Chapter 1 ACCOUNTANTS; CERTIFIED PUBLIC

Article 2 STATE BOARD OF ACCOUNTANCY

1-201 Membership; appointment; qualifications; term; vacancies; removal.

1-201. Membership; appointment; qualifications; term; vacancies; removal. (a) There is hereby created a board of accountancy, hereinafter referred to as the board. The board shall be composed of seven members who shall be appointed by the governor and shall be citizens of the United States and residents of the state of Kansas. Five members of the board shall be certified public accountants who hold permits to practice as certified public accountants in this state and who are in active practice as such and two members shall represent the general public. Any member of the board who is appointed to represent the general public shall be a person whose business, occupation or profession requires a reliance on and understanding of financial statements and their use.

(b) Each member of the board shall serve for a term of three years and until a successor is appointed and qualified. Vacancies in the board shall be filled by appointment of the governor for the unexpired term.

(c) The governor shall remove from the board any certified public accountant member who does not hold a permit to practice as a certified public accountant in this state. After a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the governor may remove any member of the board for neglect of duty or other just cause.

History: L. 1951, ch. 1, § 1; L. 1978, ch. 308, § 41; L. 1981, ch. 2, § 1; L. 1982, ch. 347, § 2; L. 1982, ch. 1, § 1; L. 1982, ch. 312, § 1; L. 1988, ch. 356, § 27; L. 2000, ch. 81, § 3; July 1.



1-202 Organization; officers; meetings; records; powers and duties; rules and regulations; standards and guides.

1-202. Organization; officers; meetings; records; powers and duties; rules and regulations; standards and guides. (a) Each year the board shall meet and organize by electing a chairperson and a vice-chairperson from its membership. The board shall appoint a secretary, who need not be a member of the board. The board shall meet at the call of the chairperson but not less than twice each year and shall have a seal. The chairperson and the secretary of the board shall have the power to administer oaths.

(b) The board shall keep records of all proceedings and actions by and before it. In any proceedings in court, civil or criminal, arising out of or founded upon any provisions of this act, copies of such records which are certified as correct by the secretary of the board under the seal of the board shall be admissible in evidence and shall be prima facie evidence of the correctness of the contents thereof.

(c) The board may:

(1) provide for certification, notification and registration and issue permits to practice in accordance with the provisions of this act;

(2) adopt, amend and revoke rules and regulations governing its administration and enforcement of this act, including but not limited to: (A) Educational qualifications required under K.S.A. 1-302a, and amendments thereto; (B) experience qualifications required under K.S.A. 1-302b, and amendments thereto; (C) continuing professional education qualifications required under K.S.A. 1-310, and amendments thereto; (D) professional conduct directed to controlling the quality of services by licensees, and dealing among other things with independence, integrity and objectivity, competence and technical standards, responsibilities to the public and clients, commissions and referral fees, contingent fees, advertising, firm names, discreditable acts and communication with the board; (E) professional standards applicable to licensees; (F) the manner and circumstances of use of the titles "certified public accountant" and "C.P.A."; (G) peer reviews required in K.S.A. 1-501, and amendments thereto; (H) the definition of substantial equivalency for purposes of K.S.A. 1-322, and amendments thereto; and (I) such other rules and regulations as the board may deem necessary to regulate the practice of certified public accountancy.

(d) The board shall:

(1) Keep accounts of its receipts and disbursements;

(2) keep a register of Kansas certificates issued by the board;

(3) deny, revoke, suspend and reinstate certificates, notifications, firm registrations and permits; and

(4) initiate proceedings, hold hearings and do all things necessary to regulate the practice of certified public accountancy.

(e) Any statements on standards and guides imposed by the board shall meet the standards or guides developed for general application either by the American institute of certified public accountants or the division of accounts and reports which are in effect on July 1, 2001, or any later version as adopted by the board in rules and regulations.

(f) A majority of the board shall constitute a quorum for the transaction of any business at any meeting of the board.

History: L. 1951, ch. 1, § 2; L. 1981, ch. 2, § 2; L. 1987, ch. 2, § 2; L. 1997, ch. 100, § 1; L. 2000, ch. 81, § 4; L. 2001, ch. 120, § 7; July 1.



1-203 Compensation and expenses.

1-203. Compensation and expenses. Members of the board of accountancy attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1953, ch. 1, § 3; L. 1974, ch. 348, § 2; L. 1981, ch. 2, § 3; July 1.



1-204 Disposition of moneys; board of accountancy fee fund.

1-204. Disposition of moneys; board of accountancy fee fund. There is hereby created the board of accountancy fee fund. The board of accountancy shall remit all moneys received by or for it from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the board of accountancy fee fund. All expenditures from the board of accountancy fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board of accountancy or by a person or persons designated by the chairperson.

History: L. 1951, ch. 1, § 4; L. 1956, ch. 52, § 1; L. 1957, ch. 431, § 1; L. 1963, ch. 398, § 1; L. 1973, ch. 309, § 1; L. 2000, ch. 81, § 5; L. 2001, ch. 5, § 4; L. 2011, ch. 53, § 3; July 1.



1-205 Powers of the board; investigation of complaints; subpoenas; witness fees and mileage; district court jurisdiction.

1-205. Powers of the board; investigation of complaints; subpoenas; witness fees and mileage; district court jurisdiction. (a) Upon receipt of a complaint or information suggesting violations of the accountancy statutes or the rules and regulations of the board of accountancy, the board may conduct investigations to determine whether there is probable cause to institute proceedings under K.S.A. 1-311, 1-312, 1-316 and 1-322, and amendments thereto. An investigation shall not be a prerequisite to such proceedings in the event that a determination of probable cause can be made without an investigation.

(b) The board may designate one or more board members to serve as investigating officers. The investigating officer or officers may employ, appoint, designate or utilize any other person of appropriate competence to assist with the investigation. Such person, if required, may later provide testimony in the event of a hearing.

(c) Upon completion of an investigation, the investigating officer or officers shall determine whether probable cause exists based upon the documents gathered, discussions with the person or firm under investigation and reports submitted by any other person assisting with the investigation.

(d) If the investigating officer or officers find no probable cause, the complaint, if any, testimony and any documents gathered during the investigation including any information regarding the pendency of an investigation shall be confidential and shall not be disclosed to any person, without the consent of the person or firm under investigation, except to law enforcement and state or federal agencies.

(e) Upon a finding of probable cause, the matter may be referred for prosecution or disciplinary action to the office of attorney general or to an attorney retained by the board.

(f) No person who provides services to the board in conjunction with any investigation authorized in subsection (a) shall be liable in a civil action for damages or other relief arising from any testimony, recommendation or opinion provided by such person acting in good faith and without malice.

(g) In all investigative and disciplinary matters pending before the board, the board shall have the power to issue subpoenas and compel the attendance of witnesses and the production of all necessary papers, books and records, documentary evidence and materials. Any person failing or refusing to appear or testify regarding any matter about which such person may be lawfully questioned or to produce any papers, books, records, documentary evidence or materials in the matter to be heard, after having been required by order of the board or by a subpoena of the board to do so, upon application to any district judge of the state of Kansas, may be ordered to comply with such subpoena. Upon failure to comply with the order of the district judge, the court may compel obedience by bringing an indirect contempt action pursuant to K.S.A. 20-1204a, and amendments thereto. A subpoena may be served upon any person named therein, anywhere within the state of Kansas with the same fees and mileage being paid as for any officer authorized to serve subpoenas in civil actions in the same manner as is prescribed by the code of civil procedure for subpoenas issued out of the district courts of this state.

(h) Within five days after service of a subpoena on any person requiring the production of any evidence in the person's possession or under the person's control, such person may petition the board to revoke, limit or modify the subpoena. The board shall revoke, limit or modify such subpoena if in its opinion: The evidence required does not relate to practices which may be grounds for disciplinary action; the subpoena is not relevant to the charge which is the subject matter of the proceeding or investigation; or the subpoena does not describe with sufficient particularity the physical evidence which is required to be produced. The district court, upon application by the board or by the person subpoenaed pursuant to subsection (g), shall have jurisdiction to issue an order revoking, limiting or modifying the subpoena if in the court's opinion: The evidence demanded does not relate to practices which may be grounds for disciplinary action; the subpoena is not relevant to the charge which is the subject matter of the hearing or investigation; or the subpoena does not describe with sufficient particularity the evidence which is required to be produced.

(i) This section shall be part of and supplemental to article 2 of chapter 1 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2009, ch. 38, § 1; Apr. 2.



1-206 Same; allocation of costs.

1-206. Same; allocation of costs. (a) When the board issues an order that is adverse to a firm, an applicant, a certificate or permit holder or a person practicing pursuant to K.S.A. 1-322, and amendments thereto, reasonable costs incurred by the board in conducting any proceeding under the Kansas administrative procedure act may be assessed against the parties to the proceeding in such proportion as the board may determine upon consideration of all relevant circumstances including the nature of the proceeding and the level of participation by the parties. Such order shall include findings and conclusions in support of the assessment of costs. If the board is the unsuccessful party, the board shall absorb the board's costs.

(b) For the purposes of this section, board costs incurred shall mean the presiding officer fees and expenses, attorneys fees, costs of making any transcripts, statutory witness fees and mileage, and any fees and expenses of persons identified in subsection (b) of K.S.A. 2016 Supp. 1-205, and amendments thereto. Board costs incurred shall not include presiding officer fees, attorney fees and expenses or costs of making transcripts unless the board has designated or retained the services of independent contractors to perform such functions.

(c) This section shall be part of and supplemental to article 2 of chapter 1 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2009, ch. 38, § 2; Apr. 2.






Article 3 LICENSURE, EXAMINATION AND REGISTRATION

1-301 Fees; determination and fixing amounts; notification of permit holders.

1-301. Fees; determination and fixing amounts; notification of permit holders. (a) The board shall charge and collect a fee from each applicant for a Kansas certificate or notification and shall charge and collect a fee for a Kansas permit to practice as a certified public accountant in this state; and shall charge and collect a fee for firm registrations in this state. The board or the board's designated examination service may charge an examination application processing fee. Each fee payable to the board or the examination service shall accompany the appropriate application.

(b) The board shall adopt rules and regulations fixing the fees provided to be charged and collected under this section, which shall be as follows:

(1) For issuance of a certificate (initial or duplicate) an amount not to exceed $50;

(2) for issuance of a reciprocal certificate an amount not to exceed $350;

(3) for issuance or renewal of a permit to practice for the holder of a Kansas certificate, an amount not to exceed $350, subject to paragraphs (4) and (6);

(4) for issuance or renewal of a permit to practice for the holder of a Kansas certificate whose permit is issued or renewed for a period of 12 months or less, an amount equal to 1/2 the amount of the fee fixed under paragraph (3), subject to paragraph (6);

(5) for issuance of a duplicate permit to practice for the holder of a Kansas certificate, an amount not to exceed $50;

(6) for reinstatement of a permit to practice in the case of the holder of a Kansas certificate who had in some prior year held a permit to practice but who did not hold such a permit for the year immediately preceding the period for which a permit to practice is requested, or who, if holding a permit to practice for such period immediately preceding applies for renewal subsequent to the expiration date of such permit, an amount equal to 11/2 times the amount of the fee then fixed under paragraph (3) or paragraph (4), whichever is applicable;

(7) for notification or renewal of notification required pursuant to K.S.A. 1-322, and amendments thereto, an amount not to exceed $150; and

(8) for an initial or an annual firm registration, an amount not to exceed $300;

(9) for renewing a firm registration after the expiration, an amount equal to 11/2 times the amount of the fee then fixed under paragraph (8);

(10) for examination application processing by the board, an amount not to exceed $150.

(c) On or before May 30 each year, the board shall determine the amount of funds that will be required during the ensuing year to carry out and enforce the provisions of law administered by the board and may adopt rules and regulations to change any fees fixed under this section as may be necessary, subject to the limitations prescribed by this section. Upon changing any renewal fees as provided by this section, the board shall immediately notify all holders of permits to practice and of firm registrations of the amount of such fees. The fees fixed by the board and in effect under this section immediately prior to the effective date of this act shall continue in effect until such fees are fixed by the board by rules and regulations as provided by this section.

History: L. 1951, ch. 1, § 5; L. 1960, ch. 1, § 1; L. 1970, ch. 1, § 1; L. 1973, ch. 1, § 1; L. 1981, ch. 2, § 4; L. 1987, ch. 2, § 3; L. 1989, ch. 1, § 2; L. 1995, ch. 152, § 1; L. 1997, ch. 100, § 2; L. 2000, ch. 81, § 6; L. 2001, ch. 114, § 1; L. 2003, ch. 94, § 1; L. 2009, ch. 38, § 3; Apr. 2.



1-302 Qualifications for certificate; refusal to grant on moral character grounds.

1-302. Qualifications for certificate; refusal to grant on moral character grounds. (a) The certificate of certified public accountant shall be known as the Kansas certificate and shall be granted by the board to any person of good moral character who: (1) Is a resident of this state or has a place of business or is employed therein; (2) meets the educational requirements prescribed by K.S.A. 1-302a, and amendments thereto; and (3) has passed an examination in accounting and auditing and in such other related subjects as the board may determine to be appropriate.

(b) The board may refuse to grant a certificate on the ground of failure to satisfy the good moral character requirement subject to notice and an opportunity for the person to be heard pursuant to the Kansas administrative procedures act.

History: L. 1951, ch. 1, § 6; L. 1970, ch. 1, § 2; L. 1981, ch. 2, § 5; L. 1990, ch. 1, § 1; L. 1997, ch. 100, § 3; L. 2000, ch. 81, § 7; July 1.



1-302a Education requirement for admission to examination.

1-302a. Education requirement for admission to examination. (a) The education requirement prescribed by K.S.A. 1-302, and amendments thereto, is satisfied if the applicant meets all of the following requirements:

(1) Is the holder of a baccalaureate or higher academic degree from a college or university approved by the board;

(2) has been awarded credit by a college or university approved by the board for at least 150 semester hours, with a concentration in accounting; and

(3) the credit for the concentration in accounting is accepted by the board.

(b) An applicant for admission to take the initial examination in this state as required in K.S.A. 1-302, and amendments thereto, must submit evidence satisfactory to the board or to the examination service that the applicant either:

(1) Meets the requirements of subsection (a); or

(2) reasonably expects to meet the requirements of subsection (a) within 60 days from the date the applicant takes the first section of such examination. The applicant shall submit final official transcripts and any documents verifying completion of the education requirements of subsection (a) to the board or the examination service within 120 days after the applicant has taken the first section of the examination. If final official transcripts and any documents verifying completion of such education requirements are not received by the board or the examination service within 120 days after the applicant has taken the first section of the examination, the applicant's grades for all sections of the examination may be voided, subject to notice and an opportunity for the applicant to be heard pursuant to the Kansas administrative procedures act.

(c) The board may define, by rules and regulations, the term "concentration in accounting." The board may also prescribe, by rules and regulations, the type and amount of credit submitted pursuant to subsection (a).

History: L. 1970, ch. 1, § 3; L. 1981, ch. 2, § 6; L. 1986, ch. 1, § 1; L. 1990, ch. 1, § 2; L. 2000, ch. 81, § 8; L. 2003, ch. 94, § 2; L. 2007, ch. 131, § 1; L. 2016, ch. 22, § 1; July 1.



1-302b Qualifications for permit to practice; supervisory qualifications; licensees of other states relocating business to Kansas, issuance of certificate and permit, when.

1-302b. Qualifications for permit to practice; supervisory qualifications; licensees of other states relocating business to Kansas, issuance of certificate and permit, when. (a) No applicant who holds a Kansas certificate issued by the board shall receive a permit to practice in this state as a certified public accountant until the applicant submits evidence satisfactory to the board of having completed one year of accounting experience. This experience shall include providing any type of service or advice involving the use of attest or nonattest skills all of which was verified by a certified public accountant holding an active license to practice, meeting requirements prescribed by the board by rule. This experience would be acceptable if it was gained through employment in government, industry, academia or public practice.

(b) Any individual permit holder who is responsible for supervising attest or compilation services and signs or authorizes someone to sign the accountant's report on any attest or compilation service on behalf of the firm, shall meet the experience or competency requirements, as adopted by the board through rules and regulations.

(c) Any individual permit holder who signs or authorizes someone to sign the accountant's report on any attest or compilation service on behalf of the firm, shall meet the experience or competency requirement of subsection (b).

(d) As an alternative to the requirements of subsection (a), an individual with an active license issued by another state who establishes such individual's principal place of business in this state shall request the issuance of both a certificate and a permit to practice from the board prior to establishing such principal place of business. The board may issue both a certificate and permit to such individual who is eligible under the substantial equivalency standard set out in either paragraph (1) or paragraph (2) of subsection (a) of K.S.A. 1-322, and amendments thereto. An application under this section may be made through an appraisal service or similar organization approved by the board. Any individual meeting the requirements set forth in this subsection who is denied a certificate and a permit to practice shall have the opportunity to be heard pursuant to the Kansas administrative procedures act.

History: L. 1970, ch. 1, § 4; L. 1981, ch. 2, § 7; L. 1995, ch. 152, § 2; L. 2000, ch. 81, § 9; L. 2001, ch. 120, § 1; L. 2007, ch. 97, § 1; L. 2009, ch. 38, § 4; Apr. 2.



1-304 Frequency of examinations; rules and regulations governing examination process; contractual authority of board.

1-304. Frequency of examinations; rules and regulations governing examination process; contractual authority of board. (a) Each examination provided for by this act shall take place as often as may be necessary in the opinion of the board, but not less frequently than once each year.

(b) After considering the need for uniformity with other states, the board may prescribe, by rule and regulation, the examination process, including but not limited to, the administration of the examination, application process, methods of grading, credit and determining a passing grade.

(c) The board may contract with third parties to perform administrative services with respect to the examination.

History: L. 1951, ch. 1, § 8; L. 1981, ch. 2, § 8; L. 1997, ch. 100, § 4; L. 2003, ch. 94, § 3; L. 2007, ch. 97, § 2; Apr. 19.



1-307 Reciprocity; waiver of examination; conditions; requirements.

1-307. Reciprocity; waiver of examination; conditions; requirements. (a) The board, in its discretion, may waive the examination of and may issue a certificate to a holder of a certificate as a "certified public accountant" issued under the laws of any state upon a showing that:

(1) The applicant passed the examination required for issuance of the applicant's certificate with grades that would have been passing grades at the time in this state; and the applicant: (A) Meets all current requirements in this state for the issuance of a certificate at the time application is made; (B) at the time of the issuance of the applicant's certificate in the other state, met all such requirements then applicable in this state; or (C) had four years of experience of the type described in K.S.A. 1-302b(a), and amendments thereto, after passing the examination upon which the applicant's certificate was based and within the 10 years immediately preceding the application; or

(2) the applicant meets the substantial equivalency standard set out in either K.S.A. 1-322(a)(1) or (2), and amendments thereto.

(b) The board shall issue a certificate to a holder of a foreign designation, granted in a foreign country entitling the holder thereof to engage in the practice of certified public accountancy, provided that:

(1) The foreign authority which granted the designation makes similar provision to allow a person who holds a valid certificate issued by this state to obtain such foreign authority's comparable designation;

(2) the foreign designation: (A) Was duly issued by a foreign authority that regulates the practice of certified public accountancy and the foreign designation has not expired or been revoked or suspended; (B) entitles the holder to issue reports upon financial statements; and (C) was issued upon the basis of educational, examination and experience requirements established by the foreign authority or by law;

(3) the applicant: (A) Received the designation, based on educational and examination standards substantially equivalent to those in effect in this state at the time the foreign designation was granted; (B) completed an experience requirement, substantially equivalent to the requirement set out in K.S.A. 1-302b, and amendments thereto, in the jurisdiction which granted the foreign designation; and (C) passed a uniform qualifying examination in national standards and an examination on the laws, regulations and code of ethical conduct in effect in this state acceptable to the board; and

(4) the applicant shall in the application list all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy.

Each holder of a certificate issued under this subsection shall notify the board in writing, within 30 days after its occurrence, of any issuance, denial, revocation or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction. The board has the sole authority to interpret the application of the provisions of this subsection.

History: L. 1951, ch. 1, § 11; L. 1981, ch. 2, § 10; L. 1990, ch. 1, § 3; L. 1995, ch. 152, § 3; L. 2000, ch. 81, § 10; L. 2009, ch. 38, § 5; L. 2016, ch. 19, § 1; July 1.



1-308 Firms authorized to practice; annual registration; fee; partner, shareholder and member requirements; designation of responsible permit holder; firm name; notification of board upon changes; mandatory registration; prohibitions.

1-308. Firms authorized to practice; annual registration; fee; partner, shareholder and member requirements; designation of responsible permit holder; firm name; notification of board upon changes; mandatory registration; prohibitions. (a) Unless exempt from registration pursuant to this section, a firm may engage in the practice of certified public accountancy in this state only if the firm registers with the board, complies with requirements established by rules and regulations adopted by the board for such registration, and meets the following requirements:

(1) At least one general partner, shareholder or member thereof must be a certified public accountant holding a valid permit to practice from this state or a practice privilege under K.S.A. 1-322(a), and amendments thereto;

(2) each partner, shareholder or member who is a certified public accountant and whose principal place of business is in this state and who is personally engaged within this state in a practice of certified public accounting must be a certified public accountant of this state holding a valid permit to practice;

(3) each partner, shareholder or member who is a certified public accountant thereof must be a certified public accountant in some state in good standing;

(4) each resident manager in charge of an office of the firm in this state must be a certified public accountant of this state holding a valid permit to practice; and

(5) at least a simple majority of the ownership of the firm, in the terms of equity capital and voting rights of all partners, shareholders or members, belongs to the holders of valid licenses to practice as certified public accountants in some state. All nonlicensee owners must be of good moral character and must be natural persons actively participating in the business of the firm or actively participating in the business of entities, such as partnerships, corporations or other business associations, that are affiliated with the firm. Although firms may include nonlicensee owners there shall be at least one certified public accountant who has ultimate responsibility for all the services provided by the firm and, the firm and its ownership must comply with rules and regulations promulgated by the board. Any firm which is denied registration pursuant to this section shall be entitled to notice and an opportunity to be heard pursuant to the Kansas administrative procedures act.

(b) Notwithstanding any other provision of Kansas law, the following must be registered by the board:

(1) Any firm with an office in this state which practices certified public accountancy; and

(2) any firm that does not have an office in this state but performs or offers to perform attest services described in K.S.A. 1-321(d), and amendments thereto, for a client in this state.

(c) A firm which is not subject to subsection (b) may perform or offer to perform services described in K.S.A. 1-321(r), and amendments thereto, and may use the "certified public accountant," "CPA" or "CPA firm" without registering with the board only if:

(1) The individuals performing such services on behalf of the firm have the qualifications described in K.S.A. 1-302b(b) and (c), and amendments thereto;

(2) it performs such services through an individual with practice privileges under K.S.A. 1-322, and amendments thereto; and

(3) it can lawfully perform such services in the state where such individuals with practice privileges have their principal place of business.

(d) An individual who has practice privileges under K.S.A. 1-322(a), and amendments thereto, who performs or offers to perform services for which a firm registration is required under this section shall not be required to obtain a certificate or permit under K.S.A. 1-310, and amendments thereto.

(e) Nothing in this section shall prohibit a professional corporation from practicing in partnership with one or more professional corporations or individuals and being registered with the board as a partnership under this section.

(f) The term "resident" as used in this section, shall include a person engaged in practice as a certified public accountant in this state, who spends all or the greater part of such person's time during business hours in this state, but who resides in another state.

(g) Each firm required to register under this section shall register prior to engaging in the practice of certified public accountancy in this state and shall renew the firm's registration by December 31 of each year. Each firm shall designate a permit holder of this state, or in the case of a firm which must register pursuant to subsection (b)(2) a licensee of another state who meets the requirements set out in K.S.A. 1-322(a), and amendments thereto, who is responsible for the proper registration of the firm and shall identify that individual to the board by affidavit of a general partner, manager or officer of the firm. A fee may be charged for the registration of a firm.

(h) A firm that is not registered in accordance with this section or not exempt from registration under subsection (c) shall not use the words "certified public accountants" or the abbreviation CPA in connection with its name. Notification shall be given the board, within one month, after the admission or withdrawal of a partner, shareholder or member from any registered firm. Firms which fall out of compliance with the provisions of this section due to changes in firm ownership or personnel shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time for a firm to take such corrective action. Failure to bring the firm back into compliance within a reasonable period as determined by the board will result in the suspension or revocation of the firm permit.

(i) Any firm prohibited from practicing certified public accountancy in this state, as a result of having a firm registration revoked or suspended by the board, shall not practice under subsection (c) without first obtaining the approval of the board.

History: L. 1951, ch. 1, § 12; L. 1981, ch. 3, § 1; L. 1987, ch. 2, § 4; L. 1995, ch. 152, § 4; L. 2000, ch. 81, § 11; L. 2007, ch. 97, § 3; L. 2009, ch. 38, § 6; L. 2011, ch. 38, § 1; L. 2016, ch. 19, § 2; July 1.



1-310 Permit to practice; to whom issued; expiration; renewal; continuing education requirements; reinstatement upon failure to renew.

1-310. Permit to practice; to whom issued; expiration; renewal; continuing education requirements; reinstatement upon failure to renew. (a) Permits to engage in the practice of certified public accountancy in this state shall be issued by the board to persons who have met the requirements under K.S.A. 1-302b, and amendments thereto.

(b) Each holder of a Kansas certificate, which is numbered with an odd number, who is qualified under K.S.A. 1-302b, and amendments thereto, shall have a permit to practice issued or renewed on a biennial basis which shall expire on the next July 1 which occurs after the date the permit was issued or renewed and which occurs in an odd-numbered year.

(c) Each holder of a Kansas certificate, which is numbered with an even number, who is qualified under K.S.A. 1-302b, and amendments thereto, shall have a permit to practice issued or renewed on a biennial basis which shall expire on the next July 1 which occurs after the date the permit was issued or renewed and which occurs in an even-numbered year.

(d) A person may renew a permit within 12 months of its expiration date if such person submits a complete and sufficient renewal application together with the fee prescribed by K.S.A. 1-301, and amendments thereto.

(e) As a condition for renewal of a permit to practice, the board may require all permit holders to furnish with such applicant's renewal application, evidence of participation in continuing education in accounting, auditing, or related areas of at least 80 hours during the two-year period for renewal unless the board waives all or a portion of the continuing education requirements.

(f) The board may exempt from the continuing education requirements an individual who holds a permit from another state if:

(1) The permit holder has a principal place of business located outside the state of Kansas;

(2) the permit holder verifies to the board's satisfaction that such person has met the continuing education requirements of the state in which the principal place of business is located; and

(3) the board considers the continuing education requirements of the state in which the principal place of business is located to be substantially equivalent to those of Kansas.

(g) A person who fails to renew a permit within 12 months after its expiration may apply for reinstatement by making application on a form provided by the board, submitting a reinstatement fee as prescribed by K.S.A. 1-301, and amendments thereto, and submitting proof that such person has obtained 40 hours of qualifying continuing education within the preceding 12 months prior to applying for reinstatement.

History: L. 1951, ch. 1, § 14; L. 1973, ch. 1, § 2; L. 1981, ch. 2, § 11; L. 1993, ch. 103, § 1; L. 1997, ch. 100, § 5; L. 1998, ch. 77, § 1; L. 2000, ch. 81, § 12; L. 2001, ch. 120, § 2; L. 2007, ch. 97, § 4; L. 2009, ch. 38, § 7; Apr. 2.



1-311 Grounds for denial, revocation or suspension of permit, certificate, registration or practice privilege; additional administrative sanctions or remedies; proceedings.

1-311. Grounds for denial, revocation or suspension of permit, certificate, registration or practice privilege; additional administrative sanctions or remedies; proceedings. (a) The board may deny an application for a Kansas certificate, revoke or suspend any certificate issued under the laws of this state, may deny an application for a permit, revoke, suspend or refuse to renew any permit issued under K.S.A. 1-310, and amendments thereto, or may revoke or suspend a practice privilege under K.S.A. 1-322, and amendments thereto, may censure the holder of any such permit, certificate or practice privilege, limit the scope of practice of any permit holder, and may impose an administrative fine not exceeding $5,000, for any one of the following causes:

(1) Fraud, dishonesty or deceit in obtaining a certificate, permit, firm registration or practice privilege;

(2) cancellation, revocation, suspension or refusal to renew a person's authority to practice for disciplinary reasons in any other jurisdiction for any cause;

(3) failure, on the part of a holder of a permit to practice or practice privilege to maintain compliance with the requirements for issuance or renewal of such permit, notification or practice privilege;

(4) sanction, censure, disciplinary action or revocation or suspension of the right to practice, by the PCAOB or any state or federal agency;

(5) dishonesty, fraud or gross negligence in the practice of certified public accountancy;

(6) failure to comply with applicable federal or state requirements regarding the timely filing of the person's personal tax returns, the tax returns of the person's firm or the timely remittance of payroll and other taxes collected on behalf of others;

(7) violation of any provision of this act or rule and regulation of the board except for a violation of a rule of professional conduct;

(8) willful violation of a rule of professional conduct;

(9) violation of any order of the board;

(10) conviction of any felony, or of any crime an element of which is dishonesty, deceit or fraud, under the laws of the United States, of Kansas or of any other state, if the acts involved would have constituted a crime under the laws of Kansas;

(11) performance of any fraudulent act while holding a Kansas certificate;

(12) making any false or misleading statement or verification, in support of an application for a certificate, permit, notification or firm registration filed by another;

(13) failure to establish timely compliance with peer review pursuant to K.S.A. 1-501, and amendments thereto; and

(14) any conduct reflecting adversely on a person's fitness to practice certified public accountancy.

(b) In lieu of or in addition to any remedy specifically provided in subsection (a), the board may require of a permit holder satisfactory completion of such continuing education programs as the board may specify.

(c) All administrative proceedings pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act and the Kansas judicial review act.

History: L. 1951, ch. 1, § 15; L. 1970, ch. 1, § 5; L. 1981, ch. 2, § 12; L. 1984, ch. 313, § 42; L. 1989, ch. 1, § 3; L. 1993, ch. 103, § 2; L. 1995, ch. 152, § 5; L. 2000, ch. 81, § 13; L. 2001, ch. 120, § 3; L. 2007, ch. 97, § 5; L. 2009, ch. 38, § 8; L. 2010, ch. 17, § 1; L. 2016, ch. 19, § 3; July 1.



1-312 Grounds for denial, revocation or suspension of firm's registration; other administrative remedies.

1-312. Grounds for denial, revocation or suspension of firm's registration; other administrative remedies. (a) Except as provided in subsection (b), the board may deny an application to register a firm, revoke or suspend a firm's registration, censure a firm, limit the scope of practice of a firm or impose such remedial action as it deems necessary to protect the public interest, or both, and impose an administrative fine not exceeding $5,000 for any one of the following causes:

(1) Failure to meet the requirements of K.S.A. 1-308, and amendments thereto;

(2) fraud, dishonesty or deceit in obtaining a registration;

(3) sanction, censure, disciplinary action or revocation or suspension of a firm's right to practice, by the PCAOB or any state or federal agency;

(4) dishonesty, fraud or gross negligence in the practice of certified public accountancy;

(5) violation of any provision of chapter 1 of the Kansas Statutes Annotated, and amendments thereto, and rules and regulations promulgated by the board except for a violation of a rule of professional conduct;

(6) willful violation of a rule of professional conduct;

(7) violation of any order of the board;

(8) cancellation, revocation, suspension or refusal to renew the authority of a firm to practice certified public accountancy in any other state;

(9) conviction of any felony, or of any crime an element of which is dishonesty, deceit or fraud, under the laws of the United States, of Kansas or of any other state, if the acts involved would have constituted a crime under the laws of Kansas; or

(10) failure to establish timely compliance with peer review pursuant to K.S.A. 1-501, and amendments thereto;

(b) In actions arising under peer review for reports modified for matters relating to attest services, the board may take such remedial action as it deems necessary to protect the public interest. However, the board may not limit the scope of practice of attest services of a firm or limit the scope of practice of attest services of any permit holder under K.S.A. 1-311, and amendments thereto, for failure to comply with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards unless:

(1) The firm has received at least two modified peer review reports during 12 consecutive years relating to attest services and the board finds that the firm has exhibited a course of conduct that reflects a pattern of noncompliance with applicable professional standards and practices; or

(2) the firm has failed to abide by remedial measures required by a peer review committee or the board.

(c) Nothing in subsection (b) shall be construed to preclude the board from: Limiting the scope of practice of attest services of a firm or limiting the scope of practice of attest services of a permit holder under K.S.A. 1-311, and amendments thereto; or taking such remedial action as the board deems necessary to protect the public interest, after the board's review of an adverse peer review report based on matters relating to attest services if the board determines that the firm failed to comply with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards.

(d) After considering AICPA standards on peer review, the board may define, by rules and regulations, the terms "modified" and "adverse."

(e) At the time of suspension or revocation of a firm's registration, the board may suspend or revoke the permit to practice of a member, shareholder or partner of a firm if the permit holder is the only Kansas member, shareholder or partner of the firm. The permit shall be reinstated upon reinstatement of the firm's registration.

(f) All administrative proceedings pursuant to this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act and the Kansas judicial review act.

(g) The board shall not have the power to assess fines under this section if a fine has been assessed for the same or similar violation under the provisions of K.S.A. 1-311(a), and amendments thereto.

History: L. 1951, ch. 1, § 16; L. 1981, ch. 3, § 2; L. 1984, ch. 313, § 43; L. 1995, ch. 152, § 6; L. 2001, ch. 120, § 4; L. 2007, ch. 97, § 6; L. 2009, ch. 38, § 9; L. 2010, ch. 17, § 2; L. 2016, ch. 19, § 4; July 1.



1-315 Reissuance of revoked or suspended certificate, registration or permit; reinstatement of practice privilege.

1-315. Reissuance of revoked or suspended certificate, registration or permit; reinstatement of practice privilege. The board may reissue the Kansas certificate of any person whose Kansas certificate has been revoked, or may permit the reregistration of any firm whose registration has been revoked, may reinstate the practice privilege of any out-of-state certified public accountant whose privileges had been revoked or may reissue or modify the suspension of any permit to practice as a certified public accountant which has been revoked or suspended.

History: L. 1951, ch. 1, § 19; L. 1981, ch. 2, § 13; L. 1987, ch. 2, § 5; L. 1995, ch. 152, § 7; L. 2009, ch. 38, § 10; Apr. 2.



1-316 Unlawful acts; penalty.

1-316. Unlawful acts; penalty. (a) It is unlawful for any person to practice certified public accountancy unless the person holds a Kansas certificate and a valid permit to practice issued by the board pursuant to K.S.A. 1-310, and amendments thereto, or is entitled to practice pursuant to K.S.A 1-322, and amendments thereto.

(b) It is unlawful for any firm to practice certified public accountancy as a certified public accounting firm or CPA firm unless the firm is registered with the board pursuant to K.S.A. 1-308, and amendments thereto, or meets the requirements to be exempt from such registration.

(c) It is unlawful for any person, except the holder of a valid certificate or practice privilege pursuant to K.S.A. 1-322, and amendments thereto, to use or assume the title "certified public accountant" or to use the abbreviation CPA or any other title, designation, words, letters, abbreviation, sign, card or device likely to be confused with "certified public accountant." The use of the term "public accountant" without the word "certified" shall not be interpreted as implying that one is a certified public accountant.

(d) Except as provided by this subsection, no person holding a permit or practice privilege or a firm holding a registration under this act or meeting the requirements to be exempt from such registration shall use a professional or firm name or designation that is misleading as to: (1) The legal form of the firm; (2) the persons who are partners, officers, members, managers or shareholders of the firm; or (3) any other matter. The names of one or more former partners, members or shareholders may be included in the name of a firm or its successor unless the firm becomes a sole proprietorship because of the death or withdrawal of all other partners, officers, members or shareholders. The use of a fictitious name by a firm is permissible if the fictitious name is registered with the board and is not otherwise misleading. The name of a firm may not include the name of an individual who is neither a present nor a past partner, member or shareholder of the firm or its predecessor. The name of the firm may not include the name of an individual who is not a certified public accountant.

(e) It is unlawful for any person, except the holder of a Kansas permit to practice or practice privilege pursuant to K.S.A. 1-322, and amendments thereto, or a valid Kansas firm registration, to issue a report with regard to any attest or compilation service under standards adopted by the board. A reference in a report to auditing standards generally accepted in the United States of America is deemed to be a reference to standards adopted by the board. The practice of public accountancy by persons not required to hold a permit to practice, including public accountants, is not prohibited or regulated by the provisions of this act, except for the provisions of this section, K.S.A. 1-308, 1-318 and 1-319, and amendments thereto. The title "enrolled agent" may only be used by individuals so designated by the federal internal revenue service.

(f) Any person who violates any provision of this section shall be guilty of a misdemeanor, and upon conviction thereof, shall be subject to a fine of not more than $5,000, or to imprisonment for not more than one year, or by both such fine and imprisonment.

History: L. 1951, ch. 1, § 20; L. 1981, ch. 2, § 14; L. 1987, ch. 2, § 6; L. 1989, ch. 1, § 4; L. 1995, ch. 152, § 8; L. 1999, ch. 43, § 1; L. 2000, ch. 81, § 14; L. 2007, ch. 97, § 7; L. 2009, ch. 38, § 11; Apr. 2.



1-318 Enjoining unlawful acts.

1-318. Enjoining unlawful acts. Whenever in the judgment of the board any person or firm, or both, has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of K.S.A. 1-316, and amendments thereto, or any valid rules and regulations of the board, the board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the board that such person or firm, or both, has engaged, or is about to engage, in any such acts or practices, an injunction, restraining order, or such other order as may be appropriate shall be granted by such court without bond.

History: L. 1951, ch. 1, § 22; L. 1989, ch. 1, § 6; L. 1995, ch. 152, § 9; L. 2007, ch. 97, § 8; Apr. 19.



1-319 Acts constituting prima facie evidence for injunction.

1-319. Acts constituting prima facie evidence for injunction. (a) The display or assertion in any media form or public communication of a person's name in conjunction with the words "certified public accountant" or any abbreviation thereof shall be prima facie evidence in any action for an injunction brought under K.S.A. 1-318, and amendments thereto, that the person whose name is so displayed or asserted caused or procured the display or assertion and that such person is holding such person out to be the holder of a certificate or the holder of a permit to practice issued under K.S.A. 1-310, and amendments thereto.

(b) In any action under K.S.A. 1-318, and amendments thereto, evidence of the commission of a single act prohibited by this act or the act of which this section is amendatory shall be sufficient to justify an injunction without evidence of a general course of conduct.

History: L. 1951, ch. 1, § 23; L. 1981, ch. 2, § 15; L. 1989, ch. 1, § 7; L. 1995, ch. 152, § 10; L. 2000, ch. 81, § 15; L. 2007, ch. 97, § 9; Apr. 19.



1-321 Definitions.

1-321. Definitions. When used in chapter 1 of the Kansas Statutes Annotated, and amendments thereto, the following terms shall have the meanings indicated:

(a) "Actively participate" means participation that is continuous as one's primary occupation.

(b) "Affiliated entity" means one that provides services to the CPA firm or provides services to the public that are complementary to those provided by the CPA firm.

(c) "AICPA" means the American institute of certified public accountants.

(d) "Attest" means providing the following services:

(1) Any audit or other engagement to be performed in accordance with the statements on auditing standards (SAS);

(2) any audit to be performed in accordance with the Kansas municipal audit guide;

(3) any review of a financial statement to be performed in accordance with the statements on standards for accounting and review services (SSARS);

(4) any engagement, except a compilation, to be performed in accordance with the statements on standards for attestation engagements (SSAE); and

(5) any engagement to be performed in accordance with the standards of the PCAOB.

(e) "Board" means the Kansas board of accountancy established under K.S.A. 1-201, and amendments thereto.

(f) "Certificate" means a certificate as a certified public accountant issued under K.S.A. 1-302, and amendments thereto, or a certificate as a certified public accountant issued after examination under the law of any other state.

(g) "Client" means a person or entity that agrees with a permit holder or firm to receive any professional service.

(h) "Compilation" means providing a service to be performed in accordance with the statements on standards for accounting and review services (SSARS) or the statements on standards for attestation engagements (SSAE) the objective of which is to present in the form of financial statements, information that is the representation of management or owners, or both, without undertaking to express any assurance on the statements.

(i) "Directed" means the location to which the engagement letter is sent.

(j) "Equity capital" means: (1) Capital stock, capital accounts, capital contributions or undistributed earnings of a registered firm as referred to in K.S.A. 1-308, and amendments thereto; and (2) loans and advances to a registered firm made or held by its owners. "Equity capital" does not include an interest in bonuses, profit sharing plans, defined benefit plans or loans to a registered firm from banks, financial institutions or other third parties that do not actively participate in such registered firm.

(k) "Firm" means:

(1) An individual who operates as a sole practitioner and who issues reports subject to peer review; or

(2) any business organization including, but not limited to, a general partnership, limited liability partnership, general corporation, professional corporation or limited liability company.

(l) "Good moral character" means lack of a history of dishonesty or a felonious act.

(m) "Active license" means a certificate or a permit to practice issued by another state that is currently in force and authorizes the holder to practice certified public accountancy.

(n) "Licensee" means the holder of a certificate or a permit to practice issued by this state or another state.

(o) "Manager" means a manager of a limited liability company.

(p) "Member" means a member of a limited liability company.

(q) "NASBA" means the national association of state boards of accountancy.

(r) "Nonattest" means providing the following services:

(1) The preparation of tax returns and providing advice on tax matters;

(2) the preparation of any compilation;

(3) management advisory, consulting, litigation support and assurance services, except for attest services;

(4) financial planning;

(5) valuation services; and

(6) any other financial service not included in the statements on auditing standards, the statements on standards for accounting and review services, the standards for attestation engagements as developed by the American institute of certified public accountants or as defined by the board.

(s) "PCAOB" means the public company accounting oversight board created by the Sarbanes-Oxley act of 2002.

(t) "Practice of certified public accountancy" means performing or offering to perform attest or nonattest services for the public while using the designation "certified public accountant" or CPA in conjunction with such services.

(u) "Practice of public accountancy" means performing or offering to perform attest or nonattest services for the public by a person not required to have a permit to practice or a firm not required to register with the board.

(v) "Principal place of business" means the office location designated by the licensee for purposes of substantial equivalency and reciprocity.

(w) "Professional" means arising out of or related to the specialized knowledge or skills associated with CPAs.

(x) "Report," when used with reference to any attest or compilation service, means an opinion, report or other form of language that states or implies assurance as to the reliability of the attested information or compiled financial statements and that also includes or is accompanied by any statement or implication that the person or firm issuing it has special knowledge or competence in accounting or auditing. Such a statement or implication of special knowledge or competence may arise from use, by the issuer of the report, of names or titles indicating that the person or firm is an accountant or auditor or from the language of the report itself. The term report includes any form of language which disclaims an opinion when such form of language is conventionally understood to imply any positive assurance as to the reliability of the attested information or compiled financial statements referred to or special competence on the part of the person or firm issuing such language; and it includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence.

(y) "Rule" means any rule or regulation adopted by the board.

(z) "State" means any state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands and Guam; except that "this state" means the state of Kansas.

(aa) "Substantial equivalency" is a determination by the board of accountancy or its designee that the education, examination and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to, or exceed the education, examination and experience requirements contained in the uniform accountancy act or that an individual CPA's education, examination and experience qualifications are comparable to or exceed the education, examination and experience requirements contained in the uniform accountancy act. In ascertaining substantial equivalency as used in this act, the board shall take into account the qualifications without regard to the sequence in which experience, education or examination requirements were attained.

(bb) "Uniform accountancy act" means model legislation issued by the AICPA and NASBA in existence on July 1, 2007.

History: L. 2000, ch. 81, § 1; L. 2001, ch. 120, § 5; L. 2007, ch. 97, § 10; L. 2009, ch. 38, § 12; L. 2016, ch. 19, § 5; July 1.



1-322 Practice privilege; requirements; conditions; disciplinary actions.

1-322. Practice privilege; requirements; conditions; disciplinary actions. (a) (1) An individual whose principal place of business is not in this state having an active license to practice certified public accountancy from any state which the board or its designee has verified to be in substantial equivalence with the CPA licensure requirements of the uniform accountancy act shall be presumed to have qualifications substantially equivalent to this state's requirements and may be granted all the privileges of permit holders of this state without the need to obtain a permit issued under K.S.A. 1-310, and amendments thereto; or

(2) an individual whose principal place of business is not in this state having an active license to practice certified public accountancy from any state which the board or its designee has not verified to be in substantial equivalency with the CPA licensure requirements of the uniform accountancy act shall be presumed to have qualifications substantially equivalent to this state's requirements and may be granted all the privileges of permit holders of this state without the need to obtain a permit to practice issued under K.S.A. 1-310, and amendments thereto, if such individuals' certified public accountancy qualifications are substantially equivalent to the following requirements:

(A) Have at least 150 semester hours of college education, including a baccalaureate or higher academic degree, with a concentration in accounting as defined by the home licensing jurisdiction, from a college or university;

(B) obtains credit for passing each of the four test sections of the uniform certified public accountant examination; and

(C) possess at least one year of experience including service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax or consulting skills, all of which were verified by a certified public accountant holding an active license to practice.

Any individual who has passed the uniform certified public accountant examination and holds a valid license to practice certified public accountancy issued by another state prior to January 1, 2012, may be exempt from the education requirement in subsection (a)(2)(A) for the purposes of this section.

(b) Any licensee of another state exercising the privilege afforded under subsection (a) and the firm which employs that licensee hereby simultaneously consent, as a condition of the grant of this privilege:

(1) To the personal and subject matter jurisdiction of this board;

(2) to the appointment of the state regulatory body which issued their licenses as the agent upon whom process may be served in any action or proceeding by the Kansas board against the licensee;

(3) to cease offering or rendering professional services in this state individually and on behalf of the firm in the event that the license from the state of the individual's principal place of business is no longer valid; and

(4) to comply with this act and the board's rules and regulations.

(c) An individual who has been granted practice privileges under this section who, for any client in this state, performs any of the following services: (1) Any audit or other engagement to be performed in accordance with the statements on auditing standards (SAS); (2) any audit to be performed in accordance with the Kansas municipal audit guide; (3) any review of a financial statement to be performed in accordance with the statements on standards for accounting and review services (SSARS); (4) any engagement, except a compilation, to be performed in accordance with the statements on standards for attestation engagements (SSAE); and (5) any engagement to be performed in accordance with the standards of the PCAOB; may only do so through a firm which has registered pursuant to K.S.A. 1-308, and amendments thereto.

(d) Any individual prohibited from practicing certified public accountancy in this state, as a result of having a permit, certificate or practice privilege revoked or suspended by the board, shall not be granted practice privileges under this section without first obtaining the approval of the board.

(e) A holder of a permit to practice issued by this state offering or rendering services or using a CPA title in another state may be subject to disciplinary action in this state for an act committed in another state for which the permit holder would be subject to discipline for an act committed in the other state. The board shall investigate any complaint made by the board of accountancy of another state.

History: L. 2000, ch. 81, § 2; L. 2009, ch. 38, § 13; L. 2016, ch. 19, § 6; July 1.






Article 4 GENERAL PROVISIONS

1-401 Certified public accountants; ownership of working papers; client communications, privileged, exception; availability of documents and information for peer reviews and board investigations.

1-401. Certified public accountants; ownership of working papers; client communications, privileged, exception; availability of documents and information for peer reviews and board investigations. (a) Except as otherwise provided in this section, all statements, records, schedules and memoranda, commonly known as working papers, made by a certified public accountant, or by any employee of a certified public accountant, incident to, or in the course of professional service to clients by such certified public accountant, except reports delivered to a client by such certified public accountant, shall be and remain the property of such certified public accountant in the absence of a written agreement between the certified public accountant and the client to the contrary.

(b) No certified public accountant shall be examined through judicial process or proceedings without the consent of the client as to any communication made by the client to the certified public accountant in person or through the media of books of account and financial records, or as to advice, reports or working papers given or made thereon in the course of professional employment, nor shall a secretary, stenographer, clerk or assistant of a certified public accountant be examined without the consent of the client concerned, concerning any fact the knowledge of which any such person has acquired in such capacity or relationship with the certified public accountant. Nothing in this section shall be construed as limiting the authority of this state or of the United States or any agency of this state or of the United States to subpoena books of account, financial records, reports or working papers or other documents and use such information in connection with any investigation, public hearing or court proceeding. This privilege shall not exist when any such communication is material to the defense of an action against a certified public accountant and as otherwise provided by this section.

(c) Nothing in subsection (a) shall prohibit a certified public accountant, or any employee of a certified public accountant, from disclosing any data to any other certified public accountant, or anyone employed by a certified public accountant in connection with peer reviews of such certified public accountant's accounting and auditing practice. Nothing in subsection (a) shall prohibit the board of accountancy from securing working papers in connection with any investigation authorized under law. Nothing in subsection (b) shall prohibit a certified public accountant or anyone employed by a certified public accountant from disclosing any data to any other certified public accountant or anyone employed by a certified public accountant in connection with peer reviews of such certified public accountant's accounting and auditing practice nor shall such disclosure waive the privilege. Persons conducting such peer reviews shall be subject to the same duty of confidentiality in regard to such data as is applicable to certified public accountants under this section.

(d) As used in this section, "certified public accountant" means a person who holds a permit from the board of accountancy to engage in practice as a certified public accountant in this state.

History: L. 1981, ch. 1, § 1; L. 1992, ch. 241, § 1; May 21.



1-402 Liability for professional negligence; restrictions.

1-402. Liability for professional negligence; restrictions. No person, proprietorship, partnership or registered firm authorized to practice as a certified public accountant pursuant to article 3 of chapter 1 of the Kansas Statutes Annotated, or any employee, agent, partner, officer, shareholder or member thereof, shall be liable to any person or entity for civil damages resulting from acts, omissions, decisions or other conduct amounting to negligence in the rendition of professional accounting services unless:

(a) The plaintiff directly engaged such person, proprietorship or registered firm to perform the professional accounting services; or

(b) (1) the defendant knew at the time of the engagement or the defendant and the client mutually agreed after the time of the engagement that the professional accounting services rendered the client would be made available to the plaintiff, who was identified in writing to the defendant; and (2) the defendant knew that the plaintiff intended to rely upon the professional accounting services rendered the client in connection with specified transactions described in writing.

History: L. 1987, ch. 1, § 1; L. 1995, ch. 152, § 11; July 1.



1-403 Same; effect on common law.

1-403. Same; effect on common law. The provisions of this act are not intended to alter or modify existing common law rules of liability except as otherwise stated herein.

History: L. 1987, ch. 1, § 2; July 1.






Article 5 QUALITY REVIEW OR PEER REVIEW PROGRAM

1-501 Peer review; firm registration; board oversight; waivers; privileged information; closed sessions of the board; immunity.

1-501. Peer review; firm registration; board oversight; waivers; privileged information; closed sessions of the board; immunity. (a) The board may require as a condition for renewal of a firm registration that a firm that provides attest services undergo a peer review and submit evidence of such so that the board may determine the degree of the firm's compliance with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards. The reviews shall occur at least once every three years with the cost of such review to be borne by the firm.

(b) Upon the issuance of the first report subject to peer review, a firm shall immediately notify the board on a form provided by the board; register as a firm in compliance with K.S.A. 1-308, and amendments thereto; and provide a peer review letter of completion to the board within 18 months after the date on which the report subject to peer review was issued.

(c) A firm's completion of a peer review program endorsed or supported by the AICPA or other substantially similar programs shall satisfy the requirements of this section. The board shall provide for oversight of these programs by adoption of rules and regulations.

(d) A firm may request in writing upon forms provided by the board, a waiver from the review requirement. The board may grant a waiver if the firm does not perform or has not performed any attest services during the twelve-month period preceding the date of application or for good cause as determined by the board.

A firm granted a waiver on the basis that the firm does not perform or intend to perform attest services shall immediately notify the board if the firm engages in such practice and thus becomes subject to the review.

(e) Except as provided by K.S.A. 60-437, and amendments thereto, and subsections (f) and (h) of this section, any reports, statements, memoranda, transcripts, findings, records, or working papers prepared and any opinions formulated, in connection with any peer review shall be privileged and shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity or be admissible in evidence in any judicial or administrative proceeding, except that such privilege shall not exist when the material in question is involved in a dispute between a reviewer and the person or firm being reviewed.

(f) Nothing in subsection (e) shall limit the authority of the board to require a person whose work is the subject of a peer review or a firm to provide a copy of an adverse or modified peer review report and any responses to report deficiencies from the person or firm and any document identifying follow-up requirements for the purpose of determining the person's or firm's compliance with generally accepted accounting principles, generally accepted auditing standards and other similarly recognized authoritative technical standards, provided however, the board may not request or require a person or firm subject to a peer review to provide a peer review report or any other document contained in this section unless the peer review report has been accepted by a report acceptance committee under the peer review program after December 31, 2001.

(g) After considering AICPA standards on peer review, the board may define, by rules and regulations, the terms "modified" and "adverse."

(h) In any proceeding before the board in which discussion or admission into evidence of peer review report documents identified in subsection (f) is proposed, the board or presiding officer shall conduct that portion of the proceeding in closed session. In closing a portion of such proceeding, the board or presiding officer may exclude any person from the proceeding except the person whose work is the subject of peer review, members of the permit holder's firm, the attorneys representing the parties, the board's attorneys, necessary witnesses and a court reporter. The board or presiding officer shall make the portions of the agency record in which such documents are disclosed subject to a protective order prohibiting further disclosure. Documents that are privileged under subsection (e) and that are considered during a closed proceeding shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity. No person in attendance at a closed portion of such proceeding shall at a subsequent civil, criminal or administrative hearing, be required to testify regarding the existence or content of a document privileged under subsection (e) which was disclosed in a closed portion of a proceeding, nor shall such testimony be admitted into evidence in any subsequent civil, criminal or administrative hearing. All other evidence shall be presented as part of the proceeding in an open meeting. Offering any testimony or records in the open portion of a proceeding shall not be deemed a waiver of the peer review privilege created in subsection (e).

(i) No person who participates in the conduct of any peer review within the scope of this section shall be liable in damages to any person for any action taken or recommendation made in connection with the peer review process.

History: L. 1987, ch. 2, § 1; L. 1990, ch. 2, § 1; L. 1993, ch. 103, § 3; L. 2001, ch. 120, § 6; L. 2007, ch. 97, § 11; L. 2009, ch. 38, § 14; Apr. 2.









Chapter 2 AGRICULTURE

Article 1 STATE AND OTHER AGRICULTURAL SOCIETIES AND FAIRS

2-125 Definitions.

2-125. Definitions. (a) As used in this act, "fair association" or "association" means a county fair incorporated as provided in this act; "agricultural societies" means other associations of citizens organized for the promotion of agriculture and kindred subjects; "fair" means a bona fide exhibition designed to promote education, and to encourage improvement in agriculture, horticulture, livestock, poultry, dairy products, liberal arts, mechanical fabrics, fine arts, domestic economy, and 4-H club activities by offering premiums and rewards for the best exhibits thereof; subject to the provisions of subsection (b), "fairground" means a plot of land of not less than 10 acres owned or leased by a fair association or county and used by the association or county primarily for fair purposes.

(b) The limitation in subsection (a) relating to the acreage required for a plot of land defined as a fairground does not apply to plots of land owned or leased and used for fair purposes by fair associations located in counties designated in subsection (b)(1) of K.S.A. 2-127, as amended.

History: L. 1929, ch. 1, § 1; L. 1981, ch. 5, § 1; July 1.



2-126 Purposes.

2-126. Purposes. A county fair association may be organized and incorporated in each county of the state for the purpose of holding an annual fair and giving such public exhibitions and entertainments as its board of directors may determine to be for the improvement of the county and its citizens.

History: L. 1929, ch. 1, § 2; May 28.



2-127 Organization of association; recognition, number.

2-127. Organization of association; recognition, number. (a) To become a county fair association, 25 or more qualified electors representing the majority of the townships of the county shall have been incorporated as a nonprofit corporation with a paid-up capital of not less than $5,000, and have received recognition as the official county fair association of such county from the board of county commissioners of such county. The board of county commissioners shall not give official recognition to any fair association until the fair association has submitted satisfactory evidence that it owns land or buildings of an appraised value of at least $5,000 or has paid-up stock subscriptions in its treasury to this amount appropriated to the purchase of land or buildings or both.

(b) Fair associations located in counties: (1) Which have a population of more than 5,000 and less than 6,000 and an assessed tangible valuation of less than $40,000,000; or (2) where there are facilities for the holding of fairs which are available to a fair association and the value of such facilities is in excess of $75,000, may qualify without having lands or buildings of an appraised value of at least $5,000 or without paid-up stock subscriptions in its treasury in the amount of $5,000 appropriated to the purchase of lands or buildings or both.

(c) Any incorporated or unincorporated fair association operating under previous laws may avail itself of the provisions of K.S.A. 2-125 to 2-145a, inclusive, and amendments thereto, without changing its charter, articles of incorporation, name, constitution, organization or methods of operation, except as provided in K.S.A. 2-137, and amendments thereto. The board of county commissioners shall not recognize more than one fair association in each county, except where such recognition has already been accorded.

History: L. 1929, ch. 1, § 3; L. 1949, ch. 1, § 1; L. 1963, ch. 1, § 1; L. 1981, ch. 5, § 2; L. 2004, ch. 101, § 1; L. 2013, ch. 71, § 2; July 1.



2-128 Election of directors and officers; terms.

2-128. Election of directors and officers; terms. Immediately upon incorporation and annually thereafter on or before the second Tuesday of December the stockholders of record or members of fair associations governed by the provisions of chapter 1, Laws of 1929, and acts amendatory or supplemental thereto, shall meet and elect a board of directors representing each township of the county (provided there are stockholders resident of such townships willing to serve) who shall serve for a term of three years, and so arranged that one-third of the directors' terms shall expire annually. A personal notification stating the time and place of the annual election shall be mailed to each stockholder, or to each member, or published in one issue of a newspaper of general circulation in the county at least ten days prior thereto. Immediately at the close of the annual meeting the board of directors shall meet and elect managing officers for the ensuing year, consisting of a president and vice-president, who shall be members of the board of directors, and a secretary and treasurer and such other officers and committees as they may deem necessary, who may or may not be members of the board of directors. At the first election of directors one-third of said directors shall be chosen for terms of one year, one-third for terms of two years, and one-third for terms of three years.

History: L. 1929, ch. 1, § 4; L. 1949, ch. 1, § 2; L. 2004, ch. 101, § 2; July 1.



2-129 County aid; amount; tax levies, use of proceeds.

2-129. County aid; amount; tax levies, use of proceeds. Each fair association complying with the provisions of K.S.A. 2-127 and 2-128, and amendments thereto, upon filing with the clerk of the county an estimate and a report as provided in K.S.A. 2-130 and 2-131, and amendments thereto, shall be entitled to receive from the county, and the board of county commissioners shall pay to each such fair association, a sum equal to the actual cost of providing and paying for the premiums and rewards actually awarded at its annual fair for the current year including, but not limited to, the actual cost of the printing of the premiums list and the amount to be paid judges of the fair exhibits for the current year. In counties having a population of more than 125,000 and an assessed tangible valuation of more than $150,000,000, the board of county commissioners may give official recognition to both a county fair association and a livestock show association, and where such recognition is given, the county shall pay to each such county fair and livestock show association a sum equal to the actual cost of providing and paying for the premiums and rewards actually awarded at its annual show for the current year including, but not limited to, the actual cost of the printing of the premiums list and the amount to be paid judges of the fair exhibits for the current year. In counties having a population of not less than 17,500 nor more than 22,000 which have an assessed tangible valuation of not less than $31,000,000 nor more than $47,000,000 and not adjoining another state, the county may pay additional funds which may be used for the purchase of grounds and the erecting and maintenance of buildings to be used for such fair. In Leavenworth county and counties having a population of not less than 34,000 and not more than 50,000 and having an assessed taxable tangible valuation of more than $60,000,000, the county, in addition, may pay to another fair in such county, if such fair has been established and in operation for more than 10 years, a sum for the purpose of providing and paying for the premiums and rewards actually awarded at its annual fair for the current year including, but not limited to, the actual cost of the printing of the premiums list and the amount to be paid judges of the fair exhibits for the current year. The board of county commissioners may make an annual tax levy upon all of the assessed taxable tangible valuation of such county to raise the funds for the purposes hereinbefore authorized and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1929, ch. 1, § 5; L. 1949, ch. 1, § 3; L. 1951, ch. 2, § 1; L. 1953, ch. 1, § 1; L. 1957, ch. 2, § 1; L. 1961, ch. 1, § 1; L. 1963, ch. 2, § 1; L. 1965, ch. 1, § 1; L. 1967, ch. 3, § 1; L. 1975, ch. 162, § 1; L. 1979, ch. 52, § 10; L. 1987, ch. 4, § 1; L. 2004, ch. 101, § 3; L. 2013, ch. 71, § 3; July 1.



2-129a Expenditures prior to June 30, 1965, confirmed.

2-129a. Expenditures prior to June 30, 1965, confirmed. If prior to the effective date of this act, a fair association has used moneys received from the county pursuant to the provisions of K.S.A. 2-129, and has used such funds in part for the actual costs of printing of premium lists and/or for compensation paid to judges of exhibits, the expenditure of funds for such purposes is hereby declared to be a valid expenditure and confirmed, the same as though such payments were made subsequent to the effective date of this act.

History: L. 1965, ch. 1, § 2; June 30.



2-129b Rental or lease of grounds or buildings by commissioners; limitations; use of lease moneys.

2-129b. Rental or lease of grounds or buildings by commissioners; limitations; use of lease moneys. The board of county commissioners of any county which owns a fairgrounds may rent or lease all or any part of the fairgrounds or any building thereon to any person, firm or corporation but every such rental agreement or lease shall provide for possession and occupancy of the fairgrounds or buildings by the renter or lessee only during the time the same are not needed and will not be used for fair purposes. All moneys derived from such renting or leasing shall be used for local fair purposes. Any such board of county commissioners may authorize any fair association which has charge or supervision of any such fairgrounds and buildings to rent or lease the same for or on behalf of said board.

History: L. 1965, ch. 1, § 3; June 30.



2-129c Tax levies for fair purposes in certain counties; use of proceeds.

2-129c. Tax levies for fair purposes in certain counties; use of proceeds. The board of county commissioners of any county, to which the provisions of K.S.A. 2-129 apply, having a population of more than eight thousand eight hundred (8,800) and less than nine thousand six hundred (9,600) and having an assessed taxable valuation of more than thirty million dollars ($30,000,000) may make an annual tax levy upon all of the assessed taxable tangible valuation of such county for fair purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but such tax shall not exceed a rate of one-half (½) mill.

This act is supplemental to the provisions of K.S.A. 2-129.

History: L. 1967, ch. 2, § 1; L. 1976, ch. 4, § 1; L. 1979, ch. 52, § 11; July 1.



2-129d Same; election, when.

2-129d. Same; election, when. Said levies will be made unless a petition requesting an election upon the proposition of making said levies, signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for the secretary of state at the last preceding general election, is filed with the county clerk within thirty (30) days following the last publication of such resolution.

History: L. 1967, ch. 2, § 2; July 1.



2-129e Tax levies for fair purposes in certain counties; use of proceeds.

2-129e. Tax levies for fair purposes in certain counties; use of proceeds. The board of county commissioners of any county, to which the provisions of K.S.A. 2-129 apply, having a population of more than fourteen thousand (14,000) and not more than seventeen thousand (17,000) and having an assessed valuation of more than fifty million dollars ($50,000,000) may make an annual tax levy upon all of the assessed taxable tangible valuation of such county for fair purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but such tax shall not exceed a rate of one-half (½) mill.

This act is supplemental to the provisions of K.S.A. 2-129.

History: L. 1967, ch. 1, § 1; L. 1976, ch. 4, § 2; L. 1979, ch. 52, § 12; July 1.



2-129f Same; election, when.

2-129f. Same; election, when. Said levies will be made unless a petition requesting an election upon the proposition of making said levies, signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for the secretary of state at the last preceding general election, is filed with the county clerk within thirty (30) days following the last publication of such resolution.

History: L. 1967, ch. 1, § 2; July 1.



2-129g Tax levy for fair purposes; Montgomery county.

2-129g. Tax levy for fair purposes; Montgomery county. As a complete alternative to the authority now provided by K.S.A. 2-129, the board of county commissioners of Montgomery county shall make an annual tax levy upon all of the assessed taxable tangible valuation of such county for fair purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but such tax shall not exceed a rate of 1/5 mill and is subject to the provisions of K.S.A. 2-129h.

History: L. 1969, ch. 4, § 1; L. 1976, ch. 4, § 3; L. 1978, ch. 3, § 1; L. 1979, ch. 52, § 13; L. 1981, ch. 6, § 1; July 1.



2-129h Same; election, when.

2-129h. Same; election, when. Said levies will be made unless a petition requesting an election upon the proposition of making said levies, signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for secretary of state at the last preceding general election, is filed with the county clerk within thirty (30) days following a publication of a resolution to make such a levy.

History: L. 1969, ch. 4, § 2; July 1.



2-129i Tax levies for fair associations in urban area counties; use of proceeds; protest petition and election.

2-129i. Tax levies for fair associations in urban area counties; use of proceeds; protest petition and election. The board of county commissioners of any county designated as an urban area by K.S.A. 19-2654, and amendments thereto, and in which there is an officially recognized county fair association, upon request of the fair association, may make an annual tax levy of not to exceed 1/10 mill upon all the taxable tangible property of the county for the purpose of raising funds to be used for the purchase of land and the erection and maintenance of buildings and improvements thereon, including construction of streets and sewers for such fair association and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made under the provisions of this section until a resolution authorizing the making of such levy is passed by the county commissioners and published for two consecutive issues in the official county paper. Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than 5% of the qualified electors of the county, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within 60 days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the board of commissioners to submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, then the board of county commissioners shall make such tax levies. The amounts collected by the county for the purposes hereinbefore specified from tax levies, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to the fair association, upon request of the association.

History: L. 1974, ch. 101, § 1; L. 1978, ch. 2, § 1; L. 1979, ch. 52, § 14; L. 1990, ch. 66, § 10; L. 2004, ch. 101, § 4; L. 2013, ch. 71, § 4; July 1.



2-130 Levy; estimates, time for submission.

2-130. Levy; estimates, time for submission. The county commissioners of any county having a fair association as herein provided may, annually at the time set by law for making levies, levy a tax sufficient in amount to provide for the county aid authorized by K.S.A. 2-129; such levy shall make up a special fair fund from which said county aid shall be paid: Provided, The levy authorized herein shall be based upon an estimate, certified by the managing officers of the fair association, of the actual cost of providing the premiums and rewards for the exhibitors and contestants at the next succeeding year's fair: Provided further, That such estimate shall be submitted to the county clerk on or before the first day of July of the year preceding the year for which the estimate is made: And provided further, That in any county where the county commissioners prefer to pay the county aid provided herein from the general fund, no special levy shall be required.

History: L. 1929, ch. 1, § 6; L. 1935, ch. 2, § 1; May 15.



2-131 Payment; apportionment between fairs.

2-131. Payment; apportionment between fairs. On or before thirty days following the close of the county fair, upon filing a statement certified by the secretary and treasurer of the fair association, setting forth the actual amount of money necessary to pay for the premiums and rewards for that fair as shown by the department judges' books, and that no part of said money was awarded for racing or so-called "free entertainment," the board of county commissioners shall pay the county aid authorized by K.S.A. 2-129: Provided, That where two or more fairs participated in the county aid paid by said county in 1929 or 1930, the same fairs may participate in this aid in proportion to premiums and rewards paid, considering all participating fairs as one in the allowance of the aid authorized in K.S.A. 2-129.

History: L. 1929, ch. 1, § 7; L. 1935, ch. 2, § 2; May 15.



2-131a Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds.

2-131a. Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds. The board of county commissioners of any county having a population of not less than twenty-nine thousand (29,000) nor more than sixty thousand (60,000) in which there is located a city of the first class having a population of more than sixteen thousand (16,000) and less than thirty thousand (30,000) in which there is a fair association or society which is organized and operating under the provisions of K.S.A. 2-125 to 2-131, inclusive, and amendments thereto, upon the request of such fair association or society is hereby authorized and empowered to make an annual tax levy for the purpose of raising funds to be used for the erection and maintenance of buildings of such fair association or society, for the purchase of grounds and for the making of any other improvements to the buildings and grounds of such association or society deemed necessary by the directors thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall exceed a rate, which multiplied by the total assessed tangible valuation of the county, will result in producing more than two thousand dollars ($2,000) and an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county in any one year except that any such county having an assessed tangible valuation of not less than fifty million dollars ($50,000,000) and not more than eighty million dollars ($80,000,000) may levy not to exceed one-fourth (¼) mill in any one year. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law and the amount collected therefrom, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to such association or society for the purposes as hereinbefore specified and shall be in addition to the amount allowed to such association or society under the provisions of K.S.A. 2-129.

History: L. 1941, ch. 2, § 1; L. 1947, ch. 1, § 1; L. 1951, ch. 3, § 1; L. 1955, ch. 1, § 1; L. 1963, ch. 2, § 2; L. 1967, ch. 3, § 2; L. 1971, ch. 1, § 1; L. 1979, ch. 52, § 15; July 1.



2-131b Counties having fair associations; tax levy for buildings, use of proceeds; protest petition and election.

2-131b. Counties having fair associations; tax levy for buildings, use of proceeds; protest petition and election. The board of county commissioners of any county in which there is a fair association or a society which is organized and operating under the provisions of K.S.A. 2-125 to 2-131, inclusive, and amendments thereto, upon request of such fair association or society is hereby authorized and empowered to make an annual tax levy of not to exceed five-tenths of one mill upon all the taxable tangible property of the county for the purpose of raising funds to be used for the erection and maintenance of buildings of such a fair association having obtained recognition as an official county fair association and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made for such purposes until a resolution authorizing the making of such levy is passed by the county commissioners and published for two consecutive issues in the official county paper. Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than five percent of the qualified electors of the county, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within sixty days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the board of commissioners to submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, then the board of county commissioners shall make such tax levies. The board of county commissioners shall determine the amount necessary to be raised by such levy for such purposes. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law and shall be outside the aggregate limitation provided in K.S.A. 79-1947, and amendments thereto, and the amount collected therefrom shall be paid to such association or society for the purposes herein specified, and shall be in addition to the amount allowed to such association or society under the provisions of K.S.A. 2-129, and amendments thereto.

History: L. 1947, ch. 2, § 1; L. 1953, ch. 2, § 1; L. 1979, ch. 52, § 16; L. 1980, ch. 1, § 1; L. 2004, ch. 101, § 5; L. 2013, ch. 71, § 5; July 1.



2-131c Tax levy in certain counties for buildings and maintenance thereof; request.

2-131c. Tax levy in certain counties for buildings and maintenance thereof; request. The board of county commissioners of any county having a population of more than one hundred twenty-five thousand persons and having an assessed tangible valuation of more than one hundred fifty million dollars in which there is a fair association and a livestock show association which are organized and operating under the provisions of K.S.A. 2-125 to 2-131, both sections inclusive, and amendments thereto, upon the request of such fair association or livestock association is hereby authorized and empowered to make an annual tax levy of not to exceed one-fortieth of one mill upon all of the taxable tangible property of the county for the purpose of raising funds to be used for the erection and maintenance of buildings or the purchase of supplies and equipment of such fair association or livestock association. The board of county commissioners shall determine the amount necessary to be raised by such levy. The moneys raised by such levy shall be divided equally between the fair association and the livestock show association. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law and shall be outside the aggregate limitation provided in K.S.A. 79-1947, and the amount collected therefrom shall be paid to such fair association and livestock association for the purposes and in the proportions herein specified, and shall be in addition to the amount allowed to such associations under the provisions of K.S.A. 2-129, and amendments thereto.

History: L. 1947, ch. 3, § 1; June 30.



2-131d Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds.

2-131d. Certain counties having fair associations; tax levy for buildings and grounds, use of proceeds. The board of county commissioners of any county in which there is an officially recognized county fair association, upon the request of such fair association, may make an annual tax levy for the purpose of raising funds to be used for the purchase of grounds and the erection and maintenance of buildings of such fair associations and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall exceed a rate, which multiplied by the total assessed tangible valuation of the county, will result in producing more than $33,000 and an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county in any one year. The tax levy authorized shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto. The amount collected by the county for such purpose, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to such fair associations for the purposes herein specified, upon request of such fair association. The fair association may use any portion of this amount, not needed for purchase of grounds and the erection and maintenance of buildings, to supplement and increase premiums and awards for exhibitions by 4-H members and organized F.F.A. members.

History: L. 1951, ch. 6, § 1; L. 1969, ch. 1, § 1; L. 1979, ch. 52, § 17; L. 2004, ch. 101, § 6; L. 2007, ch. 32, § 1; L. 2013, ch. 71, § 6; July 1.



2-131e No-fund warrants for purchase of grounds, erection and maintenance of buildings; limitation; tax levies.

2-131e. No-fund warrants for purchase of grounds, erection and maintenance of buildings; limitation; tax levies. Whenever the board of county commissioners of any county in which there is an officially recognized county fair association, and having a population of not less than 35,000 nor more than 45,000, and having an assessed tangible valuation of not less than $50,000,000 and not more than $80,000,000, shall determine, upon the request of such fair association, that it is in the best interest of the county to raise funds for the purchase of grounds or the erection and maintenance of buildings for such fair association, such board of commissioners is hereby authorized and empowered to issue no-fund warrants in an amount not to exceed, in the aggregate, $5,000 for the purposes stated hereinbefore. No-fund warrants issued hereunder shall be issued in the manner and form and bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by K.S.A. 79-2940, and amendments thereto. The authority to issue no-fund warrants, as provided herein, shall not be exercised by the board of county commissioners more than once in any ten-year period. Such warrants shall mature serially in approximately equal annual installments at such yearly dates as to be payable by not more than five tax levies, and the board of county commissioners issuing such warrants shall make a tax levy at the first tax levying period after such warrants are issued, and at such of the next succeeding tax levying periods as may be required, sufficient to pay such warrants as they mature and the interest thereon as the same becomes due. The money collected from issuance of such warrants shall be paid to such fair associations for the purposes herein specified. Such tax levy or levies shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto.

History: L. 1967, ch. 3, § 3; L. 2004, ch. 101, § 7; L. 2008, ch. 109, § 21; L. 2013, ch. 71, § 7; L. 2014, ch. 141, § 15; July 1.



2-131f Ellis county; acquisition of land for fairground expansion; petition; election.

2-131f. Ellis county; acquisition of land for fairground expansion; petition; election. The board of county commissioners of Ellis county, upon request of the officially recognized county fair association in Ellis county, and upon making a determination that it is in the best interest of the county to expand its fairground by the acquisition of additional land which is adjacent to the fairground, may adopt a resolution to acquire such land. The resolution shall be published once each week for three consecutive weeks in a newspaper of general circulation in the county. After publication, the board of county commissioners may acquire such land for expansion of the fairground unless a petition requesting an election upon the proposition signed by electors equal in number to not less than 5% of the electors who voted at the last preceding regular county election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such land shall be acquired without such proposition having been submitted to and having been approved by a majority of the electors voting at an election called and held thereon. The election shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1981, ch. 110, § 1; April 18.



2-132 County free fair; petition and election; purchase of grounds; tax levy, use of proceeds; admission to fair.

2-132. County free fair; petition and election; purchase of grounds; tax levy, use of proceeds; admission to fair. Whenever, in the opinion of the board of county commissioners of any county in this state, the agricultural and industrial interests of such county can be advanced by the establishment and maintenance of a county-owned and operated free fair, and a petition to the same effect, signed by 60% of the landowners of such county, is presented to the board of county commissioners therefor, it shall be the duty of the board of county commissioners to call an election to submit to the voters a proposition to purchase a fairground, and if a majority of the votes cast on that proposition shall be favorable to such purchase it shall be the duty of the board of county commissioners to purchase such grounds. In any county which has established a free fair under this section and in which there is no officially recognized county fair association, such county free fair shall be recognized as the official county fair of such county if the board of county commissioners shall have first determined that the county within which such county free fair is located: (1) Has fairgrounds, or fairgrounds and buildings combined, with an appraised value of at least $5,000; (2) has conformed to adequate standards for a "fair" as defined in K.S.A. 2-125, and amendments thereto; and (3) has paid premiums and awards for exhibitors and contestants of at least $2,000 annually for the two consecutive years last preceding. Nothing in this act shall prevent the board of county commissioners of any county in Kansas from receiving and accepting as a gift, lands to be used as a fairground except that where the board of county commissioners of any county in Kansas has received and accepted lands for uses of fairgrounds as a gift from a fair association organized under the provisions of K.S.A. 2-127 and 2-128, and amendments thereto, and such fair association at the time of such gift had official recognition as an official county fair association, the board of county commissioners of such county may make an annual tax levy on the equalized assessed valuation of all tangible property in said county in an amount which will produce at least $2,000 and at least such amount shall be spent by such county for premiums and awards for exhibitors and contestants at such county free fair if there are exhibitors and contestants qualifying for such premiums and awards. When any county has purchased a fairground as provided herein, or when any county has provided a suitable fairground, either by lease, devise or otherwise, the board of county commissioners shall annually at the time set by law for making levies, levy a tax for the erection, maintenance, upkeep and repair of the equipment, buildings and improvements thereon, the care of the grounds, the payment of premiums and awards, the actual expense of operating the fair, and retiring any indebtedness on lands received through gift, devise or purchase and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but no part of such levy shall be used for the expense of purses and compensation for all purely entertainment features and racing. No charge shall be made for access and admission entrance to exhibits competing for premiums at any fair operating under the provisions of this section and K.S.A. 2-133, and amendments thereto. Recognition of any such county free fair, as an official county fair, may be forfeited by the board of county commissioners for failure to comply with this act or for failure to pay at least $2,000 each year, in premiums and awards for exhibitors and contestants.

History: L. 1929, ch. 1, § 8; L. 1935, ch. 2, § 3; L. 1951, ch. 4, § 1; L. 1953, ch. 3, § 1; L. 1957, ch. 3, § 1; L. 1975, ch. 162, § 2; L. 1979, ch. 52, § 18; L. 2004, ch. 101, § 8; L. 2013, ch. 71, § 8; July 1.



2-132b Contributions to payment of premiums awarded in adjoining counties.

2-132b. Contributions to payment of premiums awarded in adjoining counties. With respect to any county fair held in any county, the board of county commissioners of any adjoining county which does not maintain, or assist in maintaining, a county or district fair may pay the premiums awarded to residents of their respective counties at the county fair held in such adjoining county. The amount necessary for the payment of such premiums shall be paid from the general fund of the county. The board of county commissioners is hereby authorized to enter into agreements with the managing board of the county fair to pay, and to provide the method of payment of such premiums.

History: L. 1945, ch. 5, § 1; June 28.



2-133 Control by county; appointment of directors.

2-133. Control by county; appointment of directors. All land and buildings acquired by virtue of the provisions of K.S.A. 2-132 shall be held in the name of the county and under the control of the board of county commissioners: Provided, The board of county commissioners shall at their first meeting after the purchase or acceptance of a fairground as provided in K.S.A. 2-132, appoint a board of directors, representing each township in the county (providing there are electors resident of such township willing to serve) and annually thereafter appoint said directors at the first meeting of said board of county commissioners for a term of one year. Said board of directors acting for itself or through an executive board shall have the management and control of the business of the fair association and its property subject to the approval of the board of county commissioners, and shall proceed so far as consistent with the provisions of K.S.A. 2-128 relating to the duties of the board of directors of fair associations.

History: L. 1929, ch. 1, § 9; May 28.



2-135 State fair board, community fair associations and county fair associations; eminent domain.

2-135. State fair board, community fair associations and county fair associations; eminent domain. The state fair board in the name of the state of Kansas, and each community fair association, and each county fair association, organized and operating under the laws of the state of Kansas shall have the right of eminent domain as provided in K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, for the acquisition of lands or additional lands for fairgrounds or fair purposes.

History: L. 1929, ch. 1, § 11; L. 1951, ch. 5, § 1; L. 1963, ch. 234, § 97; L. 1987, ch. 5, § 5; April 30.



2-136 Mortgage of property.

2-136. Mortgage of property. Property, real and personal, owned by county fair associations organized and operating under the provisions of this act shall not be mortgaged except on a majority vote of the stockholders at an annual meeting.

History: L. 1929, ch. 1, § 12; L. 1975, ch. 495, § 9; July 1.



2-137 Forfeiture of benefits and recognition; exemption; discontinuance during wartime.

2-137. Forfeiture of benefits and recognition; exemption; discontinuance during wartime. Any county fair association organized and operating under the provisions of this act failing to hold a fair each year shall forfeit all benefits provided in this act, including official recognition, and the board of county commissioners may, upon application, recognize some other qualified fair in the same county, as provided in K.S.A. 2-127, and amendments thereto. Upon application of the president and secretary, approved by the board of directors of any recognized fair association, the board of county commissioners, for good cause shown, may exempt such fair association from the provisions of this section for the current year, in which case the fair premium fund for that year shall be used to pay premiums for the next succeeding year's fair, and no levy shall be made for the next succeeding year's fair in excess of the limitations provided in K.S.A. 2-129, and amendments thereto. During the emergency resulting from the United States being engaged in war, officially recognized county fair associations, may discontinue holding such fairs until the next regular fair date following a twelve-month period after the termination of such emergency.

History: L. 1929, ch. 1, § 13; L. 1935, ch. 2, § 4; L. 1943, ch. 1, § 1; L. 2004, ch. 101, § 9; L. 2013, ch. 71, § 9; July 1.



2-138 Misrepresentation; penalty.

2-138. Misrepresentation; penalty. Any person who shall knowingly and/or willfully misrepresent any exhibit, or furnish any fair association a false pedigree of livestock, shall upon conviction thereof be fined in any sum not less than fifty dollars ($50) nor more than one thousand dollars ($1,000) or imprisoned in the county jail not less than three months nor more than twelve months, or by both such fine and imprisonment.

History: L. 1929, ch. 1, § 14; May 28.



2-139 Withholding county aid; causes.

2-139. Withholding county aid; causes. The board of county commissioners may withhold county money from any fair association coming under the provisions of this act, which knowingly permits the sale of intoxicating liquor, the operation of any gambling device, or any immoral show or exhibition detrimental to public morals.

History: L. 1929, ch. 1, § 15; May 28.



2-140 Trespassing on fairgrounds; penalty.

2-140. Trespassing on fairgrounds; penalty. Every person being in or upon the grounds owned or controlled by any fair association who shall attempt to make any display of goods, wares or merchandise, or to furnish any entertainment, without permission of the managing officers of the said association, and every person who shall at any time, go into or upon the enclosed grounds of any fair association owned or controlled by it, where a notice stating the penalty herein provided is posted at each public entrance, without the permission of the managing officers of such association, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine in any sum not exceeding twenty-five dollars ($25) or by imprisonment in the county jail for not more than thirty days, or by both such fine and imprisonment.

History: L. 1929, ch. 1, § 16; May 28.



2-141 Intent of law; not applicable to certain counties.

2-141. Intent of law; not applicable to certain counties. It is the purpose of this act to provide a general law under which all fairs and agricultural societies of one county or less may operate, and as such shall be liberally construed, and shall be known as the county agricultural fair act: Provided, This act shall not apply to county agricultural or fair associations or livestock associations holding fairs and supporting the same, in counties of over fifty thousand (50,000) population, levying taxes and appropriating money as aid for such fairs, under the provisions and authority of K.S.A. 2-301, 2-302, 2-303, 2-304 and 2-305, and amendments thereto.

History: L. 1929, ch. 1, § 17; May 28.



2-141a Invalidity of 2-125 to 2-141.

2-141a. Invalidity of 2-125 to 2-141. If any section, paragraph or provision of this act shall be held to be invalid by any court for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, paragraph or provision, and such finding or construction shall not in any way affect the remainder of this act.

History: L. 1929, ch. 1, § 18; May 28.



2-142 City aid for county fairs in certain counties; levy.

2-142. City aid for county fairs in certain counties; levy. (a) Except as provided by subsection (b), in any county in the state of Kansas having a population of not less than 9,500 nor more than 11,500 in the year 1928 as shown by the census in the office of the state board of agriculture of Kansas, and which had a property valuation for the year 1928 of not less than $17,000,000 and not more than $21,000,000 as shown by the assessed valuation in the office of the public service commission, and in which there is a city of the third class where a county free fair has been held annually for five years, the governing body of such city may each year hereafter levy a tax upon all of the taxable tangible property in such city and appropriate the amount raised by such levy for the purpose of defraying expenses incident to the maintenance and support of a county free fair.

(b) The governing body of any city of the second or third class, located in Brown county, Kansas, where a county free fair has been held annually for five years, may each year hereafter levy a tax not to exceed two mills upon all of the taxable tangible property in such city and appropriate the amount raised by such levy for the purpose of defraying expenses incident to the maintenance and support of a county free fair. No levy shall be made for such purposes until a resolution authorizing the making of such levy is passed by the governing body of such city and published for two consecutive issues in the official county paper. Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than 5% of the qualified electors of the city, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within 60 days following the last publication of the resolution of the governing body of such city. If such a petition is filed, the governing body of such city shall submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, then the governing body of such city shall make such tax levies.

History: L. 1929, ch. 2, § 1; L. 1970, ch. 82, § 10; L. 1975, ch. 494, § 1; L. 1983, ch. 1, § 1; July 1.



2-143 County aid; when, amount, purposes.

2-143. County aid; when, amount, purposes. (a) Except as provided by subsection (b), whenever any such city shall levy a tax for the purpose of maintaining a county free fair, the board of county commissioners of the county in which such city is located shall appropriate from the general fund of such county an amount of money equal to that appropriated by such city as above provided, and shall cause a warrant to be issued in favor of the treasurer of the county free fair board, the amount so paid by such county together with the amount raised by such city to be used for the purpose of defraying all of the expenses and maintenance of such county free fair.

(b) Whenever the governing body of any city which levies a tax pursuant to subsection (b) of K.S.A. 2-142, and amendments thereto, for the purpose of maintaining a county free fair, the board of county commissioners of the county in which the city is located shall appropriate from the general fund of the county an amount of money which shall not exceed $5,000. The board of county commissioners shall cause a warrant to be issued in favor of the treasurer of the county free fair board in the amount paid by the county. This amount, together with the amount raised by the city, shall be used for the purpose of defraying all of the expenses and maintenance of the county free fair and to pay awards and premiums for exhibits at the fair.

History: L. 1929, ch. 2, § 2; L. 1970, ch. 82, § 11; L. 1983, ch. 1, § 2; July 1.



2-144 Fair board; how appointed; organization.

2-144. Fair board; how appointed; organization. The county free fair shall be managed by a board of seven members, four of whom shall be appointed by the governing body of the city and three of whom shall be appointed by the board of county commissioners of the county in which the city is located, one from each commissioner district. In any county having more than three county commissioners, the board of county commissioners may appoint a member to the fair board from each commissioner district. The fair board shall select a chairperson and treasurer from its membership and may appoint such other officers as may be necessary.

History: L. 1929, ch. 2, § 3; L. 1983, ch. 1, § 3; July 1.



2-144d Fairs in certain counties; designation as an official fair association.

2-144d. Fairs in certain counties; designation as an official fair association. Any county free fair established pursuant to K.S.A. 2-142, and amendments thereto, may apply to the board of county commissioners for designation as an official fair association. If recognized as an official fair association, any county free fair established pursuant to K.S.A. 2-142, and amendments thereto, shall have all powers and duties as other officially recognized county fair associations.

History: L. 1983, ch. 1, § 4; L. 2004, ch. 101, § 10; L. 2013, ch. 71, § 10; July 1.



2-145 County poultry show association; county aid, amount; conditions.

2-145. County poultry show association; county aid, amount; conditions. The board of county commissioners of any county in the state of Kansas is hereby authorized to issue warrants in favor of the treasurer of any county poultry show association in such county, not to exceed the sum of two hundred dollars ($200) in any one year, for the purpose of paying not more than one half of all the premiums awarded by such association. The premium list must be filed by the secretary or president of such poultry show association with the county clerk at least thirty (30) days before such show. The county shall not pay any portion of the premiums not approved by the board of county commissioners.

History: L. 1927, ch. 11, § 1; June 1.



2-145a Tax levies for fair building in certain counties.

2-145a. Tax levies for fair building in certain counties. The board of county commissioners of a county having a population of more than fourteen thousand (14,000) and less than fifteen thousand (15,000) with an assessed tangible valuation of more than forty million dollars ($40,000,000) is hereby authorized to make a tax levy upon all of the assessed taxable tangible valuation of the county for the purpose of raising funds to retire indebtedness of the fair building owned by the fair board association in such county; but such tax levy shall not exceed a rate of one-fourth (1/4) mill and shall be made only once. Said tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof or supplemental thereto.

History: L. 1968, ch. 173, § 1; July 1.



2-158 Board of directors, annual election meetings, terms, vacancies; recognition of association by state board of agriculture.

2-158. Board of directors, annual election meetings, terms, vacancies; recognition of association by state board of agriculture. (a) (1) A meeting shall be held at 7:00 p.m. on December 8, 1987, at the Kaw Valley cooperative building at 5715 West 21st Street in Topeka, Kansas, for the purpose of electing the initial members of the board of directors of the Shawnee county fair association established under the provisions of this act. The qualified electors residing in each township in Shawnee county may participate in such meeting to elect from among the residents of that township one director of the fair association. The qualified electors residing in the city of Topeka may participate in such meeting to elect from among the residents of the city three directors of the fair association. Upon assembling at such meeting the qualified electors of each such township and the qualified electors of the city shall separate into their individual groups and make such election.

(2) There are hereby created three additional directors of the Shawnee county fair association who shall be elected at large. The qualified electors residing in Shawnee county may participate in such meeting to elect from among the residents of Shawnee county three at large directors of the fair association in the manner provided in this section.

(b) (1) Of the members first elected to the board of directors by the qualified electors of the city of Topeka at such election meeting, one director shall serve for a term of one year, one director shall serve for a term of two years and one director shall serve for a term of three years. Of the members first elected to the board of directors by the qualified electors of the various townships at such election meeting, directors elected from Auburn, Dover, Grove and Menoken townships shall serve for a term of one year, directors elected from Monmouth, Mission, Rossville and Silver Lake shall serve for a term of two years, and directors elected from Soldier, Tecumseh, Topeka and Williamsport townships shall serve for a term of three years.

(2) Of the at large members first elected to the board of directors by the qualified electors of Shawnee county at such election meeting, one director shall serve for a term of one year, one director shall serve for a term of two years and one director shall serve for a term of three years. At the first election of these directors at large, the person receiving the highest number of votes shall serve a term of three years. The person receiving the second highest number of votes shall serve a term of two years. The person receiving the third highest number of votes shall serve a term of one year. The successor elected to each of these director at large positions shall serve a term of three years.

(3) The directors so elected shall constitute the Shawnee county fair association.

(c) An annual election meeting shall be held on the first Tuesday of December in 1988 and each year thereafter at which meeting the qualified electors of the city and the qualified electors of each township shall elect from among the residents of such city or township a successor to serve for a term of three years for each director whose term expires on such date. The executive board, as provided for in K.S.A. 2-159, and amendments thereto, shall fix the time and place of such annual election meeting and shall cause a notice of the election meeting to be published once in a newspaper of general circulation in the county at least 10 days prior to the date fixed for such election meeting.

(d) Elections of directors at such annual election meetings shall be conducted in the same manner as the elections conducted at the 1987 meeting were required to be conducted, except that the city shall elect only one director to succeed the director whose term has expired and only those townships having directors whose terms have expired shall elect directors to succeed such directors.

(e) Vacancies in the membership of the board of directors shall be filled by appointment by the executive board of the fair association for the unexpired term of office.

(f) The fair association established under the provisions of this act shall be given recognition by the secretary of agriculture without having lands or buildings of an appraised value of at least $5,000 or without paid-up stock subscriptions in its treasury in the amount of $5,000 appropriated to the purchase of lands or buildings or both.

History: L. 1987, ch. 92, § 1; L. 2004, ch. 101, § 11; L. 2008, ch. 65, § 1; July 1.



2-159 Same; annual meeting; executive board; treasurer, surety bond.

2-159. Same; annual meeting; executive board; treasurer, surety bond. The board of directors of the Shawnee county fair association shall meet annually on the first Tuesday of December immediately following the election meeting provided for in K.S.A. 2-158 and shall elect from among its own members an executive board consisting of a chairperson, a vice-chairperson, a secretary and a treasurer.

The executive board of the association shall be authorized to transact all business of the fair association. The members-elect of the executive board, prior to entering upon the duties of their respective offices, shall take and sign the usual oath of public officers, and the same shall be filed in the office of the county clerk.

The treasurer-elect of the executive board, before entering upon the duties of the office as treasurer, shall execute to the fair association a corporate surety bond of 100% of the amount as nearly as can be ascertained that shall be in the treasurer's hands at any one time. Such bond shall be conditioned upon the faithful discharge of the duties of the office of treasurer. The amount and sufficiency of the bond shall be determined by the board of county commissioners, and, upon the board's approval endorsed on the bond, shall be filed with the county clerk, who shall immediately notify the secretary of the executive board and the county treasurer of the approval and filing.

Members of the executive board shall hold office for one year and until their successors are elected and qualify. Vacancies in the membership of the executive board shall be filled for the unexpired term from the remaining members of the board of directors by the executive board.

History: L. 1987, ch. 92, § 2; April 30.



2-160 Treasurer; deposit and disbursement of association funds; annual report thereof.

2-160. Treasurer; deposit and disbursement of association funds; annual report thereof. All moneys received by the treasurer for the fair association shall be deposited by the treasurer in a bank designated by the executive board and authorized to receive public deposits. The treasurer shall pay out, on the warrant of the secretary, or by a combination warrant check, signed by the chairperson, all moneys which shall come to the treasurer's hands for the use of the fair association, and the treasurer shall not pay any sum from the funds of the association in any other manner. The treasurer shall keep a record of all the moneys received and disbursed, specifying the person or persons from whom received and to whom paid, and the object for which the same has been paid out. The treasurer shall present to the board of directors at each annual meeting of the board a written report containing a statement of all moneys received, disbursed and on deposit.

History: L. 1987, ch. 92, § 3; L. 1989, ch. 48, § 8; July 1.



2-161 Bylaws governing conduct of fair; annual budget.

2-161. Bylaws governing conduct of fair; annual budget. The initial members of the board of directors of the fair association shall adopt bylaws and rules and regulations governing the fair association in its activities of conducting a fair. Thereafter such bylaws may be amended or repealed by a two-thirds majority vote of the members of the board of directors of the association. The board of directors shall prepare and approve an annual budget for the operations of the fair association and certify the same to the county not later than August 1 of any year.

History: L. 1987, ch. 92, § 4; April 30.



2-162 Tax levy; use of proceeds; protest petition and election.

2-162. Tax levy; use of proceeds; protest petition and election. The board of county commissioners of Shawnee county may levy an annual tax of not to exceed 2/10 of one mill upon all the taxable tangible property within the county for the purpose of funding the budget of the Shawnee county fair association to pay the costs of renting facilities within the county for the conduct of fairs, purchasing supplies and equipment, and paying premiums and other reasonable expenses of 4-H fairs and grange fairs sponsored by the fair association, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made for such purposes until a resolution authorizing the making of such levy has been adopted by the board of county commissioners and published for two consecutive issues in the official county paper. Whereupon, such levies may be made unless a petition in opposition thereto signed by not less than 5% of the qualified electors of the county, as determined by the vote for secretary of state at the last preceding election, is filed with the county election officer within 60 days following the last publication of the resolution of the board. In the event such a petition is filed, it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. If no protest petition is filed or if the question is submitted on a question submitted ballot and those voting on the question shall vote in favor of such tax levy, the board of county commissioners shall make such tax levies. The amounts collected by the county for the purposes hereinbefore specified from tax levies, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be paid to the fair association, upon request of the treasurer.

History: L. 1987, ch. 92, § 5; L. 1990, ch. 66, § 11; May 31.



2-163 Officially recognized county fair and livestock show associations; continuation.

2-163. Officially recognized county fair and livestock show associations; continuation. (a) Any county fair association or livestock show association which received official recognition from the secretary of agriculture prior to July 1, 2013, shall remain an officially recognized county fair association or livestock show association unless such recognition is revoked by a vote of the board of county commissioners in the county where such county fair association or livestock show association is located.

(b) Prior to January 1, 2014, the secretary of agriculture shall notify the board of county commissioners of any county in which the secretary of agriculture has recognized an official county fair association.

History: L. 2013, ch. 71, § 1; July 1.






Article 2 STATE FAIR

2-201 State fair at Hutchinson; unlawful acts.

2-201. State fair at Hutchinson; unlawful acts. A state fair shall be held annually in the city of Hutchinson, Kansas, at such time as shall be fixed by the state fair board. It shall be unlawful for any person, corporation or association, or for any corporate entity other than the state fair board, to hold or conduct a state fair in Kansas or to hold or conduct any exhibition or display of any livestock or agricultural products under a designation, publicity or advertisement as a state fair.

A violation of this section shall constitute a misdemeanor.

History: L. 1913, ch. 293, § 1; R.S. 1923, § 2-201; L. 1972, ch. 1, § 1; L. 1987, ch. 5, § 6; April 30.



2-202 State fairgrounds and buildings; use for other purposes.

2-202. State fairgrounds and buildings; use for other purposes. The tract of land conveyed by the county of Reno to the state of Kansas for fair purposes, and all other real estate acquired by the state of Kansas, for fair purposes, shall be held by the state of Kansas as a state fairgrounds, and for other authorized uses. The state fair board may direct, regulate, lease and control the use of the fairgrounds, and the buildings located thereon, in the conducting and operating of a state fair. When use of the fairgrounds, and the buildings located thereon, is not deemed necessary for use for fair purposes, the state fair board may enter into a contract, lease or agreement permitting the use of all or a portion of such fairgrounds, or buildings located thereon, for such uses and on such terms and conditions as may be agreed upon. Such contract, lease or agreement shall be in writing. In the event such contract, lease or agreement involves a use in which two or more persons or firms are known to be interested, then the contract, lease or agreement shall be awarded by the director of purchases pursuant to the provisions of article 37 of chapter 75 of the Kansas Statutes Annotated. If at any time the state of Kansas fails to hold a state fair in any one year, then the county of Reno or any association in that county organized for the purpose of holding a fair shall be permitted to use the tract conveyed by the county of Reno to the state of Kansas and buildings thereon free of charge for the purpose of holding a state fair that year.

History: R.S. 1923, § 2-202; L. 1955, ch. 2, § 1; L. 1987, ch. 5, § 7; April 30.



2-202a Same; listing for taxation.

2-202a. Same; listing for taxation. The state fair board shall on or before April 1 each year, file in the office of the county assessor of Reno county, Kansas, a list of all persons or firms having property stored on the fairgrounds, or in the buildings located thereon, as of the date applicable for the assessment of property for purposes of taxation, last preceding, except that the state of Kansas or any of its agencies shall not be included in the list.

History: L. 1955, ch. 2, § 2; L. 1987, ch. 5, § 8; April 30.



2-202b Same; razing, repair, maintenance or remodeling of frame buildings.

2-202b. Same; razing, repair, maintenance or remodeling of frame buildings. The state fair board may raze any frame building located on the state fairgrounds, or portion of same, when it is deemed by the board unsafe, obsolete or of not sufficient use to justify maintenance. The board may repair, maintain or remodel any frame building or buildings, located on the state fairgrounds as it deems necessary.

History: L. 1955, ch. 2, § 3; L. 1987, ch. 5, § 9; April 30.



2-203 Moneys for county exhibits.

2-203. Moneys for county exhibits. For the purpose of aiding a more complete exhibition of the resources of the state at the said fair the board of county commissioners of each county is hereby authorized to expend annually not to exceed the sum of five hundred dollars out of the general revenue fund of such county for the purpose of making an exhibit of the agricultural and other resources of said county at said state fair.

History: L. 1913, ch. 293, § 8; March 6; R.S. 1923, § 2-203.



2-205 State fair fee fund; authorized uses and procedures for fair and nonfair days events; employees for state fair, background check; reports of activity; fair board local bank accounts; change funds.

2-205. State fair fee fund; authorized uses and procedures for fair and nonfair days events; employees for state fair, background check; reports of activity; fair board local bank accounts; change funds. (a) (1) All moneys received by the state fair board through the operation of the state fair and from any and all other sources directly related to the operation of the state fair shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fair fee fund, which is hereby created.

(2) During each fiscal year, moneys in the state fair fee fund, and appropriations for the operation of the state fair from the state general fund made for the state fair, or the state fair board, may be transferred from the state treasury to a bank in Reno county, Kansas, to the account of the state fair board, upon vouchers of the state fair board, to establish the state fair board local bank account. The moneys in the state fair board local bank account may be used by the state fair board:

(A) In operating and conducting a state fair, including but not by way of limitation, the payment of labor, salaries of part-time employees, prizes and awards and as provided by this section; and

(B) in operating and promoting nonfair days events. The state treasurer and the director of accounts and reports are authorized and directed to honor all such vouchers and orders of the state fair board, and to make such transfers as directed.

(3) (A) During each fiscal year, the state fair board may expend moneys on deposit to its credit in the state fair board local bank account, for the operation and promotion of the state fair and nonfair days events, by approved vouchers directed to the treasurer of the state fair board and by the issuance of checks by the treasurer of the board to the persons entitled thereto as shown upon such vouchers. All such expenditures may be made without compliance with any of the provisions of any act contained in article 37 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(B) During the period beginning May 1 and extending to October 31 of each year, the state fair board may employ labor and personnel in conjunction with the current operation of the state fair, without compliance with the provisions of any act contained in article 29 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto. The state fair board may conduct a check of the internet site maintained by the Kansas bureau of investigation concerning registered offenders prior to employing such persons. The board is authorized to use such information to determine such person's fitness for employment. The state fair board or any employees thereof, shall not be liable for civil damages to any person refused employment or discharged from employment by reason of the board complying with this paragraph. This authority to employ shall not be construed as authorizing the board to employ its normal classified service employees on a different basis for all or any part of that six-month period.

(4) On or before each June 30, all unencumbered moneys on deposit to the credit of the state fair board in the state fair board local bank account shall be transferred back to the state treasury to the credit of the state fair fee fund or appropriation from the state general fund according as each may be entitled. All moneys in the state fair fee fund may be used for the payment of checks drawn against the state fair board local bank account upon vouchers drawn by the state fair board. Upon the close of accounts for each fiscal year, the state fair board shall submit a full and complete object classification report for such fiscal year on all moneys collected by and expended by the state fair board to the director of accounts and reports.

(b) All moneys received by the state fair board through the operation and promotion of nonfair days events shall be deposited in the state fair board local bank account for use for nonfair days events by the state fair board and as provided by this section. All expenses incurred in the operation and promotion of nonfair days events shall be paid from the state fair board local bank account by issuance of checks by the treasurer of the state fair board or a person designated by such treasurer.

(c) The state fair board local bank account required for use in operating and promoting the state fair or nonfair days events under this section shall be awarded to a bank in Reno county, Kansas, by the pooled money investment board under a written agreement in accordance with procedures for state bank accounts under K.S.A. 75-4217, and amendments thereto, and shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218, and amendments thereto, and in the amount prescribed for fee agency accounts under that statute.

(d) (1) Upon request of the state fair board, the director of accounts and reports shall authorize the state fair board to establish a change fund for the purposes of the state fair for use on those days not designated as official state fair days in an amount of not to exceed $15,000 to be maintained in the form of cash. For the purposes of establishing such change fund, moneys may be withdrawn from moneys available therefor in the state fair board local bank account in accordance with the need therefor.

(2) The moneys in a change fund established under this subsection (d) shall be used exclusively for the making of change in receiving amounts for the purposes of the state fair on those days not designated as official state fair days. No advance or expenditure shall be made from such change fund.

(e) (1) Upon request of the state fair board, the director of accounts and reports shall authorize the state fair board to establish a change fund for nonfair days events in an amount of not to exceed $15,000 to be maintained in the form of cash. For the purposes of establishing a nonfair days events change fund, moneys may be withdrawn from moneys available therefor in the state fair board local bank account in accordance with the need therefor.

(2) The moneys in the nonfair days events change fund shall be used exclusively for the making of change in receiving amounts in operating and conducting the nonfair days events during the nonfair days period. No advance or expenditure shall be made from such change fund.

(f) (1) Except as otherwise provided in this section, each change fund established under subsection (d) or (e) shall be administered in the same manner as change funds authorized in accordance with K.S.A. 75-3078, and amendments thereto, and shall be subject to the procedures and reimbursement and reporting provisions of that statute or such procedures and reporting requirements as may be prescribed by the director of accounts and reports under that statute. The director of accounts and reports may authorize a reconciling entry in any reconciliation statement for any such change fund in an amount of not to exceed the maximum authorized by K.S.A. 75-3078, and amendments thereto, for change funds authorized in accordance with that statute.

(2) All officers and employees of the state fair board having custody of moneys of a change fund established under subsection (d) or (e) shall be covered by a blanket surety contract purchased by the committee on surety bonds and insurance in such amount or amounts and upon such terms and conditions as the committee on surety bonds and insurance deems necessary and proper in accordance with the provisions of K.S.A. 75-4103, 75-4104 and 75-4105, and amendments thereto.

(g) As used in this section:

(1) "Nonfair days event" means an event held on the state fairgrounds on those days which have not been designated as official state fair days; and

(2) "state fair board local bank account" means the account established and maintained for the state fair board in a bank located in Reno county, Kansas, as authorized by this section.

(h) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the nonfair days activities fee fund to the state fair fee fund. On the effective date of this act, all obligations of the nonfair days activities fee fund are hereby transferred to and imposed on the state fair fee fund. On the effective date of this act, the nonfair days activities fee fund is hereby abolished.

History: L. 1913, ch. 293, § 10; R.S. 1923, § 2-205; L. 1955, ch. 3, § 1; L. 1977, ch. 2, § 1; L. 1979, ch. 239, § 2; L. 1987, ch. 5, § 10; L. 1990, ch. 3, § 1; L. 1998, ch. 76, § 1; L. 2001, ch. 5, § 5; L. 2008, ch. 107, § 1; May 1.



2-205a Contract for supplies and services prior to fair; filing and payment.

2-205a. Contract for supplies and services prior to fair; filing and payment. When sufficient funds are not available and it is necessary to contract for supplies and services in advance of the fair, the state fair board is authorized to enter into contract which shall contain a provision that such contract shall become effective and binding upon the state fair board only in the event that funds are available to carry out the provisions thereof. All such contracts shall be filed with the department of administration, made a matter of record and paid upon proper vouchers drawn by the state fair board on the state treasurer.

History: L. 1955, ch. 3, § 2; L. 1987, ch. 5, § 11; April 30.



2-205b Same; fair attractions; livestock feed and bedding; advertising media.

2-205b. Same; fair attractions; livestock feed and bedding; advertising media. The state fair board is authorized to select and contract for afternoon and evening grandstand attractions, and grounds attractions and shows. Copies of all such contracts shall be sent by the state fair board to the department of administration for process purposes. The state fair board is authorized to select and purchase livestock feed, livestock bedding and advertising media, including but not by way of limitation the following: Newspaper advertising, magazine advertising, outdoor billboards, radio, television, bumper signs, window cards, pencils and calendars, all without approval from the department of administration, but with purchase requisitions or purchase order vouchers, to be submitted to the director of purchases for processing purposes.

History: L. 1955, ch. 3, § 3; L. 1987, ch. 5, § 12; April 30.



2-206 Authority of Reno county commissioners.

2-206. Authority of Reno county commissioners. Laws of 1913, chapter 293, section 12, included by reference.[Authorized the board of county commissioners of Reno county to carry out so much of the provisions of Laws of 1913, chapter 293, as applied to them.]

History: R.S. 1923, § 2-206.



2-213 Automobile display building; rental.

2-213. Automobile display building; rental. The state fair board is hereby authorized and empowered to enter into a contract with individuals or corporations for the construction of an automobile display building, and the maintenance thereof, upon the state fairgrounds and for which purpose the right to construct such building upon state property is hereby expressly granted and conferred. Such building shall be the property of the state for the use and benefit of the state fair. The board is further authorized and empowered to enter into a written lease for such building for a period of not more than eight years during which such period the rentals therefrom shall be used and applied to the payment of the cost of the construction and to the maintenance of such building and such rentals during such period shall be deemed ample and sufficient to pay the entire cost of the construction and the maintenance of such building. In no event shall the state of Kansas ever be liable for the cost of such building, nor shall the state be liable for the maintenance of such building during the eight-year lease period. In the construction of the building, brick from the Lansing correctional facility may be used and labor from the Hutchinson correctional facility shall be provided.

History: L. 1927, ch. 62, § 4; L. 1987, ch. 5, § 13; L. 1990, ch. 309, § 2; May 24.



2-214 Fire station or office buildings on fairgrounds; abandonment.

2-214. Fire station or office buildings on fairgrounds; abandonment. The state fair board and any parties in interest are hereby authorized and empowered to enter into a contract, lease or agreement permitting the use of a portion of the Kansas state fair grounds at Hutchinson, Kansas, for the erection thereon by the city of Hutchinson, of a fire station; or for the erection thereon by any agricultural or livestock organization of a statewide or nationwide character, of office buildings; and the erection of any such fire station or office buildings shall be under such terms and conditions as are lawful and proper. Upon the abandonment of any such fire station or office buildings for the purposes which such fire station or office buildings were originally constructed, all right, title and interest in and to such fire station or office buildings shall immediately vest in the state of Kansas.

History: L. 1947, ch. 11, § 1; L. 1953, ch. 4, § 1; L. 1987, ch. 5, § 14; April 30.



2-215 Easements to city of Hutchinson, certain.

2-215. Easements to city of Hutchinson, certain. The state fair board is hereby authorized and empowered to grant easements for sewers and public utilities and for street purposes to the city of Hutchinson, Kansas, its successors and assigns, permitting the use of a portion of the Kansas state fairgrounds along and within 30 feet of the south side of the street adjoining and contiguous to the north side of the southwest quarter of section six, township 23, range five west, in Reno county, Kansas, less the east 20 acres of such quarter section. Such easements shall be granted under such terms and conditions as are lawful and proper.

History: L. 1957, ch. 476, § 1; L. 1987, ch. 5, § 15; April 30.



2-216 Admission charges for state fair at Hutchinson; refunds; disposition of fees collected.

2-216. Admission charges for state fair at Hutchinson; refunds; disposition of fees collected. The state fair board annually shall establish and collect admission charges for access and admissions entrances for persons attending the annual state fair at Hutchinson. No person except authorized employees of the state fair board, children under the age of six years and such exhibitors or participants in activities as the board shall specifically provide for, shall be authorized to enter the state fairgrounds and buildings unless such person exhibits evidence that such person has paid the admission charge.

The state fair board is further authorized to provide for the refunding of the admission charges to certain entrants, exhibitors, performers or participants in the activities at the fair if such party has evidence that such party should be exempted from the payment of the charges.

All fees received by the state fair board in accordance with the provisions of this act shall be placed in the revolving fee fund the same as other moneys are placed therein under K.S.A. 2-205, and amendments thereto.

History: L. 1965, ch. 9, § 1; L. 1987, ch. 5, § 16; April 30.



2-217 Construction of wheat commemorative building on state fairgrounds; agreement of state fair board and wheat centennial committee.

2-217. Construction of wheat commemorative building on state fairgrounds; agreement of state fair board and wheat centennial committee. The state fair board is hereby authorized and empowered to enter into an agreement with the Kansas wheat centennial committee permitting the use of the state fairgrounds as a site for the construction of a permanent building to commemorate the wheat industry.

History: L. 1974, ch. 2, § 1; L. 1987, ch. 5, § 17; April 30.



2-218 Same; acceptance and expenditure of funds by wheat centennial committee.

2-218. Same; acceptance and expenditure of funds by wheat centennial committee. The Kansas wheat centennial committee may accept, receive and expend for the cost of construction and maintenance of such commemorative building any state appropriation or any gift, grant, bequest, contribution or aid of any kind or character from any private person, association or corporation.

History: L. 1974, ch. 2, § 2; July 1.



2-219 Contracts for use of state fairgrounds by city of Hutchinson.

2-219. Contracts for use of state fairgrounds by city of Hutchinson. When the use of the fairgrounds is not deemed necessary for use for fair purposes, the state fair board may enter into a contract, lease or agreement with the city of Hutchinson, Kansas, permitting the use of all or a portion of such fairgrounds or buildings located thereon for such uses and on such terms and conditions as may be agreed upon. Such contract, lease or agreement shall be in writing.

History: L. 1974, ch. 2, § 3; L. 1987, ch. 5, § 18; April 30.



2-220 State fair special cash fund; change fund for use during fair; procedures and restrictions; sureties required.

2-220. State fair special cash fund; change fund for use during fair; procedures and restrictions; sureties required. (a) The state fair special cash fund is hereby created in the state treasury. The state fair board may apply annually to the director of accounts and reports to establish a change fund for use during the period of the state fair which shall be maintained in the form of cash from the moneys of the state fair special cash fund which shall be transferred from the state treasury to a separate account of the state fair board in a bank in Reno county, Kansas, in accordance with subsection (c). The director of accounts and reports shall authorize the establishment of such change fund and shall establish a maximum amount for such change fund of not to exceed $200,000 in accordance with the need therefor.

(b) After establishing the maximum amount for a change fund under subsection (a) and not less than 10 days prior to the date fixed for the commencement of the state fair, the director of accounts and reports shall transfer an amount of money equal to such maximum amount from the state general fund to the state fair special cash fund. No such transfer from the state general fund shall exceed $200,000.

(c) For the purposes of a change fund authorized under this section, the moneys in the state fair special cash fund may be transferred by warrant, upon vouchers of the state fair board, from the state treasury to a separate account of such board in a bank in Reno county, Kansas. This bank account shall be awarded to a bank in Reno county, Kansas, by the pooled money investment board under a written agreement in accordance with procedures for state bank accounts under K.S.A. 75-4217, and amendments thereto, and shall be secured by pledge of securities in the manner prescribed for state bank accounts under K.S.A. 75-4218, and amendments thereto, and in the amount prescribed for fee agency accounts under that statute. The state treasurer and the director of accounts and reports shall honor all such vouchers and make such transfers as directed in accordance with this subsection, except that no such transfer shall be made more than 10 days prior to the date fixed for the commencement of the state fair.

(d) The change fund authorized under this section may be established by the state fair board not more than five days preceding the date fixed for the commencement of the state fair. Such change fund shall be maintained in the daily amounts necessary for the operation of the state fair as directed by the state fair board except that no such amount shall exceed the maximum amount established by the director of accounts and reports under subsection (a). Prior to the sixth day after the conclusion of the state fair each year, such change fund shall be finally reconciled and all the moneys in such change fund shall be deposited in the bank account of the state fair board from which the change fund was established. Upon such deposit, all such moneys shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fair special cash fund. Each year upon the crediting of such moneys to the state fair special cash fund and after the conclusion of the state fair, the director of accounts and reports shall transfer all moneys in the state fair special cash fund to the state general fund.

(e) The moneys in the change fund authorized under this section shall be used exclusively for the making of change in operating and conducting the state fair during the period of the state fair. No advance or expenditure shall be made from such change fund.

(f) Except as otherwise provided in this section, the change fund authorized by this section shall be administered in the same manner as change funds authorized in accordance with K.S.A. 75-3078, and amendments thereto, and shall be subject to such procedures and reporting requirements as may be prescribed by the director of accounts and reports under that statute. The director of accounts and reports may authorize a reconciling entry in any reconciliation statement for the change fund authorized by this section in an amount of not to exceed the maximum authorized by K.S.A. 75-3078, and amendments thereto, for change funds authorized in accordance with that statute.

(g) All officers and employees of the state fair board having custody of moneys of the change fund authorized by this section shall be covered by a blanket surety contract purchased by the committee on surety bonds and insurance in such amount or amounts and upon such terms and conditions as the committee on surety bonds and insurance deems necessary and proper in accordance with the provisions of K.S.A. 75-4103, 75-4104 and 75-4105, and amendments thereto.

History: L. 1979, ch. 239, § 1; L. 1987, ch. 5, § 19; L. 1988, ch. 2, § 1; L. 2001, ch. 5, § 6; July 1.



2-221 Capital improvements on state fairgrounds for parimutuel racing; agreements authorized.

2-221. Capital improvements on state fairgrounds for parimutuel racing; agreements authorized. The state fair board is hereby authorized to enter into agreements for capital improvements on the state fairgrounds for the purposes of racing under the Kansas parimutuel racing act and the operation of such racing, for which purposes the right to make such capital improvements on state property is hereby granted. Any such agreement shall have received prior approval by the secretary of administration and the plans and specifications for such capital improvements shall have received prior approval by the director of architectural services. No such agreement shall be approved by the secretary of administration and no such plans and specifications for capital improvements shall be approved by the director of architectural services until the secretary and the director have first advised and consulted with the joint committee on state building construction on such agreement and such capital improvements. Such capital improvements shall become the property of the state upon completion and acceptance by the secretary of administration.

History: L. 1988, ch. 291, § 1; April 28.



2-222 Grant and receipt of certain easements and property by state fair board.

2-222. Grant and receipt of certain easements and property by state fair board. Subject to approval by the secretary of administration, the state fair board is hereby authorized, as the board determines necessary or desirable to carry out its powers and duties, to: (a) Grant easements to, or obtain easements from, the city of Hutchinson, Kansas; or (b) deed defined and described real property for street and roadway purposes to, or receive real property deeded from, the city of Hutchinson, Kansas, in Reno county.

History: L. 1988, ch. 291, § 2; April 28.



2-223 State fair capital improvements fund; authorized use; Kansas development finance authority, revenue bonds authorized; annual transfers to fund; certification of amounts by state fair board.

2-223. State fair capital improvements fund; authorized use; Kansas development finance authority, revenue bonds authorized; annual transfers to fund; certification of amounts by state fair board. (a) There is hereby established in the state treasury the state fair capital improvements fund. All expenditures of moneys in the state fair capital improvements fund shall be used for the payment of capital improvements and maintenance for the state fairgrounds and the payment of capital improvement obligations that have been financed. Capital improvement projects for the Kansas state fairgrounds are hereby approved for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of the issuance of bonds by the Kansas development finance authority in accordance with that statute.

(b) On each June 30, the state fair board shall certify to the director of accounts and reports an amount to be transferred from the state fair fee fund to the state fair capital improvements fund, which amount shall be not less than the amount equal to 5% of the total gross receipts during the current fiscal year from state fair activities and non-fair days activities, except that:

(1) For the fiscal year ending June 30, 2016, notwithstanding the other provisions of this section, on March 1, 2016, or as soon thereafter as moneys are available therefor, the director of accounts and reports shall transfer from the state fair fee fund to the state fair capital improvements fund the amount equal to the greater of $300,000 or the amount equal to 5% of the total gross receipts during fiscal year 2016 from state fair activities and non-fair days activities through March 1, 2016, except that, subject to approval by the director of the budget prior to March 1, 2016, after reviewing the amounts credited to the state fair fee fund and the state fair capital improvements fund, cash flow considerations for the state fair fee fund, and the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2016, the state fair board may certify an amount on March 1, 2016, to the director of accounts and reports to be transferred from the state fair fee fund to the state fair capital improvements fund that is equal to the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2016, and shall certify to the director of accounts and reports on the date specified by the director of the budget the amount equal to the balance of the aggregate amount that is required to be transferred from the state fair fee fund to the state fair capital improvements fund for fiscal year 2016. Upon receipt of any such certification, the director of accounts and reports shall transfer moneys from the state fair fee fund to the state fair capital improvements fund in accordance with such certification; and

(2) for the fiscal year ending June 30, 2017, notwithstanding the other provisions of this section, on March 1, 2017, or as soon thereafter as moneys are available therefor, the director of accounts and reports shall transfer from the state fair fee fund to the state fair capital improvements fund the amount equal to the greater of $300,000 or the amount equal to 5% of the total gross receipts during fiscal year 2017 from state fair activities and non-fair days activities through March 1, 2017, except that, subject to approval by the director of the budget prior to March 1, 2017, after reviewing the amounts credited to the state fair fee fund and the state fair capital improvements fund, cash flow considerations for the state fair fee fund, and the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2017, the state fair board may certify an amount on March 1, 2017, to the director of accounts and reports to be transferred from the state fair fee fund to the state fair capital improvements fund that is equal to the amount required to be credited to the state fair capital improvements fund pursuant to this subsection to pay the bonded debt service payment due on April 1, 2017, and shall certify to the director of accounts and reports on the date specified by the director of the budget the amount equal to the balance of the aggregate amount that is required to be transferred from the state fair fee fund to the state fair capital improvements fund for fiscal year 2017. Upon receipt of any such certification, the director of accounts and reports shall transfer moneys from the state fair fee fund to the state fair capital improvements fund in accordance with such certification.

(c) On each July 1, the director of accounts and reports shall transfer from the state general fund to the state fair capital improvements fund, an amount equal to the amount certified by the state fair board pursuant to subsection (b), except that: (1) No transfer from the state general fund under this subsection shall exceed $300,000 in any fiscal year except for the fiscal years ending June 30, 2016, and June 30, 2017, the transfer shall not exceed $100,000.

History: L. 1988, ch. 21, § 1; L. 1998, ch. 76, § 2; L. 2001, ch. 216, § 64; L. 2003, ch. 138, § 122; L. 2004, ch. 123, § 168; L. 2005, ch. 174, § 177; L. 2006, ch. 142, § 156; L. 2007, ch. 167, § 194; L. 2008, ch. 131, § 165; L. 2009, ch. 124, § 135; L. 2010, ch. 165, § 141; L. 2011, ch. 118, § 176; L. 2012, ch. 175, § 151; L. 2013, ch. 136, § 262; L. 2014, ch. 142, § 110; L. 2015, ch. 104, § 233; July 1.



2-224 Purchase of certain insurance by board.

2-224. Purchase of certain insurance by board. (a) The state fair board is hereby authorized to purchase safe burglary and messenger robbery insurance coverage in amounts deemed appropriate by such board for the period of the annual Kansas state fair and during the remainder of the year. Such board is also authorized to purchase insurance coverage for any rented or borrowed motorized vehicles used during the state fair indemnifying the board against loss or damage to such vehicles and against liability for the operation of such vehicles.

(b) The state fair board is hereby authorized to purchase event cancellation and rain insurance coverage in amounts deemed appropriate by such board for the period of the annual Kansas state fair and during the remainder of the year.

(c) Any insurance purchased pursuant to this section shall not be required to be acquired through the committee on surety bonds and insurance as required by K.S.A. 75-4101 et seq., and amendments thereto.

History: L. 1990, ch. 280, § 1; L. 1996, ch. 4, § 1; L. 2014, ch. 101, § 5; July 1.



2-224a Purchase of workers compensation insurance by board.

2-224a. Purchase of workers compensation insurance by board. (a) Notwithstanding the provisions of K.S.A. 44-576, and amendments thereto, the state fair board is hereby authorized to purchase workers compensation insurance from an admitted carrier. Any contract for the purchase of workers compensation insurance entered into by the state fair board shall be purchased in the manner prescribed for the purchase of supplies, materials, equipment and contractual services as provided in K.S.A. 75-3738 through 75-3744, and amendments thereto, and any such contract having a premium or rate in excess of $500 shall be purchased on the basis of sealed bids. Such contract shall not be subject to the provisions of K.S.A. 75-4101 through 75-4114 and K.S.A. 2016 Supp. 75-4125, and amendments thereto.

(b) If the state fair board enters into a contract for the purchase of workers compensation insurance as described in subsection (a), from and after the end of the payroll period in which such workers compensation policy takes effect, the state fair board shall not be subject to the self-insurance assessment prescribed by K.S.A. 44-576, and amendments thereto, and the director of accounts and reports shall cease to transfer any amounts for such self-assessment for the state fair board pursuant to such statute, except that any moneys paid relating to existing claims with the state workers compensation self-insurance fund made by the state fair board shall be assessed to the state fair board until all such claims have been closed and settled.

(c) Notwithstanding the provisions of K.S.A. 44-575, and amendments thereto, if the state fair board enters into a contract for the purchase of workers compensation insurance as described in subsection (a), the state workers compensation self-insurance fund shall not be liable for any compensation claims under the workers compensation act relating to the state fair board and arising during the term of such contract, or for any other amounts otherwise required to be paid under the workers compensation act during the term of such contract.

(d) The state fair board shall notify the secretary of health and environment of the effective date of any workers compensation policy acquired pursuant to this section.

History: L. 2011, ch. 113, § 1; L. 2012, ch. 102, § 1; L. 2013, ch. 104, § 7; Apr. 25.



2-225 Agreement with Hutchinson community foundation; approval by attorney general; donations and bequests for benefit of state fair; receipt, administration, investment and disposition of moneys.

2-225. Agreement with Hutchinson community foundation; approval by attorney general; donations and bequests for benefit of state fair; receipt, administration, investment and disposition of moneys. (a) The state fair board is hereby authorized to negotiate and enter into an agreement with the Hutchinson community foundation, a not-for-profit corporation, for the Hutchinson community foundation to receive, administer and invest any moneys donated, bequeathed, granted, awarded or contributed from any private or public source outside the state treasury for the general benefit of the state fair or for specific capital improvements, projects, programs, activities or events for the benefit of the state fair. All moneys received for such purposes by the Hutchinson community foundation, and all interest earned thereon, shall be deposited, administered and disbursed by the Hutchinson community foundation to the state fair board in accordance with the agreement, after payment of any applicable fees or expenses authorized by the agreement. The state fair board shall not enter into any agreement with the Hutchinson community foundation under this section until the agreement has been reviewed and approved by the attorney general.

(b) Upon receipt of any such moneys by the state fair board, the state fair board shall remit the entire amount of the remittance to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state fair fee fund or the state fair capital improvements fund, or in designated amounts of such remittance to each of such funds as specified by the state fair board.

History: L. 1994, ch. 22, § 1; L. 2001, ch. 5, § 7; July 1.



2-226 State fair debt service special revenue fund; Kansas development finance authority, revenue bonds authorized; reporting requirements.

2-226. State fair debt service special revenue fund; Kansas development finance authority, revenue bonds authorized; reporting requirements. (a) The state fair board may make expenditures from money available therefor for the acquisition, construction, equipping, furnishing, renovation, reconstruction and repair of the Kansas state fairgrounds. Capital improvement projects for the acquisition, construction, equipping, furnishing, renovation, reconstruction and repair of the Kansas state fairgrounds are hereby approved for the state fair board for the purposes of subsection (b) of K.S.A. 74-8905, and amendments thereto, and the authorization of one or more series of revenue bonds by the Kansas development finance authority in accordance with that statute. Expenditures from bond proceeds authorized by this section for these capital improvement projects shall not exceed an aggregate of $29,000,000 plus all amounts required for costs of any bond issuance, cost of interest on any bond issued or obtained for such capital improvement project and any required reserves for payment of any principal and interest on any bond.

(b) The state fair board shall pursue local, state and private funds to offset expenditures from the state treasury for payment of principal and interest on bonds issued to finance capital improvements for the Kansas state fairgrounds. Subject to the provisions of appropriation acts, moneys credited to the state economic development initiatives fund may be expended for payment of principal and interest on bonds issued to finance such capital improvements. Prior to the issuance of any bonds authorized pursuant to this section for any such capital improvement project, the general manager of the Kansas state fair shall report to the state finance council concerning such project and such issuance. The report shall specifically include information about the proposed utilization of bond proceeds for any capital improvement project and the availability and use of other sources including local, state and private funds. No bonds shall be issued under this section except upon approval by the state finance council acting on this matter after a review by the joint committee on state building construction. The approval of the issuance of bonds is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto. Approval by the state finance council may be given when the legislature is in session.

(c) There is hereby established the state fair debt service special revenue fund in the state treasury. All moneys credited to this fund shall be expended for the payment of principal and interest on bonds issued to finance capital improvements for the Kansas state fairgrounds under this section. All expenditures from the state fair debt service special revenue fund shall be in accordance with the provisions of appropriation acts pursuant to vouchers approved by the general manager of the Kansas state fair board or by the designee of the general manager.

(d) During the fiscal year ending June 30, 2003, after bonds are issued by the Kansas development finance authority to finance capital improvements for the Kansas state fairgrounds in accordance with this section, the general manager of the Kansas fair board shall certify that fact to the director of accounts and reports and, upon receipt of such certification, or as soon thereafter as moneys are available therefor, the director of accounts and reports shall transfer an amount or amounts from the state economic development initiatives fund or other available funds of the state, as specified by appropriation act, to the state fair debt service special revenue fund.

History: L. 2001, ch. 129, § 1; July 1.



2-227 Conveyance of property in Reno county to the city of Hutchinson; reversion, when.

2-227. Conveyance of property in Reno county to the city of Hutchinson; reversion, when. (a) The state fair board is hereby authorized to convey, without consideration, to the city of Hutchinson, Kansas, the following described state property located in Reno county, Kansas, containing 1.148 acres more or less: Commencing at a point 30 feet south of the northeast corner of the Southwest Quarter of Section 6, Township 23 South, Range 5 West of the 6th P.M.; thence west parallel with the north line of said Southwest Quarter a distance of 330.20 feet to the Point of Beginning; thence with a deflection angle 91°04'10" left —south parallel with the east line of said Southwest Quarter 416.86 feet; thence with a deflection angle 90°51'02" right — west 120.0 feet; thence with a deflection angle 89°08'58" right — north parallel with the east line of said Southwest Quarter to a point that is 30.00 feet south of the north line of said Southwest Quarter; thence with a deflection angle 88°55'50" right — east parallel with the north line of said Southwest Quarter 120.0 feet to the Point of Beginning. (Containing 1.148 acres more or less)

(b) The deed conveying the real estate described under subsection (a) shall be approved by the attorney general and shall be executed by the general manager of the state fair. The deed shall provide that in the event the land described in subsection (a) ceases to be used for water treatment purposes for the city of Hutchinson or similar public utility purposes as described in the deed, then all right, title and interest in the land shall revert to the state fair board.

(c) The conveyance authorized by this section shall not be subject to the provisions of K.S.A. 75-3043a or K.S.A. 2016 Supp. 75-6609, and amendments thereto.

History: L. 2007, ch. 108, § 3; Apr. 19.






Article 3 FAIRS IN COUNTIES OVER 50,000 POPULATION

2-301 Tax levies for fair purposes in certain counties; use of proceeds; election; premiums.

2-301. Tax levies for fair purposes in certain counties; use of proceeds; election; premiums. Whenever any county agricultural or fair association, or whenever any livestock association or wheat show located in any county having a population of over fifty thousand (50,000) shall have provided itself, or themselves, by ownership or lease, with suitable grounds and facilities, for holding an agricultural fair, wheat show or livestock show, with a design to encourage improvement in livestock, tillage, crops, implements, mechanical fabrics, fine arts, and articles of domestic industry, by offering premiums for the best exhibits thereof, and shall have held such a fair during at least one year in said county, it shall be the duty of the county commissioners of such county to provide annually for the levy of a tax and to appropriate annually the proceeds of such tax for the payment of such premiums as may be offered by the association having in charge the holding of such fair for improvement in livestock, tillage, crops, implements, mechanical fabrics, fine arts, and articles of domestic industry and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such tax shall not be levied until the proposition shall have been submitted to the qualified voters of such county at a general election, or a special election, called for such purpose, and the making of such levy shall have been ordered by a majority of the electors voting on the proposition. Whenever in any county contemplated by the provisions of this act, a wheat show and a livestock show shall both have been held for more than three years, the amounts available for premiums, as herein provided, shall be divided equally between the said wheat show and livestock show.

History: L. 1915, ch. 178, § 1; L. 1923, ch. 142, § 1; R.S. 1923, § 2-301; L. 1975, ch. 162, § 3; L. 1979, ch. 52, § 19; July 1.



2-302 Petition for tax levy election; time of election.

2-302. Petition for tax levy election; time of election. Whenever a petition shall be presented to the board of county commissioners of any such county, signed by at least one thousand of the qualified electors thereof, requesting the submission of a proposition to levy an annual tax for the purposes mentioned in this act, it shall be the duty of the county commissioners of such county to cause such vote to be taken at the next general election to be held in such county: Provided, The same shall be held within sixty days after the time when such petition shall have been presented. Otherwise, said commissioners shall immediately call a special election for such purpose. Said special election shall be held within sixty days after the date upon which such petition shall have been presented.

History: L. 1915, ch. 178, § 2; March 27; R.S. 1923, § 2-302.



2-303 Levies not used for speed premiums.

2-303. Levies not used for speed premiums. No part of the funds provided for by this act shall be used for the purpose of paying premiums offered for speed.

History: L. 1915, ch. 178, § 3; March 27; R.S. 1923, § 2-303.



2-304 Payments out of tax-levy funds; transfer of unexpended balances to general fund.

2-304. Payments out of tax-levy funds; transfer of unexpended balances to general fund. All payments out of the funds provided for in this act, shall be made by the county treasurer upon the written order of the association in charge of such fair; each order to be signed by the president and attested by the secretary, of such association. Any balance of such fund remaining in the hands of the county treasurer after the payment of the premiums herein provided for shall be annually transferred to the general fund of the county.

History: L. 1915, ch. 178, § 4; March 27; R.S. 1923, § 2-304.



2-305 Annual report to county commissioners by fair associations.

2-305. Annual report to county commissioners by fair associations. It shall be the duty of each association having in charge any fair receiving aid under the provisions of this act, to make and file, annually, on or before the 31st day of December, with the county commissioners of the proper county, a report showing the total amount of money received from the county treasurer, and an itemized statement of the disbursements of such money. The correctness of said report shall be certified to, under oath, by the president and secretary of such association.

History: L. 1915, ch. 178, § 5; March 27; R.S. 1923, § 2-305.






Article 5 COUNTY DEMONSTRATION FARMS

2-504 Lands for demonstration farms; contracts for demonstration work.

2-504. Lands for demonstration farms; contracts for demonstration work. The board of county commissioners of any county in this state in which an agricultural demonstration farm has been or shall be hereafter located, with the consent of such board of county commissioners, by the board of regents, is hereby authorized to lease or donate to the board of regents any portion of lands owned by said county, not exceeding forty acres in extent, suitable for use in demonstrating the value of crops and methods in farming, gardening, horticulture and forestry, and to contract for the carrying on of such demonstration work under the plans, direction and supervision of representatives of the board of regents.

History: L. 1909, ch. 223, § 1; March 5; R.S. 1923, § 2-504.



2-505 Plans for and supervision of demonstration work; seeds and plants therefor.

2-505. Plans for and supervision of demonstration work; seeds and plants therefor. All work upon such demonstration farms shall be planned and supervised by representatives of the board of regents, and they may furnish such seeds and plants at reasonable cost on board the cars at Manhattan, Kansas, as will not interfere with experimental work done at the college.

History: L. 1909, ch. 223, § 2; March 5; R.S. 1923, § 2-505.



2-506 Teams, equipment and expenses of work.

2-506. Teams, equipment and expenses of work. County commissioners may furnish sufficient help and proper teams, tools and materials other than seeds, to do the work planned by the representatives of the board of regents, and are hereby authorized to pay out of the general fund the cost of such expense and work, including traveling expenses of supervisor. The total cost to any county not to exceed fifteen hundred dollars for the first year nor five hundred dollars in any other year thereafter.

History: L. 1909, ch. 223, § 3; March 5; R.S. 1923, § 2-506.



2-507 Crops.

2-507. Crops. All crops grown upon such demonstration farm to be the property of the county in which it is located, and any surplus shall be sold to the citizens thereof when desired for seed or propagation, or used for public institutions; the receipts from such sales to be credited to the farm.

History: L. 1909, ch. 223, § 4; March 5; R.S. 1923, § 2-507.



2-508 Marking of plots; data and statistics.

2-508. Marking of plots; data and statistics. That it may be known what is planted, methods used and results, each plot or planting shall be plainly and legibly marked for information of visitors to the farm, and the representatives of the board of regents, the superintendents of said farms shall furnish data for a brief printed summary, giving the results in amounts and values at usual market prices, to the county clerk by December 1 of each year, who shall have same printed and give through the county treasurer a copy of the same to each taxpayer with the taxpayer's tax receipt, and to others on request, and to publish same in the official paper of the county.

History: L. 1909, ch. 223, § 5; March 5; R.S. 1923, § 2-508.






Article 6 COUNTY EXTENSION

2-608 Compensation of extension agents; contribution from federal and state funds.

2-608. Compensation of extension agents; contribution from federal and state funds. If a county extension council has been organized as specified in K.S.A. 2-611, and amendments thereto, or an extension district has been established under K.S.A. 2-623, and amendments thereto, for the purpose of giving instruction in agriculture, marketing, home economics, 4-H club and youth work, community and resource development, and economic development initiatives to the people of the county or extension district, as the case may be, through practical demonstrations, meetings, publications, and otherwise, and the employment of an extension agent or agents to prosecute such instructions, the Kansas state university of agriculture and applied science shall contribute from federal and state funds granted for cooperative extension work an amount of not less than $1,500, as far as such funds are available, towards the salary of each extension agent employed.

History: L. 1951, ch. 8, § 1; L. 1972, ch. 3, § 1; L. 1991, ch. 2, § 7; July 1.



2-609 Same; conditions; limitation regarding additional agents.

2-609. Same; conditions; limitation regarding additional agents. (a) Before allocations of funds are made by the director of extension of Kansas state university of agriculture and applied science pursuant to K.S.A. 2-608, and amendments thereto, the county extension council shall present to the director of extension and to the board of county commissioners of its county, a list of members of the extension council and of its executive board and the officers of the governing body, with the statement signed by the chairperson of the board certifying that these members and officers have been duly elected as specified in K.S.A. 2-611, and amendments thereto.

(b) Before allocations of funds are made by the director of extension of Kansas state university of agriculture and applied science pursuant to K.S.A. 2-608, and amendments thereto, the governing body of the extension district shall present to the director of extension a list of members of the governing body of the extension district and the officers of the governing body, with the statement signed by the chairperson of the governing body certifying that these members and officers have been duly elected as specified in K.S.A. 2-624, and amendments thereto.

(c) No allocation of funds shall be made by the director of extension of Kansas state university of agriculture and applied science pursuant to K.S.A. 2-608, and amendments thereto, for funding for any additional extension agent for the county extension council of any county which currently employs four or more extension agents, unless funds have been allocated by the director of extension for an additional extension agent for each county extension council of each county which currently employs less than two extension agents and which requests funds for an additional extension agent.

History: L. 1951, ch. 8, § 2; L. 1972, ch. 3, § 2; L. 1991, ch. 2, § 8; July 1.



2-610 County appropriations; budgets, approval; tax levies, use of proceeds.

2-610. County appropriations; budgets, approval; tax levies, use of proceeds. (a) On or before July 15 each year, the executive board of the county extension council shall file with the county commissioners in the office of the county clerk:

(1) A list of current members of the county extension council and its executive board;

(2) a certification of election of officers as provided in subsection (c) of K.S.A. 2-611, and amendments thereto;

(3) a certificate by the director of extension of Kansas state university of agriculture and applied science that the county extension council is properly functioning and entitled to receive the appropriations provided by law; and

(4) a proposed budget prepared in cooperation with the director of extension of Kansas state university of agriculture and applied science for the ensuing calendar year.

(b) If the commission does not approve the proposed budget within 10 days after receipt thereof, it shall return the budget to the board. Upon receipt of the returned budget, the board shall consider amendments or modifications and may consult with the commission concerning the budget. Within 10 days after receipt of the returned budget, the board shall resubmit its proposed budget, with or without amendment or modification, to the commission. Within 10 days after resubmission of the proposed budget, the commission shall approve, or amend or modify and approve as amended or modified, such proposed budget. The commission shall adopt the proposed budget as approved and shall make the same a part of the regular county budget. The board of county commissioners shall make an appropriation and certify to the county clerk the amount of tax necessary to be levied on all tangible taxable property of the county sufficient to provide a program of county extension work and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1951, ch. 8, § 3; L. 1957, ch. 5, § 1; L. 1959, ch. 2, § 1; L. 1961, ch. 3, § 1; L. 1963, ch. 3, § 1; L. 1970, ch. 100, § 1; L. 1972, ch. 3, § 3; L. 1974, ch. 432, § 3; L. 1975, ch. 1, § 1; L. 1979, ch. 2, § 1; L. 1979, ch. 3, § 1; L. 1985, ch. 8, § 1; L. 1987, ch. 6, § 1; L. 1999, ch. 154, § 26; May 27.



2-611 County extension councils; election of members; meetings; development of programs; election, term of office, oath, powers and duties of executive board; bond of treasurer; expiration of terms; qualification of members.

2-611. County extension councils; election of members; meetings; development of programs; election, term of office, oath, powers and duties of executive board; bond of treasurer; expiration of terms; qualification of members. (a) Except as otherwise provided in this section, the citizens of voting age residing in each of the county commissioner districts in each county in this state are qualified to participate in the meeting which shall be held in each such district in each year not earlier than September 1, and at least 10 days before the annual meeting of the county extension council upon a date and at a time and place determined and fixed by the executive board of the county extension council and shall elect annually from among their number four members of the county extension council. In Leavenworth county, such election shall be held at the time of the annual Leavenworth county fair. Of the four members, one shall be elected to represent agriculture and shall be actively engaged in agricultural pursuits, one shall be elected to represent home economics work, one shall be elected to represent 4-H club and youth work, and one shall be elected to represent educational programs in economic development initiatives. The county extension council executive board members of each county may choose to hold a countywide election meeting in lieu of holding a meeting in each district. Prior to adjournment of the countywide meeting the citizens of each county commissioner district shall separate into groups for the purpose of electing the county extension council members who shall represent the district on the county extension council. The countywide meeting shall be subject to the same conditions hereinabove provided for county commissioner district election meetings.

(b) The executive board of the county extension council, as provided for in subsection (f), may choose, as an alternate method of electing county extension council members, to mail a ballot to each citizen of voting age residing in the county at least three weeks before the annual meeting of the county extension council. The ballots shall contain the names and resident addresses of all persons who are candidates for county extension council membership. The incumbent county extension council members shall select not less than two persons as candidates for each position to be filled. After the ballot has been marked, each voter shall mail or otherwise transmit the ballot to the county extension office of the county at least seven days prior to the annual meeting of the county extension council.

(c) In any county having three county commissioner districts, the citizens may elect county extension council members at large or by county commissioner district as determined by the executive board of the county extension council for the county. In any county having other than three county commissioner districts, the citizens shall elect county extension council members at large. A county extension council elected at large shall also have a total elected membership of 24, with six members elected to represent agriculture who shall be actively engaged in agricultural pursuits, six members elected to represent home economics, six members elected to represent 4-H club and youth work, and six members elected to represent educational programs in economic development initiatives. When county extension council members are elected at large, 12 shall be elected annually, three of whom shall represent agriculture, three of whom shall represent home economics, three of whom shall represent 4-H club and youth work, and three of whom shall represent educational programs in economic development initiatives. County extension council members elected at large shall serve under the same conditions as county extension council members elected by county commissioner districts, except the provision that three members of the executive board shall be elected from each county commissioner district shall not apply.

(d) The 24 members so elected in the three county commissioner districts, or at large, in any county shall constitute and be the county extension council, and it shall be the duty of the council to plan the educational extension programs of the county.

(e) At the annual meeting of the county extension council, the council members elected to represent agricultural pursuits, home economics work, 4-H club and youth work or educational programs in economic development initiatives, may meet separately and elect a group chairperson. Each group shall meet as necessary for the purpose of developing educational program plans on extension work in agricultural pursuits, in home economics work, in 4-H club and youth work, or economic development initiatives. All program plans shall be subject to final approval by the executive board of the county extension council.

(f) The county extension council shall meet annually not earlier than October 1, and not later than December 20, and shall elect from among its own members an executive board consisting of a chairperson, a vice-chairperson, a secretary and a treasurer and five additional members. The date, time and place of the annual meeting shall be determined and fixed by the executive board. No more than three members of the executive board shall be elected from any county commissioner district, and at least one member shall be elected from each county extension council member group namely, agricultural pursuits, home economics, 4-H club and youth work, and educational programs in economic development initiatives. The executive board of the county extension council is authorized to transact all business of the council, shall have control of all the property of the council, and may employ and fix the compensation of such persons as are necessary for the conduct of the business of the council, except as herein otherwise expressly provided.

(g) Members of the county extension council and of the executive board shall receive no compensation for their services as members of the council or of the executive board. The members of the executive board, after their election and prior to entering upon the duties of their respective offices, shall take and sign the usual oath of public officers and the same shall be filed in the office of the county clerk.

(h) (1) The treasurer of the executive board after election as treasurer and before entering upon the duties of the office as treasurer shall execute to the council a corporate surety bond, of 100% of the amount as nearly as can be ascertained that shall be in the treasurer's hands at any one time. All the bonds shall be conditioned to the faithful discharge of the duties of the office of treasurer. The amount and sufficiency of all bonds shall be determined by the county clerk, and, upon the county clerk's approval endorsed on the bond, shall be filed with the county clerk, who shall immediately notify the secretary of the executive board and the county treasurer of the approval and filing. The cost of any corporate surety bond so furnished shall be paid by the executive board. In the event of the breach of any condition thereof, the chairperson of the executive board shall, and if the chairperson does not, any member of the county extension council may, cause a suit to be commenced thereon in the member's own name for the benefit of the council, in which suit it shall not be necessary to include the treasurer as a party to the suit and the money collected shall be applied to the use of the council, as the same should have been applied by the treasurer.

(2) Public notices of each annual election meeting or mail ballot election for county commissioner districts or at large, and the annual meeting of the county extension council provided for in this section shall be published once at least one week but not more than three weeks prior to the date fixed for such election or annual council meeting in a newspaper having general circulation in the county. The executive board shall call each of the annual election meetings and the annual meeting of the extension council and shall cause the notices of meetings to be published as herein required. The notices shall state the date, time and place of the meeting. The cost of publishing the notices shall be paid by the executive board of the county extension council.

(3) The elected officers and the members of the executive board shall hold office for one year and until their successors are elected and qualify. Vacancies in the membership of the executive board shall be filled for the unexpired term from the remaining members of the county extension council by the executive board. Vacancies among the officers of the executive board shall be filled for the unexpired term by election from the members of the executive board. Each year not earlier than January 2, and not later than January 15, the retiring executive board shall meet with the newly elected executive board at a time and place designated by the chairperson of the retiring executive board. At the meeting the retiring executive board shall conclude all business of the past year and pay all lawful bills for the year in which it has served and provide the new executive board with all reports, records and other information which may be necessary to the operation of the county extension program during the ensuing year.

(4) Members of the county extension council shall hold office for a term of two years and until their successors are elected and qualify, and no member of the council shall hold office for more than two consecutive terms. Vacancies in the membership of the county extension council shall be filled by appointment by the executive board for the unexpired term of office.

(i) Notwithstanding any other provision of this section, the terms of all members of any county extension council serving on the effective date of this act shall expire in 1987, and 24 members shall be elected to constitute and be the county extension council by one of the election methods authorized by this section. Of the members elected to the county extension in 1987, six members shall be elected to represent agriculture who shall be actively engaged in agricultural pursuits, six members shall be elected to represent home economics, six members shall be elected to represent 4-H club and youth work and six members shall be elected to represent educational programs in economic development initiatives. Three of each of the six members elected to represent each county extension council member group shall hold office for a one-year term and until their successors are elected and qualify, and three of each six-member group shall hold office for a two-year term and until their successors are elected and qualify.

History: L. 1951, ch. 8, § 4; L. 1972, ch. 3, § 4; L. 1974, ch. 4, § 1; L. 1979, ch. 2, § 2; L. 1981, ch. 7, § 1; L. 1986, ch. 5, § 1; L. 1987, ch. 6, § 2; July 1.



2-612 Deposit of moneys; duties of treasurers.

2-612. Deposit of moneys; duties of treasurers. All moneys received by the treasurer for the council or executive board shall be deposited by the treasurer in a bank designated by the executive board and authorized to receive public deposits. The treasurer shall pay out, on the warrant of the secretary of the executive board, or by a combination warrant check, in either case, signed by the chairperson of the executive board all moneys which shall come to the treasurer's hands for the use of the council or executive board, and the treasurer shall not pay any sum from the funds of the council or executive board in any other manner. The treasurer shall keep a record of all the moneys received and disbursed, specifying the person or persons from whom received and to whom paid, and the object for which same has been paid out. The treasurer shall present to the executive board at each regular meeting of the board a report in writing containing a statement of all moneys received from the county treasurer and from any other source since the last regular meeting of the executive board; and of the disbursements made with the items of such disbursements, and exhibit the warrants or checks or combination warrants and checks therefor, which report shall be recorded by the secretary of the executive board; and at the close of the treasurer's term of office shall settle with the executive board; and shall hand over to the successor all records and papers received as treasurer, together with all moneys remaining in the hands of the treasurer.

History: L. 1951, ch. 8, § 5; L. 1981, ch. 7, § 2; L. 1989, ch. 48, § 9; July 1.



2-613 Duties of county treasurers.

2-613. Duties of county treasurers. The county treasurer shall pay to the treasurer of the executive board of the council of the county treasurer's county all moneys in the county treasury belonging to said council, upon the order of the treasurer of the executive board of the council countersigned by the secretary of the executive board: Provided, That the county treasurer shall not pay to said treasurer of the executive board any such moneys unless and until the county treasurer has been notified by the county clerk that said treasurer of the executive board has filed his or her bond and same has been approved by the county clerk.

History: L. 1951, ch. 8, § 6; July 1.



2-614 Duties of executive board secretary; records open to public.

2-614. Duties of executive board secretary; records open to public. The secretary of the executive board shall: (1) Record the proceedings of all meetings of the executive board in books provided for that purpose within 20 days following the meeting; (2) prepare and submit to each meeting of the executive board a report on the work and activities of the county extension council since the last meeting of the board; and (3) perform such other duties as are usually performed by secretaries and as may be prescribed by the executive board. The records of the secretary shall be open to public inspection at all reasonable times.

History: L. 1951, ch. 8, § 7; L. 1972, ch. 3, § 5; L. 1981, ch. 7, § 3; July 1.



2-615 County extension service agents; qualifications, appointment and compensation; jointly employed agents; approval of county council or district accounts and expenditures.

2-615. County extension service agents; qualifications, appointment and compensation; jointly employed agents; approval of county council or district accounts and expenditures. (a) Except as otherwise provided for jointly employed agents, the executive board of the county extension council or the governing body of the extension district, as the case may be, and the director of extension, or the director's authorized representative, shall appoint an extension agent and determine the amount of the extension agent's compensation. The extension agent shall be under the general supervision of the executive board or the governing body of the extension district, as the case may be, and the director of extension. The director of extension of Kansas state university of agriculture and applied science shall determine the qualifications of each extension agent.

(b) The executive boards of two or more county extension councils and the director of extension, or the director's authorized representative, may enter into an agreement to jointly employ an extension agent or agents under like conditions as the executive board of a single county. Any such agreement may determine the amount of compensation to be paid for each such agent by each executive board of the county extension council and the director of extension, the program and service priorities that will be applicable to each such agent and the time each such agent is to spend in each county. In any case where one or more extension agents are to be jointly employed pursuant to such an agreement, each such agent may be employed and supervised by a multicounty extension governing board and the director of extension, or the director's authorized representative, in accordance with the agreement entered into by the executive boards of the county extension councils of the respective counties. Any such multicounty extension governing board shall be composed of the chairperson, vice-chairperson, secretary and treasurer of each executive board entering into the agreement.

(c) All accounts and all expenditures of funds of the county extension council or the governing body of an extension district, as the case may be, from whatever source derived shall be subject to the approval of the executive board and the director of extension of Kansas state university of agriculture and applied science.

History: L. 1951, ch. 8, § 8; L. 1972, ch. 3, § 6; L. 1981, ch. 7, § 4; L. 1987, ch. 6, § 3; L. 1991, ch. 2, § 9; July 1.



2-616 Purpose of extension councils and districts certain fees authorized; limitations.

2-616. Purpose of extension councils and districts certain fees authorized; limitations. (a) Each county extension council or extension district shall have for its sole purpose the giving of instruction and practical demonstrations in agriculture, marketing, home economics, 4-H club and youth work, community and resource development, and economic development initiatives to all persons in the county or extension district, as the case may be, and the imparting to such persons of information on those subjects through practical demonstrations, meetings, publications, or otherwise, in accordance with the program and service prescribed by the council or the governing body of the extension district, as the case may be. Extension councils and extension districts shall not engage in commercial or other private enterprises, legislative programs, or other activities not authorized by this act and shall not give preferred service to any individual, group or organization.

(b) County extension councils and the governing bodies of extension districts may collect fees for specific services which require special equipment or personnel, such as a soil testing laboratory, seed testing service or other educational service, but such councils and governing bodies shall not collect membership dues nor shall such councils and governing bodies collect dues for or pay dues to any local, state or national organization or association. The furnishing of supplies or services deemed necessary by the director of extension and the executive board of the county extension council or the governing body of the extension district, as the case may be, to the conduct of any educational program authorized under this act shall not be considered private enterprise or commercial activity within the meaning of this act.

(c) Nothing in this act or any act amendatory thereof shall prevent any county extension council, any multicounty extension governing board, or any extension district, or any extension agents employed by such council, board or district, from using or seeking opportunities to reach an audience of persons interested in extension work through the help of interested farm organizations, civic organizations or any other group. In using or seeking such opportunities the county extension council, multicounty extension governing board, or extension district, or the agents employed by such council, board or district, shall make available to all groups and organizations in the county, multicounty area or extension district, as the case may be, equal opportunity to cooperate in the educational extension program. Extension agents shall not require uniform bylaws, rules, regulations and methods of procedure in groups, clubs or organizations wishing to do extension work. This prohibition shall not prevent extension agents from suggesting bylaws, regulations and methods of procedure for such groups, clubs or organizations.

History: L. 1951, ch. 8, § 9; L. 1972, ch. 3, § 7; L. 1987, ch. 6, § 4; L. 1991, ch. 2, § 10; July 1.



2-619 Invalidity of part.

2-619. Invalidity of part. If any section, subsection, clause, sentence or phrase of this act is for any reason held to be unconstitutional and invalid, such decision shall not affect the validity of the remaining portion of this act.

History: L. 1951, ch. 8, § 13; July 1.



2-620 Extension councils in certain counties; office facilities; tax levy, use of proceeds; protest petition and election.

2-620. Extension councils in certain counties; office facilities; tax levy, use of proceeds; protest petition and election. In any county having a population of not less than sixty thousand (60,000) nor more than seventy-five thousand (75,000), the board of county commissioners may levy, for a period not to exceed two years, a tax on all taxable tangible property in such county not in excess of one-quarter (1/4) mill on each dollar of assessed valuation of such property for the purpose of creating and providing a special fund to be used for the purchase of real estate, including any buildings or structures thereon, and to make improvements on such real estate for the purpose of providing office and meeting room facilities for an extension council operating under article 6 of chapter 2 of the Kansas Statutes Annotated, and acts amendatory thereof, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No levy shall be made under the provisions of this act until a resolution authorizing the making of such a levy be passed by the board of county commissioners specifying the amount to be raised each year by such levy and published for three successive issues in the official county newspaper within the county, whereupon such a levy may be made unless a petition in opposition to the same, signed by not less than ten percent (10%) of the qualified electors of such county, as determined by the vote for secretary of state in the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of said resolution.

In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose at the next general election.

History: L. 1968, ch. 85, § 1; L. 1972, ch. 3, § 10; L. 1976, ch. 5, § 1; L. 1979, ch. 52, § 21; July 1.



2-623 Extension districts, establishment or expansion; agreement therefor, terms, prior approval by attorney general; publication of notice of proposed new district or expansion, protest petition and election; district name, powers, personnel and property; governing body, appointment or election and terms of office of first members.

2-623. Extension districts, establishment or expansion; agreement therefor, terms, prior approval by attorney general; publication of notice of proposed new district or expansion, protest petition and election; district name, powers, personnel and property; governing body, appointment or election and terms of office of first members. (a) Prior to July 1 of any year, any two or more county extension councils may establish an extension district composed of all of the counties of such councils by entering into an agreement in accordance with this section to combine the extension programs for each county involved into one extension program serving the extension district. No such agreement shall be effective unless such agreement has received the prior approval of: (1) The board of county commissioners of each county included in the proposed extension district, subject to the provisions of subsection (i); (2) the executive board of the extension council of each county included in the proposed extension district and the director of extension of Kansas state university of agriculture and applied science, or the director's authorized representative, acting together as a body; and (3) the attorney general in accordance with subsection (h).

(b) Prior to July 1 of any year, one or more county extension councils and the governing body of any existing extension district may establish a new extension district by entering into an agreement in accordance with this section to combine the extension programs for each such county and such district into one extension program serving a new extension district composed of all counties represented by such county extension councils and the area served by the existing extension district. No such agreement shall be effective unless such agreement has received the prior approval of: (1) The board of county commissioners of each county being added to the existing extension district, subject to the provisions of subsection (i); (2) the executive board of the county extension council of each county being added to the existing extension district, the governing body of the existing extension district and the director of extension of Kansas state university of agriculture and applied science, or the director's authorized representative, acting together as a body; and (3) the attorney general in accordance with subsection (h).

(c) On July 1 after the approval under subsection (a) or (b) of an agreement to establish an extension district, such extension district is hereby established and shall constitute a body corporate and politic possessing the usual powers of a corporation for public purposes under the name of "extension district no. _________ (the number designated by the director of extension), ________ counties (naming the counties included within the district), state of Kansas." Each extension district is a taxing subdivision and has the power to contract, sue and be sued and to acquire, hold and convey real and personal property in accordance with law.

(d) Upon the establishment of an extension district under subsection (a) or (b), all of the personnel and property of each of the extension programs which are combined into the new district extension programs shall be transferred to the new extension district and shall be subject to the authority of the governing body of the extension district in accordance with the agreement to establish the extension district.

(e) Upon the establishment of an extension district under subsection (a), the board of county commissioners of each county joining in the establishing of an extension district shall appoint four qualified electors to membership on the governing body of the district. The terms of all members so appointed shall commence on July 1 following their appointment. Of the members so appointed two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday following the first Monday in November of the first odd-numbered year following their appointment and two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday succeeding the first Monday in November of the second odd-numbered year following their appointment.

(f) In the case of one or more counties being included in an existing extension district under subsection (b), the board of county commissioners of each county being included in an existing extension district shall appoint four qualified electors of the county to membership on the governing body of the expanded district. The terms of all members so appointed shall commence on July 1 following their appointment. Of the members so appointed two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday following the first Monday in November of the first odd-numbered year following their appointment and two members shall serve for terms ending upon the election and qualification of their successors at an election held on the Tuesday following the first Monday in November of the second odd-numbered year following their appointment. The offices of the members of the governing body of the existing extension district shall continue in existence and the persons in such offices shall be members of the governing body of the expanded extension district which is established on July 1 for the remainder of their existing terms of office.

(g) In addition to other required provisions, each agreement entered into under this section shall specify the permissible method or methods to be employed in disposing of the assets and liabilities of the extension district in the event that one or more counties withdraw from the extension district under K.S.A. 2-628, and amendments thereto.

(h) Each agreement entered into under this section or under K.S.A. 2-628, and amendments thereto, prior to and as a condition precedent to its entry into force, shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with this act and the other laws of Kansas. The attorney general shall approve any agreement submitted for approval under this section or K.S.A. 2-628, and amendments thereto, unless the attorney general finds that the submitted agreement does not meet the requirements of this act. In such case, the attorney general shall specify in writing to the proposed parties to the agreement and to each other entity required to approve the agreement, the specific respects in which the proposed agreement fails to meet the requirements of law. Failure by the attorney general to disapprove an agreement submitted pursuant to this subsection within 90 days of its submission shall constitute approval of the agreement by the attorney general.

(i) Prior to approving an agreement under this section, the board of county commissioners of each county to be included in a proposed extension district under subsection (a) or to be added to an existing extension district under subsection (b), as the case may be, shall adopt a resolution stating the intention of the board of county commissioners to approve such agreement and specifying the counties that are to be included in the extension district. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. If, within 60 days following the last publication of the resolution, a petition in opposition to the approval of the agreement and the inclusion of the county in the extension district is signed by not less than 5% of the qualified electors of the county and is filed with the county election officer, such board of county commissioners shall not approve such agreement and the county shall not be included in the extension district unless and until the same is approved by a majority of the qualified electors of the county voting thereon at a primary election or general election or at a special election called and held for such purpose. Any such special election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1991, ch. 2, § 1; L. 1994, ch. 225, § 1; L. 2015, ch. 88, § 17; July 1.



2-624 Same; governing body, terms, filing fee, composition and election; vacancies; annual organization.

2-624. Same; governing body, terms, filing fee, composition and election; vacancies; annual organization. (a) The governing body of each extension district shall be composed of four representatives from each county included in the extension district. At the conclusion of the terms of the members first appointed to membership on the governing body of the district, the four members representing each county in an extension district shall be elected in a county-wide election by the qualified electors of the county.

(b) At the conclusion of the terms of the members first appointed to membership on the governing body of the district, each member of the governing body shall hold office for a term of four years and until such member's successor is elected and qualified. Each such term of office shall commence on the date of receipt of certification of election by the member elected and shall continue until the member's successor is elected and qualified.

(c) (1) The election to elect successors to members of the governing body whose terms are expiring shall be held on the Tuesday following the first Monday in November of each odd-numbered year.

(2) Elections to choose members of the governing body of an extension district shall be conducted, the returns made and the results ascertained in the manner provided by law for general county elections except as otherwise provided by this act. Any person desiring to be a candidate for election to the governing body shall file a candidate's declaration of intention with the county election officer of the county represented by the member of the governing body whose successor is to be elected. Such candidate's filing shall be made in the manner as provided in K.S.A. 2016 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto.

(3) Notice of the time and place of holding each election, shall be published by the county election officer in a newspaper published in the county in accordance with K.S.A. 25-105 and 25-209, and amendments thereto.

(4) All direct election expenses shall be paid by the extension district.

(d) Any vacancy in the membership of the governing body of an extension district shall be filled by appointment by the governing body for the unexpired term of office. Each member so appointed shall be a resident of the county which was represented by the member creating the vacancy.

(e) The governing body of each extension district shall organize annually in January by electing from among its members a chairperson, vice-chairperson, secretary and treasurer.

History: L. 1991, ch. 2, § 2; L. 1994, ch. 225, § 2 ; L. 2011, ch. 47, § 2; L. 2011, ch. 112, § 5; L. 2012, ch. 122, § 1; L. 2015, ch. 88, § 18; July 1.



2-625 Same; educational extension programs, subjects; program development committees and plans; annual budget and tax levy, limitations.

2-625. Same; educational extension programs, subjects; program development committees and plans; annual budget and tax levy, limitations. (a) The governing body of each extension district shall plan and conduct the educational extension programs for the extension district in accordance with this act. The governing body of the extension district shall appoint program development committees to develop educational program plans on extension work in agricultural pursuits, in home economics work, in 4-H club and youth work, and in economic development initiatives. Each program development committee shall consist of six or more members from each county. Each program development committee shall be chaired by a member of the governing body of the extension district and shall meet as needed to plan educational programs to meet the needs of the extension district. All program plans shall be subject to final approval of the governing body of the extension district.

(b) The governing body of the extension district and the director of extension of Kansas state university of agriculture and applied science, or the director's authorized representative, shall meet and adopt the annual budget for the extension district to provide for the extension programs, acting together as a body, in accordance with and subject to the provisions of K.S.A. 79-2925 et seq., and amendments thereto, regarding the budgets of taxing subdivisions, except as otherwise specified by this act.

(c) The governing body of the extension district, in the same manner as provided by law applying to other taxing subdivisions, may make an annual tax levy upon all the taxable tangible property of the extension district for the purpose of raising funds to be used to plan and conduct the educational extension programs of the extension district, to be levied and collected as other taxes, at a rate fixed in accordance with the approved budget and of not to exceed the greater of (1) the rate of 2.5 mills or (2) the rate determined to yield an amount equal to the product of $75,000 multiplied by the number of counties within the extension district. The governing body shall certify the levy so fixed to the county clerk of each county in the extension district who is hereby authorized and required to place such levy on the tax rolls of the county to be collected by the county treasurer and paid by the county treasurer to the treasurer of the extension district.

History: L. 1991, ch. 2, § 3; July 1.



2-626 Same; duties of secretary of governing body; open records.

2-626. Same; duties of secretary of governing body; open records. (a) The secretary of the governing body of the extension district shall: (1) Record the proceedings of all meetings of the governing body in books provided for that purpose within 20 days following the meeting; (2) prepare and submit to each meeting of the governing body a report on the work and activities of the extension district since the last meeting of the governing body; and (3) perform such other duties as are usually performed by secretaries and as may be prescribed by the governing body.

(b) The records of the secretary shall be open to public inspection at all reasonable times.

History: L. 1991, ch. 2, § 4; July 1.



2-627 Same; duties of treasurer of governing body; bond; disposition of district moneys.

2-627. Same; duties of treasurer of governing body; bond; disposition of district moneys. (a) Upon taking office, the treasurer for an extension district shall give bond in an amount fixed and approved by the governing body of the extension district for the safekeeping and due disbursement of all funds of the extension district in the custody of the treasurer.

(b) All moneys received by the treasurer for an extension district shall be deposited by the treasurer in a bank designated by the governing body of the extension district and authorized to receive public deposits. The treasurer shall make all payments for the extension district on the warrant of the secretary of the governing body of the extension district or by a combination warrant check signed by the chairperson of the governing body. The treasurer shall not pay any sum from the funds of the extension district in any other manner.

(c) The treasurer shall keep a record of all the moneys received and disbursed which specify the person or persons from whom money was received and to whom money was paid and the object for which the money was paid. The treasurer shall present to the governing body of the extension district at each regular meeting a report in writing containing a statement of all moneys received from each county treasurer and from any other source since the last regular meeting of the governing body and a statement of the disbursements made with the items of such disbursements, and exhibit the warrants or checks or combination warrants and checks therefor. This report shall be recorded by the secretary of the governing body.

(d) At the close of the treasurer's term of office, the treasurer shall settle with the governing body of the extension district and shall hand over to the treasurer's successor all records and papers received as treasurer, together with all moneys remaining in the hands of the treasurer.

History: L. 1991, ch. 2, § 5; July 1.



2-628 Same; withdrawal of counties from extension districts; procedure; effect; disposition of property and obligations; supplemental agreements.

2-628. Same; withdrawal of counties from extension districts; procedure; effect; disposition of property and obligations; supplemental agreements. (a) (1) Prior to July 1 of any year, the board of county commissioners of any county included within an extension district, the governing body of the extension district and the director of extension or the director's authorized representative may agree to withdraw such county from the extension district by a majority voting in favor of the withdrawal. (2) The board of county commissioners in such county shall request such withdrawal by adopting a resolution therefor. No such resolution may be adopted by a board of county commissioners unless the proposed withdrawal request resolution is on the published agenda of the meeting at which it is to be considered for adoption and the governing body of the extension district and the board of county commissioners of each other county included within the extension district have received written notice of the proposed withdrawal request resolution prior to such meeting. (3) Immediately following notification, the chairperson of the governing body of the extension district shall call a meeting of the body to establish whether the governing body of the extension district is in favor of such county withdrawing from the extension district. (4) Any agreement to withdraw a county from an extension district shall be effective on the January 1 occurring after a majority has voted in favor of the agreement pursuant to subparagraph (a)(1).

(b) If one county withdraws from an extension district composed of two counties, the extension district is dissolved on the January 1 occurring after adoption of the withdrawal resolution. The property and obligations of the dissolved extension district shall be transferred to and assumed by the two counties in accordance with the agreement entered into to establish or expand the extension district under K.S.A. 2-623, and amendments thereto, as the case may be, or in accordance with a supplemental agreement which may be entered into by such counties for that purpose.

(c) If a county withdraws on January 1 of any year from an extension district composed of three or more counties, the extension district shall continue in existence and shall be composed of all counties remaining within the extension district. On the January 1 that a county withdraws from an extension district, the governing body of the extension district shall be reconstituted and shall be composed of those persons who were members of the governing body prior to January 1 and who were elected by the electors of counties remaining within the extension district. The members of the reconstituted governing body shall continue to serve for the remainder of the terms to which they were elected and shall organize as provided in K.S.A. 2-624, and amendments thereto. All property and obligations of the extension district prior to any such January 1 shall remain the property and obligations of the extension district unless otherwise agreed to under the agreement entered into to establish or expand the extension district under K.S.A. 2-623, and amendments thereto, as the case may be, or in accordance with a supplemental agreement which may be entered into by the board of county commissioners of the withdrawn county and the reconstituted governing body of the continued extension district for that purpose.

History: L. 1991, ch. 2, § 6; L. 1994, ch. 225, § 3; July 1.






Article 7 INSECTS AND PLANT DISEASES

2-712 Black stem rust, legislative declaration.

2-712. Black stem rust, legislative declaration. It is hereby declared as a matter of legislative determination that the common barberry, Berberis vulgaris, its horticultural varieties and Berberis, Mahonia and Mahoberberis are the alternate host plants of a plant disease known as black stem rust; that the plant disease, black stem rust, is caused by an organism known as Puccinia graminis which attacks wheat, oats, barley, rye and other cultivated plants and wild grasses; that the spread of said black stem rust to the agricultural crops and wild grasses of this state cause great financial loss to the growers of these crops and to the agricultural interests of this state.

History: L. 1951, ch. 10, § 1; June 30.



2-713 Same; public nuisances.

2-713. Same; public nuisances. The common barberry, Berberis vulgaris, its horticultural varieties and Berberis, Mahonia and Mahoberberis (commonly known as mahonias, hollygrapes, holly barberries or Oregon grapes), are hereby declared to be public nuisances and the propagation, growth, movement or possession of said plants, including cuttings, stalks, scions, buds, fruits, seeds, or parts of plants capable of propagation, are hereby prohibited, except as herein specifically exempted.

History: L. 1951, ch. 10, § 2; June 30.



2-714 Same; destruction and control of certain plants; barberry eradication fund.

2-714. Same; destruction and control of certain plants; barberry eradication fund. The secretary of agriculture is hereby authorized to destroy or cause to be destroyed all such plants, or parts thereof capable of propagation, wherever and whenever found, and may cooperate with other agencies and individuals within the state and with the United States department of agriculture in the removal of these plants and in the control of the black stem rust disease in agricultural crops and wild grasses. The secretary of agriculture is hereby authorized to enter into agreements with any agency of the federal government for the purpose of carrying out the common barberry eradication program. Such agreement may provide for proportionate contributions of funds for such a program and when such is the case, the agreement shall clearly state the amounts to be contributed by the federal agency and the amounts to be contributed by the Kansas department of agriculture. All funds contributed by any federal agency and the funds contributed by the Kansas department of agriculture shall be deposited in the state treasury in a fund to be known as the "barberry eradication fund," which fund is hereby created and the secretary of agriculture is hereby authorized to expend said funds in carrying out its common barberry eradication program.

History: L. 1951, ch. 10, § 3; L. 1955, ch. 5, § 1; L. 2004, ch. 101, § 12; July 1.



2-715 Same; exemption of certain plants.

2-715. Same; exemption of certain plants. Such species and varieties of the Berberis, Mahonia and Mahoberberis as have been or may be tested and designated as rust-resistant or immune by the bureau of entomology and plant quarantine, United States department of agriculture, are hereby declared to be exempt from the provisions of this act.

History: L. 1951, ch. 10, § 4; June 30.



2-716 Same; enforcement of act.

2-716. Same; enforcement of act. The secretary of agriculture shall supervise performance of all duties incident to the enforcement of this act, and acts amendatory thereof and supplemental thereto, and shall have the authority to inspect all premises to ascertain the presence of any of the prohibited plants and to destroy any and all such plants in accordance with the terms and provisions of K.S.A. 2-702, and amendments thereto, and they are further authorized and empowered to intercept, condemn or return to an out-of-state shipper at the shipper's expense all prohibited plants, or parts thereof capable of propagation.

History: L. 1951, ch. 10, § 5; L. 2004, ch. 101, § 13; July 1.



2-717 Same; penalty.

2-717. Same; penalty. Any person who violates any of the provisions of this act, or acts amendatory thereof and supplemental thereto, shall be deemed guilty of a misdemeanor and upon conviction shall be fined in the sum of not to exceed five hundred dollars ($500) and costs.

History: L. 1951, ch. 10, § 6; June 30.






Article 8 STATE HORTICULTURAL SOCIETY

2-801 State horticultural society abolished as state agency.

2-801. State horticultural society abolished as state agency. (a) On July 1, 1978, the state horticultural society organized as the official state agency for the promotion of horticulture and the executive board of such society shall be and are hereby abolished as a state agency.

(b) On July 1, 1978, all of the powers, duties and functions of the state horticultural society and executive board abolished as a state agency by subsection (a) shall be and are hereby abolished.

(c) On and after July 1, 1978, whenever the state horticultural society and executive board abolished as a state agency by subsection (a) are referred to or designated by a statute, contract or other document, which reference or designation is to the state horticultural society or executive board as a state agency, such reference or designation shall be null and void and of no force and effect whatsoever.

(d) On July 1, 1978, all of the records, memoranda, writings and property of the state horticultural society shall be and are hereby transferred to the president of Kansas state university of agriculture and applied science and said president shall have legal custody of the same.

History: R.S. 1923, § 2-801; L. 1943, ch. 269, § 6; L. 1957, ch. 442, § 4; L. 1974, ch. 5, § 1; L. 1975, ch. 2, § 1; L. 1978, ch. 4, § 1; July 1.






Article 9 POULTRY

2-907 Kansas department of agriculture designated as the official state agency to carry out the national poultry improvement plan.

2-907. Kansas department of agriculture designated as the official state agency to carry out the national poultry improvement plan. The Kansas department of agriculture is hereby designated the official state agency for the state of Kansas, for the purpose of carrying out the national poultry improvement plan. The Kansas department of agriculture may cooperate with the United States department of agriculture and Kansas state university for the purpose of promoting the poultry industry and its allied branches and shall supervise and administer the national improvement plan in this state.

History: L. 1949, ch. 7, § 1; L. 1965, ch. 3, § 1; L. 2004, ch. 101, § 14; L. 2012, ch. 140, § 5; L. 2013, ch. 90, § 3; July 1.



2-908 Citation of act.

2-908. Citation of act. The provisions of K.S.A. 2-908 to 2-916, inclusive, shall be known and may be cited as the poultry disease control act.

History: L. 1984, ch. 195, § 1; Jan. 1, 1985.



2-909 Definitions.

2-909. Definitions. As used in the poultry disease control act, except where the context clearly requires a different meaning, the following words and phrases shall have the meaning ascribed thereto.

(a) "Commissioner" means the animal health commissioner of the Kansas department of agriculture.

(b) "Fowl typhoid" means a disease of poultry caused by salmonella gallinarum.

(c) "Hatchery" means a premises with equipment which is operated or controlled by a person for the production of baby poultry.

(d) "Person" means any individual, partnership, firm or corporation.

(e) "Plan" means the national poultry improvement plan contained in sections 145.1 through 145.54 of title 9 of the code of federal regulations and the auxiliary provisions thereto which are contained in sections 147.1 through 147.48 of title 9 of the code of federal regulations, and amendments thereto.

(f) "Poultry" means any domesticated birds which are bred for the primary purpose of producing eggs or meat or of being exhibited and which may include chickens, turkeys, waterfowl and game birds, but which shall not include doves or pigeons.

(g) "Pullorum" means a disease of poultry caused by salmonella pullorum.

History: L. 1984, ch. 195, § 2; L. 2012, ch. 140, § 6; July 1.



2-910 National poultry improvement plan; cooperation in administration; powers and duties of commissioner.

2-910. National poultry improvement plan; cooperation in administration; powers and duties of commissioner. The commissioner is hereby authorized to cooperate with the United States department of agriculture in the administration of the plan, may enter into a memorandum of understanding with that department therefor and may exercise and perform the powers, duties and functions prescribed for the commissioner under the memorandum of understanding and the plan.

History: L. 1984, ch. 195, § 3; Jan. 1, 1985.



2-911 Same; "national plan hatchery" and "U.S. pullorum-typhoid clean" designations, requirements; prohibiting certain shipments into state.

2-911. Same; "national plan hatchery" and "U.S. pullorum-typhoid clean" designations, requirements; prohibiting certain shipments into state. (a) Each hatchery within Kansas shall be designated as a "national plan hatchery" by the commissioner in accordance with the plan or shall meet requirements which are equivalent to the requirements under the plan for pullorum and fowl typhoid control as determined by the commissioner.

(b) Each hatchery supply flock within Kansas shall be designated as "U.S. pullorum-typhoid clean" by the commissioner in accordance with the plan or shall meet requirements which are equivalent to the requirements under the plan for pullorum and fowl typhoid control as determined by the commissioner. Any other poultry, except waterfowl, on the same premises as the hatchery supply flock shall be free from pullorum and fowl typhoid infection as evidenced by an official blood test conducted in accordance with the plan.

(c) No poultry may be shipped into Kansas other than from a source which is designated U.S. pullorum-typhoid clean under the plan or which meets the equivalent requirements.

History: L. 1984, ch. 195, § 4; Jan. 1, 1985.



2-912 Same; compliance requirements for state designation.

2-912. Same; compliance requirements for state designation. All hatcheries, supply flocks of poultry, exhibition flocks of poultry, poultry and poultry products shall comply with the provisions of the plan which provide procedures required to qualify Kansas as a U.S. pullorum-typhoid clean state.

History: L. 1984, ch. 195, § 5; Jan. 1, 1985.



2-913 Exhibitions; pullorum-typhoid clean requirements.

2-913. Exhibitions; pullorum-typhoid clean requirements. All poultry, including exhibition, exotic and game birds but excluding waterfowl, taken to a public exhibition in Kansas shall come from a flock of poultry which is designated U.S. pullorum-typhoid clean or which meets the equivalent requirements as determined by the commissioner or shall have a negative result from a pullorum and fowl typhoid test conducted within 90 days of the poultry being taken to the public exhibition.

History: L. 1984, ch. 195, § 6; Jan. 1, 1985.



2-914 Reports of disease diagnosis and specimens; quarantine; disposition of infected flocks.

2-914. Reports of disease diagnosis and specimens; quarantine; disposition of infected flocks. (a) Each person performing poultry disease diagnostic services shall report within 48 hours to the commissioner or the commissioner's authorized agent the source of each poultry specimen from which salmonella pullorum or salmonella gallinarum is isolated. Upon receiving such report, the commissioner or the commissioner's authorized agent shall investigate to determine the origin of the infection.

(b) Each flock of poultry which is found to be infected shall be quarantined by the commissioner or the commissioner's authorized agent until: (1) It is marketed or destroyed under the supervision of the commissioner or the commissioner's authorized agent; or (2) it subsequently receives an official blood test conducted in accordance with the procedure for reacting flocks under subsection (a)(5) of 9 C.F.R. § 145.14, as revised as of January 1, 1983, and all members of the flock of poultry fail to demonstrate pullorum or fowl typhoid infection.

(c) All costs for testing and handling a quarantined flock of poultry shall be paid by the owner thereof.

History: L. 1984, ch. 195, § 7; Jan. 1, 1985.



2-915 Revocation of national plan designations; investigation.

2-915. Revocation of national plan designations; investigation. After a thorough investigation, the commissioner may revoke any national plan hatchery or U.S. pullorum-typhoid clean designation for failure of the person operating the hatchery or owning the hatchery supply flocks to comply with the requirements of the poultry disease control act or for the occurrence of repeated outbreaks of pullorum or fowl typhoid in the hatchery or hatchery supply flocks.

History: L. 1984, ch. 195, § 8; Jan. 1, 1985.



2-916 Penalties.

2-916. Penalties. Each violation or failure to comply with the provisions of the poultry disease control act is a misdemeanor and shall be punishable by a fine of not less than $100 nor more than $500.

History: L. 1984, ch. 195, § 9; Jan. 1, 1985.






Article 10 COMMERCIAL FEEDING STUFFS

2-1001 Definition of terms.

2-1001. Definition of terms. (A) The term "commercial feeding stuffs" shall be held to include all feeding stuffs used for feeding livestock, poultry and pets, including customer formula feed, except the following: (a) Whole seeds or grains. (b) The unmixed meals made directly from and consisting of the entire grains of corn, wheat, rye, barley, oats, buckwheat and grain sorghum. (c) Whole hays, straws, silage, cobs, husks, hulls and stover, when unmixed with other materials. (d) All other materials, except pet foods, consisting of sixty per centum (60%) or more of water. (e) Custom mixed feeds.

(B) The term "label" or "labeling" means a display of written, printed or graphic matter on or affixed to the container in which the commercial feeding stuffs is distributed, or on the invoice or delivery slip with a commercial feeding stuffs distributed in bulk.

(C) The term "customer formula feed" means a mixture of feeding stuffs, or a mixture of feeding stuffs and other materials, each lot of which is formulated subsequent to the request of an individual purchaser to contain a specific content of ingredients, protein, vitamin, drug or other guarantee.

(D) The term "custom mixed feed" means a mixture of feed ingredients, or a mixture of feed ingredients and other materials, which are supplied to the owner of the mixing equipment, and are mixed for the owner of the ingredients without any guarantee on the part of the owner of the mixing equipment as to the nutritional or chemical content of the resulting mixture.

(E) The term "pet food" means any commercial feeding stuffs prepared and distributed for consumption by pets.

(F) The term "pet" means any domesticated vertebrate animal normally maintained in or near the household of the owner thereof.

(G) The term "specialty pet food" means any commercial feeding stuffs prepared and distributed for consumption by specialty pets.

(H) The term "specialty pet" means any domesticated animal pet normally maintained in a cage or tank, including but not limited to gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

History: L. 1923, ch. 105, § 1; R.S. 1923, § 2-1001; L. 1963, ch. 4, § 1; L. 1979, ch. 4, § 1; July 1.



2-1002 Tagging or labeling; statements.

2-1002. Tagging or labeling; statements. Every lot, package, bag or parcel of commercial feeding stuffs sold, offered or exposed for sale or distributed within this state shall have printed or stenciled thereon or affixed thereto a tag or label, in a conspicuous place on the outside thereof, containing a legible and plainly printed statement in the English language clearly and truthfully stating: (a) (1) The net weight of the contents of the package, bag or parcel; (2) the name of the feeding stuffs; (3) the name and principal address of the manufacturer, or person responsible for placing the commodity on the market; (4) the minimum percentage of crude protein; (5) the minimum percentage of crude fat; (6) the maximum percentage of crude fiber; and (7) the specific name of each ingredient used in the manufacture of the feeding stuff;

(b) and for mineral feeding stuffs, materials either mixed or unmixed, used as mineral supplements for the purpose of supplying mineral elements, in addition to the information required by subsections (a)(1), (a)(2), (a)(3) and (a)(7), the following, if present: (1) the minimum and maximum percentage of calcium (Ca); (2) the minimum percentage of phosphorus (P); (3) the minimum percentage of iodine (I); and (4) the maximum percentage of salt (NaCl);

(c) and for feeding stuffs to which more than 5% of mineral ingredients or unmixed materials used as mineral supplements for the purpose of supplying mineral elements have been added, the information required in subsections (a) and (b);

(d) and for vitamin products, carriers and preparations, and for feeding stuffs containing urea, minerals or drugs, in addition to the information as may be otherwise required by this section, such information and guarantees as the secretary of agriculture shall determine and prescribe as necessary to fully inform and protect purchasers; and when the feeding stuffs or any of its ingredients are potentially dangerous to the health of animals: (1) adequate directions for use; and (2) adequate warnings;

(e) and for customer formula feeds, the following information shall be shown on the label, delivery statement, or invoice, in lieu of the requirements of subsections (a), (b), (c) and (d), such label, delivery statement or invoice, shall accompany delivery and shall be supplied to the purchaser at the time of delivery of such feed: (1) Name and address of the mixer; (2) name and address of the purchaser; (3) date of sale; (4) the product name and brand name, if any, and the number of pounds of each registered commercial feeding stuffs used in the mixture, and the name and number of pounds of each other feed ingredient added; (5) the percentage or quantity of protein, vitamin, mineral or other nutritive component, which the purchaser specifies the feed shall contain; (6) if it contains a nonnutritive substance, which is intended for use in the cure, mitigation, treatment, or prevention of disease, or which is intended to affect the structure or any function of the animal body, the amount of such substance present, the directions for use, and warnings against misuse of the feed, and adequate withdrawal periods; and

(f) bulk lots of commercial feeding stuffs, other than customer formula feeds, shall be accompanied by a label and presented to the purchaser or tacked on the bin at the time of delivery of the feed.

History: L. 1923, ch. 105, § 2; R.S. 1923, § 2-1002; L. 1945, ch. 2, § 1; L. 1963, ch. 4, § 2; L. 2004, ch. 101, § 15; July 1.



2-1004 Sale of commercial feeding stuffs; inspection fee; annual fee; permit; tonnage report; delinquency fee.

2-1004. Sale of commercial feeding stuffs; inspection fee; annual fee; permit; tonnage report; delinquency fee. (a) (1) On and after the effective date of this act through June 30, 1999, each manufacturer, importer, jobber, firm, association, corporation or person, manufacturing or selling any commercial feeding stuffs, shall pay to the Kansas department of agriculture an inspection fee of $.105 per ton of 2,000 pounds, or fraction thereof, for each commercial feeding stuffs sold, offered or exposed for sale or distributed in this state.

(2) On and after July 1, 1999, each manufacturer, importer, jobber, firm, association, corporation or person, manufacturing or selling any commercial feeding stuffs, shall pay to the Kansas department of agriculture an inspection fee of $.10 per ton of 2,000 pounds, or fraction thereof, for each commercial feeding stuffs sold, offered or exposed for sale or distributed in this state.

(b) Each manufacturer, importer, jobber, firm, corporation, association of persons or person shall report to the Kansas department of agriculture the tonnage of commercial feeding stuffs sold and shall pay the inspection fee on the basis of such report.

(c) In the case of specialty pet foods or pet foods which are distributed in the state in packages of 10 pounds or less, an annual fee of $25 shall be paid in lieu of the inspection fee.

(d) In the case of specialty pet foods which is distributed in the state in packages of one pound or less, an annual fee of $15 shall be paid in lieu of the inspection fee.

(e) The minimum inspection fee shall be $15 and shall be paid semiannually.

(f) The applicant shall keep such records as may be necessary to indicate accurately the tonnage of commercial feeding stuffs sold, and as are satisfactory to the secretary, and granting the secretary or the secretary's duly authorized representative permission to verify the statement of tonnage. The report shall be filed with the secretary of agriculture, and the report of tonnage and inspection fee shall be due semiannually on the first day of January and the first day of July, covering the tonnage of commercial feeding stuffs sold the preceding six months.

(g) If more than one manufacturer, importer, jobber, firm, association, corporation or person is involved in the chain of distribution, the manufacturer, importer, jobber, firm, association, corporation or person who first sells or distributes a commercial feeding stuff for further sale or distribution in this state shall be responsible for payment of the applicable inspection fee for each commercial feeding stuff sold or distributed by the manufacturer, importer, jobber, firm, association, corporation or person.

(h) No inspection fee shall be required for any commercial feeding stuff sold under the name and label of another licensee if the inspection fee has or will be paid by a prior manufacturer, importer, jobber, firm, association, corporation or person in the chain of distribution as evidenced by an invoice or sales receipt.

(i) No inspection fee shall be required for any commercial feeding stuff on which the inspection fee has or will be paid by a prior manufacturer, importer, jobber, firm, association, corporation or person in the chain of distribution as evidenced by an invoice or sales receipt.

(j) If inspection fees, which are due and owing, have not been remitted to the secretary within 30 days following the due date or if the report of tonnage is not accurate, the secretary shall impose a delinquency fee equal to 10% of the amount due or $50, whichever is greater. Such delinquency fee shall be in addition to the amount due.

History: L. 1923, ch. 105, § 4; R.S. 1923, § 2-1004; L. 1925, ch. 4, § 1; L. 1945, ch. 2, § 2; L. 1971, ch. 2, § 1; L. 1979, ch. 4, § 2; L. 1983, ch. 2, § 1; L. 1994. ch. 233, § 2; L. 1994, ch. 336, § 2; L. 2004, ch. 101, § 16; July 1.



2-1004a Inspection fee; reduction and restoration, when.

2-1004a. Inspection fee; reduction and restoration, when. The secretary of agriculture is hereby authorized and empowered, whenever the secretary shall determine that the fees and charges provided by K.S.A. 2-1004, and amendments thereto, and paid into the state treasury as provided by law, are yielding more than is required for the purposes to which such fees and charges are devoted by law, to reduce such fees and charges for such period as deemed justified, but not less than one year; and in the event that the secretary, after reducing any such fees or charges, finds that sufficient revenues are not being produced by such reduced fees and charges, the secretary is authorized and empowered to restore in full or in part said fees and charges, or any of them, to such rates as will, in the secretary's judgment, produce sufficient revenues for the purposes as provided in K.S.A. 2-1012, and amendments thereto, but not exceeding those now provided by K.S.A. 2-1004, and amendments thereto.

History: L. 1941, ch. 4 § 1; L. 2004, ch. 101, § 17; July 1.



2-1006 Lowering or change of analysis; determination by the secretary.

2-1006. Lowering or change of analysis; determination by the secretary. The secretary or a duly authorized representative of the secretary shall have the power to refuse to allow any manufacturer, importer, jobber, firm, association, corporation, or person to lower the guaranteed analysis or change the ingredients of any brand of such entity's commercial feeding stuffs unless satisfactory reasons, as determined by the secretary or a duly authorized representative of the secretary, are presented for making such change or changes.

History: L. 1923, ch. 105, § 6; R.S. 1923, § 2-1006; L. 1994, ch. 233, § 6; July 1.



2-1008 Samples for analysis; entry on premises, application; stop sale orders; judicial review.

2-1008. Samples for analysis; entry on premises, application; stop sale orders; judicial review. (a) The secretary and the duly authorized representatives thereof shall have free access to all places of business, mills, buildings and vessels, of whatsoever kind, used in the manufacture, transportation, importation, sale or storage of any commercial feeding stuffs and may open any parcel containing, or supposed to contain, any commercial feeding stuffs and may take therefrom, in the manner prescribed in K.S.A. 2-1009, and amendments thereto, samples for analysis and shall pay the retail price of the sample or samples procured. Before entering the premises, the representatives of the Kansas department of agriculture shall make application to party or parties in charge of any manufacturer, importer, jobber, firm, association, corporation or person who sells, offers, or exposes for sale or distributes in this state any commercial feeding stuffs.

(b) The secretary or a duly authorized representative thereof, acting as the enforcing officer, may issue and enforce a written or printed stop sale order to the owner or custodian of any quantity of commercial feeding stuffs which the secretary or the duly authorized representative of the secretary determines to be misbranded or adulterated or contains or may contain any substance injurious to public health or the health of livestock, poultry or pets or which are sold, offered or exposed for sale in violation of any of the statutes contained in article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder. The stop sale order shall prohibit further sale and movement of such commercial feeding stuffs, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale order. Any stop sale order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1923, ch. 105, § 8; R.S. 1923, § 2-1008; L. 1985, ch. 9, § 1; L. 1986, ch. 318, § 10; L. 1994, ch. 233, § 3; L. 2001, ch. 59, § 1; L. 2004, ch. 101, § 155; L. 2010, ch. 17, § 3; July 1.



2-1009 Analysis of samples; procedure.

2-1009. Analysis of samples; procedure. (a) A representative sample of each brand of commercial feeding stuffs found, sold, offered or exposed for sale shall be taken by the secretary or the secretary's duly authorized representative. Except as provided in subsection (b), no action shall be maintained for a violation of the provisions of this act, based upon an analysis of a sample from less than five separate original packages, unless there be less than five separate original packages in the lot, in which case portions for the official sample shall be taken from each original package. If the commercial feeding stuffs is in bulk, portions shall be taken from not less than five different places in the lot. This does not exclude sampling in bulk when not exposed sufficiently to take portions from five different places, in which case portions are to be taken from as many places as practicable. If the sample thus secured is larger than is required, it shall be mixed and quartered until a sample of suitable size remains. Such sample shall be placed in a container and sealed. The secretary shall analyze the sample or cause it to be analyzed and the results of such analysis, together with such additional information as the secretary may deem advisable, shall be promptly transmitted to the manufacturer, or person responsible for the placing of the commodity on the market, and may be published in reports or bulletins from time to time. The manufacturer or person responsible for the placing of any commodity so sampled upon the market shall upon request to the secretary be furnished with a portion of the official sample referred to in this section.

(b) For canned pet food, a single package of the pet food shall be deemed to be a representative sample upon which action may be taken.

History: L. 1923, ch. 105, § 9; R.S. 1923, § 2-1009; L. 1963, ch. 4, § 5; L. 1991, ch. 3, § 1; July 1.



2-1010 Prosecutions; notice and hearing.

2-1010. Prosecutions; notice and hearing. If it appears that any provisions of this act have been violated, the secretary shall certify the facts to the proper prosecuting attorney and furnish that officer with a copy of the result of the analysis or other examination of such feeding stuffs duly authenticated by the analyst or other officer making the determination, under the oath of such officer. If it shall appear from any such examination that any provisions of this act have been violated, the secretary shall cause notice to be given to the manufacturer or dealer from whom the sample was taken; any party so notified shall be given an opportunity to be heard in defense under such rules and regulations as may be prescribed by the secretary of agriculture before the facts shall be certified to the proper prosecuting attorney. In all prosecutions arising under the provisions of this act, certificates of the analyst making the analysis, when duly sworn to by such analyst shall be prima facie evidence of the fact or facts therein certified.

History: L. 1923, ch. 105, § 10; R.S. 1923, § 2-1010; L. 2004, ch. 101, § 18; July 1.



2-1011 Violations; civil and criminal penalties; seizure proceedings.

2-1011. Violations; civil and criminal penalties; seizure proceedings. (1) It shall be deemed a violation of this act for any manufacturer, importer, jobber, firm, association, corporation or person to sell, offer or expose for sale, or distribute in this state any commercial feeding stuffs:

(A) Unless the manufacturer, importer, jobber, firm, association, corporation or person has been issued a license for each manufacturing or distribution facility pursuant to K.S.A. 2-1014, and amendments thereto; (B) which is not labeled as required by law; (C) which bears a false or misleading statement on the label or the advertising accompanying the commercial feeding stuffs; (D) which is adulterated or contains any substance or substances which may render the commercial feeding stuffs injurious to public health or the health of livestock, poultry and pets.

(2) It shall be deemed a violation of this act for any manufacturer, importer, jobber, firm, association, corporation or person to: (A) Mutilate, destroy, obliterate or remove the label or any part thereof, or do any act which may result in the misbranding or false labeling of such commercial feeding stuffs; (B) fail or neglect to file the tonnage report and pay the inspection fee due thereon as required; (C) file a false report of the tonnage of feeding stuffs sold for any period; (D) impede, obstruct, hinder or otherwise prevent or attempt to prevent the secretary or the secretary's authorized agents in the performance of any duty in connection with the enforcement of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(3) Any manufacturer, importer, jobber, firm, association, corporation or person who shall violate any of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or the rules and regulations adopted, may incur a civil penalty in an amount not more than $1,000 per violation, and in the case of a continuing violation every day such violation continues may be deemed a separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law. Any civil penalty assessed pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(4) Any manufacturer, importer, jobber, firm, association, corporation or person who shall violate any of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or the rules and regulations adopted, in a willful or wanton manner shall be guilty of a class A, nonperson misdemeanor.

(5) Any commercial feeding stuffs misbranded or adulterated or containing or suspected of containing any substance or substances injurious to public health or the health of livestock, poultry or pets or which is offered or exposed for sale in violation of any of the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, shall be subject to seizure in place until such time that the final disposition of the affected feeding stuffs has been determined by sampling and analysis. Within 30 days of seizure in place, upon verification that the suspected feeding stuffs are misbranded, adulterated or contain a substance or substances that may be injurious to public health or the health of livestock, poultry or pets, the secretary shall issue an order establishing measures to prevent further contamination or the threat to public or animal health. The opportunity for hearing pursuant to the Kansas administrative procedure act shall be provided upon issuance of the order. The secretary may order the destruction of contaminated feeding stuffs if no alternative assures that further contamination or health hazards are averted, and may be imposed in addition to any other penalty established by law. The district courts of the state of Kansas shall have jurisdiction to restrain violations of this act by injunction.

History: L. 1923, ch. 105, § 11; R.S. 1923, § 2-1011; L. 1945, ch. 2, § 3; L. 1971, ch. 2, § 2; L. 1979, ch. 4, § 3; L. 1994, ch. 233, § 4; L. 2001, ch. 59, § 2; L. 2010, ch. 17, § 4; July 1.



2-1012 Disposition of moneys received; feeding stuffs fee fund.

2-1012. Disposition of moneys received; feeding stuffs fee fund. The secretary shall remit all moneys received by or for the secretary under article 10 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the feeding stuffs fee fund. All expenditures from the feeding stuffs fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the Kansas department of agriculture or by a person or persons designated by the secretary.

History: L. 1923, ch. 105, § 12; R.S. 1923, § 2-1012; L. 1933, ch. 271, § 6; L. 1937, ch. 329, § 1; L. 1971, ch. 2, § 3; L. 1973, ch. 2, § 3; L. 1994, ch. 336, § 3; L. 2000, ch. 111, § 1; L. 2001, ch. 5, § 10; L. 2004, ch. 101, § 156; July 1.



2-1013 Enforcement by secretary of board; rules and regulations; establishment of terms for certain ingredients.

2-1013. Enforcement by secretary of board; rules and regulations; establishment of terms for certain ingredients. (a) The secretary of agriculture is hereby empowered to: (1) Enforce the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto; (2) prescribe the form of labels to be used; and (3) adopt and enforce rules and regulations relating to manufacturing practices for commercial feeding stuffs and to the sale, offering for sale or distribution of commercial feeding stuffs as the secretary may deem necessary to carry into effect the lawful intent and meaning of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) The secretary, by rules and regulations, may establish a collective term or terms for two or more ingredients, which ingredients serve a similar nutritional function, and may permit the use of such collective term or terms in the ingredient statement on the label.

(c) Nothing in article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, shall be construed as requiring the secretary or the authorized representative of the secretary to report for prosecution, institute seizure proceedings or issue a withdrawal from distribution order for any minor violations of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, whenever the secretary or the authorized representative of the secretary believes that the public interest will be best served by a suitable notice of warning in writing.

History: L. 1923, ch. 105, § 13; R.S. 1923, § 2-1013; L. 1971, ch. 2, § 4; L. 1987, ch. 7, § 1; L. 1994, ch. 233, § 5; L. 2004, ch. 101, § 19; July 1.



2-1014 Commercial feed license; fee; renewal; grounds to deny application or suspend license.

2-1014. Commercial feed license; fee; renewal; grounds to deny application or suspend license. (a) No manufacturer, importer, jobber, firm, association, corporation or person shall sell, offer or expose for sale or distribute in this state any commercial feeding stuffs unless such person holds a valid license for each manufacturing or distribution facility in this state. No license shall be required of persons distributing only packages or containers of a licensed manufacturer, importer, jobber, firm, association, corporation or person as packaged and labeled by the manufacturer, importer, jobber, firm, association, corporation or person and whose name and address appear on the label as required in K.S.A. 2-1002, and amendments thereto. Any out-of-state manufacturer, importer, jobber, firm, association, corporation or person who has no distribution facility within this state shall obtain a license for such entity's principal out-of-state office if such out-of-state manufacturer, importer, jobber, firm, association, corporation, person or other entity sells, offers or exposes for sale or distributes any commercial feeding stuffs in this state. Application shall be made on forms prescribed and furnished by the secretary of agriculture. The application shall be accompanied by an annual license fee of $10. Licenses shall be renewed annually on or before July 1.

(b) The secretary, pursuant to rules and regulations, may deny, suspend, revoke or refuse to renew the commercial feed license if the applicant or the licensee of any manufacturing or distribution facility is not in compliance with the provisions of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations promulgated thereunder. The secretary may deny, suspend, revoke or refuse to renew any commercial feed license subsequently found not to be in compliance with any provision of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations promulgated thereunder. No commercial feed license shall be denied, suspended, revoked or refused renewal unless the applicant or licensee has been given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(c) The secretary, pursuant to rules and regulations, may request copies of labels and labeling in order to determine compliance with the requirements of article 10 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 233, § 1; L. 2004, ch. 101, § 20; July 1.






Article 11 SALE OF FARM PRODUCE

2-1110 Live poultry; identification of seller; purchase memorandum.

2-1110. Live poultry; identification of seller; purchase memorandum. Every track buyer of live poultry, every truck buyer of live poultry, every trader in live poultry, and every local buyer of or dealer in live poultry is hereby required to know or establish the identity of the seller of all live poultry purchased by him or her and to preserve for a period of not less than one year a purchase memorandum manifesting the name and address of the seller, the number and kinds or colors of poultry purchased, and the date of said purchase, which memoranda shall be produced and exhibited on the demand of any peace officer to whom a theft of poultry has been reported.

History: L. 1925, ch. 5, § 2; L. 1931, ch. 2, § 1; May 28.



2-1111 Penalty for violation of preceding section.

2-1111. Penalty for violation of preceding section. If any track buyer of live poultry, any truck buyer of live poultry, any trader in live poultry, and any local buyer of or dealer in live poultry shall neglect or refuse to keep and preserve such memoranda, and produce such memoranda on the demand of any peace officer to whom a theft of poultry has been reported, he or she shall be deemed guilty of a misdemeanor and on conviction in any court of competent jurisdiction shall be fined in a sum not exceeding $100 or be imprisoned not exceeding thirty days in the county jail or both such fine and imprisonment.

History: L. 1925, ch. 5, § 3; L. 1931, ch. 2, § 2; May 28.



2-1112 Fraudulent examination of records; penalty.

2-1112. Fraudulent examination of records; penalty. Any peace officer attempting to make examination of records kept under the requirements of this act without being able to show that a theft of poultry has been reported to him or her and that he or she is engaged in the performance of duty in searching for a thief or thieves, or any peace officer making a fraudulent examination of the records kept under the requirements of this act, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $25 or imprisonment in the county jail for a period of not less than thirty days.

History: L. 1931, ch. 2, § 3; May 28.



2-1113 Dressed poultry; increasing weight prohibited.

2-1113. Dressed poultry; increasing weight prohibited. It shall be unlawful for any person, firm or corporation to inject, or cause to be injected, water or any other substance by means of what is known as a "needle" or "watergun" or by any other means, into dressed poultry that is prepared and/or offered for sale or sold in the state of Kansas, when such injection would increase the weight of such poultry.

History: L. 1933, ch. 176, § 1; Feb. 15.



2-1114 Sale of such poultry unlawful.

2-1114. Sale of such poultry unlawful. It shall be unlawful for any person, firm or corporation to knowingly sell, or offer for sale, or cause to be sold or offered for sale, in the state of Kansas, any dressed poultry into which has been injected, by means of a "needle" or "watergun" or by any other device, any water or other substance which would increase the weight of such poultry.

History: L. 1933, ch. 176, § 2; Feb. 15.



2-1115 Penalty for violations.

2-1115. Penalty for violations. Any person, firm or corporation violating any of the provisions of this act, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not to exceed five hundred dollars ($500), or by imprisonment in the county jail for not to exceed ninety days, or by both such fine and imprisonment.

History: L. 1933, ch. 176, § 3; Feb. 15.



2-1116 Definitions.

2-1116. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "End intake air probes" means any instrument which is used by any person for the collection of grain samples for the testing of grains offered for sale, processing or storage by use of a vacuum;

(b) "person" means any individual, partnership, corporation, cooperative association or association of individuals;

(c) "grains" means wheat, corn, oats, barley, rye, soybeans and grain sorghums.

History: L. 1980, ch. 121, § 1; April 11.



2-1117 Prohibiting use of end intake air probes; penalty.

2-1117. Prohibiting use of end intake air probes; penalty. (a) On and after September 1, 1980, no person shall operate an end intake air probe for the collection of grain samples for the testing of grains offered for sale, processing or storage.

(b) Any person violating the provisions of this act, upon conviction, shall be fined in an amount not to exceed one thousand dollars ($1,000).

History: L. 1980, ch. 121, § 2; April 11.






Article 12 FERTILIZERS

2-1201 Definitions.

2-1201. Definitions. (1) The term "commercial fertilizer" means any substance designed, intended, used or susceptible for use to supply food for plants or to increase crops produced by land, except the following: (a) Limestone (calcium carbonate), (b) dolomite (calcium magnesium carbonate), (c) lime (calcium oxide), (d) slaked lime (calcium hydroxide), (e) gypsum (calcium sulphate), (f) the dung of domestic animals, (g) compost, and (h) fertilizer materials. The term commercial fertilizer shall also include specialty fertilizer as defined below.

(2) The term "fertilizer materials" means any substance containing plant food elements or compounds in possession of manufacturers for use in compounding mixed commercial fertilizers.

(3) The term "brand" means the name, number, trademark, trade name or other designation of a commercial fertilizer.

(4) The term "grade" means the minimum percentages of total nitrogen, available phosphoric acid, and soluble potash, stated in the order given in this definition. When applied to mixed or blended fertilizers, whole numbers only shall be given.

(5) The term "person" includes individual, partnership, association, firm and corporation.

(6) The term "secretary" means the secretary of agriculture.

(7) The term "label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial fertilizer is distributed, or on the invoice slip or delivery slip with which a commercial fertilizer or custom blended fertilizer is distributed.

(8) The term "custom blended fertilizer" means a fertilizer blended according to specifications furnished by the customers prior to blending.

(9) The term "custom blender" means any person who blends only registered commercial fertilizers at the request of and according to specifications furnished by the customer-purchaser.

(10) The term "specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries, and may include commercial fertilizers used for research or experimental purposes and is not used primarily for application to crops produced for commercial value.

(11) The term "process tankage" means a product made under steam pressure from crude inert nitrogenous materials such as horn, hoof, hair, feathers or other similarly inert nitrogenous matter, for the purpose of increasing the activity of nitrogen. The water-insoluble nitrogen in these products shall test at least 50% by the alkaline method or at least 80% by the neutral permanganate method.

(12) The term "ammonium nitrate" means chiefly the ammonium salt of nitric acid and contains not less than 33% nitrogen, 1/2 of which is in the ammonium form and 1/2 in the nitrate form.

(13) The term "ammonium nitrate dealer" means any person operating a business that is engaged in the distribution or sale of ammonium nitrate. The term "ammonium nitrate dealer" shall not include an end-user who is engaged in the physical act of application of ammonium nitrate as a commercial fertilizer and is not also engaged in further sale or distribution of ammonium nitrate.

History: L. 1927, ch. 14, § 1; L. 1949, ch. 2, § 1; L. 1963, ch. 5, § 1; L. 1992, ch. 195, § 2; L. 2004, ch. 101, § 21; L. 2007, ch. 136, § 1; July 1.



2-1201a Custom blender; license; fee; label or delivery slips; contents.

2-1201a. Custom blender; license; fee; label or delivery slips; contents. Any person desiring to operate as a custom blender shall file an application with the secretary for a license, said application to show the name and address of the applicant and request that a license be issued. The secretary shall issue the license upon receipt of the license fee of twenty-five dollars ($25), which license shall expire on December 31 of the year issued. A separate license shall be required for each place of business. The person to whom a license has been issued shall not be required to register the grades of custom blended fertilizers made by him or her, as provided by K.S.A. 2-1202. Each person selling or distributing custom blended fertilizers shall furnish the customer-purchaser with a label showing the information as required by K.S.A. 2-1204, or shall furnish a label or delivery slip showing the following: (1) The name and address of the custom blender; (2) the date; (3) the weight and guaranteed analysis of each ingredient; (4) the grade of the custom blended fertilizer; (5) and in case the custom blended fertilizer contains any ingredient which is injurious to plants, (a) the name and percentage of each such active ingredient; (b) adequate directions for use; and (c) adequate warnings against misuse; (6) and the minimum percentage or quantity of any other material or plant food element contributing to the value of the commercial fertilizer.

History: L. 1963, ch. 5, § 2; July 1.



2-1201b Custom blenders; unlawful acts; civil penalty.

2-1201b. Custom blenders; unlawful acts; civil penalty. (a) It shall be deemed a violation of K.S.A. 2-1201 and 2-1201a, and amendments thereto, for any person to: (1) Sell or distribute in this state any custom blended fertilizer when such person does not hold a valid license as required by this act; or (2) fail to comply with the requirements of K.S.A. 2-1201a, and amendments thereto, and, except as otherwise provided, the provisions of K.S.A. 2-1208, and amendments thereto. Failure to comply with the provisions of subsection (1)(a) of K.S.A. 2-1208, and amendments thereto, shall not be deemed a violation of this section. The penalties as provided in K.S.A. 2-1208, and amendments thereto, shall apply to persons as described in this section who fail to comply with the provisions of K.S.A. 2-1208, and amendments thereto.

(b) On and after July 1, 2003, any person or custom blender who violates any provision of article 12 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, or the rules and regulations adopted pursuant thereto, may incur a civil penalty in an amount not more than $5,000 per violation. In the case of a continuing violation, every day such violation continues may be deemed a separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law. Any civil penalty assessed pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The secretary shall remit any civil penalty collected pursuant to this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1963, ch. 5, § 3; L. 2002, ch. 144, § 2; L. 2010, ch. 17, § 5; July 1.



2-1201c Ammonium nitrate dealers; registration; storage, security; records of sale; right to refuse sale.

2-1201c. Ammonium nitrate dealers; registration; storage, security; records of sale; right to refuse sale. (a) Ammonium nitrate dealers shall register with the secretary of agriculture. Registration shall be required for each business location selling ammonium nitrate. Each registration shall expire on December 31 following issuance unless the registration is renewed annually. A registration fee not to exceed $25 shall accompany the application for registration for any ammonium nitrate dealer that is not registered as a custom blender, if the fee is fixed by the secretary in rules and regulations.

(b) Ammonium nitrate storage shall be secured to provide reasonable protection against vandalism, theft and unauthorized access.

(c) Ammonium nitrate dealers shall obtain the following regarding any sale of ammonium nitrate:

(1) Date of sale;

(2) quantity purchased;

(3) license number of the purchaser's valid state or federal driver's license or other picture identification card number deemed acceptable by the secretary in rules and regulations;

(4) the purchaser's name, current physical address and telephone number;

(5) if the ammonium nitrate is received to a person other than the purchaser, the name, current physical address, telephone number and license number of that person's valid state or federal driver's license or other picture identification card number deemed acceptable by the secretary in rules and regulations; and

(6) the physical address of the person to whom the ammonium nitrate is delivered if different than the physical address of the purchaser.

(d) Ammonium nitrate dealers shall maintain records of all information required to be obtained pursuant to subsection (c) for a minimum of three years. The records shall be subject to inspection upon request by the secretary of agriculture or the secretary's designee.

(e) Ammonium nitrate dealers may refuse to sell to any person attempting to purchase ammonium nitrate out of season, in unusual quantities or under suspect purchase patterns.

(f) In addition to any other penalties provided by law, each ammonium nitrate dealer registration shall be subject to denial, suspension or revocation pending a hearing in accordance with the provisions of the Kansas administrative procedure act for any violation of this act whether committed by the dealer or by the dealer's officers, agents or employees.

(g) The provisions of this section are part of and supplemental to article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2007, ch. 136, § 2; July 1.



2-1202 Registration; application; annual fee; revocations; tonnage reports.

2-1202. Registration; application; annual fee; revocations; tonnage reports. (1) Application for registration shall be filed with the secretary and shall set forth:

(a) The brand and grade of the commercial fertilizer;

(b) the name and address of the person making application for registration of the commercial fertilizer;

(c) the guaranteed analysis including: (A) The minimum percentage of nitrogen; (B) the minimum percentage of total phosphorus pentoxide (P2O5), which is more commonly known and which shall be shown as total phosphoric acid; (C) the minimum percentage of available phosphorus pentoxide (P2O5), which is more commonly known and which shall be shown as available phosphoric acid; (D) the minimum percentage of dipotassium oxide (K2O), which is more commonly known and which shall be shown as water soluble potash; (E) the kind and minimum percentage of any and all other plant food elements or compounds contributing to the value of the commercial fertilizer, expressed separately; (F) a statement authorizing the secretary or an authorized representative of the secretary to examine all records of the applicant necessary for the purpose of verifying and determining the inspection fee; and (G) such other information as may be prescribed by rules and regulations. The total phosphoric acid need not be shown on the application for registration of commercial fertilizers other than unacidulated mineral phosphatic materials, basic slag, bone, tankage, and other natural organic phosphate materials.

(2) If the application meets the requirements of this act, and the person making application shall pay a registration fee of $5 for each commercial fertilizer, the secretary shall register each such product. Such registration may be revoked for failure to comply with requirements of article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto. All registrations shall expire on June 30 of each year. Each person who secures registration of a commercial fertilizer shall semiannually submit to the secretary a written statement of the tonnage of each kind or grade of commercial fertilizer, shipped to or sold within this state. The registrant shall not be required to report direct shipments of commercial fertilizer and fertilizer materials to fertilizer manufacturers or mixers, but such fertilizer manufacturers or mixers shall report this tonnage of such commercial fertilizers shipped, sold or distributed by them in this state and not used in manufacturing processes. Such statements shall respectively include all shipments or sales for the six-month periods beginning July 1 to and including December 31, and six-month periods beginning January 1 to and including June 30. The secretary may cancel the registrations of any person failing to file the tonnage statement within 30 days from the date of the close of each period. The secretary may grant a reasonable extension of time. Information furnished to the secretary shall not be disclosed in such a way as to divulge the operations of any person.

History: L. 1927, ch. 14, § 2; L. 1949, ch. 2, § 2; L. 1992, ch. 195, § 1; April 30.



2-1204 Labeling.

2-1204. Labeling. (1) Every package or container of commercial fertilizer shall bear a distinctly printed label in the English language on a tag attached to the package or container, or distinctly printed on the package or container. The label shall show and state:

(a) The name and address of the person registering the commercial fertilizer;

(b) the brand and grade of the commercial fertilizer;

(c) the net weight in the package or container;

(d) the registered guaranteed analysis. The guaranteed analysis shall include the minimum percentages of plant foods in the following order and form:

Nitrogen, minimum    ____ percent

Available phosphoric acid, minimum    ____ percent

Soluble potash, minimum    ____ percent,

except (A) unacidulated mineral phosphatic materials and basic slag shall show the guaranteed analysis in the following order and form:

Total phosphoric acid, minimum    ____ percent

Available phosphoric acid, minimum    ____ percent

Fineness of grind: ____ percent through mesh screen, and (B) bone, tankage, and other natural organic phosphate materials shall show the guaranteed analysis in the following form:

Total phosphoric acid, minimum    ____ percent;

(e) commercial fertilizers containing any ingredient which is injurious to plants, shall be labeled to show: (A) The name and percentage of each such active ingredient; (B) adequate directions for use; and (C) adequate warnings against misuse;

(f) the minimum percentage of any and all other plant food elements or compounds contributing to the value of the commercial fertilizer; and

(g) such other information as may be prescribed by rules and regulations.

(2) Bulk lots shall be accompanied by a label which shall be delivered to the purchaser showing the information required by this section.

(3) No commercial fertilizer, except a specialty fertilizer, shall contain or be manufactured from process tankage.

History: L. 1927, ch. 14, § 3; L. 1949, ch. 2, § 3; L. 1992, ch. 195, § 3; April 30.



2-1205 Commercial fertilizers; inspection fee, increase or decrease in amount; records and reports; revocation of registration; penalties; disposition of moneys received.

2-1205. Commercial fertilizers; inspection fee, increase or decrease in amount; records and reports; revocation of registration; penalties; disposition of moneys received. An inspection fee shall be collected upon all commercial fertilizers sold, offered or exposed for sale, or distributed in Kansas, which shall be at a rate per ton of 2,000 pounds fixed by rules and regulations adopted by the secretary of agriculture, except that such rate shall not exceed $1.67 per ton of 2,000 pounds. The secretary of agriculture may adopt rules and regulations establishing the inspection fee rate under this section. Each person registering any commercial fertilizer shall pay the inspection fee on such commercial fertilizer sold, offered or exposed for sale, or distributed in Kansas. Each such person shall keep adequate records showing the tonnage of each commercial fertilizer shipped to or sold, offered or exposed for sale, or distributed in Kansas. The secretary, and duly authorized representatives of the secretary, shall have authority to examine such records and other pertinent records necessary to verify the statement of tonnage.

Each person registering any commercial fertilizer shall file an affidavit semiannually, with the secretary, within 30 days after each January 1 and each July 1, showing the tonnage of commercial fertilizer sold or distributed in Kansas for the preceding six-month period. Each such person shall pay to the secretary the inspection fee due for such six-month period, except that the registrant shall not be required to pay the inspection fee or report the tonnage of commercial fertilizers or fertilizer materials sold and shipped directly to fertilizer manufacturers or mixers. The fertilizer manufacturers or mixers shall keep adequate records of the commercial fertilizers sold or distributed in this state, and report to the secretary the tonnage and pay the inspection fee due. If the affidavit is not filed and the inspection fee is not paid within the 30-day period, or if the report of tonnage is false, the secretary may revoke the registrations filed by such person. If the affidavit is not filed and the inspection fee is not paid within the 30-day period, or any extension thereof granted by the secretary, a penalty of $10 per day shall be assessed against the registrant, except that on and after July 1, 2015, a penalty of $5 per day shall be assessed against the registrant, and the inspection fee and penalty shall constitute a debt and become the basis for a judgment against such person. The secretary may grant a reasonable extension of time.

The secretary of agriculture is hereby authorized and empowered to reduce the inspection fee by adopting rules and regulations under this section whenever the secretary determines that the inspection fee is yielding more than is necessary for the purpose of administering the provisions of this act as listed below and the plant pest act. The secretary is hereby authorized and empowered to increase the inspection fee by adopting rules and regulations under this section when it finds that such is necessary to produce sufficient revenues for the purposes of administering the provisions of this act, except that the inspection fee shall not be increased in excess of the maximum fee prescribed by this section. The secretary shall remit all moneys received by or for the secretary under article 12 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit such remittance as follows: (1) An amount equal to $1.40 per ton shall be credited to the state water plan fund created by K.S.A. 82a-951, and amendments thereto; (2) an amount equal to $.04 per ton shall be credited to the fertilizer research fund; and (3) the remainder shall be credited to the fertilizer fee fund. All expenditures from the fertilizer fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1927, ch. 14, § 4; L. 1949, ch. 2, § 4; L. 1973, ch. 2, § 4; L. 1982, ch. 4, § 4; L. 1989, ch. 186, § 27; L. 1990, ch. 4, § 1; L. 1999, ch. 97, § 1; L. 2000, ch. 111, § 2; L. 2001, ch. 5, § 11; L. 2002, ch. 181, § 1; L. 2004, ch. 85, § 1; L. 2004, ch. 180, § 1; L. 2009, ch. 128, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 188, but that version was repealed by L. 2004, ch. 180, § 18.



2-1206 Inspections; evidence; stop sale orders; judicial review.

2-1206. Inspections; evidence; stop sale orders; judicial review. (a) The secretary and authorized representatives of the secretary shall make such inspection of commercial fertilizers as may be deemed necessary to ascertain whether manufacturers and others are complying with all of the provisions of this act. The secretary or authorized representatives of the secretary shall procure annually samples of commercial fertilizer and cause analyses to be made. A certified statement of the results of such analysis shall be prima facie evidence in any action within the state of Kansas concerning such commercial fertilizer.

(b) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale order to the owner or custodian of any quantity of any commercial fertilizer which the secretary or duly authorized representative determines is not registered, is not labeled as required, is misbranded or bears a false or misleading statement on the application for registration, the label or the accompanying advertising in violation of the provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, or any rules and regulations adopted thereunder. The stop sale order shall prohibit further sale and movement of such commercial fertilizer, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale order. Any stop sale order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1927, ch. 14, § 5; L. 1949, ch. 2, § 5; L. 1985, ch. 9, § 2; L. 1986, ch. 318, § 11; L. 2010, ch. 17, § 6; July 1.



2-1207 Samples for inspection; refusal to permit.

2-1207. Samples for inspection; refusal to permit. In sampling commercial fertilizers packed in packages of twenty-five (25) pounds or less, an original unbroken package may be taken as the official sample and the ordinary retail price tendered therefor. When the fertilizer is in packages of over twenty-five (25) pounds in weight, portions for the official sample shall be taken from at least ten packages, if there be that many in the lot. In sampling fertilizers in bulk, not less than ten portions shall be drawn, and these from various parts, so as to represent fairly the whole. The owner of the fertilizer or a representative of the owner may be present, but any refusal by such owner or representative to permit sampling shall be taken as sufficient evidence of violation of the law by him or her.

History: L. 1927, ch. 14; § 6; June 1.



2-1208 Violations; misdemeanor; seizure; injunction.

2-1208. Violations; misdemeanor; seizure; injunction. (1) It shall be deemed a violation of this act for any person to sell, offer or expose for sale, or distribute in this state any commercial fertilizer or to take or receive from any person in this state any order for any commercial fertilizer, or to directly or indirectly contract with any person for the sale of any commercial fertilizer which commercial fertilizer: (a) Is not registered; (b) is not labeled as required by the provisions of this act and the authorized rules and regulations; (c) bears a false or misleading statement on the application for registration, the label or the advertising accompanying the commercial fertilizer.

(2) It shall be deemed a violation of this act for any person to: (a) Mutilate, destroy, obliterate or remove the label or any part thereof; or do any act which may result in the misbranding or false labeling of any commercial fertilizer; (b) fail or neglect to file the tonnage reports or affidavit or pay the inspection fee as required by this act; (c) impede, obstruct, hinder or otherwise prevent or attempt to prevent the secretary or authorized agents of the secretary in the performance of their duty in connection with the administration of the provisions of this act.

(3) Any person who shall violate any of the provisions of this act or the rules and regulations issued thereunder, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars for the first violation and not less than one or more than five hundred dollars for each subsequent violation.

(4) Any commercial fertilizer not in compliance with the provisions of this act shall be deemed a nuisance and shall be subject to seizure in a proceeding before a court of competent jurisdiction. In the event the said court finds the commercial fertilizer to be in violation of law the court may release the commercial fertilizer, after the filing of a bond by a proper claimant to insure compliance with the order of the court and to insure that the product will be sold or disposed of in compliance with law. The district courts of the state of Kansas shall have jurisdiction to restrain violations of this act by injunction without any criminal proceeding being first initiated.

(5) It shall not be deemed a violation of this act for the secretary or authorized representatives of the secretary to remove a label or any part thereof from a package or container of commercial fertilizer as evidence in connection with the administration of the provisions of this act.

History: L. 1927, ch. 14, § 8; L. 1949, ch. 2, § 6; July 1.



2-1208a Notice before prosecution; hearing; cancellation of registration; reports to county attorney.

2-1208a. Notice before prosecution; hearing; cancellation of registration; reports to county attorney. (a) If it shall appear to the secretary or an authorized representative of the secretary from examination or analysis of an official sample of a commercial fertilizer that the commercial fertilizer is falsely labeled or fails to comply with the provisions of this act, the secretary shall cause notice to be given to the person in possession of the commercial fertilizer and the registrant that a hearing in relation thereto will be held at a date and place named in such notice. Whereupon the secretary or a presiding officer from the office of administrative hearings shall hold a hearing in accordance with the provisions of the Kansas administrative procedure act.

(b) If it is established at the hearing to the satisfaction of the secretary or a presiding officer from the office of administrative hearings, that any commercial fertilizer has been registered in error, or has been sold in violation of any of the provisions of this act, or that any provision of this act has been violated, the secretary shall have power to cancel the registration of such brand or brands of commercial fertilizer, and may report the facts to the proper prosecuting attorney and furnish that officer with an official report of the record of such hearing and a copy of the result of any analysis or other examination which may have a bearing on the case. Prosecution may be instituted under the provisions of this act in the district court of the county where the offense is alleged to have been committed, upon complaint of the secretary or an authorized representative of the secretary or any citizen of this state, or by any county attorney and shall be prosecuted by the county attorney in the name of the state of Kansas.

History: L. 1927, ch. 14, § 7; L. 1949, ch. 2, § 7; L. 1988, ch. 356, § 28; L. 2004, ch. 145, § 7; July 1, 2005.



2-1209 Publication of reports.

2-1209. Publication of reports. The secretary of agriculture shall at the secretary's discretion publish a report of the analysis of official samples of commercial fertilizers, a list of the commercial fertilizers registered in this state with their guaranteed composition, and such other information as may be deemed valuable to the public concerning fertilizers and their use.

History: L. 1927, ch. 14, § 10; L. 2004, ch. 101, § 22; July 1.



2-1209a Invalidity of 2-1201 to 2-1209.

2-1209a. Invalidity of 2-1201 to 2-1209. Should it be decided upon final judicial hearing that any section or clause of this act is invalid, such decision shall only apply to the section or clause so found to be invalid and shall not invalidate the entire act.

History: L. 1927, ch. 14, § 11; June 1.



2-1210 Trademarks; change of analysis; rules and regulations.

2-1210. Trademarks; change of analysis; rules and regulations. The secretary shall refuse to register any commercial fertilizer under a name, brand or trademark which may appear to be misleading or deceptive. The secretary shall refuse to allow any person to change the guaranteed analysis of any brand of commercial fertilizer registered for sale in this state within the period for which registered. The secretary is hereby authorized and empowered to enforce the provisions of this act, and amendments thereto, and to prescribe and enforce such rules and regulations relating to commercial fertilizers as he or she may deem necessary to carry into effect the full intent and meaning of this act.

History: L. 1927, ch. 14, § 9; L. 1949, ch. 2, § 8; July 1.



2-1212 Anhydrous ammonia; regulations.

2-1212. Anhydrous ammonia; regulations. The board is authorized and directed to make and promulgate regulations (a) for the safe handling, storage and transportation of anhydrous ammonia;

(b) for establishment of minimum general safety standards covering the design, construction, location, installation and operation of equipment for the storage, handling and transportation of such product by tank truck, tank trailer, or otherwise, and for the utilization of anhydrous ammonia; and

(c) to modify and amend such regulations to the end that said anhydrous ammonia shall be handled, stored and transported with safety.

Said regulations shall be such as are reasonably necessary for the safety of the public and persons using such material.

History: L. 1953, ch. 9, § 1; L. 1969, ch. 6, § 2; July 1.



2-1215 Same; power of municipalities to regulate.

2-1215. Same; power of municipalities to regulate. A municipality or other political subdivision, shall not enact or enforce any ordinance inconsistent with the regulations promulgated and adopted pursuant to this act. Nothing in this act shall in any way impair the power of any municipality or other political subdivision, (1) to prohibit the use of land for anhydrous ammonia storage or handling, or (2) to impose more stringent limitations within its jurisdiction, by zoning regulations, or by building or other regulatory codes.

History: L. 1969, ch. 6, § 4; July 1.



2-1216 Same; duties of secretary; employees.

2-1216. Same; duties of secretary; employees. It shall be the duty of the secretary (1) to administer this act, and the rules and regulations adopted thereunder, and (2) to employ the necessary personnel. Such employees are hereby authorized and directed to inspect the facilities and equipment used in the handling, storage and transportation of anhydrous ammonia.

History: L. 1969, ch. 6, § 5; July 1.



2-1217 Same; inspection of facilities and equipment; duties of employees, owners and operators.

2-1217. Same; inspection of facilities and equipment; duties of employees, owners and operators. For the purposes of administering this act, the administrative personnel and employees shall have the right to enter private property and to inspect facilities and equipment. It shall be the duty of employees to notify the owner or operator, of any anhydrous ammonia facility or equipment, (1) of any defect or deficiency in the construction, installation or operation of any such facility or equipment, and (2) of any defect or deficiency in the safety equipment or in the use thereof. The owner or operator of such facility or equipment may be given a specified reasonable time within which to comply with the rules and regulations.

History: L. 1969, ch. 6, § 6; July 1.



2-1218 Same; unlawful acts.

2-1218. Same; unlawful acts. It shall be unlawful, and a violation of this act, for any person; (a) to operate any anhydrous ammonia facility, any transportation equipment, or to sell or offer to sell any anhydrous ammonia, unless (1) the product container, piping, valves, hose, appurtenances and equipment are constructed and installed in accordance with the regulations adopted under the provisions of K.S.A. 2-1212, as supplemented and amended; and

(2) the product container, piping, valves, hose, appurtenances and other equipment are adequately maintained; and

(3) the stationary product container is located as required in the regulations adopted pursuant to K.S.A. 2-1212, as supplemented and amended: Provided, This subsection shall not apply (A) to a stationary product container located prior to the adoption of the regulations, or (B) to a stationary product container properly located at the time of its installation.

(b) To use any product container, piping, valve, hose, appurtenances or other equipment for handling anhydrous ammonia which is defective or which is otherwise unsafe.

(c) To fail to provide, or fail to have available, for use such safety material and such effective safety equipment, as required by regulation.

(d) To impede, obstruct or hinder, or to otherwise prevent or to attempt to prevent, any authorized state administrative personnel or employee in the performance of his or her duties in connection with the administration of this act.

History: L. 1969, ch. 6, § 7; July 1.



2-1219 Same; penalty for violations; injunctions; jurisdiction; hearings.

2-1219. Same; penalty for violations; injunctions; jurisdiction; hearings. Any person violating or failing to comply with, any of the provisions of this act, or any rule or regulation adopted thereunder, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars ($500). If any person owning or operating an anhydrous ammonia facility, including transports, tank trailers and applicators, shall fail to make the changes, additions and alterations necessary (a) to correct the defects, and (b) to supply the deficiencies, within the specified time as directed, then the county attorney of the county in which the facility or equipment is located is authorized to file a petition in the district court setting forth the facts and praying for an injunction. The district courts of this state shall have jurisdiction to hear such matters, and may temporarily restrain and temporarily and permanently enjoin the operator or owner from operating such facility or equipment until such time as the defects are corrected and the deficiencies supplied. Before the secretary reports a violation for such prosecution, an opportunity shall be given the person to present his or her views. Nothing in this act shall be construed as requiring the secretary to report for prosecution minor violations of the act whenever the secretary believes that the public interest will be best served by other actions.

History: L. 1969, ch. 6, § 8; July 1.



2-1220 Definitions.

2-1220. Definitions. Unless the context otherwise requires, as used in this act, the following definitions shall apply:

(a) "Person" means any individual, any association of persons or any corporation.

(b) "Anhydrous ammonia" and "product" means the compound formed by the combination of the two gaseous elements, nitrogen and hydrogen, in the proportion of one part nitrogen to three parts hydrogen (by volume), and used or intended for use as an agricultural fertilizer. Anhydrous ammonia is ammonia gas in compressed and liquefied form. It does not include aqueous ammonia which is a solution of ammonia gas in water.

(c) "Department" means the Kansas department of agriculture.

(d) "Secretary" means the secretary of agriculture.

History: L. 1969, ch. 6, § 1; L. 2004, ch. 101, § 23; July 1.



2-1221 Fertilizer research fund; creation; use of moneys; expenditures.

2-1221. Fertilizer research fund; creation; use of moneys; expenditures. There is hereby created a fertilizer research fund. All moneys credited to the fund shall be expended to the agricultural experiment station under the supervision of Kansas state university for the purpose of conducting research on fertilizers, anhydrous ammonia and related materials concerning efficient methods of application, storage and handling, their effect upon environmental quality, and efficiency and safety in the use of fertilizers, anhydrous ammonia and related materials in crop production. All expenditures shall be made in accordance with the appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the director of the agricultural experiment station of Kansas state university or by a person or persons designated by the director.

History: L. 1990, ch. 4, § 5; L. 1994, ch. 106, § 1; July 1.



2-1222 Issuance of stop sale or stop use orders.

2-1222. Issuance of stop sale or stop use orders. (a) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale or stop use order to the owner or custodian of any facility or equipment used for the storage, handling or transportation of anhydrous ammonia which the secretary or duly authorized representative determines is not in compliance with the provisions of K.S.A. 2-1212 through 2-1220, and amendments thereto, or any rules and regulations adopted thereunder. The stop sale or stop use order shall prohibit the sale of anhydrous ammonia or prohibit further use of such facility or equipment for the handling, storage or transportation of anhydrous ammonia, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale or stop use order. Any stop sale or stop use order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) This section shall be part of and supplemental to the provisions of K.S.A. 2-1212 through 2-1220, and amendments thereto.

History: L. 1991, ch. 1, § 1; L. 2010, ch. 17, § 7; July 1.



2-1226 Definitions.

2-1226. Definitions. As used in this act:

(a) "Commercial fertilizer" shall have the meaning ascribed to such term under K.S.A. 2-1201, and amendments thereto.

(b) "Fertilizer materials" shall have the meaning ascribed to such term under K.S.A. 2-1201, and amendments thereto.

(c) "Bulk fertilizer" means any liquid, blended or dry fertilizer or fertilizer material stored in a fluid or dry nonpackage form.

(d) "Facility" means a place where commercial fertilizer materials are stored, mixed, blended, manufactured, weighted or handled.

(e) "Department" means the Kansas department of agriculture.

(f) "Secretary" means the secretary of agriculture.

(g) "Person" means any individual, partnership, association of persons, governmental agency or corporation.

History: L. 1989, ch. 3, § 1; L. 1994, ch. 115, § 2; L. 2004, ch. 101, § 24; July 1.



2-1227 Rules and regulations.

2-1227. Rules and regulations. The secretary is authorized to adopt rules and regulations:

(a) For the safe handling and storage of commercial fertilizers and fertilizer materials in bulk;

(b) for the establishment of minimum general standards covering the design, construction, location, installation and operation for the storage and handling of commercial fertilizer and fertilizer in bulk and the prevention of commercial fertilizer, fertilizer materials or fertilizer in bulk from being introduced into the ground or surface waters of the state;

(c) for the establishment of minimum general standards covering the design, construction, location and installation of a structure constructed for the purpose of confining any spills or discharged fertilizer or fertilizer material within a specified area;

(d) for the prompt recovery of fertilizer or fertilizer materials spilled within a specified area;

(e) for dates by which the owners or operators, or both, of facilities and equipment subject to the provision of this act and in existence prior to the effective date of this act shall comply with this act;

(f) for the issuance of a stop sale order or stop use order, pursuant to K.S.A. 2-1232; and

(g) for the administration of this act.

History: L. 1989, ch. 3, § 2; L. 1994, ch. 115, § 3; L. 2004, ch. 101, § 25; July 1.



2-1228 Approval of construction or alteration by the secretary; transferable.

2-1228. Approval of construction or alteration by the secretary; transferable. (a) A person beginning construction of or substantial alteration to an existing facility or equipment used for the manufacture, blending, handling or bulk storage of commercial fertilizer or fertilizer materials shall apply to the secretary, on forms provided by the secretary, for approval of such construction or alteration. The person shall provide the secretary with such information as the secretary deems necessary. The secretary shall approve the construction or alteration of the facility or equipment if such construction or alteration is consistent with the standards and other requirements established by rules and regulations under K.S.A. 2-1227, and amendments thereto.

(b) The approval shall be transferable from the owner issued the approval to another owner if the new owner notifies the department within 30 days after the facility has changed ownership. Approval shall not be transferable from one location to another.

(c) The owner or operator of a facility or equipment used for the manufacture, blending, handling or bulk storage of commercial fertilizer or fertilizer materials established prior to the effective date of this act shall obtain the secretary's approval of the facility or equipment according to the dates specified in rules and regulations.

History: L. 1989, ch. 3, § 3; L. 2004, ch. 101, § 26; July 1.



2-1229 Secretary's right to enter property; notice; compliance.

2-1229. Secretary's right to enter property; notice; compliance. For the purposes of administering this act, the secretary or a person or persons designated by the secretary shall have the right to enter private property and to inspect facilities and equipment. It shall be the duty of the secretary or any such designated person or persons to notify the owner or operator of any facility or equipment: (1) Of any defect or deficiency in the construction, installation or operation of any such facility or equipment; and (2) of any defect or deficiency in the safety equipment or in the use thereof. The owner or operator of such facility or equipment may be given a specified reasonable time within which to comply with the rules and regulations.

History: L. 1989, ch. 3, § 4; July 1.



2-1230 Unlawful acts.

2-1230. Unlawful acts. It shall be unlawful, and a violation of this act, for any person:

(a) To operate any facilities or equipment unless:

(1) The facilities and equipment are constructed and installed in accordance with the rules and regulations adopted under the provisions of K.S.A. 2-1227, and amendments thereto; and

(2) the facilities and equipment are adequately maintained; and

(3) the facilities and equipment are approved under K.S.A. 2-1228, and amendments thereto.

(b) To use any product container, piping, valve, hose, appurtenances or other equipment for handling and storage of commercial fertilizer and fertilizer materials which is defective or which is otherwise unsafe.

(c) To fail to provide, or fail to have available, for use such safety material and such effective safety equipment, as required by rules and regulations.

(d) To violate any rule and regulation adopted under K.S.A. 2-1227, and amendments thereto.

(e) To impede, obstruct or hinder, or to otherwise prevent or to attempt to prevent, any authorized state personnel or employee in the performance of duties in connection with the administration of this act.

(f) To fail to comply with a stop sale order or stop use order issued pursuant to K.S.A. 2-1232.

History: L. 1989, ch. 3, § 5; L. 1994, ch. 115, § 4; July 1.



2-1231 Penalties; injunction.

2-1231. Penalties; injunction. Any person violating or failing to comply with any of the provisions of this act, or any rule and regulation adopted under this act, shall be guilty of a class B misdemeanor. If any person owning or operating a facility or equipment used for manufacture, blending, handling or bulk storage of commercial fertilizer or fertilizer materials fails to make the changes, additions and alterations necessary to correct any defects or to correct the deficiencies, within the specified time as directed, then the county or district attorney of the county in which the facility or equipment is located shall seek an injunction.

History: L. 1989, ch. 3, § 6; July 1.



2-1232 Secretary may issue a stop sale or stop use order; judicial review.

2-1232. Secretary may issue a stop sale or stop use order; judicial review. (a) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale order or stop use order when there is reason to believe, based on inspections or tests, that the facility or equipment for the transporting, handling, distributing, dispensing, selling, storage or disposal of commercial fertilizer or bulk fertilizer has been, is currently or intends to be in violation of any provision of K.S.A. 2-1226 through 2-1231, and amendments thereto, or the rules and regulations adopted thereunder.

(b) The stop sale order or stop use order shall prohibit further sale of commercial fertilizer or bulk fertilizer or prohibit further use of such facility or equipment for the transporting, handling, distributing, dispensing, selling, storage or disposal of commercial fertilizer or bulk fertilizer, except in accordance with the provisions of the order or on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale order or stop use order.

(c) The stop sale order or stop use order may be issued to any person who runs, controls, operates or has custody of any facility or equipment or may be posted in a conspicuous place in, on or about the facility or equipment affected by the order.

(d) Any order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act.

(e) The provisions of this subsection shall not be construed as limiting the right of the enforcing officer to proceed as authorized by other provisions of the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 115, § 1; L. 2010, ch. 17, § 8; July 1.



2-1234 Storage of liquid fertilizers; mobile containers; requirements.

2-1234. Storage of liquid fertilizers; mobile containers; requirements. If the secretary of agriculture does not adopt a revised regulation related to storage of liquid fertilizer in mobile containers prior to February 1, 2003, then the requirements provided in K.A.R. 4-4-900 et seq. shall be applicable to each mobile container or combination of mobile containers which has a combined capacity of 2,000 gallons or more which is used to store liquid fertilizer for more than 60 consecutive days.

History: L. 2002, ch. 144, § 3; July 1.



2-1235 Uniformity of fertilizer law; exclusive jurisdiction of state.

2-1235. Uniformity of fertilizer law; exclusive jurisdiction of state. (a) On and after the effective date of this section, the provisions of the Kansas fertilizer law, and any rules and regulations promulgated thereunder relating to fertilizer sale or use, including, but not limited to, application of fertilizers, storage of fertilizers, transportation of fertilizers and disposal of fertilizers within the state of Kansas, shall be applicable and uniform throughout this state and in all cities, counties and political subdivisions therein. No local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas fertilizer law unless expressly authorized by law to do so. Any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas fertilizer law is hereby declared to be invalid and of no effect. Any amendment to the Kansas fertilizer law or any amendment of the rules and regulations promulgated thereunder, shall supersede and preempt the conflicting, additional or supplemental provisions of any law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state. As used in this section, "Kansas fertilizer law" means the statutes contained in article 12 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) Nothing in this section shall be construed to preempt or otherwise limit the authority of any city, county or political subdivision therein to adopt and enforce zoning regulations, fire codes or hazardous waste disposal restrictions.

(c) The provisions of this section are part of and supplemental to the Kansas fertilizer law.

History: L. 2005, ch. 105, § 1; July 1.






Article 13 WEEDS

2-1314 Noxious weeds; control and eradication; listing.

2-1314. Noxious weeds; control and eradication; listing. It shall be the duty of persons, associations of persons, the secretary of transportation, the boards of county commissioners, the township boards, school boards, drainage boards, the governing body of incorporated cities, railroad companies and other transportation companies or corporations or their authorized agents and those supervising state-owned lands to control the spread of and to eradicate all weeds declared by legislative action to be noxious on all lands owned or supervised by them and to use such methods for that purpose and at such times as are approved and adopted by the Kansas department of agriculture. The term noxious weeds shall mean kudzu (Pueraria lobata), field bindweed (Convolvulus arvensis), Russian knapweed (Centaurea repens), hoary cress (Cardaria draba), Canada thistle (Cirsium arvense), quackgrass (Agropyron repens), leafy spurge (Euphorbia esula), bur ragweed (Ambrosia grayii), pignut (Hoffmannseggia densiflora), musk (nodding) thistle (Carduus nutans L.), Johnson grass (Sorghum halepense) and sericea lespedeza (Lespedeza cuneata).

History: L. 1937, ch. 1, § 1; L. 1945, ch. 3, § 1; L. 1961, ch. 4, § 1; L. 1963, ch. 6, § 1; L. 1972, ch. 4, § 1; L. 1975, ch. 427, § 1; L. 1981, ch. 8, § 1; L. 1998, ch. 85, § 2; L. 1998, ch. 85, § 3; L. 2004, ch. 101, § 189; July 1.



2-1314b Noxious weeds; declaration of multiflora rose, bull thistle as noxious authorized.

2-1314b. Noxious weeds; declaration of multiflora rose, bull thistle as noxious authorized. (a) The board of county commissioners of any county may declare the multiflora rose (Rosa multiflora) or the bull thistle (Cirsium vulgare), or both, to be a noxious weed within the boundaries of such county. In such event, all of the provisions of article 13 of chapter 2 of the Kansas Statutes Annotated which pertain to the control and eradication of noxious weeds shall apply to the control and eradication of the multiflora rose or the bull thistle, or both, within any such county.

(b) If the board of county commissioners of any county does not declare the multiflora rose or the bull thistle, or both, to be a noxious weed within the boundaries of such county, a petition requesting the secretary of agriculture to declare the multiflora rose or the bull thistle, or both, to be a noxious weed within the boundaries of such county, signed by not less than 5% of the qualified electors of the county, may be filed with the county election officer of the county. Upon receipt of any such petition, the county election officer shall certify the sufficiency of the petition and submit it to the secretary of agriculture. Thereupon, the secretary of agriculture may declare the multiflora rose or the bull thistle, or both, to be a noxious weed within the boundaries of such county. In such event, all of the provisions of article 13 of chapter 2 of the Kansas Statutes Annotated which pertain to the control and eradication of noxious weeds shall apply to the control and eradication of the multiflora rose or the bull thistle, or both, within any such county.

History: L. 1982, ch. 2, § 1; L. 1988, ch. 3, § 3; L. 1998, ch. 85, § 4; L. 1998, ch. 85, § 5; July 1, 2000.



2-1315 Control of noxious weeds; control districts; duties of secretary; cooperation of secretary, county agents and county weed supervisors; rules and regulations.

2-1315. Control of noxious weeds; control districts; duties of secretary; cooperation of secretary, county agents and county weed supervisors; rules and regulations. The secretary of agriculture is hereby empowered to decide and adopt methods as official for control and eradication of noxious weeds and to publish such methods, and to make and publish such rules and regulations as in the secretary's judgment are necessary to carry into effect the provisions of this act, and to alter or suspend such rules and regulations when necessary. The secretary of agriculture may establish not to exceed five noxious weed control districts within this state and define the boundaries of such districts. Such districts shall be established to provide for the most efficient control and eradication of noxious weeds and for the most economical supervision by the state. The secretary may designate any county as a sericea lespedeza disaster area to provide for the control and eradication of sericea lespedeza within such county. The secretary shall consult with the board of county commissioners of any county prior to designation of such county as a sericea lespedeza disaster area pursuant to this subsection.

The secretary may consult, advise or render assistance to county and city weed supervisors as to the best and most practical methods of noxious weed control and eradication. It shall be the duty of the county agricultural agent to cooperate with and assist the county weed supervisors in an intensive educational program on weed control. The secretary of agriculture is hereby authorized to enter into agreements with any agencies of the federal government for cooperation in the control and eradication of noxious weeds in Kansas in keeping with the provisions of this act.

History: L. 1937, ch. 1, § 2; L. 1957, ch. 7, § 1; L. 1965, ch. 435, § 3; L. 2002, ch. 37, § 1; L. 2004, ch. 96, § 1; July 1.



2-1316 County weed supervisors; duties; salary; annual report.

2-1316. County weed supervisors; duties; salary; annual report. (a) The board of county commissioners of each county shall, and the governing body of any incorporated city or any group of counties or cities may, employ for a stated time each year, with the approval of the secretary of agriculture, a competent person as county, city or district weed supervisor.

(b) The weed supervisor shall consult and cooperate with the state division of noxious weeds and with the assistant weed control director appointed for the supervisor's district, make annual surveys of infestations (compile data on areas eradicated and under treatment), and submit an annual report to the county commissioners and to the state division of noxious weeds, to consult and advise upon all matters pertaining to the best and most practical methods for noxious weed control and eradication and to render every possible assistance and direction for the most effective control and eradication within the supervisor's district; investigate or aid in the investigation and prosecution of any violation of this act and report violations of which the supervisor has knowledge to the county attorney.

(c) The salary of the county weed supervisor shall be borne as follows: The Kansas department of agriculture to pay not more than one-fourth thereof from any funds available, not less than three-fourths thereof to be paid out of the county noxious weed fund, prorated as may be decided at the time of such employment by the governing body or bodies employing such supervisor.

(d) The boards of county commissioners, governing bodies of cities and township boards, with the aid of their weed supervisors, shall make by February 15th each year an annual weed eradication progress report to the secretary of agriculture for the preceding calendar year, on a form supplied by the secretary, and such other weed reports as established by rules and regulations of the secretary of agriculture.

History: L. 1937, ch. 1, § 3; L. 1945, ch. 3, § 3; L. 1957, ch. 7, § 2; L. 1995, ch. 32, § 1; L. 2004, ch. 101, § 27; July 1.



2-1316a Weed supervisors; bond.

2-1316a. Weed supervisors; bond. Each county, city and district weed supervisor before entering upon the duties of office, shall execute and file with the county clerk or city clerk, as the case may be, a surety bond, executed by the supervisor as principal and by a corporate surety company, as surety, in the sum of two thousand dollars ($2,000), to be approved by the said clerk, and conditioned on the supervisor faithfully performing all the duties of office, and such supervisor shall promptly pay over to the county treasurer or city treasurer, as the case may be, in behalf of such county or city, all moneys that may come into his or her hands as such weed supervisor, and shall deliver to his or her successor in office all books, records, papers and other property and things belonging to the county or city, as the case may be, or to the said office. The premium for said surety bond shall be paid out of the noxious weed fund by said county or city.

History: L. 1953, ch. 10, § 1; June 30.



2-1317 Conferences; reports to state board.

2-1317. Conferences; reports to state board. The secretary of agriculture or the secretary's duly authorized representative and the local district or county weed supervisor shall confer, at such time or times as seems necessary and advisable, with persons and associations of persons, the secretary of transportation, the board of county commissioners, the township boards or other boards and the governing body of cities, railroad companies or other corporations, or their authorized agents, as to the extent of noxious weed infestation on their lands, and the methods deemed best suited to the control and eradication of each kind of noxious weeds within their respective jurisdictions. The county commissioners and the governing body of cities, shall report to the secretary of agriculture as to the extent and the official methods of control and eradication of noxious weeds to be undertaken in any one season in their jurisdiction, subject to the approval of the secretary.

History: L. 1937, ch. 1, § 4; L. 1957, ch. 7, § 3; L. 1967, ch. 4, § 1; L. 1975, ch. 427, § 2; L. 2004, ch. 101, § 28; July 1.



2-1318 County weed supervisors to determine extent of infestation; annual report; tax levies by counties, townships and cities; city may budget in general fund; use of proceeds.

2-1318. County weed supervisors to determine extent of infestation; annual report; tax levies by counties, townships and cities; city may budget in general fund; use of proceeds. The county weed supervisor of each county is hereby directed and it shall be the duty of the county weed supervisor to ascertain each year the approximate amount of land and highways infested with each kind of noxious weeds and its location in the county, and transmit such information tabulated by cities and townships not later than June 1 of each year, to the secretary of agriculture, board of county commissioners, and to the governing body of each city and township in the district pertaining to such noxious weed infestation in their respective jurisdiction. On the basis of such information the tax levying body of each county, township or incorporated city shall make a tax levy each year for the purpose of paying their part of the cost of control and eradication thereof as provided in this act and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Each county, city, and township, separately, shall make a levy each year for such purpose. Any city may budget expenditures for weed control within its general operating fund in lieu of levying a special tax therefor or maintaining a separate noxious weed eradication fund. Moneys collected from such levy, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be set apart as a noxious weed eradication fund and warrants duly verified by the county or city supervisor if such be employed or if no supervisor be employed, then by county, township or city clerk, as the case may be, may be drawn against this fund for all items of expense incident to control of noxious weeds in such district respectively. Any moneys remaining in the noxious weed eradication fund at the end of any year for which a levy is made under this section may be transferred to the noxious weed capital outlay fund for making of capital expenditures incident to the control of noxious weeds.

History: L. 1937, ch. 1, § 5; L. 1957, ch. 7, § 4; L. 1969, ch. 7, § 1; L. 1970, ch. 69, § 1; L. 1973, ch. 3, § 1; L. 1975, ch. 3, § 1; L. 1979, ch. 52, § 22; L. 1982, ch. 5, § 1; L. 1988, ch. 3, § 1; L. 1990, ch. 66, § 12; L. 1999, ch. 154, § 27; L. 2004, ch. 101, § 29; July 1.



2-1319 Control and eradication of noxious weeds; payment of costs; sale of chemicals for use on private property, price.

2-1319. Control and eradication of noxious weeds; payment of costs; sale of chemicals for use on private property, price. (a) The cost of controlling and eradicating noxious weeds on all lands or highways owned or supervised by a state agency, department or commission shall be paid by the state agency, department or commission supervising such lands or highways from funds appropriated to its use; on county lands and county roads, on township lands and township roads, on city lands, streets and alleys by the county, township or city in which such lands, roads, streets and alleys are located, and from funds made available for that purpose; on drainage districts, irrigation districts, cemetery associations and other political subdivisions of the state, the costs shall be paid from their respective funds made available for the purpose. If the governing body of any political subdivision owning or supervising lands infested with noxious weeds within their jurisdiction fails to control such noxious weeds after 15 days' notice directing any such body to do so, the board of county commissioners shall proceed to have proper control and eradication methods used upon such lands, and shall notify the governing body of the political subdivision by certified mail of the costs of such operations, with a demand for payment. The governing body of the political subdivision shall pay such costs from its noxious weed fund, or if no such fund is available, from its general fund or from any other funds available for such purpose. Copy of the statement, together with proof of notification, shall at the same time be filed with the county clerk, and if the amount is not paid within 30 days, such clerk shall spread the amount upon the tax roll of the subdivision, and such amount shall become a lien against the entire territory located within the particular political subdivision, and shall be collected as other taxes are collected.

(b) All moneys collected pursuant to this section shall be paid into the county noxious weed eradication fund.

(c) As used in this section, "governing body" means the board, body, or persons in which the powers of a political subdivision as a body corporate are vested; and "political subdivision" means any agency or unit of the state authorized to levy taxes or empowered to cause taxes to be levied.

(d) On all other lands the owner thereof shall pay the cost of control and eradication of noxious weeds. Except as provided in K.S.A. 2-1333, and amendments thereto, chemical materials for use on privately owned lands may be purchased from the board of county commissioners at a price fixed by the board of county commissioners which shall be in an amount equal to not less than 50% nor more than 75% of the total cost incurred by the county in purchasing, storing and handling such chemical materials. However, once the tax levying body of a county, city or township has authorized a tax levy of 1.5 mills or more, the board of county commissioners may collect from the owner of privately owned lands an amount equal to 75% but not more than 100% of the total cost incurred by the county in purchasing, storing and handling of chemical materials used in the control and eradication of noxious weeds on such privately owned lands. Whenever official methods of eradication, adopted by the secretary of agriculture, are not followed in applying the chemical materials so purchased, the board of county commissioners may collect the remaining portion of the total cost thereof.

History: L. 1937, ch. 1, § 6; L. 1957, ch. 7, § 5; L. 1976, ch. 6, § 1; L. 1979, ch. 5, § 1; L. 1991, ch. 4, § 1; L. 1999, ch. 154, § 29; L. 2004, ch. 101, § 30; July 1.



2-1320 Unpaid costs of labor or material; itemized statement and notice to owner; penalties and interest; liens; copy of notice to register of deeds and county or city clerk; lien payable upon sale or transfer of ownership.

2-1320. Unpaid costs of labor or material; itemized statement and notice to owner; penalties and interest; liens; copy of notice to register of deeds and county or city clerk; lien payable upon sale or transfer of ownership. In case the county weed supervisor or city weed supervisor enters upon land or furnishes weed control materials pursuant to a contract or an agreement with an owner, operator or supervising agent of noxious weed infested land for the control of such noxious weeds and, as a result of such weed control methods, there are any unpaid accounts outstanding by December 31 of each year, the county commissioners or governing body of the city shall immediately notify or cause to be notified, such owner with an itemized statement as to the cost of material, labor and use of equipment and further stating that if the amount of such statement is not paid to the county or city treasurer wherein such real estate is located within 30 days from the date of such notice, a penalty charge of 10% of the amount remaining unpaid shall be added to the account and the total amount thereof shall become a lien upon such real estate. The unpaid balance of such account and such penalty charge shall draw interest from the date of entering into such contract at the rate prescribed for delinquent taxes pursuant to K.S.A. 79-2004, and amendments thereto. A copy of the statement, together with proof of notification, shall at the same time be filed with the register of deeds in such county and the county or city clerk, as the case may be, and if such amount is not paid within the next 30 days the county or city clerk, as the case may be, shall spread the amount of such statement upon the tax roll prepared by the clerk and such amount shall become a lien against the entire contiguous tract of land owned by such person or persons of which the portion so treated is all or a part, and shall be collected as other taxes are collected, and all moneys so collected shall be paid into the noxious weed eradication fund, except that not more than 5% of the assessed valuation of the entire contiguous tract of land of which the portion so treated is all or a part shall be spread on the tax rolls against such land in any one year. If any land subject to a lien imposed under this section is sold or transferred, the entire remaining unpaid balance of such account plus any accrued interest and penalties shall become due and payable prior to the sale or transfer of ownership of the property, and upon collection shall be paid to the noxious weed eradication fund.

History: L. 1937, ch. 1, § 7; L. 1945, ch. 3, § 4; L. 1957, ch. 7, § 6; L. 1967, ch. 4, § 2; L. 1973, ch. 4, § 3; L. 1982, ch. 5, § 2; L. 1987, ch. 8, § 1; L. 1992, ch. 319, § 10; July 1.



2-1321 Filing of protests; hearings; appeals.

2-1321. Filing of protests; hearings; appeals. If any person shall be dissatisfied with the charge made for material or rent of equipment used in the control and eradication of noxious weeds, said person shall, within ten days from the mailing of the account showing such charge, file a protest with the board of county commissioners, who shall hold a hearing thereon and shall have the power to either adjust or affirm such charge. If any person shall be dissatisfied with the decision rendered by the board of county commissioners said person shall within thirty days file a written notice of appeal with the clerk of the district court of the county and thereupon an action shall be docketed in the district court and be tried the same as other actions. Upon the final determination of any change in the account, if any, the county or city clerk shall correct the records in his or her office in accordance therewith.

History: L. 1937, ch. 1, § 8; Feb. 26.



2-1322 Purchase and use of equipment and chemicals; sale of chemicals, price; charges for use of machinery and equipment; record of purchases, sales and charges.

2-1322. Purchase and use of equipment and chemicals; sale of chemicals, price; charges for use of machinery and equipment; record of purchases, sales and charges. (a) The board of county commissioners, or the governing body of incorporated cities, cooperating with the secretary of agriculture, shall purchase or provide for needed and necessary equipment and necessary chemical material for the control and eradication of noxious weeds. The board of county commissioners of any county or the governing body of any city may use any equipment or materials purchased as provided for in this section, upon the highways, streets and alleys, for the treatment and eradication of weeds which have not been declared noxious by legislative action.

(b) Except as provided in K.S.A. 2-1333, and amendments thereto, the board of county commissioners shall sell chemical material to the landowners in their jurisdiction at a price fixed by the board of county commissioners which shall be in an amount equal to not less than 50% nor more than 75% of the total cost incurred by the county in purchasing, storing and handling such chemical materials used in the control and eradication of noxious weeds, and may make such charge for the use of machines or other equipment and operators as may be deemed by them sufficient to cover the actual cost of operation. However, once the tax levying body of a county, city or township has authorized a tax levy of 1.5 mills or more, the board of county commissioners may collect from the landowners in their jurisdiction an amount equal to 75% but not more than 100% of the total cost incurred by the county in purchasing, storing and handling of chemical materials used in the control and eradication of noxious weeds.

(c) Whenever official methods of eradication adopted by the secretary of agriculture are not used in applying the chemical material purchased, the board of county commissioners may collect the remaining portion of the total cost thereof from the landowner.

(d) The board of county commissioners, township boards, and the governing body of cities shall keep a record showing purchases of material and equipment for control and eradication of noxious weeds. The board of county commissioners and the governing body of cities shall also keep a complete itemized record showing sales for cash or charge sales of material and shall maintain a record of charges and receipts for use of equipment owned by each county or city on public and private land. Such records shall be open to inspection by citizens of Kansas at all times.

History: L. 1937, ch. 1, § 9; L. 1945, ch. 3, § 5; L. 1957, ch. 7, § 7; L. 1976, ch. 6, § 2; L. 1979, ch. 5, § 2; L. 1988, ch. 3, § 2; L. 1991, ch. 4, § 2; L. 1999, ch. 154, § 30; L. 2004, ch. 101, § 31; July 1.



2-1323 Penalty for violations.

2-1323. Penalty for violations. Any person, association of persons, corporation, county or city or other official who shall violate or fail to comply with any of the provisions of this act and acts amendatory thereof or supplemental thereto shall be guilty of a misdemeanor and shall be punished upon conviction thereof by a fine of $100 per day for each day of noncompliance up to a maximum fine of $1,500.

History: L. 1937, ch. 1, § 10; L. 1957, ch. 7, § 8; L. 1995, ch. 215, § 1; July 1.



2-1324 Invalidity of part.

2-1324. Invalidity of part. Should it be decided upon final judicial hearing that any section or clause of this act is invalid such decision shall only apply to the section or clause so found to be invalid and shall not invalidate the entire act.

History: L. 1937, ch. 1, § 11; Feb. 26.



2-1325 Unlawful acts; disposal of screenings and materials.

2-1325. Unlawful acts; disposal of screenings and materials. It shall be unlawful for any person, company or corporation to sell, offer for sale, barter, give away or otherwise dispose of any screening or offal material containing seeds of weeds mentioned in K.S.A. 2-1314 unless such screenings and materials shall first have been processed by grinding or other adequate means, and the viability of all such weed seeds therein destroyed provided, unprocessed screenings or offal materials may be sold to a commercial processor or commercial feed mixer for processing.

History: L. 1945, ch. 3, § 6; March 20.



2-1326 Same; disposal of infested plants, materials or fertilizers.

2-1326. Same; disposal of infested plants, materials or fertilizers. It shall be unlawful for any person, company or corporation to sell, barter or give away nursery stock, plants, packing materials, animal fertilizer and soil or sod for landscaping or fertilizer uses which contains or is infested with noxious weed plant material or seeds.

History: L. 1945, ch. 3, § 7; March 20.



2-1327 Same; harvesting and other machines; labeling.

2-1327. Same; harvesting and other machines; labeling. It shall be unlawful for any person, company or corporation to (1) bring any harvesting or threshing machinery, portable feed grinders, portable seed cleaners, or field ensilage cutters or other farm vehicles or machinery into the state without first cleaning such equipment free from all weed seed and litter, or (2) to move any harvesting or threshing machines, portable feed grinders, portable seed cleaners or field ensilage cutters from any field or farm infested with any noxious weed without first cleaning such equipment free from all weed seed and litter. Each such machine operated by a person doing work for another shall be labeled with an appropriate label on a form provided by the secretary of agriculture containing this section of the law.

History: L. 1945, ch. 3, § 8; L. 1957, ch. 7, § 9; L. 2004, ch. 101, § 32; July 1.



2-1328 Same; infested livestock feed material.

2-1328. Same; infested livestock feed material. It shall be unlawful for any person, company or corporation to sell or offer for sale, barter or give away any livestock feed material which is infested with seeds of noxious weeds unless such feed material shall first have been processed and the viability of all noxious weed seeds present therein destroyed, except such feeds (1) may be sold for consumption on the same farm where grown or (2) may be sold to commercial processors or commercial feed mixers.

History: L. 1945, ch. 3, § 9; March 20.



2-1329 Same; unprocessed livestock feed.

2-1329. Same; unprocessed livestock feed. It shall be unlawful for any person, company or corporation to feed to livestock, except on the premises where grown or when purchased from a grower or dealer within the state, any grains, crops or other material containing the seeds of noxious weeds, without first having processed same as to destroy the viability of all such weed seeds.

History: L. 1945, ch. 3, § 10; March 20.



2-1330 Entry upon and inspection of property.

2-1330. Entry upon and inspection of property. County commissioners, township boards, city officials and state, county and city weed supervisors shall have at all reasonable times, free access to enter upon premises and to inspect property, both real and personal, regardless of location, in connection with the administration of the state weed law.

History: L. 1945, ch. 3, § 11; L. 1957, ch. 7, § 10; June 29.



2-1331 Notification of owner of lands infested with noxious weeds; inspection; notice requiring fall treatment, when; legal notice, contents.

2-1331. Notification of owner of lands infested with noxious weeds; inspection; notice requiring fall treatment, when; legal notice, contents. (a) When a county weed supervisor has knowledge that any land in the supervisor's county is infested, in any current year, with any noxious weed, the supervisor shall give notice, by publication of a general notice in the official county newspaper pursuant to subsection (b) or an official notice by mail, of such infestation to the person, association of persons, governmental agency, corporation or agent thereof, which owns the land. As used in this section, governmental agency means the state or any agency or political subdivision thereof or the government of the United States or any agency or instrumentality thereof. In the event the land is under the control or supervision of an operator or supervising agent, the notice shall also be mailed to the operator or supervising agent. Such notice shall contain the procedures described in the Kansas official methods and regulations for the control and eradication of any noxious weed found on the land and shall contain a specified time within which the owner, operator or supervising agent shall complete the required treatment for the control or eradication of any such noxious weed.

(b) On or before March 1 of each year, the secretary of agriculture shall notify in writing each county weed supervisor of a general notice of noxious weed infestation, as established by rules and regulations. On or before April 1 of each year, the county weed supervisor may publish in the official county newspaper the general notice of noxious weed infestation which shall remain in effect until March 31 of the following year. The cost of such publication shall be paid from the noxious weed eradication fund.

(c) If an inspection, by the county weed supervisor, made on or after the completion date stated in the official notice prescribed under subsection (a) or publication of the general notice under subsection (b), reveals satisfactory treatment progress has not been made, the county weed supervisor may send, by certified mail, to the owner and to the operator or supervising agent of the noxious weed infested land a legal notice as described in subsection (e).

(d) In the event the county weed supervisor determines that musk thistle plants which are found on land in the supervisor's county have reached a stage of maturity where weed control methods applied currently would not give satisfactory results, the supervisor may give legal notice requiring fall treatment to be performed in the current year.

(e) Legal notice given to the owner and to the operator or supervising agent of any noxious weed infested land shall include, but not be limited to, the following:

(1) A legal description of the noxious weed infested land;

(2) the name of the owner and operator or supervising agent of the noxious weed infested land, as shown by records of the county clerk;

(3) the approximate acreage of each noxious weed in the infestation or infestations involved;

(4) a copy of the Kansas official methods and regulations applicable for controlling each named noxious weed;

(5) a specified time, within which noxious weed control methods are required to be completed; such specified time shall not be less than five days after mailing of the notice;

(6) a statement that unless the owner, operator or supervising agent completes the required noxious weed control methods within the specified time, the county weed supervisor may enter or cause to be entered upon the noxious weed infested land as often as is necessary and use such approved methods as are best adapted for the eradication and control of noxious weeds on the particular area of land;

(7) a statement to inform the owner, operator or supervising agent that they may be prosecuted pursuant to K.S.A. 2-1323, and amendments thereto, and if convicted, fined as established by law.

(f) Prior to issuing any legal notice pursuant to subsection (c) or (d), the county weed supervisor shall notify the owner, operator or supervising agent by telephone call, personal contact or first class mail of the noxious weed infestation.

History: L. 1973, ch. 4, § 1; L. 1986, ch. 6, § 1; L. 1995, ch. 32, § 2; L. 2004, ch. 101, § 33; July 1.



2-1332 Notice of entry upon lands to control weeds; costs; statement, contents; filing with register of deeds and county clerk; liens, payable on sale or transfer of ownership.

2-1332. Notice of entry upon lands to control weeds; costs; statement, contents; filing with register of deeds and county clerk; liens, payable on sale or transfer of ownership. In the event the county weed supervisor enters or causes entry upon land to control any noxious weed infestation, after service of legal notice, such supervisor shall immediately notify or cause to be notified, by certified mail, the owner of such land with an itemized statement of the costs of treatment. Such costs of treatment shall include the total cost of material, labor and use of equipment. Such statement shall include a penalty charge of 10% of the total amount of treatment costs. The unpaid balance of any such treatment costs including such penalty charge shall draw interest from the date of treatment at the rate prescribed for delinquent taxes pursuant to K.S.A. 79-2004, and amendments thereto. A copy of such statement, together with proof of notification, shall at the same time be filed with the register of deeds in such county and the county clerk, and if such amount is not paid within 30 days from the date of mailing of such notice the county clerk shall record the amount of such statement upon the tax roll prepared by such county clerk and such amount shall become a lien against the entire contiguous tract of land owned by such person or persons of which the portion so treated is all or a part, and shall be collected as other taxes are collected and all moneys so collected shall be paid into the noxious weed eradication fund, except that not more than 10% of the assessed valuation of the entire contiguous tract of land of which the portion so treated is all or a part shall be recorded on the tax rolls against such land in any one year. If any land subject to a lien imposed under this section is sold or transferred, the entire remaining unpaid balance of such account plus any accrued interest and penalties shall become due and payable prior to the sale or transfer of ownership of the property, and upon collection shall be paid to the noxious weed eradication fund.

History: L. 1973, ch. 4, § 2; L. 1982, ch. 5, § 3; L. 1987, ch. 8, § 2; L. 1992, ch. 319, § 11; July 1.



2-1333 County option for discount program to control noxious weeds; petition to establish program, election and procedures.

2-1333. County option for discount program to control noxious weeds; petition to establish program, election and procedures. (a) The board of county commissioners may adopt a resolution to authorize the establishment of a program to provide chemical materials used in the control and eradication of noxious weeds to landowners through chemical dealers on a discount basis.

(b) If such program is authorized, the county weed supervisor shall issue discount certificates, prior to the chemicals being purchased from the chemical dealers, to the landowners. Such certificate shall be taken to a chemical dealer and be presented for the purchase of the chemical material. The chemical dealer shall issue an invoice showing the credit amount of the discount certificate. The dealer shall send the certificate and a copy of the invoice to the county weed supervisor. The certificates and invoices shall be turned over to the board of county commissioners, and no more than the stated amount on the certificate shall be reimbursed to the chemical dealers. The discount certificates shall be paid from the noxious weed fund.

(c) If such program is authorized, on January 1 of each year, the board of county commissioners shall determine the amount of money that may be used from the noxious weed fund to provide for the control and eradication of noxious weeds on privately owned land. The board shall state the dollar amount the county shall pay per unit for the purchase of chemical materials used on privately owned lands. Whenever official methods of eradication, adopted by the secretary of agriculture, are not followed in applying the chemical materials, the board of county commissioners may refuse to pay the discount certificate and the total cost shall be paid by the private landowner.

(d) (1) If a board of county commissioners does not issue discount certificates as provided in subsection (b), a petition to submit a proposition calling for an election to establish the program to provide chemical materials used in the control and eradication of noxious weeds to landowners through chemical dealers on a discount basis may be filed with the county election officer. Such petition shall be signed by qualified voters of the county equal in number to not less than 5% of the voters of the county who voted for the office of secretary of state at the last preceding general election at which such officer was elected.

(2) Upon the submission of a valid petition calling for an election pursuant to this subsection, the county election officer shall submit the question of whether the program as provided in this section shall be established in such county at the next state or county-wide regular or special election which occurs more than 60 days after the petition is filed with the county election officer.

(3) If a majority of the votes cast and counted are in opposition to establishing the program as provided in this section in such county, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and the program as provided in this section shall not be established in such county.

(4) If a majority of the votes cast and counted are in favor of the proposition, the county election officer shall transmit a copy of the results to the secretary of state who shall publish in the Kansas register the result of such election and that the program as provided in this section shall be established in such county within 18 months.

(5) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county, except that the county election officer shall publish in the official county newspaper a notice of such election once each week for two consecutive weeks, the first publication to be not less than 21 days before the election, and such notice shall state the date and time of the election and the proposition that will appear on the ballot.

History: L. 1991, ch. 4, § 3; L. 2002, ch. 78, § 1; L. 2004, ch. 101, § 34; July 1.



2-1334 Control and eradication of sericea lespedeza; research and demonstration efforts.

2-1334. Control and eradication of sericea lespedeza; research and demonstration efforts. (a) The purpose of this act is to provide for the coordination, enhancement and continuation of federal, state and local efforts as well as public and private efforts to develop an effective and affordable method of controlling or eradicating sericea lespedeza and to encourage communication of information about sericea control methods to landowners and land managers.

(b) The secretary of agriculture in cooperation with the secretary of wildlife, parks and tourism shall designate an appropriate parcel of land as a research area to study and demonstrate methods of controlling or eradicating sericea lespedeza. Such site shall be designated on land managed by the Kansas department of wildlife, parks and tourism at Toronto lake and shall be utilized to provide a focal point for activities that further the purposes of this act.

(c) The research and demonstration efforts conducted on the site designated as provided in subsection (b) shall include a variety of methods used to control or eradicate sericea lespedeza and shall include utilization of experiment and demonstration plots and development of field days and workshops to demonstrate methods of control or eradication of sericea lespedeza.

(d) The secretary of agriculture and the secretary of wildlife, parks and tourism shall have authority to request assistance from any federal, state or local authority, from any public or private university or other research institution, from any business organization, or from any individual in furthering the purposes of this act. All such entities are hereby requested to cooperate with the secretary of agriculture and the secretary of wildlife, parks and tourism in furthering the purposes of this act.

History: L. 2002, ch. 28, § 1; L. 2004, ch. 96, § 2; L. 2012, ch. 47, § 2; July 1.






Article 14 SALE AND DISTRIBUTION OF AGRICULTURAL SEEDS

2-1415 Definitions.

2-1415. Definitions. As used in this act:

(a) "Agricultural seed" means the seed of grass, legume, forage, cereal and fiber crops, or mixtures thereof, but shall not include horticultural seeds.

(b) "Person" means any individual, member of a partnership, corporation, agents, brokers, company, association or society.

(c) "Conditioned" means cleaned, or cleaned and blended, to meet the requirements of agricultural seed for the purpose of being planted or seeded.

(d) "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, and includes, among others, wheat, oat, vetch, sweet clover and alfalfa.

(e) "Variety" means a subdivision of a kind, which is characterized by growth, yield, plant, fruit, seed or other characteristics by which it can be differentiated from other plants of the same kind.

(f) "Hard seed" means the seeds which because of hardness or impermeability do not absorb moisture or germinate under seed testing procedure.

(g) "Label" means the statements written, printed, stenciled or otherwise displayed upon, or attached to, the container of agricultural seed, and includes other written, printed, stenciled or graphic representations, in any form whatsoever, pertaining to any agricultural seed, whether in bulk or in containers, and includes declarations and affidavits.

(h) "Secretary" means the secretary of agriculture.

(i) "Weed seed" means the seeds of plants considered weeds in this state and includes noxious weed seed and restricted weed seed, determined by methods established by rule and regulation under this act.

(j) "Noxious weed seed" means the seed of Kudzu (Pueraria lobata), field bindweed (Convolvulus arvensis), Russian knapweed (Centaurea repens), hoary cress (Cardaria draba), Canada thistle (Cirsium arvense), leafy spurge (Euphorbia esula), quackgrass (Agropyron repens), bur ragweed (Ambrosia grayii), pignut (Indian rushpea) (Hoffmannseggia densiflora), Texas blueweed (Helianthus ciliaris), Johnson grass (Sorghum halepense), sorghum almum, and any plant the seed of which cannot be distinguished from Johnson grass, musk (nodding) thistle (Carduus nutans L.) and sericea lespedeza (Lespedeza cuneata).

(k) "Restricted weed seed" means weed seeds or bulblets which shall not be present in agricultural seed at a rate per pound in excess of the number shown following the name of each weed seed: Silverleaf nightshade (Solanum elaeagnifolium) 45, horsenettle, bullnettle (Solanum carolinense) 45, dock (Rumex spp.) 45, oxeye daisy (Chrysanthemum leucanthemum) 45, perennial sowthistle (Sonchum arvensis) 45, giant foxtail (Setaria faberi) 45, cheat (Bromus secalinus) 45, hairy chess (Bromus commutatus) 45, buckthorn plantain (Plantago lanceolata) 45, wild onion or garlic (Allium spp.) 18, charlock (Sinapsis arvensis) 18, wild mustards (Brassica spp.) 18, treacle (Erysimum spp.) 18, wild carrot (Daucus carota) 18, morning glory and purple moonflower (Ipomoea spp.) 18, hedge bindweed (Calystegia spp., syn. Convolvulus sepium) 18, dodder (Cuscuta spp.) 18, except lespedeza seed, other than sericea lespedeza (Lespedeza cuneata), which may contain 45 dodder per pound, pennycress, fanweed (Thlaspi arvense) 18, wild oats (Avena fatua) 9, climbing milkweed, sandvine (Cynanchum laeve, syn. Gonolobus laevis) 9, jointed goatgrass (Aegilops cylindrica) 9, black nightshade complex (Solanum ptycanthum, S. americanum, S. sarrachoides, S. nigrum, and S. interius) 9, wild buckwheat, black bindweed (Polygonum convolvulus) 9, velvetleaf, butterprint (Abutilon theophrasti) 9, and cocklebur (Xanthium spp.) 9. The total number of the restricted weed seed shall not exceed 90 per pound except native grass, smooth bromegrass, tall fescue, wheatgrasses and lespedeza, other than sericea lespedeza (Lespedeza cuneata), shall not exceed 150 per pound. In smooth bromegrass, fescues, orchard grass, wheatgrasses, and chaffy range grasses, hairy chess or cheat shall not exceed 2,500 per pound. For the purposes of this section the following weedy Bromus spp. shall be considered as common weeds and collectively referred to as "chess": Japanese chess (Bromus japonicus), soft chess (Bromus mollis) and field chess (Bromus arvensis).

(l) "Advertisement" means all representations, other than those on the label, disseminated in any manner, or by any means, relating to agricultural seed.

(m) "Record" means all information relating to any shipment of agricultural seed and includes a file sample of each lot of such seed.

(n) "Stop sale order" means an administrative order, authorized by law, restraining the sale, use, disposition and movement of a definite amount of agricultural seed.

(o) "Seizure" means a legal process, issued by court order, against a definite amount of agricultural seed.

(p) "Lot" means a definite quantity of agricultural seed, identified by a lot number or other mark, every portion or bag of which is uniform, within recognized tolerances for the factors which appear in the labeling.

(q) "Germination" means the percentage of seeds capable of producing normal seedlings under ordinarily favorable conditions, in accordance with the methods established by rule and regulation under this act.

(r) "Pure seed" means the kind of seed declared on the label, exclusive of inert matter, other agricultural or other crop seeds and weed seeds.

(s) "Inert matter" means all matter not seeds, and as otherwise determined by rules and regulations under this act.

(t) "Other agricultural seeds or other crop seeds" means seeds of agricultural seeds other than those included in the percentage or percentages of kind or variety and includes collectively all kinds and varieties not named on the label.

(u) "Hybrid" means the first generation seed of a cross produced by controlling the pollination and by combining (1) two or more inbred lines, (2) one inbred or a single cross with an open pollinated variety, or (3) two varieties or species, other than open pollinated varieties of corn (Zea mays). Hybrid shall not include the second generation or subsequent generations from such crosses. Hybrid designations shall be treated as variety names. Controlling the pollination means to use a method of hybridization which will produce pure seed which is 75% or more hybrid.

(v) "Type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

(w) "Treated" means that the seed has received an application of a substance or process which is designed to reduce, control or repel certain disease organisms, insects or other pests attacking such seeds or seedlings growing therefrom and includes an application of a substance or process designed to increase seedling vigor.

(x) "Tested seed" means that a representative sample of the lot of agricultural seed in question has been subjected to examination and its character as to purity and germination has been determined.

(y) "Native grass seed" means the seeds of aboriginal or native prairie grasses.

(z) "Chaffy range grasses" shall include Bluestems, Gramas, Yellow Indian grass, wild rye grasses, buffalo grass and prairie cord grass.

(aa) "Certified seed" means any class of pedigreed seed or plant parts for which a certificate of inspection has been issued by an official seed certifying agency.

(bb) "Certifying agency" means: (1) an agency which is authorized under the laws of a state, territory or possession to officially certify seed and which has standards and procedures approved by the secretary of agriculture of the United States department of agriculture to assure the genetic purity and identity of the seed certified; or (2) an agency of a foreign country which is determined by the secretary of agriculture of the United States department of agriculture to be an agency which adheres to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under clause (1) of this subsection.

(cc) "Blend" means two or more varieties of the same kind each in excess of 5% of the whole.

(dd) "Mixture" means a combination of seed consisting of more than one kind each in excess of 5% of the whole.

(ee) "Brand" means a term or mark that is proprietary in nature whether or not it is a registered or copyrighted term or mark.

(ff) "Commercial means" shall include all forms of advertising for which a person must pay another for the dissemination or distribution of the advertisement.

(gg) "Horticultural seeds" means those seeds generally classified as vegetable, fruit, flowers, tree and shrub and grown in gardens or on truck farms.

(hh) "Grower of agricultural seed" means an individual whose primary occupation is farming and offers, exposes or sells agricultural seed of such individual's own growing without the use of a common carrier or a third party as an agent or broker. Seed shall be in compliance with noxious and restricted weed seed requirements and may advertise if the advertisement specifically states variety, bin run and if tested.

(ii) "Wholesaler" means any person who is in the business selling agricultural seed at wholesale to any person other than the end user.

(jj) "Retailer" means any person who sells agricultural seed to the end user.

(kk) "Seed conditioner" means any person who is in the business of cleaning seed for a fee or compensation.

History: L. 1935, ch. 4, § 1; L. 1943, ch. 2, § 1; L. 1961, ch. 5, § 1; L. 1968, ch. 181, § 1; L. 1985, ch. 10, § 1; L. 1990, ch. 4, § 2; L. 1991, ch. 5, § 1; L. 1997, ch. 63, § 1; L. 1998, ch. 85, § 6; July 1, 2000.



2-1416 Testing and labeling required.

2-1416. Testing and labeling required. Except as provided in subsection (c) of K.S.A. 2-1421, and amendments thereto, it shall be unlawful for any person to offer or expose for sale, sell or exchange any agricultural seed for planting or seeding purposes that has not been tested and is not labeled. This provision shall apply to grain when sold as such or when sold according to grain standards and the seller knows, or has reason to know, it is to be used for seed.

History: L. 1935, ch. 4, § 2; L. 1961, ch. 5, § 2; L. 1985, ch. 10, § 2; July 1.



2-1417 Label requirements.

2-1417. Label requirements. Each bulk quantity, package or parcel of agricultural seed offered for sale, exposed for sale or exchanged for planting or seeding purposes shall have a label which shall be affixed thereto or printed or stenciled thereon or in bulk quantity which shall be furnished with the invoice, in the English language giving the following information, which shall not be modified or denied on the label, or on another label attached to the container, and in bulk quantity shall be furnished with the invoice:

(a) The commonly accepted name of the kind and variety or the kind and the words "variety not stated" of each agricultural seed component in excess of 5% of the whole and the percentage by weight of each in order of its predominance, except for the annual grain crops wheat, oats, barley, and soybeans for which the label shall include kind and variety. For blends of wheat, oats, barley or soybeans, the label shall include the kind followed by the word "blend." For brands of wheat, oats, barley, and soybeans, the brand mark or term must precede the word "brand." Components of blends and brands of wheat, oats, barley and soybeans shall be registered with the secretary unless all varieties and the percentage thereof are listed on the label. Blends and brands so registered may be labeled by kind and the words "variety (varieties) not stated." The composition of registered blends and brands shall remain consistent from year to year. Where more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label;

(b) the percentage by weight of pure seed;

(c) the percentage by weight of all weed seeds;

(d) the percentage by weight of inert matter;

(e) for each named agricultural seed: (1) The percentage of germination, exclusive of hard seed; (2) the percentage of hard seeds, if present; (3) total germination percentage including hard seed may be shown; (4) the calendar month and year the test was completed to determine such percentages;

(f) the percentage by weight of agricultural seeds (which may be designated as "crop seeds") other than those required to be named on the label;

(g) the lot number or other lot identification;

(h) the origin: i.e., the state or foreign country where grown, except grass seeds in quantities of less than 10 pounds for lawn seeding purposes, or a declaration that origin of seed is unknown to seller;

(i) the name and rate of occurrence per pound of each kind of restricted weed seed present, which shall not be more than the number per pound of restricted weed seed in agricultural seed, as provided in subsection (k) of K.S.A. 2-1415;

(j) the name and address of person responsible for the label;

(k) agricultural seed which has been treated with chemicals for insect or disease control, shall be labeled to show the following:

(1) A word or statement indicating that the seed has been treated;

(2) the commonly accepted, coined, chemical or abbreviated chemical (generic) name of the applied substance;

(3) if the substance in the amount applied is harmful to human or other vertebrate animals, a caution statement, such as: "Do not use for food, feed or oil purposes." The caution for mercurials and similarly toxic substances must include in a contrasting color the word "poison" and skull and crossbones; and

(4) a separate label may be used to show this information, or it may be a component part of the main label.

History: L. 1935, ch. 4, § 3; L. 1961, ch. 5, § 3; L. 1985, ch. 10, § 3; July 1.



2-1421 Unlawful acts.

2-1421. Unlawful acts. (a) It is unlawful for any person to sell, offer for sale, expose for sale or advertise by commercial means any agricultural seed for seeding purposes: (1) Unless a test has been made to determine the percentage of germination and it shall have been completed within a nine-month period (exclusive of the calendar month in which the test was completed) immediately prior to sale, exposure for sale or offering for sale;

(2) which is not labeled in accordance with the provisions of this act;

(3) which has a false, misleading or incomplete label;

(4) which contains noxious weed seeds;

(5) which contains restricted weed seeds in excess of the quantity prescribed by subsection (k) of K.S.A. 2-1415, and amendments thereto;

(6) which contains more than 1% of weed seeds by weight, except smooth bromegrass, fescues, orchard grass, wheatgrasses, and lespedeza which contain more than 2% weed seed by weight and chaffy range grasses which contain more than 4% by weight;

(7) if any label, advertisement or other media represents such agricultural seed to be certified or registered, unless: (A) Such certification or registration has been determined by an official seed certifying agency; and (B) such seed bears an official label issued for such seed by such agency stating that the seed is certified or registered;

(8) by variety name not certified by an official seed certifying agency when it is a variety for which a certificate of plant variety protection has been issued under the plant variety protection act, as amended, and as in effect on July 1, 1997, specifying sale only as a class of certified seed, except that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety;

(9) without having registered with the secretary as required by K.S.A. 2-1421a, and amendments thereto.

(b) It is unlawful for any person:

(1) To alter or deface any label so that the information is false or misleading or to mutilate any label;

(2) to disseminate any false or misleading advertisements concerning agricultural seed;

(3) to issue any statement, invoice or declaration as to the variety of any agricultural seed which is false or misleading;

(4) to hinder or obstruct the secretary or an authorized representative of the secretary in the performance of official duties;

(5) to fail to comply with a stop sale order, or to move or otherwise handle or dispose of any quantity of seed held under a stop sale order, or a stop sale tag attached thereto, except with express permission of the enforcing officer in writing and except for the purpose specified therein;

(6) to use the word "trace" as a substitute for any statement which is required;

(7) to use the word "type" in any labeling in connection with the name of any agricultural seed variety.

(c) Except as provided in subsection (a)(8), it shall not be a violation of this act for the grower of agricultural seed to sell, offer or expose for sale for planting or seeding purposes agricultural seed which has not been tested and labeled when the agricultural seed:

(1) Has been grown on the grower's premises;

(2) is free from noxious weed seed; and

(3) does not contain any restricted weed seed in excess of the quantity prescribed by subsection (k) of K.S.A. 2-1415, and amendments thereto. Agricultural seed sold pursuant to this exemption shall not be advertised by commercial means unless such advertisement specifically states such agricultural seed is bin run or whether such seed has been tested.

History: L. 1935, ch. 4, § 7; L. 1961, ch. 5, § 4; L. 1978, ch. 5, § 1; L. 1985, ch. 10, § 4; L. 1990, ch. 4, § 3; L. 1997, ch. 63, § 2; July 1.



2-1421a Wholesaler and retailer business registration; seed conditioner registration; fees; agricultural seed fee fund; disposition of moneys received; rules and regulations authority.

2-1421a. Wholesaler and retailer business registration; seed conditioner registration; fees; agricultural seed fee fund; disposition of moneys received; rules and regulations authority. (a) (1) Each wholesaler shall register with the secretary and shall pay a registration fee not to exceed $300. The current wholesale registration fee is hereby set at $175 and shall remain at that amount until changed by rules and regulations of the secretary.

(2) Each retailer shall register with the secretary and shall pay a registration fee not to exceed $30. The current retailer registration fee is hereby set at $10 and shall remain at that amount until changed by rules and regulations of the secretary.

(3) Registration shall be required for each place of business at which agricultural seed is sold, offered or exposed for sale by the wholesaler or retailer.

(4) An individual who conducts a wholesaler and retailer business at the same location shall be required to register as both a wholesaler and retailer.

(b) Application for registration shall be made on a form provided by the secretary. Each registration for a wholesaler or retailer shall expire on August 31 following the date of issuance unless such registration is renewed annually.

(c) Each seed conditioner shall register with the secretary. Such seed conditioner registration shall require no registration fee and shall be a biennial registration. Any seed conditioner who is ceasing to do business as a seed conditioner shall notify the Kansas department of agriculture within 30 days of ceasing to do business.

(d) As used in this section, "agricultural seed" shall include grain when sold as such, or when sold according to grain standards and the seller knows, or has reason to know, that the grain is to be used for seeding or planting purposes.

(e) The secretary shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural seed fee fund which is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person or persons designated by the secretary.

(f) All moneys credited to the agricultural seed fee fund shall be expended for any purpose consistent with the Kansas seed law.

(g) The secretary may adopt rules and regulations necessary to administer the provisions of this act.

(h) This section shall be part of and supplemental to the Kansas seed law, K.S.A. 2-1415 et seq., and amendments thereto.

History: L. 1990, ch. 4, § 4; L. 1991, ch. 5, § 2; L. 1997, ch. 63, § 3; L. 2001, ch. 5, § 12; L. 2004, ch. 101, § 157; July 1.



2-1422 Penalties for violations.

2-1422. Penalties for violations. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500).

History: L. 1935, ch. 4, § 8; L. 1943, ch. 2, § 3; L. 1961, ch. 5, § 5; July 1.



2-1422a Seizure of mislabeled seed; disposition; injunction.

2-1422a. Seizure of mislabeled seed; disposition; injunction. Agricultural seed which is mislabeled shall be considered a common nuisance and subject to seizure and injunction in the manner as provided by law. In the event the court finds the seed to be in violation of this act, and orders the condemnation of said seed, it may be denatured, reprocessed, destroyed, relabeled, or otherwise disposed of as the court may direct: Provided, That in no instance shall the court order a disposition of said seed without first having given the defendant an opportunity to be heard and to apply to the court (a) for permission to reprocess or relabel it to bring it into compliance with law and any rules or regulations applicable thereto, and (b) for a release of said seed. When, in the performance of duties, the secretary or a duly authorized representative of the secretary, applies to any court for a temporary restraining order or a temporary or permanent injunction, restraining any person from violating or continuing to violate any of the provisions of this act, or any rule and regulation under this act, said order shall be issued without bond, and said order shall be issued without regard to whether any criminal proceeding has been instituted.

History: L. 1949, ch. 3, § 2; L. 1961, ch. 5, § 6; July 1.



2-1423 Inspections; stop sale orders; judicial review.

2-1423. Inspections; stop sale orders; judicial review. (a) Inspection. The secretary or a duly authorized representative of the secretary shall inspect, sample and determine the purity and germination of agricultural seed at such time and in such places, and to such extent as the secretary or representatives of the secretary consider advisable. The secretary or an authorized representative of the secretary may stop further sale or movement of any lot or lots of agricultural seed found to be in violation of any of the provisions of this act until compliance with the law has been satisfied or other disposition made. It shall be the duty of the secretary or a duly authorized representative of the secretary to: (1) Enforce and administer this act; (2) sample, inspect, make analysis of and test agricultural seeds transported, sold, offered for sale or exposed for sale within the state for planting and seeding purposes at such time and place and to such extent as considered necessary to determine whether the agricultural seeds are in compliance with provisions of this act; and (3) cooperate with the United States department of agriculture and other agencies in seed law enforcement.

(b) Access. The secretary or authorized representatives of the secretary shall have free access during reasonable hours to all places of business, buildings, vehicles, cars and vessels, of whatsoever kind, used in the sale, transportation, importation or storage of agricultural seed and shall have the authority to: (1) Inspect the records concerning the place of origin, or concerning the sale, of any agricultural seed; (2) open any package containing or suspected of containing any agricultural seed that is exposed or offered for sale; and (3) take therefrom samples of contents for examination. The owner of the seed shall be paid the retail price of the sample so procured if the owner so requests.

(c) Stop sale orders. The secretary or authorized representatives of the secretary shall have the authority to: (1) Issue and enforce a written or printed "stop sale" order to the owner or custodian of any quantity of agricultural seed which the secretary or duly authorized representatives of the secretary determine to be in violation of any of the provisions of this act or rules and regulations adopted hereunder, which order shall prohibit further sale, processing and movement of such seed, except on approval of the enforcing officer, until such officer has evidence that the law has been complied with and issues a release from the "stop sale" order of such seed. Any stop sale order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this act.

History: L. 1935, ch. 4, § 9; L. 1961, ch. 5, § 7; L. 1986, ch. 318, § 12; L. 2010, ch. 17, § 9; July 1.



2-1424 Secretary to report violations of act; attested copies of analysis results.

2-1424. Secretary to report violations of act; attested copies of analysis results. When the said secretary decides that prosecution for violation of this act is warranted, he or she shall report the facts to the prosecuting attorney of the county in which the violation was committed and furnish that officer with a copy of the results of the analysis or other examination of such agricultural seed duly attested to by the analyst or other representative making the examination.

History: L. 1935, ch. 4, § 10; L. 1961, ch. 5, § 8; July 1.



2-1426a Records; seed samples.

2-1426a. Records; seed samples. Each person whose name appears on the label as handling agricultural seeds subject to this act, shall keep for a period of three (3) years complete records of each lot of agricultural seed handled, and shall keep a file sample of each lot of seed for a period of one (1) year after final disposition of said lot of agricultural seed. All such records and samples pertaining to any shipment of agricultural seed shall be accessible during customary business hours, for inspection by the secretary, or a duly authorized representative of the secretary.

History: L. 1961, ch. 5, § 12; July 1.



2-1427 Rules and regulations; enforcement of act.

2-1427. Rules and regulations; enforcement of act. The secretary of agriculture is hereby empowered to make and publish such rules and regulations after public hearing as it may deem necessary to carry into effect the full intent and meaning of chapter 2, article 14, of the Kansas Statutes Annotated, and amendments thereto, and the secretary is hereby empowered to enforce the provisions of this act and the rules and regulations promulgated by the secretary of agriculture.

History: L. 1935, ch. 4, § 13; L. 1961, ch. 5, § 13; L. 2004, ch. 101, § 37; July 1.



2-1429 Designation of agencies.

2-1429. Designation of agencies. The Kansas state university of agriculture and applied science is hereby authorized to appoint and designate an agency or agencies within the state of Kansas for the purpose of setting certain standards, making requirements and forms of and for the certification of seeds and plant parts intended for propagation or sale or to be sold or offered for sale within the state.

History: L. 1937, ch. 3, § 1; Feb. 19.



2-1430 Persons subject to 2-1429 to 2-1440; certification defined.

2-1430. Persons subject to 2-1429 to 2-1440; certification defined. Every person, firm, association, or corporation who shall issue, use or circulate, any certificate, advertisement, tag, seal, poster, letterhead, marking, circular, written or printed or otherwise reproduced presentation or description of or pertaining to seeds or plant parts intended for propagation or sale, or sold or offered for sale wherein the word "Kansas state certified," "state certified," "Kansas certified," "certified," "foundation," "pedigreed," or "registered," or similar words or phrases are used or employed, or wherein are used or employed signs, symbols, maps, diagrams, pictures, words or phrases expressly or impliedly stating or representing that such seeds or plant parts comply with or conform to the standards or requirements recommended or approved by the agency or agencies designated by the Kansas state university of agriculture and applied science of the state of Kansas, shall be subject to the provisions of this act. Every issuance, use or circulation of any certificate or any other instrument, as in this section above described, shall be deemed to be "certification" as that term is employed in this act.

History: L. 1937, ch. 3, § 2; Feb. 19.



2-1431 Agency for certification of specified crop.

2-1431. Agency for certification of specified crop. The Kansas state university of agriculture and applied science shall designate not more than one agency for the certification of any one specified crop within the state of Kansas. No certification, within the provisions of this act shall be made except by or on the authority of said Kansas state university of agriculture and applied science.

History: L. 1937, ch. 3, § 3; Feb. 19.



2-1432 Certification in other states recognized.

2-1432. Certification in other states recognized. The agency or agencies designated by the Kansas state university of agriculture and applied science may recognize the certification of officially authorized certifying agencies in states and territories other than Kansas and in countries, provinces, and territories other than those under the jurisdiction of the United States government.

History: L. 1937, ch. 3, § 4; Feb. 19.



2-1433 Annual permits.

2-1433. Annual permits. The authority of any agency or agencies to issue, make, use or circulate any certificate or evidence of certification as defined in this act shall be indicated by a permit signed by an authorized representative of the Kansas state university of agriculture and applied science. Such permit shall be issued annually and shall become null and void at the expiration of one year after date of issue. Renewal of the permit shall be at the discretion of the Kansas state university of agriculture and applied science.

History: L. 1937, ch. 3, § 5; Feb. 19.



2-1434 Agencies to be self-supporting.

2-1434. Agencies to be self-supporting. Certification work, conducted by the agency or agencies designated by the Kansas state university of agriculture and applied science within the state of Kansas shall be on a financially self-supporting basis.

History: L. 1937, ch. 3, § 6; Feb. 19.



2-1435 Same; financial responsibility.

2-1435. Same; financial responsibility. The Kansas state university of agriculture and applied science shall not be financially responsible for debts incurred by, damages inflicted by, or contracts broken by a certifying agency.

History: L. 1937, ch. 3, § 7; Feb. 19.



2-1436 Withholding certification, when.

2-1436. Withholding certification, when. The agency or agencies designated by the Kansas state university of agriculture and applied science may withhold certification from any grower of seeds or plant parts who is engaged in or attempting to engage in any dishonest practices for the purpose of evading the provisions of this act, including standards, rules and regulations laid down by the agency or agencies designated by the Kansas state university of agriculture and applied science to cover certification.

History: L. 1937, ch. 3, § 8; Feb. 19.



2-1437 Investigations and prosecutions.

2-1437. Investigations and prosecutions. The agency or agencies designated by the Kansas state university of agriculture and applied science may call upon the secretary of agriculture to investigate or aid in the investigation and prosecution of any violations of this act. The secretary of agriculture may on the secretary's own initiative investigate and prosecute any violations of the provisions of this act.

History: L. 1937, ch. 3, § 9; L. 2004, ch. 101, § 38; July 1.



2-1438 Unlawful acts; penalty.

2-1438. Unlawful acts; penalty. It shall be unlawful for any person, firm, association or corporation to issue, make, use or circulate any certification, or evidence of certification as defined in this act, without the authority and approval of the duly authorized agency or agencies of the Kansas state university of agriculture and applied science as herein provided. Every person, firm, association, or corporation who shall violate any of the provisions of this act, or any of the rules and regulations based hereon, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not exceeding five hundred dollars or a jail sentence of not more than sixty days, or both.

History: L. 1937, ch. 3, § 10; Feb. 19.



2-1439 2-1415 to 2-1428 not affected.

2-1439. 2-1415 to 2-1428 not affected. Nothing contained in this act shall be construed to affect any of the provisions of the Kansas seed law as set forth in K.S.A. 2-1415 to 2-1428, inclusive, and amendments thereto.

History: L. 1937, ch. 3, § 11; Feb. 19.



2-1450 Uniformity of seed law; exclusive jurisdiction of state.

2-1450. Uniformity of seed law; exclusive jurisdiction of state. (a) On and after the effective date of this section, the provisions of the Kansas seed law, and any rules and regulations promulgated thereunder relating to seed sale or use, including, but not limited to, planting, production, use, advertising, sale, distribution, storage, transportation, formulation, packaging, labeling, certification or registration of an agricultural seed within the state of Kansas, shall be applicable and uniform throughout this state and in all cities, counties and political subdivisions therein. No local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas seed law unless expressly authorized by law to do so. Any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas seed law is hereby declared to be invalid and of no effect. Any amendment to the Kansas seed law or any amendment of the rules and regulations promulgated thereunder, shall supersede and preempt the conflicting, additional or supplemental provisions of any law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state. As used in this section, "Kansas seed law" means the statutes contained in article 14 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(b) Nothing in this section shall be construed to preempt or otherwise limit the authority of any city, county or political subdivision therein to adopt and enforce zoning regulations, fire codes or hazardous waste disposal restrictions.

(c) The provisions of this section are part of and supplemental to the Kansas seed law.

History: L. 2005, ch. 105, § 2; July 1.






Article 16 BOARD OF TRADE

2-1601 "Board of trade" defined.

2-1601. "Board of trade" defined. The term "board of trade" means and includes any exchange or association, incorporated or not, of persons who are engaged in the business of buying or selling grain or receiving the same for sale on consignment.

History: L. 1925, ch. 6, § 1; Feb. 23.



2-1602 Dealing in futures.

2-1602. Dealing in futures. All transactions in grain, including and involving the sale thereof for future delivery, as commonly conducted on boards of trade, and known as "futures" are affected with a public interest.

History: L. 1925, ch. 6, § 2; Feb. 23.



2-1603 Contract market.

2-1603. Contract market. All boards of trade which have not been designated a contract market by the secretary of agriculture under the act of congress are hereby declared to be and are designated as "a contract market" and affected with a public interest.

History: L. 1925, ch. 6, § 3; Feb. 23.



2-1604 Membership.

2-1604. Membership. No board of trade shall exclude from, or refuse membership therein, nor deny any of the privileges thereof to any duly authorized representative of any lawfully formed and conducted co-operative association of producers, having adequate financial responsibility, which is engaged in cash grain business if such co-operative association has complied with such terms and conditions as are, or may be, imposed lawfully on other members of such board: Provided, That no rule of a board of trade or contract market shall forbid or be construed to forbid the return on any patronage basis by such co-operative association to bona fide members, of moneys collected or made in excess of the expense of conducting the business of such association.

History: L. 1925, ch. 6, § 4; Feb. 23.






Article 19 CONSERVATION DISTRICTS

2-1901 Title to act; "soil conservation district" defined.

2-1901. Title to act; "soil conservation district" defined. This act may be known and cited as the conservation districts law. All soil conservation districts now formed and hereafter formed shall be conservation districts, and wherever in the name of such districts the words, "soil conservation district" appears the same is hereby changed to "conservation district." Whenever in the statutes of this state the term "soil conservation district" shall appear, the reference shall be deemed to be "conservation district."

History: L. 1937, ch. 5, § 1; L. 1972, ch. 5, § 1; July 1.



2-1902 Legislative determination.

2-1902. Legislative determination. It is hereby declared, as a matter of legislative determination:

A. The condition. That the farm and grazing lands of the state of Kansas are among the basic assets of the state and that the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people; that improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm and grazing lands of this state by wind and water; that the breaking of natural grass, plant, and forest cover have interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus, and developing a soil condition that favors erosion; that the topsoil is being blown and washed out of fields and pastures; that there has been an accelerated washing of sloping fields; that these processes of erosion by wind and water speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erosive subsoil; that failure by any land occupier to conserve the soil and control erosion upon said person's lands causes a washing and blowing of soil and water from said person's lands onto other lands and makes the conservation of soil, control of erosion, prevention of floods and management, control and protection of water and water quality on such other lands difficult or impossible.

B. The consequences. That the consequences of such soil erosion in the form of soil-blowing and soil-washing are the silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors; the loss of fertile soil material in dust storms; the piling up of soil on lower slopes, and its deposit over alluvial plains; the reduction in productivity or outright ruin of rich bottom lands by overwash of poor subsoil material, sand, and gravel swept out of the hills; deterioration of soil and its fertility, deterioration of crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields; loss of soil and water, which causes destruction of food and cover for wild life; a blowing and washing of soil into streams which silts over spawning beds, and destroys water plants, diminishing the food supply of fish; a diminishing of the underground water reserve, which causes water shortages, intensified periods of drought, and causes crop failures; an increase in the speed and volume of rainfall runoff, causing severe and increasing floods, which bring suffering, disease, and death; impoverishment of families attempting to farm eroding and eroded lands; damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms; and losses in navigation, hydroelectric power; municipal water supply, irrigation developments, farming, and grazing.

C. The appropriate corrective methods. That to conserve soil resources and control and prevent soil erosion and reduce flood damages and to provide for the conservation, development, utilization and disposal of water, it is necessary that land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued, and appropriate soil-conserving land-use practices and structural works of improvement be adopted and carried out; that among the procedures necessary for widespread adoption, are the carrying on of engineering operations such as the construction of terraces, terrace outlets, check-dams, dikes, ponds, ditches, detention dams, grade stabilization structures, channel improvements, floodways, water resource developments and the like; the utilization of strip cropping; lister furrowing, contour cultivating, and contour furrowing; land irrigation; seeding and planting of waste, sloping, abandoned, or eroded lands to water-conserving and erosion-preventing plants, trees, and grasses; forestation and reforestation; rotation of crops; soil stabilization with trees, grasses, legumes, and other thick-growing soil-holding crops, retardation of runoff by increasing absorption of rainfall; and retirement from cultivation of steep, highly erosive areas and areas now badly gullied or otherwise eroded.

D. Declaration of policy. It is hereby declared to be the policy of the legislature to provide for the conservation, use and development of the soil and water resources of this state, and for the control and prevention of soil erosion, flood damages and injury to the quality of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wild life, protect the tax base, protect public lands, and protect and promote the health, safety, and general welfare of the people of this state.

History: L. 1937, ch. 5, § 2; L. 1955, ch. 7, § 1; L. 1979, ch. 6, § 1; July 1.



2-1903 Definitions.

2-1903. Definitions. As used in this act:

(1) "District" or "conservation district" means a governmental subdivision of this state, and a public body corporate and politic, organized in accordance with the provisions of this act, for the purposes, with the powers, and subject to the restrictions hereinafter set forth.

(2) "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with the provisions of this act.

(3) "Commission" or "state conservation commission" means the conservation program policy board created in K.S.A. 2-1904, and amendments thereto.

(4) "State" means the state of Kansas.

(5) "Agency of this state" includes the government of this state and any subdivision, agency or instrumentality, corporation or otherwise, of the government of this state.

(6) "United States" or "agencies of the United States" includes the United States of America, the soil conservation service of the United States department of agriculture and any other agency or instrumentality, corporate or otherwise, of the United States of America.

(7) "Government" or "governmental" includes the government of this state, the government of the United States and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(8) "Division" or "division of conservation" means the agency established in K.S.A. 2016 Supp. 74-5,126, and amendments thereto.

History: L. 1937, ch. 5, § 3; L. 1972, ch. 5, § 2; L. 1994, ch. 45, § 1; L. 2012, ch. 140, § 123; July 1.



2-1904 State conservation commission; members; terms; records; seal; powers and duties; rules and regulations; compensation and expenses; employees; office and supplies.

2-1904. State conservation commission; members; terms; records; seal; powers and duties; rules and regulations; compensation and expenses; employees; office and supplies. (a) There is hereby established, to serve as a conservation program policy board of the state and to perform the functions conferred upon it in this act, the state conservation commission. The state conservation commission shall succeed to all the powers, duties and property of the state soil conservation committee. The commission shall consist of nine members as follows:

(1) The director of the cooperative extension service and the director of the state agricultural experiment station located at Manhattan, Kansas, or such persons' designees shall serve, ex officio, as members of the commission.

(2) The commission shall request the secretary of agriculture of United States of America to appoint one person and the secretary of the Kansas department of agriculture to appoint one person, each of whom shall be residents of the state of Kansas to serve as members of the commission. These members shall hold office for four years and until a successor is appointed and qualifies, with terms commencing on the second Monday in January beginning in 1973.

(3) Five members of the state commission shall be elected by the conservation district supervisors at a time and place to be designated by the state conservation commission. The method of electing such members to be conducted as follows: The state is to be divided into five separate areas. Area No. I to include the following counties: Cheyenne, Rawlins, Decatur, Norton, Phillips, Smith, Osborne, Rooks, Graham, Sheridan, Thomas, Sherman, Wallace, Logan, Gove, Trego, Ellis and Russell. Area No. II to include: Greeley, Wichita, Scott, Lane, Ness, Rush, Pawnee, Hodgeman, Finney, Kearny, Hamilton, Edwards, Ford, Gray, Haskell, Grant, Stanton, Morton, Stevens, Seward, Meade, Clark, Comanche and Kiowa. Area No. III to include: Jewell, Republic, Mitchell, Cloud, Lincoln, Ottawa, Ellsworth, Saline, Rice, McPherson, Reno, Harvey, Kingman, Sedgwick, Sumner, Harper, Barber, Pratt, Barton and Stafford. Area No. IV to include: Washington, Marshall, Nemaha, Brown, Doniphan, Clay, Riley, Pottawatomie, Jackson, Atchison, Jefferson, Leavenworth, Wyandotte, Johnson, Douglas, Shawnee, Wabaunsee, Geary, Dickinson, Morris, Osage, Franklin and Miami. Area No. V to include: Marion, Chase, Lyon, Coffey, Anderson, Linn, Bourbon, Allen, Woodson, Greenwood, Butler, Elk, Wilson, Neosho, Crawford, Cowley, Chautauqua, Montgomery, Labette and Cherokee. Areas II and IV will elect in even number years and Areas I, III and V shall elect in odd number years for two year terms. The elected commission members from Areas I, III and V shall take office on January 1, of the even number years. The remaining two elected members of the state commission from Areas II and IV shall take office on January 1, of the odd number years. The method of election is to be by area caucus of the district supervisors of each of the five separate areas of Kansas. The commission shall give each district notice of the time and place of such annual election meeting by letter if a member is to be elected to the commission from that area that year. The selection of a successor to fill an unexpired term shall be by appointment by the commission. The successor who is appointed to fill the unexpired term shall be a resident of the same area as that of the predecessor.

(b) The commission shall keep a record of its official actions, shall adopt a seal which seal shall be judicially noticed, and may perform such acts, hold such public hearings and adopt rules and regulations necessary for the execution of its functions under this act.

(c) In addition to the powers and duties conferred in this section, the state conservation commission shall have the powers and duties not delegated to the Kansas department of agriculture division of conservation pursuant to K.S.A. 2016 Supp. 74-5,126, and amendments thereto.

(d) The commission shall designate its chairperson and, from time to time, may change such designation. A majority of the commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. Members of the state conservation commission attending meetings of such commission or attending a subcommittee meeting thereof authorized by such commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. The commission shall provide for keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted.

(e) The state conservation commission together with the Kansas department of agriculture division of conservation shall make conservation program policy decisions, including modification of current conservation programs, creation of new conservation programs and budget recommendations.

(f) The Kansas department of agriculture division of conservation in consultation with the state conservation commission shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the supervisors of conservation districts, organized as provided hereinafter, in the carrying out of any of their powers and programs;

(2) to keep the supervisors of each of the several districts organized under the provisions of this act informed of the activities and experience of all other districts organized hereunder and to facilitate an interchange of advice and experience between such districts and cooperation between them;

(3) to coordinate the programs of the several conservation districts organized hereunder;

(4) to secure the cooperation and assistance of the United States and any of its agencies and of agencies of this state, in the work of such districts and to contract with or to accept donations, grants, gifts and contributions in money, services or otherwise from the United States or any of its agencies or from the state or any of its agencies in order to carry out the purposes of this act;

(5) to disseminate information throughout the state concerning the activities and programs of the conservation districts organized hereunder and to encourage the formation of such districts in areas where their organization is desirable;

(6) to cooperate with and give assistance to watershed districts and other special purpose districts in the state of Kansas for the purpose of cooperating with the United States through the secretary of agriculture in the furtherance of conservation pursuant to the provisions of the watershed protection and flood prevention act, as amended;

(7) to cooperate in and carry out, in accordance with state policies, activities and programs to conserve and develop the water resources of the state and maintain and improve the quality of such water resources;

(8) to enlist the cooperation and collaboration of state, federal, regional, interstate, local, public and private agencies with the conservation districts;

(9) to facilitate arrangements under which conservation districts may serve county governing bodies and other agencies as their local operating agencies in the administration of any activity concerned with the conservation of natural resources; and

(10) to take such actions as are necessary to restore, establish, enhance and protect natural resources with conservation easements for the purpose of compensatory mitigation required under section 404 of the federal clean water act, including:

(A) Accepting, purchasing or otherwise acquiring conservation easements, as defined in K.S.A. 58-3810, and amendments thereto, on behalf of watershed districts for the purpose of protecting compensatory mitigation sites;

(B) contracting with engineering consultants, surveyors and construction contractors for the purpose of restoration, establishment and enhancement of natural resources; and

(C) establishing fees for the acquisition and administration of conservation easements held on behalf of watershed districts, accepting such fees from state and local government agencies, and assuming responsibility to ensure the terms of the conservation easement are met, as approved by the department, for the length of term of the easement for which fees have been accepted.

(g) There is hereby established in the state treasury the compensatory mitigation fund, which shall be administered by the department of agriculture. All expenditures from the compensatory mitigation fund shall be for conservation. All expenditures from the compensatory mitigation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or the designee of the secretary. The secretary of agriculture shall remit all moneys received by or for the secretary under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the compensatory mitigation fund.

(h) All costs associated with compensatory mitigation, including, but not limited to, the costs of any litigation or civil fines or penalties, shall be paid by the watershed district for which the Kansas department of agriculture division of conservation holds the conservation easement.

(i) (1) Except as provided in subsection (i)(2), the Kansas department of agriculture shall not expend moneys appropriated from the state general fund or from any special revenue fund or funds for the purpose of accepting, purchasing or otherwise acquiring conservation easements on behalf of watershed districts.

(2) The Kansas department of agriculture may expend moneys in the compensatory mitigation fund established by this section for the purpose of accepting, purchasing or otherwise acquiring conservation easements on behalf of watershed districts and for the administration of such conservation easements.

(j) The Kansas department of agriculture division of conservation shall not accept, purchase or otherwise acquire any conservation easement other than for the purposes of this section.

History: L. 1937, ch. 5, § 4; L. 1951, ch. 11, § 1; L. 1959, ch. 5, § 1; L. 1972, ch. 5, § 3; L. 1974, ch. 348, § 3; L. 1979, ch. 6, § 2; L. 1989, ch. 5, § 1; L. 1992, ch. 116, § 23; L. 2001, ch. 86, § 3; L. 2012, ch. 140, § 124; L. 2015, ch. 58, § 1; July 1.

State conservation commission moved to the department of agriculture, see K.S.A. 74-5,126 through 74-5,132.



2-1907 Supervisors; qualifications; terms; meetings; vacancies; chairperson; quorum; expenses; employees; powers and duties; bonds for employees; records; removal of supervisor.

2-1907. Supervisors; qualifications; terms; meetings; vacancies; chairperson; quorum; expenses; employees; powers and duties; bonds for employees; records; removal of supervisor. The governing body of the district shall consist of five supervisors who are qualified electors residing within the district. The supervisors who are first elected shall serve for terms of one, two and three years according to the following plan: The two persons receiving the highest number of votes in the election shall hold office for three years; the two persons receiving the next highest number of votes shall hold such office for a term of two years and the remaining supervisor shall hold office for a term of one year. In the event of a tie vote, such terms shall be decided by lot. Nothing in this section shall be construed as affecting the length of the term of supervisors holding office on January 1, 1995. Successors to such persons shall be elected for terms of three years. An annual meeting of all qualified electors of the district shall be held in the month of January or February. Notice of the time and place of such meeting shall be given by such supervisors by publishing a notice in the official county paper once each week for two consecutive weeks prior to the week in which such meeting is to be held. At such meeting the supervisors shall make full and due report of their activities and financial affairs since the last annual meeting and shall conduct an election by secret ballot of all of the qualified electors of the district there present for the election of supervisors whose terms have expired. Whenever a vacancy occurs in the membership of the governing body the remaining supervisors of the district shall appoint a qualified elector of the district to fill the office for the unexpired term. The supervisors shall designate a chairperson and may from time to time change such designation. A supervisor shall hold office until a successor has been elected or appointed and has qualified. A majority of the supervisors shall constitute a quorum and the concurrence of a majority of the supervisors in any matter within their duties shall be required for its determination. A supervisor shall receive no compensation for services, but may be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of duties. The supervisors may employ a secretary, technical experts, and such other officers, agents, and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties and compensation. The supervisors may call upon the county attorney of the county in which a major portion of the district lies, or the attorney general for such legal services as they may require. The supervisors may delegate to their chairperson, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the Kansas department of agriculture division of conservation, upon request, copies of such rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this act. The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts and receipts and disbursements. Any supervisor may be removed by the state conservation commission upon notice and hearing in accordance with the provisions of the Kansas administrative procedure act, for neglect of duty or malfeasance in office, but for no other reason. The supervisors may invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or county.

History: L. 1937, ch. 5, § 7; L. 1949, ch. 5, § 1; L. 1951, ch. 11, § 3; L. 1972, ch. 5, § 4; L. 1976, ch. 7, § 3; L. 1988, ch. 356, § 29; L. 1989, ch. 5, § 2; L. 1994, ch. 45, § 4; L. 2012, ch. 140, § 125; July 1.



2-1907b Finance of operation of conservation district; moneys from county general fund; tax levies; use of moneys.

2-1907b. Finance of operation of conservation district; moneys from county general fund; tax levies; use of moneys. The board of county commissioners, upon request of the board of supervisors of the conservation district, may pay to the district moneys from the county general fund for the supervisors to carry out their duties under this act. In addition to moneys from the county general fund, the board of county commissioners may levy an annual tax against the taxable tangible property within the district, not to exceed 2 mills or $55,000 whichever is less, to provide additional moneys for the operation of the conservation district.

The levy shall be sufficient to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which levy may be in addition to all other tax levies authorized by law and not subject to or within any tax levy limit or aggregate tax levy limit prescribed by law. Funds appropriated or allocated under the provisions of this section and K.S.A. 2-1907c, and amendments thereto, shall be used to carry out the activities and functions of the district including cost of travel and expenses of supervisors and employees of the district, educational materials, conservation awards, annual meeting expenses, excluding meals, and membership dues to conservation related organizations. Such funds shall not be used for prizes, or incentives for achievements or attendance at meetings or for travel or expenses for anyone other than supervisors and employees of the district.

History: L. 1953, ch. 6, § 1; L. 1959, ch. 5, § 2; L. 1963, ch. 7, § 1; L. 1969, ch. 8, § 1; L. 1972, ch. 5, § 5; L. 1976, ch. 7,§ 4; L. 1979, ch. 7, § 1; L. 1979, ch. 8, § 1; L. 1981, ch. 9, § 1; L. 1985, ch. 11, § 1; L. 1987, ch. 9, § 1; L. 1989, ch. 5, § 3; L. 1994, ch. 45, § 2; July 1.



2-1907c Same; amount of moneys provided by county, certification to state; state financial assistance; budget request, limitation; disbursement and distribution.

2-1907c. Same; amount of moneys provided by county, certification to state; state financial assistance; budget request, limitation; disbursement and distribution. On or before September 1 of each year, each conservation district shall submit to the Kansas department of agriculture division of conservation a certification of the amount of money to be furnished by the county commissioners for conservation district activities for the ensuing calendar year. Such amount shall be the same as authorized for such purposes in each approved county budget. For the purpose of providing state financial assistance to conservation districts, the Kansas department of agriculture division of conservation in the regular budget request, as a line item for the forthcoming fiscal year, shall submit a special request for an amount equal to the sum of the allocations of each county to each conservation district, but in no event to exceed the sum of $25,000 per district. This $25,000 limitation shall be applicable for fiscal year 2008, and thereafter, subject to appropriations therefor. The Kansas department of agriculture division of conservation as soon as practicable after July 1 of the following year shall disburse such moneys as may be appropriated by the state for this purpose to each conservation district to match funds allocated by the commissioners of each county. Distribution shall be prorated in proportion to county allocations in the event that appropriations are insufficient for complete matching of funds. Municipal accounting procedures shall be used in the distribution of and in the expenditure of all funds.

History: L. 1963, ch. 7, § 2; L. 1969, ch. 8, § 2; L. 1972, ch. 5, § 6; L. 1979, ch. 7, § 2; L. 1994, ch. 45, § 3; L. 2007, ch. 84, § 1; L. 2012, ch. 140, § 126; July 1.



2-1908 Conservation districts; powers.

2-1908. Conservation districts; powers. A conservation district organized under the provisions of K.S.A. 2-1901 et seq., and amendments thereto, shall constitute a governmental subdivision of this state, and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this act:

(a) To conduct surveys, investigations, and research relating to the character of soil erosion, flood damage and the preventive and control measures needed, to publish the results of such surveys, investigations, or research, and to disseminate information concerning such preventive and control measures. In order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of this state or any of its agencies, or with the United States or any of its agencies;

(b) to conduct demonstrational projects within the district on lands, owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interests in such lands, in order to demonstrate by example the means, methods, and measures by which soil and soil resources may be conserved, and soil erosion in the form of soil blowing and soil washing may be prevented and controlled; and to demonstrate by example, the means, methods, and measures by which water and water resources may be conserved, developed, used and disposed of to alleviate drouth, to maintain and improve water quality and to reduce flooding and impaired drainage;

(c) to carry out preventive and control measures within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in subsection C of K.S.A. 2-1902, and amendments thereto, on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interests in such lands;

(d) to cooperate, or enter into agreements with, and within the limitations of appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any occupier of lands within the district, in the carrying on of erosion-control flood prevention and water management operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this act;

(e) to obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interest therein; to maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this act; and to sell, lease, or otherwise dispose of any of its property or interests therein in furtherance of the purposes and the provisions of this act;

(f) to make available, on such terms as it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds, and seedlings, and such other material or equipment, as will assist such land occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion;

(g) to develop comprehensive plans for the conservation of soil and water resources and for the control and prevention of soil erosion, flood damages, impaired drainage, the effects of drouth within the district and the maintenance and improvement of water quality, which plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land, and to publish such plans and information and bring them to the attention of occupiers of lands within the district;

(h) to take over, by purchase, lease, or otherwise, and to administer, any soil-conservation, erosion-control, or erosion-prevention, flood prevention or water management project located within its boundaries undertaken by the United States or any of its agencies, or by this state or any of its agencies; to manage, as agent of the United States or any of its agencies, or of this state or any of its agencies, any soil-conservation, erosion-control, or erosion-prevention, flood prevention or water management project within its boundaries; to act for the district or as agent for the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, maintenance, or administration of any soil-conservation, erosion-control, or erosion-prevention, flood prevention, or water management project within its boundaries; to accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and from persons, firms, corporations or associations, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations;

(i) to sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments, necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this act, to carry into effect its purposes and powers;

(j) as a condition to the extending of any benefits under this act, to or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, the supervisors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land occupiers to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon;

(k) no provisions with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the legislature shall specifically so state;

(l) the supervisors of any district shall not contract debts or obligations in the name of the district beyond the current appropriation made available to the district by the committee or federal grants or other financial sources;

(m) to accept and expend funds donated to the district for purposes of providing at least 20% cost-share for the purchase of an eligible water right from the holder of the water right under the provisions of K.S.A. 2-1915, and amendments thereto; and

(n) to control and eradicate sericea lespedeza within the district in any county that the secretary of agriculture has designated as a sericea lespedeza disaster area.

History: L. 1937, ch. 5, § 8; L. 1955, ch. 7, § 2; L. 1979, ch. 6, § 3; L. 1988, ch. 396, § 1; L. 2002, ch. 37, § 2; L. 2004, ch. 96, § 3; July 1.



2-1913 Cooperation with another district.

2-1913. Cooperation with another district. The supervisors of any two or more districts organized under the provisions of this act may cooperate with one another in the exercise of any or all powers conferred in this act.

History: L. 1937, ch. 5, § 13; April 10.



2-1914 Publicly owned lands.

2-1914. Publicly owned lands. Agencies of this state [which] shall have jurisdiction over, or be charged with the administration of, any state-owned lands, and of any county, or other governmental subdivision of the state, which shall have jurisdiction over, or be charged with the administration of, any county-owned or other publicly owned lands, lying within the boundaries of any district organized hereunder, shall cooperate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors under the provisions of this act. The supervisors of such districts shall be given free access to enter and perform work upon such publicly owned lands. The provisions of land-use regulations adopted pursuant to K.S.A. 2-1909 shall have the force and effect of law over all such publicly owned lands, and shall be in all respects observed by the agencies administering such lands.

History: L. 1937, ch. 5, § 14; April 10.



2-1915 Conservation structures and practices, grants; riparian and wetland protection programs; return of water right, cost-share grants; water quality buffers, grants, valuation of land.

2-1915. Conservation structures and practices, grants; riparian and wetland protection programs; return of water right, cost-share grants; water quality buffers, grants, valuation of land. (a) Appropriations may be made for grants out of funds in the treasury of this state for terraces, terrace outlets, check dams, dikes, ponds, ditches, critical area planting, grassed waterways, tailwater recovery irrigation systems, precision land forming, range seeding, detention and grade stabilization structures and other enduring water conservation practices installed on public lands and on privately owned lands and, the control and eradication of sericea lespedeza as provided in subsection (n) of K.S.A. 2-1908, and amendments thereto, on public lands and on privately owned lands. Except as provided by the multipurpose small lakes program act, any such grant shall not exceed 80% of the total cost of any such practice.

(b) A program for protection of riparian and wetland areas shall be developed by the Kansas department of agriculture division of conservation and implemented by the conservation districts. The conservation districts shall prepare district programs to address resource management concerns of water quality, erosion and sediment control and wildlife habitat as part of the conservation district long-range and annual work plans. Preparation and implementation of conservation district programs shall be accomplished with assistance from appropriate state and federal agencies involved in resource management.

(c) Subject to the provisions of K.S.A. 2-1919, and amendments thereto, any holder of a water right, as defined by subsection (g) of K.S.A. 82a-701, and amendments thereto, who is willing to voluntarily return all or a part of the water right to the state shall be eligible for a grant not to exceed 80% of the total cost of the purchase price for such water right. The Kansas department of agriculture division of conservation shall administer this cost-share program with funds appropriated by the legislature for such purpose. The chief engineer shall certify to the Kansas department of agriculture division of conservation that any water right for which application for cost-share is received under this section is eligible in accordance with the criteria established in K.S.A. 2-1919, and amendments thereto.

(d) (1) Subject to appropriation acts therefor, the Kansas department of agriculture division of conservation shall develop the Kansas water quality buffer initiative for the purpose of restoring riparian areas using best management practices. The executive director of the Kansas department of agriculture division of conservation shall ensure that the initiative is complementary to the federal conservation reserve program.

(2) There is hereby created in the state treasury the Kansas water quality buffer initiative fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the executive director of the Kansas department of agriculture division of conservation or the executive director's designee. Money credited to the fund shall be used for the purpose of making grants to install water quality best management practices pursuant to the initiative.

(3) The county or district appraiser shall identify and map riparian buffers consisting of at least one contiguous acre per parcel of real property located in the appraiser's county. Notwithstanding any other provisions of law, riparian buffers shall be valued by the county or district appraiser as tame grass land, native grass land or waste land, as appropriate. As used in this subsection (3), "riparian buffer" means an area of stream-side vegetation that: (A) Consists of tame or native grass and may include forbs and woody plants; (B) is located along a perennial or intermittent stream, including the stream bank and adjoining floodplain; and (C) is a minimum of 66 feet wide and a maximum of 180 feet wide.

(e) The Kansas department of agriculture division of conservation with the approval of the state conservation commission shall adopt rules and regulations to administer such grant and protection programs.

(f) Any district is authorized to make use of any assistance whatsoever given by the United States, or any agency thereof, or derived from any other source, for the planning and installation of such practices. The Kansas department of agriculture division of conservation may enter into agreements with other state and federal agencies to implement the Kansas water quality buffer initiative.

History: L. 1937, ch. 5, § 15; L. 1976, ch. 7, § 5; L. 1979, ch. 9, § 1; L. 1985, ch. 342, § 9; L. 1986, ch. 7, § 1; L. 1987, ch. 10, § 1; L. 1988, ch. 396, § 2; L. 1989, ch. 308, § 1; L. 1998, ch. 143, § 46; L. 2001, ch. 64, § 1; L. 2002, ch. 37, § 3; L. 2004, ch. 96, § 4; L. 2012, ch. 140, § 127; July 1.



2-1916 Petition for discontinuance of district; hearings; election; publication of result; certificate of dissolution.

2-1916. Petition for discontinuance of district; hearings; election; publication of result; certificate of dissolution. At any time after five (5) years after the organization of a district under the provisions of this act, ten percent (10%) of the occupiers of land lying within the boundaries of such district may file a petition with the state soil conservation committee praying that the operations of the district be terminated and the existence of the district discontinued. The committee may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. Within sixty (60) days after such a petition has been received by the committee it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words "For terminating the existence of the __________ (name of the soil conservation district to be here inserted)" and "against terminating the existence of the __________ (name of the soil conservation district to be here inserted)" shall be printed, with a square before each proposition and a direction to insert an × mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All occupiers of lands lying within the boundaries of the district shall be eligible to vote in such referendum. Only such land occupiers shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted. The committee shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the committee shall determine that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition. If the committee shall determine that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making such determination the committee shall give due regard and weight to the attitudes of the occupiers of lands lying within the district, the number of land occupiers eligible to vote in such referendum who shall have voted, the proportion of the votes in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the land occupiers of the district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in K.S.A. 2-1902: Provided, however, That the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

Upon receipt from the state soil conservation committee of certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be covered into the state treasury. The supervisors shall thereupon file an application, duly verified, with the secretary of state for the discontinuance of such district, and shall transmit with such application the certificate of the state soil conservation committee setting forth the determination of the committee that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided, and shall set forth a full accounting of such properties and proceeds of the sale. The secretary of state shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book of record in his or her office.

Upon issuance of a certificate of dissolution under the provisions of this section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The state soil conservation committee shall be substituted for the district or supervisors as party to such contracts. The committee shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise, as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of K.S.A. 2-1911, nor the pendency of any action instituted under the provisions of such section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions. The state soil conservation committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this act, more often than once in five (5) years.

History: L. 1937, ch. 5, § 16; L. 1959, ch. 5, § 3; June 30.



2-1917 Invalidity of part.

2-1917. Invalidity of part. If any provisions of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of the act and the application of such provision to other persons or circumstances shall not be affected thereby.

History: L. 1937, ch. 5, § 17; April 10.



2-1918 Inconsistent laws.

2-1918. Inconsistent laws. Insofar as the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling.

History: L. 1937, ch. 5, § 18; April 10.



2-1919 Cost-share limitations; purchase of surface water right outside the state.

2-1919. Cost-share limitations; purchase of surface water right outside the state. (a) Except as provided by subsection (b), any application for cost-share for the purchase of the water right under the provisions of K.S.A. 2-1915, and amendments thereto, shall be subject to the following limitations:

(1) The water right is an active vested or certified water appropriation right that has not been abandoned under the provisions of K.S.A. 82a-718, and amendments thereto;

(2) (A) in the case of a water right for diverting groundwater, such water right is in an area where the rate of withdrawal of groundwater equals or exceeds the rate of recharge and the chief engineer has closed the area to further appropriations and designated the area as being in need of aquifer restoration; (B) in the case of a water right for diverting groundwater or surface water, such water right is within a stream reach where the chief engineer has closed the stream reach to further appropriations and designated the stream reach as being in need of stream recovery;

(3) a local entity has provided an assurance that it will pay at least 20% of the purchase price negotiated by the entity and the holder of the water right; and

(4) the holder of the water right agrees to return the water right to the custodial care of the state.

(b) In the case of a purchase of a surface water right from outside the state, such purchase shall be considered and evaluated by the chief engineer on the basis of the potential of the water right to provide stream recovery within a designated stream reach.

History: L. 1988, ch. 396, § 4; July 1.



2-1920 Conservation district capital outlay fund; use of moneys.

2-1920. Conservation district capital outlay fund; use of moneys. (a) There is hereby authorized to be established in every conservation district of the state a fund which shall be called the capital outlay fund. The fund shall consist of any moneys deposited therein from funds received according to provisions of the conservation district law.

(b) Any moneys in the capital outlay fund of the conservation district may be used for the purpose of acquisition, construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings necessary for district operations, including architectural expenses incidental thereto and the acquisition of building sites and the acquisition of other equipment to carry out the activities and functions of the district.

(c) The conservation district board of supervisors is hereby authorized to invest any portion of the capital outlay fund, which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto. All interest received on any such investment shall be credited to the capital outlay fund.

History: L. 1989, ch. 5, § 4; July 1.



2-1930 Program established; administration; funding; contracts with landowners; grants, availability, priority.

2-1930. Program established; administration; funding; contracts with landowners; grants, availability, priority. (a) As used in this section:

(1) "Division" means the Kansas department of agriculture division of conservation;

(2) "historic consumptive water use" means an amount of use of a water right as calculated pursuant to subsection (k); and

(3) "program" means the water right transition assistance program.

(b) There is hereby established the water right transition assistance program. The program shall be administered by the Kansas department of agriculture division of conservation. The Kansas department of agriculture division of water resources and recognized local governing agencies, including groundwater management districts, shall cooperate in program implementation. The program shall be administered for the purpose of reducing historic consumptive water use in the target or high priority areas of the state by issuing water right transition grants based on competitive bids for privately held water rights.

(c) (1) The division may receive and expend funds from the federal or state government, or private source for the purpose of carrying out the provisions of this section. The division shall carry over unexpended funds from one fiscal year to the next.

(2) The maximum amount paid by the division shall not exceed a base rate per acre-foot of historic consumptive water use made available under the water right to be dismissed or permanently reduced. The state conservation commission shall establish an annual base rate after considering recommendations from the chief engineer and the groundwater management districts regarding market conditions.

(d) The division may enter into water right transition assistance program contracts with landowners that will result in the permanent reduction of part or all of a landowner's historic consumptive water use by action of the chief engineer as provided for in subsection (f).

(e) All applications for permanent irrigation water right retirements shall be considered for funding. Permanent retirement of partial water rights shall only be approved by the Kansas department of agriculture division of water resources when the local groundwater management district has the metering and monitoring capabilities necessary to ensure compliance with the program.

(f) Applications for permanent water right retirement shall be prioritized for payment based on the following criteria:

(1) The applicant's bid price;

(2) the timing and extent of the impact of the application on aquifer restoration or stream recovery;

(3) the impact on local water management strategies designated by the board of each groundwater management district or by the chief engineer for each target area; and

(4) where rights with similar hydrologic impacts are considered, priority should be given to the senior right as determined under the Kansas water appropriation act.

(g) Water rights enrolled in the program for permanent retirement shall require the written consent of all landowners and authorized agents to voluntarily request permanent reduction or permanent dismissal and forfeiture of priority of the enrolled water right. Upon enrollment of the water right into the program, the chief engineer of the Kansas department of agriculture division of water resources shall concurrently permanently reduce or permanently dismiss and terminate the water right in accordance with the terms of the contract.

(h) (1) The division shall make water right transition grants available only in areas that have been designated as:

(A) Target areas by the groundwater management districts and the chief engineer of the Kansas department of agriculture division of water resources; or

(B) target areas outside the groundwater management districts by the chief engineer of the Kansas department of agriculture division of water resources.

(2) Each target area shall be in a groundwater aquifer, aquifer sub-unit, surface water basin, subbasin or stream reach that the chief engineer has closed to further appropriations except for domestic use, temporary permits, term permits for five years or less and small-use exemptions for 15 acre-feet or less, if the use, permit or exemption does not conflict with this program.

(3) The designation of each target area shall include the identification of a historic consumptive water use retirement goal. When such goal is reached, the target area will be delisted.

(4) The designation of each target area shall include the identification of sub-regions which are to be prioritized for retirements among competing bids.

(i) Contracts accepted under the program shall result in a net reduction in historic consumptive water use in the target area. Except as provided for in subsections (l) and (m), once a water right transition assistance program grant has been provided, the land authorized to be irrigated by the water right or water rights associated with that grant shall not be irrigated permanently. Water right transition assistance program contracts shall be subject to such terms, conditions and limitations as may be necessary to ensure that such reduction in historic consumptive water use occurs and can be adequately monitored and enforced.

(j) Only vested or certified water rights which are in good standing shall be eligible for water right retirement grants.

(k) (1) The historic consumptive water use of a water right shall be determined by either:

(A) Calculating the average amount of water consumed by crops as a result of the lawful beneficial use of water during the 10 preceding calendar years of actual irrigation and multiplying the average reported water use for the 10 selected years by a factor of 0.85 for center pivot sprinkler irrigation systems, 0.75 for flood or gravity irrigation systems and 0.95 for subsurface drip irrigation systems, but not to exceed the net irrigation requirements for the 50% chance rainfall for the appropriate county as shown in K.A.R. 5-5-12; or

(B) calculating the available pumping capacity of a water right by multiplying a flow rate test for each point of diversion applied to be retired under the water right by a theoretical pumping duration of 100 days multiplied by an efficiency factor of 0.85 for center pivot sprinkler irrigation systems, 0.75 for flood or gravity irrigation systems and 0.95 for subsurface drop irrigation systems, but not to exceed the authorized quantity of the water right or the net irrigation requirements for the 50% chance rainfall for the appropriate county as shown in K.A.R. 5-5-12. Flow rate tests must have been conducted not less than one year prior to the application date and certified as acceptable by the local groundwater management district or the chief engineer; or

(2) The applicant may also submit an engineering study that determines the average historic consumptive water use as an alternative method if it is demonstrated to be more accurate for the water right or water rights involved.

(l) Enrollment of an entire water right or a portion of a water right where land associated with the quantity is being permanently reduced from the water right in the program shall not subsequently prohibit irrigation of the land that, prior to enrollment, was authorized by the water right or water rights if irrigation can be lawfully allowed by another water right or permit pursuant to the rules and regulations and consideration of any future changes to other water rights that may be proposed to be transferred to such land.

(m) If more than one water right overlaps the place of use authorized by the water right proposed to be enrolled in the program, then all overlapping water rights shall be enrolled in the program or the landowners shall take the necessary lawful steps to eliminate the overlap with the water right to be enrolled. The burden shall be on the landowner to provide sufficient information to substantiate that the proposed use of water by the resulting exercise of all water rights involved will result in the net reduction amount of historic consumptive water use by the water right or water rights to be enrolled. The division may require such documentation to be provided by someone with special knowledge or experience related to water rights and such operations.

(n) The division shall adopt rules and regulations as necessary for the administration of this section. When adopting such rules and regulations the division shall consider cropping, system design, metered water use and all other pertinent information that will permit a verifiable reduction in historic consumptive water use and permit alternative crop or other use of the land so that the landowner's economic opportunities are taken into account.

(o) The division shall hold a meeting in each target area designated after July 1, 2012, prior to entering into any water right transition assistance program contract for the permanent retirement of part or all of landowner water rights in such target area. Such meetings shall inform the public of the possible economic and hydrologic impacts of the program. The division shall provide notice of such meetings through publication in local newspapers of record and in the Kansas register.

(p) The provisions of this section shall expire on July 1, 2022.

History: L. 2006, ch. 174, § 1; L. 2012, ch. 105, § 1; July 1.

Section was amended twice in the 2012 session, see also 2-1930a.



2-1931 Penalty for violation of act or contract.

2-1931. Penalty for violation of act or contract. (a) Any person who commits any of the following may incur a civil penalty as provided by this section:

(1) Any violation of the Kansas water right transition assistance program act or any rule and regulation adopted thereunder; and

(2) any violation of term, condition or limitation defined and or imposed within the contractual agreement between the Kansas department of agriculture division of conservation and the water right owner.

(b) Any participant who violates any section of a water right transition assistance program contract shall be subject to either one or both of the following:

(1) A civil penalty of not less than $100 nor more than $1,000 per violation. Each day shall constitute a separate violation for purposes of this section; and

(2) repayment of the grant amount in its entirety plus a penalty at 6% of the full grant amount.

(c) Any penalties or reimbursements received under this act shall be reappropriated for use in the water right transition assistance program.

(d) The provisions of this section shall expire on July 1, 2022.

History: L. 2006, ch. 174, § 2; L. 2012, ch. 105, § 2; July 1.

Section was amended twice in the 2012 session, see also 2-1931a.



2-1933 Conservation reserve enhancement program; criteria; reports; Kansas conservation reserve enhancement program fund.

2-1933. Conservation reserve enhancement program; criteria; reports; Kansas conservation reserve enhancement program fund. (a) As used in this section, "division" means the Kansas department of agriculture division of conservation.

(b) The division shall administer the conservation reserve enhancement program (CREP) on behalf of the state of Kansas pursuant to agreements with the United States department of agriculture for the purpose of implementing beneficial water quality and water quantity projects concerning targeted watersheds to be enrolled in CREP.

(c) There is hereby established in the state treasury the Kansas conservation reserve enhancement program fund, which shall be administered by the division. All expenditures from the Kansas conservation reserve enhancement program fund shall be for the implementation of CREP pursuant to agreements between the state of Kansas and the United States department of agriculture. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by the secretary's designee.

(d) The division may request the assistance of other state agencies, Kansas state university, local governments and private entities in the implementation of CREP.

(e) The division may receive and expend moneys from the federal or state government or private sources for the purpose of carrying out the provisions of this section. All moneys received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas conservation reserve enhancement program fund. The division shall carry over unexpended moneys in the Kansas conservation reserve enhancement program fund from one fiscal year to the next.

(f) The division may enter into cost-share contracts with landowners that will result in fulfilling specific objectives of projects approved in agreements between the United States department of agriculture and the state of Kansas.

(g) The division shall administer all CREPs in Kansas subject to the following criteria:

(1) The aggregate total number of acres enrolled in Kansas in all CREPs shall not exceed 40,000 acres;

(2) the number of acres eligible for enrollment in CREP in Kansas shall be limited to 1/2 of the number of acres represented by federal contracts in the federal conservation reserve program that have expired in the prior year in counties within the particular CREP area, except that if federal law permits the lands enrolled in the CREP program to be used for agricultural purposes, such as planting agricultural commodities, including, but not limited to, grains, cellulosic or biomass materials, alfalfa, grasses or legumes, but not including cover crops, then the number of acres eligible for enrollment shall be limited to the number of acres represented by contracts in the federal conservation reserve program that have expired in the prior year in counties within the specific CREP area;

(3) no more than 25% of the acreage in CREP may be in any one county, except that the last eligible offer to exceed the number of acres constituting a 25% acreage cap in any one county shall be approved;

(4) no whole-field enrollments shall be accepted into a CREP established for water quality purposes; and

(5) lands enrolled in the federal conservation reserve program as of January 1, 2008, shall not be eligible for enrollment in CREP.

(h) (1) For a CREP established with the purpose of meeting water quantity goals, the division shall administer such CREP in accordance with the following additional criteria:

(A) No water right that is owned by a governmental entity shall be purchased or retired by the state or federal government pursuant to CREP; and

(B) only water rights in good standing are eligible for inclusion under CREP.

(2) To be a water right in good standing:

(A) At least 50% of the maximum annual quantity authorized to be diverted under the water right that has been used in any three years within the most recent five-year period preceding the submission for which irrigation water use reports are approved and made available by the division of water resources of the Kansas department of agriculture;

(B) the water rights used for the acreage in CREP during the most recent five-year period preceding the submission for which irrigation water use reports are approved and made available by the division of water resources, shall not have: (i) Exceeded the maximum annual quantity authorized to be diverted; and (ii) been the subject of enforcement sanctions by the division of water resources; and

(C) the water right holder has submitted the required annual water use report required under K.S.A. 82a-732, and amendments thereto, for each of the most recent 10 years.

(i) (1) The Kansas department of agriculture shall submit a CREP report to the senate committee on natural resources and the house committee on agriculture and natural resources at the beginning of each annual regular session of the legislature which shall contain a description of program activities for each CREP administered in the state and shall include:

(A) The acreage enrolled in CREP during fiscal year 2008 through the most current fiscal year to date;

(B) the dollar amounts received and expended for CREP during fiscal year 2008 through the most current fiscal year to date;

(C) an assessment of meeting each of the program objectives identified in the agreement with the farm services agency; and

(D) such other information specified by the Kansas department of agriculture.

(2) For a CREP established with the purpose of meeting water quantity goals, the following information shall be included in such annual report:

(A) The total water rights, measured in acre-feet, retired in CREP from fiscal year 2008 through the current fiscal year to date;

(B) the change in groundwater water levels in the CREP area during fiscal year 2008 through the most current fiscal year to date;

(C) the annual amount of water usage in the CREP area from fiscal year 2008 through the most current fiscal year to date; and

(D) the average water use, measured in acre-feet, for each of the five years preceding enrollment for each water right enrolled.

(j) The Kansas department of agriculture shall submit a report on the economic impact of each specific CREP to the senate committee on natural resources and the house committee on agriculture and natural resources every five years, beginning in 2017. The report shall include economic impacts to businesses located within each specific CREP region.

History: L. 2016, ch. 24, § 1; July 1.






Article 20 SOIL EROSION CAUSED BY WIND

2-2001 Legislative declaration.

2-2001. Legislative declaration. Soil erosion caused by wind storms, dust storms and any plant or weed blowing produced thereby are recognized and declared to be destructive of the natural resources of the state and a menace to the health and well-being of our citizens.

History: L. 1937, ch. 189, § 1; L. 1988, ch. 4, § 1; July 1.



2-2002 Duty of landowner.

2-2002. Duty of landowner. To conserve the natural resources of the state, and to prevent the injurious effects of dust storms, it is hereby made the duty of the owner of real property in this state to prevent dust, plant or weed blowing therefrom, as nearly as that can be done, by planting of perennial grasses, shrubs, trees, annual or biennial crops, or by cultivation at such times and in such manner as will prevent or minimize erosion of the soil and dust, plant or weed blowing therefrom.

History: L. 1937, ch. 189, § 2; L. 1988, ch. 4, § 2; July 1.



2-2003 Data and information to be collected.

2-2003. Data and information to be collected. To carry out and make effective the purposes of this act it is hereby made the duty of the secretary of agriculture to collect from all available sources data and information respecting soil erosion, dust storms and plant or weed blowing and practical methods of preventing or minimizing them by planting or cultivating the soil, with particular reference to the different kinds of planting and types of cultivation most suitable to the respective types of soil in the different parts of the state taking into consideration topography and climatic conditions thereof, and most effective to accomplish the principal purposes of this act, and to transmit such data and information to the respective boards of county commissioners, members of the legislature, the governor, and make the same available to the general public.

History: L. 1937, ch. 189, § 3; L. 1988, ch. 4, § 3; L. 2004, ch. 101, § 39; July 1.



2-2004 Duties of county commissioners.

2-2004. Duties of county commissioners. Further to administer, carry out and make effective the purposes of this act the board of county commissioners of each county, upon knowing or being advised that dust, any plant or weed is blowing from any particular land in the county, are hereby authorized and directed immediately to inspect such land. If it is determined the soil, any plant or weed is blowing therefrom in sufficient quantity to be injurious to the land because of erosion thereof, to nearby land because of dirt blown thereon, to nearby land because of any plant or weed blown thereon or to the public health because of dust therefrom blown into the air, they shall determine what, if anything, can be done to prevent or materially lessen the soil, any plant or weed blowing from such land, and if in their judgment that can be accomplished by prompt cultivation of the soil in some manner, they are authorized and directed to order work to be done and the time when and the type of work to be done. The board of county commissioners may order that the land be disced, listed, chiseled, cultivated, chopped or worked by any other method of control approved by the board. In all cases, where it can be done reasonably, the board of county commissioners shall confer with the owner of the land before determining or ordering work to be done thereon, and advise the owner of their conclusions and give the owner an opportunity to do the work they conclude should be done, but if the owner cannot be consulted without unreasonable delay, or cannot or will not do the work in the manner and within the time it should be done, the board of county commissioners may do the work, or employ someone to do it, and issue its warrants to pay the actual cost thereof, and pay such warrants from the fund hereinafter provided, without regard to any other statute pertaining to the issuing or paying of county warrants.

History: L. 1937, ch. 189, § 4; L. 1988, ch. 4, § 4; July 1.



2-2005 Same; survey of county; reports; publication of summaries.

2-2005. Same; survey of county; reports; publication of summaries. Further to carry out and make effective the purposes of this act it is hereby made the duty of the board of county commissioners of each county to make, or cause to be made, before June 30 of each year, a complete survey of the county with respect to soil erosion and dust, any plant or weed blowing from soil in the county. In doing so they shall ascertain what lands, plants or weeds have blown, and for what time, the kinds of soil of such lands, the kinds of plants or weeds blowing, when the blowing occurred, climatic conditions at the time, and what, if anything, was done to prevent or minimize the blowing, and the result produced by what was done. A report of this survey, accompanied by a map showing the location of the land, shall be filed with the county clerk and a copy sent to the secretary of agriculture, who shall compile and publish by December 1 of each year a summary of such reports and distribute the same to the county officials, members of the legislature, the governor, and upon request to the owners of land reported to have been affected.

History: L. 1937, ch. 189, § 5; L. 1988, ch. 4, § 5; L. 2004, ch. 101, § 40; July 1.



2-2006 Same; hearings; orders concerning land.

2-2006. Same; hearings; orders concerning land. If this survey discloses certain land in the county to be blowing repeatedly, the board of county commissioners shall consider what measures of a permanent nature can be taken to prevent or minimize the blowing of the soil, any plant or weed thereon. For this purpose the board may conduct a hearing, after having given notice to the landowner of the time and place of such hearing, which notice may be given by registered mail. At such hearing testimony of those who have had experience or made a study of types of soil, types of plants or weeds, erosion of soil by wind, means of preventing the same, and studies or reports of governmental departments or other investigators of the subject may be considered. Respecting the land concerning which such a hearing has been had the board of county commissioners is authorized to determine what treatment of the land is necessary to prevent its blowing, whether it shall be planted to annual, biennial or perennial grasses, shrubs, trees or if cultivated, the manner and times of year of such cultivation, and may order that the land be treated in accordance with this conclusion, and if such orders are not complied with by the owner of the land the board of county commissioners may do or have done the planting or cultivation ordered.

History: L. 1937, ch. 189, § 6; L. 1988, ch. 4, § 6; July 1.



2-2007 Soil drifting fund; creation; tax levy, use of proceeds; issuance of warrants.

2-2007. Soil drifting fund; creation; tax levy, use of proceeds; issuance of warrants. Each board of county commissioners is authorized to create a soil drifting fund and levy a tax against all taxable tangible property of the county to pay for the cost of work done, or hired to be done, by the board of county commissioners and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1937, ch. 189, § 7; L. 1970, ch. 100, § 3; L. 1979, ch. 52, § 24; L. 1999, ch. 154, § 28; May 27.



2-2008 Soil erosion caused by wind; work performed for prevention; notice to landowners; special assessments; limitation; division of cost; action by landowner.

2-2008. Soil erosion caused by wind; work performed for prevention; notice to landowners; special assessments; limitation; division of cost; action by landowner. (a) When work has been done by the county, or by anyone employed by it to carry out its orders respecting the planting or cultivation of any specific tract of land under K.S.A. 2-2004 or 2-2006, and amendments thereto, and warrants issued therefor, the board of county commissioners shall notify the owner of the land, by certified mail or otherwise, of the amount thereof and require the owner to make a showing before them, on a day named, which shall not be less than 30 days after the date of the notice, as to why the cost of the work should not be levied against the land as a special assessment. Unless the owner of the land can show that the work was necessitated by circumstances beyond the owner's control, and which could not reasonably have been anticipated, the expense thereof shall be assessed against the land as a special assessment.

(b) The assessment shall be made by an order of the board of county commissioners, which order shall be recorded in its minutes, and shall be collected as a special assessment. The amount of the assessment shall not exceed $3 per acre for each acre on which work is done for any one year, unless the board of county commissioners determines at its first meeting during any calendar year that $3 per acre is not adequate to cover the actual cost of the work. Upon such determination the board of county commissioners shall fix, at the first business meeting of the board during any calendar year, an amount in excess of $3 per acre which the board determines to be a reasonable assessment per acre to cover the actual cost of the work during such calendar year. If the amount assessed against any such acre in any year exceeds $3 or exceeds the amount fixed by the board of county commissioners in any year to cover the cost per acre of the work for that year, or the total amount assessed against any such acre in more than one year and which is uncollected exceeds $3 or exceeds the amount fixed by the board of county commissioners in any year to cover the cost per acre of the work for that year, such amount shall be collected in annual installments not exceeding $3 or the amount fixed by the board of county commissioners at its first meeting during any calendar year to cover the actual cost of the work per such acre, as applicable.

(c) For good cause shown, the board of county commissioners may divide the cost between the owner of the land and the county. All moneys collected on such special assessment shall be credited to the soil-drifting fund. Any landowner aggrieved at the amount of the assessment against the landowner's land may bring an action in the district court of the county in which the land is situated to test the validity of the assessment or to enjoin its collection, but such action must be brought within 30 days after the assessment is made, and cannot be brought thereafter.

History: L. 1937, ch. 189, § 8; L. 1955, ch. 8, § 1; L. 1987, ch. 11, § 1; July 1.



2-2009 Federal cooperation.

2-2009. Federal cooperation. The secretary of agriculture is hereby made the agent of the state for the purpose of entering into any agreement with the federal government, or any agency thereof, for cooperation in efforts to prevent soil erosion by wind storms, dust storms and any plant or weed blowing produced thereby, and is hereby authorized to accept any money disbursed for that purpose by the federal government, or any of its agencies, and to distribute such moneys among the counties in accordance with the direction of the federal government or its agency.

History: L. 1937, ch. 189, § 9; L. 1988, ch. 4, § 7; L. 2004, ch. 101, § 41; July 1.



2-2011 Invalidity of part.

2-2011. Invalidity of part. Should the court declare any section or clause of this act unconstitutional then such shall affect only the section or clause so declared to be unconstitutional and shall not affect any other section or clause of this act.

History: L. 1937, ch. 189, § 11; March 24.






Article 21 PLANT PESTS

2-2112 Name of act.

2-2112. Name of act. This act shall be known as the plant pest and agriculture commodity certification act. The authority to regulate plant pests, live plant dealers, plants and plant products and commodity certification in Kansas is vested exclusively with the secretary of agriculture.

History: L. 1965, ch. 6, § 1; L. 2002, ch. 91, § 1; July 1.



2-2113 Definitions.

2-2113. Definitions. As used in this act:

(a) "Plant pests" includes any stage of development of any insect, nematode, arachnid, or any other invertebrate animal, or any bacteria, fungus, virus, weed or any other parasitic plant or microorganism, or any toxicant, which can injure plants or plant products, or which can cause a threat to public health.

(b) "Secretary" means the secretary of the Kansas department of agriculture, or the authorized representative of the secretary.

(c) "Plants" means trees, shrubs, grasses, vines, forage and cereal plants and all other plants including growing crops; cuttings, grafts, scions, buds and all other parts of plants.

(d) "Plant products" means fruit, vegetables, roots, bulbs, seeds, wood, lumber, grains and all other plant products.

(e) "Location" means any grounds or premises on or in which live plants are propagated, or grown, or from which live plants are removed for sale, or any grounds or premises on or in which live plants are being fumigated, treated, packed, stored or offered for sale.

(f) "Live plant dealer" means any person, unless excluded by rules and regulations adopted hereunder, who engages in business in the following manner:

(1) Grows live plants for sale or distribution;

(2) buys or obtains live plants for the purpose of reselling or reshipping within this state;

(3) plants, transplants or moves live plants from place to place within the state with the intent to plant such live plants for others and receives compensation for the live plants, for the planting of such live plants or for both live plants and plantings; or

(4) gives live plants as a premium or for advertising purposes.

(g) "Person" means a corporation, company, society, association, partnership, governmental agency and any individual or combination of individuals.

(h) "Permit" means a document issued or authorized by the secretary to provide for the movement of regulated articles to restricted destinations for limited handling, utilization or processing.

(i) "Host" means any plant or plant product upon which a plant pest is dependent for completion of any portion of its life cycle.

(j) "Regulated article" means any host or any article of any character as described in a quarantine or regulation carrying or being capable of carrying the plant pest against which the quarantine or regulation is directed.

(k) "Live plant" means any living plant, cultivated or wild, or any part thereof that can be planted or propagated unless specifically exempted by the rules or regulations of the secretary.

(l) "Quarantine pest" means a pest of potential economic importance to the area endangered thereby and not yet present there, or present but not widely distributed and being officially controlled.

(m) "Regulated nonquarantine pest" means a nonquarantine pest whose presence in plants for planting affects the intended use of those plants with an economically unacceptable impact and which is therefore regulated.

(n) "Official control" means the active enforcement of mandatory phytosanitary regulations and the application of mandatory phytosanitary procedures with the objective of eradication or containment of quarantine pests or for the management of regulated nonquarantine pest.

(o) "Regulated area" means an area into which, within which or from which plants, plant products and other regulated articles are subjected to phytosanitary regulations or procedures in order to prevent the introduction or spread of quarantine pests or to limit the economic impact of regulated nonquarantine pests.

(p) "Bee" means a honey-producing insect of the genus Apis including all life stages of the insect.

(q) "Beekeeping equipment" means all hives, supers, frames or other devices used in the rearing or manipulation of bees or their brood.

(r) "Toxicant" means any chemical, including an agricultural chemical as defined in K.S.A. 2-2202, and amendments thereto, or any biological substance which, if present in unsafe levels, can render a plant or plant product unsafe for human or animal consumption.

History: L. 1965, ch. 6, § 2; L. 1988, ch. 5, § 1; L. 2002, ch. 91, § 2; L. 2011, ch. 72, § 1; L. 2016, ch. 101, § 1; July 1.



2-2114 Secretary's duties.

2-2114. Secretary's duties. The secretary, either independently, or in cooperation with counties, cities, other political subdivisions of the state, federal agencies, agencies of other states or private entities may enter into contracts and agreements and may carry out official control operations or measures to locate, and to suppress, control, eradicate, prevent, contain or retard the spread of, any plant pests.

History: L. 1965, ch. 6, § 3; L. 1996, ch. 66, § 1; L. 2002, ch. 91, § 3; L. 2016, ch. 101, § 2; July 1.



2-2115 Inspections by secretary.

2-2115. Inspections by secretary. (a) To effectuate the purposes of this act and any rules or regulations adopted hereunder, the secretary shall have the right to:

(1) Enter any property in the state, except private dwellings, in order to:

(A) Inspect;

(B) monitor;

(C) place and inspect monitoring equipment; and

(D) obtain samples; and

(2) stop and inspect any means of conveyance moving within this state, upon reasonable suspicion to believe it contains or carries any plant pest or other article subject to this act.

(b) If access to any property sought under the provisions of this section for the purposes authorized is denied, the secretary may apply to any court of competent jurisdiction for an order providing for such access. The court shall, upon proper application, issue an order providing for access to such property.

History: L. 1965, ch. 6, § 4; L. 2002, ch. 91, § 4; L. 2011, ch. 72, § 2; July 1.



2-2116 Disposition of plant pests.

2-2116. Disposition of plant pests. Wherever the secretary finds a plant, plant product or other regulated article that is infested by a plant pest or finds that a plant pest exists on any premises in this state or is in transit in this state, the secretary may:

(a) Upon giving notice to the person in possession thereof, or agent of such person, seize, quarantine, treat or otherwise dispose of such plant pest in such manner as the secretary deems necessary to suppress, control, eradicate, prevent, contain or retard the spread of such plant pest;

(b) order such person in possession thereof, or agent of such person to so treat or otherwise dispose of such plant pest. If such person fails to comply with such order, the secretary may treat or otherwise dispose of such plant pest; or

(c) if such person is a live plant dealer, after notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, the secretary may assess against such live plant dealer any reasonable expense incurred by the secretary in treating or otherwise disposing of such plant pest.

History: L. 1965, ch. 6, § 5; L. 2002, ch. 91, § 5; L. 2011, ch. 72, § 3; L. 2016, ch. 101, § 3; July 1.



2-2117 Quarantines; notice and hearings.

2-2117. Quarantines; notice and hearings. The secretary is authorized to quarantine this state or any portion thereof when the secretary determines that such action is necessary to prevent or retard the spread of a plant pest or to contain a plant pest for the protection of the public health and to quarantine any other state or portion thereof whenever the secretary determines that a plant pest exists therein and that such action is necessary to prevent or retard its spread, movement or transportation into this state. Before promulgating the determination that a quarantine is necessary, the secretary, after providing due notice to interested parties, shall hold a public hearing at which any interested party may appear and be heard either in person or by attorney. The secretary may impose a temporary quarantine for a period not to exceed 90 days during which time a public hearing, as provided in this section, shall be held if it appears that a quarantine for more than the 90-day period will be necessary to prevent, contain or retard the spread of the plant pest. The secretary may limit the application of the quarantine to the infested portion of the quarantined area and appropriate environs, to be known as the regulated area, and, without further hearing, may extend the regulated area to include additional portions of the quarantined area. Following the establishment of the quarantine, no person shall move the plant pest against which the quarantine is established or move any regulated article described in the quarantine, within, from, into or through this state contrary to the quarantine promulgated by the secretary. The quarantine may restrict the movement of the plant pest and any regulated articles from the quarantined or regulated area in this state into or through other parts of this state or other states and from the quarantined or regulated area in other states into or through this state. The secretary shall impose such inspection, disinfection, certification or permit and other requirements as the secretary shall deem necessary to effectuate the purposes of this act. The secretary is authorized to establish regulations defining pest freedom standards for live plants, plants and plant products or other regulated articles that pose risk of moving plant pests that may cause economic or environmental harm.

History: L. 1965, ch. 6, § 6; L. 2002, ch. 91, § 6; L. 2011, ch. 72, § 4; L. 2016, ch. 101, § 4; July 1.



2-2118 Inspections; fees.

2-2118. Inspections; fees. Upon request the secretary may provide inspection services for any person who owns or possesses plants or plant products or for certification purposes of regulated articles intended for shipment. Upon payment of the appropriate fee as established by rule and regulation and as inspection personnel are available, the inspection shall be conducted and a report or certificate setting forth the inspection results shall be issued if requested. Inspection fees shall not exceed $30 per hour. The secretary may assess reasonable diagnostic and identification fees as established by rules and regulations adopted by the secretary. Mileage incurred shall also be paid by the person requesting the inspection at the rate established by rules and regulations. If certificate is requested an additional fee not to exceed $50, as established by rules and regulations, plus any fee amount charged by the United States government for the acquisition of federal certificates shall be assessed. The fees for such inspection and certificate in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee therefor under this subsection. In any case where any intended receiving state or country requires or authorizes the certification of plants or plant products, bees or beekeeping equipment or other regulated articles to be based on origin, special handling, treatment or any other procedure in addition to or in lieu of actual visual inspection of such articles, the secretary may provide such certification. The secretary may refuse to perform any inspection if the regulated article to be inspected is found to be in such condition that it cannot be adequately inspected or the environs in which the regulated article is located present a danger to the health and safety of the inspection personnel.

History: L. 1965, ch. 6, § 7; L. 1972, ch. 6, § 1; L. 1976, ch. 8, § 1; L. 1982, ch. 4, § 5; L. 1996, ch. 94, § 1; L. 2002, ch. 91, § 7; L. 2006, ch. 78, § 1; L. 2011, ch. 72, § 5; July 1.



2-2120 Live plant dealer's license; application fees; sale of live plants, conditions.

2-2120. Live plant dealer's license; application fees; sale of live plants, conditions. (a) Every live plant dealer, before selling or offering for sale or delivering any live plants in this state, shall procure from the secretary a live plant dealer's license for each location from which such live plant dealer engages in business as a live plant dealer.

(b) Application for such license shall be made on a form furnished by the secretary. The fee for each application shall be fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $80, excluding the plant pest emergency fee, authorized pursuant to K.S.A. 2016 Supp. 2-2129, and amendments thereto.

(c) A live plant dealer shall not be required to obtain a license if such live plant dealer does not import or export plants into or from the state and the annual gross receipts of such live plant dealer's business is less than $10,000.

(d) Such live plant dealer's license shall expire on January 31, following date of issue.

(e) A live plant dealer may only engage in the live plant business with live plants which are:

(1) In compliance with all quarantines and regulated nonquarantine pest freedom standards established by the secretary; or

(2) accompanied by a valid certificate of inspection of a federal inspector or inspector of another state stating that such live plants comply with all applicable quarantines and regulated nonquarantine pest freedom standards.

History: L. 1965, ch. 6, § 9; L. 1972, ch. 6, § 2; L. 1982, ch. 4, § 6; L. 2002, ch. 91, § 8; L. 2011, ch. 72, § 6; July 1.



2-2122 Revocation of live plant dealer license; notice and opportunity for hearing.

2-2122. Revocation of live plant dealer license; notice and opportunity for hearing. The secretary, after providing notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may deny any application or revoke, suspend, modify or refuse to renew any license, permit or certificate issued pursuant to this act if such applicant or holder of such license, permit or certificate has:

(a) Failed to comply with any provision or requirement of this act or any rule or regulation adopted hereunder;

(b) failed to comply with any laws, rules or regulations of any other state, or the United States, related to the licensing of live plant dealers, plant pests, plants, plant products or commodity certification; or

(c) had any license, certificate or permit issued by any other state, or the United States, related to the licensing of live plant dealers, plant pests, plants or plant products revoked, suspended or modified.

History: L. 1965, ch. 6, § 11; L. 1988, ch. 356, § 30; L. 2002, ch. 91, § 9; L. 2010, ch. 60, § 2; L. 2011, ch. 72, § 7; July 1.



2-2123 Unlawful to ship live plants or other articles not in compliance with act; tags or labels; electronic or mail order sales.

2-2123. Unlawful to ship live plants or other articles not in compliance with act; tags or labels; electronic or mail order sales. (a) Any live plants sold, delivered, transported or shipped into or within this state by a live plant dealer shall be accompanied by a tag, label, itemized bill of lading, receipt or other document on which shall appear the name and address of the consigner or shipper, a description of the contents and the place of origin.

(b) All live plants and regulated articles shipped or moved into this state shall be accompanied by valid documentation issued by the proper official of the state, territory, district or country from which it was shipped or moved, showing that such live plants or regulated articles are in compliance with quarantines and regulated pest freedom standards as established by the secretary.

(c) Live plants brought into the state under a document, as required by this section, may be sold and moved under a valid Kansas live plant dealer license, and this shall not preclude inspection by the secretary at any time within the state.

(d) Electronic or mail order sales of live plants are subject to the provisions of this act.

History: L. 1965, ch. 6, § 12; L. 2002, ch. 91, § 10; L. 2011, ch. 72, § 8; July 1.



2-2124 Violations; temporary restraining orders.

2-2124. Violations; temporary restraining orders. (a) It shall be a violation of this act for any person to:

(1) Sell, barter, offer for sale, or move, transport, deliver, ship or offer for shipment into or within this state any plant pests in any living stage without first obtaining approval for such shipment from the secretary;

(2) hinder or prevent the secretary from carrying out duties under this act;

(3) fail to carry out the treatment or destruction of any plant pest or regulated article in accordance with official notification from the secretary;

(4) sell, transport, deliver, distribute, offer or expose for sale live plants which are not in compliance with the provisions of this act;

(5) engage in business as a live plant dealer and use an invalid, suspended or revoked certificate of inspection, permit or live plant dealer license;

(6) fail to comply with any of the provisions of this act, or the rules and regulations adopted hereunder; and

(7) knowingly move any regulated article into or within this state from a quarantined area when such article has not been treated or handled as provided by the requirements of said quarantine at the point of origin of such article.

(b) Each day a violation of this act occurs or continues shall constitute a separate violation.

(c) The district court shall have jurisdiction over violations of this act or rules and regulations adopted hereunder. Such court may issue temporary restraining orders without first requiring proof that an adequate remedy at law does not exist. Any such orders shall be issued without bond. Such orders may be issued prior to the initiation of any criminal, administrative or civil penalty proceedings.

History: L. 1965, ch. 6, § 13; L. 1976, ch. 8, § 3; L. 2002, ch. 91, § 11; L. 2011, ch. 72, § 9; July 1.



2-2125 Penalties for violations.

2-2125. Penalties for violations. (a) Any person violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than $25 nor more than $500.

(b) The secretary, after providing notice and opportunity for a hearing, in accordance with the Kansas administrative procedure act, may assess a civil penalty against any person who violates or fails to comply with the requirements of this act, or any rules or regulations adopted hereunder, of not less than $100 nor more $2,000 per violation. A separate civil penalty may be assessed for each separate violation. Such civil penalty may be assessed in addition to any other penalty provided by law.

History: L. 1965, ch. 6, § 14; L. 2002, ch. 91, § 12; L. 2011, ch. 72, § 10; July 1.



2-2126 Rules and regulations.

2-2126. Rules and regulations. The secretary shall adopt, amend and repeal such rules and regulations as, in the discretion of the secretary, are necessary for the administration and enforcement of the provisions of this act.

History: L. 1965, ch. 6, § 15; L. 2001, ch. 175, § 2; L. 2002, ch. 91, § 13; L. 2011, ch. 72, § 11; July 1.



2-2127 Invalidity of part.

2-2127. Invalidity of part. If any clause, sentence, paragraph, section, or part of this act shall for any reason be declared unconstitutional by any court of competent jurisdiction it shall not affect the validity or constitutionality of any remaining sentence, clause, paragraph, section or part of this act.

History: L. 1965, ch. 6, § 16; June 30.



2-2128 Disposition of moneys received; plant protection fee fund.

2-2128. Disposition of moneys received; plant protection fee fund. (a) The secretary shall remit all moneys received by or for the secretary under article 21 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the plant protection fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(b) The entomology fee fund is hereby redesignated the plant protection fee fund.

History: L. 1965, ch. 6, § 17; L. 1973, ch. 2, § 2; L. 2001, ch. 5, § 14; L. 2002, ch. 91, § 14; L. 2011, ch. 72, § 12; July 1.



2-2129 Plant pest emergency response fund.

2-2129. Plant pest emergency response fund. (a) There is hereby created a plant pest emergency response fund in the state treasury. Such fund shall be funded by a fee assessed in addition to the fees assessed a live plant dealer under article 21 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto. The additional fee shall be fixed by rules and regulations adopted by the secretary of agriculture, except that such additional fee shall not exceed $5 annually on each live plant dealer license. The secretary is authorized and empowered to collect the fees provided in this section.

(b) The secretary is authorized and empowered to make expenditures from the plant pest emergency response fund and that in the discretion of the secretary mitigate pests that have been identified by the secretary as high risk pests having the potential to damage agriculture, horticulture or the environment. Such expenditures may include the costs of enforcement to protect against high risk pests identified by the secretary. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(c) The plant pest emergency response fund shall be a fund separate and distinct from the plant protection fee fund referred to in K.S.A. 2-2128, and amendments thereto.

(d) The provisions of this section shall be part of and supplemental to this act.

History: L. 2001, ch. 175, § 1; L. 2002, ch. 91, § 15; L. 2011, ch. 72, § 13; July 1.



2-2135 Pest control compact; enactment.

2-2135. Pest control compact; enactment. The pest control compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PEST CONTROL COMPACT

Article I. Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately 137 billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of the varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible to infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.

Article II. Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory, or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance fund" means the pest control insurance fund established pursuant to this compact.

(f) "Governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive committee" means the committee established pursuant to Article V(e), of this compact.

Article III. The Insurance Fund

There is hereby established the pest control insurance fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV. The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and the executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board is cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the insurance fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V. Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

(1) Assist in the coordination of activities pursuant to the compact in his state; and

(2) represent his state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefore within the federal government, the United States may be represented on the governing board of the insurance fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI. Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

(1) The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

(2) The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

(1) A detailed statement of the circumstances which occasion the request for the invoking of the compact.

(2) Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

(3) A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefore, in connection with the eradication, control or prevention of introduction of the pest concerned.

(4) Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

(5) A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less or whether the request is for an installment in a program which is likely to continue for a longer period of time.

(6) Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefore shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

Article VII. Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local, and federal officials and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations upon request of the governing board or executive committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same: Provided, That any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII. Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this compact a nonparty state shall be entitled to appear, participate and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX. Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one-tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account". The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV(g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and report of the audit shall be included in and become part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X. Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI. Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

History: L. 2005, ch. 8, § 1; July 1.



2-2136 Same; state agency cooperation with insurance fund.

2-2136. Same; state agency cooperation with insurance fund. Consistent with law and within available appropriations, the departments, agencies, and officers of this state may cooperate with the insurance fund established by the pest control compact.

History: L. 2005, ch. 8, § 2; July 1.



2-2137 Same; bylaws filed with secretary of agriculture.

2-2137. Same; bylaws filed with secretary of agriculture. Pursuant to Article IV(h) of the compact, copies of bylaws and amendments thereto must be filed with the secretary of agriculture.

History: L. 2005, ch. 8, § 3; July 1.



2-2138 Same; compact administrator, duties.

2-2138. Same; compact administrator, duties. The compact administrator for this state shall be the secretary of agriculture or the secretary's designee. The duties of the compact administrator shall be deemed a regular part of the duties of this office.

History: L. 2005, ch. 8, § 4; July 1.



2-2139 Same; application for assistance from insurance fund.

2-2139. Same; application for assistance from insurance fund. Within the meaning of Article VI(b) or VIII(a), a request or application for assistance from the insurance fund may be made by the secretary of agriculture whenever in their judgment the conditions qualifying this state for such assistance exist and it would be in the best interest of this state to make such request.

History: L. 2005, ch. 8, § 5; July 1.



2-2140 Same; credit of payments received by state.

2-2140. Same; credit of payments received by state. The department, agency or officer expending or becoming liable for an expenditure on account of a control or an eradication program undertaken or intensified pursuant to the compact shall have credited to an operating fund in the state treasury the amount or amounts of any payments made to this state to defray the cost of such program, or any part thereof, or as reimbursement thereof.

History: L. 2005, ch. 8, § 6; July 1.



2-2141 Same; executive head.

2-2141. Same; executive head. As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

History: L. 2005, ch. 8, § 7; July 1.






Article 22 AGRICULTURAL CHEMICALS

2-2201 Title.

2-2201. Title. This act may be cited as the "agricultural chemical act of 1947."

History: L. 1947, ch. 10, § 1; June 30.



2-2202 Definitions.

2-2202. Definitions. For the purpose of this act: (a) The terms "agricultural chemical" and "pesticide" shall be construed as synonymous terms, shall apply to substances used for both agricultural and non-agricultural uses and shall mean and include any substance or mixture of substances labeled, designed or intended for use in preventing, destroying, repelling, or mitigating any insects, rodents, predatory animals, fungi, weeds, nematodes and other forms of plant or animal life or viruses, which the secretary shall declare to be a pest, and any substance labeled, designed or intended for use as a defoliant, and any substance or mixture of substances, labeled, designed or intended for use as a plant regulator, or desiccant. Viruses on or in living man or other animals are specifically excepted and excluded from this definition. Drugs recognized by the United States pharmacopoeia or the national formulary, the label of which bears the descriptive abbreviations for these compendia, U.S.P. or N.F. as the case may be, are specifically excepted and excluded from this definition.

(b) The term "insecticide" means and includes any substance or mixture of substances, labeled, designed or intended for use in preventing, destroying, repelling, or mitigating any insects which may be present in any environment whatsoever.

(c) The term "fungicide" means and includes any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling, or mitigating any fungi.

(d) The term "rodenticide" means and includes any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling, or mitigating rodents or any other vertebrate animals which the secretary shall declare to be a pest.

(e) The term "herbicide" means and includes any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling or mitigating any weed.

(f) The term "nematocide" means any substance or mixture of substances, labeled, designed, or intended for use in preventing, destroying, repelling, or mitigating any nematodes.

(g) The term "defoliant" means and includes any substance or mixture of substances, labeled, designed, or intended for use for defoliating plants, preparatory to harvest for purpose of obtaining early or controlled maturity.

(h) The term "plant regulator" means any substance or mixture of substances, labeled, designed, or intended through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of ornamental or crop plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

(i) The term "desiccant" means any substance or mixture of substances labeled, designed, or intended for artificially accelerating the drying of plant tissues.

(j) The term "insect" means a small invertebrate animal generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six-legged, usually winged forms, as for example, beetles, bugs, bees, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example, spiders, mites, ticks, centipedes, and wood lice.

(k) The term "fungi" means and includes any nonchlorophyll-bearing thallophytes (any nonchlorophyll-bearing plants of a lower order than mosses and liverworts) and includes rusts, smuts, mildews, molds, yeasts, and bacteria, except those on or in living man or other animals.

(l) The term "weed" means and includes any plant which grows where not wanted.

(m) The term "nematode" means invertebrate animals of the phylum nemathelminthes and class Nemotoda, that is, unsegmented round worms with elongated, fusiform, or saclike bodies covered with cuticle, and inhabiting soil, water, plants or plant parts; may also be called nemas or eelworms.

(n) The term "fumigant" means any substance or mixture of substances which emits or liberates a gas or gases, which are used in controlling, destroying, or mitigating insects or rodents and which are usually dangerous to man and other animals.

(o) The term "ingredient statement" means a statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the agricultural chemical. If the agricultural chemical contains arsenic in any form, the statement shall include the percentages of total and water soluble arsenic, each calculated as elemental arsenic. If the agricultural chemical is not highly toxic to man, and if the agricultural chemical does not contain arsenic in any form, and if the agricultural chemical is not a fumigant, and if a statement of the total percentage of each active ingredient is filed with the secretary, then the term "ingredient statement" shall be construed to mean a statement of the name of each active ingredient listed in the order of greatest percentage of each present in the product, together with the name and total percentage of the inert ingredients, if any there be in the agricultural chemical.

(p) The term "active ingredient" means (1) in the case of any agricultural chemical other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate insects, nematodes, fungi, rodents, weeds or other pests;

(2) in the case of a plant regulator an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the produce thereof;

(3) in the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant;

(4) in the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

(q) The term "inert ingredient" means an ingredient which is not an active ingredient.

(r) The term "antidote" means the most practical immediate treatment in case of poisoning and includes first aid treatment.

(s) The term "person" means any individual, partnership, association, corporation, or organized group of persons whether incorporated or not.

(t) The term "secretary" means the secretary of agriculture.

(u) The term "registrant" means the person registering any agricultural chemical pursuant to the provisions of this act.

(v) The term "label" means the written, printed, or graphic matter on, or attached to, the agricultural chemical or the immediate container thereof, and the outside container or wrapper of the retail package, if any there be.

(w) The term "labeling" means all labels and other written, printed or graphic matter:

(1) Upon the agricultural chemical or any of its containers or wrappers;

(2) accompanying the agricultural chemical at any time;

(3) to which reference is made on the label or in literature accompanying the agricultural chemical, except when accurate, nonmisleading reference is made to current official publications of the United States departments of agriculture, interior, health and human services, environmental protection agency and state and federal experimental stations and extension services.

(x) The term "adulterated" shall apply to any agricultural chemical:

(1) The strength or purity of which falls below the professed standard or quality as expressed on labeling or under which it is sold;

(2) if any substance has been substituted wholly or in part for the article;

(3) if any valuable constituent of the article has been wholly or in part abstracted.

(y) The term "misbranded" shall apply:

(1) To any agricultural chemical if its labeling bears any statement, design, or graphic representation relative thereto, or to its ingredients, which is false or misleading in any particular;

(2) to any agricultural chemical:

(a) Which is an imitation of or is offered for sale under the name of another agricultural chemical;

(b) the labeling of which bears any reference to registration under this act;

(c) the labeling accompanying which does not contain instructions for use which are necessary for effective results; and which, if complied with, are adequate for the protection of the public and the environment;

(d) if the label of which does not contain a warning or caution statement which, if complied with, is adequate to prevent injury to living man and other vertebrate animals or does not bear a hazard or cautionary statement sufficient to prevent harm to the environment, especially the waters of the state;

(e) the label of which does not bear an ingredient statement on the immediate container;

(f) the label of which does not bear an ingredient statement on the outside container or wrapper, if there be one, through which the ingredient statement on the immediate container cannot be clearly read;

(g) upon which there appears any word, statement, or other information required by or under the authority of this act to appear on the labeling, which is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; and

(h) the label of which does not bear an EPA registration number, unless exempted from the requirement under the provisions of FIFRA.

(3) To any insecticide, fungicide, nematocide, or herbicide which when used as directed, or when used in accordance with commonly recognized practices:

(a) Shall be injurious to living man or other vertebrate animals, to which it is applied, or to the person applying such agricultural chemical;

(b) shall be injurious to the environment or to vegetation, other than weeds, to which it is applied, or to the person applying such agricultural chemical. Physical or physiological effects on plants or parts thereof shall not be deemed to be injury, when this is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with the label claims and recommendations.

(z) The term "emergency exemption" shall mean an authorization to use a pesticide product, under emergency conditions, in a manner other than as stated on the product label as registered under section 3 of FIFRA which must be obtained by the secretary.

(aa) The term "restricted use" shall mean and include any pesticide, the use of which is either registered as restricted-use by the secretary or labeled as restricted-use by a federal agency responsible for making the classification or designation.

(bb) The term "special local need registration" shall mean a registration under section 24 of FIFRA authorized by the administrator of the EPA when certain conditions are met that indicate that there is a specific and special need within the state.

(cc) The term "suspended pesticide" shall mean any product whose registration is suspended under the provisions of this act or of FIFRA which would immediately stop the distribution or use, or both, of the product.

(dd) The term "distribute" shall mean to sell, offer for sale, hold for sale, hold for shipment, ship, deliver for shipment or release for shipment. The term does not include the holding or application of pesticides or the dilution of pesticide products by commercial pesticide applicators for the control of pests without delivering any unapplied pesticide to any customer of such applicators.

(ee) "EPA" shall mean the United States environmental protection agency.

(ff) "FIFRA" shall mean the federal insecticide, fungicide and rodenticide act (7 U.S.C. § 136 et seq. (1996)) and regulations adopted pursuant thereto.

History: L. 1947, ch. 10, § 2; L. 1963, ch. 9, § 1; L. 2004, ch. 101, § 42; L. 2009, ch. 128, § 2; July 1.



2-2203 Prohibited acts.

2-2203. Prohibited acts. (a) It shall be unlawful for any person to distribute, sell, or offer for sale within this state or deliver for transportation or transport in intrastate commerce or between points within this state through any point outside this state any of the following: (1) Any agricultural chemical which has not been registered pursuant to the provisions of K.S.A. 2-2204, and amendments thereto; (2) any agricultural chemical, if any of the claims made for it, or if any of the directions for its use, differ in substance from the representations made in connection with its registration; (3) any agricultural chemical if the composition thereof differs from its composition as represented in connection with its registration, unless within the discretion of the secretary, or an authorized representative of the secretary, a change in the labeling or formula of an agricultural chemical within a registration period, has been authorized, without requiring a reregistration of the product. (4) Any agricultural chemical, unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is affixed to such container, and to the outside container or wrapper of the retail package, if there be one through which the required information on the immediate container cannot be clearly read, a label bearing the following: (a) The name and address of the manufacturer, registrant, or person for whom manufactured; (b) the name, brand, or trademark of said article and (c) the minimum net weight or measure of the contents except that herbicides shall be labeled to state the net weight of contents. (5) Any agricultural chemical which contains any substance or substances in quantities highly toxic to man, determined as provided in K.S.A. 2-2205, and amendments thereto, unless the label shall bear, in addition to any other matter required by this act: (a) The skull and crossbones; (b) the word "poison" prominently, in red, on a background of distinctly contrasting color; and (c) a statement of an antidote for the pesticide. (6) Any agricultural chemical which is adulterated or misbranded.

(b) It shall be unlawful: (1) For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this act, or by regulations promulgated hereunder, or to add any substance to, or take any substance from, an agricultural chemical in any manner which may defeat the purposes of this act. (2) For any person to use for his or her own advantage or to reveal, other than to the secretary or an authorized representative of the secretary, or proper officials or employees of the state or to the courts of this state in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons, for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of K.S.A. 2-2204, and amendments thereto.

History: L. 1947, ch. 10, § 3; L. 2009, ch. 128, § 3; July 1.



2-2204 Registration; renewal; chemicals subject to federal registration may be exempted; fees and charges; reduction; cancellation of registration upon notice.

2-2204. Registration; renewal; chemicals subject to federal registration may be exempted; fees and charges; reduction; cancellation of registration upon notice. (a) Every agricultural chemical which is distributed, sold or offered for sale within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state shall be registered by the secretary. The secretary shall have the authority to classify or designate as restricted-use any pesticide registered for sale, use or distribution in the state of Kansas, according to rules and regulations promulgated by the secretary. The secretary may adopt rules and regulations to allow products to be registered for a period not to exceed three years. All registration of products shall expire on December 31 of the year the registration is set to expire, unless such registration shall be renewed, in which event expiration date shall be extended for each year of renewal registration, or until otherwise terminated. Products which have the same formula, and are manufactured by the same person, the labeling of which contains the same claims, and the labels of which bear a designation identifying the product as the same agricultural chemical may be registered as a single product and additional names and labels shall be added by supplement statements during the current period of registration. Within the discretion of the secretary, or an authorized representative of the secretary, a change in the labeling or formulas of an agricultural chemical may be made within the current period of registration without requiring a reregistration of the product. Any agricultural chemical imported into this state which is subject to the provisions of any federal act providing for the registration and which has been duly registered under the provisions of such federal act, in the discretion of the secretary, may be exempted from registration under this act when such agricultural chemical is sold or distributed in the unbroken immediate container in which such agricultural chemical was originally shipped.

(b) The registrant shall file with the secretary, a statement including: (1) The name and address of the registrant and the name and address of the person whose name will appear on the label if other than the registrant; (2) the name of the agricultural chemical; (3) a complete copy of the labeling accompanying the agricultural chemical and a statement of all claims made and to be made for it and a statement of directions for use; and (4) if requested by the secretary, or an authorized representative of the secretary, a full description of the tests made and the results thereof upon which the claims are based.

(c) The secretary may require the registrant to submit a copy of the product label registered by the EPA under the provisions of FIFRA.

(d) Any time the registrant modifies the label, the modified label shall be submitted to the secretary for review and approval prior to implementing the new label in Kansas.

(e) On the date of registration, the registrant shall pay a fee fixed by rules and regulations adopted by the secretary of agriculture. Such fee shall equal an amount per registered agricultural chemical, not to exceed $150 per year. Such fee shall be deposited in the state treasury and credited as follows: (1) An amount equal to $100 for each year of registration shall be credited to the state water plan fund created by K.S.A. 82a-951, and amendments thereto; and (2) the remainder shall be credited to the agricultural chemical fee fund to be used for carrying out the provisions of this act. The annual fee for each agricultural chemical registered which is in effect on the day preceding the effective date of this act shall continue in effect until the secretary of agriculture adopts rules and regulations fixing a different fee therefor under this subsection. The secretary of agriculture is hereby authorized and empowered, whenever it determines that the fee imposed by this subsection and paid into the state treasury as provided by law is yielding more revenue than is required for the purposes to which such fee is devoted by law, to reduce the fee imposed by this subsection for such period as the secretary shall deem justified by adopting rules and regulations under this subsection but not for less than one year. In the event that the secretary, after reducing such fee, finds that sufficient revenues are not being produced by such reduced fee, the secretary is authorized and empowered by adopting rules and regulations under this subsection, to restore in full or in part such fee to an amount which, in the judgment of the secretary, will produce sufficient revenues for the purposes as provided in this section, but not exceeding the maximum amount of the fee imposed by this subsection.

(f) The secretary, or an authorized representative of the secretary, whenever it is deemed essential in the administration of this act, may require the submission of the complete formula or any other data in support of the registration for any pesticide. The complete formula and any other trade secrets submitted to support the registration application shall be considered as confidential. If it appears to the secretary, or an authorized representative of the secretary, that the composition of the product is such as to warrant the proposed claims for the product and if the product and its labeling and other material required to be submitted comply with the requirements of this act, the secretary shall register the product.

(g) If it does not appear to the secretary, or an authorized representative of the secretary, that the product is such as to warrant the proposed claims for it or if the product and its labeling and other material required to be submitted do not comply with the provisions of this act, the secretary shall notify the registrant of the manner in which the product, labeling, or other material required to be submitted fail to comply with the act and rules and regulations adopted pursuant thereto so as to afford the registrant an opportunity to make the necessary corrections. If, upon receipt of such notice, the registrant does not make the required changes within 30 days, the secretary may deny registration of the product. In addition, the secretary may deny registration of a product if the application for registration fails to comply with this act or any rule or regulation adopted pursuant thereto. If the secretary denies a registration, the registrant may request a hearing in accordance with the provisions of the Kansas administrative procedure act.

(h) Any pesticide registration canceled or suspended under the provisions of FIFRA shall be considered to be canceled or suspended under provisions of the agricultural chemical act of 1947, unless such cancellation is due to the nonpayment of registration fees required under FIFRA.

(i) If the secretary determines that a registered product fails to meet the claims made on its label, the secretary may suspend or revoke the product registration after a hearing in accordance with the provisions of the Kansas administrative procedure act. In addition, if the secretary determines that a registered product or its labeling fails to comply with this act, or a rule or regulation adopted pursuant to this act, the secretary may suspend or revoke the product registration after a hearing in accordance with the provisions of the Kansas administrative procedure act.

(j) In order to protect the public, the secretary, or a duly authorized representative of the secretary, on the secretary's own motion, may at any time, after written notice to the registrant, suspend or revoke the registration of an agricultural chemical. Any person so notified shall be given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act with regard to the secretary's contemplated action, before any registration is suspended or revoked.

(k) Notwithstanding any other provisions of this act, registration is not required in the case of an agricultural chemical shipped from one plant within this state to another plant within this state operated by the same person.

(l) Any information required to be filed pursuant to this section, may be filed electronically pursuant to rules and regulations promulgated by the secretary.

History: L. 1947, ch. 10, § 4; L. 1951, ch. 13, § 1; L. 1982, ch. 4, § 7; L. 1987, ch. 12, § 8; L. 1988, ch. 356, § 31; L. 1989, ch. 186, § 28; L. 2002, ch. 181, § 2; L. 2004, ch. 85, § 2; L. 2008, ch. 93, § 2; L. 2009, ch. 128, § 4; July 1.



2-2205 Determinations after hearings; rules and regulations; uniformity between states and federal government.

2-2205. Determinations after hearings; rules and regulations; uniformity between states and federal government. (a) The secretary is authorized, after opportunity for a hearing: (1) To declare as a pest any form of plant or animal life or virus which is injurious to plants, men, domestic animals, articles, or substances; (2) to determine whether agricultural chemicals are highly toxic to man; (3) to determine standards of coloring or discoloring for agricultural chemicals; and (4) to subject agricultural chemicals to the requirements of K.S.A. 2-2203(a)(6), and amendments thereto.

(b) The secretary is authorized, after due public hearing, to make appropriate rules and regulations for carrying out the provisions of this act, including rules and regulations providing for the collection and examination of samples of agricultural chemicals.

(c) In order to avoid confusion endangering the public health and safety resulting from diverse requirements, particularly as to the labeling and coloring of agricultural chemicals and to avoid increased costs to the people of this state due to the necessity of complying with such diverse requirements in the manufacture and sale of such products, it is desirable that there should be uniformity between the requirements of the several states and the federal government relating to such products. To this end the secretary is authorized, after due public hearing, to adopt regulations, applicable to and in conformity with the primary standards established by this act; or as have or may be prescribed by the EPA with respect to agricultural chemicals or pesticides.

History: L. 1947, ch. 10, § 5; L. 2009, ch. 128, § 5; July 1.



2-2206 Examinations; prosecutions; stop sale orders; judicial review; inspections.

2-2206. Examinations; prosecutions; stop sale orders; judicial review; inspections. (a) The examination of agricultural chemicals shall be made under the direction of the secretary, or an authorized representative of the secretary, for the purpose of determining whether they comply with the requirements of this act. If it appears from such examination that an agricultural chemical fails to comply with the provisions of this act and the secretary, or an authorized representative of the secretary, contemplates instituting criminal proceedings against any person, the secretary or the authorized representative of the secretary shall cause notice to be given to such person. Any person so notified shall be given an opportunity to present such person's views, either orally or in writing, with regard to such contemplated proceedings. If thereafter in the opinion of the secretary, or an authorized representative of the secretary, it appears that the provisions of the act have been violated by such person, then the secretary or an authorized representative of the secretary may refer the facts to the county attorney or district attorney for the county in which the violation occurred with a copy of the results of the analysis or the examination of such article. Nothing in this act shall be construed as requiring the secretary or the authorized representative of the secretary to report for prosecution or for the institution of libel proceedings any minor violations of the act whenever the secretary or the authorized representative of the secretary believes that the public interests will be best served by a suitable notice of warning in writing.

(b) It shall be the duty of each county attorney or district attorney to whom any such violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(c) The secretary, or an authorized representative of the secretary, is authorized to give notice of all judgments entered in actions instituted under the authority of this act by publication in such manner as the secretary may prescribe.

(d) The secretary or a duly authorized representative of the secretary, acting as the enforcing officer, may issue and enforce a written or printed stop sale, use or removal order to the owner or custodian of any quantity of an agricultural chemical which the secretary or duly authorized representative determines is adulterated or misbranded, is not registered as required under K.S.A. 2-2204, and amendments thereto, fails to bear on its label the required information, has an altered or defaced label or the pesticide product has pesticide or pesticide residue on the container or packaging. The stop sale, use or removal order shall prohibit further sale and movement of such agricultural chemical, except on approval of the enforcing officer, until the enforcing officer has evidence that the law and rules and regulations have been complied with and issues a release from the stop sale, use or removal order. Any stop sale, use or removal order issued pursuant to this subsection is subject to review in accordance with the Kansas judicial review act. The provisions of this subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of the statutes contained in article 22 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

(e) The representative of the secretary may issue a stop sale, use or removal order for any pesticide product held for distribution to any pesticide dealer who has failed to register as a pesticide dealer under the requirements of K.S.A. 2-2469, and amendments thereto.

(f) During reasonable business hours, the secretary or secretary's representative shall have the authority to enter any locations where pesticides, pest control devices or pest control systems are being held for sale and distribution in order to conduct inspections, obtain samples and other evidence, obtain copies of records and otherwise document compliance with the provisions of this act.

History: L. 1947, ch. 10, § 6; L. 1985, ch. 9, § 3; L. 1986, ch. 318, § 13; L. 2009, ch. 128, § 6; L. 2010, ch. 17, § 10; July 1.



2-2207 Exemptions.

2-2207. Exemptions. (a) The secretary may issue a permit for an experimental use pesticide in lieu of registration, as prescribed by rules and regulations adopted by the secretary.

(b) The penalties provided for violations of subsection (a) of K.S.A. 2-2203, and amendments thereto, shall not apply to: (1) Any carrier while engaged in transporting an agricultural chemical within this state, if such carrier, upon request, permits the secretary or the secretary's designated representative or agent to copy all records showing the transactions in and movement of the products; (2) public officials of this state and the federal government engaged in the performance of their official duties; (3) the manufacturer or shipper of an agricultural chemical for experimental use only (A) by or under the supervision of any agency of this state or of the federal government authorized by law to conduct research in the field of agricultural chemicals, or (B) by others if the agricultural chemical is not sold and if the container thereof is plainly and conspicuously marked "for experimental use only not to be sold," together with the manufacturer's name and address. If a written permit has been obtained from the secretary, or an authorized representative of the secretary, an agricultural chemical may be sold for experiment purposes subject to such restrictions and conditions as may be set forth in the permit.

(c) No article shall be deemed in violation of this act when consigned for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser. If not so exported all of the provisions of this act shall apply.

(d) This act shall not limit or abridge in any manner the right of any pharmacist licensed in the state of Kansas to sell chemicals and drugs in broken packages in compliance with the Kansas pharmacy laws.

(e) Any pesticide product that is permitted for distribution and use under the provisions of an emergency exemption shall be exempt from the requirements for registration of the label allowing for use in an emergency.

(f) Any pesticide product label for which the secretary seeks registration under the provisions for special local need (SLN) registration shall be exempt from the registration fee for the remainder of the first year the SLN is in place. A registration fee in an amount fixed by the secretary shall be required for renewal of the SLN registration.

History: L. 1947, ch. 10, § 7; L. 1986, ch. 231, § 1; L. 2009, ch. 128, § 7; July 1.



2-2208 Penalties.

2-2208. Penalties. (a) Any person violating K.S.A. 2-2203 (a)(1) shall be guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars and not more than five hundred dollars.

(b) Any person violating any provisions of this act other than K.S.A. 2-2203 (a)(1) or failing to comply with any of the provisions of this act other than K.S.A. 2-2203 (a)(1) or violating or failing to comply with any rule or regulation adopted under the provisions of this act, shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars for the first offense and upon conviction for a subsequent offense shall be fined not less than one hundred dollars or more than five hundred dollars for each subsequent offense: Provided, That any offense committed more than five years after a previous conviction shall be considered a first offense. The registration of the article with reference to which the violation occurred shall terminate automatically upon entry of judgment by the court against the violator. An article the registration of which has been terminated may not again be registered unless the article, its labeling, and other material required to be submitted appear to the secretary, or an authorized representative of the secretary, to comply with all the requirements of this act.

(c) Notwithstanding any other provisions of this section, in case any person, with intent to defraud, uses or reveals information relative to formulas of products acquired under authority of K.S.A. 2-2204, he or she shall be fined not more than five hundred dollars or imprisoned for not more than one year or both.

History: L. 1947, ch. 10, § 8; June 30.



2-2209 Seizures.

2-2209. Seizures. (a) Any agricultural chemical that is distributed, sold, or offered for sale within this state or delivered for transportation or transported in intrastate commerce or between points within this state through any point outside this state shall be liable to be proceeded against in any court of competent jurisdiction in any county of the state where it may be found and seized for confiscation by process of libel for condemnation if it: (1) Is adulterated or misbranded; (2) has not been registered under the provisions of K.S.A. 2-2204, and amendments thereto; or (3) fails to bear on its label the information required by the agricultural chemical act of 1947.

(b) If the article is condemned, after entry of decree, it shall be disposed of by destruction or sale as the court may direct and the proceeds, if such article is sold, less legal costs, shall be paid to the state treasurer. The article shall not be sold contrary to the provisions of the agricultural chemical act of 1947. Upon payment of costs and upon the execution and delivery to the clerk of such court, of a good and sufficient bond to be approved by the judge, conditioned that the article shall not be disposed of unlawfully, the court may direct that such article be delivered to the owner thereof for relabeling or reprocessing as the case may be.

(c) When a decree of condemnation is entered against the article, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article.

History: L. 1947, ch. 10, § 9; L. 1992, ch. 314, § 1; L. 2009, ch. 128, § 8; July 1.



2-2210 Delegation of duties.

2-2210. Delegation of duties. All authority vested in the secretary by virtue of the provisions of this act may with like force and effect be executed by such employees of the Kansas department of agriculture as the secretary may from time to time designate for said purpose.

History: L. 1947, ch. 10, § 10; L. 2004, ch. 101, § 43; July 1.



2-2211 Cooperation with other agencies.

2-2211. Cooperation with other agencies. The secretary is authorized and empowered to cooperate with, and enter into agreements with, any other agency of this state, the United States department of agriculture, and any other state or agency thereof for the purpose of carrying out the provisions of this act and securing uniformity of regulations.

History: L. 1947, ch. 10, § 11; June 30.



2-2212 Disposition of moneys received; agricultural chemical fee fund.

2-2212. Disposition of moneys received; agricultural chemical fee fund. The secretary shall remit all moneys received by or for the secretary under article 22 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural chemical fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1947, ch. 10, § 12; L. 1973, ch. 2, § 7; L. 2001, ch. 5, § 15; L. 2004, ch. 101, § 44; July 1.



2-2213 Invalidity of part.

2-2213. Invalidity of part. If any provision of this act is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this act and the applicability thereof to other persons and circumstances shall not be affected thereby.

History: L. 1947, ch. 10, § 13; June 30.



2-2214 Jurisdiction over distribution, sale and transportation; emergency situations.

2-2214. Jurisdiction over distribution, sale and transportation; emergency situations. (a) Jurisdiction in all matters pertaining to the distribution, sale and transportation of agricultural chemicals is by this act vested exclusively in the secretary, and an authorized representative of the secretary, except as otherwise specifically provided in this act.

(b) The secretary shall have the authority to apply for a permit for pesticide use in emergency situations as provided for under the provisions of section 18 of FIFRA and to apply for special local need registrations under the provisions of subsection (c) of section 24 of FIFRA.

History: L. 1947, ch. 10, § 14; L. 2009, ch. 128, § 9; July 1.



2-2215 Judicial review of secretary's actions.

2-2215. Judicial review of secretary's actions. In addition to any other remedy which may be available, any action of the secretary pursuant to the agricultural chemical act of 1947 is subject to review in accordance with the Kansas judicial review act.

History: L. 1947, ch. 10, § 15; L. 1986, ch. 318, § 14; L. 2010, ch. 17, § 11; July 1.






Article 23 LABELING OF AGRICULTURAL PRODUCTS

2-2301 Definitions.

2-2301. Definitions. The term "person" shall mean and include individuals, corporations, associations, receivers, and trustees. The term "agricultural products" shall mean and include products and foods, in raw or processed form which are obtained in whole or in part from plants or domestic animals. Domestic animals shall be construed to include poultry and bees. The term "established standard" shall mean and include a grade and standard which has been adopted and provided for by the United States congress, the Kansas legislature, or by an authorized federal or state agency.

History: L. 1951, ch. 14, § 1; June 30.



2-2302 Unlawful acts.

2-2302. Unlawful acts. It shall be unlawful for any person: (a) To label any agricultural product, or the container thereof, with any grade, standard, designation, words or figures denoting comparative quality which is in any way misleading;

(b) to represent any agricultural product as being of any grade, standard or comparative quality, which representation is in any way misleading;

(c) to move into the state for sale, have in possession for sale, or sell, any agricultural product, which is labeled or represented in any misleading manner as any grade or standard. Nothing in this section shall prohibit any person from using a brand or descriptive term in the labeling of an agricultural product: Provided, Such labeling is not misleading. If an established standard has not been adopted for an agricultural product nothing in this section shall prohibit any person from selling such a product with a label thereon, or on its container, denoting comparative qualities: Provided, That such product is not made in semblance of or imitation of, a product for which an established standard has been adopted.

History: L. 1951, ch. 14, § 2; June 30.



2-2303 Same; false established standards.

2-2303. Same; false established standards. It shall be unlawful for any person to grade any agricultural product, and identify it or its container, with a false established standard. It shall be unlawful for any person to label any agricultural product, or its container, with a false established standard.

History: L. 1951, ch. 14, § 3; June 30.



2-2304 Nuisances; seizure; injunctions.

2-2304. Nuisances; seizure; injunctions. Agricultural products which are moved, or possessed, or exposed for sale, with an incorrect or unlawful label on such product, or its container, shall constitute a common nuisance and such products shall be subject to seizure in the manner as provided by law. Acts and threatened acts in violation of the provisions of this law, and acts amendatory thereof, and supplemental thereto, may be enjoined in a court of competent jurisdiction without any other civil or criminal action being instituted.

History: L. 1951, ch. 14, § 4; June 30.



2-2305 Penalty.

2-2305. Penalty. Any person who violates any of the provisions of this act shall be guilty of a misdemeanor, and upon conviction shall be fined in a sum of not less than twenty-five dollars ($25), nor more than five hundred dollars ($500).

History: L. 1951, ch. 14, § 5; June 30.



2-2306 Administration and enforcement.

2-2306. Administration and enforcement. The secretary of agriculture shall be charged with the administration and enforcement of the provisions of article 23 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1951, ch. 14, § 6; L. 1996, ch. 209, § 12; July 1.






Article 24 PEST CONTROL

2-2438a Definitions.

2-2438a. Definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "Animal" means all vertebrate and invertebrate species, including, but not limited to, man and other mammals, birds, fish and shellfish.

(b) "Department" means the Kansas department of agriculture of the state of Kansas.

(c) "Certified applicator" means any individual who is certified under this act to use or supervise the use of any restricted use pesticide which is classified for restricted use by a certified applicator.

(1) "Certified commercial applicator" means a certified applicator, whether or not a private applicator with respect to some uses, who uses or supervises the use of any pesticide which is classified for restricted use for any purpose or on any property other than as provided in paragraph (2) of this subsection (c).

(2) "Certified private applicator" means a certified applicator who uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity, (A) on property owned or rented by such person or such person's employer or (B) if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person.

(d) "Defoliant" means any substance or mixture of substances intended to cause the leaves or foliage to drop from a plant, with or without causing abscission.

(e) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

(f) "Equipment" means any ground, water or aerial apparatus, used to apply any pesticide but shall not include any pressurized hand size household apparatus used to apply any pesticide or any equipment, apparatus or contrivance of which the person who is applying the pesticide is the source of power or energy in making such pesticide application.

(g) "Fungus" means any nonchlorophyll-bearing thallophyte, including, but not limited to, rust, smut, mildew, mold, yeast and bacteria, except those on or in man or other animals and those on or in processed food, beverages or pharmaceuticals.

(h) "General use pesticide" shall mean and include all pesticides which have not been designated, by rule or regulation of the secretary, as being restricted use pesticides.

(i) "Insect" means any small invertebrate animal having the body segmented, belonging to the class insecta and other classes of arthropods, including, but not limited to, beetles, bugs, bees, flies, spiders, mites, ticks and centipedes.

(j) "Registered pest control technician" means an uncertified commercial applicator who applies pesticides for wood destroying pest control, for structural pest control, for ornamental pest control, for turf pest control, for interior landscape pest control or for any combination of these types of pest control, and who has received verifiable training.

(k) "Nematode" means any unsegmented roundworms of the class nematoda, with elongated, fusiform, or saclike bodies covered with cuticle, inhabiting soil, water, plants or plant parts. Such roundworms may also be referred to as nemas or eelworms.

(l) "Person" means any individual, partnership, association of persons, corporation or governmental agency.

(m) "Pest" means, but is not limited to, any insect, rodent, nematode, fungus, weed or any other form of terrestrial or aquatic plant or animal life or virus, bacteria or other microorganism, except viruses, bacteria or other microorganisms on or in man or other animals, or which the secretary may declare to be a pest.

(n) "Pesticide" means, but is not limited to, (1) any substance or mixture of substances used to prevent, destroy, control, repel, attract or mitigate any pest and (2) any substance or mixture of substances intended to be used as a plant regulator, defoliant or desiccant.

(o) "Pesticide business" means any individual, partnership, association of persons or corporation which applies pesticides to the property of another for compensation.

(p) "Pesticide business licensee" shall mean an individual, business, association of persons or corporation who is licensed or would be required to be licensed under the provisions of K.S.A. 2-2440, and amendments thereto.

(q) "Pesticide dealer" means any person who sells a pesticide to another person for application.

(r) "Plant regulator" means any substance or mixture of substances intended through physiological action, to accelerate or retard the rate of growth or maturation, or to otherwise alter the behavior of plants but shall not include substances insofar as they are used as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments. The term "plant regulator" shall not include any such nutrient mixtures or soil amendments as are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health and propagation of plants, and not for pest destruction if such mixtures or soil amendments, in the undiluted packaged concentration are nontoxic and nonpoisonous.

(s) "Restricted use pesticide" shall mean and include all pesticide uses designated as such by rules and regulations of the secretary.

(t) "Secretary" means the secretary of agriculture.

(u) "Under the supervision of" means, unless otherwise provided by the labeling of the pesticide product, acting under the instructions and control of another person who is available if and when needed, even though such other person is not physically present at the time and place the act is done.

(v) "Weed" means any plant or part thereof which grows where not wanted.

(w) "Use of any pesticide in a manner inconsistent with its label or labeling" means to use any pesticide in a manner not permitted by the label or labeling.

(x) "Pest control" means the destruction, prevention, repulsion or mitigation of a population, infection or infestation of a pest.

(y) "Pesticide management area" means a site or area designated by the secretary pursuant to K.S.A. 2-2472, and amendments thereto, within which a pesticide management plan is deemed necessary for the protection of the public health, safety, welfare or natural resources of the state.

(z) "Natural resources" means and includes soils, water and any form of terrestrial or aquatic or animal life.

(aa) "Pesticide rinsate" means the water contaminated with pesticides from the cleaning of the inside of pesticide containers or pesticide tanks.

History: L. 1977, ch. 3, § 1; L. 1978, ch. 6, § 1; L. 1984, ch. 1, § 3; L. 1985, ch. 12, § 1; L. 1987, ch. 12, § 1; L. 1988, ch. 7, § 1; L. 1989, ch. 6, § 1; L. 2004, ch. 101, § 45; L. 2009, ch. 128, § 10; July 1.



2-2439 Administration of act; rules and regulations.

2-2439. Administration of act; rules and regulations. The secretary is hereby authorized and empowered to administer and enforce the provisions of this act. The secretary is authorized to promulgate rules and regulations designating certain pesticides as restricted use pesticides.

The secretary shall have the authority, by rules and regulations, to make any additional changes in the classification of restricted use pesticides.

History: L. 1976, ch. 1, § 2; L. 2004, ch. 101, § 46; July 1.



2-2440 Unlawful acts; pesticide business license, requirements and fees, exemptions; government agency registration, exemptions; license and registration renewals.

2-2440. Unlawful acts; pesticide business license, requirements and fees, exemptions; government agency registration, exemptions; license and registration renewals. (a) Subject to the provisions of subsection (d), it is unlawful for any pesticide business which has not been issued a pesticide business license to:

(1) Advertise, offer for sale, sell or perform any service for the control of a pest on the property of another or apply a pesticide to the property of another within this state; or

(2) perform any service for the control of a pest or apply any pesticide on or at the premises of another person under any commission, division of receipts or subcontracting arrangement with a licensed pesticide business.

Nothing in this subsection shall be construed to require the licensing of any person applying restricted use pesticides to the property of another as a certified private applicator or under the supervision of a certified private applicator.

(b) Application for a pesticide business license or renewal shall be made on a form obtained from the secretary and shall be accompanied by an application fee per category in which the licensee applies, and an additional fee for each uncertified individual employed by the applicant to apply pesticides. The application fee per category shall be $140 per category in which the licensee applies, except that on and after July 1, 2018, the application fee per category shall be $112 per category in which the licensee applies. An additional fee of $15 shall be paid for each uncertified individual employed by the applicant to apply pesticides, except that on and after July 1, 2018, an additional fee of $10 shall be paid for each uncertified individual employed by the applicant to apply pesticides. The application fee per category and the additional fee for each uncertified employee in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee under this subsection. Any uncertified individual employed for a period of more than 10 days in a 30-day period or for five consecutive days by a licensee to apply pesticides subsequent to such application shall be reported to the secretary within 30 days of such employee's hiring and the fee shall be paid at that time. Each application shall also include the following:

(1) The business name of the person applying for such license or renewal;

(2) if the applicant is an individual, receiver, trustee, representative, agent, firm, partnership, association, corporation or other organized group of persons, whether or not incorporated, the full name of each owner of the firm or partnership or the names of the officers of the association, corporation or group;

(3) the principal business address of the applicant in the state and elsewhere; and

(4) any other information the secretary, by rules and regulations, deems necessary for the administration of this act.

(c) The secretary may issue a pesticide business license to apply pesticides in categories for which an applicant has applied if the applicant files the bond, insurance, letter of credit or proof of an escrow account as required under K.S.A. 2-2448, and amendments thereto, satisfies the requirements of subsection (b), and pays the required fees. Such license shall expire at the end of the calendar year for which it is issued unless it has been revoked or suspended prior thereto. If a license is not issued as applied for, the secretary shall inform the applicant in writing of the reasons therefor.

(d) The following persons shall be exempted from the licensing requirements of this act:

(1) State or federal personnel using pesticides or pest control services while engaged in pesticide use research;

(2) veterinarians or physicians using pesticides as a part of their professional services; and

(3) any person or such person's employee who applies pesticides on or at premises owned, leased or operated by such person.

(e) Subject to the provisions of subsection (d), it is unlawful for any governmental agency which has not been issued a government agency registration to apply pesticides within this state. Application for government agency registration shall be made on a form obtained from the secretary and shall be accompanied by a fee fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $50, except that on and after July 1, 2018, such fee shall not exceed $35. The governmental agency registration fee in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee therefor under this subsection. No fee shall be required of any township located within a county which has previously applied for and received government agency registration. Each application for registration shall contain information including, but not limited to:

(1) The name of the government agency;

(2) the mailing address of the applicant;

(3) the name and mailing address of the person who heads such agency and who is authorized to receive correspondence and legal papers. Such person shall be: (A) The mayor or city manager for municipalities; (B) the chairperson of the board of county commissioners for counties; (C) the township trustee for townships; or (D) any person designated by any other governmental agency; and

(4) any other information the secretary, by rules and regulations, deems necessary for the administration of this act.

(f) If the secretary finds the application to be sufficient, the secretary shall issue a government agency registration. The government agency is not required to furnish a surety bond under this act. Such government agency registration shall expire at the end of the calendar year for which it is issued unless it has been revoked or suspended prior thereto. If a registration is not issued as applied for, the secretary shall inform the applicant in writing of the reasons therefor.

(g) A pesticide business license or government agency registration may be renewed by meeting the same requirements as for a new license or registration. Neither the pesticide business license nor the government agency registration shall be transferable, except that, in the event of the disability, incapacity or death of the owner, manager or legal agent of a pesticide business licensee, a permit may be issued by the secretary to permit the operation of such business until the expiration period of the license in effect at the time of such disability, incapacity or death if the applicant therefor can show that the policies and services of such business will continue substantially as before, with due regard to protection of the public and the environment.

(h) No pesticide business license may be issued to any person until such person is or has in such person's employ one or more individuals who are certified commercial applicators in each of the categories for which the license application is made.

History: L. 1976, ch. 1, § 3; L. 1977, ch. 3, § 2; L. 1982, ch. 4, § 8; L. 1982, ch. 7, § 1; L. 1985, ch. 13, § 1; L. 1987, ch. 12, § 9; L. 1989, ch. 6, § 12; L. 1994, ch. 199, § 1; L. 1994, ch. 336, § 4; L. 2002, ch. 181, § 3; L. 2004, ch. 85, § 3; L. 2009, ch. 128, § 11; L. 2014, ch. 133, § 1; July 1.



2-2440a Pesticide business licensee requirements.

2-2440a. Pesticide business licensee requirements. (a) A pesticide business licensee applying pesticides for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests shall ensure that registered pest control technicians who handle, mix or apply pesticides have been trained as provided in this act. The pesticide business licensee shall notify the secretary within 30 days following the date of employment of the employment of a registered pest control technician or a person to be trained as a registered pest control technician. The pesticide business licensee shall ensure that all persons employed by the pesticide business who apply pesticides and who are not registered pest control technicians meet the requirements of this act within 90 days after they are employed. This requirement shall not apply to certified commercial applicators employed by the pesticide business licensee.

(b) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1987, ch. 12, § 3; L. 1988, ch. 7, § 2; L. 2009, ch. 128, § 12; July 1.



2-2440b Unlawful acts; pest control technician registration, requirements and fees.

2-2440b. Unlawful acts; pest control technician registration, requirements and fees. (a) It shall be unlawful for any pesticide business licensee to apply pesticides for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests unless the applicator of the pesticide is a certified commercial applicator or is a registered pest control technician, except that an uncertified commercial applicator may apply pesticides when either a certified applicator or registered pest control technician is physically present.

(b) Any such employee applying for a pest control technician registration shall file an application on a form prescribed by the secretary. Application for such registration shall be accompanied by an application fee established by rules and regulations adopted by the secretary, except that such fee shall not exceed $40, except that on and after July 1, 2018, such fee shall not exceed $25, and shall be reduced, but not below zero, by an amount equal to the additional fee paid under subsection (b) of K.S.A. 2-2440, and amendments thereto, for such uncertified individual.

(c) If the secretary finds the applicant qualified to be a registered pest control technician after meeting the training requirements determined by the secretary in rules and regulations, the secretary shall issue a pest control technician registration which will expire at the end of the calendar year.

(d) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1987, ch. 12, § 2; L. 1988, ch. 7, § 3; L. 2002, ch. 181, § 4; L. 2004, ch. 85, § 4; L. 2009, ch. 128, § 13; L. 2014, ch. 133, § 2; July 1.



2-2440c Registered pest control technician; training; approval of training materials; maintenance of records verifying training.

2-2440c. Registered pest control technician; training; approval of training materials; maintenance of records verifying training. (a) Each registered pest control technician shall have received training, to the extent prescribed by the secretary by rules and regulations in each of the subjects enumerated in K.S.A. 2-2443a, and amendments thereto.

(b) Within 90 days after the effective date of this act, each pesticide business licensee who applies pesticides or causes pesticides to be applied for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests shall submit its training materials to the secretary for approval. After initial approval, each such pesticide business licensee shall resubmit its training materials for approval every five years. Training materials submitted to the secretary shall be approved or disapproved within 60 days of the date of receipt by the secretary. If the training materials submitted are disapproved, the secretary shall provide the pesticide business licensee within 60 days of receipt of the training materials a written explanation of the reason for such disapproval.

(c) Each pesticide business licensee who applies pesticides or causes pesticides to be applied for the control of wood destroying pests, structural pests, ornamental pests, turf pests or interior landscape pests shall maintain records to verify that each registered pest control technician employed by such pesticide business licensee has been properly trained. These records shall contain the name of each person who takes the training to become a registered pest control technician, the date or dates of such training, the date the training was completed and any other information required by the secretary. These records shall be maintained for a period of three years after the training has been given. These records shall be made available to the secretary or the secretary's authorized designee upon request.

(d) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1987, ch. 12, § 6; L. 1988, ch. 7, § 4; L. 2009, ch. 128, § 14; July 1.



2-2440d Same; fees.

2-2440d. Same; fees. (a) The fee for registration of each registered pest control technician shall be paid by the pesticide business licensee employing the registered pest control technician. The registration shall inure to the benefit of the pesticide business licensee and shall not be transferable.

(b) This section shall take effect and be in force from and after January 1, 1988.

History: L. 1987, ch. 12, § 7; July 1.



2-2440e Pesticide business licensees and pesticide dealers; civil penalties; appeal procedure; deposit of moneys.

2-2440e. Pesticide business licensees and pesticide dealers; civil penalties; appeal procedure; deposit of moneys. (a) Any pesticide business licensee or pesticide dealer who violates any of the provisions of K.S.A. 2-2453 or 2-2454, and amendments thereto, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $5,000 for each violation and, in the case of a continuing violation, every day such violation continues may be deemed a separate violation.

(b) A duly authorized agent of the secretary, upon a finding that a pesticide business licensee or pesticide dealer or any employee or agent thereof or any person or entity required to be licensed as a pesticide business licensee or registered as a pesticide dealer who violates any of the provisions of K.S.A. 2-2453 and 2-2454, and amendments thereto, may impose a civil penalty as provided in this section upon such licensee or dealer.

(c) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the pesticide business licensee or pesticide dealer who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such pesticide business licensee or pesticide dealer to appeal to the secretary. Any such licensee or dealer, within 20 days after notification, may make written request to the secretary for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(d) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(f) This section shall be a part of and supplemental to the Kansas pesticide law.

History: L. 1988, ch. 7, § 5; L. 2001, ch. 5, § 16; L. 2009, ch. 128, § 15; L. 2010, ch. 17, § 12; July 1.



2-2441a Commercial applicator's certificate; exemptions; application and fees; expiration.

2-2441a. Commercial applicator's certificate; exemptions; application and fees; expiration. No individual except the following shall use any restricted use pesticide without a commercial applicator's certificate issued by the secretary: (a) Individuals applying restricted use pesticides under a private applicator certification;

(b) employees of a pesticide business licensee using only nonaerial methods of applying pesticides and who work only under the supervision of a certified commercial applicator. The secretary may authorize any certified aerial applicator to apply restricted use pesticides in a category or subcategory other than one in which such applicator is certified under the supervision of an applicator certified in the category or subcategory in which the pesticide is being applied during an emergency situation declared by the secretary with the consent of the governor;

(c) veterinarians or physicians using pesticides as a part of their professional services;

(d) qualified laboratory personnel employed by recognized pesticide research facilities, using pesticides or pest control services while engaged in pesticide use research; and

(e) federal employees using pesticides as a part of their employment by a federal agency which has its own certification program which is the full equivalent of the requirements of this state.

Such a commercial applicator's certificate shall be required in addition to any other license or permit required by law for the operation or use of pesticide application equipment. Any person applying for such commercial applicator's certificate shall file an application on a form prescribed by the secretary. If the secretary finds the applicant qualified to apply pesticides in the categories or subcategories the applicant has applied for after examinations on the same basis as provided for in K.S.A. 2-2443a, and amendments thereto, the secretary shall issue a commercial applicator's certificate limited to the categories or subcategories for which the applicant is qualified, which certificate shall expire at the end of the second calendar year after the year of issue. If a certificate is not issued as applied for, the secretary shall inform the applicant in writing of the reasons for such denial.

History: L. 1977, ch. 3, § 3; L. 1982, ch. 4, § 9; L. 2002, ch. 181, § 5; L. 2004, ch. 85, § 5; L. 2009, ch. 128, § 16; July 1.



2-2442 Same; temporary permit; examination.

2-2442. Same; temporary permit; examination. (a) Any person required to obtain a commercial applicator's certification may apply for a temporary permit. The temporary permit may be used in lieu of the regular certification, described in K.S.A. 1976 Supp. 2-2441, until the person is scheduled for regular examination. In no event will the period of time for use of a temporary permit exceed sixty (60) days and a second temporary permit for the same category cannot be issued to the same person during the calendar year within which such temporary permit was issued.

(b) Temporary permits may be issued to persons who have:

(1) Completed application on a form prescribed by the secretary;

(2) paid the fees prescribed in K.S.A. 1976 Supp. 2-2441; and

(3) passed an emergency examination provided to each county extension office by the secretary.

(c) The county extension agent shall make available emergency examinations and give and grade such examinations. The county clerk will be responsible for issuing the temporary permits, collecting the fees and forwarding the fees with necessary informational records to the secretary.

History: L. 1976, ch. 1, § 5; Oct. 21, 1977.



2-2443a Same; examination; reciprocity; fees; subjects included in examination.

2-2443a. Same; examination; reciprocity; fees; subjects included in examination. An applicant for a commercial applicator's certificate shall show upon written examination that the applicant possesses adequate knowledge concerning the proper use and application of pesticides in the categories or subcategories for which the applicant has applied. A commercial applicator who holds a current certificate to apply pesticides commercially in any other state or political subdivision of the United States may be exempted from examination for certification in this state upon approval of the secretary and payment of a $75 fee per category, unless a fee not to exceed $75 is established in rules and regulations adopted by the secretary.

Applicants shall submit with each application a fee per examination taken, including each category, subcategory and general core examination. The examination fee shall be fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $45 per examination, except that on and after July 1, 2018, such fee shall not exceed $35 per examination. Applicants who fail to pass the examination may reapply and take another examination upon paying another examination fee, which fee shall be fixed by rules and regulations adopted by the secretary, except that such fee shall not exceed $45 per examination, except that on and after July 1, 2018, such fee shall not exceed $35 per examination. The general core examination shall include, but is not limited to, the following:

(a) The proper use of the equipment.

(b) The hazards that may be involved in applying the pesticides, including:

(1) The effect of drift of the pesticides on adjacent and nearby lands and other non-target organisms;

(2) the proper meteorological conditions for the application of pesticides and the precautions to be taken with such application;

(3) the effect of the pesticides on plants or animals in the area, including the possibility of damage to plants or animals or the possibility of illegal pesticide residues resulting on them;

(4) the effect of the application of pesticides to wildlife in the area, including aquatic life;

(5) the identity and classification of pesticides used and the effects of their application in particular circumstances; and

(6) the likelihood of contamination of water or injury to persons, plants, livestock, pollinating insects and vegetation.

(c) Calculating the concentration of pesticides to be used.

(d) Identification of common pests to be controlled and damages caused by such pests.

(e) Protective clothing and respiratory equipment for handling and application of pesticides.

(f) General precautions to be followed in the disposal of containers as well as the cleaning and decontamination of the equipment which the applicant proposes to use.

(g) Applicable state and federal pesticide laws and regulations.

(h) Any other subject which the secretary deems necessary.

History: L. 1977, ch. 3, § 4; L. 1982, ch. 4, § 10; L. 2002, ch. 181, § 6; L. 2004, ch. 85, § 6; L. 2009, ch. 128, § 17; L. 2014, ch. 133, § 3; July 1.



2-2444a Categories of qualification for certification and licensing; subdivison by secretary.

2-2444a. Categories of qualification for certification and licensing; subdivison by secretary. (a) The categories of qualification for certification and licensing shall include:

(1) Agricultural pest control;

(2) forest pest control;

(3) ornamental and turf pest control;

(4) seed treatment;

(5) aquatic pest control;

(6) right-of-way pest control;

(7) industrial, institutional, structural and health related pest control;

(8) public health pest control;

(9) regulatory pest control; and

(10) demonstration and research pest control.

(b) The secretary shall have authority to subdivide any category of qualification for certification or licensing enumerated in subsection (a) of this section in order to account for the special needs or business practices of this state. The secretary may also adopt any additional categories he or she deems necessary for any reason. Any such changes in the categories enumerated in subsection (a) shall be adopted by rules and regulations of the secretary.

History: L. 1977, ch. 3, § 5; L. 2004, ch. 101, § 47; July 1.



2-2445a Certified private applicator's certificate; qualifications; examination; fee; educational materials; reciprocity of certificates.

2-2445a. Certified private applicator's certificate; qualifications; examination; fee; educational materials; reciprocity of certificates. In lieu of obtaining a commercial applicator's certificate under the provisions of K.S.A. 2-2441a, and amendments thereto, a private applicator's certificate may be applied for by and issued to individuals using restricted use pesticides for the purpose of producing any agricultural commodity on property owned or rented by the individual or such individual's employer, or on the property of another for no compensation other than the trading of personal services between producers. Such certificates shall expire on the anniversary of the individual's date of birth occurring in the fifth calendar year following the year of issue. No certification shall be required hereunder for individuals operating under the supervision of a certified private applicator.

Certified private applicator certificates may be issued to individuals who have paid: (a) A fee fixed by rules and regulations adopted by the secretary, except that on and after July 1, 2018, such fee shall not exceed $10; and (b) who have acquired practical knowledge of pest problems, proper storage, use, handling and disposal of pesticides and pesticide containers, pertinent information found on the pesticide labels, pesticide use safety and environmental considerations, either through Kansas state university extension service educational training or through individual study of educational materials available at county extension offices or the secretary. The certified private applicator certificate fee in effect on the day preceding the effective date of this act shall continue in effect until the secretary adopts rules and regulations fixing a different fee therefor under this section. Individuals shall indicate adequate knowledge of the subjects enumerated herein by passing an open-book examination approved by the secretary.

Educational materials and examination blanks shall be made available at county extension offices and at places where extension educational training is conducted. The examinations shall be scored by members of the extension or secretary's staff. If an individual passes the examination by equaling or exceeding a standard authorized by the secretary, a certified private applicator's certificate shall be issued to such individual. Such staff member shall send a copy of the certificate issued, together with the fee, to the secretary.

A certified applicator who holds a current certificate to apply pesticides as a certified private applicator in any other state or political subdivision of the United States may be exempted from examination for private applicator certification in this state upon payment of proper fees and approval by the secretary.

History: L. 1977, ch. 3, § 6; L. 1978, ch. 6, § 2; L. 1981, ch. 10, § 1; L. 1982, ch. 4, § 11; L. 1987, ch. 13, § 1; L. 2002, ch. 181, § 7; L. 2004, ch. 85, § 7; L. 2009, ch. 128, § 18; L. 2014, ch. 133, § 4; July 1.



2-2446 Renewal of certification or registration.

2-2446. Renewal of certification or registration. (a) A commercial applicator's certification may be renewed for a succeeding three-year period by paying the fees prescribed in K.S.A. 2-2441a, and amendments thereto, passing the examinations provided for in K.S.A. 2-2443a, and amendments thereto, and completing the renewal application form prescribed by the secretary.

(b) In lieu of such examinations, the secretary may accept attendance and satisfactory completion of a training course approved by the secretary. If certification is renewed by training, the renewal application form shall be accompanied by a recertification-by-training fee of $50 per category unless a fee not to exceed $50 is established in rules and regulations adopted by the secretary.

(c) A certified commercial applicator may recertify by training following the expiration of the certification period, if:

(1) All training requirements were completed during the certification period; and

(2) the renewal application form and all appropriate fees were received by the secretary on or before 30 days following expiration of the certification period.

(d) A private applicator's certification may be renewed for a succeeding five-year period by paying the fee prescribed in K.S.A. 2-2445a, and amendments thereto, passing the examination provided for in K.S.A. 2-2445a, and amendments thereto, and completing the renewal application form prescribed by the secretary. Such examination shall be offered by the secretary by mail. County extension agricultural meetings shall include pertinent pesticide information for private applicators.

(e) A pest control technician's registration may be renewed for a succeeding one-year period by paying the fees prescribed in K.S.A. 2-2440b, and amendments thereto, completing the renewal form prescribed by the secretary, and completing any requirements concerning retraining prescribed by rules and regulations.

History: L. 1976, ch. 1, § 9; L. 1981, ch. 10, § 2; L. 1987, ch. 12, § 4; L. 2009, ch. 128, § 19; July 1.



2-2447 Nonresident applicant for license; consent to action for damages; service of process.

2-2447. Nonresident applicant for license; consent to action for damages; service of process. Any nonresident applying for a license under this act to operate in the state of Kansas shall file a written irrevocable consent that any action for damages resulting from the application or misapplication of pesticides and any action to enforce the provisions of any contract providing for the application of pesticides, may be commenced against said nonresident in the proper court of any county in this state in which a cause of action may arise or in which the plaintiff may reside; that service of process upon the secretary of the state of Kansas may be had and that such service of process shall be valid and binding to the same extent as if personal service had been had and obtained upon said nonresident in this state.

History: L. 1976, ch. 1, § 10; Oct. 21, 1977.



2-2448 Surety bond, liability insurance, letter of credit or escrow account required for pesticide business license.

2-2448. Surety bond, liability insurance, letter of credit or escrow account required for pesticide business license. (a) Except as provided by subsection (b), the secretary shall not issue a pesticide business license until the applicant has furnished proof of financial responsibility by one of the following:

(1) A surety bond in an amount not less than $6,000 per year. The bond shall be executed by a corporate surety and shall state the effective date and the expiration date. The surety bond shall be executed on a form approved by the secretary. The applicant shall be named as the principal in the bond. Such bond shall be to the state of Kansas and shall be conditioned upon compliance by the principal and by the principal's officers, agents, representatives and employees, with the provisions of this act and acts amendatory thereof and supplemental thereto. It shall be unlawful for any licensed person to use the words "bond" or "bonded" in advertising or in publicizing such person's operations in connection with the application of pesticides unless such bond is a performance bond and that fact and the amount of such bond are specified.

(2) A certificate of liability insurance. The certificate of liability insurance shall be executed by an insurance company authorized to do business in Kansas or by a licensed insurance agent operating under authority of K.S.A. 40-246b, and amendments thereto, and shall state the effective date and the expiration date of the policy. Such liability insurance shall be subject to the insurer's policy provisions filed with and approved by the commissioner of insurance pursuant to K.S.A. 40-216, and amendments thereto, except as authorized by K.S.A. 40-246b, and amendments thereto. The liability insurance policy shall provide: (A) Coverage for not less than $25,000 for bodily injury liability for each occurrence; and (B) coverage for not less than $5,000 for property damage liability for each occurrence. In addition to the coverage specified above, if the applicant for a pesticide business license is an aerial applicator, the liability insurance policy shall provide coverage for any pesticide such applicant will be applying and for comprehensive chemical coverage. Pesticide application equipment, if required to be registered under K.S.A. 2-2456, and amendments thereto, shall be covered. The insurer shall notify the secretary, in writing, of any expiration, reduction or cancellation of liability insurance, furnished as a prerequisite of licensure, not later than 10 days before the expiration, reduction or cancellation takes effect. Upon expiration, reduction or cancellation of the liability insurance, the secretary shall suspend such pesticide applicator's business license until the insurance requirement is met by the licensee for the current license period. The certificate shall be executed on a form approved by the secretary.

(3) A $6,000 letter of credit from a Kansas financial institution, as defined in K.S.A. 16-117, and amendments thereto. The letter of credit shall be executed on a form approved by the secretary. The letter of credit shall state the effective date and the expiration date and shall be valid through the term of the applicant's business license. Upon cancellation of the letter of credit, the secretary shall suspend such pesticide applicator's business license until the letter of credit requirement is met by the licensee for the current license period.

(4) Maintaining a minimum balance of $6,000 in an escrow account in a Kansas financial institution as defined in K.S.A. 16-117, and amendments thereto. The escrow account shall maintain the minimum balance through the term of the applicant's business license. The secretary shall be notified in writing by the financial institution within 10 days if the amount in the escrow account falls below the $6,000 minimum balance. Upon notification, the secretary shall suspend such pesticide applicator's business license until the escrow account minimum balance is at $6,000.

(b) Before June 1, 1994, the financial responsibility and proof of financial responsibility required pursuant to this section prior to March 1, 1994, shall continue to apply to any pesticide business holding a valid pesticide business license on February 28, 1994, and no different or additional financial responsibility or proof of financial responsibility shall be required of such business. On or before June 1, 1994, each pesticide business licensed before March 1, 1994, shall furnish to the secretary proof of financial responsibility conforming to the requirements of this section as amended by this act.

(c) The requirements of this section as amended by this act shall apply to any applicant applying for an original pesticide business license on or after March 1, 1994, and no different or additional financial responsibility or proof of financial responsibility shall be required of such applicant.

History: L. 1976, ch. 1, § 11; L. 1982, ch. 8, § 1; L. 1989, ch. 6, § 17; L. 1994, ch. 199, § 2; April 21.



2-2449 Grounds for denial, suspension, revocation or modification of license.

2-2449. Grounds for denial, suspension, revocation or modification of license. The secretary may deny, suspend, revoke or modify the provisions of any license, registration, permit or certificate issued under this act, if the secretary finds, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, that the applicant, licensee, registrant, permit holder or certificate holder has:

(a) Been convicted of or pleaded guilty to a violation of this act, or been convicted of or pleaded guilty to a felony under the laws of this state or of the United States, if the secretary determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(b) failed to comply with any provision or requirement of this act or any rule and regulation adopted thereunder, or any of the laws or rules and regulations of any other state or the United States relating to licensing or other provisions concerning pesticide use or control; or

(c) had any license, certificate, registration or permit issued to the person under this act, or the pest control or pesticide use laws of any other state revoked.

History: L. 1976, ch. 1, § 12; L. 1977, ch. 3, § 7; L. 1984, ch. 313, § 44; L. 2009, ch. 128, § 20; L. 2010, ch. 60, § 3; July 1.



2-2450 Suspension of pesticide business license for failure to have surety bond, liability insurance, letter of credit or escrow account or to employ certified commercial applicator.

2-2450. Suspension of pesticide business license for failure to have surety bond, liability insurance, letter of credit or escrow account or to employ certified commercial applicator. (a) If the surety bond, certificate of liability insurance, letter of credit or proof of an escrow account previously furnished by the licensee expires or is canceled or terminated, the secretary shall suspend without a hearing the pesticide business license until an acceptable substitute surety bond, letter of credit, proof of an escrow account or certificate establishing acceptable replacement of liability insurance is supplied.

(b) If the pesticide business fails to employ one or more commercial applicators certified in each category and subcategory in which the pesticide business makes commercial pesticide applications, the secretary may suspend, without a hearing, the pesticide business license for that category until the pesticide business employs a commercial applicator with the appropriate certification.

History: L. 1976, ch. 1, § 13; L. 1985, ch. 13, § 2; L. 1994, ch. 199, § 3; L. 2009, ch. 128, § 21; L. 2011, ch. 16, § 1; July 1.



2-2452 Appeal of denial, suspension or revocation.

2-2452. Appeal of denial, suspension or revocation. The licensee or certificate holder may appeal from the decision and order, in accordance with the provisions of the Kansas judicial review act.

History: L. 1976, ch. 1, § 15; L. 1977, ch. 3, § 9; L. 1979, ch. 161, § 1; L. 1984, ch. 313, § 46; L. 2010, ch. 17, § 13; July 1.



2-2453 Unlawful acts.

2-2453. Unlawful acts. It shall be unlawful for any person to: (a) Except as provided for in K.S.A. 2-2470, use pesticides in a manner which is inconsistent with such pesticide's label or labeling; or

(b) discard or store any pesticide or pesticide container in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, pollinating insects or waterways and wildlife therein; or

(c) fail to comply with any other provision of this act or any rule or regulation adopted pursuant thereto.

History: L. 1976, ch. 1, § 16; L. 1977, ch. 3, § 10; L. 1989, ch. 6, § 13; July 1.



2-2454 Unlawful acts.

2-2454. Unlawful acts. It shall be unlawful for any person required to be licensed, registered or certified under the provisions of this act to:

(a) Make false or fraudulent claims through any media, misrepresenting the effect of material or methods to be utilized;

(b) except as provided for in K.S.A. 2-2470, and amendments thereto, make a pesticide recommendation or use not in accordance with the directions for use shown on the label registered under the Kansas agricultural chemical act or by the environmental protection agency, or both;

(c) knowingly use ineffective or improper methods or materials;

(d) knowingly operate faulty, unsafe or, if registration is required, unregistered equipment, or operate any equipment in a negligent manner;

(e) refuse or neglect to keep and maintain records required by this act, or refuse or neglect to make records available when and as required by this act;

(f) make false or fraudulent records, invoices or reports;

(g) use fraud or misrepresentation in making an application for or renewal of a license, registration, permit or certificate;

(h) refuse or neglect to comply with any limitations or restrictions on or in a duly issued license, registration, permit or certificate;

(i) aid, abet or conspire with any person to evade any of the provisions of this act, or allow a license, registration, permit or certificate to be used by an unlicensed or uncertified person;

(j) impersonate any state, county or city inspector or official, as acting in their official capacity;

(k) make any misrepresentation or defraud any member of the public;

(l) permit a pesticide business license or contract forms to be used by any unlicensed person who is not a salaried or commissioned employee or representative of such licensee, for use in applying pesticides under any commission or subcontracting arrangement;

(m) use any method or material without regard to public health, safety or welfare;

(n) engage in or advertise to provide pest control services without benefit of proper licenses, certification or registration;

(o) use, store, dispose of any pesticide material, pesticide rinsate or container without regard to public health or environmental damage;

(p) fail to maintain and provide a copy of pesticide product labels and material safety data sheets to customers when so requested;

(q) use any pesticide in a manner inconsistent with limitations imposed by the secretary pursuant to K.S.A. 2-2471, and amendments thereto;

(r) distribute, sell, make available for use or use any restricted use pesticide other than by a certified applicator or under the supervision of a certified applicator;

(s) distribute, sell or offer for sale any pesticide unless it is in the pesticide registrant's or the pesticide manufacturer's unbroken immediate container and there is affixed to such container the registrant's label which is complete and legible and which can be read through any package wrappers;

(t) distribute, sell or offer for sale any pesticide product with altered, defaced or detached labeling; or

(u) distribute, sell or offer for sale any pesticide product with pesticide or pesticide residue on the container or packaging.

History: L. 1976, ch. 1, § 17; L. 1989, ch. 6, § 14; L. 2009, ch. 128, § 22; July 1.



2-2455 Written statement for services to customer; records, maintenance and availability to secretary.

2-2455. Written statement for services to customer; records, maintenance and availability to secretary. (a) Each pesticide business shall present to each customer for whom such business performs a pest control service involving the application of pesticides a written statement of services or contract setting forth the following information: (1) Business name and address of the pesticide business licensee;

(2) name and address of the customer;

(3) pest or pests to be controlled, which may be stated in general terms;

(4) pesticide to be used including the quantity applied and total area to which the pesticide is applied;

(5) the concentration or rate of application, when applicable;

(6) the date and location of the application of the pesticide;

(7) the expiration date of all guarantees, if any be given;

(8) the signature of the individual who performed or supervised the performance of the pest control service or the application of pesticides;

(9) the wind direction and velocity, when applicable; and

(10) that the application was less than label rate, when applicable.

(b) Whenever the service involving the application of pesticides is performed for the purpose of controlling termites, powder-post beetles, wood borers, wood-rot fungus or any other wood destroying pest, the following information shall be included in addition to that required under subsection (a): (1) The conditions under which retreatments, if any are to be made;

(2) the approximate date or dates of inspections, for any to be made after the original application of the pesticide; and

(3) a diagram of the structure to be treated, showing the location of visible evidence of active and inactive infestations by any wood destroying pest or pests for which the treatment is proposed; where a partial or spot treatment is to be made, this diagram shall also show the area or areas of the structure which are to be treated.

(c) The required written statement of services or contract for services involving the application of pesticides may be incorporated into any business form used by the pesticide business licensee. The written statement of services or contract shall be presented to the customer at a time established by rules and regulations promulgated by the secretary. Any pesticide business licensee using aerial methods of applying pesticides may present such information at any time prior to the time payment is accepted. The pesticide business licensee shall retain a copy of each written statement of services or contract in such licensee's files for a period of three years from the expiration date of any written statement of services or contract. Each pesticide business licensee shall faithfully carry out the stipulations set forth in any written statement of services or contract prepared by such licensee or any of its representatives.

(d) Each pesticide business licensee shall make available to the secretary upon request, a copy of any written statement of services or contract, records of all pesticide applications during any specified period, records of all employees who performed any service involving, or in conjunction with, the application of pesticides and any other requested information pertinent to the administration of this act or any rule or regulation adopted hereunder by the secretary.

(e) The secretary shall require certified commercial applicators who are not employed by or otherwise acting for a business licensee to maintain records concerning applications of restricted use pesticides. The secretary shall specify by rules and regulations the information to be contained in such records, which shall be maintained for three years from the date of application of the pesticide concerned. Such records shall be open to inspection by the secretary or the secretary's authorized representative during normal business hours, and copies shall be furnished to the secretary or the secretary's authorized representative upon request.

History: L. 1976, ch. 1, § 18; L. 1977, ch. 3, § 11; L. 1989, ch. 6, § 15; L. 1995, ch. 37, § 1; L. 2009, ch. 128, § 23; July 1.



2-2456 Registration and marking of equipment.

2-2456. Registration and marking of equipment. (a) The secretary may, at his or her discretion, require the registration of any equipment used in the commercial application of pesticides, and any equipment required to be so registered may be marked for identification in a manner prescribed by the secretary. Unannounced inspections may be made without charge to determine if the equipment is properly calibrated and maintained in conformance with laws and rules and regulations, and the secretary may require repairs or other changes before its further use for pesticide application. A list of requirements that equipment shall meet may be adopted by rules and regulations.

(b) The secretary may, in his or her discretion, require that any car, truck or other vehicle used for the purpose of applying pesticides or transporting pesticide application equipment or personnel to an application site be marked for identification purposes in a location and manner as the secretary shall prescribe: Provided, That such application is for the purpose of controlling pests in the categories of either (1) ornamental and turf pest control, or (2) industrial, institutional, structural and health related pest control.

History: L. 1976, ch. 1, § 19; Oct. 21, 1977.



2-2457a Statement of claim of damage from pesticide application; filing with secretary; forms; effect of failure to file.

2-2457a. Statement of claim of damage from pesticide application; filing with secretary; forms; effect of failure to file. (a) Because pesticides have short residual life, a person damaged from pesticide application shall file with [the] secretary, within 60 days after the date the damage was discovered, a written statement, on a form prescribed by the secretary, claiming that the person has been damaged. The statement shall contain, but shall not be limited to, the name of the person responsible for the application of the pesticide, if known, the name of the owner or lessee of the land on which the pesticide was being applied at the time the alleged damage occurred, if known, and the name of the owner or lessee of the land on which it is alleged that the damage occurred.

(b) The secretary shall prepare a form to be furnished to persons for use in such cases and such forms shall contain such other information as the secretary may deem proper. The secretary shall send a duplicate copy of this statement to the person responsible for the application of the pesticide, if known, and to the owner or lessee of the land to which the pesticide was being applied at the time the alleged damage occurred, if known, or other person who may be charged with the responsibility for the alleged damage.

(c) The failure to file a report pursuant to this section:

(1) Shall create a rebuttable presumption that the alleged damage did not result from the pesticide application;

(2) shall not preclude the maintenance of any criminal or civil action; and

(3) shall not constitute a violation of the Kansas pesticide law.

(d) This section shall be part of and supplemental to the Kansas pesticide law.

History: L. 1986, ch. 8, § 1; April 17.



2-2459a Courses of instruction.

2-2459a. Courses of instruction. The secretary may, in cooperation with Kansas state university, any other educational institutions of this state or of any other state, state and federal agencies, or any other person, publish information and conduct short courses of instruction in the safe use and application of pesticides.

History: L. 1977, ch. 3, § 12; L. 2010, ch. 50, § 1; July 1.



2-2460a Cooperation with other agencies; educational institutions or persons.

2-2460a. Cooperation with other agencies; educational institutions or persons. The secretary may cooperate or enter into formal agreements with any other agency or educational institution of this state or its subdivisions, with any agency or educational institution of any other state, with the federal government, or with any other person for the purpose of carrying out the provisions of this act or securing uniformity of regulations.

History: L. 1977, ch. 3, § 13; L. 2010, ch. 50, § 2; July 1.



2-2461 Penalties; injunction.

2-2461. Penalties; injunction. (a) Any person other than a certified private applicator violating or failing to comply with any provision of this act or any authorized rule or regulation of the secretary shall be deemed guilty of a class A misdemeanor. Each separate violation shall constitute a separate offense.

(b) Any certified private applicator who violates any of the provisions of this act or any authorized rules and regulations of the secretary shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 and not more than $500. Each day of operation after notice shall constitute a separate offense.

(c) The district courts of Kansas shall have jurisdiction to restrain violations of this act by injunction without the institution of criminal proceedings. Said injunction shall be issued without bond.

History: L. 1976, ch. 1, § 24; L. 1977, ch. 3, § 14; L. 2004, ch. 101, § 48; July 1.



2-2462 Enforcement.

2-2462. Enforcement. For the purposes of carrying out the provisions of this act, the secretary or his or her agent or the county or district attorney or their agents may enter any premises at any reasonable time, in order:

(1) To have access for the purpose of inspecting any equipment subject to this act and such premises on which such equipment is kept or stored; or

(2) to inspect or sample lands and crops actually or reported to be exposed to pesticides; or

(3) to inspect storage or disposal areas; or

(4) to inspect or investigate complaints of injury to humans, crops or land; or

(5) to sample pesticides being applied or to be applied; or

(6) to observe the use and application of a pesticide.

Should the secretary, his or her agent or the county or district attorney or their agents be denied access to any land where such access was sought for the purposes authorized, the secretary or the county or district attorney may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for said purposes. The court may upon such application, issue the search warrant for the purposes requested.

The enforcement of the criminal provisions of this act shall be the duty of, and shall be implemented by, the county or district attorneys of the various counties or districts. In the event a county or district attorney refuses to act, the attorney general shall so act. The secretary is charged with the duty of enforcing all other provisions of this act.

History: L. 1976, ch. 1, § 25; Oct. 21, 1977.



2-2463 Subpoenas.

2-2463. Subpoenas. The secretary may issue subpoenas to compel the attendance of witnesses and/or production of books, documents and records anywhere in the state in any hearing affecting the authority or privilege granted by a license, registration, certificate or permit issued under the provisions of this act.

History: L. 1976, ch. 1, § 26; Oct. 21, 1977.



2-2464a Disposition of moneys; pesticide use fee fund.

2-2464a. Disposition of moneys; pesticide use fee fund. The secretary shall remit all moneys received by or for the secretary under this act and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the pesticide use fee fund. All expenditures from the pesticide use fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by such secretary.

History: L. 1977, ch. 3, § 15; L. 1994, ch. 336, § 5; L. 2001, ch. 5, § 17; L. 2004, ch. 101, § 49; July 1.



2-2467a Rules and regulations.

2-2467a. Rules and regulations. The secretary is hereby authorized to promulgate and adopt rules and regulations for the administration of this act and concerning the following matters which include, but are not limited to:

(a) The designation of certain pesticides as restricted use pesticides as provided in K.S.A. 2-2439, and amendments thereto;

(b) the designation of categories for the issuance of pesticide business licenses as provided in K.S.A. 2-2444a, and amendments thereto;

(c) the designation of categories for the certification of applicators as provided in K.S.A. 2-2444a, and amendments thereto;

(d) the designation of training requirements for those persons applying for a pest control technician's registration as provided in K.S.A. 2-2440b, and amendments thereto;

(e) the registration and identification of equipment used in the commercial application of pesticides as provided in K.S.A. 2-2456, and amendments thereto;

(f) the storing and discarding of pesticides, pesticide materials, pesticide rinsates and pesticide containers;

(g) proper health and safety precautions;

(h) proof of financial responsibility including acceptable surety bond, liability insurance coverage, letter of credit or proof of an escrow account;

(i) furnishing of reports and information necessary for the secretary to carry out the provisions of this act; and

(j) imposing limitations on the use of any pesticide in a manner inconsistent with its label or labeling, pursuant to K.S.A. 2-2471, and amendments thereto; and

(k) any procedural or other matters related to the designation of pesticide management areas.

History: L. 1977, ch. 3, § 16; L. 1987, ch. 12, § 5; L. 1989, ch. 6, § 16; L. 1994, ch. 199, § 5; April 21.



2-2468 Citation of act.

2-2468. Citation of act. This shall be known and may be cited as the "Kansas pesticide law."

History: L. 1976, ch. 1, § 31; Oct 21, 1977.



2-2469 Pesticide dealers; registration; exemptions; denial, suspension or revocation, notice and opportunity for hearing; fees.

2-2469. Pesticide dealers; registration; exemptions; denial, suspension or revocation, notice and opportunity for hearing; fees. (a) Each person who is a pesticide dealer shall register with the secretary. Registration shall be required for each business location distributing pesticides and shall be on a form provided by the secretary. Each registration shall expire on June 30 following issuance unless such registration is renewed annually. A registration fee of $20 shall accompany the application.

(b) The provisions of this section shall not apply to a licensed pesticide business which sells pesticides only as an integral part of such business' pesticide application service when the pesticides are dispensed only through equipment used for this pesticide application, nor to the sale of general use pesticides purchased for household use only, nor to any federal, state, county or municipal agency which provides pesticides only for its own programs nor to any individual who is the final purchaser of a pesticide for application to property or property rights owned, leased, or otherwise acquired by such person.

(c) Each registered pesticide dealer is responsible for the acts of each individual employed by such dealer in the solicitation and sale of pesticides and for all claims and recommendations for use of pesticides made by such employees. The dealer's registration shall be subject to denial, suspension, or revocation after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act for any violation of this act whether committed by the dealer or by the dealer's officers, agents or employees.

(d) All fees received under this section shall be remitted to the state treasurer in accordance with K.S.A. 2-2464a, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury and 75% of such amount shall be credited to the pesticide use fee fund and 25% of each such amount shall be credited to the publications fee fund of the Kansas department of agriculture.

History: L. 1985, ch. 12, § 2; L. 1988, ch. 356, § 32; L. 1994, ch. 336, § 6; L. 2004, ch. 101, § 50; L. 2009, ch. 128, § 24; L. 2010, ch. 60, § 4; July 1.



2-2470 Allowable pesticide applications by the applicator.

2-2470. Allowable pesticide applications by the applicator. Unless limited by K.S.A. 2-2471, and amendments thereto, or prohibited by the pesticide product label, the applicator may: (1) Apply a pesticide at any dosage, concentration or frequency less than that specified on the label or labeling; or (2) apply a pesticide against any target pest not specified on the labeling if the application is to the crop, animal or site specified on the labeling, and if the secretary has determined that the use of the pesticide against other pests would not cause an unreasonable effect on the environment.

History: L. 1989, ch. 6, § 2; L. 2009, ch. 128, § 25; July 1.



2-2471 Rule and regulation authority to the secretary to limit pesticide use.

2-2471. Rule and regulation authority to the secretary to limit pesticide use. Notwithstanding the provisions of K.S.A. 2-2470, and amendments thereto, whenever the secretary deems it necessary to preserve the health, safety and welfare or the natural resources of the state, the secretary is hereby authorized to promulgate rules and regulations imposing limitations on the use of any pesticide.

History: L. 1989, ch. 6, § 3; L. 2009, ch. 128, § 26; July 1.



2-2472 Pesticide management areas; development by the secretary.

2-2472. Pesticide management areas; development by the secretary. (a) The secretary of the Kansas department of agriculture is hereby authorized and may develop pesticide management areas after receiving notification by the administrator of the United States environmental protection agency or by the secretary of the Kansas department of health and environment, that a pesticide poses a serious threat to the public health, safety and welfare or the natural resources of this state.

(b) The secretary upon the secretary's own investigation may initiate such proceedings whenever the secretary has reason to believe that a pesticide poses a serious threat to the public health, safety and welfare or the natural resources of this state.

History: L. 1989, ch. 6, § 4; L. 2004, ch. 101, § 51; July 1.



2-2473 Same; factors to examine in area development; pesticide management area technical advisory committee; composition and duties thereof.

2-2473. Same; factors to examine in area development; pesticide management area technical advisory committee; composition and duties thereof. (a) The pesticide management areas shall be developed by examination of the following factors:

(1) Precipitation;

(2) topography;

(3) soil type;

(4) depth to the watertable; and

(5) other factors as the secretary deems relevant.

The areas shall be designated as permitted, modified or prohibited for the use of certain types of pesticides as determined by the pesticide management plan for the management area. The order of the secretary designating such pesticide management area shall define specifically the boundaries of the pesticide management area and shall indicate specifically the pesticide management plan for the area. Pesticide management plans may include provisions for the handling or release of pesticides, including but not limited to the application, mixing, loading, storage, disposal or transportation and guidelines for the best management practices.

(b) When considering whether to establish such pesticide management areas, the secretary shall consult with a pesticide management area technical advisory committee composed of a representative or representatives of each of the following: (1) Kansas department of health and environment appointed by the secretary of health and environment; (2) Kansas department of wildlife, parks and tourism appointed by the secretary of wildlife, parks and tourism; (3) Kansas state university appointed by the president of Kansas state university; (4) Kansas water authority appointed by the chairperson of the Kansas water authority; (5) conservation commission appointed by the chairperson of the state conservation commission; (6) Kansas geological survey appointed by the state geologist; and (7) other persons the secretary determines to have beneficial information to the establishment of such areas as appointed by the secretary. This technical advisory committee shall assist the secretary in the development of the proposed boundaries of the pesticide management area and the proposed plan for the pesticide management area.

History: L. 1989, ch. 6, § 5; L. 2012, ch. 47, § 3; July 1.



2-2474 Same; public hearing concerning designation; notice.

2-2474. Same; public hearing concerning designation; notice. Notwithstanding the provisions of K.S.A. 2-2475, before designating any pesticide management area, the secretary shall hold a public hearing at which any interested party may appear and be heard in person or by attorney. Notice of the hearing shall be given by a publication in the Kansas register and by three publications in a newspaper or newspapers of general circulation within the area in question within the 30-day period prior to the date set for the hearing. The notice shall state the proposed boundaries of the pesticide management area and a summary of the proposed pesticide management plan to be applied within the proposed pesticide management area.

History: L. 1989, ch. 6, § 6; July 1.



2-2475 Temporary pesticide management areas; secretary authorization.

2-2475. Temporary pesticide management areas; secretary authorization. Where, in the opinion of the secretary, a pesticide poses an imminent threat to the public health, safety and welfare or the natural resources of this state the secretary is authorized to establish temporary pesticide management areas for a period not to exceed 90 days. The order of designation of a temporary pesticide management area shall be in full force and effect upon entry in the records of the secretary and the secretary shall take all steps reasonably necessary to disseminate the information of the order to all interested parties.

History: L. 1989, ch. 6, § 7; July 1.



2-2476 Pesticide management area; order of designation.

2-2476. Pesticide management area; order of designation. Notwithstanding the provisions of K.S.A. 2-2475, the order of designation of a pesticide management area shall be in full force and effect 60 days from the date of publication in the Kansas register unless and until its operation shall be stayed by an appeal therefrom in accordance with the provisions of the act for judicial review and civil enforcement of agency action. The secretary upon request shall deliver a copy of such order to any interested person who is affected by such order, and shall file a copy of the same with the register of deeds of any county which lies within such designated pesticide management area.

History: L. 1989, ch. 6, § 8; July 1.



2-2477 Same; secretary authorization to revoke, modify or expand.

2-2477. Same; secretary authorization to revoke, modify or expand. The secretary is authorized to revoke, modify or expand the boundaries or plan of a pesticide management area after publication and public hearings, pursuant to K.S.A. 2-2474, on the proposed change.

History: L. 1989, ch. 6, § 9; July 1.



2-2478 Same; use of pesticides in area; civil penalty; appeal procedure.

2-2478. Same; use of pesticides in area; civil penalty; appeal procedure. (a) Following the establishment of any pesticide management area, all persons shall use pesticides consistently with the provisions of the pesticide management plan for the pesticide management area. Any person who applies pesticides in violation of a plan of an established pesticide management area may incur a civil penalty in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $5,000 for each violation.

(b) No civil penalty shall be imposed pursuant to this section except upon the written order of the secretary or the secretary's duly authorized agent to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(c) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the act for judicial review and civil enforcement of agency actions.

(d) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 1989, ch. 6, § 10; L. 2001, ch. 5, § 18; July 1.



2-2479 Same; statewide education program on areas and plans.

2-2479. Same; statewide education program on areas and plans. The secretary shall initiate a statewide program to educate the public on pesticide management areas and pesticide management plans. The secretary may use other state agencies as well as the Kansas cooperative extension service to disseminate this information to the public.

History: L. 1989, ch. 6, § 11; July 1.



2-2480 Uniformity of pesticide law; state has exclusive jurisdiction.

2-2480. Uniformity of pesticide law; state has exclusive jurisdiction. (a) On and after the effective date of this act, the provisions of the Kansas pesticide law, and any rules and regulations promulgated thereunder relating to pesticide sale or use, including, but not limited to, application of pesticides, training and certification of pesticide applicators, storage of pesticides, transportation of pesticides and disposal of pesticides within the state of Kansas shall be applicable and uniform throughout this state and in all cities, counties and political subdivisions therein. No local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas pesticide law unless expressly authorized by law to do so. Any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of the Kansas pesticide law is hereby declared to be invalid and of no effect. Any amendment to the Kansas pesticide law or any amendment of the rules and regulations promulgated thereunder, shall supersede and preempt the conflicting, additional or supplemental provisions of any law, ordinance, rule, regulation or resolution enacted by any city, county or other political subdivision of this state.

(b) Nothing in this section shall be construed to preempt or otherwise limit the authority of any city, county or political subdivision therein to adopt and enforce zoning regulations, fire codes or hazardous waste disposal restrictions.

(c) This act is supplemental to and shall become a part of the Kansas pesticide law.

History: L. 1992, ch. 195, § 4; April 30.






Article 25 KANSAS EGG LAW

2-2501 Citation; definitions.

2-2501. Citation; definitions. (a) This act shall be known and may be cited as the Kansas egg law.

(b) For the purposes of this act:

(1) "Eggs" mean eggs in the shell that are the product of the domesticated chicken, turkey, goose, guinea and any other eggs offered for sale for human consumption. Eggs shall not include balut;

(2) "person" means all individuals, firms, associations, partnerships and corporations;

(3) "department" means the Kansas department of agriculture;

(4) "secretary" means the secretary of agriculture or the secretary's authorized representative;

(5) "consumer" means a person who buys or otherwise acquires eggs for personal consumption and not for resale;

(6) "container" means any box, case, basket, carton, sack, bag or other receptacle;

(7) "ambient temperature" means the air temperature maintained in an egg storage facility or transport vehicle;

(8) "balut" means a food derived from fertile eggs, generally chicken or duck eggs, which are incubated for a period of time shorter than is necessary for hatching;

(9) "candling" means the careful examination of each shell egg and the elimination of those eggs determined unfit for human consumption;

(10) "expiration date" means the date the eggs are to be removed from sale;

(11) "food purveyor" means state institutions, military or federal installations, retailers, restaurants, cafes, cafeterias, hotels, institutions or other places where eggs are served in the shell or broken out for immediate consumption or where any foods containing eggs are sold;

(12) "graded egg" means an egg which is classified in accordance with the standards established by the Kansas department of agriculture, taking into consideration the size or weight, quality factors, interior and exterior, including condition of white and yolk, the size and condition of the air cell and cleanliness and soundness of shell;

(13) "identity" means types of eggs other than chicken eggs such as turkey, duck, guinea and other eggs;

(14) "last handler" means any person who sells, offers or exposes for sale or distributes eggs to retailers or food purveyors;

(15) "pack date" means the date the eggs were packed which shall be expressed in terms of the month and day or as a julian date;

(16) "packer" means any person who grades, sizes, candles and packs eggs for purpose of sale;

(17) "producer" means any person who exercises control over the production of eggs and disposes of eggs from the output of a flock owned by such person;

(18) "repackaging eggs" means packaging eggs in another carton or container other than the carton in which the eggs were first packed; and

(19) "retailer" means any person selling or offering eggs for sale to consumers and not for resale.

History: L. 1955, ch. 9, § 1; L. 2000, ch. 57, § 1; L. 2004, ch. 101, § 190; L. 2006, ch. 90, § 1; July 1.



2-2502 Standards; tolerances.

2-2502. Standards; tolerances. The standards of size and quality of graded eggs shall be those promulgated and adopted by the department as provided in article 5 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto. The tolerances for eggs in any container or bulk lot, as determined by count, of the quality grades "Grade AA," "Grade A," and "Grade B," shall conform to the tolerances adopted by the department as provided by statute.

History: L. 1955, ch. 9, § 2; L. 2000, ch. 57, § 2; L. 2006, ch. 90, § 2; July 1.



2-2503 Violations of act.

2-2503. Violations of act. It shall be a violation of this act for any person, other than those exempted by K.S.A. 2-2508, and amendments thereto, to:

(a) Sell graded eggs below the quality of "Grade B";

(b) sell graded eggs that are not labeled on the container to indicate size and quality thereof in boldface type letters not less than 3/8 inch in height;

(c) sell graded eggs without the name and address of either the packer, last handler, retailer or agent by or for whom the eggs were graded, labeled or packed, indicated on the carton or container;

(d) falsely or deceptively label, advertise or invoice eggs;

(e) advertise graded eggs in a manner which indicates price without also indicating the full, correct and unabbreviated designation of size and quality as provided herein;

(f) hold eggs for human consumption at an ambient temperature higher than 45° Fahrenheit after being received at the point of first purchase or assembly;

(g) sell graded eggs in a container which does not bear an inspection fee stamp showing that the inspection fee has been paid thereon unless the person has been issued a permit to pay the inspection fee on a quarterly basis as required by K.S.A. 2-2507, and amendments thereto;

(h) use an inspection fee stamp more than once, or to use a counterfeit thereof;

(i) grade eggs for size and quality for subsequent resale to food purveyors, retailers or consumers without first acquiring a license issued by the secretary for such person's place of business;

(j) fail or neglect to file the quarterly inspection fee report and pay the inspection fee due, as provided in K.S.A. 2-2507, and amendments thereto, or to file a false quarterly inspection fee report of the quantity of eggs sold during any period;

(k) refuse entry to any authorized inspector or employee of the department for the purpose of making inspections under the provisions of this act;

(l) engage in the business of purchasing eggs unless there is posted in a conspicuous place in such place of business every day that such place of business is open for the purchase of eggs the prices which are being paid for each of the various grades of eggs;

(m) offer eggs for sale that have not been candled and graded;

(n) fail to mark all containers with official United States or Kansas grade AA, A or B identification with label to indicate that refrigeration is required, using "keep refrigerated," or words of similar meaning;

(o) sell, offer or expose for sale or distribute eggs in this state without first acquiring a license issued by the secretary for such person's place of business; or

(p) fail to comply with any other provision of this act or any rule or regulation adopted pursuant to this act.

History: L. 1955, ch. 9, § 3; L. 1971, ch. 7, § 1; L. 2000, ch. 57, § 3; L. 2006, ch. 90, § 3; July 1.



2-2504 Enforcement of act; rules and regulations.

2-2504. Enforcement of act; rules and regulations. (a) The secretary and inspectors under the supervision and control of the secretary shall enforce the provisions of this act. The department shall adopt such rules and regulations as may be necessary to carry out the provisions of this act.

(b) Any authorized inspector or employee of the department may enter any place of business within the state where any eggs are held and may take for inspection purposes representative samples of such eggs and containers for the purpose of determining whether or not any provisions of this act have been violated.

(c) Any authorized inspector or employee of the department, while enforcing the provisions of this act, may seize and hold as evidence any eggs held to be in violation of any provisions of this act.

History: L. 1955, ch. 9, § 4; L. 2000, ch. 57, § 4; July 1.



2-2505 Sampling of eggs; evidence.

2-2505. Sampling of eggs; evidence. The department shall prescribe by rules and regulations methods of selecting samples of lots or containers of eggs that will fairly represent the entire lots or containers sampled. Any sample taken pursuant to this section or an official certificate of the grade shall be prima facie evidence, in any court in this state, of the true condition of the entire lot in the examination of which such sample was taken.

History: L. 1955, ch. 9, § 5; L. 2000, ch. 57, § 5; L. 2006, ch. 90, § 4; July 1.



2-2506 Penalties; injunctions.

2-2506. Penalties; injunctions. (a) Any person who violates any of the provisions of this act shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $100, nor more than $1,000, or by imprisonment in the county jail for not more than six months, or by both such imprisonment and fine.

(b) The district courts of Kansas shall have jurisdiction to enjoin violations of this act by injunction without the institution of criminal proceedings.

History: L. 1955, ch. 9, § 6; L. 2000, ch. 57, § 6; July 1.



2-2507 Inspection fee; stamps; quarterly payment; reports and records; disposition of moneys received; egg fee fund.

2-2507. Inspection fee; stamps; quarterly payment; reports and records; disposition of moneys received; egg fee fund. (a) For the purpose of financing the administration and enforcement of this act, there is hereby levied an inspection fee on all graded eggs sold, offered or exposed for sale or distributed to food purveyors or retailers at the rate of 3.5 mills for each dozen eggs. Such fee shall be paid by the last handler. The inspection fee shall be paid only once on the same quantity of eggs so long as such eggs remain in the eggs' original container.

(b) The secretary shall provide inspection fee stamps for sale to persons requesting such stamps. The price of such inspection fee stamps shall include the printing and mailing costs thereof. Such inspection fee stamps shall also serve as a label indicating size and quality in boldface type letters not less than 3/8 inch in height.

(c) Persons desiring to report and pay the inspection fee quarterly, in lieu of using such inspection fee stamps, may make application to the secretary for a permit to pay the inspection fee quarterly, except that in no event shall the inspection fee for any quarter be less than $15. The secretary may grant the permit if the applicant agrees to keep such records and make such report as may be necessary to indicate accurately the quantity of eggs sold on which the inspection fee is due, and if the applicant agrees to grant the secretary permission to verify the statement of quantity of eggs sold. The report shall be filed in the office of the secretary, and shall be due and payable on the first day of October, January, April and July for the previous three months. If the report is not filed and the inspection fee is not paid within 30 days after the due date, or if the report of quantity is false, the secretary may revoke the permit. In addition to the inspection fee there may be assessed against the permit holder a penalty of $5 per day for each day the inspection fee remains unpaid after the 30-day period has expired. Such records of quantity sold shall be held for a period of three years.

(d) If the department finds that the fees specified in this section are providing more funds than necessary for the administration of this act, the department may reduce the above-mentioned fee pursuant to rules and regulations adopted by the secretary. The secretary may increase such fee when necessary, pursuant to rules and regulations adopted by the secretary, except that such fee shall not exceed the rate specified in subsection (a). The secretary shall remit all moneys received by or for the secretary under article 25 of chapter 2 of Kansas Statutes Annotated, and amendments thereto, to the state treasurer in accordance with the provision of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the egg fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1955, ch. 9, § 7; L. 1971, ch. 7, § 2; L. 1973, ch. 2, § 10; L. 1979, ch. 10, § 1; L. 2000, ch. 57, § 7; L. 2001, ch. 5, § 19; L. 2006, ch. 90, § 5; July 1.



2-2508 Licensure of place of business, fee, exemptions; record retention.

2-2508. Licensure of place of business, fee, exemptions; record retention. (a) Any person selling, offering or exposing for sale or distributing or grading eggs in this state shall first obtain a license for such person's place of business from the secretary. A written application for such license or a renewal of such license shall be made on a form supplied by the secretary and shall include payment of an annual license fee to be set by rules and regulations adopted by the secretary, except that such license fee shall not exceed $25. Each license shall expire on December 31 of the year in which issued. Licenses shall not be transferable and shall be posted conspicuously at the place of business for which the license was issued so that the license may be seen by the public and by inspectors of the department of agriculture at any time during business hours. Before any license is renewed, the previous year's licensing fees and, when applicable, inspection fees shall be paid. Any person selling eggs without the required license shall be subject to having the eggs removed from sale until a license is obtained.

(b) Retailers and food purveyors shall be exempt from the licensing fee requirement of subsection (a), but shall be subject to all other requirements of the Kansas egg law.

(c) Licensees and any person required to be licensed under the provisions of this act shall keep and retain for three years such records required to verify the quantity of eggs bought, sold, offered for sale or distributed in this state. Such records shall be available for inspection by the secretary at all reasonable times.

(d) (1) A producer of eggs when selling ungraded eggs of the producer's own flock production is exempted from the provisions of this act if: (A) The producer owns 50 or fewer hens; or

(B) (i) The producer owns more than 50 hens but fewer than 250 hens;

(ii) eggs are washed and clean;

(iii) eggs are prepackaged and labeled as ungraded with the name and address of the producer;

(iv) cartons are not reused unless all brand markings and other identification is obliterated and the carton is free of foreign material;

(v) sales are to consumers only; and

(vi) eggs are maintained at a temperature of 45° Fahrenheit or below.

(2) If such producer desires to sell graded eggs, the producer shall be permitted to do so if in compliance with this act.

History: L. 1955, ch. 9, § 8; L. 1971, ch. 7, § 3; L. 2000, ch. 57, § 8; L. 2006, ch. 90, § 6; July 1.



2-2509 Container labeling requirements.

2-2509. Container labeling requirements. (a) Each container of eggs shall be labeled with the following information:

(1) The size and quality of eggs which shall be printed in boldface type letters not less than 3/8 inch in height;

(2) the identity of the eggs;

(3) name and address of either the packer, the person for whom the eggs are packed or the retailer if the eggs have been repacked;

(4) the pack date;

(5) safe handling instructions, which shall include the statements:

(A) "Keep refrigerated at or below 45° Fahrenheit," which shall be printed on the outside of the carton; and

(B) "to prevent illness from bacteria: Keep eggs refrigerated, cook eggs until yolks are firm, and cook foods containing eggs thoroughly," which may be printed either on the outside or the inside of the carton; and

(6) the expiration date which shall be preceded by "exp," "sell by," "use by" or similar language.

(b) Such information shall be printed in English, be clearly and conspicuously placed on the outside of the carton except as otherwise provided in this section, and not be false or misleading.

(c) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 7; July 1.



2-2510 Repacking by retailers, requirements; grounds for loss of privilege.

2-2510. Repacking by retailers, requirements; grounds for loss of privilege. (a) A retailer may repack eggs located in a store as long as the following requirements are met:

(1) Eggs eligible for repacking include dirty eggs or eggs in containers with broken eggs. Eggs that are determined to pose a health risk shall not be eligible for repacking;

(2) the eggs are not subject to a stop sale order issued by the secretary;

(3) eggs cannot be repacked more than once;

(4) repacked eggs must meet grade B requirements and shall not be graded higher than grade B;

(5) all containers shall have the necessary labeling requirements printed on the outside of the carton which shall include:

(A) Grade and size;

(B) a statement saying that the eggs have been repacked by the retailer where the eggs are located;

(C) name and address of the retailer that repacked the eggs;

(D) a statement containing the phrase, "Keep refrigerated at or below 45° Fahrenheit";

(E) the expiration date which shall be the earliest expiration date of the repacked eggs; and

(F) an inspection fee stamp on the carton indicating that the inspection fee has been paid;

(6) records must be kept and available for inspection on all eggs repacked by the retailer; and

(7) eggs remain subject to inspection and the requirements of this act.

(b) Retailers may lose the privilege to repack eggs if:

(1) The retailer is found postdating repacked eggs;

(2) the eggs do not meet grade B standards; and

(3) the retailer has violated any other provision of this act.

(c) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 8; July 1.



2-2511 Civil penalties for violations; order of secretary, appeal procedure.

2-2511. Civil penalties for violations; order of secretary, appeal procedure. (a) In addition to any other penalty provided by law, any person who violates any provision of this act, and amendments thereto, or any rules and regulations adopted thereunder, may incur a civil penalty of not less than $100 nor more than $500 for each such violation. In the case of a continuing violation, every day such violation continues may be deemed a separate violation.

(b) In determining the amount of the civil penalty, the following shall be taken into consideration: (1) The potential or actual harm, or both, caused by the violation;

(2) the nature and persistence of the violation;

(3) the length of time over which the violation occurs;

(4) compliance history;

(5) any corrective actions taken; and

(6) any and all other relevant circumstances.

(c) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the person, unless a longer period of time is granted by the secretary.

(d) No civil penalty shall be imposed pursuant to this section except upon the written order of the secretary. Such order shall state the violation, the penalty to be imposed and the right of the person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(e) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(f) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty.

(g) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(h) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 9; L. 2010, ch. 17, § 14; July 1.



2-2512 License denial, suspension, revocation or modification, grounds.

2-2512. License denial, suspension, revocation or modification, grounds. (a) The secretary may deny, suspend, revoke or modify the provisions of any license issued under this act, if the secretary finds, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act, that the applicant, licensee or permit holder has:

(1) Been convicted of or pleaded guilty to a violation of the Kansas egg law, and amendments thereto, or been convicted of or pleaded guilty to a felony under the laws of this state or of the United States, if the department determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(2) failed to comply with any provision or requirement of this act or any rule and regulation adopted thereunder, or any of the laws or rules and regulations of any other state or the United States relating to licensing or other provisions concerning eggs; or

(3) had any license, certificate or permit issued to the person under the Kansas egg law, and amendments thereto, or the egg laws of any other state revoked.

(b) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 10; L. 2010, ch. 60, § 5; July 1.



2-2513 Balut; refrigeration and labeling requirements.

2-2513. Balut; refrigeration and labeling requirements. (a) Balut must be refrigerated upon removal from incubation and maintained at a refrigerated temperature of 45° Fahrenheit, or less, while transported, stored or held for retail sale.

(b) Each container of balut shall be clearly and conspicuously labeled to inform the consumer that the product is an embryonated egg or such other term or phrase that is informative and not false or misleading.

(c) The provisions of this section shall be part of and supplemental to the Kansas egg law.

History: L. 2006, ch. 90, § 11; July 1.






Article 27 AGRICULTURAL HALL OF FAME

2-2701 Acquisition of certain real estate in Wyandotte county by highway commission authorized; purposes; conditions; title; succession by secretary of transportation to commission's right, title and interest in said property.

2-2701. Acquisition of certain real estate in Wyandotte county by highway commission authorized; purposes; conditions; title; succession by secretary of transportation to commission's right, title and interest in said property. The state highway commission is hereby authorized and empowered to acquire by purchase or condemnation the following described real estate, together with all improvements thereon: A tract of real estate in the northeast one-fourth (1/4) of section seventeen (17), township eleven (11), range twenty-three (23), bounded on the north by Riverview road and the west by K-7 highway and on the south by the Kansas turnpike north right-of-way lines and on the east by the east section line. Also that portion lying north of the Kansas turnpike right-of-way in the north one-half (1/2) of northwest one-fourth (1/4) of section sixteen (16), township eleven (11), range twenty-three (23), all in Wyandotte county, Kansas, for the purpose of securing a site which will provide: (1) Visual access to the agricultural hall of fame; (2) an area suitable for the location of recreational facilities in connection with such hall of fame; and (3) an area for landscaping adjoining such hall of fame. No purchase or condemnation of such real estate shall be made unless and until the agricultural hall of fame is located on a site adjoining the real estate described herein. Said commission shall acquire fee simple title to such real estate, and if it shall be necessary to condemn any of such real estate, the commission may exercise the power of eminent domain in the acquisition of the fee simple title to such real estate in the manner prescribed in K.S.A. 26-501 to 26-516, inclusive, or acts amendatory thereof, and the legal department of said commission shall institute and prosecute said condemnation proceedings in the name of the state, and if any such real estate shall be acquired by purchase, the abstract of title and the deed conveying the same shall be approved by the attorney general before payment therefor is made; said commission shall record all conveyances of any such real estate in the office of the register of deeds of Wyandotte county which shall thereafter be deposited in the office of the secretary of state. The secretary of transportation shall succeed to all right, title and interest of the highway commission in such property.

History: L. 1959, ch. 326, § 1; L. 1963, ch. 234, § 17; L. 1975, ch. 426, § 24; Aug. 15.






Article 28 SOIL AMENDMENT ACT

2-2801 Citation of act.

2-2801. Citation of act. This act shall be known and may be cited as the Kansas soil amendment act.

History: L. 1976, ch. 2, § 1; L. 1985, ch. 14, § 1; July 1.



2-2802 Administration of act.

2-2802. Administration of act. This act shall be administered by the secretary of agriculture.

History: L. 1976, ch. 2, § 2; L. 2004, ch. 101, § 52; July 1.



2-2803 Definitions.

2-2803. Definitions. As used in this act, unless the context otherwise requires:

(a) "Soil amendment" means and includes any substance which is intended to improve the physical, chemical or other characteristics of the soil or improve agricultural crop production, except that it shall not include the following: Commercial fertilizers, agricultural liming materials including ground and slaked lime, unmanipulated animal manures, vegetable compost and pesticides.

(b) "Name" means the specific designation under which the individual product is offered for sale.

(c) "Bulk" means in nonpackaged form.

(d) "Distribute" means to import, consign, offer for sale, sell, barter or to otherwise supply soil amendments to any person in this state.

(e) "Label" means the display of written, printed or graphic matter upon the immediate container of a soil amendment.

(f) "Unmanipulated animal manures" means the refuse of stables, barnyards or feedlots consisting of animal excreta with or without litter.

(g) "Secretary" means the secretary of agriculture.

(h) "Department" means the Kansas department of agriculture.

(i) "Active ingredient" means the ingredient or ingredients which affect the physical, chemical or other characteristics of the soil and thereby improve soil condition.

(j) "Inert ingredient" means the ingredients which do not have any beneficial effect but are present in the product.

(k) "Person" means individuals, partnerships, associations and corporations.

(l) "Percent" or "percentage" means by weight.

(m) "Registrant" means any person who registers a soil amendment under the provisions of this act.

(n) "Value" means that a product provides statistically established economic benefits to the end user of the product.

(o) "Usefulness" means that there exists data on a product that proves that the product has a beneficial contribution towards the improvement of the physical, chemical or other characteristics of the soil or that the product improves agricultural crop production.

(p) "Agricultural crop production" means the production of field crops commonly grown in Kansas as opposed to horticultural or landscaping stock.

History: L. 1976, ch. 2, § 3; L. 1980, ch. 2, § 1; L. 1985, ch. 14, § 2; L. 2004, ch. 101, § 53; July 1.



2-2804 Labeling of containers, bulk lots; listing or guaranteeing active ingredients; data substantiating usefulness, when required.

2-2804. Labeling of containers, bulk lots; listing or guaranteeing active ingredients; data substantiating usefulness, when required. (a) Each container of a soil amendment shall be labeled on the face or display side in a readable and conspicuous form to show the following information:

(1) The net weight of the contents;

(2) the name of the product;

(3) the guaranteed analysis, including the name and the percentage of each active ingredient and the percentage of inert ingredients;

(4) a statement as to the purpose of the product;

(5) adequate directions for use; and

(6) the name and address of the registrant.

(b) Bulk lots shall be labeled by attaching a copy of the label to the invoice, which shall be furnished the purchaser.

(c) No active ingredient may be listed or guaranteed on a label or labeling of a soil amendment without the secretary's approval. The secretary shall allow an active ingredient to be listed or guaranteed on the label or labeling if satisfactory supportive data is provided the secretary to substantiate the value and usefulness of the active ingredient. In any case where there are no active ingredients or there are no claims made for the product, the secretary may require supportive data or information to substantiate the value and usefulness of the product. The secretary may rely on outside sources such as the agricultural experiment stations established by K.S.A. 76-465, and amendments thereto, for assistance in evaluation of the data submitted.

(d) When an active ingredient is permitted to be listed or guaranteed, it must be determinable by laboratory methods and is subject to inspection and analysis. The secretary may prescribe methods and procedures of inspection and analysis of the active ingredient.

(e) The provisions of this section shall not apply to any bulk lots of animal manures except that the quantity and name of any ingredients added thereto shall be specified.

History: L. 1976, ch. 2, § 4; L. 1980, ch. 2, § 2; L. 1985, ch. 14, § 3; July 1.



2-2805 Registration of products; application; fee; requirements.

2-2805. Registration of products; application; fee; requirements. Each soil amendment product shall be registered with the secretary before it is distributed in this state. Application for registration shall be submitted to the secretary, on a form prepared for that purpose, showing the information required on the label, as provided in K.S.A. 2-2804, and amendments thereto, except net weight of product. The registration fee shall be fixed by rules and regulations adopted by the secretary of agriculture for each product, except that such fee shall not exceed $100 for each product. The soil amendment product registration fee in effect on the day preceding the effective date of this act shall continue in effect until the secretary of agriculture adopts rules and regulations fixing a different fee therefor under this section. All registrations shall expire on December 31 of the year in which such soil amendment product is registered. The applicant shall submit with the application for registration a copy of the label and a copy of all advertisements, brochures, posters and television and radio announcements to be used in promoting the sale of the soil amendment.

History: L. 1976, ch. 2, § 5; L. 1982, ch. 4, § 12; L. 2002, ch. 181, § 8; L. 2004, ch. 85, § 8; L. 2005, ch. 38, § 1; July 1.



2-2807 Unregistered, unlabeled or misbranded soil amendments; stop sale, use or removal orders.

2-2807. Unregistered, unlabeled or misbranded soil amendments; stop sale, use or removal orders. The secretary may issue and enforce a written or printed "stop sale, use or removal" order to the owner or custodian of any lot of soil amendment, and to hold at a designated place when the secretary finds said soil amendment is being offered or exposed for sale which is not registered, is not labeled, is misbranded or is adulterated, until such time as the product or labeling complies with this act. The soil amendment may then be released in writing by the secretary.

History: L. 1976, ch. 2, § 7; March 2.



2-2808 Violations of act.

2-2808. Violations of act. It shall be a violation of this act for any person to:

(a) Distribute a soil amendment that is not registered with the secretary;

(b) distribute a soil amendment that is not labeled;

(c) distribute a soil amendment that is misbranded;

(d) distribute a soil amendment that is adulterated; or

(e) fail to comply with a stop sale, use or removal order.

History: L. 1976, ch. 2, § 8; L. 2005, ch. 38, § 2; July 1.



2-2809 Misbranded or adulterated, defined.

2-2809. Misbranded or adulterated, defined. (a) For the purposes of this act, a soil amendment shall be deemed to be misbranded if: (1) It bears a label which is false or misleading in any particular;

(2) it is distributed under the name of another soil amendment;

(3) it is not labeled in accordance with K.S.A. 2-2804 or rules and regulations adopted under the provisions of this act; or

(4) it purports to be or is represented as being or containing a soil amendment, and does not conform to the standards of identity prescribed by rules and regulations adopted under the provisions of this act.

(b) For the purposes of this act, a soil amendment shall be deemed to be adulterated if: (1) It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant, animal or aquatic life when applied in accordance with the directions for use shown on the label, or if adequate warning statements and directions for use which may be necessary to protect plant, animal or aquatic life are not shown on the label;

(2) its composition differs from that which it is purported to possess by its labeling; or

(3) it contains any noxious weed seed.

History: L. 1976, ch. 2, § 9; March 2.



2-2810 Inspection.

2-2810. Inspection. The secretary or his or her authorized agents may inspect, sample, analyze and test soil amendments distributed in this state at any time and place, and to such extent that he or she may deem necessary to determine whether such soil amendments are in compliance with this act.

History: L. 1976, ch. 2, § 10; March 2.



2-2811 Rules and regulations.

2-2811. Rules and regulations. The board is authorized to adopt such rules and regulations as may be necessary to administer this act, including methods of sampling, methods of analysis, designation of ingredient forms and standards of identity of products.

History: L. 1976, ch. 2, § 11; March 2.



2-2812 Refusal to register products; revocation; hearing.

2-2812. Refusal to register products; revocation; hearing. The secretary shall refuse to register any product that does not comply with this act and the rules and regulations promulgated under this act. The secretary is also authorized and empowered to revoke any registration upon satisfactory evidence that the registrant or any of his or her agents has used fraudulent or deceptive practices except that registration shall not be revoked until the registrant has been given an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1976, ch. 2, § 12; L. 1988, ch. 356, § 33; July 1, 1989.



2-2813 Penalties; injunction.

2-2813. Penalties; injunction. (a) Any person convicted of violation of any provision of this act or the rules and regulations promulgated under this act shall be guilty of a class C misdemeanor. Nothing in this act shall be construed as requiring the secretary or his or her authorized agents to report for prosecution or for seizure of any product as a result of minor violations when he or she believes the public interest will best be served by a suitable written warning.

(b) The secretary is hereby authorized to apply for and the court to grant a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this act or any rule or regulation promulgated under this act, notwithstanding the existence of other remedies at law. Said injunction shall be issued without bond.

History: L. 1976, ch. 2, § 13; March 2.



2-2814 Disposition of moneys; soil amendment fee fund.

2-2814. Disposition of moneys; soil amendment fee fund. The secretary shall remit all moneys received by or for the secretary under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the soil amendment fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1976, ch. 2, § 14; L. 2001, ch. 5, § 20; L. 2004, ch. 101, § 54; July 1.






Article 29 AGRICULTURAL LIMING MATERIALS

2-2901 Citation; administration of act.

2-2901. Citation; administration of act. This act shall be known and may be cited as "The Kansas agricultural liming materials act." The provisions of this act shall be administered by the secretary of agriculture, hereinafter referred to as the secretary.

History: L. 1976, ch. 3, § 1; L. 2004, ch. 101, § 55; July 1.



2-2902 Definitions.

2-2902. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Agricultural liming materials" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity;

(b) "limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate, which is capable of neutralizing soil acidity;

(c) "burnt lime" means a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide;

(d) "hydrated lime" means a material made from burnt lime which consists essentially of calcium hydroxide or a combination of calcium hydroxide and magnesium hydroxide;

(e) "marl" means a granular or loosely consolidated earthy material composed largely of sea shell fragments and calcium carbonate;

(f) "industrial by-product" means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity;

(g) "brand" means the term, designation, trademark, product name or other specific designation under which individual agricultural liming material is offered for sale;

(h) "fineness" means the percentage by weight of the material which will pass U. S. standard sieves of specified sizes;

(i) "label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments;

(j) "person" means an individual, partnership, association, firm or corporation; and

(k) "calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

History: L. 1976, ch. 3, § 2; July 1.



2-2903 Sale of agricultural liming materials; labeling, information required; false advertising prohibited; notice of adulteration; bulk deliveries.

2-2903. Sale of agricultural liming materials; labeling, information required; false advertising prohibited; notice of adulteration; bulk deliveries. (a) Every package or container of agricultural liming materials sold, offered or exposed for sale in this state shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement setting forth the following information: (1) The name and principal office address of the manufacturer or distributor;

(2) the brand or trade name of the material;

(3) the identification of the product as to type of agricultural liming material;

(4) the net weight of the agricultural liming material;

(5) the calcium carbonate equivalent as determined by methods and in such minimum amounts as prescribed by rules and regulations of the secretary of agriculture; and

(6) the minimum percentage by weight passing through U.S. standard sieves, as prescribed by rules and regulations;

(7) the minimum percentage of weight of effective calcium carbonate equivalent (ECC), a function of calcium carbonate equivalent and fineness as prescribed by rules and regulations of the secretary of agriculture.

(b) In any case where a bulk sale of agricultural liming materials is made, the delivery slip identifying such sale shall contain the information required by subsection (a)(7).

(c) No information or statement shall appear on any package, label, delivery slip or advertising material which is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(d) In the case of any material which has been adulterated subsequent to packaging, labeling or loading thereof but before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of adulteration therein.

(e) At every site from which agricultural liming materials are delivered in bulk or orders for bulk deliveries are placed by consumers, there shall be conspicuously posted a statement setting forth the information required by subsection (a) of this section for each brand of material.

History: L. 1976, ch. 3, § 3; L. 2004, ch. 101, § 56; L. 2015, ch. 37, § 2; July 1.



2-2904 Same; sale prohibited, when.

2-2904. Same; sale prohibited, when. No agricultural liming material shall be sold or offered for sale in this state if (a) it does not comply with the provisions of this act or rules and regulations adopted pursuant thereto, or (b) it contains toxic materials in quantities injurious to plants or animals.

History: L. 1976, ch. 3, § 4; July 1.



2-2905 Manufacturers of liming materials; registration; fee.

2-2905. Manufacturers of liming materials; registration; fee. Every manufacturer of liming materials to be distributed in this state shall on July 1 of each year, or prior to manufacture or distribution of such liming materials, register each manufacturing facility on a form furnished by the secretary of agriculture, the application to be accompanied by a fee of $30, except that on and after July 1, 2015, such application shall be accompanied by a fee of $25. All such licenses shall expire on June 30 of the following year.

History: L. 1976, ch. 3, § 5; L. 2002, ch. 181, § 10; L. 2004, ch. 85, § 10; L. 2009, ch. 128, § 27; July 1.



2-2906 Same; annual statement; inspection fee; secretary may reduce fee, when.

2-2906. Same; annual statement; inspection fee; secretary may reduce fee, when. (a) Within 30 days following expiration of registration, each registrant shall submit, on a form furnished by the secretary of agriculture, an annual statement setting forth the number of net tons of each agricultural liming material sold by such registrant for use within the state during the previous 12-month period. Such statement shall be accompanied by payment of an inspection fee which shall be at the rate of $.07 per ton, except that on and after July 1, 2015, such inspection fee shall be at the rate of $.05 per ton.

(b) The secretary is hereby authorized and empowered to reduce the inspection fee provided for in subsection (a) whenever the secretary determines that such fee is yielding more than is necessary for the purpose of administering the provisions of this act. The secretary is authorized and empowered to increase such inspection fee, or restore such inspection fee, in full or in part, when such inspection fee is necessary to produce sufficient revenues for the purposes of administering the provisions of this act, but not in excess of the fee as provided in this section.

History: L. 1976, ch. 3, § 6; L. 2002, ch. 181, § 11; L. 2004, ch. 85, § 11; L. 2009, ch. 128, § 28; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 101, § 57, but that version was repealed by L. 2004, ch. 180, § 18.



2-2907 Duty of secretary to inspect; methods of analysis and sampling.

2-2907. Duty of secretary to inspect; methods of analysis and sampling. (a) It shall be the duty of the secretary or the secretary's duly authorized agent to sample, inspect, make analyses of and test agricultural liming materials distributed within this state as often as the secretary may deem necessary to determine whether such agricultural liming materials are in compliance with the provisions of this act. The secretary or the secretary's agent may enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to the provisions of this act, and to any records relating to their distribution.

(b) The methods of analysis and sampling shall be those approved by the secretary.

History: L. 1976, ch. 3, § 7; L. 2015, ch. 37, § 3; July 1.



2-2908 Sale in violation of act; stop sale, use or removal orders.

2-2908. Sale in violation of act; stop sale, use or removal orders. The secretary may issue and enforce a written or printed "stop sale, use or removal" order to the owner or customer of any lot of agricultural liming materials and to hold such lot at a designated place when the secretary finds said agricultural liming material is being offered or exposed for sale in violation of any of the provisions of this act until the law has been complied with and said agricultural liming material is released in writing by the secretary, or said violation has been otherwise legally disposed of by written authority. The secretary shall release the agricultural liming materials so withdrawn when the requirements of this act have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.

History: L. 1976, ch. 3, § 8; July 1.



2-2909 Penalties for violations; jurisdiction.

2-2909. Penalties for violations; jurisdiction. Any person convicted of violating any provision of this act or any rules and regulations promulgated thereunder shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars ($100) for the first violation and not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each subsequent violation. Nothing in this act shall be construed as requiring the secretary or his or her authorized agents to report violations of this act for prosecution or for the institution of seizure proceedings when he or she believes that the public interest will best be served by a suitable written warning.

The district courts of this state shall have jurisdiction to restrain violations of this act by injunction without any criminal proceeding being first initiated.

History: L. 1976, ch. 3, § 9; July 1.



2-2910 Rules and regulations.

2-2910. Rules and regulations. The secretary is hereby authorized to promulgate and adopt rules and regulations for the administration of the provisions of this act.

History: L. 1976, ch. 3, § 10; July 1.



2-2911 Disposition of moneys; agricultural liming materials fee fund; plant pest activities.

2-2911. Disposition of moneys; agricultural liming materials fee fund; plant pest activities. The secretary shall remit all moneys received by or for the secretary under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the agricultural liming materials fee fund, which fund is hereby created. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the Kansas department of agriculture or by a person or persons designated by the secretary.

History: L. 1976, ch. 3, § 11; L. 2000, ch. 111, § 3; L. 2001, ch. 5, § 21; L. 2004, ch. 101, § 158; July 1.






Article 30 GRAIN COMMODITY COMMISSIONS

2-3001 Grain commodity commissions; definitions.

2-3001. Grain commodity commissions; definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Grower" means any natural person, partnership, association, corporation or other legal entity engaged in the growing of corn, grain sorghum, soybeans, wheat or sunflowers who owns or who shares in the ownership and risk of loss of such corn, grain sorghum, soybeans, wheat or sunflowers, whether as landlord or tenant. For the purposes of being an eligible voter pursuant to K.S.A. 2-3002, and amendments thereto, a grower who is a legal entity who owns or who shares in the ownership and risk of loss of such corn, grain sorghum, soybeans, wheat or sunflowers, whether as landlord or tenant, on which there is no individual ownership and risk of loss of such corn, grain sorghum, soybeans, wheat or sunflowers, shall designate a natural person to register to vote for such legal entity;

(b) "first purchaser" means any person, public or private corporation, association or partnership buying or otherwise acquiring after harvest, the property in or to corn, grain sorghum, soybeans, wheat or sunflowers from a grower. A mortgagee, pledgee, lienor or other person, public or private, having a claim against the grower under a nonrecourse loan made against such corn, grain sorghum, soybeans, wheat or sunflowers after harvest thereof shall be deemed a first purchaser hereunder. The term "first purchaser" shall not include a harvesting or threshing lienor;

(c) "commercial channels" means the sale of corn, grain sorghum, soybeans, wheat or sunflowers for use as food, feed, seed or any industrial or chemurgic use, when sold to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any corn, grain sorghum, soybeans, wheat or sunflowers or product produced from corn, grain sorghum, soybeans, wheat or sunflowers;

(d) "sale" means and includes any pledge or mortgage of corn, grain sorghum, soybeans, wheat or sunflowers, after harvest, to any person, public or private;

(e) "department" means the Kansas department of agriculture; and

(f) "secretary" means the secretary of agriculture or the secretary's authorized representative.

History: L. 1977, ch. 4, § 1; L. 1996, ch. 209, § 13; L. 2000, ch. 116, § 1; L. 2002, ch. 93, § 1; July 1.



2-3002 Creation of Kansas corn, grain sorghum, soybean, wheat and sunflower commissions; membership; election process; terms; vacancies; districts; ex officio members; first purchasers; meetings.

2-3002. Creation of Kansas corn, grain sorghum, soybean, wheat and sunflower commissions; membership; election process; terms; vacancies; districts; ex officio members; first purchasers; meetings. (a) There are hereby created five separate and distinct commissions which shall be known as the Kansas corn commission, the Kansas grain sorghum commission, the Kansas soybean commission, the Kansas wheat commission and the Kansas sunflower commission. Each commission will have members elected through an election process as provided in subsection (b) to serve three-year terms, with the exception of transition commissioners, serving from the effective date of this act until elections occur in 2002, 2003 and 2004, to represent a district or districts identified in subsection (b) with the following requirements:

(1) Any person meeting the requirements of K.S.A. 2-3003, and amendments thereto, of that commodity may seek election as a commissioner to that commodity's respective commission representing the district of such person's official residence. Only a grower of each specific commodity shall be a member of that specific commission;

(2) no commission shall have less than seven commissioners representing the nine crop reporting districts identified in subsection (h). If a commission has less than nine elected commissioners representing crop reporting districts, any commissioner representing multiple crop reporting districts may only represent commission districts equal to whole and adjoining crop reporting districts that are within the same election cycle;

(3) each commission, by majority approval of the commissions, may appoint two additional at-large commissioners for added representation for producers due to geographical, cropping pattern or other reasonable commodity-specific needs. At-large commissioners will serve a term determined by the commodity commission not to exceed three-year terms of appointment, be a Kansas resident and must meet the definition of a grower; and

(4) each commission, by majority approval of the commissions, may appoint a first purchaser as an additional at-large commissioner. Any such first purchaser will serve a term determined by the commodity commission not to exceed a three-year term of appointment and must be a Kansas resident.

(b) (1) Prior to the first election as provided by this act, each commodity commission shall notify all growers of its respective commodity of the commission election and all appropriate election procedures.

(2) Any grower of corn, grain sorghum, soybeans, wheat or sunflowers who is a resident of this state, of legal voting age and has been actively engaged in growing corn, grain sorghum, soybeans, wheat or sunflowers within the preceding three years shall become an eligible voter upon registering to vote in a commission election. Registration shall be on a single form allowing registration to any or all commission elections. Forms shall be provided by the commissions and made available at all county extension offices, county conservation district offices and through the office of the secretary. Any grower also shall become registered by signing a petition for a candidate to be placed on the election ballot, upon the filing of such petition. Candidate petition forms shall be provided by the office of the secretary. Registration by internet or other means shall also be allowed upon the approval of the secretary. No grower shall cast more than one ballot for any commission election.

(3) Any person meeting the qualifications to serve as a commissioner may appear on the election ballot for their respective commission district by submitting a petition to be placed on the ballot on or before November 30 in the year immediately preceding the election. The petition shall contain the signatures of 20 eligible voters of that commodity commission election to be a valid petition. However, no more than five petition signatures shall be used to qualify any candidate from any one county.

(4) Commission election ballots shall be mailed to eligible voters by January 15 and shall be returned to the election officer, as provided through the common election procedure required in subsection (e), on or before March 1 in the year of any election. Successful candidates in any election will have received the highest number of the votes cast. Election results will be announced as soon as the election has been determined with successful candidates taking office with terms effective April 1 in the year of the election.

(5) On and after July 1, 2002, any interested person or entity in the agriculture industry, with emphasis on growers of sunflowers, may submit names to the governor for appointment to the Kansas sunflower commission. On or after September 1, 2002, the governor shall appoint nine members to the Kansas sunflower commission from among the names submitted to the governor, if possible, to represent each of the crop reporting districts as provided in this section. The terms of the members appointed by the governor shall be the same as provided in subsection (d) and the same election provisions as provided in this section applicable to the other commissions shall apply to such appointed members, except that the members appointed to represent districts IV, V and VI shall not stand for election in 2002 but rather shall have their initial term of office to run until the election held for such districts in 2005. At such time the same election provisions of this section applicable to the other commissions shall apply to such members.

(c) Upon the effective date of this act, each commission created shall meet as soon as feasible to organize, elect officers and ratify the number of commissioners and representative districts that commission shall maintain. Commissioners currently serving these commissions immediately prior to the effective date of this act are appointed to transition terms as follows: (1) Commissioners whose terms expire in June, 2000, shall have their terms extended until April, 2002; (2) commissioners whose terms expire in June, 2001, shall have their terms extended until April, 2003; and (3) commissioners whose terms expire in June, 2003, shall have their terms extended until April, 2004.

(d) Annual elections for up to three commissioners representing districts shall begin in January and February of 2002. Commissioners elected shall take office April 1 of the year elected and serve a three-year term. Elections will occur as follows and continue on a three-year cycle thereafter: (1) In districts IV, V and VI, the initial election year shall be 2002; (2) in districts I, II and III, the initial election year shall be 2003; and (3) in districts VII, VIII and IX, the initial election year shall be 2004.

(e) The five grain commissions, as provided in this act shall maintain on file a common election procedure with the secretary of agriculture, who will serve as the final arbitrator of any dispute regarding the election procedure.

(f) Any grower who appropriately registers to vote shall be able to do so in an election for any commissioner representing that commodity and district where the grower maintains such grower's official residence.

(g) Any challenge to election results for the position of commodity commissioner representing a district shall be initially reviewed by a panel of commissioners, not standing for election that year, and representing all five grain commissions. If the challenge is not resolved before the panel of commissioners, the secretary shall serve as the final arbitrator of the challenge to the election results.

(h) Vacancies which may occur shall be filled for unexpired terms by appointment by the remaining commissioners.

(i) The dean of the college of agriculture of Kansas state university and the secretary of the Kansas department of agriculture shall be ex officio members, without the right to vote, of each such commission. Districts are the same as crop reporting districts established for Kansas by the U.S. department of agriculture national agricultural statistic service and are as follows:

(j) District I shall consist of the following counties: Cheyenne, Decatur, Graham, Norton, Rawlins, Sheridan, Sherman and Thomas.

District II shall consist of the following counties: Gove, Greeley, Lane, Logan, Ness, Scott, Trego, Wallace and Wichita.

District III shall consist of the following counties: Clark, Finney, Ford, Grant, Gray, Hamilton, Haskell, Hodgeman, Kearny, Meade, Morton, Seward, Stanton and Stevens.

District IV shall consist of the following counties: Clay, Cloud, Jewell, Mitchell, Osborne, Ottawa, Phillips, Republic, Rooks, Smith and Washington.

District V shall consist of the following counties: Barton, Dickinson, Ellis, Ellsworth, Lincoln, McPherson, Marion, Rice, Rush, Russell and Saline.

District VI shall consist of the following counties: Barber, Comanche, Edwards, Harper, Harvey, Kingman, Kiowa, Pawnee, Pratt, Reno, Sedgwick, Stafford and Sumner.

District VII shall consist of the following counties: Atchison, Brown, Doniphan, Jackson, Jefferson, Leavenworth, Marshall, Nemaha, Pottawatomie, Riley and Wyandotte.

District VIII shall consist of the following counties: Anderson, Chase, Coffey, Douglas, Franklin, Geary, Johnson, Linn, Lyon, Miami, Morris, Osage, Shawnee and Wabaunsee.

District IX shall consist of the following counties: Allen, Bourbon, Butler, Chautauqua, Cherokee, Cowley, Crawford, Elk, Greenwood, Labette, Montgomery, Neosho, Wilson and Woodson.

(k) Meetings and any records of any commission created by this act shall be open to the public to the same extent as is required by law of public boards and commissions pursuant to the open records act and the open meetings act. Records shall include contracts entered into by any commission.

History: L. 1977, ch. 4, § 2; L. 1988, ch. 10, § 1; L. 1996, ch. 209, § 14; L. 2000, ch. 116, § 2; L. 2002, ch. 93, § 2; L. 2004, ch. 101, § 191; L. 2008, ch. 94, § 1; Apr. 24.



2-3002a Same; transfer of powers, duties and functions to such commissions; successor to department of agriculture; transfer of property to wheat commission.

2-3002a. Same; transfer of powers, duties and functions to such commissions; successor to department of agriculture; transfer of property to wheat commission. (a) Except for funds necessary to pay payroll expenses incurred through June 30, 2000, and payable in July, 2000, on and after July 1, 2000, the balance of all funds and all liabilities associated with the grain commodities pursuant to K.S.A. 2-2601 et seq. as in effect prior to July 1, 2000, and K.S.A. 2-3001 et seq., and amendments thereto, shall be paid and liabilities be transferred to each respective commission created by this act. Any remaining funds of the money retained for payroll expenses shall be paid to the respective commission created by this act.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commission and the Kansas wheat commission are hereby transferred to and conferred and imposed upon the respective corn, grain sorghum, soybean and wheat commissions established by the act.

(c) Except as otherwise provided by this act, the corn, grain sorghum, soybean and wheat commissions established by this act shall be the successor in every way to the powers, duties and functions of the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commissions and the Kansas wheat commission in which the same were vested prior to July 1, 2000. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commissions and the Kansas wheat commission established by this act shall be deemed to have the same force and effect as if performed by the respective corn, grain sorghum, soybean and wheat commission, respectively in which such powers, duties and functions were vested prior to July 1, 2000.

(d) Except as otherwise provided by this act, whenever the Kansas department of agriculture with regard to the corn, grain sorghum and soybean commissions and the Kansas wheat commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the respective corn, grain sorghum, soybean and wheat commission established by this act.

(e) On the effective date of this act, all property of the Kansas wheat commission prior to July 1, 2000, shall become the property of the wheat commission established by this act.

History: L. 2000, ch. 116, § 10; L. 2004, ch. 101, § 159; July 1.



2-3003 Qualifications of members of commodity commissions.

2-3003. Qualifications of members of commodity commissions. Members of each commission created pursuant to K.S.A. 2-3002, and amendments thereto, shall be residents of this state who have been actively engaged in growing corn, grain sorghum, soybeans, wheat or sunflowers, as applicable, in this state for at least five years immediately preceding such member's election. The member of each commission who has been appointed pursuant to K.S.A. 2-3002, and amendments thereto, shall be a resident of this state who has been a first purchaser in this state for at least five years preceding such member's appointment.

History: L. 1977, ch. 4, § 3; L. 2000, ch. 116, § 3; L. 2002, ch. 93, § 3; L. 2008, ch. 94, § 2; Apr. 24.



2-3004 Same; organization and meetings.

2-3004. Same; organization and meetings. Each commission created pursuant to K.S.A. 2-3002 shall meet as soon as practicable for the purpose of organizing. Each commission shall elect a chairperson from its appointed membership. Each commission may meet at any time deemed necessary and on call of the chairperson, but shall meet at least annually for public discussion of policy with respect to its respective grain commodity.

History: L. 1977, ch. 4, § 4; July 1.



2-3005 Grain commodity commissions; powers and duties; limitations.

2-3005. Grain commodity commissions; powers and duties; limitations. (a) In the administration of this act, each commission as provided in this act shall have the following duties, authorities and powers:

(1) To conduct a campaign of grain commodity promotion and market development through research, education and information;

(2) to accept grants and donations;

(3) to sue and be sued;

(4) to contract with the secretary for the collection of assessments pursuant to the provisions of this act and to enter into any other such contracts as may be necessary or advisable for the purpose of this act;

(5) to appoint an administrator who is knowledgeable about the grain commodity and fix the compensation. With the approval of the commission, the administrator may appoint such other personnel as needed. The administrator and any other personnel appointed as provided in this subsection shall not be employees of the state of Kansas;

(6) to cooperate or contract with any local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the commission, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, education and promotion;

(7) to bring any suit or action for the collection of assessments provided under this act;

(8) to establish an office of administrator at any place in this state the commission may select;

(9) to adopt, rescind, modify and amend all necessary and proper orders, resolutions and rules and regulations for the procedure and exercise of its powers and the performance of its duties;

(10) to approve an annual budget and establish a reserve. Each project budgeted and approved by the commission shall include a stated objective and anticipated results; and

(11) to report annually to their respective commodity growers, the secretary and house and senate agriculture committees of the Kansas legislature. Such annual report shall include details of commission projects, programs and supported research including expenditures and the results of an annual audit performed by a person or entity that is a certified public accountant. Any commission year end reserve balance exceeding 125% of the previous five-year rolling average for annual expenditures for such commission also shall be reported.

(b) Each commission as provided in this act shall not engage in lobbying as defined in K.S.A. 46-255, and amendments thereto. Nothing in this subsection shall be construed to prohibit any commission from engaging in any action designed to market the respective commodity or products directly to a foreign government or political subdivision thereof.

History: L. 1977, ch. 4, § 5; L. 1991, ch. 6, § 2; L. 1996, ch. 209, § 15; L. 2000, ch. 116, § 4; L. 2008, ch. 94, § 3; Apr. 24.



2-3006 Powers and duties of secretary of agriculture.

2-3006. Powers and duties of secretary of agriculture. The secretary shall have the following duties, authorities and powers to:

(1) Hire such clerical and other personnel deemed necessary to carry out the provisions of this act;

(2) establish recordkeeping requirements deemed necessary by the commodity commission affected;

(3) inspect and audit any records required to be kept pursuant to this act; and

(4) contract with the corn, grain sorghum, soybean, wheat and sunflower commissions for the collection of assessment as provided by this act and enter into any other contracts necessary to carry out the provisions of this act.

History: L. 1977, ch. 4, § 6; L. 1991, ch. 6, § 3; L. 1996, ch. 209, § 16; L. 2000, ch. 116, § 5; L. 2002, ch. 93, § 4; July 1.



2-3007 Assessments; refunds and records; liens, priority; limitations on assessment collection.

2-3007. Assessments; refunds and records; liens, priority; limitations on assessment collection. (a) There is hereby levied an assessment upon grain sorghum marketed through commercial channels in the state of Kansas. The grain sorghum commission shall set the assessment at a rate of not more than 10 mills per bushel. There is hereby levied an assessment upon corn marketed through commercial channels in the state of Kansas. The corn commission shall set the assessment at a rate of not more than 10 mills per bushel. There is hereby levied an assessment upon soybeans marketed through commercial channels in the state of Kansas. The soybean commission shall set the assessment at a rate of not more than one-half of 1% of the net market price received by the grower. There is hereby levied an assessment upon wheat marketed through commercial channels in the state of Kansas. The wheat commission shall set the assessment at a rate of not more than 20 mills per bushel. There is hereby levied an assessment upon sunflowers marketed through commercial channels in the state of Kansas. The sunflower commission shall set the assessment at a rate of not more than $0.06 per cwt. Any commission shall not change the assessment rate, either to increase or reduce, more than once a year. Such assessment shall be levied and assessed to the grower at the time of sale, and shall be shown as a deduction by the first purchaser from the price paid in settlement to the grower. Under the provisions of this act, no corn, grain sorghum, soybeans, wheat or sunflowers shall be subject to the assessment more than once. The commission shall furnish to every first purchaser receipt forms which shall be issued by such first purchaser to the grower upon the payment of such assessment. The form shall indicate thereon the procedure by which the grower may obtain a refund of any such assessment, except a refund shall not be issued unless the amount of the refund is $5 or more. Within one year after any and all sales during such period the grower may upon submission of a request therefor to the commission, obtain a refund in the amount of the assessments deducted by the first purchaser. Such request shall be accompanied by evidence of the payment of the assessments which need not be verified.

(b) The commission shall keep complete records of all refunds made under the provisions of this section. Records of refunds may be destroyed two years after the refund is made. All funds expended by the commission in the administration of this act and for the payment of all claims growing out of the performance of any duties or activities pursuant to this act shall be paid from the proceeds derived from such assessment. In the case of a lien holder who is a first purchaser as defined in this act, the assessment shall be deducted by the lien holder from the proceeds of the claim secured by such lien at the time the corn, grain sorghum, soybeans, wheat or sunflowers are pledged or mortgaged. The assessment shall constitute a preferred lien and shall have priority over all other liens and encumbrances upon such corn, grain sorghum, soybeans, wheat or sunflowers. The assessment shall be deducted and paid as provided in this section whether such corn, grain sorghum, soybeans, wheat or sunflowers are stored in this or any other state.

(c) Any corn, grain sorghum, soybean, wheat or sunflowers acquired by a grower as defined in K.S.A. 2-3001, and amendments thereto, under the provisions of any federal program shall be subject to the provisions of this section.

(d) No assessments for any commodity shall be collected pursuant to subsection (a) while a national checkoff program for that commodity remains in effect. Collection of assessments pursuant to subsection (a) shall be reinstated upon the withdrawal of a national checkoff program for that commodity.

History: L. 1977, ch. 4, § 7; L. 1982, ch. 9, § 2; L. 1983, ch. 4, § 2; L. 1986, ch. 9, § 2; L. 1988, ch. 10, § 2; L. 1990, ch. 5, § 1; L. 1991, ch. 6, § 4; L. 1992, ch. 219, § 1; L. 1996, ch. 209, § 17; L. 2000, ch. 116, § 6; L. 2002, ch. 93, § 5; L. 2008, ch. 94, § 4; Apr. 24.



2-3008 Assessments; collection; deposit in commission account; security for accounts.

2-3008. Assessments; collection; deposit in commission account; security for accounts. (a) The assessment imposed pursuant to this act shall on or before the 20th day of the calendar month following the date of settlement be paid by the purchaser to the secretary. The secretary shall issue a receipt to the purchaser for such assessment. The secretary shall deposit all moneys received in payment of such assessment in a bank account established in the name of the commission in accordance with the provisions of this act.

(b) Each bank account used in operating and conducting the commission's duties shall be secured by a pledge of securities in the manner prescribed for state bank accounts as provided under K.S.A. 75-4218, and amendments thereto.

History: L. 1977, ch. 4, § 8; L. 1978, ch. 1, § 2; L. 1991, ch. 6, § 5; L. 1996, ch. 209, § 18; L. 2000, ch. 116, § 7; July 1.



2-3009 Foreclosure of liens.

2-3009. Foreclosure of liens. If the grain assessment is not paid to the secretary as provided in K.S.A. 2-3007, and amendments thereto, or within 10 days thereafter, the lien may within one year after the expiration of such 10-day period be foreclosed in any court having jurisdiction in the county in which the grain was grown, or sold, or in which such grain may be found, or in which such grain may have been commingled with other like grain.

History: L. 1977, ch. 4, § 9, L. 1991, ch. 6, § 8; L. 1996, ch. 209, § 19; L. 2000, ch. 116, § 8; July 1.



2-3010 Unlawful acts; penalties.

2-3010. Unlawful acts; penalties. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than twenty-five dollars ($25) nor more than five hundred dollars ($500) or by imprisonment in the county jail for not less than thirty (30) nor more than ninety (90) days, or by both such fine and imprisonment.

History: L. 1977, ch. 4, § 10; July 1.



2-3011 Kansas soybean commission; state promotion entity for soybeans.

2-3011. Kansas soybean commission; state promotion entity for soybeans. The Kansas soybean commission, established pursuant to K.S.A. 2-3001 et seq., and amendments thereto, shall be the state promotion entity for soybeans under the soybean promotion, research and consumer information act of 1990, public law 101-624, upon certification by the national board or other certifying entity established under such act.

History: L. 1991, ch. 6, § 1; May 16.



2-3012 National checkoff program for soybeans.

2-3012. National checkoff program for soybeans. On and after the effective date of the national checkoff program for soybeans, established pursuant to public law 101-624, the assessment shall be collected upon all soybeans sold in the state of Kansas. Such assessment shall be levied and assessed to the grower at the time of sale and shall be collected pursuant to the terms of the national checkoff program for soybeans established pursuant to public law 101-624 and any rules and regulations or marketing orders promulgated or issued thereunder. Under the provisions of this act, no soybeans shall be subject to assessment more than once. Assessments made under this section shall constitute a preferred lien and shall have a priority over all other liens and encumbrances upon such soybeans. Any assessment made under this section shall be deducted and paid as herein provided whether such soybeans are stored in this or any other state.

History: L. 1991, ch. 6, § 6; May 16.



2-3013 Assessments, disposition; national checkoff program for soybeans.

2-3013. Assessments, disposition; national checkoff program for soybeans. (a) Any assessment collected pursuant to the national checkoff program for soybeans, established pursuant to public law 101-624, shall be paid to the commission on or before the 20th day of the calendar year following the date of settlement and shall be paid by the purchaser of the soybeans to the commission.

(b) Whenever refunds are made from the national checkoff program for soybeans, established pursuant to public law 101-624, such refunds shall be made as authorized by public law 101-624.

(c) All money credited to the soybean commission shall be expended for the soybean commission in the administration of the national checkoff program for soybeans, established pursuant to public law 101-624, the administration of article 30 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and for the payment of claims upon obligations incurred in the performance of the activities and functions set forth in article 30 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, and for no other purpose.

(d) The Kansas soybean commission shall have the ability to pay and transfer portions of the assessments collected pursuant to the national checkoff program for soybeans, established pursuant to public law 101-624, to the national board as required.

History: L. 1991, ch. 6, § 7; L. 1996, ch. 209, § 20; L. 2000, ch. 116, § 9; July 1.






Article 31 INTERSTATE COMPACT ON AGRICULTURAL GRAIN MARKETING

2-3101 Interstate Compact on Agricultural Grain Marketing.

2-3101. Interstate Compact on Agricultural Grain Marketing. The "Interstate Compact on Agricultural Grain Marketing" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

Interstate Compact on Agricultural

Grain Marketing

Article I. — Purpose

It is the purpose of this compact to protect, preserve and enhance:

(a) The economic and general welfare of citizens of the joining states engaged in the production and sale of agricultural grains;

(b) the economies and very existence of local communities in such states, the economies of which are dependent upon the production and sale of agricultural grains; and

(c) the continued production of agricultural grains in such states in quantities necessary to feed the increasing population of the United States and the world.

Article II. — Definitions

As used in this compact:

(a) "State" means any state of the United States in which agricultural grains are produced for the markets of the nation and world.

(b) "Agricultural grains" means wheat, durum, spelt, triticale, oats, rye, corn, barley, buckwheat, flaxseed, safflower, sunflower seed, soybeans, sorghum grains, peas and beans.

Article III. — Commission

(a) Organization and Management

(1) Membership. There is hereby created an agency of the member states to be known as the Interstate Agricultural Grain Marketing Commission, hereinafter called the commission. The commission shall consist of three residents of each member state who shall have an agricultural background and who shall be appointed as follows: (1) One member appointed by the governor, who shall serve at the pleasure of the governor; (2) one senator appointed in the manner prescribed by the senate of such state, except that two senators may be appointed from the unicameral legislature of the state of Nebraska; and (3) one member of the house of representatives appointed in the manner prescribed by the house of representatives of such state. The member first appointed by the governor shall serve for a term of one year and the senator and representative first appointed shall each serve for a term of two years; thereafter all members appointed shall serve for two-year terms. The attorneys general of member states or assistants designated thereby shall be nonvoting members of the commission.

(2) Voting; binding action. Each member shall be entitled to one vote. A member must be present to vote and no voting by proxy shall be permitted. The commission shall not act unless a majority of the voting members are present, and no action shall be binding unless approved by a majority of the total number of voting members present.

(3) Body corporate; seal. The commission shall be a body corporate of each member state and shall adopt an official seal to be used as it may provide.

(4) Meetings. The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(5) Officers. The commission shall elect annually, from among its voting members, a chairperson, a vice-chairperson and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and shall fix the duties and compensation of such director. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(6) Personnel. Irrespective of the civil service, personnel or other merit system laws of any member state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix, with the approval of the commission, their duties and compensation. The commission bylaws shall provide for personnel policies and programs. The commission may establish and maintain, independently of or in conjunction with any one or more of the member states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivors insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate. The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(7) Donations and grants. The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(8) Offices. The commission may establish one or more offices for the transacting of its business.

(9) Bylaws. The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the member states.

(10) Reports to member states. The commission annually shall make to the governor and legislature of each member state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

(b) Committees

(1) The commission may establish such committees from its membership as its bylaws may provide for the carrying out of its functions.

Article IV. — Powers and Duties of Commission

(a) The commission shall conduct comprehensive and continuing studies and investigations of agricultural grain marketing practices, procedures and controls and their relationship to and effect upon the citizens and economies of the member states.

(b) The commission shall make recommendations for the correction of weaknesses and solutions to problems in the present system of agricultural grain marketing or the development of alternatives thereto, including the development, drafting, and recommendation of proposed state or federal legislation.

(c) The commission may apply by a majority vote of all of the members of such commission to any state or federal court having power to issue compulsory process for an order to require by subpoena the attendance of any person or by subpoena duces tecum the production of any records in addition to orders in aid of its powers and responsibilities, pursuant to this compact, and any and all such courts shall have jurisdiction to issue such orders. All testimony required by subpoena shall be under oath. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in a state in which the commission maintains an office or a court in the state in which the person or object of the order being sought is situated. The chairperson or vice-chairperson of the commission (or any member thereof so authorized by such commission) may administer oaths or affirmations for the purpose of receiving testimony. Whenever testimony is given by any person subpoenaed under the provisions of this subsection, a verbatim record shall be made thereof by a certified shorthand reporter and the transcript of such record shall be filed with the commission.

(d) The commission is hereby authorized to do all things necessary and incidental to the administration of its functions under this compact.

Article V. — Finance

(a) Budget. The commission shall submit to the governor of each member state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Appropriations by member states. The moneys necessary to finance the general operations of the commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the member states, when authorized by the respective legislatures. Appropriations by member states for the financing of the operations of the commission in the initial biennium of the compact shall be in the amount of fifty thousand dollars ($50,000) for each member state; thereafter the total amount of appropriations requested shall be apportioned among the member states in the manner determined by the commission.

(c) Incurring obligations and pledge of credit. The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the member states, except by and with the authority of the member state.

(d) Accounts; audits. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) Accounts; examination. The accounts of the commission shall be open for inspection at any reasonable time.

Article VI. — Eligible Parties, Entry Into Force, Withdrawal and Termination

(a) Eligible parties. Any agricultural grain marketing state may become a member of this compact.

(b) Entry into force. This compact shall become effective initially when enacted into law by any five states prior to July 1, 1981, and in additional states upon their enactment of the same into law.

(c) Withdrawal. Any member state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until one year after the enactment of such statute and the notification of the commission thereof by the governor of the withdrawing state. A withdrawing state shall be liable for any obligations which it incurred on account of its membership up to the effective date of withdrawal, and if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

(d) Termination. This compact shall terminate one year after the notification of withdrawal by the governor of any member state which reduces the total membership in the compact to less than five states.

History: L. 1979, ch. 1, § 1; April 25.






Article 32 PROTECTION OF FARMLAND AND AGRICULTURAL ACTIVITIES

2-3201 Protection of farmland and agricultural activities; purpose.

2-3201. Protection of farmland and agricultural activities; purpose. It is the declared policy of this state to conserve and protect and encourage the development and improvement of farmland for the production of food and other agricultural products. The legislature finds that agricultural activities conducted on farmland in areas in which nonagricultural uses have moved into agricultural areas are often subjected to nuisance lawsuits, and that such suits encourage and even force the premature removal of the lands from agricultural uses. It is therefore the purpose of this act to provide agricultural activities conducted on farmland protection from nuisance lawsuits.

History: L. 1982, ch. 3, § 1; July 1.



2-3202 Certain agricultural activities not a nuisance.

2-3202. Certain agricultural activities not a nuisance. (a) Agricultural activities conducted on farmland, if consistent with good agricultural practices and established prior to surrounding agricultural or nonagricultural activities, are presumed to be reasonable and do not constitute a nuisance, public or private, unless the activity has a substantial adverse effect on the public health and safety.

(b) If such agricultural activity is undertaken in conformity with federal, state, and local laws and rules and regulations, it is presumed to be good agricultural practice and not adversely affecting the public health and safety.

(c) An owner of farmland who conducts agricultural activity protected pursuant to the provisions of this section:

(1) May reasonably expand the scope of such agricultural activity, including, but not limited to, increasing the acreage or number of animal units or changing agricultural activities, without losing such protection so long as such agricultural activity complies with all applicable local, state, and federal environmental codes, resolutions, laws and rules and regulations;

(2) may assign or transfer such protection to any successor in interest; and

(3) shall not be deemed to waive such protection by temporarily ceasing or decreasing the scope of such agricultural activity.

History: L. 1982, ch. 3, § 2; L. 2013, ch. 93, § 2; July 1.



2-3203 Definitions.

2-3203. Definitions. As used in this act:

(a) "Agricultural activity" means the growing or raising of horticultural and agricultural crops, hay, poultry and livestock, and livestock, poultry and dairy products for commercial purposes and includes activities related to the handling, storage and transportation of agricultural commodities.

(b) "Farmland" means land devoted primarily to an agricultural activity.

(c) "Person" means any individual, partnership, profit or nonprofit corporation, trust, organization or any other business entity, but does not include any governmental entity.

(d) "Agricultural chemical" means those agricultural chemicals as defined in the agricultural chemical act set forth in K.S.A. 2-2201 et seq., and amendments thereto.

History: L. 1982, ch. 3, § 3; L. 1988, ch. 11, § 2; L. 2013, ch. 93, § 3; July 1.



2-3204 Action for injunction alleging misuse of chemicals; when attorney fees and expenses assessed.

2-3204. Action for injunction alleging misuse of chemicals; when attorney fees and expenses assessed. In any case in which an action for injunction is brought alleging the prior misuse of agricultural chemicals and the court finds that the defendant properly used the agricultural chemicals according to state and federal law and the label instructions and that the plaintiff sustained no damages from the use of such agricultural chemicals, the court may assess against the plaintiff reasonable attorney fees and expenses incurred by the defendant as a result of such action. In addition, the court may assess against the plaintiff additional losses and costs incurred by the defendant upon proof that such losses and costs were the result of an injunction granted as part of such action. Any assessment under this section shall be reduced (but not below zero) by an amount equal to the amount of any bond forfeited to the defendant under article 9 of chapter 60 of the Kansas Statutes Annotated. An assessment under this section shall be collected as costs in the action. This section shall be part of and supplemental to the provisions of article 32 of chapter 2 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto.

History: L. 1988, ch. 11, § 1; July 1.



2-3205 Exclusive compensatory damages for nuisance originating from farmland used for agricultural activity; standing.

2-3205. Exclusive compensatory damages for nuisance originating from farmland used for agricultural activity; standing. (a) The exclusive compensatory damages that may be awarded to a claimant where the alleged nuisance originates from farmland primarily used for agricultural activity shall be as follows:

(1) If the nuisance is determined to be a permanent nuisance, compensatory damages shall be limited to the reduction in the fair market value of the claimant's property caused by such nuisance, not to exceed the fair market value of such claimant's property; and

(2) if the nuisance is determined to be a temporary nuisance, compensatory damages shall be limited to the lesser of:

(A) The diminution in fair rental value of the claimant's property caused by such nuisance;

(B) the value of the loss of the use and enjoyment of the claimant's property; or

(C) the reasonable cost to repair or mitigate any injury to the claimant caused by such nuisance.

(b) If any claimant or claimant's successor in interest brings a subsequent nuisance claim against the same defendant or defendant's successors in interest for an alleged nuisance related to the same or a substantially similar agricultural activity, such claimant and claimant's successors in interest shall be limited to the compensatory damages for a permanent nuisance as provided in subsection (a)(1). Damages from any previous final court order or judgment against the defendant or defendant's successors in interest shall be considered in any subsequent case for the purposes of determining that the total amount of damages awarded shall not exceed the fair market value of such claimant's property.

(c) If a defendant in a private nuisance case where the nuisance is alleged to originate from farmland used for agricultural activity demonstrates a good faith effort to abate a condition that is determined to constitute a nuisance, and such good faith effort is unsuccessful, such nuisance shall be deemed to be not capable of abatement and compensatory damages shall be limited as provided in subsection (a)(1). Substantial compliance with a court order regarding such farmland shall constitute a good faith effort as a matter of law.

(d) No person shall have standing to bring an action for private nuisance pursuant to this section unless such person has an ownership interest in the property alleged to be affected by the nuisance.

(e) If any provision of this section or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable.

(f) This section shall be part of and supplemental to article 32 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 93, § 1; July 1.






Article 33 CHEMIGATION SAFETY

2-3301 Citation of act.

2-3301. Citation of act. This shall be known and may be cited as the "Kansas chemigation safety law."

History: L. 1985, ch. 5, § 1; July 1.



2-3302 Definitions.

2-3302. Definitions. As used in the Kansas chemigation safety law:

(a) "Chemigation" means any process whereby pesticides, fertilizers or other chemicals or animal wastes are added to irrigation water applied to land or crops, or both, through an irrigation distribution system.

(b) "Board" means the secretary of agriculture.

(c) "Secretary" means the secretary of agriculture.

(d) "Operating chemigation equipment" for the purposes of this act shall include, but not be limited to:

(1) Preparing solution and filling the chemical supply container;

(2) calibrating of injection equipment;

(3) starting and stopping equipment when injection of chemicals is involved; and

(4) supervision of the chemigation equipment to assure its safe operation.

(e) "Anti-pollution devices" means mechanical equipment used to reduce hazard to the environment in cases of malfunction of the equipment during chemigation and includes but is not limited to interlock, waterline check valve, chemical line closure device, vacuum relief device and automatic low pressure drain.

(f) "Supervision" means the attention given to the chemigating system during its operation when chemicals are being applied.

(g) "Direct supervision" means supervision with ability to change the procedures.

(h) "Irrigation distribution system" means any device or combination of devices having a hose, pipe or other conduit which connects directly to any source of ground or surface water, through which water or a mixture of water and chemicals is drawn and applied to land. The term does not include any handheld hose sprayer or other similar device which is constructed so that an interruption in water flow automatically prevents any backflow to the water source. For the purpose of this act it does not include greenhouse irrigation or residence yards. Animal waste lagoons are not to be considered water sources.

(i) "Calibration device" means equipment of sufficient accuracy to determine the rate of chemical application.

(j) "Point of diversion" means:

(1) The point where the longitudinal axis of the dam crosses the center line of the stream in the case of a reservoir; or

(2) the location of the headgate or intake in the case of a direct diversion from a river, stream or other watercourse; or

(3) the location of a well in the case of groundwater diversion.

(k) "Agronomic application rates" means the method and amount of swine waste defined by the secretary that in the secretary's discretion best protects the environment, including consideration of the crops or soil to which swine waste may be applied and the economic impact associated with any application of swine waste.

(l) "Chemicals" shall include nutrients or the chemical composition of animal waste.

History: L. 1985, ch. 5, § 2; L. 1989, ch. 7, § 1; L. 1998, ch. 143, § 23; May 7.



2-3303 Requirements for chemigation users.

2-3303. Requirements for chemigation users. Persons applying any chemical by the chemigation process in an irrigation system shall:

(a) Register with the secretary;

(b) use anti-pollution devices; and

(c) keep records and make reports as deemed appropriate by the secretary.

History: L. 1985, ch. 5, § 3; July 1.



2-3304 Registration of chemigation users; permit; fee; renewal.

2-3304. Registration of chemigation users; permit; fee; renewal. (a) Any user of the chemigation process shall register and obtain a chemigation user's permit before using the process.

(b) Registration shall consist of making application on a form supplied by the secretary. Such application shall include, but not be limited to:

(1) The name of the persons to whom a permit is to be issued, including an owner or operator of land on which chemigation is to be used;

(2) a plan for using anti-pollution devices;

(3) a plan for handling tail water or accumulations of water;

(4) the number and locations, including a legal description, of wellheads which may be involved in the chemigation process and surface water supply withdrawal points, not to include siphon tubes; and

(5) payment of fees.

(c) The application fee for a chemigation user's permit shall be $75 plus $15 for each additional point of diversion, except that on and after July 1, 2018, a chemigation user's permit shall be $55 plus $10 for each additional point of diversion. A chemigation user's permit may be renewed each year upon making an application, payment of the application fee and completing the report form providing information used in chemigation the previous year.

History: L. 1985, ch. 5, § 4; L. 1989, ch. 7, § 2; L. 1994, ch. 336, § 7; L. 2002, ch. 181, § 12; L. 2004, ch. 85, § 12; L. 2009, ch. 128, § 29; L. 2014, ch. 133, § 5; July 1.



2-3305 Functional anti-pollution devices, requirements.

2-3305. Functional anti-pollution devices, requirements. Functional anti-pollution devices shall be used in the chemigation process according to:

(a) Criteria adopted by the secretary by rules and regulations that, in the secretary's discretion, follow the latest scientific knowledge and technology and that is designed to protect the groundwater and surface water of the state; or

(b) the following criteria:

(1) Waterline check valve shall be an automatic, quick-closing device capable of preventing the backflow of water chemical mixtures into the source of water supply during times of system failure or equipment shutdown;

(2) a chemical injection line check valve shall be used to prevent flow of water from the irrigation system into the chemical supply tank and to prevent gravity flow from the chemical supply tank into the irrigation system;

(3) an interlock system shall be used between the power system of the injection unit, the irrigation pumping plant and the pivot, if involved; the interlock shall function so that if the irrigation pump stops, the injection pump will also stop;

(4) a functional vacuum relief device shall be used between the waterline check valve and the irrigation pump to reduce the chance of chemical being back-siphoned into the water source; and

(5) an automatic low pressure drain shall be used between the waterline valve and the irrigation pump.

History: L. 1985, ch. 5, § 5; L. 1989, ch. 7, § 3; L. 1998, ch. 143, § 25; May 7.



2-3306 Responsibility of chemigation equipment operators; chemigation equipment operator examination; renewal; fee.

2-3306. Responsibility of chemigation equipment operators; chemigation equipment operator examination; renewal; fee. (a) Any individual operating chemigation equipment under a chemigation user permit shall be responsible for the safe operation of such chemigation equipment and any such equipment shall be considered to be under the direct supervision of the chemigation user permit holder.

(b) The secretary shall not issue a chemigation user permit to any person unless such person is a certified chemigation equipment operator or has in such person's employment at least one certified chemigation equipment operator. A chemigation equipment operator is an individual who has successfully completed an examination given by the secretary or the secretary's designee. Except as provided in subsection (c), if the chemigation user permit is issued to an individual, that individual must have successfully completed the chemigation equipment operator examination. Such examination shall include, but not be limited to, the following:

(1) The proper use of anti-pollution devices;

(2) preparing the chemical solution and filling the chemical supply container;

(3) calibrating of injection equipment;

(4) supervision of chemigation equipment to assure its safe operation;

(5) environmental and human hazards that may be involved in chemigation;

(6) protective clothing and respiratory equipment;

(7) general precautions to be followed in disposal of containers and decontamination of the equipment;

(8) handling of tail water and other accumulations of water containing chemicals;

(9) information of procedures to be followed should chemicals inadvertently enter the water supply source as a result of the chemigation process;

(10) label information, especially chemigation instructions;

(11) applicable state and federal laws and regulations; and

(12) any other subject which the secretary deems necessary.

(c) The examination provided for in subsection (b) may be waived for any individual who has been certified as a pesticide applicator in the category of chemigation pursuant to the Kansas pesticide law.

(d) The chemigation equipment operator certification shall expire on December 31 of the fourth calendar year after the year of issue. A chemigation equipment operator certification shall be renewed for a succeeding five year period upon payment of the certification fee and passing the examination specified in either subsection (b) or (c).

(e) The fee for certification as a chemigation equipment operator or for renewal of such certification shall be $25, except that on and after July 1, 2018, such certification shall be $10.

History: L. 1985, ch. 5, § 6; L. 1989, ch. 7, § 5; L. 2002, ch. 181, § 13; L. 2004, ch. 85, § 13; L. 2009, ch. 128, § 30; L. 2014, ch. 133, § 6; July 1.



2-3307 Access to premises by secretary; inspections, samples and investigations; search warrants; enforcement of criminal and civil provisions of act.

2-3307. Access to premises by secretary; inspections, samples and investigations; search warrants; enforcement of criminal and civil provisions of act. (a) For the purpose of carrying out the provisions of this act, including any review of the application of swine waste under K.S.A. 2-3318, and amendments thereto, the secretary or the secretary's agent or the county or district attorney or their agents may enter any premises at any reasonable time in order to:

(1) Have access for the purpose of inspecting any equipment subject to this act;

(2) inspect or sample water, lands and crops reported to be exposed to chemicals;

(3) inspect or investigate complaints or injury to humans, crops or land;

(4) sample chemicals being applied or to be applied; or

(5) observe the use and application of chemicals.

Should the secretary, the secretary's agent or the county or district attorney or their agents be denied access to any land where such access was sought for the purposes authorized, the secretary or the county or district attorney may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for such purposes. The court, upon such application, may issue the search warrant for the purposes requested.

(b) The enforcement of the criminal provisions of this act shall be the duty of, and shall be implemented by, the county or district attorneys of the various counties or districts. In the event a county or district attorney refuses to act, the attorney general shall so act. The secretary is charged with the duty of enforcing all other provisions of this act.

History: L. 1985, ch. 5, § 7; L. 1998, ch. 143, § 26; May 7.



2-3308 Unlawful acts; criminal penalties.

2-3308. Unlawful acts; criminal penalties. (a) Except as provided by subsection (b), it is a misdemeanor punishable by a fine not exceeding $500 for:

(1) Any person to engage in chemigation without first obtaining a permit as provided in this act;

(2) any person to engage in chemigation on a suspended or revoked permit;

(3) any person to tamper with, or otherwise damage in any way, equipment specified in this act; or

(4) any permit holder to fail to immediately notify the secretary of any actual or suspected accident resulting from the use of chemigation.

(b) It is a misdemeanor punishable by a fine not exceeding $5,000 per violation for any person to knowingly:

(1) Commit any act described by subsection (a); or

(2) commit any unlawful act described by K.S.A. 2-3313, and amendments thereto.

History: L. 1985, ch. 5, § 8; L. 1989, ch. 7, § 6; July 1.



2-3309 Administration of act; employees; rules and regulations.

2-3309. Administration of act; employees; rules and regulations. (a) The secretary of agriculture shall administer this act and shall have authority to employ such qualified persons deemed necessary to carry out the provisions of this act.

(b) The secretary shall adopt such rules and regulations the secretary deems necessary to carry out the provisions of this act. Such rules and regulations shall be promulgated on or before July 1, 2010.

History: L. 1985, ch. 5, § 9; L. 2004, ch. 101, § 58; L. 2009, ch. 128, § 31; July 1.



2-3310 Denial, suspension, revocation or modification of permits, notice and hearing; grounds.

2-3310. Denial, suspension, revocation or modification of permits, notice and hearing; grounds. The secretary, after notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may deny, suspend, revoke or modify the provisions of any permit issued under this act, if the secretary finds that the applicant, registrant or permit holder has:

(a) Been convicted of or pleaded guilty to a violation of this act or the Kansas pesticide law, or has been convicted of or pleaded guilty to a felony under the laws of this state or of the United States, if the board determines, after investigation, that such person has not been sufficiently rehabilitated to warrant the public trust;

(b) failed to comply with any provision or requirement of this act or any rule and regulation adopted thereunder; or

(c) had any certificate, registration or permit issued under this act or the Kansas pesticide law revoked.

History: L. 1985, ch. 5, § 10; L. 1988, ch. 356, § 34; July 1, 1989.



2-3311 Denial, suspension, revocation or modification of permit; notice and opportunity for hearing.

2-3311. Denial, suspension, revocation or modification of permit; notice and opportunity for hearing. The secretary may revoke, deny renewal or suspend, for any cause, a chemigation user's permit, after notice and opportunity for a hearing are given in accordance with the provisions of the Kansas administrative procedure act. The notice shall be sent to the registrant or permit holder at such person's address as shown by the records of the secretary, setting out the alleged grounds for revocation or suspension. The registrant or permit holder shall have the right to appear in person and by counsel and to testify and introduce evidence. If such person fails to appear, the matter may be heard in such person's absence. Any such hearing may be conducted by the secretary or a presiding officer from the office of administrative hearings.

History: L. 1985, ch. 5, § 11; L. 1988, ch. 356, § 35; L. 2004, ch. 145, § 8; L. 2010, ch. 60, § 6; July 1.



2-3312 Same; judicial review of secretary's action.

2-3312. Same; judicial review of secretary's action. The registrant or permit holder may obtain review of an order of the secretary revoking or suspending a chemigation user registration or chemigation user's permit or denying or declining to issue or to renew such registration or permit in accordance with the Kansas judicial review act.

History: L. 1985, ch. 5, § 12; L. 1986, ch. 318, § 15; L. 2010, ch. 17, § 15; July 1.



2-3313 Unlawful acts.

2-3313. Unlawful acts. It shall be unlawful for any person required to be registered or to hold a permit under the provisions of this act to:

(a) Make a pesticide use or application not in accordance with the directions for use shown on the label registered under the Kansas agricultural chemical act and by the federal environmental protection agency;

(b) knowingly use ineffective or improper equipment or materials;

(c) refuse or neglect to keep and maintain records required by this act or refuse or neglect to make records available when and as required by this act;

(d) make false or fraudulent records or reports;

(e) use fraud or misrepresentation in making an application for or renewal of a registration or permit issued under the provisions of this act;

(f) refuse or neglect to comply with any limitations or restrictions on or in a duly issued registration or permit;

(g) aid, abet or conspire with any person to evade any of the provisions of this act or allow a registration or permit issued under the provisions of this act to be used by a person not named on the registration or permit;

(h) impersonate any state, county or city inspector or official, as acting in their official capacity;

(i) use any chemigation method or pesticide, fertilizer or other chemical material without regard to public health, safety or welfare; or

(j) use the chemigation process without proper registration or permit issued under the provisions of this act.

History: L. 1985, ch. 5, § 13; July 1.



2-3314 Injunctive relief for violations of act.

2-3314. Injunctive relief for violations of act. The district courts of Kansas shall have jurisdiction to restrain violations of this act by injunction without the institution of criminal proceedings. The injunction shall be issued without bond.

History: L. 1985, ch. 5, § 14; July 1.



2-3315 Chemigation fee fund; expenditures.

2-3315. Chemigation fee fund; expenditures. The secretary shall remit all moneys received under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the chemigation fee fund. All expenditures from the chemigation fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or by a person or persons designated by the secretary.

History: L. 1985, ch. 5, § 15; L. 1994, ch. 336, § 8; L. 2001, ch. 5, § 22; L. 2004, ch. 101, § 59; July 1.



2-3316 Subpoena power.

2-3316. Subpoena power. The secretary may issue subpoenas to compel the attendance of witnesses or production of books, documents and records anywhere in the state in any hearing affecting the authority or privilege granted by a registration or permit issued under the provisions of this act.

History: L. 1985, ch. 5, § 16; July 1.



2-3317 Penalties.

2-3317. Penalties. (a) Any person who violates any of the provisions of the Kansas chemigation safety law, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in the amount fixed by rules and regulations of the secretary in an amount not less than $100 nor more than $5,000 for each violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) A duly authorized agent of the secretary, upon a finding that a person or any employee or agent has violated the Kansas chemigation safety law, may impose a civil penalty as provided in this section upon such person.

(c) No civil penalty shall be imposed pursuant to this section except upon the written order of the duly authorized agent of the secretary to the person who committed the violation. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to the secretary. Any such person, within 20 days after notification, may make written request to the secretary for a hearing or informal conference hearing in accordance with the provisions of the Kansas administrative procedure act. The secretary shall affirm, reverse or modify the order and shall specify the reasons therefor.

(d) Any person aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(e) Any civil penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(f) This section shall be a part of and supplemental to the Kansas chemigation safety law.

History: L. 1989, ch. 7, § 4; L. 2001, ch. 5, § 23; L. 2010, ch. 17, § 16; July 1.



2-3318 Application of swine waste; authority of secretary of health and environment; nutrient utilization plans, review and approval; penalties for violations.

2-3318. Application of swine waste; authority of secretary of health and environment; nutrient utilization plans, review and approval; penalties for violations. (a) Regardless of whether irrigation water is added, whenever swine waste is applied to crops or land, the secretary of health and environment is authorized to investigate, inspect or conduct any manner of examination or review of the application of swine waste. No swine waste shall be applied to crops or land in excess of agronomic application rates.

(b) The secretary of health and environment shall review and approve all nutrient utilization plans that provide for the application of swine waste to crops or land and that are submitted by swine confined feeding facilities pursuant to K.S.A. 65-1,182, and amendments thereto, if the plans demonstrate that swine waste will be applied pursuant to agronomic application rates and include all required information. Nutrient utilization plans shall be submitted on a form required by the secretary of health and environment.

(c) Failure of the operator of a swine confined feeding facility to implement a nutrient utilization plan approved by the secretary of health and environment shall be considered a violation of the Kansas chemigation safety law for which the secretary may suspend a permit pursuant to K.S.A. 2-3310, and amendments thereto, or may impose a civil penalty pursuant to K.S.A. 2-3317, and amendments thereto, or both.

(d) This section shall be part of and supplemental to the Kansas chemigation safety law.

History: L. 1998, ch. 143, § 24; L. 2002, ch. 181, § 14; L. 2009, ch. 128, § 34; July 1.






Article 36 AGRICULTURAL SEED COUNCIL

2-3601 Definitions.

2-3601. Definitions. As used in this act:

(a) "Council" means the Kansas agricultural seed council.

(b) "Seedsman" or "seedsmen" means a person, private entity or corporation registered with the Kansas department of agriculture to sell seed in Kansas.

(c) "Agricultural seed," "retailer" and "wholesaler" have the meanings provided by K.S.A. 2-1415, and amendments thereto.

History: L. 1998, ch. 88, § 1; L. 2004, ch. 101, § 160; July 1.



2-3602 Membership of council; terms; vacancies; ex officio members; meetings.

2-3602. Membership of council; terms; vacancies; ex officio members; meetings. (a) There is hereby created the Kansas agricultural seed council.

(b) The council shall consist of seven members who will be elected at the annual meeting of the Kansas seed industry association. The board of directors of the Kansas seed industry association shall act as interim council members until council members can be elected and qualified. Vacancies which may occur shall be filled for unexpired terms by the board of directors of the Kansas seed industry association from among the seedsmen or representatives of seed product development, distribution and production of the state. Each council member appointed on and after the effective date of this act, other than a council member appointed to fill a vacancy for an unexpired term, shall be elected for a term of four years except that three of the council members first elected on and after the effective date of this act shall be elected for a term of two years. No member may serve more than two consecutive terms. Upon the expiration of a term of a member of the council, such member shall continue to serve as a member of the council until a successor to such member is elected and qualified.

(c) Members of the council shall be residents of this state and currently be active seedsmen. Members of the council shall include representatives of seed product development, distribution and production. At least three members shall be elected from the list of wholesalers registered with the Kansas department of agriculture and the remaining members shall be active seedsmen or representatives of seed product development, distribution and production elected at large. The elections will be held at an open session to all seedsmen and representatives of seed product development, distribution and production at the annual meeting of the Kansas seed industry association.

(d) The director of the agricultural experiment stations of Kansas state university of agriculture and applied science or the director's representative and the director of the agricultural products development division of the department of commerce or the director's representative shall serve as ex officio nonvoting members of the council.

(e) The council shall elect annually a chairperson from its membership.

(f) A member of the council may cease to hold such member's position on the council for any of the following reasons, at the discretion of a majority of the council, upon resolution duly adopted by the council dismissing such member: (1) Failure to attend two or more regular meetings of the council, if unexcused; or (2) ceasing to be an active seedsmen.

(g) Members of the Kansas agricultural seed council attending meetings of such council, or attending a subcommittee meeting authorized by such council, may be paid compensation and other expenses.

(h) The council shall meet at least once every calendar quarter regularly and hold an annual meeting which shall be open to the public. The day, time and place of each meeting shall be determined by the council. The chairperson or any three members of the council may call special meetings of the council upon such notice as may be prescribed by the duly adopted procedures of the council.

History: L. 1998, ch. 88, § 2; L. 2003, ch. 154, § 2; L. 2004, ch. 101, § 161; July 1.



2-3603 Powers and duties of council.

2-3603. Powers and duties of council. In the administration of this act, the council shall have the following duties, authorities and powers:

(a) To conduct a campaign of seed industry development, through research, education and information;

(b) to accept grants and donations;

(c) to sue and be sued;

(d) to enter into such contracts as may be necessary or advisable for the purpose of this act;

(e) to appoint an administrator who is knowledgeable about the seed industry and fix the compensation. With the approval of the council, the administrator may appoint such other personnel as is needed;

(f) to cooperate or contract with any local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the council, and to enter into contracts and agreements with such organizations or agencies for carrying on a joint campaign of research, education and promotion;

(g) to establish an office of the administrator at any place in this state the council may select;

(h) to adopt, rescind, modify and amend all necessary and proper orders, resolutions and rules for the procedure and exercise of its powers and the performance of its duties; and

(i) to approve an annual budget and establish a reserve. Each project budgeted and approved by the council shall include a stated objective and anticipated results. In the council's annual report to the industry, the council shall include those objectives and actual results.

History: L. 1998, ch. 88, § 3; July 1.






Article 37 ENVIRONMENTAL REMEDIATION

2-3701 Short title.

2-3701. Short title. K.S.A. 2-3701 through 2-3714, and amendments thereto, may be cited as the agricultural and specialty chemical remediation act.

History: L. 2000, ch. 82, § 1; July 1.



2-3702 Definitions.

2-3702. Definitions. As used in K.S.A. 2-3701 through 2-3714, and amendments thereto:

(a) "Agricultural or specialty chemical" means any pesticide, fertilizer, plant amendment or soil amendment but does not include nitrate and related nitrogen from a natural source.

(b) "Board" means the Kansas agricultural remediation board created by K.S.A. 2-3709, and amendments thereto.

(c) "Corrective action" means action in response to release of an agricultural or specialty chemical that poses a threat to human health or the environment.

(d) "Eligible corrective action costs" means reasonable and necessary costs of corrective action, as determined in accordance with rules and regulations adopted by the board.

(e) "Eligible lending institution" means:

(1) A bank, as defined in K.S.A. 75-4201, and amendments thereto, that agrees to participate in the remediation linked deposit program and is eligible to be a depository of state funds; or

(2) an institution of the farm credit system organized under the federal farm credit act of 1971 (12 U.S.C. § 2001), as amended, that agrees to participate in the remediation linked deposit program and provides securities acceptable to the pooled money investment board pursuant to article 42 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(f) "Eligible person" means:

(1) A responsible party or an owner of real property, but does not include the state, any state agency, any political subdivision of the state, the federal government or any agency of the federal government; or

(2) a person who: (A) Is involved in a transaction relating to real property; (B) is not a responsible party or owner of the real property; and (C) voluntarily takes corrective action on the property in response to a request or order for corrective action from the department of health and environment.

(g) "Fund" means the Kansas agricultural remediation fund established by K.S.A. 2-3711, and amendments thereto.

(h) "Linked deposit" means an investment account placed by the director of investments under the provisions of article 42 of chapter 75 of the Kansas Statutes Annotated with an eligible lending institution for the purpose of the remediation linked deposit loan program.

(i) "Release" means any spill, leak, emission, discharge, escape or disposal of an agricultural or specialty chemical into the soils or waters of the state.

(j) "Remediation linked deposit loan package" means the forms provided by the state treasurer for the purpose of applying for a remediation linked deposit.

(k) "Remediation linked deposit loan program" means the program provided for by K.S.A. 2-3703 through 2-3707, and amendments thereto.

(l) "Remediation reimbursement program" means the program provided for by K.S.A. 2-3709 through 2-3713, and amendments thereto.

(m) "Site" means all land and water areas, including air space, and all plants, animals, structures, buildings, contrivances and machinery, whether fixed or mobile, including anything used for transportation, within a one-half mile radius of a release.

History: L. 2000, ch. 82, § 2; July 1.



2-3703 Purpose; rules and regulations; annual reports.

2-3703. Purpose; rules and regulations; annual reports. (a) There is hereby established the remediation linked deposit loan program, which shall be administered by the state treasurer. The program shall be for the purpose of providing loans to eligible persons to pay the costs of corrective action approved by the department of health and environment or taken in accordance with requests or orders issued by the department of health and environment. Such loans shall be made only for projects approved by the board.

(b) The state treasurer may adopt rules and regulations to administer and implement the remediation linked deposit loan program.

(c) On or before February 1 of each year, the state treasurer shall submit to the governor, the senate standing committee on energy and natural resources and the house of representatives standing committee on environment an annual report on the activities of the remediation linked deposit loan program.

History: L. 2000, ch. 82, § 3; July 1.



2-3704 Loans; application; limitations; use; approval or rejection.

2-3704. Loans; application; limitations; use; approval or rejection. (a) The state treasurer is hereby authorized to disseminate information and provide remediation linked deposit loan packages to lending institutions eligible for participation in the remediation linked deposit loan program.

(b) The remediation linked deposit loan package shall be completed by the eligible person applying for the loan before the package is forwarded to the lending institution for consideration.

(c) (1) An eligible lending institution that agrees to receive a remediation linked deposit shall accept and review applications for remediation linked deposit loans from eligible persons. The lending institution shall apply all usual lending standards to determine the credit worthiness of eligible persons applying for remediation linked deposit loans. The total amount of linked deposit loans for any one site shall not exceed $300,000. The total amount of linked deposits pursuant to K.S.A. 2-3701 through 2-3714, and amendments thereto, shall not exceed $5,000,000 at any one time.

(2) Only one remediation linked deposit loan shall be made and be outstanding at any one time to any eligible person.

(3) No remediation linked deposit loan shall be amortized for a period of more than 10 years.

(d) An eligible person applying for a remediation linked deposit loan shall certify on the loan application that the loan will be used exclusively for the purpose of paying costs of corrective action approved by the department of health and environment or taken in accordance with requests or orders issued by the department of health and environment.

(e) The eligible lending institution may approve or reject a remediation linked deposit loan package based on the lending institution's evaluation of the applicant included in the package, the amount of the individual loan in the package and other appropriate considerations.

(f) The eligible lending institution shall forward to the state treasurer an approved remediation linked deposit loan package, in the form and manner prescribed and approved by the state treasurer. The package shall include information regarding the amount of the loan requested by the applicant and such other information as the state treasurer requires, including a certification by the applicant that the applicant is an eligible person.

History: L. 2000, ch. 82, § 4; July 1.



2-3705 Procedures for making deposits; deposit agreement, terms.

2-3705. Procedures for making deposits; deposit agreement, terms. (a) If sufficient moneys are not available for a remediation linked deposit, applications may be considered in the order received when moneys are once again available, subject to a review by the lending institution.

(b) Upon acceptance, the state treasurer shall certify to the director of investments the amount required for a remediation linked deposit loan package and the director of investments shall place a remediation linked deposit in the amount certified by the state treasurer with the eligible lending institution at an interest rate which is 2% below the market rate, as determined under K.S.A. 75-4237, and amendments thereto, and which shall be recalculated on the first business day of January and July of each calendar year using the market rate then in effect. The minimum interest rate shall be .50%, if the market rate is below 2.5%. When necessary, the state treasurer may request the director of investments to place such remediation linked deposit prior to acceptance of a remediation linked deposit loan package.

(c) The eligible lending institution shall enter into a remediation linked deposit agreement with the state treasurer. Such agreement shall include requirements necessary to implement the purposes of the remediation linked deposit loan program. Such requirements shall include an agreement by the eligible lending institution to lend an amount equal to the remediation linked deposit to eligible persons at an interest rate that is not more than 2% above the market rate, as determined under K.S.A. 75-4237, and amendments thereto, and which shall be recalculated on the first business day of each calendar year using the market rate then in effect. The agreement shall include provisions for the remediation linked deposit to be placed for a maturity considered appropriate in coordination with the underlying remediation linked deposit loan. The agreement shall include provisions for the reduction of the remediation linked deposit in an amount equal to any payment of loan principal by the eligible person.

History: L. 2000, ch. 82, § 5; L. 2009, ch. 123, § 1; July 1.



2-3706 Procedures for making loans; interest rate.

2-3706. Procedures for making loans; interest rate. Upon the placement of a remediation linked deposit with an eligible lending institution, the institution shall make the loan to each approved eligible person listed in the remediation linked deposit loan package in accordance with the remediation linked deposit agreement between the institution and the state treasurer. The loan shall be at a rate as provided in K.S.A. 2-3705, and amendments thereto. A certification of compliance with this section in the form and manner as prescribed by the state treasurer shall be required of the eligible lending institution.

History: L. 2000, ch. 82, § 6; July 1.



2-3707 Effect of late payment or default.

2-3707. Effect of late payment or default. Neither the state nor the state treasurer shall be liable to any eligible lending institution in any manner for payment of the principal or interest on a remediation linked deposit loan pursuant to K.S.A. 2-3701 through 2-3714, and amendments thereto. Any delay in payments or default on the part of an eligible person does not in any manner affect the remediation linked deposit agreement between the eligible lending institution and the state treasurer.

History: L. 2000, ch. 82, § 7; July 1.



2-3708 Purpose; amount of reimbursement, limits.

2-3708. Purpose; amount of reimbursement, limits. (a) There is hereby established the remediation reimbursement program. The program shall be for the purpose of providing reimbursement to eligible persons for the costs of corrective action approved by the department of health and environment or taken in accordance with requests or orders issued by the department of health and environment.

(b) The amount of reimbursement that an eligible person may receive from the fund shall be limited as follows:

(1) Except as provided in paragraph (2), for an eligible person who has paid all applicable assessments imposed pursuant to K.S.A. 2-3713, and amendments thereto, reimbursement per site shall not exceed an amount equal to: (A) 90% of total eligible corrective action costs greater than $1,000 and less than or equal to $100,000; plus (B) 80% of total eligible corrective action costs greater than $100,000 and less than or equal to $200,000. The total amount reimbursed for any one site shall not exceed $200,000 within a 5 year period or as otherwise set forth by the board pursuant to rules and regulations, unless the property has been sold or leased and both the buyer and seller or lessee and lessor are responsible for remediation, in which case the total amount reimbursed for any such site shall not exceed $400,000 within a five year period or as otherwise set forth by the board pursuant to rules and regulations.

(2) For an eligible person who is not required to pay or has not paid any assessment imposed pursuant to K.S.A. 2-3713, and amendments thereto, or for a pesticide dealer who has paid the annual $5 assessment pursuant to subsection (a)(4) of K.S.A. 2-3713, and amendments thereto, reimbursement per site shall not exceed an amount equal to 100% of total eligible corrective action costs greater than $1,000 and less than or equal to $10,000.

History: L. 2000, ch. 82, § 8; L. 2001, ch. 47, § 2; L. 2008, ch. 6, § 1; July 1.



2-3709 Kansas agricultural remediation board; creation.

2-3709. Kansas agricultural remediation board; creation. (a) There is hereby created the Kansas agricultural remediation board. The board shall consist of five members appointed by the governor. Of the five members, one shall be a representative of agricultural retailers, one shall be a representative of agricultural producers, one shall be a representative of agricultural processors, one shall be a representative of specialty chemical distributors or retailers and one shall be a representative of agricultural and specialty chemical registrants. Not more than three voting members shall be members of the same political party. One representative of the Kansas department of agriculture and one representative of the Kansas department of health and environment shall serve as members of the board ex officio.

(b) Except as provided by this section, the term of office of each member of the board shall be four years. Each member shall serve until a successor is appointed. Whenever a vacancy occurs in the membership of the board prior to the expiration of a term of office, the governor shall appoint a qualified successor to fill the unexpired term.

(c) The governor shall designate the chairperson and vice-chairperson of the board from the members of such board.

(d) Meetings shall be held as determined by the board.

(e) Members of the board attending meetings of the board, or attending a subcommittee meeting thereof authorized by the board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

History: L. 2000, ch. 82, § 9; L. 2005, ch. 5, § 1; L. 2012, ch. 140, § 1; July 1.



2-3710 Same; powers and duties.

2-3710. Same; powers and duties. The board shall have the following powers, duties and functions:

(a) Administer the fund and the remediation reimbursement program.

(b) Subject to K.S.A. 2-3701 through 2-3714, and amendments thereto, adopt rules and regulations concerning the terms and conditions of any reimbursements from the fund.

(c) Adopt rules and regulations establishing, for purposes of the remediation linked deposit loan program and the remediation reimbursement program, criteria for classification and prioritization of properties where contamination was caused by a release of agricultural or specialty chemicals, or both. Classification and prioritization may account for the criteria contained in Kansas department of health and environment's voluntary clean up and property redevelopment program and state cooperator program.

(d) Establish operating standards and procedures which shall include, but not be limited to, the following:

(1) With respect to the remediation linked deposit loan program, provisions governing board approval of projects for which applications for loans may be made;

(2) with respect to the remediation reimbursement program, provisions governing application procedures, determination of eligible corrective action costs, determination of ineligible corrective costs and reimbursement or payment of eligible corrective action costs; and

(3) with respect to both programs, provisions governing conflicts of interest, appeals procedures, review and priority determinations and enforcement of the provisions of K.S.A. 2-3701 through 2-3714, and amendments thereto.

(e) Appoint or contract for qualified administrative services subject to the limitation that expenditures from the fund for the administrative expenses of the board and the programs established by K.S.A. 2-3701 through 2-3714, and amendments thereto, shall not exceed $150,000 in any fiscal year.

(f) Annually provide an independent audit of the fund.

(g) On or before February 1 of each year, submit to the governor, the senate standing committee on energy and natural resources and the house standing committee on environment an annual report of the activities and reimbursements for which money from the fund has been expended during the previous fiscal year, including a copy of the independent audit.

History: L. 2000, ch. 82, § 10; July 1.



2-3711 Kansas agricultural remediation fund; creation.

2-3711. Kansas agricultural remediation fund; creation. (a) There is hereby created in the state treasury the Kansas agricultural remediation fund.

(b) All expenditures from the Kansas agricultural remediation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board or by a person or persons designated by the chairperson.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas agricultural remediation fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas agricultural remediation fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 2000, ch. 82, § 11; July 1.



2-3712 Assessments; when required.

2-3712. Assessments; when required. (a) Whenever on April 1 of any year the unobligated principal balance of the fund equals or exceeds $5,000,000, the assessments imposed by K.S.A. 2-3713, and amendments thereto, shall not be levied on or after the next July 1. Whenever on April 1 of any year thereafter the unobligated principal balance of the fund equals $1,500,000 or less, the assessments imposed by K.S.A. 2-3713, and amendments thereto, shall again be levied on and after the next July 1.

(b) The director of accounts and reports, not later than April 5 of each year, shall notify the board of the amount of the unobligated balance of the fund on April 1 of such year. Upon receipt of the notice, the board shall notify the secretary of agriculture who shall notify fee payers under K.S.A. 2-3713, and amendments thereto, if the levy of assessments under that section will terminate or recommence on the following July 1.

History: L. 2000, ch. 82, § 12; July 1.



2-3713 Same; amounts.

2-3713. Same; amounts. (a) Subject to the provisions of K.S.A. 2-3712, and amendments thereto, there is hereby imposed environmental assessments as follows:

(1) An annual assessment of $100 to be paid by each custom blender required to be licensed pursuant to K.S.A. 2-1201a, and amendments thereto. Such assessment shall be paid to the secretary of agriculture by the custom blender at the time and in the manner provided by law for payment of the custom blender's license fee.

(2) An annual assessment of $20 for each commercial fertilizer required to be registered pursuant to K.S.A. 2-1202, and amendments thereto. Such assessment shall be paid to the secretary of agriculture by the applicant for registration at the time and in the manner provided by law for payment of the registration fee for the commercial fertilizer.

(3) An annual assessment of $60 for each agricultural chemical required to be registered pursuant to K.S.A. 2-2204, and amendments thereto, other than an agricultural chemical classified as an antimicrobial pesticide, as defined by 7 U.S.C. § 136(mm). Such assessment shall be paid to the secretary of agriculture by the applicant for registration at the time and in the manner provided by law for payment of the registration fee for the agricultural chemical.

(4) An annual assessment to be paid by each pesticide dealer required to be registered pursuant to K.S.A. 2-2469, and amendments thereto. If the annual sales of pesticides from the previous year by a pesticide dealer from a business location are less than $2,500, the annual assessment shall be $5. If the annual sales of pesticides from the previous year by a pesticide dealer from a business location are equal to or greater than $2,500, the annual assessment shall be $80. Such assessment shall be paid to the secretary of agriculture by the pesticide dealer at the time and in the manner provided by law for payment of the dealer's registration fee.

(5) An annual assessment of $.0005 per bushel of storage capacity of each public warehouse required to be licensed pursuant to K.S.A. 34-228, and amendments thereto, or pursuant to the federal warehouse act. Such assessment shall be paid to the secretary of agriculture by the applicant for licensure at the time and in the manner provided by law for payment of the warehouse license fee.

(6) An annual assessment of $.0005 per bushel of storage capacity of each public warehouse in this state that is licensed pursuant to the United States warehouse act. Such assessment shall be paid to the secretary of agriculture by the licensee on or before August 31 of each year.

(7) An annual assessment of $1,000 to be paid by the responsible party for a site that has been sold or leased but where the seller or lessor still retains responsibility for cleaning up the site. Such assessment shall be paid to the secretary of agriculture by the responsible party on or before September 30 of each year.

(b) The secretary of agriculture shall remit to the state treasurer all moneys collected by the secretary from assessments paid pursuant to this section. The state treasurer shall deposit the entire amount of the remittance in the state treasury and credit it to the fund.

(c) The secretary of agriculture shall adopt rules and regulations establishing procedures for payment and collection of all environmental assessments.

(d) The secretary of agriculture shall have the authority to reimburse or refund a person if an error occurred in the payment of an assessment.

(e) For a remediated site to be eligible for reimbursement under subsection (b)(1) of K.S.A. 2-3708, and amendments thereto, all applicable environmental assessments must be paid for such site.

History: L. 2000, ch. 82, § 13; L. 2001, ch. 47, § 1; L. 2008, ch. 6, § 2; July 1.



2-3714 Abolition of programs.

2-3714. Abolition of programs. On July 1, 2020, the remediation linked deposit loan program, the remediation reimbursement program and the fund are hereby abolished.

History: L. 2000, ch. 82, § 14; L. 2008, ch. 6, § 3; July 1.






Article 38 FARMERS' MARKETS.

2-3801 Farmers' market promotion act.

2-3801. Farmers' market promotion act. The provisions of K.S.A. 2016 Supp. 2-3801 through 2-3804, and amendments thereto, shall be known and may be cited as the Kansas farmers' market promotion act.

History: L. 2013, ch. 73, § 1; July 1.



2-3802 Same; definitions.

2-3802. Same; definitions. As used in this act:

(a) "Department" means the Kansas department of agriculture.

(b) "Farmers' market" means a common facility or area where producers or growers gather on a regular, recurring basis to sell fresh fruits, vegetables, meats and other farm products directly to consumers. "Farmers' market" includes, but is not limited to, short-term festivals, roadside stands or other agricultural product sales or other locations or any market, sales event or other related event, series of events or venue that advertises, promotes or uses the term "farmers' market" or any derivative thereof, as a part of the name of such market, sales event, or other related event or venue.

(c) "Farmers' market operator" means the person who promotes or manages the activities at a farmers' market registered under this act.

(d) "Participant" means any person who attends a farmers' market or who sells, purchases or consumes any products offered or sold at a farmers' market.

(e) "Secretary" means the secretary of agriculture or the secretary's authorized representative.

History: L. 2013, ch. 73, § 2; July 1.



2-3803 Same; central registration of farmers' markets; secretary as registration authority.

2-3803. Same; central registration of farmers' markets; secretary as registration authority. (a) There is hereby established a central registration of farmers' markets which shall be maintained by the department. Such central registration of farmers' markets shall be for the purpose of encouraging and promoting farmers' markets across the state and shall assist the department in promoting Kansas agriculture by more efficiently connecting producers with consumers. Any farmers' market operator may register with the secretary on forms provided by the secretary. There shall be no charge for registration. The secretary shall maintain a list of such registered entities for dissemination to members of the public.

(b) The secretary shall be the registration authority for farmers' markets in the state and may apply for any federal, state, local or private grant programs or other funding opportunities as the secretary may determine will assist in the creation or promotion of farmers' markets in the state.

History: L. 2013, ch. 73, § 3; July 1.



2-3804 Same; limited liability for registered farmers' market operators.

2-3804. Same; limited liability for registered farmers' market operators. (a) Any participant assumes the inherent risks of attending, buying or selling goods at a farmers' market registered under this act. If a participant brings an action for damages arising from the operation of a registered farmers' market, the registered farmers' market operator may plead an affirmative defense of assumption of risk by the participant.

(b) Any limitation on legal liability afforded to a registered farmers' market operator by this act shall be in addition to any other limitation of legal liability otherwise provided by law.

(c) Nothing in this act shall prevent or limit the liability of a registered farmers' market operator if:

(1) The registered farmers' market operator injures the participant by intentional or willful misconduct; or

(2) the registered farmers' market operator has actual knowledge of a dangerous condition in the land, facilities or equipment used in the registered farmers' market activity or the dangerous propensity of a particular animal used in such activity and does not make such dangerous condition known to the participant and such dangerous condition causes the participant to sustain injuries or death.

History: L. 2013, ch. 73, § 4; July 1.



2-3805 Local food and farm task force; membership; duties.

2-3805. Local food and farm task force; membership; duties. (a) There is hereby established the local food and farm task force. The local food and farm task force shall be comprised of seven members, as follows:

(1) Three members appointed by the governor, including the chairperson of the task force;

(2) one member representing the Kansas department of agriculture appointed by the secretary of agriculture;

(3) one member representing the Kansas state university extension systems and agriculture research programs appointed by the dean of the college of agriculture of Kansas state university; and

(4) one member of the house committee on agriculture and natural resources appointed by the chairperson of the house committee on agriculture and natural resources and one member of the senate committee on agriculture appointed by the chairperson of the senate committee on agriculture. The legislative members shall be from different political parties.

(b) Members shall be appointed to the task force on or before August 1, 2016. The first meeting of the task force shall be called by the chairperson on or before September 1, 2016, or as soon as appointments are made. Any vacancy in the membership of the task force shall be filled by appointment in the same manner prescribed by this section for the original appointment.

(c) (1) The task force may meet at any time and at any place within the state on the call of the chairperson. A quorum of the task force shall be four members. All actions of the task force shall be by motion adopted by a majority of those members present when there is a quorum.

(2) The staff of the Kansas department of agriculture and the legislative research department shall provide such assistance as may be requested by the task force. To facilitate the organization and start-up of such plan and structure, the Kansas department of agriculture shall provide administrative assistance.

(3) Members of the task force attending regular meetings authorized by the task force, and requesting reimbursement, shall be paid amounts for mileage as provided by K.S.A. 75-3223(c), and amendments thereto, for no more than four meetings.

(d) The local food and farm task force shall prepare a local food and farm plan containing policy and funding recommendations for expanding and supporting local food systems and for assessing and overcoming obstacles necessary to increase locally grown food production. The task force chairperson shall submit such plan to the senate committee on agriculture and the house committee on agriculture and natural resources at the beginning of the 2017 regular session of the legislature. The plan shall include:

(1) Identification of financial opportunities, technical support and training necessary to expand production and sales of locally grown agricultural products;

(2) identification of strategies and funding needs to make locally grown foods more accessible;

(3) identification of factors affecting affordability and profitability of locally grown foods;

(4) identification of existing local food infrastructures for processing, storing and distributing food and recommendations for potential expansion; and

(5) strategies for encouragement of farmers' markets, roadside markets and local grocery stores in unserved and underserved areas.

(e) This section shall expire on July 1, 2017.

History: L. 2014, ch. 133, § 15; L. 2016, ch. 41, § 1; Apr. 14.









Chapter 3 AIRCRAFT AND AIRFIELDS

Article 1 MUNICIPAL AIRPORTS AND FIELDS

3-113 Municipal airfields and airports; safety zones; issuance of bonds following election; tax levy, use of proceeds.

3-113. Municipal airfields and airports; safety zones; issuance of bonds following election; tax levy, use of proceeds. Whenever in the opinion of the governing body in any city in the state of Kansas, the public safety, service and welfare can be advanced thereby, such governing body of such city may acquire within or without the city limits, by purchase, lease, or otherwise, and equip, improve, operate, maintain and regulate a municipal airport or a municipal field for aviation purposes, and in order to provide aerial safety zones for the landing and taking off of aircraft utilizing such airport or field, may acquire by purchase, lease or otherwise, such servitudes or easements over surrounding lands as are necessary to provide safe and unobstructed approaches thereto, the expense thereof to be paid out of the general funds of the city or out of funds raised by the tax levy hereinafter authorized. Such airport or field may be used for the service of all aircraft and pilots desiring to use the same, subject, however, to such regulations not in conflict with state laws as may be imposed by ordinance of the city controlling the municipal airport or field.

For the purpose of purchase, lease, development and equipping municipal airports and fields for aviation purposes, and all things incidental thereto, the governing body of any city may issue bonds after an election as provided by law, or for the purpose of purchasing, leasing, equipping, improving, operating, maintaining and regulating the same may levy an annual tax upon all taxable tangible property in the city for such purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. In time of war the governing body of any city having a population of more than twenty-five thousand (25,000) and less than sixty thousand (60,000) shall have the power to issue bonds without an election for the purpose of cooperating with the federal government or any of its agencies for the enlargement or improvement of its airport.

History: L. 1929, ch. 5, § 1; L. 1939, ch. 4, § 1; L. 1941, ch. 9, § 1; L. 1943, ch. 6, § 1; L. 1968, ch. 312, § 1; L. 1970, ch. 69, § 2; L. 1975, ch. 494, § 2; L. 1979, ch. 52, § 25; July 1.



3-113a Certain cities of second class; maintenance of airport or airfield; tax levy, use of proceeds.

3-113a. Certain cities of second class; maintenance of airport or airfield; tax levy, use of proceeds. Any city of the second class having a population of not less than six thousand (6,000) nor more than fourteen thousand (14,000), is hereby authorized to levy an annual tax upon all taxable tangible property in such city for the purpose of acquiring, improving and maintaining any municipal airport or any municipal field for aviation purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1941, ch. 13, § 1; L. 1943, ch. 4, § 1; L. 1945, ch. 6, § 1; L. 1970, ch. 81, § 1; L. 1975, ch. 494, § 3; L. 1979, ch. 52, § 26; July 1.



3-113b Bonds by certain cities of third class for purchasing, leasing, developing and equipping; election; debt limitations inapplicable; authority expires July 1, 1949.

3-113b. Bonds by certain cities of third class for purchasing, leasing, developing and equipping; election; debt limitations inapplicable; authority expires July 1, 1949. The governing body of any city of the third class having a population of not less than one thousand is hereby authorized and empowered to issue bonds of such city in an amount not exceeding fifteen thousand dollars for the purpose of purchasing, leasing, development and equipping municipal airports and fields for aviation purposes and for all things incidental thereto. Before any of such bonds shall be issued, the question of issuing same shall be submitted to the vote of the people at the next city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such an election shall have declared by their votes in favor of issuing said bonds. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1 of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. Such city is hereby authorized and empowered to receive and use the benefits of any federal or state aid, or both, in the purchasing, leasing, development and equipping of such airports and fields, which aid may be in addition to the proposed bond issue. All authority to issue bonds under the provisions of this section shall expire and end on July 1, 1949.

History: L. 1947, ch. 18, § 1; June 30.



3-114 Regulation or control of airport in certain cities; bond issue; tax levy, amount.

3-114. Regulation or control of airport in certain cities; bond issue; tax levy, amount. (a) Except as provided in subsection (b), in any city having a population of more than sixty-five thousand (65,000) in which a board of park commissioners has been established pursuant to K.S.A. 13-1346, all powers, jurisdiction and control over municipal airports or municipal fields for aviation purposes otherwise vested in the governing body of such city shall be vested in such board of park commissioners. Such board of park commissioners is hereby authorized to issue, as provided by law, general bonds of the city for the purpose of purchasing, leasing, developing and equipping municipal airports and fields for aviation purposes. Such board of park commissioners is hereby further authorized to levy an annual tax not exceeding one-half (1/2) mill for the support, maintenance and operation of municipal airports or fields for aviation purposes.

(b) In any city in which an airport authority has been established pursuant to K.S.A. 3-162, all powers, jurisdiction and control over municipal airports or municipal fields for aviation purposes otherwise vested in the governing body or board of park commissioners of such city shall be vested in such airport authority. The governing body of the city by a two-thirds vote of the members thereof, is hereby authorized to issue general obligation bonds of the city for the purpose of purchasing, leasing, developing and equipping municipal airports and fields for aviation purposes. The governing body of the city by a two-thirds vote of the members thereof is hereby further authorized to levy an annual tax not exceeding one-half (1/2) mill for the support, maintenance and operation of municipal airports or fields for aviation purposes.

History: L. 1929, ch. 5, § 2; L. 1975, ch. 5, § 7; July 1.



3-115 Rights and duties of cities.

3-115. Rights and duties of cities. All cities are hereby granted the same rights, privileges and immunities, and are charged with the same obligations, responsibilities and duties toward municipal airports and municipal fields for aviation purposes located outside of the limits of any city as now exist for any property now located within the limits of any city, including the right of eminent domain.

History: L. 1929, ch. 5, § 3; March 16.



3-116 Lease and use of airport.

3-116. Lease and use of airport. The governing body, park board or airport authority, as hereinafter provided, may lease, assign or sublease the whole or any part of any such airport or municipal field for aviation purposes, to one or more responsible persons, associations or corporations, jointly or severally, for any purpose directly or incidentally and necessarily required for the successful and proper operation of such property upon such terms as shall insure the impartial operation thereof, and rendition of services and conveniences thereon, on an equal basis to all users of said airport or municipal field for aviation purposes. When any such airport has been wholly or partially developed or improved from funds received from the federal government, or any agency thereof, the governing body, park board or airport authority of such city shall have the right, power and authority to enter into lease agreements, arrangements and contracts with the federal government, or any agency thereof, such as the defense plant corporation, war department, or United States navy, for the use of a portion of such airport or municipal field, upon such terms and conditions as may be agreed upon by the parties to any such contract. Such lease agreement or contract may extend for a period not exceeding fifty (50) years from the effective date thereof.

The consideration for such agreement may be any sum upon which the parties may agree. Such contract may contain a provision permitting the assignment, conveyance, transfer or subleasing of the portions of such airport covered by such agreement, either in whole or in part, to any other person, firm, or corporation and may fix the terms and conditions under which such other person, firm, or corporation shall occupy and use such portion of the airport. Such leases, contracts, or other agreements shall, if occupancy or use be by other than the federal government or an agency thereof, provide for fair and reasonable compensation to be received by such city from such other person, firm or corporation.

History: L. 1929, ch. 5, § 4; L. 1943, ch. 5, § 1; L. 1975, ch. 5, § 8; July 1.



3-117 Police power extended.

3-117. Police power extended. The police power of all cities is hereby extended to all airports and municipal fields for aviation purposes, controlled or operated by any city outside of the city limits, and the governing body of all cities is hereby empowered to enact ordinances not in conflict with state laws affecting the use of said property, the conduct of persons thereon, and the navigation of aircraft over cities.

History: L. 1929, ch. 5, § 5; March 16.



3-118 Additional airports or fields in certain cities.

3-118. Additional airports or fields in certain cities. Any city now or hereafter operating a municipal airport or municipal field for aviation purposes pursuant to K.S.A. 3-114 may, whenever in the opinion of the board of park commissioners or airport authority of such city the public safety, service and welfare will be advanced thereby, acquire within or without the city limits, by purchase, lease or otherwise, and equip, improve, operate, maintain and regulate additional or supplemental municipal airports or municipal fields for aviation purposes.

History: L. 1941, ch. 11, § 1; L. 1975, ch. 5, § 9; July 1.



3-119 Same; regulation.

3-119. Same; regulation. Such additional or supplemental airports shall be under the jurisdiction and control of the board of park commissioners or the airport authority, as is provided by K.S.A. 3-114, and such additional or supplemental airport or airports shall be governed by all of the laws of the state of Kansas relating to the equipping, improving, operating, maintaining and regulating of municipal airports or municipal fields for aviation purposes.

History: L. 1941, ch. 11, § 2; L. 1975, ch. 5, § 10; July 1.



3-119a Joint ownership and operation by cities and counties; definitions.

3-119a. Joint ownership and operation by cities and counties; definitions. As used in this act: (a) "Municipality" shall be construed and held to mean county, city. (b) "Municipal" means pertaining to a municipality as herein defined. (c) "Governing body" shall be construed and held to mean board of county commissioners of any county, mayor and councilmen or board of commissioners of any city, and any other governing body or board of a municipality having authority under the laws of this state to create indebtedness against the municipality.

History: L. 1947, ch. 12, § 1; April 16.



3-120 Joint ownership and operation by cities and counties; contracts.

3-120. Joint ownership and operation by cities and counties; contracts. Whenever in the opinion of the governing bodies of two or more municipalities, the public safety, service and welfare can be advanced thereby, such governing bodies may own and hold, as tenants in common, and may acquire by gift, lease, purchase, or otherwise lands for use as airports as herein provided, and may enter into contracts or agreements with each other, duly authorized by such governing bodies for their joint operation, control, maintenance, improvement and development, and by contracts authorized as aforesaid, agree upon the amount of general obligation bonds to be issued for the purposes in such contracts provided by each of the contracting municipalities, and the amount of tax levy to be made by each municipality, party to such contracts, if such general obligation bonds are to be issued or tax levies made.

History: L. 1941, ch. 10, § 1; L. 1947, ch. 12, § 2; L. 1976, ch. 11, § 1; July 1.



3-121 Same; use of general funds; general obligation bonds; protest petition and election; tax levies, use of proceeds.

3-121. Same; use of general funds; general obligation bonds; protest petition and election; tax levies, use of proceeds. Municipalities operating airports jointly may pay the expenses of purchasing or acquiring such airports from the general funds of such municipalities or may issue general obligation bonds, as authorized by law, but no such bonds shall be issued for the purchase or acquisition of airports as provided hereunder, by any municipality unless and until the question of issuing same shall have been submitted to the qualified electors of such municipality at any regular or special election and a majority of those voting on the proposition in such municipality shall have voted in favor of the issuance of said bonds. In addition, any such governing body may issue general obligation bonds of the county or city in an amount not to exceed $50,000 annually without an election, for the purpose of providing improvements on runways of any such airport. Any governing body proposing to issue such bonds shall publish a resolution to that effect in a newspaper of general circulation within the city or county, as applicable. Such resolution shall be published once each week for three consecutive weeks. If, within 60 days following the final such publication, a petition signed by not less than 5% of the qualified electors of such city or county, as applicable, is presented to the county election officer, no such bonds shall be issued until approved by a majority of the qualified electors voting thereon at the next county or city general election following the presentation of the petition.

In lieu of issuing such bonds for the purchase or acquisition of an airport, the governing body of the municipality may levy an annual tax of not to exceed one mill on the dollar on all the taxable tangible property in such municipality for not to exceed three years for the purpose of creating a special fund to be used to pay the expenses of purchasing or acquiring such airports or flying fields and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Any such governing bodies are hereby further authorized to levy an annual tax for the support, maintenance and operation of such airports and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such support, maintenance and operation expenses shall be borne in the proportion agreed upon by the municipalities in case such airports are not leased.

History: L. 1941, ch. 10, § 2; L. 1947, ch. 12, § 3; L. 1970, ch. 69, § 3; L. 1976, ch. 11, § 2; L. 1978, ch. 7, § 1; L. 1979, ch. 52, § 27; L. 1999, ch. 154, § 31; May 27.



3-122 Same; leases.

3-122. Same; leases. Municipalities operating airports jointly may lease, assign or sublease the whole or any part of such airports to one or more responsible persons, associations or corporations, jointly or severally, for any purpose directly or incidentally and necessarily required for the successful and proper operation of such property upon such terms as shall insure the impartial operation thereof, and rendition of services and conveniences thereon, on an equal basis to all users of said airports.

History: L. 1941, ch. 10, § 3; L. 1947, ch. 12, § 4; L. 1976, ch. 11, § 3; July 1.



3-123 Same; rights and duties; eminent domain.

3-123. Same; rights and duties; eminent domain. Municipalities operating airports jointly are hereby granted the same rights, privileges and immunities, and are charged with the same obligations, responsibilities and duties toward such airports located outside of the municipal limits of any municipality as now exist for any property now located within the limits of any municipality, including the right of eminent domain.

History: L. 1941, ch. 10, § 4; L. 1947, ch. 12, § 5; L. 1976, ch. 11, § 4; July 1.



3-124 Same; police power extended.

3-124. Same; police power extended. The police power of all such municipalities so operating airports jointly is hereby extended to all airports controlled or operated by any municipality outside of the municipal limits, and the governing bodies of all such municipalities are hereby authorized and empowered to enact ordinances not in conflict with state laws affecting the use of said property, the conduct of persons thereon.

History: L. 1941, ch. 10, § 5; L. 1947, ch. 12, § 6; L. 1976, ch. 11, § 5; July 1.



3-125 Same; federal cooperation.

3-125. Same; federal cooperation. Municipalities operating airports jointly are hereby authorized to cooperate with the federal government, or any federal agency, and the rules and regulations promulgated thereunder, and to use such funds as may be available, or which may hereafter become available for the acquisition, operation and maintenance of such airports in such manner as will comply with the provisions of federal acts and to do all the things necessary to be done in order to comply therewith, or the rules and regulations thereunder.

History: L. 1941, ch. 10, § 6; L. 1947, ch. 12, § 7; L. 1976, ch. 11, § 6; July 1.



3-126 Transfer of control to board of public utilities in certain cities over 100,000; indebtedness.

3-126. Transfer of control to board of public utilities in certain cities over 100,000; indebtedness. Any city of the first class now having or hereafter acquiring a population of more than 100,000 inhabitants, now owning or hereafter acquiring a municipal water plant and a municipal light plant, which plants are now or hereafter operated, managed and controlled by a board of public utilities, as provided by K.S.A. 13-1220 to 13-1234a, and all acts and parts of acts amendatory thereof or supplemental thereto, which city now owns or hereafter may acquire a municipal airport and municipal fields for aviation purposes, is authorized to transfer the management, operation, control and maintenance of such municipal airport and fields for aviation purposes to its board of public utilities.

Upon the transfer by such city to its board of public utilities, the management, operation, control and maintenance of such municipal airport and municipal fields for aviation purposes, together with all funds in its hands acquired for airport purposes, the board of public utilities of such city shall assume and pay all outstanding obligations of such city incurred by the city for the purchase of said airport and municipal fields for aviation purposes, and shall provide a sinking fund to pay all bonded obligations issued for the purchase, construction, development and maintenance of such municipal airport and municipal fields for aviation purposes, as they become due.

History: L. 1941, ch. 12, § 1; March 26.



3-127 Same; rates; employees; equipment; adjustment of water and light rates.

3-127. Same; rates; employees; equipment; adjustment of water and light rates. The board of public utilities of any such city shall have the exclusive control of the municipal airport and municipal fields for aviation purposes and shall fix the rates to be charged for the use of the municipal airport facilities and for the use of the municipal fields for aviation purposes. It shall have power to hire and discharge all employees, agents and officers of the municipal airport and municipal fields for aviation purposes in such city and fix their compensation, purchase all machinery, tools and other appliances and all materials and supplies necessary for the operation of the municipal airport and municipal fields for aviation purposes, and to pay for the same out of the earnings of the water and electric light plants not needed in the operation, management and control of the said water and light plants as designated for said purposes by the provisions of K.S.A. 13-1220 to 13-1234a, and all acts amendatory thereof or supplemental thereto: Provided, That the board of public utilities may adjust its water and light rates, if it becomes necessary, in order to meet any deficiency in revenues required for the maintenance, operation, extension or improvement of such airport and municipal fields for aviation purposes and to provide funds to retire any bonded obligations of the municipal airport and municipal fields for aviation purposes as they become due.

History: L. 1941, ch. 12, § 2; March 26.



3-128 Same; franchises and property.

3-128. Same; franchises and property. The board of public utilities may, in the name of the city, take and hold by purchase, gift, devise, bequest, or otherwise, such franchises and real and personal property, either within or without the city as may be necessary for the carrying out of the operation of such municipal airport and municipal fields for aviation purposes.

History: L. 1941, ch. 12, § 3; March 26.



3-129 Same; duties of governing body; eminent domain.

3-129. Same; duties of governing body; eminent domain. It shall be the duty of the governing body of such city when requested by the board of public utilities to enact such ordinances or resolutions as may be necessary for the protection of the municipal airport and municipal fields for aviation purposes and to institute condemnation proceedings whenever in the judgment of the board of public utilities, private property should be taken in the name of the city for municipal airport purposes and to execute such leases as may be negotiated by the board of public utilities for the use and occupancy of the municipal airport facilities.

History: L. 1941, ch. 12, § 4; March 26.



3-130 Same; rules and regulations; claims and accounts; powers.

3-130. Same; rules and regulations; claims and accounts; powers. The board of public utilities may establish all reasonable rules and regulations to protect the property rights vested in the city and under control of the board of public utilities. The board of public utilities may issue vouchers or warrants in payment of all claims and accounts incurred by said board for said municipal airport and municipal fields for aviation purposes, which vouchers or warrants when approved by the board of public utilities shall be authority to the city treasurer, ex officio treasurer of the board of public utilities, to pay and charge the same against the proper funds. The board of public utilities shall have such other powers as may be necessary for the proper discharge of its duties in the management, operation and control of the municipal airport and municipal fields for aviation purposes.

History: L. 1941, ch. 12, § 5; March 26.



3-131 Same; duties of certain officers.

3-131. Same; duties of certain officers. The manager of production and distribution of the board of public utilities in such city and the manager of collections and accounts shall perform any additional duties assigned to them or either of them by the board of public utilities pertaining to the management, control and operation of the municipal airport and municipal fields for aviation purposes, and shall be governed in their duties pertaining thereto by the provisions of K.S.A. 13-1224 and 13-1225, as far as applicable.

History: L. 1941, ch. 12, § 6; March 26.



3-132 Same; bond elections.

3-132. Same; bond elections. When said board of public utilities shall find it necessary and expedient to have the city vote bonds for the construction, extension or improvement of the municipal airport and municipal fields for aviation purposes, it shall be the duty of the mayor of said city, within 30 days after receiving written request from said board of public utilities to issue a proclamation for holding an election to vote bonds in the amount requested by the board of public utilities according to law. If such bonds carry by a legal majority, the governing body of the city shall then issue such bonds in the amounts requested by the board of public utilities and deliver the proceeds thereof to the treasurer of the board of public utilities, provided that if bonds have been authorized by an election but not issued, such bonds may be issued at any subsequent time, at the request of the board of public utilities.

History: L. 1941, ch. 12, § 7; March 26.



3-133 Same; bond limitations; liens.

3-133. Same; bond limitations; liens. The amount of bonds which may be issued under the provisions of this act by the city shall not be in excess of 10 percent of the assessed valuation of the city, and bonds to such percentage may be issued. All bonds issued under the provisions of this act shall be a direct lien upon said airport and municipal fields for aviation purposes and payment thereof shall constitute a general obligation against the city at large.

History: L. 1941, ch. 12, § 8; March 26.



3-134 Same; federal cooperation.

3-134. Same; federal cooperation. The board of public utilities, in the management, control and operation of the airport and municipal fields for aviation purposes, may co-operate with the federal government in promoting all defense measures and, in so doing, may comply with any federal act applicable thereto and rules promulgated thereunder, and to use any funds that may be available for such purposes in such manner as will comply with the provisions of any such federal act, including any grant or grants of money therein provided, and to do all other acts and things necessary to be done in order to comply with the provisions of any such federal act and rules promulgated thereunder.

History: L. 1941, ch. 12, § 9; March 26.



3-135 Same; invalidity of part.

3-135. Same; invalidity of part. If any provision contained in this act shall for any reason be held invalid, it shall not affect the remainder of this act.

History: L. 1941, ch. 12, § 10; March 26.



3-139 Sale of airport near army or navy air base in second-class cities.

3-139. Sale of airport near army or navy air base in second-class cities. In any city of the second class in the state of Kansas, near which there is established an army or navy air base, where said city has acquired by purchase, without the city limits, a municipal airport or a municipal field for aviation purposes, and which is so near said army or navy air base as to make the use of said municipal airport or municipal field for aviation purposes useless as an airport or field for aviation purposes, the governing body of said city may, by resolution, order the sale of said municipal airport and field for aviation purposes, and sell the same, as hereinafter provided.

History: L. 1943, ch. 7, § 1; March 13.



3-140 Same; notice by publication; petition for election; notice of election.

3-140. Same; notice by publication; petition for election; notice of election. The sale of a municipal airport or field for aviation purposes shall be by public auction, for cash. Said sale shall be conducted by the city clerk of the city, after having published the resolution of the governing body ordering said sale once each week in the official city newspaper for three consecutive weeks, said sale to be held not less than forty days from the date of the first publication of said resolution: Provided, That if twenty-five percent of the qualified electors of any such city, based on the total vote cast for secretary of state at the last general election, shall, on or before thirty days from the first publication of said resolution, petition the governing body to submit to the electors of such city for their approval or rejection the question of selling said municipal airport or municipal field for aviation purposes, it shall be the duty of the governing body to forthwith submit to the qualified electors of such city such question of selling said municipal airport or municipal field for aviation purposes, for their approval or rejection.

When such petition is filed with the city clerk no signer thereon shall be permitted to withdraw his or her name therefrom. Fifteen days' notice of such election shall be given by publication in the official newspaper of said city, and such election shall be conducted in all respects as now provided for bond elections in such cities. In case a majority of the electors of such city voting at such election shall vote in favor of the sale of said municipal airport or municipal field for aviation purposes, the governing body shall continue with the sale thereof and sell the same; but if a majority of the electors voting at such election vote against the sale thereof, then said governing body shall not sell said municipal airport or municipal field for aviation purposes.

History: L. 1943, ch. 7, § 2; March 13.



3-141 Same; disposition of moneys.

3-141. Same; disposition of moneys. If the governing body of any city shall sell a municipal airport or municipal field for aviation purposes as herein provided, the proceeds from said sale shall be deposited in a special airport fund, and said city may use said proceeds from said sale at any time within five years from the date of said sale to purchase land for another municipal airport or municipal field for aviation purposes, but if another municipal airport or municipal field for aviation purposes is not purchased within said five years' time, then said proceeds from said sale shall be deposited in a sinking fund, to be used to retire any unretired airport or airfield bonds originally issued by said city, in such proportion or manner as the governing body shall by resolution direct. If there are no unretired airport or airfield bonds of said city, then said funds shall be placed in the general fund of said city.

History: L. 1943, ch. 7, § 3; March 13.



3-142 Sale of surplus real estate by two or more cities.

3-142. Sale of surplus real estate by two or more cities. Whenever any two or more cities have acquired by purchase, or otherwise, lands for use as airports or flying fields, and whenever, in the opinion of the governing bodies of said cities, certain parcels or tracts of such real estate are no longer needed or useful in the maintenance and operation of such airports or flying fields, said cities shall have the right to sell said surplus real estate. Before transferring and conveying said surplus real estate, or any part thereof, said governing bodies shall, by resolution, find and determine that such parcels or tracts of real estate are no longer needed or useful in the maintenance and operation of such airports or flying fields, and said cities shall sell the same, as hereinafter provided.

History: L. 1947, ch. 16, § 1; June 30.



3-143 Same; negotiations; bids; deeds.

3-143. Same; negotiations; bids; deeds. Before transferring and conveying said real estate, the governing bodies of said cities shall negotiate a sale or sales of such real estate, and no sale thereof shall be completed and conveyance made until: (1) Said governing bodies shall have solicited sealed bids by public notice inserted once each week in the official city newspaper of said cities for three consecutive weeks, and such sale shall be to the highest responsible bidder after such notice, except that said governing bodies may reject any and all bids, and in any such case, new bids may be called for as in the first instance; and (2) said bid has been accepted and resolutions accepting the same made a part of the records of said governing bodies. Thereupon, said cities by their respective mayors and city clerks are hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1947, ch. 16, § 2; June 30.



3-144 Same; disposition of proceeds.

3-144. Same; disposition of proceeds. The proceeds from any sale or sales of surplus real estate conducted pursuant to provisions of K.S.A. 3-142 and 3-143, shall be deposited in the respective general or airport funds of said cities as their interests shall appear and as their respective governing bodies shall direct.

History: L. 1947, ch. 16, § 3; June 30.



3-144a Certain cities of the second class with two municipal airports.

3-144a. Certain cities of the second class with two municipal airports. This act shall apply to any city of the second class operating under the commission-manager form of government and having two municipal airports located outside its city limits, one of which was acquired from the federal government and the other as a municipal airport or municipal field for aviation purposes.

History: L. 1958, ch. 1, § 1 (Special Session); May 8.



3-144b Same; discontinuance of airport authorized, when; sale of land; resolution.

3-144b. Same; discontinuance of airport authorized, when; sale of land; resolution. Whenever any such city has acquired fee simple title to real estate for use as an airport or flying field and, whenever in the opinion of the governing body of such city such airport or field is no longer needed, it may, upon completion of any outstanding leases on same, discontinue such airport and sell such real estate or any portion, parcel or tract thereof. Before transferring and conveying any of said real estate, such governing body shall by resolution find and determine that such real estate is no longer needed for airport purposes and that it is to the best interests of the city that same be sold.

History: L. 1958, ch. 1, § 2 (Special Session); May 8.



3-144c Same; contract; resolution; deed.

3-144c. Same; contract; resolution; deed. Before transferring and conveying any of said real estate, the governing body of such city shall negotiate a contract or contracts for the sale or sales of such real estate. When any contract has been accepted and a resolution accepting the same made a part of the records of such governing body, said city by its mayor and clerk is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1958, ch. 1, § 3 (Special Session); May 8.



3-144d Same; disposition of proceeds of sale.

3-144d. Same; disposition of proceeds of sale. The proceeds from any sale, pursuant to the provisions of this act, shall be deposited in the general fund or in the airport fund of said city as the governing body thereof shall direct.

History: L. 1958, ch. 1, § 4 (Special Session); May 8.



3-144e Certain cities of third class over 2,000 with municipal airport.

3-144e. Certain cities of third class over 2,000 with municipal airport. This act shall apply to any city of the third class in excess of two thousand (2,000) population and having a municipal airport located outside its city limits.

History: L. 1959, ch. 112, § 1; March 30.



3-144f Same; purchase of additional real estate for runway; sale of property; resolutions; deeds.

3-144f. Same; purchase of additional real estate for runway; sale of property; resolutions; deeds. Whenever any such city has acquired fee simple title to real estate for use as an airport or flying field, and whenever in the opinion of the governing body of such city, it would be advantageous to purchase additional real estate consisting of nine (9) acres, more or less, of additional real estate in order to extend the runway of such airport, and to sell sixty-five (65) acres, more or less, of real estate which is no longer needed or useful in the operation of such airport; such cities shall have the right to sell said real estate and to purchase such additional real estate. Before conveying or acquiring said real estate, such governing body shall by resolution find and determine that same is in the best interests of the city. Thereupon, the governing body of any such city, by its mayor and clerk, is hereby authorized to make, execute, deliver, and accept a good and sufficient deed or deeds of conveyance in order to carry out the provisions of this act.

History: L. 1959, ch. 112, § 2; March 30.



3-144g Same; disposition of proceeds; use of funds.

3-144g. Same; disposition of proceeds; use of funds. The proceeds from any sale pursuant to the provisions of this act shall be deposited in the airport revolving fund of such city: Provided, That said city may pay for the purchase of real estate acquired pursuant to K.S.A. 3-144f out of said fund.

History: L. 1959, ch. 112, § 3; March 30.



3-144h Discontinuance of airport and sale of real estate by certain cities under 10,000 in certain counties between 36,000 and 45,000.

3-144h. Discontinuance of airport and sale of real estate by certain cities under 10,000 in certain counties between 36,000 and 45,000. Any city of the second class having population of less than ten thousand (10,000) located in a county having a population of more than thirty-six thousand (36,000) and less than forty-five thousand (45,000) with an assessed tangible valuation of more than ninety million dollars ($90,000,000) which has acquired fee simple title to real estate for use as an airport or flying field and, whenever in the opinion of the governing body of such city such airport or field is no longer needed, suitable, adaptable or feasible, it may discontinue such airport and sell such real estate or any portion, parcel or tract thereof.

History: L. 1963, ch. 11, § 1; March 23.



3-144i Same; contract; appraisers; resolution; conveyance.

3-144i. Same; contract; appraisers; resolution; conveyance. Before transferring and conveying any of said real estate, the governing body may negotiate a contract or contracts for the sale or sales of such real estate or any portion, parcel or part thereof: Provided, however, Such real estate, or any portion, parcel or part thereof, to be sold by negotiations shall first be appraised by three disinterested appraisers, residents of the county in which said real estate shall be located, to be appointed by the governing body of said city and the same may be sold by the city for not less than seventy-five percent (75%) of the valuation determined by such appraisers. When any contract has been accepted and a resolution accepting the same made a part of the records of such governing body, said city by its mayor and city clerk is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1963, ch. 11, § 2; March 23.



3-144j Same; advertisement for bids; sale, when; conveyance.

3-144j. Same; advertisement for bids; sale, when; conveyance. In the event a sale or sales of such real estate or any portion, parcel or tract thereof shall not be negotiated under the provisions of K.S.A. 3-144i, then said city shall negotiate a sale or sales of such real estate, or any portion, parcel or tract thereof as hereinafter provided, but no sale thereof shall be completed and conveyance made until: (1) Said governing body shall have solicited sealed bids by public notice inserted once each week in the official city newspaper of said city for three consecutive weeks, and such sale shall be to the highest responsible bidder or bidders after such notice, except that said governing body may reject any and all bids, and in any such case, new bids may be called for as in the first instance; and (2) said bids may be for all of the remaining real estate or any part, portion or tract thereof and said bid or bids, or any one or all of them, may be accepted and resolutions accepting the same shall be made a part of the records of said governing body. If a sale is negotiated pursuant to this section, then said city by its mayor and city clerk is hereby authorized to make, execute and deliver a good and sufficient deed or deeds of conveyance to the purchaser or purchasers thereof.

History: L. 1963, ch. 11, § 3; March 23.



3-144k Same; deposit of proceeds; use of funds.

3-144k. Same; deposit of proceeds; use of funds. Funds derived from the sale of said real estate as hereinbefore authorized may be deposited in a special airport fund, and said city may use proceeds from said sale or sales at any time within five (5) years from the date of the resolution of the governing body of said city finding that an existing airport or field is no longer needed, suitable, adaptable or feasible, to purchase land for another airport or field for aviation purposes, but, if another airport or field for aviation purposes is not purchased within said five (5) years' time or at any time after depositing the same in a special airport fund, the governing body of said city shall not deem it necessary to maintain said special fund, then said proceeds from said sale, shall be placed in the general fund of said city.

History: L. 1963, ch. 11, § 4; March 23.



3-144l Sale of airport or airfield by certain cities of second class.

3-144l. Sale of airport or airfield by certain cities of second class. Any city of the second class in the state of Kansas, which has acquired title to an airport or airfield, may sell such property or any part thereof as hereinafter provided.

History: L. 1965, ch. 142, § 1; April 20.



3-144m Same; resolution, publication; petition for election; notice, conduct of election.

3-144m. Same; resolution, publication; petition for election; notice, conduct of election. The governing body of any such city may by resolution declare it is in the best interests of the city to sell such property and order it sold, subject to any outstanding leases thereon. Such resolution shall state the manner in which the property will be sold. The city clerk shall cause such resolution to be published once each week for three (3) consecutive weeks in the official city newspaper before such property is sold, and if ten percent (10%) of the qualified voters of such city, based upon the total vote cast for the secretary of state at the last general election, on or before thirty (30) days from the first publication, shall petition the governing body to submit to the voters of the city for their approval or rejection the question of the sale of such property and the method thereof, such sale will be delayed pending such election.

When such petition is filed with the city clerk, the clerk shall cause a notice of such election to be published in the official city paper at least fifteen (15) days before such election, and such election shall be conducted in all respects as now provided for bond elections in such cities. In the event a majority of the votes cast favor the resolution of sale the governing body shall continue with and complete the sale of said property; but if a majority of the votes cast are against the resolution of sale it shall not be made.

History: L. 1965, ch. 142, § 2; April 20.



3-144n Same; deed to purchaser.

3-144n. Same; deed to purchaser. Whenever the city governing body by resolution confirms such sale, the city by the mayor and city clerk is authorized to make, execute and deliver a good and sufficient deed of conveyance to the purchaser.

History: L. 1965, ch. 142, § 3; April 20.



3-144o Same; disposition of proceeds.

3-144o. Same; disposition of proceeds. The proceeds from any sale, made pursuant to the provisions of this act, shall be deposited in the airport fund or in the general fund of the city as the governing body shall direct.

History: L. 1965, ch. 142, § 4; April 20.



3-145 Revenue bonds in certain cities.

3-145. Revenue bonds in certain cities. Any city having a population of over two hundred fifty thousand (250,000) or the board of park commissioners or airport authority thereof and any city having a population of more than one hundred twenty thousand (120,000) and less than one hundred fifty thousand (150,000), when authorized to operate an airport, is hereby authorized and empowered to issue revenue bonds for the acquisition, construction, alteration, repair, improvement, extension or enlargement of such airport.

History: L. 1951, ch. 174, § 1; L. 1967, ch. 9, § 1; L. 1969, ch. 10, § 1; L. 1975, ch. 5, § 11; July 1.



3-145a Same; purposes in cities between 120,000 and 150,000; resolution, publication; election, when; limitations.

3-145a. Same; purposes in cities between 120,000 and 150,000; resolution, publication; election, when; limitations. The governing body of any city having a population of more than one hundred twenty thousand (120,000) and less than one hundred fifty thousand (150,000) is hereby authorized to issue general obligation bonds of such city for the purpose of purchasing land for airport purposes and the making of improvements thereon or for the construction, enlargement, reconstruction, repair or addition to any improvements upon existing airport lands for any such purposes.

Before such bonds may be issued the governing body of such city shall provide by resolution that the net income of an airport facility be pledged to the city for the payment of bonds issued hereunder. A resolution shall be adopted by the governing body of such city stating the purpose for which such bonds are to be issued and the total amount of the bonds proposed to be issued along with a finding by the governing body that revenues pledged will be sufficient to retire general obligation bonds issued hereunder. Such resolution and finding by the governing body of such city shall be published once each week for three (3) consecutive weeks in the official newspaper of such city. Whereupon, such bonds may be issued unless a petition requesting an election on the proposition, signed by electors equal in number to not less than five percent (5%) of the electors in such city who voted for secretary of state in such city at the last preceding general election is filed with the clerk of such city within sixty (60) days following the last publication of such resolution. In the event such petition is filed, the governing body of such city shall submit the proposition to the voters at an election called for such purpose and held within ninety (90) days after the last publication of the resolution, and no bonds shall be issued unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held and such bonds shall be issued in accordance with the general bond law.

The total amount of bonds outstanding at any one time and issued under this act shall not exceed an amount equal to two percent (2%) of the assessed taxable valuation of all the tangible property within said city. Bonds issued under this act shall be subject to and be counted in determining the application of any law limiting the amount of indebtedness of any such city. This act shall be construed as cumulative and supplemental to and not as repealing, amending or modifying any existing law of this state.

History: L. 1969, ch. 10, § 2; July 1.



3-146 Same; how paid.

3-146. Same; how paid. Bonds issued under the terms of this act, together with interest thereon shall be paid exclusively from the revenue derived from the operation of such airport.

History: L. 1951, ch. 174, § 2; June 30.



3-147 Same; how revenues kept and used.

3-147. Same; how revenues kept and used. Revenues derived from the operation of any airport financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the city and kept in a separate fund and shall not be used except for the purpose of paying the cost of operation, maintenance and improvement of such utility, providing an adequate depreciation fund and paying the principal of and the interest upon the revenue bonds issued under this act. In the event the municipal airport operated by any such city is operated by a board of park commissioners or an airport authority, then revenue derived from the operation of such airport shall be paid into the treasury of such board of park commissioners or such airport authority subject to the limitations of this section.

History: L. 1951, ch. 174, § 3; L. 1975, ch. 5, § 12; July 1.



3-148 Same; liens; negotiable.

3-148. Same; liens; negotiable. Such revenue bonds are hereby made a lien on the revenue produced from such airport, but shall not be general obligations of the issuing municipality and not contain the recital set forth in K.S.A. 10-112, or any amendment thereof, but shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority and that such bonds and the interest hereon are to be paid by the issuing municipality from the revenues derived from the rates, fees or charges herein mentioned and not from any other fund or source; that the same have been registered in the office of the clerk of the issuing municipality and the auditor of the state of Kansas respectively and that said bonds are negotiable. All such bonds when registered and issued as herein provided shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds; that all proceedings and conditions precedent have been held and performed to authorize the issuance thereof and such bonds shall be negotiable and shall be issued in addition to the statutory limits of bonded indebtedness of the issuing municipality.

History: L. 1951, ch. 174, § 4; June 30.



3-149 Same; sale.

3-149. Same; sale. Bonds issued under this act shall not be sold for less than the principal amount thereof and accrued interest thereon and shall not be offered for sale to nor purchased by the state school fund commission.

History: L. 1951, ch. 174, § 5; June 30.



3-150 Same; terms; disposition of excess funds.

3-150. Same; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued under and by virtue of this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual cost of the project. In the case where bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual costs of the project when completed, then the excess shall be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under this act. No board or municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing board or municipality on account thereof. The provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1951, ch. 174, § 6; L. 1967, ch. 9, § 2; L. 1970, ch. 64, § 1; L. 1978, ch. 99, § 4; L. 1983, ch. 49, § 14; May 12.



3-151 Same; contracts; protest petition; election.

3-151. Same; contracts; protest petition; election. The governing body of any such city, or the board of park commissioners or airport authority, with the approval of the governing body of the city by a two-thirds vote of the members thereof, may contract for the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such airport and issue and sell revenue bonds in payment of the cost thereof without submitting to a vote of the electors of such municipality such proposal. The governing body of such city, or the board of park commissioners or airport authority, shall before contracting for any such proposed project, cause to be published in the official paper of such city a notice, which shall describe the nature of the proposed acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such airport, state the total amount of the cost thereof and the amount of bonds to be issued for the payment thereof. If within sixty (60) days after the publication of such notice there shall be filed with the clerk of such municipality a written protest against such proposed project and bond issue, signed by qualified electors of such municipality equal in number to not less than two percent (2%) of the electors of such city who voted at the last preceding general election, the governing body of such municipality shall submit such proposed project and proposed bond issue to the electors of such municipality. A special election for that purpose shall be held not later than sixty (60) days after the filing of such protest, or at a regular city election or general election, which shall occur not less than thirty (30) days nor more than sixty (60) days after the filing of such protest. At least ten (10) days' notice shall be given for such election. If a majority of electors voting on such proposition at such election shall vote in favor thereof, such acquisition, construction, alteration, repair, improvement, extension or enlargement of such airport shall be made and such bonds may be issued to pay the costs thereof.

History: L. 1951, ch. 174, § 7; L. 1967, ch. 9, § 3; L. 1975, ch. 5, § 13; July 1.



3-152 Bonds for additional facilities in certain cities under 80,000.

3-152. Bonds for additional facilities in certain cities under 80,000. The governing body of any city of the first class having a population of less than eighty thousand (80,000) and which maintains two (2) or more municipal airports is hereby authorized and empowered to issue the general obligation bonds of such city in an amount not exceeding fifty thousand dollars ($50,000) for the purpose of providing funds to be used to construct and equip new hangars and to provide other facilities at one of the airports of such city and to move at least one hangar from one airport to another and to reconstruct and re-equip the hangar or hangars so moved. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1955, ch. 12, § 1; March 15.



3-152a Bonds for improvements to airports in certain cities; petition and election, when.

3-152a. Bonds for improvements to airports in certain cities; petition and election, when. The governing body of any city which is located in a county having a population of more than seven thousand three hundred (7,300) and less than seven thousand eight hundred (7,800) and which operates an airport may issue general obligation bonds of the city in an amount not to exceed fifty thousand dollars ($50,000) annually for each of three (3) years without an election for the purpose of making improvements to such airport or to its related facilities. Any governing body proposing to issue such bonds shall publish a resolution to that effect in a newspaper of general circulation within the city. Such resolution shall be published once each week for three (3) consecutive weeks. If, within sixty (60) days following the final publication of such resolution, a petition protesting such bond issue signed by not less than five percent (5%) of the qualified electors of such city is presented to the city clerk, no such bonds shall be issued until the question of the issuance of such bonds is placed on the ballot at a primary, general or special election and approved by a majority of the qualified electors of the city voting thereon. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1979, ch. 12, § 1; April 19.



3-153 "Municipality" defined.

3-153. "Municipality" defined. For the purposes of this act, the term "municipality" shall be construed to mean any city, county, board, commission, airport authority, or other governmental or quasi-governmental entity authorized by law to own and operate one or more airports.

History: L. 1974, ch. 6, § 1; July 1.



3-154 Issuance of special facilities revenue bonds by municipalities for revenue-producing airport facilities.

3-154. Issuance of special facilities revenue bonds by municipalities for revenue-producing airport facilities. Any municipality which is authorized to own and operate an airport is hereby authorized and empowered to issue special facilities revenue bonds for the acquisition, construction, alteration, improvement, or enlargement of any revenue-producing facility located on such airport, subject to the terms and conditions of this act.

History: L. 1974, ch. 6, § 2; July 1.



3-155 Same; principal and interest payable solely from revenues.

3-155. Same; principal and interest payable solely from revenues. Bonds issued under the terms of this act, together with interest thereon shall be paid solely and exclusively from the revenue derived from the operation or rental of such special facility for which said bonds were issued.

History: L. 1974, ch. 6, § 3; July 1.



3-156 Same; disposition and use of revenues derived from airport facilities.

3-156. Same; disposition and use of revenues derived from airport facilities. Revenues derived from the operation or rental of any such facility (exclusive of land rentals) shall be paid into the treasury of the issuing municipality and kept in a separate fund and shall not be used except for the purpose of paying the cost of operation, maintenance and improvement of such special facility, providing an adequate depreciation fund and paying the principal of and the interest upon said bonds, all as may be agreed upon with said bondholders.

History: L. 1974, ch. 6, § 4; July 1.



3-157 Same; bonds constitute lien on revenues of facilities; recitals in bonds; conclusive validity in favor of purchasers; negotiability; debt limits inapplicable.

3-157. Same; bonds constitute lien on revenues of facilities; recitals in bonds; conclusive validity in favor of purchasers; negotiability; debt limits inapplicable. Such revenue bonds are hereby made a lien on the revenue produced from the operation or rental of such special facility but shall not be general obligations of the issuing municipality and shall not contain the recital set forth in K.S.A. 10-112, or any amendment thereof, but shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority and that such bonds and the interest thereon are to be paid by the issuing municipality from the revenues derived from the operation or rentals of said special facility and not from any other fund or source; that the same have been registered in the office of the clerk of the issuing municipality and the auditor of the state of Kansas respectively, and that said bonds are negotiable. All such revenue bonds when registered and issued as herein provided shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds; that all proceedings and conditions precedent have been held and performed to authorize the issuance thereof and such bonds shall be negotiable and shall be issued in addition to any statutory limits of bonded indebtedness of the issuing municipality.

History: L. 1974, ch. 6, § 5; July 1.



3-158 Same; terms; disposition of excess funds.

3-158. Same; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act may be sold at public or private sale and shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The bonds may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the issuing municipality, by ordinance, resolution or trust agreement provides. Such bonds and any interest thereon shall be exempt from taxation under the laws of this state. In no case where revenue bonds are issued under and by virtue of this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual cost of the project. In the case where the bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual costs of the project when completed, then the excess shall be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under the act. No municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing municipality on account thereof. The provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1974, ch. 6, § 6; L. 1975, ch. 4, § 1; L. 1978, ch. 99, § 5; L. 1980, ch. 3, § 1; L. 1983, ch. 49, § 15; May 12.



3-159 Same; resolution pledging revenues; resolution stating purpose and amount of bonds; redemption prior to maturity; publication of resolutions.

3-159. Same; resolution pledging revenues; resolution stating purpose and amount of bonds; redemption prior to maturity; publication of resolutions. Before any such revenue bonds may be issued, the issuing municipality shall provide by resolution that the income of the special facility (exclusive of land rental) be pledged for the payment of bonds issued hereunder. A resolution shall be adopted by the municipality stating the purpose for which such bonds are to be issued and the total amount of the bonds proposed to be issued, along with a finding by the municipality that revenues pledged will be sufficient to retire the special facilities revenue bonds issued hereunder and may contain such provision for prior redemption as may be agreed upon with the holders of said bonds. Such resolution and finding by the municipality shall be published once each week for three consecutive weeks in the official newspaper of the municipality.

History: L. 1974, ch. 6, § 7; July 1.



3-160 Same; title to facilities to vest in municipality.

3-160. Same; title to facilities to vest in municipality. Title to all facilities acquired, constructed, altered, improved or enlarged with the proceeds of such special facilities revenue bonds shall at all times vest in the issuing municipality.

History: L. 1974, ch. 6, § 8; July 1.



3-162 Airport authority in certain cities; establishment.

3-162. Airport authority in certain cities; establishment. The governing body of any city having a population of more than two hundred fifty thousand (250,000) may establish, by ordinance, an airport authority. Such authority shall be a body corporate and politic, and the official name thereof shall be "The __________ (inserting the name of the city) airport authority."

History: L. 1975, ch. 5, § 1; July 1.



3-163 Same; members.

3-163. Same; members. The airport authority established pursuant to K.S.A. 3-162, and amendments thereto, by the city of Wichita shall be composed of nine members. Seven members of the Wichita airport authority shall be residents of the city of Wichita and shall be appointed by the governing body of the city. The remaining two members shall be appointed by the board of county commissioners of Sedgwick county. Each member appointed by the board of county commissioners shall reside in a different county commissioner district. The terms of the members of the authority shall be designated by ordinance, and each shall hold office for such term or until a successor has been appointed and qualified. In the event of death, resignation or other disqualification of any member of the authority, a successor shall be appointed by the appointing authority to fill the unexpired term of such member. Any member of the authority may be removed by the appointing authority for the same cause as any appointive officer.

Members of the airport authority shall receive no compensation for their services but may be reimbursed for all necessary expenses incurred in the performance of their duties as members of such authority. The members of the authority shall give bond to the city in the sum of $25,000, and the costs thereof shall be paid from the airport operating fund.

History: L. 1975, ch. 5, § 2; L. 1991, ch. 7, § 1; July 1.



3-164 Same; officers.

3-164. Same; officers. When the members of the airport authority have been appointed and qualified as provided by law, they shall meet and elect one member as president, one as vice-president and one as second vice-president, to serve for a term of one (1) year or until a successor is elected.

History: L. 1975, ch. 5, § 3; July 1.



3-165 Same; transaction of business.

3-165. Same; transaction of business. The airport authority shall have the power to maintain an office for such authority and its employees and to make bylaws, rules or regulations for the orderly transaction and management of its business. Three (3) members of the authority shall constitute a quorum, and the affirmative vote of three (3) members shall be sufficient to authorize any act of the authority.

History: L. 1975, ch. 5, § 4; July 1.



3-166 Same; contracts; employees.

3-166. Same; contracts; employees. The airport authority may contract with any person, firm, corporation or governmental entity for the transaction of its business and may appoint, employ and discharge such agents, consultants, employees and servants as it may deem necessary and fix the duties and compensation of all such appointees and require any of them to give security for the faithful performance of their duties.

History: L. 1975, ch. 5, § 5; July 1.



3-167 Same; powers, authority and control.

3-167. Same; powers, authority and control. When an airport authority has been established pursuant to K.S.A. 3-162 and the members thereof have been qualified in the manner provided by law, such airport authority shall be vested with all powers, authority and control heretofore vested in the governing body, the board of park commissioners or other body of such city, so far as the same relates to municipal airports, and such airport authority shall have every power, authority and control over municipal airports as is or may hereafter be vested in a board of park commissioners, governing body or other body, except that all general obligation bonds required or authorized by law to be issued relating to municipal airports and all taxes levied for the maintenance or improvement of municipal airports shall be issued and levied by the governing body of the city.

History: L. 1975, ch. 5, § 6; July 1.



3-168 Airport authority in certain counties; appointment of law enforcement officers.

3-168. Airport authority in certain counties; appointment of law enforcement officers. The board of directors of any airport authority located in a county having a population of more than one hundred thousand (100,000) and less than two hundred thousand (200,000) is authorized to appoint with the consent of the governing body appointing the airport authority such law enforcement officers as the board shall deem necessary for proper law enforcement, airport security and police protection within the jurisdictional boundaries of property owned, managed or controlled by the airport authority.

History: L. 1977, ch. 5, § 1; March 18.



3-169 Same; authority of law enforcement officers.

3-169. Same; authority of law enforcement officers. Law enforcement officers appointed by such airport authority shall have the power and authority of police officers on property owned, managed or controlled by the airport authority to enforce state laws, county resolutions and rules and regulations adopted by the airport authority. Every officer appointed by the airport authority shall, while on duty, wear and publicly display a badge of office.

History: L. 1977, ch. 5, § 2; March 18.



3-170 Same; qualifications of law enforcement officers.

3-170. Same; qualifications of law enforcement officers. All officers regularly appointed by the board shall be qualified under the provisions of article 56 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, but any officer may receive a temporary appointment pending completion of the requirements for a certificate attesting to the satisfactory completion of the required number of hours of accredited instruction at the law enforcement training center.

History: L. 1977, ch. 5, § 3; March 18.



3-171 Same; contracts of board of directors with city or county for police protection.

3-171. Same; contracts of board of directors with city or county for police protection. The board of directors of the airport authority may enter into contracts with the county, or any city located in the county in which the airport authority is located, for the purpose of providing special police protection by any such city or county on property owned, managed or controlled by the airport authority. While on property owned, managed or controlled by the airport authority, all duly qualified law enforcement officers of any city or county contracting with the airport authority shall have all of the powers and authority herein granted to law enforcement officers appointed by the airport authority.

History: L. 1977, ch. 5, § 4; March 18.






Article 2 REGULATION OF AIRCRAFT

3-201 Definition of terms.

3-201. Definition of terms. The words and phrases herein used shall be construed as follows:

"Aircraft" shall include any machine or contrivance, except parachutes, used for exhibition purposes or for carrying persons or property, propelled through the air and controlled by man, regardless of how propelled or controlled.

"Pilot" shall mean any person licensed as herein required, to operate aircraft.

"Navigate" shall mean to float or sail through the air by means of aircraft including ground maneuvers necessary therefor.

History: L. 1931, ch. 6, § 1; March 16.



3-202 Pilot's certificate.

3-202. Pilot's certificate. Any person who navigates any aircraft within this state or uses any aircraft for instruction in the art of navigation, without a pilot's certificate, issued by the department of commerce of the United States, or without a valid certificate of airworthiness for such aircraft, issued by said department of commerce, where such certificate is required shall be punished as hereinafter provided.

History: L. 1931, ch. 6, § 2; March 16.



3-203 Violation of air commerce regulations.

3-203. Violation of air commerce regulations. Any person who navigates any aircraft within this state or uses any aircraft for instruction in the art of navigation in violation of air commerce regulations which have been or may hereafter be promulgated by the department of commerce of the United States, shall be punished as hereinafter provided.

History: L. 1931, ch. 6, § 3; March 16.



3-204 Pilot to present license on demand.

3-204. Pilot to present license on demand. The certificate of license required shall be kept in the personal possession of the licensee when he or she is operating aircraft within this state, and must be presented for inspection upon the demand of any passenger or any peace officer of this state, or any official manager or person in charge of any airport or landing field in this state upon which he or she shall land.

History: L. 1931, ch. 6, § 4; March 16.



3-205 Offenses under act; penalties.

3-205. Offenses under act; penalties. Any person violating the terms hereof shall be guilty of a misdemeanor and upon conviction shall be fined in a sum not exceeding five hundred dollars ($500) or by confinement in the county jail not exceeding six (6) months, or by both such fine and imprisonment.

History: L. 1931, ch. 6, § 5; March 16.



3-206 Federal aircraft or pilots.

3-206. Federal aircraft or pilots. None of the provisions of this act shall in anywise be construed to apply to govern or control aircraft owned by the United States government or pilots in the employ or service of the United States government.

History: L. 1931, ch. 6, § 6; March 16.



3-207 Invalidity of act.

3-207. Invalidity of act. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found to be invalid by any court.

History: L. 1931, ch. 6, § 7; March 16.






Article 3 COUNTY AIRPORTS

3-301 Johnson county.

3-301. Johnson county. This act shall apply only to such counties in the state as shall border on or be contiguous to two cities, each of which shall have a population of more than 115,000 and located either within or without the state of Kansas.

History: L. 1941, ch. 15, § 1; Feb. 7.



3-302 Same; bonds for public airports and related facilities.

3-302. Same; bonds for public airports and related facilities. Such counties may establish public airports and are hereby authorized, through the board of county commissioners of said county, to issue and sell their general obligations bonds for the purpose of acquiring land, purchasing, constructing or improving public airports and all related facilities.

History: L. 1941, ch. 15, § 2; L. 1967, ch. 10, § 1; July 1.



3-303 Same; resolution; protest petition; election.

3-303. Same; resolution; protest petition; election. Prior to the issuance of said bonds, the board of county commissioners shall by resolution set out the amount and purpose for which said bonds are to be issued and publish said resolution once in the official county newspaper. Such bonds shall not be issued if within sixty (60) days after the publication of said notice a petition or petitions shall be filed with the county election officer signed by at least five percent (5%) of the qualified electors of each of the commissioner districts of said county protesting the issuance of such bonds. In determining the sufficiency of such protest or the number of voters required to sign said protesting petition or petitions, the total vote cast in such commissioner districts for secretary of state at the last general election shall be used as a basis. In the event that such petitions are filed, it shall be the duty of the board of county commissioners to submit the question of the issuance of such bonds to the qualified electors of such county at a special election called for such purpose or at the next general election. Such election shall be called and held in the manner provided by the general bond law.

History: L. 1941, ch. 15, § 3; L. 1967, ch. 10, § 2; L. 1978, ch. 8, § 1; April 11.



3-304 Same; amount of bonds; bonded debt limitations inapplicable.

3-304. Same; amount of bonds; bonded debt limitations inapplicable. All bonds issued under the provisions of this act shall be issued in accordance with the provisions of the general bond law, and the aggregate amount of bonds so issued shall not exceed one percent (1%) of the assessed valuation of the tangible taxable property of the county as shown by the records and books of the county clerk at the last preceding assessment. Bonds issued under this act shall not be subject to or within any bonded debt limitation prescribed by any other law of the state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1941, ch. 15, § 4; L. 1967, ch. 10, § 3; L. 1978, ch. 8, § 2; April 11.



3-305 Same; condemnation.

3-305. Same; condemnation. For the purpose of acquiring any necessary land or rights-of-way over the same for the operation of public airports, if the board of county commissioners cannot agree with the owner as to the price to be paid therefor, condemnation procedure may be instituted by said board and prosecuted in the name of the county, under the provisions of the general provisions of the law relating to condemnation.

History: L. 1941, ch. 15, § 5; L. 1967, ch. 10, § 4; July 1.



3-306 Same; regulation of airports; federal funds; contracts and leases.

3-306. Same; regulation of airports; federal funds; contracts and leases. The board of county commissioners hereby is authorized to operate and maintain and to make such reasonable rules and regulations governing the conduct and operation, maintenance and care of public airports as may be necessary for the best interests of the county and general public and is authorized to accept federal funds, and to enter into leases and contracts with the federal government or any of its agencies, and with private individuals and persons pertaining to the use, conduct, operation, maintenance and care of public airports.

History: L. 1941, ch. 15, § 6; L. 1967, ch. 10, § 5; July 1.



3-307 Same; tax levies, use of proceeds.

3-307. Same; tax levies, use of proceeds. For the purpose of equipping, improving, operating, maintaining and regulating public airports, and all things incidental thereto, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, said board of county commissioners hereby is authorized to levy an annual tax in an amount necessary to pay the cost thereof.

History: L. 1941, ch. 15, § 7; L. 1967, ch. 10, § 6; L. 1970, ch. 100, § 4; L. 1975, ch. 162, § 4; L. 1979, ch. 52, § 28; July 1.



3-307a Airport commission; terms; vacancies; removal; office space.

3-307a. Airport commission; terms; vacancies; removal; office space. Whenever the board of county commissioners of any county operating under the provisions of K.S.A. 3-301 to 3-307, and any acts amendatory thereof or supplemental thereto, shall determine, by resolution, that it is in the best interests of the county to place the supervision and jurisdiction of any public airports operated by the county under an airport commission, the board may appoint such a commission of five (5) members, residents of the county, who shall not be elected officers or employees of the county, but shall be well known for their integrity. The chairman of the board of county commissioners shall, with the approval of the board, appoint one commissioner to serve for a term of one (1) year, two commissioners to serve for terms of two (2) years each, and two commissioners to serve for terms of three (3) years each; and thereafter as the terms of the members expire, they shall be appointed in the same manner for three (3) year terms and until their successors are appointed and qualify. In case of a vacancy in office, a member shall be appointed by the board of county commissioners in the same manner to fill the unexpired term caused by the vacancy.

Any member of said commission may be removed by the board of county commissioners for the same cause justifying removal of any appointive officer.

Members of the airport commission shall receive no compensation for their services but may be reimbursed for necessary expenses incurred in the performance of their duties under this act or the act of which this is act is supplemental and amendatory. The board of county commissioners shall provide a meeting place for the airport commissioners and suitable office space and supplies for any employees of such airport commission.

History: L. 1967, ch. 10, § 7; July 1.



3-307b Same; powers of commission.

3-307b. Same; powers of commission. The airport commission so appointed shall be vested with the authority and control over public airports operated by the county, including any buildings, grounds, and other airport structures located anywhere within the county. Said commission may employ legal counsel, engineers, architects and other personnel necessary to carry out duties prescribed by this act; and are further empowered to contract for, buy and sell real and personal property for airport purposes, and to do all things necessary to properly carry out the duties provided for by this act.

Powers conferred on the airport commission by this act may be exercised only with the approval of the board of county commissioners, and all expenditures made pursuant to this act shall be within available resources. The board of county commissioners is authorized to delegate powers conferred upon said commissioners by article 3 of chapter 3 of the Kansas Statutes Annotated, as amended, to the commission in accordance with the powers of this act.

History: L. 1967, ch. 10, § 8; July 1.



3-307c Same; exercise of powers.

3-307c. Same; exercise of powers. In exercising the powers conferred by this act, the airport commission shall (1) submit a proposed annual budget to the board of county commissioners with recommendations concerning the tax levy, (2) adopt programs and institute actions to attract industry, (3) act in such a manner as to provide facilities for maximum travel service, (4) submit recommendations for regulations to be adopted by the commission, (5) act as an airport zoning commission for the county commissioners, (6) make recommendations concerning acquisition of lands for use as public airports and facilities in connection therewith and (7) do all other things deemed necessary and expedient to promote air services in the county.

History: L. 1967, ch. 10, § 9; July 1.



3-307d Same; jurisdiction over airports and facilities.

3-307d. Same; jurisdiction over airports and facilities. Whenever public airports are acquired, constructed or operated pursuant to provisions of this act, or this act as amended, said public airports shall thereafter remain under the jurisdiction of the board of county commissioners notwithstanding subsequent annexation of said public airports by a city.

History: L. 1967, ch. 10, § 10; July 1.



3-307e Same; zoning.

3-307e. Same; zoning. The airport commission shall act as an airport zoning commission for the county and as such shall make recommendations and serve in the same capacity as an airport zoning commission provided for in subsection (2) of K.S.A. 3-705. Said commission shall make such recommendations concerning type and boundary of zones and regulations to be adopted for public airports and all property within one (1) mile thereof. The board of county commissioners shall act on such recommendations and may zone such public airports and the surrounding areas within one (1) mile except where such areas have already been zoned by city action. In such cases, city zoned areas shall keep such city zoning control except that any changes in existing city zoning must have the approval of the board of county commissioners. All airport zoning regulations adopted as provided for herein shall be administered by the airport commission, as directed by the board of county commissioners. The county commissioners shall exercise directly all the zoning authority granted by this act in the event an airport commission is not appointed or functioning.

The provisions of article 7 of chapter 3 of the Kansas Statutes Annotated shall, insofar as the same can be made applicable, govern judicial review and enforcement and remedies for airport zoning regulations adopted pursuant hereto.

History: L. 1967, ch. 10, § 11; July 1.



3-308 Counties of 5,000 or less.

3-308. Counties of 5,000 or less. The provisions of this act shall apply to any county having a population of not more than five thousand (5,000) desiring to acquire, own, operate or lease an airport and flying field as provided in this act.

History: L. 1963, ch. 187, § 1; June 30.



3-309 Same; resolution; petition; election.

3-309. Same; resolution; petition; election. The board of county commissioners of any such county may adopt a resolution stating that, in its opinion, the public safety, service and welfare will be advanced by the county owning, operating or leasing an airport and flying field; and that such county may acquire by gift, lease, purchase or otherwise an airport and flying field or lands for use as an airport and flying field and for such other purposes not hazardous to aviation, subject to the approval of the voters at an election held as hereinafter provided, stating how the question shall appear on the ballot.

If such resolution is adopted, or if a petition favoring the adoption of such a resolution signed by a number of legal electors of the county equal to or greater than ten percent (10%) of the total vote cast for the office of secretary of state in such county at the last preceding general election is filed with the county clerk, then such resolution shall be adopted and the same shall be submitted at the next general election to the legal voters of the county for their approval or rejection in the manner provided by K.S.A. 25-605. The question shall appear on the ballot in substantially the same wording as the question is stated in said resolution.

If a majority of those voting on the question shall vote in favor of such proposition, then the board of county commissioners shall proceed in accordance therewith and the provisions of this act.

History: L. 1963, ch. 187, § 2; June 30.



3-310 Same; tax levies, use of proceeds.

3-310. Same; tax levies, use of proceeds. The board of county commissioners of any county which has acquired an airport and flying field as provided in this act is hereby authorized to levy an annual tax for the purpose of purchasing, operating, improving or maintenance of same and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1963, ch. 187, § 3; L. 1970, ch. 100, § 5; L. 1975, ch. 162, § 5; L. 1979, ch. 52, § 29; July 1.



3-311 Same; lease or assignment; purposes.

3-311. Same; lease or assignment; purposes. The board of county commissioners of such counties so acquiring airports or flying fields may lease, assign or sublease the whole or part of such airport or flying field to one or more responsible persons, associations or corporations for any purpose directly or incidentally required for the successful operation of such property: Provided, Areas not necessary for such activities may be leased for uses, such as agricultural, which are not hazardous to aviation.

History: L. 1963, ch. 187, § 4; June 30.



3-312 Same; operation; rules and regulations.

3-312. Same; operation; rules and regulations. Upon the acquisition of such airport and flying field, the board of county commissioners is hereby authorized to operate, improve and maintain and care for same and to make such reasonable rules and regulations governing the conduct, operation, care and maintenance as may be necessary for the best interests of the county and the general public.

History: L. 1963, ch. 187, § 5; June 30.



3-313 Same; acceptance of federal and state funds; application of 3-601 to 3-603.

3-313. Same; acceptance of federal and state funds; application of 3-601 to 3-603. Counties acquiring airports under the provisions of this act are hereby authorized to accept and expend state, federal and other moneys. The provisions of K.S.A. 3-601, 3-602 and 3-603, and acts amendatory thereof or supplemental thereto, shall apply to such counties.

History: L. 1963, ch. 187, § 6; June 30.



3-314 Revenue bonds for airports and other facilities in counties establishing public airports under 3-302; pledge of facility income.

3-314. Revenue bonds for airports and other facilities in counties establishing public airports under 3-302; pledge of facility income. Any county which has established a public airport, pursuant to the authority granted in K.S.A. 3-302, may, through its board of county commissioners, issue revenue bonds for the acquisition, construction, alteration, repair, improvement, extension or enlargement of any facility of such airport or any facility for warehousing, industry or transportation located at such airport. Such bonds shall be issued in the same manner provided in K.S.A. 3-303 for the issuance of general obligation bonds for such airport, and before any such bonds may be issued, said board of county commissioners shall, by resolution, provide that the net income from any airport facility, or any facility for warehousing, industry or transportation located at such airport, which is acquired, constructed, altered, repaired, improved, extended or enlarged with the proceeds of bonds issued hereunder shall be pledged for the payment of said bonds.

History: L. 1969, ch. 11, § 1; L. 1976, ch. 12, § 1; April 13.



3-315 Same; terms; disposition of excess funds.

3-315. Same; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued under and by virtue of this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual cost of the project. In the case where bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual cost of the project when completed, then the excess shall be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under this act. The board of county commissioners of such county shall not have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the board on account thereof.

History: L. 1969, ch. 11, § 2; L. 1978, ch. 99, § 6; L. 1983, ch. 49, § 16; May 12.



3-316 Application of act; levy for airport purposes; resolution; publication; protest; election.

3-316. Application of act; levy for airport purposes; resolution; publication; protest; election. This act shall apply only in counties having a population of more than 16,000 and not more than 17,000. The board of county commissioners of any county owning fee simple title to real estate used as a county airport for the service of all aircraft and pilots desiring to use the same may make an annual tax levy for a period of not exceeding five years in an amount not to exceed two mills, upon the assessed taxable tangible property in such county for the purposes specified in this act. No levy shall be made under this act until a resolution is adopted by such board of county commissioners in the following form:

______________ County, Kansas Resolution

BE IT RESOLVED that:

The above-named county shall be authorized to make an annual tax levy for a period of _________ years in the amount of _____ mills upon the assessed taxable tangible property of such county for the purpose of construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings, runways and hangars for airport purposes, architectural expenses incidental thereto, purchasing, leasing or otherwise acquiring servitudes or easements over surrounding lands to provide safe and unobstructed approaches thereto for the landing and taking off of aircraft using such airport. The tax levy authorized by this resolution may be made, unless a petition in opposition to the same signed by not less than 5% of the qualified electors of such county is filed with the county election officer of the county within 60 days after the publication of this resolution. In the event such a petition is filed such county election officer shall submit the question of whether such tax levy shall be authorized to the electors in the county at a special election called for the purpose which may be at the time of the next general election or at another time, as is specified by the board of county commissioners of the above county.

Certificate

This is to certify that the above resolution was duly adopted by the board of county commissioners, ________ County, Kansas, on the ____ day of ___________, 19___.

___________________________ Clerk of the above board of county commissioners.

All of the blanks in the above resolution shall be appropriately filled. The blank preceding the word "years" shall be filled with a specific number, and the blank preceding the word "mills" shall be filled with a specific number, and no word shall be inserted in either of such blanks. Such resolution shall be published once a week for two consecutive weeks in a newspaper having general circulation in the county. In the event that no petition as specified above is filed in accordance with the provisions of such notice, such board of county commissioners may make the tax levy specified in the resolution. If such a petition is filed as provided in such notice, such board of county commissioners may notify the county election officer of the date of a special election to be held to submit the question of whether such tax levy shall be authorized. In the event that such board of county commissioners fails to notify the county election officer within 60 days after such a petition is so filed, the resolution shall be deemed abandoned and no like resolution shall be adopted by such board of county commissioners within the nine months following the first publication of such notice. As used in this act, "unconditionally authorized to make a tax levy under authority of K.S.A. 3-316" means that the county has adopted a resolution under this section, has published the same, and either that such resolution was not protested or that it was protested and an election has been held by which the tax levy of the county under this section was approved.

History: L. 1981, ch. 111, § 1; April 25.



3-317 Same; airport capital outlay fund.

3-317. Same; airport capital outlay fund. There is hereby established in every county to which this act applies a fund which shall be called the airport capital outlay fund, which fund shall consist of all moneys deposited therein in accordance with law. The proceeds of any tax levied under K.S.A. 3-316 shall be deposited in the airport capital outlay fund established by this act of the county making such levy.

History: L. 1981, ch. 111, § 2; April 25.



3-318 Same; use of moneys.

3-318. Same; use of moneys. Any moneys in the airport capital outlay fund of any county and any moneys received from issuance of bonds under K.S.A. 3-319 or 3-324 may be used for the purpose of construction, reconstruction, repair, remodeling, additions to, furnishing and equipping of buildings, runways and hangars for airport purposes, architectural expenses incidental thereto, purchasing, leasing or otherwise acquiring servitudes or easements over surrounding lands to provide safe and unobstructed approaches thereto for the landing and taking off of aircraft using such airport.

History: L. 1981, ch. 111, § 3; April 25.



3-319 Same; issuance of bonds; amount; limitations.

3-319. Same; issuance of bonds; amount; limitations. Any county which is unconditionally authorized to make a tax levy under K.S.A. 3-316 may, in lieu of making all or part of such tax levy, issue and sell general obligation bonds as now provided by law for the issuance of general obligation bonds for the purposes stated in this act except that such bonds shall be issued to mature in not more than five years and except that no election shall be required. In the event that bonds are issued under authority of this section, the amount of such bonds which may be issued shall be determined as follows:

(a) The amount of such bonds shall not exceed the amount of the product which results from multiplying three mills (or such lesser amount as specified in subsection (b)) times five or such lesser amount as specified in subsection (b) times the assessed taxable, tangible valuation of the county at the time the bonds are issued, less the sum of all amounts specified in subsections (c) and (d).

(b) In the event that the initial resolution adopted under K.S.A. 3-316 specified a lesser number of mills than two or a lesser number of years than five, the numeral 4 or the numeral 5, respectively, in the subsection (a) shall be reduced accordingly.

(c) The maximum amount of bonds authorized by this section to be issued shall be reduced by all amounts which have been or will be received by such county from any tax levy (made before such bonds are issued) under authority of K.S.A. 3-316, and such maximum amount shall be further reduced by the estimated amount of interest to be paid on such bonds.

(d) The maximum amount of bonds authorized by this section to be issued shall be reduced by an amount equal to the amount of unpaid principal on bonds which have theretofore been issued under this section.

History: L. 1981, ch. 111, § 4; April 25.



3-320 Same; bonded debt limitation; exclusion.

3-320. Same; bonded debt limitation; exclusion. Bonds issued under authority of K.S.A. 3-319 or 3-324 shall not be subject to or within any bonded debt limitation prescribed by law and, in determining the amount of bonded indebtedness of any county for determination of any such bonded debt limitation, bonds issued under this section shall not be considered.

History: L. 1981, ch. 111, § 5; April 25.



3-321 Same; effect of not making a levy; limitations.

3-321. Same; effect of not making a levy; limitations. In the event that any county is unconditionally authorized to make a tax levy under authority of K.S.A. 3-316, but the board of county commissioners of such county chooses, in any year, not to make such tax levy, or chooses to make a smaller tax levy for such purpose, such board of county commissioners may do so. In the event that the board of county commissioners of any county refrains from making a levy in any one or more years or making the full levy which it is authorized to make under K.S.A. 3-316 and the resolution adopted thereunder, the authority of such county to make a tax levy under K.S.A. 3-316 shall not thereby be extended beyond the original period specified in the resolution adopted under K.S.A. 3-316, nor shall the number of mills of tax authorized in any succeeding year be increased thereby.

History: L. 1981, ch. 111, § 6; April 25.



3-322 Same; second resolution; when, limitations; effect.

3-322. Same; second resolution; when, limitations; effect. When an initial resolution has been adopted under K.S.A. 3-316, and such resolution specified a smaller number of mills than two or a smaller number of years than five, the board of county commissioners of such county may adopt a second resolution under the same procedure as is provided in K.S.A. 3-316 for the initial resolution and subject to the same conditions as provided in K.S.A. 3-316 shall be authorized to make such additional tax levy as is specified in such second resolution for the remainder of the five years succeeding the adoption of such initial resolution. Any such second resolution shall be limited in amount as specified in K.S.A. 3-316, less such amount as has been authorized in the initial resolution, and not to exceed two mills in any one year. In the event that any such resolution is so adopted and the tax levy therein specified is approved under the conditions specified in K.S.A. 3-316, the amount of bonds which may be issued under K.S.A. 3-319 shall be increased accordingly.

History: L. 1981, ch. 111, § 7; April 25.



3-323 Same; renewal after five-year interval.

3-323. Same; renewal after five-year interval. The board of county commissioners of any county which has made a tax levy under K.S.A. 3-316 may at the expiration of five years from the date of adoption of the initial resolution authorizing such tax levy, renew its authority to make a like annual tax levy in the amount and upon the conditions and in the manner specified in K.S.A. 3-316, and at five-year intervals thereafter may in like manner and on like conditions renew such levy for successive five-year periods.

History: L. 1981, ch. 111, § 8; April 25.



3-324 Same; issuance of bonds, when; limitations.

3-324. Same; issuance of bonds, when; limitations. Any county which is unconditionally authorized to make a tax levy under K.S.A. 3-316 and 3-322 may issue and sell general obligation bonds based upon and in lieu of making all or part of such tax levy authorized under K.S.A. 3-322. Any bonds issued under authority of this section shall be subject to like limitations as bonds issued under K.S.A. 3-319 and shall be issued in the same manner.

History: L. 1981, ch. 111, § 9; April 25.






Article 4 NATIONAL DEFENSE OPERATIONS DEPOTS

3-401 Counties over 125,000 and valuation over $150,000,000; bonds; elections; limitations.

3-401. Counties over 125,000 and valuation over $150,000,000; bonds; elections; limitations. In counties having a population of more than one hundred twenty-five thousand and having an assessed tangible valuation of more than one hundred fifty million dollars, the board of county commissioners is hereby authorized and empowered to issue the bonds of such county in an amount not exceeding two hundred thousand dollars for the purpose of acquiring land to be donated to the federal government for an aircraft supply and repair depot for national defense purposes. Before any such bonds shall be issued, the question of issuing same shall be submitted to the vote of the people at a special election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election, shall have declared by their votes in favor of issuing said bonds. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1 of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. The total amount of bonds issued under this act by any such county shall never exceed the sum of two hundred thousand dollars.

History: L. 1941, ch. 16, § 1; L. 1941, ch. 17, § 1; April 9.



3-402 Aircraft supply depots in counties over 125,000; acquisition of land; eminent domain.

3-402. Aircraft supply depots in counties over 125,000; acquisition of land; eminent domain. If a majority of the qualified electors of such county voting on the question shall vote in favor of the issuance of said bonds, the board of county commissioners, in the name of the board of county commissioners of said county, may acquire title by purchase, donation, dedication or by the exercise of the right of eminent domain, to any lands or interest therein, for the purposes specified in K.S.A. 3-401. The right of eminent domain, when exercised as herein provided shall be in accordance with the provisions of K.S.A. 26-501 to 26-516, inclusive.

History: L. 1941, ch. 16, § 2; L. 1941, ch. 17, § 2; L. 1963, ch. 234, § 18; Jan. 1, 1964.



3-403 Same; federal cooperation.

3-403. Same; federal cooperation. The board of county commissioners of any such county is hereby authorized and empowered to donate said land so acquired by deed or otherwise, to the war department of the United States, and to enter into all contracts and agreements necessary to cooperate with the secretary of war of the United States, or other federal department or agency and to do and perform any act required in order to provide for carrying out the provisions of this act.

History: L. 1941, ch. 16, § 3; L. 1941, ch. 17, § 3; April 9.



3-404 Two second-class cities in county between 34,000 and 42,000; joint ownership; contracts; gifts.

3-404. Two second-class cities in county between 34,000 and 42,000; joint ownership; contracts; gifts. Whenever in the opinion of the governing bodies of any two cities of the second class, both of which are located in a county having a population of not less than thirty-four thousand nor more than forty-two thousand, the public safety and national defense can be promoted thereby, the governing bodies of such cities may acquire as tenants in common, within or without the city limits of such cities, by purchase, gift, lease, or otherwise, lands to be used for the purpose of an army air corps operations depots or other facilities relating to national defense. Such cities may enter into contracts or agreements with each other relating thereto, duly authorized by ordinances and for joint acquisition of such lands. The governing bodies of such cities shall have authority to accept gifts of money or other things of value from any person, firm or corporation to be used in acquiring lands for such purposes.

History: L. 1941, ch. 14, § 1; April 7.



3-405 Same; rights and duties of cities; eminent domain.

3-405. Same; rights and duties of cities; eminent domain. Such cities are hereby granted the same rights, privileges and immunities, and are charged with the same obligations, responsibilities and duties toward lands acquired under the provisions of this act located outside the limits of such cities as now exercised for any property located within the limits of any such city. In acquiring lands under the provisions of this act, such cities or either of them shall have the right of eminent domain and the same shall be exercised in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1941, ch. 14, § 2; L. 1963, ch. 234, § 19; Jan. 1, 1964.



3-406 Same; leasing to federal government.

3-406. Same; leasing to federal government. The governing bodies of such cities shall have power by ordinance to lease lands so acquired to the federal government or any of its agencies under such terms and conditions as shall be agreed by the governing bodies of such cities and the federal government or its agencies.

History: L. 1941, ch. 14, § 3; April 7.



3-407 Same; police power extended.

3-407. Same; police power extended. The police powers of such cities is hereby extended to all lands acquired under the provisions of this act, outside the city limits and such cities are hereby empowered to enact ordinances governing the conduct of persons thereon.

History: L. 1941, ch. 14, § 4; April 7.



3-408 Certain second-class cities authorized to use moneys derived from joint operation of airport for industrial building; lease.

3-408. Certain second-class cities authorized to use moneys derived from joint operation of airport for industrial building; lease. The provisions of this act shall apply to any two (2) cities of the second class which own and hold as tenants in common lands which are used as an airport, and which airport is jointly operated, controlled, and maintained by such cities. Whenever, in the opinion of the governing bodies of such two (2) cities, the public services and welfare can be advanced thereby, such governing bodies may use any moneys which have been derived from the joint operation of an airport which they shall determine are not necessary to be used for the joint operation, control, maintenance, improvement, or development of such airport, for the construction, equipment, and maintenance of a building to be used for industrial purposes, which building shall be located on part of the lands owned or acquired for airport purposes, but which portion of land is not needed for airport purposes. The governing bodies of such cities may jointly lease any industrial building so constructed and equipped for such terms and upon such conditions as the governing bodies of such cities jointly shall fix. The governing bodies of such cities may enter into contracts or agreements with each other, duly authorized by such governing bodies, for their joint construction, equipment, maintenance, operation, control, and improvement of any such industrial building.

History: L. 1957, ch. 137, § 1; June 29.






Article 6 FEDERAL AND OTHER MONEYS

3-601 Acceptance and expenditure of federal and other moneys; compliance.

3-601. Acceptance and expenditure of federal and other moneys; compliance. All political subdivisions of the state now or hereafter authorized by the laws of this state to acquire, operate, maintain or regulate an airport or airports are hereby authorized, acting singly or jointly, to accept, receive, receipt for, disburse and expend federal monies, and other monies, either public or private, for the acquisition, planning, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal monies upon such airports and other air navigation facilities.

History: L. 1947, ch. 14, § 1; April 11.



3-602 Same; contracts.

3-602. Same; contracts. Such political subdivisions, acting singly or jointly, are hereby authorized and empowered to enter into contracts and agreements with the federal government or agencies thereof for the acquisition, planning, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities: Provided, That where such acquisition, planning, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal moneys, said political subdivision of this state may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder.

History: L. 1947, ch. 14, § 2; April 11.



3-603 Same; validation of prior acts.

3-603. Same; validation of prior acts. The acceptance, receipt, and expenditure of all federal moneys heretofore made by any political subdivision of this state and all contracts and agreements heretofore made with the federal government or agencies thereof by any political subdivision of this state for the acquisition, planning, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities and sites therefor are hereby legalized and made valid and effective.

History: L. 1947, ch. 14, § 3; April 11.



3-604 Moneys available under federal airport act; definitions.

3-604. Moneys available under federal airport act; definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Municipality" means any city or county or any agency thereof; and

(b) "Federal airport act" means the aviation facilities expansion act of 1969 or the airport and airways development act of 1969 or such other title as the referred to acts shall be finally enacted under by the United States congress during its 1970 session, and such other existing federal acts as are referred to therein.

History: L. 1970, ch. 3, § 1; July 1.



3-605 Same; powers of secretary of transportation.

3-605. Same; powers of secretary of transportation. The secretary of transportation is hereby empowered to:

(1) Act as the agent of sponsors located in the state;

(2) accept in behalf of the sponsors and disburse to them all payments made pursuant to agreements under the federal airport act;

(3) acquire by purchase, gift, devise, lease, or otherwise, any property, real or personal, or any interest therein, including easements, necessary to establish or develop airports;

(4) engage in airport systems planning on a statewide basis; and

(5) undertake airport development, or provide financial assistance to public agencies within the state for carrying it out.

History: L. 1970, ch. 3, § 2; L. 1975, ch. 426, § 25; Aug. 15.



3-606 Same; application by municipalities for moneys available under federal airport act; acceptance, receipt and disbursement of said moneys; agreements with state secretary of transportation.

3-606. Same; application by municipalities for moneys available under federal airport act; acceptance, receipt and disbursement of said moneys; agreements with state secretary of transportation. Notwithstanding the provisions of K.S.A. 3-605, any municipality in this state, whether acting alone or jointly with other municipalities or with the state, may submit to the secretary of transportation of the United States any project application under the provisions of the federal airport act, or any amendment thereto, and the project application may be approved by the secretary of transportation of the state department of transportation. Such municipality or municipalities may directly accept, receive, receipt for or disburse any funds granted by the United States under the federal airport act, or may designate said state secretary of transportation as its agent to accept, receive, receipt for and disburse such funds. Such municipality or municipalities may enter into an agreement with said state secretary of transportation prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and applicable laws of this state. Any grant of money made by the United States government pursuant to the federal airport act may be retained by the state or paid over to the municipality or municipalities for whom the grant was made under such terms and conditions as may be imposed by the United States government in making such grant.

History: L. 1970, ch. 3, § 3; L. 1975, ch. 426, § 26; Aug. 15.






Article 7 ZONING REGULATIONS

3-701 Definitions.

3-701. Definitions. As used in this act, unless the context otherwise requires:

(1) "Airport" means any area of land or water designed and set aside for the landing and taking-off of aircraft and utilized or to be utilized in the interest of the public for such purposes, and also means any military airfield.

(2) "Airport hazard" means any structure or tree or use of land which obstructs the airspace required for the flight of aircraft in landing or taking-off at any airport or is otherwise hazardous to such landing or taking-off of aircraft.

(3) "Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this act.

(4) "Political subdivision" means those now or hereafter authorized by the laws of this state to acquire, operate, maintain or regulate an airport or airports, acting singly or jointly, and also means those within or partly within fifty thousand (50,000) feet of a military airfield control tower.

(5) "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof.

(6) "Structure" means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines.

(7) "Tree" means any object of natural growth.

History: L. 1947, ch. 13, § 1; L. 1955, ch. 10, § 1; April 4.



3-702 Airport hazards contrary to public interest.

3-702. Airport hazards contrary to public interest. It is hereby found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking-off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment or interest therein. Accordingly, it is hereby declared: (a) That the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question; (b) that it is therefore necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented. It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.

History: L. 1947, ch. 13, § 2; L. 1949, ch. 9, § 1; April 8.



3-703 Power to adopt airport zoning regulations; privately owned airports.

3-703. Power to adopt airport zoning regulations; privately owned airports. In order to prevent the creation or establishment of airport hazards, any political subdivision or subdivisions owning, controlling, or operating an airport, or those within or partly within fifty thousand (50,000) feet of a military airfield control tower, may adopt, administer, and enforce, in the manner and upon the conditions hereinafter prescribed, airport zoning regulations for such airport hazard area, whether such hazard area is located within or without the territorial limits of such subdivision, which regulations may divide such area into zones, and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow: Provided, That the governing body of any political subdivision within the boundaries of which, or within five (5) miles of the territorial limits of which is located a privately owned airport which uses its facilities to provide a service to the public, may exercise zoning powers granted herein if in the opinion of said governing body such action is necessary to protect the public interests in the services afforded by said privately owned airport.

History: L. 1947, ch. 13, § 3; L. 1949, ch. 9, § 2; L. 1955, ch. 10, § 2; April 4.



3-704 Relation to comprehensive zoning regulations.

3-704. Relation to comprehensive zoning regulations. (1) Incorporation. In the event that a political subdivision has adopted, or hereafter adopts, a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof, may be incorporated in and made a part of such comprehensive zoning regulations, and be administered and enforced in connection therewith.

(2) Conflict. In the event of conflict between any airport zoning regulations adopted under this act and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivisions which adopted the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement as to airport hazards shall govern and prevail.

History: L. 1947, ch. 13; § 4; June 30.



3-705 Procedure for adoption of zoning regulations.

3-705. Procedure for adoption of zoning regulations. (1) Notice and hearing. No airport zoning regulations shall be adopted, amended, or changed under this act except by action of the governing body of the political subdivision or subdivisions in question, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in such political subdivision or subdivisions.

(2) Airport zoning commission. Prior to the initial zoning of any airport hazard area under this act, the political subdivision or subdivisions which are to adopt the regulations shall appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report, and the governing body of the political subdivision or subdivisions shall not adopt airport zoning regulations until the final report of such commission is received. Where a city planning commission or comprehensive zoning commission already exists, it may be appointed as the airport zoning commission.

History: L. 1947, ch. 13, § 5; June 30.



3-706 Airport zoning requirements.

3-706. Airport zoning requirements. (1) Reasonableness. All airport zoning regulations adopted under this act shall be reasonable and none shall impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of this act. In determining what regulations it may adopt, each political subdivision shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.

(2) Nonconforming uses. No airport zoning regulations adopted under this act shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in subsection (3) of K.S.A. 3-707, or any amendments thereto: Provided, however, That any political subdivision may require, upon thirty days notice in writing any person, firm, association, or corporation owning and maintaining any nonconforming pole or pole line upon the roads and highways immediately adjoining said airport to remove, lower, change, or alter said nonconforming pole or pole line, upon prior payment by the owner or owners of said airport, whether municipal or private, to said person, firm, association, or corporation of the reasonable and necessary expense of removing, lowering, changing, or altering said pole or pole lines; or in lieu thereof to execute good and sufficient bond with corporate surety thereon as security for the payment of the reasonable and necessary expense of removing, lowering, changing, or altering such pole or pole lines. Reasonable and necessary expense of removing, lowering, changing, or altering said pole or pole lines shall include, among other items of expense, the actual cost of: (1) Constructing underground conduits and the construction of such wires and equipment in such conduits; and (2) rerouting wires together with the poles, cross arms and other equipment connected thereto, together with the cost, if any, of new right of way made necessary by such rerouting.

History: L. 1947, ch. 13, § 6; L. 1949, ch. 10, § 1; June 30.



3-707 Permits and variances.

3-707. Permits and variances. (1) Permits. Any airport zoning regulations adopted under this act may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed or substantially altered or repaired. In any event, however, all such regulations shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No permit shall be granted that would allow the establishment or creation of an airport hazard or permit a nonconforming structure or tree or nonconforming use to be made or become higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted or than it is when the application for a permit is made. Except as provided herein, all applications for permits shall be granted.

(2) Variances. Any person desiring to erect any structure, or increase the height of any structure, or permit the growth of any tree, or otherwise use his or her property in violation of airport zoning regulations adopted under this act, may apply to the governing body of the political subdivision or subdivisions for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this act: Provided, That any variance may be allowed subject to any reasonable conditions that the governing body of the political subdivision or subdivisions owning, controlling or operating an airport may deem necessary to effectuate the purposes of this act.

(3) Hazard marking and lighting. In granting any permit or variance under this section, the governing body of the political subdivision or subdivisions owning, controlling or operating an airport may, if it deems such action advisable to effectuate the purposes of this act and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.

History: L. 1947, ch. 13, § 7; June 30.



3-708 Administration of airport zoning regulations.

3-708. Administration of airport zoning regulations. All airport zoning regulations adopted under this act shall be administered by the political subdivision or subdivisions adopting the regulations.

History: L. 1947, ch. 13, § 8; June 30.



3-709 Judicial review.

3-709. Judicial review. (1) Any person aggrieved, or taxpayer affected by any decision made under the provisions of this act may file within thirty days from the rendition of such decision in the office of the clerk of the district court of the proper county a verified petition setting forth and specifying the grounds for review upon which the petitioner relies and designating the decision sought to be reviewed. The clerk shall forthwith cause written notice of such appeal to be served upon the political subdivision or subdivisions.

(2) Upon presentation of such petition the court shall set it down for hearing and the same shall be tried de novo as in a civil case, and enforcement of said regulations shall be stayed until said petition is finally determined by the court. Appeals may be taken to the supreme court from any order, ruling or decision as in other civil cases.

History: L. 1947, ch. 13, § 9; June 30.



3-710 Enforcement and remedies.

3-710. Enforcement and remedies. The political subdivision or subdivisions adopting zoning regulations under this act may institute in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation of this act, or of airport zoning regulations adopted under this act, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this act and of the regulations adopted and orders and rulings made pursuant thereto.

History: L. 1947, ch. 13, § 10; June 30.



3-711 Acquisition of air rights; eminent domain.

3-711. Acquisition of air rights; eminent domain. In any case in which: (1) It is desired to remove, lower, or otherwise terminate a nonconforming structure or use; or

(2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this act; or

(3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision or subdivisions owning, controlling or operating the airport may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such air right, navigation easement, or other estate or interest in the property or non-conforming structure or use in question as may be necessary to effectuate the purposes of this act.

History: L. 1947, ch. 13, § 11; June 30.



3-712 Invalidity of part.

3-712. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1947, ch. 13, § 12; June 30.



3-713 Title.

3-713. Title. This act shall be known and may be cited as the "airport zoning act."

History: L. 1947, ch. 13, § 13; June 30.






Article 8 COOPERATION WITH ADJOINING STATES

3-801 Kansas facilities in an adjoining state.

3-801. Kansas facilities in an adjoining state. The governing body of any political subdivision of this state is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities in an adjoining state whose laws permit, subject to the laws of such state, but subject to the laws of this state in all matters relating to financing such projects.

History: L. 1947, ch. 15, § 1; April 2.



3-802 Adjoining states' facilities in Kansas.

3-802. Adjoining states' facilities in Kansas. An adjoining state or political subdivision thereof, if the laws of such state permit, is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas, or other air navigation facilities in this state, subject to all laws, rules and regulations of this state applicable to such aeronautical facilities, but subject to the laws of its own state in all matters relating to financing such projects.

History: L. 1947, ch. 15, § 2; April 2.



3-803 Rights and duties; eminent domain.

3-803. Rights and duties; eminent domain. Such adjoining state or political subdivision thereof shall have all the rights, privileges, and duties of like political subdivisions of this state, including the right to exercise eminent domain.

History: L. 1947, ch. 15, § 3; April 2.



3-804 Applicability of 3-801 to 3-804.

3-804. Applicability of 3-801 to 3-804. This act shall not apply unless the laws of such adjoining state shall permit this state and its political subdivisions to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, or restricted landing areas or other air navigation facilities therein, with all privileges, rights and duties applicable to such aeronautical projects in such adjoining state.

History: L. 1947, ch. 15, § 4; April 2.






Article 10 OPERATION UNDER INFLUENCE OF ALCOHOL OR DRUGS

3-1001 Operation of aircraft under influence of intoxicating liquor unlawful.

3-1001. Operation of aircraft under influence of intoxicating liquor unlawful. It is unlawful and punishable as provided in K.S.A. 3-1003 for any person who is under the influence of intoxicating liquor or when any person has .10% or more by weight of alcohol in such person's body fluid as shown by chemical analysis of blood, breath or urine to operate or be in physical control of any aircraft within this state.

History: L. 1981, ch. 138, § 1; July 1.



3-1002 Operation of aircraft under influence of certain drugs unlawful.

3-1002. Operation of aircraft under influence of certain drugs unlawful. It is unlawful and punishable as provided in K.S.A. 3-1003 for any person who is under the influence of any narcotic, hypnotic, somnifacient or stimulating drug or who is under the influence of any other drug to a degree which renders such person incapable of safely operating an aircraft to operate an aircraft within this state. The fact that any person charged with a violation of this section is or has been entitled to use such drug under the laws of this state shall not constitute a defense against any charge of violating this section.

History: L. 1981, ch. 138, § 2; July 1.



3-1003 Penalties; driving records to court; nonoperation for 6 months; probation.

3-1003. Penalties; driving records to court; nonoperation for 6 months; probation. (a) Every person who is convicted of a violation of either K.S.A. 3-1001 or 3-1002 shall be punished by imprisonment of not more than one year, or by a fine of not less than $100 nor more than $500, or by both such fine and imprisonment. On a second or subsequent conviction, every person shall be punished by imprisonment for not less than 30 days nor more than one year, and, in the discretion of the court, a fine of not more than $500. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division of vehicles a record of all prior convictions obtained against such person for any violations of any of the motor-vehicle laws of this state.

(b) The court shall as part of the judgment of conviction, order every such person not to operate an aircraft for any purpose for a period of six months from the date of final discharge from the county jail, or the date of payment or satisfaction of such fine, whichever is the later or one year from such time on a second conviction. Except in the event that the court suspends the sentence and places the person on probation as provided by law, the court as one of the conditions of probation shall order such person not to operate an aircraft for any purpose for a period of 30 days from the date of the order on a first conviction or 60 days from the date of the order on a second conviction.

History: L. 1981, ch. 138, § 3; July 1.



3-1004 Consent to chemical test; administration of tests; unreasonable refusal unlawful, penalty.

3-1004. Consent to chemical test; administration of tests; unreasonable refusal unlawful, penalty. Any person who operates or has actual physical control of an aircraft within this state shall be deemed to have given consent to submit to a chemical test of blood, urine or breath, for the purpose of determining the amount of alcoholic content in such person's body fluid, if such person is arrested or otherwise taken into custody for any offense involving operating an aircraft under the influence of intoxicating liquor in violation of a state statute or a city ordinance and the arresting officer has reasonable grounds to believe that prior to arrest the person was operating an aircraft under the influence of intoxicating liquor. The test shall be administered at the direction of a law enforcement officer. If a law enforcement officer requests the arrested person to submit to a chemical test of blood, the withdrawal of blood at the direction of the officer may be performed only by: (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a registered nurse or a licensed practical nurse; or (3) any qualified medical technician. No person authorized by this section to withdraw blood, nor any person assisting in the performance of a blood alcohol test or any hospital wherein such blood is withdrawn or tested that has been directed by any law enforcement officer to withdraw or test blood shall be liable in any civil or criminal action when such act is performed in a reasonable manner according to generally accepted medical practices in the community where performed. No law enforcement officer who is acting pursuant to this section shall be liable for such action in any civil or criminal proceeding involving such action. If the person refuses a request to submit to a test of breath or blood, it shall not be given and the law enforcement officer shall arrest such person for refusal to submit to a blood alcohol test. Unreasonable refusal to submit to a blood alcohol test under this section is a class C misdemeanor.

History: L. 1981, ch. 138, § 4; July 1.



3-1005 Chemical tests; additional tests; presumptions; other evidence.

3-1005. Chemical tests; additional tests; presumptions; other evidence. (a) Without limiting or affecting the provisions of K.S.A. 3-1004, the person tested shall have a reasonable opportunity to have an additional chemical test by a physician of such person's own choosing. If the law enforcement officer refuses to permit such additional chemical test to be taken, the original test shall not be competent evidence.

(b) In any criminal prosecution for violation of K.S.A. 3-1001 or 3-1002, evidence of the amount of alcohol in the defendant's blood at the time alleged, as shown by chemical analysis of the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following presumptions:

(1) If there was at that time less than .10% by weight of alcohol in the defendant's blood, it shall be presumed that the defendant was not under the influence of intoxicating liquor;

(2) if there was at the time .10% or more by weight of alcohol in the defendant's blood, it shall be presumed that the defendant was under the influence of intoxicating liquor.

(c) For the purpose of this act, percent by weight of alcohol shall be based upon grams of alcohol per 100 milliliters of blood.

(d) Upon the request of any person submitting to a chemical test under this act, a report of the test shall be delivered to such person.

(e) Subsection (b) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of intoxicating liquor.

History: L. 1981, ch. 138, § 5; July 1.









Chapter 4 APPORTIONMENT

Article 1 LEGISLATIVE AND CONGRESSIONAL

4-101 Number of members of legislature.

4-101. Number of members of legislature. The senate shall consist of forty members, and the house of representatives of one hundred and twenty-five members.

History: L. 1901, ch. 2, § 1; May 1; R.S. 1923, § 4-101.



4-104 Election of representatives by districts.

4-104. Election of representatives by districts. Each of the districts mentioned in the preceding section shall choose one representative, and no voter shall vote for a representative except in the district in which the voter is a legal elector.

History: L. 1909, ch. 196, § 2; May 29; R.S. 1923, § 4-104.



4-137 Attachment of territory to district.

4-137. Attachment of territory to district. (a) If a county, voting district, tract, block group or block is not included within a congressional district established by this act, such county, voting district, tract, block group or block shall be attached to the congressional district to which it is contiguous and, if contiguous to more than one congressional district, it shall be attached to the contiguous congressional district which has the least total population.

(b) If a county, voting district, tract, block group or block is included in two or more congressional districts established by this act, such county, voting district, tract, block group or block shall be attached to and become a part of the congressional district which has the least total population.

History: L. 2002, ch. 202, § 2; June 6.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-143, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-143 Congressional districts.

4-143. Congressional districts. Congressional district 1 shall consist of all of Barton county; and all of Chase county; and all of Cheyenne county; and all of Clark county; and all of Clay county; and all of Cloud county; and all of Decatur county; and all of Dickinson county; and all of Ellis county; and all of Ellsworth county; and all of Finney county; and all of Ford county; and all of Geary county; and all of Gove county; and all of Graham county; and all of Grant county; and all of Gray county; and all of Greeley county; and all of Hamilton county; and all of Haskell county; and all of Hodgeman county; and all of Jewell county; and all of Kearny county; and all of Lane county; and all of Lincoln county; and all of Logan county; and all of Lyon county; and all of McPherson county; and all of Marion county; and the following voting districts in Marshall county: (000010); and the following blocks in voting district (000110), tract 0407.01, block group 1, in Marshall county: block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 308; and the following blocks in voting district (000110), tract 0605.10, block group 1, in Marshall county: block 141; and the following blocks in voting district (000110), tract 0901.86, block group 1, in Marshall county: block 086, block 220, block 221, block 222, block 223, block 224, block 225, block 235, block 236, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 270, block 271, block 272, block 273, block 274, block 283, block 284; and the following blocks in voting district (000120), tract 0901.86, block group 1, in Marshall county: block 083, block 084, block 085, block 089; and the following voting districts in Marshall county: (000130), (000150), (000160), (00017A), (00017B), (00018A), (00018B), (00019A), (00019B), (00019C), (000200), (000230), (000240), (000260); and all of Meade county; and all of Mitchell county; and all of Morris county; and all of Morton county; and all of Ness county; and all of Norton county; and all of Osborne county; and all of Ottawa county; and the following voting districts in Pawnee county: (000010); and the following blocks in voting district (000020), tract 9703.00, block group 1, in Pawnee county: block 099, block 103, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 287, block 288, block 289, block 290, block 291, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 399, block 400, block 401, block 402, block 403, block 404, block 437, block 438, block 439, block 440, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 451, block 452, block 453, block 454, block 455, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 466, block 467, block 468, block 469, block 470, block 471, block 472, block 473, block 474, block 475, block 476, block 478, block 479, block 480, block 775, block 781; and the following voting districts in Pawnee county: (000030); and the following blocks in voting district (000050), tract 9703.00, block group 1, in Pawnee county: block 162, block 166, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 393, block 394, block 395, block 396, block 397, block 398; and the following voting districts in Pawnee county: (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (00017A), (00017B), (000190), (000200), (000210), (000230), (000240), (000250); and all of Phillips county; and all of Pottawatomie county; and all of Rawlins county; and all of Reno county; and all of Republic county; and all of Rice county; and all of Riley county; and all of Rooks county; and all of Rush county; and all of Russell county; and all of Saline county; and all of Scott county; and all of Seward county; and all of Sheridan county; and all of Sherman county; and all of Smith county; and all of Stanton county; and all of Stevens county; and all of Thomas county; and all of Trego county; and all of Wabaunsee county; and all of Wallace county; and all of Washington county; and all of Wichita county.

Congressional district 2 shall consist of all of Allen county; and all of Anderson county; and all of Atchison county; and all of Bourbon county; and all of Brown county; and all of Cherokee county; and all of Coffey county; and all of Crawford county; and all of Doniphan county; and all of Douglas county; and all of Franklin county; and all of Jackson county; and all of Jefferson county; and all of Labette county; and all of Leavenworth county; and all of Linn county; and the following voting districts in Marshall county: (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100); and the following blocks in voting district (000110), tract 0407.01, block group 1, in Marshall county: block 038, block 047; and the following blocks in voting district (000110), tract 0901.86, block group 1, in Marshall county: block 267, block 268, block 269, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 318; and the following blocks in voting district (000120), tract 0407.01, block group 1, in Marshall county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 030, block 031, block 039, block 040, block 661; and the following blocks in voting district (000120), tract 0901.86, block group 1, in Marshall county: block 066, block 067, block 082, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 115, block 116, block 117, block 118, block 122, block 123, block 124, block 125, block 126, block 127, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 282, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 319, block 320, block 321, block 324, block 325; and the following voting districts in Marshall county: (000140), (000210), (000220), (000250), (000270), (000280), (000290), (000300); and the following blocks in voting district (000010), tract 1004.00, block group 1, in Miami county: block 060, block 061, block 062, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 074, block 075, block 076, block 085, block 086, block 089; and the following blocks in voting district (000010), tract 1005.00, block group 3, in Miami county: block 188, block 189, block 190, block 191, block 192; and the following voting districts in Miami county: (000020), (000050), (000060); and the following blocks in voting district (00007A), tract 1001.00, block group 1, in Miami county: block 026, block 031, block 041, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 078, block 079, block 080, block 081, block 084, block 085, block 086, block 087, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 124, block 125, block 126, block 129, block 130; and the following voting districts in Miami county: (000090), (000100), (00011A), (00011B), (00012A), (00012B), (00013A), (00013B), (00013C), (000140), (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200); and the following blocks in voting district (000210), tract 1001.00, block group 1, in Miami county: block 082, block 083, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123; and the following blocks in voting district (000210), tract 1001.00, block group 2, in Miami county: block 110, block 111, block 114, block 117, block 118, block 119, block 120, block 121, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 220, block 221, block 222, block 223, block 224, block 228; and the following blocks in voting district (000210), tract 1001.00, block group 3, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 065, block 066, block 067; and the following blocks in voting district (000210), tract 1002.00, block group 2, in Miami county: block 067, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 259, block 260, block 261, block 262; and the following blocks in voting district (000210), tract 1005.00, block group 3, in Miami county: block 023, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 043; and the following blocks in voting district (000210), tract 1006.01, block group 5, in Miami county: block 002, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 053; and the following blocks in voting district (000210), tract 1006.02, block group 1, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 048; and the following voting districts in Miami county: (000240), (000250), (000270), (000280), (200010), (200020), (900010), (900020), (900030), (900040), (900050), (900070), (900080), (900120), (900140), (900150), (900160), (900180); and all of Montgomery county; and all of Nemaha county; and all of Neosho county; and all of Osage county; and all of Shawnee county; and all of Wilson county; and all of Woodson county.

Congressional district 3 shall consist of all of Johnson county; and the following blocks in voting district (000010), tract 1004.00, block group 1, in Miami county: block 002, block 003, block 004, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 063, block 064, block 186; and the following blocks in voting district (000010), tract 1005.00, block group 3, in Miami county: block 079, block 080, block 081, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096; and the following voting districts in Miami county: (00003B), (00004B), (00004C); and the following blocks in voting district (00007A), tract 1001.00, block group 1, in Miami county: block 006, block 007, block 008, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 042, block 047, block 053, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 077, block 128, block 132, block 136; and the following blocks in voting district (00007A), tract 1002.00, block group 1, in Miami county: block 000, block 037, block 038, block 039; and the following blocks in voting district (00007A), tract 1002.00, block group 2, in Miami county: block 026, block 027, block 028, block 029, block 057, block 061, block 062, block 063, block 064, block 069; and the following blocks in voting district (00007A), tract 1002.00, block group 3, in Miami county: block 000, block 001, block 002, block 003, block 004, block 026, block 027, block 028, block 030; and the following voting districts in Miami county: (00007B), (000080); and the following blocks in voting district (000210), tract 1002.00, block group 2, in Miami county: block 058, block 059, block 060, block 065, block 066, block 068, block 255; and the following blocks in voting district (000210), tract 1002.00, block group 3, in Miami county: block 029; and the following voting districts in Miami county: (000220), (00023A), (00023B), (00023C), (00023D), (000260), (300010), (300020), (900090), (900100), (900110), (900130); and all of Wyandotte county.

Congressional district 4 shall consist of all of Barber county; and all of Butler county; and all of Chautauqua county; and all of Comanche county; and all of Cowley county; and all of Edwards county; and all of Elk county; and all of Greenwood county; and all of Harper county; and all of Harvey county; and all of Kingman county; and all of Kiowa county; and the following blocks in voting district (000020), tract 9703.00, block group 1, in Pawnee county: block 433, block 434, block 435, block 436, block 456, block 477, block 481, block 482, block 774; and the following voting districts in Pawnee county: (000040); and the following blocks in voting district (000050), tract 9703.00, block group 1, in Pawnee county: block 268, block 390, block 391, block 392, block 405, block 406, block 407, block 408, block 409, block 432; and the following voting districts in Pawnee county: (000060), (000180), (000220); and all of Pratt county; and all of Sedgwick county; and all of Stafford county; and all of Sumner county.

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.

As used in this section, "voting district," "tract," "block group" or "block" means, respectively, a voting district (VTD), tract, block group or block identified on the official United States 2010 decennial census maps. Voting districts, tracts, block groups and blocks are referred to in this section by the alphanumeric code by which they are identified on the official United States 2010 decennial census maps and data lists. The boundaries of counties, voting districts, tracts, block groups and blocks referred to in this section are those boundaries as they exist and are identified on the official United States 2010 decennial census maps.






Article 2 JUDICIAL DISTRICTS

4-202 First judicial district.

4-202. First judicial district. The counties of Atchison and Leavenworth shall constitute the first judicial district. Subject to the provisions of K.S.A. 20-354a, and amendments thereto, there shall be four district judges in such district.

History: L. 1968, ch. 385, § 2; L. 1976, ch. 145, § 1; L. 1983, ch. 105, § 1; L. 1986, ch. 115, § 1; Jan. 12, 1987.



4-203 Second judicial district.

4-203. Second judicial district. The counties of Pottawatomie, Wabaunsee, Jackson and Jefferson shall constitute the second judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 3; L. 1976, ch. 145, § 2; L. 1977, ch. 109, § 1; L. 1986, ch. 115, § 2; Jan. 12, 1987.



4-204 Third judicial district.

4-204. Third judicial district. The county of Shawnee shall constitute the third judicial district. There shall be 13 district judges in such district.

History: L. 1968, ch. 385, § 4; L. 1976, ch. 145, § 3; L. 1977, ch. 109, § 2; L. 1982, ch. 130, § 1; L. 1986, ch. 115, § 3; L. 1987, ch. 14, § 1; July 1.



4-205 Fourth judicial district.

4-205. Fourth judicial district. The counties of Franklin, Anderson, Coffey and Osage shall constitute the fourth judicial district. There shall be three district judges in such district.

History: L. 1968, ch. 385, § 5; L. 1976, ch. 145, § 4; L. 1977, ch. 109, § 3; L. 1983, ch. 105, § 2; L. 1986, ch. 115, § 4; Jan. 12, 1987.



4-206 Fifth judicial district.

4-206. Fifth judicial district. The counties of Chase and Lyon shall constitute the fifth judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 6; L. 1976, ch. 145, § 5; L. 1977, ch. 109, § 4; L. 1986, ch. 115, § 5; Jan. 12, 1987.



4-207 Sixth judicial district.

4-207. Sixth judicial district. The counties of Miami, Linn and Bourbon shall constitute the sixth judicial district. There shall be three district judges in such district. At least one district judge position shall be in Bourbon county.

History: L. 1968, ch. 385, § 7; L. 1976, ch. 145, § 6; L. 1977, ch. 109, § 5; L. 1986, ch. 115, § 6; Jan. 12, 1987.



4-208 Seventh judicial district.

4-208. Seventh judicial district. The county of Douglas shall constitute the seventh judicial district. There shall be four district judges in such district.

History: L. 1968, ch. 385, § 8; L. 1976, ch. 145, § 7; L. 1986, ch. 115, § 7; Jan. 12, 1987.

Revisor's Note:

In accordance with K.S.A. 20-355, the supreme court created an additional district judge division, designated as division no. 6, effective July 15, 2004.



4-209 Eighth judicial district.

4-209. Eighth judicial district. The counties of Geary, Dickinson, Marion and Morris shall constitute the eighth judicial district. There shall be four district judges in such district. The judge holding one of the district judge positions shall be a resident of Dickinson, Marion or Morris county and the judge holding another such position shall be a resident of Geary county. The position of the third district judge shall be in Marion county and the position of the fourth district judge shall be in Geary county.

History: L. 1968, ch. 385, § 9; L. 1976, ch. 145, § 8; L. 1977, ch. 109, § 6; L. 1986, ch. 115, § 8; Jan. 12, 1987.



4-210 Ninth judicial district.

4-210. Ninth judicial district. The counties of McPherson and Harvey shall constitute the ninth judicial district. There shall be three district judges in such district. At least one district judge position shall be in McPherson county and at least one shall be in Harvey county.

History: L. 1968, ch. 385, § 10; L. 1976, ch. 145, § 9; L. 1977, ch. 109, § 7; L. 1986, ch. 115, § 9; Jan. 12, 1987.



4-211 Tenth judicial district.

4-211. Tenth judicial district. The county of Johnson shall constitute the 10th judicial district. There shall be 16 district judges in such district.

History: L. 1968, ch. 385, § 11; L. 1976, ch. 145, § 10; L. 1977, ch. 109, § 8; L. 1986, ch. 115, § 10; L. 1987, ch. 14, § 2; July 1.



4-212 Eleventh judicial district.

4-212. Eleventh judicial district. The counties of Crawford, Cherokee and Labette shall constitute the 11th judicial district. There shall be six district judges in such district.

The district judges of the 11th judicial district shall hold court in the cities of Pittsburg and Girard in Crawford county, the city of Columbus in Cherokee county and the cities of Parsons and Oswego in Labette county.

History: L. 1968, ch. 385, § 12; L. 1975, ch. 6, § 1; L. 1976, ch. 145, § 11; L. 1977, ch. 6, § 1; L. 1982, ch. 130, § 2; L. 1983, ch. 105, § 3; L. 1986, ch. 115, § 11; Jan. 12, 1987.



4-213 Twelfth judicial district.

4-213. Twelfth judicial district. The counties of Jewell, Mitchell, Lincoln, Republic, Cloud, and Washington shall constitute the twelfth judicial district. There shall be one district judge in such district.

History: L. 1968, ch. 385, § 13; L. 1976, ch. 145, § 12; L. 1977, ch. 109, § 9; July 1.



4-214 Thirteenth judicial district.

4-214. Thirteenth judicial district. The counties of Butler, Greenwood and Elk shall constitute the 13th judicial district. There shall be three district judges in such district. The judge holding one of the district judge positions shall be a resident of Greenwood or Elk county and the judge holding another such position shall be a resident of Butler county. The position of the third district judge shall be in Butler county.

History: L. 1968, ch. 385, § 14; L. 1976, ch. 145, § 13; L. 1982, ch. 130, § 3; L. 1982, ch. 129, §§ 1, 2; L. 1986, ch. 115, § 12; Jan. 12, 1987.



4-215 Fourteenth judicial district.

4-215. Fourteenth judicial district. The counties of Montgomery and Chautauqua shall constitute the 14th judicial district. There shall be three district judges in such district. At least two district judge positions shall be in Montgomery county.

The district judges of the 14th judicial district shall hold court in the cities of Coffeyville and Independence in Montgomery county and the city of Sedan in Chautauqua county.

History: L. 1968, ch. 385, § 15; L. 1976, ch. 145, § 14; L. 1982, ch. 130, § 4; L. 1982, ch. 129, §§ 3, 4; L. 1986, ch. 115, § 13; Jan. 12, 1987.



4-216 Fifteenth judicial district.

4-216. Fifteenth judicial district. The counties of Sherman, Thomas, Sheridan, Cheyenne, Rawlins, Wallace and Logan shall constitute the 15th judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 30; L. 1976, ch. 145, § 15; L. 1982, ch. 130, § 5; L. 1986, ch. 115, § 14; Jan. 12, 1987.



4-217 Sixteenth judicial district.

4-217. Sixteenth judicial district. The counties of Gray, Ford, Kiowa, Meade, Clark and Comanche shall constitute the 16th judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 17; L. 1976, ch. 145, § 16; L. 1986, ch. 115, § 15; Jan. 12, 1987.



4-218 Seventeenth judicial district.

4-218. Seventeenth judicial district. The counties of Decatur, Norton, Phillips, Smith, Graham and Osborne shall constitute the 17th judicial district. There shall be one district judge of the district court of the district. The district magistrate judge holding office in position one in Graham county in the 15th judicial district, as the district was constituted on the day before the effective date of this act, shall continue to hold office for the term for which elected and shall serve as district magistrate judge of the 17th judicial district for that term and until a successor is appointed or elected and qualified.

History: L. 1968, ch. 385, § 18; L. 1976, ch. 145, § 17; L. 1982, ch. 130, § 6; Feb. 25.



4-219 Eighteenth judicial district.

4-219. Eighteenth judicial district. The county of Sedgwick shall constitute the 18th judicial district. There shall be 24 district judges in such district.

History: L. 1968, ch. 385, § 19; L. 1976, ch. 145, § 18; L. 1977, ch. 109, § 10; L. 1986, ch. 115, § 16; L. 1987, ch. 14, § 3; July 1.



4-220 Nineteenth judicial district.

4-220. Nineteenth judicial district. The county of Cowley shall constitute the 19th judicial district. There shall be three district judges in such district.

History: L. 1968, ch. 385, § 20; L. 1976, ch. 145, § 19; L. 1982, ch. 130, § 7; L. 1986, ch. 115, § 17; Jan. 12, 1987.



4-221 Twentieth judicial district.

4-221. Twentieth judicial district. The counties of Stafford, Barton, Russell, Ellsworth and Rice shall constitute the 20th judicial district. There shall be three district judges in such district. The judge holding one of the district judge positions shall be a resident of Stafford, Russell, Ellsworth or Rice county and the judge holding another such position shall be a resident of Barton county. The position of the third district judge shall be in Barton county.

History: L. 1968, ch. 385, § 21; L. 1976, ch. 145, § 20; L. 1986, ch. 115, § 18; Jan. 12, 1987.



4-222 Twenty-first judicial district.

4-222. Twenty-first judicial district. The counties of Riley and Clay shall constitute the 21st judicial district. There shall be three district judges in such district. At least one district judge position shall be in Riley county.

History: L. 1968, ch. 385, § 22; L. 1976, ch. 145, § 21; L. 1982, ch. 130, § 8; L. 1986, ch. 115, § 19; Jan. 12, 1987.



4-223a Twenty-second judicial district.

4-223a. Twenty-second judicial district. The counties of Doniphan, Brown, Nemaha and Marshall shall constitute the 22nd judicial district. There shall be two district judges in such district.

History: L. 1974, ch. 134, § 1; L. 1976, ch. 145, § 22; L. 1986, ch. 115, § 20; Jan. 12, 1987.



4-224 Twenty-third judicial district.

4-224. Twenty-third judicial district. The counties of Gove, Trego, Rooks and Ellis shall constitute the 23rd judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 24; L. 1976, ch. 145, § 23; L. 1982, ch. 130, § 9; L. 1986, ch. 115, § 21; Jan. 12, 1987.



4-225 Twenty-fourth judicial district.

4-225. Twenty-fourth judicial district. The counties of Edwards, Pawnee, Rush, Hodgeman, Ness and Lane shall constitute the twenty-fourth judicial district. There shall be one district judge of the district court.

History: L. 1968, ch. 385, § 25; L. 1976, ch. 145, § 24; Jan. 10, 1977.



4-226 Twenty-fifth judicial district.

4-226. Twenty-fifth judicial district. The counties of Scott, Wichita, Greeley, Hamilton, Kearny and Finney shall constitute the 25th judicial district. There shall be three district judges in such district. At least two district judge positions shall be in Finney county.

History: L. 1968, ch. 385, § 26; L. 1976, ch. 145, § 25; L. 1986, ch. 115, § 22; Jan. 12, 1987.



4-227 Twenty-sixth judicial district.

4-227. Twenty-sixth judicial district. The counties of Stanton, Grant, Haskell, Morton, Stevens and Seward shall constitute the 26th judicial district. There shall be two district judges in such district.

History: L. 1968, ch. 385, § 27; L. 1976, ch. 145, § 26; L. 1986, ch. 115, § 23; Jan. 12, 1987.



4-228 Twenty-seventh judicial district.

4-228. Twenty-seventh judicial district. The county of Reno shall constitute the 27th judicial district. There shall be four district judges in such district.

History: L. 1968, ch. 385, § 28; L. 1976, ch. 145, § 27; L. 1986, ch. 115, § 24; Jan. 12, 1987.



4-229 Twenty-eighth judicial district.

4-229. Twenty-eighth judicial district. The counties of Saline and Ottawa shall constitute the 28th judicial district. There shall be four district judges in such district. At least two district judge positions shall be in Saline county.

History: L. 1968, ch. 285, § 29; L. 1976, ch. 145, § 28; L. 1986, ch. 115, § 25; Jan. 12, 1987.



4-230 Twenty-ninth judicial district.

4-230. Twenty-ninth judicial district. The county of Wyandotte shall constitute the 29th judicial district. There shall be 15 district judges in such district.

History: L. 1968, ch. 385, § 16; L. 1976, ch. 145, § 29; L. 1977, ch. 109, § 11; L. 1986, ch. 115, § 26; Jan. 12, 1987.



4-231 Thirtieth judicial district.

4-231. Thirtieth judicial district. The counties of Sumner, Harper, Kingman, Barber and Pratt shall constitute the 30th judicial district. There shall be four district judges in such district. At least one district judge position shall be in Harper, Kingman, Barber or Pratt county and at least two such positions shall be in Sumner county.

History: L. 1982, ch. 130, § 10; L. 1986, ch. 115, § 27; Jan. 12, 1987.



4-232 Thirty-first judicial district.

4-232. Thirty-first judicial district. The counties of Allen, Neosho, Wilson and Woodson shall constitute the 31st judicial district. There shall be three district judges in such district.

The district judge holding office in division number two in the fourth judicial district, as that district was constituted on June 30, 1983, and the district judge holding office in division number four in the 11th judicial district, as that district was constituted on June 30, 1983, shall continue to hold office for the terms for which appointed and shall serve as district judges of the 31st judicial district for those terms and until successors are appointed and qualified. The associate district judge holding office in position four in the 11th judicial district, as that district was constituted on June 30, 1983, shall continue to hold office for the term for which appointed and shall serve as district judge of the 31st judicial district for that term and until a successor is appointed and qualified. The district magistrate judges holding office in positions one and four in the fourth judicial district, as that district was constituted on June 30, 1983, shall continue to hold office for the terms for which appointed and shall serve as district magistrate judges of the 31st judicial district for those terms and until successors are appointed and qualified.

The district court of the 31st judicial district shall hold court in the city of Iola in Allen county, the cities of Chanute and Erie in Neosho county, the city of Fredonia in Wilson county and the city of Yates Center in Woodson county.

History: L. 1983, ch. 105, § 4; L. 1986, ch. 115, § 28; Jan. 12, 1987.






Article 3 REPRESENTATIVE DISTRICTS

4-3,731 Redistricting.

4-3,731. Redistricting. In accordance with section 2 of article 2 of the constitution of the state of Kansas, the state of Kansas is divided into 125 single member state representative districts. Such districts are reapportioned in accordance with section 1 of article 10 of the constitution of the state of Kansas.

History: L. 2002, ch. 2, § 1; Mar. 21.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-3,859, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-3,733 Attachment of territory to district.

4-3,733. Attachment of territory to district. (a) If a county, voting district, tract, block group or block is not included within a representative district established by this act, such county, voting district, tract, block group or block shall be attached to the state representative district to which it is contiguous and, if contiguous to more than one state representative district, it shall be attached to the contiguous state representative district which has the least total population.

(b) If a county, voting district, tract, block group or block is included in two or more state representative districts established by this act, such county, voting district, tract, block group or block shall be attached to and become a part of the state representative district which has the least total population.

History: L. 2002, ch. 2, § 3; Mar. 21.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-3,859, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-3,859 Representative districts.

4-3,859. Representative districts. Representative district 1 shall consist of all of Cherokee county; and the following voting districts in Labette county: (000030), (000040), (000050); and the following blocks in voting district (000360), tract 9508.00, block group 1, in Labette county: block 023, block 037, block 041, block 046, block 054, block 055, block 059, block 063, block 064, block 072, block 098, block 178, block 179, block 180, block 183, block 184, block 185, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 268, block 269, block 270, block 271, block 272, block 273, block 276, block 277, block 278, block 282, block 286, block 287.

Representative district 2 shall consist of the following voting districts in Allen county: (000140), (000150), (000170), (000190); and the following voting districts in Bourbon county: (000110), (000190); and the following voting districts in Crawford county: (000010), (000030), (000033), (000040), (000050), (000060), (000080), (000090), (000110), (00012A), (00013A), (00013B), (00014A), (000150), (00016A), (00017A), (00017B), (000180), (000190), (000200), (000210), (000230), (000240), (000250), (000260), (000280), (000450), (000470), (000490), (000500), (000A41), (000A51), (000A62), (000A82), (000A83), (700100), (900020); and the following voting districts in Neosho county: (000010), (000030); and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 217; and the following voting districts in Neosho county: (000140), (000150), (000160), (000170), (000180), (000230), (000240).

Representative district 3 shall consist of the following voting districts in Crawford county: (000020), (000070), (00022A), (000270), (000290), (000300), (000310), (000320), (000330), (000340), (000350), (000360), (000370), (00038A), (000390), (000400), (000410), (00042A), (000430), (00044A), (000460), (000480), (900010), (900030), (900040).

Representative district 4 shall consist of the following voting districts in Anderson county: (000100), (000120), (000130), (000150), (000190); and the following voting districts in Bourbon county: (000010), (00002A), (00002B), (00002C), (00002D), (00002E), (00002F), (00003A), (000040), (00005A), (00005B), (00005C), (00005D), (000060), (000070), (000080), (000090), (000100), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (900010), (900020), (900030); and the following voting districts in Linn county: (000010), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130).

Representative district 5 shall consist of the following voting districts in Anderson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000060), (000080), (000110), (00014A), (000160), (000170), (000180), (000200), (000210), (000220), (000230), (000240), (200010), (200020); and the following voting districts in Franklin county: (000040), (000050), (000110), (000210), (000230), (000240); and the following voting districts in Linn county: (000020), (000030); and the following voting districts in Miami county: (000060), (000100); and the following blocks in voting district (00011A), tract 1005.00, block group 4, in Miami county: block 038, block 044, block 045, block 046, block 047, block 048, block 051, block 052, block 077, block 078, block 088, block 094; and the following blocks in voting district (00011A), tract 1007.00, block group 1, in Miami county: block 017, block 019, block 020, block 021, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103; and the following blocks in voting district (00011A), tract 1007.00, block group 2, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 032, block 033, block 034, block 042; and the following blocks in voting district (00011A), tract 1007.00, block group 3, in Miami county: block 004; and the following voting districts in Miami county: (00011B), (00012A), (00012B), (00013A), (00013B), (00013C), (000140), (000240); and the following blocks in voting district (000280), tract 1006.02, block group 1, in Miami county: block 137, block 138, block 139, block 140, block 143, block 144, block 175; and the following blocks in voting district (000280), tract 1007.00, block group 1, in Miami county: block 018, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 050; and the following blocks in voting district (000280), tract 1007.00, block group 7, in Miami county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 187, block 188, block 189, block 190, block 191, block 199, block 200; and the following voting districts in Miami county: (900010), (900020), (900070).

Representative district 6 shall consist of the following voting districts in Miami county: (000010), (000020), (00003B), (00004B), (00004C), (000050), (000080), (000090); and the following blocks in voting district (00011A), tract 1005.00, block group 4, in Miami county: block 023, block 031, block 032, block 033, block 039; and the following blocks in voting district (00011A), tract 1007.00, block group 1, in Miami county: block 002, block 003, block 004, block 005, block 006, block 014, block 015; and the following voting districts in Miami county: (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200), (000210), (000220), (000250), (000260), (000270); and the following blocks in voting district (000280), tract 1006.01, block group 2, in Miami county: block 122, block 123, block 128, block 129, block 131, block 132, block 133; and the following blocks in voting district (000280), tract 1006.02, block group 1, in Miami county: block 145, block 146, block 160, block 161, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 176, block 194; and the following blocks in voting district (000280), tract 1007.00, block group 1, in Miami county: block 000, block 001, block 007, block 008, block 009, block 016; and the following voting districts in Miami county: (200010), (200020), (300010), (300020), (900030), (900040), (900050), (900080), (900090), (900100), (900110), (900120), (900140), (900150), (900160), (900180).

Representative district 7 shall consist of the following voting districts in Labette county: (00001A), (000020), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (00016A), (00016B), (000170), (000180), (00019A), (000200), (000210), (000220), (000230), (00024A), (00024B), (000250), (000260), (00027A), (00027B), (000280), (00029A), (00029B), (000300), (000310), (000320), (000330), (000340), (000350); and the following blocks in voting district (000360), tract 9506.00, block group 3, in Labette county: block 161, block 162, block 163, block 164, block 194, block 195, block 196, block 197, block 198, block 266, block 267, block 271, block 272, block 273, block 308; and the following blocks in voting district (000360), tract 9507.00, block group 1, in Labette county: block 146, block 147, block 148, block 149, block 150, block 151; and the following blocks in voting district (000360), tract 9507.00, block group 3, in Labette county: block 130, block 131, block 132, block 133; and the following blocks in voting district (000360), tract 9508.00, block group 1, in Labette county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 056, block 060, block 181, block 182, block 291, block 292, block 293, block 294, block 295; and the following voting districts in Labette county: (000370), (900010); and the following voting districts in Montgomery county: (000070), (000410), (000430), (00044A), (900010), (900020).

Representative district 8 shall consist of the following voting districts in Johnson county: (001340); and the following blocks in voting district (00217A), tract 0530.08, block group 2, in Johnson county: block 022, block 030, block 031, block 032, block 033; and the following voting districts in Johnson county: (002180), (002190), (00222A), (00222B), (002230), (00226A), (004300), (900810), (901000), (901010), (901020), (901030), (901040), (901120); and the following blocks in voting district (901130), tract 0534.24, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (901130), tract 0534.24, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 035; and the following blocks in voting district (901180), tract 0534.23, block group 1, in Johnson county: block 007, block 008, block 009, block 010, block 016, block 017.

Representative district 9 shall consist of the following voting districts in Allen county: (000010), (000020), (000030), (000040), (000050), (00006A), (00006B), (00006C), (000070), (000080), (000090), (00010A), (00010B), (000110), (000120), (000130), (00016A), (00016B), (00016C), (000180), (00020A), (00020B), (000210); and the following voting districts in Neosho county: (00002A), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (00012A), (00012B), (00012C); and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 036, block 083, block 084, block 085, block 086, block 087, block 088, block 111, block 112, block 113, block 114, block 115, block 116, block 119, block 120, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 365, block 366, block 367, block 368; and the following blocks in voting district (000130), tract 9520.00, block group 2, in Neosho county: block 000, block 001, block 002, block 003, block 004, block 005, block 012, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 095, block 096, block 097, block 229; and the following voting districts in Neosho county: (000190), (000210), (00022A), (00022B), (00022C), (00022D), (900010), (900020).

Representative district 10 shall consist of the following voting districts in Douglas county: (000330), (000340), (000350), (000360), (000370), (000380), (000410); and the following blocks in voting district (00044A), tract 0010.01, block group 2, in Douglas county: block 000, block 001, block 003, block 004, block 007, block 036, block 037; and the following blocks in voting district (00044A), tract 0010.02, block group 1, in Douglas county: block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (00044A), tract 0010.02, block group 2, in Douglas county: block 011, block 047, block 048, block 049, block 051, block 063, block 064; and the following blocks in voting district (00044A), tract 0010.02, block group 3, in Douglas county: block 001, block 002, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 033, block 034; and the following voting districts in Douglas county: (000450), (000620), (000630), (000640); and the following blocks in voting district (000650), tract 0012.01, block group 1, in Douglas county: block 041, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057; and the following blocks in voting district (000650), tract 0012.02, block group 1, in Douglas county: block 069, block 070, block 071, block 072, block 073, block 075, block 076, block 078, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 093, block 094, block 095, block 096, block 097, block 099, block 100, block 101, block 102, block 103, block 108; and the following blocks in voting district (000650), tract 0012.02, block group 2, in Douglas county: block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131; and the following voting districts in Douglas county: (000660); and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 031, block 032, block 037, block 043; and the following blocks in voting district (00067A), tract 0012.01, block group 1, in Douglas county: block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 081, block 082, block 083; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 012, block 013, block 014, block 015, block 045, block 046, block 047; and the following voting districts in Douglas county: (200010); and the following blocks in voting district (200020), tract 0010.02, block group 2, in Douglas county: block 004, block 012; and the following blocks in voting district (400070), tract 0010.02, block group 2, in Douglas county: block 001, block 002, block 003, block 005, block 006, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 032, block 033, block 060, block 061, block 062, block 070; and the following blocks in voting district (400070), tract 0010.02, block group 3, in Douglas county: block 000, block 003, block 004, block 005, block 006; and the following voting districts in Douglas county: (900020), (900100), (900110), (900160).

Representative district 11 shall consist of the following voting districts in Montgomery county: (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (000230), (000240), (000250), (000270), (000280), (000290), (000310), (00032B), (000330), (000340); and the following blocks in voting district (000370), tract 9503.00, block group 2, in Montgomery county: block 031, block 044, block 059, block 060, block 061, block 074, block 075, block 076, block 088; and the following blocks in voting district (000380), tract 9503.00, block group 1, in Montgomery county: block 003, block 004, block 026, block 027, block 028, block 029, block 031, block 032, block 033, block 034, block 040, block 042, block 043, block 044, block 045, block 046, block 049, block 050, block 051, block 052, block 053, block 076; and the following blocks in voting district (000380), tract 9503.00, block group 2, in Montgomery county: block 003; and the following blocks in voting district (000390), tract 9504.00, block group 2, in Montgomery county: block 022, block 023; and the following blocks in voting district (000390), tract 9505.00, block group 1, in Montgomery county: block 169, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187; and the following blocks in voting district (000390), tract 9506.00, block group 1, in Montgomery county: block 037, block 038; and the following blocks in voting district (000390), tract 9506.00, block group 4, in Montgomery county: block 000, block 003, block 004, block 006, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085; and the following blocks in voting district (000390), tract 9507.00, block group 2, in Montgomery county: block 005, block 006, block 011, block 012, block 013, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 096, block 097, block 098, block 108, block 109, block 110, block 111, block 112, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 134, block 135, block 169, block 171, block 172, block 179, block 180, block 181, block 182, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 201, block 206; and the following blocks in voting district (00040A), tract 9501.00, block group 1, in Montgomery county: block 156, block 160, block 169, block 178, block 190; and the following voting districts in Montgomery county: (00040C), (00044B), (00044C); and the following blocks in voting district (000460), tract 9501.00, block group 1, in Montgomery county: block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 157, block 158, block 159, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 180, block 181, block 183, block 259; and the following blocks in voting district (000460), tract 9501.00, block group 2, in Montgomery county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 184, block 185, block 186, block 187, block 188, block 189; and the following blocks in voting district (000460), tract 9503.00, block group 1, in Montgomery county: block 000, block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 035, block 036, block 038, block 039, block 041, block 087; and the following blocks in voting district (000460), tract 9503.00, block group 2, in Montgomery county: block 000, block 001, block 002, block 004; and the following voting districts in Montgomery county: (000470), (900040).

Representative district 12 shall consist of the following voting districts in Butler county: (000080), (000110), (000260), (000270), (000290), (000300), (000380), (000390), (000410), (000440); and all of Chautauqua county; and the following voting districts in Cowley county: (000180), (000190), (000230), (000240), (000250), (000280), (000290), (000310), (000330), (000340), (000350), (000360), (000370), (000380), (000430), (00053B); and the following voting districts in Elk county: (000010), (000050), (000060); and the following voting districts in Montgomery county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (000060), (000260), (000300), (00032A), (000350), (000360); and the following blocks in voting district (000370), tract 9503.00, block group 1, in Montgomery county: block 058, block 059, block 060, block 061, block 062, block 063, block 065, block 066, block 068, block 069, block 070, block 072, block 073, block 077, block 103, block 106, block 107, block 108, block 109, block 110; and the following blocks in voting district (000370), tract 9503.00, block group 2, in Montgomery county: block 032, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 089; and the following blocks in voting district (000380), tract 9503.00, block group 1, in Montgomery county: block 030, block 054, block 055, block 056, block 057, block 064, block 067, block 074, block 075, block 114; and the following blocks in voting district (000390), tract 9505.00, block group 1, in Montgomery county: block 142, block 156, block 164, block 166, block 170, block 175, block 176, block 178, block 179, block 191, block 193; and the following blocks in voting district (000390), tract 9507.00, block group 2, in Montgomery county: block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 085, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 113, block 114, block 115, block 116, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 162, block 163, block 165; and the following blocks in voting district (00040A), tract 9501.00, block group 1, in Montgomery county: block 154, block 155, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 179, block 188, block 189, block 191, block 192, block 193, block 194, block 224, block 225, block 227; and the following blocks in voting district (00040A), tract 9503.00, block group 1, in Montgomery county: block 022, block 023, block 024, block 025, block 071, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 101, block 113; and the following blocks in voting district (00040A), tract 9503.00, block group 3, in Montgomery county: block 021, block 067, block 069; and the following blocks in voting district (00040A), tract 9505.00, block group 1, in Montgomery county: block 020, block 155, block 172, block 173, block 174, block 177; and the following blocks in voting district (00040A), tract 9507.00, block group 2, in Montgomery county: block 045, block 046, block 047, block 048, block 058, block 205; and the following voting districts in Montgomery county: (00040B), (000420), (000450); and the following blocks in voting district (000460), tract 9501.00, block group 1, in Montgomery county: block 153, block 168, block 184, block 226, block 228; and the following blocks in voting district (000460), tract 9503.00, block group 1, in Montgomery county: block 037; and the following voting districts in Montgomery county: (900030), (900050), (900060).

Representative district 13 shall consist of the following voting districts in Elk county: (000020), (000030), (000040), (000070), (000080), (000090), (000100); and all of Greenwood county; and the following blocks in voting district (000130), tract 9520.00, block group 1, in Neosho county: block 150; and the following blocks in voting district (000130), tract 9520.00, block group 2, in Neosho county: block 006, block 007, block 008, block 009, block 010, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 085, block 223, block 230, block 231, block 232, block 233, block 234; and the following voting districts in Neosho county: (000200); and all of Wilson county; and all of Woodson county.

Representative district 14 shall consist of the following blocks in voting district (000450), tract 0524.10, block group 3, in Johnson county: block 006; and the following blocks in voting district (000450), tract 0525.04, block group 3, in Johnson county: block 000, block 001; and the following voting districts in Johnson county: (000520), (001240); and the following blocks in voting district (001250), tract 0529.04, block group 1, in Johnson county: block 000; and the following blocks in voting district (001250), tract 0529.04, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 008, block 009, block 010; and the following voting districts in Johnson county: (001520), (900370), (900380), (900400), (900410), (900710), (900750); and the following blocks in voting district (900760), tract 0529.10, block group 1, in Johnson county: block 020; and the following voting districts in Johnson county: (900870), (901430), (901650); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 023; and the following blocks in voting district (901700), tract 0529.05, block group 2, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 017, block 018, block 019; and the following blocks in voting district (901700), tract 0529.08, block group 4, in Johnson county: block 004; and the following voting districts in Johnson county: (901710).

Representative district 15 shall consist of the following voting districts in Johnson county: (001000), (001010); and the following blocks in voting district (001090), tract 0535.55, block group 1, in Johnson county: block 016, block 017, block 018, block 019, block 022, block 023; and the following blocks in voting district (001090), tract 0536.01, block group 1, in Johnson county: block 000, block 006, block 007; and the following blocks in voting district (001090), tract 0536.01, block group 2, in Johnson county: block 000, block 023; and the following blocks in voting district (001090), tract 0536.02, block group 1, in Johnson county: block 003; and the following voting districts in Johnson county: (001150), (001160), (001200); and the following blocks in voting district (001250), tract 0529.04, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 006, block 007; and the following blocks in voting district (001250), tract 0529.04, block group 2, in Johnson county: block 005, block 006, block 007, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (001260), (001280), (900660), (900700); and the following blocks in voting district (900760), tract 0528.02, block group 5, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 019; and the following voting districts in Johnson county: (901550).

Representative district 16 shall consist of the following blocks in voting district (000630), tract 0524.05, block group 3, in Johnson county: block 002, block 004, block 005, block 024, block 025, block 026; and the following voting districts in Johnson county: (000640); and the following blocks in voting district (000650), tract 0524.05, block group 3, in Johnson county: block 000, block 001, block 003, block 007; and the following voting districts in Johnson county: (001840), (001860), (001890), (001990), (002000), (002010), (002040), (002050), (002120), (002130), (002140); and the following blocks in voting district (00217A), tract 0530.08, block group 1, in Johnson county: block 011, block 013, block 014, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (00217A), tract 0530.08, block group 2, in Johnson county: block 017, block 018, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following voting districts in Johnson county: (00217B), (901050).

Representative district 17 shall consist of the following voting districts in Johnson county: (000190), (000430), (000440); and the following blocks in voting district (000450), tract 0524.10, block group 2, in Johnson county: block 003; and the following blocks in voting district (000450), tract 0524.10, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (000450), tract 0525.04, block group 3, in Johnson county: block 002; and the following voting districts in Johnson county: (000460), (002820), (002930), (002940), (003040), (003090), (900360), (900430), (900440), (901330); and the following blocks in voting district (901340), tract 0523.06, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 028, block 029; and the following blocks in voting district (901340), tract 0525.02, block group 1, in Johnson county: block 001, block 002, block 005, block 007, block 008, block 009, block 010, block 011, block 015; and the following voting districts in Johnson county: (901350), (901410); and the following blocks in voting district (901420), tract 9800.03, block group 1, in Johnson county: block 013, block 014, block 031, block 032.

Representative district 18 shall consist of the following voting districts in Johnson county: (002760), (002770), (002780), (002790), (002800), (002810), (002830), (002850), (002860), (002870), (002880), (002890), (002900), (002910), (002920); and the following blocks in voting district (003030), tract 0523.04, block group 3, in Johnson county: block 009, block 010, block 011; and the following voting districts in Johnson county: (003070); and the following blocks in voting district (003080), tract 0520.03, block group 3, in Johnson county: block 006, block 007, block 008, block 009; and the following blocks in voting district (003080), tract 0520.03, block group 4, in Johnson county: block 001, block 002, block 003, block 004, block 005.

Representative district 19 shall consist of the following blocks in voting district (000200), tract 0516.00, block group 2, in Johnson county: block 000, block 001, block 002; and the following voting districts in Johnson county: (000210), (000220), (000230), (000240), (001720), (001770), (001830), (001850), (002280), (002290), (002300), (002310), (002320), (002330), (002620), (002630), (002640), (900190), (900200), (900990).

Representative district 20 shall consist of the following voting districts in Johnson county: (000270), (000350), (001870), (001880), (001900), (002340), (002350), (002370), (002400), (002410), (900210), (900220), (900230), (900240), (900250), (900260); and the following blocks in voting district (900270), tract 0533.02, block group 2, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 018, block 019, block 020; and the following blocks in voting district (900270), tract 0533.02, block group 3, in Johnson county: block 025, block 026, block 030, block 031, block 032, block 034; and the following voting districts in Johnson county: (900300), (900310).

Representative district 21 shall consist of the following blocks in voting district (000200), tract 0516.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014; and the following voting districts in Johnson county: (000870), (001590), (001600), (001700), (002510), (002520), (002530), (002540), (002550), (002560), (002570), (002580), (002590), (002600), (002610), (002650), (002660), (002670).

Representative district 22 shall consist of the following voting districts in Johnson county: (001610); and the following blocks in voting district (001620), tract 0511.00, block group 2, in Johnson county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (001620), tract 0511.00, block group 3, in Johnson county: block 000, block 001, block 007, block 008; and the following voting districts in Johnson county: (001630), (001640), (001650), (001660), (001670), (001680), (001690), (001710), (001750), (001760); and the following blocks in voting district (001790), tract 0519.02, block group 3, in Johnson county: block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 014, block 015, block 016, block 017, block 018; and the following voting districts in Johnson county: (001800), (001810), (001820).

Representative district 23 shall consist of the following voting districts in Johnson county: (000580), (000590), (000600), (000610), (000620); and the following blocks in voting district (000650), tract 0524.05, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (000650), tract 0524.17, block group 2, in Johnson county: block 011, block 012, block 013; and the following voting districts in Johnson county: (000660), (001740), (001780); and the following blocks in voting district (001790), tract 0519.02, block group 3, in Johnson county: block 006, block 007, block 008, block 009, block 013, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (003030), tract 0524.19, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (003050), (003060); and the following blocks in voting district (003080), tract 0520.03, block group 4, in Johnson county: block 000, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020.

Representative district 24 shall consist of the following voting districts in Johnson county: (000890), (000920), (001540), (001550), (001560), (001570), (001580); and the following blocks in voting district (001620), tract 0511.00, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 028, block 029, block 030; and the following voting districts in Johnson county: (900490), (900500), (900510), (900520), (900530), (900540), (900550), (900560).

Representative district 25 shall consist of the following voting districts in Johnson county: (000100), (000110), (000120), (000130), (000840), (000850), (000860), (000880), (000900), (000910), (000930), (000940), (000950), (000960), (000970), (002500), (002680), (002690), (002700), (002710), (002720), (002730), (002740), (002750), (003130), (003140), (003150), (901320).

Representative district 26 shall consist of the following blocks in voting district (001040), tract 0535.09, block group 2, in Johnson county: block 000; and the following blocks in voting district (001040), tract 0535.09, block group 3, in Johnson county: block 001, block 002, block 003, block 004, block 007, block 008, block 009, block 010, block 011, block 016, block 017, block 018; and the following voting districts in Johnson county: (001060); and the following blocks in voting district (00249A), tract 0534.06, block group 5, in Johnson county: block 013, block 014, block 015, block 016, block 017, block 028, block 029, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049, block 050; and the following voting districts in Johnson county: (00311A), (00311B), (00311D), (003120), (004190), (900010), (900570), (900580); and the following blocks in voting district (900600), tract 0535.09, block group 1, in Johnson county: block 000, block 001, block 005; and the following blocks in voting district (900600), tract 0535.09, block group 2, in Johnson county: block 020; and the following blocks in voting district (900600), tract 0535.09, block group 4, in Johnson county: block 002, block 004, block 005, block 006, block 010, block 011, block 012, block 013; and the following voting districts in Johnson county: (900610), (900620), (900650), (900850), (900860), (900910); and the following blocks in voting district (900920), tract 0535.05, block group 1, in Johnson county: block 001, block 025, block 026; and the following voting districts in Johnson county: (900930), (900940), (900980), (901440), (901460), (901470), (901570), (901610), (901620), (901630), (901780), (901870), (901880), (901890), (901970); and the following voting districts in Miami county: (00007A), (00007B), (00023A), (00023B), (00023C), (00023D), (900130).

Representative district 27 shall consist of the following voting districts in Johnson county: (000010), (000020), (000030), (000040), (002360), (002460), (002470), (00249E), (00249F), (900020), (900350); and the following blocks in voting district (901130), tract 0534.24, block group 1, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (901130), tract 0534.24, block group 2, in Johnson county: block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 036, block 037; and the following blocks in voting district (901130), tract 0538.04, block group 1, in Johnson county: block 001, block 002, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014; and the following voting districts in Johnson county: (901140), (901150), (901160), (901170), (901210), (901220), (901230), (901240), (901250), (901260), (901270), (901290), (901300), (901310).

Representative district 28 shall consist of the following voting districts in Johnson county: (000370), (00242B), (00244B), (00249C); and the following blocks in voting district (900270), tract 0533.02, block group 3, in Johnson county: block 028, block 033, block 035, block 036, block 037, block 038, block 039, block 040, block 045, block 047; and the following voting districts in Johnson county: (900280), (900290), (900320), (900330), (900340), (901060), (901070), (901080), (901200).

Representative district 29 shall consist of the following voting districts in Johnson county: (001730), (001910), (001920), (001930), (001940), (001950), (001960), (001970), (001980), (002020), (002030), (002060), (002070), (002080), (002150), (002380); and the following blocks in voting district (002390), tract 0531.09, block group 1, in Johnson county: block 000, block 006, block 009, block 010, block 011; and the following blocks in voting district (002390), tract 0532.01, block group 1, in Johnson county: block 048, block 049; and the following blocks in voting district (002390), tract 0532.03, block group 3, in Johnson county: block 000, block 001, block 003, block 004; and the following blocks in voting district (00242A), tract 0531.09, block group 1, in Johnson county: block 001.

Representative district 30 shall consist of the following voting districts in Johnson county: (000510), (000530), (000540), (000550); and the following blocks in voting district (000630), tract 0524.05, block group 2, in Johnson county: block 013; and the following blocks in voting district (000630), tract 0524.05, block group 3, in Johnson county: block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (000630), tract 0524.17, block group 2, in Johnson county: block 020, block 021; and the following voting districts in Johnson county: (001420); and the following blocks in voting district (001450), tract 0529.07, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (001490), (001500), (001510), (900450), (900460), (900470), (900480), (900880), (900890); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 000, block 017, block 019; and the following blocks in voting district (901700), tract 0529.10, block group 2, in Johnson county: block 017, block 018, block 021, block 022.

Representative district 31 shall consist of the following voting districts in Wyandotte county: (600320), (600330), (600340); and the following blocks in voting district (600360), tract 0427.00, block group 1, in Wyandotte county: block 014, block 015; and the following blocks in voting district (600360), tract 0427.00, block group 2, in Wyandotte county: block 000; and the following blocks in voting district (600360), tract 0428.00, block group 1, in Wyandotte county: block 005, block 006, block 011, block 012, block 013; and the following voting districts in Wyandotte county: (600370), (600380), (600410), (600420), (600430), (600440), (600770), (600780), (600790), (600800), (600810).

Representative district 32 shall consist of the following voting districts in Wyandotte county: (600110), (600210), (600220), (600230), (600240), (600250), (600260), (600270), (600280), (600290), (600300), (600310); and the following blocks in voting district (600450), tract 0416.00, block group 3, in Wyandotte county: block 000, block 004, block 007, block 008, block 009, block 010, block 012, block 013, block 015; and the following voting districts in Wyandotte county: (600460).

Representative district 33 shall consist of the following voting districts in Wyandotte county: (600010), (600020), (600030), (600040), (600050), (600060), (600070), (600080); and the following blocks in voting district (600520), tract 0440.01, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (600520), tract 0440.01, block group 3, in Wyandotte county: block 026, block 028; and the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 007, block 008, block 009, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028; and the following voting districts in Wyandotte county: (600530), (600540), (600550), (600560), (600570), (600580), (600760); and the following blocks in voting district (600860), tract 0438.02, block group 2, in Wyandotte county: block 005, block 006, block 007, block 008, block 009, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 029, block 030, block 036, block 037, block 038, block 039, block 040, block 042, block 043, block 044, block 047, block 053, block 054, block 055, block 056; and the following blocks in voting district (600860), tract 0440.04, block group 1, in Wyandotte county: block 025; and the following voting districts in Wyandotte county: (601110).

Representative district 34 shall consist of the following voting districts in Wyandotte county: (600100), (600140), (600150), (600160), (600200); and the following blocks in voting district (600610), tract 0406.00, block group 2, in Wyandotte county: block 018, block 025, block 026; and the following voting districts in Wyandotte county: (600620), (600630), (600650), (600660), (600670), (600680), (600690), (600700), (600710), (600900), (600950).

Representative district 35 shall consist of the following voting districts in Wyandotte county: (600090), (600120), (600130), (600170), (600180), (600190), (600590), (600600); and the following blocks in voting district (600610), tract 0406.00, block group 2, in Wyandotte county: block 016, block 017, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (600610), tract 0413.00, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (600610), tract 0413.00, block group 3, in Wyandotte county: block 009; and the following voting districts in Wyandotte county: (600640), (600870), (600880), (600890), (600910), (600920), (600930), (600940), (600970), (600980).

Representative district 36 shall consist of the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 010, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Wyandotte county: (600720), (600730), (600740), (600750), (600960), (600990), (601000), (601010), (601020), (601030), (601040), (601050), (601060), (601070), (601080), (601090), (601100).

Representative district 37 shall consist of the following voting districts in Wyandotte county: (600350); and the following blocks in voting district (600360), tract 0427.00, block group 1, in Wyandotte county: block 016, block 017, block 018, block 033, block 034; and the following blocks in voting district (600360), tract 0427.00, block group 2, in Wyandotte county: block 002, block 003, block 004, block 013, block 017; and the following voting districts in Wyandotte county: (600390), (600400); and the following blocks in voting district (600450), tract 0416.00, block group 3, in Wyandotte county: block 001, block 002, block 003, block 005, block 006, block 011, block 014; and the following blocks in voting district (600450), tract 0416.00, block group 4, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019; and the following blocks in voting district (600450), tract 0422.00, block group 1, in Wyandotte county: block 005, block 006, block 007; and the following voting districts in Wyandotte county: (600470), (600480), (600490), (600500), (600510); and the following blocks in voting district (600520), tract 0439.05, block group 1, in Wyandotte county: block 014, block 017, block 018, block 022; and the following blocks in voting district (600520), tract 0441.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 029, block 030, block 031; and the following voting districts in Wyandotte county: (600820), (600830), (600840), (600850); and the following blocks in voting district (600860), tract 0438.02, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (600860), tract 0438.02, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 010, block 011; and the following blocks in voting district (600860), tract 0440.04, block group 1, in Wyandotte county: block 022, block 037.

Representative district 38 shall consist of the following voting districts in Johnson county: (000070), (000080), (000560), (001290), (004070), (004080), (004090), (004100), (900040), (900050), (900060), (900100), (900730), (901850), (901910), (901930), (901940); and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 012, block 013; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 047; and the following voting districts in Leavenworth county: (000020), (000030), (000050); and the following blocks in voting district (000310), tract 0714.00, block group 1, in Leavenworth county: block 000, block 001, block 002, block 003, block 006, block 007, block 060, block 061, block 068, block 069, block 098; and the following blocks in voting district (000310), tract 0714.00, block group 3, in Leavenworth county: block 039, block 051, block 053, block 054, block 055, block 056, block 090, block 091, block 092; and the following blocks in voting district (000310), tract 0718.00, block group 2, in Leavenworth county: block 037, block 043, block 044, block 053, block 054; and the following voting districts in Leavenworth county: (000320); and the following blocks in voting district (000330), tract 0711.01, block group 3, in Leavenworth county: block 053, block 054; and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 033; and the following voting districts in Leavenworth county: (000350), (000390); and the following blocks in voting district (300010), tract 0711.01, block group 3, in Leavenworth county: block 050; and the following blocks in voting district (300010), tract 0711.01, block group 4, in Leavenworth county: block 045; and the following voting districts in Leavenworth county: (900010), (900020), (900030).

Representative district 39 shall consist of the following voting districts in Johnson county: (002960), (002980), (002990), (003000), (003010), (003020), (900030); and the following blocks in voting district (901340), tract 0525.02, block group 1, in Johnson county: block 004, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 048, block 049; and the following voting districts in Johnson county: (901360), (901370), (901380), (901390), (901400); and the following blocks in voting district (901420), tract 0525.02, block group 1, in Johnson county: block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 068, block 069, block 070, block 071, block 072, block 073, block 074; and the following blocks in voting district (901420), tract 0526.03, block group 6, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035; and the following blocks in voting district (901420), tract 0526.04, block group 1, in Johnson county: block 013, block 025, block 026; and the following blocks in voting district (901420), tract 9800.03, block group 1, in Johnson county: block 003, block 004, block 005, block 006, block 010, block 011, block 012, block 030.

Representative district 40 shall consist of the following voting districts in Leavenworth county: (000080), (000090), (000100), (000110), (000150), (000240), (00027A), (000280), (00029A), (00029C), (00029D); and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 018, block 019, block 020, block 021, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (000330), tract 0711.02, block group 2, in Leavenworth county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 033, block 038, block 056, block 060, block 061, block 062, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 000, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Leavenworth county: (000340); and the following blocks in voting district (300010), tract 0711.01, block group 3, in Leavenworth county: block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 051, block 052, block 055, block 056, block 057, block 058, block 059; and the following blocks in voting district (300010), tract 0711.01, block group 4, in Leavenworth county: block 046; and the following voting districts in Leavenworth county: (800010), (900040), (900050), (900060).

Representative district 41 shall consist of the following voting districts in Leavenworth county: (000120), (000130), (000140), (000160), (00017A); and the following blocks in voting district (00017B), tract 9819.00, block group 1, in Leavenworth county: block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 071, block 072, block 073, block 083, block 084, block 085, block 086, block 087, block 088, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 122, block 123, block 124, block 125, block 126, block 129, block 147, block 148, block 160, block 161, block 162, block 169; and the following blocks in voting district (00017B), tract 9819.00, block group 2, in Leavenworth county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 017, block 018, block 019, block 020, block 050, block 051, block 052; and the following voting districts in Leavenworth county: (000180), (00019A), (00019B), (000200), (000210), (000220), (000230), (000250), (000260); and the following blocks in voting district (000300), tract 0701.00, block group 1, in Leavenworth county: block 000, block 050; and the following blocks in voting district (000300), tract 9819.00, block group 1, in Leavenworth county: block 012; and the following blocks in voting district (000300), tract 9819.00, block group 2, in Leavenworth county: block 000.

Representative district 42 shall consist of the following voting districts in Douglas county: (000020), (000600); and the following blocks in voting district (000650), tract 0012.01, block group 1, in Douglas county: block 020, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (000650), tract 0012.02, block group 1, in Douglas county: block 033, block 034, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 074, block 077, block 079, block 110; and the following blocks in voting district (000650), tract 0012.02, block group 2, in Douglas county: block 012, block 013, block 014, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 132, block 133, block 134, block 147; and the following blocks in voting district (000650), tract 0012.02, block group 3, in Douglas county: block 047; and the following voting districts in Douglas county: (400050), (400090), (400100); and the following voting districts in Leavenworth county: (000010), (000040), (000060), (000070); and the following blocks in voting district (00017B), tract 0709.00, block group 1, in Leavenworth county: block 115, block 116, block 123; and the following blocks in voting district (00017B), tract 9819.00, block group 1, in Leavenworth county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 021, block 022, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 048, block 049, block 050, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 063, block 064, block 065, block 081, block 082, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 149, block 157, block 158, block 165, block 166, block 172, block 173, block 174; and the following blocks in voting district (000300), tract 9819.00, block group 1, in Leavenworth county: block 000; and the following blocks in voting district (000310), tract 0714.00, block group 1, in Leavenworth county: block 004, block 005, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 062, block 063, block 064, block 065, block 066, block 067, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107; and the following blocks in voting district (000310), tract 0718.00, block group 2, in Leavenworth county: block 045, block 048, block 049, block 050, block 052, block 058, block 059, block 060, block 061, block 062; and the following voting districts in Leavenworth county: (000360), (000370), (000380), (900080).

Representative district 43 shall consist of the following voting districts in Johnson county: (000090), (00014A), (00014C), (000160), (004030), (004040), (100030), (900080), (900090), (900110), (900120), (900130), (900150), (900160), (900170), (900180), (901730), (901750), (901760), (901820), (901830), (901840), (901900).

Representative district 44 shall consist of the following voting districts in Douglas county: (000110), (000170), (000180), (000200), (000210), (000220), (000230), (000240), (000250), (000280), (000290), (000300), (00067B); and the following blocks in voting district (400020), tract 0006.04, block group 3, in Douglas county: block 002, block 003, block 005, block 015; and the following voting districts in Douglas county: (400030), (400040).

Representative district 45 shall consist of the following voting districts in Douglas county: (000010), (000030); and the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 015, block 017, block 018, block 019, block 022, block 023, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 056, block 057, block 058, block 059, block 061, block 062, block 069, block 070, block 087, block 089, block 092; and the following voting districts in Douglas county: (00006A), (00012A), (000190), (000260); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 012, block 013, block 014, block 016, block 020, block 021, block 047, block 048, block 049, block 050, block 093; and the following voting districts in Douglas county: (00048B), (00048C), (00048D), (00050A), (00050C), (00052A), (00053A), (000560), (000580); and the following blocks in voting district (000590), tract 0014.00, block group 1, in Douglas county: block 064, block 065, block 087, block 088, block 089; and the following blocks in voting district (000590), tract 0014.00, block group 3, in Douglas county: block 052, block 053, block 054, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 071, block 072, block 073, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 104, block 105, block 106, block 107, block 108, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 203, block 204, block 205, block 206, block 208, block 217, block 218, block 223; and the following blocks in voting district (00061A), tract 0006.03, block group 1, in Douglas county: block 000, block 001, block 006, block 007, block 011, block 012, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 028, block 029, block 038; and the following blocks in voting district (00061A), tract 0006.03, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 009, block 010, block 014, block 015, block 026, block 027, block 085; and the following blocks in voting district (00061A), tract 0006.04, block group 1, in Douglas county: block 007; and the following blocks in voting district (00061A), tract 0015.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 043, block 044, block 045, block 046, block 047, block 048, block 053, block 054, block 055, block 056, block 057, block 060, block 061, block 063, block 069, block 076, block 077, block 078, block 079, block 089, block 100, block 101; and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 017, block 028, block 029, block 038, block 039, block 040, block 041, block 042, block 048, block 049; and the following blocks in voting district (00067A), tract 0008.01, block group 2, in Douglas county: block 032, block 033, block 038, block 039, block 040, block 041, block 043, block 045; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 038, block 039; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 025, block 026, block 027, block 028, block 037; and the following blocks in voting district (000680), tract 0012.01, block group 1, in Douglas county: block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 138, block 139; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 015, block 016, block 017, block 018; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 033, block 041, block 042, block 043, block 044, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 063, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 077, block 084, block 090; and the following voting districts in Douglas county: (400010); and the following blocks in voting district (400020), tract 0006.04, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 012, block 013; and the following blocks in voting district (400020), tract 0006.04, block group 3, in Douglas county: block 004; and the following blocks in voting district (400060), tract 0015.00, block group 1, in Douglas county: block 039, block 040, block 042, block 050, block 051, block 052, block 059, block 064, block 065, block 066, block 067, block 070, block 071, block 072, block 073, block 074, block 075, block 096; and the following voting districts in Douglas county: (400080), (400110), (900010), (900040), (900050), (900060), (900070), (900080), (900090), (900170).

Representative district 46 shall consist of the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 060, block 063, block 066, block 072, block 073, block 074, block 075, block 086, block 090; and the following blocks in voting district (000050), tract 0001.00, block group 3, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 009, block 010; and the following voting districts in Douglas county: (00007A), (000080), (000090), (00010A), (000130), (000140), (000150), (000160), (000270), (000310), (000320), (000400), (000420), (000430); and the following blocks in voting district (00044A), tract 0002.00, block group 6, in Douglas county: block 019, block 020, block 021, block 022, block 023, block 024, block 035; and the following voting districts in Douglas county: (000460), (000470); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 051, block 052, block 053, block 054, block 055, block 064, block 065, block 067, block 068, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 088, block 091, block 094, block 095; and the following blocks in voting district (00048A), tract 0001.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 008, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 025, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (00061A), tract 0005.01, block group 1, in Douglas county: block 001, block 003, block 005, block 037; and the following blocks in voting district (200020), tract 0001.00, block group 3, in Douglas county: block 005; and the following blocks in voting district (200020), tract 0002.00, block group 1, in Douglas county: block 000, block 001, block 002, block 009, block 025; and the following blocks in voting district (200020), tract 0002.00, block group 6, in Douglas county: block 003, block 018, block 025, block 026, block 034; and the following blocks in voting district (200020), tract 0012.01, block group 1, in Douglas county: block 003, block 004, block 005, block 006, block 007, block 012, block 013; and the following blocks in voting district (400060), tract 0005.01, block group 1, in Douglas county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 030, block 031, block 032, block 033; and the following blocks in voting district (400070), tract 0002.00, block group 6, in Douglas county: block 000, block 001, block 004, block 005, block 027, block 028, block 029, block 030, block 032; and the following blocks in voting district (400070), tract 0010.02, block group 2, in Douglas county: block 007, block 008, block 009, block 010; and the following blocks in voting district (400070), tract 0012.01, block group 1, in Douglas county: block 014, block 015; and the following voting districts in Douglas county: (900120), (900130), (900140), (900150).

Representative district 47 shall consist of all of Jefferson county; and the following blocks in voting district (000180), tract 0039.01, block group 1, in Shawnee county: block 014, block 015, block 016, block 017, block 020, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052; and the following blocks in voting district (000180), tract 0039.01, block group 2, in Shawnee county: block 000, block 001, block 002; and the following blocks in voting district (000180), tract 0039.01, block group 3, in Shawnee county: block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 029, block 030, block 039, block 044, block 045, block 060; and the following blocks in voting district (000260), tract 0008.00, block group 1, in Shawnee county: block 081, block 090, block 091; and the following blocks in voting district (000260), tract 0009.00, block group 4, in Shawnee county: block 000, block 001, block 002, block 004, block 006, block 007, block 008, block 009, block 010, block 011, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 026, block 030, block 041, block 045, block 046, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 063, block 064, block 076, block 078, block 079, block 080; and the following blocks in voting district (000260), tract 0039.01, block group 1, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 018, block 019, block 021, block 022; and the following blocks in voting district (000260), tract 0039.01, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 011; and the following voting districts in Shawnee county: (000350); and the following blocks in voting district (500130), tract 0039.01, block group 1, in Shawnee county: block 053, block 054, block 055; and the following blocks in voting district (500130), tract 0039.01, block group 2, in Shawnee county: block 003, block 004, block 005, block 006, block 011, block 012, block 013, block 014; and the following blocks in voting district (600380), tract 0033.02, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 033, block 034, block 035, block 036, block 037, block 038, block 056, block 057.

Representative district 48 shall consist of the following voting districts in Johnson county: (002090), (002160), (002200), (002210), (002240), (00226B); and the following blocks in voting district (002390), tract 0531.09, block group 1, in Johnson county: block 014, block 015; and the following blocks in voting district (002390), tract 0532.03, block group 3, in Johnson county: block 002, block 014, block 015; and the following blocks in voting district (00242A), tract 0531.09, block group 1, in Johnson county: block 002, block 003, block 004, block 005, block 007, block 008, block 012, block 013, block 016, block 017, block 018, block 019; and the following blocks in voting district (00242A), tract 0532.03, block group 3, in Johnson county: block 016; and the following voting districts in Johnson county: (00244A), (901090), (901100), (901110); and the following blocks in voting district (901180), tract 0534.23, block group 1, in Johnson county: block 005, block 006; and the following voting districts in Johnson county: (901190).

Representative district 49 shall consist of the following voting districts in Johnson county: (001300), (001310), (001360), (001370); and the following blocks in voting district (00140B), tract 0534.06, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011; and the following voting districts in Johnson county: (001410); and the following blocks in voting district (001450), tract 0529.07, block group 3, in Johnson county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following voting districts in Johnson county: (00147A), (00147B), (001480); and the following blocks in voting district (900790), tract 0534.06, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (900830).

Representative district 50 shall consist of the following voting districts in Shawnee county: (000150), (000330), (001880), (001890), (100050), (200010), (200020), (400100), (600010), (600050), (600060), (600150), (600160), (600220), (600230), (600240), (600340), (600350), (600360), (600370); and the following blocks in voting district (600380), tract 0033.02, block group 2, in Shawnee county: block 005, block 006, block 007, block 008, block 009, block 028, block 029, block 030, block 031, block 032, block 041, block 053; and the following voting districts in Shawnee county: (600390), (600490), (600500), (900030), (900040), (900050).

Representative district 51 shall consist of the following voting districts in Lyon county: (000210), (000220), (000230), (000260); and the following voting districts in Pottawatomie county: (000020), (000200), (000250), (00026A), (000270), (900010), (900030), (900040); and the following voting districts in Riley county: (000480); and the following voting districts in Shawnee county: (000090), (001850); and all of Wabaunsee county.

Representative district 52 shall consist of the following voting districts in Shawnee county: (000340), (001610), (001620), (001630), (001640), (001670), (001710), (001720), (001780), (100030), (100040), (200070), (200080); and the following blocks in voting district (200120), tract 0036.07, block group 2, in Shawnee county: block 008; and the following voting districts in Shawnee county: (200130), (200150), (200160), (300090), (500110), (500140), (600080), (600250), (600270), (600300), (600310), (600330), (600530), (700010), (700020), (800010); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 037, block 081, block 090, block 091, block 103, block 104, block 109, block 116, block 117; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 000, block 001, block 003; and the following voting districts in Shawnee county: (800040), (900060), (900070), (900080), (900090).

Representative district 53 shall consist of the following voting districts in Shawnee county: (000240), (001360), (001370), (001380), (001400), (001410), (001420), (001430), (001440), (001450), (001460), (001470), (001480), (001490), (001500), (001510), (001520), (001530), (001540), (001550), (001560), (001570), (001590), (001600), (001760); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 102, block 105, block 108, block 115, block 125; and the following voting districts in Shawnee county: (200140), (400070), (400110), (500010), (600260), (600280), (600290), (600470), (600510), (600570), (600580), (800020); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 112, block 113, block 114, block 119, block 122; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 032, block 034, block 035, block 060.

Representative district 54 shall consist of the following blocks in voting district (000590), tract 0014.00, block group 3, in Douglas county: block 102, block 103, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 207; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 019, block 020, block 051, block 052, block 053, block 054, block 073, block 074, block 075, block 076, block 077, block 079, block 081; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 075, block 076, block 078, block 079, block 080, block 081, block 082, block 083, block 085, block 086, block 091; and the following blocks in voting district (000680), tract 0014.00, block group 3, in Douglas county: block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 188, block 189, block 190, block 191, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 219; and the following voting districts in Osage county: (000050), (000110), (000120), (000190), (000200), (000210); and the following voting districts in Shawnee county: (000190), (000210), (000270), (000280), (000290), (000310), (000370), (000930), (001030), (001680), (200050), (500070), (500080), (600040), (600170), (600180), (600190).

Representative district 55 shall consist of the following voting districts in Shawnee county: (000590), (000600), (000610), (000630), (000640), (000650), (001040), (001050), (001060), (001070), (001080), (001090), (001100), (001120), (001130), (001140), (001150), (001160), (001170), (001180), (001190), (001200), (001210), (001220), (001230), (001240), (001250), (600020).

Representative district 56 shall consist of the following blocks in voting district (000790), tract 0015.00, block group 1, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 023, block 024, block 025, block 026, block 027, block 028; and the following voting districts in Shawnee county: (000910), (000960), (000970), (000980), (000990), (001000), (001260), (001270), (001280), (001290), (001300), (001310), (001320), (001330), (001340), (001350), (001650), (500160), (600090), (600110), (600210), (600440), (800060), (800070), (900010), (900020).

Representative district 57 shall consist of the following voting districts in Shawnee county: (000080); and the following blocks in voting district (000180), tract 0031.00, block group 1, in Shawnee county: block 000, block 001, block 020, block 021, block 063, block 064, block 067, block 068, block 069, block 070, block 071, block 080, block 081, block 082; and the following voting districts in Shawnee county: (000250); and the following blocks in voting district (000260), tract 0031.00, block group 1, in Shawnee county: block 002, block 003, block 004; and the following voting districts in Shawnee county: (000300), (000410), (000420), (000430), (000440), (000480), (000490), (000500), (000510), (000520), (000530), (000540), (000550), (000560), (000570), (000580), (000690), (000700), (000710), (000800), (001910); and the following blocks in voting district (200090), tract 0031.00, block group 3, in Shawnee county: block 006, block 007, block 008, block 009, block 011, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 062, block 071, block 072, block 073, block 076, block 082; and the following voting districts in Shawnee county: (500120); and the following blocks in voting district (500130), tract 0031.00, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 010, block 020, block 021, block 074, block 081; and the following blocks in voting district (500130), tract 0039.01, block group 2, in Shawnee county: block 007, block 008, block 009, block 010, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 032, block 033, block 034, block 051; and the following blocks in voting district (600030), tract 0040.00, block group 3, in Shawnee county: block 007, block 008, block 009; and the following blocks in voting district (600030), tract 0040.00, block group 4, in Shawnee county: block 000, block 001, block 002.

Representative district 58 shall consist of the following voting districts in Shawnee county: (000660), (000740), (000750), (000760), (000770), (000780); and the following blocks in voting district (000790), tract 0015.00, block group 1, in Shawnee county: block 011, block 012, block 021, block 022, block 029; and the following blocks in voting district (000790), tract 0015.00, block group 2, in Shawnee county: block 006, block 007, block 008, block 009, block 019, block 020, block 021, block 022, block 023, block 024, block 029, block 030; and the following voting districts in Shawnee county: (000820), (000830), (000840), (000850), (000860), (000870), (000880), (000890), (000920), (000940), (000950), (001010), (100060); and the following blocks in voting district (200090), tract 0031.00, block group 3, in Shawnee county: block 044, block 045, block 046, block 056; and the following blocks in voting district (600030), tract 0004.00, block group 1, in Shawnee county: block 000, block 001, block 015, block 016; and the following blocks in voting district (600030), tract 0004.00, block group 3, in Shawnee county: block 000, block 001, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (600030), tract 0005.00, block group 2, in Shawnee county: block 010, block 011; and the following blocks in voting district (600030), tract 0040.00, block group 3, in Shawnee county: block 011, block 012, block 013, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (600030), tract 0040.00, block group 4, in Shawnee county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Shawnee county: (600130), (600140), (600420), (600430).

Representative district 59 shall consist of the following voting districts in Franklin county: (000010), (000020), (000030), (000060), (000070), (000080), (000090), (000100), (00012A), (00013A), (00013B), (00013C), (000140), (000150), (000160), (000170), (000180), (000190), (00020A), (000220), (000250), (900010); and the following voting districts in Osage county: (000060), (000100), (000130), (000220), (000240).

Representative district 60 shall consist of the following voting districts in Lyon county: (000010), (000020), (00005A), (00005B), (00005C), (00006A), (00006B), (00006C), (000070), (000080), (000090), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (00017A), (00017B), (000180), (00018A), (000190), (000200), (00020A), (000240), (000250), (000270), (00028B), (00028C), (000290), (00029A), (300010), (300020), (900020), (900030), (900040), (900050).

Representative district 61 shall consist of the following voting districts in Jackson county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (00008A), (00008B), (000090), (00010A), (00010B), (000110), (000120), (000130), (000150), (000160), (000170); and the following voting districts in Pottawatomie county: (000010), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000210), (000220), (000230), (000240).

Representative district 62 shall consist of the following blocks in voting district (000090), tract 0816.00, block group 2, in Atchison county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102; and the following voting districts in Atchison county: (000110), (000130); and all of Brown county; and the following voting districts in Jackson county: (000140), (000180); and all of Nemaha county.

Representative district 63 shall consist of the following voting districts in Atchison county: (000010), (000020), (000030), (000040), (00005A), (00006A), (00006B), (00006C), (00007A), (00007B), (00007C), (00008A), (00008B), (00008C), (00008D); and the following blocks in voting district (000090), tract 0816.00, block group 5, in Atchison county: block 015, block 016, block 017, block 018, block 019, block 020, block 026, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 064, block 065, block 066, block 075, block 076, block 077, block 078, block 079, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 141, block 142, block 146, block 147, block 152; and the following voting districts in Atchison county: (000100), (000120), (000140), (00016A), (00017A), (00017B), (100050); and all of Doniphan county.

Representative district 64 shall consist of the following voting districts in Clay county: (000010), (000020), (000030), (00005A), (00005B), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (900230); and the following voting districts in Riley county: (000020), (000030), (000040); and the following blocks in voting district (00005A), tract 0006.00, block group 1, in Riley county: block 008, block 009, block 021; and the following blocks in voting district (00005A), tract 0009.00, block group 1, in Riley county: block 009, block 032, block 063, block 064, block 065, block 075, block 133; and the following blocks in voting district (00005A), tract 0009.00, block group 2, in Riley county: block 063; and the following blocks in voting district (00005A), tract 0010.02, block group 1, in Riley county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 139, block 141; and the following blocks in voting district (00005A), tract 0010.02, block group 2, in Riley county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326; and the following blocks in voting district (00005A), tract 0010.02, block group 3, in Riley county: block 007, block 008, block 009, block 010, block 011, block 012, block 018, block 019, block 039; and the following blocks in voting district (00005A), tract 0013.02, block group 3, in Riley county: block 039; and the following blocks in voting district (00005A), tract 9800.00, block group 1, in Riley county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330; and the following voting districts in Riley county: (00005B), (000070); and the following blocks in voting district (000080), tract 0013.02, block group 2, in Riley county: block 005, block 006, block 007, block 008, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 151, block 157; and the following blocks in voting district (000080), tract 9800.00, block group 1, in Riley county: block 000; and the following voting districts in Riley county: (000380), (000430), (00044A), (000450), (000460), (300010), (300060), (300070), (300090), (300100), (900010), (900020).

Representative district 65 shall consist of the following voting districts in Geary county: (000010), (00002A), (00002B), (00002C), (00002D), (00002E), (00002F), (00002G), (00002H), (00002I), (00002J), (00002K), (00002L), (00002M), (00002N), (00002O), (00002P), (00002Q), (00002R), (000040), (000050), (000060), (00007A), (000080), (000090); and the following blocks in voting district (000110), tract 0004.00, block group 4, in Geary county: block 000, block 001, block 002, block 003, block 014, block 015; and the following voting districts in Geary county: (000140), (000150), (000180), (000190); and the following blocks in voting district (00022A), tract 0003.00, block group 1, in Geary county: block 007, block 008, block 009, block 010, block 011, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026; and the following blocks in voting district (00022A), tract 0003.00, block group 2, in Geary county: block 023, block 024, block 025, block 026, block 027, block 033, block 034, block 035, block 037, block 038, block 039, block 040, block 041, block 045, block 059, block 061, block 063, block 064; and the following voting districts in Geary county: (00022B), (000230), (000240), (000260), (000270); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 001, block 002, block 003, block 008, block 016; and the following blocks in voting district (900010), tract 0002.00, block group 2, in Geary county: block 003, block 004, block 021; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 010, block 011; and the following blocks in voting district (900010), tract 0008.00, block group 1, in Geary county: block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 234, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 299, block 301, block 302, block 312, block 313, block 315, block 316, block 334, block 335, block 336, block 337, block 338, block 340; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 000, block 002, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 330, block 332, block 333, block 401, block 402, block 403; and the following voting districts in Geary county: (900020), (900090), (900100), (900190), (900200), (900210).

Representative district 66 shall consist of the following voting districts in Pottawatomie county: (000120); and the following voting districts in Riley county: (000120), (000140), (000170), (00022A), (00039A), (000420), (300020), (300030), (300040), (300050), (400010), (400020), (400030), (400040), (400060), (400070), (500030).

Representative district 67 shall consist of the following voting districts in Riley county: (000010); and the following blocks in voting district (00005A), tract 0013.02, block group 2, in Riley county: block 136; and the following voting districts in Riley county: (000060); and the following blocks in voting district (000080), tract 0013.02, block group 2, in Riley county: block 003, block 004, block 030, block 080, block 081, block 082, block 083, block 127, block 137; and the following blocks in voting district (000080), tract 0013.02, block group 4, in Riley county: block 315, block 316; and the following voting districts in Riley county: (00022B), (000230), (00025A), (00025B), (000310), (000320), (000330), (000340), (000350), (00036A), (000370), (00039B), (00039C), (00039E), (00039G), (00039H), (000400), (000410), (00047A), (00047B), (00047C), (00047D), (400050), (400080), (400090), (500010), (600001), (800001), (900030), (900040), (900050), (900060).

Representative district 68 shall consist of all of Chase county; and the following voting districts in Dickinson county: (000150), (000160), (000170); and the following blocks in voting district (000240), tract 0845.00, block group 2, in Dickinson county: block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242; and the following blocks in voting district (000240), tract 0846.00, block group 1, in Dickinson county: block 000, block 001, block 002, block 003, block 009, block 010, block 014, block 034, block 035, block 141, block 145, block 146; and the following blocks in voting district (000240), tract 0846.00, block group 2, in Dickinson county: block 000, block 001, block 002, block 012, block 043, block 109, block 110, block 111; and the following blocks in voting district (000240), tract 0846.00, block group 3, in Dickinson county: block 091, block 129, block 130, block 131, block 132, block 133; and the following voting districts in Geary county: (000100); and the following blocks in voting district (000110), tract 0004.00, block group 1, in Geary county: block 022, block 023; and the following blocks in voting district (000110), tract 0004.00, block group 3, in Geary county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 023, block 024; and the following blocks in voting district (000110), tract 0004.00, block group 4, in Geary county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 016, block 063, block 064; and the following voting districts in Geary county: (00013A), (00016A); and the following blocks in voting district (00022A), tract 0003.00, block group 2, in Geary county: block 036; and the following voting districts in Geary county: (000250); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 000; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 015, block 016, block 017, block 018, block 021, block 022; and the following blocks in voting district (900010), tract 0007.00, block group 1, in Geary county: block 184, block 185, block 220, block 221, block 222, block 236, block 239; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 003, block 035, block 036, block 037, block 038, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 091, block 099, block 102, block 185, block 187, block 188, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 211, block 212, block 213, block 217, block 218, block 219, block 222, block 225, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 304, block 312, block 313, block 325, block 404; and the following voting districts in Geary county: (900030), (900040), (900050), (900060), (900070), (900080), (900120), (900130), (900140), (900150), (900160), (900170), (900180), (900220); and all of Morris county.

Representative district 69 shall consist of the following blocks in voting district (000030), tract 0002.00, block group 1, in Saline county: block 044, block 045; and the following blocks in voting district (000030), tract 0011.00, block group 2, in Saline county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 019, block 020, block 021, block 022, block 023, block 024, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 095, block 096, block 097, block 103, block 104, block 105, block 106, block 107, block 110, block 111, block 112, block 126; and the following blocks in voting district (000030), tract 0011.00, block group 3, in Saline county: block 000, block 001, block 002, block 003, block 004, block 005, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101; and the following blocks in voting district (000030), tract 0011.00, block group 4, in Saline county: block 000, block 001, block 002; and the following voting districts in Saline county: (000060), (000110), (00012A), (00013A), (000140), (000150), (000170), (000180), (000200), (000220), (000230), (000240), (00025A), (000380), (000410), (00042A), (000430), (00047B), (900010), (900020), (900110).

Representative district 70 shall consist of the following voting districts in Clay county: (000040); and the following voting districts in Dickinson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000180), (000190), (000200), (000210), (000220), (000230); and the following blocks in voting district (000240), tract 0845.00, block group 2, in Dickinson county: block 110, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 382; and the following blocks in voting district (000240), tract 0846.00, block group 2, in Dickinson county: block 013, block 044; and the following voting districts in Dickinson county: (000250), (000260), (000270), (000280), (000290), (000300), (000310), (000320), (900010), (900020), (900030); and the following voting districts in Marion county: (000010), (000030), (000040), (000050), (000060), (000080), (000130), (000140), (000170), (000190), (000200), (000210), (00022A), (00022B), (000250).

Representative district 71 shall consist of the following voting districts in Saline county: (000010), (000020); and the following blocks in voting district (000030), tract 0002.00, block group 1, in Saline county: block 000, block 001, block 008; and the following voting districts in Saline county: (000070), (000160), (000190), (000210), (00026A), (000270), (000280), (000290), (000300), (00031A), (00032A), (00033A), (000340), (000350), (000360), (000370), (000390), (000400), (000500), (900030), (900040), (900050), (900060), (900070), (900100).

Representative district 72 shall consist of the following blocks in voting district (000310), tract 0206.00, block group 1, in Butler county: block 023, block 024, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 053, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111; and the following blocks in voting district (000030), tract 0306.00, block group 2, in Harvey county: block 065, block 066, block 074, block 075, block 076, block 087, block 088, block 091, block 092, block 093, block 094, block 104; and the following voting districts in Harvey county: (000150), (000160), (000170), (000180), (00019A), (000200), (000210), (00022A), (000230), (000240), (000250), (000260), (00027A), (00027B), (00027C), (00027D), (000280), (000290), (000300), (800010), (900050), (900060), (900070), (900080).

Representative district 73 shall consist of the following voting districts in McPherson county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000170), (000180), (000190), (000200), (000310), (000330), (000340), (000350), (000360), (000370), (900010), (900020), (900030), (900040), (900050).

Representative district 74 shall consist of the following voting districts in Harvey county: (000010), (000020); and the following blocks in voting district (000030), tract 0306.00, block group 1, in Harvey county: block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 186; and the following blocks in voting district (000030), tract 0306.00, block group 2, in Harvey county: block 077, block 078, block 079, block 084, block 085, block 086, block 089, block 090, block 098, block 099, block 100, block 101, block 102, block 103, block 106, block 107, block 109, block 110, block 111, block 112, block 113, block 114, block 168; and the following voting districts in Harvey county: (000040), (000050), (000060), (000070), (000080), (000090), (00010A), (000110), (000120), (000130), (000140), (000310), (000320), (900010), (900020), (900030), (900040); and the following voting districts in McPherson county: (000290), (000300); and the following voting districts in Marion county: (000020), (000070), (000090), (000100), (00011A), (00011B), (000120), (000150), (00016C), (000180), (000230), (000240), (000260), (000270), (000280), (000290), (000300), (000310), (900010), (900020).

Representative district 75 shall consist of the following voting districts in Butler county: (000100), (000120), (00014A), (00015A), (00016A), (00016B), (00016C), (000170), (000180), (000190), (000200), (000210), (000220), (00023A), (00023B), (000240), (000250), (000280), (00030A); and the following blocks in voting district (000310), tract 0206.00, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 027, block 051, block 052, block 054, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 112, block 113; and the following blocks in voting district (000310), tract 0206.00, block group 2, in Butler county: block 009, block 010, block 011, block 029, block 045, block 048, block 049, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 136; and the following voting districts in Butler county: (000320), (000330), (000350), (000360), (000430), (800050), (80020A), (80020B), (80030B), (80030C), (80030D), (90000A).

Representative district 76 shall consist of all of Coffey county; and the following voting districts in Lyon county: (000030), (000040), (000100), (00028A), (000300), (000310), (000320), (400010), (400020), (400030), (900010); and the following voting districts in Osage county: (000007), (000010), (000020), (000030), (000040), (000080), (000090), (000140), (000150), (000160), (000170), (000180), (000230), (900010), (900020), (900030), (900040).

Representative district 77 shall consist of the following blocks in voting district (00001B), tract 0209.01, block group 3, in Butler county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 027, block 028, block 029, block 030, block 031, block 034, block 036, block 092, block 093, block 095, block 096, block 097, block 098; and the following voting districts in Butler county: (00002A), (00002B), (00002C), (000030), (00004A), (00004B), (000050), (00006A); and the following blocks in voting district (00009A), tract 0202.03, block group 2, in Butler county: block 000, block 001, block 003, block 004, block 046, block 047, block 048; and the following blocks in voting district (00009A), tract 0202.03, block group 3, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074; and the following blocks in voting district (00009A), tract 0202.03, block group 4, in Butler county: block 000, block 001, block 002, block 003, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 023, block 024, block 025, block 031, block 034, block 035, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Butler county: (000130), (000340), (000450), (200010), (200020), (800040), (80010A), (80010B), (80040A), (80040B), (80070A), (80070B), (80070C), (80070D), (80070E), (80070F).

Representative district 78 shall consist of the following voting districts in Johnson county: (001030); and the following blocks in voting district (001040), tract 0535.09, block group 3, in Johnson county: block 000, block 005, block 006, block 012, block 013, block 014, block 015; and the following voting districts in Johnson county: (001050), (001070), (001100), (001320), (001330), (001350), (001380), (001390); and the following blocks in voting district (00140B), tract 0534.06, block group 3, in Johnson county: block 012, block 013; and the following blocks in voting district (00249A), tract 0534.06, block group 5, in Johnson county: block 030, block 031, block 032, block 051; and the following blocks in voting district (900600), tract 0535.09, block group 4, in Johnson county: block 000, block 001, block 007; and the following blocks in voting district (900790), tract 0534.06, block group 1, in Johnson county: block 009; and the following blocks in voting district (900790), tract 0534.06, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010; and the following voting districts in Johnson county: (900800), (900820), (900840); and the following blocks in voting district (900920), tract 0535.10, block group 1, in Johnson county: block 008; and the following voting districts in Johnson county: (901680), (901690).

Representative district 79 shall consist of the following voting districts in Cowley county: (000170), (000220), (000260), (000270), (000300), (000320), (000390), (000400), (000440), (000450), (000460), (000470), (000480), (000490), (000500), (00051A), (00051B), (000520), (00053A), (000540), (000550), (000560), (000570), (900010), (900070); and the following blocks in voting district (000020), tract 9621.00, block group 1, in Sumner county: block 100; and the following blocks in voting district (000020), tract 9621.00, block group 2, in Sumner county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 021, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 134; and the following blocks in voting district (000020), tract 9621.00, block group 3, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088; and the following blocks in voting district (000020), tract 9621.00, block group 4, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076; and the following blocks in voting district (000020), tract 9621.00, block group 5, in Sumner county: block 054, block 055, block 058, block 059, block 123, block 124, block 125, block 162, block 163, block 164, block 165, block 166, block 167, block 170, block 171, block 172, block 173, block 174, block 202, block 203; and the following blocks in voting district (000020), tract 9622.00, block group 1, in Sumner county: block 000, block 001, block 002, block 007, block 008, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 181, block 182, block 183, block 184, block 185, block 187, block 188, block 189, block 190, block 191, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 275, block 276; and the following blocks in voting district (000140), tract 9621.00, block group 5, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 028, block 029, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 043, block 044, block 045, block 046, block 047, block 048, block 050, block 051, block 052, block 053, block 056, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 214, block 215, block 216, block 217, block 218, block 219, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 236, block 241, block 244, block 245; and the following voting districts in Sumner county: (000170), (000240), (000250), (900060).

Representative district 80 shall consist of the following voting districts in Cowley county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000140), (000150), (000200), (000210), (00041A), (00041B), (00042A), (900020), (900030), (900040), (900050), (900060); and the following voting districts in Sumner county: (000010), (000030), (000040), (000050), (000060), (000070), (000110), (000130), (000150), (000160), (000190), (000210); and the following blocks in voting district (000270), tract 9625.00, block group 1, in Sumner county: block 016; and the following voting districts in Sumner county: (000280), (000310), (000320); and the following blocks in voting district (000340), tract 9624.00, block group 1, in Sumner county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 020, block 021, block 022, block 024, block 077, block 078, block 079, block 088, block 089, block 090; and the following blocks in voting district (000340), tract 9624.00, block group 2, in Sumner county: block 127, block 128, block 129, block 130, block 131; and the following blocks in voting district (000340), tract 9624.00, block group 4, in Sumner county: block 000, block 001, block 002, block 003, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 025, block 026, block 027; and the following blocks in voting district (000340), tract 9625.00, block group 2, in Sumner county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 066, block 067, block 068; and the following voting districts in Sumner county: (000360), (000370); and the following blocks in voting district (000380), tract 9625.00, block group 5, in Sumner county: block 066, block 076; and the following blocks in voting district (000420), tract 9625.00, block group 1, in Sumner county: block 011, block 012, block 013, block 014, block 019; and the following blocks in voting district (000420), tract 9625.00, block group 2, in Sumner county: block 000; and the following blocks in voting district (000420), tract 9625.00, block group 5, in Sumner county: block 003, block 004, block 005, block 006, block 007, block 039, block 046, block 047, block 057, block 064, block 065, block 074, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 090; and the following voting districts in Sumner county: (900010).

Representative district 81 shall consist of the following blocks in voting district (500390), tract 0066.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (500390), tract 0100.03, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 017, block 018, block 019, block 020, block 021, block 023, block 026, block 028; and the following voting districts in Sedgwick county: (500830); and the following blocks in voting district (500840), tract 0061.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 014, block 018, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500840), tract 0066.00, block group 1, in Sedgwick county: block 004, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (500840), tract 0066.00, block group 2, in Sedgwick county: block 040, block 071; and the following voting districts in Sedgwick county: (500850), (502260), (502270), (502280), (502290), (502300); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 013, block 014, block 015, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following voting districts in Sedgwick county: (502570), (502580), (502600), (502610), (503650); and the following blocks in voting district (503660), tract 0058.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (503660), tract 0058.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (503660), tract 0059.00, block group 1, in Sedgwick county: block 024, block 025, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 051; and the following blocks in voting district (503660), tract 0061.00, block group 1, in Sedgwick county: block 015, block 016, block 017; and the following blocks in voting district (503660), tract 0066.00, block group 1, in Sedgwick county: block 003, block 012, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045; and the following blocks in voting district (503660), tract 0066.00, block group 2, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 037, block 038, block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 049, block 050, block 069, block 070; and the following voting districts in Sedgwick county: (600010), (600140), (600780), (700500), (700700), (700810), (700820), (700850).

Representative district 82 shall consist of the following voting districts in Sedgwick county: (502320); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 000, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 009, block 013, block 014, block 015, block 016, block 017, block 022, block 029, block 030, block 031, block 032; and the following blocks in voting district (502340), tract 0099.00, block group 5, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 026, block 047, block 094; and the following voting districts in Sedgwick county: (502350), (502360), (502370), (502380), (502400), (503180), (503190), (503210), (503220), (503230), (503700), (503710), (503740), (503750), (600370), (700590), (700840), (900040), (900080); and the following blocks in voting district (000020), tract 9621.00, block group 1, in Sumner county: block 025; and the following blocks in voting district (000020), tract 9621.00, block group 2, in Sumner county: block 000, block 002, block 003, block 048, block 049, block 109, block 110; and the following blocks in voting district (000140), tract 9621.00, block group 1, in Sumner county: block 000, block 024, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 087, block 102, block 103, block 104, block 105; and the following blocks in voting district (000140), tract 9621.00, block group 5, in Sumner county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 031, block 032, block 042, block 049, block 057, block 243, block 246; and the following voting districts in Sumner county: (000220), (900040), (900050).

Representative district 83 shall consist of the following voting districts in Sedgwick county: (500090), (500100), (500110), (500340), (500350), (500360), (500790), (500800), (500810), (503030).

Representative district 84 shall consist of the following voting districts in Sedgwick county: (500060), (500070), (500080), (500130), (500140), (500160), (500320), (500330).

Representative district 85 shall consist of the following voting districts in Butler county: (000070); and the following voting districts in Sedgwick county: (500220), (500470), (500480), (500490), (500500), (500510), (500520), (500530), (500540); and the following blocks in voting district (500710), tract 0101.15, block group 1, in Sedgwick county: block 004, block 005, block 006, block 007, block 011, block 017, block 018, block 019, block 020, block 021, block 086; and the following voting districts in Sedgwick county: (502240), (502250); and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 002, block 003; and the following blocks in voting district (503020), tract 0101.16, block group 1, in Sedgwick county: block 167, block 168, block 194; and the following voting districts in Sedgwick county: (503090), (503110), (503160), (503530), (503550), (503560), (503580), (530540), (700490), (700530), (700620), (700660), (700670), (900010), (900060).

Representative district 86 shall consist of the following voting districts in Sedgwick county: (500010), (500050), (500740), (500750), (500760), (500770); and the following blocks in voting district (500780), tract 0062.00, block group 2, in Sedgwick county: block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (500780), tract 0062.00, block group 3, in Sedgwick county: block 000, block 001, block 006, block 007, block 008, block 009, block 010; and the following blocks in voting district (500780), tract 0063.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (500780), tract 0063.00, block group 2, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500780), tract 0064.00, block group 1, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500780), tract 0064.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 014; and the following voting districts in Sedgwick county: (501010).

Representative district 87 shall consist of the following voting districts in Sedgwick county: (500210); and the following blocks in voting district (500370), tract 0071.01, block group 1, in Sedgwick county: block 002, block 012, block 013, block 029, block 030, block 031, block 037, block 038, block 041, block 045; and the following blocks in voting district (500370), tract 0071.01, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 021; and the following blocks in voting district (500410), tract 0071.01, block group 2, in Sedgwick county: block 016, block 017; and the following blocks in voting district (500410), tract 0071.02, block group 4, in Sedgwick county: block 000, block 001; and the following blocks in voting district (500420), tract 0071.01, block group 1, in Sedgwick county: block 000, block 001, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011; and the following blocks in voting district (500420), tract 0071.01, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (500420), tract 0072.01, block group 2, in Sedgwick county: block 035, block 065, block 067, block 068, block 069, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 089; and the following blocks in voting district (500420), tract 0073.01, block group 1, in Sedgwick county: block 012; and the following blocks in voting district (500420), tract 0073.02, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 020, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (500420), tract 0073.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046; and the following voting districts in Sedgwick county: (500430), (500440), (500450), (500460), (500560), (500570); and the following blocks in voting district (500580), tract 0072.04, block group 1, in Sedgwick county: block 015; and the following voting districts in Sedgwick county: (503070), (503080), (503100), (503120), (503140), (503150).

Representative district 88 shall consist of the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 023, block 024, block 026, block 027, block 032; and the following blocks in voting district (500370), tract 0071.02, block group 1, in Sedgwick county: block 006, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500380); and the following blocks in voting district (500390), tract 0100.03, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 027; and the following voting districts in Sedgwick county: (500400); and the following blocks in voting district (500410), tract 0071.01, block group 2, in Sedgwick county: block 015; and the following blocks in voting district (500410), tract 0071.02, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010; and the following blocks in voting district (500410), tract 0071.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500410), tract 0071.02, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005; and the following blocks in voting district (500420), tract 0071.01, block group 1, in Sedgwick county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 032, block 033, block 034, block 035, block 036, block 039, block 040, block 042, block 043, block 044; and the following blocks in voting district (500580), tract 0072.04, block group 1, in Sedgwick county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027; and the following blocks in voting district (500580), tract 0072.04, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 019, block 020, block 022, block 023; and the following blocks in voting district (500590), tract 0072.04, block group 1, in Sedgwick county: block 024, block 025; and the following blocks in voting district (500780), tract 0064.00, block group 1, in Sedgwick county: block 000, block 001, block 002; and the following blocks in voting district (500780), tract 0064.00, block group 2, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (500820), (502590); and the following blocks in voting district (503040), tract 0072.04, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (503040), tract 0072.04, block group 3, in Sedgwick county: block 018; and the following voting districts in Sedgwick county: (503050), (503060), (503130).

Representative district 89 shall consist of the following voting districts in Sedgwick county: (500120), (500170), (500180), (500190), (500200), (500230), (500240), (500250), (500260), (500270), (500280), (500310), (502220), (502230), (502830), (502840), (502850), (502860), (502880); and the following blocks in voting district (502890), tract 0101.13, block group 2, in Sedgwick county: block 054, block 067, block 074, block 075, block 076, block 077, block 078, block 090, block 092, block 165; and the following voting districts in Sedgwick county: (502940), (503480), (503490); and the following blocks in voting district (503510), tract 0081.00, block group 2, in Sedgwick county: block 121, block 250; and the following blocks in voting district (503510), tract 0101.13, block group 2, in Sedgwick county: block 169, block 170, block 178, block 179, block 181, block 182; and the following voting districts in Sedgwick county: (700900), (700910).

Representative district 90 shall consist of the following voting districts in Sedgwick county: (500720), (500730), (501670), (501680), (502480), (502560), (503010); and the following blocks in voting district (503290), tract 0103.00, block group 1, in Sedgwick county: block 089, block 090, block 091; and the following blocks in voting district (503290), tract 0103.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 011, block 012, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 054, block 065, block 067, block 068, block 069, block 070, block 071, block 092, block 093, block 097, block 098, block 099, block 100; and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055; and the following blocks in voting district (503400), tract 0102.00, block group 5, in Sedgwick county: block 006, block 025, block 035, block 038, block 041, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 053, block 054, block 101, block 108, block 110, block 111, block 112, block 119, block 120, block 121, block 122, block 123, block 129, block 130, block 131, block 132, block 133, block 135, block 142, block 144, block 162; and the following blocks in voting district (503450), tract 0102.00, block group 5, in Sedgwick county: block 136, block 138; and the following voting districts in Sedgwick county: (503460), (503780), (503800), (600090), (600390), (700010), (700020), (700030), (700040), (700050), (700060), (700070); and the following blocks in voting district (700080), tract 0102.00, block group 1, in Sedgwick county: block 048; and the following blocks in voting district (700080), tract 0102.00, block group 5, in Sedgwick county: block 147; and the following voting districts in Sedgwick county: (700090), (700110), (700120), (700130), (700140), (700150), (700160), (700170), (700180), (700200); and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 010; and the following voting districts in Sedgwick county: (700260), (700290), (700300), (700310), (700320), (700330); and the following blocks in voting district (700350), tract 0102.00, block group 1, in Sedgwick county: block 001, block 002, block 004, block 005, block 007, block 009, block 010, block 011, block 013, block 014, block 015, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 050, block 051, block 052; and the following blocks in voting district (700350), tract 0102.00, block group 2, in Sedgwick county: block 020, block 021, block 022, block 023; and the following blocks in voting district (700350), tract 0102.00, block group 5, in Sedgwick county: block 179; and the following blocks in voting district (700390), tract 0102.00, block group 1, in Sedgwick county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 027, block 028, block 029, block 045, block 046, block 047; and the following blocks in voting district (700390), tract 0102.00, block group 3, in Sedgwick county: block 017, block 018, block 019, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038; and the following blocks in voting district (700390), tract 0102.00, block group 4, in Sedgwick county: block 065, block 066, block 067, block 068, block 069, block 073, block 083, block 084, block 085, block 086, block 087, block 091, block 092, block 094, block 097, block 098, block 099, block 101; and the following voting districts in Sedgwick county: (700460), (700570), (700710), (700960), (900030), (900090), (900100).

Representative district 91 shall consist of the following voting districts in Sedgwick county: (501480), (501490), (502000), (502020), (502030), (502040), (502050), (502070), (502080), (502870); and the following blocks in voting district (502890), tract 0080.00, block group 1, in Sedgwick county: block 003; and the following blocks in voting district (502890), tract 0101.13, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (502890), tract 0101.13, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 005, block 029, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 055, block 056, block 079, block 080, block 081, block 083, block 084, block 192, block 195; and the following voting districts in Sedgwick county: (502900), (502910), (502930); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 043, block 044, block 087; and the following voting districts in Sedgwick county: (502960), (502970), (502980), (502990), (503000); and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 000, block 001, block 007, block 008, block 009, block 010, block 013, block 014, block 034, block 035, block 036, block 037, block 038, block 053, block 055, block 056, block 057, block 058, block 066; and the following blocks in voting district (503290), tract 0103.00, block group 4, in Sedgwick county: block 002, block 003, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 028, block 037, block 038, block 039, block 041, block 074, block 075, block 078, block 122; and the following voting districts in Sedgwick county: (503370), (503380), (503390); and the following blocks in voting district (503400), tract 0080.00, block group 3, in Sedgwick county: block 053; and the following blocks in voting district (503400), tract 0081.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (503400), tract 0101.13, block group 2, in Sedgwick county: block 010, block 012, block 013, block 014, block 015, block 019, block 023; and the following blocks in voting district (503400), tract 0102.00, block group 5, in Sedgwick county: block 125, block 126, block 127, block 128; and the following voting districts in Sedgwick county: (503410); and the following blocks in voting district (503450), tract 0101.13, block group 2, in Sedgwick county: block 009; and the following voting districts in Sedgwick county: (503470), (503500); and the following blocks in voting district (503510), tract 0080.00, block group 2, in Sedgwick county: block 035; and the following blocks in voting district (503510), tract 0080.00, block group 3, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 043, block 044, block 045, block 047, block 050, block 051, block 052, block 059, block 061; and the following blocks in voting district (503510), tract 0081.00, block group 2, in Sedgwick county: block 013, block 014, block 015, block 025, block 028, block 029, block 031, block 032, block 033, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 092, block 093, block 095, block 096, block 097, block 098, block 103, block 104, block 105, block 106; and the following voting districts in Sedgwick county: (503520), (600030), (600150), (600360), (600400), (600470); and the following blocks in voting district (700080), tract 0102.00, block group 1, in Sedgwick county: block 012; and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 011, block 019, block 071, block 073, block 078, block 079, block 080, block 081; and the following blocks in voting district (700210), tract 0103.00, block group 3, in Sedgwick county: block 059, block 060, block 061, block 062, block 063, block 064, block 072, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 094; and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 082, block 083, block 084, block 085, block 089, block 090, block 092, block 093, block 094, block 095, block 103, block 104, block 108, block 109, block 110, block 111, block 115, block 116, block 120, block 121, block 123; and the following voting districts in Sedgwick county: (700220), (700230), (700250); and the following blocks in voting district (700350), tract 0081.00, block group 1, in Sedgwick county: block 000, block 001, block 041, block 042; and the following blocks in voting district (700350), tract 0081.00, block group 2, in Sedgwick county: block 005, block 023, block 024; and the following blocks in voting district (700350), tract 0101.13, block group 2, in Sedgwick county: block 024, block 184, block 185, block 186, block 191, block 194; and the following voting districts in Sedgwick county: (700380); and the following blocks in voting district (700390), tract 0081.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 020; and the following blocks in voting district (700390), tract 0101.13, block group 2, in Sedgwick county: block 187, block 188, block 189, block 190; and the following blocks in voting district (700390), tract 0103.00, block group 4, in Sedgwick county: block 000, block 005, block 007; and the following voting districts in Sedgwick county: (700400), (700410), (700430), (700470), (700540), (700550), (700560), (700600), (700640), (700780), (700790), (700830), (700860), (700920), (700930), (700940), (900050).

Representative district 92 shall consist of the following blocks in voting district (501870), tract 0087.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019; and the following voting districts in Sedgwick county: (501880), (501890), (501900), (501910); and the following blocks in voting district (501920), tract 0086.00, block group 2, in Sedgwick county: block 000, block 005, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (501920), tract 0087.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (501920), tract 0087.00, block group 4, in Sedgwick county: block 000, block 001, block 004, block 005; and the following blocks in voting district (501920), tract 0088.00, block group 1, in Sedgwick county: block 016, block 019, block 020; and the following voting districts in Sedgwick county: (501940), (502010).

Representative district 93 shall consist of the following voting districts in Sedgwick county: (500940), (501090), (501100), (501760), (501770), (501780), (502120); and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 015; and the following voting districts in Sedgwick county: (502140), (502490), (502700), (502710), (502720), (502730), (502740), (502750), (502760), (502770), (502780), (502790), (502800), (502810), (502820), (503170), (503250), (503260), (503270), (503280), (503760), (503770), (503920), (503930), (600340), (700650), (700890).

Representative district 94 shall consist of the following voting districts in Sedgwick county: (501080); and the following blocks in voting district (501610), tract 0095.10, block group 1, in Sedgwick county: block 006, block 007, block 008, block 012, block 013, block 014, block 015; and the following blocks in voting district (501610), tract 0095.11, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 024; and the following blocks in voting district (501610), tract 0095.11, block group 2, in Sedgwick county: block 000, block 001; and the following blocks in voting district (501610), tract 0095.11, block group 4, in Sedgwick county: block 001; and the following voting districts in Sedgwick county: (501620), (501630), (501640), (501650), (501660), (501690), (501700), (501710), (501720), (501730), (502160), (502170), (502180), (502450), (502470), (600190), (600460), (700630).

Representative district 95 shall consist of the following voting districts in Sedgwick county: (500950), (500980), (500990), (501000), (501020), (501040), (501830), (501840), (501860); and the following blocks in voting district (501870), tract 0015.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (501870), tract 0015.00, block group 3, in Sedgwick county: block 004, block 005.

Representative district 96 shall consist of the following blocks in voting district (500870), tract 0039.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 010, block 011, block 012; and the following blocks in voting district (500870), tract 0060.00, block group 1, in Sedgwick county: block 009, block 010, block 011, block 012, block 013, block 018; and the following blocks in voting district (500870), tract 0060.00, block group 3, in Sedgwick county: block 001, block 002; and the following blocks in voting district (500870), tract 0060.00, block group 5, in Sedgwick county: block 008, block 010, block 011, block 012, block 018, block 023; and the following blocks in voting district (500880), tract 0039.00, block group 2, in Sedgwick county: block 006, block 007, block 008, block 009; and the following blocks in voting district (500880), tract 0039.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (500880), tract 0040.00, block group 2, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (500880), tract 0060.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (500880), tract 0060.00, block group 3, in Sedgwick county: block 003, block 006, block 007, block 008, block 011, block 012, block 014; and the following blocks in voting district (500880), tract 0060.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500880), tract 0060.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 015, block 016, block 017, block 024; and the following voting districts in Sedgwick county: (500890); and the following blocks in voting district (501170), tract 0053.00, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021; and the following blocks in voting district (501170), tract 0053.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003; and the following blocks in voting district (501170), tract 0053.00, block group 4, in Sedgwick county: block 000, block 001, block 002; and the following blocks in voting district (501170), tract 0053.00, block group 6, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (501170), tract 0053.00, block group 7, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501180), tract 0053.00, block group 3, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014; and the following blocks in voting district (501180), tract 0053.00, block group 4, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (501180), tract 0053.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (501180), tract 0053.00, block group 6, in Sedgwick county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (501180), tract 0054.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501180), tract 0091.00, block group 4, in Sedgwick county: block 000; and the following voting districts in Sedgwick county: (501190), (501200), (501210).

Representative district 97 shall consist of the following voting districts in Sedgwick county: (501030), (501050), (501060), (501070), (501110), (501120), (501130), (501140), (501150), (501160); and the following blocks in voting district (501170), tract 0091.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501180), tract 0091.00, block group 4, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 013, block 014; and the following voting districts in Sedgwick county: (501220), (501230), (501240), (501260), (501290), (501300), (501310), (501410), (501600), (502440), (503940), (503950), (503960), (503970), (503990), (504000), (504010), (504020), (600440), (700510), (700690), (700950), (900020), (900110), (900120).

Representative district 98 shall consist of the following blocks in voting district (500840), tract 0059.00, block group 1, in Sedgwick county: block 013, block 014, block 015, block 016, block 018, block 019, block 020, block 026, block 027, block 028, block 029; and the following blocks in voting district (500840), tract 0061.00, block group 1, in Sedgwick county: block 009, block 010, block 011, block 012, block 013, block 019, block 020; and the following blocks in voting district (500840), tract 0061.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500840), tract 0061.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (500870), tract 0039.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 013, block 014; and the following blocks in voting district (500870), tract 0059.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 017; and the following blocks in voting district (500870), tract 0060.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 014, block 015, block 016, block 017; and the following blocks in voting district (500870), tract 0060.00, block group 3, in Sedgwick county: block 000; and the following blocks in voting district (500870), tract 0060.00, block group 5, in Sedgwick county: block 009, block 019, block 020, block 021, block 022; and the following blocks in voting district (500870), tract 0061.00, block group 3, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500880), tract 0060.00, block group 3, in Sedgwick county: block 004, block 005, block 009, block 010, block 013; and the following voting districts in Sedgwick county: (500900), (500910), (501320), (501330), (502630), (502640), (502650), (502660), (502670), (502680), (502690), (503590), (503600), (503610), (503630), (503640); and the following blocks in voting district (503660), tract 0058.00, block group 1, in Sedgwick county: block 006, block 017, block 025, block 026, block 027, block 028, block 029, block 035; and the following blocks in voting district (503660), tract 0058.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (503660), tract 0058.00, block group 4, in Sedgwick county: block 018; and the following blocks in voting district (503660), tract 0059.00, block group 1, in Sedgwick county: block 052, block 054, block 055; and the following voting districts in Sedgwick county: (503670), (600020), (600130), (600330), (600350), (600380), (700580), (700880).

Representative district 99 shall consist of the following voting districts in Butler county: (00001A); and the following blocks in voting district (00001B), tract 0202.02, block group 3, in Butler county: block 000, block 001, block 002, block 003; and the following blocks in voting district (00001B), tract 0202.02, block group 4, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018; and the following blocks in voting district (00001B), tract 0202.02, block group 5, in Butler county: block 004, block 007, block 009, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 029, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (00001B), tract 0202.03, block group 1, in Butler county: block 068; and the following blocks in voting district (00001B), tract 0202.03, block group 2, in Butler county: block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 080, block 081, block 082, block 083, block 085, block 086, block 087, block 089, block 090, block 092, block 094, block 095, block 096, block 099, block 100, block 103, block 105, block 106, block 107, block 108, block 109; and the following blocks in voting district (00001B), tract 0209.01, block group 3, in Butler county: block 019, block 020, block 021; and the following voting districts in Butler county: (00001L), (00001N), (00001O), (000090); and the following blocks in voting district (00009A), tract 0202.02, block group 5, in Butler county: block 000, block 001, block 003, block 005, block 006, block 008, block 010, block 012, block 030, block 040, block 041; and the following blocks in voting district (00009A), tract 0202.03, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 013, block 018, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 045, block 049, block 051, block 052, block 053, block 062, block 063, block 064, block 067; and the following blocks in voting district (00009A), tract 0202.03, block group 2, in Butler county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 019, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 049, block 051, block 056, block 057, block 058, block 059, block 060, block 061, block 097, block 098, block 101, block 110, block 111; and the following blocks in voting district (00009A), tract 0202.03, block group 4, in Butler county: block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (00009A), tract 0209.01, block group 3, in Butler county: block 002; and the following voting districts in Butler county: (00009C), (00009E), (00009F), (00009G), (00009H), (00009I), (800060); and the following blocks in voting district (500590), tract 0100.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 045, block 046, block 053, block 054, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (500590), tract 0100.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 033, block 036; and the following blocks in voting district (500590), tract 0100.02, block group 2, in Sedgwick county: block 081; and the following voting districts in Sedgwick county: (500650), (500660), (500670), (500690); and the following blocks in voting district (500710), tract 0101.15, block group 1, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 096, block 097, block 098, block 102, block 103, block 104, block 105, block 106, block 111, block 112, block 113, block 114, block 117, block 118, block 119, block 120, block 139, block 140, block 141; and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 021, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 039, block 040, block 041, block 056, block 057, block 058, block 066; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 024, block 025, block 028, block 029, block 030, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 052, block 053, block 061, block 064, block 065, block 066, block 067, block 070, block 072, block 073, block 076, block 077, block 079, block 080, block 083, block 084, block 085; and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 000, block 001, block 107, block 108, block 109, block 110, block 115, block 121, block 122, block 123, block 124; and the following blocks in voting district (503040), tract 0100.01, block group 1, in Sedgwick county: block 027, block 028, block 029, block 030, block 031, block 032, block 066, block 067, block 069, block 078, block 079, block 080; and the following blocks in voting district (503040), tract 0100.02, block group 1, in Sedgwick county: block 016, block 030, block 031, block 032, block 034, block 035; and the following voting districts in Sedgwick county: (600420), (600430), (700800).

Representative district 100 shall consist of the following voting districts in Sedgwick county: (501440), (501450), (501460), (501470), (501500), (501520), (501530), (501540), (501550), (501560), (501570), (501580), (501590), (502430), (502460); and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 037, block 038, block 039, block 040, block 041, block 042; and the following voting districts in Sedgwick county: (503300), (503310), (503320), (600250).

Representative district 101 shall consist of the following voting districts in Reno county: (000010), (000040), (000090), (000450), (000540), (000580); and the following blocks in voting district (00060A), tract 0008.00, block group 3, in Reno county: block 051, block 057, block 058; and the following blocks in voting district (00060A), tract 0011.00, block group 2, in Reno county: block 014, block 015, block 016; and the following blocks in voting district (00060A), tract 0011.00, block group 3, in Reno county: block 000, block 001, block 002, block 003, block 004, block 005, block 011, block 024, block 025, block 030, block 031, block 032, block 033, block 034, block 081, block 082; and the following blocks in voting district (00060A), tract 0014.00, block group 4, in Reno county: block 010, block 011, block 012, block 020, block 021, block 022, block 023, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 070, block 071, block 100, block 126; and the following voting districts in Reno county: (000650), (000680), (000710); and the following blocks in voting district (501610), tract 0095.10, block group 1, in Sedgwick county: block 004; and the following voting districts in Sedgwick county: (501740), (501750), (501790), (501810); and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (502130), tract 0095.09, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012; and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 014; and the following voting districts in Sedgwick county: (502150), (502200), (502210), (502500), (502510).

Representative district 102 shall consist of the following blocks in voting district (000120), tract 0008.00, block group 2, in Reno county: block 000, block 001, block 002, block 003, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 029, block 030, block 031, block 032, block 033, block 034, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 058; and the following blocks in voting district (000120), tract 0008.00, block group 3, in Reno county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 046, block 047, block 048, block 049, block 055, block 059, block 060, block 061, block 062, block 063; and the following voting districts in Reno county: (000130), (000160), (000170), (000180), (000200), (000250), (000260), (000270), (000290), (000300), (000310), (000360), (00037A), (00037B), (000400), (000410); and the following blocks in voting district (00060A), tract 0011.00, block group 3, in Reno county: block 014, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 065, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 079, block 080, block 083; and the following blocks in voting district (00060A), tract 0014.00, block group 4, in Reno county: block 025, block 027, block 028, block 029, block 030, block 037, block 143; and the following voting districts in Reno county: (200010), (200020), (200060).

Representative district 103 shall consist of the following voting districts in Sedgwick county: (500020), (500030), (500040), (500150), (501820), (501950), (501960), (501970), (501980), (501990); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 086, block 091, block 094, block 101, block 102, block 109, block 110, block 111, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 136, block 237, block 238, block 246.

Representative district 104 shall consist of the following voting districts in Reno county: (000150), (000210), (000220), (000230), (000240), (000280), (000320), (000330), (000350), (000380), (00039A), (00039B), (000420), (000430), (000460), (000490), (00055A), (00060B), (200030), (200040), (200050), (900010), (900020).

Representative district 105 shall consist of the following voting districts in Sedgwick county: (500960), (500970), (501340), (501380), (501390), (501400), (501420), (501430), (501850); and the following blocks in voting district (501920), tract 0086.00, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 015, block 016, block 017; and the following voting districts in Sedgwick county: (501930), (502410), (502420).

Representative district 106 shall consist of the following voting districts in Jewell county: (000010), (000040), (000100), (000150), (000170), (000190), (000200), (000210), (000220), (000240); and all of Marshall county; and all of Republic county; and all of Washington county.

Representative district 107 shall consist of all of Cloud county; and the following voting districts in Lincoln county: (00002A), (000040), (00005A), (000060), (00013B), (000140), (000150), (000190), (000200); and all of Mitchell county; and all of Ottawa county.

Representative district 108 shall consist of all of Ellsworth county; and the following voting districts in McPherson county: (000130), (000140), (000150), (000160), (000320); and the following voting districts in Rice county: (000050), (000060), (000070), (000140), (000150), (000220), (000240); and the following voting districts in Saline county: (000040), (000050), (000080), (000090), (000100), (000440), (000450), (00046A), (000480), (000490), (000510), (000520), (300010), (900080), (900090).

Representative district 109 shall consist of the following voting districts in Barton county: (000020), (000040), (000050), (000060), (000090), (000100), (000280), (000310), (000360), (000370), (000380), (000390); and the following voting districts in Jewell county: (000020), (000030), (000050), (000060), (000070), (000080), (000090), (000110), (000120), (000130), (000140), (000160), (000180), (000230), (000250); and the following voting districts in Lincoln county: (000010), (000030), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000160), (000170), (000180), (000210), (000220), (900010); and all of Osborne county; and the following voting districts in Rush county: (000020), (000050), (000060), (000080), (000100), (000110), (000120); and all of Russell county; and all of Smith county.

Representative district 110 shall consist of the following voting districts in Ellis county: (000010), (000020), (000040), (000050), (000060), (000070); and the following blocks in voting district (000250), tract 0726.00, block group 2, in Ellis county: block 000, block 001, block 002, block 003, block 004, block 005, block 008, block 140, block 141, block 142, block 143, block 144, block 145, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 189, block 216, block 217, block 218, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 371, block 372, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 436, block 437, block 438, block 439, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 451, block 452, block 453, block 454, block 455, block 456, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 475, block 476, block 477, block 478, block 479, block 480, block 481, block 482, block 483, block 484, block 485, block 486, block 487, block 488, block 489, block 490, block 491, block 492, block 493, block 494, block 495, block 496, block 497, block 498, block 514, block 515, block 516, block 517, block 519, block 520, block 521, block 522, block 523, block 524, block 525, block 526, block 527, block 528, block 529, block 530, block 531, block 532, block 533, block 534, block 535, block 536, block 537, block 538, block 539, block 540, block 541, block 542, block 543, block 544, block 545, block 546, block 552, block 553, block 556, block 557, block 558, block 559, block 563, block 566, block 568, block 570, block 583; and the following blocks in voting district (000250), tract 0726.00, block group 3, in Ellis county: block 000, block 099, block 100; and the following blocks in voting district (000260), tract 0728.00, block group 1, in Ellis county: block 057, block 174; and the following blocks in voting district (000260), tract 0730.00, block group 1, in Ellis county: block 261, block 262, block 263, block 264, block 266, block 290, block 291, block 292, block 293, block 294, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347; and the following blocks in voting district (000270), tract 0730.00, block group 1, in Ellis county: block 375, block 376, block 377, block 383, block 384, block 399, block 400, block 401, block 402, block 403, block 404, block 405, block 407, block 408, block 409, block 410, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 426, block 427, block 428, block 429, block 430, block 433, block 434, block 435, block 436, block 437, block 438, block 439, block 440, block 443, block 444, block 445, block 446, block 447, block 448, block 449, block 450, block 465, block 466, block 474, block 475, block 545, block 546, block 547, block 548, block 549, block 558; and the following voting districts in Ellis county: (000280); and the following blocks in voting district (000300), tract 0730.00, block group 1, in Ellis county: block 253, block 267, block 268, block 286, block 287, block 288, block 289, block 295, block 296, block 297, block 324, block 325, block 326, block 327, block 336, block 348, block 349, block 350, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 379, block 380, block 381, block 382, block 406, block 411, block 412, block 413, block 431, block 551, block 552, block 553, block 569; and the following blocks in voting district (000070), tract 9522.00, block group 2, in Graham county: block 016, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 050, block 051, block 052, block 057, block 058; and the following blocks in voting district (000080), tract 9521.00, block group 1, in Graham county: block 212, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 292; and the following blocks in voting district (000080), tract 9522.00, block group 1, in Graham county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 032, block 033, block 034, block 035, block 036, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (000080), tract 9522.00, block group 2, in Graham county: block 000; and the following blocks in voting district (000090), tract 9522.00, block group 1, in Graham county: block 029, block 030, block 031, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 066, block 067, block 068, block 069, block 070, block 071, block 085, block 086, block 087, block 088, block 089, block 090; and the following blocks in voting district (000090), tract 9522.00, block group 2, in Graham county: block 002, block 005, block 006, block 007, block 008, block 009, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 047, block 048, block 049, block 056; and the following blocks in voting district (000140), tract 9521.00, block group 1, in Graham county: block 239, block 245, block 248, block 249, block 250, block 253, block 254, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 270, block 272, block 275, block 285, block 286, block 287, block 288; and all of Norton county; and all of Phillips county; and the following voting districts in Rooks county: (000010), (000020), (000030), (000040), (000050); and the following blocks in voting district (000060), tract 9746.00, block group 1, in Rooks county: block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 155, block 156, block 174, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 237, block 238, block 239, block 240, block 241, block 242, block 250, block 251, block 252, block 253, block 254, block 255, block 628, block 629, block 630, block 631, block 635, block 845, block 849; and the following voting districts in Rooks county: (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140).

Representative district 111 shall consist of the following voting districts in Ellis county: (000030), (000080), (000090), (00010A), (000110), (000120), (000130), (000140), (000150), (00016A), (000170), (000180), (00019A), (000200), (00021A), (000220), (000230), (000240); and the following blocks in voting district (000250), tract 0726.00, block group 3, in Ellis county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 074, block 076, block 086, block 168, block 169; and the following blocks in voting district (000260), tract 0726.00, block group 2, in Ellis county: block 440; and the following blocks in voting district (000260), tract 0727.01, block group 2, in Ellis county: block 002, block 003, block 019, block 024; and the following blocks in voting district (000260), tract 0727.02, block group 1, in Ellis county: block 011, block 012, block 013, block 014, block 019, block 020, block 025, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 054, block 055, block 057, block 058, block 059, block 060, block 069, block 070, block 072, block 192, block 193; and the following blocks in voting district (000260), tract 0728.00, block group 1, in Ellis county: block 017, block 019, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 051, block 052, block 053, block 054, block 055, block 056, block 058, block 059, block 060, block 061, block 062, block 063, block 070, block 073, block 076, block 077, block 078, block 079, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 108, block 119, block 120, block 121, block 122, block 127, block 131, block 132, block 142, block 144, block 149, block 151, block 152, block 153, block 159, block 160, block 161, block 162, block 163, block 164, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 189, block 190, block 191, block 192, block 195, block 196, block 197, block 198, block 199, block 204; and the following blocks in voting district (000260), tract 0728.00, block group 3, in Ellis county: block 000, block 004; and the following blocks in voting district (000260), tract 0728.00, block group 5, in Ellis county: block 082; and the following blocks in voting district (000270), tract 0729.00, block group 1, in Ellis county: block 159, block 160, block 161, block 162; and the following blocks in voting district (000270), tract 0730.00, block group 1, in Ellis county: block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 451, block 452, block 453, block 454, block 455, block 456, block 457, block 458, block 459, block 460, block 461, block 462, block 463, block 464, block 467, block 468, block 469, block 470, block 471, block 472, block 473, block 499, block 500, block 501; and the following voting districts in Ellis county: (000290); and the following blocks in voting district (000300), tract 0728.00, block group 1, in Ellis county: block 188; and the following blocks in voting district (000300), tract 0729.00, block group 1, in Ellis county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 008, block 009, block 010, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 025, block 026, block 027, block 028, block 095, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 157, block 158; and the following voting districts in Ellis county: (000310), (900010), (900020), (900030), (900040), (900050), (900060), (900070), (900080).

Representative district 112 shall consist of the following voting districts in Barton county: (000010), (000030), (000080), (00011A), (00011B), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (00019A), (00019B), (000200), (000210), (00022A), (00022B), (00022C), (00022D), (00022E), (00022F), (00023A), (00023B), (00023C), (000240), (000250), (000260), (00027A), (00027B), (000300), (000320), (000340), (000350), (900010).

Representative district 113 shall consist of the following voting districts in Barton county: (000070), (000290), (000330); and the following voting districts in Pawnee county: (000130), (000200), (000240); and all of Pratt county; and the following voting districts in Rice county: (000010), (000020), (000030), (000080), (000090), (000100), (000110), (000120), (000130), (000160), (000170), (000230); and all of Stafford county.

Representative district 114 shall consist of all of Kingman county; and the following voting districts in Reno county: (000020), (000030), (000050), (000060), (000070), (000080), (000100), (000110); and the following blocks in voting district (000120), tract 0008.00, block group 1, in Reno county: block 072; and the following blocks in voting district (000120), tract 0008.00, block group 2, in Reno county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 026, block 027, block 028, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 057; and the following voting districts in Reno county: (000140), (000440), (000470), (000480), (000500), (000510), (000520), (000530), (000560), (000570), (000590), (000610), (000620), (000630), (000640), (000660), (000670), (000690), (000700); and the following voting districts in Rice county: (000040), (000180), (00019A), (00019B), (00019C), (000200), (000210), (000250), (000260).

Representative district 115 shall consist of all of Clark county; and the following blocks in voting district (000040), tract 9676.00, block group 1, in Comanche county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 151, block 157, block 158, block 159, block 160; and the following blocks in voting district (000040), tract 9676.00, block group 2, in Comanche county: block 228, block 229, block 230, block 231, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 249, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 263, block 264, block 265, block 266, block 267, block 269, block 284, block 285, block 295, block 296, block 297, block 298, block 299, block 322; and the following voting districts in Ford county: (000040), (00005A), (00005C); and the following blocks in voting district (000190), tract 9618.00, block group 1, in Ford county: block 008, block 009, block 011, block 012, block 013, block 025, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 037, block 040, block 047, block 048, block 054, block 055, block 064, block 065, block 106, block 107, block 109; and the following blocks in voting district (000190), tract 9619.00, block group 2, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 038, block 040, block 139, block 140, block 141, block 142; and the following blocks in voting district (000190), tract 9620.00, block group 3, in Ford county: block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 062, block 064, block 066, block 076; and the following blocks in voting district (000210), tract 9617.00, block group 2, in Ford county: block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 070, block 071, block 072, block 073, block 074, block 075, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 298, block 299, block 300, block 301, block 302, block 337, block 338, block 339, block 595; and the following blocks in voting district (000210), tract 9621.02, block group 2, in Ford county: block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 081, block 082, block 083, block 084, block 085, block 087, block 088, block 090, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 113, block 114, block 127; and the following voting districts in Ford county: (000220); and the following blocks in voting district (000250), tract 9616.00, block group 1, in Ford county: block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 261, block 262, block 294, block 295, block 296, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308; and the following blocks in voting district (000250), tract 9616.00, block group 2, in Ford county: block 006, block 007, block 008, block 009, block 010, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 169, block 170, block 259; and the following blocks in voting district (000250), tract 9618.00, block group 1, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 010, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 039, block 110, block 111, block 112, block 113, block 114, block 115; and the following blocks in voting district (000250), tract 9618.00, block group 5, in Ford county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 022, block 028, block 120, block 134; and the following voting districts in Ford county: (000260), (000270); and the following blocks in voting district (000290), tract 9618.00, block group 5, in Ford county: block 023, block 024, block 025, block 026, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 154, block 155, block 156, block 157, block 158; and the following blocks in voting district (000290), tract 9621.02, block group 2, in Ford county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 039; and the following voting districts in Ford county: (000330); and all of Gray county; and the following voting districts in Haskell county: (000030), (000060); and all of Meade county.

Representative district 116 shall consist of all of Barber county; and the following voting districts in Comanche county: (000010), (000020), (000030); and the following blocks in voting district (000040), tract 9676.00, block group 1, in Comanche county: block 102, block 103, block 104, block 150, block 152, block 153, block 154, block 155, block 156; and the following blocks in voting district (000040), tract 9676.00, block group 2, in Comanche county: block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 232, block 233, block 234, block 243, block 244, block 245, block 246, block 247, block 248, block 250, block 261, block 262, block 270, block 271, block 272, block 286, block 287, block 288, block 293, block 294, block 300, block 318, block 319, block 320, block 321, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 451, block 452, block 453, block 454, block 455, block 456, block 459, block 460, block 461, block 462, block 463, block 464, block 465, block 466, block 467, block 468, block 469, block 472, block 473, block 474, block 475, block 478, block 479, block 480, block 481, block 482, block 483, block 488; and all of Harper county; and the following voting districts in Sumner county: (000080), (000090), (000100), (000120), (000180), (000200), (000230), (000260); and the following blocks in voting district (000270), tract 9622.00, block group 1, in Sumner county: block 153, block 154, block 155, block 211, block 212, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 244, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 257, block 260, block 261, block 262, block 263, block 264, block 265, block 266; and the following blocks in voting district (000270), tract 9622.00, block group 2, in Sumner county: block 092, block 093, block 094, block 095, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 291, block 293; and the following blocks in voting district (000270), tract 9624.00, block group 2, in Sumner county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 027, block 028, block 029; and the following blocks in voting district (000270), tract 9625.00, block group 1, in Sumner county: block 003, block 004, block 015; and the following voting districts in Sumner county: (000290), (000300); and the following blocks in voting district (000340), tract 9624.00, block group 1, in Sumner county: block 006; and the following voting districts in Sumner county: (000350); and the following blocks in voting district (000380), tract 9625.00, block group 3, in Sumner county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 050, block 051, block 052, block 053, block 054, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 108, block 109, block 110; and the following blocks in voting district (000380), tract 9625.00, block group 4, in Sumner county: block 008, block 009, block 010, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 055, block 056, block 057, block 058, block 059, block 071, block 072, block 073, block 074, block 076; and the following voting districts in Sumner county: (000390), (000400), (00041A); and the following blocks in voting district (000420), tract 9624.00, block group 2, in Sumner county: block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 030, block 033, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 119, block 120, block 121, block 122, block 123, block 132, block 133; and the following blocks in voting district (000420), tract 9624.00, block group 3, in Sumner county: block 010; and the following voting districts in Sumner county: (900020), (900030).

Representative district 117 shall consist of all of Edwards county; and the following voting districts in Finney county: (000220); and the following voting districts in Ford county: (000010), (000020), (000030), (000230), (000240), (000280), (000300), (000310), (000320); and all of Hodgeman county; and all of Kiowa county; and all of Ness county; and the following voting districts in Pawnee county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000140), (000150), (000160), (00017A), (00017B), (000180), (000190), (000210), (000220), (000230), (000250); and the following voting districts in Rush county: (000010), (000030), (000040), (000070), (000090), (000130).

Representative district 118 shall consist of all of Gove county; and the following voting districts in Graham county: (000010), (000020), (000030), (000040), (000050), (000060); and the following blocks in voting district (000070), tract 9522.00, block group 2, in Graham county: block 014, block 015, block 019, block 020; and the following blocks in voting district (000080), tract 9521.00, block group 1, in Graham county: block 290, block 291, block 293, block 294; and the following blocks in voting district (000090), tract 9522.00, block group 2, in Graham county: block 001, block 003, block 004, block 010; and the following voting districts in Graham county: (000100), (000110), (000120), (000130); and the following blocks in voting district (000140), tract 9521.00, block group 1, in Graham county: block 266, block 267, block 268, block 269, block 271, block 273, block 274, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 289, block 388; and the following voting districts in Graham county: (000150), (000160), (000170); and all of Lane county; and all of Logan county; and the following blocks in voting district (000060), tract 9746.00, block group 1, in Rooks county: block 099, block 129; and all of Scott county; and all of Sheridan county; and the following voting districts in Thomas county: (000080), (000090), (000100), (000110), (000130), (000140), (000150), (000160); and all of Trego county; and all of Wichita county.

Representative district 119 shall consist of the following voting districts in Ford county: (00005B), (000060), (000070), (00008A), (00008B), (00008C), (00008D), (000090), (000100); and the following blocks in voting district (000190), tract 9619.00, block group 1, in Ford county: block 015, block 016, block 017, block 019, block 021, block 023, block 024, block 025, block 026, block 027, block 041, block 052, block 053, block 054, block 061; and the following blocks in voting district (000190), tract 9619.00, block group 2, in Ford county: block 035, block 036, block 037, block 039, block 041, block 114, block 115, block 134, block 135, block 137, block 143, block 146, block 147, block 148, block 149, block 150; and the following blocks in voting district (000190), tract 9620.00, block group 3, in Ford county: block 063, block 065; and the following voting districts in Ford county: (000200); and the following blocks in voting district (000210), tract 9621.02, block group 2, in Ford county: block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 076, block 079, block 080, block 086, block 089, block 091, block 092, block 093, block 128; and the following blocks in voting district (000250), tract 9618.00, block group 5, in Ford county: block 004, block 016, block 017, block 018, block 020, block 040, block 041, block 042, block 043; and the following blocks in voting district (000290), tract 9621.02, block group 2, in Ford county: block 007, block 008, block 009, block 010, block 011, block 012, block 014, block 018, block 020, block 021, block 023, block 033, block 034, block 115; and the following voting districts in Ford county: (600010), (800010).

Representative district 120 shall consist of all of Cheyenne county; and all of Decatur county; and all of Rawlins county; and all of Sherman county; and the following voting districts in Thomas county: (000010), (000020), (00003A), (00003B), (00004A), (00004B), (000050), (000060), (00007A), (00007B), (000120), (000170), (000180), (900010), (900020); and all of Wallace county.

Representative district 121 shall consist of the following blocks in voting district (001090), tract 0536.01, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 008, block 009, block 010; and the following blocks in voting district (001090), tract 0536.01, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 024, block 025, block 026, block 027, block 028, block 029; and the following voting districts in Johnson county: (001130), (00117A), (00117B), (001210), (001220), (001270), (00153J), (00153K), (00153P), (004140), (004180), (900390), (900420), (900640), (900670), (900680), (900720), (900740), (901510), (901560), (901660), (901670), (901720), (901800), (901810), (901860); and the following blocks in voting district (901950), tract 0537.11, block group 1, in Johnson county: block 008, block 009, block 011; and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 083, block 086, block 087, block 088, block 097, block 098, block 106, block 107, block 108, block 109, block 110, block 111, block 113; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 042, block 043, block 044; and the following blocks in voting district (901950), tract 0537.12, block group 3, in Johnson county: block 000, block 001.

Representative district 122 shall consist of the following voting districts in Finney county: (000010); and the following blocks in voting district (00002A), tract 9603.00, block group 2, in Finney county: block 037; and the following blocks in voting district (00002A), tract 9606.00, block group 3, in Finney county: block 017, block 018, block 019, block 022, block 023, block 024, block 025; and the following voting districts in Finney county: (000030), (00009B), (00018A), (000190), (000200), (00021A), (000230), (000250), (000260), (000280), (200030), (200040), (200050), (200060); and the following blocks in voting district (000010), tract 9636.00, block group 2, in Grant county: block 177; and all of Greeley county; and all of Hamilton county; and the following voting districts in Haskell county: (000010), (000020); and the following blocks in voting district (000050), tract 4631.00, block group 1, in Haskell county: block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 402, block 403, block 409, block 410, block 411, block 412, block 413, block 414, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 426, block 427, block 428, block 429, block 430, block 431, block 432, block 433, block 434, block 435, block 436, block 437, block 438, block 591, block 592, block 593, block 594, block 595, block 596, block 597, block 598, block 599, block 600, block 601, block 602, block 603, block 604, block 605, block 606, block 607, block 608, block 609, block 610, block 611, block 612, block 613, block 614, block 615, block 616, block 617, block 618, block 619, block 620, block 621, block 622, block 623, block 624, block 625, block 626, block 627, block 629, block 630, block 631, block 632, block 633, block 634, block 650, block 896; and the following blocks in voting district (000070), tract 4631.00, block group 1, in Haskell county: block 407, block 408, block 439, block 440, block 441, block 442, block 443, block 444, block 445, block 446, block 447, block 549, block 550, block 551, block 552, block 553, block 554, block 555, block 556, block 557, block 558, block 559, block 560, block 561, block 562, block 563, block 564, block 565, block 566, block 567, block 568, block 569, block 570, block 571, block 572, block 573, block 574, block 580, block 581, block 582, block 583, block 584, block 585, block 891, block 902, block 903; and the following blocks in voting district (000070), tract 4631.00, block group 2, in Haskell county: block 000, block 001, block 002; and the following blocks in voting district (000070), tract 4631.00, block group 3, in Haskell county: block 000, block 001, block 002, block 003, block 004, block 111; and the following blocks in voting district (000080), tract 4631.00, block group 1, in Haskell county: block 734, block 735, block 736; and the following blocks in voting district (000080), tract 4631.00, block group 2, in Haskell county: block 003, block 004, block 005, block 006, block 007, block 008; and all of Kearny county.

Representative district 123 shall consist of the following blocks in voting district (00002A), tract 9605.05, block group 1, in Finney county: block 038, block 039, block 040, block 041, block 042, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076; and the following blocks in voting district (00002A), tract 9605.07, block group 2, in Finney county: block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (00002A), tract 9606.00, block group 2, in Finney county: block 020, block 021, block 022, block 023; and the following blocks in voting district (00002A), tract 9606.00, block group 3, in Finney county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 020, block 021, block 026, block 027, block 028; and the following blocks in voting district (00002A), tract 9606.00, block group 4, in Finney county: block 000, block 001, block 002, block 003, block 004, block 005, block 038, block 040, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 059, block 060, block 061, block 077, block 078; and the following voting districts in Finney county: (000040), (000060), (000070), (000080), (00009A), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (200010), (200020).

Representative district 124 shall consist of the following blocks in voting district (000010), tract 9636.00, block group 1, in Grant county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 306, block 307, block 308, block 310, block 311, block 312, block 313, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392, block 393, block 394, block 395, block 396, block 397, block 398, block 399, block 400, block 401, block 402, block 403, block 404, block 405, block 406, block 407, block 408, block 409, block 410, block 411, block 412, block 413, block 414, block 415, block 416, block 417, block 418, block 419, block 420, block 421, block 422, block 423, block 424, block 425, block 428, block 429, block 430, block 431, block 432, block 433, block 434, block 435, block 436, block 437, block 438, block 439, block 440, block 441, block 442, block 443, block 444, block 445; and the following blocks in voting district (000010), tract 9636.00, block group 2, in Grant county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 178, block 179, block 180, block 181, block 182, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 205, block 206, block 207, block 208, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 227, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 285, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 298, block 299, block 300, block 301, block 302, block 303, block 304, block 305, block 306, block 307, block 308, block 309, block 310, block 311, block 312, block 313, block 314, block 315, block 316, block 317, block 318, block 319, block 320, block 321, block 322, block 323, block 324, block 325, block 326, block 327, block 328, block 329, block 330, block 331, block 332, block 333, block 334, block 335, block 336, block 337, block 338, block 339, block 340, block 341, block 342, block 343, block 344, block 345, block 346, block 347, block 348, block 349, block 350, block 351, block 352, block 353, block 354, block 355, block 356, block 357, block 358, block 359, block 360, block 361, block 362, block 363, block 364, block 365, block 366, block 367, block 368, block 369, block 370, block 371, block 372, block 373, block 374, block 375, block 376, block 377, block 378, block 379, block 380, block 381, block 382, block 383, block 384, block 385, block 386, block 387, block 388, block 389, block 390, block 391, block 392; and the following blocks in voting district (000010), tract 9637.00, block group 1, in Grant county: block 000, block 006; and the following blocks in voting district (000010), tract 9637.00, block group 2, in Grant county: block 000, block 001, block 002, block 003, block 005, block 006, block 007, block 025, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 102, block 105, block 111; and the following blocks in voting district (000010), tract 9637.00, block group 4, in Grant county: block 000, block 001, block 002, block 003, block 006, block 028, block 071, block 073, block 074, block 079, block 080, block 081, block 082, block 085, block 086, block 087, block 088, block 149, block 150, block 151, block 153, block 167, block 169, block 170, block 172, block 182, block 184; and the following blocks in voting district (000010), tract 9637.00, block group 5, in Grant county: block 047, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 077; and the following voting districts in Grant county: (000020), (00003A), (00003B), (000040); and the following voting districts in Haskell county: (000040); and the following blocks in voting district (000050), tract 4631.00, block group 1, in Haskell county: block 587, block 588, block 589, block 590, block 628, block 635, block 636, block 637, block 638, block 639, block 640, block 641, block 642, block 643, block 644, block 645, block 646, block 647, block 648, block 649, block 651, block 652, block 653, block 654, block 655, block 656, block 657, block 658, block 659, block 660, block 661, block 662, block 663, block 664, block 665, block 666, block 667, block 668, block 669, block 670, block 671, block 672, block 673, block 674, block 675, block 676, block 677, block 678, block 679, block 680, block 681, block 682, block 683, block 684, block 685, block 686, block 687, block 688, block 689, block 690, block 691, block 692, block 693, block 694, block 695, block 696, block 697, block 698, block 699, block 700, block 701, block 872, block 873, block 874, block 875, block 876, block 877, block 878, block 881, block 882, block 883, block 884, block 885, block 886, block 887, block 888, block 889, block 890, block 892, block 933, block 934, block 935; and the following blocks in voting district (000050), tract 4631.00, block group 4, in Haskell county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 021, block 025, block 026, block 027, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 182, block 183, block 184; and the following blocks in voting district (000070), tract 4631.00, block group 1, in Haskell county: block 575, block 576, block 577, block 578, block 579, block 586, block 702, block 703, block 704, block 705, block 706, block 707, block 708, block 709, block 710, block 711, block 712, block 713, block 714, block 715, block 716, block 717, block 718, block 719, block 720, block 721, block 722, block 723, block 724, block 725, block 726, block 727, block 728, block 729, block 730, block 731, block 732, block 733, block 794, block 795, block 796, block 797, block 798, block 799, block 800, block 801, block 802, block 803, block 808, block 809, block 810, block 811, block 812, block 813, block 814, block 815, block 816, block 817, block 818, block 819, block 820, block 821, block 822, block 823, block 824, block 825, block 855, block 856, block 857, block 858, block 859, block 860, block 861, block 865, block 866, block 867; and the following blocks in voting district (000070), tract 4631.00, block group 2, in Haskell county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (000070), tract 4631.00, block group 3, in Haskell county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135; and the following blocks in voting district (000080), tract 4631.00, block group 2, in Haskell county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093; and all of Morton county; and the following voting districts in Seward county: (000190), (000200), (000210); and all of Stanton county; and all of Stevens county.

Representative district 125 shall consist of the following voting districts in Seward county: (000010), (000020), (000030), (000040), (00005A), (00005B), (000060), (000070), (00008A), (00008B), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180).

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.

As used in this section, "voting district," "tract," "block group" or "block" means, respectively, a voting district (VTD), tract, block group or block identified on the official United States 2010 decennial census maps. Voting districts, tracts, block groups and blocks are referred to in this section by the alphanumeric code by which they are identified on the official United States 2010 decennial census maps and data lists. The boundaries of counties, voting districts, tracts, block groups and blocks referred to in this section are those boundaries as they exist and are identified on the official United States 2010 decennial census maps.






Article 4 SENATORIAL DISTRICTS

4-4,451 Redistricting.

4-4,451. Redistricting. In accordance with section 2 of article 2 of the constitution of the state of Kansas, the state of Kansas is divided into 40 single member state senatorial districts. Such districts are reapportioned in accordance with section 1 of article 10 of the constitution of the state of Kansas.

History: L. 2002, ch. 39, § 1; Apr. 11.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-4,494, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-4,453 Attachment of territory to district.

4-4,453. Attachment of territory to district. (a) If a county, voting district, tract, block group or block is not included within a senatorial district established by this act, such county, voting district, tract, block group or block shall be attached to the state senatorial district to which it is contiguous and, if contiguous to more than one state senatorial district, it shall be attached to the contiguous state senatorial district which has the least total population.

(b) If a county, voting district, tract, block group or block is included in two or more state senatorial districts established by this act, such county, voting district, tract, block group or block shall be attached to and become a part of the state senatorial district which has the least total population.

History: L. 2002, ch. 39, § 3; Apr. 11.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-4,494, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-4,494 Senate districts.

4-4,494. Senate districts. Senatorial district 1 shall consist of all of Atchison county; and all of Brown county; and all of Doniphan county; and all of Jackson county; and the following voting districts in Marshall county: (000010), (000020), (000050), (000060), (000070), (000090), (000110), (000120), (000140), (000210), (000220), (000240), (000250), (000260), (000290), (000300); and all of Nemaha county; and the following voting districts in Pottawatomie county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190); and the following blocks in voting district (000200), tract 0001.00, block group 1, in Pottawatomie county: block 171, block 172, block 173; and the following blocks in voting district (000200), tract 0001.00, block group 2, in Pottawatomie county: block 098, block 099, block 100, block 103, block 187, block 188; and the following blocks in voting district (000200), tract 0001.00, block group 3, in Pottawatomie county: block 005; and the following voting districts in Pottawatomie county: (000230), (000240); and the following blocks in voting district (00026A), tract 0001.00, block group 1, in Pottawatomie county: block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 217, block 218, block 219, block 222, block 223, block 224; and the following blocks in voting district (00026A), tract 0002.00, block group 3, in Pottawatomie county: block 000; and the following voting districts in Pottawatomie county: (900030).

Senatorial district 2 shall consist of the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 003, block 005, block 006, block 007, block 009, block 010, block 011, block 015, block 017, block 018, block 019, block 022, block 023, block 087, block 089, block 092; and the following blocks in voting district (00006A), tract 0006.03, block group 1, in Douglas county: block 002, block 003, block 004, block 005, block 013, block 014, block 016, block 017, block 018, block 035, block 036, block 040, block 058, block 060, block 065, block 066, block 098; and the following blocks in voting district (00006A), tract 0014.00, block group 2, in Douglas county: block 002; and the following blocks in voting district (00006A), tract 0015.00, block group 1, in Douglas county: block 080, block 081, block 093, block 094, block 095, block 097; and the following blocks in voting district (00006A), tract 0016.00, block group 2, in Douglas county: block 012, block 013, block 044, block 046, block 047, block 048, block 049, block 056; and the following voting districts in Douglas county: (00007A), (000080), (000090), (00010A), (000110), (00012A), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000210), (000220), (000240), (000250), (000260), (000270), (000290), (000300), (000310), (000320), (000330), (000340); and the following blocks in voting district (000360), tract 0009.01, block group 2, in Douglas county: block 004, block 005, block 012, block 014, block 015, block 016, block 017; and the following voting districts in Douglas county: (000400); and the following blocks in voting district (000410), tract 0010.01, block group 1, in Douglas county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 023, block 024, block 025, block 026, block 027, block 028, block 037, block 038, block 042, block 043, block 044; and the following blocks in voting district (000420), tract 0002.00, block group 1, in Douglas county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035; and the following blocks in voting district (000420), tract 0002.00, block group 3, in Douglas county: block 000, block 001, block 002, block 017; and the following blocks in voting district (000420), tract 0002.00, block group 4, in Douglas county: block 000, block 001, block 019, block 020, block 021, block 022; and the following blocks in voting district (000420), tract 0002.00, block group 5, in Douglas county: block 001, block 002, block 003, block 004; and the following blocks in voting district (000430), tract 0010.01, block group 1, in Douglas county: block 000, block 001, block 002, block 003; and the following blocks in voting district (000430), tract 0010.02, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following voting districts in Douglas county: (000460), (000470); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 012, block 013, block 014, block 016, block 020, block 021, block 050, block 051, block 052, block 076, block 077, block 078, block 079, block 091, block 093; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 023, block 025, block 027; and the following voting districts in Douglas county: (00050A), (00050C), (00052A), (000560); and the following blocks in voting district (000580), tract 0015.00, block group 1, in Douglas county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 098, block 099; and the following blocks in voting district (000580), tract 0015.00, block group 2, in Douglas county: block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 075; and the following voting districts in Douglas county: (00061A), (400010), (400020), (400030), (400040), (400060), (400080), (900040), (900050), (900060), (900070), (900080), (900090), (900120), (900150), (900170); and the following voting districts in Jefferson county: (000010), (000020), (000030), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130).

Senatorial district 3 shall consist of the following voting districts in Douglas county: (000020); and the following blocks in voting district (000050), tract 0001.00, block group 1, in Douglas county: block 000, block 001, block 002, block 004, block 008, block 024, block 027, block 028, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 066, block 069, block 070, block 072, block 073, block 074, block 075, block 086, block 090; and the following blocks in voting district (000050), tract 0001.00, block group 3, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 009, block 010; and the following voting districts in Douglas county: (000200), (000230), (000280), (000350); and the following blocks in voting district (000360), tract 0009.01, block group 4, in Douglas county: block 001, block 003, block 004, block 005, block 006; and the following blocks in voting district (000360), tract 0009.01, block group 5, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following voting districts in Douglas county: (000370), (000380); and the following blocks in voting district (000410), tract 0010.01, block group 2, in Douglas county: block 002, block 005, block 006, block 008, block 009, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 034, block 035; and the following blocks in voting district (000420), tract 0002.00, block group 5, in Douglas county: block 000; and the following blocks in voting district (000430), tract 0002.00, block group 5, in Douglas county: block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (000430), tract 0002.00, block group 6, in Douglas county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following voting districts in Douglas county: (00044A), (000450); and the following blocks in voting district (00048A), tract 0001.00, block group 1, in Douglas county: block 047, block 048, block 049, block 053, block 054, block 055, block 064, block 065, block 067, block 068, block 080, block 081, block 082, block 083, block 084, block 085, block 088, block 094, block 095; and the following blocks in voting district (00048A), tract 0001.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040; and the following blocks in voting district (00048A), tract 0001.00, block group 3, in Douglas county: block 008, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 028, block 029, block 030, block 031; and the following voting districts in Douglas county: (00048B), (00048C), (00048D); and the following blocks in voting district (00053A), tract 0008.01, block group 1, in Douglas county: block 000, block 001, block 002, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 030, block 043; and the following blocks in voting district (00053A), tract 0008.01, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 008, block 009, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 034, block 036, block 042; and the following voting districts in Douglas county: (000600), (000620), (000630), (000640), (000650), (000660); and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 017, block 028, block 029, block 038, block 039, block 048, block 049; and the following blocks in voting district (00067A), tract 0008.01, block group 2, in Douglas county: block 032, block 033, block 038, block 039, block 040, block 041, block 043, block 045; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 004, block 005, block 006, block 007, block 018; and the following blocks in voting district (00067A), tract 0009.02, block group 1, in Douglas county: block 031, block 032, block 037, block 038, block 039, block 043; and the following blocks in voting district (00067A), tract 0012.01, block group 1, in Douglas county: block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 081, block 082, block 083; and the following voting districts in Douglas county: (00067B); and the following blocks in voting district (000680), tract 0012.01, block group 1, in Douglas county: block 130, block 131, block 132, block 133, block 135, block 136, block 137, block 138, block 139; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 015, block 016, block 017, block 018, block 019, block 020, block 051, block 052, block 053, block 054, block 073, block 074, block 075, block 076, block 077, block 079; and the following voting districts in Douglas county: (200010), (200020), (400050), (400070), (400090), (400100), (900020), (900100), (900110), (900130), (900140), (900160); and the following voting districts in Leavenworth county: (000010), (000020), (000030), (000040), (000050), (000060), (000070), (000300), (000310), (000320); and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 018, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following voting districts in Leavenworth county: (000350), (000360), (000370), (000380), (000390), (900010), (900020), (900030), (900080).

Senatorial district 4 shall consist of the following voting districts in Wyandotte county: (600090), (600100), (600110), (600120), (600130), (600140), (600150), (600160), (600170), (600180), (600190), (600200), (600210), (600220), (600230), (600250), (600450), (600470), (600480), (600500), (600520), (600590), (600600), (600610), (600620), (600630), (600640), (600650), (600660), (600670), (600680), (600690), (600700), (600710), (600720), (600730), (600740), (600870), (600880), (600890), (600900), (600910), (600920), (600930), (600940), (600950), (600960), (600970), (600980), (600990), (601000), (601010), (601020).

Senatorial district 5 shall consist of the following voting districts in Leavenworth county: (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (00017A), (00017B), (000180), (00019A), (00019B), (000200), (000210), (000220), (000230), (000240), (000250), (000260), (00027A), (000280), (00029A), (00029C), (00029D); and the following blocks in voting district (000330), tract 0711.01, block group 3, in Leavenworth county: block 053, block 054; and the following blocks in voting district (000330), tract 0711.01, block group 4, in Leavenworth county: block 019, block 020, block 021; and the following blocks in voting district (000330), tract 0711.02, block group 2, in Leavenworth county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 026, block 027, block 028, block 033, block 038, block 056, block 060, block 061, block 062, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072; and the following blocks in voting district (000330), tract 0711.02, block group 3, in Leavenworth county: block 000, block 033, block 034, block 035, block 036, block 037, block 038, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048; and the following voting districts in Leavenworth county: (000340), (300010), (800010), (900040), (900050), (900060); and the following voting districts in Wyandotte county: (600010), (600020), (600030), (600040), (600050), (600060); and the following blocks in voting district (600070), tract 0447.02, block group 2, in Wyandotte county: block 034; and the following blocks in voting district (600070), tract 0447.02, block group 3, in Wyandotte county: block 021, block 022, block 023, block 024, block 036, block 037, block 038, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 072; and the following blocks in voting district (600070), tract 0447.02, block group 4, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (600080), tract 0447.02, block group 1, in Wyandotte county: block 008, block 009, block 010, block 011, block 012, block 015, block 021; and the following blocks in voting district (600080), tract 0447.02, block group 2, in Wyandotte county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 032, block 033; and the following blocks in voting district (600760), tract 0447.03, block group 1, in Wyandotte county: block 028, block 029, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 106, block 108; and the following blocks in voting district (600760), tract 0447.04, block group 2, in Wyandotte county: block 016, block 017, block 047, block 048, block 049; and the following blocks in voting district (600760), tract 0448.03, block group 2, in Wyandotte county: block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 098, block 099; and the following blocks in voting district (601030), tract 0442.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003; and the following blocks in voting district (601030), tract 0442.01, block group 4, in Wyandotte county: block 017; and the following blocks in voting district (601030), tract 0446.01, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060; and the following blocks in voting district (601030), tract 0446.02, block group 1, in Wyandotte county: block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (601030), tract 0448.04, block group 2, in Wyandotte county: block 000, block 002, block 003, block 004; and the following voting districts in Wyandotte county: (601040), (601050); and the following blocks in voting district (601060), tract 0447.04, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025; and the following blocks in voting district (601060), tract 0448.04, block group 2, in Wyandotte county: block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049; and the following voting districts in Wyandotte county: (601070), (601080), (601090), (601100).

Senatorial district 6 shall consist of the following voting districts in Johnson county: (001540), (900490), (900500), (900510); and the following blocks in voting district (900520), tract 0521.01, block group 1, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 015, block 016, block 017, block 018, block 019, block 025, block 026, block 052, block 053; and the following blocks in voting district (900520), tract 0522.01, block group 2, in Johnson county: block 014, block 017, block 018; and the following blocks in voting district (900560), tract 0504.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 015, block 016, block 018, block 019; and the following blocks in voting district (600070), tract 0447.02, block group 2, in Wyandotte county: block 029, block 030; and the following blocks in voting district (600070), tract 0447.02, block group 3, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 039, block 040, block 041, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071; and the following blocks in voting district (600080), tract 0447.02, block group 1, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034; and the following blocks in voting district (600080), tract 0447.02, block group 2, in Wyandotte county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 026, block 027, block 028, block 031; and the following voting districts in Wyandotte county: (600240), (600260), (600270), (600280), (600290), (600300), (600310), (600320), (600330), (600340), (600350), (600360), (600370), (600380), (600390), (600400), (600410), (600420), (600430), (600440), (600460), (600490), (600510), (600530), (600540), (600550), (600560), (600570), (600580), (600750); and the following blocks in voting district (600760), tract 0447.04, block group 2, in Wyandotte county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 050, block 051, block 052, block 053; and the following voting districts in Wyandotte county: (600770), (600780), (600790), (600800), (600810), (600820), (600830), (600840), (600850), (600860); and the following blocks in voting district (601030), tract 0442.01, block group 4, in Wyandotte county: block 014, block 016, block 019; and the following blocks in voting district (601060), tract 0447.04, block group 1, in Wyandotte county: block 012, block 013, block 026, block 027, block 028, block 030, block 031.

Senatorial district 7 shall consist of the following voting districts in Johnson county: (000100), (000110), (000120), (000130), (000200), (000210), (000220), (000230), (000840), (000850), (000860), (000870), (000880), (000890), (000900), (000910), (000920), (000930), (000940), (000950), (000960), (000970), (001550), (001560), (001590), (001600), (001700), (001720), (001770), (001830), (001850), (002280), (002290), (002300), (002310), (002320), (002330), (002500), (002510), (002520), (002530), (002540), (002550), (002560), (002570), (002580), (002590), (002600), (002610), (002620), (002630), (002640), (002650), (002660), (002670), (002680), (002690), (002700), (002710), (002720), (002730), (002740), (002750), (003130), (003140), (003150), (900990), (901320).

Senatorial district 8 shall consist of the following voting districts in Johnson county: (001730), (001780), (001790), (001800), (001810), (001820), (001840), (001860), (001890), (001910), (001920), (001930), (001940), (001950), (001960), (001970), (001980), (001990), (002000), (002010), (002020), (002030), (002040), (002050), (002060), (002070), (002080), (002090), (002120), (002130), (002140), (002150), (002160), (00217A), (00217B), (002180), (002190), (002200), (002210), (00222A), (00222B), (002230), (002240), (002380), (002390), (00242A), (901030), (901040), (901050).

Senatorial district 9 shall consist of the following voting districts in Johnson county: (000070), (000080), (00014A); and the following blocks in voting district (00014C), tract 0537.09, block group 4, in Johnson county: block 006; and the following voting districts in Johnson county: (000560), (001090), (001130), (00117A), (001210), (001220), (001240), (001250), (001270), (001290), (001420), (001450), (001490), (001500), (001510); and the following blocks in voting district (001520), tract 0529.05, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 020, block 021, block 022; and the following voting districts in Johnson county: (00153J), (00153K), (00153P), (004070), (004080), (004090), (004100), (004140), (004180), (900040), (900050), (900060), (900090), (900100); and the following blocks in voting district (900110), tract 0537.11, block group 3, in Johnson county: block 007, block 031, block 032, block 038, block 039, block 040, block 041, block 045, block 046; and the following voting districts in Johnson county: (900160), (900170), (900180), (900570), (900640), (900650), (900660), (900670), (900680), (900700), (900710), (900720), (900730), (900740), (900750), (900760), (900870), (900880), (900890), (901510); and the following blocks in voting district (901550), tract 0535.08, block group 1, in Johnson county: block 014, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (901550), tract 0535.55, block group 1, in Johnson county: block 029, block 030, block 031, block 032; and the following blocks in voting district (901550), tract 0535.57, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (901550), tract 0535.57, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (901550), tract 0536.02, block group 1, in Johnson county: block 000, block 001, block 002, block 030, block 031, block 032, block 033, block 034, block 035, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 054, block 062, block 100; and the following voting districts in Johnson county: (901560); and the following blocks in voting district (901570), tract 0536.02, block group 1, in Johnson county: block 046, block 050, block 051, block 052, block 053, block 063, block 065, block 067, block 068, block 072, block 081, block 086, block 087, block 089, block 091, block 094; and the following voting districts in Johnson county: (901650), (901660), (901670); and the following blocks in voting district (901700), tract 0529.05, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 023; and the following blocks in voting district (901700), tract 0529.10, block group 2, in Johnson county: block 017, block 018, block 021, block 022; and the following voting districts in Johnson county: (901710), (901720); and the following blocks in voting district (901730), tract 0537.07, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (901730), tract 0537.07, block group 2, in Johnson county: block 014, block 015, block 016; and the following blocks in voting district (901730), tract 0537.07, block group 3, in Johnson county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 026; and the following blocks in voting district (901730), tract 0537.11, block group 2, in Johnson county: block 043, block 082; and the following blocks in voting district (901730), tract 0537.11, block group 3, in Johnson county: block 048; and the following voting districts in Johnson county: (901780), (901800), (901810); and the following blocks in voting district (901830), tract 0537.09, block group 5, in Johnson county: block 014; and the following blocks in voting district (901840), tract 0537.01, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 031, block 032, block 033, block 034, block 035, block 036; and the following blocks in voting district (901840), tract 0537.11, block group 2, in Johnson county: block 010, block 026, block 027; and the following voting districts in Johnson county: (901850), (901860), (901910), (901930), (901940); and the following blocks in voting district (901950), tract 0537.11, block group 1, in Johnson county: block 008, block 009, block 011; and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 012, block 013, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 083, block 087, block 097, block 098, block 106, block 107, block 108, block 109, block 110, block 111, block 113; and the following blocks in voting district (901950), tract 0537.11, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 042, block 043, block 044, block 047; and the following blocks in voting district (901970), tract 0535.05, block group 2, in Johnson county: block 025, block 028; and the following blocks in voting district (901970), tract 0535.05, block group 3, in Johnson county: block 010, block 011, block 017, block 020; and the following blocks in voting district (901970), tract 0536.02, block group 1, in Johnson county: block 064, block 074, block 075, block 076, block 082, block 083, block 084, block 085, block 088, block 090, block 092, block 093, block 095, block 096, block 097, block 098; and the following blocks in voting district (901970), tract 0538.01, block group 3, in Johnson county: block 003, block 004.

Senatorial district 10 shall consist of the following voting districts in Johnson county: (000190); and the following blocks in voting district (001570), tract 0505.00, block group 3, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (001580), tract 0505.00, block group 4, in Johnson county: block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Johnson county: (002760), (002770), (002780), (002790), (002800), (002810), (002820), (002830), (002850), (002860), (002870), (002880), (002890), (002900), (002910), (002920), (002930), (002940), (002960), (002980), (002990), (003000), (003010), (003020), (003030), (003040), (003050), (003060), (003070), (003080), (003090), (900030); and the following blocks in voting district (900520), tract 0521.01, block group 1, in Johnson county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 020, block 021, block 022, block 023, block 024, block 041, block 042, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066; and the following voting districts in Johnson county: (900530), (900540), (900550); and the following blocks in voting district (900560), tract 0504.00, block group 1, in Johnson county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 017, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following voting districts in Johnson county: (901330), (901340), (901350), (901360), (901370), (901380), (901390), (901400), (901410), (901420); and the following voting districts in Wyandotte county: (601110).

Senatorial district 11 shall consist of the following voting districts in Johnson county: (000240), (000270), (000350), (000370), (001870), (001880), (001900), (002340), (002350), (002360), (002370), (002400), (002410), (00242B), (00244A), (00244B), (002460), (002470), (00249C), (00249E), (900190), (900200), (900210), (900220), (900230), (900240), (900250), (900260), (900270), (900280), (900290), (900300), (900310), (900320), (900330), (900340), (900350), (901020), (901060), (901070), (901080), (901090), (901100), (901110), (901160), (901170), (901190), (901200), (901210), (901290), (901300), (901310).

Senatorial district 12 shall consist of the following voting districts in Allen county: (000010), (000020), (000030), (000040), (000050), (00006A), (00006B), (00006C), (000070), (000080), (000090), (00010A), (00010B), (000110), (000120); and the following blocks in voting district (000130), tract 9530.00, block group 1, in Allen county: block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 129, block 130, block 131, block 136, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 166, block 167, block 169, block 170, block 235, block 237, block 238, block 239, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 287, block 292; and the following voting districts in Allen county: (000140), (000150), (00016A), (00016B), (00016C), (000170), (000180), (000190), (00020A), (00020B), (000210); and all of Anderson county; and the following voting districts in Bourbon county: (00002B), (00002C), (00002D), (00002E), (00002F), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000180); and all of Franklin county; and all of Linn county; and the following voting districts in Miami county: (000020), (000050), (000060), (000090), (000100), (00011A), (00012A), (00013A), (00013B), (00013C), (000140), (000250), (900010), (900020), (900040), (900050), (900070), (900120).

Senatorial district 13 shall consist of the following voting districts in Bourbon county: (000010), (00002A), (00003A), (000040), (00005A), (00005B), (00005C), (00005D), (000060), (000070), (000080), (000160), (000170), (000190), (900010), (900020), (900030); and all of Cherokee county; and all of Crawford county; and the following voting districts in Labette county: (000030), (000040), (000050), (000360).

Senatorial district 14 shall consist of the following blocks in voting district (00006A), tract 0202.01, block group 1, in Butler county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 091, block 092, block 093, block 096, block 097; and the following voting districts in Butler county: (000080), (000100), (000110), (000120), (000130), (00014A), (00015A), (00016A), (00016B), (00016C), (000170), (000180), (000190), (000200), (000210), (000220), (00023A), (00023B), (000240), (000250), (000260), (000270), (000280), (000290), (000300), (00030A), (000330), (000350), (000360), (000380), (000390), (000410), (000430), (000440), (000450), (800050), (80020A), (80020B), (80030B), (80030C), (80030D), (90000A); and all of Chautauqua county; and all of Coffey county; and the following voting districts in Cowley county: (000180), (000190), (000220), (000230), (000240), (000250), (000260), (000270), (000280), (000290), (000310), (000320), (000330), (000340), (000350), (000360), (000370), (000380), (000430), (00053B); and all of Elk county; and all of Greenwood county; and the following voting districts in Montgomery county: (000420); and all of Wilson county; and all of Woodson county.

Senatorial district 15 shall consist of the following blocks in voting district (000130), tract 9530.00, block group 1, in Allen county: block 168; and the following voting districts in Labette county: (00001A), (000020), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (00016A), (00016B), (000170), (000180), (00019A), (000200), (000210), (000220), (000230), (00024A), (00024B), (000250), (000260), (00027A), (00027B), (000280), (00029A), (00029B), (000300), (000310), (000320), (000330), (000340), (000350), (000370), (900010); and the following voting districts in Montgomery county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (000060), (000070), (000080), (000090), (000100), (000110), (000120), (000130), (000140), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000220), (000230), (000240), (000250), (000260), (000270), (000280), (000290), (000300), (000310), (00032A), (00032B), (000330), (000340), (000350), (000360), (000370), (000380), (000390), (00040A), (00040B), (00040C), (000410), (000430), (00044A), (00044B), (00044C), (000450), (000460), (000470), (900010), (900020), (900030), (900040), (900050), (900060); and all of Neosho county.

Senatorial district 16 shall consist of the following voting districts in Butler county: (00001A), (00001B), (00001L), (00001N), (00001O), (00002A), (00002B), (00002C), (000030), (00004A), (00004B), (000050); and the following blocks in voting district (00006A), tract 0202.01, block group 1, in Butler county: block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 050, block 051, block 052, block 053, block 054, block 055, block 057, block 058, block 059, block 060, block 061, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 094, block 095, block 098, block 106, block 107, block 136, block 137, block 138, block 140; and the following blocks in voting district (00006A), tract 0202.01, block group 2, in Butler county: block 088, block 089, block 099, block 100, block 103, block 104, block 105, block 107, block 108; and the following blocks in voting district (00006A), tract 0207.00, block group 1, in Butler county: block 000, block 038, block 039, block 040, block 053, block 055; and the following blocks in voting district (00006A), tract 0207.00, block group 2, in Butler county: block 000, block 002, block 005, block 006, block 014, block 015, block 022; and the following blocks in voting district (00006A), tract 0208.00, block group 2, in Butler county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 015, block 035, block 065, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 085; and the following voting districts in Butler county: (000070), (000090), (00009A), (00009C), (00009E), (00009F), (00009G), (00009H), (00009I), (000310), (000320), (000340), (200010), (200020), (800040), (800060), (80010A), (80010B), (80040A), (80040B), (80070A), (80070B), (80070C), (80070D), (80070E), (80070F); and the following voting districts in Sedgwick county: (500220); and the following blocks in voting district (500230), tract 0108.01, block group 1, in Sedgwick county: block 006; and the following voting districts in Sedgwick county: (500390), (500490), (500500), (500510), (500520); and the following blocks in voting district (500540), tract 0101.15, block group 1, in Sedgwick county: block 100, block 101; and the following blocks in voting district (500560), tract 0101.15, block group 1, in Sedgwick county: block 116; and the following blocks in voting district (500590), tract 0100.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 024, block 025, block 026, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 045, block 046, block 053, block 054, block 056, block 057, block 058, block 060, block 061, block 062, block 063, block 064, block 065, block 068, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (500590), tract 0100.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 006, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026, block 027, block 028, block 029, block 033, block 036; and the following blocks in voting district (500590), tract 0100.02, block group 2, in Sedgwick county: block 081; and the following voting districts in Sedgwick county: (500710), (500720), (500730); and the following blocks in voting district (502240), tract 0101.11, block group 1, in Sedgwick county: block 000, block 001, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 049, block 050; and the following blocks in voting district (502240), tract 0101.16, block group 1, in Sedgwick county: block 209, block 210, block 215, block 216, block 218, block 219; and the following voting districts in Sedgwick county: (502250); and the following blocks in voting district (502270), tract 0100.04, block group 2, in Sedgwick county: block 067, block 070, block 071, block 072; and the following voting districts in Sedgwick county: (502280); and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 000, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 029, block 030, block 031, block 032; and the following blocks in voting district (502340), tract 0099.00, block group 5, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 026, block 047, block 094; and the following blocks in voting district (502350), tract 0098.02, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011; and the following blocks in voting district (502360), tract 0098.02, block group 5, in Sedgwick county: block 000, block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 023, block 024, block 025; and the following blocks in voting district (502360), tract 0099.00, block group 3, in Sedgwick county: block 000, block 003, block 004, block 006, block 007, block 008, block 009, block 010, block 011, block 013; and the following blocks in voting district (502370), tract 0098.01, block group 4, in Sedgwick county: block 020; and the following blocks in voting district (502370), tract 0098.02, block group 5, in Sedgwick county: block 010, block 011, block 012, block 013, block 014, block 026, block 029; and the following blocks in voting district (502370), tract 0099.00, block group 1, in Sedgwick county: block 006, block 007, block 008, block 009, block 010, block 011, block 013, block 014; and the following blocks in voting district (502370), tract 0099.00, block group 5, in Sedgwick county: block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086; and the following blocks in voting district (502380), tract 0098.01, block group 4, in Sedgwick county: block 029; and the following voting districts in Sedgwick county: (502400); and the following blocks in voting district (502570), tract 0100.04, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077; and the following blocks in voting district (502570), tract 0100.04, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 066; and the following voting districts in Sedgwick county: (502580), (502600), (503010); and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 057, block 058; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 012, block 061; and the following blocks in voting district (503020), tract 0101.15, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 107, block 108, block 109, block 110, block 115, block 121, block 122, block 123, block 124; and the following blocks in voting district (503020), tract 0101.16, block group 1, in Sedgwick county: block 167, block 168, block 194; and the following blocks in voting district (503040), tract 0100.01, block group 1, in Sedgwick county: block 027, block 028, block 029, block 030, block 031, block 032, block 066, block 067, block 069, block 078, block 079, block 080; and the following blocks in voting district (503040), tract 0100.02, block group 1, in Sedgwick county: block 016, block 030, block 031, block 032, block 034, block 035; and the following voting districts in Sedgwick county: (503110), (503530), (503550), (503560), (503580), (503700); and the following blocks in voting district (503710), tract 0098.01, block group 4, in Sedgwick county: block 018, block 019; and the following blocks in voting district (503710), tract 0099.00, block group 2, in Sedgwick county: block 000, block 001, block 006, block 007; and the following blocks in voting district (503710), tract 0099.00, block group 3, in Sedgwick county: block 012; and the following blocks in voting district (503710), tract 0099.00, block group 5, in Sedgwick county: block 024, block 025, block 046, block 067, block 068, block 070, block 073, block 076, block 087, block 088; and the following voting districts in Sedgwick county: (530540), (600010), (600420), (600430), (700490), (700500), (700590), (700620), (700660), (700670), (700700), (700800), (700810), (700820), (700840), (900010), (900040), (900080).

Senatorial district 17 shall consist of the following voting districts in Geary county: (000010); and the following blocks in voting district (00002A), tract 0006.00, block group 2, in Geary county: block 023, block 039, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 053, block 054, block 066, block 067, block 068, block 069, block 070, block 095, block 096, block 097, block 098, block 099, block 100, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 117, block 118, block 119, block 120; and the following voting districts in Geary county: (00002B), (00002C), (00002D), (00002E), (00002F), (00002G), (00002H), (00002I), (00002J), (00002K); and the following blocks in voting district (00002L), tract 0006.00, block group 2, in Geary county: block 014, block 024, block 025, block 026, block 027, block 028, block 029, block 038, block 121; and the following blocks in voting district (00002L), tract 0006.00, block group 3, in Geary county: block 063; and the following voting districts in Geary county: (00002M), (00002N), (000040), (000050), (000060), (00007A), (000080), (000090), (000100), (000110), (00013A), (000140), (000150), (00016A), (000180), (000190), (00022A), (000230), (000240), (000250), (000260); and the following blocks in voting district (900010), tract 0002.00, block group 1, in Geary county: block 000, block 001, block 002, block 003, block 008, block 016; and the following blocks in voting district (900010), tract 0002.00, block group 2, in Geary county: block 003, block 004, block 021; and the following blocks in voting district (900010), tract 0003.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 015, block 016, block 017, block 018, block 021, block 022; and the following blocks in voting district (900010), tract 0007.00, block group 1, in Geary county: block 184, block 185, block 220, block 221, block 222, block 236, block 239; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 071, block 072, block 073, block 074, block 075, block 099, block 102, block 185, block 199, block 200, block 211, block 212, block 213, block 218, block 219, block 222, block 225, block 228, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 283, block 284, block 285, block 286, block 287, block 295, block 296, block 312, block 313; and the following voting districts in Geary county: (900020), (900030), (900040), (900050), (900060), (900070), (900080), (900090), (900100), (900120), (900130), (900140), (900150), (900160); and the following blocks in voting district (900170), tract 0003.00, block group 2, in Geary county: block 028, block 029, block 030, block 031, block 032, block 042, block 043, block 044, block 046, block 047, block 048, block 049; and the following blocks in voting district (900170), tract 0003.00, block group 4, in Geary county: block 019, block 052; and the following blocks in voting district (900170), tract 0008.00, block group 2, in Geary county: block 061, block 063, block 064, block 070, block 136, block 137; and the following blocks in voting district (900180), tract 0008.00, block group 2, in Geary county: block 098, block 101, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 180, block 181, block 183, block 184, block 186, block 297, block 298, block 300, block 319, block 320, block 321, block 322, block 323, block 324, block 331; and the following voting districts in Geary county: (900190), (900200), (900210), (900220); and all of Lyon county; and the following blocks in voting district (000200), tract 0001.00, block group 1, in Pottawatomie county: block 226, block 227; and the following blocks in voting district (000200), tract 0001.00, block group 2, in Pottawatomie county: block 035, block 062, block 063, block 064, block 065, block 066, block 067, block 104; and the following blocks in voting district (000200), tract 0001.00, block group 3, in Pottawatomie county: block 000, block 001, block 002, block 003, block 004, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 166, block 168, block 169, block 170, block 171; and the following blocks in voting district (000200), tract 0001.00, block group 4, in Pottawatomie county: block 236, block 238, block 239, block 240, block 241; and the following blocks in voting district (000200), tract 0002.00, block group 1, in Pottawatomie county: block 004, block 005, block 006, block 007, block 008, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 068, block 069, block 070, block 071; and the following blocks in voting district (000200), tract 0002.00, block group 4, in Pottawatomie county: block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 096, block 097, block 098, block 099, block 100, block 104, block 105, block 106, block 110; and the following blocks in voting district (000250), tract 0002.00, block group 4, in Pottawatomie county: block 059; and the following blocks in voting district (00026A), tract 0002.00, block group 1, in Pottawatomie county: block 016, block 017, block 018, block 035, block 044, block 045, block 047, block 048, block 050, block 051, block 052, block 053, block 054, block 055, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080; and the following blocks in voting district (00026A), tract 0002.00, block group 4, in Pottawatomie county: block 007, block 010, block 011, block 012, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 021, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 092, block 093, block 094, block 095, block 101, block 102, block 103, block 113, block 114; and the following blocks in voting district (000270), tract 0002.00, block group 1, in Pottawatomie county: block 019, block 020, block 021, block 022, block 023, block 025, block 026, block 046, block 049; and the following blocks in voting district (000270), tract 0002.00, block group 4, in Pottawatomie county: block 000, block 004, block 006, block 008, block 009, block 015, block 022, block 023, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 053, block 055, block 056, block 070, block 071, block 107, block 112; and the following voting districts in Pottawatomie county: (900010); and the following voting districts in Wabaunsee county: (000010), (000020), (000030), (000040); and the following blocks in voting district (000120), tract 4831.00, block group 3, in Wabaunsee county: block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134; and the following blocks in voting district (000120), tract 4831.00, block group 4, in Wabaunsee county: block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 199, block 200, block 201, block 202, block 203, block 204, block 206, block 207, block 208, block 217, block 224, block 225, block 226, block 227, block 228, block 229, block 235, block 239, block 241; and the following voting districts in Wabaunsee county: (000130).

Senatorial district 18 shall consist of the following voting districts in Pottawatomie county: (000210), (000220); and the following blocks in voting district (000250), tract 0002.00, block group 1, in Pottawatomie county: block 083; and the following blocks in voting district (000250), tract 0002.00, block group 2, in Pottawatomie county: block 000, block 001, block 002, block 003, block 010, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 060, block 061, block 062; and the following blocks in voting district (000250), tract 0002.00, block group 3, in Pottawatomie county: block 011, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 036, block 037, block 038, block 039, block 040, block 042, block 043, block 057, block 058, block 064, block 065, block 066, block 067, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 112, block 116; and the following blocks in voting district (000250), tract 0002.00, block group 4, in Pottawatomie county: block 054, block 057, block 058, block 111; and the following blocks in voting district (00026A), tract 0001.00, block group 1, in Pottawatomie county: block 205, block 206, block 207, block 208; and the following blocks in voting district (00026A), tract 0002.00, block group 1, in Pottawatomie county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 029, block 030, block 034, block 067, block 081, block 082, block 084; and the following blocks in voting district (00026A), tract 0002.00, block group 3, in Pottawatomie county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 012, block 013, block 035, block 041, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 062, block 063, block 068, block 069, block 070, block 072, block 073, block 074, block 111, block 113, block 114, block 115, block 117, block 118; and the following blocks in voting district (00026A), tract 0003.00, block group 1, in Pottawatomie county: block 353, block 391; and the following blocks in voting district (000270), tract 0002.00, block group 1, in Pottawatomie county: block 027, block 028, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 064, block 065, block 066; and the following blocks in voting district (000270), tract 0002.00, block group 2, in Pottawatomie county: block 004, block 005, block 006, block 007, block 008, block 009, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 032, block 033, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073; and the following blocks in voting district (000270), tract 0002.00, block group 4, in Pottawatomie county: block 001, block 002, block 003, block 005, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 108, block 109; and the following voting districts in Pottawatomie county: (900040); and the following voting districts in Shawnee county: (000090), (000150), (000330), (000350), (000410), (000420), (000430), (000440), (000580), (000590), (000600), (000610), (000630), (000640), (000650), (000660), (000740), (001040), (001050), (001060), (001070), (001080), (001090), (001100), (001120), (001130), (001140), (001150), (001160), (001170), (001180), (001190), (001210), (001220), (001230), (001360), (001370), (001460), (001760), (001850), (001880), (001890), (100050), (200010), (200020); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 102, block 105, block 115, block 125; and the following voting districts in Shawnee county: (400070), (400100), (400110), (500010), (600010), (600020), (600030), (600050), (600060); and the following blocks in voting district (600130), tract 0040.00, block group 3, in Shawnee county: block 014, block 015, block 016, block 017, block 022, block 031, block 032, block 041, block 042; and the following voting districts in Shawnee county: (600150), (600160), (600220), (600230), (600240), (600340), (600350), (600360), (600370), (600380), (600390), (600510), (600570), (600580); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 037, block 081, block 090, block 091, block 103, block 104, block 114; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 017, block 018, block 019, block 020, block 022, block 023, block 024, block 025, block 031; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 001; and the following voting districts in Shawnee county: (900030), (900040), (900050); and the following voting districts in Wabaunsee county: (000070), (000090), (000100), (000110); and the following blocks in voting district (000120), tract 4831.00, block group 4, in Wabaunsee county: block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 236, block 237, block 238, block 240.

Senatorial district 19 shall consist of the following voting districts in Douglas county: (000010), (000030); and the following blocks in voting district (00006A), tract 0006.03, block group 1, in Douglas county: block 059, block 061, block 062, block 063, block 064; and the following blocks in voting district (00006A), tract 0014.00, block group 2, in Douglas county: block 000, block 001, block 003, block 004, block 005, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 042, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 172, block 173, block 174, block 183, block 184, block 185, block 186, block 187, block 188, block 189, block 190, block 191, block 192, block 198, block 199, block 225, block 226, block 227, block 229, block 230, block 231, block 232, block 233, block 234, block 235, block 236, block 237; and the following blocks in voting district (00006A), tract 0014.00, block group 3, in Douglas county: block 003, block 004, block 005, block 006, block 007, block 008, block 222; and the following blocks in voting district (00006A), tract 0015.00, block group 2, in Douglas county: block 072, block 073, block 074; and the following blocks in voting district (00053A), tract 0008.01, block group 1, in Douglas county: block 011, block 031, block 032, block 033, block 035, block 036, block 037, block 044, block 045, block 047; and the following blocks in voting district (00053A), tract 0014.00, block group 1, in Douglas county: block 006, block 007, block 008; and the following blocks in voting district (000580), tract 0014.00, block group 2, in Douglas county: block 006, block 007, block 037, block 039, block 040, block 041; and the following blocks in voting district (000580), tract 0015.00, block group 2, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 013, block 014, block 022, block 023, block 024, block 033, block 034, block 053, block 054, block 055; and the following voting districts in Douglas county: (000590); and the following blocks in voting district (00067A), tract 0008.01, block group 1, in Douglas county: block 040, block 041, block 042; and the following blocks in voting district (00067A), tract 0008.02, block group 2, in Douglas county: block 016, block 017, block 019, block 020, block 021, block 022; and the following blocks in voting district (00067A), tract 0014.00, block group 1, in Douglas county: block 000, block 001, block 002, block 003, block 004, block 005, block 010, block 011, block 012, block 013, block 014, block 015, block 025, block 026, block 027, block 028, block 037, block 045, block 046, block 047; and the following blocks in voting district (000680), tract 0012.03, block group 1, in Douglas county: block 081; and the following blocks in voting district (000680), tract 0014.00, block group 1, in Douglas county: block 033, block 041, block 042, block 043, block 044, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 063, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 090, block 091; and the following blocks in voting district (000680), tract 0014.00, block group 3, in Douglas county: block 169, block 170, block 171, block 172, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 188, block 189, block 190, block 191, block 209, block 210, block 211, block 212, block 213, block 214, block 215, block 216, block 219; and the following voting districts in Douglas county: (400110), (900010); and the following voting districts in Jefferson county: (000040); and all of Osage county; and the following voting districts in Shawnee county: (000080), (000180), (000190); and the following blocks in voting district (000210), tract 0037.00, block group 4, in Shawnee county: block 069, block 080; and the following blocks in voting district (000210), tract 0039.02, block group 1, in Shawnee county: block 050, block 051; and the following voting districts in Shawnee county: (000250), (000260), (000270), (000280), (000290), (000300), (000310), (000370), (000480), (000490), (000500), (000510), (000520), (000530), (000540), (000550), (000560), (000570), (000690), (000700), (000710), (000750), (000760), (000770), (000780), (000790), (000800), (000820), (000830), (000840), (000850), (000860), (000870), (000880), (000890), (000910), (000920), (000930), (000940), (000950), (001010); and the following blocks in voting district (001260), tract 0016.01, block group 1, in Shawnee county: block 000, block 001, block 019, block 020, block 021, block 022; and the following voting districts in Shawnee county: (001910), (100060), (200090), (500070), (500080), (500120), (500130); and the following blocks in voting district (600040), tract 0039.02, block group 2, in Shawnee county: block 022, block 025, block 026, block 110, block 111, block 114, block 116, block 117, block 176, block 177, block 183, block 186, block 187, block 188, block 189, block 191, block 192, block 193; and the following blocks in voting district (600130), tract 0012.00, block group 1, in Shawnee county: block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 027, block 028, block 029, block 030, block 031, block 032; and the following blocks in voting district (600130), tract 0012.00, block group 2, in Shawnee county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046; and the following blocks in voting district (600130), tract 0040.00, block group 2, in Shawnee county: block 052, block 053; and the following blocks in voting district (600130), tract 0040.00, block group 3, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067; and the following voting districts in Shawnee county: (600140), (600210), (600420), (600430), (600440), (900010); and the following blocks in voting district (900020), tract 0030.02, block group 2, in Shawnee county: block 038, block 040, block 045, block 049, block 050, block 051, block 052; and the following blocks in voting district (900020), tract 0030.02, block group 3, in Shawnee county: block 049, block 050; and the following blocks in voting district (900020), tract 0037.00, block group 4, in Shawnee county: block 000, block 001, block 002, block 005, block 006, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 076.

Senatorial district 20 shall consist of the following blocks in voting district (000210), tract 0037.00, block group 4, in Shawnee county: block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 070, block 071, block 072, block 073, block 074, block 075, block 079, block 081, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 133, block 134, block 135, block 137, block 138, block 139, block 140, block 152, block 153; and the following blocks in voting district (000210), tract 0037.00, block group 5, in Shawnee county: block 000, block 001, block 002, block 003, block 004, block 009, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 061, block 062, block 063, block 065, block 066, block 069; and the following blocks in voting district (000210), tract 0039.02, block group 2, in Shawnee county: block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 070, block 080, block 081, block 082, block 083; and the following voting districts in Shawnee county: (000240), (000340), (000960), (000970), (000980), (000990), (001000), (001030), (001200), (001240), (001250); and the following blocks in voting district (001260), tract 0016.01, block group 1, in Shawnee county: block 002, block 003, block 004, block 005, block 013, block 014, block 015, block 018; and the following voting districts in Shawnee county: (001270), (001280), (001290), (001300), (001310), (001320), (001330), (001340), (001350), (001380), (001400), (001410), (001420), (001430), (001440), (001450), (001470), (001480), (001490), (001500), (001510), (001520), (001530), (001540), (001550), (001560), (001570), (001590), (001600), (001610), (001620), (001630), (001640), (001650), (001670), (001680), (001710), (001720), (001780), (100030), (100040), (200050), (200070), (200080); and the following blocks in voting district (200120), tract 0024.00, block group 1, in Shawnee county: block 108; and the following blocks in voting district (200120), tract 0036.07, block group 2, in Shawnee county: block 008; and the following voting districts in Shawnee county: (200130), (200140), (200150), (200160), (300090), (500110), (500140), (500160); and the following blocks in voting district (600040), tract 0039.02, block group 2, in Shawnee county: block 027, block 028, block 029, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 106, block 107, block 108, block 109, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 145, block 146, block 147, block 148, block 149, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 160, block 161, block 162, block 163, block 166, block 167, block 168, block 170, block 171, block 172, block 175, block 178, block 179, block 182; and the following voting districts in Shawnee county: (600080), (600090), (600110), (600170), (600180), (600190), (600250), (600260), (600270), (600280), (600290), (600300), (600310), (600330), (600470), (600490), (600500), (600530), (700010), (700020), (800010), (800020); and the following blocks in voting district (800030), tract 0024.00, block group 1, in Shawnee county: block 109, block 112, block 113, block 116, block 117, block 119, block 122; and the following blocks in voting district (800030), tract 0036.07, block group 2, in Shawnee county: block 007, block 009, block 010, block 012, block 013, block 014, block 015, block 016, block 021, block 026, block 027, block 028, block 029, block 030, block 032, block 034, block 035, block 060; and the following blocks in voting district (800030), tract 0036.07, block group 3, in Shawnee county: block 000, block 003; and the following voting districts in Shawnee county: (800040), (800060), (800070); and the following blocks in voting district (900020), tract 0037.00, block group 1, in Shawnee county: block 007, block 013, block 076, block 093, block 094, block 105, block 110; and the following blocks in voting district (900020), tract 0037.00, block group 3, in Shawnee county: block 000, block 013, block 022, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (900020), tract 0037.00, block group 4, in Shawnee county: block 007, block 008, block 009, block 010, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 024, block 025, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 082, block 083, block 084, block 148, block 149; and the following voting districts in Shawnee county: (900060), (900070), (900080), (900090); and the following voting districts in Wabaunsee county: (000050), (000060), (000080), (000140).

Senatorial district 21 shall consist of the following voting districts in Johnson county: (000430), (000440), (000450), (000460), (000510), (000520), (000530), (000540), (000550), (000580), (000590), (000600), (000610), (000620), (000630), (000640), (000650), (000660), (00117B); and the following blocks in voting district (001570), tract 0511.00, block group 4, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 012, block 013; and the following blocks in voting district (001580), tract 0511.00, block group 1, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (001580), tract 0511.00, block group 4, in Johnson county: block 010, block 011; and the following voting districts in Johnson county: (001610), (001620), (001630), (001640), (001650), (001660), (001670), (001680), (001690), (001710), (001740), (001750), (001760), (900360), (900370), (900380), (900390), (900400), (900410), (900420), (900430), (900440), (900450), (900460), (900470), (900480), (901430).

Senatorial district 22 shall consist of all of Clay county; and the following blocks in voting district (00002A), tract 0006.00, block group 2, in Geary county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 020, block 052, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 071, block 072, block 073, block 074, block 075, block 076, block 091, block 092; and the following blocks in voting district (00002L), tract 0006.00, block group 2, in Geary county: block 018; and the following voting districts in Geary county: (00002O), (00002P), (00002Q), (00002R), (00022B), (000270); and the following blocks in voting district (900010), tract 0008.00, block group 1, in Geary county: block 214, block 215, block 216, block 217, block 218, block 219, block 220, block 221, block 222, block 223, block 224, block 225, block 226, block 234, block 265, block 266, block 267, block 268, block 269, block 270, block 271, block 272, block 273, block 274, block 275, block 276, block 277, block 278, block 279, block 280, block 281, block 282, block 283, block 284, block 286, block 287, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 295, block 296, block 297, block 299, block 301, block 302, block 312, block 313, block 315, block 316, block 334, block 335, block 336, block 337, block 338, block 340; and the following blocks in voting district (900010), tract 0008.00, block group 2, in Geary county: block 000, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 090, block 091, block 187, block 188, block 190, block 191, block 192, block 193, block 194, block 195, block 196, block 197, block 198, block 217, block 236, block 237, block 238, block 239, block 240, block 241, block 242, block 243, block 244, block 245, block 246, block 247, block 248, block 249, block 250, block 251, block 252, block 253, block 254, block 255, block 256, block 257, block 258, block 259, block 260, block 261, block 262, block 263, block 264, block 265, block 266, block 267, block 268, block 269, block 270, block 282, block 288, block 289, block 290, block 291, block 292, block 293, block 294, block 304, block 325, block 330, block 332, block 333, block 401, block 402, block 403, block 404; and the following blocks in voting district (900170), tract 0008.00, block group 2, in Geary county: block 046, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 062, block 314, block 315, block 316, block 317, block 318, block 326, block 327, block 328, block 329, block 337, block 396, block 397, block 398, block 399, block 400; and the following blocks in voting district (900180), tract 0008.00, block group 2, in Geary county: block 089, block 092, block 093, block 094, block 095, block 096, block 097, block 182, block 189; and all of Riley county.

Senatorial district 23 shall consist of the following voting districts in Johnson county: (001000), (001010), (001030), (001040), (001050), (001060), (001070), (001100), (001150), (001160), (001200), (001260), (001280), (001300), (001310), (001320), (001330), (001350), (001360), (001370), (001380), (001390), (00140B), (001410), (00147A), (00147B), (001480); and the following blocks in voting district (001520), tract 0529.05, block group 2, in Johnson county: block 006, block 007, block 013, block 014, block 015, block 016; and the following voting districts in Johnson county: (004190), (900580), (900600), (900610), (900790), (900800), (900820), (900830), (900840), (900850), (900860), (900910), (900920), (900930); and the following blocks in voting district (900940), tract 0535.05, block group 1, in Johnson county: block 034; and the following voting districts in Johnson county: (900980); and the following blocks in voting district (901550), tract 0535.55, block group 3, in Johnson county: block 009; and the following blocks in voting district (901550), tract 0535.57, block group 2, in Johnson county: block 000; and the following blocks in voting district (901570), tract 0535.09, block group 2, in Johnson county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 014; and the following blocks in voting district (901570), tract 0535.09, block group 5, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following voting districts in Johnson county: (901630), (901680), (901690); and the following blocks in voting district (901700), tract 0529.05, block group 2, in Johnson county: block 008, block 009, block 010, block 011, block 012, block 017, block 018, block 019; and the following blocks in voting district (901700), tract 0529.08, block group 4, in Johnson county: block 004; and the following voting districts in Johnson county: (901880), (901890); and the following blocks in voting district (901970), tract 0535.05, block group 2, in Johnson county: block 026, block 027.

Senatorial district 24 shall consist of the following voting districts in Dickinson county: (000010), (00002A), (00002B), (000030), (000040), (000050), (000070), (000080), (000090), (000100), (000110), (000130), (000140), (000220), (000260), (000280), (000290), (000320), (900010), (900020), (900030); and all of Saline county.

Senatorial district 25 shall consist of the following voting districts in Sedgwick county: (500010), (500020); and the following blocks in voting district (500030), tract 0024.00, block group 2, in Sedgwick county: block 036, block 037, block 038; and the following blocks in voting district (500030), tract 0026.00, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051; and the following blocks in voting district (500030), tract 0026.00, block group 2, in Sedgwick county: block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037; and the following blocks in voting district (500030), tract 0034.00, block group 3, in Sedgwick county: block 004, block 005, block 014, block 015, block 016, block 023, block 024, block 025, block 026, block 027, block 028; and the following blocks in voting district (500040), tract 0024.00, block group 2, in Sedgwick county: block 039, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053; and the following blocks in voting district (500040), tract 0034.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500040), tract 0034.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (500050), tract 0024.00, block group 1, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029; and the following blocks in voting district (500050), tract 0035.00, block group 1, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (500050), tract 0035.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 022, block 023, block 024, block 025, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044; and the following voting districts in Sedgwick county: (500740), (500750), (500760); and the following blocks in voting district (500770), tract 0038.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026; and the following blocks in voting district (500770), tract 0062.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009; and the following blocks in voting district (500770), tract 0062.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following voting districts in Sedgwick county: (500950), (500960), (500970), (500980), (500990), (501000), (501010), (501020), (501030), (501040), (501830), (501840), (501850), (501860), (501870), (501880), (501900), (501910), (501920); and the following blocks in voting district (501930), tract 0086.00, block group 1, in Sedgwick county: block 001, block 002, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501930), tract 0086.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (501930), tract 0088.00, block group 4, in Sedgwick county: block 005, block 006; and the following blocks in voting district (501940), tract 0084.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (501940), tract 0084.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (501940), tract 0084.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (501940), tract 0085.00, block group 1, in Sedgwick county: block 000; and the following blocks in voting district (501940), tract 0085.00, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (501940), tract 0086.00, block group 1, in Sedgwick county: block 000, block 003, block 004.

Senatorial district 26 shall consist of the following blocks in voting district (500910), tract 0056.00, block group 1, in Sedgwick county: block 025, block 026, block 027, block 028, block 029, block 034, block 035, block 046, block 047; and the following blocks in voting district (500910), tract 0056.00, block group 2, in Sedgwick county: block 001, block 003, block 016, block 017, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 042, block 043, block 044, block 046, block 047, block 048, block 049, block 051, block 052, block 053, block 058, block 059, block 060, block 061, block 067, block 071; and the following blocks in voting district (500910), tract 0056.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 029, block 030, block 031, block 032, block 033, block 035, block 036, block 037; and the following blocks in voting district (500910), tract 0057.00, block group 1, in Sedgwick county: block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 031, block 032; and the following blocks in voting district (500910), tract 0057.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 015; and the following blocks in voting district (500910), tract 0059.00, block group 3, in Sedgwick county: block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500940), (501050), (501060), (501070), (501080), (501090), (501100), (501110), (501120), (501130), (501140); and the following blocks in voting district (501150), tract 0054.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (501150), tract 0091.00, block group 5, in Sedgwick county: block 033, block 034, block 038, block 051; and the following blocks in voting district (501150), tract 0096.03, block group 1, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (501220), (501230), (501240), (501260), (501290), (501300), (501310), (501320), (501330), (501410), (501600), (501610), (501750), (501760), (501770), (501780); and the following blocks in voting district (501790), tract 0095.09, block group 2, in Sedgwick county: block 012, block 013, block 014, block 016, block 021, block 023, block 024; and the following voting districts in Sedgwick county: (502120); and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 076, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012; and the following blocks in voting district (502130), tract 0096.05, block group 1, in Sedgwick county: block 014, block 015; and the following voting districts in Sedgwick county: (502140); and the following blocks in voting district (502200), tract 0095.09, block group 2, in Sedgwick county: block 009, block 010, block 011, block 015; and the following voting districts in Sedgwick county: (502210); and the following blocks in voting district (502260), tract 0100.05, block group 3, in Sedgwick county: block 011; and the following voting districts in Sedgwick county: (502300); and the following blocks in voting district (502320), tract 0098.01, block group 3, in Sedgwick county: block 006, block 007, block 008, block 010, block 016, block 017, block 027; and the following blocks in voting district (502350), tract 0098.01, block group 2, in Sedgwick county: block 003, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (502350), tract 0098.01, block group 3, in Sedgwick county: block 012, block 013, block 014, block 026, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 038, block 039, block 040, block 041, block 042, block 043, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 059, block 060, block 062, block 064, block 065, block 066; and the following blocks in voting district (502350), tract 0098.01, block group 4, in Sedgwick county: block 015; and the following blocks in voting district (502370), tract 0098.01, block group 3, in Sedgwick county: block 044, block 045, block 057, block 058, block 061, block 063, block 071; and the following blocks in voting district (502370), tract 0098.01, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 017, block 022, block 023, block 024, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 047, block 049; and the following blocks in voting district (502380), tract 0098.01, block group 4, in Sedgwick county: block 027, block 030; and the following voting districts in Sedgwick county: (502440), (502450), (502470), (502500), (502510), (502630), (502640), (502650), (502660), (502670), (502680), (502690), (502700), (502710), (502720), (502730), (502740), (502750), (502760), (502770), (502780), (502790), (502800), (502810), (502820), (503170), (503180), (503190), (503210), (503220), (503230); and the following blocks in voting district (503250), tract 0096.04, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063; and the following blocks in voting district (503250), tract 0096.04, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 045, block 046, block 047, block 048, block 049; and the following blocks in voting district (503250), tract 0096.05, block group 1, in Sedgwick county: block 102, block 103, block 104, block 107; and the following voting districts in Sedgwick county: (503260), (503270), (503280), (503590), (503600), (503610), (503630), (503640); and the following blocks in voting district (503650), tract 0100.05, block group 3, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 024, block 025, block 026, block 027, block 028, block 033; and the following voting districts in Sedgwick county: (503670); and the following blocks in voting district (503710), tract 0098.01, block group 3, in Sedgwick county: block 009, block 011; and the following blocks in voting district (503710), tract 0098.01, block group 4, in Sedgwick county: block 016, block 021, block 025, block 026, block 028, block 031, block 048; and the following voting districts in Sedgwick county: (503740), (503750), (503760), (503770), (503930), (503940), (503950), (503960), (503970), (503990), (504000), (504010), (504020), (600020), (600330), (600350), (600370), (600440), (600460), (600780), (700510); and the following blocks in voting district (700580), tract 0056.00, block group 2, in Sedgwick county: block 050, block 054, block 057; and the following voting districts in Sedgwick county: (700650), (700690), (700890), (700950), (900020), (900110), (900120).

Senatorial district 27 shall consist of the following voting districts in Sedgwick county: (501340), (501380), (501390), (501400), (501420), (501430), (501440), (501450), (501460), (501470), (501480), (501490); and the following blocks in voting district (501500), tract 0095.03, block group 2, in Sedgwick county: block 000; and the following blocks in voting district (501500), tract 0095.03, block group 4, in Sedgwick county: block 000; and the following blocks in voting district (501500), tract 0103.00, block group 1, in Sedgwick county: block 024, block 025, block 026, block 027, block 054, block 055, block 057, block 058, block 083, block 084, block 085, block 086, block 088; and the following voting districts in Sedgwick county: (501540), (501550), (501560), (501570), (501580), (501590), (501620), (501630), (501640), (501650), (501660), (501670), (501680), (501690), (501700), (501710), (501720), (501730), (501740); and the following blocks in voting district (501790), tract 0095.09, block group 2, in Sedgwick county: block 001; and the following voting districts in Sedgwick county: (501810); and the following blocks in voting district (501930), tract 0093.01, block group 3, in Sedgwick county: block 014, block 018, block 019, block 020, block 021, block 024; and the following blocks in voting district (501930), tract 0095.03, block group 1, in Sedgwick county: block 021; and the following blocks in voting district (501940), tract 0095.03, block group 1, in Sedgwick county: block 002; and the following blocks in voting district (502010), tract 0095.03, block group 1, in Sedgwick county: block 000, block 001; and the following blocks in voting district (502010), tract 0103.00, block group 4, in Sedgwick county: block 118, block 119; and the following blocks in voting district (502020), tract 0103.00, block group 4, in Sedgwick county: block 096, block 097, block 105, block 106, block 114, block 117; and the following blocks in voting district (502130), tract 0095.08, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 015, block 090; and the following blocks in voting district (502130), tract 0095.09, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008; and the following blocks in voting district (502130), tract 0095.09, block group 3, in Sedgwick county: block 000; and the following voting districts in Sedgwick county: (502150), (502160), (502170), (502180); and the following blocks in voting district (502200), tract 0095.09, block group 1, in Sedgwick county: block 000, block 001; and the following blocks in voting district (502200), tract 0095.09, block group 2, in Sedgwick county: block 000, block 002, block 018; and the following voting districts in Sedgwick county: (502410), (502420), (502430), (502460); and the following blocks in voting district (503290), tract 0103.00, block group 1, in Sedgwick county: block 089, block 090, block 091; and the following voting districts in Sedgwick county: (503300), (503310), (503320), (503780), (600190), (600250), (600390), (600470); and the following blocks in voting district (700210), tract 0103.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 009, block 010, block 011, block 019, block 071, block 073, block 078, block 079, block 080, block 081; and the following blocks in voting district (700210), tract 0103.00, block group 3, in Sedgwick county: block 059, block 060, block 061, block 062, block 063, block 064, block 072, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 091, block 094; and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 082, block 083, block 093, block 095, block 103, block 104, block 108, block 109, block 110, block 111, block 115, block 116, block 120, block 121, block 123; and the following voting districts in Sedgwick county: (700220), (700230), (700250), (700260), (700290), (700300), (700630), (700640), (700930), (700940), (700960), (900030), (900090), (900100).

Senatorial district 28 shall consist of the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 015; and the following blocks in voting district (500770), tract 0062.00, block group 2, in Sedgwick county: block 010, block 011, block 012, block 021, block 022, block 023; and the following blocks in voting district (500770), tract 0062.00, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005; and the following blocks in voting district (500770), tract 0062.00, block group 4, in Sedgwick county: block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following voting districts in Sedgwick county: (500780); and the following blocks in voting district (500800), tract 0068.00, block group 1, in Sedgwick county: block 002, block 003; and the following voting districts in Sedgwick county: (500820), (500830), (500840), (500850), (500870), (500880), (500890), (500900); and the following blocks in voting district (500910), tract 0056.00, block group 1, in Sedgwick county: block 020, block 040; and the following blocks in voting district (500910), tract 0056.00, block group 2, in Sedgwick county: block 005, block 006, block 007, block 008, block 010, block 011, block 014, block 015, block 022, block 072, block 073; and the following blocks in voting district (501150), tract 0091.00, block group 2, in Sedgwick county: block 009, block 010, block 011, block 013; and the following blocks in voting district (501150), tract 0091.00, block group 3, in Sedgwick county: block 014, block 015, block 016, block 017; and the following blocks in voting district (501150), tract 0091.00, block group 4, in Sedgwick county: block 006, block 007, block 008, block 009, block 015, block 016, block 017, block 018; and the following blocks in voting district (501150), tract 0091.00, block group 5, in Sedgwick county: block 035, block 036, block 039, block 040, block 041, block 042, block 043, block 044, block 046, block 048, block 049, block 050; and the following blocks in voting district (501150), tract 0091.00, block group 6, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following voting districts in Sedgwick county: (501160), (501170), (501180), (501190), (501200), (501210); and the following blocks in voting district (502260), tract 0100.05, block group 1, in Sedgwick county: block 001, block 002, block 003, block 009, block 010, block 011, block 013, block 014, block 015, block 016; and the following blocks in voting district (502260), tract 0100.05, block group 2, in Sedgwick county: block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (502260), tract 0100.05, block group 3, in Sedgwick county: block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 029, block 030, block 031, block 032; and the following blocks in voting district (502270), tract 0098.02, block group 1, in Sedgwick county: block 009, block 010, block 011, block 012; and the following blocks in voting district (502270), tract 0098.02, block group 3, in Sedgwick county: block 000; and the following blocks in voting district (502270), tract 0100.04, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (502270), tract 0100.05, block group 1, in Sedgwick county: block 000, block 004, block 005, block 006, block 007, block 008, block 012, block 017; and the following blocks in voting district (502270), tract 0100.05, block group 2, in Sedgwick county: block 000, block 001, block 002; and the following voting districts in Sedgwick county: (502290); and the following blocks in voting district (502320), tract 0098.01, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027; and the following blocks in voting district (502320), tract 0098.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 004, block 005; and the following blocks in voting district (502320), tract 0098.01, block group 3, in Sedgwick county: block 000, block 001, block 002, block 004, block 005, block 015, block 018, block 023, block 024, block 025, block 069, block 070; and the following blocks in voting district (502320), tract 0098.02, block group 2, in Sedgwick county: block 008, block 010, block 011; and the following blocks in voting district (502320), tract 0098.02, block group 3, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007; and the following blocks in voting district (502340), tract 0098.02, block group 1, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 013, block 014, block 015, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031; and the following blocks in voting district (502340), tract 0098.02, block group 2, in Sedgwick county: block 004, block 005, block 006, block 007, block 009, block 013, block 014, block 015, block 016, block 017, block 022; and the following blocks in voting district (502350), tract 0098.01, block group 2, in Sedgwick county: block 006, block 007, block 008, block 016, block 017; and the following blocks in voting district (502350), tract 0098.01, block group 3, in Sedgwick county: block 019, block 020, block 021, block 022, block 035, block 036, block 037, block 067, block 068; and the following blocks in voting district (502350), tract 0098.02, block group 2, in Sedgwick county: block 012; and the following blocks in voting district (502350), tract 0098.02, block group 3, in Sedgwick county: block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (502360), tract 0098.02, block group 2, in Sedgwick county: block 018, block 019, block 020, block 021, block 023, block 024, block 025, block 026, block 027, block 028; and the following blocks in voting district (502570), tract 0066.00, block group 2, in Sedgwick county: block 003, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 047, block 048, block 068; and the following voting districts in Sedgwick county: (502590), (502610), (503130); and the following blocks in voting district (503650), tract 0058.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 020, block 021, block 022, block 031, block 032; and the following blocks in voting district (503650), tract 0066.00, block group 2, in Sedgwick county: block 051, block 052, block 053, block 054; and the following blocks in voting district (503650), tract 0100.04, block group 2, in Sedgwick county: block 017, block 018, block 021; and the following voting districts in Sedgwick county: (503660), (600130), (600140), (600380); and the following blocks in voting district (700580), tract 0056.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 012, block 036; and the following blocks in voting district (700580), tract 0056.00, block group 2, in Sedgwick county: block 055, block 056; and the following blocks in voting district (700580), tract 0058.00, block group 4, in Sedgwick county: block 019; and the following voting districts in Sedgwick county: (700850), (700880).

Senatorial district 29 shall consist of the following blocks in voting district (500030), tract 0024.00, block group 2, in Sedgwick county: block 019, block 020, block 021, block 024, block 025, block 026; and the following blocks in voting district (500030), tract 0026.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025; and the following blocks in voting district (500030), tract 0026.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013; and the following blocks in voting district (500030), tract 0043.00, block group 2, in Sedgwick county: block 041, block 042, block 043, block 044, block 045, block 046, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073; and the following blocks in voting district (500030), tract 0043.00, block group 3, in Sedgwick county: block 054, block 055, block 056, block 057, block 059; and the following blocks in voting district (500040), tract 0024.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 022, block 023, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 040; and the following blocks in voting district (500050), tract 0023.00, block group 1, in Sedgwick county: block 002, block 003, block 006, block 007; and the following blocks in voting district (500050), tract 0023.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021; and the following blocks in voting district (500050), tract 0023.00, block group 3, in Sedgwick county: block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 022, block 023, block 026; and the following blocks in voting district (500050), tract 0024.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016; and the following blocks in voting district (500050), tract 0035.00, block group 2, in Sedgwick county: block 020, block 021, block 026; and the following voting districts in Sedgwick county: (500060), (500070), (500080), (500090), (500120), (500130), (500140), (500150), (500160); and the following blocks in voting district (500170), tract 0007.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022; and the following blocks in voting district (500170), tract 0078.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030; and the following blocks in voting district (500170), tract 0078.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500170), tract 0078.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015; and the following blocks in voting district (500170), tract 0101.13, block group 2, in Sedgwick county: block 153, block 156, block 159, block 160, block 161, block 162, block 163, block 164; and the following blocks in voting district (500180), tract 0009.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 024; and the following blocks in voting district (500180), tract 0077.00, block group 1, in Sedgwick county: block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067; and the following blocks in voting district (500180), tract 0101.13, block group 2, in Sedgwick county: block 151, block 152; and the following voting districts in Sedgwick county: (500190), (500200); and the following blocks in voting district (500230), tract 0108.01, block group 1, in Sedgwick county: block 007, block 008, block 009, block 010, block 011; and the following voting districts in Sedgwick county: (500320), (500330), (501820), (501890), (501950), (501960); and the following blocks in voting district (501970), tract 0081.00, block group 2, in Sedgwick county: block 135, block 137, block 138, block 139, block 160, block 161, block 164, block 165, block 166, block 167, block 168, block 169, block 170, block 171, block 173, block 174, block 175, block 176, block 177, block 178, block 179, block 180, block 184, block 185, block 186, block 187, block 188, block 190, block 199, block 200, block 201, block 239, block 240, block 251; and the following blocks in voting district (501980), tract 0081.00, block group 2, in Sedgwick county: block 107, block 108, block 112, block 113; and the following blocks in voting district (501990), tract 0001.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017; and the following blocks in voting district (501990), tract 0001.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 012, block 013; and the following blocks in voting district (501990), tract 0081.00, block group 2, in Sedgwick county: block 140, block 141, block 142, block 143, block 144, block 146, block 147, block 150, block 151, block 152, block 153, block 154, block 155, block 156, block 157, block 158, block 159, block 162, block 163, block 172, block 193, block 194, block 195, block 197, block 198, block 207, block 212, block 213, block 234, block 235, block 236; and the following blocks in voting district (501990), tract 0082.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037; and the following blocks in voting district (501990), tract 0082.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 021, block 022, block 025; and the following blocks in voting district (502000), tract 0081.00, block group 2, in Sedgwick county: block 148, block 149; and the following blocks in voting district (502000), tract 0082.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (502010), tract 0083.00, block group 1, in Sedgwick county: block 027, block 028, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041; and the following blocks in voting district (502010), tract 0083.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012; and the following blocks in voting district (502010), tract 0083.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024; and the following blocks in voting district (502010), tract 0083.00, block group 4, in Sedgwick county: block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 023; and the following blocks in voting district (502020), tract 0083.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 029, block 030, block 031, block 032; and the following blocks in voting district (502020), tract 0083.00, block group 4, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 021, block 022; and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 114, block 115, block 136, block 237.

Senatorial district 30 shall consist of the following voting districts in Sedgwick county: (500100), (500110), (500210), (500340), (500350), (500360); and the following blocks in voting district (500370), tract 0070.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 023, block 024, block 026, block 027, block 032; and the following blocks in voting district (500370), tract 0071.01, block group 1, in Sedgwick county: block 002, block 012, block 013, block 029, block 030, block 031, block 037, block 038, block 041, block 045; and the following blocks in voting district (500370), tract 0071.01, block group 2, in Sedgwick county: block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 018, block 019, block 020, block 021; and the following blocks in voting district (500370), tract 0071.02, block group 1, in Sedgwick county: block 006, block 011, block 012, block 013, block 014, block 015, block 016; and the following voting districts in Sedgwick county: (500380), (500400), (500410), (500420), (500430), (500440), (500450), (500460), (500470), (500480), (500530); and the following blocks in voting district (500540), tract 0072.01, block group 2, in Sedgwick county: block 010, block 034, block 080; and the following blocks in voting district (500540), tract 0101.15, block group 1, in Sedgwick county: block 008, block 009, block 022, block 023, block 024, block 025, block 037, block 038, block 039, block 040, block 044, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 064, block 065, block 067, block 069, block 080, block 081, block 082, block 083, block 084, block 085, block 094, block 095, block 099, block 125, block 126, block 127, block 128, block 129, block 130, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 142; and the following blocks in voting district (500540), tract 0101.16, block group 1, in Sedgwick county: block 169, block 171, block 173; and the following blocks in voting district (500560), tract 0072.01, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003; and the following blocks in voting district (500560), tract 0072.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 020, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 066, block 087, block 090, block 091; and the following blocks in voting district (500560), tract 0100.02, block group 2, in Sedgwick county: block 019, block 020, block 021, block 022, block 023; and the following voting districts in Sedgwick county: (500570), (500580); and the following blocks in voting district (500590), tract 0072.04, block group 1, in Sedgwick county: block 024, block 025; and the following voting districts in Sedgwick county: (500650), (500660), (500670), (500690), (500790); and the following blocks in voting district (500800), tract 0037.00, block group 1, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (500800), tract 0037.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004; and the following blocks in voting district (500800), tract 0068.00, block group 1, in Sedgwick county: block 000, block 001, block 004, block 005; and the following blocks in voting district (500800), tract 0068.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006; and the following blocks in voting district (500800), tract 0068.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008; and the following voting districts in Sedgwick county: (500810); and the following blocks in voting district (503020), tract 0100.01, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 016, block 017, block 018, block 021, block 022, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 039, block 040, block 041, block 056, block 066; and the following blocks in voting district (503020), tract 0100.02, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 013, block 014, block 015, block 016, block 017, block 018, block 024, block 025, block 028, block 029, block 030, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 047, block 048, block 049, block 052, block 053, block 064, block 065, block 066, block 067, block 070, block 072, block 073, block 076, block 077, block 079, block 080, block 083, block 084, block 085; and the following voting districts in Sedgwick county: (503030); and the following blocks in voting district (503040), tract 0072.04, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039; and the following blocks in voting district (503040), tract 0072.04, block group 3, in Sedgwick county: block 018; and the following voting districts in Sedgwick county: (503050), (503060), (503070), (503080), (503090), (503100), (503120), (503140), (503150), (503160), (700530), (900060).

Senatorial district 31 shall consist of all of Harvey county; and the following blocks in voting district (500170), tract 0101.13, block group 2, in Sedgwick county: block 098, block 099, block 129, block 130, block 131, block 133, block 140, block 141, block 142, block 143, block 144, block 148, block 149, block 150, block 154, block 155; and the following blocks in voting district (500180), tract 0077.00, block group 1, in Sedgwick county: block 003, block 004; and the following blocks in voting district (500180), tract 0101.13, block group 2, in Sedgwick county: block 127; and the following blocks in voting district (500230), tract 0101.13, block group 2, in Sedgwick county: block 121; and the following blocks in voting district (500230), tract 0108.02, block group 1, in Sedgwick county: block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 027, block 028, block 029, block 030, block 031, block 043, block 044, block 045, block 049, block 054; and the following voting districts in Sedgwick county: (500240), (500250), (500260), (500270), (500280), (500310); and the following blocks in voting district (501500), tract 0103.00, block group 5, in Sedgwick county: block 019, block 044, block 045, block 046, block 047, block 057, block 058, block 059, block 060; and the following voting districts in Sedgwick county: (501520), (501530); and the following blocks in voting district (501970), tract 0081.00, block group 2, in Sedgwick county: block 133, block 134, block 181, block 182, block 183; and the following blocks in voting district (501980), tract 0081.00, block group 2, in Sedgwick county: block 078, block 085, block 089, block 090, block 099, block 100, block 241; and the following blocks in voting district (501990), tract 0081.00, block group 2, in Sedgwick county: block 074, block 081, block 082, block 083, block 084, block 088, block 145, block 242, block 243, block 244, block 245, block 247; and the following blocks in voting district (502000), tract 0081.00, block group 1, in Sedgwick county: block 029, block 030, block 031, block 032, block 035, block 036, block 037, block 038, block 039, block 040, block 043, block 044; and the following blocks in voting district (502000), tract 0081.00, block group 2, in Sedgwick county: block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 076, block 077, block 248, block 249; and the following blocks in voting district (502020), tract 0081.00, block group 2, in Sedgwick county: block 079, block 080; and the following blocks in voting district (502020), tract 0081.00, block group 3, in Sedgwick county: block 033, block 034, block 035, block 036, block 037, block 040, block 041, block 042, block 043, block 046, block 049; and the following blocks in voting district (502020), tract 0103.00, block group 4, in Sedgwick county: block 065, block 067, block 068, block 069, block 070, block 071, block 072, block 077, block 086, block 087, block 088, block 098, block 099, block 100, block 101, block 102, block 107; and the following voting districts in Sedgwick county: (502030), (502040), (502050), (502070), (502080), (502220), (502230); and the following blocks in voting district (502240), tract 0101.11, block group 4, in Sedgwick county: block 000, block 003; and the following voting districts in Sedgwick county: (502480), (502560), (502830), (502840), (502850), (502860), (502870), (502880), (502890), (502900), (502910), (502930), (502940); and the following blocks in voting district (502950), tract 0081.00, block group 2, in Sedgwick county: block 043, block 044, block 086, block 087, block 091, block 094, block 101, block 102, block 109, block 110, block 111, block 116, block 117, block 118, block 119, block 120, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 238, block 246; and the following voting districts in Sedgwick county: (502960), (502970), (502980), (502990), (503000); and the following blocks in voting district (503290), tract 0103.00, block group 2, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033; and the following blocks in voting district (503290), tract 0103.00, block group 3, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 043, block 044, block 045, block 046, block 047, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055, block 056, block 057, block 058, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 092, block 093, block 097, block 098, block 099, block 100; and the following blocks in voting district (503290), tract 0103.00, block group 4, in Sedgwick county: block 002, block 003, block 012, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 028, block 037, block 038, block 039, block 041, block 074, block 075, block 078, block 122; and the following blocks in voting district (503290), tract 0103.00, block group 5, in Sedgwick county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 027, block 028, block 029, block 030, block 031, block 032, block 033, block 034, block 035, block 036, block 037, block 038, block 039, block 040, block 041, block 042, block 048, block 049, block 050, block 051, block 052, block 053, block 054, block 055; and the following voting districts in Sedgwick county: (503370), (503380), (503390), (503400), (503410), (503450), (503460), (503470), (503480), (503490), (503500), (503510), (503520), (503800), (600030), (600090), (600150), (600360), (600400), (700010), (700020), (700030), (700040), (700050), (700060), (700070), (700080), (700090), (700110), (700120), (700130), (700140), (700150), (700160), (700170), (700180), (700200); and the following blocks in voting district (700210), tract 0103.00, block group 4, in Sedgwick county: block 084, block 085, block 089, block 090, block 092, block 094; and the following voting districts in Sedgwick county: (700310), (700320), (700330), (700350), (700380), (700390), (700400), (700410), (700430), (700460), (700470), (700540), (700550), (700560), (700570), (700600), (700710), (700780), (700790), (700830), (700860), (700900), (700910), (700920), (900050).

Senatorial district 32 shall consist of all of Barber county; and all of Comanche county; and the following voting districts in Cowley county: (00001A), (00001B), (00001C), (000020), (000030), (000040), (000050), (00006A), (00006B), (000070), (000080), (000090), (000100), (000110), (000120), (00013A), (000140), (000150), (000170), (000200), (000210), (000300), (000390), (000400), (00041A), (00041B), (00042A), (000440), (000450), (000460), (000470), (000480), (000490), (000500), (00051A), (00051B), (000520), (00053A), (000540), (000550), (000560), (000570), (900010), (900020), (900030), (900040), (900050), (900060), (900070); and all of Harper county; and the following voting districts in Kingman county: (000010), (000020), (000030), (000040), (000050), (000080), (000130), (000180), (000200), (000210), (000220), (000250); and the following voting districts in Sedgwick county: (502490); and the following blocks in voting district (503250), tract 0096.04, block group 2, in Sedgwick county: block 016, block 044; and the following blocks in voting district (503250), tract 0096.05, block group 1, in Sedgwick county: block 081, block 082, block 083, block 084, block 087, block 088, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 097, block 098, block 099, block 100, block 101, block 108, block 109, block 110, block 111, block 112, block 113, block 114, block 115, block 116, block 117, block 118, block 119, block 120, block 121, block 122, block 123, block 124, block 125, block 126, block 127, block 128, block 129, block 130, block 131, block 132, block 133, block 134, block 135, block 136, block 137, block 138, block 139, block 140, block 141, block 142, block 143, block 144, block 148, block 149, block 150, block 152; and the following voting districts in Sedgwick county: (503920), (600340); and all of Sumner county.

Senatorial district 33 shall consist of all of Barton county; and all of Edwards county; and the following voting districts in Hodgeman county: (000020), (000030), (000040), (000050), (000070), (000110); and all of Kiowa county; and all of Lane county; and all of Ness county; and all of Pawnee county; and all of Pratt county; and the following voting districts in Rice county: (000020), (000030), (000050), (000060), (000090), (000160), (000170), (000230); and all of Rush county; and all of Scott county; and all of Stafford county.

Senatorial district 34 shall consist of the following voting districts in Kingman county: (000060), (000070), (000090), (000100), (000110), (000120), (00014A), (00014B), (000150), (000160), (000170), (000190), (000230), (000240), (000260), (00027A), (00027B), (00027C); and all of Reno county.

Senatorial district 35 shall consist of all of Chase county; and the following voting districts in Dickinson county: (000060), (000120), (000150), (000160), (000170), (000180), (000190), (000200), (000210), (000230), (000240), (000250), (000270), (000300), (000310); and all of Ellsworth county; and all of McPherson county; and all of Marion county; and all of Morris county; and the following voting districts in Rice county: (000010), (000040), (000070), (000080), (000100), (000110), (000120), (000130), (000140), (000150), (000180), (00019A), (00019B), (00019C), (000200), (000210), (000220), (000240), (000250), (000260).

Senatorial district 36 shall consist of all of Cloud county; and all of Jewell county; and all of Lincoln county; and the following voting districts in Marshall county: (000030), (000040), (000080), (000100), (000130), (000150), (000160), (00017A), (00017B), (00018A), (00018B), (00019A), (00019B), (00019C), (000200), (000230), (000270), (000280); and all of Mitchell county; and all of Osborne county; and all of Ottawa county; and the following voting districts in Phillips county: (000010), (000040), (000050), (000070), (000080), (000090), (000110), (000120), (000160), (000170), (00018A), (00018B), (000190), (000210), (000230), (000240), (000250), (000270), (000280); and all of Republic county; and all of Rooks county; and all of Russell county; and all of Smith county; and all of Washington county.

Senatorial district 37 shall consist of the following voting districts in Johnson county: (000010), (000020), (000030), (000040), (000090); and the following blocks in voting district (00014C), tract 0537.09, block group 2, in Johnson county: block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020; and the following blocks in voting district (00014C), tract 0537.09, block group 4, in Johnson county: block 007, block 008, block 009; and the following blocks in voting district (00014C), tract 0537.12, block group 2, in Johnson county: block 000, block 001, block 002, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 014, block 015, block 016, block 017, block 018, block 019, block 020, block 021, block 022, block 025, block 026; and the following voting districts in Johnson county: (000160), (001340), (00226A), (00226B), (00249A), (00249F), (00311A), (00311B), (00311D), (003120), (004030), (004040), (004300), (100030), (900010), (900020), (900080); and the following blocks in voting district (900110), tract 0537.07, block group 2, in Johnson county: block 000, block 001, block 002, block 003, block 004, block 005, block 006, block 007, block 008, block 009, block 010, block 011, block 012, block 013, block 017; and the following voting districts in Johnson county: (900120), (900130), (900150), (900620), (900810); and the following blocks in voting district (900940), tract 0535.05, block group 3, in Johnson county: block 000, block 004; and the following voting districts in Johnson county: (901000), (901010), (901120), (901130), (901140), (901150), (901180), (901220), (901230), (901240), (901250), (901260), (901270), (901440), (901460), (901470), (901610), (901620); and the following blocks in voting district (901730), tract 0537.05, block group 2, in Johnson county: block 003, block 004, block 005; and the following blocks in voting district (901730), tract 0537.07, block group 3, in Johnson county: block 000, block 001; and the following blocks in voting district (901730), tract 0537.11, block group 2, in Johnson county: block 069, block 080, block 081, block 084, block 085, block 089, block 090, block 091, block 092, block 093, block 094, block 095, block 096, block 099, block 100, block 101, block 102, block 103, block 104, block 105, block 112; and the following blocks in voting district (901730), tract 0537.12, block group 3, in Johnson county: block 002, block 003, block 004; and the following voting districts in Johnson county: (901750), (901760), (901820); and the following blocks in voting district (901830), tract 0537.05, block group 1, in Johnson county: block 005; and the following blocks in voting district (901830), tract 0537.09, block group 4, in Johnson county: block 010; and the following blocks in voting district (901830), tract 0537.09, block group 5, in Johnson county: block 016, block 017; and the following blocks in voting district (901830), tract 0537.12, block group 1, in Johnson county: block 000, block 001, block 013; and the following blocks in voting district (901830), tract 0537.12, block group 2, in Johnson county: block 003, block 023; and the following blocks in voting district (901830), tract 0537.12, block group 3, in Johnson county: block 009, block 010, block 011, block 013, block 014, block 017, block 018, block 019, block 020, block 021, block 022, block 023, block 024, block 025, block 026, block 040, block 041, block 042, block 043, block 044, block 047, block 048, block 050, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 061, block 062, block 063, block 064, block 065, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 074, block 075, block 077, block 078, block 079, block 080, block 081, block 082, block 083, block 084, block 088; and the following blocks in voting district (901840), tract 0537.01, block group 1, in Johnson county: block 001, block 033, block 038, block 039, block 041, block 043; and the following blocks in voting district (901840), tract 0537.01, block group 2, in Johnson county: block 025, block 026, block 027, block 028, block 029, block 030, block 037, block 039, block 040, block 041, block 042, block 043, block 044, block 047, block 049, block 050, block 051, block 053, block 054, block 055, block 056, block 057, block 058, block 059, block 060, block 063, block 064, block 066, block 067, block 068, block 069, block 070, block 071, block 072, block 073, block 075, block 077, block 078, block 079, block 084, block 085, block 086, block 087, block 088, block 089, block 090, block 094, block 095, block 096, block 097, block 099, block 100, block 101, block 102, block 103, block 107, block 109; and the following blocks in voting district (901840), tract 0537.12, block group 3, in Johnson county: block 045, block 046, block 076, block 086, block 087; and the following voting districts in Johnson county: (901870), (901900); and the following blocks in voting district (901950), tract 0537.11, block group 2, in Johnson county: block 086, block 088; and the following blocks in voting district (901950), tract 0537.12, block group 3, in Johnson county: block 000, block 001; and the following voting districts in Miami county: (000010), (00003B), (00004B), (00004C), (00007A), (00007B), (000080), (00011B), (00012B), (00016A), (00016B), (000170), (00018A), (00018B), (00019A), (00019B), (000200), (000210), (000220), (00023A), (00023B), (00023C), (00023D), (000240), (000260), (000270), (000280), (200010), (200020), (300010), (300020), (900030), (900080), (900090), (900100), (900110), (900130), (900140), (900150), (900160), (900180).

Senatorial district 38 shall consist of all of Clark county; and all of Ford county; and all of Gray county; and the following voting districts in Hodgeman county: (000010), (000060), (000080), (000090), (000100); and all of Meade county; and all of Seward county.

Senatorial district 39 shall consist of all of Finney county; and all of Grant county; and all of Greeley county; and all of Hamilton county; and all of Haskell county; and all of Kearny county; and all of Morton county; and all of Stanton county; and all of Stevens county; and all of Wichita county.

Senatorial district 40 shall consist of all of Cheyenne county; and all of Decatur county; and all of Ellis county; and all of Gove county; and all of Graham county; and all of Logan county; and all of Norton county; and the following voting districts in Phillips county: (000020), (000030), (000060), (000100), (000130), (000140), (000150), (000200), (000220), (000260); and all of Rawlins county; and all of Sheridan county; and all of Sherman county; and all of Thomas county; and all of Trego county; and all of Wallace county.

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.

As used in this section, "voting district," "tract," "block group" or "block" means, respectively, a voting district (VTD), tract, block group or block identified on the official United States 2010 decennial census maps. Voting districts, tracts, block groups and blocks are referred to in this section by the alphanumeric code by which they are identified on the official United States 2010 decennial census maps and data lists. The boundaries of counties, voting districts, tracts, block groups and blocks referred to in this section are those boundaries as they exist and are identified on the official United States 2010 decennial census maps.






Article 5 STATE BOARD OF EDUCATION MEMBER DISTRICTS

4-514 Redistricting.

4-514. Redistricting. In accordance with section 3 of article 6 of the constitution of the state of Kansas, the state of Kansas is divided into ten state board of education member districts.

History: L. 2002, ch. 87, § 1; May 2.

Section is applicable to new districts set forth in K.S.A. 2012 Supp. 4-526, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012.



4-526 State board of education member districts.

4-526. State board of education member districts. State board of education member district one shall consist of senatorial districts 3, 4, 5 and 6.

State board of education member district two shall consist of senatorial districts 7, 8, 10 and 11.

State board of education member district three shall consist of senatorial districts 9, 21, 23 and 37.

State board of education member district four shall consist of senatorial districts 2, 18, 19 and 20.

State board of education member district five shall consist of senatorial districts 33, 38, 39 and 40.

State board of education member district six shall consist of senatorial districts 1, 22, 24 and 36.

State board of education member district seven shall consist of senatorial districts 17, 31, 34 and 35.

State board of education member district eight shall consist of senatorial districts 25, 28, 29 and 30.

State board of education member district nine shall consist of senatorial districts 12, 13, 14 and 15.

State board of education member district ten shall consist of senatorial districts 16, 26, 27 and 32.

Districts described in this section were established by order of the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-4046-KHV-JWL, dated June 7, 2012. The senatorial districts referred to in this section are those senatorial districts set forth in K.S.A. 2012 Supp. 4-4,494, which were established by the U.S. District Court for the District of Kansas in Essex v. Kobach, case no. 12-406-KHV-JWL, dated June 7, 2012.









Chapter 5 ARBITRATION AND AWARD

Article 2 ANY CONTROVERSY

5-201 Submission of controversy.

5-201. Submission of controversy. All persons who shall have any controversy or controversies may submit such controversy or controversies to the arbitration of any person or persons, to be mutually agreed upon by the parties, and they may make such submission a rule of any court of record in this state.

History: L. 1876, ch. 102, § 1; May 1; R.S. 1923, § 6-101.



5-202 Arbitration bonds.

5-202. Arbitration bonds. The parties to such submission may enter into arbitration bonds, which bonds shall be conditioned for the faithful performance of the award or umpirage, setting forth the name or names of the arbitrators or umpire and the matter or matters submitted to his, her or their determination; and when such is the agreement, that such submission be made a rule of any court of record within this state, or a rule of any particular court of record named in the submission.

History: L. 1876, ch. 102, § 2; May 1; R.S. 1923, § 6-102.



5-203 Time and place of arbitration.

5-203. Time and place of arbitration. Said arbitration bonds shall specify some certain time and place at which said arbitration shall be held, allowing said arbitrators or umpire liberty to adjourn from time to time until an award or umpirage be made; some certain time being specified in said bonds at which said award or umpirage be made up.

History: L. 1876, ch. 102, § 3; May 1; R.S. 1923, § 6-103.



5-204 Subpoenas for witnesses.

5-204. Subpoenas for witnesses. The parties shall have the benefit of legal process to compel the attendance of witnesses, which process shall be issued by the clerk of the district court of any county in which said arbitration shall be held, and shall be returnable before the umpire or arbitrators on a day and place certain named therein.

History: L. 1876, ch. 102, § 4; R.S. 1923, § 6-104; L. 1974, ch. 446, § 1; July 1.



5-205 Disobeying compulsory process, contempt.

5-205. Disobeying compulsory process, contempt. Any person disobeying such process, after being duly served therewith, shall be deemed guilty of contempt of the court from which such process issued, and on complaint made by the party injured to the district court whose clerk issued such process, such court may subject the person disobeying such process to the same penalties and forfeitures and in the same manner as such court is authorized to inflict upon persons disobeying writs of subpoena in other cases.

History: L. 1876, ch. 102, § 5; R.S. 1923, § 6-105; L. 1974, ch. 446, § 2; July 1.



5-206 Oaths.

5-206. Oaths. The umpire or arbitrators and all witnesses for either party to such arbitration, examined by the umpire or arbitrators, shall be under oath or affirmation, to be administered by any district court judge of the proper county.

History: L. 1876, ch. 102, § 6; R.S. 1923, § 6-106; L. 1974, ch. 446, § 3; July 1.



5-207 Award.

5-207. Award. The award of the umpire or arbitrators, or a majority of them, shall be drawn up in writing, and signed by such umpire or arbitrators named in the submission, or a majority of them, and a true copy of said award or umpirage shall without delay be delivered by the umpire or arbitrators to each of the parties in interest.

History: L. 1876, ch. 102, § 7; May 1; R.S. 1923, § 6-107.



5-208 Noncompliance with award.

5-208. Noncompliance with award. If either of the parties shall refuse or neglect to comply with said award or umpirage, the other party may file the same, together with the submission or arbitration bond, in the court named in the submission, or if no particular court be named therein, then in the district court in the county where said arbitration is held.

History: L. 1876, ch. 102, § 8; May 1; R.S. 1923, § 6-108.



5-209 Judgment and execution on award.

5-209. Judgment and execution on award. Such court, at the next term thereof after filing the same as aforesaid, if no legal exceptions be made or taken to said award or other proceedings, and said award is for the payment of money, shall enter up judgment thereon as on a verdict of a jury between the parties, and issue execution thereon as in other cases, immediately after the amount specified in said award is due and payable.

History: L. 1876, ch. 102, § 9; May 1; R.S. 1923, § 6-109.



5-210 Contempt.

5-210. Contempt. So far as said award or umpirage directs the performance of any act or thing other than the payment of money, the party disobeying the same shall be liable to be punished as for a contempt of court, either by attachment or execution as the nature of the case may require.

History: L. 1876, ch. 102, § 10; May 1; R.S. 1923, § 6-110.



5-211 Setting aside award.

5-211. Setting aside award. If any legal defects appear in the award or other proceedings, or if it shall be made to appear at the term of the court to which said award and arbitration are entered in said court, on oath or affirmation, that said award or umpirage was obtained by fraud, corruption, or other undue means, or that said arbitrator or umpire misbehaved, said court may set aside said award or umpirage, or make such order thereon as may be just or right.

History: L. 1876, ch. 102, § 11; May 1; R.S. 1923, § 6-111.



5-212 Proof by party enforcing award.

5-212. Proof by party enforcing award. In all cases, the party enforcing any award shall produce satisfactory proof to the court of the due execution of the submission or arbitration bond, and that the party refusing or neglecting to obey the award or umpirage hath been furnished with a true copy thereof, at least ten days before the term at which the application to enforce such award is made.

History: L. 1876, ch. 102, § 12; May 1; R.S. 1923; § 6-112.



5-213 Fees of arbitrators and umpires.

5-213. Fees of arbitrators and umpires. Each person chosen and performing the duties of arbitrator or umpire under this act shall be entitled to receive one dollar ($1) per day for services; and every witness for attendance, and judge for administering oaths or affirmations, the same fees as are prescribed by law for other cases in the district court; which fees shall be taxed by the arbitrators, and inserted in their award or umpirage.

History: L. 1876, ch. 102, § 13; R.S. 1923, § 6-113; L. 1974, ch. 446, § 4; July 1.






Article 4 UNIFORM ARBITRATION ACT

5-401 Validity of arbitration agreement.

5-401. Validity of arbitration agreement. (a) A written agreement to submit any existing controversy to arbitration is valid, enforceable and irrevocable except upon such grounds as exist at law or in equity for the revocation of any contract.

(b) Except as provided in subsection (c), a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable except upon such grounds as exist at law or in equity for the revocation of any contract.

(c) The provisions of subsection (b) shall not apply to: (1) Contracts of insurance, except for those contracts between insurance companies, including reinsurance contracts; (2) contracts between an employer and employees, or their respective representatives; or (3) any provision of a contract providing for arbitration of a claim in tort.

History: L. 1973, ch. 24, § 1; L. 1977, ch. 25, § 1; L. 1987, ch. 38, § 1; L. 1995, ch. 155, § 2; July 1.



5-402 Proceedings to compel or stay arbitration.

5-402. Proceedings to compel or stay arbitration. (a) On application of a party showing an agreement described in K.S.A. 5-401, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a) of this section, the application shall be made therein. Otherwise and subject to K.S.A. 5-418, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

History: L. 1973, ch. 24, § 2; July 1.



5-403 Appointment of arbitrators by court.

5-403. Appointment of arbitrators by court. If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and a successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.

History: L. 1973, ch. 24, § 3; July 1.



5-404 Majority action by arbitrators.

5-404. Majority action by arbitrators. The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this act.

History: L. 1973, ch. 24, § 4; July 1.



5-405 Hearing.

5-405. Hearing. Unless otherwise provided by the agreement: (a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing, other than a special appearance to contest the sufficiency of notice, waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(b) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

History: L. 1973, ch. 24, § 5; July 1.



5-406 Representation by attorney.

5-406. Representation by attorney. A party has the right to be represented by an attorney at any proceeding or hearing under this act. A waiver thereof prior to the proceeding or hearing is ineffective.

History: L. 1973, ch. 24, § 6; July 1.



5-407 Witnesses, subpoenas; depositions.

5-407. Witnesses, subpoenas; depositions. (a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the district court.

History: L. 1973, ch. 24, § 7; July 1.



5-408 Award.

5-408. Award. (a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof.

History: L. 1973, ch. 24, § 8; July 1.



5-409 Change of award by arbitrators.

5-409. Change of award by arbitrators. On application of a party or, if an application to the court is pending under K.S.A. 5-411, 5-412 or 5-413, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in paragraphs (1) and (3) of subsection (a) of K.S.A. 5-413, or for the purpose of clarifying the award. The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he or she must serve objections thereto, if any, within ten (10) days from the notice. The award so modified or corrected is subject to the provisions of K.S.A. 5-411, 5-412 or 5-413.

History: L. 1973, ch. 24, § 9; July 1.



5-410 Fees and expenses of arbitration.

5-410. Fees and expenses of arbitration. Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the award.

History: L. 1973, ch. 24, § 10; July 1.



5-411 Confirmation of an award.

5-411. Confirmation of an award. Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in K.S.A. 5-412 and 5-413.

History: L. 1973, ch. 24, § 11; July 1.



5-412 Vacating an award.

5-412. Vacating an award. (a) Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of K.S.A. 5-405, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under K.S.A. 5-402 and the party did not participate in the arbitration hearing without raising the objection;

But the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety (90) days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in paragraph (5) of subsection (a) of this section, the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with K.S.A. 5-403, or, if the award is vacated on grounds set forth in paragraphs (3) and (4) of subsection (a) of this section, the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with K.S.A. 5-403. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

History: L. 1973, ch. 24, § 12; July 1.



5-413 Modification or correction of award.

5-413. Modification or correction of award. (a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

History: L. 1973, ch. 24, § 13; July 1.



5-414 Judgment or decree on award.

5-414. Judgment or decree on award. Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.

History: L. 1973, ch. 24, § 14; July 1.



5-415 Applications to court.

5-415. Applications to court. Except as otherwise provided, an application to the court under this act shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.

History: L. 1973, ch. 24, § 15; July 1.



5-416 Court, jurisdiction.

5-416. Court, jurisdiction. The term "court" or "court of competent jurisdiction" means district court. The making of an agreement described in K.S.A. 5-401, providing for arbitration in this state, confers jurisdiction on the district court to enforce the agreement under this act and to enter judgment on an award thereunder.

History: L. 1973, ch. 24, § 16; July 1.



5-417 Venue.

5-417. Venue. An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if said party has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

History: L. 1973, ch. 24, § 17; July 1.



5-418 Appeals.

5-418. Appeals. (a) An appeal may be taken from: (1) An order denying an application to compel arbitration made under K.S.A. 5-402;

(2) An order granting an application to stay arbitration made under subsection (b) of K.S.A. 5-402;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of this act.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

History: L. 1973, ch. 24, § 18; July 1.



5-419 Application of Act.

5-419. Application of Act. This act applies only to agreements made subsequent to the taking effect of this act. Nothing in this act shall be construed as affecting any provisions relating to arbitration in any policy of insurance or any endorsements thereon which complies with the requirements of K.S.A. 40-284.

History: L. 1973, ch. 24, § 19; July 1.



5-420 Uniformity of interpretation.

5-420. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1973, ch. 24, § 20; July 1.



5-421 Severability.

5-421. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 24, § 21; July 1.



5-422 Citation of act.

5-422. Citation of act. This act shall be known and may be cited as the uniform arbitration act.

History: L. 1973, ch. 24, § 22; July 1.






Article 5 DISPUTE RESOLUTION

5-501 Citation of act; application.

5-501. Citation of act; application. (a) K.S.A. 5-501 through 5-516, and amendments thereto, shall be known and may be cited as the dispute resolution act.

(b) The dispute resolution act shall apply to registered and approved programs and individuals, and personnel thereof, to parties to dispute resolution being conducted by registered programs and individuals, and to disputes referred by a court, by state government or as otherwise provided by statute to dispute resolution other than litigation. The dispute resolution act shall not apply to any judge acting in an official capacity.

History: L. 1994, ch. 217, § 1; L. 1996, ch. 140, § 1; L. 2001, ch. 173, § 1; July 1.



5-502 Definitions.

5-502. Definitions. As used in the dispute resolution act:

(a) "Registered programs" and "registered individuals" refer to those programs and individuals who have registered with the director of dispute resolution and are eligible to apply for public funding or approval from the director of dispute resolution;

(b) "approval" means the program or individual has applied for inclusion on a list of programs and individuals and has been found to have met the requirements and guidelines to be considered for the receipt of public funding or to be recommended to the court as an approved service provider.

(c) "council" means the advisory council on dispute resolution;

(d) "director" means the director of dispute resolution;

(e) "dispute resolution" means a process by which the parties involved in a dispute voluntarily agree or are referred or ordered by a court to enter into discussion and negotiation with the assistance of a neutral person;

(f) "mediation" means the intervention into a dispute by a third party who has no decision making authority, is impartial to the issues being discussed, assists the parties in defining the issues in dispute, facilitates communication between the parties and assists the parties in reaching resolution;

(g) "arbitration" means a proceeding in which a neutral person or panel hears a formal case presentation and makes an award, which can be binding or nonbinding upon the parties relative to a prior agreement;

(h) "neutral evaluation" means a proceeding conducted by a neutral person who helps facilitate settlement of a case by giving the parties to the dispute an evaluation of the case;

(i) "summary jury trial" means a formal case presentation to a jury and judge which results in a nonbinding decision;

(j) "mini trial" means a formal case presentation to a party representative and an expert neutral person who makes a nonbinding decision;

(k) "settlement" means a proceeding in which someone other than the presiding judge assists the parties in reaching a resolution;

(l) "conciliation" means a proceeding in which a neutral person assists the parties in reconciliation efforts;

(m) "neutral person" or "neutral" means the impartial third party who intervenes in a dispute at the request of the parties or the court in order to help facilitate settlement or resolution of a dispute.

History: L. 1994, ch. 217, § 2; L. 1996, ch. 140, § 2; July 1.



5-503 Director of dispute resolution; appointment.

5-503. Director of dispute resolution; appointment. The director of dispute resolution shall be appointed by the judicial administrator and work for the office of judicial administration. The director of dispute resolution shall be in the unclassified service under the Kansas civil service act. The director may be but is not required to be an attorney and shall be selected for appointment on the basis of the individual's training and experience in dispute resolution. The director shall administer the dispute resolution act and shall provide administrative and clerical assistance to the council. If the person appointed as director is an attorney, such person shall devote full time to the duties of the office of director and shall not engage in the private practice of law during the period such person serves as director.

History: L. 1994, ch. 217, § 3; L. 1996, ch. 140, § 3; July 1.



5-504 Advisory council on dispute resolution; members; terms, election of officers.

5-504. Advisory council on dispute resolution; members; terms, election of officers. (a) The advisory council on dispute resolution is hereby created. The council shall be comprised of individuals from a variety of disciplines who are trained and knowledgeable in dispute resolution and shall be selected to be representative of the geographical and cultural diversity of the state and to reflect balanced gender representation. The council shall consist of no more than 19 voting members. The voting members shall include not more than six persons who are licensed to practice law in Kansas. The council shall be appointed by the chief justice of the supreme court in accordance with this section. The chief justice shall solicit nominations from Kansas judges, dispute resolution organizations, legal and mental health professional organizations, social and legal services agencies, domestic violence advocacy groups, state and local government agencies, business organizations, consumer organizations, court service officers, social workers, mental health professionals, educators and other interested groups or individuals. The chief justice is not restricted to the solicited lists of nominees in making such appointments.

(b) The initial members of the council shall be appointed for terms of one, two or three years so that the terms of not more than four voting members shall expire during the same calendar year. All successor appointments shall be made for terms of three years. Any vacancy on the council shall be filled in the same manner in which the original appointment was made and for the duration of the term vacated.

(c) The council annually shall elect a chairperson, a vice-chairperson and such other officers as deemed necessary by the council.

History: L. 1994, ch. 217, § 4; L. 1996, ch. 140, § 4; July 1.



5-505 Same; duties and functions; meeting requirements; subcommittees.

5-505. Same; duties and functions; meeting requirements; subcommittees. (a) The council shall:

(1) Advise the director on the administration of the dispute resolution act and on policy development therefor;

(2) assist the director in providing technical assistance to programs, individuals and other entities, including courts, requesting the study and development of dispute resolution programs;

(3) consult with appropriate and necessary state agencies and offices to promote a cooperative and comprehensive implementation of the dispute resolution act;

(4) advise the director with respect to the awarding of grants or any other financial assistance program which is administered under the dispute resolution act;

(5) advise the director with respect to applications submitted by programs and individuals for approval under K.S.A. 5-507, and amendments thereto;

(6) assist the director with the review, supervision and evaluation of dispute resolution programs; and

(7) make recommendations to the director pertaining to legislation affecting dispute resolution.

(b) The council shall meet at least four times per year and at other times deemed necessary to perform its functions. Members of the council attending meetings of the council or attending a subcommittee meeting thereof authorized by the council shall receive amounts provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(c) The council may appoint subcommittees of the council and task forces to carry out its work. Subcommittee and task force members shall have knowledge of, responsibility for, or interest in an area related to the duties of the council assigned to the subcommittee or task force.

History: L. 1994, ch. 217, § 5; L. 1996, ch. 140, § 5; July 1.



5-506 Director's duties; annual report.

5-506. Director's duties; annual report. (a) Consistent with provisions of the dispute resolution act and the rules of the supreme court adopted pursuant to the dispute resolution act, and in consultation with the council, the director shall:

(1) Make information on dispute resolution available throughout the state and encourage the development of new programs;

(2) approve programs and individuals which meet requirements and guidelines for approval which are prescribed by the dispute resolution act or by rules of the supreme court adopted pursuant to the dispute resolution act;

(3) develop and administer a uniform system of reporting and collecting statistical data from approved programs and individuals;

(4) develop and administer a uniform system of evaluating approved programs and individuals for compliance with the requirements of the dispute resolution act and the rules of the supreme court adopted pursuant to the dispute resolution act;

(5) prepare an annual budget for the implementation and administration of the dispute resolution act and disburse funds to approved programs and individuals;

(6) develop guidelines for a sliding scale of fees that may be charged by approved programs and individuals;

(7) develop and approve curricula and initiate training sessions for neutral persons and staff of registered programs, registered individuals and of courts, including continuing education programs;

(8) establish and approve volunteer training and continuing education programs;

(9) promote public awareness of the dispute resolution process;

(10) apply for and receive funds from public and private sources for carrying out the purposes and objectives of the dispute resolution act; and

(11) provide technical assistance to any program, individual and other entities, including courts, requesting the study and development of dispute resolution programs.

(b) The director shall report annually to the supreme court, the governor and the legislature on the implementation of the dispute resolution act. The report shall include, but not be limited to, information on types of disputes being handled by registered programs and registered individuals, recommendations to address problems, recommendations for program development, statistics concerning numbers and resolutions of disputes, when available, and any other information available which is relevant to achieving the goals of the dispute resolution act.

History: L. 1994, ch. 217, § 6; L. 1996, ch. 140, § 6; July 1.



5-507 Programs or individuals in dispute resolution; approval of; application; annual report.

5-507. Programs or individuals in dispute resolution; approval of; application; annual report. (a) A program or individual not connected with a court and desiring approval may apply to the director to be approved under the dispute resolution act by submitting an application which includes:

(1) A plan for the operation of the program or service;

(2) the program or individual's objectives;

(3) the areas of population to be served;

(4) the administrative organization of the program or service;

(5) recordkeeping procedures;

(6) the procedures for client intake and for scheduling, conducting and terminating dispute resolution sessions;

(7) qualifications for neutral persons for the program;

(8) an annual budget for the program; and

(9) such additional criteria for approval or for grants which are prescribed by the director in accordance with the dispute resolution act or by rules of the supreme court adopted pursuant to the dispute resolution act.

(b) The director shall approve or disapprove each application submitted for approval under this section by the end of the second meeting of the advisory council occurring after the date the application was submitted.

(c) Each approved program shall submit an annual report to the director. The reports shall include the number and types of cases handled in the year and a showing of continued compliance with the dispute resolution act.

(d) Any entities, programs or individuals providing dispute resolution services and existing on July 1, 1994, shall not be approved under the dispute resolution act unless such entities apply and are approved under this section.

History: L. 1994, ch. 217, § 7; L. 1996, ch. 140, § 7; July 1.



5-508 Same; funds; fees.

5-508. Same; funds; fees. An approved program or individual may use sources of funds, both public and private, in addition to funds appropriated by the legislature. An approved program or individual may require each party to pay a fee to help defray costs based upon ability to pay. Each approved program or individual shall have a sliding scale system for assessing fees.

History: L. 1994, ch. 217, § 8; L. 1996, ch. 140, § 8; July 1.



5-509 Same; cases accepted.

5-509. Same; cases accepted. (a) Upon finding that alternatives to litigation may provide a more appropriate means to resolve the issues in a case and that the costs of the dispute resolution process are justified relative to the parties' ability to pay such costs, a judge may order the parties to the case to participate in a settlement conference or a non-binding dispute resolution process conducted by: (1) A program or individual approved pursuant to rules of the supreme court adopted pursuant to the dispute resolution act; or (2) an individual licensed to practice law in the state of Kansas.

(b) If a court refers a case, information shall be provided to the court as to whether an agreement was reached and, if available, a copy of the signed agreement shall be provided to the court.

(c) Before the dispute resolution process begins, the neutral person conducting the process shall provide the parties with a written statement setting forth the procedures to be followed.

History: L. 1994, ch. 217, § 9; L. 1996, ch. 140, § 9; L. 2000, ch. 171, § 1; L. 2001, ch. 173, § 2; July 1.



5-510 Supreme court adopts standards; ethics requirements; compensation for services.

5-510. Supreme court adopts standards; ethics requirements; compensation for services. (a) After reviewing the recommendations of the advisory council on dispute resolution, the supreme court shall adopt rules which establish standards for training and qualifications for neutral persons and which prescribe procedures for registration and approval by the director of training of neutral persons in accordance with such standards. All approved programs and individuals shall satisfy the standards for training and qualifications established by rules of the supreme court.

(b) Registered and approved programs and individuals shall comply with the ethics requirements and standards and the annual continuing education requirements which are prescribed by the director in accordance with the dispute resolution act or by rules of the supreme court adopted pursuant to the dispute resolution act.

(c) Services provided by approved programs or individuals may be compensated or provided on a volunteer basis.

History: L. 1994, ch. 217, § 10; L. 1996, ch. 140, § 10; July 1.



5-511 Rules of procedure and ethics.

5-511. Rules of procedure and ethics. Approved programs and individuals providing services under the dispute resolution act shall comply with rules of procedure and ethics as set forth by the supreme court or the director.

History: L. 1994, ch. 217, § 11; L. 1996, ch. 140, § 11; July 1.



5-512 Confidentiality of proceedings.

5-512. Confidentiality of proceedings. (a) All verbal or written information transmitted between any party to a dispute and a neutral person conducting a proceeding under the dispute resolution act or the staff of an approved program shall be confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A neutral person conducting a proceeding under the dispute resolution act shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party and the neutral person conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or the neutral person or anyone the party or the neutral person authorized to claim the privilege.

(b) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to allow investigation of or action for ethical violations against the neutral person conducting the proceeding or for the defense of the neutral person or staff of an approved program conducting the proceeding in an action against the neutral person or staff of an approved program if the action is filed by a party to the proceeding;

(2) any information that the neutral person conducting the proceeding is required to report under K.S.A. 2016 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud;

(4) any information that the neutral person conducting the proceeding is required to report or communicate under the specific provisions of any statute or in order to comply with orders of a court; or

(5) any report to the court that a party has issued a threat of physical violence against a party, a party's dependent or family member, the mediator or an officer or employee of the court with the apparent intention of carrying out such threat.

History: L. 1994, ch. 217, § 12; L. 1996, ch. 140, § 12; L. 1999, ch. 157, § 1; L. 2006, ch. 200, § 79; Jan. 1, 2007.



5-513 Immunity from liability.

5-513. Immunity from liability. No neutral person, staff member, or member of a governing board of an approved program may be held liable for civil damages for any statement or decision made in the process of dispute resolution unless such person acts, or fails to act, in a manner constituting gross negligence with malicious purpose or in a manner exhibiting willful disregard of the rights, safety or property of any party to the process of dispute resolution.

History: L. 1994, ch. 217, § 13; L. 1996, ch. 140, § 13; July 1.



5-514 Mediation agreement.

5-514. Mediation agreement. If the parties involved in the dispute reach an agreement, the agreement may be reduced to writing and signed by the parties. The agreement shall set forth the settlement of the issues and the future responsibilities of each party. If a court referred the case, the agreement as signed and approved by the parties may be presented to the court as a stipulation and, if approved by the court, such agreement shall be enforceable as an order of the court.

History: L. 1994, ch. 217, § 14; July 1.



5-515 Statute of limitations.

5-515. Statute of limitations. During the period of the dispute resolution process, any applicable statute of limitations shall be tolled as to the parties. The tolling shall commence on the date that the parties jointly agree in writing to participate in a proceeding under the dispute resolution act and shall end on the date the proceeding is officially terminated by the neutral person. This period shall be no longer than 60 days without consent of all the parties.

History: L. 1994, ch. 217, § 15; L. 1996, ch. 140, § 14; July 1.



5-516 Supreme court adopts rules.

5-516. Supreme court adopts rules. The supreme court, upon recommendation by the director in consultation with the council, shall adopt rules for the administration of the dispute resolution act and to prescribe ethics requirements and standards for approved programs and individuals.

History: L. 1994, ch. 217, § 16; L. 1996, ch. 140, § 15; July 1.



5-517 Dispute resolution fund; expenditures.

5-517. Dispute resolution fund; expenditures. There is hereby created the dispute resolution fund in the state treasury which shall be administered by the judicial administrator. All expenditures from the dispute resolution fund shall be for the purpose of carrying out the dispute resolution act. Funds acquired through grants, training fees, registration and approval fees, and other public or private sources and designated for dispute resolution, shall be remitted to the dispute resolution fund for carrying out the dispute resolution act. All expenditures from the dispute resolution fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the judicial administrator or by the judicial administrator's designee.

History: L. 1994, ch. 217, § 17; L. 1996, ch. 140, § 16;. Revived and amended, L. 2016, ch. 78, § 2; July 1.



5-518 Intentional avoidance of mediation; penalty.

5-518. Intentional avoidance of mediation; penalty. (a) The avoidance of mediation ordered pursuant to K.S.A. 5-509, and amendments thereto, without just cause or excuse, shall constitute evidence of bad faith.

(b) Upon a finding that a party to a dispute has acted in bad faith by deliberately and intentionally avoiding mediation, the court may order such party to pay the reasonable attorney fees of the other party or parties which are directly related to the mediation.

History: L. 2001, ch. 173, § 3; July 1.









Chapter 7 ATTORNEYS AT LAW

Article 1 GENERAL PROVISIONS

7-103 Rules for admission, discipline and disbarment.

7-103. Rules for admission, discipline and disbarment. (a) The supreme court of this state may make such rules as it may deem necessary for the examination of applicants for admission to the bar of this state and for the discipline and disbarment of attorneys.

(b) The supreme court of this state may allow persons who have been granted and hold a juris doctorate degree or bachelor of laws degree from the president's law school to apply seeking admission to the bar of this state. Such applicants shall satisfy all other qualifications and examinations as established by supreme court rule.

History: G.S. 1868, ch. 11, § 3; L. 1903, ch. 64, § 2; L. 1905, ch. 67, § 2; R.S. 1923, § 7-103; L. 1968, ch. 303, § 1; L. 2005, ch. 197, § 2; July 1.



7-108 Attorney's lien; notice.

7-108. Attorney's lien; notice. An attorney has a lien for a general balance of compensation upon any papers of his or her client which have come into the attorney's possession in the course of his or her professional employment, upon money in the attorney's hands belonging to the client, and upon money due to the client and in the hands of the adverse party, in any matter, action or proceeding in which the attorney was employed, from the time of giving notice of the lien to the party; such notice must be in writing, and may be served in the same manner as a summons, and upon any person, officer or agent upon whom a summons under the laws of this state may be served, and may also be served upon a regularly employed salaried attorney of the party.

History: G.S. 1868, ch. 11, § 8; L. 1905, ch. 68, § 1; March 21; R.S. 1923, §7-108.



7-109 Same; amount of lien.

7-109. Same; amount of lien. Where any judgment has or may be collected or paid to the clerk of any court rendering the same, on execution or otherwise, upon which an attorney's lien is claimed, the court in which such judgment was or is rendered may in term-time, or the judge of said court at chambers, without formal pleadings, on application of any party interested, determine the amount due on said attorney's lien, if any, and make an order for the distribution of said moneys according to the respective rights of the parties. Upon receipt of such order, the clerk shall make such distribution. Notice of such application and the time and place of such hearing shall be served on the opposite party at least five days prior to the time named in the notice for the hearing.

History: G.S. 1868, ch. 11, § 9; L. 1903, ch. 65, § 1; Feb. 28; R.S. 1923, § 7-109.



7-121b Attorney fees in damage actions for acts or omissions of health care providers; approval; definitions.

7-121b. Attorney fees in damage actions for acts or omissions of health care providers; approval; definitions. (a) Subject to subsection (b) of K.S.A. 40-3411, and amendments thereto, whenever a civil action is commenced by filing a petition or whenever a pleading states a claim in a district court for damages for personal injuries or death arising out of the rendering of or the failure to render professional services by any health care provider, compensation for reasonable attorney fees to be paid by each litigant in the action shall be approved by the judge after an evidentiary hearing and prior to final disposition of the case by the district court. Compensation for reasonable attorney fees for services performed in an appeal of a judgment in any such action to the court of appeals shall be approved after an evidentiary hearing by the chief judge or by the presiding judge of the panel hearing the case. Compensation for reasonable attorney fees for services performed in an appeal of a judgment in any such action to the supreme court shall be approved after an evidentiary hearing by the departmental justice for the department in which the appeal originated. In determining the reasonableness of such compensation, the judge or justice shall consider the following:

(1) The time and labor required, the novelty and difficulty of the questions involved and the skill requisite to perform the legal service properly.

(2) The likelihood, if apparent to the client, that the acceptance of the particular employment will preclude other employment by the attorney.

(3) The fee customarily charged in the locality for similar legal services.

(4) The amount involved and the results obtained.

(5) The time limitations imposed by the client or by the circumstances.

(6) The nature and length of the professional relationship with the client.

(7) The experience, reputation and ability of the attorney or attorneys performing the services.

(8) Whether the fee is fixed or contingent.

(b) As used in this section:

(1) "Health care provider" means a person licensed to practice any branch of the healing arts, a person who holds a temporary permit to practice any branch of the healing arts, a person engaged in a postgraduate training program approved by the state board of healing arts, a licensed medical care facility, a health maintenance organization, a licensed dentist, a licensed professional nurse, a licensed practical nurse, a licensed optometrist, a licensed podiatrist, a licensed pharmacist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a licensed physical therapist or an officer, employee or agent thereof acting in the course and scope of such person's employment or agency; and

(2) "professional services" means those services which require licensure, registration or certification by agencies of the state for the performance thereof.

History: L. 1976, ch. 248, § 1; L. 1986, ch. 231, § 2; L. 1986, ch. 229, § 22; L. 1986, ch. 10, § 1; L. 1988, ch. 246, § 10; L. 1994, ch. 181, § 2; L. 2003, ch. 128, § 15; Apr. 1, 2004.



7-127 Applicants for admission to practice law; required information; fingerprints; criminal history record check.

7-127. Applicants for admission to practice law; required information; fingerprints; criminal history record check. (a) Each applicant for admission to practice law in this state, in submitting the application, shall provide to the clerk of the supreme court the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto. Whenever any person whose application for admission to practice law in this state is pending shall move from the residential address listed on such person's application, or when the name of any such person is changed by marriage or otherwise, such person, within 10 days thereafter, shall notify the clerk of the supreme court in writing of such person's old and new residential addresses or of such person's former and new names.

(b) Any person whose application to practice law in Kansas is pending as of the effective date of this act,* and for whom the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, is not correct on such application as of the effective date of this act, shall provide the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, in writing to the clerk of the supreme court within 60 days after the effective date of this act. The clerk of the supreme court, within 30 days after the effective date of this act, shall send notice to all persons whose applications to practice law in Kansas are pending as of the effective date of this act, that such persons are required by law to provide the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, in writing to the clerk of the supreme court within 60 days after the effective date of this act.

(c) The supreme court may require an applicant for admission to practice law in this state to be fingerprinted and submit to a national criminal history record check. The fingerprints shall be used to identify the applicant and to determine whether the applicant has a record of criminal arrests and convictions in this state or other jurisdictions. The supreme court and the state board of law examiners are authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The state board of law examiners and the supreme court may use the information obtained from fingerprinting and the applicant's criminal history only for purposes of verifying the identification of any applicant and in the official determination of character and fitness of the applicant for admission to practice law in this state.

(d) Local and state law enforcement officers and agencies shall assist the supreme court in taking and processing of fingerprints of applicants seeking admission to practice law in this state and shall release all records of an applicant's arrests and convictions to the supreme court and the state board of law examiners.

History: L. 2005, ch. 197, § 1; L. 2016, ch. 93, § 1; July 1.

* "This act" means L. 2016, ch. 93.









Chapter 8 AUTOMOBILES AND OTHER VEHICLES

Article 1 GENERAL PROVISIONS

8-113 Identity of vehicles; unlawful acts; penalty.

8-113. Identity of vehicles; unlawful acts; penalty. Any person who shall destroy or cause to be destroyed, remove or cause to be removed, alter or deface, or cause to be altered or defaced, the engine number, identification number, or serial number of any motor vehicle in this state, or who shall change any identification number from one motor vehicle to another, or who shall give a wrong description in an application for the registration of any motor vehicle in this state, for the purpose of concealing or hiding the identity of such motor vehicle, or any person who shall copy, print, photostat or cause to be copied, printed or photostated for a fraudulent purpose or for the purpose of producing a fictitious title, alter or deface or cause to be altered or defaced or knowingly have in possession any fictitious, fraudulent, or counterfeit certificates of title, ownership certificates or registration receipts shall be deemed guilty of a felony, and upon conviction shall be punished by imprisonment in the custody of the secretary of corrections for a term of not less than one year nor more than five years.

History: L. 1921, ch. 69, § 11; R.S. 1923, § 8-113; L. 1959, ch. 46, § 1; L. 1965, ch. 59, § 1; L. 1990, ch. 309, § 3; May 24.



8-113a Reporting stored, unclaimed vehicles to department, when; penalty for failure.

8-113a. Reporting stored, unclaimed vehicles to department, when; penalty for failure. An operator of a place of business for garaging, repairing, parking or storing vehicles for the public, in which a vehicle remains unclaimed for a period of 30 days, shall within seven days after the expiration of that period, report the vehicle as unclaimed to the department. A vehicle left by its owner whose name and address are known to the operator or an employee of the operator is not considered unclaimed. A person who fails to report a vehicle as unclaimed in accordance with this section is guilty of a misdemeanor and upon conviction, shall be punished by a fine of not more than $10 for each day such failure to report continues.

History: L. 1959, ch. 46, § 14; L. 2010, ch. 135, § 2; July 1.



8-116 Vehicle identification number offenses; possession or sale of vehicle without original VIN; removing or altering VIN; penalties; vehicle seizure and disposition.

8-116. Vehicle identification number offenses; possession or sale of vehicle without original VIN; removing or altering VIN; penalties; vehicle seizure and disposition. (a) It is unlawful to sell, barter or exchange any motor vehicle, trailer or semitrailer, the original vehicle identification number of which has been destroyed, removed, altered or defaced, except as contemplated by K.S.A. 8-116a, and amendments thereto, when no part of the motor vehicle, trailer or semitrailer has been stolen and a vehicle identification number has been assigned to the motor vehicle according to law. Violation of this subsection (a) is a severity level 10, nonperson felony.

(b) It is unlawful to knowingly own or have the custody or possession of a motor vehicle, trailer or semitrailer, the original vehicle identification number of which has been destroyed, removed, altered or defaced, except as contemplated by K.S.A. 8-116a, and amendments thereto, when no part of the motor vehicle, trailer or semitrailer has been stolen and a vehicle identification number has been assigned to the motor vehicle according to law. Violation of this subsection (b) is a class C misdemeanor.

(c) Any person who shall destroy, remove, alter or deface any vehicle identification number, except as contemplated by K.S.A. 8-116a, and amendments thereto, when no part of the motor vehicle, trailer or semitrailer has been stolen, is guilty of a severity level 10, nonperson felony.

(d) Every law enforcement officer in this state having knowledge of a motor vehicle, trailer or semitrailer, the vehicle identification number of which has been destroyed, removed, altered or defaced, shall seize and take possession of such motor vehicle, trailer or semitrailer.

(e) Every motor vehicle, trailer or semitrailer, the vehicle identification number of which has been destroyed, removed, altered or defaced, which has been seized under this section is an article of contraband and the provisions of K.S.A. 22-2512, and amendments thereto, shall apply.

(f) No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this section.

History: L. 1921, ch. 69, § 14; R.S. 1923, § 8-116; L. 1935, ch. 70, § 1; L. 1959, ch. 46, § 2; L. 1975, ch. 427, § 3; L. 1984, ch. 25, § 12; L. 1989, ch. 35, § 1; L. 1993, ch. 291, § 1; L. 2014, ch. 21, § 1; July 1.



8-116a Vehicle identification number; check of assembled vehicles by highway patrol; original Kansas certificates of title on out-of-state vehicles; check by designee or employee of new vehicle dealer, when; fees and disposition thereof.

8-116a. Vehicle identification number; check of assembled vehicles by highway patrol; original Kansas certificates of title on out-of-state vehicles; check by designee or employee of new vehicle dealer, when; fees and disposition thereof. (a) Except as provided in K.S.A. 8-170, and amendments thereto, when an application is made for a vehicle which has been assembled, reconstructed, reconstituted or restored from one or more vehicles, or the proper identification number of a vehicle is in doubt, the procedure in this section shall be followed. The owner of the vehicle shall request the Kansas highway patrol to check the vehicle and the highway patrol shall within a reasonable period of time perform such vehicle check. At the time of such check the owner shall supply the highway patrol with information concerning the history of the various parts of the vehicle. Such information shall be supplied by affidavit of the owner, if so requested by the highway patrol. If the highway patrol is satisfied that the vehicle contains no stolen parts and complies with K.S.A. 8-116, and amendments thereto, the highway patrol shall determine the make, model and year of the vehicle, and shall assign an existing or new identification number to the vehicle and direct the places and manner in which the identification number is to be located and affixed or implanted. A charge of $15 per hour or part thereof, with a minimum charge of $15, and on and after July 1, 2012, a charge of $20 per hour or part thereof, with a minimum charge of $20, shall be made to the owner of a vehicle requesting check under this subsection, and such charge shall be paid prior to the check under this section. When a check has been made under subsection (b), not more than 60 days prior to a check of the same vehicle identification number, requested by the owner of the vehicle to obtain a regular certificate of title in lieu of a nonhighway certificate of title or obtain a rebuilt salvage title in lieu of a salvage title, no charge shall be made for such second check.

(b) Any person making application for any original Kansas title for a used vehicle which, at the time of making application, is titled in another jurisdiction, as a condition precedent to obtaining any Kansas title, shall have such vehicle checked by the Kansas highway patrol for verification that the vehicle identification number shown on the foreign title is genuine and agrees with the identification number on the vehicle. Checks under this section may include inspection for possible violation of K.S.A. 2016 Supp. 21-5835, and amendments thereto, or other evidence of possible fraud. The verification shall be made upon forms prescribed by the division of vehicles which shall contain such information as the secretary of revenue shall require by rules and regulations. A charge of $15 per hour or part thereof, with a minimum charge of $15, and on and after July 1, 2012, a charge of $20 per hour or part thereof, with a minimum charge of $20, shall be made for checks under this subsection. When a vehicle is registered in another state, but is financed by a Kansas financial institution and is repossessed in another state and such vehicle will not be returned to Kansas, the check required by this subsection shall not be required to obtain a valid Kansas title or registration.

(c) As used in this act, "identification number" or "vehicle identification number" means an identifying number, serial number, engine number, transmission number or other distinguishing number or mark, placed on a vehicle, engine, transmission or other essential part by its manufacturer or by authority of the division of vehicles or the Kansas highway patrol or in accordance with the laws of another state or country.

(d) The checks made under subsection (b) may be made by:

(1) A designee of the superintendent of the Kansas highway patrol; or

(2) an employee of a new vehicle dealer, as defined in subsection (b) of K.S.A. 8-2401, and amendments thereto, for the purposes provided for in subsection (f). For checks made by a designee or new vehicle dealer, 10% of each charge shall be remitted to the Kansas highway patrol and the balance of such charges shall be retained by such designee or new vehicle dealer. If the designee is a city or county law enforcement agency, then the balance shall be retained by the law enforcement agency that conducted the inspection and shall be deposited into an account to be used for law enforcement purposes and shall not be used to supplant the law enforcement agency's budget. When a check is made under either subsection (a) or (b) by personnel of the Kansas highway patrol, the entire amount of the charge therefor shall be paid to the highway patrol.

(e) There is hereby created the vehicle identification number fee fund. The Kansas highway patrol shall remit all moneys received by the Kansas highway patrol from fees collected under subsection (d) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle identification number fee fund. All expenditures from the vehicle identification number fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the superintendent of the Kansas highway patrol or by a person or persons designated by the superintendent.

(f) An employee of a new vehicle dealer, who has received initial training and certification from the highway patrol, and has met continuing certification requirements, in accordance with rules and regulations adopted by the superintendent of the highway patrol, may provide the checks under subsection (b), in accordance with rules and regulations adopted by the superintendent of the highway patrol, on motor vehicles that a new vehicle dealer purchases through a manufacturer's sponsored auction or on motor vehicles repurchased or reacquired by a manufacturer, distributor or financing subsidiary of such manufacturer and which are purchased by the new vehicle dealer. At any time, after a hearing in accordance with the provisions of the Kansas administrative procedure act, the superintendent of the highway patrol may revoke, suspend, decline to renew or decline to issue certification for failure to comply with the provisions of this subsection, including any rules and regulations.

(g) No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this section.

History: L. 1984, ch. 25, § 11; L. 1985, ch. 40, § 2; L. 1985, ch. 41, § 1; L. 1987, ch. 41, § 1; L. 1998, ch. 140, § 6; L. 2000, ch. 73, § 2; L. 2001, ch. 5, § 24; L. 2002, ch. 190, § 1; L. 2011, ch. 45, § 1; L. 2011, ch. 91, § 1; L. 2014, ch. 21, § 2; July 1.



8-119 Penalty for violating 8-113 and 8-116.

8-119. Penalty for violating 8-113 and 8-116. The violation of any of the provisions of this act, except as otherwise herein provided, shall be deemed a misdemeanor, and shall be punishable by a fine not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail not less than thirty days nor more than ninety days.

History: L. 1921, ch. 69, § 17; July 1; R.S. 1923, § 8-119.



8-120 Validity of 8-113, 8-116 and 8-119.

8-120. Validity of 8-113, 8-116 and 8-119. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section or provision and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found invalid by any court.

History: L. 1921, ch. 69, § 19; July 1; R.S. 1923, § 8-120.



8-126 Definitions.

8-126. Definitions. The following words and phrases when used in this act shall have the meanings respectively ascribed to them herein:

(a) "All-terrain vehicle" means any motorized nonhighway vehicle 50 inches or less in width, having a dry weight of 1,500 pounds or less, traveling on three or more nonhighway tires.

(b) "Autocycle" means a three-wheel motorcycle that has a steering wheel and seating that does not require the operator to straddle or sit astride it.

(c) "Commission" or "state highway commission" means the director of vehicles of the department of revenue.

(d) "Contractor" means a person, partnership, corporation, local government, county government, county treasurer or other state agency that has contracted with the department to provide services associated with vehicle functions.

(e) "Department" or "motor vehicle department" or "vehicle department" means the division of vehicles of the department of revenue, acting directly or through its duly authorized officers and agents. When acting on behalf of the department of revenue pursuant to this act, a county treasurer shall be deemed to be an agent of the state of Kansas.

(f) "Division" means the division of vehicles of the department of revenue.

(g) "Electric personal assistive mobility device" means a self-balancing two nontandem wheeled device, designed to transport only one person, with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

(h) "Electric vehicle" means a vehicle that is powered by an electric motor drawing current from rechargeable storage batteries or other portable electrical energy storage devices, provided the recharge energy must be drawn from a source off the vehicle, such as, but not limited to:

(1) Residential electric service;

(2) an electric vehicle charging station, also called an EV charging station, an electric recharging point, a charging point, EVSE (Electric Vehicle Supply Equipment) or a public charging station.

(i) "Electronic certificate of title" means any electronic record of ownership, including any lien or liens that may be recorded, retained by the division in accordance with K.S.A. 2016 Supp. 8-135d, and amendments thereto.

(j) "Electronic notice of security interest" means the division's online internet program which enables a dealer or secured party to submit a notice of security interest as defined in this section, and to cancel the notice or release the security interest using the program. This program is also known as the Kansas elien or KSelien.

(k) "Farm tractor" means every motor vehicle designed and used as a farm implement power unit operated with or without other attached farm implements in any manner consistent with the structural design of such power unit.

(l) "Farm trailer" means every trailer and semitrailer as those terms are defined in this section, designed and used primarily as a farm vehicle.

(m) "Foreign vehicle" means every motor vehicle, trailer, or semitrailer which shall be brought into this state otherwise than in ordinary course of business by or through a manufacturer or dealer and which has not been registered in this state.

(n) "Golf cart" means a motor vehicle that has not less than three wheels in contact with the ground, an unladen weight of not more than 1,800 pounds, is designed to be and is operated at not more than 25 miles per hour and is designed to carry not more than four persons including the driver.

(o) "Highway" means every way or place of whatever nature open to the use of the public as a matter of right for the purpose of vehicular travel. The term "highway" shall not be deemed to include a roadway or driveway upon grounds owned by private owners, colleges, universities or other institutions.

(p) "Implement of husbandry" means every vehicle designed or adapted and used exclusively for agricultural operations, including feedlots, and only incidentally moved or operated upon the highways. Such term shall include, but not be limited to:

(1) A farm tractor;

(2) a self-propelled farm implement;

(3) a fertilizer spreader, nurse tank or truck permanently mounted with a spreader used exclusively for dispensing or spreading water, dust or liquid fertilizers or agricultural chemicals, as defined in K.S.A. 2-2202, and amendments thereto, regardless of ownership;

(4) a truck mounted with a fertilizer spreader used or manufactured principally to spread animal dung;

(5) a mixer-feed truck owned and used by a feedlot, as defined in K.S.A. 47-1501, and amendments thereto, and specially designed and used exclusively for dispensing food to livestock in such feedlot.

(q) "Lien" means a security interest as defined in this section.

(r) "Lightweight roadable vehicle" means a multipurpose motor vehicle that is allowed to be driven on public roadways and is required to be registered with, and flown under the direction of, the federal aviation administration.

(s) "Manufacturer" means every person engaged in the business of manufacturing motor vehicles, trailers or semitrailers.

(t) "Micro utility truck" means any motor vehicle which is not less than 48 inches in width, has an overall length, including the bumper, of not more than 160 inches, has an unladen weight, including fuel and fluids, of more than 1,500 pounds, can exceed 40 miles per hour as originally manufactured and is manufactured with a metal cab. "Micro utility truck" does not include a work-site utility vehicle or recreational off-highway vehicle.

(u) "Motor vehicle" means every vehicle, other than a motorized bicycle or a motorized wheelchair, which is self-propelled.

(v) "Motorcycle" means every motor vehicle, including autocycles, designed to travel on not more than three wheels in contact with the ground, except any such vehicle as may be included within the term "tractor" as defined in this section.

(w) "Motorized bicycle" means every device having two tandem wheels or three wheels, which may be propelled by either human power or helper motor, or by both, and which has:

(1) A motor which produces not more than 3.5 brake horsepower;

(2) a cylinder capacity of not more than 130 cubic centimeters;

(3) an automatic transmission; and

(4) the capability of a maximum design speed of no more than 30 miles per hour.

(x) "Motorized wheelchair" means any self-propelled vehicle designed specifically for use by a physically disabled person and such vehicle is incapable of a speed in excess of 15 miles per hour.

(y) "New vehicle dealer" means every person actively engaged in the business of buying, selling or exchanging new motor vehicles, travel trailers, trailers or vehicles and who holds a dealer's contract therefor from a manufacturer or distributor and who has an established place of business in this state.

(z) "Nonresident" means every person who is not a resident of this state.

(aa) "Notice of security interest" means a notification to the division from a dealer or secured party of a purchase money security interest as provided in article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, upon a vehicle which has been sold and delivered to the purchaser describing the vehicle and showing the name, address and acknowledgment of the secured party as well as the name and address of the debtor or debtors and other information the division requires.

(bb) "Oil well servicing, oil well clean-out or oil well drilling machinery or equipment" means a vehicle constructed as a machine used exclusively for servicing, cleaning-out or drilling an oil well and consisting in general of a mast, an engine for power, a draw works and a chassis permanently constructed or assembled for one or more of those purposes. The passenger capacity of the cab of a vehicle shall not be considered in determining whether such vehicle is oil well servicing, oil well clean-out or oil well drilling machinery or equipment.

(cc) "Owner" means a person who holds the legal title of a vehicle, or in the event a vehicle is the subject of an agreement for the conditional sale thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or in the event a vehicle is subject to a lease of 30 days or more with an immediate right of possession vested in the lessee; or in the event a party having a security interest in a vehicle is entitled to possession, then such conditional vendee or lessee or secured party shall be deemed the owner for the purpose of this act.

(dd) "Passenger vehicle" means every motor vehicle, as defined in this section, which is designed primarily to carry 10 or fewer passengers, and which is not used as a truck.

(ee) "Person" means every natural person, firm, partnership, association or corporation.

(ff) "Pole trailer" means any two-wheel vehicle used as a trailer with bolsters that support the load, and do not have a rack or body extending to the tractor drawing the load.

(gg) "Recreational off-highway vehicle" means any motor vehicle more than 50 but not greater than 64 inches in width, having a dry weight of 2,000 pounds or less, traveling on four or more nonhighway tires.

(hh) "Road tractor" means every motor vehicle designed and used for drawing other vehicles, and not so constructed as to carry any load thereon independently, or any part of the weight of a vehicle or load so drawn.

(ii) "Self-propelled farm implement" means every farm implement designed for specific use applications with its motive power unit permanently incorporated in its structural design.

(jj) "Semitrailer" means every vehicle of the trailer type so designed and used in conjunction with a motor vehicle that some part of its own weight and that of its own load rests upon or is carried by another vehicle.

(kk) "Specially constructed vehicle" means any vehicle which shall not have been originally constructed under a distinctive name, make, model or type, or which, if originally otherwise constructed shall have been materially altered by the removal of essential parts, or by the addition or substitution of essential parts, new or used, derived from other vehicles or makes of vehicles.

(ll) "Trailer" means every vehicle without motive power designed to carry property or passengers wholly on its own structure and to be drawn by a motor vehicle.

(mm) "Travel trailer" means every vehicle without motive power designed to be towed by a motor vehicle constructed primarily for recreational purposes.

(nn) "Truck" means a motor vehicle which is used for the transportation or delivery of freight and merchandise or more than 10 passengers.

(oo) "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles, and not so constructed as to carry a load other than a part of the weight of the vehicle or load so drawn.

(pp) "Used vehicle dealer" means every person actively engaged in the business of buying, selling or exchanging used vehicles, and having an established place of business in this state and who does not hold a dealer's contract for the sale of new motor vehicles, travel trailers or vehicles.

(qq) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, excepting electric personal assistive mobility devices or devices moved by human power or used exclusively upon stationary rails or tracks.

(rr) "Vehicle functions" means services relating to the application, processing, auditing or distribution of original or renewal vehicle registrations, certificates of title, driver's licenses and division-issued identification cards associated with services and functions set out in articles 1, 2 and 13 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto. "Vehicle functions" may also include personal property taxation duties set out in article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, and other vehicle-related events described in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

(ss) "Work-site utility vehicle" means any motor vehicle which is not less than 48 inches in width, has an unladen weight, including fuel and fluids, of more than 800 pounds and is equipped with four or more nonhighway tires, a steering wheel and bench or bucket-type seating allowing at least two people to sit side-by-side, and may be equipped with a bed or cargo box for hauling materials. "Work-site utility vehicle" does not include a micro utility truck or recreational off-highway vehicle.

History: L. 1929, ch. 81, § 1; L. 1937, ch. 72, § 1; L. 1955, ch. 294, § 1; L. 1956, ch. 48, § 1; L. 1957, ch. 57, § 1; L. 1968, ch. 411, § 1; L. 1972, ch. 342, § 29; L. 1973, ch. 25, § 1; L. 1975, ch. 426, § 27; L. 1977, ch. 28, § 1; L. 1978, ch. 29, § 1; L. 1982, ch. 36, § 2; L. 1984, ch. 26, § 1; L. 1984, ch. 27, § 1; L. 1984, ch. 28, § 1; L. 1985, ch. 42, § 1; L. 1988, ch. 40, § 1; L. 1991, ch. 33, § 13; L. 1992, ch. 166, § 1; L. 1994, ch. 235, § 1; L. 1996, ch. 220, § 3; L. 1997, ch. 119, § 1; L. 2000, ch. 179, § 5; L. 2001, ch. 19, § 2; L. 2002, ch. 16, § 2; L. 2002, ch. 134, § 1; L. 2005, ch. 71, § 1; L. 2006, ch. 135, § 1; L. 2007, ch. 68, § 1; L. 2008, ch. 167, § 3; L. 2009, ch. 91, § 4; L. 2009, ch. 143, § 2; L. 2010, ch. 164, § 4; L. 2011, ch. 66, § 2; L. 2013, ch. 92, § 1; L. 2015, ch. 48, § 2; L. 2015, ch. 100, § 1; July 1.

Revisor's Note:

Section also amended by L. 2009, ch. 119, § 4, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2015, ch. 12, § 1, but that version was repealed by L. 2015, ch. 100, § 17.



8-126a Number plates or tags; definitions.

8-126a. Number plates or tags; definitions. Whenever in this act or in any other law of this state relating to registration of motor vehicles any of the following words or terms are used: 1. Number plate or plates. 2. License number plates. 3. License number plate. 4. Number plate. 5. Number plates. 6. Registration number plate. 7. License tags. 8. Tags; or any other word, term or phrase of similar import or meaning is used in any such law, the same shall be construed to mean and include any plate, tag, token, marker or sign issued under the provisions of this act for the purpose of identifying vehicles registered under the provisions of the motor-vehicle registration laws of this state or otherwise carrying out the provisions of such laws.

History: L. 1943, ch. 80, § 5; L. 1951, ch. 100, § 1; March 30.



8-127 Registration of vehicles operated in this state; exceptions; temporary operation of certain vehicles without registration, when.

8-127. Registration of vehicles operated in this state; exceptions; temporary operation of certain vehicles without registration, when. (a) Every owner of a motor vehicle, motorized bicycle, trailer or semitrailer intended to be operated upon any highway in this state, whether such owner is a resident of this state or another state, or such motor vehicle, motorized bicycle, trailer or semitrailer is based in this state or another state, before any such vehicle is operated in this state, shall apply for and obtain registration in this state under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto, except as otherwise provided by law or by any interstate contract, agreement, arrangement or declaration made by the director of vehicles.

(b) Any truck or truck tractor bearing registration of a state other than Kansas which is engaged in intrastate movements within this state shall have Kansas registration, except such vehicles which are registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, and except such vehicles as are entitled to engage in intrastate movements within this state under any interstate contract, agreement, consent, arrangement or declaration made by the director of vehicles.

(c) Whenever any person has a current motorcycle, motorized bicycle, passenger vehicle, truck or truck tractor registration and license plate for a vehicle which has been sold, traded or otherwise disposed of not later than 60 days, inclusive of weekends and holidays, after acquiring another motorcycle, motorized bicycle, passenger vehicle, truck or truck tractor to which the registration and license plate will be transferred and such person has complied with all of the conditions precedent to the transfer of the registration except having the registration transferred in the office of the county treasurer, such person may operate the motorcycle, motorized bicycle, passenger vehicle, truck or truck tractor acquired for a period of not to exceed 60 days, inclusive of weekends and holidays, after acquiring the same and pending transferral of registration and license plate in the office of the county treasurer by displaying the motorcycle license plate on the motorcycle acquired, the motorized bicycle license plate on the motorized bicycle acquired, the passenger vehicle license plate on the passenger vehicle acquired, or the truck or truck tractor license plate on the truck or truck tractor acquired. If the acquired vehicle is a new vehicle, such person also must carry and have in possession the assigned certificate of title or bill of sale when operating the acquired vehicle during such sixty-day period.

History: L. 1929, ch. 81, § 5; L. 1955, ch. 44, § 1; L. 1963, ch. 48, § 2; L. 1968, ch. 180, § 1; L. 1971, ch. 16, § 1; L. 1971, ch. 17, § 1; L. 1978, ch. 30, § 1; L. 1980, ch. 29, § 1; L. 1985, ch. 43, § 3; L. 2012, ch. 130, § 1; July 1.



8-127a Registration prohibited for vehicle subject to federal use tax, when; proof of payment of tax.

8-127a. Registration prohibited for vehicle subject to federal use tax, when; proof of payment of tax. No vehicle, subject to the use tax imposed by section 4481 of the internal revenue code of 1954, shall be registered in this state without presentation of proof of payment of such tax, in such form as may be prescribed by the secretary of the treasury of the United States of America.

History: L. 1984, ch. 24, § 1; May 17.



8-128 Registration of vehicles, exceptions.

8-128. Registration of vehicles, exceptions. (a) The following need not be registered under this act, any:

(1) Implement of husbandry;

(2) all-terrain vehicle;

(3) micro utility truck;

(4) golf cart;

(5) work-site utility vehicle;

(6) road roller or road machinery temporarily operated or moved upon the highways;

(7) municipally owned fire truck;

(8) privately owned fire truck subject to a mutual aid agreement with a municipality;

(9) school bus owned and operated by a school district or a nonpublic school which has the name of the municipality, school district or nonpublic school plainly painted thereon;

(10) farm trailer used in carrying not more than 6,000 pounds owned by a person engaged in farming, which trailer is used exclusively by the owner to transport agricultural products produced by such owner or commodities purchased by the owner for use on the farm owned or rented by the owner of such trailer and the weight of any such farm trailer, plus the cargo weight of 6,000 pounds or less, shall not be considered in determining the gross weight for which the truck or truck tractor propelling the same shall be registered; or

(11) farm trailer used and designed for transporting hay or forage from a field to a storage area or from a storage area to a feedlot, which is only incidentally moved or operated upon the highways, except that this paragraph shall not apply to a farm semitrailer.

(b) Self-propelled cranes where the crane operator on a job site operates the controls of such crane from a permanent housing or module on the crane and the crane is not used for the transportation of property, except the property that is required for the operation of the crane itself and earth moving equipment which are equipped with pneumatic tires may be moved on the highways of this state from one job location to another, or to or from places of storage, delivery or repair, without complying with the provisions of the law relating to registration and display of license plates but shall comply with all the other requirements of the law relating to motor vehicles.

(c) Oil well servicing, oil well clean-out or oil well drilling machinery or equipment need not be registered under this act but shall comply with all the other requirements of the law relating to motor vehicles.

(d) A truck permanently mounted with a hydraulic concrete pump and placing boom may be moved on the highways of this state from one job location to another, or to or from places of storage delivery or repair, without being registered under this act, but shall comply with all the other requirements of the law relating to motor vehicles. The provisions of this subsection shall not apply to ready-mix concrete trucks.

History: L. 1929, ch. 81, § 6; L. 1933, ch. 72, § 1; L.1957, ch. 58, § 1; L. 1961, ch. 46, § 1; L. 1967, ch. 57, § 5; L. 1972, ch. 19, § 1; L. 1976, ch. 40, § 3; L. 1977, ch. 29, § 1; L. 1980, ch. 30, § 1; L. 1981, ch. 34, § 1; L. 1984, ch. 27, § 2; L. 1988, ch. 40, § 2; L. 1994, ch. 235, § 2; L. 1995, ch. 61, § 1; L. 1996, ch. 220, § 4; L. 1997, ch. 119, § 2; L. 2001, ch. 41, § 1; L. 2001, ch. 211, § 1; L. 2006, ch. 136, § 1; L. 2007, ch. 140, § 5; L. 2008, ch. 167, § 4; L. 2009, ch. 119, § 5; July 1.



8-129 Application for registration; certificate of title; administration of motor vehicle functions.

8-129. Application for registration; certificate of title; administration of motor vehicle functions. (a) Applications for the registration of a vehicle required to be registered shall be made by the owner, by mail, on-line, electronically or otherwise, in the office of the county treasurer of:

(1) The county in which such owner resides; or

(2) the county in which the owner has a bona fide place of business, if such vehicle is garaged in such county for a period exceeding 90 days. Such place of business shall not be an office or facility established or maintained solely for the purpose of obtaining registration.

Such applications for registration shall be made upon appropriate forms furnished by the department and every application shall contain the name of the owner, such owner's residence address or bona fide place of business, a brief description of the vehicle to be registered and such other information as may be required by the department. If the owner is not a resident of or does not have a bona fide place of business in this state, the owner may make application for registration in any county which the department shall designate, except that in the case of members of the armed forces of the United States, the application may be signed by the owner's spouse, parent, eldest brother or sister, in the order named. With reference to every foreign vehicle which has been registered outside of this state, the owner shall exhibit to the department the certificate of title and registration card, or other evidence of such former registration as may be in the applicant's possession or control, or such other evidence as will satisfy the department that the applicant is the lawful owner or possessor of the vehicle.

(b) The applicant for the registration of a vehicle required to be registered, upon the filing of the application, shall submit a statement certifying that such person has a certificate of title for the motor vehicle, showing the date and identification thereof, or file an application therefor, as provided in this act.

(c) Any reference in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, to a county treasurer or office of a county treasurer performing any services associated with vehicle functions and receiving compensation for such services shall also include contractors that have contracted with the department to perform such services if the director of vehicles determines that a county treasurer has failed to:

(1) Comply with article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, relating to vehicle functions;

(2) comply with rules and regulations promulgated pursuant to subsection (e); or

(3) enter into and abide by a contract with the department to ensure minimum standards and practices are maintained by the county treasurer in the performance of assigned vehicle functions.

(d) The department may appoint contractors to perform some or all of the vehicle functions agreed to by the department and the contractor to be performed. In circumstances involving vehicle registrations, the department shall be required to make the findings required by subsection (c) before contracting with a contractor that is not a county treasurer.

(e) The secretary of revenue may adopt rules and regulations in order to implement and administer the provisions of subsections (c) and (d) to:

(1) Enter into contracts with the county treasurers to perform vehicle functions;

(2) create minimum standards and practices for the performance of vehicle functions;

(3) require criminal background reviews of county treasurers and their staff that will be performing vehicle functions, if needed;

(4) establish and set the limits on the additional, non-statutory fees, if any, that a contractor may charge a person for services relating to vehicle functions; and

(5) create efficient and rapid administrative processes for suspending or revoking a treasurer's ability to perform vehicle functions on behalf of the department if such treasurer violates applicable laws, rules and regulations, or the treasurer's written contract with the department.

Any order of the department suspending or revoking a county treasurer's authorization to perform vehicle functions for the state of Kansas shall include requirements for the county treasurer's reinstatement.

History: L. 1929, ch. 81, § 7; L. 1937, ch. 72, § 3; L. 1938, ch. 11, § 1; L. 1943, ch. 79, § 1; L. 1947, ch. 96, § 1; L. 1951, ch. 101, § 1; L. 1955, ch. 45, § 1; L. 1957, ch. 57, § 2; L. 1959, ch. 46, § 3; L. 1990, ch. 34, § 2; L. 2001, ch. 140, § 2; L. 2006, ch. 136, § 2; L. 2013, ch. 92, § 2; July 1.



8-130 Register of applications to be kept by division of vehicles.

8-130. Register of applications to be kept by division of vehicles. The division of vehicles shall maintain a register of applications received, and when satisfied as to the genuineness and regularity thereof, and that the applicant is entitled thereto, shall register the vehicle therein described as shall be determined by the division, and to have such accessible, so that the vehicle data can be properly located upon sufficient information given the division.

History: L. 1929, ch. 81, § 8; L. 1959, ch. 46, § 4; L. 1985, ch. 43, § 4; July 1.



8-131 Registration receipts.

8-131. Registration receipts. Upon the filing of such application for registration, payment of the fees hereinafter provided the division of vehicles shall register the vehicle and shall issue to the owner a registration receipt which shall contain upon the face thereof the registration number assigned to the owner and to be used upon the vehicle, and such other statements of facts as may be determined by the division.

History: L. 1929, ch. 81, § 9; L. 1937, ch. 72, § 4; L. 1959, ch. 46, § 5; July 1.



8-131b Invalidity of part.

8-131b. Invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1969, ch. 47, § 5; Dec. 31, 1970.



8-132 License plates or decals to be furnished; time for new license plates; personalized license plates, display and cost; rules and regulations.

8-132. License plates or decals to be furnished; time for new license plates; personalized license plates, display and cost; rules and regulations. (a) Subject to the provisions of this section and K.S.A. 8-1,125, and amendments thereto, the division of vehicles shall furnish to every owner whose vehicle shall be registered one license plate for such vehicle. Such license plate shall have displayed on it the registration number assigned to the vehicle and to the owner thereof, the name of the state, which may be abbreviated, and the year or years for which it is issued. The same type of license plates shall be issued for passenger motor vehicles, rented without a driver, as are issued for private passenger vehicles.

(b) During calendar year 1975 commencing on the effective date of this act, and during every fifth calendar year thereafter, the division of vehicles shall furnish one license plate for any type of vehicle an owner registers or has the registration thereof renewed, but during the succeeding four-year period following calendar year 1975 and during the succeeding four-year period following every fifth calendar year subsequent to 1975, the division of vehicles shall not furnish any license plate for the renewal of a vehicle's registration. During calendar year 1976 and during each calendar year thereafter in which a license plate is not issued for the renewal of registration of a vehicle, the division of vehicles shall furnish one decal for the license plate issued for a vehicle as provided in K.S.A. 8-134, and amendments thereto, for each registration and renewal of registration of such vehicle. Notwithstanding the foregoing provisions of this subsection, whenever, in the discretion of the director of vehicles, it is determined that the license plates currently being issued and displayed are not deteriorating to the extent that their replacement is warranted, the director may adopt rules and regulations to extend the five-year issuance cycle provided for in this subsection by one year at a time, and in the same manner the director may further extend such cycle by one year at a time, successively as the director determines appropriate. If the cycle is extended at the expiration of the extended term, new license plates shall again be issued in the manner and for the term provided in such rules and regulations, except that the owner of a motor vehicle currently registered may continue to display the license plate currently being issued and displayed for a period not to exceed three registration years from the date of the expiration of the extended term. The division shall furnish one decal for each such license plate in accordance with the provisions of this subsection.

(c) Two personalized license plates may be issued to any owner or lessee of a passenger vehicle or a truck licensed for a gross weight of not more than 20,000 pounds, who makes proper application to the division of vehicles not less than 60 days prior to such owner's or lessee's renewal of registration date. Such application shall be on a form prescribed by the division and accompanied by a fee of $40, which shall be in addition to any other fee required to renew the registration of such passenger vehicle under the laws of this state. One such personalized license plate shall be displayed on the rear of the vehicle and, at the option of the owner or lessee, the other license plate may be displayed on the front of the vehicle, except that no registration decal shall be issued pursuant to K.S.A. 8-134, and amendments thereto, for any such license plate displayed on the front of such vehicle. One personalized license plate may be issued to any owner of a motorcycle upon proper application in the same manner provided in this subsection (c) for passenger vehicles and trucks. The $40 fee shall be paid only once during the registration period for which such license plates were issued, and any subsequent renewals during the registration period shall be subject only to the registration fee prescribed by K.S.A. 8-143, and amendments thereto. The division shall design distinctive, personalized license plates to be issued which shall contain not more than seven letters or numbers on truck or passenger vehicle license plates and not more than five letters or numbers on motorcycle license plates, or a combination thereof, to be designated by the applicant in lieu of the letters and numbers required by K.S.A. 8-147, and amendments thereto, other than the letters required to designate the county in which such vehicle is registered. Unless the letters or numbers designated by the applicant have been assigned to another vehicle, or unless the letters or numbers designated by the applicant have a profane, vulgar, lewd or indecent meaning or connotation, as determined by the director of vehicles, the division shall assign such letters or numbers to the applicant's vehicle, and the letters or numbers, or combination thereof, so assigned shall be deemed the registration number of such vehicle. Subject to the foregoing provisions, all license plates issued under this section shall be manufactured in accordance with K.S.A. 8-147, and amendments thereto. Such license plates shall be issued for a registration period of five years commencing in 1985 and each five years thereafter.

The secretary of revenue shall adopt rules and regulations necessary to carry out the provisions of this act, including, without limitation, rules and regulations concerning (1) the procedure for insuring that duplicate license plates are not issued throughout the state, (2) the procedure for reserving distinctive license plates for the purpose of obtaining the same on each annual renewal of registration, (3) the procedure for allowing the transfer of personalized license plates from one vehicle to another for which such license plates were originally issued, when the title to the original vehicle has not been transferred and the name or names of the owner or owners listed on the titles to both vehicles are identical, and (4) procedures necessary to coordinate this act with other laws of this state governing registration of vehicles. The director of vehicles shall remit all moneys received by the division of vehicles under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1929, ch. 81, § 10; L. 1943, ch. 80, § 1; L. 1945, ch. 87, § 1; L. 1951, ch. 100, § 2; L. 1951, ch. 103, § 1; L. 1955, ch. 46, § 1; L. 1959, ch. 46, § 13; L. 1972, ch. 342, § 30; L. 1974, ch. 35, § 1; L. 1975, ch. 30, § 1; L. 1977, ch. 30, § 1; L. 1978, ch. 31, § 1; L. 1983, ch. 29, § 1; L. 1984, ch. 29, § 2; L. 1986, ch. 36, § 11; L. 1999, ch. 125, § 2; L. 2001, ch. 5, § 25; L. 2002, ch. 100, § 1; L. 2006, ch. 5, § 1; L. 2009, ch. 89, § 2; Apr. 23.



8-133 Display of license plate.

8-133. Display of license plate. The license plate assigned to the vehicle shall be attached to the rear thereof and shall be so displayed during the current registration year or years. A Kansas registered vehicle shall have no registration plate for any year on the front of the vehicle, except that: (a) The license plate issued for a truck tractor shall be attached to the front of the truck tractor; (b) a model year license plate may be attached to the front of an antique vehicle, in accordance with K.S.A. 8-172, and amendments thereto; or (c) a personalized license plate as authorized under subsection (c) of K.S.A. 8-132, and amendments thereto, may be attached to the front of a passenger vehicle or truck. Every license plate shall at all times be securely fastened to the vehicle to which it is assigned so as to prevent the plate from swinging, and at a height not less than 12 inches from the ground, measuring from the bottom of such plate, in a place and position to be clearly visible, and shall be maintained free from foreign materials and in a condition to be clearly legible. During any period in which the construction of license plates has been suspended pursuant to the provisions of K.S.A. 8-132, and amendments thereto, the plate, tag, token, marker or sign assigned to such vehicle shall be attached to and displayed on such vehicle in such place, position, manner and condition as shall be prescribed by the director of vehicles.

History: L. 1929, ch. 81, § 11; L. 1943, ch. 80, § 2; L. 1945, ch. 87, § 2; L. 1951, ch. 100, § 3; L. 1951, ch. 103, § 2; L. 1955, ch. 46, § 2; L. 1959, ch. 46, § 6; L. 1972, ch. 342, § 31; L. 1974, ch. 35, § 2; L. 1975, ch. 30, § 2; L. 1985, ch. 43, § 5; L. 1998, ch. 140, § 7; L. 1999, ch. 125, § 3; L. 2002, ch. 100, § 2; L. 2008, ch. 7, § 1; July 1.



8-134 Renewal of registration of certain vehicles; registration and reregistration of passenger vehicles; monthly system; park and recreation motor vehicle permits; decals for license plates; rules and regulations.

8-134. Renewal of registration of certain vehicles; registration and reregistration of passenger vehicles; monthly system; park and recreation motor vehicle permits; decals for license plates; rules and regulations. (a) Every vehicle registration under this act shall expire December 31 of each year, except passenger vehicles and vehicles provided for in K.S.A. 8-134a, and amendments thereto. The registration of vehicles to which K.S.A. 8-134a, and amendments thereto, applies shall expire in 1982 and thereafter in accordance with the provisions of subsections (b) and (c). Registration of vehicles shall be renewed annually upon application by the owner and by payment of the fees required by law. Except vehicles subject to K.S.A. 8-134a, and amendments thereto, and passenger vehicles, the renewal shall take effect on January 1 of each year but the owner of the vehicle shall have until and including the last day of February of each year within which to make application for such renewal. The division shall issue for such vehicles a February month decal to correspond with the statutory grace period. Criminal sanctions provided in K.S.A. 8-142, and amendments thereto, for failure to display any license plate or plates or any registration decal required to be affixed to any such license plate for the current registration year shall not be enforced until March 1 of each year. An owner who has made proper application for renewal of registration of a vehicle prior to January 1, but who has not received the license plate or registration card for the ensuing year, shall be entitled to operate or permit the operation of such vehicle upon the highways upon displaying thereon the license plate issued for the preceding year for such time as the director of vehicles finds necessary for issuance of such new license plate.

(b) Every passenger vehicle required by this act to be registered, except as otherwise provided, shall be registered for a period of 12 consecutive months. The division of vehicles, in order to initiate a system of registering or reregistering passenger vehicles during any month of a calendar year, may register or reregister a passenger vehicle for less than a twelve-month period, prorating the annual registration fee, when in the director's opinion such proration tends to fulfill the purpose of the monthly registration system.

(c) Passenger vehicle registration, and the authority to legally operate, use, or tow such vehicle on the highway shall expire at 12 midnight on the last day of the last month of the twelve-month period for which such vehicle was registered, and the owner shall see that such vehicle is reregistered as required by this act. The director of vehicles shall designate the registration period for each passenger vehicle in order to as nearly as feasible equalize registration or reregistration within the 12 months of the year. Any vehicle after having once been registered shall upon reregistration, be registered for the same twelve-month period except when the certificate of title has been transferred as provided by law. In this case, the vehicle shall be registered by the division of vehicles in accordance with the system adopted.

(d) For the purpose of this act, hearses and electrically propelled vehicles shall be classified as passenger vehicles.

(e) Every owner who registers or reregisters a vehicle in a calendar year, and in any calendar year in which a license plate is not issued for the renewal of registration of such vehicle, shall be furnished by the division one decal for the license plate issued for such vehicle and required by K.S.A. 8-133, and amendments thereto, to be affixed to the rear of such vehicle. Such decal shall be affixed to the number plate affixed to the rear of such vehicle and shall contain the letters designating the county in which such vehicle is registered, as provided in K.S.A. 8-147, and amendments thereto, shall indicate the license plate number for which the decal is to be affixed and shall indicate the year in which such registration expires. The color of a decal shall be such that it contrasts with the color of the license plate to which it is to be affixed, and the director of vehicles shall change the color of such decals each year, without duplicating the same color in any five-year period or such extended period as the director designates under K.S.A. 8-132(b), and amendments thereto. Such decals shall be so constructed that once a decal has been affixed to a license plate it cannot be removed without destroying the decal, and the surface of such decals shall be capable of reflecting light. Consistent with the foregoing, the director of vehicles shall prescribe the size of and material to be used in the production of such decals, and the director of vehicles shall designate the location on a number plate where such decal shall be affixed.

(f) (1) The owner of a vehicle may, at the time of such registration or reregistration, purchase a park and recreation motor vehicle permit. Such permit shall cost $15 until such time as the amount for such permit is changed by rules and regulations of the secretary of wildlife, parks and tourism.

(2) Such permit shall be nontransferable and shall expire on the date of expiration of the vehicle registration.

(3) Except as provided in subsection (f)(4), the county treasurer shall remit all such moneys paid to the county treasurer to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall be credited as provided in K.S.A. 32-991, and amendments thereto.

(4) The county treasurer may collect and retain a service charge fee of up to $.50 for each park and recreation motor vehicle permit issued or sold by the county treasurer.

(5) As a condition of receiving the park and recreation motor vehicle permit, the applicant shall consent to the sharing of information, including, but not limited to, the applicant's name, address, email address and phone number, with the secretary of wildlife, parks and tourism by the division of motor vehicles.

(g) The secretary of revenue shall adopt rules and regulations necessary to accomplish the purpose of this act.

History: L. 1929, ch. 81, § 12; L. 1969, ch. 47, § 1; L. 1972, ch. 342, § 32; L. 1974, ch. 35, § 3; L. 1975, ch. 30, § 3; L. 1979, ch. 35, § 1; L. 1981, ch. 36, § 2; L. 1983, ch. 29, § 2; L. 2003, ch. 34, § 1; L. 2012, ch. 164, § 1; L. 2015, ch. 49, § 1; July 1.



8-134a Registration and reregistration of pickup trucks, motorcycles, motorized bicycles and recreational vehicles; rules and regulations.

8-134a. Registration and reregistration of pickup trucks, motorcycles, motorized bicycles and recreational vehicles; rules and regulations. (a) On and after January 1, 1999, any truck or truck tractor registered for a gross weight of 12,000 pounds or less, motorcycles, motorized bicycles and recreational vehicles, as defined in K.S.A. 79-5118, and amendments thereto, shall be registered or reregistered in accordance with the provisions of subsections (b) and (c) of K.S.A. 8-134, and amendments thereto. The provisions of this section shall not apply to vehicles registered on an apportioned basis as part of a fleet under the provisions of K.S.A. 8-1,100 to 8-1,123, inclusive, and amendments thereto, or vehicles registered under the provisions of K.S.A. 8-166 et seq., and amendments thereto.

(b) The division of vehicles, in order to initiate a system of registering or reregistering vehicles included in subsection (a) during any month of a calendar year, may register or reregister such vehicles for less than a twelve-month period, prorating the annual registration fee and taxes imposed under K.S.A. 79-5101 et seq., and amendments thereto, when in the director's opinion such tends to fulfill the purpose of the monthly registration of this section. The secretary of revenue may adopt rules and regulations for the administration of this section and to carry out the purpose of the act of which this section is a part.

History: L. 1981, ch. 36, § 1; L. 1994, ch. 237, § 10; L. 1994, ch. 320, § 1; L. 1997, ch. 119, § 3; L. 1998, ch. 140, § 1; Jan. 1, 1999.



8-135 Transfer of ownership of vehicles; registration; fees and penalties; certificate of title, form, fee; assignment and reassignment; liens, statement of, release of, liability for failure to comply, notice of security interest, execution; purchase and sale of vehicle, requirements; written consent by lienholder; transfer-on-death; reaffirmation of sale; assignment of title form; electronic certificate of title; reassignment forms; export title; rebuilt salvage vehicle.

8-135. Transfer of ownership of vehicles; registration; fees and penalties; certificate of title, form, fee; assignment and reassignment; liens, statement of, release of, liability for failure to comply, notice of security interest, execution; purchase and sale of vehicle, requirements; written consent by lienholder; transfer-on-death; reaffirmation of sale; assignment of title form; electronic certificate of title; reassignment forms; export title; rebuilt salvage vehicle. (a) Upon the transfer of ownership of any vehicle registered under this act, the registration of the vehicle and the right to use any license plate thereon shall expire and thereafter there shall be no transfer of any registration, and the license plate shall be removed by the owner thereof. Except as provided in K.S.A. 8-172, and amendments thereto, and 8-1,147, and amendments thereto, it shall be unlawful for any person, other than the person to whom the license plate was originally issued, to have possession thereof. When the ownership of a registered vehicle is transferred, the original owner of the license plate may register another vehicle under the same number, upon application and payment of a fee of $1.50, if such other vehicle does not require a higher license fee. If a higher license fee is required, then the transfer may be made upon the payment of the transfer fee of $1.50 and the difference between the fee originally paid and that due for the new vehicle.

(b) Subject to the provisions of subsection (a) of K.S.A. 8-198, and amendments thereto, upon the transfer or sale of any vehicle by any person or dealer, or upon any transfer in accordance with K.S.A. 59-3511, and amendments thereto, the new owner thereof, within 60 days, inclusive of weekends and holidays, from date of such transfer shall make application to the division for registration or reregistration of the vehicle, but no person shall operate the vehicle on any highway in this state during the sixty-day period without having applied for and obtained temporary registration from the county treasurer or from a dealer. After the expiration of the sixty-day period, it shall be unlawful for the owner or any other person to operate such vehicle upon the highways of this state unless the vehicle has been registered as provided in this act. For failure to make application for registration as provided in this section, a penalty of $2 shall be added to other fees. When a person has a current motorcycle or passenger vehicle registration and license plate, including any registration decal affixed thereto, for a vehicle and has sold or otherwise disposed of the vehicle and has acquired another motorcycle or passenger vehicle and intends to transfer the registration and the license plate to the motorcycle or passenger vehicle acquired, but has not yet had the registration transferred in the office of the county treasurer, such person may operate the motorcycle or passenger vehicle acquired for a period of not to exceed 60 days by displaying the license plate on the rear of the vehicle acquired. If the acquired vehicle is a new vehicle such person also must carry the assigned certificate of title or manufacturer's statement of origin when operating the acquired vehicle, except that a dealer may operate such vehicle by displaying such dealer's dealer license plate.

(c) Certificate of title: No vehicle required to be registered shall be registered or any license plate or registration decal issued therefor, unless the applicant for registration shall present satisfactory evidence of ownership and apply for an original certificate of title for such vehicle. The following paragraphs of this subsection shall apply to the issuance of a certificate of title for a nonhighway vehicle, salvage vehicle or rebuilt salvage vehicle, as defined in K.S.A. 8-197, and amendments thereto, except to the extent such paragraphs are made inapplicable by or are inconsistent with K.S.A. 8-198, and amendments thereto, and to any electronic certificate of title, except to the extent such paragraphs are made inapplicable by or are inconsistent with K.S.A. 2016 Supp. 8-135d, and amendments thereto, or with rules and regulations adopted pursuant to K.S.A. 2016 Supp. 8-135d, and amendments thereto.

The provisions of paragraphs (1) through (14) shall apply to any certificate of title issued prior to January 1, 2003, which indicates that there is a lien or encumbrance on such vehicle.

(1) An application for certificate of title shall be made by the owner or the owner's agent upon a form furnished by the division and shall state all liens or encumbrances thereon, and such other information as the division may require. Notwithstanding any other provision of this section, no certificate of title shall be issued for a vehicle having any unreleased lien or encumbrance thereon, unless the transfer of such vehicle has been consented to in writing by the holder of the lien or encumbrance. Such consent shall be in a form approved by the division. In the case of members of the armed forces of the United States while the United States is engaged at war with any foreign nation and for a period of six months next following the cessation of hostilities, such application may be signed by the owner's spouse, parents, brother or sister. The county treasurer shall use reasonable diligence in ascertaining whether the facts stated in such application are true, and if satisfied that the applicant is the lawful owner of such vehicle, or otherwise entitled to have the same registered in such applicant's name, shall so notify the division, who shall issue an appropriate certificate of title. The certificate of title shall be in a form approved by the division, and shall contain a statement of any liens or encumbrances which the application shows, and such other information as the division determines.

(2) The certificate of title shall contain upon the reverse side a form for assignment of title to be executed by the owner. This assignment shall contain a statement of all liens or encumbrances on the vehicle at the time of assignment. The certificate of title shall also contain on the reverse side blank spaces so that an abstract of mileage as to each owner will be available. The seller at the time of each sale shall insert and certify the mileage and the purchase price on the form filed for application or reassignment of title, and the division shall insert such mileage on the certificate of title when issued to purchaser or assignee. The signature of the purchaser or assignee is required on the form filed for application or reassignment of title, acknowledging the odometer and purchase price certification made by the seller, except that vehicles which are 10 model years or older and trucks with a gross vehicle weight of more than 16,000 pounds shall be exempt from the mileage acknowledgment requirement of the purchaser or assignee. Such title shall indicate whether the vehicle for which it is issued has been titled previously as a nonhighway vehicle or salvage vehicle. In addition, the reverse side shall contain two forms for reassignment by a dealer, stating the liens or encumbrances thereon. The first form of reassignment shall be used only when a dealer sells the vehicle to another dealer. The second form of reassignment shall be used by a dealer when selling the vehicle to another dealer or the ultimate owner of the vehicle. The reassignment by a dealer shall be used only where the dealer resells the vehicle, and during the time that the vehicle remains in the dealer's possession for resale, the certificate of title shall be dormant. When the ownership of any vehicle passes by operation of law, or repossession upon default of a lease, security agreement, or executory sales contract, the person owning such vehicle, upon furnishing satisfactory proof to the county treasurer of such ownership, may procure a certificate of title to the vehicle. When a vehicle is registered in another state and is repossessed in another state, the owner of such vehicle shall not be entitled to obtain a valid Kansas title or registration, except that when a vehicle is registered in another state, but is financed originally by a financial institution chartered in the state of Kansas or when a financial institution chartered in Kansas purchases a pool of motor vehicle loans from the resolution trust corporation or a federal regulatory agency, and the vehicle is repossessed in another state, such Kansas financial institution shall be entitled to obtain a valid Kansas title or registration. In addition to any other fee required for the issuance of a certificate of title, any applicant obtaining a certificate of title for a repossessed vehicle shall pay a fee of $3.

(3) Dealers shall execute, upon delivery to the purchaser of every new vehicle, a manufacturer's statement of origin stating the liens and encumbrances thereon. Such statement of origin shall be delivered to the purchaser at the time of delivery of the vehicle or at a time agreed upon by the parties, not to exceed 30 days, inclusive of weekends and holidays. The agreement of the parties shall be executed on a form approved by the division. In the event delivery of title cannot be made personally, the seller may deliver the manufacturer's statement of origin by restricted mail to the address of purchaser shown on the purchase agreement. The manufacturer's statement of origin may include an attachment containing assignment of such statement of origin on forms approved by the division. Upon the presentation to the division of a manufacturer's statement of origin, by a manufacturer or dealer for a new vehicle, sold in this state, a certificate of title shall be issued if there is also an application for registration, except that no application for registration shall be required for a travel trailer used for living quarters and not operated on the highways.

(4) The fee for each original certificate of title shall be $10 in addition to the fee for registration of such vehicle, trailer or semitrailer. The certificate of title shall be good for the life of the vehicle, trailer or semitrailer while owned or held by the original holder of the certificate of title.

(5) Except for a vehicle registered by a federally recognized Indian tribe, as provided in paragraph (16), upon sale and delivery to the purchaser of every vehicle subject to a purchase money security interest as provided in article 9 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, the dealer or secured party may complete a notice of security interest and when so completed, the purchaser shall execute the notice, in a form prescribed by the division, describing the vehicle and showing the name and address of the secured party and of the debtor and other information the division requires. On and after July 1, 2007, only one lien shall be taken or accepted for vehicles with a gross vehicle weight rating of 26,000 pounds or less. As used in this section "gross vehicle weight rating" shall have the meaning ascribed thereto in K.S.A. 66-1,108, and amendments thereto. The dealer or secured party, within 30 days of the sale and delivery, may mail or deliver the notice of security interest, together with a fee of $2.50, to the division. The notice of security interest shall be retained by the division until it receives an application for a certificate of title to the vehicle and a certificate of title is issued. The certificate of title shall indicate any security interest in the vehicle. Upon issuance of the certificate of title, the division shall mail or deliver confirmation of the receipt of the notice of security interest, the date the certificate of title is issued and the security interest indicated, to the secured party at the address shown on the notice of security interest. The proper completion and timely mailing or delivery of a notice of security interest by a dealer or secured party shall perfect a security interest in the vehicle, as referenced in K.S.A. 2016 Supp. 84-9-311, and amendments thereto, on the date of such mailing or delivery. The county treasurers shall mail a copy of the title application to the lienholder. For any vehicle subject to a lien, the county treasurer shall collect from the applicant a $1.50 service fee for processing and mailing a copy of the title application to the lienholder.

(6) It shall be unlawful for any person to operate in this state a vehicle required to be registered under this act, or to transfer the title to any such vehicle to any person or dealer, unless a certificate of title has been issued as herein provided. In the event of a sale or transfer of ownership of a vehicle for which a certificate of title has been issued, which certificate of title is in the possession of the transferor at the time of delivery of the vehicle, the holder of such certificate of title shall endorse on the same an assignment thereof, with warranty of title in a form prescribed by the division and printed thereon and the transferor shall deliver the same to the buyer at the time of delivery to the buyer of the vehicle or at a time agreed upon by the parties, not to exceed 60 days, inclusive of weekends and holidays, after the time of delivery. The agreement of the parties shall be executed on a form provided by the division. The requirements of this paragraph concerning delivery of an assigned title are satisfied if the transferor mails to the transferee by restricted mail the assigned certificate of title within the 60 days, and if the transferor is a dealer, as defined by K.S.A. 8-2401, and amendments thereto, such transferor shall be deemed to have possession of the certificate of title if the transferor has made application therefor to the division. The buyer shall then present such assigned certificate of title to the division at the time of making application for registration of such vehicle. A new certificate of title shall be issued to the buyer, upon payment of the fee of $10. If such vehicle is sold to a resident of another state or country, the dealer or person making the sale shall notify the division of the sale and the division shall make notation thereof in the records of the division. When a person acquires a security interest that such person seeks to perfect on a vehicle subsequent to the issuance of the original title on such vehicle, such person shall require the holder of the certificate of title to surrender the same and sign an application for a mortgage title in form prescribed by the division. Upon such surrender such person shall immediately deliver the certificate of title, application, and a fee of $10 to the division. Delivery of the surrendered title, application and tender of the required fee shall perfect a security interest in the vehicle as referenced in K.S.A. 2016 Supp. 84-9-311, and amendments thereto. On and after July 1, 2007, only one lien may be taken or accepted for security for an obligation to be secured by a lien to be shown on a certificate of title for vehicles with a gross vehicle weight rating, as defined in K.S.A. 66-1,108, and amendments thereto, of 26,000 pounds or less. A refinancing shall not be subject to the limitations of this act. A refinancing is deemed to occur when the original obligation is satisfied and replaced by a new obligation. Lien obligations created before July 1, 2007, which are of a continuing nature shall not be subject to the limitations of this act until the obligation is satisfied. A lien in violation of this provision is void. Upon receipt of the surrendered title, application and fee, the division shall issue a new certificate of title showing the liens or encumbrances so created, but only one lien or encumbrance may be shown upon a title for vehicles with a gross vehicle rating of 26,000 pounds or less, and not more than two liens or encumbrances may be shown upon a title for vehicles in excess of 26,000 pounds gross vehicle weight rating. When a prior lienholder's name is removed from the title, there must be satisfactory evidence presented to the division that the lien or encumbrance has been paid. When the indebtedness to a lienholder, whose name is shown upon a title, is paid in full, such lienholder shall comply with the provisions of K.S.A. 2016 Supp. 8-1,157, and amendments thereto.

(7) It shall be unlawful for any person to buy or sell in this state any vehicle required to be registered, unless, at the time of delivery thereof or at a time agreed upon by the parties, not to exceed 60 days, inclusive of weekends and holidays, after the time of delivery, there shall pass between the parties a certificate of title with an assignment thereof. The sale of a vehicle required to be registered under the laws of this state, without assignment of the certificate of title, is fraudulent and void, unless the parties shall agree that the certificate of title with assignment thereof shall pass between them at a time other than the time of delivery, but within 60 days thereof. The requirements of this paragraph concerning delivery of an assigned title shall be satisfied if (A) the seller mails to the purchaser by restricted mail the assigned certificate of title within 60 days, or (B) if the transferor is a dealer, as defined by K.S.A. 8-2401, and amendments thereto, such seller shall be deemed to have possession of the certificate of title if such seller has made application therefor to the division, or (C) if the transferor is a dealer and has assigned a title pursuant to paragraph (9) of this subsection (c).

(8) In cases of sales under the order of a court of a vehicle required to be registered under this act, the officer conducting such sale shall issue to the purchaser a certificate naming the purchaser and reciting the facts of the sale, which certificate shall be prima facie evidence of the ownership of such purchaser for the purpose of obtaining a certificate of title to such motor vehicle and for registering the same. Any such purchaser shall be allowed 60 days, inclusive of weekends and holidays, from the date of sale to make application to the division for a certificate of title and for the registering of such motor vehicle.

(9) Any dealer who has acquired a vehicle, the title for which was issued under the laws of and in a state other than the state of Kansas, shall not be required to obtain a Kansas certificate of title therefor during the time such vehicle remains in such dealer's possession and at such dealer's place of business for the purpose of sale. The purchaser or transferee shall present the assigned title to the division of vehicles when making application for a certificate of title as provided in subsection (c)(1).

(10) Motor vehicles may be held and titled in transfer-on-death form.

(11) Notwithstanding the provisions of this act with respect to time requirements for delivery of a certificate of title, or manufacturer's statement of origin, as applicable, any person who chooses to reaffirm the sale in writing on a form approved by the division which advises them of their rights pursuant to paragraph (7) of subsection (c) and who has received and accepted assignment of the certificate of title or manufacturer's statement of origin for the vehicle in issue may not thereafter void or set aside the transaction with respect to the vehicle for the reason that a certificate of title or manufacturer's statement of origin was not timely delivered, and in such instances the sale of a vehicle shall not be deemed to be fraudulent and void for that reason alone.

(12) The owner of any vehicle assigning a certificate of title in accordance with the provisions of this section may file with the division a form indicating that such owner has assigned such certificate of title. Such forms shall be furnished by the division and shall contain such information as the division may require. Any owner filing a form as provided in this paragraph shall pay a fee of $10. The filing of such form shall be prima facie evidence that such certificate of title was assigned and shall create a rebuttable presumption. If the assignee of a certificate of title fails to make application for registration, an owner assigning such title and filing the form in accordance with the provisions of this paragraph shall not be held liable for damages resulting from the operation of such vehicle.

(13) Application for a certificate of title on a boat trailer with a gross weight over 2,000 pounds shall be made by the owner or the owner's agent upon a form to be furnished by the division and shall contain such information as the division shall determine necessary. The division may waive any information requested on the form if it is not available. The application together with a bill of sale for the boat trailer shall be accepted as prima facie evidence that the applicant is the owner of the boat trailer, provided that a Kansas title for such trailer has not previously been issued. If the application and bill of sale are used to obtain a certificate of title for a boat trailer under this paragraph, the certificate of title shall not be issued until an inspection in accordance with subsection (a) of K.S.A. 8-116a, and amendments thereto, has been completed.

(14) In addition to the two forms for reassignment under paragraph (2) of subsection (c), a dealer may attach one additional reassignment form to a certificate of title. The director of vehicles shall prescribe and furnish such reassignment forms. The reassignment form shall be used by a dealer when selling the vehicle to another dealer or the ultimate owner of the vehicle only when the two reassignment forms under paragraph (2) of subsection (c) have already been used. The fee for a reassignment form shall be $6.50. A dealer may purchase reassignment forms in multiples of five upon making proper application and the payment of required fees.

(15) A first stage manufacturer, as defined in K.S.A. 8-2401, and amendments thereto, who manufactures a motor vehicle in this state, and who sells such motor vehicles to dealers located in a foreign country, may execute a manufacturers statement of origin to the division of vehicles for the purpose of obtaining an export certificate of title. The motor vehicle issued an export certificate of title shall not be required to be registered in this state. An export certificate of title shall not be used to register such vehicle in the United States.

(16) A security interest in a vehicle registered by a federally recognized Indian tribe shall be deemed valid under Kansas law if validly perfected under the applicable tribal law and the lien is noted on the face of the tribal certificate of title.

(17) On and after January 1, 2010, a certificate of title issued for a rebuilt salvage vehicle for the initial time, shall indicate on such title, the reduced classification of such vehicle as provided under K.S.A. 79-5104, and amendments thereto.

History: L. 1929, ch. 81, § 13; L. 1937, ch. 72, § 5; L. 1938, ch. 12, § 1; L. 1941, ch. 93, § 1; L. 1943, ch. 79, § 2; L. 1955, ch. 47, § 1; L. 1959, ch. 46, § 7; L. 1961, ch. 47, § 1; L. 1963, ch. 48, § 1; L. 1965, ch. 60, § 1; L. 1968, ch. 411, § 2; L. 1970, ch. 46, § 1; L. 1971, ch. 18, § 1; L. 1972, ch. 20, § 1; L. 1974, ch. 35, § 4; L. 1975, ch. 30, § 4; L. 1975, ch. 31, § 1; L. 1975, ch. 32, § 1; L. 1977, ch. 31, § 1; L. 1978, ch. 32, § 1; L. 1979, ch. 36, § 1; L. 1980, ch. 31, § 1; L. 1984, ch. 31, § 1; L. 1985, ch. 43, § 6; L. 1987, ch. 42, § 1; L. 1989, ch. 36, § 1; L. 1989, ch. 37, § 1; L. 1990, ch. 36, § 1; L. 1991, ch. 33, § 14; L. 1992, ch. 63, § 1; L. 1993, ch. 176, § 2; L. 1995, ch. 88, § 1; L. 1996, ch. 260, § 1; L. 1997, ch. 56, § 1; L. 1997, ch. 138, § 6; L. 1998, ch. 140, § 8; L. 1999, ch. 114, § 1; L. 2000, ch. 73, § 3; L. 2002, ch. 134, § 2; L. 2002, ch. 134, § 3; L. 2003, ch. 30, § 1; L. 2004, ch. 35, § 1; L. 2005, ch. 2, § 1; L. 2005, ch. 186, § 1; L. 2006, ch. 18, § 1; L. 2007, ch. 60, § 1; L. 2007, ch. 135, § 1; L. 2008, ch. 102, § 1; L. 2009, ch. 26, § 1; L. 2012, ch. 130, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 167, § 1, but that version was repealed by L. 2005, ch. 186, § 23.

Section was amended twice in the 2006 session, see also 8-135e.



8-135a Adding names of family members to titles and registrations.

8-135a. Adding names of family members to titles and registrations. A person in whose name a vehicle is titled and registered may add their spouse's name by assigning the title from the titleholder to titleholder and spouse and by applying for a name change title and registration. A son or daughter in whose name a vehicle is titled and registered may add a parent's name by assigning the title from such son or daughter to such son or daughter and parent and by applying for a name change title and registration. A parent may add a son or daughter's name by assigning the title from such parent to such parent and parent's son or daughter and by applying for a name change title and registration. Application for name change title and registration shall be made in the manner required by law, including certification of insurance coverage. The fee shall be $10 for the title, and no charge shall be made for the registration, except, when applicable, the fee for transfer of registration under K.S.A. 8-135, and amendments thereto.

History: L. 1982, ch. 32, § 1; L. 1987, ch. 42, § 2; L. 1993, ch. 176, § 3; L. 1996, ch. 260, § 2; L. 1999, ch. 114, § 2; L. 2002, ch. 134, § 4; L. 2003, ch. 30, § 2; July 1.



8-135c Nonrepairable vehicle certificate; definitions; requirements; application; penalties.

8-135c. Nonrepairable vehicle certificate; definitions; requirements; application; penalties. (a) The provisions of this section shall be a part of and supplemental to the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and as used in this section, the words and phrases defined by K.S.A. 8-126, and amendments thereto, shall have the meanings respectively ascribed to them therein.

(b) As used in this section:

(1) "Nonrepairable vehicle" means any motor vehicle which: (A) Has been damaged, destroyed, wrecked, burned or submerged in water to the extent that such motor vehicle is incapable of safe operation for use on roads or highways and has no resale value except as a source of parts or scrap only; or (B) the owner irreversibly designates as a source of parts or scrap;

(2) "nonrepairable vehicle certificate" means a motor vehicle ownership document issued by the division designating that vehicle a nonrepairable vehicle.

(c) (1) Except as otherwise provided by this section, the owner of a vehicle that meets the definition of a nonrepairable vehicle shall apply to the division for a nonrepairable vehicle certificate before the ownership of the motor vehicle is transferred. In no event shall such application be made more than 60 days after the vehicle is determined to be a nonrepairable vehicle.

(2) Every insurance company, which pursuant to a damage settlement, acquires ownership of a vehicle that has incurred damage requiring the vehicle to be designated a nonrepairable vehicle, shall apply to the division for a nonrepairable vehicle certificate within 60 days after the title is assigned and delivered by the owner to the insurance company, with all liens released.

(3) Every insurance company which makes a damage settlement for a vehicle that has incurred damage requiring such vehicle to be designated a nonrepairable vehicle, but does not acquire ownership of the vehicle, shall notify the vehicle owner of the owner's obligation to apply to the department for a nonrepairable vehicle certificate for the motor vehicle, and shall notify the division of this fact in accordance with procedures established by the division. The vehicle owner shall apply to the division for a nonrepairable vehicle certificate within 60 days after being notified by the insurance company.

(4) The lessee of any vehicle which incurs damage requiring the vehicle to be designated a nonrepairable vehicle shall notify the lessor of this fact within 30 days of the determination that the vehicle is a nonrepairable vehicle.

(5) The lessor of any motor vehicle which has incurred damage requiring the vehicle to be titled as a nonrepairable vehicle, shall apply to the division for a nonrepairable vehicle certificate within 60 days after being notified of this fact by the lessee.

(6) Every person acquiring ownership of a motor vehicle that meets the definition of a nonrepairable vehicle, for which a nonrepairable vehicle certificate has not been issued, shall apply to the division for the required document prior to any further transfer of such vehicle, but in no event, more than 60 days after ownership is acquired.

(7) Failure to apply for a nonrepairable vehicle certificate as provided by this subsection shall be a class C nonperson misdemeanor.

(d) (1) Upon notification of a vehicle's designation as a nonrepairable vehicle, the division shall issue a nonrepairable vehicle certificate.

(2) Each nonrepairable vehicle certificate shall contain the same identifying information and comply with format, size and security requirements applicable to certificates of title under K.S.A. 8-135, and amendments thereto, and shall be conspicuously labeled with this designation on the face of the certificate.

(3) Each application for a nonrepairable vehicle certificate shall be accompanied by the fee required for an original certificate of title under K.S.A. 8-135, and amendments thereto, and if the application is not made within the time prescribed by subsection (c), an additional fee of $2.

(e) (1) No motor vehicle for which a nonrepairable vehicle certificate has been issued shall be titled or registered by the division for use on the roads or highways of this state.

(2) Ownership of the motor vehicle for which a nonrepairable vehicle certificate has been issued may only be transferred once.

(3) Any motor vehicle transferred through the use of a nonrepairable vehicle certificate shall be dismantled, disassembled or recycled and may not be sold as a unit at retail.

When the nonrepairable vehicle has been crushed, dismantled, disassembled or recycled and such vehicle is sold to a scrap processor for recycling after the salvageable parts have been removed, the owner shall surrender the nonrepairable vehicle certificate to the division with the word recycled written or stamped across its face and no certificate of title of any type shall be issued nor any registration allowed again for such vehicle.

(4) A nonrepairable vehicle certificate may be used to transfer ownership of a motor vehicle 10 or more model years of age, in accordance with this section, when the owner does not have a certificate of title in the owner's possession.

(f) The secretary of the department of revenue may adopt rules and regulations as the secretary deems necessary to carry out the provisions of this section.

History: L. 2000, ch. 73, § 1; L. 2009, ch. 63, § 1; L. 2012, ch. 130, § 3; July 1.



8-135d Electronic certificates of title.

8-135d. Electronic certificates of title. (a) On and after January 1, 2003, when an assignment of title or manufacturer's statement of origin indicates that there is a lien or encumbrance on a vehicle or if a notice of security interest has been filed with the division, the division shall retain possession of such certificate of title electronically and shall create an electronic certificate of title. The provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall apply to an electronic certificate of title, except as otherwise provided by statute or by rules and regulations adopted pursuant to subsection (b).

(b) The secretary of revenue is hereby authorized to adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 2002, ch. 48, § 1; Jan. 1, 2003.



8-136 Dealer license plates; manufacturers' and dealers' use and limitations on use; display; proof of payment of personal property tax before issuance; transportation of certain trailers.

8-136. Dealer license plates; manufacturers' and dealers' use and limitations on use; display; proof of payment of personal property tax before issuance; transportation of certain trailers. (a) A licensed manufacturer of or licensed dealer in vehicles demonstrating, displaying or exhibiting any such vehicle upon any highway in lieu of registering each such vehicle, may obtain from the division of vehicles, upon application therefor upon the proper official form, and payment of the fees required by law, and attach to each such vehicle, one license plate which shall have a distinctive number, the name of this state, which may be abbreviated, and the year for which issued, together with the word "dealer" or a distinguishing symbol indicating that such license plate is issued to a manufacturer or dealer. Any such license plate may, during the calendar year for which issued, be transferred from one such vehicle to another owned or operated by such manufacturer or dealer. Such a license plate may be used in lieu of regular vehicle registration for the purposes of demonstrating, displaying or exhibiting vehicles held in inventory of such manufacturer or dealer. Such a license plate may also be used on such dealer's service vehicle, or substitute vehicles owned by the dealer but loaned to a customer when the dealer is repairing such customer's vehicle and for all other purposes incidental to a dealer's vehicle business. Except as provided in subsection (d), such a license plate may not be used by a manufacturer or dealer to haul commodities weighing in excess of two tons. Such license plates shall not be used on a wrecker or tow truck when providing wrecker or towing service as defined by K.S.A. 66-1329, and amendments thereto.

(b) No manufacturer of or dealer in vehicles shall cause or permit any such vehicle owned by such person to be operated or moved upon a highway unless there is displayed upon such vehicle a license plate as required by this section.

(c) No license plates shall be issued to any manufacturer or dealer unless such manufacturer or dealer at the time of making application therefor shall exhibit to the county treasurer or the division of vehicles a receipt showing that the applicant has paid all personal property taxes levied against such manufacturer or dealer for the preceding year, including taxes assessed against motor vehicles of such manufacturer or dealer which were assessed as stock in trade, or unless the manufacturer or dealer shall exhibit satisfactory evidence to the county treasurer that such manufacturer or dealer had no taxable property for the preceding year or if the application is made directly to the division of vehicles there shall be presented a statement by the county treasurer that the manufacturer or dealer had no taxable property for the preceding year. If application for registration is made before May 10, the receipt may show payment of only 1/2 of the preceding year's taxes.

(d) A trailer manufacturer or dealer is authorized to use a license plate issued under this section for the transportation of not more than four trailers. Such manufacturer or dealer shall be in compliance with the provisions of article 19 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1929, ch. 81, § 14; L. 1949, ch. 100, § 1; L. 1955, ch. 46, § 3; L. 1959, ch. 46, § 8; L. 1961, ch. 48, § 1; L. 1980, ch. 32, § 1; L. 1984, ch. 25, § 7; L. 2005, ch. 100, § 1; L. 2013, ch. 8, § 1; July 1.



8-138a Nonresident owners licensed in state of residence; reciprocal privileges.

8-138a. Nonresident owners licensed in state of residence; reciprocal privileges. The provisions of this section shall apply only to the nonresident owner or owners of any motor vehicle constructed and operated primarily for the transportation of the driver or the driver and one or more nonpaying passengers. Such nonresident owners, when duly licensed in the state of residence, are hereby granted the privilege of operation of any such vehicle within this state to the extent that reciprocal privileges are granted to residents of this state by the state of residence of such nonresident owner.

History: L. 1968, ch. 180, § 4; July 1.



8-139 Lost license plates, certificate of title, registration decal or registration receipts; fees for duplicates; exception.

8-139. Lost license plates, certificate of title, registration decal or registration receipts; fees for duplicates; exception. In the event that any license plate, certificate of title, registration decal or registration receipt issued hereunder, shall be lost, mutilated, or shall have become illegible, the person who is entitled thereto shall make immediate application for and obtain a duplicate or substitute therefor, upon furnishing information of such fact satisfactory to the division and upon payment of the required fees: Namely, certificate of title, $10, registration receipt, $1, registration decal, $.50, license plates, $2. In case the license plate is of such type or constructed in such a way that it is not reasonably possible to remove it from the vehicle to which it is attached without destroying or mutilating such license plate, and the ownership of such vehicle shall be transferred and the license plate shall be mutilated or destroyed by the owner thereof as a result of the owner's effort to comply with the provisions of K.S.A. 8-135, and amendments thereto, by removing the same from the vehicle so transferred, then and in such case no fee shall be charged for such duplicate or substitute license plate, including any registration decal affixed thereto, but the same shall be furnished free of charge providing such person shall otherwise in all respects have complied with the laws governing the transfer of ownership of such motor vehicle.

History: L. 1929, ch. 81, § 17; L. 1937, ch. 72, § 6; L. 1943, ch. 80, § 3; L. 1951, ch. 100, § 4; L. 1955, ch. 47, § 2; L. 1974, ch. 35, § 5; L. 1980, ch. 31, § 2; L. 1987, ch. 42, § 3; L. 1993, ch. 176, § 4; L. 1996, ch. 260, § 3; L. 1999, ch. 114, § 3; L. 2002, ch. 134, § 5; L. 2003, ch. 30, § 3; L. 2013, ch. 8, § 2; July 1.



8-140 Division to suspend registration upon notice of theft or embezzlement.

8-140. Division to suspend registration upon notice of theft or embezzlement. Whenever the owner of any motor vehicle, trailer or semitrailer which is stolen or embezzled files an affidavit alleging either said fact with the division, it shall immediately suspend the registration of such vehicle, and shall not transfer the registration of or reregister such vehicle until such time as it shall be notified that the owner has recovered such vehicle, but notices given as heretofore provided shall be effective only during the current registration year in which given, but if during such year such vehicle is not recovered a new affidavit may be filed with like effect during the ensuing year. Every owner who has filed an affidavit of theft or embezzlement must immediately notify the division of the recovery of such vehicle.

History: L. 1929, ch. 81, § 18; Dec. 1.



8-141 When registration shall be refused; suspension of registration for failure to pay fees.

8-141. When registration shall be refused; suspension of registration for failure to pay fees. (a) The division shall not grant an application for the registration of a vehicle when: (1) The applicant therefor is not entitled thereto under the provisions of this act; (2) the applicant has neglected or refused to furnish the division with the information required in the appropriate official form or reasonable additional information required by the division; or (3) the fees required therefor by law have not been paid.

(b) The division may suspend a registration when the fees required therefor by law have not been fully paid.

History: L. 1929, ch. 81, § 19; L. 1985, ch. 43, § 7; July 1.



8-141a Classification change within registration year; limitations; minimum fees.

8-141a. Classification change within registration year; limitations; minimum fees. The owner of any truck or truck tractor with local, farm or 6,000-mile class of registration, who desires to transfer or change the classification of registration at any time during the calendar year in which the registration is issued may transfer the registration only to the type of registration provided for in the first paragraph of subsection (2) of K.S.A. 8-143. Such transfer of class of registration shall be for no less gross weight than the gross weight for which the vehicle was originally registered. The owner of a truck or truck tractor registered as provided for in the first paragraph of subsection (2) of K.S.A. 8-143, may not transfer or change such registration to a farm, local or 6,000-mile class of registration during the calendar year in which the original registration is issued.

History: L. 1982, ch. 33, § 1; July 1.



8-142 Unlawful acts.

8-142. Unlawful acts. It shall be unlawful for any person to commit any of the following acts and except as otherwise provided, violation is subject to penalties provided in K.S.A. 8-149, and amendments thereto:

First: To operate, or for the owner thereof knowingly to permit the operation, upon a highway of any vehicle, as defined in K.S.A. 8-126, and amendments thereto, which is not registered, or for which a certificate of title has not been issued or which does not have attached thereto and displayed thereon the license plate or plates assigned thereto by the division for the current registration year, including any registration decal required to be affixed to any such license plate pursuant to K.S.A. 8-134, and amendments thereto, subject to the exemptions allowed in K.S.A. 8-135, 8-198 and 8-1751a, and amendments thereto. A violation of this subsection by a person unlawfully claiming that a motor vehicle is exempt from registration as a self-propelled crane under K.S.A. 8-128(b), and amendments thereto, shall constitute an unclassified misdemeanor punishable by a fine of not less than $500. A person shall not be charged with a violation of this subsection for failing to display a registration decal on any vehicle except those included under K.S.A. 8-1,101 and K.S.A. 2016 Supp. 8-143m and 8-1,152, and amendments thereto, up to and including the 10th day following the expiration of the registration if the person is able to produce a printed payment receipt or electronic payment receipt from an online electronic payment processing system for the current 12-month registration period. Any charge for failing to display a registration decal up to and including the 10th day following the expiration of the registration shall be dismissed if the person produces in court a registration receipt for the current 12-month registration period which was valid at the time of arrest.

Second: To display or cause or permit to be displayed, or to have in possession, any registration receipt, certificate of title, registration license plate, registration decal, accessible parking placard or accessible parking identification card knowing the same to be fictitious or to have been canceled, revoked, suspended or altered. A violation of this subsection shall constitute an unclassified misdemeanor punishable by a fine of not less than $100 and forfeiture of the item. A mandatory court appearance shall be required of any person violating this subsection. This subsection shall not apply to the possession of: (a) Model year license plates displayed on antique vehicles as allowed under K.S.A. 8-172, and amendments thereto; or (b) distinctive license plates allowed under K.S.A. 8-1,147, and amendments thereto.

Third: To lend to or knowingly permit the use by one not entitled thereto any registration receipt, certificate of title, registration license plate or registration decal issued to the person so lending or permitting the use thereof.

Fourth: To fail or refuse to surrender to the division, upon demand, any registration receipt, certificate of title, registration license plate or registration decal which has been suspended, canceled or revoked.

Fifth: To use a false or fictitious name or address in any application for a certificate of title, the registration of any vehicle or for any renewal or duplicate thereof, or knowingly to make a false statement or knowingly to conceal a material fact or otherwise commit a fraud in any such application.

Sixth: For the owner of a motor vehicle to file application for the registration thereof, in any county other than the county in which the owner of the vehicle resides or has a bona fide place of business, which place is not an office or facility established or maintained solely for the purpose of obtaining registration.

Seventh: To operate on the highways of this state a vehicle or combination of vehicles whose weight with cargo is in excess of the gross weight for which the truck or truck tractor propelling the same is registered, except as provided by K.S.A. 8-143, and amendments thereto, and K.S.A. 8-1911(a) through (f), and amendments thereto. Such gross weight shall not be required to be in excess of the limitations described by K.S.A. 8-1908 and 8-1909, and amendments thereto, for such vehicle or combination of vehicles of which it is a part. Any person or owner who operates a vehicle in this state with a registration in violation of K.S.A. 8-143(b), and amendments thereto, shall be required to pay the additional fee equal to the fee required by the applicable registration fee schedule, less the amount of the fee required for the gross weight for which the vehicle is registered to obtain the proper registration therewith. A fine of $75 shall be assessed for all such gross weight registration violations.

Eighth: To operate a local truck or truck tractor which is registered for a gross weight of more than 12,000 pounds as a common carrier outside a radius of three miles beyond the corporate limits of the city in which such vehicle was based when registered and licensed or to operate any other local truck or truck tractor licensed for a gross weight of more than 12,000 pounds outside a radius of 25 miles beyond the corporate limits of the city in which such vehicle was based when registered and licensed, except as provided in K.S.A. 8-143(b) or 8-143i, and amendments thereto.

Ninth: To operate on the highways of this state a farm truck or farm trailer other than to transport: (a) Agricultural products produced by such owner; (b) commodities purchased by the owner for use on the farm owned or rented by the owner of such vehicles; (c) commodities for religious or educational institutions being transported by the owner of such vehicles for charity and without compensation of any kind, except as provided in K.S.A. 66-1,109(c), and amendments thereto; or (d) sand, gravel, slag stone, limestone, crushed stone, cinders, black top, dirt or fill material to a township road maintenance or construction site of the township in which the owner of such truck resides.

Tenth: To operate a farm truck or truck tractor used in combination with a trailer or semitrailer for a gross weight which does not include the empty weight of the truck or truck tractor or of the combination of any truck or truck tractor and any type of trailer or semitrailer, plus the maximum weight of cargo which will be transported on or with the same; and such farm truck or farm truck tractor used to transport a gross weight of more than 54,000 pounds shall have durably lettered on the side of the motor vehicle the words "farm vehicle—not for hire."

Eleventh: To operate on the highways of this state any truck or truck tractor without the current quarter of license fees being paid thereon.

Twelfth: To operate on the highways of this state a truck or truck tractor without carrying in the cab a copy of the registration receipt for such vehicle or without having painted or otherwise durably marked on the vehicle on both sides thereof, the gross weight for which the vehicle is licensed and the name and address of the owner thereof, except as provided in K.S.A. 8-143e, and amendments thereto.

Thirteenth: To operate on the highways of this state a farm trailer carrying more than 6,000 pounds without being registered and the registration fees paid thereon.

Fourteenth: To operate more than 6,000 miles in any calendar year any truck or truck tractor which has been registered and licensed to operate not more than 6,000 miles in such calendar year, as provided in K.S.A. 8-143(b), and amendments thereto, unless the additional fee required by such subsection (b) has been paid.

Fifteenth: For any owner who has registered a truck or truck tractor on the basis of operating not more than 6,000 miles to fail to keep the records required by the director of vehicles, or to fail to comply with rules and regulations of the secretary of revenue relating to such registration.

Sixteenth: To operate a vehicle or combination of vehicles on the national system of interstate and defense highways with a gross weight greater than permitted by the laws of the United States congress.

History: L. 1929, ch. 81, § 20; L. 1937, ch. 72, § 7; L. 1951, ch. 104, § 1; L. 1955, ch. 294, § 10; L. 1956, ch. 48, § 4; L. 1957, ch. 57, § 7; L. 1961, ch. 49, § 1; L. 1963, ch. 48, § 3; L. 1968, ch. 411, § 3; L. 1969, ch. 48, § 2; L. 1974, ch. 35, § 6; L. 1975, ch. 426, § 28; L. 1975, ch. 33, § 1; L. 1975, ch. 427, § 4; L. 1976, ch. 41, § 1; L. 1985, ch. 43, § 1; L. 1992, ch. 105, § 1; L. 1995, ch. 186, § 4; L. 1998, ch. 140, § 9; L. 2003, ch. 124, § 2; L. 2006, ch. 136, § 3; L. 2010, ch. 156, § 3; L. 2015, ch. 47, § 3; July 1.



8-143 Annual registration or license fees, motor vehicles, trailers, semitrailers, motorized bicycles and travel trailers; gross weight defined; local trucks and truck tractors, rules and regulations, refunds, exemptions; penalties; temporary registration; registration after nonoperation or nonuse; travel trailers; multiyear registration of trailers.

8-143. Annual registration or license fees, motor vehicles, trailers, semitrailers, motorized bicycles and travel trailers; gross weight defined; local trucks and truck tractors, rules and regulations, refunds, exemptions; penalties; temporary registration; registration after nonoperation or nonuse; travel trailers; multiyear registration of trailers. (a) All applications for the registration of motorcycles, motorized bicycles and passenger vehicles other than trucks and truck tractors, except as otherwise provided, shall be accompanied by an annual license fee as follows:

(1) For motorized bicycles, $11;

(2) for motorcycles, $16;

(3) for passenger vehicles, other than motorcycles, used solely for the carrying of persons for pleasure or business, and for hearses and ambulances a fee of:

(A) For those having a gross weight of 4,500 pounds or less, $30; and

(B) for those having a gross weight of more than 4,500 pounds, $40.

(4) Except for motor vehicles, trailers or semitrailers registered under the provisions of K.S.A. 8-1,134, and amendments thereto, the annual registration fee for each motor vehicle, trailer or semitrailer owned by any political or taxing subdivision of this state or by any agency or instrumentality of any one or more political or taxing subdivisions of this state and used exclusively for governmental purposes and not for any private or utility purposes, which is not otherwise exempt from registration, shall be $2.

(b) (1) As used in this subsection, the term "gross weight" shall mean and include the empty weight of the truck, or combination of the truck or truck tractor and any type trailer or semitrailer, plus the maximum weight of cargo which will be transported on or with the same, except when the empty weight of a truck plus the maximum weight of cargo which will be transported thereon is 12,000 pounds or less. The term gross weight shall not include: The weight of any travel trailer propelled thereby which is being used for private recreational purposes; or the weight of any vehicle or combination of vehicles for which wrecker or towing service, as defined in K.S.A. 66-1329, and amendments thereto, is to be provided by a wrecker or tow truck, as defined in K.S.A. 66-1329, and amendments thereto. Such wrecker or tow truck shall be registered for the empty weight of such vehicle fully equipped for the recovery or towing of vehicles. The gross weight license fees hereinafter prescribed shall only apply to the truck or truck tractor used as the propelling unit for the cargo and vehicle propelled, either as a single vehicle or combination of vehicles. On application for the registration of a truck or truck tractor, the owner thereof shall declare as a part of such application the maximum gross weight the owner desires to be applicable to such vehicle, which declared gross weight in no event shall be in excess of the limitations described by K.S.A. 8-1908 and 8-1909, and amendments thereto, for such vehicle or combination of vehicles of which it will be a part. All applications for the registration of trucks or truck tractors, except as otherwise provided herein, shall be accompanied by an annual license fee as follows:

(A) Prior to January 1, 2013:

For a gross weight of 12,000 lbs. or less     $40

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     102

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     132

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     197

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     312

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     312

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     375

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     475

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     605

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     805

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     1,010

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     1,210

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     1,535

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,735

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,935

(B) On January 1, 2013, through December 31, 2013:

For a gross weight of 12,000 lbs. or less     $40

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     152

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     182

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     247

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     362

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     362

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     425

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     525

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     655

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     855

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     1,095

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     1,295

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     1,620

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,820

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     2,020

(C) On January 1, 2014:

For a gross weight of 12,000 lbs. or less     $40

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     202

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     232

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     297

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     412

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     412

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     475

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     575

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     705

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     905

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     1,145

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     1,345

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     1,670

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,870

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     2,070

(2) If the applicant for registration of any truck or truck tractor for a gross weight of more than 12,000 pounds is the state of Kansas or any political or taxing subdivision or agency of the state, except a city or county, whose truck or truck tractor is not otherwise entitled to the $2 license fee or otherwise exempt from all fees, such vehicle may be licensed for a fee in accordance with the schedule hereinafter prescribed for local trucks or truck tractors.

(3) If the applicant for registration of any truck or truck tractor for a gross weight of more than 12,000 pounds shall under oath state in writing on a form prescribed and furnished by the director of vehicles that the applicant does not expect to operate it more than 6,000 miles in the calendar year for which the applicant seeks registration, and that if the applicant shall operate it more than 6,000 miles during such registration year such applicant will pay an additional fee equal to the fee required by the schedule under paragraph (1), less the amount of the fee paid at time of registration, such vehicle may be licensed for a fee in accordance with the schedule prescribed for local trucks or truck tractors. Whenever a truck or truck tractor is registered on a local truck or truck tractor fee basis a tab or marker shall be issued in connection with the regular license plate, which tab or marker shall be attached or affixed to and displayed with the regular license plate and the failure to have the same attached, affixed or displayed shall be subject to the same penalties as provided by law for the failure to display the regular license plate; and the secretary of revenue may adopt rules and regulations requiring the owners of trucks and truck tractors so registered on a local truck or truck tractor fee basis to keep such records and make such reports of mileage of such vehicles as the secretary of revenue shall deem proper.

(4) A transporter delivering vehicles not the transporter's own by the driveaway method where such vehicles are being driven, towed, or transported singly, or by the saddlemount, towbar, or fullmount methods, or by any lawful combination thereof, may apply for license plates which may be transferred from one such vehicle or combination to another for each delivery without further registration, and the annual license fee for such license plate shall be as follows:

(A) Prior to January 1, 2013:

For the first such set of license plates     $44

For each additional such set of license plates     18

(B) On January 1, 2013, through December 31, 2013:

For the first such set of license plates     $54

For each additional such set of license plates     28

(C) On January 1, 2014:

For the first such set of license plates     $64

For each additional such set of license plates     38

(5) A truck or truck tractor registered for a gross weight of more than 12,000 pounds, which is operated wholly within the corporate limits of a city or village or within a radius of 25 miles beyond the corporate limits, shall be classified as a local truck except that in no event shall such vehicles operated as contract or common carriers outside a radius of three miles beyond the corporate limits of the city or village in which such vehicles were based when registered and licensed be considered local trucks or truck tractors. The secretary of revenue is hereby authorized and directed to adopt rules and regulations prescribing a procedure for the issuance of permits by the division of vehicles whereby owners of local trucks or truck tractors may operate any such vehicle, empty, beyond the radius hereinbefore prescribed, when such operation is solely for the purpose of having such vehicle repaired, painted or serviced or for adding additional equipment thereto. The annual license fee for a local truck or truck tractor, except as otherwise provided herein, shall be as follows:

(A) Prior to January 1, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $62

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     102

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     132

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     177

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     177

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     215

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     245

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     315

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     415

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     480

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     580

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     760

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     890

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,010

(B) On January 1, 2013, through December 31, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $112

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     152

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     182

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     227

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     227

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     265

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs .    295

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     365

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     465

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     565

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     665

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     845

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     975

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,095

(C) On January 1, 2014:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $162

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     202

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     232

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     277

For a gross weight of more than 26,000 lbs. and notmore than 30,000 lbs.     277

For a gross weight of more than 30,000 lbs. and notmore than 36,000 lbs.     315

For a gross weight of more than 36,000 lbs. and notmore than 42,000 lbs.     345

For a gross weight of more than 42,000 lbs. and notmore than 48,000 lbs.     415

For a gross weight of more than 48,000 lbs. and notmore than 54,000 lbs.     515

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     615

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     715

For a gross weight of more than 66,000 lbs. and notmore than 74,000 lbs.     895

For a gross weight of more than 74,000 lbs. and notmore than 80,000 lbs.     1,025

For a gross weight of more than 80,000 lbs. and notmore than 85,500 lbs.     1,145

(6) A truck or truck tractor registered for a gross weight of more than 12,000 pounds, which is owned by a person engaged in farming and which truck or truck tractor is used by such owner to transport agricultural products produced by such owner or commodities purchased by such owner for use on the farm owned or rented by the owner of such farm truck or truck tractor, shall be classified as a farm truck or truck tractor and the annual license fee for such farm truck shall be as follows:

(A) Prior to January 1, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $37

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs. .    42

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     52

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     72

For a gross weight of more than 26,000 lbs. and notmore than 36,000 lbs.     72

For a gross weight of more than 36,000 lbs. and notmore than 54,000 lbs.     75

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     190

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     370

For a gross weight of more than 66,000 lbs.     610

(B) On January 1, 2013, through December 31, 2013:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $47

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     92

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     102

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     122

For a gross weight of more than 26,000 lbs. and notmore than 36,000 lbs.     122

For a gross weight of more than 36,000 lbs. and notmore than 54,000 lbs.     125

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     275

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     455

For a gross weight of more than 66,000 lbs.     695

(C) On January 1, 2014:

For a gross weight of more than 12,000 lbs. and notmore than 16,000 lbs.     $57

For a gross weight of more than 16,000 lbs. and notmore than 20,000 lbs.     142

For a gross weight of more than 20,000 lbs. and notmore than 24,000 lbs.     152

For a gross weight of more than 24,000 lbs. and notmore than 26,000 lbs.     172

For a gross weight of more than 26,000 lbs. and notmore than 36,000 lbs.     172

For a gross weight of more than 36,000 lbs. and notmore than 54,000 lbs.     175

For a gross weight of more than 54,000 lbs. and notmore than 60,000 lbs.     325

For a gross weight of more than 60,000 lbs. and notmore than 66,000 lbs.     505

For a gross weight of more than 66,000 lbs.     745

A vehicle licensed as a farm truck or truck tractor may be used by the owner thereof to transport, for charity and without compensation of any kind, commodities for religious or educational institutions. A truck which is licensed as a farm truck may also be used for the transportation of sand, gravel, slag stone, limestone, crushed stone, cinders, black top, dirt or fill material to a township road maintenance or construction site of the township in which the owner of such truck resides. Any applicant for registration of any farm truck or farm truck tractor used in combination with a trailer or semitrailer shall register the farm truck or farm truck tractor for a gross weight which shall include the empty weight of the truck or truck tractor or of the combination of any truck or truck tractor and any type of trailer or semitrailer, plus the maximum weight of cargo which will be transported on or with the same. The applicant for registration of any farm truck or farm truck tractor used to transport a gross weight of more than 54,000 pounds shall durably letter on the side of the motor vehicle the words "farm vehicle—not for hire." If an applicant for registration of any farm truck or farm truck tractor operates such vehicle for any use or purpose not authorized for a farm truck or farm truck tractor, such applicant shall pay an additional fee equal to the fee required for the registration of all trucks or truck tractors not registered as local, 6,000-mile or farm truck or farm truck tractor motor vehicles, less the amount of the fee paid at time of registration. Nothing in this or the preceding paragraph shall authorize a gross weight of a vehicle or combination of vehicles on the national system of interstate and defense highways greater than permitted by laws of the United States congress.

(7) Except as hereinafter provided, the annual license fee for each local urban transit bus used in local urban transit operations exempted under the provisions of subsection (a) of K.S.A. 66-1,109, and amendments thereto, shall be based on the passenger seating capacity of the bus and shall be as follows:

(A) Prior to January 1, 2013:

8 or more, but less than 31 passengers     $15

31 or more, but less than 40 passengers     30

More than 39 passengers     60

(B) On January 1, 2013, through December 31, 2013:

8 or more, but less than 31 passengers     $25

31 or more, but less than 40 passengers     40

More than 39 passengers     70

(C) On January 1, 2014:

8 or more, but less than 31 passengers     $35

31 or more, but less than 40 passengers     50

More than 39 passengers     80

The annual license fee for each local urban transit bus which is owned by a metropolitan transit authority established pursuant to articles 25 and 28 of chapter 12 or pursuant to article 31 of chapter 13 of the Kansas Statutes Annotated, and amendments thereto, shall be $2.

(8) For licensing purposes, station wagons with a carrying capacity of less than 10 passengers shall be subject to registration fees based on the weight of the vehicles, as provided in subsection (a). Station wagons with a carrying capacity of 10 or more passengers shall be subject to the truck classifications and license fees as provided.

(9) For any trailer, semitrailer, travel trailer or pole trailer the annual license fee shall be as follows:

(A) (i) Until January 1, 2013, for any such vehicle with a gross weight of more than 12,000 pounds the annual fee shall be $35;

(ii) on January 1, 2013, for any such vehicle with a gross weight of more than 12,000 pounds but less than 54,000 pounds the annual fee shall be $45, on January 1, 2014, $55;

(B) any such vehicle grossing more than 8,000 pounds but not over 12,000 pounds, the annual fee shall be $25, on January 1, 2013, $35, on January 1, 2014, $45;

(C) for any such vehicle grossing more than 2,000 pounds but not over 8,000 pounds, the annual fee shall be $15, on January 1, 2013, $25, on January 1, 2014, $35.

Any such vehicle having a gross weight of 2,000 pounds or less may, at the owner's option, be registered and the fee for such registration shall be as provided in paragraph (C).

Any trailer, semitrailer or travel trailer owned by a nonresident of this state and based in another state, which is properly registered and licensed in the state of residence of the owner or in the state where based, may be operated in this state without being registered or licensed in this state if the truck or truck tractor propelling the same is properly registered and licensed in this state, or is registered and licensed in some other state and is entitled to reciprocal privileges of operation in this state, but this provision shall not apply to any trailer or semitrailer owned by a nonresident of this state when such trailer or semitrailer is owned by a person who has proportionately registered and licensed a fleet of vehicles under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or under the terms of any reciprocal or proration agreement made pursuant thereto.

At the option of the owner, any trailer, semitrailer or pole trailer, with a gross weight of more than 12,000 pounds, may be issued a multi-year registration for a five-year period upon payment of the appropriate registration fee. The fee for a five-year registration of such trailer shall be five times the annual fee for such trailer. If the annual registration fee is increased during the multi-year registration period, the owner of the trailer with such multi-year registration shall be subject to the amount of the increase of the annual registration fee for the remaining calendar years of such multi-year registration. When the owner of any trailer, semitrailer or pole trailer registered under this multi-year provision transfers or assigns the title, or interest thereto, the registration of such trailer shall expire. The owner shall remove the license plate from such trailer and forward the license plate to the division of vehicles or may have such license plate assigned to another trailer, semitrailer or pole trailer upon the payment of fees required by law. Any owner of a trailer, semitrailer or pole trailer where the multi-year registration fee has been paid and the trailer is sold, junked, repossessed, foreclosed by a mechanic's lien or title transferred by operation of law, and the registration thereon is not going to be transferred to another trailer, may secure a refund for the registration fee for the remaining calendar years by making application to the division of vehicles on a form and in the manner prescribed by the director of vehicles. The secretary of revenue may adopt such rules and regulations necessary to implement the multi-year registration of such trailers, semitrailers and pole trailers.

(c) Any truck or truck tractor having a gross weight of 4,000 pounds or over, using solid tires, shall pay a license fee of double the amount herein charged. The annual fees herein provided for trucks, truck tractors and trailers not subject to K.S.A. 8-134a, and amendments thereto, shall be due January 1 of each year and payable on or before the last day of February in each year. If the fee is not paid by such date a penalty of $1 shall be added to the fee charged herein for each month or fraction thereof and until December 31 of each registration year. The annual registration fee for all passenger vehicles and vehicles subject to K.S.A. 8-134a, and amendments thereto, shall be due on or before the last day of the month in which the registration plate expires and shall be due for other vehicles as provided by K.S.A. 8-134, and amendments thereto. If the registration fee is not paid by such date a penalty of $1 shall be added to the fee charged herein for each month or fraction thereof until such registration fee is paid. Members of the armed forces of the United States shall be permitted to apply for registration at any time and be subject to registration fee, less penalties, applicable at the time the application is made. If any motorcycle, motorized bicycle, trailer, semitrailer, travel trailer, or pole trailer is either purchased or acquired after the anniversary or renewal date in any registration year there shall immediately become due and payable a registration fee as follows: If purchased or acquired between the anniversary or renewal date of any registration year and the first six months of such registration year, the annual fee hereinbefore provided; if purchased or acquired during the last six months of any registration year, 50% of such annual fee. If any truck or truck tractor, except trucks subject to K.S.A. 8-134a, and amendments thereto, is purchased or acquired prior to April 1 of any year the fee shall be the annual fee hereinbefore provided, but if such truck or truck tractor is purchased or acquired after the end of March of any year, the license fee for such year shall be reduced 1/12 for each calendar month which has elapsed since the beginning of the year. If any truck registered for a gross weight of 12,000 pounds or less or passenger vehicle is purchased or acquired and less than 12 months remain in the registration period, the fee shall be 1/12 of the annual fee for each calendar month remaining in the registration period.

(d) The owner of any motorcycle, motorized bicycle, passenger vehicle, truck, truck tractor, trailer, semitrailer, or electrically propelled vehicle who fails to pay the registration fee or fees herein provided on the date when the same become due and payable shall be guilty of a misdemeanor, and upon conviction thereof shall be subject to a penalty in the sum of $1 for each month or fraction thereof during which such fee has remained unpaid after it became due and payable; and in addition thereto shall be subject to such other punishment as is provided in this act. Upon the transfer of motorcycles, motorized bicycles, passenger vehicles, trailers, semitrailers, trucks or truck tractors, on which registration fees have been paid for the year in which the transfer is made, either: (1) To a corporation by one or more persons, solely in exchange for stock or securities in such corporation; or (2) by one corporation to another corporation when all of the assets of such corporation are transferred to the other corporation, then in either case (1) or case (2) the corporation shall be exempt from the payment of registration fees on such vehicles for the year in which such transfer is made. Applications for transfer or registration shall be accompanied by a fee of $1.50. When the registration of a vehicle has expired at midnight on the last day of any registration year, and such vehicle is not thereafter operated upon the highways, any application for renewal of registration made subsequent to the anniversary or renewal date of any registration year following the expiration of such registration and for succeeding registration years in which such vehicle has not been registered shall be accompanied by an affidavit of nonoperation and nonuse, and such application for renewal or registration shall be received by the division of vehicles upon payment of the proper fees for the current registration year and without penalty.

(e) Any nonresident of Kansas purchasing a vehicle from a Kansas resident and desiring to secure registration on the vehicle in the state of such person's residence may make application in the office of any county treasurer for a sixty-day temporary registration. The county treasurer upon presentation of evidence of ownership in the applicant and evidence the sales tax has been paid, if due, shall charge and collect a fee of $3 for each sixty-day temporary license and issue a sticker or paper registration as may be determined by the director of vehicles, and the registration so issued shall be valid for a period of 60 days from the date of issuance.

(f) Any owner of any motor vehicle which is subject to taxation under the provisions of article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, or any other truck or truck tractor where the annual registration fee has been paid and the vehicle is sold, junked, repossessed, foreclosed by a mechanic's lien or title transferred by operation of law, and the registration thereon is not going to be transferred to another vehicle may secure a refund for the registration fee for the remaining portion of the year by making application to the division of vehicles on a form and in the manner prescribed by the director of vehicles, accompanied by all license plates and attachments issued in connection therewith. If the owner of the registration becomes deceased and the vehicle is not going to be used on the highway, and title is not being currently transferred, the proper representative of the estate shall be entitled to the refund. The refund shall be made only for the period of time remaining in the registration year from the date of completion and filing of the application with and delivery of the license plate and attachments to the division of vehicles. Where the registration is secured under a quarterly payment annual registration fee, as provided for in K.S.A. 8-143a, and amendments thereto, such refund shall be made on the quarterly fee paid and unused and all remaining quarterly payments shall be canceled. Any truck or truck tractor having the registration fee paid on quarterly payment basis, all quarterly payments due or a fraction of quarterly payment due shall be paid before title may be transferred, except that in case of death, the filing of the application and returning of the license plate and attachment shall cancel the remaining annual payments due. Whenever a truck or truck tractor, where the registration is secured on a quarterly payment of the annual registration, the one repossessing the truck or truck tractor, or foreclosing by a mechanic's lien, or securing title by court order, the mortgagor or the assigns of the mortgagor, or the one securing title may pay the balance due on date of application for title, but the payments for the remaining portion of the year shall not be canceled unless application is made and the license plate and attachments are surrendered. Nothing in this subsection shall apply when registration is secured under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto. Notwithstanding any of the foregoing provisions of this section, no refund shall be made under the provisions of this section where the amount thereof does not exceed $5. The division of vehicles shall furnish such blank forms as may be required under the provisions of this subsection as it deems necessary to be completed by the applicant. Whenever a registration which has been secured on a quarterly basis shall be canceled as provided in this subsection, the division of vehicles shall notify the county treasurer issuing the original registration of such cancellation so that the county treasurer may, and the county treasurer shall cancel the registration of such vehicle in the county treasurer's office and release any lien issued in connection with such registration.

(g) Every owner of a travel trailer designed for or intended to be moved upon any highway in this state shall, before the same is so moved, apply for and obtain the proper registration thereof as provided in this act, except when such unit is permitted to be moved under the special provisions relating to secured parties, manufacturers, dealers and nonresidents contained in this act. At the time of registering any travel trailer for the purpose of moving any such vehicle upon any highway in this state, the owner thereof shall indicate on the registration form whether or not such vehicle is being moved permanently to a location outside of the county in which such vehicle is being registered. No such vehicle which the owner thereof intends to move to a permanent location outside the boundaries of such county shall be registered for movement on the highways of this state until all taxes levied against such vehicle have been paid. A copy of such registration form shall be sent to the county clerk or assessor of the county to which such vehicle is being moved. When such travel trailer is used for living quarters and not operated on the highways, the owner shall be exempt from the license fees as provided in subsection (b)(9) so long as such travel trailer is not operated on the highway.

History: L. 1929, ch. 81, § 21; L. 1933, ch. 73, § 1; L. 1943, ch. 79, § 3; L. 1945, ch. 88, § 1; L. 1949, ch. 101, § 1; L. 1953, ch. 39, § 1; L. 1955, ch. 47, § 3; L. 1955, ch. 294, § 3; L. 1956, ch. 48, § 2; L. 1957, ch. 57, § 4; L. 1961, ch. 49, § 2; L. 1962, ch. 31, § 1; L. 1963, ch. 50, § 1; L. 1965, ch. 61, § 1; L. 1968, ch. 411, § 4; L. 1969, ch. 47, § 2; L. 1970, ch. 47, § 1; L. 1973, ch. 26, § 1; L. 1974, ch. 35, § 7; L. 1975, ch. 33, § 2; L. 1976, ch. 43, § 1; L. 1976, ch. 42, § 1; L. 1977, ch. 28, § 2; L. 1978, ch. 30, § 2; L. 1981, ch. 36, § 3; L. 1983, ch. 29, § 3; L. 1984, ch. 31, § 2; L. 1984, ch. 32, § 1; L. 1984, ch. 33, § 1; L. 1985, ch. 43, § 8; L. 1986, ch. 37, § 1; L. 1987, ch. 43, § 2; L. 1988, ch. 41, § 1; L. 1988, ch. 42, § 1; L. 1988, ch. 43, § 1; L. 1989, ch. 36, § 2; L. 1989, ch. 209, § 19; L. 1991, ch. 33, § 15; L. 1992, ch. 101, § 1; L. 2001, ch. 41, § 2; L. 2002, ch. 201, § 1; L. 2003, ch. 34, § 2; L. 2010, ch. 156, § 4; L. 2012, ch. 130, § 4; L. 2012, ch. 130, § 4; L. 2014, ch. 78, § 1; Jan. 1, 2015.



8-143a Quarterly payment of annual registration fee by resident owner of truck or truck tractor; default fees and penalties; enforcement; tax warrants; collection; exchange of vehicle; application of lien; enforcement provisions.

8-143a. Quarterly payment of annual registration fee by resident owner of truck or truck tractor; default fees and penalties; enforcement; tax warrants; collection; exchange of vehicle; application of lien; enforcement provisions. The provisions of this section shall not apply to vehicles registered on an apportioned basis as part of a fleet under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or any agreement made by the director of vehicles, and the payment of registration fees on a quarterly basis on such vehicles shall be in accordance with K.S.A. 8-1,115, and amendments thereto. A resident owner of any truck or truck tractor, holding a negotiable Kansas title, whether individual, partnership or Kansas corporation, may at such owner's election, made at the time the annual registration fee on such truck or truck tractor is payable, pay such annual registration fee if it exceeds $100, in equal quarterly installments, the first of which shall be payable at the time of such application but not later than the last day of February in each year, and for each ensuing quarter thereafter shall be payable respectively on the first day of April, July and October. The applicant shall, at the time of registration, present such applicant's negotiable Kansas title to the county treasurer, who shall send it, along with the application for registration, to the division of vehicles. The division of vehicles shall retain the title until all quarterly payments are paid in full, at which time the title shall be returned to the owner of the vehicle to which the title was issued.

The provisions of the preceding paragraph shall not in any manner be construed to affect or reduce the amount of annual registration fee due for any truck or truck tractor subject to registration on January 1, and for which the owner shall be liable, but relate only to an alternate method of payment of the amount of fees due and affixed as of January 1 of each year. If any owner shall default in the payment of any quarterly installment payment when the same is payable, the right to operate such vehicle on the highways of this state shall terminate and it shall be unlawful to operate such vehicle on the highways of this state until the delinquent quarterly installment payment plus any penalty, shall have been paid in full.

If any owner shall fail to pay any two quarterly payment installments during any one registration year on any truck or truck tractor registered hereunder, on or before the day the same are due and payable, such owner thereafter may be denied the privilege of the payment of annual registration fees on a quarterly basis on any vehicle. If a quarterly installment payment shall be delinquent more than 10 days beyond the due date of such quarterly installment except for any case where it is determined by the director of vehicles that such delinquency is not due to negligence or intentional disregard of the provisions of this section, then the entire balance of the annual registration fee, including the delinquent quarterly installment, plus a penalty in a sum equal to 10% of the annual registration fee, shall become due and payable; and any such owner so delinquent may thereafter be denied the privilege of the payment of annual registration fees on any vehicle on a quarterly basis. All such fees and penalties remaining unpaid shall constitute a debt due the state, which may be collected from the person owing the same by suit or otherwise. All such fees remaining unpaid after the same are due and payable and any penalties shall constitute a first and prior lien in favor of the state upon the truck or truck tractor registered hereunder and all other real and personal property of the owner located within the state in the amount such fees and penalties remain unpaid. Each lien shall attach at the time such unpaid fees and penalties accrue and shall be paramount to all prior liens or encumbrances of any character and to the rights of any holder of the legal title in or to any such truck or truck tractor. When a quarterly installment is delinquent more than 10 days beyond the due date, upon default of such installment payment, the county treasurer shall promptly file a notice of lien in the office of the register of deeds of the county where the registration fee is payable, and in any other county in which such owner has any property. A copy of such notice of lien shall be mailed to the division of vehicles, and the owner so delinquent, and the sheriff of any county in which such notice of lien is filed. Such notice of lien shall set forth the name and address of the owner, the amount of fees and penalties payable and unpaid, and the description of the vehicle or vehicles to which applicable. It shall be the duty of each register of deeds in this state to index and file immediately all such notices of lien in the manner provided in cases of financing statements and no fee shall be charged for filing and indexing. The county treasurer shall issue a release of lien upon payment of all fees and penalties payable by such owner and such person may file the same with the register of deeds of any county in which such notice of lien has been filed. The county treasurer shall mail a copy of the release of lien to the division, and to the sheriff of any county where said notice of lien has been filed. If a quarterly installment payment shall be delinquent more than 10 days beyond the due date of such quarterly installment, the division, shall promptly on such default and the filing of the notice of lien issue a tax warrant to the sheriff of any county in which such notice of lien has been filed and may thereafter issue further warrants as may be necessary, and such sheriff shall seize and hold all personal property subject thereto and proceed to advertise and sell the same or so much thereof as may be necessary, to satisfy the state's lien, together with all expense of selling at public sale for cash, upon such notice as is provided by law in the case of a security agreement sale.

Any surplus of the proceeds of such sale, after paying to the county treasurer, the amount of the state's lien, and the cost of the officer in giving notice of and executing said warrant computed to the same extent as in judicial sales on execution, and of securing and preserving the property pending such sale, shall be delivered to the person lawfully entitled thereto. In the event that any truck or truck tractor for which the annual registration fee is being paid quarterly shall be sold or otherwise disposed of, the entire balance remaining unpaid on such annual registration fee shall become immediately due and payable.

No certificate of title shall be assigned or transferred or new certificate of title be issued for such vehicle until all the registration fees and penalties are paid in full. In the event such vehicle shall be repossessed by the enforcement of a lien or security interest on the same, during any quarterly period for which the registration fees have not been paid, the person repossessing such vehicle or the person purchasing such vehicle at a repossession sale, may acquire a new certificate of title upon the payment of a fee equal to 1/4 of the annual registration fee of the vehicle registered hereunder, plus the regular fee prescribed by law for certificate of title. If any truck or truck tractor which is registered under the provisions of this subsection is exchanged or traded by the owner thereof for another truck or truck tractor, any registration fee and any quarterly installments which have been paid shall be applied to the registration fee due for the registration of the newly acquired vehicle. The application of any such registration fee or quarterly installment to the newly acquired vehicle shall not affect or reduce the original amount of the annual registration fee or any quarterly installment payment, for which such owner was originally liable.

The division of vehicles may call to its aid the state highway patrol or any peace officer or any duly appointed representative of the department to enforce the provisions of this section within their respective jurisdiction and it shall be the duty of such officers to do so. The remedies for enforcement and collection provided in this section are cumulative and the use of one shall not be deemed to be a waiver of the right to use any other.

History: L. 1955, ch. 294, § 4; L. 1957, ch. 57, § 5; L. 1959, ch. 48, § 1; L. 1965, ch. 62, § 1; L. 1976, ch. 44, § 1; L. 1978, ch. 30, § 3; L. 1982, ch. 37, § 1; L. 1994, ch. 76, § 2; L. 2003, ch. 34, § 3; July 1.



8-143b Temporary intrastate registration or license for truck or truck tractor registered in another state; fee in lieu of annual license fee; application; ambulances, rescue vehicles and utility vehicles exempt from fee in certain cases.

8-143b. Temporary intrastate registration or license for truck or truck tractor registered in another state; fee in lieu of annual license fee; application; ambulances, rescue vehicles and utility vehicles exempt from fee in certain cases. (a) Except as provided in K.S.A. 8-143k, and amendments thereto, and subsection (b), the owner of any truck or truck tractor which is duly registered and licensed in some other state, desiring to operate in intrastate commerce in this state for a temporary period only, in lieu of payment of the annual license fee, may register such truck or truck tractor and obtain either: (1) A 72-hour temporary registration; or (2) a thirty-day license authorizing operation on the highways of this state for a period not to exceed 30 days from the date of issuance of such license. The fee for: The 72-hour temporary registration shall be $26, on January 1, 2013, $36, on January 1, 2014, $46 and the fee for the thirty-day license shall be $26, on January 1, 2013, $36, on January 1, 2014, $46 or 1/8 of the annual license fee for such vehicle, whichever sum is the larger. Where either fee is paid on a truck or truck tractor no registration or fee shall be required for a trailer or semitrailer duly registered in this or another state and propelled by such truck or truck tractor. Application for such temporary registration or license shall be made to the division in the manner and form prescribed by the director and shall be accompanied by the required fee, which shall be deposited by the director as provided by K.S.A. 8-146, and amendments thereto.

(b) Whenever any natural catastrophe or disaster, civil riot or disorder or any other condition exists in this state that requires or necessitates emergency assistance or aid from persons owning ambulances, rescue vehicles or utility vehicles which are subject to the provisions of this section, such persons shall be exempt from the payment of the fee required in subsection (a) for any such ambulance, rescue vehicle or utility vehicle that is operated in this state for the purpose of or in connection with rendering such emergency assistance or aid.

History: L. 1955, ch. 294, § 5; L. 1974, ch. 36, § 1; L. 1976, ch. 43, § 2; L. 1989, ch. 209, § 20; Revived and amend., L. 1990, ch. 38, § 4; L. 2000, ch. 55, § 1; L. 2010, ch. 156, § 5; June 3.



8-143c Temporary registration for foreign truck or truck tractor for interstate commerce operation; fee; rules and regulations; exception.

8-143c. Temporary registration for foreign truck or truck tractor for interstate commerce operation; fee; rules and regulations; exception. The owner of any truck or truck tractor, which is registered and licensed in some other state, not entitled to reciprocal privileges while being operated in interstate commerce on the highways of this state, and which truck or truck tractor has a gross weight, as defined in subsection (b) of K.S.A. 8-143, and amendments thereto, in excess of 12,000 pounds, in lieu of payment of the annual license fee for such vehicle pursuant to the provisions of K.S.A. 8-143, and amendments thereto, or K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, may register such vehicle and obtain temporary registration from the division of vehicles authorizing operation of such vehicle on the highways of this state in interstate commerce for a period of not to exceed 72 hours. The fee for such temporary registration is $26, on January 1, 2013, $36, on January 1, 2014, $46, which shall be deposited by the division as provided by K.S.A. 8-146, and amendments thereto. Where such fee is paid on a truck or truck tractor no registration or fee shall be required for a trailer or semitrailer duly registered in this or another state and propelled by such truck or truck tractor. The secretary of revenue shall adopt rules and regulations to effectuate the purpose of this section. A temporary registration as provided in this section is not required for a truck or truck tractor which is registered and licensed in some other state and which operates between cities and villages in this state and cities and villages in another state which are within territory designated as a commercial zone by the interstate commerce commission.

History: L. 1955, ch. 294, § 6; L. 1972, ch. 342, § 33; L. 1976, ch. 43, § 3; L. 1978, ch. 30, § 4; L. 1985, ch. 44, § 3; L. 1989, ch. 209, § 21; L. 2010, ch. 156, § 6; June 3.



8-143d Licensing agents under 8-143b, 8-143c.

8-143d. Licensing agents under 8-143b, 8-143c. The secretary of revenue may designate agents or contract with private individuals, firms or corporations to issue the licenses described in K.S.A. 8-143b and 8-143c, so that such licenses will be obtainable at convenient locations. No such contract with a private individual, firm or corporation shall take effect prior to July 1, 1978.

History: L. 1955, ch. 294, § 7; L. 1975, ch. 426, § 29; L. 1977, ch. 304, § 14; July 1.



8-143e Registration receipts for truck or truck tractor; copies; marking vehicle; exemption.

8-143e. Registration receipts for truck or truck tractor; copies; marking vehicle; exemption. The county treasurer shall issue to the owner a registration receipt on each application for a truck or truck tractor license. The registration application and receipt shall be in such number and contain such information as the division shall determine. Except as provided by K.S.A. 8-142 First, and amendments thereto, a copy of the registration receipt shall be carried in the cab of such truck or truck tractor during all the time the same is operated on the highways of this state. Any truck or truck tractor for which the owner has declared the maximum gross weight to be more than 12,000 pounds shall have painted or otherwise durably marked on the vehicle on both sides, in plain letters not less than two inches in height and with not less than 1/4 inch stroke, the gross weight for which the vehicle is licensed, and the name and address of the owner or lessee. If the division finds that any insignia or trademark painted or otherwise durably marked on any such vehicle is sufficient to properly show the gross weight for which the vehicle is licensed and to identify the owner and show the address of the owner, the division may issue a permit authorizing the use of such insignia or trademark. A vehicle registered as a farm truck or truck tractor shall not be required to be so painted or marked. When such painting or marking shall become illegible, the same shall be repainted or remarked, as herein required.

History: L. 1955, ch. 294, § 8; L. 1956, ch. 48, § 3; L. 1957, ch. 57, § 6; L. 1959, ch. 46, § 9; L. 1977, ch. 32, § 1; L. 2015, ch. 47, § 4; July 1.



8-143f Distinctive plates for farm and local trucks.

8-143f. Distinctive plates for farm and local trucks. The director of vehicles shall prescribe and furnish distinctive number plates to be issued for all farm and local trucks sufficient to identify such trucks or truck tractors as registered under the farm and local truck classification.

History: L. 1955, ch. 294, § 9; L. 1975, ch. 426, § 30; Aug. 15.



8-143g Trip permits authorizing certain dealers to demonstrate trucks and truck tractors; fees; application; limitations; plate display; laws applicable; act supplemental; disposition of fees.

8-143g. Trip permits authorizing certain dealers to demonstrate trucks and truck tractors; fees; application; limitations; plate display; laws applicable; act supplemental; disposition of fees. A motor vehicle dealer licensed in this state or in a state contiguous to this state, who is the owner of a truck or truck tractor which the owner desires to demonstrate under actual working conditions by having it operated by the prospective purchaser in interstate or intrastate commerce on the highways of this state, in lieu of obtaining a regular registration for such vehicle, may obtain from the division, or an agent designated by director of vehicles, a trip permit authorizing such demonstration and operation for a period of: (a) Seventy-two hours upon making proper application and the payment of a fee of $26, on January 1, 2013, $36, on January 1, 2014, $46; or (b) fifteen days upon making proper application and the payment of a fee of $100, on January 1, 2013, $110, on January 1, 2014, $120. A dealer may purchase such demonstration permits in multiples of three upon making proper application and the payment of required fees. The application shall be to the division on a form prescribed and furnished by the director of vehicles. The name of the prospective purchaser must be shown on the application. A dealer purchasing permits in multiples, shall complete the application and permit as required by the division and mail a copy of such application to the division within 24 hours from the date of issuance of such permit. Only one such permit may be used by the same prospective purchaser on the same truck or truck tractor. Whenever a truck or truck tractor is operated under the authority of a trip permit issued hereunder it also shall have displayed thereon a dealer's registration plate which has been issued by this state or a state contiguous to this state to the dealer who is the owner of such truck or truck tractor. The provision of K.S.A. 8-136, and amendments thereto, prohibiting the hauling of commodities in excess of two tons by a vehicle displaying a dealer plate shall not apply to a truck or truck tractor being operated under a trip permit as authorized by this section. This section shall be construed as a part of and supplementary to the motor vehicle registration law of this state. The division shall remit all fees collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1963, ch. 46, § 1; L. 1976, ch. 43, § 4; L. 1989, ch. 209, § 22; L. 1990, ch. 39, § 1; L. 2000, ch. 59, § 1; L. 2001, ch. 5, § 26; L. 2010, ch. 156, § 7; June 3.



8-143h Temporary intrastate licensing of certain farm trucks; fee.

8-143h. Temporary intrastate licensing of certain farm trucks; fee. Except as provided in K.S.A. 8-143k, the owner of any duly registered and licensed farm truck in this state, engaged in the hauling of grain as provided by subsection (h) of K.S.A. 66-1,109, and amendments thereto, or chopped forage, and desiring to operate in intrastate commerce in this state for a temporary period only, in lieu of payment of the annual license fee, may register such farm truck and obtain a thirty-day license authorizing operation on the highways of this state for a period of only 30 days from the date of issuance of such license. The fee for such license shall be $26, on January 1, 2013, $36, on January 1, 2014, $46. Where such fee is paid on a farm truck no registration or fee shall be required for a trailer duly registered in this or another state and propelled by such farm truck. Application for such license shall be made to the division of vehicles on such form as the director of vehicles shall prescribe and shall be accompanied by the required fee, which shall be deposited by the division as provided by K.S.A. 8-146, and amendments thereto. The director of vehicles may designate agents to issue the licenses authorized by this act so that such licenses will be obtainable at convenient locations. This section shall be construed as supplemental to and a part of the motor vehicle registration laws of this state.

History: L. 1963, ch. 47, § 1; L. 1967, ch. 58, § 1; L. 1975, ch. 426, § 31; L. 1976, ch. 43, § 5; L. 1989, ch. 209, § 23; Revived and amend., L. 1990, ch. 38, § 5; L. 2010, ch. 156, § 8; June 3.



8-143i Temporary permit for licensed truck or truck tractor authorizing use on highways beyond local radius; fee; disposition; limitations on use; identification.

8-143i. Temporary permit for licensed truck or truck tractor authorizing use on highways beyond local radius; fee; disposition; limitations on use; identification. The owner of any truck or truck tractor which is properly registered and licensed in this state as a local truck or truck tractor as provided in K.S.A. 8-143, and amendments thereto, may secure a temporary permit authorizing operation of such vehicle on the highways of this state beyond the local radius authorized by such annual registration for a period only of 72 hours from the time of issuance of such permit. The fee for such permit shall be $26, on January 1, 2013, $36, on January 1, 2014, $46. Application for such permit shall be made to the division of vehicles on such form as the director of vehicles shall prescribe and shall be accompanied by the required fee, except that such owner shall not be entitled to more than 10 such permits in any calendar year. All such fees shall be deposited by the division as provided by K.S.A. 8-146, and amendments thereto. The division shall issue appropriate identification for such vehicle to authorize its operation under provisions of this act and to specify the expiration time of such permit. No truck or truck tractor shall be authorized to leave the territory of this state under any such 72-hour permit, nor shall any permit issued under authority of this act entitle any truck or truck tractor or the owner to reciprocity in any other state. Nothing in this act shall be construed to authorize the movement of any truck or truck tractor on the highways of this state in violation of any size, weight, safety or insurance requirement of the laws of this state applicable to such truck or truck tractor. Nothing in this act shall be construed to authorize the operation of any motor vehicle in violation of K.S.A. 66-1,111, and amendments thereto.

History: L. 1969, ch. 48, § 1; L. 1975, ch. 426, § 32; L. 1976, ch. 43, § 6; L. 1991, ch. 34, § 1; L. 2010, ch. 156, § 9; June 3.



8-143j Annual registration for trucks or truck tractors engaged in farm custom harvesting operations.

8-143j. Annual registration for trucks or truck tractors engaged in farm custom harvesting operations. (a) On and after January 1, 1991, any truck or truck tractor registered for a gross weight of more than 12,000 pounds which is engaged in farm custom harvesting operations may be registered in accordance with the schedule for such farm custom harvesting vehicles, but shall not be registered as a farm truck or farm truck tractor. The annual license fee for a farm custom harvesting truck or truck tractor shall be as follows:

(1) Prior to January 1, 2013:

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.    $62

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.    102

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.    132

For a gross weight of more than 24,000 lbs. and not more than 26,000 lbs.    177

For a gross weight of more than 26,000 lbs. and not more than 30,000 lbs.    177

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.    215

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.    245

For a gross weight of more than 42,000 lbs. and not more than 48,000 lbs.    315

For a gross weight of more than 48,000 lbs. and not more than 54,000 lbs.    415

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.    480

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.    580

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.    760

For a gross weight of more than 74,000 lbs. and not more than 80,000 lbs.    890

For a gross weight of more than 80,000 lbs. and not more than 85,500 lbs.    1,010

(2) On January 1, 2013, through December 1, 2013:

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.    $72

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.    152

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.    182

For a gross weight of more than 24,000 lbs. and not more than 26,000 lbs.    227

For a gross weight of more than 26,000 lbs. and not more than 30,000 lbs.    227

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.    265

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.    295

For a gross weight of more than 42,000 lbs. and not more than 48,000 lbs.    365

For a gross weight of more than 48,000 lbs. and not more than 54,000 lbs.    465

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.    565

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.    665

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.    845

For a gross weight of more than 74,000 lbs. and not more than 80,000 lbs.    875

For a gross weight of more than 80,000 lbs. and not more than 85,500 lbs.    1,095

(3) On January 1, 2014:

For a gross weight of more than 12,000 lbs. and not more than 16,000 lbs.    $82

For a gross weight of more than 16,000 lbs. and not more than 20,000 lbs.    202

For a gross weight of more than 20,000 lbs. and not more than 24,000 lbs.    232

For a gross weight of more than 24,000 lbs. and not more than 26,000 lbs.    277

For a gross weight of more than 26,000 lbs. and not more than 30,000 lbs.    277

For a gross weight of more than 30,000 lbs. and not more than 36,000 lbs.    315

For a gross weight of more than 36,000 lbs. and not more than 42,000 lbs.    345

For a gross weight of more than 42,000 lbs. and not more than 48,000 lbs.    415

For a gross weight of more than 48,000 lbs. and not more than 54,000 lbs.    515

For a gross weight of more than 54,000 lbs. and not more than 60,000 lbs.    615

For a gross weight of more than 60,000 lbs. and not more than 66,000 lbs.    715

For a gross weight of more than 66,000 lbs. and not more than 74,000 lbs.    895

For a gross weight of more than 74,000 lbs. and not more than 80,000 lbs.    1,025

For a gross weight of more than 80,000 lbs. and not more than 85,500 lbs.    1,145

(b) A tab or marker shall be issued and displayed in connection with the regular license plate for a truck or truck tractor registered as a farm custom harvesting truck or truck tractor.

(c) Trucks or truck tractors registered under this section shall be eligible for apportioned registration under the provisions of K.S.A. 8-1,100 et seq., and amendments thereto.

(d) As used in this section, "farm custom harvesting operations" means a person, firm, partnership, association or corporation engaged in farm custom harvesting operations if a truck or truck tractor is used to:

(1) Transport farm machinery, supplies, or both, to or from a farm, for custom harvesting operations on a farm;

(2) transport custom harvested crops only from a harvested field to initial storage or to initial market locations; or

(3) transport agricultural products produced by such owner or commodities purchased by such owner for use on the farm owned or rented by the owner of such vehicle.

History: L. 1990, ch. 38, § 2; L. 1992, ch. 101, § 2; L. 1994, ch. 76, § 3; L. 2002, ch. 201, § 2; L. 2010, ch. 156, § 10; June 3.



8-143k Temporary harvest permit for trucks or truck tractors engaged in farm custom harvesting operations.

8-143k. Temporary harvest permit for trucks or truck tractors engaged in farm custom harvesting operations. (a) The owner of any truck or truck tractor which is duly registered and licensed in some other state and is engaged in farm custom harvesting operations and desiring to operate in intrastate commerce in this state for a temporary period only, may obtain a harvest permit, in lieu of the thirty-day license in K.S.A. 8-143b or 8-143h, and amendments thereto, authorizing the operation of such truck or truck tractor on the highways of this state for a period of not to exceed 60 days from the date of issuance of such permit. For a foreign-based truck or truck tractor, the fee for each permit shall be $26, on January 1, 2013, $36, on January 1, 2014, $46 or 1/6 of the annual license fee for such vehicle, whichever sum is the larger. Where such fee is paid on a truck or truck tractor, no registration or fee shall be required for a trailer or semitrailer duly registered in this or another state and propelled by such truck or truck tractor. Application for such harvest permit shall be made to the division of vehicles of the department of revenue. The secretary of revenue may adopt rules and regulations to implement the provisions of this section.

(b) For the purpose of this section, "farm custom harvesting operations" means a person, firm, partnership, association or corporation engaged in farm custom harvesting operations if the truck or truck tractor is used to:

(1) Transport farm machinery, supplies, or both, to or from a farm, for custom harvesting operations on a farm;

(2) transport custom harvested crops only from a harvested field to initial storage or to initial market locations; or

(3) transport agricultural products produced by such owner or commodities purchased by such owner for use on the farm owned or rented by the owner of such vehicle.

History: L. 1990, ch. 38, § 1; L. 1990, ch. 38, § 3; L. 2010, ch. 156, § 11; June 3.



8-143l Auction; 72-hour transport permits; conditions; fees.

8-143l. Auction; 72-hour transport permits; conditions; fees. (a) Any auctioneer conducting auctions under subparagraphs (D) or (E) of paragraph (2) of subsection (a) of K.S.A. 8-2401, and amendments thereto, may obtain from the division, or an agent designated by the director of vehicles, a 72-hour transport permit authorizing the purchaser of a vehicle at an auction conducted by such auctioneer, to operate such vehicle for a period of 72 hours. In addition to the 72-hour transport permit, the purchaser shall have the bill of sale. The fee for each 72-hour transport permit shall be $3.

(b) An auctioneer under subsection (a) who is a Kansas resident, whose primary place of business is in Kansas and only for the purpose of conducting auctions in Kansas, may purchase such 72-hour transport permits in multiples of three upon making proper application and the payment of required fees. The application shall be to the division on a form prescribed and furnished by the director of vehicles. The name of the purchaser of the vehicle at the auction shall be shown on the 72-hour permit issued. An auctioneer purchasing permits shall complete the application and permit as required by the division and mail a copy of such application to the division within 24 hours from the date of issuance of such permit. Only one such permit may be used by the same purchaser on the same vehicle. The division of vehicles may deny any auctioneer the authority to purchase 72-hour transport permits if the auctioneer is found to have issued more than one 72-hour transport permit to the purchaser of a vehicle. This section shall be construed as a part of and supplementary to the motor vehicle registration law of this state. The division shall remit all fees collected under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 2002, ch. 34, § 1; July 1.



8-143m Annual commercial vehicle fee; issuance of commercial license plates; distribution of amounts collected.

8-143m. Annual commercial vehicle fee; issuance of commercial license plates; distribution of amounts collected. (a) On and after January 1, 2014, any truck or truck tractor registered for a gross weight of more than 10,000 pounds which is operating as a commercial vehicle shall, in addition to the annual fee prescribed under K.S.A. 8-143, and amendments thereto, pay an annual commercial vehicle fee as follows:

Weight Group  Vehicle Age  Fee

up to 12,000 lbs.  1 to 3  $250.00

12,000 lbs.  4 to 6  200.00

12,000 lbs.  7 and older  150.00

16,000 lbs.  All Ages  250.00

20,000 lbs.  All Ages  250.00

24,000 lbs.  All Ages  250.00

26,000 lbs.  All Ages  300.00

30,000 lbs.  All Ages  300.00

36,000 lbs.  All Ages  300.00

42,000 lbs.  All Ages  350.00

48,000 lbs.  All Ages  350.00

54,000 lbs.  All Ages  350.00

60,000 lbs.  All Ages  400.00

66,000 lbs.  All Ages  400.00

74,000 lbs.  All Ages  400.00

80,000 lbs.  All Ages  400.00

85,500 lbs.  All Ages  400.00

(b) Truck or truck tractors registered under this section shall be eligible for apportioned registration under the provisions of K.S.A. 8-1,100 et seq., and amendments thereto.

(c) Upon the payment of the commercial vehicle fee and applicable registration fees under K.S.A. 8-143, and amendments thereto, except for vehicles registered under K.S.A. 8-1,100 et seq., and amendments thereto, the division shall provide for the registration of and the issuance of license plates for commercial motor vehicles in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the commercial motor vehicle for the duration of the life span of the commercial motor vehicle or until the commercial motor vehicle is deleted from the owner's fleet. Such license plates shall be distinctive and shall contain the word "commercial" and there shall be no year date thereon. License plates issued under this section shall not be transferable to any other commercial motor vehicle, except that the unused registration and commercial vehicle fee may be transferred to another commercial motor vehicle which is registered at the same or greater weight.

(d) Amounts collected by the county treasurer as annual commercial vehicle fees under this section shall be remitted or distributed in the following manner:

(1) Amounts collected from non-Kansas-based motor carriers, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(2) Amounts collected from Kansas-based motor carriers shall be allocated and distributed in the same manner as taxes levied against motor vehicles under article 51 of chapter 79 of the Kansas Statutes Annotated.

(e) If an applicant registers a motor vehicle described under this section where such vehicle or vehicles are to have a tax situs in another county, then the county treasurer of the county registering such vehicle or vehicles shall collect the fees prescribed under this section and remit them to the county where the vehicle retains its tax situs. Any county treasurer registering a fleet registered under K.S.A. 8-1,101, and amendments thereto, shall remit the commercial vehicle portion of the fee to the county where the fleet is registered. Upon the transfer and receipt of fees under this subsection, the county treasurer of the receiving county shall remit or distribute such fees as provided in subsection (d).

(f) As used in this section, "commercial vehicle" means any self-propelled or towed motor vehicle in commerce that is used to transport property or passengers when the vehicle:

(1) Has a gross weight or gross combination weight of 10,001 pounds or more;

(2) is designed or used to transport 15 or more passengers, including the driver; or

(3) is used to transport hazardous materials in a quantity requiring placarding.

The term "commercial vehicle" shall not include any motor vehicle required to pay a license fee under subsection (b)(6) of K.S.A. 8-143, and amendments thereto, or any motor vehicle valued under article 5a of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2012, ch. 87, § 1; July 1.



8-145 Collection of fees; disposition of moneys; compensation of county treasurers; highway patrol motor vehicle fund; VIPS/CAMA technology hardware fund; repossessed certificates of title fee fund; division of vehicles modernization fund; Kansas highway patrol staffing and training fund; law enforcement training center fund.

8-145. Collection of fees; disposition of moneys; compensation of county treasurers; highway patrol motor vehicle fund; VIPS/CAMA technology hardware fund; repossessed certificates of title fee fund; division of vehicles modernization fund; Kansas highway patrol staffing and training fund; law enforcement training center fund. (a) All registration and certificates of title fees shall be paid to the county treasurer of the county in which the applicant for registration resides or has an office or principal place of business within this state, and the county treasurer shall issue a receipt in triplicate, on blanks furnished by the division of vehicles, one copy of which shall be filed in the county treasurer's office, one copy shall be delivered to the applicant and the original copy shall be forwarded to the director of vehicles.

(b) The county treasurer shall deposit $.75 of each license application, $.75 out of each application for transfer of license plate and $2 out of each application for a certificate of title, collected by such treasurer under this act, in a special fund, which fund is hereby appropriated for the use of the county treasurer in paying for necessary help and expenses incidental to the administration of duties in accordance with the provisions of this law and extra compensation to the county treasurer for the services performed in administering the provisions of this act, which compensation shall be in addition to any other compensation provided by any other law, except that the county treasurer shall receive as additional compensation for administering the motor vehicle title and registration laws and fees, a sum computed as follows: The county treasurer, during the month of December, shall determine the amount to be retained for extra compensation not to exceed the following amounts each year for calendar year 2006 or any calendar year thereafter: The sum of $110 per hundred registrations for the first 5,000 registrations; the sum of $90 per hundred registrations for the second 5,000 registrations; the sum of $5 per hundred for the third 5,000 registrations; and the sum of $2 per hundred registrations for all registrations thereafter. In no event, however, shall any county treasurer be entitled to receive more than $15,000 additional annual compensation.

If more than one person shall hold the office of county treasurer during any one calendar year, such compensation shall be prorated among such persons in proportion to the number of weeks served. The total amount of compensation paid the treasurer together with the amounts expended in paying for other necessary help and expenses incidental to the administration of the duties of the county treasurer in accordance with the provisions of this act, shall not exceed the amount deposited in such special fund. Any balance remaining in such fund at the close of any calendar year shall be withdrawn and credited to the general fund of the county prior to June 1 of the following calendar year.

(c) The county treasurer shall remit the remainder of all such fees collected, together with the original copy of all applications, to the secretary of revenue. The secretary of revenue shall remit all such fees remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund, except as provided in subsection (d).

(d) (1) Three dollars and fifty cents of each certificate of title fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3.50 to the Kansas highway patrol motor vehicle fund. Three dollars of each certificate of title fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3 to the VIPS/CAMA technology hardware fund.

(2) For repossessed vehicles, $3 of each certificate of title fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3 to the repossessed certificates of title fee fund.

(3) Three dollars and fifty cents of each reassignment form fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3.50 to the Kansas highway patrol motor vehicle fund. Three dollars of each reassignment form fee collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $3 to the VIPS/CAMA technology hardware fund.

(4) Until January 1, 2013, $4 of each division of vehicles modernization surcharge collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $4 to the division of vehicles modernization fund, on and after January 1, 2013, the state treasurer shall credit such $4 to the state highway fund.

(5) Two dollars of each Kansas highway patrol staffing and training surcharge collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $2 to the Kansas highway patrol staffing and training fund.

(6) One dollar and twenty-five cents of each law enforcement training center surcharge collected and remitted to the secretary of revenue, shall be remitted to the state treasurer who shall credit such $1.25 to the law enforcement training center fund.

History: L. 1929, ch. 81, § 23; L. 1933, ch. 73, § 2; L. 1937, ch. 72, § 8; L. 1938, ch. 12, § 2; L. 1947, ch. 97, § 1; L. 1949, ch. 102, § 1; L. 1953, ch. 41, § 1; L. 1961, ch. 50, § 1; L. 1968, ch. 335, § 1; L. 1969, ch. 49, § 1; L. 1972, ch. 342, § 34; L. 1974, ch. 35, § 8; L. 1975, ch. 34, § 1; L. 1978, ch. 33, § 1; L. 1980, ch. 31, § 6; L. 1985, ch. 45, § 1; L. 1990, ch. 34, § 4; L. 1993, ch. 176, § 5; L. 1996, ch. 260, § 4; L. 1998, ch. 140, § 10; L. 1999, ch. 114, § 4; L. 2001, ch. 5, § 27; L. 2002, ch. 134, § 6; L. 2003, ch. 30, § 4; L. 2006, ch. 136, § 5; L. 2008, ch. 181, § 3; L. 2010, ch. 156, § 12; L. 2016, ch. 88, § 4; July 1.



8-145a Collection of insufficient or no-fund payment instrument or rejected or reversed credit card payment given for vehicle registration; notice; recovery of plates; return of check, when; criminal prosecution.

8-145a. Collection of insufficient or no-fund payment instrument or rejected or reversed credit card payment given for vehicle registration; notice; recovery of plates; return of check, when; criminal prosecution. (a) The county treasurer of any county who shall receive from any person, as payment of the annual license fee for the registration of any motorcycle or motor vehicle, a credit card payment that is subsequently rejected or reversed by the credit card issuer or a payment instrument drawn on or issued by a bank or other financial institution in which such person has no money on deposit or in which there is insufficient money on deposit for the payment of such payment instrument upon its presentation, shall upon the return of any such payment instrument by the bank or other financial institution or upon the rejection or reversal of the credit card transaction notify the person uttering the same. Such notice shall be given by first class mail and shall state that if within seven days of the date of mailing the notice, such person has not paid the amount of the license fee, the sheriff will recover the registration number plate for which the credit card transaction or payment instrument was submitted and return the same to the office of the county treasurer. If the amount of the license fee is received in the office of the county treasurer within such seven days, the county treasurer shall return such insufficient or no-fund payment instrument to the person from whom it was received. Nothing in this act is to be construed to exclude criminal prosecutions as in other cases involving insufficient or no-fund checks or other payment instruments.

(b) For the purposes of this section, "payment instrument" shall have the meaning ascribed to it in K.S.A. 9-508, and amendments thereto.

History: L. 1968, ch. 359, § 1; L. 2008, ch. 102, § 2; July 1.



8-145b Same; duties of treasurer and sheriff; criminal prosecution not excluded.

8-145b. Same; duties of treasurer and sheriff; criminal prosecution not excluded. If the full amount of the license fee for which an insufficient or no-fund check was given is not received in the office of the county treasurer, after the giving of notice, within the time hereinbefore prescribed, the county treasurer shall certify to the sheriff of the county, the name and address of the person uttering such insufficient or no-fund check together with the registration number and a description of the vehicle registered and it shall be the duty of the sheriff to recover the registration number plate for which such check was uttered: Provided, Nothing in this act is to be construed to exclude criminal prosecutions as in other cases involving insufficient or no-fund checks.

History: L. 1968, ch. 359, § 2; July 1.



8-145c Same; completion of registration by owner after plates recovered; penalty; disposition of fees.

8-145c. Same; completion of registration by owner after plates recovered; penalty; disposition of fees. The owner of any vehicle, the registration number plate of which has been removed and recovered by the sheriff, may complete the registration of such vehicle and receive such registration number plate by paying to the county treasurer the full amount of the license fee for the registration of such vehicle together with a penalty in the amount of five dollars ($5). The county treasurer shall deposit two dollars and fifty cents ($2.50) of each such penalty in the salary fund of the county sheriff's department and two dollars and fifty cents ($2.50) of each such penalty in the special fund created and established under the provisions of K.S.A. 8-145.

History: L. 1968, ch. 359, § 3; July 1.



8-145d Service fee in addition to registration fee; additional registration fee; deposit, use and appropriation thereof.

8-145d. Service fee in addition to registration fee; additional registration fee; deposit, use and appropriation thereof. In addition to the annual vehicle registration fees prescribed by K.S.A. 8-143, 8-143b, 8-143c, 8-143g, 8-143h, 8-143i, 8-167, 8-172 and 8-195, and amendments thereto, and K.S.A. 2016 Supp. 8-143l, and amendments thereto, any applicant for vehicle registration or renewal thereof for registration shall pay a service fee in the amount of $5 to the county treasurer at the time of making such application. In addition to such service fee, the county treasurer may charge any applicant for vehicle registration or renewal thereof for registration, a registration fee as follows: (1) In an amount not to exceed $5 per vehicle registration or renewal thereof for registration, when such application is made at a registration facility in a county with multiple vehicle registration facilities as established by the county treasurer; and (2) in an amount not to exceed $2.50 per vehicle registration or renewal thereof for registration, when such application is made at a registration facility in a county with a single vehicle registration facility as established by the county treasurer. The county treasurer shall deposit all amounts received under this section in the special fund created pursuant to K.S.A. 8-145, and amendments thereto, and such amounts shall be used by the county treasurer for all purposes for which such fund has been appropriated by law, and such additional amounts are hereby appropriated as other amounts deposited in such fund.

History: L. 1982, ch. 34, § 1; L. 1985, ch. 45, § 2; L. 1989, ch. 37, § 2; L. 1992, ch. 105, § 10; L. 1997, ch. 109, § 1; L. 1999, ch. 114, § 5; L. 2002, ch. 70, § 1; L. 2002, ch. 134, § 7; L. 2006, ch. 136, § 6; L. 2010, ch. 164, § 5; L. 2013, ch. 91, § 1; July 1.



8-145e Repossessed certificates of title fee fund; purpose.

8-145e. Repossessed certificates of title fee fund; purpose. There is hereby created in the state treasury, the repossessed certificates of title fee fund. All moneys credited to the repossessed certificates of title fee fund shall be used by the department of revenue only for the purposes of funding the administration and operations, including personnel associated with the processing of certificates of title for repossessed vehicles. All expenditures from the repossessed certificates of title fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 1998, ch. 140, § 5; July 1.



8-145f Commercial vehicle registration service fee; commercial vehicle administrative system fund; purpose.

8-145f. Commercial vehicle registration service fee; commercial vehicle administrative system fund; purpose. Each commercial vehicle registering under the provisions of K.S.A. 8-143, 8-1,100, or 8-1,152, and amendments thereto, shall be assessed a fee of four dollars. Such fee shall be collected by the county treasurer and shall be remitted in the following manner:

(a) Two dollars of such fee assessed and collected pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall then credit the entire amount thereof to the commercial vehicle administrative system fund, which fund is hereby established in the state treasury. All moneys deposited in such fund shall be used by the Kansas department of revenue solely for the operation, maintenance and enhancement of the work processes, computer hardware and software and related equipment associated with the division of vehicles' functions related to commercial motor vehicles.

(b) Two dollars shall be deposited by the county treasurer in the special fund created pursuant to K.S.A. 8-145, and amendments thereto, and such amounts shall be used by the county treasurer for all purposes for which such fund has been appropriated by law.

History: L. 2012, ch. 87, § 2; July 1.



8-146 Deposit of fees.

8-146. Deposit of fees. The division of vehicles shall remit all fees received by the division under this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit such fees in accordance with K.S.A. 8-145, and amendments thereto.

History: L. 1929, ch. 81, § 24; L. 1937, ch. 72, § 9; L. 1949, ch. 100, § 3; L. 1953, ch. 42, § 1; L. 1972, ch. 342, § 35; L. 1993, ch. 176, § 6; L. 2001, ch. 5, § 28; July 1.



8-147 Manufacture of license plates and decals for registered vehicles; KCC identification tags.

8-147. Manufacture of license plates and decals for registered vehicles; KCC identification tags. As used in this section "license plate" means the plate used to externally evidence registration of a vehicle under chapter 8 of Kansas Statutes Annotated. Prior to November 1 of each year, the director of vehicles shall furnish the secretary of revenue with complete and detailed specifications for the manufacture of all license plates and registration decals, together with the number required for delivery in the succeeding year for use during the following year, and the state corporation commission shall furnish the secretary of revenue with complete and detailed specifications for the manufacture of identification tags together with the number required for delivery in the succeeding year for use in the following year. The secretary of revenue shall cause to be manufactured all license plates and registration decals and state corporation commission identification tags based on such specifications and estimates. For such purpose, the secretary of revenue shall enter into a contract for the manufacture of license plates, tags and decals with any organization or institution designated in K.S.A. 39-1208, and amendments thereto. Any such contract may provide that the secretary of revenue shall furnish or cause to be furnished the materials and supplies necessary for the manufacture and distribution of license plates, tags and decals if, in the opinion of the secretary of revenue, a reduction in the cost of manufacturing and distribution of the license plates, tags and decals under such contract will be achieved. Subject to the foregoing, the cost to the state for the manufacture of the license plates, tags and decals pursuant to any contract entered into under this section shall be substantially equivalent to such costs under prior contracts, with the cost of license plates increased in the amount of the cost of coating with reflective material, but any such contract shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto. Except as authorized by other provisions of law, license plates, beginning in the year in which new license plates are issued pursuant to K.S.A. 8-132, and amendments thereto, shall be lettered, numbered and designed as provided in this section. Each license plate shall contain a combination of three letters followed by a combination of three numerals, except that once all allowable combinations of letters and numerals have been used, each license plate shall contain an arrangement of numerals or letters, or both, as shall be assigned by the secretary of revenue. The arrangement of numerals and letters of license plates shall be uniform throughout each classification of registration. The secretary may provide for the arrangement of the numerals and letters in groups or otherwise and for other distinguishing marks on such license plates. The secretary of revenue shall design decals to be affixed to the license plates to identify the county by two letters chosen from the name of the county distinctly indicative of the name of the county in which the vehicle is registered and the date registration is to expire. The letters and numerals of such license plates shall be in such contrast of colors to the background of the license plate as to make such letters and numerals easily read. As new license plates are issued, the face of every license plate shall be completely coated with a reflective material. The reflectorized material shall be of such nature as to provide effective and dependable performance in the promotion of highway safety and vehicle identification throughout the service period for which the license plates are issued. The sum of $.50 shall be added to the cost of each reflectorized license plate. The director shall change the color of such license plates every time new license plates are issued under subsection (b) of K.S.A. 8-132, and amendments thereto. The quantity of license plates and registration decals to be furnished each county shall be computed upon the basis of the number of motor vehicles registered and reregistered in such county for the preceding year, and additional license plates and decals shall be furnished as required. Any contract entered into pursuant to this section for the manufacture of license plates and decals shall provide that the license plates and decals, other than prorate license plates and prorate backing plates, shall be shipped directly to the treasurer of the county where they are to be used. Any such contract for the manufacture of state corporation commission identification tags shall provide that such tags shall be shipped directly to the state corporation commission.

History: L. 1929, ch. 81, § 25; L. 1943, ch. 80, § 4; L. 1945, ch. 87, § 3; L. 1947, ch. 98, § 1; L. 1949, ch. 103, § 1; L. 1951, ch. 100, § 5; L. 1953, ch. 43, § 1; L. 1969, ch. 47, § 3; L. 1973, ch. 27, § 1; L. 1974, ch. 35, § 9; L. 1975, ch. 35, § 1; L. 1977, ch. 33, § 1; L. 1980, ch. 33, § 1; L. 1983, ch. 29, § 4; L. 1984, ch. 29, § 1; L. 2005, ch. 3, § 1; July 1.



8-147a Inapplicability of 75-5277 to manufacture of number plates, decals, prorate plates, corporation commission identification tags, highway signs and markers.

8-147a. Inapplicability of 75-5277 to manufacture of number plates, decals, prorate plates, corporation commission identification tags, highway signs and markers. The provisions of K.S.A. 75-5277 shall not be applicable to the manufacture of motor vehicle number plates, registration decals, prorate license and backing plates, highway signs and markers and state corporation commission identification tags.

History: L. 1974, ch. 35, § 12; L. 1977, ch. 33, § 2; July 1.



8-148 Issuance and record of license plates; records open to public.

8-148. Issuance and record of license plates; records open to public. When application is made to any county treasurer for a motor-vehicle license, as provided in K.S.A. 8-130, the county treasurer shall designate upon such application and a receipt therefor the number of the tag issued, and shall deliver the tag at the time application is made. The names of registered owners of motor vehicles and the records in the office of the county treasurer shall at all times be open to inspection by the public.

History: L. 1929, ch. 81, § 26; L. 1933, ch. 77, § 1; June 5.



8-149 Violation of act; penalty.

8-149. Violation of act; penalty. It shall be unlawful and constitute a misdemeanor, punishable by a fine not exceeding $2,500, or by imprisonment in the county jail for not less than 30 days nor more than six months, or both such fine and imprisonment, for any person to violate any of the provisions of K.S.A. 8-126 et seq., and amendments thereto, unless a different penalty is by this act otherwise prescribed.

History: L. 1929, ch. 81, § 27; L. 1990, ch. 34, § 3; July 1.



8-151 Constitutionality.

8-151. Constitutionality. If any section, subsection, paragraph or provision of this act [*] shall be held to be invalid by any court for any reason, it shall be presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph or provision, and such finding or construction shall not in any way affect the remainder of this act.

History: L. 1929, ch. 81, § 29; Dec. 1.

* "This act," see Table of Corresponding Sections, Constitutions Volume.



8-152 Effect of noncompliance.

8-152. Effect of noncompliance. The operation of a vehicle in this state without complying with the provisions of this act [*] shall not be considered as operating the same unlawfully or in violation of law so as to affect the validity of any contract or policy of liability insurance or indemnity against liability for personal injuries or damages to property, fire, theft or collision insurance carried on such vehicle.

History: L. 1937, ch. 72, § 10; March 31.

* "This act," see Table of Corresponding Sections, Constitutions Volume.



8-153 Proof of payment of sales tax required.

8-153. Proof of payment of sales tax required. No certificate of registration or ownership of any motor vehicle or trailer shall hereafter be issued by the county treasurer of any county of this state or the division of vehicles, unless and until the applicant for such certificate shall produce evidence satisfactory to the county treasurer or division that the state sales tax, or, in the event the said motor vehicle was purchased outside this state, the tax provided for by the provisions of K.S.A. 79-3701 to 79-3711, and acts amendatory thereto, has been paid by said applicant, or that said motor vehicle is exempt from the payment thereof: Provided, That no certificate of registration or ownership shall be issued for a vehicle which was last titled or titled and registered in a foreign state or registered only if such foreign state has no title law, until satisfactory proof, by affidavit of the applicant has been made, that sales tax on such vehicle has been paid in a foreign state or compensating tax has been paid in Kansas, except in such instances where the applicant for registration or title shall prove by affidavit, that he or she was a bona fide resident of such foreign state at the time of the registration.

History: L. 1939, ch. 85, § 1; L. 1955, ch. 48, § 1; May 1.



8-156 Manufacture of highway markers and signs; powers and duties of secretary of transportation and secretary of corrections.

8-156. Manufacture of highway markers and signs; powers and duties of secretary of transportation and secretary of corrections. Prior to November first of each year, the secretary of transportation shall furnish the secretary of corrections complete and detailed specifications, with an estimate of the number required, for the manufacture of all highway markers or signs to be delivered during the ensuing year for use the following year. The secretary of corrections shall cause the same to be manufactured on the basis of said specifications and estimate and shall cause the same to be packed in suitable containers and shipped, prepaid, to the designated destination as they are finished, which shall not be later than December fifteenth of the year of manufacture: Provided, That all additional orders for extra markers or signs and "miss-outs" shall be manufactured and shipped as soon as convenient after the order is received. Annually, on June 1, the secretary of corrections shall file a verified statement with the secretary of transportation showing the total number of highway markers and signs manufactured and delivered during the preceding twelve (12) months.

History: L. 1945, ch. 87, § 6; L. 1947, ch. 98, § 2; L. 1951, ch. 106, § 1; L. 1953, ch. 44, § 1; L. 1974, ch. 35, § 10; L. 1975, ch. 35, § 2; L. 1975, ch. 427, § 5; Aug. 15.



8-159 Purchase of materials for manufacture; approval of secretary of transportation.

8-159. Purchase of materials for manufacture; approval of secretary of transportation. The secretary of corrections shall purchase all materials necessary for the manufacture of all items contemplated in K.S.A. 8-156, including steel, background paint, numeral paint and necessary dies. All such materials shall be purchased subject to inspection and approval by the secretary of transportation and upon specifications written and provided by the secretary of transportation.

History: L. 1953, ch. 44, § 4; L. 1955, ch. 49, § 1; L. 1961, ch. 51, § 1; L. 1975, ch. 426, § 36; L. 1977, ch. 33, § 3; July 1.



8-160 Free license plates for disabled veterans; definition.

8-160. Free license plates for disabled veterans; definition. As used in this act, the term "disabled veteran" means a person who has served in the armed forces of the United States and who is entitled to compensation for a service-connected disability of at least 50% and the laws administered by the veterans administration or who is entitled to compensation for the loss, or permanent loss of use, of one or both feet or one or both hands, or for permanent visual impairment of both eyes to a prescribed degree.

History: L. 1951, ch. 102, § 1; L. 1953, ch. 45, § 1; L. 1970, ch. 48, § 1; L. 2009, ch. 89, § 3; Apr. 23.



8-161 Disabled veterans registration and license plates; free; parking privileges; penalties.

8-161. Disabled veterans registration and license plates; free; parking privileges; penalties. (a) Any disabled veteran as defined in K.S.A. 8-160, and amendments thereto, who resides in Kansas and who makes application to the director of vehicles on a form furnished by the director for registration of a motor vehicle that is a passenger vehicle, a truck with a gross weight of not more than 20,000 pounds, or a motorcycle and is owned or leased and used by such veteran may have such motor vehicle registered, and the director shall issue a distinctive license plate for it. Such license plate shall be issued for the same period of time as other license plates are issued. Such registration shall be made and such license plates issued free of charge to the disabled veteran. The director of vehicles shall also issue to the disabled veteran an individual identification card which must be carried by the disabled veteran when the motor vehicle being operated by the disabled veteran or used for the transportation of such disabled veteran is parked in a designated accessible parking space.

(b) Any Kansas resident who owns or leases a motor vehicle and who is responsible for the transportation of a disabled veteran or any resident disabled veteran desiring a distinctive license plate for a vehicle other than a motor vehicle owned or leased by the veteran may make application to the director of vehicles for such a license plate. Such license plate shall be issued for the same period of time as other license plates are issued. There shall be no fee for such license plates in addition to the regular registration fee.

(c) (1) The director of vehicles shall design a special license plate to be issued as provided in this act. No registration or license plates issued under this act shall be transferable to any other person. No registration under this act shall be made until the applicant has filed with the director acceptable proof that the applicant is a disabled veteran as defined by K.S.A. 8-160, and amendments thereto, or is responsible for the transportation of such veteran.

(2) Motor vehicles displaying the distinctive license plates provided for in this act shall be permitted to:

(A) Park in any parking space on public or private property which is clearly marked as being reserved for the use of persons with a disability or persons responsible for the transportation of a person with a disability, except a parking space on private property which is clearly marked as being reserved for the use of a specified person with a disability;

(B) park without charge in any metered zone and shall be exempt from any time limitation imposed on parking in any zone designated for parking, during the hours in which parking is permitted in any city; or

(C) park without charge in any parking space in a public parking facility or public parking lot if such parking space is clearly marked as being reserved for the use of persons with a disability or persons responsible for the transportation of a person with a disability and such public parking facility or public parking lot employs persons who are parking attendants to collect payment. Any parking occurring under the provisions of this subparagraph shall also comply with all regulations and restrictions posted at the entrance of the public parking facility or public parking lot by its management.

(d) Any person who willfully and falsely represents that such person has the qualifications to obtain the distinctive license plates provided for by this section, or who falsely utilizes the parking privilege accorded by this section, shall be guilty of an unclassified misdemeanor punishable by a fine of not more than $250.

History: L. 1951, ch. 102, § 2; L. 1953, ch. 45, § 2; L. 1957, ch. 60, § 1; L. 1973, ch. 28, § 1; L. 1975, ch. 30, § 5; L. 1975, ch. 427, § 6; L. 1981, ch. 35, § 2; L. 1986, ch. 36, § 10; L. 1991, ch. 35, § 1; L. 1999, ch. 125, § 4; L. 2014, ch. 77, § 2; L. 2015, ch. 23, § 1; July 1.



8-161a Free license plates for disabled citizens organizations; definition.

8-161a. Free license plates for disabled citizens organizations; definition. As used in this act, the term "disabled citizens organization" means any nonprofit corporation duly authorized to operate in this state for the purpose of training the physically handicapped citizens to become self-supporting and which assists such persons by conducting drivers training courses for the operation of motor vehicles.

History: L. 1963, ch. 45, § 1; April 8.



8-161b Same; application; issuance; nontransferable; proof of eligibility.

8-161b. Same; application; issuance; nontransferable; proof of eligibility. Any such disabled citizens organization which makes application to the division of vehicles of the Kansas department of revenue on a form prescribed and furnished by said division of registration of passenger motor vehicles and trucks owned and used by said organization shall be entitled to have two (2) such passenger vehicles and two (2) trucks registered, and the division shall issue distinctive license plates or tags for such motor vehicles. Such license plates or tags shall be issued for the same period of time as other license plates or tags are issued. Such registration shall be made and such license plates or tags issued free of charge to such disabled citizens organization. Said division of vehicles shall design a special license plate or tag, and no plate or tag issued under authority of this act shall be transferable to any other person, firm or corporation. Before such registration or issuance of plates or tags shall be made, such disabled citizens organization shall have filed acceptable proof that it is duly authorized to operate in the state of Kansas as a nonprofit organization and that it has actually established and is operating such motor vehicle drivers training courses for disabled citizens who are residents of this state.

History: L. 1963, ch. 45, § 2; April 8.



8-162 License plates with amateur radio call letters; fee.

8-162. License plates with amateur radio call letters; fee. Any owner or lessee of one or more passenger motor vehicles or trucks licensed for a gross weight of not more than 20,000 pounds who are residents of the state of Kansas, and who hold an unrevoked and unexpired official amateur radio station license issued by the federal communications commission, upon application, accompanied by proof of ownership of such amateur radio station license, complying with the state motor vehicle laws relating to registration and licensing of motor vehicles, and upon the payment of the regular license fee for plates, as prescribed under K.S.A. 8-143, and amendments thereto, and the payment of an additional fee of $1, shall be issued license plates as prescribed under K.S.A. 8-147, and amendments thereto, upon which, in lieu of the letters and numbers as prescribed by K.S.A. 8-147, and amendments thereto, shall be inscribed the official amateur radio call letters of such applicant as assigned by the federal communications commission.

History: L. 1953, ch. 40, § 1; L. 1980, ch. 34, § 1; L. 1999, ch. 125, § 5; July 1.



8-163 License plates with amateur radio call letters; rules and regulations.

8-163. License plates with amateur radio call letters; rules and regulations. The secretary of revenue shall adopt rules and regulations necessary to obtain compliance with all state licensing laws relating to use and operation of a private passenger vehicle or a truck licensed for a gross weight of not more than 20,000 pounds before issuing these plates in lieu of the regular Kansas license plates, and all applications for such plates shall be made in a manner prescribed by the division of vehicles.

History: L. 1953, ch. 40, § 2; L. 1972, ch. 342, § 36; L. 1980, ch. 34, § 2; L. 1985, ch. 43, § 9; L. 2013, ch. 8, § 3; July 1.



8-165 Same; act supplemental.

8-165. Same; act supplemental. This act is supplementary to the motor vehicle licensing laws of Kansas and nothing herein shall be construed as abridging or amending such laws.

History: L. 1953, ch. 40, § 4; Jan. 1, 1954.



8-166 Registration of antique vehicles; antique military vehicles; definitions.

8-166. Registration of antique vehicles; antique military vehicles; definitions. The following words and phrases when used in this act shall for the purpose of this act have the following meaning:

(a) "Antique" means any vehicle, including an antique military vehicle, more than 35 years old, propelled by a motor using petroleum fuel, steam or electricity or any combination thereof.

(b) "Person" means every natural person, firm, copartnership, association, corporation, club or organization.

(c) "Antique military vehicle" means a vehicle, regardless of the vehicle's size or weight, which was manufactured for use in any country's military forces and is maintained to represent its military design, except that an antique military vehicle shall not include a fully tracked vehicle.

(d) The words and phrases defined in K.S.A. 8-126 and 8-126a, and amendments thereto, when used in this act shall have the meanings respectively ascribed to them by such sections.

History: L. 1955, ch. 62, § 1; L. 2006, ch. 136, § 4; July 1.



8-167 Registration of antique vehicles; registration for operation on highway; registration for the purpose of taxation, registration fee.

8-167. Registration of antique vehicles; registration for operation on highway; registration for the purpose of taxation, registration fee. (a) Every owner of an antique motor vehicle intended to be operated upon any highway in this state shall, before the same is operated, apply for the registration thereof, as provided by this act.

(b) In addition to the registration required under the provisions of subsection (a) of this section and K.S.A. 8-168 et seq., and amendments thereto, each antique vehicle shall be registered for the purpose of taxation as prescribed by article 51 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, at the time such owner intends to commence the operation of the same upon the highways of the state and at the times prescribed by K.S.A. 8-134, and amendments thereto, for the registration of any other motor vehicle owned by the owner of such antique vehicle. The fee for registration of an antique vehicle under the provisions of this subsection shall be five dollars.

History: L. 1955, ch. 62, § 2; L. 1980, ch. 325, § 7; L. 2013, ch. 8, § 4; July 1.



8-168 Same; how application made.

8-168. Same; how application made. Application for the registration of a vehicle required to be registered hereunder shall be made by the owner thereof, by mail or otherwise, in the office of the county treasurer of the county in which such owner resides, upon the appropriate form furnished by the division of vehicles.

History: L. 1955, ch. 62, § 3; June 30.



8-169 Same; issuance of receipt.

8-169. Same; issuance of receipt. Upon the filing of such application for registration and payment of the fees hereinafter provided the division shall register the vehicle and shall issue to the owner a registration receipt in such form as the division shall deem adequate.

History: L. 1955, ch. 62, § 4; June 30.



8-170 Registration of antique vehicles; fee for transfer of ownership; fee and form for certificate of title.

8-170. Registration of antique vehicles; fee for transfer of ownership; fee and form for certificate of title. (a) Upon the transfer of ownership of any vehicle registered under the foregoing provisions of this act, its registration and right to use the license plates thereon shall expire and thereafter there shall be no transfer of any registration, and the license plates shall be removed by the owner thereof and it shall be unlawful for any person other than the person to whom such license plates were originally issued to have the same in possession. In case of a transfer of ownership of a registered vehicle the original owner of the license plates may register another antique vehicle under the same license plate designation, upon application therefor and the payment of a fee of $1.50. On and after January 1, 2000, any model year license plate transferred shall comply with the provisions of subsection (c) of K.S.A. 8-172, and amendments thereto.

(b) Upon the transfer and sale of a registered vehicle by any person, the new owner thereof, before using a vehicle on the highways of this state, shall make application to the division for registration of the vehicle.

(c) Certificate of title:

(1) Application for certificate of title on an antique vehicle shall be made by the owner or the owner's agent upon a blank form to be furnished by the division and shall contain such information as the division shall determine necessary. The division may waive any information requested on the form if it is not available. For any antique vehicle having a model year prior to 1950, the application together with a bill of sale for the antique vehicle shall be accepted as prima facie evidence that the applicant is the owner of the vehicle and the certificate of title shall be issued for such vehicle. If the application and bill of sale are used to obtain a certificate of title for any antique vehicle having a model year of 1950 or later, the certificate of title shall not be issued until an inspection in accordance with subsection (a) of K.S.A. 8-116, and amendments thereto, has been completed. The certificate of title shall be delivered to the applicant. The certificate shall contain the words "antique vehicle."

(2) The certificate of title shall contain upon the reverse side a form for assignment of title to be executed by the owner. A certificate of title may be issued under the provisions of this act without an application for registration.

(3) The fee for each original certificate of title so issued shall be $10. The certificate of title shall be good for the life of the antique vehicle, so long as the same is owned or held by the original holder of the certificate of title, and shall not have to be renewed. In the event of a sale or transfer of ownership of an antique vehicle for which a certificate of title has been issued under the provisions of this subsection, the holder of such certificate of title shall endorse on the same an assignment thereof, with warranty of title in form printed thereon, as prescribed by the director, and the transferor must deliver the same to the buyer at the time of delivery of the vehicle. The buyer shall then present such certificate of title, assigned as aforesaid, to the director or an authorized agent of the director, whereupon a new certificate of title shall be issued to the buyer, the fee therefor being $10.

History: L. 1955, ch. 62, § 5; L. 1959, ch. 46, § 10; L. 1980, ch. 31, § 3; L. 1985, ch. 43, § 10; L. 1987, ch. 42, § 4; L. 1993, ch. 176, § 7; L. 1996, ch. 260, § 5; L. 1998, ch. 140, § 11; L. 1999, ch. 114, § 6; L. 2002, ch. 134, § 8; L. 2002, ch. 190, § 2; L. 2003, ch. 30, § 5; L. 2004, ch. 180, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2003 session, see also 8-170a.



8-171 Same; lost license plate, certificate of title or registration receipt; fee for duplicate.

8-171. Same; lost license plate, certificate of title or registration receipt; fee for duplicate. In the event that any license plate, certificate of title or registration receipt issued hereunder, shall be lost, mutilated, or shall have become illegible, the person who is entitled thereto shall make immediate application for and obtain a duplicate therefor, upon furnishing information of such fact satisfactory to the division and upon payment of the required fees: Namely, the same fees for certificate of title, registration receipt and license plates as listed in K.S.A. 8-139, and amendments thereto.

History: L. 1955, ch. 62, § 6; L. 1959, ch. 46, § 11; L. 1972, ch. 22, § 1; L. 1980, ch. 31, § 4; L. 1987, ch. 42, § 5; L. 1993, ch. 176, § 8; L. 1996, ch. 260, § 6; L. 1999, ch. 114, § 7; L. 2002, ch. 134, § 9; L. 2003, ch. 30, § 6; L. 2013, ch. 8, § 5; July 1.



8-172 Antique vehicles; license plates, design, fees; model year license plates; city issued license plates; decals; requirements.

8-172. Antique vehicles; license plates, design, fees; model year license plates; city issued license plates; decals; requirements. (a) Except as provided in subsection (c), license plates issued for antique vehicles shall be distinctive and shall contain the words "Kansas" and "antique" and there shall be no year date thereon. The numbering system shall consist of combinations of not more than seven letters of the alphabet or numerals or a combination of such letters and numerals. The combinations of such letters and numerals shall be at the direction of the director of vehicles, except that any person owning an antique vehicle, other than an antique motorcycle, may make application for a special combination of letters and numerals not exceeding seven. Antique motorcycle license plates shall be the same as other antique vehicle license plates, except the numbering system shall consist of not more than five letters of the alphabet or numerals or a combination of letters and numerals. Such application shall be made in a manner prescribed by the director of vehicles and shall be accompanied by a special combination fee of $40. Unless the combination of letters or numerals designated by the applicant have been assigned to another antique vehicle registered in this state, or unless the combination of letters or numerals designated by the applicant have a profane, vulgar, lewd or indecent meaning or connotation, as determined by the director, the division shall assign such combination of letters to the applicant's vehicle.

(b) In addition to the fees required under subsection (b) of K.S.A. 8-167, and amendments thereto, and subsection (a) or (c) of this section, the registration fee for any antique vehicle shall be $40 and once paid shall not be required to be renewed.

(c) In lieu of the license plate issued under subsection (a), a person who owns an antique vehicle who wants to display a model year license plate on the vehicle shall make application in a manner prescribed by the director of vehicles, including the execution of an affidavit setting forth that the model year license plate the person wants to display on the person's antique vehicle is a legible and serviceable license plate that originally was issued by this state or a license plate originally issued by a Kansas city or a reproduction of such city issued license plate. Except for license plates issued prior to 1921, such license plate shall be inscribed with the date of the year corresponding to the model year when the vehicle was manufactured. For license plates issued prior to 1921, such license plate shall be the license plate issued by the state or a Kansas city or a reproduction of such city issued license plate corresponding to the model year when the vehicle was manufactured. Duplicate numbers for any year shall not be allowed for any model year license plate under the provisions of this subsection. Upon application to display a reproduction of a city issued license plate, the division of vehicles shall issue a number to be used for such reproduction license plate. The model year license plate fee shall be $40.

(d) In addition to the license plates authorized under subsection (a) or (c), a person who owns an antique vehicle may display a model year license plate originally issued by the state of Kansas or a Kansas city or a reproduction of such city issued license plate on the front of an antique vehicle. Except for license plates issued prior to 1921, such license plate shall be inscribed with the date of the year corresponding to the model year when the vehicle was manufactured. For license plates issued prior to 1921, such license plate shall be the license plate issued by the state or a Kansas city or a reproduction of such city issued license plate corresponding to the model year when the vehicle was manufactured.

(e) For a model year license plate issued during calendar year 1976 or thereafter, and which is displayed on an antique vehicle pursuant to subsection (c), the owner may display a decal of the type described in K.S.A. 8-132, and amendments thereto, for the year of the vehicle so long as such decal is legible. Otherwise, on and after January 1, 2013, the owner may obtain a replacement decal from the county treasurer which displays the year of the vehicle.

History: L. 1955, ch. 62, § 7; L. 1972, ch. 23, § 1; L. 1980, ch. 35, § 1; L. 1983, ch. 30, § 1; L. 1984, ch. 34, § 1; L. 1985, ch. 43, § 11; L. 1989, ch. 209, § 24; L. 1998, ch. 140, § 12; L. 2003, ch. 32, § 2; L. 2009, ch. 22, § 1; L. 2012, ch. 45, § 1; July 1.



8-173 Registration of vehicles; proof of payment of personal property taxes or assessment and financial security required; verification of insurance by insurance company; proof of insurance by electronic means, restrictions; satisfaction of unpaid tolls, moneys to county treasurer.

8-173. Registration of vehicles; proof of payment of personal property taxes or assessment and financial security required; verification of insurance by insurance company; proof of insurance by electronic means, restrictions; satisfaction of unpaid tolls, moneys to county treasurer. (a) An application for registration of a vehicle as provided in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall not be accepted unless the person making such application shall exhibit:

(1) A receipt showing that such person has paid all personal property taxes levied against such person for the preceding year, including taxes upon such vehicle, except that if such application is made before May 11, such receipt need show payment of only one-half the preceding year's tax; or

(2) evidence that such vehicle was assessed for taxation purposes by a state agency, or was assessed as stock in trade of a merchant or manufacturer or was exempt from taxation under the laws of this state.

(b) An application for registration of a vehicle as provided in article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall not be accepted if the records of the county treasurer show that the applicant is delinquent and owes personal property taxes levied against the applicant for any preceding year.

(c) An original application for registration of a motor vehicle shall not be accepted until the applicant signs a certification, provided by the director of motor vehicles, certifying that the applicant has and will maintain, during the period of registration, the required insurance, self-insurance or other financial security required pursuant to K.S.A. 40-3104, and amendments thereto.

(d) An application for registration or renewal of registration of a vehicle shall not be accepted if the applicant is unable to provide proof of the insurance, self-insurance or other financial security required by article 31 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Proof of insurance shall be verified by examination of the insurance card or other documentation issued by an insurance company, a certificate of self-insurance issued by the commissioner, a binder of insurance, a certificate of insurance, a motor carrier identification number issued by the state corporation commission, proof of insurance for vehicles covered under a fleet policy, a commercial policy covering more than one vehicle or a policy of insurance required by K.S.A. 40-3104, and amendments thereto, and for vehicles used as part of a drivers education program, a dealership contract and a copy of a motor vehicle liability insurance policy issued to a school district or accredited nonpublic school. Examination of a photocopy, facsimile or an image displayed on a cellular phone or any other type of portable electronic device of any of these documents shall suffice for verification of registration or renewal. Any person to whom such image of proof of insurance, self-insurance or other financial security required by article 31 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, is displayed, shall view only such image displayed on such cellular phone or other portable electronic device. Such person shall be prohibited from viewing any other content or information stored on such cellular phone or other portable electronic device. Proof of insurance may also be verified on-line or electronically and the commissioner of insurance may require, by duly adopted rules and regulations, any motor vehicle liability insurance company authorized to do business in this state to provide verification of insurance in that manner. Any motor vehicle liability insurance company which is providing verification of insurance on-line or electronically on the day preceding the effective date of this act may continue to do so in the same manner and shall be deemed to be in compliance with this section.

(e) On and after January 1, 2018, an application for registration or renewal of registration of a vehicle shall not be accepted, if the records of the division show that after three attempts by the Kansas turnpike authority to contact the registered owner, including at least one registered letter, the registered owner of such vehicle has unpaid tolls and that the director of the Kansas turnpike authority or the director's designee has instructed the division to refuse to accept the registration or renewal of registration, pursuant to K.S.A. 2016 Supp. 68-2020a, and amendments thereto, unless the owner or registered owner makes payment to the county treasurer at the time of registration or renewal of registration. Of such moneys collected, 15% shall be retained by the county treasurer and the remainder shall be remitted to the Kansas turnpike authority.

History: L. 1957, ch. 56, § 1; L. 1960, ch. 45, § 1; L. 1970, ch. 49, § 1; L. 1985, ch. 46, § 1; L. 1989, ch. 37, § 3; L. 1999, ch. 162, § 10; L. 2001, ch. 140, § 1; L. 2004, ch. 128, § 3; L. 2010, ch. 26, § 1; L. 2011, ch. 45, § 2; L. 2013, ch. 19, § 1; L. 2016, ch. 56, § 2; July 1.



8-174 Same; duty of county clerk; receipt by county treasurer.

8-174. Same; duty of county clerk; receipt by county treasurer. The county clerk shall show on the tax rolls or by separate listing which he or she delivers to the county treasurer each year the make, model and year of each vehicle assessed in the county. Upon the payment of personal property taxes by any person including personal property taxes upon a vehicle, the county treasurer shall issue a receipt showing the foregoing information concerning the vehicle upon which taxes are being paid.

History: L. 1957, ch. 56, § 2; Jan. 1, 1958.



8-175 Registration of vehicles; application to appraiser for appraisal; preparation of tax bill.

8-175. Registration of vehicles; application to appraiser for appraisal; preparation of tax bill. Any person applying for registration of a vehicle who is unable to comply with any of the requirements of K.S.A. 8-173, and amendments thereto, by reason of the fact that such person resided in another county in this state on January 1 of the preceding year and did not list the vehicle for taxation purposes, shall make application to the county appraiser in the county in which the registration is desired, who shall immediately appraise such vehicle and cause a tax bill to be prepared therefor, to enable such applicant to pay personal property taxes upon such vehicle. Any person applying for registration of a vehicle who is unable to comply with any of the requirements of K.S.A. 8-173, and amendments thereto, for any other reason, shall make application to the county appraiser in the county in which the registration is desired, who shall appraise the personal property of such person including such vehicle, as of January 1 of the preceding year, and cause a tax bill to be prepared therefor to enable such applicant to pay personal property taxes. In cases where registration is made without regard to county designation, the personal property of the person making application for registration shall be valued in, and personal property taxes shall be paid to, the county in which the personal property had situs on January 1 of the preceding year.

History: L. 1957, ch. 56, § 3; L. 1960, ch. 45, § 2; L. 1982, ch. 391, § 21; L. 1985, ch. 46, § 2; July 1.



8-176 Rules and regulations; forms.

8-176. Rules and regulations; forms. The secretary of revenue shall adopt rules and regulations for the administration of this act. The director of property valuation shall prescribe and furnish forms for use of county officials.

History: L. 1957, ch. 56, § 4; L. 1972, ch. 342, § 37; July 1.



8-177 Same; false affidavit; penalty.

8-177. Same; false affidavit; penalty. Any person swearing falsely to any affidavit required herein shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed five hundred dollars ($500).

History: L. 1957, ch. 56, § 5; Jan. 1, 1958.



8-177a License plates for members or retired members of Kansas national guard; application; issuance; nontransferability; design of plate.

8-177a. License plates for members or retired members of Kansas national guard; application; issuance; nontransferability; design of plate. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of not more than 20,000 pounds who is a resident of the state of Kansas, and who is a regularly enlisted or retired, warrant or commissioned member of the Kansas national guard, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such motor vehicle or truck that is not required to be registered with the state corporation commission designating the owner or lessee of such vehicle as a member or retired member of the Kansas national guard. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any such member or retired member of the Kansas national guard may make application for such distinctive license plates, not less than 60 days prior to such member's renewal of registration date, on a form furnished by the director of vehicles, and any applicant for such distinctive license plates shall furnish the director with such applicant's armed forces of the United States identification card as proof that the applicant is a member or a retired member of the Kansas national guard. Application for the registration of passenger vehicles or trucks and issuance of the distinctive license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plate issued under this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) The adjutant general, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a distinctive license plate for issuance to members and retired members of the Kansas national guard.

History: L. 1979, ch. 34, § 1; L. 1980, ch. 34, § 3; L. 1982, ch. 38, § 1; L. 1985, ch. 43, § 12; L. 1993, ch. 252, § 3; L. 1997, ch. 79, § 2; L. 1999, ch. 125, § 6; July 1.



8-177c Prisoner of war license plates; surviving spouse; no fee or charge; rules and regulations.

8-177c. Prisoner of war license plates; surviving spouse; no fee or charge; rules and regulations. (a) As used in this section, "prisoner of war" means any person who was held as a prisoner of war while serving in the army, navy, coast guard, air force or marine corps of the United States in World War I or World War II or while serving with the armed forces of the United States during the military, naval and air operations in Korea, Vietnam or other places under the flags of the United States and the United Nations or under the flag of the United States alone. "Prisoner of war" shall also include any civilian who was held as a prisoner of war.

(b) Any owner or lessee of a passenger vehicle or truck of gross weight of 20,000 pounds or less, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a former prisoner of war or is the surviving spouse of a former prisoner of war, may, upon compliance with the provisions of this section, be issued one distinctive license plate designating such person as a prisoner of war. The license plate shall be issued for the same period of time as other license plates are issued upon proper registration without payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto. Only one distinctive license plate may be issued to any prisoner of war or surviving spouse of a prisoner of war, to be displayed on such a vehicle owned or leased by such person.

(c) Any prisoner of war or surviving spouse of a prisoner of war may make application for the distinctive license plate, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plate shall furnish the director with such proof as the director shall require that the applicant was a prisoner of war or is the surviving spouse of a prisoner of war. Application for the registration of a passenger vehicle or truck and issuance of the distinctive license plate under the provisions of this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon the appropriate form furnished by the director.

(d) Any registration or distinctive license plate issued under the authority of this section shall not be transferable to any other person, except to the surviving spouse of a prisoner of war.

(e) Renewals of registration hereunder shall be made annually, without charge, in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until the applicant has filed with the director a form as provided in subsection (c). If the form is not filed, the applicant shall be required to register the motor vehicle as provided in K.S.A. 8-143, and amendments thereto, and return the distinctive license plate to the county treasurer.

(f) The rights of the surviving spouse of a prisoner of war under this section shall terminate upon remarriage of such person.

(g) Nothing in this section shall authorize the surviving spouse of a prisoner of war to be issued a distinctive license plate under this section, unless the deceased prisoner of war had already been issued such distinctive license plate.

History: L. 1983, ch. 30, § 2; L. 1985, ch. 43, § 13; L. 1993, ch. 252, § 2; L. 1999, ch. 125, § 7; L. 2005, ch. 123, § 4; July 1.



8-177d Gold star mother license plates; procedures; requirements.

8-177d. Gold star mother license plates; procedures; requirements. (a) On and after January 1, 2009, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is the mother of a person who died while in good standing on active duty in the military service of the United States, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a gold star mother. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a gold star mother may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a gold star mother pursuant to subsection (a). Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 2008, ch. 59, § 1; July 1.



8-194 Special interest vehicles; definitions.

8-194. Special interest vehicles; definitions. As used in this act: (a) "Collector" means the owner of one or more special interest vehicles or street rod vehicles who acquires, collects, purchases, trades or disposes of such vehicles or parts therefor for such person's own use in order to restore, preserve and maintain such vehicle or vehicles for historic interest.

(b) "Parts car" means a motor vehicle generally in nonoperable condition which is owned by a collector to furnish parts which will enable the collector to restore, preserve and maintain a special interest vehicle, street rod vehicle or antique vehicle.

(c) "Special interest vehicle" means a motor vehicle which is more than 20 years of age and which has not been altered or modified from the original manufacturer's specifications except to assure normal running operation or to meet specific safety inspection requirements on original equipment, or both. "Special interest vehicle" shall also mean and include a motor vehicle manufactured before 1949 that when altered or modified is referred to as a "street rod."

History: L. 1973, ch. 29, § 1; L. 1980, ch. 37, § 1; L. 1981, ch. 37, § 1; July 1.



8-195 Special interest vehicles; registration; fees; collector's identification number.

8-195. Special interest vehicles; registration; fees; collector's identification number. (a) Any person who is the owner of a special interest vehicle or street rod vehicle at the time of making application for registration or transfer of title of the vehicle may upon application register the same as a special interest vehicle or street rod vehicle upon payment of an annual fee of $26 and be furnished each year upon the payment of such fee license plates of a distinctive design in lieu of the usual license plates which shall show in addition to the identification number, that the vehicle is a special interest vehicle or that the vehicle is a special interest vehicle and it meets the qualifications of a street rod, as the case may be, owned by a Kansas collector. The registration shall be valid for one year and may be renewed by payment of such annual fee. Special interest vehicles including street rod vehicles may be used as are other vehicles of the same type, except that special interest vehicles including street rod vehicles may not transport passengers for hire, nor haul material weighing more than 500 pounds.

(b) Each collector applying for special interest vehicle or street rod vehicle license plates will be issued a collector's identification number which will appear on each license plate. Second and all subsequent registrations under this section by the same collector will bear the same collector's identification number followed by a suffix letter for vehicle identification.

(c) A collector must own and have registered one or more vehicles with regular license plates which are used for regular transportation.

History: L. 1973, ch. 29, § 2; L. 1981, ch. 37, § 2; L. 1989, ch. 209, § 25; Jan. 1, 1990.



8-196 Same; processing fee.

8-196. Same; processing fee. In addition to the fee in K.S.A. 8-195, as amended, there shall be an original (first time only) processing fee of $20 to defray the cost of issuing the original collector's special interest vehicle license plates or special interest vehicles with street rod designation license plates and to ensure that each collector will be issued only one collector's identification number.

History: L. 1973, ch. 29, § 3; L. 1981, ch. 37, § 3; July 1.



8-197 Definitions.

8-197. Definitions. (a) The provisions of K.S.A. 8-197 to 8-199, inclusive, and amendments thereto, shall be a part of and supplemental to the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, and as used in such sections, the words and phrases defined by K.S.A. 8-126, and amendments thereto, shall have the meanings respectively ascribed to them therein.

(b) As used in K.S.A. 8-197 through 8-199, and amendments thereto:

(1) (A) "Nonhighway vehicle" means:

(i) Any motor vehicle which cannot be registered because it is not manufactured for the purpose of using the same on the highways of this state and is not provided with the equipment required by state statute for vehicles of such type which are used on the highways of this state;

(ii) any motor vehicle, other than a salvage vehicle, for which the owner has not provided motor vehicle liability insurance coverage or an approved self insurance plan under K.S.A. 40-3104, and amendments thereto, and has not applied for or obtained registration of such motor vehicle in accordance with article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto;

(iii) any all-terrain vehicle;

(iv) any work-site utility vehicle;

(v) any micro utility truck;

(vi) recreational off-highway vehicle; or

(vii) any travel trailer which cannot be registered because it is not manufactured for the purpose of using the travel trailer on the highways of this state and is not provided with the equipment by state statute for travel trailers which are used on the highways of this state; and

(B) "nonhighway vehicle" shall not include an implement of husbandry, as defined in K.S.A. 8-126, and amendments thereto.

(2) "Salvage vehicle" means:

(A) Any motor vehicle, other than a late model vehicle, which is of a type required to be registered in this state, but which cannot be registered because it has been wrecked or damaged to the extent that: The equipment required by state statute on any such vehicle used on the highways of this state is not present or is not in good condition or proper adjustment, as prescribed by state statute or any rules and regulations adopted pursuant thereto, or such vehicle is in an inoperable condition or a condition that would render the operation thereof on the highways of this state a hazard to the public safety; and in either event, such vehicle would require substantial repairs to rebuild or restore such vehicle to a condition which will permit the registration thereof;

(B) a late model vehicle which is of a type required to be registered in this state and which has been wrecked or damaged to the extent that the total cost of repair is 75% or more of the fair market value of the motor vehicle immediately preceding the time it was wrecked or damaged and such condition was not merely exterior cosmetic damage to such vehicle as a result of windstorm or hail;

(C) a motor vehicle, which is of a type required to be registered in this state that the insurer determines is a total loss and for which the insurer takes title; or

(D) a travel trailer which is of a type required to be registered in this state, but which cannot be registered because it has been wrecked or damaged to the extent that: (i) The equipment required by state statute on any such travel trailer used on the highways of this state is not present or is not in good condition or proper adjustment, as prescribed by state statute or any rules and regulations; or (ii) such travel trailer is in an inoperable condition or a condition that would render the operation on the highways of this state a hazard to the public safety; and in either event, such travel trailer would require substantial repairs to rebuild or restore to a condition which will permit the registration of the travel trailer;

(3) "salvage title" means a certificate of title issued by the division designating a motor vehicle or travel trailer a salvage vehicle;

(4) "rebuilt salvage vehicle" means any motor vehicle or travel trailer previously issued a salvage title;

(5) "rebuilt salvage title" means a certificate of title issued by the division for a vehicle previously designated a salvage vehicle which is now designated a rebuilt salvage vehicle;

(6) "late model vehicle" means any motor vehicle which has a manufacturer's model year designation of or later than the year in which the vehicle was wrecked or damaged or any of the six preceding years;

(7) "fair market value" means the retail value of a motor vehicle as:

(A) Set forth in a current edition of any nationally recognized compilation, including an automated database of retail value; or

(B) determined pursuant to a market survey of comparable vehicles with regard to condition and equipment; and

(8) "cost of repairs" means the estimated or actual retail cost of parts needed to repair a vehicle plus the cost of labor computed by using the hourly labor rate and time allocations for automobile repairs that are customary and reasonable. Retail costs of parts and labor rates may be based upon collision estimating manuals or electronic computer estimating systems customarily used in the automobile industry. The total cost of repairs to rebuild or reconstruct the vehicle shall not include the cost of repairing, replacing or reinstalling tires, sound systems, or any sales tax on parts or materials to rebuild or reconstruct the vehicle.

History: L. 1975, ch. 31, § 2; L. 1996, ch. 220, § 5; L. 2000, ch. 73, § 4; L. 2004, ch. 132, § 2; L. 2006, ch. 135, § 2; L. 2008, ch. 167, § 5; L. 2009, ch. 91, § 1; L. 2010, ch. 164, § 6; L. 2016, ch. 49, § 1; July 1.



8-198 Nonhighway and salvage vehicles exempt from registration; nonhighway certificates of title and salvage titles; permit for temporary operation; rebuilt or restored salvage vehicle; rebuilt salvage title; notice attached to rebuilt vehicle; penalties; all-terrain vehicles; work-site utility vehicles; travel trailers; no-fault insurance law inapplicable, exception.

8-198. Nonhighway and salvage vehicles exempt from registration; nonhighway certificates of title and salvage titles; permit for temporary operation; rebuilt or restored salvage vehicle; rebuilt salvage title; notice attached to rebuilt vehicle; penalties; all-terrain vehicles; work-site utility vehicles; travel trailers; no-fault insurance law inapplicable, exception. (a) A nonhighway or salvage vehicle shall not be required to be registered in this state, as provided in K.S.A. 8-135, and amendments thereto, but nothing in this section shall be construed as abrogating, limiting or otherwise affecting the provisions of K.S.A. 8-142, and amendments thereto, which make it unlawful for any person to operate or knowingly permit the operation in this state of a vehicle required to be registered in this state.

(b) Upon the sale or transfer of any nonhighway vehicle or salvage vehicle, the purchaser thereof shall obtain a nonhighway certificate of title or salvage title, whichever is applicable, in the following manner:

(1) If the transferor is a vehicle dealer, as defined in K.S.A. 8-2401, and amendments thereto, and a certificate of title has not been issued for such vehicle under this section or under the provisions of K.S.A. 8-135, and amendments thereto, such transferor shall make application for and assign a nonhighway certificate of title or a salvage title, whichever is applicable, to the purchaser of such nonhighway vehicle or salvage vehicle in the same manner and under the same conditions prescribed by K.S.A. 8-135, and amendments thereto, for the application for and assignment of a certificate of title thereunder. Upon the assignment thereof, the purchaser shall make application for a new nonhighway certificate of title or salvage title, as provided in subsection (c) or (d).

(2) Except as provided in K.S.A. 8-199(b), and amendments thereto, if a certificate of title has been issued for any such vehicle under the provisions of K.S.A. 8-135, and amendments thereto, the owner of such nonhighway vehicle or salvage vehicle may surrender such certificate of title to the division of vehicles and make application to the division for a nonhighway certificate of title or salvage title, whichever is applicable, or the owner may obtain from the county treasurer's office a form prescribed by the division of vehicles and, upon proper execution thereof, may assign the nonhighway certificate of title, salvage title or the regular certificate of title with such form attached to the purchaser of the nonhighway vehicle or salvage vehicle. Upon receipt of the nonhighway certificate of title, salvage title or the regular certificate of title with such form attached, the purchaser shall make application for a new nonhighway certificate of title or salvage title, whichever is applicable, as provided in subsection (c) or (d).

(3) If the transferor is not a vehicle dealer, as defined in K.S.A. 8-2401, and amendments thereto, and a certificate of title has not been issued for the vehicle under this section or a certificate of title was not required under K.S.A. 8-135, and amendments thereto, the transferor shall make application to the division for a nonhighway certificate of title or salvage title, whichever is applicable, as provided in this section, except that in addition thereto, the division shall require a bill of sale or such transferor's affidavit, with at least one other corroborating affidavit, that such transferor is the owner of such nonhighway vehicle or salvage vehicle. If the division is satisfied that the transferor is the owner, the division shall issue a nonhighway certificate of title or salvage title, whichever is applicable, for such vehicle, and the transferor shall assign the same to the purchaser, who shall make application for a new nonhighway certificate of title or salvage title, whichever is applicable, as provided in subsection (c) or (d).

(c) Every purchaser of a nonhighway vehicle, whether assigned a nonhighway certificate of title or a regular certificate of title with the form specified in subsection (b)(2) attached, shall make application to the county treasurer of the county in which such person resides for a new nonhighway certificate of title in the same manner and under the same conditions as for an application for a certificate of title under K.S.A. 8-135, and amendments thereto. Such application shall be in the form prescribed by the director of vehicles and shall contain substantially the same provisions as required for an application under K.S.A. 8-135(c)(1), and amendments thereto. In addition, such application shall provide a place for the applicant to certify that the vehicle for which the application for a nonhighway certificate of title is made is a nonhighway vehicle and other provisions the director deems necessary. Each application for a nonhighway certificate of title shall be accompanied by a fee of $10, and if the application is not made to the county treasurer within the time prescribed by K.S.A. 8-135, and amendments thereto, for making application for a certificate of title thereunder, an additional fee of $2.

(d) (1) Except as otherwise provided by this section, the owner of a vehicle that meets the definition of a salvage vehicle shall apply for a salvage title before the ownership of the motor vehicle or travel trailer is transferred. In no event shall such application be made more than 60 days after the vehicle is determined to be a salvage vehicle.

(2) Every insurance company, which pursuant to a damage settlement, acquires ownership of a vehicle that has incurred damage requiring the vehicle to be designated a salvage vehicle, shall apply for a salvage title within 60 days after the title is assigned and delivered by the owner to the insurance company, with all liens released. In the event that an insurance company is unable to obtain voluntary assignment of the title after 30 days from the date the vehicle owner enters into an oral or written damage settlement agreement where the owner agrees to transfer the title, the insurance company may submit an application on a form prescribed by the division for a salvage title. The form shall be accompanied by an affidavit from the insurance company stating that: (A) The insurance company is unable to obtain a transfer of the title from the owner following an oral or written acceptance of an offer of damage settlement; (B) there is evidence of the damage settlement; (C) that there are no existing liens on the vehicle or all liens on the vehicle have been released; (D) the insurance company has physical possession of the vehicle; and (E) the insurance company has provided the owner, at the owner's last known address, 30 days' prior notice of such intent to transfer and the owner has not delivered a written objection to the insurance company.

(3) Every insurance company which makes a damage settlement for a vehicle that has incurred damage requiring such vehicle to be designated a salvage vehicle, but does not acquire ownership of the vehicle, shall notify the vehicle owner of the owner's obligation to apply for a salvage title for the motor vehicle or travel trailer, and shall notify the division of this fact in accordance with procedures established by the division. The vehicle owner shall apply for a salvage title within 60 days after being notified by the insurance company.

(4) The lessee of any vehicle which incurs damage requiring the vehicle to be designated a salvage vehicle shall notify the lessor of this fact within 30 days of the determination that the vehicle is a salvage vehicle.

(5) The lessor of any motor vehicle or travel trailer which has incurred damage requiring the vehicle to be titled as a salvage vehicle, shall apply for a salvage title within 60 days after being notified of this fact by the lessee.

(6) Every person acquiring ownership of a motor vehicle or travel trailer that meets the definition of a salvage vehicle, for which a salvage title has not been issued, shall apply for the required document prior to any further transfer of such vehicle, but in no event, more than 60 days after ownership is acquired.

(7) Every purchaser of a salvage vehicle, whether assigned a salvage title or a regular certificate of title with the form specified in subsection (b)(2) attached, shall make application to the county treasurer of the county in which such person resides for a new salvage title, in the same manner and under the same condition as for an application for a certificate of title under K.S.A. 8-135, and amendments thereto. Such application shall be in the form prescribed by the director of vehicles and shall contain substantially the same provisions as required for an application under K.S.A. 8-135(c)(1), and amendments thereto. In addition, such application shall provide a place for the applicant to certify that the vehicle for which the application for salvage title is made is a salvage vehicle, and other provisions the director deems necessary. Each application for a salvage title shall be accompanied by a fee of $10 and if the application is not made to the county treasurer within the time prescribed by K.S.A. 8-135, and amendments thereto, for making application for a certificate of title thereunder, an additional fee of $2.

(8) Failure to apply for a salvage title as provided by this subsection shall be a class C nonperson misdemeanor.

(e) A nonhighway certificate of title or salvage title shall be in form and color as prescribed by the director of vehicles. A nonhighway certificate of title or salvage title shall indicate clearly and distinctly on its face that it is issued for a nonhighway vehicle or salvage vehicle, whichever is applicable. A nonhighway certificate of title or salvage title shall contain substantially the same information as required on a certificate of title issued under K.S.A. 8-135, and amendments thereto, and other information the director deems necessary.

(f) (1) A nonhighway certificate of title or salvage title may be transferred in the same manner and under the same conditions as prescribed by K.S.A. 8-135, and amendments thereto, for the transfer of a certificate of title, except as otherwise provided in this section. A nonhighway certificate of title or salvage title may be assigned and transferred only while the vehicle remains a nonhighway vehicle or salvage vehicle.

(2) Upon transfer or sale of a nonhighway vehicle in a condition which will allow the registration of such vehicle, the owner shall assign the nonhighway certificate of title to the purchaser, and the purchaser shall obtain a certificate of title and register such vehicle as provided in K.S.A. 8-135, and amendments thereto. No regular certificate of title shall be issued for a vehicle for which there has been issued a nonhighway certificate of title until there has been compliance with K.S.A. 8-116a, and amendments thereto.

(3) (A) Upon transfer or sale of a salvage vehicle which has been rebuilt or restored or is otherwise in a condition which will allow the registration of such vehicle, the owner shall assign the salvage title to the purchaser, and the purchaser shall obtain a rebuilt salvage title and register such vehicle as provided in K.S.A. 8-135, and amendments thereto. No rebuilt salvage title shall be issued for a vehicle for which there has been issued a salvage title until there has been compliance with K.S.A. 8-116a, and amendments thereto, and the notice required in subsection (f)(3)(B) has been attached to such vehicle.

(B) As part of the inspection for a rebuilt salvage title conducted under K.S.A. 8-116a, and amendments thereto, the Kansas highway patrol shall attach a notice affixed to the left door frame of the rebuilt salvage vehicle indicating the vehicle identification number of such vehicle and that such vehicle is a rebuilt salvage vehicle. In addition to any fee allowed under K.S.A. 8-116a, and amendments thereto, a fee of $5 shall be collected from the owner of such vehicle requesting the inspection for the notice required under this paragraph. All moneys received under this paragraph shall be remitted in accordance with K.S.A. 8-116a(e), and amendments thereto.

(C) Failure to apply for a rebuilt salvage title as provided by this paragraph shall be a class C nonperson misdemeanor.

(g) The owner of a salvage vehicle which has been issued a salvage title and has been assembled, reconstructed, reconstituted or restored or otherwise placed in an operable condition may make application to the county treasurer for a permit to operate such vehicle on the highways of this state over the most direct route from the place such salvage vehicle is located to a specified location named on the permit and to return to the original location. No such permit shall be issued for any vehicle unless the owner has motor vehicle liability insurance coverage or an approved self-insurance plan under K.S.A. 40-3104, and amendments thereto. Such permit shall be on a form furnished by the director of vehicles and shall state the date the vehicle is to be taken to the other location, the name of the insurer, as defined in K.S.A. 40-3103, and amendments thereto, and the policy number or a statement that the vehicle is included in a self-insurance plan approved by the commissioner of insurance, a statement attesting to the correctness of the information concerning financial security, the vehicle identification number and a description of the vehicle. Such permit shall be signed by the owner of the vehicle. The permit shall be carried in the vehicle for which it is issued and shall be displayed so that it is visible from the rear of the vehicle. The fee for such permit shall be $1 which shall be retained by the county treasurer, who shall annually forward 25% of all such fees collected to the division of vehicles to reimburse the division for administrative expenses, and shall deposit the remainder in a special fund for expenses of issuing such permits.

(h) A nonhighway vehicle or salvage vehicle for which a nonhighway certificate of title or salvage title has been issued pursuant to this section shall not be deemed a motor vehicle for the purposes of K.S.A. 40-3101 to 40-3121, inclusive, and amendments thereto, except when such vehicle is being operated pursuant to subsection (g). Any person who knowingly makes a false statement concerning financial security in obtaining a permit pursuant to subsection (g), or who fails to obtain a permit when required by law to do so is guilty of a class C misdemeanor.

(i) Any person who, on July 1, 1996, is the owner of an all-terrain vehicle, as defined in K.S.A. 8-126, and amendments thereto, shall not be required to file an application for a nonhighway certificate of title under the provisions of this section for such all-terrain vehicle, unless the person transfers an interest in such all-terrain vehicle.

(j) Any person who, on July 1, 2006, is the owner of a work-site utility vehicle, as defined in K.S.A. 8-126, and amendments thereto, shall not be required to file an application for a nonhighway certificate of title under the provisions of this section for such work-site utility vehicle, unless the person transfers an interest in such work-site utility vehicle.

History: L. 1975, ch. 31, § 3; L. 1976, ch. 45, § 1; L. 1976, ch. 41, § 2; L. 1980, ch. 38, § 1; L. 1980, ch. 39, § 1; L. 1984, ch. 35, § 1; L. 1984, ch. 25, § 10; L. 1988, ch. 44, § 1; L. 1990, ch. 35, § 4; L. 1993, ch. 176, § 9; L. 1996, ch. 260, § 7; L. 1998, ch. 154, § 1; L. 1999, ch. 114, § 8; L. 2000, ch. 73, § 5; L. 2002, ch. 134, § 10; L. 2003, ch. 30, § 7; L. 2004, ch. 132, § 3; L. 2006, ch. 135, § 3; L. 2012, ch. 130, § 5; L. 2014, ch. 58, § 1; L. 2016, ch. 49, § 2; July 1.



8-199 Unlawful acts; violations classified; sales tax act unaffected.

8-199. Unlawful acts; violations classified; sales tax act unaffected. (a) Except as provided in subsection (b), it shall be unlawful for any person to sell or transfer the ownership of any nonhighway vehicle or salvage vehicle, unless such person shall give to the purchaser thereof an assigned nonhighway certificate of title or salvage title.

(b) The sale or transfer of ownership of a nonhighway vehicle or salvage vehicle shall include the acquisition of any such vehicle by an insurer, as defined by K.S.A. 40-3103, and amendments thereto, from any person upon payment of consideration therefor in satisfaction of such insurer's obligation under a policy of motor vehicle insurance but the transferor of a vehicle for which a title has been issued under K.S.A. 8-135, and amendments thereto, shall not be required to obtain a nonhighway certificate of title or salvage title for such vehicle and may assign to the insurer the certificate of title issued pursuant to K.S.A. 8-135, and amendments thereto. It shall be unlawful for any insurer to sell or attempt to sell any nonhighway vehicle or salvage vehicle, through power of attorney or otherwise, unless such insurer shall obtain a nonhighway certificate of title or salvage title issued in the name of the insurer.

(c) Any person, firm, company, corporation, partnership, association or other legal entity who violates the provisions of this section shall be guilty of a class C misdemeanor.

(d) Nothing in this act shall be construed as relieving any person of the payment of the tax imposed on the sale of a motor vehicle or travel trailer pursuant to K.S.A. 79-3603, and amendments thereto.

History: L. 1975, ch. 31, § 4; L. 1976, ch. 45, § 2; L. 2000, ch. 73, § 6; L. 2016, ch. 49, § 3; July 1.



8-199a Unlawful to remove notice required to be attached to rebuilt vehicles; penalty.

8-199a. Unlawful to remove notice required to be attached to rebuilt vehicles; penalty. It shall be unlawful for any person to remove, obliterate or alter any notice required to be attached to a rebuilt salvage vehicle, as defined under K.S.A. 8-197, and amendments thereto, in accordance with paragraph (3) of subsection (f) of K.S.A. 8-198, and amendments thereto. A violation of this section shall be a class A nonperson misdemeanor.

History: L. 2004, ch. 132, § 4; July 1.



8-1,100 Apportioned registration of fleet vehicles engaged in interstate commerce; definitions.

8-1,100. Apportioned registration of fleet vehicles engaged in interstate commerce; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein: (a) The words "vehicle," "motor vehicle," "truck," "truck tractor," "trailer," "semitrailer," "pole trailer," "specially constructed vehicle" and "passenger vehicle" shall have the meanings respectively ascribed to them by K.S.A. 8-126, and amendments thereto;

(b) "division" means the division of vehicles of the department of revenue;

(c) "director" means the director of vehicles of the division of vehicles within the department of revenue;

(d) "commercial vehicle" means any motor vehicle, other than a passenger vehicle, and any trailer, semitrailer or pole trailer drawn by such motor vehicle, which vehicle is designed, used and maintained for the transportation of persons or property for hire, compensation, profit, or in the furtherance of a commercial enterprise;

(e) "fleet" means one or more commercial vehicles, at least one of which is a motor vehicle;

(f) "jurisdiction" means the states and territories of the United States, the District of Columbia, the provinces of Canada, the states and territories of the Federal District of Mexico, and the states, provinces and territories of any foreign country;

(g) "person" means an individual, firm, partnership, association, corporation, estate or trust;

(h) "owner" means:

(1) Any person who is lawfully entitled to possession of a commercial vehicle and who has the right to control the operation of such vehicle;

(2) in the event a commercial vehicle is the subject of a lease without a driver, the lessor shall be deemed the owner;

(3) in the event a commercial vehicle is the subject of a lease with a driver, the lessee or the lessor shall be deemed the owner;

(i) "preceding year" means a period of 12 consecutive months authorized by any bilateral or multijurisdictional agreement lawfully entered into by the director of vehicles, which 12 consecutive months shall end on a date of the year immediately preceding the commencement of the registration or license year for which apportioned registration is sought. In the absence of an agreement, such 12 consecutive months shall coincide with the definition for preceding year as provided by any multijurisdictional agreement to which this state is a member jurisdiction and such multijurisdictional agreement has the greater number of member jurisdictions;

(j) "based, base point and base jurisdiction" means the jurisdiction where an owner has an established place of business where operational records of the owner's fleet are maintained or can be made available, and where mileage is accrued by such fleet, and the vehicles of such fleet are most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled;

(k) "place of business" means the place or location where an owner has a terminal, warehouse, office, garage or some permanent bona fide address at which one or more employees report and perform regular and continuing service for the owner;

(l) "base plate" means a registration or license plate issued by this state to a commercial vehicle based in and registered on an apportioned basis in this state;

(m) "total fleet miles" means the total number of miles operated during the preceding year in this state and in each and all other jurisdictions by the motor vehicles of a fleet, which motor vehicles were registered on an apportioned basis in this state during such preceding year by the owner operating such motor vehicles such total number of miles. Total fleet miles shall include miles operated upon a toll road;

(n) "in-state miles" means the total number of miles operated in this state during the preceding year by motor vehicles of a fleet which were registered on an apportioned basis in this state during such preceding year by the owner operating such total number of miles in this state. In the case of a fleet based in this state, in-state miles operated in jurisdictions other than Kansas shall be considered as Kansas in-state miles when such jurisdictions, by virtue of law or an agreement made with this state extends interstate reciprocity to the vehicles of such fleet;

(o) "utility trailer" means any trailer of a rental fleet of 250 or more trailers, each having an empty weight of 2,000 pounds or less and a gross weight of not more than 8,000 pounds; and

(p) "converter gear" means an auxiliary axle assembly having a fifth wheel used for the purpose of converting a semi-trailer to a full trailer. The axle assembly can be used to haul multiple trailers behind a single power unit, also referred to as dollies or bogie.

History: L. 1978, ch. 30, § 6; L. 1982, ch. 39, § 1; L. 1994, ch. 76, § 4; L. 2001, ch. 104, § 1; L. 2003, ch. 18, § 2; Apr. 3.



8-1,101 Same; application; exemption from further registration; agreements of director of vehicles to forward fee to other jurisdictions; international registration plan clearing fund.

8-1,101. Same; application; exemption from further registration; agreements of director of vehicles to forward fee to other jurisdictions; international registration plan clearing fund. (a) An owner engaged in operating a fleet in this state in interstate commerce may, in lieu of registration of such fleet under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto, register such fleet for operation in this state upon payment of fees prescribed by this act and the filing of an application with the division of vehicles in a manner and upon a form prescribed by the division, or in accordance with the provisions of any apportioned fleet registration agreement made by this state. The application shall be signed by the owner, if an individual, or an officer or proper representative of an entity other than an individual, and such application shall contain the following and any other information pertinent to the registration of a fleet as the division of vehicles may require: (1) Name and base address of the owner of the fleet; (2) total fleet miles; and (3) a description of each fleet vehicle by year of manufacture, name of manufacturer, the identification or serial number, the declared gross weight of each motor vehicle, and the number of axles under each listed fleet vehicle.

(b) Fleet vehicles so registered shall be determined to be fully licensed and registered in this state, and shall be exempt from further registration and license fees under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto, but nothing in this act shall be deemed to relieve any owner of fleet vehicles operated in intrastate commerce in this state, from any duty to register and operate in conformity with requirements of the state corporation commission.

(c) If so authorized by any bilateral or multijurisdictional agreement lawfully entered into by the director of vehicles, the director may collect and forward applicable registration fees and applications to other jurisdictions and may take such other action on behalf of the applicant or another jurisdiction as will facilitate the administration of such agreements, including deposits for the state of Kansas and disbursal of refunds. Amounts collected under such agreements shall be remitted by the director to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the international registration plan clearing fund. Payments due and owing to member jurisdictions under any bilateral or multijurisdictional agreement and refunds for overpayment of fees shall be made from such fund. The director shall reconcile such clearing fund balances monthly and transfer the balance to the state highway fund. The funds shall be invested in the same manner as provided in K.S.A. 68-2324, and amendments thereto, and all earnings shall be deposited in the state treasury and credited to the state highway fund.

History: L. 1978, ch. 30, § 7; L. 1994, ch. 76, § 5; L. 2001, ch. 5, § 29; July 1.



8-1,102 Same; renewal, when; fees; penalty; operation without registration not authorized; director may change registration date, when.

8-1,102. Same; renewal, when; fees; penalty; operation without registration not authorized; director may change registration date, when. (a) Apportioned fleet registration shall be renewed annually on January 1 of each year with such registration to be completed on or before March 1 of each year, and such registration shall expire on December 31 of each year. Apportioned fleet registration fees and other fees prescribed by this act shall be due January 1 of each year and shall be payable on or before March 1 of each year. If such registration fees and any other fees prescribed in this act are not paid by March 1 of each year, the owner of any vehicle for which such registration fees are delinquent shall be subject to a penalty fee of $2 for each fleet vehicle listed in an original or renewal application, but the sum of such penalty fee shall not exceed $100.

(b) Nothing in the provisions of subsection (a) shall be deemed to authorize the operation, prior to March 1 of any year on the highways of this state, of any vehicle required to be registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, unless and until such vehicle is duly registered.

(c) If the director of vehicles determines that appropriate identification cannot be issued to vehicles required to be registered under the provisions of this act prior to March 1 of a registration year, the director may fix a different date for the registration enforcement for such registration year.

History: L. 1978, ch. 30, § 8; L. 1994, ch. 76, § 6; April 7.



8-1,103 Same; fees, computation.

8-1,103. Same; fees, computation. The director of vehicles shall compute apportioned registration fees for each fleet as follows: (a) Divide in-state miles by total fleet miles; (b) determine the total amount necessary under the provisions of K.S.A. 8-143, and amendments thereto, to register each and every vehicle of a fleet for which apportioned registration is sought, based on the regular annual fees for a registration year or applicable fees for the unexpired portion of the registration year; and (c) multiply the sum obtained under subsection (b) by the percentage factor obtained under subsection (a).

History: L. 1978, ch. 30, § 9; L. 1994, ch. 76, § 7; April 7.



8-1,104 Same; underpayment of fees, notice, penalty; unpaid fees and penalties constitute lien on property of owner; notice, filing, enforcement; hearing; overpayment of fees, refund.

8-1,104. Same; underpayment of fees, notice, penalty; unpaid fees and penalties constitute lien on property of owner; notice, filing, enforcement; hearing; overpayment of fees, refund. (a) Whenever the director shall determine that the amount of fleet registration fees paid by the owner of any fleet vehicle is less than that which the owner is required to pay under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, the director shall mail to the owner a notice of additional fees and any penalty due and owing by the owner. Within 30 days after the mailing of such notice, the owner may request a hearing of the director relating to the fleet registration fees and penalty by filing a written request with the director. Based on the evidence presented at such hearing, the director shall make a final determination within a reasonable time and shall notify the owner of such decision, accompanied by a notice and demand for payment. If such additional fees and any penalty which are due and owing by the owner are not paid within 20 days after mailing to the owner the notice and demand for payment, the division shall withdraw the right for the owner to operate the vehicles of the owner's fleet upon the highways of this state, and deny the owner future registration of additional or replacement vehicles as part of the owner's fleet pending payment of such additional fees and any penalty. All such unpaid fleet registration fees and penalties shall constitute a first and prior lien in favor of the state upon all the property of the owner and shall attach at the time such additional fees and any penalty accrue and shall be paramount to all prior liens or encumbrances of any character and to the rights of any holder of the legal titles in or to any owner's fleet vehicles. The division of vehicles may collect the debt by filing a notice of lien in any county of the state in which the fleet owner has any property, and in any county where the vehicles of the fleet of the owner are based, and the lien and debt thereby secured may be enforced and collected by the division in the same manner and to the extent as provided in K.S.A. 8-1,115, and amendments thereto. All such fees and penalties remaining unpaid shall constitute a debt due the state of Kansas, which may be collected from the person owing the same by suit or otherwise by the director of vehicles in the name of the state.

(b) Whenever the director shall determine that an owner has paid a larger fleet registration fee than is required under the provisions of this act, the director shall prepare a voucher showing the net amount of the overpayment refund due and the director of accounts and reports shall draw a warrant upon the state treasurer against the state highway fund for the amount certified by the director. All such warrants shall be delivered to the director who shall mail the same to the owner entitled thereto.

History: L. 1978, ch. 30, § 10; L. 1990, ch. 40, § 1; July 1.



8-1,105 Same; license plates or identification devices; fees; display of base plate or cab card.

8-1,105. Same; license plates or identification devices; fees; display of base plate or cab card. (a) The division of vehicles shall register the fleet of vehicles described and identified in an application submitted pursuant to K.S.A. 8-1,101, and amendments thereto, and may issue license plates or other suitable identification devices for each vehicle described in the application upon payment of the appropriate fleet registration fees, title fees applicable, and any other fees hereinafter provided. If an identification device is issued by the division, a fee of $3 shall be charged and collected for each vehicle described in the application, which fee shall be in addition to any fleet registration fees applicable.

(b) Apportioned fleet registration identification devices shall be issued by the division in accordance with the requirements of any contract, agreement, consent, arrangement or declaration made by the director and shall be displayed on a fleet vehicle as follows: (1) If an apportioned base plate is issued, it shall be displayed in accordance with the provisions of K.S.A. 8-133, and amendments thereto; or (2) if an apportioned registration cab card is issued, it shall be carried with the vehicle so described at all times, and in the case of a combination of vehicles such cab card shall be carried in the vehicle supplying the motive power.

(c) Apportioned base plates issued under this act shall be permanent in nature and designed in such a manner as to remain with a vehicle for the duration of the life span of the vehicle or until the vehicle is deleted from the owner's fleet. Such license plates shall be distinctive and there shall be no year date thereon.

(d) Motor vehicles registered under the provisions of this act shall be issued an annual apportioned registration cab card. Trailers registered under the provisions of this act shall be issued a permanent apportioned registration cab card for the duration of the life span of the trailer or until the trailer is deleted from the owner's fleet.

(e) Notwithstanding the provisions of this section, the director may require the reissuance of all apportioned base plates currently issued and being displayed.

(f) Apportioned fleet registration identification devices issued under this act shall not be transferable to any other vehicle.

History: L. 1978, ch. 30, § 11; L. 1994, ch. 76, § 8; L. 1998, ch. 27, § 1; Jan. 1, 1999.



8-1,106 Same; benefits of apportioned fleet registration subject to proper registration in other jurisdictions; redetermination of fees by director.

8-1,106. Same; benefits of apportioned fleet registration subject to proper registration in other jurisdictions; redetermination of fees by director. The right to the privilege and benefits of apportioned registration of fleet vehicles extended by this act, or by any contract, agreement, consent, arrangement, or declaration made by the director of vehicles shall be subject to the condition that each of such fleet vehicles is properly, duly and regularly licensed and registered as part of an interstate fleet in each other jurisdiction entitled thereto. If the fees for such apportioned fleet registration are not paid to each other jurisdiction entitled thereto within a reasonable time, as shall be determined by the director, the director shall redetermine fees due this state, and such additional fees shall be due as are prescribed by K.S.A. 8-1,104 and 8-1,110, and amendments thereto.

History: L. 1978, ch. 30, § 12; L. 1994, ch. 76, § 9; April 7.



8-1,107 Same; initial application, requirements; mileage calculation, applications and fees.

8-1,107. Same; initial application, requirements; mileage calculation, applications and fees. The initial application for apportioned registration of a fleet shall state the in-state miles and total fleet miles with respect to such fleet for the preceding year in this and other jurisdictions.

Mileage applications and fees shall be charged according to the international registration plan. All mileage calculations shall comply with the rules of the international registration plan.

History: L. 1978, ch. 30, § 13; L. 1982, ch. 39, § 2; L. 1994, ch. 76, § 10; L. 2015, ch. 49, § 2; July 1.



8-1,108 Same; addition of vehicles to fleet; determination of fees.

8-1,108. Same; addition of vehicles to fleet; determination of fees. Vehicles acquired by a fleet owner after commencement of a registration year and subsequently added to a fleet registered hereunder, shall be proportionately registered as part of such owner's fleet by making application to the division of vehicles upon a form and in a manner prescribed by the director, and the payment of fleet registration fees, determined by applying the in-state mileage percentage from the original application filed by the fleet owner for a registration year, to the regular annual registration fees applicable with respect to such additional vehicles for the remainder of such registration year, including any title applications, title fees, and any other fees or penalties prescribed by this act.

History: L. 1978, ch. 30, § 14; Jan. 1, 1979.



8-1,109 Same; sale, repossession, foreclosure or transfer of title of fleet vehicles; notice to division; surrender of identification devices; replacement of vehicles; fees; conditions and limitations.

8-1,109. Same; sale, repossession, foreclosure or transfer of title of fleet vehicles; notice to division; surrender of identification devices; replacement of vehicles; fees; conditions and limitations. (a) When a vehicle which is a part of a fleet registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, is sold, repossessed, foreclosed by mechanic's lien, has had the title transferred by operation of law or cancellation or expiration of a lease agreement or is otherwise disposed of by the owner, the owner of such vehicle shall delete such vehicle from the owner's fleet by notifying the division of vehicles in a manner and upon a form prescribed by the director. The director shall require such owner to surrender identification devices which have been issued with respect to such vehicle.

(b) A vehicle which is eligible for deletion as part of a fleet may be replaced in such fleet by a newly acquired vehicle during a registration year upon application therefor and payment of a transfer fee of $5, and any title fee applicable. New apportioned fleet registration identification devices shall be issued for such replacement vehicle. If the vehicle deleted from a fleet and the replacement vehicle to such fleet are both motor vehicles, and the declared gross weight of the replacement vehicle is greater than that for which the deleted vehicle was registered, the owner thereof shall pay the difference in apportioned registration fee for the time remaining in a registration year, including the transfer fee prescribed. The provisions of this subsection shall only be applicable if the vehicle to be deleted from a fleet and the replacement vehicle to such fleet are both motor vehicles, trailers or semitrailers respectively, or the deleted vehicle is deleted or disposed of on or before the date the replacement vehicle is purchased or leased by the fleet owner.

History: L. 1978, ch. 30, § 15; L. 1982, ch. 39, § 3; L. 1994, ch. 76, § 11; L. 1998, ch. 27, § 2; Jan. 1, 1999.



8-1,110 Same; preservation and availability of records; agreements with other jurisdictions for joint audits; penalty for amounts due, when; failure to make records available; assessment of liability.

8-1,110. Same; preservation and availability of records; agreements with other jurisdictions for joint audits; penalty for amounts due, when; failure to make records available; assessment of liability. Any owner whose application for apportioned fleet registration has been accepted for a current registration year shall preserve such application records for the three immediate preceding years. "Preceding year" and "registration year" shall have the meanings ascribed to them by subsection (i) of K.S.A. 8-1,100 and subsection (a) of K.S.A. 8-1,102, and amendments thereto. Audits conducted under the provisions of this section shall be limited to the records for the current registration year and the two registration years immediately preceding the current registration year. Such records shall be made available to the division of vehicles at the director's request for audit as to accuracy of computation and payment and assessment of deficiencies or allowances for credit. The director may enter into agreements with agencies of other jurisdictions administering motor vehicle registration laws or apportioned fleet registration laws or agreements for joint audits of any such fleet owner. No assessment for deficiency or claim for credit may be made for any period for which records are no longer required. Upon audit, any sums found to be due and owing by an owner, except for any case where it is determined by the director that the amount due and owing is not due to negligence or intentional disregard, shall be subject to a penalty in a sum equal to 5% of the amount due and owing, and such amount due and owing including the penalty, shall be paid in accordance with the provisions of K.S.A. 8-1,104, and amendments thereto. If any owner fails to make records available to the division of vehicles upon request, or fails to maintain records from which such owner's true liability may be determined, the division of vehicles, 20 days after a written demand for available records or notification of insufficient records, may impose an arbitrary assessment of a liability based upon the division of vehicles' best estimate of the true liability of such owner as determined from information furnished by the owner, information gathered by the division of vehicles at its own instance, information available to the division concerning operations by similar owners and such other pertinent information as may be available to the division of vehicles.

History: L. 1978, ch. 30, § 16; L. 1981, ch. 38, § 1; L. 1994, ch. 76, § 12; April 7.



8-1,111 Same; negotiable title required; no Kansas title required, when.

8-1,111. Same; negotiable title required; no Kansas title required, when. Vehicles required to be registered as part of a fleet under the provisions of this act, which vehicles are based in the state of Kansas, shall be required to have a Kansas negotiable certificate of title or be covered by a negotiable title issued by another jurisdiction. In those cases where it is necessary to secure a Kansas certificate of title to a vehicle which is part of a fleet under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, the division is authorized to issue such title upon the payment of the fee prescribed by law and the delivery of the necessary papers to support the issuance of such title. No Kansas title shall be required for a vehicle which is subject to a lease, if the lessor thereof has an outstanding negotiable title to such vehicle, issued by this state or another jurisdiction.

History: L. 1978, ch. 30, § 17; Jan. 1, 1979.



8-1,113 Same; temporary authorization for operation of additional or replacement vehicle; fee; authorization by letter or electronic communication device; authorization to be carried in vehicle; failure to register additional or replacement vehicle, suspension of fleet registration.

8-1,113. Same; temporary authorization for operation of additional or replacement vehicle; fee; authorization by letter or electronic communication device; authorization to be carried in vehicle; failure to register additional or replacement vehicle, suspension of fleet registration. (a) Any owner of a fleet which is currently, duly and properly registered under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or under any contract, agreement, consent, arrangement or declaration made by the director of vehicles, upon making application to the division of vehicles in a manner and upon a form furnished and prescribed by the director, may be issued temporary authorization for the immediate operation of an additional or replacement vehicle to such owner's fleet, which additional or replacement vehicle is eligible for and subject to apportioned registration in this state as part of such owner's fleet. Temporary apportion authorizations, upon issuance, shall be valid for a period of time determined by the director, and shall not be renewable upon expiration. The division of vehicles shall charge and collect a fee of $5 for each temporary authorization form provided an owner, which fee shall be in addition to any apportioned registration fee, title fee or any other fee or penalty applicable under the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and amendments thereto, or prescribed by law.

(b) The division of vehicles, upon written, oral or telephone request from an owner, or the proper representative of an owner, may issue a letter of authorization, or issue an authorization sent by an electronic communications device, for the immediate operation of an additional or replacement vehicle to such owner's fleet for a period of time to be determined by the director, if such owner has an application pending covering such additions or replacement vehicle. No fee shall be charged and collected by the division of vehicles for a letter of authorization or an authorization issued by the division by an electronic communications device.

(c) A temporary authorization issued under the provisions of this section shall be carried with the vehicle described in such authorization and, if such vehicle is a trailer, such authorization shall be carried in the vehicle supplying the motive power. An authorization issued under the provisions of this section shall be a valid registration identification device during the period of time covered by such authorization, and shall be in lieu of any other identification or registration device issued or required under the provisions of K.S.A. 8-126 to 8-149, inclusive, and amendments thereto.

(d) Whenever an owner fails to register an additional or replacement vehicle as part of such owner's fleet for which an authorization was issued under the provisions of this section, within the period of time extended by such authorization, the division of vehicles shall suspend the operation of such owner's fleet pending registration of such additional or replacement vehicle as part of such owner's fleet.

History: L. 1978, ch. 30, § 19; L. 1994, ch. 76, § 14; April 7.



8-1,114 Same; lost, misplaced or mutilated base plate or cab card, replacement; information required; fees.

8-1,114. Same; lost, misplaced or mutilated base plate or cab card, replacement; information required; fees. (a) Whenever a base plate or an apportioned registration cab card issued to an owner of a fleet vehicle registered under the provisions of this act has been lost, misplaced or mutilated, such fleet owner shall replace the identification device by filing with the division of vehicles a statement signed by an officer of the company or corporation which shall provide: (1) The serial number of the identification device being replaced; (2) the type of identification device lost, misplaced or mutilated; (3) a description of the vehicle by year of manufacture; (4) the name of the manufacturer; and (5) the identification or serial number of the vehicle to which such identification device was originally issued. The statement shall be accompanied by a replacement fee of $3 for a replacement base plate or $1 until January 1, 1995, and $3 thereafter, for a replacement apportioned registration cab card.

(b) On and after January 1, 1995, an apportioned registration cab card shall be reissued when additional jurisdictions are added or weight limits are modified. A cab card shall be reissued upon the payment of a fee of $1.

History: L. 1978, ch. 30, § 20; L. 1994, ch. 76, § 15; April 7.



8-1,115 Same; apportioned registration fee payable in quarterly installments; conditions; delinquent payments, unlawful to operate; penalty, when; lien; collection of delinquent payment, procedure; seizure and sale of property.

8-1,115. Same; apportioned registration fee payable in quarterly installments; conditions; delinquent payments, unlawful to operate; penalty, when; lien; collection of delinquent payment, procedure; seizure and sale of property. (a) An owner of a fleet, the vehicles of which are based in Kansas, and which is eligible for registration under the provisions of this act, or any apportioned fleet registration agreement, reciprocity agreement, arrangement, consent, or declaration made by the director of vehicles, may elect, at the time such owner's annual apportioned fleet registration fee is payable, to pay such annual apportioned fleet registration fee in equal quarterly installments, the first of which shall be due and payable at the time of such application, but not later than March 1 in each year, and each ensuing quarter thereafter shall be due and payable respectively on the first day of April, July and October. No owner shall be eligible for payment of apportioned fleet registration fees in quarterly installments unless the annual apportioned fleet registration fee for such owner's fleet exceeds $300. The election to pay annual apportioned fleet registration fees in quarterly installments shall not be construed so as to relieve any owner of the liability for payment of the entire amount of fees which would otherwise be due for the full registration year.

(b) If a fleet owner fails to pay any quarterly installment on or before the date the same is due and payable, the right to operate the fleet vehicles registered under the provisions of this act on the highways of this state shall terminate, and it shall be unlawful to operate such fleet vehicles on the highways of this state until the delinquent quarterly installment payment, including any penalty, shall have been paid in full.

(c) If a quarterly installment shall be delinquent more than 10 days beyond the due date of such installment, except for any case where it is determined by the director of vehicles that such delinquency is not due to negligence or intentional disregard of the provisions of this section, the entire balance of the annual apportioned registration fee remaining, including the delinquent quarterly installment, plus a penalty in a sum equal to 10% of the annual apportioned fleet registration fee shall be due and payable. Any such fleet owner so delinquent may be denied the privilege of paying the annual apportioned fleet registration fee for ensuing registration years on a quarterly basis. All such apportioned registration fees and penalties remaining unpaid shall constitute a debt due the state, which may be collected from the person owing the same by suit or otherwise. All such apportioned fleet registration fees remaining unpaid after the same are due and payable, and any penalty thereon shall constitute a first and prior lien in favor of the state upon the vehicles of a fleet registered hereunder and all other real and personal property of the fleet owner located within the state in the amount that such fees and penalty remain unpaid. Such lien shall attach at the time such unpaid fees and penalty accrue, and shall be paramount to all prior liens or encumbrances of any character, and to the rights of any holder of the legal title in or to any such fleet vehicles.

(d) When any installment payment has been delinquent more than 10 days, the division of vehicles shall forthwith file a notice of lien in the office of the register of deeds of the county where the principal place of business of such fleet owner is located, or any county where the vehicles of such fleet are based, or any other county in which such owner has any property. A copy of such notice of lien shall be mailed to the delinquent fleet owner. The notice of lien shall set forth the name and address of the fleet owner, the amount of the apportioned fleet registration fee and penalty payable and unpaid, and a description of the fleet vehicles to which applicable. It shall be the duty of each register of deeds in this state to index and file immediately all such notices of lien in the manner provided in the cases of financing statements, and no fee shall be charged for filing and indexing. The division of vehicles shall issue a release of lien upon payment of the apportioned fleet registration fee and penalty payable by such fleet owner, and such person may file the same with the register of deeds of any county in which such notice of lien has been filed, and no fee shall be charged for the release of lien.

Upon filing the notice of lien, the division of vehicles shall issue a tax warrant to the sheriff of any county in which the notice of lien has been filed and may issue further warrants as may be necessary, and such sheriff shall seize and hold all personal property subject thereto and proceed to advertise and sell the same or so much thereof as may be necessary, to satisfy the state's lien, together with all expenses of selling at public sale for cash, upon such notice as is provided by law in the case of a security agreement sale. Any surplus of the proceeds of such sale, after paying to the division of vehicles the amount of the state's lien, the officer's cost of giving notice of and executing said warrant computed to the same extent as in judicial sales on execution, and the cost of securing and preserving the property pending such sale, shall be delivered to the person lawfully entitled thereto.

History: L. 1978, ch. 30, § 21; L. 1994, ch. 76, § 16; April 7.



8-1,116 Same; sale of fleet vehicle not to affect liability for fee payment; addition of vehicle, transfer of registration; fees; loss of vehicle not being replaced, refund; conditions of refund.

8-1,116. Same; sale of fleet vehicle not to affect liability for fee payment; addition of vehicle, transfer of registration; fees; loss of vehicle not being replaced, refund; conditions of refund. (a) If a fleet owner sells or otherwise disposes of a vehicle which is part of such owner's fleet registered hereunder, the sale or disposal of such vehicle shall not affect or reduce such fleet owner's obligation or liability to pay the annual apportioned registration fee for such fleet or any apportioned quarterly installments for such fleet as determined by such fleet owner's original application.

(b) If any vehicle which is part of a fleet registered under the provisions of this act is disposed of by the fleet owner, and such owner desires to register an additional or newly acquired vehicle during the registration year, and such additional or newly acquired vehicle is eligible for and part of the owner's apportioned fleet, such additional or newly acquired vehicle may be registered as part of such owner's fleet for the remainder of the registration year without the payment of an additional apportioned registration fee, other than transfer fee and title fee, if the annual apportioned fleet registration fee applicable for the additional or newly acquired vehicle is the same as that of the vehicle which is being deleted by such owner. If the annual apportioned registration fee for the additional or newly acquired vehicle is greater than the annual apportioned registration fee for the vehicle being deleted, such fleet owner shall pay the full difference in apportioned registration fee. No certificate of title shall be assigned or transferred or a new certificate of title be issued for any vehicle which is part of such owner's fleet when such fleet owner is delinquent in the payment of apportioned fleet registration fees.

(c) Any owner of a truck or truck tractor based in Kansas and registered as a vehicle in a fleet registered on an apportioned basis for which applicable apportioned registration fees have been paid, which truck or truck tractor is sold, junked, repossessed, foreclosed by a mechanic's lien or has had title transferred by operation of law, and which vehicle is not being replaced in the fleet by another motor vehicle, may secure a refund by making application to the division of vehicles on a form provided and prescribed by the director of vehicles. Such refund shall include only the portion of the fee applicable to the Kansas apportioned registration fee for that vehicle for the remaining portion of the registration year. Such application for refund shall be accompanied by the Kansas base plate issued for that vehicle and the cab card issued therewith. In the event the owner of such vehicle is deceased and such vehicle will not be used on the highways, and title is not currently being transferred, the proper representative of the estate shall be entitled to such refund. Where the vehicle is registered on an apportioned basis under a quarterly fleet registration, as provided in K.S.A. 8-1,115, and amendments thereto, such refund shall be made on the apportioned quarterly fee paid and unused and all remaining quarterly payments applicable to such motor vehicle shall be canceled. Notwithstanding any of the foregoing provisions of this section, refunds shall be made under the provisions of this section only where the amount exceeds $50.

History: L. 1978, ch. 30, § 22; L. 1994, ch. 76, § 17; April 7.



8-1,117 Same; fraudulent registration; penalty.

8-1,117. Same; fraudulent registration; penalty. Any person or owner who willfully files, or knowingly presents a fraudulent proration fleet registration application for the purpose of obtaining or attempting to obtain or to assist any other person to obtain a credit or refund for reduction of liability of proration fleet registration fees applicable under this act shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not to exceed five hundred dollars ($500) or by imprisonment in the county jail for not less than thirty (30) days nor more than six (6) months or by both such fine and imprisonment.

History: L. 1978, ch. 30, § 23; Jan. 1, 1979.



8-1,118 Same; insufficient or no fund check; penalty; collection of debt; suspension and reinstatement of registration.

8-1,118. Same; insufficient or no fund check; penalty; collection of debt; suspension and reinstatement of registration. Whenever any person, or owner, as payment for any fees or penalty provided by this act presents a check on a bank in which such person has no money on deposit, or in which there is insufficient money on deposit for the payment of such check upon presentation, the division of vehicles shall immediately provide notice to the owner of a fleet registered hereunder that such owner's right to operate the vehicles of such fleet upon the highways of Kansas has been suspended. Upon the owner's receiving notice aforesaid, such owner shall return the identification devices issued for the vehicles of such owner's fleet or remit full payment to cover the amount of the insufficient or no fund check together with a penalty of ten dollars ($10) to the division of vehicles. If the insufficient or no fund check is not replaced by appropriate payment and penalty within ten (10) days of the date of notice, the division of vehicles may collect the debt by filing a notice of lien in the same manner and to the extent as provided in K.S.A. 8-1,115. The amount of the insufficient or no fund check together with penalty shall constitute a debt due the state, which may be collected by suit or otherwise. Nothing in this subsection shall be construed so as to exclude criminal prosecutions as in other cases involving insufficient or no fund checks.

Upon payment of the insufficient or no fund check and penalty by the fleet owner, the division of vehicles shall give notice to the fleet owner of reinstatement of such owner's right to operate the vehicles of a fleet registered hereunder, and return any identification devices to said owner which may have been received by the division of vehicles.

History: L. 1978, ch. 30, § 24; Jan. 1, 1979.



8-1,119 Same; utility trailers, permanent registration; annual statement; identification devices; addition of trailers to fleet; cancellation of registration, when.

8-1,119. Same; utility trailers, permanent registration; annual statement; identification devices; addition of trailers to fleet; cancellation of registration, when. The division shall provide for the registration of and the issuance of license plates for utility trailers in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the utility trailer for the duration of the life span of the trailer or until the trailer is deleted from the owner's fleet. Such license plates shall be distinctive and there shall be no year date thereon. Trailers registered under the provisions of this section shall be issued a permanent registration cab card for the duration of the life span of the trailer or until the trailer is deleted from the owner's fleet. License plates issued under this section shall not be transferable to any other utility trailer. The division shall require the payment of all fees imposed pursuant to this act as though such trailers were registered annually. Every application for the registration of utility trailers shall be accompanied by a total fee payment equal to the amount obtained by applying the proportion of such trailers operated in this state to the total trailers in the fleet, to the fees which would otherwise be required for total fleet registration in this state plus the amount of fees required by this act for the issuance of identification devices for the vehicles in the fleet. The director shall require every owner of utility trailers registered pursuant to this act to file an annual statement each year during the period of registration, providing such information as the director deems necessary to determine the amount of fees owed for such year. If, in any year subsequent to the first year of a registration period, the number of trailers operated within this state increases, the director shall require the owner thereof to register such additional trailers for the remainder of the registration period. The director may at any time cancel the registration of any or all of the vehicles within a fleet of utility trailers for nonpayment of fees or for failure to file or provide information required pursuant to this act.

History: L. 1978, ch. 30, § 25; L. 2000, ch. 33, § 1; Apr. 6.



8-1,120 Same; enforcement of act; requests to law enforcement agencies for aid; remedies for enforcement and collection not exclusive.

8-1,120. Same; enforcement of act; requests to law enforcement agencies for aid; remedies for enforcement and collection not exclusive. (a) The director of vehicles may request the aid of the state highway patrol, any peace officer or any duly appointed representative of the division to enforce the provisions of this act within their respective jurisdiction and it shall be the duty of such officers to aid when so requested.

(b) The director may revoke, suspend, cancel, retrieve license plates, or refuse to issue or renew a registration certificate under the provisions of K.S.A. 8-1,100 through 8-1,123, and amendments thereto, upon receipt of notice under the federal performance and registration information systems management program that the ability of the applicant or certificate holder to operate has been terminated or denied by a federal agency.

(c) The remedies for enforcement and collection provided in this act are cumulative and the use of one shall not be deemed to be a waiver of a right to use any other.

History: L. 1978, ch. 30, § 26; L. 2006, ch. 12, § 1; July 1.



8-1,121 Same; rules and regulations.

8-1,121. Same; rules and regulations. The secretary of revenue is authorized to adopt rules and regulations in order to administer and enforce the provisions of K.S.A. 8-1,101 to 8-1,123, inclusive, and the terms and conditions of any proration fleet registration agreement, reciprocity agreement, contract, arrangement, consent or declaration made by the director of vehicles.

History: L. 1978, ch. 30, § 27; Jan. 1, 1979.



8-1,122 Same; prior reciprocal contracts or agreements not affected.

8-1,122. Same; prior reciprocal contracts or agreements not affected. Nothing in this act [*] shall be construed as affecting any reciprocal contract or agreement made prior to the effective date of this act.

History: L. 1978, ch. 30, § 28; Jan. 1, 1979.

* "This act," see, L. 1978, ch. 30, in Comparative Table of Sections, in Constitutions Volume.



8-1,123 Same; act supplemental to registration laws.

8-1,123. Same; act supplemental to registration laws. This act shall be construed as supplementary to and as a part of K.S.A. 8-126 to 8-149, inclusive, and acts amendatory thereof.

History: L. 1978, ch. 30, § 29; Jan. 1, 1979.



8-1,123a Converter gear, registration, fee.

8-1,123a. Converter gear, registration, fee. A converter gear may be registered under the provisions of K.S.A. 8-1,100 through 8-1,123, and amendments thereto, provided that the data required for registration is submitted electronically. The division shall assign a unique number to each converter gear and such number shall be durably marked on the converter gear as prescribed by the division. An annual fee of $1 shall be paid for each registration.

History: L. 2003, ch. 18, § 1; Apr. 3.



8-1,123b Intrastate motor carriers; enforcement actions against.

8-1,123b. Intrastate motor carriers; enforcement actions against. (a) The director of vehicles may revoke, suspend, cancel, retrieve license plate[s], or refuse to issue or renew a registration certificate under the provisions of K.S.A. 8-126 through 8-149, and amendments thereto, upon receipt of notice from the state corporation commission that the ability of an intrastate motor carrier to operate has been terminated or denied by the state corporation commission.

(b) The director of vehicles may request the aid of the state highway patrol, any law enforcement officer or any duly appointed representative of the division to enforce the provisions of this section within their respective jurisdiction and it shall be the duty of such officers to aid when so requested.

(c) The remedies for enforcement and collection provided in this section are cumulative and the use of one shall not be deemed to be a waiver of a right to use any other.

History: L. 2009, ch. 9, § 1; July 1.



8-1,124 Accessible parking, definition.

8-1,124. Accessible parking, definition. As used in this act, "person with a disability" means any individual who:

(a) Has a severe visual impairment;

(b) cannot walk 100 feet without stopping to rest;

(c) cannot walk without the use of or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair or other assistive device;

(d) is restricted by lung disease to such an extent that the person's forced (respiratory) expiratory volume for one second, when measured by spirometry, is less than one liter or the arterial oxygen tension is less than 60 mm/hg on room air at rest;

(e) uses portable oxygen;

(f) has a cardiac condition to the extent that the person's functional limitations are classified in severity as class III or class IV according to standards set by the American heart association; or

(g) is severely limited in such person's ability to walk at least 100 feet due to an arthritic, neurological or orthopedic condition.

History: L. 1986, ch. 36, § 1; L. 1987, ch. 44, § 1; L. 1988, ch. 45, § 1; L. 1991, ch. 35, § 2; L. 1992, ch. 105, § 11; L. 1999, ch. 68, § 1; July 1.



8-1,125 License plates, placards and individual identification cards for persons with disability; penalty.

8-1,125. License plates, placards and individual identification cards for persons with disability; penalty. (a) Any Kansas resident who submits satisfactory proof to the director of vehicles, on a form provided by the director, that such person is a person with a disability or is responsible for the transportation of a person with a disability shall be issued a special license plate or a permanent placard for any motor vehicle owned by such person or shall be issued a temporary placard. Satisfactory proof of disability, condition or impairment shall include a statement from a person licensed to practice the healing arts in any state, a licensed optometrist, an advanced practice registered nurse licensed under K.S.A. 65-1131, and amendments thereto, a licensed physician assistant or a Christian Science practitioner listed in The Christian Science Journal certifying that such person is a person with a disability. The placard shall be suspended immediately below the rear view mirror of any motor vehicle used for the transportation of a person with a disability so as to be maximally visible from outside the vehicle. In addition to the special license plate or permanent placard, the director of vehicles shall issue to the person with a disability an individual identification card which must be carried by the person with a disability when the motor vehicle being operated by or used for the transportation of such person is parked in accordance with the provisions of K.S.A. 8-1,126, and amendments thereto. In addition to the temporary placard, a person issued such temporary placard shall carry the state or county receipt showing the name of the person who is issued such temporary placard. A person submitting satisfactory proof that such person's disability, condition or impairment is permanent in nature, and upon such person's request and payment of the fees prescribed in subsection (b), shall be issued a permanent placard or a permanent placard and a special license plate and an individual identification card. Upon proper request, one additional permanent placard shall be issued to the applicant who has not requested and received a special license plate. Upon proper request, one additional temporary placard shall be issued to the applicant certified as temporarily disabled. Temporary placards shall have an expiration date of not longer than six months from the date of issuance. The special license plates and placards shall display the international symbol of access to the physically disabled.

(b) Special license plates issued pursuant to this section shall be issued for the same period of time as other license plates are issued or for the remainder of such period if an existing license plate is to be exchanged for the special license plate. There shall be no fee for such special license plates in addition to the regular registration fee. No person shall be issued more than one special license plate, except that agencies or businesses which provide transportation for persons with a disability as a service, may obtain additional special license plates for vehicles which are utilized in the provision of that service. Special license plates may be personalized license plates subject to the provisions of K.S.A. 8-132, and amendments thereto, including the payment of the additional fee.

(c) Placards and individual identification cards issued pursuant to this section shall be valid as long as the person or a person responsible for the transportation of a person with a disability is eligible for a special license plate or permanent placard. The secretary of revenue shall promulgate the rules and regulations necessary to remain compliant with 23 C.F.R. § 1235.4.

(d) The color of the permanent placard shall be white on a blue background and the temporary placard shall be white on a red background.

(e) In addition to such other information contained on individual identification cards, cards shall have the date of birth and the sex of the person to whom the card is issued.

(f) Permanent placards and individual identification cards shall be returned to the department of revenue upon the death of the person with a disability. Temporary placards shall be returned to the department of revenue upon the expiration of the placard or upon the death of the person with a disability. Special license plates shall be returned to the county treasurer to be exchanged for another license plate upon the death of the person with a disability. The individual identification cards issued with the special license plates shall be returned to the department of revenue upon the death of the person with a disability.

(g) Violation of subsection (f) is an unclassified misdemeanor punishable by a fine of not more than $50.

History: L. 1986, ch. 36, § 2; L. 1987, ch. 44, § 2; L. 1988, ch. 45, § 2; L. 1991, ch. 35, § 3; L. 1992, ch. 105, § 12; L. 1995, ch. 186, § 5; L. 1999, ch. 68, § 2; L. 2002, ch. 70, § 2; L. 2011, ch. 114, § 50; L. 2014, ch. 35, § 1; July 1.



8-1,126 Parking privileges for persons with disability.

8-1,126. Parking privileges for persons with disability. When a motor vehicle which bears a special license plate or placard issued pursuant to K.S.A. 8-1,125, and amendments thereto, is being operated by or used for the transportation of a person with a disability, such motor vehicle:

(a) May be parked in any parking space, whether on public or private property, which is clearly marked as being reserved for the use of persons with a disability or persons responsible for the transportation of a person with a disability, except a parking space on private property which is clearly marked as being reserved for the use of a specified person with a disability;

(b) may be parked for a period of time not to exceed 24 hours in any parking zone which is restricted as to the length of parking time permitted, except where stopping, standing or parking is prohibited to all vehicles, where parking is reserved for special types of vehicles or where parking would clearly present a traffic hazard; and

(c) shall be exempt from any parking meter fees of the state or any city, county or other political subdivision.

History: L. 1986, ch. 36, § 3; L. 1991, ch. 35, § 4; L. 1999, ch. 68, § 3; L. 2000, ch. 179, § 6; July 1.



8-1,127 Acceptable identification from other jurisdictions for persons with a disability.

8-1,127. Acceptable identification from other jurisdictions for persons with a disability. Official identification devices issued to persons with a disability by any other state, district, or territory subject to the laws of the United States, or any foreign jurisdiction, shall be recognized as acceptable identification in the state of Kansas. Motor vehicles bearing a valid device from such a jurisdiction shall be accorded the parking privileges contained in K.S.A. 8-1,126, and amendments thereto, except that if such person becomes a resident of the state of Kansas, such identification devices shall not be recognized as acceptable identification 60 days after such person becomes a resident of this state and such devices shall be deemed expired. Possession of an identification device deemed to have expired shall be subject to the provisions of subsection (a) of K.S.A. 8-1,130a, and amendments thereto.

History: L. 1986, ch. 36, § 4; L. 1991, ch. 35, § 5; L. 1992, ch. 105, § 13; L. 1999, ch. 68, § 4; July 1.



8-1,128 Accessible parking spaces; marking.

8-1,128. Accessible parking spaces; marking. (a) Notwithstanding the provisions of K.S.A. 8-2003, and amendments thereto, each designated accessible parking space shall be clearly marked by vertically mounted signs bearing the international symbol of access.

(b) All parking shall conform to Title II or Title III, as required by the Americans with disabilities act of 1990, 42 U.S.C.A. § 12101 et seq. and 28 C.F.R. Parts 35 and 36.

History: L. 1986, ch. 36, § 5; L. 1991, ch. 35, § 6; L. 1992, ch. 208, § 3; L. 1994, ch. 195, § 1; L. 1995, ch. 186, § 1; L. 1999, ch. 68, § 5; July 1.



8-1,129 Unlawful parking in accessible parking; blocking access ramp or aisle; penalties.

8-1,129. Unlawful parking in accessible parking; blocking access ramp or aisle; penalties. (a) At no time, except when necessary to avoid conflict with other traffic, or in compliance with the law or the directions of a law enforcement officer or official traffic-control device, shall a person:

(1) Stop, stand or park a vehicle, as defined in K.S.A. 8-126, and amendments thereto, in any parking space designated as accessible parking without displaying a special license plate, permanent placard or disabled veteran license plate and an individual identification card, or a valid temporary placard. Placards shall be displayed in accordance with subsection (a) of K.S.A. 8-1,125, and amendments thereto;

(2) stop, stand or park a vehicle so that it blocks an access entrance;

(3) stop, stand or park a vehicle so that it blocks a disabled parking stall;

(4) stop, stand or park a vehicle so that it blocks an access aisle; or

(5) stop, stand or park a vehicle in an access aisle between or beside a designated accessible parking space.

(b) Each violation of subsection (a) is an unclassified misdemeanor punishable by a fine of not less than $50 nor more than $100.

(c) The provisions of subsection (a) shall be enforced by law enforcement officers on public and private property.

History: L. 1986, ch. 36, § 6; L. 1987, ch. 44, § 3; L. 1991, ch. 35, § 7; L. 1992, ch. 105, § 15; L. 1995, ch. 186, § 2; L. 1999, ch. 68, § 6; July 1.



8-1,130 Falsely obtaining accessible parking identification; penalties.

8-1,130. Falsely obtaining accessible parking identification; penalties. (a) Any person who willfully and falsely represents that such person has the qualifications to obtain a special license plate, a permanent placard and an individual identification card or temporary placard pursuant to this act shall be guilty of a class C misdemeanor.

(b) Any person authorized to certify a person with a disability under subsection (a) of K.S.A. 8-1,125, and amendments thereto, who willfully and falsely certifies that a person has the qualifications to obtain a special license plate, a permanent placard and an individual identification card or temporary placard pursuant to this act shall be guilty of a class C misdemeanor.

History: L. 1986, ch. 36, § 7; L. 1988, ch. 45, § 3; L. 1991, ch. 35, § 9; L. 2002, ch. 70, § 3; July 1.



8-1,130a Unlawfully utilizing accessible parking identification device; penalties.

8-1,130a. Unlawfully utilizing accessible parking identification device; penalties. (a) Any person who has in such person's possession any accessible parking identification device which has expired or has been revoked or suspended by the secretary of revenue pursuant to subsection (c) of K.S.A. 8-1,125, and amendments thereto, or K.S.A. 8-1,130b, and amendments thereto, shall be guilty of an unclassified misdemeanor punishable by a fine of not less than $100 nor more than $300.

(b) Any person who utilizes any accessible parking identification device issued to another person, an agency or a business, to park in any parking space specified in K.S.A. 8-1,126, and amendments thereto, which could be utilized by a person with a disability, except when transporting or arriving to transport a person with a disability to whom or for whom the identification device was issued shall be guilty of an unclassified misdemeanor punishable by a fine of not less than $100 nor more than $300.

History: L. 1988, ch. 45, § 5; L. 1991, ch. 35, § 8; L. 1992, ch. 105, § 16; L. 1995, ch. 186, § 3; L. 1999, ch. 68, § 7; July 1.



8-1,130b Reissuance, suspension or revocation of accessible parking privileges; rules and regulations.

8-1,130b. Reissuance, suspension or revocation of accessible parking privileges; rules and regulations. (a) The secretary of revenue shall revoke, in accordance with rules and regulations adopted pursuant to subsection (c), any accessible parking identification device of any person who is convicted under the provisions of K.S.A. 8-1,130, and amendments thereto.

(b) The secretary of revenue shall suspend or revoke, in accordance with rules and regulations adopted pursuant to subsection (c), an accessible parking identification device, when the person, agency or business to which an accessible parking identification device is issued, authorizes the use of such device or the use of a vehicle displaying such device to a person not authorized by law to use such device and such unauthorized person is convicted under subsection (b) of K.S.A. 8-1,130a, and amendments thereto.

(c) The secretary of revenue shall adopt rules and regulations prescribing procedures for the reissuance, suspension and revocation of accessible parking privileges including the issuance or orders to return accessible parking identification devices, notification of law enforcement agencies and personnel with regard to the validity or invalidity of any accessible parking identification devices and revocation of accessible parking identification devices.

History: L. 1988, ch. 45, § 6; L. 1991, ch. 35, § 10; July 1.



8-1,131 Rules and regulations; handicapped accessible parking.

8-1,131. Rules and regulations; handicapped accessible parking. The secretary of revenue may adopt such rules and regulations necessary to carry out the provisions of this act.

History: L. 1986, ch. 36, § 8; July 1.



8-1,132 Act supplemental to 8-126 et seq.

8-1,132. Act supplemental to 8-126 et seq. K.S.A. 8-1,124 through 8-1,131, shall be part of and supplemental to K.S.A. 8-126 et seq., and amendments thereto.

History: L. 1986, ch. 36, § 9; July 1.



8-1,133 Dispensing of motor-vehicle fuels for persons with a disability.

8-1,133. Dispensing of motor-vehicle fuels for persons with a disability. Every dealer engaged in the retail sale of motor-vehicle fuels at any service station providing facilities for both self-service and full-service sales shall require any attendant whose duties include the dispensing of motor-vehicle fuels at full-service facilities to dispense motor-vehicle fuels into any motor vehicle parked at a self-service facility which displays a license plate issued to a disabled veteran pursuant to K.S.A. 8-161, and amendments thereto, or a license plate or placard issued to a person with a disability pursuant to K.S.A. 8-1,125, and amendments thereto, and such disabled veteran or person with a disability operating such motor vehicle is not accompanied by a person capable of dispensing motor-vehicle fuels. The price charged for such motor-vehicle fuel shall be the price charged the general public for motor-vehicle fuels dispensed at such self-service facility. Such service shall be provided only during hours in which full-service sales are offered to the general public and such attendant shall not be required to perform other services which are offered only at full-service facilities.

History: L. 1987, ch. 40, § 1; L. 1991, ch. 35, § 11; July 1.



8-1,134 Permanent registration of city, county, township, school district, community college or technical college vehicles; utility vehicles five-year registration.

8-1,134. Permanent registration of city, county, township, school district, community college or technical college vehicles; utility vehicles five-year registration. (a) Except as provided in subsection (d) [(c)]: (1) Each motor vehicle, trailer or semitrailer owned or leased by any city, county, township or school district of this state or by any agency or instrumentality of any city, county or township and used exclusively for governmental or school district purposes and not for any private purposes, which is not otherwise exempt from registration; or (2) each truck tractor, trailer or semitrailer leased by a community college or technical college and used exclusively for a truck driver training program, which is not otherwise exempt from registration, shall be registered for a fee established by rules and regulations adopted by the secretary of revenue, except that such fee shall not exceed the actual cost of such registration. Such registration shall be permanent in nature and designed in such a manner as to remain with a vehicle for the duration of the life span of the vehicle, the duration of the lease or until the title is transferred to an owner who is not a city, county, township, school district, community college or technical college.

(b) License plates issued for city, county, township, school district, community college or technical college vehicles shall be distinctive and shall contain the words city, county, township, school district, community college or technical college, as applicable and there shall be no year date thereon.

(c) Vehicles registered under this section which are used for utility purposes shall be issued license plates as prescribed by subsection (b), except that such license plates shall be issued for periods of five years, but shall be required to pay all license fees imposed pursuant to K.S.A. 8-143, and amendments thereto, as though such vehicles were registered annually. The secretary of revenue shall design decals to be affixed to such license plates containing the word utility and the date the registration is to expire.

(d) The secretary of revenue shall adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 1987, ch. 43, § 1; L. 1988, ch. 41, § 2; L. 1994, ch. 221, § 2; L. 1995, ch. 41, § 1; L. 2003, ch. 11, § 1; L. 2005, ch. 62, § 1; L. 2015, ch. 49, § 3; July 1.



8-1,135 Waiver of penalty and interest on registration, when.

8-1,135. Waiver of penalty and interest on registration, when. Whenever the county treasurer is required to impose a penalty for the failure to comply with the registration requirements in article 1 of chapter 8 of the Kansas Statutes Annotated, the treasurer shall waive such penalty and interest if: (a) The last day to register or renew the registration on a vehicle falls on a day on which the treasurer's office is closed; and (b) the owner registers or renews the registration on the vehicle on the next day the treasurer's office is open.

History: L. 1987, ch. 90, § 1; July 1.



8-1,137 Vehicles sold for salvage, no certificate of title may be issued, exception; major component parts, selling.

8-1,137. Vehicles sold for salvage, no certificate of title may be issued, exception; major component parts, selling. (a) Except as provided in K.S.A. 8-135c, and amendments thereto, if any vehicle for which a certificate of title has been issued shall be crushed, dismantled, disassembled or recycled by selling such vehicle to a scrap processor for recycling after the salvageable parts have been removed by a licensed salvage vehicle dealer as defined in K.S.A. 8-2401, and amendments thereto, such dealer shall surrender the original or duplicate title to the division with the word salvage or junk written or stamped across its face and no certificate of title of any type shall be issued nor any registration allowed again for such vehicle.

(b) When any major component part, as defined in K.S.A. 8-2401, and amendments thereto, is sold by a licensed salvage vehicle dealer to a licensed vehicle dealer, a sales receipt and a copy of the vehicle title must accompany such major component part as proof of legal possession. Any major component part, as defined in K.S.A. 8-2401, and amendments thereto, sold by a licensed salvage dealer to any other person shall be accompanied by a bill of sale and a copy of the vehicle title as proof of legal possession of such major component part.

History: L. 1990, ch. 35, § 2; L. 1994, ch. 302, § 1; L. 2000, ch. 73, § 7; L. 2009, ch. 63, § 2; July 1.



8-1,138 Registration of vehicles; residency; exceptions.

8-1,138. Registration of vehicles; residency; exceptions. (a) For purposes of article 1 of chapter 8 of the Kansas Statutes Annotated, a person shall be deemed to be a resident of a county in this state if:

(1) The person, including a student, is registered to vote in such county; or

(2) the person, partnership, company, firm, corporation or association maintains an office within such county to lease or rent motor vehicles, if such motor vehicles are operated within the state for a period exceeding 60 days.

(b) For purposes of article 1 of chapter 8 of the Kansas Statutes Annotated, there is a rebuttable presumption that a person is a resident of a county in this state if any of the following exist:

(1) The person, other than a student, owns, leases or rents a place of domicile within such county and remains in such county for a period exceeding 90 days, except for infrequent or brief absences;

(2) the person enrolls the person's child in a school district, all or any part of which is located in such county, unless out-of-state tuition is being charged for the attendance of the child at school in such school district;

(3) the person has a place of domicile in such county and has accepted employment or engages in any trade, profession or occupation within this state;

(4) any individual, partnership, company, firm, corporation or association maintains a main or branch office or warehouse facility within such county or bases and operates motor vehicles in such county, if such motor vehicles are garaged in such county for a period exceeding 90 days; or

(5) any individual, partnership, company, firm, corporation or association operates motor vehicles in intrastate haulage in this state, if such motor vehicles are garaged in such county for a period exceeding 90 days.

(c) For purposes of this section, resident does not include:

(1) A student who is enrolled for at least nine hours of credit at a college or university in this state, if the student has a domicile in another state and has a valid driver's license and vehicle registration issued by the state of domicile; and

(2) members of the armed forces who are stationed in the state, provided such members' vehicles are properly registered in such members' state of residence.

History: L. 1990, ch. 34, § 1; July 1.



8-1,139 License plates for survivors of the attack on Pearl Harbor; application; issuance.

8-1,139. License plates for survivors of the attack on Pearl Harbor; application; issuance. (a) Any owner or lessee of a passenger vehicle or truck of a gross weight of 20,000 pounds or less, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a survivor of the attack on Pearl Harbor, upon compliance with the provisions of this section, may be issued one distinctive license plate designating such person as a survivor of the attack on Pearl Harbor. Such license plate shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person making application for a survivor of the attack on Pearl Harbor license plate must comply with the following:

(1) Was a member of the United States armed forces on December 7, 1941;

(2) was on station on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m. Hawaii time at Pearl Harbor, the island of Oahu or offshore at a distance not to exceed three miles therefrom;

(3) received an honorable discharge from the United States armed forces; and

(4) has been approved by the chairperson of the Kansas Pearl Harbor survivors association as being a survivor of the attack on Pearl Harbor.

(c) Any survivor of the attack on Pearl Harbor may make application for the distinctive license plate, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any application for the distinctive license plate shall furnish the director with such proof as the director shall require that the applicant was a survivor of the attack on Pearl Harbor. Application for the registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or distinctive license plate issued under the authority of this section shall be transferable to any other person.

(e) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (c). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plate to the county treasurer of such person's residence.

History: L. 1991, ch. 31, § 1; L. 1999, ch. 125, § 8; July 1.



8-1,140 License plates for recipients of the purple heart medal.

8-1,140. License plates for recipients of the purple heart medal. (a) Any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person was awarded a purple heart medal by the United States government for wounds received in military or naval combat against an armed enemy of the United States, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a recipient of the purple heart medal. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any recipient of the purple heart medal may make application for the distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with such proof as the director shall require that the applicant was a recipient of the purple heart medal. Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 1994, ch. 12, § 1; L. 1995, ch. 84, § 1; L. 1999, ch. 125, § 9; L. 2005, ch. 123, § 1; July 1.



8-1,141 Distinctive license plates; procedure for issuance; requirements; fees; exceptions; discontinuance of certain plates.

8-1,141. Distinctive license plates; procedure for issuance; requirements; fees; exceptions; discontinuance of certain plates. (a) Any new distinctive license plate authorized for issuance on and after July 1, 1994, shall be subject to the personalized license plate fee prescribed by subsection (c) of K.S.A. 8-132, and amendments thereto. This section shall not apply to any distinctive license plate authorized prior to July 1, 1994.

(b) The director of vehicles shall not issue any new distinctive license plate authorized for issuance on and after July 1, 1995, unless there is a guarantee of an initial issuance of at least 500 license plates.

(c) The provisions of this section shall not apply to distinctive license plates issued under the provisions of K.S.A. 8-1,145, or K.S.A. 2016 Supp. 8-177d, 8-1,163 or 8-1,166, and amendments thereto.

(d) The provisions of subsection (a), shall not apply to distinctive license plates issued under the provisions of K.S.A. 8-1,146 or 8-1,148, and amendments thereto, or K.S.A. 2016 Supp. 8-1,153, 8-1,158 or 8-1,161, and amendments thereto.

(e) The provisions of subsection (f) shall not apply to distinctive license plates issued under the provisions of K.S.A. 2016 Supp. 8-1,160, and amendments thereto, except that the division shall delay the manufacturing and issuance of such distinctive license plate until the division has received not less than 1,000 orders for such plate, including payment of the personalized license plate fee required under subsection (a). Upon certification by the director of vehicles to the director of accounts and reports that not less than 1,000 paid orders for such plate have been received, the director of accounts and reports shall transfer $40,000 from the state highway fund to the distinctive license plate fund.

(f) (1) Any person or organization sponsoring any distinctive license plate authorized by the legislature on and after July 1, 2004, shall submit to the division of vehicles a nonrefundable amount not to exceed $20,000, to defray the division's cost for developing such distinctive license plate.

(2) All moneys received under this subsection shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the distinctive license plate fund which is hereby created in the state treasury. All moneys credited to the distinctive license plate fund shall be used by the department of revenue only for the purpose associated with the development of distinctive license plates. All expenditures from the distinctive license plate application fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

(g) (1) Except for educational institution license plates issued under K.S.A. 8-1,142, and amendments thereto, the director of vehicles shall discontinue the issuance of any distinctive license plate authorized prior to July 1, 2004, and which is subject to the provisions of subsection (b) if:

(A) Less than 500 license plates, including annual renewals, are issued for that distinctive license plate by July 1, 2006; and

(B) less than 250 license plates, including annual renewals, are issued for that distinctive license plate during any subsequent two-year period after July 1, 2006.

(2) The director of vehicles shall discontinue the issuance of any distinctive license plate authorized on and after July 1, 2004, if:

(A) Less than 500 plates, including annual renewals, are issued for that distinctive license plate by the end of the second year of sales; and

(B) less than 250 license plates, including annual renewals, are issued for that distinctive license plate during any subsequent two-year period.

(h) An application for any distinctive license plate issued after December 31, 2012, and the corresponding royalty fee may be collected either by the county treasurer or the entity benefiting from the issuance of the distinctive license plate. Annual royalty payments collected by the county treasurers shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of a segregated royalty fund which shall be administered by the state treasurer. All expenditures from the royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the royalty fund shall be made to the entity benefiting from the issuance of the distinctive license plate on a monthly basis.

(i) Notwithstanding any other provision of law, for any distinctive license plate, the division shall produce such distinctive license plate for a motorcycle upon request to the division by the organization sponsoring the distinctive license plate.

(j) In addition to any residency requirements for all distinctive license plates, any person not a resident of Kansas, serving as a member of the armed forces stationed in this state shall be eligible to apply for any distinctive license plate as if the individual was a resident of this state. Such person shall be eligible to renew the distinctive license plate registration as long as the person is still stationed in this state at the time the registration is renewed.

History: L. 1994, ch. 12, § 2; L. 1995, ch. 84, § 2; L. 1997, ch. 40, § 2; L. 1999, ch. 125, § 10; L. 2004, ch. 170, § 1; L. 2007, ch. 161, § 2; L. 2008, ch. 59, § 2; L. 2009, ch. 89, § 4; L. 2010, ch. 164, § 7; L. 2011, ch. 35, § 2; L. 2012, ch. 130, § 9; L. 2014, ch. 77, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 113, § 1, but that version was repealed by L. 2004, ch. 170, § 7.



8-1,142 Educational institution license plate; procedure; requirements.

8-1,142. Educational institution license plate; procedure; requirements. (a) As used in this section, "educational institution" means:

(1) Any state educational institution under the control and supervision of the state board of regents;

(2) any municipal university;

(3) any not-for-profit independent institution of higher education which is accredited by the north central association of colleges and secondary schools accrediting agency based on its requirements as of April 1, 1985, is operated independently and not controlled or administered by the state or any agency or subdivision thereof, maintains open enrollment and the main campus or principal place of operation of which is located in Kansas;

(4) any community college organized and operating under the laws of this state; and

(5) Haskell Indian Nations university.

(b) Any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of not more than 20,000 pounds or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one educational institution license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, plus the payment of an additional fee of $5 for each plate, and either the payment to the county treasurer of the logo use royalty payment established by the alumni association or foundation or the presentation of the annual emblem use authorization statement provided for in subsection (c).

(c) Any educational institution may authorize through its officially recognized alumni association or foundation the use of such institution's official emblems to be affixed on license plates as provided by this section. Any royalty payment derived from this section, except reasonable administrative costs, shall be used for recognition of academic achievement or excellence subject to the approval of the chancellor or president of the educational institution. Any motor vehicle owner or lessee may annually apply to the alumni association or foundation for the use of the institution's emblems. Upon annual application and payment to either: (1) The alumni association or foundation in an amount of not less than $25 nor more than $100 as an emblem use royalty payment for each educational institution license plate to be issued, the alumni association or foundation shall issue to the motor vehicle owner or lessee, without further charge, an emblem use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(d) Any applicant for an educational institution license plate may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the educational institution license plates shall provide either the annual emblem use authorization statement provided for in subsection (c) or pay to the county treasurer the logo use royalty payment established by the alumni association or foundation. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(e) No registration or educational institution license plate issued under this section shall be transferable to any other person.

(f) The director of vehicles may transfer educational institution license plates from a leased vehicle to a purchased vehicle.

(g) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (b), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual emblem use authorization statement provided for in subsection (c) or the payment of the annual emblem use royalty payment established by the alumni association or foundation. If such emblem use authorization statement is not presented at the time of registration or faxed by the alumni association or foundations, or the annual emblem use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the educational institution license plates to the county treasurer of such person's residence.

(h) The director of vehicles shall not issue any educational institution license plates for any educational institution, unless such educational institution's alumni association or foundation guarantees the initial issuance of at least 500 license plates.

(i) The director of vehicles shall discontinue the issuance of an educational institution's license plate authorized under this section if:

(1) Less than 500 educational institution license plates, including annual renewals, are issued for an educational institution by the end of the second year of sales; and

(2) less than 250 educational institution license plates, including annual renewals, are issued for an educational institution during any subsequent two-year period.

(j) Each educational institution's alumni association or foundation shall:

(1) Pay the initial cost of silk-screening for such educational license plates; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the alumni association or foundation for information concerning the application process or the status of their license plate application.

(k) Each educational institution's alumni association or foundation, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a license plate to be issued under the provisions of this section.

(l) As a condition of receiving the educational institution license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, emblem use royalty payment amount, plate number and vehicle type to the relevant educational institution and the state treasurer.

(m) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. In the case of an educational institution that is a state educational institution as defined by K.S.A. 76-711, and amendments thereto, upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the appropriate account of the restricted fees fund of such state educational institution. In the case of an educational institution which is not a state educational institution as defined by K.S.A. 76-711, and amendments thereto, upon receipt of each such remittance, the state treasurer shall remit the entire amount to the educational institutions emblem royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the educational institutions emblem royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the educational institutions emblem royalty fund to the respective educational institutions shall be made on a monthly basis.

History: L. 1994, ch. 221, § 1; L. 1997, ch. 79, § 3; L. 1999, ch. 125, § 11; L. 2004, ch. 170, § 2; L. 2012, ch. 130, § 10; L. 2013, ch. 81, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 113, § 2, but that version was repealed by L. 2004, ch. 170, § 7.



8-1,143 Hunter permit; requirements; application; fee.

8-1,143. Hunter permit; requirements; application; fee. (a) As used in this section, "Apportioned fleet registration" shall include apportioned registrations completed under the terms of the international registration plan. The international registration plan is a registration reciprocity agreement among states of the United States and provinces of Canada providing for payment of registration fees on the basis of fleet miles operated in various jurisdictions.

(b) The owner of any motor vehicle which was duly and legally registered in Kansas on an apportioned basis with the division of vehicles, but which cannot legally be operated on Kansas highways because of lease cancellation, may, in lieu of the payment of other registration fees for such vehicle and upon proof of ownership and appropriate insurance, obtain a hunter's permit from the division of vehicles. Such permit shall authorize the operation of the vehicle on the highways of this state and the highways of all member jurisdictions of the international registration plan for a period not to exceed 30 days. Any vehicle operated under a hunter's permit issued in accordance with this section shall only be operated while empty and shall only be operated for the purpose of securing a new lease agreement under which proper registration may be obtained. No vehicle may be operated on the highways of this state when the registration of such vehicle has been canceled, unless the vehicle owner shall have been issued a hunter's permit for such vehicle. Operation of any vehicle without proper registration or a hunter's permit shall constitute a misdemeanor.

(c) No owner operating such a vehicle without proper registration or a hunter's permit shall be allowed to operate the vehicle until the owner has purchased a hunter's permit or otherwise obtained proper registration.

(d) Application for a hunter's permit shall be made upon forms prescribed by the director. Application shall be made to the division of vehicles. Before such a permit may be issued, the applicant shall provide: (1) A release signed by the previous registrant in such form as is acceptable to the division of vehicles, that the owner has surrendered all plates, cab cards and other evidence of previous registration to the previous registrant; and (2) evidence that appropriate insurance currently is in force in the vehicle owner's name.

(e) The fee for a hunter's permit shall be $26 and shall be collected by the division of vehicles and deposited by the division as provided in K.S.A. 8-146, and amendments thereto. When such fee has been paid, no other registration fee shall be required for any trailer or semitrailer owned by the permit applicant and which is being towed by such permitted vehicle.

(f) Nothing contained in this section shall be construed to change the vehicle owner's duty to timely file any necessary fuel reports and to pay any fuel taxes owed.

(g) The secretary of revenue may adopt such rules and regulations for the administration of this section.

History: L. 1994, ch. 114, § 1; July 1.



8-1,144 Donated motor vehicles for charitable auctions.

8-1,144. Donated motor vehicles for charitable auctions. (a) Any motor vehicle donated to any charitable organization, which is exempt from federal income taxation pursuant to section 501(c)(3) and is an eligible recipient of a charitable contribution pursuant to section 170(c)(2) of the federal internal revenue code, for the purpose of selling such motor vehicle at a charitable auction, the proceeds of which are to be used for the benefit of such charitable organization, and the certificate of title of such motor vehicle has been assigned to such charitable organization, shall not be required to be registered in this state, as provided in K.S.A. 8-135, and amendments thereto, until such motor vehicle is sold at such charitable auction. Nothing in this section shall be construed as abrogating, limiting or otherwise affecting the provisions of K.S.A. 8-142, and amendments thereto, which make it unlawful for any person to operate or knowingly permit the operation in this state of a motor vehicle required to be registered in this state.

(b) Charitable organizations receiving donated motor vehicles for charitable auctions shall make application for and obtain certificate of titles for such motor vehicles in accordance with the provisions of K.S.A. 8-135, and amendments thereto.

History: L. 1994, ch. 299, § 1; July 1.



8-1,145 License plates for recipients of the congressional medal of honor.

8-1,145. License plates for recipients of the congressional medal of honor. (a) On and after January 1, 2001, any owner or lessee of one or more passenger vehicles or trucks of a gross weight of 20,000 pounds or less, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person was awarded the congressional medal of honor, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle or truck designating such person as a recipient of the congressional medal of honor. Such license plates shall be issued for the same period of time as other license plates upon proper registration and without payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any recipient of the congressional medal of honor may make application for the distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with such proof as the director shall require that the applicant was a recipient of the congressional medal of honor. Application for the registration of a passenger vehicle or truck and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, without charge, in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 1997, ch. 40, § 1; L. 1999, ch. 125, § 12; July 1.



8-1,146 License plates for United States military; military veterans; military branch decal.

8-1,146. License plates for United States military; military veterans; military branch decal. (a) Any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less, motorcycles or travel trailers, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person has proof of: (1) Having served and is designated as a veteran, and has had an honorable discharge from the United States army, navy, air force, marine corps, coast guard or merchant marines; or (2) currently serving in the United States army, navy, air force, marine corps, coast guard or merchant marines, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck, motorcycle or travel trailer designating such person as an United States military veteran. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

On and after January 1, 2005, any person issued a license plate under this section may request a decal for each license plate indicating the appropriate military branch in which the person served or is currently serving.

(b) Any person who is a veteran or current member of the United States army, navy, air force, marine corps, coast guard or merchant marines may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a veteran or current member of the United States army, navy, air force, marine corps, coast guard or merchant marines. Application for the registration of a passenger vehicle, truck, motorcycle or travel trailer and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) A fee of $2 shall be paid for each decal issued under subsection (a). The director of vehicles shall design such decals. Such decals shall be affixed to the license plate in the location required by the director.

History: L. 1997, ch. 79, § 1; L. 1998, ch. 140, § 13; L. 1999, ch. 125, § 13; L. 2000, ch. 87, § 3; L. 2004, ch. 170, § 3; L. 2005, ch. 123, § 2; L. 2006, ch. 182, § 4; L. 2008, ch. 156, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 113, § 3, but that version was repealed by L. 2004, ch. 170, § 7.



8-1,147 Distinctive license plates, right to possession; limitations.

8-1,147. Distinctive license plates, right to possession; limitations. In the event of the death of any person issued distinctive license plates under the provisions of K.S.A. 8-161, 8-177a, 8-177c, 8-1,139, 8-1,140, 8-1,145 or 8-1,146 or K.S.A. 2016 Supp. 8-177d, 8-1,163 or 8-1,166, and amendments thereto, the surviving spouse or other family member, if there is no surviving spouse, shall be entitled to possession of any such distinctive license plates. Such license plates shall not be displayed on any vehicle unless otherwise authorized by statute.

History: L. 1998, ch. 140, § 4; L. 2002, ch. 4, § 1; L. 2008, ch. 59, § 3; L. 2010, ch. 164, § 8; L. 2011, ch. 35, § 3; July 1.



8-1,148 Children's trust fund license plates; procedures; requirements.

8-1,148. Children's trust fund license plates; procedures; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of not more than 20,000 pounds who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one children's trust fund license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the cabinet or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The Kansas children's cabinet established in K.S.A. 38-1901, and amendments thereto, may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment derived from this section shall be credited to the family and children trust account of the family and children investment fund, established in K.S.A. 38-1808, and amendments thereto, and, shall be used in accordance with the provisions of paragraph (2) of subsection (c) of K.S.A. 38-1808, and amendments thereto. Any motor vehicle owner or lessee may annually apply to the cabinet for the use of such logo. Upon annual application and payment to either: (1) The cabinet in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each children's trust fund plate to be issued, the cabinet shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a children's trust fund license plate may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of motor vehicles, and any applicant for the children's trust fund license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the cabinet. Application for registration of a passenger or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or children's trust fund license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer children's trust fund license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the cabinet. If such logo use authorization statement is not presented at the time of registration or faxed by the cabinet, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the children's trust fund license plate to the county treasurer of such person's residence.

(g) The Kansas children's cabinet shall:

(1) Pay the initial cost of silk-screening for such children's trust fund license plates; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the children's trust fund for information concerning the application process or the status of their license plate application.

(h) The Kansas children's cabinet, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the children's trust fund license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number, school district and vehicle type to the Kansas children's cabinet.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the family and children trust account of the family and children investment fund, established by K.S.A. 38-1808, and amendments thereto.

History: L. 1999, ch. 125, § 1; L. 2012, ch. 130, § 11; Jan. 1, 2013.



8-1,150 Kansas foundation for agriculture in the classroom license plates; procedures; requirements.

8-1,150. Kansas foundation for agriculture in the classroom license plates; procedures; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Kansas foundation for agriculture in the classroom license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by Kansas foundation for agriculture in the classroom or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of the Kansas foundation for agriculture in the classroom may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used in accordance with the by-laws of the foundation to further the mission of the foundation. Any motor vehicle owner or lessee annually may apply to the board for the use of such logo. Upon annual application and payment to either: (1) The board in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the board shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the board. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Kansas foundation for agriculture in the classroom license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the board. If such logo use authorization statement is not presented at the time of registration or faxed by the board, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The board of directors of the Kansas foundation for agriculture in the classroom shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the board for information concerning the application process or the status of their license plate application.

(h) The board of directors of the Kansas foundation for agriculture in the classroom, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the Kansas foundation for agriculture in the classroom license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the Kansas foundation for agriculture in the classroom.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the agriculture in the classroom royalty fund which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the agriculture in the classroom royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the agriculture in the classroom royalty fund to the Kansas foundation for agriculture in the classroom shall be made on a monthly basis.

History: L. 2000, ch. 87, § 2; L. 2012, ch. 130, § 12; Jan. 1, 2013.



8-1,151 Shriners license plates; procedures; requirements.

8-1,151. Shriners license plates; procedures; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Ancient Arabic Order, Nobles of the Mystic Shrine of North America (Shriners) license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the temple or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The shrine temple to which the person is a member in good standing may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the shriners hospitals for children. Any motor vehicle owner or lessee annually may apply to the shrine temple for the use of such logo. Upon annual application and payment to either: (1) The shrine temple in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the shrine temple shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the temple. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer shriners license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the temple. If such logo use authorization statement is not presented at the time of registration or faxed by the temple, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The shrine temples of Kansas shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the shrine temples for information concerning the application process or the status of their license plate application.

(h) The shrine temples of Kansas, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the shriner's license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the designated shrine temple of Kansas and the state treasurer.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the shriner's royalty fund which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the shriner's royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the shriner's royalty fund to the appropriate designee of the designated shrine temples of Kansas shall be made on a monthly basis.

History: L. 2001, ch. 112, § 2; L. 2012, ch. 130, § 13; Jan. 1, 2013.



8-1,152 Fleet motor vehicles; permanent registration; conditions.

8-1,152. Fleet motor vehicles; permanent registration; conditions. (a) As used in this section, "fleet motor vehicle" means:

(1) Any motor vehicle which is part of a public utility commercial fleet of 250 or more and which is not required to file for apportioned registration pursuant to K.S.A. 8-1,100 through K.S.A. 8-1,124, inclusive, and amendments thereto; or

(2) any motor vehicle of a motor carrier who registers a fleet of interstate apportioned registration commercial vehicles of 250 or more in any international registration plan jurisdiction, and will register a fleet of 250 or more commercial vehicles as Kansas fleet registration vehicles, which are registered for a gross weight of at least 12,000 pounds, and is part of the commercial fleet, and such vehicle is not driven out of state, such commercial vehicle shall pay the commercial vehicle fee prescribed in K.S.A. 2016 Supp. 8-143m, and amendments thereto, at the allocation factor of 35% of the commercial vehicle fee.

(b) Upon the payment of the applicable registration fees under K.S.A. 8-143, and amendments thereto, the division shall provide for the registration of and the issuance of license plates for fleet motor vehicles in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the fleet motor vehicle for the duration of the life span of the fleet motor vehicle or until the fleet motor vehicle is deleted from the owner's fleet. Such license plates shall be distinctive and there shall be no year date thereon. Fleet motor vehicles registered under the provisions of this section shall be issued a permanent registration cab card for the duration of the life span of the fleet motor vehicle or until the fleet motor vehicle is deleted from the owner's fleet. License plates issued under this section shall not be transferable to any other fleet motor vehicle, except that the unused registration fee may be transferred to another fleet motor vehicle which is registered at the same or greater weight. The data required for registration under this section shall be submitted electronically.

(c) The secretary of revenue may adopt rules and regulations in order to administer the provisions of this section.

History: L. 2004, ch. 132, § 1; L. 2008, ch. 73, § 1; L. 2011, ch. 1, § 1; L. 2012, ch. 87, § 3; July 1.



8-1,153 Helping schools license plate; procedure; requirements.

8-1,153. Helping schools license plate; procedure; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one helping schools license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the board or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The state board of education may authorize the use of the logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the helping schools license plate program fund. Any motor vehicle owner or lessee annually may apply to the state board of education for the use of such logo. Upon annual application and payment to either: (1) The board in an amount of $40 as a logo use royalty payment for each license plate to be issued, the board shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the board. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director. The school district to receive the royalty payment shall be designated by the applicant on such forms.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer helping schools license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the board. If such logo use authorization statement is not presented at the time of registration or faxed by the board, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The helping schools license plate shall not be developed by the division until the state board of education has collected sufficient logo use royalty payments under subsection (b), to comply with the provisions of paragraph (1) of subsection (e) of K.S.A. 8-1,141, and amendments thereto.

(h) The state board of education, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the helping schools license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number, school district and vehicle type to the state board of education and the state treasurer.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the helping schools license plate program fund.

History: L. 2004, ch. 170, § 4; L. 2012, ch. 130, § 14; Jan. 1, 2013.



8-1,154 Same; helping schools license plate program fund.

8-1,154. Same; helping schools license plate program fund. (a) There is hereby created in the state treasury, the helping schools license plate program fund. All moneys credited to the helping schools license plate program fund, except for an amount for the development of the helping schools license plate under subsection (f) of K.S.A. 2016 Supp. 8-1,153, and amendments thereto, and reasonable costs to administer the helping schools license plate program provided under K.S.A. 2016 Supp. 8-1,153, and amendments thereto, shall be allocated and distributed annually on or after July 1 of each year to the school districts designated by the applicants under K.S.A. 2016 Supp. 8-1,153, and amendments thereto. Such money allocated and distributed to the school districts shall be used for the purchase of classroom supplies and equipment in grades K through 12 of the public schools of the school district. No moneys shall be distributed under the provisions of this section until the provisions of K.S.A. 8-1,141, and amendments thereto, have been satisfied. All expenditures from the helping schools license plate program fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state board of education or the state board's designee.

(b) Moneys allocated and distributed under subsection (a), shall be deemed a donation under K.S.A. 72-8210, and amendments thereto.

History: L. 2004, ch. 170, § 5; July 1.



8-1,155 Firefighter license plates; procedures; requirements.

8-1,155. Firefighter license plates; procedures; requirements. (a) On and after January 1, 2005, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a firefighter, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a firefighter. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a firefighter may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a firefighter. Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 2004, ch. 170, § 6; L. 2006, ch. 8, § 1; July 1.



8-1,156 Decals for certain military medals or badges; fee; requirements.

8-1,156. Decals for certain military medals or badges; fee; requirements. (a) Any person issued a distinctive military license plate, upon submitting satisfactory proof to the director of vehicles in accordance with rules and regulations adopted by the secretary that such person was awarded a silver star or bronze star medal by the United States government, may request a decal for each license plate indicating the person was a recipient of a silver star or bronze star medal.

(b) Any person issued a distinctive military license plate, upon submitting satisfactory proof to the director of vehicles in accordance with rules and regulations adopted by the secretary that such person was awarded a combat medical badge, combat infantry badge, combat action badge, navy/marine corps combat action ribbon, army distinguished service cross, navy cross, air force cross or distinguished flying cross by the United States government, may request a decal for each license plate indicating the person was a recipient of a combat medical badge, combat infantry badge, combat action badge, navy/marine corps combat action ribbon, army distinguished service cross, navy cross, air force cross or distinguished flying cross.

(c) A fee of $2 shall be paid for each decal issued. The director of vehicles shall design such decals. Such decals shall be affixed to the license plate in the location required by the director. Not more than two decals authorized by this section shall be affixed to any one license plate.

(d) As used in this section, "distinctive military license plate" means any distinctive license plate for which a person is required to submit proof of military service to the director of vehicles.

History: L. 2005, ch. 123, § 3; L. 2016, ch. 81, § 2; Jan. 1, 2017.



8-1,157 Satisfaction of lien on vehicle; requirements for release; penalties; rules and regulations.

8-1,157. Satisfaction of lien on vehicle; requirements for release; penalties; rules and regulations. (a) Upon the satisfaction of a lien or encumbrance on a vehicle, the lienholder shall:

(1) Within three business days after receipt of a payment of the type described by subsection (b) and a request for the release of the lien, fully execute a release of the lien or encumbrance on a form approved by and in the manner prescribed by the division and shall mail or deliver such release where directed by the person who requested the release; or

(2) within 10 business days after receipt of a payment of a type not described by subsection (b) and a request for the release of the lien, fully execute a release of the lien or encumbrance on a form approved by and in the manner prescribed by the division and shall mail or deliver such release where directed by the person who requested the release.

(b) If the payment in satisfaction of the lien or encumbrance is in cash or by intra-bank transfer of funds or wired funds, the payment shall be considered cleared immediately upon receipt by a lienholder, at which point the satisfaction of the lien or encumbrance shall be deemed to have occurred.

(c) For purposes of subsection (a), the release is deemed fully executed where the release is not by electronic means at that point in time when it is completed and placed in the United States mail, postage prepaid, or delivered to the person requesting the lien release as shown on the form so requesting it or if the release is accomplished electronically, the release is deemed fully executed when it is delivered electronically to the division, in the manner prescribed by the division.

(d) If a lienholder fails to comply with subsection (a), an aggrieved party may file a complaint against the lienholder with the division. For the purposes of this section, an aggrieved party shall be the division, the owner of the vehicle subjected to the lien or any person making a valid lien request on a form approved by the division and the lienholder has failed to comply with subsection (a).

(e) Notwithstanding any other provision of law, the director of vehicles, or other duly appointed hearing officer, on a complaint filed with the division may assess a civil administrative penalty on a lienholder who fails to comply with the applicable portions of subsection (a) or any rule and regulation adopted by the division pursuant to this section after a hearing pursuant to the Kansas administrative procedures act. A lienholder shall not be found liable for such noncompliance if the noncompliance occurred as a result of the action or inaction of the division or county treasurer. A lienholder who is found to be in violation of this section may, in the discretion of the director of vehicles or other duly appointed hearing officer, have a civil administrative penalty imposed as follows: (1) For the first violation not less than $100, but not more than $500; (2) except as provided in paragraph (3), for each subsequent violation within a twelve-month period, not less than $500, but not more than $2,000; or (3) if the lienholder has been cited and penalized five or more times in the preceding twelve-month period, for each subsequent violation not less than $1,000, but not more than $5,000.

(f) Whenever the division seeks to assess a civil administrative penalty itself or on complaint by a person pursuant to this section, the division shall cause to be served upon the lienholder, either by service in hand, or by certified mail, return receipt requested, written notice in the manner provided for instituting an action under the Kansas administrative procedures act of the intent to assess a civil administrative penalty, which shall include a concise statement of the alleged act or omission for which the civil administrative penalty is sought to be assessed, the law that has not been complied with as a result of the alleged act or omission, the amount that the division seeks to assess as a civil administrative penalty for each alleged act or omission, a statement of the lienholder's right to a hearing on the proposed assessment, the requirements the lienholder shall comply with to avoid being considered to have waived the right to a hearing, and the manner of payment thereof if the lienholder elects to pay the penalty and waive a hearing.

(g) Whenever the division seeks to have a civil administrative penalty assessed against a lienholder, the lienholder shall have the right to a hearing as provided by the Kansas administrative procedures act, which shall apply except as provided in this section.

(h) Each lienholder who fails to pay a civil administrative penalty after it becomes final, shall be liable to the division for up to three times the amount of the civil administrative penalty, together with costs, plus interest from the time the civil administrative penalty became final and attorneys' fees, including all costs and attorneys' fees incurred directly in the collection thereof. The rate of interest shall be the rate of 10% per annum.

(i) In addition to the civil administrative penalties provided by this section, a lienholder who fails to provide a lien release in compliance with the provisions of subsection (a), shall be liable to the holder of the title requesting the release for any loss caused to the holder by such lienholder's failure to comply.

(j) Civil administrative penalties shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle dealers and manufacturers fee fund.

(k) The secretary of revenue may adopt such rules and regulations deemed necessary to carry out the provisions of this section.

(l) This section shall be part of and supplemental to article 1 of chapter 8 of the Kansas Statutes Annotated.

History: L. 2006, ch. 64, § 1; Jan. 1, 2007.



8-1,158 Breast cancer research and outreach license plate; application and logo use royalty payment; application for registration, issuance, renewal.

8-1,158. Breast cancer research and outreach license plate; application and logo use royalty payment; application for registration, issuance, renewal. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one breast cancer research and outreach license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the university of Kansas or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The university of Kansas cancer center may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support a statewide coordinator for the midwest cancer alliance that serves as a liaison between the university of Kansas cancer center, hospitals, physicians and clinics across the state of Kansas. This statewide coordination includes the provision of assistance to the university of Kansas cancer center statewide medical director in working to ensure that breast cancer patients in communities across Kansas are aware of what prevention and early detection protocols, treatment choices and clinical studies are available to them. Any motor vehicle owner or lessee annually may apply to the university of Kansas cancer center for use of such logo. Upon annual application and payment to either: (1) The university of Kansas cancer center in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each such license plate to be issued, the university of Kansas cancer center shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the university of Kansas. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer breast cancer research and outreach license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual royalty payment established by the university of Kansas. If such statement is not presented at the time of registration or faxed by the university of Kansas, or the annual royalty payment is not made to the county treasurer, the applicant shall be required to comply with the provisions of K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The university of Kansas cancer center shall provide to all county treasurers a toll-free telephone number where applicants can call the university of Kansas cancer center for information concerning the application process or the status of such applicant's license plate application.

(h) As a condition of receiving the breast cancer research and outreach license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the university of Kansas cancer center and the state treasurer.

(i) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the breast cancer research royalty fund, which is hereby created in the state treasury and shall be administered by the university of Kansas medical center. All expenditures from the breast cancer research royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chancellor of the university of Kansas or the chancellor's designee.

History: L. 2007, ch. 161, § 1; L. 2012, ch. 130, § 15; Jan. 1, 2013.



8-1,159 Emergency medical services license plates; procedure; requirements.

8-1,159. Emergency medical services license plates; procedure; requirements. (a) On and after January 1, 2008, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles that such person is an emergency medical services attendant, as defined in K.S.A. 65-6112, and amendments thereto, upon compliance with the provisions of this section, may be issued one emergency medical services license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any applicant for a license plate authorized by this section may make application for such distinctive license plates, not less than 60 days prior to such applicant's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require under subsection (a). Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer.

History: L. 2007, ch. 140, § 1; Apr. 26.



8-1,160 In God We Trust license plate; procedure; requirements.

8-1,160. In God We Trust license plate; procedure; requirements. (a) On and after January 1, 2009, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less, motorcycles or travel trailers, who is a resident of the state of Kansas, may apply for and be issued one distinctive license plate for each such passenger vehicle, truck, motorcycle or travel trailer, an In God We Trust license plate. Such license plates shall be issued for the same period of time as other plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles. Application for the registration of a passenger vehicle, truck, motorcycle or travel trailer and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) The In God We Trust license plate shall have a background design, an emblem or colors that designate the license plate as an In God We Trust license plate.

History: L. 2008, ch. 86, § 1; July 1.



8-1,161 Support Kansas arts license plate; procedure; requirements.

8-1,161. Support Kansas arts license plate; procedure; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of not more than 20,000 pounds who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one support Kansas arts license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the commission or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The Kansas creative arts industries commission, created under K.S.A. 2016 Supp. 74-5207, and amendments thereto, may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment derived from this section shall be credited to the Kansas creative arts industries commission special gifts fund and shall be used in accordance with the provisions of K.S.A. 2016 Supp. 74-5208, and amendments thereto. Any motor vehicle owner or lessee may annually apply to the commission for the use of such logo. Upon annual application and payment to either: (1) The commission in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the commission shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a support Kansas arts license plate may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of motor vehicles, and any applicant for the support Kansas arts license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the commission. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or support Kansas arts license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer support Kansas arts license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the commission. If such logo use authorization statement is not presented at the time of registration or faxed by the commission, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the support Kansas arts license plate to the county treasurer of such person's residence.

(g) The Kansas creative arts industries commission shall:

(1) Pay the initial cost of silk-screening for such support Kansas arts license plates; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Kansas creative arts industries commission for information concerning the application process or the status of their license plate application.

(h) The Kansas creative arts industries commission, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the support Kansas arts license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the Kansas creative arts industries commission.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas creative arts industries commission special gifts fund.

History: L. 2009, ch. 89, § 1; L. 2012, ch. 130, § 16; L. 2013, ch. 133, § 1; July 1.

Section was amended twice in the 2012 session, see also 8-1,161a.



8-1,162 Boy Scouts of America license plate; requirements.

8-1,162. Boy Scouts of America license plate; requirements. (a) Any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Boy Scouts of America license plate for each such passenger vehicle or truck. In addition to the license plate, a person issued such a license plate may request a decal for the order of the arrow, wood badge, God and country award and eagle scout for each license plate. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the council or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) A Boy Scouts of America council may authorize the use of their logo to be affixed on license plates or any decal as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Boy Scouts of America. Any motor vehicle owner or lessee annually may apply to the Boy Scouts of America for the use of such logo. Upon annual application and payment to either: (1) The Boy Scouts of America in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate and decal to be issued, the Boy Scouts of America shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the council. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Boy Scouts of America license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the council. If such logo use authorization statement is not presented at the time of registration or faxed by the Boy Scouts of America, or the annual use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Boy Scouts of America councils shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Boy Scouts of America councils for information concerning the application process or the status of their license plate application.

(h) The Boy Scouts of America councils, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate and decals to be issued under the provisions of this section.

(i) A fee of $2 shall be paid for each decal issued under this section. Such decals shall be affixed to the license plate in the location required by the director.

(j) As a condition of receiving the Boy Scouts of America license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, decal types used, plate number and vehicle type to the designated Kansas Boy Scouts of America council and the state treasurer.

(k) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Boy Scouts of America royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Boy Scouts of America royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Boy Scouts of America royalty fund to the designated Boy Scouts of America council shall be made on a monthly basis.

History: L. 2010, ch. 164, § 1; L. 2012, ch. 130, § 17; Jan. 1, 2013.



8-1,163 Vietnam war license plate; requirements.

8-1,163. Vietnam war license plate; requirements. (a) On and after January 1, 2012, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a veteran of the Vietnam war, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle designating such person as a veteran of the Vietnam war. Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a veteran of the Vietnam war may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a veteran of the Vietnam war. Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant has filed with the director a form as provided in subsection (b). If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

History: L. 2010, ch. 164, § 2; July 1.



8-1,164 I'm pet friendly license plate; requirements.

8-1,164. I'm pet friendly license plate; requirements. (a) Any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of 20,000 pounds or less or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one I'm pet friendly license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the college of veterinary medicine at Kansas state university or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The college of veterinary medicine at Kansas state university may authorize the use of their I'm pet friendly logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support education regarding the spaying and neutering of dogs and cats in Kansas and veterinary student externships at animal shelters in Kansas. Any motor vehicle owner or lessee annually may apply to the college of veterinary medicine at Kansas state university for the use of such logo. Upon annual application and payment to either: (1) The college of veterinary medicine at Kansas state university in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the college of veterinary medicine at Kansas state university shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the college. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer I'm pet friendly license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual logo use royalty payment established by the college. If such logo use authorization statement is not presented at the time of registration or faxed by the college, or the annual logo use royalty payment is not made to the county treasurer, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The college of veterinary medicine at Kansas state university shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all the county treasurers a toll-free number where applicants can call the college of veterinary medicine at Kansas state university for information concerning the application process or the status of their license plate application.

(h) The college of veterinary medicine at Kansas state university, with approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the I'm pet friendly license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the college of veterinary medicine at Kansas state university.

(j) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the appropriate account of the restricted fees fund of the Kansas state university veterinary medical center.

History: L. 2010, ch. 164, § 3; L. 2012, ch. 130, § 18; Jan. 1, 2013.



8-1,165 Permanent registration for certain trailers; fee; cab card; rules and regulations.

8-1,165. Permanent registration for certain trailers; fee; cab card; rules and regulations. (a) On and after January 1, 2013, the division of vehicles shall provide for the registration of and the issuance of license plates for trailers used in combination with vehicles registered for a gross weight, as defined by K.S.A. 8-143, and amendments thereto, of 54,000 pounds or more in accordance with the provisions of this section. License plates issued under this section shall be permanent in nature and designed in such a manner as to remain with the trailer for the duration of the life span of the trailer or until the title to the trailer is transferred by the owner. Such license plates shall be distinctive and there shall be no year date thereon. Trailers registered under the provisions of this section shall pay a one-time registration fee of $10 and shall be issued a permanent registration cab card for the duration of the life span of the trailer or until the title to the trailer is transferred by the owner. License plates issued under this section shall not be transferable to any other trailer.

(b) The secretary of revenue may adopt rules and regulations in order to administer the provisions of this section.

(c) This section shall be part of and supplemental to article 1 of chapter 8 of the Kansas Statutes Annotated.

History: L. 2010, ch. 156, § 2; June 3.



8-1,166 Families of the fallen license plate; requirements.

8-1,166. Families of the fallen license plate; requirements. (a) On and after January 1, 2012, any owner or lessee of one or more passenger vehicles, trucks of a gross weight of 20,000 pounds or less or motorcycles, who is a resident of the state of Kansas, and who submits satisfactory proof to the director of vehicles, in accordance with rules and regulations adopted by the secretary of revenue, that such person is a department of defense-recognized next of kin of deceased military personnel, upon compliance with the provisions of this section, may be issued one distinctive license plate for each such passenger vehicle, truck or motorcycle, with the designation "families of the fallen." Such license plates shall be issued for the same period of time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto.

(b) Any person who is a department of defense-recognized next of kin of deceased military personnel may make application for such distinctive license plates, not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for the distinctive license plates shall furnish the director with proof as the director shall require that the applicant is a department of defense-recognized next of kin of deceased military personnel pursuant to subsection (a). Application for the registration of a passenger vehicle, truck or motorcycle and issuance of the license plates under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(c) No registration or distinctive license plates issued under the authority of this section shall be transferable to any other person.

(d) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. If such form is not filed, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the distinctive license plates to the county treasurer of such person's residence.

(e) The families of the fallen license plate shall have a gold star design printed on the plate.

(f) As used in this section, "department of defense-recognized next of kin of deceased military personnel" means any person entitled to receive the gold star lapel button under 10 U.S.C. § 1126 or the lapel button for next of kin of deceased personnel.

History: L. 2011, ch. 35, § 1; July 1.



8-1,167 Ducks unlimited license plate; procedure; requirements.

8-1,167. Ducks unlimited license plate; procedure; requirements. (a) On and after January 1, 2013, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one ducks unlimited license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by ducks unlimited or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of ducks unlimited may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support ducks unlimited. Any motor vehicle owner or lessee annually may apply to ducks unlimited for the use of such logo. Upon annual application and payment to either: (1) Ducks unlimited in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, ducks unlimited shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by ducks unlimited. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer ducks unlimited license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by ducks unlimited. If such logo use authorization statement is not presented at the time of registration or faxed by ducks unlimited, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Ducks unlimited shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call ducks unlimited for information concerning the application process or the status of their license plate application.

(h) Ducks unlimited, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the ducks unlimited license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to ducks unlimited and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the ducks unlimited royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the ducks unlimited royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the ducks unlimited royalty fund to the appropriate designee of ducks unlimited of Kansas shall be made on a monthly basis.

History: L. 2012, ch. 130, § 7; July 1.



8-1,168 Masonic lodge license plate; procedure; requirements.

8-1,168. Masonic lodge license plate; procedure; requirements. (a) On and after January 1, 2013, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one masonic lodge license plate for each such passenger vehicle or truck. In addition to the license plate, a person issued such license plate may request a decal of various masonic designations, such as previous offices held in the organization and organizational affiliations, as determined by the grand lodge of Kansas. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the grand lodge of ancient free and accepted masons of Kansas or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The grand lodge of ancient free and accepted masons of Kansas may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be divided to support the Kansas masonic library and museum and other charities through Kansas freemasons charities, inc. Any motor vehicle owner or lessee annually may apply to the grand lodge of ancient free and accepted masons of Kansas for use of such logo. Upon annual application and payment to either: (1) The grand lodge of ancient free and accepted masons of Kansas in an amount of not less than $25 or more than $100 as a logo use royalty payment for each license plate to be issued, the grand lodge of ancient free and accepted masons of Kansas shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of the registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the grand lodge of ancient free and accepted masons of Kansas. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Masonic lodge license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be annually, upon payment of the fee prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by the grand lodge of ancient free and accepted masons of Kansas. If such logo use authorization statement is not presented at the time of registration or faxed by the masonic lodge, or the annual logo use royalty payment is not made to a county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The grand lodge of ancient free and accepted masons of Kansas shall:

(1) Pay the initial cost of silk-screening plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the grand lodge of Kansas for information concerning the application process or the status of their license plate application.

(h) The grand lodge of ancient free and accepted masons of Kansas, with the approval of the director of vehicles and subject to availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) A fee of $2 shall be paid for each decal issued under this section. Such decals shall be affixed to the license plate in the location required by the director of vehicles.

(j) As a condition of receiving the Masonic lodge license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the masonic lodge and the state treasurer.

(k) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Masonic lodge royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Masonic lodge royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Masonic lodge royalty fund to the appropriate designee of the grand lodge of ancient and free accepted masons of Kansas shall be made on a monthly basis.

History: L. 2012, ch. 130, § 8; July 1.



8-1,169 Eisenhower foundation license plate; procedure; requirements.

8-1,169. Eisenhower foundation license plate; procedure; requirements. (a) On and after January 1, 2014, any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of 20,000 pounds or less or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Eisenhower foundation license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the Eisenhower foundation or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of the Eisenhower foundation may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Eisenhower foundation. Any motor vehicle owner or lessee annually may apply to the Eisenhower foundation for the use of such logo. Upon annual application and payment to either: (1) The Eisenhower foundation in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the Eisenhower foundation shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the Eisenhower foundation. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer the Eisenhower foundation license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by the Eisenhower foundation. If such logo use authorization statement is not presented at the time of registration or faxed by the Eisenhower foundation, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Eisenhower foundation shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Eisenhower foundation for information concerning the application process or the status of their license plate application.

(h) The Eisenhower foundation, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the Eisenhower foundation license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the Eisenhower foundation and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Eisenhower foundation royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Eisenhower foundation royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Eisenhower foundation royalty fund to the appropriate designee of the Eisenhower foundation shall be made on a monthly basis.

History: L. 2013, ch. 7, § 1; July 1.



8-1,170 Distinctive license plates; transferability of plates.

8-1,170. Distinctive license plates; transferability of plates. Except as otherwise provided by statute, the secretary of revenue shall adopt rules and regulations to establish a procedure for allowing the transfer of distinctive license plates issued pursuant to article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, from one vehicle to another for which such distinctive plates were originally issued, when the title to the original vehicle has not been transferred and the name or names of the owner or owners listed on the title to both vehicles are identical.

History: L. 2013, ch. 81, § 2; July 1.



8-1,171 Donate life license plate; procedure; requirements.

8-1,171. Donate life license plate; procedure; requirements. (a) On and after January 1, 2015, any owner or lessee of one or more passenger vehicles, trucks registered for a gross weight of 20,000 pounds or less or motorcycles, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one donate life license plate for each such passenger vehicle, truck or motorcycle. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by midwest transplant network or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of midwest transplant network may authorize the use of their donate life logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support midwest transplant network. Any motor vehicle owner or lessee annually may apply to midwest transplant network for the use of such logo. Upon annual application and payment to either: (1) Midwest transplant network in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, midwest transplant network shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by midwest transplant network. Application for registration of a passenger vehicle, truck or motorcycle and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer donate life license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by midwest transplant network. If such logo use authorization statement is not presented at the time of registration or faxed by midwest transplant network, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Midwest transplant network shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call midwest transplant network for information concerning the application process or the status of their license plate application.

(h) Midwest transplant network, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the donate life license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to midwest transplant network and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the midwest transplant network royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the midwest transplant network royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the midwest transplant network royalty fund to the appropriate designee of midwest transplant network shall be made on a monthly basis.

History: L. 2014, ch. 77, § 1; July 1.



8-1,172 Rotary international license plate; procedure; requirements.

8-1,172. Rotary international license plate; procedure; requirements. (a) On and after January 1, 2015, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one rotary international license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by rotary international or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) Rotary international may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support rotary international. Any motor vehicle owner or lessee annually may apply to rotary international for the use of such logo. Upon annual application and payment to either: (1) Rotary international in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, rotary international shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by rotary international. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer rotary international license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by rotary international. If such logo use authorization statement is not presented at the time of registration or faxed by rotary international, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Rotary international shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call rotary international for information concerning the application process or the status of their license plate application.

(h) Rotary international, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the rotary international license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to rotary international and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the rotary international royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the rotary international royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the rotary international royalty fund to the appropriate designee of the rotary international shall be made on a monthly basis.

History: L. 2014, ch. 77, § 3; July 1.



8-1,173 Kansas horse council license plate; procedure; requirements.

8-1,173. Kansas horse council license plate; procedure; requirements. (a) On and after January 1, 2015, any owner or lessee of one or more passenger vehicles, trailers or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Kansas horse council license plate for each such passenger vehicle, trailer or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the Kansas horse council or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The Kansas horse council may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Kansas horse council. Any motor vehicle owner or lessee annually may apply to the Kansas horse council for the use of such logo. Upon annual application and payment to either: (1) The Kansas horse council in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, the Kansas horse council shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the Kansas horse council. Application for registration of a passenger vehicle, trailer or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer the Kansas horse council license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in subsection (b) of K.S.A. 8-132, and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by the Kansas horse council. If such logo use authorization statement is not presented at the time of registration or faxed by the Kansas horse council, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Kansas horse council shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call the Kansas horse council for information concerning the application process or the status of their license plate application.

(h) The Kansas horse council, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the Kansas horse council license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to the Kansas horse council and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas horse council royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Kansas horse council royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Kansas horse council royalty fund to the appropriate designee of the Kansas horse council shall be made on a monthly basis.

History: L. 2014, ch. 77, § 4; July 1.



8-1,174 Omega psi phi license plate; procedure; requirements.

8-1,174. Omega psi phi license plate; procedure; requirements. (a) On and after January 1, 2016, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one omega psi phi license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by omega psi phi or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) Omega psi phi may authorize the use of its logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support omega psi phi. Any motor vehicle owner or lessee annually may apply to omega psi phi for the use of such logo. Upon annual application and payment to either: (1) Omega psi phi in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each license plate to be issued, omega psi phi shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plate shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by omega psi phi. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer the omega psi phi license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in K.S.A. 8-132(b), and amendments thereto. No renewal of registration shall be made to any applicant until such applicant either provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the logo use royalty payment as established by omega psi phi. If such logo use authorization statement is not presented at the time of registration or faxed by omega psi phi, or the annual logo use royalty payment is not made to the county treasurer at the time of registration, the applicant shall be required to comply with K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) Omega psi phi shall:

(1) Pay the initial cost of silk-screening for license plates authorized by this section; and

(2) provide to all county treasurers a toll-free telephone number where applicants can call omega psi phi for information concerning the application process or the status of their license plate application.

(h) Omega psi phi, with the approval of the director of vehicles and subject to the availability of materials and equipment, shall design a plate to be issued under the provisions of this section.

(i) As a condition of receiving the omega psi phi license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, logo use royalty payment amount, plate number and vehicle type to omega psi phi and the state treasurer.

(j) Annual logo use royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the omega psi phi royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the omega psi phi royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the omega psi phi royalty fund to the appropriate designee of omega psi phi shall be made on a monthly basis.

History: L. 2015, ch. 48, § 11; May 14.



8-1,175 Alzheimer's disease awareness license plates; procedure; requirements.

8-1,175. Alzheimer's disease awareness license plates; procedure; requirements. (a) On and after January 1, 2017, any owner or lessee of one or more passenger vehicles or trucks registered for a gross weight of 20,000 pounds or less, who is a resident of Kansas, upon compliance with the provisions of this section, may be issued one Alzheimer's disease awareness license plate for each such passenger vehicle or truck. Such license plates shall be issued for the same time as other license plates upon proper registration and payment of the regular license fee as provided in K.S.A. 8-143, and amendments thereto, and either the payment to the county treasurer of the logo use royalty payment established by the Alzheimer's association or the presentation of the annual logo use authorization statement provided for in subsection (b).

(b) The board of directors of the Alzheimer's association may authorize the use of their logo to be affixed on license plates as provided by this section. Any royalty payment received pursuant to this section shall be used to support the Alzheimer's association. Any motor vehicle owner or lessee annually may apply to the Alzheimer's association for use of such logo. Upon annual application and payment to either: (1) The Alzheimer's association in an amount of not less than $25 nor more than $100 as a logo use royalty payment for each such license plate to be issued, the Alzheimer's association shall issue to the motor vehicle owner or lessee, without further charge, a logo use authorization statement, which shall be presented by the motor vehicle owner or lessee at the time of registration; or (2) the county treasurer of the logo use royalty payment for each license plate to be issued.

(c) Any applicant for a license plate authorized by this section may make application for such plates not less than 60 days prior to such person's renewal of registration date, on a form prescribed and furnished by the director of vehicles, and any applicant for such license plates shall either provide the annual logo use authorization statement provided for in subsection (b) or pay to the county treasurer the logo use royalty payment established by the Alzheimer's association. Application for registration of a passenger vehicle or truck and issuance of the license plate under this section shall be made by the owner or lessee in a manner prescribed by the director of vehicles upon forms furnished by the director.

(d) No registration or license plate issued under this section shall be transferable to any other person.

(e) The director of vehicles may transfer Alzheimer's disease awareness license plates from a leased vehicle to a purchased vehicle.

(f) Renewals of registration under this section shall be made annually, upon payment of the fee prescribed in subsection (a), in the manner prescribed in K.S.A. 8-132(b), and amendments thereto. No renewal of registration shall be made to any applicant until such applicant provides to the county treasurer either the annual logo use authorization statement provided for in subsection (b) or the payment of the annual royalty payment established by the Alzheimer's association. If such statement is not presented at the time of registration or faxed by the Alzheimer's association, or the annual royalty payment is not made to the county treasurer, the applicant shall be required to comply with the provisions of K.S.A. 8-143, and amendments thereto, and return the license plate to the county treasurer of such person's residence.

(g) The Alzheimer's association shall provide to all county treasurers a toll-free telephone number where applicants can call the Alzheimer's association for information concerning the application process or the status of such applicant's license plate application.

(h) As a condition of receiving the Alzheimer's disease awareness license plate and any subsequent registration renewal of such plate, the applicant must provide consent to the division authorizing the division's release of motor vehicle record information, including the applicant's name, address, royalty payment amount, plate number and vehicle type to the Alzheimer's association and the state treasurer.

(i) Annual royalty payments collected by county treasurers under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the Alzheimer's disease awareness royalty fund, which is hereby created in the state treasury and shall be administered by the state treasurer. All expenditures from the Alzheimer's disease awareness royalty fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or the state treasurer's designee. Payments from the Alzheimer's disease awareness royalty fund to the appropriate designee of the Alzheimer's association shall be made on a monthly basis.

History: L. 2016, ch. 81, § 1; July 1.



8-1,176 Kansas highway patrol staffing and training surcharge.

8-1,176. Kansas highway patrol staffing and training surcharge. In addition to any registration fee prescribed under article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, all applicants for vehicle registration shall pay at the time of registration a nonrefundable Kansas highway patrol staffing and training surcharge in the amount of $2 for each vehicle being registered.

History: L. 2016, ch. 88, § 2; July 1.



8-1,177 Law enforcement training center surcharge.

8-1,177. Law enforcement training center surcharge. In addition to any registration fee prescribed under article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, all applicants for vehicle registration shall pay, at the time of registration, a nonrefundable law enforcement training center surcharge in the amount of $1.25 for each vehicle being registered.

History: L. 2016, ch. 88, § 3; July 1.






Article 2 DRIVERS' LICENSES

8-222 Liability of owner for damages caused by negligence of minors under age of sixteen.

8-222. Liability of owner for damages caused by negligence of minors under age of sixteen. Every owner of a motor vehicle causing or knowingly permitting a minor under the age of sixteen years to drive such vehicle upon a highway, and any person who gives or furnishes a motor vehicle to such minor, shall be jointly and severally liable with such minor for any damages caused by the negligence of such minor in driving such vehicle.

History: L. 1931, ch. 80, § 22; June 30.



8-234a Definitions.

8-234a. Definitions. (a) As used in the motor vehicle drivers' license act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(1) "Drivers' license examiner" or "examiner" means a drivers' license examiner of the division of vehicles or any person whom the director of vehicles has authorized, pursuant to the authority granted by this act, to accept applications for drivers' licenses and administer the examinations required for the issuance or renewal of drivers' licenses. Any county treasurer authorized to accept applications for drivers' licenses or administer drivers' license examinations shall be deemed to be acting as an agent of the state of Kansas;

(2) "nonresident" means every person who is not a resident of this state. For the purposes of the motor vehicle drivers' license act any person who owns, rents or leases real estate in Kansas as such person's residence and engages in a trade, business or profession within Kansas or registers to vote in Kansas or enrolls such person's children in a school in this state or purchases Kansas registration for a motor vehicle, shall be deemed a resident of the state of Kansas 90 days after the conditions stated in this subsection commence, except that military personnel on active duty and their military dependents who are residents of another state, shall not be considered residents of the state of Kansas for the purpose of this act;

(3) "patrol" means the state highway patrol;

(4) "address of principal residence" means: (A) The place where a person makes his or her permanent principal home; (B) place where a person resides, has an intention to remain and where they intend to return following an absence; or (C) place of habitation to which, whenever the person is absent, the person intends to return. If a person eats at one place and sleeps at another, the place where the person sleeps shall be considered the person's address of principal residence;

(5) "state" means a state of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa and the Commonwealth of Northern Mariana Islands;

(6) "wireless communication device" means any wireless electronic communication device that provides for voice or data communication between two or more parties, including, but not limited to, a mobile or cellular telephone, a text messaging device, a personal digital assistant that sends or receives messages, an audio-video player that sends or receives messages or a laptop computer; and

(7) "religious organization" means any organization, church, body of communicants, or group, gathered in common membership for mutual support and edification in piety, worship and religious observances, or a society of individuals united for religious purposes at a definite place and which religious organization maintains an established place of worship within this state and has a regular schedule of services or meetings at least on a weekly basis and has been determined to be organized and created as a bona fide religious organization.

(b) As used in this act, the words and phrases defined by the sections in article 14 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall have the meanings respectively ascribed to them therein, unless a different meaning is ascribed to any such word or phrase by subsection (a) of this section.

History: L. 1975, ch. 36, § 1; L. 1993, ch. 252, § 1; L. 2007, ch. 160, § 3; L. 2007, ch. 195, § 2; L. 2009, ch. 34, § 3; L. 2010, ch. 146, § 1; May 27.

Revisor's Note:

Section was also amended by L. 2007, ch. 68, § 2, but that version was repealed by L. 2007, ch. 195, § 59.



8-234b Classes of drivers' licenses; applications for original licenses; examinations; rules and regulations.

8-234b. Classes of drivers' licenses; applications for original licenses; examinations; rules and regulations. (a) Every original driver's license issued by the division shall indicate the class or classes of motor vehicles which the licensee is entitled to drive. For this purpose the following classes are established:

(1) Commercial class A motor vehicles include any combination of vehicles with a gross combination weight rating of 26,001 pounds or more, providing the gross vehicle weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds;

(2) commercial class B motor vehicles include any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating;

(3) commercial class C motor vehicles include any single vehicle less than 26,001 pounds gross vehicle weight rating, or any such vehicle towing a vehicle not in excess of 10,000 pounds, or any vehicle less than 26,001 pounds gross vehicle weight rating towing a vehicle in excess of 10,000 pounds gross vehicle weight rating, provided the gross combination weight rating of the combination is less than 26,001 pounds comprising:

(A) Vehicles designed to transport 16 or more passengers, including the driver; or

(B) vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded;

(4) class A motor vehicles include any combination of vehicles with a gross combination weight rating of 26,001 pounds or more, provided the gross combination weight rating of the vehicle or vehicles being towed is in excess of 10,000 pounds, and all other lawful combinations of vehicles with a gross combination weight rating of 26,001 pounds, or more; except that, class A does not include a combination of vehicles that has a truck registered as a farm truck under K.S.A. 8-143, and amendments thereto;

(5) class B motor vehicles include any single vehicle with a gross vehicle weight rating of 26,001 pounds or more, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating. Class B motor vehicles do not include a single vehicle registered as a farm truck under K.S.A. 8-143, and amendments thereto, when such farm truck has a gross vehicle weight rating of 26,001 pounds, or more; or any fire truck operated by a volunteer fire department;

(6) class C motor vehicles include any single vehicle with a gross vehicle weight rating less than 26,001 pounds, or any such vehicle towing a vehicle not in excess of 10,000 pounds gross vehicle weight rating, or any vehicle with a less than 26,001 gross vehicle weight rating towing a vehicle in excess of 10,000 pounds gross vehicle weight rating, provided the gross combination weight rating of the combination is less than 26,001 pounds, or any single vehicle registered as a farm truck under K.S.A. 8-143, and amendments thereto, when such farm truck has a gross vehicle weight rating of 26,001 pounds, or more, or any fire truck operated by a volunteer fire department or any autocycle; and

(7) class M motor vehicles includes motorcycles, but does not include autocycles.

As used in this subsection, "gross vehicle weight rating" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle. The gross vehicle weight rating of a combination (articulated) vehicle, commonly referred to as the gross combination weight rating, is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units.

(b) Every applicant for an original driver's license shall indicate on such person's application the class or classes of motor vehicles for which the applicant desires a license to drive, and the division shall not issue a driver's license to any person unless such person has demonstrated satisfactorily ability to exercise ordinary and reasonable control in the operation of motor vehicles in the class or classes for which the applicant desires a license to drive. The division shall administer an appropriate examination of each applicant's ability to drive such motor vehicles. Except as provided in K.S.A. 8-2,125 through 8-2,142, and amendments thereto, the director of vehicles may accept a copy of the certificate of a person's road test issued to an individual under the regulatory requirements of the United States department of transportation, in lieu of requiring the person to demonstrate ability to operate any motor vehicle or combination of vehicles, if such certificate was issued not more than three years prior to the person's application for a driver's license.

(c) Any person who is the holder of a valid driver's license which entitles the person to drive class A motor vehicles may also drive class B and C motor vehicles. Any person who is the holder of a valid driver's license which entitles the person to drive class B motor vehicles may also drive class C motor vehicles.

(d) The secretary of revenue shall adopt rules and regulations establishing qualifications for the safe operation of the various types, sizes and combinations of vehicles in each class of motor vehicles established in subsection (a). Such rules and regulations shall include the adoption of at least the minimum qualifications for commercial drivers' licenses contained in the commercial motor vehicle safety act of 1986.

(e) Any reference in the motor vehicle drivers' license act to a class or classes of motor vehicles is a reference to the classes of motor vehicles established in subsection (a), and any reference in the motor vehicle drivers' license act to a classified driver's license or a class of driver's license means a driver's license which restricts the holder thereof to driving one or more of such classes of motor vehicles.

(f) The secretary of revenue may enter into a contract with any person, who meets the qualifications imposed on persons regularly employed by the division as drivers' license examiners, to accept applications for drivers' licenses and to administer the examinations required for the issuance of drivers' licenses.

(g) Notwithstanding the provisions of subsection (a), any person employed as an automotive mechanic who possesses a valid class C driver's license may drive any class A or class B motor vehicle on the highways for the purpose of determining the proper performance of the vehicle, except that this does not include commercial class A, B or C vehicles.

History: L. 1975, ch. 36, § 2; L. 1976, ch. 47, § 1; L. 1976, ch. 46, § 1; L. 1977, ch. 35, § 1; L. 1978, ch. 44, § 1; L. 1981, ch. 39, § 1; L. 1982, ch. 40, § 1; L. 1989, ch. 38, § 19; L. 1990, ch. 41, § 1; L. 1991, ch. 36, § 4; L. 1995, ch. 190, § 1; L. 1997, ch. 101, § 1; L. 2010, ch. 156, § 13; L. 2015, ch. 48, § 3; May 14.



8-234d Motor vehicle drivers' license act; scope and effect of certain sections.

8-234d. Motor vehicle drivers' license act; scope and effect of certain sections. (a) Nothing in K.S.A. 8-234b and 8-234c shall be construed as abrogating, limiting or otherwise affecting any other provision of the motor vehicle drivers' license act which imposes restrictions or limitations on driving any types, sizes or combinations of vehicles.

(b) The provisions of K.S.A. 8-234a, 8-234b and 8-234c and the provisions of this section shall be a part of and supplemental to the motor vehicle drivers' license act.

History: L. 1975, ch. 36, § 4; July 1.



8-235 Licenses required; city license, when; appeal from denial of license; vehicles registered under temporary permit; penalty; motorized bicycle driver's license.

8-235. Licenses required; city license, when; appeal from denial of license; vehicles registered under temporary permit; penalty; motorized bicycle driver's license. (a) No person, except those expressly exempted, shall drive any motor vehicle upon a highway in this state unless such person has a valid driver's license. No person shall receive a driver's license unless and until such person surrenders or with the approval of the division, lists to the division all valid licenses in such person's possession issued to such person by any other jurisdiction. All surrendered licenses or the information listed on foreign licenses shall be returned by the division to the issuing department, together with information that the licensee is now licensed in a new jurisdiction. No person shall be permitted to have more than one valid license at any time.

(b) Any person licensed under the motor vehicle drivers' license act may exercise the privilege granted upon all streets and highways in this state and shall not be required to obtain any other license to exercise such privilege by any local authority. Nothing herein shall prevent cities from requiring licenses of persons who drive taxicabs or municipally franchised transit systems for hire upon city streets, to protect the public from drivers whose character or habits make them unfit to transport the public. If a license is denied, the applicant may appeal such decision to the district court of the county in which such city is located by filing within 14 days after such denial, a notice of appeal with the clerk of the district court and by filing a copy of such notice with the city clerk of the involved city. The city clerk shall certify a copy of such decision of the city governing body to the clerk of the district court and the matter shall be docketed as any other cause and the applicant shall be granted a trial of such person's character and habits. The matter shall be heard by the court de novo in accordance with the code of civil procedure. The cost of such appeal shall be assessed in such manner as the court may direct.

(c) Any person operating in this state a motor vehicle, except a motorcycle, which is registered in this state other than under a temporary permit, pursuant to K.S.A. 8-2409, and amendments thereto, shall be the holder of a driver's license which is classified for the operation of such motor vehicle, and any person operating in this state a motorcycle which is registered in this state shall be the holder of a class M driver's license, except that any person operating in this state a motorcycle which is registered under a temporary permit, pursuant to K.S.A. 8-2409, and amendments thereto, shall be the holder of a driver's license for any class of motor vehicles.

(d) No person shall drive any motorized bicycle upon a highway of this state unless such person: (1) Has a valid driver's license which entitles the licensee to drive a motor vehicle in any class or classes; (2) is at least 15 years of age and has passed the written and visual examinations required for obtaining a class C driver's license, in which case the division shall issue to such person a class C license which clearly indicates such license is valid only for the operation of motorized bicycles; (3) has had their driving privileges suspended, for a violation other than a violation of K.S.A. 8-2,144, and amendments thereto, or a second or subsequent violation of K.S.A. 8-1567 or 8-1567a or K.S.A. 2016 Supp. 8-1025, and amendments thereto, and such person: (A) Has completed the mandatory period of suspension as provided in K.S.A. 8-1014, and amendments thereto; and (B) has made application and submitted a $40 nonrefundable application fee to the division for the issuance of a class C license for the operation of motorized bicycles, in accordance with paragraph (2), in which case the division shall issue to such person a class C license which clearly indicates such license is valid only for the operation of motorized bicycles; or (4) has had their driving privileges revoked under K.S.A. 8-286, and amendments thereto, has not had a test refusal or test failure or alcohol or drug-related conviction, as those terms are defined in K.S.A. 8-1013, and amendments thereto, in the last five years, has not been convicted of a violation of K.S.A. 8-1568(b), and amendments thereto, in the last five years and has made application to the division for issuance of a class C license for the operation of motorized bicycles, in accordance with paragraph (2), in which case the division shall issue such person a class C license which clearly indicates such license is valid only for the operation of motorized bicycles. As used in this subsection, "motorized bicycle" shall have the meaning ascribed to it in K.S.A. 8-126, and amendments thereto.

(e) All moneys received under subsection (d) from the nonrefundable application fee shall be applied by the division of vehicles for the additional administrative costs to implement restricted driving privileges. The division shall remit all restricted driving privilege application fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund.

(f) Violation of this section shall constitute a class B misdemeanor.

History: L. 1937, ch. 73, § 2; L. 1949, ch. 104, § 2; L. 1959, ch. 49, § 2; L. 1961, ch. 52, § 1; L. 1969, ch. 51, § 1; L. 1975, ch. 36, § 5; L. 1976, ch. 42, § 2; L. 1977, ch. 28, § 3; L. 1987, ch. 45, § 1; L. 1989, ch. 38, § 20; L. 1991, ch. 36, § 5; L. 1993, ch. 154, § 2; L. 2000, ch. 179, § 7; L. 2007, ch. 181, § 1; L. 2010, ch. 135, § 3; L. 2011, ch. 105, § 4; L. 2012, ch. 172, § 3; L. 2016, ch. 73, § 4; July 1.



8-235b Findings of department upon receipt of application; issuance of license, when.

8-235b. Findings of department upon receipt of application; issuance of license, when. The division, upon receipt of an application for an original driver's license, if it finds the applicant to be the then holder of a valid driver's license and finds from said application that the statements required under subsection (b) of K.S.A. 8-240, relating to prior revocation, suspension or refusal of licenses are answered correctly in the negative, and finds that all other applicable requirements of the motor vehicle drivers' license act have been complied with, including the requirements of K.S.A. 8-234b and 8-234c, shall issue to said applicant a properly classified driver's license, which license shall be issued as provided in this act.

History: L. 1949, ch. 104, § 4; L. 1959, ch. 49, § 8; L. 1975, ch. 36, § 6; Jan. 1, 1976.



8-235c Findings of division; when examination required; exception.

8-235c. Findings of division; when examination required; exception. If the division finds that an applicant for an original driver's license does not then have a valid driver's license, or finds that any of the statements relating to prior revocation, suspension or refusal of licenses required to be made on the application under subsection (b) of K.S.A. 8-240 are in the affirmative, then the division before issuing such license shall require said applicant to take an examination as provided in K.S.A. 8-235d: Provided, That any applicant who was a student within the two (2) years immediately prior to the date of making application and who has successfully completed a drivers' training course conducted by an accredited school or educational institution, or conducted by a driver training school which has been issued a license certificate pursuant to K.S.A. 8-277 shall be granted without examination a driver's license indicating the class of vehicles which the applicant is qualified to drive as a result of successfully completing such drivers' training course.

History: L. 1949, ch. 104, § 5; L. 1951, ch. 107, § 1; L. 1959, ch. 49, § 9; L. 1975, ch. 36, § 7; Jan. 1, 1976.



8-235d Applications for licenses other than renewals; examinations; locations; issuance of license; requirements for applicant under age of eighteen years.

8-235d. Applications for licenses other than renewals; examinations; locations; issuance of license; requirements for applicant under age of eighteen years. (a) Drivers' license examiners of the division shall accept original applications for drivers' licenses and instruction permits, as distinguished from applications for renewals of licenses, on forms prescribed by the division and also shall issue instruction permits. Drivers' license examiners of the division shall examine every applicant for a driver's license who is required by the provisions of the motor vehicle drivers' license act to be examined. Such examination shall be held in the county where the applicant resides or at a place adjacent thereto reasonably convenient to the applicant or at a location established by the secretary. Such examination shall include a test of the applicant's eyesight, the applicant's ability to read and understand highway signs regulating, warning and directing traffic, the applicant's knowledge of the traffic laws of this state and shall include an actual demonstration of ability to exercise ordinary and reasonable control in the operation of motor vehicles which the class of license applied for would entitle the applicant to drive. At the conclusion of the examination the examiner shall issue a license to the applicant, if the applicant has successfully passed the examination with the class of license the applicant has applied for.

(b) In addition to the requirements of subsection (a):

(1) Any person applying for a driver's license shall comply with the provisions of subsection (b) of K.S.A. 8-240, and amendments thereto; and

(2) any person who is under the age of 18 years and at least 17 years of age, who is applying for a driver's license for the first time, not including an instruction permit, shall submit a signed affidavit of either a parent or guardian, stating that the applicant has completed at least 50 hours of adult supervised driving with at least 10 of those hours being at night. The required adult supervised driving required in this subsection shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

Evidence of failure of any licensee who was required to complete the 50 hours of adult supervised driving under this subsection shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

History: L. 1949, ch. 104, § 6; L. 1959, ch. 49, § 10; L. 1963, ch. 402, § 2; L. 1967, ch. 434, § 2; L. 1975, ch. 36, § 8; L. 1989, ch. 38, § 21; L. 1999, ch. 125, § 14; L. 2000, ch. 179, § 8; L. 2009, ch. 34, § 4; L. 2013, ch. 40, § 1; July 1.



8-235e Application for driver's license, instructional permit or nondriver's identification card constitutes consent to selective service registration.

8-235e. Application for driver's license, instructional permit or nondriver's identification card constitutes consent to selective service registration. (a) Any person, who is subject to registration under the provisions of section 3 of the military selective service act, 50 U.S.C. App. section 453, as amended, and who applies for any driver's license or instructional permit under the provisions of article 2 of chapter 8 of the Kansas Statutes Annotated, or any nondriver's identification card under the provisions of K.S.A. 8-1324 through 8-1334, and amendments thereto, or any renewal of such driver's license, instructional permit or nondriver's identification card and who is at least 16 years of age but less than 26 years of age shall consent to such applicant's registration in compliance with the requirements of section 3 of the military selective service act, 50 U.S.C. App. section 453, as amended.

(b) The division of vehicles shall forward, in an electronic format, the necessary personal information of the applicants identified in subsection (a), to the selective service system. The applicant's signature on the application shall serve as an indication that the applicant either has already registered with the selective service system or that the applicant is authorizing the division of vehicles to forward to the selective service system the necessary information for such registration. The division of vehicles shall notify the applicant that the applicant's submission of the application will serve as the applicant's consent to registration with the selective service system, if such registration is required by federal law.

History: L. 2003, ch. 41, § 1; July 1.



8-236 Persons exempt from license.

8-236. Persons exempt from license. (a) The following persons are exempt from the license requirements of the motor vehicle drivers' license act:

(1) A nonresident who is at least 16 years of age and who has in such person's immediate possession a valid license issued to such nonresident in such person's home state or country may operate in this state any motor vehicle in class C or M, as designated in K.S.A. 8-234b, and amendments thereto;

(2) a nonresident who is at least 18 years of age and who has in such person's immediate possession a valid license issued to such nonresident in such person's home state or country which authorizes such person to operate any motor vehicle in class A or class B, as designated in K.S.A. 8-234b, and amendments thereto, may operate any such motor vehicle in this state, subject to the age limits applicable in this state to the operation of any type or class of vehicle operated by such person;

(3) any nonresident who is at least 18 years of age, whose home state or country does not require the licensing of drivers, may operate any motor vehicle in class C or class M, as designated in K.S.A. 8-234b, and amendments thereto, for a period of not more than 90 days in any calendar year, if the motor vehicle so operated is duly registered in the home state or country of such nonresident;

(4) any person while driving or operating during the hours between sunrise and sunset any farm tractor or implement of husbandry, from the farm residence to a field farmed in connection with such farm residence, or from one farm field to another.

(b) No exemption granted by this section shall apply to any person while such person's license to operate a motor vehicle is under suspension or revocation.

History: L. 1937, ch. 73, § 3; L. 1949, ch. 104, § 7; L. 1959, ch. 49, § 3; L. 1967, ch. 59, § 2; L. 1975, ch. 36, § 9; L. 1987, ch. 45, § 2; L. 1989, ch. 38, § 22; L. 1991, ch. 36, § 6; May 30.



8-237 Persons to whom license not issued.

8-237. Persons to whom license not issued. The division of vehicles shall not issue any driver's license to any person:

(a) Who is under the age of 17 years, except that the division may issue a restricted class C or M license, as provided in K.S.A. 2016 Supp. 8-2,101, and amendments thereto, or a farm permit, under K.S.A. 8-296, and amendments thereto.

(b) Who is under the age of 18 years, except as provided in K.S.A. 8-2,147, and amendments thereto, for the purpose of driving a commercial or class A or B motor vehicle.

(c) Whose license is currently revoked, suspended or canceled in this or any other state, except as provided in K.S.A. 8-256, and amendments thereto.

(d) Who is a habitual drunkard, habitual user of narcotic drugs or habitual user of any other drug to a degree which renders the user incapable of safely driving a motor vehicle.

(e) Who has previously been adjudged to be afflicted with or suffering from any mental disability or disease and who, at the time of making application for a driver's license, has not been restored to capacity in the manner provided by law. Application of this limitation to any person known to have suffered any seizure disorder is subject to the provisions of K.S.A. 8-247, and amendments thereto.

(f) Who is required by the motor vehicle drivers' license act to take an examination, unless the person has successfully passed the examination.

(g) Who is at least 16 years of age and less than 17 years of age, who is applying for a driver's license for the first time since reaching 16 years of age and who, three times or more, has been adjudged to be a traffic offender under the Kansas juvenile code or a juvenile offender under the revised Kansas juvenile justice code, by reason of violation of one or more statutes regulating the movement of traffic on the roads, streets or highways of this state, except that, in the discretion of the director, the person may be issued a driver's license which is restricted in the manner the division deems to be appropriate. No person described by this subsection shall be eligible to receive a driver's license which is not restricted until the person has reached the age of 17 years.

(h) Who has not submitted proof of age or proof of identity, as required by K.S.A. 8-240, and amendments thereto.

(i) Whose presence in the United States is in violation of federal immigration laws.

History: L. 1937, ch. 73, § 4; L. 1943, ch. 81, § 1; L. 1949, ch. 104, § 8; L. 1955, ch. 50, § 1; L. 1959, ch. 49, § 4; L. 1974, ch. 37, § 1; L. 1975, ch. 36, § 10; L. 1977, ch. 36, § 1; L. 1978, ch. 44, § 2; L. 1982, ch. 41, § 1; L. 1982, ch. 182, § 117; L. 1989, ch. 38, § 23; L. 1991, ch. 36, § 7; L. 1992, ch. 192, § 2; L. 1993, ch. 222, § 2; L. 1993, ch. 280, § 2; L. 1996, ch. 229, § 19; L. 1999, ch. 125, § 15; L. 2000, ch. 179, § 9; L. 2006, ch. 169, § 88; L. 2009, ch. 34, § 5; L. 2010, ch. 146, § 2; May 27.



8-238 Operators of school buses; operators of vehicles transporting persons or certain property for compensation; age restrictions.

8-238. Operators of school buses; operators of vehicles transporting persons or certain property for compensation; age restrictions. No person who is under the age of 18 years shall drive any school bus transporting school children or any motor vehicle when in use for the transportation of persons for a fee or when in use for the transportation of property, other than property owned or sold by the owner or lessee of such vehicle, for compensation.

History: L. 1937, ch. 73, § 5; L. 1943, ch. 81, § 2; L. 1949, ch. 104, § 9; L. 1959, ch. 49, § 5; L. 1972, ch. 342, § 40; L. 1975, ch. 36, § 11; L. 1975, ch. 37, § 1; L. 1976, ch. 40, § 4; L. 1987, ch. 45, § 3; L. 1989, ch. 38, § 24; July 1.



8-239 Instruction permits for persons 17 years of age and older; conditions and requirements.

8-239. Instruction permits for persons 17 years of age and older; conditions and requirements. Any person who is at least 17 years of age may apply to the division for an instruction permit. The division may in its discretion, after the applicant has successfully passed all parts of the examination other than the driving test, issue to the applicant an instruction permit which shall entitle the applicant while having such permit in such person's immediate possession to drive a passenger car upon the public highways for a period of one year subject to the restrictions herein contained. The one having the instruction permit may operate a passenger car at any time when accompanied by an adult who is at least 21 years of age, who is the holder of a valid commercial driver's license, class A, B or C driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver. Any person who is at least 17 years of age may apply for an instruction permit to operate a motorcycle either separate from or in conjunction with an instruction permit to operate a passenger car, and such permit shall entitle the permittee to operate a motorcycle if such person is accompanied by an adult who is at least 21 years of age, who is the holder of a valid class M driver's license, who has had at least one year of driving experience and who is riding a motorcycle in the general proximity of the permittee.

History: L. 1937, ch. 73, § 6; L. 1949, ch. 104, § 10; L. 1959, ch. 49, § 6; L. 1970, ch. 50, § 1; L. 1971, ch. 19, § 1; L. 1972, ch. 24, § 1; L. 1975, ch. 36, § 12; L. 1989, ch. 38, § 25; L. 1991, ch. 36, § 8; L. 1993, ch. 154, § 4; L. 1999, ch. 125, § 16; L. 2009, ch. 34, § 6; Jan. 1, 2010.



8-240 Drivers' licenses and instruction permits; application for; requirements; examination tests; reexamination; drivers' records; fees; late application penalties; electronic online renewal.

8-240. Drivers' licenses and instruction permits; application for; requirements; examination tests; reexamination; drivers' records; fees; late application penalties; electronic online renewal. (a) (1) Every application for an instruction permit shall be made upon a form furnished by the division of vehicles and accompanied by a fee of $2 for class A, B, C or M and $5 for all commercial classes. Every other application shall be made upon a form furnished by the division and accompanied by an examination fee of $3, unless a different fee is required by K.S.A. 8-241, and amendments thereto, and by the proper fee for the license for which the application is made. All commercial class applicants shall be charged a $15 driving test fee for the drive test portion of the commercial driver's license application. If the applicant is not required to take an examination or the commercial license drive test, the examination or commercial drive test fee shall not be required. The examination shall consist of three tests, as follows: (A) Vision; (B) written; and (C) driving. For a commercial driver's license, the drive test shall consist of three components, as follows: (A) Pre-trip; (B) skills test; and (C) road test. If the applicant fails the vision test, the applicant may have correction of vision made and take the vision test again without any additional fee. If an applicant fails the written test, the applicant may take such test again upon the payment of an additional examination fee of $1.50. If an applicant fails the driving test, the applicant may take such test again upon the payment of an additional examination fee of $1.50. If an applicant for a commercial driver's license fails any portion of the commercial drive test, the applicant may take such test again upon the payment of an additional drive test fee of $10. If an applicant fails to pass all three of the tests within a period of six months from the date of original application and desires to take additional tests, the applicant shall file an application for reexamination upon a form furnished by the division, which shall be accompanied by a reexamination fee of $3, except that any applicant who fails to pass the written or driving portion of an examination four times within a six-month period, shall be required to wait a period of six months from the date of the last failed examination before additional examinations may be given. Upon the filing of such application and the payment of such reexamination fee, the applicant shall be entitled to reexamination in like manner and subject to the additional fees and time limitation as provided for examination on an original application. If the applicant passes the reexamination, the applicant shall be issued the classified driver's license for which the applicant originally applied, which license shall be issued to expire as if the applicant had passed the original examination.

(2) Applicants for class M licenses who have completed prior motorcycle safety training in accordance with department of defense instruction 6055.04 (DoDI 6055.04) are not required to complete further written and driving testing pursuant to paragraph (1) of this subsection.

(3) On and after January 1, 2017, an applicant for a class M license who passes a driving examination administered by the division on a three-wheeled motorcycle which is not an autocycle shall have a restriction placed on such applicant's license limiting the applicant to the operation of a registered three-wheeled motorcycle. An applicant for a class M license who passes a driving examination administered by the division on a two-wheeled motorcycle may operate any registered two-wheeled or three-wheeled motorcycle.

(b) (1) For the purposes of obtaining any driver's license or instruction permit, an applicant shall submit, with the application, proof of age and proof of identity as the division may require. The applicant also shall provide a photo identity document, except that a non-photo identity document is acceptable if it includes both the applicant's full legal name and date of birth, and documentation showing the applicant's name, the applicant's address of principal residence and the applicant's social security number. The applicant's social security number shall remain confidential and shall not be disclosed, except as provided pursuant to K.S.A. 74-2012, and amendments thereto. If the applicant does not have a social security number the applicant shall provide proof of lawful presence and Kansas residency. The division shall assign a distinguishing number to the license or permit.

(2) The division shall not issue any driver's license or instruction permit to any person who fails to provide proof that the person is lawfully present in the United States. Before issuing a driver's license or instruction permit to a person, the division shall require valid documentary evidence that the applicant: (A) Is a citizen or national of the United States; (B) is an alien lawfully admitted for permanent or temporary residence in the United States; (C) has conditional permanent resident status in the United States; (D) has an approved application for asylum in the United States or has entered into the United States in refugee status; (E) has a valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States; (F) has a pending application for asylum in the United States; (G) has a pending or approved application for temporary protected status in the United States; (H) has approved deferred action status; or (I) has a pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.

(3) If an applicant provides evidence of lawful presence set out in subsections (b)(2)(E) through (2)(I), or is an alien lawfully admitted for temporary residence under subsection (b)(2)(B), the division may only issue a driver's license to the person under the following conditions: (A) A driver's license issued pursuant to this subparagraph shall be valid only during the period of time of the applicant's authorized stay in the United States or, if there is no definite end to the period of authorized stay, a period of one year; (B) a driver's license issued pursuant to this subparagraph shall clearly indicate that it is temporary and shall state the date on which it expires; (C) no driver's license issued pursuant to this subparagraph shall be for a longer period of time than the time period permitted by K.S.A. 8-247(a), and amendments thereto; and (D) a driver's license issued pursuant to this subparagraph may be renewed, subject at the time of renewal, to the same requirements and conditions as set out in this subsection (b) for the issuance of the original driver's license.

(4) The division shall not issue any driver's license or instruction permit to any person who is not a resident of the state of Kansas, except as provided in K.S.A. 8-2,148, and amendments thereto.

(5) The division shall not issue a driver's license to a person holding a driver's license issued by another state without making reasonable efforts to confirm that the person is terminating or has terminated the driver's license in the other state.

(6) The parent or guardian of an applicant under 16 years of age shall sign the application for any driver's license submitted by such applicant.

(c) Every application shall state the full legal name, date of birth, gender and address of principal residence of the applicant, and briefly describe the applicant, and shall state whether the applicant has been licensed as a driver prior to such application, and, if so, when and by what state or country. Such application shall state whether any such license has ever been suspended or revoked, or whether an application has ever been refused, and, if so, the date of and reason for such suspension, revocation or refusal. In addition, applications for commercial drivers' licenses and instruction permits for commercial licenses must include the following: The applicant's social security number; the person's signature; the person's: (1) Digital color image or photograph; or (2) a laser engraved photograph; certifications, including those required by 49 C.F.R. § 383.71(a), effective January 1, 1991; a consent to release driving record information; and, any other information required by the division.

(d) When an application is received from a person previously licensed in another jurisdiction, the division shall request a copy of the driver's record from the other jurisdiction. When received, the driver's record shall become a part of the driver's record in this state with the same force and effect as though entered on the driver's record in this state in the original instance.

(e) When the division receives a request for a driver's record from another licensing jurisdiction the record shall be forwarded without charge.

(f) A fee shall be charged as follows:

(1) For a class C driver's license issued to a person at least 21 years of age, but less than 65 years of age, $18;

(2) for a class C driver's license issued to a person 65 years of age or older, $12;

(3) for a class M driver's license issued to a person at least 21 years of age, but less than 65 years of age, $12.50;

(4) for a class M driver's license issued to a person 65 years of age or older, $9;

(5) for a class A or B driver's license issued to a person who is at least 21 years of age, but less than 65 years of age, $24;

(6) for a class A or B driver's license issued to a person 65 years of age or older, $16;

(7) for any class of commercial driver's license issued to a person 21 years of age or older, $18; or

(8) for class A, B, C or M, or a farm permit, or any commercial driver's license issued to a person less than 21 years of age, $20.

A fee of $10 shall be charged for each commercial driver's license endorsement, except air brake endorsements which shall have no charge.

A fee of $3 per year shall be charged for any renewal of a license issued prior to the effective date of this act to a person less than 21 years of age.

If one fails to make an original application or renewal application for a driver's license within the time required by law, or fails to make application within 60 days after becoming a resident of Kansas, a penalty of $1 shall be added to the fee charged for the driver's license.

(g) Any person who possesses an identification card as provided in K.S.A. 8-1324, and amendments thereto, shall surrender such identification card to the division upon being issued a valid Kansas driver's license or upon reinstatement and return of a valid Kansas driver's license.

(h) The division shall require that any person applying for a driver's license submit to a mandatory facial image capture. The captured facial image shall be displayed on the front of the applicant's driver's license.

(i) The director of vehicles may issue a temporary driver's license to an applicant who cannot provide valid documentary evidence as defined by subsection (b)(2), if the applicant provides compelling evidence proving current lawful presence. Any temporary license issued pursuant to this subsection shall be valid for one year.

(j) For purposes of this subsection, the division may rely on the division's most recent, existing color digital image and signature image of the applicant for the class C or M driver's license if the division has the information on file. The determination on whether an electronic online renewal application or equivalent of a driver's license is permitted shall be made by the director of vehicles or the director's designee. The division shall not renew a driver's license through an electronic online or equivalent process if the license has been previously renewed through an electronic online application in the immediately preceding driver's license period. No renewal under this subsection shall be granted to any person who is: (1) Younger than 30 days from turning 21 years of age; (2) 65 years of age or older; (3) a registered offender pursuant to K.S.A. 22-4901 et seq., and amendments thereto; or (4) has a temporary driver's license issued pursuant to K.S.A. 8-240(b)(3), and amendments thereto, provided the license is not otherwise withdrawn. The secretary of revenue may adopt and administer rules and regulations to implement a program to permit an electronic online renewal of a driver's license.

History: L. 1937, ch. 73, § 7; L. 1938, ch. 13, § 1; L. 1949, ch. 104, § 11; L. 1955, ch. 51, § 1; L. 1958, ch. 48, § 1 (Budget Session); L. 1959, ch. 49, § 7; L. 1963, ch. 402, § 3; L. 1969, ch. 52, § 1; L. 1973, ch. 30, § 1; L. 1975, ch. 36, § 13; L. 1982, ch. 42, § 1; L. 1986, ch. 38, § 1; L. 1990, ch. 42, § 1; L. 1990, ch. 42, § 2; L. 1990, ch. 43, § 1; L. 1990, ch. 43, § 2; L. 1991, ch. 36, § 9; L. 1993, ch. 154, § 5; L. 1996, ch. 14, § 1; L. 1996, ch. 219, § 1; L. 1997, ch. 36, § 1; L. 2000, ch. 179, § 10; L. 2003, ch. 5, § 1; L. 2003, ch. 158, § 1; L. 2004, ch. 155, § 1; L. 2006, ch. 63, § 1; L. 2007, ch. 160, § 4; L. 2012, ch. 15, § 1; L. 2015, ch. 47, § 5; L. 2016, ch. 73, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 63, § 2, but that version was repealed by L. 2003, ch. 158, § 11.



8-241 Licensee must submit to examination, when; examination and reinstatement fees; disposition of moneys; notice; restriction, suspension or revocation of license, when; license with DUI-IID designation, requirements, fees.

8-241. Licensee must submit to examination, when; examination and reinstatement fees; disposition of moneys; notice; restriction, suspension or revocation of license, when; license with DUI-IID designation, requirements, fees. (a) Except as provided in K.S.A. 8-2,125 through 8-2,142, and amendments thereto, any person licensed to operate a motor vehicle in this state shall submit to an examination whenever: (1) The division of vehicles has good cause to believe that such person is incompetent or otherwise not qualified to be licensed; or (2) the division of vehicles has suspended such person's license pursuant to K.S.A. 8-1014, and amendments thereto, as the result of a test refusal, test failure or conviction for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by K.S.A. 8-1567, and amendments thereto, except that no person shall have to submit to and successfully complete an examination more than once as the result of separate suspensions arising out of the same occurrence.

(b) When a person is required to submit to an examination pursuant to subsection (a)(1), the fee for such examination shall be in the amount provided by K.S.A. 8-240, and amendments thereto. When a person is required to submit to an examination pursuant to subsection (a)(2), the fee for such examination shall be $25. In addition, any person required to submit to an examination pursuant to subsection (a)(2) as the result of a test failure, a conviction for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by K.S.A. 8-1567, and amendments thereto, shall be required, at the time of examination, to pay a reinstatement fee of $200 after the first occurrence, $400 after the second occurrence, $600 after the third occurrence and $800 after the fourth or subsequent occurrence; and as a result of a test refusal, a conviction for a violation of K.S.A. 2016 Supp. 8-1025, and amendments thereto, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by K.S.A. 2016 Supp. 8-1025, and amendments thereto, shall be required, at the time of examination, to pay a reinstatement fee of $600 after the first occurrence, $900 after the second occurrence, $1,200 after the third occurrence and $1,500 after the fourth or subsequent occurrence.

(1) All examination fees collected pursuant to this section shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount in the state treasury and credit 80% to the state highway fund and 20% shall be disposed of as provided in K.S.A. 8-267, and amendments thereto.

(2) On and after July 1, 2014, through June 30, 2018, all reinstatement fees collected pursuant to this section shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount in the state treasury and credit 26% to the community alcoholism and intoxication programs fund created pursuant to K.S.A. 41-1126, and amendments thereto, 12% to the juvenile alternatives to detention fund created by K.S.A. 79-4803, and amendments thereto, 12% to the forensic laboratory and materials fee fund created by K.S.A. 28-176, and amendments thereto, 17% to the driving under the influence fund created by K.S.A. 75-5660, and amendments thereto, and 33% to the judicial branch nonjudicial salary adjustment fund created by K.S.A. 20-1a15, and amendments thereto. Moneys credited to the forensic laboratory and materials fee fund as provided herein shall be used to supplement existing appropriations and shall not be used to supplant general fund appropriations to the Kansas bureau of investigation.

(3) On and after July 1, 2018, all reinstatement fees collected pursuant to this section shall be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, who shall deposit the entire amount in the state treasury and credit 35% to the community alcoholism and intoxication programs fund created pursuant to K.S.A. 41-1126, and amendments thereto, 20% to the juvenile alternatives to detention fund created by K.S.A. 79-4803, and amendments thereto, 20% to the forensic laboratory and materials fee fund created by K.S.A. 28-176, and amendments thereto, and 25% to the driving under the influence fund created by K.S.A. 75-5660, and amendments thereto. Moneys credited to the forensic laboratory and materials fee fund as provided herein shall be used to supplement existing appropriations and shall not be used to supplant general fund appropriations to the Kansas bureau of investigation.

(c) When an examination is required pursuant to subsection (a), at least five days' written notice of the examination shall be given to the licensee. The examination administered hereunder shall be at least equivalent to the examination required by K.S.A. 8-247(e), and amendments thereto, with such additional tests as the division deems necessary. Upon the conclusion of such examination, the division shall take action as may be appropriate and may suspend or revoke the license of such person or permit the licensee to retain such license, or may issue a license subject to restrictions as permitted under K.S.A. 8-245, and amendments thereto.

(d) Refusal or neglect of the licensee to submit to an examination as required by this section shall be grounds for suspension or revocation of the license.

(e) The division may issue a driver's license with a DUI-IID designation for a licensee that is operating under ignition interlock restrictions required by K.S.A. 8-1014, and amendments thereto. The reexamination requirement in subsection (a)(2) shall not require reexamination and payment of reinstatement fees until the end of the licensee's ignition interlock restriction period. If the applicant's Kansas driver's license has been expired for one year or more, the applicant must complete a reexamination and pay any applicable reinstatement fees before qualifying for a driver's license with an ignition interlock designation. All other requirements for issuance and renewal of a driver's license under K.S.A. 8-240, and amendments thereto, shall continue to apply. The renewal periods and other requirements in K.S.A. 8-247, and amendments thereto, shall apply. The fees charged for the driver's license with ignition interlock designation shall include: (1) The fee amounts set out in K.S.A. 8-240(f), and amendments thereto; (2) fees prescribed by the secretary of revenue and required in K.S.A. 8-243(a), and amendments thereto; and (3) a $10 fee to the DUI-IID designation fund. There is hereby created in the state treasury the DUI-IID designation fund. All moneys credited to the DUI-IID designation fund shall be used by the department of revenue only for the purpose of funding the administration and oversight of state certified ignition interlock manufacturers and their service providers.

History: L. 1937, ch. 73, § 8; L. 1939, ch. 84, § 1; L. 1949, ch. 104, § 12; L. 1959, ch. 49, § 23; L. 1972, ch. 25, § 1; L. 1973, ch. 30, § 2; L. 1977, ch. 37, § 1; L. 1980, ch. 40, § 1; L. 1990, ch. 43, § 3; L. 1991, ch. 36, § 23; L. 1994, ch. 351, § 1; L. 1995, ch. 208, § 1; L. 2001, ch. 5, § 31; L. 2001, ch. 200, § 10; L. 2012, ch. 172, § 4; L. 2014, ch. 1, § 1; L. 2014, ch. 125, § 1; L. 2015, ch. 71, § 1; L. 2016, ch. 46, § 18; July 1.



8-243 Issuance of licenses; contents; signature; photograph, exception; fee; anatomical gift statement; distinguishable license for deaf and hard of hearing; distinguishable number for registered offenders; veterans.

8-243. Issuance of licenses; contents; signature; photograph, exception; fee; anatomical gift statement; distinguishable license for deaf and hard of hearing; distinguishable number for registered offenders; veterans. (a) Upon payment of the required fee, the division shall issue to every applicant qualifying under the provisions of this act the driver's license as applied for by the applicant. Such license shall bear the class or classes of motor vehicles which the licensee is entitled to drive, a distinguishing number assigned to the licensee, the full legal name, date of birth, gender, address of principal residence and a brief description of the licensee, either: (1) A digital color image or photograph; or (2) a laser engraved photograph of the licensee, a facsimile of the signature of the licensee and the statement provided for in subsection (b). No driver's license shall be valid until it has been signed by the licensee. All drivers' licenses issued to persons under the age of 21 years shall be readily distinguishable from licenses issued to persons age 21 years or older. In addition, all drivers' licenses issued to persons under the age of 18 years shall also be readily distinguishable from licenses issued to persons age 18 years or older. The secretary of revenue shall implement a vertical format to make drivers' licenses issued to persons under the age of 21 more readily distinguishable. Except as otherwise provided, no driver's license issued by the division shall be valid until either: (1) A digital color image or photograph; or (2) a laser engraved photograph of such licensee has been taken and verified before being placed on the driver's license. The secretary of revenue shall prescribe a fee of not more than $8 and upon the payment of such fee, the division shall cause either: (1) A digital color image or photograph; or (2) a laser engraved photograph of such applicant to be placed on the driver's license. Upon payment of such fee prescribed by the secretary of revenue, plus payment of the fee required by K.S.A. 8-246, and amendments thereto, for issuance of a new license, the division shall issue to such licensee a new license containing either: (1) A digital color image or photograph; or (2) a laser engraved photograph of such licensee. A driver's license which does not contain the principal address as required may be issued to persons who are program participants pursuant to K.S.A. 2016 Supp. 75-455, and amendments thereto, upon payment of the fee required by K.S.A. 8-246, and amendments thereto. All Kansas drivers' licenses and identification cards shall have physical security features designed to prevent tampering, counterfeiting or duplication of the document for fraudulent purposes. The secretary of revenue shall incorporate common machine-readable technology into all Kansas drivers' licenses and identification cards.

(b) All Kansas drivers' licenses issued to any person 16 years of age or older shall contain a form which provides a statement for making a gift of all or any part of the body of the licensee in accordance with the revised uniform anatomical gift act, K.S.A. 2016 Supp. 65-3220 through 65-3244, and amendments thereto, except as otherwise provided by this subsection. The statement to be effective shall be signed by the licensee in the presence of two witnesses who shall sign the statement in the presence of the donor. The gift becomes effective upon the death of the donor. Delivery of the license during the donor's lifetime is not necessary to make a valid gift. Any valid gift statement executed prior to July 1, 1994, shall remain effective until invalidated. The word "Donor" shall be placed on the front of a licensee's driver's license, indicating that the statement for making an anatomical gift under this subsection has been executed by such licensee.

(c) Any person who is deaf or hard of hearing may request that the division issue to such person a driver's license which is readily distinguishable from drivers' licenses issued to other drivers and upon such request the division shall issue such license. Drivers' licenses issued to persons who are deaf or hard of hearing and under the age of 21 years shall be readily distinguishable from drivers' licenses issued to persons who are deaf or hard of hearing and 21 years of age or older. Upon satisfaction of subsection (a), the division shall issue a receipt of application permitting the operation of a vehicle consistent with the requested class, if there are no other restrictions or limitations, pending the division's verification of the information and production of a driver's license.

(d) A driver's license issued to a person required to be registered under K.S.A. 22-4901 et seq., and amendments thereto, shall be assigned a distinguishing number by the division which will readily indicate to law enforcement officers that such person is a registered offender. The division shall develop a numbering system to implement the provisions of this subsection.

(e) (1) Any person who is a veteran may request that the division issue to such person a driver's license which shall include the designation "VETERAN" displayed on the front of the driver's license at a location to be determined by the secretary of revenue. In order to receive a license described in this subsection, the veteran must provide proof of the veteran's military service and honorable discharge or general discharge under honorable conditions, including a copy of the veteran's DD214 form or equivalent.

(2) As used in this subsection, "veteran" means a person who:

(A) Has served in: The army, navy, marine corps, air force, coast guard, air or army national guard or any branch of the military reserves of the United States; and

(B) has been separated from the branch of service in which the person was honorably discharged or received a general discharge under honorable conditions.

(3) The director of vehicles may adopt any rules and regulations necessary to carry out the provisions of this subsection.

History: L. 1937, ch. 73, § 10; L. 1949, ch. 104, § 14; L. 1959, ch. 49, § 11; L. 1973, ch. 31, § 11; L. 1975, ch. 36, § 14; L. 1975, ch. 37, § 2; L. 1979, ch. 37, § 1; L. 1983, ch. 31, § 1; L. 1984, ch. 36, § 3; L. 1989, ch. 38, § 28; L. 1993, ch. 154, § 6; L. 1993, ch. 280, § 1; L. 1994, ch. 24, § 1; L. 1994, ch. 322, § 1; L. 1996, ch. 219, § 2; L. 1997, ch. 33, § 1; L. 1998, ch. 132, § 2; L. 2003, ch. 5, § 2; L. 2003, ch. 55, § 1; L. 2004, ch. 155, § 4; L. 2006, ch. 214, § 3; L. 2007, ch. 160, § 5; L. 2007, ch. 195, § 3; L. 2008, ch. 138, § 1; L. 2013, ch. 74, § 1; L. 2016, ch. 73, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2007, ch. 127, § 25, but that version was repealed by L. 2007, ch. 195, § 59.



8-244 Licenses to be carried and exhibited upon demand; defense.

8-244. Licenses to be carried and exhibited upon demand; defense. Every licensee shall have his or her driver's license in his or her immediate possession at all times when operating a motor vehicle, and shall display the same, upon demand of any officer of a court of competent jurisdiction or any peace officer, examiner or officer of the division of vehicles. However, no person charged with violating this section shall be convicted if such person produces in court or the office of the arresting officer a driver's license theretofore issued to such person and valid at the time of arrest.

History: L. 1937, ch. 73, § 11; L. 1949, ch. 104, § 15; L. 1959, ch. 49, § 12; L. 1973, ch. 134, § 2; L. 1975, ch. 36, § 15; Jan. 1, 1976.



8-245 Restrictions on licensees; suspension or revocation; misdemeanor.

8-245. Restrictions on licensees; suspension or revocation; misdemeanor. (a) The division, upon issuing a driver's license shall have authority, whenever good cause appears, to impose reasonable restrictions suitable to the licensee's driving ability with respect to the type of, or special mechanical control devices required on, a motor vehicle which the licensee may operate, or such other restrictions applicable to the licensee as the division may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The division shall set forth such restrictions upon the usual license form.

(c) Upon receiving satisfactory evidence of any violation of the restrictions of such license, the division may suspend or revoke the same, but the licensee shall be entitled to a hearing as provided in K.S.A. 8-255, and amendments thereto.

(d) It is a misdemeanor for any person to operate a motor vehicle in any manner in violation of the restrictions imposed in a restricted driver's license issued to such person.

History: L. 1937, ch. 73, § 12; L. 1949, ch. 104, § 16; L. 1955, ch. 50, § 2; L. 1959, ch. 49, § 13; L. 1975, ch. 36, § 16; Jan. 1, 1976.



8-246 Replacement drivers' licenses.

8-246. Replacement drivers' licenses. (a) If a driver's license issued under the provisions of this act is lost or destroyed, or if a new name is acquired, the person to whom such driver's license was issued may obtain a replacement upon:

(1) Furnishing satisfactory proof of the loss, destruction or name change to the division, including an affidavit stating the circumstances of the loss, destruction or name change;

(2) payment of a fee of $8; and

(3) furnishing proof of the person's identity as provided in subsection (b). The driver's license examiner also shall compare the applicant with the division's existing information and facial image database.

(b) For the purposes of obtaining a replacement driver's license, proof of a person's identity shall include at least two of the following documents, one of the documents shall bear the person's signature and one of the documents shall bear the person's age or one of the documents shall bear the person's signature and age:

(1) Military identification card;

(2) military dependent identification card;

(3) military discharge papers;

(4) military D.D. 214;

(5) an original or certified copy of a state issued birth certificate;

(6) marriage license;

(7) medicare identification card;

(8) certified copy of court order specifying a change of name of the person;

(9) commercially produced school yearbook with photograph of the person, and the book is less than five years old;

(10) an official passport issued by any country;

(11) alien registration documents issued by the United States;

(12) expired or current driver's license or identification card issued by the Kansas division of vehicles or an expired or current driver's license or identification card of another state issued by similar authority, and for any document in this item (12) the document must bear a photograph of the person;

(13) student identification card bearing the photograph of the person;

(14) employee identification card bearing the photograph of the person;

(15) a copy of any federal or state income tax return bearing the signature of the person; or

(16) an identification certificate issued by the department of corrections to an offender under the supervision of the secretary of corrections.

(c) The division may waive the furnishing of one of the documents required by subsection (b) in the case of: (1) A person who is 65 or more years of age; or (2) an inmate who has been released on parole, conditional release or expiration of the inmate's maximum sentence. When additional clarification is needed to adequately describe any of the above items, the division shall specify such clarification in making the requirement for such item.

(d) In lieu of providing one of the documents required by subsection (b), a person may recite to the satisfaction of the driver's license examiner the recent motor vehicle operating record of the person.

(e) Any person who loses a driver's license and who, after obtaining a replacement, finds the original license shall immediately surrender the original license to the division.

History: L. 1937, ch. 73, § 13; L. 1949, ch. 104, § 17; L. 1959, ch. 49, § 14; L. 1972, ch. 26, § 1; L. 1975, ch. 36, § 17; L. 1983, ch. 32, § 1; L. 1984, ch. 36, § 1; L. 1988, ch. 46, § 1; L. 1990, ch. 42, § 3; L. 1992, ch. 310, § 2; L. 1994, ch. 24, § 2; L. 1997, ch. 36, § 2; L. 2007, ch. 160, § 6; July 1.



8-247 Expiration of licenses; annual renewal for registered offenders; notice; renewal of license; reexamination; additional examinations; seizure disorders; extension of license when out-of-state; anatomical gift; state organ and tissue registry; report to legislature.

8-247. Expiration of licenses; annual renewal for registered offenders; notice; renewal of license; reexamination; additional examinations; seizure disorders; extension of license when out-of-state; anatomical gift; state organ and tissue registry; report to legislature. (a) (1) All original licenses shall expire as follows:

(A) Licenses issued to persons who are at least 21 years of age, but less than 65 years of age shall expire on the sixth anniversary of the date of birth of the licensee which is nearest the date of application;

(B) licenses issued to persons who are 65 years of age or older shall expire on the fourth anniversary of the date of birth of the licensee which is nearest the date of application;

(C) any commercial drivers license shall expire on the fourth anniversary of the date of birth of the licensee which is nearest the date of application;

(D) licenses issued to an offender, as defined in K.S.A. 22-4902, and amendments thereto, who is required to register pursuant to the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, shall expire every year on the date of birth of the licensee; or

(E) licenses issued to persons who are less than 21 years of age shall expire on the licensee's twenty-first birthday.

(2) All renewals under: (A) Paragraph (1) (A) shall expire on every sixth anniversary of the date of birth of the licensee; (B) paragraph (1) (B) and (C) shall expire on every fourth anniversary of the date of birth of the licensee; (C) paragraph (1)(D) shall expire every year on the date of birth of the licensee; and (D) paragraph (1) (E), if a renewal license is issued, shall expire on the licensee's twenty-first birthday. No driver's license shall expire in the same calendar year in which the original license or renewal license is issued, except that if the foregoing provisions of this section shall require the issuance of a renewal license or an original license for a period of less than six calendar months, the license issued to the applicant shall expire in accordance with the provisions of this subsection.

(b) If the driver's license of any person expires while such person is outside of the state of Kansas and such person is on active duty in the armed forces of the United States, or is the spouse or a person who is residing with and is a dependent of such person on active duty, the license of such person shall be renewable, without examination, at any time prior to the end of the sixth month following the discharge of such person from the armed forces, or within 90 days after residence within the state is reestablished, whichever time is sooner. If the driver's license of any person under this subsection expires while such person is outside the United States, the division shall provide for renewal by mail, as long as the division has a photograph or digital image of such person maintained in the division's records. A driver's license renewed under the provisions of this subsection shall be renewed by mail only once.

(c) At least 30 days prior to the expiration of a person's license the division shall mail a notice of expiration or renewal application to such person at the address shown on the license. The division shall include with such notice a written explanation of substantial changes to traffic regulations enacted by the legislature.

(d) (1) Except as provided in paragraph (2), every driver's license shall be renewable on or before its expiration upon application and payment of the required fee and successful completion of the examinations required by subsection (e). Application for renewal of a valid driver's license shall be made to the division in accordance with rules and regulations adopted by the secretary of revenue. Such application shall contain all the requirements of subsection (b) of K.S.A. 8-240, and amendments thereto. Upon satisfying the foregoing requirements of this subsection, and if the division makes the findings required by K.S.A. 8-235b, and amendments thereto, for the issuance of an original license, the license shall be renewed without examination of the applicant's driving ability. If the division finds that any of the statements relating to revocation, suspension or refusal of licenses required under subsection (b) of K.S.A. 8-240, and amendments thereto, are in the affirmative, or if it finds that the license held by the applicant is not a valid one, or if the applicant has failed to make application for renewal of such person's license on or before the expiration date thereof, the division may require the applicant to take an examination of ability to exercise ordinary and reasonable control in the operation of a motor vehicle as provided in K.S.A. 8-235d, and amendments thereto.

(2) Any licensee, whose driver's license expires on their twenty-first birthday, shall have 45 days from the date of expiration of such license to make application to renew such licensee's license. Such license shall continue to be valid for such 45 days or until such license is renewed, whichever occurs sooner. A licensee who renews under the provisions of this paragraph shall not be required by the division to take an examination of ability to exercise ordinary and reasonable control in the operation of a motor vehicle as provided in K.S.A. 8-235d, and amendments thereto.

(e) (1) Prior to renewal of a driver's license, the applicant shall pass an examination of eyesight. Such examination shall be equivalent to the test required for an original driver's license under K.S.A. 8-235d, and amendments thereto. A driver's license examiner shall administer the examination without charge and shall report the results of the examination on a form provided by the division.

(2) In lieu of the examination of the applicant's eyesight by the examiner, the applicant may submit a report on the examination of eyesight by a physician licensed to practice medicine and surgery or by a licensed optometrist. The report shall be based on an examination of the applicant's eyesight not more than three months prior to the date the report is submitted, and it shall be made on a form furnished by the division to the applicant.

(3) The division shall determine whether the results of the eyesight examination or report is sufficient for renewal of the license and, if the results of the eyesight examination or report is insufficient, the division shall notify the applicant of such fact and return the license fee. In determining the sufficiency of an applicant's eyesight, the division may request an advisory opinion of the medical advisory board, which is hereby authorized to render such opinions.

(4) An applicant who is denied a license under this subsection (e) may reapply for renewal of such person's driver's license, except that if such application is not made within 90 days of the date the division sent notice to the applicant that the license would not be renewed, the applicant shall proceed as if applying for an original driver's license.

(5) When the division has good cause to believe that an applicant for renewal of a driver's license is incompetent or otherwise not qualified to operate a motor vehicle in accord with the public safety and welfare, the division may require such applicant to submit to such additional examinations as are necessary to determine that the applicant is qualified to receive the license applied for. Subject to paragraph (6) of this subsection, in so evaluating such qualifications, the division may request an advisory opinion of the medical advisory board which is hereby authorized to render such opinions in addition to its duties prescribed by subsection (b) of K.S.A. 8-255b, and amendments thereto. Any such applicant who is denied the renewal of such a driver's license because of a mental or physical disability shall be afforded a hearing in the manner prescribed by subsection (c) of K.S.A. 8-255, and amendments thereto.

(6) Seizure disorders which are controlled shall not be considered a disability. In cases where such seizure disorders are not controlled, the director or the medical advisory board may recommend that such person be issued a driver's license to drive class C or M vehicles and restricted to operating such vehicles as the division determines to be appropriate to assure the safe operation of a motor vehicle by the licensee. Restricted licenses issued pursuant to this paragraph shall be subject to suspension or revocation. For the purpose of this paragraph, seizure disorders which are controlled means that the licensee has not sustained a seizure involving a loss of consciousness in the waking state within six months preceding the application or renewal of a driver's license and whenever a person licensed to practice medicine and surgery makes a written report to the division stating that the licensee's seizures are controlled. The report shall be based on an examination of the applicant's medical condition not more than three months prior to the date the report is submitted. Such report shall be made on a form furnished to the applicant by the division. Any physician who makes such report shall not be liable for any damages which may be attributable to the issuance or renewal of a driver's license and subsequent operation of a motor vehicle by the licensee.

(f) If the driver's license of any person expires while such person is outside the state of Kansas, the license of such person shall be extended for a period not to exceed six months and shall be renewable, without a driving examination, at any time prior to the end of the sixth month following the original expiration date of such license or within 10 days after such person returns to the state, whichever time is sooner. This subsection (f) shall not apply to temporary drivers' licenses issued pursuant to subsection (b)(3) of K.S.A. 8-240, and amendments thereto.

(g) The division shall reference the website of the agency in a person's notice of expiration or renewal under subsection (c). The division shall provide the following information on the website of the agency:

(1) Information explaining the person's right to make an anatomical gift in accordance with K.S.A. 8-243, and amendments thereto, and the revised uniform anatomical gift act, K.S.A. 2016 Supp. 65-3220 through 65-3244, and amendments thereto;

(2) information describing the organ donation registry program maintained by the Kansas federally designated organ procurement organization. The information required under this paragraph shall include, in a type, size and format that is conspicuous in relation to the surrounding material, the address and telephone number of Kansas' federally designated organ procurement organization, along with an advisory to call such designated organ procurement organization with questions about the organ donor registry program;

(3) information giving the applicant the opportunity to be placed on the organ donation registry described in paragraph (2);

(4) inform the applicant that, if the applicant indicates under this subsection a willingness to have such applicant's name placed on the organ donor registry described in paragraph (2), the division will forward the applicant's name, gender, date of birth and most recent address to the organ donation registry maintained by the Kansas federally designated organ procurement organization, as required by paragraph (6);

(5) the division may fulfill the requirements of paragraph (4) by one or more of the following methods:

(A) Providing such information on the website of the agency; or

(B) providing printed material to an applicant who personally appears at an examining station;

(6) if an applicant indicates a willingness under this subsection to have such applicant's name placed on the organ donor registry, the division shall within 10 days forward the applicant's name, gender, date of birth and most recent address to the organ donor registry maintained by the Kansas federally designated organ procurement organization. The division may forward information under this subsection by mail or by electronic means. The division shall not maintain a record of the name or address of an individual who indicates a willingness to have such person's name placed on the organ donor registry after forwarding that information to the organ donor registry under this subsection. Information about an applicant's indication of a willingness to have such applicant's name placed on the organ donor registry that is obtained by the division and forwarded under this paragraph shall be confidential and not disclosed.

(h) Notwithstanding any other provisions of law, any offender under subsection (a)(1)(D) who held a valid driver's license on the effective date of this act may continue to operate motor vehicles until the next anniversary of the date of birth of such offender. Upon such date such driver's license shall expire and the offender shall be subject to the provisions of this section.

(i) The director of the division of vehicles shall submit a report to the legislature at the beginning of the regular session in 2012 regarding the impact of not requiring a written test for the renewal of a driver's license, including any cost savings to the division.

History: L. 1937, ch. 73, § 14; L. 1938, ch. 13, § 2; L. 1949, ch. 104, § 18; L. 1955, ch. 51, § 2; L. 1958, ch. 48, § 2 (Budget Session); L. 1959, ch. 49, § 15; L. 1968, ch. 5, § 1; L. 1969, ch. 52, § 2; L. 1973, ch. 30, § 3; L. 1975, ch. 36, § 18; L. 1975, ch. 37, § 3; L. 1982, ch. 41, § 2; L. 1983, ch. 33, § 1; L. 1986, ch. 38, § 2; L. 1988, ch. 47, § 8; L. 1991, ch. 36, § 10; L. 1992, ch. 25, § 1; L. 1993, ch. 154, § 7; L. 1995, ch. 45, § 2; L. 1997, ch. 36, § 3; L. 2001, ch. 82, § 1; L. 2002, ch. 60, § 2; L. 2006, ch. 214, § 4; L. 2006, ch. 214, § 5; L. 2007, ch. 68, § 3; L. 2007, ch. 195, § 4; L. 2010, ch. 146, § 3; May 27.

Revisor's Note:

Section was also amended by L. 2006, ch. 63, § 2, but that version was repealed by L. 2006, ch. 214, § 16.

Section was also amended by L. 2007, ch. 160, § 7 and L. 2007, ch. 127, § 26, but those versions were repealed by L. 2007, ch. 195, § 59.



8-248 Notice of change of address or name.

8-248. Notice of change of address or name. Whenever any person, after applying for or receiving a driver's license shall move from the mailing address or residence address named in such application or in the license issued to such person, or when the name of the licensee is changed by marriage or otherwise, such person, within 10 days thereafter, shall notify the division in writing of such person's old and new mailing and residence addresses or of such former and new names and of the number of any driver's license then held by such person.

The division shall mail all notices to the person's last known mailing address furnished to the division by the person if such address is different from the person's residence address.

History: L. 1937, ch. 73, § 15; L. 1949, ch. 104, § 19; L. 1959, ch. 49, § 16; L. 1975, ch. 36, § 19; L. 1991, ch. 37, § 2; July 1.



8-249 Records to be kept by division; rules and regulations.

8-249. Records to be kept by division; rules and regulations. (a) The division shall file every application for a driver's license received by it and shall maintain suitable records from which information showing the following may be obtained:

(1) All applications denied and the reason for such denial;

(2) all applications granted;

(3) the name of every licensee whose driver's license has been suspended or revoked by the division and after each such name note the reasons for such action; and

(4) all data fields printed on drivers' licenses and identification cards issued by the state.

(b) The division also shall file all accident reports and abstracts of court records of convictions received by it under the laws of the state and, in connection therewith, maintain convenient records or make suitable notations in order that an individual record of each licensee showing the convictions of moving violations, as defined by rules and regulations adopted by the secretary of revenue, of such licensee and the traffic accidents in which such licensee has been involved shall be readily ascertainable and available for the consideration of the division upon any application for renewal of a driver's license and at other suitable times.

History: L. 1937, ch. 73, § 16; L. 1949, ch. 104, § 20; L. 1959, ch. 49, § 17; L. 1975, ch. 36, § 20; L. 1981, ch. 41, § 1; L. 2007, ch. 160, § 8; July 1.



8-250 Authority of division to cancel license; surrender of license.

8-250. Authority of division to cancel license; surrender of license. (a) The division is hereby authorized to cancel any driver's license upon determining that the person was not entitled to the issuance thereof or failed to give the required or correct information in his or her application or committed any fraud in making such application. If the division determines that a person is not lawfully present in the United States, the division shall have the authority to cancel the person's driver's license.

(b) Upon cancellation of a driver's license or loss of lawful presence in the United States, the person must surrender the driver's license to the division.

History: L. 1937, ch. 73, § 17; L. 1949, ch. 104, § 21; L. 1959, ch. 49, § 18; L. 1975, ch. 36, § 21; L. 2007, ch. 160, § 9; July 1.



8-251 Suspending or revoking privileges of nonresidents; reporting convictions and bond or collateral forfeitures.

8-251. Suspending or revoking privileges of nonresidents; reporting convictions and bond or collateral forfeitures. (a) The privilege of driving a motor vehicle on the highways of this state given to a nonresident hereunder shall be subject to suspension or revocation by the division in like manner and for like cause as a driver's license may be suspended or revoked.

(b) The division is further authorized and directed, upon receiving a record of the conviction in this state of a nonresident driver of a motor vehicle of any offense under the motor-vehicle laws of this state or notice of the forfeiture of any bond or collateral given for such violation, to forthwith forward a certified copy of such record or notice to the motor-vehicle administrator in the state wherein the person so convicted is a resident.

History: L. 1937, ch. 73, § 18; L. 1949, ch. 104, § 22; L. 1955, ch. 52, § 1; L. 1959, ch. 49, § 19; L. 1975, ch. 36, § 22; Jan. 1, 1976.



8-252 Suspension or revocation of resident's license upon conviction in another state; period of suspension or revocation; return of license after suspension; granting new license after revocation; exceptions.

8-252. Suspension or revocation of resident's license upon conviction in another state; period of suspension or revocation; return of license after suspension; granting new license after revocation; exceptions. The division is authorized to suspend or revoke the driver's license of any resident of this state upon receiving notice of the conviction of such person in another state of an offense which, if committed in this state, would be grounds for the suspension or revocation of a driver's license. Any suspension or revocation of a driver's license by the division pursuant to this section shall be for a specific period of time designated in the division's order of suspension, not to exceed the period of time for which such person's privilege to drive in the other state was suspended or revoked for such offense, but in no event shall any suspension or revocation pursuant to this section exceed one year, except as provided in K.S.A. 8-2,125 through 8-2,142. The return of a person's license after the expiration of the period of any suspension hereunder, and the granting of a new license upon application of a person following the expiration of the period of any revocation hereunder, shall not be conditioned upon the restoration of such person's privilege to operate a motor vehicle by the state in which such person was convicted.

History: L. 1937, ch. 73, § 19; L. 1949, ch. 104, § 23; L. 1959, ch. 49, § 20; L. 1974, ch. 38, § 2; L. 1989, ch. 38, § 29; Jan. 1, 1991.



8-252a Suspension or revocation of driving privileges of nonresident or unlicensed person.

8-252a. Suspension or revocation of driving privileges of nonresident or unlicensed person. (a) Whenever a nonresident or a person who is unlicensed is convicted of any offense or is subject to a juvenile adjudication or an order of the division which would require the revocation or suspension of such person's driving privileges, if the person had been issued a driver's license by the division, such nonresident's privilege to operate a motor vehicle in this state or such unlicensed person's privilege of obtaining a driver's license issued by the division shall be revoked or suspended. Such revocation or suspension shall be for a period of time equal to the period of time that the driver's license of a licensed driver would be revoked or suspended. If the driving privileges of a licensed driver would be restricted by a court or the division, the driving privileges of a nonresident shall be restricted in the same manner. If the driving privileges of a licensed driver would be restricted by a court or the division, an unlicensed driver shall be eligible to apply for a driver's license during the period of restriction, but any license issued shall be subject to the same restrictions which would apply to a licensed driver.

(b) The division is hereby authorized to create a record with an identifying number and other identifying information, including address and date of birth, if known, for any nonresident or unlicensed driver subject to subsection (a). Such record shall include information showing any revocation, suspension or restriction entered under subsection (a) and the reason for such action in the same manner that records are maintained for licensed drivers, pursuant to K.S.A. 8-249, and amendments thereto. If any such person becomes a licensed driver, the information contained in such record shall be included in the person's driving record maintained by the division.

(c) The purpose of this section is to make nonresident and unlicensed drivers subject to the same driving sanctions as licensed residents.

(d) This section shall be part of and supplemental to the motor vehicle drivers' license act, article 2 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2001, ch. 112, § 1; Apr. 26.



8-253 Duty of court to require surrender of license upon revocation; report of convictions and adjudications; records; forms; notice of disposition of appeals.

8-253. Duty of court to require surrender of license upon revocation; report of convictions and adjudications; records; forms; notice of disposition of appeals. (a) When K.S.A. 8-254, and amendments thereto, makes mandatory the revocation of a person's driving privileges by the division, the court in which such conviction or adjudication is had shall require the surrender to it of all driver's licenses then held by the person so convicted or adjudicated, and the court shall forward the same, or if such court has a clerk shall direct the clerk to forward the same, together with a record of such conviction or adjudication to the division, within 10 days from the date the conviction or adjudication becomes final.

(b) Every court having jurisdiction over offenses committed under the motor vehicle drivers' license act shall forward to the division a record of the conviction of any person by such court for a violation of that act. Such record shall be made upon a form or in a format approved by the division.

(c) For the purpose of this act, the term "conviction" means a final conviction and without regard to whether sentence was suspended or probation granted after such conviction. Also, for the purposes of this act, a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction.

(d) The clerk of any court of record to which a conviction for violation of any law described in subsection (b) has been appealed shall within 10 days of the final disposition of the appeal forward a notification of such final disposition to the division.

History: L. 1937, ch. 73, § 20; L. 1949, ch. 104, § 24; L. 1959, ch. 49, § 21; L. 1963, ch. 52, § 1; L. 1974, ch. 38, § 3; L. 1976, ch. 48, § 1; L. 1983, ch. 34, § 1; L. 1988, ch. 47, § 5; L. 1994, ch. 319, § 1; L. 1996, ch. 120, § 1; July 1.



8-254 Mandatory revocation of driver's license by division of vehicles; exceptions for court imposed restrictions.

8-254. Mandatory revocation of driver's license by division of vehicles; exceptions for court imposed restrictions. (a) Subject to the provisions of subsection (b), the division shall revoke a person's driving privileges upon receiving a record of the person's conviction of any of the following offenses, including municipal violations, when the conviction has become final, or upon receiving a record of a person's adjudication as a juvenile offender for commission of an act which, if committed by a person 18 or more years of age, would constitute any of the following offenses when the adjudication has become final:

(1) Involuntary manslaughter, as defined in subsection (a)(2) of K.S.A. 2016 Supp. 21-5405, and amendments thereto, if the crime is committed while committing a violation of K.S.A. 8-1566 or subsection (a) of 8-1568, and amendments thereto, or the ordinance of a city or resolution of a county which prohibits any acts prohibited by those statutes;

(2) vehicular homicide, as defined in K.S.A. 2016 Supp. 21-5406, and amendments thereto;

(3) battery, as defined in subsection (a)(1) of K.S.A. 2016 Supp. 21-5413, and amendments thereto, if the crime is committed while committing a violation of K.S.A. 8-1566 or 8-1568, and amendments thereto, or the ordinance of a city or resolution of a county which prohibits the acts prohibited by those statutes;

(4) failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in the death or personal injury of another;

(5) conviction, or forfeiture of bail not vacated, upon a charge of reckless driving;

(6) conviction, or forfeiture of bail not vacated of any felony in the commission of which a motor vehicle is used; or

(7) fleeing or attempting to elude a police officer as provided in K.S.A. 8-1568, and amendments thereto, or conviction of violation of an ordinance of any city or a law of another state which is in substantial conformity with such statute.

(b) In lieu of revoking a person's driving privileges as provided by subsection (a), the court in which the person is convicted or adjudicated may place restrictions on the person's driving privileges as provided by K.S.A. 8-292, and amendments thereto, unless the violation was committed while operating a commercial motor vehicle, as defined in K.S.A. 8-2,128. Driving privileges are to be automatically revoked if the violation which leads to the subsequent conviction occurs in a commercial motor vehicle, as defined in K.S.A. 8-2,128.

History: L. 1937, ch. 73, § 21; L. 1943, ch. 82, § 1; L. 1949, ch. 104, § 25; L. 1959, ch. 49, § 22; L. 1963, ch. 53, § 1; L. 1970, ch. 51, § 1; L. 1974, ch. 39, § 1; L. 1975, ch. 36, § 23; L. 1981, ch. 42, § 1; L. 1983, ch. 34, § 2; L. 1984, ch. 37, § 2; L. 1988, ch. 47, § 2; L. 1989, ch. 38, § 30; L. 2011, ch. 30, § 86; July 1.



8-255 Restriction, suspension or revocation of driving privileges by division of vehicles; grounds; procedure for restriction, suspension or revocation; driver improvement clinics; reinstatement fee.

8-255. Restriction, suspension or revocation of driving privileges by division of vehicles; grounds; procedure for restriction, suspension or revocation; driver improvement clinics; reinstatement fee. (a) The division is authorized to restrict, suspend or revoke a person's driving privileges upon a showing by its records or other sufficient evidence the person:

(1) Has been convicted with such frequency of serious offenses against traffic regulations governing the movement of vehicles as to indicate a disrespect for traffic laws and a disregard for the safety of other persons on the highways;

(2) has been convicted of three or more moving traffic violations committed on separate occasions within a 12-month period;

(3) is incompetent to drive a motor vehicle;

(4) has been convicted of a moving traffic violation, committed at a time when the person's driving privileges were restricted, suspended or revoked; or

(5) is a member of the armed forces of the United States stationed at a military installation located in the state of Kansas, and the authorities of the military establishment certify that such person's on-base driving privileges have been suspended, by action of the proper military authorities, for violating the rules and regulations of the military installation governing the movement of vehicular traffic or for any other reason relating to the person's inability to exercise ordinary and reasonable control in the operation of a motor vehicle.

(b) (1) The division shall:

(A) Suspend a person's driving privileges:

(i) When required by K.S.A. 8-262, 8-1014 or 41-727, and amendments thereto;

(ii) upon a person's second conviction of theft, as defined in subsection (a)(5) of K.S.A. 2016 Supp. 21-5801, and amendments thereto, for six months; and

(iii) upon a person's third or subsequent conviction of theft, as defined in subsection (a)(5) of K.S.A. 2016 Supp. 21-5801, and amendments thereto, for one year;

(B) disqualify a person's privilege to drive commercial motor vehicles when required by K.S.A. 8-2,142, and amendments thereto; and

(C) restrict a person's driving privileges when required by K.S.A. 2016 Supp. 39-7,155, and amendments thereto.

(2) As used in this subsection, "conviction" means a final conviction without regard to whether the sentence was suspended or probation granted after such conviction. Forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction. "Conviction" includes being convicted of a violation of K.S.A. 21-3765, prior to its repeal, or subsection (a)(5) of K.S.A. 2016 Supp. 21-5801, and amendments thereto.

(c) When the action by the division restricting, suspending, revoking or disqualifying a person's driving privileges is based upon a report of a conviction or convictions from a convicting court, the person may not request a hearing but, within 30 days after notice of restriction, suspension, revocation or disqualification is mailed, may submit a written request for administrative review and provide evidence to the division to show the person whose driving privileges have been restricted, suspended, revoked or disqualified by the division was not convicted of the offense upon which the restriction, suspension, revocation or disqualification is based. Within 30 days of its receipt of the request for administrative review, the division shall notify the person whether the restriction, suspension, revocation or disqualification has been affirmed or set aside. The request for administrative review shall not stay any action taken by the division.

(d) Upon restricting, suspending, revoking or disqualifying the driving privileges of any person as authorized by this act, the division shall immediately notify the person in writing. Except as provided by K.S.A. 8-1002 and 8-2,145, and amendments thereto, and subsections (c) and (g), if the person makes a written request for hearing within 30 days after such notice of restriction, suspension or revocation is mailed, the division shall afford the person an opportunity for a hearing as early as practical not sooner than five days nor more than 30 days after such request is mailed. If the division has not revoked or suspended the person's driving privileges or vehicle registration prior to the hearing, the hearing may be held within not to exceed 45 days. Except as provided by K.S.A. 8-1002 and 8-2,145, and amendments thereto, the hearing shall be held in the person's county of residence or a county adjacent thereto, unless the division and the person agree that the hearing may be held in some other county. Upon the hearing, the director or the director's duly authorized agent may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers and may require an examination or reexamination of the person. When the action proposed or taken by the division is authorized but not required, the division, upon the hearing, shall either rescind or affirm its order of restriction, suspension or revocation or, good cause appearing therefor, extend the restriction or suspension of the person's driving privileges, modify the terms of the restriction or suspension or revoke the person's driving privileges. When the action proposed or taken by the division is required, the division, upon the hearing, shall either affirm its order of restriction, suspension, revocation or disqualification, or, good cause appearing therefor, dismiss the administrative action. If the person fails to request a hearing within the time prescribed or if, after a hearing, the order of restriction, suspension, revocation or disqualification is upheld, the person shall surrender to the division, upon proper demand, any driver's license in the person's possession.

(e) In case of failure on the part of any person to comply with any subpoena issued on behalf of the division or the refusal of any witness to testify to any matters regarding which the witness may be lawfully interrogated, the district court of any county, on application of the division, may compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court. Each witness who appears before the director or the director's duly authorized agent by order or subpoena, other than an officer or employee of the state or of a political subdivision of the state, shall receive for the witness' attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid upon the presentation of proper vouchers sworn to by the witness.

(f) The division, in the interest of traffic and safety, may establish or contract with a private individual, corporation, partnership or association for the services of driver improvement clinics throughout the state and, upon reviewing the driving record of a person whose driving privileges are subject to suspension under subsection (a)(2), may permit the person to retain such person's driving privileges by attending a driver improvement clinic. Any person other than a person issued a commercial driver's license under K.S.A. 8-2,125 et seq., and amendments thereto, desiring to attend a driver improvement clinic shall make application to the division and such application shall be accompanied by the required fee. The secretary of revenue shall adopt rules and regulations prescribing a driver's improvement clinic fee which shall not exceed $500 and such rules and regulations deemed necessary for carrying out the provisions of this section, including the development of standards and criteria to be utilized by such driver improvement clinics. Amounts received under this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the same in the state treasury as prescribed by subsection (f) of K.S.A. 8-267, and amendments thereto.

(g) When the action by the division restricting a person's driving privileges is based upon certification by the secretary for children and families pursuant to K.S.A. 2016 Supp. 39-7,155, and amendments thereto, the person may not request a hearing but, within 30 days after notice of restriction is mailed, may submit a written request for administrative review and provide evidence to the division to show the person whose driving privileges have been restricted by the division is not the person certified by the secretary for children and families, did not receive timely notice of the proposed restriction from the secretary for children and families or has been decertified by the secretary for children and families. Within 30 days of its receipt of the request for administrative review, the division shall notify the person whether the restriction has been affirmed or set aside. The request for administrative review shall not stay any action taken by the division.

(h) Any person whose driving privileges have been suspended under subsection (b)(1)(A)(ii) or (b)(1)(A)(iii), shall pay a reinstatement fee in the amount of $100 to the division. The division shall remit all revenues received from such fees, at least monthly, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury and credit to the state highway fund.

History: L. 1937, ch. 73, § 22; L. 1949, ch. 104, § 26; L. 1959, ch. 49, § 24; L. 1965, ch. 63, § 1; L. 1967, ch. 59, § 4; L. 1968, ch. 301, § 1; L. 1972, ch. 27, § 1; L. 1974, ch. 38, § 4; L. 1975, ch. 36, § 24; L. 1982, ch. 144, § 1; L. 1983, ch. 35, § 1; L. 1983, ch. 34, § 3; L. 1983, ch. 36, § 1; L. 1988, ch. 47, § 9; L. 1990, ch. 44, § 1; L. 1991, ch. 36, § 11; L. 1994, ch. 353, § 1; L. 2000, ch. 97, § 2; L. 2001, ch. 5, § 32; L. 2001, ch. 200, § 2; L. 2006, ch. 186, § 5; L. 2009, ch. 107, § 3; L. 2011, ch. 30, § 87; L. 2014, ch. 115, § 1; July 1.



8-255b Medical advisory board; appointment; procedure; advisory opinions; limiting tort liability.

8-255b. Medical advisory board; appointment; procedure; advisory opinions; limiting tort liability. (a) The secretary of revenue may appoint a medical advisory board which shall be composed of five members. Such board shall be within the department of revenue and attached to the division of vehicles. The members of the board shall include, but not be limited to, a physician licensed to practice ophthalmology, a licensed optometrist, a licensed psychiatrist, and a licensed physician specializing in internal medicine. The board shall meet at the request of the director of vehicles or at the request of any two members of the advisory board or upon petition to the advisory board by a person whose license to operate a motor vehicle has been suspended or revoked. Members of the medical advisory board attending meetings of such board, or attending a subcommittee meeting thereof authorized by such board, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto.

(b) The medical advisory board is created for the purpose of giving advisory opinions to the director of vehicles in the case of any person whose license to operate a motor vehicle has been suspended, revoked or reviewed by the director of vehicles and for good cause shown that the operation of a motor vehicle on a highway by such person would be inimical to public safety and welfare because of an existing or suspected mental or physical disability.

(c) The providing of advisory opinions by the medical advisory board and action pursuant thereto by the director of vehicles is a discretionary function or duty under the Kansas tort claims act.

History: L. 1969, ch. 367, § 1; L. 1972, ch. 342, § 42; L. 1974, ch. 348, § 8; L. 1975, ch. 36, § 25; L. 1982, ch. 41, § 3; L. 2001, ch. 82, § 2; July 1.



8-255c No duty to report information to division or medical advisory board; nonliability for reports of information; information to be kept confidential.

8-255c. No duty to report information to division or medical advisory board; nonliability for reports of information; information to be kept confidential. (a) No person reporting to the division or to the medical advisory board in good faith any information that any such person may have relating to the mental or physical condition of an applicant for or a holder of a driver's license shall be subject to a civil action for damages as a result of reporting such information. Nothing in this section shall be construed to create a duty to report, nor shall a physician or optometrist be required by law to report information to the division or to the medical advisory board as to the mental or physical condition of any patient.

(b) A physician or optometrist may report to the division or to the medical advisory board any person diagnosed or assessed as having a disorder or condition that in such physician's or optometrist's professional judgment could prevent such person from safely operating a motor vehicle or could constitute an immediate and serious danger to the public. Such report shall state the diagnosis or assessment and whether the condition is likely to be permanent or temporary. The existence of a privilege pursuant to K.S.A. 60-427, and amendments thereto, shall not prevent a physician or optometrist from making a report. All reports made to, and all medical records reviewed and maintained by, the division pursuant to this section shall be kept confidential and shall not be disclosed except upon the order of a court of competent jurisdiction, pursuant to the request of the division or medical advisory board and shall not be subject to subpoena, discovery or other demand in any other administrative, criminal or civil matter.

History: L. 1982, ch. 41, § 4; L. 1993, ch. 100, § 1; L. 2004, ch. 155, § 2; July 1.



8-256 Period of suspension or revocation.

8-256. Period of suspension or revocation. The division shall not suspend or revoke a person's license to operate a motor vehicle on the public highways for a period of more than one year, except as specifically authorized by statute.

History: L. 1937, ch. 73, § 23; L. 1941, ch. 95, § 1; L. 1943, ch. 82, § 2; L. 1949, ch. 104, § 28; L. 1959, ch. 49, § 25; L. 1967, ch. 60, § 3; L. 1972, ch. 28, § 1; L. 1975, ch. 36, § 26; L. 1977, ch. 38 ,§ 1; L. 1982, ch. 206, § 3; L. 1986, ch. 39, § 1; L. 1989, ch. 38, § 31; L. 1994, ch. 353, § 2; July 1.



8-256a Application of act to certain persons.

8-256a. Application of act to certain persons. The provisions of this act [*] shall apply to all persons whose licenses are presently revoked.

History: L. 1967, ch. 60, § 4; April 28.

* "This act," see, L. 1967, ch. 60 in Comparative Table of Sections in Constitutions Volume.



8-257 Surrender of license; division authorized to destroy; application.

8-257. Surrender of license; division authorized to destroy; application. (a) The division, upon suspending or revoking a license, shall require that such license shall be surrendered to the division.

(b) Upon the receipt of any Kansas driver's license or permit that has been surrendered under any provision of law, and notwithstanding any other provision of law that requires the division to retain the license or permit, the division may destroy such license or permit.

(c) For purposes of this section, the term "surrendered" shall include, but not be limited to, Kansas drivers' licenses and permits received by the division due to the application of the following statutes: K.S.A. 8-246, 8-250, 8-253, 8-255, 8-260, 8-292, 8-298, 8-2,142, 8-1002, 8-1567a, 8-1599 and 8-2117 and K.S.A. 2016 Supp. 38-2361, and amendments thereto.

History: L. 1937, ch. 73, § 24; L. 1949, ch. 104, § 29; L. 1967, ch. 59, § 5; L. 2008, ch. 18, § 1; July 1.



8-258 No operation under foreign license during suspension or revocation in this state.

8-258. No operation under foreign license during suspension or revocation in this state. Any resident or nonresident, whose license to operate a motor vehicle in this state has been suspended or revoked as provided in this act or whose privilege to obtain a driver's license has been suspended or revoked pursuant to K.S.A. 8-252a, and amendments thereto, shall not operate a motor vehicle in this state under a license, permit or registration certificate issued by any other jurisdiction or otherwise during such suspension or after such revocation until a new license is obtained when and as permitted under this act.

History: L. 1937, ch. 73, § 25; L. 1949, ch. 104, § 30; L. 1959, ch. 49, § 26; L. 1975, ch. 36, § 27; L. 2001, ch. 112, § 3; Apr. 26.



8-259 Cancellation, suspension, revocation or denial of license by division; judicial review.

8-259. Cancellation, suspension, revocation or denial of license by division; judicial review. (a) Except in the case of mandatory revocation under K.S.A. 8-254 or 8-286, and amendments thereto, mandatory suspension for an alcohol or drug-related conviction under subsection (b) of K.S.A. 8-1014, and amendments thereto, mandatory suspension under K.S.A. 8-262, and amendments thereto, or mandatory disqualification of the privilege to drive a commercial motor vehicle under subsection (a)(1)(A), (a)(1)(B), (a)(1)(C), (a)(2)(A), (a)(3)(A) or (a)(3)(B) of K.S.A. 8-2,142, and amendments thereto, the cancellation, suspension, revocation, disqualification or denial of a person's driving privileges by the division is subject to review. Such review shall be in accordance with the Kansas judicial review act. In the case of review of an order of suspension under K.S.A. 8-1001 et seq., and amendments thereto, or of an order of disqualification under subsection (a)(1)(D) of K.S.A. 8-2,142, and amendments thereto, the petition for review shall be filed within 14 days after the effective date of the order and venue of the action for review is the county where the administrative proceeding was held or the county where the person was arrested. In all other cases, the time for filing the petition is as provided by K.S.A. 77-613, and amendments thereto, and venue is the county where the licensee resides. The action for review shall be by trial de novo to the court. The court shall take testimony, examine the facts of the case and determine whether the petitioner is entitled to driving privileges or whether the petitioner's driving privileges are subject to suspension, cancellation or revocation under the provisions of this act. Unless the petitioner's driving privileges have been extended pursuant to subsection (o) of K.S.A. 8-1020, and amendments thereto, the court on review may grant a stay or other temporary remedy pursuant to K.S.A. 77-616, and amendments thereto, after considering the petitioner's traffic violations record and liability insurance coverage. If a stay is granted, it shall be considered equivalent to any license surrendered. If a stay is not granted, trial shall be set upon 21 days' notice to the legal services bureau of the department of revenue. No stay shall be issued if a person's driving privileges are canceled pursuant to K.S.A. 8-250, and amendments thereto.

(b) The clerk of any court to which an appeal has been taken under this section, within 14 days after the final disposition of such appeal, shall forward a notification of the final disposition to the division.

History: L. 1937, ch. 73, § 26; L. 1949, ch. 104, § 31; L. 1959, ch. 49, § 27; L. 1963, ch. 52, § 2; L. 1985, ch. 47, § 1; L. 1986, ch. 318, § 16; L. 1987, ch. 184, § 1; L. 1988, ch. 47, § 10; L. 1989, ch. 38, § 32; L. 1990, ch. 44, § 2; L. 1991, ch. 36, § 12; L. 1993, ch. 259, § 15; L. 1994, ch. 353, § 3; L. 2005, ch. 31, § 3; L. 2010, ch. 135, § 4; L. 2011, ch. 91, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 8-259a.



8-260 Unlawful use of driver's license or nondriver's identification card; other unlawful acts relating thereto.

8-260. Unlawful use of driver's license or nondriver's identification card; other unlawful acts relating thereto. (a) It shall be unlawful for any person, for any purpose, to:

(1) Display or cause or permit to be displayed or have in possession any fictitious or fraudulently altered driver's license.

(2) Lend any driver's license to any other person or knowingly permit the use thereof by another.

(3) Display or represent as the person's own, any driver's license not issued to the person.

(4) Fail or refuse to surrender to the division upon its lawful demand any driver's license which has been suspended, revoked, or canceled.

(5) Use a false or fictitious name in any application for a driver's license, or any renewal or replacement thereof, or knowingly conceal a material fact, or otherwise commit a fraud in any such application.

(6) Permit any unlawful use of a driver's license issued to the person.

(7) Photograph, photostat, duplicate or in any way reproduce any driver's license or facsimile thereof in such a manner that it could be mistaken for a valid driver's license or display or have in possession any such photograph, photostat, duplicate, reproduction or facsimile unless authorized by law.

(8) Display or possess any photograph, photostat, duplicate or facsimile of a driver's license unless authorized by law.

(9) Display or cause or permit to be displayed any canceled, revoked or suspended driver's license.

(b) Violation of paragraphs (1) or (9) of subsection (a) is a class B nonperson misdemeanor. Violation of paragraphs (2), (3), (4), (6), (7) or (8) of subsection (a) is a class A nonperson misdemeanor. Violation of paragraph (5) of subsection (a) is a severity level 9, nonperson felony.

(c) It shall be unlawful for any person to:

(1) Lend any driver's license to or knowingly permit the use of any driver's license by any person under 21 years of age for use in the purchase of any alcoholic liquor.

(2) Lend any driver's license to or knowingly permit the use of any driver's license by a person under the legal age for consumption of cereal malt beverage for use in the purchase of any cereal malt beverage.

(3) Lend any driver's license, nondriver's identification card or other form of identification to aid another person in wrongfully obtaining a driver's license or replacement driver's license.

(4) Display or cause to be displayed or have in possession any fictitious or fraudulently altered driver's license by any person under 21 years of age for use in the purchase of any alcoholic liquor or cereal malt beverage.

(d) (1) Upon a first conviction of a violation of any provision of subsection (c) a person shall be guilty of a class B nonperson misdemeanor and shall be sentenced to not less than 100 hours of public service and fined not less than $200 nor more than $500.

(2) On a second or subsequent conviction of a violation of any provision of subsection (c), a person shall be guilty of a class A nonperson misdemeanor.

(e) The provisions of this section shall apply to any driver's license, nondriver's identification card or other form of identification whether issued under the laws of this state or issued under the laws of another state or jurisdiction.

History: L. 1937, ch. 73, § 27; L. 1949, ch. 104, § 32; L. 1959, ch. 49, § 28; L. 1975, ch. 36, § 28; L. 1979, ch. 38, § 1; L. 1983, ch. 32, § 2; L. 1985, ch. 171, § 1; L. 1991, ch. 38, § 1; L. 1994, ch. 24, § 3; L. 1996, ch. 219, § 3; L. 1997, ch. 141, § 1; May 1.



8-261a Making false affidavit perjury.

8-261a. Making false affidavit perjury. Any person who shall willfully and corruptly swear or affirm falsely to any material matter or thing required by the terms of this act to be sworn to or affirmed, is guilty of perjury and upon conviction shall be punishable by fine or imprisonment as other persons committing perjury are punishable.

History: L. 1959, ch. 49, § 29; July 1.



8-262 Driving while license canceled, suspended or revoked; penalty; extension of time of suspension or revocation; ignition interlock device restriction.

8-262. Driving while license canceled, suspended or revoked; penalty; extension of time of suspension or revocation; ignition interlock device restriction. (a) (1) Any person who drives a motor vehicle on any highway of this state at a time when such person's privilege so to do is canceled, suspended or revoked or while such person's privilege to obtain a driver's license is suspended or revoked pursuant to K.S.A. 8-252a, and amendments thereto, shall be guilty of a class B nonperson misdemeanor on the first conviction and a class A nonperson misdemeanor on the second or subsequent conviction.

(2) No person shall be convicted under this section if such person was entitled at the time of arrest under K.S.A. 8-257, and amendments thereto, to the return of such person's driver's license.

(3) Except as otherwise provided by subsection (a)(4) or (c), every person convicted under this section shall be sentenced to at least five days' imprisonment and fined at least $100 and upon a second conviction shall not be eligible for parole until completion of five days' imprisonment.

(4) Except as otherwise provided by subsection (c), if a person: (A) Is convicted of a violation of this section, committed while the person's privilege to drive or privilege to obtain a driver's license was suspended or revoked for a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or any ordinance of any city or resolution of any county or a law of another state, which ordinance or resolution or law prohibits the acts prohibited by those statutes; and (B) is or has been also convicted of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or any ordinance of any city or resolution of any county or law of another state, which ordinance or resolution or law prohibits the acts prohibited by those statutes, committed while the person's privilege to drive or privilege to obtain a driver's license was so suspended or revoked, the person shall not be eligible for suspension of sentence, probation or parole until the person has served at least 90 days' imprisonment, and any fine imposed on such person shall be in addition to such a term of imprisonment.

(b) The division, upon receiving a record of the conviction of any person under this section, or any ordinance of any city or resolution of any county or a law of another state which is in substantial conformity with this section, upon a charge of driving a vehicle while the license of such person is revoked or suspended, shall extend the period of such suspension or revocation for an additional period of 90 days.

(c) (1) The person found guilty of a class A nonperson misdemeanor on a third or subsequent conviction of this section shall be sentenced to not less than 90 days' imprisonment and fined not less than $1,500 if such person's privilege to drive a motor vehicle is canceled, suspended or revoked because such person:

(A) Refused to submit and complete any test of blood, breath or urine requested by law enforcement excluding the preliminary screening test as set forth in K.S.A. 8-1012, and amendments thereto;

(B) was convicted of violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage;

(C) was convicted of vehicular homicide, K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto, involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or involuntary manslaughter as defined in subsection (a)(3) of K.S.A. 2016 Supp. 21-5405, and amendments thereto, or any other murder or manslaughter crime resulting from the operation of a motor vehicle; or

(D) was convicted of being a habitual violator, K.S.A. 8-287, and amendments thereto.

(2) The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, or any municipal ordinance to serve the remainder of the minimum sentence only after such person has served 48 consecutive hours' imprisonment.

(d) For the purposes of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section, "conviction" includes a conviction of a violation of any ordinance of any city or resolution of any county or a law of another state which is in substantial conformity with this section.

History: L. 1937, ch. 73, § 29; L. 1949, ch. 104, § 33; L. 1959, ch. 49, § 30; L. 1967, ch. 59, § 6; L. 1970, ch. 52, § 1; L. 1972, ch. 28, § 2; L. 1974, ch. 38, § 5; L. 1981, ch. 43, § 1; L. 1983, ch. 34, § 4; L. 1985, ch. 48, § 1; L. 1985, ch. 78, § 6; L. 1991, ch. 39, § 1; L. 1992, ch. 239, § 27; L. 1993, ch. 291, § 2; L. 1994, ch. 353, § 4; L. 1999, ch. 164, § 1; L. 2001, ch. 112, § 4; L. 2001, ch. 200, § 3; L. 2006, ch. 211, § 10; L. 2007, ch. 181, § 2; L. 2011, ch. 30, § 88; L. 2011, ch. 105, § 5; L. 2012, ch. 172, § 5; July 1.

Section was also amended by L. 2011, ch. 30, § 88, but that version was repealed by L. 2011, ch. 105, § 36.



8-263 Permitting unauthorized minor to drive.

8-263. Permitting unauthorized minor to drive. No person shall cause or knowingly permit his or her child or ward under the age of eighteen years to drive a motor vehicle upon any highway when such minor is not authorized under the provisions of this act or in violation of any of said provisions.

History: L. 1937, ch. 73, § 30; L. 1949, ch. 104, § 34; July 1.



8-264 Permitting unauthorized person to drive.

8-264. Permitting unauthorized person to drive. No person shall authorize or knowingly permit a motor vehicle owned by him or her under such person's control to be driven upon any highway by any person who is not licensed under the provisions of this act.

History: L. 1937, ch. 73, § 31; L. 1949, ch. 104, § 35; July 1.



8-265 Employing persons to operate vehicle; proper class of license required.

8-265. Employing persons to operate vehicle; proper class of license required. No person shall employ any person to operate a motor vehicle, if the person so employed is not then licensed to operate the appropriate class of motor vehicles as provided in this act.

History: L. 1937, ch. 73, § 32; L. 1949, ch. 104, § 36; L. 1975, ch. 36, § 29; Jan. 1, 1976.



8-266 Renting motor vehicle to another; record.

8-266. Renting motor vehicle to another; record. (a) No person shall rent a motor vehicle to any other person unless the latter person is then duly licensed hereunder to operate such motor vehicle or, in the case of a nonresident, then duly licensed under the laws of the state of his or her residence, except a nonresident whose home state does not require that a driver be licensed.

(b) No person shall rent a motor vehicle to another until such person has inspected the license of the person to whom the vehicle is to be rented and compared and verified the signature thereon with the signature of such person written in his or her presence.

(c) Every person renting a motor vehicle to another shall keep a record of the registration number of the motor vehicle so rented, the name and address of the person to whom the vehicle is rented, the number of the license of said latter person and the date and place when and where said license was issued. Such record shall be open to inspection by any police officer or officer or employee of the division.

History: L. 1937, ch. 73, § 33; L. 1949, ch. 104, § 37; L. 1975, ch. 36, § 30; Jan. 1, 1976.



8-266b Drivers' manual.

8-266b. Drivers' manual. The director of vehicles shall cause to be prepared and printed a suitable Kansas drivers' manual. It shall be the duty of the division to distribute the manual in such manner that each applicant for a driver's license, upon request, may be presented with a copy thereof at the time of making application for a driver's license. The cost of such manuals shall be paid from the state highway fund.

History: L. 1949, ch. 104, § 39; L. 1975, ch. 36, § 31; Jan. 1, 1976.



8-267 Disposition and use of moneys; state safety fund, motorcycle safety fund, truck driver training fund, photo fee fund, hazmat fee fund, state highway fund, division of vehicles operating fund and correctional services special revenue fund.

8-267. Disposition and use of moneys; state safety fund, motorcycle safety fund, truck driver training fund, photo fee fund, hazmat fee fund, state highway fund, division of vehicles operating fund and correctional services special revenue fund. All moneys received under this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall:

(a) Credit 37.5% of all moneys so received from class C driver's licenses and 20% of all moneys so received from class M driver's licenses and 20% of all moneys so received from class A or B driver's licenses and 20% of all moneys so received from all commercial driver licensee classes remaining after the $2 credit provided in subsection (c) to a special fund, which is hereby created and shall be known as the state safety fund;

(b) credit 20% of all moneys so received from class M driver's licenses to a special fund which is hereby created and shall be known as the motorcycle safety fund;

(c) credit $2 from each commercial driver's license fee to a special fund which is hereby created and shall be known as the truck driver training fund;

(d) credit all photo fees collected under K.S.A. 8-243, and amendments thereto, to the photo fee fund;

(e) credit all hazardous materials endorsement fees collected under K.S.A. 2016 Supp. 8-2,151, and amendments thereto, to the hazmat fee fund; and

(f) credit the driver improvement clinic fees collected under K.S.A. 8-255, and amendments thereto, as follows:

(1) Credit 50% of each such fee to the division of vehicles operating fund; and

(2) credit 50% of each such fee to the correctional services special revenue fund.

Moneys in the state safety fund and in the motorcycle safety fund shall be distributed to provide funds for driver training courses in the schools in Kansas and for the administration of this act, as the legislature shall provide. In addition, moneys in the motorcycle safety fund shall be distributed to provide funds for courses in motorcycle safety in community colleges in Kansas. Moneys in the truck driver training fund shall be distributed to provide funds for courses in truck driver training in community colleges, area vocational schools and area vocational-technical schools in Kansas. Except as otherwise provided by K.S.A. 8-241, and amendments thereto, the state treasurer shall credit the balance of all moneys received under this act, including all moneys received from commercial driver's license endorsements to the state highway fund.

History: L. 1937, ch. 73, § 34; L. 1939, ch. 84, § 2; L. 1949, ch. 104, § 40; L. 1955, ch. 53, § 1; L. 1959, ch. 49, § 32; L. 1961, ch. 53, § 1; L. 1963, ch. 54, § 1; L. 1972, ch. 342, § 43; L. 1975, ch. 36, § 32; L. 1982, ch. 42, § 2; L. 1986, ch. 38, § 3; L. 1989, ch. 39, § 2; L. 1990, ch. 41, § 3; L. 1990, ch. 43, § 5; L. 1991, ch. 36, § 13; L. 2001, ch. 5, § 33; L. 2003, ch. 63, § 3; L. 2005, ch. 31, § 1; L. 2009, ch. 107, § 4; Jan. 1, 2010.



8-268 Penalties for violations.

8-268. Penalties for violations. Any person who shall violate any provision of this act, unless otherwise specifically provided, shall be guilty of a misdemeanor, and on conviction, unless otherwise specifically provided, shall be fined not more than five hundred dollars ($500) or be sentenced to the county jail for a period of not more than ninety (90) days or both such fine and imprisonment.

History: L. 1937, ch. 73, § 35; L. 1929, ch. 104, § 42; L. 1959, ch. 49, § 31; July 1.



8-268a Invalidity of part.

8-268a. Invalidity of part. If any part or parts of this act shall be held to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this act and the legislature hereby declares that it would have passed the remaining parts of this act if it had known that such part or parts thereof would be declared unconstitutional.

History: L. 1949, ch. 104, § 52; July 1.



8-269 Uniformity of interpretation.

8-269. Uniformity of interpretation. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1937, ch. 73, § 36; July 1.



8-270 Effect of noncompliance.

8-270. Effect of noncompliance. The operation of a vehicle in this state without complying with the provisions of this act shall not be considered as operating the same unlawfully or in violation of law so as to affect the validity of any contract or policy of liability insurance or indemnity against liability for personal injuries or damages to property, or fire, theft or collision insurance carried on such vehicle.

History: L. 1937, ch. 73, § 37; July 1.



8-271 Title of act.

8-271. Title of act. This act and the acts of which this act is amendatory shall be known and may be cited as the motor vehicle drivers' license act.

History: L. 1937, ch. 73, § 38; L. 1974, ch. 38, § 6; July 1.



8-272 State safety fund, motorcycle safety fund and truck driver training fund; entitlements; certification of amounts; distribution; proration of insufficient appropriations; motorcycle safety courses and instructors; vocational education school, truck driver training.

8-272. State safety fund, motorcycle safety fund and truck driver training fund; entitlements; certification of amounts; distribution; proration of insufficient appropriations; motorcycle safety courses and instructors; vocational education school, truck driver training. (a) Any school district conducting an approved course in driver training and any student attending a nonpublic school accredited by the state board of education conducting an approved course in driver training shall be entitled to participate in the state safety fund created by K.S.A. 8-267, and amendments thereto. In August of each year, the superintendent of each school district and the governing authority of each nonpublic school shall report to the state board of education the number of students who have been in attendance for a complete driver training course conducted by such school district or nonpublic school during the past school year. The state board of education shall certify to the director of accounts and reports the amount due each school district and each student of a nonpublic school entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each school district and to each student of a nonpublic school entitled to payment under this subsection upon vouchers approved by the state board and shall cause such warrants to be delivered to the respective school districts and nonpublic schools. If the amount appropriated in any year from the state safety fund is insufficient to pay the full amount each school district and each student of a nonpublic school is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all school districts and all students of nonpublic schools in proportion to the amount each school district and each student of a nonpublic school is entitled to receive. No moneys in the state safety fund shall be used for any purpose other than that specified in this subsection or for the support of driver improvement programs. The state board of education shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

(b) (1) Any school district conducting an approved course in motorcycle safety as a part of an approved course in driver training; any student attending a nonpublic school accredited by the state board of education conducting an approved course in motorcycle safety as a part of an approved course in driver training or any community college conducting an approved course in motorcycle safety shall be entitled to participate in the motorcycle safety fund created by K.S.A. 8-267, and amendments thereto. The state board of education may establish, by rules and regulations, standards for the conduct, operation and approval of courses in motorcycle safety and for the qualifications of instructors for such courses conducted by a school district or nonpublic accredited school. Such standards shall not include the requirement that instructors be licensed by the state board of education. In August of each year, the superintendent of each school district or the governing authority of each nonpublic school shall report to the state board of education the number of students who have been in attendance for a complete course in motorcycle safety as a part of the driver training course conducted by such school district or nonpublic school during the past school year. The state board of education shall certify to the director of accounts and reports the amount due each school district and each student of a nonpublic school entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each school district and to each student of a nonpublic school entitled to payment under this subsection upon vouchers approved by the state board and shall cause such warrants to be delivered to the respective school districts and nonpublic schools. If the amount appropriated in any year from the motorcycle safety fund shall be insufficient to pay the full amount each school district and each student of a nonpublic school is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all school districts and all students of nonpublic schools in proportion to the amount each school district and each student of a nonpublic school is entitled to receive. No moneys in the motorcycle safety fund shall be used for any purpose other than that specified in this subsection or for the support of motorcycle driver improvement programs. The state board of education shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

(2) Any community college conducting an approved course in motorcycle safety shall be entitled to participate in the motorcycle safety fund created by K.S.A. 8-267, and amendments thereto. The state board of regents may establish, by rules and regulations, standards for the conduct, operation and approval of courses in motorcycle safety and for the qualifications of instructors for such courses conducted by a community college. Such standards shall not include the requirement that instructors be licensed by the state board of education. In August of each year, the chief administrative officer of each community college shall report to the state board of regents the number of students who have been in attendance for a complete course in motorcycle safety as a part of the driver training course conducted by such community college during the past school year. The state board of regents shall certify to the director of accounts and reports the amount due each community college entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each community college entitled to payment under this subsection upon vouchers approved by the state board and shall cause such warrants to be delivered to the respective community colleges. If the amount appropriated in any year from the motorcycle safety fund shall be insufficient to pay the full amount each community college is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all community colleges in proportion to the amount each community college is entitled to receive. No moneys in the motorcycle safety fund shall be used for any purpose other than that specified in this subsection or for the support of motorcycle driver improvement programs. The state board of regents shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

(c) For the purpose of this subsection, "vocational education school" means community college, area vocational-technical school or area vocational school. Any vocational education school conducting an approved course in truck driving shall be entitled to participate in the truck driver training fund created by K.S.A. 8-267, and amendments thereto. The state board of regents may establish, by rules and regulations, standards for the conduct, operation and approval of courses in truck driver training and for the qualifications of instructors for such courses. Such standards shall not include the requirement that instructors be certificated by the state board of regents. In August of each year, the chief administrative officer of each vocational education school shall report to the state board of regents the number of students who have been in attendance for a complete course in truck driver training conducted by such vocational education school during the past school year. The state board of regents shall certify to the director of accounts and reports the amount due each vocational education school entitled to payment under this subsection. The director of accounts and reports shall draw warrants on the state treasurer payable to the treasurer of each vocational education school entitled to payment under this subsection upon vouchers approved by the state board of regents and shall cause such warrants to be delivered to the respective vocational education school. If the amount appropriated in any year from the truck driver training fund shall be insufficient to pay the full amount each vocational education school is entitled to receive under this subsection, then the entire amount appropriated for such year shall be prorated among all vocational education schools in proportion to the amount each vocational education school is entitled to receive. No moneys in the truck driver training fund shall be used for any purpose other than that specified in this subsection or for the support of truck driver training programs. The state board of regents shall prescribe all forms necessary for reporting in connection with this act. The funds shall be distributed on or before November 1 each year.

History: L. 1959, ch. 312, § 1; L. 1969, ch. 310, § 1; L. 1971, ch. 20, § 1; L. 1974, ch. 40, § 1; L. 1977, ch. 39 ,§ 1; L. 1978, ch. 35, § 1; L. 1979, ch. 39, § 1; L. 1982, ch. 42, § 3; L. 1989, ch. 39, § 3; L. 1990, ch. 41, § 4; L. 2005, ch. 194, § 25; May 19.



8-273 Drivers' training school license act; definitions.

8-273. Drivers' training school license act; definitions. The following words and phrases when used in this act shall, unless the context otherwise requires, have the meanings respectively ascribed to them in this section:

(a) "Motor vehicle." Every vehicle which is self-propelled upon or by which any person or property is or may be transported or drawn upon a public highway except devices used exclusively upon stationary rails or tracks.

(b) "Drivers' training schools." Any person, partnership or corporation giving driving instruction to ten (10) or more persons per calendar year for the purpose of meeting requirements for licensed driving of motor vehicles in Kansas.

(c) "Person." Every natural person, firm, copartnership, association, corporation, or school.

(d) "Department." The state department of education acting directly or through its duly authorized officers and agents.

(e) "State board." The state board of education.

(f) "Drivers' license examiners." Examiners appointed by the division of vehicles for the purpose of giving drivers' license examinations.

History: L. 1965, ch. 72, § 1; L. 1969, ch. 310, § 2; July 1.



8-274 Same; license to operate.

8-274. Same; license to operate. No person shall operate a driver training school or engage in the business of giving instruction for hire in the driving of motor vehicles or in the preparation of an applicant for examination given by driver license examiners for an operator's or chauffeur's license or permit, unless a license therefor has been secured from the state board.

History: L. 1965, ch. 72, § 2; L. 1969, ch. 310, § 3; July 1.



8-275 Same; qualifications to operate school.

8-275. Same; qualifications to operate school. Every person in order to qualify to operate a driving school shall meet the following requirements:

(a) Be of good moral character.

(b) Maintain an established place of business to the public.

(c) Maintain bodily injury and property damage liability insurance on motor vehicles while used in driving instruction, insuring the liability of the driving school, the driving instructors and any person taking instruction in at least the following amounts: One hundred thousand dollars ($100,000) for bodily injury to or death of one person in any one accident and, subject to said limit for one person, two hundred thousand dollars ($200,000) for bodily injury to or death of two (2) or more persons in any one accident and the amount of twenty thousand dollars ($20,000) for damage to property of others in any one accident. Evidence of such insurance coverage in the form of a certificate from the insurance carrier shall be filed with the state department of education, and such certificate shall stipulate that the insurance shall not be canceled except upon ten (10) days prior written notice to the state board. Such insurance shall be written by a company authorized to do business in this state.

(d) Provide a continuous surety company bond in the principal sum of two thousand five hundred dollars ($2,500) for the protection of the contractual rights of students in such form as will meet with the approval of the state board and written by a company authorized to do business in this state. However, the aggregate liability of the surety for all breaches of the condition of the bond in no event shall exceed the principal sum of two thousand five hundred dollars ($2,500). The surety on any such bond may cancel such bond on giving thirty (30) days notice thereof in writing to the state board and shall be relieved of liability for any breach of any condition of the bond which occurs after the effective date of cancellation.

(e) Have the equipment necessary to the giving of proper instruction in the operation of motor vehicles as prescribed by the state board.

(f) Pay to the board an application fee of twenty-five dollars ($25).

History: L. 1965, ch. 72, § 3; L. 1969, ch. 310, § 4; July 1.



8-276 Drivers' training schools; qualifications for instructor of school.

8-276. Drivers' training schools; qualifications for instructor of school. Every person in order to qualify as an instructor for a driving school shall meet the following requirements:

(a) Present to the state board evidence of: (1) Credit in driver education and safety from an accredited college or university equivalent to credits in those subjects which are required of instructors in the public schools of Kansas; (2) having a valid Kansas teacher's certificate coded for driver education; or (3) having completed at least 30 hours of classroom and 24 hours of behind the wheel training under the direct supervision of an individual who is presently licensed as an instructor by the state board under paragraphs (1) or (2) and who has been continuously licensed and who has actively instructed students for a period of at least three years.

(b) Have knowledge of the Kansas operation lifesaver highway/railroad grade crossing safety program.

(c) Be physically able to operate safely a motor vehicle and to train others in the operation of motor vehicles.

(d) Provide a certificate of health from a medical doctor stating that such person is free from contagious disease.

(e) Hold a valid Kansas drivers' license.

(f) Pay to the state board an application fee of $5.

History: L. 1965, ch. 72, § 4; L. 1969, ch. 310, § 5; L. 1994, ch. 204, § 1; July 1.



8-277 Same; issuance of certificate, when; expiration; renewal of licenses.

8-277. Same; issuance of certificate, when; expiration; renewal of licenses. (a) The state board shall issue a license certificate to each applicant to conduct a driver training school or to each driver training instructor when the state board is satisfied that such person has met the qualifications required under this act.

(b) All outstanding licenses issued to any driver training school or driver training instructor pursuant to the provisions of this act, shall expire as a matter of law at midnight on December 31 of the calendar year for which the license was issued, unless sooner canceled, suspended or revoked under the provisions of K.S.A. 8-279.

(c) The license of each driver training school and each driver training instructor may be renewed subject to the same conditions as the original license, and upon payment of the same fee.

(d) All applications for renewal of a driver training school license or driver training instructor's license shall be on a form prescribed by the state board, and must be filed with the state department of education not more than sixty (60) days, nor less than ten (10) days preceding the expiration date of the license to be renewed.

History: L. 1965, ch. 72, § 5; L. 1969, ch. 310, § 6; July 1.



8-278 Same; rules and regulations by state board.

8-278. Same; rules and regulations by state board. The state board is authorized to prescribe by rules and regulations, standards for the eligibility, conduct and operation of driver training schools and instructors and to adopt other reasonable rules and regulations to carry out the provisions of this act.

History: L. 1965, ch. 72, § 6; L. 1969, ch. 310, § 7; July 1.



8-279 Same; cancellation, suspension, revocation or refusal to issue license, when.

8-279. Same; cancellation, suspension, revocation or refusal to issue license, when. The state board may cancel, suspend, revoke or refuse to renew any driver's training school or driver's training instructor license:

(a) When the state board is satisfied that the licensee fails to meet the requirements to receive or hold a license under this act.

(b) Whenever the licensee fails to keep the records required herein.

(c) Whenever the licensee permits fraud or engages in fraudulent practices either with reference to the applicant or the state board, or induces or countenances fraud or fraudulent practices on the part of any applicant for a driver's license or permit.

(d) Whenever the licensee fails to comply with any provision of this act or any of the rules and regulations of the state board made pursuant thereto.

(e) Whenever the licensee represents himself or herself as an agent or employee of the state board or license examiners or uses advertising designed to lead or which would reasonably have the effect of leading persons to believe that such licensee is in fact an employee or representative of the state board or license examiners.

(f) Whenever the licensee or any employee or agent of the licensee solicits driver training or instruction in an office of any department of the state having to do with the administration of any law relating to motor vehicles.

(g) Whenever the licensee has had his or her operator's or chauffeur's license canceled, suspended or revoked.

History: L. 1965, ch. 72, § 7; L. 1969, ch. 310, § 8; July 1.



8-280 Same; disposition of moneys.

8-280. Same; disposition of moneys. All moneys received under this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state safety fund created by K.S.A. 8-267, and amendments thereto.

History: L. 1965, ch. 72, § 8; L. 2001, ch. 5, § 34; July 1.



8-281 Same; penalty for violations.

8-281. Same; penalty for violations. Any person violating any provision of this act shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than five hundred dollars ($500) or be sentenced to the county jail for not more than six (6) months or both such fine and imprisonment.

History: L. 1965, ch. 72, § 9; June 30.



8-282 Same; act inapplicable to certain schools.

8-282. Same; act inapplicable to certain schools. This act shall not apply to an accredited grade school, high school, junior college or college conducting a driver's training course; nor shall it apply to driver improvement schools operated by this state or a municipality thereof.

History: L. 1965, ch. 72, § 10; June 30.



8-283 Same; citation of act.

8-283. Same; citation of act. This act may be cited as the drivers' training school license act.

History: L. 1965, ch. 72, § 11; June 30.



8-284 Public policy of state.

8-284. Public policy of state. It is hereby declared to be the public policy of the state of Kansas:

(a) To provide maximum safety for all persons who travel or otherwise use the public highways of the state;

(b) To deny the privilege of operating motor vehicles on such highways to persons who by their conduct, attitude and record have demonstrated their indifference to the safety and welfare of others and their disrespect for the laws of this state, the orders of its courts and the statutorily required acts of its administrative agencies; and

(c) To discourage repetition of criminal acts by individuals against the peace and dignity of this state and its political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual violators who have been convicted repeatedly of violations of traffic laws.

History: L. 1972, ch. 32, § 1; July 1.



8-285 "Habitual violator" defined; other definitions.

8-285. "Habitual violator" defined; other definitions. Except as otherwise provided in this section, as used in this act, the words and phrases defined in K.S.A. 8-234a, and amendments thereto, shall have the meanings ascribed to them therein. The term "habitual violator" means any resident or nonresident person who, within the immediately preceding five years, has been convicted in this or any other state:

(a) Three or more times of:

(1) Vehicular homicide, as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto, or as prohibited by any ordinance of any city in this state, any resolution of any county in this state or any law of another state which is in substantial conformity with that statute;

(2) violating K.S.A. 8-1567, and amendments thereto, or violating an ordinance of any city in this state, any resolution of any county in this state or any law of another state, which ordinance, resolution or law declares to be unlawful the acts prohibited by that statute;

(3) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or while such person's privilege to obtain a driver's license is suspended or revoked pursuant to K.S.A. 8-252a, and amendments thereto, or, as prohibited by any ordinance of any city in this state, any resolution of any county in this state or any law of another state which is in substantial conformity with those statutes;

(4) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(5) violating the provisions of the fifth clause of K.S.A. 8-142, and amendments thereto, relating to fraudulent applications, or violating the provisions of a law of another state which is in substantial conformity with that statute;

(6) any crime punishable as a felony, if a motor vehicle was used in the perpetration of the crime;

(7) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602 through 8-1604, and amendments thereto, or required by any ordinance of any city in this state, any resolution of any county in this state or a law of another state which is in substantial conformity with those statutes;

(8) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage, or an ordinance of any city in this state or a resolution of any county in this state which is in substantial conformity with such statute; or

(9) violating K.S.A. 2016 Supp. 8-1025, and amendments thereto, or violating an ordinance of any city in this state, a resolution of any county in this state or any law of another state which ordinance, resolution or law declares to be unlawful the acts prohibited by that statute.

(b) Three or more times, either singly or in combination, of any of the offenses enumerated in subsection (a).

For the purpose of subsections (a)(2) and (a)(9), in addition to the definition of "conviction" otherwise provided by law, conviction includes, but is not limited to, a diversion agreement entered into in lieu of further criminal proceedings, or a plea of nolo contendere, on a complaint, indictment, information, citation or notice to appear alleging a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or an ordinance of a city in this state, a resolution of a county in this state or law of another state, which ordinance or law prohibits the acts prohibited by those statutes.

History: L. 1972, ch. 32, § 2; L. 1975, ch. 33, § 3; L. 1976, ch. 48, § 2; L. 1977, ch. 40, § 1; L. 1982, ch. 144, § 2; L. 1985, ch. 48, § 2; L. 2001, ch. 112, § 5; L. 2011, ch. 105, § 6; L. 2012, ch. 172, § 6; July 1.

Section was also amended by L. 2011, ch. 30, § 89 but that version was repealed by L. 2011, ch. 105, § 36.



8-286 Habitual violator; revocation of driving privileges.

8-286. Habitual violator; revocation of driving privileges. Whenever the files and records of the division shall disclose that the record of convictions of any person is such that the person is an habitual violator, as prescribed by K.S.A. 8-285, and amendments thereto, the division promptly shall revoke the person's driving privileges for a period of three years, except as allowed under subsection (d)(4) of K.S.A. 8-235, and amendments thereto.

History: L. 1972, ch. 32, § 3; L. 1973, ch. 32, § 1; L. 1994, ch. 353, § 5; L. 2012, ch. 172, § 7; July 1.



8-287 Habitual violator; penalty.

8-287. Habitual violator; penalty. Except as allowed under subsection (d)(4) of K.S.A. 8-235, and amendments thereto, operation of a motor vehicle in this state while one's driving privileges are revoked pursuant to K.S.A. 8-286, and amendments thereto, is a class A nonperson misdemeanor. The person found guilty of a third or subsequent conviction of this section shall be sentenced to not less than 90 days' imprisonment and fined not less than $1,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, or any municipal ordinance to serve the remainder of the minimum sentence only after such person has served 48 consecutive hours' imprisonment.

History: L. 1972, ch. 32, § 4; L. 1992, ch. 239, § 28; L. 1993, ch. 291, § 3; L. 1994, ch. 353, § 6; L. 1999, ch. 164, § 2; L. 2006, ch. 211, § 11; L. 2011, ch. 30, § 90; L. 2012, ch. 172, § 8; July 1.



8-288 Same; restriction of driver's license; exception.

8-288. Same; restriction of driver's license; exception. Except as allowed under subsection (d)(4) of K.S.A. 8-235, and amendments thereto, no license to operate a motor vehicle in Kansas shall be issued to a person for a period of three years from the date of the division's order revoking such person's driving privileges pursuant to K.S.A. 8-286, and amendments thereto, and until the person's driving privileges have been restored.

History: L. 1972, ch. 32, § 5; L. 1984, ch. 37, § 3; L. 1994, ch. 353, § 7; L. 2012, ch. 172, § 9; July 1.



8-291 Violation of restrictions on driver's license or permit; misdemeanor; penalties.

8-291. Violation of restrictions on driver's license or permit; misdemeanor; penalties. (a) It is a misdemeanor for any person to operate a motor vehicle in violation of the restrictions on any driver's license or permit imposed pursuant to any statute.

(b) Except as provided in subsection (c):

(1) Any person guilty of violating this section, upon the first conviction, shall be fined not to exceed $250, and the court shall suspend such person's privilege to operate a motor vehicle for not less than 30 days and not more than two years.

(2) Any person guilty of violating this section, upon a second or subsequent conviction, shall be fined not to exceed $500, and the court shall suspend such person's privilege to operate a motor vehicle for not less than 90 days and not more than two years.

(c) Any person guilty of violating this section, for violating restrictions on a driver's license or permit imposed pursuant to K.S.A. 8-237, 8-296, K.S.A. 2016 Supp. 8-2,100 or 8-2,101, and amendments thereto:

(1) Upon first conviction, the court shall suspend such person's privilege to operate a motor vehicle for 30 days;

(2) upon a second conviction, the court shall suspend such person's privilege to operate a motor vehicle for 90 days; and

(3) upon a third or subsequent conviction, the court shall suspend such person's privilege to operate a motor vehicle for one year.

(d) Nothing in this section shall limit a court in imposing penalties, conditions or restrictions authorized by any other statute arising from the same occurrence in addition to penalties and suspensions imposed under this section.

History: L. 1983, ch. 27, § 1; L. 1994, ch. 353, § 8; L. 2009, ch. 34, § 7; Jan. 1, 2010.



8-292 Court imposition of driving privilege restrictions; duration; procedure; violation; penalty.

8-292. Court imposition of driving privilege restrictions; duration; procedure; violation; penalty. (a) Except as otherwise provided by law, whenever a statute authorizes the court to place restrictions on a person's driving privileges or whenever a municipal ordinance which prohibits the acts prohibited by such a statute so provides, a district or municipal court may enter an order restricting the person's driving privileges to driving only under the following circumstances: (1) In going to or returning from the person's place of employment or schooling; (2) in the course of the person's employment; (3) during a medical emergency; (4) in going to and returning from probation or parole meetings, drug or alcohol counseling or any place the person is required to go to attend an alcohol and drug safety action program as provided in K.S.A. 8-1008, and amendments thereto; (5) at such times of the day as may be specified by the order; and (6) to such places as may be specified by the order.

(b) Restrictions imposed pursuant to this section shall be for a period of not less than 90 days nor more than one year, as specified by the court order.

(c) Upon entering an order restricting a person's driving privileges under this section, the court shall require that the person surrender to the court any driver's license in the person's possession. The court shall transmit any such license to the division of vehicles of the department of revenue, together with a copy of the order. Upon its receipt, the division of vehicles shall issue without charge a driver's license which shall indicate on the face of the license that restrictions have been imposed on the person's driving privileges and that a certified copy of the order imposing the restrictions is required to be carried by the person for whom the license was issued any time the person is operating a motor vehicle on the highways of this state. If the person is a nonresident, the court shall transmit a copy of the order to the division. The division shall forward a copy of the order to the motor vehicle administrator of the person's state of residence. The judge shall furnish to any person whose driver's license is surrendered under this section a copy of the order, which for a period of 30 days only shall be recognized as a valid Kansas driver's license pending issuance of the restricted license as provided in this section.

(d) Upon expiration of the period of time for which restrictions are imposed pursuant to this section, the licensee may apply to the division for the return of any license previously surrendered by the licensee. If the license has expired, the person may apply to the division for a new license, which shall be issued by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless the person's driving privileges have been suspended or revoked prior to expiration.

(e) Violation of restrictions imposed under this section is a misdemeanor subject to punishment and suspension of driving privileges as provided by K.S.A. 8-291, and amendments thereto.

History: L. 1984, ch. 37, § 1; L. 1988, ch. 48, § 3; L. 1988, ch. 47, § 11; L. 1994, ch. 319, § 2; May 19.



8-293 Driver's license; nonissuance of new or replacement license; exception.

8-293. Driver's license; nonissuance of new or replacement license; exception. Except as provided in paragraph (3) of subsection (d) of K.S.A. 8-235, and amendments thereto, no licensee shall be issued a new or replacement driver's license if: (a) The license has been surrendered pursuant to K.S.A. 8-1001, and amendments thereto; (b) the licensee has been issued a temporary license; or (c) a suspension, revocation or cancellation order has been stayed by a court or by the division of vehicles.

History: L. 1985, ch. 47, § 2; L. 1994, ch. 24, § 4; L. 2000, ch. 179, § 11; July 1.



8-294 Instruction permit for commercial class motor vehicles or class A or class B motor vehicles.

8-294. Instruction permit for commercial class motor vehicles or class A or class B motor vehicles. (a) Any person who is at least 18 years of age may apply to the division for an instruction permit to operate a commercial class A, B or C motor vehicle or a class A or class B motor vehicle, as prescribed in K.S.A. 8-234b, and amendments thereto. The division, in its discretion, after the applicant has successfully passed all parts of the examination other than the driving test, may issue to the applicant an instruction permit which shall entitle the applicant while having such permit in such person's immediate possession to drive a commercial class A, B or C motor vehicle or a class A or class B motor vehicle upon the public highways for a period of three months subject to the following restrictions: (1) The person having the instruction permit may operate a commercial class A motor vehicle at any time, when accompanied by a holder of a valid commercial class A driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver;

(2) the person having the instruction permit may operate a commercial class B motor vehicle at any time, when accompanied by a holder of a valid commercial class A or class B driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver.

(3) the person having the instruction permit may operate a commercial class C motor vehicle at any time, when accompanied by a holder of a valid commercial class A, B or C driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver; or

(4) the person having the instruction permit may operate a class A or B motor vehicle at any time, when accompanied by a holder of a valid commercial class A, B or C or class A or B driver's license, who has had at least one year of driving experience and who is occupying a seat beside the driver.

(b) The secretary of revenue may adopt rules and regulations for the implementation of the provisions of this section.

History: L. 1988, ch. 38, § 1; L. 1989, ch. 38, § 34; Jan. 1, 1991.



8-295 Vision standards for drivers' licenses.

8-295. Vision standards for drivers' licenses. Each driver's license examiner shall use the following vision standards for driver's license applicants:

(a) Each applicant testing 20/40 or better in at least one eye at the examination station shall meet the vision requirements. The driver's license examiner shall give each applicant failing to meet this test a vision form and refer the applicant to an ophthalmologist or optometrist of the applicant's choice.

(b) Each applicant who has received a vision report from an ophthalmologist or optometrist shall have 20/60 or better vision in at least one eye, with or without standard corrective lens, as determined by an ophthalmologist or optometrist to be eligible to be issued a driver's license.

(c) The driver's license examiner shall require each individual with a reading of 20/60 in the better eye, with or without standard corrective lens, to submit to a driver's test.

(d) An applicant failing to meet any of the above standards may be issued a driver's license if the applicant can demonstrate that the applicant can safely operate a vehicle and has had a good driving record for the previous three years. The division may impose reasonable restrictions on such license, as provided in K.S.A. 8-245, and amendments thereto.

(e) An applicant failing to meet the standards in subsections (a) through (d) shall be afforded a hearing in the manner prescribed by subsection (c) of K.S.A. 8-255, and amendments thereto.

(f) No optometrist or ophthalmologist reporting to the division or to the medical advisory board in good faith any information which such person may have relating to the visual condition or other ability of an applicant for a driver's license to safely operate a motor vehicle shall be subject to a civil action for damages as a result of reporting such information including any information provided in a vision report.

History: L. 1989, ch. 33, § 1; L. 1993, ch. 100, § 2; L. 2001, ch. 82, § 3; July 1.



8-296 Farm permit; requirements; procedure.

8-296. Farm permit; requirements; procedure. (a) Any person who is less than 17 years of age but is at least 14 years of age and who resides upon a farm in this state or is employed for compensation upon a farm in this state may apply to the division of vehicles for a farm permit authorizing such person, while possessing the permit, to operate any motor vehicle in class C, as designated in K.S.A. 8-234b, and amendments thereto.

(b) (1) A farm permit shall entitle the licensee, who is at least 14 years of age, but less than 16 years of age, to operate the appropriate motor vehicles at any time:

(A) While going to or from or in connection with any farm job, employment or other farm-related work;

(B) on days while school is in session, over the most direct and accessible route between the licensee's residence and school of enrollment for the purpose of school attendance; or

(C) when the licensee is operating a passenger car at any time when accompanied by an adult who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver.

(2) For a period of six months, a farm permit shall entitle the licensee who is at least 16 years of age to operate the appropriate motor vehicles at any time:

(A) From 5:00 a.m. to 9:00 p.m.;

(B) while going to or from or in connection with any farm job, employment or other farm-related work; or

(C) while going to or from authorized school activities;

(D) while going directly to or from any religious worship service held by a religious organization; or

(E) when the licensee is operating a passenger car at any time when accompanied by an adult who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver.

After such six-month period, if the licensee has complied with the provisions of this section, such farm permit shall entitle the licensee to operate the appropriate motor vehicles at any time without the restrictions required by this section.

(c) A farm permit shall be issued only if:

(1) The applicant can prove that such applicant resides or works on a farm;

(2) the applicant has successfully completed the examination requirements in K.S.A. 8-235d, and amendments thereto; and

(3) the applicant submits the signed affidavit of either a parent or guardian, stating that the applicant lives on a farm or, if the applicant does not live on a farm but works on a farm, the applicant submits the signed affidavit of the applicant's employer and parent or guardian, attesting to such employment.

(d) Any licensee issued a farm permit under this section:

(1) Who is less than 16 years of age shall not operate any motor vehicle with nonsibling minor passengers; or

(2) who is at least 16 years of age, for a period of six months after reaching 16 years of age, shall not operate any motor vehicle with more than one passenger who is less than 18 years of age and who is not a member of the licensee's immediate family.

Any conviction for violating this subsection shall be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(e) Any licensee issued a farm permit under this section shall not operate a wireless communication device while driving a motor vehicle, except that a licensee may operate a wireless communication device while driving a motor vehicle to report illegal activity or to summons medical or other emergency help.

(f) As used in this section, "farm" means any parcel of land larger than 20 acres which is used in agricultural operations.

(g) (1) A farm permit issued under this section is subject to suspension or revocation in the same manner as any other driver's license.

(2) A farm permit shall be suspended in accordance with K.S.A. 8-291, and amendments thereto, for any violation of restrictions under this section.

(3) The division shall suspend the farm permit upon receiving satisfactory evidence that the licensee has been involved in two or more accidents chargeable to the licensee and such suspended license shall not be reinstated for one year.

(h) Any licensee issued a farm permit under this section shall provide prior to reaching 16 years of age, a signed affidavit of either a parent or guardian, stating that the applicant has completed at least 50 hours of adult supervised driving with at least 10 of those hours being at night. The adult supervised driving required by this paragraph shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

Evidence of failure of any licensee who was required to complete the 50 hours of adult supervised driving under this subsection shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(i) Any licensee issued a farm permit under this section who: (1) Is under the age of 16 years and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1), until the person reaches 17 years of age; (2) is at least 16 years of age, but less than 17 years of age and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(2), until the person reaches 18 years of age; or (3) fails to provide the affidavit required under subsection (h), shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1), until the person provides such affidavit to the division or the person reaches 17 years of age, whichever occurs first.

History: L. 1993, ch. 154, § 1; L. 1994, ch. 302, § 2; L. 1999, ch. 125, § 17; L. 2009, ch. 34, § 8; L. 2010, ch. 146, § 4; May 27.



8-297 Continuation of driving privileges for certain drivers' licenses.

8-297. Continuation of driving privileges for certain drivers' licenses. Notwithstanding any other provisions of this act, any person who held any valid restricted class C or class M driver's license, instruction permit, restricted instruction permit or farm permit on the effective date of this act may continue to operate motor vehicles subject to the conditions, limitations and restrictions contained in K.S.A. 8-237, 8-239 and 8-296, and amendments thereto, as in effect on December 31, 2009.

History: L. 1993, ch. 154, § 8; L. 2009, ch. 34, § 9; Jan. 1, 2010.



8-298 Voluntary surrender of driver's license.

8-298. Voluntary surrender of driver's license. (a) The division of vehicles shall accept any voluntary surrender of a driver's license by the licensee.

(b) A licensee may surrender such licensee's driver's license at any driver license examination station and such driver's license shall be forwarded to the division. Upon surrender of such driver's license, the division shall note on the person's driving record that such driver's license has been voluntarily surrendered.

(c) Nothing herein shall prohibit a person from applying or the division from granting a new driver's license upon application of such person, if the person is otherwise eligible to apply for a driver's license. No person who has voluntarily surrendered such person's driver's license shall be eligible to apply for a new license for a period of at least 90 days.

(d) The voluntary surrender of a driver's license under this section shall not affect the authority of the division or of a court to suspend, revoke, cancel or withdraw the person's driving privileges or the privilege to obtain a driver's license under any other statute or ordinance.

(e) This section shall be part of and supplemental to the motor vehicle drivers' license act.

History: L. 1995, ch. 45, § 1; L. 1996, ch. 219, § 4; July 1.



8-299 Photo fee fund; expenditures.

8-299. Photo fee fund; expenditures. There is hereby created in the state treasury the photo fee fund. All moneys credited to the photo fee fund shall be used by the department of revenue only for the purpose of funding the administration and operation, including equipment, associated with the issuance of drivers' licenses, identification cards and licenses to carry concealed weapons. All expenditures from the photo fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 2003, ch. 63, § 1; L. 2008, ch. 138, § 2; Jan. 1, 2009.



8-2,100 Instruction permits; conditions, restrictions and requirements; under 17 years of age.

8-2,100. Instruction permits; conditions, restrictions and requirements; under 17 years of age. (a) Any person who is at least 14 years of age, but less than 17 years of age may apply to the division for an instruction permit. The division may issue an instruction permit under this section to any person who is at least 14 years of age, but less than 16 years of age only upon written application of a parent or guardian of the minor. The division may in its discretion, after the applicant has successfully passed all parts of the examination other than the driving test, issue to the applicant an instruction permit for a period of one year.

(b) An instruction permit issued under this subsection shall authorize the permit holder to drive a passenger car under the following conditions:

(1) The permit holder shall be in immediate possession of the instruction permit;

(2) a supervising driver shall be seated beside the permit holder in the front seat of the passenger car when such car is in motion. The supervising driver shall be an adult who is at least 21 years of age who is the holder of a valid commercial driver's license, class A, B or C driver's license and who has at least one year of driving experience. No person other than the supervising driver can be in the front seat;

(3) the permit holder may drive at any time in accordance with the provisions of this section;

(4) the permit holder shall not operate a wireless communication device while driving a passenger car, except that a permit holder may operate a wireless communications device while driving a passenger car to report illegal activity or to summons medical or other emergency help.

(c) Any person who is at least 14 years of age, but less than 17 years of age may apply for an instruction permit to operate a motorcycle either separate from or in conjunction with an instruction permit to operate a passenger car. The applicant shall successfully pass all parts of the examination other than the driving test. An instruction permit issued under this subsection shall authorize the permit holder to operate a motorcycle if such permit holder is accompanied by an adult who is at least 21 years of age, who is the holder of a valid class M driver's license, who has had at least one year of driving experience and who is either riding a motorcycle in the general proximity of the permit holder or is riding as a passenger on the motorcycle being operated by the permit holder.

(d) An instruction permit issued under this section is subject to suspension or revocation in the same manner as any other driver's license. An instruction permit shall be suspended in accordance with K.S.A. 8-291, and amendments thereto, for any violation of restrictions under this section.

(e) This section shall be a part of and supplemental to the motor vehicle driver's license act.

History: L. 2009, ch. 34, § 1; L. 2010, ch. 146, § 5; May 27.



8-2,101 Restricted license; conditions, restrictions and requirements.

8-2,101. Restricted license; conditions, restrictions and requirements. The division of vehicles may issue a restricted class C or M driver's license in accordance with the provisions of this section. A restricted class C license issued under this section shall entitle the licensee, while possessing the license, to operate any motor vehicle in class C, as designated in K.S.A. 8-234b, and amendments thereto. A restricted class M license shall entitle the licensee, while possessing such license, to operate a motorcycle.

(a) The division may issue a restricted class C or M driver's license to any person who:

(1) Is at least 15 years of age;

(2) has successfully completed an approved course in driver training;

(3) has held an instructional permit issued under the provisions of K.S.A. 2016 Supp. 8-2,100, and amendments thereto, for a period of at least one year and has completed at least 25 hours of adult supervised driving or has obtained an instructional permit from another state or the district of Columbia which has equivalent or greater requirements; and

(4) upon the written application of the person's parent or guardian, which shall be submitted to the division.

Any licensee issued a restricted license under this subsection, shall provide prior to reaching 16 years of age, a signed affidavit of either a parent or guardian, stating that the applicant has completed the required 25 hours prior to being issued a restricted license and 25 hours of additional adult supervised driving. Of the 50 hours required by this subsection, at least 10 of those hours shall be at night. The adult supervised driving shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

(b) (1) A restricted license issued under subsection (a) shall entitle a licensee who is at least 15 years of age but less than 16 years of age, to operate the appropriate motor vehicles at any time:

(A) While going to or from or in connection with any job, employment or farm-related work;

(B) on days while school is in session, over the most direct and accessible route between the licensee's residence and school of enrollment for the purposes of school attendance;

(C) when the licensee is operating a passenger car, at any time when accompanied by an adult, who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver; or

(D) when the licensee is operating a motorcycle, at any time when accompanied by an adult, who is the holder of a valid class M driver's license and who is either operating a motorcycle in the general proximity of the licensee or is riding as a passenger on the motorcycle being operated by the licensee.

(2) For a period of six months, a restricted license issued under subsection (a) shall entitle a licensee who is at least 16 years of age to operate the appropriate motor vehicles at any time:

(A) From 5 a.m. to 9 p.m.;

(B) while going to or from or in connection with any job, employment or farm-related work;

(C) while going to or from authorized school activities;

(D) while going directly to or from any religious worship service held by a religious organization;

(E) when the licensee is operating a passenger car, at any time when accompanied by an adult, who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver; or

(F) when the licensee is operating a motorcycle, at any time when accompanied by an adult, who is the holder of a valid class M driver's license and who is either operating a motorcycle in the general proximity of the licensee or is riding as a passenger on the motorcycle being operated by the licensee.

After such six-month period, if the licensee has complied with the provisions of this section, such restricted license shall entitle the licensee to operate the appropriate motor vehicles at any time without any of the restrictions required by this section.

(c) (1) The division may issue a restricted class C or M driver's license to any person who is under 17 years of age but at least 16 years of age, who:

(A) Has held an instructional permit issued under the provisions of K.S.A. 2016 Supp. 8-2,100, and amendments thereto, for a period of at least one year; and

(B) has submitted a signed affidavit of either a parent or guardian, stating that the applicant has completed at least 50 hours of adult supervised driving with at least 10 of those hours being at night. The required adult supervised driving shall be conducted by an adult who is at least 21 years of age and is the holder of a valid commercial driver's license, class A, B or C driver's license.

(2) For a period of six months, a restricted license issued under subsection (c)(1) shall entitle a licensee to operate the appropriate motor vehicles at any time:

(A) From 5 a.m. to 9 p.m.;

(B) while going to or from or in connection with any job, employment or farm-related work;

(C) while going to or from authorized school activities;

(D) while going directly to or from any religious worship service held by a religious organization;

(E) when the licensee is operating a passenger car, at any time when accompanied by an adult, who is the holder of a valid commercial driver's license, class A, B or C driver's license and who is actually occupying a seat beside the driver; or

(F) when the licensee is operating a motorcycle, at any time when accompanied by an adult, who is the holder of a valid class M driver's license and who is either operating a motorcycle in the general proximity of the licensee or is riding as a passenger on the motorcycle being operated by the licensee.

After such six-month period, if the licensee has complied with the provisions of this section, such restricted license shall entitle the licensee to operate the appropriate motor vehicles at any time without any of the restrictions required by this section.

(d) (1) Any licensee issued a restricted license under subsection (a):

(A) Who is less than 16 years of age shall not operate any motor vehicle with nonsibling minor passengers; or

(B) who is at least 16 years of age, for a period of six months after reaching 16 years of age, shall not operate any motor vehicle with more than one passenger who is less than 18 years of age and who is not a member of the licensee's immediate family.

(2) Any licensee issued a restricted license under subsection (c), for a period of six months after such restricted license is issued, shall not operate any motor vehicle with more than one passenger who is less than 18 years of age and who is not a member of the licensee's immediate family.

(3) Any conviction for violating this subsection shall be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(e) Any licensee issued a restricted license under this section shall not operate a wireless communication device while driving a motor vehicle, except that a licensee may operate a wireless communication device while driving a motor vehicle to report illegal activity or to summons medical or other emergency help.

(f) (1) A restricted driver's license issued under this section is subject to suspension or revocation in the same manner as any other driver's license.

(2) A restricted driver's license shall be suspended in accordance with K.S.A. 8-291, and amendments thereto, for any violation of restrictions under this section.

(3) The division shall suspend the restricted driver's license upon receiving satisfactory evidence that the licensee has been involved in two or more accidents chargeable to the licensee and such suspended license shall not be reinstated for one year.

(g) Evidence of failure of any licensee who was required to complete the 50 hours of adult supervised driving under this section shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(h) Any licensee issued a restricted license under:

(1) Subsection (a) who:

(A) Is under the age of 16 years and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1) until the person reaches 17 years of age;

(B) is under 17 years of age but at least 16 years of age and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(2) until the person reaches 18 years of age; or

(C) fails to provide the affidavit required under subsection (a) shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (b)(1) until the person provides such affidavit to the division or the person reaches 17 years of age, whichever occurs first.

(2) Subsection (c) who is under the age of 17 years and is convicted of two or more moving traffic violations committed on separate occasions shall not be eligible to receive a driver's license which is not restricted in accordance with the provisions of subsection (c) until the person reaches 18 years of age.

(i) This section shall be a part of and supplemental to the motor vehicle driver's license act.

History: L. 2009, ch. 34, § 2; L. 2010, ch. 146, § 6; L. 2012, ch. 132, § 2; July 1.



8-2,102 Cody's law.

8-2,102. Cody's law. The provisions of K.S.A. 2016 Supp. 8-2,100 and 8-2,101, and amendments thereto, shall be known as Cody's law.

History: L. 2009, ch. 34, § 10; Jan. 1, 2010.



8-2,125 Uniform commercial driver's license act; citation of act; effective date.

8-2,125. Uniform commercial driver's license act; citation of act; effective date. K.S.A. 8-2,125 through 8-2,142 may be cited as the Kansas uniform commercial drivers' license act and shall govern commercial drivers' licenses on and after January 1, 1991.

History: L. 1989, ch. 38, § 1; July 1.



8-2,126 Same; purpose of act.

8-2,126. Same; purpose of act. (a) The purpose of this act is to implement the federal commercial motor vehicle safety act of 1986 (title XII of public law 99-570) and reduce or prevent commercial motor vehicle accidents, fatalities and injuries by:

(1) Permitting commercial drivers to hold only one driver's license;

(2) disqualifying commercial drivers who have committed certain serious traffic violations or other specified offenses; and

(3) strengthening driver licensing and testing standards.

(b) This act is remedial law and shall be liberally construed to promote public health, safety and welfare. To the extent that this act conflicts with general driver licensing provisions, this act prevails. Where this act is silent, the general driver licensing provisions apply.

History: L. 1989, ch. 38, § 2; July 1.



8-2,127 Same; vehicles exempt from act.

8-2,127. Same; vehicles exempt from act. Vehicles that are exempt from this act include:

(a) Farm vehicles, defined as follows:

(1) Registered as a farm truck or truck tractor under K.S.A. 8-143, and amendments thereto;

(2) used to transport either agricultural products, farm machinery, farm supplies, or both, to or from a farm;

(3) not used in the operations of a common motor carrier; and

(4) used either:

(A) In intrastate commerce; or

(B) in interstate commerce within 150 air miles of any farm or farms owned or leased by the registered owner of such farm vehicle;

(b) vehicles operated by firefighters and other persons which are necessary to the preservation of life or property or the execution of emergency governmental functions, are equipped with audible and visual signals and are not subject to normal traffic regulation. These vehicles include fire trucks, hook and ladder trucks, foam or water transport trucks, police SWAT team vehicles, ambulances or other vehicles that are used in response to emergencies;

(c) military vehicles which are operated by military personnel in pursuit of military purposes and all noncivilian operators of equipment owned or operated by the United States department of defense. This applies to any active duty military personnel and members of the reserves and national guard on active duty, including personnel on full-time national guard duty, personnel on part-time training and national guard military technicians, civilians who are required to wear military uniforms and are subject to the uniform code of military justice or the Kansas code of military justice;

(d) motor vehicles, which would otherwise be considered commercial motor vehicles, if such vehicles are used solely and exclusively for private noncommercial use and any operator of such vehicles; and

(e) farm tractors operated by an implement dealer, or employee thereof, when moved or transported in accordance with K.S.A. 2016 Supp. 8-1918, and amendments thereto.

History: L. 1989, ch. 38, § 3; L. 1991, ch. 36, § 14; L. 2002, ch. 61, § 1; L. 2003, ch. 124, § 3; L. 2013, ch. 14, § 1; L. 2014, ch. 14, § 3; July 1.



8-2,128 Same; definitions.

8-2,128. Same; definitions. As used in this act:

(a) "Alcohol" means any substance containing any form of alcohol including, but not limited to, ethanol, methanol, propanol and isopropanol;

(b) "alcohol concentration" means:

(1) The number of grams of alcohol per 100 milliliters of blood; or

(2) the number of grams of alcohol per 210 liters of breath;

(c) "commercial driver's license" means a commercial license issued pursuant to K.S.A. 8-234b, and amendments thereto;

(d) "commercial driver license system" means the information system established pursuant to the commercial motor vehicle safety act of 1986 to serve as a clearinghouse for locating information related to the licensing and identification of commercial motor vehicle drivers;

(e) "instruction permit" means a permit issued pursuant to K.S.A. 8-294, and amendments thereto;

(f) "commercial motor vehicle" means a motor vehicle designed or used to transport passengers or property, if:

(1) The vehicle has a gross vehicle weight rating of 26,001 or more pounds or such lesser rating, as determined by rules and regulations adopted by the secretary, but shall not be more restrictive than the federal regulation;

(2) the vehicle is designed to transport 16 or more passengers, including the driver; or

(3) the vehicle is transporting hazardous materials and is required to be placarded in accordance with 49 C.F.R. § 172, subpart F;

(g) "controlled substance" means any substance so classified under K.S.A. 2016 Supp. 21-5701, and amendments thereto;

(h) "conviction" means an unvacated adjudication of guilt or a determination that a person has violated or failed to comply with the law and in a court of original jurisdiction or an administrative proceeding, an unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court cost, or violation of a condition of release without bail, regardless of whether the penalty is rebated, suspended or probated;

(i) "disqualification" means any of the following:

(1) The suspension, revocation, or cancellation of a commercial driver's license by the state or jurisdiction of issuance;

(2) any withdrawal of a person's privileges to drive a commercial motor vehicle by a state or other jurisdiction as the result of a violation of state or local law relating to motor vehicle traffic control, other than parking, vehicle weight or vehicle defect violations;

(3) a determination by the federal motor carrier safety administration that a person is not qualified to operate a commercial motor vehicle under 49 C.F.R. § 391;

(j) "drive" means to drive, operate or be in physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic. For purposes of K.S.A. 8-2,137, 8-2,138, 8-2,142, 8-2,144 and 8-2,145, and amendments thereto, "drive" includes operation or physical control of a motor vehicle anywhere in the state;

(k) "driver" means any person who drives, operates or is in physical control of a commercial motor vehicle, in any place open to the general public for purposes of vehicular traffic, or who is required to hold a commercial driver's license;

(l) "driver's license" means any driver's license or any other license or permit to operate a motor vehicle issued under, or granted by, the laws of this state, including:

(1) Any temporary license or instruction;

(2) the privilege of any person to drive a motor vehicle whether or not such person holds a valid license; or

(3) any nonresident's operating privilege;

(m) "employer" means any person, including the United States, a state or a political subdivision of a state, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle;

(n) "endorsement" means an authorization to an individual's commercial driver's license required to permit the individual to operate certain types of commercial motor vehicles;

(o) "felony" means any offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year;

(p) "gross vehicle weight rating" means the value specified by the manufacturer as the maximum loaded weight of a single or a combination (articulated) vehicle. The gross vehicle weight rating of a combination (articulated) vehicle (commonly referred to as the "gross combination weight rating") is the gross vehicle weight rating of the power unit plus the gross vehicle weight rating of the towed unit or units;

(q) "hazardous materials" means any material that has been designated as hazardous under 49 U.S.C. § 5103 and is required to be placarded under subpart F of 49 C.F.R. part 172 or any quantity of a material listed as a select agent or toxin in 42 C.F.R. part 73;

(r) "motor vehicle" means every vehicle which is self-propelled, and every vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails, except vehicles moved solely by human power and motorized wheel chairs;

(s) "out-of-service order" means a temporary prohibition against driving a commercial motor vehicle, which is imposed when a driver has any measured or detected alcohol concentration while on duty, or operating, or in physical control of a commercial motor vehicle or a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican or local jurisdiction that a driver, a commercial motor vehicle or a motor carrier operation, is out-of-service pursuant to 49 C.F.R. part 386.72, 392.5, 395.13, 396.9 or such compatible laws, or the North American out-of-service criteria;

(t) "residence" means the place which is adopted by a person as the person's place of habitation and to which, whenever the person is absent, the person has the intention of returning. When a person eats at one place and sleeps at another, the place where the person sleeps shall be considered the person's residence;

(u) "secretary" means the secretary of the Kansas department of revenue;

(v) "serious traffic violation" means:

(1) Excessive speeding, is defined as 15 miles per hour or more over the posted speed limit;

(2) reckless driving, as defined under K.S.A. 8-1566, and amendments thereto;

(3) a violation of any state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with an accident or collision resulting in death to any person;

(4) changing lanes of traffic illegally or erratically, as defined under K.S.A. 8-1548, and amendments thereto;

(5) following another vehicle too closely, as defined under K.S.A. 8-1523, and amendments thereto;

(6) a violation of subsection (a) of K.S.A. 8-2,132, and amendments thereto; or

(7) any other violation of a state or local law relating to motor vehicle traffic control, other than a parking violation, which the secretary determines by rule and regulation to be serious;

(w) "state" means a state of the United States and the District of Columbia;

(x) "state of domicile" means that state where a person has such person's true, fixed and permanent home and principal residence and to which such person has the intention of returning whenever such person is absent;

(y) "tank vehicle" means a tank vehicle, as defined in 49 C.F.R. § 383.5, as in effect on the date of this act or such later version as adopted by rules and regulations of the secretary pursuant to K.S.A. 8-2,140, and amendments thereto;

(z) "United States" means the 50 states and the District of Columbia;

(aa) "division" means the division of vehicles of the Kansas department of revenue;

(bb) "director" means the director of the division of vehicles of the Kansas department of revenue;

(cc) "foreign country" means any jurisdiction other than the United States;

(dd) "nonresident commercial driver's license" means a license issued pursuant to K.S.A. 8-2,148, and amendments thereto;

(ee) "fatality" means the death of a person as a result of a motor vehicle accident;

(ff) "noncommercial motor vehicle" means a motor vehicle or combination of motor vehicles not defined by the term commercial motor vehicle in subsection (f);

(gg) "school bus" means a commercial motor vehicle used to transport preprimary, primary or secondary school students from home to school, from school to home or to and from school-sponsored events. School bus does not include a bus used as a common carrier.

History: L. 1989, ch. 38, § 4; L. 1990, ch. 41, § 6; L. 1991, ch. 36, § 15; L. 1994, ch. 186, § 2; L. 1995, ch. 190, § 2; L. 1997, ch. 101, § 2; L. 2003, ch. 42, § 3; L. 2006, ch. 54, § 3; L. 2009, ch. 32, § 18; L. 2014, ch. 59, § 1; July 1.



8-2,129 Same; one driver's license restriction.

8-2,129. Same; one driver's license restriction. No person who drives a commercial motor vehicle may have more than one driver's license, except during the ten-day period beginning on the date the person is issued a driver's license.

History: L. 1989, ch. 38, § 5; July 1.



8-2,130 Same; driver must notify division and employer of traffic violations or suspensions, revocations or cancellations of driver's license; information required to be provided by driver to employer.

8-2,130. Same; driver must notify division and employer of traffic violations or suspensions, revocations or cancellations of driver's license; information required to be provided by driver to employer. (a) (1) Any driver of a commercial motor vehicle holding a driver's license issued by this state, who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control, in any other state, or federal, provincial, territorial or municipal laws of Canada, other than parking violations, shall notify the division in the manner specified by the division within 30 days of the date of conviction.

(2) Any driver of a commercial motor vehicle holding a driver's license issued by this state who is convicted of violating any state law or local ordinance relating to motor vehicle traffic control in this or any other state or federal, provincial, territorial or municipal laws of Canada, other than parking violations, must notify such person's employer, in writing, of the conviction within 30 days of the date of conviction.

(b) Any driver whose driver's license is suspended, revoked or cancelled by any state, who loses the privilege to drive a commercial motor vehicle in any state for any period, or who is disqualified from driving a commercial motor vehicle for any period, must notify such person's employer of that fact before the end of the business day following the day the driver received notice of that fact.

(c) Any person who applies to be a commercial motor vehicle driver must provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:

(1) A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2) the dates between which the applicant drove for each employer; and

(3) the reason for leaving that employer.

The applicant shall certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.

History: L. 1989, ch. 38, § 6; July 1.



8-2,131 Same; requirements which must be complied with by employer of commercial driver.

8-2,131. Same; requirements which must be complied with by employer of commercial driver. (a) An employer shall require the applicant to provide the information specified in subsection (c) of K.S.A. 8-2,130, and amendments thereto.

(b) No employer shall knowingly allow, require, permit or authorize a driver to drive a commercial motor vehicle:

(1) During any period in which the driver has a driver's license suspended, revoked or canceled by a state; has lost the privilege to drive a commercial motor vehicle in a state or has been disqualified from driving a commercial motor vehicle;

(2) during any period in which the driver has more than one driver's license, except during the ten-day period beginning on the date the employee is issued a driver's license;

(3) during any period in which the employee, the motor vehicle such employee is driving or the motor carrier operation is subject to an out-of-service order; or

(4) in violation of a federal, state or local law or regulation pertaining to railroad-highway grade crossings.

History: L. 1989, ch. 38, § 7; L. 1995, ch. 190, § 3; L. 2006, ch. 54, § 4; July 1.



8-2,132 Same; driver of commercial vehicle must have a commercial class driver's license to operate vehicle; violations; penalty.

8-2,132. Same; driver of commercial vehicle must have a commercial class driver's license to operate vehicle; violations; penalty. (a) On and after April 1, 1992, except when driving under a commercial class A, B or C or class A or B instruction permit or a valid class C license and accompanied by the holder of a commercial driver's license valid for the vehicle being driven, no person may drive a commercial motor vehicle unless the person has a valid commercial driver's license and is in immediate possession thereof and applicable endorsements valid for the vehicle they are driving, except that no person charged with violating this subsection shall be convicted if such person produces in court or the office of the arresting officer a commercial driver's license issued to such person and valid at the time of the arrest.

(b) No person shall drive a commercial motor vehicle while their driving privilege is suspended, revoked or canceled or while subject to a disqualification.

(c) No person shall drive a commercial motor vehicle in violation of an out-of-service order.

(d) Any commercial driver in violation of this section shall be guilty of a class B misdemeanor.

History: L. 1989, ch. 38, § 8; L. 1990, ch. 45, § 1; L. 2003, ch. 42, § 4; Apr. 17.



8-2,133 Same; issuance of license; knowledge and skills test; administration of skills test.

8-2,133. Same; issuance of license; knowledge and skills test; administration of skills test. (a) Except as provided in K.S.A. 8-2,146, and amendments thereto, or as provided in K.S.A. 8-2,148, and amendments thereto, no person may be issued a commercial driver's license unless that person is a resident of this state and has passed a knowledge and skills test for driving a commercial motor vehicle which complies with minimum federal standards established by 49 C.F.R. § 383, subparts E, G and H and has satisfied all other requirements of the commercial motor vehicle safety act in addition to other requirements imposed by state law or federal regulation. The tests shall be prescribed and conducted by the secretary, except that the secretary may accept the results of a person's knowledge test conducted in another state if such test complies with minimum federal standards. The secretary shall accept results of a person's skills test given in accordance with the provisions of subsection (c).

(b) The secretary may authorize a person, including an agency of this or another state, an employer, a private driver training facility or other private institution, or a department, agency or instrumentality of local government, to administer the skills test specified by this section, if:

(1) The test is the same which would otherwise be administered by the state; and

(2) the third party has entered into an agreement with the state which complies with requirements of 49 C.F.R. § 383.75.

(c) The secretary shall authorize any community college or technical college, upon such community college's or technical college's request, to administer the skills test required by subsection (a). The secretary shall grant priority status to requests by any community college or technical college with a truck driver training course in place as of July 1, 2014. The secretary shall authorize such testing which complies with the requirements of 49 C.F.R. part 383 in an agreement between the requesting community college or technical college and the state. The secretary shall adopt rules and regulations to implement the testing procedure provided for in this subsection before January 1, 2015.

(d) A commercial driver's license or commercial driver's instruction permit may not be issued to a person while the person is subject to a disqualification from driving a commercial motor vehicle, or while the person's driver's license is suspended, revoked or canceled in any state; nor shall a commercial driver's license be issued to a person who has a commercial driver's license issued by any other state unless the person first surrenders all such licenses, which must be returned to the issuing state for cancellation.

(e) The director may authorize the skills test required by subsection (a) to be waived for an applicant that provides evidence of military commercial vehicle driving experience. To qualify for such a waiver, the applicant must satisfy the criteria established by 49 C.F.R. § 383.77.

History: L. 1989, ch. 38, § 9; L. 1990, ch. 41, § 7; L. 1991, ch. 36, § 16; L. 1992, ch. 310, § 4; L. 1994, ch. 186, § 3; L. 1995, ch. 190, § 4; L. 2003, ch. 42, § 5; L. 2012, ch. 132, § 1; L. 2014, ch. 106, § 1; July 1.



8-2,134 Same; applying for commercial license; replacement license, when; requiring state license, when.

8-2,134. Same; applying for commercial license; replacement license, when; requiring state license, when. (a) When applying for a commercial driver's license or instruction permit, the requirements of K.S.A. 8-240, and amendments thereto, must be complied with.

(b) When the holder of a commercial driver's license changes such person's name, mailing address or residence, an application for a replacement license shall be made as provided in K.S.A. 8-246, and amendments thereto.

(c) No person who has been a resident of this state for 30 days shall drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction.

(d) Any person who knowingly falsifies information or certifications required under subsection (a) is subject to suspension, revocation or cancellation of such person's commercial driver's license for a period of at least 60 consecutive days.

History: L. 1989, ch. 38, § 10; L. 1994, ch. 24, § 5; July 1.



8-2,135 Same; commercial driver's license, contents; endorsements or restrictions; expiration; renewal.

8-2,135. Same; commercial driver's license, contents; endorsements or restrictions; expiration; renewal. (a) The commercial driver's license shall be marked "commercial driver's license" or "CDL," and must be, to the maximum extent practicable, tamper proof. It shall include, but not be limited to, the following information:

(1) The requirements set out in K.S.A. 8-243, and amendments thereto;

(2) a number or identifier deemed appropriate by the state licensing authority;

(3) the class or type of commercial motor vehicle or vehicles which the person is authorized to drive together with any endorsements or restriction;

(4) the name of this state; and

(5) the dates between which the license is valid.

(b) Commercial drivers' licenses issued pursuant to K.S.A. 8-234b, and amendments thereto, may be issued with the following endorsements or restrictions; and the holder of a valid commercial driver's license may drive all vehicles in the class for which that license is issued, and all lesser classes of vehicles, except motorcycles and vehicles which require an endorsement, unless the proper endorsement appears on the license;

(1) "H"—authorizes the driver to drive a vehicle transporting hazardous materials;

(2) "L"—restricts the driver to vehicles not equipped with airbrakes;

(3) "T"—authorizes driving double and triple trailers;

(4) "P"—authorizes driving vehicles carrying passengers;

(5) "N"—authorizes driving tank vehicles;

(6) "X"—represents a combination of hazardous materials and tank vehicle endorsements;

(7) "S"—authorizes driving school buses;

(8) "E"—no manual transmission in CMV;

(9) "O"—no tractor-trailer;

(10) "M"—no class A passenger vehicle;

(11) "N"—no class A or B passenger vehicle;

(12) "Z"—no full air brake in CMV;

(13) "K"—for intrastate only;

(14) "V"—for medical variance.

(c) Before issuing a commercial driver's license, the division must obtain driving record information through the commercial driver license information system, the national driver register and from each state in which the person has been licensed.

(d) Within 10 days after issuing a commercial driver's license, the division shall notify the commercial driver license information system of that fact, providing all information required to ensure identification of the person.

(e) All original licenses issued after April 1, 1992, shall expire on the fourth anniversary of the date of birth of the licensee which is nearest the date of application. All renewals thereof shall expire on every fourth anniversary of the date of birth of the licensee. No driver's license shall expire in the same calendar year in which the original license or renewal license is issued, except that if the foregoing provisions of this section shall require the issuance of a renewal license or an original license for a period of less than six calendar months, the license issued to the applicant shall expire at midnight on every fourth anniversary of the date of birth of the applicant. At least 30 days prior to the expiration of a person's license, the division shall mail a notice of expiration or renewal application to such person at the address shown on the license.

(f) When applying for renewal of a commercial driver's license, the applicant must complete the test required in K.S.A. 8-247(e), and amendments thereto, and the application form required by K.S.A. 8-2,134(b), and amendments thereto, providing updated information and required certifications and if the applicant wishes to retain a hazardous materials endorsement, the applicant must take and pass the test for such endorsement.

History: L. 1989, ch. 38, § 11; L. 1990, ch. 41, § 8; L. 1995, ch. 190, § 5; L. 2003, ch. 42, § 6; L. 2004, ch. 155, § 5; L. 2015, ch. 49, § 4; July 1.



8-2,136 Same; prohibiting driving with alcohol in person's system; out-of-service order.

8-2,136. Same; prohibiting driving with alcohol in person's system; out-of-service order. (a) Notwithstanding any other provisions of this act, a driver shall not drive, operate or be in physical control of a commercial motor vehicle while having alcohol in such driver's system.

(b) A driver who drives, operates or is in physical control of a commercial motor vehicle while having alcohol in such driver's system or who refuses to take a test to determine their alcohol content as provided by K.S.A. 8-2,142, and amendments thereto, shall be placed out-of-service for 24 hours.

(c) A driver convicted of violating an out-of-service order while driving or operating a commercial motor vehicle shall be subject to the following disqualifications:

(1) First conviction, the driver is disqualified for 90 days;

(2) second conviction, the driver is disqualified for one year;

(3) third and subsequent conviction, the driver is disqualified for three years.

History: L. 1989, ch. 38, § 12; L. 1995, ch. 190, § 6; July 1.



8-2,137 Same; tests for alcohol or drugs; consent implied.

8-2,137. Same; tests for alcohol or drugs; consent implied. (a) A person who drives a commercial motor vehicle within this state is deemed to have given consent, subject to provisions of K.S.A. 8-1001 et seq., and amendments thereto, and K.S.A. 8-1567, and amendments thereto, to take a test or tests of that person's blood, breath or urine for the purpose of determining that person's alcohol concentration or the presence of other drugs.

(b) A test or tests may be administered at the direction of a law enforcement officer, who after stopping or detaining the commercial motor vehicle driver, has probable cause to believe that driver was driving a commercial motor vehicle while having alcohol or other drugs in such person's system.

History: L. 1989, ch. 38, § 13; July 1.



8-2,138 Same; notification of conviction of traffic control to licensing state.

8-2,138. Same; notification of conviction of traffic control to licensing state. (a) Within 30 days after the conviction of any nonresident holder of a commercial driver's license for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in any type of vehicle, the division shall notify the driver licensing authority in the licensing state of the conviction.

(b) Within 30 days after the conviction of any nonresident who is not a holder of a commercial driver's license, but who is licensed to drive by another state, for any violation of state law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial motor vehicle, the division shall notify the driver licensing authority in the licensing state of the conviction.

(c) Within 30 days of receiving notification from the licensing authority of another state of a conviction under subsection (a) or (b), the division shall record such conviction on the driver's record.

(d) On and after September 30, 2008, the notification required in subsections (a) and (b) and the recordation of convictions under subsection (c) shall be made within 10 days of the conviction.

History: L. 1989, ch. 38, § 14; L. 2006, ch. 54, § 5; July 1.



8-2,139 Same; division to provide information to certain persons; fee.

8-2,139. Same; division to provide information to certain persons; fee. Notwithstanding any other provision of law to the contrary, the division must furnish full information regarding the driving record of any person who is the holder of a commercial driver's license:

(a) To the driver license administrator of any other state, or province or territory of Canada, requesting that information;

(b) to any employer or prospective employer upon request and payment of a fee authorized pursuant to K.S.A. 74-2012, and amendments thereto;

(c) to insurers upon request and payment of a fee authorized pursuant to K.S.A. 74-2012, and amendments thereto.

History: L. 1989, ch. 38, § 15; L. 1990, ch. 41, § 9; Jan. 1, 1991.



8-2,140 Same; rules and regulations.

8-2,140. Same; rules and regulations. The secretary may adopt any rules and regulations necessary to carry out the provisions of this act.

History: L. 1989, ch. 38, § 16; July 1.



8-2,141 Same; exemption from state license.

8-2,141. Same; exemption from state license. Notwithstanding any law to the contrary, a person may drive a commercial motor vehicle if the person has a commercial driver's license issued by any state in accordance with the minimum federal standards for the issuance of commercial motor vehicle drivers' licenses or by a foreign jurisdiction which tests drivers and issues commercial drivers' licenses in accordance with or under standards similar to the minimum federal standards, as determined by the federal motor carrier safety administration, if the person is not suspended, revoked or canceled; and if the person is not disqualified from driving a commercial motor vehicle, or subject to an out-of-service order.

History: L. 1989, ch. 38, § 17; L. 2006, ch. 54, § 6; July 1.



8-2,142 Same; disqualification from driving commercial vehicle; suspension, revocation or cancellation of license; notification.

8-2,142. Same; disqualification from driving commercial vehicle; suspension, revocation or cancellation of license; notification. (a) A person is disqualified from driving a commercial motor vehicle for a period of not less than one year upon a first occurrence of any one of the following:

(1) While operating a commercial motor vehicle:

(A) The person is convicted of violating K.S.A. 8-2,144, and amendments thereto;

(B) the person is convicted of violating subsection (b) of K.S.A. 8-2,132, and amendments thereto;

(C) the person is convicted of causing a fatality through the negligent operation of a commercial motor vehicle;

(D) the person's test refusal or test failure, as defined in subsection (m); or

(E) the person is convicted of a violation identified in subsection (a)(2)(A); or

(2) while operating a noncommercial motor vehicle:

(A) The person is convicted of a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or of a violation of an ordinance of any city in this state, a resolution of any county in this state or any law of another state, which ordinance or law declares to be unlawful the acts prohibited by that statute; or

(B) the person's test refusal or test failure, as defined in K.S.A. 8-1013, and amendments thereto; or

(3) while operating any motor vehicle:

(A) The person is convicted of leaving the scene of an accident; or

(B) the person is convicted of a felony, other than a felony described in subsection (e), while using a motor vehicle to commit such felony.

(b) If any offenses, test refusal or test failure specified in subsection (a) occurred in a commercial motor vehicle while transporting a hazardous material required to be placarded, the person is disqualified for a period of not less than three years.

(c) A person shall be disqualified for life upon the second or a subsequent occurrence of any offense, test refusal or test failure specified in subsection (a), or any combination thereof, arising from two or more separate incidents.

(d) The secretary of revenue may adopt rules and regulations establishing guidelines, including conditions, under which a disqualification for life under subsection (c) may be reduced to a period of not less than 10 years.

(e) A person is disqualified from driving a commercial motor vehicle for life who uses a commercial motor vehicle or noncommercial motor vehicle in the commission of any felony involving the manufacture, distribution or dispensing of a controlled substance, or possession with intent to manufacture, distribute or dispense a controlled substance.

(f) A person is disqualified from driving a commercial motor vehicle for a period of not less than 60 days if convicted of two serious traffic violations, or 120 days if convicted of three or more serious traffic violations, committed in a commercial motor vehicle arising from separate incidents occurring within a three-year period. Any disqualification period under this paragraph shall be in addition to any other previous period of disqualification. The beginning date for any three-year period within a ten-year period, required by this subsection, shall be the issuance date of the citation which resulted in a conviction.

(g) A person is disqualified from driving a commercial motor vehicle for a period of not less than 60 days if convicted of two serious traffic violations, or 120 days if convicted of three or more serious traffic violations, committed in a noncommercial motor vehicle arising from separate incidents occurring within a three-year period, if such convictions result in the revocation, cancellation or suspension of the person's driving privileges.

(h) (1) A person who is convicted of operating a commercial motor vehicle in violation of an out-of-service order shall be disqualified from driving a commercial motor vehicle for a period of not less than:

(A) Ninety days nor more than one year, if the driver is convicted of a first violation of an out-of-service order;

(B) one year nor more than five years if the person has one prior conviction for violating an out-of-service order in a separate incident and such prior offense was committed within the 10 years immediately preceding the date of the present violation; or

(C) three years nor more than five years if the person has two or more prior convictions for violating out-of-service orders in separate incidents and such prior offenses were committed within the 10 years immediately preceding the date of the present violation.

(2) A person who is convicted of operating a commercial motor vehicle in violation of an out-of-service order while transporting a hazardous material required to be placarded under 49 U.S.C. § 5101 et seq. or while operating a motor vehicle designed to transport more than 15 passengers, including the driver, shall be disqualified from driving a commercial motor vehicle for a period of not less than:

(A) One hundred and eighty days nor more than two years if the driver is convicted of a first violation of an out-of-service order; or

(B) three years nor more than five years if the person has a prior conviction for violating an out-of-service order in a separate incident and such prior offense was committed within the 10 years immediately preceding the date of the present violation.

(i) (1) A person who is convicted of operating a commercial motor vehicle in violation of a federal, state or local law or regulation pertaining to one of the following six offenses at a railroad-highway grade crossing shall be disqualified from driving a commercial motor vehicle for the period of time specified in paragraph (2):

(A) For persons who are not required to always stop, failing to slow down and check that the tracks are clear of an approaching train;

(B) for persons who are not required to always stop, failing to stop before reaching the crossing, if the tracks are not clear;

(C) for persons who are always required to stop, failing to stop before driving onto the crossing;

(D) for all persons failing to have sufficient space to drive completely through the crossing without stopping;

(E) for all persons failing to obey a traffic control device or the directions of an enforcement official at the crossing; or

(F) for all persons failing to negotiate a crossing because of insufficient undercarriage clearance.

(2) A driver shall be disqualified from driving a commercial motor vehicle for not less than:

(A) Sixty days if the driver is convicted of a first violation of a railroad-highway grade crossing violation;

(B) one hundred and twenty days if, during any three-year period, the driver is convicted of a second railroad-highway grade crossing violation in separate incidents; or

(C) one year if, during any three-year period, the driver is convicted of a third or subsequent railroad-highway grade crossing violation in separate incidents.

(j) After suspending, revoking or canceling a commercial driver's license, the division shall update its records to reflect that action within 10 days. After suspending, revoking or canceling a nonresident commercial driver's privileges, the division shall notify the licensing authority of the state which issued the commercial driver's license or nonresident commercial driver's license within 10 days. The notification shall include both the disqualification and the violation that resulted in the disqualification, suspension, revocation or cancellation.

(k) Upon receiving notification from the licensing authority of another state, that it has disqualified a commercial driver's license holder licensed by this state, or has suspended, revoked or canceled such commercial driver's license holder's commercial driver's license, the division shall record such notification and the information such notification provides on the driver's record.

(l) Upon suspension, revocation, cancellation or disqualification of a commercial driver's license under this act, the license shall be immediately surrendered to the division if still in the licensee's possession. If otherwise eligible, and upon payment of the required fees, the licensee may be issued a noncommercial driver's license for the period of suspension, revocation, cancellation or disqualification of the commercial driver's license under the same identifier number.

(m) As used in this section, "test refusal" means a person's refusal to submit to and complete a test requested pursuant to K.S.A. 8-2,145, and amendments thereto; "test failure" means a person's submission to and completion of a test which determines that the person's alcohol concentration is .04 or greater, pursuant to K.S.A. 8-2,145, and amendments thereto.

History: L. 1989, ch. 38, § 18; L. 1991, ch. 36, § 17; L. 2003, ch. 42, § 7; L. 2005, ch. 31, § 4; L. 2006, ch. 54, § 7; L. 2011, ch. 105, § 7; L. 2012, ch. 172, § 10; July 1.



8-2,143 Commercial driver's license; surrender of license issued by another state; hazardous materials endorsement.

8-2,143. Commercial driver's license; surrender of license issued by another state; hazardous materials endorsement. When any person applies for a commercial driver's license, and has a commercial driver's license issued by another state, the person shall surrender the license issued by the prior state of domicile and complete the application form required by subsection (b) of K.S.A. 8-2,134, and amendments thereto, including all required information and certifications. If the applicant previously held and desires to retain a hazardous materials endorsement, and it has been more than two years since the applicant passed the written test for the endorsement, the applicant shall be required to take and pass the written test administered by this state for the hazardous materials endorsement.

History: L. 1991, ch. 36, § 3; May 30.



8-2,144 Driving a commercial motor vehicle under the influence; penalties.

8-2,144. Driving a commercial motor vehicle under the influence; penalties. (a) Driving a commercial motor vehicle under the influence is operating or attempting to operate any commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, within this state while:

(1) The alcohol concentration in the person's blood or breath, as shown by any competent evidence, including other competent evidence, as defined in K.S.A. 8-1013(f)(1), and amendments thereto, is 0.04 or more;

(2) the alcohol concentration in the person's blood or breath, as measured within three hours of the time of driving a commercial motor vehicle, is 0.04 or more; or

(3) committing a violation of K.S.A. 8-1567(a), and amendments thereto, or the ordinance of a city or resolution of a county which prohibits any of the acts prohibited thereunder.

(b) (1) Driving a commercial motor vehicle under the influence is:

(A) On a first conviction a class B, nonperson misdemeanor. The person convicted shall be sentenced to not less than 48 consecutive hours nor more than six months' imprisonment, or in the court's discretion, 100 hours of public service, and fined not less than $750 nor more than $1,000. The person convicted shall serve at least 48 consecutive hours' imprisonment or 100 hours of public service either before or as a condition of any grant of probation, suspension or reduction of sentence or parole or other release;

(B) on a second conviction a class A, nonperson misdemeanor. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,250 nor more than $1,750. The person convicted shall serve at least five consecutive days' imprisonment before the person is granted probation, suspension or reduction of sentence or parole or is otherwise released. The five days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 120 hours of confinement. Such 120 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the five days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 120 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 120 hours; and

(C) on a third or subsequent conviction a nonperson felony. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours.

(2) In addition, for any conviction pursuant to subsection (b)(1)(C), at the time of the filing of the judgment form or journal entry as required by K.S.A. 22-3426 or K.S.A. 2016 Supp. 21-6711, and amendments thereto, the court shall cause a certified copy to be sent to the officer having the offender in charge. The court shall determine whether the offender, upon release from imprisonment, shall be supervised by community correctional services or court services based upon the risk and needs of the offender. The risk and needs of the offender shall be determined by use of a risk assessment tool specified by the Kansas sentencing commission. The law enforcement agency maintaining custody and control of a defendant for imprisonment shall cause a certified copy of the judgment form or journal entry to be sent to the supervision office designated by the court and upon expiration of the term of imprisonment shall deliver the defendant to a location designated by the supervision office designated by the court. After the term of imprisonment imposed by the court, the person shall be placed on supervision to community correctional services or court services, as determined by the court, for a mandatory one-year period of supervision, which such period of supervision shall not be reduced. During such supervision, the person shall be required to participate in a multidisciplinary model of services for substance use disorders facilitated by a Kansas department for aging and disability services designated care coordination agency to include assessment and, if appropriate, referral to a community based substance use disorder treatment including recovery management and mental health counseling as needed. The multidisciplinary team shall include the designated care coordination agency, the supervision officer, the aging and disability services department designated treatment provider and the offender. Any violation of the conditions of such supervision may subject such person to revocation of supervision and imprisonment in jail for the remainder of the period of imprisonment, the remainder of the supervision period, or any combination or portion thereof.

(3) In addition, prior to sentencing for any conviction pursuant to subsection (b)(1)(A) or (b)(1)(B), the court shall order the person to participate in an alcohol and drug evaluation conducted by a provider in accordance with K.S.A. 8-1008, and amendments thereto. The person shall be required to follow any recommendation made by the provider after such evaluation, unless otherwise ordered by the court.

(c) Any person convicted of a violation of this section, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, who had one or more children under the age of 14 years in the vehicle at the time of the offense shall have such person's punishment enhanced by one month of imprisonment. This imprisonment shall be served consecutively to any other minimum mandatory penalty imposed for a violation of this section, or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section. Any enhanced penalty imposed shall not exceed the maximum sentence allowable by law. During the service of the enhanced penalty, the judge may order the person on house arrest, work release or other conditional release.

(d) If a person is charged with a violation of this section involving drugs, the fact that the person is or has been entitled to use the drug under the laws of this state shall not constitute a defense against the charge.

(e) The court may establish the terms and time for payment of any fines, fees, assessments and costs imposed pursuant to this section. Any assessment and costs shall be required to be paid not later than 90 days after imposed, and any remainder of the fine shall be paid prior to the final release of the defendant by the court.

(f) In lieu of payment of a fine imposed pursuant to this section, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed not later than one year after the fine is imposed or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date.

(g) Prior to filing a complaint alleging a violation of this section, a prosecutor shall request and shall receive from the: (1) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and (2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(h) The court shall electronically report every conviction of a violation of this section and every diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of this section to the division. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the: (1) Division a record of all prior convictions obtained against such person for any violation of any of the motor vehicle laws of this state; and (2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(i) Upon conviction of a person of a violation of this section or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, the division, upon receiving a report of conviction, shall: (1) Disqualify the person from driving a commercial motor vehicle under K.S.A. 8-2,142, and amendments thereto; and (2) suspend, restrict or suspend and restrict the person's driving privileges as provided by K.S.A. 8-1014, and amendments thereto.

(j) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this section as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

(3) Any such ordinance or resolution shall authorize the court to order that the convicted person pay restitution to any victim who suffered loss due to the violation for which the person was convicted.

(k) (1) Upon the filing of a complaint, citation or notice to appear alleging a person has violated a city ordinance prohibiting the acts prohibited by this section, and prior to conviction thereof, a city attorney shall request and shall receive from the: (A) Division of vehicles a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and (B) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(2) If the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony, the city attorney shall refer the violation to the appropriate county or district attorney for prosecution. The county or district attorney shall accept such referral and pursue a disposition of such violation, and shall not refer any such violation back to the city attorney.

(l) No plea bargaining agreement shall be entered into nor shall any judge approve a plea bargaining agreement entered into for the purpose of permitting a person charged with a violation of this section, or a violation of any ordinance of a city or resolution of any county in this state which prohibits the acts prohibited by this section, to avoid the mandatory penalties established by this section or by the ordinance or resolution.

(m) The alternatives set out in subsections (a)(1), (a)(2) and (a)(3) may be pleaded in the alternative, and the state, city or county may, but shall not be required to, elect one or two of the three prior to submission of the case to the fact finder.

(n) For the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account, but only convictions or diversions occurring on or after July 1, 2001. Nothing in this provision shall be construed as preventing any court from considering any convictions or diversions occurring during the person's lifetime in determining the sentence to be imposed within the limits provided for a first, second, third, fourth or subsequent offense;

(2) any convictions for a violation of the following sections occurring during a person's lifetime shall be taken into account: (A) This section; (B) refusing to submit to a test to determine the presence of alcohol or drugs, K.S.A. 2016 Supp. 8-1025, and amendments thereto; (C) operating a vessel under the influence of alcohol or drugs, K.S.A. 32-1131, and amendments thereto; (D) involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or K.S.A. 2016 Supp. 21-5405(a)(3), and amendments thereto; (E) aggravated battery as described in K.S.A. 2016 Supp. 21-5413(b)(3), and amendments thereto; and (F) aggravated vehicular homicide, K.S.A. 21-3405a, prior to its repeal, or vehicular battery, K.S.A. 21-3405b, prior to its repeal, if the crime was committed while committing a violation of K.S.A. 8-1567, and amendments thereto;

(3) "conviction" includes: (A) Entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a crime described in subsection (n)(2); (B) conviction of a violation of an ordinance of a city in this state, a resolution of a county in this state or any law of another state which would constitute a crime described in subsection (n)(1) or (n)(2); and (C) receiving punishment under the uniform code of military justice or Kansas code of military justice for an act which was committed on a military reservation and which would constitute a crime described in subsection (n)(1) or (n)(2) if committed off a military reservation in this state;

(4) it is irrelevant whether an offense occurred before or after conviction for a previous offense; and

(5) multiple convictions of any crime described in subsection (n)(1) or (n)(2) arising from the same arrest shall only be counted as one conviction.

(o) For the purpose of this section:

(1) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath;

(2) "imprisonment" shall include any restrained environment in which the court and law enforcement agency intend to retain custody and control of a defendant and such environment has been approved by the board of county commissioners or the governing body of a city; and

(3) "drug" includes toxic vapors as such term is defined in K.S.A. 2016 Supp. 21-5712, and amendments thereto.

(p) On and after July 1, 2011, the amount of $250 from each fine imposed pursuant to this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2016 Supp. 75-52,113, and amendments thereto.

History: L. 1991, ch. 36, § 1; L. 2006, ch. 173, § 5; L. 2011, ch. 105, § 8; L. 2012, ch. 172, § 11; L. 2013, ch. 122, § 1; L. 2015, ch. 56, § 2; May 21.

Section was also amended by L. 2011, ch. 30, § 91, but that version was repealed by L. 2011, ch. 105, § 36.



8-2,145 Tests for alcohol or drugs; notices; certification by officer; hearing; disqualification of driver.

8-2,145. Tests for alcohol or drugs; notices; certification by officer; hearing; disqualification of driver. (a) Prior to requesting a test or tests pursuant to K.S.A. 8-2,137, and amendments thereto, in addition to any notices provided pursuant to K.S.A. 8-1001, and amendments thereto, the following notice shall be provided orally and in writing: Whenever a law enforcement officer has reasonable grounds to believe a person has been driving a commercial motor vehicle while having alcohol or other drugs in such person's system and the person refuses to submit to and complete a test or tests requested by a law enforcement officer or submits to and completes a test requested by a law enforcement officer which determines that the person's alcohol concentration is .04 or greater, the person will be disqualified from driving a commercial motor vehicle for at least one year, pursuant to Kansas law.

(b) It shall not be a defense that the person did not understand the notices required by this section.

(c) Upon completion of the notices set out in K.S.A. 8-1001, and amendments thereto, and the notices in subsection (a), the law enforcement officer shall proceed to request a test or tests. In addition to the completion of any certification required under K.S.A. 8-1002, and amendments thereto, a law enforcement officer's certification shall be prepared and signed by one or more officers to certify:

(1) There existed reasonable grounds to believe the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system;

(2) the person had been placed under arrest, was in custody or had been involved in a motor vehicle accident or collision;

(3) a law enforcement officer had presented the person with the notices required by this section; and

(4) the person refused to submit to and complete a test or the test result for alcohol content of blood or breath was .04 or greater.

(d) For purposes of this section, certification shall be complete upon signing, and no additional acts of oath, affirmation, acknowledgment or proof of execution shall be required. The signed certification or a copy or photostatic reproduction thereof shall be admissible in evidence in all proceedings brought pursuant to this act, and receipt of any such certification, copy or reproduction shall accord the division authority to proceed as set forth herein. Any person who signs a certification submitted to the division knowing it contains a false statement is guilty of a class B misdemeanor.

(e) Upon completing a certification under subsection (c), the officer shall serve upon the person notice of disqualification of the privilege to drive a commercial motor vehicle pursuant to K.S.A. 8-2,142, and amendments thereto, together with a copy of the certification. In cases where a .04 or greater test result is established by a subsequent analysis of a breath or blood sample, the officer shall serve notice of such suspension in person or by another designated officer or by mailing the notice to the person at the address provided at the time of the test. If the determination of a test refusal or .04 or greater test result is made while the person is still in custody, service shall be made in person by the officer on behalf of the division of vehicles.

(f) The notice shall contain the following information:

(1) The person's name, driver's license number and current address pursuant to K.S.A. 8-248, and amendments thereto;

(2) the reason and statutory grounds for the disqualification;

(3) the date notice is being served and the effective date of the disqualification, which shall be the 20th day after the date of service;

(4) the right of the person to request an administrative hearing; and

(5) the procedure the person must follow to request an administrative hearing.

The notice of disqualification shall also inform the person that all correspondence will be mailed to the person at the address contained in the notice of disqualification unless the person notifies the division in writing of a different address or change of address. The address provided will be considered a change of address for purposes of K.S.A. 8-248, and amendments thereto, if the address furnished is different from that on file with the division.

(g) If the person mails a written request which is postmarked within 10 calendar days after service of the notice, if by personal service, or 13 calendar days after service, if by mail, the division shall schedule a hearing in the county where the alleged violation occurred, or in a county adjacent thereto. The licensee may request that subpoenas be issued in accordance with the notice provided pursuant to subsection (d). Any request made by the licensee to subpoena witnesses must be made in writing at the time the hearing is requested and must include the name and current address of such witness and, except for the certifying law enforcement officer or officers, a statement of how the testimony of such witness is relevant. Upon receiving a timely request for a hearing, the division shall mail to the person notice of the time, date and place of hearing in accordance with subsection (i) and extend the person's temporary driving privileges until the date set for the hearing by the division, unless otherwise disqualified, suspended, revoked or canceled.

(h) The law enforcement officer shall forward the certification required under subsection (c) to the director within five days of the date of certification. Upon receipt of the certification, the division shall review the certification to determine that it meets the requirements of subsection (c). Upon so determining, the director shall proceed to disqualify the driver from driving a commercial motor vehicle in accordance with the notice of disqualification previously served.

(i) All notices of disqualification under this section and all notices of a hearing held under this section shall be sent by first-class mail and a United States post office certificate of mailing shall be obtained therefor. All notices so mailed shall be deemed received three days after mailing.

(j) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(k) The rules regarding evidence and procedure at hearings held under K.S.A. 8-1020, and amendments thereto, shall be applicable to hearings held under this section. At the hearing on a disqualification of commercial driving privileges, the issues shall be limited to those set out in the certification.

(l) The division shall prepare and distribute forms for use by law enforcement officers in giving the notice required by this section.

History: L. 1991, ch. 36, § 2; L. 2001, ch. 200, § 11; July 1.



8-2,146 Seasonal commercial driver's license; conditions and limitations; definitions; rules and regulations.

8-2,146. Seasonal commercial driver's license; conditions and limitations; definitions; rules and regulations. (a) The division may issue to an applicant who is a resident of this state and who is at least 18 years of age a seasonal commercial driver's license for the operation of commercial class B and commercial class C motor vehicles. Any person applying for or who is issued a seasonal commercial driver's license shall be subject to the provisions of K.S.A. 8-2,125 through 8-2,145, and amendments thereto, except that an applicant shall not be required to pass a knowledge or skills test as required by subsection (a) of K.S.A. 8-2,133, and amendments thereto.

(b) Seasonal commercial drivers' licenses issued pursuant to subsection (a) shall allow the operation of commercial motor vehicles owned by the following specific farm-related service industries:

(1) Farm retail outlets and suppliers;

(2) agri-chemical businesses;

(3) custom harvesters; and

(4) livestock feeders.

(c) An applicant who has not held a driver's license for at least one year shall not be eligible for a seasonal commercial driver's license. An applicant who has between one and two years' driving experience shall comply with the provisions of subparagraphs (A) through (G) of paragraph (1) of subsection (b) of K.S.A. 8-2,133, and amendments thereto, for the applicant's entire driving history. An applicant with more than two years' driving experience shall comply with the provisions of subparagraphs (A) through (G) of paragraph (1) of subsection (b) of K.S.A. 8-2,133, and amendments thereto. The requirements contained in subparagraphs (A) through (G) of paragraph (1) of subsection (b) of K.S.A. 8-2,133, and amendments thereto, shall be confirmed prior to any renewal or revalidation of a seasonal commercial driver's license.

(d) Any person issued a seasonal commercial driver's license, shall not operate any vehicles used in the transportation of hazardous materials which requires the vehicle to be placarded, except for diesel fuel in quantities of 1,000 gallons or less; liquid fertilizers in vehicles or implements of husbandry with total capacities of 3,000 gallons or less; and solid fertilizers that are not transported with any organic substance.

(e) A seasonal commercial driver's license issued pursuant to subsection (a) shall be valid for a consecutive 180-day period from the date of issuance of such license. A person shall be issued only one seasonal commercial driver's license for any twelve-month period.

(f) Any person issued a seasonal commercial driver's license pursuant to subsection (a), shall not operate a commercial motor vehicle beyond 150 miles from the place of business or from the farm being served.

(g) As used in this section:

(1) "Farm retail outlets and suppliers" means any retail outlet and supplier that transports either agricultural products, farm machinery, farm supplies, or both, to or from a farm;

(2) "agri-chemical businesses" means any business that transports agricultural chemicals to or from a farm.

(h) A person who has been issued a seasonal commercial driver's license and who is convicted of violating the provisions of this section, the division, upon receiving a report of conviction, shall revoke such person's seasonal commercial license for the remainder of the period specified in subsection (e).

(i) The secretary may adopt rules and regulations necessary to carry out the provisions of this section.

(j) The provisions of this section shall be a part of, and supplemental to, the Kansas uniform commercial drivers' license act.

History: L. 1992, ch. 310, § 3; L. 1993, ch. 222, § 3; April 22.



8-2,147 Commercial drivers' licenses; farm custom harvesting operations; age.

8-2,147. Commercial drivers' licenses; farm custom harvesting operations; age. (a) The division may issue a commercial driver's license to an applicant who is a resident of this state and who is at least 16 years of age for the operation of commercial class B and commercial class C motor vehicles for a farm custom harvesting operation. Any person applying for or who is issued a commercial driver's license under this section shall be subject to the provisions of K.S.A. 8-2,125 through 8-2,145, and amendments thereto.

(b) For the purpose of this section, "farm custom harvesting operations" means a person, firm, partnership, association or corporation engaged in farm custom harvesting operations if the motor vehicle is used to:

(1) Transport farm machinery, supplies, or both, to or from a farm, for custom harvesting operations on a farm; or

(2) transport custom harvested crops only from a harvested field to initial storage or to initial market locations.

(c) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 1993, ch. 222, § 1; April 22.



8-2,148 Nonresident commercial driver's license; requirements.

8-2,148. Nonresident commercial driver's license; requirements. (a) The division may issue a nonresident commercial driver's license to an applicant who is at least 18 years of age and employed by a Kansas employer but is a resident of a foreign country for the operation of any commercial class of vehicles if such person has passed a knowledge and skills test pursuant to K.S.A. 8-2,133, and amendments thereto. Any person who is applying for a nonresident commercial driver's license shall be subject to the provisions of K.S.A. 8-2,125 through 8-2,145, and amendments thereto;

(b) A nonresident commercial driver's license issued pursuant to subsection (a) shall contain on the face of the license the statement "nonresident commercial driver's license" or "nonresident CDL";

(c) Any such license issued pursuant to subsection (a) shall be valid only for the period the nonresident is authorized to be employed in the United States. The fee for a nonresident commercial driver's license will be the same as for a resident commercial driver's license;

(d) If the nonresident applicant is the holder of a nonresident commercial driver's license issued by another state, such license shall be surrendered to the state of Kansas at the time a Kansas nonresident commercial driver's license is issued;

(e) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 1994, ch. 186, § 1; April 21.



8-2,149 Commercial driver's licenses; school bus endorsement; waiver of driving skills test; requirements.

8-2,149. Commercial driver's licenses; school bus endorsement; waiver of driving skills test; requirements. (a) Until September 30, 2005, the driving skills test required under 49 C.F.R. § 383.123 may be waived for an applicant for a school bus endorsement, if such applicant is currently licensed, has experience driving a school bus, has a good driving record and meets the conditions contained in subsection (b).

(b) An applicant must certify and the division must verify that, during the two-year period immediately prior to applying for the school bus endorsement, the applicant:

(1) Held a valid commercial driver's license with a passenger vehicle endorsement to operate a school bus representative of the group the application [applicant] will be driving;

(2) has not had such applicant's driver's license or commercial driver's license suspended, revoked or canceled or been disqualified from operating a commercial motor vehicle;

(3) has not been convicted of any of the disqualifying offenses in subsection (a) or (e) of K.S.A. 8-2,142, and amendments thereto;

(4) has not had more than one conviction of any of the serious traffic violations defined in K.S.A. 8-2,128, and amendments thereto, while operating any type motor vehicle;

(5) has not had any conviction for a violation of state or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with any traffic accident;

(6) has not been convicted of any motor vehicle traffic violation that resulted in an accident; and

(7) has been regularly employed as a school bus driver, has operated a school bus representative of the group the applicant seeks to drive and provides evidence of such employment.

(c) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2003, ch. 42, § 1; Apr. 17.



8-2,150 Commercial driver's licenses; diversion agreements not allowed.

8-2,150. Commercial driver's licenses; diversion agreements not allowed. (a) A driver or a holder of a commercial driver's license may not enter into a diversion agreement in lieu of further criminal proceedings that would prevent such person's conviction for any violation, in any type of motor vehicle, of a state or local traffic control law, except a parking violation, from appearing on the person's record, whether the person was convicted for an offense committed in the state where the person is licensed or another state.

(b) For purposes of subsection (a), a person shall be considered a holder of a commercial driver's license if the person was a holder of a commercial driver's license at the time the person was arrested or was issued a citation and shall remain a holder of a commercial driver's license even if the person surrenders the commercial driver's license after the arrest or citation.

(c) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2003, ch. 42, § 2; L. 2010, ch. 146, § 7; May 27.



8-2,151 Commercial driver's licenses; hazardous materials endorsement; requirements; hazmat fee fund.

8-2,151. Commercial driver's licenses; hazardous materials endorsement; requirements; hazmat fee fund. (a) Beginning July 1, 2004, or upon final determination by the transportation security administration of the date for implementation of the requirements of 49 C.F.R. § 1572, whichever is later, the division shall not issue, renew, upgrade or transfer a hazardous materials endorsement for a commercial driver's license to any person authorizing that person to operate a commercial motor vehicle transporting a hazardous material in commerce unless the individual complies with the requirements of 49 C.F.R. § 1572.

(b) At least 60 days before the expiration date of a commercial driver's license or hazardous materials endorsement, the division shall notify the holder of a hazardous materials endorsement that the person must pass a transportation security administration security screening process, 49 C.F.R. § 1572, as part of any application for renewal of the hazardous materials endorsement. The notice must advise the person that, in order to expedite the security screening process, the person should file a renewal application as soon as possible, but not later than 30 days before the date of expiration of the endorsement. Any person who does not successfully complete the security screening process, shall not be issued a hazardous materials endorsement.

(c) An individual must submit fingerprints, in a form and manner specified by the division, when such individual applies to obtain, renew or transfer a hazardous materials endorsement for a commercial driver's license. A fee not to exceed $100 shall be charged to such individual for collecting the fingerprints and generating the individual's criminal history.

(d) There is hereby created in the state treasury the hazmat fee fund. All moneys credited to the hazmat fee fund shall be used by the department of revenue only for the purpose of funding the collecting of fingerprints and the generating of the criminal history of individuals applying for the hazardous materials endorsement for a commercial driver's license. All expenditures from the hazmat fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

(e) The division shall revoke a person's hazardous materials endorsement if the person does not meet the standards for security threat assessment under 49 C.F.R. § 1572.

(f) For the purpose of this section "revoke" means the process by which the division cancels, suspends, withdraws, annuls or disqualifies a hazardous material endorsement.

(g) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2004, ch. 155, § 6; L. 2005, ch. 31, § 2; Apr. 7.



8-2,152 Commercial driver's licenses; civil penalties.

8-2,152. Commercial driver's licenses; civil penalties. (a) A driver who is convicted of violating an out-of-service order shall be subject to a civil penalty of not less than $1,100 nor more than $2,750, in addition to any disqualification under K.S.A. 8-2,142, and amendments thereto.

(b) An employer who is convicted of violating subsection (b)(3) of K.S.A. 8-2,131, and amendments thereto, shall be subject to a civil penalty of not less than $2,750 nor more than $11,000.

(c) An employer who is convicted of a violation of subsection (b)(4) of K.S.A. 8-2,131, and amendments thereto, shall be subject to a civil penalty of not less than $2,750 nor more than $11,000.

(d) Civil penalties shall be enforced and collected by an attorney for the division of vehicles in the appropriate district court.

(e) Civil penalties shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

(f) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2006, ch. 54, § 1; July 1.



8-2,153 Commercial driver's licenses; violation of act; penalty.

8-2,153. Commercial driver's licenses; violation of act; penalty. (a) It shall be unlawful and constitute a class B misdemeanor for any person to violate any of the provisions of the Kansas uniform commercial drivers' license act, unless a different penalty is prescribed by this act.

(b) The provisions of this section shall be a part of and supplemental to the Kansas uniform commercial drivers' license act.

History: L. 2006, ch. 54, § 2; July 1.



8-2,154 Commercial driver's license drive test fee fund; use of moneys.

8-2,154. Commercial driver's license drive test fee fund; use of moneys. There is hereby created in the state treasury the commercial driver's license drive test fee fund. All moneys credited to the commercial driver's license drive test fee fund shall be used by the department of revenue only for the purposes of funding the administration and operation of the commercial driver's license drive test, including software maintenance and enhancement, equipment maintenance and purchase, acquisition and maintenance of one or more test tracks or courses for conducting a driving test, training and marketing associated with the operations for the division of vehicles regarding the issuance of commercial driver's licenses. All expenditures from the commercial driver's license drive test fee fund shall be made in accordance with appropriation acts, upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of the department of revenue.

History: L. 2015, ch. 47, § 1; July 1.



8-2,155 Commercial driver's license drive test fees; disposition and use of moneys.

8-2,155. Commercial driver's license drive test fees; disposition and use of moneys. The division of vehicles shall remit the commercial driver's license drive test fees received by the division under K.S.A. 8-240(a)(1), and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit such fees to the commercial driver's license drive test fee fund. Moneys credited to the commercial driver's license drive test fee fund as provided herein shall be used to supplement existing appropriations and shall not be used to supplant general fund or other special revenue fund appropriations to the Kansas department of revenue.

History: L. 2015, ch. 47, § 2; July 1.



8-2,156 Hazardous materials endorsement; exception.

8-2,156. Hazardous materials endorsement; exception. Any person driving under a commercial class A license shall not be required to obtain a hazardous materials endorsement pursuant to 49 C.F.R. § 383 if the person is:

(a) Acting within the scope of the license holder's employment as an employee of a custom harvester operation; and

(b) is operating a service vehicle that is: (1) Transporting diesel in a quantity of 3,785 liters, 1,000 gallons or less; and (2) clearly marked with a "flammable" or "combustible" placard, as appropriate.

History: L. 2016, ch. 29, § 1; Apr. 21.






Article 3 PUBLICLY OWNED MOTOR VEHICLES

8-301 Private use forbidden.

8-301. Private use forbidden. No person or employee of the state or county or any governmental subdivision shall operate or drive or cause to be operated or driven any state, county or other publicly owned automobile, automobile bus, motor bus, or other motor vehicle for private use or for private business or for pleasure.

History: L. 1933, ch. 174, § 1; March 7.



8-303 Enforcement of act.

8-303. Enforcement of act. It is hereby made the duty of every sheriff, deputy sheriff, and every and all other law-enforcement officers of any county, city or township in this state to enforce the provisions of this act.

History: L. 1933, ch. 174, § 3; March 7.



8-304 Marking of vehicles of political subdivisions; vehicle defined.

8-304. Marking of vehicles of political subdivisions; vehicle defined. As used in this act, "vehicle" means a passenger motor vehicle having a seating capacity of less than eight (8) persons and which is the property of a political subdivision of the state of Kansas.

History: L. 1951, ch. 119, § 1; L. 1972, ch. 29, § 15; July 1.



8-305 Marking of vehicles of political subdivisions; how marked; exceptions.

8-305. Marking of vehicles of political subdivisions; how marked; exceptions. All motor vehicles owned or leased by any political subdivision of the state of Kansas shall bear the name of the political subdivision owning or leasing such vehicle plainly printed on both sides thereof. This act shall not apply to the following:

(a) Municipal fire apparatus, police patrols and ambulances;

(b) passenger vehicles used by plain clothes police officers, county or district attorney investigators or community corrections personnel working in the employ of any political subdivision; and

(c) motor vehicles owned or leased by any municipal university.

History: L. 1951, ch. 119, § 2; L. 1970, ch. 53, § 1; L. 1972, ch. 29, § 16; L. 1982, ch. 43, § 1; L. 1990, ch. 46, § 1; L. 1996, ch. 64, § 1; L. 2011, ch. 77, § 2; July 1.



8-306 Same; operation or control of unmarked vehicle; removal of officer or employee from office.

8-306. Same; operation or control of unmarked vehicle; removal of officer or employee from office. Any officer or employee of any political subdivision who operates or has under control any vehicle not lettered or numbered as required by this act or who violates any of the other provisions of this act shall be deemed guilty of malfeasance in office and shall be subject to removal from office or employment.

History: L. 1951, ch. 119, § 3; L. 1972, ch. 29, § 17; July 1.






Article 4 PROCESS AGAINST NONRESIDENTS

8-401 Service of process against nonresidents or their representatives; definitions.

8-401. Service of process against nonresidents or their representatives; definitions. (a) As used in this act, each of the following words and terms, unless the context clearly requires otherwise, shall have the meaning respectively ascribed to it in this section:

(1) "Nonresident" or "nonresident person" shall mean: (A) A person who is a nonresident of this state; (B) a person who is a resident of this state and who departs from this state subsequent to the accident or collision from which the action or proceeding against such person or a representative of such person arose and remains absent from this state for thirty (30) days continuously, whether such absence is intended to be temporary or permanent; (C) a person who at the time of the accident or collision from which the action or proceeding arose was a resident of this state but who has subsequently thereto become a nonresident of this state;

(2) "representative" shall have the meaning respectively ascribed to it in subsection (1) of K.S.A. 59-102.

(b) The acceptance by a nonresident person of the rights and privileges conferred by existing laws to operate motor vehicles on the public highways of the state of Kansas, or the operation by a nonresident person, or an authorized chauffeur of such nonresident, or agent, of a motor vehicle on the said highways, other than under said laws, shall be deemed equivalent to an appointment by such nonresident of the secretary of state of the state of Kansas, or the secretary's successor in office, to be such nonresident's true and lawful agent, upon whom may be served all lawful process in any action or proceeding against said nonresident or a representative of said nonresident growing out of any accident or collision in which said motor vehicle may be involved, while same is operated in the state of Kansas by said nonresident, or by an authorized chauffeur of said nonresident or agent; and said acceptance or operation of said vehicle shall be a signification of agreement that any such process which is so served on the secretary of state shall be of the same legal force and validity as if served upon said nonresident or a representative of said nonresident personally within the state.

History: L. 1935, ch. 72, § 1; L. 1959, ch. 50, § 1; L. 1961, ch. 54, § 1; July 1.



8-402 Procedure in procuring service pursuant to 8-401.

8-402. Procedure in procuring service pursuant to 8-401. The manner of procuring and serving process in any cause, brought pursuant to the preceding section, shall be as follows, to wit: The plaintiff shall file a verified petition in the district court in the county where the cause of action arose or the plaintiff resides, showing a cause of action against the defendant of the class contemplated in K.S.A. 8-401, and shall further show in said petition, or by affidavit, to the satisfaction of the judge of said court, that the defendant is one of the persons contemplated in said K.S.A. 8-401, and the residence of said defendant, and a description of the car or motor vehicle claimed to have been operated by the said defendant or an agent of the defendant, as near as the same can reasonably be ascertained by the plaintiff; and the time, place and nature of such accident, or injury. Upon such showing being made, the judge shall make an order, directing that service of process be made on the defendant as provided in said K.S.A. 8-401; and also, that a copy of the process, and petition, and of said order, and a notice that the same have been served upon the secretary of state, pursuant to this act, be delivered to the defendant by registered mail or personally without the state by a sheriff or deputy sheriff in such state. Proof of such service shall be made by affidavit filed in said cause by the person making said service, and service shall be deemed complete thirty (30) days from the date the affidavit is filed by the person making the service stating that such personal service has been made on the defendant and giving the date thereof. The court in which the action is pending shall, upon affidavit submitted upon behalf of the defendant, grant such additional time to answer, or continuances, as shall be reasonably necessary to allow defendant full opportunity to plead and prepare for the trial of the said cause.

History: L. 1935, ch. 72, § 2; L. 1951, ch. 109, § 1; L. 1961, ch. 54, § 2; L. 1963, ch. 55, § 1; L. 1965, ch. 64, § 1; L. 1976, ch. 145, § 30; Jan. 10, 1977.



8-403 Consent to personal service of process by acceptance of title or registration certificate by resident of state; additional method for serving process.

8-403. Consent to personal service of process by acceptance of title or registration certificate by resident of state; additional method for serving process. The acceptance by a resident of this state of a certificate of title or ownership or a certificate of registration or any renewal thereof, issued under the motor vehicle laws of this state, shall constitute the consent by the person that personal service of lawful process may be made upon the person at any place where he or she may be found, whether or not the person is then a resident of this state, with the same force and effect as though served within this state, in any action or proceeding brought in the courts of this state against such person arising in this state out of the ownership or operation of the vehicle. This section provides, and shall be construed as providing for an additional method for the serving of process in those cases to which it is applicable; and it shall not be construed as repealing or superseding any other existing law relating to the serving of process.

History: L. 1961, ch. 54, § 3; July 1.



8-404 Consent to personal service of process by acceptance of operator's or chauffeur's license by resident of state; additional method for serving process.

8-404. Consent to personal service of process by acceptance of operator's or chauffeur's license by resident of state; additional method for serving process. The acceptance or retention by a resident of this state of an operator's or chauffeur's license issued pursuant to the operators' and chauffeurs' license act of this state, shall constitute the consent of the person that personal service of process may be made upon the person at any place where he or she may be found and whether or not the person is then a resident of this state, with the same force and effect as if served within this state, in any action or proceeding brought in the courts of this state against such person arising in this state out of his or her driving a motor vehicle upon a highway in this state. This section provides, and shall be construed as providing for an additional method for the serving of process in those cases to which it is applicable; and it shall not be construed as repealing or superseding any other existing law relating to the serving of process.

History: L. 1961, ch. 54, § 4; July 1.



8-405 Invalidity of part.

8-405. Invalidity of part. If any section or part of a section of this act shall be held unconstitutional by any court, it shall be conclusively presumed that the legislature would have passed this act without such invalid section or part of a section, and the remaining provisions shall be given full force and effect, as if the part held unconstitutional had not been included herein.

History: L. 1961, ch. 54, § 5; July 1.






Article 6 FAIR TRADE

8-601 Definition of words and phrases.

8-601. Definition of words and phrases. The following words and phrases when used in this act shall, for the purpose of this act, have the meanings respectively ascribed to them in this section:

Person. The term "person" shall mean any individual or individuals, firm, corporation, partnership, association, trustee, receiver or assignee for the benefit of creditors.

Manufacturer. The term "manufacturer" shall mean any person, firm, corporation, partnership or association engaged either directly or indirectly in the manufacture or wholesale distribution of motor vehicles and other specific commodities.

Dealer. The term "dealer" shall mean any person, firm, association or corporation or other organization of any kind, character or nature regularly engaged or intending to engage in the business of selling motor vehicles and other specific commodities at retail within this state.

Financing. The term "financing" shall include the buying, selling, assigning or dealing in conditional sales contracts, chattel mortgages or leases arising out of the retail sale of motor vehicles and other specific commodities.

Motor vehicle. The term "motor vehicle" shall mean every vehicle which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

Commodities. The term "commodities" means manufactured articles offered for sale to the general public.

Specific commodities. The term "specific commodities" means commodities identified and agreed upon at the time a contract to sell, or a sale, is made.

History: L. 1937, ch. 166, § 1; June 30.



8-602 Free competition.

8-602. Free competition. It hereby is declared to be the policy of this state that free and unrestricted competition shall prevail in the business of financing the purchase or sale of motor vehicles and other specific commodities.

History: L. 1937, ch. 166, § 2; June 30.



8-603 Certain financing agreements declared void.

8-603. Certain financing agreements declared void. It shall be unlawful for any manufacturer to sell or enter into a contract to sell any motor vehicle or vehicles or other specific commodities to any dealer on the condition or under an agreement, either express or implied, that such dealer shall finance the purchase or sale of any such motor vehicle or vehicles or other specific commodities only with or through a designated person, and any such condition, agreement or understanding hereby is declared to be void and against the public policy of this state.

History: L. 1937, ch. 166, § 3; June 30.



8-604 Same; prima facie evidence of sale prohibited under 8-603.

8-604. Same; prima facie evidence of sale prohibited under 8-603. Any threat, expressed or implied, made directly or indirectly to any dealer by any manufacturer, or by any person who is engaged in the business of financing the purchase or sale of motor vehicles or other specific commodities and is affiliated with or controlled by any manufacturer, that such manufacturer will cease to sell, or will terminate or refuse to enter into a contract to sell motor vehicles or such other specific commodities to such dealer unless such dealer finances the purchase or sale of any such motor vehicle or vehicles or such other specific commodities only with or through a designated person, shall be presumed to be made at the direction of and with the authority of such manufacturer and shall be prima facie evidence of the fact that such manufacturer has sold or intends to sell such motor vehicle or vehicles or other specific commodities on the condition or under the agreement prohibited in K.S.A. 8-603.

History: L. 1937, ch. 166, § 4; June 30.



8-605 Duty of attorney general or county attorney.

8-605. Duty of attorney general or county attorney. For a violation of any of the provisions of this act by any corporation or association mentioned herein, it shall be the duty of the attorney general or the county attorney of the proper county, to institute proper suits or quo warranto proceedings in any court of competent jurisdiction for the forfeiture of its charter rights, franchises or privileges and powers exercised by such corporation or association, and for the dissolution of the same under the general statutes of the state.

History: L. 1937, ch. 166, § 5; June 30.



8-606 Violations by foreign corporations and associations; injunction; revocation of license.

8-606. Violations by foreign corporations and associations; injunction; revocation of license. Every foreign corporation, as well as every foreign association, exercising any of the powers, franchises or functions of a corporation in this state, violating any of the provisions of this act, is hereby denied the right and prohibited from doing any business in this state, and it shall be the duty of the attorney general to enforce this provision by bringing proper proceedings by injunction or otherwise. The secretary of state shall be authorized to revoke the license of any such corporation or association heretofore authorized by the secretary to do business in this state, after final judgment.

History: L. 1937, ch. 166, § 6; June 30.



8-607 Penalty for violating 8-601 to 8-610.

8-607. Penalty for violating 8-601 to 8-610. Any person who shall violate any of the provisions of this act, and any employee, agent or officer of any such person who shall participate, in any manner, in making, enforcing or performing, or in aiding or abetting, in the performance of any such contract, condition, agreement or understanding, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished for each offense by a fine of not less than $100 nor more than $5,000 or by imprisonment in the custody of the secretary of corrections for not less than one year nor more than five years, or by both such fine and imprisonment.

History: L. 1937, ch. 166, § 7; L. 1990, ch. 309, § 4; May 24.



8-608 Damage actions.

8-608. Damage actions. In addition to the penalties herein provided, any person who is injured in business or property by any other person or corporation or association or partnership, by reason of any thing forbidden or declared to be unlawful by this act, may sue therefor in any court, having jurisdiction thereof in the county where the defendant resides or is found, or any agent resides or is found, or where service may be obtained, without respect to the amount in controversy, and to recover twofold the damages sustained, and the costs of suit. Whenever it shall appear to the court before which any proceedings under this act are pending, that the ends of justice require that other parties shall be brought before the court, the court may cause them to be made parties defendant and summoned, whether they reside in the county where such action is pending, or not.

History: L. 1937, ch. 166, § 8; June 30.



8-609 Contracts and agreements in violation deemed void.

8-609. Contracts and agreements in violation deemed void. Any contract or agreement in violation of the provisions of this act shall be absolutely void and shall not be enforceable either in law or equity.

History: L. 1937, ch. 166, § 9; June 30.



8-610 Invalidity of part.

8-610. Invalidity of part. If any section, subsection, sentence, clause or phrase of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act.

History: L. 1937, ch. 166, § 10; June 30.






Article 10 DRIVING UNDER INFLUENCE OF ALCOHOL OR DRUGS; RELATED PROVISIONS

8-1001 Tests for alcohol or drugs; request by officer, grounds; consent implied; administration of tests, when; procedures; immunity from liability; duty to provide driver notice; refusal to comply or test result exceeding limit, license suspension; search warrant, admissibility of test; availability of test result; remedial nature of law.

8-1001. Tests for alcohol or drugs; request by officer, grounds; consent implied; administration of tests, when; procedures; immunity from liability; duty to provide driver notice; refusal to comply or test result exceeding limit, license suspension; search warrant, admissibility of test; availability of test result; remedial nature of law. (a) Any person who operates or attempts to operate a vehicle within this state is deemed to have given consent, subject to the provisions of this article, to submit to one or more tests of the person's blood, breath, urine or other bodily substance to determine the presence of alcohol or drugs. The testing deemed consented to herein shall include all quantitative and qualitative tests for alcohol and drugs. A person who is dead or unconscious shall be deemed not to have withdrawn the person's consent to such test or tests, which shall be administered in the manner provided by this section.

(b) A law enforcement officer shall request a person to submit to a test or tests deemed consented to under subsection (a): (1) If, at the time of the request, the officer has reasonable grounds to believe the person was operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person was driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system, or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system; and one of the following conditions exists: (A) The person has been arrested or otherwise taken into custody for any violation of any state statute, county resolution or city ordinance; or (B) the person has been involved in a vehicle accident or collision resulting in property damage or personal injury other than serious injury; or (2) if the person was operating or attempting to operate a vehicle and such vehicle has been involved in an accident or collision resulting in serious injury or death of any person and the operator could be cited for any traffic offense, as defined in K.S.A. 8-2117, and amendments thereto. The traffic offense violation shall constitute probable cause for purposes of paragraph (2). The test or tests under paragraph (2) shall not be required if a law enforcement officer has reasonable grounds to believe the actions of the operator did not contribute to the accident or collision. The law enforcement officer directing administration of the test or tests may act on personal knowledge or on the basis of the collective information available to law enforcement officers involved in the accident investigation or arrest.

(c) If a law enforcement officer requests a person to submit to a test of blood under this section, the withdrawal of blood at the direction of the officer may be performed only by: (1) A person licensed to practice medicine and surgery, licensed as a physician assistant, or a person acting under the direction of any such licensed person; (2) a registered nurse or a licensed practical nurse; (3) any qualified medical technician, including, but not limited to, an emergency medical technician-intermediate, mobile intensive care technician, an emergency medical technician-intermediate defibrillator, an advanced emergency medical technician or a paramedic, as those terms are defined in K.S.A. 65-6112, and amendments thereto, authorized by medical protocol; or (4) a phlebotomist.

(d) A law enforcement officer may direct a medical professional described in this section to draw a sample of blood from a person:

(1) If the person has given consent and meets the requirements of subsection (b);

(2) if medically unable to consent, if the person meets the requirements of paragraph (2) of subsection (b); or

(3) if the person refuses to submit to and complete a test, if the person meets the requirements of paragraph (2) of subsection (b).

(e) When so directed by a law enforcement officer through a written statement, the medical professional shall withdraw the sample as soon as practical and shall deliver the sample to the law enforcement officer or another law enforcement officer as directed by the requesting law enforcement officer as soon as practical, provided the collection of the sample does not jeopardize the person's life, cause serious injury to the person or seriously impede the person's medical assessment, care or treatment. The medical professional authorized herein to withdraw the blood and the medical care facility where the blood is drawn may act on good faith that the requirements have been met for directing the withdrawing of blood once presented with the written statement provided for under this subsection. The medical professional shall not require the person to sign any additional consent or waiver form. In such a case, the person authorized to withdraw blood and the medical care facility shall not be liable in any action alleging lack of consent or lack of informed consent.

(f) Such sample or samples shall be an independent sample and not be a portion of a sample collected for medical purposes. The person collecting the blood sample shall complete the collection portion of a document provided by law enforcement.

(g) If a person must be restrained to collect the sample pursuant to this section, law enforcement shall be responsible for applying any such restraint utilizing acceptable law enforcement restraint practices. The restraint shall be effective in controlling the person in a manner not to jeopardize the person's safety or that of the medical professional or attending medical or health care staff during the drawing of the sample and without interfering with medical treatment.

(h) A law enforcement officer may request a urine sample upon meeting the requirements of paragraph (1) of subsection (b) and shall request a urine sample upon meeting the requirements of paragraph (2) of subsection (b).

(i) If a law enforcement officer requests a person to submit to a test of urine under this section, the collection of the urine sample shall be supervised by: (1) A person licensed to practice medicine and surgery, licensed as a physician assistant, or a person acting under the direction of any such licensed person; (2) a registered nurse or a licensed practical nurse; or (3) a law enforcement officer of the same sex as the person being tested. The collection of the urine sample shall be conducted out of the view of any person other than the persons supervising the collection of the sample and the person being tested, unless the right to privacy is waived by the person being tested. When possible, the supervising person shall be a law enforcement officer. The results of qualitative testing for drug presence shall be admissible in evidence and questions of accuracy or reliability shall go to the weight rather than the admissibility of the evidence. If the person is medically unable to provide a urine sample in such manner due to the injuries or treatment of the injuries, the same authorization and procedure as used for the collection of blood in subsections (d) and (e) shall apply to the collection of a urine sample.

(j) No law enforcement officer who is acting in accordance with this section shall be liable in any civil or criminal proceeding involving the action.

(k) Before a test or tests are administered under this section, the person shall be given oral and written notice that:

(1) Kansas law requires the person to submit to and complete one or more tests of breath, blood or urine to determine if the person is under the influence of alcohol or drugs, or both;

(2) the opportunity to consent to or refuse a test is not a constitutional right;

(3) there is no constitutional right to consult with an attorney regarding whether to submit to testing;

(4) if the person refuses to submit to and complete any test of breath, blood or urine hereafter requested by a law enforcement officer, the person may be charged with a separate crime of refusing to submit to a test to determine the presence of alcohol or drugs, which carries criminal penalties that are greater than or equal to the criminal penalties for the crime of driving under the influence, if such person has:

(A) Any prior test refusal as defined in K.S.A. 8-1013, and amendments thereto, which occurred: (i) On or after July 1, 2001; and (ii) when such person was 18 years of age or older; or

(B) any prior conviction for a violation of K.S.A. 8-1567 or 8-2,144, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, which occurred: (i) On or after July 1, 2001; and (ii) when such person was 18 years of age or older;

(5) if the person refuses to submit to and complete any test of breath, blood or urine hereafter requested by a law enforcement officer, the person's driving privileges will be suspended for one year for the first or subsequent occurrence;

(6) if the person submits to and completes the test or tests and the test results show:

(A) An alcohol concentration of .08 or greater, the person's driving privileges will be suspended for 30 days for the first occurrence and one year for the second or subsequent occurrence; or

(B) an alcohol concentration of .15 or greater, the person's driving privileges will be suspended for one year for the first or subsequent occurrence;

(7) refusal to submit to testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both;

(8) the results of the testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both; and

(9) after the completion of the testing, the person has the right to consult with an attorney and may secure additional testing, which, if desired, should be done as soon as possible and is customarily available from medical care facilities willing to conduct such testing.

(l) If a law enforcement officer has reasonable grounds to believe that the person has been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system, the person shall also be provided the oral and written notice pursuant to K.S.A. 8-2,145, and amendments thereto. Any failure to give the notices required by K.S.A. 8-2,145, and amendments thereto, shall not invalidate any action taken as a result of the requirements of this section. If a law enforcement officer has reasonable grounds to believe that the person has been operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system and such person was under 21 years of age, the person also shall be given the notices required by K.S.A. 8-1567a, and amendments thereto. Any failure to give the notices required by K.S.A. 8-1567a, and amendments thereto, shall not invalidate any action taken as a result of the requirements of this section.

(m) After giving the foregoing information, a law enforcement officer shall request the person to submit to testing. The selection of the test or tests shall be made by the officer. If the test results show a blood or breath alcohol concentration of .08 or greater, the person's driving privileges shall be subject to suspension, or suspension and restriction, as provided in K.S.A. 8-1002 and 8-1014, and amendments thereto.

(n) The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of the alleged operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both. The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of the alleged violation of K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(o) If a law enforcement officer had reasonable grounds to believe the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, and the test results show a blood or breath alcohol concentration of .04 or greater, the person shall be disqualified from driving a commercial motor vehicle, pursuant to K.S.A. 8-2,142, and amendments thereto. If a law enforcement officer had reasonable grounds to believe the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, and the test results show a blood or breath alcohol concentration of .08 or greater, or the person refuses a test, the person's driving privileges shall be subject to suspension, or suspension and restriction, pursuant to this section, in addition to being disqualified from driving a commercial motor vehicle pursuant to K.S.A. 8-2,142, and amendments thereto.

(p) An officer shall have probable cause to believe that the person operated a vehicle while under the influence of alcohol or drugs, or both, if the vehicle was operated by such person in such a manner as to have caused the death of or serious injury to a person. In such event, such test or tests may be made pursuant to a search warrant issued under the authority of K.S.A. 22-2502, and amendments thereto, or without a search warrant under the authority of K.S.A. 22-2501, and amendments thereto.

(q) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(r) It shall not be a defense that the person did not understand the written or oral notice required by this section.

(s) No test results shall be suppressed because of technical irregularities in the consent or notice required pursuant to this act.

(t) Nothing in this section shall be construed to limit the admissibility at any trial of alcohol or drug concentration testing results obtained pursuant to a search warrant.

(u) Upon the request of any person submitting to testing under this section, a report of the results of the testing shall be made available to such person.

(v) This act is remedial law and shall be liberally construed to promote public health, safety and welfare.

(w) As used in this section, "serious injury" means a physical injury to a person, as determined by law enforcement, which has the effect of, prior to the request for testing:

(1) Disabling a person from the physical capacity to remove themselves from the scene;

(2) renders a person unconscious;

(3) the immediate loss of or absence of the normal use of at least one limb;

(4) an injury determined by a physician to require surgery; or

(5) otherwise indicates the person may die or be permanently disabled by the injury.

History: L. 1955, ch. 61, § 1; L. 1967, ch. 60, § 1; L. 1973, ch. 41, § 1; L. 1977, ch. 38, § 4; L. 1978, ch. 36, § 1; L. 1982, ch. 144, § 3; L. 1985, ch. 48, § 3; L. 1985, ch. 50, § 1; L. 1986, ch. 40, § 2; L. 1988, ch. 47, § 13; L. 1990, ch. 47, § 1; L. 1991, ch. 36, § 18; L. 1993, ch. 259, § 1; L. 1993, ch. 275, § 1; L. 1994, ch. 353, § 9; L. 1999, ch. 169, § 1; L. 2001, ch. 200, § 12; L. 2005, ch. 172, § 2; L. 2006, ch. 173, § 1; L. 2007, ch. 181, § 3; L. 2008, ch. 170, § 1; L. 2010, ch. 119, § 13; L. 2011, ch. 105, § 9; L. 2012, ch. 172, § 12; L. 2013, ch. 122, § 2; L. 2014, ch. 131, § 1; July 1, 2015.



8-1002 Test refusal or failure; suspension of license; notice; procedure.

8-1002. Test refusal or failure; suspension of license; notice; procedure. (a) Whenever a test is requested pursuant to this act and results in either a test failure or test refusal, a law enforcement officer's certification shall be prepared. If the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, a separate certification pursuant to K.S.A. 8-2,145, and amendments thereto, shall be prepared in addition to any certification required by this section. The certification required by this section shall be signed by one or more officers to certify:

(1) With regard to a test refusal, that: (A) There existed reasonable grounds to believe the person was operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, or is under 21 years of age while having alcohol or other drugs in such person's system; (B) the person had been placed under arrest, was in custody or had been involved in a vehicle accident or collision; (C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto; and (D) the person refused to submit to and complete a test as requested by a law enforcement officer.

(2) With regard to a test failure, that: (A) There existed reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, or is under 21 years of age while having alcohol or other drugs in such person's system; (B) the person had been placed under arrest, was in custody or had been involved in a vehicle accident or collision; (C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto; and (D) the result of the test showed that the person had an alcohol concentration of .08 or greater in such person's blood or breath.

(3) With regard to failure of a breath test, in addition to those matters required to be certified under subsection (a)(2), that: (A) The testing equipment used was certified by the Kansas department of health and environment; (B) the testing procedures used were in accordance with the requirements set out by the Kansas department of health and environment; and (C) the person who operated the testing equipment was certified by the Kansas department of health and environment to operate such equipment.

(b) For purposes of this section, certification shall be complete upon signing, and no additional acts of oath, affirmation, acknowledgment or proof of execution shall be required. The signed certification or a copy or photostatic reproduction thereof shall be admissible in evidence in all proceedings brought pursuant to this act, and receipt of any such certification, copy or reproduction shall accord the department authority to proceed as set forth herein. Any person who signs a certification submitted to the division knowing it contains a false statement is guilty of a class B nonperson misdemeanor.

(c) When the officer directing administration of the testing determines that a person has refused a test and the criteria of subsection (a)(1) have been met or determines that a person has failed a test and the criteria of subsection (a)(2) have been met, the officer shall serve upon the person notice of suspension of driving privileges pursuant to K.S.A. 8-1014, and amendments thereto. If the determination is made while the person is still in custody, service shall be made in person by the officer on behalf of the division of vehicles. In cases where a test failure is established by a subsequent analysis of a breath, blood or urine sample, the officer shall serve notice of such suspension in person or by another designated officer or by mailing the notice to the person at the address provided at the time of the test.

(d) In addition to the information required by subsection (a), the law enforcement officer's certification and notice of suspension shall contain the following information: (1) The person's name, driver's license number and current address; (2) the reason and statutory grounds for the suspension; (3) the date notice is being served and a statement that the effective date of the suspension shall be the 30th day after the date of service; (4) the right of the person to request an administrative hearing; and (5) the procedure the person must follow to request an administrative hearing. The law enforcement officer's certification and notice of suspension shall also inform the person that: (1) Constitutional issues cannot be decided at the administrative hearing, but may be preserved and raised in a petition for review of the hearing as provided in K.S.A. 8-1020(o) and (p), and amendments thereto; and (2) all correspondence will be mailed to the person at the address contained in the law enforcement officer's certification and notice of suspension unless the person notifies the division in writing of a different address or change of address. The address provided will be considered a change of address for purposes of K.S.A. 8-248, and amendments thereto, if the address furnished is different from that on file with the division.

(e) If a person refuses a test or if a person is still in custody when it is determined that the person has failed a test, the officer shall take any license in the possession of the person and, if the license is not expired, suspended, revoked or canceled, shall issue a temporary license effective until the 30th day after the date of service set out in the law enforcement officer's certification and notice of suspension. If the test failure is established by a subsequent analysis of a breath or blood sample, the temporary license shall be served together with the copy of the law enforcement officer's certification and notice of suspension. A temporary license issued pursuant to this subsection shall bear the same restrictions and limitations as the license for which it was exchanged. Within seven days after the date of service of a copy of the law enforcement officer's certification and notice of suspension the officer's certification and notice of suspension, along with any licenses taken, shall be forwarded to the division.

(f) Upon receipt of the law enforcement officer's certification, the division shall review the certification to determine that it meets the requirements of subsection (a). Upon so determining, the division shall proceed to suspend the person's driving privileges in accordance with the notice of suspension previously served. If the requirements of subsection (a) are not met, the division shall dismiss the administrative proceeding and return any license surrendered by the person.

(g) The division shall prepare and distribute forms for use by law enforcement officers in giving the notice required by this section.

(h) The provisions of K.S.A. 60-206, and amendments thereto, regarding the computation of time shall be applicable in determining the effective date of suspension set out in subsection (d).

History: L. 1955, ch. 61, § 2; L. 1985, ch. 48, § 4; L. 1985, ch. 50, § 2; L. 1986, ch. 40, § 3; L. 1988, ch. 47, § 14; L. 1989, ch. 38, § 35; L. 1989, ch. 38, § 36; L. 1990, ch. 44, § 3; L. 1991, ch. 36, § 19; L. 1993, ch. 259, § 2; L. 1993, ch. 275, § 2; L. 1995, ch. 208, § 2; L. 2001, ch. 200, § 13; L. 2007, ch. 181, § 4; L. 2010, ch. 135, § 5; L. 2016, ch. 69, § 1; July 1.



8-1004 Same; additional test by own physician; effect of denial.

8-1004. Same; additional test by own physician; effect of denial. Without limiting or affecting the provisions of K.S.A. 8-1001, and amendments thereto, the person tested shall have a reasonable opportunity to have an additional test by a physician of the person's own choosing. In case the officer refuses to permit such additional testing, the testing administered pursuant to K.S.A. 8-1001, and amendments thereto, shall not be competent in evidence.

History: L. 1955, ch. 61, § 4; L. 1985, ch. 48, § 6; L. 1985, ch. 50, § 3; July 1.



8-1005 Evidence; test results admissible in prosecutions; weight to be given evidence.

8-1005. Evidence; test results admissible in prosecutions; weight to be given evidence. Except as provided by K.S.A. 8-1012, and amendments thereto, in any criminal prosecution for violation of the laws of this state relating to operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or the commission of vehicular homicide or manslaughter while under the influence of alcohol or drugs, or both, or in any prosecution for a violation of a city ordinance relating to the operation or attempted operation of a vehicle while under the influence of alcohol or drugs, or both, evidence of the concentration of alcohol or drugs in the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following:

(a) If the alcohol concentration is less than .08, that fact may be considered with other competent evidence to determine if the defendant was under the influence of alcohol, or both alcohol and drugs.

(b) If the alcohol concentration is .08 or more, it shall be prima facie evidence that the defendant was under the influence of alcohol to a degree that renders the person incapable of driving safely.

(c) If there was present in the defendant's bodily substance any narcotic, hypnotic, somnifacient, stimulating or other drug which has the capacity to render the defendant incapable of safely driving a vehicle, that fact may be considered to determine if the defendant was under the influence of drugs, or both alcohol and drugs, to a degree that renders the defendant incapable of driving safely.

History: L. 1955, ch. 279, § 1; L. 1967, ch. 60, § 2; L. 1970, ch. 51, § 3; L. 1973, ch. 42, § 1; L. 1976, ch. 49, § 1; L. 1982, ch. 144, § 4; L. 1985, ch. 48, § 7; L. 1986, ch. 40, § 4; L. 1986, ch. 41, § 1; L. 1988, ch. 47, § 15; L. 1993, ch. 259, § 16; L. 1993, ch. 291, § 269; July 1.



8-1006 Same; submission of other evidence; preservation of samples not required.

8-1006. Same; submission of other evidence; preservation of samples not required. (a) The provisions of K.S.A. 8-1005, and amendments thereto, shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or drugs, or both.

(b) Nothing in this act shall require any samples of blood, breath or urine to be preserved for or furnished to the person for independent testing.

History: L. 1955, ch. 279, § 2; L. 1985, ch. 48, § 8; L. 1985, ch. 50, § 4; L. 1986, ch. 40, § 5; L. 1988, ch. 47, § 16; L. 1994, ch. 319, § 3; May 19.



8-1007 Same; act supplemental; invalidity of part.

8-1007. Same; act supplemental; invalidity of part. This act shall be construed as supplemental to existing legislation; and if any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1955, ch. 279, § 3; June 30.



8-1008 Alcohol and drug evaluations; when required; providers; reports; standardized substance use evaluations.

8-1008. Alcohol and drug evaluations; when required; providers; reports; standardized substance use evaluations. (a) As used in this section, "provider" means: (1) A professional licensed by the behavioral sciences regulatory board to diagnose and treat mental or substance use disorders at the independent level who is compliant with the requirements set forth by the secretary for aging and disability services as described in subsection (f); or (2) a professional licensed by the behavioral sciences regulatory board who is working in an alcohol and drug treatment facility licensed by the secretary for aging and disability services as meeting the requirements described in subsection (f).

(b) A provider shall provide:

(1) Alcohol and drug evaluations, prior to sentencing, of any person who is convicted of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by those statutes; and

(2) alcohol and drug evaluations of persons whom the prosecutor considers for eligibility or finds eligible to enter a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by that statute.

(c) A provider shall be capable of providing, within the judicial district: (1) The evaluations required under subsection (b); (2) the alcohol and drug evaluation report required under subsection (d) or (e); (3) the follow-up duties specified under subsection (d) or (e) for persons who prepare the alcohol and drug evaluation report; and (4) any other functions and duties specified by law. The secretary for aging and disability services shall provide each judicial district with an electronic list of providers, and, except as provided further, such list shall be used when selecting a provider to be used as described in subsections (d) and (e). The secretary for aging and disability services shall also make all such lists publicly available on the official website of the Kansas department for aging and disability services. Any provider performing services in any judicial district under this section prior to July 1, 2011, may continue to perform those services until July 1, 2013.

(d) (1) Except as provided further, prior to sentencing, an alcohol and drug evaluation shall be conducted on any person who is convicted of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by those statutes. The alcohol and drug evaluation report shall be made available to and shall be considered by the court prior to sentencing. Except as provided further, the court shall order that the cost of any alcohol and drug evaluation for any person shall be paid by such person to the provider at the time of service. If the court finds that such person is indigent, the provider shall agree to accept payment as ordered by the court and the court shall order that the cost of any alcohol and drug evaluation be paid to the provider by such person as part of the judgment. The cost of any such evaluation shall be not less than $150.

(2) The provisions of this subsection shall not apply to any person convicted pursuant to subsection (b)(1)(C) of K.S.A. 8-2,144, subsection (b)(1)(C), (b)(1)(D) or (b)(1)(E) of K.S.A. 8-1567 or subsection (b)(1)(B), (b)(1)(C) or (b)(1)(D) of K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(e) An alcohol and drug evaluation shall be conducted on any person whom the prosecutor considers for eligibility or finds eligible to enter a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits the acts prohibited by that statute. The alcohol and drug evaluation report shall be made available to the prosecuting attorney and shall be considered by the prosecuting attorney. The cost of any alcohol and drug evaluation for any person shall be paid by such person to the provider at the time of service, and shall be not less than $150.

(f) On and after July 1, 2013, all alcohol and drug evaluations conducted pursuant to this section shall utilize a standardized substance use evaluation approved by the secretary for aging and disability services and be submitted in a format approved by the secretary for aging and disability services. On or before July 1, 2013, the secretary for aging and disability services shall promulgate rules and regulations to implement this section.

History: L. 1982, ch. 144, § 10; L. 1983, ch. 37, § 1; L. 1985, ch. 51, § 1; L. 1990, ch. 94, § 2; L. 1994, ch. 350, § 1; L. 1995, ch. 208, § 3; L. 1999, ch. 57, § 1; L. 2001, ch. 5, § 35; L. 2001, ch. 200, § 4; L. 2011, ch. 105, § 10; L. 2012, ch. 172, § 13; L. 2014, ch. 115, § 2; July 1.



8-1009 Determination by prosecuting attorney of whether diversion agreement to be allowed.

8-1009. Determination by prosecuting attorney of whether diversion agreement to be allowed. (a) Upon the filing of a first complaint, indictment or information alleging a person has violated K.S.A. 8-1567, and amendments thereto, or a county resolution which prohibits the acts prohibited by that statute, and prior to conviction thereof, the district attorney or county attorney shall determine whether the defendant shall be allowed to enter into a diversion agreement in accordance with this act.

(b) Upon the filing of a first complaint, citation or notice to appear alleging a person has violated a city ordinance which prohibits the acts prohibited by K.S.A. 8-1567, and amendments thereto, and prior to conviction thereof, the city attorney shall determine whether the defendant shall be allowed to enter into a diversion agreement in accordance with this act.

History: L. 1982, ch. 144, § 11; L. 2011, ch. 105, § 11; July 1.

"This act" means chapter 144 of the 1982 Session Laws of Kansas.



8-1010 Severability of Laws of 1982, ch. 144.

8-1010. Severability of Laws of 1982, ch. 144. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1982, ch. 144, § 21; July 1.



8-1011 Immunity from liability for damage to vehicle operated by or in control of person arrested or in custody.

8-1011. Immunity from liability for damage to vehicle operated by or in control of person arrested or in custody. A law enforcement officer, and the state or any political subdivision of the state that employs a law enforcement officer, arresting or taking custody of a person for any offense involving the operation of or attempt to operate a vehicle while under the influence of alcohol or drugs, or both, shall have immunity from any civil or criminal liability for the care and custody of the vehicle that was being operated by or was in the physical control of the person arrested or in custody if the law enforcement officer acts in good faith and exercises due care.

History: L. 1985, ch. 48, § 5; L. 1993, ch. 259, § 3; July 1.



8-1012 Preliminary screening test of breath or saliva; request by officer, reasonable suspicion; notice required; refusal to take test is traffic infraction; use of results of test; additional tests; approved devices.

8-1012. Preliminary screening test of breath or saliva; request by officer, reasonable suspicion; notice required; refusal to take test is traffic infraction; use of results of test; additional tests; approved devices. (a) Any person who operates or attempts to operate a vehicle within this state is deemed to have given consent to submit to a preliminary screening test of the person's breath or saliva, or both, subject to the provisions set out in subsection (b).

(b) A law enforcement officer may request a person who is operating or attempting to operate a vehicle within this state to submit to a preliminary screening test of the person's breath or saliva, or both, if the officer has reasonable suspicion to believe the person has been operating or attempting to operate a vehicle while under the influence of alcohol or drugs or both alcohol and drugs.

(c) At the time the test is requested, the person shall be given oral notice that: (1) There is no right to consult with an attorney regarding whether to submit to testing; (2) refusal to submit to testing is a traffic infraction; and (3) further testing may be required after the preliminary screening test. Failure to provide the notice shall not be an issue or defense in any action. The law enforcement officer then shall request the person to submit to the test.

(d) Refusal to take and complete the test as requested is a traffic infraction. If the person submits to the test, the results shall be used for the purpose of assisting law enforcement officers in determining whether an arrest should be made and whether to request the tests authorized by K.S.A. 8-1001, and amendments thereto. A law enforcement officer may arrest a person based in whole or in part upon the results of a preliminary screening test. Such results shall not be admissible in any civil or criminal action concerning the operation of or attempted operation of a vehicle except to aid the court or hearing officer in determining a challenge to the validity of the arrest or the validity of the request to submit to a test pursuant to K.S.A. 8-1001, and amendments thereto. Following the preliminary screening test, additional tests may be requested pursuant to K.S.A. 8-1001, and amendments thereto.

(e) Any preliminary screening of a person's breath shall be conducted with a device approved pursuant to K.S.A. 65-1,107, and amendments thereto.

History: L. 1986, ch. 40, § 1; L. 1993, ch. 259, § 4; L. 2005, ch. 172, § 3; L. 2006, ch. 173, § 2; L. 2006, ch. 211, § 1; L. 2011, ch. 105, § 12; L. 2012, ch. 172, § 14; July 1.



8-1013 Definitions.

8-1013. Definitions. As used in K.S.A. 8-1001 through 8-1010, 8-1011, 8-1012, 8-1014, 8-1015, 8-1016, 8-1017 and 8-1018, and amendments thereto, and this section:

(a) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath.

(b) (1) "Alcohol or drug-related conviction" means any of the following: (A) Conviction of vehicular battery or aggravated vehicular homicide, if the crime is committed while committing a violation of K.S.A. 8-1567, and amendments thereto, or the ordinance of a city or resolution of a county in this state which prohibits any acts prohibited by that statute, or conviction of a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or conviction of a violation of aggravated battery as described in subsection (b)(3) of K.S.A. 2016 Supp. 21-5413, and amendments thereto; (B) conviction of a violation of a law of another state which would constitute a crime described in subsection (b)(1)(A) if committed in this state; (C) conviction of a violation of an ordinance of a city in this state or a resolution of a county in this state which would constitute a crime described in subsection (b)(1)(A), whether or not such conviction is in a court of record; or (D) conviction of an act which was committed on a military reservation and which would constitute a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or would constitute a crime described in subsection (b)(1)(A) if committed off a military reservation in this state.

(2) For the purpose of determining whether an occurrence is a first, second or subsequent occurrence: (A) "Alcohol or drug-related conviction" also includes entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging commission of a crime described in subsection (b)(1), including a diversion agreement entered into prior to the effective date of this act; and (B) it is irrelevant whether an offense occurred before or after conviction or diversion for a previous offense.

(c) "Division" means the division of vehicles of the department of revenue.

(d) "Ignition interlock device" means a device which uses a breath analysis mechanism to prevent a person from operating a motor vehicle if such person has consumed an alcoholic beverage.

(e) "Occurrence" means a test refusal, test failure or alcohol or drug-related conviction, or any combination thereof arising from one arrest, including an arrest which occurred prior to the effective day [date] of this act.

(f) "Other competent evidence" includes: (1) Alcohol concentration tests obtained from samples taken three hours or more after the operation or attempted operation of a vehicle; and (2) readings obtained from a partial alcohol concentration test on a breath testing machine.

(g) "Samples" includes breath supplied directly for testing, which breath is not preserved.

(h) "Test failure" or "fails a test" refers to a person's having results of a test administered pursuant to this act, other than a preliminary screening test, which show an alcohol concentration of .08 or greater in the person's blood or breath, and includes failure of any such test on a military reservation.

(i) "Test refusal" or "refuses a test" refers to a person's failure to submit to or complete any test of the person's blood, breath, urine or other bodily substance, other than a preliminary screening test, in accordance with this act, and includes refusal of any such test on a military reservation.

(j) "Law enforcement officer" has the meaning provided by K.S.A. 2016 Supp. 21-5111, and amendments thereto, and includes any person authorized by law to make an arrest on a military reservation for an act which would constitute a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, if committed off a military reservation in this state.

History: L. 1988, ch. 47, § 6; L. 1993, ch. 259, § 5; L. 2005, ch. 86, § 1; L. 2011, ch. 105, § 13; L. 2012, ch. 172, § 15; L. 2013, ch. 122, § 3; July 1.

Section was also amended by L. 2011, ch. 30, § 92, but that version was repealed by L. 2011, ch. 105, § 36.



8-1014 Suspension and restriction of driving privileges for test refusal, test failure or alcohol or drug-related conviction; increased penalties for blood or breath alcohol concentration of .15 or greater; ignition interlock device.

8-1014. Suspension and restriction of driving privileges for test refusal, test failure or alcohol or drug-related conviction; increased penalties for blood or breath alcohol concentration of .15 or greater; ignition interlock device. (a) Except as provided by subsection (e) and K.S.A. 8-2,142, and amendments thereto, if a person refuses a test, the division, pursuant to K.S.A. 8-1002, and amendments thereto, shall:

(1) On the person's first occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for two years to driving only a motor vehicle equipped with an ignition interlock device;

(2) on the person's second occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for three years to driving only a motor vehicle equipped with an ignition interlock device;

(3) on the person's third occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for four years to driving only a motor vehicle equipped with an ignition interlock device;

(4) on the person's fourth occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for five years to driving only a motor vehicle equipped with an ignition interlock device; and

(5) on the person's fifth or subsequent occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for 10 years to driving only a motor vehicle equipped with an ignition interlock device.

(b) (1) Except as provided by subsections (b)(2) and (e) and K.S.A. 8-2,142, and amendments thereto, if a person fails a test or has an alcohol or drug-related conviction in this state, the division shall:

(A) On the person's first occurrence, suspend the person's driving privileges for 30 days and at the end of the suspension, restrict the person's driving privileges as provided by subsection (b) of K.S.A. 8-1015, and amendments thereto;

(B) on the person's second occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for one year to driving only a motor vehicle equipped with an ignition interlock device;

(C) on the person's third occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for two years to driving only a motor vehicle equipped with an ignition interlock device;

(D) on the person's fourth occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for three years to driving only a motor vehicle equipped with an ignition interlock device; and

(E) on the person's fifth or subsequent occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for 10 years to driving only a motor vehicle equipped with an ignition interlock device.

(2) Except as provided by subsection (e) and K.S.A. 8-2,142, and amendments thereto, if a person fails a test or has an alcohol or drug-related conviction in this state and the person's blood or breath alcohol concentration is .15 or greater, the division shall:

(A) On the person's first occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for one year to driving only a motor vehicle equipped with an ignition interlock device;

(B) on the person's second occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for two years to driving only a motor vehicle equipped with an ignition interlock device;

(C) on the person's third occurrence, suspend the person's driving privileges for one year and at the end of the suspension restrict the person's driving privileges for three years to driving only a motor vehicle equipped with an ignition interlock device;

(D) on the person's fourth occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for four years to driving only a motor vehicle equipped with an ignition interlock device; and

(E) on the person's fifth or subsequent occurrence, suspend the person's driving privileges for one year and at the end of the suspension, restrict the person's driving privileges for 10 years to driving only a motor vehicle equipped with an ignition interlock device.

(3) Whenever a person's driving privileges have been restricted to driving only a motor vehicle equipped with an ignition interlock device for 10 years under this section, such person may petition any district court for relief from such restriction after five years of such restriction have been served. The court shall consider, but not be limited to, whether: (A) Such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court; and (B) such person proves installation, maintenance and use of an ignition interlock device approved by the division throughout the five-year period. If the court finds that the person's driving privileges should be restored, then the court shall electronically report such order to the division. The division, upon receiving such order, shall restore such person's driving privileges, unless such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court.

(c) Except as provided by subsection (e) and K.S.A. 8-2,142, and amendments thereto, if a person who is less than 21 years of age fails a test or has an alcohol or drug-related conviction in this state, penalties shall be imposed pursuant to subsection (b).

(d) Whenever the division is notified by a provider, as defined in K.S.A. 8-1008, and amendments thereto, or a court that the person has failed to follow any recommendation made by the provider or otherwise ordered by a court for a conviction of a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, the division shall suspend the person's driving privileges until the division receives notice of the person's completion of such recommendation.

(e) Except as provided in K.S.A. 8-2,142, and amendments thereto, if a person's driving privileges are subject to suspension pursuant to this section for a test refusal, test failure or alcohol or drug-related conviction arising from the same arrest, the period of such suspension shall not exceed the longest applicable period authorized by subsection (a) or (b), and such suspension periods shall not be added together or otherwise imposed consecutively. In addition, in determining the period of such suspension as authorized by subsection (a) or (b), such person shall receive credit for any period of time for which such person's driving privileges were suspended while awaiting any hearing or final order authorized by this act.

If a person's driving privileges are subject to restriction pursuant to this section for a test failure or alcohol or drug-related conviction arising from the same arrest, the restriction periods shall not be added together or otherwise imposed consecutively. In addition, in determining the period of restriction, the person shall receive credit for any period of suspension imposed for a test refusal arising from the same arrest.

(f) If the division has taken action under subsection (a) for a test refusal or under subsection (b) for a test failure and such action is stayed pursuant to K.S.A. 8-259, and amendments thereto, or if temporary driving privileges are issued pursuant to K.S.A. 8-1020, and amendments thereto, the stay or temporary driving privileges shall not prevent the division from taking the action required by subsection (b) for an alcohol or drug-related conviction.

(g) The provisions of subsections (a), (b) and (c), as amended by this act and section 14 of chapter 105 of the 2011 Session Laws of Kansas, may be applied retroactively only if requested by a person who has had such person's driving privileges suspended or restricted pursuant to subsection (a), (b) or (c) prior to such amendment. Such person may apply to the division to have the penalties applied retroactively, as provided under subsection (g) of K.S.A. 8-1015, and amendments thereto.

(h) When modifying penalties pursuant to subsection (g), the division shall credit any suspension or revocation time in excess of one year which was imposed and served prior to retroactive application of the provisions of subsections (a), (b) and (c), as amended by this act and section 14 of chapter 105 of the 2011 Session Laws of Kansas, toward the required ignition interlock restriction period imposed pursuant to the retroactive application of such provisions if: (1) The person's driving record indicates no driving by the person during the applicable suspension or revocation period; and (2) the person completes a form prescribed by the division indicating that the person did not drive during the applicable suspension or revocation period.

(i) As used in this section, "suspension" includes any period of suspension and any period of restriction as provided in subsection (a) of K.S.A. 8-1015, and amendments thereto.

History: L. 1988, ch. 47, § 7; L. 1989, ch. 38, § 37; L. 1990, ch. 48, § 2; L. 1990, ch. 47, § 2; L. 1993, ch. 259, § 6; L. 1993, ch. 275, § 3; L. 1994, ch. 353, § 10; L. 1999, ch. 125, § 18; L. 2001, ch. 200, § 5; L. 2006, ch. 173, § 3; L. 2007, ch. 181, § 5; L. 2010, ch. 153, § 1; L. 2011, ch. 105, § 14; L. 2012, ch. 172, § 16; July 1.

"This act" means chapter 172 of the 2012 Session Laws of Kansas.



8-1015 Same; authorized restrictions of driving privileges; ignition interlock device.

8-1015. Same; authorized restrictions of driving privileges; ignition interlock device. (a) (1) Except as provided in subsection (a)(2), whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(a), and amendments thereto, after 90 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only for the purposes of getting to and from: Work, school or an alcohol treatment program; and the ignition interlock provider for maintenance and downloading of data from the device.

(2) Whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(a)(1), and amendments thereto, after 90 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only: Under the circumstances provided by K.S.A. 8-292(a)(1), (2), (3) and (4), and amendments thereto; and for the purpose of getting to and from the ignition interlock provider for maintenance and downloading of data from the device.

(3) Except as provided in subsection (a)(4), whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(b), and amendments thereto, after 45 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only for the purposes of getting to and from: Work, school or an alcohol treatment program; and the ignition interlock provider for maintenance and downloading of data from the device.

(4) Whenever a person's driving privileges have been suspended for one year as provided in K.S.A. 8-1014(b)(2)(A), and amendments thereto, after 45 days of such suspension, such person may apply to the division for such person's driving privileges to be restricted for the remainder of the one-year suspension period to driving only a motor vehicle equipped with an ignition interlock device and only: Under the circumstances provided by K.S.A. 8-292(a)(1), (2), (3) and (4), and amendments thereto; and for the purpose of getting to and from the ignition interlock provider for maintenance and downloading of data from the device.

(5) The division shall assess an application fee of $100 for a person to apply to modify the suspension to restricted ignition interlock status.

(6) The division shall approve the request for such restricted license unless such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court. If the request is approved, upon receipt of proof of the installation of such device, the division shall issue a copy of the order imposing such restrictions on the person's driving privileges and such order shall be carried by the person at any time the person is operating a motor vehicle on the highways of this state. Except as provided in K.S.A. 8-1017, and amendments thereto, if such person is convicted of a violation of the restrictions, such person's driving privileges shall be suspended for an additional year, in addition to any term of suspension or restriction as provided in K.S.A. 8-1014(a) or (b), and amendments thereto.

(b) (1) Except as provided in subsection (b)(2), when a person has completed the suspension pursuant to K.S.A. 8-1014(b)(1)(A), and amendments thereto, the division shall restrict the person's driving privileges for 180 days to driving only a motor vehicle equipped with an ignition interlock device.

(2) When a person has completed the suspension pursuant to K.S.A. 8-1014(b)(1)(A), and amendments thereto, the division shall restrict the person's driving privileges for one year to driving only a motor vehicle equipped with an ignition interlock device if the records maintained by the division indicate that such person has previously: (A) Been convicted of a violation of K.S.A. 8-1599, and amendments thereto; (B) been convicted of a violation of K.S.A. 41-727, and amendments thereto; (C) been convicted of any violations listed in K.S.A. 8-285(a), and amendments thereto; (D) been convicted of three or more moving traffic violations committed on separate occasions within a 12-month period; or (E) had such person's driving privileges revoked, suspended, canceled or withdrawn.

(c) Except as provided in subsection (b), when a person has completed the suspension pursuant to K.S.A. 8-1014(a) or (b), and amendments thereto, the division shall restrict the person's driving privileges pursuant to K.S.A. 8-1014(a) or (b), and amendments thereto, to driving only a motor vehicle equipped with an ignition interlock device. Upon restricting a person's driving privileges pursuant to this subsection, the division shall issue a copy of the order imposing the restrictions which is required to be carried by the person at any time the person is operating a motor vehicle on the highways of this state.

(d) Whenever an ignition interlock device is required by law, such ignition interlock device shall be approved by the division and maintained at the person's expense. Proof of the installation of such ignition interlock device, for the entire period required by the applicable law, shall be provided to the division before the person's driving privileges are fully reinstated.

(e) Except as provided further, any person whose license is restricted to operating only a motor vehicle with an ignition interlock device installed may operate an employer's vehicle without an ignition interlock device installed during normal business activities, provided that the person does not partly or entirely own or control the employer's vehicle or business. The provisions of this subsection shall not apply to any person whose driving privileges have been restricted for the remainder of the one-year suspension period as provided in subsection (a)(1) or (a)(3).

(f) Upon expiration of the period of time for which restrictions are imposed pursuant to this section, the licensee may apply to the division for the return of any license previously surrendered by the licensee. If the license has expired, the person may apply to the division for a new license, which shall be issued by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless the person's driving privileges have been suspended or revoked prior to expiration.

(g) Any person who has had the person's driving privileges suspended, restricted or revoked pursuant to K.S.A. 8-1014(a), (b) or (c), prior to the amendments by section 16 of chapter 172 of the 2012 Session Laws of Kansas and section 14 of chapter 105 of the 2011 Session Laws of Kansas, may apply to the division to have the suspension, restriction or revocation penalties modified in conformity with the provisions of K.S.A. 8-1014(a), (b) or (c), and amendments thereto. The division shall assess an application fee of $100 for a person to apply to modify the suspension, restriction or revocation penalties previously issued. The division shall modify the suspension, restriction or revocation penalties, unless such person's driving privileges have been restricted, suspended, revoked or disqualified pursuant to another action by the division or a court.

(h) The division shall remit all application fees collected pursuant to subsections (a) and (g) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit such moneys to the division of vehicles operating fund until an aggregate amount of $100,000 is credited to the division of vehicles operating fund each fiscal year. On and after an aggregate amount of $100,000 is credited to such fund each fiscal year, the entire amount of such remittance shall be credited to the community corrections supervision fund created by K.S.A. 2016 Supp. 75-52,113, and amendments thereto. The application fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for such application. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

History: L. 1988, ch. 47, § 12; L. 1989, ch. 38, § 39; L. 1989, ch. 38, § 40; L. 1993, ch. 259, § 7; L. 1994, ch. 353, § 11; L. 1996, ch. 216, § 2; L. 2001, ch. 200, § 6; L. 2006, ch. 173, § 4; L. 2010, ch. 153, § 2; L. 2011, ch. 105, § 15; L. 2012, ch. 172, § 17; L. 2014, ch. 67, § 1; L. 2015, ch. 71, § 2; July 1.

"This act" means chapter 172 of the 2012 Session Laws of Kansas.



8-1016 Same; ignition interlock devices; approval by division; immunity from civil and criminal liability; rules and regulations.

8-1016. Same; ignition interlock devices; approval by division; immunity from civil and criminal liability; rules and regulations. (a) The secretary of revenue may adopt rules and regulations for:

(1) The approval by the division of models and classes of ignition interlock devices suitable for use by persons whose driving privileges have been restricted to driving a vehicle equipped with such a device;

(2) the calibration and maintenance of such devices, which shall be the responsibility of the manufacturer; and

(3) ensuring that each manufacturer approved provides a reasonable statewide service network where such devices may be obtained, repaired, replaced or serviced and such service network can be accessed 24 hours per day through a toll-free phone service.

In adopting rules and regulations for approval of ignition interlock devices under this section, the secretary of revenue shall require that the manufacturer or the manufacturer's representatives calibrate and maintain the devices at intervals not to exceed 60 days. Calibration and maintenance shall include but not be limited to physical inspection of the device, the vehicle and wiring of the device to the vehicle for signs of tampering, calibration of the device and downloading of all data contained within the device's memory and reporting of any violation or noncompliance to the division.

(4) The division shall adopt by rules and regulations participant requirements for proper use and maintenance of a certified ignition interlock device during any time period the person's license is restricted by the division to only operating a motor vehicle with an ignition interlock device installed and by rules and regulations the reporting requirements of the approved manufacturer to the division relating to the person's proper use and maintenance of a certified ignition interlock device.

(5) The division shall require that each manufacturer provide a credit of at least 2% of the gross program revenues in the state as a credit for those persons who have otherwise qualified to obtain an ignition interlock restricted license under this act who are indigent as evidenced by qualification and eligibility for the federal food stamp program.

(b) If the division approves an ignition interlock device in accordance with rules and regulations adopted under this section, the division shall give written notice of the approval to the manufacturer of the device. Such notice shall be admissible in any civil or criminal proceeding in this state.

(c) The manufacturer of an ignition interlock device shall reimburse the division for any cost incurred in approving or disapproving such device under this section.

(d) Neither the state nor any agency, officer or employee thereof shall be liable in any civil or criminal proceeding arising out of the use of an ignition interlock device approved under this section.

History: L. 1988, ch. 48, § 1; L. 1988, ch. 47, § 18; L. 1994, ch. 319, § 4; L. 2001, ch. 200, § 7; July 1.



8-1017 Circumvention of ignition interlock device; penalty.

8-1017. Circumvention of ignition interlock device; penalty. (a) No person shall:

(1) Tamper with an ignition interlock device, circumvent it or render it inaccurate or inoperative;

(2) request or solicit another to blow into an ignition interlock device, or start a motor vehicle equipped with such device, providing an operable motor vehicle to a person whose driving privileges have been restricted to driving a motor vehicle equipped with such device;

(3) blow into an ignition interlock device, or start a motor vehicle equipped with such device, providing an operable motor vehicle to a person whose driving privileges have been restricted to driving a motor vehicle equipped with such device; or

(4) operate a vehicle not equipped with an ignition interlock device while such person's driving privileges have been restricted to driving a motor vehicle equipped with such device.

(b) Violation of this section is a class A, nonperson misdemeanor.

(c) In addition to any other penalties provided by law:

(1) (A) On a first conviction of a violation of subsection (a)(1) or (a)(2), the division shall extend the ignition interlock restriction period on the person's driving privileges for an additional 90 days; and

(B) on a second or subsequent conviction of a violation of subsection (a)(1) or (a)(2), the division shall restart the original ignition interlock restriction period on the person's driving privileges; and

(2) on a conviction of a violation of subsection (a)(4), the division shall restart the original ignition interlock restriction period on the person's driving privileges.

History: L. 1988, ch. 48, § 2; L. 1994, ch. 353, § 12; L. 2011, ch. 105, § 16; July 1.



8-1019 Victim impact statement and restitution requirements.

8-1019. Victim impact statement and restitution requirements. (a) As used in this section, "alcohol or drug-related offense" means: (1) A violation of K.S.A. 8-1567, and amendments thereto, or any ordinance of a city or resolution of a county prohibiting the acts prohibited by that statute; or (2) any other offense arising out of the operation or attempted operation of a motor vehicle while under the influence of alcohol or drugs, or both.

(b) Prior to the sentencing of a person convicted of an alcohol or drug-related offense which resulted in serious bodily injury to a person or the death of a person, the court shall cause reasonable attempts to be made to notify the victim or the victim's family, who shall be given an opportunity to make a victim impact statement as to the impact of the offense on the victim's life or the lives of the victim's family members.

(c) Any court sentencing a person convicted of an alcohol or drug-related offense which resulted in personal injury to a person, the death of a person or injury to a person's property may require, in addition to any other penalty provided by law, that the convicted person pay restitution as a condition of probation or parole.

History: L. 1988, ch. 47, § 4; L. 1994, ch. 319, § 5; May 19.



8-1020 Administrative hearing; requirements; procedure.

8-1020. Administrative hearing; requirements; procedure. (a) Any licensee served with an officer's certification and notice of suspension pursuant to K.S.A. 8-1002, and amendments thereto, may request an administrative hearing. Such request may be made either by:

(1) Mailing a written request which is postmarked 14 days after service of notice; or

(2) transmitting a written request by electronic facsimile which is received by the division within 14 days after service of notice.

(b) If the licensee makes a timely request for an administrative hearing and makes a timely payment of the required hearing fee, any temporary license issued pursuant to K.S.A. 8-1002, and amendments thereto, shall remain in effect until the 30th day after the effective date of the decision made by the division.

(c) If the licensee fails to make a timely request for an administrative hearing together with the required hearing fee, the licensee's driving privileges shall be suspended or suspended and then restricted in accordance with the notice of suspension served pursuant to K.S.A. 8-1002, and amendments thereto.

(d) (1) Upon receipt of a timely request for a hearing together with the required hearing fee, the division shall forthwith set the matter for hearing before a representative of the director and provide notice of the extension of temporary driving privileges. The hearing shall be held by telephone conference call unless the hearing request includes a request that the hearing be held in person before a representative of the director. The officer's certification and notice of suspension shall inform the licensee of the availability of a hearing before a representative of the director. Except for a hearing conducted by telephone conference call, the hearing shall be conducted in the county where the arrest occurred or a county adjacent thereto.

(2) The division shall charge a fee of $50 for a hearing, to be paid within the time period for making a timely request for a hearing, whether held by telephone or in person, to be applied by the division for administrative costs to conduct the hearing. The division shall remit all hearing fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund. The hearing fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for such hearing. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(e) Except as provided in subsection (f), prehearing discovery shall be limited to the following documents, which shall be provided to the licensee or the licensee's attorney no later than seven days prior to the date of hearing:

(1) The officer's certification and notice of suspension;

(2) in the case of a breath or blood test failure, copies of documents indicating the result of any evidentiary breath or blood test administered at the request of a law enforcement officer;

(3) in the case of a breath test failure, a copy of the affidavit showing certification of the officer and the instrument; and

(4) in the case of a breath test failure, a copy of the Kansas department of health and environment testing protocol checklist.

(f) At or prior to the time the notice of hearing is sent, the division shall issue an order allowing the licensee or the licensee's attorney to review any law enforcement report and video or audio tape record made of the events upon which the administrative action is based. Such review shall take place at a reasonable time designated by the law enforcement agency and shall be made at the location where the law enforcement report or video or audio tape is kept. The licensee may obtain a copy of any such law enforcement report or video or audio tape upon request and upon payment of a reasonable fee to the law enforcement agency, not to exceed $25 per tape or $.25 per page of the law enforcement report.

(g) Witnesses at the hearing shall be limited to the licensee, to any law enforcement officer who signed the certification form and to one other witness who was present at the time of the issuance of the certification and called by the licensee. The presence of the certifying officer or officers shall not be required, unless requested by the licensee at the time of making the request for the hearing. The examination of a law enforcement officer shall be restricted to the factual circumstances relied upon in the officer's certification.

(h) (1) If the officer certifies that the person refused the test, the scope of the hearing shall be limited to whether:

(A) A law enforcement officer had reasonable grounds to believe the person was operating or attempting to operate a vehicle while under the influence of alcohol or drugs, or both, or had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system;

(B) the person was in custody or arrested or was involved in a vehicle accident or collision resulting in property damage, personal injury or death;

(C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto; and

(D) the person refused to submit to and complete a test as requested by a law enforcement officer.

(2) If the officer certifies that the person failed a breath test, the scope of the hearing shall be limited to whether:

(A) A law enforcement officer had reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system;

(B) the person was in custody or arrested or was involved in a vehicle accident or collision resulting in property damage, personal injury or death;

(C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto;

(D) the testing equipment used was certified by the Kansas department of health and environment;

(E) the person who operated the testing equipment was certified by the Kansas department of health and environment;

(F) the testing procedures used substantially complied with the procedures set out by the Kansas department of health and environment;

(G) the test result determined that the person had an alcohol concentration of .08 or greater in such person's breath; and

(H) the person was operating or attempting to operate a vehicle.

(3) If the officer certifies that the person failed a blood test, the scope of the hearing shall be limited to whether:

(A) A law enforcement officer had reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system;

(B) the person was in custody or arrested or was involved in a vehicle accident or collision resulting in property damage, personal injury or death;

(C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto;

(D) the testing equipment used was reliable;

(E) the person who operated the testing equipment was qualified;

(F) the testing procedures used were reliable;

(G) the test result determined that the person had an alcohol concentration of .08 or greater in such person's blood; and

(H) the person was operating or attempting to operate a vehicle.

(i) At a hearing pursuant to this section, or upon court review of an order entered at such a hearing, an affidavit of the custodian of records at the Kansas department of health and environment stating that the breath testing device was certified and the operator of such device was certified on the date of the test shall be admissible into evidence in the same manner and with the same force and effect as if the certifying officer or employee of the Kansas department of health and environment had testified in person. A certified operator of a breath testing device shall be competent to testify regarding the proper procedures to be used in conducting the test.

(j) At a hearing pursuant to this section, or upon court review of an order entered at such a hearing, in which the report of blood test results have been prepared by the Kansas bureau of investigation or other forensic laboratory of a state or local law enforcement agency are to be introduced as evidence, the report, or a copy of the report, of the findings of the forensic examiner shall be admissible into evidence in the same manner and with the same force and effect as if the forensic examiner who performed such examination, analysis, comparison or identification and prepared the report thereon had testified in person.

(k) At the hearing, the licensee has the burden of proof by a preponderance of the evidence to show that the facts set out in the officer's certification are false or insufficient and that the order suspending or suspending and restricting the licensee's driving privileges should be dismissed.

(l) Evidence at the hearing shall be limited to the following:

(1) The documents set out in subsection (e);

(2) the testimony of the licensee;

(3) the testimony of any certifying officer;

(4) the testimony of any witness present at the time of the issuance of the certification and called by the licensee;

(5) any affidavits submitted from other witnesses;

(6) any documents submitted by the licensee to show the existence of a medical condition, as described in K.S.A. 8-1001, and amendments thereto; and

(7) any video or audio tape record of the events upon which the administrative action is based.

(m) After the hearing, the representative of the director shall enter an order affirming the order of suspension or suspension and restriction of driving privileges or for good cause appearing therefor, dismiss the administrative action. If the representative of the director enters an order affirming the order of suspension or suspension and restriction of driving privileges, the suspension or suspension and restriction shall begin on the 30th day after the effective date of the order of suspension or suspension and restriction. If the person whose privileges are suspended is a nonresident licensee, the license of the person shall be forwarded to the appropriate licensing authority in the person's state of residence if the result at the hearing is adverse to such person or if no timely request for a hearing is received.

(n) The representative of the director may issue an order at the close of the hearing or may take the matter under advisement and issue a hearing order at a later date. If the order is made at the close of the hearing, the licensee or the licensee's attorney shall be served with a copy of the order by the representative of the director. If the matter is taken under advisement or if the hearing was by telephone conference call, the licensee and any attorney who appeared at the administrative hearing upon behalf of the licensee each shall be served with a copy of the hearing order by mail. Any law enforcement officer who appeared at the hearing also may be mailed a copy of the hearing order. The effective date of the hearing order shall be the date upon which the hearing order is served, whether served in person or by mail.

(o) The licensee may file a petition for review of the hearing order pursuant to K.S.A. 8-259, and amendments thereto. Upon filing a petition for review, the licensee shall serve the secretary of revenue with a copy of the petition and summons. Upon receipt of a copy of the petition for review by the secretary, the temporary license issued pursuant to subsection (b) shall be extended until the decision on the petition for review is final.

(p) Such review shall be in accordance with this section and the Kansas judicial review act. To the extent that this section and any other provision of law conflicts, this section shall prevail. The petition for review shall be filed within 14 days after the effective date of the order. Venue of the action for review is the county where the person was arrested or the accident occurred, or, if the hearing was not conducted by telephone conference call, the county where the administrative proceeding was held. The action for review shall be by trial de novo to the court and the evidentiary restrictions of subsection (l) shall not apply to the trial de novo. The court shall take testimony, examine the facts of the case and determine whether the petitioner is entitled to driving privileges or whether the petitioner's driving privileges are subject to suspension or suspension and restriction under the provisions of this act. Notwithstanding K.S.A. 77-617, and amendments thereto, the court: (1) May also consider and determine any constitutional issue, including, but not limited to, the lawfulness of the law enforcement encounter, even if such issue was not raised before the agency; and (2) shall also consider and determine any constitutional issue, including, but not limited to, the lawfulness of the law enforcement encounter, if such issue is raised by the petitioner in the petition for review, even if such issue was not raised before the agency. If the court finds that the grounds for action by the agency have been met, the court shall affirm.

(q) Upon review, the licensee shall have the burden to show that the decision of the agency should be set aside.

(r) Notwithstanding the requirement to issue a temporary license in K.S.A. 8-1002, and amendments thereto, and the requirements to extend the temporary license in this section, any such temporary driving privileges are subject to restriction, suspension, revocation or cancellation as provided in K.S.A. 8-1014, and amendments thereto, or for other cause.

(s) Upon motion by a party, or on the court's own motion, the court may enter an order restricting the driving privileges allowed by the temporary license provided for in K.S.A. 8-1002, and amendments thereto, and in this section. The temporary license also shall be subject to restriction, suspension, revocation or cancellation, as set out in K.S.A. 8-1014, and amendments thereto, or for other cause.

(t) The facts found by the hearing officer or by the district court upon a petition for review shall be independent of the determination of the same or similar facts in the adjudication of any criminal charges arising out of the same occurrence. The disposition of those criminal charges shall not affect the suspension or suspension and restriction to be imposed under this section.

(u) All notices affirming or canceling a suspension under this section, all notices of a hearing held under this section and all issuances of temporary driving privileges pursuant to this section shall be sent by first-class mail and a United States post office certificate of mailing shall be obtained therefor. All notices so mailed shall be deemed received three days after mailing, except that this provision shall not apply to any licensee where such application would result in a manifest injustice.

(v) The provisions of K.S.A. 60-206, and amendments thereto, regarding the computation of time shall be applicable in determining the time for requesting an administrative hearing as set out in subsection (a) and to the time for filing a petition for review pursuant to subsection (o) and K.S.A. 8-259, and amendments thereto.

History: L. 2001, ch. 200, § 1; L. 2007, ch. 181, § 6; L. 2010, ch. 135, § 6; L. 2011, ch. 105, § 17; L. 2012, ch. 172, § 18; L. 2013, ch. 122, § 4; L. 2016, ch. 69, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 8-1020a.

Section was amended twice in the 2011 session; see also 8-1020b.



8-1021 Impoundment of motor vehicle for 8-1567 violation; failure to pay fees or take repossession; disposition of vehicle.

8-1021. Impoundment of motor vehicle for 8-1567 violation; failure to pay fees or take repossession; disposition of vehicle. If the owner of a motor vehicle which has been impounded pursuant to K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1022, and amendments thereto, refuses to pay any towing, impoundment, storage or other fees relating to the impoundment or immobilization of such vehicle or fails to take possession of such vehicle within 30 days following the date of the expiration of the impoundment period, such vehicle shall be deemed abandoned and the vehicle may be disposed of by the person having possession of such vehicle. If the person having possession of such vehicle is a public agency, disposition of such vehicle shall be in compliance with the procedures for notice and public auction provided by paragraph (2) of subsection (a) of K.S.A. 8-1102, and amendments thereto. If the person having possession of such vehicle is not a public agency, disposition of such vehicle shall be in compliance with K.S.A. 8-1103 through 8-1108, and amendments thereto.

History: L. 2003, ch. 100, § 2; July 1.



8-1022 Permitting driving in violation of 8-1014; penalties.

8-1022. Permitting driving in violation of 8-1014; penalties. (a) It shall be unlawful for the owner of a motor vehicle to allow a person to drive such vehicle when such owner knows or reasonably should have known such person was driving in violation of K.S.A. 8-1014, and amendments thereto.

(b) Violation of this section is an unclassified misdemeanor punishable by a fine of not less than $500 nor more than $1,000. In addition to the fine imposed upon a person convicted of a violation of this section, the court may order that the convicted person's motor vehicle or vehicles be impounded or immobilized for a period not to exceed one year and that the convicted person pay all towing, impoundment and storage fees or other immobilization costs. Prior to ordering the impoundment or immobilization of any such motor vehicle, the court shall consider the factors established in subsection (g) of K.S.A. 8-1567, and amendments thereto. Any personal property in a vehicle impounded or immobilized pursuant to this section may be retrieved prior to or during the period of such impoundment or immobilization.

History: L. 2003, ch. 100, § 3; L. 2011, ch. 105, § 18; July 1.



8-1023 Testing not considered medical care; information to be provided law enforcement officer; costs, assessment; privileges not applicable.

8-1023. Testing not considered medical care; information to be provided law enforcement officer; costs, assessment; privileges not applicable. (a) The testing and method of testing consented to under K.S.A. 8-1001, and amendments thereto, shall not be considered to have been conducted for any medical care or treatment purpose. The results of such test, the person's name whose bodily substance is drawn or tested, the location of the test or procedure, the names of all health care providers and personnel who participated in the procedure or test, and the date and time of the test or procedure are required by law to be provided to the requesting law enforcement officer or the law enforcement officer's designee after the requesting law enforcement officer has complied with K.S.A. 8-1001, and amendments thereto.

(b) All costs of conducting any procedure or test requested by a law enforcement agency and authorized by K.S.A. 8-1001, and amendments thereto, including the costs of the evidence collection kits shall be charged to and paid by the county where the alleged offense was committed. Such county may be reimbursed such costs upon the costs being paid by the defendant as court costs assessed pursuant to K.S.A. 28-172a, and amendments thereto.

(c) The cost assessed under K.S.A. 8-1001, and amendments thereto, shall be the then current medicaid rate for any such procedure or test, or both.

(d) Notwithstanding any other law to the contrary, the collection and delivery of the sample and required information to the law enforcement officer pursuant to K.S.A. 8-1001, and amendments thereto, shall not be subject to the physician-patient privilege or any other law that prohibits the transfer, release or disclosure of the sample or of the required information.

History: L. 2008, ch. 170, § 2; July 1.



8-1024 Immunity of persons and entities involved in testing from liability.

8-1024. Immunity of persons and entities involved in testing from liability. No medical care facility, clinical laboratory, medical clinic, other medical institution, person licensed to practice medicine or surgery, person acting under the direction of any such licensed person, licensed physician assistant, registered nurse, licensed practical nurse, medical technician, emergency medical technician, phlebotomist, health care provider or person who participates in good faith in the obtaining, withdrawal, collection or testing of blood, breath, urine or other bodily substance at the direction of a law enforcement officer pursuant to K.S.A. 8-1001, and amendments thereto, shall incur any civil, administrative or criminal liability as a result of such participation, regardless of whether or not the patient resisted or objected to the administration of the procedure or test.

History: L. 2008, ch. 170, § 3; July 1.



8-1025 Refusing to submit to a test to determine the presence of alcohol or drugs; penalties.

8-1025. Refusing to submit to a test to determine the presence of alcohol or drugs; penalties. (a) Refusing to submit to a test to determine the presence of alcohol or drugs is refusing to submit to or complete a test or tests deemed consented to under K.S.A. 8-1001(a), and amendments thereto, if such person has:

(1) Any prior test refusal as defined in K.S.A. 8-1013, and amendments thereto, which occurred: (A) On or after July 1, 2001; and (B) when such person was 18 years of age or older; or

(2) any prior conviction for a violation of K.S.A. 8-1567 or 8-2,144, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, which occurred: (A) On or after July 1, 2001; and (B) when such person was 18 years of age or older.

(b) (1) Refusing to submit to a test to determine the presence of alcohol or drugs is:

(A) On a first conviction a class A, nonperson misdemeanor. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,250 nor more than $1,750. The person convicted shall serve at least five consecutive days' imprisonment before the person is granted probation, suspension or reduction of sentence or parole or is otherwise released. The five days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 120 hours of confinement. Such 120 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the five days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 120 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 120 hours;

(B) on a second conviction a class A, nonperson misdemeanor, except as provided in subsection (b)(1)(C). The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours;

(C) on a second conviction a nonperson felony if the person has a prior conviction which occurred within the preceding 10 years, not including any period of incarceration. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours; and

(D) on a third or subsequent conviction a nonperson felony. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 72 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 72 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 72 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours.

(2) The court may order that the term of imprisonment imposed pursuant to subsection (b)(1)(C) or (b)(1)(D) be served in a state facility in the custody of the secretary of corrections in a facility designated by the secretary for the provision of substance abuse treatment pursuant to the provisions of K.S.A. 2016 Supp. 21-6804, and amendments thereto. The person shall remain imprisoned at the state facility only while participating in the substance abuse treatment program designated by the secretary and shall be returned to the custody of the sheriff for execution of the balance of the term of imprisonment upon completion of or the person's discharge from the substance abuse treatment program. Custody of the person shall be returned to the sheriff for execution of the sentence imposed in the event the secretary of corrections determines: (A) That substance abuse treatment resources or the capacity of the facility designated by the secretary for the incarceration and treatment of the person is not available; (B) the person fails to meaningfully participate in the treatment program of the designated facility; (C) the person is disruptive to the security or operation of the designated facility; or (D) the medical or mental health condition of the person renders the person unsuitable for confinement at the designated facility. The determination by the secretary that the person either is not to be admitted into the designated facility or is to be transferred from the designated facility is not subject to review. The sheriff shall be responsible for all transportation expenses to and from the state correctional facility.

(3) In addition, for any conviction pursuant to subsection (b)(1)(B), (b)(1)(C) or (b)(1)(D), at the time of the filing of the judgment form or journal entry as required by K.S.A. 22-3426 or K.S.A. 2016 Supp. 21-6711, and amendments thereto, the court shall cause a certified copy to be sent to the officer having the offender in charge. The court shall determine whether the offender, upon release from imprisonment, shall be supervised by community correctional services or court services based upon the risk and needs of the offender. The risk and needs of the offender shall be determined by use of a risk assessment tool specified by the Kansas sentencing commission. The law enforcement agency maintaining custody and control of a defendant for imprisonment shall cause a certified copy of the judgment form or journal entry to be sent to the supervision office designated by the court and upon expiration of the term of imprisonment shall deliver the defendant to a location designated by the supervision office designated by the court. After the term of imprisonment imposed by the court, the person shall be placed on supervision to community correctional services or court services, as determined by the court, for a mandatory one-year period of supervision, which such period of supervision shall not be reduced. During such supervision, the person shall be required to participate in a multidisciplinary model of services for substance use disorders facilitated by a Kansas department for aging and disability services designated care coordination agency to include assessment and, if appropriate, referral to a community based substance use disorder treatment including recovery management and mental health counseling as needed. The multidisciplinary team shall include the designated care coordination agency, the supervision officer, the aging and disability services department designated treatment provider and the offender. Any violation of the conditions of such supervision may subject such person to revocation of supervision and imprisonment in jail for the remainder of the period of imprisonment, the remainder of the supervision period, or any combination or portion thereof.

(4) In addition, prior to sentencing for any conviction pursuant to subsection (b)(1)(A), the court shall order the person to participate in an alcohol and drug evaluation conducted by a provider in accordance with K.S.A. 8-1008, and amendments thereto. The person shall be required to follow any recommendation made by the provider after such evaluation, unless otherwise ordered by the court.

(c) Any person convicted of violating this section or an ordinance which prohibits the acts that this section prohibits who had one or more children under the age of 14 years in the vehicle at the time of the offense shall have such person's punishment enhanced by one month of imprisonment. This imprisonment must be served consecutively to any other minimum mandatory penalty imposed for a violation of this section or an ordinance which prohibits the acts that this section prohibits. Any enhanced penalty imposed shall not exceed the maximum sentence allowable by law. During the service of the enhanced penalty, the judge may order the person on house arrest, work release or other conditional release.

(d) The court may establish the terms and time for payment of any fines, fees, assessments and costs imposed pursuant to this section. Any assessments and costs shall be required to be paid not later than 90 days after imposed, and any remainder of the fine shall be paid prior to the final release of the defendant by the court.

(e) In lieu of payment of a fine imposed pursuant to this section, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed not later than one year after the fine is imposed or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date.

(f) Prior to filing a complaint alleging a violation of this section, a prosecutor shall request and shall receive from the:

(1) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(g) The court shall electronically report every conviction of a violation of this section and every diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of this section to the division. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state.

(h) For the purpose of determining whether a conviction is a first, second, third, fourth or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of K.S.A. 8-1567, and amendments thereto, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that such section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account, but only convictions or diversions occurring: (A) On or after July 1, 2001; and (B) when such person was 18 years of age or older. Nothing in this provision shall be construed as preventing any court from considering any convictions or diversions occurring during the person's lifetime in determining the sentence to be imposed within the limits provided for a first, second, third, fourth or subsequent offense;

(2) any convictions for a violation of the following sections which occurred during a person's lifetime shall be taken into account, but only convictions occurring when such person was 18 years of age or older: (A) This section; (B) driving a commercial motor vehicle under the influence, K.S.A. 8-2,144, and amendments thereto; (C) operating a vessel under the influence of alcohol or drugs, K.S.A. 32-1131, and amendments thereto; (D) involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or K.S.A. 2016 Supp. 21-5405(a)(3), and amendments thereto; (E) aggravated battery as described in K.S.A. 2016 Supp. 21-5413(b)(3), and amendments thereto; and (F) aggravated vehicular homicide, K.S.A. 21-3405a, prior to its repeal, or vehicular battery, K.S.A. 21-3405b, prior to its repeal, if the crime was committed while committing a violation of K.S.A. 8-1567, and amendments thereto;

(3) "conviction" includes: (A) Entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a crime described in subsection (h)(2); (B) conviction of a violation of an ordinance of a city in this state, a resolution of a county in this state or any law of another state which would constitute a crime described in subsection (h)(1) or (h)(2); and (C) receiving punishment under the uniform code of military justice or Kansas code of military justice for an act which was committed on a military reservation and which would constitute a crime described in subsection (h)(1) or (h)(2) if committed off a military reservation in this state;

(4) it is irrelevant whether an offense occurred before or after conviction for a previous offense;

(5) multiple convictions of any crime described in subsection (h)(1) or (h)(2) arising from the same arrest shall only be counted as one conviction;

(6) the prior conviction that is an element of the crime of refusing to submit to a test to determine the presence of alcohol or drugs shall not be used for the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section and shall not be considered in determining the sentence to be imposed within the limits provided for a first, second, third or subsequent offense; and

(7) a person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section, or an ordinance which prohibits the acts of this section, only once during the person's lifetime.

(i) Upon conviction of a person of a violation of this section or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, the division, upon receiving a report of conviction, shall suspend, restrict or suspend and restrict the person's driving privileges as provided by K.S.A. 8-1014, and amendments thereto.

(j) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

(3) An ordinance may grant to a municipal court jurisdiction over a violation of such ordinance which is concurrent with the jurisdiction of the district court over a violation of this section, notwithstanding that the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony.

(4) Any such ordinance or resolution shall authorize the court to order that the convicted person pay restitution to any victim who suffered loss due to the violation for which the person was convicted.

(k) (1) Upon the filing of a complaint, citation or notice to appear alleging a person has violated a city ordinance prohibiting the acts prohibited by this section, and prior to conviction thereof, a city attorney shall request and shall receive from the:

(A) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(B) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(2) If the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony, the city attorney shall refer the violation to the appropriate county or district attorney for prosecution.

(l) No plea bargaining agreement shall be entered into nor shall any judge approve a plea bargaining agreement entered into for the purpose of permitting a person charged with a violation of this section, or a violation of any ordinance of a city or resolution of any county in this state which prohibits the acts prohibited by this section, to avoid the mandatory penalties established by this section or by the ordinance. For the purpose of this subsection, entering into a diversion agreement pursuant to K.S.A. 12-4413 et seq. or 22-2906 et seq., and amendments thereto, shall not constitute plea bargaining.

(m) As used in this section, "imprisonment" shall include any restrained environment in which the court and law enforcement agency intend to retain custody and control of a defendant and such environment has been approved by the board of county commissioners or the governing body of a city.

(n) On and after July 1, 2012, the amount of $250 from each fine imposed pursuant to this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2016 Supp. 75-52,113, and amendments thereto.

History: L. 2012, ch. 172, § 2; L. 2013, ch. 122, § 5; L. 2015, ch. 56, § 3; May 21.






Article 11 ABANDONED AND DISABLED MOTOR VEHICLES

8-1101 Abandoning and leaving on highways; definitions.

8-1101. Abandoning and leaving on highways; definitions. As used in this act: (a) "Public agency" means and includes the department of transportation, the Kansas turnpike authority, a county, city and township.

(b) "Motor vehicle" means every vehicle, or tractor trailer combination, which is self-propelled by which any person or property is or may be transported or drawn upon a highway except vehicles used exclusively upon stationary rails or tracks.

(c) "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for the purposes of vehicular travel.

(d) "Law enforcement officer" means and includes the Kansas highway patrol, police, sheriff, who are vested with the power and authority of peace, police, and law enforcement, or those authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

History: L. 1961, ch. 60, § 1; L. 1975, ch. 426, § 38; L. 1992, ch. 78, § 1; July 1.



8-1102 Motor vehicle abandoned on public highway or property open to use by public; public agency may impound; disposition; motor vehicle abandoned on private property; criminal trespass; impounding and disposition of vehicle; notice; recovery from impoundment, requirements.

8-1102. Motor vehicle abandoned on public highway or property open to use by public; public agency may impound; disposition; motor vehicle abandoned on private property; criminal trespass; impounding and disposition of vehicle; notice; recovery from impoundment, requirements. (a) (1) A person shall not use the public highway to abandon vehicles or use the highway to leave vehicles unattended in such a manner as to interfere with public highway operations. When a person leaves a motor vehicle on a public highway or other property open to use by the public, the public agency having jurisdiction of such highway or other property open to use by the public, after 48 hours or when the motor vehicle interferes with public highway operations, may remove and impound the motor vehicle.

(2) Any motor vehicle which has been impounded as provided in this section for 30 days or more shall be disposed of in the following manner: If such motor vehicle has displayed thereon a registration plate issued by the division of vehicles and has been registered with the division, the public agency shall request verification from the division of vehicles of the last registered owner and any lienholders, if any. Such verification request shall be submitted to the division of vehicles not more than 30 days after such agency took possession of the vehicle. The public agency shall mail a notice by certified mail to the registered owner thereof, addressed to the address as shown on the certificate of registration, and to the lienholder, if any, of record in the county in which the title shows the owner resides, if registered in this state. The notice shall state that if the owner or lienholder does not claim such motor vehicle and pay the removal and storage charges incurred by such public agency on it within 15 days from the date of the mailing of the notice, that it will be sold at public auction to the highest bidder for cash. The notice shall be mailed within 10 days after receipt of verification of the last owner and any lienholders, if any, as provided in this subsection.

After 15 days from date of mailing notice, the public agency shall publish a notice once a week for two consecutive weeks in a newspaper of general circulation in the county where such motor vehicle was abandoned and left, which notice shall describe the motor vehicle by name of maker, model, serial number, and owner, if known, and stating that it has been impounded by the public agency and that it will be sold at public auction to the highest bidder for cash if the owner thereof does not claim it within 10 days of the date of the second publication of the notice and pay the removal and storage charges, and publication costs incurred by the public agency. If the motor vehicle does not display a registration plate issued by the division of vehicles and is not registered with the division, the public agency after 30 days from the date of impoundment, shall request verification from the division of vehicles of the last registered owner and any lienholders, if any. Such verification request shall be submitted to the division of vehicles no more than 30 days after such agency took possession of the vehicle. The public agency shall mail a notice by certified mail to the registered owner thereof, addressed to the address as shown on the certificate of registration, and to the lienholder, if any, of record in the county in which the title shows the owner resides, if registered in this state. The notice shall state that if the owner or lienholder does not claim such motor vehicle and pay the removal and storage charges incurred by such public agency on it within 15 days from the date of the mailing of the notice, it will be sold at public auction to the highest bidder for cash. The notice shall be mailed within 10 days after receipt of verification of the last owner and any lienholders, if any, as provided in this subsection. After 15 days from the date of mailing notice, the public agency shall publish a notice in a newspaper of general circulation in the county where such motor vehicle was abandoned and left, which notice shall describe the motor vehicle by name of maker, model, color and serial number and shall state that it has been impounded by said public agency and will be sold at public auction to the highest bidder for cash, if the owner thereof does not claim it within 10 days of the date of the second publication of the notice and pay the removal and storage charges incurred by the public agency.

When any public agency has complied with the provisions of this section with respect to an abandoned motor vehicle and the owner thereof does not claim it within the time stated in the notice and pay the removal and storage charges and publication costs incurred by the public agency on such motor vehicle, the public agency may sell the motor vehicle at public auction to the highest bidder for cash.

(3) After any sale pursuant to this section, the purchaser may file proof thereof with the division of vehicles, and the division shall issue a certificate of title to the purchaser of such motor vehicle. All moneys derived from the sale of motor vehicles pursuant to this section, after payment of the expenses of the impoundment and sale, shall be paid into the fund of the public agency which is used by it for the construction or maintenance of highways.

(b) Any person who abandons and leaves a vehicle on real property, other than public property or property open to use by the public, which is not owned or leased by such person or by the owner or lessee of such vehicle shall be guilty of criminal trespass, as defined in K.S.A. 2016 Supp. 21-5808, and amendments thereto, and upon request of the owner or occupant of such real property, the public agency in whose jurisdiction such property is situated may remove and dispose of such vehicle in the manner provided in subsection (a), except that the provisions of subsection (a) requiring that a motor vehicle be abandoned for a period of time in excess of 48 hours prior to its removal shall not be applicable to abandoned vehicles which are subject to the provisions of this subsection. Any person removing such vehicle from the real property at the request of such public agency shall have a possessory lien on such vehicle for the costs incurred in removing, towing and storing such vehicle.

(c) Whenever any motor vehicle has been left unattended for more than 48 hours or when any unattended motor vehicle interferes with public highway operations, any law enforcement officer is hereby authorized to move such vehicle or cause to have the vehicle moved as provided in K.S.A. 8-1103 et seq., and amendments thereto.

(d) The notice provisions of this section shall apply to any motor vehicle which has been impounded as provided in K.S.A. 8-1567, and amendments thereto.

(e) Any person attempting to recover a motor vehicle impounded as provided in this section or in accordance with a city ordinance or county resolution providing for the impoundment of motor vehicles, shall show proof of valid registration and ownership of the motor vehicle to the public agency before obtaining the motor vehicle. In addition, the public agency may require payment of all reasonable costs associated with the impoundment of the motor vehicle, including transportation and storage fees, prior to release of the motor vehicle.

History: L. 1961, ch. 60, § 2; L. 1963, ch. 60, § 1; L. 1970, ch. 60, § 1; L. 1974, ch. 42, § 12; L. 1978, ch. 37, § 1; L. 1986, ch. 207, § 1; L. 1992, ch. 78, § 2; L. 2004, ch. 37, § 1; L. 2004, ch. 180, § 3; L. 2011, ch. 30, § 93; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 51, § 1, but that version was repealed by L. 2004, ch. 180, § 18.



8-1103 Towed motor vehicles, lien thereon; procedure; personal property; providing notice of fee; city ordinance or county resolution.

8-1103. Towed motor vehicles, lien thereon; procedure; personal property; providing notice of fee; city ordinance or county resolution. (a) Whenever any person providing wrecker or towing service, as defined by law, while lawfully in possession of a vehicle, at the direction of a law enforcement officer or the owner or as provided by a city ordinance or county resolution, renders any service to the owner thereof by the recovery, transportation, protection, storage or safekeeping thereof, a first and prior lien on the vehicle is hereby created in favor of such person rendering such service and the lien shall amount to the full amount and value of the service rendered. The lien may be foreclosed in the manner provided in this act. If the name of the owner of the vehicle is known to the person in possession of such vehicle, then within 15 days, notice shall be given to the owner that the vehicle is being held subject to satisfaction of the lien. Any vehicle remaining in the possession of a person providing wrecker or towing service for a period of 30 days after such wrecker or towing service was provided may be sold to pay the reasonable or agreed charges for such recovery, transportation, protection, storage or safekeeping of such vehicle and personal property therein, the costs of such sale, the costs of notice to the owner of the vehicle and publication after giving the notices required by this act, unless a court order has been issued to hold such vehicle for the purpose of a criminal investigation or for use as evidence at a trial. If a court orders any vehicle to be held for the purpose of a criminal investigation or for use as evidence at a trial, then such order shall be in writing, and the court shall assess as costs the reasonable or agreed charges for the protection, storage or safekeeping accrued while the vehicle was held pursuant to such written order. Any personal property within the vehicle need not be released to the owner thereof until the reasonable or agreed charges for such recovery, transportation or safekeeping have been paid, or satisfactory arrangements for payment have been made, except as provided under subsection (c) or for personal medical supplies which shall be released to the owner thereof upon request. The person in possession of such vehicle and personal property shall be responsible only for the reasonable care of such property. Any personal property within the vehicle not returned to the owner shall be sold at the auction authorized by this act.

(b) At the time of providing wrecker or towing service, any person providing such wrecker or towing service shall give written notice to the driver, if available, of the vehicle being towed that a fee will be charged for storage of such vehicle. Failure to give such written notice shall invalidate any lien established for such storage fee.

(c) A city ordinance or county resolution authorizing the towing of vehicles from private property shall specify in such ordinance or resolution: (1) The maximum rate such wrecker or towing service may charge for such wrecker or towing service and storage fees; (2) that an owner of a vehicle towed shall have access to personal property in such vehicle for 48 hours after such vehicle has been towed and such personal property shall be released to the owner; and (3) that the wrecker or towing service shall report the location of such vehicle to local law enforcement within two hours of such tow.

History: L. 1987, ch. 209, § 1; L. 1991, ch. 40, § 1; L. 2000, ch. 179, § 12; L. 2004, ch. 37, § 2; L. 2009, ch. 119, § 9; L. 2016, ch. 81, § 3; July 1.



8-1104 Sale of vehicles and personal property; verification; notice.

8-1104. Sale of vehicles and personal property; verification; notice. Before any such vehicle and personal property is sold, the person intending to sell such vehicle shall request verification from the division of vehicles of the last registered owner and any lienholders, if any. Such verification request shall be submitted to the division of vehicles not more than 30 days after such person took possession of the vehicle. Notice of sale, as provided in this act, shall be mailed by certified mail to any such registered owner and any such lienholders within 10 days after receipt of verification of the last owner and any lienholders, if any. The person intending to sell such vehicle and personal property pursuant to this act shall cause a notice of the time and place of sale, containing a description of the vehicle and personal property, to be published in a newspaper published in the county or city where such sale is advertised to take place, and if there is no newspaper published in such county, then the notice shall be published in some newspaper of general circulation in such county. Notices given under this section shall state that if the amount due, together with storage, publication, notice and sale costs, is not paid within 15 days from the date of mailing, the vehicle and personal property will be sold at public auction.

History: L. 1987, ch. 209, § 2; L. 2000, ch. 179, § 13; L. 2004, ch. 37, § 3; July 1.



8-1105 Sale, public auction.

8-1105. Sale, public auction. All sales under this act shall be at public auction, for cash.

History: L. 1987, ch. 209, § 3; July 1.



8-1108 Stopping of storage fees; when.

8-1108. Stopping of storage fees; when. Failure to give any notice required under the provisions of this act shall stop the imposition of storage fees, until the notice provisions are complied with in accordance with the provisions of this act.

History: L. 1987, ch. 209, § 6; L. 2000, ch. 179, § 14; July 1.






Article 12 COMPACTS WITH OTHER JURISDICTIONS

8-1212 Driver license compact.

8-1212. Driver license compact. The driver license compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

DRIVER LICENSE COMPACT

Article I. — Findings and Declaration of Policy

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of each of the party states to:

(1) Promote compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuation or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

Article II. — Definitions

As used in this compact:

(a) "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) "Home state" means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) "Conviction" means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

Article III. — Reports of Conviction

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

Article IV. — Effect of Conviction

(a) The licensing authority in the home state, for the purposes of suspension, revocation or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to article III of this compact, as it would if such conduct had occurred in the home state, in the case of convictions for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to other convictions, reported pursuant to article III, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article.

Article V. — Applications for New Licenses

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the same has been suspended by reason, in whole or in part, of a violation and if such suspension period has not terminated.

(2) The applicant has held such a license, but the same has been revoked by reason, in whole or in part, of a violation and if such revocation has not terminated, except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force unless the applicant surrenders such license.

Article VI. — Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.

Article VII. — Compact Administrator and Interchange of Information

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

Article VIII. — Entry Into Force and Withdrawal

(a) This compact shall enter into force and become effective as to any state when it has enacted the same into law.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

Article IX. — Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provisions of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1965, ch. 73, § 1; July 1.



8-1213 Same; "licensing authority" and "head of the licensing authority" defined.

8-1213. Same; "licensing authority" and "head of the licensing authority" defined. As used in the compact, the term "licensing authority" with reference to this state, shall mean the division of vehicles of the department of revenue. The division of vehicles shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of articles III, IV and V of the compact. As used in the compact the term "head of the licensing authority" with reference to this state, shall mean the director of vehicles.

History: L. 1965, ch. 73, § 2; L. 1972, ch. 342, § 55; July 1.



8-1214 Same; expenses of compact administrator.

8-1214. Same; expenses of compact administrator. The compact administrator provided for in article VII of the compact shall not be entitled to any additional compensation on account of service as such administrator, but shall be entitled to expenses incurred in connection with duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his or her office or employment.

History: L. 1965, ch. 73, § 3; July 1.



8-1215 Same; "executive head" defined.

8-1215. Same; "executive head" defined. As used in the compact, with reference to this state, the term "executive head" shall mean the governor.

History: L. 1965, ch. 73, § 4; July 1.



8-1216 Same; reports to division of vehicles.

8-1216. Same; reports to division of vehicles. Any court or other agency of this state, or a subdivision thereof, which has jurisdiction to take any action suspending, revoking or otherwise limiting a license to drive, shall report any such action and the adjudication upon which it is based to the division of vehicles within ten (10) days of such action on forms furnished by or approved by the director of vehicles.

History: L. 1965, ch. 73, § 5; L. 1975, ch. 426, § 40; Aug. 15.



8-1217 Same; application of K.S.A. 8-254 and article IV of compact.

8-1217. Same; application of K.S.A. 8-254 and article IV of compact. The conduct or offenses described in paragraphs (1), (2), (3) and (4) of subsection (a) of article IV of the compact with reference to this state, shall mean the conduct or offenses respectively described in paragraphs numbered 1, 2, 3 and 5 of K.S.A. 8-254. The offenses described in paragraphs 4 and 5 of K.S.A. 8-254 shall be included, but not by way of limitation, within the convictions mentioned in subsection (b) of article IV of the compact.

History: L. 1965, ch. 73, § 6; July 1.



8-1218 Same; licenses required; surrender of certain licenses.

8-1218. Same; licenses required; surrender of certain licenses. This state shall require a Kansas resident to secure a driver's license from the division of vehicles or its agents and to surrender any outstanding license to drive, issued by another state: Provided, however, That the out-of-state driver's license may be retained as provided in subsection (a) of K.S.A. 8-235.

History: L. 1965, ch. 73, § 7; L. 1975, ch. 426, § 41; Aug. 15.



8-1219 Nonresident Violator Compact.

8-1219. Nonresident Violator Compact. The Nonresident Violator Compact, called "the compact," is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

NONRESIDENT VIOLATOR COMPACT

Article I

Findings, Declaration of Policy and Purpose

(a) The party jurisdictions find that:

(1) In most instances, a motorist who is cited for a traffic violation in a jurisdiction other than the motorist's home jurisdiction:

(i) must post collateral or bond to secure appearance for trial at a later date; or

(ii) if unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) is taken directly to court for trial to be held.

(2) In some instances, the motorist's driver's license may be deposited as collateral to be returned after the motorist has complied with the terms of the citation.

(3) The purpose of the practices described in paragraphs (1) and (2) is to ensure compliance with the terms of a traffic citation by the motorist who, if permitted to continue travelling after receiving the traffic citation, could return to such motorist's home jurisdiction and disregard such motorist's duty under the terms of the traffic citation.

(4) A motorist receiving a traffic citation in the motorist's home jurisdiction is permitted, except for certain violations, to accept the citation from the officer at the scene of the violation and to immediately continue travelling after promising or being instructed to comply with the terms of the citation.

(5) The practice described in paragraph (1) causes unnecessary inconvenience and, at times, a hardship for the motorist who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some arrangement can be made.

(6) The deposit of a driver's license as a bail bond, as described in paragraph (2), is viewed with disfavor.

(7) The practices described herein consume an undue amount of law enforcement time.

(b) It is the policy of the party jurisdictions to:

(1) Seek compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles in each of the jurisdictions.

(2) Allow motorists to accept a traffic citation for certain violations and proceed on their way without delay whether or not the motorist is a resident of the jurisdiction in which the citation was issued.

(3) Extend cooperation to its fullest extent among the jurisdictions for obtaining compliance with the terms of a traffic citation issued in one jurisdiction to a resident of another jurisdiction.

(4) Maximize effective utilization of law enforcement personnel and assist court systems in the efficient disposition of traffic violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party jurisdictions may participate in a reciprocal program to effectuate the policies enumerated in paragraph (b) above in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of traffic violators operating within party jurisdictions in recognition of the motorist's right of due process and the sovereign status of a party jurisdiction.

Article II

Definitions

(a) In the nonresident violator compact, the following words have the meaning indicated, unless the context requires otherwise.

(b) (1) "Citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order which requires the motorist to respond.

(2) "Collateral" means any cash or other security deposited to secure an appearance for trial, following the issuance by a police officer of a citation for a traffic violation.

(3) "Compliance" means the act of answering a citation, summons or subpoena through appearance at court, a tribunal, and/or payment of fines and costs.

(4) "Court" means a court of law or traffic tribunal.

(5) "Driver's license" means any license or privilege to operate a motor vehicle issued under the laws of the home jurisdiction.

(6) "Home jurisdiction" means the jurisdiction that issued the driver's license of the traffic violator.

(7) "Issuing jurisdiction" means the jurisdiction in which the traffic citation was issued to the motorist.

(8) "Jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, provinces of Canada, or other countries.

(9) "Motorist" means a driver of a motor vehicle operating in a party jurisdiction other than the home jurisdiction.

(10) "Personal recognizance" means an agreement by a motorist made at the time of issuance of the traffic citation that such motorist will comply with the terms of that traffic citation.

(11) "Police officer" means any individual authorized by the party jurisdiction to issue a citation for a traffic violation.

(12) "Terms of the citation" means those options expressly stated upon the citation.

Article III

Procedure for Issuing Jurisdiction

(a) When issuing a citation for a traffic violation, a police officer shall issue the citation to a motorist who possesses a driver's license issued by a party jurisdiction and shall not, subject to the exceptions noted in paragraph (b) of this article, require the motorist to post collateral to secure appearance, if the officer receives the motorist's personal recognizance that such motorist will comply with the terms of the citation.

(b) Personal recognizance is acceptable only if not prohibited by law. If mandatory appearance is required, it should take place immediately following issuance of the citation.

(c) Upon failure of a motorist to comply with the terms of a traffic citation, the appropriate official shall report the failure to comply to the licensing authority of the jurisdiction in which the traffic citation was issued. The report shall be made in accordance with procedures specified by the issuing jurisdiction and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home jurisdiction.

(d) Upon receipt of the report, the licensing authority of the issuing jurisdiction shall transmit to the licensing authority in the home jurisdiction of the motorist, the information in a form and content as contained in the compact manual.

(e) The licensing authority of the issuing jurisdiction need not suspend the privilege of a motorist for whom a report has been transmitted.

(f) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation if the date of transmission is more than six months after the date on which the traffic citation was issued.

(g) The licensing authority of the issuing jurisdiction shall not transmit a report on any violation where the date of issuance of the citation predates the most recent of the effective dates of entry for the two jurisdictions affected.

Article IV

Procedure for Home Jurisdiction

(a) Upon receipt of a report of a failure to comply from the licensing authority of the issuing jurisdiction, the licensing authority of the home jurisdiction shall notify the motorist and initiate a suspension action, in accordance with the home jurisdiction's procedures, to suspend the motorist's driver's license until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the home jurisdiction licensing authority. Due process safeguards will be accorded.

(b) The licensing authority of the home jurisdiction shall maintain a record of actions taken and make reports to issuing jurisdictions as provided in the compact manual.

Article V

Applicability of Other Laws

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party jurisdiction to apply any of its other laws relating to license to drive to any person or circumstance, or to invalidate or prevent any driver license agreement or other cooperative arrangements between a party jurisdiction and a nonparty jurisdiction.

Article VI

Compact Administrator Procedures

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each party jurisdiction to be known as the compact administrator. The compact administrator shall be appointed by the jurisdiction executive and will serve and be subject to removal in accordance with the laws of the jurisdiction the administrator represents. A compact administrator may provide for the discharge of such administrator's duties and the performance of functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of the alternate's identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor. Action by the board shall be only at a meeting at which a majority of the party jurisdictions are represented.

(c) The board shall elect annually, from its membership, a chairperson and vice chairperson.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party jurisdiction, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any jurisdiction, the United States, or any other governmental agency, and may receive, utilize and dispose of the same.

(f) The board may contract with, or accept services or personnel from any governmental or intergovernmental agency, person, firm, or corporation, or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

Article VII

Entry into Compact and Withdrawal

(a) This compact shall become effective when it has been adopted by at least two jurisdictions.

(b) (1) Entry into the compact shall be made by a resolution of ratification executed by the authorized officials of the applying jurisdiction and submitted to the chairperson of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the jurisdiction is empowered to become a party to this compact.

(ii) Agreement to comply with the terms and provisions of the compact.

(iii) That compact entry is with all jurisdictions then party to the compact and with any jurisdiction that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying jurisdiction, but it shall not be less than 60 days after notice has been given by the chairperson of the board of compact administrators or by the secretariat of the board to each party jurisdiction that the resolution from the applying jurisdiction has been received.

(c) A party jurisdiction may withdraw from this compact by official written notice to the other party jurisdictions, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member jurisdiction. No withdrawal shall affect the validity of this compact as to the remaining party jurisdictions.

Article VIII

Exceptions

The provisions of this compact shall not apply to parking or standing violations, highway weight limit violations, and violations of law governing the transportation of hazardous materials.

Article IX

Amendments to the Compact

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party jurisdictions.

(b) Adoption of an amendment shall require endorsement of all party jurisdictions and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party jurisdiction to respond to the compact chairperson within 120 days after receipt of the proposed amendment shall constitute endorsement.

Article X

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party jurisdiction or of the United States or the applicability thereof to any government agency, person, or circumstance, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any jurisdiction party thereto, the compact shall remain in full force and effect as to the remaining jurisdictions and in full force and effect as to the jurisdiction affected as to all severable matters.

Article XI

Title

This compact shall be known as the Nonresident Violator Compact of 1977.

History: L. 1982, ch. 46, § 1; July 1.



8-1220 Same; compact administrator; amendments to compact.

8-1220. Same; compact administrator; amendments to compact. (a) The governor shall appoint the secretary of revenue or the director of vehicles to be the compact administrator for the nonresident violator compact for the state of Kansas. The compact administrator shall serve at the pleasure of the governor.

(b) Kansas endorsement of amendments to the compact shall be made by the compact administrator with the approval of the governor.

(c) This act shall be subject to section 30 of article 2 of the Kansas constitution.

History: L. 1982, ch. 46, § 2; July 1.



8-1221 Same; resolution of ratification.

8-1221. Same; resolution of ratification. The resolution of ratification provided for by paragraph (b) of article VII shall be adopted by the Kansas compact administrator appointed under this act. The effective date of entry for Kansas shall be not sooner than January 1, 1983.

History: L. 1982, ch. 46, § 3; July 1.



8-1222 Same; application of compact; rules and regulations.

8-1222. Same; application of compact; rules and regulations. (a) The provisions of this act shall apply to any court which has any jurisdiction to take any action suspending, revoking or otherwise limiting a driver's license. The provisions of this act shall apply to all law enforcement officers who are authorized to enforce laws of this state relating to vehicular traffic or to enforce ordinances or regulations of any local authority as defined in K.S.A. 8-1432.

(b) The secretary of revenue may adopt rules and regulations for the administration of this act.

History: L. 1982, ch. 46, § 4; July 1.






Article 13 MISCELLANEOUS PROVISIONS

8-1324 Nondriver's identification card; application for; proof of age, identity and lawful presence; veterans; fees.

8-1324. Nondriver's identification card; application for; proof of age, identity and lawful presence; veterans; fees. (a) Any resident who does not hold a current valid Kansas driver's license may make application to the division of vehicles and be issued one identification card.

(b) For the purpose of obtaining an identification card, an applicant shall submit, with the application, proof of age, proof of identity and proof of lawful presence. An applicant shall submit with the application a photo identity document, except that a non-photo identity document is acceptable if it includes both the applicant's full legal name and date of birth, and documentation showing the applicant's name, the applicant's address of principal residence and the applicant's social security account number. The applicant's social security number shall remain confidential and shall not be disclosed, except as provided pursuant to K.S.A. 74-2014, and amendments thereto. If the applicant does not have a social security number, the applicant shall provide proof of lawful presence and Kansas residency. The division shall assign a distinguishing number to the identification card. Before issuing an identification card to a person, the division shall make reasonable efforts to verify with the issuing agency the issuance, validity and completeness of each document required to be presented by the applicant to prove age, identity and lawful presence.

(c) The division shall not issue an identification card to any person who fails to provide proof that the person is lawfully present in the United States. If an applicant provides evidence of lawful presence as set out in K.S.A. 8-240(b)(2)(E) through (2)(I), and amendments thereto, or is an alien lawfully admitted for temporary residence under K.S.A. 8-240(b)(2)(B), and amendments thereto, the division may only issue a temporary identification card to the person under the following conditions: (A) A temporary identification card issued pursuant to this subparagraph shall be valid only during the period of time of the applicant's authorized stay in the United States or, if there is no definite end to the period of authorized stay, a period of one year; (B) a temporary identification card issued pursuant to this subparagraph shall clearly indicate that it is temporary and shall state the date upon which it expires; (C) no temporary identification card issued pursuant to this subparagraph shall be for a longer period of time than the time period permitted by K.S.A. 8-1325, and amendments thereto; and (D) a temporary identification card issued pursuant to this subparagraph may be renewed, subject at the time of renewal, to the same requirements and conditions set forth in this subsection (c) for the issuance of the original temporary identification card.

(d) The division shall not issue an identification card to any person who holds a current valid Kansas driver's license unless such driver's license has been physically surrendered pursuant to the provisions of K.S.A. 8-1002(e), and amendments thereto.

(e) The division shall refuse to issue an identification card to a person holding a driver's license or identification card issued by another state without confirmation that the person is terminating or has terminated the license or identification card.

(f) The parent or guardian of an applicant under 16 years of age shall sign the application for an identification card submitted by such applicant.

(g) (1) The division shall require payment of a fee of $14 at the time application for an identification card is made, except that persons who are 65 or more years of age or who are handicapped, as defined in K.S.A. 8-1,124, and amendments thereto, shall be required to pay a fee of only $10. In addition to the fees prescribed by this subsection, the division shall require payment of the photo fee established pursuant to K.S.A. 8-243, and amendments thereto, for the cost of the photograph to be placed on the identification card.

(2) The division shall not require or accept payment of application or photo fees under this subsection for any person 17 years of age or older for purposes of meeting the voter identification requirements of K.S.A. 25-2908, and amendments thereto. Such person shall:

(A) Swear under oath that such person desires an identification card in order to vote in an election in Kansas and that such person does not possess any of the forms of identification acceptable under K.S.A. 25-2908, and amendments thereto. The affidavit shall specifically list the acceptable forms of identification under K.S.A. 25-2908, and amendments thereto; and

(B) produce evidence that such person is registered to vote in Kansas.

(3) The secretary of revenue shall adopt rules and regulations in order to implement the provisions of paragraph (2).

(h) All Kansas identification cards shall have physical security features designed to prevent tampering, counterfeiting or duplication for fraudulent purposes.

(i) For the purposes of K.S.A. 8-1324 through 8-1328, and amendments thereto, a person shall be deemed to be a resident of the state if:

(1) The person owns, leases or rents a place of domicile in this state;

(2) the person engages in a trade, business or profession in this state;

(3) the person is registered to vote in this state;

(4) the person enrolls the person's child in a school in this state; or

(5) the person registers the person's motor vehicle in this state.

(j) The division shall require that any person applying for an identification card submit to a mandatory facial image capture. The captured facial image shall be displayed on the front of the applicant's identification card.

(k) (1) Any person who is a veteran may request that the division issue to such person a nondriver identification card which shall include the designation "VETERAN" displayed on the front of the nondriver identification card at a location to be determined by the secretary of revenue. In order to receive a nondriver identification card described in this subsection, the veteran must provide proof of the veteran's military service and honorable discharge or general discharge under honorable conditions, including a copy of the veteran's DD214 form or equivalent.

(2) As used in this subsection, "veteran" means a person who:

(A) Has served in: The army, navy, marine corps, air force, coast guard, air or army national guard or any branch of the military reserves of the United States; and

(B) has been separated from the branch of service in which the person was honorably discharged or received a general discharge under honorable conditions.

(3) The director of vehicles may adopt any rules and regulations necessary to carry out the provisions of this subsection.

(l) The director of vehicles may issue a temporary identification card to an applicant who cannot provide valid documentary evidence as defined by subsection (c), if the applicant provides compelling evidence proving current lawful presence. Any temporary identification card issued pursuant to this subparagraph shall be valid for one year.

(m) Upon payment of the required fee, the division shall issue to every applicant qualifying under the provisions of this act an identification card. Such identification card shall bear a distinguishing number assigned to the cardholder, the full legal name, date of birth, address of principal residence, a brief description of the cardholder, either: (1) A digital color image or photograph; or (2) a laser engraved photograph of the cardholder, and a facsimile of the signature of the cardholder. An identification card which does not contain the address of principal residence of the cardholder as required may be issued to persons who are program participants pursuant to K.S.A. 2016 Supp. 75-455, and amendments thereto.

History: L. 1973, ch. 31, § 1; L. 1983, ch. 39, § 1; L. 1986, ch. 36, § 12; L. 1990, ch. 42, § 4; L. 2000, ch. 179, § 15; L. 2003, ch. 5, § 3; L. 2003, ch. 158, § 2; L. 2004, ch. 155, § 3; L. 2007, ch. 160, § 10; L. 2008, ch. 138, § 3; L. 2011, ch. 56, § 1; L. 2011, ch. 112, § 6; L. 2013, ch. 74, § 2; L. 2016, ch. 73, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 63, § 4, but that version was repealed by L. 2003, ch. 158, § 11.



8-1325 Same; expiration; renewal; fee; anatomical gift; organ donor registry.

8-1325. Same; expiration; renewal; fee; anatomical gift; organ donor registry. (a) Every identification card shall expire, unless earlier canceled or subsection (c) of K.S.A. 8-1324, and amendments thereto, applies, on the sixth birthday of the applicant following the date of original issue, except as otherwise provided by K.S.A. 8-1329, and amendments thereto. Renewal of any identification card shall be made for a term of six years and shall expire in a like manner as the originally issued identification card, unless surrendered earlier or subsection (c) of K.S.A. 8-1324, and amendments thereto, applies. For any person who has been issued an identification card, the division shall mail a notice of expiration or renewal at least 30 days prior to the expiration of such person's identification card at the address shown on such identification card. The division shall include with such notice, written information required under subsection (b). Any application for renewal received later than 90 days after expiration of the identification card shall be considered to be an application for an original identification card. The division shall require payment of a fee of $14 for each identification card renewal, except that persons who are 65 or more years of age or who are persons with a disability, as defined in K.S.A. 8-1,124, and amendments thereto, shall be required to pay a fee of only $10.

(b) The division shall reference the website of the agency in a person's notice of expiration or renewal under subsection (a). The division shall provide the following information on the website of the agency:

(1) Information explaining the person's right to make an anatomical gift in accordance with K.S.A. 8-1328, and amendments thereto, and the revised uniform anatomical gift act, K.S.A. 2016 Supp. 65-3220 through 65-3244, and amendments thereto;

(2) information describing the organ donation registry program maintained by the Kansas federally designated organ procurement organization. The information required under this paragraph shall include, in a type, size and format that is conspicuous in relation to the surrounding material, the address and telephone number of Kansas' federally designated organ procurement organization, along with an advisory to call such designated organ procurement organization with questions about the organ donor registry program;

(3) information giving the applicant the opportunity to be placed on the organ donation registry described in paragraph (2);

(4) inform the applicant that, if the applicant indicates under this subsection a willingness to have such applicant's name placed on the organ donor registry described in paragraph (2), the division will forward the applicant's name, gender, date of birth and most recent address to the organ donation registry maintained by the Kansas federally designated organ procurement organization, as required by paragraph (6);

(5) the division may fulfill the requirements of paragraph (4) by one or more of the following methods:

(A) Providing such information on the website of the agency; or

(B) providing printed material to an applicant who personally applies for an identification card;

(6) if an applicant indicates a willingness under this subsection to have such applicant's name placed on the organ donor registry described, the division shall within 10 days forward the applicant's name, gender, date of birth and address to the organ donor registry maintained by the Kansas federally designated organ procurement organization. The division may forward information under this subsection by mail or by electronic means. The division shall not maintain a record of the name or address of an individual who indicates a willingness to have such person's name placed on the organ donor registry after forwarding that information to the organ donor registry under this subsection. Information about an applicant's indication of a willingness to have such applicant's name placed on the organ donor registry that is obtained by the division and forwarded under this paragraph shall be confidential and not disclosed.

History: L. 1973, ch. 31, § 2; L. 1983, ch. 39, § 2; L. 1986, ch. 36, § 13; L. 1997, ch. 36, § 4; L. 1998, ch. 132, § 1; L. 2002, ch. 60, § 3; L. 2003, ch. 63, § 5; L. 2007, ch. 160, § 11; L. 2007, ch. 195, § 5; L. 2010, ch. 146, § 8; May 27.

Revisor's Note:

Section was also amended by L. 2007, ch. 127, § 27, but that version was repealed by L. 2007, ch. 195, § 59.



8-1325a Same; registered offender; expiration; renewal; distinguishable.

8-1325a. Same; registered offender; expiration; renewal; distinguishable. (a) Notwithstanding the provisions of K.S.A. 8-1325 and 8-1329, and amendments thereto, an identification card issued to an offender, as defined in K.S.A. 22-4902, and amendments thereto, who is required to register pursuant to the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, shall expire on the first birthday of the applicant following the date of original issue. Renewal of any identification card issued under this section shall be made for a term of one year and shall expire in a like manner as the originally issued identification card, unless surrendered earlier.

(b) Identification cards issued under this section shall be readily distinguishable indicating that such person is a registered offender.

(c) Identification cards issued under this section shall comply with all other provisions of K.S.A. 8-1324 through 8-1333, and amendments thereto.

History: L. 2006, ch. 214, § 1; June 1.



8-1326 Same; duplicate identification cards.

8-1326. Same; duplicate identification cards. (a) If an identification card issued pursuant to this act is lost or destroyed, or if a new name is acquired, the person to whom the card was issued may obtain a duplicate card upon:

(1) Furnishing satisfactory proof of the loss, destruction or name change to the division, including an affidavit stating the circumstances of the loss, destruction or name change;

(2) payment of a fee of $4; and

(3) furnishing proof of the person's identity as provided in subsection (b). The drivers' license examiner also shall compare the applicant with the division's existing information and facial database.

(b) For the purposes of obtaining a duplicate identification card, proof of a person's identity shall include at least two of the following documents, one of which shall bear the person's signature:

(1) Military identification card;

(2) military dependent identification card;

(3) military discharge papers;

(4) military D.D. 214;

(5) an original or certified copy of a state-issued birth certificate;

(6) marriage license;

(7) medicare identification card;

(8) certified copy of court order specifying a change of name of the person;

(9) commercially produced school yearbook with photograph of the person, and the book is less than five years old;

(10) a United States passport;

(11) alien registration documents generated by the United States;

(12) expired or current driver's license or identification card issued by the Kansas division of vehicles or an expired or current driver's license or identification card of another state issued by similar authority, and for any document in this item 12 the document must bear a photograph of the person;

(13) student identification card bearing the photograph and date of birth of the person; or

(14) a copy of any federal or state income tax return bearing the signature of the person.

The division may waive the furnishing of one of the documents required by this subsection in the case of a person who is 65 or more years of age. When additional clarification is needed to adequately describe any of the above items, the division shall specify such clarification in making the requirement for such item.

(c) Any person who loses an identification card and who, after obtaining a duplicate, finds the original card shall immediately surrender the original card to the division.

History: L. 1973, ch. 31, § 3; L. 1983, ch. 32, § 3; L. 1984, ch. 36, § 2; L. 1990, ch. 42, § 5; L. 2007, ch. 160, § 12; July 1.



8-1327 Same; unlawful use of identification cards; other unlawful acts relating thereto.

8-1327. Same; unlawful use of identification cards; other unlawful acts relating thereto. (a) It shall be unlawful for any person, for any purpose, to:

(1) Display, cause or permit to be displayed, or have in possession, any fictitious, fraudulently altered or fraudulently obtained identification card.

(2) Lend any identification card to any other person or knowingly permit the use thereof by another.

(3) Display or represent any identification card not issued to the person as being the person's card.

(4) Permit any unlawful use of an identification card issued to the person.

(5) Use a false or fictitious name in any application for an identification card, or any renewal or replacement thereof, or knowingly conceal a material fact or otherwise commit a fraud in any such application.

(6) Display or possess any photograph, photostat, duplicate, reproduction or facsimile of an identification card unless authorized by the provisions of this act.

(7) Photograph, photostat, duplicate or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card or display or have in possession any such photograph, photostat, duplicate, reproduction or facsimile unless authorized by law.

(8) Fail or refuse to surrender to the division upon its lawful demand any identification card which has been canceled.

(9) Display or cause or permit to be displayed any canceled identification card.

(b) Violation of paragraphs (1) or (9) of subsection (a) is a class B nonperson misdemeanor. Violation of paragraphs (2), (3), (4), (6), (7) or (8) of subsection (a) is a class A nonperson misdemeanor. Violation of paragraph (5) of subsection (a) is a severity level 9, nonperson felony.

(c) It shall be unlawful for any person to:

(1) Lend any identification card to or knowingly permit the use of any identification card by any person under 21 years of age for use in the purchase of any alcoholic liquor.

(2) Lend any identification card to or knowingly permit the use of any identification card by any person under the legal age for consumption of cereal malt beverage for use in the purchase of any cereal malt beverage.

(3) Lend any identification card, driver's license or other form of identification to aid another person in obtaining an identification card or replacement identification card.

(4) Display or cause to be displayed or have in possession any fictitious or fraudulently altered identification card by any person under 21 years of age for use in the purchase of any alcoholic liquor or cereal malt beverage.

(d) (1) Upon a first conviction of a violation of any provision of subsection (c) a person shall be guilty of a class B nonperson misdemeanor and shall be sentenced to not less than 100 hours of public service and fined not less than $200 nor more than $500.

(2) On a second or subsequent conviction of a violation of any provision of subsection (c), a person shall be guilty of a class A nonperson misdemeanor.

(e) The provisions of this section shall apply to any identification card, driver's license or other form of identification whether issued under the laws of this state or issued under the laws of another state or jurisdiction.

History: L. 1973, ch. 31, § 4; L. 1979, ch. 38, § 2; L. 1983, ch. 32, § 4; L. 1985, ch. 171, § 2; L. 1991, ch. 38, § 2; L. 1994, ch. 24, § 6; L. 1997, ch. 141, § 2; May 1.



8-1328 Same; card to resemble driver's license; information on card; anatomical gift.

8-1328. Same; card to resemble driver's license; information on card; anatomical gift. (a) The identification card shall resemble in appearance, so far as is practicable, a driver's license issued in accordance with K.S.A. 8-243, and amendments thereto, and shall adequately describe the registrant. The identification card shall be sealed in transparent plastic or similar substance.

(b) All Kansas identification cards issued to any person 16 years of age or older shall contain a form which provides a statement for making a gift of all or any part of the body in accordance with the revised uniform anatomical gift act, K.S.A. 2016 Supp. 65-3220 through 65-3244, and amendments thereto, except as otherwise provided by this subsection. The statement to be effective shall be signed by the applicant in the presence of two witnesses who shall sign the statement in the presence of the donor. The gift becomes effective upon the death of the donor. Delivery of the identification card during the donor's lifetime is not necessary to make a valid gift. Any valid gift statement executed prior to July 1, 2007, shall remain effective until invalidated. The word "Donor" shall be placed on the front of an applicant's identification card, indicating that the statement for making an anatomical gift under this subsection has been executed by such applicant.

History: L. 1973, ch. 31, § 5; L. 1983, ch. 39, § 3; L. 1984, ch. 36, § 4; L. 2007, ch. 127, § 28; July 1.



8-1329 Same; cards issued to persons under 18 or 21 distinguishable.

8-1329. Same; cards issued to persons under 18 or 21 distinguishable. (a) An identification card issued to any person under 21 years of age shall expire on such person's twenty-first birthday and shall bear on the face of the card an overprint of the words "UNDER 21" placed diagonally across the card, and a statement to the effect that the card expires on the twenty-first birthday of the person to whom it is issued.

(b) In addition to subsection (a), all identification cards issued on and after July 1, 1997, to persons under the age of 18 years shall also be readily distinguishable from cards issued to persons age 18 years or older.

(c) In addition to the provisions of subsections (a) and (b), on and after July 1, 2004, the secretary of revenue shall implement a vertical format to make identification cards issued to persons under the age of 21 more readily distinguishable.

(d) Renewal of such card shall be in accordance with the provisions of K.S.A. 8-1325, and amendments thereto.

History: L. 1973, ch. 31, § 6; L. 1997, ch. 33, § 2; L. 2003, ch. 55, § 2; July 1.



8-1330 Same; division not responsible for accuracy of information on card.

8-1330. Same; division not responsible for accuracy of information on card. The division shall not be liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in identification cards provided for in this act.

History: L. 1973, ch. 31, § 7; July 1.



8-1331 Same; change of address.

8-1331. Same; change of address. Whenever any person after applying for and receiving an identification card acquires an address different from the address shown on the identification card, he or she shall, within fifteen (15) days thereafter, notify the division in writing of the old and new address. The division may thereupon take such action as necessary to insure that the identification card reflects the proper address of the identification card holder.

History: L. 1973, ch. 31, § 8; July 1.



8-1332 Identification cards; cancellation of cards; defined.

8-1332. Identification cards; cancellation of cards; defined. (a) When used in reference to an identification card, "cancellation" means that an identification card is terminated without prejudice and must be surrendered. Cancellation of a card may be made when such card has been issued through error, because the person is not entitled to a card or when voluntarily surrendered to the division.

(b) The division is hereby authorized to cancel any identification card upon determining that the cardholder was not entitled to the issuance of such card or that the cardholder failed to give the required or correct information in such person's application or committed any fraud in making such application. The division shall have authority to cancel any identification card if the division determines the cardholder is not lawfully present in the United States.

(c) Upon cancellation of an identification card or loss of lawful presence in the United States the cardholder must surrender the identification card to the division.

History: L. 1973, ch. 31, § 9; L. 2000, ch. 179, § 16; L. 2007, ch. 160, § 13; July 1.



8-1333 Same; disposition of moneys; state highway fund.

8-1333. Same; disposition of moneys; state highway fund. All moneys received pursuant to K.S.A. 8-1324 to 8-1332, inclusive, and amendments thereto, shall be remitted by the director of the division of vehicles to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund.

History: L. 1973, ch. 31, § 10; L. 2001, ch. 5, § 36; July 1.



8-1342 Civil penalty for overloading certain vehicles.

8-1342. Civil penalty for overloading certain vehicles. (a) No person shall, in return for any direct pecuniary benefit, while under no duress, willfully and knowingly cause any vehicle or combination of vehicles to be loaded with a gross weight exceeding the limitation for the maximum gross weight of such a vehicle or combination specified in article 19 of chapter 8 of Kansas Statutes Annotated, if at the time and place of such loading there is available a stationary scale, the accuracy of which is certified in accordance with law, together with a duly designated attendant of such scale. The provisions of this section shall not be deemed to create any civil negligence liability per se for any person who overloads a vehicle or combination of vehicles.

(b) The commission of any act in violation of subsection (a) shall render the violator liable to the state for the payment of a civil penalty, recoverable in an individual action brought by the attorney general or county attorney or district attorney, in a sum set by the court of not more than $500 for each violation.

(c) Civil penalties sued for and recovered by the attorney general shall be paid into the state treasury and credited to the general fund of the state. Civil penalties and contempt penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings are instigated.

History: L. 1981, ch. 46, § 7; July 1.



8-1343 Child passenger safety act.

8-1343. Child passenger safety act. This act may be cited as the child passenger safety act.

History: L. 1981, ch. 33, § 1; July 1.



8-1343a Same; "passenger car" defined.

8-1343a. Same; "passenger car" defined. As used in K.S.A. 8-1343 through 8-1347, and amendments thereto, "passenger car" means a motor vehicle, manufactured or assembled after January 1, 1968, or a motor vehicle manufactured or assembled prior to 1968 which was manufactured or assembled with safety belts, with motive power designed for carrying 10 passengers or fewer, including vans, but does not include a motorcycle, a trailer or a vehicle constructed either on a truck chassis registered for a gross weight of more than 12,000 pounds or a farm truck registered for a gross weight of more than 16,000 pounds.

History: L. 1992, ch. 317, § 1; L. 2005, ch. 175, § 1; May 12.



8-1344 Child passenger safety; restraining systems for children under the age of four; use of booster seats, when; use of seat belts by children, when; exceptions.

8-1344. Child passenger safety; restraining systems for children under the age of four; use of booster seats, when; use of seat belts by children, when; exceptions. (a) Every driver as defined in K.S.A. 8-1416, and amendments thereto, who transports a child under the age of 14 years in a passenger car as defined in K.S.A. 8-1343a, and amendments thereto, or an autocycle as defined in K.S.A. 2016 Supp. 8-1497, and amendments thereto, on a highway as defined in K.S.A. 8-1424, and amendments thereto, shall provide for the protection of such child by properly using:

(1) For a child under the age of four years an appropriate child passenger safety restraining system that meets or exceeds the standards and specifications contained in federal motor vehicle safety standard no. 213;

(2) for a child four years of age, but under the age of eight years and who weighs less than 80 pounds or is less than 4 feet 9 inches in height, an appropriate child passenger safety restraining system that meets or exceeds the standards and specifications contained in federal motor vehicle safety standard no. 213; or

(3) for a child eight years of age but under the age of 14 years or who weighs more than 80 pounds or is more than 4 feet 9 inches in height, a safety belt manufactured in compliance with federal motor vehicle safety standard no. 208.

(b) If the number of children subject to the requirements of subsection (a) exceeds the number of passenger securing locations available for use by children affected by such requirements, and all of these securing locations are in use by children, then there is not a violation of this section.

(c) If a securing location only has a lap safety belt available, the provisions of subsection (a)(2) shall not apply and the child shall be secured in accordance with the provisions of subsection (a)(3).

History: L. 1981, ch. 33, § 2; L. 1984, ch. 38, § 1; L. 1989, ch. 40, § 1; L. 1992, ch. 317, § 2; L. 1997, ch. 80, § 1; L. 2006, ch. 44, § 1; L. 2015, ch. 48, § 9; May 14.



8-1345 Same; unlawful acts; penalties; fine waived, when; notification of waiver; defense to action.

8-1345. Same; unlawful acts; penalties; fine waived, when; notification of waiver; defense to action. (a) It shall be unlawful for any driver to violate the provisions of K.S.A. 8-1344, and amendments thereto, and upon conviction such driver shall be punished by a fine of $60. The failure to provide a child safety restraining system or safety belt for more than one child in the same passenger car, or autocycle as defined in K.S.A. 2016 Supp. 8-1497, and amendments thereto, at the same time shall be treated as a single violation. Any conviction under the provisions of this subsection shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(b) The $60 fine provided for in subsection (a) shall be waived if the driver convicted of violating K.S.A. 8-1344(a)(1) or (2), and amendments thereto, provides proof to the court that such driver has purchased or acquired the appropriate and approved child passenger safety restraining system. At the time of issuing the citation for a violation of K.S.A. 8-1344(a)(1) or (2), and amendments thereto, the law enforcement officer shall notify the driver of the waiver provisions of this subsection.

(c) No driver charged with violating the provisions of this act shall be convicted if such driver produces in the office of the arresting officer or in court proof that the child was 14 years of age or older at the time the violation was alleged to have occurred.

(d) Evidence of failure to secure a child in a child passenger safety restraining system or a safety belt under the provisions of K.S.A. 8-1344, and amendments thereto, shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(e) From and after the effective date of this act, and prior to July 1, 2007, a law enforcement officer shall issue a warning citation to anyone violating K.S.A. 8-1344(a)(2), and amendments thereto.

History: L. 1981, ch. 33, § 3; L. 1984, ch. 38, § 2; L. 1989, ch. 40, § 2; L. 1992, ch. 317, § 3; L. 2006, ch. 44, § 2; L. 2007, ch. 140, § 15; L. 2015, ch. 48, § 10; May 14.



8-1346 Same; nonuse not negligence per se.

8-1346. Same; nonuse not negligence per se. Failure to employ a child passenger restraint system shall not constitute negligence per se.

History: L. 1981, ch. 33, § 4; July 1.



8-1347 Same; program of public education.

8-1347. Same; program of public education. The secretary of transportation shall develop a program of public education to promote the use of child passenger safety restraining systems and safety belts for children. As part of this program, the Kansas department of transportation shall make available to law enforcement officers for dissemination, information concerning child passenger safety.

History: L. 1981, ch. 33, § 5; L. 1984, ch. 38, § 3; L. 1989, ch. 40, § 3; July 1.



8-1348 Driving motor vehicle upon or across real or personal property of another, intentionally damaging same, unlawful; civil liability; suspension of registration.

8-1348. Driving motor vehicle upon or across real or personal property of another, intentionally damaging same, unlawful; civil liability; suspension of registration. It shall be unlawful for any person to drive a motor vehicle upon, across or onto the lawn, sidewalk, yard, farmland, crops or fences or other real or personal property of another person, intentionally damaging the same. The owner of any lawn, sidewalk, yard, farmland, crops or fences or other real or personal property so damaged may bring an action in the district court against the owner of the motor vehicle causing such damage for the amount thereof. It shall be a defense to such action if the owner of the vehicle proves that it had been stolen at the time of the damage.

In addition to awarding damages in any such action, the court may direct the suspension of the registration of such motor vehicle for not to exceed six months, and upon notice to the division of vehicles by such court, such registration shall be so suspended.

History: L. 1982, ch. 35, § 1; July 1.






Article 14 UNIFORM ACT REGULATING TRAFFIC; DEFINITIONS

8-1401 Definitions applicable to uniform act regulating traffic on highways.

8-1401. Definitions applicable to uniform act regulating traffic on highways. As used in this act, the words and phrases defined in the sections of article 14 of chapter 8 of the Kansas Statutes Annotated, and amendatory thereof or supplemental thereto, shall have the meanings respectively ascribed to them therein.

History: L. 1974, ch. 33, § 8-1401; L. 1975, ch. 39, § 3; April 19.



8-1402 "Alley" defined.

8-1402. "Alley" defined. "Alley" means a street or highway intended to provide access to the rear or side of lots or buildings in urban districts and not intended for the purpose of through vehicular traffic.

History: L. 1974, ch. 33, § 8-1402; July 1.



8-1402a "All-terrain vehicle" defined.

8-1402a. "All-terrain vehicle" defined. "All-terrain vehicle" means any motorized nonhighway vehicle 50 inches or less in width, having a dry weight of 1,500 pounds or less and traveling on three or more nonhighway tires.

History: L. 1996, ch. 220, § 1; L. 2005, ch. 71, § 2; L. 2009, ch. 91, § 5; L. 2015, ch. 12, § 2; July 1.



8-1403 "Arterial street" defined.

8-1403. "Arterial street" defined. "Arterial street" means any U.S. or state numbered route, controlled access highway or other major radial or circumferential street or highway designated by local authorities within their respective jurisdictions as part of a major arterial system of streets or highways.

History: L. 1974, ch. 33, § 8-1403; July 1.



8-1404 "Authorized emergency vehicle" defined; exemptions.

8-1404. "Authorized emergency vehicle" defined; exemptions. "Authorized emergency vehicle" means such fire department vehicles or police bicycles or police vehicles which are publicly owned; motor vehicles operated by ambulance services permitted by the emergency medical services board under the provisions of K.S.A. 65-6101 et seq., and amendments thereto; wreckers, tow trucks or car carriers, as defined by K.S.A. 66-1329, and amendments thereto, and having a certificate of public service from the state corporation commission; and such other publicly or privately owned vehicles which are designated as emergency vehicles pursuant to K.S.A. 8-2010, and amendments thereto.

History: L. 1974, ch. 33, § 8-1404; L. 1975, ch. 427, § 19; L. 1992, ch. 141, § 3; L. 1993, ch. 199, § 1; L. 1996, ch. 180, § 1; L. 2003, ch. 61, § 2; July 1.



8-1405 "Bicycle" defined.

8-1405. "Bicycle" defined. "Bicycle" means every device propelled by human power upon which any person may ride, having two (2) tandem wheels, either of which is more than fourteen (14) inches in diameter.

History: L. 1974, ch. 33, § 8-1405; July 1.



8-1406 "Bus" defined.

8-1406. "Bus" defined. "Bus" means every motor vehicle designed for carrying more than ten (10) passengers and used for the transportation of persons; and every motor vehicle, other than a taxicab, designed and used for the transportation of persons for compensation.

History: L. 1974, ch. 33, § 8-1406; July 1.



8-1407 "Business district" defined.

8-1407. "Business district" defined. "Business district" means the territory contiguous to and including a highway when within any six hundred (600) feet along such highway there are buildings in use for business or industrial purposes, including but not limited to hotels, banks or office buildings, railroad stations and public buildings which occupy at least three hundred (300) feet of frontage on one side or three hundred (300) feet collectively on both sides of the highway.

History: L. 1974, ch. 33, § 8-1407; July 1.



8-1408 "Cancellation of a driver's license" defined.

8-1408. "Cancellation of a driver's license" defined. "Cancellation of a driver's license" means the annulment or termination by formal action of the division of a person's driver's license because of some error or defect in the license or because the licensee is not entitled to such license, but the cancellation of a license is without prejudice, except for a cancellation because of a violation of K.S.A. 8-260, and amendments thereto, and application for a new license may be made at any time after such cancellation.

History: L. 1974, ch. 33, § 8-1408; L. 1975, ch. 39, § 4; L. 1996, ch. 219, § 5; July 1.



8-1409 "Commission," "secretary" and "department" defined.

8-1409. "Commission," "secretary" and "department" defined. (a) "Commission" means the secretary of transportation.

(b) "Secretary" means the secretary of transportation.

(c) "Department" means the department of transportation.

History: L. 1974, ch. 33, § 8-1409; L. 1975, ch. 426, § 42; Aug. 15.



8-1410 "Controlled-access highway" defined.

8-1410. "Controlled-access highway" defined. "Controlled-access highway" means every highway, street or roadway in respect to which owners or occupants of abutting lands and other persons have no legal right of access to or from the same, except at such points only and in such manner as may be determined by the public authority having jurisdiction over such highway, street or roadway.

History: L. 1974, ch. 33, § 8-1410; July 1.



8-1411 "Crosswalk" defined.

8-1411. "Crosswalk" defined. "Crosswalk" means: (a) That part of a roadway at an intersection included within the connections of the lateral lines of sidewalks on opposite sides of the highway measured from the curbs or, in the absence of curbs, from the edges of the traversable roadway; or

(b) Any portion of a roadway at an intersection or elsewhere distinctly indicated for pedestrian crossing by lines or other markings on the surface.

History: L. 1974, ch. 33, § 8-1411; July 1.



8-1412 "Director" defined.

8-1412. "Director" defined. "Director" means the director of vehicles.

History: L. 1974, ch. 33, § 8-1412; July 1.



8-1413 "Division" defined.

8-1413. "Division" defined. "Division" means the division of vehicles of the department of revenue.

History: L. 1974, ch. 33; § 8-1413; July 1.



8-1414 "Divided highway" defined.

8-1414. "Divided highway" defined. "Divided highway" means a highway divided into two (2) or more roadways by leaving an intervening space or by a physical barrier or by a clearly indicated dividing section so constructed as to impede vehicular traffic.

History: L. 1974, ch. 33, § 8-1414; July 1.



8-1414a "Drawbar" defined.

8-1414a. "Drawbar" defined. "Drawbar" means a bar across the rear of a motor vehicle, or a device securely attached to the motor vehicle, which maintains a fixed position and to which a towbar may be coupled.

History: L. 1978, ch. 42, § 4; July 1.



8-1415 "Driveaway-towaway operations" defined.

8-1415. "Driveaway-towaway operations" defined. "Driveaway-towaway operations" means any operation in which any motor vehicle, trailer or semitrailer, singly or in combination, new or used, constitutes the commodity being transported, when one set or more of wheels of any such vehicle are on the roadway during the course of transportation, whether or not any such vehicle furnishes the motive power.

History: L. 1974, ch. 33, § 8-1415; July 1.



8-1416 "Driver" defined.

8-1416. "Driver" defined. "Driver" means every person who drives or is in actual physical control of a vehicle.

History: L. 1974, ch. 33, § 8-1416; July 1.



8-1417 "Driver's license" defined.

8-1417. "Driver's license" defined. "Driver's license" means any license to operate a motor vehicle issued under the laws of this state.

History: L. 1974, ch. 33, § 8-1417; July 1.



8-1418 "Essential parts" defined.

8-1418. "Essential parts" defined. "Essential parts" means all integral and body parts of a vehicle of a type required to be registered hereunder, the removal, alteration or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type or mode of operation.

History: L. 1974, ch. 33, § 8-1418; July 1.



8-1419 "Explosives" defined.

8-1419. "Explosives" defined. "Explosives" means any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion, and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or of destroying life or limb.

History: L. 1974, ch. 33, § 8-1419; July 1.



8-1420 "Farm tractor" defined.

8-1420. "Farm tractor" defined. "Farm tractor" means every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry, and such term shall include every self-propelled implement of husbandry.

History: L. 1974, ch. 33, § 8-1420; July 1.



8-1421 "Flammable liquid" defined.

8-1421. "Flammable liquid" defined. "Flammable liquid" means any liquid which has a flash point of 70 degrees Fahrenheit, or less, as determined by a tagliabue or equivalent closed-cup test device.

History: L. 1974, ch. 33, § 8-1421; July 1.



8-1422 "Foreign vehicle" defined.

8-1422. "Foreign vehicle" defined. "Foreign vehicle" means every vehicle of a type required to be registered hereunder brought into this state from another state, territory or country other than in the ordinary course of business by or through a manufacturer or dealer and not registered in this state.

History: L. 1974, ch. 33, § 8-1422; July 1.



8-1423 "Gross weight" defined.

8-1423. "Gross weight" defined. "Gross weight" means the weight of a vehicle without load plus the weight of any load thereon.

History: L. 1974, ch. 33, § 8-1423; July 1.



8-1424 "Highway" defined.

8-1424. "Highway" defined. "Highway" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular travel.

History: L. 1974, ch. 33, § 8-1424; July 1.



8-1425 "House trailer" defined.

8-1425. "House trailer" defined. (a) "House trailer" means: (1) A trailer or semitrailer which is designed, constructed and equipped as a dwelling place, living abode or sleeping place, either permanently or temporarily, and is equipped for use as a conveyance on streets and highways; or

(2) A trailer or a semitrailer whose chassis and exterior shell is designed and constructed for use as a house trailer, as defined in paragraph (a), but which is used instead permanently or temporarily for the advertising, sales, display or promotion of merchandise or services, or for any other commercial purpose except the transportation of property for hire or the transportation of property for distribution by a private carrier.

(b) "House trailer" does not include a manufactured home or a mobile home, as such terms are defined in K.S.A. 58-4202.

History: L. 1974, ch. 33, § 8-1425; L. 1991, ch. 33, § 16; July 1.



8-1426 "Identifying numbers" defined.

8-1426. "Identifying numbers" defined. "Identifying numbers" means the numbers, and letters, if any, on a vehicle designated by the division for the purpose of identifying the vehicle.

History: L. 1974, ch. 33, § 8-1426; July 1.



8-1427 "Implement of husbandry" defined.

8-1427. "Implement of husbandry" defined. "Implement of husbandry" means every vehicle designed or adapted and used exclusively for agricultural operations and only incidentally moved or operated upon the highways. Such term shall include, but not be limited to, a fertilizer spreader or nurse tank used exclusively for dispensing or spreading water, dust or liquid fertilizers or agricultural chemicals, as defined in K.S.A. 2-2202, and amendments thereto, regardless of ownership. For the purpose of this section or for the purpose of the act of which this section is a part, "implement of husbandry" shall not include: (a) A truck mounted with a fertilizer spreader used or manufactured principally to spread animal dung; (b) a mixer-feed truck owned and used by a feedlot, as defined by K.S.A. 47-1501, and amendments thereto, and specially designed and used exclusively for dispensing feed to livestock in such feedlot; or (c) a truck permanently mounted with a spreader used exclusively for dispensing or spreading water, dust or liquid fertilizers or agricultural chemicals, as defined in K.S.A. 2-2202, and amendments thereto, regardless of ownership.

History: L. 1974, ch. 33, § 8-1427; L. 1975, ch. 39, § 5; L. 1980, ch. 30, § 2; L. 1994, ch. 235, § 3; July 1.



8-1428 "Intersection" defined.

8-1428. "Intersection" defined. "Intersection" means: (a) The area embraced within the prolongation or connection of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways of two highways which join one another at, or approximately at, right angles, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict; or

(b) Where a highway includes two (2) roadways thirty (30) feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event such intersecting highway also includes two (2) roadways thirty (30) feet or more apart, then every crossing of two (2) roadways of such highways shall be regarded as a separate intersection.

The junction of an alley with a street or highway shall not constitute an intersection.

History: L. 1974, ch. 33, § 8-1428; July 1.



8-1428a "Interstate system" defined.

8-1428a. "Interstate system" defined. "Interstate system" means the national system of interstate and defense highways.

History: L. 1984, ch. 44, § 2; July 1.



8-1429 "Laned roadway" defined.

8-1429. "Laned roadway" defined. "Laned roadway" means a roadway which is divided into two (2) or more clearly marked lanes for vehicular traffic.

History: L. 1974, ch. 33, § 8-1429; July 1.



8-1430 "License" and "license to operate a motor vehicle" defined.

8-1430. "License" and "license to operate a motor vehicle" defined. "License" or "license to operate a motor vehicle" means any driver's license or any other license or permit to operate a motor vehicle issued under, or granted by, the laws of this state, including:

(a) Any temporary license, or instruction permit;

(b) the privilege of any person to drive a motor vehicle whether or not such person holds a valid license; and

(c) any nonresident's operating privilege.

History: L. 1974, ch. 33, § 8-1430; July 1.



8-1431 "Lienholder" defined.

8-1431. "Lienholder" defined. "Lienholder" means a person holding a security interest in a vehicle.

History: L. 1974, ch. 33, § 8-1431; July 1.



8-1432 "Local authorities" defined.

8-1432. "Local authorities" defined. "Local authorities" means the Kansas turnpike authority and every city, county and other local board or body having authority to adopt ordinances or regulations relating to vehicular traffic under the constitution and laws of this state.

History: L. 1974, ch. 33, § 8-1432; July 1.



8-1433 "Mail" defined.

8-1433. "Mail" defined. "Mail" means to deposit in the United States mail properly addressed and with postage prepaid.

History: L. 1974, ch. 33, § 8-1433; July 1.



8-1434 "Manufacturer" defined.

8-1434. "Manufacturer" defined. "Manufacturer" means every person engaged in the business of constructing or assembling vehicles of a type required to be registered in this state.

History: L. 1974, ch. 33, § 8-1434; July 1.



8-1435 "Metal tire" defined.

8-1435. "Metal tire" defined. "Metal tire" means every tire, the surface of which in contact with the highway, is wholly or partly of metal or other hard non-resilient material.

History: L. 1974, ch. 33, § 8-1435; July 1.



8-1436 "Motor home" defined.

8-1436. "Motor home" defined. "Motor home" means every motor vehicle designed to provide temporary living quarters for recreational, camping or travel use.

History: L. 1974, ch. 33, § 8-1436; L. 2013, ch. 92, § 3; July 1.



8-1437 "Motor vehicle" defined.

8-1437. "Motor vehicle" defined. "Motor vehicle" means every vehicle, other than a motorized bicycle or a motorized wheelchair, which is self-propelled and every vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

History: L. 1974, ch. 33, § 8-1437; L. 1976, ch. 42, § 3; L. 1992, ch. 166, § 2; July 1.



8-1438 "Motorcycle" defined.

8-1438. "Motorcycle" defined. "Motorcycle" means every motor vehicle, including autocycles, having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, but excluding a tractor.

History: L. 1974, ch. 33, § 8-1438; L. 2015, ch. 48, § 5; May 14.



8-1439 "Motor-driven cycle" defined.

8-1439. "Motor-driven cycle" defined. "Motor-driven cycle" means every motorcycle, including every motor scooter, with a motor which produces not to exceed five brake horsepower, and every bicycle with motor attached, except a motorized bicycle or an electric-assisted bicycle.

History: L. 1974, ch. 33, § 8-1439; L. 1976, ch. 42, § 4; L. 1980, ch. 42, § 1; L. 2000, ch. 179, § 17; July 1.



8-1439a "Motorized bicycle" defined.

8-1439a. "Motorized bicycle" defined. "Motorized bicycle" means every device having two tandem wheels or three wheels which may be propelled by either human power or helper motor, or by both, and which has:

(a) A motor which produces not more than 3.5 brake horsepower;

(b) a cylinder capacity of not more than 130 cubic centimeters;

(c) an automatic transmission; and

(d) the capability of a maximum design speed of no more than 30 miles per hour except a low power cycle.

History: L. 1976, ch. 42, § 5; L. 1977, ch. 28, § 4; L. 1978, ch. 29, § 2; L. 1980, ch. 42, § 2; L. 1982, ch. 36, § 3; L. 1985, ch. 42, § 2; L. 2000, ch. 179, § 18; July 1.



8-1439c "Motorized wheelchair" defined.

8-1439c. "Motorized wheelchair" defined. "Motorized wheelchair" means any self-propelled vehicle designed specifically for use by a physically disabled person that is incapable of a speed in excess of 15 miles per hour.

History: L. 1992, ch. 166, § 4; July 1.



8-1440 "Nonresident" defined.

8-1440. "Nonresident" defined. "Nonresident" means every person who is not a resident of this state.

History: L. 1974, ch. 33, § 8-1440; July 1.



8-1441 "Nonresident's operating privilege" defined.

8-1441. "Nonresident's operating privilege" defined. "Nonresident's operating privilege" means the privilege conferred upon a nonresident by the laws of this state pertaining to the operation by such person of a motor vehicle, or the use of a vehicle owned by such person, in this state.

History: L. 1974, ch. 33, § 8-1441; July 1.



8-1442 "Official traffic-control devices" defined.

8-1442. "Official traffic-control devices" defined. "Official traffic-control devices" means all signs, signals, markings, and devices, not inconsistent with this act, placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning, or guiding traffic.

History: L. 1974, ch. 33, § 8-1442; July 1.



8-1443 "Owner" defined.

8-1443. "Owner" defined. "Owner" means a person, other than a lienholder, having the property in or title to a vehicle; and such term includes a person entitled to the use and possession of a vehicle subject to a security interest in another person, but excludes a lessee under a lease not intended as security.

History: L. 1974, ch. 33, § 8-1443; July 1.



8-1444 "Park" and "parking" defined.

8-1444. "Park" and "parking" defined. "Park" or "parking" means the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading property or passengers.

History: L. 1974, ch. 33, § 8-1444; July 1.



8-1445 "Passenger car" defined.

8-1445. "Passenger car" defined. "Passenger car" means every motor vehicle, except motorcycles and motor-driven cycles, designed for carrying ten (10) passengers or less and used for the transportation of persons.

History: L. 1974, ch. 33, § 8-1445; July 1.



8-1446 "Pedestrian" defined.

8-1446. "Pedestrian" defined. "Pedestrian" means:

(a) Any person afoot;

(b) any person in a wheelchair, either manually or mechanically propelled, or other low powered, mechanically propelled vehicle designed specifically for use by a physically disabled person; or

(c) any person using an electric personal assistive mobility device.

History: L. 1974, ch. 33, § 8-1446; L. 1992, ch. 166, § 3; L. 2002, ch. 16, § 3; July 1.



8-1447 "Person" defined.

8-1447. "Person" defined. "Person" means every natural person, firm, association, partnership or corporation.

History: L. 1974, ch. 33, § 8-1447; L. 1975, ch. 39, § 6; April 19.



8-1448 "Pneumatic tire" defined.

8-1448. "Pneumatic tire" defined. "Pneumatic tire" means every tire in which compressed air is designed to support the load.

History: L. 1974, ch. 33, § 8-1448; July 1.



8-1449 "Pole trailer" defined.

8-1449. "Pole trailer" defined. "Pole trailer" means every vehicle without motive power designed to be drawn by another vehicle and attached to the towing vehicle by means of a reach or pole, or by being boomed or otherwise secured to the towing vehicle, and ordinarily used for transporting long or irregular shaped loads such as poles, pipes or structural members capable, generally, of sustaining themselves as beams between the supporting connections.

History: L. 1974, ch. 33, § 8-1449; July 1.



8-1450 "Police officer" defined.

8-1450. "Police officer" defined. "Police officer" means every law enforcement officer, as defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto, authorized to direct or regulate traffic or to make arrests for violations of traffic regulations.

History: L. 1974, ch. 33, § 8-1450; L. 2011, ch. 30, § 94; July 1.



8-1451 "Private road or driveway" defined.

8-1451. "Private road or driveway" defined. "Private road or driveway" means every way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner, but not by other persons.

History: L. 1974, ch. 33, § 8-1451; July 1.



8-1452 "Railroad" defined.

8-1452. "Railroad" defined. "Railroad" means a carrier of persons or property upon cars operated upon stationary rails.

History: L. 1974, ch. 33, § 8-1452; July 1.



8-1453 "Railroad sign or signal" defined.

8-1453. "Railroad sign or signal" defined. "Railroad sign or signal" means any sign, signal or device erected by authority of a public body or official or by a railroad and intended to give notice of the presence of railroad tracks or the approach of a railroad train.

History: L. 1974, ch. 33, § 8-1453; July 1.



8-1454 "Railroad train" defined.

8-1454. "Railroad train" defined. "Railroad train" means a steam engine, electric or other motor, with or without cars coupled thereto, operated upon rails.

History: L. 1974, ch. 33, § 8-1454; July 1.



8-1455 "Registration" defined.

8-1455. "Registration" defined. "Registration" means the registration certificate or certificates and registration plates issued under the laws of this state pertaining to the registration of vehicles.

History: L. 1974, ch. 33, § 8-1455; July 1.



8-1456 "Residence district" defined.

8-1456. "Residence district" defined. "Residence district" means the territory contiguous to and including a highway not comprising a business district when the property on such highway for a distance of three hundred (300) feet or more is improved, in the main, with residences or residences and buildings in use for business.

History: L. 1974, ch. 33, § 8-1456; July 1.



8-1457 "Revocation of driver's license" defined.

8-1457. "Revocation of driver's license" defined. "Revocation of driver's license" means the termination by formal action of the division of a person's license or privilege to operate a motor vehicle on the highways, which termination shall not be subject to renewal or restoration except that an application for a new license may be presented and acted upon by the division after the expiration of the applicable period of time prescribed in K.S.A. 8-256, and any amendments thereto.

History: L. 1974, ch. 33, § 8-1457; L. 1975, ch. 39, § 7; April 19.



8-1458 "Right-of-way" defined.

8-1458. "Right-of-way" defined. "Right-of-way" means the right of one vehicle or pedestrian to proceed in a lawful manner in preference to another vehicle or pedestrian approaching under such circumstances of direction, speed and proximity as to give rise to danger of collision unless one grants precedence to the other.

History: L. 1974, ch. 33, § 8-1458; July 1.



8-1458a "Road construction zone" defined.

8-1458a. "Road construction zone" defined. "Road construction zone" means the portions of a highway which is identified by posted or moving signs as being a construction or maintenance work area. The zone starts at the first sign identifying the zone and continues until a posted or moving sign indicates that the road construction zone has ended.

History: L. 1994, ch. 220, § 1; April 21.



8-1459 "Roadway" defined.

8-1459. "Roadway" defined. "Roadway" means that portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the berm or shoulder. In the event a highway includes two (2) or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

History: L. 1974, ch. 33, § 8-1459; July 1.



8-1459a "Safety hitch" defined.

8-1459a. "Safety hitch" defined. "Safety hitch" means a chain, cable, or other material of sufficient weight which will prevent the towed vehicle from breaking loose in the event the towbar or drawbar fails or becomes disconnected.

History: L. 1978, ch. 42, § 5; July 1.



8-1460 "Safety zone" defined.

8-1460. "Safety zone" defined. "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

History: L. 1974, ch. 33, § 8-1460; July 1.



8-1461 "School bus" defined.

8-1461. "School bus" defined. "School bus" means every motor vehicle defined and designated as a school bus in subsection (g) (1) of K.S.A. 72-8301.

History: L. 1974, ch. 33, § 8-1461; L. 1976, ch. 40, § 1; L. 1977, ch. 42, § 1; L. 1978, ch. 303, § 1; March 31.



8-1462 "Security agreement" defined.

8-1462. "Security agreement" defined. "Security agreement" means a written agreement which reserves or creates a security interest.

History: L. 1974, ch. 33, § 8-1462; July 1.



8-1463 "Security interest" defined.

8-1463. "Security interest" defined. "Security interest" means an interest in a vehicle reserved or created by agreement and which secures payment or performance of an obligation. The term includes the interest of a lessor under a lease intended as security. A security interest is "perfected" when it is valid against third parties generally, subject only to specific statutory exceptions.

History: L. 1974, ch. 33, § 8-1463; July 1.



8-1464 "Semitrailer" defined.

8-1464. "Semitrailer" defined. "Semitrailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle, and so constructed that some part of its weight and that of its load rests upon or is carried by another vehicle.

History: L. 1974, ch. 33, § 8-1464; July 1.



8-1465 "Sidewalk" defined.

8-1465. "Sidewalk" defined. "Sidewalk" means that portion of a street between the curb lines, or the lateral lines of a roadway, and the adjacent property lines intended for use by pedestrians.

History: L. 1974, ch. 33, § 8-1465; July 1.



8-1466 "Solid rubber tire" defined.

8-1466. "Solid rubber tire" defined. "Solid rubber tire" means every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

History: L. 1974, ch. 33, § 8-1466; July 1.



8-1467 "Special mobile equipment" defined.

8-1467. "Special mobile equipment" defined. "Special mobile equipment" means every vehicle not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway, including but not limited to: Ditch digging apparatus, well boring apparatus and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, tractors other than truck tractors, ditchers, leveling graders, finishing machines, motor graders, road rollers, scarifiers, earth moving carry-alls and scrapers, power shovels and drag lines, and self-propelled cranes and earth moving equipment. The term does not include house trailers, dump trucks, truck mounted transit mixers, cranes or shovels, or other vehicles designed for the transportation of persons or property to which machinery has been attached.

History: L. 1974, ch. 33, § 8-1467; July 1.



8-1468 "Specially constructed vehicle" defined.

8-1468. "Specially constructed vehicle" defined. "Specially constructed vehicle" means every vehicle of a type required to be registered in this state, not originally constructed under a distinctive name, make, model or type by a generally recognized manufacturer of vehicles and not materially altered from its original construction.

History: L. 1974, ch. 33, § 8-1468; July 1.



8-1469 "Stand" and "standing" defined.

8-1469. "Stand" and "standing" defined. "Stand" or "standing" means the halting of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in receiving or discharging passengers.

History: L. 1974, ch. 33, § 8-1469; July 1.



8-1470 "State" defined.

8-1470. "State" defined. "State" means a state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a province of the Dominion of Canada.

History: L. 1974, ch. 33, § 8-1470; July 1.



8-1471 "Stop" when required, defined.

8-1471. "Stop" when required, defined. "Stop" when required means complete cessation from movement.

History: L. 1974, ch. 33, § 8-1471; July 1.



8-1472 "Stop" and "stopping," when prohibited, defined.

8-1472. "Stop" and "stopping," when prohibited, defined. "Stop" or "stopping" when prohibited means any halting, even momentarily, of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the directions of a police officer or traffic-control sign or signal.

History: L. 1974, ch. 33, § 8-1472; July 1.



8-1473 "Street" defined.

8-1473. "Street" defined. "Street" means the entire width between the boundary lines of every way publicly maintained when any part thereof is open to the use of the public for purposes of vehicular traffic.

History: L. 1974, ch. 33, § 8-1473; July 1.



8-1474 "Suspension of a driver's license" defined.

8-1474. "Suspension of a driver's license" defined. "Suspension of a driver's license" means the temporary withdrawal by formal action of the division of a person's license or privilege to operate a motor vehicle on the highways.

History: L. 1974, ch. 33, § 8-1474; L. 1975, ch. 39, § 8; L. 1990, ch. 44, § 5; Jan. 1, 1991.



8-1475 "Through highway" defined.

8-1475. "Through highway" defined. "Through highway" means every highway or portion thereof on which vehicular traffic is given preferential right-of-way, and at the entrances to which vehicular traffic from intersecting highways is required by law to yield the right-of-way to vehicles on such highway in obedience to either a stop sign, yield sign or other traffic-control device, when such signs or devices are erected as provided in this act.

History: L. 1974, ch. 33, § 8-1475; July 1.



8-1475a "Tow bar" defined.

8-1475a. "Tow bar" defined. "Tow bar" means a rigid piece of material which is structurally adequate to hold any weight vehicle towed and which is properly and securely mounted to the towed vehicle without excessive slack but with sufficient play to allow for universal action of the connection and which is equipped with a suitable locking device to prevent accidental separation of the towing vehicle and the towed vehicle.

History: L. 1978, ch. 42, § 3; July 1.



8-1476 "Trackless trolley coach" defined.

8-1476. "Trackless trolley coach" defined. "Trackless trolley coach" means every motor vehicle which is propelled by electric power obtained from overhead trolley wires but not operated upon rails.

History: L. 1974, ch. 33, § 8-1476; July 1.



8-1477 "Traffic" defined.

8-1477. "Traffic" defined. "Traffic" means pedestrians, ridden or herded animals, vehicles and other conveyances either singly or together while using any highway for purposes of travel.

History: L. 1974, ch. 33, § 8-1477; July 1.



8-1478 "Traffic-control signal" defined.

8-1478. "Traffic-control signal" defined. "Traffic-control signal" means any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

History: L. 1974, ch. 33, § 8-1478; July 1.



8-1479 "Trailer" defined.

8-1479. "Trailer" defined. "Trailer" means every vehicle with or without motive power, other than a pole trailer, designed for carrying persons or property and for being drawn by a motor vehicle, and so constructed that no part of its weight rests upon the towing vehicle.

History: L. 1974, ch. 33, § 8-1479; July 1.



8-1480 "Transporter" defined.

8-1480. "Transporter" defined. "Transporter" means every person engaged in the business of delivering vehicles, of a type required to be registered in this state, from a manufacturing, assembling or distributing plant to dealers or sales agents of a manufacturer.

History: L. 1974, ch. 33, § 8-1480; July 1.



8-1481 "Truck" defined.

8-1481. "Truck" defined. "Truck" means every motor vehicle designed, used or maintained primarily for the transportation of property.

History: L. 1974, ch. 33, § 8-1481; July 1.



8-1482 "Truck-camper" defined.

8-1482. "Truck-camper" defined. "Truck-camper" means any structure designed, used or maintained primarily to be loaded on or affixed to a motor vehicle to provide a mobile dwelling, sleeping place, office or commercial space.

History: L. 1974, ch. 33, § 8-1482; July 1.



8-1483 "Truck tractor" defined.

8-1483. "Truck tractor" defined. "Truck tractor" means every motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

History: L. 1974, ch. 33, § 8-1483; July 1.



8-1484 "Urban district" defined.

8-1484. "Urban district" defined. "Urban district" means the territory contiguous to and including any street which is built up with structures devoted to business, industry or dwelling houses, situated at intervals of less than one hundred (100) feet for a distance of a quarter of a mile or more.

History: L. 1974, ch. 33, § 8-1484; July 1.



8-1485 "Vehicle" defined.

8-1485. "Vehicle" defined. "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, except electric personal assistive mobility devices or devices moved by human power or used exclusively upon stationary rails or tracks.

History: L. 1974, ch. 33, § 8-1485; L. 2002, ch. 16, § 4; July 1.



8-1486 Certain sections part of uniform act.

8-1486. Certain sections part of uniform act. K.S.A. 8-1402a, 8-1414a, 8-1439c, 8-1458a, 8-1459a, 8-1475a, 8-1487, 8-1488, 8-1489 and 8-1490 and amendments thereto, and K.S.A. 2016 Supp. 8-1491, 8-1492, 8-1493, 8-1494, 8-1495, 8-1496 and 8-1497, and amendments thereto, shall be a part of, and supplemental to, the uniform act regulating traffic on highways.

History: L. 1978, ch. 42, § 6; L. 1992, ch. 166, § 5; L. 1994, ch. 220, § 3; L. 1996, ch. 220, § 7; L. 1998, ch. 193, § 2; L. 2000, ch. 179, § 19; L. 2001, ch. 19, § 3; L. 2002, ch. 16, § 5; L. 2006, ch. 134, § 4; L. 2007, ch. 140, § 6; L. 2008, ch. 167, § 6; L. 2009, ch. 119, § 6; L. 2011, ch. 66, § 3; L. 2015, ch. 48, § 7; May 14.



8-1487 "National network of highways" defined.

8-1487. "National network of highways" defined. "National network of highways" means the interstate system, other United States designated highways and all state highways.

History: L. 1998, ch. 193, § 1; May 28.



8-1488 "Low-speed vehicle" defined.

8-1488. "Low-speed vehicle" defined. "Low-speed vehicle" means any four-wheeled electric vehicle whose top speed is greater than 20 miles per hour but not greater than 25 miles per hour and is manufactured in compliance with the national highway and traffic safety administration standards for low-speed vehicles in 49 C.F.R. § 571.500.

History: L. 2000, ch. 179, § 2; July 1.



8-1489 "Electric-assisted bicycle" defined.

8-1489. "Electric-assisted bicycle" defined. "Electric-assisted bicycle" means a bicycle with two or three wheels, a saddle, fully operative pedals for human propulsion, and an electric motor. The electric-assisted bicycle's electric motor must have a power output of no more than 1,000 watts, be incapable of propelling the device at a speed of more than 20 miles per hour on level ground and incapable of further increasing the speed of the device when human power alone is used to propel the device beyond 20 miles per hour.

History: L. 2000, ch. 179, § 4; July 1.



8-1490 "Travel trailer" defined.

8-1490. "Travel trailer" defined. "Travel trailer" means every vehicle without motive power designed to be towed by a motor vehicle constructed primarily for recreational purposes.

History: L. 2001, ch. 19, § 1; Mar. 22.



8-1491 "Electric personal assistive mobility device" defined.

8-1491. "Electric personal assistive mobility device" defined. "Electric personal assistive mobility device" means a self-balancing two nontandem wheeled device, designed to transport only one person, with an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

History: L. 2002, ch. 16, § 1; July 1.



8-1492 "School crossing guard" defined.

8-1492. "School crossing guard" defined. "School crossing guard" means any person 18 years of age and older or any person under 18 years of age who is being directly supervised by a person at least 18 years of age, acting with or without compensation and who is authorized under K.S.A. 2016 Supp. 8-15,104, and amendments thereto, to supervise, direct, monitor or otherwise assist school children at a street or intersection in the vicinity of a school crosswalk or bus stop.

History: L. 2006, ch. 134, § 2; July 1.



8-1493 "Work-site utility vehicle" defined.

8-1493. "Work-site utility vehicle" defined. "Work-site utility vehicle" means any motor vehicle which is not less than 48 inches in width, has an unladen weight, including fuel and fluids, of more than 800 pounds and is equipped with four or more nonhighway tires, a steering wheel and bench or bucket-type seating allowing at least two people to sit side-by-side, and may be equipped with a bed or cargo box for hauling materials. "Work-site utility vehicle" does not include a micro utility truck.

History: L. 2007, ch. 140, § 4; L. 2008, ch. 167, § 7; L. 2015, ch. 12, § 3; July 1.



8-1494 "Micro utility truck" defined.

8-1494. "Micro utility truck" defined. "Micro utility truck" means any motor vehicle which is not less than 48 inches in width, has an overall length, including the bumper, of not more than 160 inches, has an unladen weight, including fuel and fluids, of more than 1,500 pounds, can exceed 40 miles per hour as originally manufactured and is manufactured with a metal cab. "Micro utility truck" does not include a work-site utility vehicle.

History: L. 2008, ch. 167, § 1; L. 2009, ch. 119, § 7; July 1.



8-1495 "Golf cart" defined.

8-1495. "Golf cart" defined. "Golf cart" means a motor vehicle that has not less than three wheels in contact with the ground, an unladen weight of not more than 1,800 pounds, is designed to be and is operated at not more than 25 miles per hour and is designed to carry not more than four persons including the driver.

History: L. 2009, ch. 119, § 1; July 1.



8-1496 "Lightweight roadable vehicle" defined.

8-1496. "Lightweight roadable vehicle" defined. "Lightweight roadable vehicle" means a multipurpose motor vehicle that is allowed to be driven on public roadways and is required to be registered with, and flown under the direction of, the federal aviation administration.

History: L. 2011, ch. 66, § 1; July 1.



8-1497 "Autocycle" defined.

8-1497. "Autocycle" defined. "Autocycle" means a three-wheel motorcycle that has a steering wheel and seating that does not require the operator to straddle or sit astride it.

History: L. 2015, ch. 48, § 1; May 14.






Article 15 UNIFORM ACT REGULATING TRAFFIC; RULES OF THE ROAD

8-1501 Application of sections in article 15.

8-1501. Application of sections in article 15. The provisions of this article relating to the operation of vehicles refer exclusively to the operation of vehicles upon highways except:

(a) Where a different place is specifically referred to in a given section; and

(b) The provisions of K.S.A. 8-1566 to 8-1568, inclusive, K.S.A. 2016 Supp. 8-1025 and the provisions of article 10 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, shall apply upon highways and elsewhere throughout the state.

History: L. 1974, ch. 33, § 8-1501; L. 2012, ch. 172, § 19; July 1.



8-1503 Required obedience to lawful order of police officer or fireman; misdemeanor.

8-1503. Required obedience to lawful order of police officer or fireman; misdemeanor. No person shall willfully fail or refuse to comply with any lawful order or direction of any police officer or fireman invested by law with authority to direct, control or regulate traffic. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1503; L. 1984, ch. 39, § 2; Jan. 1, 1985.



8-1504 Rights and duties of person riding animal or driving animal-drawn vehicle.

8-1504. Rights and duties of person riding animal or driving animal-drawn vehicle. Every person riding an animal or driving any animal-drawn vehicle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this article, except those provisions of this article which by their very nature can have no application.

History: L. 1974, ch. 33, § 8-1504; July 1.



8-1505 Application of traffic laws to highway construction or maintenance operations.

8-1505. Application of traffic laws to highway construction or maintenance operations. Unless specifically made applicable, the provisions of this article except those contained in K.S.A. 8-1566 to 8-1568, inclusive, shall not apply to persons, motor vehicles and equipment while actually engaged in work upon a highway, but shall apply to such persons and vehicles when traveling to or from such work.

History: L. 1974, ch. 33, § 8-1505; July 1.



8-1506 Authorized emergency vehicles; rights, duties and liability of drivers thereof.

8-1506. Authorized emergency vehicles; rights, duties and liability of drivers thereof. (a) The driver of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a fire alarm, may exercise the privileges set forth in this section, but subject to the conditions herein stated.

(b) The driver of an authorized emergency vehicle may:

(1) Park or stand, irrespective of the provisions of this article;

(2) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

(3) Exceed the maximum speed limits so long as such driver does not endanger life or property;

(4) Disregard regulations governing direction of movement or turning in specified directions; and

(5) Proceed through toll booths on roads or bridges without stopping for payment of tolls, but only after slowing down as may be necessary for safe operation and the picking up or returning of toll cards.

(c) The exemptions herein granted to an authorized emergency vehicle shall apply only when such vehicle is making use of an audible signal meeting the requirements of K.S.A. 8-1738 and visual signals meeting the requirements of K.S.A. 8-1720, except that an authorized emergency vehicle operated as a police vehicle need not be equipped with or display a red light visible from in front of the vehicle.

(d) The foregoing provisions shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons, nor shall such provisions protect the driver from the consequences of reckless disregard for the safety of others.

History: L. 1974, ch. 33, § 8-1506; L. 1977, ch. 43, § 1; July 1.



8-1507 Official traffic-control devices; required obedience; placement; presumptions.

8-1507. Official traffic-control devices; required obedience; placement; presumptions. (a) The driver of any vehicle shall obey the instructions of any official traffic-control device applicable thereto, placed in accordance with the provisions of this act, unless otherwise directed by a police officer, subject to the exceptions granted the driver of an authorized emergency vehicle in this act.

(b) No provision of this act for which official traffic-control devices are required shall be enforced against an alleged violator if, at the time and place of the alleged violation, an official device is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that official traffic-control devices are required, such section shall be effective even though no devices are erected or in place.

(c) Whenever official traffic-control devices are placed in position approximately conforming to the requirements of this act, such devices shall be presumed to have been so placed by the official act or direction of lawful authority, unless the contrary shall be established by competent evidence.

(d) Any official traffic-control device placed pursuant to the provisions of this act and purporting to conform to the lawful requirements pertaining to such devices shall be presumed to comply with the requirements of this act, unless the contrary shall be established by competent evidence.

History: L. 1974, ch. 33, § 8-1507; July 1.



8-1508 Traffic-control signal legend.

8-1508. Traffic-control signal legend. Whenever traffic is controlled by traffic-control signals exhibiting different colored lights, or colored lighted arrows, successively one at a time or in combination, only the colors green, red and yellow shall be used, except for special pedestrian signals carrying a word legend, and said lights shall indicate and apply to drivers of vehicles and pedestrians as follows:

(a) Green indication. (1) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left, unless a sign at such place prohibits either such turn; but vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time such signal is exhibited.

(2) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may enter the intersection cautiously only to make the movement indicated by such arrow, or such other movement as is permitted by other indications shown at the same time. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(3) Unless otherwise directed by a pedestrian-control signal, as provided in K.S.A. 8-1509, and amendments thereto, pedestrians facing any green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within any marked or unmarked crosswalk.

(b) Steady yellow indication. (1) Vehicular traffic facing a steady circular yellow or yellow arrow signal is thereby warned that the related green movement is being terminated or that a red indication will be exhibited immediately thereafter when vehicular traffic shall not enter the intersection.

(2) Pedestrians facing a steady circular yellow or yellow arrow signal, unless otherwise directed by a pedestrian-control signal as provided in K.S.A. 8-1509, and amendments thereto, are thereby advised that there is insufficient time to cross the roadway before a red indication is shown, and no pedestrian shall then start to cross the roadway.

(c) Steady red indication. (1) Vehicular traffic facing a steady circular red or red arrow signal alone shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain standing until an indication to proceed is shown, except as provided in paragraphs (2), (3) and (4) of this subsection. Any turn provided for in paragraphs (2), (3) and (4) shall be governed by the applicable provisions of K.S.A. 8-1545, and amendments thereto.

(2) Unless a sign is in place prohibiting a turn, vehicular traffic facing a steady red signal may cautiously enter the intersection to make a right turn after stopping as required by paragraph (1) of this subsection. After stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(3) Unless a sign is in place prohibiting a turn, vehicular traffic upon a roadway restricted to one-way traffic facing a steady red signal at the intersection of such roadway with another roadway restricted to one-way traffic which is proceeding to the left of such vehicular traffic, may cautiously enter the intersection to make a left turn after stopping as required by paragraph (1) of this subsection. After stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Such vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(4) The driver of a motorcycle or a person riding a bicycle facing any steady red signal, which fails to change to a green light within a reasonable period of time because of a signal malfunction or because the signal has failed to detect the arrival of the motorcycle or bicycle because of its size or weight, shall have the right to proceed subject to the rules stated herein. After stopping, the driver or rider shall yield the right-of-way to any vehicle in or near the intersection or approaching on a roadway so closely as to constitute an immediate hazard during the time such driver or rider is moving across or within the intersection or junction of roadways. Such motorcycle or bicycle traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.

(5) Unless otherwise directed by a pedestrian-control signal as provided in K.S.A. 8-1509, and amendments thereto, pedestrians facing a steady circular red or red arrow signal alone shall not enter the roadway.

(d) In the event an official traffic-control signal is erected and maintained at a place other than an intersection, the provisions of this section shall be applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

History: L. 1974, ch. 33, § 8-1508; L. 1984, ch. 39, § 46; L. 1994, ch. 215, § 1; L. 1995, ch. 188, § 1; L. 2011, ch. 45, § 3; July 1.



8-1509 Pedestrian control signals.

8-1509. Pedestrian control signals. Whenever special pedestrian-control signals exhibiting the words "walk" or "don't walk" or symbols of "walking person" or "upraised palm" are in place, such signals shall indicate as follows:

(a) Flashing or steady walk or walking person. Pedestrians facing such signal may proceed across the roadway in the direction of the signal and shall be given the right-of-way by the drivers of all vehicles.

(b) Flashing or steady don't walk or upraised palm. No pedestrian shall start to cross the roadway in the direction of such signal, but any pedestrian who has partially completed crossing on the "walk" or "walking person" signal shall proceed to a sidewalk or safety island while the "don't walk" or upraised palm signal is showing.

History: L. 1974, ch. 33, § 8-1509; L. 1995, ch. 188, § 2; July 1.



8-1510 Flashing traffic signals.

8-1510. Flashing traffic signals. (a) Whenever an illuminated flashing red or yellow light is used in a traffic signal or with a traffic sign it shall require obedience by vehicular traffic as follows:

(1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, drivers of vehicles shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it, and the right to proceed shall be subject to the rules applicable after making a stop at a stop sign.

(2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, drivers of vehicles may proceed through the intersection or past such signal only with caution.

(b) This section shall not apply at railroad grade crossings. Conduct of drivers of vehicles approaching railroad grade crossings shall be governed by the rules as set forth in K.S.A. 8-1558 [*].

History: L. 1974, ch. 33, § 8-1510; July 1.

* Reference apparently should be to 8-1551.



8-1511 Lane-direction-control signals.

8-1511. Lane-direction-control signals. When lane-direction-control signals are placed over the individual lanes of a street or highway, such signals shall indicate and apply to drivers of vehicles as follows:

(a) Green indication. Vehicular traffic may travel in any lane over which a green signal is shown.

(b) Steady yellow indication. Vehicular traffic is thereby warned that a lane control change is being made.

(c) Steady red indication. Vehicular traffic shall not enter or travel in any lane over which a red signal is shown.

(d) Flashing yellow indication. Vehicular traffic may use the lane only for the purpose of approaching and making a left turn.

History: L. 1974, ch. 33, § 8-1511; L. 1995, ch. 188, § 3; July 1.



8-1512 Placement, maintenance or display of unauthorized signs, signals, markings or devices.

8-1512. Placement, maintenance or display of unauthorized signs, signals, markings or devices. (a) No person shall place, maintain or display upon or in view of any highway any unauthorized sign, signal, marking or device which purports to be or is an imitation of or resembles an official traffic-control device or railroad sign or signal, or which attempts to direct the movement of traffic, or which hides from view or interferes with the effectiveness of an official traffic-control device or any railroad sign or signal.

(b) No person shall place or maintain nor shall any public authority permit upon any highway any official traffic control device bearing thereon any commercial advertising, except for business signs included as part of official motorist service panels or roadside area information panels approved by the secretary of transportation.

(c) This section shall not be deemed to prohibit the erection upon private property adjacent to highways of signs giving useful directional information and of a type that cannot be mistaken for official signs.

(d) Every such prohibited sign, signal or marking is hereby declared to be a public nuisance and the authority having jurisdiction over the highway is hereby empowered to remove the same or cause it to be removed without notice.

History: L. 1974, ch. 33, § 8-1512; L. 1995, ch. 188, § 4; July 1.



8-1513 Interference with official traffic-control devices or railroad signs or signals; misdemeanor.

8-1513. Interference with official traffic-control devices or railroad signs or signals; misdemeanor. No person, without lawful authority, shall attempt to or in fact alter, deface, injure, knock down or remove any official traffic-control device or any railroad sign or signal or any inscription, shield or insignia thereon, or any other part thereof. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1513; L. 1984, ch. 39, § 3; Jan. 1, 1985.



8-1514 Driving on right side of roadway required; exceptions.

8-1514. Driving on right side of roadway required; exceptions. (a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway, except as follows:

(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2) When an obstruction exists making it necessary to drive to the left of the center of the highway, except that any person so doing shall yield the right-of-way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3) Upon a roadway divided into three (3) marked lanes for traffic under the rules applicable thereon; or

(4) Upon a roadway restricted to one-way traffic.

(b) Upon all roadways any vehicle proceeding at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand curb or edge of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(c) Upon any roadway having four (4) or more lanes for moving traffic and providing for two-way movement of traffic, no vehicle shall be driven to the left of the center line of the roadway, except when authorized by official traffic-control devices designating certain lanes to the left side of the center of the roadway for use by traffic not otherwise permitted to use such lanes, or except as permitted under subsection (a) (2) hereof. However, this subsection shall not be construed as prohibiting the crossing of the center line in making a left turn into or from an alley, private road or driveway.

History: L. 1974, ch. 33, § 8-1514; July 1.



8-1515 Overtaking and passing; vehicles proceeding in opposite directions.

8-1515. Overtaking and passing; vehicles proceeding in opposite directions. Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one (1) line of traffic in each direction, each driver shall give to the other at least one-half (1/2) of the main-traveled portion of the roadway as nearly as possible.

History: L. 1974, ch. 33, § 8-1515; July 1.



8-1516 Same; vehicles and bicycles proceeding in same direction.

8-1516. Same; vehicles and bicycles proceeding in same direction. The following rules shall govern the overtaking and passing of vehicles and bicycles proceeding in the same direction, subject to those limitations, exceptions and special rules hereinafter stated:

(a) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

(b) Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle.

(c) (1) The driver of a vehicle overtaking a bicycle proceeding in the same direction shall pass to the left thereof at a distance of not less than three feet and shall not again drive to the right side of the roadway until safely clear of the overtaken bicycle.

(2) The driver of a vehicle may pass a bicycle proceeding in the same direction in a no-passing zone with the duty to execute the pass only when it is safe to do so.

History: L. 1974, ch. 33, § 8-1516; L. 2011, ch. 45, § 4; July 1.



8-1517 Same; when passing on the right permitted; transit bus authorized on right shoulder.

8-1517. Same; when passing on the right permitted; transit bus authorized on right shoulder. (a) The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1) When the vehicle overtaken is making or about to make a left turn;

(2) upon a roadway with unobstructed pavement of sufficient width for two or more lines of vehicles moving lawfully in the direction being traveled by the overtaking vehicle; or

(3) a transit bus authorized under and being operated in accordance with the provisions of K.S.A. 2016 Supp. 75-5091, and amendments thereto.

(b) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting such movement in safety. Such movement shall not be made by driving off the roadway, except as authorized under K.S.A. 2016 Supp. 75-5091, and amendments thereto.

History: L. 1974, ch. 33, § 8-1517; L. 2010, ch. 134, § 2; July 1.



8-1518 Same; limitations on passing on the left.

8-1518. Same; limitations on passing on the left. Except as otherwise provided in this article, no vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the operation of any vehicle approaching from the opposite direction or any vehicle overtaken. In every event the overtaking vehicle must return to an authorized lane of travel as soon as practicable and in the event the passing movement involves the use of a lane authorized for vehicles approaching from the opposite direction, before coming within two hundred (200) feet of any approaching vehicle.

History: L. 1974, ch. 33, § 8-1518; July 1.



8-1519 Driving on left side of roadway prohibited; exceptions.

8-1519. Driving on left side of roadway prohibited; exceptions. (a) No vehicle shall be driven on the left side of the roadway under the following conditions:

(1) When approaching or upon the crest of a grade or a curve in the highway where the driver's view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction;

(2) when approaching within 100 feet of or traversing any intersection or railroad grade crossing, except that this section shall not apply to any intersection on a state or county maintained highway located outside city limits unless such intersection is marked by an official department of transportation or county road department traffic control device or pavement marking or both indicating that passing is prohibited and such marking is placed at least 100 feet before the intersection; or

(3) when the view is obstructed upon approaching within 100 feet of any bridge, viaduct or tunnel.

(b) The foregoing limitations shall not apply upon a one-way roadway, nor under the conditions described in subsection (a)(2) of K.S.A. 8-1514, and amendments thereto, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

History: L. 1974, ch. 33, § 8-1519; L. 1987, ch. 47, § 1; July 1.



8-1520 No-passing zones; designation by secretary of transportation or local authorities; duties of drivers.

8-1520. No-passing zones; designation by secretary of transportation or local authorities; duties of drivers. (a) The secretary of transportation and local authorities are hereby authorized to determine those portions of any highway under their respective jurisdictions where overtaking and passing or driving on the left side of the roadway would be especially hazardous and by appropriate signs or markings on the roadway may indicate the beginning and end of such zones and when such signs or markings are in place and clearly visible to an ordinarily observant person, every driver of a vehicle shall obey the directions thereof.

(b) Where signs or markings are in place to define a no-passing zone as set forth in subsection (a), no driver at any time shall drive on the left side of the roadway within such no-passing zone or on the left side of any pavement striping designed to mark such no-passing zone throughout its length.

(c) This section does not apply under the conditions described in subsection (a) (2) of K.S.A. 8-1514, nor to the driver of a vehicle turning left into or from an alley, private road or driveway.

History: L. 1974, ch. 33, § 8-1520; L. 1975, ch. 427, § 20; Aug. 15.



8-1520a Unlawful passing of stopped emergency vehicle or authorized vehicle engaged in highway construction.

8-1520a. Unlawful passing of stopped emergency vehicle or authorized vehicle engaged in highway construction. (a) The driver of a vehicle shall not overtake and pass another vehicle when approaching within 100 feet of:

(1) A stationary authorized emergency vehicle on a highway that consists of two lanes carrying traffic in opposite directions, when the authorized emergency vehicle is making use of visual signals meeting the requirements of K.S.A. 8-1720, and amendments thereto, or subsection (d) of K.S.A. 8-1722, and amendments thereto; or

(2) a stationary authorized vehicle which is obviously and actually engaged in work on a highway that consists of two lanes carrying traffic in opposite directions, when such vehicle displays flashing lights meeting the requirements of K.S.A. 8-1731, and amendments thereto.

(b) From and after the effective date of this act, and prior to July 1, 2007, a law enforcement officer shall issue a warning citation to anyone violating the provisions of paragraph (2) of subsection (a).

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2000, ch. 179, § 1; L. 2006, ch. 133, § 1; July 1.



8-1521 One-way highways, roadways or traffic lanes; designation by secretary of transportation or local authorities; duties of drivers; rotary traffic islands.

8-1521. One-way highways, roadways or traffic lanes; designation by secretary of transportation or local authorities; duties of drivers; rotary traffic islands. (a) The secretary of transportation and local authorities with respect to highways under their respective jurisdictions may designate any highway, roadway, part of a roadway or specific lanes upon which vehicular traffic shall proceed in one (1) direction at all or such times as shall be indicated by official traffic-control devices.

(b) Upon a roadway so designated for one-way traffic, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by official traffic-control devices.

(c) A vehicle passing around a rotary traffic island shall be driven only to the right of such island.

History: L. 1974, ch. 33, § 8-1521; L. 1975, ch. 427, § 21; Aug. 15.



8-1522 Driving on roadways laned for traffic; driving in right lane required; exceptions.

8-1522. Driving on roadways laned for traffic; driving in right lane required; exceptions. Whenever any roadway has been divided into two or more clearly marked lanes for traffic, the following rules in addition to all others consistent herewith shall apply.

(a) A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(b) Upon a roadway which is divided into three lanes and provides for two-way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, or in preparation for making a left turn or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic-control devices.

(c) Upon a highway located outside the corporate limits of any city divided into two lanes of traffic proceeding in the same direction, all vehicles shall be driven in the right lane except when:

(1) Overtaking and passing another vehicle;

(2) preparing to make a proper left turn;

(3) otherwise directed by official traffic-control devices; or

(4) otherwise required by other provisions of law.

(d) Upon a highway located outside the corporate limits of any city divided into three or more lanes of traffic proceeding in the same direction, vehicles shall not be driven in the far left lane except when:

(1) Overtaking and passing another vehicle;

(2) preparing to make a proper left turn;

(3) otherwise directed by official traffic-control devices; or

(4) otherwise required by other provisions of law.

(e) The provisions of subsections (c) and (d) shall not apply to authorized emergency vehicles, law enforcement vehicles, Kansas turnpike authority vehicles or department of transportation vehicles performing construction or maintenance work.

(f) Official traffic-control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the roadway and drivers of vehicles shall obey the directions of every such device.

(g) Official traffic-control devices may be installed prohibiting the changing of lanes on sections of roadway and drivers of vehicles shall obey the directions of every such device.

(h) From and after July 1, 2009, and prior to July 1, 2010, a law enforcement officer shall issue a warning citation to anyone violating the provisions of subsection (c) or (d).

History: L. 1974, ch. 33, § 8-1522; L. 2009, ch. 108, § 1; July 1.



8-1523 Following another vehicle too closely.

8-1523. Following another vehicle too closely. (a) The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b) The driver of any truck or motor vehicle drawing another vehicle when traveling upon a roadway outside of a business or residence district and which is following another truck or motor vehicle drawing another vehicle shall leave sufficient space, whenever conditions permit, so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a truck or motor vehicle drawing another vehicle from overtaking and passing any vehicle or combination of vehicles.

(c) Motor vehicles being driven upon any roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space between each such vehicle or combination of vehicles so as to enable any other vehicle to enter and occupy such space without danger. This provision shall not apply to funeral processions.

History: L. 1974, ch. 33, § 8-1523; July 1.



8-1524 Driving limitations on divided highways and controlled-access highways; certain turns prohibited; parking prohibited, when.

8-1524. Driving limitations on divided highways and controlled-access highways; certain turns prohibited; parking prohibited, when. No person shall:

(a) Drive a vehicle over, upon or across any intervening space, physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic between roadways on divided highways;

(b) make a left turn or a semicircular or "U" turn on the interstate system;

(c) make a left turn or a semicircular or "U" turn over, across or within any intervening space, physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic between roadways on a divided highway, except this subsection (c) does not prohibit making a left turn or a semicircular or "U" turn through an opening provided and surfaced for the purpose of public use for such turning movement;

(d) make a left turn or a semicircular or "U" turn on a divided highway wherever such turn is specifically prohibited by a sign or signs placed by the authority having jurisdiction over that highway;

(e) drive any vehicle on a divided highway except on the proper roadway provided for that purpose and in the proper direction and to the right of the intervening space, physical barrier or a clearly indicated dividing section so constructed as to impede vehicular traffic between roadways unless directed or permitted to use another roadway by official traffic-control devices or police officers;

(f) drive any vehicle onto or from any controlled-access highway except at such entrances and exits as are established by the authority having jurisdiction over such highway;

(g) use controlled-access highway right of way for parking vehicles or mobile equipment, or stacking of materials or equipment, for the purpose of servicing adjacent property; or

(h) stop, stand or park vehicles on the right of way of controlled-access highways except for:

(1) Stopping of disabled vehicles;

(2) stopping to give aid in an emergency;

(3) stopping in compliance with directions of a police officer or other emergency or safety official;

(4) stopping due to illness or incapacity of driver; or

(5) parking in designated parking or rest areas.

History: L. 1974, ch. 33, § 8-1524; L. 1981, ch. 44, § 1; L. 1983, ch. 40, § 1; April 14.



8-1525 Regulation and restrictions on use of controlled-access highways and facilities; misdemeanor.

8-1525. Regulation and restrictions on use of controlled-access highways and facilities; misdemeanor. (a) The secretary of transportation, by duly adopted resolution or order, and local authorities by ordinance or resolution, may regulate or prohibit the use of any controlled-access highway or facility within their respective jurisdictions by any class or kind of traffic which is found to be incompatible with the normal and safe movement of traffic.

(b) The secretary or the local authority adopting any such prohibition shall erect and maintain official traffic-control devices on the controlled-access highway or facility on which such prohibitions are applicable, and when in place no person shall disobey the restrictions stated on such devices. Violation of this subsection (b) is a misdemeanor.

History: L. 1974, ch. 33, § 8-1525; L. 1975, ch. 426, § 43; L. 1984, ch. 39, § 4; Jan. 1, 1985.



8-1526 Right-of-way; approaching or entering intersection.

8-1526. Right-of-way; approaching or entering intersection. (a) When two (2) vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on the right.

(b) The right-of-way rule declared in subsection (a) is modified at through highways and otherwise as stated in this article.

History: L. 1974, ch. 33, § 8-1526; July 1.



8-1527 Same; turning left.

8-1527. Same; turning left. The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is within the intersection or so close thereto as to constitute an immediate hazard.

History: L. 1974, ch. 33, § 8-1527; July 1.



8-1528 Stop signs and yield signs; duties of drivers.

8-1528. Stop signs and yield signs; duties of drivers. (a) Preferential right-of-way may be indicated by stop signs or yield signs as authorized in K.S.A. 8-2008, and amendments thereto.

(b) Except when directed to proceed by a police officer, every driver of a vehicle approaching a stop sign shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After having stopped, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time when such driver is moving across or within the intersection or junction of roadways. Such driver shall yield the right-of-way to pedestrians within an adjacent crosswalk.

(c) The driver of a vehicle approaching a yield sign shall in obedience to such sign slow down to a speed reasonable for the existing conditions and, if required for safety to stop, shall stop at a clearly marked stop line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it. After slowing or stopping, the driver shall yield the right-of-way to any vehicle in the intersection or approaching on another roadway so closely as to constitute an immediate hazard during the time such driver is moving across or within the intersection or junction of roadways. Such driver shall yield the right-of-way to pedestrians within an adjacent crosswalk. If a driver is involved in a collision with a vehicle in the intersection or junction of roadways or with a pedestrian in an adjacent crosswalk, after driving past a yield sign without stopping, such collision shall be deemed prima facie evidence of the driver's failure to yield the right-of-way.

History: L. 1974, ch. 33, § 8-1528; L. 1995, ch. 188, § 5; July 1.



8-1529 Vehicle entering or crossing roadway.

8-1529. Vehicle entering or crossing roadway. The driver of a vehicle about to enter or cross a roadway from any place other than another roadway shall yield the right-of-way to all vehicles approaching on the roadway to be entered or crossed.

History: L. 1974, ch. 33, § 8-1529; July 1.



8-1530 Duty of driver upon approach of authorized emergency vehicle.

8-1530. Duty of driver upon approach of authorized emergency vehicle. (a) Upon the immediate approach of an authorized emergency vehicle making use of an audible signal meeting the requirements of subsection (d) of K.S.A. 8-1738, and amendments thereto, and visual signals meeting the requirements of K.S.A. 8-1720, and amendments thereto, or of a police vehicle properly and lawfully making use of an audible signal only, the driver of every other vehicle shall do the following unless otherwise directed by a police officer:

(1) Yield the right-of-way;

(2) immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the roadway clear of any intersection; and

(3) stop and remain in such position until the authorized emergency vehicle has passed.

(b) The driver of a motor vehicle upon approaching a stationary authorized emergency vehicle, when the authorized emergency vehicle is making use of visual signals meeting the requirements of K.S.A. 8-1720, and amendments thereto, or subsection (d) of K.S.A. 8-1722, and amendments thereto, shall do either of the following:

(1) If the driver of the motor vehicle is traveling on a highway that consists of at least two lanes that carry traffic in the same direction of travel as that of the driver's motor vehicle, the driver shall proceed with due caution and, if possible and with due regard to the road, weather and traffic conditions, shall change lanes into a lane that is not adjacent to that of the stationary authorized emergency vehicle; or

(2) if the driver is not traveling on a highway of a type described in paragraph (1), or if the driver is traveling on a highway of that type but it is not possible to change lanes or if to do so would be unsafe, the driver shall proceed with due caution, reduce the speed of the motor vehicle and maintain a safe speed for the road, weather and traffic conditions.

(c) From and after the effective date of this act and prior to July 1, 2001, a law enforcement officer shall issue a warning citation to anyone violating the provisions of subsection (b).

(d) This section shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway.

History: L. 1974, ch. 33, § 8-1530; L. 2000, ch. 179, § 20; July 1.



8-1531 Highway construction or maintenance operations; duty of driver.

8-1531. Highway construction or maintenance operations; duty of driver. (a) The driver of a vehicle shall yield the right-of-way to any authorized vehicle or pedestrian actually engaged in work upon a highway within any road construction zone, as defined in K.S.A. 8-1458a, indicated by official traffic-control devices.

(b) The driver of a vehicle shall yield the right-of-way to any authorized vehicle which is obviously and actually engaged in work upon a highway whenever such vehicle displays flashing lights meeting the requirements of K.S.A. 8-1731, and amendments thereto.

(c) The driver of a motor vehicle upon approaching a stationary authorized vehicle which is obviously and actually engaged in work upon a highway, when such authorized vehicle is displaying flashing lights meeting the requirements of K.S.A. 8-1731, and amendments thereto, shall do either of the following:

(1) If the driver of the motor vehicle is traveling on a highway that consists of at least two lanes that carry traffic in the same direction of travel as that of the driver's motor vehicle, the driver shall proceed with due caution and, if possible and with due regard to the road, weather and traffic conditions, shall change lanes into a lane that is not adjacent to that of the stationary authorized vehicle; or

(2) if the driver is not traveling on a highway of a type described in paragraph (1), or if the driver is traveling on a highway of that type but it is not possible to change lanes or if to do so would be unsafe, the driver shall proceed with due caution, reduce the speed of the motor vehicle and maintain a safe speed for the road, weather and traffic conditions.

(d) From and after the effective date of this act and prior to July 1, 2007, a law enforcement officer shall issue a warning citation to anyone violating the provisions of subsection (c).

(e) This section shall not operate to relieve the driver of an authorized vehicle from the duty to drive with due regard for the safety of all persons using the highway.

History: L. 1974, ch. 33, § 8-1531; L. 1994, ch. 220, § 6; L. 2006, ch. 133, § 2; July 1.



8-1531a Road construction zone, failing to comply with traffic regulations in.

8-1531a. Road construction zone, failing to comply with traffic regulations in. It shall be unlawful for any person to fail, neglect or refuse to comply with restrictions or traffic regulations in a road construction zone or fail to comply with traffic orders or traffic directions by a flagman in a road construction zone.

History: L. 1994, ch. 220, § 2; April 21.



8-1532 Pedestrians; obedience to official traffic-control devices required.

8-1532. Pedestrians; obedience to official traffic-control devices required. (a) A pedestrian shall obey the instructions of any official traffic-control device specifically applicable to such pedestrian, unless otherwise directed by a police officer.

(b) Pedestrians shall be subject to traffic and pedestrian-control signals as provided in K.S.A. 8-1508 and 8-1509.

(c) At all other places, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in this chapter [*].

History: L. 1974, ch. 33, § 8-1532; July 1.

* Reference to "chapter" apparently should be to "article."



8-1533 Same; right-of-way at crosswalks; interference with vehicular traffic; duties of drivers.

8-1533. Same; right-of-way at crosswalks; interference with vehicular traffic; duties of drivers. (a) When traffic-control signals are not in place or not in operation the driver of a vehicle shall yield the right-of-way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling, or when the pedestrian is approaching so closely from the opposite half of the roadway as to be in danger.

(b) No pedestrian shall suddenly leave a curb or other place of safety and walk or run into the path of a vehicle which is so close as to constitute an immediate hazard.

(c) Subsection (a) shall not apply under the conditions stated in subsection (b) of K.S.A. 8-1534.

(d) Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

History: L. 1974, ch. 33, § 8-1533; July 1.



8-1534 Same; crossing roadway at location other than crosswalk.

8-1534. Same; crossing roadway at location other than crosswalk. (a) Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.

(b) Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.

(c) Between adjacent intersections at which traffic-control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d) No pedestrian shall cross a roadway intersection diagonally unless authorized by official traffic-control devices; and, when authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic-control devices pertaining to such crossing movements.

History: L. 1974, ch. 33, § 8-1534; July 1.



8-1535 Same; drivers to exercise due care.

8-1535. Same; drivers to exercise due care. Notwithstanding other provisions of this article or the provisions of any local ordinance, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian and shall give warning by sounding the horn when necessary and shall exercise proper precaution upon observing any child or any obviously confused or incapacitated person.

History: L. 1974, ch. 33, § 8-1535; July 1.



8-1536 Same; movement in crosswalk.

8-1536. Same; movement in crosswalk. Pedestrians shall move, whenever practicable, upon the right half of crosswalks.

History: L. 1974, ch. 33, § 8-1536; July 1.



8-1537 Same; use of roadways.

8-1537. Same; use of roadways. (a) Where a sidewalk is provided and its use is practicable, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway.

(b) Where a sidewalk is not available, any pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.

(c) Where neither a sidewalk nor a shoulder is available, any pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway, and, if on a two-way roadway, shall walk only on the left side of the roadway.

(d) Except as otherwise provided in this article, any pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.

History: L. 1974, ch. 33, § 8-1537; July 1.



8-1538 Soliciting rides, business or contributions; exception.

8-1538. Soliciting rides, business or contributions; exception. (a) No person shall stand in a roadway for the purpose of soliciting a ride.

(b) No person shall stand on a highway for the purpose of soliciting employment, business or contributions from the occupant of any vehicle.

(c) No person shall stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of any vehicle while parked or about to be parked on a street or highway.

(d) The soliciting of contributions under subsection (b) shall not be prohibited, if such person or organization has first obtained a permit authorizing such soliciting from the local authorities in their respective jurisdictions.

History: L. 1974, ch. 33, § 8-1538; L. 1995, ch. 65, § 1; Apr. 6.



8-1539 Driving through safety zone prohibited.

8-1539. Driving through safety zone prohibited. No vehicle shall at any time be driven through or within a safety zone.

History: L. 1974, ch. 33, § 8-1539; July 1.



8-1540 Pedestrians' right-of-way on sidewalks.

8-1540. Pedestrians' right-of-way on sidewalks. The driver of a vehicle shall yield the right-of-way to any pedestrian on a sidewalk.

History: L. 1974, ch. 33, § 8-1540; July 1.



8-1541 Pedestrians must yield right-of-way to authorized emergency vehicle.

8-1541. Pedestrians must yield right-of-way to authorized emergency vehicle. (a) Upon the immediate approach of an authorized emergency vehicle making use of an audible signal meeting the requirements of subsection (d) of K.S.A. 8-1738 and visual signals meeting the requirements of K.S.A. 8-1720, or of a police vehicle properly and lawfully making use of an audible signal only, every pedestrian shall yield the right-of-way to the authorized emergency vehicle.

(b) This section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway nor from the duty to exercise due care to avoid colliding with any pedestrian.

History: L. 1974, ch. 33, § 8-1541; July 1.



8-1542 Blind pedestrian's right-of-way.

8-1542. Blind pedestrian's right-of-way. The driver of a vehicle shall yield the right-of-way to any blind pedestrian carrying a clearly visible white cane or accompanied by a guide dog.

History: L. 1974, ch. 33, § 8-1542; July 1.



8-1543 Pedestrians under influence of alcohol or drugs; misdemeanor.

8-1543. Pedestrians under influence of alcohol or drugs; misdemeanor. A pedestrian who is under the influence of alcohol or any drug to a degree which renders such pedestrian a hazard shall not walk or be upon a highway except on a sidewalk. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1543; L. 1984, ch. 39, § 5; Jan. 1, 1985.



8-1544 Obedience of pedestrian to bridge and railroad signals required.

8-1544. Obedience of pedestrian to bridge and railroad signals required. (a) No pedestrian shall enter or remain upon any bridge or approach thereto beyond the bridge signal, gate or barrier after a bridge operation signal indication has been given.

(b) No pedestrian shall pass through, around, over or under any crossing gate or barrier at a railroad grade crossing or bridge while such gate or barrier is closed or is being opened or closed.

History: L. 1974, ch. 33, § 8-1544; July 1.



8-1545 Required position and method of turning vehicles.

8-1545. Required position and method of turning vehicles. (a) The driver of a vehicle intending to turn shall do so as follows:

(1) Right turns. Both the approach for a right turn and a right turn shall be made as close as practicable to the right-hand curb or edge of the roadway.

(2) Left turns. The driver of a vehicle intending to turn left shall approach the turn in the extreme left-hand lane lawfully available to traffic moving in the direction of travel of such vehicle. Whenever practicable a left turn at an intersection shall be made to the left of the center of the intersection, and any left turn shall be made so as to leave the intersection or other location in the extreme left-hand lane lawfully available to traffic moving in the same direction as such vehicle on the roadway being entered.

(b) Two-way left turn lanes. Where a special lane for making left turns by drivers proceeding in opposite directions has been indicated by official traffic control devices: (1) A left turn shall not be made from any other lane; (2) a vehicle shall not be driven in the lane except when preparing for or making a left turn from or into the roadway or when preparing for or making a U-turn when otherwise permitted by law.

(c) The secretary of transportation and local authorities in their respective jurisdictions may cause official traffic-control devices to be placed and thereby require and direct that a different course from that specified in this section be traveled by turning vehicles, and when such devices are so placed no driver shall turn a vehicle other than as directed and required by such devices.

History: L. 1974, ch. 33, § 8-1545; L. 1975, ch. 427, § 22; L. 1995, ch. 188, § 6; July 1.



8-1546 Limitations on "U" turns.

8-1546. Limitations on "U" turns. (a) The driver of any vehicle shall not turn such vehicle so as to proceed in the opposite direction unless such movement can be made in safety and without interfering with other traffic.

(b) No vehicle shall be turned so as to proceed in the opposite direction upon any curve, or upon the approach to or near the crest of a grade, where such vehicle cannot be seen by the driver of any other vehicle approaching from either direction within five hundred (500) feet.

History: L. 1974, ch. 33, § 8-1546; July 1.



8-1547 Starting parked vehicle.

8-1547. Starting parked vehicle. No person shall start a vehicle which is stopped, standing or parked unless and until such movement can be made with reasonable safety.

History: L. 1974, ch. 33, § 8-1547; July 1.



8-1548 Turning movements and required signals.

8-1548. Turning movements and required signals. (a) No person shall turn a vehicle or move right or left upon a roadway unless and until such movement can be made with reasonable safety, nor without giving an appropriate signal in the manner hereinafter provided.

(b) A signal of intention to turn or move right or left when required shall be given continuously during not less than the last one hundred (100) feet traveled by the vehicle before turning.

(c) No person shall stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal, in the manner provided herein, to the driver of any vehicle immediately to the rear when there is opportunity to give such signal.

(d) The signals required on vehicles by subsection (b) of K.S.A. 8-1549 shall not be flashed on one side only on a disabled vehicle, flashed as a courtesy or "do pass" signal to operators of other vehicles approaching from the rear, nor be flashed on one side only of a parked vehicle except as may be necessary for compliance with this section.

History: L. 1974, ch. 33, § 8-1548; July 1.



8-1549 Methods of giving notice of intention to turn.

8-1549. Methods of giving notice of intention to turn. The driver of any motor vehicle or combination of vehicles which is required to be equipped with electric turn signal lamps by K.S.A. 8-1708 shall give any required notice of intention to turn by means of electric turn signals meeting the requirements of subsection (b) of K.S.A. 8-1721. The driver of any other motor vehicle or combination of vehicles shall give such notice by means of hand and arm signals, as provided in K.S.A. 8-1550, or by such electric turn signals.

History: L. 1974, ch. 33, § 8-1549; L. 1975, ch. 39, § 9; April 19.



8-1550 Same; hand and arm signals.

8-1550. Same; hand and arm signals. All signals herein required given by hand and arm shall be given from the left side of the vehicle in the following manner and such signals shall indicate as follows:

(a) Left turn. Hand and arm extended horizontally.

(b) Right turn. Hand and arm extended upward.

(c) Stop or decrease speed. Hand and arm extended downward.

History: L. 1974, ch. 33, § 8-1550; July 1.



8-1551 Obedience to signal indicating approach of train.

8-1551. Obedience to signal indicating approach of train. (a) Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of such vehicle shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of such railroad, and shall not proceed until he or she can do so safely. The foregoing requirements shall apply when:

(1) A clearly visible electric or mechanical signal device gives warning of the immediate approach of a railroad train;

(2) A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3) A railroad train approaching within approximately one thousand five hundred (1,500) feet of the highway crossing emits a signal audible from such distance and such railroad train, by reason of its speed or nearness to such crossing, is an immediate hazard; or

(4) An approaching railroad train is plainly visible and is in hazardous proximity to such crossing.

(b) No person shall drive any vehicle through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

History: L. 1974, ch. 33, § 8-1551; July 1.



8-1552 Designation of dangerous railroad grade crossings; vehicles required to stop, when.

8-1552. Designation of dangerous railroad grade crossings; vehicles required to stop, when. The secretary of transportation and local authorities, with the approval of the secretary, are hereby authorized to designate particularly dangerous highway grade crossings of railroads and to erect stop signs thereat. When such stop signs are erected, the driver of any vehicle shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest rail of such railroad and shall proceed only upon exercising due care.

History: L. 1974, ch. 33, § 8-1552; L. 1975, ch. 426, § 44; Aug. 15.



8-1553 Certain vehicles required to stop at railroad grade crossings; exceptions.

8-1553. Certain vehicles required to stop at railroad grade crossings; exceptions. (a) Except as provided in subsection (b), the driver of any vehicle described in rules and regulations issued pursuant to subsection (c), before crossing at grade any track or tracks of a railroad, shall stop such vehicle within 50 feet but not less than 15 feet from the nearest rail of such railroad and while so stopped shall listen and look in both directions along such track for any approaching train, and for signals indicating the approach of a train, and shall not proceed until such driver can do so safely. After stopping as required and upon proceeding when it is safe to do so, the driver of any vehicle shall cross only in such gear of the vehicle that there will be no necessity for manually changing gears while traversing such crossings and the driver shall not manually shift gears while crossing the track or tracks.

(b) This section shall not apply at:

(1) Any railroad grade crossing at which traffic is controlled by a police officer or human flagman;

(2) any railroad grade crossing at which traffic is controlled by a functioning highway traffic signal transmitting a green indication which, under local law, permits a vehicle to proceed across the railroad tracks without slowing or stopping;

(3) any abandoned railroad grade crossing which is marked with a sign indicating that the rail line is abandoned;

(4) any industrial or spur line railroad grade crossing marked with a sign reading "Exempt." Such exempt signs shall be erected only by or with the consent of the appropriate state or local authority;

(5) a railroad grade crossing used exclusively for industrial switching purposes, within a business district defined in K.S.A. 8-1407, and amendments thereto.

(c) The secretary of transportation, in conjunction with the state corporation commission, shall adopt such rules and regulations as may be necessary describing the vehicles which must comply with the stopping requirements of this section. Such rules and regulations shall correlate with and so far as possible conform to the federal motor carrier safety regulations of the United States department of transportation.

History: L. 1974, ch. 33, § 8-1553; L. 1975, ch. 426, § 45; L. 1989, ch. 41, § 1; L. 1993, ch. 36, § 1; July 1.



8-1554 Moving heavy equipment at railroad grade crossings; notice to railroad's station agent.

8-1554. Moving heavy equipment at railroad grade crossings; notice to railroad's station agent. (a) No person shall operate or move any crawler-type tractor, steam shovel, derrick, roller, or any equipment or structure having a normal operating speed of ten (10) or less miles per hour or a vertical body or load clearance of less than one-half (1/2) inch per foot of the distance between any two (2) adjacent axles or in any event of less than nine (9) inches, measured above the level surface of a roadway, upon or across any tracks at a railroad grade crossing without first complying with this section.

(b) Notice of any such intended crossing shall be given to a station agent of such railroad and a reasonable time be given to such railroad to provide proper protection at such crossing.

(c) Before making any such crossing, the person operating or moving any such vehicle or equipment shall first stop the same not less than fifteen (15) feet nor more than fifty (50) feet from the nearest rail of such railroad, and while so stopped, shall listen and look in both directions along such track for any approaching train and for signals indicating the approach of a train, and shall not proceed until the crossing can be made safely.

(d) No such crossing shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car. If a flagman is provided by the railroad, movement over the crossing shall be under the direction of the flagman.

History: L. 1974, ch. 33, § 8-1554; July 1.



8-1555 Vehicle emerging from alley, building, private road or driveway.

8-1555. Vehicle emerging from alley, building, private road or driveway. The driver of a vehicle emerging from an alley, building, private road or driveway within a business or residence district shall stop such vehicle immediately prior to driving onto a sidewalk or onto the sidewalk area extending across such alley, building entrance, road or driveway, or in the event there is no sidewalk area, shall stop at the point nearest the street to be entered where the driver has a view of approaching traffic thereon.

History. L. 1974, ch. 33, § 8-1555; July 1.



8-1556 Overtaking and passing school bus; actuation of visual signals by driver of bus, when; required school bus markings.

8-1556. Overtaking and passing school bus; actuation of visual signals by driver of bus, when; required school bus markings. (a) The driver of a vehicle meeting or overtaking from either direction any school bus stopped on the highway shall stop before reaching such school bus when there is in operation on the school bus the flashing red lights specified in subsection (a) of K.S.A. 8-1730, and amendments thereto, and the driver shall not proceed until such school bus resumes motion or the flashing red lights and the stop signal arm are no longer actuated.

(b) Every school bus shall be equipped with red visual signals meeting the requirements of subsection (a) of K.S.A. 8-1730, and amendments thereto, which may be actuated by the driver of the school bus whenever but only whenever such vehicle is stopped on the highway for the purpose of receiving or discharging school children. A school bus driver shall not actuate the special visual signals:

(1) At intersections or other places where traffic is controlled by traffic-control signals or police officers; or

(2) in designated school bus loading areas where the bus is entirely off the roadway.

(c) Every school bus shall bear upon the front and rear thereof plainly visible signs containing the words "school bus" in letters not less than eight inches in height.

When a school bus is being operated upon a highway for purposes other than the actual transportation of children either to or from school or to or from interschool or intraschool functions or activities, or for maintenance, repair or storage purposes all markings thereon indicating "school bus" shall be covered or concealed.

(d) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a school bus which is on a different roadway or when upon a controlled-access highway and the school bus is stopped in a loading zone which is a part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

(e) The provisions of this section shall be subject to the provisions contained in K.S.A. 8-2009a, and amendments thereto.

History: L. 1974, ch. 33, § 8-1556; L. 1975, ch. 39, § 10; L. 1975, ch. 427, § 23; L. 1976, ch. 40, § 6; L. 1997, ch. 133, § 4; L. 2002, ch. 169, § 1; July 1.



8-1556a Passing church and day care program buses; use of signals.

8-1556a. Passing church and day care program buses; use of signals. (a) The driver of a vehicle meeting or overtaking from either direction any church bus or day care program bus stopped on the highway shall stop before reaching such church bus or day care program bus when there is in operation on said church bus or day care program bus the flashing red lights specified in subsection (a) of K.S.A. 8-1730, and said driver shall not proceed until such church bus or day care program bus resumes motion or said driver is signaled by the church bus or day care program bus driver to proceed or the flashing red lights and stop signal arm, if any, are no longer actuated.

(b) If a church bus or day care program bus is equipped with visual signals permitted by subsection (b) of K.S.A. 8-1730a, such signals may be actuated by the driver of said church bus or day care program bus only when such vehicle is stopped on the highway for the purpose of receiving or discharging passengers. A church bus or day care program bus driver shall not actuate said special visual signals: (1) At intersections or other places where traffic is controlled by traffic-control signals or police officers; or (2) in designated loading areas where the bus is entirely off the roadway.

(c) The driver of a vehicle upon a highway with separate roadways need not stop upon meeting or passing a church bus or day care program bus which is on a separate roadway or when upon a controlled-access highway and the church bus or day care program bus is stopped in a loading zone which is part of or adjacent to such highway and where pedestrians are not permitted to cross the roadway.

History: L. 1978, ch. 40, § 4; L. 1980, ch. 43, § 3; July 1.



8-1557 Basic rule governing speed of vehicles.

8-1557. Basic rule governing speed of vehicles. No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard to the actual hazards then existing. Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, and when special hazards exist with respect to pedestrians or other traffic or by reason of weather or highway conditions.

History: L. 1974, ch. 33, § 8-1557; July 1.



8-1558 Maximum speed limits.

8-1558. Maximum speed limits. (a) Except as provided in subsection (b) and except when a special hazard exists that requires lower speed for compliance with K.S.A. 8-1557, and amendments thereto, the limits specified in this subsection or established as authorized by law shall be maximum lawful speeds, and no person shall operate a vehicle at a speed in excess of such maximum limits:

(1) In any urban district, 30 miles per hour;

(2) on any separated multilane highway, as designated and posted by the secretary of transportation, 75 miles per hour;

(3) on any county or township highway, 55 miles per hour; and

(4) on all other highways, 65 miles per hour.

(b) No person shall drive a school bus to or from school, or interschool or intraschool functions or activities, at a speed in excess of the maximum speed limits provided in subsection (a), except that the board of education of any school district may establish by board policy lower maximum speed limits for the operation of such district's school buses. The provisions of this subsection relating to school buses shall apply to buses used for the transportation of students enrolled in community colleges or area vocational schools, when such buses are transporting students to or from school, or functions or activities.

(c) The maximum speed limits in this section may be altered as authorized in K.S.A. 8-1559 and 8-1560, and amendments thereto.

History: L. 1974, ch. 33, § 8-1558; L. 1976, ch. 40, § 7; L. 1984, ch. 39, § 6; L. 1996, ch. 15, § 5; L. 2003, ch. 100, § 4; L. 2011, ch. 45, § 5; July 1.



8-1559 Alteration of maximum speed limits; establishing speed limits in road construction zones; powers of secretary of transportation.

8-1559. Alteration of maximum speed limits; establishing speed limits in road construction zones; powers of secretary of transportation. (a) The secretary of transportation may determine and declare:

(1) Based on an engineering and traffic investigation that an existing speed limit is greater or less than what is reasonable or safe under the conditions found to exist at any intersection or other place or upon any part of the state highway system, or upon any city street which is a state highway connecting link; or

(2) based on information or circumstances known to the secretary, without an engineering or traffic investigation, that a speed less than the maximum otherwise allowed is warranted. If the secretary determines to designate a speed limit under authority of this paragraph the secretary shall prepare a statement and notice of alteration of maximum speed limit. The statement shall be in writing, shall specify the designated maximum speed limit, the route or routes affected, or any segment thereof, the factors upon which the decision is based and the date on which the speed limit shall be effective. The notice shall specify the route or routes affected, or segments thereof, the designated maximum speed limit and the effective date. The notice required under this paragraph shall be sent to the Kansas highway patrol and the sheriff of any county in which the affected route or routes are located prior to the effective date of the new maximum speed limit.

(b) Any maximum speed limit declared under subsection (a) may be effective at all times or at designated times; and differing speed limits may be established for different times of day, different types of vehicles, varying weather conditions, or other factors bearing on safe speeds. In addition to any other requirement imposed on the secretary of transportation, no alteration in the speed limits under subsection (a) shall be effective until posted upon appropriate fixed or variable signs.

(c) The secretary of transportation may establish the speed limit within a road construction zone, as defined in K.S.A. 8-1458a, and amendments thereto, upon any highway under the jurisdiction of the secretary, and the speed limit shall be effective when appropriate signs giving notice thereof are erected.

(d) The secretary of transportation shall not establish any maximum speed limit in excess of the maximum speed limits established by K.S.A. 8-1558, and amendments thereto, except that the secretary may establish a speed limit which exceeds the limit established under K.S.A. 8-1558(a)(4), and amendments thereto, by five miles per hour on any such highway located outside of an urban district. Prior to increasing any speed limit authorized pursuant to this subsection, the secretary shall consider the effects of K.S.A. 8-1560c and 8-1560d before establishing a higher speed limit.

(e) The secretary of transportation shall not alter any speed limit established under K.S.A. 8-1560(a)(4), and amendments thereto, without first obtaining approval from the local authority.

History: L. 1974, ch. 33, § 8-1559; L. 1975, ch. 427, § 24; L. 1994, ch. 220, § 7; L. 1996, ch. 15, § 6; L. 2016, ch. 60, § 5; July 1.



8-1560 Alteration of maximum speed limits; powers of local authorities, limitations and restrictions; establishing speed limits in road construction zones.

8-1560. Alteration of maximum speed limits; powers of local authorities, limitations and restrictions; establishing speed limits in road construction zones. (a) Whenever local authorities in their respective jurisdictions determine on the basis of an engineering and traffic investigation that the maximum speed permitted is greater or less than is reasonable and safe under the conditions found to exist upon a highway or part of a highway, the local authority may determine and declare a reasonable and safe maximum limit thereon which:

(1) Decreases the limit at intersections;

(2) increases the limit within an urban district but not to exceed the maximum speed of 65 miles per hour;

(3) decreases the limit outside an urban district, but not to less than 20 miles per hour, except as authorized by K.S.A. 8-1560a, and amendments thereto;

(4) decreases the limit within an urban district in a school zone to not less than 20 miles per hour, except that any such decreased limit shall apply only during the hours in which students are normally en route to or from school, such zones and hours to be determined by ordinance or resolution of such local authority; or

(5) decreases the limit within any residence district, but not to less than 20 miles per hour.

(b) Except as provided in subsection (h), local authorities in their respective jurisdictions may determine by an engineering and traffic investigation the proper maximum speed for all arterial streets and shall declare a reasonable and safe maximum limit thereon which may be greater or less than the maximum speed permitted under this act for an urban district or other location in which the arterial street is situated, except that in no event shall any local authority establish any such maximum limit in excess of 65 miles per hour.

(c) Except as otherwise provided in paragraph (4) of subsection (a), any altered limit established as authorized shall be effective at all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice thereof are erected upon such street or highway.

(d) Any alteration of maximum limits on city connecting links shall not be effective until such alteration has been approved by the secretary of transportation.

(e) If local authorities in their respective jurisdictions have established a speed limit within any residence district which is less than 30 miles per hour, prior to the effective date of this act, such speed limit shall be deemed valid and shall not require an engineering and traffic investigation.

(f) Local authorities in their respective jurisdictions may establish the speed limit within a road construction zone, as defined in K.S.A. 8-1458a, and amendments thereto, upon any highway under the jurisdiction of such local authorities.

(g) The provisions of K.S.A. 8-1560b, and amendments thereto, shall apply to the limitations on speed limits provided by subsection (a) of this section.

(h) Local authorities who have jurisdiction over county or township highways may determine based on an engineering and traffic investigation or without an engineering and traffic investigation the proper maximum speed for such county or township highways and shall declare a reasonable and safe maximum limit thereon which may be greater or less than the maximum speed permitted under this act, except that in no event shall any local authority establish any such maximum limit in excess of 65 miles per hour.

History: L. 1974, ch. 33, § 8-1560; L. 1975, ch. 39, § 11; L. 1975, ch. 427, § 25; L. 1978, ch. 271, § 2; L. 1994, ch. 220, § 8; L. 1996, ch. 15, § 7; L. 1997, ch. 80, § 3; July 1.



8-1560a Wabaunsee county improvement district speed limits; how fixed; local authority status.

8-1560a. Wabaunsee county improvement district speed limits; how fixed; local authority status. (a) Whenever the governing body of any improvement district which is located adjacent to any park or recreation area within Wabaunsee county determines that the maximum speed prescribed by law is greater than is reasonable and safe under the conditions found to exist upon any highway or part of a highway located within such improvement district, the governing body, by resolution, may determine and declare a reasonable and safe maximum limit thereon. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper and a copy thereof filed with the board of county commissioners of the county. Speed limits fixed pursuant to this section shall become effective only after appropriate signs giving notice thereof are erected upon the highway or part thereof affected.

(b) The authority of any improvement district to fix speed limits upon any highway or part thereof under the provisions of this section shall cease and terminate on the date which the county in which the district is located determines and declares and places in effect a county speed limit upon the same highway or part thereof.

(c) Violations of any speed limit fixed pursuant to this section shall be prosecuted in the district court of Wabaunsee county.

(d) For purposes of this section, the governing body of an improvement district specified in subsection (a), shall be deemed a "local authority" for purposes of K.S.A. 8-1432 and 8-1560, and amendments thereto.

History: L. 1996, ch. 15, § 1; Mar. 7.



8-1560b Maximum and minimum speed limits fixed by Kansas turnpike authority.

8-1560b. Maximum and minimum speed limits fixed by Kansas turnpike authority. Notwithstanding the provisions of K.S.A. 8-1558, and amendments thereto, the Kansas turnpike authority, as defined in K.S.A. 68-2001, and amendments thereto, by resolution, may fix maximum and minimum speed limits for vehicles upon a highway or any part thereof under the authority's jurisdiction, which speed limits shall be effective when appropriate signs giving notice thereof are erected upon such highway or any part thereof.

History: L. 1996, ch. 15, § 2; Mar. 7.



8-1560c Certain violations of maximum speed limits not construed as moving traffic violations.

8-1560c. Certain violations of maximum speed limits not construed as moving traffic violations. (a) Any conviction or forfeiture of bail or bond for violating a maximum posted or authorized speed limit of 30 miles per hour or more but not exceeding 54 miles per hour on any highway, by not more than six miles per hour, shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

(b) Any conviction or forfeiture of bail or bond for violating the maximum posted or authorized speed limit of 55 miles per hour or more but not exceeding 75 miles per hour on any highway, by not more than 10 miles per hour, shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

History: L. 1996, ch. 15, § 3; L. 1996, ch. 220, § 9; L. 2001, ch. 184, § 2; L. 2007, ch. 181, § 7; L. 2011, ch. 45, § 6; July 1.



8-1560d Certain violations of maximum speed limits not public record; not to be considered for liability insurance.

8-1560d. Certain violations of maximum speed limits not public record; not to be considered for liability insurance. Convictions for violating a maximum posted speed limit of 55 miles per hour or more but not exceeding 75 miles per hour, by not more than 10 miles per hour in excess of such maximum speed limit, or a maximum posted speed limit of 30 miles per hour or more but not exceeding 54 miles per hour, by not more than six miles per hour in excess of such maximum speed limit, shall not be reported by the division and shall not be considered by any insurance company in determining the rate charged for any automobile liability insurance policy or whether to cancel any such policy under the provisions of subsection (4)(c)(7) of K.S.A. 40-277, and amendments thereto.

History: L. 1996, ch. 15, § 4; L. 1996, ch. 220, § 10; L. 2001, ch. 184, § 3; L. 2007, ch. 181, § 8; L. 2011, ch. 45, § 7; July 1.



8-1560e Rural school zone speed limits.

8-1560e. Rural school zone speed limits. (a) The secretary of transportation shall work in conjunction with the board of education of any school district having a school located adjacent to a rural school zone to determine the appropriate maximum speed limit in and the appropriate signage for any such rural school zone.

(b) As used in this section, "rural school zone" means that portion of highway located outside of any city which provides entrances and exits to any school located adjacent to such highway.

History: L. 2006, ch. 134, § 6; July 1.



8-1561 Minimum speed regulation.

8-1561. Minimum speed regulation. (a) No person shall drive a motor vehicle at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law.

(b) Whenever the secretary of transportation or local authorities within their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any highway or part of a highway impede the normal and reasonable movement of traffic, the secretary or any such local authority may determine and declare a minimum speed limit below which no person shall drive a vehicle except when necessary for safe operation or in compliance with law and that limit shall be effective when posted upon appropriate fixed or variable signs.

History: L. 1974, ch. 33, § 8-1561; L. 1975, ch. 427, § 26; Aug. 15.



8-1562 Special speed limitation on motor-driven cycles.

8-1562. Special speed limitation on motor-driven cycles. No person shall operate any motor-driven cycle at any time mentioned in K.S.A. 8-1703 at a speed greater than thirty-five (35) miles per hour unless such motor-driven cycle is equipped with a head lamp or lamps which are adequate to reveal a person or vehicle at a distance of three hundred (300) feet ahead.

History: L. 1974, ch. 33, § 8-1562; July 1.



8-1563 Special speed limitations applicable to certain vehicles and portions of highways; powers of secretary and local authorities; violations, evidence of safe speed.

8-1563. Special speed limitations applicable to certain vehicles and portions of highways; powers of secretary and local authorities; violations, evidence of safe speed. (a) No person shall drive a vehicle which is towing a house trailer at a speed greater than a maximum of fifty-five (55) miles per hour.

(b) No person shall drive any vehicle equipped with solid rubber tires at a speed greater than a maximum of ten (10) miles per hour.

(c) No person shall drive a vehicle over any bridge or other elevated structure constituting a part of a highway at a speed which is greater than the maximum speed which can be maintained with safety to such bridge or structure, when such structure is signposted as provided in this section.

(d) The secretary of transportation and local authorities on highways under their respective jurisdictions may conduct an investigation of any bridge or other elevated structure constituting a part of a highway, and if it shall thereupon find that such structure cannot with safety to itself withstand vehicles traveling at the speed otherwise permissible under this article, the secretary or local authority shall determine and declare the maximum speed of vehicles which such structure can safely withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained not less than one hundred (100) feet before each end of such structure.

(e) Upon the trial of any person charged with a violation of this section, proof of said determination of the maximum speed by said secretary and the existence of said signs shall constitute conclusive evidence of the maximum speed which can be maintained with safety to such bridge or structure.

History: L. 1974, ch. 33, § 8-1563; L. 1975, ch. 39, § 12; L. 1975, ch. 427, § 27; Aug. 15.



8-1564 Violations of speed limits; requirements for complaint, summons and notice to appear; effect of maximum speed limits in civil action.

8-1564. Violations of speed limits; requirements for complaint, summons and notice to appear; effect of maximum speed limits in civil action. (a) In every charge of violation of any speed regulation in this article, except charges of violations of K.S.A. 8-1557, the complaint, also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven, also the speed limit applicable within the district or at the location.

(b) The provisions of this article declaring maximum speed limitations shall not be construed to relieve the plaintiff in any action from the burden of proving negligence on the part of the defendant as the proximate cause of an accident.

History: L. 1974, ch. 33, § 8-1564; L. 1975, ch. 39, § 13; April 19.



8-1565 Racing on highways; misdemeanor.

8-1565. Racing on highways; misdemeanor. (a) No person shall drive any vehicle in any race, speed competition or contest, drag race or acceleration contest, test of physical endurance, exhibition of speed or acceleration, or for the purpose of making a speed record, and no person shall in any manner participate in any such race, competition, contest, test or exhibition.

(b) As used in this section, "drag race" means the operation of two or more vehicles from a point side by side at accelerating speeds in a competitive attempt to out-distance each other, or the operation of one or more vehicles over a common selected course, from the same point to the same point, for the purpose of comparing the relative speeds or power of acceleration of such vehicle or vehicles within a certain distance or time limit.

(c) As used in this section, "racing" means the use of one or more vehicles in an attempt to out-gain, out-distance or prevent another vehicle from passing, to arrive at a given destination ahead of another vehicle or vehicles, or to test the physical stamina or endurance of drivers over long distance driving routes.

(d) Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1565; L. 1984, ch. 39, § 7; Jan. 1, 1985.



8-1566 Reckless driving, penalties.

8-1566. Reckless driving, penalties. (a) Any person who drives any vehicle in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.

(b) Except as provided in K.S.A. 8-2,142, violation of this section is a misdemeanor. Upon a first conviction of a violation of this section, a person shall be sentenced to not less than five days nor more than 90 days imprisonment or fined not less than $25 nor more than $500, or both such fine and imprisonment. On a second or subsequent conviction of a violation of this section, a person shall be sentenced to not less than 10 days nor more than six months imprisonment, or fined not less than $50 nor more than $500 or both such fine and imprisonment.

History: L. 1974, ch. 33, § 8-1566; L. 1984, ch. 39, § 8; L. 1989, ch. 38, § 41; Jan. 1, 1991.



8-1567 Driving under the influence; penalties.

8-1567. Driving under the influence; penalties. (a) Driving under the influence is operating or attempting to operate any vehicle within this state while:

(1) The alcohol concentration in the person's blood or breath as shown by any competent evidence, including other competent evidence, as defined in paragraph (1) of subsection (f) of K.S.A. 8-1013, and amendments thereto, is .08 or more;

(2) the alcohol concentration in the person's blood or breath, as measured within three hours of the time of operating or attempting to operate a vehicle, is .08 or more;

(3) under the influence of alcohol to a degree that renders the person incapable of safely driving a vehicle;

(4) under the influence of any drug or combination of drugs to a degree that renders the person incapable of safely driving a vehicle; or

(5) under the influence of a combination of alcohol and any drug or drugs to a degree that renders the person incapable of safely driving a vehicle.

(b) (1) Driving under the influence is:

(A) On a first conviction a class B, nonperson misdemeanor. The person convicted shall be sentenced to not less than 48 consecutive hours nor more than six months' imprisonment, or in the court's discretion 100 hours of public service, and fined not less than $750 nor more than $1,000. The person convicted shall serve at least 48 consecutive hours' imprisonment or 100 hours of public service either before or as a condition of any grant of probation or suspension, reduction of sentence or parole. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the remainder of the sentence only after such person has served 48 consecutive hours' imprisonment;

(B) on a second conviction a class A, nonperson misdemeanor. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,250 nor more than $1,750. The person convicted shall serve at least five consecutive days' imprisonment before the person is granted probation, suspension or reduction of sentence or parole or is otherwise released. The five days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 120 hours of confinement. Such 120 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the five days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 120 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 120 hours;

(C) on a third conviction a class A, nonperson misdemeanor, except as provided in subsection (b)(1)(D). The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours;

(D) on a third conviction a nonperson felony if the person has a prior conviction which occurred within the preceding 10 years, not including any period of incarceration. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,750 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 48 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 48 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 48 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours; and

(E) on a fourth or subsequent conviction a nonperson felony. The person convicted shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served at least 90 days' imprisonment. The 90 days' imprisonment mandated by this subsection may be served in a work release program only after such person has served 72 consecutive hours' imprisonment, provided such work release program requires such person to return to confinement at the end of each day in the work release program. The person convicted, if placed into a work release program, shall serve a minimum of 2,160 hours of confinement. Such 2,160 hours of confinement shall be a period of at least 72 consecutive hours of imprisonment followed by confinement hours at the end of and continuing to the beginning of the offender's work day. The court may place the person convicted under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, to serve the 90 days' imprisonment mandated by this subsection only after such person has served 72 consecutive hours' imprisonment. The person convicted, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender's location. The offender shall serve a minimum of 2,160 hours of confinement within the boundaries of the offender's residence. Any exceptions to remaining within the boundaries of the offender's residence provided for in the house arrest agreement shall not be counted as part of the 2,160 hours.

(2) The court may order that the term of imprisonment imposed pursuant to subsection (b)(1)(D) or (b)(1)(E) be served in a state facility in the custody of the secretary of corrections in a facility designated by the secretary for the provision of substance abuse treatment pursuant to the provisions of K.S.A. 2016 Supp. 21-6804, and amendments thereto. The person shall remain imprisoned at the state facility only while participating in the substance abuse treatment program designated by the secretary and shall be returned to the custody of the sheriff for execution of the balance of the term of imprisonment upon completion of or the person's discharge from the substance abuse treatment program. Custody of the person shall be returned to the sheriff for execution of the sentence imposed in the event the secretary of corrections determines: (A) That substance abuse treatment resources or the capacity of the facility designated by the secretary for the incarceration and treatment of the person is not available; (B) the person fails to meaningfully participate in the treatment program of the designated facility; (C) the person is disruptive to the security or operation of the designated facility; or (D) the medical or mental health condition of the person renders the person unsuitable for confinement at the designated facility. The determination by the secretary that the person either is not to be admitted into the designated facility or is to be transferred from the designated facility is not subject to review. The sheriff shall be responsible for all transportation expenses to and from the state correctional facility.

(3) In addition, for any conviction pursuant to subsection (b)(1)(C), (b)(1)(D) or (b)(1)(E), at the time of the filing of the judgment form or journal entry as required by K.S.A. 22-3426 or K.S.A. 2016 Supp. 21-6711, and amendments thereto, the court shall cause a certified copy to be sent to the officer having the offender in charge. The court shall determine whether the offender, upon release from imprisonment, shall be supervised by community correctional services or court services based upon the risk and needs of the offender. The risk and needs of the offender shall be determined by use of a risk assessment tool specified by the Kansas sentencing commission. The law enforcement agency maintaining custody and control of a defendant for imprisonment shall cause a certified copy of the judgment form or journal entry to be sent to the supervision office designated by the court and upon expiration of the term of imprisonment shall deliver the defendant to a location designated by the supervision office designated by the court. After the term of imprisonment imposed by the court, the person shall be placed on supervision to community correctional services or court services, as determined by the court, for a mandatory one-year period of supervision, which such period of supervision shall not be reduced. During such supervision, the person shall be required to participate in a multidisciplinary model of services for substance use disorders facilitated by a Kansas department for aging and disability services designated care coordination agency to include assessment and, if appropriate, referral to a community based substance use disorder treatment including recovery management and mental health counseling as needed. The multidisciplinary team shall include the designated care coordination agency, the supervision officer, the Kansas department for aging and disability services designated treatment provider and the offender. Any violation of the conditions of such supervision may subject such person to revocation of supervision and imprisonment in jail for the remainder of the period of imprisonment, the remainder of the supervision period, or any combination or portion thereof.

(4) In addition, prior to sentencing for any conviction pursuant to subsection (b)(1)(A) or (b)(1)(B), the court shall order the person to participate in an alcohol and drug evaluation conducted by a provider in accordance with K.S.A. 8-1008, and amendments thereto. The person shall be required to follow any recommendation made by the provider after such evaluation, unless otherwise ordered by the court.

(c) Any person convicted of violating this section or an ordinance which prohibits the acts that this section prohibits who had one or more children under the age of 14 years in the vehicle at the time of the offense shall have such person's punishment enhanced by one month of imprisonment. This imprisonment must be served consecutively to any other minimum mandatory penalty imposed for a violation of this section or an ordinance which prohibits the acts that this section prohibits. Any enhanced penalty imposed shall not exceed the maximum sentence allowable by law. During the service of the enhanced penalty, the judge may order the person on house arrest, work release or other conditional release.

(d) If a person is charged with a violation of this section involving drugs, the fact that the person is or has been entitled to use the drug under the laws of this state shall not constitute a defense against the charge.

(e) The court may establish the terms and time for payment of any fines, fees, assessments and costs imposed pursuant to this section. Any assessment and costs shall be required to be paid not later than 90 days after imposed, and any remainder of the fine shall be paid prior to the final release of the defendant by the court.

(f) In lieu of payment of a fine imposed pursuant to this section, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed not later than one year after the fine is imposed or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date.

(g) Prior to filing a complaint alleging a violation of this section, a prosecutor shall request and shall receive from the:

(1) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(2) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(h) The court shall electronically report every conviction of a violation of this section and every diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of this section to the division. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state.

(i) For the purpose of determining whether a conviction is a first, second, third, fourth or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of this section, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that this section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account, but only convictions or diversions occurring on or after July 1, 2001. Nothing in this provision shall be construed as preventing any court from considering any convictions or diversions occurring during the person's lifetime in determining the sentence to be imposed within the limits provided for a first, second, third, fourth or subsequent offense;

(2) any convictions for a violation of the following sections occurring during a person's lifetime shall be taken into account: (A) Refusing to submit to a test to determine the presence of alcohol or drugs, K.S.A. 2016 Supp. 8-1025, and amendments thereto; (B) driving a commercial motor vehicle under the influence, K.S.A. 8-2,144, and amendments thereto; (C) operating a vessel under the influence of alcohol or drugs, K.S.A. 32-1131, and amendments thereto; (D) involuntary manslaughter while driving under the influence of alcohol or drugs, K.S.A. 21-3442, prior to its repeal, or subsection (a)(3) of K.S.A. 2016 Supp. 21-5405, and amendments thereto; (E) aggravated battery as described in subsection (b)(3) of K.S.A. 2016 Supp. 21-5413, and amendments thereto; and (F) aggravated vehicular homicide, K.S.A. 21-3405a, prior to its repeal, or vehicular battery, K.S.A. 21-3405b, prior to its repeal, if the crime was committed while committing a violation of K.S.A. 8-1567, and amendments thereto;

(3) "conviction" includes: (A) Entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging a violation of a crime described in subsection (i)(2); (B) conviction of a violation of an ordinance of a city in this state, a resolution of a county in this state or any law of another state which would constitute a crime described in subsection (i)(1) or (i)(2); and (C) receiving punishment under the uniform code of military justice or Kansas code of military justice for an act which was committed on a military reservation and which would constitute a crime described in subsection (i)(1) or (i)(2) if committed off a military reservation in this state;

(4) multiple convictions of any crime described in subsection (i)(1) or (i)(2) arising from the same arrest shall only be counted as one conviction;

(5) it is irrelevant whether an offense occurred before or after conviction for a previous offense; and

(6) a person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section, and amendments thereto, or an ordinance which prohibits the acts of this section, and amendments thereto, only once during the person's lifetime.

(j) Upon conviction of a person of a violation of this section or a violation of a city ordinance or county resolution prohibiting the acts prohibited by this section, the division, upon receiving a report of conviction, shall suspend, restrict or suspend and restrict the person's driving privileges as provided by K.S.A. 8-1014, and amendments thereto.

(k) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

(3) On and after July 1, 2007, and retroactive for ordinance violations committed on or after July 1, 2006, an ordinance may grant to a municipal court jurisdiction over a violation of such ordinance which is concurrent with the jurisdiction of the district court over a violation of this section, notwithstanding that the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony.

(4) Any such ordinance or resolution shall authorize the court to order that the convicted person pay restitution to any victim who suffered loss due to the violation for which the person was convicted.

(l) (1) Upon the filing of a complaint, citation or notice to appear alleging a person has violated a city ordinance prohibiting the acts prohibited by this section, and prior to conviction thereof, a city attorney shall request and shall receive from the:

(A) Division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state; and

(B) Kansas bureau of investigation central repository all criminal history record information concerning such person.

(2) If the elements of such ordinance violation are the same as the elements of a violation of this section that would constitute, and be punished as, a felony, the city attorney shall refer the violation to the appropriate county or district attorney for prosecution.

(m) No plea bargaining agreement shall be entered into nor shall any judge approve a plea bargaining agreement entered into for the purpose of permitting a person charged with a violation of this section, or a violation of any ordinance of a city or resolution of any county in this state which prohibits the acts prohibited by this section, to avoid the mandatory penalties established by this section or by the ordinance. For the purpose of this subsection, entering into a diversion agreement pursuant to K.S.A. 12-4413 et seq. or 22-2906 et seq., and amendments thereto, shall not constitute plea bargaining.

(n) The alternatives set out in subsections (a)(1), (a)(2) and (a)(3) may be pleaded in the alternative, and the state, city or county, but shall not be required to, may elect one or two of the three prior to submission of the case to the fact finder.

(o) As used in this section: (1) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath;

(2) "imprisonment" shall include any restrained environment in which the court and law enforcement agency intend to retain custody and control of a defendant and such environment has been approved by the board of county commissioners or the governing body of a city; and

(3) "drug" includes toxic vapors as such term is defined in K.S.A. 2016 Supp. 21-5712, and amendments thereto.

(p) (1) The amount of the increase in fines as specified in this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of remittance of the increase provided in this act, the state treasurer shall deposit the entire amount in the state treasury and the state treasurer shall credit 50% to the community alcoholism and intoxication programs fund and 50% to the department of corrections alcohol and drug abuse treatment fund, which is hereby created in the state treasury.

(2) On and after July 1, 2011, the amount of $250 from each fine imposed pursuant to this section shall be remitted by the clerk of the district court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2016 Supp. 75-52,113, and amendments thereto.

History: L. 1974, ch. 33, § 8-1567; L. 1976, ch. 50, § 1; L. 1982, ch. 144, § 5; L. 1983, ch. 37, § 2; L. 1984, ch. 37, § 4; L. 1984, ch. 39, § 9; L. 1985, ch. 48, § 9; L. 1985, ch. 50, § 5; L. 1988, ch. 48, § 6; L. 1988, ch. 47, § 17; L. 1989, ch. 92, § 16; L. 1990, ch. 44, § 6; L. 1990, ch. 47, § 3; L. 1991, ch. 36, § 20; L. 1992, ch. 298, § 1; L. 1993, ch. 259, § 8; L. 1993, ch. 291, § 270; L. 1994, ch. 291, § 2; L. 2001, ch. 200, § 14; L. 2002, ch. 50, § 1; L. 2002, ch. 166, § 2; L. 2003, ch. 100, § 1; L. 2007, ch. 181, § 9; L. 2008, ch. 170, § 4; L. 2009, ch. 107, § 5; L. 2009, ch. 143, § 3; L. 2010, ch. 153, § 3; L. 2011, ch. 105, § 19; L. 2012, ch. 172, § 20; L. 2013, ch. 122, § 6; L. 2014, ch. 115, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2007 session, see also 8-1567b.

Section was also amended by L. 2009, ch. 32, § 19, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2009, ch. 107, § 6, but that version was repealed by L. 2010, ch. 154, § 4.

Section was also amended by L. 2011, ch. 30, § 95, but that version was repealed by L. 2011, ch. 105, § 36.



8-1567a Driving under the influence of alcohol or drugs by any person less than 21 years of age; blood alcohol concentration; penalties.

8-1567a. Driving under the influence of alcohol or drugs by any person less than 21 years of age; blood alcohol concentration; penalties. (a) It shall be unlawful for any person less than 21 years of age to operate or attempt to operate a vehicle in this state with a breath or blood alcohol content of .02 or greater.

(b) Whenever a law enforcement officer determines that a breath or blood alcohol test is to be required of a person less than 21 years of age pursuant to K.S.A. 8-1001 or K.S.A. 8-2,142, and amendments thereto, in addition to any other notices required by law, the law enforcement officer shall provide written and oral notice that: (1) It is unlawful for any person less than 21 years of age to operate or attempt to operate a vehicle in this state with a breath or blood alcohol content of .02 or greater; and (2) if the person is less than 21 years of age at the time of the test request and submits to and completes the test or tests and the test results show an alcohol concentration of .02 or greater, but less than .08, on the person's first occurrence, the person's driving privileges will be suspended for 30 days and on the person's second or subsequent occurrence, the person's driving privileges shall be suspended for one year.

(c) Any suspension and restriction of driving privileges pursuant to this section shall be in addition to any disqualification from driving a commercial motor vehicle pursuant to K.S.A. 8-2,142, and amendments thereto.

(d) Whenever a breath or blood alcohol test is requested pursuant to K.S.A. 8-1001, and amendments thereto, from a person less than 21 years of age, and results in a test result of .02 or greater, but less than .08, a law enforcement officer's certification under this section shall be prepared. The certification required by this section shall be signed by one or more officers to certify that:

(1) (A) There existed reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system; (B) the person had been placed under arrest, was in custody or had been involved in a vehicle accident or collision; (C) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto, and the oral and written notice required by this section; (D) that the person was less than 21 years of age at the time of the test request; and (E) the result of the test showed that the person had an alcohol concentration of .02 or greater in such person's blood or breath.

(2) With regard to a breath test, in addition to those matters required to be certified under subsection (d)(1), that: (A) The testing equipment used was certified by the Kansas department of health and environment; (B) the testing procedures used were in accordance with the requirements set out by the Kansas department of health and environment; and (C) the person who operated the testing equipment was certified by the Kansas department of health and environment to operate such equipment.

(e) If a hearing is requested as a result of a law enforcement officer's certification under this section, the scope of the hearing shall be limited to whether: (1) A law enforcement officer had reasonable grounds to believe the person was operating a vehicle while under the influence of alcohol or drugs, or both, or to believe that the person had been driving a commercial motor vehicle, as defined in K.S.A. 8-2,128, and amendments thereto, while having alcohol or other drugs in such person's system or was under the age of 21 years and was operating or attempting to operate a vehicle while having alcohol or other drugs in such person's system; (2) the person had been placed under arrest, was in custody or was involved in a motor vehicle accident or collision resulting in property damage, personal injury or death; (3) a law enforcement officer had presented the person with the oral and written notice required by K.S.A. 8-1001, and amendments thereto, and the oral and written notice required by this section; (4) the testing equipment used was reliable; (5) the person who operated the testing equipment was qualified; (6) the testing procedures used were reliable; (7) the test result determined that the person had an alcohol concentration of .02 or greater in such person's blood or breath; (8) the person was operating a vehicle; and (9) the person was less than 21 years of age at the time a test was requested.

(f) If a person less than 21 years of age submits to a breath or blood alcohol test requested pursuant to K.S.A. 8-1001 or K.S.A. 8-2,142, and amendments thereto, and produces a test result of .02 or greater, but less than .08, on the person's first occurrence, the person's driving privileges shall be suspended for 30 days and then restricted as provided by K.S.A. 8-1015, and amendments thereto, for an additional 330 days, and on the person's second or subsequent occurrence, the person's driving privileges shall be suspended for one year.

(g) Except where there is a conflict between this section and K.S.A. 8-1001 and 8-1002, and amendments thereto, the provisions of K.S.A. 8-1001 and 8-1002, and amendments thereto, shall be applicable to proceedings under this section.

(h) Any determination under this section that a person less than 21 years of age had a test result of .02 or greater, but less than .08, and any resulting administrative action upon the person's driving privileges, upon the first occurrence of such test result and administrative action, shall not be considered by any insurance company in determining the rate charged for any automobile liability insurance policy or whether to cancel any such policy under the provisions of subsection (4)(a) of K.S.A. 40-277, and amendments thereto.

History: L. 1996, ch. 216, § 1; L. 1999, ch. 125, § 19; 1999, ch. 169, § 2; L. 2001, ch. 200, § 8; L. 2013, ch. 122, § 7; July 1.



8-1568 Fleeing or attempting to elude a police officer; penalties.

8-1568. Fleeing or attempting to elude a police officer; penalties. (a) (1) Any driver of a motor vehicle who willfully fails or refuses to bring such driver's vehicle to a stop for a pursuing police vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a stop, shall be guilty as provided by subsection (c)(1).

(2) Any driver of a motor vehicle who willfully otherwise flees or attempts to elude a pursuing police vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a stop, shall be guilty as provided by subsection (c)(1).

(3) It shall be an affirmative defense to any prosecution under subsection (a)(1) that the driver's conduct in violation of such paragraph was caused by such driver's reasonable belief that the vehicle or bicycle pursuing such driver's vehicle is not a police vehicle or police bicycle.

(b) Any driver of a motor vehicle who willfully fails or refuses to bring such driver's vehicle to a stop, or who otherwise flees or attempts to elude a pursuing police vehicle or police bicycle, when given visual or audible signal to bring the vehicle to a stop, and who: (1) Commits any of the following during a police pursuit: (A) Fails to stop for a police road block; (B) drives around tire deflating devices placed by a police officer; (C) engages in reckless driving as defined by K.S.A. 8-1566, and amendments thereto; (D) is involved in any motor vehicle accident or intentionally causes damage to property; or (E) commits five or more moving violations; or

(2) is attempting to elude capture for the commission of any felony, shall be guilty as provided in subsection (c)(2).

(c) (1) Violation of subsection (a), upon a:

(A) First conviction is a class B nonperson misdemeanor;

(B) second conviction is a class A nonperson misdemeanor; or

(C) third or subsequent conviction is a severity level 9, person felony.

(2) Violation of subsection (b) is a severity level 9, person felony.

(d) The signal given by the police officer may be by hand, voice, emergency light or siren:

(1) If the officer giving such signal is within or upon an official police vehicle or police bicycle at the time the signal is given, the vehicle or bicycle shall be appropriately marked showing it to be an official police vehicle or police bicycle; or

(2) if the officer giving such signal is not utilizing an official police vehicle or police bicycle at the time the signal is given, the officer shall be in uniform, prominently displaying such officer's badge of office at the time the signal is given.

(e) For the purpose of this section:

(1) "Conviction" means a final conviction without regard to whether sentence was suspended or probation granted after such conviction. Forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, shall be equivalent to a conviction. For the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section it is irrelevant whether an offense occurred before or after conviction for a previous offense.

(2) "Appropriately marked" official police vehicle or police bicycle shall include, but not be limited to, any police vehicle or bicycle equipped with functional emergency lights or siren or both and which the emergency lights or siren or both have been activated for the purpose of signaling a driver to stop a motor vehicle.

(f) The division of vehicles of the department of revenue shall promote public awareness of the provisions of this section when persons apply for or renew such person's driver's license.

History: L. 1974, ch. 33, § 8-1568; L. 1981, ch. 42, § 2; L. 1992, ch. 239, § 29; L. 1993, ch. 291, § 4; L. 1994, ch. 291, § 3; L. 1996, ch. 180, § 2; L. 1998, ch. 145, § 1; L. 2009, ch. 132, § 2; L. 2014, ch. 76, § 1; July 1.



8-1569 Stopping, standing or parking outside of business or residence district.

8-1569. Stopping, standing or parking outside of business or residence district. (a) Outside a business or residence district no person shall stop, park or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park or so leave such vehicle off the roadway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of such stopped vehicle shall be available from a distance of two hundred (200) feet in each direction upon such highway.

(b) This section, K.S.A. 8-1571 and K.S.A. 8-1572 shall not apply to the driver of any vehicle which is disabled in such manner and to such extent that it is impossible to avoid stopping and temporarily leaving the vehicle in such position.

History: L. 1974, ch. 33, § 8-1569; July 1.



8-1570 Authority of police officer to remove vehicle in violation of 8-1569 from highway.

8-1570. Authority of police officer to remove vehicle in violation of 8-1569 from highway. (a) Whenever any police officer finds a vehicle in violation of any of the provisions of K.S.A. 8-1569, such officer is hereby authorized to move such vehicle, or require the driver or other person in charge of the vehicle to move the same, to a position off the roadway.

(b) Any police officer is hereby authorized to remove or cause to be removed to a place of safety any unattended vehicle illegally left standing upon any highway, bridge, causeway, or in any tunnel, in such position or under such circumstances as to obstruct the normal movement of traffic.

(c) Any police officer is hereby authorized to remove or cause to be removed to the nearest garage or other place of safety any vehicle found upon a highway when:

(1) Report has been made that such vehicle has been stolen or taken without the consent of its owner;

(2) The person or persons in charge of such vehicle are unable to provide for its custody or removal; or

(3) When the person driving or in control of such vehicle is arrested for an alleged offense for which the officer is required by law to take the person arrested before a judge of the district court without unnecessary delay.

History: L. 1974, ch. 33, § 8-1570; L. 1976, ch. 145, § 31; Jan. 10, 1977.



8-1571 Stopping, standing or parking prohibited in specified places.

8-1571. Stopping, standing or parking prohibited in specified places. (a) Except when necessary to avoid conflict with other traffic, or in compliance with law or the directions of a police officer or official traffic-control device, no person shall:

(1) Stop, stand or park a vehicle:

(i) On the roadway side of any vehicle stopped or parked at the edge or curb of a street;

(ii) On a sidewalk;

(iii) Within an intersection;

(iv) On a crosswalk;

(v) Between a safety zone and the adjacent curb or within thirty (30) feet of points on the curb immediately opposite the ends of a safety zone, unless a different length is indicated by signs or markings;

(vi) Alongside or opposite any street excavation or obstruction when stopping, standing or parking would obstruct traffic;

(vii) Upon any bridge or other elevated structure upon a highway or within a highway tunnel;

(viii) On any railroad tracks;

(ix) On any controlled-access highway;

(x) In the area between roadways of a divided highway, including crossovers; or

(xi) At any place where official signs prohibit stopping.

(2) Stand or park a vehicle, whether occupied or not, except momentarily to pick up or discharge a passenger or passengers:

(i) In front of a public or private driveway;

(ii) Within fifteen (15) feet of a fire hydrant;

(iii) Within twenty (20) feet of a crosswalk at an intersection;

(iv) Within thirty (30) feet upon the approach to any flashing signal, stop sign, yield sign or traffic-control signal located at the side of a roadway;

(v) Within twenty (20) feet of the driveway entrance to any fire station and on the side of a street opposite the entrance to any fire station within seventy-five (75) feet of said entrance, when properly signposted; or

(vi) At any place where official signs prohibit standing.

(3) Park a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading property or passengers:

(i) Within fifty (50) feet of the nearest rail of a railroad crossing; or

(ii) At any place where official signs prohibit parking.

(b) No person shall move a vehicle not lawfully under his or her control into any such prohibited area or away from a curb such a distance as is unlawful.

History: L. 1974, ch. 33, § 8-1571; July 1.



8-1572 Additional parking regulations; powers of secretary and local authorities.

8-1572. Additional parking regulations; powers of secretary and local authorities. (a) Except as otherwise provided in this section, every vehicle stopped or parked upon a two-way roadway shall be so stopped or parked with the right-hand wheels parallel to and within twelve (12) inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder.

(b) Except when otherwise provided by local ordinance, every vehicle stopped or parked upon a one-way roadway shall be so stopped or parked parallel to the curb or edge of the roadway, in the direction of authorized traffic movement, with its right-hand wheels within twelve (12) inches of the right-hand curb or as close as practicable to the right edge of the right-hand shoulder, or with its left-hand wheels within twelve (12) inches of the left-hand curb or as close as practicable to the left edge of the left-hand shoulder.

(c) Local authorities may permit angle parking on any roadway, except that angle parking shall not be permitted on any federal-aid or state highway, unless the secretary of transportation has determined that the roadway is of sufficient width to permit angle parking without interfering with the free movement of traffic.

(d) The secretary of transportation with respect to highways under the secretary's jurisdiction may place official traffic-control devices prohibiting, limiting or restricting the stopping, standing or parking of vehicles on any highway where, in the secretary's opinion, such stopping, standing or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon. No person shall stop, stand or park any vehicle in violation of the restrictions indicated by such devices.

History: L. 1974, ch. 33, § 8-1572; L. 1975, ch. 427, § 28; Aug. 15.



8-1573 Unattended motor vehicle.

8-1573. Unattended motor vehicle. (a) No person driving or in charge of a motor vehicle shall permit it to stand unattended without first stopping the engine, locking the ignition, removing the key from the ignition, effectively setting the brake thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway.

(b) For the purpose of this section, unattended shall not be construed to mean a motor vehicle with an engine that has been activated by a remote starter system, when the motor vehicle is locked and when the ignition keys are not in the motor vehicle.

History: L. 1974, ch. 33, § 8-1573; L. 2003, ch. 56, § 1; Apr. 24.



8-1574 Limitations on backing vehicle.

8-1574. Limitations on backing vehicle. (a) The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.

(b) The driver of a vehicle shall not back the same upon any shoulder or roadway of any controlled-access highway.

History: L. 1974, ch. 33, § 8-1574; July 1.



8-1575 Driving upon sidewalk.

8-1575. Driving upon sidewalk. No person shall drive any vehicle upon a sidewalk or sidewalk area except upon a permanent or duly authorized temporary driveway.

History: L. 1974, ch. 33, § 8-1575; July 1.



8-1576 Driving vehicle prohibited when driver's view or driving mechanism obstructed.

8-1576. Driving vehicle prohibited when driver's view or driving mechanism obstructed. (a) No person shall drive a vehicle when it is so loaded, or when there are in the front seat such a number of persons, exceeding three (3), as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver's control over the driving mechanism of the vehicle.

(b) No passenger in a vehicle shall ride in such position as to interfere with the driver's view ahead or to the sides, or to interfere with the driver's control over the driving mechanism of the vehicle.

History: L. 1974, ch. 33, § 8-1576; July 1.



8-1577 Opening and closing vehicle doors.

8-1577. Opening and closing vehicle doors. No person shall open the door of a motor vehicle on the side available to moving traffic unless and until it is reasonably safe to do so, and can be done without interfering with the movement of other traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

History: L. 1974, ch. 33, § 8-1577; July 1.



8-1578 Riding in house trailer or mobile or manufactured home prohibited.

8-1578. Riding in house trailer or mobile or manufactured home prohibited. No person or persons shall occupy a house trailer, manufactured home, as defined in subsection (a) of K.S.A. 58-4202, or mobile home, as defined in subsection (b) of K.S.A. 58-4202 while it is being moved upon a public highway.

History: L. 1974, ch. 33, § 8-1578; L. 1991, ch. 33, § 46; July 1.



8-1578a Riding on vehicle prohibited, when; exceptions.

8-1578a. Riding on vehicle prohibited, when; exceptions. (a) It shall be unlawful for any person under the age of 14 years to ride on any vehicle or upon any portion thereof not designed or intended for use of passengers when the vehicle is in motion.

(b) It shall be unlawful for the operator of any vehicle to allow any person under the age of 14 years to ride on any vehicle or upon any portion thereof not designed or intended for the use of passengers when the vehicle is in motion.

(c) This section shall not apply to:

(1) An employee under the age of 14 years engaged in the necessary discharge of the employee's duty within truck bodies in space intended for merchandise or cargo; or

(2) when the vehicle is being operated in parades, caravans or exhibitions which are officially authorized or otherwise permitted by law.

(d) The provisions of subsections (a) and (b) shall apply only when a vehicle is being operated within the corporate limits of a city or on the state highway system.

History: L. 1992, ch. 317, § 5; July 1.



8-1579 Driving in defiles or canyons or on steep grades.

8-1579. Driving in defiles or canyons or on steep grades. The driver of a motor vehicle traveling through defiles or canyons or on highways with steep grades shall hold such motor vehicle under control and as near the right-hand edge of the roadway as reasonably possible and, except when driving entirely to the right of the center of the roadway, shall give audible warning with the horn of such motor vehicle upon approaching any curve where the view is obstructed within a distance of two hundred (200) feet along the highway.

History: L. 1974, ch. 33, § 8-1579; July 1.



8-1580 Coasting prohibited.

8-1580. Coasting prohibited. (a) The driver of any motor vehicle when traveling upon a down grade shall not coast with the gears or transmission of such vehicle in neutral.

(b) The driver of a truck or bus when traveling upon a down grade shall not coast with the clutch disengaged.

History: L. 1974, ch. 33, § 8-1580; July 1.



8-1581 Following fire apparatus prohibited.

8-1581. Following fire apparatus prohibited. The driver of any vehicle other than one on official business shall not follow any fire apparatus traveling in response to a fire alarm closer than five hundred (500) feet or stop such vehicle within five hundred (500) feet of any fire apparatus stopped in answer to a fire alarm.

History: L. 1974, ch. 33, § 8-1581; July 1.



8-1582 Driving over fire hose prohibited.

8-1582. Driving over fire hose prohibited. No vehicle shall be driven over any unprotected hose of a fire department when laid down on any street, private road or driveway to be used at any fire or alarm of fire, without the consent of the fire department official in command.

History: L. 1974, ch. 33, § 8-1582; July 1.



8-1583 Putting glass, etc., on highway prohibited.

8-1583. Putting glass, etc., on highway prohibited. (a) No person shall throw or deposit upon any highway any glass bottle, glass, nails, tacks, wire, cans or any other substance likely to injure any person, animal or vehicle upon such highway.

(b) Any person who drops, or permits to be dropped or thrown, upon any highway any destructive or injurious material shall immediately remove the same or cause it to be removed.

(c) Any person removing a wrecked or damaged vehicle from a highway shall remove any glass or other injurious substance dropped upon the highway from such vehicle.

History: L. 1974, ch. 33, § 8-1583; July 1.



8-1584 Restrictions on driving into intersection or crosswalk or onto railroad grade crossing.

8-1584. Restrictions on driving into intersection or crosswalk or onto railroad grade crossing. No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk or railroad grade crossing to accommodate the vehicle he or she is operating without obstructing the passage of other vehicles, pedestrians or railroad trains notwithstanding any traffic-control signal indication to proceed.

History: L. 1974, ch. 33, § 8-1584; July 1.



8-1585 Limitations on operation of snowmobile.

8-1585. Limitations on operation of snowmobile. No person shall operate a snowmobile on any controlled-access highway. No person shall operate a snowmobile on any other highway, except when crossing the highway at a right angle, or when use of the highway by other motor vehicles is impossible because of snow, or when such operation is authorized by the authority having jurisdiction over the highway.

History: L. 1974, ch. 33, § 8-1585; July 1.



8-1586 Unlawful acts; application of regulations.

8-1586. Unlawful acts; application of regulations. (a) Violation of any provision of K.S.A. 8-1587 to 8-1592, inclusive, and amendments thereto, is a traffic infraction.

(b) The parent of any child and the guardian of any ward shall not authorize or knowingly permit any such child or ward to violate any of the provisions of K.S.A. 8-1587 to 8-1592, inclusive.

(c) The provisions of K.S.A. 8-1587 to 8-1592, inclusive, which are applicable to bicycles shall apply whenever a bicycle is operated upon any highway or upon any path set aside for the exclusive use of bicycles, subject to those exceptions stated herein.

History: L. 1974, ch. 33, § 8-1586; L. 1975, ch. 39, § 14; L. 1984, ch. 39, § 10; Jan. 1, 1985.



8-1587 Traffic laws apply to persons riding bicycles.

8-1587. Traffic laws apply to persons riding bicycles. Every person riding a bicycle upon a roadway shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of a vehicle by this act, except as otherwise provided in K.S.A. 8-1586 to 8-1592, inclusive, and except as to those provisions of this act which by their nature can have no application.

History: L. 1974, ch. 33, § 8-1587; L. 1975, ch. 39, § 15; April 19.



8-1588 Riding on bicycles.

8-1588. Riding on bicycles. (a) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto.

(b) No bicycle shall be used to carry more persons at one time than the number for which it is designed and equipped.

History: L. 1974, ch. 33, § 8-1588; July 1.



8-1589 Same; clinging to other vehicles prohibited.

8-1589. Same; clinging to other vehicles prohibited. No person riding upon any bicycle, coaster, roller skates, sled or toy vehicle shall attach the same, himself or herself to any vehicle upon a roadway.

History: L. 1974, ch. 33, § 8-1589; July 1.



8-1590 Riding on bicycles or mopeds; riding on roadways and bicycle paths.

8-1590. Riding on bicycles or mopeds; riding on roadways and bicycle paths. (a) Every person operating a bicycle or a moped upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as near to the right side of the roadway as practicable, except under any of the following situations when: (1) Overtaking and passing another bicycle or vehicle proceeding in the same direction; (2) preparing for a left turn at an intersection or into a private road or driveway; or (3) reasonably necessary to avoid conditions including, but not limited to, fixed or moving objects, parked or moving bicycles, bicycles, pedestrians, animals, surface hazards or narrow width lanes that make it unsafe to continue along the right-hand edge of the roadway.

(b) Any person operating a bicycle or a moped upon a one-way highway with two or more marked traffic lanes may ride as near to the left side of the roadway as practicable.

(c) Persons riding bicycles upon a roadway shall not ride more than two abreast, except on paths or parts of roadways set aside for the exclusive use of bicycles.

(d) Wherever a usable path for bicycles has been provided adjacent to a roadway, bicycle riders shall use such path and shall not use the roadway.

(e) For purposes of this section, "narrow width lane" means a lane that is too narrow for a bicycle and a vehicle to travel safely side-by-side within the lane.

History: L. 1974, ch. 33, § 8-1590; L. 1995, ch. 188, § 7; July 1.



8-1591 Same; carrying articles.

8-1591. Same; carrying articles. No person operating a bicycle shall carry any package, bundle or article which prevents the driver from keeping at least one (1) hand upon the handlebars.

History: L. 1974, ch. 33, § 8-1591; July 1.



8-1592 Lamps, brakes and other equipment on bicycles.

8-1592. Lamps, brakes and other equipment on bicycles. (a) Every bicycle when in use at nighttime shall be equipped with a lamp on the front which shall emit a white light visible from a distance of at least five hundred (500) feet to the front and with a red reflector on the rear of a type approved by the secretary of transportation which shall be visible from all distances from one hundred (100) feet to six hundred (600) feet to the rear when directly in front of lawful lower beams of head lamps on a motor vehicle. A lamp emitting a red light visible from a distance of five hundred (500) feet to the rear may be used in addition to the red reflector.

(b) Every bicycle shall be equipped with a brake which will enable the operator to make the braked wheels skid on dry, level, clean pavement.

(c) No person shall sell a pedal for use on a bicycle, unless such pedal is equipped with a reflector of a type approved by the secretary of transportation which is visible from the front and rear of the bicycle to which it is attached during darkness from a distance of two hundred (200) feet, and no person shall sell a new bicycle, unless it is equipped with pedals meeting the requirements of this subsection.

History: L. 1974, ch. 33, § 8-1592; L. 1975, ch. 427, § 29; Aug. 15.



8-1592a Application of 8-1586 to 8-1592 to motorized bicycles.

8-1592a. Application of 8-1586 to 8-1592 to motorized bicycles. The provisions of K.S.A. 8-1586 to 8-1592, inclusive, shall be applicable to motorized bicycles, and every person operating a motorized bicycle shall be subject to the provisions thereof.

History: L. 1976, ch. 42, § 6; Jan. 1, 1977.



8-1592b Electric-assisted bicycles; traffic law application; no registration or driver's license required.

8-1592b. Electric-assisted bicycles; traffic law application; no registration or driver's license required. Vehicle registration and driver's license shall not be required for operation of an electric-assisted bicycle. Traffic regulations applicable to bicycles shall apply to electric-assisted bicycles, except tricycles with no brake horsepower.

History: L. 1980, ch. 42, § 4; L. 2000, ch. 179, § 21; July 1.



8-1593 Rights and duties of persons riding motorcycles.

8-1593. Rights and duties of persons riding motorcycles. Every person operating a motorcycle shall be granted all of the rights and shall be subject to all of the duties applicable to the driver of any other vehicle under this act, except as provided in K.S.A. 8-1594 to 8-1598, inclusive, of this article and except as to those provisions of this act which by their nature can have no application.

History: L. 1974, ch. 33, § 8-1593; July 1.



8-1594 Operation of motorcycles.

8-1594. Operation of motorcycles. (a) A person operating a motorcycle shall ride only upon the permanent and regular seat attached thereto, and such operator shall not carry any other person nor shall any other person ride on a motorcycle, unless such motorcycle is designed to carry more than one person, in which event a passenger may ride upon the permanent and regular seat if designed for two persons, or upon another seat firmly attached to the motorcycle at the rear or side of the operator.

(b) A person shall ride upon a motorcycle only while sitting astride the seat, facing forward, with one leg on each side of the motorcycle. This subsection shall not apply to any person riding within an autocycle.

(c) No person shall operate a motorcycle while carrying any package, bundle, or other article which prevents such person from keeping both hands on the handlebars.

(d) No operator shall carry any person, nor shall any person ride, in a position that will interfere with the operation or control of the motorcycle or the view of the operator.

History: L. 1974, ch. 33, § 8-1594; L. 2015, ch. 48, § 6; May 14.



8-1595 Same; roadways laned for traffic.

8-1595. Same; roadways laned for traffic. (a) All motorcycles are entitled to full use of a lane, and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane. This subsection shall not apply to motorcycles operated two (2) abreast in a single lane.

(b) The operator of a motorcycle shall not overtake and pass in the same lane occupied by the vehicle being overtaken.

(c) No person shall operate a motorcycle between lanes of traffic or between adjacent lines or rows of vehicles.

(d) Motorcycles shall not be operated more than two (2) abreast in a single lane.

(e) Subsections (b) and (c) shall not apply to police officers in the performance of their official duties.

History: L. 1974, ch. 33, § 8-1595; July 1.



8-1596 Same; clinging to other vehicles prohibited.

8-1596. Same; clinging to other vehicles prohibited. No person riding upon a motorcycle shall attach himself, herself or the motorcycle to any other vehicle on a roadway.

History: L. 1974, ch. 33, § 8-1596; July 1.



8-1597 Same; equipment on motorcycles for passengers.

8-1597. Same; equipment on motorcycles for passengers. Any motorcycle carrying a passenger, other than in a sidecar or enclosed cab, shall be equipped with a seat and footrests for such passenger.

History: L. 1974, ch. 33, § 8-1597; L. 2006, ch. 219, § 1; July 1.



8-1598 Operation of motorcycles; equipment required for operators and riders.

8-1598. Operation of motorcycles; equipment required for operators and riders. (a) No person under the age of 18 years shall operate or ride upon a motorcycle or a motorized bicycle, unless wearing a helmet which complies with minimum guidelines established by the national highway traffic safety administration pursuant to the national traffic and motor vehicle safety act of 1966 for helmets designed for use by motorcyclists and other motor vehicle users.

(b) No person shall allow or permit any person under the age of 18 years to: (1) Operate a motorcycle or motorized bicycle or to ride as a passenger upon a motorcycle or motorized bicycle without being in compliance with the provisions of subsection (a); or (2) operate a motorcycle or to ride as a passenger upon a motorcycle without being in compliance with the provisions of subsection (c).

(c) (1) No person shall operate a motorcycle unless such person is wearing an eye-protective device which shall consist of protective glasses, goggles or transparent face shields which are shatter proof and impact resistant, except when the motorcycle is equipped with a windscreen which has a minimum height of 10 inches measured from the center of the handlebars.

(2) No person under the age of 18 years shall ride as a passenger on a motorcycle unless such person is wearing an eye-protective device which shall consist of protective glasses, goggles or transparent face shields which are shatter proof and impact resistant.

(d) This section shall not apply to persons riding within an enclosed cab, an autocycle or on a golf cart, nor shall it apply to any person operating or riding any industrial or cargo-type vehicle having three wheels and commonly known as a truckster.

History: L. 1974, ch. 33, § 8-1598; L. 1975, ch. 427, § 30; L. 1976, ch. 51, § 1; L. 1979, ch. 41, § 1; L. 1982, ch. 36, § 1; L. 1997, ch. 80, § 2; L. 2010, ch. 151, § 3; L. 2015, ch. 48, § 4; May 14.



8-1599 Transportation of liquor in opened containers unlawful; exceptions; penalty; report of prior convictions; city or county not prohibited from enacting comparable ordinance or resolution, requirements.

8-1599. Transportation of liquor in opened containers unlawful; exceptions; penalty; report of prior convictions; city or county not prohibited from enacting comparable ordinance or resolution, requirements. (a) As used in this section, "alcoholic beverage" means any alcoholic liquor, as defined by K.S.A. 41-102, and amendments thereto, or any cereal malt beverage, as defined by K.S.A. 41-2701, and amendments thereto.

(b) No person shall transport in any vehicle upon a highway or street any alcoholic beverage unless such beverage is:

(1) In the original unopened package or container, the seal of which has not been broken and from which the original cap, cork or other means of closure has not been removed;

(2) (A) in the locked rear trunk or rear compartment, or any locked outside compartment which is not accessible to any person in the vehicle while it is in motion; or

(B) if a motor vehicle is not equipped with a trunk, behind the last upright seat or in an area not normally occupied by the driver or a passenger; or

(3) in the exclusive possession of a passenger in a vehicle which is a recreational vehicle, as defined by K.S.A. 75-1212, and amendments thereto, or a bus, as defined by K.S.A. 8-1406, and amendments thereto, who is not in the driving compartment of such vehicle or who is in a portion of such vehicle from which the driver is not directly accessible.

(c) Violation of this section is a misdemeanor punishable by a fine of not more than $200 or by imprisonment for not more than six months, or both.

(d) Except as provided in subsection (f) upon conviction or adjudication of a second or subsequent violation of this section, the judge, in addition to any other penalty or disposition ordered pursuant to law, shall suspend the person's driver's license or privilege to operate a motor vehicle on the streets and highways of this state for one year.

(e) Upon suspension of a license pursuant to this section, the court shall require the person to surrender the license to the court, which shall transmit the license to the division of motor vehicles of the department of revenue, to be retained until the period of suspension expires. At that time, the licensee may apply to the division for return of the license. If the license has expired, the person may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the person's privilege to operate a motor vehicle is in effect.

(f) As used in this section, "highway" and "street" have the meanings provided by K.S.A. 8-1424 and 8-1473, and amendments thereto.

(g) In lieu of suspending the driver's license or privilege to operate a motor vehicle on the highways of this state of any person convicted of violating this section, as provided in subsection (d), the judge of the court in which such person was convicted may enter an order which places conditions on such person's privilege of operating a motor vehicle on the highways of this state, a certified copy of which such person shall be required to carry any time such person is operating a motor vehicle on the highways of this state. Any such order shall prescribe the duration of the conditions imposed, which in no event shall be for a period of more than one year for a second violation.

Upon entering an order restricting a person's license hereunder, the judge shall require such person to surrender such person's driver's license to the judge who shall cause it to be transmitted to the division of vehicles, together with a copy of the order. Upon receipt thereof, the division of vehicles shall issue without charge a driver's license which shall indicate on its face that conditions have been imposed on such person's privilege of operating a motor vehicle and that a certified copy of the order imposing such conditions is required to be carried by the person for whom the license was issued any time such person is operating a motor vehicle on the highways of this state. If the person convicted is a nonresident, the judge shall cause a copy of the order to be transmitted to the division and the division shall forward a copy of it to the motor vehicle administrator, of such person's state of residence. Such judge shall furnish to any person whose driver's license has had conditions imposed on it under this section a copy of the order, which shall be recognized as a valid Kansas driver's license until such time as the division shall issue the restricted license provided for in this section.

Upon expiration of the period of time for which conditions are imposed pursuant to this subsection, the licensee may apply to the division for the return of the license previously surrendered by such licensee. In the event such license has expired, such person may apply to the division for a new license, which shall be issued immediately by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless such person's privilege to operate a motor vehicle on the highways of this state has been suspended or revoked prior thereto. If any person shall violate any of the conditions imposed under this subsection, such person's driver's license or privilege to operate a motor vehicle on the highways of this state shall be revoked for a period of not less than 60 days nor more than one year by the judge of the court in which such person is convicted of violating such conditions.

(h) It shall be an affirmative defense to any prosecution under this section that an occupant of the vehicle other than the defendant was in exclusive possession of the alcoholic liquor.

(i) The court shall report to the division every conviction of a violation of this section or of a city ordinance or county resolution that prohibits the acts prohibited by this section. Prior to sentencing under the provisions of this section, the court shall request and shall receive from the division a record of all prior convictions obtained against such person for any violations of any of the motor vehicle laws of this state.

(j) For the purpose of determining whether a conviction is a first, second or subsequent conviction in sentencing under this section:

(1) "Conviction" includes being convicted of a violation of an ordinance of any city, or resolution of any county, which prohibits the acts that this section prohibits;

(2) only convictions occurring in the immediately preceding five years, including prior to the effective date of this act, shall be taken into account, but the court may consider other prior convictions in determining the sentence to be imposed within the limits provided for a first, second or subsequent offender, whichever is applicable; and

(3) it is irrelevant whether an offense occurred before or after conviction for a previous offense.

(k) This section shall not be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited by this section as unlawful or prohibited in such city or county and prescribing penalties for violation thereof, but such ordinance or resolution shall provide for suspension or restriction of driving privileges as provided by this section and the convicting court shall be required to report convictions for violations of such ordinance or resolution as provided by subsection (i).

(l) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 1949, ch. 242, § 93; L. 1981, ch. 201, § 1; L. 1993, ch 259, § 12; L. 1993, ch. 291, § 274; L. 1994, ch. 353, § 15; L. 2006, ch. 206, § 8; July 1.



8-15,100 Operation of all-terrain vehicles; where; when; exceptions.

8-15,100. Operation of all-terrain vehicles; where; when; exceptions. (a) Except as provided in subsection (b), it shall be unlawful for any person to operate an all-terrain vehicle: (1) On any interstate highway, federal highway or state highway; or (2) within the corporate limits of any city unless authorized by such city.

(b) Notwithstanding the provisions of subsection (a), all-terrain vehicles owned and operated by a county noxious weed department, or all-terrain vehicles owned and operated by persons contracting with a county noxious weed department or the Kansas department of transportation may be allowed to operate such all-terrain vehicles upon the right-of-way of any federal highway or state highway for the purpose of eradicating noxious weeds and such all-terrain vehicles may be operated incidentally upon such federal highway or state highway.

(c) No all-terrain vehicle shall be operated on any public highway, street or road between sunset and sunrise unless equipped with lights as required by law for motorcycles.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 1996, ch. 220, § 2; L. 2007, ch. 140, § 7; July 1.



8-15,101 Unlawful operation of low-speed vehicle.

8-15,101. Unlawful operation of low-speed vehicle. (a) It shall be unlawful for any person to operate a low-speed vehicle on any street or highway with a posted speed limit greater than 40 miles per hour.

(b) The provisions of subsection (a), shall not prohibit a low-speed vehicle from crossing a street or highway with a posted speed limit in excess of 40 miles per hour.

(c) This section shall be a part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2000, ch. 179, § 3; July 1.



8-15,102 Littering.

8-15,102. Littering. (a) No person shall throw, place or drop litter or allow litter to be thrown, placed or dropped from a motor vehicle onto or upon any highway, road or street. The driver of the vehicle may be cited for any litter thrown, placed or dropped from the motor vehicle, unless any other person in the motor vehicle admits to or is identified as having committed the act.

(b) "Litter" means rubbish, refuse, waste material, garbage, trash or debris of whatever kind or description and includes improperly discarded paper, metal, plastic or glass.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2004, ch. 163, § 1; July 1.



8-15,103 Failure to obey school crossing guard.

8-15,103. Failure to obey school crossing guard. (a) No person shall willfully fail or refuse to comply with any lawful order or direction of any uniformed school crossing guard invested by law with authority to direct, control or regulate traffic.

(b) This section shall be part of and supplemental to the uniform act regulating traffic.

History: L. 2006, ch. 134, § 1; July 1.



8-15,104 School crossing guards; appointment; training; limitations.

8-15,104. School crossing guards; appointment; training; limitations. (a) The governing body of any school district, nonpublic school, city, township located in a county designated as an urban area pursuant to K.S.A. 19-2654, and amendments thereto, or county is hereby authorized to appoint and equip volunteers and designated employees of such school district, nonpublic school, city, township or county, and may provide training to such volunteers and employees as school crossing guards, as defined in K.S.A. 2016 Supp. 8-1492, and amendments thereto, and is further hereby authorized to retain any other individual, firm, partnership, corporation, public agency or other association of persons, by contract for services to direct traffic at school crossings, streets and highways in the vicinity of schools and bus stops, by means of lawful orders, signs or semaphores. Such persons shall wear a distinctive garb or insignia indicating such appointment.

(b) School crossing guards shall not have the power to issue citations or the power to arrest provided to law enforcement officers.

History: L. 2006, ch. 134, § 3; L. 2014, ch. 60, § 1; Apr. 24.



8-15,106 Operation of micro utility trucks; where; when.

8-15,106. Operation of micro utility trucks; where; when. (a) It shall be unlawful for any person to operate a micro utility truck: (1) On any interstate highway, federal highway or state highway; or (2) on any public highway or street within the corporate limits of any city unless authorized by such city.

(b) No micro utility truck shall be operated on any public highway or street, unless such truck complies with the equipment requirements under article 17 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

(c) The provisions of subsection (a), shall not prohibit a micro utility truck from crossing a federal or state highway.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2008, ch. 167, § 2; July 1.



8-15,107 Removal of vehicles obstructing traffic; requirements.

8-15,107. Removal of vehicles obstructing traffic; requirements. (a) Except in the case of an accident involving death or apparent injury of any person, or the transportation of hazardous material, the owner or driver of a vehicle which obstructs the regular flow of traffic on any interstate highway, U.S. highway, or any multilane or divided roadway, shall make every reasonable effort to move the vehicle from the roadway, if, moving the vehicle may be done safely, does not require towing and may be operated under its own power without further damage to the vehicle or the roadway and without endangering other vehicles or persons upon the roadway.

(b) Except in the case of an accident involving death or apparent injury of any person or the transportation of hazardous material, authorized employees or agents of the Kansas department of transportation, Kansas highway patrol or other law enforcement agency without the consent of the driver or owner of the vehicle or property, may require, assist in or cause the removal from the roadway any vehicle, debris or any other property which is obstructing the regular flow of traffic, creating or aggravating an emergency situation or otherwise endangering public safety.

(c) No state, county or municipal agency nor their authorized employees or agents shall be held liable for any damages resulting from the reasonable exercise of authority granted under this section.

(d) Notwithstanding the provisions of this section, a driver is required to comply with the applicable provisions of K.S.A. 8-1601 et seq., and amendments thereto.

(e) From and after July 1, 2009, and prior to July 1, 2010, a law enforcement officer shall issue a warning citation to anyone violating subsection (a).

(f) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2009, ch. 6, § 1; July 1.



8-15,108 Operation of golf cart; where; when.

8-15,108. Operation of golf cart; where; when. (a) It shall be unlawful for any person to operate a golf cart: (1) On any interstate highway, federal highway or state highway; (2) on any public highway or street within the corporate limits of any city unless authorized by such city; or (3) on any street or highway with a posted speed limit greater than 30 miles per hour.

(b) The provisions of subsection (a) shall not prohibit a golf cart from crossing a federal or state highway or a street or highway with a posted speed limit in excess of 30 miles per hour.

(c) A golf cart shall be operated on any public street or highway only during the hours between sunrise and sunset.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2009, ch. 119, § 2; July 1.



8-15,109 Operation of work-site utility vehicle; where; when.

8-15,109. Operation of work-site utility vehicle; where; when. (a) It shall be unlawful for any person to operate a work-site utility vehicle: (1) On any interstate highway, federal highway or state highway; or (2) within the corporate limits of any city unless authorized by such city.

(b) No work-site utility vehicle shall be operated on any public highway, street or road between sunset and sunrise unless equipped with lights as required by law for motorcycles.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2009, ch. 119, § 3; July 1.



8-15,110 Covering license plate with plastic-like material.

8-15,110. Covering license plate with plastic-like material. (a) It shall be unlawful for any person to attach and display on any vehicle a license plate, as required under article 1 of chapter 8 of the Kansas Statutes Annotated, which is covered, in whole or in part, with any clear or opaque material or any other plastic-like material that affects the plate's visibility or reflectivity.

(b) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2010, ch. 151, § 1; July 1.



8-15,111 Text messaging, prohibited; exceptions.

8-15,111. Text messaging, prohibited; exceptions. (a) As used in this section:

(1) "Wireless communication device" means any wireless electronic communication device that provides for voice or data communication between two or more parties, including, but not limited to, a mobile or cellular telephone, a text messaging device, a personal digital assistant that sends or receives messages, an audio-video player that sends or receives messages or a laptop computer. "Wireless communication device" does not include a device which is voice-operated and which allows the user to send or receive a text based communication without the use of either hand, except to activate or deactivate a feature or function.

(2) "Write, send or read a written communication" means using a wireless communication device to manually type, send or read a written communication, including, but not limited to, a text message, instant message or electronic mail.

(b) Except as provided in subsections (c) and (d), no person shall operate a motor vehicle on a public road or highway while using a wireless communications device to write, send or read a written communication.

(c) The provisions of subsection (b) shall not apply to:

(1) A law enforcement officer or emergency service personnel acting within the course and scope of the law enforcement officer's or emergency service personnel's employment;

(2) a motor vehicle stopped off the regular traveled portion of the roadway;

(3) a person who reads, selects or enters a telephone number or name in a wireless communications device for the purpose of making or receiving a phone call;

(4) a person who receives an emergency, traffic or weather alert message; or

(5) a person receiving a message related to the operation or navigation of the motor vehicle.

(d) The provisions of subsection (b) shall not prohibit a person from using a wireless communications device while operating a moving motor vehicle to:

(1) Report current or ongoing illegal activity to law enforcement;

(2) prevent imminent injury to a person or property; or

(3) relay information between transit or for-hire operator and the operator's dispatcher, in which the device is permanently affixed to the motor vehicle.

(e) From and after the effective date of this act and prior to January 1, 2011, a law enforcement officer shall issue a warning citation to anyone violating subsection (b).

(f) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2010, ch. 151, § 2; July 1.






Article 16 UNIFORM ACT REGULATING TRAFFIC; ACCIDENTS AND ACCIDENT REPORTS

8-1601 Application of sections in article 16.

8-1601. Application of sections in article 16. The provisions of this article shall apply upon highways and elsewhere throughout the state.

History: L. 1974, ch. 33, § 8-1601; July 1.



8-1602 Accident involving death or personal injury; duties of drivers, reports; penalties for violations; revocation of license, permit or driving privileges.

8-1602. Accident involving death or personal injury; duties of drivers, reports; penalties for violations; revocation of license, permit or driving privileges. (a) The driver of any vehicle involved in an accident resulting in injury to, great bodily harm to or death of any person or damage to any attended vehicle or property shall immediately stop such vehicle at the scene of such accident, or as close thereto as possible, but shall then immediately return to and in every event shall remain at the scene of the accident until the driver has fulfilled the requirements of K.S.A. 8-1604, and amendments thereto.

(b) A person who violates subsection (a) when an accident results in:

(1) Total property damages of less than $1,000 shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in K.S.A. 8-2116, and amendments thereto.

(2) Injury to any person or total property damages in excess of $1,000 or more shall be guilty of a class A person misdemeanor.

(3) Great bodily harm to any person shall be guilty of a severity level 8, person felony.

(4) The death of any person shall be guilty of a severity level 6, person felony, except as provided in subsection (a)(5) [(b)(5)].

(5) The death of any person, if the person knew or reasonably should have known that such accident resulted in injury or death, shall be a level 5, person felony.

(c) The director may revoke the license or permit to drive or any nonresident operating privilege of any person so convicted.

(d) The driver shall comply with the provisions of K.S.A. 2016 Supp. 8-15,107, and amendments thereto.

History: L. 1974, ch. 33, § 8-1602; L. 2006, ch. 182, § 1; L. 2011, ch. 80, § 1; July 1.



8-1604 Duty of driver to give certain information after accident; failure to provide proof of liability insurance or financial security; duty to render aid after accident; proof of liability insurance or financial security by electronic means, restrictions.

8-1604. Duty of driver to give certain information after accident; failure to provide proof of liability insurance or financial security; duty to render aid after accident; proof of liability insurance or financial security by electronic means, restrictions. (a) (1) The driver of any vehicle involved in an accident resulting in injury to or death of any person, or damage to any attended vehicle or property, shall give such driver's name, address and the registration number of the vehicle such driver is driving, and upon request shall exhibit such driver's license or permit to drive, the name of the company with which there is in effect a policy of motor vehicle liability insurance covering the vehicle involved in the accident and the policy number of such policy to any person injured in such accident or to the driver or occupant of or person attending any vehicle or other property damaged in such accident, and shall give such information and upon request exhibit such license or permit and the name of the insurer and policy number to any police officer at the scene of the accident or who is investigating the accident.

(2) Such driver, insofar as possible, shall immediately make efforts to determine whether any person involved in such accident was injured or killed, and shall render to any person injured in such accident reasonable assistance, including the carrying, or the making of arrangements for the carrying of such person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that such treatment is necessary, or if such carrying is requested by the injured person.

(b) If no police officer is present, the driver of any vehicle involved in such accident, or any occupant of such vehicle 18 years of age or older, shall immediately report such accident, by the quickest available means of communication, to the nearest office of a duly authorized police authority if:

(1) There is apparently property damage of $1,000 or more;

(2) any person involved in the accident is injured or killed; or

(3) the persons specified in subsection (a) are not present or in condition to receive such information.

(c) Unless the insurance company subsequently submits an insurance verification form indicating that insurance was not in force, no person charged with failing to provide the name of such person's insurance company and policy number as required in subsection (a), shall be convicted if such person produces in court, within 10 days of the date of arrest or of issuance of the citation, evidence of financial security for the motor vehicle operated, which was valid at the time of arrest or of issuance of the citation. For the purpose of this subsection, evidence of financial security shall be provided by a policy of motor vehicle liability insurance, an identification card or certificate of insurance issued to the policyholder by the insurer which provides the name of the insurer, the policy number, make and year of the vehicle and the effective and expiration dates of the policy, or a certificate of self-insurance signed by the commissioner of insurance. Such evidence also may be produced by displaying on a cellular phone or other type of portable electronic device evidence of financial security required by this subsection. Any person to whom such evidence of financial security is displayed shall view only such evidence of financial security. Such person shall be prohibited from viewing any other content or information stored on such cellular phone or other portable electronic devices. Upon the production in court of evidence of financial security, the court shall record the information displayed thereon on the insurance verification form prescribed by the secretary of revenue, immediately forward such form to the department of revenue, and stay any further proceedings on the matter pending a request from the prosecuting attorney that the matter be set for trial. Upon receipt of such form the department shall mail the form to the named insurance company for verification that insurance was in force on the date indicated on the form. It shall be the duty of insurance companies to notify the department within 30 calendar days of the receipt of such forms of any insurance that was not in force on the date specified. Upon return of any form to the department indicating that insurance was not in force on such date, the department shall immediately forward a copy of such form to the office of the prosecuting attorney or the city clerk of the municipality in which such prosecution is pending when the prosecuting attorney is not ascertainable. Receipt of any completed form indicating that insurance was not in effect on the date specified shall be prima facie evidence of failure to provide proof of financial security and violation of this section. A request that the matter be set for trial shall be made immediately following the receipt by the prosecuting attorney of a copy of the form from the department of revenue indicating that insurance was not in force. Any charge hereunder shall be dismissed if no request for a trial setting has been made within 60 days of the date evidence of financial security was produced in court.

History: L. 1974, ch. 33, § 8-1604; L. 1978, ch. 38, § 1; L. 1984, ch. 174, § 1; L. 1988, ch. 161, § 1; L. 1996, ch. 51, § 1; L. 2011, ch. 80, § 2; L. 2013, ch. 19, § 2; July 1.



8-1605 Duty of driver upon damaging unattended vehicle or other property; misdemeanor.

8-1605. Duty of driver upon damaging unattended vehicle or other property; misdemeanor. (a) The driver of any vehicle which collides with or is involved in an accident with any vehicle or other property which is unattended, resulting in any damage to such other vehicle or property, shall immediately stop and shall then and there either locate and notify the operator or owner of such vehicle or other property of such driver's name, address and the registration number of the vehicle such driver was driving, or shall attach securely in a conspicuous place in or on such vehicle or other property a written notice giving such driver's name, address and the registration number of the vehicle such driver was driving, and without unnecessary delay shall notify the nearest office of a duly authorized police authority. Violation of this subsection is a misdemeanor and, upon conviction shall be punished as provided in K.S.A. 8-2116, and amendments thereto.

(b) The driver under subsection (a), if possible, shall comply with the provisions of K.S.A. 2016 Supp. 8-15,107, and amendments thereto.

History: L. 1974, ch. 33, § 8-1605; L. 1984, ch. 39, § 11; L. 2009, ch. 6, § 3; L. 2011, ch. 80, § 3; July 1.



8-1607 Division may require driver or owner to submit written accident report.

8-1607. Division may require driver or owner to submit written accident report. The division may require any driver or owner of a vehicle involved in an accident to file a written report whenever the division deems it necessary to satisfy the requirements of any other provision of law.

History: L. 1974, ch. 33, § 8-1607; L. 1978, ch. 38, § 3; July 1.



8-1608 False information or report concerning accident; misdemeanor.

8-1608. False information or report concerning accident; misdemeanor. A person shall not give information in oral or written reports, as required in this article, knowing or having reason to believe that such information is false. Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1608; L. 1984, ch. 39, § 13; Jan. 1, 1985.



8-1609 Failure to report; suspension of driver's license; penalty.

8-1609. Failure to report; suspension of driver's license; penalty. The director shall suspend the license or permit to drive and any nonresident operating privileges of any person failing to report an accident as herein provided until such report has been filed, and the director may extend such suspension not to exceed thirty (30) days. Any person who shall fail to make a written report as required in this article and who shall fail to file such report with the division within the time prescribed shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in K.S.A. 8-2116.

History: L. 1974, ch. 33, § 8-1609; July 1.



8-1610 Reports by secretary of health and environment on deaths resulting from accidents.

8-1610. Reports by secretary of health and environment on deaths resulting from accidents. On or before the 10th day of each month, the secretary of health and environment shall report in writing to the department of transportation, the death of any person resulting from a vehicle accident, giving the time and place of the accident and the circumstances relating thereto.

History: L. 1974, ch. 33, § 8-1610; L. 1989, ch. 42, § 1; Jan. 1, 1990.



8-1611 Reports by law enforcement officers investigating accidents.

8-1611. Reports by law enforcement officers investigating accidents. (a) Every law enforcement officer who:

(1) Investigates a vehicle accident of which a report must be made as required in this article; or

(2) otherwise prepares a written report as a result of an investigation either at the time of and at the scene of the accident or thereafter by interviewing the participants or witnesses, when such accident under paragraphs (1) or (2) results in injury or death to any person or total damage to all property to an apparent extent of $1,000 or more, shall forward a written report of such accident to the department of transportation within 10 days after investigation of the accident.

(b) Such written reports required to be forwarded by law enforcement officers and the information contained therein shall not be privileged or held confidential.

(c) The provisions of this section shall be deemed to be satisfied by the electronic submission of reports prepared by computer and containing the information required to be included in written reports. The format of such electronic reports and the frequency of submission must be acceptable to the secretary of transportation.

History: L. 1974, ch. 33, § 8-1611; L. 1975, ch. 427, § 31; L. 1985, ch. 52, § 2; L. 1989, ch. 42, § 2; L. 2004, ch. 133, § 2; Jan. 1, 2005.



8-1612 Accident report forms; department of transportation to provide division of vehicles accident reports or data.

8-1612. Accident report forms; department of transportation to provide division of vehicles accident reports or data. (a) The department of transportation shall prepare and upon request supply to police departments, sheriffs and other appropriate agencies or individuals, forms for written accident reports as required in this article, suitable with respect to the persons required to make such reports and the purposes to be served. The written reports shall call for sufficiently detailed information to disclose, with reference to a vehicle accident, the cause, conditions then existing and the persons and vehicles involved.

(b) Every accident report required to be made in writing shall be made on the appropriate form approved by the department of transportation and shall contain all the information required therein unless not available.

(c) The department of transportation shall provide the division of vehicles with the necessary accident reports and accident data to satisfy the division's requirements as provided in K.S.A. 8-249, 40-3104 and 40-3118, and amendments thereto.

History: L. 1974, ch. 33, § 8-1612; L. 1989, ch. 42, § 3; Jan. 1, 1990.



8-1613 Tabulation and analysis of accident reports by secretary of transportation.

8-1613. Tabulation and analysis of accident reports by secretary of transportation. The secretary of transportation shall tabulate and may analyze all accident reports received in compliance with this article, and shall publish annually, or at more frequent intervals, statistical information based thereon as to the number and circumstances of vehicle accidents.

History: L. 1974, ch. 33, § 8-1613; L. 1975, ch. 427, § 32; Aug. 15.






Article 17 UNIFORM ACT REGULATING TRAFFIC; EQUIPMENT OF VEHICLES

8-1701 Scope and effect of sections in article 17; unlawful acts.

8-1701. Scope and effect of sections in article 17; unlawful acts. (a) It is unlawful for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles which does not contain those parts or is not at all times equipped with such lamps and other equipment in proper condition and adjustment as required in this article, or which is equipped in any manner in violation of any provision of any section of this article 17, or for any person to do any act forbidden or fail to perform any act required by any provision of any section of this article 17. Except as otherwise provided in K.S.A. 8-1742a, 8-1743, 8-1746 and 8-1750 to 8-1760, inclusive, and amendments thereto, any violation of this subsection (a) or of any other provision of this article 17 is a traffic infraction.

(b) Nothing contained in this article 17 shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with the provisions of this article.

(c) The provisions of this article 17 with respect to equipment required on vehicles shall not apply to implements of husbandry, road machinery, road rollers or farm tractors except as specifically made applicable in this act.

(d) The provisions of this article 17 with respect to equipment required on vehicles shall not apply to motorcycles or motor-driven cycles, except as specifically made applicable by law.

(e) A low-speed vehicle which is in compliance with the equipment requirements in 49 C.F.R. § 571.500 shall be deemed to be in compliance with the provisions of this article 17.

History: L. 1974, ch. 33, § 8-1701; L. 1984, ch. 39, § 14; L. 2000, ch. 179, § 22; July 1.



8-1702 Approval or disapproval of equipment by secretary of transportation.

8-1702. Approval or disapproval of equipment by secretary of transportation. (a) The secretary of transportation is hereby required to approve or disapprove any lighting device or other safety equipment, components or assemblies of a type for which approval is specifically required in this act within a reasonable time after such approval has been requested. Such approvals may be based upon certificates of approval and test reports furnished to the secretary by the American association of motor vehicle administrators.

(b) The secretary of transportation is further authorized to establish the procedure to be followed when request for approval of any lighting device or other safety equipment, component or assembly is submitted under this section.

(c) The secretary of transportation shall maintain and publish lists of all such devices, components or assemblies which have been approved by the secretary or under authority contained in this act.

History: L. 1974, ch. 33, § 8-1702; L. 1975, ch. 427, § 33; Aug. 15.



8-1703 When lighted lamps required.

8-1703. When lighted lamps required. (a) Every vehicle, except as provided in subsection (b), upon a highway within this state, at all times shall display lighted head and other lamps and illuminating devices as required for different classes of vehicles, subject to exceptions with respect to parked vehicles:

(1) From sunset to sunrise;

(2) when due to insufficient light or unfavorable atmospheric conditions, including smoke or fog, persons and vehicles on the highway are not clearly discernible at a distance of 1,000 feet ahead; or

(3) when windshield wipers are in continuous use as a result of rain, sleet or snow.

Stop lights, turn signals and other signaling devices shall be lighted as prescribed for the use of such devices.

(b) Motorcycles, motor-driven cycles and motorized bicycles manufactured after January 1, 1978, shall display lighted head and tail lights at all times that such vehicles are operated on any highway.

(c) Law enforcement officers shall issue a warning citation to anyone violating subsection (a)(3).

History: L. 1974, ch. 33, § 8-1703; L. 1982, ch. 45, § 1; L. 1990, ch. 49, § 1; L. 2006, ch. 182, § 3; July 1.



8-1704 Visibility distance and mounted height of lamps; method and conditions of measuring.

8-1704. Visibility distance and mounted height of lamps; method and conditions of measuring. (a) Whenever any requirement is declared in this article as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, said provisions shall apply during the times stated in K.S.A. 8-1703 in respect to a vehicle without load when upon a straight, level, unlighted highway under normal atmospheric conditions, unless a different time or condition is expressly stated.

(b) Whenever any requirement is declared in this article as to the mounted height of lamps or devices it shall mean from the center of such lamp or device to the level ground upon which the vehicle stands when such vehicle is without a load.

History: L. 1974, ch. 33, § 8-1704; July 1.



8-1705 Head lamps on motor vehicles.

8-1705. Head lamps on motor vehicles. (a) Every motor vehicle shall be equipped with at least two (2) head lamps with at least one (1) on each side of the front of the motor vehicle, which head lamps shall comply with the requirements and limitations set forth in this article.

(b) Every head lamp upon every motor vehicle manufactured or assembled after July 1, 1959, shall be located at a height of not more than fifty-four (54) inches nor less than twenty-four (24) inches to be measured as set forth in subsection (b) of K.S.A. 8-1704.

History: L. 1974, ch. 33, § 8-1705; L. 1975, ch. 39, § 16; April 19.



8-1706 Tail lamps.

8-1706. Tail lamps. (a) Every motor vehicle, trailer, semitrailer and pole trailer, and any other vehicle which is being drawn at the end of a combination of vehicles, shall be equipped with at least two (2) tail lamps mounted on the rear, which, when lighted as required in K.S.A. 8-1703, shall emit a red light plainly visible from a distance of one thousand (1,000) feet to the rear, except that passenger cars manufactured or assembled prior to July 1, 1959, shall have at least one (1) tail lamp. On a combination of vehicles, only the tail lamps on the rearmost vehicle need actually be seen from the distance specified. On vehicles equipped with more than one (1) tail lamp, the lamps shall be mounted on the same level and as widely spaced laterally as practicable.

(b) Every tail lamp upon every vehicle shall be located at a height of not more than seventy-two (72) inches nor less than fifteen (15) inches.

(c) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty (50) feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

History: L. 1974, ch. 33, § 8-1706; July 1.



8-1707 Reflectors.

8-1707. Reflectors. (a) Every motor vehicle, trailer, semitrailer and pole trailer shall carry on the rear, either as a part of the tail lamps or separately, two (2) or more red reflectors meeting the requirements of this section: Provided, That vehicles of the types mentioned in K.S.A. 8-1710 shall be equipped with reflectors meeting the requirements of subsection (a) of K.S.A. 8-1712 and subsection (a) of K.S.A. 8-1713.

(b) Every such reflector shall be mounted on the vehicle at a height not less than fifteen (15) inches nor more than sixty (60) inches measured as set forth in subsection (b) of K.S.A. 8-1704, and shall be of such size and characteristics and so mounted as to be visible at night from all distances within six hundred (600) feet to one hundred (100) feet from such vehicle when directly in front of lawful lower beams of head lamps, except that reflectors on vehicles manufactured or assembled prior to January 1, 1970, shall be visible at night from all distances within three hundred fifty (350) feet to one hundred (100) feet when directly in front of lawful upper beams of head lamps.

History: L. 1974, ch. 33, § 8-1707; July 1.



8-1708 Stop lamps and turn signals.

8-1708. Stop lamps and turn signals. (a) Every motor vehicle, trailer, semitrailer and pole trailer shall be equipped with two (2) or more stop lamps meeting the requirements of subsection (a) of K.S.A. 8-1721, except that passenger cars manufactured or assembled prior to January 1, 1953, shall be equipped with at least one stop lamp. On a combination of vehicles, only the stop lamps on the rearmost vehicle need actually be seen from the distance specified in subsection (a) of K.S.A. 8-1721.

(b) Every motor vehicle, trailer, semitrailer and pole trailer shall be equipped with electric turn signal lamps meeting the requirements of subsection (b) of K.S.A. 8-1721, except that passenger cars and trucks less than eighty (80) inches in width, manufactured or assembled prior to January 1, 1953, and vehicles registered under K.S.A. 8-194 need not be equipped with electric turn signal lamps.

History: L. 1974, ch. 33, § 8-1708; L. 1975, ch. 39, § 17; April 19.



8-1709 Application of 8-1710 to 8-1714.

8-1709. Application of 8-1710 to 8-1714. K.S.A. 8-1710, 8-1711, 8-1712, 8-1713 and 8-1714, relating to clearance lamps, marker lamps and reflectors, shall apply as stated in said sections to vehicles of the type therein enumerated, namely buses, trucks, truck-tractors, motor homes, motor vehicles with mounted truck-campers, and trailers, semitrailers and pole trailers, respectively, when operated upon any highway, and said vehicle shall be equipped as required and all lamp equipment required shall be lighted at the times mentioned in K.S.A. 8-1703. For purposes of the sections enumerated above, a truck-camper, when mounted upon a motor vehicle, shall be considered part of the permanent structure of that motor vehicle.

History: L. 1974, ch. 33, § 8-1709; July 1.



8-1710 Additional lighting equipment required on certain vehicles.

8-1710. Additional lighting equipment required on certain vehicles. In addition to other equipment required in this article, the following vehicles shall be equipped as herein stated.

(a) Buses, trucks, motor homes and motor vehicles with mounted truck-camper, 80 inches or more in overall width:

(1) On the front, two clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g);

(2) on the rear, two clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g);

(3) on each side, two side marker lamps, one at or near the front and one at or near the rear;

(4) on each side, two reflectors, one at or near the front and one at or near the rear.

(b) Trailers and semitrailers 80 inches or more in overall width, except boat trailers and house trailers for which special permits are required pursuant to K.S.A. 8-1911, and amendments thereto, for movement of such house trailers upon the highways of this state:

(1) On the front, two clearance lamps, one at each side;

(2) on the rear, two clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g);

(3) on each side, two side marker lamps, one at or near the front and one at or near the rear.

(c) Trailers and semitrailers, except boat trailers and house trailers for which special permits are required pursuant to K.S.A. 8-1911, and amendments thereto, for movement of such house trailers upon the highways of this state:

On each side, two reflectors, one at or near the front and one at or near the rear.

(d) Truck-tractors:

On the front, two cab clearance lamps, one at each side, and on vehicles manufactured or assembled after July 1, 1959, three identification lamps meeting the specifications of subsection (g).

(e) Trailers, semitrailers and pole trailers 30 feet or more in overall length:

On each side, one amber side marker lamp and one amber reflector, centrally located with respect to the length of the vehicle.

(f) Pole trailers:

(1) On each side, one amber marker lamp at or near the front of the load;

(2) one amber reflector at or near the front of the load;

(3) on the rearmost support for the load, one combination marker lamp showing amber to the front and red to the rear and side, mounted to indicate maximum width of the pole trailer.

(g) Whenever required or permitted by this article, identification lamps shall be grouped in a horizontal row, with lamp centers spaced not less than six nor more than 12 inches apart, and mounted on the permanent structure of the vehicle as close as practicable to the vertical centerline, except that where the cab of a vehicle is not more than 42 inches wide at the front roof line, a single identification lamp at the center of the cab shall be deemed to comply with the requirements for front identification lamps.

(h) Boat trailers 80 inches or more in overall width:

(1) On each side, at or near the midpoint, one clearance lamp performing the function of both a front and rear clearance lamp;

(2) on each side, two side marker lamps, one at or near the front and one at or near the rear;

(3) on each side, two reflectors, one at or near the front and one at or near the rear.

History: L. 1974, ch. 33, § 8-1710; L. 1975, ch. 38, § 1; L. 1975, ch. 39, § 18; L. 1994, ch. 342, § 2; July 1.



8-1711 Color of clearance lamps, identification lamps, side marker lamps and reflectors.

8-1711. Color of clearance lamps, identification lamps, side marker lamps and reflectors. (a) Front clearance lamps, identification lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(b) Rear clearance lamps, identification lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

History: L. 1974, ch. 33, § 8-1711; July 1.



8-1712 Mounting of reflectors, clearance lamps and side marker lamps.

8-1712. Mounting of reflectors, clearance lamps and side marker lamps. (a) Reflectors when required by K.S.A. 8-1710 shall be mounted at a height not less than twenty-four (24) inches and not more than sixty (60) inches above the ground on which the vehicle stands, except that if the highest part of the permanent structure of the vehicle is less than twenty-four (24) inches the reflector at such point shall be mounted as high as that part of the permanent structure will permit.

The rear reflectors on a pole trailer may be mounted on each side of the bolster or load.

Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp, but such reflector shall meet all the other reflector requirements of this article.

(b) Clearance lamps, so far as is practicable, shall be mounted on the permanent structure of the vehicle in such a manner as to indicate the extreme height and width of the vehicle, except that when rear identification lamps are required and are mounted as high as is practicable, rear clearance lamps may be mounted at optional height and when the mounting of front clearance lamps results in such lamps failing to indicate the extreme width of the trailer, such lamps may be mounted at optional height but must indicate, as near as practicable, the extreme width of the trailer. Clearance lamps on truck-tractors shall be located so as to indicate the extreme width of the truck-tractor cab. Clearance lamps and side marker lamps may be mounted in combination if illumination is given as required herein with reference to both.

History: L. 1974, ch. 33, § 8-1712; July 1.



8-1713 Visibility requirements for reflectors, clearance lamps, identification lamps and side marker lamps.

8-1713. Visibility requirements for reflectors, clearance lamps, identification lamps and side marker lamps. (a) Every reflector upon any vehicle referred to in K.S.A. 8-1710 shall be of such size and characteristics and so maintained as to be readily visible at nighttime from all distances within six hundred (600) feet to one hundred (100) feet from the vehicle when directly in front of lawful lower beams of head lamps, except that the visibility for reflectors on vehicles manufactured or assembled prior to January 1, 1970, shall be measured in front of lawful upper beams of head lamps. Reflectors required to be mounted on the sides of the vehicle shall reflect the required color of light to the sides, and those mounted on the rear shall reflect a red color to the rear.

(b) Front and rear clearance lamps and identification lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at all distances between five hundred (500) and fifty (50) feet from the front and rear, respectively, of the vehicle.

(c) Side marker lamps shall be capable of being seen and distinguished under normal atmospheric conditions at the times lights are required at all distances between five hundred (500) and fifty (50) feet from the side of the vehicle on which mounted.

History: L. 1974, ch. 33, § 8-1713; July 1.



8-1714 Operation of obstructed lamps not required on combination of vehicles.

8-1714. Operation of obstructed lamps not required on combination of vehicles. Whenever motor and other vehicles are operated in combination during the time that lights are required, any lamp, except tail lamps, which, by reason of its location on a vehicle of the combination, would be obscured by another vehicle of the combination, need not be lighted, but this shall not affect the requirement that lighted clearance lamps be displayed on the front of the foremost vehicle required to have clearance lamps, nor that all lights required on the rear of the rearmost vehicle of any combination shall be lighted.

History: L. 1974, ch. 33, § 8-1714; July 1.



8-1715 Lamps or flags required on projecting loads.

8-1715. Lamps or flags required on projecting loads. Whenever the load upon any vehicle extends to the rear four (4) feet or more beyond the bed or body of such vehicle, there shall be displayed at the extreme rear end of the load, at the times specified in K.S.A. 8-1703, two (2) red lamps visible from a distance of at least five hundred (500) feet to the rear, two (2) red reflectors visible at night from all distances within six hundred (600) feet to one hundred (100) feet to the rear when directly in front of lawful lower beams of head lamps and located so as to indicate maximum width, and on each side one (1) red lamp visible from a distance of at least five hundred (500) feet to the side and located so as to indicate maximum overhang. There shall be displayed at all other times on any vehicle having a load which extends beyond its sides or more than four (4) feet beyond its rear, red flags, not less than twelve (12) inches square, marking the extremities of such load, at each point where a lamp would otherwise be required by this section.

History: L. 1974, ch. 33, § 8-1715; July 1.



8-1716 Parked vehicles; lamps required; color; location; time for display of lighted lamps; depressing or dimming of head lamps.

8-1716. Parked vehicles; lamps required; color; location; time for display of lighted lamps; depressing or dimming of head lamps. (a) Every vehicle shall be equipped with one (1) or more lamps which, when lighted, shall display a white or amber light visible from a distance of one thousand (1,000) feet to the front of the vehicle, and a red light visible from a distance of one thousand (1,000) feet to the rear of the vehicle. The location of said lamp or lamps always shall be such that at least one (1) lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

(b) Whenever a vehicle is lawfully parked upon a street or highway during the hours between a half hour after sunset and a half hour before sunrise, and in the event there is sufficient light to reveal persons and vehicles within a distance of one thousand (1,000) feet upon such street or highway, no lights need be displayed upon such parked vehicle.

(c) Whenever a vehicle is parked or stopped upon a roadway or shoulder adjacent thereto, whether attended or unattended, during the hours between a half hour after sunset and a half hour before sunrise and there is insufficient light to reveal any person or object within a distance of one thousand (1,000) feet upon such highway, such vehicle so parked or stopped shall be equipped with and shall display lamps meeting the requirements of subsection (a).

(d) Any lighted head lamps upon a parked vehicle shall be depressed or dimmed.

History: L. 1974, ch. 33, § 8-1716; July 1.



8-1717 Lights, lamps and reflectors on farm tractors; slow-moving vehicle and slow-moving vehicle emblem defined; requirements for slow-moving vehicles; unlawful acts; exception.

8-1717. Lights, lamps and reflectors on farm tractors; slow-moving vehicle and slow-moving vehicle emblem defined; requirements for slow-moving vehicles; unlawful acts; exception. (a) Every farm tractor manufactured or assembled after January 1, 1975, shall be equipped with vehicular hazard warning lights of a type described in K.S.A. 8-1722, and amendments thereto, visible from a distance of not less than 1,000 feet to the front and rear in normal sunlight, which shall be displayed whenever any such vehicle is operated upon a highway.

(b) Every farm tractor manufactured or assembled after January 1, 1975, shall at all times, and every other such motor vehicle shall at all times mentioned in K.S.A. 8-1703, and amendments thereto, be equipped with lamps and reflectors as follows:

(1) At least two head lamps meeting the requirements of K.S.A. 8-1724, 8-1726 or 8-1727, and amendments thereto.

(2) At least one red lamp visible when lighted from a distance of not less than 1,000 feet to the rear mounted as far to the left of the center of the vehicle as practicable.

(3) At least two red reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of head lamps.

(c) On every combination of farm tractor and towed farm equipment or towed implement of husbandry, the farm tractor shall be equipped as required in subsections (a) and (b), and the towed unit shall be equipped at all times mentioned in K.S.A. 8-1703, and amendments thereto, with lamps and reflectors as follows:

(1) If the towed unit or its load extends more than four feet to the rear of the tractor or obscures any light thereon, the unit shall be equipped on the rear with at least one red lamp visible when lighted from a distance of not less than 1,000 feet to the rear, mounted as far to the left of the center of the towed unit as practicable, and at least two red reflectors visible from all distances within 600 feet to 100 feet to the rear when directly in front of lawful lower beams of head lamps.

(2) If the towed unit of such combination extends more than four feet to the left of the center line of the tractor, the unit shall be equipped on the front with an amber reflector visible from all distances within 600 feet to 100 feet to the front when directly in front of lawful lower beams of head lamps. This reflector shall be so positioned to indicate, as nearly as practicable, the extreme left projection of the towed unit.

(3) If the towed unit or its load obscures either of the vehicle hazard warning lights on the tractor, the towed unit shall be equipped with vehicle hazard warning lights described in subsection (a).

(d) The two red reflectors required in the preceding subsections shall be so positioned as to show from the rear, as nearly as practicable, the extreme width of the vehicle or combination carrying them. If all other requirements are met, reflective tape or paint may be used in lieu of the reflectors required by subsection (c).

(e) As used in this section:

(1) "Slow-moving vehicle" means any vehicle, farm tractor, implement of husbandry, equipment or piece of machinery designed for use at speeds of less than 25 miles per hour, or which is normally moved at speeds of less than 25 miles per hour, and includes all road construction or maintenance machinery, except when such machinery is engaged in actual construction or maintenance work and there is either a flagman or clearly visible warning signs to warn of such machinery's presence on the roadway.

(2) "Slow-moving vehicle emblem" means a triangular-shaped emblem of substantial construction having equal sides of 14 inches and an altitude of 12 inches, and such emblem shall be painted a fluorescent yellow-orange color and bordered with reflective red-colored strips having a minimum width of 13/4 inches, with the vertices of the overall triangle truncated in such a manner that the remaining altitude shall be at least 14 inches.

(f) The secretary of transportation shall approve slow-moving vehicle emblems which meet the requirements of this act, and shall compile and publish a list of approved emblems and the manufacturers thereof.

(g) A slow-moving vehicle emblem shall be mounted or affixed on the rear of the slow-moving vehicle in compliance with standard S276.2 of the American society of agricultural engineers, as such standard was revised in March, 1968.

(h) No person shall operate any slow-moving vehicle on any highway which is within the national system of interstate and defense highways, the state highway system or the state system of modern express highways and freeways, unless such vehicle is equipped with a properly mounted slow-moving vehicle emblem, which has been approved by the secretary of transportation, and which is maintained in a clean, fluorescent and reflective condition, or display a slow-moving vehicle emblem on any vehicle other than a slow-moving vehicle or display such emblem on a slow-moving vehicle which is being operated at a speed of 25 miles per hour or more, or to use such emblem in any manner other than authorized by this section.

(i) Notwithstanding the provisions of this section, a low-speed vehicle shall not be required to display a slow-moving vehicle emblem.

History: L. 1974, ch. 33, § 8-1717; L. 1975, ch. 39, § 19; L. 1975, ch. 427, § 34; L. 1984, ch. 39, § 15; L. 2000, ch. 179, § 23; July 1.



8-1718 Lamps and equipment required on implements of husbandry, road rollers, road machinery and animal-drawn vehicles.

8-1718. Lamps and equipment required on implements of husbandry, road rollers, road machinery and animal-drawn vehicles. (a) Every vehicle, including animal-drawn vehicles and vehicles referred to in subsection (c) of K.S.A. 8-1701, not specifically required by the provisions of other sections in this article to be equipped with lamps or other lighting devices, shall be equipped, at all times specified in K.S.A. 8-1703, with at least one (1) lamp displaying a white light visible from a distance of not less than one thousand (1,000) feet to the front of said vehicle, and also shall be equipped with two (2) lamps displaying red light visible from a distance of not less than one thousand (1,000) feet to the rear of said vehicle, or as an alternative, one (1) lamp displaying a red light visible from a distance of not less than one thousand (1,000) feet to the rear and two (2) red reflectors visible from all distances of six hundred (600) to one hundred (100) feet to the rear when illuminated by the lawful lower beams of head lamps.

(b) Every animal-drawn vehicle shall be equipped at all times with a slow-moving vehicle emblem complying with subsection (g) of K.S.A. 8-1717.

History: L. 1974, ch. 33, § 8-1718; July 1.



8-1719 Spot lamps, fog lamps, auxiliary passing lamps and auxiliary driving lamps.

8-1719. Spot lamps, fog lamps, auxiliary passing lamps and auxiliary driving lamps. (a) Spot lamps. Any motor vehicle may be equipped with not to exceed two (2) spot lamps. Every lighted spot lamp emitting a white light shall be so aimed and used that no part of the high intensity portion of the beam will strike the windshield, or any windows, mirror or occupant of another vehicle in motion. The limitations of this subsection shall not apply to a police vehicle used as an authorized emergency vehicle.

(b) Fog lamps. Any motor vehicle may be equipped with not to exceed two (2) fog lamps mounted on the front at a height not less than twelve (12) inches nor more than thirty (30) inches above the level surface upon which the vehicle stands and so aimed that when the vehicle is not loaded none of the high intensity portion of the light to the left of the center of the vehicle shall project, at a distance of twenty-five (25) feet ahead, higher than a level of four (4) inches below the level of the center of the lamp from which it comes. Lighted fog lamps meeting the above requirements may be used with lower head lamp beams as specified in subsection (a) (2) of K.S.A. 8-1724.

(c) Auxiliary passing lamps. Any motor vehicle may be equipped with not to exceed two (2) auxiliary passing lamps mounted on the front at a height not less than twenty-four (24) inches nor more than forty-two (42) inches above the level surface upon which the vehicle stands. The provisions of K.S.A. 8-1724 shall apply to any combination of head lamps and auxiliary passing lamps.

(d) Auxiliary driving lamps. Any motor vehicle may be equipped with not to exceed two (2) auxiliary driving lamps mounted on the front at a height not less than sixteen (16) inches nor more than forty-two (42) inches above the level surface upon which the vehicle stands. The provisions of K.S.A. 8-1724 shall apply to any combination of head lamps and auxiliary driving lamps.

History: L. 1974, ch. 33, § 8-1719; L. 1975, ch. 39, § 20; April 19.



8-1720 Lamps and lights on authorized emergency vehicles; alternately or simultaneously flashing head lamps.

8-1720. Lamps and lights on authorized emergency vehicles; alternately or simultaneously flashing head lamps. (a) Except as provided in subsection (b), every authorized emergency vehicle, in addition to any other equipment required by this act, shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall be capable of displaying to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, or in lieu thereof, any such authorized emergency vehicle shall be equipped with at least one rotating or oscillating light, which shall be mounted as high as practicable on such vehicle and which shall display to the front and rear of such vehicle a flashing red light or alternate flashes of red and white lights or red and blue lights in combination. All lights required or authorized by this subsection shall have sufficient intensity to be visible at 500 feet in normal sunlight. Every authorized emergency vehicle may, but need not, be equipped with head lamps which alternately flash or simultaneously flash.

(b) A police vehicle when used as an authorized emergency vehicle may, but need not, be equipped with:

(1) Head lamps which alternately flash or simultaneously flash;

(2) flashing lights specified in subsection (a), but any flashing lights, used on a police vehicle, other than the flashing lights specified in K.S.A. 8-1722, and amendments thereto, rotating or oscillating lights or alternately flashing head lamps or simultaneously flashing head lamps, shall be red in color; or

(3) rotating or oscillating lights, which may display a flashing red light or alternate flashes of red and blue lights in combination.

History: L. 1974, ch. 33, § 8-1720; L. 1975, ch. 39, § 21; L. 1989, ch. 43, § 1; L. 1991, ch. 41, § 1; L. 2005, ch. 18, § 1; July 1.



8-1721 Stop lamps and signal lamps; color; visibility.

8-1721. Stop lamps and signal lamps; color; visibility. (a) Any vehicle may be equipped and when required under this act shall be equipped with a stop lamp or lamps on the rear of the vehicle which shall display a red or amber light, or any shade of color between red and amber, visible from a distance of not less than three hundred (300) feet to the rear in normal sunlight, and which shall be actuated upon application of the service or foot brake, and which may, but need not, be incorporated with one (1) or more other rear lamps.

(b) Any vehicle may be equipped and when required under this act shall be equipped with electric turn signals which shall indicate an intention to turn by flashing lights showing to the front and rear of a vehicle, or on a combination of vehicles on the side of the vehicle or combination toward which the turn is to be made. The lamps showing to the front shall be mounted on the same level and as widely spaced laterally as practicable and, when signaling, shall emit amber light: Provided, That on any vehicle manufactured prior to July 1, 1973, the lamps showing to the front may emit white or amber light, or any shade of light between white and amber. The lamps showing to the rear shall be mounted on the same level and as widely spaced laterally as practicable, and, when signaling, shall emit a red or amber light, or any shade of color between red and amber. Turn signal lamps shall be visible from a distance of not less than five hundred (500) feet to the front and rear in normal sunlight. Turn signal lamps may, but need not be, incorporated in other lamps on the vehicle.

(c) Every new motor vehicle sold within this state shall be equipped with turn signals meeting the requirements of subsection (b).

History: L. 1974, ch. 33, § 8-1721; July 1.



8-1722 Vehicular hazard warning lamps; warning lamps on police vehicles; trash trucks.

8-1722. Vehicular hazard warning lamps; warning lamps on police vehicles; trash trucks. (a) Any vehicle may be equipped with lamps for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing.

(b) Every bus, truck, truck tractor, trailer, semitrailer or pole trailer 80 inches or more in overall width or 30 feet or more in overall length shall be equipped with lamps meeting the requirements of this section.

(c) Vehicular hazard warning signal lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing amber lights. On any vehicle manufactured prior to January 1, 1969, the lamps showing to the front may display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. Such warning lights shall be visible from a distance of not less than 500 feet in normal sunlight.

(d) Any police vehicle, when used as an authorized emergency vehicle, may be equipped with warning lamps mounted as widely spaced laterally as practicable, either inside such vehicle in front of the rear window or on the roof of such vehicle, and capable of displaying two alternately flashing amber lights to the rear of such vehicle. Such warning lamps may be used in lieu of or in combination with any other vehicular hazard warning signal lamps used to display such warning to the rear, and shall be visible from a distance of not less than 500 feet in normal sunlight.

(e) Every truck designed and used for collection and disposal of domestic or commercial waste or trash shall be equipped as provided in subsection (c) and shall operate such lamps when collecting or transporting waste or trash and traveling 15 miles per hour or less.

History: L. 1974, ch. 33, § 8-1722; L. 1975, ch. 39, § 22; L. 1978, ch. 39, § 1; L. 1981, ch. 45, § 1; July 1.



8-1723 Additional lighting equipment permitted; neon ground effect lighting; lead vehicle of funeral procession.

8-1723. Additional lighting equipment permitted; neon ground effect lighting; lead vehicle of funeral procession. (a) Any motor vehicle may be equipped with not more than two side cowl or fender lamps which shall emit an amber or white light without glare.

(b) Any motor vehicle may be equipped with not more than one running-board courtesy lamp on each side which shall emit a white or amber light without glare.

(c) Any motor vehicle may be equipped with one or more back-up lamps either separately or in combination with other lamps, but any such back-up lamp or lamps shall not be lighted when the motor vehicle is in forward motion.

(d) Any vehicle 80 inches or more in overall width, if not otherwise required by K.S.A. 8-1710, and amendments thereto, may be equipped with not more than three identification lamps showing to the front which shall emit an amber light without glare and not more than three identification lamps showing to the rear which shall emit a red light without glare. Such lamps shall be mounted as specified in subsection (g) of K.S.A. 8-1710, and amendments thereto.

(e) Any vehicle may be equipped with one or more side marker lamps and any such lamp may be flashed in conjunction with turn or vehicular hazard warning signals. Side marker lamps located toward the front of a vehicle shall be amber and side marker lamps located toward the rear shall be red.

(f) Any motor vehicle may be equipped with neon ground effect lighting, except that such lighting shall not flash, be any shade of red nor shall any portion of the neon tubes be visible. "Neon ground effect lighting" means neon tubes placed underneath the motor vehicle for the purpose of illuminating the ground below the motor vehicle creating a halo light effect.

(g) Any motor vehicle may be equipped with head lamps which alternately flash or simultaneously flash when such motor vehicle is being used as the lead motor vehicle of a funeral procession. A funeral hearse may serve as a funeral lead vehicle.

History: L. 1974, ch. 33, § 8-1723; L. 1994, ch. 342, § 3; L. 2003, ch. 100, § 5; L. 2005, ch. 18, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2003, ch. 24, § 1, but that version was repealed by L. 2003, ch. 100, § 6.



8-1724 Multiple-beam road-lighting equipment; visibility; direction of beam; high beam indicator.

8-1724. Multiple-beam road-lighting equipment; visibility; direction of beam; high beam indicator. (a) Except as hereinafter provided, the head lamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles shall be so arranged that the driver may select at will between distributions of light projected to different elevations, and in addition, such lamps may be so arranged that such selection can be made automatically, subject to the following limitations:

(1) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least four hundred fifty (450) feet ahead for all conditions of loading.

(2) There shall be a lowermost distribution of light, or composite beam, so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least one hundred fifty (150) feet ahead; and on a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(b) Every new motor vehicle registered in this state which has multiple-beam road-lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the head lamp is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

History: L. 1974, ch. 33, § 8-1724; L. 1975, ch. 39, § 23; April 19.



8-1725 Head lamps; use of; exception for alternately or simultaneously flashing head lamps.

8-1725. Head lamps; use of; exception for alternately or simultaneously flashing head lamps. When a motor vehicle is being operated on a highway or shoulder adjacent thereto during the times specified in K.S.A. 8-1703, and amendments thereto, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(a) When the driver of a vehicle approaches an oncoming vehicle within 500 feet, such driver shall use a distribution of light, or composite beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver. The lowermost distribution of light, or composite beam, specified in subsection (a)(2) of K.S.A. 8-1724, and amendments thereto, or subsection (b)(2) of K.S.A. 8-1805, and amendments thereto, shall be dimmed to avoid glare at all times, regardless of road contour and loading.

(b) When the driver of a vehicle approaches another vehicle from the rear, within 300 feet, except when engaged in the act of overtaking and passing, such driver shall use a distribution of light permissible under this article other than the uppermost distribution of light specified in subsection (a)(1) of K.S.A. 8-1724, and amendments thereto, or subsection (b)(1) of K.S.A. 8-1805, and amendments thereto.

(c) The requirements in subsections (a) and (b) shall not apply to:

(1) Authorized emergency vehicles displaying alternately flashing or simultaneously flashing head lamps as provided in K.S.A. 8-1720, and amendments thereto; or

(2) school buses displaying alternately flashing or simultaneously flashing head lamps as provided in K.S.A. 8-1730, and amendments thereto.

History: L. 1974, ch. 33, § 8-1725; L. 1984, ch. 40, § 1; L. 1989, ch. 43, § 2; L. 2000, ch. 74, § 1; Apr. 20.



8-1726 Single-beam road-lighting equipment permitted on certain vehicles.

8-1726. Single-beam road-lighting equipment permitted on certain vehicles. Head lamp systems which provide only a single distribution of light shall be permitted on all farm tractors, regardless of date of manufacture, and on other motor vehicles manufactured and sold prior to July 1, 1938, in lieu of multiple-beam road-lighting equipment herein specified, if the single distribution of light complies with the following requirements and limitations:

(1) The head lamps shall be so aimed that when the vehicle is not loaded none of the high intensity portion of the light at a distance of twenty-five (25) feet ahead shall project higher than a level of five (5) inches below the level of the center of the lamp from which it comes, and in no case higher than forty-two (42) inches above the level on which the vehicle stands at a distance of seventy-five (75) feet ahead.

(2) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least two hundred (200) feet.

History: L. 1974, ch. 33, § 8-1726; July 1.



8-1727 Alternate road-lighting equipment on certain vehicles; limitations on speed.

8-1727. Alternate road-lighting equipment on certain vehicles; limitations on speed. Any motor vehicle may be operated under the conditions specified in K.S.A. 8-1703 when equipped with two (2) lighted lamps upon the front thereof capable of revealing persons and vehicles one hundred (100) feet ahead in lieu of lamps required in K.S.A. 8-1724 or 8-1726: Provided, That at no time shall it be operated at a speed in excess of twenty-five (25) miles per hour.

History: L. 1974, ch. 33, § 8-1727; July 1.



8-1728 Number of driving lamps required or permitted.

8-1728. Number of driving lamps required or permitted. (a) At all times specified in K.S.A. 8-1703, at least two (2) lighted head lamps shall be displayed, one (1) on each side at the front of every motor vehicle, except when such vehicle is parked, subject to the regulations governing lights on parked vehicles.

(b) Whenever a motor vehicle equipped with head lamps as herein required is also equipped with any auxiliary lamps or a spot lamp or any other lamp on the front thereof projecting a beam of intensity greater than three hundred (300) candlepower, not more than a total of four (4) of any such lamps on the front of a vehicle shall be lighted at any one time when upon a highway.

History: L. 1974, ch. 33, § 8-1728; July 1.



8-1729 Lights and signals; restrictions; exceptions for certain vehicles including school, church and day care buses.

8-1729. Lights and signals; restrictions; exceptions for certain vehicles including school, church and day care buses. (a) During the times specified in K.S.A. 8-1703, and amendments thereto, any lighted lamp or illuminating device upon a motor vehicle, other than head lamps, spot lamps, auxiliary lamps, flashing turn signals, vehicular hazard warning lamps and school bus warning lamps, which projects a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the high intensity portion of the beam will strike the level of the roadway on which the vehicle stands at a distance of more than 75 feet from the vehicle.

(b) Except as required or permitted in K.S.A. 8-1720 and 8-1730, and amendments thereto, no person shall drive or move any vehicle or equipment upon any highway with any lamp or device capable of displaying a red light visible from directly in front of the center thereof, nor shall any vehicle or equipment upon any highway have any lamp or device displaying any color of light visible from directly in front of the center thereof except white or amber or any shade of color between white and amber.

(c) Flashing lights are prohibited except as authorized or required in K.S.A. 8-1717, 8-1720, 8-1721, 8-1722, 8-1723, 8-1730, 8-1730a and 8-1731, and amendments thereto.

(d) The flashing lights described in K.S.A. 8-1720, 8-1730 and 8-1730a, and amendments thereto, shall not be used on any vehicle other than a school bus, church bus or day care program bus, as defined in K.S.A. 8-1730a, and amendments thereto, or an authorized emergency vehicle.

(e) All lighting devices and reflectors mounted on the rear of any vehicle shall display or reflect a red color, except the stop light or other signal device, which may be red, amber or yellow, and except that the light illuminating the license plate shall be white and the light emitted by a back-up lamp shall be white or amber.

History: L. 1974, ch. 33, § 8-1729; L. 1975, ch. 39, § 24; L. 1978, ch. 40, § 1; L. 1980, ch. 43, § 1; L. 2005, ch. 18, § 3; July 1.



8-1730 Lighting equipment and warning devices on school buses.

8-1730. Lighting equipment and warning devices on school buses. (a) Every school bus, in addition to any other equipment and distinctive markings required by this act:

(1) Shall be equipped with signal lamps mounted as high and as widely spaced laterally as practicable, which shall display to the front two alternately flashing red lights located at the same level and to the rear two alternately flashing red lights located at the same level, and these lights shall be visible at 500 feet in normal sunlight; and

(2) every new school bus put into initial service after July 1, 2007, shall be equipped with a white flashing strobe light mounted on the roof of such bus to afford optimum visibility.

(b) Any school bus, in addition to the lights required by subsection (a), may be equipped with:

(1) Yellow signal lamps mounted near each of the four red lamps and at the same level but closer to the vertical centerline of the bus, which shall display two alternately flashing yellow lights to the front and two alternately flashing yellow lights to the rear, and these lights shall be visible at 500 feet in normal sunlight. These lights shall be displayed by the school bus driver at least 200 feet, but not more than 1,000 feet, before every stop at which the alternately flashing red lights required by subsection (a) will be actuated; or

(2) head lamps which alternately flash on low beam or simultaneously flash on low beam, except such head lamps shall only be activated during daylight hours.

(c) The state board of education is authorized to adopt rules and regulations promulgating standards and specifications applicable to lighting equipment on and special warning devices to be carried by school buses consistent with the provisions of this act. Such standards and specifications shall correlate with and so far as consistent with the provisions of this act conform to the specifications then current as approved by the society of automotive engineers.

(d) The provisions of this section shall be subject to the provisions contained in K.S.A. 8-2009a, and amendments thereto.

History: L. 1974, ch. 33, § 8-1730; L. 1975, ch. 39, § 25; L. 1975, ch. 427, § 35; L. 1976, ch. 40, § 8; L. 1994, ch. 201, § 3; L. 2000, ch. 74, § 2; L. 2006, ch. 103, § 1; July 1, 2007.



8-1730a Definitions of "church bus" and "day care program bus"; equipment and markings.

8-1730a. Definitions of "church bus" and "day care program bus"; equipment and markings. (a) As used in chapter 8 of Kansas Statutes Annotated, "church bus" means every bus owned by a religious organization, and operated for the transportation of persons to or from services or activities of such religious organization. As used in this section, "religious organization" means any organization, church, body of communicants or group, gathered in common membership for mutual edification in piety, worship and religious observances, or a society of individuals united for religious purposes at a definite place.

(b) As used in chapter 8 of Kansas Statutes Annotated "day care program" means the same as is ascribed thereto in K.S.A. 39-1006, and amendments thereto, and "day care program bus" means every bus used primarily to carry out functions of a day care program or used by a child care facility licensed by the Kansas department of health and environment who provides transportation for children six through 18 years of age.

(c) Any church bus or day care program bus, in addition to any other equipment and distinctive markings required by law, may be equipped with: (1) Signal lamps which conform to the requirements of K.S.A. 8-1730, and amendments thereto, and rules and regulations adopted pursuant thereto; and (2) a stop signal arm which conforms to requirements applicable to school buses which have been adopted by rules and regulations of the state board of education.

History: L. 1978, ch. 40, § 3; L. 1980, ch. 43, § 2; L. 1994, ch. 201, § 4; L. 2001, ch. 142, § 4; July 1.



8-1731 Lights on highway construction and maintenance vehicles; rules and regulations of secretary.

8-1731. Lights on highway construction and maintenance vehicles; rules and regulations of secretary. The secretary of transportation shall adopt rules or regulations establishing specifications and rules governing the design and use of special flashing lights on vehicles engaged in highway construction or maintenance operations.

History: L. 1974, ch. 33, § 8-1731; L. 1975, ch. 426, § 47; Aug. 15.



8-1734 Braking systems for motor vehicles and combinations of vehicles; performance requirements; additional braking systems, when; antique vehicles exempted.

8-1734. Braking systems for motor vehicles and combinations of vehicles; performance requirements; additional braking systems, when; antique vehicles exempted. (a) Every motor vehicle and every combination of vehicles shall have a service braking system which will stop such vehicle or combination within forty (40) feet from an initial speed of twenty (20) miles per hour on a level, dry, smooth, hard surface.

(b) Every motor vehicle and combination of vehicles shall have a parking brake system adequate to hold such vehicle or combination on any grade on which it is operated under all conditions of loading, on a surface free from snow, ice or loose material.

(c) When necessary for the safe operation of any vehicle or class of vehicles, the secretary of transportation may require additional braking systems.

(d) The provisions of this section shall not apply to vehicles registered pursuant to K.S.A. 8-166 et seq., and any amendments thereto.

History: L. 1974, ch. 33, § 8-1734; L. 1975, ch. 39, § 26; L. 1975, ch. 427, § 38; Aug. 15.



8-1738 Horns and warning devices.

8-1738. Horns and warning devices. (a) Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn or other warning device shall emit an unreasonably loud or harsh sound or whistle. The driver of a motor vehicle when reasonably necessary to insure safe operation shall give audible warning with his horn but shall not otherwise use such horn when upon a highway.

(b) No vehicle shall be equipped with nor shall any person use upon a vehicle any siren, whistle or bell, except as otherwise permitted in this section.

(c) Any vehicle may be equipped with a theft alarm signal device which is so arranged that it cannot be used by the driver as an ordinary warning signal. Such a theft alarm signal device may use a whistle, bell, horn or other audible signal but shall not use a siren.

(d) Every authorized emergency vehicle shall be equipped with a siren, whistle or bell, capable of emitting sound audible under normal conditions from a distance of not less than 500 feet and of a type approved by the secretary of transportation, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, in which said latter events the driver of such vehicle shall sound said siren when reasonably necessary to warn pedestrians and other drivers of the approach thereof.

(e) Every truck specifically designed and equipped and used exclusively for garbage, refuse or solid waste disposal operations shall be equipped with a whistle, bell or other audible signal. Such whistle, bell or other audible signal shall be used only when the driver of the truck is backing such truck. Notwithstanding the provisions of this section, a city may adopt an ordinance prohibiting the activation of such whistle, bell or other audible signal during specific periods of time during the day.

History: L. 1974, ch. 33, § 8-1738; L. 1975, ch. 427, § 40; L. 2004, ch. 114, § 2; Apr. 29.



8-1739 Mufflers and noise suppressing systems.

8-1739. Mufflers and noise suppressing systems. (a) Every vehicle shall be equipped, maintained and operated so as to prevent excessive or unusual noise. Every motor vehicle at all times shall be equipped with a muffler or other effective noise suppressing system in good working order and in constant operation, and no person shall use a muffler cut-out, bypass or similar device.

(b) The engine and power mechanism of every motor vehicle shall be so equipped and adjusted as to prevent the escape of excessive fumes or smoke.

History: L. 1974, ch. 33, § 8-1739; July 1.



8-1740 Mirrors.

8-1740. Mirrors. (a) After January 1, 1975, every motor vehicle shall be equipped with a mirror mounted on the left side of the vehicle and so located as to reflect to the driver a view of the highway to the rear of the vehicle.

(b) Every motor vehicle, except a motorcycle, shall be equipped with an additional mirror mounted either inside the vehicle approximately in the center or outside the vehicle on the right side and so located as to reflect to the driver a view of the highway to the rear of the vehicle.

(c) All mirrors required by regulations of the United States department of transportation shall be maintained in good condition.

History: L. 1974, ch. 33, § 8-1740; July 1.



8-1741 Windshields and windows; damaged windshields prohibited; obstruction or impairment prohibited; wipers.

8-1741. Windshields and windows; damaged windshields prohibited; obstruction or impairment prohibited; wipers. (a) No person shall drive any motor vehicle with any sign, poster or other nontransparent material upon the front windshield, side wings or side or rear windows of such vehicle which substantially obstructs, obscures or impairs the driver's clear view of the highway or any intersecting highway.

(b) No person shall drive any motor vehicle with a damaged front windshield or side or rear windows which substantially obstructs the driver's clear view of the highway or any intersecting highway.

(c) The windshield on every motor vehicle shall be equipped with a device for cleaning rain, snow or other moisture from the windshield, which device shall be so constructed as to be controlled or operated by the driver of the vehicle.

(d) Every windshield wiper upon a motor vehicle shall be maintained in good working order.

History: L. 1974, ch. 33, § 8-1741; L. 1993, ch. 37, § 1; July 1.



8-1742 Restrictions as to tire equipment.

8-1742. Restrictions as to tire equipment. (a) Every solid rubber tire on a vehicle shall have rubber on its entire traction surface at least one inch thick above the edge of the flange of the entire periphery.

(b) No person shall operate or move on any highway any motor vehicle, trailer or semitrailer having any metal tire in contact with the roadway.

(c) No tire on a vehicle moved on a highway shall have on its periphery any protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire, except that it shall be permissible to use:

(1) Farm machinery with tires having protuberances which will not injure the highway;

(2) tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid;

(3) studded traction equipment upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid; or

(4) pneumatic tires having metallic or nonmetallic studs designed to improve traction without materially injuring the surface of the highway. To qualify under paragraph (3) or (4), such tires or studded traction equipment shall be approved by the secretary of transportation by adoption of rules and regulations, and their use may be limited to certain months or types of vehicles by such rules and regulations.

(d) The secretary of transportation and local authorities in their respective jurisdictions may issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugations upon the periphery of such movable tracks or farm tractors or other farm machinery, the operation of which upon a highway would otherwise be prohibited under this section.

(e) It is unlawful for any person to operate a motor vehicle or combination of vehicles having one or more tires in an unsafe condition. A solid rubber tire is in an unsafe condition if it does not comply with the provisions of subsection (a). A pneumatic tire is in an unsafe condition if it has:

(1) Any part of the ply or cord exposed;

(2) any bump, bulge or separation;

(3) a tread design depth of less than 1/16 inch measured in any two or more adjacent tread grooves, exclusive of tie bars, or, for those tires with tread wear indicators worn to the level of the tread wear indicators in any two tread grooves;

(4) a marking "not for highway use" or "for racing purposes only" or "unsafe for highway use";

(5) tread of sidewall cracks, cuts or snags deep enough to expose the body cord;

(6) been regrooved or recut below the original tread design depth, excepting special taxi tires which have extra undertread rubber and are identified as such; or

(7) such other conditions as may be reasonably demonstrated to render it unsafe.

(f) The provisions of subsection (e) shall not apply to a vehicle or combination of vehicles being transported by a wrecker or tow truck, as defined in K.S.A. 66-1329, and amendments thereto.

(g) It shall be unlawful for any person to operate a vehicle with a single tire on any hubs configured for a dual tire assembly. The provisions of this subsection shall not apply: (1) To any truck registered for a gross weight of 20,000 pounds or less; (2) to any vehicle or combination of vehicles operating with wide-base single tires, as defined in K.S.A. 8-1742b, and amendments thereto, on any hubs configured for a dual tire assembly; (3) to any single axle with hubs configured for a dual tire assembly when such single axle does not exceed 9,000 pounds and is a part of a triple-axle combination; or (4) in cases of emergency.

History: L. 1974, ch. 33, § 8-1742; L. 1975, ch. 427, § 41; L. 1984, ch. 39, § 16; L. 1986, ch. 42, § 1; L. 1993, ch. 262, § 1; L. 1994, ch. 342, § 4; July 1.



8-1742a Sale of unsafe tires; misdemeanor.

8-1742a. Sale of unsafe tires; misdemeanor. No person in the business of selling tires shall sell or offer for sale for highway use any tire which is in unsafe condition or which has tread depth of less than 1/16 inch measured as provided in subsection (e) of K.S.A. 8-1742, and amendments thereto. Violation of this section is a misdemeanor.

History: L. 1984, ch. 39, § 17; Jan. 1, 1985.



8-1742b Wide-base single tires; prohibitions.

8-1742b. Wide-base single tires; prohibitions. (a) As used in this section, "wide-base single tires" means all tires having a section width, as specified by the manufacturer, of 14 inches or more.

(b) The following shall apply where wide-base single tires are used in the operation of any vehicle or combination of vehicles:

(1) The maximum load for a wide-base single tire on a steering axle shall not exceed 600 pounds per inch of tire section width. The maximum load for a wide-base single tire on any other axle shall not exceed 575 pounds per inch of tire section width.

(2) No wide-base single tire shall exceed the load designated by the manufacturer; and

(3) the maximum tire inflation pressures shall be as designated by the manufacturer.

(c) The provisions of paragraph (1) of subsection (b) shall apply to all wide-based single tires purchased after July 1, 1993.

(d) Any conviction or forfeiture of bail or bond for any violation of this section shall not be construed as a moving traffic violation for the purpose of K.S.A. 8-255, and amendments thereto.

History: L. 1993, ch. 125, § 1; July 1.



8-1743 Safety glazing material requirements; limitation on registration; misdemeanor.

8-1743. Safety glazing material requirements; limitation on registration; misdemeanor. (a) No person shall sell any new motor vehicle as specified in this section, nor shall any such new motor vehicle be registered, unless such vehicle is equipped with safety glazing material when glazing materials are used in doors, windows and windshields. This subsection (a) shall apply to all passenger-type motor vehicles, including passenger buses and school buses. This subsection (a) shall not apply to glazing material in compartments of trucks and truck tractors not designed and equipped for persons to ride therein.

(b) No person shall sell or affix to a motor vehicle any truck-camper manufactured or assembled after July 1, 1968, unless such truck-camper is equipped with safety glazing material where glazing material is used in doors and windows.

(c) The division of vehicles shall not register any motor vehicle which is subject to the provisions of this section unless it is equipped with safety glazing material, and the division shall suspend the registration of any such motor vehicle which is not so equipped until it conforms to the requirements of this section.

(d) No person shall replace any glass or glazing materials used in partitions, doors, windows or windshields in any motor vehicle with any material other than safety glazing material.

(e) This section is subject to K.S.A. 8-2009a.

(f) As used in this section, "safety glazing material" means glazing material which conforms to the American national standard "safety code for safety glazing materials for glazing motor vehicles operating on land highways," Z26.1-1966, July 15, 1966, as supplemented by Z26.1a-1969, March 7, 1969.

(g) Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1743; L. 1975, ch. 427, § 42; L. 1976, ch. 40, § 9; L. 1979, ch. 42, § 1; L. 1984, ch. 39, § 18; Jan. 1, 1985.



8-1744 Flares or warning devices; vehicles subject to requirements; use, when required; unlawful acts; compliance with federal requirements.

8-1744. Flares or warning devices; vehicles subject to requirements; use, when required; unlawful acts; compliance with federal requirements. (a) No person shall operate any truck, bus or truck-tractor, or any motor vehicle towing a trailer, semitrailer or pole trailer eighty (80) inches or more in width or thirty (30) feet or more in length, upon any highway outside an urban district or upon any divided highway at any time from a half hour after sunset to a half hour before sunrise unless there shall be carried in such vehicles the following equipment, except as provided in subsection (b):

(1) At least three (3) flares or three (3) red electric lanterns or three (3) portable red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of not less than six hundred (600) feet under normal atmospheric conditions at nighttime.

No flare, fusee, electric lantern or warning flag shall be used for the purpose of compliance with the requirements of this section, unless such equipment is of a type which has been submitted to the secretary of transportation and approved by the secretary. No portable reflector unit shall be used for the purpose of compliance with the requirements of this section, unless it is so designed and constructed as to be capable of reflecting red light clearly visible from all distances within six hundred (600) feet to one hundred (100) feet under normal atmospheric conditions at night when directly in front of lawful lower beams of head lamps, and unless it is of a type which has been submitted to and approved by the secretary of transportation.

(2) At least three (3) red-burning fusees, unless red electric lanterns or red portable emergency reflectors are carried.

(b) No person shall operate at the time and under conditions stated in subsection (a) any motor vehicle used for the transportation of explosives or any cargo tank truck used for the transportation of flammable liquids or compressed gases, unless there shall be carried in such vehicle three (3) red electric lanterns or three (3) portable red emergency reflectors meeting the requirements of subsection (a), and there shall not be carried in any said vehicle, or in any vehicle using compressed gas as a fuel, any flares, fusees or signal produced by flame.

(c) No person shall operate any vehicle described in subsection (a) or (b) upon any highway outside of an urban district or upon a divided highway at any time when lighted lamps are not required by K.S.A. 8-1703, unless there shall be carried in such vehicle at least two (2) red flags, not less than twelve (12) inches square, with standards to support such flags.

(d) Any person who is subject to requirements of any federal agency with respect to flares, fusees, electric lanterns or warning flags and who is in compliance with such federal regulations shall be deemed to be in compliance with the provisions of this section and K.S.A. 8-1745.

History: L. 1974, ch. 33, § 8-1744; L. 1975, ch. 39, § 27; L. 1975, ch. 427, § 43; Aug. 15.



8-1745 Display of vehicular hazard warning signal lamps and warning devices by certain stopped or disabled vehicles.

8-1745. Display of vehicular hazard warning signal lamps and warning devices by certain stopped or disabled vehicles. (a) Whenever any truck, bus, truck-tractor, trailer, semitrailer or pole trailer eighty (80) inches or more in overall width or thirty (30) feet or more in overall length is stopped upon a roadway or adjacent shoulder, the driver immediately shall actuate vehicular hazard warning signal lamps meeting the requirements of K.S.A. 8-1722. Such lights need not be displayed by a vehicle parked lawfully in an urban district, or stopped lawfully to receive or discharge passengers, or stopped to avoid conflict with other traffic or to comply with the directions of a police officer or an official traffic-control device, or while the devices specified in subsections (b) to (h) are in place.

(b) Whenever any vehicle of a type referred to in subsection (a) is disabled, or stopped for more than ten (10) minutes, upon a roadway outside of an urban district at any time when lighted lamps are required, the driver of such vehicle shall display the following warning devices, except as provided in subsection (c):

(1) A lighted fusee, a lighted red electric lantern or a portable red emergency reflector shall immediately be placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.

(2) As soon thereafter as possible but in any event within the burning period of the fusee, the driver shall place three (3) liquid-burning flares, or three (3) lighted red electric lanterns, or three (3) portable red emergency reflectors on the roadway in the following order:

(i) One (1) approximately one hundred (100) feet from the disabled vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane.

(ii) One (1) approximately one hundred (100) feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by such vehicle.

(iii) One (1) at the traffic side of the disabled vehicle not less than ten (10) feet rearward or forward thereof in the direction of the nearest approaching traffic. If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle in accordance with paragraph (1) of this subsection, it may be used for this purpose.

(c) Whenever any vehicle referred to in this section is disabled, or stopped for more than ten (10) minutes, within five hundred (500) feet of a curve, hillcrest or other obstruction to view, the warning device in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than one hundred (100) feet nor more than five hundred (500) feet from the disabled vehicle.

(d) Whenever any vehicle of a type referred to in this section is disabled, or stopped for more than ten (10) minutes, upon any roadway of a divided highway during the time lighted lamps are required, the appropriate warning devices prescribed in subsections (b) and (e) shall be placed as follows: One (1) at a distance of approximately two hundred (200) feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane; one (1) at a distance of approximately one hundred (100) feet from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane; one (1) at the traffic side of the vehicle and approximately ten (10) feet from the vehicle in the direction of the nearest approaching traffic.

(e) Whenever any motor vehicle used in the transportation of explosives or any cargo tank truck used for the transportation of any flammable liquid or compressed gas is disabled, or stopped for more than ten (10) minutes, at any time and place mentioned in subsection (b), (c) or (d), the driver of such vehicle shall immediately display red electric lanterns or portable red emergency reflectors in the same number and manner specified therein. Flares, fusees or signals produced by flame shall not be used as warning devices for vehicles of the type mentioned in this subsection nor for vehicles using compressed gas as a fuel.

(f) The warning devices described in subsections (b) to (e) need not be displayed where there is sufficient light to reveal persons and vehicles within a distance of one thousand (1,000) feet.

(g) Whenever any vehicle described in this section is disabled, or stopped for more than ten (10) minutes, upon a roadway outside of an urban district or upon the roadway of a divided highway at any time when lighted lamps are not required by K.S.A. 8-1703, the driver of the vehicle shall display two (2) red flags as follows:

(1) If traffic on the roadway moves in two (2) directions, one (1) flag shall be placed approximately one hundred (100) feet to the rear and one (1) flag approximately one hundred (100) feet in advance of the vehicle in the center of the lane occupied by such vehicle.

(2) Upon a one-way roadway, one (1) flag shall be placed approximately one hundred (100) feet and one (1) flag approximately two hundred (200) feet to the rear of the vehicle in the center of the lane occupied by such vehicle.

(h) When any vehicle described in this section is stopped entirely off the roadway and on an adjacent shoulder at any time and place hereinbefore mentioned, the warning devices shall be placed, as nearly as practicable, on the shoulder near the edge of the roadway.

(i) The flares, fusees, red electric lanterns, portable red emergency reflectors and flags to be displayed as required in this section shall conform with the requirements of K.S.A. 8-1744 applicable thereto.

History: L. 1974, ch. 33, § 8-1745; July 1.



8-1746 Vehicles transporting hazardous materials; regulations by secretary, compliance; markings of and equipment on vehicles; misdemeanor.

8-1746. Vehicles transporting hazardous materials; regulations by secretary, compliance; markings of and equipment on vehicles; misdemeanor. (a) The secretary of transportation may adopt rules and regulations for the safe transportation of hazardous materials.

(b) Any person operating a vehicle transporting any hazardous material as a cargo or part of a cargo upon a highway shall at all times comply with rules and regulations of the secretary adopted under this section.

(c) Every such vehicle shall be marked or placarded at such places as prescribed by such rules and regulations.

(d) Every such vehicle shall be equipped with fire extinguishers of a type, size and number approved by the secretary, filled and ready for immediate use, and placed at convenient points on the vehicle.

(e) Violation of this section is a misdemeanor.

History: L. 1974, ch. 33, § 8-1746; L. 1975, ch. 426, § 48; L. 1984, ch. 39, § 19; L. 1985, ch. 227, § 2; July 1.



8-1747 Air-conditioning equipment.

8-1747. Air-conditioning equipment. (a) The term "air-conditioning equipment" as used or referred to in this section shall mean mechanical vapor compression refrigeration equipment which is used to cool the driver's or passenger compartment of any motor vehicle.

(b) Air-conditioning equipment shall be manufactured, installed and maintained with due regard for the safety of the occupants of the vehicle and the public, and shall not contain any refrigerant which is toxic to persons or which is flammable.

(c) The secretary of transportation may adopt and enforce safety requirements, rules or regulations and specifications consistent with the requirements of this section applicable to such equipment, which shall correlate with and, so far as possible, conform to the current recommended practice or standard applicable to such equipment approved by the society of automotive engineers.

(d) No person shall have for sale, offer for sale, sell or equip any motor vehicle with any such equipment unless it complies with the requirements of this section.

(e) No person shall operate on any highway any motor vehicle equipped with any air-conditioning equipment unless said equipment complies with the requirements of this section.

History: L. 1974, ch. 33, § 8-1747; L. 1975, ch. 426, § 49; Aug. 15.



8-1749 Safety belts and shoulder harnesses.

8-1749. Safety belts and shoulder harnesses. (a) Every passenger car manufactured or assembled after January 1, 1965, shall be equipped with at least two (2) lap-type safety belt assemblies for use in the front seating positions.

(b) Every passenger car manufactured or assembled after January 1, 1968, shall be equipped with a lap-type safety belt assembly for each permanent passenger seating position. This requirement shall not apply to police vehicles.

(c) Every passenger car manufactured or assembled after January 1, 1968, shall be equipped with at least two (2) shoulder harness-type safety belt assemblies for use in the front seating positions.

(d) The secretary of transportation shall except specified types of motor vehicles or seating positions within any motor vehicle from the requirements imposed by subsections (a) to (c) when compliance would be impractical.

(e) No person shall distribute, have for sale, offer for sale or sell any safety belt or shoulder harness for use in motor vehicles unless it meets current minimum standards and specifications approved by the secretary of transportation.

History: L. 1974, ch. 33, § 8-1749; L. 1975, ch. 427, § 44; Aug. 15.



8-1749a One-way glass and sun screening devices; requirements; exceptions; penalties.

8-1749a. One-way glass and sun screening devices; requirements; exceptions; penalties. (a) No motor vehicle required to be registered in this state and which is operated on the highways of this state shall be equipped with one-way glass or any sun screening device, as defined in K.S.A. 8-1749b, and amendments thereto, and used in conjunction with windshields, side wings, side windows or rear windows that do not meet the following requirements:

(1) A sun screening device when used in conjunction with the windshield shall be nonreflective and shall not be red, yellow or amber in color. A sun screening device shall be used only along the top of the windshield and shall not extend downward beyond the AS1 line which is clearly defined and marked;

(2) a sun screening device when used in conjunction with the side wings or side windows located at the immediate right and left of the driver, the side windows behind the driver and the rear most window shall be nonreflective; and

(3) the total light transmission shall not be less than 35% when a sun screening device is used in conjunction with other existing sun screening devices.

(b) Subsection (a)(3) shall not apply to a window of a law enforcement motor vehicle that is clearly identified as such by words or other symbols on the outside of the vehicle.

(c) The superintendent of the highway patrol may adopt such rules and regulations necessary to carry out the provisions of this section.

(d) This section shall not prohibit labels, stickers or other informational signs that are required or permitted by state law.

(e) No motor vehicle required to be registered in this state which is operated on the highways of this state shall be equipped with head lamps which are covered with any sun screening device, adhesive film or other glaze or application which, when such lamps are not in operation, is highly reflective or otherwise nontransparent.

(f) Any person convicted of violating the provisions of this section shall be guilty of a misdemeanor.

History: L. 1977, ch. 27, § 1; L. 1984, ch. 39, § 20; L. 1987, ch. 48, § 3; L. 2010, ch. 151, § 4; July 1.



8-1749b Sun screening devices; definitions.

8-1749b. Sun screening devices; definitions. For the purpose of K.S.A. 8-1749a, and amendments thereto:

(a) "Sun screening devices" means a film material or device that is designed to be used in conjunction with motor vehicle safety glazing materials for reducing the effects of the sun;

(b) "light transmission" means the ratio of the amount of total light to pass through a product or material including any safety glazing material to the amount of the total light falling on the product or material and the glazing;

(c) "luminous reflectants" means the ratio of the amount of total light that is reflected outward by the product or material to the amount of the total light falling on the product or material;

(d) "nonreflective" means a product or material designed to absorb light rather than to reflect it.

History: L. 1987, ch. 48, § 1; July 1.



8-1749c Unlawful installation of sun screening device; penalty.

8-1749c. Unlawful installation of sun screening device; penalty. Any person who installs a sun screening device on a motor vehicle which is not in compliance with the provisions of K.S.A. 8-1749a, and amendments thereto, upon conviction, shall be guilty of a class C misdemeanor.

History: L. 1987, ch. 48, § 2; July 1.



8-1759 Spot inspections by highway patrol; penalties.

8-1759. Spot inspections by highway patrol; penalties. (a) Every driver of a motor vehicle shall stop and submit such vehicle and its equipment to an inspection of the mechanical condition thereof and such test, with reference thereto, as may be appropriate at any location where signs are displayed requiring such stop and where members of the Kansas highway patrol are conducting such inspections and tests of motor vehicles. Such an inspection and test shall be referred to as a "spot inspection." Spot inspections shall be conducted in a manner that the operator of a motor vehicle, whether private or commercial, shall not be unnecessarily inconvenienced by extended detours, unnecessary delays or any other unreasonable cause.

(b) Violation of this section is a class A misdemeanor.

History: L. 1974, ch. 42, § 10; L. 1975, ch. 40, § 6; L. 1984, ch. 35, § 2; L. 1991, ch. 42, § 1; July 1.



8-1759a Inspection by highway patrol upon reasonable cause; notice of defects; penalties.

8-1759a. Inspection by highway patrol upon reasonable cause; notice of defects; penalties. (a) Uniformed members of the highway patrol, at any time upon reasonable cause to believe that a vehicle is unsafe or not equipped as required by law, or that its equipment is not in proper adjustment or repair, may require the driver of such vehicle to stop and submit such vehicle to an inspection and such test with reference thereto as may be appropriate.

(b) In the event a vehicle is found to be in unsafe condition or any required part or equipment is not present or in proper repair and adjustment, the member of the highway patrol shall give a written notice of such defect to the driver.

(c) In the event any such vehicle is, in the reasonable judgment of the member of the highway patrol, in such condition that further operation would be hazardous, such member of the highway patrol may require, in addition, that the vehicle not be operated under its own power or that it be driven to the nearest garage or other place of safety.

(d) Violation of this section is a class A misdemeanor.

History: L. 1976, ch. 52, § 1; L. 1984, ch. 35, § 4; L. 1991, ch. 42, § 2; July 1.



8-1761 Improper compression release engine braking system.

8-1761. Improper compression release engine braking system. (a) It shall be unlawful for the driver of any motor vehicle to use or cause to be used or operated any compression release engine braking system without such motor vehicle being equipped with a muffler in accordance with K.S.A. 8-1739, and amendments thereto.

(b) As used in this section, "compression release engine braking system" means a hydraulically operated device that converts a power producing diesel engine into a power absorbing retarding mechanism.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2004, ch. 114, § 1; Apr. 29.






Article 18 UNIFORM ACT REGULATING TRAFFIC; EQUIPMENT ON MOTORCYCLES AND MOTOR-DRIVEN CYCLES

8-1801 Headlamps; modulation systems.

8-1801. Headlamps; modulation systems. (a) Every motorcycle and every motor-driven cycle shall be equipped with at least one headlamp which shall comply with the requirements and limitations of this article.

(b) Every headlamp upon every motorcycle and motor-driven cycle shall be located at a height of not more than 54 inches nor less than 24 inches to be measured as set forth in subsection (b) of K.S.A. 8-1704, and amendments thereto.

(c) Any headlamp, required by this section, may be wired with a headlamp modulation system provided the headlamp modulation system complies with federal standards established by 49 C.F.R. § 571.108.

History: L. 1974, ch. 33, § 8-1801; L. 2013, ch. 26, § 1; July 1.



8-1802 Tail lamps.

8-1802. Tail lamps. (a) Every motorcycle and motor-driven cycle shall have at least one (1) tail lamp which shall be located at a height of not more than seventy-two (72) nor less than fifteen (15) inches.

(b) Either a tail lamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of fifty (50) feet to the rear. Any tail lamp or tail lamps, together with any separate lamp or lamps for illuminating the rear registration plate, shall be so wired as to be lighted whenever the head lamps or auxiliary driving lamps are lighted.

History: L. 1974, ch. 33, § 8-1802; July 1.



8-1803 Reflectors.

8-1803. Reflectors. Every motorcycle and motor-driven cycle shall carry on the rear, either as part of the tail lamp or separately, at least one (1) red reflector meeting the requirements of subsection (b) of K.S.A. 8-1707.

History: L. 1974, ch. 33, § 8-1803; July 1.



8-1804 Stop lamps, turn signals and side lamps.

8-1804. Stop lamps, turn signals and side lamps. (a) Every motorcycle and motor-driven cycle shall be equipped with at least one stop lamp meeting the requirements of subsection (a) of K.S.A. 8-1721, and amendments thereto.

(b) Every motorcycle manufactured after January 1, 1973, shall be equipped with electric turn signals meeting the requirements of subsection (b) of K.S.A. 8-1721, and amendments thereto. Motor-driven cycles may, but need not, be equipped with electric turn signals.

(c) In addition to the lamps otherwise permitted by this article, a motorcycle may be equipped with lamps on the sides thereof, visible from the side of the motorcycle but not from the front or rear thereof, which lamps, together with mountings or receptacles, shall be set into depressions or recesses in the body or wheel of the motorcycle and shall not protrude beyond or outside the body or wheel of the motorcycle. The light source may emit only white, amber or red light without glare.

History: L. 1974, ch. 33, § 8-1804; L. 2013, ch. 26, § 2; July 1.



8-1805 Multiple-beam road-lighting equipment on motorcycles.

8-1805. Multiple-beam road-lighting equipment on motorcycles. Every motorcycle, other than a motor-driven cycle, shall be equipped with multiple-beam road-lighting equipment. Such equipment shall:

(a) Reveal persons and vehicles at a distance of at least three hundred (300) feet ahead when the uppermost distribution of light is selected; and

(b) Reveal persons and vehicles at a distance of at least one hundred fifty (150) feet ahead when the lowermost distribution of light is selected, and on a straight, level road under any condition of loading, none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

History: L. 1974, ch. 33, § 8-1805; July 1.



8-1806 Road-lighting equipment on motor-driven cycles.

8-1806. Road-lighting equipment on motor-driven cycles. The head lamp or head lamps upon every motor-driven cycle may be of the single-beam or multiple-beam type, but in either event shall comply with the requirements and limitations as follows:

(a) Every such head lamp or head lamps on a motor-driven cycle shall be of sufficient intensity to reveal persons and vehicles at a distance of not less than one hundred (100) feet when the motor-driven cycle is operated at any speed less than twenty-five (25) miles per hour, and at a distance of not less than two hundred (200) feet when the motor-driven cycle is operated at a speed of twenty-five (25) or more miles per hour, and at a distance of not less than three hundred (300) feet when the motor-driven cycle is operated at a speed of thirty-five (35) or more miles per hour.

(b) In the event the motor-driven cycle is equipped with a multiple-beam head lamp or head lamps, such equipment shall comply with the requirements of K.S.A. 8-1805.

(c) In the event the motor-driven cycle is equipped with a single-beam lamp or lamps, such lamp or lamps shall be so aimed that when the vehicle is loaded none of the high intensity portion of light, at a distance of twenty-five (25) feet ahead, shall project higher than the level of the center of the lamp from which it comes.

History: L. 1974, ch. 33, § 8-1806; July 1.



8-1807 Brakes.

8-1807. Brakes. Every motorcycle and motor-driven cycle shall comply with the provisions of subsection (a) of K.S.A. 8-1734, except that the wheel of a sidecar attached to a motorcycle or to a motor-driven cycle, and the front wheel of a motor-driven cycle need not be equipped with brakes: Provided, That such motorcycle or motor-driven cycle is capable of complying with the performance requirements of this article.

History: L. 1974, ch. 33, § 8-1807; L. 1976, ch. 53, § 1; July 1.



8-1808 Performance ability of brakes.

8-1808. Performance ability of brakes. Upon application of the service brake, every motorcycle and motor-driven cycle, at all times and under all conditions of loading, shall be capable of stopping from a speed of twenty (20) miles per hour in not more than thirty (30) feet, such distance to be measured from the point at which movement of the service brake pedal or control begins.

Tests for stopping distance shall be made on a dry, smooth, hard and substantially level surface, not to exceed one percent (1%) grade, that is free from loose material.

History: L. 1974, ch. 33, § 8-1808; L. 1975, ch. 39, § 29; April 19.



8-1809 Approval of braking systems on motor-driven cycles; suspension or revocation of registration; prohibited acts.

8-1809. Approval of braking systems on motor-driven cycles; suspension or revocation of registration; prohibited acts. (a) The secretary of transportation is authorized to require an inspection of the braking system on any motor-driven cycle and to disapprove the braking system on any such vehicle which it finds will not comply with the performance ability standard set forth in K.S.A. 8-1808, or which in the opinion of the secretary is equipped with a braking system that is not so designed or constructed as to insure reasonable and reliable performance in actual use.

(b) The director may refuse to register or may suspend or revoke the registration of any vehicle referred to in this section when the secretary of transportation determines that the braking system thereon does not comply with the provisions of this section.

(c) No person shall operate on any highway any vehicle referred to in this section in the event the secretary of transportation has disapproved the braking system upon such vehicle.

History: L. 1974, ch. 33, § 8-1809; L. 1975, ch. 427, § 45; Aug. 15.



8-1810 Other equipment; compliance with sections in article 18; applicability of other equipment laws.

8-1810. Other equipment; compliance with sections in article 18; applicability of other equipment laws. (a) Every motorcycle and every motor-driven cycle shall comply with the requirements and limitations of K.S.A. 8-1738 on horns and warning devices, K.S.A. 8-1739 on noise prevention and mufflers, K.S.A. 8-1740 on mirrors and K.S.A. 8-1742 on tires.

(b) Every motorcycle and every motor-driven cycle shall comply with the requirements and limitations contained in this article, and unless otherwise specifically made applicable, motorcycles and motor-driven cycles shall not be subject to the requirements and limitations imposed elsewhere in this act with respect to equipment on vehicles.

History: L. 1974, ch. 33, § 8-1810; July 1.






Article 19 UNIFORM ACT REGULATING TRAFFIC; SIZE, WEIGHT AND LOAD OF VEHICLES

8-1901 Criminal penalties for violation of size and weight laws; exceptions.

8-1901. Criminal penalties for violation of size and weight laws; exceptions. (a) It shall be unlawful for any person to drive or move or for the owner or lessee to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles of a size or weight exceeding the limitations stated in article 19 of chapter 8 of Kansas Statutes Annotated or otherwise in violation of this article, and the maximum size and weight of vehicles herein specified shall be lawful throughout this state, and local authorities shall have no power or authority to alter such limitations except as express authority may be granted in this article.

(b) Any person violating any of the provisions of article 19 of chapter 8 of the Kansas Statutes Annotated, except for the provisions of K.S.A. 8-1908 and 8-1909, and amendments thereto, shall, upon conviction thereof, be fined in an amount not to exceed $500.

(c) Any person violating any of the provisions of K.S.A. 8-1908 or 8-1909, and amendments thereto, shall, upon a first conviction thereof, pay a fine from one, but not both of the schedules listed in subsection (c) of K.S.A. 8-2118, and amendments thereto.

(d) Except as otherwise specifically provided in this act, the provisions of article 19 of chapter 8 of Kansas Statutes Annotated governing size, weight and load shall not apply to fire apparatus, road machinery, farm tractors or to implements of husbandry temporarily moved upon a highway, or to a vehicle operated under the terms of a currently valid special permit issued in accordance with K.S.A. 8-1911, and amendments thereto.

(e) Except on highways designated as part of the national system of interstate defense highways, the gross weight limitation prescribed by article 19 of chapter 8 of Kansas Statutes Annotated on any axle or tandem, triple or quad axles shall not apply to: (1) Trucks specifically designed and equipped and used exclusively for garbage, refuse or solid waste disposal operations when loaded with garbage, refuse or waste; or (2) trucks mounted with a fertilizer spreader used or manufactured principally to spread animal dung, except that this paragraph (2) shall not apply to truck tractors so equipped. Except that such trucks under this subsection shall not exceed 60,000 pounds for three axles or 40,000 pounds for two axles, regardless of width spacing between axles.

(f) As used in this section, "conviction" means a final conviction without regard to whether sentence was suspended or probation granted after such conviction, and a forfeiture of bail, bond or collateral deposited to secure a defendant's appearance in court, which forfeiture has not been vacated, is equivalent to a conviction.

History: L. 1974, ch. 33, § 8-1901; L. 1980, ch. 44, § 1; L. 1981, ch. 46, § 1; L. 1986, ch. 43, § 1; L. 1994, ch. 235, § 4; L. 2004, ch. 114, § 3; L. 2012, ch. 26, § 1; July 1.



8-1902 Width of vehicles and loads thereon.

8-1902. Width of vehicles and loads thereon. (a) The total outside width of any vehicle or the load thereon shall not exceed 81/2 feet, except as otherwise provided in this section.

(b) A farm tractor or a fertilizer dispensing machine shall not be permitted to travel on any highway which is a part of the national system of interstate and defense highways. Whenever a farm tractor or implement of husbandry, and any load on any such vehicle, exceeds the width limitations prescribed by this section to the extent that the width of such vehicle, including any load thereon, exceeds the width of that portion of a roadway on which such vehicle is driven, which is marked as a single lane of traffic, or, if such roadway has not been marked for lanes of traffic, the width of such vehicle exceeds more than 1/2 the width of such roadway, the driver shall move such vehicle as soon as possible as far to the right side of the highway as is practicable and safe upon the approach of any oncoming or following vehicle and upon approaching the crest of a hill.

(c) The secretary shall adopt rules and regulations consistent with federal requirements designating safety and other devices which may extend out on either side of the vehicle.

(d) (1) A vehicle may be loaded with bales of hay which shall not exceed 12 feet in width and a height as authorized by K.S.A. 8-1904, and amendments thereto, but vehicles so loaded shall not be moved on any highway designated as a part of the national network of highways, except as permitted under subsection (j) of K.S.A. 8-1911, and amendments thereto, or under paragraph (2) of this subsection.

(2) A farm vehicle may be loaded with bales of hay which shall not exceed 12 feet in width and a height as authorized by K.S.A. 8-1904, and amendments thereto, but vehicles so loaded shall not be moved on any highway designated as a part of the national system of interstate and defense highways, except as permitted under subsection (j) of K.S.A. 8-1911, and amendments thereto. As used in this paragraph "farm vehicle" means a truck or truck tractor registered under K.S.A. 8-143, and amendments thereto, as a farm truck or truck tractor. Such farm truck or truck tractor may be used in combination with any type of trailer or semitrailer.

(3) Any such vehicles under paragraphs (1) or (2) so loaded shall not be moved during the period beginning 30 minutes after sunset and ending 30 minutes before sunrise. Any vehicle loaded with bales of hay as authorized by the exception in this subsection, with the load extending beyond 81/2 feet, shall have attached thereto a sign which states "OVERSIZE LOAD" and the dimensions of the sign shall be a minimum of seven feet long and 18 inches high. Letters shall be a minimum of 10 inches high with a brush stroke of not less than 12/5 inches. The sign shall be readily visible from a distance of 500 feet and shall be removed when the vehicle or load does not exceed the legal width. Each vehicle shall be equipped with red flags on all four corners of the oversized load.

(e) The secretary of transportation shall adopt rules and regulations authorizing vehicles to be loaded with two combine headers which exceed the legal width, but vehicles so loaded shall not be moved on any highway designated as a part of the national system of interstate and defense highways, except as permitted under subsection (i) of K.S.A. 8-1911, and amendments thereto, and vehicles so loaded shall not be moved during the period beginning 30 minutes after sunset and ending 30 minutes before sunrise.

(f) A motor home or travel trailer, may exceed 102 inches, if such excess width is attributable to an appurtenance, except that no appurtenance may extend further than the rear view mirrors. Such mirrors may only extend the distance necessary to provide the required field of view before the appurtenances were attached.

For the purposes of this subsection the term "appurtenance" shall include:

(1) An awning and its support hardware; and

(2) any appendage that is intended to be an integral part of a motor home or travel trailer coach and that is installed by the manufacturer or dealer.

The term "appurtenance" shall not include any item that is temporarily affixed or attached to the exterior of a motor home or travel trailer by the owner of such motor home or travel trailer for the purposes of transporting such item from one location to another.

History: L. 1974, ch. 33, § 8-1902; L. 1980, ch. 30, § 3; L. 1981, ch. 46, § 6; L. 1983, ch. 41, § 1; L. 1987, ch. 49, § 1; L. 1992, ch. 138, § 1; L. 1996, ch. 221, § 1; L. 1998, ch. 193, § 3; L. 2000, ch. 5, § 1; L. 2001, ch. 19, § 4; L. 2006, ch. 3, § 1; July 1.



8-1903 Loads on passenger vehicles extending to either side.

8-1903. Loads on passenger vehicles extending to either side. No passenger-type vehicle shall be operated on any highway with any load carried thereon extending beyond the left side of such vehicle nor extending more than six (6) inches beyond the right side thereof.

History: L. 1974, ch. 33, § 8-1903; July 1.



8-1904 Height and length of vehicles and loads; exceptions to maximums.

8-1904. Height and length of vehicles and loads; exceptions to maximums. (a) No vehicle including any load thereon shall exceed a height of 14 feet, except that a vehicle transporting cylindrically shaped bales of hay as authorized by K.S.A. 8-1902(e), and amendments thereto, may be loaded with such bales secured to a height not exceeding 141/2 feet. Should a vehicle so loaded with bales strike any overpass or other obstacle, the operator of the vehicle shall be liable for all damages resulting therefrom. The secretary of transportation may adopt rules and regulations for the movement of such loads of cylindrically shaped bales of hay.

(b) No motor vehicle including the load thereon shall exceed a length of 45 feet extreme overall dimension, excluding the front and rear bumpers, except as provided in subsection (d).

(c) Except as otherwise provided in K.S.A. 8-1914 and 8-1915, and amendments thereto, and subsections (d), (e), (f), (g), (h) and (i), no combination of vehicles coupled together shall exceed a total length of 65 feet.

(d) The length limitations in subsection (b) shall not apply to a truck tractor. No semitrailer which is being operated in combination with a truck tractor shall exceed 591/2 feet in length. No semitrailer or trailer which is being operated in a combination consisting of a truck tractor, semitrailer and trailer shall exceed 281/2 feet in length.

(e) The limitations in this section governing maximum length of a semitrailer or trailer shall not apply to vehicles operating in the daytime when transporting poles, pipe, machinery or other objects of a structural nature which cannot readily be dismembered, except that it shall be unlawful to operate any such vehicle or combination of vehicles which exceeds a total length of 85 feet unless a special permit for such operation has been issued by the secretary of transportation or by an agent or designee of the secretary pursuant to K.S.A. 8-1911, and amendments thereto. For the purpose of authorizing the issuance of such special permits at motor carrier inspection stations, the secretary of transportation may contract with the superintendent of the Kansas highway patrol for such purpose, and in such event, the superintendent or any designee of the superintendent may issue such special permit pursuant to the terms and conditions of the contract. The limitations in this section shall not apply to vehicles transporting such objects operated at nighttime by a public utility when required for emergency repair of public service facilities or properties or when operated under special permit as provided in K.S.A. 8-1911, and amendments thereto, but in respect to such night transportation every such vehicle and the load thereon shall be equipped with a sufficient number of clearance lamps on both sides and marker lamps upon the extreme ends of any projecting load to clearly mark the dimensions of such load.

(f) The limitations of this section governing the maximum length of combinations of vehicles shall not apply to a combination of vehicles consisting of a truck tractor towing a house trailer, if such combination of vehicles does not exceed an overall length of 97 feet.

(g) The length limitations of this section shall not apply to stinger-steered automobile or boat transporters or one truck and one trailer vehicle combination, loaded or unloaded, used in transporting a combine, forage cutter or combine header to be engaged in farm custom harvesting operations, as defined in K.S.A. 8-143j(d), and amendments thereto. A stinger-steered boat transporter or one truck and one trailer vehicle combination, loaded or unloaded, used in transporting a combine, forage cutter or combine header to be engaged in farm custom harvesting operations, as defined in K.S.A. 8-143j(d), and amendments thereto, shall not exceed an overall length limit of 75 feet, exclusive of front and rear overhang. A stinger-steered automobile transporter shall not exceed an overall length limit of 80 feet, exclusive of front and rear overhang.

(h) The length limitations of this section shall not apply to drive-away saddlemount or drive-away saddlemount with fullmount vehicle transporter combination. A drive-away saddlemount or drive-away saddlemount with fullmount vehicle transporter combination shall not exceed an extreme overall dimension of 97 feet.

(i) The length limitations of this section shall not apply to a one truck-tractor two trailer combination or one truck-tractor semitrailer trailer combination used in transporting equipment utilized by custom harvesters under contract to agricultural producers to harvest wheat, soybeans or milo, during the months of April through November, but the length of the property-carrying units, excluding load, shall not exceed 811/2 feet.

History: L. 1974, ch. 33, § 8-1904; L. 1975, ch. 41, § 1; L. 1975, ch. 427, § 46; L. 1977, ch. 304, § 16; L. 1978, ch. 42, § 1; L. 1981, ch. 47, § 1; L. 1983, ch. 41, § 2; L. 1986, ch. 44, § 1; L. 1988, ch. 266, § 1; L. 1989, ch. 44, § 1; L. 1990, ch. 50, § 3; L. 1994, ch. 194, § 2; L. 2000, ch. 22, § 1; L. 2006, ch. 6, § 1; L. 2015, ch. 49, § 5; L. 2016, ch. 44, § 1; Apr. 14.



8-1905 Projecting loads to the front and rear.

8-1905. Projecting loads to the front and rear. (a) The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than three feet beyond the front wheels of such vehicle or the front bumper of such vehicle if it is equipped with a bumper.

(b) Any vehicle or combination of vehicles transporting passenger vehicles or other motor vehicles may carry a load which extends no more than four feet beyond the front and six feet beyond the rear of the transporting vehicle or combination of vehicles.

History: L. 1974, ch. 33, § 8-1905; L. 2016, ch. 44, § 2; Apr. 14.



8-1906 Securing loads on vehicles; requirements for hauling livestock.

8-1906. Securing loads on vehicles; requirements for hauling livestock. (a) No vehicle shall be driven or moved on any highway unless such vehicle is so constructed or loaded as to prevent any of its load from dropping, sifting, leaking or otherwise escaping therefrom, except that:

(1) This section shall not prohibit the necessary spreading of any substance in highway maintenance or construction operations; and

(2) subsections (a) and (c) shall not apply to trailers or semitrailers when hauling livestock if such trailers or semitrailers are properly equipped with a cleanout trap and such trap is operated in a closed position unless material is intentionally spilled when the trap is in a closed position. Paragraph (2) shall not apply to trailers or semitrailers used for hauling livestock when livestock are not being hauled in such trailers or semitrailers.

(b) All trailers or semitrailers used for hauling livestock shall be cleaned out periodically.

(c) No person shall operate on any highway any vehicle with any load unless such load and any covering thereon is securely fastened so as to prevent the covering or load from becoming loose, detached or in any manner a hazard to other users of the highway.

History: L. 1974, ch. 33, § 8-1906; L. 1984, ch. 41, § 1; L. 1989, ch. 45, § 1; July 1.



8-1907 Towing vehicles; connection and safety equipment; exceptions.

8-1907. Towing vehicles; connection and safety equipment; exceptions. (a) When one vehicle is towing another, the drawbar, towbar or other connections shall be of sufficient strength to pull, stop and hold all weight towed thereby, and so designed, constructed and installed as to insure that any vehicle or motor vehicle towed on a level, smooth, paved surface will follow in the path of the towing vehicle when it is moving in a straight line. In addition to the drawbar connections between any two such vehicles, there shall be provided an adequate safety hitch.

(b) When one vehicle is towing another and the connection consists of a chain, rope or cable, there shall be displayed upon such connection a white flag or cloth not less than 12 inches square.

(c) Motor vehicles in transit may be transported in combination by means of towbar, saddlemount or fullmount mechanisms, utilizing the motive power of one of the motor vehicles in such combination, except that not more than two vehicles in any such combination of motor vehicles in transit may be connected by means of a towbar mechanism. Whenever motor vehicles are transported as authorized in this subsection, such motor vehicles shall be connected securely in combination in accordance with rules and regulations adopted by the secretary of transportation, and any combination of such motor vehicles shall comply with the limitations prescribed by K.S.A. 8-1904, and amendments thereto.

(d) Except as otherwise provided in subsection (c), not more than three vehicles, including the towing vehicle, in any combination of vehicles may be connected by means of a towbar mechanism, and if the three such vehicles are connected by towbar mechanisms, the towbar mechanism between the towing vehicle and the first towed vehicle shall be equipped with an anti-sway mechanism. In addition, the second towed vehicle of every combination of vehicles so connected shall be equipped with service brakes acting on the wheels of at least one axle, and which are of a type approved by the secretary of transportation and of such character as to be applied automatically and promptly, except that this sentence shall not apply to combinations of vehicles which include a slow-moving vehicle which is an implement of husbandry when moving from field to field.

History: L. 1974, ch. 33, § 8-1907; L. 1975, ch. 39, § 30; L. 1978, ch. 42, § 2; L. 1979, ch. 43, § 1; L. 1985, ch. 53, § 1; July 1.



8-1908 Gross weight limits on wheels and axles.

8-1908. Gross weight limits on wheels and axles. (a) The gross weight upon any wheel of a vehicle shall not exceed 10,000 pounds.

(b) The gross weight upon any one axle, including any one axle of a group of axles, of a vehicle shall not exceed 20,000 pounds.

(c) Any axle located within seven feet of any adjacent axle shall, when the wheels of such axle are in contact with the road surface, carry its proportionate part of the load permitted on such axles. An axle shall not be used to determine the lawful axle weight under this section or the gross weight under K.S.A. 8-1909, and amendments thereto, when the wheels of such axle are not in contact with the road surface.

(d) As used in this section:

(1) "Gross weight on any one axle" means the total load on all wheels whose centers are included within two parallel transverse vertical planes not more than 40 inches apart.

(2) "Tandem axles" means two or more consecutive axles, arranged in tandem and articulated from a common attachment to the vehicle or individually attached to the vehicle, with such axles spaced not less than 40 inches and not more than 96 inches apart.

(3) "Triple axles" means three or more consecutive axles, arranged in tandem and articulated from a common attachment to the vehicle or individually attached to the vehicle, with such axles spaced more than 96 inches and not more than 120 inches apart.

(4) "Quad axles" means four or more consecutive axles, arranged in tandem and articulated from a common attachment to the vehicle or individually attached to the vehicle, with such axles spaced more than 120 inches and not more than 150 inches apart.

(e) The gross weight on tandem axles shall not exceed 34,000 pounds.

History: L. 1974, ch. 33, § 8-1908; L. 1975, ch. 39, § 31; L. 1975, ch. 427, § 47; L. 1981, ch. 46, § 2; L. 1983, ch. 41, § 3; L. 1986, ch. 45, § 1; L. 2003, ch. 10, § 1; July 1.



8-1909 Gross weight limits for vehicles; exceptions; safety of certain vehicles for operation.

8-1909. Gross weight limits for vehicles; exceptions; safety of certain vehicles for operation. (a) No vehicle or combination of vehicles shall be moved or operated on any highway when the gross weight on two or more consecutive axles exceeds the limitations prescribed in the following table:

Distance in feet between theextremes of any group of 2 ormore consecutive axles

Maximum load in pounds carriedon any group of 2 or moreconsecutive axles

2 axles

3 axles

4 axles

5 axles

6 axles

7 axles

8 axles

4

34,000

5

34,000

6

34,000

7

34,000

8 and less

34,000

34,000

More than 8

38,000

42,000

9

39,000

42,500

10

40,000

43,500

11

44,000

12

45,000

50,000

13

45,500

50,500

14

46,500

51,500

15

47,000

52,000

16

48,000

52,500

58,000

17

48,500

53,500

58,500

18

49,500

54,000

59,000

19

50,000

54,500

60,000

20

51,000

55,500

60,500

66,000

21

51,500

56,000

61,000

66,500

22

52,500

56,500

61,500

67,000

23

53,000

57,500

62,500

68,000

24

54,000

58,000

63,000

68,500

74,000

25

54,500

58,500

63,500

69,000

74,500

26

55,500

59,500

64,000

69,500

75,000

27

56,000

60,000

65,000

70,000

75,500

28

57,000

60,500

65,500

71,000

76,500

82,000

29

57,500

61,500

66,000

71,500

77,000

82,500

30

58,500

62,000

66,500

72,000

77,500

83,000

31

59,000

62,500

67,500

72,500

78,000

83,500

32

60,000

63,500

68,000

73,000

78,500

84,500

33

64,000

68,500

74,000

79,000

85,000

34

64,500

69,000

74,500

80,000

85,500

35

65,500

70,000

75,000

80,500

36

66,000

70,500

75,500

81,000

37

66,500

71,000

76,000

81,500

38

67,500

72,000

77,000

82,000

39

68,000

72,500

77,500

82,500

40

68,500

73,000

78,000

83,500

41

69,500

73,500

78,500

84,000

42

70,000

74,000

79,000

84,500

43

70,500

75,000

80,000

85,000

44

71,500

75,500

80,500

85,500

45

72,000

76,000

81,000

46

72,500

76,500

81,500

47

73,500

77,500

82,000

48

74,000

78,000

83,000

49

74,500

78,500

83,500

50

75,500

79,000

84,000

51

76,000

80,000

84,500

52

76,500

80,500

85,000

53

77,500

81,000

85,500

54

78,000

81,500

55

78,500

82,500

56

79,500

83,000

57

80,000

83,500

58

84,000

59

85,000

60

85,500

except that two consecutive sets of tandem axles may carry a gross load of 34,000 pounds each if the overall distance between the first and last axles is 36 feet or more.

(1) The gross weight on any one axle of a vehicle shall not exceed the limits prescribed in K.S.A. 8-1908, and amendments thereto.

(2) Except as otherwise provided by subsection (e), for vehicles and combinations of vehicles on the interstate system the table in this section shall not authorize a maximum gross weight of more than 80,000 pounds.

(3) The table in this section shall not apply to truck tractor and dump semitrailer or truck trailer combination when such are used as a combination unit exclusively for the transportation of sand, salt for highway maintenance operations, gravel, slag stone, limestone, crushed stone, cinders, coal, blacktop, dirt or fill material, when such vehicles are used for transportation to a construction site, highway maintenance or construction project or other storage facility, except that such vehicles or combination of vehicles shall not be exempted from any application of the table as may be required to determine applicable axle weights for triple and quad axles as defined in K.S.A. 8-1908, and amendments thereto. As used in this paragraph (3), the term "dump semitrailer" means any semitrailer designed in such a way as to divest itself of the load carried thereon.

(b) Any vehicle registered under the laws of this state which vehicle is designed and used primarily for the transportation of property or for the transportation of 10 or more persons may, at the time of its registration, be subjected by the director of vehicles to investigation or test as may be necessary to enable such director to determine whether such vehicle may safely be operated upon the highways in compliance with all provisions of this act. Every such vehicle shall meet the following requirements:

(1) It shall be equipped with brakes as required in K.S.A. 8-1734, and amendments thereto.

(2) Every motor vehicle to be operated outside of business and residence districts shall have motive power adequate to propel such vehicle and any load thereon or to be drawn thereby, at a speed which will not impede or block the normal and reasonable movement of traffic. Exception to this requirement shall be recognized when reduced speed is necessary for safe operation or when a vehicle or combination of vehicles is necessarily or in compliance with law or police direction proceeding at reduced speed.

(c) It shall be unlawful for any person to operate any vehicle or combination of vehicles with a gross weight in excess of the limitations set forth in article 19 of chapter 8 of [the] Kansas Statutes Annotated, and amendments thereto, except as provided in K.S.A. 8-1911, and amendments thereto.

(d) As used in this section, "interstate system" means the national system of interstate and defense highways.

(e) A vehicle, if operated by an engine fueled primarily by natural gas, may exceed any vehicle weight limit under this section, up to a maximum gross vehicle weight of 82,000 pounds, by an amount that is equal to the difference between:

(1) The weight of the vehicle attributable to the natural gas tank and fueling system carried by that vehicle; and

(2) the weight of a comparable diesel tank and fueling system.

History: L. 1974, ch. 33, § 8-1909; L. 1975, ch. 427, § 48; L. 1980, ch. 45, § 1; L. 1981, ch. 46, § 3; L. 1983, ch. 41, § 4; L. 1986, ch. 45, § 2; L. 2016, ch. 44, § 3; Apr. 14.



8-1909a Vehicle operation on national system of interstate and defense highways; exceptions.

8-1909a. Vehicle operation on national system of interstate and defense highways; exceptions. Nothing in this act shall authorize any gross weight of a vehicle, combination of vehicles or axle or axles of a vehicle on the national system of interstate and defense highways greater than permitted by laws of the United States congress, except that this section shall not apply to a truck tractor and dump semitrailer or truck trailer combination authorized under the provisions of subsection (a)(3) of K.S.A. 8-1909, and amendments thereto.

History: L. 1981, ch. 46, § 5; L. 2006, ch. 7, § 1; March 2.



8-1910 Enforcement of vehicle weight laws; officers may weigh vehicles; portable scales; required drive to stationary scales; off-loading or load redistribution required, when.

8-1910. Enforcement of vehicle weight laws; officers may weigh vehicles; portable scales; required drive to stationary scales; off-loading or load redistribution required, when. (a) Any police officer having reason to believe that the gross weight of a vehicle or combination of vehicles or the gross weight on any axle or sets of axles is unlawful is authorized to require the driver to stop and submit to a weighing of the same by means of either portable or stationary scales and may require that such vehicle be driven to any scales suitable for this purpose within five miles. When portable scales are used for weighing for the purpose of this section, the location of such portable scales shall be not more than 10 miles from any stationary scales whose accuracy is certified in accordance with law.

(b) Whenever a police officer, upon weighing a vehicle or combination of vehicles, determines that the weight is unlawful, such officer may require the driver to stop the vehicle in a suitable place and remain standing until such portion of the load is removed as may be necessary to reduce the gross weight of such vehicle or combination of vehicles or remove or redistribute the gross weight on any axle or sets of axles to such limit as permitted under article 19 of chapter 8 of Kansas Statutes Annotated. All material so unloaded shall be cared for by the owner, lessee or operator of such vehicle at the risk of such owner, lessee or operator.

(c) Any driver of a vehicle or combination of vehicles who fails or refuses to stop and submit such vehicle or combination of vehicles to weighing as provided in this section or who fails or refuses when directed by a police officer to comply with the provisions of this section shall be guilty of a misdemeanor.

History: L. 1974, ch. 33, § 8-1910; L. 1975, ch. 39, § 32; L. 1975, ch. 427, § 49; L. 1977, ch. 304, § 17; L. 1980, ch. 46, § 1; L. 1986, ch. 45, § 3; L. 1988, ch. 266, § 2; July 1.



8-1911 Permits for oversize or overweight vehicles; fees.

8-1911. Permits for oversize or overweight vehicles; fees. (a) The secretary of transportation with respect to highways under the secretary's jurisdiction and local authorities with respect to highways under their jurisdiction, in their discretion, upon application, may issue a special permit, which term shall include an authorization number, to the owner or operator of an oversize or overweight vehicle. The special permit shall authorize the special permit holder to operate or move a vehicle or combination of vehicles which exceed the limitations of this act, on a route, or routes, designated in the special permit and in accordance with the terms and conditions of the special permit.

(b) The application for the permit shall describe the vehicle, or combination of vehicles and all loads or cargo for which the special permit is requested, the route or routes on which operation is sought and whether a single trip or annual operation is requested. One special permit may be issued for a vehicle or combination of vehicles, that are both oversize and overweight. A special permit under this section may be for a single trip or for annual operation. The special permit shall designate the route or routes that may be used and any other terms, conditions or restrictions deemed necessary. The secretary of transportation shall charge a fee for each permit or authorization number issued as provided for in subsection (f). No permit shall be required to authorize the moving or operating upon any highway, by an implement dealer, as defined in K.S.A. 2016 Supp. 8-1918, and amendments thereto, or employee thereof who possesses an annual permit and following all conditions set forth in K.S.A. 2016 Supp. 8-1918, and amendments thereto, of farm tractors, combines, fertilizer dispensing equipment or other farm machinery, or machinery being transported to be used for terracing or soil or water conservation work upon farms. No permit shall be required to authorize the moving or operating upon any highway of farm tractors, combines, fertilizer dispensing equipment or other farm machinery, or machinery being transported to be used for terracing or soil or water conservation work upon farms, or vehicles owned by counties, cities and other political subdivisions of the state, except that this sentence shall not: (1) Exempt trucks owned by counties, cities and other political subdivisions specifically designed and equipped and used exclusively for garbage, refuse or solid waste disposal operations from the maximum gross weight limitations contained in the table in K.S.A. 8-1909, and amendments thereto; or (2) authorize travel on interstate highways.

(c) A permit shall be valid only when the registration on the power unit is equal to or exceeds the total gross weight of the vehicle. When the gross weight of the vehicle exceeds the upper limit of the available registration, the maximum amount of registration must be purchased. The provisions of this subsection shall not apply to a wrecker or tow truck, as defined in K.S.A. 66-1329, and amendments thereto, and registered in accordance with the provisions of K.S.A. 8-143, and amendments thereto.

(d) The secretary or local authority may issue or withhold the permit at the secretary's or local authority's discretion or may limit the number of trips, or establish seasonal or other time limitations within which the vehicles described may be operated on the highways, or may otherwise limit or prescribe conditions of operations of such vehicle or combination of vehicles, when necessary to assure against undue damage to the road. The secretary or local authority may require such undertaking or other security as may be deemed necessary to compensate for any injury to any roadway or road structure.

(e) Every permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection by any police officer or authorized agent of any authority granting the permit. It shall be unlawful for any person to violate any of the terms or conditions of the special permit.

(f) The secretary of transportation shall charge and collect fees as follows:

(1) Twenty dollars for each single-trip permit;

(2) thirty dollars for each single-trip permit for a large structure, as defined by rules and regulations;

(3) fifty dollars for each single-trip permit for a superload, as defined by rules and regulations;

(4) twenty-five dollars for a five-year permit for vehicles authorized to move bales of hay under subsection (j) on noninterstate highways;

(5) one hundred and fifty dollars for each annual permit; or

(6) two thousand dollars per year for each qualified carrier company for special vehicle combination permits authorized under K.S.A. 8-1915, and amendments thereto, plus $50 per year for each power unit operating under such annual permit.

No fees shall be charged for permits issued for vehicles owned by counties, cities and other political subdivisions of the state. All permit fees received under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund. The secretary may adopt rules and regulations for payment and collection of all fees. The secretary may adopt rules and regulations implementing the provisions of this section to prescribe standards for any permit program to enhance highway safety.

(g) If any local authority does not desire to exercise the powers conferred on it by this section to issue or deny permits then such a permit from the local authority shall not be required to operate any such vehicle or combination of vehicles on highways under the jurisdiction of such local authority, but in no event shall the jurisdiction of the local authority be construed as extending to any portion of any state highway, any city street designated by the secretary as a connecting link in the state highway system or any highway within the national system of interstate and defense highways, which highways and streets, for the purpose of this section, shall be under the jurisdiction of the secretary.

(h) A house trailer, manufactured home or mobile home which exceeds the width as provided in subsection (a) of K.S.A. 8-1902, and amendments thereto, may be moved on the highways of this state by obtaining a permit as provided in this section, if:

(1) The width of such house trailer, manufactured home or mobile home does not exceed 161/2 feet;

(2) the driver of the vehicle pulling the house trailer, manufactured home or mobile home has a valid driver's license; and

(3) the driver carries evidence that the house trailer, manufactured home or mobile home, and the vehicle pulling it, are covered by motor vehicle liability insurance with limits of not less than $100,000 for injury to any one person, and $300,000 for injury to persons in any one accident, and $25,000 for injury to property.

For the purposes of this subsection, the terms "manufactured home" and "mobile home" shall have the meanings ascribed to them by K.S.A. 58-4202, and amendments thereto.

(i) Upon proper application stating the description and registration of each power unit, the secretary of transportation shall issue permits for a period, from May 1 to November 15, for custom combine operators to tow custom-combine equipment on a trailer within legal dimensions or a trailer especially designed for the transportation of combines or combine equipment at the rate of $10 per power unit. Each application shall be accompanied by information as required by the secretary. The permit shall allow custom combine operators to haul two combine headers on designated interstate highways provided:

(1) The vehicle plus the load do not exceed 14 feet in width;

(2) the move is completed during the period beginning 30 minutes before sunrise and ending 30 minutes after sunset; and

(3) the vehicle plus the load are not overweight.

(j) Except as provided in paragraph (2) of subsection (d) of K.S.A. 8-1902, and amendments thereto, a vehicle loaded with bales of hay which exceeds the width as provided in subsection (a) of K.S.A. 8-1902, and amendments thereto, may be moved on any highway designated as a part of the national network of highways by obtaining a permit as provided by this section, if:

(1) The vehicle plus the bales of hay do not exceed 12 feet in width;

(2) the vehicle plus the bales of hay do not exceed the height authorized under K.S.A. 8-1904, and amendments thereto;

(3) the move is completed during the period beginning 30 minutes before sunrise and ending 30 minutes after sunset;

(4) the vehicle plus the load are not overweight; and

(5) the vehicle plus the load comply with the signing and marking requirements of paragraph (3) of subsection (d) of K.S.A. 8-1902, and amendments thereto.

(k) If it is determined by the secretary of transportation that a person has been granted a permit and has not complied with the applicable provisions of this section and the rules and regulations of the secretary of transportation relating thereto, the secretary may cancel the permit and may refuse to grant future permits to the individual.

(l) (1) Vehicles operating under the provisions of a permit issued under subsection (a), which exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall have a sign attached which states "OVERSIZE LOAD" and the dimensions of the sign shall be a minimum of seven feet long and 18 inches high. Letters shall be a minimum of 10 inches high with a brush stoke [stroke] of not less than 12/5 inches. The sign shall be readily visible from a distance of 500 feet and shall be removed when the vehicle or load no longer exceeds the legal width dimensions prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto. Each such vehicle shall be equipped with red flags on all four corners of the oversize load.

(2) Vehicles operating under the provision of a permit issued under subsection (a), which exceed the weight limitations of K.S.A. 8-1908 or 8-1909, and amendments thereto, but do not exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall not have a sign attached which states "OVERSIZE LOAD."

(m) (1) Vehicles operating under the provisions of a permit issued under subsection (a), which exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, shall not operate: (i) During the time period between 30 minutes after sunset to 30 minutes before sunrise, unless specifically authorized under another statute or regulation; (ii) under conditions where visibility is less than 1/2 mile; or (iii) when highway surfaces have ice or snow pack or drifting snow.

(2) Vehicles operating under the provisions of a permit issued under subsection (a), which exceed the weight limitations of K.S.A. 8-1908 or 8-1909, and amendments thereto, but do not exceed the width limitations prescribed by K.S.A. 8-1902, and amendments thereto, or the length provisions in K.S.A. 8-1904, and amendments thereto, may operate 24-hour days, except that such vehicles shall not operate when highway surfaces have ice or snow pack or drifting snow.

History: L. 1974, ch. 33, § 8-1911; L. 1975, ch. 427, § 50; L. 1984, ch. 42, § 1; L. 1986, ch. 43, § 2; L. 1987, ch. 49, § 2; L. 1989, ch. 44, § 2; L. 1990, ch. 50, § 4; L. 1991, ch. 33, § 17; L. 1992, ch. 138, § 2; L. 1994, ch. 112, § 1; L. 1996, ch. 221, § 2; L. 1998, ch. 193, § 4; L. 2001, ch. 5, § 37; L. 2007, ch. 140, § 8; L. 2009, ch. 108, § 2; L. 2014, ch. 74, § 1; L. 2014, ch. 117, § 1; July 1.

Section was amended by L. 2014, ch. 14, § 2, but that version was repealed by L. 2014, ch. 117, § 10.



8-1912 When secretary of transportation or local authorities may restrict use of highways.

8-1912. When secretary of transportation or local authorities may restrict use of highways. (a) Local authorities with respect to highways under their jurisdiction may prohibit, by ordinance or resolution, the operation of vehicles upon any such highway or impose restrictions as to the weight of vehicles to be operated upon any such highway, for a total period of not to exceed ninety (90) days in any one (1) calendar year, whenever any said highway by reason of deterioration, rain, snow or other climatic conditions will be seriously damaged or destroyed unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced.

(b) The local authority enacting any such ordinance or resolution shall erect or cause to be erected and maintained signs designating the provisions of the ordinance or resolution at each end of that portion of any highway affected thereby, and the ordinance or resolution shall not be effective unless and until such signs are erected and maintained.

(c) Local authorities with respect to highways under their jurisdiction also, by ordinance or resolution, may prohibit the operation of trucks or other commercial vehicles, or may impose limitations as to the weight or size thereof, on designated highways, which prohibitions and limitations shall be designated by appropriate signs placed on such highways: Provided, That adjacent premises to such restricted streets may be served, and such restrictions shall not apply to any street which is a connecting link of the state highway system, unless a satisfactory alternate route is provided and has been approved by the secretary of transportation.

(d) The secretary of transportation likewise shall have authority as hereinabove granted to local authorities to determine by resolution and to impose restrictions as to the weight or size of vehicles operated upon any highways under the jurisdiction of said secretary and such restrictions shall be effective when signs giving notice thereof are erected upon the highway or portion of any highway affected by such resolution.

History: L. 1974, ch. 33, § 8-1912; L. 1975, ch. 427, § 51; Aug. 15.



8-1913 Liability for damage to highway or structure.

8-1913. Liability for damage to highway or structure. (a) Any person driving any vehicle, object or contrivance upon any highway or highway structure shall be liable for all damage which said highway or structure may sustain as a result of any illegal operation, driving or moving of such vehicle, object or contrivance, or as a result of operating, driving or moving any vehicle, object or contrivance weighing in excess of the maximum weight in this act but authorized by a special permit issued as provided in this article.

(b) Whenever such driver is not the owner of such vehicle, object or contrivance, but is so operating, driving or moving the same with the express or implied permission of said owner, then said owner and driver shall be jointly and severally liable for any such damage.

(c) Such damage may be recovered in a civil action brought by the authorities in control of such highways or highway structure.

History: L. 1974, ch. 33, § 8-1913; July 1.



8-1914 Issuance of special permits for operation of vehicles from Kansas turnpike authority toll booths and motor-freight truck terminals.

8-1914. Issuance of special permits for operation of vehicles from Kansas turnpike authority toll booths and motor-freight truck terminals. The secretary of transportation with respect to highways under the secretary's jurisdiction and local authorities with respect to highways under their jurisdiction may issue permits authorized under the provisions of K.S.A. 8-1911, and amendments thereto, for the operation of combinations of vehicles operating on a route designated by the secretary or local authority between a Kansas turnpike authority toll booth and a motor-freight truck terminal located within a ten-mile radius of any such toll booth, except at the northeastern end of the turnpike at which location a twenty-mile radius shall apply.

History: L. 1990, ch. 50, § 1; L. 1992, ch. 138, § 3; July 1.



8-1915 Issuance of special vehicle combination permits; conditions; penalties; rules and regulations.

8-1915. Issuance of special vehicle combination permits; conditions; penalties; rules and regulations. (a) The secretary of transportation may issue a special vehicle combination permit pursuant to the provisions of K.S.A. 8-1911, and amendments thereto, for the operation of a special vehicle combination consisting of a truck tractor, semitrailer, trailer and trailer. In addition to the conditions the secretary may establish under K.S.A. 8-1911, and amendments thereto, such vehicle combinations shall also be required to operate under the following conditions:

(1) The special vehicle combination may be operated only on:

(A) United States highway 69 alternate between a motor-freight truck terminal located at the city of Baxter Springs and the Kansas-Oklahoma line; and

(B) interstate highway 70 between a motor-freight truck terminal located within a five-mile radius of such interstate at the city of Goodland and the Kansas-Colorado line;

(2) any semitrailer or trailer used in such special vehicle combination, shall not exceed 281/2 feet in length;

(3) travel of such special vehicle combination may be restricted to specific routes, hours of operation, specific days or seasonal periods; and

(4) the secretary may enforce any other restrictions determined by the secretary to be necessary.

(b) The secretary of transportation may adopt rules and regulations implementing the provisions of subsection (a), including prescribing standards for the qualifications of drivers operating such special vehicle combinations and the equipping and operation of such special vehicle combinations to enhance highway traffic safety.

(c) A person, firm or corporation convicted of violating any provision of this section or any restriction on the special permits issued by the secretary under this section shall be punished by a fine of not less than $500 nor more than $1,000 and all special permits issued for the operation of such special vehicle combinations in violation shall be confiscated. The special vehicle combination must be separated into combinations of legal length before the units may proceed.

(d) The provisions of this section shall not govern the operations of combinations of vehicles authorized to be operated under the provisions of K.S.A. 8-1914.

History: L. 1990, ch. 50, § 2; April 19.



8-1916 Cotton modules; allowable movement.

8-1916. Cotton modules; allowable movement. (a) Any person issued a special permit under the provisions of K.S.A. 8-1911, and amendments thereto, for the purpose of moving cotton modules on the highways of this state, shall be allowed to move such cotton modules 24-hours per day. Such person shall comply with all applicable provisions of K.S.A. 8-1911, and amendments thereto, and rules and regulations adopted by the secretary.

(b) The gross weight on tandem axles of a cotton module issued a special permit under K.S.A. 8-1911, and amendments thereto, shall not exceed 50,000 pounds. A cotton module with a tandem gross axle weight of 50,000 pounds or less shall not be considered a superload as defined in rules and regulations of the Kansas department of transportation.

(c) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2004, ch. 152, § 1; L. 2009, ch. 108, § 3; July 1.



8-1917 Idle reduction technology; maximum weight limit exception.

8-1917. Idle reduction technology; maximum weight limit exception. (a) Notwithstanding the provisions of K.S.A. 8-1908 and 8-1909, and amendments thereto, the maximum gross weight limit and axle weight limit for any vehicle or combination of vehicles equipped with idle reduction technology may be increased by a quantity necessary to compensate for the additional weight of such idle reduction technology as provided for in 23 U.S.C. § 658.17. In no case shall the additional weight increase allowed by this section be greater than 400 pounds.

(b) Upon request by an appropriate law enforcement officer, the vehicle operator shall provide proof:

(1) By written certification, the weight of the idle reduction technology;

(2) by demonstration or certification, that the idle reduction technology is fully functional at all times; and

(3) that the gross weight increase is not used for any purpose other than for the use of idle reduction technology.

(c) As used in this section, "idle reduction technology" means any device or system of devices that:

(1) Is installed on a heavy-duty diesel-powered on-highway truck or truck tractor; and

(2) is designed to provide to such truck or truck tractor those services, such as heat, air conditioning or electricity, that would otherwise require the operation of the main drive engine while the truck or truck tractor is temporarily parked or remains stationary.

(d) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2007, ch. 140, § 2; Apr. 26.



8-1918 Implement dealers; permits; allowable movement.

8-1918. Implement dealers; permits; allowable movement. (a) An implement dealer who obtains an annual permit pursuant to K.S.A. 8-1911, and amendments thereto, shall be allowed to move or transport farm tractors, implements of husbandry, combines, fertilizer dispensing equipment or other farm machinery on highways under the jurisdiction of the secretary of transportation.

(b) Such annual permit shall allow an implement dealer to move such equipment or machinery subject to the following conditions:

(1) Except as provided in subsection (e), loads being moved or transported shall not exceed a width of 17 feet, nine inches;

(2) except as provided in subsection (e), movement of loads exceeding a width of 14 feet shall use escort vehicles as required by the rules and regulations of the Kansas department of transportation;

(3) moves shall not be made within 1/2 hour after sunset and 1/2 hour before sunrise; and

(4) loads cannot be moved on any highway that is part of the national systems of interstate and defense highways.

(c) An implement dealer, or employee thereof, moving farm equipment or machinery on highways under the jurisdiction of the secretary of transportation that exceed the weight limits established by K.S.A. 8-1908 or 8-1909, and amendments thereto, or the height and length limits established by K.S.A. 8-1904, and amendments thereto, shall obtain an appropriate permit under K.S.A. 8-1911, and amendments thereto, and the rules and regulations promulgated by the Kansas department of transportation.

(d) Except as provided in subsection (e), the provisions of this section shall apply whether the implement dealer, or employees thereof, moves the equipment or machinery either:

(1) On a trailer or semi-trailer;

(2) pinning the equipment or machinery onto a truck or truck tractor with the item traveling on the item's wheels; or

(3) under the machinery or equipment's own power.

(e) An implement dealer, or employees thereof, may move farm machinery when towing such machinery behind a farm tractor within a 100 mile radius of any of the implement dealer's places of business when such farm tractor and equipment or machinery are equipped with flashing lights on both the front and rear and towed in accordance with subsections (b)(3), (b)(4) and (c).

(f) An implement dealer, or employee thereof, moving farm machinery designed for use at speeds of less than 25 miles per hour, or which is normally moved at speeds less than 25 miles per hour, shall have displayed on the farm machinery a slow-moving vehicle emblem, as defined in K.S.A. 8-1717(e)(2), and amendments thereto, which shall be clearly visible from the rear of the farm machinery.

(g) As used in this section, "implement dealer" shall mean a person, firm, organization or business that buys, sells or services farm tractors, implements of husbandry, combines, fertilizer dispensing equipment or other farm machinery in the regular course of business.

History: L. 2014, ch. 14, § 1; July 1.






Article 20 UNIFORM ACT REGULATING TRAFFIC; POWERS OF STATE AND LOCAL AUTHORITIES

8-2001 Provisions of act uniform throughout state; local traffic regulations.

8-2001. Provisions of act uniform throughout state; local traffic regulations. The provisions of this act shall be applicable and uniform throughout this state and in all cities and other political subdivisions therein, and no local authority shall enact or enforce any ordinance in conflict with the provisions of this act unless expressly authorized; however, local authorities may adopt additional traffic regulations which are not in conflict with the provisions of this act.

History: L. 1974, ch. 33, § 8-2001; July 1.



8-2002 Powers of local authorities.

8-2002. Powers of local authorities. (a) The provisions of this act shall not be deemed to prevent local authorities with respect to streets and highways under their jurisdiction and within the reasonable exercise of the police power from:

(1) Regulating or prohibiting stopping, standing or parking;

(2) regulating traffic by means of police officers or official traffic-control devices;

(3) regulating or prohibiting processions or assemblages on the highways;

(4) designating particular highways or roadways for use by traffic moving in one direction as authorized in K.S.A. 8-1521, and amendments thereto;

(5) establishing speed limits for vehicles in public parks notwithstanding the provisions of subsection (a)(3) of K.S.A. 8-1560, and amendments thereto;

(6) designating any highway as a through highway or designating any intersection or junction of roadways as a stop or yield intersection or junction;

(7) restricting the use of highways as authorized in K.S.A. 8-1912, and amendments thereto;

(8) regulating the operation of bicycles and requiring the registration and inspection of same, including the requirement of a registration fee;

(9) regulating or prohibiting the turning of vehicles or specified types of vehicles;

(10) altering or establishing speed limits as authorized in K.S.A. 8-1560, and amendments thereto;

(11) establish school zones as provided in subsection (a)(4) of K.S.A. 8-1560, and amendments thereto;

(12) designating no-passing zones as authorized in K.S.A. 8-1520, and amendments thereto;

(13) prohibiting or regulating the use of controlled-access roadways by any class or kind of traffic as authorized in K.S.A. 8-1525, and amendments thereto;

(14) prohibiting or regulating the use of heavily traveled streets by any class or kind of traffic found to be incompatible with the normal and safe movement of traffic;

(15) establishing minimum speed limits as authorized in subsection (b) of K.S.A. 8-1561, and amendments thereto;

(16) designating hazardous railroad grade crossings as authorized in K.S.A. 8-1552, and amendments thereto;

(17) designating and regulating traffic on play streets;

(18) prohibiting pedestrians from crossing a roadway in a business district or any designated highway except in a crosswalk as authorized in K.S.A. 8-2006, and amendments thereto;

(19) restricting pedestrian crossings at unmarked crosswalks as authorized in K.S.A. 8-2007, and amendments thereto;

(20) regulating persons propelling push carts;

(21) regulating persons upon skates, coasters, sleds and other toy vehicles;

(22) adopting and enforcing such temporary or experimental regulations as may be necessary to cover emergencies or special conditions;

(23) adopting such other traffic regulations as are specifically authorized by this act.

(b) No local authority shall erect or maintain any official traffic-control device at any location so as to require the traffic on any state highway to stop before entering or crossing any intersecting highway unless approval in writing has first been obtained from the secretary of transportation.

(c) No ordinance, resolution or regulation enacted under paragraph (4), (5), (6), (7), (9), (10), (12), (13), (14), (16), (17) or (19) of subsection (a) of this section shall be effective until official traffic-control devices giving notice of such local traffic regulations are erected upon or at the entrances to the highway or part thereof affected as may be most appropriate.

(d) No ordinance, resolution or regulation enacted under paragraph (5), (10) or (22) shall establish a speed limit in excess of the speed limit established by or pursuant to subsection (a) of K.S.A. 8-1558, and amendments thereto, or paragraph (2) of subsection (a) or subsection (b) of K.S.A. 8-1560, and amendments thereto.

History: L. 1974, ch. 33, § 8-2002; L. 1975, ch. 39, § 33; L. 1975, ch. 427,§ 52; L. 1996, ch. 15, § 8; Mar. 7.



8-2003 Secretary of transportation to adopt sign manual.

8-2003. Secretary of transportation to adopt sign manual. The secretary of transportation shall adopt a manual and specifications for a uniform system of traffic-control devices consistent with the provisions of this act for use upon highways within this state. Such uniform system shall correlate with and so far as possible conform to the system set forth in the most recent edition of the manual on uniform traffic-control devices for streets and highways and other standards issued or endorsed by the federal highway administrator.

History: L. 1974, ch. 33, § 8-2003; L. 1975, ch. 427, § 53; Aug. 15.



8-2004 Traffic-control devices on state highways; doubling of fine in road construction zone.

8-2004. Traffic-control devices on state highways; doubling of fine in road construction zone. (a) The secretary of transportation shall place and maintain such traffic-control devices, conforming to the manual and specifications adopted under K.S.A. 8-2003, and amendments thereto, upon all state highways as the secretary shall deem necessary to indicate and to carry out the provisions of this act or to regulate, warn or guide traffic.

(b) No local authority shall place or maintain any traffic-control device upon any highway under the jurisdiction of the secretary of transportation, except by the latter's permission.

(c) The secretary of transportation shall post signs informing motorists that conviction of a traffic infraction, which is defined as a moving violation in accordance with rules and regulations adopted pursuant to K.S.A. 8-249, and amendments thereto, committed within a road construction zone, as defined in K.S.A. 8-1458a, shall result in a fine which is double the fine listed in the uniform fine schedule in K.S.A. 8-2118, and amendments thereto.

History: L. 1974, ch. 33, § 8-2004; L. 1975, ch. 426, § 50; L. 1994, ch. 220, § 9; April 21.



8-2005 Local traffic-control devices; highways and streets designated as connecting links; township roads in certain counties.

8-2005. Local traffic-control devices; highways and streets designated as connecting links; township roads in certain counties. (a) Local authorities in their respective jurisdictions shall place and maintain such traffic-control devices upon highways under their jurisdiction as they may deem necessary to indicate and to carry out the provisions of this act or local traffic ordinances or to regulate, warn or guide traffic. All such traffic-control devices hereafter erected shall conform to the state manual and specifications.

(b) Local authorities in exercising those functions referred to in subsection (a) shall be subject to the direction and control of the secretary of transportation with respect to highways and streets designated by the secretary as connecting links in the state highway system.

(c) In townships located in Douglas, Johnson, Riley, Shawnee and Sedgwick counties, the township board shall place and maintain traffic-control devices, other than regulatory signs, on township roads under the board's jurisdiction. In addition, such township board shall place and maintain regulatory signs on township roads under the board's jurisdiction consistent with resolutions of the board of county commissioners of the county in which the township road is located. For this purpose, a regulatory sign is a sign setting forth a regulation, the violation of which subjects the operator of the motor vehicle to fine, imprisonment, or both.

Nothing in this subsection shall be construed as precluding the board of county commissioners from placing and maintaining traffic-control devices on township roads, if the board determines that traffic-control devices or signs placed by a township are inadequate, but the board of county commissioners shall have no obligation to do so.

History: L. 1974, ch. 33, § 8-2005; L. 1975, ch. 427, § 54; L. 2003, ch. 87, § 1; July 1.



8-2006 Restrictions on pedestrian crossings.

8-2006. Restrictions on pedestrian crossings. Local authorities, by ordinance or resolution, and the secretary of transportation, by erecting appropriate official traffic-control devices, are hereby empowered within their respective jurisdictions to prohibit pedestrians from crossing any roadway in a business district or any designated highways except in a crosswalk.

History: L. 1974, ch. 33, § 8-2006; L. 1975, ch. 39, § 34; L. 1975, ch. 427, § 55; Aug. 15.



8-2007 Same; unmarked crosswalks.

8-2007. Same; unmarked crosswalks. The secretary of transportation and local authorities in their respective jurisdictions, after an engineering and traffic investigation, may designate unmarked crosswalk locations where pedestrian crossing is prohibited or where pedestrians must yield the right-of-way to vehicles. Such restrictions shall be effective only when official traffic-control devices indicating the restrictions are in place.

History: L. 1974, ch. 33, § 8-2007; L. 1975, ch. 427, § 56; Aug. 15.



8-2008 Erection and maintenance of stop signs, yield signs and traffic-control devices.

8-2008. Erection and maintenance of stop signs, yield signs and traffic-control devices. The secretary of transportation, with reference to state highways, and local authorities with reference to highways under their jurisdiction may erect and maintain stop signs, yield signs, or other official traffic-control devices to designate through highways, or to designate intersections or other roadway junctions at which vehicular traffic on one (1) or more of the roadways shall yield or stop and yield before entering the intersection or junction.

History: L. 1974, ch. 33, § 8-2008; L. 1975, ch. 39, § 35; L. 1975, ch. 427, § 57; Aug. 15.



8-2009 Regulations governing design and operation of school buses; effect of noncompliance.

8-2009. Regulations governing design and operation of school buses; effect of noncompliance. (a) All seats on school buses shall be forward-facing and shall be securely fastened to that part or parts of the school bus which support them, and any rule and regulation of the state board of education providing for any other seating arrangement shall be null and void. The state board of education shall adopt and enforce rules and regulations not inconsistent with this act to govern the design and operation of all school buses. The state board of education shall confer and consult, at such time or times as deemed necessary or advisable, with school officers and administrators and other persons responsible for school transportation services as to the effect of such rules and regulations. When any privately owned school bus is operated under contract with any school district or nonpublic school in this state, such rules and regulations shall by reference be made a part of any such contract with a school district or with a nonpublic school. Every school district, its officers and employees, and every nonpublic school, its officers and employees, and every person employed under contract by a school district or a nonpublic school shall be subject to such rules and regulations.

(b) Any officer or employee of any school district who violates any of the rules and regulations or fails to include obligation to comply with such rules and regulations in any contract executed on behalf of a school district shall be guilty of misconduct and subject to removal from office or employment. Any person operating a school bus under contract with a school district who fails to comply with any of the rules and regulations shall be guilty of breach of contract and such contract shall be canceled after notice and hearing by the responsible officers of such school district.

(c) The provisions of this section shall be subject to the provisions contained in K.S.A. 8-2009a, and amendments thereto.

History: L. 1974, ch. 33, § 8-2009; L. 1975, ch. 426, § 51; L. 1976, ch. 40, § 10; L. 1994, ch. 201, § 5; July 1.



8-2009a School buses; exemptions from requirements of law and regulations; approval by state board of education.

8-2009a. School buses; exemptions from requirements of law and regulations; approval by state board of education. (a) Every school bus, as defined in K.S.A. 8-1461, and amendments thereto, shall be governed by the requirements of law and rules and regulations of the state board of education applicable to design, lighting equipment, distinctive markings, special warning devices, and any other equipment which are in effect on the date any such school bus is purchased or otherwise acquired, and shall be exempt from the requirements of law and rules and regulations which become effective at any time during a period of 25 years from the date of manufacture of such school bus. The state board of education is hereby required to approve any such school bus as to design, and as to lighting equipment, special warning devices, distinctive markings, and any other equipment required by law and rules and regulations, for operation as a school bus during such exemption period upon submission of a request for such approval.

(b) The state board of education is authorized to establish the procedure to be followed when request for approval of any such school bus is submitted under this section. The approval shall be in writing and a copy of the written approval shall be carried in the school bus at all times, but failure to carry such copy of the written approval shall not affect the status of the school bus as an approved school bus. The state board of education shall maintain a list of all such school buses which have been approved by the board.

History: L. 1976, ch. 40, § 11; L. 1994, ch. 201, § 6; L. 1997, ch. 133, § 3; L. 2010, ch. 151, § 5; July 1.



8-2010 Designation of authorized emergency vehicles.

8-2010. Designation of authorized emergency vehicles. (a) Any particular vehicle listed in subsection (b) of K.S.A. 8-2010a, and amendments thereto, shall be designated, by the board of county commissioners in which such vehicle is located, as an authorized emergency vehicle upon the filing of an application pursuant to K.S.A. 8-2010a, and amendments thereto and a finding that designation of such vehicle is necessary to the preservation of life or property or to the execution of emergency governmental functions. The designation shall be in writing and the written designation shall be carried in the vehicle at all times, but failure to carry the written designation shall not affect the status of the vehicle as an authorized emergency vehicle.

(b) Any vehicle designated as an authorized emergency vehicle prior to the effective date of this act, may continue to operate as an authorized emergency vehicle, as long as: (1) The ownership of such vehicle remains unchanged; and (2) the use of such vehicle for purposes for which such vehicle was designated remains unchanged, except that all future operation of such vehicle as an authorized emergency vehicle shall be in accordance with this section and such other applicable provisions of law.

(c) The following vehicles shall not be required to be designated by the board of county commissioners as authorized emergency vehicles:

(1) Fire department vehicles or police vehicles which are publicly owned;

(2) motor vehicles operated by ambulance services permitted by the emergency medical services board under the provisions of K.S.A. 65-6101 et seq., and amendments thereto; and

(3) wreckers, tow trucks or car carriers, as defined by K.S.A. 66-1329, and amendments thereto, and having a certificate of public service from the state corporation commission.

(d) Any vehicle designated under the provisions of this section, as an authorized emergency vehicle in the county in which such vehicle is located, shall be a valid designation of such vehicle in any other county and such vehicle shall be authorized to operate as an authorized emergency vehicle without being required to obtain any additional designation in any other county.

History: L. 1974, ch. 33, § 8-2010; L. 1975, ch. 427, § 58; L. 1992, ch. 141, § 4; L. 1993, ch. 199, § 2; L. 1996, ch. 180, § 3; L. 2003, ch. 61, § 3; July 1.



8-2010a Designation of authorized emergency vehicle; application; vehicles which may be designated.

8-2010a. Designation of authorized emergency vehicle; application; vehicles which may be designated. (a) An application for the designation of a vehicle as an authorized emergency vehicle pursuant to K.S.A. 8-2010, and amendments thereto, shall be submitted to the board of county commissioners in the county in which such vehicle is located and shall be completed and signed: (1) By the individual applicant;

(2) if a partnership, by a member of the partnership or an authorized agent; or

(3) if a corporation or municipality, by an officer or authorized agent of the corporation or municipality.

(b) The following vehicles, upon approval by the board of county commissioners, may be designated as emergency vehicles:

(1) Civil defense vehicles;

(2) emergency vehicles operated by public utilities;

(3) the privately owned vehicles of firefighters or volunteer firefighters;

(4) the privately owned vehicles of police officers; or

(5) any other vehicle, when it is determined by the board of county commissioners that such designation is necessary to the preservation of life or property or carrying out of emergency governmental functions.

History: L. 1992, ch. 141, § 1; L. 1993, ch. 199, § 3; L. 1996, ch. 180, § 4; L. 2003, ch. 61, § 4; July 1.



8-2010b Operation of vehicle with red light prohibited unless approved emergency vehicle.

8-2010b. Operation of vehicle with red light prohibited unless approved emergency vehicle. A person, partnership, association, corporation, municipality or public official shall not operate, or cause to be operated upon a public highway, road or street within this state, a motor vehicle which is required to be designated under the provisions of K.S.A. 8-2010, and amendments thereto, with a red light, siren or both unless such vehicle has been designated as an authorized emergency vehicle pursuant to K.S.A. 8-2010, and amendments thereto.

History: L. 1992, ch. 141, § 2; L. 1993, ch. 199, § 4; July 1.



8-2010c Wreckers, tow trucks or car carriers; operation of emergency lights; when.

8-2010c. Wreckers, tow trucks or car carriers; operation of emergency lights; when. (a) Wreckers, tow trucks or car carriers designated as authorized emergency vehicles under subsection (c) of K.S.A. 8-2010, and amendments thereto, shall operate such lights authorized under K.S.A. 8-1720, and amendments thereto, only when such wreckers, tow trucks or car carriers are stationary and providing wrecker or towing service at the scene of a vehicle accident or providing emergency service on the side of a highway.

(b) The provisions of this section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2003, ch. 61, § 1; July 1.



8-2011 Removal of traffic hazards on private property.

8-2011. Removal of traffic hazards on private property. (a) It shall be the duty of the owner of real property to remove from such property any tree, plant, shrub or other obstruction, or part thereof, which, by obstructing the view of any driver, constitutes a traffic hazard.

(b) When the secretary of transportation or any local authority determines upon the basis of an engineering and traffic investigation that such a traffic hazard exists, the secretary or such local authority shall notify the owner and order that the hazard be removed within ten (10) days.

(c) The failure of the owner to remove such traffic hazard within ten (10) days shall constitute an offense punishable by a penalty of ten dollars ($10) and every day said owner shall fail to remove it shall be a separate and distinct offense.

History: L. 1974, ch. 33, § 8-2011; L. 1975, ch. 427, § 59; Aug. 15.



8-2012 Rights of owners of real property.

8-2012. Rights of owners of real property. Nothing in this act shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as a matter of right, from prohibiting such use, or from requiring other or different or additional conditions than those specified in this act, or otherwise regulating such use as may seem best to such owner.

History: L. 1974, ch. 33, § 8-2012; July 1.






Article 21 UNIFORM ACT REGULATING TRAFFIC; PARTIES, ARRESTS, CITATIONS, PROCEDURES AND PENALTIES

8-2101 Parties to a crime established by uniform act.

8-2101. Parties to a crime established by uniform act. Every person who commits, attempts to commit, conspires to commit, or aids or abets in the commission of, any act declared in this act to be a crime, whether individually or in connection with one (1) or more other persons or as a principal, agent or accessory, shall be guilty of such offense, and every person who falsely, fraudulently, forcibly or willfully induces, causes, coerces, requires, permits or directs another to violate any provision of this act is likewise guilty of such offense.

History: L. 1974, ch. 33, § 8-2101; July 1.



8-2102 Offenses by persons owning or controlling vehicles.

8-2102. Offenses by persons owning or controlling vehicles. It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to require or knowingly to permit the operation of such vehicle upon a highway in any manner contrary to law.

History: L. 1974, ch. 33, § 8-2102; July 1.



8-2103 Application of act to public officers and employees.

8-2103. Application of act to public officers and employees. The provisions of this act which are applicable to drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the United States, this state or any county, city or any other political subdivision of the state, subject to such specific exceptions as are set forth in this act.

History: L. 1974, ch. 33, § 8-2103; July 1.



8-2104 When person to be taken before judge of district court; arrest at discretion of officer, when; traffic citation only in certain cases.

8-2104. When person to be taken before judge of district court; arrest at discretion of officer, when; traffic citation only in certain cases. (a) When a person is stopped by a law enforcement officer for any violation of any provision of the uniform act regulating traffic on highways not amounting to a felony, the person shall be taken into custody and taken without unnecessary delay before a judge of the district court, as specified in subsection (d) of K.S.A. 8-2106, and amendments thereto, if:

(1) Such person demands an immediate appearance before a judge; or

(2) such person is to be charged with a violation of K.S.A. 8-1567 and 8-1568, and amendments thereto.

(b) When any person is stopped by a law enforcement officer for any violation of any provision of the uniform act regulating traffic on highways, which violation is a misdemeanor, and is not required to be taken before a judge of the district court as provided in subsection (a), the person, in the discretion of the law enforcement officer, may be taken into custody and taken without unnecessary delay before a judge of the district court, as specified in subsection (d) of K.S.A. 8-2106, and amendments thereto.

(c) When any person is stopped by a law enforcement officer for any violation of any provision of the uniform act regulating traffic on highways, which violation is a traffic infraction, and is not required to be taken before a judge of the district court as provided in subsection (a), the person shall not be taken before a judge of the district court.

(d) When any person is stopped by a law enforcement officer and is to be charged with violation of any statute defining a traffic violation which is a felony, the person shall be taken without unnecessary delay before a judge of the district court as specified in subsection (d) of K.S.A. 8-2106, and amendments thereto.

History: L. 1974, ch. 33, § 8-2104; L. 1976, ch. 145, § 32; L. 1984, ch. 39, § 21; L. 1988, ch. 50, § 1; L. 1991, ch. 43, § 1; July 1.



8-2106 Traffic citation; procedure.

8-2106. Traffic citation; procedure. (a) A law enforcement officer may prepare and deliver to a person a written traffic citation on a form approved by the division of motor vehicles, if the law enforcement officer stops the person for a violation of:

(1) The uniform act regulating traffic on highways, which violation is a misdemeanor or a traffic infraction;

(2) K.S.A. 8-262, 8-287, 8-2,144, 8-1599, 40-3104, 40-3106, 41-715, 41-724, 41-727, 47-607, 66-1,111, 66-1,129, 66-1,139, 66-1,140, 66-273, 66-1314, 66-1324, 66-1330, 66-1331, 66-1332, 68-2104, 68-2106 or subsection (b) of K.S.A. 79-34,122, or K.S.A. 2016 Supp. subsection (a) of 21-5607, 21-5810, 21-5815, 21-5816, subsection (a) of 21-5817 or 21-6203, and amendments thereto;

(3) K.S.A. 31-155, and amendments thereto, involving transportation of bottle rockets;

(4) K.S.A. 66-1314 or 66-1328, and amendments thereto, and any rules and regulations adopted pursuant thereto;

(5) any rules and regulations adopted pursuant to K.S.A. 2-1212, 68-2001 or 31-146, and amendments thereto;

(6) any rules and regulations adopted pursuant to K.S.A. 31-133, and amendments, thereto relating to transportation of materials or fuel; or

(7) K.S.A. 8-1343 through 8-1347, and amendments thereto, relating to the child passenger safety act; or

(8) K.S.A. 8-2501 through 8-2507, and amendments thereto, relating to the safety belt use act.

(b) The citation shall contain a notice to appear in court, the name and address of the person, the type of vehicle the person was driving, whether hazardous materials were being transported, whether an accident occurred, the state registration number of the person's vehicle, if any, a statement whether the vehicle is a commercial vehicle, whether the person is licensed to drive a commercial motor vehicle, the offense or offenses charged, the time and place when and where the person shall appear in court, the signature of the law enforcement officer, and any other pertinent information.

(c) The time specified in the notice to appear shall be at least five days after the alleged violation unless the person charged with the violation demands an earlier hearing.

(d) The place specified in the notice to appear shall be before a judge of the district court within the county in which the offense is alleged to have been committed.

(e) Except in the circumstances to which subsection (a) of K.S.A. 8-2104, and amendments thereto, apply, in the discretion of the law enforcement officer, a person charged with a misdemeanor may give written promise to appear in court by signing at least one copy of the written citation prepared by the law enforcement officer, in which event the law enforcement officer shall deliver a copy of the citation to the person and shall not take the person into physical custody.

(f) When a person is charged with a traffic infraction, the notice to appear shall provide a place where the person may make a written entry of appearance, waive the right to a trial and plead guilty or no contest. Such notice to appear shall contain a provision that the person's failure to either pay such fine and court costs or appear at the specified time may result in suspension of the person's drivers' license as provided in K.S.A. 8-2110, and amendments thereto. The notice to appear shall provide a space where the law enforcement officer shall enter the appropriate fine specified in the uniform fine schedule contained in K.S.A. 8-2118, and amendments thereto, for the violation charged and court costs in the amount provided by law. If the notice to appear does not do so, the law enforcement officer shall provide a person charged with a traffic infraction a form explaining the person's right to appear and right to a trial and the person's right to pay the appropriate fine and court costs prior to the appearance date. The law enforcement officer shall provide the person with the address of the court to which the written entry of appearance, waiver of trial, plea of guilty or no contest and payment of fine and court costs shall be mailed.

(g) Any officer violating any of the provisions of subsection (f) is guilty of misconduct in office and shall be subject to removal from office.

History: L. 1974, ch. 33, § 8-2106; L. 1976, ch. 145, § 34; L. 1984, ch. 39, § 22; L. 1986, ch. 46, § 1; L. 1988, ch. 266, § 3; L. 1988, ch. 50, § 2; L. 1989, ch. 38, § 43; L. 1990, ch. 41, § 10; L. 1991, ch. 44, § 1; L. 1993, ch. 110, § 1; L. 1994, ch. 348, § 11; L. 1995, ch. 190, § 7; L. 2001, ch. 44, § 1; L. 2008, ch. 114, § 2; L. 2011, ch. 30, § 96; July 1.



8-2107 Appearance bond; offenses for which bond may be required; deposit of driver's license; suspension of license for failure to appear; penalties for filing for replacement license; cash bond, credit card or arrest bond certificate; amount of and procedure for giving bond; forfeiture of bond; court costs; application to nonresident violator compact; docket fee; authorized only by legislative enactment.

8-2107. Appearance bond; offenses for which bond may be required; deposit of driver's license; suspension of license for failure to appear; penalties for filing for replacement license; cash bond, credit card or arrest bond certificate; amount of and procedure for giving bond; forfeiture of bond; court costs; application to nonresident violator compact; docket fee; authorized only by legislative enactment. (a) (1) Notwithstanding any other provisions of the uniform act regulating traffic on highways, when a person is stopped by a police officer for any of the offenses described in subsection (d) and such person is not immediately taken before a judge of the district court, the police officer may require the person stopped, subject to the provisions of subsection (c), to deposit with the officer a valid Kansas driver's license in exchange for a receipt therefor issued by such police officer, the form of which shall be approved by the division of vehicles. Such receipt shall be recognized as a valid temporary Kansas driver's license authorizing the operation of a motor vehicle by the person stopped until the date of the hearing stated on the receipt. The driver's license and a written copy of the notice to appear shall be delivered by the police officer to the court having jurisdiction of the offense charged as soon as reasonably possible. If the hearing on such charge is continued for any reason, the judge may note on the receipt the date to which such hearing has been continued and such receipt shall be recognized as a valid temporary Kansas driver's license until such date, but in no event shall such receipt be recognized as a valid Kansas driver's license for a period longer than 30 days from the date set for the original hearing. Any person who has deposited a driver's license with a police officer under this subsection (a) shall have such license returned upon final determination of the charge against such person.

(2) In the event the person stopped deposits a valid Kansas driver's license with the police officer and fails to appear in the district court on the date set for appearance, or any continuance thereof, and in any event within 30 days from the date set for the original hearing, the court shall forward such person's driver's license to the division of vehicles with an appropriate explanation attached thereto. Upon receipt of such person's driver's license, the division shall suspend such person's privilege to operate a motor vehicle in this state until such person appears before the court having jurisdiction of the offense charged, the court makes a final disposition thereof and notice of such disposition is given by the court to the division. No new or replacement license shall be issued to any such person until such notice of disposition has been received by the division. The provisions of K.S.A. 8-256, and amendments thereto, limiting the suspension of a license to one year, shall not apply to suspensions for failure to appear as provided in this subsection (a).

(b) No person shall apply for a replacement or new driver's license prior to the return of such person's original license which has been deposited in lieu of bond under this section. Violation of this subsection (b) is a class C misdemeanor. The division may suspend such person's driver's license for a period of not to exceed one year from the date the division receives notice of the disposition of the person's charge as provided in subsection (a).

(c) (1) In lieu of depositing a valid Kansas driver's license with the stopping police officer as provided in subsection (a), the person stopped may elect to give bond in the amount specified in subsection (d) for the offense for which the person was stopped. When such person does not have a valid Kansas driver's license, such person shall give such bond. Such bond shall be subject to forfeiture if the person stopped does not appear at the court and at the time specified in the written notice provided for in K.S.A. 8-2106, and amendments thereto.

(2) Such bond may be a cash bond, a bank card draft from any valid and unexpired credit card approved by the division of vehicles or superintendent of the Kansas highway patrol or a guaranteed arrest bond certificate issued by either a surety company authorized to transact such business in this state or an automobile club authorized to transact business in this state by the commissioner of insurance. If any of the approved bank card issuers redeem the bank card draft at a discounted rate, such discount shall be charged against the amount designated as the fine for the offense. If such bond is not forfeited, the amount of the bond less the discount rate shall be reimbursed to the person providing the bond by the use of a bank card draft. Any such guaranteed arrest bond certificate shall be signed by the person to whom it is issued and shall contain a printed statement that such surety company or automobile club guarantees the appearance of such person and will, in the event of failure of such person to appear in court at the time of trial, pay any fine or forfeiture imposed on such person not to exceed an amount to be stated on such certificate.

(3) Such cash bond shall be taken in the following manner: The police officer shall furnish the person stopped a stamped envelope addressed to the judge or clerk of the court named in the written notice to appear and the person shall place in such envelope the amount of the bond, and in the presence of the police officer shall deposit the same in the United States mail. After such cash payment, the person stopped need not sign the written notice to appear, but the police officer shall note the amount of the bond mailed on the notice to appear form and shall give a copy of such form to the person. If the person stopped furnishes the police officer with a guaranteed arrest bond certificate or bank card draft, the police officer shall give such person a receipt therefor and shall note the amount of the bond on the notice to appear form and give a copy of such form to the person stopped. Such person need not sign the written notice to appear, and the police officer shall present the notice to appear and the guaranteed arrest bond certificate or bank card draft to the court having jurisdiction of the offense charged as soon as reasonably possible.

(d) The offenses for which appearance bonds may be required as provided in subsection (c) and the amounts thereof shall be as follows:

On and after July 1, 1996:

Reckless driving    $82

Driving when privilege is canceled, suspended or revoked    82

Failure to comply with lawful order of officer    57

Registration violation (registered for 12,000 poundsor less)    52

Registration violation (registered for more than 12,000pounds)    92

No driver's license for the class of vehicle operated orviolation of restrictions    52

Spilling load on highway    52

Transporting open container of alcoholic liquor or cereal maltbeverage accessible while vehicle in motion    223

(e) In the event of forfeiture of any bond under this section, $75 of the amount forfeited shall be regarded as a docket fee in any court having jurisdiction over the violation of state law.

(f) None of the provisions of this section shall be construed to conflict with the provisions of the nonresident violator compact.

(g) When a person is stopped by a police officer for any traffic infraction and the person is a resident of a state which is not a member of the nonresident violator compact, K.S.A. 8-1219 et seq., and amendments thereto, or the person is licensed to drive under the laws of a foreign country, the police officer may require a bond as provided for under subsection (c). The bond shall be in the amount specified in the uniform fine schedule in K.S.A. 8-2118(c), and amendments thereto, plus $75 which shall be regarded as a docket fee in any court having jurisdiction over the violation of state law.

(h) When a person is stopped by a police officer for failure to provide proof of financial security pursuant to K.S.A. 40-3104, and amendments thereto, and the person is a resident of another state or the person is licensed to drive under the laws of a foreign country, the police officer may require a bond as provided for under subsection (c). The bond shall be in the amount of $75, plus $75 which shall be regarded as a docket fee in any court having jurisdiction over the violation of state law.

(i) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1974, ch. 33, § 8-2107; L. 1977, ch. 38, § 2; L. 1977, ch. 304, § 18; L. 1980, ch. 44, § 2; L. 1981, ch. 46, § 4; L. 1982, ch. 46, § 5; L. 1982, ch. 47, § 1; L. 1983, ch. 42, § 1; L. 1984, ch. 148, § 1; L. 1984, ch. 39, § 23; L. 1985, ch. 43, § 2; L. 1986, ch. 47, § 1; L. 1986, ch. 146, § 1; L. 1987, ch. 134, § 1; L. 1987, ch. 50, § 1; L. 1987, ch. 51, § 1; L. 1988, ch. 266, § 4; L. 1989, ch. 239, § 1; L. 1992, ch. 315, § 3; L. 1993, ch. 116, § 1; L. 1994, ch. 24, § 7; L. 1994, ch. 335, § 6; L. 1996, ch. 234, § 5; L. 2000, ch. 177, § 2; L. 2003, ch. 124, § 4; L. 2004, ch. 114, § 4; L. 2006, ch. 215, § 2; L. 2008, ch. 95, § 2; L. 2009, ch. 116, § 2; L. 2010, ch. 62, § 1; L. 2011, ch. 87, § 1; L. 2012, ch. 66, § 1; L. 2013, ch. 125, § 1; L. 2015, ch. 81, § 5; July 1.



8-2108 Citation deemed lawful complaint.

8-2108. Citation deemed lawful complaint. In the event the form of citation provided for in K.S.A. 8-2106, and amendments thereto, includes information required by law and is signed by the officer preparing it, such citation when filed with a court having jurisdiction shall be deemed to be a lawful complaint for the purpose of prosecution for the violation specified.

History: L. 1974, ch. 33, § 8-2108; L. 1975, ch. 39, § 36; L. 1977, ch. 44, § 1; L. 1988, ch. 50, § 3; July 1.



8-2109 Authority of officer at scene of accident.

8-2109. Authority of officer at scene of accident. (a) Except for felonies, a police officer at the scene of a traffic accident may issue a written traffic citation, as provided in K.S.A. 8-2106, and amendments thereto, to any driver of a vehicle involved in the accident when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense under the provisions of this act in connection with the accident.

(b) A police officer at the scene of a traffic accident may arrest any driver of a vehicle involved in the accident when, based upon personal investigation, the officer has reasonable and probable grounds to believe that the person has committed any offense under the provisions of the uniform vehicle code in connection with the accident, except when every such offense is a traffic infraction.

History: L. 1974, ch. 33, § 8-2109; L. 1982, ch. 48, § 1; L. 1984, ch. 39, § 24; Jan. 1, 1985.



8-2110 Failure to comply with traffic citation; misdemeanor; suspension of driver's license; restricted driving privileges; fees for mailing notice; reinstatement fee; authorized only by legislative enactment; disposition of reinstatement fees.

8-2110. Failure to comply with traffic citation; misdemeanor; suspension of driver's license; restricted driving privileges; fees for mailing notice; reinstatement fee; authorized only by legislative enactment; disposition of reinstatement fees. (a) Failure to comply with a traffic citation means failure either to: (1) Appear before any district or municipal court in response to a traffic citation and pay in full any fine and court costs imposed; or (2) otherwise comply with a traffic citation as provided in K.S.A. 8-2118, and amendments thereto. Failure to comply with a traffic citation is a misdemeanor, regardless of the disposition of the charge for which such citation was originally issued.

(b) (1) In addition to penalties of law applicable under subsection (a), when a person fails to comply with a traffic citation, except for illegal parking, standing or stopping, the district or municipal court in which the person should have complied with the citation shall mail notice to the person that if the person does not appear in district or municipal court or pay all fines, court costs and any penalties within 30 days from the date of mailing notice, the division of vehicles will be notified to suspend the person's driving privileges. The district or municipal court may charge an additional fee of $5 for mailing such notice. Upon the person's failure to comply within such 30 days of mailing notice, the district or municipal court shall electronically notify the division of vehicles. Upon receipt of a report of a failure to comply with a traffic citation under this subsection, pursuant to K.S.A. 8-255, and amendments thereto, the division of vehicles shall notify the violator and suspend the license of the violator until satisfactory evidence of compliance with the terms of the traffic citation has been furnished to the informing court. When the court determines the person has complied with the terms of the traffic citation, the court shall immediately electronically notify the division of vehicles of such compliance. Upon receipt of notification of such compliance from the informing court, the division of vehicles shall terminate the suspension or suspension action.

(2) (A) In lieu of suspension under paragraph (1), the driver may submit to the division of vehicles a written request for restricted driving privileges, with a non-refundable $25 application fee, to be applied by the division of vehicles for additional administrative costs to implement restricted driving privileges. The division shall remit all restricted driving privilege application fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund.

(B) A person whose driver's license has expired during the period when such person's driver's license has been suspended for failure to pay fines for traffic citations, the driver may submit to the division of vehicles a written request for restricted driving privileges, with a non-refundable $25 application fee, to be applied by the division of vehicles for additional administrative costs to implement restricted driving privileges. The division shall remit all restricted driving privilege application fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the division of vehicles operating fund. An individual shall not qualify for restricted driving privileges pursuant to this section unless the following conditions are met: (i) The suspended license that expired was issued by the division of vehicles; (ii) the suspended license resulted from the individual's failure to comply with a traffic citation pursuant to subsection (b)(1); (iii) the traffic citation that resulted in the failure to comply pursuant to subsection (b)(1) was issued in this state; and (iv) the individual has not previously received a stayed suspension as a result of a driving while suspended conviction.

(C) Upon review and approval of the driver's eligibility, the driving privileges will be restricted by the division of vehicles for a period up to one year or until the terms of the traffic citation have been complied with and the court shall immediately electronically notify the division of vehicles of such compliance. If the driver fails to comply with the traffic citation within the one year restricted period, the driving privileges will be suspended by the division of vehicles until the court determines the person has complied with the terms of the traffic citation and the court shall immediately electronically notify the division of vehicles of such compliance. Upon receipt of notification of such compliance from the informing court, the division of vehicles shall terminate the suspension action. When restricted driving privileges are approved pursuant to this section, the person's driving privileges shall be restricted to driving only under the following circumstances: (i) In going to or returning from the person's place of employment or schooling; (ii) in the course of the person's employment; (iii) in going to or returning from an appointment with a health care provider or during a medical emergency; and (iv) in going to and returning from probation or parole meetings, drug or alcohol counseling or any place the person is required to go by a court.

(c) Except as provided in subsection (d), when the district or municipal court notifies the division of vehicles of a failure to comply with a traffic citation pursuant to subsection (b), the court shall assess a reinstatement fee of $59 for each charge on which the person failed to make satisfaction regardless of the disposition of the charge for which such citation was originally issued and regardless of any application for restricted driving privileges. Such reinstatement fee shall be in addition to any fine, restricted driving privilege application fee, district or municipal court costs and other penalties. The court shall remit all reinstatement fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit 42.37% of such moneys to the division of vehicles operating fund, 31.78% to the community alcoholism and intoxication programs fund created by K.S.A. 41-1126, and amendments thereto, 10.59% to the juvenile alternatives to detention fund created by K.S.A. 79-4803, and amendments thereto, and 15.26% to the judicial branch nonjudicial salary adjustment fund created by K.S.A. 2016 Supp. 20-1a15, and amendments thereto.

(d) The district court or municipal court shall waive the reinstatement fee provided for in subsection (c), if the failure to comply with a traffic citation was the result of such person enlisting in or being drafted into the armed services of the United States, being called into service as a member of a reserve component of the military service of the United States, or volunteering for such active duty, or being called into service as a member of the state of Kansas national guard, or volunteering for such active duty, and being absent from Kansas because of such military service. In any case of a failure to comply with a traffic citation which occurred on or after August 1, 1990, and prior to the effective date of this act, in which a person was assessed and paid a reinstatement fee and the person failed to comply with a traffic citation because the person was absent from Kansas because of any such military service, the reinstatement fee shall be reimbursed to such person upon application therefor. The state treasurer and the director of accounts and reports shall prescribe procedures for all such reimbursement payments and shall create appropriate accounts, make appropriate accounting entries and issue such appropriate vouchers and warrants as may be required to make such reimbursement payments.

(e) Except as provided further, the reinstatement fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for such reinstatement. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per reinstatement fee, to fund the costs of non-judicial personnel.

History: L. 1974, ch. 33, § 8-2110; L. 1982, ch. 46, § 6; L. 1984, ch. 39, § 25; L. 1985, ch. 78, § 2; L. 1990, ch. 43, § 6; L. 1991, ch. 282, § 6; L. 1991, ch. 36, § 24; L. 1994, ch. 351, § 2; L. 2001, ch. 5, § 38; L. 2002, ch. 43, § 1; L. 2006, ch. 215, § 3; L. 2006, ch. 215, § 4; L. 2008, ch. 114, § 1; L. 2008, ch. 150, § 1; L. 2009, ch. 111, § 1; L. 2009, ch. 143, § 4; L. 2010, ch. 62, § 2; L. 2011, ch. 87, § 2; L. 2012, ch. 66, § 2; L. 2013, ch. 107, § 1; L. 2014, ch. 67, § 2; L. 2015, ch. 81, § 6; L. 2016, ch. 46, § 19; July 1.

Revisor's Note:

Section was also amended by L. 2006, ch. 103, § 2, but that version was repealed by L. 2006, ch. 215, § 17.

Section was also amended by L. 2008, ch. 95, § 3, but that version was repealed by L. 2008, ch. 150, § 9.

Section was also amended by L. 2009, ch. 116, § 3, but that version was repealed by L. 2009, ch. 143, § 37.

Section was amended twice in the 2013 session, see also 8-2110a.



8-2111 Applicability of procedures in 8-2101 to 8-2110.

8-2111. Applicability of procedures in 8-2101 to 8-2110. The foregoing provisions of this article shall govern all police officers in making arrests without a warrant for violations of any provisions of article 15, 16, 17, 18 or 19 of chapter 8 of Kansas Statutes Annotated, and amendments thereto, but the procedure prescribed herein shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade. Notwithstanding the other provisions of this section, a police officer may arrest for a misdemeanor under K.S.A. 22-2401 on the basis that evidence will be irretrievably lost or that the person may cause self-injury or injury to others or damage to property.

History: L. 1974, ch. 33, § 8-2111; L. 1982, ch. 48, § 2; July 1.



8-2112 Citation for illegally parked, standing or stopped vehicle.

8-2112. Citation for illegally parked, standing or stopped vehicle. Whenever any motor vehicle without driver is found parked, standing or stopped in violation of this act or any ordinance, the officer finding such vehicle shall take its registration number and may take any other information displayed on the vehicle which may identify its user, and shall conspicuously affix to such vehicle a traffic citation.

History: L. 1974, ch. 33, § 8-2112; July 1.



8-2113 Same; failure to appear; notice.

8-2113. Same; failure to appear; notice. If a violator of state or local restrictions on stopping, standing or parking does not appear in response to a traffic citation affixed to such motor vehicle within a period of five (5) days, the clerk of the court, shall send to the owner of the motor vehicle to which the traffic citation was affixed a letter informing the owner of the violation and warning that in the event such letter is disregarded for a period of five (5) days a warrant of arrest will be issued.

History: L. 1974, ch. 33, § 8-2113; July 1.



8-2114 Same; prosecution; presumption of ownership.

8-2114. Same; prosecution; presumption of ownership. (a) In any prosecution charging a violation of any law or regulation governing the stopping, standing or parking of a vehicle, proof that the particular vehicle described in the complaint was in violation of any such law or regulation, together with proof that the defendant named in the complaint was at the time of the violation the registered owner of such vehicle, shall constitute in evidence a prima facie presumption that the registered owner of such vehicle was the person who parked or placed such vehicle at the point where, and for the time during which, such violation occurred.

(b) The foregoing stated presumption shall apply only when the procedure as prescribed in K.S.A. 8-2112 and 8-2113 has been followed.

History: L. 1974, ch. 33, § 8-2114; July 1.



8-2115 Records of traffic cases; transmittal of abstracts to division; form; effect of noncompliance; public inspection of records; notice of final disposition of appeals.

8-2115. Records of traffic cases; transmittal of abstracts to division; form; effect of noncompliance; public inspection of records; notice of final disposition of appeals. (a) Every municipal judge or judge of a court not of record and every clerk of a court of record shall keep a full record of every case in which a person is charged with any violation of this act or of any other law regulating the operation of vehicles on highways or for the violation of an ordinance of any city defining any offense the provisions of which are identical with provisions of this act, or fixing a limitation upon the speed of vehicles pursuant to the provisions of this act.

(b) Within 10 days after the conviction or forfeiture of bail or an appearance bond of a person upon a charge of violating any provisions of this act or other law or city ordinance regulating the operation of vehicles on highways, every judge or clerk of the court in which such conviction was had or bail or bond was forfeited shall prepare and immediately electronically forward to the division an abstract of the record of the court covering the case in which such person was so convicted or forfeited bail or bond. The abstract shall be forwarded in an electronic format approved by the division.

(c) Every court of record also shall forward a like electronic report to the division upon the conviction of any person of manslaughter or other felony in the commission of which a vehicle was used.

(d) The failure, refusal or neglect of any such judicial officer to comply with any of the requirements of this section shall constitute misconduct in office and shall be ground for removal therefrom.

(e) The division shall electronically file all abstracts received hereunder at its main office and the same shall be open to public inspection during reasonable business hours.

(f) The clerk of any court of record to which a conviction for violation of any of the laws described in subsection (a) has been appealed within 10 days of the final disposition of such appeal shall forward a notification of such final disposition to the division in an electronic format approved by the division.

History: L. 1974, ch. 33, § 8-2115; L. 1984, ch. 43, § 1; L. 1986, ch. 84, § 1; L. 1991, ch. 36, § 21; L. 1996, ch. 120, § 2; L. 2006, ch. 103, § 3; July 1, 2007.



8-2116 Classification of violations; traffic infractions; misdemeanors; repeat misdemeanor offenses.

8-2116. Classification of violations; traffic infractions; misdemeanors; repeat misdemeanor offenses. (a) Every person convicted of violating any of the sections listed in the uniform fine schedule in K.S.A. 8-2118 is guilty of a traffic infraction.

(b) Except where another penalty or class of misdemeanor is provided by statute, every person convicted of violating any provision of the uniform act regulating traffic on highways designated as a misdemeanor is guilty of a class C misdemeanor, except that upon a second such offense committed within one year after the date of the first such offense, upon conviction thereof, such person is guilty of a class B misdemeanor, and upon a third or subsequent such offense committed within one year after the first such offense, upon conviction thereof, such person is guilty of a class A misdemeanor.

History: L. 1974, ch. 33, § 8-2116; L. 1975, ch. 39, § 37; L. 1984, ch. 39, § 26; Jan. 1, 1985.



8-2117 Prosecution of juvenile traffic offenders; disposition.

8-2117. Prosecution of juvenile traffic offenders; disposition. (a) Subject to the provisions of this section, a court of competent jurisdiction may hear prosecutions of traffic offenses involving any child 14 or more years of age but less than 18 years of age. The court hearing the prosecution may impose any fine authorized by law for a traffic offense, including a violation of K.S.A. 8-1567, and amendments thereto, and may order that the child be placed in a juvenile detention facility, as defined by K.S.A. 2016 Supp. 38-2302, and amendments thereto, for not more than 10 days. If the child is less than 18 years of age, the child shall not be incarcerated in a jail as defined by K.S.A. 2016 Supp. 38-2302, and amendments thereto. If the statute under which the child is convicted requires a revocation or suspension of driving privileges, the court shall revoke or suspend such privileges in accordance with that statute. Otherwise, the court may suspend the license of any person who is convicted of a traffic offense and who was under 18 years of age at the time of commission of the offense. Suspension of a license shall be for a period not exceeding one year, as ordered by the court. Upon suspending any license pursuant to this section, the court shall require that the license be surrendered to the court and shall transmit the license to the division of vehicles with a copy of the court order showing the time for which the license is suspended. The court may modify the time for which the license is suspended, in which case it shall notify the division of vehicles in writing of the modification. After the time period has passed for which the license is suspended, the division of vehicles shall issue an appropriate license to the person whose license had been suspended, upon successful completion of the examination required by K.S.A. 8-241, and amendments thereto, and upon proper application and payment of the required fee unless the child's driving privileges have been revoked, suspended or canceled for another cause and the revocation, suspension or cancellation has not expired.

(b) Instead of suspending a driver's license pursuant to this section, the court may place restrictions on the child's driver's privileges pursuant to K.S.A. 8-292, and amendments thereto.

(c) Instead of the penalties provided in subsections (a) and (b), the court may place the child under a house arrest program, pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto, and sentence the child to the same sentence as an adult traffic offender under K.S.A. 8-2116, and amendments thereto.

(d) As used in this section, "traffic offense" means a violation of the uniform act regulating traffic on highways, a violation of articles 1 and 2 of chapter 8 of the Kansas Statutes Annotated and a violation of K.S.A. 40-3104, and amendments thereto. Traffic offenses shall include a violation of a city ordinance or county resolution which prohibits acts which would constitute a violation of the uniform act regulating traffic on highways, a violation of articles 1 and 2 of chapter 8 of the Kansas Statutes Annotated, or a violation of K.S.A. 40-3104, and amendments thereto, and any violation of a city ordinance or county resolution which prohibits acts which are not violations of state laws and which relate to the regulation of traffic on the roads, highways or streets or the operation of self-propelled or nonself-propelled vehicles of any kind.

History: L. 1978, ch. 158, § 34; L. 1981, ch. 183, § 1; L. 1982, ch. 182, § 118; L. 1983, ch. 140, § 1; L. 1986, ch. 161, § 7; L. 1989, ch. 92, § 17; L. 1990, ch. 150, § 2; L. 1993, ch. 209, § 1; L. 2006, ch. 186, § 6; L. 2007, ch. 195, § 6; L. 2011, ch. 30, § 97; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 8-2117a.



8-2118 Uniform fine schedule for traffic infraction violations; payment by mail with plea, when; full payment required; ordinance traffic infractions; doubling of fine in road construction zone and school zone.

8-2118. Uniform fine schedule for traffic infraction violations; payment by mail with plea, when; full payment required; ordinance traffic infractions; doubling of fine in road construction zone and school zone. (a) A person charged with a traffic infraction shall, except as provided in subsection (b), appear at the place and time specified in the notice to appear. If the person enters an appearance, waives right to trial, pleads guilty or no contest, the fine shall be no greater than that specified in the uniform fine schedule in subsection (c) and court costs shall be taxed as provided by law.

(b) Prior to the time specified in the notice to appear, a person charged with a traffic infraction may enter a written appearance, waive right to trial, plead guilty or no contest and pay the fine for the violation as specified in the uniform fine schedule in subsection (c) and court costs provided by law. Payment may be made in any manner accepted by the court. The traffic citation shall not have been complied with if the payment is not honored for any reason, or if the fine and court costs are not paid in full. When a person charged with a traffic infraction makes payment without executing a written waiver of right to trial and plea of guilty or no contest, the payment shall be deemed such an appearance, waiver of right to trial and plea of no contest.

(c) The following uniform fine schedule shall apply uniformly throughout the state but shall not limit the fine which may be imposed following a court appearance, except an appearance made for the purpose of pleading and payment as permitted by subsection (a). The description of offense contained in the following uniform fine schedule is for reference only and is not a legal definition.

Description of Offense  Statute  Fine

Refusal to submit to a prelim-  8-1012    $105

inary breath test

Unsafe speed for prevailing  8-1557    $75

conditions

Exceeding maximum speed  8-1558  1-10 mph over the

limit; or speeding in zone  to  limit, $45

posted by the state depart-  8-1560  11-20 mph over the

ment of transportation; or  8-1560a  limit, $45 plus $6

speeding in locally posted  or  per mph over 10

zone  8-1560b  mph over the limit;

21-30 mph over the

limit, $105 plus $9

per mph over 20

mph over the limit;

31 and more mph

over the limit, $195

plus $15 per mph

over 30 mph over

the limit;

Disobeying traffic control de-  8-1507    $75

vice

Violating traffic control signal  8-1508    $75

Violating pedestrian control  8-1509    $45

signal

Violating flashing traffic sig-  8-1510    $75

nals

Violating lane-control signal  8-1511    $75

Unauthorized sign, signal,  8-1512    $45

marking or device

Driving on left side of road-  8-1514    $75

way

Failure to keep right to pass  8-1515    $75

oncoming vehicle

Improper passing; increasing  8-1516    $75

speed when passed

Improper passing on right  8-1517    $75

Passing on left with insuffi-  8-1518    $75

cient clearance

Driving on left side where  8-1519    $75

curve, grade, intersec-  tion railroad crossing,or  obstructed view

Driving on left in no-passing  8-1520    $75

zone

Unlawful passing of stopped  8-1520a    $75

emergency vehicle

Driving wrong direction on  8-1521    $75

one-way road

Improper driving on laned  8-1522    $75

roadway

Following too close  8-1523    $75

Improper crossover on di-  8-1524    $45

vided highway

Failure to yield right-of-way  8-1526    $75

at uncontrolled intersection

Failure to yield to approach-  8-1527    $75

ing vehicle when turning  left

Failure to yield at stop or  8-1528    $75

yield sign

Failure to yield from private  8-1529    $75

road or driveway

Failure to yield to emergency  8-1530    $195

vehicle

Failure to yield to pedestrian  8-1531    $105

or vehicle working on  roadway

Failure to comply with re-  8-1531a    $45

strictions in road con-  struction zone

Disobeying pedestrian traffic  8-1532    $45

control device

Failure to yield to pedestrian  8-1533    $75

in crosswalk; pedestrian  suddenly entering road-  way; passing vehicle  stopped for pedestrian at  crosswalk

Improper pedestrian crossing  8-1534    $45

Failure to exercise due care in  8-1535    $45

regard to pedestrian

Improper pedestrian move-  8-1536    $45

ment in crosswalk

Improper use of roadway by  8-1537    $45

pedestrian

Soliciting ride or business  8-1538    $45

on roadway

Driving through safety zone  8-1539    $45

Failure to yield to pedestrian  8-1540    $45

on sidewalk

Failure of pedestrian to yield  8-1541    $45

to emergency vehicle

Failure to yield to blind pe-  8-1542    $45

destrian

Pedestrian disobeying bridge  8-1544    $45

or railroad signal

Improper turn or approach  8-1545    $75

Improper "U" turn  8-1546    $75

Unsafe starting of stopped  8-1547    $45

vehicle

Unsafe turning or stopping,  8-1548    $75

failure to give proper sig-

nal; using turn signal un-  lawfully

Improper method of giving  8-1549    $45

notice of intention to turn

Improper hand signal  8-1550    $45

Failure to stop or obey  8-1551    $195

road crossing signal

Failure to stop at railroad  8-1552    $135

crossing stop sign

Certain hazardous vehicles  8-1553    $195

failure to stop at railroad   crossing

Improper moving of heavy  8-1554    $75

equipment at railroad   crossing

Vehicle emerging from alley,  8-1555    $75

private roadway, building  or driveway

Improper passing of school  8-1556    $315

bus; improper use of  school bus signals

Improper passing of church  8-1556a    $195

or day-care bus; improper  use of signals

Impeding normal traffic  8-1561    $45

by slow speed

Speeding on motor-driven  8-1562    $75

cycle

Speeding in certain vehicles  8-1563    $45

or on posted bridge

Improper stopping, standing  8-1569    $45

or parking on roadway

Parking, standing or stopping  8-1571    $45

in prohibited area

Improper parking  8-1572    $45

Unattended vehicle  8-1573    $45

Improper backing  8-1574    $45

Driving on sidewalk  8-1575    $45

Driving with view or driving  8-1576    $45

mechanism obstructed

Unsafe opening of vehicle  8-1577    $45

door

Riding in house trailer  8-1578    $45

Unlawful riding on vehicle  8-1578a    $75

Improper driving in defiles,  8-1579    $45

canyons, or on grades

Coasting  8-1580    $45

Following fire apparatus too  8-1581    $75

closely

Driving over fire hose  8-1582    $45

Putting glass, etc., on high-  8-1583    $105

way

Driving into intersection,  8-1584    $45

crosswalk, or crossing  without sufficient space  on other side

Improper operation of snow-  8-1585    $45

mobile on highway

Parental responsibility of  8-1586    $45

child riding bicycle

Not riding on bicycle seat;  8-1588    $45

too many persons on  bicycle

Clinging to other vehicle  8-1589    $45

Improper riding of bicycle on  8-1590    $45

roadway

Carrying articles on bicycle;  8-1591    $45

one hand on handlebars

Improper bicycle lamps,  8-1592    $45

brakes or reflectors

Improper operation of mo-  8-1594    $45

torcycle; seats; passen-  gers, bundles

Improper operation of mo-  8-1595    $75

torcycle on laned road  way

Motorcycle clinging to other  8-1596    $45

vehicle

Improper motorcycle handle-  8-1597    $75

bars or passenger  equipment

Motorcycle helmet and eye-  8-1598    $45

protection requirements

Unlawful operation of all-ter-  8-15,100    $75

rain vehicle

Unlawful operation of  8-15,101    $75

low-speed vehicle

Littering  8-15,102    $115

Disobeying school crossing  8-15,103    $75

guard

Unlawful operation of micro  8-15,106    $75

utility truck

Failure to remove vehicles in  8-15,107    $75

accidents

Unlawful operation of golf  8-15,108    $75

cart

Unlawful operation of work-  8-15,109    $75

site utility vehicle

Unlawful display of license  8-15,110    $60

plate

Unlawful text messaging  8-15,111    $60

Equipment offenses that are  8-1701    $75

not misdemeanors

Driving without lights when  8-1703    $45

needed

Defective headlamps  8-1705    $45

Defective tail lamps  8-1706    $45

Defective reflector  8-1707    $45

Improper stop lamp or turn  8-1708    $45

signal

Improper lighting equipment  8-1710    $45

on certain vehicles

Improper lamp color on cer-  8-1711    $45

tain vehicles

Improper mounting of re-  8-1712    $45

flectors and lamps on cer-  tain vehicles

Improper visibility of reflec-  8-1713    $45

tors and lamps on certain  vehicles

No lamp or flag on projecting  8-1715    $75

load

Improper lamps on parked  8-1716    $45

vehicle

Improper lights, lamps, re-  8-1717    $45

flectors and emblems on  farm tractors or slow-  moving vehicles

Improper lamps and equip-  8-1718    $45

ment on implements of  husbandry, road machin-  ery or animal-drawn ve-  hicles

Unlawful use of spot, fog, or  8-1719    $45

auxiliary lamp

Improper lamps or lights on  8-1720    $45

emergency vehicle

Improper stop or turn signal  8-1721    $45

Improper vehicular hazard  8-1722    $45

warning lamp

Unauthorized additional  8-1723    $45

lighting equipment

Improper multiple-beam lights  8-1724    $45

Failure to dim headlights  8-1725    $75

Improper single-beam head-  8-1726    $45

lights

Improper speed with alter-  8-1727    $45

nate lighting

Improper number of driving  8-1728    $45

lamps

Unauthorized lights and sig-  8-1729    $45

nals

Improper school bus lighting  8-1730    $45

equipment and warning  devices

Unauthorized lights and de-  8-1730a    $45

vices on church or day-  care bus

Improper lights on highway  8-1731    $45

construction or maintenance  vehicles

Defective brakes  8-1734    $45

Defective or improper use of  8-1738    $45

horn or warning device

Defective muffler  8-1739    $45

Defective mirror  8-1740    $45

Defective wipers; obstructed  8-1741    $45

windshield or windows

Improper tires  8-1742    $45

Improper flares or warning  8-1744    $45

devices

Improper use of vehicular  8-1745    $45

hazard warning lamps  and devices

Improper air-conditioning  8-1747    $45

equipment

Improper safety belt or  8-1749    $45

shoulder harness

Improper wide-based single  8-1742b    $75

tires

Improper compression re-  8-1761    $75

lease engine braking sys-  tem

Defective motorcycle head-  8-1801    $45

lamp

Defective motorcycle tail  8-1802    $45

lamp

Defective motorcycle reflec-  8-1803    $45

tor

Defective motorcycle stop  8-1804    $45

lamps and turn signals

Defective multiple-beam  8-1805    $45

lighting

Improper road-lighting equip-  8-1806    $45

ment on motor-driven cy-  cles

Defective motorcycle or mo-  8-1807    $45

tor-driven cycle brakes

Improper performance abil-  8-1808    $45

ity of brakes

Operating motorcycle with  8-1809    $45

disapproved braking sys-  tem

Defective horn, muffler, mir-  8-1810    $45

rors or tires

Unlawful statehouse parking  75-4510a    $30

Exceeding gross weight of  8-1909  Pounds Overweight

vehicle or combination    up to 1000  $40

1001 to 2000  3¢

per pound

2001 to 5000  5¢

per pound

5001 to 7500  7¢

per pound

7501 and over  10¢

per pound

Exceeding gross weight on  8-1908  Pounds Overweight

any axle or tandem,    up to 1000  $40

triple or quad axles    1001 to 2000  3¢

per pound

2001 to 5000  5¢

per pound

5001 to 7500  7¢

per pound

7501 and over  10¢

per pound

Failure to obtain proper re-  66-1324    $287

gistration, clearance or  to have current cer-  tification

Insufficient liability insur-  66-1,128    $137

ance for motor carriers  or 66-1314

Failure to obtain interstate  79-34,122    $137

motor fuel tax author-  ization

No authority as private or  66-1,111    $137

common carrier

Violation of motor carrier  66-1,129    $115

safety rules and regula-  tions, except for viola-  tions specified in sub-  section (b)(2) of K.S.A.  66-1,130, and amend-  ments thereto

(d) Traffic offenses classified as traffic infractions by this section shall be classified as ordinance traffic infractions by those cities adopting ordinances prohibiting the same offenses. A schedule of fines for all ordinance traffic infractions shall be established by the municipal judge in the manner prescribed by K.S.A. 12-4305, and amendments thereto. Such fines may vary from those contained in the uniform fine schedule contained in subsection (c).

(e) Fines listed in the uniform fine schedule contained in subsection (c) shall be doubled if a person is convicted of a traffic infraction, which is defined as a moving violation in accordance with rules and regulations adopted pursuant to K.S.A. 8-249, and amendments thereto, committed within any road construction zone as defined in K.S.A. 8-1458a, and amendments thereto.

(f) For a second violation of K.S.A. 8-1908 or 8-1909, and amendments thereto, within two years after a prior conviction of K.S.A. 8-1908 or 8-1909, and amendments thereto, such person, upon conviction shall be fined 1½ times the applicable amount from one, but not both, of the schedules listed in the uniform fine schedule contained in subsection (c). For a third violation of K.S.A. 8-1908 or 8-1909, and amendments thereto, within two years, after two prior convictions of K.S.A. 8-1908 or 8-1909, and amendments thereto, such person, upon conviction shall be fined two times the applicable amount from one, but not both, of the schedules listed in the uniform fine schedule contained in subsection (c). For a fourth and each succeeding violation of K.S.A. 8-1908 or 8-1909, and amendments thereto, within two years after three prior convictions of K.S.A. 8-1908 or 8-1909, and amendments thereto, such person, upon conviction shall be fined 2½ times the applicable amount from one, but not both, of the schedules listed in the uniform fine schedule contained in subsection (c).

(g) Fines listed in the uniform fine schedule contained in subsection (c) relating to exceeding the maximum speed limit, shall be doubled if a person is convicted of exceeding the maximum speed limit in a school zone authorized under subsection (a)(4) of K.S.A. 8-1560, and amendments thereto.

History: L. 1984, ch. 39, § 1; L. 1986, ch. 40, § 6; L. 1986, ch. 84, § 2; L. 1986, ch. 41, § 2; L. 1987, ch. 48, § 4; L. 1992, ch. 317, § 6; L. 1993, ch. 125, § 2; L. 1994, ch. 220, § 10; L. 1995, ch. 42, § 1; L. 1996, ch. 15, § 9; L. 1996, ch. 220, § 8; L. 1997, ch. 133, § 5; L. 2000, ch. 179, § 24; L. 2001, ch. 184, § 1; L. 2004, ch. 114, § 5; L. 2004, ch. 163, § 2; L. 2006, ch. 133, § 3; L. 2007, ch. 140, § 9; L. 2008, ch. 167, § 8; L. 2009, ch. 6, § 4; L. 2009, ch. 119, § 8; L. 2010, ch. 145, § 1; L. 2011, ch. 91, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 8-2118a.

Section was amended twice in the 2010 session, see also 8-2118b.



8-2119 Electronic citations.

8-2119. Electronic citations. (a) As used in this section:

(1) "Electronic citation" means a charging citation, complaint or notice to appear which is prepared by a law enforcement officer in an electronic data device with intent that the data collected will be electronically filed with a court or prosecutor for prosecution of a crime as provided in subsection (a) of K.S.A. 8-2106, and amendments thereto. The data elements collected shall conform to the requirements of the division of motor vehicles as the form of a paper citation and must be approved as provided in subsection (a) of K.S.A. 8-2106, and amendments thereto.

(2) "Electronic citation system" means the device, database or computer software used to create, store, transmit or exchange the data included in an electronic citation.

(3) "Electronic signature" means an electronic signature having legal effect pursuant to the Kansas uniform electronic transaction act, K.S.A. 16-1601 et seq., and amendments thereto.

(b) For purposes of an electronic citation issued under this section, an electronic signature indicated by the law enforcement officer's typed name, agency and agency number has the same effect and is as sufficient as a manual signature as required in K.S.A. 8-2106, 8-2108 or subsection (b) of 22-3201, and amendments thereto.

(c) A notice to appear, complaint or citation as provided in K.S.A. 8-2106, and amendments thereto, shall be deemed to be written if on a paper form or in a document printed from an electronic citation system.

(d) A person being charged by a law enforcement officer shall be deemed to have signed a citation or notice to appear as provided in K.S.A. 8-2106 and 8-2107, and amendments thereto, if the person physically signs the paper citation or notice to appear document or, in the case of an electronic citation or notice to appear, verbally acknowledges that the person promises to appear on or before the date set at or with the designated court. To secure a verbal promise to appear, the law enforcement officer shall ask, "Do you agree to appear before the            court on or before   (date) ?" The officer shall accurately record the response of the person being charged as: Yes, no or no response.

(e) This section shall be part of and supplemental to the uniform act regulating traffic on highways.

History: L. 2010, ch. 56, § 1; July 1.






Article 22 UNIFORM ACT REGULATING TRAFFIC; APPLICATION AND EFFECT

8-2201 Act not retroactive.

8-2201. Act not retroactive. This act shall not have a retroactive effect and shall not apply to any traffic accident, to any cause of action arising out of a traffic accident or judgment arising therefrom, or to any violation of the motor vehicle laws of this state, occurring prior to the effective date of this act.

History: L. 1974, ch. 33, § 8-2201; July 1.



8-2202 Reference to prior law construed as reference to corresponding section in 1974 act.

8-2202. Reference to prior law construed as reference to corresponding section in 1974 act. Whenever reference is made in any statute or rule or regulation of this state to any section or provision in article 5 of chapter 8 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto, such reference shall be deemed to be made to the corresponding section or provision in this act, and any such corresponding section or provision in this act shall be construed as a continuation of the prior section or provision. Any rule or regulation in effect on the effective date of this act, which was adopted under authority of any provision in article 5 of chapter 8 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, shall continue in force and effect, unless the same is in conflict with the provisions of this act or until it shall be amended or repealed.

History: L. 1974, ch. 33, § 8-2202; July 1.



8-2203 Uniformity of interpretation.

8-2203. Uniformity of interpretation. This act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1974, ch. 33, § 8-2203; July 1.



8-2204 Citation of act; sections included.

8-2204. Citation of act; sections included. This act shall be known and may be cited as the uniform act regulating traffic on highways. The uniform act regulating traffic on highways includes K.S.A. 8-1560a through 8-1560d; all sections located in articles 10, 14 through 22 and 25 of chapter 8 of the Kansas Statutes Annotated; K.S.A. 8-1,129, 8-1,130a, 8-1428a, 8-1742a, 8-2118 and K.S.A. 8-1599, and amendments thereto.

History: L. 1974, ch. 33, § 8-2204; L. 1984, ch. 44, § 1; L. 1984, ch. 39, § 49; L. 1988, ch. 45, § 4; L. 1993, ch. 259, § 9; L. 1994, ch. 353, § 13; L. 1996, ch. 15, § 10; L. 2011, ch. 45, § 8; July 1.






Article 24 LICENSURE OF VEHICLE SALES AND MANUFACTURE

8-2401 Definitions.

8-2401. Definitions. As used in this act, the following words and phrases shall have the meanings:

(a) "Vehicle dealer" means any person who: (1) For commission, money or other thing of value is engaged in the business of buying, selling or offering or attempting to negotiate a sale of an interest in vehicles; or (2) for commission, money or other thing of value is engaged in the business of buying, selling or offering or attempting to negotiate a sale of an interest in motor vehicles as an auction motor vehicle dealer as defined in (bb); but does not include: (A) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court, or any bank, trustee or lending company or institution which is subject to state or federal regulations as such, with regard to its disposition of repossessed vehicles; (B) public officers while performing their official duties; (C) employees of persons enumerated in provisions (A) and (B), when engaged in the specific performance of their duties as such employees; (D) auctioneers conducting auctions for persons enumerated in provisions (A), (B) or (C); or (E) auctioneers who, while engaged in conducting an auction of tangible personal property for others, offer for sale: (i) Vehicles which have been used primarily in a farm or business operation by the owner offering the vehicle for sale, including all vehicles which qualified for a farm vehicle tag at the time of sale except vehicles owned by a business engaged primarily in the business of leasing or renting passenger cars; (ii) vehicles which meet the statutory definition of antique vehicles; or (iii) vehicles for no more than four principals or households per auction. All sales of vehicles exempted pursuant to provision (E), except truck, truck tractors, pole trailers, trailers and semitrailers as defined by K.S.A. 8-126, and amendments thereto, shall be registered in Kansas prior to the sale.

(b) "New vehicle dealer" means any vehicle dealer who is a party to an agreement, with a first or second stage manufacturer or distributor, which agreement authorizes the vehicle dealer to sell, exchange or transfer new motor vehicles, trucks, motorcycles, or trailers or parts and accessories made or sold by such first or second stage manufacturer or distributor and obligates the vehicle dealer to fulfill the warranty commitments of such first or second stage manufacturer or distributor.

(c) "Used vehicle dealer" means any person actively engaged in the business of buying, selling or exchanging used vehicles.

(d) "Vehicle salesperson" means any person who is employed as a salesperson by a vehicle dealer to sell vehicles.

(e) "Board" means the vehicle dealer review board created by this act.

(f) "Director" means the director of vehicles, or a designee of the director.

(g) "Division" means the division of vehicles of the department of revenue.

(h) "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, except that such term shall include micro utility trucks, as defined in K.S.A. 8-126, and amendments thereto, but shall not include motorized bicycles, and such term shall not include manufactured homes or mobile homes. As used herein, the terms "manufactured home" and "mobile home" shall have the meanings ascribed to them by K.S.A. 58-4202, and amendments thereto.

(i) "Motor vehicle" means any vehicle other than a motorized bicycle, which is self-propelled and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, except that such term shall include micro utility trucks, as defined in K.S.A. 8-126, and amendments thereto.

(j) "Licensor" means the director or division or both.

(k) "First stage manufacturer" means any person who manufactures, assembles and sells new vehicles to new vehicle dealers for resale in this state.

(l) "Second stage manufacturer" means any person who assembles, installs or permanently affixes body, cab or special unit equipment to a chassis supplied by a first stage manufacturer, distributor or other supplier and sells the resulting new vehicles to new vehicle dealers for resale in this state.

(m) "First stage converter" means any person who is engaged in the business of affixing to a chassis supplied by a first stage manufacturer, distributor or other supplier, specially constructed body units to result in motor vehicles used as, but not limited to, buses, wreckers, cement trucks and trash compactors.

(n) "Second stage converter" means any person who is engaged in the business of adding to, subtracting from or modifying previously assembled or manufactured vehicles and sells the resulting converted vehicles at retail or wholesale.

(o) "Distributor" means any person who sells or distributes for resale new vehicles to new vehicle dealers in this state or who maintains distributor representatives in this state.

(p) "Wholesaler" means any person who purchases vehicles for the purpose of resale to a vehicle dealer.

(q) "Factory branch" means any branch office maintained in this state by a first or second stage manufacturer for the sale of new vehicles to distributors, or for the sale of new vehicles to new vehicle dealers, or for directing or supervising, in whole or in part, its representatives in this state.

(r) "Distributor branch" means any branch office similar to subsection (q) maintained by a distributor for the same purposes as a factory branch.

(s) "Factory representative" means a representative employed by a first or second stage manufacturer or factory branch for the purpose of making or promoting the sale of its new vehicles to new vehicle dealers, or for supervising or contacting its new vehicle dealers or prospective new vehicle dealers with respect to the promotion and sale of such vehicles and parts or accessories for the same.

(t) "Distributor representative" means any representative similar to subsection (s) employed by a distributor or distributor branch for the same purpose as a factory representative.

(u) "Person" means any natural person, partnership, firm, corporation or association.

(v) "New motor vehicle" means any motor vehicle which has never been titled or registered and has not been substantially driven or operated.

(w) "Franchise agreement" means any contract or franchise or any other terminology used to describe the contractual relationship between first or second stage manufacturers, distributors and vehicle dealers, by which:

(1) A right is granted one party to engage in the business of offering, selling or otherwise distributing goods or services under a marketing plan or system prescribed in substantial part by the other party, and in which there is a community of interest in the marketing of goods or services at wholesale or retail, by lease, agreement or otherwise; and

(2) the operation of the grantee's business pursuant to such agreement is substantially associated with the grantor's trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the grantor or an affiliate of the grantor.

(x) "Broker" means any person who, for a fee, commission, money, other thing of value, valuable consideration or benefit, either directly or indirectly, arranges or offers to arrange a transaction involving the sale of a vehicle, or is engaged in the business of: (1) Selling or buying vehicles for other persons as an agent, middleman or negotiator; or (2) bringing buyers and sellers of vehicles together, but such term shall not include any person registered as a salvage vehicle pool or any person engaged in a business in which the acts described in this subsection are only incidentally performed or which are performed or authorized within the requirements or scope of any other category of license, or not prohibited, in the manner authorized by the vehicle dealers' and manufacturers' licensing act.

(y) "Salvage vehicle dealer" means any person engaged in the business of buying, selling or exchanging used vehicles and primarily engaged in the business of the distribution at wholesale or retail of used motor vehicle parts and includes establishments primarily engaged in dismantling motor vehicles for the purpose of selling parts.

(z) "Lending agency" means any person, desiring to be licensed under this act and engaged in the business of financing or lending money to any person to be used in the purchase or financing of a vehicle.

(aa) "Established place of business" means a building or structure, other than a building or structure all or part of which is occupied or used as a residence, owned either in fee or leased and designated as an office or place to receive mail and keep records and conduct the routine of business. To qualify as an established place of business, there shall be located therein an operable telephone which shall be listed with the telephone company under the name of the licensed business, except that a vehicle dealer who derives at least 50% of such person's income from operating a farm as a resident thereof, the established place of business may be the farm residence of such vehicle dealer and the operable telephone may be located in such residence when such dealer engages only in vehicles and equipment not required to have vehicle registration to travel on a highway.

(bb) "Auction motor vehicle dealer" means any person who for commission, money or other thing of value is engaged in an auction of motor vehicles except that the sales of such motor vehicles shall involve only motor vehicles owned by licensed motor vehicle dealers and sold to licensed motor vehicle dealers, except that any auction motor vehicle dealer, registered as such and lawfully operating prior to June 30, 1980, shall be deemed to be and have been properly licensed under this act from and after July 1, 1980. For the purposes of this subsection, an auction is a private sale of motor vehicles where any and all licensed motor vehicle dealers who choose to do so are permitted to attend and offer bids and the private sale of such motor vehicles is to the highest bidder.

(cc) "Licensee" means any person issued a valid license pursuant to this act.

(dd) "Dealer" means a vehicle dealer as defined by this act, unless the context otherwise requires.

(ee) "Insurance company" means any person desiring to be licensed under this act and engaged in the business of writing or servicing insurance related to vehicles.

(ff) "Supplemental place of business" means a business location other than that of the established place of business of the dealer which may be operated by the dealer on a continuous year-round basis and, for new vehicle dealers, is within the defined area of responsibility in their franchise agreement, and for all other dealers is within the same city or county where the established place of business of the dealer is operated.

(gg) "Salvage yard" means the place owned or leased and regularly occupied by a person, firm or corporation licensed under the provisions of this act for the principal purpose of engaging in the business of a salvage vehicle dealer. Salvage yard shall include the location where the:

(1) Products for sale are displayed and offered for sale;

(2) books and records required for the conduct of the business are maintained;

(3) records are kept in the normal daily business activity; and

(4) records are made available for inspection.

(hh) "Salvage vehicle pool" means any person who as an agent for a third party is primarily engaged in the business of storing, displaying and offering for sale salvage vehicles.

(ii) "Major component part" means any vehicle part including the front clip, rear clip, doors, frame, chassis, engine, transmission, transaxle, cab, bed and box bearing the public vehicle identification number or engine number, if manufactured prior to 1981; or any vehicle part bearing a derivative of such number.

(jj) "Recreational motor vehicle" means a recreational vehicle as defined by subsection (f) of K.S.A. 75-1212, and amendments thereto.

(kk) "Vehicle crusher" means any person, other than a vehicle recycler or a scrap metal recycler, who engages in the business of flattening, crushing or otherwise processing nonrepairable vehicles for recycling. Vehicle crushers include, but are not limited to, persons who use fixed or mobile equipment to flatten or crush nonrepairable vehicles for a vehicle recycler or a scrap metal recycler.

(ll) "Vehicle recycler" means a person who engages in the business of acquiring, dismantling, removing parts from or destroying nonrepairable vehicles for the primary purpose of reselling the vehicle parts.

(mm) "Scrap metal recycler" means a person who engages in the business of shredding or otherwise processing nonrepairable vehicles or other scrap metal into prepared grades and whose principal product is scrap iron, scrap steel or nonferrous metallic scrap for sale for remelting purposes.

(nn) "Nonrepairable vehicle" means any motor vehicle which: (1) Has been damaged, destroyed, wrecked, burned or submerged in water to the extent that such motor vehicle is incapable of safe operation for use on roads or highways and has no resale value except as a source of parts or scrap only; or (2) the owner irreversibly designates as a source of parts or scrap.

(oo) "Rebuilder" means a person who is engaged in the business of rebuilding salvage vehicles, as defined in K.S.A. 8-196, and amendments thereto, and selling such rebuilt salvage vehicles.

History: L. 1980, ch. 36, § 1; L. 1981, ch. 48, § 1; L. 1984, ch. 26, § 2; L. 1984, ch. 45, § 1; L. 1985, ch. 54, § 1; L. 1986, ch. 49, § 1; L. 1988, ch. 52, § 1; L. 1988, ch. 51, § 1; L. 1988, ch. 43, § 2; L. 1990, ch. 52, § 1; L. 1991, ch. 33, § 18; L. 1993, ch. 252, § 5; L. 1994, ch. 302, § 3; L. 2008, ch. 167, § 9; L. 2009, ch. 63, § 3; July 1.



8-2402 Declaration of public policy.

8-2402. Declaration of public policy. It is hereby declared to be the public policy of this state to provide for fair and impartial regulation of those persons engaged in manufacturing, distributing or selling of vehicles. The provisions of this act which are applicable to such activities shall be administered in such a manner as will continue to promote fair dealing and honesty in the vehicle industry and among those engaged therein without unfair or unreasonable discrimination or undue preference or advantage. It is further declared to be the policy of this state to protect the public interest in the purchase and trade of vehicles, so as to insure protection against irresponsible vendors and dishonest or fraudulent sales practices and to assist, provide and secure a stable, efficient, enforceable and verifiable method for the distribution of vehicles to consumers in the state of Kansas and provide a system of tracking the flow of vehicles and their parts as well as preserving supporting services for consumers purchasing or otherwise acquiring vehicles.

History: L. 1980, ch. 36, § 2; L. 1981, ch. 48, § 2; L. 1990, ch. 52, § 2; L. 1991, ch. 33, § 19; July 1.



8-2403 Vehicle dealers required to have licenses; exceptions; supervision by director of vehicles.

8-2403. Vehicle dealers required to have licenses; exceptions; supervision by director of vehicles. (a) No person shall engage in the business of a vehicle dealer unless such person has complied with the applicable provisions of this act. The director shall issue licenses provided for by this act and shall have supervision over the licensees hereunder in respect to all the provisions of this act.

(b) This act shall not apply to:

(1) Vehicle dealers or manufacturers dealing exclusively in farm trailers or utility or boat trailers having a gross weight of 2,000 pounds or less and which are not required by law to be registered; or

(2) charitable organizations, which are exempt from federal income taxation pursuant to section 501(c)(3) and are eligible recipients of charitable contributions pursuant to section 170(c)(2) of the federal internal revenue code, selling motor vehicles at a charitable auction.

History: L. 1980, ch. 36, § 3; L. 1981, ch. 48, § 3; L. 1991, ch. 33, § 20; L. 1994, ch. 299, § 3; July 1.



8-2404 License required; license fees; bond required, when; place of business required, when; supplemental place of business; manual and examination for salesperson; prohibiting brokering of new and used motor vehicles; exceptions.

8-2404. License required; license fees; bond required, when; place of business required, when; supplemental place of business; manual and examination for salesperson; prohibiting brokering of new and used motor vehicles; exceptions. (a) No vehicle dealer shall engage in business in this state without obtaining a license as required by this act. Any vehicle dealer holding a valid license and acting as a vehicle salesperson shall not be required to secure a salesperson's license.

(b) No first stage manufacturer, second stage manufacturer, factory branch, factory representative, distributor branch or distributor representative shall engage in business in this state without a license as required by this act, regardless of whether or not an office or other place of business is maintained in this state for the purpose of conducting such business.

(c) An application for a license shall be made to the director and shall contain the information provided for by this section, together with such other information as may be deemed reasonable and pertinent, and shall be accompanied by the required fee. The director may require in the application, or otherwise, information relating to the applicant's solvency, financial standing, or other pertinent matter commensurate with the safeguarding of the public interest in the locality in which the applicant proposes to engage in business, all of which may be considered by the director in determining the fitness of the applicant to engage in business as set forth in this section. The director may require the applicant for licensing to appear at such time and place as may be designated by the director for examination to enable the director to determine the accuracy of the facts contained in the written application, either for initial licensure or renewal thereof. Every application under this section shall be verified by the applicant.

(d) All licenses shall be granted or refused within 30 days after application is received by the director. All licenses, except licenses issued to salespersons, shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which they are granted, except that where a complaint respecting the cancellation, termination or nonrenewal of a sales agreement is in the process of being heard, no replacement application shall be considered until a final order is issued by the director. Applications for renewals, except for renewals of licenses issued to salespersons, received by the director after February 15 shall be considered as new applications. All salespersons' licenses issued on or after January 1, 1987, shall expire on June 30, 1988, and thereafter shall expire, unless previously suspended or revoked, on June 30 of the calendar year for which they are granted. Applications for renewals of salespersons' licenses received by the director after July 15 shall be considered as new applications. All licenses for supplemental places of business existing or issued on or after January 1, 1994, shall expire on December 31, 1994, unless previously expired, suspended or revoked, and shall thereafter expire on December 31 of the calendar year for which they are granted, unless previously suspended or revoked.

(e) License fees for each calendar year, or any part thereof shall be as follows:

(1) For new vehicle dealers, $75;

(2) for distributors, $75;

(3) for wholesalers, $75;

(4) for distributor branches, $75;

(5) for used vehicle dealers, $75;

(6) for first and second stage manufacturers, $225 plus $75 for each factory branch in this state;

(7) for factory representatives, $50;

(8) for distributor representatives, $50;

(9) for brokers, $75;

(10) for lending agencies, $50;

(11) for first and second stage converters, $50;

(12) for salvage vehicle dealers, $75;

(13) for auction motor vehicle dealers, $75;

(14) for vehicle salesperson, $25;

(15) for insurance companies, $75;

(16) for vehicle crusher, $75;

(17) for vehicle recycler, $75;

(18) for scrap metal recycler, $75;

(19) for rebuilders, $75; and

(20) for salvage vehicle pool, $75.

Any new vehicle dealer who is also licensed as a used vehicle dealer shall be required to pay only one $75 fee for both licenses.

(f) Dealers may establish approved supplemental places of business within the same county of their licensure or, with respect to new vehicle dealers, within their area of responsibility as defined in their franchise agreement. Those doing so shall be required to pay a supplemental license fee of $35. In addition to any other requirements, new vehicle dealers seeking to establish supplemental places of business shall also comply with the provisions of K.S.A. 8-2430 through 8-2432, and amendments thereto. A new vehicle dealer establishing a supplemental place of business in a county other than such dealer's county of licensure but within such dealer's area of responsibility as defined in such dealer's franchise agreement shall be licensed only to do business as a new motor vehicle dealer in new motor vehicles at such supplemental place of business. Original inspections by the division of a proposed established place of business shall be made at no charge except that a $30 fee shall be charged by the division for each additional inspection the division must make of such premises in order to approve the same.

(g) The license of all persons licensed under the provisions of this act shall state the address of the established place of business, office, branch or supplemental place of business and must be conspicuously displayed therein. The director shall endorse a change of address on a license without charge if: (1) The change of address of an established place of business, office, branch or supplemental place of business is within the same county; or (2) the change of address of a supplemental place of business, with respect to a new vehicle dealer, is within such dealer's area of responsibility as defined in their franchise agreement. A change of address of the established place of business, office or branch to a different county shall require a new license and payment of the required fees but such new license and fees shall not be required for a change of address of a supplemental place of business, with respect to a new vehicle dealer, to a different county but within the dealer's area of responsibility as defined in their franchise agreement.

(h) Every salesperson, factory representative or distributor representative shall carry on their person a certification that the person holds a valid state license. The certification shall name the person's employer and shall be displayed upon request. An original copy of the state license for a vehicle salesperson shall be mailed or otherwise delivered by the division to the employer of the salesperson for public display in the employer's established place of business. When a salesperson ceases to be employed as such, the former employer shall mail or otherwise return the original copy of the employee's state license to the division. A salesperson, factory representative or distributor representative who terminates employment with one employer may file an application with the director to transfer the person's state license in the name of another employer. The application shall be accompanied by a $12 transfer fee. A salesperson, factory representative or distributor representative who terminates employment, and does not transfer the state license, shall mail or otherwise return the certification that the person holds a valid state license to the division.

(i) If the director has reasonable cause to doubt the financial responsibility or the compliance by the applicant or licensee with the provisions of this act, the director may require the applicant or licensee to furnish and maintain a bond in such form, amount and with such sureties as the director approves, but such amount shall be not less than $5,000 nor more than $20,000, conditioned upon the applicant or licensee complying with the provisions of the statutes applicable to the licensee and as indemnity for any loss sustained by a retail or wholesale buyer or seller of a vehicle by reason of any act by the licensee constituting grounds for suspension or revocation of the license. Every applicant or licensee who is or applies to be a used vehicle dealer or a new vehicle dealer shall furnish and maintain a bond in such form, amount and with such sureties as the director approves, conditioned upon the applicant or licensee complying with the provisions of the statutes applicable to the licensee and as indemnity for any loss sustained by a retail or wholesale buyer or seller of a vehicle by reason of any act by the licensee in violation of any act which constitutes grounds for suspension or revocation of the license. The amount of such bond shall be as follows: (1) For any new applicant $30,000; or (2) for any current licensee, $15,000, until the renewal date of the existing bond, then $30,000, except that on and after January 1, 2003, the amount of such bond shall be $30,000. To comply with this subsection, every bond shall be a corporate surety bond issued by a company authorized to do business in the state of Kansas and shall be executed in the name of the state of Kansas for the benefit of any aggrieved retail or wholesale buyer or seller of a vehicle. The aggregate liability of the surety for all breaches of the conditions of the bond in no event shall exceed the amount of such bond. The surety on the bond shall have the right to cancel the bond by giving 30 days' notice to the director, and thereafter the surety shall be relieved of liability for any breach of condition occurring after the effective date of cancellation. Bonding requirements shall not apply to first or second stage manufacturers, factory branches, factory representatives or salespersons. Upon determination by the director that a judgment from a Kansas court of competent jurisdiction is a final judgment and that the judgment resulted from an act in violation of this act or would constitute grounds for suspension, revocation, refusal to renew a license or administrative fine pursuant to K.S.A. 8-2411, and amendments thereto, the proceeds of the bond on deposit or in lieu of bond provided by subsection (j), shall be paid. The determination by the director under this subsection is hereby specifically exempted from the Kansas administrative procedure act (K.S.A. 77-501 through 77-549, and amendments thereto,) and the Kansas judicial review act (K.S.A. 77-601 through 77-627, and amendments thereto). Any proceeding to enforce payment against a surety following a determination by the director shall be prosecuted by the judgment creditor named in the final judgment sought to be enforced. Upon a finding by the court in such enforcement proceeding that a surety has wrongfully failed or refused to pay, the court shall award reasonable attorney fees to the judgment creditor.

(j) An applicant or licensee may elect to satisfy the bonding requirements of subsection (i) by depositing with the state treasurer cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas. On or after January 1, 2003, the amount of cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas deposited with the state treasurer shall be in an amount of no less than $30,000. When negotiable bonds or negotiable certificates of deposit have been deposited with the state treasurer to satisfy the bonding requirements of subsection (i), such negotiable bonds or negotiable certificates of deposit shall remain on deposit with the state treasurer for a period of not less than two years after the date of delivery of the certificate of title to the motor vehicle which was the subject of the last motor vehicle sales transaction in which the licensee engaged prior to termination of the licensee's license. In the event a licensee elects to deposit a surety bond in lieu of the negotiable bonds or negotiable certificates of deposit previously deposited with the state treasurer, the state treasurer shall not release the negotiable bonds or negotiable certificates of deposits until at least two years after the date of delivery of the certificate of title to the motor vehicle which was the subject of the last motor vehicle sales transaction in which the licensee engaged prior to the date of the deposit of the surety bond. The cash deposit or market value of any such securities shall be equal to or greater than the amount of the bond required for the bonded area and any interest on those funds shall accrue to the benefit of the depositor.

(k) No license shall be issued by the director to any person to act as a new or used dealer, wholesaler, broker, salvage vehicle dealer, auction motor vehicle dealer, vehicle crusher, vehicle recycler, rebuilder, scrap metal recycler, salvage vehicle pool, second stage manufacturer, first stage converter, second stage converter or distributor unless the applicant for the vehicle dealer's license maintains an established place of business which has been inspected and approved by the division. First stage manufacturers, factory branches, factory representatives, distributor branches, distributor representatives and lending agencies are not required to maintain an established place of business to be issued a license.

(l) Dealers required under the provisions of this act to maintain an established place of business shall own or have leased and use sufficient lot space to display vehicles at least equal in number to the number of dealer license plates the dealer has had assigned.

(m) A sign with durable lettering at least 10 inches in height and easily visible from the street identifying the established place of business shall be displayed by every vehicle dealer. Notwithstanding the other provisions of this subsection, the height of lettering of the required sign may be less than 10 inches as necessary to comply with local zoning regulations.

(n) If the established or supplemental place of business or lot is zoned, approval must be secured from the proper zoning authority and proof that the use complies with the applicable zoning law, ordinance or resolution must be furnished to the director by the applicant for licensing.

(o) An established or supplemental place of business, otherwise meeting the requirements of this act may be used by a dealer to conduct more than one business, provided that suitable space and facilities exist therein to properly conduct the business of a vehicle dealer.

(p) If a supplemental place of business is not operated on a continuous, year-round basis, the dealer shall give the department 15 days' notice as to the dates on which the dealer will be engaged in business at the supplemental place of business.

(q) Any vehicle dealer selling, exchanging or transferring or causing to be sold, exchanged or transferred new vehicles in this state must satisfactorily demonstrate to the director that such vehicle dealer has a bona fide franchise agreement with the first or second stage manufacturer or distributor of the vehicle, to sell, exchange or transfer the same or to cause to be sold, exchanged or transferred.

No person may engage in the business of buying, selling or exchanging new motor vehicles, either directly or indirectly, unless such person holds a license issued by the director for the make or makes of new motor vehicles being bought, sold or exchanged, or unless a person engaged in such activities is not required to be licensed or acts as an employee of a licensee and such acts are only incidentally performed. For the purposes of this section, engaged in the business of buying, selling or exchanging new motor vehicles, either directly or indirectly, includes: (1) Displaying new motor vehicles on a lot or showroom; (2) advertising new motor vehicles, unless the person's business primarily includes the business of broadcasting, printing, publishing or advertising for others in their own names; or (3) regularly or actively soliciting or referring buyers for new motor vehicles.

(r) No person may engage in the business of buying, selling or exchanging used motor vehicles, either directly or indirectly, unless such person holds a license issued by the director for used motor vehicles being bought, sold or exchanged, or unless a person engaged in such activities is not required to be licensed or acts as an employee of a licensee and such acts are only incidentally performed. For the purposes of this section, engaged in the business of buying, selling or exchanging used motor vehicles, either directly or indirectly, includes: (1) Displaying used motor vehicles on a lot or showroom; (2) advertising used motor vehicles, unless the person's business primarily includes the business of broadcasting, printing, publishing or advertising for others in their own names; or (3) regularly or actively soliciting buyers for used motor vehicles.

(s) The director of vehicles shall publish a suitable Kansas vehicle salesperson's manual. Before a vehicle salesperson's license is issued, the applicant for an original license or renewal thereof shall be required to pass a written examination based upon information in the manual.

(t) No new license shall be issued nor any license renewed to any person to act as a salvage vehicle dealer until the division has received evidence of compliance with the junkyard and salvage control act as set forth in K.S.A. 68-2201 et seq., and amendments thereto.

(u) On and after the effective date of this act, no person shall act as a broker in the advertising, buying or selling of any new or used motor vehicle. Nothing herein shall be construed to prohibit a person duly licensed under the requirements of this act from acting as a broker in buying or selling a recreational vehicle as defined by subsection (f) of K.S.A. 75-1212, and amendments thereto, when the recreational vehicle subject to sale or purchase is a used recreational vehicle which has been previously titled and independently owned by another person for a period of 45 days or more, or is a new or used recreational vehicle repossessed by a creditor holding security in such vehicle.

(v) Nothing herein shall be construed to prohibit a person not otherwise required to be licensed under this act from selling such person's own vehicle as an isolated and occasional sale.

History: L. 1980, ch. 36, § 4; L. 1980, ch. 28, § 1; L. 1981, ch. 48, § 4; L. 1982, ch. 49, § 1; L. 1983, ch. 43, § 1; L. 1984, ch. 46, § 1; L. 1985, ch. 54, § 2; L. 1986, ch. 50, § 1; L. 1987, ch. 52, § 1; L. 1988, ch. 52, § 2; L. 1989, ch. 46, § 1; L. 1990, ch. 52, § 3; L. 1991, ch. 33, § 21; L. 1992, ch. 44, § 2; L. 1993, ch. 252, § 6; L. 1994, ch. 302, § 4; L. 2001, ch. 138, § 1; L. 2002, ch. 102, § 1; L. 2009, ch. 63, § 4; L. 2010, ch. 17, § 19; July 1.



8-2405 Insurance required of dealers; limitations on cancellation.

8-2405. Insurance required of dealers; limitations on cancellation. No dealer's license shall be issued or renewed unless the applicant or holder of the license shall have on file with the division an approved insurance policy, issued by an insurance carrier authorized to transact business within the state of Kansas. The term of the policy shall be continuous and shall remain in full force and effect until canceled under proper notice. All policies must be issued in the name of the holder or applicant for the vehicle dealer's license and shall provide public liability and property damage insurance for the operation of any vehicle by prospective purchasers, owned or being offered for sale by the dealer when being operated by the owner or seller, the seller's agent, servants, employees, prospective customers or other persons. The limits of liability shall correspond to the amount required by law in this state for bodily injury or death of any one person, bodily injury or death in any one accident and property damage. Such insurance may not be cancelled unless 30 days' notice by the insurance carrier has been given in writing to the director. Upon the effective date of cancellation of any insurance policy required under this section, the license to engage in business as a dealer shall be void.

History: L. 1980, ch. 36, § 5; L. 1981, ch. 48, § 5; L. 1983, ch. 44, § 1; L. 1991, ch. 33, § 22; July 1.



8-2406 Dealer plates; fee; symbols on plates; use of plates.

8-2406. Dealer plates; fee; symbols on plates; use of plates. (a) The annual fee for the first dealer license plate is $275, and the annual fee for additional dealer license plates shall be an amount equal to the amount required to register a passenger vehicle having a gross weight of less than 4,500 pounds, except that the annual fee for dealer license plates used by trailer dealers on trailers which they have purchased or own and are holding for resale shall be $25 for each plate. To determine the number of dealer license plates the dealer needs, the director may base the decision on the dealer's past sales, inventory and any other pertinent factors as the director may determine. After the end of the first year of licensure as a dealer, not more than one dealer license plate shall be issued to any dealer who has not reported to the division the sale of at least five motor vehicles in the preceding year. There shall be no refund of fees for dealer license plates in the event of suspension, revocation or voluntary cancellation of a license. The director is hereby authorized to designate by identifying symbols on a dealer's license plate the type of dealer's license that the person has been issued. If a dealer has an established place of business in more than one county, such dealer shall secure a separate and distinct dealer's license and dealer license plates for each established place of business.

(b) New motor vehicle dealers and used motor vehicle dealers may authorize use of dealer license plates assigned to such motor vehicle dealers as follows:

(1) The licensed motor vehicle dealer and such dealer's spouse;

(2) the sales manager and all other sales personnel when such manager and sales personnel are properly licensed in Kansas, except that no dealer license plate shall be assigned to sales personnel who are working at the established place of business of the dealer less than 20 hours per week;

(3) any employee of such motor vehicle dealer when the use thereof is directly connected to a particular business transaction of such motor vehicle dealer;

(4) the customer when operating a motor vehicle in connection with negotiations to purchase such motor vehicle or during a demonstration of such motor vehicle;

(5) any school district and any accredited nonpublic school which has entered into an agreement with a dealer to use a motor vehicle as a driver training motor vehicle, as defined in K.S.A. 72-5015, and amendments thereto, in an approved driver training course.

(c) A wholesaler dealer may authorize the use of dealer license plates on vehicles purchased by the wholesaler for resale to a retail vehicle dealer as follows:

(1) To transport or operate a vehicle to or from a licensed retail or wholesale vehicle dealer for the purpose of buying, selling, or offering or attempting to negotiate a sale of the vehicle to a licensed vehicle dealer;

(2) to deliver a vehicle purchased from the wholesale vehicle dealer to a purchasing vehicle dealer.

(d) Salvage vehicle dealers may use dealer license plates only on vehicles which they have purchased for salvage, including dismantling, disassembling or recycling.

(e) Insurance companies may use dealer license plates only on vehicles purchased or acquired for salvage in the course of business of the insurance company.

(f) Lending agencies may use dealer license plates only on vehicles which they have repossessed or are holding for disposition due to repossession.

(g) Trailer dealers may use dealer license plates only on trailers which they have purchased or own and are holding for resale.

(h) Brokers are not entitled to be assigned or to use any dealer license plates.

(i) Except as provided above, dealer license plates shall be used only in accordance with the provisions of K.S.A. 8-136, and amendments thereto. This subsection (i) does not apply to K.S.A. 8-2425, and amendments thereto, or full-privilege license plates or dealer-hauler full-privilege trailer license plates issued thereunder.

History: L. 1980, ch. 36, § 6; L. 1981, ch. 48, § 6; L. 1985, ch. 54, § 3; L. 1986, ch. 51, § 1; L. 1986, ch. 49, § 2; L. 1986, ch. 52, § 1; L. 1989, ch. 209, § 26; L. 1991, ch. 33, § 23; L. 2009, ch. 36, § 1; July 1.



8-2408 Dealer requirements; reports; records, availability for inspection; disposition of business; exceptions.

8-2408. Dealer requirements; reports; records, availability for inspection; disposition of business; exceptions. Except as hereinafter provided, every person licensed as a dealer under provisions of this act shall:

(a) On or before the 20th day of each month, file a monthly report, on a form prescribed and furnished by the division of vehicles, listing all sales or transfers, except sales or transfers by a first or second stage manufacturer to a vehicle dealer of new or used vehicles, including the name and address of the purchaser or transferee, date of sale, the serial or identification number of the vehicle, and such other information as the division may require.

(b) Salvage vehicle dealers, vehicle crusher, vehicle recycler, rebuilder, scrap metal recycler and salvage vehicle pool shall, in addition to their monthly sales report for used vehicles, if applicable, on or before the 20th day of each month file a monthly report on a form prescribed and furnished by the division, listing all vehicles for which the major component part containing the vehicle identification number or engine number if manufactured prior to 1981, has been disposed of or sold. The certificate of title or transfer certificate for all vehicles listed must accompany the monthly report.

(c) Make available during regular business hours to any employee of the division or any member of law enforcement for the purpose of investigation or inspection, all records concerning vehicles purchased, sold or exchanged during the preceding 12 months, including certificates of title on all vehicles owned by the dealership, except those titles surrendered pursuant to subsection (b).

(d) Whenever a dealer sells or otherwise disposes of such dealer's business, or for any reason suspends or goes out of business as a dealer, such dealer shall notify the division and return the dealer's license and dealer plates, and the division upon receipt of such notice and plates shall cancel the dealer's license, except that such dealer may, upon payment of 50% of the annual fee to the division, have the license and dealer plates assigned to the purchaser of the business.

(e) In addition to the requirements of subsection (a), any dealer paying a commission or fee to a broker shall report to the division, on the monthly sales report, the name of the broker and the broker's license number.

(f) Dealers, licensed as brokers must in addition to the requirements of subsection (a) include on the monthly sales reports, the name of the seller, the transferor or dealer that owns the vehicle and whether the seller or the purchaser paid the broker's fee or commission.

(g) Lending agencies licensed under this act, which sell two or less repossessed vehicles a month, shall not be required to file the monthly reports under subsection (a), except that such lending agencies shall report annually, on a form prescribed and furnished by the division, the total number of sales or transfers of such vehicles.

History: L. 1980, ch. 36, § 8; L. 1981, ch. 48, § 7; L. 1988, ch. 53, § 1; L. 1991, ch. 33, § 24; L. 1994, ch. 302, § 5; L. 2009, ch. 63, § 5; July 1.



8-2409 Temporary vehicle registration permits; cost; display; operation under laden conditions.

8-2409. Temporary vehicle registration permits; cost; display; operation under laden conditions. (a) Any dealer may purchase from the division of vehicles sixty-day temporary registration permits, valid for 60 days at a cost of $3 each. Such dealer shall have completed the application and permit as required by the division. Such registration shall not extend the date when registration fees are due, but shall be valid registration for a period of 60 days from date of issuance. The dealer upon presentation of evidence of ownership in the applicant and evidence that the sales tax has been paid, if due, shall issue a sticker or paper registration as determined by the division. No dealer, or county treasurer, as authorized by K.S.A. 8-143, and amendments thereto, shall issue more than one sixty-day temporary registration permit to the purchaser of a vehicle.

(b) The division of vehicles may deny any dealer the authority to purchase sixty-day temporary permits if the vehicle dealer is delinquent in monthly sales reports to the division for two months or more or if the vehicle dealer is found to have issued more than one sixty-day permit to the purchaser of a vehicle.

(c) The temporary registration authorized by this section shall entitle a truck, truck tractor or any combination of truck or truck tractor and any type of trailer or semitrailer to be operated under laden conditions.

History: L. 1980, ch. 36, § 9; L. 1983, ch. 45, § 1; L. 1984, ch. 31, § 3; L. 1988, ch. 52, § 3; L. 1989, ch. 209, § 27; L. 2010, ch. 71, § 1; L. 2012, ch. 130, § 6; L. 2013, ch. 8, § 6; July 1.



8-2410 Denial, suspension or revocation of license; grounds; notice and hearing; licensee responsibility for agents; appeals; prohibited acts.

8-2410. Denial, suspension or revocation of license; grounds; notice and hearing; licensee responsibility for agents; appeals; prohibited acts. (a) A license may be denied, suspended or revoked or a renewal may be refused by the director on any of the following grounds:

(1) Proof of financial unfitness of the applicant;

(2) material false statement in an application for a license;

(3) filing a materially false or fraudulent tax return as certified by the director of taxation;

(4) negligently failing to comply with any applicable provision of this act or any applicable rule or regulation adopted pursuant thereto;

(5) knowingly defrauding any retail buyer to the buyer's damage;

(6) negligently failing to perform any written agreement with any buyer;

(7) failure or refusal to furnish and keep in force any required bond;

(8) knowingly making a fraudulent sale or transaction;

(9) knowingly engaging in false or misleading advertising;

(10) willful misrepresentation, circumvention or concealment, through a subterfuge or device, of any material particulars, or the nature thereof, required by law to be stated or furnished to the retail buyer;

(11) negligent use of fraudulent devices, methods or practices in contravention of law with respect to the retaking of goods under retail installment contracts and the redemption and resale of such goods;

(12) knowingly violating any law relating to the sale, distribution or financing of vehicles;

(13) being a first or second stage manufacturer of vehicles, factory branch, distributor, distributor or factory representative, officer, agent or any representative thereof, who has:

(A) Required any new vehicle dealer to order or accept delivery of any new motor vehicle, part or accessory of such part, equipment or any other commodity not required by law, or not necessary for the repair or service, or both, of a new motor vehicle which was not ordered by the new vehicle dealer;

(B) unfairly, without due regard to the equities of the vehicle dealer, and without just provocation, canceled, terminated or failed to renew a franchise agreement with any new vehicle dealer; or

(C) induced, or has attempted to induce, by coercion, intimidation or discrimination, any vehicle dealer to involuntarily enter into any franchise agreement with such first or second stage manufacturer, factory branch, distributor, or any representative thereof, or to do any other act to a vehicle dealer which may be deemed a violation of this act, or the rules and regulations adopted or orders promulgated under authority of this act, by threatening to cancel or not renew a franchise agreement existing between such parties;

(14) being a first or second stage manufacturer, or distributor who for the protection of the buying public fails to specify in writing the delivery and preparation obligations of its vehicle dealers prior to delivery of new vehicles to new vehicle dealers. A copy of such writing shall be filed with the division by every licensed first or second stage manufacturer of vehicles and the contents thereof shall constitute the vehicle dealer's only responsibility for product liability as between the vehicle dealer and the first or second stage manufacturer. Any mechanical, body or parts defects arising from any express or implied warranties of the first or second stage manufacturer shall constitute the product or warranty liability of the first or second stage manufacturer. The first or second stage manufacturer shall reasonably compensate any authorized vehicle dealer for the performance of delivery and preparation obligation;

(15) being a first or second stage manufacturer of new vehicles, factory branch or distributor who fails to supply a new vehicle dealer with a reasonable quantity of new vehicles, parts and accessories, in accordance with the franchise agreement. It shall not be deemed a violation of this act if such failure is attributable to factors reasonably beyond the control of such first or second stage manufacturer, factory branch or distributor;

(16) knowingly used or permitted the use of dealer plates contrary to law;

(17) has failed or refused to permit an agent of the division, during the licensee's regular business hours, to examine or inspect such dealer's records pertaining to titles and purchase and sale of vehicles;

(18) has failed to notify the division within 10 days of dealer's plates that have been lost, stolen, mutilated or destroyed;

(19) has failed or refused to surrender their dealer's license or dealer's plates to the division or its agent upon demand;

(20) has demonstrated that such person is not of good character and reputation in the community in which the dealer resides;

(21) has, within five years immediately preceding the date of making application, been convicted of a felony or any crime involving moral turpitude, or has been adjudged guilty of the violations of any law of any state or the United States in connection with such person's operation as a dealer or salesperson;

(22) has cross-titled a title to any purchaser of any vehicle. Cross-titling shall include, but not by way of limitation, a dealer or broker or the authorized agent of either selling or causing to be sold, exchanged or transferred any vehicle and not showing a complete chain of title on the papers necessary for the issuance of title for the purchaser. The selling dealer's name must appear on the assigned first or second stage manufacturer's certificate of origin or reassigned certificate of title;

(23) has changed the location of such person's established place of business or supplemental place of business prior to approval of such change by the division;

(24) having in such person's possession a certificate of title which is not properly completed, otherwise known as an "open title";

(25) doing business as a vehicle dealer other than at the dealer's established or supplemental place of business, with the exception that dealers selling new recreational vehicles may engage in business at other than their established or supplemental place of business for a period not to exceed 15 days;

(26) any violation of K.S.A. 8-126 et seq., and amendments thereto, in connection with such person's operation as a dealer;

(27) any violation of K.S.A. 8-116, and amendments thereto;

(28) any violation of K.S.A. 2016 Supp. 21-5835, and amendments thereto;

(29) any violation of K.S.A. 79-1019, 79-3294 et seq., or 79-3601 et seq., and amendments thereto;

(30) failure to provide adequate proof of ownership for motor vehicles in the dealer's possession;

(31) being a first or second stage manufacturer who fails to provide the director of property valuation all information necessary for vehicle identification number identification and determination of vehicle classification at least 90 days prior to release for sale of any new make, model or series of vehicles; or

(32) displaying motor vehicles at a location other than at the dealer's established place of business or supplemental place of business without obtaining the authorization required in K.S.A. 8-2435, and amendments thereto.

(b) In addition to the provisions of subsection (a), and notwithstanding the terms and conditions of any franchise agreement, including any policy, bulletin, practice or guideline with respect thereto or performance thereunder, no first or second stage manufacturer of vehicles, factory branch, distributor, distributor or factory representative, officer or agent or any representative thereof, or any other person may do or cause to be done any of the following acts or practices referenced in this subsection, all of which are also declared to be a violation of the vehicle dealers and manufacturers licensing act, and amendments thereto:

(1) Through the use of a written instrument or otherwise, unreasonably fail or refuse to offer to its same line-make new vehicle dealers all models manufactured for that line-make, or unreasonably require a dealer to:

(A) Pay any extra fee;

(B) purchase unreasonable advertising displays or other materials; or

(C) remodel, renovate or recondition the dealer's existing facilities as a prerequisite to receiving a model or series of vehicles. The provisions of this subsection shall not apply to manufacturers of recreational vehicles;

(2) require a change in the capital structure of the new vehicle dealership, or the means by or through which the dealer finances the operation of the dealership, if the dealership at all times meets any reasonable capital standards determined by the manufacturer and in accordance with uniformly applied criteria;

(3) discriminate unreasonably among competing dealers of the same line-make in the sale of vehicles or availability of incentive programs or sales promotion plans or other similar programs, unless justified by obsolescence;

(4) unless required by subpoena or as otherwise compelled by law:

(A) Require a new vehicle dealer to release, convey or otherwise provide customer information if to do so is unlawful, or if the customer objects in writing to doing so, unless the information is necessary for the first or second stage manufacturer of vehicles, factory branch or distributor to meet its obligations to consumers or the new vehicle dealer, including vehicle recalls or other requirements imposed by state or federal law; or

(B) release to any unaffiliated third party any customer information which has been provided by the dealer to the manufacturer;

(5) unless the parties have reached a voluntary agreement where separate and adequate consideration has been offered and accepted in exchange for altering or foregoing the following limitations, through the use of written instrument, or otherwise:

(A) Prohibit or prevent a dealer from acquiring, adding or maintaining a sales or service operation for another line-make at the same or expanded facility at which the dealership is located if the prohibition or prevention of such arrangements would be unreasonable in light of all existing circumstances including, but not limited to, debt exposure, cost, return on investment, the dealer's and manufacturer's business plans and other financial and economic conditions and considerations;

(B) require a dealer to establish or maintain exclusive facilities, personnel or display space if the imposition of the requirement would be unreasonable in light of all existing circumstances, including, but not limited to, debt exposure, cost, return on investment, the dealer's and manufacturer's business plans and other financial and economic conditions and considerations;

(C) to require a dealer to build or relocate and build new facilities, or make a material alteration, expansion or addition to any dealership facility, unless the requirement is reasonable in light of all existing conditions, including, but not limited to, debt exposure, cost, return on investment, the dealer's and manufacturer's business plans and other financial and economic conditions and considerations;

(6) through the use of written instrument, or otherwise, require, coerce or force a dealer to underutilize its facilities by requiring the dealer to exclude or remove operations for the display, sale or service of any vehicle for which the dealer has a franchise agreement, except that in light of all existing circumstances the dealer must comply with reasonable facilities requirements. The requirement for a dealer to meet reasonable facilities requirements shall not include any requirement that a dealer establish or maintain exclusive facilities.

In the event a dealer decides to add an additional franchise agreement to sell another line-make of new vehicles of a different first or second stage manufacturer or distributor from that currently sold in its existing facility, it shall be a rebuttable presumption that the decision to do so is reasonable. Any dealer adding a franchise agreement for an existing facility shall provide 60 days written notice of its intent to those other parties to franchise agreements it may have. The other party must respond to such notice within 60 days by requesting a hearing before the director in accordance with K.S.A. 8-2411, and amendments thereto. Consent shall be deemed to have been given approving the addition of the line-make if no hearing is timely requested. A party objecting to the addition shall have the burden to overcome such presumption by a preponderance of the evidence;

(7) (A) through the use of written instrument, or otherwise, directly or indirectly condition the awarding of a franchise agreement to a prospective dealer, the addition of a line-make or franchise agreement to an existing dealer, the renewal of a franchise agreement, the approval of a dealer or facility relocation, the acquisition of a franchise agreement or the approval of a sale or transfer of a franchise agreement or other arrangement on the willingness of a dealer or a prospective dealer to enter into a site control agreement or exclusive use agreement as defined in this subsection;

(B) as used in this paragraph, "site control agreement" and "exclusive use agreement" include any agreement by or required by the first or second stage manufacturer of vehicles, factory branch or distributor ("manufacturer parties" in this paragraph) that has the effect of either:

(i) Requiring that the dealer establish or maintain exclusive dealership facilities in violation of the dealer and manufacturers licensing act;

(ii) restricting the ability of the dealer, or the ability of the dealer's lessor in the event the dealership facility is being leased, to transfer, sell, lease or change the use of the dealership premises, whether by sublease, lease, collateral pledge of lease or other similar agreement; or

(iii) which gives control of the premises to a designated party. "Site control agreement" and "exclusive use agreement" also include manufacturer parties restricting the ability of a dealer to transfer, sell or lease the dealership premises by right of first refusal to purchase or lease, option to purchase, or option to lease, except as otherwise allowed by K.S.A. 8-2416, and amendments thereto, except that voluntary agreements where separate and adequate consideration has been offered and accepted are excluded;

(8) through the use of written instrument, or otherwise, require adherence to a performance standard or standards which are not applied uniformly to other similarly situated dealers. In addition to any other requirements by law, the following shall apply:

(A) A performance standard, sales objective or program for measuring dealer performance that may have a material effect on a dealer, including the dealer's right to payment under any incentive or reimbursement program and the application of the standard, sales objective or program by a manufacturer, distributor or factory branch shall be fair, reasonable, equitable and based on accurate information;

(B) a dealer that claims that the application of a performance standard, sales objective or program for measuring dealership performance does not meet the standards listed in subparagraph (A) may request a hearing before the director pursuant to K.S.A. 8-2411, and amendments thereto; and

(C) a first or second stage manufacturer of vehicles, factory branch or distributor has the burden of proving by a preponderance of the evidence that the performance standard, sales objective or program for measuring dealership information complies with this subsection;

(9) in addition to any other provisions of law, a franchise agreement or other contract offered to a dealer by a first or second stage manufacturer of vehicles, factory branch or distributor may not contain any provision requiring a dealer to pay the attorney's fees of the first or second stage manufacturer of vehicles, factory branch or distributor related to disputes between the parties.

(c) The director may deny the application for the license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(d) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of its salespersons or representatives while acting as its agent.

(e) Any licensee or other person aggrieved by a final order of the director, may appeal to the district court as provided by the Kansas judicial review act.

(f) The revocation or suspension of a first or second stage manufacturer's or distributor's license may be limited to one or more municipalities or counties or any other defined trade area.

History: L. 1980, ch. 36, § 10; L. 1981, ch. 48, § 8; L. 1984, ch. 313, § 47; L. 1986, ch. 50, § 2; L. 1988, ch. 52, § 4; L. 1989, ch. 47, § 1; L. 1991, ch. 33, § 25; L. 1992, ch. 44, § 3; L. 1993, ch. 252, § 7; L. 1994, ch. 302, § 6; L. 1998, ch. 71, § 1; L. 2010, ch. 71, § 2; L. 2010, ch. 155, § 2; L. 2011, ch. 30, § 98; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 17, § 20, but that version was repealed by L. 2010, ch. 155, § 26.



8-2411 Violations; hearing; penalties; appeals.

8-2411. Violations; hearing; penalties; appeals. (a) When any licensee is found to be allegedly violating any of the applicable provisions of this act, or any order or rule and regulation adopted pursuant thereto, the director upon the director's own motion or upon complaint may commence a hearing against the licensee, which hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person who is found to have violated any applicable provisions of this act, any rule and regulation adopted pursuant thereto or any applicable order of the director shall be subject to a civil penalty of not less than $50 nor more than $1,000 for each violation or such person's license may be suspended or revoked or both civil penalty and license suspension or revocation, except that in addition to any civil penalty imposed pursuant to this subsection, the director shall suspend or revoke the license of any person who is found to have violated the provisions of K.S.A. 79-3601 et seq., and amendments thereto, by the failure to file returns and remit sales tax as required pursuant to K.S.A. 79-3607, and amendments thereto, or the provisions of K.S.A. 79-3294 et seq., and amendments thereto, by the failure to file returns and remit withholding tax as required pursuant to K.S.A. 79-3298, and amendments thereto, for three consecutive months.

(c) Any party aggrieved by the decision of the director may appeal the same to the district court in accordance with the provisions of the Kansas judicial review act.

History: L. 1980, ch. 36, § 11; L. 1981, ch. 48, § 9; L. 1983, ch. 43, § 2; L. 1984, ch. 313, § 48; L. 1990, ch. 43, § 8; L. 2004, ch. 173, § 1; L. 2010, ch. 17, § 21; July 1.



8-2412 Dealer review board; membership; meetings; compensation and expenses; secretary; attachment to department of revenue.

8-2412. Dealer review board; membership; meetings; compensation and expenses; secretary; attachment to department of revenue. (a) The governor shall appoint eight members to serve on the dealer review board with the individual terms of office for each appointee to run as follows: One new vehicle dealer, one used vehicle dealer and one salvage vehicle dealer, each to serve for three consecutive years; one new vehicle dealer, one used vehicle dealer, and two additional members both of whom shall be appointed from the public at large, each to serve for two consecutive years; and one representative of a first or second stage manufacturer to serve for a period of one year. Upon the expiration of their respective terms, board members shall be appointed by the governor to serve for three consecutive years.

(b) The board shall elect a chairperson from among its members. The chairperson shall serve for a period of one year. The board shall elect successors each subsequent year.

(c) Any proceeding conducted by the board shall be construed to be a meeting of the board under this section for each day the proceeding is conducted. To constitute a meeting of the board within the meaning of this section, a quorum of the board must be present and participating. Four members of the board shall constitute a quorum. All final orders shall be in writing and shall be signed by the chairperson and approved by the board.

(d) Members of the board attending meetings of such board shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. In no event shall any member be paid compensation or allowances for more than 15 days in any calendar year.

(e) Meetings of the board may be called by the director, the chairperson of the board or any three members of the board, after first giving notice, in writing, at least 10 days prior to such meeting. The notice of any meeting of the board shall state the time and place of such meeting which special meeting may be held at any place within the state of Kansas. Additionally, such notice of the meeting shall state the purpose thereof.

(f) The director of vehicles may either appoint or designate a secretary for the board. The secretary shall perform, among other things, the following duties: Prepare the agenda for the meetings of the board; prepare notice of all meetings and cause the same to be mailed to all board members; take minutes of all meetings of the board and thereafter cause copies thereof to be distributed to all board members; arrange for meeting places within the state of Kansas at the direction of the chairperson; prepare vouchers for each board member to submit for expense of attendance at meetings; and, such other duties as requested by the board.

(g) The board shall be attached to the department of revenue and shall be within the department of revenue as a part thereof. All budgeting, purchasing and related management functions of the board shall be administered under the direction and supervision of the secretary of revenue. The division shall serve as the administrative and enforcement agency of the board in all respects and shall perform such services and duties as it may be legally called upon to perform. In the event the board fails to perform any of its official duties within the time prescribed herein, the division may perform such duties and certify its action to the board for review.

History: L. 1980, ch. 36, § 12; L. 1982, ch. 49, § 2; L. 1990, ch. 43, § 9; L. 1991, ch. 33, § 26; L. 1992, ch. 116, § 24; July 1.



8-2413 Injunctions; jurisdiction of courts; mediation.

8-2413. Injunctions; jurisdiction of courts; mediation. (a) Upon application of the board, the director or any person having any interest in the subject matter, the district courts of this state may enjoin any person from violating any of the provisions of this act or any order or rule and regulation issued or adopted pursuant thereto.

(b) Notwithstanding any other statute, law or rule of court, any first or second stage manufacturer or distributor or new vehicle dealer which has entered a franchise agreement with the other under which a dispute has arisen with respect to the conduct of business or the business relationship between the parties shall participate in the mediation of the dispute upon the request of any party to the matter. In the event mediation is requested, any time frame applicable for taking action under the dealers and manufacturers licensing act shall be deemed stayed or tolled, as the case may be until the mediation is completed. The mediation shall be nonbinding, unless the parties reach agreement resolving the dispute.

History: L. 1980, ch. 36, § 13; L. 1984, ch. 313, § 49; L. 2010, ch. 71, § 3; Apr. 15.



8-2414 Cancellation, termination or nonrenewal of franchise agreements between dealers and manufacturers or distributors; cause; hearing; burden of proof; compensation upon termination; effect of noncompliance by manufacturer or distributor.

8-2414. Cancellation, termination or nonrenewal of franchise agreements between dealers and manufacturers or distributors; cause; hearing; burden of proof; compensation upon termination; effect of noncompliance by manufacturer or distributor. (a) No franchise agreement entered into between a vehicle dealer and a first or second stage manufacturer or distributor may be cancelled, terminated or not renewed by the first or second stage manufacturer or distributor unless 90 days notice has been given to the vehicle dealer and the director, which notice must state in full the reasons and causes for the cancellation, termination or nonrenewal of such franchise agreement, except that in the event of a showing of fraud, insolvency or failure to perform in the ordinary course of business, a notice of not less than 15 days may be approved by the director, with notice thereof to such vehicle dealer and upon written application by such first or second stage manufacturer or distributor. A notice required under this subsection shall be given by certified mail and the period of time given in the notice prior to cancellation, termination or nonrenewal shall be computed from the date of mailing thereof.

(b) A vehicle dealer, within a period of time equal to that provided for in the notice filed pursuant to subsection (a), may file a complaint with the director against a first or second stage manufacturer or distributor challenging the reasons and causes given for the proposed cancellation, termination or nonrenewal of the franchise agreement. Upon a complaint being filed, the director shall promptly set the matter for public hearing, in accordance with K.S.A. 8-2411, and amendments thereto, for the purpose of determining whether there has been a violation of K.S.A. 8-2410, and amendments thereto, or whether good cause exists for cancellation, termination or nonrenewal of the franchise agreement in accordance with the dealers and manufacturers licensing act. Notwithstanding the provisions of K.S.A. 8-2411, and amendments thereto, the hearing may be set for a time which is not less than the number of days provided in the notice given pursuant to subsection (a), from the date the director gives notice thereof.

(c) The franchise agreement shall remain in full force and effect pending the determination by the director of the issues involved as provided by this act. If the director determines that the first or second stage manufacturer or distributor is acting in violation of this act or that good cause does not exist for the proposed action, the director shall order for the franchise agreement to be kept in full force and effect.

(d) The burden of proof shall be on the first or second stage manufacturer or distributor to show by a preponderance of the evidence that it did not act arbitrarily or unreasonably and that good cause did exist for the proposed cancellation, termination or nonrenewal of the franchise agreement. The director shall order that the franchise agreement may be cancelled, terminated or not renewed if the director finds, after a hearing that the licensed vehicle dealer is acting in violation of this act or that the judgment of the first or second stage manufacturer or distributor is with good cause and the vehicle dealer's default is material.

(e) (1) In the event of cancellation, termination or nonrenewal of a franchise agreement, good cause as used in this section shall mean the failure of the new vehicle dealer to effectively carry out the performance provisions of the franchise agreement if all of the following have occurred:

(A) The new vehicle dealer was given notice by the first or second stage manufacturer or distributor of the failure prior to the notice of cancellation, termination or nonrenewal as required by subsection (a);

(B) the notification stated that the notice of failure of performance was provided pursuant to this article;

(C) the new vehicle dealer was afforded a reasonable opportunity to carry out the franchise agreement; and

(D) the failure continued for more than one year after the date notification was given.

(2) In the event of cancellation, termination or nonrenewal of a franchise agreement, good cause shall not exist where there has been a violation by the first or second stage manufacturer or distributor of K.S.A. 8-2410, and amendments thereto, or any other provision of the dealers and manufacturers licensing act. Additionally, notwithstanding any agreement, the following alone shall not constitute good cause for the termination, cancellation or nonrenewal of a franchise agreement:

(A) A change in ownership of the new vehicle dealer's dealership. This subparagraph does not authorize any change in ownership which would have the effect of a sale or an assignment of the franchise agreement or a change in the principal management of the dealership without the first or second stage manufacturer's or distributor's prior written consent;

(B) the refusal of the new vehicle dealer to purchase or accept delivery of any new motor vehicles, parts, accessories or any other commodity or services not ordered by the new vehicle dealer;

(C) the fact that the new vehicle dealer owns, has an investment in, participates in the management of or holds a franchise agreement for the sale or service of another make or line of new motor vehicles, or that the new vehicle dealer has established another make or line of new motor vehicles or service in the same dealership facilities as those of the first or second stage manufacturer or distributor;

(D) the fact that the new vehicle dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new vehicle dealer's spouse, son or daughter, except that the sale or transfer shall not have the effect of a sale or an assignment of the franchise agreement without the first or second stage manufacturer's or distributor's prior written consent or approved as allowed by K.S.A. 8-2416, and amendments thereto.

(f) (1) In event of cancellation, termination or nonrenewal of a franchise agreement, whether voluntary or involuntary, the first or second stage manufacturer or distributor shall pay the new vehicle dealer, at a minimum:

(A) Dealer net acquisition cost for any new, undamaged and unsold new motor vehicle inventory purchased from the first or second stage manufacturer or distributor within 12 months prior to the receipt of notice of termination, cancellation or nonrenewal, provided the new motor vehicle has less than 500 miles registered on the odometer, not including mileage incurred in delivery to the new vehicle dealer or in transporting the vehicle between dealers for sale or delivery, plus any cost to the new vehicle dealer for returning the vehicle inventory to the first or second stage manufacturer or distributor;

(B) the dealer price listed in the current list or catalog or, if unavailable, the list or catalog actually utilized within the 12 months previous to termination, cancellation or nonrenewal, as the case may be, for any new, unused and undamaged parts, supplies, and accessories acquired from a first or second stage manufacturer, or distributor, or a source approved or recommended by it, less applicable allowances specified in advance of dealer purchase, plus 5% of the catalog or list price, as the case may be, for the cost of packing and returning the parts, supplies and accessories to the first or second stage manufacturer or distributor. Parts, supplies or accessories which are reconditioned or subject to reconditioning or rebuilding or other return in the ordinary course of business which are considered to be core parts in the trade practice and usage of the industry shall be valued for payment purposes at their core value, the price listed in the catalog or list referenced above or the amount paid for expedited return of core parts, whichever is higher;

(C) fair market value for furnishings required to be purchased by the first or second stage manufacturer or distributor and signs which bear the trademark or trade name of the first or second stage manufacturer or distributor which were required or recommended to be purchased or leased from the first or second stage manufacturer or distributor, or their approved sources;

(D) dealer cost for special tools and equipment required to be purchased or leased by the first or second stage manufacturer or distributor within three years of the date of termination, cancellation or nonrenewal;

(E) dealer cost for computers and data processing systems which are in usable condition and were leased or purchased within three years of the date of termination, cancellation or nonrenewal of the franchise agreement up to an amount equal to the cost of meeting the minimum standards and requirements for the dealer to participate in promotional or incentive programs or perform the franchise agreement;

(F) the cost of transporting, handling, packing and loading of signs, special tools, equipment and furnishings.

(2) Upon termination, cancellation or nonrenewal of a franchise agreement by the first or second stage manufacturer or distributor, the first or second stage manufacturer or distributor shall also pay to the new vehicle dealer a sum equal to the current fair rental value of its established place of business for a period of one year from the effective date of termination, cancellation or nonrenewal, or the remainder of the lease, whichever is less. If the new vehicle dealer owns the dealership facilities, the first or second stage manufacturer or distributor shall pay the new vehicle dealer a sum equivalent to the reasonable rental value of the dealership facilities for one year or until the facilities are leased or sold, whichever is less. The rental payment required under this subsection is only required to the extent that the established place of business was being used for activities under the franchise agreement and only to the extent such facilities were not leased for unrelated purposes. The first or second stage manufacturer or distributor shall not be required to make the payment set forth under this subsection if the basis of the cancellation, termination or nonrenewal of such franchise agreement under this act is due to conviction of the dealer of a felony or any crime involving moral turpitude, or if the dealer has been adjudged guilty of the violation of any law of any state or the United States in connection with such person's operation as a dealer.

(3) To the extent the franchise agreement provides for payment or reimbursement to the new vehicle dealer in excess of that specified in this section, the provisions of the franchise agreement shall control.

(4) The first or second stage manufacturer or distributor shall pay the new vehicle dealer the sums specified in this subsection within 90 days after the tender of the property, subject to the new vehicle dealer providing evidence of good and clear title upon return of the property to the first or second stage manufacturer or distributor.

(5) Nothing in this subsection shall preclude or prohibit the first or second stage manufacturer or distributor or vehicle dealer from agreeing to other terms for additional payment or reimbursement, except that such terms shall include, at a minimum, the payment or reimbursement requirements contained in this subsection.

(6) The provisions of this subsection shall not apply to voluntary termination by dealers of recreational vehicles or to where the new vehicle dealer has voluntarily terminated its franchise agreement in conjunction with the sale of the business.

(g) Failure of the first or second stage manufacturer or distributor to give proper notice or maintain the franchise agreement in full force and effect pending determination by the director pursuant to this act, or to abide by the final order of the director, shall be cause for the director to refuse to issue a license to a replacement vehicle dealer or to a dealership which would be conducting business in the same trade area and selling the same make of vehicles where the vehicle dealer in question was engaged in business.

History: L. 1980, ch. 36, § 14; L. 1981, ch. 48, § 10; L. 1983, ch. 43, § 3; L. 1996, ch. 128, § 1; L. 2010, ch. 71, § 4; Apr. 15.



8-2415 Correction of warranty defects; compensation to dealer; promotional allowances or incentive payments; claim for reimbursement from dealer.

8-2415. Correction of warranty defects; compensation to dealer; promotional allowances or incentive payments; claim for reimbursement from dealer. (a) A first or second stage manufacturer or distributor shall pay reasonable compensation to any authorized new vehicle dealer who performs work to rectify warranty defects in the first or second stage manufacturer's or distributor's product.

(b) A first or second stage manufacturer or distributor shall pay any authorized new vehicle dealer all promotional allowances or other incentive payments submitted by the dealer as provided by the applicable provisions of such programs subject to the applicable requirements of this act.

(c) In the determination of what constitutes reasonable compensation for warranty work under this act, among the factors to be considered shall be: The rate or charge which the authorized vehicle dealer in good faith is charging other customers for the same type of service or repair work, the compensation being paid by other first or second stage manufacturers or distributors to their vehicle dealers for the same work or service, and the prevailing wage or labor rate being paid or charged by all vehicle dealers licensed to operate in the city or community in which said authorized vehicle dealer is doing business.

(d) A first or second stage manufacturer or distributor shall not require unreasonable proof to establish compensation under this section, nor act unreasonably to delay payments or adjustments in the rate or charge for particular warranty work, promotional allowances or other incentive payments as circumstances or changes may justify or require such adjustments. A claim for compensation shall not be divided or the amount to be reimbursed reduced if the new vehicle dealer has reasonably substantiated the claim. A new vehicle dealer's failure to comply with the specific requirements of processing a claim may not constitute grounds for denial of the claim or reduction of the amount of compensation paid to the dealer if the dealer presents reasonable documentation or other evidence to substantiate the claim. If the claim is for warranty work, whether or not it includes parts, repairs or services, then the amount of compensation for the claims shall not be reduced or disallowed on the grounds the dealer failed to submit the claim fewer than 60 days after the dealer completed the work underlying the claim.

(e) A claim made by a new motor vehicle dealer for compensation under this section shall be either approved or disapproved within 30 days after the claim is submitted to the first or second stage manufacturer or distributor in the manner and on the forms the first or second stage manufacturer or distributor reasonably prescribes. An approved claim shall be paid within 30 days after its approval. If a claim is not specifically disapproved in writing or by electronic transmission within 30 days after the date on which the first or second stage manufacturer or distributor receives it, the claim shall be considered to be approved and payment shall follow within 30 days. A first or second stage manufacturer or distributor retains the right to audit claims for warranty work for a period of one year after the date on which the claim is paid and to chargeback any amounts paid on claims that are false or unsubstantiated. A first or second stage manufacturer or distributor retains the right to audit claims for promotional allowances or other incentive payments submitted by the dealer for a period of one year after the date on which the claim is paid and to chargeback any amounts paid on claims that are false or unsubstantiated. If there is evidence of fraud, this subsection does not limit the right of the manufacturer to audit for longer periods and chargeback for any fraudulent claim, subject to the limitation period under paragraph (3) of subsection (a) of K.S.A. 60-513, and amendments thereto, in addition to any other available remedy. A claim for reimbursement by the first or second stage manufacturer or distributor of sums due following an audit must be presented to the dealer within 90 days of the audit of the item subject to the claim. A first or second stage manufacturer or distributor may not setoff or otherwise take control over funds owned, or under the control of the new vehicle dealer, or which are in an account designated for the new vehicle dealer when such action is based upon the findings of an audit or other claim with respect thereto until a final decision is issued with respect to any challenge or appeal by either party of any such audit or claim. This section may be enforced pursuant to K.S.A. 8-2411, and amendments thereto.

History: L. 1980, ch. 36, § 15; L. 1994, ch. 302, § 7; L. 2010, ch. 71, § 5; Apr. 15.



8-2416 Sale, transfer or assignment of dealership, notice and limitations; disapproval procedure; duties of manufacturer or distributor; appointment of successor.

8-2416. Sale, transfer or assignment of dealership, notice and limitations; disapproval procedure; duties of manufacturer or distributor; appointment of successor. (a) A vehicle dealer shall not transfer, assign or sell a franchise agreement or interest in a dealership to another person unless the dealer first gives written notice to the first or second stage manufacturer or distributor of the dealer's decision to make such transfer, assignment or sale. The dealer shall provide the first or second stage manufacturer or distributor with any completed application forms and related information generally utilized by the first or second stage manufacturer or distributor to conduct its review of prospective new vehicle dealers, and a copy of all agreements regarding the proposed transfer, assignment or sale.

(b) The first or second stage manufacturer or distributor shall send a letter by certified mail to the dealer within 60 days of receipt of the information specified in subsection (a). The letter shall indicate any disapproval of the transfer, assignment or sale and shall specifically set forth the reasons for the disapproval. If the first or second stage manufacturer or distributor does not respond by letter within the 60-day period, its consent to the proposed transfer, assignment or sale is deemed to have been granted. A first or second stage manufacturer or distributor shall not arbitrarily or unreasonably withhold approval of the transfer, assignment or sale of a franchise agreement or an interest in a dealership. The first or second stage manufacturer or distributor may not approve or reject only a part of an agreement for the transfer, assignment or sale, but must accept or reject the whole agreement. If the first or second stage manufacturer or distributor rejects an agreement, it may indicate changes to the agreement which would cause it to accept the proposed agreement. An agreement may not be rejected merely because it provides provisions which operate in the future, an option to undertake or refrain from an action, or because it is to operate over an extended period of time or as an installment agreement.

(c) Within 90 days after receipt of a notice of disapproval as provided in subsection (b), the new vehicle dealer may file a complaint with the director with respect to the first or second stage manufacturer or distributor's failure to approve the proposed transfer, assignment or sale. When such a complaint has been filed, the director shall inform the first or second stage manufacturer or distributor that a timely complaint has been filed and a hearing is required in accordance with the provisions of K.S.A. 8-2411, and amendments thereto, to determine whether good cause exists to disapprove the transfer, assignment or sale. A disapproval shall not be final until the director or the director's designee makes a final determination as to good cause.

(d) A first or second stage manufacturer or distributor shall not fail or refuse to approve the transfer, assignment or sale of the business and assets of a new vehicle dealer, or refuse to continue the franchise agreement with the prospective transferee after the holding of a hearing on the complaint if the director or the director's designee determines that good cause does not exist for the first or second stage manufacturer or distributor to fail or refuse to approve such transfer, assignment or sale. The burden of proof shall be on the first or second stage manufacturer or distributor to show by a preponderance of the evidence that the disapproval of the transfer, assignment or sale was with good cause and the refusal is not unjust, unfair, inequitable or otherwise in violation of the dealers and manufacturers licensing act. Material factors to be considered may include, but are not limited to:

(1) Whether the basic financial and facility requirements of the franchise agreement will be met by the proposed transfer, assignment or sale;

(2) whether the proposed purchaser, transferee or assignee is capable of operating, managing and supervising such business; and

(3) the extent to which the refusal to approve will have a substantial and adverse effect upon the dealer's investment or return on investment.

(e) The first or second stage manufacturer or distributor shall have a right of first refusal to acquire the new vehicle dealer's assets or ownership in the event of a proposed change of all or substantially all of the dealer's ownership, or the transfer of all or substantially all of the new vehicle dealer's assets, if all of the following are met:

(1) The first or second stage manufacturer or distributor notifies the dealer in writing within the 60-day limit established under subsection (b) of its intent to exercise its right of first refusal;

(2) the exercise of the right of first refusal will result in the dealer and dealer's owners receiving consideration, terms and conditions that either are the same as or greater than that which they have contracted to receive in connection with the proposed change of all or substantially all of the dealer's ownership, or the transfer of all or substantially all of the new vehicle dealer's assets;

(3) the proposed change of all or substantially all of the dealership's ownership or the transfer of all or substantially all of the new vehicle dealer's assets does not involve the transfer of assets or the transfer or issuance of stock by the dealer or one or more dealer owners to a designated family member or members, including the spouse, child or grandchild, spouse of a child or grandchild, brother, sister or parent of the dealer owner, or one or more dealer owners, or to a qualified manager, or to a partnership or corporation controlled by any such person; or to a trust arrangement established or to be established for the purpose of allowing the new vehicle dealer to continue to qualify as such a dealer, so long as the new vehicle dealer continues to qualify as such pursuant to the first or second stage manufacturer or distributor's standards, or provides for the succession of the franchise agreement to designated family members or qualified management in the event of the death or incapacity of the dealer or its principal owner or owners; and

(4) except as otherwise provided in this subsection, the first or second stage manufacturer or distributor agrees to pay the reasonable expenses, including reasonable attorney fees, which do not exceed the usual, customary and reasonable fees charged for similar work done for other clients, incurred by the proposed owner or transferee prior to the first or second stage manufacturer or distributor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed change of all or substantially all of the dealer ownership, or the transfer of all or substantially all of the new vehicle dealer's assets. No payment of expenses and attorney fees shall be required if the dealer has not submitted or caused to be submitted an accounting of those expenses within 20 days of the dealer's receipt of the first or second stage manufacturer or distributor's written request for such an accounting. Such an expense accounting may be requested by a first or second stage manufacturer or distributor before exercising its right of first refusal.

(f) A new vehicle dealer and its owners may appoint by trust, will or any other valid written instrument a successor to the owner's interest in the franchise agreement upon the owner's death or incapacity, subject to the following procedures:

(1) Unless the first or second stage manufacturer or distributor has good cause to refuse to approve the succession, the successor may succeed to the ownership of the new vehicle dealer under the existing franchise agreement if:

(A) Within 90 days of the owner's death or incapacity, the successor gives written notice of the successor's intent to succeed to ownership of the new vehicle dealer and its franchise agreement; and

(B) the successor agrees to be bound by all the terms and conditions of the franchise agreement with the prior new vehicle dealer.

(2) Upon request, the successor shall promptly provide the first or second stage manufacturer or distributor evidence of the successorship appointment, as well as personal and financial information reasonably necessary to determine whether the succession should be approved by the first or second stage manufacturer or distributor.

(3) If a first or second stage manufacturer or distributor believes that good cause exists to refuse to approve the intended succession under subsection (f)(1), then the first or second stage manufacturer or distributor shall serve the new vehicle dealer and named successor written notice of refusal to approve the intended succession within 60 days of its receipt of the notice of the intended succession, or within 60 days of receiving the information requested under paragraph (f)(2), whichever is later. The notice must contain specific grounds for the refusal to approve the succession. In the event of such a refusal the new vehicle dealer or successor may file a complaint as provided under subsection (c), and the matter shall then proceed to hearing in the manner and on the same basis as the disapproval of a transfer, assignment or sale.

(4) If notice of refusal to approve the intended succession is not served within 60 days upon the intended successor, the successor may continue the franchise agreement and the successor shall thereby be deemed approved by the first or second stage manufacturer or distributor.

(g) It shall be a violation of this act for a first or second stage manufacturer or distributor, or anyone on their behalf, to exercise a right of first refusal or other right to acquire the business of the new vehicle dealer or a franchise agreement as a means to influence the consideration or other terms offered by a person in connection with the acquisition of the business or franchise agreement or to influence a person to refrain from entering into, or to withdraw from, negotiations for the acquisition of the business or franchise agreement.

History: L. 1980, ch. 36, § 16; L. 1983, ch. 43, § 4; L. 1998, ch. 71, § 2; L. 2010, ch. 71, § 6; Apr. 15.



8-2417 Jurisdiction over licensees; service of process in secretary of state; limitation of rights.

8-2417. Jurisdiction over licensees; service of process in secretary of state; limitation of rights. (a) The obtaining of a license hereunder shall bring the applicant under the jurisdiction of the state of Kansas, and if no agent for service of process has been designated by a licensee, the licensee will be deemed to have designated the secretary of the state of Kansas as agent for receipt of service of process.

(b) No franchise agreement or other agreement between the parties to a franchise agreement may limit, waive or substitute the party's rights, duties or obligations under this act absent separate and additional, adequate consideration, nor compel a party to consent to jurisdiction or governance by the law of another state or territory outside Kansas, or to forego any right to trial by jury.

History: L. 1980, ch. 36, § 17; L. 2010, ch. 71, § 7; Apr. 15.



8-2418 Disposition of moneys.

8-2418. Disposition of moneys. (a) The director shall remit all moneys received by or for the director from fees, charges or penalties under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state highway fund, except as provided in subsection (b).

(b) On and after July 1, 2002, $25 of each license fee collected under subsections (e) and (f) of K.S.A. 8-2404, and amendments thereto, except that $10 of each license fee collected under paragraph (14) of subsection (e) and subsection (h) of K.S.A. 8-2404, and amendments thereto, shall be remitted to the state treasurer who shall credit such amounts to the vehicle dealers and manufacturers fee fund.

History: L. 1980, ch. 36, § 18; L. 2001, ch. 5, § 39; L. 2002, ch. 102, § 2; July 1.



8-2419 Liability of manufacturers and distributors for defects in equipment; indemnification for damages; when.

8-2419. Liability of manufacturers and distributors for defects in equipment; indemnification for damages; when. (a) All first or second stage manufacturers and distributors shall be liable for the full period of the warranty of the vehicle for all defects in any equipment attached to any vehicle at the factory and all defects in any equipment produced by or advertised as an accessory to a vehicle manufactured by such first or second stage manufacturer which is added at the dealership whether such equipment is added to a new or to a used vehicle so long as such equipment has been advertised as being either an "accessory" or an "option."

(b) All first stage manufacturers and second stage manufacturers and distributors shall, upon demand:

(1) Indemnify any existing or former licensee or party to a franchise agreement and the licensee or party's successors and assigns from any and all damages sustained and attorney's fees and other expenses reasonably incurred by the licensee or party that result from or relate to any claim made or asserted by a third party against the licensee or party to the extent the claim results from any of the following:

(A) The condition, characteristics, manufacture, assembly or design of any vehicle, parts, accessories, tools or equipment or the selection or combination of parts or components manufactured or distributed by the manufacturer or distributor;

(B) service systems, procedures or methods the franchisor required or recommended the licensee or party to use if the licensee or party properly uses the system, procedure or method;

(C) improper use or disclosure by a manufacturer or distributor of nonpublic personal information obtained from a licensee or party concerning any consumer, customer or employee of the licensee or party; and

(D) any act or omission of the manufacturer or distributor for which the licensee or party would have a claim for contribution or indemnity under applicable law or under the franchise, irrespective of and without regard to a prior termination or expiration of the franchise.

(2) This subsection does not limit in any way the existing rights, remedies or recourses available to any licensee, party or other person.

History: L. 1980, ch. 36, § 19; L. 2010, ch. 71, § 8; Apr. 15.



8-2420 Act supplemental to vehicle registration laws.

8-2420. Act supplemental to vehicle registration laws. This act is supplementary to the vehicle registration laws of Kansas, and nothing herein shall be construed as abridging or amending such laws.

History: L. 1980, ch. 36, § 20; July 1.



8-2421 Severability.

8-2421. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act, and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1980, ch. 36, § 21; July 1.



8-2422 Citation of act.

8-2422. Citation of act. This act may be cited as the vehicle dealers and manufacturers licensing act.

History: L. 1980, ch. 36, § 22; L. 1983, ch. 43, § 5; July 1.



8-2423 Rules and regulations.

8-2423. Rules and regulations. The secretary of revenue may adopt such rules and regulations as are necessary for the administration of this act. Prior to hearing or adoption of rules and regulations under this section the secretary shall submit copies thereof to the dealers review board for its review and comment.

History: L. 1980, ch. 36, § 23; July 1.



8-2425 Full-privilege license plates; dealer-hauler full-privilege trailer license plates; fees; use.

8-2425. Full-privilege license plates; dealer-hauler full-privilege trailer license plates; fees; use. (a) When a first dealer license plate has been issued under K.S.A. 8-2406, and amendments thereto, the secretary of revenue may issue full-privilege license plates or dealer-hauler full-privilege trailer license plates, in accordance with the provisions of this section, to a licensed manufacturer of or licensed dealer in vehicles. In no calendar year shall the secretary issue in excess of 10 of each type of such license plates to any licensed manufacturer or dealer.

(b) The annual fee for each: (1) Full-privilege license plate shall be $350.50; and (2) dealer-hauler full-privilege trailer license plate shall be $350.50.

(c) The secretary shall, upon application provided by the secretary and payment of the fee required in subsection (b), issue to the applicant the appropriate full-privilege license plate, which shall expire on the January 31 next following its issuance, except that the dealer shall have until and including the last day of February of each year within which to make application for renewal.

(d) Subject to subsection (e), a full-privilege license plate may be used in lieu of regular vehicle registration and license plate. A full-privilege license plate may be used on passenger cars or trucks. A full-privilege license plate may be transferred from one vehicle to another owned or in inventory of such manufacturer or dealer and may be assigned for use by any person, at the discretion of the manufacturer or dealer to whom it is issued. The person to whom a full-privilege license plate is assigned for use shall be only a person who is: (1) A member of the immediate family of the licensed manufacturer of or licensed dealer in vehicles; (2) a corporate officer of the licensed manufacturer of or licensed dealer in vehicles; or (3) an employee of the licensed manufacturer of or licensed dealer in vehicles.

(e) A full-privilege license plate shall not be used on a lease or rental vehicle. A full-privilege license plate shall not permit any vehicle to be operated or moved upon a highway to haul commodities weighing in excess of two tons. A full-privilege license plate shall not be used on a wrecker or tow truck when providing wrecker or towing service as defined by K.S.A. 66-1329, and amendments thereto.

(f) A dealer-hauler full-privilege trailer license plate may be used by a trailer manufacturer or trailer dealer in lieu of a regular trailer registration and license plate. A dealer-hauler full-privilege trailer license plate may be used only on trailers. A dealer-hauler full-privilege trailer license plate may be transferred from one trailer to another owned or in inventory of the trailer manufacturer or trailer dealer to whom issued. A dealer-hauler full-privilege trailer license plate may be used by a trailer manufacturer or trailer dealer to haul nonhighway equipment, as defined in rules and regulations, for either demonstration purposes or delivery, if the weight of the trailer and nonhighway equipment does not exceed 85,500 pounds. The dealer-hauler full-privilege trailer license plate shall expire on the January 31 next following its issuance, except that the dealer shall have until and including the last day of February of each year within which to make application for renewal.

(g) Fees received under this section shall be divided equally between the county treasurer in which the licensed manufacturer or dealer has its established place of business and the secretary of revenue. Amounts allotted to the secretary of revenue shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle dealers and manufacturers fee fund which fund is hereby created in the state treasury. Expenditures from the vehicle dealers and manufacturers fee fund shall be made on vouchers approved by the secretary of revenue, or a person designated by the secretary, for enforcement of the vehicle dealers and manufacturers licensing act in accordance with appropriations therefor. Amounts allotted to the county treasurers shall be credited to the county treasurers' vehicle licensing fee fund which fund is hereby created in the state treasury. Amounts due each county treasurer shall be paid quarterly from such fund upon vouchers approved by the secretary of revenue or a person designated by the secretary. Amounts received by each county treasurer shall be deposited, appropriated and used as provided by K.S.A. 8-145, and amendments thereto.

(h) The provisions of K.S.A. 8-136 and 8-2406, and amendments thereto, shall not apply to full-privilege license plates or dealer-hauler full-privilege trailer license plates or the use thereof.

History: L. 1985, ch. 54, § 4; L. 2001, ch. 5, § 40; L. 2009, ch. 36, § 2; July 1.



8-2426 Same; unlawful acts; penalties.

8-2426. Same; unlawful acts; penalties. Violation of K.S.A. 8-2406, and amendments thereto, or K.S.A. 8-2425, and amendments thereto, is unlawful, and any person violating any provision thereof shall be subject to civil penalty of not less than $350 and not to exceed $1,000, as determined by the presiding officer from the office of administrative hearings after notice and hearing in accordance with the provisions of the Kansas administrative procedure act. The provisions of this section shall not affect the authority of the secretary of revenue or any officer of the department of revenue in enforcing any provision of the vehicle dealers and manufacturers licensing act, of which K.S.A. 8-2425, and amendments thereto, and this section shall be a part.

History: L. 1985, ch. 54, § 5; L. 1988, ch. 356, § 36; L. 2004, ch. 145, § 9; July 1, 2008.



8-2428 Dealer review board; duties.

8-2428. Dealer review board; duties. (a) The dealer review board created by K.S.A. 8-2412, and amendments thereto, shall:

(1) Confer with the director on matters related to regulations relating to improved vehicle dealer practices;

(2) serve to make suggestions and recommendations for changes in current law relating to vehicle sales and trade;

(3) act as a resource for vehicle industry problems; and

(4) provide expertise to uncover operating problems created by current law, while balancing problems against the greater public interest.

(b) The provisions of this section shall not require any action prior to adoption of any rules and regulations by the secretary of revenue.

History: L. 1990, ch. 43, § 7; July 1.



8-2429 Interstate dealer licensing compact.

8-2429. Interstate dealer licensing compact. The director of vehicles is hereby authorized to enter into an interstate dealer licensing compact with party states to facilitate the conveyance or exchange of information concerning violations or convictions of civil or criminal offenses committed by nonresident dealers in a party state.

History: L. 1990, ch. 32, § 1; July 1.



8-2430 Establishment of additional or relocation of existing new vehicle dealer; procedure; relevant market area.

8-2430. Establishment of additional or relocation of existing new vehicle dealer; procedure; relevant market area. (a) Any licensee, or proposed licensee, who proposes to establish an additional new vehicle dealer for new motor vehicles, including a supplemental place of business for new motor vehicles, or permit the relocation of an existing new vehicle dealer in new motor vehicles to a location within the relevant market area where the same line-make vehicle is already presently represented by a new vehicle dealer or dealers in new motor vehicles of that same line-make shall give written notice of its intention by certified mail to the director of vehicles and shall establish good cause for adding or relocating the new vehicle dealer. The notice required hereunder shall state:

(1) The specific location at which the additional or relocated new vehicle dealer in new motor vehicles will be established;

(2) the date on or after which the licensee, or proposed licensee, intends to be engaged in business as a new vehicle dealer in new motor vehicles at the proposed location;

(3) the identity of all new vehicle dealers in new motor vehicles who are franchised to sell the same line-make vehicle from licensed locations whose relevant market areas include the location where the additional or relocated dealer is proposed to be located;

(4) the names and addresses of the new vehicle dealer-operator and principal investors in the proposed new vehicle dealer's business; and

(5) a short and plain statement of the evidence the licensee, or proposed licensee, intends to rely upon in meeting the burden of proof for establishing good cause for an additional new vehicle dealer for new motor vehicles or permit relocation of an existing new vehicle dealer in new motor vehicles within a relevant market area where the same line-make of vehicle is presently represented by a new vehicle dealer.

Immediately upon receipt of such notice the director shall cause a notice to be published in the Kansas register. The published notice shall state that a petition or complaint by any dealer with standing to protest pursuant to subsection (c) must be filed with the director not more than 30 days from the date of publication of the notice in the Kansas register. The published notice shall describe and identify the proposed new vehicle dealer and dealership sought to be licensed, and the director shall cause a copy of the notice to be mailed to those dealers identified in the notice under paragraph (3) of this subsection.

(b) (1) An application for a new vehicle dealer license to act as a vehicle dealer in new motor vehicles in any city or county shall not be granted when the licensee, or proposed licensee, seeking to establish an additional new vehicle dealer, including a supplemental place of business for new motor vehicles, or relocate an existing new vehicle dealer in the same line-make of vehicles fails to comply with the requirements of this act, or when:

(A) A timely protest is filed by a presently existing new vehicle dealer in new motor vehicles with standing to protest as defined in subsection (c); and

(B) the director has held a hearing and determined that good cause has not been established for permitting the addition or relocation of such new vehicle dealer. The burden of proof in establishing good cause to permit an additional new vehicle dealer in new motor vehicles or to permit the relocation of an existing new vehicle dealer in new motor vehicles shall be on the licensee, or proposed licensee, seeking to establish or relocate a new vehicle dealer and shall be by a preponderance of the evidence presented;

(2) in determining whether good cause has been established for an additional new vehicle dealer or the relocation of an existing new vehicle dealer for the same line-make of vehicle as provided herein, the director shall take into consideration the existing circumstances, including, but not limited to:

(A) Permanency of the investment of both the existing and proposed new vehicle dealers;

(B) growth or decline in population and new car registrations in the relevant market area;

(C) effect on the consuming public in the relevant market area;

(D) whether it is injurious or beneficial to the public welfare for an additional new vehicle dealer to be established;

(E) whether the new vehicle dealers of the same line-make vehicles in that relevant market area are providing adequate competition and convenient customer care for the vehicles of the line-make in the market area which shall include the adequacy of vehicle sales and service facilities, equipment, supply of vehicle parts and qualified service personnel;

(F) whether the establishment of an additional new vehicle dealer would increase competition and whether such increased competition would be in the public interest;

(G) the effect and denial of relocation will have on a relocating dealer; and

(H) the effect the new vehicle dealer addition or relocation which is proposed will have on the existing dealer or dealers.

The application for a new vehicle dealer license shall not be denied after the applicant meets the requirements of this section if the applicant otherwise meets the requirements of the vehicle dealers and manufacturers licensing act K.S.A. 8-2401, et seq., and amendments thereto.

(c) An existing new vehicle dealer in new motor vehicles shall have standing to protest the proposed addition or relocation of a new vehicle dealer in new motor vehicles where such existing new vehicle dealer in new motor vehicles has a franchise agreement for the same line-make vehicle as that which is to be sold or offered for sale or transfer by the proposed additional or relocated new vehicle dealer and is physically located such that the protesting dealer's relevant market area, as defined in subsection (e), includes the location where the additional or relocated dealer is proposed to be located.

(d) The director shall not issue a license for the proposed additional or relocated new vehicle dealer until a final decision is rendered determining good cause exists for establishing an additional new vehicle dealer or relocating a new vehicle dealer and that the application for the new vehicle dealer's license should be granted.

(e) The words or phrases used in this section shall have the meanings otherwise provided by law, except the following specific words or phrases shall have the following meanings:

(1) "Line-make vehicle" means those new motor vehicles which are offered for sale, lease or distribution under a common name, trademark, service mark or brand name of the manufacturer or distributor of the same; and

(2) "relevant market area" means the area within:

(A) A radius of 10 miles around an existing new vehicle dealer in new motor vehicles, if the existing new vehicle dealer's principal location is in a county having a population of 30,000 or more persons;

(B) a radius of 15 miles around an existing new vehicle dealer in new motor vehicles, if the existing new vehicle dealer's principal location is in a county having a population of less than 30,000 persons; or

(C) the area of responsibility defined in the franchise agreement of the existing dealer, whichever is greater.

(f) No person, entity, licensee or their agents or employees, shall require the relocation, cancellation or termination of an existing dealer or otherwise take any action to penalize any dealer who exercises the rights provided under this section, or undertake such action for the purpose of preventing or avoiding the exercise by a dealer of the rights provided under this section. No franchise agreement made, entered or renewed after the effective date of this act shall contain provisions which avoid or circumvent the requirements of this act.

(g) A dealer's license may be denied, suspended or revoked, or the renewal of a dealer's license may be refused by the director for the dealer's failure to comply with this section or for otherwise violating its provisions.

(h) Any licensee, or proposed licensee, aggrieved by a final order of the director may appeal as provided in subsection (d) of K.S.A. 8-2410, and amendments thereto.

History: L. 1991, ch. 32, § 1; L. 1993, ch. 252, § 8; L. 1994, ch. 302, § 8; July 1.



8-2431 Same; exemption for manufacturers with dispute resolution procedures.

8-2431. Same; exemption for manufacturers with dispute resolution procedures. The provisions of K.S.A. 8-2430, and amendments thereto, shall not apply to any proposed establishment of an additional new motor vehicle dealer, including a supplemental place of business, or relocation of an existing new motor vehicle dealer, as the case may be, if a manufacturer, distributor or factory branch provides a dispute resolution mechanism for the establishment of an additional new motor vehicle dealer or supplemental place of business or for relocating a new motor vehicle dealer which meets the following criteria:

(a) The decision makers under the dispute resolution mechanism shall either be:

(1) Independent and not employed by, or affiliated with the manufacturer, distributor, factory branch or dealers if there is no specific process reached by prior agreement between the protesting dealer and the manufacturer, distributor or factory branch; or

(2) an individual or panel selected by a process mutually agreeable to the protesting dealer and the manufacturer, distributor or factory branch under the terms of the franchise agreement between them.

(b) There is a standard for deciding such cases under the terms of the dispute resolution process which allows a protesting dealer to include evidence on impact upon the existing dealers in addition to any other factors expressly or implicitly considered under the mechanism.

History: L. 1991, ch. 32, § 2; L. 1994, ch. 302, § 9; July 1.



8-2432 Same; act part of vehicle dealers and manufacturers licensing act.

8-2432. Same; act part of vehicle dealers and manufacturers licensing act. This act shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1991, ch. 32, § 3; May 2.



8-2433 Temporary permit for vehicle salesperson.

8-2433. Temporary permit for vehicle salesperson. (a) Whenever application for a license as a vehicle salesperson has been made, a temporary permit may be granted by the director, effective with the application date for the salesperson license provided the salesperson is under direct supervision whenever any sale for a vehicle is conducted. The temporary permit shall be valid until such time as the application is approved or denied by the director but in no case shall such temporary license be valid for a period exceeding 45 days.

(b) The director shall not grant to any person more than one temporary salesperson's license, as provided in subsection (a), during any twelve-month period commencing with the date on which the person made application for licensing as a salesperson and such temporary permit was granted.

(c) This section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1992, ch. 37, § 1; L. 1993, ch. 252, § 9; July 1.



8-2434 Selling motor vehicles without a license; penalty.

8-2434. Selling motor vehicles without a license; penalty. It shall be unlawful and constitute a misdemeanor, punishable by a fine not to exceed $2,500, for any person to do business as a motor vehicle dealer, salvage vehicle dealer, motor vehicle manufacturer, motor vehicle converter, auction motor vehicle dealer, vehicle crusher, vehicle recycler, rebuilder, scrap metal recycler, salvage vehicle pool or salesperson without a license issued by the director. The isolated or occasional sale of a vehicle by a person who owned such vehicle shall not constitute the doing of business as a vehicle dealer.

History: L. 1992, ch. 130, § 1; L. 2009, ch. 63, § 6; July 1.



8-2435 Display of motor vehicles at a location other than dealer's place of business; permit.

8-2435. Display of motor vehicles at a location other than dealer's place of business; permit. (a) Upon proper application, on a form approved by the division of vehicles, the director of vehicles may authorize the display of new motor vehicles at a location other than the established or supplemental place of business of a motor vehicle dealer provided that the requirements of subsections (i) and (n) of K.S.A. 8-2404, and amendments thereto, and K.S.A. 8-2405, and amendments thereto, are satisfied by the motor vehicle dealer. A fee in the amount of $15 shall be paid by an applicant for each application. No sales transactions may occur at such display locations.

(b) Authorization granted by the director under this section shall be granted only to motor vehicle dealers licensed by the director and to no other person, natural or otherwise. The authorization shall be for a period not to exceed 15 consecutive days unless otherwise authorized by the director of vehicles.

(c) Authorization to display under this section shall not be granted for events for which a temporary trade show license under K.S.A. 2016 Supp. 8-2444, and amendments thereto, would be required.

(d) The director may deny an application for a license under this section if the director:

(1) Has probable cause to believe that the applicant's request for a license should be made under the provisions of K.S.A. 2016 Supp. 8-2444, and amendments thereto; or

(2) the request for a license under this section is being made to avoid compliance with the provisions of K.S.A. 2016 Supp. 8-2444, and amendments thereto.

(e) The provisions of this section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1992, ch. 44, § 1; L. 2002, ch. 102, § 3; July 1.



8-2436 Salvage vehicle pools; requirements.

8-2436. Salvage vehicle pools; requirements. (a) A salvage vehicle pool shall be licensed in accordance with the provisions of this act.

(b) A salvage vehicle pool shall have available on the premises a certificate of title or a facsimile or photocopy of the complete title of a salvage vehicle sold by the salvage vehicle pool.

(c) The provisions of this section shall be part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1994, ch. 302, § 10; L. 2009, ch. 63, § 7; July 1.



8-2437 Application of act.

8-2437. Application of act. (a) Any licensee receiving or renewing its license after the effective date of this act in all respects agrees to be bound by its provisions and shall comply with it, and no franchise agreement made, entered or renewed after the effective date of this act shall avoid or circumvent the requirements of this act, or violate its provisions, and no franchise agreement shall be performed after the date the licensee's license is issued or renewed in such a manner that the licensee avoids, circumvents or otherwise does not conform or comply with the requirements of this act. Notwithstanding the effective date of any franchise agreement, all licenses and renewals thereof are issued subject to all provisions of the dealers and manufacturers licensing act and any regulations in effect upon the date of issuance, as well as all future provisions of this act and any regulations which may become effective during the term of the license.

(b) The provisions of this section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 1998, ch. 71, § 3; July 1.



8-2438 Ownership and operation of new vehicle dealership by certain entities prohibited; exceptions.

8-2438. Ownership and operation of new vehicle dealership by certain entities prohibited; exceptions. (a) Except as provided by this section, and notwithstanding any other provisions of the vehicle dealers and manufacturers licensing act, with respect to motor vehicles, a first stage manufacturer of vehicles or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, may not directly or indirectly:

(1) Own an interest in a new vehicle dealer or dealership;

(2) operate a new vehicle dealer or dealership; or

(3) act in the capacity of a new vehicle dealer or dealership, or otherwise sell new vehicles at retail.

(b) A first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative may own an interest in a franchised dealer or dealership, or otherwise control a dealership, for a period not to exceed 12 months from the date the first or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, acquires the dealership if:

(1) The person from whom the dealer or dealership was acquired was [a] new vehicle dealer; and

(2) the dealership is for sale by the first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, at a reasonable price and on reasonable terms and conditions.

(c) On a showing of good cause by a first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, as the case may be, the director may extend the time limit set forth in subsection (b) one time for a period of not to exceed 12 months.

(d) For the purpose of broadening the diversity of its dealer body and enhancing opportunities for qualified persons who are part of a group who have historically been under-represented in its dealer body, or other qualified persons who lack the resources to purchase a dealership outright, but for no other purpose, a first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, may temporarily own an interest in a new vehicle dealer or dealership if the first or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative's participation in the new vehicle dealer or dealership is in a bona fide relationship with a new vehicle dealer who:

(1) Has made a significant investment in the new vehicle dealer or dealership, which is subject to loss;

(2) has an ownership interest in the new vehicle dealer or dealership; and

(3) operates the new vehicle dealer or dealership under a plan to acquire full ownership of the new vehicle dealer or dealership within a reasonable time and under reasonable terms and conditions.

(e) A first stage manufacturer of vehicles or a second stage manufacturer of vehicles may own a minority interest in an entity that owns and operates a new vehicle dealer, licensed under the dealers and manufacturer's licensing act, of the line-make manufactured by the first or second stage manufacturer if all of the new vehicle dealers owned and operated by the entity in this state are new vehicle dealers of only the line-make manufactured by the manufacturer and if, on January 1, 2000: (1) There were not more than two new vehicle dealers of that line-make licensed as new vehicle dealers in this state; and (2) at the time the manufacturer first acquires an ownership interest or assumes operation or control, the distance between any new vehicle dealer owned and operated by an entity in which the manufacturer has an ownership interest and the nearest unaffiliated new vehicle dealer of the same line-make is not less than 100 miles.

(f) The words or phrases used in this section shall have the meanings otherwise provided by law, except the following specific words or phrases:

(1) "Dealership" means any physical premises, equipment, and business facilities on or with which a new vehicle dealer operates its business, including the sale or repair of motor vehicles. Dealership includes premises or facilities at which a person engages in the repair of motor vehicles if repairs are performed pursuant to the terms of a franchise agreement or a motor vehicle manufacturer's warranty; and

(2) "line-make vehicle" means those new motor vehicles which are offered for sale, lease or distribution under a common name, trademark, service mark or brand name of the manufacturer or distributor of the same.

(g) The provisions of this section shall not apply to a first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative as to only those dealers or dealerships which are already owned by such first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor, distributor or factory representative, as the case may be, on the effective date of this act.

History: L. 2000, ch. 20, § 1; Mar. 30.



8-2439 Delivery of motor vehicles to persons in state; who authorized to deliver.

8-2439. Delivery of motor vehicles to persons in state; who authorized to deliver. (a) In addition to any other restrictions or requirements imposed by law, no first stage manufacturer or second stage manufacturer of vehicles, factory branch, distributor branch, or distributor or factory representative may deliver a motor vehicle in this state to a person in this state, unless such motor vehicle is delivered to the person by a vehicle dealer licensed to do business in the state of Kansas pursuant to the dealers and manufacturers licensing act and as provided in this section. Unless otherwise provided by law, all new motor vehicles shall be delivered as required by this section by a new vehicle dealer who is a party to a franchise agreement for the same line-make vehicle as that to be delivered and in the case of used motor vehicles, then by a new vehicle dealer or used vehicle dealer. As used in this section, the term "line-make vehicle" shall have the same meaning as provided in K.S.A. 8-2438, and amendments thereto.

(b) The requirements of this section shall not apply to:

(1) A person to whom the provisions of subsection (v) of K.S.A. 8-2404, and amendments thereto, apply;

(2) motor vehicles delivered by one licensed motor vehicle dealer to another within the scope of such license, including those delivered by first stage manufacturers and second stage manufacturers to each other;

(3) deliveries of motor vehicles, including those which are used, to new vehicle dealers for resale in this state by such new vehicle dealer;

(4) deliveries of used motor vehicles to auction motor vehicle dealers, used vehicle dealers and salvage vehicle dealers for resale in this state; and

(5) (A) deliveries of motor vehicles to first stage converters and second stage converters for the construction and sale of motor vehicles produced by such licensee; or

(B) the resulting motor vehicles so constructed and produced by such licensee if it has not historically relied primarily upon franchise agreements with new vehicle dealers for the retail sale in this state of a material portion of the motor vehicles it produces and does not primarily utilize or rely upon franchise agreements between itself and new vehicle dealers for the retail sale in this state of new motor vehicles produced by such first or second stage convertor.

History: L. 2000, ch. 20, § 2; Mar. 30.



8-2440 Transactions executed outside state; when lemon law applicable.

8-2440. Transactions executed outside state; when lemon law applicable. If a transaction for the sale of a new motor vehicle which does not take place in the state of Kansas requires or allows delivery in the state of Kansas, then such new motor vehicle shall be deemed to have been sold in this state for purposes of meeting the definition set forth in subsection (a)(2) of K.S.A. 50-645, and amendments thereto, upon delivery of such motor vehicle within the state of Kansas to a consumer as defined in subsection (a)(1) of K.S.A. 50-645, and amendments thereto, and the new motor vehicle shall thereafter be subject to the provisions of K.S.A. 50-645 and 50-646, and amendments thereto.

History: L. 2000, ch. 20, § 3; Mar. 30.



8-2441 Aiding or abetting violations of act prohibited.

8-2441. Aiding or abetting violations of act prohibited. No dealer may aid or abet a person in violating the dealers and manufacturers licensing act.

History: L. 2000, ch. 20, § 4; Mar. 30.



8-2442 Severability.

8-2442. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 20, § 5; Mar. 30.



8-2443 Act supplemental to vehicle dealers and manufacturers licensing act.

8-2443. Act supplemental to vehicle dealers and manufacturers licensing act. This act shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 2000, ch. 20, § 6; Mar. 30.



8-2444 Temporary trade show license; requirements; fees.

8-2444. Temporary trade show license; requirements; fees. (a) Upon proper application on a form approved by the division of vehicles, the director of vehicles may issue a license known as a temporary trade show license. A fee in the amount of $50 shall be paid by an applicant for each trade show license. Such license shall only allow the display of new trucks, truck tractors or semitrailers as defined by K.S.A. 8-126, and amendments thereto, or new recreational motor vehicles, at a location other than the established or supplemental place of business of the dealer. If trucks or truck tractors are displayed at such trade show, only trucks or truck tractors with a gross weight rating of 26,000 pounds or more shall be displayed at such trade shows. No sales transactions may occur under such temporary trade show license or at any such authorized display location.

(b) The following shall apply to the issuance of a temporary trade show license:

(1) New vehicle dealers in each particular same line-make of truck, truck tractor, semitrailer or recreational motor vehicle whose relevant market area, as defined by K.S.A. 8-2430, and amendments thereto, includes the proposed site of the trade show display, shall be invited to attend and to participate in the trade show display;

(2) the trade show shall not exceed four consecutive days;

(3) each dealer has received the prior approval of the first stage manufacturer, second stage manufacturer, first stage converter or second stage converter for each line-make of truck, truck tractor, semitrailer or recreational vehicle to be displayed and the fact the event will be a trade show has been disclosed at the time of seeking such approval;

(4) if the applicant is not a Kansas licensee, then such applicant must be licensed in a state which permits vehicle dealers licensed in Kansas who sell trucks, truck tractors, semitrailers and recreational vehicles to participate in vehicle shows in such state pursuant to conditions substantially equivalent or less than the conditions which are imposed on dealers from such state who participate in vehicle shows in Kansas;

(5) if less than 50 vehicle dealers participate as exhibitors at such trade shows, then at least 50% of the participating vehicle dealers shall be as licensed motor vehicle dealers in this state;

(6) no more than two trade show licenses shall be issued per participant per county per year;

(7) the requirements of subsections (i) and (n) of K.S.A. 8-2404, and amendments thereto, and K.S.A. 8-2405, and amendments thereto, shall be satisfied by each motor vehicle dealer;

(8) a disclaimer that the trucks, truck tractors, semitrailers or recreational motor vehicles are for display purposes only and not for sale shall be placed on such vehicles in a clear and conspicuous manner to be prescribed by the director; and

(9) such other provisions of the dealers and manufacturers licensing act, K.S.A. 8-2401 et seq., and amendments thereto, designated applicable by the director of vehicles.

(c) Any dealer displaying at any such trade show shall be licensed in this or another state as a vehicle dealer under the laws of this or another jurisdiction and shall pay a fee of $35.

(d) The provisions of this section shall be a part of and supplemental to the vehicle dealers and manufacturers licensing act.

History: L. 2002, ch. 102, § 4; July 1.






Article 25 SEAT BELTS

8-2501 Safety belt use act; citation.

8-2501. Safety belt use act; citation. This act may be cited as the safety belt use act.

History: L. 1986, ch. 35, § 1; July 1.



8-2502 Same; "passenger car" defined.

8-2502. Same; "passenger car" defined. As used in this act, "passenger car" means a motor vehicle, manufactured or assembled after January 1, 1968, or a motor vehicle manufactured or assembled prior to 1968 which was manufactured or assembled with safety belts, with motive power designed for carrying 10 passengers or fewer, including vans, but does not include a motorcycle or a motor-driven cycle.

History: L. 1986, ch. 35, § 2; L. 2005, ch. 175, § 2; L. 2007, ch. 140, § 10; July 1.



8-2503 Same; wearing of seat belt required; exceptions; educational program; evaluation of effectiveness of act; enforcement.

8-2503. Same; wearing of seat belt required; exceptions; educational program; evaluation of effectiveness of act; enforcement. (a) Except as provided in subsection (b):

(1) Each occupant of either a passenger car manufactured with safety belts in compliance with federal motor vehicle safety standard no. 208 or an autocycle, who is 18 years of age or older, shall have a safety belt properly fastened about such person's body at all times when the passenger car is in motion; and

(2) each occupant of either a passenger car manufactured with safety belts in compliance with federal motor vehicle safety standard no. 208 or an autocycle, who is at least 14 years of age but less than 18 years of age, shall have a safety belt properly fastened about such person's body at all times when the passenger car is in motion.

(b) This section does not apply to:

(1) An occupant of a passenger car who possesses a written statement from a licensed physician that such person is unable for medical reasons to wear a safety belt system;

(2) carriers of United States mail while actually engaged in delivery and collection of mail along their specified routes; or

(3) newspaper delivery persons while actually engaged in delivery of newspapers along their specified routes.

(c) The secretary of transportation shall initiate an educational program designed to encourage compliance with the safety belt usage provisions of this act.

(d) The secretary shall evaluate the effectiveness of this act and shall include a report of its findings in the annual evaluation report on its highway safety plan that it submits under 23 U.S.C. § 402.

(e) Law enforcement officers shall not stop drivers for violations of subsection (a)(1) by a back seat occupant in the absence of another violation of law. A citation for violation of subsection (a)(1) by a back seat occupant shall not be issued without citing the violation that initially caused the officer to effect the enforcement stop.

History: L. 1986, ch. 35, § 3; L. 1989, ch. 40, § 4; L. 2007, ch. 140, § 11; L. 2010, ch. 157, § 1; L. 2011, ch. 45, § 9; L. 2015, ch. 48, § 8; May 14.



8-2504 Same; fines; violation not reported to department of revenue; failure to use seat belt not admissible to determine negligence or damages.

8-2504. Same; fines; violation not reported to department of revenue; failure to use seat belt not admissible to determine negligence or damages. (a) (1) Persons violating subsection (a)(1) of K.S.A. 8-2503, and amendments thereto, shall be fined $5 and no court costs and, from and after July 1, 2011, persons violating subsection (a)(1) of K.S.A. 8-2503, and amendments thereto, shall be fined $10 and no court costs; and

(2) persons violating subsection (a)(2) of K.S.A. 8-2503, and amendments thereto, shall be fined $60 and no court costs.

(b) No court shall report violation of this act to the department of revenue.

(c) Evidence of failure of any person to use a safety belt shall not be admissible in any action for the purpose of determining any aspect of comparative negligence or mitigation of damages.

(d) The provisions of this section shall be applicable and uniform throughout the state and no city, county, subdivision or local authority shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions of this section.

History: L. 1986, ch. 35, § 4; L. 2007, ch. 140, § 12; L. 2010, ch. 157, § 2; L. 2011, ch. 45, § 10; July 1.



8-2505 Same; act does not affect requirement of crash protection under federal law.

8-2505. Same; act does not affect requirement of crash protection under federal law. The passage of this act shall not be interpreted to obviate the requirement of occupant crash protection as contained in 49 C.F.R. § 571.208, as authorized by 15 U.S.C. § 1392.

History: L. 1986, ch. 35, § 5; July 1.



8-2506 Same; severability of act.

8-2506. Same; severability of act. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1986, ch. 35, § 6; July 1.



8-2507 Same; manufacturer warranty on safety belts; "motor vehicle" defined.

8-2507. Same; manufacturer warranty on safety belts; "motor vehicle" defined. (a) From and after the effective date of this act, a manufacturer of a motor vehicle sold in this state which is equipped with safety belts in compliance with federal motor vehicle safety standard no. 208, shall provide for a ten-year warranty on such safety belts.

(b) As used in this section, "motor vehicle" means a new motor vehicle which is sold in this state, and which is registered for a gross weight of 12,000 pounds or less, and does not include the customized parts of motor vehicles which have been added or modified by second stage manufacturers, first stage converters or second stage converters as defined in K.S.A. 8-2401, and amendments thereto.

History: L. 1986, ch. 35, § 7; July 1.






Article 26 LICENSING OF TITLE SERVICE AGENTS

8-2601 Definitions.

8-2601. Definitions. As used in K.S.A. 2016 Supp. 8-2601 through 8-2611, and amendments thereto:

(a) "Director" means the director of vehicles, or a designee of the director;

(b) "division" means the division of vehicles of the department of revenue;

(c) "person" means every natural person, firm, partnership, association or corporation;

(d) "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon or public highway and is required to have a certificate of title of ownership issued pursuant to article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto;

(e) "vehicle dealer" shall have the meaning ascribed to it in K.S.A. 8-2401, and amendments thereto;

(f) "vehicle title service agent" means any person who acts as an agent for a fee in making application for or obtaining:

(1) A certificate of title of ownership of a vehicle;

(2) registration for or the license plate or plates for a vehicle;

(3) renewing the registration of a vehicle;

(4) temporary registrations for a licensed Kansas vehicle dealer;

(5) title assignment addendums for a licensed Kansas vehicle dealer; or

(6) sales tax receipt books for a licensed Kansas vehicle dealer.

"Vehicle title service agent" shall not include any person who is licensed under the provisions of K.S.A. 8-2401 et seq., and amendments thereto, or any person who engages as a vehicle title service agent only for commercial vehicles, as defined under K.S.A. 8-1,100, and amendments thereto.

History: L. 2006, ch. 51, § 1; July 1.



8-2602 Complying with provisions of act.

8-2602. Complying with provisions of act. No person shall engage in the business of a vehicle title service agent unless such person has complied with the provisions of this act. The director shall issue licenses provided by this act and shall have supervision over the licensees in respect to all the provisions of this act.

History: L. 2006, ch. 51, § 2; July 1.



8-2603 License required; application; requirements; bonding.

8-2603. License required; application; requirements; bonding. (a) No vehicle title service agent shall engage in business in this state without obtaining a license as required by this act.

(b) An application for a license shall be made to the director and shall contain the information provided for by this section, together with such other information as may be deemed reasonable and pertinent, and shall be accompanied by the required fee. The application shall contain the name of the applicant, the address where business is to be conducted, the resident's address, if the applicant is an individual, the names and resident addresses of the partners of the applicant, if a partnership, the names and resident addresses of the principal officers of the applicant and the state of its incorporation, if a corporation. Every application under this section shall be verified by the applicant.

(c) All licenses shall be granted or refused within 30 days after the application is received by the director. If the division issues a license to an applicant, the applicant shall be authorized to engage in the business only at the address specified in the application. All licenses shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which they are granted. Applications for renewals received by the director after February 15 shall be considered as new applications. The license fees for each calendar year, or any part thereof, shall be $75.

(d) A vehicle title service agent license is only valid to the person to which it is issued and cannot be transferred. Any purchaser or transferee of a vehicle title service agency must make application for a new vehicle title service license as provided by this act.

(e) The applicant or licensee shall furnish and maintain a bond in the amount of $25,000, in such form and with such sureties as the director approves, conditioned upon the applicant or licensee complying with all the requirements for the lawful obtaining or receiving of certificates of title for vehicles and as indemnity for any loss sustained by reason of the acts of the person bonded when such acts constitute grounds for suspension or revocation of such person's license. Every bond shall be a corporate surety bond issued by a company authorized to do business in the state of Kansas and shall be executed in the name of the state of Kansas for the benefit of any aggrieved retail or wholesale buyer or seller of a vehicle. The aggregate liability of the surety for all breaches of the conditions of the bond in no event shall exceed the amount of such bond. The surety on the bond shall have the right to cancel the bond by giving 30 days' notice to the director, and thereafter the surety shall be relieved of liability for any breach of condition occurring after the effective date of cancellation. Upon determination by the director that a judgment from a Kansas court of competent jurisdiction is a final judgment and that the judgment resulted from an act in violation of this act or would constitute grounds for suspension, revocation, refusal to renew a license or administrative fine pursuant to K.S.A. 2016 Supp. 8-2606, and amendments thereto, the proceeds of the bond on deposit or in lieu of bond provided by subsection (f), shall be paid. The determination by the director under this subsection is hereby specifically exempted from the Kansas administrative procedure act (K.S.A. 77-501 through 77-549, and amendments thereto,) and the Kansas judicial review act (K.S.A. 77-601 through 77-627, and amendments thereto). Any proceeding to enforce payment against a surety following a determination by the director shall be prosecuted by the judgment creditor named in the final judgment sought to be enforced. Upon a finding by the court in such enforcement proceeding that a surety has wrongfully failed or refused to pay, the court shall award reasonable attorney fees to the judgment creditor.

(f) An applicant or licensee may elect to satisfy the bonding requirements of subsection (e) by depositing with the state treasurer cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas. The amount of cash, negotiable bonds of the United States or of the state of Kansas or negotiable certificates of deposit of any bank organized under the laws of the United States or of the state of Kansas deposited with the state treasurer shall be in an amount of $25,000. When negotiable bonds or negotiable certificates of deposit have been deposited with the state treasurer to satisfy the bonding requirements of subsection (e), such negotiable bonds or negotiable certificates of deposit shall remain on deposit with the state treasurer for a period of not less than two years after the date of delivery of the certificate of title to the vehicle which was the subject of the last transaction in which the licensee engaged prior to termination of the licensee's license. In the event a licensee elects to deposit a surety bond in lieu of the negotiable bonds or negotiable certificates of deposit previously deposited with the state treasurer, the state treasurer shall not release the negotiable bonds or negotiable certificates of deposits until at least two years after the date of delivery of the certificate of title to the vehicle which was the subject of the last transaction in which the licensee engaged prior to the date of the deposit of the surety bond. The cash deposit or market value of any such securities shall be equal to or greater than the amount of the bond required for the bonded area and any interest on those funds shall accrue to the benefit of the depositor.

History: L. 2006, ch. 51, § 3; L. 2010, ch. 17, § 22; July 1.



8-2604 Title service agents; log required.

8-2604. Title service agents; log required. (a) Every licensee shall maintain for three years, a log containing a record entry of the date of each application, the name of the person for whom the title services were performed, the name of the owner, the vehicle identification number for each vehicle and if the service is performed for an individual, photo identification of the owner.

(b) Any record kept pursuant to subsection (a) shall be open to inspection by any authorized agent of the division of vehicles, member of the Kansas highway patrol or any authorized law enforcement officer during reasonable business hours.

History: L. 2006, ch. 51, § 4; July 1.



8-2605 Denial, suspension or revocation of license; grounds.

8-2605. Denial, suspension or revocation of license; grounds. (a) A license may be denied, suspended or revoked or a renewal may be refused by the director on any of the following grounds:

(1) Material false statement in an application for a license;

(2) negligently failing to comply with any provision of this act or any rule and regulation adopted pursuant to this act;

(3) failure or refusal to furnish and keep in force any required bond;

(4) failure to comply with the laws of this state relating to certificates of title of vehicles;

(5) has failed or refused to permit inspection of the licensee's records as provided under subsection (b) of K.S.A. 2016 Supp. 8-2604, and amendments thereto, during the licensee's regular business hours;

(6) has failed or refused to surrender their license to the division or its agent upon demand;

(7) has demonstrated that such person is not of good character and reputation in the community in which the licensee resides;

(8) has, within five years immediately preceding the date of making application, been convicted of a felony or any crime involving moral turpitude, or has been adjudged guilty of the violations of any law of any state or the United States in connection with such person's operation as a vehicle title service agent;

(9) has changed the location of such person's established place of business prior to approval of such change by the division;

(10) having in such person's possession a certificate of title which is not properly completed, otherwise known as an "open title";

(11) has failed to prominently display license; or

(12) has failed to comply with applicable Kansas tax laws.

(b) The director may deny the application for the license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(c) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of its representatives while acting as its agent.

(d) Any licensee or other person aggrieved by a final order of the director, may appeal to the district court as provided by the Kansas judicial review act.

History: L. 2006, ch. 51, § 5; L. 2010, ch. 17, § 23; July 1.



8-2606 Hearing for violation of act; penalty.

8-2606. Hearing for violation of act; penalty. (a) When any licensee is found to be allegedly violating any of the applicable provisions of this act, or any order or rule and regulation adopted pursuant thereto, the director upon the director's own motion or upon complaint may commence a hearing against the licensee, which hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(b) Any person who is found to have violated any applicable provisions of this act, any rule and regulation adopted pursuant thereto or any applicable order of the director shall be subject to a civil penalty of not less than $100 nor more than $2,000 for each violation or such person's license may be suspended or revoked or both civil penalty and license suspension or revocation.

(c) Any party aggrieved by the decision of the director may appeal the same to the district court in accordance with the provisions of the Kansas judicial review act.

History: L. 2006, ch. 51, § 6; L. 2010, ch. 17, § 24; July 1.



8-2607 Injunction; jurisdiction of courts.

8-2607. Injunction; jurisdiction of courts. Upon application of the director or any person having any interest in the subject matter, the district courts of this state may enjoin any person from violating any of the provisions of this act or any order or rule and regulation issued or adopted pursuant thereto.

History: L. 2006, ch. 51, § 7; July 1.



8-2608 Service of process; secretary of state.

8-2608. Service of process; secretary of state. The obtaining of a license hereunder shall bring the applicant under the jurisdiction of the state of Kansas, and if no agent for service of process has been designated by a licensee, the licensee will be deemed to have designated the secretary of the state of Kansas as agent for receipt of service of process.

History: L. 2006, ch. 51, § 8; July 1.



8-2609 Disposition of moneys.

8-2609. Disposition of moneys. The director shall remit all moneys received by or for the director from fees, charges or penalties under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the vehicle dealers and manufacturers fee fund.

History: L. 2006, ch. 51, § 9; July 1.



8-2610 Rules and regulations.

8-2610. Rules and regulations. The secretary of revenue may adopt such rules and regulations as are necessary for the administration of this act.

History: L. 2006, ch. 51, § 10; July 1.



8-2611 Citation of act.

8-2611. Citation of act. The provisions of K.S.A. 2016 Supp. 8-2601 through 8-2611, and amendments thereto, may be cited as the vehicle title service agent licensing act.

History: L. 2006, ch. 51, § 11; July 1.






Article 27 KANSAS TRANSPORTATION NETWORKCOMPANY SERVICES ACT

8-2701 Kansas transportation network company services act.

8-2701. Kansas transportation network company services act. This act shall be known and may be cited as the Kansas transportation network company services act.

History: L. 2015, ch. 43, § 1; May 14.



8-2702 Same; definitions.

8-2702. Same; definitions. Except as otherwise provided, as used in the Kansas transportation network company services act:

(a) "Act" means the Kansas transportation network company services act.

(b) "Digital network" means any online-enabled application, software, website or system offered or utilized by a transportation network company that enables the prearrangement of rides with transportation network company drivers.

(c) "Personal vehicle" means a vehicle that is used by a transportation network company driver in connection with providing a prearranged ride and is:

(1) Owned, leased or otherwise authorized for use by the transportation network company driver; and

(2) not a taxicab, limousine or for-hire vehicle.

(d) "Prearranged ride" means the provision of transportation by a driver to a rider, beginning when a driver accepts a ride requested by a rider through a digital network controlled by a transportation network company, continuing while the driver transports a requesting rider, and ending when the last requesting rider departs from the personal vehicle. A "prearranged ride" does not include transportation provided using a taxi, limousine or other for-hire vehicle.

(e) "Transportation network company" or "TNC" means a corporation, partnership, sole proprietorship or other entity operating in Kansas that uses a digital network to connect transportation network company riders to transportation network company drivers who provide prearranged rides. A transportation network company shall not be deemed to control, direct or manage the personal vehicles or transportation network company drivers that connect to its digital network, except where agreed to by written contract.

(f) "Transportation network company driver" or "driver" means an individual who:

(1) Receives connections to potential passengers and related services from a transportation network company in exchange for payment of a fee to the transportation network company; and

(2) uses a personal vehicle to provide services for riders matched through a digital network controlled by a transportation network company and receives, in exchange for providing the passenger a ride, compensation that exceeds the individual's cost to provide the ride.

(g) "Transportation network company rider" or "rider" means an individual or persons who use a transportation network company's digital network to connect with a transportation network driver who provides prearranged rides to the rider in the driver's personal vehicle between points chosen by the rider.

(h) "Vehicle owner" means the owner of a personal vehicle.

History: L. 2015, ch. 43, § 2; L. 2015, ch. 69, § 2; July 1.



8-2703 Same; not motor carrier, taxicab or for-hire vehicle.

8-2703. Same; not motor carrier, taxicab or for-hire vehicle. Transportation network companies or drivers shall not be considered motor carriers, private motor carriers or public motor carriers of passengers as those terms are defined in K.S.A. 66-1,108, and amendments thereto, nor determined to provide taxicab or for-hire vehicle service so long as such TNC or driver meets the requirements of this act. In addition, a driver shall not be required to register the personal vehicle such driver uses for prearranged rides as a commercial or for-hire vehicle.

History: L. 2015, ch. 43, § 3; May 14.



8-2704 Same; agent required.

8-2704. Same; agent required. The TNC must maintain an agent for service of process in the state of Kansas.

History: L. 2015, ch. 43, § 4; May 14.



8-2705 Same; fares.

8-2705. Same; fares. A TNC may charge a fare for the services provided to riders, provided that, if a fare is charged, the TNC shall disclose to riders the fare calculation method on its digital network. The TNC shall also provide riders with the applicable rates being charged and the option to receive an estimated fare before the rider enters the driver's personal vehicle.

History: L. 2015, ch. 43, § 5; May 14.



8-2706 Same; identification.

8-2706. Same; identification. The TNC's digital network shall display a picture of the driver, and the license plate number of the personal vehicle utilized for providing the prearranged ride before the rider enters the driver's vehicle.

History: L. 2015, ch. 43, § 6; May 14.



8-2707 Same; electronic receipts.

8-2707. Same; electronic receipts. Within a reasonable period of time following the completion of a trip, a TNC shall transmit an electronic receipt to the rider that lists:

(a) The origin and destination of the trip;

(b) the total time and distance of the trip; and

(c) an itemization of the total fare paid, if any.

History: L. 2015, ch. 43, § 7; May 14.



8-2708 Same; insurance.

8-2708. Same; insurance. On January 1, 2016, and thereafter, a transportation network company driver or vehicle owner or transportation network company on the driver's behalf shall maintain primary automobile insurance that:

(a) Recognizes that the driver is a transportation network company driver and covers the driver while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride or while the driver otherwise uses a vehicle to transport passengers for compensation.

(b) (1) The following automobile insurance requirements shall apply while a participating transportation network company driver is logged on to the transportation network company's digital network and is available to receive transportation requests but is not engaged in a prearranged ride:

(A) Primary automobile liability insurance in the amount of at least $50,000 for death and bodily injury per person, $100,000 for death and bodily injury per incident, and $25,000 for property damage; and

(B) primary automobile liability insurance that meets the minimum coverage requirements where required by K.S.A. 40-284 and 40-3107(f), and amendments thereto.

(2) The coverage requirements of this subsection (b) may be satisfied by any of the following:

(A) Automobile insurance maintained by the transportation network company driver or vehicle owner;

(B) automobile insurance maintained by the transportation network company; or

(C) any combination of subparagraphs (A) and (B).

(c) (1) The following automobile insurance requirements shall apply while a transportation network company driver is engaged in a prearranged ride:

(A) Primary automobile liability insurance that provides at least $1,000,000 for death, bodily injury and property damage;

(B) primary automobile liability insurance that meets the minimum coverage requirements where required by K.S.A. 40-284 and 40-3107(f), and amendments thereto.

(2) The coverage requirements of this subsection (c) may be satisfied by any of the following:

(A) Automobile insurance maintained by the transportation network company driver or vehicle owner;

(B) automobile insurance maintained by the transportation network company; or

(C) any combination of subparagraphs (A) and (B).

(d) If insurance maintained by the driver or vehicle owner in subsection (b) or (c) has lapsed or does not provide the required coverage, insurance maintained by a transportation network company shall provide the coverage required by this section beginning with the first dollar of a claim and shall have the duty to defend such claim.

(e) Coverage under an automobile insurance policy maintained by the transportation network company shall not be dependent on a personal automobile insurer first denying a claim nor shall a personal automobile insurance policy be required to first deny a claim.

(f) Insurance required by this section may be placed with an insurer licensed under K.S.A. 40-208 or 40-209, and amendments thereto, or with a surplus lines insurer eligible under K.S.A. 40-246b, and amendments thereto.

(g) Insurance satisfying the requirements of this section shall be deemed to satisfy the financial responsibility requirement for a personal vehicle under the Kansas automobile injury reparations act, K.S.A. 40-3101 et seq., and amendments thereto.

(h) A transportation network company driver shall carry proof of coverage satisfying subsections (b) and (c) with such driver at all times during such driver's use of a vehicle in connection with a transportation network company's digital network. In the event of an accident, a transportation network company driver shall provide this insurance coverage information to the directly interested parties, automobile insurers and investigating police officers, upon request pursuant to K.S.A. 8-173, and amendments thereto. Upon such request, a transportation network company driver shall also disclose to directly interested parties, automobile insurers and investigating police officers, whether such driver was logged on to the transportation network company's digital network or on a prearranged ride at the time of an accident.

History: L. 2015, ch. 43, § 8; May 14.



8-2709 Same; mandatory disclosures.

8-2709. Same; mandatory disclosures. The transportation network company shall disclose in writing to transportation network company drivers the following before they are allowed to accept a request for a prearranged ride on the transportation network company's digital network:

(a) The insurance coverage, including the types of coverage and the limits for each coverage, that the transportation network company provides while the transportation network company driver uses a personal vehicle in connection with a transportation network company's digital network; and

(b) the transportation network company driver's own automobile insurance policy might not provide any coverage while the driver is logged on to the transportation network company's digital network and is available to receive transportation requests or is engaged in a prearranged ride, depending on its terms.

History: L. 2015, ch. 43, § 9; May 14.



8-2710 Same; automobile insurers; exclusions.

8-2710. Same; automobile insurers; exclusions. (a) Insurers that write automobile insurance in Kansas may exclude any and all coverage afforded under the driver's or vehicle owner's insurance policy for any loss or injury that occurs while a driver is logged on to a transportation network company's digital network or while a driver provides a prearranged ride. This right to exclude all coverage may apply to any coverage included in an automobile insurance policy, including, but not limited to:

(1) Liability coverage for bodily injury and property damage;

(2) personal injury protection coverage as defined in K.S.A. 40-3107(f), and amendments thereto;

(3) uninsured and underinsured motorist coverage;

(4) medical payments coverage;

(5) comprehensive physical damage coverage; and

(6) collision physical damage coverage.

Such exclusions shall apply notwithstanding any requirement under the Kansas automobile injury reparations act, K.S.A. 40-3101 et seq., and amendments thereto. Nothing in this section implies or requires that a personal automobile insurance policy provide coverage while the driver is logged on to the transportation network company's digital network, while the driver is engaged in a prearranged ride or while the driver otherwise uses a vehicle to transport passengers for compensation.

(b) Nothing in this section shall be deemed to preclude an insurer from providing coverage for the transportation network company driver's vehicle, if such insurer chooses to do so by contract or endorsement.

(c) Automobile insurers that exclude coverage as permitted in subsection (a) shall have no duty to defend or indemnify any claim expressly excluded thereunder. Nothing in this act shall be deemed to invalidate or limit an exclusion contained in a policy.

(d) An automobile insurer that defends or indemnifies a claim against a driver that is excluded under the terms of its policy as permitted in subsection (a) shall have a right of contribution against other insurers that provide automobile insurance to the same driver in satisfaction of the coverage requirements of K.S.A. 2016 Supp. 8-2708, and amendments thereto, at the time of loss.

(e) In a claims coverage investigation, transportation network companies and any insurer potentially providing coverage under K.S.A. 2016 Supp. 8-2708, and amendments thereto, shall cooperate to facilitate the exchange of relevant information with directly involved parties and any insurer of the transportation network company driver if applicable, including the precise times that a transportation network company driver logged on and off of the transportation network company's digital network in the 12-hour period immediately preceding and in the 12-hour period immediately following the accident and disclose to one another a clear description of the coverage, exclusions and limits provided under any automobile insurance maintained under K.S.A. 2016 Supp. 8-2708, and amendments thereto.

History: L. 2015, ch. 43, § 10; May 14.



8-2711 Same; zero tolerance policy for drugs or alcohol usage.

8-2711. Same; zero tolerance policy for drugs or alcohol usage. (a) The TNC shall implement a zero tolerance policy on the use of drugs or alcohol while a driver is providing a prearranged ride or is logged into the TNC's digital network but is not providing a prearranged ride, and shall provide notice of this policy on its website, as well as procedures to report a complaint about a driver with whom a rider was matched and whom the rider reasonably suspects was under the influence of drugs or alcohol during the course of the trip.

(b) Upon receipt of such rider complaint alleging a violation of the zero tolerance policy, the TNC shall immediately suspend such driver's access to the TNC's digital network and shall conduct an investigation into the reported incident. The suspension shall last the duration of the investigation.

(c) The TNC shall maintain records relevant to the enforcement of this requirement for a period of at least two years from the date that a rider complaint is received by the TNC.

History: L. 2015, ch. 43, § 11; May 14.



8-2712 Same; employment requirements.

8-2712. Same; employment requirements. Prior to permitting an individual to act as a driver on its digital network, the TNC shall:

(a) Require the individual to submit an application to the TNC, which includes information regarding the applicant's address, age, driver's license, driving history, motor vehicle registration, automobile liability insurance and other information required by the TNC; and

(b) obtain and review a driving history research report for such individual.

History: L. 2015, ch. 43, § 12; L. 2015, ch. 69, § 3; July 1.



8-2713 Same; vehicle equipment requirements.

8-2713. Same; vehicle equipment requirements. The TNC shall require that any personal vehicle that a driver will use to provide a prearranged ride meets the equipment requirements applicable to private personal vehicles under article 17 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2015, ch. 43, § 13; May 14.



8-2714 Same; only prearranged rides.

8-2714. Same; only prearranged rides. A driver shall only provide prearranged rides and shall not solicit or accept street hails.

History: L. 2015, ch. 43, § 14; May 14.



8-2715 Same; payment.

8-2715. Same; payment. The TNC shall adopt a policy prohibiting solicitation or acceptance of cash payments from riders and notify drivers of such policy. Drivers shall not solicit or accept cash payments from riders. Any payment for prearranged rides shall be made only electronically using the TNC's digital network.

History: L. 2015, ch. 43, § 15; May 14.



8-2716 Same; non-discrimination policy.

8-2716. Same; non-discrimination policy. (a) The TNC shall adopt a policy of non-discrimination with respect to riders and potential riders and notify drivers of such policy.

(b) Drivers shall comply with all applicable laws regarding non-discrimination against riders or potential riders.

(c) Drivers shall comply with all applicable laws relating to accommodation of service animals.

(d) A TNC shall not impose additional charges for providing services to persons with physical disabilities because of those disabilities.

(e) A TNC shall provide riders an opportunity to indicate whether they require a wheelchair-accessible vehicle. If a TNC cannot arrange wheelchair-accessible TNC service in any instance, it shall direct the rider to an alternate provider of wheelchair-accessible service, if available.

History: L. 2015, ch. 43, § 16; May 14.



8-2717 Same; records.

8-2717. Same; records. A TNC shall maintain:

(a) Individual trip records for at least one year from the date each trip was provided; and

(b) driver records at least until the one-year anniversary of the date on which a TNC driver's activation on the digital network has ended.

History: L. 2015, ch. 43, § 17; May 14.



8-2718 Same; nondisclosure of personally identifiable information.

8-2718. Same; nondisclosure of personally identifiable information. A TNC shall not disclose a rider's personally identifiable information to a third party unless: (a) The rider consents or disclosure is required by a legal obligation; or (b) disclosure is required to protect or defend the terms of use of the service or to investigate violations of those terms. In addition to the foregoing, a TNC shall be permitted to share a rider's name or telephone number with the driver providing prearranged rides to such rider in order to facilitate correct identification of the rider by the driver, or to facilitate communication between the rider and the driver.

History: L. 2015, ch. 43, § 18; May 14.



8-2719 Same; mandatory insurance disclosure.

8-2719. Same; mandatory insurance disclosure. (a) A TNC shall disclose prominently, with a separate acknowledgment of acceptance, to its TNC drivers in the prospective TNC drivers' written terms of service the following before the drivers are allowed to accept a request for TNC services on the TNC's digital network or software application:

"If the vehicle that you plan to use to provide transportation network company services has a lien against it, using the vehicle for transportation network company services may violate the terms of your contract with the lienholder. If you are required by agreement with the lienholder to maintain comprehensive and collision insurance on the vehicle, using the vehicle for TNC services without such insurance coverage may violate your legal obligation to the lienholder under Kansas law."

(b) If a TNC's insurer makes a payment for a claim covered under comprehensive coverage or collision coverage, the TNC shall cause its insurer to issue the payment directly to the business repairing the vehicle or jointly to the owner of the vehicle and the primary lienholder on the covered vehicle.

(c) If the vehicle used by a transportation network driver is subject to a lien and the lienholder requires comprehensive and collision insurance in its agreement, the transportation network driver shall ensure that comprehensive and collision insurance that covers the periods when the transportation network driver is logged on to a TNC's digital network but not engaged in a prearranged ride and when the transportation network driver is engaged in a prearranged ride is in effect.

(d) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 43, § 19; L. 2015, ch. 69, § 4; July 1.



8-2720 Same; driver requirements.

8-2720. Same; driver requirements. (a) Consistent with the limitations of K.S.A. 50-704, and amendments thereto, the TNC shall not permit an individual to act as a driver on its digital network who:

(1) Has been convicted of:

(A) Any person felony as described in any section of article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto;

(B) any sex offense as described in any section of article 35 of chapter 21 of the Kansas Statutes Annotated, prior to its repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto;

(C) identity theft, as described in K.S.A. 21-4018, prior to its repeal, or K.S.A. 2016 Supp. 21-6107, and amendments thereto;

(D) any attempt, conspiracy or solicitation of any crime described in this paragraph; or

(E) a crime under the law of another jurisdiction which is substantially the same as the crimes described in this paragraph;

(2) is registered on the national sex offender registry, the Kansas offender registry or any similar registry of any other jurisdiction;

(3) has had a combined total of more than three moving violations in Kansas or any other jurisdiction within the past three years;

(4) has had a traffic violation in Kansas or any other jurisdiction within the past three years of attempting to evade the police, reckless driving or driving on a suspended license;

(5) has been convicted, adjudicated or placed on diversion, within the past seven years, of:

(A) Driving under the influence of drugs or alcohol in Kansas or any other jurisdiction;

(B) any crime involving controlled substances, as described in K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any violation of any provision of the uniform controlled substances act prior to July 1, 2009;

(C) theft, as described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2016 Supp. 21-5801, and amendments thereto;

(D) any crime involving fraud, dishonesty or deceit, as described by the Kansas criminal code;

(E) any attempt, conspiracy or solicitation of any crime described in this subsection; or

(F) a violation of the law or ordinance of another jurisdiction, including any municipality, which is substantially the same as the crimes described in this subsection;

(6) does not possess a valid driver's license;

(7) does not possess proof of registration for the motor vehicle or motor vehicles used to provide a prearranged ride;

(8) does not possess proof of automobile liability insurance for the personal vehicle or personal vehicles used to provide a prearranged ride; or

(9) is not at least 19 years of age.

(b) The provisions of this section shall be a part of and supplemental to the Kansas transportation network company services act.

History: L. 2015, ch. 69, § 1; July 1.









Chapter 9 BANKS AND BANKING; TRUST COMPANIES

Article 5 MISCELLANEOUS PROVISIONS

9-508 Kansas money transmitter act; definitions.

9-508. Kansas money transmitter act; definitions. As used in this act:

(a) "Agent" means a person designated by a licensee to receive funds from a Kansas resident in order to forward such funds to the licensee to effectuate money transmission at one or more physical locations throughout the state or through the internet, regardless of whether such person would be exempt from the act by conducting money transmission on such person's own behalf;

(b) "commissioner" means the state bank commissioner;

(c) "control" means the power directly or indirectly to direct management or policies of a person engaged in money transmission or to vote 25% or more of any class of voting shares of a person engaged in money transmission;

(d) "electronic instrument" means a card or other tangible object for the transmission or payment of money, including a prepaid access card or device which contains a microprocessor chip, magnetic stripe or other means for the storage of information, that is prefunded and for which the value is decremented upon each use, but does not include a card or other tangible object that is redeemable by the issuer in goods or services;

(e) "licensee" means a person licensed under this act;

(f) "nationwide multi-state licensing system and registry" means a licensing system developed and maintained by the conference of state bank supervisors, or its successors and assigns, for the licensing and reporting of those persons engaging in the money transmission;

(g) "monetary value" means a medium of exchange, whether or not redeemable in money;

(h) "money transmission" means to engage in the business of the sale or issuance of payment instruments or of receiving money or monetary value for transmission to a location within or outside the United States by wire, facsimile, electronic means or any other means, except that money transmission does not include currency exchange where no transmission of money occurs;

(i) "outstanding payment liability" means:

(1) With respect to a payment instrument, any payment instrument issued or sold by the licensee which has been sold in the United States directly by the licensee, or any payment instrument that has been sold by an agent of the licensee in the United States, which has been reported to the licensee as having been sold and which has not yet been paid by or for the licensee;

(2) with respect to the transmission of money or monetary value, any money or monetary value the licensee or an agent of the licensee has received from a customer in the United States for transmission which has not yet been delivered to the recipient or otherwise paid by the licensee;

(j) "payment instrument" means any electronic or written check, draft, money order, travelers check or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not such instrument is negotiable. The term "payment instrument" does not include any credit card voucher, any letter of credit or any instrument which is redeemable by the issuer in goods or services;

(k) "permissible investments" means:

(1) Cash;

(2) deposits in a demand or interest bearing account with a domestic federally insured depository institution, including certificates of deposit;

(3) debt obligations of a domestic federally insured depository institution;

(4) any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

(5) investment grade bonds and other legally created general obligations of a state, an agency or political subdivision of a state, the United States or an instrumentality of the United States;

(6) obligations that a state, an agency or political subdivision of a state, the United States or an instrumentality of the United States has unconditionally agreed to purchase, insure or guarantee and that bear a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities;

(7) shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities or a fund composed of one or more permissible investments as set forth herein;

(8) receivables that are payable to a licensee, in the ordinary course of business, pursuant to contracts which are not past due and which do not exceed in the aggregate 40% of the total required permissible investments pursuant to K.S.A. 9-513b, and amendments thereto. A receivable is past due if not remitted to the licensee within 10 business days; or

(9) any other investment or security device approved by the commissioner;

(l) "person" means any individual, partnership, association, joint-stock association, trust, corporation or any other form of business enterprise;

(m) "resident" means any natural person or business entity located in this state; and

(n) "tangible net worth" means the physical worth of a licensee, calculated by taking a licensee's assets and subtracting its liabilities and its intangible assets, such as copyrights, patents, intellectual property and goodwill.

History: L. 1967, ch. 73, § 1; L. 1995, ch. 18, § 1; L. 2006, ch. 113, § 5; L. 2012, ch. 161, § 4; L. 2013, ch. 45, § 1; L. 2014, ch. 120, § 2; L. 2015, ch. 33, § 1; July 1.



9-509 Same; license; application; fingerprinting, when required; net worth requirement; deposit of security or bond; conditions; powers and duties of state bank commissioner.

9-509. Same; license; application; fingerprinting, when required; net worth requirement; deposit of security or bond; conditions; powers and duties of state bank commissioner. (a) No person shall engage in the business of selling, issuing or delivering its payment instrument, check, draft, money order, personal money order, bill of exchange, evidence of indebtedness or other instrument for the transmission or payment of money or otherwise engage in the business of money transmission with a resident of this state, or, except as provided in K.S.A. 9-510, and amendments thereto, act as agent for another in the transmission of money as a service or for a fee or other consideration, unless such person files an application and obtains a license from the commissioner.

(b) Each license shall expire December 31 of each year. A license shall be renewed by filing with the commissioner a complete application and nonrefundable application fee at least 30 days prior to expiration of the license. Expired licenses may be reinstated through February 28 of each year by filing a reinstatement application and paying the appropriate application and late fees.

(c) It shall be unlawful for a person, acting directly or indirectly or through concert with one or more persons, to acquire control of any person engaged in money transmission through purchase, assignment, pledge or other disposition of voting shares of such money transmitter, except with the prior approval of the commissioner. Request for approval of the proposed acquisition shall be made by filing an application with the commissioner at least 60 days prior to the acquisition.

(d) All applications shall be submitted in the form and manner prescribed by the commissioner. Additionally, the following shall apply to all applications:

(1) The commissioner may use a nationwide multi-state licensing system and registry for processing applications, renewals, amendments, surrenders, and any other activity the commissioner deems appropriate. The commissioner may also use a nationwide multi-state licensing system and registry for requesting and distributing any information regarding money transmitter licensing to and from any source so directed by the commissioner. The commissioner may establish relationships or contracts with the nationwide multi-state licensing system and registry or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, as may be reasonably necessary to participate in the nationwide multi-state licensing system and registry. The commissioner may report violations of the law, as well as enforcement actions and other relevant information to the nationwide multi-state licensing system and registry. The commissioner may require any applicant or licensee to file reports with the nationwide multi-state licensing system and registry in the form prescribed by the commissioner.

(2) An application shall be accompanied by nonrefundable fees established by the commissioner for the license and each agent location. The commissioner shall determine the amount of such fees to provide sufficient funds to meet the budget requirements of administering and enforcing the act for each fiscal year. For the purposes of this subsection, "each agent location" means each physical location within the state where money transmission is conducted, including, but not limited to, branch offices, authorized vendor offices, delegate offices, kiosks and drop boxes. Any person using the multi-state licensing system shall pay all associated costs.

(3) (A) The commissioner may require fingerprinting of any individual, officer, director, partner, member, shareholder or any other person related to the application deemed necessary by the commissioner. If the applicant is a publicly traded corporation or a subsidiary of a publicly traded corporation, no fingerprint check shall be required. Fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdiction.

(B) The commissioner may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person, or in the case of an applicant company, the persons associated with the company.

(C) For purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have with the individual states, the commissioner may use a nationwide multi-state licensing system and registry for requesting information from and distributing information to the department of justice or any governmental agency.

(D) Whenever the commissioner requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application.

(4) Each application shall include audited financial statements for each of the two fiscal years immediately preceding the date of the application and an interim financial statement, as of a date not more than 90 days prior to the date of the filing of an application. The audited and interim financial statements shall be prepared in accordance with United States generally accepted accounting principles or in any other form or manner approved by the commissioner. Any person not in business two years prior to the filing of the application shall submit a statement in the form and manner prescribed by the commissioner sufficient to demonstrate compliance with subsection (e).

(e) In addition, each person submitting an application shall meet the following requirements:

(1) The tangible net worth of such person shall be at all times not less than $250,000, as shown by an audited financial statement and certified to by an owner, a partner or officer of the corporation or other entity filed in the form and manner prescribed by the commissioner. A consolidated financial statement from an applicant's holding company may be accepted by the commissioner. The commissioner may require any person to file a statement at any other time upon request;

(2) such person shall deposit and at all times keep on deposit with a bank in this state approved by the commissioner, cash or securities satisfactory to the commissioner in an amount not less than $200,000. The commissioner may increase the amount of cash or securities required up to a maximum of $1,000,000 upon the basis of:

(A) The volume of money transmission business transacted in this state by such person; or

(B) the impaired financial condition of a licensee, as evidenced by a reduction in net worth or financial losses;

(3) in lieu of the deposit of cash or securities required by this subsection, such person may give a surety bond in an amount equal to that required for the deposit of cash or securities, in a form satisfactory to the commissioner and issued by a company authorized to do business in this state, which bond shall be payable to the office of the state bank commissioner and be filed with the commissioner; and

(4) such person shall submit a list to the commissioner of the names and addresses of other persons who are authorized to act as agents for transactions with Kansas residents.

(f) The deposit of cash, securities or surety bond required by this section shall be subject to:

(1) Payment to the commissioner for the protection and benefit of purchasers of money transmission services, purchasers or holders of payment instruments furnished by such person, and those for whom such person has agreed to act as agent in transmission of monetary value and to secure the faithful performance of the obligations of such person in respect to the receipt, handling, transmission and payment of monetary value; and

(2) payment to the commissioner for satisfaction of any expenses, fines, fees or refunds due pursuant to this act, levied by the commissioner or that become lawfully due pursuant to a final judgment or order.

(g) The aggregate liability of the surety for all breaches of the conditions of the bond, in no event, shall exceed the amount of such bond. The surety on the bond shall have the right to cancel such bond upon giving 30 days' notice to the commissioner and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of the cancellation. The commissioner or any aggrieved party may enforce claims against such deposit of cash or securities or surety bond. So long as the depositing person is not in violation of this act, such person shall be permitted to receive all interest and dividends on the deposit and shall have the right to substitute other securities satisfactory to the commissioner. If the deposit is made with a bank, any custodial fees shall be paid by such person.

(h) (1) The commissioner shall have the authority to examine the books and records of any person operating in accordance with the provisions of this act, at such person's expense, to verify compliance with state and federal law.

(2) The commissioner may require any person operating in accordance with the provisions of this act to maintain such documents and records as necessary to verify compliance with this act, or any other applicable state or federal law or regulation.

(3) For purposes of investigation, examination or other proceeding under this act, the commissioner may administer or cause to be administered oaths, subpoena witnesses and documents, compel the attendance of witnesses, take evidence and require the production of any document that the commissioner determines to be relevant to the inquiry.

(i) Except as authorized with regard to the appointment of agents, a licensee is prohibited from transferring, assigning, allowing another person to use the licensee's license, or aiding any person who does not hold a valid license under this act in engaging in the business of money transmission.

History: L. 1967, ch. 73, § 2; L. 1986, ch. 55, § 1; L. 1992, ch. 62, § 1; L. 2006, ch. 113, § 6; L. 2012, ch. 161, § 5; L. 2013, ch. 45, § 2; L. 2014, ch. 120, § 3; L. 2015, ch. 33, § 2; July 1.



9-510 Same; engaging in business; locations; licensee requirements.

9-510. Same; engaging in business; locations; licensee requirements. A licensee may engage in the business of money transmission at one or more locations in this state and through or by means of such agents as such licensee may designate and appoint from time to time subject to the following provisions:

(a) No agent of a licensee shall be required to comply with the licensing provisions of this act.

(b) Only a licensee may designate an agent. A licensee must obtain prior approval from the commissioner to designate an agent that conducts money transmission business through the internet without a physical location in this state.

(c) No agent shall appoint a subagent.

(d) A person acting as an agent for an exempt entity or any other person accepting funds for transmission through an exempt entity is a money transmitter and subject to the provisions of this act.

(e) In conjunction with filing a renewal application, each applicant shall provide in the form and manner prescribed by the commissioner a complete list of its proposed or existing agents. At the end of each calendar quarter each licensee shall provide in the form and manner prescribed by the commissioner any additions or deletions in the licensee's agents.

(f) A written contract between a licensee and agent shall be maintained for inspection by the commissioner upon request and the written contract must contain provisions to the following effect:

(1) The agent must operate in full compliance with this act and the rules and regulations adopted thereunder.

(2) The agent is prohibited from using subagents or conducting money transmission business from locations that have not been approved by the licensee.

(3) A description of the specific money services the licensee has permitted the agent to perform on behalf of the licensee.

(g) The agent may only conduct activities authorized by the licensee in the written agreement, unless the agent is also a licensee.

(h) A licensee may contract with another licensee to use that other licensee's existing authorized agents only for the purpose of loading funds onto existing prepaid access cards. The licensee with the direct contractual relationship with the agents shall record the transactions as such licensee's own. If a shared agent sells new prepaid access cards on behalf of the licensee, then such licensee must directly contract with the agent and comply with all other requirements for designating an agent.

History: L. 1967, ch. 73, § 3; L. 2006, ch. 113, § 7; L. 2012, ch. 161, § 6; L. 2013, ch. 45, § 3; L. 2015, ch. 33, § 3; July 1.



9-510a Same; authorized charges for transmission.

9-510a. Same; authorized charges for transmission. On and after July 1, 2005, any person complying with the provisions of K.S.A. 9-508 through 9-513, and amendments thereto, may charge a different price for a transmission of money service based on the mode of transmission used in the transaction, so long as the price charged for the service is the same for all forms of payment which are accepted within the same mode of transmission.

History: L. 2005, ch. 133, § 1; Apr. 21.



9-511 Same; inapplicability of act to certain businesses and activities.

9-511. Same; inapplicability of act to certain businesses and activities. The following persons shall be exempt from the provisions of this act:

(a) (1) Banks, building and loan associations, savings and loan associations, savings banks or credit unions organized under the laws of and subject to the supervision of this state, another state or the United States;

(2) service providers that: (A) By written agreement with the exempt entities listed in (a)(1), provide for receipt and delivery of funds, network access, processing, clearance or settlement services in support of money transmission activities; and (B) allow the state or federal regulators with regulatory jurisdiction over the exempt entity to examine and inspect the applicable records, books and transactions relating to the service provider;

(3) the government of the United States and its agencies, including agents of the government and its agencies; or

(4) the state of Kansas and its agencies, including agents of the state of Kansas and its agencies.

(b) This act also shall not apply to the distribution, transmission or payment of money as a part of the lawful practice of law, bookkeeping, accounting or real estate sales or brokerage or as an incidental and necessary part of any lawful business activity.

History: L. 1967, ch. 73, § 4; L. 1989, ch. 48, § 10; L. 1990, ch. 53, § 1; L. 2006, ch. 113, § 8; L. 2012, ch. 161, § 7; L. 2013, ch. 45, § 4; L. 2015, ch. 33, § 4; July 1.



9-512 Same; penalties for violations.

9-512. Same; penalties for violations. (a) The commissioner, after notice and an opportunity for hearing, may issue an order to address any violation of this act:

(1) Assessing a fine against any person who violates this act, or rules and regulations adopted thereto, in an amount not to exceed $5,000 per violation;

(2) assessing the agency's operating costs and expenses for investigating and enforcing this act;

(3) requiring the person to pay restitution for any loss arising from the violation or requiring the person to disgorge any profits arising from the violation;

(4) barring the person from future application for licensure pursuant to the act; and

(5) requiring such affirmative action as in the judgment of the commissioner which will carry out the purposes of this act.

(b) The commissioner may enter into a consent order at any time with a person to resolve a matter arising under this act, rules and regulations adopted thereto, or an order issued pursuant to this act.

(c) Any person who knowingly violates any provision of this act shall be guilty of a severity level 9, nonperson felony. Each transaction in violation of this act and each day that a violation continues shall be a separate offense. Whenever a corporation violates any provision of this act, such violation shall be attributed to individual directors, officers and agents who have authorized, ordered or performed any of the acts constituting such violation.

(d) A corporation and its directors, officers and agents may each be prosecuted separately for violations of this act and the acquittal or conviction of one such director, officer or agent shall not abate the prosecution of the others.

(e) Whenever it appears that a person has violated, or is likely to violate, this act, rules and regulations adopted thereunder, or an order issued pursuant to this act, then the commissioner may bring an action for injunctive relief to enjoin the violation or enforce compliance, regardless of whether or not criminal proceedings have been instituted. Any person who engages in activities that are regulated and require a license under this act shall be considered to have consented to the jurisdiction of the courts of this state for all actions arising under this act.

History: L. 1967, ch. 73, § 5; L. 2006, ch. 113, § 9; L. 2012, ch. 161, § 8; May 31.



9-513 Same; invalidity of part; interpretation of act.

9-513. Same; invalidity of part; interpretation of act. The commissioner shall rely on the deputy commissioner of the banking division established pursuant to K.S.A. 75-3135, and amendments thereto, and such deputy's staff to administer, interpret and enforce this act for the purpose of protecting the citizens of this state, against financial loss, who purchase payment instruments or who give money or control of their funds or credit into the custody of another person for transmission, regardless of whether the transmitter has any office, facility, agent or other physical presence in the state.

History: L. 1967, ch. 73, § 6; L. 2006, ch. 113, § 10; L. 2012, ch. 161, § 9; L. 2013, ch. 45, § 5; July 1.



9-513a Same; issuance of license; revocation of license, when.

9-513a. Same; issuance of license; revocation of license, when. The commissioner, after notice and an opportunity for a hearing, may deny, suspend, revoke or refuse to renew a license issued pursuant to this act, or issue a cease and desist order if the commissioner finds any of the following are applicable to any person who is required to be licensed under this act or such person's agent:

(a) The financial responsibility, character, reputation, experience and general fitness of the person, such person's senior officers, directors and principal stockholders are such to warrant the belief that the business may not be operated efficiently, fairly and in the public interest;

(b) the person may be financially unable to perform such person's obligations or that the person has willfully failed without reasonable cause to pay or provide for payment of any of such person's obligations related to the person's money transmission business;

(c) the person no longer meets a requirement for initial granting of a license;

(d) the person has filed with the commissioner any document or statement falsely representing or omitting a material fact;

(e) the person concealed a fact or a condition exists which would clearly have justified the commissioner's refusal to grant a license had the fact or condition been known to exist at the time the application for the license was made;

(f) the person or a senior officer, director or a stockholder who owns more than 10% of the money transmission business' outstanding stock has been convicted of a crime involving fraud, dishonesty or deceit;

(g) there has been entry of a federal or state administrative order against the person for violation of any rule and regulation applicable to the conduct of the person's money transmission business;

(h) the person refused to provide information requested by the commissioner or refused to permit an examination or investigation by the commissioner;

(i) a failure to pay to the commissioner any fee required by this act;

(j) the person has engaged in any transaction, practice or business conduct that is fraudulent or deceptive in connection with the business of money transmission;

(k) the person advertises, displays, distributes, broadcasts or televises any false, misleading or deceptive statement or representation with regard to rates, terms or conditions for the transmission of money;

(l) the person fails to keep and maintain sufficient records to permit an audit to satisfactorily disclose to the commissioner the licensee's compliance with the provisions of the act;

(m) the person has been the subject of any disciplinary action by this or any other state or federal agency;

(n) a final judgment has been entered against the person in a civil action and the commissioner finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be licensed;

(o) the person has violated any order issued by the commissioner, any provision of this act, any rule and regulation adopted thereto, or any other state or federal law applicable to money transmission; or

(p) the person has refused or otherwise failed to provide, after a reasonable time as determined by the commissioner, any information necessary to approve or renew an application or license issued pursuant to this act.

History: L. 2006, ch. 113, § 2; L. 2012, ch. 161, § 10; L. 2015, ch. 33, § 5; July 1.



9-513b Money transmitter; permissible investments; requirements.

9-513b. Money transmitter; permissible investments; requirements. (a) Each licensee under this act shall at all times possess permissible investments having an aggregate market value, calculated in accordance with United States generally accepted accounting principles, of not less than the aggregate amount of the outstanding payment liability held by the licensee in the United States. This requirement may be waived by the commissioner if the dollar volume of a licensee's outstanding payment liability does not exceed the bond or other security devices posted by the licensee pursuant to K.S.A. 9-509, and amendments thereto.

(b) In the event of the bankruptcy of the licensee, the permissible investments shall be deemed by operation of law to be held in trust for the benefit of all persons whose money or monetary value is considered outstanding, even if such permissible investments are commingled with other assets of the licensee.

History: L. 2006, ch. 113, § 3; L. 2015, ch. 33, § 6; July 1.



9-513c Same; confidential information; release of, when.

9-513c. Same; confidential information; release of, when. (a) Notwithstanding any other provision of law, all information or reports obtained and prepared by the commissioner in the course of licensing or examining a person engaged in money transmission business shall be confidential and may not be disclosed by the commissioner except as provided in subsection (c) or (d).

(b) (1) All confidential information shall be the property of the state of Kansas and shall not be subject to disclosure except upon the written approval of the state bank commissioner.

(2) The provisions of this subsection shall expire on June 30, 2019, unless the legislature acts to reenact such provisions. The provisions of this paragraph shall be reviewed by the legislature prior to July 1, 2019.

(c) (1) The commissioner shall have the authority to share supervisory information, including reports of examinations, with other state or federal agencies having regulatory authority over the person's money transmission business and shall have the authority to conduct joint examinations with other regulatory agencies.

(2) (A) The requirements under any federal or state law regarding the confidentiality of any information or material provided to the nationwide multi-state licensing system, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the system. Such information and material may be shared with all state and federal regulatory officials with financial services industry oversight authority without the loss of confidentiality protections provided by federal and state laws.

(B) The provisions of this paragraph shall expire July 1, 2018, unless the legislature acts to reenact such provisions. The provisions of this section shall be reviewed by the legislature prior to July 1, 2018.

(d) The commissioner may provide for the release of information to law enforcement agencies or prosecutorial agencies or offices who shall maintain the confidentiality of the information.

(e) The commissioner may accept a report of examination or investigation from another state or federal licensing agency, in which the accepted report is an official report of the commissioner. Acceptance of an examination or investigation report does not waive any fee required by this act.

(f) Nothing shall prohibit the commissioner from releasing to the public a list of persons licensed or their agents or from releasing aggregated financial data on such persons.

(g) The provisions of subsection (a) shall expire on July 1, 2021, unless the legislature acts to reauthorize such provisions. The provisions of subsection (a) shall be reviewed by the legislature prior to July 1, 2021.

History: L. 2006, ch. 113, § 4; L. 2011, ch. 11, § 1; L. 2012, ch. 161, § 11; L. 2013, ch. 45, § 6; L. 2014, ch. 120, § 4; L. 2016, ch. 82, § 2; July 1.



9-513d Citation of Kansas money transmitter act; rules and regulations.

9-513d. Citation of Kansas money transmitter act; rules and regulations. (a) The provisions of K.S.A. 9-508 through 9-513, and amendments thereto, K.S.A. 2016 Supp. 9-513a through 9-513d, and amendments thereto, and K.S.A. 2016 Supp. 9-513e, and amendments thereto, shall be known as and may be cited as the Kansas money transmitter act.

(b) The commissioner is hereby authorized to adopt rules and regulations necessary to administer and implement the Kansas money transmitter act.

History: L. 2006, ch. 113, § 1; L. 2013, ch. 45, § 7; L. 2014, ch. 120, § 5; July 1.



9-513e Same; change in executive officers or directors; fingerprinting.

9-513e. Same; change in executive officers or directors; fingerprinting. (a) Each licensee under this act shall within 30 days report to the commissioner any change, for whatever reason, in the executive officers or directors, including in its report a statement of the past and current business and professional affiliations of the new executive officers or directors.

(b) The commissioner may require fingerprinting of any new executive officer or director, deemed necessary by the commissioner. Such fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdiction.

(c) The commissioner may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person.

(d) For purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have with the individual states, the commissioner may use a nationwide multi-state licensing system and registry for requesting information from and distributing information to the department of justice or any governmental agency.

(e) Whenever the commissioner requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application. If the applicant is a publicly traded corporation or a subsidiary of a publicly traded corporation, no fingerprint check shall be required.

(f) The provisions of this section shall be part of and supplemental to the Kansas money transmitter act.

History: L. 2014, ch. 120, § 1; July 1.



9-519 Bank holding companies; definitions.

9-519. Bank holding companies; definitions. For the purposes of K.S.A. 9-520 through 9-524, and amendments thereto, and K.S.A. 9-532 through 9-541, and amendments thereto, unless otherwise required by the context:

(a) "Bank" means an insured bank as defined in 12 U.S.C. § 1813(h) except the term shall not include a national bank that: (1) Engages only in credit card operations;

(2) does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(3) does not accept any savings or time deposits of less than $100,000;

(4) maintains only one office that accepts deposits; and

(5) does not engage in the business of making commercial loans.

(b) (1) "Bank holding company" means any company that:

(A) Directly or indirectly owns, controls, or has power to vote 25% or more of any class of the voting shares of a bank or 25% or more of any class of the voting shares of a company that is or becomes a bank holding company by virtue of this act;

(B) controls in any manner the election of a majority of the directors of a bank or of a company that is or becomes a bank holding company by virtue of this act;

(C) the commissioner determines, after notice and opportunity for a hearing, directly or indirectly exercises a controlling influence over the management or policies of the bank or company.

(2) Notwithstanding paragraph (1), no company:

(A) Shall be deemed to be a bank holding company by virtue of the company's ownership or control of shares acquired by the company in connection with such company's underwriting of securities if such shares are held only for such period of time as will permit the sale thereof on a reasonable basis;

(B) formed for the sole purpose of participating in a proxy solicitation shall be deemed to be a bank holding company by virtue of the company's control of voting rights of shares acquired in the course of such solicitation;

(C) shall be deemed to be a bank holding company by virtue of the company's ownership or control of shares acquired in securing or collecting a debt previously contracted in good faith, provided such shares are disposed of within a period of two years from the date on which such shares could have been disposed of by such company; or

(D) owning or controlling voting shares of a bank shall be deemed to be a bank holding company by virtue of the company's ownership or control of shares held in a fiduciary capacity except where such shares are held for the benefit of such company or the company's shareholders.

(c) "Company" means any corporation, limited liability company, trust, partnership, association or similar organization including a bank, but shall not include any corporation the majority of the shares of which are owned by the United States or by any state or include any individual, partnership or qualified family partnership upon the determination by the commissioner that a general or limited partnership qualifies under the definition in 12 U.S.C. § 1841(o)(10).

(d) "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands or any subsidiary or affiliate organized under such laws, which engages in the business of banking.

(e) "Kansas bank" means any bank, as defined by subsection (a), that, in the case of a state chartered bank, is a bank chartered under the authority of the state of Kansas, and in the case of a national banking association, a bank with its charter location in Kansas.

(f) "Kansas bank holding company" means a bank holding company, as defined by subsection (b), with total subsidiary bank deposits in Kansas that exceed the bank holding company's subsidiary bank deposits in any other state.

(g) "Out-of-state bank holding company" means any holding company that is not a Kansas bank holding company as defined in subsection (f).

(h) "Subsidiary" means, with respect to a specified bank holding company:

(1) Any company with more than 5% of the voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, that are directly or indirectly owned or controlled by, or held with power to vote, such bank holding company; or

(2) any company, the election of a majority of the directors of which, is controlled in any manner by such bank holding company.

History: L. 1985, ch. 55, § 2; L. 1991, ch. 45, § 1; L. 1991, ch. 46, § 1; L. 1995, ch. 79, § 1; L. 1996, ch. 175, § 17; L. 2015, ch. 38, § 14; L. 2016, ch. 54, § 1; July 1.



9-520 Same; ownership limitations; exceptions.

9-520. Same; ownership limitations; exceptions. (a) Excluding shares held under the circumstances set out in K.S.A. 9-519(b)(2), and amendments thereto, no bank holding company or any subsidiary thereof shall directly or indirectly acquire ownership or control of, or power to vote, any of the voting shares of any bank which holds Kansas deposits if, after such acquisition, the bank holding company and all subsidiaries would hold or control, in the aggregate, more than 15% of total Kansas deposits.

(b) This section shall not prohibit a bank holding company or any subsidiary thereof from acquiring ownership or control of, or power to vote, any of the voting shares of any bank if the commissioner, in the case of a bank organized under the laws of this state, or the comptroller of the currency, in the case of a national banking association, determines that an emergency exists and that the acquisition is appropriate in order to protect the public interest against the failure or probable failure of the bank.

(c) As used in this section, "Kansas deposits" means all deposits, shares or similar accounts held by banks, savings and loan associations, savings banks and building and loan associations attributable to any office in Kansas where deposits are accepted as determined by the commissioner on the basis of the most recent reports to supervisory authorities which are available at the time of the acquisition.

History: L. 1985, ch. 55, § 3; L. 1990, ch. 54, § 2; L. 1993, ch. 138, § 1; L. 1997, ch. 59, § 3; L. 2015, ch. 38, § 15; July 1.



9-532 Same; authority; fee.

9-532. Same; authority; fee. (a) With prior approval of the commissioner: (1) Any company by virtue of acquisition of ownership or control of, or the power to vote the voting shares of, a bank or another company, may become a bank holding company; (2) any bank holding company may acquire, directly or indirectly, ownership or control of, or power to vote, any of the voting shares of, an interest in or all or substantially all of the assets of a Kansas state chartered bank or of a bank holding company that has an ownership interest in a Kansas state chartered bank.

(b) Request for approval shall be made by filing an application in such form as required by the commissioner, containing the information prescribed by K.S.A. 9-533, and amendments thereto, and by rules and regulations adopted by the commissioner.

(c) Any applicant making application under this section shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1991, ch. 45, § 4; L. 1992, ch. 62, § 2; L. 1993, ch. 158, § 1; L. 1995, ch. 79, § 3; L. 2012, ch. 83, § 1; L. 2015, ch. 38, § 16; July 1.



9-533 Same; application; required information.

9-533. Same; application; required information. An application filed pursuant to K.S.A. 9-532, and amendments thereto, shall provide the following information and include the following documents:

(a) A copy of any application by an applicant seeking approval by a federal agency of the acquisition of the voting shares or assets of a Kansas state chartered bank or of a bank holding company that has an ownership interest in a Kansas state chartered bank and of any supplemental material or amendments filed with the application.

(b) Statements of the financial condition and future prospects, including current and projected capital positions and levels of indebtedness, of the applicant and the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the application filed pursuant to K.S.A. 9-532, and amendments thereto.

(c) Information as to how the applicant proposes to adequately meet the convenience and needs of the community served by the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the application filed pursuant to K.S.A. 9-532, and amendments thereto, and the communities served by other Kansas banks which are subsidiaries of the applicant, in accordance with 12 U.S.C. § 2901 et seq.

(d) Any additional information the commissioner deems necessary.

History: L. 1991, ch. 45, § 5; L. 1995, ch. 79, § 4; L. 2012, ch. 83, § 2; L. 2015, ch. 38, § 17; July 1.



9-534 Same; application; approval; factors.

9-534. Same; application; approval; factors. In determining whether to approve an application filed pursuant to K.S.A. 9-532, and amendments thereto, the commissioner shall consider the following factors:

(a) Whether the subsidiary banks of the applicant are operated in a safe, sound and prudent manner.

(b) Whether the subsidiary banks of the applicant have provided adequate and appropriate services to their communities, including services contemplated by 12 U.S.C. § 2901 et seq.

(c) Whether the applicant proposes to provide adequate and appropriate services, including services contemplated by 12 U.S.C. § 2901 et seq., in the communities served by the Kansas state chartered bank or by the Kansas bank subsidiaries of the bank holding company that has an ownership interest in a Kansas state chartered bank.

(d) Whether the proposed acquisition will result in a Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank that has adequate capital and good earnings prospects.

(e) Whether the financial condition of the applicant or any of the applicant's subsidiary banks would jeopardize the financial stability of the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the application.

(f) Whether the competence, experience and integrity of the managerial resources of the applicant or any proposed management personnel of any Kansas state chartered bank or any Kansas bank subsidiaries of the bank holding company that has an ownership interest in a Kansas state chartered bank indicates that to permit such person to control a bank would not be in the interest of the depositors of a bank or in the interest of the public.

History: L. 1991, ch. 45, § 6; L. 1995, ch. 79, § 5; L. 2012, ch. 83, § 3; L. 2015, ch. 38, § 18; L. 2016, ch. 54, § 2; July 1.



9-535 Same; approval of application; applicant right to appeal.

9-535. Same; approval of application; applicant right to appeal. (a) The commissioner shall approve the application if the commissioner determines that the application favorably meets each and every factor prescribed in K.S.A. 9-534, and amendments thereto, the proposed acquisition is in the interest of the depositors and creditors of the Kansas state chartered bank or bank holding company that has an ownership interest in a Kansas state chartered bank which is the subject of the proposed acquisition and in the public interest generally. Otherwise, the application shall be denied.

(b) If the commissioner denies the application, the applicant shall have the right to a hearing before the state banking board to be conducted in accordance with the Kansas administrative procedure act. The state banking board shall render the board's decision affirming or rescinding the determination of the commissioner. Any action of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1991, ch. 45, § 7; L. 1995, ch. 79, § 6; L. 2010, ch. 17, § 25; L. 2012, ch. 83, § 4; L. 2015, ch. 38, § 19; July 1.



9-536 Same; subject to change of control provisions.

9-536. Same; subject to change of control provisions. An applicant filing an application pursuant to K.S.A. 9-532, and amendments thereto, may be required to the extent applicable to supplement the application with such information as may be required pursuant to K.S.A. 9-1719 et seq., and amendments thereto.

History: L. 1991, ch. 45, § 8; L. 1995, ch. 79, § 7; L. 2015, ch. 38, § 20; July 1.



9-537 Same; review of operations by commissioner; additional information.

9-537. Same; review of operations by commissioner; additional information. The commissioner at any time may review the activities of any bank holding company with a subsidiary bank in Kansas and its subsidiary banks to determine if the proposals of the company as stated in the information provided pursuant to K.S.A. 9-533, and amendments thereto, are being fulfilled. The commissioner may require the company and such banks to furnish such additional information as the commissioner finds necessary to make such determination.

History: L. 1991, ch. 45, § 9; L. 1995, ch. 79, § 8; Sept. 29.



9-540 Foreign bank prohibited from having branch bank in state.

9-540. Foreign bank prohibited from having branch bank in state. No foreign bank shall establish or maintain any branch, agency, office or other place of business in this state.

History: L. 1995, ch. 79, § 11; Apr. 6.



9-541 Acquisition of bank by out-of-state bank holding company; age limitation; exceptions.

9-541. Acquisition of bank by out-of-state bank holding company; age limitation; exceptions. (a) No out-of-state bank holding company or any subsidiary thereof shall directly or indirectly acquire ownership or control of, or power to vote, more than 5% of any class of the voting shares of any Kansas bank unless such Kansas bank has been in existence and actively engaged in business for five or more years.

(b) This section shall not prohibit an out-of-state bank holding company or any subsidiary thereof from acquiring ownership or control of, or power to vote, more than 5% of the voting shares of any Kansas bank which has been organized solely for the purpose of, and does not open for business prior to, facilitating a merger of such Kansas bank with or into a Kansas bank which has been in existence and actively engaged in business for five or more years, or a consolidation of such Kansas bank and one or more Kansas banks which have been in existence and actively engaged in business for five or more years.

(c) This section shall not prohibit an out-of-state bank holding company or any subsidiary thereof from acquiring ownership or control of, or power to vote, more than 5% of any class of the voting shares of any Kansas bank if the commissioner, in the case of a bank organized under the laws of this state, or the comptroller of the currency, in the case of a national banking association, determines that an emergency exists and that the acquisition is appropriate in order to protect the public interest against the failure or probable failure of the Kansas bank.

History: L. 1995, ch. 79, § 12; Apr. 6.



9-542 Citation of code; statutes comprising.

9-542. Citation of code; statutes comprising. Articles 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 and 21 of chapter 9 of the Kansas Statutes Annotated, K.S.A. 74-3004, 74-3005, 74-3006, 75-1304, 75-1305 and 75-1306, and 75-1308, and K.S.A. 2016 Supp. 9-814, 9-815, 9-816, 9-1141, 9-1409, 9-1725, 9-1726, 9-1810, 9-1811, 9-1919, 9-1920, 9-1921 and 9-2019, and amendments thereto, shall constitute and may be cited as the state banking code.

History: L. 2000, ch. 106, § 5; L. 2015, ch. 38, § 21; July 1.






Article 7 BANKING CODE; DEFINITIONS

9-701 Definitions.

9-701. Definitions. Unless otherwise clearly indicated by the context, the following words when used in the state banking code, for the purposes of the state banking code, shall have the meanings respectively ascribed to them in this section:

(a) "Bank" means a state bank incorporated under the laws of Kansas.

(b) "Business of banking" means receiving or accepting money on deposit, and may include the performance of related activities that are not exclusive to banks, including paying drafts or checks, lending money or any other activity authorized by applicable law. "Business of banking" shall not include any activity conducted by a student bank.

(c) "Trust company" means a trust company incorporated under the laws of Kansas and which does not accept deposits.

(d) "Commissioner" means the Kansas state bank commissioner.

(e) "Executive officer" means a person who participates or has authority to participate, other than in the capacity of a director, in major policymaking functions of the bank or trust company, whether or not the officer has an official title, the title designates the officer as an assistant or the officer is serving without salary or other compensation. The chairperson of the board, the president, every vice president, the cashier, the secretary and the treasurer of a company or bank are considered executive officers.

(1) A bank may, by resolution of the board of directors or by the bylaws of the bank or trust company, exempt an officer from participation, other than in the capacity of a director, in major policymaking functions of the bank or trust company if the officer does not actually participate therein.

(2) The commissioner may make the determination that a person is an executive officer if the commissioner determines that the criteria are met despite the existence of a resolution allowed pursuant to this subsection.

(f) "Demand deposit" means a deposit that: (1) (A) Is payable on demand;

(B) is issued with an original maturity or required notice period of less than seven days;

(C) represents funds for which the depository institution does not reserve the right to require at least seven days' written notice of an intended withdrawal; or

(D) represents funds for which the depository institution does reserve the right to require at least seven days' written notice of an intended withdrawal; and

(2) is not also a negotiable order of withdraw account.

(3) "Demand deposit" does not include "time deposits" or "savings deposits" as defined in this section.

(g) "Time deposit," also known as a certificate of deposit, means a deposit that the depositor does not have a right and is not permitted to make withdrawals from within six days after the date of deposit unless the deposit is subject to an early withdrawal penalty of at least seven days' simple interest on amounts withdrawn within the first six days after deposit. A time deposit from which partial early withdrawals are permitted must impose additional early withdrawal penalties for at least seven days' simple interest on amounts withdrawn within six days after each partial withdrawal. If such additional early withdrawal penalties are not contractually imposed, the account ceases to be a time deposit, but may become a savings deposit if the account meets the requirements for a savings deposit.

(h) "Savings deposit" means a deposit or account with respect to which the depositor is not required by the deposit contract, but may at any time, be required by the depository institution to give written notice of an intended withdrawal not less than seven days before such withdrawal is made and that is not payable on a specified date or at the expiration of a specified time after the date of deposit.

(i) "Public moneys" means all moneys coming into the custody of the United States government or any board, commission or agency thereof, and also shall mean all moneys coming into the custody of any officer of any municipal or quasi-municipal or public corporation, the state or any political subdivision thereof, pursuant to any provision of law authorizing any such official to collect or receive the same.

(j) "Municipal corporation" means any city incorporated under the laws of Kansas.

(k) "Quasi-municipal corporation" means any county, township, school district, drainage district, rural water district or any other governmental subdivision in the state of Kansas having authority to receive or hold moneys or funds.

(l) "Certificate of authority" means a certificate signed and sealed by the commissioner evidencing the authority of a bank or trust company to transact a general banking or trust business as provided by law.

(m) "Trust business" means engaging in, or holding out to the public as willing to engage in, the business of acting as a fiduciary for hire, except that no accountant, attorney, credit union, insurance broker, insurance company, investment adviser, real estate broker or sales agent, savings and loan association, savings bank, securities broker or dealer, real estate title insurance company or real estate escrow company shall be deemed to be engaged in a trust company business with respect to fiduciary services customarily performed by those persons or entities for compensation as a traditional incident to their regular business activities.

(n) "Community and economic development entity" means an entity that makes investments or conducts activities that primarily benefit low-income and moderate-income individuals, low-income and moderate-income areas, or other areas targeted by a governmental entity for redevelopment, or would receive consideration as "qualified investments" under the community reinvestment act pub. L. 95-128, title VIII, 91 stat. 1147, 12 U.S.C. § 2901 et seq., and any state tax credit equity fund established pursuant to K.S.A. 74-8904, and amendments thereto.

(o) "Depository institution" means any state bank, national banking association, state savings and loan or federal savings association, without regard to the state where the institution is chartered or the state in which the institution's main office is located.

(p) "Student bank" means any nonprofit program offered by a high school accredited by the state board of education, where deposits are received, checks are paid or money is lent for limited in-school purposes.

History: L. 1947, ch. 102, § 1; L. 1970, ch. 61, § 1; L. 1975, ch. 45, § 1; L. 1976, ch. 54, § 1; L. 1981, ch. 49, § 1; L. 1983, ch. 46, § 1; L. 1987, ch. 54, § 1; L. 1989, ch. 48, § 11; L. 1993, ch. 31, § 1; L. 1994, ch. 202, § 2; L. 1995, ch. 79, § 13; L. 1995, ch. 250, § 1; L. 2015, ch. 38, § 22; L. 2016, ch. 54, § 3; July 1.






Article 8 BANKING CODE; ORGANIZATION

9-801 Incorporation; application; criteria for approval of application.

9-801. Incorporation; application; criteria for approval of application. (a) No bank or trust company shall be organized or incorporated under the laws of this state nor transact either a banking business or a trust business in this state, until the application for such bank's or trust company's incorporation and application for certificate of authority has been submitted to and approved by the state banking board. The form for making any such application shall be prescribed by the state banking board and any application made to the state banking board shall contain such information as the state banking board shall require.

(b) No private bank shall engage in the banking business in this state.

(c) The state banking board shall not accept an application unless:

(1) The bank or trust company is organized by five or more persons who shall also be stockholders of the proposed bank or trust company or parent company of the proposed bank or trust company;

(2) at least five of the organizers are residents of the state of Kansas and at least those five sign and acknowledge the articles of incorporation;

(3) the name selected for a bank is different from that of any other bank: (A) Doing business in the same city or town; and

(B) within a 15-mile radius of the proposed location;

(4) the name selected for the trust company is different or substantially dissimilar from any other trust company doing business in this state; and

(5) the articles of incorporation contain the names and addresses of the bank's or the trust company's stockholders and the amount of common stock subscribed by each. The articles of incorporation may contain such other provisions as are consistent with the general corporation code.

(d) Any bank or trust company may request an exemption from the commissioner from the provisions of subsections (c)(3) and (c)(4).

(e) If the state banking board shall determine any of the following factors unfavorably to the applicants, the application may be denied:

(1) The financial standing, general business experience and character of the organizers and incorporators;

(2) the character, qualifications and experience of the officers of the proposed bank or trust company;

(3) the public need for the proposed bank or trust company in the community wherein it is proposed to locate the same and whether existing banks or trust companies are meeting such need;

(4) the prospects for success of the proposed bank or trust company; and

(5) any other criteria the state banking board may require.

(f) The state banking board shall not make membership in any federal government agency a condition precedent to the granting of the authority to do business.

(g) The state banking board may require fingerprinting of any officer, director, incorporator or any other person of the proposed trust company related to the application deemed necessary by the state banking board. Such fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or other jurisdictions. The state banking board may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the persons associated with the applicant trust company to be issued a charter. Whenever the state banking board requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application.

(h) Any final action of the state banking board approving or disapproving an application shall be subject to review in accordance with the Kansas judicial review act.

(i) If upon the dissolution, insolvency or appointment of a receiver of any bank, trust company, national bank association, savings and loan association, savings bank or credit union, the commissioner is of the opinion that by reason of the loss of services in the community, an emergency exists which may result in serious inconvenience or losses to the depositors or the public interest in the community, the commissioner may accept and approve an application for incorporation and an application for authority to do business from applicants for the organization and establishment of a successor bank or trust company.

History: L. 1947, ch. 102, § 4; L. 1975, ch. 44, § 5; L. 1977, ch. 45, § 1; L. 1985, ch. 56, § 1; L. 1989, ch. 48, § 12; L. 2015, ch. 38, § 23; L. 2016, ch. 54, § 4; July 1.



9-802 Date of existence; transaction of business before authorization.

9-802. Date of existence; transaction of business before authorization. (a) The existence of any bank or trust company as a corporation shall date from the filing of the bank's or trust company's articles of incorporation with the Kansas secretary of state's office from which time such bank or trust company shall have and may exercise the incidental powers conferred by law upon corporations, except that no bank or trust company shall transact any business except the election of officers, the taking and approving of official bonds, the receipts of payment upon stock subscriptions and other business incidental to their organization, until such bank or trust company has secured the approval of the state banking board and the authorization of the commissioner to commence business.

(b) The full amount of the common stock including the surplus and undivided profits as required by the Kansas banking code shall be subscribed before the articles of incorporation are filed with the Kansas secretary of state's office.

History: L. 1947, ch. 102, § 5; L. 1989, ch. 48, § 13; L. 2015, ch. 38, § 24; L. 2016, ch. 54, § 5; July 1.



9-803 Renewal and extension of corporation; lapse in authority or existence.

9-803. Renewal and extension of corporation; lapse in authority or existence. (a) Any bank with articles of incorporation that have lapsed, or hereafter shall lapse, may renew and extend the bank's corporate existence in the manner provided by law and upon payment of the requisite fees.

(b) The acts of any bank or trust company with articles of incorporation that have lapsed or terminated by the expiration of time and such bank's or trust company's corporate existence is renewed and extended are hereby legalized and declared to be valid in the same manner and to the same effect as though the banks and trust companies had been duly authorized at all times since their organization.

History: L. 1947, ch. 102, § 6; L. 2015, ch. 38, § 25; L. 2016, ch. 54, § 6; July 1.



9-804 Certificate of authority; examination; issuance.

9-804. Certificate of authority; examination; issuance. (a) Upon approval of an application to organize a bank or trust company with the state banking board, such board shall cause to be made by and through the commissioner, a careful examination and investigation concerning:

(1) The amount of moneys paid in for capital, surplus and undivided profits, the persons that paid and the amount of capital stock owned in good faith by each stockholder;

(2) whether such bank or trust company has complied with the applicable provisions of law; and

(3) any other criteria the commissioner may require.

(b) When the capital of any bank or trust company shall have been paid in, the president or cashier shall transmit to the commissioner a verified statement showing the names and addresses of all stockholders, the amount of stock each subscribed and the amount paid in by each.

(c) If the commissioner finds, after examination and investigation, that the bank or trust company has been organized as provided by law, has complied with the provisions of law and has secured the preliminary approval of the commissioner, if required by K.S.A. 9-801(i), and amendments thereto, or upon the approval of the state banking board, the commissioner shall issue a certificate showing that such bank or trust company has been organized and capital has been paid in as required by law, and that the bank or trust company is authorized to transact a general banking or trust business as provided by law.

History: L. 1947, ch. 102, § 7; L. 1977, ch. 45, § 2; L. 1989, ch. 48, § 14; L. 2015, ch. 38, § 26; L. 2016, ch. 54, § 7; July 1.



9-806 Failure to engage in business; reapplication required.

9-806. Failure to engage in business; reapplication required. Any newly organized bank or trust company which did not begin business within 120 days after a certificate of authority has been issued to such bank or trust company by the commissioner shall not engage in the banking business or the business of a trust company without again obtaining a certificate of authority from the commissioner.

History: L. 1947, ch. 102, § 9; L. 2015, ch. 38, § 27; July 1.



9-808 Stockholder vote for conversion to state bank; application to commissioner; investigation; capital and name; stock for stock or property; powers continued; assets transferred; same entity; divesture of unauthorized assets and liabilities.

9-808. Stockholder vote for conversion to state bank; application to commissioner; investigation; capital and name; stock for stock or property; powers continued; assets transferred; same entity; divesture of unauthorized assets and liabilities. (a) Any national bank, federal savings association or federal savings bank organized under the laws of the United States and located in this state may become a state bank upon the affirmative vote of not less than 2/3 of the institution's outstanding voting stock. Any national bank, federal savings association or federal savings bank desiring to become a state bank shall apply to the commissioner for permission to convert to a state bank and:

(1) Shall submit a transcript of the minutes of the meeting of the institution's stockholders showing approval of the proposed conversion;

(2) the name selected for the bank shall not be the name of any other bank: (A) Doing business in the same city or town; or

(B) within a 15-mile radius of the location of the converted institution. The name shall be accepted or rejected by the commissioner, although any bank may request exemption from the commissioner from this paragraph; and

(3) provide any other information required in the application form prescribed by the commissioner.

(b) A federal savings association or federal savings bank operating in a mutual form must also convert to a stock form prior to converting to a state bank and shall submit appropriate documentation to the commissioner to show that the appropriate federal regulator has approved such mutual to stock conversion.

(c) Upon receipt of each of the items required by this section the commissioner shall make or cause to be made such investigation as the commissioner deems necessary to determine whether:

(1) All state and federal requirements for a conversion have been satisfied;

(2) the conversion or the financial condition of the bank will not adversely affect the interests of the depositors;

(3) the resulting state bank will have an adequate capital structure in accordance with K.S.A. 9-901a et seq., and amendments thereto; and

(4) the competence, experience or integrity of the proposed management personnel indicates that approving the conversion would be in the interest of the depositors of the bank and in the interest of the public.

(d) If the commissioner determines each of the matters in subsection (c) favorably, the conversion shall be approved and the commissioner shall issue a certificate of authority. Upon issuance of a certificate of authority, the articles of incorporation, duly executed as required by the Kansas corporate code, shall be filed with the Kansas secretary of state's office.

(e) In any conversion authorized by this section, the resulting state bank by operation of law shall continue all trust functions being exercised by the national bank, federal savings association or federal savings bank and shall be substituted for the national bank, federal savings association or federal savings bank and shall have the right to exercise trust or fiduciary powers created by any instrument designating the national bank, federal savings association or federal savings bank even though such instruments are not yet effective.

(f) In any conversion authorized by this section, the resulting state bank shall succeed by operation of law without any conveyance or transfer by the act of the national bank, federal savings association or federal savings bank to all the actual or potential assets, real property, tangible personal property, intangible personal property, rights, franchises and interests, including those in a fiduciary capacity of the national bank, federal savings association or federal savings bank and shall be subject to all of the liabilities of the national bank, federal savings association or federal savings bank.

(g) In any conversion authorized by this section the corporate existence of the national bank, federal savings association or federal savings bank shall be continued in the resulting state bank, and the resulting state bank shall be deemed to be the identical corporate entity as the national bank, federal savings association or federal savings bank.

(h) Within a reasonable time after the effective date of the conversion, the resulting bank shall divest all assets and liabilities that do not conform to state banking laws and rules and regulations. The length of this transition period shall be determined by the commissioner.

History: L. 1947, ch. 102, § 11; L. 1994, ch. 192, § 2; L. 2000, ch. 106, § 2; L. 2015, ch. 38, § 28; L. 2016, ch. 54, § 8; July 1.



9-809 Stockholder vote for conversion to national bank; copy of application to commissioner.

9-809. Stockholder vote for conversion to national bank; copy of application to commissioner. (a) Any state bank may convert to a national bank upon the affirmative vote of not less than 2/3 of the bank's outstanding voting stock.

(b) The state bank shall provide a copy of the application submitted to the comptroller of currency to the commissioner within 10 days after the date the state bank applies for approval to convert to a national banking association from the office of the comptroller of the currency.

(c) The state bank shall provide to the commissioner written notice of approval by the comptroller of currency to convert to a national bank within 10 days of receiving the approval.

(d) Within 15 days following the issuance of a charter certificate to the bank by the comptroller, the bank shall surrender its state certificate of authority or charter and shall certify in writing that notice of the conversion has been given to the Kansas secretary of state's office.

History: L. 1947, ch. 102, § 12; L. 1995, ch. 19, § 1; L. 2015, ch. 38, § 29; L. 2016, ch. 54, § 9; July 1.



9-811 Prohibition against nonbank banks; exceptions.

9-811. Prohibition against nonbank banks; exceptions. No financial institution with deposits insured by the federal deposit insurance corporation shall conduct business in this state unless such institution: (a) Has the legal right to accept deposits that the depositor has the legal right to withdraw on demand and to engage in the business of making commercial loans; or (b) is a national bank which engages only in credit card operations, does not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others, does not accept any savings or time deposits of less than $100,000, maintains only one office that accepts deposits and does not engage in the business of making commercial loans.

History: L. 1985, ch. 84, § 1; L. 1991, ch. 46, § 2; L. 2015, ch. 38, § 30; L. 2016, ch. 54, § 10; July 1.



9-812 Bank change of name; approval required.

9-812. Bank change of name; approval required. (a) No bank or trust company shall change its name until such name change has been submitted to and approved by the commissioner.

(b) The commissioner shall not approve the name selected for the bank if it is the name of any other bank: (1) Doing business in the same city or town; or

(2) within a 15-mile radius of any bank or branch bank.

(c) The commissioner shall not approve the name selected for the trust company if it is the same or substantially similar name of any other trust company doing business in the state of Kansas.

(d) Any bank or trust company may request exemption from the commissioner from subsection (b) or (c).

(e) Upon approval of such name change, the bank or trust company must notify and make the necessary filings as may be required by the Kansas secretary of state's office.

(f) Any bank or trust company authorized to do business pursuant to the state banking code may use a name other than the name approved by the commissioner, provided:

(1) The bank or trust company must notify the commissioner, and the commissioner must approve, any use of a name other than the name approved by the commissioner;

(2) the bank's or trust company's actual name is prominently displayed adjacent to any other name displayed; and

(3) the bank or trust company continues to use the name approved by the commissioner in all legally enforceable documents and memoranda.

History: L. 1986, ch. 53, § 1; L. 2001, ch. 87, § 1; L. 2015, ch. 38, § 31; L. 2016, ch. 54, § 11; July 1.



9-814 Change of place of business; application and approval process.

9-814. Change of place of business; application and approval process. (a) No bank or trust company organized under the laws of this state shall change the bank's or trust company's place of business, from one city or town to another or from one location to another within the same city or town, without prior approval. Any such bank or trust company desiring to change the bank's or trust company's place of business shall file written application with the office of the state bank commissioner in such form and containing such information the commissioner shall require. Notice of the proposed relocation shall be published in a newspaper of general circulation in the county where the main bank or trust company is currently located and in the county to which the bank or trust company proposes to relocate. The notice shall be in the form prescribed by the commissioner and at a minimum shall contain the name and address of the applicant bank or trust company, the address of the proposed new location and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 calendar days after the date of the second publication. The applicant shall provide proof of publication to the commissioner.

(b) The commissioner shall examine and investigate the application. The commissioner shall approve the application if it is found that:

(1) There is a reasonable probability of usefulness and success of the bank or trust company in the proposed location;

(2) the applicant bank's or trust company's financial history and condition is sound; and

(3) the name selected for the bank is different from that of any other bank: (A) Doing business in the same city or town; and

(B) within a 15-mile radius of the proposed location; and

(4) the name selected for a trust company is different or substantially dissimilar from any other trust company doing business in this state.

(c) Any bank or trust company may request an exemption from the commissioner from the provisions of subsection (b)(3) or (b)(4).

(d) If the commissioner denies an application, the applicant shall have the right to a hearing before the state banking board to be conducted in accordance with the Kansas administrative procedure act. Any action of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(e) Upon approval of such place of business change, the bank or trust company must notify and make the necessary filings as may be required by the secretary of state's office.

History: L. 2015, ch. 38, § 9; L. 2016, ch. 54, § 12; July 1.



9-815 Expenses of examination or investigation; payment; disposition of moneys received.

9-815. Expenses of examination or investigation; payment; disposition of moneys received. (a) Any applicant making application under article 8 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto, shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the state banking board, commissioner or other designees in the examination and investigation of the application.

(b) The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner, or designee, in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

(c) Any members of the state banking board who make such an examination or investigation shall be paid the sum of $35 per diem for the time the members actually are engaged in performing duties as members of the state banking board and shall be compensated from such funds all the actual and necessary expenses incurred in the performance of the members' duties.

History: L. 2015, ch. 38, § 10; L. 2016, ch. 54, § 13; July 1.



9-816 Bankers' bank; application for organization.

9-816. Bankers' bank; application for organization. (a) As used in this section, "bankers' bank" means a state bank which is owned exclusively, except to the extent directors' qualifying shares are required by law, by other state banks, federally chartered banks or a one-bank holding company and is organized to engage exclusively in providing services for other state banks or federally chartered banks and the banks' officers, directors and employees.

(b) The state banking board may approve the application for the organization of a state bankers' bank under the provisions of K.S.A. 9-801 et seq., and amendments thereto.

History: L. 2015, ch. 38, § 11; L. 2016, ch. 54, § 14; July 1.






Article 9 BANKING CODE; CAPITAL STOCK AND STRUCTURE

9-901a Capital requirements.

9-901a. Capital requirements. (a) For purposes of this section: (1) "Capital" means the total of the aggregate par value of a bank's or trust company's outstanding shares of capital stock, its surplus and its undivided profits;

(2) "equity capital" means the total of common stock, preferred stock, surplus and undivided profits less intangibles; and

(3) "total assets" means the total of all tangible bank assets as reported on the daily balance sheet of the bank.

(b) (1) For banks organized on or after July 1, 2015, the minimum capital of a bank at the time of organization shall be the greater of $3,000,000 or an amount equal to 8% of the proposed bank's estimated deposits five years after its organization. The capital shall be divided with 60% of the amount as the aggregate par value of outstanding shares of capital stock, 30% as surplus and 10% as undivided profits.

(2) For trust companies organized on or after July 1, 2015, the minimum capital shall at all times be $500,000. The capital shall be divided with 60% of the amount as the aggregate par value of outstanding shares of capital stock, 30% as surplus and 10% as undivided profits.

(3) The state banking board may require that a bank or trust company have capital in excess of the amounts specified in this subsection if the state banking board determines that excess capital is necessary based on the character and qualifications of the proposed board of directors and the nature of the business of the bank or trust company.

(c) The minimum capital of a bank or trust company organized pursuant to K.S.A. 9-801(j), and amendments thereto, shall be determined by the commissioner, provided that the successor bank has obtained deposit insurance from the federal deposit insurance corporation or any successor.

(d) All banks shall maintain a capital ratio of at least 5% of equity capital to total assets at all times.

(e) Any bank that relocates its main office from one city to another pursuant to K.S.A. 2016 Supp. 9-814, and amendments thereto, shall have equity capital equal to the greater of $3,000,000 or 8% of its estimated deposits five years after the relocation.

(1) The commissioner, in the commissioner's discretion, may approve a relocation with a smaller equity capital amount if the bank can show that the circumstances surrounding the relocation warrant consideration of a lesser amount and the safety of depositors would not be impacted by requiring a lesser amount.

(2) If the main office relocation is part of an interchange of the main office with a branch location that has been in operation for at least one year, this equity capital requirement shall not apply.

(f) Any national bank, federal savings association or federal savings bank which converts its charter to a state bank pursuant to K.S.A. 9-808, and amendments thereto, shall have a minimum capital ratio of 5% of equity capital to total assets at the time of its conversion. The capital division requirements of subsection (b) shall not apply.

(g) The commissioner may require that a bank or trust company have capital in excess of the amounts specified in subsections (b) through (d) if the commissioner determines that excess capital is necessary based on the character and qualifications of the proposed board of directors and nature of the business of the bank or trust company.

(h) Any bank that fails to meet the minimum capital ratio of 5% of equity capital to total assets required by this section shall notify the commissioner within three business days. Upon notice, the commissioner may require the bank to submit a written plan for restoring capital approved by the commissioner.

History: L. 1975, ch. 44, § 7; L. 1976, ch. 55, § 1; L. 1986, ch. 55, § 2; L. 1987, ch. 54, § 2; L. 1989, ch. 48, § 15; L. 2015, ch. 38, § 32; L. 2016, ch. 54, § 15; July 1.



9-902 Par value of stock.

9-902. Par value of stock. (a) The common and preferred stock of any bank or trust company hereafter created shall be divided into shares of $1 each, or any whole number multiple thereof. All subscriptions to such stock shall be paid in cash and any bank or trust company may change the par value of its shares to conform with this section.

(b) Any bank or trust company may reduce the number of shares of common stock and replace the shares of common stock with a like amount of shares of preferred stock, as long as the total dollar amount of capital stock is not changed. In lieu of reducing the number of shares of common stock, the bank may reduce the par value of the common stock and issue preferred stock with a par value that is equal to the amount of the reduction in the par value of the common stock. When the preferred stock is retired, the par value of the common shares shall be restored.

(c) The requirements for a capital reduction pursuant to K.S.A. 9-904, and amendments thereto, and the requirements for new issue of preferred stock pursuant to K.S.A. 9-908, and amendments thereto, shall not apply to the circumstance described in this section.

History: L. 1947, ch. 102, § 15; L. 1965, ch. 74, § 1; L. 1969, ch. 60, § 1; L. 1989, ch. 48, § 16; L. 2015, ch. 38, § 33; L. 2016, ch. 54, § 16; July 1.



9-903 Transfer of stock; report to commissioner.

9-903. Transfer of stock; report to commissioner. (a) The shares of stock of any bank or trust company shall be deemed personal property and shall be transferred on the books of the bank or trust company in such manner as the bylaws thereof may direct.

(b) No transfer of stock shall be valid against the issuing bank or trust company so long as the registered owner thereof shall be liable as principal debtor, surety or otherwise to the bank or trust company on a matured, charged off or forgiven obligation. No dividend, interest or profit shall be paid on such stock so long as the registered owner thereof is indebted to the bank or trust company on a matured, charged off or forgiven obligation. All such dividends or profits shall be retained by the bank or trust company and applied to the discharge of any such obligations.

(c) No stock shall be transferred on the books of any bank or trust company when the bank or trust company is in a failing condition, or when its capital stock is impaired, except upon approval of the commissioner.

(d) The president or other chief executive officer of a bank or trust company shall report to the commissioner within 10 days of the transfer of shares of stock on the books of the bank or trust company if there is a transfer of:

(1) Shares of stock that results in the direct or indirect ownership by a stockholder or an affiliated group of stockholders of 10% or more of the outstanding stock of the bank or trust company; or

(2)  additional shares of stock to stockholders or an affiliated group of stockholders who own 10% or more of the outstanding stock of a bank or trust company.

(e) If there is a transfer of shares of stock that results in the direct or indirect ownership by a stockholder or an affiliate group of stockholders of 25% or more of the outstanding stock of the bank or trust company, a change of control shall be filed pursuant to K.S.A. 9-1719 et seq., and amendments thereto.

History: L. 1947, ch. 102, § 16; L. 1975, ch. 44, § 8; L. 1988, ch. 59, § 1; L. 1989, ch. 48, § 17; L. 1996, ch. 175, § 11; L. 2015, ch. 38, § 34; L. 2016, ch. 54, § 17; July 1.

2016 amendments contain no substantive change.



9-904 Reduction of capital stock, when.

9-904. Reduction of capital stock, when. (a) With prior approval of the commissioner, a bank or trust company may reduce the amount of its capital stock account. No such reduction shall be approved unless the commissioner finds that:

(1) The proposed reduction is necessary to provide greater operational flexibility to an adequately capitalized, well-managed institution;

(2) the proposed reduction does not result in or is not in furtherance of a reduction in the institution's capital to an amount below the amount required by K.S.A. 9-901(a), and amendments thereto;

(3) the proposed reduction is not intended to delay, prevent or be in lieu of capital stock impairment or a stockholder's assessment pursuant to K.S.A. 9-906, and amendments thereto;

(4) the proposed reduction poses no significant risk to the financial stability, safety or soundness of the institution;

(5) the bank's or trust company's surplus account will be increased in an amount equal to the amount of the proposed reduction in the capital stock account, unless a waiver is granted by the commissioner; and

(6) a resolution approving the reduction has been adopted by the stockholders representing 2/3 of the voting stock of the bank or trust company.

(b) Upon completion of the reduction, the bank or trust company shall file with the commissioner a list of its stockholders and the amount of stock held by each.

(c) Whenever the capital stock of any bank or trust company shall be reduced as herein provided, every stockholder, owner or holder of any stock certificate shall surrender the same for cancellation and shall be entitled to receive a new certificate for such person's proportion of the new stock. No dividends shall be paid to any such stockholder until the old certificate is surrendered.

History: L. 1947, ch. 102, § 17; L. 1989, ch. 48, § 18; L. 1996, ch. 175, § 12; L. 2001, ch. 87, § 2; L. 2015, ch. 38, § 35; L. 2016, ch. 54, § 18; July 1.



9-905 Increase of capital stock.

9-905. Increase of capital stock. The capital stock of any bank or trust company may be increased. The president and cashier shall forward a verified statement to the commissioner showing the amount of the increase, paid in full, the names and addresses of the subscribers and the amount subscribed by each.

History: L. 1947, ch. 102, § 18; L. 1989, ch. 48, § 19; L. 2015, ch. 38, § 36; July 1.



9-906 Restoration of impaired capital.

9-906. Restoration of impaired capital. (a) Whenever it shall appear that the capital stock of any bank or trust company is impaired, the commissioner shall notify the bank or trust company to restore the capital stock within 90 days of receipt of such notice.

(b) For purposes of this section, "impairment" means that charges or losses to the bank or trust company's capital accounts have been sufficient to eliminate all of the bank or trust company's allowance for loan and lease loss, undivided profits, surplus fund and any other capital reserves and has brought the book amount of the capital stock below the par value of the capital stock.

(c) Within 15 days of receipt of the impairment notice from the commissioner, the board of directors of the bank or trust company shall levy an assessment on the common stockholders sufficient to restore the capital stock.

(d) A bank or trust company may reduce its capital stock to the extent of the impairment, if such reduction is conducted pursuant to the requirements of K.S.A. 9-904, and amendments thereto.

History: L. 1947, ch. 102, § 19; L. 1987, ch. 54, § 3; L. 2015, ch. 38, § 37; L. 2016, ch. 54, § 19; July 1.



9-907 Delinquent stockholders; public or private sale of stock.

9-907. Delinquent stockholders; public or private sale of stock. (a) Whenever any stockholder of a bank or trust company or an assignee of such stockholder, fails to pay any assessment as required by K.S.A. 9-906, and amendments thereto, the directors of the bank or trust company may sell the stock of such delinquent stockholder, or so much of the stock as necessary, to satisfy the assessment and any related incidental expenses within 120 days of the bank or trust company's receipt of impairment notice.

(b) The sale of stock of a delinquent stockholder may be either public or private. The bank or trust company may sell the stock to any person paying the highest price, however, the price shall not be less than the amount due upon the stock, including any incidental expenses. If the stock is sold at private sale and the price offered by any non-stockholder does not exceed the highest bid of any stockholder, then such stock shall be sold to the stockholder. If the stock is sold at a public sale, then notice of the public sale shall be published on the same day for two consecutive weeks, in a newspaper of general circulation in the city or county where the bank or trust company is located.

(c) Any excess moneys realized from the sale of the stock shall be paid to the delinquent stockholder, unless the stockholder is indebted to the bank or trust company. If the stockholder has debt, then the excess may be retained by the bank or trust company as an offset against the debt.

(d) If no purchaser can be found for the stock at the public or private sale, the stock shall be forfeited to the bank or trust company to be disposed of as the board of directors shall determine within six months from the date of the public or private sale. If the stock cannot be disposed of within six months, the bank or trust company may request permission from the commissioner for additional time to dispose of the stock.

History: L. 1947, ch. 102, § 20; L. 1987, ch. 54, § 4; L. 2015, ch. 38, § 38; L. 2016, ch. 54, § 20; July 1.



9-908 Preferred stock.

9-908. Preferred stock. (a) Upon the affirmative vote of 2/3 of the voting shares of the common stock of a bank or trust company, and with the prior approval of the commissioner, a bank or trust company may issue preferred stock of one or more classes. The stockholders shall have a meeting to vote on the issuance of preferred stock. Notice of this meeting shall be given to all stockholders at least five days in advance of the date of the meeting by registered mail.

(b) No preferred stock shall be retired unless the common stock shall be increased in an amount equal to the amount of the preferred stock retired. All preferred stock shall be retired consistent with safety to the depositors.

History: L. 1947, ch. 102, § 21; L. 1975, ch. 44, § 9; L. 1989, ch. 48, § 20; L. 2001, ch. 87, § 3; L. 2015, ch. 38, § 39; July 1.



9-909 Preferred stock; rights and immunities of holders.

9-909. Preferred stock; rights and immunities of holders. The holders of preferred stock shall not be liable for assessments to restore any impairment in the capital stock of a bank or trust company.

No dividends shall be declared or paid on common stock until all cumulative dividends, if any, on the preferred stock shall have been paid. If the bank or trust company is dissolved or placed in liquidation no payments shall be made to the holders of common stock until the holders of the preferred stock are first paid in full for any sums due upon the preferred stock.

History: L. 1947, ch. 102, § 22; L. 1975, ch. 44, § 10; L. 1989, ch. 48, § 21; L. 1993, ch. 14, § 1; L. 2015, ch. 38, § 40; July 1.



9-910 Dividends from capital stock prohibited; how current dividends paid.

9-910. Dividends from capital stock prohibited; how current dividends paid. No dividends shall be paid from the capital stock account of a bank or trust company. The current dividends of any bank or trust company shall be paid from undivided profits after deducting losses. These losses are determined by using generally accepted accounting principles at the time of making the dividend.

History: L. 1947, ch. 102, § 23; L. 1989, ch. 48, § 22; L. 1990, ch. 55, § 1; L. 2015, ch. 38, § 41; July 1.



9-911 Declarations of dividends.

9-911. Declarations of dividends. (a) The directors of any bank or trust company may declare cash dividends only from undivided profits. Before paying this dividend, the directors shall ensure that the surplus fund equals or exceeds the capital stock account. If the surplus fund is less than the capital stock account, the directors shall transfer 25% of the net profits of the bank or trust company, since the last preceding dividend from undivided profits to the surplus fund, except no additional transfers shall be required once the surplus fund equals the capital stock account.

(b) The directors of any bank or trust company may not declare or pay an asset dividend, other than cash dividends allowed pursuant to subsection (a), without prior approval from the commissioner.

History: L. 1947, ch. 102, § 24; L. 1989, ch. 48, § 23; L. 2015, ch. 38, § 42; July 1.



9-912 Surplus account; stock dividends from reduction.

9-912. Surplus account; stock dividends from reduction. (a) Any losses sustained by a bank or trust company in excess of its undivided profits may be charged to its surplus fund.

(b) Any bank or trust company, after receiving approval from the commissioner, may declare a stock dividend from its surplus fund, but no dividend shall reduce the surplus fund to an amount less than 30% of the resulting total capital.

(c) Any bank or trust company may reduce its surplus account with permission of the commissioner.

History: L. 1947, ch. 102, § 25; L. 1975, ch. 44, § 11; L. 1989, ch. 48, § 24; L. 2001, ch. 87, § 4; L. 2015, ch. 38, § 43; July 1.






Article 11 BANKING CODE; POWERS

9-1101 General powers.

9-1101. General powers. (a) Any bank hereby is authorized to exercise by its board of directors or duly authorized officers or agents, subject to law, the following powers:

(1) To receive and to pay interest on deposits. The commissioner, with approval of the state banking board, may by rules and regulations fix maximum rates of interest to be paid on deposit accounts other than accounts for public moneys;

(2) to buy, sell, discount or negotiate domestic currency, gold, silver, foreign currency, bullion, commercial paper, bills of exchange, notes and bonds. Foreign currency shall not be bought, sold, discounted or negotiated for investment purposes;

(3) to make all types of loans, subject to the loan limitations contained in the state banking code;

(4) (A) to buy and sell:

(i) Bonds, securities or other evidences of indebtedness, including temporary notes, of the United States of America;

(ii) bonds, securities or other evidences of indebtedness, including temporary notes, fully guaranteed, directly or indirectly, by the United States of America; or

(iii) general obligation bonds of any state of the United States of America or any municipality or quasi-municipality thereof.

(B) No bank shall invest in bonds, securities or other evidences of indebtedness if:

(i) The direct and overlapping indebtedness of such municipality or quasi-municipality is in excess of 10% of its assessed valuation, excluding therefrom all valuations on intangibles and homestead exemption valuation; or

(ii) any bond, security, or evidence of indebtedness of any such municipality or quasi-municipality that has been in default in the payment of principal or interest within 10 years prior to the time that any bank acquires any such bonds, security or evidence of indebtedness;

(5) to buy and sell investment securities which are evidences of indebtedness limited to buying and selling without recourse marketable obligations evidencing indebtedness of any state or federal agency, including revenue bonds issued pursuant to K.S.A. 76-6a15, and amendments thereto, or the state armory board in the form of bonds, notes or debentures or both. The total amount of such investment securities of any one obligor or maker held by such bank shall at no time exceed 25% of the capital stock, surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies of such bank, except that this limit shall not apply to obligations of the United States government or any agency thereof;

(6) to buy and sell investment securities which are evidences of indebtedness limited to buying and selling without recourse marketable obligations evidencing indebtedness of any person, copartnership, association or corporation. The total amount of such investment securities of any one obligor or maker held by such bank shall at no time exceed 25% of the capital stock surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies of such bank;

(7) to subscribe to, buy, hold and sell stock of:

(A) The federal national mortgage association in accordance with the national housing act;

(B) the federal home loan mortgage corporation in accordance with the federal home loan mortgage corporation act;

(C) the federal agricultural mortgage corporation, provided no bank's investment in such corporation shall exceed 5% of the bank's capital stock, surplus and undivided profits; and

(D) a federal home loan bank. Any bank may also become a member of a federal home loan bank;

(8) to subscribe to, buy and own stock in one or more small business investment companies in Kansas as otherwise authorized by federal law, except that in no event shall any bank acquire shares in any small business investment company if, upon the acquisition, the aggregate amount of shares in small business investment companies then held by the bank would exceed 5% of the bank's capital and surplus;

(9) to subscribe to, buy and own stock in any agricultural credit corporation or livestock loan company, or its affiliate, organized pursuant to the provisions of the laws of the United States providing for the information and operation of agricultural credit corporations and livestock loan companies, in an amount not exceeding either the undivided profits or 10% of the capital stock and surplus and undivided profits from such bank, whichever is greater;

(10) to buy, hold and sell any type of investment securities not enumerated in this section with approval of the commissioner and upon such conditions and under such regulations as are prescribed by the state banking board;

(11) to act as escrow agent;

(12) to subscribe to, acquire, hold and dispose of stock of a corporation the purpose of which is to acquire, hold and dispose of loans secured by real estate mortgages, and to acquire, hold and dispose of the debentures and capital notes of such corporation. No bank's investment in such stock, debentures and capital notes shall exceed 2% of its capital stock, surplus and undivided profits;

(13) to purchase and sell securities and stock without recourse solely upon the order, and for the account, of customers;

(14) to subscribe to, acquire, hold and dispose of any class of stock, debentures and capital notes of MABSCO agricultural services, inc. or any similar corporation the purpose of which is to acquire, hold and dispose of agricultural loans originated by Kansas banks. No bank's investment in such stock, debentures and capital notes shall exceed 2% of its capital stock, surplus and undivided profits;

(15) to engage in financial future contracts on United States government and agency securities subject to such rules and regulations as the commissioner may prescribe pursuant to K.S.A. 9-1713, and amendments thereto, to promote safe and sound banking practices;

(16) to subscribe to, buy and own stock in a bankers' bank organized under the laws of the United States, this state or any other state, or a one bank holding company which owns or controls such a bankers' bank, except no bank's investment in such stock shall exceed 10% of its capital stock, surplus and undivided profits;

(17) to buy, hold and sell shares of an open-end investment company in a manner consistent with the parameters outlined by the office of the comptroller of the currency in banking circular 220, as such circular was issued on November 21, 1986;

(18) subject to the prior approval of the commissioner and subject to such rules and regulations as are adopted by the commissioner pursuant to K.S.A. 9-1713, and amendments thereto, to promote safe and sound banking practices, a bank may establish a subsidiary which engages in the following securities activities:

(A) Selling or distributing stocks, bonds, debentures, notes, mutual funds and other securities;

(B) issuing and underwriting municipal bonds;

(C) organizing, sponsoring and operating mutual funds; or

(D) acting as a securities broker-dealer;

(19) to subscribe to, buy and own stock in an insurance company incorporated prior to 1910, under the laws of Kansas, with corporate headquarters in this state, which only provides insurance to financial institutions. The investment in such stock shall not exceed 2% of the bank's capital stock, surplus and undivided profits;

(20) to purchase and hold an interest in life insurance policies and, to the extent applicable, to purchase and hold an annuity in a manner consistent with the parameters outlined in the interagency statement of the purchase and risk management of life insurance, issued by the office of the comptroller of the currency, the board of governors of the federal reserve system, the federal deposit insurance corporation and the office of the thrift supervision on December 7, 2004; and set out in the respective agencies' issuances, including the federal deposit insurance corporation financial institution letter 127-2004, effective December 7, 2004, subject to the following limitations:

(A) The cash surrender value of any life insurance policy or policies underwritten by any one life insurance company shall not at any time exceed 15% of the total of the bank's capital stock, surplus, undivided profits, 100% of the allowance for loan and lease losses, capital notes and debentures and reserve for contingencies, unless the bank has obtained the prior approval of the commissioner;

(B) the cash surrender value of life insurance policies, in the aggregate from all companies, cannot at any time exceed 25% of the total of the bank's capital stock, surplus, undivided profits, 100% of the allowance for loan and lease losses, capital notes and debentures and reserve for contingencies, unless the bank has obtained the prior approval of the state bank commissioner;

(C) the limitations set forth in subparagraphs (A) and (B) shall not apply to any life insurance policy in place prior to July 1, 1993; and

(D) for the purposes of subsections (a)(20)(A) and (a)(20)(B), intangibles, such as goodwill, shall not be included in the calculation of capital;

(21) act as an agent and receive deposits, renew time deposits, close loans, service loans and receive payments on loans and other obligations for any company which is a subsidiary, as defined in K.S.A. 9-519, and amendments thereto, of the bank holding company which owns the bank. Nothing in this subsection shall authorize a bank to conduct activities as an agent which the bank or the subsidiary would be prohibited from conducting as a principal under any applicable federal or state law. Any bank which enters or terminates any agreement pursuant to this subsection shall within 30 days of the effective date of the agreement or termination provide written notification to the commissioner which details all parties involved and services to be performed or terminated;

(22) to make loans to the bank's stockholders or the bank's controlling holding company stockholders on the security of the shares of the bank or the bank's controlling bank holding company, but loans on the security of the shares of the bank may occur only if the bank would have extended credit to such stockholder on exactly the same terms without the bank shares pledged as collateral;

(23) to make investments in and loans to community and economic development entities as defined in K.S.A. 9-701, and amendments thereto, subject to the limitations prescribed by community reinvestment act pub. l. 95-128, title VIII, 91 Stat. 1147, 12 U.S.C. § 2901 et seq.;

(24) to participate in a school savings deposit program authorized under K.S.A. 9-1138, and amendments thereto;

(25) with prior approval of the commissioner, to control or hold an interest in a financial subsidiary.

(A) The financial subsidiary may engage in one or more of the following activities:

(i) Lending, exchanging, transferring, investing for others or safeguarding money or securities;

(ii) acting as agent or broker for purposes of insuring, guaranteeing or indemnifying against loss, harm, damage, illness, disability, death or providing annuities as agent or broker subject to the requirements of chapter 40 of the Kansas Statutes Annotated, and amendments thereto;

(iii) issuing or selling instruments representing interests in pools or assets permissible for a bank to hold directly;

(iv) operating a travel agency; and

(v) activities that are financial in nature as determined by the commissioner.

(B) Such activities do not include:

(i) Insuring, guaranteeing or indemnifying against loss, harm, damage, illness, disability, death or providing or issuing annuities the income of which is subject to tax treatment under 26 U.S.C. § 72;

(ii) real estate development or real estate investment, except as otherwise expressly authorized by Kansas law; or

(iii) any activity permitted for financial holding companies under 12 U.S.C. § 1843(k)(4)(H) and (I).

(C) As used in subsection (a)(25), "control" means:

(i) Directly or indirectly owning, controlling or having power to vote 25% or more of any class of the voting shares of a financial subsidiary;

(ii) controlling in any manner the election of a majority of the directors or trustees of the financial subsidiary; or

(iii) otherwise directly or indirectly exercising a controlling influence over the management or policies of the financial subsidiary, as determined by the commissioner;

(26) to maintain and operate a postal substation on banking premises, in accordance with the rules and regulations of the United States postal service. The bank may advertise the services of the substation for the purpose of attracting customers to the bank and receive income therefrom. The bank shall keep the books and records of the substation separate from the records of other banking operations;

(27) with prior approval of the commissioner, to invest in foreign bonds an amount not to exceed 1% of the bank's capital or surplus as long as such bonds comply with the form and definition of investment securities;

(28) to act as an agent for any credit life, health and accident insurance, sometimes referred to as credit life and disability insurance, and mortgage life and disability insurance in connection with extensions of credit and only as a source of protection for such extension of credit;

(29) to act as agent for any fire, life or other insurance company authorized to do business in this state at any approved office of the bank which is located in any place the population does not exceed 5,000 inhabitants. Such insurance may be sold to existing and potential customers of the bank regardless of the geographic location of the customers;

(30) to become a stockholder and member of the federal reserve bank of the federal reserve district where such bank is located;

(31) with prior approval of the commissioner, to acquire the stock of, or establish and operate a subsidiary to acquire the stock of, another insured depository institution or the holding company of the insured depository institution provided such acquisition is incidental to a reorganization otherwise authorized by the law of this state and which occurs nearly simultaneously with such acquisition;

(32) with prior approval of the commissioner, to establish and operate a subsidiary for the purpose of owning, holding and managing all or part of the bank's securities portfolio provided the parent bank owns 100% of the stock of the subsidiary and the subsidiary shall not own, hold or manage securities for any party other than the parent bank. The subsidiary shall be subject to:

(A) All banking laws and rules and regulations applicable to the parent bank unless otherwise provided;

(B) consolidation with the parent bank of pertinent book figures for the purpose of applying all applicable statutory limitations including, but not limited to, capital requirements, owning and holding real estate and legal lending limitations;

(C) examination and supervision by the commissioner, the cost and responsibility of which will be attributable to the parent bank; and

(D) any additional terms or conditions required by the commissioner to address any legal or safety and soundness concerns;

(33) with prior approval of the commissioner, to establish or acquire operating subsidiaries for the purpose of engaging in any activity which is part or incidental to the business of banking as long as the parent bank owns at least 50% of the stock of the subsidiary. The subsidiary shall be subject to:

(A) All banking laws and regulations applicable to the parent bank unless otherwise provided;

(B) consolidation with the parent bank of pertinent book figures for the purpose of applying all applicable statutory limitations including, but not limited to, capital requirements, owning and holding real estate and legal lending limitations;

(C) examination and supervision by the commissioner the cost and responsibility of which will be attributable to the parent bank; and

(D) any additional terms or conditions required by the commissioner to address any legal or safety and soundness concerns;

(34) to invest in, without limitation, obligations of or obligations which are insured as to principal and interest by or evidences of indebtedness that are fully collateralized by obligations of the federal home loan banks, the federal national mortgage association, the government national mortgage association, the federal home loan mortgage corporation, the student loan marketing association and the federal farm credit banks; and

(35) any bank or trust company may invest in bonds or notes secured by mortgages which in turn are insured or upon which there is a commitment to insure by the federal housing administration, or any successor thereto, in debentures issued by the federal housing administration or any successor, and in obligations of national mortgage associations.

(b) Any bank hereby is authorized to exercise by the bank's board of directors or duly authorized officers or agents, subject to approval by the commissioner, any incidental power necessary to carry on the business of banking.

History: L. 1947, ch. 102, § 30; L. 1949, ch. 110, § 1; L. 1955, ch. 64, § 1; L. 1957, ch. 70, § 1; L. 1957, ch. 71, § 1; L. 1959, ch. 58, § 1; L. 1961, ch. 63, § 1; L. 1965, ch. 75, § 1; L. 1967, ch. 69, § 1; L. 1969, ch. 61, § 1; L. 1971, ch. 32, § 1; L. 1973, ch. 44, § 1; L. 1973, ch. 45, § 1; L. 1975, ch. 44, § 12; L. 1982, ch. 50, § 1; L. 1983, ch. 46, § 2; L. 1984, ch. 49, § 1; L. 1984, ch. 48, § 4; L. 1985, ch. 56, § 2; L. 1985, ch. 57, § 1; L. 1986, ch. 332, § 9; L. 1987, ch. 54, § 5; L. 1988, ch. 59, § 2; L. 1988, ch. 60, § 1; L. 1988, ch. 61, § 1; L. 1988, ch. 62, § 1; L. 1991, ch. 47, § 2; L. 1993, ch. 31, § 2; L. 1994, ch. 202, § 1; L. 1995, ch. 19, § 4; L. 1995, ch. 250, § 2; L. 1997, ch. 180, § 10; L. 2001, ch. 87, § 5; L. 2003, ch. 57, § 1; L. 2004, ch. 8, § 1; L. 2010, ch. 29, § 1; L. 2015, ch. 38, § 44; L. 2016, ch. 54, § 21; July 1.



9-1101a Issuance of capital notes or debentures, when; limitations.

9-1101a. Issuance of capital notes or debentures, when; limitations. Upon approval of the stockholders owning 2/3 of the voting stock of the bank, the bank may issue convertible or nonconvertible capital notes or debentures in such amounts and under such terms and conditions as shall be approved by the commissioner, except that the principal amount of capital notes or debentures outstanding at any time shall not exceed an amount equal to 100% of the bank's paid-in capital stock plus 50% of the amount of its unimpaired surplus fund. Capital notes or debentures which are by their terms expressly subordinated to the prior payment in full of all deposit liabilities of the bank shall be considered as part of the unimpaired capital funds of the bank for purpose of the computation of the bank's loan limit.

History: L. 1965, ch. 83, § 1; L. 2001, ch. 87, § 6; L. 2015, ch. 38, § 45; July 1.



9-1102 Holding of real estate; limitations.

9-1102. Holding of real estate; limitations. (a) Any bank or trust company may own, purchase, lease, hold, encumber or convey real property, including any building or buildings necessary for the bank's or trust company's accommodation in the transaction of its business. Real property shall be disposed of or charged off the bank's or trust company's books not later than seven years after the real property's intended use for bank or trust purposes ends. Before the end of the holding period, a bank or trust company may request authorization from the commissioner to hold the real property for an additional year. No bank or trust company shall be granted more than three requests for additional time to hold any one parcel of real property.

(b) Any bank or trust company may own, purchase, lease, hold, encumber or convey certain personal property necessary for the bank's or trust company's accommodation in the transaction of such bank's or trust company's business.

(c) Any bank may own all or part of the stock in a single trust company or safe deposit company organized under the laws of the state of Kansas.

(d) Any bank may own all of the stock in a corporation or limited liability company organized under the laws of the state of Kansas, owning real estate, all or a part of which is occupied or to be occupied by the bank or trust company.

(e) A bank's or trust company's total investment or ownership at all times in any one or more of the following shall not exceed 50% of the total of capital stock, surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies. For purposes of this subsection, intangibles, such as goodwill, shall not be included in the calculation of capital. Any such excess shall be removed from the bank's or trust company's books unless approval is granted by the commissioner:

(1) The book value of real estate plus all encumbrances thereon;

(2) the book value of furniture and fixtures;

(3) the book value of stock in a safe deposit company;

(4) the book value of stock in a trust company; or

(5) the book value of stock in a corporation organized under the laws of this state owning real estate occupied by the bank or trust company and advances to such corporation acquired or made after July 1, 1973, except that any real estate not necessary for the accommodation of the bank's or trust company's business shall be disposed of or charged off its books according to subsection (a).

(f) Any bank or trust company may acquire or purchase real estate in satisfaction of any debts due such bank or trust company, and may purchase real estate at judicial sales, subject to the following:

(1) No bank or trust company shall bid at any judicial sale a larger amount than is necessary to protect its debts and costs.

(2) No real estate or interest in oil and gas leasehold acquired in the satisfaction of debts or upon judicial sales shall be carried as a book asset of the bank or trust company for more than 10 years.

(3) At the termination of the 10 years such real estate shall be charged off. The commissioner may grant an extension not to exceed four years, if in the commissioner's judgment, carrying the real estate as an asset for such extended period will be to the advantage of the bank or trust company. Any such extensions issued shall be reviewed by the commissioner on an annual basis.

(g) No bank or trust company may buy and sell real estate as a business.

(h) A bank may hold or sell any personal property coming into ownership of the bank in the collection of debts. All such property, except legal investments, shall be sold within one year of acquisition, provided a commercially reasonable sale can occur. If a commercially reasonable sale cannot occur within one year, the commissioner may authorize a bank to carry such property as a book asset for a longer period. The bank shall not carry such property as a nonbook asset.

(i) The time periods for holding real estate or other property shall begin when:

(1) The bank has received title or deed to the property;

(2) the property is in a redemption period following the bank's purchase at a judicial sale; or

(3) the bank has actual control of the property.

(j) With prior notification to the commissioner, any bank may operate a wholly owned subsidiary corporation or limited liability company which holds and manages property acquired through debt previously contracted. The subsidiary shall be subject to:

(1) All banking laws and rules and regulations applicable to the parent bank unless otherwise provided;

(2) consolidation with the parent bank of pertinent book figures for the purpose of applying all applicable statutory limitations including, but not limited to, capital requirements, owning and holding real estate and legal lending limitations;

(3) examination and supervision by the commissioner, the cost and responsibility of which will be attributable to the parent bank; and

(4) any additional terms or conditions required by the commissioner to address any legal or safety and soundness concerns.

(k) (1) With prior approval of the commissioner, any bank may exchange such bank's participation interest in real estate acquired or purchased in satisfaction of any debts previously contracted for an interest in a corporation or limited liability company which will manage, market and dispose of the real property. Prior to the exchange, the bank's directors must:

(A) Find and document that the exchange is in the best interest of the bank and would improve the ability of the bank to recover, or otherwise limit, the bank's loss on real estate acquired through debts previously contracted;

(B) certify that the bank's loss exposure is limited, as a legal and accounting matter, and that the bank does not have open-ended liability for the obligations of the corporation or limited liability company;

(C) certify that the corporation or limited liability company agrees to be subject to the supervision and examination by the commissioner; and

(D) ensure that the corporation or limited liability company complies with this section and K.A.R. 17-11-17, including obtaining a current appraisal of the real estate.

(2) A bank may not further exchange the bank's interest in the corporation or limited liability company for an interest in any other real or personal property.

History: L. 1947, ch. 102, § 31; L. 1971, ch. 32, § 2; L. 1973, ch. 45, § 2; L. 1975, ch. 44, § 13; L. 1977, ch. 46, § 1; L. 1986, ch. 56, § 1; L. 1987, ch. 54, § 6; L. 1988, ch. 61, § 2; L. 1989, ch. 48, § 25; L. 1990, ch. 56, § 1; L. 1994, ch. 78, § 1; L. 2000, ch. 45, § 1; L. 2015, ch. 38, § 46; L. 2016, ch. 54, § 22; July 1.



9-1104 Limitation on loans and borrowing; determination of limits; compliance with section; definitions.

9-1104. Limitation on loans and borrowing; determination of limits; compliance with section; definitions. (a) Definitions. As used in this section:

(1) "Borrower" means an individual, sole proprietorship, partnership, joint venture, association, trust, estate, business trust, corporation, limited liability company, not-for-profit corporation, state government of the United States or a United States government unit or agency, instrumentality or political subdivision thereof or any similar entity or organization.

(2) "Capital" means the total of capital stock, surplus, undivided profits, 100% of the allowance for loan and lease loss, capital notes and debentures and reserve for contingencies. Intangibles, such as goodwill, shall not be included in the definition of capital when determining lending limits.

(3) "Loan" means:

(A) A bank's direct or indirect advance of funds to or on behalf of a borrower based on an obligation of the borrower to repay the funds;

(B) a contractual commitment to advance funds;

(C) an overdraft;

(D) loans that have been charged off the bank's books in whole or in part, unless the loan is unenforceable by reason of:

(i) Discharge in bankruptcy;

(ii) expiration of the statute of limitations;

(iii) judicial decision; or

(iv) the bank's forgiveness of the debt;

(E) any credit exposure to a borrower arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction or securities borrowing transaction between a bank and that borrower.

(4) "Derivative transaction" means any transaction that is a contract, agreement, swap, warrant, note or option that is based in whole, or in part, on the value of any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices or other assets.

(b) General lending limit rule. Subject to the provisions in subsections (d), (e) and (f), loans to one borrower, including any bank officer or employee, shall not exceed 25% of a bank's capital.

(c) Calculation of the lending limit. (1) The bank's lending limit shall be calculated on the date the loan or written commitment is made. The renewal or refinancing of a loan shall not constitute a new lending limit calculation date unless new funds are advanced.

(2) If the bank's lending limit increases subsequent to the origination date, a bank may use the current lending limit to determine compliance when advancing funds. An advance of funds includes the lending of money or the repurchase of any portion of a participation.

(3) If the bank's lending limit decreases subsequent to the origination date, a bank is not prohibited from advancing on a prior commitment that was legal on the date the commitment was made.

(d) Exemptions. (1) Overnight federal funds.

(2) That portion of a loan which is continuously secured on a dollar for dollar basis by any of the following will be exempt from any lending limit:

(A) A guaranty, commitment or agreement to take over or to purchase, made by any federal reserve bank or by any department, bureau, board, commission, agency or establishment of the United States of America, including any corporation wholly owned, directly or indirectly by the United States;

(B) a perfected interest in a time deposit account in the lending bank. In the case of a time deposit which may be withdrawn in whole or in part prior to maturity, the bank shall establish written internal procedures to prevent the release of the deposit;

(C) a bonded warehouse receipt issued to the borrower by some other person;

(D) treasury bills, certificates of indebtedness or bonds or notes of, or fully guaranteed by, the United States of America or instrumentalities or agencies thereof;

(E) general obligation bonds or notes of the state of Kansas or any other state in the United States of America;

(F) general obligation bonds or notes of any Kansas municipality or quasi-municipality; or

(G) a perfected interest in a repurchase agreement of United States government securities with the lending bank.

(e) Special rules. (1) The total liability of any borrower may exceed the general 25% limit by up to an additional 10% of the bank's capital. To qualify for this expanded limit:

(A) The bank shall have as collateral a recorded first lien or liens on real estate securing a portion of the borrower's total liability equal to at least the amount by which the total liability exceeds the 25% limit;

(B) the appraised value of the real estate shall equal at least twice the amount by which the borrower's total liability exceeds the 25% limit; and

(C) a portion of the borrower's total liability, equal to at least the amount by which the total liability exceeds the 25% limit, shall amortize within 20 years by regularly scheduled installment payments.

(2) That portion of any loan endorsed or guaranteed by a borrower will not be added to that borrower's liability until the endorsed or guaranteed loan is past due 10 days.

(3) If the total liability of any shareholder owning 25% or more of any class of voting shares, officers or directors will exceed $50,000, prior approval from the bank's board of directors shall be noted in the minutes.

(4) To the extent time deposits are insured by the federal deposit insurance corporation, such deposits purchased by a bank from another financial institution shall not be considered a loan to that financial institution and shall not be subject to the bank's lending limit.

(5) Third-party paper purchased by the bank will not be considered a loan to the seller unless and until the bank has the right under the agreement to require the seller to repurchase the paper.

(f) Combination rules.

(1) General rule. Loans to one borrower will be attributed to another borrower and the borrowers' total liability will be combined:

(A) When proceeds of a loan are to be used for the direct benefit of the other borrower, to the extent of the proceeds so used; or

(B) when a common enterprise is deemed to exist between the borrowers.

(2) Direct benefit. The proceeds of a loan to a borrower will be deemed to be used for the direct benefit of another person and will be attributed to the other person when the proceeds, or assets purchased with the proceeds, are transferred to another person, other than in a bona fide arm's length transaction where the proceeds are used to acquire property, goods or services.

(3) Common enterprise. A common enterprise will be deemed to exist and loans to separate borrowers will be aggregated:

(A) When the expected source of repayment for each loan or extension of credit is the same for each borrower and neither borrower has another source of income from which the loan, together with the borrower's other obligations, may be fully repaid;

(B) when both of the following circumstances are present:

(i) Loans are made to borrowers that are related directly or indirectly through common control, including where one borrower is directly or indirectly controlled by another borrower. Common control means to own, control or have the power to vote 25% or more of any class of voting securities or voting interests or to control, in any manner, the election of a majority of the directors or to have the power to exercise a controlling influence over the management or policies of another person; and

(ii) substantial financial interdependence exists between or among the borrowers. Substantial financial interdependence is deemed to exist when 50% or more of one borrower's gross receipts or gross expenditures, on an annual basis, are derived from transactions with the other borrower. Gross receipts and expenditures include gross revenues, expenses, intercompany loans, dividends, capital contributions and similar receipts or payments; or

(C) when separate persons borrow from a bank to acquire a business enterprise of which those borrowers will own more than 50% of the voting securities or voting interests, in which case a common enterprise is deemed to exist between the borrowers for purposes of combining the acquisition loan.

(D) An employer will not be treated as a source of repayment for purposes of determining a common enterprise because of wages and salaries paid to an employee.

(4) Special rules for loans to a corporate group. (A) Loans by a bank to a borrower and the borrower's subsidiaries shall not, in the aggregate, exceed 50% of the bank's capital. At no time shall loans to any one borrower or to any one subsidiary exceed the general lending limit of 25%, except as allowed by other provisions of this section. For purposes of this paragraph, a corporation or a limited liability company is a subsidiary of a borrower if the borrower owns or beneficially owns directly or indirectly more than 50% of the voting securities or voting interests of the corporation or company.

(B) Loans to a borrower and a borrower's subsidiaries that do not meet the test contained in subsection (f)(4)(A) will not be combined unless either the direct benefit or the common enterprise test is met.

(5) Special rules for loans to partnerships, joint ventures and associations. (A) As used in this paragraph, the term "partnership" shall include a partnership, joint venture or association. The term partner shall include a partner in a partnership or a member in a joint venture or association.

(B) General partner. Loans to a partnership are considered to be loans to a partner if, by the terms of the partnership agreement, that partner is held generally liable for debts or actions of the partnership.

(C) Limited partner. If the liability of a partner is limited by the terms of the partnership agreement, the amount of the partnership debt attributable to the partner is in direct proportion to that partner's limited partnership liability.

(D) Notwithstanding the provisions of subsections (f)(5)(B) and (f)(5)(C), if by the terms of the loan agreement the liability of any partner is different than delineated in the partnership agreement, for the purpose of attributing debt to the partner, the loan agreement shall control.

(E) Loans to a partner are not attributed to the partnership unless either the direct benefit or the common enterprise test is met.

(F) Loans to one partner are not attributed to other partners unless either the direct benefit or common enterprise test is met.

(G) When a loan is made to a partner to purchase an interest in a partnership, both the direct benefit and common enterprise tests are deemed to be met, and the loan is attributed to the partnership.

(6) Notwithstanding the provisions of this subsection, the commissioner may determine, based upon an evaluation of the facts and circumstances of a particular transaction, that a loan to one borrower may be attributed to another borrower.

(g) The commissioner may order a bank to correct any loan not in compliance with this section within 60 days. A violation of this section shall be deemed corrected if that portion of the borrower's liability which created the violation could be legally advanced under current lending limits.

History: L. 1947, ch. 102, § 33; L. 1949, ch. 110, § 2; L. 1951, ch. 120, § 1; L. 1975, ch. 44, § 14; L. 1976, ch. 56, § 1; L. 1982, ch. 51, § 1; L. 1983, ch. 47, § 1; L. 1986, ch. 56, § 2; L. 1989, ch. 49, § 1; L. 1990, ch. 57, § 1; L. 1994, ch. 50, § 1; L. 1995, ch. 34, § 1; L. 1996, ch. 171, § 1; L. 1997, ch. 180, § 11; L. 2012, ch. 94, § 1; L. 2015, ch. 38, § 47; L. 2016, ch. 54, § 23; July 1.



9-1107 Temporary borrowing by bank; limitation; exceptions.

9-1107. Temporary borrowing by bank; limitation; exceptions. (a) Any bank may borrow an amount not to exceed 100% of the bank's capital stock and surplus for temporary purposes. The commissioner may authorize borrowing in excess of such limitation.

(b) Any bank may borrow without limitation upon legal investment securities and rediscount and endorse in good faith any of the bank's negotiable notes without limitation.

(c) Any bank may borrow without limitation for purposes of investing in bonds issued pursuant to K.S.A. 12-5219 et seq., and amendments thereto.

History: L. 1947, ch. 102, § 36; L. 1975, ch. 44, § 15; L. 1981, ch. 51, § 1; L. 2015, ch. 38, § 48; July 1.



9-1111 Branch banking; remote service units.

9-1111. Branch banking; remote service units. The general business of every bank shall be transacted at the place of business specified in the bank's certificate of authority and at one or more branch banks established and operated as provided in this section. It shall be unlawful for any bank to establish and operate any branch bank or relocate an existing branch bank except as hereinafter provided. Notwithstanding the provisions of this section, any location at which a depository institution, as defined by K.S.A. 9-701, and amendments thereto, receives deposits, renews time deposits, closes loans, services loans or receives payments on loans or other obligations, as agent, for a bank pursuant to K.S.A. 9-1101(a)(25), and amendments thereto, or other applicable state or federal law, or is authorized to open accounts or receive deposits under K.S.A. 9-1101(a)(28), and amendments thereto, shall not be deemed to be a branch bank:

(a) For the purposes of this section, the term "branch bank" means any office, agency or other place of business located within this state, other than the place of business specified in the bank's certificate of authority, at which deposits are received, checks paid, money lent or trust authority exercised, if approval has been granted by the commissioner pursuant to K.S.A. 9-1602, and amendments thereto;

(b) establishment of a new branch bank or relocation of an existing branch banks [bank]:

(1) After first applying for and obtaining the approval of the commissioner, a bank incorporated under the laws of this state may establish and operate one or more branch banks or relocate an existing branch bank, anywhere within this state;

(2) the application shall include the nature of the banking business to be conducted at the proposed branch bank, the primary geographical area to be served by the proposed branch bank, the personnel and office facilities to be provided at the proposed branch bank and other information the commissioner may require;

(3) the application shall include the name selected for the proposed branch bank. The name selected for the proposed branch bank shall not be the name of any other bank or branch bank: (A) Doing business in the same city or town; or

(B) within a 15-mile radius of the proposed location, nor shall the name selected be required to contain the name of the applicant bank. If the name selected for the proposed branch bank does not contain the name of the applicant bank, the branch bank shall provide in the public lobby of such branch bank, a public notice that it is a branch bank of the applicant bank. Any bank may request exemption from the commissioner from the provisions of this paragraph;

(4) the application shall include proof of publication of notice that the applicant bank intends to file or has filed an application to establish a branch bank or relocate an existing branch bank. The notice shall be published in a newspaper of general circulation in the county where the applicant bank proposes to locate the branch bank. The notice shall be in the form prescribed by the commissioner and at a minimum shall contain the name and address of the applicant bank, the location of the proposed branch and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 days after the date of the second publication;

(5) upon receipt of the application, and following expiration of the comment period, the commissioner may hold a hearing in the county in which the applicant bank seeks to operate the branch bank. The applicant shall publish notice of the time, date and place of such hearing in a newspaper of general circulation in the county where the applicant bank proposes to locate the branch bank, not less than 10, nor more than 30, days prior to the date of the hearing, and proof of publication shall be filed with the commissioner. At any such hearing, all interested persons shall be allowed to present written and oral evidence to the commissioner, or the commissioner's designee, in support of or in opposition to the branch bank. Upon completion of a transcript of the testimony given at any such hearing, the transcript shall be filed in the office of the commissioner;

(6) if the commissioner determines a public hearing is not warranted, the commissioner shall approve or disapprove the application within 15 days after receipt of a complete application, but not prior to the end of the comment period. If a public hearing is held, the commissioner shall approve or disapprove the application within 60 days after consideration of the complete application and the evidence gathered during the commissioner's investigation. The period for consideration of the application may be extended if the commissioner determines the application presents a significant supervisory concern. The new branch or relocation shall only be granted if the commissioner finds that:

(A) There is a reasonable probability of usefulness and success of the proposed branch bank; and

(B) the applicant bank's financial history and condition is sound;

(7) within 15 days after any final action of the commissioner approving or disapproving an application, the applicant, or any adversely affected or aggrieved person that provided written comments during the specified comment period, may request a hearing with the state banking board. Upon receipt of a timely request, the state banking board shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. Any decision of the state banking board is subject to review in accordance with the Kansas judicial review act;

(c) upon the request of any bank proposing to relocate an existing branch less than one mile from the existing location, the commissioner may exempt such bank from the requirements of this section;

(d) any branch bank lawfully established and operating on the effective date of this act may continue to be operated by the bank then operating the branch bank and by any successor bank;

(e) any bank location which has been established and is being maintained by a bank at the time of the bank's merger into or consolidation with another bank or at the time the bank's assets are purchased and the bank's liabilities are assumed by another bank may continue to be operated by the surviving, resulting or purchasing and assuming bank;

(f) any state bank or national banking association may provide and engage in banking transactions by means of remote service units wherever located, which remote service units shall not be considered to be branch banks. Any banking transaction effected by use of a remote service unit shall be deemed to be transacted at a bank and not at a remote service unit;

(g) as a condition to the operation and use of any remote service unit in this state, a state bank or national banking association, each hereinafter referred to as a bank, which desires to operate or enable its customers to utilize a remote service unit must agree that such remote service unit will be available for use by customers of any other bank or banks upon the request of such bank or banks to share the use of the remote service unit and the agreement of such bank or banks to share all costs, including a reasonable return on capital expenditures incurred in connection with the remote service unit's development, installation and operation. The owner of the remote service unit, whether a bank or any other person, shall make the remote service unit available for use by other banks and their customers on a nondiscriminatory basis, conditioned upon payment of a reasonable proportion of all costs, including a reasonable return on capital expenditures incurred in connection with the development, installation and operation of the remote service unit. Notwithstanding the foregoing provisions of this subsection, a remote service unit located on the property owned or leased by the bank where the principal place of business of a bank, or branch bank of a bank, is located need not be made available for use by any other bank or banks or customers of any other bank or banks;

(h) for purposes of this section, "remote service unit" means an electronic information processing device, including associated equipment, structures and systems, through or by means of which information relating to financial services rendered to the public is stored and transmitted to a bank and which, for activation and account access, is dependent upon the use of a machine-readable instrument in the possession and control of the holder of an account with a bank or is activated by a person upon verifiable personal identification. The term shall include "online" computer terminals which may be equipped with a telephone or televideo device that allows contact with bank personnel and "offline" automated cash dispensing machines and automated teller machines. Withdrawals by means of "offline" systems shall not exceed $300 per transaction and shall be restricted to individual not corporate or commercial accounts;

(i) upon providing notice to the commissioner, any state bank may conduct loan production activity at locations other than the place of business specified in the bank's certificate of authority or approved branch banks.

(1) Loan production activity shall consist of the following:

(A) Soliciting, assembling or processing of credit information and loan applications;

(B) approval of loan applications; or

(C) loan closing activities, such as the execution of promissory notes and deeds of trust.

(2) No customer shall be allowed to take actual receipt of the loan funds;

(j) upon providing notice to the commissioner, any state bank may conduct deposit production activity at locations other than the place of business specified in the bank's certificate of authority or approved branch banks provided there is no acceptance of actual deposits in person or by drop box;

(k) upon providing notice to the commissioner, any state bank may provide any of the following at a location other than the place of business specified in the bank's certificate of authority without becoming a branch bank:

(1) Operate safe deposit boxes;

(2) sell travelers checks and saving bonds; and

(3) operate check cashing services so long as no actual account withdrawal occurs;

(l) any bank or trust company closing a branch bank, loan production office, deposit production office or other location shall provide notice to the commissioner.

History: L. 1947, ch. 102, § 40; L. 1957, ch. 72, § 1; L. 1967, ch. 70, § 1; L. 1973, ch. 46, § 1; L. 1975, ch. 43, § 1; L. 1975, ch. 44, § 16; L. 1978, ch. 45, § 2; L. 1984, ch. 49, § 2; L. 1984, ch. 50, § 1; L. 1984, ch. 48, § 5; L. 1986, ch. 57, § 8; L. 1986, ch. 58, § 1; L. 1987, ch. 53, § 1; L. 1990, ch. 58, § 1; L. 1992, ch. 61, § 1; L. 1994, ch. 51, § 5; L. 1995, ch. 79, § 15; L. 1997, ch. 180, § 12; L. 2001, ch. 87, § 7; L. 2010, ch. 17, § 26; L. 2015, ch. 38, § 49; L. 2016, ch. 54, § 24; July 1.

Revisor's Note:

Section was also amended by L. 2015, ch. 33, § 8, but that version was repealed by L. 2015, ch. 100, § 17.



9-1111b Applications for branch banks; examinations and investigation fee; disposition and use of fees.

9-1111b. Applications for branch banks; examinations and investigation fee; disposition and use of fees. A bank making application to the commissioner for approval of a branch bank shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all amounts received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used only to pay the expenses of the board, commissioner or other designees in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1973, ch. 46, § 3; L. 1975, ch. 44, § 17; L. 1986, ch. 57, § 10; L. 1987, ch. 53, § 3; L. 1992, ch. 62, § 3; L. 2001, ch. 5, § 41; L. 2001, ch. 167, § 1; L. 2015, ch. 38, § 50; July 1.



9-1112 Unlawful transactions.

9-1112. Unlawful transactions. (a) No bank or trust company shall buy, sell or trade tangible property as a business or invest in the stock of another bank or corporation, except as specifically authorized.

(b) Unless prior approval of the commissioner is granted, no bank or trust company shall sell, give or purchase any instrument, contract, security or other asset or asset dividend to or from:

(1) Any employee or to an employee's related interest;

(2) any director or to a director's related interest;

(3) the parent company; or

(4) a subsidiary of the parent company.

This paragraph shall not apply to assignment of loans and related security agreements to or from a subsidiary of the bank's parent company.

(c) No bank shall acquire or make a loan on the bank's own shares of stock, or the stock of the bank's parent company or a subsidiary of the bank's parent company, except as otherwise specifically authorized.

(d) No bank shall give any preference to any depositor either by pledging any of the bank's assets as collateral security or in any other manner, except:

(1) As provided under the provisions of K.S.A. 9-1603, and amendments thereto; and

(2) the deposit of public moneys and funds in the custody of the federal court or any of the court's officers may be secured as elsewhere provided in the state banking code or as required by the federal court.

History: L. 1947, ch. 102, § 41; L. 1975, ch. 44, § 18; L. 1981, ch. 52, § 1; L. 1985, ch. 56, § 3; L. 1988, ch. 61, § 3; L. 1990, ch. 59, § 1; L. 1993, ch. 31, § 3; L. 2001, ch. 36, § 1; L. 2015, ch. 38, § 51; L. 2016, ch. 54, § 25; July 1.



9-1114 Board of directors of bank or trust company; rules and requirements.

9-1114. Board of directors of bank or trust company; rules and requirements. (a) The business of any bank or trust company shall be managed and controlled by such bank's or trust company's board of directors.

(b) The board shall consist of not less than five nor more than 25 members who shall be elected by the stockholders at any regular annual meeting which shall be held on the date specified in the bank's or trust company's bylaws. A majority of the directors shall be residents of this state.

(c) If for any reason the meeting cannot be held on the date specified in the bylaws, the meeting shall be held on a subsequent day within 60 days of the day fixed, to be designated by the board of directors, or, if the directors fail to fix the day, by the shareholders representing 2/3 of the shares.

(d) In all cases, at least 10 days' notice of the date for the annual meeting shall have been given by first-class mail to the shareholders.

(e) Any newly created directorship must be approved and elected by the shareholders in the manner provided in the general corporation code. A special meeting of the shareholders may be convened at any time for such purpose.

(f) Any vacancy in the board of directors may be filled by the board of directors in the manner provided in the general corporation code.

(g) Any director of any bank or trust company who shall become indebted to such bank or trust company on any judgment or whose indebtedness is charged off or forgiven shall forfeit such person's position as director.

(h) Within 15 days after the annual meeting the president or cashier of every bank and every trust company shall submit to the commissioner a certified list of stockholders and the number of shares owned by each. This list of stockholders shall be kept and maintained in the bank's or trust company's main office and shall be subject to inspection by all stockholders during the business hours of the bank or trust company. The commissioner may require the list to be filed using an electronic means.

(i) Each director shall take and subscribe an oath to administer the affairs of such bank or trust company diligently and honestly and to not knowingly or willfully permit any of the laws relating to banks or trust companies to be violated. A copy of each oath shall be retained by the bank or trust company in the bank's or trust company's records after the election of any officer or director, for review by the commissioner's staff during the next examination. The commissioner may require the oath to be filed using an electronic means.

(j) Every bank and trust company shall notify the commissioner of any change in the chief executive officer, president or directors, including in such bank's or trust company's report a statement of the past and current business and professional affiliations of the new chief executive officer, president or directors.

History: L. 1947, ch. 102, § 43; L. 1957, ch. 73, § 1; L. 1959, ch. 59, § 1; L. 1975, ch. 44, § 19; L. 1976, ch. 57, § 1; L. 1983, ch. 46, § 3; L. 1989, ch. 48, § 27; L. 1997, ch. 59, § 1; L. 2000, ch. 106, § 4; L. 2002, ch. 7, § 1; L. 2015, ch. 38, § 52; L. 2016, ch. 54, § 26; July 1.



9-1115 Officers of bank or trust company; election; term; bond; forfeiture of office.

9-1115. Officers of bank or trust company; election; term; bond; forfeiture of office. (a) The board of directors may elect a chairperson and shall elect a president from its members and shall elect one or more vice-presidents, a secretary and a cashier. The office of president and cashier shall not be filled by the same person. Such officers shall hold their offices for a term of not to exceed one year and until their successors are elected and qualified.

(b) The board of directors shall require all officers and employees having the care or handling of the funds of the bank or trust company to give a good and sufficient bond to be executed by an approved corporate surety authorized to do business in this state. The amount and form of the bond shall be approved by the board of directors of the bank or trust company. The costs of such bonds shall be paid by the bank or trust company. Proof of current bond coverage shall be provided to the commissioner.

(c) Any officer of any bank or trust company who shall become indebted to such bank or trust company on any judgment or whose indebtedness is charged off or forgiven shall forfeit the office and the board of directors shall fill the vacancy.

History: L. 1947, ch. 102, § 44; L. 1961, ch. 64, § 1; L. 1973, ch. 47, § 1; L. 1989, ch. 48, § 28; L. 1992, ch. 33, § 1; L. 1996, ch. 31, § 1; July 1.



9-1116 Meetings of board; examination of records, funds and securities; minutes.

9-1116. Meetings of board; examination of records, funds and securities; minutes. (a) The board of directors shall hold at least four regular meetings each year, at least one of which shall be held during each calendar quarter. Minutes shall be made of each directors' meeting of a bank or trust company and shall show any action taken by the directors.

(b) In addition to other actions the board may take, the board shall take the following actions and note the same in the minutes:

(1) Election of all officers, showing their titles and salaries;

(2) approval of all regular employee compensation;

(3) prior approval of all bonuses to elected officers and employees, if provided;

(4) approval of all loans, including overdrafts. The board may establish a committee with authority to approve loans. The board shall approve a report from the committee summarizing all loans made since the board's last meeting;

(5) review and approval of the directors' examination or audit required under K.S.A. 9-1116, and amendments thereto;

(6) annual approval of all bank policies;

(7) review of all state and federal regulatory examination reports received since the board's last meeting;

(8) annual approval of fidelity bond and bank casualty insurance;

(9) approval of bank income and expenses and securities transactions;

(10) review and ratification of any committee reports; and

(11) approval of dividends and a review that the dividends are in compliance with K.S.A. 9-910, and amendments thereto.

(c) In addition, the board of directors or an auditor selected by the board shall make a thorough examination of the books, records, funds and securities held by the bank or trust company at each of the quarterly meetings and the result of such examination shall be recorded in detail. If the board selects an auditor, the auditor's findings shall be reported directly to the board. In lieu of the required four quarterly examinations, the board of directors may accept one annual audit by a certified public accountant or an independent auditor approved by the commissioner.

History: L. 1947, ch. 102, § 45; L. 1967, ch. 71, § 1; L. 1970, ch. 62, § 1; L. 1975, ch. 44, § 20; L. 1983, ch. 46, § 4; L. 1989, ch. 48, § 29; L. 2015, ch. 38, § 53; July 1.



9-1119 Certified checks, drafts or orders.

9-1119. Certified checks, drafts or orders. No officer or employee of any bank shall certify any check, draft or order drawn upon the bank unless the maker or drawer of the instrument has moneys or funds equal to the amount of the check, draft or order on deposit with such bank at the time the check, draft or order is certified. Any check, draft or order so certified by any duly authorized officer or employee of any bank shall be shown immediately upon the books of the bank.

History: L. 1947, ch. 102, § 48; L. 1989, ch. 48, § 32; L. 2015, ch. 38, § 54; July 1.



9-1121 Reproduction of records and papers; evidence.

9-1121. Reproduction of records and papers; evidence. Any bank or trust company or savings and loan associations may cause any or all records, files, instruments, documents, or papers of any kind at any time in its custody, possession, or files to be reproduced by a nonerasable optical image reproduction provided that additions, deletions or changes to the original document are not permitted by the technology, or a photostatic, microfilm, microcard, miniature photographic or other photographic process. Any reproduction so made shall have the same force and effect as the original thereof, and shall be admitted in evidence before any court or governmental commission, bureau, agency, or department equally with the original, and without the necessity of proving inability to produce the original thereof.

History: L. 1951, ch. 124, § 1; L. 1995, ch. 20, § 1; July 1.



9-1122 Closing of banks; business hours; emergencies.

9-1122. Closing of banks; business hours; emergencies. (a) As used in this section:

(1) "Officers" means the person or persons designated by the board of directors of a bank or trust company to act for the bank or trust company in carrying out the provisions of this act or, in the absence of any such designation or of the officer or officers so designated, the president or any other officer currently in charge of the bank or trust company;

(2) "office" means any place at which a bank transacts business; and

(3) "emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at the offices of a bank or trust company or which poses an imminent or existing threat to the safety or security of persons or property, or both. An emergency may arise as a result of and any one or more of the following, but is not limited to, fire, flood, earthquake, hurricane, tornado, wind, rain or snow storm, labor strike by bank or trust company employees, power failure, transportation failure, interruption of communications facilities, shortage of fuel, housing, food, transportation or labor, robbery or attempted robbery, actual or threatened enemy attack, epidemic or other catastrophe, riot, civil commotion and other acts of lawlessness or violence, actual or threatened.

(b) A bank or trust company may remain closed on any one business day of every week or may make a permanent change in the bank's or trust company's hours of business. The bank or trust company shall post the resolution in a conspicuous place at the main office and all branch locations of the bank or trust company at least 15 days in advance of any closing or change in business hours. If the business day designated in any resolution regarding closing is a legal public holiday, the bank or trust company may close on the business day preceding or following the legal public holiday.

(c) The officers of a bank or trust company may close the bank's or trust company's offices on any day or days designated by proclamation of the president of the United States or the governor or legislature of this state, as a day or days of mourning, rejoicing or other special observance and on such other day or days of local or special observance in the reasonable and proper exercise of their discretion the officers feel the bank or trust company should observe. If the bank or trust company is closed pursuant to this subsection, the bank or trust company shall give reasonable notice of the closing by posting a notice in a conspicuous place at the main office and all branch locations of the bank or trust company and through any other means the bank or trust company deems appropriate, including publication in a newspaper of general circulation in the community, if time allows.

(d) Whenever the officers of a bank or trust company are of the opinion that an emergency exists, or is impending, which affects, or may affect, a bank's or trust company's offices, the officers shall have the authority, in the reasonable and proper exercise of the officers' discretion, to determine not to open such offices on any business or banking day or, if having opened, to close such offices during the continuation of such emergency. The officers shall notify the commissioner of the emergency, the closing, the duration and the subsequent reopening within 48 hours of any such event, if practical. In no case shall such offices remain closed for more than 48 consecutive hours, excluding other legal holidays, without requesting and obtaining the approval of the commissioner.

(e) Every day on which any bank or trust company shall remain closed pursuant to this section shall be deemed a holiday for all of the purposes of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, and with respect to any bank or trust company business of any character. No bank or trust company shall be required to permit access to the bank's or trust company's safe, deposit vault or vaults on any such day. Where the terms of a contract requires the payment of money or the performance of a condition on any such day by, through, with or at any bank or trust company, then the payment may be made or condition performed on the next business day with the same force and effect as if made or performed in accordance with the terms of the contract. No liability or loss of rights of any kind shall result from the delay.

(f) The posting of the notice provided for in this section shall be notice to everyone of the closing or change in hours of the bank or trust company, and thereafter no liability shall be incurred by the bank or trust company by reason of closing or changing the bank hours pursuant to this section.

(g) The provisions of this section shall be construed and applied as being in addition to, and not in substitution for, or limitation of, any other law of this state or of the United States, authorizing the closing of a bank or trust company or excusing the delay by a bank or trust company in the performance of the bank's or trust company's duties and obligations because of emergencies or conditions beyond the bank's or trust company's control or otherwise.

History: L. 1951, ch. 125, § 1; L. 1971, ch. 33, § 1; L. 1996, ch. 175, § 13; L. 2015, ch. 38, § 55; L. 2016, ch. 54, § 27; July 1.



9-1123 Bank service corporations; definitions.

9-1123. Bank service corporations; definitions. For the purposes of K.S.A. 9-1124 through 9-1127c, and amendments thereto:

(a) The term "bank service company" means a corporation or limited liability company organized to perform services authorized by this act, all of the capital stock of which is owned by one or more state or national banks at least one of which is a state bank subject to examination by the bank commissioner.

(b) The term "invest" includes any advance of funds to a bank service company, whether by the purchase of stock, the making of a loan or otherwise, except a payment for rent earned, goods sold and delivered or services rendered prior to the making of such payment.

(c) The term "depository institution" means a state or national bank, savings and loan association, savings bank or credit union.

History: L. 1963, ch. 64, § 1; L. 1984, ch. 48, § 10; L. 1989, ch. 48, § 33; L. 2015, ch. 38, § 56; July 1.



9-1124 Same; investment by banks; limitations.

9-1124. Same; investment by banks; limitations. No limitation or prohibition otherwise imposed by any provision of state law exclusively relating to banks shall prevent any state bank or banks from investing not more than 10% of the paid-in and unimpaired capital and unimpaired surplus in a bank service company. No bank shall invest more than 5% of the bank's total assets in bank service companies.

History: L. 1963, ch. 64, § 2; L. 1984, ch. 48, § 11; L. 2015, ch. 38, § 57; L. 2016, ch. 54, § 28; July 1.



9-1125 Same; unreasonable discrimination in providing services prohibited; exceptions.

9-1125. Same; unreasonable discrimination in providing services prohibited; exceptions. No bank service company shall unreasonably discriminate in the provision of any services authorized under K.S.A. 9-1124 through 9-1127c, and amendments thereto, to any depository institution that does not own stock in the service company on the basis of the fact that the nonstockholding institution is in competition with an institution that owns stock in the bank service company, except:

(a) It shall not be considered unreasonable discrimination for a bank service company to provide services to a nonstockholding institution only at a price that fully reflects all of the costs of offering those services, including the cost of capital and a reasonable return thereon; and

(b) a bank service company may refuse to provide services to a nonstockholding institution if comparable services are available from another source at competitive overall costs or if the providing of services would be beyond the practical capacity of the service company. In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach thereof, the burden shall be upon the bank service company to show such availability or practical capacity.

History: L. 1963, ch. 64, § 3; L. 1984, ch. 48, § 12; L. 2015, ch. 38, § 58; July 1.



9-1127a Same; services which may be performed for depository institutions.

9-1127a. Same; services which may be performed for depository institutions. Without regard to the provisions of K.S.A. 9-1127b and 9-1127c, and amendments thereto, a state bank may invest in a bank service company that performs, and a bank service company may perform, the following services only for depository institutions:

(a) Check and deposit sorting and posting, computation and posting of interest and other credits and charges;

(b) preparation and mailing of checks, statements, notices and similar items; or

(c) any other clerical, bookkeeping, accounting, statistical or similar functions performed for a depository institution.

History: L. 1984, ch. 48, § 6; L. 2015, ch. 38, § 59; July 1.



9-1127b Same; services which may be provided by corporations; restrictions.

9-1127b. Same; services which may be provided by corporations; restrictions. (a) A bank service company may provide to any person any service authorized by this section, except that a bank service company shall not take deposits.

(b) Except with the prior approval of the commissioner, a bank service company shall not perform the services authorized by this section in any state other than this state and all shareholders of a bank service company shall be located in this state.

(c) A bank service company in which a state bank is a shareholder shall perform only those services that such state bank shareholder is authorized to perform under the law of this state and shall perform such services only at locations in this state in which such bank shareholder could be authorized to perform such services.

(d) A bank service company in which a national bank is a shareholder shall perform only those services that such national bank shareholder is authorized to perform under federal law and shall perform such services only at locations in this state at which such national bank shareholder could be authorized to perform such services.

(e) A bank service company that has both national bank and state bank shareholders shall perform only those services that may lawfully be performed by both the bank service company's national bank shareholder or shareholders under federal law and the bank service company's state bank shareholder or shareholders under the law of this state and shall perform such services only at locations in this state at which both the bank service company's state bank and national bank shareholders could be authorized to perform such services.

(f) Notwithstanding the other provisions of this section or any other provision of law, other than the provisions of federal branching law and the branching law of this state regulating the geographic location of banks to the extent that those laws are applicable to an activity authorized by this subsection, a bank service company may perform at any geographic location any service, other than deposit taking, that the board of governors of the federal reserve system has determined, by regulation, to be permissible for a bank holding company under section 4(c)(8) of the federal bank holding company act.

History: L. 1984, ch. 48, § 7; L. 2001, ch. 87, § 9; L. 2015, ch. 38, § 60; July 1.



9-1127c Same; investments in corporations performing certain services under 9-1127b; approval required.

9-1127c. Same; investments in corporations performing certain services under 9-1127b; approval required. (a) No state bank shall invest in the capital stock of a bank service company that performs any service under K.S.A. 9-1127b(c), (d) or (e), and amendments thereto, without the prior approval of the commissioner.

(b) No state bank shall invest in the capital stock of a bank service company that performs any service under authority of K.S.A. 9-1127b(f), and amendments thereto, and no bank service company shall perform any activity under K.S.A. 9-1127b(f), and amendments thereto, without the prior approval of the commissioner.

(c) In determining whether to approve or deny any application for prior approval under K.S.A. 9-1124 through 9-1127c, and amendments thereto, the commissioner is authorized to consider the financial and managerial resources and future prospects of the bank or banks and bank service company involved, including the financial capability of the bank to make a proposed investment under this act, and possible adverse affects [effects] such as undue concentration of resources, unfair or decreased competition, conflicts of interest or unsafe or unsound banking practices.

(d) In the event the commissioner fails to act on any application under this section within 90 days of the submission of a complete application, the application shall be deemed approved.

History: L. 1984, ch. 48, § 8; L. 2001, ch. 87, § 10; L. 2015, ch. 38, § 61; L. 2016, ch. 54, § 29; July 1.



9-1127d Same; services performed for bank or subsidiary or affiliate; regulation and examination by commissioner; rules and regulations.

9-1127d. Same; services performed for bank or subsidiary or affiliate; regulation and examination by commissioner; rules and regulations. (a) Whenever a bank, or any subsidiary or affiliate of such bank that is subject to examination by the state bank commissioner, causes to be performed for itself, by contract or otherwise, any services authorized under this act on or off its premises:

(1) Such performance shall be subject to regulation and examination by the state bank commissioner to the same extent as if such services were being performed by the bank itself on its own premises; and

(2) the bank shall notify the state bank commissioner of the existence of the service relationship within 30 days after the making of such service contract or the performance of the service, whichever occurs first.

(b) The state bank commissioner, with the approval of the state banking board, is authorized to adopt such rules and regulations as may be necessary to administer and carry out the purpose of this act and to prevent evasions thereof.

History: L. 1984, ch. 48, § 9; L. 2001, ch. 87, § 11; July 1.



9-1128 Deposits by banks or trust companies acting as fiduciaries or custodians for fiduciaries of certain securities guaranteed by the United States or agencies thereof; rules and regulations; records of ownership; certifications of deposit.

9-1128. Deposits by banks or trust companies acting as fiduciaries or custodians for fiduciaries of certain securities guaranteed by the United States or agencies thereof; rules and regulations; records of ownership; certifications of deposit. Notwithstanding any other provision of law, any bank or trust company when acting as fiduciary, and any bank or trust company when holding securities as custodian for a fiduciary, is authorized to deposit, or arrange for the deposit, with the federal reserve bank in its district of any securities the principal and interest of which the United States or any department, agency or instrumentality thereof has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of said federal reserve bank in the name of such bank or trust company, to be designated fiduciary or safekeeping accounts, to which account other similar securities may be credited. A bank or trust company so depositing securities with a federal reserve bank shall be subject to such rules and regulations with respect to the making and maintenance of such deposit as, in the case of a state bank incorporated under the laws of this state, the state bank commissioner, and, in the case of national banking associations, the comptroller of the currency, may from time to time adopt and promulgate. Any such rules and regulations of the state bank commissioner shall be adopted and promulgated in the manner provided by K.S.A. 9-1713, and amendments thereto. The records of such bank or trust company shall at all times show the ownership of the securities held in such account. Ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of said federal reserve bank without physical delivery of any securities. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company with such federal reserve bank for the account of such fiduciary. A fiduciary shall, on demand by any party to its accounting or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary with such federal reserve bank for its account as such fiduciary.

History: L. 1974, ch. 43, § 1; July 1.



9-1129 Same; application of act.

9-1129. Same; application of act. This act shall apply to all banks and trust companies acting as fiduciaries, and as custodians for fiduciaries, on the effective date of this act or which thereafter may so act regardless of the date of the instrument or court order by which they are appointed.

History: L. 1974, ch. 43, § 2; July 1.



9-1130 Retention of books and records; rules and regulations; destruction; photographic reproduction; electronic recordation; confidentiality of records unaffected.

9-1130. Retention of books and records; rules and regulations; destruction; photographic reproduction; electronic recordation; confidentiality of records unaffected. (a) Every bank and trust company shall retain such bank's and trust company's business records for such periods as are or may be prescribed by or in accordance with the provisions of this section.

(b) Each bank and trust company shall retain permanently such bank's or trust company's:

(1) Minute books of the stockholders and directors;

(2) capital stock ledger and capital stock certificate ledger or stubs;

(3) general ledger or the record kept in lieu thereof;

(4) daily statements of condition; and

(5) all records which the commissioner shall, in accordance with the provisions of this section, require to be retained permanently.

(c) All other records of a bank or trust company shall be retained for such periods as the commissioner shall prescribe, in accordance with the provisions of this section.

(d) The commissioner shall, in accordance with the provisions of K.S.A. 9-1713, and amendments thereto, adopt and promulgate rules and regulations classifying all records kept by banks and trust companies, prescribing the period for which records of each class shall be retained, and requiring to be kept such record of destruction of records as the commissioner deems advisable. Such periods may be permanent or for a term of years. Prior to the adoption, amendment or revocation of such rules and regulations the commissioner shall consider:

(1) Actions and administrative proceedings in which the production of bank or trust company records might be necessary or desirable;

(2) state and federal statutes of limitation applicable to such actions or proceedings;

(3) the availability of information contained in bank and trust company records from other sources; and

(4) such other matters as the commissioner shall deem pertinent to the interest of customers and shareholders of banks and trust companies and of the people of this state having such records available.

(e) Any bank or trust company may destroy any record which has been retained for the period prescribed, in accordance with the terms of this section for retention of records of such bank's or trust company's class, and shall, after destroying such record, thereafter be under no duty to produce such record.

(f) In lieu of retention of the original records with the exception of the document or documents creating the fiduciary relationship, any bank or trust company may cause any, or all, of such bank's or trust company's records, and records at any time in the custody of such bank or trust company, including those held by it as a fiduciary, to be photographed or otherwise reproduced to permanent form. Any such photograph or reproduction shall have the same force and effect as the original thereof and be admitted in evidence equally with the original.

(g) Any bank or trust company may cause any, or all, transactions, information and data occurring in the regular course of such bank's or trust company's operations to be recorded and maintained by electronic means. When the electronic records of such transactions, information and data are converted to writing, such writings shall constitute the original records of such transactions, information and data and shall have the force and effect thereof.

(h) To the extent that the provisions of this section are not in contravention of any statute of the United States or regulations promulgated thereunder, the provisions of this section shall apply to all banks and trust companies doing business in this state.

(i) Nothing in this section shall be construed to affect any duty of a bank or trust company to preserve the confidentiality of their records.

History: L. 1975, ch. 44, § 3; L. 2015, ch. 38, § 62; L. 2016, ch. 54, § 30; July 1.



9-1131 Repurchase agreements with pooled money investment board.

9-1131. Repurchase agreements with pooled money investment board. Each state bank, national bank and trust company located and doing business within the state of Kansas is hereby authorized to enter into repurchase agreements with the pooled money investment board under any statute authorizing the board to enter into such agreements.

History: L. 1982, ch. 339, § 1; April 29.



9-1132 Personal liability of officers and directors, exceptions.

9-1132. Personal liability of officers and directors, exceptions. Except for persons who are executive officers, an officer or director of a bank or national banking association shall have no personal liability to the bank, association or the bank's or association's stockholders for monetary damages for breach of duty as an officer or director, except that such liability shall not be eliminated for:

(a) Any breach of the officer's or director's duty of loyalty to the bank, association or the bank's or association's stockholders;

(b) acts or omissions which constitute willful or gross and wanton negligent breach of the officer's or director's duty of care;

(c) acts in violation of K.S.A. 9-910, 9-911 or 9-912, and amendments thereto; or

(d) any transaction from which the officer or director derived an improper personal benefit.

History: L. 1993, ch. 288, § 1; L. 2015, ch. 38, § 63; July 1.



9-1133 Liability of officers and directors; actions; certain provisions applicable.

9-1133. Liability of officers and directors; actions; certain provisions applicable. The provisions of K.S.A. 17-2268 and 17-5831, and amendments thereto, apply to an action brought against a director or officer of an insured depository institution, regardless of whether the action was filed before, on, or after May 20, 1993, unless the action was finally adjudicated before May 20, 1993. The provisions of this section shall not apply to executive officers as defined in K.S.A. 9-701 and 17-2268 and 17-5831, and amendments thereto.

History: L. 1994, ch. 334, § 1; L. 2015, ch. 38, § 64; July 1.



9-1134 Liability of officers and directors; severability.

9-1134. Liability of officers and directors; severability. If any provision of K.S.A. 9-1132 or 9-1133, or 17-2268 and 17-5831 and amendments thereto or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of such statutes which can be given effect without the invalid provision or application, and to this end the provisions of such statutes are declared to be severable.

History: L. 1994, ch. 334, § 2; May 19.



9-1136 Powers; authority to lease certain personal property; definitions.

9-1136. Powers; authority to lease certain personal property; definitions. In addition to powers and limitations conferred or imposed on any bank by K.S.A. 9-1101, and amendments thereto, any bank is hereby authorized to exercise by its board of directors or duly authorized officers or agents, subject to law, all such powers including incidental powers as shall be necessary or convenient to do what is authorized by this section:

(a) (1) A bank may become the legal or beneficial owner of tangible personal property for the purpose of leasing such property;

(2) to obtain an assignment of a lessor's interest in a lease of such property; or

(3) to incur obligations incidental to its position as the legal or beneficial owner and lessor of the leased property;

so long as each lease entered into by the bank is a net, full-payout lease.

(b) A bank may acquire specific property to be leased only after the bank has entered into either:

(1) A legally binding written agreement to lease the property on terms which comply with this section; or

(2) a legally binding written agreement which indemnifies the bank against loss in connection with its acquisition of the property.

(c) In the event of the lessee's default, early termination of a lease or at the expiration of the lease, the bank's interest in the property shall be liquidated or re-leased in accordance with this section as soon as practicable, but in no case shall the off-lease property be carried on the bank's books for a period exceeding one year.

(d) Each lease financing transaction entered into by the bank pursuant to this section shall be considered a loan for the purposes of applying all legal lending limitations and prior approval requirements contained in K.S.A. 9-1104, and amendments thereto.

(e) For purposes of this section:

(1) (A) "Net lease" means a lease under which the bank will not, directly or indirectly, provide or be obligated to provide for:

(i) The servicing, repair or maintenance of the leased property during the lease term;

(ii) the purchasing of parts and accessories for the leased property, except that improvements and additions to the leased property may be leased to the lessee upon such lessee's request in accordance with the full-payout requirements of this section;

(iii) the loan of replacement or substitute property while the leased property is being serviced;

(iv) the purchasing of insurance for the lessee, except where the lessee has failed to discharge a contractual obligation to purchase or maintain insurance; or

(v) the renewal of any license, registration or filing for the property unless such action by the bank is necessary to protect the bank's interest as an owner or financier of the property;

(B) if, in good faith, a bank believes there has been an unanticipated change in conditions which threaten its financial position by significantly increasing its exposure to loss, the provisions of (e)(1)(A) shall not prevent the bank:

(i) As the owner and lessor under a net, full-payout lease, from taking reasonable and appropriate action to salvage or protect the value of the property of its interest arising under the lease;

(ii) as the assignee of a lessor's interest in a lease, from becoming the owner and lessor of the leased property pursuant to its contractual right, or from taking any reasonable and appropriate action to salvage or protect the value of the property or its interest arising under the lease; or

(iii) from including any provisions in a lease, or from making any additional agreements, to protect its financial position or investment in the circumstances set forth in provisions (i) or (ii).

(2) (A) "Full-payout lease" means a lease from which the lessor can reasonably expect to realize a return of its full investment in the leased property, plus the estimated cost of financing the property over the term of the lease, from rentals, estimated tax benefits and the estimated residual value of the property at the expiration of the initial term of the lease.

(B) Except as provided in subsection (f), the estimated residual value of the property shall not exceed 25% of the original cost of the property to the lessor unless the estimated residual value is guaranteed by a manufacturer, a lessee or a third party not an affiliate of the bank and the bank properly documents that the guarantor has the resources to meet the guarantee. In all cases both the estimated residual value of the property and that portion of the estimated residual value relied upon by the lessor to satisfy the requirements of a full-payout lease must be reasonable in light of the nature of the leased property and all relevant circumstances so that realization of the bank's full investment plus the cost of financing the property depends primarily on the creditworthiness of the lessee and of any guarantor of the residual value, and not on the residual market value of the leased property.

(f) Notwithstanding the limit on residual value contained in (e)(2)(B), the bank may enter into lease financing transactions in which the residual value relied upon for realization of a return of its full investment plus costs of financing exceeds 25% of the original cost of the property provided:

(1) The lease financing transaction conforms with all other requirements of this section;

(2) the lease financing transaction has a term in excess of 90 days;

(3) the records relating to lease financing transactions entered into pursuant to this provision are clearly segregated and specifically identified to distinguish them from the records relating to lease financing transactions entered into pursuant to the other provisions; and

(4) the aggregate book value of all tangible personal property held for lease pursuant to this subsection does not exceed 10% of the consolidated assets of the bank.

(g) This section shall not apply to any leases executed by a bank prior to the effective date of this act. Any lease which was entered into in good faith prior to the effective date of this act that does not comply with the provisions of this section may be renewed only if there is a binding agreement in the expiring lease which requires the bank to renew the lease at the lessee's option, and the bank cannot otherwise reasonably or properly avoid its commitment to renew. Except for those leases renewed pursuant to such a binding agreement, any prior lease renewed after the effective date of this act shall be included for purposes of determining compliance with the legal lending limitations contained in K.S.A. 9-1104, and amendments thereto, and subsection (d).

History: L. 1995, ch. 19, § 3; Mar. 9.



9-1137 Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions.

9-1137. Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions. (a) For the purposes of this section:

(1) "Bank" means a state chartered or federally chartered bank, trust company or bank holding company as defined in K.S.A. 9-519, and amendments thereto, located in this state;

(2) "compliance review committee" means:

(A) An audit, loan review or compliance committee appointed by the board of directors of a bank that functions to evaluate and seeks to improve loan underwriting standards, asset quality, financial reporting to federal or state regulatory agencies or compliance with federal or state statutory or regulatory requirements; or

(B) any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

(3) "compliance review documents" means documents prepared for or created by a compliance review committee;

(4) "loan review committee" means a person or group of persons who, on behalf of a bank, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies and compliance with applicable laws and regulations; or

(5) "person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity.

(b) Except as provided in subsection (c):

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

(2) compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(c) Subsection (b) does not apply to any information required by statute or rules and regulations to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes disclosure of such information.

(d) This section may not be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents.

History: L. 1995, ch. 35, § 1; L. 2015, ch. 38, § 65; L. 2016, ch. 54, § 31; July 1.



9-1138 School savings deposit program; requirements; definitions.

9-1138. School savings deposit program; requirements; definitions. (a) As used in this section:

(1) "Accredited school" means any school operated by a public school district organized under the laws of this state and any nonpublic school accredited by the state board of education.

(2) "Board" means the board of education of a school district and the governing authority of an accredited nonpublic school.

(b) In order to encourage savings among school children, a bank may enter into a written agreement with a board of an accredited elementary or secondary school to establish a school savings deposit program. Such program shall be limited to the opening of accounts and the periodic collection, by bank employees or school personnel, of deposits from school children for deposit in such bank accounts.

(c) No such program shall be implemented until the executed agreement and any information deemed necessary has been submitted to the commissioner. If the commissioner determines the agreement and proposed program primarily promote educational objectives and the purpose of this section, the commissioner shall provide the bank with written approval to implement the program.

(d) Any bank participating in such school savings deposit program shall have the bank's main or branch office located in the same county as the participating school, or if no bank in the county wants to participate in such program, then banks in any contiguous county may participate.

History: L. 1997, ch. 180, § 9; L. 2015, ch. 38, § 66; July 1.



9-1140 Prohibiting branch banks in certain locations.

9-1140. Prohibiting branch banks in certain locations. (a) No bank shall establish or maintain a branch in this state on the premises or property of an affiliate if the affiliate engages in commercial activities.

(b) As used in this section:

(1) "Affiliate" means any company that controls, is controlled by, or is under common control with another company.

(2) "Bank" shall have the meaning stated in 12 U.S.C. § 1813(a)(1).

(3) "Branch" means any office, other than the place of business specified in the bank's certificate of authority, at which deposits are received, checks paid, money lent or trust authority exercised, if approval has been granted by the appropriate federal or state supervisory agency.

(4) "Commercial activities" means activities in which a bank holding company, a financial holding company, a national bank or a national bank financial subsidiary may not engage under federal or state law.

(5) "Control" means the power directly or indirectly to direct the management or policies of a bank or to vote 25% or more of any class of voting shares of a bank.

History: L. 2007, ch. 78, § 2; L. 2015, ch. 38, § 67; July 1.



9-1141 Securing deposits for federally recognized Indian tribe.

9-1141. Securing deposits for federally recognized Indian tribe. Banks are hereby authorized to give security for the safekeeping and prompt payment of funds deposited by any federally recognized Indian tribe.

History: L. 2015, ch. 38, § 13; July 1.



9-1142 Savings promotion; requirements; rules and regulations.

9-1142. Savings promotion; requirements; rules and regulations. (a) A bank, savings bank, savings and loan association or credit union may conduct a savings promotion in which promotion participants deposit money into a savings account or other savings program in order to obtain entries and participate in the promotion, provided that the bank, savings bank, savings and loan association or credit union:

(1) Conducts the promotion in a manner so as to ensure that each entry has an equal chance of winning the designated prize;

(2) fully discloses the terms and conditions of the promotion to each of its account holders;

(3) maintains records sufficient to facilitate an audit of the promotion;

(4) ensures that only account holders 18 years of age and older are permitted to participate in the promotion;

(5) does not require any consideration; and

(6) offers an interest rate and charges fees on any promotion-qualifying account that are approximately the same as those on a comparable account that does not qualify for the promotion.

(b) (1) The state bank commissioner is authorized to promulgate rules and regulations as necessary to effectuate the provisions of this section pertaining to banks, savings banks and savings and loan associations. Such rules and regulations shall be promulgated by July 1, 2017.

(2) The credit union administrator is authorized to promulgate rules and regulations as necessary to effectuate the provisions of this section pertaining to credit unions. Such rules and regulations shall be promulgated by July 1, 2017.

(3) The state bank commissioner and credit union administrator shall collaborate in order to promulgate rules and regulations affecting account holders that are consistent, other than the type of institution to which they apply.

History: L. 2016, ch. 54, § 65; July 1.






Article 12 BANKING CODE; TRANSACTIONS

9-1201 Application.

9-1201. Application. All of the provisions contained within article 12 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto, shall extend and apply to any national or state chartered bank that has a main office or branch in this state.

History: L. 1947, ch. 102, § 50; L. 1975, ch. 44, § 22; L. 1989, ch. 48, § 34; L. 2015, ch. 38, § 68; July 1.



9-1204 Deposits of minors.

9-1204. Deposits of minors. Any bank may receive deposits from minors or in the name of minors and pay the same upon the order of such minors whether or not such minors are emancipated. Payments so made shall discharge the bank from any further liability on the account.

History: L. 1947, ch. 102, § 53; L. 2015, ch. 38, § 69; July 1.



9-1205 Joint accounts.

9-1205. Joint accounts. Deposits may be made in the names of two or more persons, including minors, and funds on deposit may be paid to any or all of the joint owners under the terms of the deposit contract. Payment to a joint owner in accordance with the terms of the deposit contract shall be valid and sufficient release and discharge to the bank for any payment so made.

History: L. 1947, ch. 102, § 54; L. 2015, ch. 38, § 70; July 1.



9-1206 Set off.

9-1206. Set off. Any bank shall have the right to set off any obligation or claim which it has, when the same is matured against any depositor.

History: L. 1947, ch. 102, § 55; June 30.



9-1207 Adverse claim to deposit.

9-1207. Adverse claim to deposit. An adverse claim to a bank deposit does not need to be paid out by the bank, unless and until either the:

(a) Person making the claim supplies indemnity deemed adequate by the bank; or

(b) bank is served with process or order issued by a court of competent jurisdiction in an action in which the adverse claimant and the person or persons nominally entitled to the deposit are parties.

History: L. 1947, ch. 102, § 56; L. 1965, ch. 564, § 400; L. 2015, ch. 38, § 71; July 1.



9-1213 Payment of drafts of failed or closed banks.

9-1213. Payment of drafts of failed or closed banks. When any drawee bank shall be presented with a draft drawn on the drawee bank in the usual course of business by a drawer bank that has failed or been closed by operation of law or legal action, the drawee bank shall accept and pay such draft regardless of having received notice, constructive or otherwise, of the failure or closing of the drawer bank if the:

(a) Draft was issued prior to the failure or closing of the drawer bank;

(b) drawee bank has, on deposit to the credit of the failed or closed drawer bank, sufficient funds to pay the draft; and

(c) drawee bank has received proof that the draft represents payment of cash letters covering checks that had been charged to the individual accounts of the failed or closed drawer bank prior to the failure or closing of the drawer bank.

History: L. 1955, ch. 66, § 1; L. 2015, ch. 38, § 72; L. 2016, ch. 54, § 32; July 1.



9-1214 Payment of drafts of failed or closed banks; release from liability.

9-1214. Payment of drafts of failed or closed banks; release from liability. Any drawee bank paying a draft under the circumstances set out in K.S.A. 9-1213, and amendments thereto, shall be released from any further liability thereon, and shall be fully protected and held harmless from any claim made by the receiver or other liquidating agent of the failed or closed drawer bank for sums representing payments made on the draft.

History: L. 1955, ch. 66, § 2; L. 2015, ch. 38, § 73; July 1.



9-1215 Payable on death accounts.

9-1215. Payable on death accounts. (a) Subject to the provisions of this section, an individual owner of an account may enter into a written contract with any bank located in this state that provides that at the time of the owner's death, the balance of the owner's legal share of the account shall be paid to one or more beneficiaries. If a beneficiary has predeceased the owner, that beneficiary's share shall be divided equally among the remaining beneficiaries unless the contract provides otherwise.

(b) If any beneficiary is a minor at the time funds become payable to the beneficiary pursuant to this section, the bank shall pay out in accordance with K.S.A. 59-3053, and amendments thereto.

(c) During the owner's lifetime, the owner has the right to both withdraw funds on deposit in the account in the manner provided in the contract, in whole or in part, as though no beneficiary has been named, and to change the designation of beneficiary. No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the bank and delivered to the bank prior to the death of the owner.

(d) The interest of the beneficiary shall not vest until the death of the owner. Vesting of the beneficiary's interest is subject to the following if, prior to the owner's death or payment to the beneficiary, the bank has received written notice:

(1) From the department for children and families of a claim pursuant to K.S.A. 39-709, and amendments thereto, the balance of the owner's share shall be paid to the department for children and families to the extent of medical assistance expended on the deceased owner, with the beneficiary then receiving the balance of the owner's share, if any remains; or

(2) of the owner's surviving spouse's intent to claim an elective share under K.S.A. 59-6a214, and amendments thereto, the balance of the owner's share shall be paid to the court having jurisdiction as provided in K.S.A. 59-6a214, and amendments thereto, to the extent of the owner's surviving spouse's elective share, with the beneficiary then receiving the balance of the owner's share, if any remains.

(e) Transfers pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

(f) Payment by the bank of the owner's deposit account pursuant to the provisions of this section shall release and discharge the bank from further liability for the payment.

(g) For the purposes of this section:

(1) The balance of the owner's deposit account or the balance of the owner's legal share of a deposit account shall be construed to not include any portion of the account which under the law of joint tenancy is the property of another joint tenant of the account upon the death of the owner; and

(2) where multiple owners exist, such owners will be presumed to own equal shares of the deposit account unless the deposit contract with the bank specifies a different percentage of ownership for the owners.

History: L. 1979, ch. 177, § 1; L. 1980, ch. 166, § 2; L. 1982, ch. 104, § 1; L. 1984, ch. 51, § 1; L. 1989, ch. 48, § 35; L. 1992, ch. 150, § 1; L. 2002, ch. 114, § 47; L. 2015, ch. 38, § 74; July 1.

Revisor's Note:

Section was also amended by L. 2015, ch. 42, § 1, but that version was repealed by L. 2015, ch. 100, § 17.






Article 13 BANKING CODE; DEPOSIT INSURANCE AND BONDS

9-1301 Deposit insurance; surety bond.

9-1301. Deposit insurance; surety bond. Every bank operating under the provisions of the state banking code and authorized to receive deposits of money shall insure the deposits of each depositor with the federal deposit insurance corporation, or its successor. State banks may purchase surety bond coverage for the purpose of insuring deposits in excess of the federal deposit insurance corporation's coverage limit.

History: L. 1947, ch. 102, § 59; L. 1959, ch. 60, § 1; L. 1975, ch. 45, § 2; L. 1981, ch. 54, § 1; L. 1981, ch. 324, § 6; L. 1988, ch. 356, § 38; L. 1989, ch. 48, § 37; L. 2015, ch. 38, § 75; July 1.



9-1302 Subrogation upon payment by insurer of deposits.

9-1302. Subrogation upon payment by insurer of deposits. When the federal deposit insurance corporation or its successor or other insurer insuring the deposits of any bank shall pay, or make available for payment, the insured deposit liabilities of any bank the insurance company shall be and become subrogated to the extent of its payments, by operation of law, to all rights of each owner of a claim for deposit against such closed bank to the extent now or hereafter necessary to enable the federal deposit insurance corporation, or its successor or such other insurer, under law to make insurance payments available to depositors of closed insured banks.

History: L. 1947, ch. 102, § 60; L. 1975, ch. 45, § 4; L. 1989, ch. 48, § 39; July 1.



9-1304 Closed banks may borrow from or sell to federal insurance corporation.

9-1304. Closed banks may borrow from or sell to federal insurance corporation. (a) Upon the approval of the commissioner, the receiver or liquidator or the board of directors of any bank which may be closed because of the bank's inability to meet the demands of its depositors may borrow from the federal deposit insurance corporation or its successor, and pledge any part or all of the bank's assets as security.

(b) The assets, or any portion thereof, of any bank which may close because of the bank's inability to meet the demands of its depositors may be sold to the federal deposit insurance corporation or its successor upon such terms and conditions as the commissioner shall approve. Nothing contained in this section shall limit the power of any bank, the commissioner or receiver or liquidator thereof to pledge or sell any assets in accordance with other provisions of the state banking code and existing laws.

History: L. 1947, ch. 102, § 62; L. 1989, ch. 48, § 40; L. 2015, ch. 38, § 76; L. 2016, ch. 54, § 33; July 1.






Article 14 BANKING CODE; DEPOSIT OF PUBLIC MONEYS

9-1401 Designation of depositories for public funds; duty of public officers; agreements.

9-1401. Designation of depositories for public funds; duty of public officers; agreements. (a) The governing body of any municipal corporation or quasi-municipal corporation shall designate by official action recorded upon the governing body's minutes the banks, savings and loan associations and savings banks which shall serve as depositories of the governing body's funds and the officer and official having the custody of such funds shall not deposit such funds other than at such designated banks, savings and loan associations and savings banks. The banks, savings and loan associations and savings banks which have main or branch offices in the county or counties in which all or part of such municipal corporation or quasi-municipal corporation is located shall be designated as such official depositories if the municipal or quasi-municipal corporation can obtain satisfactory security therefor.

(b) Every officer or person depositing public funds shall deposit all such public funds coming into the officer's or person's possession in their name and official title as such officer. If the governing body of the municipal corporation or quasi-municipal corporation fails to designate an official depository or depositories, the officer thereof having custody of the governing body's funds shall deposit such funds with one or more banks, savings and loan associations or savings banks which have main or branch offices in the county or counties in which all or part of such municipal corporation or quasi-municipal corporation is located if satisfactory security can be obtained therefor. If the officer having custody is unable to obtain satisfactory security at a depository within the county or counties where the governing body is located, then the officer may deposit funds elsewhere. If the governing body's funds are deposited elsewhere, the officer shall serve notice in writing on the governing body showing the names and locations of the banks, savings and loan associations and savings banks where the funds are deposited, and upon so doing the officer having custody of the funds shall not be liable for the loss of any portion thereof except for official misconduct or for the misappropriation of such funds by such officer.

(c) If eligible banks, savings and loan associations or savings banks under subsections [subsection] (a) or (b) cannot or will not provide an acceptable bid, which shall include services, for the depositing of public funds under this section, then banks, savings and loan associations or savings banks which have main or branch offices in an adjoining county to the county in which all or part of such municipal or quasi-municipal corporation is located may receive deposits of such municipal corporation or quasi-municipal corporation, if such banks, savings and loan associations or savings banks have been designated as official depositories under subsection (a) and the municipal corporation or quasi-municipal corporation can obtain satisfactory security therefor.

(d) The depository bank, savings and loan association or savings bank and any agent, trustee, wholly owned subsidiary or affiliate having identical ownership granting a security interest shall enter into a written agreement with the municipal corporation or quasi-municipal corporation which so designates the bank as a depository for the municipal corporation or quasi-municipal corporation's public moneys.

(1) The agreement shall secure the public moneys of the municipal corporation or quasi-municipal corporation by granting a security interest in securities held by the depository bank, savings and loan association or savings bank and any agent, trustee, wholly owned subsidiary or affiliate having identical ownership pursuant to K.S.A. 9-1402, and amendments thereto.

(2) The depository bank, savings and loan association or savings bank and any agent, trustee, wholly owned subsidiary or affiliate having identical ownership shall perfect the security interest causing control to be given to the municipal corporation or quasi-municipal corporation in accordance with the Kansas uniform commercial code.

(3) The security agreement shall be in writing, executed by all parties thereto, maintained as part of the parties' official records, and except for the municipal corporations or quasi-municipal corporations, approved by the boards of directors or loan committees, which approvals shall be reflected in the minutes of the boards or committees.

History: L. 1947, ch. 102, § 63; L. 1957, ch. 74, § 2; L. 1967, ch. 447, § 30; L. 1972, ch. 35, § 1; L. 1982, ch. 52, § 1; L. 1983, ch. 47, § 2; L. 1986, ch. 76, § 1; L. 1989, ch. 48, § 41; L. 1997, ch. 180, § 3; L. 2006, ch. 57, § 1; L. 2015, ch. 38, § 77; L. 2016, ch. 54, § 34; July 1.



9-1402 Securing the deposits of public funds.

9-1402. Securing the deposits of public funds. (a) Before any deposit of public moneys or funds shall be made by any municipal corporation or quasi-municipal corporation of the state of Kansas with any bank, savings and loan association or savings bank, such municipal or quasi-municipal corporation shall obtain security for such deposit in one of the following manners prescribed by this section.

(b) Such bank, savings and loan association or savings bank may give a corporate surety bond of some surety corporation authorized to do business in this state, which bond shall be in an amount equal to the public moneys or funds on deposit at any given time less the amount of such public moneys or funds which is insured by the federal deposit insurance corporation or its successor and such bond shall be conditioned that such deposit shall be paid promptly on the order of the municipal corporation or quasi-municipal corporation making such deposits.

(c) Such bank, savings and loan association or savings bank may deposit, maintain, pledge, assign and grant a security interest in, or cause its agent, trustee, wholly owned subsidiary or affiliate having identical ownership to deposit, maintain, pledge, assign and grant a security interest in, for the benefit of the governing body of the municipal corporation or quasi-municipal corporation in the manner provided in this section, securities, security entitlements, financial assets and securities accounts owned by the depository institution directly or indirectly through the institution's agent or trustee holding securities on the institution's behalf, or owned by the depository institutions wholly owned subsidiary or by such affiliate, the market value of which is equal to 100% of the total deposits at any given time, and such securities, security entitlements, financial assets and securities accounts, may be accepted or rejected by the governing body of the municipal corporation or quasi-municipal corporation and shall consist of the following and security entitlements thereto:

(1) Direct obligations of, or obligations that are insured as to principal and interest by, the United States of America or any agency thereof and obligations, including, but not limited to, letters of credit and securities of United States sponsored corporations which under federal law may be accepted as security for public funds;

(2) bonds of any municipal corporation or quasi-municipal corporation of the state of Kansas which have been refunded in advance of the bonds' maturity and are fully secured as to payment of principal and interest thereon by deposit in trust, under escrow agreement with a bank, of direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America;

(3) bonds of the state of Kansas;

(4) general obligation bonds of any municipal corporation or quasi-municipal corporation of the state of Kansas;

(5) revenue bonds of any municipal corporation or quasi-municipal corporation of the state of Kansas if approved by the commissioner;

(6) temporary notes of any municipal corporation or quasi-municipal corporation of the state of Kansas which are general obligations of the municipal or quasi-municipal corporation issuing the same;

(7) warrants of any municipal corporation or quasi-municipal corporation of the state of Kansas the issuance of which is authorized by the state board of tax appeals and which are payable from the proceeds of a mandatory tax levy;

(8) bonds of either a Kansas not-for-profit corporation or of a local housing authority that are rated at least Aa by Moody's investors service or AA by Standard & Poor's corp.;

(9) bonds issued pursuant to K.S.A. 12-1740 et seq., and amendments thereto, that are rated at least MIG-1 or Aa by Moody's investors service or AA by Standard & Poor's corp.;

(10) notes of a Kansas not-for-profit corporation that are issued to provide only the interim funds for a mortgage loan that is insured by the federal housing administration;

(11) bonds issued pursuant to K.S.A. 74-8901 through 74-8916, and amendments thereto;

(12) bonds issued pursuant to K.S.A. 68-2319 through 68-2330, and amendments thereto;

(13) commercial paper that does not exceed 270 days to maturity and which has received one of the two highest commercial paper credit ratings by a nationally recognized investment rating firm; or

(14) (A) negotiable promissory notes together with first lien mortgages on one to four family residential real estate located in Kansas securing payment of such notes when such notes or mortgages:

(i) Are underwritten by the federal national mortgage association, the federal home loan mortgage corporation, the federal housing administration or the veterans administration standards;

(ii) have been in existence with the same borrower for at least two years and with no history of any installment being unpaid for 30 days or more; and

(iii) are valued at not to exceed 50% of the lesser of the following three values: Outstanding mortgage balance, current appraised value of the real estate or discounted present value based upon current federal national mortgage association or government national mortgage association interest rates quoted for conventional, federal housing administration or veterans administration mortgage loans.

(B) Securities under paragraph (A) shall be taken at their value for not more than 50% of the security required under the provisions of this section.

(C) Securities under paragraph (A) shall be withdrawn immediately from the collateral pool if any installment is unpaid for 30 days or more.

(D) A status report on all such loans shall be provided to the investing governmental entity by the financial institution on a quarterly basis.

(d) No such bank, savings and loan association or savings bank may deposit and maintain for the benefit of the governing body of a municipal or quasi-municipal corporation of the state of Kansas, any securities which consist of:

(1) Bonds secured by revenues of a utility which has been in operation for less than three years; or

(2) bonds issued under K.S.A. 12-1740 et seq., and amendments thereto, unless such bonds have been refunded in advance of their maturity as provided in subsection (d) or such bonds are rated at least Aa by Moody's investors service or AA by Standard & Poor's corp.

(e) Any applicant requesting approval of a revenue bond pursuant to subsection (c)(5) shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all amounts received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1947, ch. 102, § 64; L. 1965, ch. 76, § 1; L. 1968, ch. 236, § 1; L. 1970, ch. 63, § 1; L. 1973, ch. 48, § 1; L. 1976, ch. 79, § 1; L. 1978, ch. 45, § 1; L. 1980, ch. 47, § 1; L. 1982, ch. 52, § 2; L. 1983, ch. 49, § 17; L. 1983, ch. 47, § 3; L. 1983, ch. 49, § 18; L. 1985, ch. 58, § 1; L. 1985, ch. 58, § 2; L. 1986, ch. 76, § 2; L. 1986, ch. 76, § 3; L. 1987, ch. 56, § 1; L. 1989, ch. 48, § 42; L. 1989, ch. 209, § 18; L. 1992, ch. 146, § 25; L. 1994, ch. 74, § 1; L. 1997, ch. 180, § 4; L. 2008, ch. 109, § 22; L. 2014, ch. 141, § 16; L. 2015, ch. 38, § 78; L. 2016, ch. 54, § 35; July 1.



9-1403 Securities for deposits of public funds; exemption during peak deposits.

9-1403. Securities for deposits of public funds; exemption during peak deposits. (a) During the periods of peak deposits occurring at tax paying time and tax distributing time and continuing for a period of not to exceed 60 continuous days at any given time and not to exceed 120 days in any calendar year the amount of security for the deposits of municipal corporations or quasi-municipal corporations as required under K.S.A. 9-1402, and amendments thereto, may be reduced by up to 50% of the amount on deposit during the peak period.

(b) If the custodian of the funds of each municipal corporation or quasi-municipal corporation together with an officer of the depository bank, savings and loan association or savings bank agree to reduce the amount of security as provided in subsection (a), then the parties shall enter into an agreement which designates in writing the beginning and end of each such period, and a copy thereof, fully executed, shall be kept on file in the office of the governing body of such municipal corporation or quasi-municipal corporation and in the files of such bank, savings and loan association or savings bank.

History: L. 1947, ch. 102, § 65; L. 1982, ch. 52, § 3; L. 1983, ch. 47, § 4; L. 1986, ch. 76, § 4; L. 1989, ch. 48, § 43; L. 1997, ch. 180, § 5; L. 2015, ch. 38, § 79; July 1.



9-1405 Deposit of securities, security entitlements and financial assets in securities account; written custodial agreement; receipt.

9-1405. Deposit of securities, security entitlements and financial assets in securities account; written custodial agreement; receipt. (a) All bonds and securities given by any bank, savings and loan association or savings bank to secure public moneys of the United States or any board, commission or agency thereof, shall be deposited as required by the United States government or any designated federal agencies.

(b) All securities, security entitlements and financial assets securing the deposits of any municipal corporation or quasi-municipal corporation shall be deposited as described in subsection (c) or (d) or in a securities account with one of the following custodial banks or trust companies:

(1) A Kansas state bank;

(2) a Kansas national bank;

(3) a state bank organized in another state and which has a branch office in this state;

(4) a trust company incorporated under the laws of this state or another state; or

(5) the federal home loan bank of Topeka.

(c) Securities, security entitlements and financial assets securing the deposits of any municipal corporation or quasi-municipal corporation may be deposited with the state treasurer pursuant to a written custodial agreement and a receipt issued with one copy going to the municipal corporation or quasi-municipal corporation making the public deposit and one copy going to the bank, savings and loan association or savings bank which has secured such public deposits. The receipt shall identify the securities, security entitlements and financial assets which are subject to a security interest to secure payment of the deposits of the municipal corporation or quasi-municipal corporation.

(d) Securities, security entitlements and financial assets securing the deposits of any municipal corporation or quasi-municipal corporation may be deposited with the federal reserve bank of Kansas City to be there held in such manner, under regulations and operating letters of the federal reserve bank of Kansas City, as to secure payment of the deposits of the municipal corporation or quasi-municipal corporation in the depository institution.

(e) This section shall not prohibit any custodial bank or trust company from depositing securities, security entitlements and financial assets in the custodial bank or trust company's account if:

(1) The custodial bank or trust company's account is located at a bank or trust company organized under the laws of any state, the United States or any centralized securities depository wherever located within the United States; and

(2) the custodial bank or trust company issues a receipt which identifies the securities, security entitlements and financial assets on deposit at the custodial bank or trust company.

(f) No securities, security entitlements and financial assets securing public deposits shall be deposited in any custodial bank or trust company which has the following commonalities with the depository bank, savings and loan association or savings bank:

(1) Direct or indirect ownership by any parent corporation;

(2) common controlling shareholders;

(3) common majority of the board of directors; or

(4) common directors with the ability to control or influence directly or indirectly the acts or policies of the depository bank, savings and loan association or savings bank securing such public deposits.

(g) When securities, security entitlements and financial assets are deposited with the state treasurer as authorized by this section, the state treasurer shall make a charge for such service which is equivalent to the reasonable and customary charge made therefor.

(h) The custodial agreement shall be in writing, executed by all parties thereto, maintained as part of the parties' official records, and except for the municipal corporations [corporation] or quasi-municipal corporation, approved by the boards of directors or loan committees, which approvals shall be reflected in the minutes of the boards or committees.

(i) A bank, savings and loan association or savings bank which fails to pay any deposit of public moneys of any municipal or quasi-municipal corporation according to the terms of the security agreement shall immediately take action to enable bonds and securities pledged to secure the deposit to be sold to satisfy the bank's or association's obligation to the municipal or quasi-municipal corporation.

History: L. 1947, ch. 102, § 67; L. 1975, ch. 44, § 24; L. 1976, ch. 58, § 1; L. 1982, ch. 52, § 4; L. 1983, ch. 47, § 5; L. 1985, ch. 58, § 4; L. 1986, ch. 76, § 5; L. 1989, ch. 48, § 44; L. 1990, ch. 60, § 1; L. 1993, ch. 207, § 1; L. 1994, ch. 105, § 1; L. 1997, ch. 180, § 6; L. 2015, ch. 38, § 80; L. 2016, ch. 54, § 36; July 1.



9-1406 Exemption from liability for loss by official depository.

9-1406. Exemption from liability for loss by official depository. No public officer nor the sureties upon such officer's bond shall be liable for any loss sustained by the failure or default of any designated depository or depositories after a deposit or deposits have been made in an officially designated bank, savings and loan association or savings bank as provided in this act. This exemption from liability shall apply even though other statutes shall require the furnishing of a bond or other securities by the designated depositories of public moneys. This exemption shall also apply whenever a public officer, municipal corporation or quasi-municipal corporation has acted in good faith to comply with the provisions of this act.

History: L. 1947, ch. 102, § 68; L. 1983, ch. 47, § 6; L. 1986, ch. 76, § 6; L. 1989, ch. 48, § 45; L. 1997, ch. 180, § 7; L. 2000, ch. 71, § 1; July 1.



9-1407 Exemption of security for insured portion of public deposits; reciprocal deposit programs.

9-1407. Exemption of security for insured portion of public deposits; reciprocal deposit programs. (a) That portion of any deposit of public moneys or funds which is insured by the federal deposit insurance corporation, or its successor, need not be secured as provided in article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(b) Public moneys or funds deposited by a municipal corporation or quasi-municipal corporation in a selected bank, savings and loan association or savings bank which are part of a reciprocal deposit program shall not be treated as securities and need not be secured as provided in article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto, if the:

(1) Bank, savings and loan association or savings bank receives reciprocal deposits from other participating institutions located in the United States in an amount equal to the amount of funds deposited by the municipal corporation or quasi-municipal corporation; and

(2) total cumulative amount of each deposit does not exceed the maximum deposit insurance amount for one depositor at one financial institution as determined by the federal deposit insurance corporation.

History: L. 1947, ch. 102, § 69; L. 1982, ch. 52, § 5; L. 1997, ch. 180, § 8; L. 2009, ch. 49, § 1; L. 2015, ch. 38, § 81; July 1.



9-1408 Definitions.

9-1408. Definitions. As used in article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto:

(a) "Branch" means any office within this state or another state, other than the main office, that is approved as a branch by a federal or state supervisory agency and at which deposits are received, checks paid or money lent. Branch does not include an automated teller machine, remote service unit or similar device, a loan production office or a deposit production office;

(b) "centralized securities depository" means a clearing agency registered with the securities and exchange commission which provides safekeeping and book-entry settlement services to the agency's participants;

(c) "government unit" means any state, county, municipality or other political subdivision thereof;

(d) "Kansas national bank" means a federally chartered bank which has a main office or branch located in this state;

(e) "Kansas state bank" means a Kansas state chartered bank;

(f) "main office" means the place of business specified in the articles of association, certificate of authority or similar document where the business of the institution is carried on and which is not a branch;

(g) "municipal corporation" or "quasi-municipal corporation" includes each investing governmental unit under K.S.A. 12-1675, and amendments thereto;

(h) "savings and loan association" means any savings and loan association incorporated under the laws of this state or any other state or organized under the laws of the United States and which has a main or branch office in this state;

(i) "savings bank" means any savings bank organized under the laws of the United States and which has a main or branch office in this state; and

(j) "securities," "security entitlements," "financial assets," "securities account," "security agreement," "security interest," "perfection" and "control" shall have the meanings given such terms under the Kansas uniform commercial code.

History: L. 1997, ch. 180, § 2; L. 2006, ch. 57, § 2; L. 2015, ch. 38, § 82; L. 2016, ch. 54, § 37; July 1.



9-1409 Securing deposits of public moneys of out-of-state governmental units; when.

9-1409. Securing deposits of public moneys of out-of-state governmental units; when. A Kansas state bank may pledge any of the bank's assets as collateral or otherwise secure the deposits of public money for governmental units located in another state where the Kansas state bank has a branch location, so long as such security is given in accordance with the laws of that state.

History: L. 2015, ch. 38, § 1; July 1.






Article 15 BANKING CODE; SAFE DEPOSIT BOX RENTAL

9-1501 Authority to keep and maintain safe deposit boxes.

9-1501. Authority to keep and maintain safe deposit boxes. Any bank, trust company or safe deposit corporation may maintain safe deposit boxes and rent the same for consideration. The bank, trust company or safe deposit corporation shall prescribe the hours of entry into its safe deposit vault and may also retain and require the use of a preparation or guard key for the protection of the bank, trust company or deposit corporation and the user of such box.

History: L. 1947, ch. 102, § 70; L. 2015, ch. 38, § 83; July 1.



9-1502 Legal relationship between renter and bank.

9-1502. Legal relationship between renter and bank. The relationship between any such bank, trust company or safe deposit company having and maintaining safe deposit boxes for public use and the user or users of such boxes shall be that of lessor and lessee, respectively. In the absence of a written contract to the contrary, the lessee shall be deemed by law to be in possession of such box and the contents thereof. The lessor shall not be charged with knowledge of the contents of any such box. The lessor may limit its liability to the lessee by provisions contained within a lease agreement, but the lessor shall be liable for the acts of its officers and employees for failure to exercise ordinary care.

History: L. 1947, ch. 102, § 71; L. 2015, ch. 38, § 84; July 1.



9-1503 Joint tenancy of safe deposit box; liability.

9-1503. Joint tenancy of safe deposit box; liability. Joint tenancy in and to a safe deposit box may be created by contract, with two or more persons named as lessees. The terms of the contract may provide that any one or more of the lessees, or the survivor or survivors of such lessee or lessees, shall have access and entry to the safe deposit box and the right to remove the contents from such box whether the other lessee or lessees be living, incompetent or dead. If the contents are removed as provided by the contract, the lessor shall not be liable for the removal of the contents.

History: L. 1947, ch. 102, § 72; L. 2015, ch. 38, § 85; July 1.



9-1504 Death of lessee or lessees in joint tenancy; opening of box; disposition of contents.

9-1504. Death of lessee or lessees in joint tenancy; opening of box; disposition of contents. (a) In the event the sole lessee or all lessees in joint tenancy named in the lease agreement covering a safe deposit box rental shall die, the safe deposit box may be opened, forcibly if necessary, at any time thereafter, in the presence of persons holding a legal or beneficial interest relating to the lessee, by two employees of the lessor, one of whom shall be an officer of the lessor. The contents shall be disposed of as follows:

(1) Instruments of a testamentary nature may be removed by the named executor. If no executor is named or if the named executor fails to act within 60 days after the date of death of the lessee, such employees may remove all instruments of a testamentary nature and deposit the same with the district court.

(2) The employees in their discretion may deliver life insurance policies therein contained to the beneficiaries named in such policies, and any deed to a cemetery lot and any burial instructions found therein to the appropriate parties.

(3) Any and all other contents of such box so opened shall be kept and retained by the bank, trust company or safe deposit company and shall be delivered only to the parties legally entitled to the same.

(b) In the event no person claims to be interested in the contents of such box within 60 days after the death of the lessee, the lessor may open the box by forcible entry and remove all instruments of a testamentary nature and deposit the same with the district court, subject to payment of rentals, expenses and repairs. Any and all other contents of such box so opened shall be kept and retained by the bank or trust company and shall be delivered only to the parties legally entitled to the same.

History: L. 1947, ch. 102, § 73; L. 1975, ch. 44, § 25; L. 1976, ch. 145, § 35; L. 1994, ch. 192, § 1; L. 1997, ch. 7, § 1; L. 2015, ch. 38, § 86; L. 2016, ch. 54, § 38; July 1.



9-1505 Lessor to give information to public authority.

9-1505. Lessor to give information to public authority. Upon the death of any lessee of a safe deposit box and upon the request of the district court or the county clerk or the director of taxation for the state of Kansas, the lessor shall disclose whether a designated person was the lessee of a safe deposit box at the time of death.

History: L. 1947, ch. 102, § 74; L. 1976, ch. 145, § 36; L. 2015, ch. 38, § 87; July 1.



9-1506 Default of lessee; notice; disposition of contents.

9-1506. Default of lessee; notice; disposition of contents. (a) The lessor shall have a lien upon the contents of any safe deposit box for the rental thereon.

(b) The lessor may, after giving not less than 60 days' written notice to the lessee of such lessor's intention to enter the box, remove the contents and sell the same for the payment of rent due or other expenses incurred by the bank in keeping the contents, open the box forcibly and remove the contents in the presence of two of the lessor's employees, one of whom shall be an officer, when:

(1) The lessee has not paid the rent within 30 days after the same is due; or

(2) the lessee has failed to surrender possession of any box within 30 days from the date of the termination of the lease.

(c) The lessor shall retain such contents for at least 90 days after opening the box. The lessor then may sell any part or all of the contents at public sale pursuant to the requirements for a commercially reasonable sale under article 9 of the Kansas uniform commercial code and retain from the proceeds of sale the rent due, the costs of opening and repairing the box, the costs of sale and any other amounts due to the lessor.

(d) Any article, item or document without apparent market value may be destroyed after two years from the date of giving or mailing the required notice.

(e) Any notice required by this section shall be delivered either personally or by registered mail delivered to the latest address shown on the safe deposit records of the lessor.

History: L. 1947, ch. 102, § 75; L. 1975, ch. 44, § 26; L. 2015, ch. 38, § 88; L. 2016, ch. 54, § 39; July 1.






Article 16 BANKING CODE; TRUST AUTHORITY

9-1601 Application and authority to act as trust company; exemptions.

9-1601. Application and authority to act as trust company; exemptions. (a) Any bank, upon the affirmative vote of at least 2/3 of the voting stock, may apply to the commissioner for approval to conduct trust business. If approval is granted by the commissioner, a special permit shall be issued and the bank shall be authorized, subject to such conditions as the commissioner may require, to exercise all powers necessary or incidental to carrying on a trust business and also may exercise the following powers to:

(1) Receive for safekeeping personal property of every description;

(2) accept and execute any trust agreement and perform any trustee duties as required by such trust agreement;

(3) act as agent, trustee, executor, administrator, registrar of stocks and bonds, conservator, assignee, receiver, custodian, corporate trustee or attorney-in-fact in any agreed-upon capacity;

(4) accept and execute all trusts and to perform any fiduciary duties as may be committed or transferred to the bank by order, judgment or decree of any court of record of competent jurisdiction;

(5) act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed to the letters of administration, of the estate of any deceased person;

(6) be a conservator for any minor, incapacitated person or trustee for any convict under the appointment of any court of competent jurisdiction;

(7) receive money in trust for investment in real or personal property of every kind and nature and to reinvest the proceeds thereof;

(8) act as either an originating trustee or as a contracting trustee pursuant to K.S.A. 9-2107, and amendments thereto;

(9) buy and sell foreign or domestic exchange, gold, silver, coin or bullion;

(10) act in any fiduciary capacity and to perform any act as a fiduciary which trust companies incorporated under the laws of this state may perform under any provision of the banking or insurance laws of this state, including, without limitation, acting as a successor fiduciary to any trust company upon liquidation pursuant to K.S.A. 9-2107, and amendments thereto; and

(11) to perform or purchase trust services for or from a bank or service corporation through a trust service agency agreement provided the commissioner is notified 30 days after contracting for the service. Such notification shall include the trust services provided, the name of the servicer and the date the service will commence.

(b) (1) The commissioner has the discretion to grant or reject the application of any bank to acquire trust authority. In making such determination, the commissioner shall take into consideration:

(A) The reasonable probability of usefulness and success of the bank having trust authority;

(B) the financial history and condition of the bank and the character, qualifications and experience of the trust officers and personnel; and

(C) any other facts and circumstances that the commissioner deems appropriate.

(2) If the commissioner denies an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(c) (1) If the governing instrument limits investment of funds to deposit in time or savings deposits in the bank, any bank may act as trustee or custodian for any of the following without being issued a special permit:

(A) Individual retirement accounts established pursuant to 26 U.S.C. § 408;

(B) trusts established pursuant to 26 U.S.C. § 401; and

(C) medical savings accounts established pursuant to 26 U.S.C. § 220.

(2) If the governing instrument limits investment of funds to deposit in time, savings or demand deposits in the bank, any bank may act as a trustee or custodian for any health savings accounts established pursuant to 26 U.S.C. § 223, without being issued a special permit pursuant to subsection (a).

(d) Any state bank having been granted trust authority by the commissioner may add "and trust company" to its corporate name.

(e) A bank making application to the commissioner for approval to conduct trust business shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1947, ch. 102, § 77; L. 1965, ch. 77, § 1; L. 1967, ch. 72, § 2; L. 1975, ch. 44, § 28; L. 2005, ch. 20, § 1; L. 2005, ch. 133, § 2; L. 2015, ch. 38, § 89; L. 2016, ch. 54, § 40; July 1.



9-1602 Revoking trust authority.

9-1602. Revoking trust authority. (a) The commissioner may revoke trust authority for any bank or trust company upon finding a failure to adhere to sound fiduciary practices.

(b) If the commissioner revokes the trust authority of a bank, the bank shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1947, ch. 102, § 78; L. 1990, ch. 61, § 1; L. 2015, ch. 38, § 90; July 1.



9-1603 Assets held in fiduciary capacity segregated; records; security of funds.

9-1603. Assets held in fiduciary capacity segregated; records; security of funds. (a) As soon as any bank shall exercise any trust authority, it shall segregate all assets held in any fiduciary capacity and shall keep a separate set of books and records showing in proper detail all fiduciary transactions. Such books and records shall at all times be subject to inspection and supervision of the commissioner.

(b) Funds held by such bank in trust that are awaiting investment or distribution, less the amount which is insured by the federal deposit insurance corporation, shall have United States bonds or other securities approved by the commissioner pledged to such funds in an equal sum.

History: L. 1947, ch. 102, § 79; L. 1963, ch. 63, § 1; L. 2015, ch. 38, § 91; July 1.



9-1604 Liquidation, termination of trust business.

9-1604. Liquidation, termination of trust business. Upon the affirmative vote of a majority of the outstanding voting stock, any bank having trust authority may terminate the bank's trust business. The termination of trust services shall be done in accordance with the Kansas uniform trust code and with the contracting trustee provisions of K.S.A. 9-2107, and amendments thereto. Any bank terminating the bank's trust business may surrender such bank's special permit for trust authority or be granted inactive status pursuant to K.S.A. 9-1703, and amendments thereto.

History: L. 1947, ch. 102, § 80; L. 1951, ch. 120, § 3; L. 1996, ch. 175, § 16; L. 2015, ch. 38, § 92; July 1.



9-1607 Appointment of nominee when acting as fiduciary; records.

9-1607. Appointment of nominee when acting as fiduciary; records. (a) Any bank or trust company, when acting as a fiduciary or a co-fiduciary with others and with the consent of its co-fiduciary or co-fiduciaries, if any, that are hereby authorized to give such consent, may cause any investment held in any such capacity to be registered and held in the name of a nominee or nominees of such bank or trust company. Such bank or trust company shall be liable for the acts of any such nominee with respect to any investment so registered.

(b) The records of the bank or trust company shall at all times show the ownership of any investment registered and held in the name of a nominee, which investment shall be in the control of the bank or trust company and be kept separate and apart from the assets of the bank or trust company.

History: L. 1951, ch. 122, § 1; L. 2015, ch. 38, § 93; L. 2016, ch. 54, § 41; July 1.



9-1609 Fiduciary may establish trust funds.

9-1609. Fiduciary may establish trust funds. (a) Any bank or trust company authorized to act as fiduciary may establish common trust funds for the purpose of furnishing investments to:

(1) Such bank or trust company as fiduciary;

(2) such bank or trust company and others, as co-fiduciaries;

(3) another state or national bank or trust company, as fiduciary, which is a subsidiary of the same bank holding company of which the bank or trust company is a subsidiary, as such terms are defined in K.S.A. 9-519, and amendments thereto; or

(4) another state or national bank or trust company with which the bank or trust company is affiliated through common control, as defined in K.S.A. 9-1612, and amendments thereto.

(b) Any bank or trust company authorized to act as fiduciary may, as such fiduciary or co-fiduciary, invest funds which it lawfully holds for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship, and if, in the case of co-fiduciaries, the bank or trust company procures the consent of its co-fiduciaries to such investment.

History: L. 1951, ch. 123, § 1; L. 1986, ch. 56, § 3; L. 2015, ch. 38, § 94; L. 2016, ch. 54, § 42; July 1.



9-1611 Bank or trust company acting as fiduciary may deal in manner authorized by instrument with company having control of bank or trust company.

9-1611. Bank or trust company acting as fiduciary may deal in manner authorized by instrument with company having control of bank or trust company. Whenever the governing instrument of any trust authorizes a bank or trust company acting as fiduciary to engage in any of the following activities, such instrument shall also be deemed to authorize the bank or trust company to engage in the following activities, with any company which has or acquires control of such bank or trust company:

(a) Hold as a trust investment the bank's or trust company's own stock or obligations, or property acquired from the bank or trust company; or

(b) sell or transfer, by loan or otherwise, property held as fiduciary to the bank or trust company; or

(c) purchase for investment the stock or obligations of, or property from, the bank or trust company.

History: L. 1973, ch. 49, § 1; L. 2015, ch. 38, § 95; L. 2016, ch. 54, § 43; July 1.



9-1612 Company having control over a bank or trust company defined.

9-1612. Company having control over a bank or trust company defined. For the purposes of K.S.A. 9-1601 through 9-1611, and amendments thereto, any company has control over a bank or trust company if the company directly or indirectly, or acting through one or more persons:

(a) Owns, controls or has power to vote 25% or more of any class of voting securities of the bank or trust company;

(b) controls, in any manner, the election of a majority of the directors or trustees of the bank or trust company; or

(c) has the power to direct the management or policies of the bank or trust company.

History: L. 1973, ch. 49, § 2; L. 2015, ch. 38, § 96; July 1.






Article 17 BANKING CODE; SUPERVISION; COMMISSIONER

9-1701 Examination of banks and trust companies; other reports.

9-1701. Examination of banks and trust companies; other reports. (a) The commissioner or the commissioner's staff shall visit each bank and trust company at least once every 18 months, and may visit any bank or trust company at any time the commissioner deems necessary for the purpose of making an examination or inquiry into the condition of the affairs of such bank or trust company. For such purpose, the commissioner and the commissioner's staff are authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any bank or trust company.

(b) The results of any examination pursuant to this section shall be reduced to writing by the commissioner or the commissioner's staff. The commissioner shall provide to the board of directors of the bank or trust company a copy of the examination report. No person shall personally examine a bank or trust company if that person is a stockholder of, indebted to or otherwise financially interested in that bank or trust company.

(c) The examination team may conduct an exit review meeting with the board of directors of a bank or trust company following the examination of such bank or trust company as provided in subsection (a).

(d) The commissioner is hereby authorized to accept any examination report or any other report on a state bank or trust company made by the:

(1) Federal deposit insurance corporation or its successor;

(2) federal reserve bank; or

(3) consumer financial protection bureau.

History: L. 1947, ch. 102, § 87; L. 1965, ch. 78, § 1; L. 1975, ch. 44, § 29; L. 1976, ch. 59, § 1; L. 1984, ch. 48, § 13; L. 1991, ch. 47, § 1; L. 2015, ch. 38, § 97; July 1.



9-1702 Examination of fiduciaries and affiliated organizations and their officers and employees.

9-1702. Examination of fiduciaries and affiliated organizations and their officers and employees. (a) The commissioner or the commissioner's staff is hereby authorized to examine the fiduciary affairs of any officer or employee of any bank or trust company when such officer or employee is serving in any fiduciary capacity that may affect the safety and soundness of such bank or trust company.

(b) The commissioner or the commissioner's staff is hereby authorized to examine any investment company, holding company, corporation or any other form of business entity which is affiliated with any bank or trust company to fully ascertain:

(1) The relationship between such bank or trust company and any such affiliate; and

(2) the effect of such relationship on the bank or trust company.

(c) For the purposes of this section, "affiliate" shall have the meaning ascribed to it in section 2 of the bank holding act of 1956, 12 U.S.C. § 1841.

History: L. 1947, ch. 102, § 88; L. 1975, ch. 44, § 30; L. 2005, ch. 6, § 1; L. 2015, ch. 38, § 98; July 1.



9-1703 Examination and administrative expenses; annual assessment, due dates for payments, delinquency penalty; disposition of receipts; bank commissioner fee fund.

9-1703. Examination and administrative expenses; annual assessment, due dates for payments, delinquency penalty; disposition of receipts; bank commissioner fee fund. (a) The expense of every regular examination, together with the expense of administering the banking and savings and loan laws, including salaries, travel expenses, supplies and equipment shall be paid by the banks and savings and loan associations of the state. Prior to the beginning of each fiscal year, the commissioner shall make an estimate of the expenses to be incurred by the department during such fiscal year. From this total amount, the commissioner shall deduct the estimated amount of the anticipated annual income to the fund from all sources other than bank and savings and loan association assessments. The commissioner shall allocate and assess the remainder to the banks and savings and loan associations in the state on the basis of their total assets, as reflected in the last March 31 report called for by the federal deposit insurance corporation under the provisions of section 7 of the federal deposit insurance act, 12 U.S.C. § 1817 or K.S.A. 17-5610, and amendments thereto, except that the annual assessment will not be less than $1,000 for any bank or savings and loan association.

(b) (1) The expense of every regular trust examination, together with the expense of administering trust laws, including salaries, travel expenses, supplies and equipment, shall be paid by the trust companies and trust departments of banks of this state. Prior to the beginning of each fiscal year, the commissioner shall make an estimate of the trust expenses to be incurred by the department during such fiscal year. The commissioner shall allocate and assess the trust departments in the state on the basis of their total fiduciary assets, as reflected in the last December 31 report called for by the federal deposit insurance corporation under the provisions of section 7 of the federal deposit insurance act, 12 U.S.C. § 1817 or K.S.A. 17-5610, and amendments thereto, except that the annual assessment shall not be less than $1,000 for any active trust department. The commissioner shall allocate and assess the trust companies in the state on the basis of their fiduciary assets as reflected in the last December 31 report filed with the commissioner pursuant to K.S.A. 9-1704, and amendments thereto, except that the annual assessment will not be less than $1,000 for any active trust company. A trust department or trust company which has no fiduciary assets, as reflected in the last December 31 report called for by the federal deposit insurance corporation under the provisions of section 7 of the federal deposit insurance act, 12 U.S.C. § 1817 or K.S.A. 17-5610, and amendments thereto, may be granted inactive status by the commissioner and the annual assessment shall not be more than $100 for the inactive trust department.

(2) No inactive trust department or trust company shall accept any fiduciary assets or exercise any part of or all of its trust authority until such time as it has applied for and received prior written approval of the commissioner to reactivate its trust authority.

(c) (1) A statement of each assessment made under the provisions of subsection (a) or (b) shall be sent by the commissioner on July 1 or the next business day thereafter, to each bank, savings and loan association, trust department and trust company that exists as a corporate entity with the secretary of state's office and is authorized by the commissioner to conduct banking, savings and loan or trust business. The assessment may be collected by the commissioner as needed and in such installment periods as the commissioner deems appropriate, but no more frequently than monthly. When the commissioner issues an invoice to collect the assessment, payment shall be due within 15 days of the date of the invoice. The commissioner may impose a penalty upon any bank, savings and loan association, trust department or trust company which fails to pay its annual assessment when it is 15 days or more past due. The penalty shall be assessed in the amount of $50 for each day the assessment is past due.

(2) The commissioner shall remit all moneys received from such examination fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and credit 10% of each deposit to the state general fund with the balance transferred to the bank commissioner fee fund. All expenditures from the bank commissioner fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner or by a person or persons designated by the commissioner.

(d) The amount of expenses incurred and the cost of service performed on account of any bank, trust department or trust company or other corporation which are outside the normal expenses of an examination required under the provisions of K.S.A. 9-1701 or 17-5612, and amendments thereto, shall be charged to and paid by the bank, trust department, trust company or corporation for which such expenses were incurred or cost of services performed.

(e) As used in this section, "savings and loan association" means a Kansas state-chartered savings and loan association.

(f) (1) In the event a bank, savings and loan association or trust company is merged into, consolidated with or the assets and liabilities of which are purchased and assumed by another bank, savings and loan association or trust company between the preceding March 31 and June 30, for banks and savings and loan associations, or the preceding December 31 and June 30, for trust companies, the surviving or acquiring bank, savings and loan association or trust company is obligated to pay the assessment based on the value of the assets of all institutions involved with the merger, consolidation or assumption for the following fiscal year commencing July 1.

(2) In the event a bank, savings and loan association or trust company is merged into, consolidated with or the assets and liabilities of which are purchased and assumed by another bank, savings and loan association or trust company after July 1, the surviving entity shall be obligated to pay the unpaid portion of the assessment for the remainder of the fiscal year commencing July 1 which would have been due of the institution being merged, consolidated or assumed.

History: L. 1947, ch. 102, § 89; L. 1949, ch. 110, § 3; L. 1955, ch. 65, § 1; L. 1959, ch. 61, § 1; L. 1965, ch. 79, § 1; L. 1969, ch. 62, § 1; L. 1973, ch. 50, § 2; L. 1975, ch. 44, § 31; L. 1981, ch. 55, § 1; L. 1985, ch. 57, § 2; L. 1992, ch. 49, § 1; L. 1993, ch. 30, § 1; L. 1994, ch. 33, § 1; L. 1995, ch. 25, § 1; L. 1996, ch. 39, § 1; L. 2000, ch. 12, § 1; L. 2001, ch. 5, § 43; L. 2006, ch. 89, § 3; L. 2010, ch. 99, § 1; L. 2011, ch. 36, § 1; L. 2011, ch. 91, § 5; L. 2015, ch. 38, § 99; July 1.



9-1704 Reports to commissioner; publication, when.

9-1704. Reports to commissioner; publication, when. (a) Each bank or trust company shall be required to make a report to the commissioner at any time upon the commissioner's request. Such reports shall be in a form and manner prescribed by the commissioner and shall be verified by the president, chief executive officer or cashier and attested to by at least three directors of the bank or trust company, none of whom shall have verified the report. The report shall show in detail the assets and liabilities of the bank or trust company at the close of business upon the date determined by the commissioner. The commissioner may require a copy of the report, or a portion thereof, to be published in a newspaper, published in or having a general circulation in the place where the bank or trust company is located, within 10 days after the report is forwarded to the commissioner. The expense of publication shall be paid by the bank or trust company.

(b) Each trust company shall report to the commissioner all assets held by the trust company in a fiduciary capacity as of December 31 of each year. The report shall be in the form and manner prescribed by the commissioner and shall be filed with the commissioner by January 30 of each year. The commissioner may require the report to be filed using an electronic means.

(c) Each trust department of a bank shall report to the commissioner all assets held by the trust department in a fiduciary capacity at any time upon the commissioner's request. The report shall be in the form prescribed by the commissioner. The commissioner may require the report to be filed using an electronic means.

(d) A request for information made pursuant to this section shall be made in writing and mailed to each bank and trust company. The request shall be deemed to be legal notice to each bank and trust company. The request may include the requirement for the filing of information by the bank or trust company using electronic means.

History: L. 1947, ch. 102, § 90; L. 1975, ch. 44, § 32; L. 1984, ch. 48, § 14; L. 1995, ch. 158, § 1; L. 2006, ch. 89, § 4; L. 2015, ch. 38, § 100; L. 2016, ch. 54, § 44; July 1.



9-1708 Refusal to be examined; remedy.

9-1708. Refusal to be examined; remedy. No officer, director, employee or agent of any bank or trust company shall refuse the examination and inspection of the bank or trust company by the commissioner or in any manner obstruct or interfere with the examination and investigation of such bank or trust company or refuse to be examined under oath concerning any of the affairs of such bank or trust company. The commissioner may take such action as available pursuant to K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to remedy any violation of the provisions of this section.

History: L. 1947, ch. 102, § 95; L. 2015, ch. 38, § 101; July 1.



9-1709 Failure to respond to a lawful request of the commissioner.

9-1709. Failure to respond to a lawful request of the commissioner. (a) No bank or trust company shall refuse or neglect for more than 60 days to comply with or respond to a written, lawful request of the commissioner. If the bank or trust company does not comply with or respond to any such request, the commissioner may issue an order notifying the bank or trust company that continued failure to comply with the request shall result in the forfeiture of the authority to transact business. Any bank or trust company receiving notice of such order shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner is subject to review in accordance with the Kansas judicial review act.

(b) If any request or requirement made pursuant to an order issued under subsection (a) remains unsatisfied after a period of time as provided in the order, the commissioner shall appoint a receiver pursuant to article 19 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto. The order appointing the receiver shall not be subject to the Kansas administrative procedure act or the Kansas judicial review act.

(c) The commissioner may take such additional action as available pursuant to K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to protect the depositors and creditors of the bank or trust company.

History: L. 1947, ch. 102, § 96; L. 1981, ch. 324, § 7; L. 2015, ch. 38, § 102; July 1.



9-1712 Examination of records and investigative materials of commissioner, confidential; disclosure.

9-1712. Examination of records and investigative materials of commissioner, confidential; disclosure. (a) All information the state bank commissioner generates in making an investigation or examination of a state bank or trust company shall be confidential information.

(b) All confidential information shall be the property of the state of Kansas and shall not be disclosed except upon the written approval of the commissioner.

(c) Except for disclosure pursuant to subsection (e) and K.S.A. 9-2014, and amendments thereto, the commissioner shall give 10 days prior written notice to the affected bank or trust company of intent to disclose confidential information.

(d) Any bank or trust company receiving notice of the intent to disclose confidential information may object to the disclosure of the confidential information and shall be afforded the right to a hearing in accordance with the provisions of the Kansas administrative procedure act.

(e) (1) The commissioner may furnish to the federal deposit insurance corporation, or to any officer or examiner thereof, a copy of any or all examination reports made by the commissioner, or the commissioner's examiners, of any bank or trust company insured by such corporation. The commissioner may disclose to the federal deposit insurance corporation, or any official or examiner thereof, any and all information contained in the commissioner's office concerning the condition of any bank or trust company insured by such corporation.

(2) The commissioner may disclose any and all information contained in the commissioner's office concerning the condition of any bank or trust company to the:

(A) Federal reserve bank;

(B) office of the comptroller of currency;

(C) federal home loan bank;

(D) office of thrift supervision;

(E) financial crimes enforcement network; or

(F) consumer financial protection bureau.

(3) The commissioner may furnish to the state treasurer a copy of any or all examination information relating specifically to apparent violations of the uniform unclaimed property act, K.S.A. 58-3934 through 58-3978, and amendments thereto.

(4) To reduce the potential for duplicative and burdensome filings, examinations and other regulatory activities, the commissioner, by agreement, may establish an information sharing and exchange program with any regulatory agency of this state, another state or the United States concerning activities that are financial in nature, incidental to financial activities, or complementary to financial activities, as those terms are used in 15 U.S.C. § 6801 et seq. on the effective date of this act. Each agency that is party to such an agreement shall agree to maintain confidentiality of information that is confidential under applicable state or federal law and to take all reasonable steps to oppose any effort to secure disclosure of the information by such agency.

(5) Disclosure of information by or to the commissioner pursuant to this section shall not constitute a waiver of or otherwise affect or diminish a privilege to which the information is otherwise subject, whether or not the disclosure is governed by a confidentiality agreement. "Privilege" includes any work product, attorney-client or other privilege recognized under federal or state law.

(6) Nothing in this section shall be construed to limit the powers of the commissioner with reference to examinations and reports required by the state banking code.

(f) As used in this section, "information" means, but is not limited to, all documents, oral and written communication and all electronic data.

(g) Any person that violates this section, upon conviction, shall be guilty of a class C misdemeanor.

(h) The commissioner may provide any person with a letter of good standing upon request. Any person requesting a letter of good standing shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in investigating and complying with the request. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1947, ch. 102, § 99; L. 1987, ch. 54, § 8; L. 1990, ch. 62, § 1; L. 2015, ch. 38, § 103; L. 2016, ch. 54, § 45; July 1.



9-1713 Adoption of rules and regulations; approval of board.

9-1713. Adoption of rules and regulations; approval of board. Except as otherwise provided by law, in order to promote safe and sound practices for entities regulated by the commissioner, the commissioner shall promulgate such rules and regulations as shall be necessary to implement the provisions of K.S.A. 9-542, and amendments thereto, commonly known as the state banking code. All rules and regulations shall first be submitted to the state banking board for the state banking board's approval and upon approval shall be filed as provided by article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1965, ch. 81, § 1; L. 1984, ch. 48, § 15; L. 2000, ch. 106, § 3; L. 2003, ch. 57, § 2; L. 2015, ch. 38, § 104; July 1.



9-1714 Appointment of special deputy bank commissioner.

9-1714. Appointment of special deputy bank commissioner. (a) Whenever the commissioner shall determine that the business of any bank or trust company is being conducted in an unlawful or unsound manner, the commissioner may appoint a special deputy bank commissioner who shall immediately take charge of the operation of such bank or trust company for the purpose of resolving any unlawful or unsound condition or operation.

(b) After appointment, the special deputy bank commissioner shall continue to serve under the direction of the commissioner for such period of time as may be deemed reasonable and necessary by the commissioner and, during such period, such special deputy bank commissioner's salary, which shall be determined by the commissioner, and expenses shall be borne by the bank or trust company under supervision.

(c) After such appointment, any such bank or trust company shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1965, ch. 82, § 1; L. 1975, ch. 44, § 35; L. 1988, ch. 356, § 40; L. 2001, ch. 87, § 12; L. 2015, ch. 38, § 105; July 1.



9-1715 Special orders; procedures.

9-1715. Special orders; procedures. (a) (1) Notwithstanding any provision of law to the contrary, the commissioner shall have the power to authorize any or all banks to engage in any activity in which any other bank, savings and loan association or a savings bank, organized under the laws of the United States, this state or any other state with deposits insured by the United States government is lawfully authorized to engage in at the time authority is granted.

(2) The commissioner shall have the power to authorize any or all Kansas trust companies, trust departments or both to engage in any trust-related activity in which any trust company or trust department, organized under the laws of the United States, this state or any other state, is lawfully authorized to engage in at the time authority is granted.

(b) (1) The commissioner shall exercise the power granted in subsection (a) by the issuance of a special order if the commissioner deems such action is reasonably required to: (A) Preserve and protect the welfare of a particular institution; or (B) preserve the welfare of all state banks or trust companies and to promote competitive equality of state and other insured depository institutions.

Such special order shall provide for the effective date thereof and upon and after such date shall be in full force and effect until amended or revoked by the commissioner. Promptly following issuance, the commissioner shall mail a copy of each special order to all state banks and trust companies and [such order] shall be published in the Kansas register.

(c) The commissioner, at the time of issuing any special order pursuant to this section, shall prepare a written report, which shall include a description of the special order and a copy of the special order and submit the written report to:

(1) The president and the minority leader of the senate;

(2) the chairperson and ranking minority member of the senate standing committee on financial institutions and insurance;

(3) the speaker and the minority leader of the house of representatives;

(4) the chairperson and ranking minority member of the house of representatives standing committee on financial institutions; and

(5) the governor.

(d) Within two weeks of the beginning of each legislative session, the commissioner shall submit to the senate committee on financial institutions and insurance and the house of representatives committee on financial institutions, a written summary of each special order issued during the preceding year. Upon request of the chair of the senate standing committee on financial institutions and insurance or the chair of the house standing committee on financial institutions, the commissioner, or the commissioner's designee, shall appear before the committee to discuss any special order issued during the preceding year. If the committee desires information concerning the economic impact of any special order, the committee chair or ranking minority member may request assistance from the division of budget.

(e) The issuance of special orders under this section shall not be subject to the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

(f) The powers contained in this section shall be in addition to any and all other powers granted to the commissioner.

History: L. 1967, ch. 74, § 1; L. 1975, ch. 44, § 36; L. 1980, ch. 48, § 1; L. 1986, ch. 57, § 11; L. 1995, ch. 74, § 1; L. 1999, ch. 12, § 1; L. 2000, ch. 19, § 1; L. 2001, ch. 33, § 1; L. 2015, ch. 38, § 106; L. 2016, ch. 54, § 46; July 1.



9-1716 Powers of commissioner; order restricting declaration and payment of dividends.

9-1716. Powers of commissioner; order restricting declaration and payment of dividends. If the commissioner shall determine that the condition of any bank is such that dividends should not be declared and paid from capital or that such dividends should be declared and paid only subject to certain conditions, the commissioner shall render an order prohibiting or limiting the declaration and payment of dividends. Upon receiving notice of the order, the bank shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1975, ch. 44, § 2; L. 1988, ch. 356, § 41; L. 2015, ch. 38, § 107; July 1.



9-1717 Prohibition against felon from serving as director, officer or employee.

9-1717. Prohibition against felon from serving as director, officer or employee. (a) Except with the written consent of the commissioner, no person shall serve as a director, officer or employee of a bank who has been convicted, or who is hereafter convicted, of any felony or any crime involving dishonesty or a breach of trust.

(b) Any bank which willfully violates subsection (a), shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of $1,000 for each day the violation continues.

History: L. 1984, ch. 48, § 1; L. 2015, ch. 38, § 108; July 1.



9-1719 Change of control; definitions.

9-1719. Change of control; definitions. As used in K.S.A. 9-1719 to 9-1722, inclusive, and amendments thereto:

(a) "Control" means the power to:

(1) Vote 25% or more of any class of voting shares;

(2) direct, in any manner, the election of a majority of the directors; or

(3) direct or exercise a controlling influence over the management or policies.

(b) "Person" means an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization or any other form of entity not specifically listed in this subsection.

History: L. 1984, ch. 47, § 1; L. 1987, ch. 54, § 9; L. 2015, ch. 38, § 109; July 1.



9-1720 Change of control; approval.

9-1720. Change of control; approval. (a) Except with the prior written approval of the commissioner, or as otherwise permitted by the state banking code, it shall be unlawful for:

(1) A person, acting directly or indirectly or through concert with one or more persons, to acquire control of any bank or trust company;

(2) a bank to merge or consolidate with any bank or institution, or either directly or indirectly acquire the assets of, or assume the liability to pay any deposit made in any other bank or institution, referred to hereinafter as a merger transaction; or

(3) a trust company to merge or consolidate with any trust company, or either directly or indirectly acquire the assets of any other trust company, referred to hereinafter as a merger transaction.

(b) A trust company may merge or consolidate with a trust company, with the prior written approval of the commissioner chartered by:

(1) The comptroller of the currency; or

(2) another state. An application filed pursuant to this subsection shall be subject to the provisions of K.S.A. 9-1721, 9-1722 and 9-1724, and amendments thereto.

History: L. 1984, ch. 47, § 2; L. 2015, ch. 38, § 110; L. 2016, ch. 54, § 47; July 1.



9-1721 Application process; approval factors and criteria.

9-1721. Application process; approval factors and criteria. (a) The person proposing to acquire control or a bank or trust company undertaking a merger transaction, hereinafter referred to as the applicant, shall file an application with the commissioner at least 60 days prior to the proposed change of control or merger transaction. If the commissioner does not act on the application within the 60-day time period, the application shall stand approved. The commissioner may, for any reason, extend the time period to act on an application for an additional 30 days. The time period to act on an application may be further extended if the commissioner determines that the applicant has not furnished all the information required under K.S.A. 9-1722, and amendments thereto, or that, in the commissioner's judgment, any material information submitted is substantially inaccurate.

(b) Upon the filing of an application, the commissioner shall make an investigation of the applicant for the change of control or merger transaction. The commissioner may deny the application if the commissioner finds the:

(1) Proposed change of control or merger transaction would result in a monopoly or would be in furtherance of any combination or conspiracy to monopolize or attempt to monopolize the business of banking or trust services in any part of this state;

(2) financial condition of the applicant might jeopardize the financial stability of the bank or trust company or prejudice the interests of the depositors of a bank;

(3) competence, experience or integrity of the applicant or of any of the proposed management personnel of the bank or trust company or resulting bank or trust company indicates it would not be in the interest of the depositors of the bank, the clients of trust services, or in the interest of the public; or

(4) applicant neglects, fails or refuses to furnish the commissioner with all of the information required by the commissioner.

(c) Upon service of an order denying an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act before the state banking board. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1984, ch. 47, § 3; L. 1986, ch. 318, § 17; L. 1988, ch. 356, § 42; L. 2010, ch. 17, § 28; L. 2015, ch. 38, § 111; L. 2016, ch. 54, § 48; July 1.



9-1722 Application requirements.

9-1722. Application requirements. (a) A change of control application filed pursuant to K.S.A. 9-1721, and amendments thereto, shall contain the following information:

(1) The identity, personal history, business background and experience of each person by or for whom the change of control is to be made, including the material business activities and affiliations during the past five years and a description of any material pending legal or administrative proceedings in which the person is a party and any criminal indictment or conviction of such person by a state or federal court;

(2) a statement of the assets and liabilities of each person by or for whom the change of control is to be made, along with any related statements of income and source and application of funds, as of a date not more than 90 days prior to the date of the application. Individuals who own 10% or more shares in a bank holding company, as defined in K.S.A. 9-519, and amendments thereto, shall file the financial information required by this paragraph;

(3) the terms and conditions of the proposed change of control and the manner in which such change of control is to be made;

(4) the identity, source and amount of the funds or other considerations used or to be used in making the change of control and, if any part of these funds or other considerations has been or is to be borrowed or otherwise obtained for such purpose, a description of the transaction, the names of the parties, and any arrangements, agreements or understandings with such persons;

(5) any plans or proposals which any applicant may have to liquidate the bank or trust company or to make any other major change in the bank's or trust company's business or corporate structure or management;

(6) the identification of any person employed, retained or to be compensated by any party or by any person on such person's behalf to make solicitations or recommendations to stockholders for the purpose of assisting in the change of control and a brief description of the terms of such employment, retainer or arrangement for compensation;

(7) copies of all invitations or tenders or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed change of control;

(8) when applicable, the certified copies of the stockholder proceedings showing a majority of the outstanding voting stock was voted in favor of the change of control; and

(9) any additional relevant information in the form and manner prescribed by the commissioner.

(b) A merger transaction application filed pursuant to K.S.A. 9-1721, and amendments thereto, shall contain the following information:

(1) The structure, terms and conditions and financing arrangements of the proposed merger transaction;

(2) a complete and final copy of the merger transaction agreement;

(3) certified copies of the stockholder proceedings showing a majority of the outstanding voting stock of the banks or trust companies in the merger transaction was voted in favor of the merger transaction;

(4) a list of directors and senior executive officers of the resulting bank or trust company;

(5) one year pro forma statements of financial conditions and future prospects of the resulting bank or trust company, including capital positions;

(6) how the merger transaction will meet the convenience and needs of the community; and

(7) any other relevant information in the form and manner prescribed by the commissioner.

(c) With regard to any trust company which files a notice pursuant to this section, the commissioner may require fingerprinting of any proposed officer, director, shareholder or any other person deemed necessary by the commissioner. Such fingerprints may be submitted to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of arrests and convictions in this state or any other jurisdiction. The commissioner may use information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the persons proposing to acquire the trust company. Whenever the commissioner requires fingerprinting, any associated costs shall be paid by the applicant or the parties to the application.

(d) The commissioner may accept an application filed with the federal reserve bank or federal deposit insurance corporation in lieu of an application filed pursuant to subsection (a). The commissioner may, in addition to such application, request additional relevant information.

(e) At the time of filing an application pursuant to K.S.A. 9-1721, and amendments thereto, or an application filed pursuant to subsection (d), the applicant shall pay to the commissioner a fee in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1984, ch. 47, § 4; L. 1986, ch. 55, § 3; L. 1992, ch. 62, § 4; L. 2012, ch. 161, § 12; L. 2015, ch. 38, § 112; L. 2016, ch. 54, § 49; July 1.



9-1724 Exception for mergers resulting in a national bank.

9-1724. Exception for mergers resulting in a national bank. (a) The provisions of K.S.A. 9-1720 through 9-1724, and amendments thereto, shall not apply to the merger transaction of a bank or trust company when the surviving entity is a national banking association or other state or federally chartered financial institution or a trust company, except that the bank or trust company shall provide written notification to the commissioner of such a merger, consolidation or transfer of assets and liabilities at least 10 days prior to the consummation of any such transaction.

(b) Not more than 15 days following any merger transaction, any bank or trust company that will cease to exist shall surrender such bank's or trust company's state certificate of authority or charter and shall certify in writing that the proper instruments have been executed and filed in accordance with K.S.A. 17-6003, and amendments thereto.

(c) Notice of the merger transaction shall be published twice in a newspaper of general circulation in each city or county in which the bank or trust company is located, or the newspaper nearest such city or county and a certified copy of each notice shall be filed with the commissioner. The first publication shall be no later than five days after an application is filed. The second publication shall be on the 14th day after the date of the first publication or, if the newspaper does not publish on the 14th day, then the date that is the closest to the 14th day. The notice shall be in the form prescribed by the commissioner and shall provide for a comment period of not less than 10 days after the date of the second publication.

History: L. 1984, ch. 47, § 6; L. 1987, ch. 54, § 10; L. 1992, ch. 62, § 5; L. 1993, ch. 156, § 1; L. 1994, ch. 28, § 1; L. 1995, ch. 19, § 2; L. 2015, ch. 38, § 113; L. 2016, ch. 54, § 50; July 1.



9-1725 Powers of the commissioner during existence of an emergency.

9-1725. Powers of the commissioner during existence of an emergency. (a) Whenever the commissioner is of the opinion that an emergency, as defined by K.S.A. 9-1122, and amendments thereto, exists or is impending in this state which affects, or may affect, a particular bank, trust company, multiple banks or multiple trust companies, the commissioner may, by proclamation, temporarily close the particular institutions located in the affected area. The banks or trust companies so closed shall remain closed until the commissioner proclaims that the emergency has ended.

(b) The commissioner may approve a request for an emergency temporary closing and subsequent reopening of a particular bank or trust company by the officers of such bank or trust company pursuant to K.S.A. 9-1122, and amendments thereto.

(c) Whenever the commissioner is of the opinion that an emergency, as defined by K.S.A. 9-1122, and amendments thereto, affects, or may affect, a particular bank, branch bank, trust company or trust service office, the commissioner may approve a temporary relocation of the bank, branch bank, trust company or trust service office. The temporary relocation shall be as close as the commissioner determines is safely possible to the bank, branch bank, trust company or trust service office's approved place of business.

(d) Every day that any bank, branch bank, trust company, or trust service office thereof, remains closed pursuant to this section shall be deemed a holiday for all of the purposes of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, and with respect to any banking business of any character. No bank, branch bank, trust company or trust service office shall be required to permit access to such bank's, branch bank's or trust company's safe deposit vault or vaults on any such day. If the terms of a contract require the payment of money or the performance of a condition on any such day by, through, with or at any bank, branch bank, trust company or trust service office, then the payment may be made or condition performed on the next business day with the same force and effect as if made or performed in accordance with the terms of the contract. No liability or loss of rights of any kind shall result from the delay.

(e) Any bank, branch bank, trust company or trust service office temporarily closed or relocated pursuant to this section shall post notice of such closing in a conspicuous place at each closed location. Such notice shall serve as official notification to everyone of the temporary closing or relocation of the bank, branch bank, trust company or trust service office and thereafter no liability shall be incurred by the bank or trust company by reason of the temporary closing or relocation pursuant to this section.

History: L. 2015, ch. 38, § 2; July 1.



9-1726 Fees; rules and regulations.

9-1726. Fees; rules and regulations. (a) Except as provided in subsection (b), at the time of filing any application described below, the applicant shall remit to the commissioner a nonrefundable fee in the amount of:

(1)   Bank or trust company charter    $2,500

(2)   New branch bank    750

(3)   Relocation of a branch bank or main office    750

(4)   Merger, consolidation or transfer of assets and liabilities    1,000

(5)   Change of control:

(A)   General    1,000

(B)   Bona fide gift or inheritance    500

(C)   Formation of one-bank holding company and associatedexchange of stock    500

(6)   Conversion to state charter    500

(7)   Fiduciary activities:

(A)   Trust authority    500

(B)   Trust branch    500

(C)   Trust service office    500

(D)   Contracting trustee agreement    500

(E)   Out of state trust facility    500

(8)   Change of name    250

(9)   Revenue bond pledgibility    200

(10)  Letter of good standing    50

(b) The commissioner may adopt rules and regulations to change the amount of the fees established in subsection (a) to an amount not to exceed 150% of any such fee established in subsection (a).

(c) The commissioner may waive any fee established by this section.

(d) Any applicant may be required by the commissioner to pay any additional cost associated with any examination or investigation if the commissioner determines that an on-site examination of the financial institutions or trust companies that are parties to the application is necessary.

(e) Within two weeks of the beginning of each legislative session, the commissioner shall submit to the senate committee on ways and means, the appropriate senate budget subcommittee, the house of representatives committee on appropriations and the appropriate house of representatives budget committee, a written summary of any rules and regulations adopted to establish fees pursuant to subsection (b) during the preceding year.

(f) The commissioner may adopt rules and regulations necessary to administer the provisions of this section.

History: L. 2015, ch. 38, § 12; July 1.






Article 18 BANKING CODE; SUPERVISION; BOARD

9-1805 Removal of officer or director; hearing; judicial review.

9-1805. Removal of officer or director; hearing; judicial review. (a) If the state banking board finds that any current or former officer or director of any bank or trust company has been dishonest, reckless or incompetent in performing duties as such officer or director or willfully or continuously fails to observe any legally made order of the commissioner or the state banking board, the state banking board may take one or more of the following actions:

(1) Remove such officer or director; and

(2) prohibit such officer's or director's further participation in any manner in the conduct of the affairs of any state bank or trust company in Kansas.

(b) The officer or director shall have the right to a hearing before the state banking board to be conducted in accordance with the Kansas administrative procedure act. Any action of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(c) If upon the conclusion of such hearing, the state banking board determines that the officer or director has been dishonest, reckless or incompetent in performing duties as such an officer or director or has willfully or continuously failed to comply with any legally made order of the commissioner or state banking board, the state banking board may order the officer or director to vacate the office and prohibit such officer's or director's further participation in the conduct of the affairs of any state bank or trust company in Kansas. The state banking board shall mail a copy of its removal order to the bank or trust company where such officer or director was serving.

History: L. 1947, ch. 102, § 107; L. 1975, ch. 44, § 40; L. 1976, ch. 145, § 37; L. 1986, ch. 318, § 18; L. 1988, ch. 356, § 43; L. 2005, ch. 29, § 1; L. 2010, ch. 17, § 30; L. 2015, ch. 38, § 114; July 1.



9-1807 Cease and desist orders; institution of proceedings by commissioner; hearing by board; issuance; temporary orders of commissioner.

9-1807. Cease and desist orders; institution of proceedings by commissioner; hearing by board; issuance; temporary orders of commissioner. (a) If the commissioner finds that any bank or trust company is engaging, has engaged or is about to engage in an unsafe or unsound practice or if the commissioner finds that any bank or trust company is violating, has violated or is about to violate a law, rule and regulation or order of the commissioner or state banking board, the commissioner may issue and serve upon the bank or trust company a notice of charges. The notice of charges shall contain a statement of the facts that forms the basis for a proposed cease and desist order and shall state the time and place at which a hearing will be held by the state banking board to determine whether an order to cease and desist therefrom should be issued by the state banking board against the bank or trust company. Such hearing shall be fixed for a date not earlier than 30 days nor later than 60 days after service of such notice.

(b) Unless the bank or trust company shall appear at the hearing, such bank or trust company shall be deemed to have consented to the issuance of the cease and desist order. In the event of such consent, or if upon the record made at any such hearing, the state banking board shall find that any unsafe or unsound practice or violation specified in the notice of charges has been established, the state banking board may issue and serve upon the bank or trust company an order to cease and desist from any such practice or violation. Such order may require the bank or trust company and such bank's or trust company's directors, officers, employees or agents to cease and desist or to take affirmative action to correct the conditions resulting from any such practice or violation. A cease and desist order shall become effective at the time specified therein and shall remain effective and enforceable as provided therein, except to such extent as it is stayed, modified or terminated by the state banking board.

(c) Whenever the commissioner finds that a bank's or trust company's unsafe or unsound practice or violation, or the continuation thereof, is likely to cause insolvency, substantial dissipation of assets or earnings or is likely to otherwise seriously prejudice the interests of the bank's depositors or trust company's clients, the commissioner may issue a temporary order requiring the bank or trust company to cease and desist from any such practice or violation. The order shall contain a notice of charges with a statement of the facts that forms the basis for a proposed temporary cease and desist order. Such order shall be effective upon service on the bank or trust company and shall remain effective and enforceable pending the completion of the proceedings pursuant to such notice and until such time as the state banking board shall dismiss the charges specified in such notice, or if a cease and desist order is issued against the bank or trust company, until the effective date of any such order.

History: L. 1975, ch. 44, § 1; L. 2015, ch. 38, § 115; L. 2016, ch. 54, § 51; July 1.



9-1809 Civil penalties.

9-1809. Civil penalties. (a) After providing a notice and an opportunity for a public hearing in accordance with the Kansas administrative procedure act, the commissioner may, with the approval of the state banking board, assess against and collect a civil money penalty from any bank or trust company that, or any executive officer, director, employee, agent, or other person participating in the conduct of the affairs of such bank or trust company who:

(1) Engages or participates in any unsafe or unsound practice in connection with a bank or trust company; or

(2) violates or knowingly permits any person to violate any of the provisions of:

(A) The state banking code;

(B) any rule or regulation promulgated pursuant to the state banking code; or

(C) any lawful order of the commissioner or the state banking board.

(b) The civil money penalty shall not exceed $1,000 per day for each day such violation continues. No civil money penalty shall be assessed for the same act or practice if another government agency has taken similar action against the bank, trust company or person to be assessed such civil money penalty. In determining the amount of the civil money penalty to be assessed, the commissioner shall consider:

(1) The good faith of the bank, trust company or person to be assessed with such civil money penalty;

(2) the gravity of the violation;

(3) any previous violations by the bank, trust company or person to be assessed with such civil money penalty;

(4) the nature and extent of any past violations; and

(5) such other matters as the commissioner may deem appropriate.

(c) Upon waiver by the respondent of the right to a public hearing concerning an assessment of a civil money penalty, the hearing or portions thereof may be closed to the public when concern arises about prompt withdrawal of moneys from or the safety and soundness of the bank or trust company.

(d) For the purposes of this section, a violation shall include, but is not limited to, any action, by any person alone or with another person, that causes, brings about, or results in the participation in, counseling of, or aiding or abetting of a violation.

(e) The commissioner, with approval of the state banking board, may modify or set aside any order assessing a civil money penalty. Any civil money penalty collected pursuant to this section shall be transmitted to the state treasurer, who shall credit it to the bank commissioner fee fund.

(f) Notwithstanding any other provision of law, no bank or trust company shall indemnify or insure any executive officer, director, employee, agent or person participating in the conduct of affairs of such bank or trust company against civil money penalties.

History: L. 2005, ch. 7, § 1; July 1.



9-1810 Informal agreements with commissioner; when.

9-1810. Informal agreements with commissioner; when. (a) The commissioner may enter into any informal agreement with any bank or trust company for a plan of action to address possible safety or soundness concerns, violations of law or any weakness displayed by the bank or trust company if the commissioner determines that the bank or trust company displays:

(1) Possible safety and soundness concerns or is violating, has violated or is about to violate any law, rule and regulation or order of the commissioner or the state banking board resulting in a less than satisfactory condition, but not to a degree requiring formal administrative action; or

(2) any weakness that if not properly addressed and corrected would reasonably be expected to result in future safety and soundness concerns, violations of applicable laws, rules and regulations and further deterioration in the condition of the bank or trust company.

(b) The adoption of an informal agreement authorized by this section shall not be subject to the provisions of K.S.A. 77-501 et seq., and amendments thereto, or K.S.A. 77-601 et seq., and amendments thereto. Any informal agreement authorized by this section shall not be considered an order or other agency action and shall be considered confidential examination material pursuant to K.S.A. 9-1712, and amendments thereto. The provisions of this subsection shall expire on July 1, 2020, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2020.

History: L. 2015, ch. 38, § 3; July 1.



9-1811 Consent orders; when.

9-1811. Consent orders; when. The commissioner may enter into a consent order at any time with a bank, trust company, any executive officer, director, employee, agent or other person to resolve a matter arising under the state banking code, rules and regulations adopted thereto or an order issued pursuant to the state banking code.

History: L. 2015, ch. 38, § 4; July 1.






Article 19 BANKING CODE; DISSOLUTION; INSOLVENCY

9-1901 Dissolution.

9-1901. Dissolution. Any corporation that is not insolvent or critically undercapitalized and otherwise transacting business under the state banking code may be dissolved by its board of directors in accordance with K.S.A. 17-6801 et seq., and amendments thereto, provided the bank has completed a liquidation to the satisfaction of the commissioner pursuant to K.S.A. 2016 Supp. 9-1919, and amendments thereto.

History: L. 1947, ch. 102, § 109; L. 2015, ch. 38, § 116; July 1.



9-1902 Definition of insolvency.

9-1902. Definition of insolvency. A bank or trust company shall be deemed to be insolvent when: (a) The actual cash market value of a bank's or trust company's assets is insufficient to pay such bank's or trust company's creditor liabilities, except that for this purpose unconditional evidence of indebtedness of the United States of America may be valued, at the discretion of the commissioner, at par or cost whichever is the lesser; or (b) the bank or trust company is unable to meet the demands of its creditors in the usual and customary manner.

History: L. 1947, ch. 102, § 110; L. 1980, ch. 49, § 2; L. 2015, ch. 38, § 117; L. 2016, ch. 54, § 52; July 1.



9-1902a Critical undercapitalization.

9-1902a. Critical undercapitalization. A bank or trust company is critically undercapitalized when the ratio of its capital to total assets is equal to or less than 2.0%. For the purposes of this section, capital shall be the total of the institution's common stock, surplus, undivided profits, capital reserves, noncumulative perpetual preferred stock and outstanding cumulative perpetual preferred stock, including related surplus, but intangibles, such as goodwill, shall not be included in the capital calculation.

History: L. 1993, ch. 7, § 1; L. 2015, ch. 38, § 118; July 1.



9-1903 Undercapitalized and insolvent banks and trust companies; commissioner to take charge, when.

9-1903. Undercapitalized and insolvent banks and trust companies; commissioner to take charge, when. If it shall appear upon the examination of any bank or trust company or from any report made to the commissioner that any bank or trust company is:

(a) Critically undercapitalized, the commissioner may:

(1) Enter an informal memorandum pursuant to K.S.A. 2016 Supp. 9-1810, and amendments thereto, to notify the bank or trust company of the unsafe and unsound condition and require the bank or trust company to correct the condition within the time prescribed by the commissioner; or

(2) take charge of such bank or trust company and all of its property and assets. In taking charge of a critically undercapitalized bank or trust company, the commissioner may:

(A) Appoint a special deputy commissioner to take charge temporarily of the affairs of the bank or trust company; or

(B) appoint a receiver if it shall appear at any time that the bank or trust company cannot sufficiently recapitalize, resume business or liquidate the bank's or trust company's indebtedness to the satisfaction of the depositors and creditors of such bank or trust company.

(b) Insolvent, the commissioner shall take charge of the bank or trust company and all property and assets of such bank or trust company. In taking charge of an insolvent bank or trust company, the commissioner shall:

(1) Appoint a special deputy commissioner to take charge temporarily of the affairs of the bank or trust company; or

(2) appoint a receiver if it shall appear at any time that the bank or trust company cannot sufficiently recapitalize, resume business or liquidate its indebtedness to the satisfaction of the depositors and creditors of such bank or trust company.

History: L. 1947, ch. 102, § 111; L. 1993, ch. 7, § 3; L. 2015, ch. 38, § 119; July 1.



9-1905 Receiver for insolvent and undercapitalized bank or trust company.

9-1905. Receiver for insolvent and undercapitalized bank or trust company. (a) In the event the commissioner appoints a receiver for any bank or trust company, the commissioner shall appoint:

(1) The federal deposit insurance corporation; or

(2) any individual, partnership, association, limited liability company, corporation or any other business entity which shall have accounting, regulatory, legal or other relevant experience in the field of banking or trust as shall be determined by the commissioner.

(b) Any receiver other than the federal deposit insurance corporation shall give such bond as the commissioner deems proper and immediately file in the district court of the county where the bank or trust company is located for liquidation, disposition and dissolution pursuant to the state banking code, the Kansas general corporation code, and as may be ordered by the court.

(1) The receiver shall be entitled to reasonable compensation subject to the approval of the district court.

(2) Upon written application made within 30 days after the filing in district court, the court may appoint as receiver any person that the holders of more than 60% in amount of the claims against such bank or trust company shall agree upon in writing. The creditors so agreeing may also agree upon the compensation and charges to be paid such receiver. Each receiver so appointed shall make a complete report to the commissioner covering the receiver's acts and proceedings as such.

(c) The bank or trust company shall have the right to petition for review of the commissioner's order taking charge, appointment of a special deputy or appointment of a receiver. Such review shall not be subject to the provisions of K.S.A. 77-501 et seq., and amendments thereto. A petition for review shall be filed within 10 days of the commissioner's action. Notwithstanding any provision of law to the contrary, or by order of the court, review shall proceed as expeditiously as possible pursuant to the provisions of K.S.A. 77-601 et seq., and amendments thereto. Notwithstanding any provision of law to the contrary, the decision of the district court may be appealed only to the supreme court of Kansas. The time within which an appeal may be taken shall be 10 days from final disposition of the district court.

History: L. 1947, ch. 102, § 113; L. 1993, ch. 7, § 5; L. 2015, ch. 38, § 120; L. 2016, ch. 54, § 53; July 1.



9-1906 Receiver to take charge of assets; order of payment.

9-1906. Receiver to take charge of assets; order of payment. (a) A receiver appointed pursuant to K.S.A. 9-1905, and amendments thereto, other than the federal deposit insurance corporation, shall take charge of any bank or trust company and all of the bank's or trust company's assets and property, and liquidate the affairs and business thereof for the benefit of the depositors, creditors and stockholders of the bank or trust company. The receiver may sell all the property of the bank or trust company upon such terms as the district court of the county where the bank or trust company is located shall approve. The receiver shall pay over all moneys received to the creditors and depositors of such bank or trust company.

(b) In distributing assets of the bank or trust company in payment of its liabilities, the order of payment, in the event its assets are insufficient to pay in full all of its liabilities, shall be by category as follows:

(1) The costs and expenses of the receivership and real and personal property taxes assessed against the bank or trust company pursuant to applicable law;

(2) claims which are secured or given priority by applicable law;

(3) claims of unsecured depositors;

(4) all other claims exclusive of claims on capital notes and debentures; and

(5) claims on capital notes and debentures.

Should the assets be insufficient for the payment in full of all claims within a category, such claims shall be paid in the order provided by other applicable law or, in the absence of such applicable law, pro rata.

History: L. 1947, ch. 102, § 114; L. 1985, ch. 59, § 1; L. 1988, ch. 63, § 1; L. 1993, ch. 7, § 6; L. 2015, ch. 38, § 121; L. 2016, ch. 54, § 54; July 1.



9-1907 Powers of federal deposit insurance corporation or its successor.

9-1907. Powers of federal deposit insurance corporation or its successor. The federal deposit insurance corporation or any successor, hereby is authorized and empowered to be and act without bond as receiver of any bank, the deposits in which are to any extent insured by such corporation. If the federal deposit insurance corporation, or any successor, accepts the appointment, then the federal deposit insurance corporation, or any successor, shall succeed to all the rights, titles, powers and privileges of the bank and of any stockholder, member, account holder, depositor, officer or director of the bank with respect to the bank.

History: L. 1947, ch. 102, § 115; L. 1989, ch. 48, § 50; L. 1993, ch. 7, § 7; L. 2015, ch. 38, § 122; L. 2016, ch. 54, § 55; July 1.



9-1908 Title to all assets to vest in insurance corporation.

9-1908. Title to all assets to vest in insurance corporation. Whenever the federal deposit insurance corporation, or any successor, shall accept the appointment as receiver for any bank the possession of and title to all of the assets, business and property of every kind of such bank shall pass to and vest in the federal deposit insurance corporation, or any successor, as receiver without the execution of any instruments of assignment, endorsement, transfer or conveyance.

History: L. 1947, ch. 102, § 116; L. 1989, ch. 48, § 51; L. 2015, ch. 38, § 123; L. 2016, ch. 54, § 56; July 1.



9-1909 Claims to be filed within one year.

9-1909. Claims to be filed within one year.  All claims of depositors and other creditors must be filed with the receiver within one year after the date of the receiver's appointment, and if any claim is not filed, then the claim shall be barred from participation in the estate and assets of any such bank or trust company.

History: L. 1947, ch. 102, § 117; L. 2015, ch. 38, § 124; L. 2016, ch. 54, § 57; July 1.



9-1910 Surrender control to commissioner.

9-1910. Surrender control to commissioner. Upon the affirmative vote of 2/3 of the outstanding voting stock, the shareholders of a bank or trust company may transfer all of the bank's or trust company's assets and property of whatever nature and any rights thereto to the possession and control of the commissioner and waive any right to the Kansas administrative procedure act, the Kansas judicial review act or any other lawful right to challenge the commissioner's authority without the execution of any instruments of assignment, endorsement, transfer or conveyance. Such action shall operate as a bar to any attachment proceedings.

History: L. 1947, ch. 102, § 118; L. 2015, ch. 38, § 125; L. 2016, ch. 54, § 58; July 1.



9-1911 Receiver may borrow money.

9-1911. Receiver may borrow money. The receiver of any insolvent bank or trust company may borrow money and pledge the assets of such insolvent bank or trust company but only upon prior written approval of the commissioner.

History: L. 1947, ch. 102, § 119; June 30.



9-1915 Deposits or debts while insolvent; liability.

9-1915. Deposits or debts while insolvent; liability. It shall be unlawful for the president, director, managing officer, cashier or any other officer of any bank to agree to accept deposits, in an amount that would create an excess above the federal deposit insurance corporation insured deposit amount, after such person has knowledge of the fact that such bank is insolvent or in failing circumstances. It hereby is made the duty of every such officer or managing officer to examine into the affairs of every such bank and know its condition if possible. Upon failure to discharge such duty such person shall be held to have had knowledge of the insolvency of such bank or that the bank was in failing circumstances, for the purposes of this section. Every person that violates the provisions of this section shall be responsible individually for such deposits so received, except that any director or officer who may have paid more than such person's share of the liabilities mentioned in this section shall have the proper remedy at law against such other persons as shall not have paid their full share of such liabilities.

History: L. 1947, ch. 102, § 123; L. 1989, ch. 48, § 52; L. 2015, ch. 38, § 126; L. 2016, ch. 54, § 59; July 1.



9-1916 Same; action to enforce liability; evidence.

9-1916. Same; action to enforce liability; evidence. In all actions brought for the recovery of any deposits received, in an amount that would create an excess above the federal deposit insurance corporation insured deposit amount, while any bank was insolvent or in failing circumstances, all officers, agents, and directors of such bank may be joined as defendants or proceeded against severally. The fact that any bank was insolvent or in failing circumstances at the time of the reception of the deposit shall be prima facie evidence of such knowledge in accepting the deposit on the part of such officer, agent or director so charged therewith. This liability may be enforced by and against executors and administrators of any deceased officer, director or agent.

History: L. 1947, ch. 102, § 124; L. 1989, ch. 48, § 53; L. 2015, ch. 38, § 127; July 1.



9-1917 Undelivered funds due creditors, depositors and shareholders of defunct bank or trust company; duties of commissioner and state treasurer; undistributed assets of defunct institutions fund.

9-1917. Undelivered funds due creditors, depositors and shareholders of defunct bank or trust company; duties of commissioner and state treasurer; undistributed assets of defunct institutions fund. On and after July 1, 1972, and in every case occurring heretofore and hereafter, in which funds due to creditors, depositors and shareholders on liquidation of institutions under the jurisdiction of the state bank commissioner under K.S.A. 9-1901 et seq., and amendments thereto, are undelivered, they shall, together with accrued interest, if any, be paid to the state bank commissioner, who shall remit all such payments to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and credit such individual creditors, depositors or shareholders account in the undistributed assets of defunct institution fund ledger. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the undistributed assets of defunct institutions fund which is hereby created. Such fund shall be used only for refunds and payments of amounts due creditors, depositors and shareholders on claims filed with and approved by the state bank commissioner. Any balance remaining in the fund from any single defunct institution five years, during which time no person entitled thereto shall have appeared to claim such funds, shall be transferred by the state bank commissioner to the state general fund and appropriate entries made in the individual creditors, depositors or shareholders record, showing the date and disposition of the funds and shall further recite that they were transferred by reason of this statute of limitation.

History: L. 1972, ch. 36, § 1; L. 2001, ch. 5, § 46; July 1.



9-1918 Escheat and disposition of certain property in custody of commissioner; escheat.

9-1918. Escheat and disposition of certain property in custody of commissioner; escheat. Whenever the state bank commissioner shall determine that property or assets held in the commissioner's custody and received as a result of the liquidation of any institution under the jurisdiction of the commissioner has remained in the commissioner's custody for a period of more than 10 years, and no claim has been filed during such period by any creditor, depositor or shareholder of such institution, such property shall escheat to the state. The commissioner shall notify the director of purchases of the property or assets so held and the director of purchases shall authorize and provide for the sales of such property or assets in the manner provided by law for the sale of obsolete or unused property of the state. All proceeds from the sale of any such property or assets shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund and appropriate entries made in the records of the state bank commissioner showing the disposition of the property or assets, the amount received therefor and the disposition thereof.

History: L. 1976, ch. 361, § 1; L. 2001, ch. 5, § 47; July 1.



9-1919 Voluntary liquidation.

9-1919. Voluntary liquidation. (a) Upon the affirmative vote of a majority of the outstanding voting stock and approval of a liquidation plan by the commissioner, any bank may liquidate by paying in full all of the bank's depositors and creditors. Any bank desiring to voluntarily liquidate shall file a plan for liquidation with the commissioner.

(b) The commissioner may examine the bank or compel the bank to file reports with the commissioner during the time the bank is being liquidated. If the commissioner finds at any time during the liquidation period that the bank is not adhering to the approved liquidation plan, the commissioner may take action as authorized by article 18 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto. If the commissioner finds that any deviation from the liquidation plan may be harmful to the depositors and creditors of the institution, the commissioner may appoint a receiver in accordance with procedures provided in article 19 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(c) Upon the completion of the liquidation, the bank shall immediately surrender the bank's certificate of authority to transact a banking business, remove all advertising signs, and notify and make the necessary filings with the secretary of state. The commissioner shall make a final examination to determine that all depositors and creditors have been paid before any distribution is made to stockholders.

History: L. 2015, ch. 38, § 5; July 1.



9-1920 Borrowing by liquidating bank.

9-1920. Borrowing by liquidating bank. Upon the approval of the commissioner, the board of directors of any bank in the process of voluntary liquidation may borrow an amount not in excess of 100% of the bank's total deposit liabilities and may pledge the bank's assets.

History: L. 2015, ch. 38, § 6; July 1.



9-1921 Sale of bank's assets as part of liquidation.

9-1921. Sale of bank's assets as part of liquidation. As part of the liquidation plan as approved by the commissioner, any bank, for the purpose of liquidation, may sell all or any part of the bank's assets to any other bank, either state or national, and may receive in payment cash or its equivalent, shares of stock in the purchasing bank, or both.

History: L. 2015, ch. 38, § 7; July 1.






Article 20 BANKING CODE; CRIMES AND PUNISHMENTS

9-2001 Failing to perform duty; penalty.

9-2001. Failing to perform duty; penalty. Every officer, employee, director or agent of any bank or trust company who shall neglect to perform any duty required by the state banking code, or who shall fail to conform to any lawful requirement made by the commissioner, upon conviction shall be guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 125; L. 1989, ch. 48, § 54; L. 2015, ch. 38, § 128; July 1.



9-2002 Making false report, statement or entry in the books; penalty.

9-2002. Making false report, statement or entry in the books; penalty. Every officer, director, agent or employee of any bank or trust company doing business in the state of Kansas who willfully and knowingly subscribes to or makes any false report or any false statement or entry in the books of such bank or trust company, or knowingly subscribes or exhibits any false writing, paper or electronic equivalent, with the intent to deceive any person as to the condition of such bank or trust company, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 1947, ch. 102, § 126; L. 1989, ch. 48, § 55; L. 1994, ch. 291, § 4; L. 2015, ch. 38, § 129; July 1.



9-2004 Swear or affirm falsely as perjury; penalty.

9-2004. Swear or affirm falsely as perjury; penalty. Every officer, director, agent or employee of a bank or trust company required by the state banking code to take an oath or affirmation, who shall willfully swear or affirm falsely, shall be guilty of perjury, and upon conviction shall be punished as provided by K.S.A. 2016 Supp. 21-5903, and amendments thereto.

History: L. 1947, ch. 102, § 128; L. 1989, ch. 48, § 57; L. 1994, ch. 291, § 5; L. 2011, ch. 30, § 99; L. 2015, ch. 38, § 130; July 1.



9-2005 Neglect of commissioner or deputy; penalty.

9-2005. Neglect of commissioner or deputy; penalty. Any bank commissioner or deputy bank commissioner who shall willfully neglect to perform any duty provided for by the state banking code, or who shall knowingly and willfully permit the violation of any of the provisions of the state banking code for a period of 90 days by any bank or trust company doing business under the state banking code, or who shall knowingly or willfully make any false statement concerning any bank or trust company or who shall be guilty of any misconduct or corruption in office, upon conviction shall be deemed guilty of a class A, nonperson misdemeanor and shall be removed from office by the governor.

History: L. 1947, ch. 102, § 129; L. 2015, ch. 38, § 131; July 1.



9-2006 Receiving deposits after authority revoked; penalty.

9-2006. Receiving deposits after authority revoked; penalty. Any officer, director, employee or agent of any bank whose authority to transact a banking business has been revoked pursuant to the provisions of the state banking code, who shall receive or cause to be received any deposit of whatever nature after such revocation, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 1947, ch. 102, § 130; L. 2015, ch. 38, § 132; July 1.



9-2007 Violations by receiver; penalties.

9-2007. Violations by receiver; penalties. Any receiver of an insolvent bank or trust company, other than the federal deposit insurance corporation, or any successor, that fails to comply with the provisions of the state banking code, upon conviction shall be guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 131; L. 1986, ch. 59, § 2; L. 1989, ch. 48, § 58; L. 2015, ch. 38, § 133; L. 2016, ch. 54, § 60; July 1.



9-2008 Certified checks, drafts or orders in excess of amount on deposit.

9-2008. Certified checks, drafts or orders in excess of amount on deposit. It shall be unlawful for any officer, director, employee or agent of any bank doing business pursuant to the provisions of the state banking code to certify any check, draft or order drawn upon the bank unless the person, firm or corporation drawing such check, draft or order has on deposit with the bank, at the time such check, draft or order is certified, an amount of money equal to the amount specified in such check, draft or order. Any check, draft or order so certified by the authorized officer, director, employee or agent shall be a good and valid obligation against such bank. Any officer, director, employee or agent of any bank violating the provisions of this section, upon conviction shall be deemed guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 132; L. 2015, ch. 38, § 134; July 1.



9-2010 Insolvent bank receiving deposits; penalty.

9-2010. Insolvent bank receiving deposits; penalty. No bank shall accept or receive on deposit, with or without interest, any money, bank bills or notes or United States treasury notes, gold or silver certificates or currency or other notes, bills, checks or drafts, when such bank is insolvent. Any officer, director, employee or agent of any bank, who shall knowingly violate the provisions of this section or be accessory to or permit or connive at the receiving or accepting on deposit of any such deposit, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 1947, ch. 102, § 134; L. 1990, ch. 309, § 5; L. 2015, ch. 38, § 135; July 1.



9-2011 Unlawfully engaging in the banking or trust company business; penalty.

9-2011. Unlawfully engaging in the banking or trust company business; penalty. It shall be unlawful for any individual, firm or corporation to advertise, publish or otherwise promulgate that the individual, firm or corporation is engaged in the banking business or trust business without first having obtained authority from the commissioner. Any such individual or member of any such firm or officer of any such corporation violating this section, upon conviction shall be guilty of a class A, nonperson misdemeanor.

History: L. 1947, ch. 102, § 135; L. 1989, ch. 48, § 60; L. 1994, ch. 51, § 7; L. 2015, ch. 38, § 136; L. 2016, ch. 54, § 61; July 1.



9-2012 Intent to injure or defraud; penalty.

9-2012. Intent to injure or defraud; penalty. (a) It shall be unlawful for any shareholder, director, officer, employee or agent of any bank or trust company, with the intent to injure, defraud or deceive a bank or trust company, any agent appointed to examine the affairs of such bank or trust company, the commissioner or the commissioner's staff or any other person to:

(1) Issue or put forth any certificate of deposit, draw any draft or bill of exchange, make any acceptance, assign any note, bond, draft or bill of exchange; or

(2) to make use of the name of the bank or trust company in any manner.

(b) It shall be unlawful for any person to aid or abet any shareholder, director, officer, employee or agent in violation of this section. Any person violating the provisions of this section, upon conviction shall be guilty of a severity level 7, nonperson felony.

History: L. 1947, ch. 102, § 136; L. 1989, ch. 48, § 61; L. 1994, ch. 291, § 6; L. 2015, ch. 38, § 137; July 1.



9-2013 Unlawful to offer or solicit anything of value; penalty.

9-2013. Unlawful to offer or solicit anything of value; penalty. (a) Except as provided in subsection (c), it shall be unlawful for: (1) Any person or corporation to give, offer or promise anything of value to any person, with the intent to influence or reward an officer, director, employee, agent or attorney of any state bank or trust company in connection with any business or transaction of such bank or trust company; or

(2) any shareholder, officer, director, employee, agent or attorney of any state bank or trust company to solicit or demand for the benefit of any person or to accept or agree to accept anything of value from any person intending to influence or reward in connection with any business or transaction of such bank or trust company.

(b) Any person or corporation violating the provisions of subsection (a), upon conviction, shall be guilty of a class A, nonperson misdemeanor.

(c) This section shall not apply to bona fide salary, wages, fees or other compensation paid or expenses paid or reimbursed in the ordinary course of business.

History: L. 1947, ch. 102, § 137; L. 1992, ch. 136, § 1; L. 2015, ch. 38, § 138; July 1.



9-2014 Violation of act; commissioner or deputy to inform county or district attorney.

9-2014. Violation of act; commissioner or deputy to inform county or district attorney. It shall be the duty of the commissioner to inform the county or district attorney of the county in which the bank or trust company is located of any violation of any of the provisions of the state banking code, which constitute a misdemeanor or felony, by the shareholders, officers, directors, agents or employees of any bank or trust company, which shall come to the notice of the commissioner.

History: L. 1947, ch. 102, § 138; L. 1987, ch. 54, § 11; L. 1989, ch. 48, § 62; L. 2015, ch. 38, § 139; July 1.



9-2016 Unlawfully transacting banking or trust business; penalty.

9-2016. Unlawfully transacting banking or trust business; penalty. It shall be unlawful to transact a banking business or trust business without having first received a certificate from the commissioner. Any person violating the provisions of this section, either individually or as an interested party, in any association or corporation upon conviction shall be guilty of a class B, nonperson misdemeanor.

History: L. 1947, ch. 102, § 140; L. 1989, ch. 48, § 63; L. 2015, ch. 38, § 140; July 1.



9-2018 Severability.

9-2018. Severability. If any provision of the state banking code, or the application thereof, to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the state banking code that can be given effect without the invalid provision or application, and to this end the provisions of the state banking code are declared to be severable.

History: L. 1947, ch. 102, § 142; L. 2015, ch. 38, § 141; July 1.



9-2019 Unlawful to obstruct examination; penalty.

9-2019. Unlawful to obstruct examination; penalty. It shall be unlawful for any director, officer, employee or agent of a bank or trust company to alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct, impair or influence any examination, investigation or proceeding by the commissioner. Any director, officer, employee or agent of a bank or trust company who violates this section, upon conviction shall be guilty of a severity level 8, nonperson felony.

History: L. 2015, ch. 38, § 8; July 1.






Article 21 TRUST COMPANIES

9-2101 Issuing certificate of authority as bank to trust company authorized to accept deposits; when.

9-2101. Issuing certificate of authority as bank to trust company authorized to accept deposits; when. Any trust company authorized to receive deposits under K.S.A. 17-2025, prior to its repeal, shall be issued a certificate of authority by the commissioner upon surrendering such trust company's charter and complying with the provisions of K.S.A. 9-804, and amendments thereto, and shall thereafter be subject to all of the requirements, limitations and terms of the state banking code.

History: L. 1989, ch. 48, § 1; L. 2015, ch. 38, § 142; July 1.



9-2102 Applicability of act.

9-2102. Applicability of act. All trust companies, regardless of when incorporated, shall be organized and governed pursuant to the state banking code.

History: L. 1989, ch. 48, § 2; L. 2015, ch. 38, § 143; July 1.



9-2103 Powers of trust companies; limited purpose trust companies.

9-2103. Powers of trust companies; limited purpose trust companies. (a) A trust company may exercise all powers necessary or incidental to carrying on a trust business, including, without limitation, all powers conferred upon a business corporation by the Kansas corporation code of 1972, and also may exercise the following powers:

(1) To receive for safekeeping personal property of every description;

(2) to accept and execute any trust agreement and perform any trustee duties as required by such trust agreement;

(3) to act as agent, trustee, executor, administrator, registrar of stocks and bonds, conservator, assignee, receiver, custodian, corporate trustee or attorney in fact in any agreed upon capacity;

(4) to accept and execute all trusts and to perform any fiduciary duties as may be committed or transferred to it by order, judgment or decree of any court of record of competent jurisdiction;

(5) to act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed to the letters of administration, of the estate of any deceased person;

(6) to be a conservator for any minor, incapacitated person or trustee for any convict under the appointment of any court of competent jurisdiction;

(7) to receive money in trust for investment in real or personal property of every kind and nature and to reinvest the proceeds thereof;

(8) to act in any fiduciary capacity and to perform any act as a fiduciary which a Kansas state bank may perform under any provision of the banking or insurance laws of this state, including, without limitation, acting as a successor fiduciary to any bank upon liquidation of its trust department through the transfer of its fiduciary assets pursuant to K.S.A. 9-1604, and amendments thereto, which liquidation may be effected in the manner provided in K.S.A. 9-2107, and amendments thereto, or otherwise;

(9) to act as either an originating trustee or as a contracting trustee pursuant to K.S.A. 9-2107, and amendments thereto;

(10) to exercise any other power expressly conferred upon trust companies by any other provision of the laws of this state;

(11) to buy and sell foreign or domestic exchange, gold, silver, coin or bullion; and

(12) to perform or purchase trust services for, or from, a bank or service corporation through a trust service agency agreement, provided that the commissioner is notified 30 days after contracting for the service and such notification includes the trust services provided, the name of the servicer and the date the service will commence.

(b) Pursuant to K.S.A. 9-1713, and amendments thereto, the commissioner may adopt rules and regulations clarifying any of the above enumerated powers and duties extended to trust companies.

(c) A trust company may be formed for a limited purpose to exercise any one or more of the enumerated powers in subsection (a). The articles of incorporation of such a trust company shall contain a list of the specific powers that the trust company chooses and is authorized to exercise.

History: L. 1989, ch. 48, § 3; L. 1990, ch. 60, § 2; L. 1993, ch. 81, § 4; L. 1994, ch. 51, § 8; L. 2001, ch. 27, § 1; L. 2015, ch. 38, § 144; July 1.



9-2104 Liability of holder of stock in a trust company.

9-2104. Liability of holder of stock in a trust company. (a) No executor, administrator, conservator or trustee holding trust company stock shall be personally subject to any liability as stockholders in such trust company.

(b) No person holding trust company stock as collateral security shall be personally subject to any liability as stockholders in such trust company.

(c) The person owning the stock or the person pledging such stock shall be deemed the person liable as a stockholder in the trust company.

(d) Any executor, administrator, conservator or trustee holding trust company stock shall be liable in the normal course of acting and carrying out the fiduciary duties of an executor, administrator, conservator or trustee.

(e) (1) Any executor, administrator, conservator or trustee holding shares of stock may vote as a shareholder.

(2) Any person that has pledged such person's stock as collateral security may represent the same at all meetings and may vote accordingly as a shareholder.

History: L. 1989, ch. 48, § 4; L. 2015, ch. 38, § 145; L. 2016, ch. 54, § 62; July 1.



9-2107 Allowing for the contracting for trust services; definitions; notice filing; authority of commissioner; fees; examination; branches.

9-2107. Allowing for the contracting for trust services; definitions; notice filing; authority of commissioner; fees; examination; branches. (a) As used in this section:

(1) "Contracting trustee" means any trust company, as defined in K.S.A. 9-701, and amendments thereto, any bank that has been granted trust authority by the commissioner under K.S.A. 9-1602, and amendments thereto, any national bank chartered to do business in Kansas that has been granted trust authority by the comptroller of the currency under 12 U.S.C. § 92a, any bank that has been granted trust authority or any trust company, regardless of where such bank or trust company is located, that is controlled, as defined in K.S.A. 9-1612, and amendments thereto, by the same bank holding company as any trust company, state bank or national bank chartered to do business in Kansas, which accepts or succeeds to any fiduciary responsibility as provided in this section;

(2) "originating trustee" means any trust company, bank, national banking association, savings and loan association or savings bank which has trust powers and its principal place of business is in this state and which places or transfers any fiduciary responsibility to a contracting trustee as provided in this section; and

(3) "financial institution" means any bank, national banking association, savings and loan association or savings bank which has its principal place of business in this state but which does not have trust powers.

(b) Any contracting trustee and any originating trustee may enter into an agreement by which the contracting trustee, without any further authorization of any kind, succeeds to and is substituted for the originating trustee as to all fiduciary powers, rights, duties, privileges and liabilities with respect to all accounts for which the originating trustee serves in any fiduciary capacity, except as may be provided otherwise in the agreement. Notwithstanding the provisions of this section, no contracting trustee with a home office outside the state of Kansas shall enter into an agreement except with an originating trustee which is commonly controlled as defined in K.S.A. 9-1612, and amendments thereto, by the same bank holding company.

(c) Unless the agreement expressly provides otherwise, upon the effective date of the substitution:

(1) The contracting trustee shall be deemed to be named as the fiduciary in all writings, including, without limitation, trust agreements, wills and court orders, which pertain to the affected fiduciary accounts; and

(2) the originating trustee is absolved from all fiduciary duties and obligations arising under such writings and shall discontinue the exercise of any fiduciary duties with respect to such writings, except that the originating trustee is not absolved or discharged from any duty to account required by K.S.A. 59-1709, and amendments thereto, or any other applicable statute, rule of law, rules and regulations or court order, nor shall the originating trustee be absolved from any breach of fiduciary duty or obligation occurring prior to the effective date of the agreement.

(d) The agreement may authorize the contracting trustee:

(1) To establish a trust service desk at any office of the originating trustee at which the contracting trustee may conduct any trust business and any business incidental thereto and which the contracting trustee may otherwise conduct at its principal place of business; and

(2) to engage the originating trustee as the agent of the contracting trustee, on a disclosed basis to customers, for the purposes of providing administrative, advertising and safekeeping services incident to the fiduciary services provided by the contracting trustee.

(e) Any contracting trustee may enter into an agreement with a financial institution providing that the contracting trustee may establish a trust service desk as authorized by subsection (d) in the offices of such financial institution and which provides such financial institution, on a disclosed basis to customers, may act as the agent of contracting trustee for purposes of providing administrative services and advertising incident to the fiduciary services to be performed by the contracting trustee.

(f) No activity authorized by subsections (b) through (e) shall be conducted by any contracting trustee, originating trustee or financial institution until an application for such authority has been submitted to and approved by the commissioner. The application shall be in the form and contain the information required by the commissioner, which shall at a minimum include certified copies of the following documents:

(1) The agreement;

(2) the written action taken by the board of directors of the originating trustee or financial institution approving the agreement;

(3) all other required regulatory approvals;

(4) proof of publication of notice that the applicant intends to file or has filed an application pursuant to this section. The notice shall be published in a newspaper of general circulation in the county where the principal office of the originating trustee or financial institution is located. The notice shall be in the form prescribed by the commissioner and shall contain the name of the applicant contracting trustee and the originating trustee, and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 days after the date of the second publication; and

(5) a certification by the parties to the agreement that written notice of the proposed substitution was sent by first-class mail to each co-fiduciary, each surviving settlor of a trust, each ward of a guardianship, each person that has sole or shared power to remove the originating trustee as fiduciary and each adult beneficiary currently receiving or entitled to receive a distribution of principle or income from a fiduciary account affected by the agreement, and that such notice was sent to each such person's address as shown in the originating trustee's records. An unintentional failure to give such notice shall not impair the validity or effect of any such agreement, except an intentional failure to give such notice shall render the agreement null and void as to the party not receiving the notice of substitution.

(g) A contracting trustee making application to the commissioner for approval of any agreement pursuant to this section shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner, or designee, in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

(h) Upon the filing of a complete application with the commissioner, the commissioner shall make or cause to be made, a careful examination and investigation of the proposed agreement. If the commissioner finds any of the following matters unfavorably, the commissioner may deny the application:

(1) The reasonable probability of usefulness and success of the contracting trustee; and

(2) the financial history and condition of the contracting trustee including the character, qualifications and experience of the officers employed by the contracting trustee.

(i) The commissioner shall render approval or disapproval of the application within 90 days of receiving a complete application.

(j) Upon service of an order denying an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act before the state banking board. Any final order of the commissioner pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(k) When the commissioner determines that any contracting trustee domiciled in this state has entered into a contracting agreement in violation of the laws governing the operation of such contracting trustee, the commissioner may take such action as available under K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to remedy such violation.

(l) Any party entitled to receive a notice under subsection (f)(5) may file a petition in the court having jurisdiction over the fiduciary relationship, or if none, in the district court in the county where the originating trustee has its principal office, seeking to remove any contracting trustee substituted or about to be substituted as fiduciary pursuant to this section. Unless the contracting trustee files a written consent to its removal or a written declination to act subsequent to the filing of the petition, the court, upon notice and hearing, shall determine the best interest of the petitioner and all other parties concerned and shall fashion such relief as the court deems appropriate in the circumstances, including the awarding of reasonable attorney fees. The right to file a petition under this subsection shall be in addition to any other rights to remove the fiduciary provided by any other statute or regulation or by the writing creating the fiduciary relationship. If the removal of the fiduciary is prompted solely as a result of the contracting agreement, any reasonable cost associated with such removal and transfer shall be paid by the originating trustee or financial institution entering into the agreement.

History: L. 1989, ch. 48, § 7; L. 1990, ch. 60, § 3; L. 1993, ch. 30, § 2; L. 1994, ch. 51, § 1; L. 1994, ch. 294, § 1; L. 1999, ch. 18, § 1; L. 2001, ch. 5, § 48; L. 2010, ch. 17, § 31; L. 2015, ch. 38, § 146; L. 2016, ch. 54, § 63; July 1.



9-2108 Trust service office; establishment or relocation; application.

9-2108. Trust service office; establishment or relocation; application. It is unlawful for any trust company to establish or operate a trust service office or relocate an existing trust service office except as provided herein.

(a) As used in this section: "Trust service office" means any office, agency or other place of business located within this state, other than the place of business specified in the trust company's certificate of authority, at which the powers granted to trust companies under K.S.A. 9-2103, and amendments thereto, are exercised. For the purposes of this section, any activity in compliance with K.S.A. 9-2107, and amendments thereto, does not constitute a trust service office.

(b) After first applying for and obtaining the approval of the commissioner under this section, one or more trust service offices may be established or operated in any city within this state by a trust company incorporated under the laws of this state.

(c) An application to establish or operate a trust service office or to relocate an existing trust service office shall be in the form and manner prescribed by the commissioner and provide the following documents:

(1) A certified copy of the written action taken by the board of directors of the trust company approving the establishment or operation of the proposed trust service office or the proposed relocation of the trust service office;

(2) all other required regulatory approvals;

(3) proof of publication of notice that the applicant intends to file or has filed an application pursuant to this section. The notice shall be published in a newspaper of general circulation where the proposed trust service office is to be located. The notice shall be in the form prescribed by the commissioner and shall contain the name of the applicant, the location of the proposed trust service office and a solicitation for written comments. The notice shall be published on the same day for two consecutive weeks and provide for a comment period of not less than 10 days after the date of the second publication; and

(4) the application shall include the name selected for the proposed trust service office. The name selected for the proposed trust service office shall not be the same or substantially similar to the name of any other trust company or trust service office doing business in the state of Kansas, nor shall the name selected be required to contain the name of the applicant trust company. If the name selected for the proposed trust service office does not contain the name of the applicant trust company, the trust service office shall provide in the public lobby of such trust service office, a public notice that it is a trust service office of the applicant trust company. Any trust company may request exemption from the commissioner from the provisions of this subsection.

(d) A trust company making application to the commissioner for approval of a trust service office under this section shall pay to the commissioner a fee, in an amount established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner or designee in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

(e) Upon the request of any trust company proposing to relocate an existing trust service office less than one mile from the trust company's existing location, the commissioner may exempt such trust company from the requirements of this section.

(f) Upon the filing of a complete application with the commissioner, the commissioner shall make or cause to be made, a careful examination and investigation. If the commissioner finds any of the following matters unfavorably, the commissioner may deny the application:

(1) The reasonable probability of usefulness and success of the proposed trust service office; and

(2) the applicant trust company's financial history and condition including the character, qualifications and experience of the officers employed by the trust company.

(g) Upon service of an order denying an application, the applicant shall have the right to a hearing to be conducted in accordance with the Kansas administrative procedure act before the state banking board. Any final order of the state banking board pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(h) When the commissioner determines that a trust company domiciled in this state has established or is operating a trust service office in violation of the laws governing the operation of such trust company, the commissioner may take such action as available under K.S.A. 9-1714, 9-1805, 9-1807 or 9-1809, and amendments thereto, to remedy such violation.

History: L. 1993, ch. 81, § 1; L. 1994, ch. 51, § 2; L. 2001, ch. 5, § 49; L. 2010, ch. 17, § 32; L. 2015, ch. 38, § 147; L. 2016, ch. 54, § 64; July 1.



9-2111 Prohibiting out-of-state entity to establish or operate trust facility; exceptions, reciprocity.

9-2111. Prohibiting out-of-state entity to establish or operate trust facility; exceptions, reciprocity. (a) Except as provided in K.S.A. 9-2107, and amendments thereto, no trust company, trust department of a bank, corporation or other business entity, the home office of which is located outside the state of Kansas, shall establish or operate a trust facility within the state of Kansas, unless the laws of the state where the home office of the nonresident trust company, trust department of a bank, corporation or other business entity is located reciprocally authorize a Kansas chartered trust company, trust department of a bank, corporation or other business entity to establish or operate a trust facility within that state.

(b) Before any nonresident trust company, trust department of a bank, corporation or other business entity establishes a trust facility in Kansas, a copy of the application submitted to the home state, and proof that the home state has reciprocity with Kansas, must be filed by the applicant with the commissioner.

(c) No Kansas trust company shall establish an out-of-state trust facility until an application has been filed with the commissioner and approval has been received. An application filed pursuant to this section shall be subject to the provisions in K.S.A. 9-2108, and amendments thereto.

(d) No Kansas bank with a trust department shall establish an out-of-state trust facility until an application has been filed with the commissioner and approval has been received. An application filed pursuant to this section shall be subject to the provisions in K.S.A. 9-1111, and amendments thereto.

(e) As used in this section, "trust facility" means any office, agency, desk or other place of business at which trust business is conducted.

(f) Any Kansas trust company or Kansas bank making application to the commissioner pursuant to subsection (c) or (d) shall pay to the commissioner a fee to be established pursuant to K.S.A. 2016 Supp. 9-1726, and amendments thereto, to defray the expenses of the commissioner in the examination and investigation of the application. The commissioner shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bank investigation fund. The moneys in the bank investigation fund shall be used to pay the expenses of the commissioner in the examination and investigation of such applications and any unused balance shall be transferred to the bank commissioner fee fund.

History: L. 1994, ch. 51, § 3; L. 1994, ch. 294, § 2; L. 2012, ch. 94, § 2; L. 2015, ch. 38, § 148; July 1.






Article 22 MORTGAGE BUSINESS

9-2201 Mortgage business; definitions.

9-2201. Mortgage business; definitions.  As used in this act:

(a) "Application" means the submission of a consumer's financial information, including the consumer's name, income and social security number to obtain a credit report, the property address, an estimate of the value of the property and the mortgage loan amount sought, for the purpose of obtaining an extension of credit.

(b) "Bona fide office" means an applicant's or licensee's place of business with an office that:

(1) Is located in this state;

(2) is not located in a personal residence;

(3) has regular hours of operation;

(4) is accessible to the public;

(5) is leased or owned by the licensee and serves as an office for the transaction of the licensee's mortgage business;

(6) is separate from any office of another registrant; and

(7) is accessible to all of the licensee's books, records and documents.

(c) "Branch office" means a place of business, other than a principal place of business, where mortgage business is conducted and which is licensed as required by this act.

(d) "Commissioner" means the state bank commissioner or designee, who shall be the deputy commissioner of the consumer and mortgage lending division of the office of the state bank commissioner.

(e) "Individual" means a human being.

(f) "License" means a license issued by the commissioner to engage in mortgage business as a mortgage company.

(g) "Licensee" means a person who is licensed by the commissioner as a mortgage company.

(h) "Loan originator" means an individual:

(1) Who engages in mortgage business on behalf of a single mortgage company;

(2) whose conduct of mortgage business is the responsibility of the licensee;

(3) who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan for compensation or gain or in the expectation of compensation or gain; and

(4) whose job responsibilities include contact with borrowers during the loan origination process, which can include soliciting, negotiating, acquiring, arranging or making mortgage loans for others, obtaining personal or financial information, assisting with the preparation of loan applications or other documents, quoting loan rates or terms or providing required disclosures. It does not include any individual engaged solely as a loan processor or underwriter.

(i) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction and subject to the supervision and instruction of a person registered or exempt from registration under this act.

(1) For purposes of this subsection, the term "clerical or support duties" may include subsequent to the receipt of an application:

(A) The receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(B) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms.

(2) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that such individual can or will perform any of the activities of a loan originator.

(j) "Mortgage business" means engaging in, or holding out to the public as willing to engage in, for compensation or gain, or in the expectation of compensation or gain, directly or indirectly, the business of making, originating, servicing, soliciting, placing, negotiating, acquiring, selling, arranging for others, or holding the rights to or offering to solicit, place, negotiate, acquire, sell or arrange for others, mortgage loans in the primary market.

(k) "Mortgage company" means a person engaged in mortgage business from a principal place of business or branch office, which has been licensed as required by this act.

(l) "Mortgage loan" means a loan or agreement to extend credit made to one or more individuals which is secured by a first or subordinate mortgage, deed of trust, contract for deed or other similar instrument or document representing a security interest or lien, except as provided for in K.S.A. 60-1101 through 60-1110, and amendments thereto, upon any lot intended for residential purposes or a one-to-four family dwelling as defined in 15 U.S.C. § 1602(w), located in this state, occupied or intended to be occupied for residential purposes by the owner, including the renewal or refinancing of any such loan.

(m) "Mortgage servicer" means any person engaged in mortgage servicing.

(n) "Mortgage servicing" means collecting payment, remitting payment for another or the right to collect or remit payment of any of the following: Principal; interest; tax; insurance; or other payment under a mortgage loan.

(o) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators for the licensing and registration of mortgage loan originators.

(p) "Not-for-profit" means a business entity that is granted tax exempt status by the internal revenue service.

(q) "Person" means any individual, sole proprietorship, corporation, partnership, trust, association, joint venture, pool syndicate, unincorporated organization or other form of entity, however organized.

(r) "Primary market" means the market wherein mortgage business is conducted including activities conducted by any person who assumes or accepts any mortgage business responsibilities of the original parties to the transaction.

(s) "Principal place of business" means a licensed place of business where mortgage business is conducted, which has been designated by a licensee as the primary headquarters from which all mortgage business and administrative activities are managed and directed.

(t) "Promotional items" means pens, pencils, hats and other such novelty items.

(u) "Registrant" means any individual who holds a valid registration to conduct mortgage business in this state as a loan originator.

(v) "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

History: L. 1996, ch. 175, § 1; L. 1999, ch. 45, § 1; L. 2001, ch. 88, § 2; L. 2001, ch. 166, § 1; L. 2009, ch. 29, § 4; L. 2015, ch. 33, § 7; L. 2016, ch. 15, § 1; July 1.



9-2202 Exempt from licensure.

9-2202. Exempt from licensure. The following are exempt from the licensing requirements of this act:

(a) Any bank, savings bank, trust company, savings and loan association, building and loan association, industrial loan company or credit union organized, chartered or authorized under the laws of the United States or of any state which is authorized to make loans and to receive deposits;

(b) any entity directly or indirectly regulated by an agency of the United States or of any state which is a subsidiary of any entity listed in subsection (a) if 25% or more of such entity's common stock is directly owned by any entity listed in subsection (a);

(c) the United States of America, the state of Kansas, any other state, or any agency or instrumentality of any governmental entity;

(d) any individual who with their own funds for their own investment makes a purchase money mortgage or finances the sale of their own property, except that any individual who enters into more than five such investments or sales in any twelve-month period shall be subject to all provisions of this act; and

(e) not-for-profit entities that provide mortgage loans in conjunction with a mission of building or rehabilitating affordable homes to low-income consumers.

History: L. 1996, ch. 175, § 2; L. 1999, ch. 45, § 2; L. 2001, ch. 88, § 3; L. 2009, ch. 29, § 5; L. 2016, ch. 15, § 2; July 1.



9-2203 License required to conduct mortgage business; registration required for a loan originator; penalty; statute of limitations for prosecution.

9-2203. License required to conduct mortgage business; registration required for a loan originator; penalty; statute of limitations for prosecution. (a) Mortgage business shall only be conducted in this state at or from a mortgage company licensed by the commissioner as required by this act. A licensee shall be responsible for all mortgage business conducted on their behalf by loan originators or other employees.

(b) Mortgage business involving loan origination shall only be conducted in this state by an individual who has first been registered with the commissioner as a loan originator as required by this act and maintains a valid unique identifier issued by the nationwide mortgage licensing system and registry, if operational at the time of registration.

(c) Loan origination shall only be conducted at or from a mortgage company and a registrant shall only engage in mortgage business on behalf of one mortgage company.

(d) Nothing under this act shall require a licensee to obtain any other license for the sole purpose of conducting non-depository mortgage business.

(e) Any person who willfully or knowingly violates any of the provisions of this act, any rule and regulation adopted or order issued under this act commits a severity level 7 nonperson felony. A second or subsequent conviction of this act, regardless of its location on the sentencing grid block, shall have a presumptive sentence of imprisonment.

(f) No prosecution for any crime under this act may be commenced more than five years after the alleged violation. A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution, except that no prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(g) Nothing in this act limits the power of the state to punish any person for any conduct which constitutes a crime by statute.

History: L. 1996, ch. 175, § 3; L. 1999, ch. 45, § 3; L. 2001, ch. 88, § 4; L. 2005, ch. 144, § 1; L. 2009, ch. 29, § 6; L. 2016, ch. 15, § 3; July 1.



9-2204 Application for license for mortgage company; application for registration for loan originator; content.

9-2204. Application for license for mortgage company; application for registration for loan originator; content. (a) Any person required to be licensed as a mortgage company pursuant to this act shall submit to the commissioner a separate application for the principal place of business and each branch office on forms prescribed and provided by the commissioner. The application or applications shall contain information the commissioner deems necessary to adequately identify:

(1) The nature of the mortgage business to be conducted, principal place of business address and each branch office address;

(2) the identity, character and qualifications of an individual applicant;

(3) the identity, character and qualifications of the loan originators, owners, officers, directors, members, partners and employees of the applicant;

(4) the name under which the applicant intends to conduct business; and

(5) other information the commissioner requires to evaluate the financial responsibility and condition, character, qualifications and fitness of the applicant and compliance with the provisions of this act.

(b) Any individual required to register as a loan originator pursuant to this act shall submit to the commissioner an application for registration on forms prescribed and provided by the commissioner. The application shall contain information the commissioner deems necessary to adequately identify the location where the individual engages in mortgage business activities, the licensee for whom the registrant will conduct mortgage business and other information the commissioner requires to evaluate the condition, character, qualifications, and fitness of the applicant and compliance with the provisions of this act.

(c) Each application shall be accompanied by a nonrefundable fee of not less than $50, which may be increased by rules and regulations pursuant to K.S.A. 9-2209, and amendments thereto.

(d) An application shall be approved, and a nonassignable license or registration shall be issued to the applicant provided:

(1) The commissioner has received the complete application and fee required by this section;

(2) the commissioner determines the proposed name under which an applicant for a mortgage company license intends to conduct business is not misleading or otherwise deceptive; and

(3) the commissioner determines the financial responsibility and condition, character, qualifications and fitness of the applicant warrants a belief that the business of the applicant will be conducted competently, honestly, fairly and in accordance with all applicable state and federal laws.

History: L. 1996, ch. 175, § 4; L. 1999, ch. 45, § 4; L. 2000, ch. 17, § 1; L. 2001, ch. 88, § 5; Nov. 1.



9-2205 License or registration; renewal.

9-2205. License or registration; renewal. (a) A license or registration shall become effective as of the date specified in writing by the commissioner.

(b) A license shall be renewed annually by filing with the commissioner, at least 30 days prior to the expiration of the license, a renewal application, containing information the commissioner requires to determine the existence of material changes from the information contained in the applicant's original license application or prior renewal applications.

(c) A registration shall be renewed annually by filing with the commissioner, at least 30 days prior to the expiration of the registration, a renewal application, containing information the commissioner requires to determine the existence of material changes from the information contained in the applicant's original registration application or prior renewal applications, including the completion of any continuing education requirements.

(d) Each renewal application shall be accompanied by a nonrefundable fee which shall be established by rules and regulations pursuant to K.S.A. 9-2209, and amendments thereto.

(e) Any renewal application received by the commissioner after the expiration date of the current license or registration shall be treated as an original application and shall be subject to all reporting and fee requirements contained in K.S.A. 9-2204, and amendments thereto.

History: L. 1996, ch. 175, § 5; L. 1999, ch. 45, § 5; L. 2001, ch. 88, § 6; L. 2005, ch. 144, § 2; L. 2009, ch. 29, § 7; L. 2016, ch. 15, § 4; July 1.



9-2206 Application denied; appeal.

9-2206. Application denied; appeal. If the commissioner fails to issue a license or registration within 60 days or grant a renewal within 30 days after an application is deemed complete by the commissioner, the applicant may make written request for hearing. The commissioner shall conduct a hearing in accordance with the Kansas administrative procedure act.

History: L. 1996, ch. 175, § 6; L. 1999, ch. 45, § 6; L. 2001, ch. 88, § 7; L. 2016, ch. 15, § 5; July 1.



9-2207 Denial, suspension or revocation of license or registration; notice; disciplinary proceedings.

9-2207. Denial, suspension or revocation of license or registration; notice; disciplinary proceedings. (a) The commissioner may deny, suspend, revoke, or refuse to renew a license or registration issued pursuant to this act, if the commissioner finds, after notice and opportunity for a hearing conducted in accordance with the provisions of the administrative procedures act, that:

(1) The applicant, licensee or registrant has repeatedly or willfully violated any section of this act or any rule and regulation or order lawfully made pursuant to this act;

(2) facts or conditions exist which would have justified the denial of the license, registration or renewal had these facts or conditions existed or been known to exist at the time the application for the license, registration or renewal was made;

(3) the applicant, licensee or registrant has filed with the commissioner any document or statement containing any false representation of a material fact or fails to state a material fact;

(4) the applicant, licensee or registrant has been convicted of any crime involving fraud, dishonesty or deceit, except that no registration shall be granted to any loan originator who:

(A) Has had a mortgage loan originator license or registration revoked in any governmental jurisdiction; or

(B) has been convicted of or pled guilty or nolo contendere to a felony in a domestic, foreign or military court:

(i) During the seven-year period preceding the date of the application for licensing and registration; or

(ii) at any time preceding such date of application, if such felony involved an act of fraud, dishonesty, deceit, a breach of trust or money laundering;

(5) the applicant, licensee or registrant has engaged in or is engaging in deceptive business practices;

(6) the applicant, licensee or registrant, or an employee of the applicant, licensee or registrant, has been the subject of any disciplinary action by this agency or any other state or federal regulatory agency;

(7) a final judgment has been entered against the applicant, licensee or registrant in a civil action and the commissioner finds, based upon the conduct on which the judgment is based, that licensing or registration of such person would be contrary to the public interest;

(8) the applicant, licensee or registrant, or an employee of the applicant, licensee or registrant has been convicted of engaging in mortgage business activity without authorization pursuant to K.S.A. 9-2203, and amendments thereto, or a substantially similar offense in another state; or

(9) the applicant, licensee or registrant has refused to furnish information required by the commissioner within a reasonable period of time as established by the commissioner.

(b) None of the following actions shall deprive the commissioner of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such license or registration to render a decision suspending, revoking or refusing to renew such license or registration or to establish and make a record of the facts of any violation of law for any lawful purpose:

(1) The imposition of an administrative penalty;

(2) the lapse or suspension of any license or registration issued under this act by operation of law;

(3) the licensee's or registrant's failure to renew any license or registration issued under this act; or

(4) the licensee's or registrant's voluntary surrender of any license or registration issued under this act.

History: L. 1996, ch. 175, § 7; L. 1999, ch. 45, § 7; L. 2000, ch. 17, § 2; L. 2001, ch. 88, § 8; L. 2009, ch. 29, § 8; July 1.



9-2208 License; display; signed acknowledgment; contents; advertising or solicitation disclosure.

9-2208. License; display; signed acknowledgment; contents; advertising or solicitation disclosure. (a) Each licensee shall make available the evidence of licensure of each licensed location in a way that reasonably assures recognition by consumers and members of the general public.

(b) Prior to entering into any contract for the provision of services or prior to the licensee receiving any compensation or promise of compensation for a mortgage loan the licensee shall acquire from the consumer a signed acknowledgment containing such information as the commissioner may prescribe by rule and regulation. The signed acknowledgment shall be retained by the licensee and a copy shall be provided to the consumer.

(c) All solicitations and published advertisements concerning mortgage business directed at Kansas residents, including those on the internet or by other electronic means, shall contain the name and license number or unique identifier of the licensee on record with the commissioner. Each licensee shall maintain a record of all solicitations or advertisements for a period of 36 months. For the purpose of this subsection, "advertising" does not include business cards or promotional items.

(d) No solicitation or advertisement shall contain false, misleading or deceptive information, or indicate or imply that the interest rates or charges stated are "recommended," "approved," "set" or "established" by the state of Kansas.

(e) No licensee or registrant shall conduct mortgage business in this state using any name other than the name or names stated on their license or registration.

History: L. 1996, ch. 175, § 8; L. 1999, ch. 45, § 8; L. 2000, ch. 17, § 3; L. 2001, ch. 88, § 9; L. 2005, ch. 144, § 3; L. 2016, ch. 15, § 6; July 1.



9-2209 Commissioner, powers and duties.

9-2209. Commissioner, powers and duties. (a) The commissioner may exercise the following powers:

(1) Adopt rules and regulations as necessary to carry out the intent and purpose of this act and to implement the requirements of applicable federal law;

(2) make investigations and examinations of the licensee's or registrant's operations, books and records as the commissioner deems necessary for the protection of the public and control access to any documents and records of the licensee or registrant under examination or investigation;

(3) charge reasonable costs of investigation, examination and administration of this act, to be paid by the applicant, licensee or registrant. The commissioner shall establish such fees in such amounts as the commissioner may determine to be sufficient to meet the budget requirements of the commissioner for each fiscal year. Charges for administration of this act shall be based on the licensee's loan volume;

(4) order any licensee or registrant to cease any activity or practice which the commissioner deems to be deceptive, dishonest, violative of state or federal law or unduly harmful to the interests of the public;

(5) exchange any information regarding the administration of this act with any agency of the United States or any state which regulates the licensee or registrant or administers statutes, rules and regulations or programs related to mortgage business and to enter into information sharing arrangements with other governmental agencies or associations representing governmental agencies which are deemed necessary or beneficial to the administration of this act;

(6) disclose to any person or entity that an applicant's, licensee's or registrant's application, license or registration has been denied, suspended, revoked or refused renewal;

(7) require or permit any person to file a written statement, under oath or otherwise as the commissioner may direct, setting forth all the facts and circumstances concerning any apparent violation of this act, or any rule and regulation promulgated thereunder or any order issued pursuant to this act;

(8) receive, as a condition in settlement of any investigation or examination, a payment designated for consumer education to be expended for such purpose as directed by the commissioner;

(9) require that any applicant, registrant, licensee or other person successfully passes a standardized examination designed to establish such person's knowledge of mortgage business transactions and all applicable state and federal law. Such examinations shall be created and administered by the commissioner or the commissioner's designee, and may be made a condition of application approval or application renewal;

(10) require that any applicant, licensee, registrant or other person complete a minimum number of prelicensing education hours and complete continuing education hours on an annual basis. Prelicensing and continuing education courses shall be approved by the commissioner, or the commissioner's designee, and may be made a condition of application approval and renewal;

(11) require fingerprinting of any applicant, registrant, licensee, members thereof if a copartnership or association, or officers and directors thereof if a corporation, or any agent acting on their behalf, or other person as deemed appropriate by the commissioner. The commissioner or the commissioner's designee, may submit such fingerprints to the Kansas bureau of investigation, federal bureau of investigation or other law enforcement agency for the purposes of verifying the identity of such persons and obtaining records of their criminal arrests and convictions. For the purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have to maintain with the individual states, the commissioner may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the department of justice or any governmental agency;

(12) refer such evidence as may be available concerning any violation of this act or of any rule and regulation or order hereunder to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a referral, institute the appropriate criminal proceedings under this act. Upon receipt of such referral, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the commissioner prosecute or assist in the prosecution of such violation or violations on behalf of the state. Upon approval of the commissioner, such employee shall be appointed [as] a special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys and such other powers and duties as are lawfully delegated to such special prosecutor by the attorney general or the county attorney or district attorney;

(13) issue and apply to enforce subpoenas in this state at the request of a comparable official of another state if the activities constituting an alleged violation for which the information is sought would be a violation of the Kansas mortgage business act if the activities had occurred in this state;

(14) use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing any information regarding loan originator or mortgage company licensing to and from any source so directed by the commissioner;

(15) establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, registrants or other persons subject to this act and to take such other actions as may be reasonably necessary to participate in the nationwide mortgage licensing system and registry. The commissioner shall regularly report violations of law, as well as enforcement actions and other relevant information to the nationwide mortgage licensing system and registry;

(16) require any licensee or registrant to file reports with the nationwide mortgage licensing system and registry in the form prescribed by the commissioner or the commissioner's designee;

(17) receive and act on complaints, take action designed to obtain voluntary compliance with the provisions of the Kansas mortgage business act or commence proceedings on the commissioner's own initiative;

(18) provide guidance to persons and groups on their rights and duties under the Kansas mortgage business act;

(19) enter into any informal agreement with any mortgage company for a plan of action to address violations of law. The adoption of an informal agreement authorized by this paragraph shall not be subject to the provisions of K.S.A. 77-501 et seq., and amendments thereto, or K.S.A. 77-601 et seq., and amendments thereto. Any informal agreement authorized by this paragraph shall not be considered an order or other agency action, and shall be considered confidential examination material pursuant to K.S.A. 9-2217, and amendments thereto. All such examination material shall also be confidential by law and privileged, shall not be subject to the open records act, K.S.A. 45-215 et seq., and amendments thereto, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action. The provisions of this paragraph shall expire on July 1, 2021, unless the legislature reviews and reenacts this provision pursuant to K.S.A. 45-229, and amendments thereto, prior to July 1, 2021; and

(20) issue, amend and revoke written administrative guidance documents in accordance with the applicable provisions of the Kansas administrative procedure act.

(b) For the purpose of any examination, investigation or proceeding under this act, the commissioner or any officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel such witnesses' attendance, adduce evidence and require the production of any matter which is relevant to the examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of relevant information or items.

(c) In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the commissioner, may issue to that person an order requiring the person to appear before the commissioner, or the officer designated by the commissioner, there, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(d) No person is excused from attending and testifying or from producing any document or record before the commissioner or in obedience to the subpoena of the commissioner or any officer designated by the commissioner or in any proceeding instituted by the commissioner, on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(e) Except for refund of an excess charge, no liability is imposed under the Kansas mortgage business act for an act done or omitted in conformity with a rule and regulation or written administrative interpretation of the commissioner in effect at the time of the act or omission, notwithstanding that after the act or omission, the rule and regulation or written administrative interpretation may be determined by judicial or other authority to be invalid for any reason.

History: L. 1996, ch. 175, § 9; L. 1999, ch. 45, § 9; L. 2000, ch. 17, § 4; L. 2001, ch. 88, § 10; L. 2005, ch. 144, § 4; L. 2009, ch. 29, § 9; L. 2016, ch. 15, § 7; July 1.



9-2210 Fees; disposition.

9-2210. Fees; disposition. All fees collected by the commissioner pursuant to this act shall be subject to the provisions of K.S.A. 75-1308, and amendments thereto.

History: L. 1996, ch. 175, § 10; Apr. 25.



9-2211 Bonding requirements; minimum net worth requirements.

9-2211. Bonding requirements; minimum net worth requirements. (a) Each applicant or licensee who maintains a bona fide office shall file with the commissioner a surety bond in the amount of not less than $50,000, in a form acceptable to the commissioner, issued by an insurance company authorized to conduct business in this state, securing the applicant's or licensee's faithful performance of all duties and obligations of a licensee meeting the following requirements:

(1) The bond shall be payable to the office of the state bank commissioner and shall be in an amount established by the commissioner by rules and regulations adopted pursuant to K.S.A. 9-2209, and amendments thereto;

(2) the terms of the bond shall provide that it may not be terminated without 30 days prior written notice to the commissioner, provided that such termination shall not affect the surety's liability for violations of the Kansas mortgage business act occurring prior to the effective date of cancellation and principal and surety shall be and remain liable for a period of two years from the date of any action or inaction of principal that gives rise to a claim under the bond; and

(3) the bond shall be available for the recovery of expenses, fines and fees levied by the commissioner under this act, and for losses or damages which are determined by the commissioner to have been incurred by any borrower or consumer as a result of the applicant's or licensee's failure to comply with the requirements of this act.

(b) Each applicant or licensee who does not maintain a bona fide office shall comply with both of the following:

(1) File with the commissioner a surety bond in the amount of not less than $100,000, in a form acceptable to the commissioner, issued by an insurance company authorized to conduct business in this state, securing the applicant's or licensee's faithful performance of all duties and obligations of a licensee meeting the requirements set forth in paragraphs [subsections] (a)(1), (a)(2) and (a)(3) of this act [section]; and

(2) submit evidence that establishes, to the commissioner's satisfaction, that the applicant or licensee shall at all times maintain a minimum net worth of $50,000. Evidence of net worth shall include the submission of a balance sheet of the applicant or a consolidated financial statement of the entity that owns or controls the applicant accompanied by a written statement by an independent certified public accountant attesting that the balance sheet or the consolidated financial statement has been reviewed in accordance with generally accepted accounting principles.

History: L. 1999, ch. 45, § 10; L. 2001, ch. 88, § 11; L. 2005, ch. 144, § 5; L. 2009, ch. 29, § 10; L. 2016, ch. 15, § 8; July 1.



9-2212 Prohibited acts for persons licensed or registered under act.

9-2212. Prohibited acts for persons licensed or registered under act. No person required to be licensed or registered under this act shall directly or indirectly:

(a) Pay compensation to, contract with or employ in any manner, any person engaged in mortgage business who is not properly licensed or registered, unless such person meets the requirements of K.S.A. 9-2202, and amendments thereto;

(b) without the prior written approval of the commissioner employ any person who has:

(1) Had a license or registration denied, revoked, suspended or refused renewal; or

(2) been convicted of any crime involving fraud, dishonesty or deceit;

(c) delay closing of a mortgage loan for the purpose of increasing interest, costs, fees or charges payable by the borrower;

(d) misrepresent the material facts or make false promises intended to influence, persuade or induce an applicant for a mortgage loan or mortgagee to take a mortgage loan or cause or contribute to misrepresentation by any person acting on behalf of the person required to be licensed or registered;

(e) misrepresent to or conceal from an applicant for a mortgage loan a mortgagor or a lender, material facts, terms or conditions of a transaction to which the person required to be licensed or registered is a party;

(f) engage in any transaction, practice or business conduct that is not in good faith, or that operates a fraud upon any person in connection with conducting mortgage business;

(g) receive compensation for rendering mortgage business services where the licensee or registrant has otherwise acted as a real estate broker or agent in connection with the sale of the real estate which secures the mortgage transaction unless the person required to be licensed or registered has provided written disclosure to the person from whom compensation is collected that the person is receiving compensation both for mortgage business services and for real estate broker or agent services;

(h) engage in any fraudulent residential mortgage brokerage or underwriting practices;

(i) advertise, display, distribute, broadcast or televise, or cause or permit to be advertised, displayed, distributed, broadcast or televised, in any manner, any false, misleading or deceptive statement or representation with regard to rates, terms or conditions for a mortgage loan;

(j) record a mortgage if moneys are not available for the immediate disbursal to the mortgagor unless, before that recording, the person required to be licensed or registered informs the mortgagor in writing of a definite date by which payment shall be made and obtains the mortgagor's written permission for the delay;

(k) transfer, assign or attempt to transfer or assign, a license or registration to any other person, or assist or aide and abet any person who does not hold a valid license or registration under this act in engaging in the conduct of mortgage business;

(l) solicit or enter into a contract with a borrower that provides in substance that the person required to be licensed or registered may earn a fee or commission through best efforts to obtain a loan even though no loan is actually obtained for the borrower;

(m) solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

(n) make any payment, threat or promise, to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan or make any payment, threat or promise, to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property or engage in any activity that would constitute a violation of K.S.A. 58-2344, and amendments thereto; or

(o) fail to comply with this act or rules and regulations promulgated under this act or fail to comply with any other state or federal law, including the rules and regulations thereunder, applicable to any business authorized or conducted under this act.

History: L. 1999, ch. 45, § 11; L. 2000, ch. 17, § 5; L. 2001, ch. 88, § 12; L. 2009, ch. 29, § 11; L. 2016, ch. 15, § 9; July 1.



9-2213 Time limit for deposit of escrow funds; records required.

9-2213. Time limit for deposit of escrow funds; records required. (a) Within three business days of receipt a licensee shall deposit all fees and money received from a borrower prior to the time a loan is consummated in an escrow account in a bank, savings bank, savings and loan association or credit union incorporated under the laws of this state, or organized under the laws of the United States or another state.

(b) For each borrower the licensee shall maintain a separate record of all money received for any service performed or to be performed, including any payment to a third party, setting forth:

(1) The date the money was received;

(2) the amount of money received;

(3) the date the money was deposited in the escrow account; and

(4) the date, description, and justification for each disbursement.

(c) Upon the request of a borrower, a copy of the record required by subsection (b) shall be provided to the borrower:

(1) Within five business days of consummation of the loan; or

(2) within five business days of receipt of written notice of the borrower's intention to withdraw from the loan transaction.

History: L. 1999, ch. 45, § 12; L. 2000, ch. 17, § 6; L. 2001, ch. 88, § 13; Nov. 1.



9-2214 Ownership of documents.

9-2214. Ownership of documents. All original documents provided to the licensee by the borrower or at the expense of the borrower, including any appraisals, are the property of the borrower and at the borrower's request, shall be returned to the borrower without further expense if the loan is not consummated.

History: L. 1999, ch. 45, § 13; L. 2001, ch. 88, § 14; Nov. 1.



9-2215 Change in licensee's business; notice.

9-2215. Change in licensee's business; notice. (a) A licensee shall provide written notice to the commissioner within 10 business days of the occurrence of any of the following events:

(1) The closing or relocation of the principal place of business or any branch office;

(2) a change in the licensee's name or legal entity status; or

(3) the addition or loss of any loan originator, owner, officer, partner or director.

(b) The commissioner may request additional information concerning any written notice received pursuant to subsection (a) and charge a reasonable fee for any action required by the commissioner as a result of such notice and additional information.

History: L. 1999, ch. 45, § 14; L. 2001, ch. 88, § 15; Nov. 1.



9-2216 Retention of records; time period; inspection of records; security of records; preservation of records.

9-2216. Retention of records; time period; inspection of records; security of records; preservation of records. (a) A licensee shall keep copies of all documents or correspondence received or prepared by the licensee or registrant in connection with a loan or loan application and those records and documents required by the commissioner by rules and regulations adopted pursuant to K.S.A. 9-2209, and amendments thereto, for such time frames as are specified in the rules and regulations. If the loan is not serviced by a licensee, the retention period commences on the date the loan is closed or, if the loan is not closed, the date of the loan application. If the loan is serviced by a licensee, the retention period commences on the date the loan is paid in full or the date the licensee ceases to service the loan.

(b) All books, records and any other documents held by the licensee shall be made available for examination and inspection by the commissioner or the commissioner's designee. Certified copies of all records not kept within this state shall be delivered to the commissioner within three business days of the date such documents are requested.

(c) Each licensee shall maintain the following information:

(1) The name, address and telephone number of each loan applicant;

(2) the type of loan applied for and the date of the application; [and]

(3) the disposition of each loan application, including the date of loan funding, loan denial, withdrawal and name of lender if applicable and name of loan originator and any compensation or other fees received by the loan originator.

(d) Each licensee shall establish, maintain and enforce written policies and procedures regarding security of records which are reasonably designed to prevent the misuse of a consumer's personal or financial information.

(e) Before ceasing to conduct or discontinuing business, a licensee shall arrange for and be responsible for the preservation of the books and records required to be maintained and preserved under this act and applicable regulations for the remainder of each period specified.

(f) Any records required to be retained may be maintained and preserved by noneraseable, nonalterable electronic imaging or by photograph on film. If the records are produced or reproduced by photographic film, electronic imaging or computer storage medium the licensee shall meet the following criteria:

(1) Arrange the records and index the films, electronic image or computer storage media to permit immediate location of any particular record;

(2) be ready at all times to promptly provide a facsimile enlargement of film, a computer printout or a copy of the electronic images or computer storage medium that the commissioner may request; and

(3) with respect to electronic images and records stored on computer storage medium, maintain procedures for maintenance and preservation of, and access to, records in order to reasonably safeguard these records from loss, alteration or destruction.

(g) No person required to be licensed or registered under this act shall:

(1) Alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct or influence any investigation by the commissioner or the commissioner's designee; or

(2) alter, destroy, shred, mutilate or conceal a record with the intent to impair the object's integrity or availability for use in a proceeding before the commissioner or a proceeding brought by the commissioner.

History: L. 1999, ch. 45, § 15; L. 2001, ch. 88, § 16; L. 2005, ch. 144, § 6; L. 2009, ch. 29, § 12; L. 2016, ch. 15, § 10; July 1.



9-2216a Annual written report; penalty.

9-2216a. Annual written report; penalty. Each licensee shall annually, on or before April 1, file a written report with the commissioner containing the information that the commissioner may reasonably require concerning the licensee's business and operations during the preceding calendar year. The report shall be made in the form prescribed by the commissioner, which may include reports filed with the nationwide mortgage licensing system and registry. Any licensee who fails to file the report required by this section with the commissioner by April 1 shall be subject to a late penalty of $100 for each day after April 1 the report is delinquent, but in no event shall the aggregate of late penalties exceed $5,000. The commissioner may relieve any licensee from the payment of any penalty, in whole or in part, for good cause. The filing of the annual written report required under this section shall satisfy any other reports required of a licensee under this act.

History: L. 2001, ch. 88, § 1; L. 2009, ch. 29, § 13; L. 2016, ch. 15, § 11; July 1.



9-2217 Confidentiality of examination reports; exceptions.

9-2217. Confidentiality of examination reports; exceptions. Examination reports and correspondence regarding the reports made by the commissioner or the commissioner's examiners are confidential, except that the commissioner may release examination reports and correspondence regarding the reports in connection with a disciplinary proceeding conducted by the commissioner, a liquidation proceeding or a criminal investigation or proceeding. Additionally, the commissioner may furnish to federal or other state regulatory agencies or any officer or examiner thereof, a copy of any or all examination reports and correspondence regarding the reports made by the commissioner or the commissioner's examiners.

History: L. 1999, ch. 45, § 16; Apr. 8.



9-2218 Cease and desist orders; civil fines.

9-2218. Cease and desist orders; civil fines. (a) If the commissioner determines after notice and opportunity for a hearing pursuant to the Kansas administrative procedure act that any person has engaged, is engaging or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation or order hereunder, the commissioner by order may require any or all of the following:

(1) That the person cease and desist from the unlawful act or practice;

(2) that the person pay a fine not to exceed $10,000 per incident for the unlawful act or practice;

(3) If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the commissioner may impose an additional penalty not to exceed $10,000 for each such violation;

(4) censure the person if the person is registered or licensed under this act;

(5) bar or suspend the person from applying for a license or registration under this act, or associating with a mortgage business or supervised lender licensed in this state;

(6) issue an order requiring the person to pay restitution for any loss arising from the violation or requiring the person to disgorge any profits arising from the violation. Such order may include the assessment of interest not to exceed 8% per annum from the date of the violation; or

(7) that the person take such affirmative action as in the judgment of the commissioner will carry out the purposes of this act.

(b) If the commissioner makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the commissioner may issue an emergency cease and desist order.

(1) Such emergency order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto.

(2) Upon the entry of such an emergency order, the commissioner shall promptly notify the person subject to the order that it has been entered, of the reasons, and that a hearing will be held upon written request by the person.

(3) If the person requests a hearing, or in the absence of any request, if the commissioner determines that a hearing should be held, the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. Upon completion of the hearing the commissioner shall by written findings of fact and conclusions of law vacate, modify or make permanent the emergency order.

(4) If no hearing is requested and none is ordered by the commissioner, the emergency order will remain in effect until it is modified or vacated by the commissioner.

History: L. 1999, ch. 45, § 17; L. 2000, ch. 17, § 7; L. 2005, ch. 144, § 7; July 1.



9-2219 Injunction.

9-2219. Injunction. Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation or order hereunder, the commissioner may bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with this act or any rule and regulation or order hereunder. Upon a proper showing, a permanent or temporary injunction, restraining order, restitution, writ of mandamus or other equitable relief shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. The commissioner shall not be required to post a bond.

History: L. 1999, ch. 45, § 18; Apr. 8.



9-2220 Citation of act; severability.

9-2220. Citation of act; severability. (a) The provisions of K.S.A. 9-2201 through 9-2220, and amendments thereto, and K.S.A. 9-2216a, and amendments thereto, shall be known and may be cited as the Kansas mortgage business act.

(b) If any provision of this act or its application to any person or circumstance is held invalid, the remainder of the act or the application of the provision to other persons or circumstances is not affected.

History: L. 1999, ch. 45, § 19; L. 2001, ch. 88, § 17; L. 2009, ch. 29, § 14; July 1.









Chapter 10 BONDS AND WARRANTS

Article 1 GENERAL BOND LAW

10-101 "Municipality" defined.

10-101. "Municipality" defined. "Municipality," as used in this chapter and all acts amendatory thereto, unless otherwise expressed in such amendment, shall mean and include every corporation and quasi corporation empowered to issue bonds in payment of which taxes may be levied.

History: R.S. 1923, § 10-101; Dec. 27.



10-102 "Municipal bonds" defined.

10-102. "Municipal bonds" defined. Unless otherwise expressly provided, when used in chapter 10 of the Kansas Statutes Annotated, and amendments thereto, "municipal bonds" means and includes all bonds issued by any municipality which constitute a general obligation of the municipality, except railroad aid bonds.

History: R.S. 1923, § 10-102; L. 1983, ch. 48, § 1; April 7.



10-103 Terms and denominations of municipal bonds.

10-103. Terms and denominations of municipal bonds. (a) Except as provided in subsection (b), all municipal bonds payable from special assessments against the property benefited, shall be issued to mature in not more than 20 installments. The last installment shall mature not more than 22 years after the date of issuance. All other municipal bonds shall be issued to mature in not more than 30 installments. The last installment shall mature not more than 32 years after the date of issuance. Such bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, payable at such times fixed by the municipality issuing the same. Each bond shall specify the date of its separate maturity and shall be in such denomination as the municipality issuing the same determines.

(b) Municipal bonds sold, pursuant to written agreement, to the government of the United States of America or any bureau, department, instrumentality or agency thereof shall be issued to mature in not more than 40 years, may have serial or term maturities and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, payable at such times fixed by the municipality issuing the same. The bonds may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the municipality provides by ordinance, resolution or trust agreement.

History: R.S. 1923, § 10-103; L. 1925, ch. 92, § 1; L. 1947, ch. 103, § 1; L. 1955, ch. 69, § 1; L. 1967, ch. 75, § 1; L. 1968, ch. 135, § 1; L. 1970, ch. 64, § 2; L. 1978, ch. 99, § 7; L. 1981, ch. 56, § 1; L. 1983, ch. 49, § 19; May 12.



10-104 Limitations on improvement bonds; partial issuance, when.

10-104. Limitations on improvement bonds; partial issuance, when. Bonds shall not be issued in payment for any public improvement if the amount received therefrom is in excess of the actual cost and expense of such improvement. Nothing herein shall prevent the partial issuance of bonds to the extent of the determined actual costs and expenses of a public improvement and thereafter issuing bonds for the balance of the actual costs and expenses.

History: R.S. 1923, § 10-104; L. 1968, ch. 409, § 1; L. 1983, ch. 49, § 20; May 12.



10-105 Signing and execution of bonds by municipal officers and boards of trustees of community colleges; interest coupons.

10-105. Signing and execution of bonds by municipal officers and boards of trustees of community colleges; interest coupons. Bonds issued by any county shall be signed by the chairperson of the board of county commissioners and attested by the county clerk under the seal of the county. Bonds issued by any city shall be signed by the mayor and attested by the city clerk under the seal of the city. Bonds issued by any township shall be signed by the trustee, attested by the township clerk and countersigned by the township treasurer. Bonds issued by any school district shall be signed by the president of the board of education, attested by the clerk and countersigned by the treasurer of the board. Bonds issued by any community college shall be signed by the chairperson of the board of trustees, attested by the secretary and countersigned by the treasurer of the board. Bonds issued by any drainage district shall be signed by the chairperson of the board of directors or supervisors and attested by the secretary of the board under the seal of such board.

The bonds issued by any other municipality, not herein named, shall be signed by the chairperson or other presiding officer of the governing body and attested by the secretary or clerk of such board under the seal of the municipality, if it has a seal, but if such board is not authorized by law to use a seal, then the bonds shall be countersigned by the treasurer of such board. Any interest coupons shall be signed by the chairperson of the board of county commissioners, the mayor of the city, the township trustee, the president of the board of education or the chairperson or other presiding officer of the governing body of any other municipality and the clerks or secretaries respectively. Any interest coupons attached to any bond may be signed with a facsimile of the signature of any officer required to sign such interest coupons.

History: R.S. 1923, § 10-105; L. 1965, ch. 410, § 12; L. 1974, ch. 45, § 1; L. 1983, ch. 49, § 21; May 12.



10-106 Sale of bonds; public sale, requirements; when; notice; bids.

10-106. Sale of bonds; public sale, requirements; when; notice; bids. (a) Municipal bonds shall be sold at public notice sale as follows: The officers having charge of the sale of the bonds shall publish a notice of the sale one time in a newspaper having general circulation in the county where the bonds are issued and in the Kansas register. Such notices shall be published not less than six days nor more than 30 days before the sale and shall contain the following information: (1) Except as provided by subsection (b), the date, time and place at which a public notice auction will be held on such terms and conditions as shall be provided by the municipality or at which bids will be received and considered for the sale of the bonds for cash at such price as the municipality may accept; (2) the date of issue, total par value and denomination of the bonds being sold; (3) the dates and amounts of maturities of the bond issues; (4) the dates on which interest on the bonds shall become due and payable; (5) the place or places where and the approximate date on which the bonds being sold will be delivered to the purchaser; (6) a statement that a good faith deposit in the form of cash, including cash deposited into an account of the municipality or its agent by electronic fund transfer, a certified or cashier's check or surety bond in the amount of 2% of the total par value of the bonds being sold shall be furnished at or prior to the time of sale by each bidder except that if a bidder agrees to submit the good faith deposit through the federal reserve system into an account of the municipality or its agent, the good faith deposit may be furnished anytime prior to the time the governing body of the municipality accepts the bid; (7) a statement disclosing whether or not the purchaser of the bonds will be required to pay for the printing thereof and whether or not and to what extent the purchaser of the bonds will be required to pay the expense of legal services rendered to the municipality in connection with the issuance of the bonds including the fees of recognized bond counsel for an opinion as to legality of issuance; (8) the assessed valuation of the municipality; (9) that bidders may be required to be qualified in a manner established by the municipality before submitting a bid; and (10) the total bonded indebtedness of the municipality as of the date on which the bonds being sold are dated including the bonds submitted for bid. The rate of interest may be omitted in advertising and the bidders requested to specify the lowest interest rate or rates on the bonds at which they will pay the purchase price.

(b) If sold at public notice sale, purchasers shall submit their bids in writing, sealed or sent by telefacsimile or other electronic transmission, as set forth in the notice of sale, for all or any part of the bonds. In case any purchaser, whose bid is accepted, fails to carry out the contract, the deposit shall be forfeited to the municipality issuing the bonds. Bids shall be disclosed publicly and tabulated or compared only at the time and place specified in the notice. At the time and place specified, the bonds shall be sold to the highest and best bidder or bidders, and the bonds may be allotted among the bidders, however, any or all bids may be rejected. No contract for the sale of the bonds shall be made except on bids submitted as provided in this section. No bonds shall be delivered to any purchaser until the amount of the bid is placed in the hands of the officer in charge of the sale. The provisions of this section relating to public notice sale of bonds shall not apply to bonds: (1) Secured solely and only by revenues; (2) bonds sold, pursuant to written agreement, to the government of the United States of America or any bureau, department, instrumentality or agency thereof; (3) bonds issued pursuant to K.S.A. 10-427 et seq., and amendments thereto; (4) all bonds of the same series or which are issued simultaneously with such bonds; and (5) bond sales where the total amount of the issue does not exceed $2,000,000. In such cases, the bonds may be sold at public notice or private sale as the officers having charge of the sale of such bonds determine. If bonds under clause (5) are to be sold at private sale, the officers having charge of the sale of such bonds shall publish in advance of the sale a notice of intent to seek private placement of such bonds in a newspaper having general circulation in the county where the bonds are issued and in the Kansas register. Such notice shall state the maximum aggregate principal amount of the bonds and shall indicate that the proposed sale is in all respects subject to the subsequent approval of an appropriate bond purchase agreement and an ordinance for the issuance of bonds. The practice of providing more than one issue within a twelve-month period for any one project is prohibited unless the project engineer or architect certifies that it is necessary to do so for the orderly construction progress of the project.

(c) As an alternative to providing notice of the date, time and place of public notice auction or receipt of bids provided by subsection (a)(1), the officers having charge of a bond sale may establish a time period of not less than seven nor more than 30 days during which such bonds would be sold. Notice of such sale period shall be published one time in a newspaper having general circulation in the county where the bonds are issued and in the Kansas register and shall be published not less than six days nor more than 30 days before the beginning date of the sale period. The notice shall contain the information specified in subsection (a) except that in place of the time and date of sale, the notice shall specify the time period during which the bonds would be sold and the manner in which persons interested in submitting a bid may register for notice of the bond sale. At least three business days prior to the time and date of the bond sale, the officers having charge of the sale shall give notice to all persons having registered for notice of the bond sale, and bids shall be submitted and received and the sale made in the manner provided in subsection (a).

History: R.S. 1923, § 10-106; L. 1925, ch. 93, § 1; L. 1965, ch. 84, § 1; L. 1972, ch. 37, § 1; L. 1981, ch. 56, § 2; L. 1981, ch. 324, § 8; L. 1982, ch. 54, § 2; L. 1983, ch. 48, § 2; L. 1988, ch. 65, § 1; L. 1989, ch. 51, § 1; L. 1993, ch. 67, § 1; L. 1996, ch. 89, § 1; L. 2000, ch. 9, § 1; L. 2001, ch. 212, § 3; L. 2008, ch. 111, § 1; L. 2010, ch. 18, § 1; July 1.



10-107 Registration of bonds.

10-107. Registration of bonds. The clerk, secretary or other recording officer of every municipality shall register all bonds issued by the municipality in such officer's office. All bonds, except city bonds and bonds issued by a school district or a community college, also shall be registered by the county clerk and such registration shall show the date, number, amount thereof, rate of interest, the number of any coupons and the amount of each, to whom payable, where payable and date of maturity. The board of education of any school district or the board of trustees of any community college may elect to register such bonds with the county clerk in each county in which there is located any part of the school district.

History: R.S. 1923, § 10-107; L. 1967, ch. 76, § 1; L. 1974, ch. 45, § 2; L. 1983, ch. 49, § 22; May 12.



10-108 Transcript of proceedings and bonds to state treasurer; fee for registration or certification; bond services fee fund; transmission to attorney general to determine sufficiency; return of bonds to municipality.

10-108. Transcript of proceedings and bonds to state treasurer; fee for registration or certification; bond services fee fund; transmission to attorney general to determine sufficiency; return of bonds to municipality. (a) Before any bonds become a valid obligation, a full and complete transcript of the proceedings leading up to the issuance thereof, properly certified by the clerk, secretary or other recording officer of the municipality proposing to issue such bonds, shall be transmitted to the state treasurer, together with the bonds proposed to be issued and any coupons attached thereto. The state treasurer shall submit such transcript to the attorney general for the purpose of determining the sufficiency of the transcript. Upon receiving written approval of such sufficiency, the state treasurer shall register such bonds in the municipal bond register in the state treasurer's office. Thereupon, the state treasurer, under seal of office, shall certify upon the bonds the fact that they have been registered.

(b) The state treasurer is hereby authorized to fix, charge and collect fees for registration or certification under this section. Fees for registration or certification of bonds shall be fixed: (1) For each bond issue for which the state treasurer serves as paying agent, a fee of not more than $30 per issue; and (2) for each bond issue for which the state treasurer does not serve as paying agent, a fee of not more than $30 per issue and a fee of not more than $.30 per bond in the issue. All such fees received shall be deposited in the state treasury to the credit of the bond services fee fund, which is hereby created. All expenditures from the bond services fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or a person or persons designated by the state treasurer.

(c) Bonds which have been registered under this section shall be returned to the municipality issuing the same. The state treasurer may make personal delivery of the bonds to the purchaser or to an authorized officer or agent of the municipality at the office of the state treasurer. In lieu of return by personal delivery, the state treasurer may return the bonds by registered or certified mail, return receipt of addressee only, or by any other method prescribed in writing by the municipality. All returns shall be at the expense of the municipality and moneys received to reimburse the state treasurer for return charges shall be deposited in the state treasury and credited to the bond services fee fund created by this section.

(d) The attorney general shall appoint an additional assistant attorney general for the purpose of determining the sufficiency of transcripts submitted to the attorney general by the state treasurer.

History: R.S. 1923, § 10-108; L. 1933, ch. 34, § 1 (Special Session); L. 1974, ch. 45, § 3; L. 1983, ch. 49, § 23; L. 1991, ch. 48,§ 1; L. 1996, ch. 222, § 1; July 1.



10-108a Nonlitigation certificate; incorporation in transcript; form.

10-108a. Nonlitigation certificate; incorporation in transcript; form. The governing body of any municipality issuing bonds pursuant to article 1 of chapter 10 of the Kansas Statutes Annotated, shall execute and incorporate in the transcript of the proceedings leading up to the issuance of such bonds a nonlitigation certificate in substantially the following form:

"It is hereby certified that other than a challenge by a property owner to the amount of a special assessment to be levied against the owner's property or a challenge by a property owner to the amount of a condemnation award there is no controversy, suit or other proceeding of any kind pending or threatened wherein or whereby any question is raised or may be raised, questioning, disputing or affecting in any way the legal organization of the issuing municipality or its boundaries, or the right or title of any of its officers to their respective offices, or the legality of any official act shown to have been done in the transcript of the proceedings leading up to the issuance of the bonds, or the constitutionality or validity of the indebtedness represented by the bonds shown to be authorized in the transcript, or the validity of the bonds or any of the proceedings in relation to the issuance or sale thereof, or the levy and collection of a tax other than a challenge by a property owner to the amount of a special assessment to be levied against the owner's property to pay the principal and interest thereof."

In the event there is no challenge by a property owner to the amount of a special assessment to be levied against the owner's property or to the amount of a condemnation award, the appropriate references thereto may be deleted from the certificate.

History: L. 1978, ch. 54, § 1; L. 1987, ch. 58, § 1; April 16.



10-108b Same; notice of pending or threatened lawsuit, effect.

10-108b. Same; notice of pending or threatened lawsuit, effect. Whenever any municipality issuing bonds pursuant to article 1 of chapter 10 of the Kansas Statutes Annotated is unable to execute a nonlitigation certificate as required by K.S.A. 10-108a because of a pending or threatened lawsuit, any such pending or threatened lawsuit not filed with a court of competent jurisdiction in this state within thirty (30) days after any member of the governing body of such municipality is served with written notice of such pending or threatened lawsuit shall be deemed insufficient to challenge the validity of the nonlitigation certificate, and after the expiration of such thirty (30) day period, such certificate may be executed and filed as though no lawsuit was pending or threatened.

History: L. 1978, ch. 54, § 2; July 1.



10-108c Same; municipality prevailing in lawsuit authorized to issue bonds unless stay granted.

10-108c. Same; municipality prevailing in lawsuit authorized to issue bonds unless stay granted. Whenever a judgment is entered in favor of a municipality in any action challenging the authority for or validity of the issuance of bonds pursuant to article 1 of chapter 10 of the Kansas Statutes Annotated, such municipality shall have authority to forthwith issue its bonds notwithstanding any other party's right to appeal unless such other party applies to the district court for and is granted a stay on appeal pursuant to subsection (d) of K.S.A. 60-2103.

History: L. 1978, ch. 54, § 3; July 1.



10-108d Nonlitigation certificate, exception; payment of bonds if city not legally organized.

10-108d. Nonlitigation certificate, exception; payment of bonds if city not legally organized. (a) Notwithstanding any controversy, litigation or other proceeding disputing the legal organization of any city incorporated pursuant to K.S.A. 15-115, et seq., and amendments thereto, the governing body of the city may issue general obligation bonds of the city pursuant to the authority of any appropriate statute without executing a nonlitigation certificate required by K.S.A. 10-108a, and amendments thereto. Any bonds authorized to be issued hereunder shall be a general obligation of the property located within the city as it existed on the date the bonds are delivered to the purchaser, and except as provided by this subsection shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum prescribed by K.S.A. 10-1009, and amendments thereto.

(b) If it is finally determined by a court of competent jurisdiction that the city was not legally organized, the property located within the city on the date any general obligation bonds were delivered to the purchaser shall remain liable for the payment of the interest on and the principal amount of the bonds issued by the city in accordance with their terms and shall continue to be subject to the levy of special assessments, if any, and be taxed, if necessary, for the payment of the bonds and the interest thereon. Any special assessments levied by the city shall continue to constitute a lien on the property assessed. The county clerk shall annually levy a tax or collect the necessary amount to pay any special assessment levied against the property as required by the statute under which the general obligation bonds were authorized.

History: L. 1982, ch. 53, § 1; L. 1984, ch. 52, § 1; Feb. 16.



10-109 Filing statement of issuance with state treasurer.

10-109. Filing statement of issuance with state treasurer. The clerk, secretary or other recording officer of any municipality which issues bonds shall file with the state treasurer a statement in such form and including such information as the state treasurer may require, signed by all the officers who signed the bonds and attested by the proper officer with the corporate seal of the municipality, if it have a seal, and duly acknowledged before the clerk of the district court.

History: R.S. 1923, § 10-109; L. 1974, ch. 45, § 4; Jan. 13, 1975.



10-110 Updating bond register by state treasurer; reports of outstanding debt; records of cancellations; unlawful acts; penalty.

10-110. Updating bond register by state treasurer; reports of outstanding debt; records of cancellations; unlawful acts; penalty. (a) The state treasurer shall update the bond register continually by showing therein the information specified in K.S.A. 10-111, and amendments thereto, and by showing payments made through fiscal agents other than the state treasurer as information thereof is received. In addition to the report specified in K.S.A. 10-1007a, and amendments thereto, the clerk, secretary or other recording officer of each municipality shall furnish a sworn statement of all outstanding bonded indebtedness in such form as and whenever the state treasurer requires.

(b) If any municipality shall at any time take up, refund or pay off any bonds or coupons other than through a duly designated fiscal agency, the clerk, secretary or other recording officer of the municipality shall cancel the same and shall within 30 days thereafter present the bonds or coupons to the state treasurer for cancellation and entry thereof on the bond register of the state treasurer. If the municipality has a fiscal agent other than the state treasurer, it shall, within the period of 30 days, give written notice of such payment and cancellation to the fiscal agent.

(c) Whenever a municipality has a fiscal agent other than the state treasurer, such fiscal agent shall cancel all bonds and any coupons paid by it and within 30 days thereafter shall notify the state treasurer and the municipality in the manner required by the state treasurer.

(d) Failure to furnish statement or make cancellation is the failure of a clerk, secretary or other recording officer of a municipality to furnish the sworn statement provided for in subsection (a) when required to do so by the state treasurer, or the failure of such an officer to present any bonds or coupons to the state treasurer for cancellation as provided in this section.

Failure to furnish statement or make cancellation is a class C misdemeanor.

History: R.S. 1923, § 10-110; L. 1933, ch. 34, § 2 (Special Session); L. 1969, ch. 63, § 1; L. 1974, ch. 45, § 5; L. 1983, ch. 49, § 24; May 12.



10-111 Cancellation of bond or coupon; return or destruction; payments from fiscal agency fund; record requirements; bond register entry.

10-111. Cancellation of bond or coupon; return or destruction; payments from fiscal agency fund; record requirements; bond register entry. (a) Whenever a fiscal agent pays a bond or coupon, such fiscal agent shall cancel the same and return such canceled bond or coupon to the clerk of the municipality issuing the same.

(b) When a municipality has designated a fiscal agent other than the state treasurer, such fiscal agent shall, upon the payment of any bonds or coupons, cancel the same and shall, at the direction of the municipality, destroy the same or return them to the municipality. Such bonds and coupons shall be returned or destroyed at any time after six months from their payment date. The municipality shall direct the fiscal agent as to the method by which the bonds or coupons shall be destroyed.

(c) Whenever a municipality has transmitted to the state treasurer, on forms provided by the state treasurer, a request to pay moneys from the fiscal agency fund, the state treasurer shall approve vouchers therefor in accordance with this section and the director of accounts and reports shall issue warrants thereon. The state treasurer shall not approve vouchers for payment of any municipality's request in an amount greater than moneys on deposit in the fiscal agency fund to the credit of such municipality. Upon approval of any voucher under the provisions of this section, the state treasurer shall enter, on the bond register in the state treasurer's office, a detailed statement of the bonds and interest paid thereon. Each entry shall specify the municipality issuing the bond and the number of each bond or any coupon which is paid and the amount paid therefor. Thereupon, the state treasurer shall cancel all coupons and bonds paid and detail such cancellation on the bond register.

History: R.S. 1923, § 10-111; L. 1933, ch. 34, § 3 (Special Session); L. 1969, ch. 63, § 2; L. 1971, ch. 36, § 1; L. 1974, ch. 45, § 6; L. 1983, ch. 49, § 25; May 12.



10-112 Bonds required to be printed; recitals.

10-112. Bonds required to be printed; recitals. All municipal bonds shall, unless otherwise approved by the attorney general, be composed in type and printed. Such bonds shall constitute a general obligation of the municipality issuing the same and shall recite the authority under which they are issued and that they are issued in conformity with the provisions, restrictions and limitations thereof and that such bonds and the interest thereon are to be paid by such municipality, and such recital when said bonds have been duly registered as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing said bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance of such bonds and such bonds shall be negotiable.

History: R.S. 1923, § 10-112; L. 1978, ch. 46, § 1; July 1.



10-113 Levies for sinking fund; penalty for failure to make.

10-113. Levies for sinking fund; penalty for failure to make. It shall be the duty of the proper officers charged with the levying of taxes to levy in each year a sum sufficient to pay the interest on such bonds, and the bonds falling due in that year, and any such officer failing to make such levies shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of one hundred dollars: Provided, If the bonds mature in such manner as to require it, there may be levied during the first year in which a tax is to be collected two installments with not to exceed interest for two years, or one installment and interest for one year or more, and the last levy on any bond issue shall contain the installment with the interest to date of maturity of the last bond outstanding.

History: R.S. 1923, § 10-113; Dec. 27.



10-114 Special assessments for city improvements; apportionment; ordinance.

10-114. Special assessments for city improvements; apportionment; ordinance. Whenever the governing body of any city shall issue internal improvement bonds to pay for the costs of any improvement the cost of which is chargeable against specific property, they shall apportion such cost by special assessments in installments, and the apportionment contained in the special assessment ordinance shall hold good for all the installments that are to be collected from the specific property chargeable with the costs of said improvement.

Such ordinance shall contain the total amount of assessments apportioned to each lot or piece of ground within the taxing district, and shall state the number of annual installments in which such special assessment is to be collected; and thereafter the city clerk shall certify, annually, at the same time as other taxes are certified, and until the special assessments so apportioned have been so certified, to the county clerk a full list of the property liable for the cost of such improvement, except such property upon which the special assessments aforesaid have been paid in full, together with the respective amounts due on each of said lots or pieces of ground, which amounts shall include the annual installments and interest on all unpaid balances for one year at the rate at which the bonds were issued, and such amount so certified shall be collected as other taxes are collected.

The ordinance apportioning such costs may provide for the collection of two installments with not to exceed interest for two years, or one installment and interest for one year or more, in the first year in which such assessment is to be collected, if the bonds for such improvement and interest on the same mature in such manner as to require such levy. The last amount so certified shall contain the installment with the interest to the date of maturity of the last outstanding bond. All or part of said installments, each installment being separately set out and designated by the year in which it is to be extended upon the tax rolls, may be included in one certificate.

History: R.S. 1923, § 10-114; Dec. 27.



10-114a Unanticipated additional interest on temporary notes for city improvements; assessments against city at large.

10-114a. Unanticipated additional interest on temporary notes for city improvements; assessments against city at large. Whenever assessments levied for any city improvements are challenged by court action and such action delays the payment of temporary notes issued to finance such improvements, causing unanticipated additional interest on said notes, the governing body is authorized to assess against the city at large and issue bonds for the payment of the amount of such interest and the amount, if any, representing the difference between the amount of the challenged assessment and the amount finally assessed against the property.

History: L. 1968, ch. 60, § 1; July 1.



10-115 Payment of special assessments.

10-115. Payment of special assessments. Where bonds have been or are to be issued by any municipality, which bonds are payable from special assessments to be levied by such municipality, the owner of any lot or piece of land liable to any such special assessment may redeem his or her property from such liability by paying the entire amount chargeable against such property at any time before the issuance of the bonds, or after the issuance of the bonds by paying all of the installments of the assessments which have been levied, and also the amount of the unlevied installments, with interest on the latter at the rate of interest provided in said bonds from the date of the bonds to the time of maturity of the last installment.

In all cases where installments of special assessments not yet levied are paid, as above provided, whether before or after the issuance of the bonds, to the treasurer of the municipality issuing such bonds, the treasurer shall receipt therefor, and all sums so paid shall be applied solely to the payment of such improvements or the redemption of the bonds issued therefor. Where any piece of property has been redeemed from liability for the cost of any improvement, as herein provided, such property shall not thereafter be liable to further special assessment for the cost of such improvement.

History: R.S. 1923, § 10-115; Dec. 27.



10-116a Refunding of revenue bonds and interest thereon; limitations; investment of certain bond proceeds.

10-116a. Refunding of revenue bonds and interest thereon; limitations; investment of certain bond proceeds. Any municipal or quasi-municipal corporation which has issued or may hereafter issue revenue bonds under the laws of the state of Kansas, may issue, without an election, revenue bonds pursuant to the provisions of this section to refund any revenue bond issue or issues, or part thereof, any interest on such bonds or both such bonds and interest. The principal amount of any issue of refunding revenue bonds shall not exceed the aggregate amount of: (a) The principal amount of the revenue bonds or interest being refunded; (b) the amount of any interest which has accrued thereon or interest that will accrue to the date of payment of the bonds being refunded; (c) the amount of any premium required to be paid should the bonds be called for redemption and payment; (d) expenses of the municipal or quasi-municipal corporation deemed by the governing body to be necessary for the issuance of the refunding bonds; and (e) expenses incident to the payment of the bonds being refunded. The refunding revenue bonds may be sold or exchanged for the bonds being refunded either as a whole or in installments at any time or times, either at, before, or after the maturity of the bonds being refunded. If the refunding revenue bonds are sold more than six months prior to the maturity or earliest prior redemption date of the bonds being refunded, the proceeds derived from the sale, together with any other moneys on hand, shall be placed in escrow under a trust agreement with a Kansas bank having full trust powers. The proceeds and moneys shall be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America or municipal obligations which are secured by direct obligations of the United States of America, and which shall mature or be subject to redemption by the holders thereof not later than the respective dates when the proceeds of the obligations together with the interest accruing thereon and any other moneys or investments held in escrow will be required for the purposes intended. The trust agreement shall pledge or assign the moneys and investments held in trust for the payment of the principal of the revenue bonds being refunded and may pledge or assign the moneys and investments held in trust for the payment of the interest on the revenue bonds being refunded and any redemption premium thereon. The trust agreement may pledge or assign any of the obligations or other moneys or investments, or interest accruing thereon, held in trust, which are in excess of the amount of the obligations and other moneys and investments held which is equal to the amount of the principal of the bonds to be refunded which comes due on the date for which the bonds may have been called for redemption or irrevocable instructions to call bonds for redemption have been given and any redemption premium thereon, for the payment of the principal of and interest on any or all of the refunding revenue bonds and any redemption premium thereon, and shall contain provisions for protecting and enforcing the rights and remedies of the holders of the revenue bonds. The refunding revenue bonds issued pursuant to this section shall not be general obligations of the municipal or quasi-municipal corporation, except as herein provided, and insofar as the same may be made applicable the issuance of the refunding revenue bonds, the security thereof, and the rights, duties and obligations of the municipal or quasi-municipal corporation in respect thereof, shall be governed by the laws governing such matters with respect to the bonds being refunded and all other laws generally applicable to revenue bonds issued in this state by the municipal or quasi-municipal corporation.

History: L. 1965, ch. 136, § 1; L. 1976, ch. 60, § 1; L. 1977, ch. 58, § 1; L. 1978, ch. 47, § 1; L. 1983, ch. 48, § 3; L. 1987, ch. 60, § 1; May 28.



10-117 Unlawful issue, diversion or misuse of bond proceeds or tax funds; penalties.

10-117. Unlawful issue, diversion or misuse of bond proceeds or tax funds; penalties. Any person who shall appropriate, use, or aid or abet in appropriating or using any of the funds procured by the sale of bonds by a municipality for any other purpose than that for which such bond issue was intended, or shall issue any refunding bonds in excess of the principal amount permitted by law, or shall misappropriate or use, or aid or abet in misappropriating or using, any of the funds raised by taxation for the purpose of paying the principal or interest of such bonds for any purpose other than paying such principal or interest, shall be deemed guilty of a misdemeanor, and on conviction thereof shall be fined in a sum not less than one hundred nor more than one thousand dollars, and in addition thereto may be imprisoned in the county jail for not less than three months nor more than twelve months, and shall also be liable in a civil action to the municipality issuing the bonds for the amount so misappropriated or used. Any officer of any municipality who shall be convicted in a court of competent jurisdiction of a misdemeanor as herein set out shall, in addition to the penalty or penalties herein prescribed, forfeit his or her office.

History: R.S. 1923, § 10-117; L. 1977, ch. 58, § 2; May 18.



10-117a Transfer of unexpended balance in bond and interest fund.

10-117a. Transfer of unexpended balance in bond and interest fund. (a) Notwithstanding the provisions of K.S.A. 10-117, and amendments thereto, whenever all bond issues have been completely retired the governing body of the municipality which issued such bonds is hereby authorized to transfer any unexpended balance of money in such bond and interest fund to the general fund of the municipality. Such transfer shall be subject to the provisions of K.S.A. 79-2958, and amendments thereto.

(b) When used in this section: (1) "Municipality" shall have the same meaning ascribed thereto by K.S.A. 10-101, and amendments thereto; (2) "bond" shall mean a general obligation bond.

History: L. 1991, ch. 50, § 1; April 25.



10-118 Sinking fund levy to pay bonds maturing at same time.

10-118. Sinking fund levy to pay bonds maturing at same time. Whenever any municipality has issued bonds the entire amount of which become due and payable at the same time, it shall be the duty of the proper officers of such municipality to levy in each year a sinking fund sufficient to pay the said bonds when due, in addition to the tax necessary to pay the interest thereon.

History: R.S. 1923, § 10-118; Dec. 27.



10-118a Diversion of interest and sinking funds for refunding bonds; penalties.

10-118a. Diversion of interest and sinking funds for refunding bonds; penalties. Whenever any municipality, as defined in K.S.A. 10-101, shall have refunded any of its outstanding bonded indebtedness, all funds on hand to the credit of the bonds so refunded shall be transferred to the credit of the interest and sinking fund for the refunding bonds so issued; and any and all taxes originally levied for the payment of said outstanding bonds so refunded, when collected, shall be paid into the interest and sinking fund created for the payment of said refunding bonds and interest.

Any diversion of such funds to other purposes shall constitute a misappropriation thereof; and any person who shall divert or aid or abet in the diversion of any of such funds for any other purpose shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be fined in the sum of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000); and in addition thereto, may be imprisoned in the county jail for not less than three (3) months or more than twelve (12) months; and shall also be liable in a civil action to the municipality for the amount so diverted. Any official of any municipality who shall be convicted in a court of competent jurisdiction of a misdemeanor as herein set out, shall in addition to the penalty or penalties herein described, forfeit his or her office.

History: L. 1933, ch. 31, § 1 (Special Session); Dec. 30.



10-118b Diversion not basis of tax protest.

10-118b. Diversion not basis of tax protest. The fact that any such diversion shall have taken place shall not be the basis of a protest to avoid the payment of taxes by any taxpayer, and all such protests shall be of no force and effect.

History: L. 1933, ch. 31, § 2 (Special Session); Dec. 30.



10-119 Changing territory or disorganization of municipality; liability; tax levies.

10-119. Changing territory or disorganization of municipality; liability; tax levies. Whenever a part of the territory of any municipality has been detached and attached to some other municipality, or whenever any municipality has been disorganized according to law and the territory attached to or included in some other municipality or municipalities, such territory shall be liable for the payment of all bonds issued or other indebtedness incurred by such municipality before such detachment or disorganization, and the proper taxing officers of the municipality to which such territory is attached shall levy such taxes upon such attached territory as are necessary to pay its proper proportion of the interest and principal of such bonds or other indebtedness as aforesaid, and such officers may be compelled by mandamus at the instance of the holders of such bonds or other indebtedness to levy such tax.

History: R.S. 1923, § 10-119; L. 1963, ch. 393, § 32; May 15.



10-120 Bond election; publication of notice.

10-120. Bond election; publication of notice. Whenever an election is required for the issuance of bonds for any purpose by any municipality other than an irrigation district or where a different procedure for giving notice of the election is specifically provided by law, upon compliance with the legal requirements necessary and precedent to the call for the election, the proper municipal officers shall call an election. The election shall be held within 45 days after compliance with the necessary requirements, or within 90 days, should the longer period include the date of a general election.

Notice of the election shall be published in a newspaper of general circulation in the municipality once each week for two consecutive weeks. The first publication shall be not less than 21 days prior to the election. The notice shall set forth the time and place of holding the election and the purpose for which the bonds are to be issued and shall be signed by the county election officer. The election shall be held at the usual place of holding elections and shall be conducted by the officers or persons provided by law for holding elections in the municipality.

History: R.S. 1923, § 10-120; L. 1976, ch. 61, § 1; L. 1978, ch. 48, § 1; L. 1981, ch. 166, § 1; L. 1981, ch. 173, § 4; L. 1983, ch. 50, § 1; L. 1983, ch. 118, § 1; L. 1983, ch. 51, § 1; July 1.



10-120a Bond election; notice requirements.

10-120a. Bond election; notice requirements. (a) When used in this section, "municipality" means any county, township, city, municipal university, school district and any other taxing district or political subdivision of the state which is, or may be, authorized to issue bonds.

(b) Whenever any municipality proposes to issue bonds and an election is required to be held prior to such issuance, the governing body of such municipality shall include in the notice of such election the following:

(1) The total amount of the bonds to be issued;

(2) the amount of such bonds which represent the actual cost of the project financed by the bonds to be issued;

(3) the projected amount of interest to be paid until the bonds are retired. Such projected amount shall be determined by using the interest rate from most recent bond issuances for the financing of similar projects by similar municipalities;

(4) the projected amount of all expenses incurred in such bond issuance including, but not limited to, attorney fees, underwriter fees and the cost of printing such bonds;

(5) the projected amount of the annual payments for principle and interest on the bonds;

(6) the projected annual rate of taxation and the source of taxation necessary to retire such bonds; and

(7) any other information deemed necessary by the governing body of the municipality to provide full disclosure relating to the proposed bond issue.

(c) For the purposes of this section, an election is required to be held whenever a law specifically requires an election to be called or whenever a law authorizes the filing of a petition requesting an election and a sufficient petition is filed as required by such law.

(d) Nothing in this section shall be grounds to challenge the validity of the election on or the issuance of such bonds if the governing body has made a good faith effort to make accurate projections based upon the information available to the governing body at the time of making such projections.

History: L. 1995, ch. 269, § 1; July 1.



10-121 Elections for acquisition of land.

10-121. Elections for acquisition of land. Whenever any election is required to authorize the acquisition of land for, or the making of any public improvement, and such proposition is coupled with the proposition of the issuance of bonds and the levy of taxes to pay for the same, such election shall be held in all respects as provided for bond elections alone, except when such election is held at the same time as a general election.

History: R.S. 1923, § 10-121; Dec. 27.



10-122 Investment of sinking fund.

10-122. Investment of sinking fund. The officers of any municipality which has levied and collected a sinking fund for the payment of bonds not then due may invest the said sinking fund in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any municipal bonds of this state which shall become due at or prior to the due date of the bonds for which such sinking fund was levied and collected except that no sinking fund shall be invested under this act in the bonds of any county, township, city or school district where the bonded indebtedness thereof shall exceed fifteen (15) percent of its total assessed valuation as shown by the last assessment preceding such investment.

History: R.S. 1923, § 10-122; L. 1931, ch. 88, § 1; L. 1933, ch. 35, § 1 (Special Session); L. 1977, ch. 54, § 1; July 1.



10-123 Temporary notes for improvements; issuance; renewal, when.

10-123. Temporary notes for improvements; issuance; renewal, when. (a) (1) If a municipality has approved an improvement for which the municipality is authorized to finance, in whole or in part, by the issuance of bonds, the governing body of the municipality may issue temporary notes that:

(A) Bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto;

(B) are payable in accordance with the terms of the notes;

(C) mature not later than four years from the date of the notes; and

(D) do not exceed, in the aggregate, the amount of bonds which may be issued and are then unissued, as shown by the approved estimates on file.

(2) If bonds may be issued for purposes for which state or federal aid is available, the amount of the notes shall not exceed the total amount of any unissued bonds and the state and federal aid granted to the project. Any municipality may issue renewal temporary notes to pay for the cost of taking up any previously issued temporary notes as the notes mature when:

(A) All aspects of the improvement will not be completed at the maturity date of the notes; or

(B) the municipality has completed the improvements and the issuance of bonds is prevented, hindered or delayed.

(b) (1) The temporary notes shall be in a form determined by ordinance or resolution that are acceptable for registration by the state treasurer. The notes shall be executed and registered in the same manner as the bonds and shall be redeemed and canceled before or at the time permanent bonds are issued in lieu thereof. Temporary notes may be retired, in whole or in part, from current revenues of the municipality authorized for such purpose.

(2) The temporary notes:

(A) May be issued from time to time, as required during the progress of the work;

(B) shall be negotiable in accordance with the terms of the notes; and

(C) shall constitute a general obligation of the municipality issuing the same.

(3) The temporary notes shall not be negotiable in accordance with the terms of the notes until the notes are signed, registered and then countersigned by the clerk of the issuing municipality and include a statement to that effect on the face of all such temporary notes.

(4) The temporary notes may be sold in the manner determined by the municipality.

(c) The amount of temporary notes and bonds issued and outstanding shall not, at any time, exceed the estimated cost and expense of the improvement.

History: R.S. 1923, § 10-123; L. 1939, ch. 91, § 1; L. 1951, ch. 126, § 1; L. 1953, ch. 55, § 1; L. 1970, ch. 64, § 3; L. 1977, ch. 47, § 1; L. 1978, ch. 49, § 1; L. 1982, ch. 55, § 1; L. 1989, ch. 52, § 1; L. 2015, ch. 34, § 2; July 1.



10-124 Interest coupons receivable for taxes.

10-124. Interest coupons receivable for taxes. As they become due, any interest coupons shall be receivable in payment of taxes due to the particular county, city, the board of education of any city, the township or school district which has issued such coupons and shall be received by all collecting officers the same as cash, in payment of such taxes.

History: R.S. 1923, § 10-124; L. 1983, ch. 49, § 26; May 12.



10-125 Bonds covered by 10-101 to 10-125.

10-125. Bonds covered by 10-101 to 10-125. This act shall govern the issuance of all municipal bonds, except where different provisions are specifically provided by law, in which case the specific provisions shall control only so far as they conflict with this act.

History: R.S. 1923, § 10-125; Dec. 27.



10-126 Printing of coupons; size and form.

10-126. Printing of coupons; size and form. If any coupons are attached to bonds issued by the state of Kansas or any political subdivision thereof, they shall be sized approximately two inches in width and no smaller than 31/4 inches in length or larger than 41/4 inches in length but such dimensions may be varied as required by the state treasurer with the approval of the attorney general. The following information shall be shown upon the face of such coupons: (a) The name of the state of Kansas or the political subdivision thereof issuing such bond and coupon; (b) the place at which the same are made payable; (c) the kind, series, issue date and number of the bond to which the coupon appertains; (d) the facsimile signatures of the officials authorized to sign the coupon; (e) the date of maturity; (f) the amount of the coupon; (g) the number of the coupon; and (h) the state treasurer's registration number. The state treasurer, with the approval of the attorney general, shall prescribe the arrangement of the information on the bond coupon and may also prescribe the types of ink, type fonts and type sizes that will facilitate the reading of such coupons on optical character reading equipment.

History: L. 1927, ch. 97, § 1; L. 1967, ch. 77, § 1; L. 1978, ch. 50, § 1; L. 1983, ch. 49, § 27; May 12.



10-127 Same; refusal by state treasurer to register.

10-127. Same; refusal by state treasurer to register. The state treasurer shall refuse to register any bonds, if any coupons attached thereto are not printed in accordance with K.S.A. 10-126, and amendments thereto. No municipality shall attach to any bond issued by such municipality interest coupons having different rates of interest, and the state treasurer shall refuse to register any bonds issued after the effective date of this act which do not comply with this requirement.

History: L. 1927, ch. 97, § 2; L. 1972, ch. 37, § 2; L. 1974, ch. 45, § 7; L. 1983, ch. 49, § 28; May 12.



10-128 "Municipality" defined.

10-128. "Municipality" defined. As used in this act, the word "municipality" or "municipalities" shall mean every municipality and governmental subdivision in the state of Kansas which is authorized to issue bonds of indebtedness.

History: L. 1941, ch. 101, § 1; April 10.



10-129 Call of bonds or temporary notes before maturity; notice to state treasurer; paying agent and others; costs.

10-129. Call of bonds or temporary notes before maturity; notice to state treasurer; paying agent and others; costs. (a) Whenever any municipality orders the call of any bonds or temporary notes issued by such municipality prior to the date of the maturity thereof, it shall be the duty of the clerk or secretary of such municipality to notify:

(1) The state treasurer and paying agent of such call by mailing to the state treasurer and paying agent, by certified mail, at least 45 days prior to the date fixed for the call of such bonds or for temporary notes for which the state treasurer acts as paying agent, a copy of the order, resolution or ordinance calling such bonds or temporary notes; and

(2) cause the paying agent to notify each presenter of interest coupons or owner of registered bonds or temporary notes that a call has been made as follows:

(A) If the bonds are bearer bonds, each person who last received an interest payment on any such bonds prior to the date fixed for notification of the call of such bonds if the address of such person is known, by mailing to such person, at the last known address thereof, a copy of the order, resolution or ordinance calling such bonds; or

(B) if the bonds or temporary notes are registered, each registered owner of such bonds or temporary notes, or the duly authorized agent thereof, by mailing to such person or authorized agent, at the last known address of such owner or agent, a copy of the order, resolution or ordinance calling such bonds or temporary notes.

(b) Costs associated with the foregoing provisions shall be paid by the municipality ordering the call of such bonds or temporary notes.

History: L. 1941, ch. 101, § 2; L. 1987, ch. 59, § 1; L. 1991, ch. 49, § 1; L. 1994, ch. 96, § 1; July 1.



10-130 Redemption of bonds and payment of interest thereon; duties of treasurers; requests for money to county treasurers; failure to pay bond moneys; penalty.

10-130. Redemption of bonds and payment of interest thereon; duties of treasurers; requests for money to county treasurers; failure to pay bond moneys; penalty. (a) The treasurer of each municipality shall remit to the state fiscal agent at least 20 days before the day of maturity of any bonds or the interest thereon, payable at the office of the state treasurer as fiscal agent, sufficient moneys for the redemption of such bonds and the payment of the interest thereon. The treasurer of any municipality, in lieu of remitting such moneys to the state fiscal agent at such time, may provide the state fiscal agent with a certificate of a state or national bank or state or federally chartered savings and loan association that there are on deposit in such bank or savings and loan association, held in trust for such state fiscal agent, funds in the form of cash or securities of the United States government, sufficient for the redemption of such bonds or the payment of the interest thereon, and that such funds will either reach the office of the state fiscal agent on or before 12 o'clock noon of the third working day before the day of maturity of such bonds or the interest thereon or reach the office of the state fiscal agent on or before 12 o'clock noon of the first working day before the day of maturity of such bonds or the interest thereon, if such funds are transferred to the state fiscal agent electronically. Upon receipt of such certificate, the state fiscal agent shall file the same in the office of the state fiscal agent.

(b) When a municipality needs moneys that are in the county treasury to redeem any bonds or to pay the interest thereon, the treasurer of such municipality shall make a written request of the county treasurer for the amount needed not later than 25 days prior to the maturity date of the bonds or the interest thereon. Not later than two days following the receipt of such request the county treasurer shall forward to the treasurer of the municipality the amount requested, if the county treasurer has collected the same for such purpose. If the full amount of such a request is not in the county treasury, the county treasurer shall forward that portion that is in the county treasurer's possession for such purpose.

(c) When a county treasurer is charged with the collection of tax moneys for a municipality, the territory of which is in more than one county, such treasurer shall forward any such funds when collected to the proper county treasurer as soon as practical, or not later than two days following receipt of a request from the county treasurer to whom they are to be forwarded.

(d) Failure to pay bond moneys when due is any of the following:

(1) Failure of a county treasurer to forward moneys in the county treasury when requested as provided in this section; or

(2) failure of the treasurer of a municipality or any county treasurer to make timely request for moneys as provided in this section; or

(3) failure of the treasurer of a municipality to make timely remittance of moneys for redemption of bonds or to pay the interest thereon, when such moneys are available for such remittance.

Failure to pay bond or interest moneys when due is a class C misdemeanor.

History: L. 1941, ch. 101, § 3; L. 1963, ch. 66, § 1; L. 1969, ch. 64, § 1; L. 1971, ch. 37, § 1; L. 1974, ch. 45, § 8; L. 1983, ch. 52, § 1; L. 1983, ch. 49, § 29; L. 1984, ch. 53, § 1; L. 1992, ch. 66, § 1; July 1.



10-130a Failure of state treasurer to pay certain funds or moneys as provided by law; penalty.

10-130a. Failure of state treasurer to pay certain funds or moneys as provided by law; penalty. Any state treasurer who possesses or controls funds or moneys which are directed by law to be used for the payment of any bonds or the interest thereon and who fails to pay the same at the time and in the manner provided by law shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not to exceed $100.

History: L. 1963, ch. 66, § 2; L. 1983, ch. 49, § 30; May 12.



10-131 Investment of proceeds of bonds or temporary notes and certain funds authorized; disposition of interest received therefrom.

10-131. Investment of proceeds of bonds or temporary notes and certain funds authorized; disposition of interest received therefrom. (a) The governing body of any municipality, as defined in K.S.A. 10-101, and amendments thereto, which has issued or may issue bonds or temporary notes for any purpose, is hereby authorized and empowered to invest any portion of the proceeds of such bonds, notes or funds held pursuant to the resolution or ordinance authorizing the issuance of such bonds or notes, which is not currently needed, in: (1) Investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein; (2) the municipal investment pool established pursuant to K.S.A. 12-1677a, and amendments thereto; (3) direct obligations of the United States government or any agency thereof; (4) the municipality's temporary notes issued pursuant to K.S.A. 10-123, and amendments thereto; (5) interest-bearing time deposits in commercial banks located in the county or counties in which the municipality is located; (6) subject to the limitations provided in subsection (b), obligations of the federal national mortgage association, federal home loan banks, the federal home loan mortgage corporation or the government national mortgage association; (7) repurchase agreements for securities described in (3) or (6); (8) investment agreements with or other obligations of a financial institution the obligations of which at the time of investment are rated in either of the three highest rating categories by Moody's investors service or Standard and Poor's corporation; (9) investments in shares or units of a money market fund or trust the portfolio of which is comprised entirely of securities described in (3) or (6); (10) receipts evidencing ownership interests in securities or portions thereof described in (3) or (6); (11) municipal bonds or other obligations issued by any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which are general obligations of the municipality issuing the same; or (12) bonds of any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which have been refunded in advance of their maturity and are fully secured as to payment of principal and interest thereon by deposit in trust, under escrow agreement with a bank, of securities described in (3) or (6). The interest received on any such investment shall upon receipt thereof be set aside and used for the purpose of paying interest on the bonds or notes issued or used for paying the cost of the project for which the bonds or notes were issued.

(b) No moneys authorized to be invested pursuant to subsection (a) shall be invested in a derivative.

For the purposes of this section, "derivative" means any investment instrument whose market price is derived from the fluctuating value of an underlying asset, index, currency, futures contract, including futures, options and collateralized mortgage obligations.

History: L. 1947, ch. 106, § 1; L. 1949, ch. 113, § 1; L. 1953, ch. 56, § 1; L. 1971, ch. 38, § 1; L. 1971, ch. 39, § 1; L. 1976, ch. 62, § 1; L. 1977, ch. 54, § 2; L. 1980, ch. 52, § 1; L. 1987, ch. 60, § 2; L. 1988, ch. 66, § 1; L. 1989, ch. 48, § 64; L. 1994, ch. 103, § 1; L. 1996, ch. 84, § 1; L. 2010, ch. 54, § 1; July 1.



10-132 Used surplus proceeds of certain bond issues to purchase bonds.

10-132. Used surplus proceeds of certain bond issues to purchase bonds. The governing body of any municipality, as defined in K.S.A. 10-101, which has heretofore voted or may hereafter vote bonds for any purpose, is hereby authorized and empowered to use any surplus portion of the proceeds of said bonds to purchase any of said bonds of such issue if such bonds may be purchased at par or less. All bonds so purchased shall be immediately canceled and the governing body of the municipality shall notify the state treasurer of such purchase and cancellation. Thereupon the state treasurer shall make the proper entries in the records of the state treasurer's office to show such cancellation.

History: L. 1955, ch. 67, § 1; April 13.






Article 2 BRIDGE BONDS

10-201 Bonds for bridges; counties, cities and townships.

10-201. Bonds for bridges; counties, cities and townships. The board of county commissioners of any county, the governing body of an incorporated city, and the trustee, clerk and treasurer of any township in this state are hereby empowered to issue the bonds of such county, city or township for the purpose of building, purchasing or repairing bridges, free or otherwise, within such county, city or township.

History: L. 1872, ch. 68, § 1; L. 1874, ch. 39, § 1; L. 1909, ch. 62, § 1; R.S. 1923, § 10-201; L. 1969, ch. 65, § 1; L. 1973, ch. 53, § 1; April 2.



10-202 Same; election before bonds issued; conditions as to issuance.

10-202. Same; election before bonds issued; conditions as to issuance. Before any bonds shall be issued, as herein provided, the same shall be ordered by a vote of the qualified electors of such county, city, or township. All bonds issued under the provisions of this act [*] shall be issued in the manner provided by the general bond law and such bonds may be issued without regard to any statutory limitations of bonded indebtedness and shall not be included in computing the total bonded indebtedness of any county, city or township issuing the same for the purposes of such statutory limitations of bonded indebtedness.

History: L. 1872, ch. 68, § 3; R.S. 1923, § 10-202; L. 1969, ch. 65, § 2; April 21.

* "This act," see 10-201.



10-203 Same; petition for election by electors.

10-203. Same; petition for election by electors. When a petition, signed by electors of any county, city or township equal in number to not less than five percent (5%) of the qualified electors of such county, incorporated city or township, shall be presented to the board of county commissioners of such county, the governing body of such city, or the trustee, clerk and treasurer of such township, asking that a vote be taken upon the question of building, purchasing or repairing a bridge such officers shall, within ten (10) days after the presentation of such petition, call an election as provided by law to vote on such proposition.

History: R.S. 1923, § 10-203; L. 1935, ch. 80, § 1; L. 1973, ch. 53, § 2; April 2.



10-204 Joint bridge projects by counties, cities or townships.

10-204. Joint bridge projects by counties, cities or townships. Whenever any two counties, cities or townships are separated by a stream of water, which it is desirable to bridge, such counties, cities or townships may join in the construction of the same, and the officers aforesaid of such counties, cities or townships shall determine the proportionate share of bonds to be issued by each, and each county, city or township shall bear the same proportionate expense and cost of constructing and maintaining said bridge, and if the same be a toll bridge, shall receive the same proportion of tolls collected therefrom; but each county, city or township shall vote separately on the issuing of bonds.

History: L. 1872, ch. 68, § 8; March 7; R.S. 1923, § 10-204.



10-205 Joint bridge projects by counties, cities and townships; bids; plans and specifications; surety bond.

10-205. Joint bridge projects by counties, cities and townships; bids; plans and specifications; surety bond. If a majority of the votes cast at any election held pursuant to K.S.A. 10-204 favor the proposition submitted and the issuing of bonds, the officers of such county, city or township, shall take sealed proposals for the building or repair of the bridge for a period of not more than 30 days ending at a date and time specified by the officers.

Proposals for the building or repair of any such bridge shall be accompanied by complete plans and specifications; the price to be charged, in cash; and a bond or undertaking, with good and sufficient security in double the amount of the proposed cost, conditioned on the faithful execution of the work proposed, and the performance of any contract made in reference thereto.

History: R.S. 1923, § 10-205; L. 1973, ch. 53, § 3; L. 1981, ch. 173, § 5; July 1.






Article 3 LIMITATION OF BONDED INDEBTEDNESS

10-306 Counties; bonded debt limitations.

10-306. Counties; bonded debt limitations. Except as provided in K.S.A. 10-307, and amendments thereto, and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of counties shall be governed by the following provisions: (a) Except as provided in subsection (b), the authorized and outstanding bonded indebtedness of any county shall not exceed 3% of the assessed value of all tangible taxable property within such county, as certified to the county clerk on the preceding August 25.

(b) The authorized and outstanding bonded indebtedness of Franklin, Norton and Wyandotte counties shall not exceed 30% of the assessed value of all tangible taxable property within such county, as certified to the county clerk on the preceding August 25.

History: L. 1978, ch. 51, § 1; L. 1980, ch. 53, § 1; L. 1982, ch. 56, § 1; L. 1984, ch. 54, § 1; L. 1985, ch. 61, § 1; L. 1985, ch. 62, § 2; L. 2004, ch. 173, § 2; L. 2010, ch. 20, § 1; July 1.



10-307 Counties; certain bonds excluded in computing bonded indebtedness.

10-307. Counties; certain bonds excluded in computing bonded indebtedness. (a) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon; (b) bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto; (c) bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a countywide retailers' sales tax; and (d) bonds issued by Riley or Lyon county for the purpose of financing the construction or remodeling of a law enforcement facility or jail, or both, shall not be included in computing the total bonded indebtedness of any county for the purpose of determining the limitations on bonded indebtedness provided in K.S.A. 10-306, and amendments thereto.

History: L. 1978, ch. 51, § 2; L. 1985, ch. 63, § 1; L. 1987, ch. 63, § 5; L. 1990, ch. 67, § 5; L. 1992, ch. 160, § 1; April 30.



10-308 Cities; limitations.

10-308. Cities; limitations. (a) Except as provided in this section and K.S.A. 10-309, and amendments thereto, and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of cities shall be governed by this section. The authorized and outstanding bonded indebtedness of any city shall not exceed 30% of the assessed valuation of the city.

(b) (1) The authorized and outstanding bonded indebtedness of the city of Junction City shall not exceed 40% of the assessed valuation of such city. The provisions of this paragraph shall expire on June 30, 2011.

(2) On and after July 1, 2011, the authorized and outstanding bonded indebtedness of the city of Junction City shall not exceed 37% of the assessed valuation of such city. The provisions of this paragraph shall expire on June 30, 2016.

(3) On and after July 1, 2016, the authorized and outstanding bonded indebtedness of the city of Junction City shall not exceed 34% of the assessed valuation of such city. The provisions of this paragraph shall expire on June 30, 2020.

(c) For the purpose of this section, assessed valuation means the value of all taxable tangible property as certified to the county clerk on the preceding August 25 which includes the assessed valuation of motor vehicles as provided by K.S.A. 10-310, and amendments thereto.

History: L. 1978, ch. 52, § 1; L. 1982, ch. 57, § 1; L. 1985, ch. 64, § 1; L. 1986, ch. 61, § 1; L. 2006, ch. 33, § 1; L. 2012, ch. 41, § 1; July 1.



10-309 Limitation on bonded indebtedness of cities; exceptions.

10-309. Limitation on bonded indebtedness of cities; exceptions. Notwithstanding the provisions of K.S.A. 10-308, and amendments thereto: (a) Bonds issued by any city for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system; or (b) bonds issued by any city for the purpose of acquiring, enlarging, extending or improving any municipal utility; or (c) bonds issued by any city to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property, shall not be included in computing the total bonded indebtedness of the city for the purposes of determining the limitations on bonded indebtedness provided in K.S.A. 10-308, and amendments thereto.

History: L. 1978, ch. 52, § 2; L. 1982, ch. 57, § 2; L. 1989, ch. 53, § 1; July 1.



10-310 Computation of valuation for bonded indebtedness limitation purposes.

10-310. Computation of valuation for bonded indebtedness limitation purposes. The county clerk shall add (1) the taxable value of each motor vehicle, as shown on the application for registration for the previous year or as otherwise established in the manner prescribed by K.S.A. 79-5105, and amendments thereto, and (2) the taxable value of motor vehicles established in the manner prescribed by K.S.A. 79-1022, and amendments thereto, to the equalized assessed tangible valuation on the tax roll of each taxing subdivision in which such motor vehicle has acquired tax situs. The resulting total shall constitute the equalized assessed tangible valuation of the taxing subdivision for the computation of limitations upon bonded indebtedness and for all other purposes except the levying of taxes and the computation of limitations thereon.

History: L. 1983, ch. 338, § 1; L. 1985, ch. 61, § 2; July 1.



10-311 Revenue bonds and municipality, defined; revenue bonds excluded from computation of bonded indebtedness.

10-311. Revenue bonds and municipality, defined; revenue bonds excluded from computation of bonded indebtedness. (a) "Revenue bonds" mean bonds issued by any municipality to be paid from the revenue derived from the operation of a publicly owned utility, instrumentality or facility of a revenue producing character, or which are not general obligations of the issuing municipality.

(b) "Municipality" means any city, county, municipal or quasimunicipal corporation or other political subdivision of the state authorized to issue revenue bonds.

(c) Revenue bonds issued by a municipality shall not be included in computing the total bonded indebtedness of such municipality for the purpose of determining the limitations on bonded indebtedness of such municipality.

History: L. 1985, ch. 60, § 1; L. 1987, ch. 60, § 3; May 28.






Article 4 REFUNDING BONDS

10-427 Refunding bonds; purpose; conditions and limitations.

10-427. Refunding bonds; purpose; conditions and limitations. Every municipality of the state of Kansas is hereby authorized and empowered to refund any bonds, any interest on such bonds or both bonds and the interest thereon of the municipality and may issue refunding bonds of the municipality therefor. The municipality shall be governed by and subject to the provisions of article 1 of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, so far as the same may be consistent with the provisions of this act. The principal amount of any issue of any refunding bonds shall not exceed the aggregate amount of: (a) The principal amount of the issue or issues or part thereof or interest being refunded; (b) the amount of any interest which has accrued or will accrue to the date of payment of the bonds being refunded; (c) the amount of any redemption premium required; (d) expenses of the municipality deemed by the governing body to be necessary for the issuance of the refunding bonds; and (e) in the event the proceeds from the sale of the refunding bonds are to be placed in escrow and invested, the interest to accrue on the refunding bonds from the date of delivery to the first or any subsequent available redemption date or dates selected by the governing body of the municipality, or to the date or dates of maturity, whichever is determined by the governing body to be most advantageous or necessary to the municipality.

History: L. 1941, ch. 100, § 1; L. 1978, ch. 53, § 1; L. 1983, ch. 48, § 4; L. 1987, ch. 60, § 4; May 28.



10-427a Same; conditions and limitations; proceeds, disposition and investment.

10-427a. Same; conditions and limitations; proceeds, disposition and investment. (a) Refunding bonds issued under the authority of K.S.A. 10-427, and amendments thereto, may be sold or exchanged for the bonds being refunded either as a whole or in installments at any time either at, before or after the maturity of the bonds being refunded. Such bonds shall be exempt from statutory limitations of bonded indebtedness and shall not be included in computing the total bonded indebtedness of the municipality for the purpose of applying any statute limiting the bonded indebtedness of the municipality.

(b) If refunding bonds are sold more than six months prior to the maturity or earliest prior redemption date of the bonds being refunded, the proceeds derived from the sale, together with any other moneys on hand, shall be placed in escrow under a trust agreement with a Kansas bank having full trust powers. The proceeds and moneys shall be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America or municipal obligations which are secured by direct obligations of the United States of America, and which shall mature or be subject to redemption by the holders thereof not later than the respective dates when the proceeds of the obligations together with the interest accruing thereon and any other moneys or investments held in escrow will be required for the purposes intended. The trust agreement shall pledge or assign the moneys and investments held in trust for the payment of the principal of the bonds being refunded and may pledge or assign the moneys and investments held in trust for the payment of the interest on the bonds being refunded and any redemption premium thereon. The trust agreement may pledge or assign any of the obligations or other moneys or investments, or interest accruing thereon, held in trust, which are in excess of the amount of the obligations and other moneys and investments held which is equal to the amount of the principal of the bonds to be refunded which comes due on the date for which the bonds may have been called for redemption or irrevocable instructions to call bonds for redemption have been given and any redemption premium thereon, for the payment of the principal of and interest on any or all of the refunding bonds and any redemption premium thereon, and shall contain provisions for protecting and enforcing the rights and remedies of the holders of the bonds.

History: L. 1978, ch. 53, § 2; L. 1983, ch. 48, § 5; L. 1987, ch. 60, § 5; May 28.



10-428 Same; surrender; deposit.

10-428. Same; surrender; deposit. No refunding bonds issued under the provisions of this act shall be delivered to the purchaser thereof or be exchanged with the holder of the previously outstanding indebtedness refunded until the outstanding bonds, or other evidence of indebtedness to be refunded, shall have been surrendered to the issuing municipality: Provided, however, That bonds issued under the provisions of this act for the purpose of refunding outstanding bonds may be delivered to the purchaser thereof not more than ninety days prior to the stated maturity of the bonds so refunded without the then surrender to the issuing municipality of the bonds so refunded, but such delivery shall not be made until such issuing municipality shall have deposited, in the office of the state treasurer of the state of Kansas or other fiscal agency in the state of Kansas, the amount of the principal and interest due at the date of the maturity of such outstanding bonds which will mature within said ninety-day period, and the principal amount of the refunding bonds, so delivered, shall not exceed the principal amount of the outstanding bonds so maturing within said ninety-day period.

History: L. 1941, ch. 100, § 2; April 7.



10-429 Same; terms; installments; maturity dates.

10-429. Same; terms; installments; maturity dates. Bonds issued under the provisions of this act shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and shall mature within a period of thirty-one (31) years from and after the date of issuance of such bonds.

History: L. 1941, ch. 100, § 3; L. 1943, ch. 84, § 1; L. 1970, ch. 64, § 4; L. 1978, ch. 53, § 3; April 28.



10-433 Same; invalidity of part.

10-433. Same; invalidity of part. If any section, sentence, clause or fraction of this act is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of the act.

History: L. 1941, ch. 100, § 7; April 7.






Article 5 FISCAL AGENCY

10-501 State treasurer fiscal agent of state; designation of fiscal agent by municipalities; banks with trust powers and trust companies.

10-501. State treasurer fiscal agent of state; designation of fiscal agent by municipalities; banks with trust powers and trust companies. Unless otherwise provided by this section or by K.S.A. 10-625, the treasurer of the state of Kansas is hereby made and designated the fiscal agent of the state of Kansas. The governing body of any municipality as defined by K.S.A. 10-101, and amendments thereto, authorizing one or more series of bonds aggregating not less than $200,000 principal amount for any one sale is hereby authorized to designate and appoint by ordinance in the case of a city, and by resolution for any other municipality, a fiscal agent of its choice to provide for payment of the bonds, and interest thereon and obligations issued and made payable by their terms at the office of such fiscal agent. Such fiscal agent shall be a bank located in the state of Kansas having trust powers and operating a trust department acting in fiduciary capacities, including paying agency functions for stocks and bonds. In addition to the bank in the state of Kansas designated as a fiscal agent, the municipality may designate and appoint one or more trust companies or banks having trust powers and located in one or more federal reserve cities as co-paying agents with the designated Kansas bank. The trust companies or banks designated as co-paying agents shall have correspondent banking relations with the designated Kansas bank and shall be engaged in the service of paying agent for municipal bonds. Whenever any municipality designates a fiscal agent other than the treasurer of the state of Kansas, all such bonds and any coupons issued under authority hereof shall show the same to be payable at the office of the designated fiscal agent or co-paying agent.

History: L. 1874, ch. 75, § 8; L. 1908, ch. 58, § 1; R.S. 1923,§ 10-501; L. 1969, ch. 63, § 3; L. 1983, ch. 49, § 31; May 12.



10-502 Establishment of fiscal agency.

10-502. Establishment of fiscal agency. Laws 1874, chapter 75, sections 1 to 7, inclusive, included by reference. [This act, the title of which was "An act to provide for the establishment of a fiscal agency for the state of Kansas in the city of New York, and prescribing the duties of officers in relation thereto," also included section 8 [10-501], which was amended by Laws 1908, chapter 58, making the state treasurer the fiscal agent of the state, but retaining a subagency in New York; section 5 [10-507] of the act last named adopts the provisions of Laws 1874, chapter 75, as far as applicable.]

History: R.S. 1923, § 10-502.



10-503 Bonds payable at state treasurer's office and at banks and trust companies designated as fiscal agents and certain designated co-paying agents.

10-503. Bonds payable at state treasurer's office and at banks and trust companies designated as fiscal agents and certain designated co-paying agents. All bonds issued by the state, or any municipality defined by K.S.A. 10-101, and amendments thereto, and the interest thereon, shall be made payable at the office of the state treasurer, in Topeka, Kansas. Unless otherwise provided, the governing body of any municipality as defined by K.S.A. 10-101, and amendments thereto, authorizing one or more series of bonds aggregating not less than $200,000 principal amount is hereby authorized to designate and appoint by ordinance in the case of a city, and by resolution for any other municipality, a fiscal agent of its choice to provide for payment of its bonds, and interest thereon and obligations hereafter issued and made payable by their terms at the office of such fiscal agent. Such fiscal agent shall be a bank located in the state of Kansas having trust powers and operating a trust department acting in fiduciary capacities, including paying agency functions for stocks and bonds. In addition to the bank in the state of Kansas designated as a fiscal agent, the municipality may designate and appoint one or more trust companies or banks having trust powers and located in one or more federal reserve cities as co-paying agents with the designated Kansas bank. The trust companies or banks designated as co-paying agents shall have correspondent banking relations with the designated Kansas bank and shall be engaged in the service of paying agent for municipal bonds.

History: L. 1908, ch. 58, § 2; R.S. 1923, § 10-503; L. 1969, ch. 63, § 4; L. 1983, ch. 49, § 32; May 12.



10-504 Deposit of funds of agency.

10-504. Deposit of funds of agency. The state treasurer shall deposit all funds coming into the state treasurer's hands on account of such agency in the state treasury, subject to the state treasurer's order, countersigned by the director of accounts and reports, and shall be liable on his or her official bond as the state treasurer for all such funds so deposited.

History: L. 1908, ch. 58, § 3; Feb. 10; R.S. 1923, § 10-504.



10-505 Commission.

10-505. Commission. The state treasurer shall collect for receiving and disbursing such funds, for the uses of the state, a commission of one-eighth of one percent but not to exceed the sum of one dollar and twenty-five cents ($1.25) for each bond, which commission shall be a charge against the county, township, school district or municipality on account of which such commission accrued.

History: L. 1908, ch. 58, § 4; L. 1915, ch. 343, § 1; R.S. 1923, § 10-505; L. 1969, ch. 66, § 1; L. 1979, ch. 45, § 1; April 12.



10-506 Deposit of commission to the bond services fee fund.

10-506. Deposit of commission to the bond services fee fund. The state treasurer shall deposit all sums received under the provisions of K.S.A. 10-505, and amendments thereto, in the state treasury and credit it to the bond services fee fund established under K.S.A. 10-108, and amendments thereto.

History: L. 1915, ch. 343, § 2; R.S. 1923, § 10-506; L. 2000, ch. 125, § 12; July 1.



10-507 Fiscal agency in New York.

10-507. Fiscal agency in New York. All acts and parts of acts relative to state fiscal agency in the city of New York shall remain in force as to such agency, except insofar as the same are modified by the provisions of this act, and shall, as far as applicable, apply to the fiscal agency created and designated by this act.

History: L. 1908, ch. 58, § 5; Feb. 10; R.S. 1923, § 10-507.



10-508 Cancellation of certain warrants drawn by state treasurer against fiscal agency.

10-508. Cancellation of certain warrants drawn by state treasurer against fiscal agency. The state treasurer and the director of accounts and reports are hereby authorized, empowered and directed to forthwith cancel upon the books and records in their respective offices any and all warrants drawn by the state treasurer upon the fiscal agency of the state of Kansas, which warrants have been issued, not presented for payment, and outstanding for a period of one year or more, and that upon canceling any such warrant, such officers shall make proper entries upon the books and records in their offices and opposite such warrant canceled the date of its cancellation, with proper reference to this act as their authority for such cancellation.

History: L. 1935, ch. 280, § 1; L. 1980, ch. 54, § 1; July 1.



10-509 Same; reversion of money to fund against which warrant drawn.

10-509. Same; reversion of money to fund against which warrant drawn. The money represented by any warrant canceled under K.S.A. 10-508 shall revert to and become a part of the specific fund against which such warrant was drawn, and the state treasurer and the director of accounts and reports shall properly credit such fund with the amount represented by any such canceled warrant.

History: L. 1935, ch. 280, § 2; L. 1980, ch. 54, § 2; July 1.






Article 6 REGISTRATION OF BONDS

10-601 Registration of bonds by state treasurer; notations; coupons; transfers; negotiability.

10-601. Registration of bonds by state treasurer; notations; coupons; transfers; negotiability. The state treasurer shall register any state bonds or bonds issued by a municipality as defined by K.S.A. 10-101, and amendments thereto, which the bondholder may present to the state treasurer, for recording in a book kept for that purpose, showing the municipality issuing the same, the series of the bond, the date, amount, number, maturity, the purpose for which the bond was issued and the name and post-office address of the bondholder. On registering any bond the state treasurer shall notify the municipality issuing the bond of its registration and the bond shall be payable on its maturity by the municipality to the state treasurer. When the state treasurer registers any bond, the registration shall be evidenced by notation to that effect on the reverse side of the bond, after which no transfer shall be valid unless made at the written request of the registered owner or a duly authorized agent in writing and similarly noted on the bond. The bond may be discharged from registration by being registered to bearer and thereupon transferability shall be restored. The bond may again be registered or be transferred to bearer as before. Registration shall not affect the negotiability of any interest coupons appertaining to any bond issued prior to the effective date of this act. This section shall not apply to any bond or bonds for which a fiscal agent other than the state treasurer has been designated.

History: L. 1923, ch. 225, § 1; R.S. 1923, § 10-601; L. 1969, ch. 63, § 5; L. 1981, ch. 57, § 1; L. 1983, ch. 49, § 33; May 12.



10-602 Assignments; release from registration.

10-602. Assignments; release from registration. After the registration of any bond it shall be negotiable only by formal assignment before a notary public, identifying the bond assigned by the name of the municipality issuing the same, the number, date, amount, and said assignment shall be acknowledged the same as conveyances of real property. All assignments of bonds shall be forwarded to the state treasurer for endorsement on the state treasurer's records, which record shall set forth the name and address of the assignee, except when it is the desire of the registered owner to release the bond from registration and further assignment, in which case the bond shall be assigned to "bearer," and by the state treasurer so endorsed upon his or her records. The state treasurer shall have printed such forms as may be necessary for use in making such assignments which shall be delivered to persons desiring the same on request.

History: L. 1923, ch. 225, § 2; R.S. 1923; § 10-602; L. 1927, ch. 93, § 1; June 1.



10-603 Payment of bonds; deposit in bond services fee fund.

10-603. Payment of bonds; deposit in bond services fee fund. On the maturity of any registered bond, it shall be forwarded by the holder to the state treasurer, who shall collect the same and pay the proceeds to the last registered holder thereof. All fees collected under the provisions of this act shall be deposited in the state treasury and credited to the bond services fee fund established under K.S.A. 10-108, and amendments thereto.

History: L. 1923, ch. 225, § 3; R.S. 1923, § 10-603; L. 2000, ch. 125, § 13; July 1.



10-605 Negotiability of coupons.

10-605. Negotiability of coupons. This act shall not affect the negotiability of any coupons attached to any registered bond.

History: L. 1923, ch. 225, § 5; R.S. 1923, § 10-605; L. 1983, ch. 49, § 34; May 12.



10-606 Registration of bonds by designated fiscal agents; record; notice; coupons; transfers; assignments; forms.

10-606. Registration of bonds by designated fiscal agents; record; notice; coupons; transfers; assignments; forms. The Kansas bank designated as the fiscal agent by the governing body of a municipality shall register any bonds payable at the office of the fiscal agent which the bondholder may present, for recording in a book kept for that purpose, showing the municipality issuing the bond, the series of the bond, the date, amount, number, maturity, the purpose for which the bond was issued and the name and post-office address of the bondholder. On registering any bond, the fiscal agent shall notify the municipality issuing the bond of its registration and the bond shall be payable on its maturity by the municipality through the fiscal agent. When the fiscal agent registers any bond, the registration shall be evidenced by notation to that effect on the reverse side of the bond, after which no transfer shall be valid unless made at the written request of the registered owner or a duly authorized agent in writing and similarly noted on the bond. The bond may be discharged from registration by being registered to bearer and thereupon transferability shall be restored. The bond may again be registered or be transferred to bearer as before. Registration shall not affect the negotiability of any interest coupons appertaining to any bond issued prior to the effective date of this act. The fiscal agent shall have printed forms for use in making such assignments which shall be delivered to persons desiring the same on request.

History: L. 1969, ch. 63, § 6; L. 1981, ch. 57, § 2; L. 1983, ch. 49, § 35; May 12.



10-607 Same; redemption of bonds.

10-607. Same; redemption of bonds. On the maturity of any registered bond or when any registered bond is called for redemption, it shall be forwarded by the holder to the fiscal agent, who shall collect the same and pay the principal thereof to the last registered holder thereof.

History: L. 1969, ch. 63, § 7; July 1.



10-620 Citation of act.

10-620. Citation of act. K.S.A. 10-620 to 10-632, inclusive, shall be known and may be cited as the Kansas bond registration law.

History: L. 1983, ch. 49, § 1; May 12.



10-621 Definitions.

10-621. Definitions. As used in this act:

(a) "Bond" means a certificated or an uncertificated bond, no-fund warrant, temporary note or other agreement to repay borrowed money and any interest thereon whether in the form of a contract, lease, installment purchase agreement or otherwise, including a share, participation or other interest in any such agreement.

(b) "Certificated bond" means a registered bond which is represented by an instrument.

(c) "Code" means the internal revenue code of 1954, as amended.

(d) "Financial intermediary" means a bank, broker or clearing corporation or the nominee of any of them or other person or nominee which in the ordinary course of its business maintains bond accounts for its customers, when so acting.

(e) "Issuer" means a public entity which issues a bond.

(f) "Obligation" means an agreement of an issuer to pay the principal and any interest on a bond.

(g) "Original issuance" means the first transfer of a bond by an issuer to a purchaser.

(h) "Public entity" means the state of Kansas, political subdivisions, cities, counties, state universities or colleges, school districts, all special districts, joint agreement entities, public authorities, public trusts, nonprofit corporations and other organizations which are authorized under the constitution or laws of the state of Kansas to issue bonds, the interest thereon which may be exempt from federal income tax.

(i) "Registered bond" means a bond issued by a public entity pursuant to a system of registration.

(j) "System of registration" means a plan which:

(1) Provides that (A) a certificated bond specify a person entitled to the bond and the rights it represents and (B) the transfer of a certificated bond may be registered upon books maintained for that purpose by or on behalf of the issuer; and

(2) provides that (A) the transfer of an uncertificated bond be registered upon books maintained for that purpose by or on behalf of the issuer and (B) such books specify the person entitled to the bond and the rights it represents.

(k) "Uncertificated bond" means a bond which is issued pursuant to a system of registration and is not represented by an instrument.

History: L. 1983, ch. 49, § 2; May 12.



10-622 Purpose of registration; federal requirement.

10-622. Purpose of registration; federal requirement. (a) The code provides that interest on certain bonds may not be exempt from federal income tax if they are not in registered form. It is therefor a matter of concern to Kansas that public entities be authorized to provide for the issuance of bonds in such form. It is a purpose of this act, subject to the approval of the attorney general, to authorize all public entities to establish and maintain a system by which bonds may be issued in registered form within the meaning of this act.

(b) Bonds have traditionally been issued in bearer rather than in registered form, and a change from bearer to registered form will significantly affect the relationships, rights and duties and costs of issuers of and persons who deal with bonds. Such effects will impact the various issuers and varieties of bonds differently depending on their legal and financial characteristics, their markets and their adaptability to recent and prospective technological and organizational developments. It is therefor a matter of concern to Kansas that public entities be provided flexibility in the development of such systems and control over system incidents, so as to accommodate such differing impacts. It is the purpose of this act to authorize the establishment and maintenance and amendment, from time to time, of differing systems of registration of bonds, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of bonds.

History: L. 1983, ch. 49, § 3; May 12.



10-623 Systems of registration; approval by attorney general.

10-623. Systems of registration; approval by attorney general. (a) Each issuer is authorized to establish and regularly maintain a system of registration with respect to the bonds it issues. The system may either be a system pursuant to which only certificated bonds are issued or a system pursuant to which both certificated and uncertificated bonds are issued. The issuer, from time to time, may discontinue and reinstitute either system.

(b) The system shall be established and regularly maintained, amended, discontinued or reinstituted for the issuer by its governing body.

(c) The system shall be described in the ordinance or resolution which authorizes the original issuance, and in subsequent ordinances or resolutions providing for amendments and other matters. Such description may be by reference to a program of the issuer which is established by its governing body.

(d) The system shall define the method or methods by which transfer of the bonds shall be effective with respect to the issuer, which method or methods shall be exclusive, substantial compliance being essential to a valid transfer, and by which payment of principal and any interest shall be made. The system may permit the issuance of bonds in any denomination to represent several bonds of smaller denominations. The system may also provide for the form of any certificated bonds, for differing record and payment dates, varying denominations, and for accounting, canceled certificate destruction and other incidental matters.

(e) Under a system pursuant to which both certificated and uncertificated bonds are issued, both types of bonds may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners. Under a system pursuant to which uncertificated bonds are regularly issued, provision may be made for registration of pledges and releases.

(f) The system may include covenants of the issuer as to amendments, discontinuances and reinstitutions and the effect of such on the exemption of interest from federal income tax provided by the code.

(g) If the effect of a conversion from one of the forms of bonds hereunder provided for to a form not hereunder provided for is that interest shall continue to be exempt from federal income under the code, this act does not preclude such conversion.

(h) Each certificated bond may have placed upon it a certificate or certificates for the signature of the authenticating trustee, registrar, transfer agent or the like.

(i) No system of registration authorized herein shall be established without the approval of the attorney general. The attorney general may approve no more than two basic systems of registration for issuers. Variances from such systems may be approved when, in the opinion of the attorney general, it is in the public interest of the issuer or the state. The two approved basic systems of registration and any explanation, rules or regulations appertaining thereto which are determined to be necessary or desirable shall be published by the attorney general in the Kansas register prior to July 1, 1983.

History: L. 1983, ch. 49, § 4; May 12.



10-624 Uncertificated bonds; statement of rights; facsimile signatures.

10-624. Uncertificated bonds; statement of rights; facsimile signatures. The issuer shall attach to its uncertificated bonds, written statements which provide a record of certain rights as of the time of issuance of the statements. Such statements shall be provided to each person acquiring rights by registration in uncertificated bonds and such statements shall be signed by a person whose signature is required or permitted to be placed on a certificated bond of the same class or series. The statement shall confer no rights on the recipient and it shall be neither a negotiable instrument nor a security.

The written statements attached to uncertificated bonds may be signed with a facsimile of the signature of the person required to sign such statements. If such statements are signed with a facsimile signature, the transfer agent shall sign such statements manually.

History: L. 1983, ch. 49, § 5; May 12.



10-625 Authenticating trustee, transfer agent, registrar; paying and other agents; central depository system.

10-625. Authenticating trustee, transfer agent, registrar; paying and other agents; central depository system. (a) Except as provided by K.S.A. 10-501, and amendments thereto, an issuer may appoint the state treasurer or other agents authorized under the authority by which the bonds are issued as an authenticating trustee, transfer agent, registrar, paying or other agents for a term agreed upon and specify their rights, compensation and duties, limit their liabilities and provide for the payment of liquidated damages in the event of breach of duty imposed. Such liquidated damages may be made payable to a financial intermediary. None of such need have an office or do business within this state.

(b) An issuer may enter into agreements with the state treasurer, custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of bonds. Any custodian banks and financial intermediaries, and nominees, if qualified and acting as fiduciaries, may also serve as authenticating trustees, transfer agents, registrars, paying or other agents of the issuer for the same issue of bonds.

History: L. 1983, ch. 49, § 6; May 12.



10-626 Costs of system of registration; fees and charges.

10-626. Costs of system of registration; fees and charges. (a) An issuer, prior to or at original issuance, may provide as a part of a system of registration, that the transferor or transferee of the bonds pay all or a designated part of the costs of the system, that costs be paid out of proceeds of the bonds, or that both methods be used. The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the liability of the issuer.

(b) The issuer may, as a part of the system, provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others for such reimbursement or payment, establish fees and charges pursuant to such agreements or otherwise and authorize the amount or estimated amount of such fees and charges to be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority as the bond.

History: L. 1983, ch. 49, § 7; May 12.



10-627 Transfer fee.

10-627. Transfer fee. The transfer agent may charge to the presentor of a bond a transfer fee in an amount not to exceed the amount fixed by the state treasurer. The state treasurer shall fix the amount of the fee on July 1, 1983, and may adjust the amount annually thereafter. All fees collected by the state treasurer under the provisions of the Kansas bond registration law shall be deposited in the state treasury and credited to the bond services fee fund established under K.S.A. 10-108, and amendments thereto.

History: L. 1983, ch. 49, § 8; L. 2000, ch. 125, § 14; July 1.



10-628 State treasurer; municipal securities rulemaking board requirements.

10-628. State treasurer; municipal securities rulemaking board requirements. The state treasurer is hereby authorized to take any action necessary to comply with the appropriate municipal securities rulemaking board requirements for securities transfer or clearing agencies.

History: L. 1983, ch. 49, § 9; May 12.



10-629 Bonds pledgeable as a security for public deposits.

10-629. Bonds pledgeable as a security for public deposits. Whenever any bond is authorized to be pledged as a security under K.S.A. 9-1402 et seq. or 75-4201 et seq., and amendments thereto, or under any other statute of this state, such bond shall be accepted as a security under such statute if: (a) In the case of a certificated bond, it is assigned, delivered or pledged to the holder of the deposit for security in accordance with the provisions of such statutes; (b) in the case of an uncertificated bond, registration of a pledge of the bond is authorized by the system and the pledge of the uncertificated bond is registered; or (c) in a form approved by the attorney general, which assures the availability of the bond proceeds pledged as a security for public deposits.

History: L. 1983, ch. 49, § 10; May 12.



10-630 Registration records; exempt from public inspection.

10-630. Registration records; exempt from public inspection. (a) Registration records of the issuer may be maintained at such locations within or without the state as the issuer determines.

(b) Records of the ownership or pledge of bonds are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records.

History: L. 1983, ch. 49, § 11; May 12.



10-631 Act applicable at the election of issuer; rescission of election prohibited; applicable to previously issued bonds.

10-631. Act applicable at the election of issuer; rescission of election prohibited; applicable to previously issued bonds. (a) At the election of the issuer, made at any time prior to or at original issuance of the bond, this act may be made applicable, notwithstanding any provision of law to the contrary. When this act is applicable, it is alternative to any provision of law to the contrary and no such provision to the contrary shall apply.

(b) The public entity that authorizes the original issuance of the bond may make the election of the issuer which shall be part of the ordinance or resolution authorizing such issuance.

(c) An issuer shall not rescind an election after original issuance of the bond.

(d) Nothing in this act shall limit or prevent the issuance of bonds in any other form or manner authorized by law.

(e) The provisions of this act may be made applicable to bonds which have heretofore been authorized and issued.

History: L. 1983, ch. 49, § 12; May 12.



10-632 Provisions to be construed with uniform commercial code and contract law.

10-632. Provisions to be construed with uniform commercial code and contract law. The provisions of the Kansas bond registration law shall be construed in conjunction with the uniform commercial code and the principles of contract law relative to the registration and transfer of bonds.

History: L. 1983, ch. 49, § 13; May 12.






Article 7 DESTROYED OR LOST BONDS AND WARRANTS

10-701 Issuance of duplicate.

10-701. Issuance of duplicate. Whenever any bond or warrant of the state or territory of Kansas, or any county, city, township, or school district, shall become so far mutilated as to become unfit for circulation, or shall be lost or destroyed, a duplicate thereof may be issued by the officer authorized by law to issue such bonds or warrants, under the regulations and restrictions hereinafter prescribed.

History: G.S. 1868, ch. 15, § 1; Oct. 31; R.S. 1923, § 10-701.



10-702 Contents of duplicate bonds, warrants.

10-702. Contents of duplicate bonds, warrants. (a) Each duplicate bond shall correspond, in number, date, amount and coupons, if any, with the original bond and shall have endorsed on its face, and on the face of any coupon, by the officer issuing the same, the word "duplicate" and the date of its issuance.

(b) Each duplicate warrant shall be reissued with a new warrant number. On the warrant register, each duplicate warrant shall make reference to the original warrant number and the date of issuance of the original warrant.

History: G.S. 1868, ch. 15, § 2; R.S. 1923, § 10-702; L. 1979, ch. 46, § 1; L. 1983, ch. 49, § 36; May 12.



10-703 Mutilated bond or warrant; duplicate.

10-703. Mutilated bond or warrant; duplicate. On the delivery to the proper officer of any mutilated bond or warrant, a duplicate of such bond or warrant shall be issued as herein provided.

History: G.S. 1868, ch. 15, § 3; Oct. 31; R.S. 1923, § 10-703.



10-704 Lost or destroyed bond; issuance of duplicate; indemnifying bond required.

10-704. Lost or destroyed bond; issuance of duplicate; indemnifying bond required. A duplicate for a lost or destroyed bond shall not be issued until there is filed with the proper officer an affidavit of some person knowing the facts, setting forth the ownership of such bond, the description thereof, the number of any coupons thereto attached, and the manner of its loss or destruction, and until there is executed and filed with the same officer an indemnifying bond, with securities to be approved by such officer, in a sum equal to the amount of such bond and any coupons attached if a corporate surety bond issued by a company authorized to do business in this state is filed or, in a sum equal to double the amount of such bond and any coupons attached if any other type of bond is filed, conditioned that the parties thereto shall pay all damages which the state, county, city, township or school district, as the case may be may sustain if compelled to pay such lost or destroyed bonds or any coupons.

History: G.S. 1868, ch. 15, § 4; R.S. 1923, § 10-704; L. 1953, ch. 58, § 1; L. 1955, ch. 73, § 1; L. 1970, ch. 65, § 1; L. 1983, ch. 49, § 37; May 12.



10-705 Record of duplicates.

10-705. Record of duplicates. Any officer issuing duplicates under this act shall keep a record, showing the numbers, dates and amounts of such mutilated, lost or destroyed bonds or warrants, the number of coupons thereto attached, if any, the date of issuance of the duplicate therefor and the names of the persons to whom issued.

History: G.S. 1868, ch. 15, § 5; R.S. 1923, § 10-705; L. 1983, ch. 49, § 38; May 12.



10-706 Lost or destroyed warrant; issuance of duplicate; statement of facts; stop payment procedure.

10-706. Lost or destroyed warrant; issuance of duplicate; statement of facts; stop payment procedure. A duplicate for a lost or destroyed warrant or a warrant which is not received by the payee thereof may be issued by the officer who issued the original warrant or his or her successor. Before any such duplicate warrant is issued, the issuing officer shall have on file a statement of some person knowing the facts and setting forth the description of such warrant and the fact that the same has been lost or destroyed or was not received by the payee thereof. When an issuing officer receives notice that a warrant he or she has issued has been lost or destroyed or was not received by the payee thereof, such officer shall initiate the stop payment procedure by issuing the appropriate orders to stop payment on such warrant.

History: L. 1970, ch. 65, § 2; L. 1979, ch. 46, § 2; April 5.






Article 8 WARRANTS

10-801 Terms; combination warrant checks; preparation.

10-801. Terms; combination warrant checks; preparation. All warrants shall be drawn to the order of the person or party entitled to receive the same, and shall specify the nature of the claim or service for which they were issued and out of what fund payable: Provided, That any governing body may by resolution authorize and require the use of a combination warrant check. Warrants or warrant checks shall be prepared by the clerk, auditor, secretary, director of finances or finance department of the municipality or other officer or agency authorized by the governing body.

History: L. 1891, ch. 249, § 1; R.S. 1923, § 10-801; L. 1939, ch. 93, § 1; L. 1968, ch. 375, § 3; July 1.



10-802 Authority for issuance; claims, when.

10-802. Authority for issuance; claims, when. No warrants or warrant checks shall be issued except as provided by law and no warrants or warrant checks shall be issued or authorized by any governing body except on claims as provided by K.S.A. 12-105b, and amendments thereto. Claims shall not be required for the payment of bonds and interest thereon, temporary notes, scrip or no-fund warrants issued by the municipality.

History: L. 1891, ch. 249, § 2; R.S. 1923, § 10-802; L. 1949, ch. 116, § 1; L. 1957, ch. 80, § 1; L. 1968, ch. 375, § 4; L. 1983, ch. 49, § 39; May 12.



10-803 Signatures on warrants and warrant checks.

10-803. Signatures on warrants and warrant checks. Warrants and warrant checks shall be signed by the chairman, mayor, president, trustee, director or other chief official, or in the absence of such officer, by the officer authorized by law to act in such officer's stead, and by the clerk, secretary or auditor or like officer, and the seal, if any, of the municipality need not be attached or impressed or shown by facsimile: Provided, That in manager cities the manager and director of finance, or similar officer, if there be one, shall sign the warrants or warrant checks: Provided further, That a facsimile signature may be used when authorized by the official or officer as provided by article 40 of chapter 75 of the Kansas Statutes Annotated.

History: L. 1891, ch. 249, § 3; R.S. 1923, § 10-803; L. 1968, ch. 375, § 5; July 1.



10-804 Record of warrants and warrant checks.

10-804. Record of warrants and warrant checks. The clerk, secretary, auditor or like officer of every municipality shall keep a correct record of all warrants and all warrant checks issued, showing the number, date and amount thereof, on what fund drawn, and the name of the person or party to whom the same are made payable.

History: L. 1891, ch. 249, § 4; R.S. 1923, § 10-804; L. 1968, ch. 375, § 6; July 1.



10-805 Same; duties of treasurer; signature.

10-805. Same; duties of treasurer; signature. Before delivering any warrant or warrant check to the payee the officer drawing the same shall present the same to the treasurer, who shall enter in a book kept for that purpose, the number, date and amount of such warrant, or warrant check, on what fund drawn, and the name of the payee, and thereupon sign the warrant or warrant check on the face thereof.

History: L. 1891, ch. 249, § 5; R.S. 1923, § 10-805; L. 1968, ch. 375, § 7; July 1.



10-806 Same; payment; endorsement.

10-806. Same; payment; endorsement. It shall be the duty of the treasurer of any municipality to pay on presentation any warrant properly drawn on any fund in custody by virtue of the office, and when paid write or stamp across the face of such warrant the word "Paid," and sign the same, unless the treasurer's facsimile signature is part of the stamp: Provided, That in case a warrant check is used as is provided in K.S.A. 10-801 and such instrument is stamped paid by any bank, being a depository of such municipality then the treasurer shall not be required to make the endorsement across the face of such warrant check as is provided for above: Provided further, That if no-fund warrants are required by the statute under which issued to be recorded as provided in this act they shall be paid when and in the manner provided by statute.

History: L. 1891, ch. 249, § 6; R.S. 1923, § 10-806; L. 1939, ch. 93, § 2; L. 1968, ch. 375, § 8; July 1.



10-807 Same; no-fund warrants, registration; recordation; payment; when not receivable for taxes.

10-807. Same; no-fund warrants, registration; recordation; payment; when not receivable for taxes. No-fund warrants issued under K.S.A. 79-2940 shall be presented to the county treasurer by the clerk of the issuing municipality for registration before delivery to the payee. The county treasurer shall endorse thereon a proper registered number, and the word "registered," with date, and sign said endorsement; and shall record in a separate warrant register as specified by K.S.A. 79-2940, and amendments thereto, the number, amount and date of all such warrants, to whom payable, and the date when presented for payment, and their registered number as endorsed thereon, and such warrants shall be paid in the order registered as shown by such separate warrant register; and no such warrants shall be received for taxes by any county treasurer unless he or she shall have in cash for that purpose a sufficient sum to redeem all warrants having priority over the warrants so offered for taxes.

History: L. 1891, ch. 249, § 7; R.S. 1923, § 10-807; L. 1968, ch. 375, § 9; L. 1972, ch. 39, § 1; July 1.



10-808 Redemption of no-fund warrants; duties of county treasurer; call.

10-808. Redemption of no-fund warrants; duties of county treasurer; call. It shall be the duty of the county treasurer to set apart the money received from tax levies made to redeem no-fund warrants that have been registered in compliance with the provisions of K.S.A. 10-807; and it shall be the duty of the county treasurer to publish in the official county paper between the 1st and 15th days of February and August in each year, a call for the redemption of such no-fund warrants as can be paid; and in making such call and publishing the same as hereinbefore provided, it shall be necessary only for such treasurer to give the register numbers of the earliest and latest warrants which are to be paid, with the additional statement in said call, however, that all warrants which have register numbers thereon between the numbers in this call made will be and are subject to redemption from the date of this call, and interest shall cease on each of said warrants on and after such publication.

History: L. 1891, ch. 249, § 8; L. 1905, ch. 524, § 1; R.S. 1923, § 10-808; L. 1968, ch. 375, § 10; July 1.



10-809 Warrant register; custody.

10-809. Warrant register; custody. Every municipal treasurer, shall upon the expiration of his or her term of office deliver to his or her successor the warrant register containing the list of warrants or warrant checks originally recorded and countersigned, and presented and registered, who shall in all things act as though the entries of such warrants or warrant checks were made by such successor.

History: L. 1891, ch. 249, § 9; R.S. 1923, § 10-809; L. 1968, ch. 375, § 11; July 1.



10-810 Execution of unlawful or irregular warrants or warrant checks; penalties.

10-810. Execution of unlawful or irregular warrants or warrant checks; penalties. Any officer of any municipality who shall sign or attest any warrant or warrant check not duly authorized by the proper governing body, and any treasurer who shall sign any warrant or warrant check not theretofore signed by the proper officers as required in this act, shall be liable to such municipality in the sum of each warrant or warrant check; and any such officer who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than fifty dollars ($50) nor more than five hundred dollars ($500).

History: L. 1891, ch. 249, § 10; R.S. 1923, § 10-810; L. 1968, ch. 375, § 12; July 1.



10-811 Cancellation of state warrants; when warrant may be canceled; records of cancellation.

10-811. Cancellation of state warrants; when warrant may be canceled; records of cancellation. (a) In every case in which the director of accounts and reports shall have drawn a warrant against the state treasurer and a period of one year shall have elapsed since the issuance of such warrant, during which time no person entitled thereto shall have appeared to claim such warrant from the director of accounts and reports, or to claim the money so authorized to be paid from the state treasurer, such warrant, at the discretion of the director of accounts and reports and state treasurer, may be canceled and set aside upon their records.

(b) In the event that federal laws or regulations require the state to refund or credit money to the federal government because state warrants which were funded in whole or in part by federal funds remain uncashed or unclaimed after a specified period of time, the director of accounts and reports may cancel any such warrant after such specified period of time has elapsed. Such specified period of time shall be prominently stated on the face of the warrant.

(c) Cancellations pursuant to this section shall show the date canceled and the records shall recite that they were unpaid but canceled by reason of this statute of limitation. Canceled warrants shall be considered unclaimed property under the provisions of K.S.A. 58-3934 through 58-3978, and amendments thereto.

(d) The canceled warrants payment fund is hereby abolished. All balances in the canceled warrants payment fund shall be transferred to the state general fund. All balances accrued from unpaid canceled warrants shall be transferred upon the records of the director of accounts and reports and state treasurer and shall be considered unclaimed property under the provisions of K.S.A. 58-3934 through 58-3978, and amendments thereto. Any programming costs, including technical and functional analysis, incurred by the department of administration to implement the provisions of this subsection shall be performed and expended within the current resources of the department. No additional funding shall be requested or appropriated for such programming costs.

History: L. 1923, ch. 74, § 1; R.S. 1923, § 10-811; L. 1974, ch. 46, § 1; L. 1981, ch. 58, § 1; L. 1994, ch. 274, § 1; L. 2013, ch. 83, § 1; July 1.



10-813 Same; nonpayment of warrant for lack of funds tolls time period for cancellation.

10-813. Same; nonpayment of warrant for lack of funds tolls time period for cancellation. In case any warrant has been presented to the state treasurer prior to the time the warrant could be canceled pursuant to K.S.A. 10-811, and amendments thereto, and has been stamped "not paid for want of funds," the time periods for cancellation provided for in K.S.A. 10-811, and amendments thereto, shall be tolled until the warrants are called for payment by the state treasurer.

History: L. 1923, ch. 74, § 3; R.S. 1923, § 10-813; L. 1974, ch. 46, § 2; L. 1981, ch. 58, § 2; April 16.



10-813a Cancelled warrants issued pursuant to KPERS act; disbursement of fund; payment to certain claimants, limitations.

10-813a. Cancelled warrants issued pursuant to KPERS act; disbursement of fund; payment to certain claimants, limitations. (a) Any balance accrued from any unpaid canceled warrant issued pursuant to the Kansas public employees retirement act shall remain in the Kansas public employees retirement fund and shall be disbursed in accordance with provisions of law relating to such fund.

(b) The director of accounts and reports is authorized to make payment to any claimant of the Kansas public employees retirement system entitled to such payment for a claim on a warrant which was canceled pursuant to the provisions of K.S.A. 10-811, and amendments thereto. Entitlement to claim payment on a canceled warrant shall expire on the date four years from the date of cancelation of such warrant. Any such payment shall be in an amount equal to the amount denoted on the canceled warrant less 10% thereof not to exceed $30, whichever amount is less.

History: L. 1980, ch. 228, § 1; L. 2005, ch. 196, § 1; May 19.



10-815 Cancellation of certain county warrants; balances.

10-815. Cancellation of certain county warrants; balances. (a) On and after July 1, 1947, and in every case occurring heretofore and hereafter, in which the county boards of commissioners or the county boards of social welfare, as the case may be, shall have issued a warrant against any of the funds of the county treasury and a period of two years shall have elapsed since the signing of such warrant, during which time no person entitled thereto shall have appeared to claim such warrant, or such warrant shall not have been presented to the county treasurer for payment, such warrant may, at the discretion of the board of county commissioners be canceled and set aside upon the records of the county. Such records shall show the date of cancellation, and shall recite that such warrant is unpaid but canceled by reason of this section.

(b) That in case a warrant shall have been presented to the county treasurer for payment within the two years above provided, and shall not have been paid for want of sufficient funds, or shall have been issued pursuant to law as a no-fund warrant, and shall have been registered, recorded and endorsed pursuant to the provisions of K.S.A. 10-807, and amendments thereof, the cancellation provided for in section 1 [*] of this act shall apply to such warrant when a period of two years has elapsed subsequent to the publication of a call for such warrant made pursuant to the provisions of K.S.A. 10-808, and amendments thereof.

(c) That all balances accruing from such unpaid canceled warrants shall revert to the county fund upon which such warrants were drawn.

History: L. 1947, ch. 213, § 1; June 30.

* "Section 1" evidently intended to refer to subsection (a) of this section.



10-816 Cancellation of certain city warrants; balances.

10-816. Cancellation of certain city warrants; balances. (a) On and after July 1, 1957, and in every case occurring heretofore or hereafter, in which the governing body of any city shall have issued a warrant against the city treasurer and a period of two (2) years shall have elapsed since the date of signing of such warrant, during which time no person entitled thereto shall have appeared to claim such warrant, or such warrant shall not have been presented to the city treasurer for payment. Such warrant may, at the discretion of the governing body of such city, be canceled and set aside upon the records of the city. Such records shall show the date of cancellation, and shall recite that such warrant is unpaid but canceled by reason of this section.

(b) That in case a warrant shall have been presented to the city treasurer for payment within the two (2) years above provided, and shall not have been paid for want of sufficient funds, or shall have been issued pursuant to law as a no-fund warrant, and shall have been registered, recorded and endorsed pursuant to the provisions of K.S.A. 10-807, and any amendments thereto, the cancellation provided for in subsection (a) of this act shall apply to such warrant when a period of two (2) years has elapsed subsequent to the publication of a call for such warrant made pursuant to the provisions of K.S.A. 10-808, and any amendments thereto.

(c) That all balances accruing from such unpaid canceled warrants shall revert to the city fund upon which such warrants were drawn.

History: L. 1957, ch. 81, § 1; June 29.






Article 10 MISCELLANEOUS PROVISIONS

10-1001 Bonds to be lien on realty.

10-1001. Bonds to be lien on realty. All bonds heretofore or hereafter legally authorized and issued by a vote of its electors in any county or township, shall become and be a lien upon all the real estate in such county or township for the payment of the principal and interest of said bonds.

History: L. 1873, ch. 142, § 1; March 20; R.S. 1923, § 10-1001.



10-1002 Change of boundary as affecting taxation to pay bonds previously issued.

10-1002. Change of boundary as affecting taxation to pay bonds previously issued. No person or property hereafter attached by a change of boundary lines to any county or township wherein any bonds previously authorized by a vote of the electors of such county or township shall have been, previous to such change of boundary lines, legally issued, shall be subject to taxation for the payment of the principal or interest of such bonds.

History: L. 1873, ch. 142, § 2; March 20; R.S. 1923, § 10-1002.



10-1003 Property detached by such change.

10-1003. Property detached by such change. All real estate heretofore or hereafter detached by a change of boundary lines from any county or township wherein any bonds shall have been previous to such change of boundary lines, legally authorized and issued by a vote of the electors of such county or township, shall be subject to taxation for the payment of such bonds and the interest thereon, in the same manner as though no such change of boundary lines had been made.

History: L. 1873, ch. 142, § 3; March 20; R.S. 1923, § 10-1003.



10-1004 Taxes upon detached realty.

10-1004. Taxes upon detached realty. It shall be the duty of the county clerk of every county from which any real estate shall be detached, as soon as it shall be determined, to certify to the county clerk of any county to which any such real estate shall have been attached, the per centum of tax to be levied for the payment of any bonds or interest thereon issued, as in the last section described, and such tax shall be levied and collected by such last-mentioned county from the real estate so attached thereto, the same as other taxes, and when collected, shall be paid over to the county treasurer of the county to which such taxes belong.

History: L. 1873, ch. 142, § 4; March 20; R.S. 1923, § 10-1004.



10-1005 Cancellation of bonds after final judgment.

10-1005. Cancellation of bonds after final judgment. All county, township and municipal bonds on which final judgment shall hereafter be rendered by any court of record in this state, shall be canceled in open court, and returned by the clerk of such court to the clerk of the proper county, city or township.

History: L. 1877, ch. 45, § 1; March 10; R.S. 1923, § 10-1005.



10-1006 Sinking fund used to purchase bonds.

10-1006. Sinking fund used to purchase bonds. Whenever any county, city, township or school district in this state shall owe any outstanding and unmatured bonds, and at the same time shall have in its treasury any sinking funds raised to pay such bonds, the proper officers of such county, city, township or school district may use such funds to purchase or pay any of such bonds and cancel the same, whenever they can be so purchased or paid at or below par, or at such reasonable price above par as may be requested by a majority of the resident taxpayers of such county, city, township or school district, and which request may be made by a written petition to that effect, directed to such officers.

History: L. 1905, ch. 72, § 1; March 21; R.S. 1923, § 10-1006.



10-1007a Annual statement of indebtedness of municipality to county clerk; contents; deadlines.

10-1007a. Annual statement of indebtedness of municipality to county clerk; contents; deadlines. (a) The clerk, secretary or other recording officer of each municipality shall furnish to the county clerk, on or before July 31 of each year, a statement of the indebtedness of the municipality for the preceding year ending on June 30. For school districts, such statement shall be furnished to the county clerk of the home county. For other municipalities which extend into more than one county, such statement shall be furnished to the county clerk of the county in which the greatest amount of the territory of the municipality is located unless a different county clerk is specified by the state treasurer. Such statement shall include the dollar amount of:

(1) The municipality's bonded indebtedness, with the date of issuance and date of maturity of all outstanding bonds and specification as to each whether such bond is a general obligation bond or revenue bond, including industrial revenue bonds, and the statutory authority under which each was issued;

(2) temporary notes outstanding with the date of issuing and date of maturity of such notes and the statutory authority under which the same were issued; and

(3) no-fund warrants outstanding and the date of maturity thereof, together with the statutory authority under which the same were issued.

(b) On or before August 15 of each year, the county clerk of each county shall compile and transmit to the state treasurer, on forms prescribed by the state treasurer, the information on the statements furnished under subsection (a), including such information that pertains to the county. On or before September 30 of each year, the state treasurer shall make the information on the statements available on the state treasurer's internet website.

History: L. 1974, ch. 45, § 12; L. 2015, ch. 34, § 1; July 1.



10-1008 Bonds as claim against property.

10-1008. Bonds as claim against property. All bonds that have heretofore been or may hereafter be legally authorized and issued by a vote of the electors in any township in this state shall be a claim against all the property, personal and real, in said township, for the payment of the principal and interest of said bonds, and shall be a claim upon all the taxable property, personal and real, contained within the boundaries of such township at the date of the voting of such bonds, whether the same be now part of such township or detached therefrom.

History: L. 1883, ch. 147, § 1; March 10; R.S. 1923, § 10-1008.



10-1009 Municipal bonds or obligations; interest rates; limitation.

10-1009. Municipal bonds or obligations; interest rates; limitation. (a) The maximum stated rate of interest which may be fixed on fixed-rate bonds issued by a municipality or taxing subdivision of the state of Kansas shall be determined on the day the bonds are sold and shall not exceed the daily yield for the ten-year treasury bonds published by The Bond Buyer, in New York, New York, on the Monday next preceding the day on which the bonds are sold, plus (1) three percent, if the interest on the bonds is excluded from gross income for federal income tax purposes or (2) four percent, if the interest on the bonds is included in gross income for federal income tax purposes.

(b) The maximum stated rate of interest which may be fixed on variable-rate bonds issued by a municipality or taxing subdivision of the state of Kansas shall be determined on the date on which the rate is determined in accordance with the resolution or ordinance of the issuer and shall not exceed the daily yield for the ten-year treasury bonds published by The Bond Buyer, in New York, New York, on the Monday next preceding such date, plus (1) three percent, if the interest on the bonds is excluded from gross income for federal income tax purposes or (2) four percent, if the interest on the bonds is included in gross income for federal income tax purposes.

(c) Except as provided for variable-rate bonds, the maximum rate of interest specified in this section shall be applicable to bonds issued after the effective date of this act. The maximum rate of interest on variable-rate bonds issued prior to the effective date of this act shall be the higher of (1) the maximum rate of interest specified by subsection (a) or (b) of this section, as in effect prior to the effective date of this act, (2) the maximum rate of interest specified in this section or (3) the rate for such variable-rate bonds specified in the documents authorizing the issuance thereof.

(d) Notwithstanding the foregoing, for the period from the effective date of this act until and including June 30, 2017, the maximum stated rate of interest which may be fixed on fixed-rate or variable-rate bonds issued by a municipality or taxing subdivision of the state of Kansas shall be determined on the day the bonds are sold and shall not exceed the daily yield for the ten-year treasury bonds published by The Bond Buyer, in New York, New York, on the Monday next preceding the day on which the bonds are sold, plus (1) 6%, if the interest on the bonds is excluded from gross income for federal income tax purposes or (2) 7%, if the interest on the bonds is included in gross income for federal income tax purposes.

History: L. 1970, ch. 64, § 104; L. 1975, ch. 48, § 1; L. 1980, ch. 55, § 1; L. 1982, ch. 54, § 1; L. 1987, ch. 60, § 6; L. 1988, ch. 65, § 2; L. 1990, ch. 63, § 1; L. 1993, ch. 67, § 2; L. 1994, ch. 103, § 2; L. 2002, ch. 75, § 1; L. 2009, ch. 95, § 1; L. 2010, ch. 54, § 2; L. 2012, ch. 167, § 1; July 1.



10-1010 Certain terms construed to mean "state treasurer."

10-1010. Certain terms construed to mean "state treasurer." Whenever in the statutes of this state the words "state auditor" or "auditor of state," or words of like effect, occur, and the statute relates to general obligation or revenue bonds or to temporary notes, such words shall mean "state treasurer."

History: L. 1974, ch. 45, § 13; Jan. 13, 1975.






Article 11 CASH-BASIS LAW

10-1101 Definitions.

10-1101. Definitions. The following words, terms and phrases, when used in this act, shall have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(a) "Municipality" means any county, township, city, municipal university, school district, community college, drainage district and any other taxing district or political subdivision of the state which is supported with tax funds.

(b) "Governing body" means the governing body of a municipality.

(c) "Person" means any person, partnership, association or corporation.

(d) "Claim" means any claim arising on contract express or implied, or a claim determined by final judgment, but shall not include claims arising from alleged tort or negligence on the part of the municipality.

History: L. 1933, ch. 319, § 1; L. 1972, ch. 40, § 1; L. 1994, ch. 117, § 1; July 1.



10-1102 Citation of act; cash basis for municipalities.

10-1102. Citation of act; cash basis for municipalities. (a) K.S.A. 10-1101 through 10-1122, and amendments thereto, shall be known and may be cited as the cash-basis law.

(b) All municipalities are required to pay or refinance their valid indebtedness as provided in the cash-basis law, in the manner and at the times herein set forth, and to contract no indebtedness after May 1, 1933, except as provided by the cash-basis law. It is hereby declared that the purpose of this act is to provide for the funding and payment of all legal debts and obligations except present bonded indebtedness of all municipalities and for the future conduct of the financial affairs of such municipality upon a cash basis.

History: L. 1933, ch. 319, § 2; L. 2003, ch. 25, § 1; Apr. 10.



10-1112 Issuance of warrants and other evidences of indebtedness unlawful.

10-1112. Issuance of warrants and other evidences of indebtedness unlawful. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for the governing body of any municipality to create any indebtedness in excess of the amount of funds actually on hand in the treasury of such municipality at the time for such purpose, or to authorize the issuance of any order, warrant, or check, or other evidence of such indebtedness of such municipality in excess of the funds actually on hand in the treasury of such municipality at the time for such purpose.

History: L. 1933, ch. 319, § 12; March 31.



10-1113 Creating indebtedness in excess of funds unlawful; exceptions.

10-1113. Creating indebtedness in excess of funds unlawful; exceptions. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for any member of any governing body of any municipality to knowingly vote for or in any manner aid or promote the passage or adoption of any order, motion, ordinance, resolution, legislation or other act of said governing body, creating an indebtedness in excess of the amount of funds actually on hand in the treasury of such municipality at the time for such purpose, or to knowingly vote for the drawing of any order, warrant or check, or other evidence of such indebtedness on the treasury of said municipality, in payment of any such indebtedness, in excess of the amount of funds actually on hand in the treasury at the time for such purpose. School districts and community junior colleges, may, however, issue cancelable purchase orders for school supplies and equipment, school buses, books purchased in conjunction with textbook rental programs and data processing equipment in advance of the budget year during which moneys will become available to pay for such purposes, but contracts for the purchase of such school supplies and equipment, books, buses and data processing equipment cannot be entered into except during the budget year in which moneys will become available for such purchases and risk of loss and title thereto shall not pass to the school district or community junior college prior to entering into such contracts. Issuance of such a cancelable purchase order shall not constitute an indebtedness within the meaning of K.S.A. 79-2935.

History: L. 1933, ch. 319, § 13; L. 1969, ch. 67, § 1; L. 1970, ch. 66, § 1; L. 1972, ch. 40, § 2; July 1.



10-1114 Clerks not to issue or sign orders.

10-1114. Clerks not to issue or sign orders. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for the clerk or secretary of any governing body of any municipality to knowingly issue, attest, sign or countersign any order, warrant, check or other evidence of indebtedness, on the treasury of the municipality, in payment of any indebtedness of such municipality created by the governing body of such municipality in excess of the amount of funds actually on hand in the treasury of such municipality at the time for such purpose.

History: L. 1933, ch. 319, § 14; March 31.



10-1115 Treasurers not to pay orders.

10-1115. Treasurers not to pay orders. Unless otherwise provided in this act, it shall be unlawful after May 1, 1933, for the treasurer of any municipality to knowingly pay any order, warrant, check or other evidence of indebtedness out of the treasury of such municipality in excess of the amount of funds actually on hand in the treasury at the time for such purpose.

History: L. 1933, ch. 319, § 15; March 31.



10-1116 Limits of indebtedness may be exceeded, when; creating indebtedness in violation of act unlawful.

10-1116. Limits of indebtedness may be exceeded, when; creating indebtedness in violation of act unlawful. (a) The limits of indebtedness prescribed under the provisions of article 11 of chapter 10 of the Kansas Statutes Annotated may be exceeded when: (1) Payment has been authorized by a vote of the electors of the municipality; (2) provision has been made for payment by the issuance of bonds or temporary notes as provided by law; (3) provision has been made for payment by the issuance of no-fund warrants authorized by law and in the manner, and limited in amount as prescribed by law; (4) provision has been made for a revolving fund for the operation of any municipal airport financed and sustained partially or wholly by fees, rentals, proceeds from the sale of merchandise or charges for rendering services, received from the users of such airport; (5) provision has been made for payment pursuant to a service agreement entered into pursuant to K.S.A. 12-5503, and amendments thereto; or (6) the indebtedness is created by a municipality in establishing a post-employment benefits trust fund in accordance with K.S.A. 12-16,102, and amendments thereto.

(b) Notwithstanding any other limits of indebtedness prescribed under the provisions of article 11 of chapter 10 of the Kansas Statutes Annotated, the following funds shall have as a limit of indebtedness an amount equal to 100% of the accrued revenue of the current fiscal year plus any balances carried forward, cash reserves, intergovernmental grants, and sums advanced to qualify for intergovernmental grants: (1) Special recreation facilities reserve funds set up by any board of park commissioners or any municipality for a revolving fund for the repair, replacement or addition to recreational facilities; (2) enterprise funds set up in any municipality to account for the financing of self-supporting activities of governmental units which render services on a user charge basis to the general public, such as municipal utilities engaged in the provision of water, electricity and natural gas and sanitary sewer systems which are financed by user charges; or (3) intragovernmental service funds or working capital funds established in any municipality to finance and account for services and commodities furnished by a designated agency of a governmental unit to other departments of the same governmental unit such as funds established for central garages and motor pools, central printing and duplicating services and central purchasing and stores departments.

The board of education of any school district, the board of regents of any municipal university or the board of trustees of any community college may enter into contracts for teachers and other necessary employees and for continuing operating expenses in excess of the amount of funds actually on hand for that purpose. The limit of indebtedness provided by this section shall never exceed 100% of the amount actually expended for school purposes for the last preceding fiscal year during which school was conducted.

(c) It shall be unlawful for any member of the governing body of any municipality, as defined in K.S.A. 10-1101, and amendments thereto, to knowingly vote for or in any manner aid or promote the entering into of any contract or the creation of any other indebtedness in violation of the provisions of this section.

History: L. 1933, ch. 319, § 16; L. 1941, ch. 98, § 1; L. 1945, ch. 92, § 1; L. 1959, ch. 62, § 2; L. 1963, ch. 68, § 1; L. 1974, ch. 47, § 1; L. 1975, ch. 49, § 1; L. 1990, ch. 64, § 12; L. 2007, ch. 82, § 2; Apr. 12.



10-1116a Cash-basis law; exemptions.

10-1116a. Cash-basis law; exemptions. The limitations on expenditures imposed under the cash-basis law shall not apply to:

(a) Expenditures in excess of current revenues made for municipally owned and operated utilities out of the fund of such utilities caused by, or resulting from the meeting of, extraordinary emergencies including drought emergencies. In such cases expenditures in excess of current revenues may be made by declaring an extraordinary emergency by resolution adopted by the governing body and such resolution shall be published at least once in a newspaper of general circulation in such city. Thereupon, such governing body may issue interest bearing no-fund warrants on such utility fund in an amount, including outstanding previously issued no-fund warrants, not to exceed 25% of the revenues from sales of service of such utility for the preceding year. Such warrants shall be redeemed within three years from date of issuance and shall bear interest at a rate of not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Upon the declaration of a drought emergency, the governing body may issue such warrants for water system improvement purposes in an amount not to exceed 50% of the revenue received from the sale of water for the preceding year. Such warrants shall be redeemed within five years from the date of issuance and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

(b) Expenditures in any month by school districts which are in excess of current revenues if the deficit or shortage in revenues is caused by, or a result of, the payment of state aid after the date prescribed for the payment of state aid during such month under K.S.A. 2016 Supp. 72-6466, and amendments thereto.

History: L. 1941, ch. 98, § 2; L. 1970, ch. 64, § 7; L. 1989, ch. 54, § 1; L. 2003, ch. 25, § 2; L. 2003, ch. 139, § 1; L. 2009, ch. 139, § 1; L. 2015, ch. 4, § 23; July 1.



10-1116b Lease, lease-purchase or installment-purchase agreements; agreements for electric interconnection or transmission facilities; when allowed under cash-basis law.

10-1116b. Lease, lease-purchase or installment-purchase agreements; agreements for electric interconnection or transmission facilities; when allowed under cash-basis law. Nothing in the provisions of K.S.A. 10-1101 et seq., and amendments thereto, shall prohibit a municipality from entering into (1) an agreement to pay for electric interconnection or transmission facilities or services, (2) a lease agreement, without an option to buy, or (3) a lease-purchase agreement, if any of such agreements specifically state that the municipality is obligated only to pay periodic payments or monthly installments under the agreement as may lawfully be made from (a) funds budgeted and appropriated for that purpose during such municipality's current budget year or (b) funds made available from any lawfully operated revenue producing source. For the purpose of this act, a lease-purchase agreement shall include a lease with an option to buy or an installment-purchase agreement.

History: L. 1980, ch. 51, § 1; L. 1990, ch. 74, § 2; May 24.



10-1116c Lease-purchase agreements; conditions; protest petition and election, when.

10-1116c. Lease-purchase agreements; conditions; protest petition and election, when. Any lease-purchase agreement entered into pursuant to this act shall be subject to the following conditions:

(a) If the proposed agreement is for a term exceeding the current fiscal year of the municipality, it shall be approved by a majority vote of all members of the governing body.

(b) If the proposed agreement involves the acquisition of land or buildings by a municipality other than a county, school district or community college, is for a term of three or more years, and provides for payments in any year in excess of 3% of the total amount budgeted by the municipality for expenditure during the current year, excluding debt service, a notice thereof specifying the purpose and the total of all payments shall be published once each week for two consecutive weeks in a newspaper of general circulation within such municipality. If, within 30 days following the last publication of such notice, a petition in opposition to the agreement signed by not less than 5% of the qualified voters of such municipality is filed with the appropriate county election officer, no such agreement shall take effect unless and until the same is approved by a majority of the qualified voters of such municipality voting at an election thereon. Any such election shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

(c) If the municipality is a county, school district or community college and the proposed agreement involves the acquisition of land or buildings, is for a term exceeding the current fiscal year of the municipality, and provides for annual payments which in the aggregate exceed $100,000, the governing body of such municipality first shall adopt a resolution stating its intent to enter into such lease-purchase agreement. The resolution shall specify the total of all payments to be made pursuant to the agreement and the purpose for which such agreement is to be entered into. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the municipality. If a protest petition signed by not less than 5% of the qualified voters of the municipality, as determined by the vote for secretary of state at the last general election, is filed with the appropriate county election officer within 30 days following the last publication of the resolution, no such agreement shall take effect unless approved by a majority of the qualified voters of the municipality voting at an election thereon. Any such election shall be called and held in the manner provided by K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act. If no such protest petition is filed within the time limitation contained herein, the governing body of the municipality may enter into such agreement. If an election is held pursuant to a protest petition and a majority vote is cast in favor of the proposition, the governing body of the municipality shall have authority to enter into such agreement.

(d) If the proposed agreement is for a term exceeding the current fiscal year of the municipality, the agreement shall specify the following: (1) The amount or capital cost required to purchase the item if paid for by cash; (2) the annual average effective interest cost; and (3) the amount included in the payments for service, maintenance, insurance or other charges exclusive of the capital cost and interest cost.

History: L. 1990, ch. 74, § 3; L. 1996, ch. 269, § 2; July 1.



10-1117 Clerk or secretary; record of moneys; contracts and indebtedness of municipality; records of orders, warrant checks; exhibition of records upon request; notice.

10-1117. Clerk or secretary; record of moneys; contracts and indebtedness of municipality; records of orders, warrant checks; exhibition of records upon request; notice. The clerk or secretary of every municipality shall keep a record of the amount of money in the treasury and each particular fund and shall keep a record of all indebtedness and contracts creating a liability against the municipality. In such records there shall be shown the date of the making of the contract or the creation of the debt, the amount of the contract or debt, the time payable, and the particular fund from which payment is to be made. Such clerk or secretary shall also keep a record of each order, warrant check or check, drawn on the treasury and paid, giving the date of payment. Such clerk or secretary shall, upon the request of any person, exhibit such records to such person and any person contracting with the municipality shall be chargeable with knowledge of what such records contain.

History: L. 1933, ch. 319, § 17; L. 1973, ch. 54, § 1; L. 1974, ch. 48, § 1; July 1.



10-1118 Treasurer; record of moneys on hand and in each fund; exhibition of record or statement in writing.

10-1118. Treasurer; record of moneys on hand and in each fund; exhibition of record or statement in writing. The treasurer of every municipality shall keep a record of the amount of money on hand in the treasury, which record shall show at all times the amount of money in each particular fund. Such treasurer shall, upon the request of any person, exhibit such record to such person or give such person a statement in writing, showing the balances on hand in each of the funds of the municipality.

History: L. 1933, ch. 319, § 18; L. 1973, ch. 54, § 2; July 1.



10-1119 Void contracts and orders.

10-1119. Void contracts and orders. Any contract entered into between the governing body of any municipality and any person, which violates the provisions of this act, shall be void, and any order, warrant, check or other evidence of indebtedness drawn on the treasurer of any municipality in violation of the provisions of this act shall be void.

History: L. 1933, ch. 319, § 19; March 31.



10-1120 Excess tax levying not basis of protest.

10-1120. Excess tax levying not basis of protest. The levying of a tax by any municipality which raises more money than is used or needed for the tax year shall not be the basis of a protest by any taxpayer and all such protests shall be of no force or effect.

History: L. 1933, ch. 319, § 19a; March 31.



10-1121 Penalties for violations.

10-1121. Penalties for violations. Any member of any governing body of any municipality or any clerk or secretary or treasurer of any governing body of any such municipality who shall knowingly violate any of the provisions of this act shall be guilty of malfeasance in office and shall, by such violation, be subject to be removed from office and in addition any member of such governing body or clerk or secretary or treasurer of such municipality who shall violate any of the provisions of this act, or neglect or refuse to perform any duty herein imposed, shall be deemed guilty of a misdemeanor, and upon conviction thereof in a court of competent jurisdiction shall be subject to a fine of not less than $10 nor more than $1,000.

History: L. 1933, ch. 319, § 20; March 31.



10-1122 Invalidity of part.

10-1122. Invalidity of part. Should the courts declare any section, clause or provision of this act unconstitutional, the decision shall affect only the section, clause or provision so declared to be unconstitutional, and shall not affect any other section, clause or provision of this act.

History: L. 1933, ch. 319, § 21; March 31.






Article 12 REVENUE BONDS

10-1201 Definitions.

10-1201. Definitions. "Municipality" as used in this act means a municipality as defined in K.S.A. 10-101, and amendments thereto.

"Utility" as used in this act means any publicly owned utility, instrumentality or facility of a revenue producing character including but not limited to plants, facilities and instrumentalities for the purpose of supplying natural or manufactured gas, water or electric light and off-street parking facilities and sewage disposal plants, facilities and interceptor sewers.

"Revenue bonds" as used in this act means bonds issued by any municipality in this state to be paid exclusively from the revenue derived from the operation of a utility.

History: L. 1947, ch. 107, § 1; L. 1951, ch. 129, § 1; L. 1955, ch. 74, § 1; L. 1983, ch. 227, § 5; L. 1984, ch. 55, § 1; April 5.



10-1202 Issuance, when; revenues; additional bonds; revenue bonds to construct electric generation facilities in certain first-class cities joining with privately owned utility; contracts or agreements; source of bond payment.

10-1202. Issuance, when; revenues; additional bonds; revenue bonds to construct electric generation facilities in certain first-class cities joining with privately owned utility; contracts or agreements; source of bond payment. (a) Any municipality authorized by the laws of the state of Kansas to issue general obligation bonds for the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of any utility is hereby empowered to issue and sell revenue bonds in payment of the cost of such utility or improvements, to fix by ordinance or resolution such rates, fees and charges for the use thereof or services therefrom as may be reasonable and necessary and to provide for the manner of collecting and disbursing such revenues subject to the limitations hereinafter contained. If any city of the first class shall have issued temporary notes for waterworks improvements contemplating the issuance of general obligation bonds, said general obligation bonds having been authorized by the vote of a majority of the qualified electors of such city voting on the proposition at an election called and held for that purpose, such city may fund such temporary notes by the issuance of revenue bonds under the terms of this act without again submitting any proposition to the electors of such city. Any city which has issued revenue bonds under the terms of this act may thereafter issue additional revenue bonds for improvements, enlargements, extensions or additions to any utility system and provide that, on such conditions as may be specified by the governing body of the city, such later bonds shall be on a parity as to the revenues of such utility and in all other respects with revenue bonds previously issued against such utility under the terms of this act.

(b) Any city of the first class owning and operating a municipal electric utility, which is located in a county having a population of more than twenty thousand (20,000) and not more than thirty thousand (30,000) and an assessed tangible valuation of more than one hundred thirty-five million dollars ($135,000,000), is hereby authorized to join with any privately owned electric utility in the construction of an additional electric generating facility and to issue revenue bonds under the authority of this section and the act of which this section is amendatory to pay the city's share of the cost thereof. Such city is hereby authorized to enter into any contracts or agreements with such private electric utility which are necessary for the construction of such generating facility and for the purchase by the city of electric energy produced by such facility. The principal of, and the interest upon, all revenue bonds issued under the authority of this subsection shall be paid from available revenues derived from the operation of the city's municipal electric utility and available revenues derived from the operation of such additional electric generating facility.

History: L. 1947, ch. 107, § 2; L. 1949, ch. 117, § 1; L. 1955, ch. 75, § 1; L. 1957, ch. 82, § 1; L. 1965, ch. 87, § 1; L. 1978, ch. 53, § 5; April 28.



10-1203 Duplication of existing utility services; approval and finding by corporation commission.

10-1203. Duplication of existing utility services; approval and finding by corporation commission. No municipality, as herein defined, shall issue revenue bonds to acquire, construct, reconstruct, alter, repair, improve, extend or enlarge any plant or facilities for the furnishing of any utility service where same is being furnished by a private utility, except upon approval by the corporation commission of the state of Kansas, after a finding based on substantial evidence that the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such plant or facilities is necessary or appropriate for the municipality and its consumers, and for the protection of investors and will not result in the duplication of existing utility services in the area served or to be served by the municipality.

History: L. 1947, ch. 107, § 3; April 16.



10-1204 Revenue fund; use; application of 12-825d, 13-1269 to 13-1274.

10-1204. Revenue fund; use; application of 12-825d, 13-1269 to 13-1274. Revenue derived from the operation of any utility financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the municipality or into the treasury of its board of public utilities and kept in a separate fund, and shall be used only for the purpose of paying the cost of operation, maintenance, alteration, reconstruction, repair, improvement, extension and enlargement of such utility, providing either a depreciation fund or a renewal and replacement fund, providing a reserve fund and paying the principal of, and the interest upon, the revenue bonds and paying the principal of, and the interest upon, any and all prior existing and subsequently issued revenue and general obligation bonds or other liens or indebtedness against any such utility or facility except that (1) all the provisions of K.S.A. 12-825d shall remain in force when sufficient revenues have been set aside for the current year's principal and interest upon the revenue bonds and (2) all the provisions of K.S.A. 13-1269 to 13-1274, inclusive, and amendments thereto, shall remain in force when the provisions of K.S.A. 13-1270, and amendments thereto, are complied with.

History: L. 1947, ch. 107, § 4; L. 1949, ch. 117, § 2; L. 1969, ch. 68, § 1; L. 1979, ch. 47, § 1; L. 1980, ch. 72, § 1; April 14.



10-1205 Liens on revenues of utilities; recitals; negotiability.

10-1205. Liens on revenues of utilities; recitals; negotiability. Such revenue bonds are hereby made a lien on the revenues produced from such utility, which revenues may be pledged for the benefit of bondholders to a trustee under a trust agreement, but such bonds shall not be a general obligation of the issuing municipality and shall not contain the recital set forth in K.S.A. 10-112, or any amendments thereto, but shall contain recitals stating the authority under which such bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of that authority, that such bonds and the interest thereon are to be paid by the issuing municipality from the revenues derived from the rates, fees or charges herein mentioned and not from any other fund or source, that the same have been registered in the office of the clerk of the issuing municipality and the state treasurer of the state of Kansas, respectively, and that said bonds are negotiable. All such bonds, when registered and issued, as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof and such bonds shall be negotiable and may be issued in addition to the statutory limit of bonded indebtedness of the issuing municipality.

History: L. 1947, ch. 107, § 5; L. 1974, ch. 45, § 9; L. 1979, ch. 47, § 2; July 1.



10-1207 Revenue bonds; terms; disposition of excess funds.

10-1207. Revenue bonds; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act may have serial or term maturities, but the date of maturity on the bonds shall not be fixed for a longer period of time than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The bonds may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the municipality provides by ordinance, resolution or trust agreement.

In no case where revenue bonds are issued under and by virtue of this act shall the total amount received therefrom be in excess of the actual cost of the project plus capitalized interest for up to six months after completion of the plant or facility and reasonable reserves and issuance expenses. No municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing municipality on account thereof. The provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1947, ch. 107, § 7; L. 1949, ch. 117, § 3; L. 1968, ch. 135, § 2; L. 1970, ch. 64, § 8; L. 1978, ch. 99, § 8; L. 1979, ch. 47, § 3; L. 1983, ch. 49, § 40; May 12.



10-1208 Rates, fees and charges; depreciation or renewal and replacement fund; reserve fund; annual audit, filing; billing and collection of sewer service charges; discontinuance of water service.

10-1208. Rates, fees and charges; depreciation or renewal and replacement fund; reserve fund; annual audit, filing; billing and collection of sewer service charges; discontinuance of water service. (a) The governing body or other proper officers having the control and management of the utilities of such municipality shall provide for the payment of such bonds by fixing rates, fees or charges for the use of or services rendered by such utility, which rates, fees or charges shall be sufficient to pay the cost of operation, improvement and maintenance of the utility, and provide either a depreciation fund or a renewal and replacement fund, provide a reserve fund and pay the principal of and the interest upon such bonds when due. Rates, fees and charges for the use of or services rendered by any interceptor sewer utility, including the cost of construction, alteration, repair or reconstruction of any such interceptor sewer utility, shall not be based on strength or volume of sewage to be carried in any interceptor sewer of such utility. The rates, fees and charges for the use of or services rendered by any sewage disposal plant utility may be based in part upon the strength or volume of sewage contributed.

(b) The municipality shall cause an audit to be made annually by a licensed municipal public accountant or certified public accountant of the operation of any utility for which revenue bonds have been issued by the municipality. If the audit discloses that proper provision has not been made for all of the requirements of this section, then the governing body or other officers having the control and management of the utilities of such municipality shall promptly proceed to cause to be charged for the utility service rendered rates which will adequately provide for the requirements of this section. Within one year after the audit period of the audit, a copy of the audit report shall be filed with the clerk of the municipality and shall be open to public inspection.

(c) If the municipality does not own the waterworks system serving it and has instituted sewer service charges and rates for the use of its sanitary sewage system utility under this section, it may contract with any corporation owning the waterworks system serving such municipality for the billing and collection of sewer service charges in conjunction with the billing and collection of water charges, and such corporation shall have the power to contract for such billing and collection of sewer service charges. The terms of such contract shall be such as may be reasonable under the circumstances including the payment of reasonable compensation for the services rendered in billing and collecting such sewer service charges and may include a provision that water service to any customer using or required by law to use the sewage facilities of the municipality, except the juvenile correctional facility at Atchison, shall be discontinued, at the direction of the municipality, in the event of such customer's failure to pay sewer service charges, and such water company shall have the power to discontinue such water service under such circumstances.

(d) If the municipality owns and operates both the waterworks system and sanitary sewer system serving such municipality and it has instituted sewer rates, fees, and charges under this section, it may combine the billing and collection of the charges for both such utility services and may discontinue the water service to any sewer user who may be delinquent in the payment of sewer service charges.

History: L. 1947, ch. 107, § 8; L. 1949, ch. 117, § 4; L. 1955, ch. 74, § 2; L. 1959, ch. 63, § 1; L. 1979, ch. 47, § 4; L. 1980, ch. 64, § 1; L. 1996, ch. 229, § 20; July 1, 1997.



10-1210 Publication of intended improvements; protest; election.

10-1210. Publication of intended improvements; protest; election. The governing body, by a two-thirds vote of the members thereof, or where the utilities are under the control and management of a board of public utilities, said board by a three-fifths vote thereof, may contract for or make repairs, alterations, extensions, reconstructions, enlargements or improvements of any of its municipally owned utilities and issue or cause to be issued revenue bonds in payment of the cost thereof without submitting to a vote of the electors of such municipality the proposal to contract for or to make such repairs, alterations, extensions, reconstructions, enlargements or improvements and to issue such bonds in payment of the cost thereof: Provided, That such repairs, alterations, extensions or improvements will not cause duplication of existing utility service furnished by a private utility: Provided, however, That the governing body or other proper officers of any such municipality shall, before contracting for or making any such repairs, extensions, reconstructions, enlargements or improvements, cause to be published in the official paper of said municipality or, if said municipality has no official paper, then some paper of general circulation in such municipality, a notice of its intention so to do which notice shall describe the nature of the proposed repair, alteration, reconstruction, enlargement or improvement, state the total amount of the cost thereof and the amount of the bonds to be issued for the payment thereof: Provided, however, If, within fifteen days after the publication as aforesaid of such notice, there shall be filed with the clerk of such municipality a written protest against such proposed repairs, alterations, extensions, reconstructions, enlargements or improvements and such bond issue, signed by not less than twenty percent of the qualified electors of such municipality, the governing body of such municipality shall thereupon submit such proposed project and the proposed bond issue to the electors of such municipality at a special election to be called for that purpose upon at least ten days' notice, to be held not later than sixty days after the filing of such protest or at a regular city election or general election which will occur not sooner than thirty days nor not later than sixty days after the filing of such protest. In the event that a majority of such voters voting on such proposition at such election shall vote in favor thereof, such repairs, alterations, extensions, reconstructions, enlargements or improvements shall be made and such bonds may be issued in payment of the cost thereof.

History: L. 1947, ch. 107, § 10; L. 1949, ch. 117, § 5; June 30.



10-1211 Refunding of bonds.

10-1211. Refunding of bonds. Any municipality governed by the provisions of this act having issued revenue bonds under this act or any previous authority may, from time to time, issue revenue bonds pursuant to the provisions of this act to refund any previous issue or part thereof of its outstanding revenue bonds. Such refunding revenue bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a. In addition, any such municipality may, from time to time, issue general obligation bonds, under the provisions of the general bond law, to refund any previous issue or part thereof of its outstanding revenue bonds, including the principal amount thereof and all accrued outstanding interest thereon, if such revenue bonds are callable in accordance with their terms or the holders thereof are willing to surrender them to the municipality. Such general obligation bonds shall not be issued until a resolution adopted by the governing body of the municipality stating the purpose for which such bonds are to be issued, the total amount of the bonds proposed to be issued, and the total cost to the city of the refunding project, shall be published once each week for two consecutive weeks in the official newspaper of such municipality. After publication, such bonds may be issued unless a petition requesting an election on the proposition, signed by electors equal in number to not less than 5% of the electors of the municipality who voted for the office of secretary of state at the last preceding general election of such office, is filed with the clerk of such municipality within 20 days following the last publication of such resolution. If such a petition is filed, the governing body of the municipality shall submit the proposition to the voters at an election called for such purpose and held within 90 days after the last publication of the resolution, and no bonds shall be issued unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided by the general bond law. No such general obligation bonds shall be issued unless: (a) The total cost to the municipality on the general obligation bonds shall amount to less than the remaining interest cost to the municipality on the outstanding revenue bonds being refunded; (b) the anticipated revenues from the utility system involved are expected to be sufficient to retire such general obligation bonds; and (c) the refunding is necessary to accomplish a comprehensive and orderly financing plan for the utility system.

History: L. 1947, ch. 107, § 11; L. 1968, ch. 140, § 1; L. 1977, ch. 58, § 3; L. 1981, ch. 173, § 6; July 1.



10-1212 Act supplemental; election.

10-1212. Act supplemental; election. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of K.S.A. 10-102 and shall be in addition to and independent of the authority granted to certain municipalities by K.S.A. 13-1238 to 13-1245, inclusive, and by K.S.A. 13-1252 to 13-1264, inclusive, or any acts amendatory thereof and supplemental thereto: Provided, That, except as provided by K.S.A. 10-1210, no bonds shall be issued by any city under the provisions of this act unless and until the question of the issuance of said bonds shall have been submitted to a vote of the electors of such city at a regular or special election called for such purpose and a majority of those voting on the question shall have voted in favor of the issuance of such bonds; and such election shall have been called, noticed, held and canvassed in the manner provided by the general bond law: And provided further, That any bond election heretofore held pursuant to K.S.A. 10-1212 in which the majority of the voters voted in favor of the issuance of said bonds pursuant to said section and K.S.A. 10-1202 is, and said bonds issued or to be issued are hereby ratified and validated, provided the election statutes of the state of Kansas in such cases made and provided were complied with.

History: L. 1947, ch. 107, § 12; L. 1955, ch. 75, § 2; L. 1957, ch. 82, § 2; March 27.



10-1213 Duties of governing bodies of municipalities having board of public utilities; elections; costs.

10-1213. Duties of governing bodies of municipalities having board of public utilities; elections; costs. In municipalities as defined herein, if the utilities plants thereof are under the control and management of a board of public utilities as provided by law, when three-fifths of said board of public utilities shall deem it necessary and expedient that revenue bonds be issued for any of the purposes provided for herein, it shall be the duty of the governing body of such city within ten days after receiving written request from said board of public utilities to take the necessary steps for the issuance of such revenue bonds and the governing bodies of such city shall issue and sell such bonds as requested by the board of public utilities, the proceeds thereof to be delivered to the treasurer of the board of public utilities. That where it is necessary, as provided herein, to hold an election to submit the question of the issuing of such revenue bonds to the qualified electors of the municipality, such elections shall be held in accordance with the provisions herein and the general bond election laws of the state of Kansas and the cost thereof, if held on dates other than the dates of the regular city election, or general election shall be paid by the board of public utilities of such city.

History: L. 1949, ch. 117, § 6; June 30.









Chapter 11 CENSUS

Article 2 POPULATION OR CENSUS STATISTICS; APPLICATION

11-201 Census or population figures; use in application of statutes; additional uses; distribution of figures; use of population figures established pursuant to 11-204 to 11-208.

11-201. Census or population figures; use in application of statutes; additional uses; distribution of figures; use of population figures established pursuant to 11-204 to 11-208. (a) Except as otherwise provided in subsections (b) and (c), the most recent population figures available from the United States bureau of the census as certified to the secretary of state by the division of the budget on July 1 of each year shall be used for all purposes in the application of the statutes of this state. Whenever the use of the population figures or the census of the Kansas department of agriculture is referred to or designated by a statute, such reference or designation shall be deemed to mean the population figures certified to the secretary of state pursuant to this section. The city and county population figures certified to the secretary of state pursuant to this section shall be distributed by the division of the budget to the cities and counties of the state and to such other governmental entities as the division deems appropriate and shall be made available by the division upon request of any other person.

The population figures certified to the secretary of state pursuant to this section shall be disposed of in accordance with K.S.A. 75-3501 et seq., and amendments thereto.

(b) On July 1 of each year, the division of the budget shall distribute to the treasurer of each county and to the secretary of revenue a table showing the total population of the county, the total population of the county residing outside the boundaries of any incorporated city and the population of each incorporated city within the county, using the most recent information which is available from the United States bureau of the census and which provides actual or estimated population figures for both cities and counties as of the same date. Such table shall be used as the basis for apportioning revenue from any countywide retailers' sales tax pursuant to K.S.A. 12-192, and amendments thereto.

(c) Population figures established by the enumeration authorized under K.S.A. 11-204 to 11-208, and amendments thereto, shall be used only as a basis for the reapportionment of any state legislative districts, reapportionment of which is authorized pursuant to section 1 of article 10 of the constitution of the state of Kansas, in the year 1989, and for such other purposes as shall be specifically authorized by K.S.A. 11-204, and amendments thereto.

History: L. 1978, ch. 55, § 2; L. 1980, ch. 56, § 1; L. 1980, ch. 284, § 15; L. 1981, ch. 59, § 1; L. 1983, ch. 54, § 1; L. 1987, ch. 61, § 6; L. 1988, ch. 72, § 1; L. 1988, ch. 67, § 1; L. 1988, ch. 68, § 1; L. 2004, ch. 101, § 60; July 1.



11-202 Counties, cities, townships; census authorization.

11-202. Counties, cities, townships; census authorization. Any county, city or township may conduct, or contract with the United States bureau of the census to conduct, for local purposes, a census of its inhabitants.

History: L. 1978, ch. 55, § 3; July 1, 1979.



11-204 Enumeration of residents of state as of January 1, 1988; conduct; certification; use of census information.

11-204. Enumeration of residents of state as of January 1, 1988; conduct; certification; use of census information. (a) An enumeration of the residents of the state of Kansas shall be taken as of January 1, 1988. Such enumeration shall be conducted by the secretary of state in accordance with the provisions of this act and rules and regulations adopted by the secretary for such purposes. Such enumeration shall be made upon forms prescribed by the secretary but shall include only such information as may be required to enumerate the residents of this state for the purposes of reapportioning state senatorial and representative districts.

(b) On and after the effective date of this act and prior to April 1, 1991, population figures established by such enumeration may be used for the purpose of reapportioning county commissioner districts, and for the purpose of apportioning or reapportioning districts from which members of a city governing body are to be elected. In addition the secretary of state may provide statistical information derived from enumeration or census data to political and taxing subdivisions of the state upon request. Such information only shall include the age and sex of inhabitants of each city, ward and precinct located in the political or taxing subdivisions and shall be designed to prevent identification of specific individuals. Such information shall be used by the political or taxing subdivision only for projecting changes in population for planning purposes. The secretary of state shall establish a schedule of reasonable fees to be charged to political and taxing subdivisions requesting such information which will reimburse the office of the secretary for costs incurred in providing the same.

(c) The secretary of state may permit the director of the bureau of the census of the United States, or the proper official or authorized representatives of the director, to inspect the enumeration or census records and the secretary of state may make available or furnish to the director of the bureau of the census of the United States, or the proper official or authorized representatives of the director, information contained in any enumeration or census records, as the secretary may consider proper, but such information shall not be used for any other purpose than the administration of the census laws of the United States as set forth in Title 13 of the United States Code and all such information made available or furnished to the director of the bureau of the census of the United States, or the proper official or authorized representatives of the director, shall be subject to the confidentiality provisions of Title 13 of the United States Code.

(d) The secretary of state shall certify the census to the legislature by county, ward and precinct not later than November 1, 1988.

History: L. 1987, ch. 61, § 1; L. 1988, ch. 67, § 2; July 1.



11-205 Same; persons to be included; determination of residence.

11-205. Same; persons to be included; determination of residence. Such enumeration shall include all persons who have established a permanent residence in the state on the date of the enumeration. Such enumeration may include the name, address and age of each such individual but shall enumerate residents by the county, township, city, ward and precinct in which they reside. For the purpose of determining residence:

(a) The residence of persons under 18 years of age shall be that of the parent or parents, guardian or conservator having legal custody of such person;

(b) the residence of persons 18 years of age and older who are students attending any school, college, university or other educational institution shall for the period of such attendance be presumed to be their place of residence prior to attendance at such school or educational institution, unless such residence has been abandoned and a new legal residence established at the place such person is living at the time of such enumeration;

(c) the residence of persons not citizens of the United States shall, for the purposes of this act, be in the country in which such persons hold citizenship;

(d) the residence of persons serving in the military forces of the United States and their dependents shall be presumed to be their place of residence at the time of induction into military service unless such residence has been abandoned and a new legal residence established at the place such person is living within the state at the time of such enumeration;

(e) the residence of persons living in areas over which the state of Kansas has ceded jurisdiction to the United States shall be presumed to be their place of residence at the time of moving to the area ceded to the United States, unless such residence has been abandoned and a new legal residence established at the place such person is living within the state at the time of such enumeration;

(f) the residence of persons living in state hospitals and state benevolent and correctional institutions shall be the place such persons resided before entering the hospital or institution unless such residence has been abandoned and new legal residence established at the time of such enumeration; and

(g) the residence of persons living in rest or nursing care homes shall be at the residence of their spouse, if married, or at their place of residence at the time of entering the home unless such residence has been abandoned and legal residence established at the home at the time of enumeration.

History: L. 1987, ch. 61, § 2; April 23.



11-206 Same; contracts with boards of county commissioners; employment of personnel.

11-206. Same; contracts with boards of county commissioners; employment of personnel. In the conduct of such enumeration the secretary may contract with the board of county commissioners of the several counties of the state for the services of county personnel, equipment and facilities, may employ officers and employees of political and taxing subdivisions of the state during hours for which such officers and employees are not employed and compensated by such political or taxing subdivision and may employ such additional personnel as may be necessary for such purposes.

History: L. 1987, ch. 61, § 3; April 23.



11-207 Same; duties of persons conducting enumeration; forms and instructions.

11-207. Same; duties of persons conducting enumeration; forms and instructions. The secretary shall provide each person employed in the conduct of such enumeration copies of the forms designed for such purpose together with detailed instructions concerning procedures for conducting the enumeration and the duties to be performed by such person.

History: L. 1987, ch. 61, § 4; April 23.



11-208 Same; unlawful acts; penalties.

11-208. Same; unlawful acts; penalties. (a) Any person employed in the enumeration of residents of the state pursuant to this act who shall knowingly fail to perform the duties of enumerating such residents in accordance with the provisions of the act or rules and regulations of the secretary adopted pursuant thereto or who shall knowingly submit any false report or enumeration of residents shall be guilty of a class A misdemeanor. In addition to the criminal penalties prescribed therefor, upon conviction of violating the provisions of this act or rules and regulations of the secretary pursuant thereto a public officer or employee shall forfeit such office or employment.

(b) Any person failing or refusing to provide information necessary for enumeration pursuant to this act to any person employed in the conduct of such enumeration or failing or refusing to return or file any questionnaire or form utilized in the conduct of any such enumeration or willfully gives any answer or information which is false on any questionnaire or form utilized in the conduct of any such enumeration shall upon conviction thereof be fined not more than $100.

(c) When any request for information or answers necessary for enumeration pursuant to this act, made by the secretary or other authorized officer or employee conducting the enumeration, is made by registered or certified mail or telegram, the return receipt therefor or other written receipt thereof shall be prima facie evidence of an official request in any prosecution under this section.

History: L. 1987, ch. 61, § 5; April 23.



11-209 Secretary of state liaison with federal bureau of census.

11-209. Secretary of state liaison with federal bureau of census. The secretary of state shall serve as the state liaison with the federal bureau of the census on matters relating to the tabulation of the population.

History: L. 1987, ch. 123, § 6; July 1.



11-210 Data used for grant applications.

11-210. Data used for grant applications. Notwithstanding the provisions of K.S.A. 11-304 and 11-321, and amendments thereto, for the purpose of making applications for grants, the secretary of state and any political subdivision of the state may use any census data available.

History: L. 1999, ch. 148, § 3; July 1.






Article 3 CENSUS DATA FOR LEGISLATIVE AND CONGRESSIONAL REDISTRICTING

11-301 Census data for reapportionment of senatorial and representative districts; adjustment of federal census.

11-301. Census data for reapportionment of senatorial and representative districts; adjustment of federal census. In accordance with this act, the secretary of state shall obtain data to make adjustments to each federal decennial census such that there is compliance with subsection (a) of section 1 of article 10 of the constitution of Kansas. The secretary shall make or cause to be made all such adjustments.

History: L. 1989, ch. 257, § 1; May 18.



11-302 Same; definitions.

11-302. Same; definitions. For the purpose of determining the residence or nonresidence of military personnel stationed within the state and students attending colleges and universities within the state:

(a) "Nonresident" means a person who has a domicile or permanent residence outside of the state of Kansas.

(b) "Resident" means a person who declares that he or she is a resident of the state of Kansas and has a present intent to remain in the state.

(c) "Permanent residence" means a fixed place of abode or fixed domicile which a person intends to be such person's residence and to which such person presently intends to return.

(d) "Student" means a person enrolled in classes of a university or college for a minimum of nine credit hours, or a person seeking an academic degree.

(e) "Military personnel" means members of the armed forces of the United States stationed and located in Kansas.

(f) "College" means a public or private postsecondary educational institution, including community colleges, which offers two year or four year educational programs.

(g) "University" means a public or private institution offering at least a baccalaureate degree.

History: L. 1989, ch. 257, § 2; May 18.



11-303 Same; information to be obtained by colleges and universities and certain military officers; reporting to secretary.

11-303. Same; information to be obtained by colleges and universities and certain military officers; reporting to secretary. (a) Every public or private university and college shall obtain from all enrolled students census information upon forms provided by the secretary of state. Such information shall be obtained as of the federal census date as specified by the secretary and shall be used to carry out K.S.A. 11-301, and shall be supplied to the secretary at a time specified by the secretary.

(b) Every military officer in charge of more than 50 persons in the military service shall obtain from all persons in the military service and under the command of such officer census information upon forms provided by the secretary of state. Such information shall be obtained as of the federal census date as specified by the secretary and shall be used to carry out K.S.A. 11-301. Such information shall be supplied to the secretary at a time specified by the secretary.

History: L. 1989, ch. 257, § 3; May 18.



11-304 Data used for legislative redistricting; adjustment.

11-304. Data used for legislative redistricting; adjustment. (a) The secretary of state shall obtain decennial census information obtained by the United States bureau of the census for each county, city, precinct and part of a precinct that is given an identifying code. The secretary of state shall adjust each piece of such information, and adjust each and all of the same in an organized manner to carry out the provisions of K.S.A. 11-301, and amendments thereto. When such information is so organized, the secretary of state shall present the adjusted federal census information to the legislature, but not later than July 31 in the year following each federal decennial census.

(b) The census information obtained by the secretary of state for the purposes of subsection (a) shall be identical to the data from the actual enumeration conducted by the United States bureau of the census and used for the apportionment of representatives of the United States house of representatives. The secretary of state shall not use bureau of the census counts derived by any other means, including the use of statistical sampling, to add or subtract population by inference.

History: L. 1989, ch. 257, § 4; L. 1999, ch. 148, § 1; July 1.



11-305 Same; rules and regulations.

11-305. Same; rules and regulations. The secretary of state shall adopt rules and regulations necessary for the determination of the residence or nonresidence of military personnel stationed within the state and students attending colleges and universities within the state of Kansas and determining the permanent residence of students and military personnel who are residents of the state of Kansas together with such other information required to carry out the provisions of this act. Such rules and regulations shall be adopted in accordance with the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1989, ch. 257, § 5; May 18.



11-306 Same; personal data and information, use; confidential and not subject to open records act.

11-306. Same; personal data and information, use; confidential and not subject to open records act. All forms and other personally identifiable data and information obtained by the secretary of state, or by officials of a university or college or a military officer to carry out this act or any part thereof shall be confidential and shall not be subject to the open records act, and shall be used solely and exclusively to make the adjustments required under K.S.A. 11-301 and 11-304 as contemplated by the constitution of Kansas.

History: L. 1989, ch. 257, § 6; May 18.



11-307 Same; unlawful acts; informing public.

11-307. Same; unlawful acts; informing public. Any person or public or private entity who shall impair, impede, obstruct or otherwise interfere with the secretary of state or any student, college, university, or with any member of the military services or any military installation in carrying out the provisions of this act shall be guilty of a class A misdemeanor. Nothing in this section shall be construed to limit or prohibit any person or any public or private entity from engaging in any activity intended to inform the public or any portion of the public of means whereby persons may assure or attempt to assure their qualification to be determined a resident or to have a permanent residence at any particular place.

History: L. 1989, ch. 257, § 7; May 18.



11-321 Data used for congressional redistricting.

11-321. Data used for congressional redistricting. Population data used in adopting congressional district boundaries shall be identical to the decennial census data from the actual enumeration conducted by the United States bureau of the census and used for the apportionment of the United States house of representatives. Bureau of the census counts derived by any other means, including the use of statistical sampling, to add or subtract population by inference shall not be used.

History: L. 1999, ch. 148, § 2; July 1.









Chapter 12 CITIES AND MUNICIPALITIES

Article 1 GENERAL PROVISIONS

12-101 Corporate powers; home rule of local affairs and government.

12-101. Corporate powers; home rule of local affairs and government. Article 12, section 5 of the constitution of Kansas empowers cities to determine their local affairs and government by ordinance and enables the legislature to enact laws governing cities. Each city being a body corporate and politic, may among other powers —

First. Sue and be sued.

Second. Purchase or receive, by bequest or gift, and hold, real and personal property for the use of the city.

Third. Sell and convey any real or personal estate owned by the city, and make such order respecting the same as may be deemed conducive to the interests of the city, and to provide for the improvement, regulation and government of the same.

Fourth. Make all contracts and do all other acts in relation to the property and concerns of the city necessary to the exercise of its corporate or administrative powers.

Fifth. Have and use a corporate seal, and alter the same at pleasure.

Sixth. Exercise such other and further powers as may be conferred by the constitution or statutes of this state.

History: R.S. 1923, § 12-101; L. 1967, ch. 79, § 1; July 1.



12-101a Authority to levy tax for general fund.

12-101a. Authority to levy tax for general fund. The governing body of any city is hereby authorized and empowered to levy taxes in each year for the general fund and other city purposes.

History: L. 1999, ch. 154, § 22; May 27.



12-102 Name.

12-102. Name. The corporate name of each city shall be "The city of _____."

History: R.S. 1923, § 12-102; Dec. 27.



12-103 How powers exercised.

12-103. How powers exercised. The powers hereby granted shall be exercised by the governing body of such city.

History: R.S. 1923, § 12-103; Dec. 27.



12-104 "Governing body" defined.

12-104. "Governing body" defined. In acts granting or limiting executive or administrative powers to city governments, or prescribing procedure, the designation of "the governing body" shall be held to include mayor and council, mayor and commissioners and board of commissioners, as the status of cities affected may require; and the commission to revise the statutes is authorized to substitute the words, "the governing body" for the terms mayor and council, mayor and commissioners or board of commissioners in all acts.

History: L. 1923, ch. 145, § 1; June 9; R.S. 1923, § 12-104.



12-104a Cities, consolidated cities and counties; procedure for filling prolonged vacancies.

12-104a. Cities, consolidated cities and counties; procedure for filling prolonged vacancies. (a) The purpose of this section is to provide an orderly and prompt means of filling vacancies in the governing body of a municipality. Prolonged vacancies in the governing body of a municipality deprive citizens of their right to representation and act as impediments to the orderly function of government of municipalities.

(b) As used in this section, the following terms are defined as follows:

(1) "Governing body" shall include the mayor and members of the council, the mayor and commissioners or the chairperson and members of the board of supervisors, depending on the form of government of the city or the consolidated city and county.

(2) "Municipality" means any city or any consolidated city and county.

(c) Except as provided in subsection (d), the governing body of any municipality where a vacancy exists shall appoint, by a majority vote of the remaining members, a person to fill the vacancy within 60 days of the vacancy. If the appointment is not made within the 60-day time frame, the governing body shall pass a resolution calling for a special election to fill such vacancy to be held within 45 days of the passage of such resolution. Candidates for the vacant office shall file for such office as provided in K.S.A. 25-2110a, and amendments thereto. The special election shall be conducted by the county election officer. The candidate receiving the highest number of votes for the vacant position shall assume such office upon certification of the election results.

(d) The provisions of subsection (c) shall not apply to any municipality which has a procedure for filling vacancies in its governing body and which has filled such vacancies within 60 days of the vacancy.

History: L. 2015, ch. 88, § 71; July 1.



12-105a Uniform procedure for payment of claims and other indebtedness by municipalities; definitions.

12-105a. Uniform procedure for payment of claims and other indebtedness by municipalities; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein, unless the context shall otherwise require:

(a) "Municipality" means and includes county, township, city, school district of whatever name or nature, community junior college, municipal university, city, county or district hospital, drainage district, cemetery district, fire district, and other political subdivision or taxing unit, and including their boards, bureaus, commissions, committees and other agencies, such as, but not limited to, library board, park board, recreation commission, hospital board of trustees having power to create indebtedness and make payment of the same independently of the parent unit.

(b) "Governing body" means and includes the board of county commissioners, the governing body of a city, the township board (trustee, clerk and treasurer), board of education or other governing body of a school district, board of trustees of a community junior college, board of regents of a municipal university, the body of a special district (such as a drainage, cemetery, fire or other) which has the power to create indebtedness and is charged with the duty of paying the same, and the board, bureau, commission, committee or other body of an independent agency of a parent unit.

(c) "Claim" means the document relating to and stating an amount owing to the claimant by a municipality for material or service furnished to the municipality, or some action taken by or for the municipality and for which the municipality may or may not be responsible in a liquidated or an unliquidated amount. A claim is liquidated when the amount due or to become due is made certain by agreement of the parties or is fixed by law.

(d) "Warrant" means an instrument ordering the treasurer of a municipality to pay out of a designated fund a specified sum to a named person or party who or which has filed a claim against the municipality.

(e) "Check" means an ordinary check drawn on a depository bank of a municipality by the treasurer of such municipality and payable to the holder of a warrant or warrants issued by the municipality.

(f) "Warrant check" means a combination of warrant and check. It is a negotiable instrument which orders a depository bank to pay to the order of the payee therein named. A warrant check authorizes the bank upon which drawn to charge the municipality's account with the amount stated therein.

(g) For the purposes of this act the term "audit" shall be construed to mean to examine and render an opinion as to allowance or rejection in whole or in part.

(h) "Employee" means any officer, employee, servant or member of a board, commission, committee, division, department, branch or council of a governmental entity, including elected or appointed officials and persons acting on behalf or in service of a governmental entity in any official capacity, whether with or without compensation.

"Employee" does not include an independent contractor working for a municipality under contract.

History: L. 1968, ch. 375, § 1; L. 1970, ch. 67, § 2; L. 1979, ch. 186, § 17; L. 2007, ch. 171, § 5; L. 2015, ch. 28, § 1; July 1.



12-105b Uniform procedure for payment of claims; presentment of claims; claims which could give rise to action under Kansas tort claims act; notice, contents, limitation on commencement of action; payments in advance of approval; auditing; approval.

12-105b. Uniform procedure for payment of claims; presentment of claims; claims which could give rise to action under Kansas tort claims act; notice, contents, limitation on commencement of action; payments in advance of approval; auditing; approval. (a) All claims against a municipality must be presented in writing with a full account of the items, and no claim shall be allowed except in accordance with the provisions of this section. A claim may be the usual statement of account of the vendor or party rendering a service or other written statement showing the required information.

(b) Claims for salaries or wages of officers or employees need not be signed by the officer or employee if a payroll claim is certified by the administrative head of a department or group of officers or employees or an authorized representative that the salaries or wages stated therein were contracted or incurred for the municipality under authority of law, that the amounts claimed are correct, due and unpaid and that the amounts are due as salaries and wages for services performed by the person named.

Nothing in this subsection shall be construed as prohibiting the payment of employment incentive or retention bonuses authorized by K.S.A. 72-8246, and amendments thereto.

(c) No costs shall be recovered against a municipality or against an employee of a municipality in any action brought against the municipality or an employee of a municipality for any claims allowed in part unless the recovery shall be for a greater sum than the amount allowed, with the interest due. Subject to the terms of applicable insurance contracts, judgments and settlements obtained for claims recoverable pursuant to the Kansas tort claims act shall be presented for payment in accordance with this section or in such manner as the governing body may designate.

(d) Any person having a claim against a municipality or against an employee of a municipality which could give rise to an action brought under the Kansas tort claims act shall file a written notice as provided in this subsection before commencing such action. The notice shall be filed with the clerk or governing body of the municipality and shall contain the following: (1) The name and address of the claimant and the name and address of the claimant's attorney, if any; (2) a concise statement of the factual basis of the claim, including the date, time, place and circumstances of the act, omission or event complained of; (3) the name and address of any public officer or employee involved, if known; (4) a concise statement of the nature and the extent of the injury claimed to have been suffered; and (5) a statement of the amount of monetary damages that is being requested. In the filing of a notice of claim, substantial compliance with the provisions and requirements of this subsection shall constitute valid filing of a claim. The contents of such notice shall not be admissible in any subsequent action arising out of the claim. Once notice of the claim is filed, no action shall be commenced until after the claimant has received notice from the municipality that it has denied the claim or until after 120 days has passed following the filing of the notice of claim, whichever occurs first. A claim is deemed denied if the municipality fails to approve the claim in its entirety within 120 days unless the interested parties have reached a settlement before the expiration of that period. No person may initiate an action against a municipality or against an employee of a municipality unless the claim has been denied in whole or part. Any action brought pursuant to the Kansas tort claims act shall be commenced within the time period provided for in the code of civil procedure or it shall be forever barred, except that, a claimant shall have no less than 90 days from the date the claim is denied or deemed denied in which to commence an action.

(e) Claims against a municipality which provide for a discount for early payment or for the assessment of a penalty for late payment may be authorized to be paid in advance of approval thereof by the governing body in accordance with the provisions of this subsection. The governing body may designate and authorize one or more of its officers or employees to pay any such claim made against the municipality in advance of its presentation to and approval by the governing body if payment of the amount of such claim is required before the next scheduled regular meeting of the governing body in order for the municipality to benefit from the discount provided for early payment or to avoid assessment of the penalty for late payment. Any officer or employee authorized to pay claims under this subsection shall keep an accurate record of all moneys paid and the purpose for which expended, and shall submit the record to the governing body at the next meeting thereof. Payments of claims by an officer or employee of the municipality under authority of this subsection are valid to the same extent as if the claims had been approved and ordered to be paid by the governing body.

(f) When an employee is required to travel on behalf of a municipality, the employee shall be entitled, upon complying with the provisions of the municipality's policies and regulations on employee travel, to timely payment of subsistence allowances and reimbursement for transportation and other related travel expenses incurred by the employee while on an approved travel status. When reimbursement through the regular claims approval process of the municipality will require more than 15 days from the date the reimbursement claim is filed, the claim may be authorized to be paid in advance of approval thereof by the governing body in accordance with the provisions of this subsection. The governing body may designate and authorize one or more of its officers or employees to pay any such claim made against the municipality in advance of its presentation to and approval by the governing body if payment of the amount of such claim is required before the next scheduled regular meeting of the governing body. Any officer or employee authorized to pay claims under this subsection shall keep an accurate record of all moneys paid and the purpose for which expended, and shall submit the record to the governing body at the next meeting thereof. Payments of claims by an officer or employee of the municipality under authority of this subsection are valid to the same extent as if the claims had been approved and ordered to be paid by the governing body.

(g) Claims submitted by members of a municipality's self-insured health plan may be authorized to be paid in advance of approval thereof by the governing body. Such claims shall be submitted to the administrative officer of such insurance plan.

(h) Claims against a school district for the purchase of food or gasoline while students are on a co-curricular or extra-curricular activity outside of the school boundaries may be paid in advance of approval thereof by the governing body in accordance with the provisions of this subsection. The governing body may designate and authorize one or more of its officers or employees to pay any such claim made against the school district in advance of its presentation to and approval by the governing body.

(i) Except as otherwise provided, before any claim is presented to the governing body or before any claim is paid by any officer or employee of the municipality under subsection (e) or (f), it shall be audited by the clerk, secretary, manager, superintendent, finance committee or finance department or other officer or officers charged by law to approve claims affecting the area of government concerned in the claim, and thereby approved in whole or in part as correct, due and unpaid.

History: L. 1968, ch. 375, § 2; L. 1970, ch. 67, § 3; L. 1979, ch. 186, § 18; L. 1980, ch. 59, § 1; L. 1982, ch. 62, § 1; L. 1983, ch. 56, § 1; L. 1987, ch. 353, § 9; L. 1998, ch. 129, § 1; L. 1999, ch. 86, § 2; L. 2002, ch. 167, § 3; L. 2004, ch. 10, § 1; L. 2015, ch. 28, § 2; July 1.



12-110a Purchase, repair or replacement of certain equipment, apparatus or machinery; no-fund warrants or bonds; procedure; limitations.

12-110a. Purchase, repair or replacement of certain equipment, apparatus or machinery; no-fund warrants or bonds; procedure; limitations. (a) Whenever the governing body of any city, the board of county commissioners of any county or any township board shall deem that an emergency exists and that in order properly to protect and service or insure and provide for the health and convenience of the public it is necessary to purchase, repair or replace equipment, apparatus or machinery necessary for the operation of law enforcement, for the disposal of refuse, for fire protection, for street, road and bridge construction, repair or maintenance, for sewer treatment, for water service or for ambulance service, and such city, county or township is without funds for the purchase, repair or replacement of such equipment, apparatus or machinery, the governing body of the city, the board of county commissioners of the county or the township board shall have power to issue and sell no-fund warrants or general obligation bonds to raise revenue for such purchase or replacement in the manner as hereinafter provided and as provided by law and to levy taxes to pay such warrants or bonds. The governing body of such city shall by ordinance and the board of county commissioners or the township board shall by resolution declare that such emergency exists and that such purchase, repair or replacement of equipment, apparatus or machinery is necessary, and stating the maximum amount to be expended for such purchase, repair or replacement. Upon the passage and publication of such ordinance or resolution the governing body of the city, the board of county commissioners or the township board shall file an application with the state board of tax appeals, asking for permission to make such expenditure and issue warrants or bonds in payment thereof. Such application shall be in writing and shall contain a copy of the ordinance or resolution published and such other information as the governing body or board shall deem necessary adequately to inform the state board of tax appeals of the emergency existing.

If, upon hearing being had in accordance with the provisions of the Kansas administrative procedure act, the state board of tax appeals shall determine that such expenditure is necessary properly to protect and service or insure and provide for the health and convenience of the public the board shall issue its order in writing and under its seal authorizing the city, county or township to make such expenditure, and to issue warrants or bonds for the purpose of financing the same. The warrants may mature serially at such yearly dates as to be payable by not more than five tax levies. Bonds issued under the authority of this act shall be issued in accordance with the provisions of the general bond law and shall be in addition to and not subject to any bonded debt limitation prescribed by any other law of this state. Thereupon, the governing body of the city, the board of county commissioners or the township board shall have power to make such purchase, repair or replacement and to issue warrants or bonds and levy taxes to pay the same. All tax levies authorized by this section shall be in addition to all other tax levies authorized or limited by law and shall not be subject to, or within the aggregate tax levy prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

(b) As used in this section, the phrase "township board" means the township trustee, the township clerk, and the township treasurer acting as a board.

History: L. 1947, ch. 108, § 1; L. 1957, ch. 85, § 1; L. 1963, ch. 70, § 1; L. 1969, ch. 70, § 1; L. 1979, ch. 51, § 1; L. 1980, ch. 60, § 1; L. 1988, ch. 356, § 45; L. 2008, ch. 109, § 23; L. 2014, ch. 141, § 17; July 1.



12-110b Special fund for law enforcement and purchase of ambulance and firefighting equipment; tax levies, use of proceeds; protest petition and election; investment of fund.

12-110b. Special fund for law enforcement and purchase of ambulance and firefighting equipment; tax levies, use of proceeds; protest petition and election; investment of fund. The governing body of any city proclaimed by the governor as a city of the first class not more than five years preceding the effective date of this act or hereafter and the governing body of any city of the second and third class is hereby authorized to make an annual tax levy of not to exceed two mills upon all the taxable tangible property in the city for the purpose of creating and providing a special fund to be used for law enforcement purposes or for the purchase of ambulance equipment or fire-fighting equipment, or both, for such city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No city shall make an annual levy under the provisions of this section until the governing body of such city has adopted a resolution authorizing the making of such levy. Such resolution shall be published once each week for two consecutive weeks in the official city newspaper. After publication, an annual levy may be made unless a petition requesting an election upon the proposition of levying the tax, signed by not less than 5% of the qualified electors of the city, is filed with the county election officer within 30 days following the date of the last publication of the resolution. If such a petition is filed, no such annual levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors voting thereon at the next primary or general election, or if such primary or general election does not take place within 60 days after the date the petition was filed, at a special election called and held thereon. All such special elections shall be called and held in the manner prescribed for the calling and holding of elections under the general bond law. The governing body may invest any portion of such special fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any obligation of any county, township, city or school district which has a bonded indebtedness not exceeding 15% of its total assessed valuation.

History: L. 1947, ch. 467, § 1; L. 1969, ch. 71, § 1; L. 1970, ch. 69, § 4; L. 1975, ch. 494, § 4; L. 1977, ch. 52, § 1; L. 1977, ch. 53, § 1; L. 1979, ch. 52, § 30; L. 1981, ch. 173, § 7; L. 1990, ch. 66, § 13; May 31.



12-110c Purchase of fire-fighting equipment; issuance of general obligation bonds; procedure; limitations.

12-110c. Purchase of fire-fighting equipment; issuance of general obligation bonds; procedure; limitations. Any city operating a fire department may acquire fire-fighting equipment for the use of such city department and pay the cost thereof by the issuance of its general obligation bonds maturing not more than 15 years from their date. No such bonds shall be issued until the city has first published a notice of its intention to acquire such equipment, stating the cost thereof and its intention to issue its general obligation bonds under the provisions of this act. Such notice shall be published once each week for two consecutive weeks in the official city newspaper. If, within 60 days following the date of the publication of such notice, a petition signed by not less than 5% of the qualified electors of such city is filed with the city clerk, no such bonds shall be issued until the same have been approved by a majority of the qualified electors of such city voting thereon at an election called and held therefor. Such election shall be called and held in the manner provided for the calling and holding of elections under the general bond law.

History: L. 1976, ch. 66, § 1; L. 1978, ch. 99, § 9; L. 1981, ch. 173, § 8; July 1.



12-110d Special fund for replacement of ambulance or emergency medical service equipment; transfer, use and budgeting of funds; municipality defined.

12-110d. Special fund for replacement of ambulance or emergency medical service equipment; transfer, use and budgeting of funds; municipality defined. (a) The governing body of the municipality is hereby authorized and empowered to transfer annually, by resolution, any funds received from a tax levy specifically authorized to be made for ambulance or emergency medical service, and subject to legal expenditure, which in the opinion of the governing body will not be needed for general operating expenses of the ambulance or emergency medical service in such year, to a special fund to be established for replacement of ambulance or emergency medical service equipment. Upon the adoption of such resolution, the amount provided in such resolution shall be transferred and credited to such special fund.

(b) All moneys credited to such special fund shall be used by such governing body for the replacement of ambulance or emergency medical service equipment and such fund shall not be subject to K.S.A. 79-2925 to 79-2936, inclusive, or acts amendatory thereof or supplemental thereto. In making the budget of such governing body, the amounts credited to, and the amount on hand in, such special fund and the amounts expended therefrom shall be shown for the information of the taxpayers of the municipality.

(c) If the governing body of the municipality determines that all or part of the money which has been transferred to such special fund is not needed for the purposes for which it was transferred, the governing body is authorized and empowered by resolution to retransfer such amount not needed and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2936, inclusive, or acts amendatory thereof or supplemental thereto.

(d) For the purposes of this section, "municipality" means any city, county or other political subdivision operating ambulance service or emergency medical service.

History: L. 1980, ch. 57, § 1; April 25.



12-111 Fire fighting beyond territorial limits of city or township; privileges and immunities.

12-111. Fire fighting beyond territorial limits of city or township; privileges and immunities. Whenever the necessity arises during any emergency resulting from the existence of a state of war, or from fire, or any other cause, the firemen and officers of the fire department of any city or township may, together with all necessary equipment, lawfully go or be sent beyond the territorial limits of such cities or townships to any point within the state, to assist in meeting such emergency: Provided, The fire chief or person in charge of the fire department shall have the right in every case to determine whether or not a city or township can spare all or any portion of its fire equipment and firemen at any particular time. In such event the acts performed for such purposes by such firemen or officers, and the expenditures made for such purpose by such city or township shall be deemed conclusively to be for a public and governmental purpose and all of the immunities from liability enjoyed by a city or township when acting through its firemen or officers of the fire department for a public or governmental purpose within its territorial limits shall be enjoyed by it to the same extent when such city or township is so acting under this section or under other lawful authority beyond its territorial limits. The firemen and officers of the fire department of any city or township, when acting hereunder, or under other lawful authority, beyond the territorial limits of such city or township, shall have all of the immunities from liability and exemptions from laws, ordinances and regulations and shall have all of the pension, relief, disability and other benefits, enjoyed by them while performing their respective duties within the territorial limits of such city or township.

History: L. 1943, ch. 169, § 1; March 11.



12-111a Exemption of certain annuities, pensions and benefits of policemen and firemen from taxes and civil liability; exception, qualified domestic relations order.

12-111a. Exemption of certain annuities, pensions and benefits of policemen and firemen from taxes and civil liability; exception, qualified domestic relations order. Except as provided further, all annuities, pensions and benefits paid, which arise from services of a policeman or fireman, by a pension and benefit plan of a city of the first or second class under a charter ordinance related to K.S.A. 13-14a01et seq. or K.S.A. 14-10a01 et seq., and amendments thereto, are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof and shall not be subject to execution, garnishment or attachment. Any pension benefit or annuity accruing to services of a policeman or fireman by a charter ordinance under this section shall not be exempt from claims of an alternate payee under a qualified domestic relations order. As used in this section, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the United States internal revenue code of 1954, as amended. The provisions of this section shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994.

History: L. 1974, ch. 345, § 3; L. 1994, ch. 231, § 1; July 1.



12-111b Application of 12-111a, 13-14a10, 14-10a10 and 74-4978g.

12-111b. Application of 12-111a, 13-14a10, 14-10a10 and 74-4978g. The taxation provisions of this act shall apply to all taxable years commencing after December 31, 1973.

History: L. 1974, ch. 345, § 5; July 1.



12-120 Destruction of certain records.

12-120. Destruction of certain records. (a) The officers and employees of any city charged with the custody or having in their custody the following records, documents or other papers may destroy the same after they have been on file for the period stated:

(1) Claims and any purchase orders attached thereto, five years.

(2) Warrants or warrant checks, whether originals or duplicates, that have been paid, five years.

(3) Duplicates of receipts or stubs of receipts issued, three years.

(4) Duplicates of utility bills sent to customers, three years.

(5) Bookkeeping or accounting records of utility customer's accounts, three years, except that the period for the records of deposits to guarantee the payment of bills or the return of meters shall begin when the account is closed or the customer ceases to receive service.

(6) Duplicates or stubs of licenses issued for license fees or taxes, three years.

(7) Bonds of officers or employees, 10 years, the period to begin at the termination of the term of the bond.

(8) Insurance policies, five years, the period beginning at expiration of the policy unless a claim is pending.

(9) Canceled checks, five years.

(10) Requisition and duplicate purchase orders, three years.

(11) Bonds and coupons, if any, stamped paid or canceled and returned by the fiscal agent, six months, the period beginning at the date of maturity of the bond or coupon.

(b) The original of records, documents or other papers listed in subsection (a) may be destroyed at any time if reproduced as provided in K.S.A. 12-122, and amendments thereto, and such reproduction shall be retained for a period not less than required for the original records.

History: L. 1949, ch. 123, § 1; L. 1968, ch. 406, § 142; L. 1971, ch. 42, § 1; L. 1974, ch. 106, § 7; L. 1983, ch. 49, § 41; L. 1988, ch. 71, § 1; L. 1996, ch. 56, § 1; L. 2000, ch. 8, § 1; July 1.



12-121 Same; application of act.

12-121. Same; application of act. Nothing in K.S.A. 12-120 shall be deemed to apply to records, documents or papers not specifically mentioned nor to authorize the destruction of records, documents or papers which in their nature should be preserved permanently, nor to prohibit destruction of records, documents or papers obviously of only temporary value after a reasonable time.

History: L. 1949, ch. 123, § 2; June 30.



12-122 Reproduction of records on film.

12-122. Reproduction of records on film. The governing body may cause any or all records, documents or papers to be photographed, microphotographed or otherwise reproduced in a manner which accurately reproduces the original thereof in all details.

History: L. 1949, ch. 123, § 3; L. 1972, ch. 41, § 1; L. 1996, ch. 56, § 2; July 1.



12-123 Same; evidence in courts or administrative agencies.

12-123. Same; evidence in courts or administrative agencies. Photographs, microphotographs or reproduction shall be deemed to be an original record for all purposes, including introduction in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof, for all purposes recited herein, shall be deemed to be a transcript, exemplification or certified copy of the original.

History: L. 1949, ch. 123, § 4; L. 1996, ch. 56, § 3; July 1.



12-137 Limitations and procedures for exercise of constitutional home rule power of taxation or other revenue measures; ordinance; notice; referendum.

12-137. Limitations and procedures for exercise of constitutional home rule power of taxation or other revenue measures; ordinance; notice; referendum. Where, under the power of cities granted by paragraph (b) of section 5 of article 12 of the constitution of Kansas, the governing body of any city by ordinance proposes to levy for revenue purposes any tax, excise, fee, charge or other exaction other than permit fees or license fees for regulatory purposes, which is not limited or prohibited or a procedure for the levy of which is not otherwise prescribed by enactment of the legislature as provided by said paragraph (b), such ordinance shall require a two-thirds (2/3) vote of the members-elect of the governing body and shall be published once each week for two (2) consecutive weeks in the official city newspaper.

No such ordinance shall take effect until sixty (60) days after its final publication, and if within sixty (60) days of its final publication a petition signed by a number of electors of the city equal to not less than ten percent (10%) of the number of electors who voted at the last preceding regular city election shall be filed with the county election officer of the county in which such city is entirely or primarily located demanding that such ordinance be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. The governing body of any city may submit any ordinance providing for such levy to a referendum without petition. Ordinances authorizing such levies submitted to referendum without petition may be passed by a majority vote of the governing body and shall be published once in the official city newspaper.

History: L. 1961, ch. 78, § 1; L. 1977, ch. 56, § 1; May 13.



12-138 Same; election procedure; notice of election.

12-138. Same; election procedure; notice of election. Any city election called under the provisions of this act shall be called within 30 days and held within 90 days after the filing of a petition demanding such election, or after the publication of an ordinance authorizing a levy for which an election is called without petition. The governing body shall pass an ordinance calling the election and fixing the date, which ordinance shall be published once in the official city newspaper. The sufficiency of the number of signers of any petition filed under the provisions of this act shall be determined by the county election officer. Every election held under the provisions of this act shall be conducted by the county election officer. The county election officer shall publish a notice of such election once each week for two consecutive weeks in the official city newspaper, the first publication to be not less than 21 days prior to such election. The notice shall state the time of the election and the proposition which shall appear on the ballot. The proposition shall be: "Shall revenue ordinance No. ____, entitled (title of ordinance) take effect?"

History: L. 1961, ch. 78, § 2; L. 1977, ch. 56, § 2; L. 1981, ch. 173, § 9; July 1.



12-138a Initiative election on levying tax or other revenue measure.

12-138a. Initiative election on levying tax or other revenue measure. The governing body of any city shall be required to submit to a referendum the question of levying any tax or other revenue measure, authorized by the provisions of this act or other enactment referring to this act, upon the receipt of a petition signed by a number of electors of the city equal to not less than ten percent (10%) of the number of electors who voted at the last preceding regular city election. If a majority of the electors voting thereon at such election shall approve the proposed tax or other revenue measure, the governing body of such city shall then provide by ordinance for the levy of such tax or revenue measure. An election held under the provisions of this section shall be scheduled and conducted in the same manner as if an ordinance was being submitted to the electors, except that the proposition shall state the nature of the tax or revenue measure, its proposed rate and the date it would take effect.

History: L. 1977, ch. 56, § 3; May 13.



12-138b Continuation in effect of tax or other revenue measures.

12-138b. Continuation in effect of tax or other revenue measures. Any city tax or other revenue measure adopted under the provisions of K.S.A. 12-137 through 12-138a shall continue in effect until amended or repealed by an ordinance of the governing body which has also been adopted under the provisions of K.S.A. 12-137 through 12-138a.

History: L. 1977, ch. 56, § 4; May 13.



12-138c Taxes levied under home rule; prohibition under certain circumstances.

12-138c. Taxes levied under home rule; prohibition under certain circumstances. All ad valorem tax levies, levied by cities under the authority of article 12, section 5 of the constitution of the state of Kansas, are hereby limited or prohibited as authorized by said article 12, section 5, in the manner herein provided. Cities are hereby prohibited from levying any such taxes, the ordinance authorizing the levy of which does not specifically authorize the use of a portion of the proceeds of the levy to pay the principal of and interest on special obligation bonds issued by such city under the provisions of K.S.A. 12-1774, and amendments thereto, to finance, in whole or in part, such redevelopment project.

History: L. 1979, ch. 52, § 8; July 1.



12-140 Cities prohibited from levying taxes on income; exception.

12-140. Cities prohibited from levying taxes on income; exception. Except as otherwise specifically authorized by K.S.A. 12-1,101 to 12-1,109, no city shall have power to levy and collect taxes on incomes from whatever source derived.

History: L. 1961, ch. 79, § 2; L. 1982, ch. 63, § 10; May 13.



12-142 Cities prohibited from imposing sales or excise taxes on sales of cigarettes or cereal malt beverages or products; exception.

12-142. Cities prohibited from imposing sales or excise taxes on sales of cigarettes or cereal malt beverages or products; exception. No city shall impose a retailers' sales tax, excise tax or tax in the nature of an excise upon the sale of cigarettes as defined by K.S.A. 79-3301 or cereal malt beverages and malt products as defined by K.S.A. 79-3817, including wort, liquid malt, malt syrup and malt extract other than a retailers' sales tax levied under the provisions of this act.

History: L. 1961, ch. 458, § 2; L. 1973, ch. 393, § 28; April 30.



12-143 City vehicle tax authorized; tax situs; amount of tax.

12-143. City vehicle tax authorized; tax situs; amount of tax. The governing body of any city is hereby prohibited from levying and collecting license or stamp taxes on motor vehicles, as defined in K.S.A. 8-126, except as provided in this act. Any city levying a vehicle license or stamp tax shall provide for the levying, administration, enforcement and collection of such tax by ordinance, and no such ordinance shall levy a tax on any vehicle which does not have a taxable situs within the city. The taxable situs of a motor vehicle, for the purposes of this act, shall be the city in which such motor vehicle is usually kept, garaged or stored during the night and on weekends and holidays, irrespective of the legal residence of the owner thereof. The amount of such tax shall be uniform for all motor vehicles at either five dollars ($5) per vehicle or ten dollars ($10) per vehicle.

History: L. 1967, ch. 57, § 1; April 29.



12-144 Same; approval by election required.

12-144. Same; approval by election required. Any ordinance providing for such a vehicle license or stamp tax shall be valid only if first submitted to the qualified electors of the city at an election called and held for such purpose in accordance with the procedure set forth in K.S.A. 12-137 and 12-138, and if approved by a majority of the qualified electors voting on the proposition: Provided, That the wording of any proposition submitted to the voters shall be: "Shall the city levy a tax on motor vehicles of $________, the revenue to be used for street improvements and traffic control purposes?"

History: L. 1967, ch. 57, § 2; April 29.



12-145 Same; exemptions.

12-145. Same; exemptions. No city shall levy a vehicle tax on: (a) Motor vehicles which are exempt from the requirements of state motor vehicle registration under the provisions of K.S.A. 8-128 or 8-136;

(b) motor vehicles for which provision is made for registration under K.S.A. 8-161, 8-168 or 8-1,101 to 8-1,123, inclusive.

History: L. 1967, ch. 57, § 3; L. 1978, ch. 30, § 5; Jan. 1, 1979.



12-146 Same; use of tax proceeds.

12-146. Same; use of tax proceeds. The revenue derived from such taxes shall be used for the improvement of highways and for the regulation of vehicular traffic thereon and for no other purposes. The revenue derived from any taxes levied on a date following final adoption of the city's budget may be expended during the first year without regard to budget law limitations.

History: L. 1967, ch. 57, § 4; April 29.



12-147 Tax subdivisions authorized to enter into agreements with owners of tax exempt property for payments in lieu of taxes.

12-147. Tax subdivisions authorized to enter into agreements with owners of tax exempt property for payments in lieu of taxes. Every taxing subdivision of the state of Kansas is hereby authorized and empowered to enter into contracts for the payment of service charges in lieu of taxes, with the owner or owners of property which is exempt from the payment of ad valorem taxes under the laws of the state of Kansas and is further authorized to receive and expend revenue resulting therefrom in the manner hereinafter provided.

History: L. 1969, ch. 81, § 1; July 1.



12-148 Same; contract provisions; apportionment of revenues.

12-148. Same; contract provisions; apportionment of revenues. Contracts for the payment of service charges in lieu of taxes shall provide for the making of payments thereunder to the county treasurer of the county receiving such payments or the county in which any other taxing subdivision receiving such payments is located. The county treasurer shall apportion and pay moneys from such payments in the following manner: (1) If the contract under which such payment is made with a single taxing subdivision and designates the fund or funds to which such revenue shall be applied, the county treasurer shall place such revenue in the designated fund or funds of such subdivision;

(2) if the contract is made with a single taxing subdivision but does not specify the fund or funds to which the revenue shall be applied the county treasurer shall apportion such revenue among the tangible property tax supported funds of the taxing subdivision, except bond and interest funds, in the proportion that the tax levy for each such fund bears to the total of all tax levies made for all such funds;

(3) if the contract provides for the allocation of such revenue to more than one taxing subdivision but designates the particular funds of such subdivisions to which the same shall be applied, the county treasurer shall allocate such funds in the manner provided in the contract;

(4) if the contract provides for the allocation of such revenue to more than one taxing subdivision but does not designate the fund or funds to which the same shall be applied the county treasurer shall apportion and pay moneys from such payments into the several tangible property tax supported funds of such taxing subdivisions, other than bond and interest funds, in the proportion that the tax levy for each of such funds bears to the total of the tax levies made for such funds of such subdivisions.

History: L. 1969, ch. 81, § 2; July 1.



12-149 Same; budgeting of revenues.

12-149. Same; budgeting of revenues. All revenues received under contracts authorized under the provisions of this act shall be budgeted and expended in the manner provided by law.

History: L. 1969, ch. 81, § 3; July 1.



12-150 Agreements with county commissioners for auditing of books and records of certain political subdivisions and quasi-municipal corporations.

12-150. Agreements with county commissioners for auditing of books and records of certain political subdivisions and quasi-municipal corporations. All political subdivisions and quasi-municipal corporations of this state, except for counties, cities and school districts, are hereby authorized to enter into an agreement with the board of county commissioners of any county in which all or part of any such political subdivision or quasi-municipal corporations are located, whereby said board of county commissioners, with or without a consideration, shall cause the books, records and other financial statements of such political subdivision or quasi-municipal corporations to be audited at the same time the annual county audit is made.

History: L. 1969, ch. 72, § 1; July 1.



12-151 Property of city exempt from levy, execution and sale; judgments not lien on property.

12-151. Property of city exempt from levy, execution and sale; judgments not lien on property. Except for judicial tax foreclosure, all lands, buildings, monies, debts due the city, and all other property and other assets of every description belonging to any city shall be exempt from levy, execution and sale, and no judgment against a city shall be a charge or lien on such property: Provided, That nothing herein shall relieve a city from the obligation of levying taxes or otherwise providing funds to pay judgments, and any such taxes levied or funds provided for such purpose shall not be exempt from any appropriate judicial process to enforce a judgment.

History: L. 1970, ch. 68, § 1; July 1.



12-152 Contracts for electric lighting of streets, hospitals and other public health facilities and for furnishing electric power to hospitals and other public health facilities.

12-152. Contracts for electric lighting of streets, hospitals and other public health facilities and for furnishing electric power to hospitals and other public health facilities. The governing body of any city in this state shall have power to enter into contracts for a term of not to exceed ten (10) years with another or others for the electric lighting of streets and/or highways or parts of streets and/or highways and for hospitals and other public health facilities maintained or provided by or under supervision of such cities, for the grounds and premises of such hospitals and other public health facilities and for electric power to such hospitals and other public health facilities subject to the provisions of this act, whenever in the judgment of the governing body of any such city the lighting of such streets and/or highways or parts thereof or of such hospital grounds or the grounds of other public health facilities and premises and the furnishing of electric power thereto and therefor is reasonably necessary to promote the public convenience, welfare and safety, and if of special benefit to the property affected.

History: L. 1971, ch. 44, § 1; July 1.



12-153 Filing with register of deeds any ordinance or resolution creating certain special districts; duties of register of deeds.

12-153. Filing with register of deeds any ordinance or resolution creating certain special districts; duties of register of deeds. (a) Whenever the governing body of any municipality as defined by K.S.A. 10-101, and amendments thereto, adopts an ordinance or resolution creating any public improvement or special benefit district or any other district having the power to impose special assessments upon the taxable tangible real property in the district, the clerk or secretary of the municipality shall file a certified copy of the ordinance or resolution, within five days of the adoption thereof, with the register of deeds of the county or counties in which the municipality is located. No fee shall be charged for the filing and the register of deeds shall file, record and index the certified copy. The ordinance or resolution shall state:

(1) The boundaries of the improvement district;

(2) the nature of the improvement;

(3) the estimated cost of the improvement;

(4) the proposed method of assessment; and

(5) the proposed apportionment of cost, if any, between the improvement district and the city or county.

(b) Any ordinance or resolution authorizing additional improvements or any ordinance or resolution which has been amended shall be filed in the same manner as the original ordinance or resolution.

History: L. 1971, ch. 52, § 1; L. 1983, ch. 99, § 1; July 1.



12-154 Election to change name of city; resolution or petition therefor; similarity to name of another city, certificate of secretary of state.

12-154. Election to change name of city; resolution or petition therefor; similarity to name of another city, certificate of secretary of state. The governing body of any city may by resolution, and shall when presented with a petition requesting such action signed by not less than ten percent (10%) of the legally qualified electors residing in such city, cause to be submitted to the electors of such city a proposition to change its name. Such resolution or petition shall specify the name to be substituted for the existing name of such city. Before adopting such a resolution the governing body shall secure from the secretary of state and file with the city clerk a certificate that the proposed name is not so similar to the name of another city in this state as to result in an objectionable confusion of names within the state. Any petition filed under this act shall be accompanied by a similar certificate.

History: L. 1971, ch. 196, § 1; July 1.



12-155 Same; certification of resolution or petition; submission of proposition by county election officer.

12-155. Same; certification of resolution or petition; submission of proposition by county election officer. The resolution of the governing body or the petition, if found to be sufficient by the governing body, shall be certified to the county election officer. The county election officer shall cause such proposition to be submitted at the next city general election if one is to be held within six (6) months after the receipt of such resolution or petition, otherwise at a special election to be held not less than forty-five (45) nor more than sixty (60) days after such receipt.

History: L. 1971, ch. 196, § 2; July 1.



12-156 Same; form of proposition; notice; expenses.

12-156. Same; form of proposition; notice; expenses. The proposition to appear on the ballot shall be in substantially the following form: "Shall the name of the city of __________, Kansas, be changed to the city of __________, Kansas?" Notice of the election on the proposition shall be given by publication in the official city paper once each week for two consecutive weeks, the first publication to be not less than 21 days prior to such election. Such notice shall specify the proposition to be voted on, the voting place or places and the area each is to serve, and the time of opening and closing of the polls. All expenses connected with such election shall be paid from the general fund of the city.

History: L. 1971, ch. 196, § 3; L. 1981, ch. 173, § 10; July 1.



12-157 Same; canvass; approval of proposition, effect.

12-157. Same; canvass; approval of proposition, effect. The results of such election shall be canvassed and the results certified in the same manner as in elections on other questions submitted in such city. If a majority of the votes cast at such election shall be in favor of the proposition such city shall thenceforth be known by the new name so approved.

History: L. 1971, ch. 196, § 4; July 1.



12-158 Election supplemental and alternative to other procedures.

12-158. Election supplemental and alternative to other procedures. This act shall be supplemental and an alternative to any other procedure for changing the name of a city now or hereafter provided by law.

History: L. 1971, ch. 196, § 5; July 1.



12-171 Petty cash funds; establishment, records and reports; restoration of moneys in fund; use; bond of responsible employees.

12-171. Petty cash funds; establishment, records and reports; restoration of moneys in fund; use; bond of responsible employees. The governing body of any city may, by resolution, authorize one or more petty cash funds to be established and maintained in the central business office of said city by a person designated by such resolution. The official or employee designated in such resolution receiving such funds shall keep a record of all receipts and expenditures from the fund, and shall, from time to time, and at the end of each city fiscal year, prepare a statement for the governing body showing all receipts, expenditures, and the balance in such petty cash fund. The petty cash fund shall be replenished by payment from the appropriate funds of the city to the petty cash fund upon proper claim. If the governing body is satisfied with the report, it may restore the fund to the original amount. The fund shall be kept separate from all other funds and be used only for authorized expenditures and itemized receipts shall be taken for each expenditure. No part of such fund may be loaned or advanced against the salary of any employee. All such employees entrusted with funds under this statute shall be bonded by the city.

History: L. 1972, ch. 42, § 1; July 1.



12-183 Hospitals; maintenance and improvement; tax levies, use of proceeds.

12-183. Hospitals; maintenance and improvement; tax levies, use of proceeds. The governing body of any city which has established a city hospital is hereby authorized to levy an annual tax upon all taxable tangible property in the city for the purpose of equipping, operating, maintaining, repairing and improving such hospital and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1975, ch. 494, § 18; L. 1979, ch. 52, § 31; July 1.



12-184 Adoption or abandonment of forms of city government; submission to electors, how; petition; notice of election.

12-184. Adoption or abandonment of forms of city government; submission to electors, how; petition; notice of election. (a) Whenever any law of this state provides for an election on the question of the adoption or abandonment of any form of city government, such question shall be submitted to the qualified electors of a city upon: (1) The adoption by the governing body of the city of a resolution providing for the submission of such question, or

(2) the certification, as provided in subsection (c) of this section, of a petition requesting the submission of such question, signed by qualified electors of the city equal in number to not less than ten percent (10%) of the qualified electors of the city.

(b) Upon the adoption of a resolution or the certification of a petition as provided in subsection (a) of this section, the question of the adoption or abandonment of the form of city government shall be submitted to the qualified electors of the city at the next city or state general or primary election following by not less than sixty (60) days the adoption of such resolution or the certification of such petition.

(c) Any petition requesting the submission of a question hereunder shall be filed with the county election officer of the county in which the city is located. Such petition shall conform to the requirements of article 36 of chapter 25 of the Kansas Statutes Annotated and amendments thereto, and its sufficiency shall be determined in the manner therein provided and shall be certified to the city clerk by the county election officer.

(d) Notice of the election on a question submitted hereunder shall be in the manner provided by K.S.A. 25-105.

History: L. 1976, ch. 76, § 1; July 1.



12-184a Form of government continued.

12-184a. Form of government continued. (a) A city shall continue to operate under its current form of government whether established at an election, or by adoption of a charter ordinance or ordinance until such time that the city's form of government is changed as provided by law.

(b) All existing ordinances and charter ordinances relating to a city's form of government, except those provisions relating to the timing of city primary and general elections, shall remain in effect until amended or repealed by such city.

History: L. 2015, ch. 88, § 8; July 1.



12-184b Forms of governments; adoption; abandonment procedures; governing body; terms of office; other.

12-184b. Forms of governments; adoption; abandonment procedures; governing body; terms of office; other. (a) Subject to subsection (b) and K.S.A. 2016 Supp. 12-1039, and amendments thereto, any city may adopt by ordinance one of the following forms of government:

(1) Commission;

(2) mayor-council;

(3) commission-manager;

(4) mayor-council-manager;

(5) council-manager; or

(6) any other form of government authorized by law or by ordinance or charter ordinance of the city.

(b) Any city which has operated for four or more years under a form of government may abandon such form and adopt a different form of government. The provisions of K.S.A. 12-184, and amendments thereto, shall govern the procedure for the adoption or abandonment of such form of government.

(c) The governing body of the city may establish by ordinance any of the following:

(1) The powers and duties of the governing body, including the mayor and other elected officials;

(2) the terms of office of members of the governing body, including the mayor and other elected officials of either two, three or four years;

(3) the election by ward or district of members of the governing body, if applicable;

(4) the powers and duties of the city manager, if applicable;

(5) the administrative departments of the city; and

(6) other matters deemed appropriate by the governing body.

History: L. 2015, ch. 88, § 9; July 1.



12-185 Cities between 100,000 and 160,000 and agencies thereof operating residential property outside city; payment in lieu of taxes to school district.

12-185. Cities between 100,000 and 160,000 and agencies thereof operating residential property outside city; payment in lieu of taxes to school district. Every city of the state of Kansas having a population of more than one hundred thousand (100,000) and not more than one hundred sixty thousand (160,000) and every agency or authority created and established by such city now owning or controlling or hereafter acquiring residential property located within a school district, a majority of the territory of which lies outside the corporate limits of such city, which property is acquired or held for the purpose of resale or rental to the public for private residential purposes and which is exempt from the payment of ad valorem taxes under the laws of the state of Kansas by reason of the ownership thereof, shall on or before February 1 of each year pay to the school district in which such property is located an amount in lieu of taxes thereon equal to the amount which would have been levied upon such property for all such school district purposes except the general fund of the school district, if such property were subject to ad valorem taxes.

History: L. 1977, ch. 51, § 1; July 1.



12-186 Same; use of moneys by school district.

12-186. Same; use of moneys by school district. Moneys received by school districts from cities or agencies or authorities thereof under the provisions of K.S.A. 12-185 may be credited to any fund of the school district except the general fund.

History: L. 1977, ch. 51, § 2; July 1.



12-187 Countywide and city retailers' sales taxes; procedure for imposition; election required; rate; use of revenue; validation of certain elections; continuation in effect of certain taxes; authority for imposition; statement of purpose.

12-187. Countywide and city retailers' sales taxes; procedure for imposition; election required; rate; use of revenue; validation of certain elections; continuation in effect of certain taxes; authority for imposition; statement of purpose. (a) No city shall impose a retailers' sales tax under the provisions of this act without the governing body of such city having first submitted such proposition to and having received the approval of a majority of the electors of the city voting thereon at an election called and held therefor. The governing body of any city may submit the question of imposing a retailers' sales tax and the governing body shall be required to submit the question upon submission of a petition signed by electors of such city equal in number to not less than 10% of the electors of such city.

(b) (1) The board of county commissioners of any county may submit the question of imposing a countywide retailers' sales tax to the electors at an election called and held thereon, and any such board shall be required to submit the question upon submission of a petition signed by electors of such county equal in number to not less than 10% of the electors of such county who voted at the last preceding general election for the office of secretary of state, or upon receiving resolutions requesting such an election passed by not less than 2/3 of the membership of the governing body of each of one or more cities within such county which contains a population of not less than 25% of the entire population of the county, or upon receiving resolutions requesting such an election passed by 2/3 of the membership of the governing body of each of one or more taxing subdivisions within such county which levy not less than 25% of the property taxes levied by all taxing subdivisions within the county.

(2) The board of county commissioners of Anderson, Atchison, Barton, Brown, Butler, Chase, Cowley, Cherokee, Crawford, Ford, Franklin, Jefferson, Linn, Lyon, Marion, Miami, Montgomery, Neosho, Osage, Ottawa, Reno, Riley, Saline, Seward, Sumner, Thomas, Wabaunsee, Wilson and Wyandotte counties may submit the question of imposing a countywide retailers' sales tax and pledging the revenue received therefrom for the purpose of financing the construction or remodeling of a courthouse, jail, law enforcement center facility or other county administrative facility, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire when sales tax sufficient to pay all of the costs incurred in the financing of such facility has been collected by retailers as determined by the secretary of revenue. Nothing in this paragraph shall be construed to allow the rate of tax imposed by Butler, Chase, Cowley, Lyon, Montgomery, Neosho, Riley, Sumner or Wilson county pursuant to this paragraph to exceed or be imposed at any rate other than the rates prescribed in K.S.A. 12-189, and amendments thereto.

(3) (A) Except as otherwise provided in this paragraph, the result of the election held on November 8, 1988, on the question submitted by the board of county commissioners of Jackson county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be expended solely for the purpose of financing the Banner Creek reservoir project. The tax imposed pursuant to this paragraph shall take effect on the effective date of this act and shall expire not later than five years after such date.

(B) The result of the election held on November 8, 1994, on the question submitted by the board of county commissioners of Ottawa county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be expended solely for the purpose of financing the erection, construction and furnishing of a law enforcement center and jail facility.

(C) Except as otherwise provided in this paragraph, the result of the election held on November 2, 2004, on the question submitted by the board of county commissioners of Sedgwick county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be used only to pay the costs of: (i) Acquisition of a site and constructing and equipping thereon a new regional events center, associated parking and infrastructure improvements and related appurtenances thereto, to be located in the downtown area of the city of Wichita, Kansas, (the "downtown arena"); (ii) design for the Kansas coliseum complex and construction of improvements to the pavilions; and (iii) establishing an operating and maintenance reserve for the downtown arena and the Kansas coliseum complex. The tax imposed pursuant to this paragraph shall commence on July 1, 2005, and shall terminate not later than 30 months after the commencement thereof.

(D) Except as otherwise provided in this paragraph, the result of the election held on August 5, 2008, on the question submitted by the board of county commissioners of Lyon county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received therefrom by the county shall be expended for the purposes of ad valorem tax reduction and capital outlay. The tax imposed pursuant to this paragraph shall terminate not later than five years after the commencement thereof.

(E) Except as otherwise provided in this paragraph, the result of the election held on August 5, 2008, on the question submitted by the board of county commissioners of Rawlins county for the purpose of increasing its countywide retailers' sales tax by 0.75% is hereby declared valid, and the revenue received therefrom by the county shall be expended for the purposes of financing the costs of a swimming pool. The tax imposed pursuant to this paragraph shall terminate not later than 15 years after the commencement thereof or upon payment of all costs authorized pursuant to this paragraph in the financing of such project.

(F) The result of the election held on December 1, 2009, on the question submitted by the board of county commissioners of Chautauqua county for the purpose of increasing its countywide retailers' sales tax by 1% is hereby declared valid, and the revenue received from such tax by the county shall be expended for the purposes of financing the costs of constructing, furnishing and equipping a county jail and law enforcement center and necessary improvements appurtenant to such jail and law enforcement center. Any tax imposed pursuant to authority granted in this paragraph shall terminate upon payment of all costs authorized pursuant to this paragraph incurred in the financing of the project described in this paragraph.

(G) The result of the election held on April 7, 2015, on the question submitted by the board of county commissioners of Bourbon county for the purpose of increasing its retailers' sales tax by 0.4% is hereby declared valid, and the revenue received therefrom by the county shall be expended solely for the purpose of financing the costs of constructing, furnishing and operating a courthouse, law enforcement center or jail facility improvements. Any tax imposed pursuant to authority granted in this paragraph shall terminate upon payment of all costs authorized pursuant to this paragraph incurred in the financing of the project described in this paragraph.

(4) The board of county commissioners of Finney and Ford counties may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing all or any portion of the cost to be paid by Finney or Ford county for construction of highway projects identified as system enhancements under the provisions of K.S.A. 68-2314(b)(5), and amendments thereto, to the electors at an election called and held thereon. Such election shall be called and held in the manner provided by the general bond law. The tax imposed pursuant to this paragraph shall expire upon the payment of all costs authorized pursuant to this paragraph in the financing of such highway projects. Nothing in this paragraph shall be construed to allow the rate of tax imposed by Finney or Ford county pursuant to this paragraph to exceed the maximum rate prescribed in K.S.A. 12-189, and amendments thereto. If any funds remain upon the payment of all costs authorized pursuant to this paragraph in the financing of such highway projects in Finney county, the state treasurer shall remit such funds to the treasurer of Finney county and upon receipt of such moneys shall be deposited to the credit of the county road and bridge fund. If any funds remain upon the payment of all costs authorized pursuant to this paragraph in the financing of such highway projects in Ford county, the state treasurer shall remit such funds to the treasurer of Ford county and upon receipt of such moneys shall be deposited to the credit of the county road and bridge fund.

(5) The board of county commissioners of any county may submit the question of imposing a retailers' sales tax at the rate of 0.25%, 0.5%, 0.75% or 1% and pledging the revenue received therefrom for the purpose of financing the provision of health care services, as enumerated in the question, to the electors at an election called and held thereon. Whenever any county imposes a tax pursuant to this paragraph, any tax imposed pursuant to subsection (a)(2) by any city located in such county shall expire upon the effective date of the imposition of the countywide tax, and thereafter the state treasurer shall remit to each such city that portion of the countywide tax revenue collected by retailers within such city as certified by the director of taxation. The tax imposed pursuant to this paragraph shall be deemed to be in addition to the rate limitations prescribed in K.S.A. 12-189, and amendments thereto. As used in this paragraph, health care services shall include, but not be limited to, the following: Local health departments, city or county hospitals, city or county nursing homes, preventive health care services including immunizations, prenatal care and the postponement of entry into nursing homes by home care services, mental health services, indigent health care, physician or health care worker recruitment, health education, emergency medical services, rural health clinics, integration of health care services, home health services and rural health networks.

(6) The board of county commissioners of Allen county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of operation and construction of a solid waste disposal area or the modification of an existing landfill to comply with federal regulations to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon the payment of all costs incurred in the financing of the project undertaken. Nothing in this paragraph shall be construed to allow the rate of tax imposed by Allen county pursuant to this paragraph to exceed or be imposed at any rate other than the rates prescribed in K.S.A. 12-189, and amendments thereto.

(7) The board of county commissioners of Clay, Dickinson and Miami county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.50% in the case of Clay and Dickinson county and at a rate of up to 1% in the case of Miami county, and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvement to the electors at an election called and held thereon. Except as otherwise provided, the tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected. The result of the election held on November 2, 2004, on the question submitted by the board of county commissioners of Miami county for the purpose of extending for an additional five-year period the countywide retailers' sales tax imposed pursuant to this subsection in Miami county is hereby declared valid. The countywide retailers' sales tax imposed pursuant to this subsection in Clay and Miami county may be extended or reenacted for additional five-year periods upon the board of county commissioners of Clay and Miami county submitting such question to the electors at an election called and held thereon for each additional five-year period as provided by law.

(8) The board of county commissioners of Sherman county may submit the question of imposing a countywide retailers' sales tax at the rate of 1% and pledging the revenue received therefrom for the purpose of financing the costs of street and roadway improvements to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized pursuant to this paragraph in the financing of such project.

(9) The board of county commissioners of Cowley, Crawford, Russell and Woodson county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% in the case of Crawford, Russell and Woodson county and at a rate of up to 0.25%, in the case of Cowley county and pledging the revenue received therefrom for the purpose of financing economic development initiatives or public infrastructure projects. The tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected.

(10) The board of county commissioners of Franklin county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing recreational facilities. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such facilities.

(11) The board of county commissioners of Douglas county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purposes of conservation, access and management of open space; preservation of cultural heritage; and economic development projects and activities.

(12) The board of county commissioners of Shawnee county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom to the city of Topeka for the purpose of financing the costs of rebuilding the Topeka boulevard bridge and other public infrastructure improvements associated with such project to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such project.

(13) The board of county commissioners of Jackson county may submit the question of imposing a countywide retailers' sales tax at a rate of 0.4% and pledging the revenue received therefrom as follows: 50% of such revenues for the purpose of financing for economic development initiatives; and 50% of such revenues for the purpose of financing public infrastructure projects to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after seven years from the date such tax is first collected. The board of county commissioners of Jackson county may submit the question of imposing a countywide retailers' sales tax at a rate of 0.4% which such tax shall take effect after the expiration of the tax imposed pursuant to this paragraph prior to the effective date of this act, and pledging the revenue received therefrom for the purpose of financing public infrastructure projects to the electors at an election called and held thereon. Such tax shall expire after seven years from the date such tax is first collected.

(14) The board of county commissioners of Neosho county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized pursuant to this paragraph in the financing of such project.

(15) The board of county commissioners of Saline county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of construction and operation of an expo center to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected.

(16) The board of county commissioners of Harvey county may submit the question of imposing a countywide retailers' sales tax at the rate of 1.0% and pledging the revenue received therefrom for the purpose of financing the costs of property tax relief, economic development initiatives and public infrastructure improvements to the electors at an election called and held thereon.

(17) The board of county commissioners of Atchison county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing the costs of construction and maintenance of sports and recreational facilities to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such facilities.

(18) The board of county commissioners of Wabaunsee county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of bridge and roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after 15 years from the date such tax is first collected.

(19) The board of county commissioners of Jefferson county may submit the question of imposing a countywide retailers' sales tax at the rate of 1% and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after six years from the date such tax is first collected. The countywide retailers' sales tax imposed pursuant to this paragraph may be extended or reenacted for additional six-year periods upon the board of county commissioners of Jefferson county submitting such question to the electors at an election called and held thereon for each additional six-year period as provided by law.

(20) The board of county commissioners of Riley county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 1% and pledging the revenue received therefrom for the purpose of financing the costs of bridge and roadway construction and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after five years from the date such tax is first collected.

(21) The board of county commissioners of Johnson county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing the construction and operation costs of public safety projects, including, but not limited to, a jail, detention center, sheriff's resource center, crime lab or other county administrative or operational facility dedicated to public safety, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after 10 years from the date such tax is first collected. The countywide retailers' sales tax imposed pursuant to this subsection may be extended or reenacted for additional periods not exceeding 10 years upon the board of county commissioners of Johnson county submitting such question to the electors at an election called and held thereon for each additional ten-year period as provided by law.

(22) The board of county commissioners of Wilson county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 1% and pledging the revenue received therefrom for the purpose of financing the costs of roadway construction and improvements to federal highways, the development of a new industrial park and other public infrastructure improvements to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized pursuant to this paragraph in the financing of such project or projects.

(23) The board of county commissioners of Butler county may submit the question of imposing a countywide retailers' sales tax at the rate of either 0.25%, 0.5%, 0.75% or 1% and pledging the revenue received therefrom for the purpose of financing the costs of public safety capital projects or bridge and roadway construction projects, or both, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such projects.

(24) The board of county commissioners of Barton county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of roadway and bridge construction and improvement and infrastructure development and improvement to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire after 10 years from the date such tax is first collected.

(25) The board of county commissioners of Jefferson county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25% and pledging the revenue received therefrom for the purpose of financing the costs of the county's obligation as participating employer to make employer contributions and other required contributions to the Kansas public employees retirement system for eligible employees of the county who are members of the Kansas police and firemen's retirement system, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such purpose.

(26) The board of county commissioners of Pottawatomie county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 0.5% and pledging the revenue received therefrom for the purpose of financing the costs of construction or remodeling of a courthouse, jail, law enforcement center facility or other county administrative facility, or public infrastructure improvements, or both, to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon payment of all costs authorized in financing such project or projects.

(27) The board of county commissioners of Kingman county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.25%, 0.5%, 0.75% or 1% and pledging the revenue received therefrom for the purpose of financing the costs of constructing and furnishing a law enforcement center and jail facility and the costs of roadway and bridge improvements to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire not later than 20 years from the date such tax is first collected.

(28) The board of county commissioners of Edwards county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.375% and pledging the revenue therefrom for the purpose of financing the costs of economic development initiatives to the electors at an election called and held thereon.

(29) The board of county commissioners of Rooks county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue therefrom for the purpose of financing the costs of constructing or remodeling and furnishing a jail facility to the electors at an election called and held thereon. The tax imposed pursuant to this paragraph shall expire upon the payment of all costs authorized in financing such project or projects.

(30) The board of county commissioners of Douglas county may submit the question of imposing a countywide retailers' sales tax at the rate of 0.5% and pledging the revenue received therefrom for the purpose of financing the construction or remodeling of a courthouse, jail, law enforcement center facility, detention facility or other county administrative facility, specifically including mental health and for the operation thereof.

(31) The board of county commissioners of Bourbon county may submit the question of imposing a countywide retailers' sales tax at the rate of up to 1%, in increments of 0.05%, and pledging the revenue received therefrom for the purpose of financing the costs of constructing, furnishing and operating a courthouse, law enforcement center or jail facility improvements to the electors at an election called and held thereon.

(c) The boards of county commissioners of any two or more contiguous counties, upon adoption of a joint resolution by such boards, may submit the question of imposing a retailers' sales tax within such counties to the electors of such counties at an election called and held thereon and such boards of any two or more contiguous counties shall be required to submit such question upon submission of a petition in each of such counties, signed by a number of electors of each of such counties where submitted equal in number to not less than 10% of the electors of each of such counties who voted at the last preceding general election for the office of secretary of state, or upon receiving resolutions requesting such an election passed by not less than 2/3 of the membership of the governing body of each of one or more cities within each of such counties which contains a population of not less than 25% of the entire population of each of such counties, or upon receiving resolutions requesting such an election passed by 2/3 of the membership of the governing body of each of one or more taxing subdivisions within each of such counties which levy not less than 25% of the property taxes levied by all taxing subdivisions within each of such counties.

(d) Any city retailers' sales tax being levied by a city prior to July 1, 2006, shall continue in effect until repealed in the manner provided herein for the adoption and approval of such tax or until repealed by the adoption of an ordinance for such repeal. Any countywide retailers' sales tax in the amount of 0.5% or 1% in effect on July 1, 1990, shall continue in effect until repealed in the manner provided herein for the adoption and approval of such tax.

(e) Any city or county proposing to adopt a retailers' sales tax shall give notice of its intention to submit such proposition for approval by the electors in the manner required by K.S.A. 10-120, and amendments thereto. The notices shall state the time of the election and the rate and effective date of the proposed tax. If a majority of the electors voting thereon at such election fail to approve the proposition, such proposition may be resubmitted under the conditions and in the manner provided in this act for submission of the proposition. If a majority of the electors voting thereon at such election shall approve the levying of such tax, the governing body of any such city or county shall provide by ordinance or resolution, as the case may be, for the levy of the tax. Any repeal of such tax or any reduction or increase in the rate thereof, within the limits prescribed by K.S.A. 12-189, and amendments thereto, shall be accomplished in the manner provided herein for the adoption and approval of such tax except that the repeal of any such city retailers' sales tax may be accomplished by the adoption of an ordinance so providing.

(f) The sufficiency of the number of signers of any petition filed under this section shall be determined by the county election officer. Every election held under this act shall be conducted by the county election officer.

(g) The governing body of the city or county proposing to levy any retailers' sales tax shall specify the purpose or purposes for which the revenue would be used, and a statement generally describing such purpose or purposes shall be included as a part of the ballot proposition.

History: L. 1978, ch. 56, § 1; L. 1982, ch. 64, § 2; L. 1983, ch. 57, § 1; L. 1987, ch. 63, § 1; L. 1988, ch. 73, § 1; L. 1989, ch. 57, § 1; L. 1990, ch. 68, § 3; L. 1990, ch. 69, § 1; L. 1992, ch. 198, § 5; L. 1992, ch. 279, § 1; L. 1992, ch. 251, § 1; L. 1993, ch. 240, § 1; L. 1994, ch. 354, § 1; L. 1995, ch. 12, § 1; L. 1995, ch. 246, § 1; L. 1998, ch. 11, § 1; L. 1998, ch. 188, § 1; L. 1999, ch. 1, § 2; L. 2000, ch. 140, § 1; L. 2002, ch. 185, § 34; L. 2003, ch. 147, § 32; L. 2004, ch. 173, § 3; L. 2005, ch. 47, § 1; L. 2005, ch. 186, § 2; L. 2006, ch. 9, § 1; L. 2006, ch. 191, § 1; L. 2007, ch. 158, § 6; L. 2007, ch. 195, § 52; L. 2008, ch. 100, § 3; L. 2009, ch. 1, § 1; L. 2010, ch. 3, § 1; L. 2010, ch. 83, § 1; L. 2011, ch. 88, § 1; L. 2014, ch. 132, § 1; L. 2015, ch. 99, § 13; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 24, § 1 and L. 2005, ch. 119, § 1, but those versions were repealed by L. 2005, ch. 186, § 22.

Section not reconciled following amendments by three bills during 2006 session, see also 12-187b.

Section was also amended by L. 2007, ch. 153, § 1, but that version was repealed by L. 2007, ch. 195, § 59.



12-187a Same; power conferred to impose tax outside of boundaries.

12-187a. Same; power conferred to impose tax outside of boundaries. For the purpose of levying taxes pursuant to K.S.A. 12-187 et seq., and amendments thereto, there is hereby specifically conferred upon cities and counties of this state the power and authority to impose taxes upon services rendered without the boundaries of the taxing jurisdiction by retailers having a place of business located within such taxing jurisdiction.

History: L. 1983, ch. 58, § 1; April 28.



12-189 Same; rates, general and special purposes, exceptions for certain counties; administration and collection by state; refunds; remittance to cities and counties; monthly reports; confidentiality requirements.

12-189. Same; rates, general and special purposes, exceptions for certain counties; administration and collection by state; refunds; remittance to cities and counties; monthly reports; confidentiality requirements. The rate of any city retailers' sales tax shall be fixed in increments of 0.05% and in an amount not to exceed 2% for general purposes and not to exceed 1% for special purposes which shall be determined by the governing body of the city. For any retailers' sales tax imposed by a city for special purposes, such city shall specify the purposes for which such tax is imposed. All such special purpose retailers' sales taxes imposed by a city shall expire after 10 years from the date such tax is first collected. The rate of any countywide retailers' sales tax shall be fixed in an amount not to exceed 1% and shall be fixed in increments of 0.25%, and which amount shall be determined by the board of county commissioners, except that:

(a) The board of county commissioners of Wabaunsee county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.25%; the board of county commissioners of Osage or Reno county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.25% or 1.5%; the board of county commissioners of Cherokee, Crawford, Ford, Saline, Seward, Thomas or Wyandotte county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.5%, the board of county commissioners of Atchison county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 1.5% or 1.75%; the board of county commissioners of Anderson, Barton, Jefferson or Ottawa county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 2%; the board of county commissioners of Marion county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at 2.5%; the board of county commissioners of Franklin, Linn and Miami counties, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the respective board of county commissioners on July 1, 2007, plus up to 1.0%; and the board of county commissioners of Brown county, for the purposes of K.S.A. 12-187(b)(2), and amendments thereto, may fix such rate at up to 2%;

(b) the board of county commissioners of Jackson county, for the purposes of K.S.A. 12-187(b)(3), and amendments thereto, may fix such rate at 2%;

(c) the boards of county commissioners of Finney and Ford counties, for the purposes of K.S.A. 12-187(b)(4), and amendments thereto, may fix such rate at 0.25%;

(d) the board of county commissioners of any county for the purposes of K.S.A. 12-187(b)(5), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by a board of county commissioners on the effective date of this act plus 0.25%, 0.5%, 0.75% or 1%, as the case requires;

(e) the board of county commissioners of Dickinson county, for the purposes of K.S.A. 12-187(b)(7), and amendments thereto, may fix such rate at 1.5%, and the board of county commissioners of Miami county, for the purposes of K.S.A. 12-187(b)(7), and amendments thereto, may fix such rate at 1.25%, 1.5%, 1.75% or 2%;

(f) the board of county commissioners of Sherman county, for the purposes of K.S.A. 12-187(b)(8), and amendments thereto, may fix such rate at 2.25%;

(g) the board of county commissioners of Crawford or Russell county for the purposes of K.S.A. 12-187(b)(9), and amendments thereto, may fix such rate at 1.5%;

(h) the board of county commissioners of Franklin county, for the purposes of K.S.A. 12-187(b)(10), and amendments thereto, may fix such rate at 1.75%;

(i) the board of county commissioners of Douglas county, for the purposes of K.S.A. 12-187(b)(11) and (b)(30), and amendments thereto, may fix such rate at 1.75%;

(j) the board of county commissioners of Jackson county, for the purposes of K.S.A. 12-187(b)(13), and amendments thereto, may fix such rate at 1.4%;

(k) the board of county commissioners of Sedgwick county, for the purposes of K.S.A. 12-187(b)(3)(C), and amendments thereto, may fix such rate at 2%;

(l) the board of county commissioners of Neosho county, for the purposes of K.S.A. 12-187(b)(14), and amendments thereto, may fix such rate at 1.0% or 1.5%;

(m) the board of county commissioners of Saline county, for the purposes of K.S.A. 12-187(b)(15), and amendments thereto, may fix such rate at up to 1.5%;

(n) the board of county commissioners of Harvey county, for the purposes of K.S.A. 12-187(b)(16), and amendments thereto, may fix such rate at 2.0%;

(o) the board of county commissioners of Atchison county, for the purpose of K.S.A. 12-187(b)(17), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Atchison county on the effective date of this act plus 0.25%;

(p) the board of county commissioners of Wabaunsee county, for the purpose of K.S.A. 12-187(b)(18), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Wabaunsee county on July 1, 2007, plus 0.5%;

(q) the board of county commissioners of Jefferson county, for the purpose of K.S.A. 12-187(b)(19) and (25), and amendments thereto, may fix such rate at 2.25%;

(r) the board of county commissioners of Riley county, for the purpose of K.S.A. 12-187(b)(20), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Riley county on July 1, 2007, plus up to 1%;

(s) the board of county commissioners of Johnson county for the purposes of K.S.A. 12-187(b)(21), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate allowed to be imposed by the board of county commissioners of Johnson county on July 1, 2007, plus 0.25%;

(t) the board of county commissioners of Wilson county for the purposes of K.S.A. 12-187(b)(22), and amendments thereto, may fix such rate at up to 2%;

(u) the board of county commissioners of Butler county for the purposes of K.S.A. 12-187(b)(23), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate otherwise allowed pursuant to this section, plus 0.25%, 0.5%, 0.75% or 1%;

(v) the board of county commissioners of Barton county, for the purposes of K.S.A. 12-187(b)(24), and amendments thereto, may fix such rate at up to 1.5%;

(w) the board of county commissioners of Lyon county, for the purposes of K.S.A. 12-187(b)(3)(D), and amendments thereto, may fix such rate at 1.5%;

(x) the board of county commissioners of Rawlins county, for the purposes of K.S.A. 12-187(b)(3)(E), and amendments thereto, may fix such rate at 1.75%;

(y) the board of county commissioners of Chautauqua county, for the purposes of K.S.A. 12-187(b)(3)(F), and amendments thereto, may fix such rate at 2.0%;

(z) the board of county commissioners of Pottawatomie county, for the purposes of K.S.A. 12-187(b)(26), and amendments thereto, may fix such rate at up to 1.5%;

(aa) the board of county commissioners of Kingman county, for the purposes of K.S.A. 12-187(b)(27), and amendments thereto, may fix such rate at a percentage which is equal to the sum of the rate otherwise allowed pursuant to this section, plus 0.25%, 0.5%, 0.75%, or 1%;

(bb) the board of county commissioners of Edwards county, for the purposes of K.S.A. 12-187(b)(28), and amendments thereto, may fix such rate at 1.375%;

(cc) the board of county commissioners of Rooks county, for the purposes of K.S.A. 12-187(b)(29), and amendments thereto, may fix such rate at up to 1.5%; and

(dd) the board of county commissioners of Bourbon county, for the purposes of K.S.A. 12-187(b)(3)(G) and (b)(31), and amendments thereto, may fix such rate at up to 2.0%.

Any county or city levying a retailers' sales tax is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. Except as otherwise specifically provided in K.S.A. 12-189a, and amendments thereto, such tax shall be identical in its application, and exemptions therefrom, to the Kansas retailers' sales tax act and all laws and administrative rules and regulations of the state department of revenue relating to the Kansas retailers' sales tax shall apply to such local sales tax insofar as such laws and rules and regulations may be made applicable. The state director of taxation is hereby authorized to administer, enforce and collect such local sales taxes and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement thereof.

Upon receipt of a certified copy of an ordinance or resolution authorizing the levy of a local retailers' sales tax, the director of taxation shall cause such taxes to be collected within or without the boundaries of such taxing subdivision at the same time and in the same manner provided for the collection of the state retailers' sales tax. Such copy shall be submitted to the director of taxation within 30 days after adoption of any such ordinance or resolution. All moneys collected by the director of taxation under the provisions of this section shall be credited to a county and city retailers' sales tax fund which fund is hereby established in the state treasury, except that all moneys collected by the director of taxation pursuant to the authority granted in K.S.A. 12-187(b)(22), and amendments thereto, shall be credited to the Wilson county capital improvements fund. Any refund due on any county or city retailers' sales tax collected pursuant to this act shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from collections of local retailers' sales tax revenue. Except for local retailers' sales tax revenue required to be deposited in the redevelopment bond fund established under K.S.A. 74-8927, and amendments thereto, all local retailers' sales tax revenue collected within any county or city pursuant to this act shall be apportioned and remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county or city.

Revenue that is received from the imposition of a local retailers' sales tax which exceeds the amount of revenue required to pay the costs of a special project for which such revenue was pledged shall be credited to the city or county general fund, as the case requires.

The director of taxation shall provide, upon request by a city or county clerk or treasurer or finance officer of any city or county levying a local retailers' sales tax, monthly reports identifying each retailer doing business in such city or county or making taxable sales sourced to such city or county, setting forth the tax liability and the amount of such tax remitted by each retailer during the preceding month and identifying each business location maintained by the retailer and such retailer's sales or use tax registration or account number. Such report shall be made available to the clerk or treasurer or finance officer of such city or county within a reasonable time after it has been requested from the director of taxation. The director of taxation shall be allowed to assess a reasonable fee for the issuance of such report. Information received by any city or county pursuant to this section shall be confidential, and it shall be unlawful for any officer or employee of such city or county to divulge any such information in any manner. Any violation of this paragraph by a city or county officer or employee is a class A misdemeanor, and such officer or employee shall be dismissed from office. Reports of violations of this paragraph shall be investigated by the attorney general. The district attorney or county attorney and the attorney general shall have authority to prosecute violations of this paragraph.

History: L. 1978, ch. 56, § 3; L. 1979, ch. 326, § 3; L. 1982, ch. 64, § 3; L. 1983, ch. 58, § 3; L. 1986, ch. 66, § 2; L. 1987, ch. 63, § 2; L. 1989, ch. 57, § 2; L. 1990, ch. 68, § 4; L. 1991, ch. 54, § 4; L. 1992, ch. 198, § 6; L. 1992, ch. 279, § 3; L. 1992, ch. 251, § 2; L. 1993, ch. 240, § 2; L. 1994, ch. 354, § 3; L. 1995, ch. 12, § 3; L. 1995, ch. 246, § 2; L. 1998, ch. 11, § 2; L. 1998, ch. 188, § 3; L. 1999, ch. 1, § 3; L. 2000, ch. 140, § 3; L. 2001, ch. 67, § 1; L. 2002, ch. 185, § 35; L. 2003, ch. 147, § 33; L. 2005, ch. 47, § 2; L. 2005, ch. 186, § 3; L. 2005, ch. 186, § 4; L. 2006, ch. 9, § 2; L. 2006, ch. 191, § 2; L. 2007, ch. 158, § 7; L. 2007, ch. 195, § 53; L. 2008, ch. 100, § 4; L. 2009, ch. 1, § 2; L. 2010, ch. 3, § 2; L. 2010, ch. 83, § 2; L. 2011, ch. 88, § 2; L. 2014, ch. 132, § 2; L. 2015, ch. 99, § 14; July 1.

Revisor's Note:

Section was amended by L. 2005, ch. 119, § 2 and L. 2005, ch. 110, § 1, but those versions were repealed by L. 2005, ch. 186, §§ 22 and 23, respectively.

Section not reconciled following amendments by three bills during 2006 session, see also 12-189f.

Section was also amended by L. 2007, ch. 153, § 2, but that version was repealed by L. 2007, ch. 195, § 59.



12-189a Same; certain sales exempt from state sales tax subject to local tax.

12-189a. Same; certain sales exempt from state sales tax subject to local tax. The following sales shall be subject to the taxes levied and collected by all cities and counties under the provisions of K.S.A. 12-187 et seq., and amendments thereto:

(a) All sales of natural gas, electricity, heat and water delivered through mains, lines or pipes to residential premises for noncommercial use by the occupant of such premises and all sales of natural gas, electricity, heat and water delivered through mains, lines or pipes for agricultural use, except that effective January 1, 2006, the provisions of this subsection shall expire for sales of water pursuant to this subsection;

(b) all sales of propane gas, LP-gas, coal, wood and other fuel sources for the production of heat or lighting for noncommercial use of an occupant of residential premises; and

(c) all sales of intrastate telephone and telegraph services for noncommercial use.

History: L. 1979, ch. 326, § 4; L. 2003, ch. 147, § 29; July 1.



12-189d Sales of bingo cards, faces and instant bingo tickets; exempt.

12-189d. Sales of bingo cards, faces and instant bingo tickets; exempt. All sales of bingo cards, bingo faces and instant bingo tickets by licensees under K.S.A. 79-4701 et seq., and amendments thereto, shall be exempt from the taxes levied and collected by cities and counties under K.S.A. 12-187 et seq., and amendments thereto.

History: L. 2000, ch. 173, § 25; July 1.



12-191 Same; situs of taxable transactions; rules and regulations; effective date for collection of taxes; revenue in excess of budget, disposition.

12-191. Same; situs of taxable transactions; rules and regulations; effective date for collection of taxes; revenue in excess of budget, disposition. All retail transactions consummated within a county or city having a retail sales tax, which transactions are subject to the Kansas retailers' sales tax, shall also be subject to such county or city retail sales tax. Except as hereinafter provided, all retail sales, for the purpose of this act, shall be considered to have been consummated at the location determined by the sourcing rules as provided in K.S.A. 2016 Supp. 79-3670, and amendments thereto. The retail sales or transfer of watercraft, modular homes, manufactured homes or mobile homes, shall be considered consummated at the place of business of the retailer and sourced to such location. The retail sale, excluding the lease or rental, of motor vehicles, trailers, semi-trailers or aircraft that do not qualify as transportation equipment, as defined in subsection (d) of K.S.A. 2016 Supp. 79-3670, and amendments thereto, shall be considered consummated at the place of business of the retailer and sourced to such location. The isolated or occasional sale of any motor vehicle or trailer shall be considered consummated at the taxing jurisdiction where the sale is made. If the sale negotiations occurred in different cities or counties, the situs of the sale for local sales tax purposes shall be the place where the motor vehicle or trailer was kept at the time negotiations were first entered into. In the event the place of business of a retailer is doubtful the place or places at which the retail sales are consummated for the purposes of this act shall be determined under rules and regulations adopted by the secretary of revenue which rules and regulations shall be considered with state and federal law insofar as applicable. The director of taxation is hereby authorized to request and receive from any retailer or from any city or county levying the tax such information as may be reasonably necessary to determine the liability of retailers for any county or city sales tax. The collection of any sales tax of a county or city approved at any election shall commence on the first day of the calendar quarter next following the 90th day after the date that the city or county has provided written notice to the director of taxation of the election authorizing the levy of such tax. The collection of any such sales tax applicable to printed catalog purchases wherein the purchaser computed the tax based upon local tax rates published in the catalog, shall not commence until the first day of the calendar quarter next following the 150th day after the date that the city or county has provided written notice to the director of taxation of the election authorizing the levy of such tax. The director of taxation shall provide notice to sellers of such taxes within 30 days after receiving such notice from the city or county.

A city retailers' sales tax shall not become effective within any area annexed by a city levying such tax until the first day of the calendar quarter next following the 90th day after the date that the governing body of such city provided the state department of revenue with a certified copy of the annexation ordinance and a map of the city detailing the annexed area. The director of taxation shall provide notice to sellers of such tax within 30 days after receiving such notice from the city or county.

Whenever any sales tax, imposed by any city or county under the provisions of this act, shall become effective, at any time prior to the time that revenue derived therefrom may be budgeted for expenditure in such year, such revenue shall be credited to the funds of the taxing subdivision or subdivisions and shall be carried forward to the credit of such funds for the ensuing budget year in the manner provided for carrying forward balances remaining in such funds at the end of a budget year.

History: L. 1978, ch. 56, § 5; L. 1983, ch. 58, § 4; L. 1983, ch. 59, § 1; L. 1983, ch. 57, § 2; L. 1984, ch. 63, § 1; L. 1985, ch. 69, § 1; L. 1985, ch. 70, § 1; L. 1990, ch. 67, § 4; L. 2001, ch. 67, § 2; L. 2003, ch. 147, § 1; July 1.



12-192 Same; apportionment of revenue from countywide retailers' sales tax between county and cities located therein, exceptions; notification of state sales tax collected in county for preceding year; county clerks to provide secretary information necessary for apportionment.

12-192. Same; apportionment of revenue from countywide retailers' sales tax between county and cities located therein, exceptions; notification of state sales tax collected in county for preceding year; county clerks to provide secretary information necessary for apportionment. (a) Except as otherwise provided by subsection (b), (d) or (h), all revenue received by the director of taxation from a countywide retailers' sales tax shall be apportioned among the county and each city located in such county in the following manner: (1) One-half of all revenue received by the director of taxation shall be apportioned among the county and each city located in such county in the proportion that the total tangible property tax levies made in such county in the preceding year for all funds of each such governmental unit bear to the total of all such levies made in the preceding year; and (2) one-half of all revenue received by the director of taxation from such countywide retailers' sales tax shall be apportioned among the county and each city located in such county, first to the county that portion of the revenue equal to the proportion that the population of the county residing in the unincorporated area of the county bears to the total population of the county, and second to the cities in the proportion that the population of each city bears to the total population of the county, except that no persons residing within the Fort Riley military reservation shall be included in the determination of the population of any city located within Riley county. All revenue apportioned to a county shall be paid to its county treasurer and shall be credited to the general fund of the county.

(b) (1) In lieu of the apportionment formula provided in subsection (a), all revenue received by the director of taxation from a countywide retailers' sales tax imposed within Johnson county at the rate of 0.75%, 1% or 1.25% after July 1, 2007, shall be apportioned among the county and each city located in such county in the following manner: (A) The revenue received from the first 0.5% rate of tax shall be apportioned in the manner prescribed by subsection (a); and (B) the revenue received from the rate of tax exceeding 0.5% shall be apportioned as follows: (i) One-fourth shall be apportioned among the county and each city located in such county in the proportion that the total tangible property tax levies made in such county in the preceding year for all funds of each such governmental unit bear to the total of all such levies made in the preceding year; (ii) one-fourth shall be apportioned among the county and each city located in such county, first to the county that portion of the revenue equal to the proportion that the population of the county residing in the unincorporated area of the county bears to the total population of the county, and second to the cities in the proportion that the population of each city bears to the total population of the county; and (iii) one-half shall be retained by the county for its sole use and benefit.

(2) In lieu of the apportionment formula provided in subsection (a), all money received by the director of taxation from a countywide sales tax imposed within Montgomery county pursuant to the election held on November 8, 1994, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged. All revenue apportioned and paid from the imposition of such tax to the treasurer of any city prior to the effective date of this act shall be remitted to the county treasurer and expended only for the purpose for which the revenue received from the tax was pledged.

(3) In lieu of the apportionment formula provided in subsection (a), on and after the effective date of this act, all moneys received by the director of taxation from a countywide retailers' sales tax imposed within Phillips county pursuant to the election held on September 20, 2005, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged.

(c) (1) Except as otherwise provided by paragraph (2) of this subsection, for purposes of subsections (a) and (b), the term "total tangible property tax levies" means the aggregate dollar amount of tax revenue derived from ad valorem tax levies applicable to all tangible property located within each such city or county. The ad valorem property tax levy of any county or city district entity or subdivision shall be included within this term if the levy of any such district entity or subdivision is applicable to all tangible property located within each such city or county.

(2) For the purposes of subsections (a) and (b), any ad valorem property tax levied on property located in a city in Johnson county for the purpose of providing fire protection service in such city shall be included within the term "total tangible property tax levies" for such city regardless of its applicability to all tangible property located within each such city. If the tax is levied by a district which extends across city boundaries, for purposes of this computation, the amount of such levy shall be apportioned among each city in which such district extends in the proportion that such tax levied within each city bears to the total tax levied by the district.

(d) (1) All revenue received from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187(b)(2), (3)(C), (3)(F), (3)(G), (6), (7), (8), (9), (12), (14), (15), (16), (17), (18), (19), (20), (22), (23), (25), (27), (28), (29), (30) and (31), and amendments thereto, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged.

(2) Except as otherwise provided in K.S.A. 12-187(b)(5), and amendments thereto, all revenues received from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187(b)(5), and amendments thereto, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged.

(3) All revenue received from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187(b)(26), and amendments thereto, shall be remitted to and shall be retained by the county and expended only for the purpose for which the revenue received from the tax was pledged unless the question of imposing a countywide retailers' sales tax authorized by K.S.A. 12-187(b)(26), and amendments thereto, includes the apportionment of revenue prescribed in subsection (a).

(e) All revenue apportioned to the several cities of the county shall be paid to the respective treasurers thereof and deposited in the general fund of the city. Whenever the territory of any city is located in two or more counties and any one or more of such counties do not levy a countywide retailers' sales tax, or whenever such counties do not levy countywide retailers' sales taxes at a uniform rate, the revenue received by such city from the proceeds of the countywide retailers' sales tax, as an alternative to depositing the same in the general fund, may be used for the purpose of reducing the tax levies of such city upon the taxable tangible property located within the county levying such countywide retailers' sales tax.

(f) Prior to March 1 of each year, the secretary of revenue shall advise each county treasurer of the revenue collected in such county from the state retailers' sales tax for the preceding calendar year.

(g) Prior to December 31 of each year, the clerk of every county imposing a countywide retailers' sales tax shall provide such information deemed necessary by the secretary of revenue to apportion and remit revenue to the counties and cities pursuant to this section.

(h) The provisions of subsections (a) and (b) for the apportionment of countywide retailers' sales tax shall not apply to any revenues received pursuant to a county or countywide retailers' sales tax levied or collected under K.S.A. 74-8929, and amendments thereto. All such revenue collected under K.S.A. 74-8929, and amendments thereto, shall be deposited into the redevelopment bond fund established by K.S.A. 74-8927, and amendments thereto, for the period of time set forth in K.S.A. 74-8927, and amendments thereto.

History: L. 1978, ch. 56, § 6; L. 1980, ch. 61, § 1; L. 1981, ch. 66, § 1; L. 1981, ch. 67, § 1; L. 1982, ch. 65, § 1; L. 1983, ch. 60, § 1; L. 1986, ch. 67, § 1; L. 1987, ch. 63, § 3; L. 1988, ch. 72, § 2; L. 1991, ch. 82, § 3; L. 1992, ch. 279, § 4; L. 1992, ch. 251, § 3; L. 1993, ch. 175, § 1; L. 1994, ch. 354, § 4; L. 1995, ch. 12, § 4; L. 1995, ch. 163, § 1; L. 1998, ch. 188, § 4; L. 1999, ch. 1, § 4; L. 2001, ch. 211, § 2; L. 2003, ch. 147, § 2; L. 2005, ch. 47, § 3; L. 2005, ch. 186, § 5; L. 2006, ch. 191, § 3; L. 2007, ch. 158, § 8; L. 2007, ch. 195, § 54; L. 2008, ch. 100, § 5; L. 2010, ch. 3, § 3; L. 2010, ch. 83, § 3; L. 2011, ch. 88, § 3; L. 2014, ch. 132, § 3; L. 2015, ch. 99, § 15; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 119, § 3, but that version was repealed by L. 2005, ch. 186, § 22.

Section was also amended by L. 2007, ch. 153, § 3, but that version was repealed by L. 2007, ch. 195, § 59.



12-194 Same; city and county excise taxes prohibited, exceptions; rate increase for certain development excise taxes, election required.

12-194. Same; city and county excise taxes prohibited, exceptions; rate increase for certain development excise taxes, election required. (a) Subject to the provisions of subsections (b) and (c), no city or county shall levy or impose an excise tax or a tax in the nature of an excise, other than a retailers' sales tax and a compensating use tax, but the provisions of this section shall not be construed as prohibiting any city from: (1) Contracting with a utility for a fixed charge based upon a percentage of gross receipts derived from the service permitted by grant, right, privilege or franchise to such utility; (2) imposing an occupation tax or license fee for the privilege of engaging in any business, trade, occupation or profession, or rendering or furnishing any service, but the determination of any such license fee shall not be based upon any amount the licensee has received from the sale or transfer of personal or real property, or for the rendering or furnishing of a service, or on the income of the licensee; (3) levying any occupation tax or license fee imposed by such city prior to the effective date of this act; (4) retaining any development excise tax as levied or imposed by such city in existence on January 1, 2006; or (5) levying an excise tax on tickets for admissions to concerts, theatrical performances, sports contests or other similar performances which take place on property owned by a city or county.

(b) No license fee described in subsection (a)(2) shall be imposed upon any utility contracting with and subject to a charge, described in subsection (a)(1), by such city.

(c) (1) On or after July 1, 2006, no city that has levied or imposed any tax described in subsection (a)(4) shall increase the rate of such tax without the governing body of such city having first submitted a proposition to increase the rate of such development excise tax to and having received the approval of a majority of the electors of the city voting thereon at an election called and held therefor.

(2) Any city proposing to increase the rate of a development excise tax shall give notice of its intention to submit such proposition for approval by the electors by publishing notice of such election in a newspaper of general circulation in the city, once each week for two consecutive weeks. The first publication shall be not less than 21 days prior to the election. The notices shall state the time of the election and the rate and effective date of the proposed tax rate increase. If a majority of the electors voting thereon at such election fail to approve the proposition, such proposition may be resubmitted under the conditions and in the manner provided in this act for submission of the proposition. If a majority of the electors voting thereon at such election shall approve the increase of such tax rate, the governing body of any such city shall provide by ordinance for the increase of the tax rate.

(3) Every election held under this act shall be conducted by the county election officer.

(4) The governing body of the city proposing to increase such a development excise tax shall specify the purpose or purposes for which the revenue would be used, and a statement generally describing such purpose or purposes shall be included as a part of the ballot proposition.

History: L. 1978, ch. 56, § 8; L. 1982, ch. 66, § 2; L. 2002, ch. 105, § 11; L. 2003, ch. 120, § 14; L. 2006, ch. 204, § 3; July 1.



12-195 Same; use of proceeds for payment of bonds prohibited; exceptions.

12-195. Same; use of proceeds for payment of bonds prohibited; exceptions. (a) Except as otherwise provided in K.S.A. 12-195b, 12-1774, 12-17,103 and 74-8924, and amendments thereto, or subsection (b), no city or county shall commit any of the funds or proceeds derived from a retailers' sales tax as a guarantee for the payment of bonds issued by such city or county or the Kansas development finance authority.

(b) Any city or county which is the recipient of funds derived from a local option sales tax pursuant to K.S.A. 12-187 et seq., and amendments thereto, is hereby authorized to issue revenue bonds to provide for the payment of all or any portion of the cost of public facilities or improvements of such city or county for which such city or county is authorized pursuant to the constitution or laws of this state to issue general obligation bonds and to pledge revenues received from countywide or city retailers' sales taxes for the payment thereof. No such bonds shall be issued for the payment of all or any portion of the cost of any facilities or improvements to be used for commercial or retail purposes, except that such prohibition shall not apply to revenue bonds issued for the payment of the cost of constructing or improving a convention or exposition hall or center or public auditorium. In the event the governing body of a city or county proposes to issue such bonds, and the question of pledging the revenues received from the countywide or city retailers' sales tax has not previously been submitted to and approved by the voters of the city or county, such proposition shall be published once each week for two consecutive weeks in the official city or county newspaper, as the case requires. If, within 30 days after the last publication of the proposition, a petition is filed with the county election officer signed by not less than 4% of the electors of the city or county, as the case requires, who voted for the office of secretary of state at the last preceding general election for such office requesting an election thereon, no such bonds shall be issued unless the proposition is submitted to and approved by a majority of the voters of the city or county, as the case requires, voting at an election held thereon. Any such election shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

(1) Such bonds shall be authorized by ordinance of the governing body of such city or resolution of the governing body of such county. The bonds may be issued as registered bonds or coupon bonds, payable to bearer, and, if coupon bonds, may be registrable as to principal only or as to principal and interest, and may be made exchangeable for bonds of another denomination or in another form. The bonds may be in such form and denominations, may have such date or dates, may be stated to mature at such time or times, may bear interest payable at such times and at such rate or rates, may be payable at such places within or without the state, may be subject to such terms of redemption in advance of maturity at such prices, and may contain such terms and conditions, all as the city or county shall determine. The bonds shall have all the qualities of and shall be deemed to be negotiable instruments under the laws of the state of Kansas. The authorizing ordinance or resolution may contain any other terms, covenants and conditions that the city or county deems reasonable and desirable, including without limitation those pertaining to the maintenance of various funds and reserves, the nature and extent of any security for payment of the bonds, the custody and application of the proceeds of the bonds, the collection, transfer and disposition of sales tax revenues, the investing of bond proceeds or any funds pledged to the repayment of the bonds, and the rights, duties and obligations of the city or county and the owners of the bonds.

(2) The authorizing ordinance or resolution may provide for the execution of a trust indenture between the city or county and any financial institution within or without the state of Kansas. The trust indenture may contain any terms, covenants and conditions that are deemed desirable by the city or county.

(3) Any authorizing ordinance or resolution and trust indenture relating to the issuance of and security for the bonds shall constitute a contract between the city or county and the owners of the bonds, which contract, and all covenants, agreements and obligations therein, shall be promptly performed in strict compliance with the terms and provisions of such contract, and the covenants, agreements and obligations of the city or county may be enforced by mandamus or other appropriate proceeding at law or in equity. The pledge of revenues made by the city or county shall be valid and binding from the time when such pledge is made and the revenues so pledged and thereafter received by the city or county shall immediately be subject to the lien of such pledge without such physical delivery thereof or further act on the part of the city or county, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the issuer, irrespective of whether such parties have notice thereof. Neither the authorizing ordinance or resolution nor any other instrument by which a pledge is created need be filed or recorded except in the records of the city or county.

(4) The revenue bonds may be sold in such manner, either at public or private sale, and upon such terms as the city or county shall determine to be reasonable, including sale at discount. It shall be plainly stated on the face of each such bond that it has been issued under this act, that the bonds shall be special obligations of the city or county, payable solely and only from the revenues pledged to the payment of the bonds and that in no event, shall the bonds constitute an indebtedness of the state of Kansas or the city or county for which the faith and credit of the state of Kansas or city or county is pledged.

(5) Any bonds issued under the provisions of this section and the interest thereon, shall be exempt from all taxes levied by the state of Kansas, or any political or taxing subdivision thereof.

(6) Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this section. Such refunding bonds may either be sold or delivered in exchange for the bonds being refunded. If sold, the proceeds may either be applied to the payment of the bonds being refunded or deposited in trust and there maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the city or county and the authorizing ordinance or resolution or trust indenture securing such refunding bonds. The authorizing ordinance or resolution or trust indenture securing the refunding bonds may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. Refunding bonds shall be sold and secured in accordance with the provisions of this act pertaining to the sale and security of the bonds.

(7) Bonds issued under the provisions of this act shall be eligible to secure the deposit of public funds under article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(8) Bonds issued under the provisions of this act shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such city or county.

History: L. 1978, ch. 56, § 9; L. 1983, ch. 227, § 1; L. 1987, ch. 63, § 4; L. 1987, ch. 60, § 7; L. 1988, ch. 73, § 2; L. 1991, ch. 54, § 1; L. 1991, ch. 55, § 2; L. 1993, ch. 213, § 3; L. 1998, ch. 199, § 21; L. 1999, ch. 158, § 1; L. 2010, ch. 44, § 3; July 1.



12-195a Same; allotment of county proceeds to townships.

12-195a. Same; allotment of county proceeds to townships. Any county receiving revenue derived from a countywide retailers' sales tax imposed pursuant to K.S.A. 12-187, and amendments thereto, is authorized to allot any portion of such revenue allocated to the county to any township located within such county.

History: L. 1984, ch. 57, § 1; July 1.



12-195b Same; pledge of proceeds for payment of bonds; conditions.

12-195b. Same; pledge of proceeds for payment of bonds; conditions. The governing body of any city or county by the appropriate ordinance or resolution, may authorize the issuance of general obligation bonds to provide for the payment of all or any portion of the cost of any public facilities or improvements for which such city or county is otherwise authorized pursuant to the constitution or laws of this state to issue general obligation bonds. The governing body may pledge revenues received from countywide or city retailers' sales taxes imposed pursuant to K.S.A. 12-187 et seq., and amendments thereto, for the payment of such bonds. The pledge of revenues received from countywide or city retailers' sales taxes for payment of such bonds shall constitute an irrevocable pledge of the revenues and shall be made a lien on the revenues for the benefit of bondholders. Any bonds issued under this section shall be subject to the following requirements:

(a) Before the governing body of any city or county shall issue any general obligation bonds as authorized herein, the governing body shall cause to be prepared a comprehensive feasibility study showing that revenues received from a countywide or city retailers' sales tax would be sufficient to retire such bonds.

(b) Such bonds shall constitute a general obligation of the city or county payable from the pledged revenue received from countywide or city retailers' sales taxes and if not so paid such bonds shall be payable from ad valorem taxes which for the purpose of paying such bonds may be levied without limit as to rate or amount by the city or county, and shall be printed as provided in K.S.A. 10-112, and amendments thereto.

(c) Any bonds issued under the provisions of this section and the interest thereon, shall be exempt from all taxes levied by the state of Kansas or any political or taxing subdivision thereof.

(d) All bonds which are to be financed in accordance with the provisions of this section shall be subject to any statutory limitation of bonded indebtedness imposed on a city or county unless:

(1) The law authorizing the issuance of such bonds specifically excludes such bonds from any statutory limitation of bonded indebtedness;

(2) the bonds are excluded from the computation of bonded indebtedness pursuant to K.S.A. 10-307 or 10-309, and amendments thereto; or

(3) the bonds are issued by Douglas county or Sherman county.

(e) In the event the governing body of a city or county proposes to issue such bonds, and the question of issuing bonds as authorized herein has not previously been submitted to and approved by the voters of the city or county such proposition shall be published once each week for two consecutive weeks in its official newspaper. If within 30 days after the last publication of the proposition, a petition is filed with the county election officer signed by not less than 5% of the electors of the city or county who voted in the last preceding general election of the city or county, then no such bonds shall be issued unless the proposition is submitted to and approved by a majority of the voters of the city or county voting at an election held thereon. Any such elections shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

History: L. 1991, ch. 54, § 2; L. 1995, ch. 242, § 1; L. 2006, ch. 9, § 3; L. 2006, ch. 204, § 4; L. 2010, ch. 44, § 4; July 1.



12-196 Same; transfer of revenue to road and bridge fund.

12-196. Same; transfer of revenue to road and bridge fund. The board of county commissioners may transfer any portion of the revenue received pursuant to K.S.A. 12-192 from the county general fund to the county road and bridge fund.

History: L. 1982, ch. 109, § 1; July 1.



12-197 Same; pledging of revenue received; procedure.

12-197. Same; pledging of revenue received; procedure. The governing body of any city or the board of commissioners of any county which has adopted an ordinance or resolution submitting to the electors of such city or county a proposition on the imposition of a retailers' sales tax within such city or county in accordance with the provisions of K.S.A. 12-187, and amendments thereto, and the governing body of any city located within a county the electors of which are scheduled to vote or have voted on the proposition of imposing a countywide retailers' sales tax, may adopt an ordinance or resolution pledging the general purposes proposed for the future use of all or a portion of the revenue to be received from such tax if the proposition is or has been approved by the voters. Such ordinance or resolution shall be adopted in accordance with the provisions and procedural requirements of K.S.A. 12-137 or K.S.A. 19-117, and amendments thereto, and shall continue in effect for the time specified therein unless the same is repealed or amended in accordance with the provisions and procedural requirements of the appropriate statute. Any pledge of revenue to be received from such tax, or obligations secured by such pledge, made or incurred under the provisions of this section shall not be subject to the provisions of articles 10 and 11 of chapter 10 of the Kansas Statutes Annotated and K.S.A. 79-2925, and amendments thereto.

History: L. 1982, ch. 64, § 1; L. 2010, ch. 83, § 4; July 1.



12-198 Imposition of city and county and Washburn university compensating use tax upon tangible personal property, vehicles and vessels; rate; continued exemption for provision of certain tangible personal property exempt from taxation prior to July 1, 2003; administration and collection by state; disposition and apportionment of moneys received.

12-198. Imposition of city and county and Washburn university compensating use tax upon tangible personal property, vehicles and vessels; rate; continued exemption for provision of certain tangible personal property exempt from taxation prior to July 1, 2003; administration and collection by state; disposition and apportionment of moneys received. (a) A compensating use tax for the privilege of using or storing within a city or county any tangible personal property or any vehicle which is required to be registered under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, or any vessel, as defined by K.S.A. 82a-802, and amendments thereto, is hereby imposed by every city, county or municipal university imposing a retailers' sales tax. The rate of any such tax shall be fixed at the same rate as such city's, county's or university's retailers' sales tax. Any city, county or municipal university imposing a compensating use tax is prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. Such tax shall be identical in its application and exemptions therefrom to the Kansas compensating tax, and all laws and rules and regulations of the state department of revenue relating to the Kansas compensating tax shall apply to such local compensating use tax insofar as the same may be made applicable. If any contractor has entered into a written, binding contract prior to July 1, 2003, for the construction, reconstruction, restoration, replacement, repair, equipment or improvement of a bridge or highway, street, road, alley, sewer, sewage system, water line, water system or other related improvement, and such contract includes the furnishing to or by the contractor of tangible personal property which is to become part of the completed improvement subject to the tax imposed by this section, and which would have been exempt from taxation pursuant to this section prior to its enactment effective on July 1, 2003, such furnishing of tangible personal property shall continue to be exempt from taxation pursuant to this section, if the contractor gives notice and proof of such contract to the director of taxation on or before July 10, 2004. Such notice and proof shall be in such form and of such sufficiency as the director prescribes.

(b) The secretary of revenue is authorized to administer, enforce and collect a city's, county's or municipal university's compensating use tax and to adopt such rules and regulations necessary for the efficient and effective administration, enforcement and collection thereof. The state director of taxation shall cause such taxes to be collected within the boundaries of such taxing subdivision at the same time and in the same manner provided for the collection of the state compensating use tax. All moneys collected by the director of taxation pursuant to the provisions of this section shall be credited to the city and county compensating use tax fund or to the municipal university compensating use tax fund, which funds are hereby established in the state treasury. Any refund due on any city's, county's [or] municipal university's compensating use tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursement to such fund shall be made by the director of taxation from collections of local compensating use tax revenue. All moneys collected pursuant to this section for a city or county shall be remitted at least quarterly by the state treasurer to the treasurer of such city, county or university.

(c) All revenue received by any county treasurer from a countywide compensating use tax shall be apportioned among the county and each city located in such county in the same manner as provided in K.S.A. 12-192, and amendments thereto, for the apportionment of revenue received from a countywide retailers' sales tax.

History: L. 1982, ch. 66, § 1; L. 1987, ch. 65, § 2; L. 1999, ch. 88, § 8; L. 2003, ch. 147, § 3; L. 2004, ch. 173, § 4; May 27.



12-199 Imposition of city and county compensating use tax upon certain motor vehicles; rate; administration, collections and distribution.

12-199. Imposition of city and county compensating use tax upon certain motor vehicles; rate; administration, collections and distribution. (a) A compensating use tax for the privilege of using or storing within a city or county any vehicle which is required to be registered under the provisions of article 1 of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, and which is purchased within this state but without the local retailers' sales taxing jurisdiction of such city or county, is hereby imposed by every city or county imposing a retailers' sales tax. The rate of any such tax shall be equal to the difference between the aggregate rate of all local retailers' sales tax rates imposed by all local retailers sales taxing jurisdictions of the situs of such vehicle less the aggregate rate of all local retailers' sales tax rates imposed by all local retailers' sales taxing jurisdictions of the situs of the purchase of such vehicle. Except as otherwise provided in this section, any city or county imposing a compensating use tax is prohibited from administering such tax locally, but shall utilize the services of the state department of revenue to administer and enforce such tax. All laws and rules and regulations of the state department of revenue relating to the Kansas compensating tax shall apply to such local compensating use tax insofar as the same may be made applicable. Such tax shall be collected by the county treasurer at the time the vehicle is registered in this state following a sale occurring within this state. Registration of such vehicle within a taxing jurisdiction shall be deemed to constitute use or storage thereof for compensating tax purposes and the residence or place of business of the applicant shall be deemed to be the situs of such use or storage for purposes of the collection and distribution thereof.

(b) The secretary of revenue is authorized to administer and enforce a city's or county's compensating use tax and to adopt such rules and regulations necessary for the efficient and effective administration, enforcement and collection thereof.

(c) All revenue received by any county treasurer from a countywide compensating use tax shall be apportioned among the county and each city located in such county in the same manner as provided in K.S.A. 12-192, and amendments thereto, for the apportionment of revenue received from a countywide retailers' sales tax, and all revenue received from a city compensating use tax shall be remitted at least quarterly to the treasurer of such city.

History: L. 2002, ch. 131, § 1; July 1.



12-1,101 Tax upon gross earnings derived from money, notes and other evidence of debt; imposition by counties, cities and townships, procedure; rate of tax; petition for elimination of tax; petition to impose tax.

12-1,101. Tax upon gross earnings derived from money, notes and other evidence of debt; imposition by counties, cities and townships, procedure; rate of tax; petition for elimination of tax; petition to impose tax. (a) In the year 1982 or in any year thereafter, the board of county commissioners of any county is hereby authorized to adopt a resolution imposing a tax for the benefit of such county upon the gross earnings derived from money, notes and other evidence of debt having a tax situs in such county. The rate of tax shall be in the amount of 1/8 of 1% of the total gross earnings, or any multiple thereof not exceeding an amount equal to 3/4 of 1% of the total gross earnings derived from such money, notes and other evidence of debt during the taxable year of the taxpayer ending during the last preceding calendar year.

(b) In the year 1982 or in any year thereafter, the governing body of any city is hereby authorized to pass an ordinance imposing a tax for the benefit of such city upon the gross earnings derived from money, notes and other evidence of debt having a tax situs in such city. The rate of tax shall be in the amount of 1/8 of 1% of the total gross earnings, or any multiple thereof not exceeding an amount equal to 2 1/4% of the total gross earnings derived from such money, notes and other evidence of debt during the taxable year of the taxpayer ending during the last preceding calendar year.

(c) In the year 1982 or in any year thereafter, the township board of any township is hereby authorized to adopt a resolution imposing a tax for the benefit of such township upon the gross earnings derived from money, notes and other evidence of debt having a tax situs in such township and outside the corporate limits of any city of the third class. The rate of tax shall be in the amount of 1/8 of 1% of the total gross earnings, or any multiple thereof not exceeding an amount equal to 2 1/4% of the total gross earnings derived from such money, notes and other evidence of debt during the taxable year of the taxpayer ending during the last preceding calendar year.

(d) For the purpose of authorizing taxes commencing in the year 1983 and thereafter the county, city or township shall adopt a resolution or pass an ordinance on or before September 1 of the year preceding the year in which the levy of such taxes will commence. A certified copy of any resolution or ordinance adopted or passed imposing, reimposing or eliminating a tax pursuant to this section shall be submitted to the county clerk of the county or counties in which the taxing subdivision is located. On or before July 15, 1983, and July 15 of each year thereafter, the clerk of each county shall transmit to the director of taxation of the state department of revenue a list showing the tax rate, if any, imposed on money, notes and other evidence of debt for the following year by the county and every city or township situated within such county.

(e) On or after January 1, 1983, upon submission of a petition which is in conformance with the provisions of article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and is signed by not less than 5% of the qualified electors of a county, city or township levying a tax under the provisions of this act requesting the same, the governing body of such taxing subdivision shall be required to submit to the electors of such taxing subdivision at the next state general election or general election held for the election of officers of such taxing subdivision a proposition which shall be placed on the ballot in substantially the following form: "Shall __________ (county) (city) (township) eliminate the tax on gross earnings derived from money, notes and other evidence of debt and be authorized to impose and levy property taxes, in addition to any aggregate levy amount limitation on the taxing subdivision's ad valorem tax levy authority, as may be necessary to offset the revenue lost from elimination of the tax on gross earnings derived from money, notes and other evidence of debt?" Any such election shall be noticed, called and conducted in the manner prescribed in the general bond law. Any election which was otherwise conducted in accordance with the provisions of this subsection but which was held on April 5, 1983, on any proposition which is submitted to the electors of a township by the governing body of such township pursuant to a petition submitted under this subsection is hereby declared valid. If a majority of the electors voting thereon at such election shall vote in favor of such proposition, the board of county commissioners or the township board shall provide by resolution or the governing body of any city shall provide by ordinance that no tax shall be levied upon gross earnings derived from money, notes and other evidence of debt as follows: When such election is held prior to August in any year, the resolution or ordinance shall provide that no such tax shall be levied thereon in the calendar year following the year of such election and in each year thereafter, and when such election is held in August or thereafter of any year, the resolution or ordinance shall provide that no such tax shall be levied thereon in the second calendar year following the year of such election or in any year thereafter. The governing body of the taxing subdivision shall thereupon be authorized to offset the loss in revenue from the elimination of such tax by the imposition and levying of any other taxes as may be authorized by law or by increasing its ad valorem tax levy for the general fund or, in the case of townships, for the general fund or any other fund for any year in which revenue is not received from the tax on gross earnings derived from money, notes and other evidence of debt in an amount not to exceed the amount of such tax received in the year prior to elimination of such tax. With respect to townships, the increase in the amount of such ad valorem tax authorized herein shall be in addition to any aggregate levy amount which may be fixed by any existing state law or any law which may hereafter be enacted. With respect to cities and counties, any such levy shall be exempt from the limitation imposed under the provisions of K.S.A. 79-5001 to 79-5016, inclusive. Notwithstanding the provisions of this subsection to the contrary, the governing body of a county, city or township may either reimpose or submit to the electors of such subdivision a proposition to reimpose a tax on gross earnings derived from money, notes and other evidence of debt in the manner and at the rate prescribed by this section.

(f) On or after January 1, 1983, upon submission of a petition which is in conformance with the provisions of article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and is signed by not less than 5% of the qualified electors of a county, city or township not levying a tax under the provisions of this act requesting the same, the governing body of such taxing subdivision shall be required to submit to the electors of such taxing subdivision at the next state general election or general election held for the election of officers of such taxing subdivision a proposition to impose a tax pursuant to this act in an amount not exceeding the limitations prescribed in this section. Such proposition shall be in substantially the following form: "Shall_______________(county) (city) (township) impose a tax on gross earnings derived from money, notes and other evidence of debt at a rate of _______ pursuant to K.S.A. 12-1,101, et seq. to reduce property taxes?" Any such election shall be noticed, called and conducted in the manner prescribed by the general bond law. Any election which was otherwise conducted in accordance with the provisions of this subsection but which was held on April 5, 1983, on any proposition which is submitted to the electors of a township by the governing body of such township pursuant to a petition submitted under this subsection is hereby declared valid. If a majority of the electors voting thereon at such election vote in favor of the proposition the board of county commissioners or the township board shall provide by resolution or the governing body of any city shall provide by ordinance for the imposition of such taxes in the manner prescribed by this act. Such taxes shall be effective for all taxable years commencing after December 31 of the year in which such proposition is approved by the electors of the taxing subdivision.

(g) For purposes of submitting a petition or voting at an election held pursuant to the provisions of this section, electors of a township shall not include any person residing within the corporate limits of a city of the third class.

History: L. 1982, ch. 63, § 1; L. 1983, ch. 61, § 1; L. 1985, ch. 334, § 1; July 1.



12-1,102 Same; definitions.

12-1,102. Same; definitions. When used in this act the following terms shall have the meanings ascribed to them in this section:

(a) "Money" means gold and silver coin, United States treasury notes, and other forms of currency in common use;

(b) "notes and other evidence of debt" means certificates evidencing shares of stock otherwise taxable to the owner or holder, notes, bonds, debentures, claims secured by deed, liquidated claims and demands for money, accounts receivable, and all written instruments, contracts or other writings evidencing, calling for, fixing or showing a fixed obligation, determined or determinable, at present or in the future, in favor of the holder thereof. Notes and other evidence of debt shall not mean oil or gas leases or any interests created thereby or arising therefrom or any royalty interests in oil or gas.

History: L. 1982, ch. 63, § 2; May 13.



12-1,103a Same; tax situs.

12-1,103a. Same; tax situs. (a) Gross earnings derived from money, notes and other evidence of debt which is received or receivable by any individual arising out of, or acquired in the conduct of, business transacted by such person in this state shall be presumed to have been received or receivable at the individual's place of domicile within this state or, if there is no such place of domicile, then at the place or places at which any of the money, notes or other evidence of debt of the individual have acquired a situs within this state.

(b) Gross earnings derived from money, notes and other evidence of debt which is received or receivable by any firm, association or corporation arising out of, or acquired in the conduct of, business transacted by such firm, association or corporation in this state shall be presumed to have been received or receivable at the principal business office of such firm, association or corporation located within this state or, if there is no such office, then at the place or places at which any of the money, notes or other evidence of debt of the firm, association or corporation have acquired a situs within this state.

(c) The presumption created in subsections (a) and (b) may be rebutted by substantial evidence that the person, firm, association or corporation otherwise entitled to receive the gross earnings from money, notes or other evidence of debt has relinquished possession and control over such money, notes or other evidence of debt and the gross earnings therefrom, and that the money, notes or other evidence of debt and the gross earnings therefrom have been localized at, and integrated with the business of, some location in this state other than that specified in subsection (a) or (b).

History: L. 1984, ch. 64, § 1; March 29.



12-1,104 Local option intangibles tax; filing of returns, procedure and forms; persons required to file and pay tax.

12-1,104. Local option intangibles tax; filing of returns, procedure and forms; persons required to file and pay tax. (a) Every taxpayer receiving earnings which are taxable under the provisions of this act shall file a return on or before April 15 following the taxable year, with the county clerk of the county in which the gross earnings has acquired situs. Such return shall contain such information and be made upon forms prescribed by the director of taxation and provided by the county clerk. The county clerk shall compute the tax due and payable on such taxable earnings of each taxpayer and shall certify such amount to the county treasurer. The director of taxation shall prescribe to the county clerk the form for the making of such return and a current listing of each taxing subdivision imposing a tax on gross earnings derived from money, notes and other evidence of debt for which the listing has been received pursuant to subsection (d) of K.S.A. 12-1,101 by July 15 of the year preceding the year of imposition of the tax.

(b) A return listing the gross earnings of every resident conservatee which are taxable pursuant to this act shall be filed by the conservator of such conservatee. The return of every resident minor shall be filed by the minor's father, if living and of sound mind, but if such father is not living or is an incapacitated person, by the minor's mother or if neither the father or mother is living, by the person having possession or control of the minor's property.

A return listing the gross earnings of a resident trustee or cotrustee of a revocable trust created by a resident settlor which are taxable pursuant to this act shall be filed by the resident settlor. A return listing the gross earnings of a resident trustee or cotrustee of an irrevocable or testamentary trust created by a resident settlor or a resident decedent which are taxable pursuant to this act shall be filed by any beneficiary residing in this state who receives earnings from such trust, to the extent of such earnings, otherwise a return listing such gross earnings shall be filed by the resident trustee to the extent that such earnings are not distributed. A nonresident beneficiary shall not be obligated to file a return listing earnings taxable pursuant to this act nor shall the trustee be obligated to file a return listing the same to the extent they were distributed to a nonresident beneficiary. Where a resident trustee or cotrustee is acting under a revocable, irrevocable or testamentary trust of a nonresident settlor or nonresident decedent, the trustee shall not be required to file a return listing earnings taxable pursuant to this act, but any beneficiary of such trust, residing in this state, who receives or is entitled to receive such earnings from such trust shall be required to file a return. Any resident of this state including the settlor of a revocable trust who receives or is entitled to receive earnings taxable pursuant to this act from a trust, not having a situs in this state, shall file a return listing such resident's share of such earnings.

For the purposes of this act, a settlor of a revocable trust shall be deemed to be entitled to the gross earnings on money, notes and other evidence of debt of such trust whether or not such settlor actually receives the same and a beneficiary shall be deemed to be entitled to a share of such earnings if all or a specific part or percentage of the net income of the trust must be distributed to such beneficiary or if the beneficiary may withdraw all or a specific part of the net income. If such beneficiary may receive earnings only on the exercise of discretion by the trustee or on the occurrence of an event outside of the beneficiary's sole control such beneficiary shall not be deemed to have received the earnings and shall file a return listing only earnings actually received. If earnings of a trust which are taxable pursuant to this act are accumulated and subsequently distributed in a different calendar year than the year in which received by the trust and if the same are reported as income under the revenue laws of Kansas and regulations promulgated thereunder, and if a return listing such earnings has not been filed by the trustees in the year in which earned, then a return listing such earnings shall be filed by such beneficiary in the year in which the same are reported under the revenue laws of Kansas, but otherwise a return listing the same shall not be filed. Where the beneficiary of any trust is required to file a return listing earnings which are taxable pursuant to this act and which are held in trust, such beneficiary for purposes of this act shall be deemed to have received or to be entitled to receive such beneficiary's pro rata share of the earnings without specific allocation, unless the trust provides otherwise, and based upon the proportion which the beneficiary's share of the earnings bears to the total earnings of the trust. A return listing gross earnings taxable under this act which belong to the estate of a resident decedent shall be filed by the executor or administrator. If the decedent is a nonresident, such executor or administrator shall not be required to file a return listing such gross earnings.

A return listing the gross earnings of persons, companies or corporations which are taxable pursuant to this act, whose assets are in the hands of receivers shall be filed by such receivers and a return listing the gross earnings belonging to a corporation, and subject to this act, shall be filed by some person designated for that purpose by such corporation.

A return listing the gross earnings which are taxable pursuant to this act which belong to a corporation, association or a partnership shall be listed by an agent or partner. Unless subject to tax by reason of K.S.A. 12-1,103, and amendments thereto, no return listing the gross earnings from money, notes and other evidence of debt collected or received by any agent or representative of any person, company, or corporation, which is to be transmitted immediately to such person, company or corporation, shall be filed by such agent or representative, but such agent or representative, upon request, shall state under oath the amount of such money or credits and the person, company or corporation to whom such money or credits have been or is to be transmitted.

Taxes levied pursuant to this act shall be paid by the person or fiduciary required to file such return.

History: L. 1982, ch. 63, § 4; L. 1983, ch. 61, § 2; L. 2010, ch. 123, § 6; Apr. 29.



12-1,105 Same; penalty for refusal or failure to file return.

12-1,105. Same; penalty for refusal or failure to file return. In every case where any person or corporation shall fail or refuse to make the return required by this act, the county clerk shall proceed to ascertain and determine the tax due thereon and add 50% of the tax so determined, as a penalty for failure to make such return.

History: L. 1982, ch. 63, § 5; May 13.



12-1,106 Same; time of payment; collection.

12-1,106. Same; time of payment; collection. Taxes levied by counties, cities and townships pursuant to this act shall be due and payable at the time or times prescribed by law for the payment of personal property taxes. The county treasurer of each county in which taxes are levied pursuant to this act shall include a statement of the amount of the tax so computed with the personal property tax statement of each taxpayer. When the amount of tax levied pursuant to this act is less than $5, such tax shall be cancelled. The tax levied pursuant to this act shall be collected by the county treasurer and the sheriff in the same manner as personal property taxes are collected.

History: L. 1982, ch. 63, § 6; May 13.



12-1,107 Same; disposition of tax receipts.

12-1,107. Same; disposition of tax receipts. (a) Except as provided in subsection (b), the proceeds of all taxes levied pursuant to this act shall be credited to the general fund of the county, city or township levying the same.

(b) In counties which have adopted the county unit road system, the amount credited to a township shall be limited to an amount which when added to all other amounts of revenue for the general fund and all other funds of the township will not exceed the amount of the adopted budget for such funds, and all moneys exceeding such amount shall be credited as follows: (1) One-half to the county general fund and (2) one-half to the county road and bridge fund.

History: L. 1982, ch. 63, § 7; L. 1983, ch. 61, § 3; April 14.



12-1,108 Same; inspection of returns; unlawful acts, penalty.

12-1,108. Same; inspection of returns; unlawful acts, penalty. Any list or statement filed with or as a part of any return or any statement of tax liability shall only be open to inspection by the director of taxation and the county clerk and treasurer of the county wherein the same is computed, and such director's, clerk's or treasurer's assistants and clerks, except upon order of a court of competent jurisdiction, and it is hereby made unlawful to exhibit, disclose or publish any such list or statement or any part of the same or any of the items of the same. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in a sum of not less than $100 and not more than $500 and shall be adjudged to have forfeited their office or appointment.

History: L. 1982, ch. 63, § 8; L. 1983, ch. 61, § 4; April 14.



12-1,109 Same; exemptions.

12-1,109. Same; exemptions. Gross earnings derived from the following shall be exempt from taxes levied by counties, cities and townships pursuant to this act:

(a) Notes secured by mortgages on real estate, which mortgages have been recorded in this state and the registration fee or tax thereon paid, as otherwise provided by law;

(b) all moneys, notes and other evidences of indebtedness held by the trustee of a qualified trust described in section 401, 408 or 501(c)(4), (5), (9), (17) or (18) of the internal revenue code of 1986, as amended (26 U.S.C. §§ 401, 408 or 501(c)(4), (5), (9), (17) or (18)) which is part of a stock bonus, pension or profit-sharing plan of an employer for the exclusive benefit of employees or their beneficiaries or health and welfare plan;

(c) (1) for the taxable year commencing after December 31, 1981, money, notes and other evidence of debt, to the extent of the tax liability hereinafter provided, which is owned by a person who has a disability or was 60 years of age or older on January 1 of the year in which an exemption is claimed hereunder. The exemption allowable under this subsection shall be in an amount equal to the lesser of the following: (A) The amount of the tax liability on the first $3,000 of gross earnings from the money, notes and other evidence of debt; or (B) the amount of the tax liability on the first $3,000 of gross earnings from such money, notes and other evidence of debt reduced by the amount that the owner's income exceeds $12,500, including in such owner's income the income of such person's spouse, in the year next preceding that in which the exemption is claimed under this subsection. No person shall be eligible to claim an exemption hereunder in the same year in which such person's spouse has claimed an exemption hereunder. As used in this subsection, the terms "income" and "disability" shall have the meanings ascribed to them in K.S.A. 79-4502, and amendments thereto; and (2) for all taxable years commencing after December 31, 1982, money, notes and other evidences of debt, to the extent of the tax liability hereinafter provided, which is owned by a person who has a disability or was 60 years of age or older on January 1 of the year in which an exemption is claimed hereunder. The exemption allowable under this subsection shall be in an amount equal to the lesser of the following: (A) The amount of the tax liability on the first $5,000 of gross earnings from the money, notes and other evidences of debt; or (B) the amount of the tax liability on the first $5,000 of gross earnings from said money, notes and other evidences of debt reduced by the amount that the owner's income exceeds $15,000, including in such owner's income the income of such person's spouse, in the year next preceding that in which the exemption is claimed under this subsection. No person shall be eligible to claim an exemption hereunder in the same year in which such person's spouse has claimed an exemption hereunder. As used in this subsection, the terms "income" and "disability" shall have the meanings ascribed to them in K.S.A. 79-4502, and amendments thereto;

(d) money, notes and other evidence of debt owned by any credit union, national banking association, state bank, trust company or federal or state-chartered savings and loan association;

(e) bonds or other evidence of indebtedness issued by the state, county, city, school district or other municipal or taxing subdivision of the state;

(f) except for distributions made from earnings or profits of any small business corporation, as defined by section 1371 of the internal revenue code as enacted in 1986 (26 U.S.C. § 1371), accumulated by that corporation prior to the time that it has made the election under section 1372 of the internal revenue code of 1986 (26 U.S.C. § 1372), all earnings or profit distributed by any such small business corporation having such an election in effect to a person who was a shareholder of such corporation at the time of the distribution;

(g) for all taxable years commencing after December 31, 1982, notes, other than notes described in subsection (a), to the extent that such earnings are a reimbursement of interest paid on another note the proceeds of which was the source of funds for the first note;

(h) money, notes and other evidence of debt belonging exclusively to a hospital, as defined by K.S.A. 65-425, and amendments thereto, or a psychiatric hospital, as defined by K.S.A. 59-2902, as in effect on January 1, 1976, operated by a not-for-profit corporation, and used exclusively for hospital or psychiatric hospital purposes;

(i) money, notes and other evidence of debt belonging exclusively to an adult care home as defined by K.S.A. 39-923, and amendments thereto, operated by a not-for-profit corporation, and used exclusively for adult care home purposes;

(j) money, notes and other evidence of debt belonging exclusively to a private children's home as defined by K.S.A. 75-3329, and amendments thereto, operated by a not-for-profit corporation, and used exclusively for children's home purposes;

(k) money, notes and other evidence of debt belonging exclusively to a corporation organized not-for-profit which operates housing for elderly persons having a limited or low income, which property and the income therefrom is used exclusively for housing for such elderly persons;

(l) shares, shares of stock or other evidence of ownership of national banking associations, state banks and federal or state-chartered savings and loan associations located or doing business within the state and shares of stock or other evidence of ownership of corporations holding stock of a national banking association, state bank and federal or state-chartered savings and loan associations located or doing business in Kansas, to the extent the income of such corporation is attributable to dividends received on such stock; and

(m) shares of stock issued by a corporation classified as a regulated investment company under the provisions of the federal internal revenue code of 1986, as amended.

History: L. 1982, ch. 63, § 9; L. 1983, ch. 61, § 5; L. 1995, ch. 130, § 2; L. 1996, ch. 167, § 43; Apr. 18.



12-1,110 Same; rules and regulations.

12-1,110. Same; rules and regulations. The secretary of revenue shall adopt rules and regulations necessary for the administration of this act.

History: L. 1982, ch. 63, § 12; May 13.



12-1,115 Collection of certain unpaid special assessments; action in district court for debt.

12-1,115. Collection of certain unpaid special assessments; action in district court for debt. If any special assessments levied by the city in accordance with K.S.A. 12-1617e, 12-1617f or 12-1755, and amendments thereto, remain unpaid for a period of one year or more after their initial levy, the city may collect the amount due in the same manner as a personal debt of the property owner to the city by bringing an action in the district court of the county in which the city is located. Such actions may be maintained, prosecuted, and all proceedings taken, including any award of postjudgment interest in accordance with K.S.A. 16-204, and amendments thereto, to the same effect and extent as for the enforcement of an action for debt. All provisional remedies available in such actions shall be and are hereby made available to the city in the enforcement of the payment of such obligations. In such actions, the city also shall be entitled to recover interest at the rate provided in K.S.A. 79-2004, and amendments thereto, from and after the date a delinquency occurs in the payment of special assessments levied in accordance with K.S.A. 12-1617e, 12-1617f or 12-1755, and amendments thereto. The city may pursue collection both by levying a special assessment and in the manner provided by this section, but only until the full cost and any applicable interest has been paid in full.

History: L. 1985, ch. 73, § 4; L. 1992, ch. 319, § 12; July 1.



12-1,117 Municipal equipment reserve fund; purpose; investment and transfer of moneys in fund.

12-1,117. Municipal equipment reserve fund; purpose; investment and transfer of moneys in fund. (a) The governing body of any city may provide, by adoption of an ordinance, for a municipal equipment reserve fund to finance the acquisition of equipment. Moneys may be budgeted and transferred to such fund from any source which may be lawfully utilized for such purposes, including equipment use charges on the various departments and agencies of the city to finance new and replacement equipment. For the purposes of this act, equipment shall include machinery, vehicles and any other equipment or personal property including, but not limited to, computer hardware and software, which the city is authorized to purchase for municipal purposes.

(b) Moneys credited to such fund from annually budgeted transfers shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such city, the amounts credited to, and the amount on hand in, such equipment reserve fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such city. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(c) If the governing body of any city determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the governing body may transfer, by adoption of a resolution, such amount not needed to the fund from which it came and such retransfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1985, ch. 65, § 1; July 1.



12-1,118 Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund.

12-1,118. Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund. (a) The governing body of any city, which has formally approved a multi-year capital improvement plan setting forth the public improvement and infrastructure needs of the city on a prioritized basis, may establish, by adoption of an ordinance, a capital improvements fund. The ordinance establishing such fund, and any amendments thereto, may provide for the budgeted transfer of moneys from other city funds lawfully available for improvement purposes to the capital improvements fund, including moneys in the city's federal general revenue sharing fund and general fund. Any general property tax specifically levied for the use of such fund shall be authorized by ordinance adopted under the provisions of section 5 of article 12 of the Kansas constitution.

(b) Moneys in such capital improvements fund may be used to finance, in whole or in part, any public improvement need set forth in the adopted capital improvement plan, including the repair, restoration and rehabilitation of existing public facilities. The ordinance may provide that disbursements from such fund may be made for engineering and other advance public improvement plans and studies and that reimbursements may be made to the fund from bond proceeds, special assessments or state or federal aid available for the completed project.

(c) Except for such reimbursed expenses, no moneys shall be credited to such special fund except as may be budgeted annually, or transferred by the annual budget from other funds. Such fund shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such cities, the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such cities. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(d) If the governing body of any city determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body, by adoption of a resolution, may transfer such amount not needed to the general or other fund from which it was derived and such transfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1985, ch. 67, § 1; July 1.



12-1,119 Consolidated street and highway fund; transfer of moneys; use of moneys.

12-1,119. Consolidated street and highway fund; transfer of moneys; use of moneys. The governing body of any city may provide, by ordinance, for a consolidated street and highway fund to which may be credited moneys received by the city from state payments under the provisions of K.S.A. 68-416 and 79-3425c, and amendments thereto. The ordinance creating such fund also may provide for annually budgeting the transfer of moneys in the general or other operating funds of the city budgeted for street and highway purposes to the consolidated street and highway fund. Moneys in such fund shall be used solely for street and highway purposes. Moneys received pursuant to subsection (a) of K.S.A. 68-416, and amendments thereto, and credited to such fund shall be used solely for the maintenance of streets and highways in the city designated by the secretary of transportation as city connecting links.

History: L. 1987, ch. 260, § 1; L. 1999, ch. 137, § 9; July 1.



12-1,120 Fingerprinting of chief of police; fingerprints forwarded to K.B.I. for background investigation; cost.

12-1,120. Fingerprinting of chief of police; fingerprints forwarded to K.B.I. for background investigation;

cost. (a) Each person holding office as chief of police of any city in this state shall be fingerprinted as provided by this section.

(b) Before assuming the office of chief of police of any city in this state, a person shall be fingerprinted as provided by this section.

(c) Fingerprinting pursuant to this section shall be done by the law enforcement agency of the city in the presence of the city clerk. The city clerk shall forthwith forward the fingerprints to the Kansas bureau of investigation for a search of state and national fingerprint files to determine whether the person qualifies for admission to the law enforcement training center pursuant to subsection (f) of K.S.A. 74-5607, and amendments thereto. The Kansas bureau of investigation shall certify any conviction record of the person, or lack thereof, found as a result of such search to the city clerk and, if such a record is found, to the attorney general.

(d) Fingerprints taken and submitted pursuant to this section shall be on forms approved by the attorney general.

(e) The cost of a search of fingerprint files pursuant to this section shall be paid by the person being fingerprinted.

History: L. 1987, ch. 93, § 2; L. 2006, ch. 170, § 4; L. 2010, ch. 42, § 2; L. 2012, ch. 89, § 10; July 1.



12-1,121 Publication of notices, advertisements or other publications; failure to publish in strict compliance with law; validity.

12-1,121. Publication of notices, advertisements or other publications; failure to publish in strict compliance with law; validity. Whenever any notice, advertisement or publication of any kind is required to be published in a newspaper by any of the laws of the state of Kansas three or more consecutive times as a condition precedent for a political or taxing subdivision to take action or exercise any authority, no such action taken or authority exercised shall be deemed to be invalid on account of the newspaper's oversight in failing to publish one of such notices, advertisements or publications in strict accordance with the provisions of law requiring the same if compliance with the number of publication requirements for notices, advertisements or publications has been achieved prior to the taking of such action or exercise of such authority.

The provisions of this section shall not be applicable to K.S.A. 60-307, and amendments thereto.

History: L. 1988, ch. 176, § 1; July 1.






Article 2 MUNICIPAL LIABILITY

12-205 Municipal exemption or immunity from antitrust liability.

12-205. Municipal exemption or immunity from antitrust liability. (a) When used in this section "municipality" means any city, county, township or other political or taxing subdivision of the state.

(b) The legislature of the state of Kansas recognizes the importance and the necessity of providing and regulating certain services and activities by municipalities in order to serve and protect the public's general health, safety and welfare. Municipalities which are authorized specifically by statute or through the exercise of the municipalities' home rule power are urged to continue to provide and regulate such services and activities. Except as provided in subsection (d), such municipalities and the officers and employees thereof shall be exempt from civil liability except for injunctive relief under the antitrust laws of the state of Kansas in article 1 of chapter 50 of the Kansas Statutes Annotated. The prevailing party in any suit for such injunctive relief may be awarded attorney fees. The bond requirements of K.S.A. 60-905, and amendments thereto, shall not be applicable in suits for injunctive relief brought against municipalities for violation of the antitrust laws of the state.

(c) The antitrust immunity and exemption provided by subsection (b) shall be in addition to any municipal exemption or immunity from antitrust liability which might otherwise exist.

(d) Nothing contained in this section shall preclude the attorney general or any county or district attorney from bringing an action against a municipality for a violation of the antitrust laws or any other laws of the state.

History: L. 1985, ch. 181, § 1; May 2.






Article 3 CONSOLIDATION OF MUNICIPALITIES

12-301 Consolidation of cities; definitions.

12-301. Consolidation of cities; definitions. As used in K.S.A. 12-302 et seq., and amendments thereto:

(a) "City" means any city.

(b) "Council" means the governing body of a city.

History: L. 1887, ch. 112, § 1; L. 1911, ch. 74, § 1; R.S. 1923, § 12-301; L. 1959, ch. 67, § 1; L. 2006, ch. 207, § 1; July 1.



12-302 Same; initiation of process; election; limitations.

12-302. Same; initiation of process; election; limitations. (a) Whenever the governing bodies of two or more cities desire to consolidate such cities, they may submit the question of consolidating such cities at elections called and held in the manner provided in subsection (b) or may adopt a joint resolution announcing their intent to consolidate the cities and publish such resolution at least once a week for two consecutive weeks in a newspaper of general circulation within the cities. Upon the expiration of 10 days after the date of the last publication of the resolution, the governing bodies of the cities shall have the power to consolidate the cities by joint ordinance unless prior thereto a protest petition signed by at least 5% of the qualified electors of any one of the cities is filed with the city clerk of such city. Cities which propose to consolidate and which do not receive such a protest petition shall request the city council of the largest city to fix a time for a joint session of the city councils of the cities to pass an ordinance consolidating them. If such a protest petition is filed, the governing body of such city shall call a special election to submit the question of consolidation in the manner provided in subsection (b). Joint resolutions announcing a proposed consolidation shall not be adopted more often than once a year.

(b) Whenever a petition signed by not less than 5% of the qualified electors of a city is presented to the governing body, requesting an election on the question of consolidation with another city or cities, or whenever the governing body of any city on its own motion elects to submit the question of consolidating with another city or cities, the mayor, within 20 days after the petition is filed or after such action is taken by the governing body, shall call such an election. Such election shall be held within 50 days after such petition is filed, or such action is taken by the governing body. A notice of the election shall be published not less than 30 days prior to the holding thereof. If a majority of the votes cast at such election favor consolidation, the governing body, at its next regular meeting, shall pass a resolution stating that the city desires to be consolidated with such other city or cities and become a part thereof. The governing body shall request the city council of the other city or cities to fix a time for a joint session of the city councils of the cities to pass an ordinance consolidating the same. At such meeting, the governing body of the city which has held an election at which a majority of the votes cast were in favor of such consolidation shall vote for the joint ordinance consolidating the cities. Elections under the provisions of this act shall not be held more often than once a year.

History: L. 1887, ch. 112, § 2; L. 1911, ch. 74, § 2; R.S. 1923, § 12-302; L. 1959, ch. 67, § 2; L. 1968, ch. 366, § 1; L. 1981, ch. 173, § 11; L. 2006, ch. 207, § 2; July 1.



12-303 Name of city; election for change, when.

12-303. Name of city; election for change, when. The name of the city resulting from the consolidation shall be that of the city having the greatest number of inhabitants: Provided, That if the governing bodies of the consolidating cities agree on a name other than that of the largest city the name agreed upon shall be set out in the joint resolution authorized by subsection (a) of K.S.A. 12-302 and shall become the name of the city resulting from the consolidation unless a protest petition directed against the agreed name shall have been filed in the manner prescribed in subsection (a) of K.S.A. 12-302; and if such a protest petition against the agreed name is filed, then the question of the adoption of the agreed name shall be submitted to the voters of the city in like manner as prescribed by subsection (b) of K.S.A. 12-302: Provided further, That if the petition submitted pursuant to subsection (b) of K.S.A. 12-302 to the governing body of the city requesting consolidation, shall also request the name of the proposed consolidated city be submitted to the electors of such city, the question of the name of such city shall be submitted at the same time and in the same manner as the question of consolidation of such cities.

The governing bodies of each of said cities proposing to consolidate, in a joint meeting, shall determine the name or names to be placed on the ballot and not more than three (3) names may be submitted and the name receiving the greatest number of votes of the total vote cast on the question shall be the name approved for the consolidated city by the petitioning city. In adopting its resolution for consolidation of the petitioning city, the governing body shall state clearly therein the name approved by the petitioning city for such consolidated city. Upon receipt of such resolution the governing body of the other city or cities may, if the name approved by the petitioning city be other than the name of the largest city, submit the name of the proposed consolidated city approved by the petitioning city to the voters of the other city or cities for their approval or rejection at a special election called for such purpose. If a majority of those voting on such proposition shall vote in favor of the proposed change, the governing bodies of each of said cities shall proceed as provided in the act of which this act is amendatory.

History: L. 1887, ch. 112, § 4; R.S. 1923, § 12-303; L. 1955, ch. 76, § 1; L. 1959, ch. 67, § 3; March 18.



12-304 Resolution for joint session of councils.

12-304. Resolution for joint session of councils. The city council of the largest city shall, on the receipt of such resolution, if deemed expedient, pass a resolution specifying the time of holding such joint session of the city councils of the cities proposing to consolidate.

History: L. 1887, ch. 112, § 3; R.S. 1923, § 12-304; L. 1959, ch. 67, § 4; March 18.



12-305 Holding joint session; officers.

12-305. Holding joint session; officers. At the time specified by the largest city for holding the session of the city councils, the councils of the cities proposing to consolidate shall meet in the council chamber of the largest city, and the mayor of the largest city shall be president of such session, and the clerk of such city shall be the secretary of such joint session. In case of the absence of either or both of said officers, the corresponding officers of the next largest city shall act as president and secretary, as the case may be. In the absence of both mayors or both clerks, the joint session shall elect a president or secretary from the councilmen present.

History: L. 1887, ch. 112, § 5; R.S. 1923, § 12-305; L. 1959, ch. 67, § 5; March 18.



12-306 Joint session; adjournment; vote requirement.

12-306. Joint session; adjournment; vote requirement. Said joint session may be adjourned from time to time, until the business for which it is assembled is completed. On all preliminary questions a majority of those present and voting shall be sufficient, but on the final passage of the joint ordinance there must be a majority of all the councilmen-elect of each city voting in the affirmative, to give such ordinance validity.

History: L. 1887, ch. 112, § 6; R.S. 1923, § 12-306; L. 1968, ch. 366, § 2; July 1.



12-307 Joint ordinance; publication.

12-307. Joint ordinance; publication. The joint ordinance shall be signed by the mayors of all the cities, and attested by the clerks, and shall be published in the official newspaper of each city. It shall provide some day in the future when such ordinance shall go into effect.

History: L. 1887, ch. 112, § 7; R.S. 1923, § 12-307; L. 1959, ch. 67, § 6; March 18.



12-308 Smaller city to become part of larger.

12-308. Smaller city to become part of larger. After the consolidation the other city or cities shall become a part of the largest and consolidated city, the same as other annexed territory, except as provided for in this act.

History: L. 1887, ch. 112, § 8; R.S. 1923, § 12-308; L. 1959, ch. 67, § 7; March 18.



12-309 Smaller city as ward; redistricting.

12-309. Smaller city as ward; redistricting. In case the consolidated city shall be divided into wards, the territory of each city party to the consolidation shall form at least one ward of the same until the consolidated city shall be redistricted into new wards.

History: L. 1887, ch. 112, § 9; R.S. 1923, § 12-309; L. 1959, ch. 67, § 8; March 18.



12-310 Filling vacancies in offices of smaller city.

12-310. Filling vacancies in offices of smaller city. After the passage and approval of the joint ordinance as herein provided, the mayor, by and with the consent of the council of the larger city, shall fill all vacancies of councilmen in the smaller city, as now provided by law.

History: L. 1887, ch. 112, § 10; R.S. 1923, § 12-310; L. 1974, ch. 55, § 1; July 1.



12-311 Ordinances and regulations of larger city operative.

12-311. Ordinances and regulations of larger city operative. All ordinances, rules and regulations of the largest city shall remain in force and effect over all the territory embraced in such consolidated city, and all ordinances of the other city or cities shall be repealed, except those locally applicable to such other city or cities.

History: L. 1887, ch. 112, § 11; R.S. 1923, § 12-311; L. 1959, ch. 67, § 9; March 18.



12-312 Terms of officers of smaller cities.

12-312. Terms of officers of smaller cities. On the taking effect of the consolidation herein provided for, the terms of all the officers of the city or cities, other than the largest city, shall cease, except that the city assessor of any such other city shall complete his or her work for the year.

History: L. 1887, ch. 112, § 12; R.S. 1923, § 12-312; L. 1959, ch. 67, § 10; L. 1973, ch. 134, § 3; L. 1974, ch. 446, § 5; July 1.



12-314 Debts of smaller cities assumed.

12-314. Debts of smaller cities assumed. All legal and enforceable debts, claims and demands against any of the other cities shall be assumed and paid by the consolidated city.

History: L. 1887, ch. 112, § 14; R.S. 1923, § 12-314; L. 1959, ch. 67, § 12; March 18.



12-315 Property of smaller cities.

12-315. Property of smaller cities. All the property of every description belonging to the other city or cities shall, upon the consolidation thereof, become the property of the consolidated city.

History: L. 1887, ch. 112, § 15; R.S. 1923, § 12-315; L. 1959, ch. 67, § 13; March 18.



12-316 Pending actions against smaller cities.

12-316. Pending actions against smaller cities. All actions at law pending in any court in favor or against the other city or cities shall be prosecuted and defended in the name of the consolidated city.

History: L. 1887, ch. 112, § 16; R.S. 1923, § 12-316; L. 1959, ch. 67, § 14; March 18.



12-318 Terms for consolidation stated in joint ordinance.

12-318. Terms for consolidation stated in joint ordinance. The joint ordinance provided for in this act shall state the terms upon which the consolidation of the cities shall be effected; and such ordinance may provide what business may be done by the city council of such other city or cities, and the board of education thereof, between the time when such joint ordinance shall take effect and the final consolidation of the cities, and no business shall be done which may be prohibited by such ordinance.

History: L. 1887, ch. 112, § 18; R.S. 1923, § 12-318; L. 1959, ch. 67, § 16; March 18.



12-319 Boundaries.

12-319. Boundaries. Such joint ordinance shall define the boundaries of the other city or cities, and for the purpose of making said boundaries regular, may include therein any territory already platted, and any territory adjacent to such other city or cities, that may be divided into tracts or parcels of land of seven (7) acres or less.

History: L. 1887, ch. 112, § 19; R.S. 1923, § 12-319; L. 1959, ch. 67, § 17; March 18.



12-320 Payment of collected taxes to treasurer, when.

12-320. Payment of collected taxes to treasurer, when. All taxes and assessments levied upon the territory of the other city or cities, by the city council, shall be paid over by the county treasurer, when collected, to the treasurer of the consolidated city.

History: L. 1887, ch. 112, § 20; R.S. 1923, § 12-320; L. 1959, ch. 67, § 18; L. 1974, ch. 55, § 2; July 1.



12-321 Subsequent consolidation proceedings permitted.

12-321. Subsequent consolidation proceedings permitted. The failure of the joint session of the councils to pass the joint ordinance herein provided for shall not prevent subsequent proceedings to consolidate the cities in the manner provided for in this act.

History: L. 1887, ch. 112, § 21; R.S. 1923, § 12-321; L. 1959, ch. 67, § 19; March 18.



12-322 Re-levy of taxes; validation of assessments.

12-322. Re-levy of taxes; validation of assessments. Where there has been any informality in the levying of the general taxes on any of the cities other than the largest city for any year, the joint session may by their joint ordinance re-levy the same, and such re-levy shall have the same effect as if the same had been passed at the time of making the general levy of taxes; and where any special assessment shall have been made and the work for which such assessment has been made has been done, and the city has actually assumed the payment for such work by issuing its obligations therefor or otherwise, the joint session of the councils may by their joint ordinance validate and legalize the same, notwithstanding there may have been informality in levying such assessment or in doing the work for which such special assessment has been made.

History: L. 1887, ch. 112, § 22; R.S. 1923, § 12-322; L. 1959, ch. 67, § 20; March 18.



12-323 Records of joint session of council.

12-323. Records of joint session of council. The proceedings of the joint session of the city councils herein provided for, in case of the passage of a consolidation ordinance, shall be copied in the journal of proceedings of the city council of the largest city, and the joint ordinance shall be recorded in the ordinance book of said city.

History: L. 1887, ch. 112, § 23; R.S. 1923, § 12-323; L. 1959, ch. 67, § 21; March 18.



12-324 Records and moneys of smaller cities.

12-324. Records and moneys of smaller cities. All records, papers and documents of the city or cities, other than the largest city, in the hands of the city clerk of such other city or cities, shall be turned over to the clerk of the consolidated city, and become the records and documents of such consolidated city; and the treasurer of such other city or cities shall on demand turn over all the money in his or her hands belonging to such other city to the treasurer of the consolidated city.

History: L. 1887, ch. 112, § 24; R.S. 1923, § 12-324; L. 1959, ch. 67, § 22; March 18.



12-326 Notice to owner or purchaser to file plat of land.

12-326. Notice to owner or purchaser to file plat of land. Whenever any owner of any tract of land in any such consolidated city has conveyed or shall hereafter convey any part thereof by metes and bounds or by lot numbers without filing a plat thereof in the office of the register of deeds in the proper county, or shall have invested the public with any rights therein by dedication, prescription or otherwise, it shall be the duty of the mayor of said city to cause a notice to be given to the original proprietor of said tract and to any subsequent purchasers, if he or she shall deem the same necessary, that they are required to execute a plat as required by law. Such notice shall specify the tract or tracts required to be platted, and shall demand that such owner or owners file a plat within thirty days from the time of the service of notice on such owners; and such notice shall specify the manner in which such tracts of land shall be platted. The notices provided for shall be served by the city marshal if the parties are residents of the city, otherwise the same shall be served by mail.

History: L. 1887, ch. 112, § 26; March 5; R.S. 1923, § 12-326.



12-327 Proceedings on such notice.

12-327. Proceedings on such notice. Said notices shall specify a day not more than ten days from the date of such notices in which the owners shall file a notice with the city clerk of their intention to file such plat, and if no notice of intention shall be so filed within the time so specified, the mayor shall proceed to cause a plat of said territory to be made, acknowledged and recorded as above provided.

History: L. 1887, ch. 112, § 27; March 5; R.S. 1923, § 12-327.



12-328 Execution of plat by city; effect as evidence.

12-328. Execution of plat by city; effect as evidence. Said plat shall be signed and acknowledged by the mayor, who shall also certify that he or she executed the same by reason of the failure of the owners or proprietors named to execute and file the same; and such plat, when so acknowledged and recorded, shall have the same effect for all purposes as if executed and recorded by the proprietors or owners themselves. All recitals and statements in such plat, certificate or acknowledgment shall be prima facie evidence of the truth thereof.

History: L. 1887, ch. 112, § 28; March 5; R.S. 1923, § 12-328.



12-329 Cost of plat assessed against property; suit to collect.

12-329. Cost of plat assessed against property; suit to collect. The cost of making such chart shall be allowed and paid by the city council, and they shall assess the same by ordinance upon such property as shall be included in such plat, to be collected in the same manner as special assessments are by law collected; or the council may direct a suit to be brought in the district court of the county for the cost of the same against the original proprietors or owners who are in default for not having filed a plat.

History: L. 1887, ch. 112, § 29; R.S. 1923, § 12-329; L. 1975, ch. 55, § 1; July 1.



12-330 Approval or disapproval of owner's plat.

12-330. Approval or disapproval of owner's plat. If any owner or proprietor shall execute a plat under the provisions of this act after demand made, he or she shall present the same to the city council for approval; and if the council shall refuse to approve of the same, the mayor shall proceed to plat the same as if the said owner or proprietors had neglected or refused to execute the same.

History: L. 1887, ch. 112, § 30; March 5; R.S. 1923, § 12-330.



12-331 Ordinance approving city's plat; action to set aside.

12-331. Ordinance approving city's plat; action to set aside. The plat executed and filed by the mayor shall be approved by ordinance, and any person aggrieved by said plat shall have thirty days after the publication of such ordinance in which to bring an action to set the same aside in whole or in part, and in case such action is not brought within the time specified, every person affected thereby shall be forever barred of all right to question the same.

History: L. 1887, ch. 112, § 31; March 5; R.S. 1923, § 12-331.



12-331a Expenditures by consolidated city during year consolidation effected.

12-331a. Expenditures by consolidated city during year consolidation effected. Whenever two (2) or more cities are consolidated in accordance with the provisions of this act, the governing body of the consolidated city may make expenditures for purposes authorized by law for such city during the budget year when such consolidation was effected, and if the budget for the next ensuing budget year was adopted by the governing body of the city prior to the time the consolidation is effected, then said governing body may also make such expenditures in the next ensuing budget year, even though such expenditures were not included in the budget for the period in which the expenditures are made. Nothing contained in this section shall be construed as authorizing a consolidated city to incur indebtedness or to make expenditures in violation of the cash basis law.

History: L. 1959, ch. 67, § 24; March 18.



12-340 Consolidation of Kansas City, Kansas, and Wyandotte county; definitions.

12-340. Consolidation of Kansas City, Kansas, and Wyandotte county; definitions. As used in the act:

(a) "Commission" means the consolidation study commission of Kansas City, Kansas, and Wyandotte county.

(b) "City" means Kansas City, Kansas.

(c) "County" means Wyandotte county.

History: L. 1996, ch. 11, § 1; Feb. 29.



12-341 Same; election, when required.

12-341. Same; election, when required. (a) Except as provided by subsection (c), the following question shall be submitted to the qualified electors of Wyandotte county for their approval or rejection:

"Shall a consolidation study commission be appointed by the governor to study the consolidation of Kansas City, Kansas, and Wyandotte county or the consolidation of certain offices, functions, services and operations thereof?"

(b) The question shall be submitted at the primary election held on the first Tuesday in April, 1996. Such election shall be called and held by the county election officer in the manner provided by the general bond law.

(c) If the presidential preference primary is not held in 1996, the provisions of this section shall not apply.

History: L. 1996, ch. 11, § 2; Feb. 29.



12-342 Same; consolidation study commission, appointment; executive director.

12-342. Same; consolidation study commission, appointment; executive director. (a) If a majority of the electors voting at the election vote in favor of the question submitted pursuant to K.S.A. 12-341, or if there is no presidential preference primary held in 1996, the governor shall appoint a five-member consolidation study commission. Such appointments shall be made by May 15, 1996. No more than three members of the commission shall be from the same political party. Members of the commission shall include, but not be limited to, persons with experience in accounting, business management, municipal finance, law, education, political science or public administration. No elected official of the cities of Bonner Springs, Edwardsville, Lake Quivira or Kansas City or Wyandotte county, nor any person appointed to fill a vacancy in an elected office of such cities or county, shall serve on the commission. No full-time paid employee of the cities of Bonner Springs, Edwardsville, Lake Quivira or Kansas City or Wyandotte county shall serve on the commission. Members of the commission shall be residents of Wyandotte county.

(b) Members of the commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto.

(c) The governor shall appoint an executive director of the commission. The executive director shall receive compensation established by the governor, within the limits of appropriations for that purpose. The executive director shall employ other staff and may contract with consultants, as the executive director deems necessary to carry out the functions of the commission. Staff employed by the executive director shall receive compensation established by the executive director and approved by the governor, within the limits of appropriations for that purpose.

(d) Within 30 days following the appointment of all members of the commission, the commission shall meet and organize by the election of a chairperson and vice-chairperson and other officers deemed necessary. The commission may adopt rules governing the conduct of its meetings.

History: L. 1996, ch. 11, § 3; Feb. 29.



12-343 Same; commission, powers and duties; studies and investigations; consolidation plan, submission to legislature, voter approval.

12-343. Same; commission, powers and duties; studies and investigations; consolidation plan, submission to legislature, voter approval. (a) The commission shall prepare and adopt a plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations. The commission shall conduct such studies and investigations as it deems appropriate to complete its work. Such studies and investigations shall include, but not be limited to:

(1) Studies of the efficiency and effectiveness of the administrative operations of the city and county.

(2) Studies of the costs and benefits of consolidating the city and county or certain city and county offices, functions, services and operations.

(b) The commission shall hold public hearings for the purpose of receiving information and materials which will aid in the drafting of the plan.

(c) For the purposes of performing its studies and investigations, the commission or its executive director may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the commission or executive director deems relevant or material to its studies and investigation.

(d) On or before November 29, 1996, the commission shall prepare and adopt a preliminary plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations it deems advisable. Copies of the preliminary plan shall be filed with the county election officer, city clerk and each public library within the county and shall be available to members of the public for inspection upon request. The commission shall hold at least one public hearing to obtain citizen views concerning the preliminary plan. Notice of such hearing or hearings shall be published at least once in a newspaper of general circulation within the county. Following the public hearings on the preliminary plan, the commission may adopt, or modify and adopt, the preliminary plan as the final plan.

(e) On or before January 13, 1997, the commission shall submit its final plan to the governor and legislature. The final plan shall include the full text and an explanation of the proposed plan, and comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the executive director for such purpose that the proposed plan is not in conflict with the constitution or the laws of the state, and any minority reports. Copies of the final plan shall be filed with the county election officer, city clerk and each public library within the county and shall be available to members of the public for inspection upon request. The commission shall continue in existence at least 90 days following the submission of the final plan pursuant to this subsection.

(f) Unless the legislature, by concurrent resolution adopted on or before February 12, 1997, the 30th day of the 1997 regular session, rejects such plan, the plan shall be submitted to the qualified electors of the county at the school district general election on April 1, 1997. Such election shall be called and held by the county election officer in the manner provided by the general bond law. A summary of the final plan shall be prepared by the commission and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If a majority of the electors voting on the plan vote in favor thereof, the consolidation plan shall be implemented in the manner provided by the plan. If a majority of the electors vote against such plan, the proposed consolidation plan shall not be implemented.

If the commission submits a final plan which does not recommend the consolidation of the city and county or certain city and county offices, functions, services and operations, the provisions of this subsection shall not apply.

History: L. 1996, ch. 11, § 4; Feb. 29.



12-344 Same; consolidation plan, required provisions.

12-344. Same; consolidation plan, required provisions. (a) Any plan submitted by the commission shall provide for the exercise of powers of local legislation and administration not inconsistent with the constitution or other laws of this state.

(b) If the commission submits a plan providing for the consolidation of certain city and county offices, functions, services and operations, the plan shall:

(1) Include a description of the form, structure, functions, powers and officers and the duties of such officers recommended in the plan;

(2) provide for the method of amendment of the plan;

(3) authorize the appointment of, or elimination of elective officials and offices;

(4) specify the effective date of the consolidation; and

(5) include other provisions determined necessary by the commission.

(c) If the plan provides for the consolidation of the city and county, in addition to the requirements of subsection (b), the plan shall:

(1) Fix the boundaries of the governing body's election districts, provide a method for changing the boundaries from time-to-time, any at-large positions on the governing body, fix the number, term and initial compensation of the governing body of the consolidated city-county and the method of election;

(2) determine whether elections of the governing body of the consolidated city-county shall be partisan or nonpartisan elections and the time at which such elections shall be held;

(3) determine the distribution of legislative and administrative duties of the consolidated city-county officials, provide for consolidation or expansion of services as necessary, authorize the appointment of a consolidated city-county administrator or a city-county manager, if deemed advisable, and prescribe the general structure of the consolidated city-county government;

(4) provide for the official name of the consolidated city-county; and

(5) provide for the transfer or other disposition of property and other rights, claims and assets of the county and city.

(d) Vacancies in the governing body shall be filled as provided in K.S.A. 2016 Supp. 12-104a, and amendments thereto.

History: L. 1996, ch. 11, § 5; L. 2015, ch. 88, § 72; July 1.



12-345 Same; consolidated city-county, powers, duties, limitations; bonded debt; sales tax; special service districts.

12-345. Same; consolidated city-county, powers, duties, limitations; bonded debt; sales tax; special service districts. (a) If the voters approve a plan which provides for the consolidation of the city and county, such consolidated city-county shall be subject to the provisions of this section.

(b) Wyandotte county is hereby designated an urban area, as authorized under the provisions of section 17 of article 2 of the constitution of the state of Kansas, for the purpose of granting to such county and urban area powers of local government and consolidation of local government.

(c) The consolidated city-county shall be subject to the cash-basis and budget laws of the state of Kansas.

(d) Except as provided in subsection (e), and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of a consolidated city-county under this act shall be 30% of the assessed value of all tangible taxable property within such county on the preceding August 25.

(e) The following shall not be included in computing the total bonded indebtedness of the consolidated city-county for the purposes of determining the limitations on bonded indebtedness:

(1) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon.

(2) Bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto.

(3) Bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a retailers' sales tax.

(4) Bonds issued for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system.

(5) Bonds issued for the purpose of acquiring, enlarging, extending or improving any municipal utility.

(6) Bonds issued to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property.

(f) Any bonded indebtedness and interest thereon incurred by the city or county prior to consolidation shall remain an obligation of the property subject to taxation for the payment thereof prior to such consolidation.

(g) Upon the effective date of the consolidation of the city and county, any retailers' sales tax levied by the city or county in accordance with K.S.A. 12-187 et seq., and amendment thereto, prior to such date shall remain in full force and effect, except that part of the rate attributable to the former city shall not apply to retail sales in the cities of Bonner Springs, Edwardsville and Lake Quivira.

(h) Upon the effective date of the consolidation of the city and county, the territory of the consolidated city-county shall include:

(1) All of the territory of the county for purposes of exercising the powers, duties and functions of a county.

(2) All of the territory of the county, except the territory of the cities of Bonner Springs, Edwardsville, Lake Quivira and the unincorporated area of the county, for purposes of exercising the powers, duties and functions of a city.

(i) For the purposes of section 1 of article 5 of the constitution of the state of Kansas, the "voting area" for the governing body of the consolidated city-county shall include all the territory within Wyandotte county.

(j) Except for the consolidated city-county and unless otherwise provided by law, other political subdivisions of the county shall not be affected by consolidation of the city and county. Such other political subdivisions shall continue in existence and operation.

(k) Unless otherwise provided by law, the consolidated city-county shall be eligible for the distribution of any funds from the state and federal government as if no consolidation had occurred. Except as provided in this subsection, the population and assessed valuation of the territory of the consolidated city-county shall be considered its population and assessed valuation for purposes of the distribution of moneys from the state or federal government.

(l) The consolidated city-county shall be a county. The governing body of the consolidated city-county shall be considered county commissioners for the purposes of section 2 of article 4 of the constitution of the state of Kansas and shall have all the powers, functions and duties of a county and may exercise home rule powers in the manner and subject to the limitations provided by K.S.A. 19-101a, and amendments thereto, and other laws of this state.

The governing body of the consolidated city-county shall be responsible for any duties or functions imposed by the constitution of the state of Kansas and other laws of this state upon any county office abolished by the consolidation plan. Such duties may be delegated by the governing body or as provided in the consolidation plan.

(m) The consolidated city-county shall be a city of the first class. The governing body of the consolidated city-county shall have all the powers, functions and duties of a city of the first class and may exercise home rule powers in the manner and subject to the limitations provided by article 12 of section 5 of the constitution of the state of Kansas and other laws of this state.

(n) The governing body of the consolidated city-county may create special service districts within the city-county and may levy taxes for services provided in such districts.

(o) Changes in the form of government approved by the voters in accordance with the consolidation plan are hereby declared to be legislative matters and subject to initiative and referendum in accordance with K.S.A. 12-3013 et seq., and amendments thereto.

History: L. 1996, ch. 11, § 6; Feb. 29.



12-346 Same; annexation, limitations.

12-346. Same; annexation, limitations. (a) The governing body of a consolidated city-county may not annex any land located outside the county.

(b) The governing body of a consolidated city-county may not initiate annexation procedures of land located within the county, but may annex land upon petition of the owners of any such land.

History: L. 1996, ch. 11, § 7; Feb. 29.



12-350 Consolidation of Topeka and Shawnee county; definitions.

12-350. Consolidation of Topeka and Shawnee county; definitions. As used in K.S.A. 2016 Supp. 12-351 through 12-357, and amendments thereto:

(a) "Commission" means the consolidation commission of Topeka, Kansas, and Shawnee county.

(b) "City" means Topeka, Kansas.

(c) "County" means Shawnee county.

History: L. 2005, ch. 166, § 1; Apr. 21.



12-351 Same; consolidation study commission, appointment; executive director.

12-351. Same; consolidation study commission, appointment; executive director. (a) Within 10 days of the effective date of this act, a consolidation commission shall be appointed. Each of the following officers shall appoint a member to the commission: The governor, the president and minority leader of the senate and the speaker and minority leader of the house of representatives. The person appointed by the governor shall serve as the chairperson of the commission. No more than three members of the commission shall be from the same political party. Members of the commission shall include, but not be limited to, persons with experience in accounting, business management, municipal finance, law, education, political science or public administration. No elected or appointive official of the cities of Auburn, Rossville, Silver Lake, Topeka or Willard or Shawnee county, nor any person appointed to fill a vacancy in an elected office of such cities or county, shall serve on the commission. No paid employee of the cities of Auburn, Rossville, Silver Lake, Topeka or Willard or Shawnee county shall serve on the commission. Members of the commission shall be residents of Shawnee county.

(b) Members of the commission shall be paid compensation, subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto.

(c) The members of the consolidation commission shall appoint an executive director of the commission. The executive director shall receive compensation established by the commission. The executive director shall employ other staff and may contract with consultants, as the executive director deems necessary to carry out the functions of the commission. Staff employed by the executive director shall receive compensation established by the executive director.

(d) Within 30 days following the appointment of all members of the commission, the commission shall meet and organize by the election of a vice-chairperson and other officers deemed necessary. The commission may adopt rules governing the conduct of its meetings.

History: L. 2005, ch. 166, § 2; Apr. 21.



12-352 Same; commission, powers and duties; studies and investigations; consolidation plan; voter approval.

12-352. Same; commission, powers and duties; studies and investigations; consolidation plan; voter approval. (a) The commission shall prepare and adopt a plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations. The commission shall conduct such studies and investigations as it deems appropriate to complete its work. Such studies and investigations shall include, but not be limited to, studies of the costs and benefits of consolidating the city and county or certain city and county offices, functions, services and operations.

(b) The commission shall hold public hearings for the purpose of receiving information and materials which will aid in the drafting of the plan.

(c) Within 60 days following the appointment of all members of the commission, the commission shall prepare and adopt a preliminary plan addressing the consolidation of the city and county or certain city and county offices, functions, services and operations it deems advisable. Copies of the preliminary plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall hold at least two public hearings to obtain citizen views concerning the preliminary plan. Notice of such hearings shall be published at least twice in a newspaper of general circulation within the county. Following the public hearings on the preliminary plan, the commission may adopt, or modify and adopt, the preliminary plan as the final plan.

(d) Within 30 days of the last public hearing held on the preliminary plan, the commission shall adopt its final plan. The final plan shall include the full text and an explanation of the proposed plan, and comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the executive director for such purpose that the proposed plan is not in conflict with the constitution or the laws of the state, and any minority reports. Copies of the final plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall continue in existence at least 90 days following the submission of the final plan pursuant to this subsection.

(e) The final plan shall be submitted to the qualified electors of the county at an election called and held thereon. Such election shall be called and held by the county election officer in the manner provided by the general bond law. Such election shall be conducted by mail ballot. A summary of the final plan shall be prepared by the commission and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If a majority of the qualified electors voting on the plan who reside within the corporate limits of the city and a majority of the qualified electors voting on the plan who reside outside of the corporate limits of the city vote in favor thereof, the consolidation plan shall be implemented in the manner provided by the plan. If a majority of the electors who reside within the corporate limits of the city or a majority of the qualified electors who reside outside of the corporate limits of the city vote against such plan, the proposed consolidation plan shall not be implemented.

If the commission submits a final plan which does not recommend the consolidation of the city and county or certain city and county offices, functions, services and operations, the provisions of this subsection shall not apply.

History: L. 2005, ch. 166, § 3; Apr. 21.



12-353 Same; consolidation plan, required provisions.

12-353. Same; consolidation plan, required provisions. (a) Any plan submitted by the commission shall provide for the exercise of powers of local legislation and administration not inconsistent with the constitution or other laws of this state.

(b) If the commission submits a plan providing for the consolidation of certain city and county offices, functions, services and operations, the plan shall:

(1) Include a description of the form, structure, functions, powers and officers and the duties of such officers recommended in the plan.

(2) Provide for the method of amendment of the plan.

(3) Authorize the appointment of, or elimination of elected officials and offices.

(4) Specify the effective date of the consolidation.

(5) Include other provisions determined necessary by the commission.

(c) If the plan provides for the consolidation of the city and county, in addition to the requirements of subsection (b) the plan shall:

(1) Fix the boundaries of the governing body's election districts, provide a method for changing the boundaries from time-to-time, any at-large positions on the governing body, fix the number, term and initial compensation of the governing body of the consolidated city-county and the method of election.

(2) Determine whether elections of the governing body of the consolidated city-county shall be partisan or nonpartisan elections and the time at which such elections shall be held.

(3) Determine the distribution of legislative and administrative duties of the consolidated city-county officials, provide for consolidation or expansion of services as necessary, authorize the appointment of a consolidated city-county administrator or a city-county manager, if deemed advisable, and prescribe the general structure of the consolidated city-county government.

(4) Provide for the official name of the consolidated city-county.

(5) Provide for the transfer or other disposition of property and other rights, claims and assets of the county and city.

History: L. 2005, ch. 166, § 4; Apr. 21.



12-354 Same; Shawnee county, designated as urban area.

12-354. Same; Shawnee county, designated as urban area. Shawnee county is hereby designated an urban area, as authorized under the provisions of section 17 of article 2 of the constitution of the state of Kansas, for the purpose of granting to such county and urban area powers of local government and consolidation of local government.

History: L. 2005, ch. 166, § 5; Apr. 21.



12-355 Same; consolidated city-county; powers, duties, limitations, bonded debt; sales tax; special service districts; changes inform of government.

12-355. Same; consolidated city-county; powers, duties, limitations, bonded debt; sales tax; special service districts; changes inform of government. (a) If the voters approve a plan which provides for the consolidation of the city and county, such consolidated city-county shall be subject to the provisions of this section.

(b) The consolidated city-county shall be subject to the cash-basis and budget laws of the state of Kansas.

(c) Except as provided in subsection (e), and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of a consolidated city-county under this act shall be 30% of the assessed value of all tangible taxable property within such county on the preceding August 25.

(d) The following shall not be included in computing the total bonded indebtedness of the consolidated city-county for the purposes of determining the limitations on bonded indebtedness:

(1) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon.

(2) Bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto.

(3) Bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a retailers' sales tax.

(4) Bonds issued for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system.

(5) Bonds issued for the purpose of acquiring, enlarging, extending or improving any municipal utility.

(6) Bonds issued to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property.

(e) Any bonded indebtedness and interest thereon incurred by the city or county prior to consolidation shall remain an obligation of the property subject to taxation for the payment thereof prior to such consolidation.

(f) Upon the effective date of the consolidation of the city and county, any retailers' sales tax levied by the city or county in accordance with K.S.A. 12-187 et seq., and amendment thereto, prior to such date shall remain in full force and effect, except that part of the rate attributable to the former city shall not apply to retail sales in the cities of Auburn, Rossville, Silver Lake or Willard.

(g) Upon the effective date of the consolidation of the city and county, the territory of the consolidated city-county shall include:

(1) All of the territory of the county for purposes of exercising the powers, duties and functions of a county.

(2) All of the territory of the county, except the territory of the cities of Auburn, Rossville, Silver Lake or Willard and the unincorporated area of the county, for purposes of exercising the powers, duties and functions of a city.

(h) For the purposes of section 1 of article 5 of the constitution of the state of Kansas, the "voting area" for the governing body of the consolidated city-county shall include all the territory within Shawnee county.

(i) Except for the consolidated city-county and unless otherwise provided by law, other political subdivisions of the county shall not be affected by consolidation of the city and county. Such other political subdivisions shall continue in existence and operation.

(j) Unless otherwise provided by law, the consolidated city-county shall be eligible for the distribution of any funds from the state and federal government as if no consolidation had occurred. Except as provided in this subsection, the population and assessed valuation of the territory of the consolidated city-county shall be considered its population and assessed valuation for purposes of the distribution of moneys from the state or federal government.

(k) The consolidated city-county shall be a county. The governing body of the consolidated city-county shall be considered county commissioners for the purposes of section 2 of article 4 of the constitution of the state of Kansas and shall have all the powers, functions and duties of a county and may exercise home rule powers in the manner and subject to the limitations provided by K.S.A. 19-101a, and amendments thereto, and other laws of this state.

The governing body of the consolidated city-county shall be responsible for any duties or functions imposed by the constitution of the state of Kansas and other laws of this state upon any county office abolished by the consolidation plan. Such duties may be delegated by the governing body or as provided in the consolidation plan.

(l) The consolidated city-county shall be a city of the first class. The governing body of the consolidated city-county shall have all the powers, functions and duties of a city of the first class and may exercise home rule powers in the manner and subject to the limitations provided by article 12 of section 5 of the constitution of the state of Kansas and other laws of this state.

(m) The governing body of the consolidated city-county may create special service districts within the city-county and may levy taxes for services provided in such districts.

(n) Changes in the form of government approved by the voters in accordance with the consolidation plan are hereby declared to be legislative matters and subject to initiative and referendum in accordance with K.S.A. 12-3013 et seq., and amendments thereto.

History: L. 2005, ch. 166, § 6; Apr. 21.



12-356 Same; annexation, limitation.

12-356. Same; annexation, limitation. (a) The governing body of a consolidated city-county may not annex any land located outside the county.

(b) The governing body of a consolidated city-county may not initiate annexation procedures of land located within the county, but may annex land upon petition of the owners of any such land.

History: L. 2005, ch. 166, § 7; Apr. 21.



12-357 Same; costs.

12-357. Same; costs. All costs incurred or authorized by the consolidation commission and all other costs incurred by the city and county pursuant to this act shall be paid by the city and county.

History: L. 2005, ch. 166, § 8; Apr. 21.



12-359 Same; severability.

12-359. Same; severability. If any provision of this act is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 2005, ch. 166, § 10; Apr. 21.



12-360 Unification of governmental units in Greeley county; definitions.

12-360. Unification of governmental units in Greeley county; definitions. As used in K.S.A. 2016 Supp. 12-361 through 12-367, and amendments thereto:

(a) "Commission" means the unification commission appointed pursuant to K.S.A. 2016 Supp. 12-361, and amendments thereto.

(b) "City" means any city located in Greeley county.

(c) "County" means Greeley county.

History: L. 2006, ch. 187, § 1; May 25.



12-361 Same; unification commission, membership, compensation and reimbursement for expenses; executive director; officers.

12-361. Same; unification commission, membership, compensation and reimbursement for expenses; executive director; officers. (a) Within 10 days of the effective date of this act, a unification commission shall be appointed. One member shall be appointed by the governing body of the city of Tribune, one member shall be appointed by the governing body of the city of Horace and two members shall be appointed by the board of county commissioners of the county. The fifth member shall be appointed by the members of the unification commission appointed by the cities and county and such member shall serve as the chairperson of the commission. Members of the commission shall include, but not be limited to, persons with experience in accounting, business management, municipal finance, law, education, political science or public administration. Members of the commission shall be residents of Greeley county.

(b) Members of the commission may be paid compensation, subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto.

(c) The members of the unification commission may appoint an executive director of the commission. The executive director may be paid compensation in an amount determined by the commission. If approved by the commission, the executive director may employ other staff and may contract with consultants, as the executive director deems necessary to carry out the functions of the commission. Staff employed by the executive director shall receive compensation established by the executive director.

(d) Within 30 days following the appointment of all members of the commission, the commission shall meet and organize by the election of a vice-chairperson and other officers deemed necessary. The commission may adopt rules governing the conduct of its meetings.

History: L. 2006, ch. 187, § 2; May 25.



12-362 Same; studies, hearings and notice; preliminary and final plan; election.

12-362. Same; studies, hearings and notice; preliminary and final plan; election. (a) The commission shall prepare and adopt a plan addressing the unification of the city and county or certain city and county offices, functions, services and operations. The commission shall conduct such studies and investigations as it deems appropriate to complete its work. Such studies and investigations shall include, but not be limited to, studies of the costs and benefits of unifying the city and county or certain city and county offices, functions, services and operations.

(b) The commission shall hold public hearings for the purpose of receiving information and materials which will aid in the drafting of the plan.

(c) Within one year following the appointment of all members of the commission, the commission shall prepare and adopt a preliminary plan addressing the unification of the city and county or certain city and county offices, functions, services and operations it deems advisable. Copies of the preliminary plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall hold at least two public hearings to obtain citizen views concerning the preliminary plan. Notice of such hearings shall be published at least twice in a newspaper of general circulation within the county. Following the public hearings on the preliminary plan, the commission may adopt, or modify and adopt, the preliminary plan as the final plan.

(d) Within 30 days of the last public hearing held on the preliminary plan, the commission shall adopt its final plan. The final plan shall include the full text and an explanation of the proposed plan, and comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the executive director for such purpose that the proposed plan is not in conflict with the constitution or the laws of the state, and any minority reports. Copies of the final plan shall be filed with the county election officer, city clerk, each public library within the county and any other place designated by the commission. Copies of such plan shall be available to members of the public for inspection upon request. The commission shall continue in existence at least 90 days following the submission of the final plan pursuant to this subsection.

(e) (1) The final plan shall be submitted to the qualified electors of the county at any primary, general or special election. If the statutorily mandated duties of an elective office are to be eliminated or if the office is to be eliminated and the duties transferred to a nonelective office, the question of elimination of such duties or office shall be submitted to the voters as a separate ballot question. Such election shall be called and held by the county election officer in the manner provided for the calling and holding of elections pursuant to K.S.A. 10-120, and amendments thereto. Such election may be conducted by mail ballot. A summary of the final plan shall be prepared by the commission and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If a majority of the qualified electors voting on the plan who reside within the corporate limits of the city and a majority of the qualified electors voting on the plan who reside outside of the corporate limits of the city vote in favor thereof, the unification plan shall be implemented in the manner provided by the plan. If a majority of the electors who reside within the corporate limits of the city or a majority of the qualified electors who reside outside of the corporate limits of the city vote against such plan, the proposed unification plan shall not be implemented.

(2) Any proposed unification which eliminates an elective office shall provide that the elimination of such office shall become effective upon the date of normal expiration of the term of such office.

(3) If the final plan provides for the unification of the city of Horace with the county or the unification or elimination of any of the offices or powers, duties and functions of such offices of the city of Horace and a majority of the qualified electors of the city of Horace voting on the plan do not vote in favor thereof, the city of Horace and officers thereof shall continue in existence and operation as if no unification had occurred.

(4) If the commission submits a final plan which does not recommend the unification of the city and county or certain city and county offices, functions, services and operations, the provisions of this subsection shall not apply.

History: L. 2006, ch. 187, § 3; L. 2007, ch. 1, § 1; Feb. 22.



12-363 Same; unification plan, required provisions.

12-363. Same; unification plan, required provisions. (a) Any plan submitted by the commission shall provide for the exercise of powers of local legislation and administration not inconsistent with the constitution or other laws of this state.

(b) If the commission submits a plan providing for the unification of certain city and county offices, functions, services and operations, the plan shall:

(1) Include a description of the form, structure, functions, powers and officers and the duties of such officers recommended in the plan;

(2) provide for the method of amendment of the plan;

(3) specify the effective date of the unification; and

(4) include other provisions determined necessary by the commission.

(c) If the plan provides for the unification of the city and county, in addition to the requirements of subsection (b) the plan shall:

(1) Provide that the members of the governing body be elected from districts or on an at-large basis and fix the number, term and initial compensation of the governing body of the unified city-county and the method of election;

(2) determine whether elections of the governing body of the unified city-county shall be partisan or nonpartisan elections and the time at which such elections shall be held;

(3) determine the distribution of legislative and administrative duties of the unified city-county officials, provide for unification or expansion of services as necessary, authorize the appointment of a city-county administrator or manager, if deemed advisable, and prescribe the general structure of the unified city-county government;

(4) provide for the official name of the unified city-county;

(5) provide for the transfer or other disposition of property and other rights, claims and assets of the county and city; and

(6) fix the rate of the retailers' sales tax, if any.

(d) Vacancies in the governing body shall be filled as provided in K.S.A. 2016 Supp. 12-104a, and amendments thereto.

History: L. 2006, ch. 187, § 4; L. 2007, ch. 1, § 2; L. 2015, ch. 88, § 73; July 1.



12-364 Same; Greeley county designated as an urban area.

12-364. Same; Greeley county designated as an urban area. Greeley county is hereby designated an urban area, as authorized under the provisions of section 17 of article 2 of the constitution of the state of Kansas, for the purpose of granting to such county and urban area powers of local government and unification of local government.

History: L. 2006, ch. 187, § 5; May 25.



12-365 Same; unified city-county powers, duties, limitations; bonded debt; sales tax; special service districts; voting area; changes in form of government.

12-365. Same; unified city-county powers, duties, limitations; bonded debt; sales tax; special service districts; voting area; changes in form of government. (a) If the voters approve a plan which provides for the unification of the city and county, such unified city-county shall be subject to the provisions of this section.

(b) The unified city-county shall be subject to the cash-basis and budget laws of the state of Kansas.

(c) Except as provided in subsection (e), and in any other statute which specifically exempts bonds from the statutory limitations on bonded indebtedness, the limitation on bonded indebtedness of the unified city-county under this act shall be 30% of the assessed value of all tangible taxable property within such county on the preceding August 25.

(d) The following shall not be included in computing the total bonded indebtedness of the unified city-county for the purposes of determining the limitations on bonded indebtedness:

(1) Bonds issued for the purpose of refunding outstanding debt, including outstanding bonds and matured coupons thereof, or judgments thereon.

(2) Bonds issued pursuant to the provisions of article 46 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto.

(3) Bonds issued for the purpose of financing the construction or remodeling of a courthouse, jail or law enforcement center facility, which bonds are payable from the proceeds of a retailers' sales tax.

(4) Bonds issued for the purpose of acquiring, enlarging, extending or improving any storm or sanitary sewer system.

(5) Bonds issued for the purpose of acquiring, enlarging, extending or improving any municipal utility.

(6) Bonds issued to pay the cost of improvements to intersections of streets and alleys or that portion of any street immediately in front of city or school district property.

(e) Any bonded indebtedness and interest thereon incurred by the city or county prior to unification shall remain an obligation of the property subject to taxation for the payment thereof prior to such unification.

(f) Upon the effective date of the unification of the city and county, any retailers' sales tax levied by the city or county in accordance with K.S.A. 12-187 et seq., and amendment thereto, prior to such date shall remain in full force and effect, except that part of the rate attributable to the former city of Tribune shall not apply to retail sales in any other city located in the county.

(g) Upon the effective date of the unification of the city and county, the territory of the unified city-county shall include:

(1) All of the territory of the county for purposes of exercising the powers, duties and functions of a county.

(2) (A) Except as provided by paragraph (B), all of the territory of the county, except the territory of cities located in the county other than the former city of Tribune and the unincorporated area of the county, for purposes of exercising the powers, duties and functions of a city; or

(B) all the territory of the county located within the incorporated areas of the county, for the purpose of exercising the powers, duties and functions of a city. The provisions of this paragraph shall apply only if the final plan provides for the unification of the city of Horace with the county and a majority of the qualified electors of the county and a majority of the qualified electors of the city of Horace voting on the plan vote in favor thereof.

(h) For the purposes of section 1 of article 5 of the constitution of the state of Kansas, the "voting area" for the governing body of the unified city-county shall include all the territory within the county.

(i) Except for the unified city-county and unless otherwise provided by law, other political subdivisions of the county shall not be affected by unification of the city and county. Such other political subdivisions shall continue in existence and operation.

(j) Unless otherwise provided by law, the unified city-county shall be eligible for the distribution of any funds from the state and federal government as if no unification had occurred. Except as provided in this subsection, the population and assessed valuation of the territory of the unified city-county shall be considered its population and assessed valuation for purposes of the distribution of moneys from the state or federal government.

(k) The unified city-county shall be a county. The governing body of the unified city-county shall be considered county commissioners for the purposes of section 2 of article 4 of the constitution of the state of Kansas and shall have all the powers, functions and duties of a county and may exercise home rule powers in the manner and subject to the limitations provided by K.S.A. 19-101a, and amendments thereto, and other laws of this state.

The governing body of the unified city-county shall be responsible for any duties or functions imposed by the constitution of the state of Kansas and other laws of this state upon any county office abolished by the unification plan. Such duties may be delegated by the governing body or as provided in the unification plan.

(l) Unless otherwise provided in the unification plan, the unified city-county shall be a city of the third class and the governing body of the unified city-county shall have all the powers, functions and duties of a city of the third class. The governing body of the unified city-county may exercise home rule powers in the manner and subject to the limitations provided by article 12 of section 5 of the constitution of the state of Kansas and other laws of this state.

(m) The governing body of the unified city-county may create special service districts within the city-county and may levy taxes for services provided in such districts.

(n) Changes in the form of government approved by the voters in accordance with the unification plan are hereby declared to be legislative matters and subject to initiative and referendum in accordance with K.S.A. 12-3013 et seq., and amendments thereto.

History: L. 2006, ch. 187, § 6; L. 2007, ch. 1, § 3; Feb. 22.



12-366 Same; annexation after unification.

12-366. Same; annexation after unification. (a) The governing body of the unified city-county may not annex any land located outside the county.

(b) The governing body of the unified city-county may not initiate annexation procedures of land located within the county, but may annex land upon petition of the owners of any such land.

History: L. 2006, ch. 187, § 7; May 25.



12-367 Same; costs of unification.

12-367. Same; costs of unification. All costs incurred or authorized by the unification commission and all other costs incurred by the city and county pursuant to this act shall be paid by the city and county.

History: L. 2006, ch. 187, § 8; May 25.



12-369 Same; severability.

12-369. Same; severability. If any provision of this act is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would have enacted the remainder of this act without such invalid or unconstitutional provision.

History: L. 2006, ch. 187, § 10; May 25.






Article 4 PLATS OF CITIES AND TOWNSITES

12-401 Cities of second and third classes and towns; abstracts; form and contents of plat; approval by county or city attorney.

12-401. Cities of second and third classes and towns; abstracts; form and contents of plat; approval by county or city attorney. Before any proprietor or proprietors of any proposed city of the second or third class or of any town, or of any proposed addition to any such city or town shall record the plat of such proposed city, town or addition, he or she shall furnish to the county attorney of the county in which such proposed city or town is located, or the city attorney and governing body in case of a proposed addition, an abstract of title and the plat to the land which is to be incorporated into such city, town or addition. Such county attorney, in case of any proposed city or town, or such city attorney and governing body in case of a proposed addition, after examination duly made, shall approve or disapprove said plat. Such city attorney, and governing body in case of any proposed addition to any town or city may require the streets and alleys, therein shown, to be as wide as, and to be conterminous with, the streets and alleys, of that part of the city or town to which it adjoins.

The plat shall accurately and particularly set forth and describe: First, all the parcels of ground within such city or town or addition reserved for public purposes, by their boundaries, course and extent whether they be intended for avenues, streets, lanes, alleys, commons, parks or other uses; and, second, all lots intended for sale, by numbers, and their precise length and width.

History: G.S. 1868, ch. 78, § 1; L. 1915, ch. 149, § 1; L. 1921, ch. 139, §1; Feb. 23; R.S. 1923, § 12-401.



12-402 Acknowledgment of plat.

12-402. Acknowledgment of plat. Such map or plat shall be acknowledged by the proprietor, or if incorporated company, by the chief officer thereof, before some court or other officer authorized by law to take the acknowledgment of conveyances of real estate.

History: G.S. 1868, ch. 78, § 2; Oct. 31; R.S. 1923, § 12-402.



12-403 Recordation of plat; certificate of approval.

12-403. Recordation of plat; certificate of approval. The map or plat so made, acknowledged and certified shall be filed and recorded in the office of the register of deeds and a copy thereof filed with the county clerk of the county in which the city or addition is situated: Provided, however, That said register of deeds is hereby prohibited from filing and recording such map or plat unless the same shall have attached thereto a certificate in due form showing the approval of said map or plat by the county attorney in case of a town or city or by the governing body in case of a proposed addition to any city of the second or third class or any town.

History: G.S. 1868, ch. 78, § 3; L. 1921, ch. 139, § 2; L. 1923, ch. 98, § 1; June 9; R.S. 1923, § 12-403.



12-404 Register of deeds to preserve plat.

12-404. Register of deeds to preserve plat. The register of deeds shall preserve such map or plat in his or her office, among the records thereof.

History: G.S. 1868, ch. 78, § 4; Oct. 31; R.S. 1923, § 12-404.



12-405 Sale of lot before recording of plat; penalty.

12-405. Sale of lot before recording of plat; penalty. If any person sell or offer for sale any lot within any city, town or addition before the map or plat thereof be made out, acknowledged, filed and recorded as aforesaid, such person shall forfeit a sum not exceeding three hundred dollars for every lot which he or she shall sell or offer to sell.

History: G.S. 1868, ch. 78, § 5; Oct. 31; R.S. 1923, § 12-405.



12-406 Maps and plats sufficient to vest title of lands conveyed for public use in city; effect of recordation.

12-406. Maps and plats sufficient to vest title of lands conveyed for public use in city; effect of recordation. Such maps and plats of such cities and towns, and additions, made, acknowledged, certified, filed and recorded with the register, shall be a sufficient conveyance to vest the fee of such parcels of land as are therein expressed, named or intended for public uses in the city, in trust and for the uses therein named, expressed or intended, and for no other use or purpose. The recording of such map or plat shall not constitute a conveyance of any interest in the oil, gas and other minerals underlying the avenues, streets, lanes, alleys and other parcels therein named or intended for public uses. The provisions of this act shall apply to all maps or plats, heretofore or hereafter made, acknowledged, certified, filed and recorded with any such register. Nothing herein contained shall be construed as granting any right to enter upon the surface of such parcels of land for purposes of exploring for or the extraction of such minerals, or in any other manner to interfere with the public uses named in such maps, plats and additions.

History: G.S. 1868, ch. 78, § 6; R.S. 1923, § 12-406; L. 1958, ch. 6, § 1 (Special Session); L. 1984, ch. 65, § 1; July 1.



12-406a Fees to certain land held by county transferred to city.

12-406a. Fees to certain land held by county transferred to city. On the effective date of this act, the fee to any parcel of land intended for public use in cities of the first, second and third classes which is held in trust by the county is hereby transferred and conveyed to the city in which such property is located. The city shall hold the fee to such parcels of land intended for public use in the city in trust and for the uses therein named, expressed or intended and for no other use or purpose.

History: L. 1984, ch. 65, § 2; July 1.



12-407 Filing incomplete plat; forfeiture.

12-407. Filing incomplete plat; forfeiture. If any person, his or her agent or attorney, shall cause a map or plat of any such city or town or addition to be deposited with the register, which does not set forth and describe all parcels of ground which have been or shall be promised or set apart for public uses, and other lots, such person shall forfeit double the value of the ground so promised or pretended to have been set apart for public uses, and not set forth on the map or plat.

History: G.S. 1868, ch. 78, § 7; Oct. 31; R.S. 1923, § 12-407.



12-408 Action by county to recover forfeitures.

12-408. Action by county to recover forfeitures. The forfeitures arising under this act may be recovered by action, with costs, in the name of and to the use of the county, or by indictment or information.

History: G.S. 1868, ch. 78, § 8; Oct. 31; R.S. 1923, § 12-408.



12-409 Procedure by attachment or otherwise.

12-409. Procedure by attachment or otherwise. The property and effects of the person incurring such forfeiture may be proceeded against by attachment or otherwise, and in like manner and for the like causes as in ordinary cases of debt.

History: G.S. 1868, ch. 78, § 9; Oct. 31; R.S. 1923, § 12-409.



12-410 Recordation of plat when land becomes part of new or different county.

12-410. Recordation of plat when land becomes part of new or different county. When any town plat shall be filed and recorded with the register of deeds of the county, and by reason of the establishment of any new county, or the alteration of any county lines, the city or town shall fall within a different county, such register shall transmit such plat to the register of deeds of the county within which such city or town may be, and it shall thereupon be recorded by him or her.

History: G.S. 1868, ch. 78, § 10; Oct. 31; R.S. 1923, § 12-410.



12-411 Plats of cities laid off on public lands; conveyance to public use; penalty for obstructing.

12-411. Plats of cities laid off on public lands; conveyance to public use; penalty for obstructing. The plats of all cities and towns which have heretofore been laid off or which may hereafter be laid off on the public lands within this state shall be filed with the register and recorded as aforesaid, which plats shall accurately set forth the streets, squares, alleys, parks and avenues, and the width and extent thereof, which are intended for public use; and when so filed they shall be deemed a sufficient conveyance of such streets, squares, alleys, parks and avenues to such purposes; and any person occupying or in any wise obstructing such streets, squares, alleys, parks or avenues shall be held liable for damages as if such streets, squares, parks or avenues had been absolutely conveyed to public use, as specified in K.S.A. 12-406.

History: G.S. 1868, ch. 78, § 11; Oct. 31; R.S. 1923, § 12-411.



12-412 Recordation of prior plats; fees.

12-412. Recordation of prior plats; fees. All plats of cities or towns or of additions thereto which have been heretofore filed in the office of the register of deeds or recorder of the proper county, and not recorded, shall be recorded by such register, and such register may collect his or her fees therefor from the proprietors of such city, town or addition, as any other debt.

History: G.S. 1868, ch. 78, § 12; Oct. 31; R.S. 1923, § 12-412.



12-413 Action for restoration of lost chart or plat.

12-413. Action for restoration of lost chart or plat. Whenever the field chart, map or plat of any city, town or village in this state shall have been destroyed or lost, the mayor of any such city, the chairman of the board of trustees of any such town or village, the chairman of the board of commissioners of any county in which such corporation may be situated, or any person interested in the restoration of any such chart, map or plat, may bring an action for such purpose in the district court of such county, to establish the same, by filing a petition therefor in such court.

History: L. 1872, ch. 160, § 1; March 28; R.S. 1923, § 12-413.



12-414 Petition in such action.

12-414. Petition in such action. Such petition shall contain the name of the person or officer filing the same, the name of the county in which such action is brought, and of any person or persons whose interests such petitioner desires specially to foreclose by the judgment or decree prayed for, and an allegation of the destruction or loss of such chart, map or plat, and of the time of the filing thereof and of the destruction or loss thereof, as near as may be ascertained, and set forth the interest of the person or corporation in whose interest such action is brought, and of any or all others specially named therein; and shall be accompanied by a copy of the chart, map or plat alleged to have been destroyed or lost, setting forth the streets, parks, places, their names, the reserves and lots, with the correct location, dimensions and numbers of each respectively, and such petition shall be verified by the oath of the person or officer filing the same, or that of some one cognizant of the facts therein stated; and such verification may be made on information and belief.

History: L. 1872, ch. 160, § 2; March 28; R.S. 1923, § 12-414.



12-415 Summons in such cases; procedure.

12-415. Summons in such cases; procedure. On the filing of such petition the person or officer filing the same may file a praecipe with the clerk of such court, requiring him or her to issue a summons in said action, directed to the sheriff of said county, notifying such persons as may be named in such praecipe of the pendency of such action, and said clerk shall thereupon issue such summons in the form, manner and name in which, and of the purport of the summons provided for in civil actions under said code of civil procedure, and the said sheriff shall serve the same upon the persons named therein, and the same shall be returnable and he or she shall return the same in like manner as is provided by law for the service and return of summons in civil actions under said code; and such person or officer filing such petition shall cause a notice of the pendency of such action to be published for the time and in the manner as provided in Laws of 1909, chapter 182, section 80 [*], for the publication of a summons in a civil action.

Such notice shall state the court in which the petition is filed, the name of the person or officer filing the same, the substance of the prayer thereof, and shall be addressed to all persons and corporations interested in the establishment on the records of the county (naming it), of the chart, map or plat of the town, village or city, as the case may be (naming it), and shall require that an answer or answers to said petition be filed on or before the time fixed therein, which time shall be the same as provided for in said section of the civil code of procedure, or such petition will be taken as true, and such chart, map or plat so established as prayed for; and no other naming of the persons or corporations, public or private, interested in said action, than as in this section provided, shall be required.

History: L. 1872, ch. 160, § 3; March 28; R.S. 1923, § 12-415.

* Now repealed. Later section, see 60-307(e).



12-416 Answer or cross petition; who may file.

12-416. Answer or cross petition; who may file. Any person or corporation interested in the establishment or nonestablishment of such chart, map or plat, or any part thereof, within the time fixed in the notice provided for in K.S.A. 12-415, may file an answer to such petition in said court, which answer may consist of a denial of any or all the allegations of the petition, and may set forth any new matter relevant to the issues tendered by the petition, which answers shall be verified in the same manner as provided for the verification of the petition.

History: L. 1872, ch. 160, § 4; March 28; R.S. 1923, § 12-416.



12-417 Parties to action; rehearing.

12-417. Parties to action; rehearing. The county in which such chart, map or plat was filed, the town, village or city of which or a part of which, or an addition to which the same was a chart, map or plat, and any person or corporation owning or interested in any lot, reserve or real property within such town, village or city, shall be deemed parties in interest in the subject matter of such action, and parties thereto, and all and each thereof shall be barred by the judgment and decree therein rendered: Provided, That any party interested who shall not be served with summons, and had at the time of the pendency of the proceedings herein provided for no actual notice of the pendency thereof, may within the time prescribed for opening up judgments rendered, in which service was made by publication, open up any judgment or decree rendered under this act in like manner as other judgments rendered upon constructive service; but such opening-up of the judgment or decree shall not operate to allow parties who were in court actually, or by service of summons, at the time of rendering the judgment or entering the decree, to come in and set up any claim whatever.

History: L. 1872, ch. 160, § 5; March 28; R.S. 1923, § 12-417.



12-418 Trial and judgment.

12-418. Trial and judgment. The trial of the issues in any action brought under this act shall be by the court in which it is brought, and such court is authorized to enter such judgment and decree on default, or after trial, as the case may be, as in other civil actions, as the facts proved may warrant; and except as in this case provided, such trial and the proceedings therein, both before and after judgment, shall be governed by the rules of practice of the said code of civil procedure.

History: L. 1872, ch. 160, § 6; March 28; R.S. 1923, § 12-418.



12-419 Recordation of restored chart or plat.

12-419. Recordation of restored chart or plat. Any chart, map or plat established as in this act provided, by the decision, judgment or decree of a court, shall be entitled to be filed and recorded in the office of register of deeds of the county the same as is provided by law for the filing and recording of charts, maps or plats of cities, towns and villages, and such record and chart, map or plat shall have the same force and effect in law as the original chart, map or plat so lost or destroyed.

History: L. 1872, ch. 160, § 7; March 28; R.S. 1923, § 12-419.



12-420 Correction of certain platting errors; procedure.

12-420. Correction of certain platting errors; procedure. If, after recording a subdivision plat, an error is found in distances, angles, bearings, subdivision or street names, block or lot numbers, the computation of dimension or elevation or other details of the plat, except in connection with the outer boundaries of the plat, and if the property described in that part of the plat containing the error is under the ownership of the person who caused the plat to be prepared, the engineer of the approving city or county, in which the property is located, after substantiation of the existence of the error may file an affidavit with the register of deeds that the error was made. The affidavit shall describe the nature and extent of the error and the appropriate correction. The register of deeds shall record the affidavit, and shall place in the margin of the recorded plat a notation that the affidavit has been filed, the date of filing and the book and page where it is recorded. The filing of the affidavit shall correct any such errors, but shall have no effect on the validity of the plat or any property interest recorded by reference thereto.

History: L. 1983, ch. 90, § 1; July 1.






Article 5 ADDITIONS, VACATION AND LOT FRONTAGE

12-503a Annexation of parts of townships, improvement districts and other units; providing of services in area annexed; payment of cost.

12-503a. Annexation of parts of townships, improvement districts and other units; providing of services in area annexed; payment of cost. Whenever all or any part of any township, improvement district, or other governmental unit is annexed to any city, such township, improvement district or other governmental unit may, continue to furnish services for the year for which taxes have been levied or collected in those areas of the district annexed, or in the alternative, shall surrender the taxes collected to the annexing city to be used specifically for the purposes for which the tax was collected. No improvement district shall continue to make a levy for its general fund upon territory annexed to any city, from and after the effective date of such annexation.

History: L. 1963, ch. 499, § 1; L. 1967, ch. 81, §1; July 1.



12-503b Same; act inapplicable to school districts.

12-503b. Same; act inapplicable to school districts. The provisions of this act shall have no application with respect to schools, school districts, taxation for any school purpose or school services.

History: L. 1963, ch. 499, § 2; June 30.



12-504 Petition for vacation of site or addition, street or alley, or for exclusion of land; notice; hearing.

12-504. Petition for vacation of site or addition, street or alley, or for exclusion of land; notice; hearing. Whenever the governing body of the city in which any of the following are located or whenever the owner or owners of any townsite or part of a townsite, or of any addition or part of an addition to any city, or the governing body in which the following are located, or the owner or owners of the lands adjoining on both sides of any street, alley or public reservation such as, but not limited to public easements, dedicated building setback lines, access control, or a part thereof, in any city or any addition thereto, desires to have the same vacated, or desires to exclude any farming lands or unplatted tracts, or any addition or part of an addition to be vacated hereunder, from the boundaries of the city wherein situated, the governing body of such city or the city planning commission shall give public notice of the same by a publication in a newspaper of general circulation in the vicinity of such place sought to be vacated or excluded or in the official city newspaper in which is situated the place, tract or tracts, street, alley, or public reservation sought to be vacated or excluded, if there is any such newspaper published therein. Such notice shall be published at least one time at least 20 days prior to the date of the hearing. Such notice shall state that a petition has been filed in the office of the city clerk praying for such vacation or exclusion, or both, describing the property fully, and that on a certain date after the completion of such publication notice, naming the day on which the petition will be presented to the governing body of the city or the city planning commission for a hearing thereon, and that at such time and place all persons interested can appear and be heard under the petition.

History: R.S. 1923, § 12-504; L. 1963, ch. 72, § 1; L. 1967, ch. 82, § 1; L. 1984, ch. 65, § 3; L. 1997, ch. 147, § 1; May 1.



12-505 Same; proceedings on petition.

12-505. Same; proceedings on petition. (a) Upon the presentation of such petition, as hereinbefore provided for, to the governing body of the city or planning commission, the governing body or planning commission shall proceed to hear the same, or may adjourn the hearing from time to time to some day and hour certain, as deemed necessary, and which adjournment shall be noted upon the record of the proceedings thereof. On the day of the hearing of such petition, the governing body or planning commission shall hear such testimony as may be produced before it, and such other testimony as required in order to fully understand the true nature of the petition and the propriety of granting the same. If the planning commission holds the hearing, the commission shall make a recommendation regarding the vacation and submit such recommendation to the governing body in the same manner provided by K.S.A. 12-752, and amendments thereto, for the submission and approval of recommendations regarding plats. Subject to the provisions of subsection (b), if the governing body or planning commission determines from the proofs and evidence presented that due and legal notice has been given by publication as required in this act, and that no private rights will be injured or endangered by such vacation or exclusion, and that the public will suffer no loss or inconvenience thereby, and that in justice to the petitioner or petitioners the prayer of the petitioner ought to be granted, the governing body shall order that such vacation or exclusion, or both, be made. Any order approving a vacation of plat, street, alleys, easements or a public reservation shall provide for the reservation to the city and the owners of any lesser property rights for public utilities, rights-of-ways and easements for public service facilities originally held in such plat, street, alley, easement or public reservation then in existence and use. The petition shall not be granted if a written objection thereto is filed with the city clerk, at the time of or before the hearing, by any owner or adjoining owner who would be a proper party to the petition but has not joined therein. When only a portion of a street, alley or public reservation is proposed to be vacated, the petition shall not be granted if a written objection is filed with the clerk of the governing body by any owner of lands which adjoin the portion to be vacated.

(b) If within two years following the effective date of the annexation of any tract pursuant to K.S.A. 12-520c, and amendments thereto, and upon petition of the owner of any such tract, the governing body of the city shall exclude such tract if the owner reimburses the city for all costs incurred by the city in the extension of services to such tract, together with interest on the amount of such costs at a rate provided by K.S.A. 16-201, and amendments thereto. The owner shall be required to pay only those costs which are attributable to services which exclusively benefit such tract.

The provisions of this subsection shall apply only to a tract which is under one ownership on the date the petition for exclusion is filed by the owner thereof with the city governing body, and which will not adjoin the city on the effective date of its exclusion from the city.

The terms "tract" and "owner" in this subsection shall have the same meaning ascribed thereto in K.S.A. 12-519, and amendments thereto.

The provisions of this subsection shall expire on December 31, 1997.

(c) Any lands so excluded shall be listed for future taxation the same as though it had never been a part of such city, and which order shall be entered at length on the records of the proceedings of the governing body. Thereupon the city clerk shall certify a copy of such order to the register of deeds of the county in which such property is located. The register of deeds shall record in the deed records of the county at the expense of the petitioner or petitioners, and the register of deeds shall also write on the margin of the recorded plat of such townsite or addition, the words "canceled by order" or "canceled in part by order," as the case may be, giving reference thereon to the page and book of records where such order is recorded in the register's office.

History: L. 1905, ch. 519, § 2; R.S. 1923, § 12-505; L. 1967, ch. 82, § 2; L. 1984, ch. 65, § 4; L. 1997, ch. 147, § 2; May 1.



12-506 Reversion of vacated street, alley or public reservation.

12-506. Reversion of vacated street, alley or public reservation. The streets, alleys or other public reservations which may be so vacated shall revert to the owners of the real estate immediately abutting thereon, according to the frontage of such real estate thereon: Provided, That all lands so reverting shall revert to the owners of abutting lands holding the same by title derived directly or indirectly from the owners of said lands from which said street or alley or public reservation was originally platted.

History: L. 1905, ch. 519, § 3; Feb. 18; R.S. 1923, § 12-506.



12-507 Definition of terms.

12-507. Definition of terms. The terms "public loss or inconvenience" or "private right," as herein used, shall not be construed to extend to the taxes which may be levied upon the land vacated or excluded.

History: L. 1905, ch. 519, § 4; Feb. 18; R.S. 1923, § 12-507.



12-508 Fees; issuance of subpoenas.

12-508. Fees; issuance of subpoenas. The county clerk, sheriff and witnesses shall be entitled to the same fees as are allowed for like service in the district courts, and subpoenas may be issued by the county clerk for witnesses and served as from the district courts.

History: L. 1905, ch. 519, § 5; Feb. 18; R.S. 1923, § 12-508.



12-509 Costs; deposits.

12-509. Costs; deposits. The petitioner or petitioners shall be liable for all costs of the proceedings, whether the prayer of the petition be allowed or not; and upon filing the petition with the county clerk, there shall be deposited with the clerk twenty-five dollars to secure such costs, and the county clerk shall demand further deposits of money as in the opinion of the board of county commissioners may be necessary, at subsequent times, to further secure the probable costs of the proceedings; and no steps shall be taken in the proceedings while the petitioner or petitioners are in default of making the deposits as herein provided for.

History: L. 1905, ch. 519, § 6; Feb. 18; R.S. 1923, § 12-509.



12-510 Limitation of boundaries after exclusion of land.

12-510. Limitation of boundaries after exclusion of land. Whenever the board of county commissioners shall by order exclude any territory from any city, town, or village, they shall order that the boundaries of such city, town or village be changed to conform to the territory remaining in such city, town or village after such exclusion, and the county clerk shall certify a copy of the order in full to the governing body of such city, town or village, who shall thereupon by proper ordinance record the change.

History: L. 1905, ch. 519, § 7; Feb. 18; R.S. 1923, § 12-510.



12-510b Exclusion of veterans affairs medical center land from certain cities; procedure.

12-510b. Exclusion of veterans affairs medical center land from certain cities; procedure. (a) The governing body of any city in which is located a veterans affairs medical center, may exclude the veterans affairs medical center land from the corporate limits of the city in the manner provided by this section. The city shall adopt a resolution stating that the city is considering the exclusion of such land. The resolution shall:

(1) Give notice that a public hearing will be held to consider the exclusion of the land and fix the date, hour and place of the public hearing; and

(2) describe the boundaries of the land to be excluded.

The date fixed for the public hearing shall not be less than 60 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing. A copy of the resolution shall be mailed by certified mail to the director or person in charge of the veterans affairs medical center not more than 10 days following the date of the adoption of the resolution. The resolution also shall be published in the official newspaper of the city not less than one week and not more than two weeks preceding the date fixed for the public hearing.

(b) At the public hearing, a representative of the city shall present the city's proposal for the exclusion of the land. Following the presentation, all interested persons shall be given an opportunity to be heard. The governing body may recess the hearing to a date and time certain which shall be fixed in the presence of persons in attendance at the hearing.

(c) Whenever the governing body of the city finds it advisable to exclude land under the provisions of this section, such exclusion shall be done by ordinance duly passed and published.

History: L. 1994, ch. 145, § 1; April 14.



12-512a Vacation of streets, avenues, alleys and lanes by cities; reservation of certain rights-of-way and easements.

12-512a. Vacation of streets, avenues, alleys and lanes by cities; reservation of certain rights-of-way and easements. Any city of the first class under K.S.A. 13-443, any city of the second class under K.S.A. 14-423, or any city of the third class under K.S.A. 15-427, or any amendments to said sections, in vacating by ordinance any street, avenue, alley or lane or part thereof may, reserve to the city and public utilities such rights-of-way and easements as in the judgment of the governing body of the city, are necessary or desirable for public service.

History: L. 1965, ch. 118, § 1; June 30.



12-512b Vacation of plats and other public reservations; recording plat or replat; reversion.

12-512b. Vacation of plats and other public reservations; recording plat or replat; reversion. In any area where there is a planning commission which has adopted subdivision regulations governing the platting or replatting of land, and the regulations provide for the giving of appropriate notice to all persons having property rights or interests affected by the platting or replatting, any plat or part thereof or street, alley or other public reservation, including, without limitation, easements, dedicated building setback lines, and access control, whether established by instrument, condemnation or earlier plats, shall be vacated both as to use and as to title without any further proceedings upon the filing and recording in accordance with the provisions of K.S.A. 12-403, and amendments thereto, of any plat or replat duly executed in accordance with law and embracing the same lands as those theretofore embraced by the earlier plat, or part thereof or street, alley or other public reservation. Streets, alleys or other public reservations which may be vacated shall revert, as provided in K.S.A. 12-506, and amendments thereto.

History: L. 1967, ch. 99, § 1; L. 1969, ch. 73, § 1; L. 1983, ch. 62, § 1; July 1.



12-513 Power to change frontage.

12-513. Power to change frontage. That the governing body of any incorporated city shall have the power to change the frontage of any lot or lots in such city in the manner hereinafter provided.

History: L. 1879, ch. 79, § 1; March 13; R.S. 1923, § 12-513.



12-514 Petition for change.

12-514. Petition for change. When the owner or owners of any lot or lots may desire to have the frontage thereof changed, they shall present to the governing body a petition, in writing, signed by such owner or owners, setting forth the description of such lot or lots with reference to the plat of such city and in accordance therewith, and specifically pointing out the change or changes desired, together with the reasons therefor, and shall attach to such petition two plats of each block that will be affected by the change prayed for — the first of which plats shall be an exact transcript of the then existing plat of such block as the same appears of record in the office of the register of deeds of the county; and the second of said plats shall accurately set forth and delineate the number, size and frontage of the lots comprised within such block as the same will be and appear in case the proposed change or changes of frontage shall be made.

History: L. 1879, ch. 79, § 2; March 13; R.S. 1923, § 12-514.



12-515 Hearing on petition; ordinance and certificate; plat; recordation.

12-515. Hearing on petition; ordinance and certificate; plat; recordation. Upon the presentation of such petition and plats it shall be the duty of the governing body, at its next regular meeting, to examine, consider and determine the same; and if it shall appear that the public interest and convenience will in no way be prejudiced by the proposed change, it shall be allowed and made by an ordinance to be for that purpose passed, approved, published, recorded and preserved in like manner as other ordinances of such city; and within ten days after the publication of such ordinance the city clerk shall make under his or her hand as such clerk, and the seal of such city, a certificate setting forth that by such ordinance (describing the same by its number and the date of its passage and publication) a certain block or certain blocks of such city (describing them according to their description upon the recorded plat of such city) have been changed so as to accord with the plat to which such certificate is attached, and attach the same to the plat last referred to in K.S.A. 12-514, and then file such plat in the office of the register of deeds of the county, where the same shall be recorded and preserved as a part of the plat of such city.

History: L. 1879, ch. 79, § 3; March 13; R.S. 1923, § 12-515.



12-516 Payment of costs; when change valid.

12-516. Payment of costs; when change valid. The person or persons so petitioning for such change or changes shall pay all costs incident thereto, and no such change or changes shall be of any validity until the certificate and plat referred to in K.S.A. 12-515 shall have been filed in the office of the register of deeds of the proper county.

History: L. 1879, ch. 79, § 4; March 13; R.S. 1923, § 12-516.



12-517 Resolution declaring boundary, when.

12-517. Resolution declaring boundary, when. Before the last day of December in any year in which any territory has been added to or excluded from any city, the governing body of such city shall declare by resolution the entire boundary of the city.

History: L. 1957, ch. 86, § 1; L. 1986, ch. 69, § 1; July 1.



12-518 Same; filing of certified copies.

12-518. Same; filing of certified copies. Whenever the governing body of any city shall declare by resolution the entire boundary of such city, the city clerk forthwith shall file a certified copy of such resolution with the county clerk, with the register of deeds of the county or counties in which such city is located and with the state transportation engineer, and the city clerk of any such city in a county having an election commissioner also shall file a certified copy of such resolution with the election commissioner. No fee shall be charged for such filings, and the register of deeds shall file but not record the certified copy of any such resolution which is filed in the office of such register of deeds.

History: L. 1957, ch. 86, § 2; L. 1975, ch. 427, § 60; L. 1986, ch. 69, § 2; July 1.



12-519 Definitions.

12-519. Definitions. As used in this act: (a) "Tract" means a single unit of real property under one ownership, outside the corporate limits of a city, which may be platted or unplatted, title to which is publicly or privately held by an owner as defined by subsection (c).

(b) "Land" means a part of a tract or one or more tracts.

(c) "Owner" means the one who has record title to a tract. In the event two or more persons have record title to a tract, "owner" shall be defined as follows: (1) If joint tenants, "owner" means a majority of the number of joint tenants; (2) if tenants in common, "owner" means both a majority of the number of tenants in common and the holders of a majority of the undivided interests in the tract; (3) if the tract is held by a life tenant and a remainderman, "owner" means the life tenant; (4) if the tract is held by a tenant under a recorded lease providing for a lease term of 10 years or longer and a remainderman, "owner" means both such tenant and remainderman; (5) if one holds title to the surface and another holds title to the minerals, "owner" means the surface title holder.

(d) "Adjoins" means to lie upon or touch (1) the city boundary line; or (2) a highway, railway or watercourse which lies upon the city boundary line and separates such city and the land sought to be annexed by only the width of such highway, railway or watercourse.

(e) "Platted" means a tract or tracts mapped or drawn to scale, showing a division or divisions thereof, which map or drawing is filed in the office of the register of deeds by the owner of such tract.

(f) "Land devoted to agricultural use" means land which is devoted to the production of plants, animals or horticultural products, including but not limited to: Forages; grains and feed crops; dairy animals and dairy products; poultry and poultry products; beef cattle, sheep, swine and horses; bees and apiary products; trees and forest products; fruits, nuts and berries; vegetables; or nursery, floral, ornamental and greenhouse products. Land devoted to agricultural use shall not include those lands which are used for recreational purposes, suburban residential acreages, rural home sites or farm home sites and yard plots whose primary function is for residential or recreational purposes even though such properties may produce or maintain some of those plants or animals listed in the foregoing definition.

(g) "Qualified elector" means any owner of land, as defined under this section, within the area proposed to be annexed under the provisions of K.S.A. 12-521, and amendments thereto.

(h) "Area proposed to be annexed" means the area approved for annexation by the board of county commissioners under provisions of K.S.A. 12-521, and amendments thereto.

(i) "Watercourse" means a natural or manmade course where water may flow on a regular or intermittent basis; a watercourse shall not include a natural or manmade lake, pond or other impoundment of five or more acres of surface area.

History: L. 1967, ch 98, § 1; L. 1974, ch. 56, § 1; L. 1987, ch. 66, § 1; L. 2011, ch. 101, § 5; June 2.



12-520 Conditions which permit unilateral annexation; exceptions; ordinance; severability of ordinance where annexation invalid; limitations.

12-520. Conditions which permit unilateral annexation; exceptions; ordinance; severability of ordinance where annexation invalid; limitations. (a) Except as hereinafter provided, the governing body of any city, by ordinance, may annex land to such city if any one or more of the following conditions exist:

(1) The land is platted, and some part of the land adjoins the city.

(2) The land adjoins the city and is owned by or held in trust for the city or any agency thereof.

(3) The land adjoins the city and is owned by or held in trust for any governmental unit other than another city except that no city may annex land owned by a county without the express permission of the board of county commissioners of the county other than as provided in subsection (f).

(4) The land lies within or mainly within the city and has a common perimeter with the city boundary line of more than 50%.

(5) The land if annexed will make the city boundary line straight or harmonious and some part thereof adjoins the city, except no land in excess of 21 acres shall be annexed for this purpose.

(6) The tract is so situated that 2/3 of any boundary line adjoins the city, except no tract in excess of 21 acres shall be annexed under this condition.

(7) The land adjoins the city and a written petition for or consent to annexation is filed with the city by the owner.

(b) No portion of any unplatted tract of land devoted to agricultural use of 21 acres or more shall be annexed by any city under the authority of this section without the written consent of the owner thereof.

(c) No city may annex, pursuant to this section, any improvement district incorporated and organized pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land within such improvement district. The provisions of this subsection shall apply to such improvement districts for which the petition for incorporation and organization was presented on or before January 1, 1987.

(d) Subject to the provisions of this section and K.S.A. 12-520a(e), and amendments thereto, a city may annex, pursuant to this section, any fire district or any land within such fire district.

(e) No city may annex the right-of-way of any highway under the authority of this section unless at the time of the annexation the abutting property upon one or both sides thereof is already within the city or is annexed to the city in the same proceeding. The board of county commissioners may notify the city of the existence of the right-of-way of any highway which has not become part of the city by annexation and which has a common boundary with the city. The notification shall include a legal description and a map identifying the location of the highway. The governing body of the city shall certify by ordinance that the certification is correct and declare the highway, or portion of the highway extending to the center line where another city boundary line abuts the opposing side of the highway, annexed to the city as of the date of the publication of the ordinance.

(f) The governing body of any city by one ordinance may annex one or more separate tracts or lands each of which conforms to any one or more of the foregoing conditions. The invalidity of the annexation of any tract or land in one ordinance shall not affect the validity of the remaining tracts or lands which are annexed by the ordinance and which conform to any one or more of the foregoing conditions.

(g) No city may utilize any provision of this section to annex a narrow corridor of land to gain access to noncontiguous tracts of land. The corridor of land must have a tangible value and purpose other than for enhancing future annexations of land by the city.

History: L. 1967, ch. 98, § 2; L. 1974, ch. 56, § 4; L. 1980, ch. 62, § 1; L. 1986, ch. 70, § 2; L. 1987, ch. 66, § 2; L. 1993, ch. 147, § 1; L. 2005, ch. 166, § 11; L. 2005, ch. 186, § 6; L. 2007, ch. 142, § 1; L. 2010, ch. 130, § 1; L. 2015, ch. 91, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2005, ch. 155, § 1, but that version was repealed by L. 2005, ch. 186, § 23.



12-520a Resolution; hearing; notice; publication; sketch of area; criteria considered at hearing; consent, effect.

12-520a. Resolution; hearing; notice; publication; sketch of area; criteria considered at hearing; consent, effect. (a) The governing body of any city desiring to annex land under the authority of K.S.A. 12-520, and amendments thereto, shall adopt a resolution stating that the city is considering the annexation of the land. The resolution shall:

(1) Give notice that a public hearing will be held to consider the annexation of the land and fix the date, hour and place of the public hearing. Unless the governing body of the city determines adequate facilities are not available, the public hearing shall be held at a site located in or as near as possible to the area proposed to be annexed. The hearing shall be held at the time determined by the governing body to be the most convenient for the greatest number of interested persons;

(2) describe the boundaries of the land proposed to be annexed; and

(3) state that the plan of the city for the extension of services to the area proposed to be annexed, which is required under the provisions of K.S.A. 12-520b, and amendments thereto, is available for inspection during regular office hours in the office of the city clerk.

(b) The date fixed for the public hearing shall be not less than 60 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing.

(c) A copy of the resolution providing for the public hearing shall be mailed by certified mail to each owner of land proposed to be annexed not more than 10 days following the date of the adoption of the resolution. The resolution shall be published in the official newspaper of the city not less than one week and not more than two weeks preceding the date fixed for the public hearing. A sketch clearly delineating the area in such detail as may be necessary to advise the reader of the particular land proposed to be annexed shall be published with the resolution. A copy of such sketch also shall be mailed to the owner of the property with the resolution.

(d) A copy of the resolution providing for the public hearing shall be sent by certified mail not more than 10 days following the date of the adoption of the resolution to:

(1) The board of county commissioners;

(2) the governing body of the township where the land to be annexed is located;

(3) any special assessment district or governmental unit providing municipal services to the area proposed to be annexed including, but not limited to, sewer districts, rural water districts, fire districts or improvement districts;

(4) any utilities having facilities within the area proposed to be annexed;

(5) the governing body of any school district in the area proposed to be annexed;

(6) any city, county, township or joint planning commission having jurisdiction over the area proposed to be annexed; and

(7) any other political or taxing subdivision located within the area proposed to be annexed.

(e) At the public hearing, a representative of the city shall present the city's proposal for annexation, including the plan of the city for the extension of services to the area proposed to be annexed. Following the explanation, all interested persons shall be given an opportunity to be heard. The governing body may recess, for good cause shown, the hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

At such hearing or at any continuation of such hearing, the city shall determine the advisability of the annexation. As a guide in determining the advisability of such annexation, the city shall consider the:

(1) Extent to which any of the area is land devoted to agricultural use;

(2) area of platted land relative to unplatted land;

(3) topography, natural boundaries, storm and sanitary sewers, drainage basins, transportation links or any other physical characteristics which may be an indication of the existence or absence of common interest of the city and the area proposed to be annexed;

(4) extent and age of residential development in the area to be annexed and adjacent land within the city's boundaries;

(5) present population in the area to be annexed and the projected population growth during the next five years in the area proposed to be annexed;

(6) extent of business, commercial and industrial development in the area;

(7) present cost, methods and adequacy of governmental services and regulatory controls in the area;

(8) proposed cost, extent and the necessity of governmental services to be provided by the city proposing annexation and the plan and schedule to extend such services;

(9) tax impact upon property in the city and the area;

(10) extent to which the residents of the area are directly or indirectly dependent upon the city for governmental services and for social, economic, employment, cultural and recreational opportunities and resources;

(11) effect of the proposed annexation on the city and other adjacent areas, including, but not limited to, other cities, sewer and water districts, improvement districts, townships or industrial districts and, subject to the provisions of K.S.A. 12-521a, and amendments thereto, fire districts;

(12) existing petitions for incorporation of the area as a new city or for the creation of a special district;

(13) likelihood of significant growth in the area and in adjacent areas during the next five years;

(14) effect of annexation upon the utilities providing services to the area and the ability of those utilities to provide those services shown in the detailed plan;

(15) economic impact on the area; and

(16) wasteful duplication of services.

(f) No resolution, notice and public hearing required under the provisions of this section shall be required as a prerequisite to the annexation of land owned by or held in trust for the city or any agency thereof or land all of the owners of which petition for or consent thereto in writing.

(g) Any resolution, adopted pursuant to this section, which includes territory subsequently incorporated pursuant to K.S.A. 15-115 et seq., and amendments thereto, shall be invalid.

History: L. 1974, ch. 56, § 2; L. 1984, ch. 66, § 1; L. 1987, ch. 66, § 3; L. 1993, ch. 147, § 2; L. 2005, ch. 155, § 2; July 1.



12-520b Plans for extension of services; reports, contents; statement of plans for extension of municipal services to area; consent, effect.

12-520b. Plans for extension of services; reports, contents; statement of plans for extension of municipal services to area; consent, effect. (a) The governing body of any city proposing to annex land under the provisions of K.S.A. 12-520, and amendments thereto, shall make plans for the extension of services to the area proposed to be annexed and shall, prior to the adoption of the resolution provided for in K.S.A. 12-520a, and amendments thereto, prepare a report setting forth such plans. The report shall include:

(1) A sketch clearly delineating the land proposed to be annexed and the area of the city adjacent thereto to show the following information:

(A) The present and proposed boundaries of the city affected by such proposed annexation;

(B) the present streets, water mains, sewers and other city utility lines, and the proposed extension thereof; and

(C) the general land use pattern in the areas to be annexed.

(2) A statement setting forth a plan of sufficient detail to provide a reasonable person with a full and complete understanding of the intentions of the city for extending to the area to be annexed each major municipal service provided to persons and property located within the city and the area proposed to be annexed at the time of annexation and the estimated cost of providing such services. The plan shall state the estimated cost impact of providing such services to the residents of the city and the residents of the area proposed to be annexed. The plan shall state the method by which the city plans to finance the extension of such services to such area. Such plan shall include a timetable of the plans for extending each major municipal service to the area annexed. The plan shall state the means by which the services currently provided by a township or special district in the area to be annexed shall be maintained by the city at a level which is equal to or better than the level of services provided prior to annexation. The plan shall state those services which shall be provided immediately upon annexation and those services which may be provided upon petition of the landowners to create a benefit district.

(b) A copy of the plan for extension of services shall be sent by certified mail not less than 10 days prior to the public hearing as provided in K.S.A. 12-520a, and amendments thereto, to the board of county commissioners.

(c) The preparation of a plan for the extension of services required by subsection (a) shall not be required for or as a prerequisite to the annexation of land of which all of the owners petition for or consent to such annexation in writing.

History: L. 1974, ch. 56, § 3; L. 1987, ch. 66, § 4; L. 2011, ch. 101, § 6; June 2.



12-520c Annexation of land not adjoining city, when; resolution to county commissioners; findings by board spread upon journal; effect; appeals to district court.

12-520c. Annexation of land not adjoining city, when; resolution to county commissioners; findings by board spread upon journal; effect; appeals to district court. (a) The governing body of any city may by ordinance annex land not adjoining the city if the following conditions exist:

(1) The land is located within the same county as the city;

(2) the owner or owners of the land petition for or consent in writing to the annexation of the land; and

(3) the board of county commissioners of the county, by a 2/3 vote of the members thereof, find and determine that the annexation of the land will not hinder or prevent the proper growth and development of the area or that of any other incorporated city located within the county.

(b) No land adjoining any land annexed by any city under the provisions of this section shall be deemed to be adjoining the city for the purpose of annexation under any other act or section of this act until the adjoining land or the land annexed under this section shall adjoin the remainder of the city by reason of the annexation of the intervening territory.

(c) Whenever the governing body of any city deems it advisable to annex land under the provisions of this section, the governing body shall by resolution request the board of county commissioners of the county to make a finding as required under subsection (a)(3). The city clerk shall file a certified copy of the resolution with the board of county commissioners who shall, within 30 days following the receipt of the resolution, make findings and notify the governing body of the city of the board's decision.

Any owner or city aggrieved by the decision of the board of county commissioners may appeal from the decision of such board to the district court of the county in the manner and method set forth in K.S.A. 19-223, and amendments thereto. Any city so appealing shall not be required to execute the bond prescribed therein.

History: L. 1974, ch. 56, § 5; L. 2015, ch. 91, § 2; July 1.



12-521 Petition to county commissioners for annexation of certain lands; contents; service extension plans; reports, contents; hearing, time and place; publication notice; notice to landowners; sketch of area; procedure at hearing; criteria to be considered; granting of order; entry in journal, effect; mail ballot election required appeals to district court.

12-521. Petition to county commissioners for annexation of certain lands; contents; service extension plans; reports, contents; hearing, time and place; publication notice; notice to landowners; sketch of area; procedure at hearing; criteria to be considered; granting of order; entry in journal, effect; mail ballot election required appeals to district court. (a) Whenever the governing body of any city deems it advisable to annex land which such city is not permitted to annex under K.S.A. 12-520, and amendments thereto, or if the governing body of any city is permitted to annex land under K.S.A. 12-520, and amendments thereto, but deems it advisable not to annex thereunder, the governing body may annex such land as provided by this section. The governing body, in the name of the city, may present a petition to the board of county commissioners of the county in which the land sought to be annexed is located. The petition shall set forth a legal description of the land sought to be annexed and request a public hearing on the advisability of such annexation. The governing body of such city shall make plans for the extension of services to the tract of land proposed to be annexed and shall file a copy thereof with the board of county commissioners at the time of presentation of the petition. Such report shall include:

(1) A sketch clearly delineating the land proposed to be annexed and the area of the city adjacent thereto to show the following information:

(A) The present and proposed boundaries of the city affected by such proposed annexation;

(B) the present streets, water mains, sewers and other city utility lines, and the proposed extension thereto; and

(C) the general land use pattern in the areas to be annexed.

(2) A statement setting forth a plan of sufficient detail to provide a reasonable person with a full and complete understanding of the intentions of the city for extending to the area to be annexed each major municipal service provided to persons and property located within the city and area proposed to be annexed at the time of annexation and the estimated cost of providing such services. The plan shall state the estimated cost impact of providing such services to the residents of the city and the residents of the area proposed to be annexed. The plan shall state the method by which the city plans to finance the extension of such services to such area. The plan shall include a timetable for the extension of major municipal services to the area proposed to be annexed. The plan shall state the means by which the services currently provided by a township or special district in the area to be annexed shall be maintained by the city at a level which is equal to or better than the level of services provided prior to annexation. The plan shall state those services which shall be provided immediately upon annexation and those services which may be provided upon petition of the landowners to create a benefit district.

(b) The date fixed for the public hearing shall be not less than 60 nor more than 70 days following the date of the presentation of the petition requesting such hearing. Notice of the time and place of the hearing, together with a legal description of the land sought to be annexed and the names of the owners thereof, shall be published in a newspaper of general circulation in the city not less than one week and not more than two weeks preceding the date fixed for such hearing.

A copy of the notice providing for the public hearing shall be mailed by certified mail to each owner of the land proposed to be annexed not more than 10 days following the date of the presentation of the petition requesting such hearing.

A sketch clearly delineating the area in such detail as may be necessary to advise the reader of the particular land proposed to be annexed shall be published with such notice and a copy thereof mailed to the owner of the property with such notice.

The board for good cause shown may continue the hearing beyond the time specified in the notice without further publication.

(c) On the day set for hearing, the board of county commissioners shall hear testimony as to the advisability of such annexation, and a representative of the city shall present the city's proposal for annexation, including the plan of the city for the extension of services to the area proposed to be annexed.

The action of the board of county commissioners shall be quasi-judicial in nature. The board of county commissioners shall consider the impact of approving or disapproving the annexation on the entire community involved, including the city and the land proposed to be annexed, in order to insure the orderly growth and development of the community. The board shall make specific written findings of fact and conclusions determining whether such annexation or the annexation of a lesser amount of such area causes manifest injury to the owners of any land proposed to be annexed, or to the owners of land in areas near or adjacent to the land proposed to be annexed or to the city if the annexation is disapproved. The findings and conclusions shall be based upon the preponderance of evidence presented to the board. In determining whether manifest injury would result from the annexation, the board's considerations shall include, but not be limited to, the extent to which the following criteria may affect the city, the area to be annexed, the residents of the city and the area to be annexed, other governmental units providing services to the area to be annexed, the utilities providing services to the area to be annexed, and any other public or private person, firm or corporation which may be affected thereby:

(1) Extent to which any of the area is land devoted to agricultural use;

(2) area of platted land relative to unplatted land;

(3) topography, natural boundaries, storm and sanitary sewers, drainage basins, transportation links or any other physical characteristics which may be an indication of the existence or absence of common interest of the city and the area proposed to be annexed;

(4) extent and age of residential development in the area to be annexed and adjacent land within the city's boundaries;

(5) present population in the area to be annexed and the projected population growth during the next five years in the area proposed to be annexed;

(6) the extent of business, commercial and industrial development in the area;

(7) the present cost, methods and adequacy of governmental services and regulatory controls in the area;

(8) the proposed cost, extent and the necessity of governmental services to be provided by the city proposing annexation and the plan and schedule to extend such services;

(9) tax impact upon property in the city and the area;

(10) extent to which the residents of the area are directly or indirectly dependent upon the city for governmental services and for social, economic, employment, cultural and recreational opportunities and resources;

(11) effect of the proposed annexation on the city and other adjacent areas, including, but not limited to, other cities, sewer and water districts, improvement districts, townships or industrial districts and, subject to the provisions of K.S.A. 12-521a, and amendments thereto, fire districts;

(12) existing petitions for incorporation of the area as a new city or for the creation of a special district;

(13) likelihood of significant growth in the area and in adjacent areas during the next five years; and

(14) effect of annexation upon the utilities providing services to the area and the ability of those utilities to provide those services shown in the detailed plan.

(d) The board of county commissioners shall render a judgment within seven days after the hearing has been adjourned sine die. If two-thirds of the members of the board of county commissioners concludes that the annexation or any part thereof should be allowed, the board shall so find and grant the annexation by order; and thereupon the city may annex the land by ordinance. When an order denying a petition or part thereof is issued, it shall be by resolution, which shall be sent by certified mail to the city proposing the annexation. All orders of the board of county commissioners granting or denying petitions for annexation shall be spread at length upon the journal of proceedings of the board. The failure of such board to spread an order granting annexation upon the journal shall not invalidate such order.

(e) Within 10 days following the rendering of the judgment of the board of county commissioners granting all or a part thereof of any annexation involving 40 acres or more as provided in subsection (e)[d], the city clerk shall certify to the county election officer a legal description and a map of the area outside the corporate limits of the city proposed to be annexed and the addresses of all qualified electors as defined in K.S.A. 12-519, and amendments thereto, located therein. The county election officer shall conduct a mail ballot election under the provisions of K.S.A. 25-431 et seq., and amendments thereto, within 60 days of such certification. If a majority of the qualified electors voting thereon approve the annexation, the city may annex the land by passage of an ordinance. If a majority of the qualified electors reject the annexation, the lands shall not be annexed and the city may not propose the annexation of any such lands in the proposed area for at least four years from the date of the election, unless the proposed annexation is authorized by paragraphs (2), (3) or (7) of subsection (a) of K.S.A. 12-520, and amendments thereto. If the area proposed to be annexed is less than 40 acres, then the board may render a judgment on the petition unless the board has previously granted three annexations of adjoining tracts within a 60-month period.

(f) Any owner of land annexed pursuant to this section or the city aggrieved by the decision of the board of county commissioners may appeal the decision of the board to the district court of the same county in the manner and method set forth in K.S.A. 19-223, and amendments thereto. Nothing in this subsection shall be construed as granting the owner of land in areas near or adjacent to land annexed pursuant to this section the right to appeal the decision of the board of county commissioners. Any city so appealing shall not be required to execute the bond prescribed therein.

History: L. 1967, ch. 98, § 3; L. 1974, ch. 56, § 6; L. 1987, ch. 66, § 5; L. 1993, ch. 147, § 3; L. 2011, ch. 101, § 7; June 2.



12-521a Same; annexation of a fire district; criteria to be considered.

12-521a. Same; annexation of a fire district; criteria to be considered. When determining the effect of a proposed annexation on a fire district or a portion of a fire district, considerations by the board of county commissioners shall include, but not be limited to, the:

(a) Response time of the city and the fire district to the area proposed to be annexed;

(b) impact on the fire district from the decrease in its tax base if the annexation is approved;

(c) impact on the city's provision of fire service if the annexation is disapproved;

(d) impact on the residents of the area if the annexation is approved; and

(e) impact on the remainder of the fire district if the annexation is approved.

History: L. 1993, ch. 147, § 4; July 1.



12-522 Filing of annexation ordinance.

12-522. Filing of annexation ordinance. Upon the passage and publication of any annexation ordinance authorized under this act, the city clerk shall file a certified copy of such ordinance with the county clerk, the register of deeds, and the county election commissioner, if any, of the county or counties in which such city is located. No fee shall be charged for such filings, and the register of deeds shall file, but not record, the certified copies of such ordinances filed with him or her.

History: L. 1967, ch. 98, § 4; July 1.



12-523 Effective dates of annexation; exceptions.

12-523. Effective dates of annexation; exceptions. Annexation ordinances of cities shall take effect on publication as provided by law, except that any annexation ordinance published within 60 days before any election specified in this section shall become effective on the day following such election, unless such day is also within 60 days before any election specified in this section in which case such ordinance shall become effective on the day following the last such election. Elections to which this section shall apply are: (1) Primary and general election of state, county and national officers, and (2) primary and general city elections, and (3) primary and general school elections. The provisions of this section shall not apply to any special election.

History: L. 1967, ch. 98, § 5; L. 2003, ch. 112, § 8; July 1.



12-524 Annexation of city or part of city not authorized.

12-524. Annexation of city or part of city not authorized. Nothing in this act shall be construed to authorize any incorporated city to annex any part or the whole of any other incorporated city.

History: L. 1967, ch. 98, § 6; July 1.



12-524a Homestead rights; continuation after annexation; limitation.

12-524a. Homestead rights; continuation after annexation; limitation. When land located outside a city is annexed by such city under K.S.A. 12-521 and 12-521a, and amendments thereto, any homestead rights attributable to such land prior to such annexation shall continue after annexation until such land is sold after annexation.

History: L. 2011, ch. 101, § 4; June 2.



12-526 Severability.

12-526. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1967, ch. 98, § 8; July 1.



12-528 Same; bonds; limitations; use of other funds.

12-528. Same; bonds; limitations; use of other funds. If deemed necessary, the city is hereby authorized to issue general obligation or revenue bonds of the city without an election for approval thereof, and may use water utility funds as are available for the purpose of making any payments authorized herein. Bonds issued under authority of this section shall not be subject to any limitation on the aggregate amount of bonds authorized to be issued by the city for any purpose nor shall bonds issued hereunder be subject to any such limitation.

History: L. 1968, ch. 80, § 2; July 1.



12-529 Annexation of military reservation prohibited.

12-529. Annexation of military reservation prohibited. (a) The governing body of any city shall not annex any territory of a United States military reservation.

(b) The provisions of this section shall be applicable to any annexation proceedings commencing after December 31, 1981.

(c) For purposes of this section, "military reservation" means an installation of the United States under the supervision and control of the secretary of the department of the army.

History: L. 1982, ch. 59, § 1; April 15.



12-530 Notice of proposed annexation to be given to planning commission; review by commission.

12-530. Notice of proposed annexation to be given to planning commission; review by commission. (a) Before any city annexes any land pursuant to K.S.A. 12-520 or 12-521, and amendments thereto, the governing body of the city shall submit its resolution of intent to annex adopted pursuant to K.S.A. 12-520, and amendments thereto, or a copy of the petition submitted to the board of county commissioners pursuant to K.S.A. 12-521, and amendments thereto, to any city, county, township or joint planning commission having jurisdiction over any portion of the area to be annexed. If the annexation is pursuant to K.S.A. 12-520, and amendments thereto, a copy of the resolution of intent to annex shall be submitted to the planning commission within 10 days following the adoption of the resolution by the city. If the annexation is by petition pursuant to K.S.A. 12-521, and amendments thereto, a copy of such petition shall be submitted to the planning commission within 20 days after the date on which the petition was presented to the board of county commissioners. The provisions of this subsection shall not apply to annexations pursuant to K.S.A. 12-520, and amendments thereto, for which no resolution or intent to annex is required to be adopted.

(b) The planning commission shall review the proposed annexation and make a finding of the compatibility or the incompatibility of the annexation with any adopted land use or comprehensive plans applicable to the area to be annexed and the annexing city. A copy of the planning commission's findings shall be sent to the city. If the city is annexing property pursuant to K.S.A. 12-521, and amendments thereto, a copy of such findings shall be filed with the board of county commissioners at least 20 days prior to the date of the hearing. The planning commission's findings shall be available for public inspection in the office of the city clerk. The failure of a planning commission to issue its advisory report prior to the date required by this section shall not invalidate any annexation commenced under K.S.A. 12-520 or 12-521, and amendments thereto, when the annexing city has complied with the provisions of this section.

History: L. 1987, ch. 66, § 6; April 9.



12-531 Hearing by county commissioners three years after annexation or to consider whether services provided; compelling hearing, attorney fees.

12-531. Hearing by county commissioners three years after annexation or to consider whether services provided; compelling hearing, attorney fees. (a) Three years following the annexation of any land pursuant to K.S.A. 12-520 or 12-521, and amendments thereto, or, where there has been litigation relating to the annexation, three years following the conclusion of such litigation, the board of county commissioners shall call a hearing to consider whether the city has provided the municipal services as provided in the timetable set forth in the plan in accordance with K.S.A. 12-520b or 12-521, and amendments thereto. The board of county commissioners shall schedule the matter for public hearing and shall give notice of the date, hour and place of the hearing to: (1) The city; and (2) any landowner in the area subject to the service extension plan.

(b) At the hearing, the board shall hear testimony as to the city's extension of municipal services, or lack thereof, from the city and the landowner. After the hearing, the board shall make a finding as to whether or not the city has provided services in accordance with its service extension plan. If the board finds that the city has not provided services as provided in its service extension plan, the board shall notify the city and the landowner that such property may be deannexed, as provided in K.S.A. 12-532, and amendments thereto, if the services are not provided within 1½ years of the date of the board's findings.

(c) If the board of county commissioners refuses to hold the hearing as required, any owner of land living in such area annexed may bring an action under provisions of K.S.A. 60-1201 et seq., and amendments thereto, to compel the board to hold the hearing. The court, upon finding the hearing is required, shall award reasonable attorney fees and costs to the landowner.

History: L. 1987, ch. 66, § 7; L. 2011, ch. 101, § 8; June 2.



12-532 Petition for hearing, by landowners to county commission to exclude land from the city if municipal services not provided; notice and hearing; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes; compelling hearing, attorney fees.

12-532. Petition for hearing, by landowners to county commission to exclude land from the city if municipal services not provided; notice and hearing; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes; compelling hearing, attorney fees. (a) If, within 1½ years following the conclusion of the hearing required by K.S.A. 12-531, and amendments thereto, or, where there has been litigation relating to the hearing, 1½ years following the conclusion of such litigation, the city has not provided the municipal services as provided in the timetable set forth in the plan prepared in accordance with K.S.A. 12-520b or 12-521, and amendments thereto, the owner of such land may petition the board of county commissioners to exclude such land from the boundaries of the city. Within 10 days after receipt of the petition, the board shall schedule the matter for public hearing and shall give notice of the date, hour and place of the hearing to: (1) The owner; (2) the city; (3) the township into which the property, if deannexed, would be placed; and (4) the governing body of any fire district, sewer district, water district or other special district governments which have jurisdiction over territory adjacent to the area sought to be deannexed. The notice shall be sent by certified mail no less than 21 days before the date of the hearing.

(b) At the hearing, the board shall hear testimony as to the city's extension of municipal services, or lack thereof, from both the owner and representatives of the city. Except as provided by subsection (e), if the board finds after the hearing that the city has failed to provide the municipal services in accordance with the plan and consistent with the timetable therein, the board may enter an order excluding the land from the boundaries of the city. Any such order shall take effect in the same manner as provided in K.S.A. 12-523, and amendments thereto, for the effective date of annexation ordinances. Such land shall not be annexed again for three years from the effective date of the order without the written consent of the owner of the land.

(c) The county clerk shall certify a copy of the order to the register of deeds of the county. The register of deeds shall record the order in the deed records of the county, and, at the expense of the city, the register of deeds also shall record the order of exclusion on the margin of the recorded plat of such land, giving reference thereon to the page and book of records where the order is recorded in the register's office.

(d) Except as provided by this subsection, after the effective date of the order to exclude the land from the city, such land shall not be liable for any general taxes imposed by the city. Such land shall remain liable, however, for any taxes or special assessments levied by the city as are necessary to pay its proportionate share of the interest on and principal of such bonds or other indebtedness incurred by the city for improvements to the land which were approved by the city before the date on which the owner or owners filed a petition for the exclusion of the land from the city.

(e) The board shall not order exclusion of any land if:

(1) The service extension plan conditions the extension of certain improvements or services on the filing of a legally sufficient petition by the owners of the land for the creation of an improvement district and to levy special assessments therein to pay a portion of the costs of such improvements, and a sufficient petition has not been filed;

(2) since the annexation, the governing body of the city initiated the creation of an improvement or benefit district affecting such land to levy special assessments thereon to pay a portion of the costs of certain municipal improvements, and the formation of the district was blocked by the filing of a sufficient protest petition by some or all of the owners of any land in the proposed district;

(3) the exclusion would result in the land being completely surrounded by other tracts of land located within the city's boundaries; or

(4) the board finds the exclusion of the land would have an adverse impact on the health, safety and welfare of the residents of the city or such land.

(f) Any owner or the city aggrieved by the decision of the board may appeal the decision to the district court in the manner provided in K.S.A. 19-223, and amendments thereto. Any city so appealing shall not be required to execute the bond prescribed therein.

(g) If the board of county commissioners refuses to hold the hearing as required, any owner of land may bring an action under provisions of K.S.A. 60-1201 et seq., and amendments thereto, to compel the board to hold the hearing. The court, upon finding the hearing is required, shall award reasonable attorney fees and costs to the landowner.

History: L. 1987, ch. 66, § 8; L. 2011, ch. 101, § 9; June 2.



12-533 Action to compel city to provide services according to written agreement; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes.

12-533. Action to compel city to provide services according to written agreement; order to exclude land, when; record of order by register of deeds; land not liable for certain taxes. (a) The owner of any land in an area annexed by a city who has entered into a written agreement as provided for by K.S.A. 12-534 may bring an action in the district court of the county in which the land is located to compel the governing body of such city to provide the services in accordance with the written agreement.

(b) The court shall hear testimony as to the city's extension of municipal services, or lack thereof, from both the owner of land and representatives of the city. If the court finds that the city has failed to provide the municipal services in accordance with the written agreement, the court shall order the city to comply with the agreement. If the city fails to comply within the time so ordered by the court, the court may enter an order excluding the land from the boundaries of the city. Any such order shall take effect in the same manner provided in K.S.A. 12-523, and amendments thereto. Such land shall not be annexed again for one year from the effective date of the order without the written consent of the owner of the land.

(c) The clerk of the district court shall certify a copy of the order to the register of deeds of the county. The register of deeds shall record the order in the deed records of the county, and, at the expense of the city, the register of deeds also shall record the order of exclusion on the margin of the recorded plat of such land, giving reference thereon to the page and book of records where the order is recorded in the register's office.

(d) Except as provided by this subsection, after the effective date of the order to exclude the land from the city, such land shall not be liable for any general taxes imposed by the city. Such land shall remain liable, however, for any taxes or special assessments levied by the city as are necessary to pay its proportionate share of the interest on and principal of such bonds or other indebtedness incurred by the city for improvements to the land which were approved by the city before the date on which the owner or owners filed the petition to compel the city to provide such services.

(e) The court shall not order exclusion of any land if:

(1) The agreement conditions the extension of certain improvements or services on the filing of a legally sufficient petition by the owners of the land for the creation of an improvement district and to levy special assessments therein to pay a portion of the costs of such improvements, and a sufficient petition has not been filed;

(2) since the annexation, the governing body of the city initiated the creation of an improvement or benefit district affecting such land to levy special assessments thereon to pay a portion of the costs of certain municipal improvements, and the formation of the district was blocked by the filing of a sufficient protest petition by some or all of the owners of any land in the proposed district;

(3) the exclusion would result in the land being completely surrounded by other tracts of land located within the city's boundaries; or

(4) the court finds the exclusion of the land would have an adverse impact on the health, safety and welfare of the residents of the city or such land.

(f) If the court finds that the city has failed to provide the municipal services in accordance with the agreement the court shall order the city to pay all attorney fees and court costs.

History: L. 1987, ch. 66, § 9; April 9.



12-534 Agreement by city to extend municipal services; consent to annexation by owner and successors; filing of agreement with register of deeds.

12-534. Agreement by city to extend municipal services; consent to annexation by owner and successors; filing of agreement with register of deeds. Any written agreement entered into between a city and the owner of land proposed to be annexed by the city which conditions the delivery or extension of municipal water, sewer, electrical, gas or other services to the land, regardless of the size of the land, on the consent of the owner to annexation on a later date shall be deemed to be a sufficient consent to annexation under K.S.A. 12-520, and amendments thereto, by the owner and any successors in interest. Such agreements shall be filed by the city in the office of the register of deeds of the county where the land is located within 30 days after being executed by all parties. Any such agreement executed prior to the effective date of this act shall be binding upon the owner and any successors in interest if the agreement is filed by the city in the office of the register of deeds of the county where the land is located within 180 days following the effective date of this act; however, the failure to so file any written agreement within 180 days shall not make such agreement void or otherwise unenforceable.

History: L. 1987, ch. 66, § 10; April 9.



12-535 Contractual agreement to guarantee apportionment of costs of improvements.

12-535. Contractual agreement to guarantee apportionment of costs of improvements. The governing body of any city annexing land pursuant to K.S.A. 12-520 or 12-521, and amendments thereto, may enter into contractual agreements with the owners of land proposed to be annexed to guarantee the apportionment of the costs of improvements made in the area to be annexed between the city at large and the area to be annexed. The term of such agreements shall not exceed 10 years. In the event the city apportions the costs of improvements in a manner contrary to the contractual agreement, the owners of land may bring an action in the district court for deannexation, such action shall be subject to the provisions of K.S.A. 12-533.

This section shall not preclude the formation of a benefit district to make such improvements upon petition by landowners in the area to be annexed.

History: L. 1987, ch. 66, § 11; April 9.



12-536 Effect of act on certain annexations.

12-536. Effect of act on certain annexations. The provisions of this act shall be applicable to any annexation made without the written consent of or petition by the landowners and which is not completed before the effective date of this act. For the purpose of this section "completed" means the date of the publication of the annexation ordinance as provided by K.S.A. 12-523, and amendments thereto.

History: L. 1987, ch. 66, § 12; April 9.



12-537 Severability.

12-537. Severability. If any part or parts of this act are held to be invalid or unconstitutional by any court, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional part or parts.

History: L. 1987, ch. 66, § 13; April 9.



12-538 Actions challenging certain annexations under 12-520; considerations of the court.

12-538. Actions challenging certain annexations under 12-520; considerations of the court. Any owner of land annexed by a city under the authority of K.S.A. 12-520(a)(1) through (6), and amendments thereto, and any city whose nearest boundary line is located within 1/2 mile of the land being so annexed, within 30 days next following the publication of the ordinance annexing the land, may maintain an action in district court of the county in which the land is located challenging the authority of the city to annex the land, whether the annexation was reasonable, whether the service plan was adequate and the regularity of the proceeding had in connection with the annexation procedures. When determining the reasonableness of an annexation in the case of a city challenging the annexation, the court shall include in its considerations the effect the annexation has on the future growth of the city challenging the annexation.

History: L. 2005, ch. 155, § 3; July 1.



12-539 Annexation of lands located in rural water district; notice.

12-539. Annexation of lands located in rural water district; notice. Not less than 60 days before the effective date of any ordinance annexing land into the boundaries of any city:

(a) The city shall give written notice to any rural water district organized pursuant to K.S.A. 82a-612 et seq., and amendments thereto, in whose territory the land or any portion thereof is located of the city's intent to annex such land; and

(b) the notice shall contain the description of the land to be annexed and the city's plan for the provision of water service to the land being annexed.

History: L. 2010, ch. 15, § 1; July 1.



12-540 Same; contract for district to provide water service; franchise fee.

12-540. Same; contract for district to provide water service; franchise fee. Following annexation of rural water district territory by a city, the city and the district may contract for the district to provide water service to all or certain portions of the annexed area. If the agreement includes a provision for the payment of a franchise fee to the city, such agreement shall be subject to the provisions of K.S.A. 12-2001 et seq., and amendments thereto.

History: L. 2010, ch. 15, § 2; July 1.



12-541 Same; city designates different supplier; purchase of district property; appraisers; factors; appeal; detachment of territory from district.

12-541. Same; city designates different supplier; purchase of district property; appraisers; factors; appeal; detachment of territory from district. (a) Following annexation, the rural water district shall remain the water service provider to the annexed area unless the city gives written notice designating a different supplier. If the city designates a different supplier, the city shall purchase the property, facilities, improvements and going concern value of the facilities of the district located within the territory annexed by the city. If an agreement for the purchase of such property, facilities, improvements and going concern value of the facilities of the district annexed by the city is not executed within 90 days after delivery of the notice designating a different supplier, the city and the rural water district in good faith shall engage in mediation. Unless an agreement is executed, no change in water service provider shall occur and no appraisers shall be appointed until more than 120 days after delivery of the notice of intent to change the water supplier and the mediation has been terminated.

(b) If the district and the city are unable to reach agreement on the reasonable value for such property, facilities, improvements and going concern value of the facilities of the district, then the reasonable value shall be determined in the following manner:

(1) The district and the city shall each select one qualified appraiser and the two appraisers so selected shall then select a third appraiser for the purpose of conducting an appraisal to determine reasonable value of the property, facilities, improvements and going concern value of the facilities of the district annexed by the city. The appraisers shall consider all elements of value, employing any method of valuation the appraisers deem appropriate and shall specifically consider the following factors in determining reasonable value:

(A) Whether any property of the district is rendered useless or valueless to the district;

(B) the amount of damage to property remaining in the ownership of the district following annexation;

(C) impact on the existing indebtedness of the district and such district's ability to repay that debt;

(D) the value of the service facilities of the district located within the area in question;

(E) the amount of any expenditures for planning, design or construction of service facilities outside the incorporated or annexed area that are allocable to service to the area in question;

(F) the amount of the district's contractual obligations allocable to the area in question;

(G) if the area transferred consists of land for which no water service is being provided by the system at the time of the annexation, the value of such land based on the planning, design and construction of improvements located outside the annexed area reasonably made to provide future water service to the annexed area;

(H) any demonstrated impairment of service or increase of cost to consumers of the district remaining after the annexation and the impact on future revenues lost from existing customers;

(I) any necessary and reasonable legal expenses and professional fees;

(J) any factors relevant to maintaining the current financial integrity of the district;

(K) the average increase in the number of benefit units in the area annexed for the three years immediately preceding such annexation; and

(L) any other relevant factors as agreed to by the three appointed appraisers.

(2) The appraisers shall hear such evidence as the appraisers deem appropriate and shall make a written summary of findings and conclusions. The agreement or decision of at least two of the three appraisers shall be the fair market value presented to the city for payment and the district for acceptance.

(3) If either the district or the city is dissatisfied with the decision of the appraisers, then the district or the city may appeal within 30 days such award to the district court. Such appeal shall be heard de novo by the court without a jury.

(c) The compensation required by this section shall be paid to the district whether or not the city actually utilizes the facilities of the district for the delivery of water to property within the city and shall be paid at a time not later than 120 days following the date upon which the fair market value of the facilities are certified to the city and to the district, or at such later date as may be mutually agreed upon by the city and the district or as may be determined by the district court.

(d) In any event, the district may elect to retain facilities located within the city used for transmission of water, provided that the district use those facilities to continue to supply water service to benefit units outside the city. The district shall not receive compensation for facilities it elects to retain.

(e) Except as otherwise provided, nothing in this section shall be construed as limiting the authority of a city to select water service suppliers to areas within the city limits, or to limit the authority of a city to adopt and enforce regulations for the operation of a water service supplier, including, but not limited to, standards of water quality, classification of water customers, capacity of water system, water system connections to sanitary sewer systems, rates and billing practices and other regulations for protection of the public health, safety and welfare.

(f) In the event that a district will no longer be the water supplier to land as a result of annexation and notice pursuant to subsection (a), the district shall continue to provide such service until the city gives notice of its assumption of responsibility for service, designating the date that the service shall transfer to the supplier designated by the city. The district and the city shall cooperate as necessary to minimize the inconvenience to water customers as a result of the transfer. The city shall give written notice to each customer of the district for whom water service is being transferred specifying the name and address of the new supplier, the effective date of the transfer, the reason for the transfer and a schedule of applicable rates. The district shall not discontinue or limit service to customers who were supplied water by the district at the time of annexation during the period of negotiations unless such customer has violated district bylaws or rules and regulations.

(g) Following the transfer of water service from the district to the city, the annexed land, or amount of such land for which water service has been transferred to the city, shall be deleted from the territory of the district and all benefit units attached to land located therein shall be canceled without compensation. Notice of such deletion of territory shall be provided to the county clerk and the chief engineer of the division of water resources of the department of agriculture.

History: L. 2010, ch. 15, § 3; July 1.



12-542 Part of Kansas rural water district act.

12-542. Part of Kansas rural water district act. The provisions of K.S.A. 82a-612 and 82a-646 and K.S.A. 2016 Supp. 12-539, 12-540 and 12-541 shall be part of and supplemental to the Kansas rural water district act.

History: L. 2010, ch. 15, § 6; July 1.



12-546 City annexation of land in fire district; dual taxation; refund.

12-546. City annexation of land in fire district; dual taxation; refund. (a) If any land located within a fire district is annexed by a city and such land is not detached from the fire district by the end of the tax year, the owner of such land shall be entitled to a refund of all ad valorem taxes paid for fire service, excluding ad valorem taxes paid for general obligation bonds issued by the fire district, prior to annexation, to either the city or the fire district, whichever entity levies taxes for fire service against the land but does not provide such service.

(b) Cities and fire districts shall establish procedures for landowners to obtain refunds of ad valorem property taxes as required by this section.

History: L. 2011, ch. 101, § 12; L. 2013, ch. 129, § 3; July 1.






Article 6 PUBLIC IMPROVEMENTS

12-601 Cost of street improvements assessed against abutting owners.

12-601. Cost of street improvements assessed against abutting owners. Whenever any street or avenue in any city shall be graded, regraded, paved, repaved, curbed, recurbed, guttered, reguttered, macadamized, remacadamized, or otherwise improved, the cost of such improvement shall be paid by and assessed to the property on each side of said street or avenue to the middle of the block.

History: R.S. 1923, § 12-601; Dec. 27.



12-602 Resolution, protest, contract, levy and assessment for improvements.

12-602. Resolution, protest, contract, levy and assessment for improvements. Whenever the governing body of any city deems it necessary to grade, regrade, pave, repave, curb, recurb, gutter, regutter, macadamize, remacadamize or otherwise improve any street or avenue, or any part thereof, for which a special tax is to be levied, as herein provided, the governing body shall by resolution declare such work or improvement necessary to be done. Such resolution shall be published once each week for two consecutive weeks in the official city newspaper. If the resident owners of more than 1/2 the property liable for the tax do not within 20 days from the last publication file with the city clerk a protest against such improvement, the governing body shall have power to cause such work to be done or such improvement to be made, to contract therefor and to levy taxes as herein provided.

Whenever a majority of the resident owners of real property liable for the tax for the improvement in two or more adjacent blocks petition the governing body to grade, regrade, pave, repave, curb, recurb, gutter, regutter, macadamize, remacadamize or otherwise improve a street or avenue, or any part thereof, the governing body shall cause such work to be done or such improvement to be made, shall contract therefor and shall levy taxes for all such improvements as herein provided upon the property on each side of the street or avenue to the middle of the block.

The sufficiency of a protest or petition filed hereunder, as to the ownership of the property, shall be determined by the record in the office of the register of deeds at the time of the adoption of the resolution.

The cost of grading, regrading, paving, repaving, curbing, recurbing, guttering, reguttering, macadamizing, remacadamizing or otherwise improving intersections of streets and the cost of making any of improvements in streets, avenues and alleys running along or through city property shall be paid for by the city at large, for which general improvement bonds of the city may be issued according to law, except that, if the petition of the resident owners initiating the project so provides, the entire cost or a part thereof may be assessed against the benefited property in the same manner as the remainder of the improvements.

The governing body in its discretion may levy the entire tax or special assessment for such cost at one time or may provide for payment thereof in installments and issue bonds as provided by law for such installments. The owner of any property liable for such assessment may, within 30 days from the time of the determination of the amount assessed against the owner's property, pay the same in full, and such property shall not thereafter be liable for any assessment for the cost of such improvement. Bonds shall be issued only for the amount of the cost of such improvement remaining unpaid at the end of 30 days from the time such assessment is fixed.

History: R.S. 1923, § 12-602; L. 1931, ch. 107, § 1; L. 1967, ch. 83, § 1; L. 1981, ch. 173, § 12; July 1.



12-603 Intervening street connections.

12-603. Intervening street connections. Whenever any adjoining parallel streets or alleys in the city shall have been graded, guttered, curbed, paved, or macadamized, the governing body may, when they deem it necessary, grade, gutter, curb, pave or macadamize any intervening connecting street or alley, or portion thereof; and in all cases when two or more portions of any street or alley have been graded, guttered, curbed, paved, or macadamized, and intervening portions of said street or alley have not been graded, guttered, curbed, paved, or macadamized, the governing body may by resolution cause the intervening portion to be graded, guttered, curbed, paved or macadamized not to exceed two blocks, and levy special assessments to pay for the same, regardless of any protests of the property owners affected thereby.

History: R.S. 1923, § 12-603; Dec. 27.



12-604 State or federal lands.

12-604. State or federal lands. Whenever any lands owned by the state of Kansas or the government of the United States are situated within the corporate limits of any city, and such city desires to grade or regrade, pave or repave, curb or recurb, or gutter or regutter the streets, avenues or alleys adjacent to such lands, it may proceed to do so under the laws in force in reference to grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering streets, avenues or alleys in such cities; and such cities are hereby authorized and empowered for the purpose of grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering the one-half street, avenue or alley adjacent to said lands, or the entire street, avenue or alley in case the adjacent lands on both sides of said street, avenue or alley are owned by the state of Kansas or the government of the United States, to contract for the grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering and pay for the same in the manner that they contract and pay for the grading or regrading, paving or repaving, curbing or recurbing, or guttering or reguttering the intersections of streets, avenues or alleys.

History: R.S. 1923, § 12-604; Dec. 27.



12-605 Grading districts; block assessments.

12-605. Grading districts; block assessments. In all cases where grading is to be done, the entire distance to be graded shall constitute the grading district, but for all paving, repaving, macadamizing, remacadamizing, curbing, recurbing, guttering and reguttering of streets, avenues and alleys, the special assessments shall be made for the full cost thereof on each block separately.

History: R.S. 1923, § 12-605; Dec. 27.



12-606 Assessments against unplatted or partially platted lands; extent of benefit district.

12-606. Assessments against unplatted or partially platted lands; extent of benefit district. Where any of the improvements specified in this act are to be made upon streets or avenues, and the pieces of land abutting on such improvement shall not be divided into lots or blocks, the assessments for such improvement shall be made on the piece or pieces of ground adjoining such improvement or through which the same may be located to the distance of 300 feet from the street or avenue upon which such improvements are made extending along the street or avenue the distance improved or to be improved: Provided, That where the street or avenue to be improved runs partially through platted ground and partially through unplatted ground, the assessments for the payment of the cost of the construction of the improvement on the street or avenue running through the unplatted ground shall be levied on the lots and pieces of ground along said street or avenue on either side thereof, to the same distance on either side of said street or avenue as the levy is made where the street or avenue to be improved runs through platted ground: Provided, That in no case shall the benefit district extend more than half way to the street or public highway parallel with and next to the public ground to be improved.

History: R.S. 1923, § 12-606; Dec. 27.



12-607 Alleys; connecting alleys.

12-607. Alleys; connecting alleys. Any alley may be graded or regraded, paved or repaved in the same manner as provided for the grading or regrading, paving or repaving of a street or avenue. The governing body may, when they deem it necessary, grade or regrade and pave or repave any intervening alley connecting two streets or avenues which are paved.

History: R.S. 1923, § 12-607; Dec. 27.



12-608 Levy of special assessments; hearing of complaints; ordinance; payment of bonds; limitation on action to set aside assessments.

12-608. Levy of special assessments; hearing of complaints; ordinance; payment of bonds; limitation on action to set aside assessments. As soon as the cost of such improvement is determined, the governing body shall determine and assess to each lot or parcel of ground liable for such special assessment the amount to be paid thereon, which amount shall be determined by the assessed value of the lots and pieces of land without regard to the buildings or improvements thereon, which value shall be ascertained by three disinterested appraisers appointed by the mayor and confirmed by the council or commission. It shall be the duty of said appraisers, within five days after being notified of their appointment, to proceed to appraise such lots and pieces of land as may be designated by the council or commission, after having taken and subscribed an oath to make a true and impartial appraisement, which appraisement shall be returned to the city council or commission at its first meeting after the same shall have been completed.

When said appraisement is returned and filed with the clerk, the governing body shall appoint a time for holding a special session to hear any complaint that may be made as to the valuation of any lot or piece of land appraised as aforesaid, a notice of which special session shall be given by the mayor in the official city paper; and said governing body at said special session may alter the valuation of any lot or piece of land, if in their opinion the same has been appraised too high or too low. The governing body shall immediately thereafter enact and publish an ordinance which shall hold good for all the installments, fixing said assessment hereinbefore provided, as to each lot or parcel of ground. The city clerk of such city shall mail a written notice to the owner of each lot or parcel of ground stating the amount levied against the same. The amounts levied against each lot or parcel of ground to pay for the bonds falling due in each year, and the interest due shall be levied and collected the same as other taxes. No suit to set aside the said assessments shall be brought after the expiration of thirty days from the publication of the ordinance fixing said assessments.

History: R.S. 1923, § 12-608; Dec. 27.



12-609 Guaranty by contractor for maintenance and repair.

12-609. Guaranty by contractor for maintenance and repair. The governing body shall have power to provide, in any contract made by them for curbing, guttering or paving any street or alley, that the contractor shall guarantee to maintain and repair the same for such time as the governing body shall deem proper, and no special assessment shall be affected or invalidated on account of such guaranty.

History: R.S. 1923, § 12-609; Dec. 27.



12-610 Application and scope of preceding sections.

12-610. Application and scope of preceding sections. The preceding sections relating to grading, regrading, paving, repaving, curbing, recurbing, guttering, reguttering, macadamizing or remacadamizing, or otherwise improving any street, avenue, or alley shall govern in the making of all such improvements in all cities, except where different provisions are specifically provided by law, in which case the specific provisions shall control only so far as they conflict with the preceding sections.

History: R.S. 1923, § 12-610; Dec. 27.



12-612 Improvements by railway companies; liens; assessments.

12-612. Improvements by railway companies; liens; assessments. When any street railway, interurban or other railway company is required to pave, grade, repave, drain or repair any street or alley of any city, or any part thereof, used or occupied by said railroad or railway company, the cost thereof shall be a lien upon the property and franchises of the company within said city, and shall be assessed, taxed and collected like other taxes: Provided, That said railway company shall have the privilege of paying for said assessments upon the same terms and conditions given by statute to abutting property owners assessed for similar purposes.

History: L. 1917, ch. 253, § 1; May 26; R.S. 1923, § 12-612.



12-612a Improvement of railroad right-of-ways leased to city for street purposes; bonds; protest petitions; election.

12-612a. Improvement of railroad right-of-ways leased to city for street purposes; bonds; protest petitions; election. Whenever a railroad company has leased to a city, for a term of 25 years or, a portion of the company's right-of-way to be used for street purposes, at a nominal cash rental but with the terms of the lease providing that no special assessments for street improvements shall be levied or assessed against the lessor or against the property owned by the lessor which is adjacent to the leased premises, the governing body of such city may, by ordinance, declare it necessary to improve the property so leased as a business thoroughfare and cause the property so leased to be graded, curbed, guttered, paved, macadamized, regraded, recurbed, reguttered or remacadamized. The cost of such improvement shall be borne by the city as a whole and shall be paid by the issuance of general improvement bonds of the city according to law. Before the improvement is made, the ordinance shall be published once each week for two consecutive weeks in the official city paper. If, within 20 days after the ordinance is published, there is filed with the city clerk a protest signed by qualified electors of the city equal in number to not less than 10% of the qualified electors of the city who voted for the office of mayor at the last election at which a mayor was elected, the improvement shall not be made nor bonds issued unless the governing body calls an election within the time and manner provided by K.S.A. 10-120, and amendments thereto. If at such election the proposition receives the favorable vote of a majority of the votes cast on the proposition, the improvement may be made and bonds issued therefor. The ordinance declaring it necessary to improve the property as a business thoroughfare shall contain a statement relating to the provision for protest.

History: L. 1951, ch. 147, § 1; L. 1981, ch. 173, § 13; July 1.



12-614 Resurfacing and repair of paved streets; bonds; protest petition; election.

12-614. Resurfacing and repair of paved streets; bonds; protest petition; election. Whenever the governing body of any incorporated city shall deem it necessary to resurface or repair any paved street or any portion thereof, which paved street was originally curbed, guttered and a base and surfacing constructed in accordance with specifications; and the surfacing of such paved street by reason of the wear and tear of traffic is in a condition which requires repairing or resurfacing in order to preserve the base of same and to provide a reasonably smooth wearing surface the same may be ordered by resolution and shall be done at the expense of the city and the payment of the cost of such resurfacing or repairing may be made by the issuance of improvement bonds of the city. Such bonds shall be made payable at such time as the governing body shall provide by ordinance and the credit of such city shall be pledged to the payment thereof: Provided, Before such bonds shall be issued and the work begun under the provisions of this act, the resolution determining the necessity therefor shall be published once each week on the same day of the week for two (2) consecutive weeks in the official city newspaper. Such resolution shall declare the necessity for and the intention of the governing body to make such improvement and shall describe in general terms the improvement to be made, the estimated cost thereof and shall designate the street or portion thereof to be improved. If within thirty (30) days after the last publication of said resolution there shall be filed in the office of the city clerk, not later than 5:00 p.m. on the last day, a protest signed by qualified electors equal in number to not less than ten percent (10%) of the electors who voted at the last preceding regular city election as shown by the poll books, an election shall be called and held within ninety (90) days after the last publication of said resolution or at the next regular city election if held within that time. Such election shall be called and held in the manner provided by law for bond elections. If no protest or an insufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body may provide for the improvement.

History: L. 1923, ch. 99, § 1; R.S. 1923, § 12-614; L. 1965, ch. 91, § 1; June 30.



12-615 Resurfacing and repair of paved streets; bonds; tax levy.

12-615. Resurfacing and repair of paved streets; bonds; tax levy. The bonds herein provided for shall not be issued in an amount in excess of the cost of such work or improvements. Each bond shall specify the date of its separate maturity and shall be in the denominations determined by the authority issuing the same. The governing body shall annually levy a general tax on all the property in the city to pay the interest and installments on such bonds.

History: L. 1923, ch. 99, § 2; R.S. 1923, § 12-615; L. 1983, ch. 49, § 42; May 12.



12-616 Same; construction.

12-616. Same; construction. This act shall not repeal any law granting authority to cities to make improvements but shall be in addition to such power.

History: L. 1923, ch. 99, § 3; June 9; R.S. 1923, § 12-616.



12-617 Taxing districts in cities under 80,000; ordinance.

12-617. Taxing districts in cities under 80,000; ordinance. For the purpose of providing for the expenses of sewerage and drainage, the governing body of any city having a population of less than 80,000 may by ordinance, divide such city into such number of taxing districts as they may deem best.

History: L. 1909, ch. 90, § 1; R.S. 1923, § 12-617; L. 1927, ch. 98, § 1; March 2.



12-618 Taxing districts in cities under 80,000; systems; assessments or bonds; alteration of boundaries; reassessment of costs and expenses; time for suit or injunction.

12-618. Taxing districts in cities under 80,000; systems; assessments or bonds; alteration of boundaries; reassessment of costs and expenses; time for suit or injunction. The governing body of such city shall have power to provide for one or more systems of sewerage, or drainage, or both, for such city, or for any part thereof, with one or more main sewers or drains and sewer or drains outlets, and to build, construct or purchase pumping stations, sewers, sewer service lines and drains by districts or otherwise, as the governing body may determine. In the case of sewer service lines constructed on private property, nothing in this act shall require the city to clean, maintain or replace such lines after the initial purchase or construction thereof.

The costs and expenses of constructing or purchasing the said pumping stations, sewers, sewer service lines and drains, except as provided in K.S.A. 12-619, shall be assessed against the lots and pieces of ground contained within the district in which the same is situated, and shall be levied and collected as one tax, in addition to the other taxes and assessments, and shall be certified by the city clerk to the county clerk and be placed by him or her upon the tax roll for collection, subject to the same penalties, entitled to the same rebates and collected in the same manner as other taxes. Where any property has paid or shall pay its full proportion for pumping stations, general sewers or drains in one district it shall not be transferred to another district and thereby be made liable for taxation for pumping stations, sewers and drains in such other district. The governing body may in their discretion provide for the payment of the costs thereof by installments, instead of levying the entire tax or special assessment for such cost at one time; and for such installments they may issue improvement bonds of the city in the manner provided by law. Where the governing body of any city has not or may not divide such city into more than one district for sewer purposes, and such entire city thus constitutes one sewer district, such cities are hereby exempted from the provisions of this act insofar as the same provides for the levying of a tax or assessment against specific lots and pieces of ground in separate sewer districts, and such cities are hereby authorized to build and construct sewers and sewer systems, and for the purpose of paying for the same the governing body may issue general obligation bonds as provided by law.

The governing body of any such city which is located in a county having a population of less than one hundred eighty-five thousand (185,000) or more than two hundred thousand (200,000) may, by resolution: (1) Alter the boundaries of any district so as to include property which has been annexed subsequent to the creation of such district if such property is within the same watershed and will be served by the main sewer serving such district; and

(2) reapportion and reassess, on the same basis as the original assessment, that portion of the costs and expenses incurred in the construction of sewer mains within such district which were assessed within the district prior to the passage of such resolution, and which remain unpaid, among all lots and pieces of ground within the district, including those added thereto by such resolution, and which receive benefits from such sewers.

No suit to set aside the special assessments herein provided for or to enjoin the making of the same shall be brought, nor any defense to the validity thereof be allowed, after the expiration of thirty (30) days from the time when the amount due on each lot or piece of ground liable for such assessment is ascertained.

History: R.S. 1923, § 12-618; L. 1955, ch. 77, § 1; L. 1967, ch. 84, § 1; L. 1975, ch. 57, § 1; July 1.



12-619 Cost of main sewers, how determined; ordinance; lands not subject to assessment.

12-619. Cost of main sewers, how determined; ordinance; lands not subject to assessment. If the estimated cost of the main sewer or drain of said system now or hereafter constructed shall be relatively large as compared with the estimated cost of the lateral sewers or drains tributary thereto, or if the said main sewer or drain shall be so located that it will or may receive the sewage or drainage from two or more districts, the governing body shall have power to pass an ordinance providing that the cost of such main sewer or drain below a certain designated point shall be borne by the city and paid in the manner provided in K.S.A. 12-624 for the payment of the cost of main sewers and drains now or hereafter constructed beyond the corporate limits of the city. If the said main sewer or drain shall be so located that it will or may receive the sewage or drainage from two or more districts, the governing body shall have power to pass an ordinance providing that the cost of such sewer or drain below a certain designated point shall be divided among the said districts as nearly as possible in proportion to the benefits which the respective districts will eventually receive from the use of the said sewer drain, and that the proportion of the cost assigned to each district shall be assessed against that district in the manner provided by law: Provided, That the said ordinance shall state the point in the line of the main sewer or drain below which the provisions of this section shall apply, shall describe the proposed location of the said main sewer or drain from the said point to the outlet of the same or to the city limits, and shall state the manner of payment of the cost of the said main sewer or drain, whether by the city or by the tributary districts, and if by the tributary districts shall fix the proportion of the cost to be assessed against said district: Provided further, That any land within the corporate limits of any city which land is served by county or township sewers shall not be subject to assessment as herein provided.

History: R.S. 1923, § 12-619; L. 1955, ch. 78, § 1; L. 1965, ch. 92, § 1; May 14.



12-620 Same; sewers in highways or across vacant lots.

12-620. Same; sewers in highways or across vacant lots. The governing body of any such city shall have power to construct sewers or drains through, under, across or along any street, alley or public highway, and may construct such sewers or drains across any vacant lot upon leaving the same in as good condition as such lot was in before the construction of such sewers or drains.

History: L. 1909, ch. 90, § 4; March 30; R.S. 1923, § 12-620.



12-621 Same; sewage disposal works; costs and expenses; general obligation bonds, when; limitations; election upon petition.

12-621. Same; sewage disposal works; costs and expenses; general obligation bonds, when; limitations; election upon petition. The governing body of any such city may operate and maintain disposal works for the purification of the sewage of the city, or of any part thereof. The costs and expenses of building the same shall be borne by the city as a whole, and may be paid out of the general revenue fund; or if the governing body determines, general obligation bonds of the city may be issued therefor in any sum not exceeding three hundred thousand dollars ($300,000) for such purpose, except that in any city located within a county having a population of more than one hundred eighty thousand (180,000) and less than two hundred thousand (200,000), bonds for such purpose may not be issued in any sum exceeding one hundred thousand dollars ($100,000). Such bonds may be issued in addition to the limit of bonded indebtedness of such cities as defined by statute, except that no bonds may be issued under the provisions of this section in excess of one hundred thousand dollars ($100,000) if, within thirty (30) days of the passage of a resolution authorizing the issuance of such bonds, a petition in opposition to such issuance, signed by not less than two percent (2%) of the qualified electors in such city, is filed with the governing body of such city. If such petition is filed within the prescribed time, no such bonds may be issued unless a majority of the qualified electors approve such levy at the next primary or general election.

History: R.S. 1923, § 12-621; L. 1929, ch. 111, § 1; L. 1931, ch. 108, § 1; L. 1955, ch. 79, § 2; L. 1965, ch. 92, § 2; L. 1966, ch. 3, § 1 (Special Session); L. 1975, ch. 58, § 1; April 24.



12-622 Same; sewers and drains outside city; eminent domain.

12-622. Same; sewers and drains outside city; eminent domain. The governing body of any such city shall have power and authority to construct and maintain sewers and drains, with the appurtenances thereof, from the corporate limits of the said city to a connection with any creek, ravine, or river within five miles thereof, and to build, extend, operate and maintain disposal works for the purification of sewage at any point along or near the line of such sewers or drains; and for this purpose the right of eminent domain is hereby granted to such cities.

History: L. 1909, ch. 90, § 6; March 30; R.S. 1923, § 12-622.



12-623 Same; acquisition of land.

12-623. Same; acquisition of land. Whenever the governing body of any such city shall determine to lay off and condemn a right-of-way from the corporate limits of such city to such point on such creek, ravine or river, and to construct sewers or drains, or to build or extend disposal works, as provided herein, the governing body may proceed to condemn the necessary lands or rights-of-way: Provided, Any person through whose lands such sewers or drains may be constructed, or upon whose lands such disposal works may be built, or who would be otherwise damaged, may give consent thereto in writing, and such writing, without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and thenceforth the city shall have the same right to construct such sewers or drains and to build and operate such disposal works as though such lands had been formally condemned.

History: R.S. 1923, § 12-623; Dec. 27.



12-624 Cost of main sewers, how determined; costs, how borne; bonds, limitation.

12-624. Cost of main sewers, how determined; costs, how borne; bonds, limitation. All costs and expenses occasioned by the acquisition of a right-of-way either by purchase or condemnation and by the construction of sewers and drains and disposal works beyond the corporate limits of said city shall be borne by the city as a whole and shall be paid out of the general revenue fund or by the issue of improvement bonds of the city as the governing body may determine, in the manner provided by law. Bonds to pay the costs of right-of-way and the construction of sewers and drains beyond the corporate limits of the city may be issued in addition to the one hundred thousand dollars ($100,000) authorized by K.S.A. 12-621 for the construction of disposal works and that such additional bonds may be issued in addition to the limit of bonded indebtedness of such cities as defined by statutes.

History: R.S. 1923, § 12-624; L. 1976, ch. 71, § 1; July 1.



12-626 Construction of pumping stations.

12-626. Construction of pumping stations. Whenever, in the judgment of the governing body of any city in the state of Kansas, in the construction, maintenance and operation of its sewer system, whether it be a part of its sanitary sewer system, storm sewer system, or a combination of both, that on account of elevation, dike, or any other reason, it is impracticable, or too expensive, to excavate in connection with such sewer or intercepting sewer with another sewer district, or intercepting sewer, or in order to provide an outlet of any kind for the sewage of such sewer or intercepting sewer district, whether such sewers be sanitary sewers, storm sewers, or a combination of both, the governing body of such city is hereby empowered to construct a pumping station for the purpose of pumping such sewage of such sewer or intercepting sewer to some other sewer district in said city over any elevation, dike or other obstruction in order to conduct the sewage thereof to a point of outlet, whether such outlet be an intercepting sewer, another main sewer district, a sewage disposal plant, or a stream.

History: L. 1915, ch. 129, § 1; R.S. 1923, § 12-626; L. 1945, ch. 94, § 1; March 30.



12-627 Same; approval of plans.

12-627. Same; approval of plans. Before any such pumping plant shall be constructed the plans and specifications of such pumping station shall first be submitted to the secretary of health and environment of the state of Kansas and be approved by such secretary.

History: L. 1915, ch. 129, § 2; R.S. 1923, § 12-627; L. 1975, ch. 462, § 1; July 1.



12-628 Same; costs; bonds.

12-628. Same; costs; bonds. The cost of construction of such pumping station may be paid from the general fund of such city, or if there be not sufficient money in such fund such city is hereby authorized to issue improvement bonds for the payment thereof to an amount not to exceed the actual cost of said pumping plant. The bonds issued under this act shall be issued as provided by law.

History: R.S. 1923, § 12-628; Dec. 27.



12-629 Same; bond limitations inapplicable.

12-629. Same; bond limitations inapplicable. None of the restrictions and limitations contained in any of the statutes of the state of Kansas heretofore enacted shall apply to, or in any way affect the issuance of the bonds authorized by this act, or the bonds so issued.

History: L. 1915, ch. 129, § 4; March 16; R.S. 1923, § 12-629.



12-630a Bonds for sewage treatment and disposal works; election; service charges; tax levy.

12-630a. Bonds for sewage treatment and disposal works; election; service charges; tax levy. The governing body of any city may provide for one or more systems of works within or without the city for the treatment and disposal of the sewage of the city or of any part thereof and sewage from premises without the city when discharged into the sewer system of the city as authorized by law and may require land and easements and build, rebuild, enlarge, improve, repair, maintain, and operate the same, and for the purpose of building, rebuilding, enlarging, or improving such work or works, or making such extensive repairs as cannot be financed out of current funds, may pay for the same out of the general revenue fund or may issue bonds, which bonds shall not be included in the limit of bonded indebtedness of the city as defined by statutes: Provided, That no issue of bonds shall be made until authorized by a majority of the votes cast on the proposition at an election called and held as provided by the general bond law. Such bonds may be general obligation bonds of the city payable by a general tax, or if the city is authorized by statute to make service charges for the disposal of sewage, the bonds may be made payable out of the revenue therefrom in which case the city shall thereafter make such charges as are necessary to pay the interest on such bonds and to pay the bonds as they mature, or the bonds may be made payable partly by tax levy and partly by such service charges. The cost of operation, maintenance and ordinary repair may be paid by the tax authorized by statute or from service charges as authorized by statute or by both sources of revenue. Sewage disposal works as used herein includes sewage disposal plant, necessary sewers and drains from existing outlets to the plant and from the plant to a creek, ravine or river into which the treated sewage may be drained, necessary pumping plants, force mains and appurtenances necessary to a complete disposal works for the treatment and disposal of sewage.

History: L. 1947, ch. 130, § 1; April 18.



12-631 Ordinance requiring certain property owners to make sewer connections; costs; no-fund warrants, when; tax levies.

12-631. Ordinance requiring certain property owners to make sewer connections; costs; no-fund warrants, when; tax levies. Any city may in the manner hereinafter provided by ordinance require persons and property owners owning buildings within such city, which buildings are, or shall be located near a sewer, or in a block within any sewer district in said city through which a sewer extends, to make such connections with the sewer system, as may be necessary in the judgment of the board of health or in the event such city does not have a board of health, in the judgment of the governing body for the protection of the health of the public, for the purpose of disposing of all substances from any such building affecting the public health which may be lawfully and properly disposed of by means of such sewer, and if any person or persons, shall fail, neglect or refuse to so connect any building or buildings with the sewer system as herein provided for, for more than 10 days after being notified in writing by the board of health or governing body of such city to do so, such city may cause such buildings to be connected with said sewer system, or may advertise for bids for the construction and making of such sewer connections, and contract therefor with the lowest responsible bidder or bidders, and may assess the costs and expense thereof against the property and premises so connected in the manner provided by law. All costs incurred by the city under the provisions of this section may be financed, until the assessment is paid, out of the general fund or by the issuance of no-fund warrants. Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy at the first tax levying period for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by said section and may be issued without the approval of the state board of tax appeals. All moneys received from special assessments levied under the provisions of this section shall, when paid, be placed in the general fund of the city.

History: L. 1915, ch. 130, § 1; R.S. 1923, § 12-631; L. 1965, ch. 93, § 1; L. 2008, ch. 109, § 24; L. 2014, ch. 141, § 18; July 1.



12-631a Alteration, repair, reconstruction or construction of sewer and payment thereof.

12-631a. Alteration, repair, reconstruction or construction of sewer and payment thereof. Whenever, in the opinion of the governing body of any city in the state of Kansas it shall become necessary to alter, repair or reconstruct any existing sewer which serves two or more sewer districts, where sewer districts may have [been] created, or which serves a substantial portion of the city, the governing body of such city may provide for the alteration, repair or reconstruction of any such sewer; or if any such sewer, after having been constructed for twenty years or more, is found to be inadequate, and in the opinion of the governing body of [*] the inadequacy of such sewer can be corrected at a lesser cost by the construction of another sewer in the same watershed, the governing body of such city may provide for the construction of a supplemental sewer.

In order to pay for the construction of sewers herein provided for, the governing body of such city may assess the cost thereof against the sewer district or sewer districts served by such sewer, in cases where sewer districts have been created, or may, if in the opinion of the governing body the cost of such alteration, repair, construction or reconstruction should be borne by the city at large, pay the cost thereof out of the general fund of said city, and if the general fund is insufficient to pay such cost, or if the governing body deems it necessary, such governing body may issue general improvement bonds in the manner provided by law to pay such cost.

All contracts for any such work, and special assessments against any property to pay the same in case such work is to be paid for by special assessments, shall be governed as near as may be by the provisions of law relating to the construction and payment of street improvements. If in the opinion of the governing body the cost of such alteration, repair, construction or reconstruction should be borne by the city at large the governing body may find that such sewer is an interceptor sewer and such finding shall be final and conclusive and shall make such sewer a utility within the meaning of the word "utility" as defined in K.S.A. 10-1201.

History: L. 1929, ch. 114, § 1; L. 1931, ch. 109, § 1; L. 1945, ch. 95, § 1; L. 1955, ch. 74, § 3; June 30.

* Word "of" appears unnecessary.



12-631b Acquisition of certain sewers or sewage facilities; ordinance.

12-631b. Acquisition of certain sewers or sewage facilities; ordinance. Any city of this state is hereby authorized and empowered to acquire by gift, purchase or otherwise any sanitary sewers or sewage lines located within the corporate limits of said city or within a distance of three (3) miles beyond the corporate limits of said city, which facilities have been constructed and are in place. Such acquisition may be by gift, grant or purchase from the United States government or any agency thereof, or any other owner thereof. Such acquisition may be had by any such city when the governing body shall have adopted an ordinance declaring the acquisition of such sewers or sewage facilities to be necessary, convenient or useful to such city and that the same is of value to said city, its inhabitants, or to industries located in the immediate environs of such city and so located as to be served by such sewers or sewage facilities.

History: L. 1947, ch. 131, § 1; L. 1969, ch. 74, §1; July 1.



12-631c Same; service charges; ordinance for management and operation; contracts; sale or disposal; tax revenue not to be used.

12-631c. Same; service charges; ordinance for management and operation; contracts; sale or disposal; tax revenue not to be used. Any city so acquiring any such sewers or sewage facilities as provided in K.S.A. 12-631b, shall have the right to own, operate and maintain such facilities whether located within or without such city and shall have the right to establish just, reasonable, and equitable service charges to be paid to such city for the use of such sewer system, said charges to be based on the quantity and character of both the sewage discharged into the sewer system of the city: Provided further, Sufficient charges may be made for connections to property outside the city to compensate for capital investments made by the city for the sewer system.

The governing body of such city shall have the power to pass ordinances providing rules and regulations for the management and operation of such sewer system, the collection of the charges and the disposition of the revenues therefrom: Provided further, Such city shall have the power to make contracts with persons, firms, corporations, boards of county commissioners, township trustees, sewer districts and other municipalities and political subdivisions for the use and maintenance of such sewers and sewage facilities upon such terms and conditions for such term of years as the governing body of such city may deem proper. Any city so acquiring such facilities shall have the right to sell and dispose of same or any part thereof as may be deemed expedient and to the public interest. No revenue derived from ad valorem taxes shall be used for the acquisition, operation and maintenance of the sewer facilities provided for in this act.

History: L. 1947, ch. 131, § 2; April 4.



12-631d Same; bonds or warrants, when; lien upon facilities.

12-631d. Same; bonds or warrants, when; lien upon facilities. If such sewer or sewage facilities are acquired by purchase and not by gift or grant, then the cost of such acquisition shall be paid by the issuance of warrants or bonds, but any such warrants or bonds issued for the purpose of acquiring such facilities shall be an obligation and a lien upon such facilities only and shall not be a general obligation of the city issuing the same.

History: L. 1947, ch. 131, § 3; April 4.



12-631e Certain cities may alter, repair, construct or reconstruct sewers; payment by city at large; bonds.

12-631e. Certain cities may alter, repair, construct or reconstruct sewers; payment by city at large; bonds. If the governing body of any city located in a county which has a population of less than 20,000 and an assessed tangible valuation of more than $45,000,000 and in which sewer districts have been created determines that it is necessary to alter, repair or reconstruct any existing sewer or construct any additional sewer which serves two or more districts or which serves a substantial portion of the city, the governing body may provide therefor and may (1) assess the cost thereof against the sewer district or sewer districts specially benefited, (2) if the governing body determines that the cost thereof should be borne by the city at large, pay such cost out of the general fund of the city or (3) issue its general improvement bonds to pay therefor in the manner provided by law.

Whenever the governing body of any such city determines that the cost of any such construction or reconstruction should be borne by the city at large and paid for by the issuance of its general improvement bonds, the governing body shall adopt a resolution stating such fact and the amount of bonds which it deems necessary to issue and sell. The governing body shall publish such resolution once each week for two consecutive weeks in a paper of general circulation in such city. After publication, such bonds may be issued and sold, unless a petition in opposition to the same, signed by qualified electors of the city equal in number to not less than 15% of the qualified electors of such city who voted for the office of secretary of state at the last preceding election at which such office was subject to election, is filed with the city clerk of such city within 30 days following the last publication of the resolution. If such a petition is filed, the governing body of such city shall submit the question to the qualified electors of such city at a special election called for such purpose or at the next general city election.

The total amount of bonds issued by any city under the authority conferred by this act shall not exceed the sum of $100,000.

The provisions of law relating to construction and pavement of streets shall be followed in the letting of all contracts and the levying of any special assessments under the provisions of this act.

History: L. 1949, ch. 122, § 1; L. 1981, ch. 173, § 14; July 1.



12-631f Same; payment of outstanding notes.

12-631f. Same; payment of outstanding notes. Any city, such as described in K.S.A. 12-631e which has outstanding at the time this act takes effect temporary notes issued in payment of the costs of any construction or reconstruction of sewers such as described in K.S.A. 12-631e, may pay such temporary notes out of the general fund or by the issuance of general improvement bonds of the city in the manner and subject to the limitations provided in K.S.A. 12-631e.

History: L. 1949, ch. 122, § 2; June 30.



12-631g Sewage service charges by cities and township districts; exceptions.

12-631g. Sewage service charges by cities and township districts; exceptions. The governing body of any city or any township sewer district which has installed or may hereafter install a system of sewage disposal may, by ordinance of such city or by the resolution of the governing body of such township sewer district, establish just and equitable rates of service charges to be paid to such city, or to such township sewer district, for the use of such sewage disposal system by all persons, firms, corporations, city departments, the United States, the state of Kansas and its political subdivisions, and any organizations whose premises are connected or may hereafter be connected to the sanitary sewer system of such city or of such township sewer district: Provided, That the provisions of this act shall not apply to any city of the first class having a population of more than two hundred thousand (200,000).

History: L. 1953, ch. 120, § 1; L. 1957, ch. 88, § 1; April 16.



12-631i Same; sewage disposal system defined; use of revenue.

12-631i. Same; sewage disposal system defined; use of revenue. For the purpose of this act, sewage disposal system shall consist of all means by which sewage is transported, treated and disposed of and shall not include drainage or storm sewers or drains: Provided, That for construction and reconstruction purposes revenue derived under this act shall not be used for sewers, either lateral or main or intercepting, the cost of which is provided by law to be paid by special assessment.

History: L. 1953, ch. 120, § 3; June 30.



12-631j Same; rules and regulations.

12-631j. Same; rules and regulations. The governing body of a city shall have the power by ordinance, and the governing body of a township sewer district shall have power by resolution, to adopt rules and regulations providing for the management and operation of its sewage system, prohibiting the discharge of matter of deleterious to the proper operation of the treatment plant into the sewage system, requiring pretreatment of sewage in unusual cases to prevent overloading the treatment plant, fixing the service charges and methods of collection and providing for the disposition of the revenue therefrom.

History: L. 1953, ch. 120, § 4; June 30.



12-631l Same; disposition of revenues; reduction of tax levy.

12-631l. Same; disposition of revenues; reduction of tax levy. All revenues derived from sewage service charges shall be deposited in the treasury and credited to a separate fund to be known as the sewage disposal fund and such revenues shall be used exclusively for the administration, operation, maintenance, repair, replacement, extension, enlargement, betterments, depreciation and obsolescence of said sewage disposal system and may be used to pay principal of and interest on any bonds issued on account of said sewer system, either general obligation bonds or revenue bonds or both, except bonds issued for any such project the cost of which is payable from special assessments, and said revenues shall be used for no purpose other than those specified herein, and shall not be applied to the construction or reconstruction of sewers, the cost of which is provided by law to be paid from special assessments in a benefit district. When any city or township sewer district has provided for sewage service charges under this statute its power to levy tangible property taxes for the maintenance and operation of sewers and sewage disposal plants under authority of other statutes shall be reduced one-half (1/2) mill.

History: L. 1953, ch. 120, § 6; June 30.



12-631m Sewerage service charges; county, sewer district, improvement district or public agencies; establishment, collection and use of proceeds.

12-631m. Sewerage service charges; county, sewer district, improvement district or public agencies; establishment, collection and use of proceeds. Any county, sewer district, improvement district or public agency authorized by law to establish and/or operate a sewerage system or a part thereof, may, by ordinance or resolution of such county, sewer district, improvement district or agency establish and collect just and equitable rates of service charges to be paid to such county, district or agency for the use of the sewerage system by all persons, firms, corporations, departments of government of the state or of the United States and political subdivisions thereof and any other organizations or users of the system whose premises are connected to the sewer system of such county, district or agency. "Sewerage system" as used in this section means sewers, mains, pumping stations, treatment works, storage facilities and all appurtenance to the collection, storage, treatment and disposal of sewage and/or waste water. All charges collected pursuant to the provisions of this section shall be used for sewerage system purposes.

History: L. 1973, ch. 57, § 1; April 25.



12-631n Municipal sewerage systems; definitions.

12-631n. Municipal sewerage systems; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein: (a) "Municipality" means any county, city, sewer district or other public agency or any combination thereof;

(b) "Sewerage system" means sewers, mains, pumping stations, treatment works, storage facilities and all other appurtenances to the collection, storage, treatment and disposal of sewage or waste water; and

(c) "P.L. 92-500" means public law 92-500 of the 92nd session of the United States congress, cited as the "federal water pollution control act amendments of 1972."

History: L. 1973, ch. 56, § 1; April 20.



12-631o Same; reserve funds; payment or transfer of certain moneys to fund.

12-631o. Same; reserve funds; payment or transfer of certain moneys to fund. Any municipality, by resolution of the governing body thereof, may establish one or more reserve funds for the future maintenance and operation of its sewerage system and for the construction of improvements and expansions to such system. Such reserve fund or funds may be established whether the municipality finances such sewerage system as a function of its general fund or as a separate or combined utility fund, and any moneys budgeted as a revenue of such general or utility fund for the purposes of the sewerage system may be transferred periodically to such reserve funds by order of the governing body. Any portion of a capital contribution in aid of construction received by a municipality from industrial or other large system users, under the provisions of P.L. 92-500 or under contractual agreements with such municipality, which money has not been credited to a construction or bond payment fund for such sewerage system, or paid to the federal government under the provisions of P.L. 92-500, may be paid to or transferred to such reserve funds.

History: L. 1973, ch. 56, § 2; April 20.



12-631p Same; use of moneys credited to reserve funds; exempt from budget law; retransfer of certain funds authorized.

12-631p. Same; use of moneys credited to reserve funds; exempt from budget law; retransfer of certain funds authorized. Moneys credited to such reserve funds may be used by the municipality for the construction, reconstruction, expansion, operation and maintenance of such sewerage system, or for the making of payments to the federal government under the provisions of P.L. 92-500, and such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and any acts amendatory thereof or supplemental thereto, except that in making the budgets of such municipality, the amounts credited to and the amount on hand in such reserve funds, and the amount expended therefrom, shall be included in the budgets for the information of the residents of such municipality. If the governing body of any municipality shall determine that all or any part of the moneys which have been transferred or paid to such reserve funds is not needed for the purposes for which so transferred or paid, said governing body by resolution may retransfer such amount not needed to the fund from which it was originally transferred, and such retransfer shall be budgeted and subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and any acts amendatory thereof or supplemental thereto and shall only be used for sewerage system purposes.

History: L. 1973, ch. 56, § 3; April 20.



12-631q Counties and cities may unite in construction of outlets for drainage of storm water; eminent domain; bonds.

12-631q. Counties and cities may unite in construction of outlets for drainage of storm water; eminent domain; bonds. Any county may unite with any city within such county for the purpose of constructing outlets for drainage of storm water in such county or city, as herein provided. Whenever the governing body of any city shall deem it necessary to construct an outlet for drainage of storm water from the corporate limits of any such city, to connect with any creek or river at any point within five miles of such corporate limits, the governing body of any such city shall pass a resolution declaring said improvement to be necessary.

Upon the publication of such resolution in the official city paper, such city shall cause to be made by some competent engineer plans and specifications, together with the estimated cost of such improvement, which plans and specifications and the estimated cost thereof shall be approved by such governing body, and, upon the approval of same, the resolution declaring said improvement necessary, together with such plans and specifications and estimate, shall be submitted to the board of county commissioners of any such county in which such city is located, and when such plans and specifications and estimate are approved by said board of county commissioners such city may proceed to make said improvement, and for this purpose the right of eminent domain is hereby granted. The proceedings for securing the land necessary for such outlet, and the construction of the same, shall be the same as that provided by law for cities in exercising the right of eminent domain.

For the cost of obtaining the land necessary for such outlet, and for the construction of same, bonds may be issued by such city, equal to fifty percent of the cost of obtaining such land and the construction of such outlet, in accordance with the law providing for the issuance of bonds for other internal improvements. Any county uniting with a city in the construction of any such outlet may issue bonds in an amount of up to fifty percent (50%) of the cost of obtaining such land and the construction of such outlet. The bonds issued by such city shall be paid by the levy of a general tax on all the property in any such city, and the bonds issued by such county shall be paid by the levy of general tax on all of the property in any such county.

History: R.S. 1923, § 13-1055; L. 1975, ch. 91, § 1; July 1.



12-631r Storm sewers; construction of improvements outside boundaries of municipality.

12-631r. Storm sewers; construction of improvements outside boundaries of municipality. (a) Whenever the governing body of any city determines it is necessary to construct storm sewers, channels, retention basins or drains for the purpose of managing the storm drainage areas of all or any portion of such city and in the unincorporated areas outside of but within three miles of the corporate limits of such city, the governing body may authorize the construction of such storm sewers, channels, retention basins or drains. Such construction shall be authorized by ordinance. Such ordinance shall designate where such storm sewers, channels, retention basins or drains shall be located. Construction of such improvements located outside the corporate limits of a city shall not commence unless such construction is approved by a resolution adopted by the board of county commissioners of the county in which such improvements are to be located.

(b) Whenever the governing body of any city determines it is necessary to construct storm sewers, retention basins, channels or drains for the purpose of managing the storm drainage areas of all or any portion of which are located within another city, the governing body may authorize construction of such storm sewers, retention basins, channels or drains. Such construction shall be authorized by ordinance. Such ordinance shall designate where such storm sewers, retention basins, channels or drains shall be located. Construction of improvements located within the corporate limits of another city shall not commence unless such construction is approved by a resolution adopted by the governing body of the city in which such improvements are to be located.

(c) Whenever the board of county commissioners of any county determines it is necessary to construct storm sewers, retention basins, channels or drains for the purpose of managing the storm drainage areas of all or any portion of such county, the board may authorize construction of such storm sewers, retention basins, channels or drains. Such construction shall be authorized by resolution. Such resolution shall designate where such storm sewers, retention basins, channels or drains shall be located. Construction of improvements located within the corporate limits of a city shall not commence unless such construction is approved by a resolution adopted by the governing body of the city in which such improvements are to be located.

History: L. 1911, ch. 103, § 1; L. 1915, ch. 146, § 1; L. 1917, ch. 106, § 1; R.S. 1923, § 14-522; L. 1975, ch. 91, § 2; L. 1999, ch. 13, § 1; July 1.



12-631s Same; determination of necessity.

12-631s. Same; determination of necessity. For the purpose of constructing improvements authorized by K.S.A. 12-631r, and amendments thereto, the governing body of the city and the board of county commissioners of the county constructing such improvements shall be the sole judge of the necessity for such improvements and the issuance of general obligation bonds in payment therefor.

History: L. 1911, ch. 103, § 4; R.S. 1923, § 14-525; L. 1975, ch. 91, § 3; L. 1999, ch. 13, § 2; July 1.



12-631t Construction and costs of sewage disposal works; bonds.

12-631t. Construction and costs of sewage disposal works; bonds. The governing body of any city shall have the power to provide for one or more systems of disposal works for the purification of the sewage of the city or any part thereof, and to build, operate and maintain such disposal works as the governing body may designate.

The cost and expense of building the same shall be borne by the city as a whole, and may either be paid out of the general revenue fund or by the issuance of general obligation bonds. No such bonds shall be issued in a sum exceeding two hundred thousand dollars ($200,000) in any one year. Sewage disposal works as used herein includes any necessary sewage disposal plant, sewers and drains from existing outlets to the plant and from the plant to a creek, ravine or river where sewage may be drained, pumping plants, force mains, and all appurtenances necessary to construct a complete disposal works for the disposal of sewage.

History: L. 1927, ch. 126, § 1; L. 1949, ch. 133, § 1; L. 1957, ch. 88, § 7; L. 1975, ch. 89, § 1; July 1.



12-631u Same; within or without the city.

12-631u. Same; within or without the city. The governing body of any such city may construct sewage-disposal works within the city limits of any city or within five miles of the city limits of any such city, and such governing body shall have the power and the authority to construct and maintain sewers and drains, pumps and other appurtenances thereof, from the corporate limits of said city to any creek, ravine or river within five miles thereof; and shall have the power and authority to construct and maintain sewers, drains, pumps and other appurtenances thereto from any sewage-disposal plant to connect with any creek, ravine or river within five miles of such disposal plant.

History: L. 1927, ch. 126, § 2; March 15.



12-631v Same; condemn or purchase lands; consent.

12-631v. Same; condemn or purchase lands; consent. The governing body of any such city shall have the power to condemn or acquire by purchase lands for the construction of sewage-disposal plants and lands or any easements therein or rights-of-way necessary for the construction and maintenance of sewers, drains, pumps and other appurtenances provided herein: Provided, Any person through whose lands such sewers or drains may be constructed or upon whose lands such disposal works may be built, or who would be otherwise damaged, may give consent thereto in writing, and such writing, without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and thenceforth the city shall have the same right to construct such works as though such lands have been formally condemned.

History: L. 1927, ch. 126, § 3; March 15.



12-631w Sewage disposal works; cost paid by city; bonds.

12-631w. Sewage disposal works; cost paid by city; bonds. All the costs and expenses occasioned by the construction of any such disposal works, including the purchase or condemnation of land therefor and including the purchase or condemnation of land for the construction of sewers, drains, pumps and other appurtenances within or without the city used in connection with such disposal works, shall be borne by the city as a whole and paid out of the general revenue fund or by the issuance of internal improvement bonds. Such bonds shall be issued as provided by law, and shall not be issued in excess of the amount of the improvement, except that any installment coupons shall include the interest on such installments to the maturity thereof. The bonds issued under this act shall not be included in fixing the limit of the bonded indebtedness of the city issuing such bonds.

History: L. 1927, ch. 126, § 4; L. 1983, ch. 49, § 43; May 12.



12-631x Construction and costs of sewage disposal works; payment of bonds; tax levy, use of proceeds.

12-631x. Construction and costs of sewage disposal works; payment of bonds; tax levy, use of proceeds. The governing body of such city shall provide for the payment of said bonds and the interest thereon as the same becomes due and payable by the levy of a general tax on all taxable property in such city. And the governing body of any such city is hereby authorized to levy an annual tax on all taxable, tangible property in such city to be used for the purpose of maintaining and operating sewage-disposal works and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. The revenue derived from such tax, except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be kept in a separate fund by the city treasurer and shall be used for no other purpose.

History: L. 1927, ch. 126, § 5; L. 1979, ch. 52, § 32; July 1.



12-631y Delay of assessment of cost by sewer districts; procedure; payment of interest during delay period; notice; hearing.

12-631y. Delay of assessment of cost by sewer districts; procedure; payment of interest during delay period; notice; hearing. (a) The governing body of any sewer district may provide, by resolution, for the delay of the assessment of the actual cost incurred in the construction of improvements except for the cost of interest on temporary notes issued therefor. The delay may not exceed a period of 10 years. The resolution shall state the period for which the delay is granted and a certified copy of the resolution shall be filed with the register of deeds. No fee shall be charged for the filing and the register shall record and index the resolution.

(b) During the period of delay, the governing body annually shall levy a special assessment against the tangible taxable property within the district in an amount sufficient to pay the cost of the interest on the temporary notes. The cost of the interest may be assessed equally per square foot against all tracts of land within the district or against the assessed value of the property with or without regard to the buildings or improvements thereon or in any other reasonable manner.

After the governing body determines the cost of the interest and the assessment to be made against each tract of land within the district, it shall prepare an assessment roll. The proposed assessment roll shall be filed with the county clerk and be open for public inspection. The governing body shall publish a notice that it will meet to consider the proposed assessments. The notice shall be published once each week for two consecutive weeks in the official county newspaper. The second notice shall be published at least 10 days prior to the meeting and shall state the date, time and place of the meeting, the cost of the interest, the proposed method of assessment and that written or oral objections will be considered at the hearing. A copy of the notice also shall be mailed by prepaid first-class mail at least 10 days prior to the hearing to all landowners made liable to pay the assessments. The failure of any landowner to receive the notice shall not invalidate the proceedings. At the meeting or at any adjournment thereof, the governing body shall hear all objections to each proposed assessment and may amend the proposed assessments as to any tract of land. The governing body shall levy the special assessments against the property described in the assessment roll by the adoption and publication of the appropriate resolution. The assessment shall become a lien on the property against which the assessment is made from the effective date of the resolution. Each year thereafter, the governing body shall determine and apportion the cost of the interest on the basis it determines and shall levy a special assessment therefor. Notice of the assessment shall be published once each week for two consecutive weeks in the official county newspaper.

(c) At the expiration of the period of delay, the governing body of the district shall determine the total amount of the cost of construction of the improvement remaining unpaid and shall assess the cost against the tangible taxable property in the district. The cost may be assessed equally per square foot against all tracts of land within the district or against the assessed value of the property with or without regard to the buildings or improvements thereon or in any other reasonable manner which will result in imposing substantially equal burdens or shares of cost upon property similarly benefited. The governing body shall not be required to assess the cost on the same basis used to assess the cost of interest under subsection (b).

After the governing body determines the amount of the cost of the improvement remaining unpaid and the assessment to be made against each tract of land within the district, it shall prepare an assessment roll. The proposed assessment roll shall be filed with the county clerk and be open for public inspection. The governing body shall call and hold a meeting to consider the proposed assessments. Notice of the meeting shall be given in the same manner provided in subsection (b). At the meeting or at any adjournment thereof, the governing body shall hear all objections to each assessment and may amend the proposed assessments as to any tract of land. The governing body shall levy the special assessments against the property described in the assessment roll by the adoption and publication of the appropriate resolution. The special assessment shall become a lien on the property against which the assessment is made from the effective date of the resolution. The resolution shall be published once each week for two consecutive weeks in the official county newspaper and shall include a notice stating that at any time within 30 days after the final publication of the resolution, the assessments may be paid in full without interest. A copy of the resolution and the notice also shall be mailed by prepaid first-class mail to all landowners made liable to pay the assessments at least 10 days prior to the date when the assessments may last be paid in full without interest. The failure of any landowner to receive the notice shall not invalidate the apportionment of the cost. If the assessment is paid in full within the period as to any tract of land, the tract shall be relieved from any further liability for special assessments therefor. If within the period an error in the making of the apportionment is discovered by the governing body, the tract shall be relieved from further liability for the special assessments to the extent of payment made. The governing body shall correct the error and in its discretion may reapportion the cost following the same procedure for apportionment as in the first instance.

After the date on which no more assessments may be paid, the governing body may issue general obligation bonds for the unpaid amount of the assessments. The bonds shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009.

(d) No suit to set aside the assessments or otherwise question the validity of the proceedings under this section shall be brought after the expiration of 30 days from the publication of the resolution fixing the assessments.

History: L. 1983, ch. 89, § 1; April 14.



12-635 Authorization of improvements within or without city limits; eminent domain; federal cooperation; agreements with watershed or drainage districts.

12-635. Authorization of improvements within or without city limits; eminent domain; federal cooperation; agreements with watershed or drainage districts. The governing body of any city of the state of Kansas in, near or through which flows a natural watercourse, the overflow from which, in the event of high water, is liable to cause injury to any bridge, street, alley or public or private property may, in order to prevent said injury, acquire by eminent domain in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, gift or purchase, within said city limits or within ten (10) miles therefrom, the land and easements necessary: (a) To construct drains, canals and artificial watercourses, (b) to widen and straighten existing drains and watercourses, (c) to construct the necessary levees and embankments, (d) to change and raise the grade of streets and alleys and the approaches to bridges, and raise said bridges, or construct bridges where necessary, (e) to widen existing drains, channels and canals, and acquire the necessary outlets therefor beyond the limits of the city, or (f) to cause any and all other necessary work, construction and improvements to be made to protect said city and public and private property therein located from floods and damage by overflow of said natural and artificial watercourses.

The governing body of any city proceeding under this act is hereby authorized: (a) To enter into contracts or agreements with the United States army corps of engineers or any other agency or agencies of the federal government that may be necessary in order to cooperate with the federal government and its agencies; and such contract or agreement shall provide that the city will maintain, repair and operate the flood control works; (b) to enter into contracts or agreements to furnish all of the necessary lands, rights-of-way and easements without cost to the federal government; (c) to enter into contracts or agreements relieving the federal government from any liability and damage to persons or property resulting from construction of the flood control works or resulting after the completion thereof; (d) to enter into contracts or agreements with watershed or drainage districts that may be necessary in order to cooperate with such watershed or drainage districts in matters relating to flood control and drainage. No provision of this act shall be construed to affect the power of drainage districts now organized under the provisions of chapter 24, of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1917, ch. 87, § 1; R.S. 1923, § 12-635; L. 1925, ch. 95, § 1; L. 1929, ch. 107, § 1; L. 1937, ch. 114, § 1; L. 1943, ch. 86, § 1; L. 1947, ch. 109, § 1; L. 1953, ch. 61, § 1; L. 1963, ch. 234, § 21; L. 1978, ch. 57, § 1; March 28.



12-636 Same; resolution; engineer's estimate and report.

12-636. Same; resolution; engineer's estimate and report. Before making the improvements mentioned in K.S.A. 12-635, and amendments thereto, the governing body of the city, by resolution duly passed, shall declare it necessary for the public good and convenience that the property described in the resolution be protected from the overflow of the watercourse and shall require a competent engineer to make a survey thereof and file the same with the city clerk of the city with maps and profiles of the survey and a full and complete plan of protecting the property from the overflow or damage by water of the watercourse and also the physical characteristics and location of any right-of-way, roadbed, bridge or bridges, streets and alleys and other property liable to be injured or damaged by the overflow of the watercourse. The engineer shall also make an estimate of the cost of the entire work and improvement required to protect the property, showing the several items of the same. The engineer shall inspect and examine all lots and buildings thereon, rights-of-way, roadbeds, bridges, culverts, depot grounds, grades, streets, and all railroads, telephone and telegraph and other property liable to be injured or damaged by the overflow of the watercourse. The engineer shall file a report, in duplicate, with the city clerk. Upon the approval of engineer's report by the governing body of the city, the city clerk of the city shall immediately cause one copy of the engineer's report to be filed with the chief engineer of the division of water resources of the Kansas department of agriculture.

History: L. 1917, ch. 87, § 2; R.S. 1923, § 12-636; L. 1995, ch. 116, § 1; L. 2004, ch. 101, § 61; July 1.



12-637 Same; review of engineer's report by chief engineer; approval or disapproval.

12-637. Same; review of engineer's report by chief engineer; approval or disapproval. Upon the city's filing a report with the chief engineer pursuant to K.S.A. 12-636, and amendments thereto, the chief engineer shall carefully examine the report and, if the chief engineer determines it necessary, shall make a personal investigation as to the location of the contemplated improvements, the costs of making the improvements and whether the improvements will accomplish the purpose for which they are intended. The chief engineer shall then approve or disapprove the report and immediately notify the city engineer of the approval or disapproval.

History: L. 1917, ch. 87, § 3; R.S. 1923, § 12-637; L. 1995, ch. 116, § 2; July 1.



12-638 Same; eminent domain proceedings; advertising for bids.

12-638. Same; eminent domain proceedings; advertising for bids. Upon the approval of the engineer's report by the governing body of the city and the division of water resources, the governing body of the city, if property is to be condemned, shall proceed to exercise the power of eminent domain in accordance with K.S.A. 26-501 through 26-516, and amendments thereto, and shall have the right to advertise for bids and enter into a contract for the improvements. Whenever a contract or agreement has been entered into by the United States army corps of engineers or any other federal agency or agencies and the city, or by a watershed or drainage district and the city, or the federal agency or agencies or a watershed or drainage district is willing to enter into the contract with the governing body of the city, for the construction of flood control improvements, the governing body of the city shall not be required to advertise for bids for the construction of the flood control works.

History: L. 1917, ch. 87, § 4; R.S. 1923, § 12-638; L. 1947, ch. 109, § 2; L. 1953, ch. 61, § 2; L. 1963, ch. 234, § 22; L. 1978, ch. 57, § 2; L. 1995, ch. 116, § 3; July 1.



12-640 Same; objection to appraiser's report; notice and hearing.

12-640. Same; objection to appraiser's report; notice and hearing. At the next meeting, regular or special, of the governing body of said city, after the filing of the report of said appraisers, said governing body shall fix a time and place for the hearing of all objections to the report of said appraisers. Said governing body shall give notice thereof by causing a publication to be published once in the official city paper at least ten days before the date set for said hearing.

History: L. 1917, ch. 87, § 6; April 5; R.S. 1923, § 12-640.



12-641 Same; hearing on report.

12-641. Same; hearing on report. At the time and place fixed in said notice, the governing body shall meet for the hearing of objections. If they shall find that due notice has not been given as required by this act, they shall continue the hearing to a date to be fixed by them and order the publication of the notice as hereinbefore provided; and when they shall find that due notice has been given, they shall proceed to hear any and all objections that may have been filed as to the final amount of damage awarded by said assessors against each lot, tract or parcel of land or other property, and to that end they may confirm, approve, modify or amend the report of said appraisers in any particular, and when they have, in said manner, adjusted, equalized and determined the amount of damage to the lands and other property as above required, less the benefits accruing thereto, they shall enter an order confirming the same. Said hearing may be adjourned from time to time as said governing body may determine.

History: L. 1917, ch. 87, § 7; April 5; R.S. 1923, § 12-641.



12-642 Same; time for objections to report.

12-642. Same; time for objections to report. All objections to the report of said appraisers must be in writing and filed with the city clerk of said city forty-eight hours prior to the time fixed for the hearing of the same.

History: L. 1917, ch. 87, § 8; April 5; R.S. 1923, § 12-642.



12-643 Same; appeal to district court; bond; transcript, filing.

12-643. Same; appeal to district court; bond; transcript, filing. Any person, firm or corporation who has filed objections and had a hearing as herein provided, feeling aggrieved by the decision and judgment of the governing body, may appeal to the district court of the county in which said city is situated upon giving a bond, payable to the city and any owner of property liable to be injured and conditioned that in the event that the amount of the judgment recovered is not greater than the damage allowed by said city, they will pay all damages which may accrue to the city and to the property liable to be injured by reason of the overflow of said watercourse caused by delay in making improvements by reason of the appeal. The bonds shall be approved by and filed with the city clerk within ten days after the rendition of the decision appealed from.

Within twenty days after the filing of the bond, said city clerk shall make and file a transcript of said hearing, together with all the papers relating thereto, with the clerk of the district court. Upon the filing of the transcript and bond, the district court shall have jurisdiction of the cause and the same shall be docketed and filed as in appeals in other civil actions. The district court shall hear all competent evidence as to benefits received and damages sustained for said improvements. All objections that shall be filed shall be heard and determined by the court as one proceeding and only the one transcript of the final order of the governing body of said city shall be required. The clerk of the district court, upon the rendition of said judgment, shall forthwith certify the decision of the court to the governing body of said city, who shall take such action as may be rendered necessary by such decision.

History: L. 1917, ch. 87, § 9; R.S. 1923, § 12-643; L. 1977, ch. 105, § 1; July 1.



12-644 Overflow of natural watercourses; bonds of city.

12-644. Overflow of natural watercourses; bonds of city. In order to provide for the payment of the costs of flood control improvements and the damages occasioned by reason thereof, the governing body of the city may issue internal improvement bonds of the city as provided by law. Such internal improvement bonds may be general obligation bonds of the city if the city is proceeding under K.S.A. 12-635 to 12-646a, inclusive, and amendments thereto. Such bonds shall not be issued in an amount in excess of the contract price of the work improvement, plus the total amount of damage allowed for injury to property and the cost of the right-of-way as determined by article 2 of chapter 26 of Kansas Statutes Annotated or K.S.A. 12-639 to 12-643, inclusive, and amendments thereto, except that any installment coupons shall include the interest of such installments to the maturity thereof.

History: R.S. 1923, § 12-644; L. 1947, ch. 109, § 3; L. 1951, ch. 130, § 1; L. 1983, ch. 49, § 44; May 12.



12-645 Same; appraisers; special benefit assessments; general tax levy, when.

12-645. Same; appraisers; special benefit assessments; general tax levy, when. The governing body shall appoint three disinterested householders of the said city to appraise any special benefits that may accrue to any property by reason of said improvements being made. Said appraisers, before entering upon their duties, shall first take and subscribe to an oath to faithfully perform their duties as such appraisers and shall personally view, inspect and examine all lots and pieces of land liable to be specially benefited by said improvement being made. If in their judgment, the improvement benefits the city generally, said appraisers shall report the same to the governing body.

The governing body shall have the power to approve or reject the report of such appraisers. If such report of the appraisers is approved by such governing body, then the cost of the improvement shall be assessed against the city generally, and said governing body shall provide for the payment of the bonds issued hereunder and the interest thereon as the same becomes due and payable by the levy of a general tax on all of the taxable property of said city. If such report is disapproved by the governing body it shall discharge said appraisers and appoint three new appraisers who shall qualify and proceed as herein provided. If, in their judgment, any lots and pieces of land will be specially benefited by said improvement being made, other than the benefits to the city generally, said appraisers shall report the same to the governing body, listing the lots and pieces of land specially benefited and the amount of special benefit to each.

The same notices, public hearings, time for objections and appeals shall apply to the report assessing special benefits as provided for the report of appraisers to assess damages as provided in K.S.A. 12-639 to 12-643. The governing body shall have the power to revise and correct said report if in its judgment any benefit appraised to a lot or piece of land is too much or too small, and when so revised, corrected and approved by the governing body, the special benefits so ascertained shall be assessed against each lot and piece of land and collected the same as special taxes for sewers are collected: Provided, That should the benefits so ascertained exceed the cost of the improvement, a pro rata reduction shall be made to each lot and piece of land, so that the total assessments shall equal the cost of the improvement; and should the benefits so ascertained be less than the cost of the improvement, the remainder of the cost shall be assessed against the city generally, and said governing body shall provide for the payment of the said city at large portion of said bonds and the interest thereon as the same becomes due and payable, by the levy of a general tax on all the taxable property in said city.

History: L. 1917, ch. 87, § 11; R.S. 1923, § 12-645; L. 1927, ch. 99, § 1; L. 1951, ch. 130, § 2; March 9.



12-646 Same; bond limitations inapplicable, when.

12-646. Same; bond limitations inapplicable, when. Bonds issued under the provisions of this act shall not be included in fixing the limit of bonded indebtedness of cities of the second class. Bonds issued under the provisions of this act shall not be included in fixing the limit of bonded indebtedness of cities of the third class if the question of the issuance of such bonds has been submitted to and approved by a majority of the qualified electors of such city voting thereon at an election noticed, called and held in the manner provided in K.S.A. 10-120.

History: L. 1917, ch. 87, § 12; R.S. 1923, § 12-646; L. 1976, ch. 72, § 1; April 5.



12-646a Flood control works; maintenance and operation; tax levy, use of proceeds.

12-646a. Flood control works; maintenance and operation; tax levy, use of proceeds. For the purpose of maintaining and operating any flood control works or dikes heretofore or hereafter constructed with or without the assistance of the U.S. army corps of engineers or any other agency of the federal government and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of any city is hereby authorized and empowered to levy annually a tax upon all the tangible taxable property within said city. It shall be the duty of the governing body of any city having such flood control works or dikes to keep the same in serviceable condition and to make such repairs thereon as may be necessary from time to time.

History: L. 1947, ch. 129, § 1; L. 1970, ch. 69, § 6; L. 1975, ch. 494, § 5; L. 1979, ch. 52, § 33; July 1.



12-646b City of Halstead authorized to establish a flood control improvements fund.

12-646b. City of Halstead authorized to establish a flood control improvements fund. (a) The governing body of the city of Halstead, Kansas, may establish, by adoption of an ordinance, a flood control improvements fund. The ordinance establishing such fund, and any amendments thereto, may provide for the budgeted transfer of moneys from other city funds lawfully available for improvement purposes to the flood control improvements fund, including moneys in the city's federal general revenue sharing fund and general fund. The governing body of the city is hereby authorized to levy a tax upon all tangible taxable property within the city to finance any flood control improvements authorized pursuant to K.S.A. 12-635 to 12-646a, inclusive, and amendments thereto. Revenue derived from such levy shall be deposited in the flood control improvements fund. Any general property tax specifically levied for the use of such fund shall be authorized by ordinance adopted under the provisions of section 5 of article 12 of the Kansas constitution.

(b) Moneys in the flood control improvements fund may be used to finance, in whole or in part, any flood control improvement authorized pursuant to K.S.A. 12-635 to 12-646a, inclusive, and amendments thereto, and any other costs or expenses incurred thereunder. The ordinance may provide that disbursements from such fund may be made for engineering and other advance flood control improvement plans and studies and that reimbursements may be made to the fund from bond proceeds, special assessments or state or federal aid available for the completed project.

(c) Except for such reimbursed expenses, no moneys shall be credited to such special fund except as may be budgeted annually, or transferred by the annual budget from other funds. Such fund shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budget of the city, the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of the city. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(d) If the governing body of the city determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body, by adoption of a resolution, may transfer such amount not needed to the general or other fund from which it was derived and such transfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1986, ch. 63, § 1; April 24.



12-667 Levy of assessments in installments.

12-667. Levy of assessments in installments. Whenever in the judgment of the governing body of any city the special assessments on any lot or piece of land within a benefit district created by such city would be burdensome if collected in one installment, the said governing body may levy the amount of said special assessment in not to exceed ten (10) annual installments together with interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 upon the whole amount remaining due and unpaid each year.

History: R.S. 1923, § 12-667; L. 1970, ch. 64, § 99; March 21.



12-671 Land for streets and alleys; bond issue; tax levy.

12-671. Land for streets and alleys; bond issue; tax levy. When the governing body of any city shall deem it necessary in order to pay for lands hereafter or heretofore appropriated or purchased for opening, widening, or extending any street or alley it may issue and sell to obtain funds therefor the negotiable bonds of such city in a sum not to exceed the cost thereof. Said board shall levy and certify to the county clerk, to be placed upon the tax rolls, a tax sufficient to pay the interest on said bonds and the principal at maturity.

History: R.S. 1923, § 12-671; L. 1957, ch. 89, § 1; June 29.



12-672 Docks, wharves, and river terminals.

12-672. Docks, wharves, and river terminals. Any city in the state of Kansas shall have and is hereby vested with full power and authority to acquire, by gift, purchase or condemnation, sites, and to own, construct, maintain, operate or lease out docks, wharves and river terminals; to provide suitable buildings and equipment for the accommodation of passengers and for the handling, storage, transportation and delivery of freight, express and mail; to make suitable charges for its services; to provide adequate police protection, and from time to time, by ordinance, to establish such rules and regulations and to employ such agency or agencies as may be needful and proper to carry out the powers hereby granted.

History: L. 1929, ch. 115, § 1; Feb. 21.



12-673 Same; bonds, terms.

12-673. Same; bonds, terms. Said cities shall have the power to issue bonds to pay for any lands acquired, and the wharves and improvements constructed thereon, when authorized by a vote of the people at a general election or any special election held for that purpose, and said bonds to be serial bonds over a period not to exceed thirty (30) years, and to bear interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009. Bonds issued in pursuance of this act shall never exceed one percent (1%) of the assessed valuation of said city.

History: L. 1929, ch. 115, § 2; L. 1970, ch. 64, § 9; L. 1978, ch. 99, § 10; April 25.



12-681 Certain street and alley improvement in second-class cities and first-class cities under 50,000; resolution; bonds; limitations.

12-681. Certain street and alley improvement in second-class cities and first-class cities under 50,000; resolution; bonds; limitations. The governing body of all cities of the first class having a population of less than fifty thousand inhabitants and cities of the second class are hereby authorized and empowered to recurb, regutter, resurface or repave, including necessary drainage facilities, any street or alley or any portion thereof when said street or alley has by reason of public travel thereon or by reason of the elements become in need of surface restoration or other construction and improvement, and the governing body shall have the power to determine such need, and when the governing body determines that the making of such improvements is deemed expedient it may by resolution so declare the necessity therefor and cause said improvement to be made.

The cost of said recurbing, reguttering, resurfacing or repaving, shall be borne by the city at large, and the governing body of said city is hereby empowered to issue general improvement bonds for the purpose of raising funds for making such improvements in an amount not exceeding the total cost of said improvement: Provided, That the total amount of bonds issued for such improvements in any one year shall not exceed an amount equal to one-third of one percent of the assessed tangible valuation of such city, except that in such cities of the first class said amount shall not exceed one-half of one percent of said valuation: Provided further, That bonds for such improvements shall not be outstanding at any one time in an amount in excess of one percent of such assessed tangible valuation, except that in such cities of the first class said amount shall not exceed one and one-half percent of said valuation.

No street or alley or any portion thereof shall be recurbed, reguttered, resurfaced or repaved under the provisions of this act until at least ten years shall have elapsed, subsequent to the date of completion of such original improvement.

History: L. 1941, ch. 109, § 1; L. 1945, ch. 96, § 1; June 28.



12-682 Same; election; notice.

12-682. Same; election; notice. The provisions of this act shall not apply to any city, unless and until the question of the adoption of the provisions of this act by such city shall have been submitted to the qualified electors of the city at any regular city election for their approval or rejection and a majority of those voting on the question vote in favor of the adoption of the provisions of this act. The governing body of the city may submit the question of the adoption of the provisions of this act to the electors of such city at any such election, notice of which shall be given by publication in the official city paper once each week for two consecutive weeks, with the last publication not less than five days prior to such election. Such notice shall contain a copy of the proposition to be voted upon.

History: L. 1941, ch. 109, § 2; L. 1981, ch. 173, § 15; July 1.



12-685 Designation of main trafficways.

12-685. Designation of main trafficways. The governing body of any city is hereby authorized and empowered to designate and establish, by ordinance as a main trafficway any existing or proposed street, boulevard, avenue or part thereof, within such city, the primary function of which is, or shall be, the movement of through traffic between areas of concentrated activity within the city or between such areas within the city and traffic facilities outside the city performing the function of a major trafficway. Such designation by the governing body shall be final and conclusive.

History: L. 1959, ch. 71, § 1; June 30.



12-686 Same; designating trafficway connections with main trafficways; right-of-way.

12-686. Same; designating trafficway connections with main trafficways; right-of-way. Whenever in the judgment of the governing body of any city which has designated and established main trafficways under the provisions of this act, it is necessary to provide adequate connections with or between any main trafficways of said city or for the purpose of relieving traffic congestion at certain points on said main trafficways, said governing body is hereby authorized and empowered to designate and establish, by ordinance, certain portions of existing streets, boulevards, avenues or viaducts as trafficway connections or to acquire by purchase or condemnation the necessary right-of-way for such purposes and designate and establish the same as trafficway connections, and to connect any street, boulevard, avenue or viaduct with any of the main trafficways and/or connect any two (2) main trafficways and designate and establish the same as trafficway connections. Such designation by the governing body shall be final and conclusive.

History: L. 1959, ch. 71, § 2; June 30.



12-687 Same; improving trafficways and connections.

12-687. Same; improving trafficways and connections. The governing body of such city shall have power to improve or reimprove or cause to be improved or reimproved, any main trafficway or trafficway connection designated and established under the provisions of this act. Such improvement or reimprovement may include grading, regrading, curbing, recurbing, guttering, reguttering, paving, repaving, macadamizing, remacadamizing, constructing, reconstructing, opening, widening, extending, rounding corners, straightening, relocating, building any necessary bridges and approaches thereto, viaducts, overpasses, underpasses, culverts and drainage, trafficway illumination, traffic control devices, pedestrian ways, or other improvements, or any two (2) or more of such improvements or reimprovements and the acquisition of right-of-way by purchase or condemnation when necessary for any of such purposes. The governing body may also employ highway and traffic engineering assistance when necessary to the proper development and planning of such improvement or reimprovement.

History: L. 1959, ch. 71, § 3; June 30.



12-689 Same; costs; how paid.

12-689. Same; costs; how paid. All costs of improvements or reimprovements authorized under the provisions of this act, including acquisition of right-of-way, engineering costs, and all other costs properly attributable to such projects shall be paid by the city at large from the general improvement fund, general revenue fund, internal improvement fund, or any other fund or funds available for such purposes, or by the issuance of general improvements bonds.

History: L. 1959, ch. 71, § 5; June 30.



12-690 Same; supplemental.

12-690. Same; supplemental. This act shall be supplemental to all other acts relating to the improvement of streets, and shall not prevent the use of other statutes for the improving of any such street, boulevard or avenue.

History: L. 1959, ch. 71, § 6; June 30.



12-691 Certain county and city agreements with federal agencies on recreational facilities along rivers.

12-691. Certain county and city agreements with federal agencies on recreational facilities along rivers. Any county or city in which the corps of engineers of the United States army or any other department or agency of the government of the United States is authorized by congress to construct works for recreational purposes along any river or tributary thereof lying within or adjacent to the city or county may, if in the opinion of the governing body of the county or city the construction is for the public welfare:

(1) Enter into an undertaking in the name of the county or city to hold the United States free from any damage to persons or property resulting during construction or after completion thereof;

(2) Contract with the government of the United States in the name of the county or city to maintain, keep in repair and operate the works, when completed; and

(3) Furnish all necessary lands, rights-of-way and easements for construction of the works.

History: L. 1967, ch. 517, § 1; July 1.



12-692 Acquisition of land to open, widen or extend street or to construct or improve storm sewer or drain; special assessments; exemption of certain property.

12-692. Acquisition of land to open, widen or extend street or to construct or improve storm sewer or drain; special assessments; exemption of certain property. (a) All lots or tracts of land abutting upon any existing or proposed street or highway, the owner or owners or predecessors in title to which, have dedicated or conveyed property necessary for the opening, widening or extending of such street or highway, may, at the discretion of the governing body of the city, be exempt, in whole or in part from the payment of special assessment to pay the cost of acquiring land necessary for such opening, widening or extension from owners of lots or tracts of land abutting upon such existing or proposed street or highway and failing or refusing to dedicate or convey such property.

(b) All lots or tracts of land abutting upon or situated above any existing or proposed storm sewer or drain, the owner or owners or predecessors in title to which have dedicated or conveyed property necessary for the construction or improvement of such storm sewer or drain, may, at the discretion of the governing body of the city, be exempt, in whole or in part, from special assessments made to pay the costs of acquiring land necessary for the construction or improvement of such proposed or existing storm sewer or drain.

History: L. 1970, ch. 70, § 1; L. 1971, ch. 43, § 1; L. 1979, ch. 53, § 1; July 1.



12-693 Improvements by cities within unincorporated territory within three miles of corporate limits; financing and payment of cost of improvement; agreement with county to establish improvement district for road and street improvements.

12-693. Improvements by cities within unincorporated territory within three miles of corporate limits; financing and payment of cost of improvement; agreement with county to establish improvement district for road and street improvements. (a) All cities are hereby authorized to make improvements authorized by and in the manner provided for in the general improvement and assessment law as contained in chapter 12, article 6a of Kansas Statutes Annotated, in those unincorporated areas beyond their corporate limits and within three miles thereof. Before any such improvements shall be made: (1) The city shall have adopted, in the manner provided by law, regulations governing the subdivision of land in such unincorporated area; (2) the city shall have obtained the county's consent to making such improvements; or (3) 100% of the property owners located outside the city limits and benefited by such improvements shall have signed a petition requesting that the city make such improvements.

(b) Such improvements may be located in a proposed improvement district which is wholly outside the corporate limits of the city or partially within the city limits. Improvements within such three mile area located in a proposed improvement district which is wholly outside the corporate limits of the city shall be commenced only upon a petition submitted pursuant to K.S.A. 12-6a04, and amendments thereto, signed by both a majority of the owners of record of property and the owners of record of more than one-half of the area liable for special assessment under the proposal. Except as provided in subsection (c), improvements within such three mile area located in a proposed improvement district which is partially within the corporate limits of the city shall be commenced only upon a petition found sufficient by the provisions of K.S.A. 12-6a04, and amendments thereto, except that for the purpose of determining the sufficiency of the signatures to such petitions only, that area which is outside the corporate limits of the city shall be considered to constitute the proposed district. Financing of the improvements, including the levying of special assessments, shall be made in the same manner as if the improvements were made within the corporate limits of the city. In the event the improvements authorized hereunder are for water, storm water drain or sanitary sewer systems, the city is hereby authorized to impose upon the property served, user fees which may be based upon the cost of the operation and maintenance of such improvements and also the recovery of an equitable portion of the capital improvement costs of any of such improvements originally charged to or assessed against property within the corporate limits of such city. The user fees herein authorized shall be a lien against the property served and may be collected in the same manner as delinquent real estate taxes.

(c) If the area of a proposed improvement district is located partly within and partly outside the city, and the construction, reconstruction or other improvement to roads or streets which lie upon the corporate boundary limits of the city is proposed, the governing body of the city and the board of county commissioners of the county may enter into agreements whereby the city or county may initiate such improvements by the establishment of an improvement district by the city under the provisions of K.S.A. 12-6a04, and amendments thereto. Such agreement shall provide for the proportionate share of the total costs of the improvement which shall be paid by the city and by the county and the share to be paid by the levying of special assessments against the benefiting property within the improvement district. If the proposed boundary line road or street improvement involves a road under the jurisdiction of a township, the governing body of the township also may enter into an agreement with the governing body of the city to contribute a share of the cost of the improvement. If the area of a proposed improvement district includes property within an industrial district, established by a charter resolution adopted pursuant to K.S.A. 19-101a, and amendments thereto, which effected changes in the provisions of K.S.A. 19-3801 et seq., and amendments thereto, the board of directors of such industrial district shall have the right to approve or disapprove the agreement prior to the undertaking of any improvement. If the board disapproves the agreement, the industrial district shall not be liable for the cost of any improvement undertaken pursuant to such agreement.

History: L. 1968, ch. 122, § 1; L. 1969, ch. 98, § 1; L. 1976, ch. 73, § 1; L. 1988, ch. 270, § 1; L. 2009, ch. 121, § 1; July 1.



12-694 Water course improvements; eminent domain; police jurisdiction.

12-694. Water course improvements; eminent domain; police jurisdiction. The governing body of any city may establish, make and regulate public wells, cisterns, aqueducts and reservoirs and provide for filling the same and may establish, alter, change, relocate, straighten, divert and otherwise improve the channels of watercourses, navigable or otherwise, remove and change bridges and remove obstructions, wall watercourses and cover them over, and in connection therewith construct and maintain within or outside of the city limits such channels, tunnels, aqueducts and ditches as may be required and necessary to form an outlet and drain said water carried by such watercourses into a creek, ravine or river, and build and erect all walls, embankments, levees and ripraps to protect the banks thereof, and for all or any of said purposes such cities may acquire, own and hold by gift, purchase or by the exercise of the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, within or without the city limits, within five (5) miles therefrom, or within twenty (20) miles therefrom where it is necessary in order to obtain an adequate water supply for such cities, all lands required and necessary therefor, and pay all damages for property taken or injured and may enact any and all ordinances for said purposes, but no such construction shall be made within the corporate limits of any other city until such city shall first consent thereto. In the construction and maintenance of such work and improvement such city may receive aid and contributions toward the payment of the cost thereof from, and may contract and cooperate with, municipal and other corporations and individuals of this or any other state. The police jurisdiction of the city shall extend over such lands as acquired beyond the city limits except where such acquired land is already under the police jurisdiction of some other city.

History: R.S. 1923, § 14-701; L. 1927, ch. 139, § 1; L. 1935, ch. 121, § 1; L. 1963, ch. 234, § 36; L. 1975, ch. 118, § 1; July 1.



12-695 Same; bond limitations inapplicable.

12-695. Same; bond limitations inapplicable. The bonds issued under this act shall not be included in fixing the limit of any bonded indebtedness of cities.

History: L. 1927, ch. 139, § 11; L. 1975, ch. 118, § 2; July 1.



12-6,102 City-county storm drainage system; resolution; method of assessment.

12-6,102. City-county storm drainage system; resolution; method of assessment. The governing body of any city and the board of county commissioners of the county in which such city is located may provide for a system of storm drainage in any natural drainage area located within the corporate limits of the city and the adjacent unincorporated area of the county. The governing body of the city and the board of county commissioners of the county may by joint resolution create a joint storm drainage district and provide for the construction of, and maintenance of main and lateral storm water drains therein. Such joint resolution shall provide for the method of assessment to be utilized in assessing the cost of improvements against the property within the district and the portion, if any, of the cost to be borne by the city at large. Final engineering plans for any proposed improvement shall be approved by both the governing body of the city and the board of county commissioners of the county. Improvement projects within such district, including that portion lying outside the city, shall be administered by the city and shall be initiated, authorized, and financed by the issuance of bonds and the levying of special assessments in the manner provided for the initiation, authorization and financing of improvements under the provisions of article 6a of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and on the basis of any reasonable assessment plan which considers land use and which will result in imposing substantially equal burdens upon property similarly benefited, and in accordance with the provisions of the joint resolution. Moneys received from special assessments levied against property located outside the corporate limits of the city shall be paid to the city for the retirement of bonds issued by the city for payment of the cost of improvements within such district for which such assessments were levied.

History: L. 1980, ch. 58, § 1; July 1.



12-6,103 Same; preparation of assessment roll; public inspection.

12-6,103. Same; preparation of assessment roll; public inspection. As soon as the total cost of any proposed improvement is determined, the governing body of the city and the board of county commissioners of the county shall cause the assessments against each lot, piece or parcel of land deemed to be benefited, to be determined in the manner set forth in the joint resolution and an assessment roll shall be prepared. The proposed assessment roll shall be filed with both the city and county clerks and be open for public inspection.

History: L. 1980, ch. 58, § 2; July 1.



12-6,104 Same; publication of joint resolution; mailing of assessment notices; protest petition and election; qualified elector defined.

12-6,104. Same; publication of joint resolution; mailing of assessment notices; protest petition and election; qualified elector defined. Notwithstanding the provisions of K.S.A. 12-6a06, whenever a joint storm water drainage district is created under K.S.A. 12-6,102, the governing body of the city and the board of county commissioners of the county shall publish the joint resolution creating the district once each week for two consecutive weeks in the official newspaper of the county. At the same time as the joint resolution is published for the last time, the city or county clerk shall mail to the owners of the property made liable to pay an assessment at their last known post office address, a notice that a joint resolution has been adopted to create the joint storm drainage system and a statement of the cost proposed to be assessed against the land so owned. If, within sixty (60) days following the last publication of the resolution and the mailing of the notices to the individual landowners, a petition protesting the creation of the district signed by not less than five percent (5%) of the qualified electors of the proposed district is filed with the county election officer, no district shall be created unless the proposition has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Qualified elector for the purpose of this act shall mean any person eighteen years of age or over who is a resident of the proposed joint storm drainage district or who owns land within the proposed district. Such election shall be noticed, called and held in the manner prescribed for the noticing, calling and holding of elections under the general bond law.

History: L. 1980, ch. 58, § 3; July 1.



12-6,105 Limitation on actions to set aside special assessments under civil rights statute.

12-6,105. Limitation on actions to set aside special assessments under civil rights statute. (a) It is in the public interest to allow local units of government to finance the costs of public improvements by levying special assessments against the property which benefits from the improvements. It also is in the public interest, following timely notice and the opportunity to protest the levying of special assessments at a public hearing, that all challenges to the validity of the special assessments or to the proceedings relating thereto be commenced and resolved in a prompt and timely manner in order to avoid delay and increased public expense for the public improvements.

(b) No suit, brought under any federal civil rights statute, to set aside any special assessments levied against property pursuant to the laws of this state or to otherwise question the validity of the proceedings relating thereto shall be brought after the expiration of 90 days from the publication of the ordinance, resolution or other order fixing the special assessments.

History: L. 1984, ch. 58, § 1; April 19.



12-6,110 Public improvements, costs; installment payments; delay in payment of assessments; bonds.

12-6,110. Public improvements, costs; installment payments; delay in payment of assessments; bonds. Whenever the governing body of any city authorizes the construction of any public improvement, the expense of which is chargeable to a benefit district, the governing body may provide for the payment of the cost thereof by installments, instead of levying the entire tax or special assessment for such cost at one time. In addition, the governing body may authorize and provide for a delay in the payment of such assessments subject to the conditions and in the manner provided in this act. The governing body may issue internal improvement bonds of the city to pay the cost of such improvements. The procedure for assessing and collecting the installments, or for redeeming lands from special assessments, for bonds issued for the construction of public improvements shall be the same as for bonds issued for paving, so far as the same is applicable, and for the cost of such public improvements as are made payable out of the general improvement fund of the city. The governing body also may issue general improvement bonds of the city, and such bonds and the interest thereon shall be paid by the levy of a general tax on all the property in the city.

History: R.S. 1923, § 13-1018; L. 1937, ch. 132, § 1; L. 1941, ch. 122, § 10; L. 1945, ch. 113, § 1; L. 1947, ch. 138, § 1; L. 1951, ch. 151, § 1; L. 1969, ch. 95, § 1; L. 1981, ch. 80, § 1; L. 1991, ch. 64, § 1; July 1.



12-6,111 Same; delay in payment of special assessments; financial analysis; extension; payments due, when.

12-6,111. Same; delay in payment of special assessments; financial analysis; extension; payments due, when. The governing body of any city may authorize and provide for a delay in the payment following a financial analysis of special assessments for the cost of constructing public improvements in unplatted and undeveloped areas of the city. The governing body of such city may provide for a delay in the commencement of payment of some or all special assessments upon such property for a designated period of not to exceed 15 years or until such property is platted or developed if the same occurs prior to the conclusion of the period designated. In the event a benefit district is not developed to 50% of its area, an additional extension of 10 years before commencement of payments may be granted in the benefit district. All such assessments shall be due and payable at the time such property is platted or developed or at the expiration of the designated period. The payments for land which has not been platted or developed within the extension period shall become due and payable in a like manner as if the time for the payment of special assessments had not been delayed and extended.

History: L. 1969, ch. 95, § 2; L. 1981, ch. 80, § 2; L. 1991, ch. 64, § 2; July 1.



12-6,112 Same; ordinance requirements; notation of "payment delayed"; collection of assessments.

12-6,112. Same; ordinance requirements; notation of "payment delayed"; collection of assessments. Ordinances levying special assessments for the costs of constructing public improvements upon property for which the city has granted a delay in payment shall state the period of the delay granted. The city clerk shall when certifying such special assessments to the county clerk, note thereon the words "payment delayed" and the period for which such delay has been granted. Such special assessments, when levied and certified and when they become due shall be collected as other taxes.

History: L. 1969, ch. 95, § 3; L. 1981, ch. 80, § 3; July 1.



12-6,113 Same; undeveloped areas defined.

12-6,113. Same; undeveloped areas defined. For the purpose of this act, undeveloped areas shall mean those areas which:

(a) Are in excess of 2 1/2 acres;

(b) have not been platted;

(c) are primarily used for agricultural purposes; and

(d) have a population density of less than one family per acre.

History: L. 1969, ch. 95, § 4; L. 1981, ch. 80, § 4; L. 1991, ch. 64, § 3; July 1.



12-6,114 Same; principal and interest payments during delayed period; revenues from public improvement charges; assessment of costs incurred by city.

12-6,114. Same; principal and interest payments during delayed period; revenues from public improvement charges; assessment of costs incurred by city. Whenever the governing body of any city shall grant a delay in the payment of assessments under the provisions of this act, such governing body shall provide for the payment of the principal and interest of bonds issued for the payment of the costs of such improvement during the period for which such delay has been granted by the levy of a tax upon all of the taxable property of the city in the manner provided for the payment of bonds payable by the city at large. That portion of the bonds issued for the payment of the costs of constructing public improvements which are payable by the city at large during the period granted as a delay in the payment of assessments shall be considered bonds payable by the city at large and not bonds the cost of which are payable from special assessments. Revenues derived from any service charges derived from such improvements may be used to pay the principal and interest thereon. All costs incurred by the city at large by reason of and during the time of the delay in the payment of assessments shall be paid by special assessments against the property against which such costs were originally assessed and the proceeds thereof paid into the general bond and interest fund of the city. In no event shall said amount exceed the original assessment plus prorated interest which would have been charged initially for a ten-year installment payment schedule.

History: L. 1969, ch. 95, § 5; L. 1981, ch. 80, § 5; July 1.



12-6,121 Acquisition by city of sewerage system created by county; procedure; financing of costs.

12-6,121. Acquisition by city of sewerage system created by county; procedure; financing of costs. (a) As used in this act:

(1) "City" means any city located in the state of Kansas.

(2) "County" means any county located in the state of Kansas.

(3) "Sewerage system" means sewers, mains, pumping stations, treatment works, storage facilities and all other appurtenances to the collection, storage, treatment and disposal of sewage or waste water.

(b) The governing body of any city and the board of county commissioners of any county may enter into an agreement pursuant to K.S.A. 12-2901, et seq., and amendments thereto, providing for the transfer to the city a sewerage system, or any part thereof, in a sewer district created by the county whether located inside or outside the corporate limits of such city.

(c) Any outstanding bonded indebtedness and other liabilities incurred by a sewer district created to pay for the construction and operation of the sewerage system, that exist at the time of the transfer pursuant to an agreement authorized by subsection (a), shall be and remain an obligation of the district. Any and all special assessments or other charges assessed against the property in the district for the payment of the cost of the sewerage system shall remain an obligation of the property assessed and shall be payable by the property owners until the outstanding debt is paid.

(d) The governing body of the city may agree to assume any or all of the outstanding debt and other liabilities of the district. The governing body of the city may issue general obligation bonds of such city to acquire the sewerage system and pay the outstanding debt and liabilities assumed thereby when acquiring such sewerage system.

All costs incurred by the city pursuant to an agreement authorized by subsection (b) may be paid by the city at large or from the general improvement fund, general revenue fund, internal improvement fund, or any other fund or funds of such city which are available for such purposes.

(e) This act shall be supplemental to all other acts relating to the financing of sewerage systems and shall not preclude the use of other statutes or home rule authority pursuant to section 5 of article 12 of the Kansas constitution for the making and financing of all or any part of such systems.

History: L. 1994, ch. 244, § 1; July 1.



12-6,122 Public improvements; notice requirements when election is to be called.

12-6,122. Public improvements; notice requirements when election is to be called. (a) When used in this section, "municipality" means any county, township, city, municipal university, school district and any other taxing district or political subdivision of the state.

(b) Whenever the governing body of any municipality proposes to make a public improvement and the question of making or financing such improvement is submitted for approval by the qualified electors of the municipality, the governing body shall include in the notice of such election:

(1) The type of public improvement to be made;

(2) the projected cost of making such public improvement;

(3) the projected cost of professional services to be acquired and paid for in conjunction with such improvement, including, but not limited to, architectural, engineering, legal, bond underwriting, financial advisory, bond rating and other services;

(4) if bonds are to be issued, the projected date on which the bonds would be retired;

(5) if sales and use taxes are to be levied, the projected date on which the proposed tax will expire; and

(6) any other information deemed necessary by the governing body of the municipality to provide full disclosure relating to the proposed public improvement.

Nothing in this subsection shall be grounds to challenge the validity of the election on the improvement or the method of financing the improvement and expenses related thereto if the governing body has made a good faith effort to comply with the requirements of this subsection based upon the information available to the governing body at the time of the publication of the notice.

(c) If at any time after an election is held authorizing the financing or making of an improvement and prior to the letting of contracts for such improvement, the governing body of the municipality determines that the cost of the improvement will exceed, by at least 20%, the amount of the projected cost stated in the notice of the election as required by subsection (b), the governing body shall not authorize the letting of contracts for such improvement until the governing body publishes a notice in a newspaper of general circulation within the municipality of the time, date and place of a public hearing before the governing body concerning the cost of the public improvement. At such hearing the governing body shall explain the basis for the variance in costs for the public improvement from projected costs published in accordance with subsection (b) and receive comments from the public thereon.

(d) After the hearing required by subsection (c), the governing body may:

(1) Authorize the letting of contracts for the completion of the public improvement;

(2) determine the project is not feasible and not let the contracts; or

(3) submit the question of making such improvement and the method of financing such project to the qualified electors of the municipality. Such election shall be called and held in the manner provided by the general bond law.

(e) If the governing body of the municipality determines that the continuation of the public improvement project is not feasible or the question submitted to the qualified electors in accordance with subsection (d) is not approved at the election held thereon, the governing body shall not issue bonds or, if the project is to be financed in accordance with a retailers' sales tax in accordance with K.S.A. 12-187 et seq., and amendments thereto, the governing body shall repeal that portion of such tax attributable to the financing of the public improvement project in the manner provided by K.S.A. 12-187, and amendments thereto. No portion of a countywide retailers' sales tax shall be repealed for the reasons set forth in this subsection unless and until the governing bodies of the county and all the cities therein adopt resolutions providing therefor.

History: L. 1996, ch. 222, § 2; July 1.



12-6,123 Disclosure by seller; acknowledgment.

12-6,123. Disclosure by seller; acknowledgment. As part of the contract or prior to the execution of a contract for the sale of any real property which is subject to a special assessment or fee pursuant to K.S.A. 12-601 et seq., and amendments thereto, the seller of the property shall disclose to the buyer that the property is subject to such special assessment or fee or located in an improvement district created pursuant to K.S.A. 12-601 et seq., and amendments thereto. If the amount of such special assessment or fee is unknown, the seller shall make a good faith estimation of such amount. The seller of the property shall obtain a written acknowledgment from the buyer that the buyer is aware of such assessment or fee or that the property is located in an improvement district created pursuant to K.S.A. 12-601 et seq., and amendments thereto.

History: L. 2003, ch. 156, § 6; July 1.






Article 6a GENERAL IMPROVEMENT AND ASSESSMENT LAW

12-6a01 Procedures for certain improvements and for financing costs; definitions.

12-6a01. Procedures for certain improvements and for financing costs; definitions. For the purpose of this act, the terms defined in this section shall have the meanings ascribed to them as follows:

(a) "Improvement" means any type of improvement made under authority of this act and the singular may include the plural, and includes reimprovement of a prior improvement.

(b) "To improve" means to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend or to otherwise perform any work which will provide a new facility or enhance, extend or restore the value or utility of an existing facility.

(c) "Acquire" means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means, including improvements authorized to be constructed under this act, and may include the acquisition of existing property and improvements already owned by the city and previously financed by the issuance of revenue bonds, such acquisition to constitute a refunding of such revenue bonds and no additional refunding authority shall be required but nothing herein shall be construed to require a holder of any such revenue bonds to surrender bonds for refunding unless the provisions of such bonds allow the redemption thereof.

(d) "Cost" means all costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, necessary fees and expenses of consultants and interest accrued on borrowed money during the period of construction together with the cost of land, materials, labor and other lawful expenses incurred in planning and doing any improvement and may include a charge of not to exceed 5% of the total cost of an improvement or the cost of work done by the city to reimburse the city for the services rendered by the city in the administration and supervision of such improvement by its general officers, any necessary reserves and where property and improvements already owned by the city and previously financed by the issuance of revenue bonds is acquired the cost shall include not to exceed the principal amount of such outstanding revenue bonds plus the amount of matured interest, interest maturing within 90 days, and the amount of any call premium or purchase premium required.

(e) "Consultant" means engineers, architects, planners, attorneys and other persons deemed competent to advise and assist the governing body in planning and making of improvements.

(f) "Improvement district" means:

(1) An area deemed by the governing body to be benefited by an improvement and subject to special assessment for all or a portion of the cost of the improvement; or

(2) an area described in a petition submitted in accordance with subsection (c) or (d) of K.S.A. 12-6a04, and amendments thereto, and subject to a special assessment for all or a portion of the cost of the improvement.

(g) "Street" means street, alley, avenue, boulevard, or other public way or any part thereof.

(h) "Newspaper" means the official designated newspaper of the city, or if there is no newspaper published therein or no official newspaper, a newspaper of general circulation in the city authorized to publish legal notices.

(i) "Asbestos" means the asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonitegrunerite), anthophyllite, tremolite and actinolite.

(j) "Asbestos-containing material" means any material or product which contains more than 1% asbestos.

(k) "Asbestos control project" means any activity which is necessary or incidental to the control of asbestos-containing material in any municipally owned building or privately owned building, which has been declared by the governing body to be for a public purpose and a benefit to the general health, safety and welfare or to the general economic development of the area within [which] such privately owned buildings are located. Such project shall include, but not by way of limitation, any activity undertaken for:

(1) The removal or encapsulation of asbestos-containing material;

(2) any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation;

(3) conducting inspections, reinspections and periodic surveillance of buildings;

(4) performing response actions;

(5) developing, implementing and updating operations and maintenance programs and management plans; and

(6) all preparation, cleanup, disposal and postabatement clearance testing measures associated with such activities.

(l) "Lead control project" means any activity which is necessary or incidental to the control of any lead hazard in any municipally owned building or privately owned building, which has been declared by the governing body to be for a public purpose and a benefit to the general health, safety and welfare or to the general economic development of the area within [which] such privately owned buildings are located. Such project shall include, but not by way of limitation, any activity undertaken for:

(1) The removal of lead-based paint and lead-contaminated dust, the permanent containment or encapsulation of lead-based paint, the replacement of lead-painted surfaces or fixtures, and the removal or covering of lead contaminated soil;

(2) any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation;

(3) conducting inspections, reinspections and periodic surveillance of buildings;

(4) performing response actions;

(5) developing, implementing and updating operations and maintenance programs and management plans; and

(6) all preparation, cleanup, disposal and postabatement clearance testing measures associated with such activities.

(m) "Lead hazard" means any condition which causes exposure to lead that would result in adverse human health effects.

(n) "Bonds" means general obligation bonds or special obligation bonds.

History: L. 1957, ch. 99, § 1; L. 1968, ch. 408, § 1; L. 1996, ch. 231, § 7; L. 2003, ch. 120, § 1; L. 2007, ch. 171, § 2; May 17.



12-6a02 Same; special assessments; work or improvements authorized.

12-6a02. Same; special assessments; work or improvements authorized. As a complete alternative to all other methods provided by law, the governing body of any city is hereby authorized to make, or cause to be made, municipal works or improvements which confer a special benefit upon property within a definable area of the city and may levy and collect special assessments upon property in the area deemed by the governing body to be benefited by such improvement for special benefits conferred upon such property by any such municipal work or improvement and to provide for the payment of all or any part of the cost of the work or improvement out of the proceeds of such special assessments as hereinafter provided. Such work or improvements may include the following without limitation because of enumeration:

(a) Acquisition of (1) property or interest in property when necessary for any of the purposes authorized by this act and (2) any improvement authorized to be constructed under this act.

(b) To open, widen and extend streets and otherwise to improve paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage works incidental thereto, and service connections from sewer, water, gas and other utility mains, conduits or pipes necessarily lying within curb lines.

(c) To improve main and lateral storm water drains and sanitary sewer systems and appurtenances thereto.

(d) To improve street lights and street lighting systems.

(e) To improve waterworks systems owned by the city and water distribution systems owned and operated by a water district established pursuant to K.S.A. 19-3501 et seq., and amendments thereto.

(f) To improve parks, playgrounds and recreational facilities.

(g) To improve any street or other facility by landscaping, planting of trees, shrubs and other perennial plants.

(h) To improve dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto.

(i) To improve vehicle and pedestrian bridges, overpasses and tunnels.

(j) To improve retaining walls and area walls on public ways or land abutting thereon.

(k) To improve property for off-street parking facilities including construction and equipment of buildings thereon for such purpose.

(l) Asbestos control projects and lead control projects.

History: L. 1957, ch. 99, § 2; L. 1959, ch. 72, § 1; L. 1996, ch. 231, § 8; L. 1998, ch. 45, § 1; L. 2007, ch. 171, § 3; May 17.



12-6a03 Same; combining improvements.

12-6a03. Same; combining improvements. Any improvements, on or adjacent to two or more streets, or two or more types of improvements in, on or adjacent to the same street or streets may be included in one proceeding and constructed and financed as one improvement.

History: L. 1957, ch. 99, § 3; June 29.



12-6a04 Initiation of improvement; notice and hearing, when; resolution determining advisability of.

12-6a04. Initiation of improvement; notice and hearing, when; resolution determining advisability of. (a) Before any contract is let or any work is ordered or authorized for an improvement, the governing body shall by resolution direct and order a public hearing on the advisability of the improvement. Except as provided in subsections (d) and (e), notice of the hearing shall be given by not less than two publications in a newspaper. The two publications shall be a week apart and at least three days shall elapse between the last publication and the hearing. Notice shall be given as to:

(1) Time and place of hearing;

(2) general nature of the proposed improvements;

(3) the estimated or probable cost;

(4) extent of the proposed improvement district to be assessed;

(5) the proposed method of assessment; and

(6) proposed apportionment of cost, if any, between the improvement district and the city at large. The hearing may be adjourned from time to time and until the governing body shall have made findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the improvement district, the method of assessment and the apportionment of cost, if any, between the district and the city at large, all as finally determined by the governing body, except that the area of the improvement district to be assessed may be less than, but shall not exceed, the area proposed to be assessed as stated in the notice of hearing without giving notice and holding a new hearing on the improvement. The governing body may proceed without such notice and hearing, to make findings by resolution as to the advisability of improvements as provided in this section whenever the proceedings are to improve sanitary and storm water sewers.

(b) Petitions for any improvement authorized to be made under the provisions of this act which set forth:

(1) The general nature of the proposed improvement;

(2) the estimated or probable cost;

(3) the extent of the proposed improvement district to be assessed;

(4) the proposed method of assessment;

(5) the proposed apportionment of cost, if any, between the improvement district and the city at large; and

(6) a request that such improvement be made without notice and hearing as required in subsection (a) of this section, may be filed with the city clerk. Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after such filing, whichever occurs first, except that the petitions shall contain a notice that the names of the signers may not be withdrawn after such a period of time. Such petitions may be found sufficient if signed by either:

(A) A majority of the resident owners of record of property liable for assessment under the proposal; (B) the resident owners of record of more than one-half of the area liable for assessment under the proposal; or (C) the owners of record, whether resident or not, of more than one-half of the area liable to be assessed under the proposal.

(c) Any municipality, as such term is defined in K.S.A. 12-105a, and amendments thereto, or any one or more persons or entities who or which, whether one or more, are willing to pay the costs of a proposed improvement may file a petition requesting the proposed improvement. Such petition shall be filed with the city clerk and shall set forth:

(1) The general nature of the proposed improvement;

(2) the estimated or probable cost;

(3) a description of the property proposed to be included in the improvement district to be assessed;

(4) the proposed method or methods of assessment;

(5) the proposed apportionment of costs, if any, between the improvement district and the city at large;

(6) a statement that the signers of the petition, in the aggregate, are the owners of 100% of the property or properties proposed to be included in the improvement district, acknowledge that the:

(A) Petition is one submitted pursuant to subsection (c) of K.S.A. 12-6a04, and amendments thereto;

(B) proposed improvement district does not include all properties which may be deemed to benefit from the proposed improvement; and

(C) signers' names may not be withdrawn from the petition by the signers thereof after the governing body commences consideration of the petition or later than seven days after such filing, whichever occurs first; and

(7) a request that such improvement be made without notice and hearing as required in subsection (a).

For purposes of subsection (c), the term "entity" shall mean and include, but shall not be limited to, any municipality, any natural person, corporation, partnership, limited liability company, limited liability partnership, trust, association or other form of business or charitable organization.

(d) Upon filing of such petitions, the governing body may make findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the improvement district, the method of assessment and apportionment of cost, if any, between the improvement district and the city at large, all as determined by the governing body. With respect to any petition filed pursuant to subsection (c), such findings shall include a finding that the improvement district does not include all the property which may be deemed to be benefited by the proposed improvement and the persons who signed such petition are willing to pay the costs of the proposed improvement as set forth in the petition. Thereupon the governing body may proceed without notice and hearing to order the improvement as provided in K.S.A. 12-6a06, and amendments thereto, except that no protest shall be received as provided in such section. The area of the improvement district finally determined by the governing body to be assessed may not exceed the district proposed in the petition unless notice is given and a hearing held as provided in subsection (a) of this section, in which instance the proceedings shall be subject to protest as in other cases.

(e) Whenever adjoining parallel streets have been improved, and the city proposes to improve the intervening connecting street to the same extent as the streets to be connected, or when two portions of any street have been improved and an intervening portion not exceeding two blocks has not been improved, and the city proposes to improve such intervening portion to the same extent as the improved portions, in addition to the notice required under subsection (a), notice of public hearing on the advisability of such improvements shall be given by certified mail to the owners of record of such property. Such notice shall include the information required under subsection (a).

History: L. 1957, ch. 99, § 4; L. 1959, ch. 72, § 2; L. 1967, ch. 86, § 1; L. 1997, ch. 97, § 1; L. 2003, ch. 120, § 2; July 1.



12-6a05 Same; preparation of preliminary plans; reports; plans and specifications; estimates; bids.

12-6a05. Same; preparation of preliminary plans; reports; plans and specifications; estimates; bids. Before the adoption of a resolution ordering a hearing on the advisability of any improvement, as provided in K.S.A. 12-6a04, the governing body may secure a feasibility report to assist in the determination of whether an improvement should be made as proposed or otherwise, or in combination with other improvements authorized by this act, together with a preliminary estimate of the cost of the improvement or combination of improvements. The report may be prepared by qualified officers of the city or by consultants. The governing body may also take such other preliminary steps prior to the hearing or before ordering any improvement or letting any contract, including among other things, the preparation of plans and specifications, estimates of costs of the improvement and the advertisement for bids thereon, as will in its judgment be of assistance in determining the feasibility and desirability of the improvement.

History: L. 1957, ch. 99, § 5; June 29.



12-6a06 Same; action by governing body; protests.

12-6a06. Same; action by governing body; protests. The governing body may, by a majority vote of the entire members-elect, at any time within six months after the final adjournment of the hearing on the advisability of making the improvements, adopt a resolution authorizing the improvement in accordance with the finding of the governing body upon the advisability of the improvement, as provided in K.S.A. 12-6a04, and amendments thereto, which shall be effective upon publication once in the newspaper, except that the improvement shall not be commenced if, within 20 days after publication of the resolution ordering the improvement, written protests signed by both 51% or more of the resident owners of record of property within the improvement district and the owners of record of more than half of the total area of such district are filed with the city clerk. Whenever adjoining parallel streets have been improved, and the proceedings are to improve the intervening connecting street to the same extent as the streets to be connected, or when two portions of any street have been improved and an intervening portion not exceeding two blocks has not been improved, and the proceedings are to improve such intervening portion to the same extent as the improved portions, the improvement shall not be commenced if, within 30 days after publication of the resolution ordering the improvement, written protests are signed by both 75% of the resident owners of record of such property and the owners of record of 75% of the total area of such property are filed with the city clerk. When the proceedings are to improve sanitary and storm water sewers, no protest shall be accepted by the city clerk and such improvements may be made regardless of protests. The genuineness of the signature and addresses of all signers of each protest shall be verified by some signer of such protest. The governing body shall be judge of the sufficiency of any protest and its decision shall be final and conclusive, except that names may be withdrawn from any protests by the signers at any time before the governing body shall convene its meeting to determine the sufficiency thereof.

History: L. 1957, ch. 99, § 6; L. 1997, ch. 97, § 2; July 1.



12-6a07 Apportionment of cost of improvement.

12-6a07. Apportionment of cost of improvement. (a) The city may pay such portion of the cost of the improvement as the governing body may determine, but not more than ninety-five percent (95%) of the total cost thereof. The share of the cost to be paid by the city at large shall be paid in the manner provided by K.S.A. 12-6a14.

(b) If any property deemed benefited shall by reason of any provision of law be exempt from payment of special assessments therefor, such assessment shall, nevertheless, be computed and shall be paid by the city at large.

History: L. 1957, ch. 99, § 7; L. 1968, ch. 305, § 1; L. 1978, ch. 58, § 1; July 1.



12-6a08 Financing costs; assessment plan; classifications, formulae and methods of assessment.

12-6a08. Financing costs; assessment plan; classifications, formulae and methods of assessment. (a) The portion of the cost of any improvement to be assessed against the property in the improvement district as determined in K.S.A. 12-6a04, and amendments thereto, shall be apportioned against the property in accordance with the special benefits accruing thereto by reasons of such improvement or in accordance with the provisions of any petition submitted pursuant to subsection (b) or (c) of K.S.A. 12-6a04, and amendments thereto. The cost may be assessed equally per front foot or per square foot against all lots and pieces of land within such improvement district or assessed against such property according to the value of the lots and pieces of land therein as determined by the governing body of the city with or without regard to the buildings and improvements thereon or as set forth in the petition requesting such improvement or the cost may be determined and fixed on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property within the improvement district similarly benefited. The governing body may from time to time determine and establish by ordinance reasonable general classifications and formulae for the apportionment of the cost between the city and the area to be assessed, and the methods of assessing the special benefits, for various classes of improvements.

(b) This section shall not be construed to limit the adoption of any assessment plan for any improvement that recognizes varying benefit levels to property within the improvement district and imposes assessments in relation thereto.

History: L. 1957, ch. 99, § 8; L. 1959, ch. 72, § 3; L. 1983, ch. 63, § 1; L. 2003, ch. 120, § 3; July 1.



12-6a09 Financing costs; assessment rolls; notice and hearing.

12-6a09. Financing costs; assessment rolls; notice and hearing. (a) As soon as the total cost of any improvement is determined, or the governing body has approved an estimate of the total cost of the improvement in the case of assessments to be levied as determined pursuant to subsection (c), the governing body shall cause the assessments against each lot, piece or parcel of land deemed to be benefited, to be determined in the manner set forth in the resolution as to advisability of the improvement provided for in K.S.A. 12-6a04, and amendments thereto, and an assessment roll shall be prepared.

(b) The proposed assessment roll shall be filed with the city clerk and be open for public inspection. The city clerk, at the direction of the governing body, shall publish notice that the governing body will meet to consider the proposed assessments. Such notice shall be published in a newspaper at least once not less than 10 days prior to such meeting of the governing body and shall state the date, time and place of such meeting, and the general nature of the improvement, and its cost, the extent of the improvement district proposed to be assessed, and that written or oral objections will be considered at such a hearing. At the same time, the clerk shall mail to the owners of the property made liable to pay the assessment, at their last known post office address, a notice of the hearing and a statement of the cost proposed to be assessed; against the land so owned and assessed; but the failure of any owner to receive such notice shall not invalidate the proceedings.

(c) As an alternative to determining the amount of the assessments after the total cost of the improvement has been determined, the governing body, prior to commencement of construction of the improvement, may determine the maximum amount of the assessments against each lot, piece or parcel of land deemed to be benefitted by the improvement based on the approved estimate described in subsection (a). Such determination shall be made in the manner provided in the resolution adopted pursuant to K.S.A. 12-6a04, and amendments thereto. Following such determination, an assessment roll shall be prepared and filed with the city clerk and a hearing shall be called and held to consider the proposed assessments as provided by subsection (b). The notice required by subsection (b) shall include a statement advising the owners of property included in the improvement district that the owners may bring an action pursuant to K.S.A. 12-6a11, and amendments thereto. The statement shall notify such owners of the thirty-day time period in which such action may be filed and shall list the matters which may be challenged pursuant to K.S.A. 12-6a11, and amendments thereto. The failure of any owner to receive the notice required by this section shall not invalidate the proceedings. Such assessments shall be levied in the manner provided by K.S.A. 12-6a10 and 12-6a11, and amendments thereto. The governing body of the city shall not be precluded from levying supplemental assessments as authorized by and for the reasons stated in K.S.A. 12-6a12, and amendments thereto. If the final cost of the completed improvement is less than the maximum amount of the assessment determined under this subsection, the governing body of the city shall adjust the assessments to reflect the cost of the completed improvement.

History: L. 1957, ch. 99, § 9; L. 1994, ch. 5, § 1; July 1.



12-6a10 Levy of assessments; interest rates; payment in full, when; payments by taxing units.

12-6a10. Levy of assessments; interest rates; payment in full, when; payments by taxing units. At such meeting, or at any adjournment thereof, the governing body shall hear and pass upon all such objections to each proposed assessment, if any, and may amend the proposed assessments as to any parcels, and thereupon by ordinance levy the same as the special assessments against the lands described in the assessment roll. The assessments, with accrued interest, shall be levied as a special tax upon the property included therein concurrent with general property taxes, and shall be payable in not more than 20 equal annual installments, as the governing body determines. The first installment shall be payable at the time of the first payment of general property taxes following the adoption of the assessment ordinance unless such ordinance was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

Interest on the assessment between the effective date of the ordinance levying the assessment and the date the first installment is payable, but not less than the amount of interest due during the coming year on any outstanding bonds issued to finance the improvement, shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid. All of the installments, together with the interest accrued or to accrue thereon, may be certified by the city clerk to the county clerk in one instrument at the same time, and such certification shall be good for all of the installments, and the interest thereon payable as special taxes. Such assessment shall be collected and paid over to the city treasurer in the same manner as other taxes of the city are collected and paid. The owner of any property so assessed may at any time prior to a date which shall be fixed by the governing body pay the whole of the assessment against any lot or parcel with interest accrued to the date of payment to the city treasurer. The board of county commissioners and the governing body of any school district or other taxing unit, respectively, shall provide for and pay the amount assessed against property owned by them as provided by K.S.A. 79-1808, and amendments thereto, or they may pay the amounts so assessed from their general funds.

History: L. 1957, ch. 99, § 10; L. 1970, ch. 64, §100; L. 1987, ch. 68, § 1; July 1.



12-6a11 Same; limitation on action to set aside assessments.

12-6a11. Same; limitation on action to set aside assessments. No suit to set aside the said assessments or otherwise question the validity of the proceedings shall be brought after the expiration of thirty (30) days from the publication of the ordinance fixing said assessments.

History: L. 1957, ch. 99, § 11; June 29.



12-6a12 Same; supplemental assessments; reassessments and new assessments, when.

12-6a12. Same; supplemental assessments; reassessments and new assessments, when. (a) Upon notice and hearing as provided for in the original assessment, the governing body may make supplemental assessments to correct omissions, errors or mistakes in the assessment relating to the total cost of the improvement.

(b) When an assessment is, for any reason whatever, set aside by a court of competent jurisdiction as to any parcel or parcels of land, or in event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing, that it is or may be invalid for any reason, the governing body may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such parcel or parcels.

History: L. 1957, ch. 99, § 12; June 29.



12-6a13 Improvements; special improvement fund; tax levy, use of proceeds; limitation on fund.

12-6a13. Improvements; special improvement fund; tax levy, use of proceeds; limitation on fund. Any city proposing to make any improvements under the authority of the act may by ordinance establish a "special improvement fund" in the city treasury, and levy an annual tax on the assessed taxable tangible property of the city for the purposes of such fund and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Such fund may be used to pay the cost of planning any improvement hereunder and for preparing preliminary plans, studies and engineering reports preparatory to the consideration of the feasibility of any improvement and to pay the initial cost of such improvements when ordered by the governing body and until temporary notes or improvement bonds shall have been issued and sold, except that such fund shall be reimbursed from the proceeds of such improvement bond funds. The special improvement fund shall not exceed one percent (1%) of the total assessed tangible valuation of the city for the preceding year or one hundred thousand dollars ($100,000), whichever amount is less. Such fund need not be budgeted for expenditure during any year but the amount thereof shall be stated in the published budget of expenditures. All grants in aids or contributions made to the city for planning and preparation of plans for improvements made under this act may be credited to the special improvement fund and the amount of such aid or contribution shall be in addition to the amount of such fund otherwise limited by this section.

History: L. 1957, ch. 99, § 13; L. 1970, ch. 69, § 7; L. 1975, ch. 494, § 7; L. 1979, ch. 52, § 34; July 1.



12-6a14 Same; cost of improvements, how paid; limitations.

12-6a14. Same; cost of improvements, how paid; limitations. The total cost of any improvement made under the authority of this act shall be paid as follows:

(a) All costs made payable by the city at large which may be paid from general funds legally available for such purposes or from other general improvement funds available for such purposes may be paid from such funds.

(b) Costs payable by special assessments which have been paid in full prior to the date set by the governing body as provided in K.S.A. 12-6a10, and amendments thereto, shall be paid from assessments so collected.

(c) Costs payable by special assessments, to be paid in installments, and costs made payable by the city at large and not payable from available general funds, or other general improvement funds available to the governing body for such purpose, shall be paid by the issuance and sale of bonds of the city as provided by law.

(d) During the progress of any improvement the governing body may issue temporary notes of the city as provided by law or may issue special obligation temporary notes of the city to pay such costs, and upon completion of the work, bonds of the city shall be issued and sold as provided hereinbefore.

(e) The costs of more than one improvement may be paid from a single issue and sale of bonds without other consolidation of the proceedings prior to the bond issue.

(f) The amount of any such general obligation bonds outstanding at any one time shall not exceed the bonded debt limitations of such city under the provisions of any law applicable thereto.

(g) Any city may also issue special obligation bonds to refund any bonds and repay any temporary notes previously issued under this act.

History: L. 1957, ch. 99, § 14; L. 1959, ch. 72, § 4; L. 2007, ch. 171, § 4; May 17.



12-6a15 Same; bond elections, when.

12-6a15. Same; bond elections, when. The governing body of any city proposing to issue general obligation bonds of the city for payment of any portion of the costs of any improvement authorized by this act may by resolution submit the question of issuing such bonds at a general or special election called for that purpose, and if such election be called, no such bonds shall be issued until and unless a majority of the electors voting on the proposition shall have given their approval to the issuance of such bonds.

History: L. 1957, ch. 99, § 15; June 29.



12-6a16 Same; separate improvement funds; uses; balances.

12-6a16. Same; separate improvement funds; uses; balances. A separate fund shall be created in the city treasury for each improvement or combination of improvements and such fund shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body shall be credited to such fund. Such fund shall be used solely to pay the costs incurred in the making of the improvement, and upon the completion of the improvement, the balance thereof (if any) shall be transferred and credited to the city bond and interest fund.

History: L. 1957, ch. 99, § 16; June 29.



12-6a17 Service assessments; collection; no-fund warrants; limitation on actions.

12-6a17. Service assessments; collection; no-fund warrants; limitation on actions. (a) The governing body of any city, in addition to any other authority provided by law, may provide for and charge all or any part of the cost of any work performed by the city which is deemed necessary as a result of the failure of any person to perform any work which has been made such person's duty to perform by law or ordinance.

(b) Such service assessment shall be made by ordinance after a statement of the costs has been given the owner or other person and not less than sixty (60) days thereafter, during which time the charge may be paid without interest to the city treasurer. All such moneys shall be credited as a reimbursable item to the fund or funds of the city from which the cost of such services by the city are paid or payable.

(c) Any service assessment may be paid in one (1) installment or over a period of not to exceed three (3) years in equal annual installments with interest from the date of issuance of any no-fund warrant hereinafter authorized.

(d) The governing body may let any of the aforesaid service work to contract or order the work by force account and issue no-fund warrants to pay the cost thereof in an amount not in excess of the contract or the cost of materials and labor necessary to the service performed. Such warrants may be issued to be payable over a period of three (3) years from and after January 1 of the year following the certification of the assessment to the county clerk.

(e) The aforesaid no-fund warrants shall be issued and registered as provided by K.S.A. 79-2940 and bear interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 until paid: Provided, It shall be sufficient that the warrants recite that they are issued under the authority of the city governing body and by virtue of this act. Such warrants shall be redeemed and paid by the county treasurer as by law provided.

(f) All unpaid service assessments shall be certified by the city clerk to the county clerk with interest on the unpaid installments at the rate fixed by the no-fund warrants.

(g) No suit to set aside the said assessments shall be brought after the expiration of thirty (30) days from the publication of the ordinance fixing said assessments.

History: L. 1957, ch. 99, § 17; L. 1970, ch. 64, §10; March 21.



12-6a19 Assessment of benefit fee against property not in original improvement district.

12-6a19. Assessment of benefit fee against property not in original improvement district. (a) Whenever the construction of any water, stormwater or sanitary sewer improvement is initiated by petition pursuant to K.S.A. 12-6a04, and amendments thereto, the governing body of the city may require the owners of property, which benefits from such water, stormwater or sanitary sewer improvement but which was not included within the original improvement district, to pay a benefit fee at the time the owners of such property request, by petition, to be served by such improvement.

The amount of such benefit fee shall not exceed the amount of the assessment, including principal and interest, which would have been levied against the property had it been included in the original improvement district. The benefit fee shall be assessed only against the property described in the petition requesting service by the water, stormwater or sanitary sewer improvement. Unless otherwise provided by the city, such benefit fee shall be due and payable at the time the property begins being served by the water, stormwater or sanitary sewer improvement, and shall be subject to the same interest, as assessments against property originally included in the improvement district for such water, stormwater or sanitary sewer improvement. Any benefit fees paid hereunder shall be applied: (1) To the remaining principal and outstanding interest on the bonds issued to finance the water, stormwater or sanitary [sewer] water improvement, with a resulting pro rata reduction of the assessments against property originally included in the improvement district for such water, stormwater or sanitary sewer improvement; or (2) the city general bond and interest fund if any of the cost of the water, stormwater or sanitary sewer improvement was paid by the city at large.

(b) Whenever the construction of any arterial street improvement is initiated by petition pursuant to K.S.A. 12-6a04, and amendments thereto, the governing body of the city may require the owners of property, which benefits from such arterial street improvement but which was not included within the original improvement district, to pay a benefit fee at the time the owners of such property request, by petition, to construct a new street or improve an existing street that will be or is connected to such arterial street improvement and thereby benefited by such arterial street improvement. The amount of such benefit fee shall not exceed the amount of assessment, including principal and interest, which would have been levied against the property had it been included in the original improvement district. The benefit fee shall be assessed only against the property described in the petition requesting the construction of streets that will be connected to such arterial street improvement. Unless otherwise provided by the city, such benefit fee shall be due and payable at the conclusion of construction of the street improvement described in the petition, and shall be subject to the same interest, as assessments against property originally included in the improvement district for such arterial street improvement.

Any benefit fees paid hereunder shall be applied: (1) To the remaining principal and outstanding interest on the bonds issued to finance the arterial street improvement, with a resulting pro rata reduction of the assessments against property originally included in the improvement district for such arterial street improvement; or (2) the city general bond and interest fund if any of the cost of the arterial street improvement was paid by the city at large.

For purposes of this section, the term "arterial street" shall mean a street, boulevard, avenue or part thereof within the city or extending not more than three miles from the boundaries of the city, the primary function of which is, or shall be, the movement of through traffic between areas of concentrated activity within or without the city or the connection of one or more existing or proposed subdivisions within or without the city to other streets within the city.

The governing body of the city may designate, by resolution, all or any portion of a street or proposed street as an arterial street; such determination to be final and conclusive.

(c) The provisions of this act shall be supplemental to any legal authority cities may exercise in imposing hookup or connection fees or other user or regulatory charges for water, stormwater or sanitary sewer service. The amount of any hookup or connection fee imposed pursuant to this section shall not exceed the actual cost of connecting the property to the water, stormwater or sanitary sewer.

History: L. 1988, ch. 69, § 1; L. 1993, ch. 117, § 1; L. 2007, ch. 171, § 1; May 17.



12-6a20 Disclosure by seller; acknowledgment.

12-6a20. Disclosure by seller; acknowledgment. As part of the contract or prior to the execution of a contract for the sale of any real property which is subject to a special assessment or fee pursuant to K.S.A. 12-6a01 et seq., and amendments thereto, the seller of the property shall disclose to the buyer that the property is subject to such special assessment or fee or located in an improvement district created pursuant to K.S.A. 12-6a01 et seq., and amendments thereto. If the amount of such special assessment or fee is unknown, the seller shall make a good faith estimation of such amount. The seller of the property shall obtain a written acknowledgment from the buyer that the buyer is aware of such assessment or fee or that the property is located in an improvement district created pursuant to K.S.A. 12-6a01 et seq., and amendments thereto.

History: L. 2003, ch. 156, § 5; July 1.



12-6a26 Community improvement district act; purposes of act.

12-6a26. Community improvement district act; purposes of act. (a) The provisions of K.S.A. 2016 Supp. 12-6a26 through 12-6a36, and amendments thereto, shall be known and may be cited as the community improvement district act.

(b) The powers conferred by this act are for economic development purposes and any other purpose for which public money may be expended.

History: L. 2009, ch. 122, § 2; July 1.



12-6a27 Same; definitions.

12-6a27. Same; definitions. As used in this act, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Act" means the provisions of K.S.A. 2016 Supp. 12-6a26 through 12-6a36, and amendments thereto.

(b) "Assessments" means special assessments imposed and levied pursuant to the provisions of this act.

(c) "Bonds" means special obligation bonds, special obligation notes, full faith and credit bonds or full faith and credit notes payable solely from the sources described in K.S.A. 2016 Supp. 12-6a33, and amendments thereto, issued by a municipality in accordance with the provisions of this act.

(d) "Community improvement district sales tax" means the tax authorized by K.S.A. 2016 Supp. 12-6a31, and amendments thereto.

(e) "Consultant" means engineers, architects, planners, attorneys, financial advisors and other persons deemed competent to advise and assist in the planning, making and financing of projects.

(f) "Cost" means: (1) All costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings relating to the creation or administration of the district or the issuance of bonds therefore, necessary fees and expenses of consultants, interest accrued on borrowed money during the period of construction and the amount of a reserve fund for the bonds, together with the cost of land, materials, labor, and other lawful expenses incurred in planning and doing any project and may include a charge of not to exceed 5% of the total cost of the project or the cost of work done by the municipality to reimburse the municipality for the services rendered by the municipality in the administration and supervision of such project by its general officers; and (2) in the case of property and projects already owned by the municipality and previously financed by the issuance of bonds, "cost" means costs authorized by K.S.A. 10-116a, and amendments thereto.

(g) "District" means a community improvement district created pursuant to this act.

(h) "Governing body" means the governing body of a city or the board of county commissioners of a county.

(i) "Municipality" means any city or county.

(j) "Newspaper" means the official newspaper of the municipality.

(k) "Owner" means the owner or owners of record, whether resident or not, of real property within the district.

(l) "Pay-as-you-go financing" means a method of financing in which the costs of a project are financed without notes or bonds, and the costs of such project are thereafter reimbursed as moneys are deposited in the district fund described in K.S.A. 2016 Supp. 12-6a34, and amendments thereto.

(m) "Project" means:

(1) Any project within the district to acquire, improve, construct, demolish, remove, renovate, reconstruct, rehabilitate, maintain, restore, replace, renew, repair, install, relocate, furnish, equip or extend:

(A) Buildings, structures and facilities;

(B) sidewalks, streets, roads, interchanges, highway access roads, intersections, alleys, parking lots, bridges, ramps, tunnels, overpasses and underpasses, traffic signs and signals, utilities, pedestrian amenities, abandoned cemeteries, drainage systems, water systems, storm systems, sewer systems, lift stations, underground gas, heating and electrical services and connections located within or without the public right-of-way, water mains and extensions and other site improvements;

(C) parking garages;

(D) streetscape, lighting, street light fixtures, street light connections, street light facilities, benches or other seating furniture, trash receptacles, marquees, awnings, canopies, walls and barriers;

(E) parks, lawns, trees and other landscape;

(F) communication and information booths, bus stops and other shelters, stations, terminals, hangers, restrooms and kiosks;

(G) paintings, murals, display cases, sculptures, fountains and other cultural amenities;

(H) airports, railroads, light rail and other mass transit facilities; and

(I) lakes, dams, docks, wharfs, lakes or river ports, channels and levies, waterways and drainage conduits;

(2) within the district, to operate or to contract for the provision of music, news, child-care, or parking lots or garages, and buses, minibuses or other modes of transportation;

(3) within the district, to provide or contract for the provision of security personnel, equipment or facilities for the protection of property and persons;

(4) within the district, to provide or contract for cleaning, maintenance and other services to public or private property;

(5) within the district, to produce and promote any tourism, recreational or cultural activity or special event, including, but not limited to, advertising, decoration of any public place in the district, promotion of such activity and special events and furnishing music in any public place;

(6) within the district, to support business activity and economic development, including, but not limited to, the promotion of business activity, development and retention and the recruitment of developers and business;

(7) within the district, to provide or support training programs for employees of businesses;

(8) to contract for or conduct economic impact, planning, marketing or other studies; and

(9) within or without the district, costs for infrastructure located outside the district but contiguous to any portion of the district and such infrastructure is related to a project within the district or substantially for the benefit of the district.

History: L. 2009, ch. 122, § 3; L. 2014, ch. 119, § 1; July 1.



12-6a28 Same; creation of district for financing projects; petition request, contents; findings; establishment of district.

12-6a28. Same; creation of district for financing projects; petition request, contents; findings; establishment of district. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body of any municipality may create a district as provided by this act for the purpose of financing projects. Under this section, a municipality may create a district, or may modify a district previously created under this section, upon receipt of a petition that is signed by the owners of all of the land area within the proposed district, and is both (1) seeking financing only by assessments and (2) not seeking the issuance of full faith and credit bonds pursuant to this act. The petition shall contain:

(A) The general nature of the proposed project;

(B) the estimated cost of the project;

(C) the proposed method of financing the project;

(D) the proposed amount and method of assessment;

(E) a map of the proposed district; and

(F) a legal description of the boundaries of the proposed district.

(b) Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after the filing of such petition with the clerk of the municipality, whichever occurs first. The petition shall contain a notice that: (1) The names of the signers may not be withdrawn after such a period of time; and (2) the signers consent to any assessments to the extent described therein without regard to benefits conferred by the project.

(c) Upon filing of the petition pursuant to this section, the governing body may proceed without notice or a hearing to make findings by resolution or ordinance as to the nature, advisability and estimated cost of the project, the boundaries of the district and the amount and method of assessment. Upon making such findings, the governing body by majority vote may authorize the project in accordance with such findings as to the advisability of the project. The resolution or ordinance shall be effective upon publication once in the newspaper.

(d) The district boundaries and the method of financing for the project shall not require that all property that is benefited by the project, whether the benefited property is within or without the district, be included in the district or be subject to an assessment.

(e) Following authorization of the project, the ordinance or resolution establishing the district shall be submitted for recording in the office of the register of deeds of the county in which the district is located.

History: L. 2009, ch. 122, § 4; July 1.



12-6a29 Same; creation of district for financing projects; petition of owners of 55% of land area within proposed district; financing by community improvement district sales tax; contents of petition; public hearing; establishment of district.

12-6a29. Same; creation of district for financing projects; petition of owners of 55% of land area within proposed district; financing by community improvement district sales tax; contents of petition; public hearing; establishment of district. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body of any municipality may create a district as provided by this act for the purpose of financing projects. As an alternative to the requirements and procedures described in K.S.A. 2016 Supp. 12-6a28, and amendments thereto, under this section, a municipality may create a district, or may modify a district previously created under this section, upon receipt of a petition that is signed by the owners of more than 55% of the land area within the proposed district, and signed by owners collectively owning more than 55% by assessed value of the land area within the proposed district. Under this section, the petition may be seeking financing in whole or in part by a proposed community improvement district sales tax authorized by K.S.A. 2016 Supp. 12-6a31, and amendments thereto, or seeking the issuance of full faith and credit bonds authorized by K.S.A. 2016 Supp. 12-6a36, and amendments thereto, or both. The petition shall contain:

(1) The general nature of the proposed project;

(2) the estimated cost of the project;

(3) the proposed method of financing the project including, if applicable, the issuance of full faith and credit bonds;

(4) the proposed amount and method of assessment, if any;

(5) the proposed amount of community improvement district sales tax, if any;

(6) a map of the proposed district; and

(7) a legal description of the proposed district.

(b) Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after the filing of such petition with the clerk of the municipality, whichever occurs first. The petition shall contain a notice that: (1) The names of the signers may not be withdrawn after such a period of time; and (2) if applicable, the signers consent to any assessments to the extent described therein without regard to benefits conferred by the project.

(c) Upon filing of the petition pursuant to this section, the municipality shall adopt a resolution to give notice of a public hearing on the advisability of creating or modifying the district. Such resolution shall be published at least once each week for two consecutive weeks in the newspaper and shall be sent by certified mail to all owners. The second publication of such resolution shall occur at least seven days prior to the date of hearing and the certified mailed notice shall be sent at least ten days prior to the date of hearing. Such resolution shall contain the following information:

(1) The time and place of the hearing;

(2) the general nature of the proposed project;

(3) the estimated cost of the project;

(4) the proposed method of financing the project including, if applicable, the issuance of full faith and credit bonds;

(5) the proposed amount of the community improvement district sales tax, if any;

(6) the proposed amount and method of assessment, if any;

(7) a map of the proposed district; and

(8) a legal description of the proposed district.

(d) The hearing on the advisability of creating or modifying the district may be adjourned from time to time. Following the hearing or any continuation thereof, the governing body by majority vote may create the district by adoption of an ordinance or resolution. Such ordinance or resolution shall authorize the project, approve the estimated cost of the project, contain the legal description of the district, contain a map of the district, levy the community improvement district sales tax, if applicable, approve the maximum amount and method of assessment, if applicable, and approve the method of financing including, if applicable, the issuance of full faith and credit bonds. Such ordinance or resolution shall become effective upon publication once in the newspaper.

(e) The district boundaries and the method of financing for the project shall not require that all property that is benefited by the project, whether the benefited property is within or without the district, be included in the district or be subject to an assessment or the community improvement district sales tax.

(f) Following authorization of the project, the ordinance or resolution establishing the district shall be submitted for recording in the office of the register of deeds of the county in which the district is located.

History: L. 2009, ch. 122, § 5; July 1.



12-6a30 Same; special assessments for projects; reduction or elimination of annual installments of assessments; prepayment of assessments.

12-6a30. Same; special assessments for projects; reduction or elimination of annual installments of assessments; prepayment of assessments. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body may make, or cause to be made, projects identified in the petition submitted pursuant to either K.S.A. 2016 Supp. 12-6a28 or 12-6a29, and amendments thereto, and may levy and collect special assessments upon property in the district and provide for the payment of all or any part of the cost of the project out of the proceeds of such special assessments. If special assessments shall be levied to finance all or a portion of the cost of a project, the municipality shall follow the procedures in K.S.A. 12-6a01 et seq., and amendments thereto, to levy such assessments except that no assessments may be levied against the municipality at large and annual installments of the assessments may be levied as provided in subsection (b).

(b) If the method of financing for the project includes payment from the sources described in subsections (c) or (e) of K.S.A. 2016 Supp. 12-6a33, and amendments thereto, the ordinance or resolution of the municipality that authorizes the levy of special assessments may provide that the annual installments of such assessment for any year may be reduced or eliminated to the extent that, prior to the date the municipality certifies the tax levy of the municipality to the county clerk pursuant to K.S.A. 79-1801, and amendments thereto, the municipality has received sufficient funds from the sources described in subsections (c) and (e) of K.S.A. 2016 Supp. 12-6a33, and amendments thereto, to pay the debt service on any bonds issued under the provisions of this act, and amendments thereto, for the project which would have been paid by such annual installment. The municipality is not required to refund any prepayment of assessments after such prepayment is made to the municipality, and any prepayment of assessments under this section shall be in compliance with the provisions of K.S.A. 10-115, and amendments thereto.

History: L. 2009, ch. 122, § 6; July 1.



12-6a31 Same; community improvement district sales tax; expiration of tax; collection and distribution of tax; community improvement district sales tax fund established; sales and use tax returns provided to certain persons, confidentiality.

12-6a31. Same; community improvement district sales tax; expiration of tax; collection and distribution of tax; community improvement district sales tax fund established; sales and use tax returns provided to certain persons, confidentiality. (a) In addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-197, and amendments thereto, any municipality may impose a community improvement district sales tax on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act, and amendments thereto, within a community improvement district for purposes of financing a project in such district in any increment of 0.10% or 0.25% not to exceed 2% and pledging the revenue received therefrom to pay the bonds issued for the project or to reimburse the cost of the project pursuant to pay-as-you-go financing. In the event bonds are issued to finance a project or refunding bonds issued therefore, the community improvement district sales tax imposed pursuant to this section shall expire no later than the date such bonds shall mature. In the event pay-as-you-go financing is utilized, the community improvement district sales tax shall expire 22 years from the date the state director of taxation begins collecting such tax or when the project bonds or pay-as-you-go costs have been paid. Except as otherwise provided by the provisions of K.S.A. 2016 Supp. 12-6a27 et seq., and amendments thereto, the tax authorized by this section shall be administered, collected and subject to the provisions of K.S.A. 12-187 through 12-197, and amendments thereto.

(b) Upon receipt of a certified copy of the resolution or ordinance authorizing the levy of the community improvement district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected to the community improvement district sales tax administration fund, which fund is hereby established in the state treasury, to defray the expenses of the department of revenue in administration and enforcement of the collection thereof. The aggregate amount of moneys credited to the community improvement district sales tax administration fund shall not exceed $200,000 in any state fiscal year. The remainder of such taxes shall be credited to the community improvement district sales tax fund, which fund is hereby established in the state treasury. All moneys in the community improvement district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the treasurers of those municipalities which are qualified to receive disbursements from such fund for the amount collected within such municipality. Any refund due on any community improvement district sales tax collected pursuant to this section shall be paid out of the community improvement district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the community improvement district sales tax authorized by this section. Community improvement district sales tax received by a municipality pursuant to this section shall be deposited in the community improvement district sales tax fund created pursuant to K.S.A. 2016 Supp. 12-6a34, and amendments thereto.

(c) Notwithstanding any other provisions of law to the contrary, copies of all retailers' sales and use tax returns filed with the secretary of revenue in connection with a district for which sales or use tax revenues, or both, are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance costs of a project, shall be provided by the secretary of revenue to the bond trustee, escrow agent or paying agent for such bonds upon a written request of the municipality within 15 days of receipt by the secretary of revenue. The bond trustee, escrow agent or paying agent shall keep such retailers' sales and use tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such sales and use tax revenues in connection with the bonds used to finance costs of a project. Except as otherwise provided herein, the sales and use tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

History: L. 2009, ch. 122, § 7; L. 2016, ch. 84, § 4; July 1.



12-6a32 ame; suit to set aside assessments or question validity of proceedings or sales tax limited in time; protest petition limited in time.

12-6a32. Same; suit to set aside assessments or question validity of proceedings or sales tax limited in time; protest petition limited in time. No suit to set aside the assessments or otherwise question the validity of the proceedings for the creation of the district or the authorization of the project shall be brought after the expiration of 30 days from the publication of the ordinance or resolution creating the district. No suit to set aside the community improvement district sales tax shall be brought after the expiration of 30 days from the publication of the ordinance or resolution declaring the intent to impose the community improvement district sales tax. No protest petition pertaining to the issuance of full faith and credit bonds, as described in K.S.A. 2016 Supp. 12-6a36, and amendments thereto, shall be brought after the expiration of 60 days following the date of the public hearing described in K.S.A. 2016 Supp. 12-6a29, and amendments thereto.

History: L. 2009, ch. 122, § 8; July 1.



12-6a33 Same; sources for payment of costs of project.

12-6a33. Same; sources for payment of costs of project. The cost of all or a portion of any project authorized pursuant to this act shall be paid from all or any of the following sources:

(a) A pledge of special assessments imposed in the district pursuant to this act which have been paid in full prior to the date set aside by the governing body as provided in K.S.A. 12-6a10, and amendments thereto.

(b) A pledge of special assessments imposed in the district pursuant to this act, to be paid in installments.

(c) A pledge of all of the revenue received from the community improvement district sales tax authorized by K.S.A. 2016 Supp. 12-6a31, and amendments thereto.

(d) A pledge of a municipality's full faith and credit to use its ad valorem taxing authority for the repayment of full faith and credit bonds issued pursuant to K.S.A. 2016 Supp. 12-6a36, and amendments thereto.

(e) Any other funds appropriated by the municipality for the purpose of paying project costs including the principal and interest of bonds issued pursuant to this act.

History: L. 2009, ch. 122, § 9; July 1.



12-6a34 Same; creation of separate fund for each district; moneys credited to such funds and use thereof; use of remaining moneys.

12-6a34. Same; creation of separate fund for each district; moneys credited to such funds and use thereof; use of remaining moneys. A separate fund shall be created for each district and such fund shall be identified by a suitable title. Community improvement district sales tax remitted to the municipality pursuant to K.S.A. 2016 Supp. 12-6a31, and amendments thereto, special assessments paid to the municipality pursuant to this act, proceeds from the sale of bonds issued pursuant to this act, and any other moneys appropriated by the governing body for the purpose of paying project costs, including the principal of and interest on bonds issued pursuant to this act, shall be credited to such fund. Such fund shall be used solely to pay the cost of the project through either the issuance of bonds or pay-as-you-go financing, and shall not be limited by the estimated cost amount listed in the ordinance or resolution authorizing the project. In the event moneys remain in the fund after the expiration of the community improvement district sales tax, such moneys shall continue to be used solely to pay the cost of the project. Upon payment of all project costs and principal of and interest on any bonds issued for such district, the municipality shall have the authority to spend any moneys remaining in such fund for the purposes for which local sales tax receipts may be spent.

History: L. 2009, ch. 122, § 10; July 1.



12-6a35 Same; special obligation bonds; issuance; loans from transportation revolving fund; not subject to statutory bonded indebtedness limitations.

12-6a35. Same; special obligation bonds; issuance; loans from transportation revolving fund; not subject to statutory bonded indebtedness limitations. (a) Any municipality may issue special obligation bonds in one or more series to finance any project in accordance with the provisions of this act. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in subsections (a), (b), (c) and (e) of K.S.A. 2016 Supp. 12-6a33, and amendments thereto. Any municipality may also execute and deliver a loan with respect to any project from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto. The municipality may pledge such revenue to the repayment of such bonds or such loans prior to, simultaneously with or subsequent to the issuance of such bonds, except for any revenues received under the provisions of subsection (e) of K.S.A. 2016 Supp. 12-6a33, and amendments thereto, which revenues are subject to annual appropriation.

(b) Bonds issued pursuant to this section shall not be general obligations of the municipality, give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in subsections (a), (b), (c) and (e) of K.S.A. 2016 Supp. 12-6a33, and amendments thereto, and such bonds shall so state on their face. This subsection shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto.

(c) Bonds issued pursuant to this section shall be special obligations of the municipality and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the municipality and sealed with the corporate seal of the municipality. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by ordinance or resolution of the municipality. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this section. All bonds issued pursuant to this section and all income or interest therefrom shall be exempt from all state taxes except inheritance taxes. Such bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall contain the following recitals: The authority under which such bonds are issued; that such bonds are in conformity with the provisions, restrictions and limitations thereof and that such bonds and the interest thereon are to be paid from the money and revenue received as provided in this section. Such bonds shall mature in no more than 22 years.

(d) Any municipality issuing bonds under the provisions of this section may refund all or part of such bonds pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(e) Bonds issued under the provisions of this section or loans incurred from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto, shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such municipality.

History: L. 2009, ch. 122, § 11; L. 2010, ch. 156, § 14; June 3.



12-6a36 me; full faith and credit bonds; issuance; applicability of bonded debt limitation; protest petition; loans from transportation revolving fund.

12-6a36. Same; full faith and credit bonds; issuance; applicability of bonded debt limitation; protest petition; loans from transportation revolving fund. (a) Any municipality may issue full faith and credit bonds in one or more series to finance any project in accordance with the provisions of this act and to refinance or refund any notes or bonds issued pursuant to this act. Bonds issued pursuant to this section shall be general obligations of the municipality and give rise to a charge against its general credit and taxing powers, and such bonds shall so state on their face. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in K.S.A. 2016 Supp. 12-6a33, and amendments thereto, including a pledge of a municipality's full faith and credit to use its ad valorem taxing authority for the repayment thereof in the event all other authorized sources of revenue are not sufficient. The municipality may pledge such revenue to the repayment of such bonds prior to, simultaneously with or subsequent to the issuance of such bonds.

(b) Bonds issued pursuant to this section shall be general obligations of the municipality and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the municipality and sealed with the corporate seal of the municipality. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by ordinance or resolution of the municipality. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this section. All bonds issued pursuant to this section and all income or interest therefrom shall be exempt from all state taxes except inheritance taxes. Such bonds shall contain the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall mature in no more than 22 years. Any municipality issuing bonds under the provisions of this section may refund all or part of such bonds pursuant to the provisions of K.S.A. 10-427, and amendments thereto.

(c) The amount of the full faith and credit bonds issued and outstanding under this act which exceeds 3% of the assessed valuation of the municipality shall be within the bonded debt limit applicable to such municipality.

(d) If, within 60 days following the date of the public hearing described in K.S.A. 2016 Supp. 12-6a29, and amendments thereto, a protest petition signed by 5% of the qualified voters of the municipality is filed with the municipality's clerk in accordance with the provisions of K.S.A. 25-3601 et seq., and amendments thereto, no full faith and credit bonds shall be issued until the issuance of the full faith and credit bonds is approved by a majority of the voters voting at an election thereon. The failure of the voters to approve the issuance of full faith and credit bonds shall not prevent a municipality from issuing special obligation bonds.

(e) The provisions of subsections (b), (c) and (d) shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto.

History: L. 2009, ch. 122, § 12; L. 2010, ch. 156, § 15; June 3.






Article 7 PLANNING AND ZONING

12-715b Zoning of land outside city limits; conditions and limitations; notice to county commissioners.

12-715b. Zoning of land outside city limits; conditions and limitations; notice to county commissioners. Cities are hereby authorized to adopt zoning regulations affecting all or any designated portion of the land located outside the city but within three miles thereof under the following conditions. Except for flood plain regulations in areas designated as a flood plain, nothing in this act shall be construed as authorizing any city to adopt regulations applying to or affecting any land in excess of three acres under one ownership which is used only for agricultural purposes:

(a) The city has established a planning commission under the provisions of K.S.A. 12-702, and amendments thereto, which provides for the appointment of two commission members who reside outside the city but within the area subject to the zoning regulations of the city, or the city has established a joint, metropolitan or regional planning commission in cooperation with the county in which such city is located pursuant to the provisions of K.S.A. 12-718, and amendments thereto.

(b) The land outside the city which is subject to the zoning regulations of the city has been included within a comprehensive plan recommended by either of such planning commissions and has been approved by the city governing body or the board of county commissioners.

(c) The county has specifically excluded the land from county zoning regulations or the county does not have in effect zoning regulations for such area adopted in conformity with the statutes prescribing procedure for the adoption of county zoning regulations.

(d) The city has notified the board of county commissioners in writing 60 days before initiating zoning regulations by ordinance for such area of its intention to adopt such regulations by ordinance.

History: L. 1969, ch. 76, § 1; L. 1984, ch. 67, § 1; L. 1991, ch. 63, § 2; July 1.



12-715c Same; procedure for adoption, amendment and enforcement of regulations.

12-715c. Same; procedure for adoption, amendment and enforcement of regulations. This act is supplemental to the authority granted by K.S.A. 12-707, and amendments thereto, and any city empowered by this act to adopt zoning regulations for the area outside the city shall plan, adopt, amend, enforce and review zoning regulations in conformity with the provisions of article 7 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, insofar as such provisions can be made applicable.

History: L. 1969, ch. 76, § 2; L. 1984, ch. 67, § 2; May 17.



12-715d Same; city regulations and authority terminate upon adoption of regulations by county.

12-715d. Same; city regulations and authority terminate upon adoption of regulations by county. This act is supplemental to the provisions of the laws of this state which authorize counties to adopt zoning regulations for all or any part of the land located within the county and outside of any incorporated city, which laws are specifically K.S.A. 19-2901 to 19-2937, inclusive, and amendments thereto. All city zoning regulations and the authority of any city to adopt zoning regulations for land located outside the city shall cease and terminate as to any tracts of land lying within such area on the date the county places in effect zoning regulations governing the same tracts of land which are in reasonable conformance with a comprehensive plan and have been adopted in conformity with the appropriate statutes set forth in this section.

History: L. 1969, ch. 76, § 3; L. 1984, ch. 67, § 3; May 17.



12-736 Group homes, exclusion of, prohibited; conditions; definitions.

12-736. Group homes, exclusion of, prohibited; conditions; definitions. (a) It is hereby declared to be the policy of the state of Kansas that persons with a disability shall not be excluded from the benefits of single family residential surroundings by any municipal zoning ordinance, resolution or regulation.

(b) For the purpose of this act:

(1) "Group home" means any dwelling occupied by not more than 10 persons, including eight or fewer persons with a disability who need not be related by blood or marriage and not to exceed two staff residents who need not be related by blood or marriage to each other or to the residents of the home, which dwelling is licensed by a regulatory agency of this state;

(2) "municipality" means any township, city or county located in Kansas;

(3) "disability" means, with respect to a person:

(A) A physical or mental impairment which substantially limits one or more of such person's major life activities;

(B) a record of having such an impairment; or

(C) being regarded as having such an impairment. Such term does not include current, illegal use of or addiction to a controlled substance, as defined in section 102 of the controlled substance act (21 U.S.C. § 802);

(4) "licensed provider" means a person or agency who provides mental health services and is licensed by:

(A) The Kansas department for aging and disability services pursuant to K.S.A. 75-3307b or 65-425 et seq., and amendments thereto; or

(B) the behavioral sciences regulatory board pursuant to K.S.A. 75-5346 et seq. or 74-5301 et seq., and amendments thereto; or

(C) the state board of healing arts pursuant to K.S.A. 65-2801 et seq., and amendments thereto.

(c) (1) No mentally ill person shall be eligible for placement in a group home unless such person has been evaluated by a licensed provider and such provider determines that the mentally ill person is not dangerous to others and is suitable for group-home placement. A group home shall not be a licensed provider for the purposes of evaluating or approving for placement a mentally ill person in a group home.

(2) No person shall be eligible for placement in a group home if such person is: (A) Assigned to a community corrections program or a diversion program; (B) on parole from a correctional institution or on probation for a felony offense; or (C) in a state mental institution following a finding of mental disease or defect excluding criminal responsibility, pursuant to K.S.A. 22-3220 and 22-3221, and amendments thereto.

(d) No person shall be placed in a group home under this act unless such dwelling is licensed as a group home by the department for aging and disability services or the department of health and environment.

(e) No municipality shall prohibit the location of a group home in any zone or area where single family dwellings are permitted. Any zoning ordinance, resolution or regulation which prohibits the location of a group home in such zone or area or which subjects group homes to regulations not applicable to other single family dwellings in the same zone or area is invalid. Notwithstanding the provisions of this act, group homes shall be subject to all other regulations applicable to other property and buildings located in the zone or area that are imposed by any municipality through zoning ordinance, resolution or regulation, its building regulatory codes, subdivision regulations or other nondiscriminatory regulations.

(f) No person or entity shall contract or enter into a contract, restrictive covenant, equitable servitude or such similar restriction, which would restrict group homes or their location in a manner inconsistent with the provisions of subsection (e).

History: L. 1988, ch. 142, § 1; L. 1989, ch. 58, § 1; L. 1991, ch. 63, § 1; L. 1995, ch. 251, § 23; L. 2014, ch. 115, § 5; July 1.



12-741 Planning and zoning in cities and counties; authorization.

12-741. Planning and zoning in cities and counties; authorization. (a) This act is enabling legislation for the enactment of planning and zoning laws and regulations by cities and counties for the protection of the public health, safety and welfare, and is not intended to prevent the enactment or enforcement of additional laws and regulations on the same subject which are not in conflict with the provisions of this act.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 1; July 1.



12-742 Same; definitions.

12-742. Same; definitions. (a) When used in this act:

(1) "Base flood" means a flood having a 1% chance of being equaled or exceeded in any one year;

(2) "floodway fringe" means those portions of a flood plain outside of the boundaries of a regulatory floodway and within stream reaches where such a floodway has been established;

(3) "flood plain" means land adjacent to a watercourse subject to inundation from a flood having a chance occurrence in any one year of 1%;

(4) "governing body" means the governing body of a city in the case of cities and the board of county commissioners in the case of counties;

(5) "manufactured home" means a structure which is subject to the federal manufactured home construction and safety standards established pursuant to 42 U.S.C. § 5403;

(6) "planning commission" means a city, county, regional or metropolitan planning commission;

(7) "residential-design manufactured home" means a manufactured home on permanent foundation which has (A) minimum dimensions of 22 body feet in width, (B) a pitched roof and (C) siding and roofing materials which are customarily used on site-built homes;

(8) "subdivision" means the division of a lot, tract or parcel of land into two or more parts for the purpose, whether immediate or future, of sale or building development, including resubdivision;

(9) "subdivision regulations" mean the lawfully adopted subdivision ordinances of a city and the lawfully adopted subdivision resolutions of a county;

(10) "zoning" means the regulation or restriction of the location and uses of buildings and uses of land;

(11) "zoning regulations" mean the lawfully adopted zoning ordinances of a city and the lawfully adopted zoning resolutions of a county.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 2; July 1.



12-743 Same; notice to other units of government.

12-743. Same; notice to other units of government. (a) Before any city adopts a comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines affecting property located outside the corporate limits of such city, written notice of such proposed action shall be given to the board of county commissioners of the county in which such property is located. Such notice also shall be given to the township board of the township in which such property is located if the township is located in a county not operating under the county unit road system. Such notice shall be given at least 20 days prior to the proposed action.

(b) Before any county adopts a comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines affecting property located within three miles of the corporate limits of a city, written notice of such proposed action shall be given to the governing body of such city. In any county not operating under the county unit road system, before any county adopts a comprehensive plan or part thereof, subdivision regulations or building or setback lines, written notice of such proposed action shall be given to the township board of such township in which the affected property is located. The notice required by this subsection shall be given at least 20 days prior to the proposed action.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 3; July 1.



12-744 Same; planning commission; creation; membership; vacancies; interlocal agreements; metropolitan or regional planning.

12-744. Same; planning commission; creation; membership; vacancies; interlocal agreements; metropolitan or regional planning. (a) The governing body of any city, by adoption of an ordinance, may create a planning commission for such city and the board of county commissioners of any county, by adoption of a resolution, may create a planning commission for the county. Any such planning commission shall be composed of not less than five members. The number of members of a planning commission may be determined by ordinance or resolution. If a city planning commission plans, zones or administers subdivision regulations outside the city limits, at least two members of such commission shall reside outside of but within three miles of the corporate limits of the city. A majority of the members of a county planning commission shall reside outside the corporate limits of any incorporated city in the county. A county, metropolitan or regional planning commission may serve as the planning commission for a city.

(b) The governing body shall provide by ordinance or resolution for the term of the members of the planning commission and for the filling of vacancies. Members of the commission shall serve without compensation. The governing body may adopt rules and regulations providing for removal of members of the planning commission.

(c) Any two or more cities or counties of this state may cooperate, pursuant to written agreement, in the exercise and performance of planning powers, duties and functions. Any city or county of this state may cooperate, pursuant to written agreement, with any city or county of any other state having adjoining planning jurisdiction in the exercise and performance of any planning powers, duties and functions provided by state law for cities and counties of this state and to the extent that the laws of such other state permit such joint cooperation. Any agreement entered pursuant to this subsection shall be subject to the provisions of K.S.A. 12-2901 et seq., and amendments thereto. If such agreement provides for the adoption of a comprehensive plan, the agreement shall include a provision concerning the approval of the comprehensive plan which is consistent with the provisions of K.S.A. 12-747.

When two or more of such cities or counties, by ordinance of each city and by resolutions of the boards of county commissioners enter into agreements providing for such joint planning cooperation, there may be established a joint planning commission for the metropolitan area or region comprising that portion of the areas of planning jurisdiction of the cities or counties cooperating jointly as shall be designated by the joint ordinances and resolutions. Such a joint planning commission for the metropolitan area or region may be empowered to carry into effect such provisions of state law relating to planning which are authorized for such joining cities or counties and which each may under existing laws separately exercise and perform.

Any city or county, whenever the governing body of the city or the board of commissioners of the county deems necessary, may join and cooperate in two or more metropolitan area or regional planning commissions. Any regional or metropolitan planning commission in existence on the effective date of this act shall continue in existence, but shall be governed by the provisions of this act.

(d) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 4; July 1.



12-745 Same; planning commission; meetings; officers; powers.

12-745. Same; planning commission; meetings; officers; powers. The members of the planning commission shall meet at such time and place as may be fixed in the commission's bylaws. The commission shall elect one member as chairperson and one member as vice-chairperson who shall serve one year and until their successors have been elected. A secretary also shall be elected who may or may not be a member of the commission. Special meetings may be called at any time by the chairperson or in the chairperson's absence by the vice-chairperson. The commission shall adopt bylaws for the transaction of business and hearing procedures. The bylaws may provide for and establish conditions and procedures under which subcommittees of the commission which are authorized to approve plats and make recommendations to the governing body on amendments to the zoning regulations affecting specific properties. Unless otherwise provided by this act or by ordinance of the governing body of a city or by a resolution of the governing body of a county, no action by the planning commission shall be taken except by a majority vote of the members present and voting. A record of all proceedings of the planning commission shall be kept. The commission may employ such persons deemed necessary and may contract for such services as the commission requires. The commission, from time to time, may establish subcommittees, advisory committees or technical committees to advise or assist in the activities of the commission.

History: L. 1991, ch. 56, § 5; L. 1997, ch. 147, § 3; May 1.



12-746 Same; planning commission budget.

12-746. Same; planning commission budget. (a) The governing body shall approve a planning commission budget and make such allowances to the planning commission as it deems proper, including funds for the employment of such employees or consultants as the governing body may authorize and provide and shall add the same to the general budget. Prior to the time that moneys are available under the budget, the governing body may appropriate moneys for such purposes from the general fund. The governing body may enter into such contracts as it deems necessary for the purposes of this act and may receive and expend funds and moneys from the state or federal government or from any other source for such purposes.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 6; July 1.



12-747 Same; comprehensive plan; contents; procedure for adoption; annual review of plan.

12-747. Same; comprehensive plan; contents; procedure for adoption; annual review of plan. (a) A city planning commission is hereby authorized to make or cause to be made a comprehensive plan for the development of such city and any unincorporated territory lying outside of the city but within the same county in which such city is located, which in the opinion of the planning commission, forms the total community of which the city is a part. The city shall notify the board of county commissioners in writing of its intent to extend the planning area into the county. A county planning commission is authorized to make or cause to be made a comprehensive plan for the coordinated development of the county, including references to planning for cities as deemed appropriate. The provisions of this subsection may be varied through interlocal agreements.

(b) The planning commission may adopt and amend a comprehensive plan as a whole by a single resolution, or by successive resolutions, the planning commission may adopt or amend parts of the plan. Such resolution shall identify specifically any written presentations, maps, plats, charts or other materials made a part of such plan. In the preparation of such plan, the planning commission shall make or cause to be made comprehensive surveys and studies of past and present conditions and trends relating to land use, population and building intensity, public facilities, transportation and transportation facilities, economic conditions, natural resources and may include any other element deemed necessary to the comprehensive plan. Such proposed plan shall show the commission's recommendations for the development or redevelopment of the territory including: (a) The general location, extent and relationship of the use of land for agriculture, residence, business, industry, recreation, education, public buildings and other community facilities, major utility facilities both public and private and any other use deemed necessary; (b) population and building intensity standards and restrictions and the application of the same; (c) public facilities including transportation facilities of all types whether publicly or privately owned which relate to the transportation of persons or goods; (d) public improvement programming based upon a determination of relative urgency; (e) the major sources and expenditure of public revenue including long range financial plans for the financing of public facilities and capital improvements, based upon a projection of the economic and fiscal activity of the community, both public and private; (f) utilization and conservation of natural resources; and (g) any other element deemed necessary to the proper development or redevelopment of the area. Before adopting or amending any such plan or part thereof, the planning commission shall hold a public hearing thereon, notice of which shall be published at least once in the official city newspaper in the case of a city or in the official county newspaper in the case of a county. Such notice shall be published at least 20 days prior to the date of the hearing. Upon the adoption or amendment of any such plan or part thereof by adoption of the appropriate resolution by a majority vote of all members of the planning commission, a certified copy of the plan or part thereof, together with a written summary of the hearing thereon, shall be submitted to the governing body. No comprehensive plan shall be effective unless approved by the governing body as provided by this section. The governing body either may: (1) Approve such recommendations by ordinance in a city or resolution in a county; (2) override the planning commission's recommendations by a 2/3 majority vote; or (3) may return the same to the planning commission for further consideration, together with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendations, the planning commission, after considering the same, may resubmit its original recommendations giving the reasons therefor or submit new and amended recommendations. Upon the receipt of such recommendations, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendations by the respective ordinance or resolution, or it need take no further action thereon. If the planning commission fails to deliver its recommendations to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendations and proceed accordingly. The comprehensive plan and any amendments thereto shall become effective upon publication of the respective adopting ordinance or resolution.

(c) An attested copy of the comprehensive plan and any amendments thereto shall be sent to all other taxing subdivisions in the planning area which request a copy of such plan. Such plan or part thereof shall constitute the basis or guide for public action to insure a coordinated and harmonious development or redevelopment which will best promote the health, safety, morals, order, convenience, prosperity and general welfare as well as wise and efficient expenditure of public funds.

(d) At least once each year, the planning commission shall review or reconsider the plan or any part thereof and may propose amendments, extensions or additions to the same. The procedure for the adoption of any such amendment, extension or addition to any plan or part thereof shall be the same as that required for the adoption of the original plan or part thereof.

History: L. 1991, ch. 56, § 7; L. 1997, ch. 147, § 4; May 1.



12-748 Same; construction of public facility or utility in conformance with comprehensive plan.

12-748. Same; construction of public facility or utility in conformance with comprehensive plan. (a) Except as provided in subsection (b), whenever the planning commission has adopted and certified the comprehensive plan for one or more major sections or functional subdivisions thereof, no public improvement, public facility or public utility of a type embraced within the recommendations of the comprehensive plan or portion thereof shall be constructed without first being submitted to and being approved by the planning commission as being in conformity with the plan. If the planning commission does not make a report within 60 days, the project shall be deemed to have been approved by the planning commission. If the planning commission finds that any such proposed public improvement, facility or utility does not conform to the plan, the commission shall submit, in writing to the governing body, the manner in which such proposed improvement, facility or utility does not conform. The governing body may override the plan and the report of the planning commission, and the plan for the area concerned shall be deemed to have been amended.

(b) Whenever the planning commission has reviewed a capital improvement program and found that a specific public improvement, public facility or public utility of a type embraced within the recommendations of the comprehensive plan or portion thereof is in conformity with such plan, no further approval by the planning commission is necessary under this section.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 8; July 1.



12-749 Same; subdivision regulations; adoption and amendment; notice and hearing.

12-749. Same; subdivision regulations; adoption and amendment; notice and hearing. (a) Following adoption of a comprehensive plan, a city planning commission may adopt and amend regulations governing the subdivision of land. A city planning commission shall apply subdivision regulations to all land located within the city and may apply such regulations to land outside of but within three miles of the nearest point of the city limits provided such land is within the same county in which the city is located and does not extend more than 1/2 the distance between such city and another city which has adopted regulations under this section. A county planning commission may establish subdivision regulations for all or for parts of the unincorporated areas of the county.

(b) Subdivision regulations may include, but not be limited to, provisions for: (1) Efficient and orderly location of streets; (2) reduction of vehicular congestion; (3) reservation or dedication of land for open spaces; (4) off-site and on-site public improvements; (5) recreational facilities which may include, but are not limited to, the dedication of land area for park purposes; (6) flood protection; (7) building lines; (8) compatibility of design; (9) stormwater runoff, including consideration of historic and anticipated 100-year rain and snowfall precipitation records and patterns; and (10) any other services, facilities and improvements deemed appropriate.

(c) Subdivision regulations may provide for administrative changes to land elevations designated on a plat. Such regulations may provide for plat approval conditional upon conformance with the comprehensive plan. Such regulations may provide for the payment of a fee in lieu of dedication of land. Such regulations may provide that in lieu of the completion of any work or improvements prior to the final approval of the plat, the governing body may accept a corporate surety bond, cashier's check, escrow account, letter of credit or other like security in an amount to be fixed by the governing body and conditioned upon the actual completion of such work or improvements within a specified period, in accordance with such regulations, and the governing body may enforce such bond by all equitable remedies.

(d) Before adopting or amending any subdivision regulations, the planning commission shall call and hold a hearing on such regulations or amendments thereto. Notice of such hearing shall be published at least once in the official city newspaper in the case of a city or in the official county newspaper in the case of a county. Such notice shall be published at least 20 days prior to the hearing. Such notice shall fix the time and place for such hearing and shall describe such proposal in general terms. In the case of a joint committee on subdivision regulations, such notice shall be published in the official city and official county newspapers. The hearing may be adjourned from time to time and at the conclusion of the same, the planning commission shall prepare its recommendations and by an affirmative vote of a majority of the entire membership of the commission adopt the same in the form of proposed subdivision regulations and shall submit the same, together with the written summary of the hearing thereon, to the governing body. The governing body either may: (1) Approve such recommendations by ordinance in a city or resolution in a county; (2) override the planning commission's recommendations by a 2/3 majority vote; or (3) may return the same to the planning commission for further consideration, together with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendations, the planning commission, after considering the same, may resubmit its original recommendations giving the reasons therefor or submit new and amended recommendations. Upon the receipt of such recommendations, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendations by the respective ordinance or resolution, or it need take no further action thereon. If the planning commission fails to deliver its recommendations to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendations and proceed accordingly. The proposed subdivision regulations and any amendments thereto shall become effective upon publication of the respective adopting ordinance or resolution.

History: L. 1991, ch. 56, § 9; L. 1997, ch. 72, § 2; July 1.



12-750 Same; subdivision regulations affecting property outside the city; joint committee; membership; authority.

12-750. Same; subdivision regulations affecting property outside the city; joint committee; membership; authority. (a) If the governing body of a city proposes to adopt subdivision regulations affecting property lying outside of the city and governed by subdivision regulations of the county, a copy of the city's proposal shall be certified to the board of county commissioners or if at any time subsequent to the adoption of regulations governing the subdivision of land by the city planning commission, the board of county commissioners shall designate an area for such purposes which shall include lands lying within the area governed by subdivision regulations of the city, the board of county commissioners shall certify a copy of such resolution to the governing body of the city and regulations governing the subdivision of land within the area designated by the city shall be adopted and administered in the manner hereinafter provided. Within 60 days after the date of the certification of the resolution by the board of county commissioners or the governing body of the city, there shall be established by joint resolution of the board of commissioners and governing body, a joint committee for subdivision regulation which shall be composed of three members of the county planning commission to be appointed by the chairperson of the county planning commission and three members of the city planning commission to be appointed by the chairperson of the city planning commission and one member to be selected by the other six members. Such joint committee shall have such authority as provided by law for county planning and city planning commissions relating to the adoption and administration of regulations governing the subdivision of land within the area of joint regulation. Regulations adopted by the county or city and in effect at the time of the certification of such resolution by the board of county commissioners or the governing body of the city shall remain in effect until new regulations shall have been adopted by the joint committee or for a period not exceeding six months from and after the date of the certification of such resolution. The provisions of this section shall not apply to any city and county jointly cooperating in the exercise of planning and zoning under the provisions of this act.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 10; July 1.



12-751 Same; building or zoning permits; building codes outside the city.

12-751. Same; building or zoning permits; building codes outside the city. (a) Compliance with subdivision regulations may be required as the condition of an issuance of a building or zoning permit when so specified in the subdivision regulations.

(b) In conjunction with subdivision or zoning regulations, the governing body of any city may adopt and enforce building codes outside the city limits.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 11; July 1.



12-751a Same; election, when.

12-751a. Same; election, when. (a) When used in this section:

(1) "City" means any city which has adopted an ordinance which provides for the enforcement of a building code outside the corporate limits of such city as authorized by K.S.A. 12-751, and amendments thereto.

(2) "Ordinance" means an ordinance adopted by a city which provides for the enforcement of a building code outside the corporate limits of a city as authorized by K.S.A. 12-751, and amendments thereto.

(3) "Qualified elector" means any registered voter required to comply with an ordinance, who resides within the unincorporated area lying within three miles of the corporate limits of a city.

(b) Within 30 days of the adoption of an ordinance, the city clerk shall certify to the county election officer a legal description and a map of the area outside the corporate limits of the city governed by the provisions of such ordinance and the street addresses of all real estate located therein.

(c) Within 90 days after the effective date of this act or within 90 days after a city has adopted an ordinance, a petition signed by at least 20% of the qualified electors protesting the enforcement of such ordinance outside the corporate limits of the city may be submitted to the county election officer. If a sufficient petition is filed, the county election officer shall notify the board of county commissioners of the county in which such city is located. Unless the governing body of the city modifies the ordinance to remove the provision from the ordinance relating to the enforcement of such building code outside the corporate limits of the city, the board of county commissioners shall submit the proposition of modifying the ordinance to remove the provisions from the ordinance relating to enforcement of such building code outside the corporate limits of the city. Such resolution shall be submitted to the qualified electors at the next regular primary or general county election. Such election shall be called and held in the manner provided by the general bond law. The county election officer shall certify the results of such election to the governing body of the city. If a majority of the qualified electors voting on the question vote in favor thereof, the governing body of the city shall modify such ordinance to remove the provisions from the ordinance relating to the enforcement of such building code outside the corporate limits of the city. Such ordinance shall be adopted within 30 days following the canvass of such election. Such ordinance shall be adopted in the manner provided by K.S.A. 12-3001, and amendments thereto.

(d) If an election is held pursuant to subsection (c) and a majority of the qualified electors vote in favor of removing the building code, the governing body of the city shall not adopt any such ordinance for at least four years following the date of the election held pursuant to subsection (c).

History: L. 1998, ch. 128, § 1; Apr. 30.



12-752 Same; plats; approval procedure; fees; dedication of land for public purposes; filing of plat; replatting required, when; issuance of building and zoning permits; filing of plats.

12-752. Same; plats; approval procedure; fees; dedication of land for public purposes; filing of plat; replatting required, when; issuance of building and zoning permits; filing of plats. (a) The owner or owners of any land located within an area governed by regulations subdividing the same into lots and blocks or tracts or parcels, for the purpose of laying out any subdivisions, suburban lots, building lots, tracts or parcels or any owner of any land establishing any street, alley, park or other property intended for public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto, shall have a plat drawn as may be required by the subdivision regulations. Such plat shall accurately describe the subdivision, lots, tracts or parcels of land giving the location and dimensions thereof and the location and dimensions of all streets, alleys, parks or other properties intended to be dedicated to public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto. All plats shall be verified by the owner or owners thereof. All such plats shall be submitted to the planning commission or to the joint committee for subdivision regulation.

(b) The planning commission or the joint committee shall determine if the plat conforms to the provisions of the subdivision regulations. If such determination is not made within 60 days after the first meeting of such commission or committee following the date of the submission of the plat to the secretary thereof, such plat shall be deemed to have been approved and a certificate shall be issued by the secretary of the planning commission or joint committee upon demand. If the planning commission or joint committee finds that the plat does not conform to the requirements of the subdivision regulations, the planning commission or joint committee shall notify the owner or owners of such fact. Such notice shall be in writing and shall specify in detail the reasons the plat does not conform to the requirements of the subdivision regulations. If the plat conforms to the requirements of such regulations, there shall be endorsed thereon the fact that the plat has been submitted to and approved by the planning commission or joint committee.

(c) The governing body shall accept or refuse the dedication of land for public purposes within 30 days after the first meeting of the governing body following the date of the submission of the plat to the clerk thereof. The governing body may defer action for an additional 30 days for the purpose of allowing for modifications to comply with the requirements established by the governing body. No additional filing fees shall be assessed during that period. If the governing body defers or refuses such dedication, it shall notify the owner or owners of the land and the planning commission or joint committee of such fact. Such notice shall be in writing and if the deferral or refusal of the dedication of land is based upon noncompliance with the requirements established by the governing body, the notice shall specify in detail the nature of such noncompliance.

(d) The governing body may establish a scale of reasonable fees to be paid to the secretary of the planning commission or joint committee by the applicant for approval for each plat filed with the planning commission or joint committee.

(e) No building or zoning permit shall be issued for the use or construction of any structure upon any lot, tract or parcel of land located within the area governed by the subdivision regulations that has been subdivided, resubdivided or replatted after the date of the adoption of such regulations by the governing body or governing bodies but which has not been approved in the manner provided by this act.

(f) Any regulations adopted by a governing body with reference to subdividing lots shall provide for the issuance of building permits on platted lots divided into not more than two tracts without having to replat such lots. Such regulations also may authorize and establish conditions for the issuance of building permits on lots divided into three or more tracts without having to replat such lots. Such regulations shall provide that lots zoned for industrial purposes may be divided into two or more tracts without replatting such lot. Such regulations shall contain a procedure for issuance of building or zoning permits on divided lots which shall take into account the need for adequate street rights-of-way, easements, improvement of public facilities, and zoning regulations if in existence.

(g) The regulations shall provide for a procedure which specifies a time limit within which action shall be taken, and shall further provide, where applicable, for the final decision on the issuance of such building permit to be made by the governing body, except as may be provided by law.

(h) The register of deeds shall not file any plat until such plat shall bear the endorsement hereinbefore provided and the land dedicated for public purposes has been accepted by the governing body.

History: L. 1991, ch. 56, § 12; L. 1997, ch. 147, § 5; L. 2006, ch. 98, § 1; July 1.



12-753 Same; zoning regulations; districts; restrictions.

12-753. Same; zoning regulations; districts; restrictions. (a) The governing body of any city, by adoption of an ordinance, and the board of county commissioners of any county, by adoption of a resolution, may provide for the adoption or amendment of zoning regulations in the manner provided by this act. The governing body may divide the territory subject to its jurisdiction into districts of such number, shape, area and of such different classes, according to the use of land and buildings and the intensity of such use, as may be deemed suited to carry out the purposes of this act. Such regulations may include, but not be limited to, provisions restricting and regulating the height, number of stories and size of buildings; the percentage of each lot that may be occupied; the size of yards, courts and other open spaces; the density of population; the location, use and appearance of buildings, structures and land for residential, commercial, industrial and other purposes; the conservation of natural resources, including agricultural land; and the use of land located in areas designated as flood plains and other areas, including the distance of any buildings and structures from a street or highway. Such regulations shall define the boundaries of zoning districts by description contained therein or by setting out such boundaries upon a map or maps incorporated and published as part of such regulations or by providing for the incorporation by reference in such regulations of an official map or maps upon which such boundaries shall be fixed. For a county, such map or maps shall be marked "official copy of zoning district map incorporated into zoning regulations by adoption of a resolution of the board of county commissioners on the _____ day of _____________, 19___" and filed in the office of the county clerk or such other public office as may be designated by the board of county commissioners. For a city, such map or maps shall be marked "official copy of zoning district map incorporated into zoning regulations by adoption of an ordinance by the governing body of the city on the _____ day of _____________, 19___" and filed in the office of the city clerk or such other public office as may be designated by the governing body. Such regulations and accompanying map or maps shall be public records.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 13; July 1.



12-754 Same; zoning jurisdictions; inclusion of land in flood plain zone.

12-754. Same; zoning jurisdictions; inclusion of land in flood plain zone. (a) The zoning regulations for a county shall define the area of zoning jurisdiction as all or any portion of the unincorporated area. The zoning regulations for a city shall define the zoning jurisdiction as including the area within the city limits and may also include land located outside the city which is not currently subject to county zoning regulations and is within three miles of the city limits, but in no case shall it include land which is located more than 1/2 the distance to another city. The governing body of the city shall notify the board of county commissioners in writing of the city's intention at least 60 days before adopting zoning regulations affecting such an area outside the city limits.

Any flood plain zone or district shall include the flood plain area within the incorporated area of the city and may include any extraterritorial jurisdiction lying outside, but within three miles, of the nearest point on the contiguous city limits when such jurisdiction has not otherwise been designated a flood plain zone or district by any other governmental unit or subdivision.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 14; July 1.



12-755 Same; zoning regulations; authority.

12-755. Same; zoning regulations; authority. (a) The governing body may adopt zoning regulations which may include, but not be limited to, provisions which:

(1) Provide for planned unit developments;

(2) permit the transfer of development rights;

(3) preserve structures and districts listed on the local, state or national historic register;

(4) control the aesthetics of redevelopment or new development;

(5) provide for the issuance of special use or conditional use permits; and

(6) establish overlay zones.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 15; July 1.



12-756 Same; zoning; zones or districts; procedure to establish; notice and hearing.

12-756. Same; zoning; zones or districts; procedure to establish; notice and hearing. (a) Before any city or county establishes any zone or district or regulates or restricts the use of buildings or land therein, the governing body shall require the planning commission to recommend the nature and number of zones or districts which it deems necessary and the boundaries of the same and appropriate regulations or restrictions to be enforced therein. Except as provided in the zoning regulations, all such regulations shall be uniform for each class or kind of building or land uses throughout each district, but the regulations in one district may differ from those in other districts and special uses may be designated within each district with conditions attached.

(b) Upon the development of proposed zoning regulations, the planning commission shall hold a public hearing thereon. Notice of such public hearing shall be published at least once in the official city newspaper in the case of a city or in the official county newspaper in the case of a county at least 20 days prior to the date of the hearing. In the case of a joint zoning board, notice of such hearing shall be published in the official city and official county newspapers. Such notice shall fix the time and place for such hearing and shall describe such proposal in general terms. The hearing may be adjourned from time to time and at the conclusion of the same, the planning commission shall prepare its recommendations and by an affirmative vote of a majority of the entire membership of the commission adopt the same in the form of proposed zoning regulations and shall submit the same, together with the written summary of the hearing thereon, to the governing body. The governing body either may: (1) Approve such recommendations by the adoption of the same by ordinance in a city or resolution in a county; (2) override the planning commission's recommendations by a 2/3 majority vote of the membership of the governing body; or (3) may return the same to the planning commission for further consideration, together with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendations, the planning commission, after considering the same, may resubmit its original recommendations giving the reasons therefor or submit new and amended recommendations. Upon the receipt of such recommendations, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendations by the respective ordinance or resolution, or the governing body need take no further action thereon. If the planning commission fails to deliver its recommendations to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendations and proceed accordingly. The proposed zoning regulations and any amendments thereto shall become effective upon publication of the respective adopting ordinance or resolution.

(c) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 16; July 1.



12-757 Same; zoning; downzoning or rezoning, amendments and revisions; procedure; notice and hearing; protest petition; signs to notify of proposed rezoning.

12-757. Same; zoning; downzoning or rezoning, amendments and revisions; procedure; notice and hearing; protest petition; signs to notify of proposed rezoning. (a) The governing body, from time to time, may supplement, change or generally revise the boundaries or regulations contained in zoning regulations by amendment. A proposal for such amendment may be initiated by the governing body or the planning commission. If such proposed amendment is not a general revision of the existing regulations and affects specific property, the amendment may be initiated by application of the owner of property affected. Any such amendment, if in accordance with the land use plan or the land use element of a comprehensive plan, shall be presumed to be reasonable. The governing body shall establish in its zoning regulations the matters to be considered when approving or disapproving a rezoning request. The governing body may establish reasonable fees to be paid in advance by the owner of any property at the time of making application for a zoning amendment.

(b) All such proposed amendments first shall be submitted to the planning commission for recommendation. The planning commission shall hold a public hearing thereon, shall cause an accurate written summary to be made of the proceedings, and shall give notice in like manner as that required for recommendations on the original proposed zoning regulations provided in K.S.A. 12-756, and amendments thereto. Such notice shall fix the time and place for such hearing and contain a statement regarding the proposed changes in regulations or restrictions or in the boundary or classification of any zone or district. If such proposed amendment is not a general revision of the existing regulations and affects specific property, the property shall be designated by legal description or a general description sufficient to identify the property under consideration. In addition to such publication notice, written notice of such proposed amendment shall be mailed at least 20 days before the hearing to all owners of record of real property within the area to be altered and to all owners of record of real property located within at least 200 feet of the area proposed to be altered for regulations of a city and to all owners of record of real property located within at least 1,000 feet of the area proposed to be altered for regulations of a county. If a city proposes a zoning amendment to property located adjacent to or outside the city's limits, the area of notification of the city's action shall be extended to at least 1,000 feet in the unincorporated area. Notice of a county's action shall extend 200 feet in those areas where the notification area extends within the corporate limits of a city. All notices shall include a statement that a complete legal description is available for public inspection and shall indicate where such information is available. When the notice has been properly addressed and deposited in the mail, failure of a party to receive such notice shall not invalidate any subsequent action taken by the planning commission or the governing body. Such notice is sufficient to permit the planning commission to recommend amendments to zoning regulations which affect only a portion of the land described in the notice or which give all or any part of the land described a zoning classification of lesser change than that set forth in the notice. A recommendation of a zoning classification of lesser change than that set forth in the notice shall not be valid without republication and, where necessary, remailing, unless the planning commission has previously established a table or publication available to the public which designates what zoning classifications are lesser changes authorized within the published zoning classifications. At any public hearing held to consider a proposed rezoning, an opportunity shall be granted to interested parties to be heard.

(c) (1) Whenever five or more property owners of record owning 10 or more contiguous or noncontiguous lots, tracts or parcels of the same zoning classification initiate a rezoning of their property from a less restrictive to a more restrictive zoning classification, such amendment shall require notice by publication and hearing in like manner as required in subsection (b) of this section. Such zoning amendment shall not require written notice and shall not be subject to the protest petition provision of subsection (f) of this section.

(2) Whenever a city or county initiates a rezoning from a less restrictive to a more restrictive zoning classification of 10 or more contiguous or noncontiguous lots, tracts or parcels of the same zoning classification having five or more owners of record, such amendment shall require notice by publication and hearing in like manner as that required by subsection (b) of this section. In addition, written notice shall be required to be mailed to only owners of record of the properties to be rezoned and only such owners shall be eligible to initiate a protest petition under subsection (f) of this section.

(d) Except as provided in subsection (g) and unless otherwise provided by this act, the procedure for the consideration and adoption of any such proposed amendment shall be in the same manner as that required for the consideration and adoption of the original zoning regulations. A majority of the members of the planning commission present and voting at the hearing shall be required to recommend approval or denial of the amendment to the governing body. If the planning commission fails to make a recommendation on a rezoning request, the planning commission shall be deemed to have made a recommendation of disapproval. When the planning commission submits a recommendation of approval or disapproval of such amendment and the reasons therefor, the governing body may: (1) Adopt such recommendation by ordinance in a city or by resolution in a county; (2) override the planning commission's recommendation by a 2/3 majority vote of the membership of the governing body; or (3) return such recommendation to the planning commission with a statement specifying the basis for the governing body's failure to approve or disapprove. If the governing body returns the planning commission's recommendation, the planning commission, after considering the same, may resubmit its original recommendation giving the reasons therefor or submit new and amended recommendation. Upon the receipt of such recommendation, the governing body, by a simple majority thereof, may adopt or may revise or amend and adopt such recommendation by the respective ordinance or resolution, or it need take no further action thereon. If the planning commission fails to deliver its recommendation to the governing body following the planning commission's next regular meeting after receipt of the governing body's report, the governing body shall consider such course of inaction on the part of the planning commission as a resubmission of the original recommendation and proceed accordingly. The proposed rezoning shall become effective upon publication of the respective adopting ordinance or resolution.

(e) If such amendment affects the boundaries of any zone or district, the respective ordinance or resolution shall describe the boundaries as amended, or if provision is made for the fixing of the same upon an official map which has been incorporated by reference, the amending ordinance or resolution shall define the change or the boundary as amended, shall order the official map to be changed to reflect such amendment, shall amend the section of the ordinance or resolution incorporating the same and shall reincorporate such map as amended.

(f) (1) Except as provided in subsection (g), whether or not the planning commission approves or disapproves a zoning amendment, if a protest petition against such amendment is filed in the office of the city clerk or the county clerk within 14 days after the date of the conclusion of the public hearing pursuant to the publication notice, signed by the owners of record of 20% or more of any real property proposed to be rezoned or by the owners of record of 20% or more of the total real property within the area required to be notified by this act of the proposed rezoning of a specific property, excluding streets and public ways and property excluded pursuant to paragraph (2) of this subsection, the ordinance or resolution adopting such amendment shall not be passed except by at least a 3/4 vote of all of the members of the governing body.

(2) For the purpose of determining the sufficiency of a protest petition, if the proposed rezoning was requested by the owner of the specific property subject to the rezoning or the owner of the specific property subject to the rezoning does not oppose in writing such rezoning, such property also shall be excluded when calculating the "total real property within the area required to be notified" as that phrase is used in paragraph (1) of this subsection.

(g) An ordinance or resolution adopting a zoning amendment for mining operations subject to K.S.A. 49-601 et seq., and amendments thereto, regardless of a protest petition or failure to recommend by the planning commission shall only require a majority vote of all members of the governing body.

(h) Zoning regulations may provide additional notice by providing for the posting of signs on land which is the subject of a proposed rezoning, for the purpose of providing notice of such proposed rezoning.

History: L. 1991, ch. 56, § 17; L. 1995, ch. 211, § 1; L. 1995, ch. 249, § 1; L. 2000, ch. 75, § 1; L. 2009, ch. 79, § 1; July 1.



12-757a Adoption of special use or conditional use permits for mining operations; procedural limitations.

12-757a. Adoption of special use or conditional use permits for mining operations; procedural limitations. No city or county may establish procedures regarding the adoption of special use or conditional use permits for mining operations subject to K.S.A. 49-601 et seq., and amendments thereto, which require the approval of more than a majority of all members of the governing body.

History: L. 2009, ch. 79, § 2; July 1.



12-758 Same; existing uses; alterations; agricultural land exempted, exception.

12-758. Same; existing uses; alterations; agricultural land exempted, exception. (a) Except as otherwise provided by this section and K.S.A. 12-770 and 12-771, and amendments thereto, regulations adopted under authority of this act shall not apply to the existing use of any building or land, but shall apply to any alteration of a building to provide for a change in use or a change in the use of any building or land after the effective date of any regulations adopted under this act. If a building is damaged by more than 50% of its fair market value such building shall not be restored if the use of such building is not in conformance with the regulations adopted under this act.

(b) Except for flood plain regulations in areas designated as a flood plain, regulations adopted by a city pursuant to K.S.A. 12-715b, and amendments thereto, or a county pursuant to this act shall not apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings are used for agricultural purposes and not otherwise.

History: L. 1991, ch. 56, § 18; L. 1997, ch. 147, § 9; May 1.



12-759 Same; board of zoning appeals; membership; vacancies; powers; fees; variances; exceptions.

12-759. Same; board of zoning appeals; membership; vacancies; powers; fees; variances; exceptions. (a) Any governing body which has enacted a zoning ordinance or resolution shall create a board of zoning appeals by adoption of the appropriate ordinance or resolution. Such board shall consist of not less than three nor more than seven members. If a city enacts zoning regulations which affect land outside the corporate limits of such city, at least one member of the board shall be a resident of the area outside the city's limits. The members first appointed shall serve respectively for terms of one, two and three years, divided equally or as nearly equally as possible among the members. Thereafter the terms of the members may be changed to either three or four years, whichever is deemed to be in the best interest of the city or county. Vacancies shall be filled by appointment for the unexpired terms. The members of such board shall serve without compensation. The board annually shall elect one of its members as chairperson, and shall appoint a secretary who may be an officer or an employee of the city or county. The board shall adopt rules in accordance with the provisions of the ordinance or resolution creating the board. Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. The board shall keep minutes of its proceedings, showing evidence presented, findings of fact by the board, decisions of the board and the vote upon each question. Records of all official actions of the board shall be filed in its office and shall be a public record. The governing body, in the ordinance or resolution creating such board, may establish a scale of reasonable fees to be paid in advance by the party appealing. Any two or more cities or counties which have established a joint planning commission may establish a joint board of zoning appeals.

(b) Any board of zoning appeals in existence on the effective date of this act shall continue in existence, but shall be governed by the provisions of this act.

(c) The board of zoning appeals shall administer the details of appeals from or other matters referred to it regarding the application of the zoning ordinance or resolution as hereinafter provided. The board shall fix a reasonable time for the hearing of an appeal or any other matter referred to it. Notice of the time, place and subject of such hearing shall be published once in the official city newspaper in the case of a city and in the official county newspaper in the case of a county at least 20 days prior to the date fixed for hearing. A copy of the notice shall be mailed to each party to the appeal and to the appropriate planning commission.

(d) Appeals to the board of zoning appeals may be taken by any person aggrieved, or by any officer of the city, county or any governmental agency or body affected by any decision of the officer administering the provisions of the zoning ordinance or resolution. Such appeal shall be taken within a reasonable time as provided by the rules of the board, by filing a notice of appeal specifying the grounds thereof and the payment of the fee required therefor. The officer from whom the appeal is taken, when notified by the board or its agent, shall transmit to the board all the papers constituting the record upon which the action appealed from was taken. The board shall have power to hear and decide appeals where it is alleged there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of the zoning ordinance or resolution. In exercising the foregoing powers, the board, in conformity with the provisions of this act, may reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination, and to that end shall have all the powers of the officer from whom the appeal is taken, may attach appropriate conditions, and may issue or direct the issuance of a permit.

(e) When deemed necessary by the board of zoning appeals, the board may grant variances and exceptions from the zoning regulations on the basis and in the manner hereinafter provided: (1) To authorize in specific cases a variance from the specific terms of the regulations which will not be contrary to the public interest and where, due to special conditions, a literal enforcement of the provisions of the regulations, in an individual case, results in unnecessary hardship, and provided that the spirit of the regulations shall be observed, public safety and welfare secured, and substantial justice done. Such variance shall not permit any use not permitted by the zoning regulations in such district. A request for a variance may be granted in such case, upon a finding by the board that all of the following conditions have been met: (A) That the variance requested arises from such condition which is unique to the property in question and which is not ordinarily found in the same zone or district; and is not created by an action or actions of the property owner or the applicant; (B) that the granting of the permit for the variance will not adversely affect the rights of adjacent property owners or residents; (C) that the strict application of the provisions of the zoning regulations of which variance is requested will constitute unnecessary hardship upon the property owner represented in the application; (D) that the variance desired will not adversely affect the public health, safety, morals, order, convenience, prosperity, or general welfare; and (E) that granting the variance desired will not be opposed to the general spirit and intent of the zoning regulations; and (2) to grant exceptions to the provisions of the zoning regulation in those instances where the board is specifically authorized to grant such exceptions and only under the terms of the zoning regulation. In no event shall exceptions to the provisions of the zoning regulation be granted where the use or exception contemplated is not specifically listed as an exception in the zoning regulation. Further, under no conditions shall the board of zoning appeals have the power to grant an exception when conditions of this exception, as established in the zoning regulation by the governing body, are not found to be present.

(f) Any person, official or governmental agency dissatisfied with any order or determination of the board may bring an action in the district court of the county to determine the reasonableness of any such order or determination. Such appeal shall be filed within 30 days of the final decision of the board.

(g) A planning commission also may be designated as a board of zoning appeals under this section.

(h) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 20; July 1.



12-760 Same; appeals to district court.

12-760. Same; appeals to district court. (a) Within 30 days of the final decision of the city or county, any person aggrieved thereby may maintain an action in the district court of the county to determine the reasonableness of such final decision.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 23; July 1.



12-761 Same; violations; penalties; actions.

12-761. Same; violations; penalties; actions. (a) Any violation of any regulation adopted under the authority of this act shall be a misdemeanor and shall be punishable by a fine of not to exceed $500 or by imprisonment for not more than six months for each offense or by both such fine and imprisonment. Each day's violation shall constitute a separate offense.

(b) Any city or county, and any person the value or use of whose property is or may be affected by such violation, shall have the authority to maintain suits or actions in any court of competent jurisdiction to enforce the adopted zoning regulations and to abate nuisances maintained in violation thereof.

(c) Whenever any building or structure is or is proposed to be erected, constructed, altered, converted or maintained or any building, structure or land is or is proposed to be, used in violation of any zoning regulations, the city or county, or in the event the violation relates to a provision concerning flood plain zoning, the attorney general and the chief engineer of the division of water resources of the Kansas department of agriculture, in addition to other remedies, may institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance or use or to correct or abate such violation or to prevent the occupancy of such building, structure or land.

(d) Any person, company, corporation, institution, municipality or agency of the state who violates any provision of any regulation relating to flood plain zoning shall be subject to the penalties and remedies provided for herein.

(e) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 24; L. 2004, ch. 101, § 62; July 1.



12-762 Same; existing plans effective until changed pursuant to this act.

12-762. Same; existing plans effective until changed pursuant to this act. (a) Any comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines adopted by the governing body or planning commission of any city or county adopted prior to January 1, 1992, and which are consistent with the provisions of this act shall continue in force and effect the same as though adopted under the provisions of this act, until the same is modified or a new comprehensive plan or part thereof, subdivision or zoning regulations or building or setback lines are adopted as provided in this act.

(b) Any comprehensive plan or part thereof, subdivision regulations, zoning regulations or building or setback lines adopted by a township zoning board prior to January 1, 1992, shall continue in force and effect until the county in which the township is located, or the city if land in such township is annexed, adopts and places in effect a plan or part thereof, subdivision or zoning regulations or building or setback lines affecting land and buildings located within such township. Such regulations or building or setback lines shall be enforced by the board of county commissioners.

History: L. 1991, ch. 56, § 25; L. 1993, ch. 85, § 1; July 1.



12-763 Same; exclusion of manufactured homes prohibited, when.

12-763. Same; exclusion of manufactured homes prohibited, when. (a) The governing body shall not adopt or enforce zoning regulations which have the effect of excluding manufactured homes from the entire zoning jurisdiction of the governing body. In addition, the governing body shall not adopt or enforce zoning regulations which have the effect of excluding residential-design manufactured homes from single-family residential districts solely because they are manufactured homes.

(b) Nothing in this section shall be construed as precluding the establishment of architectural or aesthetic standards applicable to manufactured homes so as to ensure its compatibility with site-built housing in the same zoning district.

(c) Nothing in this section shall be construed to preempt or supersede valid restrictive covenants running with the land.

(d) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 19; July 1.



12-764 Same; development rights, vesting of.

12-764. Same; development rights, vesting of. (a) For development rights vested prior to July 1, 2009:

(1) For the purpose of single-family residential developments, development rights in such land use shall vest upon recording of a plat of such land. If construction is not commenced on such land within five years of recording a plat, the development rights in such shall expire.

(2) For all purposes other than single-family developments, the right to use land for a particular purpose shall vest upon the issuance of all permits required for such use by a city or county and construction has begun and substantial amounts of work have been completed under a validly issued permit.

(3) The governing body may provide in zoning regulations for earlier vesting of development rights, however, vesting shall occur in the same manner for all uses of land within a land-use classification under the adopted zoning regulations.

(b) For development rights vested on and after July 1, 2009:

(1) For the purpose of residential developments, development rights in such land use shall vest upon recording of a plat of such land. If construction is not commenced on such land within 10 years of recording a plat, the development rights in such shall expire. For purposes of this section, residential developments may include single family housing; multiple family housing such as apartments, duplexes, townhomes and similar configurations; condominiums; and manufactured and modular homes.

(2) For all purposes other than residential developments, the right to use land for a particular purpose shall vest upon the issuance of all permits required for such use by a city or county and construction has begun and substantial amounts of work have been completed. If substantial amounts of the work have not been completed within 10 years of the issuance of such permits, the development rights shall expire.

(3) The governing body may provide in zoning regulations for earlier vesting of development rights, however, vesting shall occur in the same manner for all uses of land within a land-use classification under the adopted zoning regulations.

History: L. 1991, ch. 56, § 21; L. 2009, ch. 84, § 1; July 1.



12-765 Same; setback lines on streets and highways; modifications or variances, when; notice and hearing.

12-765. Same; setback lines on streets and highways; modifications or variances, when; notice and hearing. (a) Whenever any city or county has as a part of a comprehensive plan adopted a plan for its major street or highway system, after consultation with the secretary of transportation and the county engineer and any planning commission of the county or counties within which such system lies, the governing body is hereby authorized and empowered, to establish by the appropriate ordinance or resolution building or setback lines on such existing and proposed major streets or highways and to prohibit any new building being located within such building or setback lines on property within the plat approval jurisdiction of the city. Such ordinance or resolution may incorporate by reference an official map, which may include supplementary documents, setting forth such plan which shall show with reasonable survey accuracy the location and width of existing or proposed major streets or highways and any building or setback lines. The governing body shall provide for the method by which this section shall be enforced. Such official map shall not be enforced until after a certified copy of such map and adopting ordinance or resolution has been filed with the register of deeds of the county or counties in which such system lies. The board of zoning appeals shall have the power to modify or vary the building restrictions herein authorized in specific cases, in order that unwarranted hardship, which constitutes a complete deprivation of use as distinguished from merely granting a privilege, may be avoided, yet the intended purpose of the regulations shall be strictly observed and the public welfare and public safety protected. The setback ordinance, resolution or official map shall not be adopted, changed or amended by the governing body until a public hearing has been held thereon by the governing body. A notice of the time and place of such hearing shall be published in the official city newspaper in the case of a city or the official county newspaper in the case of a county. Such notice shall be published at least 20 days prior to the date of the hearing. The powers of this section shall not be exercised so as to deprive the owner of any existing property or of its use or maintenance for the purpose to which such property is then lawfully devoted.

(b) The provisions of this section shall become effective on and after January 1, 1992.

History: L. 1991, ch. 56, § 22; July 1.



12-766 Same; flood plain zones; requirements; approval by chief engineer.

12-766. Same; flood plain zones; requirements; approval by chief engineer. (a) The governing body may establish flood plain zones and districts and restrict the use of land therein and may restrict the application thereof to lands, adjacent to watercourses, subject to floods of a lesser magnitude than that having a chance occurrence in any one year of 1%. Any flood plain regulations shall comply with the minimum requirements of the national flood insurance act of 1968, as amended (42 U.S.C. § 4001 et seq.) or any rules and regulations adopted pursuant thereto.

(b) Prior to the adoption thereof, the governing body shall submit to the chief engineer of the division of water resources of the Kansas department of agriculture any ordinance, resolution, regulation or plan that proposes to create or to effect any change in a flood plain zone or district, or that proposes to regulate or restrict the location and use of structures, encroachments, and uses of land within such an area. The chief engineer may require, pursuant to rules and regulations, each submission hereunder to be accompanied by complete maps, plans, profiles, specifications and textual matter. The chief engineer shall approve or disapprove any such ordinance, resolution, regulation or plan or changes thereof within 90 days of the date of receipt of all such data required by the chief engineer as specified in rules and regulations adopted thereby. If the chief engineer fails to approve or disapprove within the 90 day period required by this section, such ordinance, resolution, regulation or plan or change thereof shall be deemed approved. The chief engineer shall provide, in writing, specific reasons for any disapproval.

(c) The chief engineer shall adopt such rules and regulations deemed necessary to administer and enforce the provisions of this section.

History: L. 1991, ch. 56, § 26; L. 2004, ch. 101, § 63; July 1.



12-767 Same; flood plain requirements; city building codes.

12-767. Same; flood plain requirements; city building codes. The governing body of any city located in an area designated as a flood plain shall not authorize, pursuant to its building codes, the construction, reconstruction or renovation of any building, facility or structure which does not comply with the minimum requirements of the national flood insurance act of 1968, as amended, (42 U.S.C. §§ 4001 et seq.) or any rules and regulations adopted pursuant thereto.

History: L. 1991, ch. 63, § 6; July 1.



12-768 Same; flood plain requirements; county building codes.

12-768. Same; flood plain requirements; county building codes. The board of county commissioners of any county located in an area designated as a flood plain shall not authorize, pursuant to its building codes, the construction, reconstruction or renovation of any building, facility or structure which does not comply with the minimum requirements of the national flood insurance act of 1968, as amended, (42 U.S.C. §§ 4001 et seq.) or any rules and regulations adopted pursuant thereto.

History: L. 1991, ch. 63, § 7; July 1.



12-769 Same; transfer of certain moneys to county.

12-769. Same; transfer of certain moneys to county. Any unexpended moneys from a levy made pursuant to K.S.A. 19-2911, and amendments thereto, prior to January 1, 1992, shall be transferred by the township board to the county in which such township is located. Such money shall be deposited in the county general fund or other appropriate fund and shall be used for planning and zoning purposes in the county.

History: L. 1993, ch. 86, § 1; July 1.



12-770 Nonconforming uses; sexually oriented businesses; definitions.

12-770. Nonconforming uses; sexually oriented businesses; definitions. (a) When used in this section:

(1) The words and phrases used in this section shall have the same meaning ascribed thereto by K.S.A. 12-742, and amendments thereto;

(2) "adult arcade" means any place to which the public is permitted or invited in which coin-operated, slug-operated or for any form of consideration, electronically, electrically or mechanically controlled still or motion picture machines, projectors, video or laser disc players or other image-producing devices are maintained to show images to five or fewer persons per machine at any one time, and where the images so displayed are distinguished or characterized by the depicting or describing of specified sexual activities or specified anatomical areas.

(3) "adult bookstore", adult novelty store" or "adult video store" means a commercial establishment which, as one of its principal purposes, offers for sale or rental for any form of consideration any one or more of the following:

(A) Books, magazines, periodicals or other printed matter, or photographs, films, motion pictures, video cassettes or video reproductions, slides or other visual representations which are characterized by the depiction or description of specified sexual activities or specified anatomical areas; or

(B) instruments, devices or paraphernalia which are designed for use in connection with specified sexual activities;

(4) "adult cabaret" means a nightclub, bar, restaurant or similar commercial establishment which regularly features:

(A) Persons who appear in a state of nudity or semi-nudity; or

(B) live performances which are characterized by the exposure of specified anatomical areas or by specified sexual activities; or

(C) films, motion pictures, video cassettes, slides or other photographic reproductions which are characterized by the depiction or description of specified sexual activities or specified anatomical areas;

(5) "adult motel" means a hotel, motel or similar commercial establishment which:

(A) offers accommodations to the public for any form of consideration; provides patrons with closed-circuit television transmissions, films, motion pictures, video cassettes, slides or other photographic reproductions which are characterized by the depiction or description of specified sexual activities or specified anatomical areas and has a sign visible from the public right-of-way which advertises the availability of this adult type of photographic reproductions; or

(B) offers a sleeping room for rent for a period of time that is less than 10 hours; or

(C) allows a tenant or occupant of a sleeping room to subrent the room for a period of time that is less than 10 hours;

(6) "adult motion picture theater" means a commercial establishment where, for any form of consideration, films, motion pictures, video cassettes, slides or similar photographic reproductions are regularly shown which are characterized by the depiction or description of specified sexual activities or specified anatomical areas;

(7) "adult theater" means a theater, concert hall, auditorium or similar commercial establishment which regularly features persons who appear in a state of nudity or semi-nudity, or live performances which are characterized by the exposure of specified anatomical areas or by specified sexual activities;

(8) "escort" means a person who, for consideration, agrees or offers to act as a companion, guide, or date for another person, or who agrees or offers to privately model lingerie or to privately perform a striptease for another person;

(9) "escort agency" means a person or business association who furnishes, offers to furnish or advertises to furnish escorts as one of its primary business purposes for a fee, tip or other consideration;

(10) "nude model studio" means any place where a person who appears semi-nude, in a state of nudity, or who displays specified anatomical areas and is provided to be observed, sketched, drawn, painted, sculptured, photographed or similarly depicted by other persons who pay money or any form of consideration. Nude model studio shall not include a college, community college or university supported entirely or in part by public money; a private college or university which maintains and operates educational programs in which credits are transferable to a college, community college or university supported entirely, partly by public money or in a structure or private studio:

(A) That has no sign visible from the exterior of the structure and no other advertising that indicates a nude or semi-nude person is available for viewing;

(B) where, in order to participate in a class, a student must enroll at least three days in advance of the class; and

(C) where no more than one nude or semi-nude model is on the premises at any one time;

(11) "nudity" or a "state of nudity" means the showing of the human male or female genitals, pubic area, vulva, anus, anal cleft or cleavage with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple or the showing of the covered male genitals in a discernibly turgid state.

(12) "sexual encounter center" means a business or commercial enterprise that, as one of its principal business purposes, offers for any form of consideration:

(A) Physical contact in the form of wrestling or tumbling between persons of the opposite sex; or

(B) activities between either male and female persons or persons of the same sex, or both, when one or more of the persons is in a state of nudity or semi-nude;

(13) "semi-nude" or in a "semi-nude condition" means the showing of the female breast below a horizontal line across the top of the areola at its highest point or the showing of the male or female buttocks. Such term shall include the lower portion of the human female breast, but shall not include any portion of the cleavage of the human female breast, exhibited by a dress, blouse, skirt, leotard, bathing suit or other wearing apparel provided the areola is not exposed in whole or in part;

(14) "sexually oriented business" means an adult arcade, adult bookstore, adult novelty store, adult video store, adult cabaret, adult motel, adult motion picture theater, adult theater, escort agency, nude model studio or sexual encounter center;

(15) "specified anatomical areas" means:

(A) The human male genitals in a discernibly turgid state, even if completely and opaquely covered; or

(B) less than completely and opaquely covered human genitals, pubic region, buttocks or a female breast below a point immediately above the top of the areola.

(b) The governing body may adopt, in the manner provided by K.S.A. 12-741 et seq., and amendments thereto, reasonable regulations for the gradual elimination of sexually oriented businesses which constitute nonconforming uses.

History: L. 1997, ch. 147, § 10; May 1.



12-771 Same; nonconforming uses; elimination of.

12-771. Same; nonconforming uses; elimination of. Nothing in this act is intended to prevent cities or counties from enforcing local laws, enacted under other legal authority, for the gradual elimination of nonconforming uses.

History: L. 1997, ch. 147, § 11; May 1.



12-772 Military installations; state area of interest.

12-772. Military installations; state area of interest. Areas of this state that are wholly or in part within jointly developed community — military air installation compatible use zone (AICUZ) study area, joint land use study (JLUS) area, army compatible use buffer (ACUB), or an environmental noise management plan (ENMP) of an active duty, national guard or reserve military installation shall constitute a state area of interest vital to national security and the economic well being of the state.

History: L. 2010, ch. 21, § 1; July 1.



12-773 Same; communications, cooperation duties; military installations, municipalities.

12-773. Same; communications, cooperation duties; military installations, municipalities. (a) It is the desire of the state of Kansas to promote communication, cooperation and collaboration between any military installation and any municipality adjacent to or surrounding the military installation.

(b) To further communication, cooperation and collaboration:

(1) Each military installation shall:

(A) Notify and coordinate with each municipality adjacent to or surrounding the military installation regarding any development, project or operational change on the military installation which will alter or amend a JLUS, ACUB, AICUZ or ENMP or any element therein.

(B) Notify each municipality adjacent to or surrounding the military installation of any change in the name of any contact person, and any related information thereto, who is used for the purpose of communication between the military installation and the municipality.

(C) Meet and coordinate at least annually with representatives of each municipality adjacent to or surrounding military installations for the purpose of determining any critical area within the state area of interest. A critical area of interest is any portion of the state area of interest where future use of such area is determined in a coordinated manner between the military installation and the municipality and should be monitored or managed to reduce any potential conflict with any military operation and the economic well being of the municipality.

(2) Each municipality adjacent to or surrounding a military installation shall:

(A) Meet and coordinate at least annually with the commander of the active duty, national guard or reserve military installation associated with the state area of interest in which the municipality is located to jointly determine what portion, if any, of that state area of interest is a critical area.

(B) Notify the commander of each military installation located adjacent to or surrounded by a municipality of any change in the name of any contact person, and any related information thereto, who is used for the purpose of communication between the military installation and the municipality.

(C) Provide notice to the commander of each military installation located adjacent to or surrounded by a municipality of the adoption of any regulation, including any amendment thereof, or any amendment to any comprehensive planning document which affects any mutually agreed upon critical area. Such notice shall be provided at least 30 days prior to the adoption of any such regulation, or amendment thereof, or any such amendment to a comprehensive planning document. Failure of an installation commander to respond after receiving notification under this subparagraph shall be deemed to indicate such commander's approval of the regulation, or amendment thereof, or amendment to the comprehensive planning document.

(D) Provide written notice to the commander of each military installation located adjacent to or surrounded by a municipality of each development proposal which affect any agreed upon critical area to provide the commander of any military installation affected an opportunity to assess any impact and coordinate issues with planning staff. Such an assessment shall not be unreasonably withheld, but shall be offered within the statutorily required notice for public hearing. Such notice shall be provided concurrently with any statutorily required notice for public hearing.

(E) Consider the impact of each of the following factors, based upon information provided by the installation, before making a decision regarding a development proposal located within an agreed upon critical area:

(i) The potential for release into the air of any substance such as steam, dust or smoke unless such substance is generated by agricultural use, that would impair visibility or otherwise interfere with military operations, including ground operations.

(ii) The potential for production of any light emission, either directly, or indirectly or by reflective light, that would interfere with pilot vision, and aerial or ground based night vision training.

(iii) The potential for the production of electrical emissions that would interfere with military ground and aircraft communications and navigation equipment.

(iv) The potential to attract birds or waterfowl including, but not limited to, operation of any sanitary landfill and the maintenance of any large scale feeding station.

(v) Whether or not structures are proposed within 10 feet of any defined aircraft approach, departure, or transitional surface; or within 100 feet beneath any low-level military aircraft training route as provided by the federal aviation administration.

(vi) The potential to expose persons to noise greater than 65 DNL.

(vii) The potential for obstructed visibility or surveillance, or both, of direct fire weaponry platforms into permanently populated or operational areas of military installations.

(viii) Whether or not there will be a violation of any federal aviation administration height restriction in title 14 of the code of federal regulations (14 CFR) part 77 entitled "Objects Affecting Navigable Airspace" or Department of Defense Instruction (DoDI) Number 4165.57 entitled "Air Installations Compatible Use Zones."

(F) Review and coordinate all comprehensive plans or zoning ordinances or regulations affecting any mutually agreed upon critical area of a state area of interest and consider the most current jointly developed community — military JLUS or AICUZ, or both, recommendations sponsored by the United States air force installation located at McConnell air force base located in Sedgwick county, Kansas, sponsored by the United States department of the army installations located at Fort Riley in or adjacent to Clay, Geary and Riley counties, Kansas, and Fort Leavenworth in Leavenworth county, Kansas, or sponsored by the Kansas adjutant general for Forbes Field in Shawnee county, Kansas, or the Smoky Hill facility located in Saline county, Kansas. All such comprehensive plans or zoning ordinances or regulations shall also consider the presence of any ACUB and the findings of any AICUZ or ENMP.

(G) For such plans, ordinances or regulations, consider the recommendation or study provided by the military with a view to protection of public health, safety and welfare and maintenance of safe military and aircraft operations, and the sustainability of installation missions.

(H) Consider the adoption of a mandatory disclosure requirement for any property within any agreed upon critical area of a state area of interest, which would inform a buyer of the potential for impact from noise, smoke, dust, light, electromagnetic interference and aircraft safety zones on the landowner produced by normal military operations.

(I) Provide the following written notice to individuals receiving a construction permit for improvements within the agreed upon critical area:

"The property for which this permit is issued is situated in an area that may be subjected to conditions resulting from military training at a nearby military installation. Such conditions may include the firing of small and large caliber weapons, the over flight of both fixed-wing and rotary-wing aircraft, the movement of vehicles, the use of generators and other accepted and customary military training activities. These activities ordinarily and necessarily produce noise, dust, smoke and other conditions that may not be compatible with the permitted improvement according to established federal guidelines, state guidelines or both."

(c) Nothing herein shall prevent municipalities adjacent to or surrounding military installations from entering into interlocal agreements with such military installations, in order to accomplish the objectives expressed herein.

History: L. 2010, ch. 21, § 2; July 1.



12-774 Same; definitions.

12-774. Same; definitions. As used in K.S.A. 2016 Supp. 12-772 through 12-775, and amendments thereto:

(a) "AICUZ" means a jointly developed community — military air installation compatible use zone.

(b) "ACUB" means an army compatible use buffer.

(c) "Development proposal" means any development requiring a review process prior to approval including, but not limited to, platting, rezoning, conditional use, special use, variance or any other similar action.

(d) "DNL" means a day — night noise level.

(e) "ENMP" means an environmental noise management plan of an active duty, national guard or reserve military installation.

(f) "JLUS" means a joint land use study.

(g) "Military training buffer contract" means land in which the private owner voluntarily provides, sells or leases the development rights for the land or provides, sells or leases the right of the military to reject proposed development that will be incompatible with the training mission and operations of a federal or state military facility of more than 100 acres. Nothing in the state area of interest, military training buffer area or military training buffer area contract shall provide authority for the use of eminent domain.

(h) "Municipality" shall mean a city or county.

(i) "State area of interest military training buffer area" means land that is contiguous to a federal or state military facility of more than 100 acres as specified in the applicable AICUZ, JLUS, ACUB, or ENMP or is located adjacent to lands already in the program or is under a military flight path.

History: L. 2010, ch. 21, § 3; July 1.



12-775 Same; zoning and land use municipalities have final decision.

12-775. Same; zoning and land use municipalities have final decision. Notwithstanding any other provision of this act, the final decision on all planning, development, zoning and land use issues shall be made by each municipality adjacent to or surrounding a military installation.

History: L. 2010, ch. 21, § 4; July 1.






Article 8 PUBLIC UTILITIES

12-801 Gas, water, lights, heat, street-railway, bus or telephone service; election; bonds.

12-801. Gas, water, lights, heat, street-railway, bus or telephone service; election; bonds. Whenever and as often as a majority of the electors voting at an election heretofore held, or hereafter called and held, in any city shall vote in favor of the issuance of bonds of such city for the purpose of purchasing, constructing or extending works for the purpose of supplying such city and its inhabitants with natural or artificial gas, water, electric light, heating, street-railway, bus or telephone service, it shall be lawful for the governing body of such city, by ordinance duly passed, to direct the issuance of the bonds so voted as provided by law: Provided, That whenever it may be deemed necessary or advisable for such city to combine a water and electric-light plant, the same may be done, and a separate vote on each proposition shall not be required.

History: R.S. 1923, § 12-801; L. 1953, ch. 62, § 1; June 30.



12-802 Same; bond election.

12-802. Same; bond election. Whenever the governing body of any such city shall desire to procure authority for the issuance of bonds under the terms of this act, they shall pass an ordinance directing the calling of an election for the submission of the question to the electors thereof, which election shall be held according to law.

History: R.S. 1923, § 12-802; Dec. 27.



12-803 Same; bond limitation.

12-803. Same; bond limitation. No bonds in excess of fifteen percentum of the assessed valuation of tangible property in such city shall be issued under the authority of K.S.A. 12-801 and 12-802, and such bonds may be issued by any city without regard to the statutory limitations of bonded indebtedness of such city and shall not be included in computing the total bonded indebtedness of such city within the meaning of other statutes limiting such bonded indebtedness.

History: L. 1905, ch. 101, § 4; R.S. 1923, § 12-803; L. 1951, ch. 133, § 1; March 26.



12-803a Street-railway or bus department, when; use of revenues.

12-803a. Street-railway or bus department, when; use of revenues. In any city which has acquired prior to the effective date of this act or thereafter acquires, as provided by law, any street-railway system or bus system, the governing body shall by ordinance create a street-railway or bus department, provide for the superintendent and such other officers and employees as may be necessary for the proper management and operation thereof, and provide for their compensation.

All revenues of said department and all revenues of said street-railway or bus system shall be used to pay the costs and expenses of operating said system, for the purchase of necessary equipment, and for providing improvements to such system, and any of such revenues not needed for such purposes, as determined by the governing body of the city, shall be used to help retire and pay interest on any bonds issued under K.S.A. 12-803c and on any bonds issued to acquire such system.

Whenever any part of such revenues for any year is not needed for any of the above-stated purposes, as determined by the governing body of the city, such surplus revenue may be transferred by said governing body and merged into the city's general operating fund or the city's general revenue fund.

History: L. 1953, ch. 73, § 1; June 30.



12-803b Street-railway or bus system; tax levy, use of proceeds.

12-803b. Street-railway or bus system; tax levy, use of proceeds. The governing body in any city operating a street-railway system or bus system shall levy annually at the time when other taxes are levied a sufficient tax to pay for the necessary costs and expenses of operating said system and for the purchasing of necessary equipment and improvements therefor only in the event the revenue and income derived from such system are insufficient for such purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Such levies as are authorized herein shall be in addition to all other levies authorized or limited by law.

History: L. 1953, ch. 73, § 2; L. 1979, ch. 52, § 35; July 1.



12-803c Same; bonds for extension of street-railway or bus system; election.

12-803c. Same; bonds for extension of street-railway or bus system; election. If the governing body of any such city deems it necessary to acquire, enlarge, improve or extend any street-railway system or bus system, said governing body is hereby empowered to issue for said purpose bonds in such an amount as may be fixed by ordinance and authorized by a majority of the duly qualified electors voting in favor thereof at an election or elections hereafter called therefor, and said bonds shall be issued, sold, delivered and retired in conformance with the provisions of the general bond law.

History: L. 1953, ch. 73, § 3; June 30.



12-803d Same; ordinances as to operation and charges.

12-803d. Same; ordinances as to operation and charges. The governing body of any city operating a street-railway system or a bus system shall enact such ordinances as are necessary for the control, operation and maintenance of said street-railway system or of said bus system, including an ordinance fixing reasonable rates and charges for the use of such system.

History: L. 1953, ch. 73, § 4; June 30.



12-803e Same; bond limitations inapplicable.

12-803e. Same; bond limitations inapplicable. None of the restrictions and limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of the bonds authorized by this act.

History: L. 1953, ch. 73, § 5; June 30.



12-806 Sale of light, heat and power to outlying districts.

12-806. Sale of light, heat and power to outlying districts. Subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto, all cities of the state owning their own electric-light, heat or power plant are hereby authorized and empowered to furnish electric light, heat or power to districts lying outside of the limits of such cities, and charge for such service such rates as may be provided by ordinance.

History: L. 1911, ch. 73, § 1; R.S. 1923, § 12-806; L. 1968, ch. 333, § 1; March 30.



12-808 Power of city to sell service generally.

12-808. Power of city to sell service generally. Subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto, any city operating waterworks, fuel, power, or lighting plant may sell and dispose of water, fuel, power or light to any person within or without said city.

History: L. 1913, ch. 79, § 1; R.S. 1923, § 12-808; L. 1968, ch. 333, § 2; March 30.



12-808a Electric or gas utility outside city limits; eminent domain; determination of rates.

12-808a. Electric or gas utility outside city limits; eminent domain; determination of rates. Whenever the governing body or the board of public utilities of any city owning or operating an electric or gas utility, any part of which is defined as a public utility under K.S.A. 66-104, shall deem it necessary for the proper construction, operation and management of such public utility, said governing body or board shall have and are hereby granted the power of eminent domain outside the corporate limit of such city, within the area subject to the jurisdiction and control of the corporation commission.

Subject to the approval of the corporation commission, every such utility shall have and is hereby granted the power and authority to determine the rate for service within any area located outside of and more than three (3) miles from the corporate limits of a city. However, nothing herein shall be construed as affecting the validity of rates, charged to consumers in such areas by a municipally owned or operated gas or electric utility, which have been established and are in effect on the effective date of this act, but any change in such rates shall be subject to the approval of the corporation commission and must receive the commission's approval before said rates shall become effective.

History: L. 1968, ch. 333, § 8; March 30.



12-808b Same; filing of rates and location of facilities, when.

12-808b. Same; filing of rates and location of facilities, when. Within one hundred twenty (120) days after the effective date of this act, all municipally owned or operated electric or gas utilities having facilities located outside of and more than three (3) miles from the corporate limits of the city shall file with the corporation commission in the manner prescribed by the commission:

(a) A schedule of rates charged to all consumers outside of and more than three (3) miles from the corporate limits of such municipality; and

(b) the location of all facilities of such utility located outside of and more than three (3) miles from the corporate limits of such municipality.

History: L. 1968, ch. 333, § 9; March 30.



12-808c Municipalities; lien for utility services.

12-808c. Municipalities; lien for utility services. (a) Except as provided in subsection (b), if any person, firm, corporation, organization, political or taxing subdivision of the state or other entity other than the state of Kansas and the federal government residing, occupying, using or operating on property to which is provided utility services by a utility owned or operated by a municipality, neglects, fails or refuses to pay the fees or charges for such service, the unpaid fees or charges shall constitute a lien upon the property to which such utility service is provided. The amount of the unpaid fees or charges shall be certified by the governing body of the municipality to the county clerk of the county in which such property is located, to be placed on the tax roll for collection, subject to the same penalties and collected in the same manner as other taxes are collected by law. The governing body may refuse the delivery of such utility service as otherwise permitted by law until such time as such charges are fully paid.

(b) A lien shall not attach to property for unpaid utility fees or charges, when the utility service has been contracted for by a tenant and not by the landlord or owner of the property to which such service is provided.

(c) Except as provided by this subsection, no municipality which provides utility services shall refuse to contract with a tenant for provision of such services to property occupied by such tenant. A municipality shall not be required to contract with any person if such person has outstanding or unpaid charges for utility services provided by such municipality.

(d) A municipality may require a single deposit to be paid by a customer for all utility services, except that such deposit shall not exceed an amount equal to the expected average bills for a three month period for such utility services.

(e) When used in this section:

(1) "Municipality" means any city, county, township, water district, improvement district or other political or taxing subdivision of the state or any agency or instrumentality of a municipality which provides utility services but does not include any rural water district organized pursuant to K.S.A. 82a-612 et seq., and amendments thereto.

(2) "Utility services" means refuse, trash, garbage or other solid waste collection and disposal, sewer, water, gas and electric power services.

History: L. 2006, ch. 95, § 1; July 1.



12-809 Damming of river or condemnation of land and water for waterworks; petition to court; bond issue.

12-809. Damming of river or condemnation of land and water for waterworks; petition to court; bond issue. The governing body of any city shall have power and authority to dam any river not navigable, to condemn and appropriate in the name and for the use of the city any such land or lands located in or out of the corporate limits thereof, as may be necessary for the construction and operation of waterworks, and to condemn, appropriate and divert the water from such river, or so much thereof as may be deemed necessary for such purpose.

Whenever the city council shall determine to condemn and appropriate any land or to condemn and divert any water for the purpose aforesaid, it shall cause a petition to be presented in the name of the city to the district judge of the district court of the county in which such city is situated, setting forth the necessity of the appropriation of lands and the diverting of said water for the erection and operation of waterworks, and thereupon the necessary real estate shall be condemned as provided by law, and may be paid for by the issuance and sale of the bonds of such city as provided by law.

Before any such bonds shall be issued the proposition shall be submitted to the voters of such city as provided by law. From and after such condemnation and appropriation and the payment therefor, the city shall be vested with the right to perpetually use the land, water, and the right to divert such water, condemned for the purpose of waterworks.

History: R.S. 1923, § 12-809; L. 1976, ch. 145, § 38; Jan. 10, 1977.



12-810 Condemnation by foreign municipality for water plant.

12-810. Condemnation by foreign municipality for water plant. Any foreign municipal corporation duly chartered and organized under the laws of its state, and owning a water plant and having some part thereof within the state of Kansas, may apply to the district court or judge thereof, of any county in which said foreign municipal corporation has located any part of its water plant to condemn land for the same, or as much as may be desired, as well as a route for such proposed water mains as may be located by such foreign municipal corporation, and also such land as may be deemed necessary for engine houses, pumping stations, workshops, water stations, intakes, reservoirs, filtering basins, tunnels, shafts and conduits for conveying water, together with all necessary means, ways and devices for building, constructing, maintaining, repairing and operating the same, and materials for the construction sufficient to enable said foreign municipal corporation to construct and repair its plant, mains and stations, and right of making proper drains, which said lands or rights therein may be condemned as provided by law: Provided, Such foreign municipal corporation shall not be permitted to condemn any lands actually used by a water company in serving a municipal corporation in the state of Kansas, when the taking of the lands so sought to be condemned would interfere with the actual operation of such water company's plant.

History: R.S. 1923, § 12-810; Dec. 27.



12-811 Purchase by city of corporate utility plants upon expiration of franchise; petition to court; notice; appraisers; election; bonds.

12-811. Purchase by city of corporate utility plants upon expiration of franchise; petition to court; notice; appraisers; election; bonds. In any city wherein the franchise of a corporation supplying water, natural or artificial gas, electric light or power, heat, or operating a street railway, has expired or will expire before the completion of the proceedings contemplated by this section, unless an earlier date is fixed by the franchise, the governing body may by resolution declare it necessary and for the interest of such city to acquire control and operate any such plant. Upon the passage of such resolution an application may be presented in writing to the district court of the county in which such city is located, which shall set forth the action of the said city relative thereto, and a copy of the resolution so passed by the city, and praying for the appointment of commissioners to ascertain and determine the value of such plant.

Thereupon a time shall be fixed for the hearing thereof, of which either at least ten days' notice shall be given in writing, or at least thirty days' notice shall be given by publication once in the official city paper, to the person, company or corporation owning said plant and to all persons having or claiming liens on such property: Provided, That publication in the city paper shall not be made until an affidavit has been filed showing that actual service of notice cannot be made and that a diligent effort has been made to obtain such service, and said court shall make an order granting such application, and provide for the appointment and selection of three commissioners, one of whom shall be selected by the city, and one by the person, company, or corporation owning such plant, and the third shall be designated by the judge of the court, who shall be an expert engineer; and the said commissioners shall take an oath to faithfully, honestly and to the best of their skill and ability, appraise and ascertain the fair cash value of said plant and the appurtenances thereunto belonging or in any way appertaining to same; but in the determination of such value said commissioners shall not take into account the value of the franchise or contract given or granted by said city to such person, company or corporation.

The said commissioners shall carefully examine said plant and may examine experts and persons familiar with the cost, construction and reproduction cost of such plant, and resort to any other means by which they may arrive at the value thereof, and the city or the person, company or corporation owning such plant may produce such testimony before said commissioners as in their judgment seems necessary and desirable. Said commissioners shall make their report in writing under oath and file the same with the clerk of the district court. Each party shall have ten days from the filing of said report to file exceptions thereto. Thereupon at a time to be fixed by the court, of which each party shall have ten days' notice in writing, a hearing shall be had upon the said report and the exceptions thereto, and the court thereupon shall confirm, reject or modify said report, and its decision therein shall be a final order from which an appeal may be taken to the supreme court. If any city by a majority vote of the electors voting upon the proposition at an election called and held according to law shall elect to take the property at the amount so ascertained, the governing body is hereby authorized to enact a proper ordinance providing for the issue of bonds according to law to be sold and the proceeds thereof used for the purchase of such plant.

If the city elects to pay the award of said commissioners as approved by the district court it may do so at any time within six months from the date of final order of the district court on the report of the commissioners if no appeal to the supreme court be taken, or from the final judgment in case thereafter an appeal is determined, by paying the amount of the award to the clerk of the district court, and thereupon the title, right and possession of such plant and appurtenances shall vest absolutely in the city and the city shall have the right to enter into and take possession thereof. The court shall make all orders necessary to protect such city in the possession of the property and plant. When the purchase money is paid into court for such plant, it shall be paid out only upon the order of the court. If there are any liens or encumbrances upon such plant, the nature and extent thereof shall be ascertained by the court after fixing a time for the hearing, of which all parties in interest shall have sufficient notice. The ascertained liens and encumbrances shall first be paid out of the said fund and the balance to the person, company or corporation owning such plant.

History: R.S. 1923, § 12-811; L. 1941, ch. 105, § 1; June 30.



12-812 Same; bonds for enlargement or improvement of waterworks; ordinance; election.

12-812. Same; bonds for enlargement or improvement of waterworks; ordinance; election. If such city deems it necessary to enlarge, improve or extend any waterworks system, or part thereof (so condemned), the governing body is hereby empowered to issue for said purpose bonds to such an amount as may be fixed by ordinance and authorized by the electors at the election hereinbefore provided for, or at any subsequent special election or elections called therefor, which said bonds shall be issued according to law.

History: R.S. 1923, § 12-812; Dec. 27.



12-817 City water contracts.

12-817. City water contracts. The governing body of any city acquiring a waterworks plant, or part thereof, may make a contract with any person, city or corporation, located within or without this state, for the purchase and supplying of water for all purposes to such city for its own use or to supply all other consumers.

History: R.S. 1923, § 12-817; Dec. 27.



12-817a Application of section and 12-817b.

12-817a. Application of section and 12-817b. The provisions of this act shall apply to any city of the state of Kansas.

History: L. 1963, ch. 78, § 1; L. 1965, ch. 100, § 1; June 30.



12-817b Contracts with U.S. government or agencies for water supplies; subject to future nullification if state assumes certain financial obligations.

12-817b. Contracts with U.S. government or agencies for water supplies; subject to future nullification if state assumes certain financial obligations. Any two or more cities may enter into contracts or a single contract with the United States government or any agency thereof for a water supply or part thereof for any one or more of such contracting cities. Any such contract may provide that water shall be supplied and paid for in quotas which are automatically adjusted for population changes in such cities, or for other agreed amounts, from storage facilities or reservoirs of the United States government. Any such contract or contracts may provide for payment by such cities to the United States government for such water supply and may designate the manner in which payment obligations shall be shared among such cities.

Such contracts may run for any term not exceeding fifty (50) years: Provided, Every such contract shall contain a provision that in the event the state, through duly authorized officers, at any time declares such contract to be void, it shall immediately thereafter be void and of no effect, however, the state shall at the same time become liable for and assume the financial obligations of such contract for any cost reimbursement and maintenance expense which is provided under such contract to be paid by such municipalities to the United States government or any agency thereof, and such financial obligations shall become due at the same time and in the same amount as provided in such contract for payment by such municipalities: Provided further, Every such contract shall contain a provision that in the event that such contract is declared void pursuant to the provisions of this section, such contracting cities shall pay to the state sums of money equal to the sums of money that the state pays to the federal government as a result of such declaration, and such cities shall thereupon have rights to water similar to their rights to water under such voided contract.

History: L. 1963, ch. 78, § 2; April 23.



12-818 Ordinances for control of waterworks.

12-818. Ordinances for control of waterworks. The governing body shall enact all other ordinances necessary for the control, operation and maintenance of such waterworks plant and department.

History: R.S. 1923, § 12-818; Dec. 27.



12-819 Bond limitations not to apply.

12-819. Bond limitations not to apply. None of the restrictions and limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of the bonds authorized by this act.

History: R.S. 1923, § 12-819; Dec. 27.



12-820 Acquisition of plants outside city.

12-820. Acquisition of plants outside city. If any part or portion of the plant or property of any person, company or corporation sought to be acquired by any city proceeding under the provisions of this act be located outside the corporate limits and boundaries of said city, the said city may, nevertheless, proceed under this act to acquire title to such part or portion of the said plant or property as may be located, and to hold and control the same as the property of the city the same as though it was located within the corporate limits of said city, subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto.

History: R.S. 1923, § 12-820; L. 1968, ch. 333, § 3; March 30.



12-820a City acquiring certain private waterworks property authorized to reimburse subdivisions for tax loss; exception.

12-820a. City acquiring certain private waterworks property authorized to reimburse subdivisions for tax loss; exception. Any city of the state which shall acquire from a private owner any waterworks utility or property serving such city which at the time of such acquisitions was subject to the levy of ad valorem taxes for city, county, board of education or municipal university purposes shall have power to pay annually to such city, county, board of education or municipal university, out of the net revenues accruing to the city from the operation of its waterworks, an amount not in excess of the ad valorem taxes levied on such waterworks property for such city, county, board of education or municipal university in the calendar year preceding the date of the acquisition of such waterworks utility or property by the city: Provided, however, That if any such city shall have outstanding any revenue bonds payable from the revenues of the city's waterworks, the city shall not make any such payment which will prevent the city from paying when due the principal of and interest on its water revenue bonds, nor shall such payment be made if the making thereof will prevent or interfere with the performance by the city of any of its obligations under the ordinance authorizing the issuance of its water revenue bonds.

History: L. 1957, ch. 104, § 1; March 30.



12-821 Extension of mains or of transmission lines or pipelines.

12-821. Extension of mains or of transmission lines or pipelines. Subject to the provisions of K.S.A. 66-104 and 66-131, and amendments thereto, any city operating any waterworks, fuel, power or lighting plant or sewer system may extend its mains, transmission lines or pipelines within or without the city by construction or purchase, when applications have been made and agreements entered into by persons along the proposed extension that will produce a revenue in the judgment of the governing body, sufficient to pay interest on the cost of the extension, and the operating cost of the product or service furnished.

History: L. 1913, ch. 79, § 2; L. 1919, ch. 110, § 1; R.S. 1923, § 12-821; L. 1968, ch. 333, § 4; March 30.



12-822 Deposits to secure payment of bills; unlawful, when; investment; abandoned deposits, disposition.

12-822. Deposits to secure payment of bills; unlawful, when; investment; abandoned deposits, disposition. It shall be unlawful for any public or municipally owned utility doing business in the state of Kansas to receive or collect a deposit from any customer as security for the payment of bills for service rendered, unless such public or municipally owned utility shall keep a separate account of the date on which such deposit is received, the name of the depositor, and the amount thereof, and shall pay to the customer making the deposit interest at the rate determined by the state corporation commission. Such interest shall be credited once a year or credited on January 1 succeeding such deposit and on each January 1 thereafter, to such customer's outstanding account, unless, prior to January 1, such customer shall request the payment of such interest in cash, in which event payment of interest shall be made as requested. Any interest credited shall be subject to call and payment at any time, but shall not draw interest.

The amount of deposit required shall at all times be reasonable, and shall be based upon the value of the maximum service rendered; and such advance deposit, together with the interest due thereon, may be applied to the payment of any accrued bills, or bills due on discontinuance of service. Deposits by customers so held as security for service or for meters at the taking effect of this act shall draw interest from that date and be credited and paid as herein provided. Any municipally owned utility doing business in the state of Kansas may invest money received as customers' deposits as herein provided, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first and second class, or bonds of any county wherein a city of the first or second class is located within the state, or bonds of the boards of education in cities of the first class of this state, or bonds issued or guaranteed by the United States government, or in savings accounts of commercial banks.

Any amount of security deposit, and the accrued interest thereon remaining in the account of any customer of a municipally owned utility who has discontinued service with such utility shall be placed in the operating fund of such utility, upon the following conditions: (a) Such money has remained on deposit with the municipal utility for a period of more than three years from the date service was discontinued;

(b) no demand for such money has been made at any time during the three-year period;

(c) the whereabouts of the person to whose account the money is credited is unknown and a reasonable effort has been made to determine the same; and

(d) following the expiration of the three-year period, the utility has published, once each week for two consecutive weeks in a newspaper of general circulation in the county in which the utility is located, a notice listing any person whose deposit remains on account, and that a demand for such money must be made within 60 days. Any security deposits remaining in the account of any such customer 60 days after the last publication of such notice shall be placed in the operating fund of such utility.

History: L. 1919, ch. 238, § 1; R.S. 1923, § 12-822; L. 1953, ch. 63, § 1; L. 1977, ch. 54, § 4; L. 1978, ch. 59, § 1; L. 1982, ch. 69, § 1; L. 1989, ch. 48, § 65; July 1.



12-823 Public or municipally owned utilities; penalties.

12-823. Public or municipally owned utilities; penalties. Any public or municipally owned utility violating any of the provisions of this act shall be subject to a penalty of not less than five dollars ($5) nor exceeding twenty-five dollars ($25) to be recovered in any court of competent jurisdiction, which penalty shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and any amendments thereto.

History: L. 1919, ch. 238, § 2; R.S. 1923, § 12-823; L. 1973, ch. 106, § 2; L. 1978, ch. 105, § 1; Jan. 1, 1979.



12-824 Franchise to interurban railway or electric company; certain provisions declared void; notice; petition; election; certificate of convenience and necessity.

12-824. Franchise to interurban railway or electric company; certain provisions declared void; notice; petition; election; certificate of convenience and necessity. (a) All incorporated cities in the state of Kansas into or through which any interurban railroad may have been built, or into or through which any interurban railroad may propose to build a line of interurban railroad, or into or through which any corporation operating a system for the transmission of electric current between two or more incorporated cities in the state shall have been built, or into or through which any such corporation may propose to build its transmission lines, are hereby authorized and empowered upon such terms and conditions, as any such city may by ordinance prescribe, to grant franchises to such interurban railroad companies and transmission corporations for any public utility purposes for which they are or may be incorporated. Any such franchise shall be granted for a period not greater than the time for which the charter under which such company or corporation is then operating continues to run but in no case to exceed 35 years. Such franchise shall not be granted until notice of the proposition to grant the same has been given for 20 days by publication in some newspaper in general circulation in such city. If within such twenty-day period, 10% of the qualified electors petition such city authorities to submit the same to a vote of the electors of the city, such city authorities shall submit the franchise proposition to a vote of the people before such franchise is granted. No such election shall be held until a certificate is procured from the corporation commission that public necessity and convenience requires the construction of such improvements or the furnishing of such public services. Nothing in this act shall be construed as applying to telephone and telegraph companies.

(b) On and after the effective date of this act, any provision for compensation or consideration, included in a franchise granted pursuant to this section which is established on the basis of compensation or consideration paid by an interurban railroad company or transmission corporation under another franchise, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable. Any such provision, included in a franchise granted pursuant to this section and in force on the effective date of this act which requires payments to the city by an interurban railroad company or transmission corporation to increase by virtue of the compensation or consideration required to be paid under a franchise granted by another city to the company's or corporation's predecessor in interest, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable.

History: L. 1915, ch. 282, § 1; L. 1921, ch. 94, § 1; R.S. 1923, § 12-824; L. 1985, ch. 71, § 1; July 1.



12-825 Technical service and advice from state commission.

12-825. Technical service and advice from state commission. Cities may, upon proper application to the secretary of the corporation commission of the state, obtain the technical services and advice, pertaining to any public utility operated within said city whether the same be publicly or privately owned, of any expert or other employee of said commission. The city obtaining such service or advice shall pay to said commission the actual expenses necessarily incurred by it in supplying said services or advice.

History: L. 1915, ch. 135, § 1; April 7; R.S. 1923, § 12-825.



12-825a Petty cash funds, establishment; deposit.

12-825a. Petty cash funds, establishment; deposit. The governing body of any city that owns or operates waterworks, gas-works, or electric plant may by ordinance establish a petty cash fund for the use of said utilities, for the purpose of paying postage, freight, temporary labor, and other emergency expenses, including refund of deposits made to secure payment of accounts. Such petty cash fund shall be deposited in the designated city depository bank and paid out on the order of the cashier of such utilities by checks which shall state clearly the purpose for which issued.

History: L. 1939, ch. 100, § 1; June 30.



12-825b Same; certification by payees; false pretenses.

12-825b. Same; certification by payees; false pretenses. The payees of such checks shall certify thereupon over their signatures that such services were rendered, supplies furnished, or refunds received, as the case may be, and any false certification on such checks shall be deemed obtaining money under false pretenses and punished as provided by law.

History: L. 1939, ch. 100, § 2; June 30.



12-825c Same; audits; restoration of fund.

12-825c. Same; audits; restoration of fund. Whenever such petty cash fund becomes low or depleted, said cashier shall prepare vouchers covering such expenses as have been paid from said petty cash fund, and shall submit such vouchers together with the paid checks to the governing body for audit, and allowance of the amount from the regular funds of the utilities. Warrants issued therefor shall be payable to the petty cash fund and shall be deposited therein to restore said petty cash fund to its original amount, for use as herein provided.

History: L. 1939, ch. 100, § 3; June 30.



12-825d Waterworks, fuel, power and lighting plants; use, disposition and investment of revenues.

12-825d. Waterworks, fuel, power and lighting plants; use, disposition and investment of revenues. Except as otherwise hereinafter provided, in any city of the first, second or third class owning a waterworks, fuel, power or lighting plant, the revenue derived from the sale and consumption of water, fuel, power or light shall not be paid out or disbursed except for the purpose of operating, renewing or extending the plant or distribution system from which such revenue was derived, the payment of interest on outstanding bonds issued for the construction, extension or purchase thereof, and the payment of the salaries of the employees. At any time that there may be a surplus of such fund, it shall, if needed to redeem bonds, be quarterly placed in a sinking fund, which shall only be used for the purpose of redeeming bonds that may have been issued for acquiring, renewing or extending said plant or distribution system, or making renewals or extensions thereto. When any surplus of either the operating fund or sinking fund is not needed for any of the above stated purposes, said surpluses:

(a) May be transferred and merged into the city general revenue fund or any other fund or funds of such city; or

(b) upon approval of the voters as authorized by K.S.A. 12-825g, and amendments thereto, in cities of the second class having a population of not less than six thousand (6,000) and not more than twelve thousand (12,000) and which are located in a county having a total assessed taxable tangible valuation of not less than thirty-two million dollars ($32,000,000) and not more than forty-five million dollars ($45,000,000), a part of such surpluses may be annually transferred, for a period not exceeding five years, to a special fund, which shall be known as "the community and utility promotion fund," but the total amount transferred to such fund in any one calendar year shall not exceed (1) one percent (1%) of the gross income derived from the sale of water, fuel, power and light during the preceding calendar year by such city, or (2) ten thousand dollars ($10,000), whichever amount is the lesser, and at no time shall there be more than fifty thousand dollars ($50,000) in said fund, and the moneys in said fund may be expended for the purposes authorized by K.S.A. 12-825g, and amendments thereto; or

(c) such surpluses, in whole or in part, may be set aside in a depreciation reserve fund of the utility which may be used as hereinabove provided, and which may be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in United States government bonds or in municipal bonds of any county, township, city or school district in the state of Kansas where the bonded indebtedness thereof does not exceed fifteen percent (15%) of its total assessed valuation as shown by the last assessment preceding such investment.

History: L. 1945, ch. 97, § 1; L. 1959, ch. 73, § 1; L. 1977, ch. 54, § 5; July 1.



12-825e Same; inapplicable to certain cities over 100,000.

12-825e. Same; inapplicable to certain cities over 100,000. The provisions of this act shall not apply to cities, the utilities of which are under the management and control of a board of public utilities, as established by chapter 126 [*] of the Laws of Kansas for 1929, and all acts and parts of acts amendatory thereof.

History: L. 1945, ch. 97, § 2; June 28.

* "Chapter 126," see 13-1220 to 13-1234a.



12-825f Crediting certain utility revenue to light fund.

12-825f. Crediting certain utility revenue to light fund. Any city receiving periodically revenue from any electric public utility as compensation or consideration in whole or in part for the franchise granted by such city to such utility pursuant to the terms thereof may credit all or any part of such revenue to the street light fund of such city.

History: L. 1947, ch. 135, § 1; June 30.



12-825g Use of community and utility promotion fund; transfers and expenditures subject to election.

12-825g. Use of community and utility promotion fund; transfers and expenditures subject to election. The governing body of any city of the second class which has transferred surpluses to the community and utility promotion fund, as authorized by subsection (b) of K.S.A. 12-825d, may expend the moneys in said fund for the purpose of promotion of or cooperating in the promotion of industrial development within or without the corporate limits of such city, and also for the purpose of promoting the use of water, fuel, power or light furnished from the waterworks, fuel, power or lighting plant of such city and also for the purpose of advertising and promotion of the sale of electricity and water. No such transfers or expenditures shall be made until the question of transferring and expending same for such purposes shall have been submitted to a vote of the people at a regular city or general election in such city and shall have received a majority of all the votes cast at such election.

History: L. 1959, ch. 73, § 2; L. 1976, ch. 75, § 1; July 1.



12-825h Foreign-trade zones; establishment and operation; application for federal grant.

12-825h. Foreign-trade zones; establishment and operation; application for federal grant. The governing body of any city, any authority organized and operating under the provisions of K.S.A. 27-315 to 27-326, inclusive, the board of county commissioners of any county, a corporate instrumentality of this state and one or more states, or a bi-state compact, or a not-for-profit corporation authorized to do business in this state shall have the power to apply singularly or jointly to the proper authorities of the United States government for a grant, and when such grant is issued, to establish, operate and maintain foreign-trade zones pursuant to the foreign-trade zone act of the United States, 19 U.S.C.A. 81a to 81u, inclusive, as amended.

History: L. 1965, ch. 119, § 1; L. 1973, ch. 60, § 1; April 25.



12-825i Same; delegation of authority to board of utilities.

12-825i. Same; delegation of authority to board of utilities. The authority to establish and operate such a foreign-trade zone may be delegated by ordinance by the governing body of a city to a board of public utilities in any city having such board.

History: L. 1965, ch. 119, § 2; May 14.



12-825j Municipalities owning or operating utility; contracts for purchase of water, gas or electricity.

12-825j. Municipalities owning or operating utility; contracts for purchase of water, gas or electricity. (a) Any municipality which owns or operates, or which hereafter owns or operates, a utility furnishing water, gas or electricity is hereby authorized and empowered to enter into contracts for the purchase of water, gas or electricity from any person, firm, corporation or other municipality, upon such terms and conditions as may be deemed necessary and reasonable by the governing body of such municipality. Any such contract may include an agreement for the purchase of water, gas or electricity not actually received. No such contract shall be made for a period in excess of forty (40) years, but renewal options in favor of the purchasing municipality may be included therein. Nothing in this section shall be construed to authorize the levy of a tax by any municipality entering a contract as herein provided.

(b) As used in this act, the term "municipality" shall mean and include any city, county or township.

History: L. 1976, ch. 67, § 1; July 1.



12-825k Payment of charges by public utilities at city hall.

12-825k. Payment of charges by public utilities at city hall. The governing body of any city owning or operating a water system or other municipal service and providing for the monthly or periodic payment of charges for such services at its city hall may enter into agreements with any public utility serving such city, or its surrounding area, for the payment of charges for services of the public utility to also be made at the city hall.

History: L. 1979, ch. 49, § 1; July 1.



12-826 Managing board of commissioners; payment of claims.

12-826. Managing board of commissioners; payment of claims. The governing body of any city of the first or second class that owns a waterworks, fuel, power or lighting plant may provide by ordinance for the creation of a board of commissioners, and fix their salaries, which board shall operate said waterworks, fuel, power or lighting plant, or either, under such rules and regulations as the governing body may by ordinance prescribe. In cities of the first class said board shall be composed of not less than three nor more than five persons; in cities of second class said board shall be composed of three persons.

The bills incurred in operating said waterworks and light plants, itemized and verified as required by law in case of other claims against the city, shall be first presented to said board, and by said board tabulated and certified to the city council, monthly, or when directed by the council; and the council may, upon the allowance thereof, cause the warrant therefor to be issued to said board; the amounts thereof, however, to be held by the city treasurer and paid out to the several claimants on the written orders of said board, under the regulations of the council. The original claims, after the action of the council thereon, may, if the council so directs, be returned to and preserved by said board: Provided, however, That the council may by ordinance prescribe procedures for said board to process the bills incurred and make allowance for payment by warrant of the city drawn on the utility fund without approval and allowance by said council.

History: L. 1905, ch. 115, § 1; L. 1907, ch. 134, § 1; R.S. 1923, § 12-826; L. 1974, ch. 59, § 1; March 4.



12-827 Same; appointment; terms; oath.

12-827. Same; appointment; terms; oath. The board of commissioners or commissioner shall be appointed by the mayor and be confirmed by the council, and the term of office of said commissioners shall be three years and until their successors are appointed and qualified. They shall file an oath of office and give bond in such amount as the governing body may by ordinance prescribe for the faithful performance of their duty, and shall be removed by the governing body for cause.

Where a board of commissioners is appointed, the term of office of the first person named shall expire in one year, the term of the second person appointed shall expire in two years, and the term of the third person appointed shall expire in three years, and thereafter one person shall be appointed each year: Provided, That where the board is composed of more than three persons, the term of office shall be for as many years as there are persons on said board, and shall be appointed in like manner.

History: L. 1905, ch. 115, § 2; March 17; R.S. 1923, § 12-827.



12-828 Same; recommendations.

12-828. Same; recommendations. It shall be the duty of said board of commissioners to recommend to the governing body a schedule of rates and such renewal or extension of any plant, from time to time, as in the judgment of said board will be reasonable, proper, and just; also such employees as may be necessary to properly operate said plant or plants.

History: L. 1905, ch. 115, § 3; March 17; R.S. 1923, § 12-828.



12-829 Same; rates; employees; salaries; removal.

12-829. Same; rates; employees; salaries; removal. Upon the recommendation of said board of commissioners, the governing body shall by ordinance fix such rates for water, fuel, power or light as are recommended by said board, provide for such employees as may be necessary to operate said plant or plants, define their duties, and fix their salaries; and when such employees are once appointed, they shall not be removed from service except for inefficiency or neglect of duty.

History: L. 1905, ch. 115, § 4; March 17; R.S. 1923, § 12-829.



12-831 Extension of plants or lines; signed agreements; election required.

12-831. Extension of plants or lines; signed agreements; election required. No extensions to said plant or plants shall be made by any board of commissioners until there shall be applications made for and agreements signed by persons along the proposed extension in sufficient number so that the revenue from said proposed extension will in the judgment of said board be ample to justify making such extension, nor shall any extensions, mains or lines be constructed by said board for political reasons or on account of any combination between such board and any other city official; and should such board extend any mains or lines for political reasons, or by entering into a combination with any other city official to do so, or shall refuse to extend said mains or lines when it is shown that the same will be profitable to said plant or plants, for such offense, said board shall be removed from office: Provided, That the provisions of this act shall not apply to any city until submitted to a vote of the people and receive a majority of all the votes cast at such election.

History: L. 1905, ch. 115, § 7; March 17; R.S. 1923, § 12-831.



12-834 Bonds for gas, water, light, heat, street-railway or telephone service; election.

12-834. Bonds for gas, water, light, heat, street-railway or telephone service; election. Whenever and as often as a majority of the electors voting at an election heretofore held or hereafter called and held, in any city of the second or third class, shall vote in favor of the issuance of bonds of such city for the purpose of purchasing, extending and improving, or purchasing, constructing or extending works, for the purpose of supplying such city and its inhabitants with natural gas, water, electric light, or heating, or street-railway or telephone service, it shall be lawful for the governing body of said city, by ordinance duly passed, to direct the issuance of the bonds so voted, which said bonds shall be issued according to law.

History: R.S. 1923, § 12-834; Dec. 27.



12-834a Validation of bond election; city of Burns.

12-834a. Validation of bond election; city of Burns. Any election held prior to the effective date of this act for the approval of the issuance of general obligation water system bonds of the city of Burns, Kansas, in an amount not to exceed $100,000, for the purpose of paying the costs of making repairs and improvements to the water system owned and operated by the city, under the authority of K.S.A. 10-101et seq., 10-601 et seq., and 12-834, and amendments thereto, notice of which was given by two publications in the official newspaper of the city within the statutorily required time prior to the date of such election, and which election was called by an ordinance adopted by the governing body of the city, which ordinance was not published, is hereby validated. The city is hereby authorized to issue such bonds in the amount and for the purpose approved by the voters at such election. The bonds so issued shall be legal and binding general obligations of the city.

History: L. 1990, ch. 74, § 1; May 24.



12-836 Waterworks bonds; limitation.

12-836. Waterworks bonds; limitation. Cities of the second and third class whose total bonded indebtedness shall not exceed fifteen percent of its total assessed valuation now owning and operating, or hereafter acquiring a system of waterworks are hereby empowered to issue bonds for the purpose of enlarging, repairing, extending, and improving such system of waterworks, in any sum not exceeding two percent of the total assessed valuation of the property of such city as shown by the assessment books for the year preceding the issuance of such bonds, as hereinafter provided: Provided, however, That in computing its total bonded indebtedness any such city may, for the purposes of this act, deduct therefrom the aggregate amount of any sinking fund or funds collected by said city for the payment of its outstanding bonds, at maturity.

History: L. 1913, ch. 124, § 1; R.S. 1923, § 12-836; L. 1937, ch. 115, § 1; Feb. 1.



12-837 Same; resolution; plans, specifications and estimate; approval or disapproval by secretary of health and environment; cost limited.

12-837. Same; resolution; plans, specifications and estimate; approval or disapproval by secretary of health and environment; cost limited. If the governing body of a city subject to K.S.A. 12-836, and amendments thereto, determines it necessary to improve the city's system of waterworks by enlarging, repairing, extending and improving the system, the governing body shall so declare by resolution. The city engineer or a person duly authorized to act for the city shall be directed by the resolution to forthwith prepare plans and specifications and a detailed estimate of the cost of the improvements and shall file the plans, specifications and estimate with the clerk of the city. Such plans, specifications and estimate shall be presented to the secretary of health and environment for approval. If approved by the secretary, the plans, specifications and estimate shall be returned to the clerk of the city, showing such approval. No bonds to pay the cost for any improvement provided for in this act shall be issued by the governing body of any city until the plans, specifications and estimate have been approved by the secretary of health and environment. The cost of any improvement provided for in this act shall in no case exceed the cost of the approved estimate.

History: L. 1913, ch. 124, § 2; R.S. 1923, § 12-837; L. 1995, ch. 116, § 4; July 1.



12-838 Same; ordinance.

12-838. Same; ordinance. Before any improvement is made as provided for in K.S.A. 12-836, and amendments thereto, the governing body of the city shall pass an ordinance authorizing the making of such improvement and directing the issuance of bonds to pay the cost of the improvement. The ordinance shall specify the nature and extent of the improvement to be made and shall recite that such improvement is made in accordance with plans and specifications approved by the secretary of health and environment and on file in the office of the city clerk for inspection. Such ordinance shall take effect and be in force on and after its final passage, approval and publication in the official paper of the city.

History: L. 1913, ch. 124, § 3; R.S. 1923, § 12-838; L. 1995, ch. 116, § 5; July 1.



12-839 Same; notice; hearing; election in cities of second class.

12-839. Same; notice; hearing; election in cities of second class. Before the passage of the ordinance provided for in K.S.A. 12-838, the mayor of the city, upon the receipt of a petition signed by at least 10% of the taxpayers of the city, shall cause to be published in the official city paper a notice signed by the mayor and attested by the city clerk. Such notice shall state that, in pursuance of a resolution previously adopted, an ordinance will be passed on a date specified in the notice, providing for the improvement of the system of waterworks in accordance with plans and specifications covering such improvement on file in the office of the city clerk and providing bonds for the payment for the cost of such improvement, naming the amount. Such notice shall also provide that any person objecting to such improvement or the issuance of bonds may appear before the council or board of commissioners during such time and be heard as to such objection. Such notice shall be published once each week for two consecutive weeks, the last publication to be more than 10 days prior to the date fixed therein for the passage of such ordinance.

If, in a city of the second class, before the passage of the ordinance provided for in K.S.A. 12-838, 25% of the qualified electors of the city petition the city governing body to submit such ordinance to a vote of the electors of such city, the city governing body shall submit such ordinance to a vote of the people before such ordinance is passed, and shall be governed by the result of such vote.

History: L. 1913, ch. 124, § 4; R.S. 1923, § 12-839; L. 1931, ch. 112, § 1; L. 1981, ch. 173, § 17; July 1.



12-840 Same; bond limitations not to apply.

12-840. Same; bond limitations not to apply. None of the restrictions and limitations contained in any of the statutes of the state of Kansas heretofore enacted shall apply to, or in any way affect the issuance of the bonds authorized by this act, or the bonds so issued.

History: L. 1913, ch. 124, § 6; March 19; R.S. 1923, § 12-840.



12-842 Acquisition and operation of city plants; equipment on or across highway.

12-842. Acquisition and operation of city plants; equipment on or across highway. Any city of the second or third class of the state of Kansas is hereby granted full power and authority, on behalf of such city, to purchase, procure, provide and contract for the construction of, and to construct and operate, gas plants, electric-light plants, electric power or heating plants, waterworks, natural-gas wells, and petroleum-oil wells, and to secure by lease, contract or purchase natural-gas lands, petroleum-oil lands, and other real estate, and to contract for and purchase natural gas, petroleum oil, electric current, and water to be delivered where purchased or elsewhere, and to construct, maintain and operate pipelines, wires and other equipment for the transportation of the same from the place where such natural gas, petroleum, electric current or water may be delivered, to such points within or without the city as may be deemed advisable, for the purpose of supplying said city, its citizens and others, with water, light, gas, power, fuel or heat for domestic use or other purposes, and said cities are hereby authorized to place said pipelines, wires and other equipment for said transportation upon and across any of the public roads, highways and streets of this state in such manner as not to incommode the public in the use of such roads, highways and streets.

History: L. 1903, ch. 136, § 3; L. 1911, ch. 122, § 1; March 8; R.S. 1923, § 12-842.



12-843 Same; bonds; election; limitation; use of surplus revenues.

12-843. Same; bonds; election; limitation; use of surplus revenues. For any and all indebtedness, obligation or liability contracted for or created for any of the purposes mentioned in K.S.A. 12-842, any such city, acting under the provisions thereof, is hereby granted full power and authority to issue bonds of the city to an amount equal to such indebtedness, obligation, or liability; the power to create or incur such indebtedness, obligation, or liability, and to issue bonds as herein provided, being independent of and in addition to like and other powers heretofore granted such cities; and such bonds may be sold as provided by law, and the proceeds thereof used in the payment of such indebtedness, obligation, or liability; such bonds shall not be used or sold except as directed by the governing body of said city, and such bonds shall not be issued to an aggregate amount exceeding fifteen percent of the assessed value of such city as shown by the assessment last preceding the issuance thereof: Provided, That no bonds shall be issued except upon a vote of a majority of the qualified electors of such city: And provided further, That any such city shall have full power and authority to use any surplus arising from the proceeds of any such plant or plants for the purpose of bettering, constructing or installing any such plant that such city may have or may desire to acquire by construction or purchase.

History: R.S. 1923, § 12-843; Dec. 27.



12-844 Lines and ways of access between city limits and utility plants.

12-844. Lines and ways of access between city limits and utility plants. Cities of the second and third class shall have the right and authority to construct and maintain for its own use pipe, power, light and telephone lines and necessary ways of access thereto between the city limits of any such city and the place or location of any waterworks, sewer or other public utilities or parts thereof owned, controlled or managed by such cities.

History: L. 1913, ch. 122, § 1; March 18; R.S. 1923, § 12-844.



12-845 Same; eminent domain.

12-845. Same; eminent domain. Whenever the governing body of any such city shall find or deem it necessary for the proper construction, operation or management of any water or sewer systems to construct pipe, power, light or telephone lines and ways of access thereto between the city and the location of any such public utilities or any part thereof within five miles of the city limits such cities shall have and are hereby granted the right of eminent domain.

History: L. 1913, ch. 122, § 2; March 18; R.S. 1923, § 12-845.



12-846 Same; procedure.

12-846. Same; procedure. Whenever the governing body of any such city shall determine to construct or authorize the construction of any such improvements as provided in K.S.A. 12-845 the governing body may proceed as provided by law to condemn the necessary lands or rights-of-way: Provided, Any person through or over whose lands any of such lines may be constructed or who would be otherwise damaged thereby may give consent thereto in writing, and such writing, with or without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and such city shall have the same right to construct and maintain such lines as though such lands and rights had been formally condemned.

History: R.S. 1923, § 12-846; Dec. 27.



12-847 Same; costs and expenses.

12-847. Same; costs and expenses. All costs and expenses occasioned by such condemnation, appraisement and construction of such lines beyond the corporate limits of such city shall be borne by the city and paid out of the general or any special fund provided for such purpose.

History: L. 1913, ch. 122, § 4; March 18; R.S. 1923, § 12-847.



12-848 Control of streets and public grounds.

12-848. Control of streets and public grounds. The streets, alleys, public parks and grounds in cities of the second and third classes in the state of Kansas shall be under the control of the governing body of the municipalities thereof, and the jurisdiction over and the control thereof is vested in said cities.

History: L. 1905, ch. 121, § 1; Feb. 11; R.S. 1923, § 12-848.



12-849 Same; ordinance granting use of.

12-849. Same; ordinance granting use of. Before any person, firm or corporation shall have the right to enter upon the streets, alleys, public parks and grounds of any city of the second or third class for the purpose of piping the same for gas, heat, light, water, or for the construction of any railways, street railways, sewerage system, telephones, or for any other purpose whatsoever, such person, firm or corporation must first procure the passage of an ordinance by the governing body of such city granting unto such person, firm or corporation such right or rights, and in which said ordinance shall be defined fully and at length the terms upon which said right is conceded.

History: L. 1905, ch. 121, § 2; Feb. 11; R.S. 1923, § 12-849.



12-850 Same; unlawful use without franchise; penalty.

12-850. Same; unlawful use without franchise; penalty. Any person, firm, or corporation, their agents, servants, or employees, who shall, without first having obtained by ordinance from such municipal authorities, as hereinbefore provided, authority so to do, enter upon any of the streets, alleys, public parks or grounds of such cities and interfere with the surface thereof, or dig ditches, or obstruct the same in any way, or otherwise interfere therewith, shall be guilty of a misdemeanor for each day this act shall be thus violated, and upon conviction thereof shall be fined in any sum not exceeding one hundred dollars for each such offense: Provided, That in cities of the second and third class where street grades have been established property owners adjacent to such may fill in such streets to the center thereof so as to bring them up to such grade.

History: L. 1905, ch. 121, § 3; Feb. 11; R.S. 1923, § 12-850.



12-851 Police jurisdiction of cities, second and third classes.

12-851. Police jurisdiction of cities, second and third classes. Police jurisdiction is hereby granted and extended to cities of the second and third class, over all lands and grounds upon which waterworks, sewer systems, pipe, power, light, telephone lines and ways of access thereto, and all property and property rights, owned by the city in connection therewith, owned, controlled, or managed by such cities; and all ordinances of such cities now in force or hereafter enacted shall extend to, cover and include all such public utilities and property and property rights to the same extent and with like force and effect without as within the limits of such cities.

History: L. 1913, ch. 127, § 1; R.S. 1923, § 12-851; L. 1937, ch. 116, § 1; March 25.



12-852 Flowage rights to waterworks system intake.

12-852. Flowage rights to waterworks system intake. All cities of the second and third class which have impounded water, or may hereafter do so, for its waterworks system and public water supply are hereby granted the right to have such water flow down any natural watercourse to its waterworks system intake.

History: L. 1937, ch. 123, § 1; March 25.



12-853 Same; unlawful acts.

12-853. Same; unlawful acts. It shall be unlawful for any person or persons to materially diminish, impound, retard or divert the augmented flow of water due to the use of said stream or streams by such cities in conveying its water to its water system intake as aforesaid.

History: L. 1937, ch. 123, § 2; March 25.



12-854 Same; penalty for violating 12-853.

12-854. Same; penalty for violating 12-853. Any person or persons violating K.S.A. 12-853, upon conviction, shall be deemed guilty of a misdemeanor and shall be fined in sum not exceeding five hundred dollars.

History: L. 1937, ch. 123, § 3; March 25.



12-855 Same; rights of riparian owners.

12-855. Same; rights of riparian owners. Nothing herein shall be construed as prohibiting riparian owners from the use of the natural flowage of said streams or from the use of the water from said streams at any and all times for family and domestic farm stock purposes.

History: L. 1937, ch. 123, § 4; March 25.



12-856 Combined waterworks and sewage disposal system; definitions.

12-856. Combined waterworks and sewage disposal system; definitions. For the purpose of this act the following words and phrases shall have the meanings ascribed to them in this section:

(a) "City" shall mean any city in this state.

(b) "Waterworks system" shall mean a waterworks system owned and operated by a city.

(c) "Sewage disposal system" shall mean the sanitary and storm sewers, pumping stations, sewage treatment plants, outfall sewers and any and all appurtenances necessary in the operation of the same owned and operated by a city.

(d) "Water and sewage system" shall mean a combination of a waterworks system and sewage disposal system.

History: L. 1953, ch. 72, § 1; L. 1955, ch. 80, § 1; L. 2006, ch. 95, § 2; July 1.



12-857 Same; ordinance.

12-857. Same; ordinance. The governing body of any city may by ordinance declare its waterworks system and sewage disposal system to be a water and sewage system and thereafter it shall be operated and financed as herein provided.

History: L. 1953, ch. 72, § 2; June 30.



12-858 Same; revenues.

12-858. Same; revenues. Upon the establishment of the water and sewage system the current operating funds of or budgeted for the two systems shall be transferred to a "water and sewage fund" and thereafter all revenue collected for such water and sewage system shall be credited to such fund for the use of such water and sewage system.

History: L. 1953, ch. 72, § 3; June 30.



12-859 Same; creation of water and sewage department; operation.

12-859. Same; creation of water and sewage department; operation. The governing body of the city shall by ordinance create a water and sewage department for the operation of the water and sewage system and provide for such officers and employees as may be necessary for the proper operation of the water and sewage system.

History: L. 1953, ch. 72, § 4; June 30.



12-860 Same; rates and charges; use of revenue; collection; liens.

12-860. Same; rates and charges; use of revenue; collection; liens. The governing body of the city shall establish rates and charges for water and for the use of the sewage disposal system. The amount of such rates and charges shall be reasonable and sufficient to pay the cost of operation, repairs, maintenance, extension and enlargement of the water and sewage system and improvements thereof and new construction and the payment of any bonds and the interest thereon as may be issued for such water and sewage system. No revenue shall be used for the payment of bonds payable primarily by assessments against property in sewer districts. Such revenue may be used to pay revenue bonds or general obligation bonds payable by the city at large issued either for the waterworks system or sewage disposal system before the systems were combined or for the water and sewage system after they have been combined. The city is authorized to discontinue water service for any failure to pay the rates or charges fixed for either water service or the use of the sewage disposal system or both when due.

History: L. 1953, ch. 72, § 5; L. 1971, ch. 47, § 1; L. 1974, ch. 60, § 1; L. 2004, ch. 107, § 2; L. 2005, ch. 90, § 2; L. 2006, ch. 95, § 3; July 1.



12-861 Same; assessment and bonds statutes applicable.

12-861. Same; assessment and bonds statutes applicable. Where by other statutes the construction of lateral and other sewers is payable by assessments against the property in a benefited district such statutes shall be followed and the costs assessed and bonds issued as provided by such statutes.

History: L. 1953, ch. 72, § 6; June 30.



12-862 Same; contracts, revenue bonds; protest petition; election.

12-862. Same; contracts, revenue bonds; protest petition; election. The governing body, by a two-thirds vote of the members thereof may contract for or make repairs, alterations, extensions, reconstructions, enlargements or improvements of its water and sewage system except as provided in K.S.A. 12-861 and issue or cause to be issued revenue bonds in payment of the cost thereof without submitting to a vote of the electors of such city the proposal to contract for or to make such repairs, alterations, extensions, reconstructions, enlargements or improvements and to issue such bonds in payment of the cost thereof: Provided, That the governing body or other proper officers of any such city shall, before contracting for or making any such repairs, extensions, reconstructions, enlargements or improvements, cause to be published in the official paper of said city a notice of its intention so to do which notice shall describe the nature of the proposed repair, alteration, reconstruction, enlargement or improvement, state the total amount of the cost thereof and the amount of the bonds to be issued for the payment thereof: Provided, however, If, within fifteen (15) days after the publication as aforesaid of such notice, there shall be filed with the clerk of such city a written protest against such proposed repairs, alterations, extensions, reconstructions, enlargements or improvements and such bond issue, signed by not less than twenty percent (20%) of the qualified electors of such city, the governing body of such city shall thereupon submit such proposed project and the proposed bond issue to the electors of such city at a special election to be called for that purpose upon at least ten (10) days' notice, to be held not later than sixty (60) days after the filing of such protest or at a regular city election or general election which will occur not sooner than thirty (30) days nor not later than sixty (60) days after the filing of such protest. In the event that a majority of such voters voting on such proposition at such election shall vote in favor thereof, such repairs, alterations, extensions, reconstructions, enlargements or improvements shall be made and such bonds may be issued in payment of the cost thereof.

History: L. 1953, ch. 72, § 7; L. 1965, ch. 101, §1; March 18.



12-863 Same; revenue bonds; liens; recitals; negotiability; general obligation bonds where combined water and sewage system.

12-863. Same; revenue bonds; liens; recitals; negotiability; general obligation bonds where combined water and sewage system. All bonds issued under the provisions of K.S.A. 12-862 shall be revenue bonds and such bonds are hereby made a lien on the revenues produced from the water and sewage system, but shall not be general obligations of the city and shall not contain the recital set forth in K.S.A. 10-112, and amendments thereto, but shall contain recitals stating that they are issued in conformity with the provisions, restrictions and limitations of this act, that such bonds and the interest thereon are to be paid by the issuing city from the revenues derived from the rates and charges herein mentioned and not from any other fund or source, that the same have been registered in the office of the city clerk of the issuing city and the auditor of the state of Kansas, respectively, and that said bonds are negotiable. All such bonds, when registered and issued, as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof and such bonds shall be negotiable and may be issued in addition to the statutory limit of bonded indebtedness of the issuing city.

Any city which has combined its water and sewage system under the provisions of K.S.A. 12-857 may issue general obligation bonds for the improvement of such system in the same manner and subject to the same limitations as such city could issue if it had not combined the system.

History: L. 1953, ch. 72, § 8; L. 1974, ch. 60, § 2; July 1.



12-864 Same; minimum sale price; school fund commission may not purchase.

12-864. Same; minimum sale price; school fund commission may not purchase. Bonds issued under this act shall not be sold for less than the principal amount thereof and accrued interest and shall not be offered for sale to nor purchased by the state school fund commission.

History: L. 1953, ch. 72, § 9; L. 1957, ch. 83, § 1; April 17.



12-865 Same; revenue bonds; terms; disposition of excess funds.

12-865. Same; revenue bonds; terms; disposition of excess funds. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued under and by virtue of this act shall the total amount received therefrom be in excess of the actual cost of the project. No city shall have any right or authority to levy taxes to pay any of the principal of or interest on any revenue bonds or any judgment against the issuing city on account thereof and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1953, ch. 72, § 10; L. 1969, ch. 77, § 1; L. 1970, ch. 64, § 11; L. 1978, ch. 99, § 11; L. 1983, ch. 49, § 45; May 12.



12-866 Same; revenue bonds; rates, fees and charges; annual audit, filing.

12-866. Same; revenue bonds; rates, fees and charges; annual audit, filing. (a) The governing body or other proper officers having the control and management of the utilities of such city shall provide for the payment of such bonds by fixing rates, fees or charges for the use of or services rendered by such utility, which rates, fees or charges shall be sufficient to pay the cost of operation, improvement and maintenance of the utility and pay the principal of and the interest upon such bonds when due.

(b) The city shall cause an audit to be made annually by a licensed municipal public accountant or certified public accountant of the operation of any utility for which revenue bonds have been issued by the city. If the audit discloses that proper provision has not been made for all of the requirements of this section, then the governing body or other officers having the control and management of the water and sewage system of such city shall promptly proceed to cause to be charged for the utility service rendered rates which will adequately provide for the requirements of this section. Within one year after the end of the audit period of the audit, a copy of the audit report shall be filed with the clerk of the city and shall be open to public inspection.

History: L. 1953, ch. 72, § 11; L. 1980, ch. 64, § 2; July 1.



12-867 Same; eminent domain.

12-867. Same; eminent domain. Any city operating under this act shall have the power of eminent domain with [within] or without the city for the purposes of this act.

History: L. 1953, ch. 72, § 12; June 30.



12-868 Same; combined waterworks and sewage system revenue bonds, when; act supplemental.

12-868. Same; combined waterworks and sewage system revenue bonds, when; act supplemental. Any city governed by the provisions of this act having authorized or issued revenue bonds under this act or having authorized or issued waterworks revenue bonds and sewage system revenue bonds under any other authority may, from time to time, without an election, issue its combined waterworks and sewage system revenue bonds pursuant to the provisions of this act in lieu of or in refund of any such revenue bonds previously authorized or issued. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of K.S.A. 10-102.

History: L. 1953, ch. 72, § 13; L. 1958, ch. 7, § 1 (Special Session); May 8.



12-869 Validation of proceedings and issuance of bonds for waterworks improvements in certain cities of second class.

12-869. Validation of proceedings and issuance of bonds for waterworks improvements in certain cities of second class. Any city of the second class which has, pursuant to the provisions of article 8 of chapter 12 of the Kansas Statutes Annotated, and any amendments thereto, authorized the issuance of general obligation bonds of the city for the making of waterworks improvements and held a bond election therefor prior to July 1, 1973, and a majority of the legal electors voting on the question voted in favor of the issuance of bonds in an amount not to exceed one hundred thousand dollars ($100,000), is hereby authorized to issue such bonds notwithstanding the fact that insufficient time elapsed in the giving of notice by publication concerning the holding of such election under the general bond law, and all proceedings thereunder and all bonds issued pursuant thereto are hereby validated and confirmed.

History: L. 1974, ch. 83, § 1; Feb. 15.



12-870 Natural gas acquisition systems of cities; definitions.

12-870. Natural gas acquisition systems of cities; definitions. As used in this act, unless the context otherwise requires:

(a) "City" means any city in this state.

(b) "Authority" means the natural gas authority authorized under this act.

(c) "Board" means the members of the authority.

(d) "Natural gas acquisition system" or "system" means all contracts for the purchase of natural gas at the wellhead, contracts for the transmission and processing of natural gas, contracts for the sale and delivery of natural gas to consumers, contracts for the sale for resale and delivery of natural gas to distributors, and all other contracts made under authority of this act by the city or the authority, together with all expenditures for obligations under such contracts and all receipts from the sale or other disposition of natural gas and other products pursuant to such contracts. Notwithstanding the provisions of K.S.A. 66-104 which exempt municipally owned or operated gas utilities, the system defined herein is hereby expressly declared to be a public utility and shall be subject to the jurisdiction and control of the state corporation commission and shall be governed by the provisions of article 1 of chapter 66 of Kansas Statutes Annotated.

History: L. 1974, ch. 260, § 1; L. 1974, ch. 261, § 1; April 8.



12-871 Same; natural gas authority; creation; board; selection, terms, officers; organization; meetings; resolutions.

12-871. Same; natural gas authority; creation; board; selection, terms, officers; organization; meetings; resolutions. The governing body of any city may itself exercise any authority granted herein or may by ordinance create and establish an authority to be known as "city of _______________ natural gas authority." The governing and administrative body of the authority shall be a board consisting of five (5) members, all of whom shall be appointed by the governing body of said city. The appointment of the members shall be for a term which shall expire on the expiration date of the term of office of the members of said governing body. Each member shall continue to serve until the appointment and qualification of a successor. As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws, rules and regulations to govern its proceedings. The chairman and other officers shall be elected annually by the board.

Regular meetings of the board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the board. Three (3) members of the board shall constitute a quorum for the transaction of business. All action of the board shall be by resolution and the affirmative vote of at least three (3) members shall be necessary for the adoption of any resolution.

History: L. 1974, ch. 260, § 2; March 18.



12-872 Same; sue and be sued; seal; purposes; contracts; limitations.

12-872. Same; sue and be sued; seal; purposes; contracts; limitations. (a) The authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the authority. It may adopt a common seal and change the same at pleasure.

(b) The purpose of the authority shall be to determine the natural gas requirements of the city and to provide for natural gas sources necessary to meet such requirements. To carry out said purpose, the authority shall have the power to negotiate and, subject to approval of the governing body of the city, execute contracts for the production, purchase, sale, transmission and distribution of natural gas in Kansas. Such contracts may provide for:

(1) The purchase of natural gas at any wellhead in Kansas for the wellhead cost of the gas and may contain escalator clauses in the event that any order may be made by any authorized federal or state agency increasing the wellhead cost of gas;

(2) the transmission of natural gas by any existing pipeline corporation or public utility;

(3) the sale for resale of natural gas to private distributors located in the city and the delivery of the gas to the distribution systems of said private distributors;

(4) the direct sale and delivery of natural gas to industrial, institutional and commercial consumers within the city; and

(5) the construction and operation of pipelines by pipeline corporations or public utilities for the use of the authority.

(6) The construction of pipelines by the authority when no pipeline exists or when existing pipelines have no available space or are inadequate and when approved by the Kansas corporation commission.

(7) Said contracts may be for a period not to exceed twenty (20) years.

History: L. 1974, ch. 260, § 3; March 18.



12-873 Same; compliance with federal law and rules and regulations.

12-873. Same; compliance with federal law and rules and regulations. In fulfilling its duties herein authorized, the city or the authority shall do all things necessary to comply with the requirements of the federal natural gas act of 1938 and with rules and regulations of the federal power commission when applicable.

History: L. 1974, ch. 260, § 4; March 18.



12-874 Same; revenue bonds; refunding bonds.

12-874. Same; revenue bonds; refunding bonds. The city or the authority shall have the continuing power to borrow money for the purpose of acquiring contract rights of the system and for acquiring necessary cash working funds. For the purpose of evidencing the obligation of the city or the authority to repay such money, the city or the authority may from time to time issue its interest-bearing revenue bonds and may also from time to time issue its interest-bearing revenue bonds to refund any such bonds in the manner prescribed by and subject to the provisions of this act and K.S.A. 10-116a, and amendments thereto. All bonds other than refunding bonds shall be payable solely from the revenues or income to be derived from the operation of the system. The ordinance authorizing the bonds may provide the date that the bonds will bear; the time, not exceeding 40 years from their respective dates, when the bonds will mature; the rate of interest, not exceeding the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, that the bonds will bear; the form of the bonds; the registration privileges that the bonds carry; the manner in which the bonds will be executed; the place where the bonds are payable; the manner in which and the terms upon which the bonds are subject to redemption, with or without premium as stated on the face of the bonds; the manner in which the bonds will be authenticated; and other terms and covenants.

Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that it is nonnegotiable, all such bonds shall be negotiable instruments. Pending the preparation and execution of any such bonds, temporary bonds may be issued with or without interest coupons, as provided by ordinance. To secure the payment of any or all of such bonds and for the purpose of setting forth the covenants and undertakings of the city or the authority in connection with the issuance thereof and the issuance of any additional bonds payable from such revenue or income to be derived from the system, the city or the authority may execute and deliver a trust agreement. Under no circumstances shall any bonds issued by the city or the authority or any other obligation of the authority be or become an indebtedness or obligation of the state of Kansas or of any other political subdivision of or municipality within the state, and no such bond or obligation shall be or become an indebtedness of the city or the authority within the purview of any constitutional limitation or provision. It shall be plainly stated on the face of each bond that it does not constitute such an indebtedness or obligation but is payable solely from the revenues or income as provided in this section.

Before any such bonds, except refunding bonds, are sold, the entire authorized issue, or any part thereof, shall be offered for sale as a unit and bids thereon shall be taken. All bids shall be sealed, filed and opened as provided by ordinance and the bonds shall be awarded to the highest and best bidder or bidders therefor. The city or the authority shall have the right to reject all bids and take new bids. However, if no bids are received, such bonds may be sold at not less than par value within 60 days after the bids are required to be filed.

History: L. 1974, ch. 260, § 5; L. 1977, ch. 58, § 4; L. 1981, ch. 173, § 18; L. 1983, ch. 49, § 46; May 12.



12-875 Same; investment of funds.

12-875. Same; investment of funds. The city or the authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county or city of the first class in which said authority is located or in bonds of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds of the city or the authority.

History: L. 1974, ch. 260, § 6; L. 1977, ch. 54, § 6; July 1.



12-876 Same; levy of taxes not authorized.

12-876. Same; levy of taxes not authorized. The authority shall not have power to levy taxes for any purpose whatsoever.

History: L. 1974, ch. 260, § 7; March 18.



12-877 Same; deposit of funds with city treasurer.

12-877. Same; deposit of funds with city treasurer. All funds shall be deposited with the city treasurer and shall be handled in the same manner as other city funds as set out in K.S.A. 13-2107.

History: L. 1974, ch. 260, § 8; March 18.



12-878 Same; signature of officer on instruments.

12-878. Same; signature of officer on instruments. In case any officer whose signature appears upon any check, draft, bond or any interest coupon, issued pursuant to this act, ceases to hold office before the delivery thereof to the payee or the purchaser of any bond, such officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if such officer had remained in office until delivery thereof.

History: L. 1974, ch. 260, § 9; L. 1983, ch. 49, § 47; May 12.



12-879 Same; employees for system.

12-879. Same; employees for system. The city manager of such city may provide for the selection of employees reasonably necessary in connection with the acquisition, construction, maintenance and operation of such natural gas acquisition system, define their duties, regulate their compensation and provide for their removal.

History: L. 1974, ch. 260, § 10; March 18.



12-880 Same; rates and charges for sale of gas.

12-880. Same; rates and charges for sale of gas. The city or the authority shall fix rates and charges for the sale of natural gas provided by the system which shall be at all times sufficient in the aggregate to provide revenues (a) for the payment of the interest on and principal of all bonds and other obligations payable from said revenues and to meet all other charges upon such revenues as provided by any trust agreement executed by the city or the authority in connection with the issuance of bonds under this act, and (b) for the payment of all operating costs and all other costs and charges incidental to the operation of the system.

History: L. 1974, ch. 260, § 11; March 18.



12-881 Same; trust agreements to secure bonds; contents; expenses.

12-881. Same; trust agreements to secure bonds; contents; expenses. In the discretion of the city or the authority any bonds issued under the provisions of this act may be secured by a trust agreement by and between the city or the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the contract rights and revenues to be received thereunder. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the city or the authority in relation to the acquisition of contracts and contract rights, the rates to be charged, and the custody, safeguarding and application of all moneys.

It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the city or the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the city or the authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of the system.

History: L. 1974, ch. 260, § 12; March 18.



12-882 Same; moneys received deemed trust funds; trust agreements.

12-882. Same; moneys received deemed trust funds; trust agreements. All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1974, ch. 260, § 13; March 18.



12-883 Same; enforcement of rights and performance of duties.

12-883. Same; enforcement of rights and performance of duties. Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the city or the authority or by any officer thereof, including the fixing, charging and collecting of rates and charges.

History: L. 1974, ch. 260, § 14; March 18.



12-884 Same; annual report and financial statement; filing.

12-884. Same; annual report and financial statement; filing. As soon after the end of each fiscal year as may be expedient, the city or the authority shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city clerk.

History: L. 1974, ch. 260, § 15; March 18.



12-885 Municipal energy agencies for electricity and other energy; creation by two or more cities; purposes; liability for tortious acts.

12-885. Municipal energy agencies for electricity and other energy; creation by two or more cities; purposes; liability for tortious acts. Subject to the provisions of K.S.A. 12-885 to 12-8,111, inclusive, and amendments thereto, any two or more cities may create a municipal energy agency for the purpose of planning, studying and developing supply, transmission and distribution facilities and programs and for the purpose of securing an adequate, economical and reliable supply of electricity and other energy and transmitting the same for distribution through the distribution systems of such cities. Any municipal energy agency created under the provisions of this act shall be a quasi-municipal corporation, except that nothing herein shall be construed as relieving any municipal energy agency created under the provisions of this act from liability for tortious acts.

History: L. 1977, ch. 48, § 1; L. 1988, ch. 74, § 1; July 1.



12-886 Definitions.

12-886. Definitions. As used in this act, unless the context otherwise requires:

(a) "Agency agreement" means the written agreement between or among two or more cities establishing a municipal energy agency.

(b) "City" means a city organized and existing under the laws of Kansas and authorized by such laws to engage in the local distribution and sale of electrical energy .

(c) "Governing body," with respect to a city, means the governing body of the city or, if another board, commission or body is empowered by law or by resolution of the governing body of the city to establish and regulate rates and charges for the distribution of electrical energy within the city, such board, commission or body shall be deemed to be the governing body.

(d) "Municipal energy agency" means a quasi-municipal corporation created by agreement between or among two or more cities pursuant to this act to exercise any of the powers granted by K.S.A. 12-885 to 12-8,111, inclusive, and amendments thereto, and including the acquisition, construction, reconstruction, operation, repair, extension or improvement of electric generation or transmission facilities or the acquisition of any interest therein or any right to part or all of the capacity thereof.

(e) "Person" means a natural person, a public agency, private corporation, firm, partnership, cooperative association or business trust of any nature whatsoever, organized and existing under the laws of any state or of the United States.

(f) "Project" means any plant, works, system, facilities and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, transmission, purchase, sale, exchange or interchange of electric energy or any interest therein or capacity thereof and including all studies and planning with respect thereto.

(g) "Public agency" means any city or other municipal corporation, political subdivision, governmental unit or public corporation created by or pursuant to the laws of this state, another state or the United States; any state or the United States; or any person, board or other body declared by the laws of any state or the United States to be a department, agency or instrumentality thereof.

History: L. 1977, ch. 48, § 2; L. 1988, ch. 74, § 2; L. 1998, ch. 119, § 1; July 1.



12-887 Resolution providing for creation; protest petition.

12-887. Resolution providing for creation; protest petition. Whenever the governing bodies of two (2) or more cities propose to create a municipal energy agency, a majority of the members of each such governing body shall adopt a resolution providing for the creation of such a municipal energy agency. Such resolution shall state the purpose for the creation of such agency, shall give the names of each city proposing to be a member thereof, shall state that bonds and other indebtedness may be incurred by such agency to be paid from revenues of the agency and shall state that each city becoming a member is authorized to enter into an agreement for a period not exceeding forty (40) years for the purchase of electricity or other energy from such agency. Such resolution shall be published in the official city newspaper of each such city and shall be effective sixty (60) days after such publication, unless within such sixty (60) days there is filed with the clerk of any such city a petition protesting the creation of such proposed municipal energy agency, signed by registered electors of such city equal in number to not less than ten percent (10%) of those electors of the city who voted at the last preceding city election. If such petition is filed, the governing body of such city shall submit such proposition to the electors of such city at a special election to be called and held for that purpose. Such election shall be held not more than sixty (60) days after the petition is filed. Notice of the election shall be published once in the official city newspaper, with such publication to be not more than ten (10) nor less than five (5) days prior to the date of such election. Such special election may be held at the time of any general election which occurs not sooner than thirty (30) days nor later than sixty (60) days after the filing of the petition. If a majority of the electors of such city voting on the proposition shall vote in favor thereof, the resolution providing for the creation of the municipal energy agency shall take effect.

History: L. 1977, ch. 48, § 3; July 1.



12-888 Agreement creating; requirements, procedure.

12-888. Agreement creating; requirements, procedure. (a) Any city in which the resolution of the governing body thereof providing for the creation of a municipal energy agency has become effective may become a member of such municipal energy agency, with all the rights, powers and duties pertaining thereto, by executing an agreement creating the municipal energy agency. Such agreement shall be approved by resolution of a majority of the members of the governing body of each such city and shall be executed by the mayor of each such city. The agreement shall include the following:

(1) The name of the agency, which shall include the words "municipal energy agency";

(2) the duration of the agency, which may be perpetual;

(3) the name of each city proposing to be a member of the agency;

(4) the address of the agency's registered office and the name of the resident agent in charge of such office, except that where the city clerk of a member city is to be the resident agent the name of such city clerk need not be specified in the agreement;

(5) the manner in which bylaws of the agency may be adopted;

(6) the number of directors to serve on the board of directors and the method of selecting such directors, consistent with the provisions of K.S.A. 12-891;

(7) a statement that the cities which are members of the municipal energy agency are not liable for the obligations of the agency;

(8) any limitation or restriction on the power of the agency not specified in this act; and

(9) any other provision relating to the organization or operation of the agency which the parties deem appropriate and which is not inconsistent with this act or the laws of this state.

(b) No agreement made pursuant to this section shall take effect until submitted to and approved by the attorney general. Such agreement shall be approved unless the attorney general finds that it does not meet the requirements set forth in this act or other laws of this state, in which event the attorney general shall give written notice to the governing body of each of the proposed member cities, detailing the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within sixty (60) days of its submission shall constitute approval thereof.

(c) Before a municipal energy agency commences business, the agreement, as approved by the attorney general, shall be filed with the secretary of state and the state corporation commission. A copy thereof, certified by the secretary of state, shall be filed in the office of the register of deeds of each county in which any member city is located. Upon filing of such certified copy of the agreement with the register of deeds of each such county, the municipal energy agency so created shall thereupon be a quasi-municipal corporation.

History: L. 1977, ch. 48, § 4; July 1.



12-889 Amendment of agreement creating.

12-889. Amendment of agreement creating. The agreement creating the agency may be amended as the board of directors deems necessary. Any such amendment shall be approved by resolution of the governing body of each member city and shall be executed by the mayor of each such city. Any such amendment shall be submitted to and approved by the attorney general in the manner provided in subsection (b) of K.S.A. 12-888.

History: L. 1977, ch. 48, § 10; July 1.



12-890 Registered office; change in location.

12-890. Registered office; change in location. Each municipal energy agency shall have a registered office, which may be located in the office of the city clerk of one of the member cities and shall have a resident agent in charge of such office for the purpose of accepting any legal process or notice served on the agency. When a municipal energy agency desires to change the location of its registered office, it shall file with the secretary of state and the state corporation commission a certificate of change of location of registered office, stating the new location and effective date of change. When the certificate of change of location has been duly filed, the board of directors may make the change without any further action.

History: L. 1977, ch. 48, § 6; July 1.



12-891 Board of directors; membership; terms; vacancies.

12-891. Board of directors; membership; terms; vacancies. A municipal energy agency shall be governed by a board of directors. The directors shall be selected as specified in the agreement creating the agency, except that the method of selection shall require that a majority of the board of directors be members of the governing bodies of the member cities or be directly selected by and subject to removal at will by the members of such governing bodies. The directors shall serve for terms as provided by the agreement creating the agency or by the bylaws of the agency. A director may be appointed to successive terms of office. Unless otherwise provided by the agreement creating the agency or by the bylaws of the agency, any vacancy occurring on the board for any reason other than the expiration of a member's term of office shall be filled for the unexpired term by appointment by the remaining members of the board.

A quorum of the board of directors shall be determined as set out in the agreement creating the agency or in the bylaws of the agency.

History: L. 1977, ch. 48, § 5; L. 1988, ch. 74, § 3; L. 2005, ch. 164, § 1; Apr. 21.



12-892 Same; officers; general manager; personnel; resolutions governing business of agency.

12-892. Same; officers; general manager; personnel; resolutions governing business of agency. Immediately following selection, members of the first board of directors shall meet and organize by electing a president and vice-president from the membership of the board and a secretary and treasurer, which offices may be combined, who need not be members of the board of directors. The board of directors shall have power to designate and employ a general manager, subject to terms as the board deems advisable. Such general manager, subject to the control of the board of directors, shall be the chief executive officer of the agency and shall manage, conduct and administer the affairs of the agency. The board also shall have power to employ, or to delegate to the general manager the power to employ, such engineers, attorneys, agents and other persons as necessary to carry out the functions of the agency. The board shall have power to adopt resolutions governing the affairs and business of the agency which are not inconsistent with the provisions of this act, the bylaws of the agency and the agreement creating the agency.

History: L. 1977, ch. 48, § 7; July 1.



12-893 Same; minutes, records, books of account; public inspection.

12-893. Same; minutes, records, books of account; public inspection. The board of directors shall cause to be kept accurate minutes of their meetings and accurate records and books of account clearly setting out and reflecting the operation, management and business of the agency. Such books and records shall be open to public inspection at reasonable business hours.

History: L. 1977, ch. 48, § 8; July 1.



12-894 Same; compensation, expenses.

12-894. Same; compensation, expenses. Members of the board of directors may receive compensation as provided in subsection (a) of K.S.A. 75-3223 and amendments thereto and may be reimbursed for their reasonable and necessary expenses actually incurred in the discharge of their duties.

History: L. 1977, ch. 48, § 9; L. 1988, ch. 74, § 4; July 1.



12-895 Powers.

12-895. Powers. (a) Municipal energy agencies created under the provisions of this act may exercise the following powers:

(1) To sue and be sued;

(2) to have a seal and alter the same at will;

(3) to make, amend and repeal bylaws consistent with the provisions of this act and the agreement creating the agency;

(4) to enter into franchises, contracts and agreements with this state or the United States or instrumentality thereof, or any public or private person, partnership, association or corporation of this state or of the United States, for the planning, development, construction or operation of any facility for the production or transmission of electricity or other energy or for any common or other service rendered to, for or by such agency;

(5) to make and enter into any other contract or agreement necessary or incidental to the performance of its duties and the execution of its powers under this act, including contracts for the purchase, sale, transmission or exchange of power and other energy with the United States or with other energy systems, either privately, cooperatively or publicly owned, within and without the state, subject to the limitations and restrictions provided in this act;

(6) to plan, finance, construct, purchase, operate, maintain, use, share costs of, own, lease, sell, dispose of or otherwise participate in any project or any portion thereof within or without the state, including solar and wind facilities, or the product or service therefrom, or to purchase, own, sell, dispose of or otherwise participate in securities issued in connection with the financing of such project or any portion thereof or acquire any interest in or any right to capacity of such project and may act as agent, or designate one or more of the other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension of improvement of any project;

(7) to borrow money by the issuance of revenue bonds and to issue interim financing receipts or temporary notes in the manner prescribed by this act;

(8) to establish, revise and collect rates or charges for electric power and other energy and all other services, facilities and commodities sold, furnished or supplied by the agency;

(9) to acquire, hold, lease to and from and dispose of real or personal property which is necessary for the performance of its duties and the execution of its powers under this act and to exercise the power of eminent domain in accordance with the provisions of K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, in order to construct, operate, maintain and manage electric generating and other energy facilities, power lines and other energy transmission facilities and ways of access between any member city and any electric power or other energy plant or any part thereof within this state, except in no event shall the agency acquire by condemnation any generation, transmission or distribution facilities of other electric utilities nor shall the generation, transmission or distribution facilities of the agency be subject to the exercise of the power of eminent domain by any utility, public or private, or by any municipality;

(10) to investigate the desirability of and necessity for additional sources and supplies of electric energy, and make studies, surveys and estimates as may be necessary to determine the feasibility and cost thereof;

(11) to cooperate with other persons in the development of sources and supplies of electric energy;

(12) to invest money of the municipal energy agency not required for immediate use, including proceeds from the sale of any bonds or notes, in such obligations, securities, and other investments as the municipal energy agency deems prudent, notwithstanding the provisions of any other law relating to the investment of public funds, subject to any agreement with bondholders or note holders;

(13) subject to the provisions of K.S.A. 12-897 and amendments thereto, to purchase, sell, exchange or transmit electric energy within and outside the state in such amounts as it determines to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and may enter into agreements with any person with respect to that purchase, sale, exchange or transmission, on such terms and for such period of time as its board of directors determines;

(14) to procure insurance against any losses in connection with its property, operations or assets in such amounts and from such insurers as it deems desirable;

(15) to mortgage, pledge and grant a security interest in any or all of its real and personal property to secure the payment of its bonds, notes or other obligations or contracts;

(16) to pay to each taxing authority within whose taxing jurisdiction its property is situated, in lieu of taxes on its property, the amounts of the taxes which would be payable if its property were owned by a private person, and for this purpose the property of a municipal energy agency shall be valued and assessed in the same manner and by the same procedure as the property of public utilities; and

(17) to exercise all other powers not inconsistent with the constitution of the state of Kansas or the United States constitution, which powers may be reasonably necessary or appropriate for or incidental to the effectuation of its authorized purposes or to the exercise of any of the powers enumerated in this section, and generally may exercise in connection with its property and affairs, and in connection with property within its control, any and all powers which might be exercised by a natural person or a private corporation in connection with similar property and affairs.

(b) Nothing in this act shall be construed as authorizing any municipal energy agency created and operating under the provisions of this act to construct, acquire or operate any coal gasification facility or any pipeline for the transportation of coal slurry, and no such agency shall be authorized to construct, acquire or operate any coal gasification facility or any pipeline for the transportation of coal slurry unless specifically authorized by law.

History: L. 1977, ch. 48, § 11; L. 1988, ch. 74, § 5; July 1.



12-896 Receipt and expenditures; application of budget and cash-basis laws; auditing procedures.

12-896. Receipt and expenditures; application of budget and cash-basis laws; auditing procedures. Any municipal energy agency created under the provisions of this act shall have the power to receive and expend for any lawful purpose of the agency any grants, bequests, contributions and aid of any kind from any private or public source. Any such agency shall not be subject to the budget and cash-basis law of the state of Kansas. The board of directors of any such agency shall adopt a budget in the manner set forth in the agency agreement or the bylaws of the agency and shall provide for regular auditing procedures as prescribed by the director of accounts and reports pursuant to the provisions of K.S.A. 75-1121 et seq., and amendments thereto.

History: L. 1977, ch. 48, § 12; L. 2005, ch. 164, § 2; Apr. 21.



12-897 Limitations on direct sale of electricity.

12-897. Limitations on direct sale of electricity. No municipal energy agency created under this act shall be authorized to enter into any agreement or contract for the direct sale of electricity to any person other than to a member city of the agency, a marketer of electricity, a broker of electricity, an electric public utility, an electric cooperative, a city owning or operating a municipal electric utility, a municipal energy agency, a federal power marketing administration or an investor owned electric utility.

History: L. 1977, ch. 48, § 13; L. 1998, ch. 119, § 2; July 1.



12-898 No levy of taxes or issuance of general obligation bonds; revenue bonds obligation of agency only.

12-898. No levy of taxes or issuance of general obligation bonds; revenue bonds obligation of agency only. No municipal energy agency created under this act shall be authorized to levy taxes or to issue bonds which constitute a general obligation of the member cities or the residents thereof. Revenue bonds issued under the provisions of this act shall not be deemed to constitute a debt of the state or of any political subdivision or instrumentality thereof other than the agency, but shall be obligations of the agency only and shall be payable from the revenues of the agency as provided in the trust agreement securing such revenue bonds.

History: L. 1977, ch. 48, § 14; July 1.



12-899 Revenue bonds; issuance; terms and conditions; form; interim receipts, temporary bonds; security; payment; issuance of additional bonds.

12-899. Revenue bonds; issuance; terms and conditions; form; interim receipts, temporary bonds; security; payment; issuance of additional bonds. (a) A municipal energy agency, without an election, may from time to time issue and sell its revenue bonds or notes in such principal amounts as the municipal energy agency shall deem necessary to provide sufficient funds for the acquisition or construction of any project to be owned or leased, as lessor or lessee, by the municipal energy agency, or the acquisition of any interest therein or any right to capacity thereof, the funding or refunding of the principal of, or interest or redemption premiums on, any bonds or notes issued by such agency whether or not such bonds or notes or interest to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay such bonds or notes or interest thereon, and the payment of all other costs or expenses of the municipal energy agency incident to and necessary for the issuance of such bonds or notes.

(b) Revenue bonds may be issued hereunder from time to time and shall be authorized by resolution, and secured by a trust indenture or other security agreement approved by the board of directors, unless otherwise provided in the agreement creating the agency or the bylaws of the agency. Such bonds may be term or serial bonds maturing not later than forty (40) years after date of issuance, may be subject to redemption prior to maturity with or without premium, at such times and upon such conditions as may be provided by the resolution, shall bear a rate of interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto and shall be in such form and payable as determined by the board of directors. The board may sell such bonds in such manner and for such price as it shall determine best. Such bonds may be payable at any bank having trust powers or at any trust company, within or without the state, and may be secured by a trust agreement or other appropriate documents which provide for the deposit and disbursement of funds through any such bank or trust company.

(c) Revenue bonds issued hereunder may be issued in coupon or registered form, or both, as prescribed by the resolution, trust indenture or other security agreement, and provisions may be made for the registration of coupon bonds as to principal only or as to both principal and interest and for the reconversion of registered bonds into coupon bonds. Such bonds may be issued in any denomination or denominations. Such bonds and the coupons attached to coupon bonds shall be signed either manually or by facsimile signature, as shall be determined by the agency, and sealed with the seal of the agency or a facsimile thereof. In case of any officer whose signature or facsimile thereof appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile signature shall nevertheless be valid and sufficient for all purposes as if such officer had remained in office until the delivery thereof. The agency may provide for the replacement of any mutilated, lost or destroyed bonds.

(d) Prior to the preparation of definitive bonds, the agency, under like restrictions, may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery.

(e) The resolution, trust indenture or other security agreement may pledge or assign, in whole or in part, the revenues and other moneys derived or to be derived by the agency from its system and any contract or other rights to receive the same, whether then existing or thereafter coming into existence, and whether then held or thereafter acquired by the agency, and the proceeds thereof, and may mortgage, pledge and grant a security interest in any or all of its real and personal property to secure the payment of the bonds.

(f) The board by appropriate resolution, trust indenture or other security agreement shall make provisions for the payment of said bonds by fixing rates, fees and charges for electric power and other energy and all other services, sufficient to pay the costs of operation, improvement and maintenance of the electric power and other energy facilities, to provide adequate depreciation funds, to provide an adequate sinking fund to retire said bonds, to pay the interest and principal thereon when due and to create reasonable reserves. The resolution, trust indenture or other security agreement may establish limitations upon the issuance of additional revenue bonds and may provide that additional revenue bonds shall stand on a parity or otherwise as to the revenues of the agency and in all other respects with revenue bonds previously issued on such conditions as may be specified in such resolutions, trust indentures or other security agreements. Such resolution, trust indenture or other security agreement may include other agreements, covenants or restrictions deemed necessary or advisable by the board of directors to effect the efficient operation of the system, to safeguard the interest of the holders of the revenue bonds and to secure the payment of such bonds and the interest thereon.

History: L. 1977, ch. 48, § 15; July 1.



12-8,100 Same; investment in bonds issued; deposit for purposes authorized by law.

12-8,100. Same; investment in bonds issued; deposit for purposes authorized by law. Revenue bonds issued by any municipal energy agency under the provisions of this act are hereby made securities in which all public officers and public bodies of the state and its political subdivisions, insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control. Such bonds are hereby made securities which properly and legally may be deposited with any officer of the state or of any political subdivision of the state or with any agency of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: L. 1977, ch. 48, § 16; July 1.



12-8,101 Same; not subject to general bond law; exempt from taxation; negotiable instruments.

12-8,101. Same; not subject to general bond law; exempt from taxation; negotiable instruments. (a) Any bonds issued under the provisions of this act shall not be subject to the general bond laws of the state of Kansas.

(b) All bonds issued in accordance with the provisions of this act and all income or interest therefrom shall be exempt from all state taxes.

(c) All bonds issued under the provisions of this act shall be negotiable instruments under the provisions of the uniform commercial code of the state of Kansas.

History: L. 1977, ch. 48, § 17; L. 2010, ch. 44, § 5; July 1.



12-8,102 Bond anticipation notes; issuance, renewal, terms, payment, amount.

12-8,102. Bond anticipation notes; issuance, renewal, terms, payment, amount. The municipal energy agency shall have the power and is hereby authorized, whenever revenue bonds of the agency shall have been authorized as aforesaid, to issue, from time to time, its negotiable notes in anticipation of the issuance of such bonds as authorized and to renew from time to time any such notes by the issuance of new notes, whether the notes to be renewed have or have not matured. The municipal energy agency may issue notes only to provide funds which would otherwise be provided by the issuance of the bonds as authorized. The notes may be authorized, sold, executed and delivered in the same manner as bonds. Any resolution, trust indenture or other security agreement may contain any provisions which the municipal energy agency is authorized to include in any resolution, trust indenture or other security agreement authorizing and securing bonds of the municipal energy agency or any issue thereof and the municipal energy agency may include in any notes any terms, covenants or conditions which it is authorized to include in any bonds. All notes of the municipal energy agency shall be payable out of any of its funds or revenues pledged thereto, and there shall be pledged to the payment of such notes the proceeds to be derived from the issuance of the bonds in anticipation of the issuance of which notes shall have been issued. Bond anticipation notes shall not be issued in an amount exceeding the par value of the bonds in anticipation of which they are to be issued.

History: L. 1977, ch. 48, § 18; July 1.



12-8,103 Revenue bonds and notes; authorized terms of security agreement.

12-8,103. Revenue bonds and notes; authorized terms of security agreement. The resolution, trust indenture or other security agreement under which any bonds or notes are issued shall constitute a contract with the holders of the bonds or notes, and may contain provisions, among other, prescribing:

(a) The terms and provisions of the bonds or notes;

(b) the mortgage or pledge of and the grant of a security interest in any real or personal property and all or any part of the revenue from any project or any revenue producing contract made by the municipal energy agency with any person to secure the payment of bonds or notes, subject to any agreements with the holders of bonds or notes which might then exist;

(c) the custody, collection, securing, investment and payment of any revenues, assets, money, funds or property with respect to which the municipal energy agency may have any rights or interest;

(d) the creation of reserves or sinking funds and the regulation and disposition thereof;

(e) the purposes to which the proceeds from the sale of any bonds or notes then or thereafter to be issued may be applied, and the pledge of the proceeds to secure the payment of the bonds or notes;

(f) limitations on the issuance of any additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding bonds or notes;

(g) the rank or priority of any bonds or notes with respect to any lien or security;

(h) the creation of special funds or moneys to be held in trust or otherwise for payment or redemption of bonds or notes, reserves or other purposes, and the use and disposition of moneys held in these funds;

(i) the procedure by which the terms of any contract with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which consent may be given;

(j) the definition of the acts or omissions to act which shall constitute a default in the duties of the municipal energy agency to holders of its bonds or notes, and the rights and remedies of the holders in the event of default including, if the municipal energy agency so determines, the right to accelerate the due date of the bonds or notes or the right to appoint a receiver or receivers of the property or revenues subject to the lien of the resolution, trust indenture or other security agreement;

(k) any other or additional agreements with or for the benefit of the holders of bonds or notes or any covenants or restrictions necessary or desirable to safeguard the interests of the holders;

(l) the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon and the use and disposition of insurance proceeds;

(m) the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers and duties in trust as the municipal energy agency may determine; or the limiting or abrogating of the rights of the holders of any bonds or notes to appoint a trustee, or the limiting of the rights, powers and duties of such trustee; or

(n) the appointment of and the establishment of the duties and obligations of any paying agent or other fiduciary within or outside the state.

History: L. 1977, ch. 48, § 19; July 1.



12-8,104 Same; mortgages and deeds of trust of property and franchises.

12-8,104. Same; mortgages and deeds of trust of property and franchises. For the security of bonds or notes issued or to be issued by a municipal energy agency, the municipal energy agency may mortgage or execute deeds of trust of the whole or any part of its property and franchises. Any mortgage or deed of trust covering the whole or any part of easements or other interests in real estate less than fee simple used in the generation or transmission of electric power, and covering fixtures annexed thereto, may be filed in the office of the secretary of state with or as a part of the financing statement covering the fixtures.

History: L. 1977, ch. 48, § 20; L. 2005, ch. 164, § 3; Apr. 21.



12-8,105 Officials, directors, members not liable on bonds or notes; purchase of insurance authorized.

12-8,105. Officials, directors, members not liable on bonds or notes; purchase of insurance authorized. Neither the officials, the directors nor the members of a municipal energy agency nor any person executing bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof. A municipal energy agency shall have power to indemnify and to purchase and maintain insurance on behalf of any director, officer, employee or agent of the municipal energy agency, in connection with any threatened, pending, or completed action, suit or proceeding.

History: L. 1977, ch. 48, § 21; July 1.



12-8,106 Purchase and disposition of bonds and notes.

12-8,106. Purchase and disposition of bonds and notes. A municipal energy agency shall have power to purchase, out of any funds available therefor, bonds or notes, and to hold, pledge, cancel or resell the bonds or notes, subject to and in accordance with any agreements with the holders.

History: L. 1977, ch. 48, § 22; July 1.



12-8,107 Refunding bonds authorized.

12-8,107. Refunding bonds authorized. Any municipal energy agency established in accordance with the provisions of this act which has issued revenue bonds under this act may issue, from time to time, revenue bonds in accordance with the provisions of this act in order to refund any previous issue of revenue bonds or part thereof.

History: L. 1977, ch. 48, § 23; July 1.



12-8,108 Addition of new member cities, procedure; boards of public utilities authorized to participate.

12-8,108. Addition of new member cities, procedure; boards of public utilities authorized to participate. (a) Any city may become a member of a municipal energy agency or withdraw as a member if membership or withdrawal is authorized by ordinance of the governing body of the city and consented to by resolution of the board of directors of the agency. The governing body of the city and the board of directors of the agency also shall approve by adoption of a resolution, and execute, an amendment to the agreement creating the agency, adding the member city to the agreement or withdrawing the member city. Any other amendment to the agreement creating the agency shall be governed by the provisions of K.S.A. 12-889, and amendments thereto. Any ordinance or resolution adopted and effective prior to the effective date of this act which relates to membership or withdrawal, as provided herein, shall remain in full force and effect and shall constitute an ordinance or resolution required by this act unless specifically repealed prior to the execution by the city of the amendment to the agreement. The amendment shall be submitted to and approved by the attorney general in the manner provided in subsection (b) of K.S.A. 12-888, and amendments thereto.

(b) When a municipal electric generating system in any city is owned or operated by a board of public utilities, the board of public utilities may participate in the creation and become a member of a municipal energy agency under the provisions of this act. In any such case, the board of public utilities shall act for and on behalf of the governing body of the city for which it operates and all appointments, participation and other acts which would otherwise be made by the mayor of the city shall be made by the chairperson or president of the board of public utilities.

History: L. 1977, ch. 48, § 24; L. 1982, ch. 70, § 1; L. 1988, ch. 74, § 6; July 1.



12-8,109 Contracts by member cities with agency for purchase of energy, planning and other services.

12-8,109. Contracts by member cities with agency for purchase of energy, planning and other services. Any member city of a municipal energy agency may enter into a contract with such agency for a period not exceeding 40 years providing for:

(a) The planning or study of any project;

(b) the provision of services relating to the energy system of the city; or

(c) the purchase of electricity or other energy from such agency on either a firm or standby basis, or both, upon such terms and conditions as the parties shall deem reasonable including provisions requiring payment whether actually received or not and provisions requiring the contracting city to pay a proportionate amount of deficits with respect to a particular project.

History: L. 1977, ch. 48, § 25; L. 1988, ch. 74, § 7; July 1.



12-8,111 Certificates of public convenience for municipal energy agencies; jurisdiction of corporation commission.

12-8,111. Certificates of public convenience for municipal energy agencies; jurisdiction of corporation commission. (a) The provisions of K.S.A. 12-885 to 12-8,109, inclusive, and any provisions amendatory or supplemental thereto, shall constitute a certificate of public convenience, and any municipal energy agency is authorized to operate as a public utility pursuant to such provisions without obtaining a certificate described in K.S.A. 66-131 or any amendments thereto.

(b) Except with respect to such certificate described in subsection (a), any municipal energy agency created under the provisions of K.S.A. 12-885 to 12-8,109, inclusive, and any provisions amendatory or supplemental thereto, shall be subject to the jurisdiction of the state corporation commission in the same manner as a public utility.

History: L. 1981, ch. 255, § 2; April 25.



12-8,112 Acquisition of gas distribution systems by certain cities; resolution; definition of "gas distribution system"; issuance of bonds; jurisdiction of corporation commission.

12-8,112. Acquisition of gas distribution systems by certain cities; resolution; definition of "gas distribution system"; issuance of bonds; jurisdiction of corporation commission. (a) The governing bodies of any two or more cities of the third class, any of which is located in Crawford, Neosho, Bourbon, Allen or Linn counties, may together form a corporation or enter into an agreement with an existing corporation to provide natural gas distribution systems to such cities to acquire such gas distribution systems. Before forming such a corporation or entering into such agreement, each governing body shall adopt a resolution which finds and declares it to be in the best interest of the city to make such acquisition and operate a gas distribution system of such city or cities to continue the distribution and sale of natural gas within the limits of such city or cities. Each such resolution shall be published once in the official city newspaper.

(b) As used in this section "gas distribution system" means, in addition to its usual meaning, the right to purchase natural gas for resale, physical facilities, any rights-of-way on private property and any real estate integral to such facilities and any other rights, records or property appropriate for operation of the system.

(c) If the governing body of the city deems it necessary, it may issue bonds in such amount as is fixed by ordinance to pay for such gas distribution system or its share thereof. Except as in this act otherwise provided, such bonds shall be issued in accordance with revenue bond laws applicable to the city.

(d) The state corporation commission shall have and retain regulatory authority over any acquisition made under this section, and to the extent provided by law, regulation of the gas distribution system or systems operated under this section.

History: L. 1981, ch. 85, § 1; July 1.






Article 10 CITY-MANAGER PLAN

12-1039 Manager plan, variations; procedure for adoption.

12-1039. Manager plan, variations; procedure for adoption. (a) Any city may adopt the commission-manager, mayor-council manager or council manager form of government in the manner herein provided and shall thereafter be governed by the provisions of this act. A proposition to adopt such form of government must first be submitted to a vote of the qualified electors of the city at any primary or general election. The governing body of the city may submit the proposition by resolution and must submit it upon the filing of a petition signed by at least 10% of the qualified electors of the city. The petition shall be headed "Petition for an election of the city of ______________, Kansas, to vote on the adoption of the ______________ (commission-manager, mayor-council manager or council manager) form of government," and shall be addressed to the governing body of the city, and be filed with the election officer of the county in which the city is located. The petition shall conform to the requirements of article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and its sufficiency shall be determined in the manner therein provided and shall be certified to the city clerk by the county election officer.

(b) The resolution or the petition shall establish the membership and terms of office of the governing body. Upon the adoption of a resolution or the certification of a petition as provided in this section, the governing body of the city shall submit the proposition at the next primary or general election. Notice thereof shall be published in the manner provided by K.S.A. 25-105, and amendments thereto.

(c) The form of the ballots to be used at the election shall be as follows:

"Shall the city of ______________ adopt the ______________ (commission-manager, mayor-council manager or council manager) form of government and become a city operating under such form of government?"

Yes ☐    No ☐

If a majority of the votes cast shall be in favor of adopting the commission-manager, mayor-council manager or council manager plan of government, then at the next regular city election the governing body of the city shall be elected as provided in the resolution or petition.

History: L. 2015, ch. 88, § 10; July 1.



12-1040 Governing body powers and duties; appointment of manager; manager powers.

12-1040. Governing body powers and duties; appointment of manager; manager powers. (a) The governing body shall establish by ordinance the qualifications, oath and powers and duties and terms of office of the governing body.

(b) Any action taken by the city governing body shall be by a majority vote of the members unless a greater number of votes are specifically required by another provision of law.

(c) The city governing body shall appoint a city manager to be responsible for the administration and affairs of the city. The city manager shall see that all laws and ordinances are enforced. The city manager shall serve at the pleasure of the governing body.

(d) The city manager shall appoint and remove all heads of departments and all subordinate officers and employees of the city. All appointments shall be made upon merit and fitness alone.

History: L. 2015, ch. 88, § 11; July 1.



12-1041 Abandonment of manager plan.

12-1041. Abandonment of manager plan. Any city operating under the provisions of this act may abandon the commission-manager, mayor-council manager or council manager form of city government in the same manner as is provided in K.S.A. 2016 Supp. 12-1039, and amendments thereto, for the adoption of such form of city government except as herein otherwise provided, and except that the word "abandonment" instead of the word "adoption" shall be used in the petition therefor, and the word "abandon" instead of the word "adopt" shall be used in the form of the ballot and in the election proclamation. If a majority of votes cast upon the proposition shall be in favor of abandoning the commission-manager, mayor-council manager or council manager form of city government, then the city shall operate under the alternative form of government established in the resolution or petition.

History: L. 2015, ch. 88, § 12; July 1.






Article 10a MODIFIED MAYOR-COUNCIL FORM OF GOVERNMENT

12-10a01 Adoption of modified mayor-council form of government; submission to election; petition; election laws applicable.

12-10a01. Adoption of modified mayor-council form of government; submission to election; petition; election laws applicable. Any city may adopt the modified mayor-council form of government in the manner herein provided and shall thereafter be governed by the provisions of this act. A proposition to adopt such form of government must first be submitted to a vote of the qualified electors of such city at any city or state primary or general election. The governing body of said city may submit such proposition by resolution and must submit it upon the filing of a petition signed by at least ten percent (10%) of the qualified electors of the city. The petition shall be headed "Petition for an election of the city of ______________, Kansas, to vote on the adoption of the modified mayor-council form of government," shall be addressed to the governing body of the city, and be filed with the election officer of the county in which the city is located. Such petition shall conform to the requirements of article 36 of chapter 25 of the Kansas Statutes Annotated and amendments thereto, and its sufficiency shall be determined in the manner therein provided and shall be certified to the city clerk by the county election officer. Upon the adoption of a resolution or the certification of a petition as provided in this section, the governing body of the city shall submit the proposition at the next city or state primary or general election, following by not less than sixty (60) days such adoption or certification. Notice thereof shall be published in the manner provided by K.S.A. 25-105. The form of the ballots to be used at the election shall be as follows:

"Shall the city of ______________ adopt the modified mayor-council form of government and become a city operating under the general laws governing cities of like class?"

Yes ☐[ ]      No ☐[ ]

If a majority of the votes cast upon said proposition shall be in favor of adopting the modified mayor-council plan of government, then at the next regular city election the mayor and members of the council hereinafter provided for as constituting the governing body of the city shall be elected as provided herein; and upon their election and qualification the rights, powers and duties of the commissioners or mayor and members of the council of such city shall cease and terminate.

Except as herein otherwise provided, the nomination and election of the mayor and members of the council of said governing body shall be governed by the election laws then applicable to city primary and general elections. Candidates for member of the council from a district shall be residents of the district for which they seek election and qualified electors signing a petition for the candidacy of a member of the council for a district shall be residents of such district. Only the qualified electors of a district shall vote upon the office of member of the council from that district.

History: L. 1976, ch. 65, § 1; April 16.



12-10a02 Governing body, election; election of president of council; action by council.

12-10a02. Governing body, election; election of president of council; action by council. The governing body shall consist of a mayor and three (3) members of the council elected at large and four (4) members of the council elected by districts. Qualifications, oaths and bonds of the mayor and members of the council shall be as provided in the general laws establishing and relating to the commission-manager form in cities of the first class. After every city general election, the council shall elect one of its members as president of the council who, in the absence or disability of, and at the request of the mayor, shall become acting mayor. The president of the council shall, while acting as mayor, have only those powers immediate and necessary to carry out the duties of the office of mayor, including all administrative, ceremonial and contractual powers, but shall not have the power to veto any measure passed by the council.

Any action taken by the city council shall be by a majority vote of the members of the council serving on the council unless a greater number of votes are specifically required by another provision of law. The mayor may submit proposals for the consideration of the council, but may not vote on any matter before the council.

History: L. 1976, ch. 65, § 2; April 16.



12-10a03 Division of city into districts.

12-10a03. Division of city into districts. Within thirty (30) days after the approval by the electors of the city of a proposition to adopt the modified mayor-council form of government, the governing body of the city shall, by ordinance, divide the city into four (4) districts to be numbered one (1) through four (4). Said districts shall be as nearly equal in population and as compact and contiguous as is practical. Dividing lines between districts shall follow precinct boundaries. In every eighth calendar year thereafter in the month of January, the governing body of the city shall adjust district boundaries to reflect approximately equal population.

History: L. 1976, ch. 65, § 3; April 16.



12-10a04 Mayor and council, terms; vacancies, how filled.

12-10a04. Mayor and council, terms; vacancies, how filled. At the first regular city election following the adoption of the provisions of this act by the electors of the city, the member of the council elected at large receiving the greatest number of votes shall hold office for a term of four (4) years and the other two (2) members of the council elected at large shall hold office for terms of two (2) years. Of the members of the council elected by districts, those members elected from districts 1 and 3 shall hold office for terms of four (4) years and those members elected from districts 2 and 4 shall hold office for terms of two (2) years. The mayor shall hold office for a term of four (4) years. At all subsequent city elections the term for mayor and members of the council shall be for four (4) years and until their successors have been duly elected and qualified.

Whenever there is a vacancy in the office of mayor, the president of the council, upon being qualified, shall become mayor until the next city general election and a mayor has been duly elected for the unexpired term and has qualified or a mayor has been duly elected for a full term and has qualified, as the case may be. Whenever the president of the council becomes mayor there shall be a vacancy in the council. A vacancy in the office of council member shall be filled by the council until the next city general election and a member of the council has been duly elected for the unexpired term and has qualified or a member of the council has been duly elected for a full term and has qualified, as the case may be.

History: L. 1976, ch. 65, § 4; April 16.



12-10a05 Compensation of mayor and members of council.

12-10a05. Compensation of mayor and members of council. In cities operating under the provisions of this act, the council shall fix by ordinance the compensation of the mayor and members of the council.

History: L. 1976, ch. 65, § 5; April 16.



12-10a06 Powers and duties of mayor; vetoes; overriding.

12-10a06. Powers and duties of mayor; vetoes; overriding. The mayor shall be the titular head and chief administrative officer of the city and shall preside at all meetings of the council. The mayor shall sign all ordinances and resolutions passed by the council, except that the mayor shall have the power to veto any ordinance or resolution passed by the council except a charter ordinance. Within two (2) days of the veto of any ordinance or resolution, the mayor shall give written notice thereof to the council. Any ordinance or resolution vetoed by the mayor may subsequently be passed, notwithstanding such veto, by a vote of five (5) members of the council. If within two (2) weeks after the next regular meeting of the council following the date of notification of a veto the council fails to pass the vetoed ordinance or resolution notwithstanding such veto, such ordinance or resolution shall not take effect. If the mayor has failed to sign or veto such ordinance or resolution within two (2) weeks following the adoption of such ordinance or resolution, the same shall take effect without the mayor's signature.

It shall be the duty of the mayor to sign all contracts of the city before the city shall be liable thereon. The mayor shall represent the city governing body at all official city functions, and shall be the official representative of the governing body at all meetings, conferences and negotiations relating to policy matters involving other governmental units and shall recommend council action relating thereto.

The mayor shall be responsible for the administration of all of the affairs of the city, including the enforcement of all laws and ordinances and all other administrative functions within the scope of ordinances relating to the management of the city.

History: L. 1976, ch. 65, § 6; April 16.



12-10a07 Appointment of department heads; reports to mayor and council; removal.

12-10a07. Appointment of department heads; reports to mayor and council; removal. The mayor shall appoint the heads of all departments, subject to confirmation by the city council, and such department heads shall serve at the pleasure of, and report directly to, the mayor. The mayor, with the approval of the council, shall establish such departments as deemed necessary for efficient operation of the city, the powers and duties of which shall be prescribed by ordinance.

All department heads shall make regular reports to the mayor and the council and furnish the mayor and council with any information they may require. The council upon a unanimous vote, may remove any department head.

History: L. 1976, ch. 65, § 7; April 16.



12-10a08 City council as policy-making body; meetings.

12-10a08. City council as policy-making body; meetings. The city council shall act as the policy-making body of the city. It shall meet at least once a month, or more often if the public business requires. A call signed by four (4) members of the council shall be sufficient warrant for a special meeting.

History: L. 1976, ch. 65, § 8; April 16.



12-10a09 Abandonment of modified mayor-council form.

12-10a09. Abandonment of modified mayor-council form. Any city operating under the provisions of this act may abandon the modified mayor-council form of city government in the same manner as is provided in K.S.A. 12-10a01, for the adoption of such form of city government except as herein otherwise provided, and except that the word "abandonment" instead of the word "adoption" shall be used in the petition therefor, and the word "abandon" instead of the word "adopt" shall be used in the form of the ballot and in the election proclamation. If a majority of votes cast upon the proposition shall be in favor of abandoning the modified mayor-council form of city government, then the same procedure shall be followed as is provided in the case of cities abandoning the commission-city manager form of city government.

History: L. 1976, ch. 65, § 9; April 16.






Article 11 MUNICIPAL COURT

12-1109 References to police court and judge construed as references to municipal court and judge.

12-1109. References to police court and judge construed as references to municipal court and judge. From and after the effective date of this act [*], any reference in the Kansas Statutes Annotated or amendments thereto, to the "police judge" and "police court" or words of similar import shall be construed as referring to the "municipal judge" and "municipal court" respectively.

History: L. 1967, ch. 90, § 18; July 1.

* "This act," L. 1967, ch. 90, in Table of Sections in Constitutions Volume.






Article 11a LAW ENFORCEMENT

12-11a01 Law enforcement services in certain counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

12-11a01. Law enforcement services in certain counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. Whenever the board of county commissioners of any county having a population of more than twenty-one thousand (21,000) and an assessed taxable tangible valuation of not more than fifty million dollars ($50,000,000) shall by resolution determine that it is essential for the protection of persons and property within such county to provide additional law enforcement services, such board is hereby authorized to levy a tax of not to exceed one-half mill upon all taxable tangible property within such county to pay the costs thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any tax is levied under the provisions of this section the board of county commissioners shall adopt a resolution authorizing the levy of such tax, stating the amount thereof and the purpose for which the same is levied. Such resolution shall be published once each week for three consecutive weeks in the official newspaper of the county and if within thirty (30) days next following the date of the last publication of such resolution, a petition, signed by electors equal in number to not less than five percent (5%) of the qualified electors of the county, is filed in the office of the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the county voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding elections upon the question of the issuance of bonds under the general bond law.

History: L. 1972, ch. 92, § 1; L. 1979, ch. 52, § 36; July 1.



12-11a02 Same; special law enforcement fund; use of proceeds from tax levy.

12-11a02. Same; special law enforcement fund; use of proceeds from tax levy. All moneys derived from taxes levied under the authority of K.S.A. 12-11a01, except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be placed in a special law enforcement fund and shall be used only for the purpose of providing additional law enforcement personnel and equipment for such county. The board of county commissioners in its discretion may compensate the sheriff and county attorney for additional duties resulting from such expanded law enforcement program and such compensation shall be in addition to all other compensation and salaries now prescribed by law for such officers.

History: L. 1972, ch. 92, § 2; L. 1979, ch. 52, § 37; July 1.



12-11a03 Law enforcement services in certain cities; tax levy, use of proceeds; adoption and publication of ordinance; protest petition and election.

12-11a03. Law enforcement services in certain cities; tax levy, use of proceeds; adoption and publication of ordinance; protest petition and election. Whenever any city of the first class located in any county having a population of more than twenty-one thousand (21,000) and an assessed taxable tangible valuation of not more than fifty million dollars ($50,000,000) shall by ordinance determine that it is essential for the protection of persons and property within such city to provide additional law enforcement services, the governing body of such city is hereby authorized to levy a tax of not to exceed one-half (1/2) mill upon all taxable tangible property within such city to pay the cost thereof and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Before any tax is levied under the provisions of this section, the governing body shall by ordinance authorize the levy of such tax, stating the amount thereof and the purpose for which the levy is made. Such ordinance shall be published once each week for three (3) consecutive weeks in the official city newspaper and if within thirty (30) days next following the date of the last publication of such resolution, a petition signed by electors equal in number to not less than five percent (5%) of the qualified electors of the city, is filed with the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the city voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1972, ch. 92, § 3; L. 1979, ch. 52, § 38; July 1.



12-11a04 Same; special law enforcement fund; use of moneys.

12-11a04. Same; special law enforcement fund; use of moneys. All moneys derived from taxes levied by a city under the authority of K.S.A. 12-11a03 shall be placed in a special law enforcement fund and shall be used only for the purpose of providing additional law enforcement personnel and equipment for such city.

History: L. 1972, ch. 92, § 4; July 1.



12-11a05 Tax levies and expenditures not subject to limitations of tax lid.

12-11a05. Tax levies and expenditures not subject to limitations of tax lid. Taxes levied by counties and cities under the authority of this act shall not be subject to or within the limitations upon the levy of taxes and the expenditure of funds imposed under the provisions of article 44 of chapter 79 of the Kansas Statutes Annotated.

History: L. 1972, ch. 92, § 5; July 1.



12-11a06 Special police or law enforcement protection in certain cities of the third class and townships; contracts for protection; joint law enforcement department.

12-11a06. Special police or law enforcement protection in certain cities of the third class and townships; contracts for protection; joint law enforcement department. Whenever the township board of any township and the governing body of any city of the third class located therein which is located in a county having a population of more than thirty-five thousand (35,000) and not more than forty-five thousand (45,000) and an assessed valuation of more than one hundred ten million dollars ($110,000,000) shall determine that it is necessary for the protection of persons and property within such city and township to provide special police or law enforcement protection, such board may enter into a contract with such city to provide such special police or law enforcement services upon such terms as may be agreed upon by such board and the governing body of the city or such board may join with such city in the establishment and maintenance of a joint law enforcement department. Any such joint department shall be created by agreement between the city and township. Such agreements shall be entered into by ordinance of the city and resolution of the township, shall be signed by the mayor of the city and attested by the city clerk and signed by the township trustee and attested by the township clerk and shall set out the duties and responsibilities of the two parties including the participation of each in the cost of operating such joint department.

History: L. 1973, ch. 412, § 1; July 1.



12-11a07 Same; tax levies by townships; election.

12-11a07. Same; tax levies by townships; election. For the purpose of paying the cost of contracting for or joining in the establishment of a department for the purpose of providing such special law enforcement, the township board is hereby authorized to levy a tax of not to exceed two mills upon all taxable tangible property within such township to pay the costs thereof: Provided, That no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the township voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding elections upon the question of the issuance of bonds under the general bond law.

History: L. 1973, ch. 412, § 2; July 1.



12-11a08 Same; use and disposition of revenue by townships.

12-11a08. Same; use and disposition of revenue by townships. All moneys derived from taxes levied under the authority of K.S.A. 12-11a07 shall be placed in a special law enforcement fund and shall be used only for the purposes authorized under K.S.A. 12-11a06.

History: L. 1973, ch. 412, § 3; July 1.



12-11a09 Same; tax levy by city, use of proceeds; election required.

12-11a09. Same; tax levy by city, use of proceeds; election required. For the purpose of paying the cost of providing special law enforcement services under the provisions of K.S.A. 12-11a06 under contract or in the establishment of a joint department with such township, the governing body of the city is hereby authorized to levy a tax of not to exceed two mills upon all taxable tangible property within such city to pay the cost thereof and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, except that no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of the city voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1973, ch. 412, § 4; L. 1979, ch. 52, § 39; July 1.



12-11a10 Same; joint department, qualification of law enforcement officers.

12-11a10. Same; joint department, qualification of law enforcement officers. All officers appointed in any joint department created under the provisions of this act or employed by any city or township pursuant to any contract under the provisions of this act shall be subject to the certification requirements prescribed under article 56 of chapter 74 of the Kansas Statutes Annotated.

History: L. 1973, ch. 412, § 5; July 1.



12-11a11 Same; use and disposition of revenue by cities.

12-11a11. Same; use and disposition of revenue by cities. All moneys derived from taxes levied by a city under the authority of K.S.A. 12-11a09 shall be placed in a special law enforcement fund and shall be used only for the purposes authorized under the provisions of K.S.A. 12-11a06.

History: L. 1973, ch. 412, § 6; July 1.



12-11a12 Tax levies and expenditure of funds by cities exempt from certain limitations.

12-11a12. Tax levies and expenditure of funds by cities exempt from certain limitations. Taxes levied by cities under the authority of this act shall not be subject to or within the limitations upon the levy of taxes and the expenditure of funds imposed under the provisions of article 44 of chapter 79 of the Kansas Statutes Annotated.

History: L. 1973, ch. 412, § 7; July 1.






Article 12 LIBRARIES

12-1215 Budgets and tax levies in certain cities; increase in levy; petition; election.

12-1215. Budgets and tax levies in certain cities; increase in levy; petition; election. (a) In the cities of Topeka, Salina and Hutchinson, Kansas, in which a free public library has been established as provided by law, in addition to the powers and duties conferred by law, the board of directors of the free public library shall prepare, publish and approve an annual budget for the maintenance and support of the free public library in the same manner as required by law applying to other taxing units and shall annually levy a tax not to exceed 2.5 mills on each dollar of the assessed tangible valuation of the property of such city for the maintenance and support of such free public library. Whenever the board of directors determines that the tax currently being levied by such board is insufficient to maintain and support the library and such board desires to increase the mill levy above the current levy, such board may adopt a resolution declaring it necessary to increase such annual levy in an amount which together with the amount of the current levy shall not exceed a total of four mills in any year.

(b) Whenever the board of directors of such free public library determines that the tax levy of four mills authorized by subsection (a) is insufficient to maintain and support the library, the board shall adopt a resolution declaring it necessary to increase the annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed an amount equal to six mills in any year.

(c) Any such resolution adopted under subsection (a) or (b) shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official city newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by electors equal in number to not less than 5% of the electors who voted at the last preceding regular city election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the clerk of such board of directors shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board of directors.

History: L. 1943, ch. 110, § 1; L. 1947, ch. 120, § 1; L. 1949, ch. 118, § 1; L. 1955, ch. 83, § 1; L. 1959, ch. 75, § 1; L. 1961, ch. 71, § 1; L. 1965, ch. 102, § 1; L. 1977, ch. 59, § 1; L. 1981, ch. 68, § 1; May 19.



12-1216 Same; tax levies separate from city and in addition to other levies; no city library levy.

12-1216. Same; tax levies separate from city and in addition to other levies; no city library levy. The tax levy provided in K.S.A. 12-1215, shall not be included in and shall not constitute a part of the tax levy of any city to which this act is applicable, and shall be in addition to all other levies authorized or limited by law and shall not be within or subject to any of the limitations prescribed by K.S.A. 79-1950 and 79-1951, or acts amendatory thereof or supplemental thereto. Whenever a tax levy is made under the provisions of this act the governing body of the city shall not make a levy for a library as provided in K.S.A. 79-1951.

History: L. 1947, ch. 120, § 2; L. 1949, ch. 118, § 2; L. 1955, ch. 83, § 2; June 30.



12-1217 Maintenance and support of library; certain capital improvements or major equipment purchases.

12-1217. Maintenance and support of library; certain capital improvements or major equipment purchases. As used in this act, the words "maintenance and support" shall include the general and usual cost and expense of operating such free public library but shall not include the cost of erecting or equipping a public building therefor or the cost of a site for such building, except in any city having a population of more than 35,000 and not more than 150,000 where such free public library occupies a public building upon a site acquired therefor and which public building and site are free from any bonded indebtedness, then not to exceed 20% of any annual budget prepared, published and approved by the board of directors may be allocated to a special accruing fund for the cost of erecting and equipping any addition to, or branch of, such free public library and for the acquisition of any additional site required for the erection of any such addition, branch or parking facility for use by the patrons of such library. Expenses for major capital improvements or major equipment purchases to cover such matters as, but not limited to, major roof repair, new computerized circulation or security systems and bookmobile replacement may also be paid with funds from the special accruing fund.

History: L. 1947, ch. 120, § 3; L. 1968, ch. 101, § 1; L. 1981, ch. 69, § 1; July 1.



12-1218 City, county and township libraries; definitions.

12-1218. City, county and township libraries; definitions. As used in this act unless the context requires a different meaning, the following words, terms and phrases shall have the meaning ascribed to them in this section:

(a) "Municipality" shall mean a county, township or incorporated city.

(b) "Governing body" shall mean the governing body of a city, the board of county commissioners of a county, and the township trustee, clerk and treasurer acting as the township board of a township.

(c) "Official head" shall mean the mayor of a city, the chairman of the board of county commissioners of the county, and the township trustee of a township.

(d) "Library" shall mean a library which serves the general public and is supported in whole or in part with tax money.

(e) "Regional library" shall mean a library maintained by two or more counties, or two or more townships.

(f) "Library board" shall mean the board of directors of a library.

History: L. 1951, ch. 485, § 1; July 1.



12-1219 Same; establishment and maintenance; existing libraries.

12-1219. Same; establishment and maintenance; existing libraries. A municipality may establish and maintain a library in the manner provided in this act. Any library heretofore established and being maintained by a municipality shall be maintained in accordance with the provisions of this act, but this section shall not be construed as repealing any law not expressly repealed by this act.

History: L. 1951, ch. 485, § 2; July 1.



12-1220 Same; election to establish; tax levy, use of proceeds; library fund established; territory of existing library excluded, when.

12-1220. Same; election to establish; tax levy, use of proceeds; library fund established; territory of existing library excluded, when. The governing body of any municipality may by resolution, and shall, upon presentation of a petition signed by ten percent (10%) of the qualified electors of such municipality determined upon the basis of the total vote cast for the secretary of state at the last preceding general election, cause to be submitted to the voters of such municipality at the first local or general election thereafter, or if the petition so requires, at a special election called for that purpose, the question of the establishment and maintenance of a library by such municipality. If a majority of the votes cast at such election on such proposition shall be in the affirmative, the governing body shall forthwith establish such library and is hereby authorized to and shall annually levy a tax for the maintenance of such library in such sum as the library board shall determine within the limitations fixed by law and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

Such tax shall be levied and collected in like manner as other taxes of the municipality and, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be kept in a separate fund to be known as the library fund of such municipality. If the territory of the municipality includes another municipality which is then maintaining a library, the proposition to establish a library by the larger municipality shall not be voted upon by the residents of the included municipality, nor shall a levy to establish or maintain such library be assessed against property therein, unless the library board and governing body of the included municipality shall give notice in writing that they desire to participate in the library to be established and to pay the tax for the establishment and maintenance thereof as other parts of the municipality establishing such library.

History: L. 1951, ch. 485, § 3; L. 1979, ch. 52, § 40; July 1.



12-1221 County or township bonds for site, building and equipment; election.

12-1221. County or township bonds for site, building and equipment; election. Any county or township which is maintaining, or has voted to establish a library may erect and equip a library building and procure a site therefor, and may issue the bonds of such county or township for the purpose of paying the cost of such building, equipment and site. Before issuing any bonds hereunder the question of such issuance shall be submitted to the qualified electors of the county or township and if a majority of those voting on the proposition shall vote in favor thereof, such bonds may be issued. A proposition to issue such bonds may be combined with the proposition to establish a library under the provisions of K.S.A. 12-1220. The election shall be called and held, and the bonds issued thereunder in accordance with the provisions of the general bond law.

History: L. 1951, ch. 485, § 4; July 1.



12-1222 City, county and township libraries; board; appointment; terms; eligibility; vacancies; expenses.

12-1222. City, county and township libraries; board; appointment; terms; eligibility; vacancies; expenses. Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, upon the establishment of a library under this act the official head of a municipality shall appoint, with the approval of the governing body, a library board for such library. In the case of a county, except for Johnson county, or township library five members shall be appointed, one for a term expiring the first April 30 following date of appointment, one for a term expiring the second April 30, following date of appointment, one for a term expiring the third April 30 following date of appointment, and two for terms expiring the fourth April 30 following date of appointment. In the case of a city library seven members shall be appointed, one for a term expiring the first April 30 following date of appointment, two for terms expiring the second April 30 following date of appointment, two for terms expiring the third April 30 following date of appointment, and two for terms expiring the fourth April 30 following date of appointment. The governing body of any city may, as an alternative to the membership hereinabove provided for, appoint 10 members to the city library board, which members shall have terms as follows: Six of such members first appointed shall serve for terms of four years and four of such members first appointed shall serve for terms of two years; thereafter, upon the expiration of the terms, successors shall be appointed in each odd-numbered year to fill the vacancies created, and thereafter each member shall serve for a term of four years. In addition to the appointed members of the board the official head of the municipality shall be ex officio a member of the library board with the same powers as appointed members, but no person holding any office in the municipality shall be appointed a member while holding such office.

Seven members shall be appointed to the Johnson county library board. Such members, when first appointed, shall have terms as follows: One for a term expiring the first April 30 following date of appointment, two for terms expiring the second April 30 following date of appointment, two for terms expiring the third April 30 following date of appointment, and two for terms expiring the fourth April 30 following date of appointment.

Upon the expiration of the terms of members first appointed succeeding members shall be appointed in like manner for terms of four years. Members of library boards holding office at the effective date of this act shall continue to hold their offices until April 30 following the expiration of the terms for which appointed, and on or before May 1 following the first expiration of a term a sufficient number shall be appointed by the official head of the municipality with the approval of the governing body for terms of four years to constitute a library board of the number of members prescribed by this act.

All members appointed to a library board shall be residents of the municipality. Vacancies occasioned by removal from the municipality, resignation or otherwise, shall be filled by appointment for the unexpired term. No person who has been appointed for two consecutive four-year terms to a library board shall be eligible for further appointment to such board until one year after the expiration of the second term. Appointments made prior to the effective date of this act shall not be counted in determining eligibility for appointment hereunder. Members of library boards shall receive no compensation for their services as such but shall be allowed their actual and necessary expenses in attending meetings and in carrying out their duties as members.

History: L. 1951, ch. 485, § 5; L. 1975, ch. 62, § 1; L. 1985, ch. 72, § 1; L. 2005, ch. 17, § 1; L. 2008, ch. 163, § 5; July 1.



12-1223 Same; Johnson county; corporate status of library board.

12-1223. Same; Johnson county; corporate status of library board. (a) Except as provided by subsection (b), the library board of a library established under, or governed by the provisions of this act shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of directors of _______________ (name of municipality) library" and under such name may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law. The acquisition or disposition of real property shall be subject to the approval of the governing body of the municipality.

(b) In Johnson county, the library board shall constitute a body corporate and politic possessing the usual powers of a corporation for public purposes, under the name and type of "the board of directors of _______________ (name of municipality) library" and under such name may contract, acquire, hold and convey real and personal property in accordance with the law. The acquisition or disposition of real property shall be subject to the approval of the board of county commissioners. The library board in such county may sue with permission of the board of county commissioners, by resolution, and be sued only in the name of "The Board of County Commissioners of the County of __________;" pursuant to K.S.A. 19-105, and amendments thereto.

History: L. 1951, ch. 485, § 6; L. 1984, ch. 69, § 1; Jan. 1, 1985.



12-1224 Same; officers of board; meetings; notice.

12-1224. Same; officers of board; meetings; notice. The members of a library board shall, immediately after their appointment and annually thereafter, meet and organize by the election of a chairman, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairman or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, shall, unless waived, be given each member of the board at least two (2) days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

History: L. 1951, ch. 485, § 7; July 1.



12-1225 Powers and duties of board.

12-1225. Powers and duties of board. Library boards shall have the following powers and duties: (a) To make and adopt rules and regulations for the administration of the library;

(b) with the approval of the governing body of the municipality, to purchase or lease a site or sites and to lease or erect a building or buildings for the use of the library;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, phonograph records and other material and equipment deemed necessary by the board for the maintenance and extension of modern library service;

(d) to employ a librarian and such other employees as the board deems necessary and to remove them and to fix their compensation, except as provided in K.S.A. 12-1225b;

(e) to establish and maintain a library or libraries and traveling library service within the municipality or within any other municipality with which service contract arrangements have been made;

(f) to contract with other libraries established under the provisions of this act or with the governing body of a municipality not maintaining a public library for the furnishing of library service to the inhabitants of such municipality to the extent and upon such terms as may be agreed upon, and to contract with any school board to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library;

(g) to receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency thereof for the purpose of aiding or providing library service;

(h) to receive and accept any gift or donation to the library and administer the same in accordance with any provisions thereof. If no provisions are specified, the board shall have the power to hold, invest or reinvest the gift and any dividends, interest, rent or income derived from the gift in the manner the board deems will best serve the interests of the library;

(i) to make annual reports to the state librarian and the governing body of the municipality on or before January 31 of each year for the preceding calendar year, showing receipts and disbursements from all funds under its control, and showing such statistical information relating to library materials acquired and on hand, number of library users, library services available, and other information of general interest as the governing body requires;

(j) as to money received from sources other than a tax levy for library purposes, in its discretion, to place such money in a separate fund or funds, or to place the money in the fund to which the tax levy money is credited unless the grantor or donor directs how and for what purpose the money shall be handled and spent.

History: L. 1951, ch. 485, § 8; L. 1953, ch. 65, § 1; L. 1965, ch. 103, § 1; L. 1965, ch. 104, § 1; L. 1984, ch. 69, § 7; L. 1984, ch. 69,§ 2; Jan. 1, 1985.



12-1225a Johnson county library board; duties of county treasurer.

12-1225a. Johnson county library board; duties of county treasurer. (a) In Johnson county, the library board shall have the same powers and duties prescribed in K.S.A. 12-1225, and amendments thereto, except that the county treasurer shall receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency thereof for the purpose of aiding or providing library service.

(b) The provisions of this section shall take effect and be in force on and after January 1, 1985.

History: L. 1984, ch. 69, § 3; July 1.



12-1225b Same; powers and duties.

12-1225b. Same; powers and duties. (a) In addition to the powers and duties prescribed by K.S.A. 12-1225, and amendments thereto, in Johnson county, the library board shall:

(1) establish bylaws for the operation of the library board;

(2) formulate new policies and revise existing programs, facilities and services for the county libraries;

(3) annually review, evaluate and report to the board of county commissioners on the status of the county libraries;

(4) review the annual work program, budget and fee schedule and provide recommendations on each to the board of county commissioners; and

(5) employ and terminate the employment of a county librarian.

(b) Any action taken by the library board or its county librarian shall be subject to the following provisions established by the board of county commissioners:

(1) Personnel policies and procedures for employees other than elected officials;

(2) any pay plan and benefits for all county employees other than elected officials;

(3) purchasing policies and procedures except as provided in subsection (c) of K.S.A. 12-1225, and amendments thereto;

(4) budget policies and procedures which budget shall be approved by the board of county commissioners;

(5) financial policies and procedures, except as provided in K.S.A. 12-1226, and amendments thereto, with respect to gifts and nongovernmental grants;

(6) audit policies and procedures; and

(7) insurance and loss control policies and procedures.

Any liability therefor will be the responsibility of the board of county commissioners, pursuant to K.S.A. 75-6101 et seq., and amendments thereto.

(c) The provisions of this section shall take effect and be in force on and after January 1, 1985.

History: L. 1984, ch. 69, § 4; July 1.



12-1225c Johnson county librarian; duties.

12-1225c. Johnson county librarian; duties. (a) In Johnson county, the county librarian shall be subject to the same privileges and immunities as the head of any county department. The county librarian shall be charged with the daily administration of the library and may hire or terminate the employment of subordinate employees. Employees shall be eligible for benefits provided by subsection (b) of K.S.A. 12-1225b. The board of county commissioners, upon request of the library board, may grant exceptions, by resolution, to those policies and procedures provided pursuant to subsection (b) of K.S.A. 12-1225b.

(b) The provisions of this section shall take effect and be in force on and after January 1, 1985.

History: L. 1984, ch. 69, § 5; July 1.



12-1226 Treasurer of board; bond; duties; Johnson and Wyandotte counties library board treasurer.

12-1226. Treasurer of board; bond; duties; Johnson and Wyandotte counties library board treasurer. (a) Except as provided by this section, the treasurer of the library board shall give bond, in an amount fixed by the board and approved by the governing body of the municipality, for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bonds shall be filed with the clerk of the municipality. Except where otherwise provided by law, the treasurer of the municipality shall pay over to the treasurer of the library board all funds collected for the maintenance of the library, and the treasurer of the library board shall pay out the funds on orders of the board signed by the secretary and chairperson thereof. Such treasurer shall keep an accurate record of all moneys received and disbursed thereby and make a report thereof to the library board monthly, or as often as the board requires.

(b) In Johnson county, the treasurer of the library board shall give bond, in an amount fixed by the library board and approved by the board of county commissioners for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bond shall be filed with the county clerk. Except where otherwise provided by law, the treasurer of the library board shall pay over to the county treasurer all funds collected for the maintenance of the library, with the exception of gifts and nongovernmental grants. The treasurer of the library board shall keep an accurate record of all moneys received along with its source and those moneys disbursed to the county treasurer. The funds of such library board in the hands of the county treasurer shall be maintained in a separate library fund and any interest payable thereon shall be added to that fund. The administration of such fund shall be with the county treasurer who shall pay out moneys from the fund upon orders signed by the chairperson of the board of county commissioners and the county clerk or their designees.

(c) In Wyandotte county, the director of revenue of the unified government shall not pay over to the treasurer of the library board moneys collected for the maintenance of the library. The director of revenue shall maintain such moneys in a separate library fund. Any interest attributable to library moneys shall be deposited in the library fund. All moneys from gift, grants, donations or bequests to the library also shall be deposited in the library fund. The director of revenue shall administer the library fund and shall pay out moneys from the library fund, upon approval of the library board, and on orders signed by the chairperson and the treasurer of the library board or other authorized officers of the library board.

History: L. 1951, ch. 485, § 9; L. 1984, ch. 69, § 6; L. 2002, ch. 68, § 1; July 1.



12-1227 Use of library; rules and regulations.

12-1227. Use of library; rules and regulations. Every library established under, or governed by the provisions of this act shall be free to the use of the inhabitants of the municipality in which located, subject always to such reasonable rules and regulations as the library board may adopt, and said board may exclude from the use of said library any and all persons who shall willfully violate such rules. The library board may extend the use and privilege of such library to nonresidents of the municipality and may make exchanges of books with any other library upon such terms and conditions as said board may from time to time by its regulations prescribe.

History: L. 1951, ch. 485, § 10; July 1.



12-1228 Penalties as to library property authorized.

12-1228. Penalties as to library property authorized. The governing body of a municipality maintaining a library shall have power to pass laws or ordinances imposing suitable penalties for the punishment of injury committed to library buildings or other property and for injury to or failure to return any book or other library material belonging to such library.

History: L. 1951, ch. 485, § 11; July 1.



12-1229 Use of privately owned books or collections.

12-1229. Use of privately owned books or collections. The library board of any library may authorize any circulating library, reading matter or work of art belonging to private person, association or corporation, or loaned by any library or public institution, to be deposited in a library building, and to be drawn or used outside the library building only on payment of such fee or membership as the owner may require. Deposits of such material may be removed by the owner thereof at pleasure, and such material when deposited in the library shall be separately and distinctly marked and kept apart from similar material owned by the library, but all such material while so deposited or remaining in the library shall be subject to use without charge within the library by any person who is entitled to the use of such library.

History: L. 1951, ch. 485, § 12; July 1.



12-1230 Contracts for library service; tax levy, use of proceeds.

12-1230. Contracts for library service; tax levy, use of proceeds. The governing body of any municipality not maintaining a library may contract with any library for the furnishing of library service to such municipality, and to pay the costs of such library service the municipality is hereby authorized to levy a tax in the amount authorized to be levied by such municipality for the establishment and maintenance of a library and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1951, ch. 485, § 13; L. 1980, ch. 65, § 1; July 1.



12-1231 Regional library; resolution; petition; election; board; certain cooperating township libraries to be maintained as regional libraries.

12-1231. Regional library; resolution; petition; election; board; certain cooperating township libraries to be maintained as regional libraries. Any two (2) or more adjoining counties, or any two (2) or more adjoining townships, may establish and maintain a regional library as provided in this act. A proposition to establish and maintain a regional library may be submitted to the electors of each county or township proposing to participate therein, by resolution of the governing body thereof, and shall be submitted upon presentation of a petition signed by ten percent (10%) of the qualified electors of the county or township as determined upon the basis of the total vote cast for secretary of state at the last preceding general election. Such proposition shall be submitted at the first general election occurring after the passage of the resolution or the presentation of the petition, and if a majority of the votes cast in each county or township voting on the proposition shall be in the affirmative, the governing bodies of such counties or townships shall forthwith create a library board and proceed to establish a regional library. Any township library originally established under the authority of K.S.A. 80-804, which has been continuously maintained and operated and which is providing library services in the member townships on the effective date of this act shall be governed by and maintained in accordance with the provisions of K.S.A. 12-1231 to 12-1235, inclusive, and amendments thereto, as a regional library.

History: L. 1951, ch. 485, § 14; L. 1980, ch. 66, § 1; April 26.



12-1232 Same; appointment of board; terms; vacancies; eligibility.

12-1232. Same; appointment of board; terms; vacancies; eligibility. The library board of a regional library shall consist of six appointed members and, in addition thereto, the official head of each participating county or township shall appoint a member of the governing body to be an ex officio member with the same powers as appointed members. Each county or township participating in a regional library shall be equally represented on the library board, but in case such uniform representation cannot be obtained because of the number of counties or townships participating, the governing body shall agree on a method of rotating representation among the participating counties or townships. The official head of each participating county or township, with the approval of the governing body thereof, shall appoint the members from such county or township.

Terms of all members of the library board of any township library previously established under the authority of K.S.A. 80-804 shall expire on the effective date of this act and successors to such members shall be appointed in the manner and for the terms prescribed in this section.

The members first appointed shall be appointed, one for a term expiring the first April 30th following date of appointment, two for terms expiring the second April 30th following date of appointment, one for a term expiring the third April 30th following date of appointment, and two for terms expiring the fourth April 30th following date of appointment. Upon the expiration of the terms of members first appointed, succeeding members shall be appointed in like manner for terms of four years. Vacancies occasioned by removal from the county or township, resignation or otherwise, shall be filled by appointment for the unexpired term. Except for the ex officio members of the board, no person holding any office in a participating county or township shall be a member of the library board while holding such office, and no person who has been appointed for two four-year terms to the library board shall be eligible for further appointment to such board.

History: L. 1951, ch. 485, § 15; L. 1980, ch. 66, § 2; L. 2007, ch. 171, § 6; May 17.



12-1233 Same; powers and duties.

12-1233. Same; powers and duties. Except as otherwise specifically provided herein, the powers and duties of regional library boards, the powers and duties of officers and members of such boards, and the manner and procedure by which such powers and duties are to be exercised, shall be as provided herein for library boards generally.

History: L. 1951, ch. 485, § 16; July 1.



12-1234 Same; tax levies; allocation of costs.

12-1234. Same; tax levies; allocation of costs. (a) Each county or township participating in a regional library is authorized to, and shall annually levy a tax for the maintenance of the library in a sum the library board determines within the limitations fixed by law. Except as provided by subsection (b), the costs of maintaining a regional library, other than a library originally established under the authority of K.S.A. 80-804, shall be allocated among the participating counties or townships in the proportion of their respective populations. Tax levies for the maintenance of libraries originally established under the authority of K.S.A. 80-804 shall be made at a uniform rate in all townships participating in the maintenance of such libraries.

(b) The costs of maintaining the regional library established under the authority of K.S.A. 12-1220 by Pottawatomie and Wabaunsee counties shall be allocated as provided by this subsection. One-half the costs shall be allocated between such counties on the basis of their respective populations and 1/2 the costs shall be allocated between such counties on the basis of their respective assessed valuations.

History: L. 1951, ch. 485, § 17; L. 1980, ch. 66, § 3; L. 1983, ch. 64, § 1; July 1.



12-1235 Same; withdrawal of county or township; election; division of property.

12-1235. Same; withdrawal of county or township; election; division of property. After a county or township has participated in a regional library for not less than three (3) years, such county or township may vote to establish and maintain a separate library, and upon so voting shall be deemed to have withdrawn from the regional library. The withdrawal of a county or township from a regional library shall be effective on May first following the vote to establish a separate library. Upon the withdrawal of a participating county or township, such county or township shall be entitled to its fractional share (based upon the number of participating counties or townships) of the property and funds on hand and to be collected from levies made, of the regional library. Such division shall be made in cash or in property and in such proportions as the library board of the regional library shall determine.

History: L. 1951, ch. 485, § 18; July 1.



12-1236 Establishment of library districts; petition; agreement to transfer city property to district, when; resolution; election, notice and conduct.

12-1236. Establishment of library districts; petition; agreement to transfer city property to district, when; resolution; election, notice and conduct. Any one or more cities of the third class is hereby authorized to join with any one or more townships or portions of one or more townships in one or more counties in the creation of a library district, upon the presentation to the board of county commissioners, of the county in which such proposed library district is located, of a petition setting forth the boundaries of the proposed library district and requesting the formation of such library district. Such petition shall be signed by not less than ten percent (10%) of the qualified electors of said proposed district who reside outside the limits of the incorporated city, and a like petition signed by not less than ten percent (10%) of the qualified electors who reside within the corporate limits of a city of the third class within said proposed district. The sufficiency of such petition to be determined by the board of county commissioners, determined upon the basis of the total vote cast for secretary of state in the last preceding general election within said city of the third class and within the boundaries of said proposed district of the township or portions of townships comprised within the proposed boundaries of said library district; and in the event a portion of any township is within such proposed boundaries, the total vote cast for secretary of state in said township shall be used. If the city of the third class within the boundaries of said library district owns and is operating a library at the time said petitions are filed, said petitions shall be accompanied by a copy of a resolution adopted by the governing body of said city of the third class within such district; such resolution shall state that said city of the third class agrees, upon the creation of the proposed library district, to convey, assign and transfer to said library district all books, equipment, moneys, endowment funds and all other assets of said city library, to and for the use of said proposed library district. The governing body of such city of the third class located within said library district is hereby authorized to adopt such a resolution, and upon the creation of said library district by the board of county commissioners the governing body of such city, in conformity with such resolution, is hereby authorized to make and execute the necessary assignments and conveyances to transfer to such library district all property and assets of said city library. The board of county commissioners of the county in which such proposed library district is located shall, at its next regular meeting following the filing of such petition, examine said petition and determine its sufficiency. If the board finds that said petition is regular and in due form, as herein provided, it shall cause to be submitted to the voters of such proposed district, at a special election called for the purpose of voting upon the question, the establishment and maintenance of a library by such proposed library district. A notice of such election shall be given by publication of such notice in a newspaper having general circulation within the boundaries of such proposed district. Said notice of election shall be published in two successive issues of such newspaper and such election shall be held within seven (7) days after the last publication of such notice. Such notice of election shall be signed by the board of county commissioners and such election shall be conducted by and under the supervision of the county clerk of said county in the manner provided by law for the conduct of general elections. The county clerk shall determine the number of voting precincts needed within such proposed district, at least one of which precincts shall be in the corporate limits of the third-class city in said proposed library district, and shall designate and appoint the election board, or boards, to serve at the voting precinct or precincts within such proposed library district.

History: L. 1965, ch. 145 § 1; L. 1969, ch. 78, § 1; July 1.



12-1237 Same; election canvass; annual tax levy.

12-1237. Same; election canvass; annual tax levy. The board of county commissioners shall, at its next meeting following the holding of such election, canvass the results of said election. If a majority of the votes cast at such election on such proposition shall be in the affirmative, the board of county commissioners shall forthwith establish such library district and such library district, through its governing body, is hereby authorized to and shall annually levy the tax for the maintenance of such library in such sum as the library board shall determine, within the limitations fixed by law.

History: L. 1965, ch. 145, § 2; June 30.



12-1238 Same; election of directors; notice.

12-1238. Same; election of directors; notice. Upon the establishment of such library district the county clerk of the county within which such library district is located, shall cause a publication notice to be published once each week for two consecutive weeks in a newspaper of general circulation in said library district, stating that a meeting of the qualified voters of said library district will be held at the time and place fixed in said notice, for the purpose of electing seven (7) directors to act as the governing body of said library district. The last publication of such notice shall be made not more than seven (7) days prior to the date fixed for the holding of said meeting. The costs of such publication shall be paid by the city of the third class located within said library district from the general funds of said city, or, from the library funds of said city. At the time and place fixed for the holding of said meeting the county clerk shall call such meeting to order and the electors of such district shall proceed to elect a chairman and a secretary for said meeting. Thereupon, the qualified voters shall proceed to elect, by ballot, seven (7) directors for said library district, one for a term expiring the first Tuesday in April of the year following the date of such election; two (2) for a term expiring the first Tuesday in April of the second year following the date of such election; two (2) for a term expiring the first Tuesday in April of the third year following the date of such election; and two (2) for a term expiring the first Tuesday in April of the fourth year following the date of such election. Upon the expiration of the terms of the first board of directors, their successors shall be elected in the manner provided for electing members of library boards.

History: L. 1965, ch. 145, § 3; June 30.



12-1239 Same; annual meeting; time of.

12-1239. Same; annual meeting; time of. An annual meeting of the qualified voters of such library district shall be held on the first Tuesday in March of each year at 2 o'clock p.m. At the first annual meeting a majority of the qualified voters present may determine whether the subsequent annual meetings shall convene at 2 o'clock p.m. or at 7:30 o'clock p.m. Thereafter, said annual meeting shall convene at the time so determined, unless at a subsequent annual meeting a majority of the qualified voters present determine that the annual meeting shall convene at such later or earlier time, as the case may be.

History: L. 1965, ch. 145, § 4; June 30.



12-1240 Same; notice of annual meeting.

12-1240. Same; notice of annual meeting. It shall be the duty of the board of directors to give notice of every annual meeting by causing a notice to be published once each week for two (2) consecutive weeks in a newspaper of general circulation in said library district. The last publication of such notice to be made not more than six (6) days prior to the date of holding the meeting. Such notice shall include the time and place of such meeting.

History: L. 1965, ch. 145, § 5; June 30.



12-1241 Same; persons entitled to vote; officers of board; terms of directors; vacancies.

12-1241. Same; persons entitled to vote; officers of board; terms of directors; vacancies. Any person who shall have been in good faith a resident of said library district for thirty (30) days prior to the date of any district meeting or other election and who possesses the qualifications of a voter at a general election shall be entitled to vote at said meeting or at any bond election. Every library district so created shall be governed by a board of seven (7) directors who shall be qualified voters of such library district. The board of directors shall elect one of their number as chairman of said board and shall also elect from the members of said board a secretary and a treasurer and such other officers as they deem necessary. At each annual meeting, upon the expiration of the term of any director, his or her successor shall be elected for a term of four (4) years, expiring on the first Tuesday of April of the fourth year following his or her election. Vacancies in said board of directors accruing by death, removal, resignation or otherwise shall be filled for the unexpired term by appointment made by the chairman of said board, by and with the endorsement and approval of a majority of the remaining board members, and shall be for the unexpired term in like manner as the original elections.

History: L. 1965, ch. 145, § 6; June 30.



12-1242 Same; powers of board of directors.

12-1242. Same; powers of board of directors. The library board of a library established as herein provided shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes under the name and style of: "library district No. ____, county of ____, state of Kansas." And under such name may contract, sue and be sued, acquire, hold and convey real and personal property in accordance with law.

History: L. 1965, ch. 145, § 7; June 30.



12-1243 Same; regular and special meetings.

12-1243. Same; regular and special meetings. The library board shall fix the date and place of its regular meetings, and special meetings may be called by the chairman of said board, and shall be called by the chairman upon the written request of a majority of the board members. Written notice stating the time and place of any special meeting and the purpose for which called shall, unless waived, be given each member of the board at least two days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such special meeting.

History: L. 1965, ch. 145, § 8; June 30.



12-1244 Same; election on building, equipment and site; bonds.

12-1244. Same; election on building, equipment and site; bonds. The board of directors of said library district shall have authority to call an election of said district for the purpose of building, erecting and equipping a library building and procuring a site therefor and may issue bonds of such district for the purpose of paying the costs of such building, equipment and site. Before issuing any bonds hereunder the question of such issuance shall be submitted to the qualified electors of such district. The election shall be called and held, and the bonds issued thereunder in accordance with the provisions of the general bond laws applicable thereto.

History: L. 1965, ch. 145, § 9; June 30.



12-1245 Same; powers and duties.

12-1245. Same; powers and duties. The directors of said library district shall have all of the powers and duties vested in library boards under the provisions of K.S.A. 12-1225.

History: L. 1965, ch. 145, § 10; June 30.



12-1246 Same; bond of treasurer; records and reports.

12-1246. Same; bond of treasurer; records and reports. The treasurer of said library district shall give bond in an amount fixed and approved by the board of said library district for the safekeeping and due disbursement of all funds which may come into his or her hands as such treasurer. Said bond shall be filed with the county clerk of the county in which said district is located. Such treasurer shall keep an accurate record of all money and property received and disbursed by him or her and make a report thereof monthly to the library board, or, as often as said board may require.

History: L. 1965, ch. 145, § 11; June 30.



12-1247 Library districts; tax levy, procedure to increase levy; certification to county clerk.

12-1247. Library districts; tax levy, procedure to increase levy; certification to county clerk. (a) Except as provided by subsection (b), the directors of the library district, as the governing body thereof and in the same manner as required by law applying to other taxing units, shall levy annually a tax not to exceed 1.5 mills on each dollar assessed tangible valuation for the property of the library district, for the maintenance and support of a free public library, to be levied and collected in like manner with other taxes. The library board shall certify the levy on or before August 25th of each year to the county clerk who is hereby authorized and required to place the same on the tax rolls of the county to be collected by the treasurer of the county and to be paid over by the county treasurer to the treasurer of the library district.

(b) The directors of the library district shall have the authority to increase the mill levy authorized by subsection (a) in an amount not to exceed 3 mills on each dollar assessed tangible valuation for the property of the library district for the acquisition, maintenance and support of a free public library by adoption of a resolution. Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the library district. If within 30 days after the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the library district is filed in the office of the county election officer requesting an election thereon, no levy in an amount exceeding 1.5 mills shall be made unless the question is submitted to and approved by a majority of the voters of the library district voting at an election. Such election shall be called and held in the manner provided under the general bond law. If the question is approved, the levy shall be certified and placed on the tax rolls in the same manner provided by subsection (a).

History: L. 1965, ch. 145, § 12; L. 1986, ch. 72, § 1; April 17.



12-1248 Same; acceptance of grants.

12-1248. Same; acceptance of grants. Such library district, after its creation and establishment as provided by this act, shall be vested with authority to apply for and receive any grants for library purposes or for the construction and maintenance of a library in said district, from the state or federal government, or any agency thereof, and shall be authorized to execute any agreements necessary, on behalf of said library district, to receive any such grants, all in the manner as is now or hereafter provided by law.

History: L. 1965, ch. 145, § 13; June 30.



12-1249 Issuance of library bonds by certain counties between 6,600 and 7,300; duties of planning commission and governing board of city in which building to be located; election provisions.

12-1249. Issuance of library bonds by certain counties between 6,600 and 7,300; duties of planning commission and governing board of city in which building to be located; election provisions. The board of county commissioners of any county having a population of more than six thousand six hundred (6,600) and less than seven thousand three hundred (7,300) and having an assessed tangible valuation of less than twenty-one million dollars ($21,000,000) and in which there is located a city of the second class which maintains a library is authorized to issue general obligation bonds of the county to acquire a site and construct a building to be used for library purposes in such second-class city. Before any such bonds are issued under authority of this act the governing body of such city shall request the recommendations of its library board as to the location and type of building needed to best serve the community, including the provision of such library materials as may be appropriate for use in connection with vocational or technical training. Upon receipt of recommendations from its library board the governing body of any such city shall transmit a copy thereof to the planning board of such city for its recommendations as to site location and accessibility. Such planning board shall promptly consider and act upon such recommendations by giving its advice thereon to the governing body of such city. Upon receipt of the recommendations of the planning board the governing body of such city shall by resolution duly adopted submit to the board of county commissioners of such county its findings as to the advisability of issuance of bonds under authority of this act and its recommendations as to location, type of construction and such other recommendations as it may deem appropriate. Such resolution shall be transmitted to the board of county commissioners by such city and upon receipt thereof such board of county commissioners is authorized to issue general obligation bonds of the county in an amount not in excess of one percent (1%) of the assessed tangible valuation of the county: Provided, No bonds shall be issued under authority of this act until the same have been approved by the electors of such county at a special election called for the purpose or at a general election, and any such election shall be conducted and such bonds shall be issued in the manner prescribed in chapter 10 of Kansas Statutes Annotated.

History: L. 1965, ch. 208, § 1; June 30.



12-1250 Same; cooperation between library board and county commissioners; use of library.

12-1250. Same; cooperation between library board and county commissioners; use of library. Any board of county commissioners issuing bonds under authority of this act shall confer and advise with the library board of the second-class city involved in selection of an architect and in development of plans for such building. Upon completion of such building and acceptance thereof by the board of county commissioners, the same shall be made available for library purposes to be used by the library board of such city of the second class or any successor library board, or other authority offering public library services to all of the residents of such county. The library facilities and services offered in any library constructed under the provisions of this act shall be available to any persons authorized to use the same by the library board of such city.

History: L. 1965, ch. 208, § 2; June 30.



12-1251 Same; gifts and assistance; federal aid.

12-1251. Same; gifts and assistance; federal aid. The board of county commissioners and the governing body of such city of the second class are authorized to receive any gifts, contributions or assistance for the use of any public library in such second-class city including any federal aid or assistance that is authorized by law.

History: L. 1965, ch. 208, § 3; June 30.



12-1252 Acceptance of gifts for library purposes by cities and boards of education, or jointly; conditions.

12-1252. Acceptance of gifts for library purposes by cities and boards of education, or jointly; conditions. The board of education of any school district, or the governing body of any city, or the board of education of any school district jointly with the governing body of any city in such school district is hereby authorized to receive gifts of not to exceed five hundred thousand dollars ($500,000) upon conditions provided in this act. Such a gift may be conditioned as follows:

(a) That the money given will be used only for the purpose of construction and furnishing of a library in a particular city or other place.

(b) That the board of education of the school district or the governing body of the city or both, as the case may be, shall by resolution contract and agree to pay the donor during his or her lifetime interest on the principal sum of such gift at such rate as the donor and the recipient may agree upon. The interest so agreed upon shall be paid by the school district or city, or both, in periodic semiannual payments in the same manner as interest on bonded indebtedness. Such interest may be paid by the school district or city, or both, from bond funds, or from special capital outlay funds, or if there are insufficient amounts in such funds, then from the general operating fund of the school district, or city, or both. The board of education of any school district making an agreement and receiving any gift under this act may make an annual tax levy on the taxable tangible property in the school district in an amount necessary to meet the interest requirements agreed upon in the resolution accepting such gift. Any tax levied under authority of this act shall not be subject to any tax levy limitation not specified in this act and expenditures for interest paid under authority hereof shall not be counted as operating expenses within the meaning of K.S.A. 72-7001 et seq. The aggregate amount of such periodic payments, using a standard annuity table, shall not at the time of the gift be estimated to exceed the principal amount of the gift.

(c) Such additional conditions as the donor and board of education or governing body, or both, may agree upon.

History: L. 1968, ch. 151, § 1; March 26.



12-1253 Same; acceptance of gift; terms.

12-1253. Same; acceptance of gift; terms. Any gift offered under provisions of this act shall be accepted only by formal action by resolution in the case of a board of education or ordinance in the case of a city. Such resolution or ordinance shall cite this act as authority therefor and shall recite the terms of the gift and the conditions thereof.

History: L. 1968, ch. 151, § 2; March 26.



12-1254 Library in cities between 120,000 and 150,000; submission of proposition to levy tax for building fund; use of proceeds.

12-1254. Library in cities between 120,000 and 150,000; submission of proposition to levy tax for building fund; use of proceeds. In all cities having a population by the official state census of more than one hundred twenty thousand (120,000) and less than one hundred fifty thousand (150,000) in which a free public library has heretofore been established as provided by law, the board of directors of such free public library is hereby authorized and empowered to submit the question of making an annual tax levy of not to exceed one (1) mill for a period not to exceed five (5) years upon the taxable tangible property within such city for the purpose of creating a building fund to be used for the construction, reconstruction, additions to, furnishing and equipping of the building housing such free public library and of a building to house motor vehicles of such free public library and the architectural expense incidental thereto, to the electors of such city at an election called and held in the manner provided for the calling and holding of elections under the provisions of the general bond law, at the time fixed for the holding of the primary election in August. The amount of such levy and the period for which it will be made shall be stated in the notice and upon the ballot of such election. No tax levy shall be made under the provisions of this act without the question of the making of such levy having been submitted to and having received the approval of a majority of the electors of such city voting thereon at an election called and held for such purpose. All moneys derived from the tax levy authorized by this act shall be placed in a building fund to be used only for the purposes for which the tax levy was made. All tax levies authorized by this act shall be in addition to all other tax levies authorized by law and shall not be subject to any of the limitations prescribed by law, including K.S.A. 12-1215 and 12-1217 and any acts amendatory thereof or supplemental thereto.

History: L. 1970, ch. 73, § 1; March 11.



12-1255 Same; investment of moneys in building fund.

12-1255. Same; investment of moneys in building fund. Such board of directors may invest any portion of the building fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct short-term obligations of the United States government, the principal and interest whereof is guaranteed by the government of the United States. All interest received thereon on any such investment, shall upon receipt thereof be credited to the building fund.

History: L. 1970, ch. 73, § 2; L. 1977, ch. 54, § 7; July 1.



12-1256 Sale or lease of public park property to library board of township by certain cities of third class; use of moneys; property to be used for library services.

12-1256. Sale or lease of public park property to library board of township by certain cities of third class; use of moneys; property to be used for library services. The governing body of any city of the third class having a population of more than two thousand three hundred (2,300) and located in a township having a population of more than three thousand (3,000) is hereby authorized to sell or lease any unimproved portion of any public park to the library board of the township in which such city is located on such terms as may be agreed upon between the governing body of such city and library board. Any funds derived from the sale or lease of such portion of a public park shall be placed in a special fund and used only for the care, maintenance and improvement of the park system in said third-class city. Said township library board may improve the area acquired for library purposes by constructing thereon a library building, and equipping the same, with funds acquired by gift, issuance of bonds, or tax funds. The city and township are hereby authorized to do all things necessary and proper to carry out the general objective of providing library facilities for both the city and township.

History: L. 1974, ch. 51, § 1; March 4.



12-1257 Libraries in urban area counties; tax levy, use of proceeds; special fund established; issuance of bonds; territory of existing library excluded; adoption and publication of resolution; protest petition and election.

12-1257. Libraries in urban area counties; tax levy, use of proceeds; special fund established; issuance of bonds; territory of existing library excluded; adoption and publication of resolution; protest petition and election. The board of county commissioners of any county designated as an urban area under K.S.A. 19-2654, and amendments thereto, at the request of the county library board, may make an annual levy of not to exceed one mill upon all taxable tangible property within the county for the purpose of creating a special fund to be used for the acquisition of sites, and for the constructing, equipping, repairing, remodeling and furnishing of buildings for county library purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In addition to the tax levy authorized herein, the board of county commissioners, at the request of the county library board, may issue bonds of such county in an aggregate amount not exceeding 2% of the assessed tangible valuation of such county, the proceeds of which shall be placed in such special fund and may be used for the purposes herein enumerated. No tax levied under the authority of this act, either for the creation of the special fund or for the repayment of bonds issued hereunder, shall be assessed against property in any municipality in which a municipal library has been established and is being maintained.

Prior to the levying of a tax or the issuance of any bonds under the authority of this act, the board of county commissioners shall adopt a resolution authorizing and stating the purpose for the same. Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the county. If, within 60 days following the last publication of the resolution, a petition in opposition to the levy or the issuance of bonds, signed by not less than 5% of the qualified electors of the county, is filed with the county election officer, no such levy shall be made and no bonds shall be issued unless and until the same is approved by a majority of the qualified electors of the county voting thereon at a special election called and held for such purpose. Bonds issued under the authority of this act shall not be subject to or within any bonded debt limitation of the county prescribed by any other law of this state and shall not be considered or included in applying any other law limiting the bonded indebtedness of such county. Any such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. Any tax levy made under the authority of this act shall be in addition to all other tax levies authorized by law.

No qualified elector of any municipality in which a municipal library has been established and is being maintained shall be entitled to vote at any election called and held under the provisions of this act, nor shall any such person's signature be considered valid on any petition provided for herein.

History: L. 1978, ch. 60, § 1; L. 1979, ch. 52, § 41; L. 1987, ch. 69, § 1; L. 1990, ch. 66, § 14; May 31.



12-1258 Public libraries; capital improvement fund.

12-1258. Public libraries; capital improvement fund. The library board of any public library is hereby authorized to direct a transfer annually from the general operating fund of such library not to exceed 10% of the amount of money credited to such fund to a capital improvement fund. All money credited to such fund shall be used by the library board for the purpose of improving, furnishing, equipping, remodeling or making additions to the library. Such fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto. If the library board determines that money which has been transferred to such fund or any part thereof is not needed for the purpose for which transferred, the library board is hereby authorized to direct a retransfer of such amount not needed to the general operating fund and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2937, and amendments thereto.

In making the budget of the library, the amounts credited to, and the amount on hand in, the capital improvement fund and the amount expended therefrom shall be shown on the budget for the information of the taxpayers of the municipality in which the library is located. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

History: L. 1986, ch. 62, § 1; July 1.



12-1259 Topeka public library; issuance of bonds; purpose; election; tax levy.

12-1259. Topeka public library; issuance of bonds; purpose; election; tax levy. The board of directors of the Topeka public library may issue general obligation bonds of the Topeka public library for the purpose of constructing, reconstructing, repairing, remodeling, furnishing and equipping any buildings or additions thereto, together with sites therefor, for library purposes. No bonds shall be issued until the question of their issuance and the amount of such issuance has been submitted to a vote of the qualified electors of the city of Topeka at any special, general or primary election, and a majority of the qualified electors voting thereon votes in favor thereof. The election shall be called and held and the bonds shall be issued, sold, delivered, registered and retired in the manner provided by the general bond law. Bonds issued pursuant to this section shall not be subject to or within any bonded debt limit of the city of Topeka. The board of directors of the Topeka public library shall have the power to levy a tax against all taxable, tangible property in the city of Topeka for the purpose of paying the principal of, redemption premium, if any, and interest on any bonds issued pursuant to this section.

History: L. 1989, ch. 55, § 1; July 1.



12-1260 Topeka and Shawnee county library district; definitions.

12-1260. Topeka and Shawnee county library district; definitions. When used in this act and unless otherwise specifically provided therein:

(a) "County" means Shawnee county;

(b) "city" means the city of Topeka, Kansas;

(c) "library district" means all territory located within Shawnee county except that territory located within Rossville township and Silver Lake township;

(d) "board" means the library board of trustees appointed pursuant to the provisions of this act;

(e) "library" means a library which serves the general public and is supported in whole or in part with tax money and shall be called the Topeka and Shawnee county public library;

(f) "governing body" means the governing body of a city or the board of county commissioners of a county; and

(g) "maintenance and support" means the general and usual cost and expense of operating a library.

History: L. 1992, ch. 133, § 1; July 1.



12-1261 Same; procedure to create district; election; transfer of assets and liabilities.

12-1261. Same; procedure to create district; election; transfer of assets and liabilities. (a) The board of trustees of the Topeka public library may adopt a resolution proposing to create a library district. A copy of such resolution shall be filed with the county election officer who shall call and hold an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(b) If a majority of the qualified electors of the proposed library district who reside within the corporate limits of the city and a majority of the qualified electors of the proposed library district who reside outside the corporate limits of the city voting on the proposition vote in favor thereof:

(1) A library shall be established and maintained and a library board shall be appointed as provided in this act;

(2) all contracts entered into by the board of directors of the Topeka public library shall be binding on the library board appointed pursuant to this act;

(3) all outstanding bonds, debts and other obligations of the Topeka public library shall become an obligation of the Topeka and Shawnee county public library; and

(4) all rights, property and other assets of the Topeka public library shall be transferred to the Topeka and Shawnee county public library.

History: L. 1992, ch. 133, § 2; July 1.



12-1262 Same; governing body; appointment; term; vacancies; expenses of members.

12-1262. Same; governing body; appointment; term; vacancies; expenses of members. (a) Any library district created pursuant to the provisions of K.S.A. 12-1261 shall be governed by a board of trustees. Such board shall consist of 10 members. Seven members shall be appointed by the governing body of the city and shall be residents of the city. Three members shall be appointed by the board of county commissioners. Members appointed by the board of county commissioners shall be residents of the library district, who reside outside the corporate limits of the city and each shall reside in a different commissioner district.

(b) Members of the board of directors of the Topeka public library serving prior to the election creating the library district shall continue on the board until the expiration of the term for which originally appointed. Such members shall be eligible for reappointment. The board of county commissioners shall appoint three members to the library board within 60 days following the election approving the creation of the district. Such members shall serve for terms expiring the second April 30 following the date of appointment. Upon expiration of the terms of such members, succeeding members shall be appointed for terms of four years.

(c) Except as provided by this section, members of the board shall be appointed for terms of four years and until their successors are appointed and qualified. Vacancies on the board shall be filled by appointment for the unexpired term.

(d) Members of the library board shall receive no compensation but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

History: L. 1992, ch. 133, § 3; July 1.



12-1263 Same; board a municipal corporation.

12-1263. Same; board a municipal corporation. The board shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of trustees of the Topeka and Shawnee county public library" and under such name may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law.

History: L. 1992, ch. 133, § 4; July 1.



12-1264 Same; organization of board; officers; meetings; treasurer's bond; treasurer's reports.

12-1264. Same; organization of board; officers; meetings; treasurer's bond; treasurer's reports. (a) Each year the members of a library board shall meet and organize by the election of a chairperson, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairperson or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, unless waived, shall be given to each member of the board at least two days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

(b) The treasurer of the library board shall give bond, in an amount fixed by the board and approved by the governing body of the city and county, for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bond shall be filed with the clerk of the county. Except where otherwise provided by law, the county treasurer shall pay over to the treasurer of the library board all funds collected for the maintenance of the library, and the treasurer of the library board shall pay out the funds on orders of the board signed by the secretary and chairperson thereof. Such treasurer shall keep an accurate record of all moneys received and disbursed thereby and make a report thereof to the library board monthly, or as often as the board requires.

History: L. 1992, ch. 133, § 5; July 1.



12-1265 Same; use of library; rules and regulations.

12-1265. Same; use of library; rules and regulations. The library shall be free to the use of the residents of the library district, subject always to such reasonable rules and regulations as the library board may adopt. The board may exclude from the use of the library any and all persons who shall willfully violate such rules. The library board may extend the use and privilege of such library to nonresidents of the district and may make exchanges of books with any other library upon such terms and conditions as the board may from time to time by its regulations prescribe.

History: L. 1992, ch. 133, § 6; July 1.



12-1266 Same; powers and duties of board; annual payments to certain libraries.

12-1266. Same; powers and duties of board; annual payments to certain libraries. The board shall have the power:

(a) To make and adopt rules and regulations for the administration of the library;

(b) to purchase or lease a site or sites and to lease or erect a building or buildings for the use of the library;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, phonograph records and other material and equipment deemed necessary by the board for the maintenance and extension of modern library service;

(d) to employ a librarian and such other employees as the board deems necessary and to remove them and to fix their compensation;

(e) to establish and maintain a library or libraries and traveling library service within the district or within any other municipality with which service contract arrangements have been made;

(f) to contract with other libraries or with the governing body of a municipality for the furnishing of library service to the inhabitants of such municipality to the extent and upon such terms as may be agreed upon, and to contract with any school board to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library;

(g) to receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency thereof for the purpose of aiding or providing library service;

(h) to receive and accept any gift or donation to the library and administer the same in accordance with any provisions thereof. If no provisions are specified, the board shall have the power to hold, invest or reinvest the gift and any dividends, interest, rent or income derived from the gift in the manner the board deems will best serve the interests of the library;

(i) to make annual reports to the state librarian and the governing body of the city and county on or before January 31 of each year for the preceding calendar year, showing receipts and disbursements from all funds under its control, and showing such statistical information relating to library materials acquired and on hand, number of library users, library services available, and other information of general interest as the governing body requires;

(j) to place money received from sources other than a tax levy for library purposes in a separate fund or funds or in the fund to which the tax levy money is credited unless the grantor or donor directs how and for what purpose the money shall be handled and spent; and

(k) subject to the provisions of subsection (f), the board shall pay annually to the Rossville public library and to the Silver Lake public library a sum of money equal to 50% of the amount of money each such library has budgeted for the annual operation and maintenance of such library. The first such payment shall be made payable and delivered to the Rossville public library and to the Silver Lake public library on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

History: L. 1992, ch. 133, § 7; July 1.



12-1267 Same; annual budget; tax levy to support library; procedure to increase levy.

12-1267. Same; annual budget; tax levy to support library; procedure to increase levy. (a) The board shall prepare, publish and approve an annual budget for the maintenance and support of the library and may levy a tax not to exceed five mills on all taxable tangible property in the library district. At least 10 days prior to filing the adopted budget with the county clerk, the board shall submit the budget to the governing body of the city and county for review thereby.

(b) Whenever the board determines that the tax levy of five mills authorized by subsection (a) is insufficient to maintain and support the library, the board shall adopt a resolution declaring it necessary to increase the annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed an amount equal to eight mills in any year.

(c) Any such resolution adopted under subsection (b) shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official county newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition, signed by at least 5% of the qualified electors of the library district, requesting an election upon the proposition to increase the tax levy in excess of the current tax levy is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors of the library district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the board shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board.

(d) The levy authorized by this section shall not be deemed a levy of the city or county, and shall be in addition to all other levies authorized or limited by law.

History: L. 1992, ch. 133, § 8; July 1.



12-1268 Same; capital improvement fund.

12-1268. Same; capital improvement fund. If the library occupies a public building upon a site acquired therefor and the building and site are free from any bonded indebtedness, then an amount not to exceed 20% of any annual budget prepared, published and approved by the board may be allocated to a special accruing fund for the cost of erecting and equipping any addition to, or branch of, such library and for the acquisition of any additional site required for the erection of any such addition, branch or parking facility for use by the patrons of such library. Expenses for major capital improvements or major equipment purchases to cover such matters as, but not limited to, major roof repair, new computerized circulation or security systems and bookmobile replacement also may be paid with funds from the special accruing fund.

History: L. 1992, ch. 133, § 9; July 1.



12-1269 Same; contracts with other municipalities for library services.

12-1269. Same; contracts with other municipalities for library services. The governing body of any municipality not maintaining a library may contract with the board for the furnishing of library service to such municipality, and to pay the costs of such library service the municipality is hereby authorized to levy a tax in the amount authorized to be levied by such municipality for the establishment and maintenance of a library and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1992, ch. 133, § 10; July 1.



12-1270 Same; issuance of bonds; purpose; election; tax levy.

12-1270. Same; issuance of bonds; purpose; election; tax levy. The board may issue general obligation bonds of the library district for the purpose of constructing, reconstructing, repairing, remodeling, furnishing and equipping any buildings or additions thereto, together with sites therefor, for library purposes. No bonds shall be issued until the question of their issuance and the amount of such issuance has been submitted to a vote of the qualified electors of the library district at any special, general or primary election, and a majority of the qualified electors voting thereon votes in favor thereof. The election shall be called and held and the bonds shall be issued, sold, delivered, registered and retired in the manner provided by the general bond law. Bonds issued pursuant to this section shall not be subject to or within any bonded debt limit of the city or county. The board shall have the power to levy a tax against all taxable tangible property in the library district for the purpose of paying the principal of, redemption premium, if any, and interest on any bonds issued pursuant to this section.

History: L. 1992, ch. 133, § 11; July 1.



12-1276 Leavenworth and Leavenworth county library district; creation; powers and duties of board; tax levy; budget; payments to certain libraries.

12-1276. Leavenworth and Leavenworth county library district; creation; powers and duties of board; tax levy; budget; payments to certain libraries. (a) When used in this section:

(1) "County" means Leavenworth county;

(2) "city" means the city of Leavenworth, Kansas;

(3) "library district" means all territory located within Leavenworth county except that territory located within the corporate limits of the city of Tonganoxie and Linwood community library district No. 1 and Basehor community library district No. 2;

(4) "board" means the library board of trustees appointed pursuant to the provisions of this act;

(5) "library" means a library which serves the general public and is supported in whole or in part with tax money and shall be called the Leavenworth county library;

(6) "governing body" means the governing body of a city or the board of county commissioners of a county;

(7) "maintenance and support" means the general and usual cost and expense of operating a library.

(b) The proposition to establish a library district in Leavenworth county may be submitted to the qualified electors of the proposed library district. The proposition shall be submitted in the same manner and subject to the conditions provided in K.S.A. 12-1261.

(c) Except as provided by subsections (d) and (e), if the proposition to establish a library district is approved, the library district and board shall have the powers, duties and functions of a library district created pursuant to K.S.A. 12-1261.

(d) The board of a library district created pursuant to this section shall not have the power to issue general obligation bonds as authorized by K.S.A. 12-1270.

(e) (1) The board of a library district created pursuant to this section shall prepare, publish and approve an annual budget for the maintenance and support of the library and may levy a tax not to exceed 3 3/4 mills on all taxable tangible property in the library district. At least 10 days prior to filing the adopted budget with the county clerk, the board shall submit the budget to the governing body for review thereby.

(2) Whenever the board determines that the tax levy of 3 3/4 mills authorized by paragraph (1) is insufficient to maintain and support the library, the board shall adopt a resolution declaring it necessary to increase the annual levy by an additional amount not to exceed 1/4 mill in any one year up to a total amount which shall not exceed an amount equal to eight mills in any year.

(3) Any such resolution adopted under paragraph (2) shall state the total amount of the tax to be levied for library purposes and shall be published once each week for two consecutive weeks in the official county newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition, signed by at least 5% of the qualified electors of the library district, requesting an election upon the proposition to increase the tax levy in excess of the current tax levy is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors of the library district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the board shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board.

(4) The levy authorized by this section shall not be deemed a levy of the city or county, and shall be in addition to all other levies authorized or limited by law.

(f) (1) Subject to the provisions of subsection (f) of K.S.A. 12-1266, the board shall pay annually to the city of Tonganoxie the sum of money equal to 35% of the amount of money such city has budgeted for the annual operation and maintenance of such city's library. The first such payment shall be made payable and delivered to the city on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

(2) Subject to the provisions of subsection (f) of K.S.A. 12-1266, the board shall pay annually to Basehor community library district No. 2 the sum of money equal to 25% of the amount of money such district has budgeted for the annual operation and maintenance of such district's library. The first such payment shall be made payable and delivered to such library district on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

(3) Subject to the provisions of subsection (f) of K.S.A. 12-1266, the board shall pay annually to Linwood community library district No. 1 the sum of money equal to 30% of the amount of money such district has budgeted for the annual operation and maintenance of such district's library. The first such payment shall be made payable and delivered to such library district on or before the 31st day of December first following approval of the creation of the district at the election conducted pursuant to K.S.A. 12-1261, and each year thereafter. Such payments shall be in lieu of annual grants such township libraries receive from the northeast Kansas library system.

History: L. 1992, ch. 133, § 12; July 1.



12-1281 Independence area library district act; definitions.

12-1281. Independence area library district act; definitions. When used in this act and unless otherwise specifically provided therein:

(a) "Board of education" means the board of education of unified school district no. 446;

(b) "county" means Montgomery county;

(c) "city" means the city of Independence, Kansas;

(d) "library district" means all territory located within the boundaries of unified school district no. 446 and within Montgomery County, Kansas;

(e) "board" means the library board of trustees appointed pursuant to the provisions of this act;

(f) "library" means a library which serves the general public and is supported in whole or in part with tax money and shall be called the Independence area public library;

(g) "governing body" means the governing body of the city of Independence, Kansas or the board of county commissioners of Montgomery county, Kansas; and

(h) "maintenance and support" means the general and usual cost and expense of operating a library.

History: L. 2002, ch. 68, § 3; July 1.



12-1282 Same; procedure to create district; election; existing contracts and obligations.

12-1282. Same; procedure to create district; election; existing contracts and obligations. (a) The board of trustees of the Independence public library may adopt a resolution proposing to create a library district. A copy of such resolution shall be filed with the county election officer who shall call and hold an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(b) If a majority of the qualified electors of the proposed library district on the proposition vote in favor thereof:

(1) A library shall be established and maintained and a library board shall be appointed as provided in this act;

(2) all contracts entered into by the board of directors of the Independence public library shall be binding on the library board appointed pursuant to this act; and

(3) all outstanding bonds, debts and other obligations of the Independence public library shall become an obligation of the Independence area public library except that all bonds and debts relating to the ownership or improvement of the real property in which the Independence public library operates shall remain an obligation of the city of Independence, Kansas.

History: L. 2002, ch. 68, § 4; July 1.



12-1283 Same; library board; terms; expenses.

12-1283. Same; library board; terms; expenses. (a) Any library district created pursuant to the provisions of K.S.A. 2016 Supp. 12-1282, and amendments thereto, shall be governed by a board of trustees. Such board shall consist of seven members. Four members shall be appointed by the governing body of the city of Independence, Kansas and shall be residents of the city. Two members shall be appointed by the board of education. Members appointed by the board of education shall be residents of the library district, who reside outside the corporate limits of the city of Independence but within the boundaries of unified school district no. 446. One member shall be appointed by the governing body of the city of Elk City, Kansas.

(b) Members of the board of directors of the Independence public library serving prior to the election creating the library district shall continue on the board until the expiration of the term for which originally appointed. Such members shall be eligible for reappointment. The board of education shall appoint two members to the library board within 60 days following the election approving the creation of the district. Such members appointed by the board of education and the member appointed by the governing body of the city of Elk City, Kansas shall serve for terms expiring the second April 30 following the date of appointment. Upon expiration of the terms of such members, succeeding members shall be appointed for terms of four years.

(c) Except as provided by this section, members of the library board shall be appointed for terms of four years and until their successors are appointed and qualified. Vacancies on the library board shall be filled by appointment for the unexpired term.

(d) Members of the library board shall receive no compensation but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

History: L. 2002, ch. 68, § 5; July 1.



12-1284 Same; library board, powers.

12-1284. Same; library board, powers. The board shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of trustees of the Independence area public library" and under such name may contract, sue and be sued and acquire, hold and convey personal property in accordance with law.

History: L. 2002, ch. 68, § 6; July 1.



12-1285 Same; library board, organization; treasurer's bond.

12-1285. Same; library board, organization; treasurer's bond. (a) Each year the members of a library board shall meet and organize by the election of a chairperson, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairperson or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, unless waived, shall be given to each member of the board at least two days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

(b) The treasurer of the library board shall give bond, in an amount fixed by the board and approved by the governing body of the city and the board of education, for the safekeeping and due disbursement of all funds that may come into the treasurer's hands. The bond shall be filed with the county clerk. Except where otherwise provided by law, the county treasurer shall pay over to the treasurer of the library board all funds collected for the maintenance of the library, and the treasurer of the library board shall pay out the funds on orders of the board signed by the secretary and chairperson thereof. Such treasurer shall keep an accurate record of all moneys received and disbursed thereby and make a report thereof to the library board monthly, or as often as the board requires.

History: L. 2002, ch. 68, § 7; July 1.



12-1286 Same; use of library; rules and regulations.

12-1286. Same; use of library; rules and regulations. The library shall be free for the use of the residents of the library district, subject always to such reasonable rules and regulations as the library board may adopt. The library board may exclude from the use of the library any and all persons who shall willfully violate such rules. The library board may extend the use and privilege of such library to nonresidents of the district, charge nonresidents a reasonable fee therefor and make exchanges of books with any other library upon such terms and conditions as the library board may from time to time by its regulations prescribe.

History: L. 2002, ch. 68, § 8; July 1.



12-1287 Same; library board; powers and duties.

12-1287. Same; library board; powers and duties. The library board shall have the power:

(a) To make and adopt rules and regulations for the administration of the library;

(b) to lease a site or sites and to lease a building or buildings for the use of the library;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, phonograph records and other material and equipment deemed necessary by the board for the maintenance and extension of modern library service;

(d) to employ a librarian and such other employees as the board deems necessary and to remove such employees and to fix their compensation;

(e) to establish and maintain a library or libraries and traveling library service within the district or within any other municipality with which service contract arrangements have been made;

(f) to contract with other libraries or with the governing body of a municipality for the furnishing of library service to the inhabitants of such municipality to the extent and upon such terms as may be agreed upon, and to contract with any school board to furnish library service to any school library or to use the library facilities of the public school to supplement the facilities of the public library;

(g) to receive, accept and administer any money appropriated or granted to it by the state or the federal government or any agency or subdivision thereof for the purpose of aiding or providing library service;

(h) to receive and accept any gift or donation to the library and administer the same in accordance with any provisions thereof. If no provisions are specified, the board shall have the power to hold, invest or reinvest the gift and any dividends, interest, rent or income derived from the gift in the manner the board deems will best serve the interests of the library;

(i) to receive and accept any grant, gift, donation or appropriated or other funds from the United States government, or its agencies, or any other source whatsoever for the purposes of the library district established under this act;

(j) to make annual reports to the state librarian and the governing body of the city of Independence and board of education on or before January 31 of each year for the preceding calendar year, showing receipts and disbursements from all funds under its control, and showing such statistical information relating to library materials acquired and on hand, number of library users, library services available, and other information of general interest as the governing body requires; and

(k) to place money received from sources other than a tax levy for library purposes in a separate fund or funds or in the fund to which the tax levy money is credited unless the grantor or donor directs how and for what purpose the money shall be handled and spent.

History: L. 2002, ch. 68, § 9; July 1.



12-1288 Same; budget; tax levy; financial records, audit.

12-1288. Same; budget; tax levy; financial records, audit. (a) The library board shall prepare an annual budget for the maintenance, support and operation of the library. Prior to the certification of its budget to the board of education, the library board shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The library board shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper having a general circulation in the taxing district. Such notice shall include the proposed budget and shall set out all essential items in the budget except such groupings as designated by the director of accounts and reports on a special publication form prescribed by the director of accounts and reports and furnished with the regular budget form. The public hearing required to be held herein shall be held not less than 10 days prior to the date on which the library board is required to certify its budget to the board of education. After such hearing the budget shall be adopted or amended and adopted by the library board. In order to provide funds to carry out the provisions of this act, the library board shall annually, not later than August 1 of any year, certify its budget to the board of education which shall levy a tax at a rate of not to exceed 1.2 mills on all the taxable tangible property within the taxing district. Each year a copy of the budget adopted by the library board shall be filed with the clerk of the board of education. A copy of such budget also shall be filed with the county clerk of Montgomery County, Kansas. The board of education shall not be required to levy a tax in excess of the maximum tax levy set by the board of education by current resolution. Whenever the library board determines that the tax currently being levied for the library, as previously established by the board of education, is insufficient to operate the library and the library board desires to increase the mill levy above the current levy, the library board may request that the board of education authorize an increase by adopting a resolution declaring it necessary to increase the annual levy. The board of education may authorize the increase by resolution, but such increase shall not exceed .25 mill per year.

(b) Any resolution adopted under subsection (a) shall state the total amount of the tax to be levied for the library board and shall be published once each week for two consecutive weeks in the official newspaper of the taxing district. Whereupon, such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by at least 5% of the qualified voters of the taxing district, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the voters of the taxing district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the library board. Such taxes shall be levied and collected in like manner as other taxes, which levy the board of education shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of the library board.

(c) The tax levy provided in this section shall not be considered to be a levy of the board of education, the city or county school district under any of the statutes of this state, but shall be in addition to all other levies authorized or limited by law.

(d) At any time after the making of the first tax levy pursuant to this act, the amount of such tax levy may be reduced by a majority of the voters of the taxing district voting at an election called pursuant to a petition signed by at least 10% of the qualified voters residing in the taxing district and conducted in the same manner as that prescribed by subsection (b). If the petition submitted is for the purpose of reducing the mill levy, it shall state the mill levy reduction desired. Upon revocation, all property and money belonging to the library board shall become the property of the city of Independence, Kansas, and the library district shall be dissolved.

(e) All financial records of the library board shall be audited as provided in K.S.A. 75-1122, and amendments thereto, and a copy of such annual audit report shall be filed with the board of education. A copy of such audit also shall be filed with the county clerk of the county in which the library is located. The cost of each audit shall be borne by the library board.

(f) Notwithstanding any other provision of law, upon the date the tax levy provided for in this act takes effect, no tax levy on land within the library district created by this act shall be imposed, required or collected to support a regional system of cooperating libraries.

History: L. 2002, ch. 68, § 10; July 1.



12-1289 Same; citation of act.

12-1289. Same; citation of act. K.S.A. 2016 Supp. 12-1281 through 12-1289 shall be known and may be cited as the Independence area library district act.

History: L. 2002, ch. 68, § 11; July 1.






Article 13 PARKS, PUBLIC SQUARES AND MARKET SQUARES

12-1301 Land for park purposes; sales or exchanges in connection with parks; use of moneys; notice; protest; election; validation of prior sales and conveyances.

12-1301. Land for park purposes; sales or exchanges in connection with parks; use of moneys; notice; protest; election; validation of prior sales and conveyances. Any city may acquire by purchase, or lease or may take options upon, land within or without the limits of said city to be used as a public park for the use and benefit of the people of said city. Any city may trade or exchange any public park, public square or market square which it may own, or any portion thereof, for other land to be used for similar purposes, or may sell the same. Any such sale heretofore made is hereby confirmed, legalized and declared to be a valid sale and conveyance. Before making any such trade or exchange or sale, the city shall first publish notice of such proposal in the official city paper once each week for two consecutive weeks upon the same day of the week and, if within thirty (30) days from the date of the last publication there has not been filed with the city clerk of such city a protest signed by qualified electors of such city equal in number to not less than ten percent (10%) of the electors who voted at the last preceding regular city election as shown by the poll books, such city may make such sale, trade or exchange.

In the event such a petition is filed with the city clerk within the time prescribed above no such sale, trade or exchange shall be made until the governing body shall be instructed so to do by a majority of all the votes cast on this proposition at a regular or special election. Any election required as herein provided shall be called and held as provided by law for bond elections.

History: R.S. 1923, § 12-1301; L. 1939, ch. 97, § 1; L. 1941, ch. 107, § 1; L. 1947, ch. 121, § 1; L. 1965, ch. 106, § 1; L. 1976, ch. 77, § 2; April 8.



12-1302 Same; bonds for land and improvements; election.

12-1302. Same; bonds for land and improvements; election. For the purpose of acquiring land for park purposes under the provisions of this act or for the improvement thereof, cities may issue bonds whenever in the judgment of the governing body thereof it shall be expedient to acquire such lands or make such improvements: Provided, No such bonds shall be issued for the purpose of making improvements for park purposes until the governing body shall be instructed to do so by a majority of all the votes cast on the proposition at any general or special election: Provided further, Before bonds shall be issued for the purpose of acquiring land for park purposes under the provisions of this act the governing body of the city shall cause to be published once each week for two (2) consecutive weeks in the official city paper a notice of its intention to acquire such lands and issue bonds in payment thereof, which shall describe the lands to be acquired and the amount of the bonds to be issued. Such bonds may be issued and the property acquired unless a petition requesting an election upon the issuance of such bonds, signed by electors equal in number to not less than ten percent (10%) of the electors who voted at the last preceding regular city election as shown by the poll books, is filed with the city clerk within thirty (30) days following the last publication of such resolution. In the event a sufficient petition is filed within the time provided, no such bonds shall be issued until the governing body shall have submitted the question to and received the approval of a majority of those voting on the proposition at an election.

Any election held and any bonds issued shall be as provided by the general law.

History: R.S. 1923, § 12-1302; L. 1925, ch. 96, § 1; L. 1939, ch. 97, § 2; L. 1965, ch. 106, § 2; June 30.



12-1302a Bonds for swimming pools; nonlitigation certificate, exception.

12-1302a. Bonds for swimming pools; nonlitigation certificate, exception. The governing body of any city which, prior to the effective date of this act, has authorized, pursuant to the provisions of K.S.A. 12-1302, and amendments thereto, the issuance of general obligation bonds of the city in the amount of $75,000 for the purpose of swimming pool and other park improvements is hereby authorized to issue and sell such bonds in the manner provided by law without approval by election and without executing a nonlitigation certificate required by K.S.A. 10-108a, and amendments thereto. All proceedings for the issuance of such bonds and all bonds issued pursuant thereto are hereby validated and confirmed. The total amount of bonds issued under authority of this act shall not exceed the amount of $75,000.

History: L. 1986, ch. 60, § 1; April 17.



12-1303 City parks; maintenance; tax levy, use of proceeds.

12-1303. City parks; maintenance; tax levy, use of proceeds. For the purpose of maintaining such parks and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, cities are hereby authorized to levy a tax to be known as park tax.

History: L. 1909, ch. 69, § 3; R.S. 1923, § 12-1303; L. 1979, ch. 52, § 42; July 1.



12-1304 Same; park control and regulations.

12-1304. Same; park control and regulations. City parks so established shall be under the control of the governing body of said cities, who shall provide for the establishing and care of the same out of the funds raised as aforesaid, and shall make suitable regulations for the care and government of such parks.

History: L. 1909, ch. 69, § 4; March 26; R.S. 1923, § 12-1304.



12-1306 Eminent domain.

12-1306. Eminent domain. Whenever it shall become necessary in any city to condemn or appropriate land within or without the limits of the city for public parks for the use and benefit of the people of the city and the governing body of the city declares it necessary to condemn or appropriate any private property for which the purchase price cannot be agreed upon with the owner of such property, the governing body of the city shall cause a survey to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey, and such survey and description of the land so required shall be filed with the city clerk. Thereupon, the governing body of the city shall make an order declaring the necessity of such appropriation and the purposes for which the land is to be condemned or appropriated and a description of the land as shown by the survey, and all other and further proceedings necessary for the condemnation and appropriation of the land shall be had and conducted as provided by law.

History: R.S. 1923, 12-1306; L. 2006, ch. 192, § 7; July 1.



12-1310 Cemetery land for park purposes.

12-1310. Cemetery land for park purposes. The governing body of any city may and they are hereby given authority to set aside for park purposes any portion of cemetery land owned by said city that is unsuitable for burial purposes, and such tracts thus set apart for park purposes shall be deemed and held to be public parks and not cemetery land.

History: L. 1933, ch. 117, § 1; March 3.



12-1311 Same; application.

12-1311. Same; application. This act shall apply only to cities now owning cemetery land unsuitable for burial purposes.

History: L. 1933, ch. 117, § 2; March 3.



12-1320 Vacation of market square located in ward 1 of city of Manhattan.

12-1320. Vacation of market square located in ward 1 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311 and 312, located in ward 1 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 1; July 1.



12-1321 Vacation of market square located in ward 2 of city of Manhattan.

12-1321. Vacation of market square located in ward 2 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 133, 134, 135, 136, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147 and 148, located in ward 2 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 2; July 1.



12-1322 Vacation of market square located in ward 3 of city of Manhattan.

12-1322. Vacation of market square located in ward 3 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 276, 277 and 278, located in ward 3 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 3; July 1.



12-1323 Vacation of market square located in ward 4 of city of Manhattan.

12-1323. Vacation of market square located in ward 4 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 273, 274, 275, 276, 277, 278, 279, 280, 281, 282, 283, 284, 285, 286, 287 and 288, located in ward 4 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 4; July 1.



12-1324 Vacation of market square located in ward 5 of city of Manhattan.

12-1324. Vacation of market square located in ward 5 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311 and 312, located in ward 5 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 5; July 1.



12-1325 Vacation of market square abutting lots 185 to 200 in ward 6 of city of Manhattan.

12-1325. Vacation of market square abutting lots 185 to 200 in ward 6 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 185, 186, 187, 188, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199 and 200, located in ward 6 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 6; July 1.



12-1326 Vacation of market square abutting lots 297 to 312 in ward 6 of city of Manhattan.

12-1326. Vacation of market square abutting lots 297 to 312 in ward 6 of city of Manhattan. The market square, excepting a fifteen foot (15') alley located in the center thereof, abutting on lots 297, 298, 299, 300, 301, 302, 303, 304, 305, 306, 307, 308, 309, 310, 311 and 312, located in ward 6 in the city of Manhattan, Riley county, Kansas, and including any streets located immediately north and south of such market square are hereby vacated; and the title and ownership of the land in the market square so vacated is hereby vested in the abutting property owners located on each side of the vacated square to the nearest boundary line of the alley located between the abutting property owners and to the same width as the lots owned by such abutting owners of property.

History: L. 1970, ch. 74, § 7; July 1.






Article 14 CEMETERIES

12-1401 Establishment or acquisition in cities or townships; condemnation of land.

12-1401. Establishment or acquisition in cities or townships; condemnation of land. Any city or any township or city and township or two or more townships desiring to join may establish or acquire a cemetery for public use and may acquire land necessary for such purpose by condemnation, as provided by law. Nothing herein contained shall be construed to authorize the taking or appropriating of cemetery grounds owned or used by any religious body or denomination for burial purposes.

History: R.S. 1923, § 12-1401; L. 1995, ch. 109, § 1; July 1.



12-1401a Same; definition.

12-1401a. Same; definition. As used in article 14 of chapter 12, "city" or "cities" means any city of the first, second or third class.

History: L. 1982, ch. 72, § 1; July 1.



12-1402 Same; care and control; moneys.

12-1402. Same; care and control; moneys. Lands acquired for cemetery purposes under the provisions of this act, when acquired for a city, shall be under the control of the governing body of the city; and, when acquired for a township, shall be under the control of the township board of such township. Such city or township board shall have full power to make and enforce all necessary rules and regulations pertaining to the custody, control and care of the cemetery by them, respectively, thus acquired; and to determine and collect the price to be paid for lots therein.

When such cemetery land shall have been acquired by or for the benefit of two or more townships jointly, the same shall be under control of a board composed of the township trustees and township clerks of the townships interested. Such board shall have all the powers hereby vested in the governing body of cities and the township board of townships acquiring cemetery property hereunder. All funds arising from the sale of lots in any cemetery so acquired shall be applied solely to the care and beautifying of such cemetery and the expenses incidental to the maintenance thereof.

History: L. 1913, ch. 73, § 7; R.S. 1923, § 12-1402; L. 1939, ch. 98, § 1; L. 1995, ch. 109, § 2; July 1.



12-1403 Same; township tax levy for site; limitation.

12-1403. Same; township tax levy for site; limitation. For the purpose of providing a fund to obtain land for cemetery purposes, the township trustees shall have authority to levy a tax upon all of the taxable tangible property in such township.

History: L. 1913, ch. 73, § 8; R.S. 1923, § 12-1403; L. 1970, ch. 385, § 1; L. 1999, ch. 154, § 48; May 27.



12-1404 Same; townships may join in procuring lands.

12-1404. Same; townships may join in procuring lands. Any two or more townships having or providing a fund applicable to the procurement of lands for cemetery purposes may, if so determined upon by their several township boards at a joint meeting of such boards to be called and held as the several township trustees may agree, join in the purchase or procurement of such lands in such manner as may, by law now in force or hereafter enacted, be provided.

History: L. 1913, ch. 73, § 9; April 30; R.S. 1923, § 12-1404.



12-1405 Cemeteries in cities; tax levy.

12-1405. Cemeteries in cities; tax levy. All cities owning and controlling municipal cemeteries, are hereby authorized to make an annual levy of a tax upon all taxable tangible property in the city and townships, owning and controlling municipal or township cemeteries are hereby authorized to make an annual levy of a tax upon all taxable tangible property in the city or township to be expended in making permanent improvements in such cemeteries and upkeep of the same and, in the case of cities, to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1913, ch. 125, § 1; L. 1921, ch. 90, § 1; R.S. 1923, § 12-1405; L. 1949, ch. 475, § 1; L. 1951, ch. 138, § 1; L. 1970, ch. 69, § 8; L. 1975, ch. 494, § 8; L. 1979, ch. 52, § 43; L. 1982, ch. 72, § 2; L. 1999, ch. 154, § 49; May 27.



12-1406 Cities and townships may purchase land of cemetery association; notice of purchase; protest.

12-1406. Cities and townships may purchase land of cemetery association; notice of purchase; protest. The governing body is hereby authorized to purchase from a cemetery association, all of the unsold land belonging to the association for a consideration of not more than $1. If such purchase is made, the city may assume complete control of all roadways and parking in and around the cemetery. Prior to the transfer, the proposed transfer of the cemetery association shall be published once each week for two consecutive weeks in the official city newspaper. If a protest signed by not less than 30% of the lot owners is not filed in the office of the city clerk of the city within 30 days after the first publication of the proposed transfer, the land may be transferred.

History: L. 1913, ch. 125, § 2; R.S. 1923, § 12-1406; L. 1981, ch. 173, § 19; July 1.



12-1407 Same; purchase of adjoining land; tax levy, use of proceeds.

12-1407. Same; purchase of adjoining land; tax levy, use of proceeds. The officers of such city are authorized to purchase adjoining land and levy a tax for the payment for same and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1913, ch. 125; § 3; R.S. 1923, § 12-1407; L. 1979, ch. 52, § 44; July 1.



12-1408 Endowment fund.

12-1408. Endowment fund. In all cities and private corporations owning and conducting cemeteries in Kansas, it shall be lawful, and the governing body of such city or stockholders, in a cemetery corporation, may upon a majority vote of such governing body or stockholders, create an endowment fund for the purpose of caring for such cemeteries in the future as prescribed by K.S.A. 12-1409, and amendments thereto.

History: L. 1917, ch. 83, § 1; R.S. 1923, § 12-1408; L. 1982, ch. 72, § 3; July 1.



12-1409 Same; contributions.

12-1409. Same; contributions. Any city or corporation, upon a majority vote of the governing body of such city, or stockholders of corporations, may set aside any moneys they may have on hand, or any cemetery fund not otherwise appropriated, or any contributions for the purpose, or profits derived from the sale of lots, or other property belonging to such cemetery for the purpose of an endowment fund; and may receive subscriptions and set aside profits in the future for such endowment fund, on majority vote of the governing body of such city or private stockholders.

History: L. 1917, ch. 83, § 2; R.S. 1923, § 12-1409; L. 1982, ch. 72, § 4; July 1.



12-1410 Same; use and investment of funds.

12-1410. Same; use and investment of funds. All funds raised by popular subscription or profits or surplus set aside for such endowment fund as provided in this act shall be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in state, county or municipal bonds, bonds of the United States of America or any bonds guaranteed, both as to principal and interest, by the United States of America, and the interest accruing therefrom, from such investment shall annually be expended for caring for graves, beautifying and improving such cemetery; but in no case shall such fund be depleted or lessened, and nothing but its earnings, as they accumulate annually, shall be expended for any purpose whatsoever, except as specified above, and such endowment fund shall be for the purpose prescribed in this act and its earnings expended in the manner prescribed forever. The governing body of any city may by resolution passed by a majority vote of such governing body, transfer such endowment fund to the general cemetery fund and expend the same for permanent improvements or care and maintenance, except that any part of such fund donated by popular subscription or given by any donor by gift, grant or will, shall not be transferred to such general cemetery fund but the same shall remain as a permanent endowment fund as hereinbefore prescribed in this section.

History: L. 1917, ch. 83, § 3; R.S. 1923, § 12-1410; L. 1935, ch. 99, § 1; L. 1939, ch. 99, § 1; L. 1957, ch. 95, § 1; L. 1977, ch. 54, § 8; L. 1982, ch. 72, § 5; July 1.



12-1411 Same; bonds of custodians of funds.

12-1411. Same; bonds of custodians of funds. In all cities or cemeteries owned and operated by private corporations, which by majority vote of their officials adopt this law, the custodians of the funds, known as endowment fund, shall include in their bonds for faithful performance of their duty, double the amount of such endowment fund, on hand when they take the official oath of office.

History: L. 1917, ch. 83, § 4; R.S. 1923, § 12-1411; L. 1982, ch. 72, § 6; July 1.



12-1412 Improvements connecting outside city.

12-1412. Improvements connecting outside city. The governing body in the cities that own cemeteries lying beyond the corporate limits of such cities shall in addition to the powers now conferred by law, have the following powers: To use money from the general improvement fund to pave, grade, curb, gutter, macadam or gravel, or repave, regrade, remacadam or regravel or regutter any street, alley, avenue or road from the boundary line of such city to the entrance of such cemetery.

History: L. 1921, ch. 138, § 1; R.S. 1923, § 12-1412; L. 1982, ch. 72, § 7; July 1.



12-1413 Same; bonds.

12-1413. Same; bonds. Whenever the governing body of any city coming within the provisions of the preceding section shall pave, grade, curb, gutter, macadam or gravel, or repave, recurb, regutter, remacadam or regravel or otherwise improve any street, avenue or road from the corporate limits of said city to the entrance of its cemetery, for which a special tax is to be levied, they may provide for the payment of the cost thereof by the issuance of improvement bonds for the total cost of such improvement as provided by law.

History: R.S. 1923, § 12-1413; L. 1982, ch. 72, § 8; July 1.



12-1414 Same; tax levies.

12-1414. Same; tax levies. The governing body shall provide for the payment of the cost of such improvements by installments of equal amounts in each year, and shall make a levy upon all of the property in the city each year to pay the interest and installments on such bonds, which levy shall be in addition to any other levies heretofore authorized.

History: R.S. 1923, § 12-1414; Dec. 27.



12-1415 Same; bond election, when.

12-1415. Same; bond election, when. No bonds shall be issued under this act until the same have been authorized by a majority of the voters of such city, voting on such proposition submitted at a general election or a special election called for that purpose by the governing body of such city. Such proposition shall specify the street, avenue or road to be improved and the amount of bonds to be issued therefor: Provided, however, That in case such proposed improvement can be made for five thousand dollars ($5,000) or less, the said proposition need not be submitted to a vote.

History: R.S. 1923, § 12-1415; Dec. 27.



12-1416 Transfer of management of association to city or township.

12-1416. Transfer of management of association to city or township. Any cemetery association or company now incorporated or hereafter incorporated under the laws of the state of Kansas is hereby authorized, at a meeting publicly advertised for the purpose for at least thirty days, by a majority of the stock or shares present, to place the management and control of its property and affairs under a board of directors or trustees, as provided in its charter, to be appointed by the governing body of an incorporated city within or adjoining the township in which its principal plat or grounds are located, or to be appointed by the township board of such township.

History: L. 1915, ch. 97, § 1; April 2; R.S. 1923, § 12-1416.



12-1417 Same; election; debts.

12-1417. Same; election; debts. Any city or township may, by a majority vote of the electors voting on the proposition at any regular election, or special election called for the purpose as other special elections are called and held, authorize and direct its governing body, or its township board, to accept such management and control of the business and property of such association or company: Provided, The city or township shall not be held liable for the debts and other obligations, existing or thereafter created, of such cemetery association or company.

History: L. 1915, ch. 97, § 2; April 2; R.S. 1923, § 12-1417.



12-1418 Same; trustee for funds; nonliability.

12-1418. Same; trustee for funds; nonliability. Any city or township is hereby authorized to act as trustee for funds placed in trust to be used in improving, maintaining and caring for the lots, graves, monuments, vaults or other cemetery property of cemetery stockholders or lot owners and shall, from time to time, appropriate such funds and the income therefrom, if any, to the board of directors or trustees of such association or company, for the purpose and according to the terms mentioned in the deed in trust, to be used by such board for the purposes of the trust: Provided, That the city or township shall not be held liable for the misuse of such funds by the said board.

History: L. 1915, ch. 97, § 3; April 2; R.S. 1923, § 12-1418.



12-1419 Same; records; deeds in trust.

12-1419. Same; records; deeds in trust. The city clerk, or the township clerk, shall keep suitable records of the proceedings of the council or township board in reference to the carrying out of the provisions of this act. He or she shall also record therein the deeds in trust for trust funds, the approval of the same, and the receipt of the city or township treasurer for the funds, and such records shall be provided for and kept as other records of the city or township. The deeds in trust may be returned to the makers after endorsing on the back thereof the clerk's certificate of record showing the book, page and date of record of the same.

History: L. 1915, ch. 97, § 4; April 2; R.S. 1923, § 12-1419.



12-1419a Disposition of property for burial purposes.

12-1419a. Disposition of property for burial purposes. Any disposition of property whether in trust or otherwise, heretofore or hereafter made for the maintenance, improvement, embellishment, or care of any cemetery, churchyard or other place for the burial of the dead, or any portion thereof, or grave therein, or monument or tomb, or other erections on or about the same is hereby declared to be a public charity and shall not fail by reason of such disposition having been made in perpetuity: Provided, Nothing in this act shall affect suits for the construction of any such disposition pending in any court of record in this state at the effective date of this act.

History: L. 1941, ch. 186, § 1; June 30.



12-1419b Acquisition by gift in city or township, when.

12-1419b. Acquisition by gift in city or township, when. The governing body of any city or township is hereby empowered to accept by resolution as a gift any cemetery owned by religious bodies, denominations or unincorporated associations when such transfer is made in accordance with, and in the manner provided by, the bylaws of such religious body, denomination or unincorporated association.

History: L. 1949, ch. 125, § 1; June 30.



12-1419c Same; effect.

12-1419c. Same; effect. After such cemetery is transferred and accepted by a city or township it shall become a public cemetery and subject to all provisions of article 14 of chapter 12 of the Kansas Statutes Annotated, and all acts amendatory thereof or supplemental thereto.

History: L. 1949, ch. 125, § 2; June 30.



12-1420 Cemetery board; appointment; salary of secretary.

12-1420. Cemetery board; appointment; salary of secretary. Any city may, by ordinance, create a cemetery board of seven directors, to manage, operate, maintain and improve cemeteries owned by the city. Such directors shall be appointed by the mayor with the consent of the governing body, from the residents of the city at large, but no person holding any official position under the city shall be appointed a director while holding such office. The directors shall receive no compensation for such services, except that the board of directors may pay the secretary such a sum per annum as the governing body of the city shall fix for keeping the records, selling the lots, and other duties devolving upon the secretary in that office.

History: L. 1927, ch. 107, § 1; L. 1945, ch. 99, § 5; L. 1982, ch. 72, § 9; July 1.



12-1422 Same; term of office; removal; vacancies.

12-1422. Same; term of office; removal; vacancies. Said directors shall hold office, two for one year, two for two years and three for three years from the first day of February following their appointment, and annually thereafter the mayor shall, on or before the first day of February of each year, appoint directors to take the place of the retiring directors, who shall hold office for a term of three years and until their successors are appointed. The mayor may, by and with the consent of the governing body, remove any director for misconduct or neglect of duty. Vacancies in the board of directors occasioned by removal, resignation or otherwise, shall be filled in like manner as original appointments for unexpired terms.

History: L. 1927, ch. 107, § 3; June 1.



12-1423 Same; organization.

12-1423. Same; organization. Said directors shall, immediately after their appointment, meet and organize by the selection of one of their number as president, and the election of such other officers as they may deem necessary, and who shall hold office for one year. They shall make and adopt such bylaws, rules and regulations for their own guidance and for the regulation and government of the city cemeteries as they may deem expedient and not inconsistent with this act. They shall have charge of and supervision over the city cemeteries, with exclusive power to expend cemetery funds in maintaining, caring for and improving said cemeteries.

History: L. 1927, ch. 107, § 4; June 1.



12-1424 Same; treasurer; term; bond.

12-1424. Same; treasurer; term; bond. It shall be the duty of the directors of every cemetery [board]appointed under the provisions of this act to elect a treasurer of such board, who shall hold office for a term of two years and until his or her successor is elected and qualified, and shall give bond in such amount as the board may direct, to be approved by the board, for the safekeeping and the due disbursement of all funds that may come into his or her hands as such treasurer.

History: L. 1927, ch. 107, § 5; June 1.



12-1425 Same; sexton and assistants.

12-1425. Same; sexton and assistants. They shall have power to appoint a suitable sexton and necessary assistants, and fix their compensation, and shall also have the power to remove such appointees, and in general carry out the spirit of this act in maintaining the cemeteries in proper and suitable condition.

History: L. 1927, ch. 107, § 6; June 1.



12-1426 Same; annual reports.

12-1426. Same; annual reports. Said board of directors shall, on or before the 15th day of January of each year, make an annual report to the governing body stating the conditions of the trust on the 31st day of December preceding, the various sums of money received from the cemetery fund and other sources, and how such money has been expended, and with such other information and suggestions as they may deem of general interest. Such report shall be verified by affidavit of the president and secretary.

History: L. 1927, ch. 107, § 7; June 1.



12-1427 Same; abolishment of board; election; petition, when.

12-1427. Same; abolishment of board; election; petition, when. Any city may abandon this method of governing the cemeteries and abolish the cemetery board by a majority of the qualified electors of such city at any regular election or at a special election called for that purpose, and such election shall be called only upon the presentation of a petition to the governing body of said city, signed by not less than twenty-five percent of the qualified voters of such city, praying for such election; the question to be submitted in the usual form: Provided, That no such election shall be called until two or more years after such cemetery board is created.

History: L. 1927, ch. 107, § 8; June 1.



12-1428 Revestment of title; procedure.

12-1428. Revestment of title; procedure. (a) Whenever any city or any township has acquired a cemetery from a cemetery association and such city or township or its predecessor in title shall have heretofore conveyed to any person or persons the right of interment upon any platted lot or designated piece of ground within the area of such cemetery and the deed or conveyance thereto from such city or township or its predecessor in title or the predecessor of such title owner provides that the lot shall be held subject to all the regulations of the governing body of such cemetery, and the owners thereof named in such deed or conveyance neglect or refuse to observe such regulations, for the period of 10 successive years, the governing body of such cemetery may revest such city or township with the title to the portion of such cemetery lot not actually used for burial purposes, and in addition thereto sufficient space for two additional graves adjacent to any graves then on such lot, in the manner and procedure specified in subsection (b).

(b) If the owner of such cemetery lot shall be a resident of the county wherein such cemetery is located, then such governing body may cause to be served upon such owner, in the manner prescribed by law for the service of a summons in a civil action, a notice specifying the amount unpaid for lot care upon such lot, and specifying a time within which the same must be paid to the city clerk or township clerk, which time shall not be less than 30 days from the date of the service of such notice, and further specifying that upon the failure of such owner of such lot to pay the amount specified in such notice within such specified time that the governing body will take the necessary steps to revest the city or township with the title to the portion of such cemetery lot not actually used for burial purposes.

History: L. 1935, ch. 104, § 1; L. 1974, ch. 62, §1; L. 1982, ch. 72, § 10; July 1.



12-1429 Same; conditions; notice to nonresidents.

12-1429. Same; conditions; notice to nonresidents. Whenever it is determined by the return of the sheriff of the county in which the cemetery is located that the owner or owners of one or more lots subject to K.S.A. 12-1428 are not residents of the county and cannot be found therein, the governing body may cause the notice required by K.S.A. 12-1428 to be published once in the official county newspaper and shall cause a copy of such notice to be served on the owner or owners thereof by registered mail addressed to their last known address. The notice shall specify a time for payment not less than 30 days after the completed service of such notice by publication thereof.

History: L. 1935, ch. 104, § 2; L. 1981, ch. 173, § 20; July 1.



12-1430 Same; record of proceedings.

12-1430. Same; record of proceedings. All such notices with the proof of service or publication thereof, and all such resolutions adopted by the governing body of said cemetery shall be made a part of the records of said governing board.

History: L. 1935, ch. 104, § 3; May 15.



12-1431 Same; actions to determine title.

12-1431. Same; actions to determine title. If for thirty days after completion of such service or publication the party or parties fail to conform with the demands of such resolution, the rights of such party or parties may be deemed abandoned, and thereupon said governing body may bring an action in the district court of said county against all parties so in default, uniting as many parties so in default as it may desire in one action, to have the rights of said parties in such lots or parcels terminated and the property restored to the governing body of such cemetery free of any right, title or interest of all such defaulting parties, their heirs or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate.

History: L. 1935, ch. 104, § 4; May 15.



12-1432 Same; abandonment by grantee or holder.

12-1432. Same; abandonment by grantee or holder. In all such cases the fact that such grantee or holder has not, for a term of fifteen successive years or more, observed the regulations of the governing body of such cemetery shall be prima facie evidence that such party has abandoned such lots.

History: L. 1935, ch. 104, § 5; May 15.



12-1433 Same; judgment may be recorded.

12-1433. Same; judgment may be recorded. A certified copy of the judgments in such actions quieting title may be filed in the office of the register of deeds in and for the county in which said parcel is situated.

History: L. 1935, ch. 104, § 6; May 15.



12-1434 Same; description; ingress and egress.

12-1434. Same; description; ingress and egress. Such notice and all proceedings had pursuant to this chapter in relation to any such cemetery lots, shall distinctly describe by metes and bounds the portion of such cemetery lot unused for burial purposes; and such city is hereby required to leave sufficient ingress to, and egress from, any grave upon said lot, either by duly dedicated streets or alleys in said cemetery, or by leaving sufficient of the unused portion of such cemetery lot for such purpose.

History: L. 1935, ch. 104, § 7; May 15.



12-1435 Same; perpetual care contracts exempt.

12-1435. Same; perpetual care contracts exempt. This act shall not apply to any lot or lots in any cemetery where a perpetual care contract has been entered into between such cemetery and the owner of such lot.

History: L. 1935, ch. 104, § 8; May 15.



12-1436 Same; title reinvested in city or township; reconveyance to lot holder, when.

12-1436. Same; title reinvested in city or township; reconveyance to lot holder, when. Compliance with the terms of this act shall as fully reinvest the city or township with, and divest the record owner and his or her descendants of, the title to such portion of such cemetery lot unused for burial purposes, as though the same had never been conveyed to any person, and such city or township shall have, hold and enjoy such reclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, bylaws, rules and regulations of such cemetery: Provided, That such city or township shall not be permitted to alienate any such lot for the period of one year from and after the adoption of the resolution provided for in this act by the governing body of such cemetery: And further provided, That if at any time during said one-year period, any person or persons entitled to such cemetery lot by the laws of this state, shall pay or cause to be paid to the city clerk or township clerk all said unpaid lot care, together with the expenses of the service of the notice hereinbefore provided for, and any additional sums due for lot care subsequent to the date of such notice, as prescribed by the bylaws, rules and regulations of such cemetery, and shall take out and pay for a perpetual care contract upon such lot, the said governing body shall reconvey such lots to the person or persons lawfully entitled to the same.

History: L. 1935, ch. 104, § 9; L. 1974, ch. 62, §2; July 1.



12-1437 Authority to accept trust funds.

12-1437. Authority to accept trust funds. Cities owning cemeteries are hereby authorized to accept funds from individuals for the upkeep of burial lots.

History: L. 1937, ch. 122, § 1; L. 1982, ch. 72, § 11; July 1.



12-1438 Same; investment and use of income.

12-1438. Same; investment and use of income. Upon receipt of funds for such purpose, such city shall place same in a special trust fund, to be invested by said city as the donor may direct or if the donor has not specified, such fund shall be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein with the income from said sum to be used for the maintenance and upkeep of such lots as the donor may direct.

History: L. 1937, ch. 122, § 2; L. 1977, ch. 54, § 9; July 1.



12-1439 Same; ordinance required.

12-1439. Same; ordinance required. This act shall apply only to such cities as may elect to come under the same by ordinance.

History: L. 1937, ch. 122, § 3; L. 1982, ch. 72, § 12; July 1.



12-1440 Revestment of title to lots; procedure.

12-1440. Revestment of title to lots; procedure. (a) For the purposes of this act, the term "lot owner" means the purchaser of the cemetery lot or such purchaser's heirs, administrators, trustees, legatees, devisees, or assigns.

(b) Whenever a city or a township has acquired real estate for the purpose of maintaining a cemetery or has acquired a cemetery from a cemetery association, and such city or township or its predecessor in title has conveyed any platted lot or designated piece of ground within the area of such cemetery, and the governing body of such city or township is the governing body of such cemetery as provided by K.S.A. 12-1402, the title to any conveyed platted lots or designated pieces of ground, other than ground actually used for burial purposes and all ground within two feet thereof, may be revested in such city or township in the following manner and subject to the following conditions:

(1) No interment shall have been made in the lot and the title to such lot shall have been vested in the present owner for a period of at least 50 years prior to the commencement of any proceedings under this section.

(2) If the lot owner of any cemetery lot is a resident of the county where the cemetery is located, the governing body shall cause to be served upon such lot owner a notice that proceedings have been initiated to revest the title of such lot in the city or township and that such lot owner may within the time provided by the notice file with the clerk of such city or township, as applicable, a statement in writing explaining how rights in the cemetery lot were acquired and such person's desire to claim such rights in the lot. The notice shall be served in the manner provided for service of summons in a civil case and shall provide a period of not less than 30 days in which the statement can be filed. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title of the lot in the city or township shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement.

(3) If it is determined by the return of the sheriff of the county in which the cemetery is located that the lot owner is not a resident of the county and cannot be found therein, the governing body may cause the notice required by subsection (a) to be published once each week for two consecutive weeks in the official city newspaper of the city or, in the case of a township, a newspaper of general circulation within the county. Such notice shall contain a general description of the title revestment proceedings to be undertaken by the governing body pursuant to this act, lot numbers and descriptions and lot owners' names. In addition, the notice shall notify the lot owner that such lot owner may within the time provided file with the city or township clerk a statement setting forth how such lot owner acquired rights in the cemetery lot and that such lot owner desires to assert such rights. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title to the lot in said city or township shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement.

(4) All notices, with proofs of service, mailing and publication thereof, and all resolutions adopted by the governing body relative to these revestment proceedings shall be made a part of the records of such governing body.

(5) Upon expiration of the period of time allowed for the filing of statements by lot owners as contained in the notice served personally, by mail or published, all parties who fail to file with the city clerk their statement asserting their rights in the cemetery lots shall be deemed to have abandoned their rights and claims in the lot, and the governing body may bring an action in the district court of the county in which the cemetery is located against all lot owners in default, joining as many parties so in default as it may desire in one action, to have the rights of the parties in such lots or parcels terminated and the property restored to the governing body of such cemetery free of any right, title or interest of all such defaulting parties or their heirs, administrators, trustees, legatees, devisees or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate.

(6) In all such cases the fact that grantee, holder or lot owner has not, for a term of more than 50 successive years, had occasion to make an interment in the cemetery lot and the fact that such grantee, holder or lot owner did not upon notification assert a claim in such lot, as hereinbefore provided, shall be prima facie evidence that the party has abandoned any rights such party may have had in such lot.

(7) A certified copy of the judgments in such actions quieting title may be filed in the office of the register of deeds in and for the county in which the cemetery is situated.

(8) All notices and all proceedings pursuant to this act shall distinctly describe the portion of such cemetery lot unused for burial purposes and the city or township shall leave sufficient ingress to, and egress from, any grave upon the lot, either by duly dedicated streets or alleys in the cemetery, or by leaving sufficient amounts of the unused portions of the cemetery for such purposes.

(9) This act shall not apply to any lot in any cemetery where a perpetual care contract has been entered into between such cemetery, city or township and the owner of such lot.

(10) Compliance with the terms of this act shall as fully revest the city or township with, and divest the lot owner of record of the title to such portions of such cemetery lot unused for burial purposes as though the lot had never been conveyed to any person, and such city or township shall have, hold and enjoy such unclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, bylaws, ordinances, rules and regulations of such cemetery and city or township.

History: L. 1971, ch. 48, § 1; L. 1975, ch. 63, § 1; L. 1976, ch. 78, § 1; L. 1981, ch. 173, § 21; L. 1982, ch. 72, § 13; July 1.



12-1441 Prevention of unintended cemetery uses by cities or counties; definitions.

12-1441. Prevention of unintended cemetery uses by cities or counties; definitions. (a) The governing body of any city or county which has established, acquired or otherwise assumed control of any cemetery or burial grounds shall prevent such cemetery or burial grounds from being used for dumping grounds, building sites, playgrounds, places of entertainment or amusement, public parks, athletic fields, parking grounds or any purpose other than for burial or other intended cemetery purposes.

(b) The fact that any tract of land has been set apart for burial purposes and that a part or all of such tract has been used for burial purposes shall be evidence that such grounds were set aside and used for burial purposes regardless of whether graves are visible on any part of the grounds. For the purposes of this act, the terms "cemetery" and "burial grounds" shall mean parcels of land set aside and used for the interment of human bodies.

History: L. 1977, ch. 50, § 1; July 1.






Article 15 LICENSURE AND EXAMINATION OF CERTAIN CONTRACTORS

12-1503 Board of examiners; composition; appointment; compensation.

12-1503. Board of examiners; composition; appointment; compensation. There may be established in every city a board of examiners of plumbers consisting of three members, one of whom shall be a member of the health department of the city, who shall be ex officio chairperson of the board of examiners; a second member, who shall be a master plumber; and a third member, who shall be a journeyman plumber. The second and third members shall be appointed by the mayor and approved by the governing body of the city, and may be paid from the general fund of the city, in such amount as the governing body of the city may designate.

History: L. 1903, ch. 377, § 3; R.S. 1923, § 12-1503; L. 1945, ch. 102, § 1; L. 1986, ch. 73, § 5; July 1.



12-1505 Plumbing and sewerage regulations; permit.

12-1505. Plumbing and sewerage regulations; permit. Each city in the state having a system of water supply or sewerage may by ordinance, prescribe rules and regulations for the materials, construction and inspection of all plumbing and sewerage placed in or in connection with any building in each city, and may further provide that no plumbing work shall be done, except in case of repairing leaks, without a permit first being issued therefor upon such terms and conditions as such city shall prescribe.

History: L. 1903, ch. 377, § 5; R.S. 1923, § 12-1505. L. 1986, ch. 73, § 6; July 1.



12-1508 Competency of plumbers for licensure; designation of standard examinations.

12-1508. Competency of plumbers for licensure; designation of standard examinations. Standard examinations for the determination of competency of plumbing contractors and master and journeyman plumbers, as promulgated or administered, or both, by the international code council (ICC), the international association of plumbing and mechanical officials (IAPMO) or Prometric, a current subsidiary of educational testing services in effect on July 1, 2008, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as plumbing contractors and master and journeyman plumbers for the purposes of this act.

History: L. 1986, ch. 73, § 1; L. 1989, ch. 59, § 9; L. 1992, ch. 60, § 1; L. 2008, ch. 34, § 1; July 1.



12-1509 Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience; installation, improvement, repair, maintenance or inspection of medical gas piping systems.

12-1509. Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience; installation, improvement, repair, maintenance or inspection of medical gas piping systems. (a) Any county or city requiring the licensure of plumbers practicing within the county or city may conduct examinations designated by K.S.A. 12-1508, and amendments thereto, for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; (3) fixing a uniform fee to be charged all applicants taking each such examination; and (4) requiring all persons receiving such license annually to obtain not less than 12 hours biennially or six hours annually of continuing education approved by such local governing body. Not less than six hours biennially or three hours annually shall consist of code education. Continuing education may be provided by the local governing body, a nationally recognized trade association, community college, technical school, technical college or other provider approved by the local governing body. All hours of education shall consist of training relative to construction, maintenance and code update training. Neither the county commission nor the governing body of such city shall impose any restriction on the number of providers of such continuing education.

(b) The certificate of competency received by any person who completes the experience requirements specified in subsections (e) and (f) and who successfully passes an examination designated by K.S.A. 12-1508, and amendments thereto, shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of plumbers practicing within such county or city. The county or city shall issue the appropriate certificate to any applicant therefor who presents such a certificate of competency and who demonstrates that such applicant has met the experience requirements specified in subsections (e) and (f). The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All new licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1508, and amendments thereto, shall bear a distinctive notation identifying the testing agency and the specific test by name. All such licenses renewed upon the basis of completed continuing education as provided by subsection (a) shall bear a distinctive notation to verify such completion. All such licenses shall be valid in any other county or city which requires examination and licensure of plumbers for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated as such under the provisions of article 15 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and whose certificate or license was issued by a political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

(e) Before issuing a journeyman certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of a minimum of two years field experience. "Field experience" means working under the direct supervision of a person having a valid journeyman certificate or master certificate or attending trade related schooling. No more than one year of the requirement may be satisfied by trade related schooling. Schooling shall consist of a minimum of 930 program hours documented by a certificate of completion.

(f) Before issuing a master certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of having a valid journeyman certificate for a minimum of two years or having field experience for a minimum of four years.

(g) (1) No person shall install, improve, repair, maintain or inspect a medical gas piping system within a county or city unless such person: (A) Is licensed under the provisions of K.S.A. 12-1508 et seq., and amendments thereto; and (B) is certified under the appropriate professional qualifications standard or standards of ASSE Series 6000. All installers shall obtain a proper permit from the county or city for which the medical gas is being installed, all inspections shall be done by a third party agency certified under the appropriate professional qualifications standard or standards of ASSE Series 6000 for medical gas systems inspectors and all documentation of the inspections and certifications of installers and inspectors shall be provided to the county or city prior to any occupancy of the building or unit of the building in which the medical gas piping has been installed until an occupancy permit is issued. This subsection shall not apply in counties or cities in which building codes require an inspector certified by a nationally-recognized code organization to inspect medical gas installation prior to an occupancy permit being issued or to limited maintenance on a medical gas piping system previously installed in a hospital when performed by hospital maintenance personnel.

(2) As used in this subsection (g):

(A) "Medical gas piping" means the piping used solely to transport gasses used for medical purposes at a health care facility or the place of business of a health care provider;

(B) "limited maintenance" means minor repair or replacement of incidental parts and any related inspection or testing; and

(C) "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, long-term care facility, limited care residential facility and joint enterprises for the provision of health care services operated in connection with the operation of the medical care facility.

History: L. 1986, ch. 73, § 2; L. 1989, ch. 59, § 10; L. 2005, ch. 143, § 1; L. 2009, ch. 16, § 1; L. 2010, ch. 121, § 1; L. 2011, ch. 32, § 1; L. 2012, ch. 43, § 1; L. 2014, ch. 118, § 9; July 1.



12-1510 Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements.

12-1510. Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1509, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1508 for the examination of plumbers for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such plumbing codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1508 shall not authorize a plumber to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1986, ch. 73, § 3; July 1.



12-1511 Construction of act; inapplicable to practice of engineering.

12-1511. Construction of act; inapplicable to practice of engineering. Nothing in this act shall be construed to allow any person, firm, corporation, partnership, association or combination thereof to engage in the practice of engineering as defined by K.S.A. 74-7003, and amendments thereto, without having first received a license or authorization to practice engineering by the Kansas state board of technical professions.

History: L. 1986, ch. 73, § 4; July 1.



12-1525 Competency of electricians for licensure; designation of standard examinations.

12-1525. Competency of electricians for licensure; designation of standard examinations. Standard examinations for the determination of competency of electrical contractors, master and journeyman electricians and residential electricians, as promulgated or administered, or both, by the international code council (ICC), the international association of plumbing and mechanical officials (IAPMO) or Prometric, a current subsidiary of educational testing services in effect on July 1, 2008, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as electrical contractors, master and journeyman electricians and residential electricians for the purposes of this act.

History: L. 1986, ch. 65, § 1; L. 1989, ch. 59, § 11; L. 1990, ch. 71, § 1; L. 1993, ch. 99, § 1; L. 2008, ch. 34, § 2; July 1.



12-1526 Rules and regulations relating to examination and licensure; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience.

12-1526. Rules and regulations relating to examination and licensure; certificate of competency; uniform fee required; where licenses valid; continuing education; field experience. (a) Any county or city requiring the licensure of electricians practicing within the county or city may conduct examinations designated by K.S.A. 12-1525, and amendments thereto, for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; (3) fixing a uniform fee to be charged all applicants taking each such examination; and (4) requiring all persons receiving such license to obtain not less than 12 hours biennially or six hours annually of continuing education approved by such local governing body. Not less than six hours biennially or three hours annually shall consist of code education. Continuing education may be provided by the local governing body, a nationally recognized trade association, community college, technical school, technical college or other provider approved by the local governing body. All hours of education shall consist of training relative to construction, maintenance and code update training. Neither the county commission nor the governing body of such city shall impose any restriction on the number of providers of such continuing education.

(b) The certificate of competency received by any person who completes the experience requirements specified in subsections (e) and (f) and who successfully passes an examination designated by K.S.A. 12-1525, and amendments thereto, shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of electricians practicing within such county or city. The county or city shall issue the appropriate certificate to any applicant therefor who presents such a certificate of competency and who demonstrates that such applicant has met the experience requirements specified in subsections (e) and (f). The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All new licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1525, and amendments thereto, shall bear a distinctive notation identifying the testing agency and the specific test by name. All licenses renewed upon the basis of completed continuing education as provided by subsection (a) shall bear a distinctive notation to verify such completion. All such licenses shall be valid in any other county or city which requires examination and licensure of electricians for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated as such under the provisions of article 15 of chapter 12 of the Kansas Statutes Annotated, and amendments thereto, and whose certificate or license was issued by a political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

(e) Before issuing a journeyman or residential certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of a minimum of two years field experience. "Field experience" means working under the direct supervision of a person having a valid journeyman certificate, residential certificate or master certificate or attending trade related schooling. No more than one year of the requirement may be satisfied by trade related schooling. Schooling shall consist of a minimum of 930 program hours documented by a certificate of completion.

(f) Before issuing a master certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of having a valid journeyman certificate for a minimum of two years.

History: L. 1986, ch. 65, § 2; L. 1989, ch. 59, § 12; L. 2006, ch. 185, § 1; L. 2009, ch. 16, § 2; L. 2012, ch. 43, § 2; L. 2014, ch. 118, § 10; July 1.



12-1527 Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements.

12-1527. Alternative examinations authorized; validity of license limited; codes, standards and regulations; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1526, and amendments thereto, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1525, and amendments thereto, for the examination of electricians for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such electrical codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1525, and amendments thereto, shall not authorize an electrician to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1986, ch. 65, § 3; L. 1990, ch. 71, § 2; July 1.



12-1528 Construction of act; inapplicable to practice of engineering.

12-1528. Construction of act; inapplicable to practice of engineering. Nothing in this act shall be construed to allow any person, firm, corporation, partnership, association or combination thereof to engage in the practice of engineering as defined by K.S.A. 74-7003, and amendments thereto, without having first received a license or authorization to practice engineering by the Kansas state board of technical professions.

History: L. 1986, ch. 65, § 4; July 1.



12-1540 Definitions.

12-1540. Definitions. As used in this act:

(a) "Mechanical heating, ventilation and air conditioning contractor" means any person, firm, copartnership, corporation, association or combination thereof, who undertakes or offers to undertake for another, for hire, the planning, laying out, supervising and installing or making of additions, alterations and repairs in the installation of mechanical heating, ventilation and air conditioning systems;

(b) "master heating, ventilation and air conditioning mechanic" means any person having the necessary qualifications, training, experience and technical knowledge to properly plan, lay out and supervise the installation and repair of mechanical heating, ventilation and air conditioning systems;

(c) "journeyman heating, ventilation and air conditioning mechanic" means any person having the necessary qualifications, training, experience and technical knowledge to install and repair mechanical heating, ventilation and air conditioning systems;

(d) "general contractor" means any person having the necessary technical knowledge to properly plan and supervise the unlimited erection, alteration, addition or repair of any building or structure;

(e) "building contractor" means any person having the necessary technical knowledge to properly plan and supervise the erection, remodel or addition to any building not exceeding three stories in height and nonstructural remodeling of any building; and

(f) "residential contractor" means any person having the necessary technical knowledge to properly plan and supervise the erection, remodeling, addition, repair or improvement of one or two family dwellings.

History: L. 1989, ch. 59, § 1; July 1.



12-1541 Competency of mechanical heating, ventilation and air conditioning contractors, masters and journeymen; designation of standard examinations.

12-1541. Competency of mechanical heating, ventilation and air conditioning contractors, masters and journeymen; designation of standard examinations. Standard examinations for the determination of competency of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics, as promulgated or administered, or both, by the international code council (ICC), the international association of plumbing and mechanical officials (IAPMO) or Prometric, a current subsidiary of educational testing services in effect on July 1, 2008, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics, for the purposes of this act.

History: L. 1989, ch. 59, § 2; L. 1992, ch. 60, § 2; L. 2008, ch. 34, § 3; July 1.



12-1542 Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid; continuing education; field experience.

12-1542. Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid; continuing education; field experience. (a) Any county or city requiring the licensure of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics practicing within the county or city may conduct examinations designated by K.S.A. 12-1541, and amendments thereto, for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; (3) fixing a uniform fee to be charged all applicants taking each such examination; and (4) requiring all persons receiving such license annually to obtain not less than 12 hours biennially or six hours annually of continuing education approved by such local governing body. Not less than six hours biennially or three hours annually shall consist of code education. Continuing education may be provided by the local governing body, a nationally recognized trade association, community college, technical school, technical college or other provider approved by the local governing body. All hours of education shall consist of training relative to construction, maintenance and code update training. Neither the county commission nor the governing body of such city shall impose any restriction on the number of providers of such continuing education.

(b) The certificate of competency received by any person who completes the experience requirements specified in subsections (e) and (f) and who successfully passes an examination designated by K.S.A. 12-1541, and amendments thereto, shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of mechanical heating, ventilation and air conditioning mechanics practicing within such county or city. The county or city shall issue the appropriate certificate to any applicant therefor who presents such a certificate of competency and who demonstrates that such applicant has met the experience requirements specified in subsections (e) and (f). The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All new licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1541, and amendments thereto, shall bear a distinctive notation identifying the testing agency and the specific test by name. All licenses renewed upon the basis of completed continuing education as provided by subsection (a) shall bear a distinctive notation to verify such completion. All such licenses shall be valid in any other county or city which requires examination and licensure of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated by the political subdivision and whose certificate or license was issued by such political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

(e) Before issuing a journeyman heating, ventilation and air conditioning mechanic certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of a minimum of two years field experience. "Field experience" means working under the direct supervision of a person having a valid journeyman certificate or master certificate or attending trade related schooling. No more than one year of the requirement may be satisfied by trade related schooling. Schooling shall consist of minimum of 930 program hours documented by a certificate of completion.

(f) Before issuing a master heating, ventilation and air conditioning certificate, the issuing jurisdiction shall verify the validity of the applicant's documented proof of having a valid journeyman certificate for a minimum of two years or having field experience for a minimum of four years.

History: L. 1989, ch. 59, § 3; L. 2005, ch. 143, § 2; L. 2009, ch. 16, § 3; L. 2012, ch. 43, § 3; L. 2014, ch. 118, § 11; July 1.



12-1543 Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements.

12-1543. Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1542, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1541 for the examination of mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such heating, ventilation and air conditioning codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1541 shall not authorize mechanical heating, ventilation and air conditioning contractors and master and journeyman heating, ventilation and air conditioning mechanics to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1989, ch. 59, § 4; July 1.



12-1544 Construction of act; not applicable to certain technical professions.

12-1544. Construction of act; not applicable to certain technical professions. Nothing in this act shall be construed to allow any person, firm, corporation, partnership, association or combination thereof to engage in the practice of any of the technical professions as defined by K.S.A. 74-7003, and amendments thereto, without having first received a license or authorization to engage in such practice by the Kansas state board of technical professions.

History: L. 1989, ch. 59, § 5; July 1.



12-1556 Competency of general building and residential contractors; designation of standard examinations.

12-1556. Competency of general building and residential contractors; designation of standard examinations. Standard examinations for the determination of competency of general contractors, building contractors and residential contractors, based upon codes and standards effective on July 1, 1992, prepared and published and available upon such date from the International Conference of Building Officials, 6738 N.W. Tower Drive, Kansas City, Missouri 64151 or from Block and Associates, Florida Farm Bureau Building, 5700 S.W. 34th St., #1303, Gainesville, Florida 32608, are hereby designated as the standard examinations for determining the qualification of persons seeking licensure as general contractors, building contractors and residential contractors for the purposes of this act.

History: L. 1989, ch. 59, § 6; L. 1992, ch. 60, § 3; L. 1993, ch. 93, § 1; July 1.



12-1557 Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid.

12-1557. Rules and regulations relating to licensure and examination; certificate of competency; uniform fee required; where license valid. (a) Any county or city requiring the licensure of general contractors, building contractors and residential contractors practicing within the county or city may conduct examinations designated by K.S.A. 12-1556 for the purpose of determining the competency of applicants for such licensure and shall not be allowed to ask further questions not designated on such examination. The board of county commissioners of such county or the governing body of such city shall adopt rules and regulations: (1) Governing the conduct and grading of such examinations; (2) prescribing a minimum score of 75% for passage of examinations; and (3) fixing a uniform fee to be charged all applicants taking each such examination.

(b) The certificate of competency received by any person who successfully passes an examination designated by K.S.A. 12-1556 shall be valid proof of competency for licensure, without additional examination, in any county or city of the state which requires licensure of such contractors practicing within such county or city. The county or city shall issue the appropriate license to any applicant therefor who presents such a certificate of competency. The county or city shall fix a uniform fee to be charged all such applicants for licensure.

(c) All licenses issued by a county or city upon the basis of successful passage of an examination designated by K.S.A. 12-1556 shall bear a distinctive notation of such fact. All such licenses shall be valid in any other county or city which requires examination and licensure of such contractors for practice in such county or city.

(d) No person who was certified or licensed prior to July 1, 1989, upon the basis of passage of a standard examination designated by the political subdivision and whose certificate or license was issued by such political subdivision which prescribed a minimum score of not less than 70% for passage of such examination, shall be required to be reexamined for renewal of certification or licensure.

History: L. 1989, ch. 59, § 7; July 1.



12-1558 Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements.

12-1558. Alternative examinations authorized; validity of license limited; codes; standards; inspections and fees; reciprocal agreements. Within their respective jurisdictions and subject to the provisions of K.S.A. 12-1557, any city or county may:

(a) Utilize examinations other than those designated by K.S.A. 12-1556 for the examination of general contractors, building contractors and residential contractors for licensure to practice only within the jurisdiction of such city or county;

(b) adopt and enforce such contracting codes, standards and regulations as the board of county commissioners or governing body of the city deem appropriate; and

(c) conduct such inspections and fix such reasonable fees therefor as the board of county commissioners or governing body of the city may prescribe.

Except when authorized by reciprocal agreement between the political subdivisions involved, licenses granted upon the basis of examinations other than those designated by K.S.A. 12-1556 shall not authorize contractors to practice outside of the jurisdiction of the city or county granting such license.

History: L. 1989, ch. 59, § 8; July 1.






Article 16 MISCELLANEOUS PROVISIONS

12-1608 Quarterly report by treasurer.

12-1608. Quarterly report by treasurer. (a) The treasurer of each city of the first or second class shall publish or cause to be published in a newspaper published in such city, or if there is no newspaper published in such city then in a newspaper published in the county in which such city is located and having a general circulation in such city, within 30 days after the quarter ending in March, June, September and December of each year, a statement showing the total amount received into each fund and the total amount expended from each fund and the cash balances of each fund at the beginning and close of each quarter. Such quarterly statement shall show the amount of outstanding registered warrants, temporary notes, bonds and all other obligations and liabilities of the city.

(b) In the case of cities of the third class, the treasurer shall file an annual statement showing the total amount received into each fund and the total amount expended from each fund and the cash balances of each fund at the beginning and close of each year. Such annual statement shall show the amount of outstanding registered warrants, temporary notes, bonds and all other obligations and liabilities of the city. The annual statement shall be published within 30 days after December 31 of each year in the official city newspaper.

History: L. 1913, ch. 76, § 1; R.S. 1923, § 12-1608; L. 1927, ch. 102, § 1; L. 1984, ch. 70, § 1; L. 1995, ch. 161, § 1; July 1.



12-1609 Same; penalty.

12-1609. Same; penalty. Any city treasurer violating any of the provisions of this act shall be deemed guilty of a misdemeanor and upon the conviction thereof, shall be subject to a fine of not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail not less than thirty nor more than ninety days, or by both such fine and imprisonment, for each offense.

History: L. 1913, ch. 76, § 2; April 30; R.S. 1923, § 12-1609.



12-1610a Kansas Government Journal subscriptions.

12-1610a. Kansas Government Journal subscriptions. The governing bodies of the political subdivisions of the state of Kansas are authorized to purchase annual subscriptions to Kansas Government Journal for their officers and employees and to maintain at least one bound set of these journals in their archives for reference.

History: L. 1939, ch. 101, § 1; June 30.



12-1610b Same; compilation of information.

12-1610b. Same; compilation of information. The officers and employees of the political subdivisions of the state of Kansas may cooperate with the editor and the publishers of Kansas Government Journal in the compilation of statistical data and other information on the operation of their respective governments for publication in Kansas Government Journal.

History: L. 1939, ch. 101, § 2; June 30.



12-1610c League of Kansas municipalities; annual dues, expenses of attending meetings.

12-1610c. League of Kansas municipalities; annual dues, expenses of attending meetings. Any city is authorized to pay the annual city dues in the league of Kansas municipalities and to pay the actual expenses of its officers or employees who are authorized by the city governing body to attend any meetings of such league.

History: L. 1947, ch. 122, § 1; L. 1978, ch. 62, § 1; July 1.



12-1610d Same; subscriptions.

12-1610d. Same; subscriptions. Any political subdivision of the state of Kansas is authorized to pay the subscriptions to the local government research services and publications of the league of Kansas municipalities.

History: L. 1947, ch. 122, § 2; April 8.



12-1610e Same; membership in, when; instrumentality; powers; act supplemental.

12-1610e. Same; membership in, when; instrumentality; powers; act supplemental. Any city in the state of Kansas may have membership in the league of Kansas municipalities by action of the governing body and payment of the annual membership dues and subscriptions.

The league of Kansas municipalities is hereby constituted an instrumentality of the member cities of said league. The member cities acting by, through and in the name of such instrumentality are authorized to maintain local government information and research services and facilities and the Kansas government journal. This act shall be supplemental to K.S.A. 12-1610a, 12-1610b, 12-1610c and 12-1610d or any amendments thereto.

History: L. 1953, ch. 66, § 1; April 3.



12-1610f Same; city delegates; powers and duties.

12-1610f. Same; city delegates; powers and duties. The governing body of each member city may elect city delegates from among the city's officers to represent the city in the conduct and management of the affairs of the league of Kansas municipalities. Such city delegates shall have power to adopt resolutions and establish general policies for the conduct of the affairs of said league, to establish annual membership dues and subscriptions, and to provide for the necessary officers and a governing body and to prescribe the powers and duties thereof.

History: L. 1953, ch. 66, § 2; L. 1978, ch. 62, § 2; July 1.



12-1610g Same; powers exercised through instrumentality; limitation on liability; custody of files upon termination.

12-1610g. Same; powers exercised through instrumentality; limitation on liability; custody of files upon termination. The member cities of the league of Kansas municipalities acting by and through such instrumentality and in its name shall have power to purchase, or to receive by gift, devise or bequest, and to hold real and personal property; to sell and convey any such real or personal property; to make contracts; to have and use a seal for such instrumentality; to sue and be sued in the name of such instrumentality in relation to its property and affairs; and to do all other acts necessary to the exercise of the functions of such instrumentality: Provided, That the payments of the current annual membership dues and subscriptions shall be the limit of liability of any member city for the acts and obligations of said instrumentality: Provided further, That in the event the league of Kansas municipalities is dissolved or otherwise terminated all of its files, records, assets and property whatsoever, shall be delivered to the secretary of state to be held in custody for the cities of this state.

History: L. 1953, ch. 66, § 3; April 3.



12-1613 Property of dormant cities.

12-1613. Property of dormant cities. Whenever the municipal organization of any city has become dormant by resignation or vacation of all city offices therein, it shall be the duty of the township board of the township where such city is located to take charge of all the property of the city and hold the same in trust for the city; and the township board shall have the same power and like authority to do all acts for and in behalf of such dormant city, and in the same manner as the township board is empowered to do for the township which it represents.

History: L. 1907, ch. 102, § 1; May 27; R.S. 1923, § 12-1613.



12-1614 Same; election of officers; delivery of property to mayor.

12-1614. Same; election of officers; delivery of property to mayor. Upon the petition of twenty (20) resident citizens of any dormant city, it shall be the duty of the township board to refer the same to the county election officer and city officers shall be elected at the next regular city election. Upon the qualification of the mayor elected, the township board shall deliver to such mayor all property held by said board in trust for said city by virtue of this act.

History: L. 1907, ch. 102, § 2; R.S. 1923, § 12-1614; L. 1968, ch. 274, § 16; April 30.



12-1615 Donations of property for hospital purposes; board of trustees, membership, terms of office, vacancies; administrator contracts; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditure of funds for recruitment or retention of professional staff.

12-1615. Donations of property for hospital purposes; board of trustees, membership, terms of office, vacancies; administrator contracts; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditure of funds for recruitment or retention of professional staff. (a) As used in this section, the term "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, school of nursing, long-term care facility and child-care facility operated in connection with the operation of the medical care facility.

(b) Any person desiring to make donations of money, personal property or real estate, or to bequeath or devise any such property, for the purpose of founding, establishing, building, furnishing or maintaining a hospital shall have the right to vest the title to the money or property so donated, bequeathed or devised in the board of directors or trustees of any city hospital that may be provided for by law or to vest such title in any city of this state, and when such gift, bequest or devise shall be to any city, if there is no public hospital belonging to or under the control of the city, then the mayor of the city with the consent of the council, or the commissioners of any city under commission government, shall immediately name a five member board of trustees for the hospital, and upon qualification of the trustees, the title shall vest in the trustees, and in any such case, the title shall thereafter be held and controlled by the board according to the terms of the deed, gift, devise or bequest of such property; and as to such property, the board shall be held and considered to be special trustee. At any time subsequent to the initial appointment of a five member board of trustees, the governing body by resolution may increase the number of trustees to serve on the board to seven or nine members. In the event the governing body does not increase by resolution the number of members to serve on the board of trustees, the board of trustees shall consist of five members.

(c) The members of the first board shall hold office for one, two, three, four and five years respectively. Each year the term of one member shall expire and a successor shall be appointed for a term of five years. In case of a vacancy occurring other than by expiration of term of office a successor shall be appointed for the unexpired term. All appointments shall be made in the same manner as original appointments.

(d) Whenever the number of members of an existing board of trustees is increased by resolution of the governing body of the city, the governing body shall provide by resolution for the expiration of the terms of the members appointed to the new positions on the board of trustees to coincide with the expiration of the terms of the members serving on the board of trustees at the time of the creation of the new positions so that no more than a simple majority of the members of the board of trustees is appointed at the same time. Upon the expiration of the terms of those originally appointed pursuant to this subsection, their successors shall be appointed for terms of five years.

(e) The board of hospital trustees shall be authorized to enter into an employment contract to engage the services of an administrator or chief executive officer to manage the affairs of the hospital and which establishes compensation for such services and the terms of engagement; to establish and fund pension and deferred compensation plans for hospital employees; and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee so to do. The board may also expend funds deemed necessary in the recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff.

(f) The person making a deed or gift, or the testator, may provide for an advisor or advisory board not exceeding five persons in number to advise and aid in carrying out the wishes of the donor or testator, but such advisor or advisors shall have no vote on the board of trustees unless a legal member thereof.

History: L. 1913, ch. 203, § 1; R.S. 1923, § 12-1615; L. 1971, ch. 49, § 1; L. 1972, ch. 44, § 1; L. 1978, ch. 63, § 1; L. 1984, ch. 71, § 1; L. 1991, ch. 66, § 1; L. 2008, ch. 31, § 1; July 1.



12-1616a Construction and operation of dams across streams or rivers by cities; maintenance and police regulation.

12-1616a. Construction and operation of dams across streams or rivers by cities; maintenance and police regulation. Any city shall have and is hereby vested with full power and authority to acquire by gift, purchase or condemnation a site or sites and to own, construct, maintain and operate one or more dams across streams or rivers; to provide police regulation and from time to time by ordinance to establish such rules and regulations and to employ such agency or agencies as may be necessary or desirable to carry out the powers herein granted.

History: L. 1974, ch. 50, § 1; July 1.



12-1616b Same; approval of plans by chief engineer before bonds issued.

12-1616b. Same; approval of plans by chief engineer before bonds issued. The governing body of any such city shall be the sole judge of the location, size, type of construction and all other details of any such dams subject only to the approval of the plans and specifications for such dams by the chief engineer, division of water resources, which approval shall be obtained before the issuance of any bonds as are hereinafter provided for.

History: L. 1974, ch. 50, § 2; July 1.



12-1616c Dams across streams or rivers; issuance of general obligation bonds; approval of electors required, when; resolution, protest petition; bonds not within debt limitation.

12-1616c. Dams across streams or rivers; issuance of general obligation bonds; approval of electors required, when; resolution, protest petition; bonds not within debt limitation. Cities shall have power to issue general obligation bonds to pay the cost of any lands acquired and the dam or dams constructed thereon when authorized by a vote of a majority of the qualified electors voting on the question of the issuance of such bonds for such purpose at a general election, general city election or at any special election called and held for that purpose.

In lieu of the foregoing election requirement, the governing body of any city, except those located within a county having a population of more than 180,000 and less than 200,000, may by resolution declare its intention to acquire a site for and construct any such dam. Such resolution shall state the approximate location for the proposed dam and the approximate cost of such dam, such cost to include the site, engineering and architectural expense, and any other cost attributable to such dam. Such resolution shall be published once a week for two consecutive weeks in the official city paper of the city and shall contain a section notifying the qualified voters of the city that general obligation bonds will be issued for such dam unless a petition is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 2% of the electors of the city who voted for the secretary of state at the last preceding general election at which the secretary of state was elected and shall be filed with the city clerk within 30 days following the last publication of the resolution. If no sufficient protest petition is filed within the time specified, the city may proceed to issue and sell the bonds and construct the dam in the manner provided by law. If there is a sufficient protest petition filed within the time specified, the bonds shall not be issued for the dam until the question of the issuance of such bonds for the construction of such dam is submitted to the qualified electors of such city in the manner provided by this section, and the question of the issuance of such bonds is approved by a majority of those voting on such question at such election.

Each dam shall be covered by a separate resolution, but bonds may be issued in a single issue or a series of bonds for several dams. Bonds issued under the authority of this act shall be in addition to and not subject to or within any bonded debt limitation prescribed by any other law of this state.

History: L. 1974, ch. 50, § 3; L. 1975, ch. 64, § 1; L. 1981, ch. 173, § 22; July 1.



12-1617 Farm and aquaculture products; peddler's license or permit; fee.

12-1617. Farm and aquaculture products; peddler's license or permit; fee. (a) As used in this section, "fee" means any license or occupation fee, charge or tax, vending or peddling fee, charge or tax, transient merchant license fee, charge or tax or any other similar fee, charge or tax.

(b) A city may require any producer, grower or agent or employee of such grower engaged in the sale of agricultural, farm, garden or aquacultural products grown by such growers within this state to obtain a peddler's, vendor's or transient merchant's license or permit. Such license or permit shall be valid for a period of time of not less than six months from the date of issuance.

(c) No city shall impose any fee against any producer, grower, or agent or employee of such grower, engaged in the sale of agricultural, farm, garden or aquacultural products grown by such growers residing within this state.

History: L. 1917, ch. 90, § 1; R.S. 1923, § 12-1617; L. 1992, ch. 102, § 2; L. 2005, ch. 143, § 3; July 1.



12-1617a Delegates to firemen's association and school.

12-1617a. Delegates to firemen's association and school. The governing body of any Kansas municipality is hereby authorized to determine the number of delegates to be sent by its fire department to the annual meetings of the Kansas State Firemen's Association and to a firemen's school to be held annually under the direction of Kansas university and such association, and to pay the necessary expenses of such designated delegates to such annual meeting and to such school, such expenses to be paid in the discretion of such governing body from either the general fund or fire department fund or water department fund of such municipality.

History: L. 1929, ch. 112, § 1; March 1.



12-1617c Dissolution of certain inoperative sewer districts located wholly within cities.

12-1617c. Dissolution of certain inoperative sewer districts located wholly within cities. Whenever the county clerk shall petition the board of county commissioners to disorganize and dissolve a sewer district located wholly within a city in the county, and it shall appear from said petition that said sewer district has no property of any kind, the district has no officers or funds, has no outstanding indebtedness, has ceased to function for more than one (1) year and will continue to be inoperative, the board of county commissioners shall, within thirty (30) days after receipt of the petition, designate a time and place for a hearing to consider the dissolution of the district, and shall give notice thereof by one (1) publication in a newspaper of general circulation in the city wherein the district is located, said publication to be not less than ten (10) days prior to the date set for the hearing.

On the date set for the hearing, the commissioners shall hear any reasons why the district should not be dissolved. After the date of the hearing, the commissioners are authorized to adopt a resolution providing that the specified sewer district shall or shall not be disorganized and dissolved. Upon the adoption of such a resolution, the commissioners shall give notice thereof by publishing the resolution adopted once in a newspaper of general circulation in the city wherein the sewer district is to be dissolved. A certified copy of such resolution with proof of publication shall be filed with the county clerk. The effective date of the dissolution shall be the date of publication in the newspaper of general circulation in the city, unless the board of county commissioners shall specify a later date.

History: L. 1961, ch. 165, § 1; June 30.



12-1617d Dissolution of certain inoperative cemetery districts located wholly within cities.

12-1617d. Dissolution of certain inoperative cemetery districts located wholly within cities. Whenever the county clerk shall petition the board of county commissioners to disorganize and dissolve a cemetery district located wholly within a city in the county, and it shall appear from said petition that said cemetery district has no property of any kind, the district has no officers or funds, has no outstanding indebtedness, has ceased to function for more than one (1) year and will continue to be inoperative, the board of county commissioners shall, within thirty (30) days after receipt of the petition, designate a time and place for a hearing to consider the dissolution of the district, and shall give notice thereof by one (1) publication in a newspaper of general circulation in the city wherein the district is located, said publication to be not less than ten (10) days prior to the date set for the hearing.

On the date set for the hearing, the commissioners shall hear any reasons why the district should not be dissolved. After the date of the hearing, the commissioners are authorized to adopt a resolution providing that the specified cemetery district shall or shall not be disorganized and dissolved. Upon the adoption of such a resolution, the commissioners shall give notice thereof by publishing the resolution adopted once in a newspaper of general circulation in the city wherein the cemetery district is to be dissolved. A certified copy of such resolution with proof of publication shall be filed with the county clerk. The effective date of the dissolution shall be the date of publication in the newspaper of general circulation in the city, unless the board of county commissioners shall specify a later date.

History: L. 1961, ch. 166, § 1; June 30.



12-1617e Abatement of nuisances; notice; assessment and collection of costs; procedure; disposition of motor vehicles.

12-1617e. Abatement of nuisances; notice; assessment and collection of costs; procedure; disposition of motor vehicles. (a) The governing body of any city may have removed or abated from any lot or parcel of ground within the city any and all nuisances, including rank grass, weeds or other vegetation. The governing body may have drained any pond or ponds of water, at the cost and expense of the owner of the property on which the nuisance is located, whenever the city, county or joint board of health or other agency as may be designated by the governing body of the city files with the clerk of such city its statement in writing that such nuisance, rank vegetation or pond of water, describing the same and where located, is a menace and dangerous to the health of the inhabitants of the city, or of any neighborhood, family or resident of the city. The governing body of the city, by resolution, also may make such determination.

(b) Except as provided by subsection (c), the governing body of the city shall order the owner or agent of the owner of the property to remove and abate from the property the thing or things therein described as a nuisance within a time, not exceeding 10 days, to be specified in the order. The governing body of the city shall grant extensions of such ten-day time period if the owner or agent of the property demonstrates that due diligence is being exercised in abating the nuisance. The order shall state that before the expiration of the waiting period or any extension thereof, the recipient thereof may request a hearing before the governing body or its designated representative. The order shall be served on the owner or agent of such property by certified mail, return receipt requested, or by personal service. If the property is unoccupied and the owner is a nonresident, then by mailing the order by certified mail, return receipt requested, to the last known address of the owner.

(c) If the owner or agent of the owner of the property has failed to accept delivery or otherwise failed to effectuate receipt of a notice sent pursuant to this section during the preceding twenty-four month period, the governing body of a city may provide notice of the issuance of any further orders to abate or remove a nuisance from such property in the manner provided by subsection (b) or as provided in this subsection. Except as specifically provided in this subsection, the governing body may provide notice of the order by such methods including, but not limited to, door hangers, conspicuously posting notice of such order on the property, personal notification, telephone communication or first class mail. If the property is unoccupied and the owner is a nonresident, notice provided by this section shall be given by telephone communication or first class mail.

(d) If the owner or agent fails to comply with the requirement of the order for a period longer than that named in the order, the city shall proceed to have the things described in the order removed and abated from the lot or parcel of ground. If the city abates or removes the nuisance, the city shall give notice to the owner or agent by certified mail, return receipt requested, of the total cost of such abatement or removal incurred by the city. Such notice also shall state that payment of such cost is due and payable within 30 days following receipt of such notice. The city also may recover the cost of providing notice, including any postage, required by this section. If the cost of such removal or abatement and notice is not paid within the thirty-day period, the cost shall be collected in the manner provided by K.S.A. 12-1,115, and amendments thereto, or shall be assessed and charged against the lot or parcel of ground on which the nuisance was located. If the cost is to be assessed, the city clerk, at the time of certifying other city taxes to the county clerk, shall certify such costs, and the county clerk shall extend the same on the tax roll of the county against the lot or parcel of ground, and it shall be collected by the county treasurer and paid to the city as other city taxes are collected and paid. The city may pursue collection both by levying a special assessment and in the manner provided by K.S.A. 12-1,115, and amendments thereto, but only until the full cost and any applicable interest has been paid in full.

(e) Any city may remove and abate from property other than public property or property open to use by the public a motor vehicle determined to be a nuisance. Disposition of such vehicle shall be in compliance with the procedures for impoundment, notice and public auction provided by paragraph (2) of subsection (a) of K.S.A. 8-1102, and amendments thereto. Following any sale by public auction of a vehicle determined to be a nuisance, the purchaser may file proof thereof with the division of vehicles, and the division shall issue a certificate of title to the purchaser of such motor vehicle. If a public auction is conducted, but no responsible bid received, the city may file proof thereof with the division of vehicles, and the division shall issue a certificate of title of such motor vehicle to the city. Any person whose motor vehicle has been disposed of pursuant to this subsection shall be eligible for a refund of the tax imposed pursuant to K.S.A. 79-5101 et seq., and amendments thereto. The amount of such refund shall be determined in the manner provided by K.S.A. 79-5107, and amendments thereto.

History: L. 1903, ch. 134, § 1; L. 1905, ch. 120, § 1; R.S. 1923, § 12-1641; L. 1959, ch. 77, § 1; L. 1975, ch. 66, § 1; L. 1985, ch. 73, § 1; L. 1986, ch. 74, § 1; L. 1987, ch. 70, § 1; L. 1990, ch. 72, § 1; L. 1998, ch. 80, § 1; L. 2003, ch. 120, § 18; L. 2004, ch. 44, § 1; July 1.



12-1617f Weeds, removal or destruction; assessment and collection of costs; notice; procedure.

12-1617f. Weeds, removal or destruction; assessment and collection of costs; notice; procedure. (a) The governing body of any city is hereby authorized to provide for and require the cutting or destruction of all weeds on lots or pieces of land within the city. Except as provided by subsection (b), the city clerk shall issue a notice to the owner, occupant or agent by certified mail, return receipt requested, or by personal service to cut or destroy such weeds. If the property is unoccupied and the owner is a nonresident, such notice shall be sent by certified mail, return receipt requested, to the last known address of the owner. The notice shall state that before the expiration of the waiting period provided herein the recipient thereof may request a hearing before the governing body or its designated representative. If the occupant, owner or agent fails to request a hearing or refuses to cut or remove such weeds, after five days' notice by the city clerk, or in cases where the owner is unknown or is a nonresident, and there is no resident agent, 10 days after notice has been published by the city clerk in the official city paper, the city shall cut or destroy such weeds and shall keep an account of the cost of same and report to the city clerk. Except as provided by subsection (b), the city shall give notice to the owner, occupant or agent by certified mail, return receipt requested, of the total cost of such cutting or removal incurred by the city. The city also may recover the cost of providing notice, including postage, required by this section. Such notice also shall state that payment of such cost is due and payable within 30 days following receipt of such notice. If the cost of such removal or abatement is not paid within the thirty-day period, the city may levy a special assessment for such cost against the lot or piece of land in the same manner as provided in K.S.A. 12-1617e, and amendments thereto, or the city may collect the cost in the manner provided by K.S.A. 12-1,115, and amendments thereto. The city may pursue collection both by levying a special assessment and in the manner provided by K.S.A. 12-1,115, and amendments thereto, but only until the full cost and any applicable interest has been paid in full.

(b) In lieu of giving notice as provided by subsection (a), a city may give notice as provided by this subsection. The governing body shall adopt an ordinance which states its weed removal policy and notification procedure. Such procedure shall provide for a minimum one-time yearly written notification by mail or personal service to the owner, occupant or agent. Such notice shall include the same information required by subsection (a). In addition, such notice shall include a statement that no further notice shall be given prior to removal of weeds.

If there is a change in the record owner of title to property subsequent to the giving of notice pursuant to this subsection, the city may not recover any costs or levy an assessment for the costs incurred by the cutting or destruction of weeds on such property unless the new record owner of title to such property is provided notice as required by this section.

History: L. 1915, ch. 144, § 1; L. 1917, ch. 112, § 1; R.S. 1923, § 12-1642; L. 1975, ch. 66, § 2; L. 1985, ch. 73, § 2; L. 1986, ch. 74, § 2; L. 1992, ch. 266, § 1; L. 1997, ch. 186, § 1; L. 1998, ch. 80, § 2; July 1.



12-1617g Ordinances on nuisances.

12-1617g. Ordinances on nuisances. The governing body of any city is hereby granted the power to pass and adopt all ordinances that are necessary to carry into effect the provisions of this act, and to provide penalties for the violation of the provisions of such ordinances not inconsistent with the provisions of this act.

History: L. 1905, ch. 120, § 2; R.S. 1923, § 12-1643; L. 1975, ch. 66, § 3; July 1.



12-1617h Securing industries in or near cities; tax levy, use of proceeds; election required; resubmission, when; use of general fund or other revenue sources.

12-1617h. Securing industries in or near cities; tax levy, use of proceeds; election required; resubmission, when; use of general fund or other revenue sources. Cities are hereby authorized to levy annually upon all the taxable tangible property within the city a tax for the purpose of creating a fund to be used in securing or retaining industries or manufacturing institutions for such city or near its environs and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No such levy shall be made until the governing body is instructed to do so by a majority of all the votes cast on this proposition at an election held at any city or general election.

Such election shall be held as provided by law for bond elections. If any such city shall not make such tax levy in any year, after the third year following the approval of such tax levy by the voters, then it shall be necessary to resubmit the issue to the voters before any such tax levy shall be imposed again.

Nothing in this section shall be construed as restricting the authority of cities to utilize the general fund or other revenue sources for the purpose of promoting or securing the location or expansion of business and industry.

History: L. 1923, ch. 90, § 1; R.S. 1923, § 13-1441; L. 1925, ch. 105, § 1; L. 1939, ch. 109, § 1; L. 1955, ch. 102, § 1; L. 1961, ch. 91, § 1; L. 1970, ch. 69, § 15; L. 1972, ch. 89, § 3; L. 1979, ch. 52, § 45; L. 1988, ch. 75, § 1; L. 1999, ch. 154, § 32; May 27.



12-1617i Same; fund.

12-1617i. Same; fund. All moneys collected by virtue of the tax authorized by K.S.A. 12-1617h, and amendments thereto, shall be placed in a fund known as an "industrial development fund," and shall be used by the governing body of such city for the purpose of inducing industries to locate or remain within the city or near its environs.

History: L. 1923, ch. 90, § 2; R.S. 1923, § 13-1442; L. 1925, ch. 105, § 2; L. 1955, ch. 102, § 2; L. 1988, ch. 75, § 2; April 21.



12-1633 Railways and street railways; crossings; construction of viaducts or tunnels; regulation of speed; appraisement and payment of damages; liens; actions; penalties.

12-1633. Railways and street railways; crossings; construction of viaducts or tunnels; regulation of speed; appraisement and payment of damages; liens; actions; penalties. The governing body of cities of the first and second class shall have the power to regulate the crossings of railway and street-railway tracks and provide precautions and adopt ordinances regulating the same; to regulate the running of street railways or cars and to adopt ordinances relating thereto and to govern the speed thereof; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make other and further provisions, rules and regulations to prevent accidents at crossings and on tracks of railways, and to prevent fires from engines, and to require all railway companies to erect viaducts over or tunnels under their tracks at the crossings of streets.

From and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be and are hereby declared null and void.

The governing body shall have power to require any railroad company or companies owning or operating any railroad or street-railway track or tracks upon or across any public street or streets of the city to erect, construct, reconstruct, complete and keep in repair any viaduct or viaducts upon or over or tunnels under such street or streets and over or under any such track or tracks, including the approaches of such viaduct, viaducts or tunnels as may be deemed and declared by the governing body to be necessary for the convenience, safety or protection of the public. Whenever any such viaduct shall be deemed and declared by ordinance to be necessary for the convenience, safety or protection of the public, the governing body shall provide for appraising, assessing and determining the damage, if any, which may be caused to any property by reason of the construction of such viaduct and its approaches. The proceedings for such purpose shall be the same as provided by law for the purpose of ascertaining and determining damages to property owners by reason of the change in grade of any street, except that such damage shall be paid by such railway company or companies. The amount of damage thus ascertained and awarded shall, upon notice by the city, be promptly paid by the railway company or companies interested and if any such company shall fail to pay the same within 10 days from receipt of notice of the amount thereof, then the amount so awarded shall become a lien in the proportion to the amount each railway company shall pay, if more than one company is concerned, upon the right-of-way and all property of such railway company and the collection may be enforced by the city in an action against such railway company or companies failing to pay. The width, height and strength of any such viaduct or tunnel and the approaches thereto, the material to be used, and the manner of construction, shall be as required by the governing body.

When two or more railroad companies own or operate separate lines of track to be crossed by any such viaduct, either upon, above or below the grade, or where any street-railway company intersects and crosses the track or tracks of any railroad company, the proportion thereof and of the approaches thereto to be constructed by each, and the proportion of cost to be borne by each, shall be determined by the governing body. It shall be the duty of any railroad company or companies or street-railway company, upon being required, as herein provided, to erect, construct, reconstruct or repair any viaduct or tunnel, to proceed, within the time and in the manner required by the governing body, to erect, construct, reconstruct or repair the same, and it shall be a nonperson misdemeanor for any railroad company or companies or street-railway company to fail, neglect or refuse to perform such duty, and upon conviction, any such company or companies or the superintendent or other officer having charge of such railway company or street railway in the district or division where such viaduct or tunnel is to be erected or repaired, shall be fined $100, or imprisoned in the county jail not less than 30 days, and each day such companies or officers shall fail, neglect or refuse to perform such duty shall be deemed and held a separate offense; and in addition to the penalty herein provided any such company or companies shall be compelled by mandamus or other appropriate proceedings to erect, construct, reconstruct, or repair any viaduct or tunnel as may be required by ordinance as herein provided.

The governing body shall also have power, whenever any railroad company or companies or street-railway companies shall fail, neglect or refuse to erect, construct or reconstruct or repair any viaduct, viaducts or tunnel, after having been required so to do as herein provided, to proceed with the erection, construction, reconstruction or repair of the same by contract or in such other manner as may be provided by ordinance and assess the cost thereof against the property of such railroad company or companies or street-railway company, and such cost shall be a valid and subsisting lien against such property, and also shall be a legal indebtedness of such company or companies in favor of such city, and may be enforced and collected by suit in any court having jurisdiction.

History: L. 1903, ch. 122, § 59; L. 1911, ch. 89, § 1; L. 1913, ch. 106, § 1; R.S. 1923, § 12-1633; L. 1988, ch. 76, § 1; L. 1998, ch. 164, § 2; July 1.



12-1634 Same; cities in counties over 90,000; regulation of speed; bond issue.

12-1634. Same; cities in counties over 90,000; regulation of speed; bond issue. The governing body of all cities of the first and second class in a county having a population of over 90,000 shall have the power to regulate the crossings of railway and street-railway tracks and provide precautions and adopt ordinances regulating the same; to regulate the running of street railways or cars and to adopt ordinances relating thereto and to govern the speed thereof; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make other and further provisions, rules and regulations to prevent fires from engines, and to require all railway companies to erect viaducts over or tunnels under their tracks at the crossings of streets.

From and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be and are hereby declared null and void.

The governing body shall have power to require any railroad company or companies owning or operating any railroad or street-railway track or tracks upon or across any public street or streets of the city to erect, construct, reconstruct, complete and keep in repair any viaduct or viaducts upon or over or tunnels under such street or streets and over or under such tracks, including the approaches of such viaduct, viaducts or tunnels as may be deemed and declared by ordinance to be necessary for the convenience, safety or protection of the public.

Whenever any such viaduct shall be deemed and declared by ordinance to be necessary for the convenience, safety or protection of the public, the governing body shall provide for appraising, assessing and determining the damage, if any, which may be caused to any property by reason of the construction of such viaduct and its approaches. The proceedings for such purpose shall be the same as provided by law for the purpose of ascertaining and determining damages to property owners by reason of the change in grade of any street, except that such damage shall be paid by such railway company or companies. The amount of damage thus ascertained and awarded shall, upon notice by the city, be promptly paid by the railway company or companies interested, and if any such company shall fail to pay the same within 10 days from receipt of notice of the amount thereof, then the amount so awarded shall become a lien in the proportion to the amount each railway company shall pay, if more than one company is concerned, upon the right-of-way and all property of such railway company, and the collection thereof may be enforced by the city in an action against such railway company or companies so failing to pay. The width, height and strength of any such viaduct or tunnel and the approaches thereto, the material to be used, shall be as required by the governing body.

When two or more railroad companies own or operate separate lines of track to be crossed by any such viaduct, either upon, above or below the grade, or where any street-railway company intersects and crosses the track or tracks of any railroad company, the proportion thereof and of the approaches thereto to be constructed by each, and the proportion of cost to be borne by each, shall be determined by the governing body. It shall be the duty of any railroad company or companies or street-railway company, upon being required, as herein provided, to erect, construct, reconstruct or repair any viaduct or tunnel, to proceed, within the time and in the manner required by the governing body to erect, construct or reconstruct or repair the same, and it shall be a misdemeanor for any railroad company or companies or street-railway company to fail, neglect or refuse to perform such duty, and upon conviction, any such company or companies or the superintendent or other officer having charge of such railway company or street railway in the district or division where such viaduct or tunnel is to be erected or repaired shall be fined one hundred dollars, and each day such companies or officers shall fail, neglect or refuse to perform such duty shall be deemed and held a separate offense; and in addition to the penalty herein provided, any such company or companies shall be compelled by mandamus or other appropriate proceedings to erect, construct, reconstruct or repair any viaduct or tunnel as may be required by ordinance as herein provided.

The governing body shall also have power, whenever any railroad company or companies or street-railway companies shall fail, neglect or refuse to erect, construct or reconstruct or repair any viaduct, viaducts or tunnel, after having been required so to do as herein provided, to proceed with the erection, construction, reconstruction or repair of the same by contract, or in such other manner as may be provided by ordinance, and assess the cost thereof against the property of such railway company or companies or street-railway company, and such cost shall be a valid and subsisting lien against such property, and also shall be a legal indebtedness of such company or companies in favor of such city, and may be enforced and collected by suit in any court having jurisdiction. Or in lieu of enforcing the collection of the costs of such improvement by a suit at law, the city may issue internal improvement bonds of the city as provided by law to pay for such work, and special assessments shall be levied against the property of such railroad company or companies or street railway as above provided to pay such bonds and interest.

History: R.S. 1923, § 12-1634; L. 1988, ch. 76, § 2; L. 1998, ch. 164, § 3; July 1.



12-1651 Official newspaper in cities of second and third classes; qualifications.

12-1651. Official newspaper in cities of second and third classes; qualifications. (a) The governing body of each city of the second and third class shall designate by resolution a newspaper to be the official city newspaper. Once designated the newspaper shall be the official city newspaper until such time as the governing body designates a different newspaper.

(b) The newspaper selected for the official publications of cities of the second and third class shall be one which has the following qualifications:

(1) It must be published at least weekly 50 times each year and have been so published for at least one year prior to the publication of any official city publication.

(2) It must be entered at the post office of publication as second-class mail matter.

(3) More than 50% of the circulation must be sold to the subscribers either on a daily, weekly, monthly or yearly basis.

(4) It shall have general paid circulation on a daily, weekly, monthly or yearly basis in the county and shall not be a trade, religious or fraternal publication.

History: L. 1929, ch. 113, § 1; L. 1959, ch. 79, § 2; L. 1986, ch. 75, § 1; May 8.



12-1654 Oil and gas leases; moneys to general fund.

12-1654. Oil and gas leases; moneys to general fund. The governing body of any city of the second or third class is hereby authorized and empowered to lease any lands owned by such city which are located outside the corporate limits of such city for drilling for oil and gas, upon such terms as may be agreed upon. All moneys arising from such lease or the production of oil and gas shall become a part of the general fund of such city.

History: L. 1945, ch. 106, § 1; March 17.



12-1655 Same; validation of prior leases.

12-1655. Same; validation of prior leases. Any lease such as described in K.S.A. 12-1654 which has been made by a city of the second class prior to the effective date of this act is hereby legalized and validated.

History: L. 1945, ch. 106, § 2; March 17.



12-1658 Historical collections; housing and display.

12-1658. Historical collections; housing and display. The governing body of any city of any class may provide for the collection of records, documents and any other papers or articles of any nature of historical value or interest and may establish, maintain, display and provide housing for within the city hall, city library, or elsewhere, an historical collection of the records, documents and other papers or articles so collected in such manner as such governing body may deem suitable and proper.

History: L. 1959, ch. 85, § 2; June 30.



12-1659 Same; supervisor or curator; compensation.

12-1659. Same; supervisor or curator; compensation. Such governing body which has established an historical collection as provided in this act, may appoint and fix the compensation of a supervisor or curator for such historical collection. If such supervisor or curator is a person who is a city officer or employee, such compensation shall be in addition to other compensation he or she may receive.

History: L. 1959, ch. 85, § 3; June 30.



12-1660 Same; historical society as supervisor or curator, when; compensation.

12-1660. Same; historical society as supervisor or curator, when; compensation. If there is within the city or county in which such historical collection as provided in this act is established, an organized historical society, such society may be designated by the governing body as supervisor or curator of such historical collection, and the governing body may provide to such society compensation, funds or reimbursements for supervising, housing, displaying, caring for and maintaining such collection.

History: L. 1959, ch. 85, § 4; June 30.



12-1661 Same; tax levy, use of proceeds.

12-1661. Same; tax levy, use of proceeds. In order to provide funds to carry out the provisions of this act and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of any city may levy an annual tax on all the taxable tangible property in the city.

History: L. 1959, ch. 85, § 5; L. 1970, ch. 69, § 10; L. 1975, ch. 494, § 10; L. 1979, ch. 52, § 46; July 1.



12-1662 Federal aid to public agencies; definitions.

12-1662. Federal aid to public agencies; definitions. For the purposes of this act: (a) "Public agency" means any county, township, city, school district and special district of any kind of the state of Kansas having the power to levy taxes.

(b) "Local program" means any study, planning, service, undertaking, improvement, facility or project which any public agency is authorized by law to carry on or construct alone or in cooperation with another public agency or any state department or agency.

(c) "Federal" or "federal government" means the government of the United States of America.

(d) "Federal agency" means any bureau, department, instrumentality or other agency of the federal government having the authority to make loans, advances, gifts or grants of funds of the federal government to any public agency for any local program.

(e) "Federal aid" means a loan, borrowing, advance, gift or grant of federal money or funds to a public agency whether the public agency receives the money or funds direct, or through a state agency either as federal aid alone or commingled with state funds, and even though in any shared local program payment to a creditor of the local program is paid in part direct by the federal government. It is immaterial whether funds are received by a public agency in advance of the beginning of or during a local program to be applied on current obligations or whether the funds are received after the program is partly or wholly completed and is for reimbursement of funds advanced by the public agency during the course of the local program. Such aid may be a loan, borrowing or advance which must be repaid to the federal government under stated conditions or may be an outright gift or grant which is not to be repaid.

History: L. 1967, ch. 422, § 1; L. 1978, ch. 64, § 1; L. 1979, ch. 54, § 1; L. 1980, ch. 67, § 1; July 1.



12-1663 Expenditures of federal aid by public agencies; expenditures of grants, gifts and other income by school districts; budget requirements, exceptions.

12-1663. Expenditures of federal aid by public agencies; expenditures of grants, gifts and other income by school districts; budget requirements, exceptions. (a) Where any public agency receives federal aid through any federal agency for any purpose to be used alone or with funds of the public agency, such federal aid may be expended without regard to budget limitations and over, above or outside the budget, and such expenditures shall not be charged against the budget of the current or any other budget year of the public agency. Where a public agency spends from budgeted funds and later is reimbursed by federal aid, such expenditure from budgeted funds shall be a reimbursed expense and if received after the budget year, shall increase the current budget to the same amount unless the budget had anticipated and included the reimbursement as income.

(b) In addition to the requirements of subsection (a), a school district shall include all revenues and expenditures, including, but not limited to, federal aid and other grants, gifts and miscellaneous income, in all budget documents prepared by the school district, including documents submitted to the department of education. In order to account for such revenues and expenditures separately, each school district shall budget for federal aid and other grants and gifts, other than scholarships, received, which funds shall not be subject to limitations on the expenditure of moneys in such funds.

History: L. 1967, ch. 422, § 2; L. 2003, ch. 116, § 23; July 1.



12-1664 Same; issuance of temporary notes or no-fund warrants to finance portion of program to be paid by federal aid, when; election requirements; written commitment as to federal aid; temporary financing of federal share from current funds; purpose of act; bonded debt limitations; approval of state board.

12-1664. Same; issuance of temporary notes or no-fund warrants to finance portion of program to be paid by federal aid, when; election requirements; written commitment as to federal aid; temporary financing of federal share from current funds; purpose of act; bonded debt limitations; approval of state board. Where any federal agency has agreed that federal aid shall bear a percentage of the total cost of or fixed or estimated amount of any local program by a public agency but the funds therefor will not be made available until the local program is partly or wholly completed and the public agency must finance all of the costs of the local program until the federal aid is received and the public agency is authorized by law to use current funds or bond or usual temporary note proceeds or a fund built up by levies over a period of years for such local program, such public agency may, to finance the portion to be paid by federal aid, issue temporary notes or no-fund warrants as provided herein. If an election is required to authorize the issuance of bonds by the public agency for the whole or its share of the local program, no temporary notes or no-fund warrants shall be issued under this act until the public agency has held an election and been authorized to issue bonds and if bonds may be issued without an election for the whole or the public agency's share of a local program, no temporary notes or no-fund warrants shall be issued until the proper proceedings have been taken to initiate and authorize the local program. In no case shall temporary notes or no-fund warrants be issued under the authority of this section until there is a written commitment as to the amount of federal aid by an authorized federal agency. Nothing in this act shall prohibit any public agency from the temporary financing of the federal share of a local program from current funds if available or proceeds of bonds or usual temporary notes where the bond issue has been or may be for the entire cost as if no federal aid were to be received. The purpose of this act as to the issuance of temporary notes or no-fund warrants is to make unnecessary the tying up of current funds of a public agency or the issuance of bonds or the usual temporary notes, where authorized, in excess of the public agency's share of the cost of the program. The governing body of the public agency shall have full authority to determine if temporary notes or no-fund warrants shall be issued. No limitations by statutes relating to bonded debt shall apply to such temporary notes and no-fund warrants or use of the money received therefrom. No temporary notes or no-fund warrants shall be issued pursuant to this act unless approved by the state board of tax appeals, which shall grant such approval only to the amount of the federal aid committed.

History: L. 1967, ch. 422, § 3; L. 1978, ch. 64, § 2; L. 1980, ch. 67, § 2; L. 2008, ch. 109, § 25; L. 2014, ch. 141, § 19; July 1.



12-1665 Same; temporary notes; refunding notes; sale or exchange.

12-1665. Same; temporary notes; refunding notes; sale or exchange. Temporary notes shall be authorized by ordinance if by a city or by resolution if by other public agency, but if all are not issued at the same time, each issue consuming a part of the total amount authorized by the ordinance or resolution shall be authorized by subsidiary resolution. The ordinance or original resolution shall state the total amount that may be issued, which shall not exceed the amount of the federal aid to be received according to the percentage or as fixed or estimated by the commitment of the federal agency. Subsidiary resolutions shall state the date, the amount of each note, and the interest rate. All notes shall state that they shall mature when the federal aid is received and the rate of interest which shall not exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such temporary notes shall be in the form usual for bonds except that any coupons evidencing the interest need not be attached, shall be executed and registered as bonds are registered both with the clerk or secretary of the public agency and the state treasurer, shall be payable at the office of the treasurer of the public agency or at such place as the federal aid is paid, and shall be redeemed and canceled as soon as the federal aid is available, except that the interest shall be payable when due out of appropriate current funds or the general fund or bond or usual temporary note proceeds of the public agency, and the interest shall be included as a part of the public agency's share of the cost of the local program. The temporary notes may be issued from time to time as funds are needed during the progress of the local program. Such notes shall be negotiable and shall constitute a general obligation of the public agency, and if for any reason the federal aid or any part thereof is not received so that the notes or some of them cannot be paid, such notes may be refunded by new notes and a tax levied to pay such refunding notes. Such refunding notes shall be payable by not more than four annual tax levies, except that if the funds used by the public agency are of a revenue producing facility or the bonds issued for the public agency's share are revenue bonds of a revenue producing facility, such temporary notes shall not be general obligations of the public agency and if for any reason the federal aid or any part thereof is not received and the notes or part of them cannot be paid from the aid, they shall be payable from revenue of the revenue producing facility and refunding notes may be issued to pay the notes and such refunding notes shall mature in not more than five years. Such refunding notes, either tax payable or revenue payable, shall be issued and registered as the original notes. Such temporary or refunding notes may be sold in the manner determined by the public agency issuing the same. Refunding notes may be exchanged for the temporary notes or the proceeds of the sale shall be used to redeem the temporary notes.

History: L. 1967, ch. 422, § 4; L. 1970, ch. 64, § 13; L. 1978, ch. 64, § 3; L. 1980, ch. 67, § 3; L. 1983, ch. 49, § 48; May 12.



12-1666 Same; no-fund warrants; authorization for issuance; interest; conditions; form; issuance and sale; redemption; notice.

12-1666. Same; no-fund warrants; authorization for issuance; interest; conditions; form; issuance and sale; redemption; notice. The governing body of a public agency shall authorize each issue of no-fund warrants by resolution which states the amount to be covered by the warrants, the denomination of each warrant and rate of interest. No-fund warrants shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, mature when the federal aid is available, the total amount not to exceed in the aggregate the amount of money to be received as federal aid as shown by the commitment of the federal agency, shall be payable to the order of a payee, be payable at the office of the treasurer of the public agency, identify the commitment for federal aid and state that the no-fund warrant is payable therefrom and that, if the federal aid fails, payment will be made from tax funds available for the local program, and if none, a refunding no-fund warrant will be issued payable by not more than four annual tax levies for the purpose, or in the case of revenue producing facilities, from revenue of the facility. Such no-fund warrants shall be in substantially the following form:

(NAME OF PUBLIC AGENCY)No-fund Warrant Anticipating Federal Aid Local Program Relating to ______________

No. ______________  ______________, 19__ To the ______________ Treasurer,  _________________, Kansas

Pay to the order of ______________, the sum of __________ dollars ($   ) upon receipt of county, city or federal funds for __________, with interest thereon at the rate of __ percent ( %) per annum from the date hereof until paid but for not longer than 30 days after notice of call for redemption is published in ______________.

This warrant is one of a series issued under authority of K.S.A. 12-1662 et seq., and amendments thereto, and authorized by and issued under resolution, dated ______________, in anticipation of federal aid according to (identify documents committing the federal agency to aid for the program).

If for any reason the anticipated federal aid or any part thereof fails, this warrant shall be paid from current tax funds available for the project, but if no tax funds are available, a refunding no-fund warrant will be issued, the principal and interest of which shall be paid by a tax levied for the purpose.

If the no-fund warrant is for a revenue producing facility, the recital shall read: If for any reason the anticipated federal aid or any part thereof fails, this warrant and the interest thereon shall be paid from revenue of the facility.

(Officer of public agency having authority to sign warrants)

Attest: ________________________

(Clerk or Secretary)

(Seal if public agency has seal)

Countersigned and recorded:

___________________ (Treasurer)

No-fund warrants issued hereunder may be issued to individual claimants for services rendered or materials furnished or may be sold at not less than par and accrued interest at private sale, be made payable to the order of the purchaser and the proceeds placed in the fund from which the local program is being financed. Such no-fund warrants and any refunding no-fund warrants shall be registered by the clerk or secretary and by the treasurer of the public agency. Interest shall be payable when due out of appropriate current funds or the general fund or bond or usual temporary note proceeds of the public agency and interest shall be included as a part of the public agency's share of the cost of the local program. When money is available to pay such warrants, the treasurer of the public agency shall publish in the official newspaper of the city, and of other public agencies in the official county newspaper, a call for redemption describing the warrants called and stating that money is available and that interest will cease 30 days after the publication of the call. The treasurer also shall notify by mail the payee of each warrant or the later owner if the treasurer has been notified of change of ownership and the name of the new owner.

History: L. 1967, ch. 422, § 5; L. 1970, ch. 64, § 14; L. 1978, ch. 64, § 4; L. 1980, ch. 67, § 4; L. 1983, ch. 49, § 49; May 12.



12-1667 Same; tax levies; outside aggregate limits.

12-1667. Same; tax levies; outside aggregate limits. A public agency required herein to levy a tax because of failure of federal aid, shall make such annual levy as is necessary to pay the refunding temporary notes or no-fund warrants and the interest thereon and such tax levies shall be outside of any aggregate limit of tax levies for such public agency.

History: L. 1967, ch. 422, § 6; May 2.



12-1668 Same; act not exclusive.

12-1668. Same; act not exclusive. Nothing in this act shall prohibit a public agency from issuing temporary notes as provided by K.S.A. 10-123 or otherwise legally financing the cost of a local program and when reimbursed with federal aid paying such notes or crediting the aid to the proper fund.

History: L. 1967, ch. 422, § 7; May 2.



12-1669 Submission of budgets to county commissioners by certain taxing districts in urban area counties.

12-1669. Submission of budgets to county commissioners by certain taxing districts in urban area counties. In addition to the procedures and requirements now provided by law for the approval and adoption of budgets, the authorizing of tax levies and the making of capital improvements by township fire protection districts, county library systems, county park districts and mental health centers located in any county designated by statute as an urban area, the governing board of any such district, system or center shall, prior to the final adoption of its budget, or the authorizing of any tax levy or capital improvement, submit the same to and receive the approval of the board of county commissioners of such county.

History: L. 1967, ch. 163, § 1; July 1.



12-1670 Same; approval or disapproval; resubmission, when.

12-1670. Same; approval or disapproval; resubmission, when. If upon receipt of any proposed budget, tax levy, or improvement proceeding, the board of county commissioners of such county shall approve the same and the board shall certify such approval in writing to the governing board submitting such proposal. If the board of county commissioners shall disapprove any such proposed budget, tax levy or improvement proceeding, the board shall certify such disapproval together with its reason therefor in writing to the governing board proposing the same and no such budget, tax levy or improvement proceeding shall be authorized or adopted without having been resubmitted to and having been approved by the board of county commissioners of the county.

History: L. 1967, ch. 163, § 2; July 1.



12-1671 Certain investments; exception to cash-basis law.

12-1671. Certain investments; exception to cash-basis law. Investments and time deposit certificates authorized by law and held by municipalities as defined in K.S.A. 10-1101 shall be considered cash for purposes of the cash-basis law.

History: L. 1967, ch. 95, § 1; July 1.



12-1672 Certain investments; exception to budget law.

12-1672. Certain investments; exception to budget law. Moneys disbursed by such municipalities for investments and time deposit certificates authorized by law shall not be considered expenditures for purposes of the budget law.

History: L. 1967, ch. 95, § 2; July 1.



12-1672a Public agencies authorized to offer rewards for information related to criminal acts; definitions.

12-1672a. Public agencies authorized to offer rewards for information related to criminal acts; definitions. (a) As used in this act, public agency means any county, township, city, town, school district, community junior college, library district, road district, drainage or levee district, sewer district, water district, fire district, and any other similar political subdivision or taxing district of the state.

(b) Whenever any crime or injurious offense has been committed or perpetrated against property which is owned, controlled or supervised by a public agency or against any person while present within or upon any such property, the governing body of such public agency may offer a reward or contribute moneys for information leading to the apprehension, adjudication as a juvenile offender or conviction for the crime of the perpetrator of such crime or injurious offense.

(c) The governing body of each public agency is authorized to determine the amount to be offered or contributed under this section, but in no event shall the amount of any such reward or contribution exceed the sum of five hundred dollars ($500). Any such reward payment or contribution shall be made from any fund of the public agency from which general operating expenses are paid.

History: L. 1979, ch. 85, § 1; July 1.



12-1673 Work performed by city upon failure to perform duties imposed by law or ordinance; costs, how collected; limitation on actions.

12-1673. Work performed by city upon failure to perform duties imposed by law or ordinance; costs, how collected; limitation on actions. (a) The governing body of any city located in a county designated an urban area as authorized by the Kansas constitution, in addition to any other authority provided by law, may provide for and charge all or any part of the cost of any work performed by the city which is deemed necessary as a result of the failure of any person to perform any work which has been made his or her duty to perform by law or ordinance.

(b) Such service assessment shall be made by ordinance which may be adopted not less than sixty (60) days after a written statement of the costs has been given the owner or other persons. Prior to the adoption of the ordinance the charge may be paid without interest to the city treasurer. All such moneys shall be credited as a reimbursable item to the fund created by K.S.A. 12-1674 from which the cost of such services by the city are paid or payable.

(c) Any service assessment may be paid in one (1) installment or, if the governing body deems it advisable, over a period of not to exceed five (5) years in equal annual installments.

(d) The governing body may let any of the aforesaid service work to contract or order the work to be done by its own personnel.

(e) All unpaid service assessments shall be certified by the city clerk to the county clerk with interest on the unpaid installments at a rate fixed by the governing body of the city, which shall not exceed ten percent (10%) per annum.

(f) No suit to set aside any service assessment shall be brought after the expiration of thirty (30) days from the publication of the ordinance fixing said assessments.

History: L. 1968, ch. 407, § 1; July 1.



12-1674 Same; special services fund; use; no-fund warrants.

12-1674. Same; special services fund; use; no-fund warrants. Any such city which has or proposes to provide services and to charge costs of the work in connection therewith under the authority of this act may by ordinance establish a "special services fund" in the city treasury. Said fund shall be used to pay the initial costs of improvements when ordered by the governing body and shall be reimbursed as hereinafter provided. Such fund need not be budgeted for expenditures during any year but the amount thereof shall be stated in the published budget of expenditures. To provide initial moneys for such fund, the city governing body may issue no-fund warrants in such amount as deemed necessary by the governing body of the city to pay any debts incurred in performing services until such revolving fund receives sufficient moneys from tax collections and from persons for whom services were performed to operate independently from such no-fund warrant revenue. Such no-fund warrants shall be issued and be registered as provided by K.S.A. 79-2940 and bear interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 until paid. It shall be sufficient that the warrants recite that they are issued by the governing body and by virtue of this act. Such warrants shall be paid and redeemed by the county treasurer.

Said fund shall be used to pay for the costs of all work performed as directed by the city as a result of failure of persons to perform duties prescribed by law or ordinance. All collections from persons for such services, including all collections of special service assessments shall be placed in such fund and thereafter used to provide the services authorized and provided for in this act.

History: L. 1968, ch. 407, § 2; L. 1970, ch. 64, § 15; March 21.



12-1674a Service fees and charges; certain cities prohibited from imposing upon persons not receiving service.

12-1674a. Service fees and charges; certain cities prohibited from imposing upon persons not receiving service. In all counties with population of not less than one hundred seventy-five thousand (175,000) and not more than two hundred fifteen thousand (215,000) no city shall make any fee or charge howsoever designated, for any service provided by said city to residents thereof, unless the person or property charged for or paying such fee shall be a user of or required by law to use such service, and, in no event shall such fee or charge be unreasonable or disproportionate to the service provided.

History: L. 1972, ch. 46, § 1; L. 1973, ch. 62, § 1; July 1.



12-1675 Investment of public moneys by governmental subdivisions, units and entities; conditions and limitations; reciprocal deposit programs.

12-1675. Investment of public moneys by governmental subdivisions, units and entities; conditions and limitations; reciprocal deposit programs. (a) The governing body of any county, city, township, school district, area vocational-technical school, community college, firemen's relief association, community mental health center, community facility for people with intellectual disability or any other governmental entity, unit or subdivision in the state of Kansas having authority to receive, hold and expend public moneys or funds may invest any moneys which are not immediately required for the purposes for which the moneys were collected or received, and the investment of which is not subject to or regulated by any other statute.

(b) Such moneys shall be invested only:

(1) In temporary notes or no-fund warrants issued by such investing governmental unit;

(2) in savings deposits, demand deposits, time deposit, open accounts, certificates of deposit or time certificates of deposit with maturities of not more than two years: (A) In banks, savings and loan associations and savings banks, which have main or branch offices located in such investing governmental unit; or (B) if no main or branch office of a bank, savings and loan association or savings bank is located in such investing governmental unit, then in banks, savings and loan associations and savings banks, which have main or branch offices in the county or counties in which all or part of such investing governmental unit is located;

(3) in repurchase agreements with: (A) Banks, savings and loan associations and savings banks, which have main or branch offices located in such investing governmental unit, for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof; or (B) (i) if no main or branch office of a bank, savings and loan association or savings bank, is located in such investing governmental unit; or (ii) if no such bank, savings and loan association or savings bank having a main or branch office located in such investing governmental unit is willing to enter into such an agreement with the investing governmental unit at an interest rate equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, then such repurchase agreements may be entered into with banks, savings and loan associations or savings banks which have main or branch offices in the county or counties in which all or part of such investing governmental unit is located; or (C) if no bank, savings and loan association or savings bank, having a main or branch office in such county or counties is willing to enter into such an agreement with the investing governmental unit at an interest rate equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, then such repurchase agreements may be entered into with banks, savings and loan associations or savings banks located within this state;

(4) in direct obligations of or obligations that are insured as to principal and interest by the United States or any agency thereof, not including mortgage-backed securities with maturities as the governing body shall determine, but not exceeding two years. Such investment transactions shall only be conducted with banks, savings and loan associations and savings banks; the federal reserve bank of Kansas City, Missouri; or with primary government securities dealers which report to the market report division of the federal reserve bank of New York, or any broker-dealer engaged in the business of selling government securities which is registered in compliance with the requirements of section 15 or 15C of the securities exchange act of 1934 and registered pursuant to K.S.A. 17-12a401, and amendments thereto;

(5) in the municipal investment pool fund established in K.S.A. 12-1677a, and amendments thereto;

(6) in the investments authorized and in accordance with the conditions prescribed in K.S.A. 12-1677b, and amendments thereto;

(7) in multiple municipal client investment pools managed by the trust departments of banks which have main or branch offices located in the county or counties where such investing governmental unit is located or with trust companies incorporated under the laws of this state which have contracted to provide trust services under the provisions of K.S.A. 9-2107, and amendments thereto, with banks which have main or branch offices located in the county or counties in which such investing governmental unit is located. Public moneys invested under this paragraph shall be secured in the same manner as provided for under K.S.A. 9-1402, and amendments thereto. Pooled investments of public moneys made by trust departments under this paragraph shall be subject to the same terms, conditions and limitations as are applicable to the municipal investment pool established by K.S.A. 12-1677a, and amendments thereto; or

(8) municipal bonds or other obligations issued by any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which are general obligations of the municipality issuing the same.

(c) The investments authorized in paragraphs (4), (5), (6), (7) or (8) of subsection (b) shall be utilized only if the banks, savings and loan associations and savings banks eligible for investments authorized in paragraph (2) of subsection (b), cannot or will not make the investments authorized in paragraph (2) of subsection (b) available to the investing governmental unit at interest rates equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto.

(d) In selecting a depository pursuant to paragraph (2) of subsection (b), if a bank, savings and loan association or savings bank eligible for an investment deposit thereunder has an office located in the investing governmental unit and such financial institution will make such deposits available to the investing governmental unit at interest rates equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, and such financial institution otherwise qualifies for such deposit, the investing governmental unit shall select one or more of such eligible financial institutions for deposit of funds pursuant to this section. If no such financial institution qualifies for such deposits, the investing governmental unit may select for such deposits one or more eligible banks, savings and loan associations or savings banks which have offices in the county or counties in which all or a part of such investing governmental unit is located which will make such deposits available to the investing governmental unit at interest rates equal to or greater than the investment rate, as defined in subsection (g) of K.S.A. 12-1675a, and amendments thereto, and which otherwise qualify for such deposits.

(e) (1) All security purchases and repurchase agreements shall occur on a delivery versus payment basis.

(2) All securities, including those acquired by repurchase agreements, shall be perfected in the name of the investing governmental unit and shall be delivered to the purchaser or a third-party custodian which may be the state treasurer.

(f) Public moneys deposited pursuant to subsection (b)(2) of K.S.A 12-1675, and amendments thereto, by the governing body of any governmental unit listed in subsection (a) of K.S.A. 12-1675, and amendments thereto, through a selected bank, savings and loan association or savings bank which is part of a reciprocal deposit program in which the bank, savings and loan association or savings bank:

(1) Receives reciprocal deposits from other participating institutions located in the United States in an amount equal to the amount of funds deposited by the municipal corporation or quasi-municipal corporation; and

(2) for which the total cumulative amount of each deposit does not exceed the maximum deposit insurance amount for one depositor at one financial institution as determined by the federal deposit insurance corporation.

Such deposits shall not be treated as securities and need not be secured as provided in this or any other act.

History: L. 1968, ch. 217, § 1; L. 1969, ch. 80, § 1; L. 1973, ch. 63, § 6; L. 1975, ch. 68, § 1; L. 1976, ch. 79, § 2; L. 1977, ch. 55, § 1; L. 1982, ch. 52, § 6; L. 1983, ch. 47, § 7; L. 1986, ch. 76, § 7; L. 1989, ch. 48, § 66; L. 1992, ch. 146, § 3; L. 1993, ch. 207, § 2; L. 1994, ch. 104, § 2; L. 1997, ch. 180, § 14; L. 2004, ch. 154, § 53; L. 2006, ch. 57, § 3; L. 2009, ch. 49, § 2; L. 2010, ch. 54, § 3; L. 2012, ch. 91, § 2; L. 2013, ch. 11, § 1; L. 2014, ch. 110, § 1; July 1.



12-1675a Definitions.

12-1675a. Definitions. As used in K.S.A. 12-1675, 12-1676, 12-1677, 12-1677a and 12-1677b, and amendments thereto:

(a) "Bank" means any bank incorporated under the laws of this state or any other state, or organized under the laws of the United States which has a main or branch office in this state;

(b) "savings and loan association" means any savings and loan association incorporated under the laws of this state or any other state, or organized under the laws of the United States and which has a main or branch office in this state;

(c) "savings bank" means any savings bank organized under the laws of the United States and which has a main or branch office in this state;

(d) "municipality" includes each investing governmental unit under K.S.A. 12-1675, and amendments thereto;

(e) "main office" means the place of business specified in the articles of association, certificate of authority or similar document, where the business of the institution is carried on and which is not a branch;

(f) "branch" means any office within this state, other than the main office, that is approved by a federal or state supervisory agency at which deposits are received, checks paid or money lent. Branch does not include an automated teller machine, remote service unit or similar device or a loan production office; and

(g) "investment rate" means a rate which is the equivalent yield for United States government securities having a maturity date as published in the Wall Street Journal, nearest the maturity date for equivalent maturities. The 0-90 day rate shall be computed on the average effective federal funds rate as published by the federal reserve system for the previous week.

History: L. 1997, ch. 180, § 13; L. 2006, ch. 57, § 4; July 1.



12-1676 Inapplicability of act to certain moneys; rates.

12-1676. Inapplicability of act to certain moneys; rates. Except as otherwise provided in K.S.A. 12-1678a, and amendments thereto, the provisions of this act authorizing the investment of moneys shall not apply to moneys collected or received by a county for apportionment, credit or distribution to the state or any political subdivision thereof. Interest paid by eligible banks, savings and loan associations and savings banks on time deposit, open accounts, time certificates of deposit and certificates of deposit of investing governmental units shall be at rates agreed upon by the governmental units and the eligible banks, savings and loan associations or savings banks.

History: L. 1968, ch. 217, § 2; L. 1973, ch. 63, § 7; L. 1973, ch. 64, § 1; L. 1974, ch. 394, § 2; L. 1975, ch. 68, § 2; L. 1976, ch. 79, § 3; L. 1982, ch. 52, § 7; L. 1983, ch. 47, § 8; L. 1986, ch. 76, § 8; L. 1989, ch. 48, § 67; L. 1997, ch. 180, § 15; May 29.



12-1676a Weekly advisory memorandum as to rates of interest to county treasurers.

12-1676a. Weekly advisory memorandum as to rates of interest to county treasurers. The state treasurer shall issue a weekly advisory memorandum to county treasurers concerning rates of interest to be paid under this act.

History: L. 1974, ch. 394, § 3; March 14.



12-1677 Investment of public moneys by governmental entities, units and subdivisions; use of income; records; quarterly report.

12-1677. Investment of public moneys by governmental entities, units and subdivisions; use of income; records; quarterly report. (a) Except as otherwise required by state or federal law, all moneys earned and collected from investments by counties, area vocational-technical schools and quasi-municipal corporations authorized in this act shall be credited to the general fund of such county, area vocational-technical school or quasi-municipal corporation by the treasurer thereof, and all moneys earned and collected from investments by school districts authorized in this act shall be credited to the general fund of the school district.

(b) The treasurer of each county, school district, area vocational-technical school or quasi-municipal corporation shall maintain a complete record of all investments authorized in this act and shall make a quarterly written report of such record to the governing body of such county, school district, area vocational-technical school or quasi-municipal corporation.

History: L. 1968, ch. 217, § 3; L. 1969, ch. 80, § 2; L. 1973, ch. 63, § 8; L. 1975, ch. 68, § 3; L. 1992, ch. 280, § 50; L. 2015, ch. 4, § 24; July 1.



12-1677a Municipal investment pool fund; investments; requirements; rules and regulations.

12-1677a. Municipal investment pool fund; investments; requirements; rules and regulations. (a) Moneys deposited by any municipality with the state treasurer for investment authorized in paragraph (5) of subsection (b) of K.S.A. 12-1675, and amendments thereto, shall be deposited in the municipal investment pool fund which is hereby created in the state treasury. The state treasurer shall provide the board a monthly record of the deposits and withdrawals of municipalities. Such record may include the amount of the deposit, the date of the deposit and such other information as the pooled money investment board may require.

(b) The director of investments may invest and reinvest moneys in the municipal investment pool fund in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, and in accordance with K.S.A. 75-4234 and 75-4209, and amendments thereto.

(c) The director of investments shall apportion earnings and losses among the accounts of the depositors in the various investment options of the municipal investment pool in accordance with policies approved and published by the board. A statement for each municipality participating unit account showing deposits, withdrawals, earnings and losses distributions shall be provided monthly to the municipality. The director of investments shall make comprehensive reports monthly to those municipalities participating in the municipal investment pool fund and to other interested parties requesting such reports. Such reports shall include a summary of transactions for the month, the current market value of the pooled money investment portfolio investments, the weighted average maturity of the portfolio, the original costs of the investments in the portfolio, including any fees associated with such investments and such other relevant information the director of investments may wish to include in such report.

(d) The municipal investment pool reserve fund is abolished effective July 1, 1996, and any unencumbered balance remaining therein shall be applied to net losses in the municipal investment pool fund. The municipal investment pool fund fee fund is abolished on July 1, 1997, and any unencumbered balance remaining therein shall be transferred to the pooled money investment portfolio fee fund and such amounts shall be applied to net losses, as of July 1, 1996, in the municipal investment pool fund.

(e) The pooled money investment board may adopt rules and regulations necessary for the administration and operation of the municipal investment pool fund and may enter into agreements with any municipality as to methods of deposits, withdrawals and investments.

(f) Deposits in the municipal investment pool fund: (1) May only be made for the same maturity as the maturity which is offered under paragraph (2) of subsection (b) of K.S.A. 12-1675, and amendments thereto; and (2) upon the maturity of such deposits, such moneys shall be offered for investment under paragraph (2) of subsection (b) of K.S.A. 12-1675, and amendments thereto, and may be reinvested in such fund only if the conditions contained in subsection (c) of K.S.A. 12-1675, and amendments thereto, have been satisfied.

(g) Moneys and investments in the municipal investment pool fund shall be managed by the pooled money investment board in accordance with investment policies provided for in K.S.A. 75-4209, and amendments thereto. A copy of such published policies shall be distributed to all municipalities participating in the municipal investment pool fund and to other interested persons requesting a copy of such policies. The pooled money investment board shall not contract for management of investments by a money manager.

History: L. 1992, ch. 146, § 1; L. 1993, ch. 207, § 3; L. 1995, ch. 194, § 1; L. 1996, ch. 254, § 4; L. 1997, ch. 180, § 16; May 29.



12-1677b Direct investments by cities, counties and school districts, when; requirements; forfeiture of investment rights, when.

12-1677b. Direct investments by cities, counties and school districts, when; requirements; forfeiture of investment rights, when. (a) The governing body of any city, county or school district which has a written investment policy approved by the governing body of such city, county or school district and such written investment policy is approved by the pooled money investment board as provided in subsection (b) may invest and reinvest pursuant to the approved investment policy in the following investments, as authorized under paragraph (6) of subsection (b) of K.S.A. 12-1675, and amendments thereto:

(1) Direct obligations of, or obligations that are insured as to principal and interest by, the United States of America or any agency thereof and obligations and securities of United States sponsored enterprises which under federal law may be accepted as security for public funds, except that such investments shall not be in mortgage-backed securities;

(2) interest-bearing time deposits in any banks, savings and loan associations and savings banks; or

(3) repurchase agreements with banks, savings and loan associations and savings banks, or with a primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof and obligations and securities of United States government sponsored enterprises which under federal law may be accepted as security for public funds.

(b) In approving the investment policy of any city, county or school district, the pooled money investment board shall require that such policy addresses liquidity, diversification, safety of principal, yield, maturity and quality and capability of investment management staff. In addition, the policy shall provide procedures for compliance with subsection (c) of K.S.A. 12-1675, and amendments thereto, and a certification from the investment management staff that those procedures have been followed.

(c) The investment policy of any city, county or school district approved by the pooled money investment board under this section shall be reviewed and approved at least annually by such board or when such city, county or school district makes changes in such investment policy. On condition of approving the investment policy, the pooled money investment board shall review the policy to assure that it addresses liquidity, diversification, safety of principal, yield, maturity and quality and capability of investment management staff. In addition, the policy shall provide procedures for compliance with subsection (c) of K.S.A. 12-1675, and amendments thereto, a certification from the investment management staff that those procedures have been followed and a listing of the banks, savings and loan associations and savings banks from which the city, county or school district requested bids in the preceding year.

(d) (1) All security purchases shall occur on a delivery versus payment basis.

(2) All securities shall be perfected in the name of the city, county or school district and shall be delivered to the purchaser or a third party custodian which may be the state treasurer.

(3) Investment transactions shall only be conducted with banks, savings and loan associations and savings banks; or with primary government securities dealers which report to the market report division of the federal reserve bank of New York; or any broker-dealer which is registered in compliance with the requirements of section 15C of the securities exchange act of 1934 and registered pursuant to K.S.A. 17-12a401, and amendments thereto.

(4) The maximum maturity for investments under subsection (a) shall be four years.

(e) Investments in securities under paragraph (1) of subsection (a) shall be limited to securities which do not have any more interest rate risk than do direct United States government obligations of similar maturities. For purposes of this subsection, "interest rate risk" means market value changes due to changes in current interest rates.

(f) A city, county or school district which violates subsection (c) or (d) of K.S.A. 12-1675, and amendments thereto, or the rules and regulations of the pooled money investment board shall forfeit its rights under this section for a two year period and shall be reinstated only after a complete review of its investment policy as provided for in subsection (b). Such forfeiture shall be determined by the pooled money investment board after notice and opportunity to be heard in accordance with the Kansas administrative procedure act.

History: L. 1992, ch. 146, § 2; L. 1993, ch. 207, § 4; L. 1996, ch. 254, § 5; L. 1997, ch. 180, § 17; L. 2004, ch. 154, § 54; L. 2009, ch. 77, § 1; Apr. 23.



12-1677d Municipally established foundations; investment of funds.

12-1677d. Municipally established foundations; investment of funds. (a) As used in this act:

(1) "Municipality" means any city, county or other political or taxing subdivision of the state.

(2) "Foundation" means any not for profit charitable or eleemosynary corporation established by a municipality which has been in existence at least 15 years. Any such foundation is hereby deemed to be a public body.

(b) The board of directors of any foundation shall invest the funds held by such foundation which are not required immediately for the purposes of the foundation in the manner provided by this section:

(1) Any funds in an amount equal to 110% of the average annual expenses of the foundation for the next preceding five years may be invested in the manner provided by K.S.A. 12-1675, and amendments thereto. If funds in the amount required by this paragraph are available from the municipality which established the foundation, the foundation may invest all of its funds in the manner provided in paragraph (2).

(2) Any funds exceeding the amount described in paragraph (1) may be invested in such investments that may be lawful for fiduciaries in this state and also may be invested in such investments as would be lawful for a private corporation or other foundation having purposes similar to the foundation. No moneys derived pursuant to any tax may be invested under this paragraph.

(c) Nothing in this act shall effect the status of the foundation as a municipal entity.

(d) The provisions of this section shall apply to foundations whether created before or after the effective date of this act. Any investment of funds by a foundation prior to July 1, 1997, which would have complied with the provisions of this section, as amended by this act, are hereby validated.

History: L. 1994, ch. 94, § 1; L. 1997, ch. 180, § 18; May 29.



12-1677f Investment of public funds by governmental entities; reinvestment of matured funds.

12-1677f. Investment of public funds by governmental entities; reinvestment of matured funds. At the time that investments of public moneys described in K.S.A. 12-1675, and amendments thereto, mature, the governing body of the governmental subdivision having the authority to receive, hold and expend such public moneys shall reoffer such moneys for deposit to eligible banks, savings and loan associations or savings banks defined in K.S.A. 12-1675a, and amendments thereto.

History: L. 2006, ch. 57, § 5; July 1.



12-1678a Investment of undistributed taxes by county commissioners; distribution of taxes; distribution of interest, when.

12-1678a. Investment of undistributed taxes by county commissioners; distribution of taxes; distribution of interest, when. (a) For the purposes of this section, taxes shall include ad valorem property taxes, local gross earnings taxes, special assessments and all other taxes and fees collected with or at the same time as ad valorem property taxes.

(b) The board of county commissioners of any county may invest the undistributed taxes of any taxing subdivision in the possession of the county treasurer pursuant to the provisions of this section. The moneys shall be invested pursuant to K.S.A. 12-1675 and 12-1676, and amendments thereto.

(c) The county treasurer shall distribute the taxes collected for each taxing subdivision within or partially within the county as follows:

(1) On or before January 20, June 5 and October 31, the estimated amount collected for and owed to the taxing subdivision, but not less than the amount actually collected as of not more than 20 days prior to the distribution date, and on or before the last business day before March 20 and September 20, not less than 95% of the estimated amount collected for and owed to each taxing subdivision but not less than the amount actually collected as of not more than 20 days prior to the distribution date. Except as provided in subsection (d), no payments of any interest earned on the investment of the tax collections shall be paid to the taxing subdivisions.

(2) In addition to the distributions required by the foregoing provisions of this section, the county treasurer shall make a distribution on February 5, 1990, of the estimated amount collected for and owed to each taxing subdivision, but not less than the amount actually collected as of January 17, 1990.

(3) To those taxing subdivisions which request special payment in advance of the dates provided by subsection (c)(1), in order to meet the expenditure needs of the taxing subdivisions as certified by the chief financial officer or governing body thereof, as follows: The amount requested, but not exceeding the amount actually collected for and owed to the taxing subdivision. When requesting an advance payment, the chief financial officer or the governing body of the taxing subdivision shall certify that the taxing subdivision has neither sufficient cash on hand nor any investment which can be converted to cash to meet the expenditure needs of the taxing subdivision. Except as provided by this subsection, the county treasurer shall distribute the payment requested. No payment shall be made under this subsection between December 1 of any year and January 1 of the next succeeding year, or between May 1 and June 1 of any year.

(d) The board of county commissioners and the governing body of any taxing subdivision within or partially within the county may enter into agreements providing for the distribution of taxes and any interest earnings thereon in a manner alternative to the methods provided by this section, and any such agreements now in existence shall not be deemed to be invalidated by this enactment.

(e) All moneys received by the county as interest upon the investment of undistributed taxes, and not paid to taxing subdivisions as provided or authorized shall be retained by the county treasurer and shall be paid into the general fund of the county.

History: L. 1973, ch. 64, § 2; L. 1975, ch. 69, § 1; L. 1976, ch. 79, § 4; L. 1981, ch. 380, § 1; L. 1981, ch. 71, § 1; L. 1982, ch. 73, § 1; L. 1983, ch. 319, § 1; L. 1989, ch. 2, § 4 (Special Session); L. 1997, ch. 126, § 29; L. 2003, ch. 146, § 1; Jan. 1, 2004.



12-1679 Merchant or security police; fingerprints required; municipal license or permit prohibited if vehicles not registered in Kansas.

12-1679. Merchant or security police; fingerprints required; municipal license or permit prohibited if vehicles not registered in Kansas. (a) As used in this act: (1) "Municipality" shall mean any incorporated city or county of this state;

(2) "Merchants or security policeman" or "merchants or security police force or agency" shall mean any person engaged for hire in the business of guarding, watching, patrolling or otherwise attempting to provide security for the real or personal property of another person; and

(3) "Person" shall mean any individual, partnership, association, firm, corporation or other business entity.

(b) Every municipality which requires a license pursuant to this act shall acquire or collect the fingerprints of any person who applies for a merchants or security policeman's license from such municipality. The municipality shall submit the applicant's fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purpose of determining whether the applicant has a criminal record.

(c) No municipality shall license, permit or otherwise authorize or allow any person to do business within such municipality as a merchants or security policeman or as a merchants or security police force or agency, unless every motor vehicle, as defined by K.S.A. 8-1437, and amendments thereto, which is used in any way by such person while doing business as a merchants or security policeman or police force or agency is properly registered.

History: L. 1972, ch. 47, § 1; L. 1984, ch. 72, § 1; July 1.



12-1680 City and county service for programs for the elderly; tax levy, use of proceeds; petition or resolution and election; territory served by city program excluded from county program, when.

12-1680. City and county service for programs for the elderly; tax levy, use of proceeds; petition or resolution and election; territory served by city program excluded from county program, when. Whenever a petition containing the signatures of not less than 5% of the registered voters of any city or county is filed with the appropriate county election officer requesting an election on the question of whether a tax levy of not more than one mill except that in counties having a population of more than 15,500 and less than 16,000, a tax levy of not more than 1.5 mills shall be made on all of the taxable tangible property in the city or county for the purpose of creating or continuing a service program for the elderly operated by municipalities as defined in K.S.A. 10-101, and amendments thereto, or nonprofit organizations, such proposition shall be submitted to the voters of the city or county at a question submitted election held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. The proposition submitted shall be in the following form: "An annual tax of __ (a specified amount or not to exceed a specified amount) mill shall be levied in __________ (city or county) to fund a service program for the elderly." The board of county commissioners of any county or the governing body of any city on its own motion may provide by resolution or ordinance for an annual tax levy of not more than one mill, except that in counties having a population of more than 15,500 and less than 16,000, such tax levy shall not exceed 1.5 mills, for the purpose stated in this section, and such proposition shall be submitted to the voters of the county or city for approval or rejection without petition in the manner provided in this section, and the proposition shall be stated in the same form as if in response to a petition. If a majority of the qualified electors voting on the proposition vote "yes" such tax levy shall be made annually on all of the taxable tangible property within the city or county for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. If the proposition does not specify the amount of the levy but prescribes the maximum, such levy shall be in an amount specified by the board of county commissioners or governing body of the city not exceeding the maximum so specified. Such tax levy shall be in addition to all other tax levies authorized by law. No city which has approved a service program for the elderly at an election held under this section shall be included in a county service program for the elderly so long as such city service program is in operation. In any year after the year in which a tax is first levied under the provisions of this act, the board of county commissioners of the county or the governing body of the city may resubmit the proposition to make a levy in such amount as may be determined necessary to fund such program or may on their own motion by resolution or ordinance fix the amount of such levy in any amount, not exceeding the amount stated in the original proposition submitted to and approved by the electors of the county or city, which such board of commissioners or governing body deems necessary to finance the service program in such year. A county having a population of more than 15,500 and less than 16,000 shall not increase its mill levy above one mill for service programs for the elderly without the approval of a majority of the qualified electors voting on such a proposition as provided in this section.

History: L. 1974, ch. 52, § 1; L. 1975, ch. 70, § 1; L. 1976, ch. 80, § 1; L. 1979, ch. 52, § 47; L. 1981, ch. 72, § 1; L. 1981, ch. 73, § 1; L. 1990, ch. 66, § 15; May 31.



12-1680a Acquisition of computerized police and fire vehicle locating equipment; general obligation bonds.

12-1680a. Acquisition of computerized police and fire vehicle locating equipment; general obligation bonds. The governing body of any city or county may acquire all or any part of the equipment necessary or desirable for the operation of a computerized program for locating and reporting on the location of police and fire vehicles, and may issue general obligation bonds of such city or county in the amount necessary for the payment of all or part of the cost thereof.

History: L. 1976, ch. 404, § 1; April 14.



12-1680b Same; resolution; publication; petition.

12-1680b. Same; resolution; publication; petition. No bonds shall be issued under the provisions of this act until the governing body of such city or county shall have adopted a resolution finding that the acquisition of such system is necessary. Such resolution shall describe, in general terms, equipment to be acquired and the estimated cost thereof. Such resolution shall also provide that the city or county proposes to issue general obligation bonds in an amount which shall be stated in said resolution unless, within sixty (60) days following final publication of the resolution, a petition protesting the acquisition of such system and the issuance of such bonds, signed by not less than five percent (5%) of the qualified electors of such city or county, is filed with the county election officer. Such resolution shall be published once each week for two (2) consecutive weeks in the official city or county newspaper. If no sufficient protest is filed with the prescribed time period, such city or county may acquire the equipment necessary for such system and issue and sell said general obligation bonds pursuant to the provisions of article 1 of chapter 10 of Kansas Statutes Annotated.

History: L. 1976, ch. 404, § 2; April 14.



12-1680c Same; special election upon protest.

12-1680c. Same; special election upon protest. In the event a sufficient protest petition is filed within the prescribed time, such system shall not be acquired and no bonds shall be issued under the provisions of this act unless and until the issuance of such bonds shall have been approved by a majority of the qualified electors of such city or county voting on the proposition at a special election called and held for such purpose or at the next city or county primary or general election. Any special election held pursuant to the provisions of this act shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120. The question to be submitted at any such election shall be in substantially the following form:

"Shall the (city/county) of ______________ acquire a fully developed computerized program for location and reporting on the locating of police and fire vehicles and issue general obligation bonds in an amount of not to exceed $_________ to pay the cost of acquiring such system, as provided in the 1976 Laws of Kansas, chapter No.____?"

If a majority of the qualified electors of such city or county voting thereon shall vote in favor of such proposition, the governing body thereof may proceed to acquire said computerized system and issue bonds to pay the cost thereof as if no protest petition had been filed.

History: L. 1976, ch. 404, § 3; April 14.



12-1681 Community historical museums authorized; property and employees.

12-1681. Community historical museums authorized; property and employees. Any city or school district may establish, promote and operate a community historical museum and acquire or lease land, buildings or other facilities and equipment and employ a director and assistants and vote and expend funds for said purposes.

History: L. 1974, ch. 53, § 1; July 1.



12-1682 Establishment of operation independently or in cooperation; limitation; delegation of operation to board.

12-1682. Establishment of operation independently or in cooperation; limitation; delegation of operation to board. Any city or school district may establish or operate a community historical museum independently or may cooperate in its establishment and in its operation in any manner mutually agreed upon, or may delegate the operation of the system to a museum board created by either or both of them: Provided, however, No community museum shall be established or operated by both the city and school district each acting independently of the other which are located all or in part in the same county.

History: L. 1974, ch. 53, § 2; July 1.



12-1683 Conduct of activities of museums; acceptance of gifts.

12-1683. Conduct of activities of museums; acceptance of gifts. Any city or school district or museum board given charge of a community historical museum pursuant to this act is authorized to conduct the activities of the museum on any property under its custody and management, or, with proper consent, on any other public property and upon private property with the consent of the owners, and may receive gifts from any source whatsoever.

History: L. 1974, ch. 53, § 3; July 1.



12-1684 Petition for establishment; election; tax levies.

12-1684. Petition for establishment; election; tax levies. Except as otherwise provided in subsection (b) of K.S.A. 12-1688 and before a community historical museum may be established and operated as provided by K.S.A. 12-1681 and 12-1682, a petition signed by at least five percent (5%) of the qualified and registered voters of the city or school district shall be filed with the clerk thereof, requesting the governing body of the city or school district to provide, establish, maintain and conduct a community historical museum and to levy an annual tax therefor not to exceed one (1) mill, whereupon it shall be the duty of the governing body of the city or school district to cause such question to be submitted to the qualified voters thereof to be voted upon at the next regular or special election of the city or school district to be held more than thirty (30) days after the filing of such petition.

History: L. 1974, ch. 53, § 4; July 1.



12-1685 Same; filing of petition; joint meeting; notice of receipt and meeting.

12-1685. Same; filing of petition; joint meeting; notice of receipt and meeting. The petition provided for in K.S.A. 12-1684 may be directed to the governing bodies of said city and school district jointly, and in such case it may be filed with the clerk of either the city or school district. Upon receipt of the petition, the clerk shall set a day not less than five (5) nor more than ten (10) days thereafter for the joint meeting of the two (2) governing bodies for the consideration of the petition and if the petition be found sufficient the proposition shall be submitted to the electors within the corporate limits of the city or school district, whichever has the greater population, the same to be submitted as provided by law for such city or school district. Notice of the receipt of the petition and the date and place of the joint meeting shall be given immediately by the clerk to the executive officer of the city and school district by registered mail.

History: L. 1974, ch. 53, § 5; July 1.



12-1686 Same; resolution or ordinance for establishment and operation of museums after approval by electors.

12-1686. Same; resolution or ordinance for establishment and operation of museums after approval by electors. Upon the adoption of the proposition by a majority of those voting thereon at the election, the governing body of the city or school district if acting independently or the joint governing bodies of a city and school district then acting jointly, shall by appropriate resolution or ordinance provide for the establishment, maintenance and conduct of such community historical museum as they deem advisable and practicable and shall establish a commission to be vested with the powers, duties and obligations necessary for the conduct of such community historical museum, the members of which shall serve without pay.

History: L. 1974, ch. 53, § 6; July 1.



12-1687 Membership of museum commissions; terms; officers; powers.

12-1687. Membership of museum commissions; terms; officers; powers. All museum commissions shall consist of five (5) members to be initially appointed as provided by either subsection (a) or (b) as follows: (a) Upon the adoption of the provisions of this act by the city or school district acting independently in the manner provided in K.S.A. 12-1684 and 12-1685, or any amendments thereto, the governing body of such city or school district shall appoint four (4) members, the first appointee to serve for four (4) years, the second for three (3) years, the third for two (2) years, and the fourth for one (1) year, and the fifth member who shall also serve for four (4) years shall be appointed by the four (4) appointee members of such commission; or (b) Upon the adoption of the provisions of this act by the city and school district acting jointly in the manner provided in K.S.A. 12-1684 and 12-1685, or any amendments thereto, the governing bodies shall each appoint two (2) of their electors to serve as members of the museum commission, and the persons so selected shall select one additional person, and all of said persons shall constitute the museum commission. Of the members of said commission first selected by the school district, one (1) shall serve for a term of one (1) year, and one (1) for a term of four (4) years; one (1) of those first selected by the governing body of the city shall serve for a term of two (2) years, and one (1) for a term of three (3) years. The additional member shall serve for a term of four (4) years. Thereafter, each of the members of said commission shall be selected in the same manner as the member he or she is succeeding and the term of office of each shall be four (4) years. Said commission shall elect a presiding officer and secretary. Said commissioners are hereby empowered to administer in all respects the business and affairs of the museum. The disbursements made by said commission shall be paid by voucher, and the claims paid by said commission shall be duly verified. The amount received from the tax herein provided shall be set over to said commission and used by said commission for the purposes herein set out; and shall be held by the treasurer of the city or school district who shall be ex officio treasurer of said commission.

History: L. 1974, ch. 53, § 7; July 1.



12-1688 Community historical museums; tax levies; increases, election.

12-1688. Community historical museums; tax levies; increases, election. (a) Except as otherwise provided in subsection (b) of this section, when the provisions of this act shall have been adopted by an election, the commission shall annually, and not later than 20 days prior to the date for the publishing of the budget of such city or school district, certify its budget to such city or school district, which shall levy a tax sufficient to raise the amount required by such budget, but in no event more than one mill or the amount set out in the petition provided for in K.S.A. 12-1684, except that, when such petition shall have been submitted to a city and school district jointly such budget shall be certified to the city or school district, whichever shall be the larger in population, and the tax levied by such city or school district. After three years' operation the authority to levy the tax provided for in this section may be revoked by a majority of the electors voting at an election called in the same manner as the election authorizing the same. Upon such revocation all property and money belonging to such commission shall become the property of the city or school district levying the tax under this section.

(b) After any city or school district has begun to operate such a museum, it appearing to the satisfaction of the museum commission of a particular school district or city or of a city and school district jointly, that the budget should be increased so as to adequately meet the needs of the city or school district, such museum commission may submit a proposed program with the budget for carrying out the same to the levying authority which may then levy a tax sufficient to raise the amount required by the expanded budget, but not to exceed one mill, which levy shall be in addition to the one mill authorized by subsection (a) of this section.

No city or school district authorized to increase its levy under subsection (b) of this section shall make such increased levy until the question of making such tax levy is submitted to the qualified electors of the city or school district at the next general election or at a special election called for such purpose. Any special election held under the provisions of subsection (b) of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on the question submitted at such election are in favor of such tax, the same may be made; but if a majority of the votes cast and counted on the question submitted at such election are not in favor thereof, such tax may not be levied.

History: L. 1974, ch. 53, § 8; L. 1990, ch. 66, § 16; May 31.



12-1689 Same; definitions.

12-1689. Same; definitions. As used in this act, (a) "school district" means any school district located in whole or in part within a city of the third class located in two counties; and

(b) "City" means any city of the third class located in two counties.

History: L. 1974, ch. 53, § 9; July 1.



12-1690 Same; supervisor and curator; appointment and compensation; duties.

12-1690. Same; supervisor and curator; appointment and compensation; duties. Any community museum board may appoint and fix the compensation of a supervisor or curator for the community historical museum. Said supervisor or curator shall have charge of the care, maintenance, supervision, establishment of the museum, its displays, historical collections and such other duties in connection therewith as said board may require. If there is an incorporated museum or an incorporated historical or similar society within the community, such society may be designated by said board as the supervisor or curator of said museum and said board may provide to the society such compensation, funds or reimbursements for establishing, operating, maintaining and caring for the museum and its collections or displays as shall be agreed upon by the board and the society.

History: L. 1974, ch. 53, § 10; July 1.



12-1691 Same; acceptance of gifts and articles of historical value.

12-1691. Same; acceptance of gifts and articles of historical value. The museum board may accept bequests, gifts, donations or loans of documents, records and articles of historical value or interest for such museum and also bequests, gifts or donations of money or other things of value to be used in carrying out the provisions of this act.

History: L. 1974, ch. 53, § 11; July 1.



12-1692 Promotion of tourism and conventions; definitions.

12-1692. Promotion of tourism and conventions; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(b) "Hotel, motel or tourist court" means any structure or building which contains rooms furnished for the purposes of providing lodging, which may or may not also provide meals, entertainment or various other personal services to transient guests, and which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are sought for pay or compensation by transient or permanent guests and having more than two bedrooms furnished for the accommodation of such guests;

(c) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for not more than 28 consecutive days;

(d) "Business" means any person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court;

(e) "Convention and tourism promotion" means: (1) Activities to attract visitors into the community through marketing efforts, including advertising, directed to at least one of the five basic convention and tourism market segments consisting of group tours, pleasure travelers, association meetings and conventions, trade shows and corporate meetings and travel; and (2) support of those activities and organizations which encourage increased lodging facility occupancy; and

(f) "Accommodations broker" means any business which maintains an inventory of two or more rooms in one or more locations which are offered for pay to a person or persons for not more than 28 consecutive days.

History: L. 1975, ch. 490, § 1; L. 1992, ch. 117, § 1; L. 1997, ch. 185, § 2; July 1.



12-1693 Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy; election; reduction or increase in rate.

12-1693. Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy; election; reduction or increase in rate. (a) In order to provide revenues to promote tourism and conventions, the governing body of any county having a population of more than 300,000 or the governing body of any city, all or any portion of which is located within such county, is hereby authorized to levy a transient guest tax at not to exceed the rate of 2% upon the gross receipts derived from or paid directly or through an accommodations broker by transient guests for sleeping accommodations in any hotel, motel or tourist court. The percentage of such tax shall be determined by the governing body levying the same and shall be specified in the resolution authorizing the same.

(b) Any transient guest tax levied pursuant to this section shall be based on the gross rental receipts collected by any business or accommodations broker.

(c) The taxes levied pursuant to this section shall be paid by the consumer or user to the business and it shall be the duty of each and every business to collect from the consumer or user the full amount of any such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereto. Each business collecting any of the taxes levied hereunder shall be responsible for paying over the same to the state department of revenue in the manner prescribed by K.S.A. 12-1694, and amendments thereto, and the state department of revenue shall administer and enforce the collection of such taxes.

(d) A transient guest tax authorized by this section shall not be levied until:

(1) The governing body of such county has either passed, or has received from the governing body of any city within such county, a resolution calling for an election for approval by the qualified electors of a transient guest tax;

(2) the governing body of the county has notified all of the incorporated cities, all or any portion of which are located within such county, of the intent to call such election. Incorporated cities, all or any portion of which are located within such county, shall have the option to decline participation in such election within 30 days of the date of such notification. The governing body of the county shall have the option to decline participation in such election within the same 30 day period as provided to incorporated cities, in which case individual cities may hold separate elections to submit the proposition to the qualified electors of such city and such propositions, if approved, would have force only in cities adopting the tax. If the governing body of the county resolves to participate in such election, it shall submit such proposition for approval by the qualified electors of the unincorporated portions of such county and all incorporated cities within such county which have not declined participation in the election; and

(3) the governing body of the county or, if the county declines to hold such election, the governing body of the city, has given notice of its intention to submit any such proposition for approval by the qualified electors in the manner required by K.S.A. 10-120, and amendments thereto, for giving notice of elections for the issuance of bonds. The notice shall state the time of the election and the rate and effective date of the proposed tax. If a majority of the votes cast and counted on any such proposition are not in favor thereof, such proposition may be resubmitted under the conditions and in the manner provided herein. If a majority of the votes cast and counted on any such proposition are in favor thereof, the governing body of the county or city shall provide by resolution for the levy of such tax. Any repeal of such tax or any reduction or increase in the rate thereof shall be accomplished in the manner provided herein for the adoption and approval of such tax.

(e) The collection of any county transient guest tax authorized at a primary or general election or a transient guest tax levied by a city authorized at a city primary or general election shall commence on the first day of the calendar quarter next following the 30th day after the date of the election authorizing the levy of such tax. The collection of any transient guest tax of a county or city approved at any other election shall commence on the first day of the calendar quarter next following the 60th day after the date of the election authorizing the levy of such tax.

History: L. 1975, ch. 490, § 2; L. 1989, ch. 60, § 1; L. 1997, ch. 185, § 3; July 1.



12-1694 Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports.

12-1694. Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports. (a) Any tax levied and collected pursuant to K.S.A. 12-1693, and amendments thereto, shall become due and payable by the business monthly, on or before the 25th day of the month immediately succeeding the month in which it is collected, with the first payment due and payable on or before the 25th day of the month specified in the resolution of the governing body which levies the tax, but any person filing an annual or quarterly return under the Kansas retailers' sales tax act, as prescribed in K.S.A. 79-3607, and amendments thereto, may, with the approval of the secretary of revenue and upon such conditions as the secretary of revenue may prescribe, pay the tax required by this act on the same basis and at the same time such person pays the retailer's sales tax. Each business shall make a true report to the department of revenue, on a form prescribed by the secretary of revenue, providing such information as may be necessary to determine the amounts to which any such tax shall apply for all gross rental receipts for the applicable month or months, which report shall be accompanied by the tax disclosed thereby. Records of gross rental receipts shall be kept separate and apart from the records of other retail sales made by a business in order to facilitate the examination of books and records as provided herein.

(b) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a business as may be necessary to determine the accuracy of such reports.

(c) The secretary of revenue is hereby authorized to administer and collect any transient guest tax levied pursuant to this act and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any business liable to pay any transient guest tax refuses or neglects to pay the same, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected to the state general fund to defray the expenses of the department in administration and enforcement of the collection thereof. The remainder of such taxes shall be credited to the county and city transient guest tax fund, which fund is hereby established. All moneys in the county and city transient guest tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the treasurers of those cities which, by virtue of their participation in the election provided for in K.S.A. 12-1693, and amendments thereto, are qualified to receive disbursements from such transient guest tax fund for the amount collected within such city, and to the treasurer of such county for the amount collected in the unincorporated areas of such county.

(d) The director of taxation shall provide, upon request by a city or county clerk or treasurer of any city or county levying a transient guest tax, of any city located within any such county or of any county within which is located any such city, monthly reports identifying each person doing business in such city or county to which such tax is applicable setting forth the tax liability and the amount of such tax remitted by such business during the preceding month, and identifying each business location maintained by the person within such city or county. Such report shall be made available to the clerk or treasurer of such city or county within a reasonable time after it has been requested from the director of taxation. The director of taxation shall be allowed to assess a reasonable fee for the issuance of such report. Information received by any city or county pursuant to this section shall be kept confidential, and it shall be unlawful for any officer or employee of such city or county to divulge any such information in any manner, except that such information may be divulged by any such clerk or treasurer to any financial officer designated to receive such information by the governing body of any such city or county. Any violation of this paragraph by a city or county officer or employee is a class B misdemeanor, and such officer or employee shall be dismissed from office.

(e) All such moneys received by the county treasurer or city treasurer from disbursements from the county and city transient guest tax fund shall be credited to the tourism and convention promotion fund of such county or city and shall only be expended for convention and tourism promotion, except that not more than 20% of the moneys credited to such fund shall be expended for tourism promotion.

History: L. 1975, ch. 490, § 3; L. 1976, ch. 81, § 1; L. 1977, ch. 61, § 1; L. 1984, ch. 351, § 1; L. 1990, ch. 70, § 2; L. 1992, ch. 9, § 1; L. 2000, ch. 140, § 4; L. 2001, ch. 5, § 50; L. 2001, ch. 188, § 1; July 1.



12-1694a Same; establishment of transient guest tax refund fund; maintenance by secretary of revenue.

12-1694a. Same; establishment of transient guest tax refund fund; maintenance by secretary of revenue. There is hereby established in the state treasury the "transient guest tax refund fund" which shall be used for the payment of refunds of the transient guest tax which is levied and collected pursuant to K.S.A. 12-1692 to 12-1695, inclusive, and amendments thereto. The transient guest tax refund fund shall be held by the state treasurer for prompt refunding of all transient guest tax overpayments. Said fund shall be maintained by the secretary of revenue from the transient guest tax collections in an amount determined by the secretary of revenue as necessary to meet the current refunding requirements for the transient guest tax under said statutes but such amount shall not exceed five thousand dollars ($5,000).

History: L. 1976, ch. 81, § 2; April 23.



12-1694b Same; interest and penalties for failure to pay or untimely payment of transient guest tax.

12-1694b. Same; interest and penalties for failure to pay or untimely payment of transient guest tax. From and after July 1, 1984, (a) if any taxpayer shall fail to pay the tax levied pursuant to K.S.A. 12-1693, and amendments thereto, at the time required by or under the provisions of K.S.A. 12-1694, and amendments thereto, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) If any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of K.S.A. 12-1694, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) If any person fails to make a return, or to pay any tax, within 60 days from the date the return or tax was due, except in the case of an extension of time granted by the director, there shall be added to the tax due a penalty equal to 25% of the amount of such tax.

(d) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of K.S.A. 12-1694, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(e) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(f) Whenever, in the judgment of the director, the failure of the taxpayer to comply with the provisions of subsections (b) and (c) was due to reasonable causes and not willful neglect, the director may waive or reduce any of the penalties upon making a record of the reasons therefor.

(g) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under K.S.A. 12-1693, and amendments thereto, or who makes a false or fraudulent return, or fails to keep any books or records necessary to determine the accuracy of the person's reports, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the provisions of K.S.A. 12-1692 to 12-1695, inclusive, and amendments thereto, or who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 12-1693, and amendments thereto, or who violates any other provision of K.S.A. 12-1692 to 12-1695, inclusive, and amendments thereto, shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1984, ch. 351, § 2; L. 1992, ch. 9, § 2; July 1.



12-1695 Convention and tourism committee; appointment; terms; contracts for programs.

12-1695. Convention and tourism committee; appointment; terms; contracts for programs. The governing body of any city or county which levies a transient guest tax pursuant to this act may establish a convention and tourism committee to make recommendations concerning the programs and expenditures for promotion of conventions and tourism. If the governing body decides to appoint a convention and tourism committee, the governing body shall appoint 10 members to such committee, a majority of which shall be representatives of businesses coming within the terms of this act. In appointing such members, the governing body shall attempt to create a representative balance of large and small businesses and businesses from the various geographic areas of such city or county. The governing body shall provide, by resolution, for the method of appointment and the length of term of members. The length of term shall not exceed four years. The governing body levying such tax shall have the authority to contract for convention and tourism programs to be implemented.

History: L. 1975, ch. 490, § 4; L. 2001, ch. 135, § 1; July 1.



12-1696 Promotion of tourism and conventions; definitions.

12-1696. Promotion of tourism and conventions; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(b) "Hotel, motel or tourist court" means any structure or building which contains rooms furnished for the purposes of providing lodging, which may or may not also provide meals, entertainment or various other personal services to transient guests, and which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are sought for pay or compensation by transient or permanent guests and having more than two bedrooms furnished for the accommodation of such guests;

(c) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for not more than 28 consecutive days;

(d) "Business" means any person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court;

(e) "Convention and tourism promotion" means: (1) Activities to attract visitors into the community through marketing efforts, including advertising, directed to at least one of the five basic convention and tourism market segments consisting of group tours, pleasure travelers, association meetings and conventions, trade shows and corporate meetings and travel; and (2) support of those activities and organizations which encourage increased lodging facility occupancy; and

(f) "Accommodations broker" means any business which maintains an inventory of two or more rooms in one or more locations which are offered for pay to a person or persons for not more than 28 consecutive days.

History: L. 1977, ch. 93, § 1; L. 1992, ch. 117, § 2; L. 1997, ch. 185, § 4; July 1.



12-1697 Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy.

12-1697. Same; tax levy by city or county; basis of tax; payment and collection; requirements prior to levy. (a) In order to provide revenues to promote tourism and conventions, the governing body of any county or the governing body of any city is hereby authorized to levy a transient guest tax at not to exceed the rate of 2% upon the gross receipts derived from or paid directly or through an accommodations broker by transient guests for sleeping accommodations, exclusive of charges for incidental services or facilities, in any hotel, motel or tourist court. The percentage of such tax shall be determined by the board of county commissioners or the city governing body and shall be specified in the resolution or ordinance authorizing the same.

(b) Any transient guest tax levied pursuant to this section shall be based on the gross rental receipts collected by any business or accommodations broker.

(c) The taxes levied pursuant to this section shall be paid by the consumer or user to the business and it shall be the duty of each and every business to collect from the consumer or user the full amount of any such tax, or an amount equal as nearly as possible or practicable to the average equivalent thereto. Each business collecting any of the taxes levied hereunder shall be responsible for paying over the same to the state department of revenue in the manner prescribed by K.S.A. 12-1698, and amendments thereto, and the state department of revenue shall administer and enforce the collection of such taxes.

(d) A transient guest tax authorized by this section shall not be levied until the governing body of such county or city has passed a resolution or ordinance authorizing the same.

(e) The collection of any county or city transient guest tax authorized to be levied pursuant to this section shall commence on the first day of the calendar quarter next following the 30th day after the date of the receipt by the department of revenue of the resolution or ordinance authorizing the levy of such tax.

History: L. 1977, ch. 93, § 2; L. 1989, ch. 60, § 2; L. 1997, ch. 185, § 5; July 1.



12-1698 Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports.

12-1698. Same; collection, payment and disposition of transient guest tax; administration by secretary of revenue; rules and regulations; monthly reports. (a) Any tax levied and collected pursuant to K.S.A. 12-1697, and amendments thereto, shall become due and payable by the business monthly, on or before the 25th day of the month immediately succeeding the month in which it is collected, with the first payment due and payable on or before the 25th day of the month specified in the resolution of the governing body which levies the tax, but any person filing an annual or quarterly return under the Kansas retailers' sales tax act, as prescribed in K.S.A. 79-3607, and amendments thereto, shall, upon such conditions as the secretary of revenue may prescribe, pay the tax required by this act on the same basis and at the same time such person pays the retailers' sales tax. Each business shall make a true report to the department of revenue, on a form prescribed by the secretary of revenue, providing such information as may be necessary to determine the amounts to which any such tax shall apply for all gross rental receipts for the applicable month or months, which report shall be accompanied by the tax disclosed thereby. Records of gross rental receipts shall be kept separate and apart from the records of other retail sales made by a business in order to facilitate the examination of books and records as provided herein.

(b) The secretary of revenue or the secretary's authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a business as may be necessary to determine the accuracy of such reports.

(c) The secretary of revenue is hereby authorized to administer and collect any transient guest tax levied pursuant to this act and to adopt such rules and regulations as may be necessary for the efficient and effective administration and enforcement of the collection thereof. Whenever any business liable to pay any transient guest tax refuses or neglects to pay the same, the amount, including any penalty, shall be collected in the manner prescribed for the collection of the retailers' sales tax by K.S.A. 79-3617, and amendments thereto. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury, and the state treasurer shall credit 2% of all taxes so collected to the state general fund to defray the expenses of the department in administration and enforcement of the collection thereof. The remainder of such taxes shall be credited to the county or city transient guest tax fund, which fund is hereby established. All moneys in the county or city transient guest tax fund shall be remitted at least quarterly by the state treasurer to the county or city treasurer of each county or city levying a transient guest tax under the provisions of this act in the proportion, as certified by the director of taxation, that the amount collected from such tax in each such county or city bears to the total amount collected from such taxes in all counties or cities for the period covered by the distribution.

(d) The director of taxation shall provide, upon request by a city or county clerk or treasurer of any city or county levying a transient guest tax of any city located within any such county or of any county within which is located any such city, monthly reports identifying each person doing business in such city or county to which such tax is applicable setting forth the tax liability and the amount of such tax remitted by such business during the preceding month, and identifying each business location maintained by the person within such city or county. Such report shall be made available to the clerk or treasurer of such city or county within a reasonable time after it has been requested from the director of taxation. The director of taxation shall be allowed to assess a reasonable fee for the issuance of such report. Information received by any city or county pursuant to this section shall be kept confidential, and it shall be unlawful for any officer or employee of such city or county to divulge any such information in any manner, except that such information may be divulged by any such clerk or treasurer to any financial officer designated to receive such information by the governing body of any such city or county. Any violation of this paragraph by a city or county officer or employee is a class B misdemeanor, and such officer or employee shall be dismissed from office.

(e) Except as otherwise provided in K.S.A. 12-1774, and amendments thereto, all such moneys received by the county or city treasurer from disbursements from the county or city transient guest tax fund shall be credited to the tourism and convention promotion fund of such county or city and shall only be expended for convention and tourism promotion.

History: L. 1977, ch. 93, § 3; L. 1984, ch. 351, § 3; L. 1990, ch. 70, § 3; L. 1992, ch. 9, § 3; L. 1993, ch. 213, § 4; L. 2000, ch. 140, § 5; L. 2001, ch. 5, § 51; L. 2001, ch. 188, § 2; July 1.



12-1698a Same; interest and penalties for failure to pay or untimely payment of transient guest tax.

12-1698a. Same; interest and penalties for failure to pay or untimely payment of transient guest tax. From and after July 1, 1984, (a) if any taxpayer shall fail to pay the tax levied pursuant to K.S.A. 12-1697, and amendments thereto, at the time required by or under the provisions of K.S.A. 12-1698, and amendments thereto, there shall be added to the unpaid balance of the tax, interest at the rate per month prescribed by subsection (a) of K.S.A. 79-2968, and amendments thereto, from the date the tax was due until paid.

(b) If any taxpayer due to negligence or intentional disregard fails to file a return or pay the tax due at the time required by or under the provisions of K.S.A. 12-1698, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 10% of the unpaid balance of tax due.

(c) If any person fails to make a return, or to pay any tax, within 60 days from the date the return or tax was due, except in the case of an extension of time granted by the director, there shall be added to the tax due a penalty equal to 25% of the amount of such tax.

(d) If any taxpayer, with fraudulent intent, fails to pay any tax or make, render or sign any return, or to supply any information, within the time required by or under the provisions of K.S.A. 12-1698, and amendments thereto, there shall be added to the tax a penalty in an amount equal to 50% of the unpaid balance of tax due.

(e) Penalty or interest applied under the provisions of subsections (a) and (d) shall be in addition to the penalty added under any other provisions of this section, but the provisions of subsections (b) and (c) shall be mutually exclusive of each other.

(f) Whenever, in the judgment of the director, the failure of the taxpayer to comply with the provisions of subsections (b) and (c) was due to reasonable causes and not willful neglect, the director may waive or reduce any of the penalties upon making a record of the reasons therefor.

(g) In addition to all other penalties provided by this section, any person who willfully fails to make a return or to pay any tax imposed under K.S.A. 12-1697, and amendments thereto, or who makes a false or fraudulent return, or fails to keep any books or records necessary to determine the accuracy of the person's reports, or who willfully violates any regulations of the secretary of revenue, for the enforcement and administration of the provisions of K.S.A. 12-1696 to 12-16,101, inclusive, and amendments thereto, or who aids and abets another in attempting to evade the payment of any tax imposed by K.S.A. 12-1697, and amendments thereto, or who violates any other provision of K.S.A. 12-1696 to 12-16,101, inclusive, and amendments thereto, shall, upon conviction thereof, be fined not less than $100 nor more than $1,000, or be imprisoned in the county jail not less than one month nor more than six months, or be both so fined and imprisoned, in the discretion of the court.

History: L. 1984, ch. 351, § 4; L. 1992, ch. 9, § 4; July 1.



12-1699 Same; levy of tax prohibited, when.

12-1699. Same; levy of tax prohibited, when. No county shall levy a transient guest tax within the corporate limits of any city in such county where a transient guest tax is being levied and collected according to law. No city located within a county where a transient guest tax is being levied and collected according to law shall levy any such tax.

History: L. 1977, ch. 93, § 4; April 2.



12-16,100 Same; transient guest tax refund fund.

12-16,100. Same; transient guest tax refund fund. There is hereby established in the state treasury the "transient guest tax refund fund" which shall be used for the payment of refunds of the transient guest tax which is levied and collected pursuant to this act. The transient guest tax refund fund shall be held by the state treasurer for prompt refunding of all transient guest tax overpayments. Said fund shall be maintained by the secretary of revenue from the transient guest tax collections in an amount determined by the secretary of revenue as necessary to meet the current refunding requirements for the transient guest tax under this act but such amount shall not exceed five thousand dollars ($5,000).

History: L. 1977, ch. 93, § 5; April 2.



12-16,101 Convention and tourism committee; appointment; terms; contracts and programs.

12-16,101. Convention and tourism committee; appointment; terms; contracts and programs. The governing body of any city or county which levies a transient guest tax pursuant to this act may establish a convention and tourism committee to make recommendations concerning the programs and expenditures for promotion of conventions and tourism. If the governing body decides to appoint a convention and tourism committee, the board of county commissioners or city governing body shall appoint 10 members to such committee, a majority of which shall be representatives of businesses coming within the terms of this act. In appointing such members, the board of county commissioners or city governing body shall attempt to create a representative balance of large and small businesses and businesses from the various geographic areas of such county. The board of county commissioners or city governing body shall provide, by resolution, for the method of appointment and the length of the term of members. The length of term shall not exceed four years. The board of county commissioners or city governing body levying such tax shall have the authority to contract for convention and tourism programs to be implemented.

History: L. 1977, ch. 93, § 6; L. 2001, ch. 135, § 2; July 1.



12-16,102 Employee benefits contribution fund in certain taxing subdivisions; tax levy; use of proceeds; use of trust fund to hold and invest postemployment benefits funds, management of trust fund.

12-16,102. Employee benefits contribution fund in certain taxing subdivisions; tax levy; use of proceeds; use of trust fund to hold and invest postemployment benefits funds, management of trust fund. (a) Except as provided in this section, "taxing subdivision" means any city, county, township or other political subdivision of the state of Kansas having authority to levy taxes on taxable tangible property. A community college district shall not be considered a taxing subdivision for the purpose of this section. A school district shall not be considered a taxing subdivision for the purpose of this section except that any school district operating a public library pursuant to K.S.A. 72-1623, and amendments thereto, for that purpose, shall be considered a taxing subdivision for the purpose of this section.

(b) For purposes of this section, "other postemployment benefits" means any postemployment healthcare, life insurance and other benefits provided by a taxing subdivision, other than pension benefits, so long as such benefits are provided separately from a pension plan.

(c) Any taxing subdivision may create and establish employee benefits contribution funds, including pension, retirement or other postemployment benefits funds, for (1) the taxing subdivision or (2) any political subdivision for which a tax is levied by such taxing subdivision for the purpose of paying the employer's share of any employee benefits, including pensions, retirement or other postemployment benefits, exclusive of any salaries, wages or other direct payments to such employees, as may be prescribed in the ordinance or resolution of the governing body creating such funds. The taxing subdivision may receive and place in such funds any moneys from any source whatsoever which may be lawfully utilized for the purposes stated in the ordinance or resolution creating such funds, including the proceeds of tax levies authorized by law for such purposes.

(d) The governing body of any taxing subdivision having established employee benefits funds, including pension, retirement or other postemployment benefits funds under subsection (c) is hereby authorized to levy an annual tax upon all taxable tangible property within the taxing subdivision in an amount determined by the governing body to be necessary for the purposes for which such funds were created and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(e) (1) For the purpose of holding and investing the assets of other postemployment benefits funds, and notwithstanding the provisions of any statute, any taxing subdivision may, by ordinance or resolution, either establish one or more trust funds or determine to participate in a multi-employer trust fund.

(2) Each taxing subdivision establishing or participating in such a trust fund shall provide for the management and investment of such funds and any such trust. The taxing subdivision may establish a board or commission or designate an existing board or commission to manage the trust and invest the trust funds. Each taxing subdivision that chooses to establish or designate such a board or commission shall provide for the organization of and the manner of election or appointment of the members of such board or commission.

(3) Notwithstanding any limitations on the investment of municipal funds set forth in K.S.A. 12-1675, and amendments thereto, funds held in any such trust may be invested in accordance with the terms of such other postemployment benefit plans, as such terms may be amended from time to time. The investment and management of the assets of any such trust shall be in compliance with the prudent investor rule as set forth in K.S.A. 58-24a01 to 58-24a19, inclusive, and amendments thereto.

(f) The trust funds created pursuant to subsection (e) or in which money from other postemployment benefit funds is held and invested pursuant to subsection (e) shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. The taxing subdivision may receive and place in such trust funds any moneys from any source that may be lawfully utilized for the purposes stated in the ordinance or resolution creating such trust funds, including transfers from employee benefit funds established for other postemployment benefits.

(g) The provisions of subsections (c) and (e) of this section shall not operate to invalidate the establishment by any municipality or subdivision thereof, pursuant to the provisions of any statute, ordinance or resolution, of any other postemployment benefit system duly established prior to effective date of this act or of any trust duly established or board or commission duly established or designated prior to the effective date of this act with respect to other postemployment benefit systems.

History: L. 1978, ch. 67, § 1; L. 1978, ch. 163, § 3; L. 1979, ch. 52, § 48; L. 1983, ch. 65, § 1; L. 1987, ch. 71, § 13; L. 1990, ch. 73, § 1; L. 1991, ch. 57, § 1; L. 1999, ch. 147, § 78; L. 2007, ch. 82, § 1; Apr. 12.



12-16,103 Acquisition of fee title to realty; sale of realty; record.

12-16,103. Acquisition of fee title to realty; sale of realty; record. (a) The governing body of any city may acquire by condemnation, dedication, gift or purchase the fee interest in any real estate in which it could acquire a permanent easement.

(b) The governing body of any city may sell real estate acquired or held in fee simple when it is no longer needed for public purposes, including, but not limited to, real estate acquired for the construction of municipal water supply structures or reservoirs and land adjacent thereto, street, sanitary and storm sewer systems. A record of all sales authorized herein shall be maintained in the office of the city clerk.

History: L. 1984, ch. 60, § 1; L. 1986, ch. 77, § 1; L. 1988, ch. 77, § 1; July 1.



12-16,104 Release of easement; notice; fee.

12-16,104. Release of easement; notice; fee. (a) The governing body of any city may charge a fee for the release of any easement. Such fee shall not exceed the increase in value accruing to the underlying fee owners resulting from the termination of the property interest held by the governing body of the city or the original price paid for the easement by the city, whichever is less, plus reasonable administrative costs.

(b) Before the release or vacation of any easement, the governing body shall notify the underlying fee owners or their heirs or assigns, if the same can be found through diligent search, that they may purchase the easement. Notice shall be published once each week for three consecutive weeks in the official city newspaper. The notice shall include a statement that the purchase option authorized by this subsection shall expire 30 days following the date of the final publication.

(c) If the easement is not purchased as provided by subsection (b), the city may sell the easement in a manner deemed expedient by the governing body of the city and the city may make, execute and deliver a warranty deed or other deed of conveyance to the purchaser thereof.

(d) A city may charge for the release or vacation of an easement only for real estate which constitutes a site large enough to allow the building of a structure under the zoning code of the city, pursuant to the appropriate zoning classification.

History: L. 1984, ch. 60, § 2; L. 1986, ch. 77, § 2; April 10.



12-16,105 Use of property no longer needed for school building in McPherson, Kansas.

12-16,105. Use of property no longer needed for school building in McPherson, Kansas. Whenever the governing body of the city of McPherson shall determine by ordinance that the property described as Block 81 of the city of McPherson, McPherson county, Kansas, dedicated as public grounds by the original plat of the city of McPherson, and known as the Wickersham Block by reasons of its use by the school district as a site for a school building, is no longer needed for the use for which it was originally acquired, such city is hereby authorized to use such property for any public purpose which the governing body shall determine is in the best interest of the inhabitants of such city.

History: L. 1987, ch. 62, § 1; April 30.



12-16,106 Human relations commission; enforcement and review of orders.

12-16,106. Human relations commission; enforcement and review of orders. (a) A local human relations commission authorized by ordinance to award compensatory damages [*] in the Kansas act against discrimination, in a discrimination case may secure enforcement of any final order of such commission, or where authorized by ordinance, the commission's director may secure enforcement of any final order of such commission, in accordance with the Kansas judicial review act in amounts not to exceed any limitations prescribed in the Kansas act against discrimination. The evidence presented to the commission or director, together with the commission's or director's findings and the order issued thereon, shall be certified by the commission or director to the district court as the commission's or director's return. No order of the commission or director shall be superseded or stayed during the proceeding on review unless the district court so directs.

(b) (1) Any action of the commission or director is subject to review in accordance with the Kansas judicial review act except: (A) Determination by the commission or director that no probable cause exists for crediting the allegations of a complaint brought before such commission or director; (B) the commission or director, in addition to those persons specified by K.S.A. 77-611, and amendments thereto, shall have standing to bring an action for review; and (C) on review, the court shall hear the action by trial de novo with or without a jury in accordance with the provisions of K.S.A. 60-238, and amendments thereto, and the court, in the court's discretion, may permit any party or the commission or director to submit additional evidence on any issue. The review shall be heard and determined by the court as expeditiously as possible. After hearing, the court may affirm the adjudication. If the adjudication by the commission or director is not affirmed, the court may set aside or modify the adjudication, in whole or in part, or may remand the proceedings to the commission or director for further disposition in accordance with the order of the court.

(2) The commission's or director's copy of the testimony shall be available at all reasonable times to all parties for examination without cost, and for the purpose of judicial review of the order. The review shall be heard on the record without requirement of printing.

(3) The commission or director shall be deemed a party to the review of any order by the court.

History: L. 1988, ch. 205, § 1; L. 2010, ch. 17, § 33; July 1.

* The phrase "in the Kansas act against discrimination," apparently should have been deleted.



12-16,107 Same; enforcement of subpoenas.

12-16,107. Same; enforcement of subpoenas. In case of the refusal of any person to comply with any subpoena issued by a local human relations commission, or to testify to any matter regarding which such person may be lawfully questioned the district court of any county may, upon application of the local human relations commission, order such person to comply with such subpoena and to testify to the extent such person could be so compelled pursuant to the provisions of subsection (5) of K.S.A. 44-1004, and amendments thereto, of the Kansas act against discrimination. Failure to obey the court's order shall be punishable by the court as contempt.

History: L. 1988, ch. 205, § 2; July 1.



12-16,108 State grants or loans to municipalities; definitions.

12-16,108. State grants or loans to municipalities; definitions. When used in this act:

(a) "Municipality" means any city, county, township, school district or other political subdivision of the state;

(b) "state agency" means any department, authority, office or other governmental agency of this state which is authorized by law to make state grants or loans to a municipality;

(c) "state grants or loans" means financial aid, gifts, grants or other payments to a municipality made pursuant to a written agreement by a state agency, including moneys loaned to a municipality, with or without interest, whether such money is derived from state or federal revenue sources or from moneys borrowed by the state or its agencies as authorized by law.

History: L. 1989, ch. 56, § 1; July 1.



12-16,109 Same; authority to borrow money for temporary financing of service or improvement.

12-16,109. Same; authority to borrow money for temporary financing of service or improvement. (a) Any municipality which has entered into a written agreement with a state agency providing for a state grant or loan to the municipality for the performance of any public service or the construction of any public improvement, where such grant or loan constitutes a reimbursement for expenditures or obligations incurred by the municipality in undertaking such service or improvement, is hereby authorized to borrow money to temporarily finance such service or improvement. The amount borrowed under the provisions of this act shall not exceed the amount of the loan or grant to be received by the municipality under the terms of the agreement.

(b) Such borrowing in anticipation of a state grant or loan may be in the form of temporary notes or no-fund warrants, and shall be issued in substantially the same manner provided by law for the issuance of other temporary notes or no-fund warrants, but the approval of the state board of tax appeals shall not be required. The terms of such notes or warrants shall not exceed the scheduled date the municipality is to be reimbursed by the state loan or grant, as determined by the agreement.

History: L. 1989, ch. 56, § 2; L. 2008, ch. 109, § 26; L. 2014, ch. 141, § 20; July 1.



12-16,110 Same; general obligation of municipality; excluded from debt limit.

12-16,110. Same; general obligation of municipality; excluded from debt limit. Any notes or warrants issued under the authority of this act by a municipality with the power to levy taxes shall constitute a general obligation of such municipality but shall not be within any debt limits of such municipality. Upon the failure of the municipality to receive timely payment of the loan or grant, it may extend the terms of the notes or warrants or may issue new notes or warrants. Upon the failure of the municipality to receive some or all of the loan or grant provided for in the written agreement, the municipality may provide for the issuance of new notes or warrants, for a term determined by the governing body thereof, in an amount sufficient to pay the principal and interest on such notes or warrants. Such notes or warrants may be paid from the levy of taxes, from any future revenue received from the public improvement or service financed in part or in whole by the loan or grant or from any other revenue source lawfully available for such purposes.

History: L. 1989, ch. 56, § 3; July 1.



12-16,111 Same; not subject to budget limitations.

12-16,111. Same; not subject to budget limitations. Any money received by a municipality from a state loan or grant may be expended without regard to budget limitations and over, above or outside the budget, and such expenditures shall not be charged against the budget. If a municipality temporarily finances the service or improvement from budgeted funds and later is reimbursed by the state loan or grant, such expenditures shall not be charged against the budget. If a municipality temporarily finances the service or improvement from budgeted funds and later is reimbursed by the state loan or grant, such expenditure from budgeted funds shall be a reimbursed expense, and if received after the budget year, shall increase the current budget to the same amount unless the budget had anticipated and included the reimbursement as income.

History: L. 1989, ch. 56, § 4; July 1.



12-16,112 Same; amount of bonds, if issued.

12-16,112. Same; amount of bonds, if issued. In addition to the temporary borrowing authorized by the provisions of this act, any municipality authorized by law to issue bonds for a public purpose or public improvement for which a state loan or grant may be received pursuant to a written agreement may include in any bond issue authorization an amount sufficient to temporarily finance any expenditures necessary in advance of the receipt of the state loan or grant as well as the amount of the municipality's share of the cost of the public service or public improvement, if any.

History: L. 1989, ch. 56, § 5; July 1.



12-16,113 Accounting required of expenditures of transient guest tax moneys.

12-16,113. Accounting required of expenditures of transient guest tax moneys. Any entity to which funds which in the aggregate in any year exceed $25,000, are provided for convention and tourism promotion purposes from moneys received pursuant to K.S.A. 12-1693 or K.S.A. 12-1697, and amendments thereto, or pursuant to any charter ordinance or resolution which imposes a transient guest tax, shall provide for the separate accounting of the receipt and disbursement of such funds and shall provide to the city or county, as the case requires, an accounting of the receipt and expenditures of such funds in accordance with generally accepted accounting principles within 120 days after the end of the fiscal year of such entity. In the event no such accounting is provided within such time period, funds shall not be provided to the entity unless and until the accounting is provided.

History: L. 1989, ch. 60, § 3; L. 1992, ch. 9, § 5; July 1.



12-16,114 Housing trust funds; purpose; funding of; administration.

12-16,114. Housing trust funds; purpose; funding of; administration. (a) When used in this act: "Municipality" means any city or county.

(b) The governing body of any municipality is hereby authorized to establish a housing trust fund for purposes including, but not limited to, the provision of financial programs for the repair, rehabilitation and improvement of existing residential housing, accessibility modifications, rental subsidies and the provision of housing services and assistance to persons having low or moderate income and disabled persons.

(c) The governing body may provide funds for the housing trust fund from moneys derived from public or private grants, gifts or donations.

(d) The governing body of any municipality which has established a housing trust fund may appropriate moneys from such fund to local community, housing or economic development agencies or other local agencies to secure the provision of programs and services authorized by subsection (b) or may make direct expenditures of such moneys for such purposes under programs and services established by the governing body.

(e) The governing body of any municipality which has established a housing trust fund may establish or designate an existing not-for-profit community organization or agency to administer the housing trust fund, or may appoint an advisory committee to assist the municipality in its administration of the fund, in such manner as will ensure the most cost-effective housing available.

History: L. 1990, ch. 65, § 1; July 1.



12-16,115 Imitation firearms; civil penalty for sale, manufacture or distribution.

12-16,115. Imitation firearms; civil penalty for sale, manufacture or distribution. (a) Any person who sells, manufactures or distributes an imitation firearm in violation of this section shall be liable for a civil penalty in an action brought by the city attorney of the city or the county or district attorney of the county of not more than $10,000 for each violation. Penalties recovered pursuant to this section shall be deposited in the general fund of the city or county.

(b) The sale, manufacture or distribution of imitation firearms shall be permissible if the imitation firearm is sold, manufactured or distributed:

(1) Solely for export in interstate or foreign commerce;

(2) solely for lawful use in theatrical productions, including motion picture, television and stage productions;

(3) for use in a certified or regulated athletic event or competition;

(4) for use in military or civil defense activities; or

(5) for public displays authorized by public or private schools.

(c) As used in this section, the term "imitation firearm" means a replica of a firearm which is so substantially similar in physical properties to an existing firearm as to lead a reasonable person to conclude that the replica is a firearm. The term "imitation firearm" does not include: (1) A nonfiring collector's replica of an antique firearm which was designed prior to 1898, is historically significant, and is offered for sale in conjunction with a wall plaque or presentation case; (2) a nonfiring collector's replica of a firearm which was designed after 1898, is historically significant, was issued as a commemorative by a nonprofit organization and is offered for sale in conjunction with a wall plaque or presentation case; or (3) a pneumatic, spring, spring-air or compressed-gas powered nonpowder gun that is commonly called an air gun and is designed to discharge BB's, pellets or paint balls.

History: L. 1990, ch. 96, § 1; July 1.



12-16,116 Transfer of title to public streets, avenues, alleys or lanes; cities in Crawford county.

12-16,116. Transfer of title to public streets, avenues, alleys or lanes; cities in Crawford county. (a) When used in this act, "city" means a city located within Crawford county.

(b) Any city holding title to a street, avenue, alley or lane that lies upon the boundary line with another city may transfer by quitclaim deed any title or interest of the city in such street, avenue, alley or lane, and the adjacent rights-of-way, to the other city. Such transfer shall be accomplished only following the enactment of an ordinance conveying such title or interest and enactment of an ordinance accepting the title or interest.

(c) Transfers made pursuant to this section shall not be considered vacations of streets, avenues, alleys or lanes or the adjacent rights-of-way.

(d) Following the transfer of such title or interest, the city clerk of the city accepting such transfer shall file a certified copy of the ordinance accepting such title or interest with the register of deeds and county clerk of the county in which such street, avenue, alley or right-of-way is located and the state transportation engineer. No fee shall be charged for such filings.

History: L. 1991, ch. 52, § 1; May 2.



12-16,117 Municipal policies regarding the provision of assistance during times of disaster; immunity from liability.

12-16,117. Municipal policies regarding the provision of assistance during times of disaster; immunity from liability. (a) When used in this act:

(1) "Municipality" means any city, county or township;

(2) "public safety agency" means any municipal fire department, law enforcement office, sheriff's department, volunteer and nonvolunteer fire protection associations, emergency management department, public works department or other similar public or private agency; and

(3) "disaster" means the occurrence or imminent threat of widespread or severe damage, injury or loss of life or property resulting from any natural or man-made cause, including but not limited to, fire, flood, earthquake, wind, storm, epidemics, air contamination, blight, drought, infestation, explosion or riot.

(b) The governing body of a municipality may establish a policy regarding the provision of assistance to other municipalities and public safety agencies located in other municipalities located within or without the state of Kansas. Such policy shall be established by adoption of the appropriate ordinance or resolution. Such ordinance or resolution shall include the procedure for the provision of assistance during times of disaster. Any ordinance or resolution adopted pursuant to this section shall be consistent with the applicable local or interjurisdictional disaster plan adopted pursuant to K.S.A. 48-901 et seq., and amendments thereto.

(c) When providing assistance pursuant to an ordinance or resolution adopted pursuant to this section, the municipality and public safety agency shall be subject to the provisions of all laws, including those providing immunity from liability, as if such municipality or public safety agency was acting within such municipality. Any public safety agency of another state providing assistance in this state pursuant to an ordinance or resolution adopted pursuant to this section, shall be subject to the provisions of all laws of this state, including those providing immunity from liability, as if such public agency was a public agency within the state of Kansas.

(d) A copy of any ordinance or resolution adopted pursuant to this section shall be filed with the emergency preparedness officer of the county. A copy of such ordinance or resolution also shall be filed with the division of emergency preparedness as part of the local or interjurisdictional disaster plan required pursuant to K.S.A. 48-929, and amendments thereto.

(e) An ordinance or resolution adopted under the provisions of this section shall not be regarded as an interlocal agreement under the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

(f) Nothing in this act shall be construed as invalidating existing mutual aid or disaster relief agreements entered into pursuant to K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1994, ch. 75, § 1; July 1.



12-16,118 Transfer of certain money and royalty interest to city of Oxford; procedure.

12-16,118. Transfer of certain money and royalty interest to city of Oxford; procedure. (a) As used in this act:

(1) "City" means the city of Oxford, Kansas;

(2) "bank" means the First National Bank of Winfield, located in Winfield, Kansas; and

(3) "property" means: (A) The balance of money contained in the bank's account number 1244620; and (B) the right to receive future royalty payments from Conoco oil company pursuant to the Oxford community lease.

(b) The governing body of the city may file a petition in the district court of Sumner county seeking the court to declare property held by the bank to be abandoned.

(c) Within 30 days of filing a petition pursuant to subsection (b), the governing body shall cause to be published a notice that such petition has been filed. Such notice shall be published at least once each week for three consecutive weeks in the official county newspaper of Sumner county. Such notice shall be entitled "Notice to Owners of Certain Property," and shall contain:

(1) A statement that information concerning the amount or description of the property and the name and address of the holder may be obtained by any persons possessing an interest in the property by addressing an inquiry to the court;

(2) a statement that if proof of claim is not presented by the owner or any person claiming ownership of such property to the court and if the owner's right to receive the property is not established to the court's satisfaction within 65 days from the date of the third published notice such property shall escheat to the city; and

(3) the date of the hearing at which such petition and any objections thereto shall be heard by the court.

(d) The hearing on such petition shall be held no sooner than 65 days following publication of the third notice required by this section. At such hearing, the court shall hear testimony on such petition and any objections thereto.

It shall be presumed that such property is abandoned if for a period of 10 successive years:

(1) The owner has not decreased the amount of the account;

(2) the owner has not corresponded in writing with the bank concerning the account;

(3) the owner has not indicated otherwise an interest in the account as evidenced by a memorandum on file with the bank; or

(4) the whereabouts of the owner has been and remains unknown.

(e) Following such hearing, if the court finds: (1) Notice, as required by this section, has been given; and (2) no proof of claim of ownership has been given, the court shall enter an order declaring such property to be abandoned. Upon the entering of such order, such property shall escheat to the city.

(f) Any property which has escheated to the city pursuant to this section shall be used solely for the purposes of providing water to the city or for paying the costs of a water supply system of the city.

(g) Upon transfer by the bank of any property which has escheated to the city pursuant to this section the bank shall be relieved of all liability to the extent of the value of the property for any claim which then exists, or which thereafter may arise, or be made in respect to the property previously held by the bank.

History: L. 1994, ch. 222, § 1; April 21.



12-16,119 Booking or processing fee; disbursement; fee limitation.

12-16,119. Booking or processing fee; disbursement; fee limitation. (a) Any person convicted or diverted, or adjudicated or diverted under a preadjudication program, pursuant to K.S.A. 22-2906 et seq., K.S.A. 2016 Supp. 38-2346 et seq., or 12-4414 et seq., and amendments thereto, of a misdemeanor or felony contained in chapters 8, 41 or 65 of the Kansas Statutes Annotated, or the Kansas criminal code, and amendments thereto, where fingerprints are required pursuant to K.S.A. 21-2501, and amendments thereto, shall pay a separate court cost if the board of county commissioners or by the governing body of a city, where a city operates a detention facility, votes to adopt such a fee as a booking or processing fee for each complaint.

(b) Such fee shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

(c) Disbursements of these fees shall be to the general fund of the governing body responsible for the funding of the sheriff, police department or countywide law enforcement agency that obtains the fingerprints.

(d) Such fee shall not exceed $45.

History: L. 1998, ch. 155, § 1; L. 2006, ch. 169, § 90; L. 2011, ch. 30, § 100; July 1.



12-16,120 Prohibiting rent control or control of real estate purchase price by political subdivisions; exceptions.

12-16,120. Prohibiting rent control or control of real estate purchase price by political subdivisions; exceptions. (a) No political subdivision of this state, including, but not limited to, a county, municipality or township, shall enact, maintain or enforce any ordinance or resolution that would have the effect of controlling the amount of rent charged or the purchase price agreed upon between the parties to the transaction for the lease or purchase of privately owned residential or commercial property.

(b) This section shall not impair the right of any political subdivision to manage and control commercial or residential property in which such political subdivision has an ownership interest.

(c) This section shall not impair the right of any owner of privately owned property to enter into a voluntary agreement with a political subdivision to agree to requirements that would have the effect of controlling the amount of rent charged or the purchase price agreed upon between the parties to the transaction for the lease or purchase of privately owned property in return for grants or incentives provided by the political subdivision to the owner of privately owned property.

(d) No political subdivision shall require any owner of privately owned property to agree to any requirements that would have the effect of controlling the amount of rent charged or the purchase price agreed upon between the parties to the transaction for the lease or purchase of privately owned property, as a condition for consideration or approval of:

(1) Any building permit or plat; or

(2) any request for a zoning regulation, boundary, classification or a conditional use permit, or for a change or variance in a zoning regulation, boundary, classification or a conditional use permit.

History: L. 2001, ch. 134, § 2; L. 2016, ch. 104, § 4; July 1.



12-16,121 Paving materials provided by cities and counties; limitations.

12-16,121. Paving materials provided by cities and counties; limitations. (a) As used in this section and K.S.A. 12-16,122, and amendments thereto:

(1) "City" means any city.

(2) "County" means any county.

(3) "Governing body" means the governing body of any city and the board of county commissioners of any county.

(4) "Paving material" means crushed rock, asphalt, gravel, aggregate sand or other materials used to pave roads, streets and drives.

(b) Except as provided in subsection (c), the governing body of any city or county shall not sell or otherwise provide paving material to any private person or private entity.

(c) The provisions of subsection (b) shall not apply if the governing body has:

(1) Made a determination that such paving materials are not readily available from a nongovernmental entity; or

(2) adopted a resolution declaring the existence of a disaster, emergency or the threat of disaster or emergency.

History: L. 2001, ch. 111, § 1; July 1.



12-16,122 Paving materials; mining and manufacturing for use by cities and counties; limitations.

12-16,122. Paving materials; mining and manufacturing for use by cities and counties; limitations. The governing body of any city or county is hereby authorized to establish or participate in the mining or manufacturing of paving materials for the use of such city or county. Establishment of or participation in any such mining or manufacturing operation shall not occur unless:

(a) Prior to the establishment of or participation in any such mining or manufacturing operation, the governing body shall hold a public hearing to consider the merits of the proposed mining or manufacturing operation;

(b) notice of such public hearing has been published in both the Kansas Register and a newspaper having general circulation in the city or county in which such proposed mining or manufacturing operation is to be established or participated in not less than 20 days prior to the date of such public hearing; and

(c) the governing body shall notify any city or county resident or taxpayer, as determined by such city or county's vendor list, who customarily provides construction materials, of the date, time and location of such public hearing. Such notification shall be made by mail not less than 20 days prior to the date of such hearing.

The provisions of this section shall not apply to any existing operation of mining or manufacturing paving materials which was established or participated in by the governing body of any city or county prior to the effective date of this act.

History: L. 2001, ch. 111, § 2; July 1.



12-16,123 Cities and counties prohibited from requiring lists of tenants; exceptions.

12-16,123. Cities and counties prohibited from requiring lists of tenants; exceptions. (a) As used in this section, "municipality" means any city or county or agency, department or other division of a city or county.

(b) Except as provided by subsection (c) and as necessary to comply with the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, no municipality shall adopt or enforce an ordinance or resolution which requires any landlord to provide to such municipality a list of names of any tenants of such landlord.

(c) A municipality may require a landlord to provide to the municipality a list of the names of tenants occupying the landlord's property if a citation for a violation of an ordinance or resolution adopted to protect the public health, safety or welfare has occurred on such property. Such list shall not be required to be provided until at least 30 days following the date of the issuance of a citation. Such list shall not be required if the landlord complies with the provisions of such ordinance or resolution.

History: L. 2001, ch. 147, § 2; July 1.



12-16,124 Firearms and ammunition; regulation by city or county, limitations.

12-16,124. Firearms and ammunition; regulation by city or county, limitations. (a) No city or county shall adopt or enforce any ordinance, resolution or regulation, and no agent of any city or county shall take any administrative action, governing the requirement of fees, licenses or permits for, the commerce in or the sale, purchase, transfer, ownership, storage, carrying, transporting or taxation of firearms or ammunition, or any component or combination thereof.

(b) Any ordinance, resolution or regulation prohibited by subsection (a) that was adopted prior to July 1, 2015, shall be null and void.

(c) Nothing in this section shall:

(1) Prohibit a city or county from adopting and enforcing any ordinance, resolution or regulation relating to the personnel policies of such city or county and the carrying of firearms by employees of such city or county, except that any such ordinance, resolution or regulation shall comply with the provisions of K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto;

(2) prohibit a city or county from adopting any ordinance, resolution or regulation pursuant to K.S.A. 2016 Supp. 75-7c20, and amendments thereto;

(3) prohibit a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, from acting within the scope of such officer's duties; or

(4) prohibit a city or county from levying and collecting any retailers' sales tax on the sale of firearms, ammunition or any component or combination thereof as authorized by K.S.A. 12-189, and amendments thereto.

History: L. 2005, ch. 141, § 10; L. 2007, ch. 166, § 1; L. 2013, ch. 36, § 1; L. 2014, ch. 97, § 7; L. 2015, ch. 93, § 1; July 1.



12-16,124a Same; limitation on liability of municipality.

12-16,124a. Same; limitation on liability of municipality. (a) No municipality shall be liable for any wrongful act or omission relating to the actions of any person carrying a firearm, including employees of such municipality, concerning acts or omissions regarding such firearm.

(b) For purposes of this section, the term "municipality" has the same meaning as that term is defined in K.S.A. 75-6102, and amendments thereto.

(c) The provisions of this section shall not apply to municipal employees who are required to carry a firearm as a condition of their employment.

History: L. 2014, ch. 97, § 4, L. 2014, ch. 134, § 6; July 1.



12-16,124b Same; prohibiting use of tax proceeds for firearms buyback programs.

12-16,124b. Same; prohibiting use of tax proceeds for firearms buyback programs. (a) No city or county shall expend any funds derived from the proceeds of any tax levied by such city or county or any political subdivision thereof, for the purpose of implementing, administering or otherwise operating a firearms buyback program.

(b) For purposes of this section:

(1) "Firearm" shall have the same meaning as that term is defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto.

(2) "Firearms buyback program" means any program wherein individuals are offered the opportunity to gift, sell or otherwise transfer ownership of such individual's firearm to a city or county.

History: L. 2014, ch. 97, § 2; July 1.



12-16,125 Acceptance by city of debit or credit card for payment of taxes, utility fees or other exactions.

12-16,125. Acceptance by city of debit or credit card for payment of taxes, utility fees or other exactions. A city may accept credit or debit cards for the payment of taxes, utility fees or other exactions. The city may establish the type of credit or debit card the city will accept. The city may set a fee to be added to each credit card transaction equal to the charge paid by the city for the use of the credit card by the person. If the city imposes a fee for payments made by credit card, the city shall provide notice of such fee to the person making payment by credit card.

Any transaction involving payment by credit card pursuant to this section shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

History: L. 2008, ch. 180, § 1; July 1.



12-16,126 Kansas emergency communications preservation act.

12-16,126. Kansas emergency communications preservation act. (a) In order to enhance and preserve the operation of federally licensed amateur radio communications and to ensure its continued role in serving as an integral resource during times of emergency for Kansas and its communities, there is hereby enacted an act which may be known and cited as the Kansas emergency communications preservation act.

(b) As used in this section:

(1) "Amateur radio services" means:

(A) Amateur service, as defined in 47 C.F.R. § 97.3 (April 25, 2001) as a radiocommunication service for the purpose of self-training, intercommunication and technical investigations carried out by amateurs, that is, duly authorized persons interested in radio technique solely with a personal aim and without pecuniary interest;

(B) amateur-satellite service, as defined in 47 C.F.R. § 97.3 (April 25, 2001) as a radiocommunication service using stations on earth satellites for the same purpose as those of the amateur service; and

(C) radio amateur civil emergency service, as defined in 47 C.F.R. § 97.407 (February 10, 2000).

(2) "Amateur service communications" means communications carried out by one or more of the federally licensed amateur radio services.

(3) "Amateur station" means a station in an amateur radio service consisting of the apparatus necessary for carrying on radiocommunications.

(4) "Station antenna structures" means the antennas that serve a federally licensed amateur station, including such appurtenances and other structures as may be necessary to support, stabilize, raise, lower or otherwise adjust the antennas. The station antenna structures shall not be construed to be permanent structures.

(c) A governing body of a city or county shall not adopt an ordinance, resolution, regulation or plan, or take any other action that precludes federally licensed amateur radio service communications, or that in any manner does not conform to the provisions of 47 C.F.R. § 97.15 and the limited preemption entitled "amateur radio preemption, 101 F.C.C. 2d 952 (1985)" as issued by the federal communications commission.

(d) If a governing body of a city or county adopts an ordinance, resolution, regulation or plan, or takes any other action that regulates the placement, screening, number or height of a station antenna structure based on health, safety or aesthetic considerations, the ordinance, resolution, regulation, plan or action must:

(1) Reasonably accommodate federally licensed amateur radio service communications; and

(2) constitute the minimum regulation practicable to carry out the legitimate purpose of the governing body.

(e) The provisions of this section do not apply to any district organized pursuant to federal, state or local law, for the purpose of historic or architectural preservation.

(f) Any ordinance, resolution, regulation, plan or other action adopted or taken by a governing body in violation of the provisions of this section is void.

(g) Station antenna structures constructed prior to the effective date of this section are exempted from subsequent changes in zoning regulations by the city or county and may be repaired as required.

History: L. 2008, ch. 68, § 1; July 1.



12-16,128 Mayoral appointments; governing body approval; time limits; other requirements.

12-16,128. Mayoral appointments; governing body approval; time limits; other requirements. From and after July 1, 2008, any appointment to any board, commission, advisory group or other body made by the mayor of any city which is subject to approval of the governing body of the city must be acted upon by the governing body within 45 days of the appointment by the mayor or the appointment shall be deemed approved. The governing body of the city shall approve such appointment unless the governing body makes a specific finding by the passage of a resolution that the person is either unqualified to hold the office or is not fit to hold the office or position.

History: L. 2008, ch. 163, § 4; May 29.



12-16,129 Accident response service fee prohibited.

12-16,129. Accident response service fee prohibited. (a) As used in this section:

(1) "Municipality" means a city, county, township, fire district or any other political and taxing subdivisions in this state.

(2) "Accident response service fee" means any fee imposed on the driver or owner of a motor vehicle, an insurance company or any other person, for the response to or investigation of a motor vehicle accident, but does not include the usual and customary charges for providing ambulance and emergency services when immediate action is required to save life, prevent suffering or disability or to protect and save property.

(3) "Emergency services" includes the actual costs of police, fire, technical rescue situations, including, but not limited to, vehicle extrication, trench rescue, high-angle rescue, confined-space rescue and swift-water rescue and emergency medical service personnel and equipment deemed appropriate by the municipality to address reasonably anticipated needs including, but not limited to, unknown number of injured persons and possible environmental and health threats involving hazardous material.

(b) No municipality shall charge an accident response service fee to persons receiving emergency services inside or outside of such municipality, except for actual costs of providing such emergency services in response to a motor vehicle accident.

History: L. 2011, ch. 77, § 1; July 1.



12-16,130 Cities; counties; prohibition on requiring employers to provide certain wage levels or paid benefits or to alter or adjust employee scheduling.

12-16,130. Cities; counties; prohibition on requiring employers to provide certain wage levels or paid benefits or to alter or adjust employee scheduling. (a) No city, county or local government unit shall enact or administer any ordinance, resolution or law which requires an employer to:

(1) Provide to such employer's employees any leave from work, either with or without pay, unless such leave is required by state or federal law;

(2) pay compensation to such employer's employees for any leave from work unless payment of compensation for such leave is required by state or federal law;

(3) pay compensation or wages at any rate higher than the minimum wage unless the payment of higher compensation or wages is required by state or federal law;

(4) offer an employee benefit other than those required by state or federal law; or

(5) alter or adjust any employee scheduling unless the alteration or adjustment is required by state or federal law.

(b) Subsection (a) shall not impact, or apply to, requirements under state economic development incentive programs or city, county, local government or local economic development agency business attraction, retention or recruitment programs.

History: L. 2013, ch. 86, § 1; L. 2016, ch. 104, § 5; July 1.



12-16,131 Cities; counties; prohibition on enacting or administering certain ordinances and resolutions.

12-16,131. Cities; counties; prohibition on enacting or administering certain ordinances and resolutions. (a) No city, county or local government unit shall enact or administer any ordinance, resolution or law that requires, nor shall any city, county or local government discriminate against, favor, prefer or base any ordinance, law, policy, economic development program, agreement, grant or incentive on, an employer providing or not providing:

(1) Any leave from work, either with or without pay, unless such leave is required by state or federal law;

(2) compensation for any leave from work, unless payment of compensation for such leave is required by state or federal law;

(3) compensation or wages at any rate higher than the minimum wage, unless the payment of higher compensation or wages is required by state or federal law; or

(4) any employee benefit other than those required by state or federal law.

(b) Subsection (a) shall only apply to wages, compensation or benefits, or any combination thereof, paid or provided by a construction contractor or subcontractor performing construction or infrastructure work on a real estate construction or infrastructure project.

History: L. 2013, ch. 86, § 2; July 1.



12-16,132 Cities; certain ordinances void as against public policy.

12-16,132. Cities; certain ordinances void as against public policy. The administration, enactment or enforcement of any city ordinance which conflicts with K.S.A. 2016 Supp. 12-16,130 or 12-16,131, and amendments thereto, is hereby declared to be void and against the public policy of this state.

History: L. 2013, ch. 86, § 3; July 1.



12-16,133 Definitions.

12-16,133. Definitions. For the purposes of this act, unless the context otherwise requires:

(a) "Employee" means an individual employed in this state by an employer.

(b) (1) "Employer" means any individual, sole proprietorship, partnership, limited liability company, corporation or any other entity that is legally doing business in this state.

(2) "Employer" shall not include a public employer.

(c) "Public employer" has the meaning specified in K.S.A. 75-4322, and amendments thereto.

History: L. 2013, ch. 86, § 5; July 1.

Act includes 12-16,130 through 12-16,133 and 19-26,114.



12-16,134 Knives and knife making components; regulation by municipality, limitations.

12-16,134. Knives and knife making components; regulation by municipality, limitations. (a) A municipality shall not enact or enforce any ordinance, resolution, regulation or tax relating to the transportation, possession, carrying, sale, transfer, purchase, gift, devise, licensing, registration or use of a knife or knife making components.

(b) A municipality shall not enact or enforce any ordinance, resolution or regulation relating to the manufacture of a knife that is more restrictive than any such ordinance, resolution or regulation relating to the manufacture of any other commercial goods.

(c) Any ordinance, resolution or regulation prohibited by either subsection (a) or (b) that was adopted prior to July 1, 2014, shall be null and void.

(d) No action shall be commenced or prosecuted against any individual for a violation of any ordinance, resolution or regulation that is prohibited by either subsection (a) or (b) and which was adopted prior to July 1, 2014, if such violation occurred on or after July 1, 2013.

(e) As used in this section:

(1) "Knife" means a cutting instrument and includes a sharpened or pointed blade.

(2) "Municipality" has the same meaning as defined in K.S.A. 75-6102, and amendments thereto, but shall not include unified school districts, jails, as defined in K.S.A. 38-2302, and amendments thereto, or juvenile correctional facilities, as defined in K.S.A. 38-2302, and amendments thereto.

History: L. 2013, ch. 88, § 1; L. 2014, ch. 97, § 8; July 1.



12-16,135 Severability.

12-16,135. Severability. If any provision of this act * or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2014, ch. 119, § 5; July 1.

* See L.2014, ch.119.



12-16,136 Regulating consumer incentive items and nutrition labeling of food; definitions.

12-16,136. Regulating consumer incentive items and nutrition labeling of food; definitions. As used in K.S.A. 2016 Supp. 12-16,136 and 12-16,137, and amendments thereto:

(a) "Food" means substances, whether in liquid, concentrated, solid, frozen, dried or dehydrated form, that are sold for ingestion by humans and are consumed for their taste or nutritional value. "Food and food ingredients" does not include alcoholic beverages or tobacco.

(b) "Food that is a menu item in vending machines" means food dispensed through a machine or other mechanical device that accepts payment.

(c) "Retail food establishment" or "food service operation" means any place in which food is served or is prepared on the premises for retail sale or service in a heated state or heated by the seller, mixed or combined by the seller for sale as a single item or sold with eating utensils provided by the seller and is intended for immediate consumption. Such term shall include, but not be limited to, fixed or mobile restaurants, coffee shops, cafeterias, short-order cafes, luncheonettes, grills, tea rooms, sandwich shops, soda fountains, taverns, private clubs, roadside kitchens, commissaries, drive-in restaurants and any other private, public or nonprofit organization or institution routinely serving food and any other eating or drinking establishment or operation where food is served or provided for the public with or without charge.

(d) "Food nutrition information" includes, but is not limited to, the caloric, fat, carbohydrate, cholesterol, fiber, sugar, potassium, protein, vitamin, mineral, sodium and allergen content of food. "Food nutrition information" also includes the designation of food as healthy or unhealthy.

(e) "Political subdivision" means political or taxing subdivisions of the state, including counties, townships, cities, school districts, authorities or other municipal or public corporations, agencies, boards, commissions, councils, committees, subcommittees and other subordinate groups or administrative units thereof, receiving or expending and supported, in whole or in part, by public funds.

(f) "Consumer incentive item" means any licensed media character, toy, game, trading card, contest, point accumulation, club membership, admission ticket, token, code or password for digital access, coupon, voucher, incentive, crayons, coloring placemats or other premium, prize or consumer product that is associated with a meal served by or acquired from a food service operation.

History: L. 2016, ch. 104, § 1; July 1.



12-16,137 Same; prohibitions; exceptions.

12-16,137. Same; prohibitions; exceptions. (a) The regulation of consumer incentive items and nutrition labeling for food and nonalcoholic beverages that are menu items in restaurants, retail food establishments or vending machines is reserved to the legislature and may be regulated only by legislation of statewide application enacted after the effective date of this act. The regulation of the provision of food nutrition information and consumer incentive items at food service operations and how food service operations are characterized are matters of general statewide interest that require statewide regulation, and rules and regulations adopted under this section constitute a comprehensive plan with respect to all aspects of the regulation of the provision of food nutrition information and consumer incentive items at food service operations in this state. Rules and regulations adopted under this act shall be applied uniformly throughout this state.

(b) The state of Kansas, and any political subdivision thereof, shall not do any of the following:

(1) Enact, adopt or continue in effect local legislation relating to the provision or nonprovision of food nutrition information or consumer incentive items at food service operations;

(2) condition any license, permit or regulatory approval upon the provision or nonprovision of food nutrition information or consumer incentive items at food service operations;

(3) ban, prohibit or otherwise restrict food at food service operations based upon the food's nutrition information or upon the provision or nonprovision of consumer incentive items;

(4) condition any license, permit or regulatory approval for a food service operation upon the existence or nonexistence of food-based health disparities;

(5) where food service operations are permitted to operate, ban, prohibit or otherwise restrict a food service operation based upon the existence or nonexistence of food-based health disparities as recognized by the department of health, the institute of health or the centers for disease control;

(6) restrict the sale, distribution or serving of foods and nonalcoholic beverages that are approved for sale by the United States department of agriculture or other federal or state government agencies; or

(7) restrict the growing or raising of livestock or grain, vegetables, fruits or other crops grown or raised for food and approved for sale by the United States department of agriculture or other federal or state government agencies.

(c) K.S.A. 2016 Supp. 12-16,136 and 12-16,137, and amendments thereto, shall not be interpreted as being more restrictive than any federal law or affecting in any manner the regulation of the nutrition labeling of food that is a menu item in restaurants, retail food establishments and vending machines pursuant to the federal food, drug and cosmetic act, 21 U.S.C. § 343(q)(5)(H).

(d) Nothing in K.S.A. 2016 Supp. 12-16,136 and 12-16,137, and amendments thereto, restricts a political subdivision, as defined herein, from owning or managing a food service facility and from purchasing and serving food products according to the Kansas food code and their own policies as long as those policies are not laws or ordinances restricting any other entity.

(e) Nothing in K.S.A. 2016 Supp. 12-16,136 and 12-16,137, and amendments thereto, shall be construed as limiting or restricting the zoning authority of a political subdivision authorized by article 7 of chapter 12 or article 29 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, or by any other provision of law.

(f) Nothing in K.S.A. 2016 Supp. 12-16,136 and 12-16,137, and amendments thereto, restricts a political subdivision, as defined herein, from creating and promulgating food nutrition information or food-based health disparity information, only in accordance with the United States department of agriculture dietary guidelines for Americans promulgated under 7 U.S.C. § 5341, as long as the information is not contained in a law or ordinance restricting any other entity.

(g) Nothing in this act restricts a political subdivision from financially participating in a food assistance program as long as that program operates in accordance with the United States department of agriculture dietary guidelines for Americans promulgated under 7 U.S.C. § 5341, and as long as the program is not contained in a law or ordinance restricting any other entity.

History: L. 2016, ch. 104, § 2; July 1.



12-16,138 Cities; counties; prohibiting periodic interior inspections of residential property; exceptions.

12-16,138. Cities; counties; prohibiting periodic interior inspections of residential property; exceptions. (a) No city or county shall adopt, enforce or maintain a residential property licensing ordinance or resolution which includes a requirement for periodic interior inspections of privately owned residential property for city or county code violations unless the lawful occupant has consented to such interior inspections. This subsection shall not apply to inspections of mixed-use residential and commercial property. This subsection shall not prohibit a city or county from conducting plan reviews, periodic construction inspections or final occupancy inspections as required by building permits.

(b) Any lawful occupant residing in privately owned residential housing located within the corporate limits of a city may request an inspection at any time by the city or, if the property is located in the unincorporated area of the county, by the county to determine code violations.

History: L. 2016, ch. 104, § 3; July 1.



12-16,219 Cities, counties; prohibition on fire sprinkler requirements in certain residential dwellings.

12-16,219. Cities, counties; prohibition on fire sprinkler requirements in certain residential dwellings. (a) As used in this section:

(1) "Municipality" means any city or county.

(2) "Residential structure" means any improvement to real property to be used or occupied as a single-family dwelling or multi-family dwelling of two attached living units or less or any manufactured home.

(b) No municipality shall adopt or enforce any ordinance, order, code, standard or rule requiring the installation of a multi-purpose residential fire protection sprinkler system or any other fire sprinkler protection system in any residential structure. Nothing in this section shall prohibit any person from voluntarily installing a multi-purpose residential fire protection sprinkler system or any other fire sprinkler protection system in a residential structure.

(c) No municipality shall require the installation of a multi-purpose residential fire protection sprinkler system in any residential structure as a condition for consideration or approval of any building permit or plat.

History: L. 2010, ch. 116, § 25; L. 2011, ch. 43, § 1; Apr. 14.






Article 17 BUILDINGS, STRUCTURES AND GROUNDS

12-1708 Use of utility building or equipment for governmental purposes.

12-1708. Use of utility building or equipment for governmental purposes. Whenever any city shall own any building or equipment which was constructed or purchased by the issuance of municipal revenue bonds or which building or equipment has been previously used by such city in its proprietary function and the governing body of such city shall find and declare by ordinance that such building or equipment is no longer used or needed by such city in its proprietary function of furnishing water, gas, light, heat or for other public utility purposes, then such city is authorized and empowered to alter, improve, repair, equip and use for any governmental function or purpose any such building or equipment or any part thereof as the governing body of such city may determine and declare by ordinance.

History: L. 1951, ch. 159, § 1; March 23.



12-1708a Leasing of certain property for industrial development.

12-1708a. Leasing of certain property for industrial development. This act shall apply to any city in the state of Kansas.

History: L. 1959, ch. 89, § 1; Feb. 17.



12-1708b Same; resolution; records.

12-1708b. Same; resolution; records. Whenever any such city has real estate which is no longer being used for the purpose for which it was originally acquired, it may lease such real estate or any part thereof to a corporation organized for the purpose of industrial development. Before executing any such lease, the governing body of such city shall by resolution find and determine that such real estate is no longer needed for the purpose originally acquired, and that it is in the best interest of the city that it be so leased. Upon the acceptance of any such lease by such corporation, said governing body may accept same by resolution, and the same shall be made a part of the records of such governing body, together with the lease agreement properly executed by such corporation and the mayor and clerk of such city.

History: L. 1959, ch. 89, § 2; Feb. 17.



12-1736 Acquisition or construction of public buildings; sites; cooperating governmental units.

12-1736. Acquisition or construction of public buildings; sites; cooperating governmental units. Any city in this state may erect or construct, acquire by gift, purchase, condemnation or lease a public building or buildings and procure any necessary site therefor by gift, purchase or condemnation and may alter, repair, reconstruct, remodel, replace or make additions to, furnish and equip a public building or buildings. The authority herein conferred may also be exercised jointly or in cooperation with any other governmental unit so empowered, upon such terms and conditions as shall be agreed upon by the governing body of the city and the governing body of such cooperating governmental unit.

History: L. 1959, ch. 78, § 1; June 30.



12-1737 Same; methods of financing authorized; issuance of bonds after election; tax levy, use of proceeds; protest petition and election; investment of fund; issuance of no-fund warrants.

12-1737. Same; methods of financing authorized; issuance of bonds after election; tax levy, use of proceeds; protest petition and election; investment of fund; issuance of no-fund warrants. The governing body of any city may, for the purposes hereinbefore authorized and provided:

(a) Receive and expend gifts;

(b) receive and expend grants-in-aid of state or federal funds;

(c) issue bonds of the city;

(d) levy an annual tax of not more than one mill for any city of the first class and not more than two mills for any city of the second or third class, which tax levy may be made for a period not exceeding 10 years upon all taxable tangible property in such city for the purpose of creating a building fund to be used for the purposes herein provided and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto;

(e) issue no-fund warrants;

(f) use moneys from the general operating fund or other appropriate budgeted fund when available;

(g) use moneys received from the sale of public buildings or buildings and sites; or

(h) combine any two or more of such methods of financing for the purposes herein authorized except that cities shall first use funds received from the payment of insurance claims for damages sustained by any such public building before resorting to methods of financing herein authorized.

An election upon the issuance of bonds under the authority of this act shall be required for the purpose of acquiring or constructing city offices, public libraries, auditoriums, community or recreational buildings.

When an election upon the issuance of bonds is required, the question of the issuance of such bonds shall be submitted to a vote of the qualified electors of the city at a regular city election or at a special election called for that purpose. No such bonds shall be issued unless a majority of those voting on the question vote in favor of the issuance of the bonds. The bond election shall be called and held and the bonds shall be issued in accordance with the provisions of the general bond law. No levies shall be made for the purpose of creating a building fund under the provisions of this act until a resolution authorizing the making of such levies is adopted by the governing body of the city. Such resolution shall state the specific purpose for which the tax levy is made, the total amount proposed to be raised and the number of years the tax levy shall be made. The resolution shall be published once each week for two consecutive weeks in the official city paper. After publication, the levies may be made unless a petition requesting an election upon the question of whether to make the levies is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 10% of the electors who voted at the last preceding regular city election as shown by the poll books, is filed with the city clerk of such city within 60 days following the last publication of the resolution. If a valid petition is filed, the governing body shall submit the question to the voters at an election called for that purpose or at the next regular city election.

The levy authorized by this section shall be in addition to and not limited by any other act authorizing or limiting the tax levies of the city. The building fund may be used for the purposes provided by this act at any time after the second levy has been made. If there are insufficient moneys in the building fund for expenditures for such purposes, the governing body of the city may issue bonds of the city in the manner provided by the general bond law of the state and in an amount which, together with the amount raised by the tax levy authorized by this act, will not exceed the total amount stated in the resolution creating such fund. Cities are hereby authorized to invest any portion of the special building fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government maturing or redeemable at par and accrued interest within three years from date of purchase, the principal and interest whereof is guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be credited to the special building fund.

No-fund warrants issued under the authority of this act shall be issued in the manner and form and bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals and without the notation required by K.S.A. 79-2940, and amendments thereto. The governing body of the city issuing such warrants shall levy a tax for the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law, and none of the tax limitations provided by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall apply to such levies.

History: L. 1959, ch. 78, § 2; L. 1977, ch. 54, § 10; L. 1979, ch. 52, § 49; L. 1981, ch. 173, § 23; L. 2008, ch. 109, § 27; L. 2014, ch. 141, § 21; July 1.



12-1738 Lease of all or part of public building by city; terms; building invested with historical or cultural value; building no longer required for city purposes.

12-1738. Lease of all or part of public building by city; terms; building invested with historical or cultural value; building no longer required for city purposes. (a) Any city owning or hereafter acquiring any public building may, except as otherwise specifically provided by law, lease any such building or any part thereof, when such is not required for city purposes, for a period not exceeding one (1) year at a time, upon such terms and conditions as the governing body may deem to be in the best interest of the city.

(b) Notwithstanding the provisions of subsection (a) of this section, whenever the governing body of any city owning or hereafter acquiring any public building shall by resolution declare that any such building is invested with unusual historical or cultural value, the nature of which shall be described, such city may lease such building to any corporation or association desiring to restore and preserve such building for its historical or cultural value for any term of years which the governing body may deem to be in the best interest of the city.

(c) Notwithstanding the provisions of subsection (a) of this section, whenever the governing body of any city owning, on January 1, 1975, any public building shall by resolution declare that any such building is no longer required for city purposes, such city may lease the building, or any part thereof, for any term of years upon such terms and conditions as the governing body, upon a two-thirds vote thereof, may deem to be in the best interest of the city.

History: L. 1959, ch. 78, § 3; L. 1974, ch. 63, §1; L. 1975, ch. 72, § 1; July 1.



12-1739 Same; sale of building, when; disposition of moneys.

12-1739. Same; sale of building, when; disposition of moneys. Any city owning any public building and site is, except as otherwise specifically provided by law, hereby authorized to sell such building or building and site upon such terms and in such manner as the governing body may deem to be in the best interest of the city. Moneys received from the sale of any such building or building and site may be placed in a special building fund and used for any of the purposes authorized by this act or may be used in combination with other funds as provided by K.S.A. 12-1737.

History: L. 1959, ch. 78, § 4; June 30.



12-1739a Bonds and proceedings under 12-1736 et seq. validated.

12-1739a. Bonds and proceedings under 12-1736 et seq. validated. Any city of the second class which has, pursuant to K.S.A. 12-1736 et seq., authorized the issuance of general obligation bonds of the city for the alteration, repair, reconstruction, remodeling, replacement or making of additions to and furnishing and equipment of a city auditorium, and community or recreational building and which has held a bond election therefor prior to November 3, 1976, at which a majority of the qualified electors voting on the proposition voted in favor of the issuance of bonds for such purpose in an amount not to exceed six hundred thousand dollars ($600,000), is hereby authorized to issue such bonds notwithstanding the fact that an insufficient number of notices of such election were published to meet the requirements of the general bond law. All proceedings for the issuance of such bonds and all bonds issued pursuant thereto are hereby validated and confirmed.

History: L. 1977, ch. 49, § 1; March 23.



12-1740 Purpose of act; revenue bonds.

12-1740. Purpose of act; revenue bonds. It is the purpose of this act to promote, stimulate and develop the general welfare and economic prosperity of the state of Kansas through the promotion and advancement of physical and mental health, industrial, commercial, agricultural, natural resources and of recreational development in the state; to encourage and assist in the location of new business and industry in this state and the expansion, relocation or retention of existing business, industry and health development; and to promote the economic stability of the state by providing greater employment opportunities, diversification of industry and improved physical and mental health, thus promoting the general welfare of the citizens of this state by authorizing all cities and counties of the state to issue revenue bonds, the proceeds of which shall be used for the purpose of paying all or part of the cost of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling facilities for agricultural, commercial, hospital, industrial, natural resources, recreational development and manufacturing purposes and to enter into leases or lease-purchase agreements with any person, firm or corporation for such facilities. For the purpose of this act, the term facility shall include a site and the necessary site preparation, structures, easements, rights-of-way and appurtenances necessary and convenient to the particular type of facility being financed.

History: L. 1961, ch. 81, § 1; L. 1969, ch. 85, § 1; L. 1981, ch. 74, § 1; July 1.



12-1740a Use of eminent domain power.

12-1740a. Use of eminent domain power. No city or county shall exercise its power of eminent domain to acquire property as a site for a facility which is to be financed by revenue bonds issued pursuant to K.S.A. 12-1740 et seq., and amendments thereto. Nothing in this section shall be construed to prohibit a city from issuing revenue bonds for the purpose of paying all or a part of the cost of constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling facilities located on property acquired by the exercise of eminent domain under the provisions of K.S.A. 12-1770 et seq., and amendments thereto.

History: L. 1981, ch. 74, § 3; L. 1981, ch. 64, § 1; July 1.



12-1741 Issuance of revenue bonds by cities; lease-purchase agreements.

12-1741. Issuance of revenue bonds by cities; lease-purchase agreements. Subject to the provisions of K.S.A. 12-1744a and 12-1744b, and amendments thereto, any city shall have power to issue revenue bonds, the proceeds of which shall be used for the purpose of paying all or part of the cost of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling facilities for agricultural, commercial, hospital, industrial, natural resources, recreational development and manufacturing purposes. Any city shall also have power to enter into leases or lease-purchase agreements by ordinance with any person, firm or corporation for the facilities. Except as otherwise provided in K.S.A. 12-1741a, and amendments thereto, the facilities may be constructed within the city or its environs without limitation as to distance, providing the governing body of the city declares that the facility, if in being, would promote the welfare of the city.

History: L. 1961, ch. 81, § 2; L. 1969, ch. 85, § 2; L. 1977, ch. 62, § 5; L. 1980, ch. 68, § 1; L. 1981, ch. 74, § 2; July 1.



12-1741a Location of facilities; letter of intent, resolution of intent or inducement resolution; approval required, when.

12-1741a. Location of facilities; letter of intent, resolution of intent or inducement resolution; approval required, when. (a) No city shall issue revenue bonds authorized herein to finance facilities located outside the issuing city's limits without such city having first received approval of the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the board of county commissioners of the county in which such facility is to be located. No city shall issue revenue bonds authorized herein to finance facilities located within the corporate limits of another city without the issuing city first having received approval of the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the governing body of the city in which the facility is to be located.

(b) No city shall issue revenue bonds authorized herein to finance a facility located outside the county or counties in which any portion of such city is located without such city having first received approval for the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the board of county commissioners of the county in which the facility is to be located.

(c) No city or county shall issue revenue bonds for facilities to be located on property which is owned by another city or county without the issuing city or county first having received approval of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the governing body of the city or county which owns the property.

(d) Approval of a board of county commissioners shall not be required with respect to a letter of intent, resolution of intent or inducement resolution to issue revenue bonds to finance construction of facilities located on real estate in which the city issuing the revenue bonds has any title interest or in which any title interest is in another entity which acquired such interest in the real estate in whole or in part with funds of the city issuing the revenue bonds.

(e) The issuance of a letter of intent, resolution of intent or inducement resolution shall be deemed to have received the approval of a city or county for purposes of this section unless such city or county provides the city or county proposing such issuance with a written notification specifically disapproving the issuance within seven business days after the next regular meeting of the governing body of the city or county having such approval authority that follows receipt of a request for approval.

(f) The provisions of this section requiring approval of a letter of intent, resolution of intent or inducement resolution as a condition to issuance of revenue bonds shall not be applicable with respect to the issuance of any revenue bonds for which a city or county has issued a letter of intent, resolution of intent or inducement resolution prior to the effective date of this act.

History: L. 1980, ch. 68, § 6; L. 1981, ch. 74, § 4; L. 1990, ch. 74, § 5; May 24.



12-1741b Issuance of revenue bonds by counties; lease-purchase agreements; location of facilities; letter of intent, resolution of intent or inducement resolution, approval required, when.

12-1741b. Issuance of revenue bonds by counties; lease-purchase agreements; location of facilities; letter of intent, resolution of intent or inducement resolution, approval required, when. (a) Subject to the provisions of K.S.A. 12-1744a and 12-1744b, and amendments thereto, any county shall have power to issue revenue bonds, the proceeds of which shall be used for the purpose of paying all or part of the cost of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging or remodeling of facilities for agricultural, commercial, hospital, industrial, natural resources, recreational development and manufacturing purposes. Any county shall also have the power to enter into leases or lease-purchase agreements by resolution with any person, firm or corporation for the facilities. Except as otherwise provided in subsection (b) of this section, the facilities may be constructed within the county or its environs without limitation as to distance, providing the board of county commissioners declares that the facility, if in being, would promote the welfare of the county.

(b) No county shall issue revenue bonds authorized herein to finance facilities located within the corporate limits of a city or within three miles of the corporate limits of a city or within another county without the issuing county having first received approval of the issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution to issue such bonds from the governing body of the city or county in which the facility is to be located. Approval of a city governing body shall not be required to finance the construction of facilities located on real estate, the title to which is in the county issuing the revenue bonds. The use of such real estate shall be subject to all zoning regulations, subdivision regulations and building code regulations of the city.

(c) The issuance of a letter of intent or the adoption of a resolution of intent or inducement resolution shall be deemed to have received the approval of a city or county for purposes of this section unless such city or county provides the county proposing such issuance with a written notification specifically disapproving the issuance within seven business days after the next regular meeting of the governing body of the city or county having such approval authority that follows receipt of a request for approval.

(d) The provisions of this section requiring approval of a letter of intent, resolution of intent or inducement resolution as a condition to issuance of revenue bonds shall not be applicable with respect to the issuance of any revenue bonds for which a county has issued a letter of intent, resolution of intent or inducement resolution prior to the effective date of this act.

History: L. 1981, ch. 74, § 5; L. 1985, ch. 62, § 1; L. 1990, ch. 74, § 6; May 24.



12-1742 Conditions of leases and lease-purchase agreements; origination fee; apportionment of payments in lieu of taxes; administrative costs.

12-1742. Conditions of leases and lease-purchase agreements; origination fee; apportionment of payments in lieu of taxes; administrative costs. Such agreements shall provide for a rental sufficient to repay the principal of and the interest on the revenue bonds. Such agreements also may provide that the lessee shall reimburse the city or county for its actual costs of administering and supervising the issue. The city or county may charge an origination fee. Such fee shall not be deemed a payment in lieu of taxes hereunder. Such fee shall be used exclusively for local economic development activities but shall not be used to pay any administrative costs of the city or county. Except for the origination fee, all other fees paid in excess of such actual costs and any other obligation assumed under the contract shall be deemed payments in lieu of taxes and distributed as provided herein. If the agreement provides for a payment in lieu of taxes to the city or county, such payment, immediately upon receipt of same, shall be transmitted by the city or county to the county treasurer of the county in which the city is located. Payments in lieu of taxes received pursuant to agreements entered into after the effective date of this act shall include all fees or charges paid for services normally and customarily paid from the proceeds of general property tax levies, except for extraordinary services provided for the facility or an extraordinary level of services required by a facility. Payments in lieu of taxes may be required only upon property for which an exemption from ad valorem property taxes has been granted by the state board of tax appeals. The county treasurer shall apportion such payment among the taxing subdivisions of this state in the territory in which the facility is located. Any payment in lieu of taxes shall be divided by the county treasurer among such taxing subdivisions in the same proportion that the amount of the total mill levy of each individual taxing subdivision bears to the aggregate of such levies of all the taxing subdivisions among which the division is to be made. The county treasurer shall pay such amounts to the taxing subdivisions at the same time or times as their regular operating tax rate mill levy is paid to them. Based upon the assessed valuation which such facility would have if it were upon the tax rolls of the county, the county clerk shall compute the total of the property taxes which would be levied upon such facility by all taxing subdivisions within which the facility is located if such property were taxable.

History: L. 1961, ch. 81, § 3; L. 1967, ch. 92, § 1; L. 1981, ch. 74, § 6; L. 1982, ch. 298, § 20; L. 1987, ch. 72, § 1; L. 1992, ch. 280, § 51; L. 2008, ch. 109, § 28; L. 2014, ch. 141, § 22; July 1.



12-1743 Same; obligations payable solely from rentals; bonds, requirements.

12-1743. Same; obligations payable solely from rentals; bonds, requirements. Nothing in this act shall be so construed as to authorize or permit any city or county to make any contract or to incur any obligation of any kind or nature except such as shall be evidenced by the issuance of revenue bonds payable solely out of the rentals received from such facilities.

Revenue bonds issued under the provisions of this act are declared to be negotiable instruments, shall be executed by the mayor and clerk of the city or the chairperson of the board of county commissioners and the clerk of the county and the corporate seal of the city or county shall be affixed to or imprinted thereon. The principal of and interest on the revenue bonds shall be payable solely and only from the special fund herein authorized for such payments, and the revenue bonds shall not in any respect be a general obligation of such city or county, nor shall they be payable in any manner by taxation. All details pertaining to the issuance of the revenue bonds and the terms and conditions thereof shall be determined by ordinance of the city or resolution of the county.

History: L. 1961, ch. 81, § 4; L. 1981, ch. 74, § 7; July 1.



12-1744 Same; pledge of facility and earnings.

12-1744. Same; pledge of facility and earnings. The governing body of the city by ordinance or the board of county commissioners by resolution may pledge the facility and the net earnings therefrom to the payment of the revenue bonds and the interest thereon, and may provide that the net earnings thereof shall be set apart as a sinking fund for that purpose.

History: L. 1961, ch. 81, § 5; L. 1981, ch. 74, § 8; July 1.



12-1744a Issuance of revenue bonds; statements filed with state court of tax appeals, contents; filing fee; annual informational report required.

12-1744a. Issuance of revenue bonds; statements filed with state court of tax appeals, contents; filing fee; annual informational report required. (a) At least seven days prior to the issuance of any revenue bonds, the city or county shall file a statement with the state board of tax appeals of such proposed issuance containing the following information:

(1) The name of the city or county proposing to issue the revenue bonds, the lessee, the guarantor, if any, the paying or fiscal agent, the underwriter, if any, and all attorneys retained to render an opinion on the issue;

(2) a legal description of any property to be exempted from ad valorem taxes, including the city or county in which the facility will be located;

(3) the appraised valuation of the property to be exempted from ad valorem taxes as shown on the records of the county as of the next preceding January 1. Any listing of property shall not constitute a classification of the property. Classification of any property acquired during the tax exemption period shall be determined at the end of the exemption period in accordance with K.S.A. 2016 Supp. 79-262, and amendments thereto;

(4) the estimated total cost of the facility showing a division of such total cost between real and personal property;

(5) if the facility to be financed is an addition to or further improvement of an existing facility the cost of which was financed by revenue bonds issued under the provisions of this act, the date of issuance of such revenue bonds, and if such facility or any portion thereof is presently exempt from property taxation, the period for which the same is exempt;

(6) the principal amount of the revenue bonds to be issued;

(7) the amount of any payment to be made in lieu of taxes;

(8) an itemized list of service fees or charges to be paid by the lessee together with a detailed description of the services to be rendered therefor;

(9) a reasonably detailed description of the use of bond proceeds, including whether they will be used to purchase, acquire, construct, reconstruct, improve, equip, furnish, enlarge or remodel the facility in question; and

(10) the proposed date of issuance of such revenue bonds.

(b) Any change in the information or documents required to be filed pursuant to subsection (a) which does not materially adversely affect the security for the revenue bond issue may be made within the fifteen-day period prior to issuance of the revenue bonds by filing the amended information or document with the state board of tax appeals.

(c) Any notice required to be filed pursuant to the provisions of subsection (a) shall be accompanied by a filing fee, which shall be fixed by rules and regulations of the state board of tax appeals, in an amount sufficient to defray the cost of reviewing the information and documents required to be contained in the notice.

(d) Information required to be filed by subsection (a) of this section shall be in addition to any filing required by K.S.A. 79-210, and amendments thereto.

(e) The state board of tax appeals may require any information listed under subsection (a) deemed necessary, to be filed by a city or county concerning agreements entered into prior to the effective date of this act.

(f) The state board of tax appeals shall prepare and compile annually a report containing the information required to be filed pursuant to subsection (a) for each issuance of revenue bonds made pursuant to K.S.A. 12-1740 et seq., and amendments thereto. Such report shall be published in convenient form for the use and information of the legislature, taxpayers, public officers and other interested parties, and shall be available on January 10 of each year.

History: L. 1977, ch. 62, § 1; L. 1981, ch. 74, § 9; L. 1984, ch. 73, § 1; L. 2008, ch. 109, § 29; L. 2014, ch. 140, § 9; L. 2015, ch. 100, § 2; July 1.

Section was amended twice in the 2014 session, see also 12-1744f.



12-1744b Same; findings by state board of tax appeals; filing.

12-1744b. Same; findings by state board of tax appeals; filing. Revenue bonds for which notice is required to be filed pursuant to K.S.A. 12-1744a, and amendments thereto, shall not be issued unless the chairperson of the state board of tax appeals finds all information and documents required to be contained in such notice are complete and timely filed. The state board of tax appeals shall establish, by rules and regulations, procedures for the filing of the required information and documents in the event that the information and documents originally filed are not found to be complete and timely filed, and such bonds may be issued upon compliance therewith.

History: L. 1977, ch. 62, § 2; L. 1982, ch. 74, § 1; L. 1983, ch. 66, § 1; L. 2008, ch. 109, § 30; L. 2014, ch. 141, § 24; July 1.



12-1744c Same; certification of issuance and verification by bond counsel.

12-1744c. Same; certification of issuance and verification by bond counsel. Upon the issuance of revenue bonds for which notice is required to be filed pursuant to K.S.A. 12-1744a, and amendments thereto, a certificate evidencing such issuance shall be filed with the chairperson of the state board of tax appeals, along with verification thereof by the appropriate bond counsel within 15 days after the date of such issuance.

History: L. 1977, ch. 62, § 3; L. 1982, ch. 74, § 2; L. 1984, ch. 73, § 2; L. 2008, ch. 109, § 31; L. 2014, ch. 141, § 25; July 1.



12-1744d Same; failure to file notice; ouster of members of governing body.

12-1744d. Same; failure to file notice; ouster of members of governing body. Failure to comply with the notice filing requirements of this act shall subject all members of the governing body of the issuing city or county who participated in the issuance of the revenue bonds to ouster from office upon complaint filed by the state board of tax appeals in the office of the attorney general.

History: L. 1977, ch. 62, § 4; L. 1981, ch. 74, § 11; L. 2008, ch. 109, § 32; L. 2014, ch. 141, § 26; July 1.



12-1744e Same; notice of intent to enter lease-purchase agreement with retailer to be published in paper; inducement resolution on file.

12-1744e. Same; notice of intent to enter lease-purchase agreement with retailer to be published in paper; inducement resolution on file. Whenever any city or county proposes to issue revenue bonds under the authority of K.S.A. 12-1740 et seq., and amendments thereto, and to enter into a lease or lease-purchase agreement with a retailer, as defined in K.S.A. 79-3602, and amendments thereto, the governing body of such city or county shall, at least seven days prior to adopting an ordinance or resolution authorizing the issuance of such revenue bonds cause a notice of such intent to be published once in the official city or county newspaper. Such publication shall also state that a copy of the inducement resolution is on file with the city or county clerk and is available for public inspection during normal business hours.

History: L. 1978, ch. 61, § 1; L. 1981, ch. 74, § 12; July 1.



12-1745 Same; amount of revenue bonds.

12-1745. Same; amount of revenue bonds. In no case in which revenue bonds are issued under and by virtue of this act shall any revenue bonds be issued for the cost of the facility, including the site therefor, in excess of the actual cost of the same.

History: L. 1961, ch. 81, § 6; March 29.



12-1746 Same; bonds and income therefrom exempt from taxation.

12-1746. Same; bonds and income therefrom exempt from taxation. All revenue bonds issued by cities or counties pursuant to this act and all income or interest therefrom shall be exempt from all state taxes.

History: L. 1961, ch. 81, § 7; L. 1981, ch. 74, § 13; L. 2010, ch. 44, § 6; July 1.



12-1747 Same; revenue bonds defined; recitals.

12-1747. Same; revenue bonds defined; recitals. Revenue bonds, as the term is used in this act, are defined to be bonds issued by any such city or county to be paid exclusively from the revenue produced by the facilities purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled by the proceeds of such revenue bonds. The revenue bonds shall not be general obligations of the city or county, and shall not contain the recitals set forth in K.S.A. 10-112, or any amendments thereto. The revenue bonds shall, however, contain the following recitals, viz.: Such bonds shall recite the authority under which such revenue bonds are issued, and that they are issued in conformity with the provisions, restrictions and limitations thereof, and that such bonds and the interest thereon are to be paid from the money and revenue received from the fees charged and rental received for the use of the property and facilities purchased, acquired, constructed, reconstructed, improved, equipped, furnished, repaired, enlarged or remodeled by the proceeds, in whole or in part, of such revenue bonds when issued and sold.

History: L. 1961, ch. 81, § 8; L. 1981, ch. 74, § 14; July 1.



12-1748 Same; construction of act.

12-1748. Same; construction of act. The enumeration of any object, purpose, power, manner, method or thing in this act shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

History: L. 1961, ch. 81, § 9; March 29.



12-1749 Same; act supplemental.

12-1749. Same; act supplemental. This act shall be cumulative of any other law or laws relating to the subject of this act and shall be supplemental thereto.

History: L. 1961, ch. 81, § 10; March 29.



12-1749a Issuance of refunding bonds; conditions and restrictions.

12-1749a. Issuance of refunding bonds; conditions and restrictions. Any city or county which has or may hereafter issue revenue bonds under the provisions of K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, may issue refunding revenue bonds, in the manner prescribed by and subject to the provisions of K.S.A. 10-116a, to refund any previous issue or issues, or part thereof, of such revenue bonds outstanding.

Except as herein provided, the issuance of refunding revenue bonds, the security thereof and the rights, duties and obligations of the city or county with respect thereto shall be governed by the provisions of K.S.A. 12-1740 to 12-1749, inclusive, and any amendments thereto.

History: L. 1975, ch. 46, § 1; L. 1977, ch. 58, § 5; L. 1981, ch. 74, § 15; July 1.



12-1749b Issuance of revenue bonds; certain purposes prohibited.

12-1749b. Issuance of revenue bonds; certain purposes prohibited. No revenue bonds shall be issued under authority of K.S.A. 12-1740 to 12-1749a, inclusive, and amendments thereto, in which all or part of the proceeds of such bond issue are to be used to purchase, acquire, construct, reconstruct, improve, equip, furnish, repair, enlarge or remodel property for any swine production facility on agricultural land which is owned, acquired, obtained or leased by a corporation. As used in this section, "corporation," "agricultural land" and "swine production facility" have the meanings respectively ascribed thereto by K.S.A. 17-5903, and amendments thereto.

History: L. 1988, ch. 99, § 58; L. 1994, ch. 130, § 2; April 14.



12-1749c Same; notice to school districts.

12-1749c. Same; notice to school districts. Prior to the approval of an inducement resolution or letter of intent which includes an agreement for ad valorem tax abatement for property to be financed by issuance of any industrial revenue bonds under K.S.A. 12-1740 through 12-1749a, and amendments thereto, the county or city clerk, as the case requires, shall notify in writing the governing board of the unified school district within which the property proposed for exemption is located.

History: L. 1990, ch. 345, § 6; July 1.



12-1749d Same; cost and benefit analysis; hearing.

12-1749d. Same; cost and benefit analysis; hearing. Prior to issuing any revenue bonds pursuant to K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, for any business the property of which will be eligible for an exemption from ad valorem taxation pursuant to K.S.A. 79-201a Second, and amendments thereto, the board of county commissioners of any county or the governing body of any city, as the case requires, shall be required to:

(a) Prepare an analysis of the costs and benefits of each exemption which shall include the effect of the exemption on state revenues; and

(b) conduct a public hearing on the granting of such exemption. Notice of the public hearing shall be published at least once seven days prior to the hearing in the official city or county newspaper, as the case requires, and shall indicate the purpose, time and place thereof. In addition to such publication notice, the city or county clerk, as the case requires, shall notify in writing the governing body of any city or county and unified school district within which the property proposed for exemption is located.

History: L. 1994, ch. 187, § 4; Jan. 1, 1995.



12-1750 Unsafe or dangerous structures; abandoned property; commercial real estate; definitions.

12-1750. Unsafe or dangerous structures; abandoned property; commercial real estate; definitions. As used in this act:

(a) "Structure" means any building, wall or other structure.

(b) "Enforcing officer" means the building inspector or other officer designated by ordinance and charged with the administration of the provisions of this act.

(c) "Abandoned property" means:

(1) Any residential real estate for which taxes are delinquent for the preceding two years and which has been unoccupied continuously by persons legally in possession for the preceding 90 days; or

(2) commercial real estate for which the taxes are delinquent for the preceding two years and which has a blighting influence on surrounding properties. "Commercial real estate" means any real estate for which the present use is other than one to four residential units or for agricultural purposes.

(d) "Blighting influence" means conditions in such structure which are dangerous or injurious to the health, safety or morals of the occupants of such buildings or other residents of the municipality or which have an adverse impact on properties in the area. Such conditions may include, but are not limited to, the following: Defects increasing the hazards of fire, accident, or other calamities; air pollution; light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness; dead and dying trees, limbs or other unsightly natural growth or unsightly appearances that constitute a blight to adjoining property, the neighborhood or the city; walls, sidings or exteriors of a quality and appearance not commensurate with the character of the properties in the neighborhood; unsightly stored or parked material, equipment, supplies, machinery, trucks or automobiles or parts thereof; vermin infestation; inadequate drainage; or any violation of health, fire, building or zoning regulations.

(e) "Organization" means any nonprofit corporation organized under the laws of this state and which has among its purposes the improvement of housing.

(f) "Rehabilitation" means the process of improving the property into compliance with applicable fire, housing and building codes.

(g) "Parties in interest" means any owner or owners of record, judgment creditor, tax purchaser or other party having any legal or equitable title or interest in the property.

(h) "Last known address" includes the address where the property is located, or the address as listed in the tax records.

History: L. 1961, ch. 74, § 1; L. 1994, ch. 242, § 1; L. 2003, ch. 90, § 1; L. 2010, ch. 116, § 26; L. 2012, ch. 126, § 4; July 1.



12-1751 Same; powers of governing body.

12-1751. Same; powers of governing body. (a) The governing body of any city shall have the power to cause the repair or removal of, or to remove any structure located within the city, which may have become unsafe or dangerous.

(b) The governing body of any city shall have the power to cause the rehabilitation of or to rehabilitate any abandoned property located within the city.

History: L. 1961, ch. 74, § 2; L. 1994, ch. 242, § 2; July 1.



12-1752 Same; notice and hearing.

12-1752. Same; notice and hearing. Whenever the enforcing officer files with the governing body of the city a statement in writing that any structure, describing the same and where located, is unsafe or dangerous or is abandoned property, the governing body, by resolution, shall fix a time and place at which the owner, the owner's agent, any lienholders of record and any occupant of such structure may appear and show cause why such structure should not be condemned and ordered repaired or demolished in the case of unsafe or dangerous structures or rehabilitated in the case of abandoned property. Such resolution shall be published once each week for two consecutive weeks on the same day of each week. At least 30 days shall elapse between the last publication and the date set for the hearing. A copy of the resolution shall be mailed by certified mail within three days after its first publication to each such owner, agent, lienholder and occupant, at the last known address and shall be marked "deliver to addressee only."

History: L. 1961, ch. 74, § 3; L. 1968, ch. 185, § 1; L. 1981, ch. 173, § 24; L. 1994, ch. 242, § 3; July 1.



12-1753 Same; findings; resolution; contents; notice.

12-1753. Same; findings; resolution; contents; notice. On the date fixed for hearing or any adjournment thereof, the governing body shall hear all evidence submitted by the owner, the owner's agent, lienholders of record and occupants having an interest in such structure as well as evidence submitted by the enforcing officer filing the statement and shall make findings by resolution. If the governing body of the city finds that such structure is unsafe or dangerous, such resolution shall direct the structure to be repaired or removed and the premises made safe and secure. If the governing body of the city finds that such structure is abandoned property, the governing body may authorize the rehabilitation of such property as provided by K.S.A. 12-1756a. Such resolution shall be published once in the official city paper and a copy mailed to the owners, agents, lienholders of record and occupants in the same manner provided for the notice of hearing. The resolution shall fix a reasonable time within which the repair or removal of such structure shall be commenced and a statement that if the owner of such structure fails to commence the repair or removal of such structure within the time stated or fails to diligently prosecute the same until the work is completed, the governing body will cause the structure to be repaired or razed and removed in the case of unsafe or dangerous structures or rehabilitated in the case of abandoned property.

History: L. 1961, ch. 74, § 4; L. 1994, ch. 242, § 4; July 1.



12-1754 Same; duties of owner after removal of structure.

12-1754. Same; duties of owner after removal of structure. The owner of any structure, upon removing the same, shall fill any basement or other excavation located upon the premises and take any other action necessary to leave such premises in a safe condition.

History: L. 1961, ch. 74, § 5; June 30.



12-1755 Same; salvage, sale; assessment and collection of costs; procedure.

12-1755. Same; salvage, sale; assessment and collection of costs; procedure. (a) If the owner of any structure has failed to commence the repair or removal of such structure within the time stated in the resolution or has failed to diligently prosecute the same thereafter, the city may proceed to raze and remove such structure, make the premises safe and secure, or let the same to contract. The city shall keep an account of the cost of such work and may sell the salvage from such structure and apply the proceeds or any necessary portion thereof to pay the cost of removing such structure and making the premises safe and secure. All moneys in excess of that necessary to pay such costs and the cost of publications of notice and any postage for mailing of notice, after the payment of all costs, shall be paid to the owner of the premises upon which the structure was located.

(b) The city shall give notice to the owner of such structure by restricted mail of the total cost incurred by the city in removing such structure and making the premises safe and secure and the cost of providing notice. Such notice also shall state that payment of such cost is due and payable within 30 days following receipt of such notice. If the cost is not paid within the thirty-day period and if there is no salvageable material or if moneys received from the sale of salvage or from the proceeds of any insurance policy in which the city has created a lien pursuant to K.S.A. 40-3901 et seq., and amendments thereto, are insufficient to pay the cost of such work, the balance shall be collected in the manner provided by K.S.A. 12-1,115, and amendments thereto, or shall be assessed as a special assessment against the lot or parcel of land on which the structure was located and the city clerk at the time of certifying other city taxes, shall certify the unpaid portion of the costs and the county clerk shall extend the same on the tax rolls of the county against such lot or parcel of land. The city may pursue collection both by levying a special assessment and in the manner provided by K.S.A. 12-1,115, and amendments thereto, but only until the full cost and any applicable interest has been paid in full.

Whenever any structure is removed from any premises under the provisions of this act, the city clerk shall certify to the county appraiser that such structure, describing the same, has been removed.

(c) If there is no salvageable material, or if the moneys received from the sale of salvage or from the proceeds of any insurance policy in which the city has created a lien pursuant to K.S.A. 40-3901 et seq., and amendments thereto, are insufficient to pay the costs of the work and the cost of providing notice, such costs or any portion thereof in excess of that received from the sale of salvage or any insurance proceeds may be financed, until the costs are paid, out of the general fund or by the issuance of no-fund warrants. Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy at the first tax levying period for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by that section and may be issued without the approval of the state board of tax appeals. All moneys received from special assessments levied under the provisions of this section or from an action under K.S.A. 12-1,115, and amendments thereto, when and if paid, shall be placed in the general fund of the city.

History: L. 1961, ch. 74, § 6; L. 1968, ch. 185, § 2; L. 1985, ch. 73, § 3; L. 1986, ch. 74, § 3; L. 2008, ch. 109, § 33; L. 2014, ch. 141, § 27; July 1.



12-1756 Same; immediate hazard; action to protect public; notice not required; cost.

12-1756. Same; immediate hazard; action to protect public; notice not required; cost. When in the opinion of the enforcing officer, any structure is in such condition as to constitute an immediate hazard requiring immediate action to protect the public, such officer may erect barricades or cause the property to be vacated, taken down, repaired, shored or otherwise made safe without delay and such action may, under such circumstances, be taken without prior notice to or hearing of the owners, agents, lienholders and occupants. The cost of any such action shall be assessed against the property and paid in the manner provided by K.S.A. 12-1755.

History: L. 1961, ch. 74, § 7; June 30.



12-1756a Rehabilitation of abandoned property; petition for possession; service of process; affirmative defense; rehabilitation plan; lease of property.

12-1756a. Rehabilitation of abandoned property; petition for possession; service of process; affirmative defense; rehabilitation plan; lease of property. (a) An organization may file a petition with the district court for an order for temporary possession of property if:

(1) The property meets the definition of abandoned as set forth in K.S.A. 12-1750, and amendments thereto;

(2) the organization intends to rehabilitate the property and use the property as housing; and

(3) the organization has sent notice to the enforcing officer and the parties in interest of the property, by certified or registered mail, mailed to their last known address and posted on the property at least 20 days but not more than 60 days before the date the petition is filed, of the organization's intent to file a petition for possession under K.S.A. 12-1750 through 12-1756e, and amendments thereto.

(b) The proceeding shall be commenced by filing a verified petition in the district court in the county in which the property is located. The petition shall state that the conditions specified in subsection (a) exist. All parties in interest of the property shall be named as defendants in the petition. Summons shall be issued and service shall be made pursuant to K.S.A. 60-303, and amendments thereto. Service may be made by publication if the organization with due diligence is unable to make service of summons upon a defendant pursuant to subsection (a)(3) of K.S.A. 60-307, and amendments thereto.

(c) Any defendant may file as part of such defendant's answer, as an affirmative defense, a plan for the rehabilitation of the property and evidence of capacity and resources necessary to complete rehabilitation of the property. The court shall grant the defendant 90 days to bring the property into compliance with applicable fire, housing and building codes and to pay all delinquent ad valorem property tax. For good cause shown, the court may extend the ninety-day compliance period for an additional 90 days. If the property is brought into such compliance within the ninety-day period or extension of time thereof, the petition shall be dismissed. If the defendant fails to bring the property into such compliance within the ninety-day period or extension of time thereof, or if the defendant's plan is otherwise insufficient, the defendant's affirmative defense shall be stricken.

(d) At the hearing on the organization's petition, the organization shall submit to the court a plan for the rehabilitation of the property and present evidence that the organization has adequate resources to rehabilitate and thereafter manage the property. For the purpose of developing such a plan, representatives of the organization may be permitted entry onto the property by the court at such times and on such terms as the court may deem appropriate.

(e) The court shall make its own determination as to whether the property is in fact abandoned consistent with the terms of K.S.A. 12-1750 through 12-1756e, and amendments thereto.

(f) If the court approves the petition, the court shall enter an order approving the rehabilitation plan and granting temporary possession of the property to the organization. The organization, subject to court approval, may enter into leases or other agreements in relation to the property. Whether the court approves or denies the petition, the organization shall provide the governing body a copy of the order within 30 days of the organization's receipt or knowledge of such order.

History: L. 1994, ch. 242, § 5; L. 1996, ch. 231, § 1; L. 2003, ch. 90, § 2; L. 2010, ch. 116, § 27; July 1.



12-1756b Same; annual report, contents.

12-1756b. Same; annual report, contents. An organization which has possession of property pursuant to K.S.A. 12-1756a, and amendments thereto, shall file an annual report with the court concerning the rehabilitation and use of the property. The court shall require reports and status dates to be filed as it deems appropriate under the circumstances but no less frequently than once a year. The report shall include statements of all expenditures made by the organization including, but not limited to, payments for the rehabilitation, operation and maintenance of and repairs to the property, and for real estate taxes, and payments to mortgagees and lienholders during the preceding year and shall include statements of all income and receipts from the property for the preceding year.

History: L. 1994, ch. 242, § 6; L. 1996, ch. 231, § 2; L. 2003, ch. 90, § 3; July 1.



12-1756c Same; procedure to obtain possession by owner; hearing.

12-1756c. Same; procedure to obtain possession by owner; hearing. The owner of property of which temporary possession has been transferred to an organization pursuant to K.S.A. 12-1756a, and amendments thereto, shall be entitled to regain possession of the property by petitioning to the district court of the county in which such property is located for restoration of possession and, upon notice to the organization for a hearing on such petition. At the hearing, the court shall determine proper compensation to the organization for its expenditures, including management fees, based on the organization's reports to the court. The court, in determining the proper compensation to the organization, may consider income or receipts received from the property by the organization. After the owner pays the compensation to the organization as determined by the court, the owner shall resume possession of the property, subject to all existing rental agreements whether written or verbal, entered into by the organization.

History: L. 1994, ch. 242, § 7; L. 1996, ch. 231, § 3; July 1.



12-1756d Same; organization's right to redeem.

12-1756d. Same; organization's right to redeem. If property of which temporary possession has been transferred to an organization pursuant to K.S.A. 12-1756a, and amendments thereto, is sold for unpaid taxes, an organization with temporary possession may redeem the property in the same manner as the owner and amounts paid to redeem the property shall be included as expenditures in the organization's report to the court.

History: L. 1994, ch. 242, § 8; L. 1996, ch. 231, § 4; July 1.



12-1756e Same; petition for judicial deed; conditions.

12-1756e. Same; petition for judicial deed; conditions. If an owner of property of which temporary possession has been transferred to an organization pursuant to K.S.A. 12-1756a, and amendments thereto, takes no action to regain possession of the property prior to the organization completing rehabilitation of the property, the organization may file a petition for judicial deed to the property. Upon due notice to the named defendants, an order may be entered granting a quit-claim judicial deed to the organization. A conveyance by judicial deed shall operate to extinguish all existing ownership interests in, liens on, and other interest in the property, except tax liens or mechanics' liens.

History: L. 1994, ch. 242, § 9; L. 1996, ch. 231, § 5; L. 2003, ch. 90, § 4; July 1.



12-1756f Organizations interested in rehabilitating abandoned property.

12-1756f. Organizations interested in rehabilitating abandoned property. The enforcing officer shall maintain a list of all organizations who are interested in rehabilitating abandoned property and who have requested to be included on such list. The organizations on such list shall be given written notice of abandoned property which may be available for rehabilitation by any such organization. The enforcing officer may require that requests to be included on such list be submitted annually to the enforcing officer.

History: L. 1996, ch. 231, § 6; July 1.



12-1756g Occupation of rehabilitated house by purchaser.

12-1756g. Occupation of rehabilitated house by purchaser. Any person who purchases a house from an organization which has rehabilitated such house pursuant to K.S.A. 12-1750 et seq., and amendments thereto, shall agree to occupy such house for at least two years following the date of taking title to such property.

History: L. 2003, ch. 90, § 5; L. 2010, ch. 116, § 28; July 1.



12-1757 Public building commission; authorized; municipal corporation.

12-1757. Public building commission; authorized; municipal corporation. There is hereby authorized to be created in any city or county of the state, a public building commission. Such public building commission shall be a municipal corporation and shall be created only under the conditions set forth in this act and authorized to exercise the powers provided.

History: L. 1965, ch. 122, § 1; L. 1968, ch. 163, § 1; L. 1989, ch. 61, § 1; L. 1989, ch. 62, § 1; May 11.



12-1758 Same; creation of commission; acquisition of sites and facilities; pledge of revenue.

12-1758. Same; creation of commission; acquisition of sites and facilities; pledge of revenue. (a) Any city or county, by appropriate ordinance or resolution, may create a public building commission for the purposes of acquiring a site or sites for and constructing, reconstructing, equipping and furnishing a building or buildings or other facilities of a revenue producing character, including parking facilities, or for purchasing or otherwise acquiring such building or buildings or facilities. Such building or buildings or facilities shall be maintained and operated for a county courthouse, the housing and accommodation of county offices or county business or for city offices or such other purposes as are commonly carried on in connection with such facilities or in county courthouses and general city buildings, including administrative offices for school districts and housing, accommodations and parking facilities for offices of state and federal agencies.

(b) A public building commission created by a city or county may acquire land and facilities adjacent to, near, or for the use of any educational institution under the supervision and control of the state board of regents or a municipal university or may acquire by lease, land and facilities constituting a part of the campus of any such institution. Any public building commission may construct, reconstruct, equip and furnish such facilities on such land and lease such land and facilities to the official governing body of such institution. Any such lease entered into shall pledge the net revenue from such land and facilities. Any city also may pledge such funds as may be necessary from those which are provided to be paid over to the board of trustees from the annual tax levy as provided by K.S.A. 76-3a07, and amendments thereto. Any county also may pledge such funds as may be necessary from those which are provided to be paid over to such institution from a special levy authorized for such purpose under K.S.A. 19-117, and amendments thereto. The governing body of such city or county is hereby authorized to designate any surplus from such tax levy as may be necessary to guarantee the rentals under any such lease, and such city or county is hereby exempted from the provisions of K.S.A. 10-1101 to 10-1122, inclusive, and 79-2925, and amendments thereto, to the extent necessary to enable such city or county to make a covenant to effect such guarantee.

History: L. 1965, ch. 122, § 2; L. 1967, ch. 93, § 1; L. 1968, ch. 288, § 1; L. 1969, ch. 86, § 1; L. 1983, ch. 304, § 1; L. 1989, ch. 61, § 2; L. 1989, ch. 62, § 2; L. 1990, ch. 75, § 1; L. 2013, ch. 24, § 1; Apr. 11.



12-1759 Same; ordinance or resolution specifications.

12-1759. Same; ordinance or resolution specifications. The ordinance or resolution creating a public building commission shall specify the purposes and functions of such public building commission and shall specify the number of members for the governing body of such commission, which shall not be fewer than three nor more than nine, except that where such commission will provide for a building which will house offices or agencies of the state, city, county or a school district, the secretary of administration and the governing bodies of such county and school district shall be represented by not less than one on such commission.

History: L. 1965, ch. 122, § 3; L. 1968, ch. 176, § 1; L. 1978, ch. 330, § 5; L. 1989, ch. 61, § 3; L. 1989, ch. 62, § 3; May 11.



12-1760 Same; powers of commission.

12-1760. Same; powers of commission. A public building commission authorized under this act shall have power to do all things necessary or incidental to the purpose of constructing or acquiring or enlarging, furnishing and equipping and operating and maintaining buildings to be made available for use by governmental agencies.

History: L. 1965, ch. 122, § 4; June 30.



12-1761 Same; issuance of revenue bonds, purpose; refunding bonds; election required in certain cities.

12-1761. Same; issuance of revenue bonds, purpose; refunding bonds; election required in certain cities. After the negotiation of a lease or leases for the use of public buildings proposed to be acquired or constructed under the authority of this act with one or more public body, the public building commission may issue revenue bonds of the commission to provide funds for the purpose of acquiring, erecting, equipping, repairing, maintaining and operating buildings and other facilities and to acquire sites necessary and convenient therefor and to pay all costs and expenses incident thereto, or to refund its outstanding bonds through the issuance of refunding bonds in the manner prescribed by and, except as otherwise herein provided, subject to the provisions of K.S.A. 10-116a, except that no such revenue bonds, except bonds issued for the purpose of refunding outstanding bonds, shall be issued by a public building commission created and established in any city having a population of more than one hundred seventy-five thousand (175,000) and not more than two hundred thousand (200,000) without the question of the issuance of such bonds having been first submitted to and having been approved by a majority of the electors of such city voting at an election called and held thereon. Such election shall be called and held in the manner provided for the calling and holding of elections upon the question of the issuance of bonds under the general bond law. Except as otherwise provided by K.S.A. 10-116a, such revenue bonds shall be payable solely from the rents and revenues to be derived from the operation, management or use of the buildings or other facilities acquired by the commission. The commission shall have no power to levy taxes, and bonds issued by the commission shall not constitute a debt of the commission or of any public body within the meaning of any statutory or constitutional limitation as to debt.

History: L. 1965, ch. 122, § 5; L. 1973, ch. 66, § 1; L. 1977, ch. 58, § 6; May 18.



12-1762 Same; fixing of rates and charges.

12-1762. Same; fixing of rates and charges. The public building commission authorized to be created under this act shall be authorized to establish and fix rates, rentals, fees and charges, for the use of any and all buildings or space therein or other facilities owned and operated by the commission, sufficient at all times to pay maintenance and operation costs of such buildings or facilities, the principal of and the interest on the bonds issued by the commission as the same shall become due and payable, and to make all payments to any accounts created by any bond resolution.

History: L. 1965, ch. 122, § 6; June 30.



12-1763 Same; rental of building space and other facilities; exception.

12-1763. Same; rental of building space and other facilities; exception. The public building commission shall have the authority to rent all or any part of its buildings or other facilities to any nonprofit corporation organized under the laws of this state or any federal, state, city or county governmental agency, or any municipal corporation, quasi-municipal corporation, political subdivision or body politic, or agency thereof, doing business, maintaining an office or rendering a public service in the county seat or county in which the commission was organized and to rent any space as may not be needed by such governmental agencies for such service facilities as such public building commission may determine will primarily serve the comfort and convenience of the occupants of its buildings or other facilities. In any city having a population of more than 50,000 which is located in a county which is designated as an urban area, no more than 50% of the floor space of any such building shall be used for city facilities.

History: L. 1965, ch. 122, § 7; L. 1989, ch. 61, § 4; L. 1989, ch. 62, § 4; L. 1995, ch. 47, § 1; July 1.



12-1764 Acquisition of fee title to realty.

12-1764. Acquisition of fee title to realty. The public building commission established under this act shall have the power to acquire the fee simple title to real property, or a leasehold interest in real property located on the campus of any state university, including campus property as defined in subsection (c) of K.S.A. 76-3a01, and amendments thereto, or any municipal university, including easements and reversionary interests in the streets, alleys and other public places and personal property required for its purposes, by purchase, gift, devise or by the exercise of the power of eminent domain of the state and title thereto shall be taken in the corporate name of the commission.

History: L. 1965, ch. 122, § 8; L. 1983, ch. 304, § 2; L. 2013, ch. 24, § 2; Apr. 11.



12-1764a Transfer of property owned by Topeka public building commission to Shawnee county.

12-1764a. Transfer of property owned by Topeka public building commission to Shawnee county. (a) Within 10 days after the effective date of this act, the Topeka public building commission shall initiate action to transfer and within 60 days shall transfer to the board of county commissioners of Shawnee county the title and all interest in property acquired by such commission for the purpose of constructing the Shawnee county adult detention facility located in Topeka, Kansas in Block A, Lot 1 Holliday subdivision No. 2.

(b) At the time of the transfer of the record title, Shawnee county shall agree to perform the obligations and responsibilities of the Topeka public building commission with respect to the outstanding Topeka public building commission revenue bonds series 1985 (Shawnee county, Kansas, jail facility) dated November 1, 1985, in the aggregate principal amount of $15,937,000 issued by the commission to pay the cost of the facility as if the bonds were issued by Shawnee county and Shawnee county shall so notify the bond holders and bond underwriters and hold harmless the Topeka public building commission from any and all obligations or liabilities arising out of such bond issue.

(c) When pending litigation concerning the amount of money to be paid by the Topeka public building commission for the condemnation and taking of the real estate to be transferred under this section is finally determined and final judgment is entered therein, Shawnee county shall pay any such judgment.

(d) Language incorporating the provisions of subsections (b) and (c) shall be included in the deed or other instrument making the transfer of title.

History: L. 1986, ch. 64, § 1; April 24.



12-1765 Leases by political subdivisions, state departments within county or boards of county commissioners.

12-1765. Leases by political subdivisions, state departments within county or boards of county commissioners. The governing bodies of all school districts, cities, agencies and departments of the state of Kansas, and all boards of county commissioners now located or which may hereafter be located within the county where such public building commission has been created, or all boards of county commissioners that desire to lease space from a county public building commission for detention of eligible juveniles, are hereby authorized and empowered to enter into leases without the necessity of any election and without regard to K.S.A. 10-1001 to 10-1122, inclusive, and amendments thereto or to K.S.A. 79-2925, and amendments thereto, for any period of time not to exceed 50 years.

History: L. 1965, ch. 122, § 9; L. 1991, ch. 58, § 1; July 1.



12-1766 Same; use of certain building levy to prepay rent.

12-1766. Same; use of certain building levy to prepay rent. If any city or school district has heretofore established a building fund levy such city or school district may use all or any part of such building fund levy to prepay rent under any lease to be made with any such public building commission.

History: L. 1965, ch. 122, § 10; June 30.



12-1767 Same; revenue bonds issued by a city; resolution; protest petition; election.

12-1767. Same; revenue bonds issued by a city; resolution; protest petition; election. (a) Any revenue bonds proposed to be issued by a public building commission created by a city shall be issued as provided in K.S.A. 10-1201 et seq., and amendments thereto, except to the extent that such statutes are in conflict with this act. Before any revenue bonds are authorized or issued under the provisions of this act, the public building commission shall adopt a resolution specifying the amount of such bonds and the purpose of the issuance thereof.

(b) Except as otherwise provided in section 2 [*], the resolution shall provide that if within 30 days after the last date of publication of the resolution a petition in opposition to the resolution, signed by not less than 5% of the electors of the city or by not less than 5% of the electors of the county or school district if the lease is with such entity, is filed with the county election officer, the board of county commissioners shall submit the question to the voters at an election called for that purpose or at the next general election. Except as otherwise provided in this section, such resolution shall be published once a week for two consecutive weeks in the official city newspaper or in a newspaper having general circulation in the county if the lease is with a county or school district.

(c) No construction contract shall be let or approved by a public building commission until after the expiration of the protest period provided under this section.

History: L. 1965, ch. 122, § 11; L. 1968, ch. 163, § 2; L. 1981, ch. 173, § 25; L. 1986, ch. 78, § 1; L. 1989, ch. 31, § 8; L. 1990, ch. 75, § 2; July 1.

* Section referred to was omitted from bill.



12-1767b Same; revenue bonds issued by a county; resolution; protest petition; election.

12-1767b. Same; revenue bonds issued by a county; resolution; protest petition; election. (a) Any revenue bonds proposed to be issued by a public building commission created by a county shall be issued as provided in K.S.A. 10-1201 et seq., and amendments thereto, except to the extent that such statutes are in conflict with this act. Before any revenue bonds are authorized or issued under the provisions of this act, the public building commission shall adopt a resolution specifying the amount of such bonds and the purpose of the issuance thereof. The resolution shall provide that if within 30 days after the last date of publication of the resolution a petition in opposition to the resolution, signed by not less than 5% of the electors of the county is filed with the county clerk, the board shall submit the question to the voters at an election called for that purpose or at the next general election. Such resolution shall be published once a week for two consecutive weeks in the official county newspaper.

(b) No construction contract shall be let or approved by a public building commission until after the expiration of the protest period provided under this section.

History: L. 1989, ch. 61, § 6; L. 1989, ch. 62, § 6; May 11.



12-1768 Same; invalidity of part.

12-1768. Same; invalidity of part. If any part or application of this act is held invalid, the remainder of this act or its application to other situations or persons shall not be affected.

History: L. 1965, ch. 122, § 12; June 30.



12-1770 Purpose of act; issuance of special obligation bonds and full faith and credit tax increment bonds.

12-1770. Purpose of act; issuance of special obligation bonds and full faith and credit tax increment bonds. It is hereby declared to be the purpose of this act to promote, stimulate and develop the general and economic welfare of the state of Kansas and its communities and to assist in the development and redevelopment of eligible areas within and without a city thereby promoting the general welfare of the citizens of this state, by authorizing cities to acquire certain property and to issue special obligation bonds and full faith and credit tax increment bonds for the financing of redevelopment projects. It is further found and declared that the powers conferred by this act are for a public purpose and public use for which public money may be expended and the power of eminent domain may be exercised. The necessity in the public interest for the provisions of this act is hereby declared as a matter of legislative determination.

History: L. 1976, ch. 69, § 1; L. 1979, ch. 52, § 1; L. 1982, ch. 75, § 6; L. 1984, ch. 74, § 1; L. 1988, ch. 78, § 1; L. 1994, ch. 63, § 1; L. 1996, ch. 228, § 1; L. 1998, ch. 17, § 1; L. 1999, ch. 83, § 3; L. 2001, ch. 103, § 1; L. 2007, ch. 179, § 21; July 1.



12-1770a Definitions.

12-1770a. Definitions. As used in this act, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the content:

(a) "Auto race track facility" means: (1) An auto race track facility and facilities directly related and necessary to the operation of an auto race track facility, including, but not limited to, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding (2) hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(b) "Base year assessed valuation" means the assessed valuation of all real property within the boundaries of a redevelopment district on the date the redevelopment district was established.

(c) "Blighted area" means an area which:

(1) Because of the presence of a majority of the following factors, substantially impairs or arrests the development and growth of the municipality or constitutes an economic or social liability or is a menace to the public health, safety, morals or welfare in its present condition and use:

(A) A substantial number of deteriorated or deteriorating structures;

(B) predominance of defective or inadequate street layout;

(C) unsanitary or unsafe conditions;

(D) deterioration of site improvements;

(E) tax or special assessment delinquency exceeding the fair market value of the real property;

(F) defective or unusual conditions of title including, but not limited to, cloudy or defective titles, multiple or unknown ownership interests to the property;

(G) improper subdivision or obsolete platting or land uses;

(H) the existence of conditions which endanger life or property by fire or other causes; or

(I) conditions which create economic obsolescence;

(2) has been identified by any state or federal environmental agency as being environmentally contaminated to an extent that requires a remedial investigation; feasibility study and remediation or other similar state or federal action;

(3) a majority of the property is a 100-year floodplain area; or

(4) previously was found by resolution of the governing body to be a slum or a blighted area under K.S.A. 17-4742 et seq., and amendments thereto.

(d) "Conservation area" means any improved area comprising 15% or less of the land area within the corporate limits of a city in which 50% or more of the structures in the area have an age of 35 years or more, which area is not yet blighted, but may become a blighted area due to the existence of a combination of two or more of the following factors:

(1) Dilapidation, obsolescence or deterioration of the structures;

(2) illegal use of individual structures;

(3) the presence of structures below minimum code standards;

(4) building abandonment;

(5) excessive vacancies;

(6) overcrowding of structures and community facilities; or

(7) inadequate utilities and infrastructure.

(e) "De minimus" means an amount less than 15% of the land area within a redevelopment district.

(f) "Developer" means any person, firm, corporation, partnership or limited liability company, other than a city and other than an agency, political subdivision or instrumentality of the state or a county when relating to a bioscience development district.

(g) "Eligible area" means a blighted area, conservation area, enterprise zone, intermodal transportation area, major tourism area or a major commercial entertainment and tourism area, bioscience development area or a building or buildings which are 65 years of age or older and any contiguous vacant or condemned lots.

(h) "Enterprise zone" means an area within a city that was designated as an enterprise zone prior to July 1, 1992, pursuant to K.S.A. 12-17,107 through 12-17,113, and amendments thereto, prior to its repeal and the conservation, development or redevelopment of the area is necessary to promote the general and economic welfare of such city.

(i) "Environmental increment" means the increment determined pursuant to K.S.A. 12-1771a(b), and amendments thereto.

(j) "Environmentally contaminated area" means an area of land having contaminated groundwater or soil which is deemed environmentally contaminated by the department of health and environment or the United States environmental protection agency.

(k) (1) "Feasibility study" means:

(A) A study which shows whether a redevelopment project's or bioscience development project's benefits and tax increment revenue and other available revenues under K.S.A. 12-1774(a)(1), and amendments thereto, are expected to exceed or be sufficient to pay for the redevelopment or bioscience development project costs; and

(B) the effect, if any, the redevelopment project costs or bioscience development project will have on any outstanding special obligation bonds payable from the revenues described in K.S.A. 12-1774(a)(1)(D), and amendments thereto.

(2) For a redevelopment project or bioscience project financed by bonds payable from revenues described in K.S.A. 12-1774(a)(1)(D), and amendments thereto, the feasibility study must also include:

(A) A statement of how the taxes obtained from the project will contribute significantly to the economic development of the jurisdiction in which the project is located;

(B) a statement concerning whether a portion of the local sales and use taxes are pledged to other uses and are unavailable as revenue for the redevelopment project. If a portion of local sales and use taxes is so committed, the applicant shall describe the following:

(i) The percentage of sales and use taxes collected that are so committed; and

(ii) the date or dates on which the local sales and use taxes pledged to other uses can be pledged for repayment of special obligation bonds;

(C) an anticipated principal and interest payment schedule on the bonds;

(D) following approval of the redevelopment plan, the feasibility study shall be supplemented to include a copy of the minutes of the governing body meeting or meetings of any city whose bonding authority will be utilized in the project, evidencing that a redevelopment plan has been created, discussed, and adopted by the city in a regularly scheduled open public meeting; and

(E) the failure to include all information enumerated in this subsection in the feasibility study for a redevelopment or bioscience project shall not affect the validity of bonds issued pursuant to this act.

(l) "Major tourism area" means an area for which the secretary has made a finding the capital improvements costing not less than $100,000,000 will be built in the state to construct an auto race track facility.

(m) "Real property taxes" means all taxes levied on an ad valorem basis upon land and improvements thereon, except that when relating to a bioscience development district, as defined in this section, "real property taxes" does not include property taxes levied for schools, pursuant to K.S.A. 2016 Supp. 72-6470, and amendments thereto.

(n) "Redevelopment project area" means an area designated by a city within a redevelopment district or, if the redevelopment district is established for an intermodal transportation area, an area designated by a city within or outside of the redevelopment district.

(o) "Redevelopment project costs" means: (1) Those costs necessary to implement a redevelopment project plan or a bioscience development project plan, including costs incurred for:

(A) Acquisition of property within the redevelopment project area;

(B) payment of relocation assistance pursuant to a relocation assistance plan as provided in K.S.A. 12-1777, and amendments thereto;

(C) site preparation including utility relocations;

(D) sanitary and storm sewers and lift stations;

(E) drainage conduits, channels, levees and river walk canal facilities;

(F) street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

(G) street light fixtures, connection and facilities;

(H) underground gas, water, heating and electrical services and connections located within the public right-of-way;

(I) sidewalks and pedestrian underpasses or overpasses;

(J) drives and driveway approaches located within the public right-of-way;

(K) water mains and extensions;

(L) plazas and arcades;

(M) major multi-sport athletic complex;

(N) museum facility;

(O) parking facilities including multilevel parking facilities;

(P) landscaping and plantings, fountains, shelters, benches, sculptures, lighting, decorations and similar amenities;

(Q) related expenses to redevelop and finance the redevelopment project;

(R) for purposes of an incubator project, such costs shall also include wet lab equipment including hoods, lab tables, heavy water equipment and all such other equipment found to be necessary or appropriate for a commercial incubator wet lab facility by the city in its resolution establishing such redevelopment district or a bioscience development district;

(S) costs for the acquisition of land for and the construction and installation of publicly-owned infrastructure improvements which serve an intermodal transportation area and are located outside of a redevelopment district; and

(T) costs for infrastructure located outside the redevelopment district but contiguous to any portion of the redevelopment district and such infrastructure is necessary for the implementation of the redevelopment plan as determined by the city.

(2) Redevelopment project costs shall not include: (A) Costs incurred in connection with the construction of buildings or other structures to be owned by or leased to a developer, however, the "redevelopment project costs" shall include costs incurred in connection with the construction of buildings or other structures to be owned or leased to a developer which includes an auto race track facility or a multilevel parking facility.

(B) In addition, for a redevelopment project financed with special obligation bonds payable from the revenues described in K.S.A. 12-1774(a)(1)(D), and amendments thereto, redevelopment project costs shall not include:

(i) Fees and commissions paid to developers, real estate agents, financial advisors or any other consultants who represent the developers or any other businesses considering locating in or located in a redevelopment district;

(ii) salaries for local government employees;

(iii) moving expenses for employees of the businesses locating within the redevelopment district;

(iv) property taxes for businesses that locate in the redevelopment district;

(v) lobbying costs;

(vi) a bond origination fee charged by the city pursuant to K.S.A. 12-1742, and amendments thereto;

(vii) any personal property, as defined in K.S.A. 79-102, and amendments thereto; and

(viii) travel, entertainment and hospitality.

(p) "Redevelopment district" means the specific area declared to be an eligible area in which the city may develop one or more redevelopment projects.

(q) "Redevelopment district plan" or "district plan" means the preliminary plan that identifies all of the proposed redevelopment project areas and identifies in a general manner all of the buildings, facilities and improvements in each that are proposed to be constructed or improved in each redevelopment project area or, if the redevelopment district is established for an intermodal transportation area, in or outside of the redevelopment district.

(r) "Redevelopment project" means the approved project to implement a project plan for the development of the established redevelopment district.

(s) "Redevelopment project plan" means the plan adopted by a municipality for the development of a redevelopment project or projects which conforms with K.S.A. 12-1772, and amendments thereto, in a redevelopment district.

(t) "Substantial change" means, as applicable, a change wherein the proposed plan or plans differ substantially from the intended purpose for which the district plan or project plan was approved.

(u) "Tax increment" means that amount of real property taxes collected from real property located within the redevelopment district that is in excess of the amount of real property taxes which is collected from the base year assessed valuation.

(v) "Taxing subdivision" means the county, city, unified school district and any other taxing subdivision levying real property taxes, the territory or jurisdiction of which includes any currently existing or subsequently created redevelopment district including a bioscience development district.

(w) "River walk canal facilities" means a canal and related water features which flows through a redevelopment district and facilities related or contiguous thereto, including, but not limited to pedestrian walkways and promenades, landscaping and parking facilities.

(x) "Major commercial entertainment and tourism area" may include, but not be limited to, a major multi-sport athletic complex.

(y) "Major multi-sport athletic complex" means an athletic complex that is utilized for the training of athletes, the practice of athletic teams, the playing of athletic games or the hosting of events. Such project may include playing fields, parking lots and other developments including grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(z) "Bioscience" means the use of compositions, methods and organisms in cellular and molecular research, development and manufacturing processes for such diverse areas as pharmaceuticals, medical therapeutics, medical diagnostics, medical devices, medical instruments, biochemistry, microbiology, veterinary medicine, plant biology, agriculture, industrial environmental and homeland security applications of bioscience and future developments in the biosciences. Bioscience includes biotechnology and life sciences.

(aa) "Bioscience development area" means an area that:

(1) Is or shall be owned, operated, or leased by, or otherwise under the control of the Kansas bioscience authority;

(2) is or shall be used and maintained by a bioscience company; or

(3) includes a bioscience facility.

(bb) "Bioscience development district" means the specific area, created under K.S.A. 12-1771, and amendments thereto, where one or more bioscience development projects may be undertaken.

(cc) "Bioscience development project" means an approved project to implement a project plan in a bioscience development district.

(dd) "Bioscience development project plan" means the plan adopted by the authority for a bioscience development project pursuant to K.S.A. 12-1772, and amendments thereto, in a bioscience development district.

(ee) "Bioscience facility" means real property and all improvements thereof used to conduct bioscience research, including, without limitation, laboratory space, incubator space, office space and any and all facilities directly related and necessary to the operation of a bioscience facility.

(ff) "Bioscience project area" means an area designated by the authority within a bioscience development district.

(gg) "Biotechnology" means those fields focusing on technological developments in such areas as molecular biology, genetic engineering, genomics, proteomics, physiomics, nanotechnology, biodefense, biocomputing, bioinformatics and future developments associated with biotechnology.

(hh) "Board" means the board of directors of the Kansas bioscience authority.

(ii) "Life sciences" means the areas of medical sciences, pharmaceutical sciences, biological sciences, zoology, botany, horticulture, ecology, toxicology, organic chemistry, physical chemistry, physiology and any future advances associated with life sciences.

(jj) "Revenue increase" means that amount of real property taxes collected from real property located within the bioscience development district that is in excess of the amount of real property taxes which is collected from the base year assessed valuation.

(kk) "Taxpayer" means a person, corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, group or other entity that is subject to the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto.

(ll) "Floodplain increment" means the increment determined pursuant to K.S.A. 2016 Supp. 12-1771e(b), and amendments thereto.

(mm) "100-year floodplain area" means an area of land existing in a 100-year floodplain as determined by either an engineering study of a Kansas certified engineer or by the United States federal emergency management agency.

(nn) "Major motorsports complex" means a complex in Shawnee county that is utilized for the hosting of competitions involving motor vehicles, including, but not limited to, automobiles, motorcycles or other self-propelled vehicles other than a motorized bicycle or motorized wheelchair. Such project may include racetracks, all facilities directly related and necessary to the operation of a motorsports complex, including, but not limited to, parking lots, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility.

(oo) "Intermodal transportation area" means an area of not less than 800 acres to be developed primarily to handle the transfer, storage and distribution of freight through railway and trucking operations.

(pp) "Museum facility" means a separate newly-constructed museum building and facilities directly related and necessary to the operation thereof, including gift shops and restaurant facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility. The museum facility shall be owned by the state, a city, county, other political subdivision of the state or a non-profit corporation, shall be managed by the state, a city, county, other political subdivision of the state or a non-profit corporation and may not be leased to any developer and shall not be located within any retail or commercial building.

History: L. 1999, ch. 83, § 1; L. 2001, ch. 103, § 2; L. 2003, ch. 97, § 1; L. 2003, ch. 154, § 3; L. 2004, ch. 112, § 25; L. 2004, ch. 173, § 5; L. 2005, ch. 132, § 1; L. 2005, ch. 186, § 7; L. 2007, ch. 179, § 22; L. 2014, ch. 119, § 2; L. 2015, ch. 4, § 25; L. 2016, ch. 89, § 1; May 19.

Revisor's Note:

Section was also amended by L. 2005, ch. 53, § 1, but that version was repealed by L. 2005, ch. 186, § 23.



12-1771 Procedure for establishing redevelopment district or bioscience development district; hearings; notice to landowners; modification of district boundaries.

12-1771. Procedure for establishing redevelopment district or bioscience development district; hearings; notice to landowners; modification of district boundaries. (a) Resolution procedure for a redevelopment district or bioscience development district. When a city proposes to establish a redevelopment district or when the Kansas bioscience authority proposes to establish a bioscience development district within an eligible area, the city or the Kansas bioscience authority shall adopt a resolution stating that the city or the Kansas bioscience authority is considering the establishment of a redevelopment district or a bioscience development district. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the establishment of a redevelopment district or bioscience development district and fix the date, hour and place of such public hearing;

(2) describe the proposed boundaries of the redevelopment district or bioscience development district;

(3) describe the district plan;

(4) state that a description and map of the proposed redevelopment district or bioscience development district are available for inspection at a time and place designated; and

(5) state that the governing body will consider findings necessary for the establishment of a redevelopment district or bioscience development district.

Notice shall be given as provided in subsection (c) of K.S.A. 12-1772, and amendments thereto.

(b) Posthearing procedure. Upon the conclusion of the public hearing, the governing body may pass an ordinance. (1) An ordinance for a redevelopment district shall: (A) Make findings that the redevelopment district proposed to be developed is an eligible area; and the conservation, development or redevelopment of such area is necessary to promote the general and economic welfare of the city; (B) contain the district plan as approved; and (C) contain the legal description of the redevelopment district and may establish the redevelopment district. Such ordinance shall contain a district plan that identifies all of the proposed redevelopment project areas and identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in each redevelopment project area. The boundaries of such district shall not include any area not designated in the notice required by subsection (a).

(2) An ordinance for a bioscience development district shall make findings that the area satisfies the definition of a bioscience area and the creation of a bioscience district will contribute to the development of bioscience in the state and promote the general and economic welfare of the city. Such ordinance shall also contain the district plan as approved and contain the legal description of the bioscience development district. Such ordinance shall contain a development district plan that identifies all of the proposed bioscience development project areas and identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in each bioscience development project area. The boundaries of such district shall not include any area not designated in the notice required by subsection (a). No bioscience development district shall be established without the approval of the Kansas bioscience authority. In creating a bioscience development district, eminent domain shall not be used to acquire agricultural land.

(c) The governing body of a city may establish a redevelopment district within that city, and, with the Kansas bioscience authority's approval, may establish a bioscience development district within that city. Such city may establish a district inclusive of land outside the boundaries of the city or wholly outside the boundaries of such city upon written consent of the board of county commissioners. Prior to providing written consent, the board of county commissioners shall be subject to the same procedure for public notice and hearing as is required of a city pursuant to subsection (a) for the establishment of a redevelopment district or bioscience development district. One or more redevelopment projects or bioscience development projects may be undertaken by a city within a redevelopment district or bioscience development district after such redevelopment district or bioscience development district has been established in the manner provided by this section.

(d) No privately owned property subject to ad valorem taxes shall be acquired and redeveloped under the provisions of K.S.A. 12-1770 et seq., and amendments thereto, if the board of county commissioners or the board of education levying taxes on such property determines by resolution adopted within 30 days following the conclusion of the hearing for the establishment of the redevelopment district or bioscience development district required by subsection (b) that the proposed redevelopment district or bioscience development district will have an adverse effect on such county or school district. The board of county commissioners or board of education shall deliver a copy of such resolution to the city. The city shall within 30 days of receipt of such resolution pass an ordinance terminating the redevelopment district or bioscience development district.

(e) Addition to area; substantial change. Any addition of area to the redevelopment district or bioscience development district or any substantial change as defined in K.S.A. 12-1770a, and amendments thereto, to the district plan shall be subject to the same procedure for public notice and hearing as is required for the establishment of the district.

(f) Any addition of any area to the redevelopment district or bioscience development district shall be subject to the same procedure for public notice and hearing as is required for the establishment of the redevelopment district or bioscience development district. The base year assessed valuation of the redevelopment district or bioscience development district following the addition of area shall be revised to reflect the base year assessed valuation of the original area and the added area as of the date of the original establishment of the redevelopment district or bioscience development district.

(g) A city may remove real property from a redevelopment district or bioscience development district by an ordinance of the governing body. If more than a de minimus amount of real property is removed from a redevelopment district or bioscience development district, the base year assessed valuation of the redevelopment district or bioscience development district shall be revised to reflect the base year assessed valuation of the remaining real property as of the date of the original establishment of the redevelopment district or bioscience development district.

(h) A city may divide the real property in a redevelopment district or bioscience development district, including real property in different redevelopment district or bioscience development project areas within a redevelopment district or bioscience development district, into separate redevelopment districts or bioscience development districts. The base year assessed valuation of each resulting redevelopment district or bioscience development district following such division of real property shall be revised to reflect the base year assessed valuation of the area of each resulting redevelopment district or bioscience development district as of the date of the original establishment of the redevelopment district or bioscience development district. Any division of real property within a redevelopment district or bioscience development district into more than one redevelopment district or bioscience development district shall be subject to the same procedure of public notice and hearing as is required for the establishment of the redevelopment district or bioscience development district.

(i) If a city has undertaken a redevelopment project or bioscience development project within a redevelopment district or bioscience development district, and either the city wishes to subsequently remove more than a de minimus amount of real property from the redevelopment district or bioscience development district or the city wishes to subsequently divide the real property in the redevelopment district or bioscience development district into more than one redevelopment district or bioscience development district, then prior to any such removal or division the city must provide a feasibility study which shows that the tax increment revenue from the resulting redevelopment district or bioscience development district within which the redevelopment project or bioscience development project is located is expected to be sufficient to pay the redevelopment project costs or bioscience development project costs.

(j) Removal of real property from one redevelopment district or bioscience development district and addition of all or a portion of that real property to another redevelopment district or bioscience development district may be accomplished by the adoption of an ordinance and in such event the determination of the existence or nonexistence of an adverse effect on the county or school district under subsection (d) shall apply to both such removal and such addition of real property to a redevelopment district or bioscience development district.

(k) Any addition to, removal from or division of real property or a substantial change as defined in K.S.A. 12-1770a, and amendments thereto, to a bioscience development district may be made only with the approval of the Kansas bioscience authority.

(l) A bioscience development district may be established in the unincorporated area of a county by resolution of the board of county commissioners governing the area if:

(1) The Kansas bioscience authority has proposed to establish a bioscience development district there; and

(2) the board of county commissioners follows the notice, hearing and approval procedures required of a city to establish a bioscience development district.

(m) When establishing a bioscience development district as described in subsection (1), any references to "city" contained in this section shall mean "county" and any references to "ordinance" shall mean "resolution."

History: L. 1976, ch. 69, § 2; L. 1979, ch. 52, § 2; L. 1982, ch. 75, § 7; L. 1984, ch. 74, § 2; L. 1988, ch. 78, § 2; L. 1991, ch. 59, § 1; L. 1992, ch. 202, § 11; L. 1993, ch. 213, § 1; L. 1994, ch. 63, § 2; L. 1996, ch. 228, § 2; L. 1997, ch. 162, § 1; L. 1998, ch. 17, § 2; L. 1998, ch. 169, § 1; L. 1998, ch. 199, § 22; L. 1999, ch. 83, § 4; L. 2001, ch. 103, § 3; L. 2004, ch. 112, § 26; L. 2004, ch. 183, § 1; L. 2005, ch. 132, § 2; L. 2007, ch. 179, § 23; July 1.



12-1771a Environmentally contaminated areas; financing of investigation and remediation; tax increment bonds.

12-1771a. Environmentally contaminated areas; financing of investigation and remediation; tax increment bonds. (a) The governing body of a city may establish an increment in ad valorem taxes using the procedure set forth in subsection (b) for projects that are initiated upon a finding that the area is a blighted area as defined under K.S.A. 12-1770a, and amendments thereto, when the following conditions exist:

(1) The proposed district has been identified by the Kansas department of health and environment or the United States environmental protection agency to be an environmentally contaminated area;

(2) the city has entered into a consent decree or settlement agreement or has taken action expressing an intent to enter into a consent decree or settlement agreement with the Kansas department of health and environment or the United States environmental protection agency that addresses the investigation and remediation of the environmental contamination;

(3) the consent decree or settlement agreement contains a provision that has the effect of releasing property owners who are not responsible for the contamination from the responsibility of paying the response costs of the investigation and remediation of the contamination; and

(4) the city intends to establish a redevelopment district pursuant to K.S.A. 12-1771, and amendments thereto, to finance, in whole or in part, the investigation and remediation of contamination within such district.

(b) An environmental increment established after a city has found that the conditions described in subsection (c) of K.S.A. 12-1770a, and amendments thereto, exists shall be set on a yearly basis. For purposes of this section, a yearly basis shall be a calendar year. Each year's increment shall be an amount sufficient to pay the direct costs of investigation and remediation of the contaminated condition anticipated to be incurred that year including principal and interest due on any special obligation bonds or full faith and credit tax increment bonds issued to finance in whole or in part the remediation and investigation, costs relating to remediation investigation and feasibility studies, operation and maintenance expenses and other expenses relating directly to the investigation and remediation of contamination. Each year's environmental increment shall not exceed 20% of the amount of taxes that are produced by all taxing subdivisions within any currently existing or subsequently created redevelopment district area in the year the redevelopment district is first established, notwithstanding that such subdivision was not required to receive notice of the establishment of the district.

(c) The budget that establishes the yearly environmental increment shall be certified by the city to the county clerk and county treasurer no later than August 25th, preceding the calendar year for which the budget is being set. Funds derived from an environmental increment established by this section and interest on all funds derived from an environmental increment established by this section may be used only for projects involving the investigation and remediation of contamination in the district.

(d) The real property taxes produced by the environmental increment established under subsection (b) from a redevelopment district established under the provisions of K.S.A. 12-1771, and amendments thereto, and this section shall be allocated and paid by the county treasurer to the treasurer of the city and deposited in a special separate fund of the city to pay the direct cost of investigation and remediation of contamination in the redevelopment district. Any funds collected by the city from parties determined to be responsible in any manner for the contaminated condition shall be: (1) Deposited in the same separate special fund created hereunder, and with all interest earned thereon, may be used only for projects involving the investigation and remediation of contamination in the established redevelopment district; or (2) distributed to parties who have entered into a contract with the city to pay a portion of investigation and remediation of the contamination in the redevelopment district and the terms of such contract provide that such parties are entitled to reimbursement for a portion of funds they have expended for such investigation and remediation of contamination from the recovery of costs that are collected from other third party responsible parties.

(e) A redevelopment district created under the provisions of this section shall constitute a separate taxing district. If all costs for such investigation and remediation of contamination in the redevelopment district have been paid and moneys remain in the special fund, such moneys shall be remitted to each taxing subdivision which paid moneys into the special fund on the basis of the proportion which the total amount of moneys paid by such taxing subdivision into the special fund bears to the total amount of all moneys paid by all taxing subdivisions into the fund.

(f) Nothing in this section shall prevent any city from establishing a redevelopment district for other purposes pursuant to K.S.A. 12-1770 et seq., and amendments thereto, which may include part or all of the real property included in the district established under this section.

(g) Redevelopment projects relating to environmental investigation and remediation under this section shall be completed within 20 years from the date the Kansas department of health and environment or the United States environmental protection agency issues an order or enters into a consent decree with the governing body of the city approving such project, unless the board of county commissioners and the board of education identified in K.S.A. 12-1771, and amendments thereto, approve a request in writing from the city to extend the project a maximum of 10 years beyond the original 20.

(h) Nothing in this section shall be construed to affect the obligations of the county to annually review the fair market value of property in accordance with procedures set by law or to affect the right of any taxpayer to protest and appeal the appraised or reappraised value of their property in accordance with procedures set forth by law.

(i) Commencing with the regular session of the legislature in 1993, each city that establishes a redevelopment district under this section shall make a status report on a biennial basis to the standing committee on commerce of the senate and the standing committee on economic development of the house of representatives during the month of January. The status report shall contain information on the status of the investigation and remediation of contamination in the redevelopment district.

(j) For the purposes of this act, the governing body of a city, in contracts entered into with the Kansas department of health and environment or the United States environmental protection agency, may pledge increments receivable in future years to pay costs directly relating to the investigation and remediation of environmentally contaminated areas. The provisions in such contracts pertaining to pledging increments in future years shall not be subject to K.S.A. 10-1101 et seq. or 79-2925 et seq., and amendments thereto.

History: L. 1991, ch. 59, § 2; L. 1993, ch. 136, § 1; L. 1996, ch. 228, § 3; L. 2001, ch. 103, § 4; L. 2004, ch. 174, § 1; July 1.



12-1771b Redevelopment district containing an auto race track facility; procedure for establishing; bond issuance limitations; revenue redirected upon collections sufficient to satisfy bond obligation.

12-1771b. Redevelopment district containing an auto race track facility; procedure for establishing; bond issuance limitations; revenue redirected upon collections sufficient to satisfy bond obligation. (a) The boundaries of any redevelopment district in a major tourism area including an auto race track facility located in Wyandotte county, shall, without regard to that portion of the district pertaining to the auto race track facility, be as follows: Beginning at the intersection of Interstate 70 and Interstate 435; West along Interstate 70 to 118th Street; North along 118th Street to State Avenue; Northeasterly along proposed relocated State Avenue to 110th Street; North along 110th Street to Parallel Parkway; East along Parallel Parkway to Interstate 435; South along Interstate 435 to Interstate 70.

(b) Any major tourism area may include an additional area not exceeding 400 acres of additional property, excluding roads and highways, in addition to the property necessary for the auto race track facility upon a finding by the governor that the development plan and each project within such additional 400 acre area will enhance the major tourism area. For the development of each project within such additional 400 acre area the city shall select qualified developers pursuant to a request for proposals in accordance with written official procedures approved by the governing body of the city.

(c) If a city determines that revenues from sources other than property taxes will be sufficient to pay any special obligation bonds issued to finance a redevelopment project for an auto race track facility as described in subsection (a) of K.S.A. 12-1770a, and amendments thereto all real and personal property, constituting an auto race track facility described in subsection (a) of K.S.A. 12-1770a, and amendments thereto, in such redevelopment district shall be exempt from property taxation for a period ending on the date on which no such special obligation bonds issued to finance such auto race track facility in a major tourism area remain outstanding.

(d) The city which is authorized to issue bonds pursuant to the provisions of K.S.A. 12-1770 et seq. in order to finance a redevelopment project in a major tourism area as defined by K.S.A. 12-1770a, and amendments thereto, shall obtain underwriting services required by the city for the issuance of such bonds pursuant to written proposals received in accordance with this section.

Each city which is authorized to issue such bonds shall establish written official procedures for obtaining underwriting services required for the issuance of such bonds, including specifications for requests for proposals and criteria for evaluation of proposals on a competitive basis. The proposal evaluation criteria shall include factors based on cost, capacity to provide the required services, qualifications and experience.

Prior to the issuance of any such bonds to finance a redevelopment project in a major tourism area the city shall publish notice of a request for proposals to provide the underwriting services that are required by the city with regard to the proposed bond issuance and shall mail requests for proposals to qualified interested parties upon request for such notice. The city shall award contracts for such underwriting services from the proposals received in accordance with the procedures and evaluation criteria adopted by the city for such purpose. A city shall publish such notice in the official newspaper of the city.

(e) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years except that such maximum period of special obligation bonds not payable from revenues described by subsection (a)(1)(D) of K.S.A. 12-1774, and amendments thereto, issued to finance an auto race track facility shall not exceed 30 years.

(f) The secretary of revenue shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates, of any special obligation bonds issued by a city to finance a redevelopment project in a major tourism area. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.

History: L. 1993, ch. 213, § 8; L. 2001, ch. 103, § 6; L. 2003, ch. 154, § 4; L. 2004, ch. 183, § 2; L. 2005, ch. 132, § 3; L. 2007, ch. 179, § 24; July 1.



12-1771e Flood-plain condition redevelopment district; financing of investigation and remediation of flooding; tax increments, procedures and requirements.

12-1771e. Flood-plain condition redevelopment district; financing of investigation and remediation of flooding; tax increments, procedures and requirements. (a) The governing body of a city may establish an increment in ad valorem taxes using the procedure set forth in subsection (b) for projects that are initiated upon a finding that the area is a blighted area as defined under K.S.A. 12-1770a, and amendments thereto, when the following conditions exist:

(1) A majority of the property in the proposed district has been identified by a Kansas licensed professional engineer and the United States federal emergency management agency as existing in the 100-year flood-plain; and

(2) the city intends to establish a redevelopment district pursuant to K.S.A. 12-1771, and amendments thereto, to wholly finance or partially finance the investigation and remediation of a flood-plain within such a district.

(b) A flood-plain increment, established after a city has found that the conditions described in subsection (c) of K.S.A. 12-1770a, and amendments thereto, exist, shall be set on a yearly basis. For purposes of this section, a yearly basis shall be a calendar year. Each year's increment shall be an amount sufficient to pay the direct cost of investigation and remediation of the flood-plain condition anticipated to be incurred that year including principal and interest due on any special obligation bonds or full faith and credit tax increment bonds issued to finance in whole or in part the remediation and investigation, costs relating to remediation investigation and feasibility studies, operation and maintenance expenses and other expenses relating directly to the investigation of flooding. Each year's flood-plain increment shall not exceed 20% of the amount of taxes that are produced by all taxing subdivisions within any currently existing or subsequently created redevelopment district area in the year the redevelopment district is first established, notwithstanding that such subdivision was not required to receive notice of the establishment of the district.

(c) The budget that established the yearly flood-plain increment shall be certified by the city to the county clerk and county treasurer no later than August 15th, preceding the calendar year for which the budget is being set. Funds derived from a flood-plain increment established by this section and interest on all funds derived from a flood-plain increment established by this section may be used only for projects involving the investigation and remediation of the flood-plain in the district.

(d) The real property taxes produced by the flood-plain increment established under subsection (b) from a redevelopment district established under the provisions of K.S.A. 12-1771, and amendments thereto, and this section shall be allocated and paid by the county treasurer to the treasurer of the city and deposited in a special separate fund of the city to pay the direct cost of investigation and remediation of flooding in the redevelopment district.

(e) A redevelopment district created under the provisions of this section shall constitute a separate taxing district. If all costs for such investigation and remediation of flooding in the redevelopment district have been paid and moneys remain in the special fund, such moneys shall be remitted to each taxing subdivision which paid moneys into the special fund on the basis of the proportion which the total amount of moneys paid by such taxing subdivision into the special fund bears to the total amount of all moneys paid by all taxing subdivisions into the fund.

(f) Nothing in this section shall prevent any city from establishing a redevelopment district for other purposes pursuant to K.S.A. 12-1770 et seq., and amendments thereto, which may include part or all of the real property included in the district established under this section.

(g) Redevelopment projects relating to flooding investigation and remediation under this section, shall be completed within 20 years.

(h) Nothing in this section shall be construed to affect the obligations of the county to annually review the fair market value of property in accordance with procedures set by law or to affect the right of any taxpayer to protest and appeal the appraised or reappraised value of their property in accordance with procedures set forth by law.

(i) For the purposes of this act, the governing body of a city may pledge increments receivable in future years to pay costs directly relating to the investigation and remediation of flood-plain areas. The provisions in such contracts pertaining to pledging increments in future years shall not be subject to K.S.A. 10-1101 et seq. or 79-2925 et seq., and amendments thereto.

(j) The provisions of this section shall be effective on and after July 1, 2004.

History: L. 2004, ch. 173, § 20; L. 2005, ch. 53, § 2; July 1.



12-1772 Procedure for establishing a redevelopment project or bioscience development project; project plan; hearing; posthearing changes.

12-1772. Procedure for establishing a redevelopment project or bioscience development project; project plan; hearing; posthearing changes. (a) Redevelopment projects. One or more redevelopment projects or bioscience development projects may be undertaken by a city within an established redevelopment district or bioscience development district. Any such project plan may be implemented in separate development stages. Any city proposing to undertake a redevelopment project or bioscience development project within a redevelopment district or bioscience development district established pursuant to K.S.A. 12-1771, and amendments thereto, shall prepare a project plan in consultation with the planning commission of the city and, in the case of a bioscience development district, with the approval of the bioscience authority. The project plan shall include:

(1) A summary of the feasibility study done as defined in K.S.A. 12-1770a, and amendments thereto, which will be an open record;

(2) a reference to the district plan established under K.S.A. 12-1771, and amendments thereto, that identifies the redevelopment or bioscience development project area that is set forth in the project plan that is being considered;

(3) a description and map of the redevelopment or bioscience development project area to be redeveloped;

(4) the relocation assistance plan required by K.S.A. 12-1777, and amendments thereto;

(5) a detailed description of the buildings and facilities proposed to be constructed or improved in such area; and

(6) any other information the governing body deems necessary to advise the public of the intent of the project plan.

(b) Resolution requirements. A copy of the redevelopment project plan or bioscience development project plan shall be delivered to the board of county commissioners of the county and the board of education of any school district levying taxes on property within the proposed redevelopment project area or bioscience development project area. Upon a finding by the planning commission that the project plan is consistent with the intent of the comprehensive plan for the development of the city, the governing body of the city shall adopt a resolution stating that the city is considering the adoption of the project plan. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the adoption of the redevelopment project plan or bioscience development project plan and fix the date, hour and place of such public hearing;

(2) describe the boundaries of the redevelopment district or bioscience development district within which the redevelopment or bioscience development project will be located and the date of establishment of such district;

(3) describe the boundaries of the area proposed to be included within the redevelopment project area or bioscience development project area; and

(4) state that the project plan, including a summary of the feasibility study, relocation assistance plan and financial guarantees of the prospective developer and a description and map of the area to be redeveloped or developed are available for inspection during regular office hours in the office of the city clerk.

Except as provided in paragraph (3) of subsection (b) of K.S.A. 12-1774, and amendments thereto, if the governing body determines that it may issue full faith and credit tax increment bonds to finance the redevelopment project or bioscience development project, in whole or in part, the resolution also shall include notice thereof.

(c) (1) Hearing. The date fixed for the public hearing shall be not less than 30 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing.

(2) A copy of the resolution providing for the public hearing shall be by certified mail, return receipt requested, sent to the board of county commissioners of the county and the board of education of any school district levying taxes on property within the proposed redevelopment project area or bioscience development district project area. If the project is a bioscience development project, a copy of the resolution providing for the public hearing shall also be sent by certified mail, return receipt requested, to the Kansas development finance authority. Copies also shall be sent by certified mail, return receipt requested to each owner and occupant of land within the proposed redevelopment project area or bioscience development project area not more than 10 days following the date of the adoption of the resolution. The resolution shall be published once in the official city newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing. A sketch clearly delineating the area in sufficient detail to advise the reader of the particular land proposed to be included within the project area shall be published with the resolution.

(3) At the public hearing, a representative of the city shall present the city's proposed project plan. If the hearing is for a proposed bioscience development project, a representative of the Kansas bioscience authority shall assist in presenting the proposed bioscience project plan. Following the presentation of the project plan, all interested persons shall be given an opportunity to be heard. The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

(d) The public hearing records and feasibility study shall be subject to the open records act, K.S.A. 45-215, and amendments thereto.

(e) Posthearing procedure. Following the public hearing, the governing body may adopt the project plan by ordinance passed upon a 2/3 vote and, in the case of a bioscience project plan, with the approval of the bioscience authority.

(f) Any substantial changes as defined in K.S.A. 12-1770a, and amendments thereto, to the project plan as adopted shall be subject to a public hearing following publication of notice thereof at least twice in the official city newspaper.

(g) Any project shall be completed within 20 years from the date of the approval of the project plan.

(h) A bioscience development project may be undertaken in a bioscience development district in the unincorporated area of a county by resolution of the board of county commissioners governing the area if:

(1) The bioscience development project is approved by the Kansas bioscience authority; and

(2) the board of county commissioners follows the notice, hearing and approval procedures required of a city to establish a bioscience development project.

(i) When establishing a bioscience development project as described in subsection (h), any references to "city" contained in this section shall mean "county."

History: L. 1976, ch. 69, § 3; L. 1979, ch. 52, § 3; L. 1981, ch. 173, § 26; L. 1982, ch. 75, § 8; L. 1984, ch. 74, § 3; L. 1988, ch. 78, § 3; L. 2001, ch. 103, § 7; L. 2004, ch. 112, § 27; L. 2005, ch. 132, § 4; Apr. 21.



12-1773 Acquisition of property; eminent domain, procedure; transfer by developer subject to approval by governing body.

12-1773. Acquisition of property; eminent domain, procedure; transfer by developer subject to approval by governing body. (a) Any city which has adopted a redevelopment project plan in accordance with the provisions of this act may purchase or otherwise acquire real property in connection with such project plan. Upon a 2/3 vote of the members of the governing body thereof a city may acquire by condemnation any interest in real property, including a fee simple title thereto, which it deems necessary for or in connection with any project plan of an area located within the redevelopment district; however, eminent domain may be used only as authorized by K.S.A. 2016 Supp. 26-501b, and amendments thereto.

(b) No city shall exercise such eminent domain power to acquire real property in a conservation area.

(c) Any such city may exercise the power of eminent domain in the manner provided by K.S.A. 26-501 et seq., and amendments thereto.

(d) Any transfer by the developer of real property acquired pursuant to this section shall be valid only if approved by a 2/3 majority vote of the members of the governing body.

History: L. 1976, ch. 69, § 4; L. 1979, ch. 52, § 4; L. 1980, ch. 68, § 3; L. 1982, ch. 75, § 9; L. 1984, ch. 74, § 4; L. 1988, ch. 78, § 4; L. 1996, ch. 228, § 4; L. 1997, ch. 93, § 1; L. 1998, ch. 17, § 5; L. 2001, ch. 103, § 8; L. 2004, ch. 183, § 3; L. 2005, ch. 132, § 5; L. 2006, ch. 201, § 5; L. 2007, ch. 179, § 25; July 1.

Revisor's Note:

Section was also amended by L. 2006, ch. 192, § 3, but that version was repealed by L. 2007, ch. 195, § 59.

Section was amended twice in the 2007 session, see also, 12-1773a.



12-1774 Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; loans from transportation revolving fund.

12-1774. Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; loans from transportation revolving fund. (a) (1) Any city shall have the power to issue special obligation bonds in one or more series and/or execute and deliver a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto, to finance the undertaking of any redevelopment project or bioscience development project in accordance with the provisions of this act. Such special obligation bonds or loans shall be made payable, both as to principal and interest:

(A) From tax increments allocated to, and paid into a special fund of the city under the provisions of K.S.A. 12-1775, and amendments thereto;

(B) from revenues of the city derived from or held in connection with the undertaking and carrying out of any redevelopment project or projects or bioscience development project or projects under this act including environmental increments;

(C) from any private sources, contributions or other financial assistance from the state or federal government;

(D) from a pledge of a portion or all of the revenue received by the city from any transient guest and local sales and use taxes which are collected from taxpayers doing business within that portion of the city's redevelopment district or bioscience development district established pursuant to K.S.A. 12-1771, and amendments thereto, occupied by a redevelopment project or bioscience development project. A city proposing to finance a major motorsports complex pursuant to this paragraph shall prepare a project plan which shall include:

(i) A summary of the feasibility study done, as defined in K.S.A. 12-1770a, and amendments thereto, which will be an open record;

(ii) a reference to the district plan established under K.S.A. 12-1771, and amendments thereto, that identifies the project area that is set forth in the project plan that is being considered;

(iii) a description and map of the location of the facility that is the subject of the special bond project or major motorsports complex;

(iv) the relocation assistance plan required by K.S.A. 12-1777, and amendments thereto;

(v) a detailed description of the buildings and facilities proposed to be constructed or improved; and

(vi) any other information the governing body deems necessary to advise the public of the intent of the special bond project or major motorsports complex plan.

The project plan shall be prepared in consultation with the planning commission of the city. Such project plan shall also be prepared in consultation with the planning commission of the county, if any, if a major motorsports complex is located wholly outside the boundaries of the city;

(E) from a pledge of a portion or all increased revenue received by the city from: (i) Franchise fees collected from utilities and other businesses using public right-of-way within the redevelopment district; (ii) from a pledge of all or a portion of the revenue received by the city from sales taxes; or (iii) both of the above;

(F) with the approval of the county, from a pledge of all of the revenues received by the county from any transient guest, local sales and use taxes which are collected from taxpayers doing business within that portion of the redevelopment district established pursuant to K.S.A. 12-1771, and amendments thereto;

(G) if a project is financed in whole or in part with the proceeds of a loan to the municipality from the Kansas transportation revolving fund, such loan shall also be payable from amounts available pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto;

(H) by any combination of these methods.

The city may pledge such revenue to the repayment of such special obligation bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(2) Bonds issued under paragraph (1) of subsection (a) shall not be general obligations of the city, nor in any event shall they give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in paragraph (1) of this subsection and such bonds shall so state on their face. This paragraph shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto.

(3) Bonds issued under the provisions of paragraph (1) of this subsection shall be special obligations of the city and are declared to be negotiable instruments. They shall be executed by the mayor and clerk of the city and sealed with the corporate seal of the city. All details pertaining to the issuance of such special obligation bonds and terms and conditions thereof shall be determined by ordinance of the city. All special obligation bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such special obligation bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such special obligation bonds shall, however, contain the following recitals, viz., the authority under which such special obligation bonds are issued, they are in conformity with the provisions, restrictions and limitations thereof, and that such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in paragraph (1) of this subsection.

(b) (1) Subject to the provisions of paragraph (2) of this subsection, any city shall have the power to issue full faith and credit tax increment bonds to finance the undertaking of any redevelopment project in accordance with the provisions of K.S.A. 12-1770 et seq., and amendments thereto, other than a project that will create a major tourism area. Such full faith and credit tax increment bonds shall be made payable, both as to principal and interest: (A) From the revenue sources identified in paragraph (1) of subsection (a) or by any combination of these sources; and (B) subject to the provisions of paragraph (2) of this subsection, from a pledge of the city's full faith and credit to use its ad valorem taxing authority for repayment thereof in the event all other authorized sources of revenue are not sufficient.

(2) Except as provided in paragraph (3) of this subsection, before the governing body of any city proposes to issue full faith and credit tax increment bonds as authorized by this subsection, the feasibility study required by K.S.A. 12-1772, and amendments thereto, shall demonstrate that the benefits derived from the project will exceed the cost and that the income therefrom will be sufficient to pay the costs of the project. No full faith and credit tax increment bonds shall be issued unless the governing body states in the resolution required by K.S.A. 12-1772, and amendments thereto, that it may issue such bonds to finance the proposed redevelopment project.

The governing body may issue the bonds unless within 60 days following the date of the public hearing on the proposed project plan a protest petition signed by 3% of the qualified voters of the city is filed with the city clerk in accordance with the provisions of K.S.A. 25-3601 et seq., and amendments thereto. If a sufficient petition is filed, no full faith and credit tax increment bonds shall be issued until the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds in accordance with this section.

No such election shall be held in the event the board of county commissioners or the board of education determines, as provided in K.S.A. 12-1771, and amendments thereto, that the proposed redevelopment district will have an adverse effect on the county or school district.

(3) As an alternative to paragraph (2) of this subsection, any city which adopts a redevelopment project plan but does not state its intent to issue full faith and credit tax increment bonds in the resolution required by K.S.A. 12-1772, and amendments thereto, and has not acquired property in the redevelopment project area may issue full faith and credit tax increment bonds if the governing body of the city adopts a resolution stating its intent to issue the bonds and the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds pursuant to paragraph (1) of subsection (a). Any project plan adopted by a city prior to the effective date of this act in accordance with K.S.A. 12-1772, and amendments thereto, shall not be invalidated by any requirements of this act.

(4) During the progress of any redevelopment project in which the redevelopment project costs will be financed, in whole or in part, with the proceeds of full faith and credit tax increment bonds, the city may issue temporary notes in the manner provided in K.S.A. 10-123, and amendments thereto, to pay the redevelopment project costs for the project. Such temporary notes shall not be issued and the city shall not acquire property in the redevelopment project area until the requirements of paragraph (2) or (3) of this subsection, whichever is applicable, have been met.

(5) Full faith and credit tax increment bonds issued under this subsection shall be general obligations of the city and are declared to be negotiable instruments. They shall be issued in accordance with the general bond law. All such bonds and all income or interest therefrom shall be exempt from all state taxes. The amount of the full faith and credit tax increment bonds issued and outstanding which exceeds 3% of the assessed valuation of the city shall be within the bonded debt limit applicable to such city.

(6) Any city issuing special obligation bonds or full faith and credit tax increment bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(c) Any increment in ad valorem property taxes resulting from a redevelopment project in the established redevelopment district undertaken in accordance with the provisions of this act, shall be apportioned to a special fund for the payment of the redevelopment project costs, including the payment of principal and interest on any special obligation bonds or full faith and credit tax increment bonds issued to finance such project pursuant to this act and may be pledged to the payment of principal and interest on such bonds.

(d) A city may use the proceeds of special obligation bonds or full faith and credit tax increment bonds, or proceeds of a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto, or any uncommitted funds derived from sources set forth in this section to pay the redevelopment project costs as defined in K.S.A. 12-1770a, and amendments thereto, to implement the redevelopment project plan.

History: L. 1976, ch. 69, § 5; L. 1979, ch. 52, § 5; L. 1982, ch. 75, § 10; L. 1984, ch. 74, § 5; L. 1988, ch. 78, § 5; L. 1993, ch. 213, § 2; L. 1996, ch. 228, § 5; L. 1997, ch. 162, § 2; L. 1998, ch. 17, § 3; L. 1999, ch. 83, § 5; L. 2001, ch. 103, § 9; L. 2003, ch. 97, § 4; L. 2003, ch. 154, § 6; L. 2004, ch. 183, § 4; L. 2005, ch. 132, § 6; L. 2007, ch. 179, § 26; L. 2010, ch. 156, § 16; L. 2011, ch. 91, § 6; L. 2014, ch. 119, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also, 12-1774c.



12-1774a Default; payment from public funds, when.

12-1774a. Default; payment from public funds, when. (a) In the event that the city shall default in the payment of any special obligation bonds payable from revenues authorized pursuant to subsection (a)(1)(D) of K.S.A. 12-1774, and amendments thereto, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in this act.

(b) This section shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto.

History: L. 1993, ch. 213, § 9; L. 2001, ch. 103, § 10; L. 2005, ch. 132, § 7; L. 2007, ch. 179, § 27; L. 2010, ch. 156, § 17; June 3.



12-1775 Taxing subdivision and real property taxes defined; assessment and distribution of taxes; pledge of proceeds of bonds.

12-1775. Taxing subdivision and real property taxes defined; assessment and distribution of taxes; pledge of proceeds of bonds. (a) Except for redevelopment projects satisfying the conditions of subsection (c) of K.S.A. 12-1771b, and amendments thereto, all tangible taxable property located within a redevelopment district shall be assessed and taxed for ad valorem tax purposes pursuant to law in the same manner that such property would be assessed and taxed if located outside such district, and all ad valorem taxes levied on such property shall be paid to and collected by the county treasurer in the same manner as other taxes are paid and collected. Except as otherwise provided in this section, the county treasurer shall distribute such taxes as may be collected in the same manner as if such property were located outside a redevelopment district. Each redevelopment district established under the provisions of this act shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(b) Except for redevelopment projects satisfying the conditions of subsection (c) of K.S.A. 12-1771b, and amendments thereto, beginning with the first payment of taxes which are levied following the date of the establishment of the redevelopment district real property taxes received by the county treasurer resulting from taxes which are levied subject to the provisions of this act by and for the benefit of a taxing subdivision, as defined in K.S.A. 12-1770a, and amendments thereto, on property located within such redevelopment district constituting a separate taxing unit under the provisions of this section, shall be divided as follows:

(1) From the taxes levied each year subject to the provisions of this act by or for each of the taxing subdivisions upon property located within a redevelopment district constituting a separate taxing unit under the provisions of this act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the real property taxes collected which are produced from the base year assessed valuation.

(2) Any real property taxes produced from that portion of the current assessed valuation of real property within the redevelopment district constituting a separate taxing unit under the provisions of this section in excess of the base year assessed valuation shall be allocated and paid by the county treasurer to the treasurer of the city and deposited in a special fund of the city to pay the redevelopment project costs including the payment of principal of and interest on any special obligation bonds or full faith and credit tax increment bonds issued by such city to finance, in whole or in part, such redevelopment project. When the redevelopment project costs have been paid and such obligation bonds and interest thereon have been paid, all moneys thereafter received from real property taxes within such redevelopment district shall be allocated and paid to the respective taxing subdivisions in the same manner as are other ad valorem taxes. If such obligation bonds and interest thereon have been paid before the completion of a project, the city may continue to use such moneys for any purpose authorized by this act until such time as the project is completed, but for not to exceed 20 years from the date of the approval of the project plan, except as otherwise provided by this act.

(c) In any project plan or in the loan documents relating to a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto, or in the proceedings for the issuing of any special obligation bonds or full faith and credit tax increment bonds by the city to finance a redevelopment project, the property tax increment portion of taxes provided for in paragraph (2) of subsection (c) may be irrevocably pledged for the payment of the principal of and interest on such obligation bonds or loan, subject to the provisions of subsection (c) of K.S.A. 12-1774, and amendments thereto.

(d) A city may adopt a project plan in which only a specified percentage or amount of the tax increment realized from taxpayers in the redevelopment district are pledged to the redevelopment project. The county treasurer shall allocate the specified percentage or amount of the tax increment to the treasurer of the city for deposit in the special fund of the city to finance the redevelopment project costs if the city has other available revenues and pledges the revenues to the redevelopment project in lieu of the tax increment. Any portion of such tax increment not allocated to the city for the redevelopment project shall be allocated and paid in the same manner as other ad valorem taxes.

History: L. 1976, ch. 69, § 6; L. 1979, ch. 52, § 6; L. 1984, ch. 74, § 6; L. 1988, ch. 78, § 6; L. 1996, ch. 228, § 6; L. 1998, ch. 17, § 4; L. 1998, ch. 169, § 2; L. 2001, ch. 103, § 11; L. 2010, ch. 156, § 18; June 3.



12-1775a Tax increment financing revenue replacement fund created; transfers, calculation of amount.

12-1775a. Tax increment financing revenue replacement fund created; transfers, calculation of amount. (a) Prior to December 31, 1996, the governing body of each city which, pursuant to K.S.A. 12-1771, and amendments thereto, has established a redevelopment district prior to July 1, 1996, shall certify to the director of accounts and reports the amount equal to the amount of revenue realized from ad valorem taxes imposed pursuant to K.S.A. 2016 Supp. 72-6470, and amendments thereto, within such redevelopment district. Prior to February 1, 1997, and annually on that date thereafter, the governing body of each such city shall certify to the director of accounts and reports an amount equal to the amount by which revenues realized from such ad valorem taxes imposed in such redevelopment district are estimated to be reduced for the ensuing calendar year due to legislative changes in the statewide school finance formula. Prior to March 1 of each year, the director of accounts and reports shall certify to the state treasurer each amount certified by the governing bodies of cities under this section for the ensuing calendar year and shall transfer from the state general fund to the city tax increment financing revenue fund the aggregate of all amounts so certified. Prior to April 15 of each year, the state treasurer shall pay from the city tax increment financing revenue fund to each city certifying an amount to the director of accounts and reports under this section for the ensuing calendar year the amount so certified.

(b) There is hereby created the tax increment financing revenue replacement fund which shall be administered by the state treasurer. All expenditures from the tax increment financing revenue replacement fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state treasurer or a person or persons designated by the state treasurer.

History: L. 1996, ch. 264, § 26; L. 2015, ch. 4, § 26; July 1.



12-1776 Transmittal of documents to county and school district; increase in valuation not considered for certain purposes; certification of increased valuation.

12-1776. Transmittal of documents to county and school district; increase in valuation not considered for certain purposes; certification of increased valuation. (a) After the adoption by the city governing body of a project plan, the clerk of the city shall transmit a copy of the description of the land within the redevelopment district, a copy of the ordinance adopting the plan and a map or plat indicating the boundaries of the district to the clerk, assessor and treasurer of the county in which the district is located and to the governing bodies of the county and school district which levy taxes upon any property in the district. Such documents shall be transmitted following the adoption or modification of the plan or a revision of the plan on or before the January 1 of the year in which the increment is first allocated to the taxing subdivision pursuant to K.S.A. 12-1775, and amendments thereto.

(b) For any year in which taxes are to be paid to the special fund established under subsection (d)(2) of K.S.A. 12-1775, and amendments thereto, any increase in assessed valuation of taxable tangible real property within the redevelopment district in excess of an amount equal to the total assessed value of such real property on the date of the establishment of the redevelopment district shall not be considered by any taxing subdivision in computing any debt limitation or for any other purpose except for the levy of taxes and in determining the amount to be paid to such special fund.

(c) The appraiser of any county in which a redevelopment district is authorized by a city shall certify the amount of such increase in assessed valuation of real and personal property within the redevelopment district to the county clerk on or before July 1 of each year.

History: L. 1976, ch. 69, § 7; L. 1979, ch. 52, § 7; L. 1988, ch. 78, § 7; L. 1998, ch. 110, § 3; L. 2001, ch. 103, § 12; L. 2007, ch. 179, § 28; July 1.



12-1776a School districts; base year assessed valuation.

12-1776a. School districts; base year assessed valuation. (a) As used in this section:

(1) "School district" means any school district in which is located a redevelopment district for which bonds have been issued pursuant to K.S.A. 12-1770 et seq., and amendments thereto.

(2) "Base year assessed valuation," "redevelopment district" and "redevelopment project" shall have the meanings ascribed thereto by K.S.A. 12-1770a, and amendments thereto.

(b) No later than November 1 of each year, the county clerk of each county shall certify to the state board of education the assessed valuation of any school district located within a redevelopment district in such county. For the purposes of this section and for determining the amount of state aid for school districts under K.S.A. 75-2319, and amendments thereto, the base year assessed valuation of property within the boundaries of a redevelopment district shall be used when determining the assessed valuation of a school district until the bonds issued pursuant to K.S.A. 12-1770 et seq., and amendments thereto, to finance redevelopment projects in the redevelopment district have been retired.

History: L. 2005, ch. 152, § 32; L. 2015, ch. 4, § 27; July 1.



12-1777 Relocation assistance plan.

12-1777. Relocation assistance plan. Before any redevelopment project shall be initiated under this act a relocation assistance plan shall be approved by the governing body proposing to undertake the project. Such relocation assistance plan shall:

(a) Provide for relocation payments to be made to persons, families and businesses who move from real property located in the redevelopment district or who move personal property from real property located in the redevelopment district as a result of the acquisition of the real property by the city in carrying out the provisions of this act. With respect to any redevelopment project other than one which includes an auto race track facility, such payments shall not be less than $500;

(b) provide that no persons or families residing in the redevelopment district shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by such displaced person or family at rents within their ability to pay. Such housing units shall be suitable to the needs of such displaced persons or families and must be a decent, safe, sanitary and otherwise standard dwelling; and

(c) provide for the payment of any damages sustained by a retailer, as defined by K.S.A. 79-3702, and amendments thereto, by reason of the liquidation of inventories necessitated by relocation from the redevelopment district.

History: L. 1976, ch. 69, § 8; L. 1988, ch. 78, § 8; L. 1998, ch. 17, § 6; L. 2005, ch. 132, § 8; Apr. 21.



12-1778 Object of taxes levied within redevelopment district.

12-1778. Object of taxes levied within redevelopment district. Notwithstanding any other provision of law, it is hereby stated that it is an object of all ad valorem taxes levied by or for the benefit of any city, county or school district of the state on taxable tangible real property located within any redevelopment district created pursuant to this act, that such taxes may be applied and allocated to and when collected paid into a special fund of a city pursuant to the procedures and limitations of this act to pay the cost of a project including principal of and interest on special obligation bonds or full faith and credit tax increment bonds issued by such city to finance, in whole or in part, such redevelopment project.

History: L. 1976, ch. 69, § 9; L. 1982, ch. 75, § 11; L. 1984, ch. 74, § 7; L. 1988, ch. 78, § 9; Jan. 1, 1989.



12-1779 Issuance of industrial revenue bonds in redevelopment district.

12-1779. Issuance of industrial revenue bonds in redevelopment district. Industrial revenue bonds may be issued under the authority of K.S.A. 12-1740 et seq., and amendments thereto, for the purchase, construction, reconstruction, equipping, maintenance and repair of buildings and facilities within a redevelopment district established under the provisions of this act.

History: L. 1976, ch. 69, § 10; L. 1980, ch. 68, § 4; L. 1988, ch. 78, § 10; Jan. 1, 1989.



12-1780 Severability.

12-1780. Severability. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 1976, ch. 69, § 11; July 1.



12-1780a Application of act.

12-1780a. Application of act. The provisions of this act shall be applicable to redevelopment districts created after July 1, 2001, however, any city which has created a redevelopment district prior to the effective date of this act may, by an ordinance of the governing body, elect to have the provisions of this act apply to such.

History: L. 2001, ch. 103, § 19; April 26.



12-1780g Application of act, by ordinance.

12-1780g. Application of act, by ordinance. Any city that created a redevelopment district or a bioscience development district prior to the effective date of this act may by ordinance elect to have the provisions of this act applicable to such redevelopment district or bioscience development district.

History: L. 2007, ch. 179, § 29; July 1.



12-1781 Citation of act.

12-1781. Citation of act. This act shall be known and may be cited as the business improvement district act.

History: L. 1981, ch. 61, § 1; July 1.



12-1782 Business improvement districts; definitions.

12-1782. Business improvement districts; definitions. As used in this act:

(a) "Services" means governmental functions, programs, activities, facilities improvements and other services which a city is authorized to perform or provide.

(b) "Business" means a fixed place of business where one or more persons are employed or engaged in the purchase, sale, provision or manufacturing of commodities, products or services. The ownership of real estate which is unoccupied and which is held for investment purposes, for sale or lease, shall be considered a business. All property owned or used exclusively for state, county, municipal, literary, educational, scientific, religious, benevolent and charitable purposes shall be excluded from the provisions of this act.

History: L. 1981, ch. 61, § 2; July 1.



12-1783 Same; authorization; purpose.

12-1783. Same; authorization; purpose. The governing body of any city may, in accordance with the procedures and subject to the limitations of this act, establish one or more business improvement districts within the city and provide for the administration and financing of additional and extended services to businesses within such districts. It is the general intent of this act to provide for the administration and financing of continuing programs of services within such districts and nothing herein shall be construed as prohibiting the establishment of benefit districts to finance local capital improvements under the general improvement and assessment law or any other laws of this state.

History: L. 1981, ch. 61, § 3; July 1.



12-1784 Same; services.

12-1784. Same; services. Any city which has established a business improvement district pursuant to this act may provide or cause to be provided such services as will restore or promote the economic vitality of the district and the general welfare of the city, including: (a) The beautification of the district, such as by landscaping and plantings, fountains, shelters, benches, sculptures, signs, lighting, decorations and similar amenities, including the maintenance thereof; (b) the provision of special or additional public services, such as sanitation, the security of persons and property and the care and maintenance of public facilities, including sidewalks and other public areas; (c) the provision or financial support of public transportation services and vehicle parking facilities open to the general public, including the operation and maintenance of parking facilities which may have been established by the issuance of bonds and the levying of special assessments; (d) the development of plans for the general architectural design of public areas and the development of plans and programs for the future development of the district; (e) the development, promotion and support of community events and activities open to the general public; and (f) any other services which the city is authorized to perform and which the city does not also perform to the same extent on a city-wide basis.

History: L. 1981, ch. 61, § 4; July 1.



12-1785 Same; appointment of planning committee; report.

12-1785. Same; appointment of planning committee; report. Prior to the establishment of any business improvement district, the mayor of such city shall appoint a district planning committee, with such number of members as determined by the governing body, to study and develop preliminary plans for the establishment and operation of the district. The committee shall consult with the planning commission and other agencies of the city, as appropriate. If the planning committee recommends that an improvement district be created, it shall submit a report to the governing body which shall: (a) Describe the boundaries of the proposed district; (b) outline the additional and extended services needed within such district; (c) estimate the annual cost of providing those services recommended for performance during the next three years; (d) describe the proposed method of financing such costs; and (e) provide such other information as may be requested by the governing body. The city may provide staff and technical assistance to such committee. A separate planning committee shall be formed for each proposed district.

History: L. 1981, ch. 61, § 5; July 1.



12-1786 Same; resolution.

12-1786. Same; resolution. Upon receiving the recommendation and report of the district planning committee, the governing body of the city may initiate the formation of a business improvement district by the adoption of a resolution of intent. Such resolution of intent shall contain the following: (1) A description of the boundaries of the proposed district; (2) a general description of the services which are proposed to be provided within the district pursuant to this act; (3) the estimated annual cost of providing such services during the next three years; (4) the proposed method or methods by which the city proposes to raise the revenue to finance such services; (5) such other information as deemed advisable by the governing body; and (6) the time and place of a public hearing to be held by the governing body to consider establishment of the district.

History: L. 1981, ch. 61, § 6; July 1.



12-1787 Same; notice; hearing.

12-1787. Same; notice; hearing. Notice of the public hearing on the proposed establishment of a public improvement district shall be published once in the official city newspaper and a copy of such notice and a copy of the resolution of intent shall be mailed by first class mail to all businesses in the proposed district. Publication and mailing shall be at least 30 days prior to the hearing and the hearing shall be held not later than 60 days after adoption of the resolution of intent.

History: L. 1981, ch. 61, § 7; July 1.



12-1788 Same; creation of district by ordinance.

12-1788. Same; creation of district by ordinance. If the governing body of the city, following the public hearing, determines it advisable and in the public interest to establish an improvement district, it shall create such district by ordinance which shall contain the following: (1) The name of the district and a description of its boundaries; (2) a summary of the services to be provided within the district; (3) the methods which will be used to finance such services; and (4) the terms of members, method of appointment and duties of the district advisory board provided for by K.S.A. 12-1790. The boundaries of the district may include less territory than that described in the resolution of intent but may not include any territory not described in such resolution.

History: L. 1981, ch. 61, § 8; July 1.



12-1789 Same; protest petition to repeal ordinance; dissolution of district.

12-1789. Same; protest petition to repeal ordinance; dissolution of district. Within 45 days following publication of an ordinance establishing a district pursuant to K.S.A. 12-1788, and amendments thereto, or the publication of an ordinance levying annual service fees pursuant to K.S.A. 12-1791, and amendments thereto, the owners of businesses located within the district may file with the governing body of the city a petition in opposition to the continuation of the district or the levying of such service fees. Upon a finding that a petition opposing the establishment of the district was signed by not less than a majority of the number of businesses located within the district, no service fee shall be levied within the district and the district shall be dissolved. Upon the finding that a petition opposing the levy of service fees for the ensuing year was signed by not less than a majority of the number of businesses located within the district, no service fees shall be levied pursuant to the ordinance specified in such petition and the district shall be dissolved as of the end of that calendar year. The governing body, by ordinance, shall repeal the ordinance which established the district or the ordinance which levied the annual service fees, effective as of the end of that calendar year. After the payment of all costs incurred by the district for that calendar year, the city shall return any unused and unencumbered moneys collected and distribute such moneys back to the businesses on a pro rata basis in the same percentage as such moneys were collected.

History: L. 1981, ch. 61, § 9; L. 1987, ch. 73, § 1; July 1.



12-1790 Same; advisory board; duties.

12-1790. Same; advisory board; duties. The governing body of a city establishing a business improvement district under the provisions of this act shall provide by ordinance for an advisory board for each such district, the members of which shall be representative of businesses located within the district. The board shall perform such duties as may be prescribed by ordinance and shall, not later than May 15 of each year, submit to the governing body a recommended program of services to be performed or provided within the district during the coming calendar year and a proposed budget to accomplish these objectives. Nothing herein shall prohibit the members of such advisory board from also serving on the board of directors of a not-for-profit corporation with which the city may contract to provide specified services within the district, but no member of the board shall, directly or indirectly, receive compensation for service on the board.

History: L. 1981, ch. 61, § 10; July 1.



12-1791 Same; levy of service fees; classification of businesses; factors to consider.

12-1791. Same; levy of service fees; classification of businesses; factors to consider. Upon receiving a recommended program of services and a proposed budget from the advisory board for the ensuing year, the governing body may by ordinance, annually levy business improvement service fees applicable only to businesses located within the improvement district. All revenue from such fees shall be placed in a special fund, as provided by K.S.A. 12-1792. For the purpose of levying and determining the amount of such fees, the governing body may make a reasonable classification of all businesses within the district. The amount of such annual fees may be based on the amount of space used for business purposes, street front footage, building or land square footage, the number of employees, the type of business and on such other factors or combination thereof as shall be deemed reasonable. The amount of such business improvement service fees shall be in addition to any city-wide license fees or occupational taxes, or any other taxes, fees or charges levied for the general benefit and use of the city.

History: L. 1981, ch. 61, § 11; July 1.



12-1792 Same; special fund.

12-1792. Same; special fund. Any city which has established a business improvement district shall establish a special fund for each such district, which shall be subject to the cash basis, budget and other laws of this state in the same manner as other city funds. Any gifts or grants to the city for the purpose of providing services or facilities within an improvement district may be deposited in such fund and may be expended outside the budget law. Moneys in other funds of the city may be advanced to the special fund provided reimbursement is made to the fund from which the money was advanced prior to the end of the fiscal year.

History: L. 1981, ch. 61, § 12; July 1.



12-1793 Same; modification of included area; notice, hearing.

12-1793. Same; modification of included area; notice, hearing. Any modification of the area included within a district shall be made by ordinance following a public hearing, preceded by at least 30 days written notice to all businesses within the existing and proposed district, served by first class mail notice. Any district may be abolished by ordinance following a public hearing, preceded by at least 30 days written notice to all businesses within the district by first class mail.

History: L. 1981, ch. 61, § 13; July 1.



12-1794 Citation of act.

12-1794. Citation of act. This act, and any amendments thereto, shall be known and may be cited as the self-supported municipal improvement district act.

History: L. 1981, ch. 63, § 1; July 1.



12-1795 Self-supported municipal improvement district; definitions.

12-1795. Self-supported municipal improvement district; definitions. As used in this act:

(a) "City" means any city in Kansas.

(b) "District" means a self-supported municipal improvement district which may be created and the property taxed in accordance with this act and which is:

(1) Comprised of contiguous property wholly within the boundaries of the central business district of the city as such boundaries are determined by resolution adopted by the governing body of the city and none of which property is zoned for any use other than commercial or industrial;

(2) comprised, at a minimum, of an area equivalent to four square blocks excluding any public streets and rights-of-way; and

(3) given a descriptive name containing the words "self-supported municipal improvement district."

(c) "Improvement" means the principal structures, works, component parts and accessories of any of the following:

(1) Sanitary and storm sewers and lift stations.

(2) Drainage conduits, channels and levees.

(3) Street grading, paving, graveling, macadamizing, curbing, guttering and surfacing.

(4) Street lighting fixtures, connections and facilities.

(5) Underground gas, water, heating, and electrical services and connections located within the public right-of-way.

(6) Sidewalks and pedestrian underpasses or overpasses.

(7) Drives and driveway approaches located within the public right-of-way.

(8) Water mains and extensions.

(9) Plazas and arcades.

(10) Parking facilities.

(11) Landscaping and plantings, fountains, shelters, benches, sculptures, commercial and noncommercial signs, lighting, decorations and similar amenities.

(d) "Revenue producing improvement" means any facility or property proposed to be leased in whole or in part to any person or governmental body which aids in the commercial development of the district, furthers the purposes of the district and does not substantially reduce the city's property tax base. The term shall include any utility defined by K.S.A. 10-1201, and amendments thereto.

(e) "Service" means: (1) The provision of special or additional services, such as sanitation, the security of persons and property and the care and maintenance of public facilities, including sidewalks and other public areas; (2) the financial support of public transportation service and publicly owned parking facilities, including the operation and maintenance of parking facilities; (3) the development of plans and programs for the future development of the district; (4) the development, promotion and support of community events and activities open to the general public; and (5) any other service which the city is authorized to perform and which the city does not also perform to the same extent on a city-wide basis.

(f) "Cost" means: (1) Expenditures made for construction, engineering, architectural, technical and legal services, reports, property valuations, estimates, plans, specifications, notices, acquisition of real and personal property, consequential damages, easements, rights-of-way, supervision, inspection, testing, publications, printing and sale of bonds, interest on temporary notes, and provisions for land use planning, administrative expense and contingencies of the district; (2) maintenance expenses of improvements as defined in subsection (c) or (d); and (3) service as defined in subsection (e).

History: L. 1981, ch. 63, § 2; L. 1982, ch. 76, § 1; L. 1988, ch. 79, § 1; Jan. 1, 1989.



12-1796 Same; establishment of district; petition, when; overall plan; hearing; resolution; notice; protest; governing body of the district.

12-1796. Same; establishment of district; petition, when; overall plan; hearing; resolution; notice; protest; governing body of the district. (a) The governing body of the city: (1) May, on its own motion, initiate proceedings for establishing a district as provided in subsections (b) through (g), inclusive; or (2) the city shall initiate proceedings for establishing a district as provided in subsections (b) through (g), inclusive, upon the filing with its clerk of a petition containing:

(A) The signatures of at least 25% of all owners of real property within the proposed district which together represent ownership of 25% or more of the assessed valuation of all of the real property in the proposed district;

(B) a description of the boundaries of the proposed district;

(C) the name of the proposed district;

(D) a statement of the maximum rate of the ad valorem tax that may be levied upon property within the district. The maximum rate of tax may be stated in terms of separate maximum rates for a capital improvement fund tax, an operations fund tax, or in terms of a maximum combined rate; and

(E) the purpose for the establishment of the district.

(b) The city considering establishment of such a district whether on its own motion or pursuant to petition as provided in subsection (a), shall adopt a resolution stating the city is considering establishing the district. Such resolution shall contain:

(1) A description of the boundaries of the proposed district;

(2) the name of the proposed district;

(3) the purpose of the district and a general description of the improvements and services which are proposed to be provided within the district;

(4) the maximum rate of the ad valorem tax which may be levied upon property in the district;

(5) the time and place of a public hearing to be held by the governing body to consider establishment of the district; and

(6) any other information deemed necessary by the governing body.

(c) The date fixed for such public hearing shall be not less than 30 nor more than 60 days following the date of the adoption of the resolution fixing the date of such hearing.

(d) A copy of the resolution shall be mailed by certified mail to each owner of land within the proposed district not less than 15 days prior to the date of such hearing. A copy shall also be mailed to the city or other planning commission having jurisdiction over the area. Such resolution shall be published in the official city newspaper once each week for three consecutive weeks, the last such publication to be not less than one week nor more than two weeks preceding the date fixed for such public hearing.

(e) The governing body shall not take final action on the proposed district within 30 days after the public hearing has been held nor prior to the receipt from the planning commission of a finding that the proposed district is consistent with the comprehensive plan for the development of the city. If the governing body finds that establishment of the proposed district is advisable and in the best interest of the city, it may adopt an ordinance establishing a self-supported municipal improvement district. All property included in the proposed district need not be included in the established district. However, no property may be included in the district that was not included in the proposed district until the governing body:

(1) Has held another hearing after following the procedures prescribed by this section;

(2) has caused a notice of the inclusion of the property to be personally served upon each owner of the additional property; or

(3) has received a written waiver of notice from each owner of the additional property.

(f) At any time prior to adoption of an ordinance establishing a district, the entire matter of establishing such district shall be withdrawn from the governing body's consideration if a petition is filed with the city clerk containing the signatures of at least 40% of all owners of property within the proposed district or signatures which together represent ownership of property with an assessed valuation of 40% or more of the assessed valuation of all property within the proposed district.

(g) Upon the adoption of the ordinance establishing a district, the governing body of the city shall be the governing body of the district. The district shall be a body corporate and politic and shall be vested with all the power and authority necessary to effectuate the purposes of this act. Officers of the city shall be the officers of the district where appropriate and shall have such duties as provided by law and directed by the governing body of the district.

History: L. 1981, ch. 63, § 3; L. 1988, ch. 79, § 2; Jan. 1, 1989.



12-1797 Same; appeal, when.

12-1797. Same; appeal, when. Any resident of or property owner within the city may appeal the action and decisions of the governing body of the city, or while acting as governing body of the district, including the creation of the district and the levying of the proposed taxes for the district, to the district court of the county in which any part of the district is located, within 30 days after the date upon which the ordinance creating the district becomes effective, but the action and decisions of the governing body are final and conclusive unless the court finds that the governing body exceeded its authority. No action may be brought questioning the regularity of the proceedings pertaining to the establishment of a district or the validity of the district, the propriety of the inclusion or exclusion of any property within or from the district, or the ability of the governing body of the district to levy taxes in accordance with the ordinance establishing the district, after 30 days from the date on which the ordinance creating the district becomes effective.

History: L. 1981, ch. 63, § 4; L. 1988, ch. 79, § 3; Jan. 1, 1989.



12-1798 Same; amendment to ordinance; effect; protest petition.

12-1798. Same; amendment to ordinance; effect; protest petition. (a) The ordinance creating the district may be amended, property may be added to the district and the maximum rate of taxes referred to in the ordinance may be increased at any time in the same manner as for the establishment of a district. All property added to a district shall be subject to all taxes currently and thereafter levied.

(b) At any time prior to amendment of the ordinance creating the district by the governing body of the city, the entire matter of amending such ordinance shall be withdrawn from consideration if a petition is filed with the city clerk containing the signatures of at least 40% of all owners of property representing 40% or more of the assessed value of all property within the district and all property proposed to be included.

History: L. 1981, ch. 63, § 5; July 1.



12-1799 Same; dissolution of district, when; withdrawal of dissolution, when.

12-1799. Same; dissolution of district, when; withdrawal of dissolution, when. Subject to the provisions of K.S.A. 12-17,103, a district may be dissolved by the governing body of the city by rescinding the ordinance creating the district. At any time prior to the governing body rescinding the ordinance creating the district, the entire matter of dissolving a district shall be withdrawn from consideration if a petition is filed with the city clerk containing the signatures of at least 51% of all owners of property which together represent ownership of 51% or more of the assessed value of all property within the district.

History: L. 1981, ch. 63, § 6; July 1.



12-17,101a Same; hearing required before contract let or improvement authorized; notice.

12-17,101a. Same; hearing required before contract let or improvement authorized; notice. (a) Before any contract is let or any work is ordered or authorized for an improvement or before any services are provided, the governing body of the district shall hold a public hearing on the advisability of the improvement or the advisability of providing such services. Notice of the hearing shall be given at least once each week for two consecutive weeks in the official city newspaper. At least three days shall elapse between the last publication and the hearing. The notice shall include the:

(1) Time and place of hearing;

(2) general nature of the proposed improvements or of the services to be provided;

(3) the estimated or probable cost of such improvements or the estimated annual cost of providing such services during the next three years; and

(4) the proposed method or methods by which the governing body proposes to raise the revenues to finance such improvement or to pay for such services.

(b) Before calling a hearing on the advisability of any improvement or service, the governing body may secure a feasibility report to assist in the determination of the improvements or services which should be proposed, together with a preliminary estimate of the cost of the improvements, services or combination of improvements and services. The report may be prepared by qualified officers of the city or by consultants. The governing body also may take such other preliminary steps prior to the hearing or before ordering any improvements or letting any contract, including, among other things, the preparation of plans and specifications, estimates of costs of the improvements or services and the advertisement for bids thereon, as in its judgment shall be of assistance in determining the feasibility and desirability of the improvement or services. The cost of such services may be assessed against the district.

(c) The hearing may be adjourned from time to time until the governing body shall have made findings by resolution as to the advisability and nature of the improvements or services to be provided, the estimated cost of the improvements and the estimated annual cost of providing such services during the next three years, and the method or methods by which the governing body proposes to finance such improvements, including a statement that sets forth the amount to be received from any capital improvement fund tax by issuance of bonds or from an operations fund tax, or combination thereof, and the amount to be financed by the issuance of bonds.

History: L. 1988, ch. 79, § 8; Jan. 1, 1989.



12-17,102 Same; advisory board; report; consultation with planning commission; tax levy.

12-17,102. Same; advisory board; report; consultation with planning commission; tax levy. (a) If the governing body of the city establishes a self-supported municipal improvement district under the provisions of this act it may provide by ordinance for an advisory board for such district, the members of which shall be representative of businesses located within the district. The board shall perform such duties as may be prescribed by ordinance and shall, not later than May 15 of each year, submit to the governing body of the district a report on the district's activities and a proposed budget to accomplish these objectives. In formulating a plan for services and improvements, the advisory board may consult with the planning commission.

(b) The governing body of the district may levy taxes annually, within the district, to carry out the purposes of such district, but no such taxes shall be levied until approved by ordinance of the governing body of the city. Such taxes may be in the form of a capital improvement fund tax, operations fund tax, or combination thereof, in addition to any tax levied under the provisions of K.S.A. 12-17,103, and amendments thereto. The tax assessments levied pursuant to the provisions of this act shall be placed upon the tax rolls, shall constitute a lien on the real estate upon which such taxes are levied and shall be subject to collection in the same manner as other ad valorem taxes levied by the city and shall not be subject to abatement by the district. Such tax assessments shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levies prescribed by articles 19 and 50 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. If an advisory board has been established, the annual levy of taxes shall not be made until a recommendation has been received from the advisory board.

History: L. 1981, ch. 63, § 9; L. 1988, ch. 79, § 4; Jan. 1, 1989.



12-17,103 Same; bonds; source of revenue to pay bonds; petition and election, when; effect of dissolution.

12-17,103. Same; bonds; source of revenue to pay bonds; petition and election, when; effect of dissolution. (a) The governing body of the city, acting on and in behalf of the district, may issue municipal improvement district bonds for the cost of improvements as defined by subsection (c) of K.S.A. 12-1795, and amendments thereto. The principal of and interest on the bonds shall be payable: (1) From a levy of ad valorem taxes on all of the taxable tangible property within the district; (2) in cases of revenue producing improvements, from a pledge of the income and receipts derived therefrom; (3) in cities which receive revenue from a local option sales tax pursuant to K.S.A. 12-187 et seq., and amendments thereto, from a pledge of a portion or all of the receipts derived from the tax; or (4) from any combination of these methods. The bonds shall be issued in accordance with the general bond law but shall not be general obligations of the city. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In the event the district is dissolved as an operating agency, the property in the district shall remain liable for any taxes levied to pay any principal and interest on any bonds authorized, issued and still outstanding. No bonds shall be issued until a public hearing is held thereon in the manner provided by K.S.A. 12-17,101a, and amendments thereto.

(b) In the event the governing body of a city proposes to issue such bonds, the principal and interest for which are payable in whole or in part from a pledge of local option sales tax revenues, and the question of pledging the revenues received from the sales tax has not previously been submitted to and approved by the voters of the city, such proposition shall be published once each week for two consecutive weeks in the official city newspaper. If, within 30 days after the last publication of the proposition, a petition is filed with the county election officer signed by not less than 10% of the electors of the city who voted in the last preceding general election of the city requesting an election thereon, no such bonds shall be issued unless the proposition is submitted to and approved by a majority of the voters of the city voting at an election held thereon. Any such election shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto, or in accordance with the provisions of the mail ballot election act.

History: L. 1981, ch. 63, § 10; L. 1983, ch. 49, § 50; L. 1988, ch. 79, § 5; L. 1991, ch. 55, § 1; May 16.



12-17,104 Same; acquisition of property by gift, purchase, exchange or eminent domain; procedure.

12-17,104. Same; acquisition of property by gift, purchase, exchange or eminent domain; procedure. The governing body of the city, on behalf of the district, shall have the right to acquire real and personal property by gift, purchase, exchange or eminent domain, as provided by K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, provided that the governing body may exercise the power of eminent domain only under the following conditions:

(1) Acquisition of the land and personal property is in the public interest and is needed to further the improvement or redevelopment proposal of an existing self-supported municipal improvement district under this act.

(2) The proposal has been reviewed by the appropriate planning commission for conformance with the comprehensive plan of the city.

(3) The city has complied with K.S.A. 75-2714 to 75-2725, inclusive, and amendments thereto, and has received written approval of the state historical society as provided by K.S.A. 75-2714, and amendments thereto.

(4) The city has complied with provisions of K.S.A. 12-1771 and 12-1772, and amendments thereto.

(5) The procedures for a public hearing, notification to affected property owners and the right of appeal shall be the same as provided in subsections (d) and (e) of K.S.A. 12-1796 and 12-1797, and amendments thereto.

Upon the dissolution of the district or according to the district proposal as adopted or amended, and the retirement of all bonded indebtedness against the property, all property of the district shall become the property of the city and the city may trade or exchange or sell this property in the same manner as provided in K.S.A. 12-1301, and amendments thereto. The proceeds from such sale may be used for another public purpose.

History: L. 1981, ch. 63, § 11; L. 1988, ch. 79, § 6; L. 2001, ch. 103, § 13; April 26.



12-17,105 Same; establishment of funds.

12-17,105. Same; establishment of funds. The governing body of the city, acting on behalf of the district, may establish a self-supported improvement district operations fund and a capital improvements fund, or combination thereof, and such other funds deemed necessary.

History: L. 1981, ch. 63, § 12; L. 1988, ch. 79, § 7; Jan. 1, 1989.



12-17,106 Same; severability.

12-17,106. Same; severability. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 1981, ch. 63, § 13; July 1.



12-17,114 Neighborhood revitalization; title of act.

12-17,114. Neighborhood revitalization; title of act. This act shall be known and may be cited as the Kansas neighborhood revitalization act.

History: L. 1994, ch. 242, § 10; July 1.



12-17,115 Same; definitions.

12-17,115. Same; definitions. As used in this act:

(a) "Dilapidated structure" means a residence or other building which is in deteriorating condition by reason of obsolescence, inadequate provision of ventilation, light, air or structural integrity or is otherwise in a condition detrimental to the health, safety or welfare of its inhabitants or a residence or other building which is in deteriorating condition and because of age, architecture, history or significance is worthy of preservation.

(b) "Municipality" means any municipality as defined by K.S.A. 10-1101, and amendments thereto.

(c) "Neighborhood revitalization area" means:

(1) An area in which there is a predominance of buildings or improvements which by reason of dilapidation, deterioration, obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, the existence of conditions which endanger life or property by fire and other causes or a combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency or crime and which is detrimental to the public health, safety or welfare;

(2) an area which by reason of the presence of a substantial number of deteriorated or deteriorating structures, defective or inadequate streets, incompatible land use relationships, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the actual value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or a combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is detrimental to the public health, safety or welfare in its present condition and use; or

(3) an area in which there is a predominance of buildings or improvements which by reason of age, history, architecture or significance should be preserved or restored to productive use.

(d) "Governing body" means the governing body of any municipality.

(e) "Increment" means that amount of ad valorem taxes collected from real property located within the neighborhood revitalization area or from dilapidated structures outside the revitalization area that is in excess of the amount which is produced from such property and attributable to the assessed valuation of such property prior to the date the neighborhood revitalization area was established or the structure was declared dilapidated pursuant to this act.

History: L. 1994, ch. 242, § 11; L. 1996, ch. 228, § 8; July 1.



12-17,116 Same; designation of revitalization area; findings.

12-17,116. Same; designation of revitalization area; findings. The governing body of any municipality may designate any area within such municipality as a neighborhood revitalization area if the governing body finds that one or more of the conditions as described in subsection (c) of K.S.A. 12-17,115, and amendments thereto, exist and that the rehabilitation, conservation or redevelopment of the area is necessary to protect the public health, safety or welfare of the residents of the municipality. The governing body may declare a building outside of a neighborhood revitalization area to be a dilapidated structure if the structure satisfies the conditions set forth in subsection (a) of K.S.A. 12-17,115.

History: L. 1994, ch. 242, § 12; L. 1996, ch. 228, § 9; July 1.



12-17,117 Same; revitalization plan, contents; notice and hearing.

12-17,117. Same; revitalization plan, contents; notice and hearing. (a) Prior to designating an area as a neighborhood revitalization area or a structure to be a dilapidated structure, the governing body shall adopt a plan for the revitalization of such area or designation of a dilapidated structure. Such plan shall include:

(1) A legal description of the real estate forming the boundaries of the proposed area and a map depicting the existing parcels of real estate;

(2) the existing assessed valuation of the real estate in the proposed area, listing the land and building values separately;

(3) a list of names and addresses of the owners of record of real estate within the area;

(4) the existing zoning classifications and district boundaries and the existing and proposed land uses within the area;

(5) any proposals for improving or expanding municipal services within the area including, but not limited to, transportation facilities, water and sewage systems, refuse collection, road and street maintenance, park and recreation facilities and police and fire protection;

(6) a statement specifying what property is eligible for revitalization and whether rehabilitation and additions to existing buildings or new construction or both is eligible for revitalization;

(7) the criteria to be used by the governing body to determine what property is eligible for revitalization;

(8) the contents of an application for a rebate of property tax increments authorized by K.S.A. 12-17,118, and amendments thereto;

(9) the procedure for submission of an application for a rebate of property tax increments authorized by K.S.A. 12-17,118, and amendments thereto;

(10) the standards or criteria to be used when reviewing and approving applications for a rebate of property tax increments authorized by K.S.A. 12-17,118, and amendments thereto;

(11) a statement specifying the maximum amount and years of eligibility for a rebate of property tax increments authorized by K.S.A. 12-17,118; and

(12) any other matter deemed necessary by the governing body.

(b) Prior to declaring a building to be a dilapidated structure, the governing body shall do the following:

(1) Obtain a legal description of the property to be declared dilapidated;

(2) determine the assessed value of the property to be declared a dilapidated structure, with separate values established for the land and structure;

(3) determine the owner of record of the structure.

(c) Prior to adopting a plan pursuant to this section, the governing body shall call and hold a hearing on the proposal. Notice of such hearing shall be published at least once each week for two consecutive weeks in a newspaper of general circulation within the municipality. Following such hearing, or the continuation thereof, the governing body may adopt such plan.

History: L. 1994, ch. 242, § 13; L. 1996, ch. 228, § 10; July 1.



12-17,118 Same; neighborhood revitalization fund; application for tax rebates; impact on state aid to school districts.

12-17,118. Same; neighborhood revitalization fund; application for tax rebates; impact on state aid to school districts. (a) Following adoption of a plan pursuant to K.S.A. 12-17,117 and amendments thereto, the governing body shall create a neighborhood revitalization fund to finance the redevelopment of designated revitalization areas and dilapidated structures and to provide rebates authorized by this section. Moneys may be budgeted and transferred to such fund from any source which may be lawfully utilized for such purposes. Any municipality may expend money from the general fund of such municipality to accomplish the purposes of this act.

(b) Moneys credited to such fund from annually budgeted transfers shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the municipality, the amounts credited to, and the amount on hand in, such neighborhood revitalization fund and the amount expended therefrom shall be shown thereon for the information of taxpayers. Moneys in such fund may be invested in accordance with K.S.A. 10-131, and amendments thereto with the interest credited to the fund.

(c) If the governing body determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the governing body may transfer such amount not needed to the fund from which it came and such retransfer and expenditure shall be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto.

(d) Any increment in ad valorem property taxes levied by the municipality resulting from improvements by a taxpayer to property in a neighborhood revitalization area or to a dilapidated structure may be credited to the fund for the purpose of returning all or a part of the property increment to the taxpayer in the form of a rebate. Applications for rebates shall be submitted in the manner and subject to the conditions provided by the revitalization plan adopted under K.S.A. 12-17,117 and amendments thereto. Upon approval of an application received hereunder the municipality shall rebate all or a part of incremental increases in ad valorem property tax resulting from the improvements. Upon payment of taxes by the taxpayer, the rebate must be made within 30 days after the next distribution date as specified in K.S.A. 12-1678a, and amendments thereto.

(e) No later than November 1 of each year the county clerk of each county shall certify to the state commissioner of education the assessed valuation amount of any school district therein for which tax increment rebates have been made by the school district during the previous year in accordance with an interlocal agreement approved by the board of education of such district under the provisions of K.S.A. 12-17,119 and amendments thereto. The amount of the assessed valuation shall be determined by dividing the total amount of tax increment rebates paid by the district during the preceding 12 months by the total of the ad valorem tax levy rates levied by or on behalf of the district in the previous year. The commissioner of education shall annually deduct the certified amounts of assessed valuation for such rebates from the total assessed valuation of the district in determining the total and per pupil assessed valuations used in the allocation of state aid payments to school districts.

History: L. 1994, ch. 242, § 14; L. 1996, ch. 228, § 11; L. 1997, ch. 97, § 3; July 1.



12-17,119 Same; interlocal agreements.

12-17,119. Same; interlocal agreements. Any two or more municipalities may agree pursuant to K.S.A. 12-2901 et seq., and amendments thereto, to exercise the powers and duties authorized by this act.

History: L. 1994, ch. 242, § 15; July 1.



12-17,120 Same; act not exclusive authority for revitalization.

12-17,120. Same; act not exclusive authority for revitalization. This is enabling legislation for the revitalization of neighborhood areas and is not intended to prevent cities and counties from enacting and enforcing additional laws and regulations on the same subject which are not in conflict with the provisions of this act.

History: L. 1994, ch. 242, § 16; July 1.



12-17,121 Downtown redevelopment act; purpose; citation of act.

12-17,121. Downtown redevelopment act; purpose; citation of act. (a) The purpose of the Kansas downtown redevelopment act is to promote, stimulate and develop the general and economic welfare of the state of Kansas and its rural and low income communities, to encourage the rehabilitation and use of real property located in downtown areas that have become vacant or minimally utilized and to assist in the development and redevelopment of eligible areas within cities and counties thereby promoting the general welfare of the citizens of this state, by authorizing cities and counties to apply to the department of commerce to designate downtown redevelopment areas, wherein rebate of real property tax increments collected from real property may apply to properties which have undergone approved improvements.

(b) This act shall be known and may be cited as the Kansas downtown redevelopment act.

History: L. 2004, ch. 112, § 81; July 1.



12-17,122 Same; definitions.

12-17,122. Same; definitions. For the purposes of this act, the following terms shall have the meanings provided herein, unless the context clearly indicates, otherwise:

(a) "Base year appraised value" means the appraised value, as determined by the county appraiser, of the real property located within the boundaries of a downtown redevelopment area for the tax year immediately preceding a twelve-month period in which an investment for improvements to the real property or trade fixtures therein, equal to or exceeding 25% of the appraised value of the real property, was made;

(b) "core commercial district" means an area of a city or unincorporated area of a county characterized by a variety of compact commercial, office, residential and public uses that make it most directly analogous to central business districts commonly identified by zoning regulations;

(c) "distressed community" means an area in which 20% or more of the population of all ages for each census tract located within the area has an income below the poverty level as reported in the most recently completed decennial census published by the U.S. bureau of the census;

(d) "downtown redevelopment area" or "redevelopment area" means an area designated by the secretary of commerce pursuant to this act for the purpose of identifying real property that is eligible to receive tax benefits as provided in K.S.A. 2016 Supp. 12-17,124, and amendments thereto;

(e) "fund" means the fund created by the governing body of a city or unincorporated area of a county to comply with the requirements of this act;

(f) "governing body" means the governing body of a city or the unincorporated area of a county;

(g) "real property taxes" means all taxes levied on an ad valorem basis upon land and the improvements thereon;

(h) "secretary" means the secretary of the department of commerce; and

(i) "tax increment" means all real property taxes assessed pursuant to K.S.A. 79-1439, and amendments thereto, to the amount of the current appraised value of the property in excess of the base year appraised value of the property located within a redevelopment area or proposed redevelopment area.

History: L. 2004, ch. 112, § 82; L. 2005, ch. 80, § 5; Apr. 14.



12-17,123 Same; application for designation as downtown redevelopment area; approval or denial by secretary of commerce, criteria.

12-17,123. Same; application for designation as downtown redevelopment area; approval or denial by secretary of commerce, criteria. (a) The governing body of a city or of an unincorporated area of a county proposing to establish a downtown redevelopment area shall make a written application to the secretary of the department of commerce for the designation of a downtown redevelopment area. Applications shall be made in a format approved by the secretary.

(b) After a review of the application and after an examination of the facts alleged, the secretary may approve the application based upon one or more of the following criteria:

(1) The city or unincorporated area of a county in which the redevelopment area is proposed has a population of less than 50,000 or the proposed redevelopment area qualifies as a distressed community;

(2) the proposed redevelopment area is located in a well-defined, core commercial district of the city or the unincorporated area of the county;

(3) if the structures located within the proposed redevelopment area have a vacancy rate that exceeds 15%; or

(4) the average appraised valuation of the properties located within the proposed redevelopment area has not increased by more than 15% in the past 10 years.

(c) In the event the secretary denies an application to designate a downtown redevelopment area, the secretary shall, within 90 days of the denial, issue a written statement of the controlling facts relied upon to the governing body of the city or of the unincorporated area of the county that requested the designation.

History: L. 2004, ch. 112, § 83; July 1.



12-17,124 Same; application of real property owners for tax benefits; approval or denial, criteria.

12-17,124. Same; application of real property owners for tax benefits; approval or denial, criteria. (a) The owner of real property located within a downtown redevelopment area may submit a written application to the governing body of the city or of the unincorporated area of the county in which the redevelopment area is located to request downtown redevelopment area tax benefits. The application for tax benefits shall be made on a form approved by the governing body of the city or of the unincorporated area of the county or such governing body's designee, and shall be accompanied by copies of dated records that verify the applicant's investment in improvements to the real property or trade fixtures located therein.

(b) After a review of the application for redevelopment tax benefits and after an examination of the facts alleged, the governing body of the city or of the unincorporated area of the county in which the downtown redevelopment area is located shall either approve or deny the application for redevelopment tax benefits based upon the following criteria:

(1) The applicant has made, within a twelve-month period, an investment in improvements to the real property or trade fixtures located therein, the value of which is equivalent to or exceeds 25% of the appraised value of the property, as determined by the county appraiser, for the immediately preceding tax year; and

(2) the real property that is the subject of the application is in full compliance with city ordinances or county resolutions.

History: L. 2004, ch. 112, § 84; July 1.



12-17,125 Same; taxation of real property approved for tax benefits; rebate of property tax increments to taxpayers.

12-17,125. Same; taxation of real property approved for tax benefits; rebate of property tax increments to taxpayers. Real property that has been approved for downtown redevelopment tax benefits pursuant to K.S.A. 2016 Supp. 12-17,124, and amendments thereto, shall be assessed and taxed for real property tax purposes pursuant to law in the same manner that such property would be assessed and taxed if it had not been approved for downtown redevelopment tax benefits. The tax increment generated by the improvement shall be credited to the fund created by a governing body of a city or an unincorporated area of a county for the purpose of returning all or part of the property tax increment to the taxpayer in the form of a rebate of 100% each year in years one through five, 80% in year six, 60% in year seven, 40% in year eight and 20% in year nine. No rebate shall be paid on or after the tenth year. Upon payment of taxes by the taxpayer, the rebate must be made within 30 days after the next distribution date as specified in K.S.A. 12-1678a, and amendments thereto.

History: L. 2004, ch. 112, § 85; L. 2005, ch. 80, § 6; Apr. 14.



12-17,140 Transportation development district act; citation.

12-17,140. Transportation development district act; citation. (a) K.S.A. 2016 Supp. 12-17,140 through 12-17,149 and 12-17,147a, and amendments thereto, shall be known and may be cited as the transportation development district act.

(b) The powers conferred by this act are for public uses, economic development purposes or purposes for which public money may be expended.

History: L. 2003, ch. 120, § 4; L. 2009, ch. 54, § 2; July 1.



12-17,141 Same; definitions.

12-17,141. Same; definitions. As used in K.S.A. 2016 Supp. 12-17,140 through 12-17,149, and amendments thereto: (a) "Acquire" means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means and may include the acquisition of existing property and projects already owned by a municipality.

(b) "Act" means the provisions of K.S.A. 2016 Supp. 12-17,140 through 12-17,149 and 12-17,147a, and amendments thereto.

(c) "Bonds" means special obligation bonds or special obligation notes payable solely from the sources described in K.S.A. 2016 Supp. 12-17,147, and amendments thereto, issued by a municipality in accordance with the provisions of this act.

(d) "Consultant" means engineers, architects, planners, attorneys and other persons deemed competent to advise and assist the governing body in planning and making of projects.

(e) "Cost" means: (1) All costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, necessary fees and expenses of consultants, interest accrued on borrowed money during the period of construction and the amount of a reserve fund for the bonds, together with the cost of land, materials, labor and other lawful expenses incurred in planning and doing any project and may include a charge of not to exceed 5% of the total cost of a project or the cost of work done by the municipality to reimburse the municipality for the services rendered by the municipality in the administration and supervision of such project by its general officers; and (2) in the case of property and projects already owned by the municipality and previously financed by the issuance of bonds, "cost" means costs authorized by K.S.A. 10-116a, and amendments thereto.

(f) "District" means a transportation development district created pursuant to this act.

(g) "Governing body" means the governing body of a city or the board of county commissioners of a county.

(h) "Municipality" means any city or county.

(i) "Newspaper" means the official newspaper of the municipality.

(j) "Owner" means the owner or owners of record, whether resident or not, of real property within the district.

(k) "Project" means any project or undertaking, whether within or without the district, to improve, construct, reconstruct, maintain, restore, replace, renew, repair, install, furnish, equip or extend any bridge, street, road, highway access road, interchange, intersection, signing, signalization, parking lot, bus stop, station, garage, terminal, hangar, shelter, rest area, dock, wharf, lake or river port, airport, railroad, light rail or other mass transit facility, streetscape or any other transportation related project or infrastructure including, but not limited to, utility relocation; sanitary and storm sewers and lift stations; drainage conduits, channels and levees; street light fixtures, connection and facilities; underground gas, water, heating and electrical services and connections located within or without the public right-of-way; sidewalks and pedestrian underpasses or overpasses; and water main and extensions. "Project" includes a building facade but only when part of remodeling, repairing, enlarging or reconstructing an existing building.

(l) "Transportation development district sales tax" means the tax authorized by K.S.A. 2016 Supp. 12-17,145, and amendments thereto.

History: L. 2003, ch. 120, § 5; L. 2005, ch. 130, § 1; L. 2007, ch. 139, § 1; L. 2009, ch. 54, § 3; July 1.



12-17,142 Same; creation of district; petition; procedure.

12-17,142. Same; creation of district; petition; procedure. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body of any municipality may create a district as provided by this act for the purpose of financing projects. A municipality may create a district, or may modify a previously created district, upon receipt of a petition signed by the owners of all of the land area within the proposed district. The petition shall contain: (1) The general nature of the proposed project;

(2) the maximum cost of the project;

(3) the proposed method of financing the project;

(4) the proposed amount and method of assessment;

(5) the proposed amount of transportation development district sales tax; and

(6) a map or boundary description of the proposed district.

(b) Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after such filing, whichever occurs first. The petition shall contain a notice that: (1) The names of the signers may not be withdrawn after such a period of time; and (2) the signers consent to any assessments to the extent described therein without regard to benefits conferred by the project.

(c) Upon filing of the petition for a district financed only by assessments, the governing body may proceed without notice or a hearing to make findings by resolution or ordinance as to the nature, advisability and maximum cost of the project, the boundaries of the district and the amount and method of assessment. Upon making such findings the governing body may authorize the project in accordance with such findings as to the advisability of the project. The resolution or ordinance shall be effective upon publication once in a newspaper.

(d) The district boundaries and the method of financing for the project shall not require that all property that is benefited by the project, whether the benefited property is within or without the district, be included in the district or be subject to an assessment or the transportation development district sales tax.

(e) Following authorization of the project, the petition shall be submitted for recording in the office of the register of deeds of the county in which the district is located.

History: L. 2003, ch. 120, § 6; L. 2005, ch. 130, § 2; July 1.



12-17,143 Same; special assessments, procedure; act not exclusive authority.

12-17,143. Same; special assessments, procedure; act not exclusive authority. (a) In addition to any other power provided by law and as a complete alternative to all other methods provided by law, the governing body may make, or cause to be made, projects identified in the petition submitted pursuant to K.S.A. 2016 Supp. 12-17,142 or 12-17,144, and amendments thereto, and may levy and collect special assessments upon property in the district and provide for the payment of all or any part of the cost of the project out of the proceeds of such special assessments. If special assessments will be levied to finance all or a portion of the cost of a project, the municipality shall follow the assessment procedures in K.S.A. 12-6a01 et seq., and amendments thereto, except that:

(1) No assessment may be levied against the municipality at large;

(2) no full faith and credit notes or bonds may be issued by the municipality to finance a project under this act; and

(3) assessment installments may be levied as otherwise provided by this section.

(b) Prior to the date the municipality certifies its tax levy to the county clerk pursuant to K.S.A. 79-1801, and amendments thereto, if the method of financing for the project includes payment from the sources described in either subsection (c) or (d) of K.S.A. 2016 Supp. 12-17,147, and amendments thereto, the ordinance or resolution of the municipality that levies the assessments may provide that such assessment installments for any year may be reduced or eliminated to the extent that the municipality has received sufficient funds from the sources described in either subsection (c) or (d) of K.S.A. 2016 Supp. 12-17,147, and amendments thereto, to pay the debt service on any bonds issued under this act for the project which would have been paid by such assessment installment. The municipality shall not be required to refund any prepayment of assessments for any assessment installment which is reduced or eliminated after such prepayment is made to the municipality. Any prepayment of assessments under this act shall be done in compliance with K.S.A. 10-115, and amendments thereto.

History: L. 2003, ch. 120, § 7; L. 2009, ch. 54, § 4; July 1.



12-17,144 Same; notice; public hearing; governing body's action.

12-17,144. Same; notice; public hearing; governing body's action. (a) Upon filing a petition in accordance with K.S.A. 2016 Supp. 12-17,142, and amendments thereto, for a district financed in whole or in part by a proposed transportation development district sales tax authorized by K.S.A. 2016 Supp. 12-17,145, and amendments thereto, the municipality shall adopt a resolution stating its intention to levy such transportation development district sales tax, and give notice of the public hearing on the advisability of creating the district, its intention to levy such transportation development district sales tax and financing of the project. Such notice shall be published at least once each week for two consecutive weeks in the newspaper and shall be sent by certified mail to all owners. The second notice shall be published at least seven days prior to the date of hearing and the certified mailed notice shall be sent at least 10 days prior to the date of hearing. Such notice shall contain the following information:

(1) The time and place of the hearing;

(2) the general nature of the proposed project;

(3) the maximum cost of the project;

(4) the proposed method of financing of the project;

(5) the proposed amount of the transportation development district sales tax;

(6) the proposed amount and method of assessment, if any; and

(7) a map or boundary description of the proposed district.

(b) The hearing on the advisability of the creating of the district, the intention to levy the transportation development district sales tax and the financing of the project may be adjourned from time to time. Following the hearing or any continuation thereof, the governing body may create the district, authorize the project, approve the maximum cost of the project and the boundaries of the district, levy the transportation development district sales tax and approve the method of financing by adoption of the appropriate ordinance or resolution. Such ordinance or resolution shall become effective upon publication once in the newspaper.

History: L. 2003, ch. 120, § 8; L. 2005, ch. 130, § 3; July 1.



12-17,145 Same; sales tax; director of taxation, duties.

12-17,145. Same; sales tax; director of taxation, duties. (a) In addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-197, and amendments thereto, any municipality may impose a transportation development district sales tax on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act, and amendments thereto, within a transportation development district for purposes of financing a project in such district in any increment of .10% or .25% not to exceed 1% and pledging the revenue received therefrom to pay the bonds issued for the project. Any transportation development district sales tax imposed pursuant to this section shall expire after sufficient transportation development sales tax has been received to pay the cost of the project or no later than the date the bonds issued to finance such project or refunding bonds issued therefore shall mature. Except as otherwise provided by the provisions of the act, and amendments thereto, the tax authorized by this section shall be administered, collected and subject to the provisions of K.S.A. 12-187 to 12-197, inclusive, and amendments thereto.

(b) Upon receipt of a certified copy of the resolution or ordinance authorizing the levy of the transportation development district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All of the taxes collected under the provisions of this act shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the transportation development district sales tax fund, which fund is hereby established in the state treasury. All moneys in the transportation development district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to the treasurers of those municipalities which are qualified to receive disbursements from such fund the amount collected within such municipality. Any refund due on any transportation development district sales tax collected pursuant to this section shall be paid out of the transportation development district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the transportation development district sales tax authorized by this section. Transportation development district sales tax received by a municipality pursuant to this section shall be deposited in the transportation development district sales tax fund created pursuant to K.S.A. 2016 Supp. 12-17,148, and amendments thereto.

History: L. 2003, ch. 120, § 9; L. 2005, ch. 130, § 4; L. 2009, ch. 54, § 5; July 1.



12-17,146 Same; limitations on suits challenging actions under act.

12-17,146. Same; limitations on suits challenging actions under act. No suit to set aside the assessments or otherwise question the validity of the proceedings for the creation of the district or the authorization of the project shall be brought after the expiration of 30 days from the publication of the ordinance or resolution creating the district. No suit to set aside the transportation development district sales tax shall be brought after the expiration of 30 days from the publication of the ordinance or resolution declaring the intent to impose the transportation development district sales tax.

History: L. 2003, ch. 120, § 10; July 1.



12-17,147 Same; methods of financing.

12-17,147. Same; methods of financing. The total cost of any project authorized pursuant to this act shall be paid from all or any of the following sources: (a) Special assessments imposed in the district pursuant to this act which have been paid in full prior to the date set by the governing body as provided in K.S.A. 12-6a10, and amendments thereto;

(b) special assessments imposed in the district pursuant to this act, to be paid in installments;

(c) a pledge of all of the revenue received from the transportation development district sales tax authorized by K.S.A. 2016 Supp. 12-17,145, and amendments thereto; and

(d) any other funds appropriated by the municipality.

History: L. 2003, ch. 120, § 11; July 1.



12-17,147a Same; costs of project, how paid.

12-17,147a. Same; costs of project, how paid. (a) Costs of a project authorized by this act may be paid in one or more payments from transportation development district sales tax collected pursuant to this act without the issuance of bonds authorized by K.S.A. 2016 Supp. 12-17,149, and amendments thereto.

(b) This section shall be a part of and supplemental to the transportation development district act.

History: L. 2009, ch. 54, § 1; July 1.



12-17,148 Same; fund of the district.

12-17,148. Same; fund of the district. A separate fund shall be created for each district and each project and such fund shall be identified by a suitable title. Except as otherwise required by the secretary of transportation in connection with a loan to the municipality from the Kansas transportation revolving fund, the proceeds from the sale of bonds, transportation revolving fund loan, any special assessment and transportation development district sales tax authorized, levied and collected under this act by the municipality and any other moneys appropriated by the governing body for such purpose shall be credited to such fund. Such fund shall be used solely to pay the costs of the project. Upon payment of the principal and interest on the bonds, if any, the municipality shall have the authority to spend any moneys remaining in the fund for the purposes for which local sales tax receipts may be spent.

History: L. 2003, ch. 120, § 12; L. 2009, ch. 54, § 6; L. 2010, ch. 156, § 19; June 3.



12-17,149 Same; bonds; loans from the transportation revolving fund.

12-17,149. Same; bonds; loans from the transportation revolving fund. (a) Any municipality may issue bonds in one or more series and/or execute and deliver a loan with respect to a project from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto, to finance the undertaking of any project in accordance with the provisions of this act. Such bonds shall be made payable, both as to principal and interest solely from a pledge of the sources of funds described in K.S.A. 2016 Supp. 12-17,147, and amendments thereto, except that, if a project is financed, in whole or in part, with the proceeds of a loan to the municipality from the Kansas transportation revolving fund, such loan shall also be payable from amounts available pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto. The municipality may pledge such revenue to the repayment of such bonds or loans prior to, simultaneously with or subsequent to the issuance of such bonds, except for any revenues received under the provisions of subsection (d) of K.S.A. 2016 Supp. 12-17,147, and amendments thereto, which revenues are subject to annual appropriation.

(b) Bonds issued pursuant to subsection (a) shall not be general obligations of the municipality, give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in subsection (a) and such bonds shall so state on their face. This subsection shall not apply to loans from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto.

(c) Bonds issued pursuant to subsection (a) shall be special obligations of the municipality and are declared to be negotiable instruments. Such bonds shall be executed by the authorized representatives of the municipality and sealed with the corporate seal of the municipality. All details pertaining to the issuance of the bonds and terms and conditions thereof shall be determined by ordinance or resolution of the municipality. The provisions of K.S.A. 10-106, and amendments thereto, requiring a public sale of bonds shall not apply to bonds issued under this act. All bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall contain the following recitals: The authority under which such bonds are issued; that such bonds are in conformity with the provisions, restrictions and limitations thereof; and that such bonds and the interest thereon are to be paid from the money and revenue received as provided in subsection (a) such bonds shall mature in no more than 22 years.

(d) Any municipality issuing bonds or executing a loan from the Kansas transportation revolving fund pursuant to K.S.A. 2016 Supp. 75-5063 et seq., and amendments thereto, under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(e) Bonds issued under the provisions of this act shall be in addition to and not subject to any statutory limitation of bonded indebtedness imposed on such municipality.

History: L. 2003, ch. 120, § 13; L. 2010, ch. 156, § 20; L. 2011, ch. 91, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also, 12-17,149a.



12-17,150 Same; secretary of revenue, duties; report.

12-17,150. Same; secretary of revenue, duties; report. The secretary of revenue in connection with a redevelopment project area for which sales, use and transient guest tax revenues are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance redevelopment project costs in such redevelopment project area or a transportation development district for which a transportation development district sales tax has been imposed, shall provide reports identifying each retailer having a place of business in such redevelopment district or transportation development district setting forth the tax liability and the amount of such tax remitted by each retailer during the preceding month and identifying each business location maintained by the retailer within such city or county. Such report shall be made available to the bond trustee, escrow agent or paying agent for such bonds within a reasonable time after it has been requested from the director of taxation. The bond trustee, escrow agent or paying agent shall keep such retailers' sales, use, transient guest and transportation development district sales tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such sales, use, transient guest and transportation development district sales tax revenues in connection with the bonds used to finance redevelopment project costs in such redevelopment project area or used to finance the costs of a project in a transportation development district. Except as otherwise provided, the sales, use and transient guest tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

History: L. 2003, ch. 120, § 16; July 1.



12-17,151 Same; application to existing districts.

12-17,151. Same; application to existing districts. The provisions of K.S.A. 2016 Supp. 12-17,140 through 12-17,150, and amendments thereto, and K.S.A. 12-194 and 25-432, as amended pursuant to this act, shall apply to all transportation development districts, whether created before or after July 1, 2003.

History: L. 2003, ch. 120, § 17; July 1.



12-17,152 Public improvement districts; creation.

12-17,152. Public improvement districts; creation. The governing bodies of any three or more counties not located in a metropolitan statistical area, as defined by the United States department of commerce, may enter into an agreement for interlocal cooperation under K.S.A. 12-2901 et seq., and amendments thereto, to create a public improvement district for the purposes of constructing, operating and maintaining public infrastructure improvements. Each public improvement district shall have a different name and shall be named in the manner of "the ________ public improvement district" and the blank filled in with the name identified in the agreement for interlocal cooperation.

History: L. 2005, ch. 151, § 1; July 1.



12-17,153 Same; financing; taxing authority; election; collection of tax; public improvement district sales tax fund.

12-17,153. Same; financing; taxing authority; election; collection of tax; public improvement district sales tax fund. (a) For the purposes of financing the cost of the construction, operation and maintenance of any such public infrastructure improvements, a public improvement district created pursuant to K.S.A. 2016 Supp. 12-17,152, and amendments thereto, shall be authorized to levy a tax upon all taxable real and tangible personal property, or to impose a sales tax of not to exceed .50% or any fraction thereof or both such property tax and sales tax for a period of not to exceed 10 years. Such public improvement district sales tax shall be in addition to and notwithstanding any limitations on the aggregate amount of the retailers' sales tax contained in K.S.A. 12-187 through 12-199, and amendments thereto. Such public improvement district sales tax shall be imposed on the selling of tangible personal property at retail or rendering or furnishing services taxable pursuant to the provisions of the Kansas retailers' sales tax act. Except as otherwise provided by this act, the sales tax authorized by this section shall be administered, collected and subject to the provisions of K.S.A. 12-187 to 12-199, and amendments thereto.

(b) No such tax shall be imposed by a public improvement district until a question of the authority therefor shall be submitted to and approved by the electors of each such county which is a member of such public improvement district.

(c) Upon receipt of a certified copy of a resolution adopted by a public improvement district authorizing the levy of such public improvement district sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the district at the same time and in the same manner provided for the collection of the state retailers' sales tax. All taxes collected under the provisions of this section shall be remitted by the secretary of revenue to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount of all taxes collected under the provisions of this act in the state treasury to the credit of the public improvement district sales tax fund, which fund is hereby established in the state treasury and a separate account established for each public improvement district created pursuant to this section. All moneys in the public improvement district sales tax fund shall be remitted at least quarterly by the state treasurer, on instruction from the secretary of revenue, to each district. Any refund due on any district sales tax collected pursuant to this section shall be paid out of the appropriate account in the public improvement district sales tax refund fund which is hereby established in the state treasury and reimbursed by the director of taxation from collections of each public improvement district sales tax authorized by this section and applied by the district in the manner provided pursuant to this section.

History: L. 2005, ch. 151, § 2; July 1.



12-17,154 Same; powers.

12-17,154. Same; powers. A public improvement district created pursuant to K.S.A. 2016 Supp. 12-17,152, and amendments thereto, may:

(a) Acquire by gift, purchase, lease-purchase, condemnation or otherwise, and own, lease, use and operate property, whether real, personal, or mixed, or any interest therein, which is necessary or desirable for lawful purposes. Any lease-purchase agreement entered into under authority of this subsection shall be subject to the conditions set forth in K.S.A. 10-1116c, and amendments thereto. The term of any lease entered into under authority of this subsection may be for not to exceed 10 years. Such lease may provide for annual or other payment of rent or rental fees and may obligate such public improvement district to payment of maintenance or other expenses. Any lease or lease-purchase agreement entered into under authority of this subsection shall be subject to change or termination at any time by the legislature. Any assignment of rights in any lease or lease-purchase made under this subsection shall contain a citation of this section and a recitation that the lease or lease-purchase agreement and assignment thereof are subject to change or termination by the legislature; and

(b) enter into lease agreements as lessor of any property, whether real, personal, or mixed, which is owned or controlled by such public improvement district. Any such agreement may specify the purposes for which the property may be used, require that the property be maintained and operated by the lessee, and may contain such restrictions or limitations on the use of the property, be entered into for such period of time, and include such other terms and conditions as the governing body of such public improvement district determines to be necessary and proper. Every such agreement shall be subject to change or termination at any time by the legislature. Any assignment of rights under any such agreement shall contain a citation of this section and a recitation that the lease agreement and assignment of rights thereunder are subject to change or termination by the legislature.

History: L. 2005, ch. 151, § 3; July 1.



12-17,155 Same; issuance and sale of general obligation bonds; election.

12-17,155. Same; issuance and sale of general obligation bonds; election. The governing body of any public improvement district created pursuant to this act may purchase or otherwise acquire land or land and improvements and may acquire, construct, reconstruct, repair or remodel improvements thereon or additions thereto, including furnishings, equipment, and architectural and incidental expense related thereto, and for such purposes such public improvement district is authorized to issue and sell general obligation bonds. No such bonds shall be issued until the question of their issuance shall have been submitted to a vote of the electors of such public improvement district at a regular election or at a special election called for that purpose and the majority of the electors voting on the proposition in such district shall have voted in favor of the issuance of the bonds. Such election shall be called, noticed and held and the bonds issued, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 2005, ch. 151, § 4; July 1.



12-17,160 Purpose of act; issuance of sales tax and revenue bonds.

12-17,160. Purpose of act; issuance of sales tax and revenue bonds. It is hereby declared to be the purpose of this act to promote, stimulate and develop the general and economic welfare of the state of Kansas and its communities and to assist in the development and redevelopment of eligible areas within and without a city thereby promoting the general welfare of the citizens of this state, by authorizing cities and counties to acquire certain property and to issue sales tax and revenue (STAR) bonds for the financing of STAR bond projects as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto. It is further found and declared that the powers conferred by this act are for a public purpose and public use for which public money may be expended and the power of eminent domain may be exercised. The necessity in the public interest for the provisions of this act is hereby declared as a matter of legislative determination.

History: L. 2007, ch. 179, § 1; July 1.



12-17,161 Citation of act.

12-17,161. Citation of act. The provisions of K.S.A. 2016 Supp. 12-17,160 through 12-17,179, and amendments thereto, shall be known and may be cited as the STAR bonds financing act.

History: L. 2007, ch. 179, § 2; July 1.



12-17,162 Definitions.

12-17,162. Definitions. As used in the STAR bond financing act, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Auto race track facility" means: (1) An auto race track facility and facilities directly related and necessary to the operation of an auto race track facility, including, but not limited to, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding (2) hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(b) "Commence work" means the manifest commencement of actual operations on the development site, such as, erecting a building, excavating the ground to lay a foundation or a basement or work of like description which a person with reasonable diligence can see and recognize as being done with the intention and purpose to continue work until the project is completed.

(c) "De minimus" means an amount less than 15% of the land area within a STAR bond project district.

(d) "Developer" means any person, firm, corporation, partnership or limited liability company other than a city and other than an agency, political subdivision or instrumentality of the state.

(e) "Economic impact study" means a study to project the financial benefit of the project to the local, regional and state economies.

(f) "Eligible area" means a historic theater, major tourism area, major motorsports complex, auto race track facility, river walk canal facility, major multi-sport athletic complex, or a major commercial entertainment and tourism area as determined by the secretary.

(g) "Feasibility study" means a feasibility study as defined in K.S.A. 2016 Supp. 12-17,166(b), and amendments thereto.

(h) "Historic theater" means a building constructed prior to 1940 which was constructed for the purpose of staging entertainment, including motion pictures, vaudeville shows or operas, that is operated by a nonprofit corporation and is designated by the state historic preservation officer as eligible to be on the Kansas register of historic places or is a member of the Kansas historic theatre association.

(i) "Historic theater sales tax increment" means the amount of state and local sales tax revenue imposed pursuant to K.S.A. 12-187 et seq., 79-3601 et seq. and 79-3701 et seq., and amendments thereto, collected from taxpayers doing business within the historic theater that is in excess of the amount of such taxes collected prior to the designation of the building as a historic theater for purposes of this act.

(j) "Major commercial entertainment and tourism area" means an area that may include, but not be limited to, a major multi-sport athletic complex.

(k) "Major motorsports complex" means a complex in Shawnee county that is utilized for the hosting of competitions involving motor vehicles, including, but not limited to, automobiles, motorcycles or other self-propelled vehicles other than a motorized bicycle or motorized wheelchair. Such project may include racetracks, all facilities directly related and necessary to the operation of a motorsports complex, including, but not limited to, parking lots, grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor and retail centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility.

(l) "Major tourism area" means an area for which the secretary has made a finding the capital improvements costing not less than $100,000,000 will be built in the state to construct an auto race track facility.

(m) "Major multi-sport athletic complex" means an athletic complex that is utilized for the training of athletes, the practice of athletic teams, the playing of athletic games or the hosting of events. Such project may include playing fields, parking lots and other developments including grandstands, suites and viewing areas, concessions, souvenir facilities, catering facilities, visitor centers, signage and temporary hospitality facilities, but excluding hotels, motels, restaurants and retail facilities, not directly related to or necessary to the operation of such facility.

(n) "Market study" means a study to determine the ability of the project to gain market share locally, regionally and nationally and the ability of the project to gain sufficient market share to:

(1) Remain profitable past the term of repayment; and

(2) maintain status as a significant factor for travel decisions.

(o) "Market impact study" means a study to measure the impact of the proposed project on similar businesses in the project's market area.

(p) "Museum facility" means a separate newly-constructed museum building and facilities directly related and necessary to the operation thereof, including gift shops and restaurant facilities, but excluding hotels, motels, restaurants and retail facilities not directly related to or necessary to the operation of such facility. The museum facility shall be owned by the state, a city, county, other political subdivision of the state or a non-profit corporation, shall be managed by the state, a city, county, other political subdivision of the state or a non-profit corporation and may not be leased to any developer and shall not be located within any retail or commercial building.

(q) "Project" means a STAR bond project.

(r) "Project costs" means those costs necessary to implement a STAR bond project plan, including costs incurred for:

(1) Acquisition of real property within the STAR bond project area;

(2) payment of relocation assistance pursuant to a relocation assistance plan as provided in K.S.A. 2016 Supp. 12-17,173, and amendments thereto;

(3) site preparation including utility relocations;

(4) sanitary and storm sewers and lift stations;

(5) drainage conduits, channels, levees and river walk canal facilities;

(6) street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

(7) street light fixtures, connection and facilities;

(8) underground gas, water, heating and electrical services and connections located within the public right-of-way;

(9) sidewalks and pedestrian underpasses or overpasses;

(10) drives and driveway approaches located within the public right-of-way;

(11) water mains and extensions;

(12) plazas and arcades;

(13) parking facilities and multilevel parking structures devoted to parking only;

(14) landscaping and plantings, fountains, shelters, benches, sculptures, lighting, decorations and similar amenities;

(15) auto race track facility;

(16) major multi-sport athletic complex;

(17) museum facility;

(18) major motorsports complex;

(19) related expenses to redevelop and finance the project, except that for a STAR bond project financed with special obligation bonds payable from the revenues described in K.S.A. 2016 Supp. 12-17,169(a)(1), and amendments thereto, such expenses shall require prior approval by the secretary of commerce; and

(20) except as specified in paragraphs (1) through [(19)] above, project costs shall not include:

(A) Costs incurred in connection with the construction of buildings or other structures;

(B) fees and commissions paid to developers, real estate agents, financial advisors or any other consultants who represent the developers or any other businesses considering locating in or located in a STAR bond project district;

(C) salaries for local government employees;

(D) moving expenses for employees of the businesses locating within the STAR bond project district;

(E) property taxes for businesses that locate in the STAR bond project district;

(F) lobbying costs;

(G) any bond origination fee charged by the city or county;

(H) any personal property as defined in K.S.A. 79-102, and amendments thereto; and

(I) travel, entertainment and hospitality.

(s) "Projected market area" means any area within the state in which the project is projected to have a substantial fiscal or market impact upon businesses in such area.

(t) "River walk canal facilities" means a canal and related water features which flow through a major commercial entertainment and tourism area and facilities related or contiguous thereto, including, but not limited to, pedestrian walkways and promenades, landscaping and parking facilities.

(u) "Sales tax and revenue" are those revenues available to finance the issuance of special obligation bonds as identified in K.S.A. 2016 Supp. 12-17,168, and amendments thereto.

(v) "STAR bond" means a sales tax and revenue bond.

(w) "STAR bond project" means an approved project to implement a project plan for the development of the established STAR bond project district with:

(1) At least a $50,000,000 capital investment and $50,000,000 in projected gross annual sales; or

(2) for areas outside of metropolitan statistical areas, as defined by the federal office of management and budget, the secretary finds:

(A) The project is an eligible area as defined in subsection (f), and amendments thereto; and

(B) would be of regional or statewide importance; or

(3) is a major tourism area as defined in subsection (l), and amendments thereto; or

(4) is a major motorsports complex, as defined in subsection (k).

(x) "STAR bond project area" means the geographic area within the STAR bond project district in which there may be one or more projects.

(y) "STAR bond project district" means the specific area declared to be an eligible area as determined by the secretary in which the city or county may develop one or more STAR bond projects. A STAR bond project district includes a redevelopment district, as defined in K.S.A. 12-1770a, and amendments thereto, created prior to the effective date of this act for the Wichita Waterwalk project in Wichita, Kansas, provided, the city creating such redevelopment district submits an application for approval for STAR bond financing to the secretary on or before July 31, 2007, and receives a final letter of determination from the secretary approving or disapproving the request for STAR bond financing on or before November 1, 2007. No STAR bond project district shall include real property which has been part of another STAR bond project district unless such STAR bond project and STAR bond project district have been approved by the secretary of commerce pursuant to K.S.A. 2016 Supp. 12-17,164 and 12-17,165, and amendments thereto, prior to March 1, 2016. A STAR bond project district shall be limited to those areas being developed by the STAR bond project and any area of real property reasonably anticipated to directly benefit from the redevelopment project.

(z) "STAR bond project district plan" means the preliminary plan that identifies all of the proposed STAR bond project areas and identifies in a general manner all of the buildings, facilities and improvements in each that are proposed to be constructed or improved in each STAR bond project area.

(aa) "STAR bond project plan" means the plan adopted by a city or county for the development of a STAR bond project or projects in a STAR bond project district.

(bb) "Secretary" means the secretary of commerce.

(cc) "Substantial change" means, as applicable, a change wherein the proposed plan or plans differ substantially from the intended purpose for which the STAR bond project district plan was approved.

(dd) "Tax increment" means that portion of the revenue derived from state and local sales, use and transient guest tax imposed pursuant to K.S.A. 12-187 et seq., 12-1692 et seq., 79-3601 et seq. and 79-3701 et seq., and amendments thereto, collected from taxpayers doing business within that portion of a STAR bond project district occupied by a project that is in excess of the amount of base year revenue. For purposes of this subsection, the base year shall be the 12-month period immediately prior to the month in which the STAR bond project district is established. The department of revenue shall determine base year revenue by reference to the revenue collected during the base year from taxpayers doing business within the specific area in which a STAR bond project district is subsequently established. The base year of a STAR bond project district, following the addition of area to the STAR bond project district, shall be the base year for the original area, and with respect to the additional area, the base year shall be any 12-month period immediately prior to the month in which additional area is added to the STAR bond project district. For purposes of this subsection, revenue collected from taxpayers doing business within a STAR bond project district, or within a specific area in which a STAR bond project district is subsequently established shall not include local sales and use tax revenue that is sourced to jurisdictions other than those in which the project is located. The secretary of revenue and the secretary of commerce shall certify the appropriate amount of base year revenue for taxpayers relocating from within the state into a STAR bond district.

(ee) "Taxpayer" means a person, corporation, limited liability company, S corporation, partnership, registered limited liability partnership, foundation, association, nonprofit entity, sole proprietorship, business trust, group or other entity that is subject to the Kansas income tax act, K.S.A. 79-3201 et seq., and amendments thereto.

History: L. 2007, ch. 179, § 3; L. 2016, ch. 89, § 2; May 19.



12-17,163 City or county may designate building as historic theater.

12-17,163. City or county may designate building as historic theater. The governing body of any city or county may designate a building within such municipality to be an historic theater if the governing body of the municipality and the secretary of commerce agree that the building satisfies the requirements of subsection (h) of K.S.A. 2016 Supp. 12-17,162, and amendments thereto, and will contribute significantly to the economic development of the city and surrounding area or the county.

History: L. 2007, ch. 179, § 4; July 1.



12-17,164 Establishment of STAR bond projects by city or county; approval of secretary; limitations; administrative fees; recovery of certain costs.

12-17,164. Establishment of STAR bond projects by city or county; approval of secretary; limitations; administrative fees; recovery of certain costs. (a) The governing body of a city may establish one or more STAR bond projects in any area within such city or wholly outside the boundaries of such city. A STAR bond project wholly outside the boundaries of such city must be approved by the board of county commissioners by the passage of a county resolution.

The governing body of a county may establish one or more STAR bond projects in any unincorporated area of the county.

The projects shall be eligible for financing by special obligation bonds payable from revenues described by K.S.A. 2016 Supp. 12-17,169(a)(1), and amendments thereto.

(b) Each STAR bond project shall first be approved by the secretary, if the secretary determines that the proposed project or complex sufficiently promotes, stimulates and develops the general and economic welfare of the state as described in K.S.A. 2016 Supp. 12-17,160, and amendments thereto. The secretary, upon approving the project, may approve such financing in an amount not to exceed 50% of the total costs including all project costs and any other costs related to the project. The proceeds of such STAR bond financing may only be used to pay for incurred project costs.

(c) For a city proposing to finance a major motorsports complex pursuant to K.S.A. 2016 Supp. 12-17,169(a)(1)(C) or (a)(1)(E), and amendments thereto, the secretary, upon approving the project, may approve such financing in an amount not to exceed 50% of the STAR bond project costs.

(d) The secretary may approve a STAR bond project located in a STAR bond project district established by a city prior to May 1, 2003.

(e) A project shall not be granted to any business that proposes to relocate its business from another area of the state into such city or county, for the purpose of consideration for a STAR bond project provided by K.S.A. 2016 Supp. 12-17,160 et seq., and amendments thereto.

(f) A project shall not be approved by the secretary if the market study required by K.S.A. 2016 Supp. 12-17,166, and amendments thereto, indicates a substantial negative impact upon businesses in the project or complex market area or the granting of such project or complex would cause a default in the payment of any outstanding special obligation bond payable from revenues authorized pursuant to K.S.A. 2016 Supp. 12-17,169(a)(1), and amendments thereto.

(g) The maximum maturity of special obligation bonds payable primarily from revenues described by K.S.A. 2016 Supp. 12-17,169(a)(1), and amendments thereto, to finance STAR bond projects pursuant to this section shall not exceed 20 years.

(h) The secretary shall not approve any application for STAR bond project financing which is submitted by a city or county more than one year after the STAR bond project district in which the STAR bond project is located has been established.

(i) For the purpose of recovering the costs of the secretary and the department arising from fulfilling administrative, review, approval, oversight and other responsibilities under the STAR bonds financing act and from providing assistance to cities, counties and private businesses in relation to STAR bond projects, the secretary may assess an administrative fee of up to 1%, not to exceed $200,000, of the amount of the special obligation bonds payable from revenues described by K.S.A. 2016 Supp. 12-17,169(a)(1), and amendments thereto, issued or reissued for STAR bond projects. The secretary may also recover any actual costs incurred by the secretary in excess of the fee. The fee, and any actual costs incurred by the secretary in excess of the fee, shall be paid to the secretary from the proceeds of such bonds. All such moneys received by the secretary shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the STAR bond administrative fee fund, which is hereby created in the state treasury. All expenditures from the STAR bond administrative fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person or persons designated by the secretary.

History: L. 2007, ch. 179, § 5; L. 2016, ch. 109, § 2; July 1.



12-17,165 Procedure for establishing STAR bond project district; hearings; notice; limitations.

12-17,165. Procedure for establishing STAR bond project district; hearings; notice; limitations. (a) When a city or county proposes to establish a STAR bond project district, within an eligible area, the city or county shall adopt a resolution stating that the city or county is considering the establishment of a STAR bond project district. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the establishment of a STAR bond project district and fix the date, hour and place of such public hearing;

(2) describe the proposed boundaries of the STAR bond project district;

(3) describe the STAR bond project district plan;

(4) state that a description and map of the proposed STAR bond project district are available for inspection at a time and place designated; and

(5) state that the governing body will consider findings necessary for the establishment of a STAR bond project district.

Notice shall be given as prescribed in subsection (f)(2) of K.S.A. 2016 Supp. 12-17,166, and amendments thereto.

(b) The city or county shall submit the proposed STAR bond project district to the secretary for a determination that the district is an eligible area as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto.

(c) Upon the conclusion of the public hearing, and a finding by the secretary that the proposed project district is an eligible area, the governing body of the municipality shall pass an ordinance or resolution.

(1) An ordinance or resolution for a STAR bond project district shall:

(A) Make findings that the STAR bond project district proposed to be developed is an historic theater, or a STAR bond project as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto;

(B) contain a STAR bond project district plan that identifies all of the proposed STAR bond project areas and identifies in a general manner all of the buildings and facilities that are proposed to be constructed or improved in each STAR bond project area. The boundaries of such STAR bond project district shall not include any area not designated in the notice required by subsection (a); and

(C) contain the legal description of the STAR bond project district and may establish the STAR bond project district.

(2) If no ordinance or resolution is passed by the city or county within 30 days from the conclusion of the public hearing, then such STAR bond project district shall not be established.

(d) The governing body of a city or county may establish a STAR bond project district within that city or such city may establish a district inclusive of land outside the boundaries of the city or wholly outside the boundaries of such city upon written consent of the board of county commissioners. Prior to providing written consent, the board of county commissioners must provide notice and hold a hearing as is required of a city pursuant to subsection (a) for the establishment of a STAR bond project district.

The governing body of a county may establish a STAR bond project district within the unincorporated area of the county.

(e) One or more STAR bond projects may be undertaken by a city or county within a STAR bond project district after such STAR bond project district has been established in the manner provided by this section.

(f) No privately owned property subject to ad valorem taxes shall be acquired and redeveloped under the provisions of K.S.A. 2016 Supp. 12-17,160 et seq., and amendments thereto, if the board of county commissioners or the board of education levying taxes on such property determines by resolution adopted within 30 days following the conclusion of the hearing for the establishment of the STAR bond project district required by subsection (a) that the proposed STAR bond project district will have an adverse effect on such county or school district. The board of county commissioners or board of education shall deliver a copy of such resolution to the city or county. The city or county shall within 30 days of receipt of such resolution pass an ordinance or resolution dissolving the STAR bond project district. The provisions of this subsection shall not apply if the STAR bond project plan provides that ad valorem property tax revenues of the county or the school district levying taxes on such property will not be adversely impacted.

(g) A STAR bond project shall not include a project for a gambling casino.

History: L. 2007, ch. 179, § 6; July 1.



12-17,166 Procedure for establishing STAR bond project; feasibility study; project plan; hearings; notice; posthearing changes; transmittal of documents to county and school district; project commencement and completion.

12-17,166. Procedure for establishing STAR bond project; feasibility study; project plan; hearings; notice; posthearing changes; transmittal of documents to county and school district; project commencement and completion. (a) One or more projects may be undertaken by a city or county within an established STAR bond project district. Any city or county proposing to undertake a STAR bond project, shall prepare a STAR bond project plan in consultation with the planning commission of the city, and in consultation with the planning commission of the county, if any, if such project is located wholly outside the boundaries of the city. Any such project plan may be implemented in separate development stages.

(b) Any city or county proposing to undertake a STAR bond project within a STAR bond project district established pursuant to K.S.A. 2016 Supp. 12-17,165, and amendments thereto, shall prepare a feasibility study. The feasibility study shall contain the following:

(1) Whether a STAR bond project's revenue and tax increment revenue and other available revenues under K.S.A. 2016 Supp. 12-17,169, and amendments thereto, are expected to exceed or be sufficient to pay for the project costs;

(2) the effect, if any, a STAR bond project will have on any outstanding special obligation bonds payable from the revenues described in K.S.A. 2016 Supp. 12-17,169, and amendments thereto;

(3) a statement of how the jobs and taxes obtained from the STAR bond project will contribute significantly to the economic development of the state and region;

(4) visitation expectations;

(5) the unique quality of the project;

(6) economic impact study;

(7) market study;

(8) market impact study;

(9) integration and collaboration with other resources or businesses;

(10) the quality of service and experience provided, as measured against national consumer standards for the specific target market;

(11) project accountability, measured according to best industry practices;

(12) the expected return on state and local investment that the project is anticipated to produce;

(13) a statement concerning whether a portion of the local sales and use taxes are pledged to other uses and are unavailable as revenue for the STAR bond project. If a portion of local sales and use taxes is so committed, the applicant shall describe the following:

(A) The percentage of city and county sales and use taxes collected that are so committed; and

(B) the date or dates on which the city and county sales and use taxes pledged to other uses can be pledged for repayment of bonds; and

(14) an anticipated principal and interest payment schedule on the bond issue.

The failure to include all information enumerated in this subsection in the feasibility study for a STAR bond project shall not affect the validity of bonds issued pursuant to this act.

(c) If the city or county determines the project is feasible, the project plan shall include:

(1) A summary of the feasibility study done as defined in subsection (b) of this section, and amendments thereto;

(2) a reference to the district plan established under K.S.A. 2016 Supp. 12-17,165, and amendments thereto, that identifies the project area that is set forth in the project plan that is being considered;

(3) a description and map of the project area to be redeveloped;

(4) the relocation assistance plan as described in K.S.A. 2016 Supp. 12-17,172, and amendments thereto;

(5) a detailed description of the buildings and facilities proposed to be constructed or improved in such area; and

(6) any other information the governing body of the city or county deems necessary to advise the public of the intent of the project plan.

(d) A copy of the STAR bond project plan prepared by a city shall be delivered to the board of county commissioners of the county and the board of education of any school district levying taxes on property within the STAR bond project area. A copy of the STAR bond project plan prepared by a county shall be delivered to the board of education of any school district levying taxes on property within the STAR bond project area.

(e) Upon a finding by the planning commission that the STAR bond project plan is consistent with the intent of the comprehensive plan for the development of the city, and a finding by the planning commission of the county, if any, with respect to a STAR bond project located wholly outside the boundaries of the city, that the STAR bond project plan is consistent with the intent of the comprehensive plan for the development of the county, the governing body of the city or county shall adopt a resolution stating that the city or county is considering the adoption of the STAR bond project plan. Such resolution shall:

(1) Give notice that a public hearing will be held to consider the adoption of the STAR bond project plan and fix the date, hour and place of such public hearing;

(2) describe the boundaries of the STAR bond project district within which the STAR bond project will be located and the date of establishment of such district;

(3) describe the boundaries of the area proposed to be included within the STAR bond project area; and

(4) state that the STAR bond project plan, including a summary of the feasibility study, market study, relocation assistance plan and financial guarantees of the prospective developer and a description and map of the area to be redeveloped or developed are available for inspection during regular office hours in the office of the city clerk or county clerk, respectively.

(f) (1) The date fixed for the public hearing to consider the adoption of the STAR bond project plan shall be not less than 30 nor more than 70 days following the date of the adoption of the resolution fixing the date of the hearing.

(2) A copy of the city or county resolution providing for the public hearing shall be by certified mail, return receipt requested, sent by the city to the board of county commissioners of the county and by the city or county to the board of education of any school district levying taxes on property within the proposed STAR bond project area. Copies also shall be sent by certified mail, return receipt requested to each owner and occupant of land within the proposed STAR bond project area not more than 10 days following the date of the adoption of the resolution. The resolution shall be published once in the official city or county newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing. A sketch clearly delineating the area in sufficient detail to advise the reader of the particular land proposed to be included within the STAR bond project area shall be published with the resolution.

(3) At the public hearing, a representative of the city or county shall present the city's or county's proposed STAR bond project plan. Following the presentation of the STAR bond project area, all interested persons shall be given an opportunity to be heard. The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

(g) The public hearing records and feasibility study shall be subject to the open records act, K.S.A. 45-215, and amendments thereto.

(h) Upon conclusion of the public hearing, the governing body may adopt the STAR bond project plan by ordinance or resolution passed upon a two-thirds vote of the members.

(i) After the adoption by the city or county governing body of a STAR bond project plan, the clerk of the city or county shall transmit a copy of the description of the land within the STAR bond project district, a copy of the ordinance or resolution adopting the plan and a map or plat indicating the boundaries of the district to the clerk, appraiser and treasurer of the county in which the district is located and to the governing bodies of the county and school district which levy taxes upon any property in the district. Such documents shall be transmitted following the adoption or modification of the plan or a revision of the plan on or before January 1 of the year in which the increment is first allocated to the taxing subdivision.

(j) If the STAR bond project plan is approved, the feasibility study shall be supplemented to include a copy of the minutes of the governing body meetings of any city or county whose bonding authority will be utilized in the STAR bond project, evidencing that a STAR bond project plan has been created, discussed and adopted by the city or county in a regularly scheduled open public meeting.

(k) Any substantial changes as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto, to the STAR bond project plan as adopted shall be subject to a public hearing following publication of notice thereof at least twice in the official city or county newspaper.

(l) Any STAR bond project shall be completed within 20 years from the date of the approval of the STAR bond project plan. The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years.

(m) Kansas resident employees shall be given priority consideration for employment in construction projects located in a STAR bond project area.

(n) Any developer of a STAR bond project shall commence work on the project within two years from the date of adoption of the STAR bond project plan. Should the developer fail to commence work on the STAR bond project within the two-year period, funding for such project shall cease and the developer of such project or complex shall have one year to appeal to the secretary for reapproval of such project and the funding for it. Should the project be reapproved, the two-year period for commencement shall apply.

History: L. 2007, ch. 179, § 7; L. 2009, ch. 95, § 2; July 1.



12-17,167 Approval of secretary; limitations; interest rate of bond issue.

12-17,167. Approval of secretary; limitations; interest rate of bond issue. (a) The secretary shall review the STAR bond project plan, feasibility study and market study, along with other supporting documentation and determine whether to approve a request, and, if approved, issue an approval letter for a STAR bond project based upon the requirements within this act and rules and regulations developed by the secretary.

(b) For major motorsports complex projects involving the use of state sales tax financing pursuant to K.S.A. 2016 Supp. 12-17,169, and amendments thereto, the secretary shall set a limit on the total amount of such special obligation bonds that may be issued to not exceed 50% of the major motorsports complex costs.

(c) A special obligation bond issue must bear interest at a reasonable rate as of the time of sale of the bonds, taking into account such factors as current market conditions, the nature and degree of risk associated with repayment of the bonds and other relevant factors.

History: L. 2007, ch. 179, § 8; July 1.



12-17,168 Additional STAR bond issuance authority for existing project; approval of secretary; limitations.

12-17,168. Additional STAR bond issuance authority for existing project; approval of secretary; limitations. (a) Any city or county which has received approval for a STAR bond project may request STAR bond issuance authority to issue additional STAR bonds in an amount in excess of the amount previously approved by the secretary. Any city or county requesting such additional STAR bond issuance authority shall make application for approval to the secretary. Such application shall include all information required to be submitted to the secretary for initial approval of a STAR bond project, including, but not limited to, a feasibility study as required by K.S.A. 2016 Supp. 12-17,166, and amendments thereto.

(b) The secretary shall review all of the information submitted by the city or county in the request for additional STAR bond issuance authority and determine whether to approve a request, and, if approved, issue an approval letter for additional STAR bond issuance authority based upon the requirements within this act and rules and regulations developed by the secretary.

(c) The secretary may approve such additional STAR bond issuance authority in an amount not to exceed 50% of the total costs of the addition or expansion to the STAR bond project for which the additional STAR bond issuance authority is sought, including all project costs and any other costs related to the project addition or expansion. The proceeds of such additional STAR bond financing may only be used to pay for incurred project costs of such addition or expansion.

History: L. 2007, ch. 179, § 9; July 1.



12-17,169 Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; status reports.

12-17,169. Special obligation bonds and full faith and credit tax increment bonds; procedure for issuance; limitations; payment; exempt from taxation; refunding of bonds; status reports. (a) (1) Any city or county shall have the power to issue special obligation bonds in one or more series to finance the undertaking of any STAR bond project in accordance with the provisions of this act. Such special obligation bonds shall be made payable, both as to principal and interest:

(A) From revenues of the city or county derived from or held in connection with the undertaking and carrying out of any STAR bond project or projects under this act including historic theater sales tax increments;

(B) from any private sources, contributions or other financial assistance from the state or federal government;

(C) from a pledge of 100% of the tax increment revenue received by the city from any local sales and use taxes, including the city's share of any county sales tax, which are collected from taxpayers doing business within that portion of the city's STAR bond project district established pursuant to K.S.A. 2016 Supp. 12-17,165, and amendments thereto, occupied by a STAR bond project, except for amounts committed to other uses by election of voters or pledged to bond repayment prior to the approval of the STAR bond project;

(D) at the option of the county in a city STAR bond project district, from a pledge of all of the tax increment revenues received by the county from any local sales and use taxes which are collected from taxpayers doing business within that portion of the city's STAR bond project district established pursuant to K.S.A. 2016 Supp. 12-17,165, and amendments thereto, except for amounts committed to other uses by election of voters or pledged to bond repayment prior to the approval of a STAR bond project;

(E) in a county STAR bond project district, from a pledge of 100% of the tax increment revenue received by the county from any county sales and use tax, but excluding any portions of such taxes that are allocated to the cities in such county pursuant to K.S.A. 12-192, and amendments thereto, which are collected from taxpayers doing business within that portion of the county's STAR bond project district established pursuant to K.S.A. 2016 Supp. 12-17,165, and amendments thereto, occupied by a STAR bond project;

(F) from a pledge of all or a portion of the tax increment revenue received from any state sales taxes which are collected from taxpayers doing business within that portion of the city's or county's STAR bond project district occupied by a STAR bond project, except that for any STAR bond project district established and approved by the secretary on or after January 1, 2017, such tax increment shall not include any sales tax revenue from retail automobile dealers;

(G) at the option of the city or county and with approval of the secretary, from all or a portion of the transient guest tax of such city or county;

(H) at the option of the city or county and with approval of the secretary: (i) From a pledge of all or a portion of increased revenue received by the city or county from franchise fees collected from utilities and other businesses using public right-of-way within the STAR bond project district; or (ii) from a pledge of all or a portion of the revenue received by a city or county from local sales taxes or local transient guest and local use taxes; or

(I) by any combination of these methods.

The city or county may pledge such revenue to the repayment of such special obligation bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(2) Bonds issued under subsection (a)(1) shall not be general obligations of the city or the county, nor in any event shall they give rise to a charge against its general credit or taxing powers, or be payable out of any funds or properties other than any of those set forth in subsection (a)(1) and such bonds shall so state on their face.

(3) Bonds issued under the provisions of subsection (a)(1) shall be special obligations of the city or county and are declared to be negotiable instruments. Such bonds shall be executed by the mayor and clerk of the city or the chairperson of the board of county commissioners and the county clerk and sealed with the corporate seal of the city or county. All details pertaining to the issuance of such special obligation bonds and terms and conditions thereof shall be determined by ordinance of the city or by resolution of the county.

All special obligation bonds issued pursuant to this act and all income or interest therefrom shall be exempt from all state taxes. Such special obligation bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. Such special obligation bonds shall, however, contain the following recitals: (i) The authority under which such special obligation bonds are issued; (ii) such bonds are in conformity with the provisions, restrictions and limitations thereof; and (iii) that such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in subsection (a)(1).

(4) Any city or county issuing special obligation bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(b) (1) Subject to the provisions of subsection (b)(2), any city shall have the power to issue full faith and credit tax increment bonds to finance the undertaking, establishment or redevelopment of any major motorsports complex, as defined in K.S.A. 2016 Supp. 12-17,162(k), and amendments thereto. Such full faith and credit tax increment bonds shall be made payable, both as to principal and interest: (A) From the revenue sources identified in subsection (a)(1) or by any combination of these sources; and (B) subject to the provisions of subsection (b)(2), from a pledge of the city's full faith and credit to use its ad valorem taxing authority for repayment thereof in the event all other authorized sources of revenue are not sufficient.

(2) Except as provided in subsection (b)(3), before the governing body of any city proposes to issue full faith and credit tax increment bonds as authorized by this subsection, the feasibility study required by K.S.A. 2016 Supp. 12-17,166(b), and amendments thereto, shall demonstrate that the benefits derived from the project will exceed the cost and that the income therefrom will be sufficient to pay the costs of the project. No full faith and credit tax increment bonds shall be issued unless the governing body states in the resolution required by K.S.A. 2016 Supp. 12-17,166(e), and amendments thereto, that it may issue such bonds to finance the proposed STAR bond project. The governing body may issue the bonds unless within 60 days following the conclusion of the public hearing on the proposed STAR bond project plan a protest petition signed by 3% of the qualified voters of the city is filed with the city clerk in accordance with the provisions of K.S.A. 25-3601 et seq., and amendments thereto. If a sufficient petition is filed, no full faith and credit tax increment bonds shall be issued until the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law. The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds in accordance with this section. No such election shall be held in the event the board of county commissioners or the board of education determines, as provided in K.S.A. 2016 Supp. 12-17,165, and amendments thereto, that the proposed STAR bond project district will have an adverse effect on the county or school district.

(3) As an alternative to subsection (b)(2), any city which adopts a STAR bond project plan for a major motorsports complex, but does not state its intent to issue full faith and credit tax increment bonds in the resolution required by K.S.A. 2016 Supp. 12-17,166(e), and amendments thereto, and has not acquired property in the STAR bond project area may issue full faith and credit tax increment bonds if the governing body of the city adopts a resolution stating its intent to issue the bonds and the issuance of the bonds is approved by a majority of the voters voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law. The failure of the voters to approve the issuance of full faith and credit tax increment bonds shall not prevent the city from issuing special obligation bonds pursuant to subsection (a)(1). Any project plan adopted by a city prior to the effective date of this act in accordance with K.S.A. 12-1772, and amendments thereto, shall not be invalidated by any requirements of this act.

(4) During the progress of any major motorsports complex project in which the project costs will be financed, in whole or in part, with the proceeds of full faith and credit tax increment bonds, the city may issue temporary notes in the manner provided in K.S.A. 10-123, and amendments thereto, to pay the project costs for the major motorsports complex project. Such temporary notes shall not be issued and the city shall not acquire property in the STAR bond project area until the requirements of subsection (b)(2) or (b)(3), whichever is applicable, have been met.

(5) Full faith and credit tax increment bonds issued under this subsection shall be general obligations of the city and are declared to be negotiable instruments. Such bonds shall be issued in accordance with the general bond law. All such bonds and all income or interest therefrom shall be exempt from all state taxes. The amount of the full faith and credit tax increment bonds issued and outstanding which exceeds 3% of the assessed valuation of the city shall be within the bonded debt limit applicable to such city.

(6) Any city issuing full faith and credit tax increment bonds under the provisions of this subsection may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(c) (1) For each project financed with special obligation bonds payable from the revenues described in subsection (a)(1), the city or county shall prepare and submit to the secretary by October 1 of each year, a report describing the status of any projects within such STAR bond project area, any expenditures of the proceeds of special obligation bonds that have occurred since the last annual report and any expenditures of the proceeds of such bonds expected to occur in the future, including the amount of sales tax revenue, how such revenue has been spent, the projected amount of such revenue and the anticipated use of such revenue. The department of commerce shall compile this information and submit a report annually to the governor and the legislature by February 1 of each year.

(2) (A) In addition to the report referenced in paragraph (1), the department of commerce, in cooperation with the department of revenue, shall submit a report to the senate commerce committee and the house commerce, labor and economic development committee by January 31 of each session. The report shall include the following information for the last three calendar years and the most current year-to-date information available with respect to each STAR bond district:

(i) The amount of sales tax collected, and the amount of any "base" sales taxes being allocated to the district;

(ii) the total amount of bond payments and other expenses incurred;

(iii) the total amount of bonds issued and the balance of the bonds, by district and by project in the district;

(iv) the remaining cash balance in the project to pay future debt service and other expenses;

(v) any new income producing properties being brought into a district and the base revenue going to the state general fund and incremental sales tax increases going to the district with respect to such properties;

(vi) the amount of bonds issued to repay private investors in the project with calculations showing the private and state share of indebtedness;

(vii) the percentage of local effort sales tax actually committed to the district compared to the state’s share of sales tax percentage committed to the district;

(viii) the number of out-of-state visitors to a project, a discussion of the visitor attraction properties of projects in the districts, and a comparison of the number of out-of-state visitors with the number of in-state visitors; and

(ix) if any information or data is not available, an explanation as to why it is not available.

(B) Either the senate commerce committee or the house committee on commerce, labor and economic development may amend the information required in the report with additional requests and clarification on a going forward basis.

(d) A city or county may use the proceeds of special obligation bonds or any uncommitted funds derived from sources set forth in this section to pay the bond project costs as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto, to implement the STAR bond project plan.

(e) With respect to a STAR bond project district established prior to January 1, 2003, for which, prior to January 1, 2003, the secretary made a finding as provided in subsection (a) that a STAR bond project would create a major tourism area for the state, such special obligation bonds shall be payable both as to principal and interest, from a pledge of all of the revenue from any transient guest, state and local sales and use taxes collected from taxpayers as provided in subsection (a) whether or not revenues from such taxes are received by the city.

History: L. 2007, ch. 179, § 10; L. 2010, ch. 44, § 9; L. 2012, ch. 65, § 1; L. 2016, ch. 89, § 3; May 19.



12-17,170 Default; payment from public funds, when.

12-17,170. Default; payment from public funds, when. In the event that the city or county shall default in the payment of any STAR bonds payable from revenues described in subsection (a)(1) of K.S.A. 2016 Supp. 12-17,169, and amendments thereto, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in this act.

History: L. 2007, ch. 179, § 11; July 1.



12-17,171 Addition or removal of real property within district; division of district; procedure.

12-17,171. Addition or removal of real property within district; division of district; procedure. (a) Any addition of area to the STAR bond project district, or any substantial change as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto, to the STAR bond project district plan shall be subject to the same procedure for public notice and hearing as is required for the establishment of the STAR bond project district. Any such addition of area shall be limited to real property which has not been part of another STAR bond project district. The base year of a STAR bond project district, following the addition of area to the STAR bond project district, shall be the base year for the original area, and with respect to the additional area, the base year shall be any 12-month period immediately prior to the month in which additional area is added to the STAR bond project district.

(b) A city or county may remove real property from a STAR bond project district by an ordinance or resolution of the governing body respectively.

(c) A city or county may divide the real property in a STAR bond project district, including real property in different project areas within a STAR bond project district, into separate STAR bond project districts. Any division of real property within a STAR bond project district into more than one STAR bond project district shall be subject to the same procedure of public notice and hearing as is required for the establishment of the STAR bond project district.

(d) Subject to the provisions of subsection (a), if a city or county has undertaken a STAR bond project within a STAR bond project district, and either the city or county wishes to subsequently remove more than a de minimus amount of real property from the STAR bond project district, or the city or county wishes to subsequently divide the real property in the STAR bond project district into more than one STAR bond project district, then prior to any such removal or division the city or county must provide a feasibility study which shows that the tax revenue from the resulting STAR bond project district within which the STAR bond project is located is expected to be sufficient to pay the project costs.

(e) Removal of real property from one STAR bond project district and addition of all or a portion of that real property to another STAR bond project district may be accomplished by the adoption of an ordinance or resolution, and in such event the determination of the existence or nonexistence of an adverse effect on the county or school district under K.S.A. 2016 Supp. 12-17,165(f), and amendments thereto, shall apply to both such removal and such addition of real property to a STAR bond project district.

History: L. 2007, ch. 179, § 12; L. 2016, ch. 89, § 4; May 19.



12-17,172 Acquisition of property; eminent domain, procedure; sale or lease to developer; use only for specific STAR bond project; transfer by developer of unused property.

12-17,172. Acquisition of property; eminent domain, procedure; sale or lease to developer; use only for specific STAR bond project; transfer by developer of unused property. (a) Any city or county which has adopted a STAR bond project plan in accordance with the provisions of this act may purchase or otherwise acquire real property in connection with such project plan. Upon a 2/3 vote of the members of the governing body thereof, a city or county may acquire by condemnation any interest in real property, including a fee simple title thereto, which it deems necessary for or in connection with any project plan of an area located within the project district; however, eminent domain may be used only as authorized by K.S.A. 26-501b, and amendments thereto.

Any such city or county may exercise the power of eminent domain in the manner provided by K.S.A. 26-501 et seq., and amendments thereto. In addition to any compensation or damages allowed under the eminent domain procedure act, such city or county shall also provide for the payment of relocation assistance as provided in K.S.A. 2016 Supp. 12-17,173, and amendments thereto.

(b) Any real property acquired by a city or county under the provisions of K.S.A. 26-501 et seq., and amendments thereto, may be sold, transferred or leased to a developer, in accordance with the STAR bond project plan and under such other conditions as may be agreed upon. Any real property acquired pursuant to this section that is sold, transferred or leased to a project developer for a specific project shall be sold, transferred or leased to such developer on the condition that such property shall be used only for that specific approved project. If the developer does not utilize the entire tract of the real property acquired pursuant to this section that is sold, transferred or leased in accordance with the STAR bond project plan, that portion of property not used shall not be sold, transferred or leased by the developer to another developer party, but shall be deeded back to the city or county. If the developer paid the city or county for the land, a percentage of the original purchase price paid to the city or county which represents the percentage of the entire tract being deeded back to the city or county shall be reimbursed to the developer upon the deeding of the property back to the city or county.

(c) Any transfer by the project developer of real property acquired pursuant to this section shall be valid only if approved by a 2/3 majority vote of the members of the governing body of this city or county.

History: L. 2007, ch. 179, § 13; July 1.



12-17,173 Relocation assistance plan.

12-17,173. Relocation assistance plan. Before any STAR bond project shall be initiated, a relocation assistance plan shall be approved by the governing body of the city or county proposing to undertake the project. Such relocation assistance plan shall:

(a) Provide for relocation payments to be made to persons, families and businesses who move from real property located in the STAR bond project district, or who move personal property from real property located in the STAR bond project district as a result of the acquisition of the real property by the city or county in carrying out the provisions of this act. With respect to any STAR bond project such payments shall not be less than $500;

(b) provide that no persons or families residing in the STAR bond project district shall be displaced unless and until there is a suitable housing unit available and ready for occupancy by such displaced person or family at rents within their ability to pay. Such housing units shall be suitable to the needs of such displaced persons or families and must be a decent, safe, sanitary and otherwise standard dwelling; and

(c) provide for the payment of any damages sustained by a retailer, as defined by K.S.A. 79-3702, and amendments thereto, by reason of the liquidation of inventories necessitated by relocation from the STAR bond project district.

History: L. 2007, ch. 179, § 14; July 1.



12-17,174 Excise tax returns to be furnished upon request by municipality; secretary to determine satisfaction of bond debt.

12-17,174. Excise tax returns to be furnished upon request by municipality; secretary to determine satisfaction of bond debt. (a) Notwithstanding any other provisions of law to the contrary, copies of all retailers' sales, use and transient guest tax returns filed with the secretary of revenue in connection with a STAR bond project area or STAR bond project, for which sales, use and transient guest tax revenues are pledged or otherwise intended to be used in whole or in part for the payment of bonds issued to finance project costs in such STAR bond project area, shall be provided by the secretary of revenue to the bond trustee, escrow agent or paying agent for such bonds upon the written request of the city or county within 15 days of receipt by the secretary of revenue. The bond trustee, escrow agent or paying agent shall keep such retailers' sales, use and transient guest tax returns and the information contained therein confidential, but may use such information for purposes of allocating and depositing such sales, use and transient guest tax revenues in connection with the bonds used to finance project costs in such STAR bond project area. Except as otherwise provided herein, the sales, use and transient guest tax returns received by the bond trustee, escrow agent or paying agent shall be subject to the provisions of K.S.A. 79-3614, and amendments thereto.

(b) The secretary of revenue shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates, of any special obligation bonds issued by a city or county to finance a STAR bond project. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.

History: L. 2007, ch. 179, § 15; July 1.



12-17,175 Certain STAR bond projects; limitation on authorized issuance of bonds; interest rate.

12-17,175. Certain STAR bond projects; limitation on authorized issuance of bonds; interest rate. For projects approved after July 1, 2005, involving the use of financing pursuant to subsection (a)(1)(E) of K.S.A. 2016 Supp. 12-17,169, and amendments thereto, the secretary shall set a limit on the total amount of such special obligation bonds that may be issued for a STAR bond project. An issue of special obligation bonds must bear interest at a reasonable rate as of the time of sale of the bonds, taking into account such factors as current market conditions, the nature and degree of risk associated with repayment of the bonds and other relevant factors.

History: L. 2007, ch. 179, § 16; July 1.



12-17,176 STAR bond projects using state financing; annual audit at municipality expense, scope; reporting, repayment, when.

12-17,176. STAR bond projects using state financing; annual audit at municipality expense, scope; reporting, repayment, when. (a) STAR bond projects using state sales tax financing pursuant to K.S.A. 2016 Supp. 12-17,169, and amendments thereto, shall be audited by an independent certified public accountant annually at the expense of the city or county. The audit report shall supplement the annual report required pursuant to K.S.A. 2016 Supp. 12-17,169, and amendments thereto.

(b) Such audits shall determine whether bond financing obtained under K.S.A. 2016 Supp. 12-17,169, and amendments thereto, is being used only for authorized purposes. Audit results shall be reported to the house commerce, labor and economic development committee, the senate commerce committee, or successor committees, the governor and the secretaries of commerce and revenue during the legislative session immediately following the audit.

(c) If audit findings indicate that bond funds have been used for unauthorized or ineligible purposes, the city or county shall repay to the bond fund all such unauthorized or ineligible expenditures. Such city or county shall enter into a repayment agreement with the secretary of revenue specifying the terms of such repayment obligation.

History: L. 2007, ch. 179, § 17; L. 2016, ch. 89, § 5; May 19.



12-17,177 STAR bond project district containing an auto race track facility; approval; financing, bond issuance, limitations; reporting requirements; secretary to determine satisfaction of bond debt.

12-17,177. STAR bond project district containing an auto race track facility; approval; financing, bond issuance, limitations; reporting requirements; secretary to determine satisfaction of bond debt. (a) The boundaries of any STAR bond project district in a major tourism area including an auto race track facility located in Wyandotte county, shall, without regard to that portion of the district pertaining to the auto race track facility, be as follows: Beginning at the intersection of Interstate 70 and Interstate 435; West along Interstate 70 to 118th Street; North along 118th Street to State Avenue; Northeasterly along proposed relocated State Avenue to 110th Street; North along 110th Street to Parallel Parkway; East along Parallel Parkway to Interstate 435; South along Interstate 435 to Interstate 70.

(b) Any major tourism area may include an additional area not exceeding 400 acres of additional property, excluding roads and highways, in addition to the property necessary for the auto race track facility upon a finding by the governor that the development plan and each project within such additional 400 acre area will enhance the major tourism area. For the development of each project within such additional 400 acre area the city shall select qualified developers pursuant to a request for proposals in accordance with written official procedures approved by the governing body of the city.

(c) Any project within such additional 400 acre area that is financed in whole or in part by special obligation bonds payable from revenues derived from subsection (a)(1)(C), (a)(1)(F) or (a)(1)(G) of K.S.A. 2016 Supp. 12-17,169, and amendments thereto, shall not be entitled to any real property tax abatements or the revenues described in K.S.A. 12-1775, and amendments thereto.

(d) Any project within such additional 400 acre area must be approved by the governor and construction must be commenced by July 1, 2002.

(e) The maximum principal amount of special obligation bonds issued to fund STAR bond projects within a major tourism area, including any such additional 400 acre area, shall not exceed $308,000,000, unless the city has secured prior approval from the secretary of commerce and the secretary of revenue. Any special obligation bonds issued for the following purposes shall not be counted toward such limit on the principal amount:

(1) Special obligation bonds issued solely for the purpose of refunding such bonds, either at maturity or in advance of maturity, pursuant to the provisions of K.S.A. 10-116a, and amendments thereto; and

(2) special obligation bonds issued solely to fund reserve funds for such refunding bonds.

(f) Prior to issuing any special obligation bonds for any purpose, the city or county must have the approval of the secretary and the secretary of revenue.

(g) The city or county shall prepare and submit annually to the secretary by October 1 of each year, a report describing the status of any projects within a major tourism area and all other STAR bond projects, including any such additional 400 acre area, any expenditures of the proceeds of special obligation bonds that have occurred since the last annual report and any expenditures of the proceeds of such bonds expected to occur in the future, including the amount of sales tax revenue, how it has been spent, the projected amount of such revenue and the anticipated use of such revenue. The department of commerce shall compile this information and submit a report annually to the governor and the legislature by February 1 of each year.

(h) Any business located in Kansas within 50 miles of a major tourism area that relocates into a major tourism area, including such additional 400 acre area, shall not receive any of the benefits of K.S.A. 2016 Supp. 12-17,160 et seq., and amendments thereto.

(i) If a city determines that revenues from sources other than property taxes will be sufficient to pay any special obligation bonds issued to finance a STAR bond project for an auto race track facility as described in K.S.A. 2016 Supp. 12-17,162, and amendments thereto, and the secretary makes a finding that such project will create a major tourism area as defined in K.S.A. 2016 Supp. 12-17,162, and amendments thereto, all real and personal property, constituting an auto race track facility described in K.S.A. 2016 Supp. 12-17,162, and amendments thereto, in such STAR bond project district shall be exempt from property taxation for a period ending on the earlier of:

(1) The date which is 30 years after the date of the finding by the secretary with respect to such major tourism area; or

(2) the date on which no such special obligation bonds issued to finance such auto race track facility in a major tourism area remain outstanding.

(j) The city which is authorized to issue bonds pursuant to the provisions of K.S.A. 2016 Supp. 12-17,160 et seq., and amendments thereto, in order to finance a STAR bond project in a major tourism area as defined by K.S.A. 2016 Supp. 12-17,162, and amendments thereto, shall obtain underwriting services required by the city for the issuance of such bonds pursuant to written proposals received in accordance with this section.

Each city which is authorized to issue such bonds shall establish written official procedures for obtaining underwriting services required for the issuance of such bonds, including specifications for requests for proposals and criteria for evaluation of proposals on a competitive basis. The proposal evaluation criteria shall include factors based on cost, capacity to provide the required services, qualifications and experience.

Prior to the issuance of any such bond to finance a STAR bond project in a major tourism area, the city shall publish notice of a request for proposals to provide the underwriting services that are required by the city with regard to the proposed bond issuance and shall mail requests for proposals to qualified interested parties upon request for such notice. The city shall award contracts for such underwriting services from the proposals received in accordance with the procedures and evaluation criteria adopted by the city for such purpose. A city shall publish such notice in the official newspaper of the city.

(k) A STAR bond project in a major tourism area for an auto race track facility, shall be completed within 30 years from the date the secretary makes the finding that the STAR bond project will create a major tourism area pursuant to subsection (l) of K.S.A. 2016 Supp. 12-17,162, and amendments thereto.

(l) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years as provided in K.S.A. 2016 Supp. 12-17,166, and amendments thereto, except that:

(1) Such maximum period of special obligation bonds not payable from revenues described by subsections (a)(1)(C), (a)(1)(F) and (a)(1)(G) of K.S.A. 2016 Supp. 12-17,169, and amendments thereto, issued to finance an auto race track facility shall not exceed 30 years; and

(2) such maximum period, if the governor determines and makes and submits a finding to the speaker of the house of representatives and the president of the senate that a maturity greater than 20 years, but in no event exceeding 30 years, is necessary for the economic feasibility of the financing of an auto race track facility with special obligation bonds payable primarily from revenues described by subsections (a)(1)(C), (a)(1)(F) and (a)(1)(G) of K.S.A. 2016 Supp. 12-17,169, and amendments thereto, may be extended in accordance with such determination and finding.

(m) The secretary of revenue shall determine when the amount of sales tax and other revenues that have been collected and distributed to the bond debt service or reserve fund is sufficient to satisfy all principal and interest costs to the maturity date or dates, of any special obligation bonds issued by a city or county to finance a STAR bond project in a major tourism area. Thereafter, all sales tax and other revenues shall be collected and distributed in accordance with applicable law.

History: L. 2007, ch. 179, § 18; L. 2012, ch. 65, § 2; July 1.



12-17,178 Severability.

12-17,178. Severability. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 2007, ch. 179, § 19; July 1.



12-17,179 Application of act, by ordinance; expiration of act.

12-17,179. Application of act, by ordinance; expiration of act. (a) A city that created a redevelopment district in an eligible area that was approved for STAR bonds prior to the effective date of this act for the city of Manhattan Discovery Center on December 28, 2006, and the Schlitterbahn project in Wyandotte county on December 23, 2005, may by ordinance elect to have the provisions of this act applicable to such redevelopment district.

(b) The provisions of this act regarding STAR bond projects shall expire on and after July 1, 2017.

History: L. 2007, ch. 179, § 20; L. 2012, ch. 167, § 2; July 1.






Article 18 SIDEWALKS

12-1801 Construction and repair.

12-1801. Construction and repair. The cities of Kansas may provide for the construction, repair, condemnation, and reconstruction of sidewalks.

History: L. 1941, ch. 103, § 1; June 30.



12-1802 Plans and specifications.

12-1802. Plans and specifications. The governing body of the city shall, by ordinance, determine the plans, specifications (including widths and location in the street), for the construction, repair, and reconstruction of all sidewalks: Provided, That plans and specifications may be adopted by reference, in which case a copy or copies of the plans and specifications as adopted shall be kept on file in the city clerk's office and, if the city has a city engineer, in the city engineer's office, and shall not be changed or amended or added to without a readoption by ordinance.

History: L. 1941, ch. 103, § 2; June 30.



12-1803 Petition.

12-1803. Petition. When a petition signed by not less than ten citizens owning real estate in a precinct or ward in a city of the second or third class or by not less than twenty-five citizens owning real estate in a precinct or ward of a city of the first class, praying for the construction of a sidewalk or sidewalks in such precinct or ward is filed with the city clerk, the governing body may, in its discretion, by resolution, order such sidewalk or sidewalks constructed.

History: L. 1941, ch. 103, § 3; June 30.



12-1804 Condemnation and reconstruction.

12-1804. Condemnation and reconstruction. When any sidewalk, in the opinion of the governing body, becomes inadequate or unsafe for the travel thereon, the governing body may adopt a resolution condemning such walk and providing for the construction of a new walk in place of the walk condemned.

History: L. 1941, ch. 103, § 4; June 30.



12-1805 Notice to abutting owner; publication; construction by contract, when.

12-1805. Notice to abutting owner; publication; construction by contract, when. The resolution providing for the construction or reconstruction of a sidewalk shall give the owner of the abutting property not less than thirty days nor more than sixty days after its publication in which to construct or cause to be constructed or reconstructed the sidewalk at his or her own expense. Such resolution shall be published once in the official city paper, or if none, then in a paper of general circulation in the city. If the sidewalk is not constructed by the property owner within the time specified, the governing body shall cause the work to be done by contract.

History: L. 1941, ch. 103, § 5; June 30.



12-1806 Construction by abutting owner; request to city, when.

12-1806. Construction by abutting owner; request to city, when. Nothing herein shall prohibit the owner of property abutting on a street who desires to construct or reconstruct a sidewalk from doing so without any petition or condemning resolution, if the owner does so at the owner's own expense and in accordance with official plans and specifications and meets such other requirements as would have to be met if the sidewalk were constructed or reconstructed by the city: Provided, That if such property owner desires the walk to be constructed or reconstructed by the city and an assessment levied as provided in other cases, the owner shall file a request with the governing body and it may in its discretion provide for the construction or reconstruction of the sidewalk in the same manner as in cases where citizens or taxpayers file petitions.

History: L. 1941, ch. 103, § 6; June 30.



12-1807 Grade.

12-1807. Grade. Where a grade has been established for a street, the grade for the sidewalk shall be established either in the same manner as the grade for the street was established or by reference to a stated distance above or below the street grade. Where no street grade has been established, the natural grade may be used.

History: L. 1941, ch. 103, § 7; June 30.



12-1808 Repairs by owner or city; notice; special assessments; payment from general fund or general improvement fund, when.

12-1808. Repairs by owner or city; notice; special assessments; payment from general fund or general improvement fund, when. It shall be the duty of the owner of the abutting property to keep the sidewalk in repair, but in cities of the third class no formality shall be required for the repairing of a sidewalk by the city and such repairs may be made without notice to the abutting property owner; and in cities of the first and second class the city engineer, or city clerk, may, after giving five days' notice to the owner or his or her agent, if known, of the necessity therefor, and without notice if the lot or piece of land is unoccupied, make all necessary repairs at any time. Repairs may be made by force account or by contract and an account of the cost thereof shall be kept and reported to the governing body.

The city shall by ordinance levy a special assessment against the lot or piece of land abutting on the sidewalk so repaired for the cost of repairs, and if the abutting property owner does not pay the assessment within thirty days, upon the city clerk mailing to the owner or his or her agent, if known, a printed or written notice of the amount of such repairs, the full amount shall be certified by the city clerk to the county clerk to be put on the tax rolls for collection like other taxes. The temporary financing of repairs may be borne by the city out of the fund for maintaining streets or out of the general fund or general improvement fund. In cities of the first class having a population of more than sixty thousand and less than ninety thousand, the cost of repairing sidewalks may, in the discretion of the governing body, be paid from the general improvement fund of the city when the costs of such repairs do not exceed three thousand dollars in any one calendar year, and no assessment shall be levied.

History: L. 1941, ch. 103, § 8; June 30.



12-1809 Assessment of cost; old sidewalk materials.

12-1809. Assessment of cost; old sidewalk materials. The cost of all sidewalks shall be assessed against the property abutting on the sidewalk: Provided, That where a sidewalk is condemned and a new sidewalk constructed, the materials of the old sidewalk shall be the property of the city, except in those cases where the property owner builds the new sidewalk and pays for the same without any assessment having to be made, and in such cases he or she shall remove the old material from the street.

History: L. 1941, ch. 103, § 9; June 30.



12-1810 Levy by ordinance; full payment by owner; notice to owner; limitation of actions.

12-1810. Levy by ordinance; full payment by owner; notice to owner; limitation of actions. When a sidewalk or sidewalks has or have been constructed or reconstructed and where special assessments must be levied for the expense thereof, the governing body shall, as soon as the cost is ascertained, levy an assessment against the lot or piece of land chargeable therefor, by ordinance, and the property owner shall have thirty days after the publication of the ordinance within which to make full payment of the assessment. The city clerk shall mail a notice not less than fifteen days prior to the end of the thirty days to the owner of the property as shown on the records of the office of the register of deeds, but failure of the owner to receive the notice shall not affect the validity of the assessment. Any suit challenging the validity of the proceedings or the amount of the assessment must be filed within thirty days after the publication of the assessment ordinance.

History: L. 1941, ch. 103, § 10; June 30.



12-1811 Installment payments; interest; costs included in assessment.

12-1811. Installment payments; interest; costs included in assessment. The assessment may be levied to be paid in one installment or in not more than five installments at the discretion of the governing body, and when installments are certified to the county clerk, interest at the rate specified on the scrip or bonds hereinafter authorized to be issued shall be added: Provided, That when scrip or bonds are not issued the interest on the one installment shall be four percent. The assessment shall include the cost of materials, labor, engineering and supervision, publication expense, cost of printing bonds, removing old sidewalk, and all other expenses properly chargeable against the project: Provided, That certain costs not ascertained at the time of figuring the expense, such as publication of the assessment ordinance, printing of bonds, etc., may be estimated: Provided, That the costs relating to scrip or bonds shall be deducted if the assessment is paid within the thirty days provided for herein.

History: L. 1941, ch. 103, § 11; June 30.



12-1812 Financing of cost of assessment levied in one installment; scrip or bonds.

12-1812. Financing of cost of assessment levied in one installment; scrip or bonds. If the assessment is levied in one installment, the cost of construction or reconstruction of sidewalks may be financed, until the assessment is paid, out of the fund provided for the maintenance of streets or general improvement fund if such cost has been budgeted as an expense of such fund, and when the assessment and the interest thereon are paid they shall be credited to such fund; otherwise, the financing shall be by the issuance of sidewalk scrip or sidewalk bonds.

History: L. 1941, ch. 103, § 12; June 30.



12-1813 Payment of cost by city, when.

12-1813. Payment of cost by city, when. The cost of constructing, reconstructing, and repairing all sidewalks abutting on lots or pieces of land belonging to the city or to the state or to the United States, and that portion of the sidewalk extending from the projected property line to the curb and which does not abut on and which is not in front of or along-side of any lot or piece of land, shall be paid for by the city unless the state or the United States shall pay the cost of the sidewalk abutting on property owned by the state or the United States, and may be paid for out of the fund provided for the maintenance of streets or general improvement fund or by the issuance of scrip or bonds and the levying of taxes to pay such scrip or bonds.

History: L. 1941, ch. 103, § 13; June 30.



12-1814 Sidewalks; terms of scrip or bonds; issuance and sale.

12-1814. Sidewalks; terms of scrip or bonds; issuance and sale. Any issue of sidewalk scrip or sidewalk bonds shall be issued to mature in not more than four installments. The last installment shall be not more than four years after the date of the scrip or bonds. Scrip and bonds shall bear interest of not more than the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Scrip and bonds shall be general obligations of the city, and the city shall take into account probable delinquencies in payment of assessments or installments of assessments and make a general tax levy therefor or include the amount in the city's general bond tax levy in order to pay the scrip on bonds and interest when due, delinquent assessments notwithstanding, but this levy by the city shall not affect the obligation of the property owner to pay the assessment.

Bonds shall be in the general form of other bonds, and shall be registered, sold and issued in the manner provided by the general bond law. Scrip shall promise that the city will pay the bearer the stated amount on a stated date with interest at a stated rate, or in stated amounts, payable on stated dates interest coupons may be issued. The scrip also shall state that the payment of principal and interest shall be paid at the office of the city treasurer, and that it is issued for sidewalk purposes, shall be dated, shall be signed by the mayor and attested by the city clerk, shall have the seal of the city attached thereto, shall be registered in the offices of the city clerk and city treasurer, shall be disposed of at not less than par and accrued interest by being turned over to the contractor or sold and the proceeds used for the payment of the costs of the sidewalks. The sale of scrip may be public or private, or without advertisement or bids. One issue of bonds or scrip may be for assessments against one or more tracts of land and may include or be only for the cost of intersection sidewalks, sidewalks along city, state or federal property or in other cases where the city at large must pay the cost. The issuance of bonds and scrip shall be authorized by an ordinance for each issue.

History: L. 1941, ch. 103, § 14; L. 1970, ch. 64, §16; L. 1983, ch. 49, § 51; May 12.



12-1815 Sections not affected.

12-1815. Sections not affected. Nothing in this act shall be considered as repealing or amending or affecting sections 12-675 and 12-676 of the General Statutes of 1935, and section 13-1008a of the General Statutes Supplement of 1939.

History: L. 1941, ch. 103, § 15; June 30.



12-1816 Invalidity of part.

12-1816. Invalidity of part. If any section or part of section of this act shall be declared to be invalid by any court of competent jurisdiction, such declaration shall not affect any other section or part of section.

History: L. 1941, ch. 103, § 17; June 30.






Article 19 PUBLIC RECREATION AND PLAYGROUNDS

12-1922 Recreation systems; definitions.

12-1922. Recreation systems; definitions. When used in this act:

(a) "City" means any city in the state of Kansas;

(b) "School district" means any unified school district in the state of Kansas.

(c) "Recreation system" means any system of public recreation and playgrounds established pursuant to this act.

(d) "Taxing district" means (1) the area within the corporate limits of a city in the case of a city-established recreation system; (2) subject to the provisions of K.S.A. 2016 Supp. 12-1922a, and amendments thereto, the area within the boundary lines of a school district in the case of a school district-established recreation system; or (3) subject to the provisions of K.S.A. 2016 Supp. 12-1922a, and amendments thereto, the area within the corporate limits of a city or the area within the boundary lines of a school district, whichever has the greater assessed valuation, in the case of a jointly established recreation system.

History: L. 1987, ch. 71, § 1; L. 2002, ch. 176, § 5; July 1.



12-1922a Consolidation of school districts; effect on recreation system.

12-1922a. Consolidation of school districts; effect on recreation system. Unless the boundaries of a taxing district are expanded as provided by K.S.A. 2016 Supp. 12-1922b, and amendments thereto, whenever a school district which has established a recreation system or which is part of a joint recreation system established under K.S.A. 12-1922 et seq., and amendments thereto, consolidates with another school district which has not established a recreation system or which is not a part of a joint recreation system, the "taxing district" of the recreation system shall mean the area of the taxing district as it existed on the day immediately preceding the effective date of the consolidation of the school districts.

History: L. 2002, ch. 176, § 6; July 1.



12-1922b Same; petition procedure.

12-1922b. Same; petition procedure. (a) The provisions of this section shall apply only to those recreation systems with taxing districts as defined in K.S.A. 2016 Supp. 12-1922a, and amendments thereto.

(b) Whenever a petition signed by at least 5% of the qualified voters of a school district of which only a portion is included within the taxing district of a recreation system is filed with the clerk thereof, requesting the governing body of the school district to extend the boundaries of the taxing district to be coterminous with the boundaries of the school district, the governing body of the school district shall submit the question to the qualified voters thereof. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by such school district.

(c) The governing body of any school district may initiate the extension of the boundaries of the taxing district to be coterminous with the boundaries of the school district by adopting a resolution proposing to extend the boundaries of the taxing district. The proposal shall be submitted for approval by the voters of the school district, at an election called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the school district.

(d) Upon approval of the proposition by a majority of those voting on it at the election, the governing body of the school district, by appropriate resolution, shall provide for the extension of the taxing district to be coterminous with the boundaries of the school district.

(e) When used in this section, "qualified voter" means a registered voter of a school district who is a resident of that portion of such school district which is not included in the taxing district of a recreation system following the consolidation of such school district with a school district which has established a recreation system or which is a part of a joint recreation system.

History: L. 2002, ch. 176, § 7; July 1.



12-1923 Continuation of existing systems.

12-1923. Continuation of existing systems. Any recreation system created under the provisions of article 19 of chapter 12 of the Kansas Statutes Annotated prior to the effective date of this act shall continue in existence but shall be operated under the provisions of this act.

History: L. 1987, ch. 71, § 2; July 1.



12-1924 Establishment of system of public recreation; joint systems; operation of system.

12-1924. Establishment of system of public recreation; joint systems; operation of system. Any city or school district may establish a system of public recreation in the manner provided by this act. Any city or school district may establish, independently or jointly, a recreation system. The programs and services within a joint recreation system shall not be conducted by both the city and school district, each acting independently of the other. Whenever a recreation system is established, any city or school district operating or participating in the operation of a recreation system shall cooperate in providing property and facilities belonging to each such entity for recreation purposes. The city or school district may acquire and maintain equipment, land, buildings or other recreational facilities and make capital improvements. The operation of the recreation system created pursuant to K.S.A. 12-1925 and all programs and services thereof shall be delegated to a recreation commission appointed in the manner provided by K.S.A 12-1926.

History: L. 1987, ch. 71, § 3; July 1.



12-1925 Establishment by petition or by action of city or school district; election.

12-1925. Establishment by petition or by action of city or school district; election. (a) Whenever a petition signed by at least 5% of the qualified voters of the city or school district is filed with the clerk thereof, requesting the governing body of the city or school district to establish a recreation system and to levy an annual tax not to exceed one mill for such recreation system and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, the governing body of the city or school district shall submit the question of establishing a recreation system to the qualified voters thereof. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by such city or school district.

(b) A petition requesting the governing bodies of a city and school district to establish a joint recreation system and signed by at least 5% of the qualified voters of the city or school district may be filed with the clerk of the city or school district. Upon receipt of the petition, the clerk shall set a day not less than five nor more than 10 days thereafter for the joint meeting of the two governing bodies for the consideration of the petition. Notice of the receipt of the petition and the date and place of the joint meeting shall be given immediately by the clerk to the executive officer of the city and school district by registered mail. If the petition is found sufficient, the proposition shall be submitted to the qualified voters within the city or school district, whichever has the greater assessed valuation. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district.

(c) The governing body of any city and any school district may initiate the establishment of a joint district recreation system by adopting a joint ordinance or resolution proposing to establish a joint recreation system and to levy an annual tax not to exceed one mill for such recreation system and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto. The proposal shall be submitted for approval by the voters of the city or school district, whichever has the greater assessed valuation, at an election called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district.

(d) Upon approval of the proposition by a majority of those voting on it at the election, the governing body of the city or school district if acting independently or the governing bodies of a city and school district acting jointly, by appropriate resolution or ordinance, shall provide for the establishment, maintenance and conduct of such recreation system as they deem advisable and practicable and shall appoint a recreation commission as provided by K.S.A. 12-1926 to be vested with the powers, duties and obligations necessary for the conduct of such recreation system.

History: L. 1987, ch. 71, § 4; July 1.



12-1926 Recreation commission; membership; selection; terms; removal; vacancies; existing commissions; treasurer.

12-1926. Recreation commission; membership; selection; terms; removal; vacancies; existing commissions; treasurer. (a) Except as provided by subsection (c), recreation commissions shall consist of five members to be appointed as follows: (1) Upon the adoption of the provisions of this act by the city or school district acting independently, the governing body of such city or school district shall appoint four persons who are residents of the taxing district to serve as members of the recreation commission, the first appointee to serve for four years, the second for three years, the third for two years, and the fourth for one year, and the fifth member who also shall serve for four years shall be appointed by the four appointee members of such commission; or (2) upon the adoption of the provisions of this act by the city and school district acting jointly, the governing bodies each shall appoint two persons who are residents of the taxing district to serve as members of the recreation commission, and the persons so selected shall select one additional person, and all of such persons shall constitute the recreation commission.

Of the members of the commission first selected by the school district, one shall serve for a term of one year, and one for a term of four years; one of those first selected by the governing body of the city shall serve for a term of two years, and one for a term of three years. The additional member shall serve for a term of four years. Thereafter, the members of the commission shall be selected in the same manner as the member such person is succeeding and the term of office of each shall be four years. Any member of the recreation commission may be removed from the commission, by the appointing authority, for any cause which would justify removal of an appointive officer of the city or school district. Except for members first appointed to the commission, all commissioners not filling a vacancy shall hold office for a term of four years and until their successors are appointed and qualified. Whenever a vacancy occurs in the membership of the commission, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding. The commission shall elect a chairperson and secretary from their membership. The commissioners are hereby empowered to administer in all respects the business and affairs of the recreation system. The treasurer of the city or school district to which is certified the budget of the recreation commission shall serve as ex officio treasurer of the recreation commission. Such treasurer shall keep an accurate record of all money and property received and disbursed and shall make a report thereof monthly to the commission, or as often as the commission requires. Members of the commission and the ex officio treasurer of the commission shall serve without compensation.

(b) Any recreation commission established pursuant to K.S.A. 12-1901 et seq., and amendments thereto, prior to the effective date of this act may continue as constituted on the effective date of this act or may, upon a majority vote of the commissioners, reorganize into a five-member commission as provided by subsection (a). If the commission continues as constituted on the effective date of this act, upon the expiration of the term of a member, a person shall be appointed to the commission in the same manner as the member such person is succeeding. The term of office shall be four years. Whenever a vacancy occurs in the membership of the commission, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding.

(c) Any recreation commission having more than five members and established prior to July 1, 2002, may continue as constituted on June 30, 2002, or upon a majority vote of such commissioners, may reorganize into a five member district as provided in subsection (a). If a recreation commission having more than five members and established prior to July 1, 2002, continues as constituted on June 30, 2002, upon the expiration of the term of a member, a person shall be appointed to the recreation commission in the same manner as the member such person is succeeding. The term of office shall be four years. Whenever a vacancy occurs in the membership of a recreation commission, a successor shall be selected to fill such vacancy in the same manner as and for the unexpired term of the member such person is succeeding.

History: L. 1987, ch. 71, § 5; L. 1993, ch. 46, § 1; L. 1994, ch. 150, § 1; L. 2002, ch. 176, § 1; July 1.



12-1927 Annual budget; hearing; notice; submission to district board of education; tax levy; increase in levy, subject to protest; annual audit, when required.

12-1927. Annual budget; hearing; notice; submission to district board of education; tax levy; increase in levy, subject to protest; annual audit, when required. (a) (1) The recreation commission shall prepare an annual budget for the operation of the recreation system. Prior to the certification of its budget to the city or school district, the recreation commission shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The recreation commission shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper having a general circulation in the taxing district. Such notice shall include the proposed budget and shall set out all essential items in the budget except such groupings as designated by the director of accounts and reports on a special publication form prescribed by the director of accounts and reports and furnished with the regular budget form. The public hearing required to be held herein shall be held not less than 10 days prior to the date on which the recreation commission is required to certify its budget to the city or school district.

(2) Except as provided in subsection (b), after such hearing the budget shall be adopted or amended and adopted by the recreation commission. In order to provide funds to carry out the provisions of this act and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, the recreation commission shall annually, not later than August 1 of any year, certify its budget to such city or school district which shall levy a tax sufficient to raise the amount required by such budget on all the taxable tangible property within the taxing district.

(3) Each year a copy of the budget adopted by the recreation commission shall be filed with the city clerk in the case of a city-established recreation system or with the clerk of the school district in the case of a school district-established recreation system or with the clerk of the taxing district in the case of a jointly established recreation system. A copy of such budget also shall be filed with the county clerk of the county in which the recreation system is located. If the recreation system is located in more than one county, a copy of the budget shall be filed with the clerk of the county in which the greater portion of the assessed valuation of the recreation system is located. The city or school district shall not be required to levy a tax in excess of the maximum tax levy set by the city or school district by current resolution. In the case of a new recreation commission established under the provisions of this act, such levy shall not be required to exceed one mill. Whenever the recreation commission determines that the tax currently being levied for the commission, as previously established by the city or school district, is insufficient to operate the recreation system and the commission desires to increase the mill levy above the current levy, the commission shall request that the city or school district authorize an increase by adopting a resolution declaring it necessary to increase the annual levy. The city or school district may authorize the increase by resolution, but such increase shall not exceed one mill per year. The maximum annual mill levy for the recreation commission general fund shall not exceed a total of four mills.

(b) Prior to adopting the budget pursuant to subsection (a)(2), the Blue Valley recreation commission appointed by the Blue Valley unified school district no. 229 shall submit its proposed budget to the board of education of the school district. The board either shall approve or modify and approve the proposed budget. The recreation commission shall adopt the budget as approved or modified and approved by the school district board.

(c) Any resolution adopted under subsection (a) shall state the total amount of the tax to be levied for the recreation system and shall be published once each week for two consecutive weeks in the official newspaper of the taxing district. Whereupon, such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by at least 5% of the qualified voters of the taxing district, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the voters of the taxing district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the recreation commission. Such taxes shall be levied and collected in like manner as other taxes, which levy the city or school district shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the ex officio treasurer of the recreation commission.

(d) The tax levy provided in this section shall not be considered a levy of such city or school district under any of the statutes of this state, but shall be in addition to all other levies authorized by law and, with respect to any such levy made for the first time in 1989, shall not be subject to the provisions of K.S.A. 79-5021 et seq., and amendments thereto.

(e) (1) At any time after the making of the first tax levy pursuant to this act, the amount of such tax levy may be reduced by a majority of the voters of the taxing district voting at an election called pursuant to a petition and conducted in the same manner as that prescribed by subsection (c). The authority of any recreation commission in existence on the effective date of this act or any recreation commission established under the provisions of this act to operate and conduct its activities may be revoked in any year following the third year of its operation by a majority of the voters of the taxing district voting at an election called pursuant to a petition and conducted in the same manner as that prescribed by subsection (c). If the petition submitted is for the purpose of reducing the mill levy, it shall state the mill levy reduction desired. Upon revocation, all property and money belonging to the recreation commission shall become the property of the taxing authority levying the tax for the commission, and the recreation commission shall be dissolved. In the event the authority of a recreation commission is revoked pursuant to this subsection, the taxing authority may continue to levy a tax in the manner prescribed by the petition language for the purpose of paying any outstanding obligations of the recreation commission which exist on the date such authority is revoked. The authority to levy a tax for this purpose shall continue only as long as such outstanding obligations exist.

(2) If the recreation district whose authority is revoked owns any real property at the time of such revocation, title to such real property shall revert to the taxing authority.

(f) All financial records of the recreation commission shall be audited as provided in K.S.A. 75-1122, and amendments thereto, and a copy of such annual audit report shall be filed with the governing body of the city or school district, or both, in the case of a jointly established recreation system. A copy of such audit also shall be filed with the county clerk of the county in which the recreation system is located. If the recreation system is located in more than one county, a copy of the budget shall be filed with the clerk of the county in which the greater portion of the assessed valuation of the recreation system is located. The cost of each audit shall be borne by the recreation commission.

History: L. 1987, ch. 71, § 6; L. 1989, ch. 63, § 1; L. 1993, ch. 46, § 2; L. 1994, ch. 150, § 2; L. 2002, ch. 176, § 2; L. 2016, ch. 112, § 25; July 1.



12-1928 Powers of recreation commission.

12-1928. Powers of recreation commission. Every recreation commission appointed pursuant to this act shall have the power to:

(a) Make and adopt rules and regulations for the operation of the recreation system;

(b) conduct the activities of the recreation system on any property under its custody and management, or, with proper consent, on any other public property and upon private property with the consent of the owners;

(c) receive any gift or donation from any source;

(d) receive, accept and administer any money appropriated or granted to it by the state or federal government or any agency thereof;

(e) purchase insurance. The city or school district to which the recreation commission certifies its budget shall levy an annual tax upon all taxable tangible property within the taxing district in an amount necessary to pay for insurance purchased for those purposes authorized by K.S.A. 75-6111, and amendments thereto, and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, except that no levy shall be made under this subsection which, when coupled with any levy made pursuant to subsection (j), is in excess of one mill without the approval of the city or school district. Taxes levied pursuant to this subsection shall be in addition to all other taxes authorized or limited by K.S.A. 12-1927, and amendments thereto, or any other provisions of law;

(f) sue and be sued;

(g) enter contracts;

(h) enter lease agreements for real and personal property. The term of any such lease shall not exceed 10 years. Any such lease agreement shall be subject to the approval of the city or school district to which the recreation commission certifies its budget;

(i) employ a superintendent of recreation and any other employees which may be necessary for proper operation of the recreation system;

(j) create and establish employee benefits contribution funds for the purpose of paying the employer's share of any employee benefits, exclusive of any salaries, wages or other direct payments to such employees, as may be prescribed in the resolution creating such funds. The recreation commission may receive and place in such funds any moneys from any source whatsoever which may be lawfully utilized for the purposes stated in the resolution creating such funds, including the proceeds of tax levies authorized by law for such purposes. The city or school district to which is certified the budget of any recreation commission which has established employee benefits contribution funds pursuant to this subsection shall levy an annual tax upon all taxable tangible property within the taxing district in an amount determined by the recreation commission to be necessary for the purposes for which such funds were created and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto, except that no levy shall be made under this subsection which, when coupled with any levy made pursuant to subsection (e), is in excess of one mill without the approval of the city or school district. Taxes levied pursuant to this subsection shall be in addition to all other taxes authorized or limited by K.S.A. 12-1927, and amendments thereto, or any other provisions of law. For the purposes of this subsection, employee benefits shall include social security as provided by subsection (c) of K.S.A. 40-2305, and amendments thereto, workers' compensation as provided by K.S.A. 44-505c, and amendments thereto, unemployment compensation as provided by K.S.A. 44-710a, and amendments thereto, health insurance and retirement benefits;

(k) establish a petty cash fund. The amount of moneys in a petty cash fund shall not exceed $1,000 at any one time;

(l) acquire title to personal property by purchase, bequest, gift or other donation and acquire title to real property by devise, gift or other donation. Whenever property owned by a recreation commission is sold, the proceeds shall be used for recreation purposes;

(m) make improvements for recreation system purposes; and

(n) perform any other acts necessary to carry out the provisions of this act.

History: L. 1987, ch. 71, § 7; L. 1989, ch. 64, § 1; L. 1994, ch. 150, § 3; L. 2002, ch. 176, § 3; L. 2009, ch. 106, § 1; Apr. 30.



12-1929 Combining operation of park system and public recreation system; protest election; jointly operated systems; transfer of property.

12-1929. Combining operation of park system and public recreation system; protest election; jointly operated systems; transfer of property. (a) Whenever the governing body of any city which has established a recreation system deems it advisable to combine the operation and administration of its park system and its recreation system, it shall publish a notice of its intention to combine the two systems and establish a single department. Such notice shall be published once each week for two consecutive weeks in the official city newspaper and if within 30 days after the last publication of the notice a petition signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the city. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body, by ordinance, may provide for the combining of its park system and its recreation system and the establishment of a combined park and recreation department. All property under the control or jurisdiction of either of such systems, upon the combination of the same, shall be transferred to such department which shall administer the city's park and recreation system. The governing body shall provide by ordinance for such officers and employees which may be necessary for the proper operation of the department who shall be appointed or employed in the manner provided for other officers and employees of the city.

(b) Whenever the governing body of a city in which a recreation system which was established by a school district or by a school district and city acting jointly, wishes to combine the city park system with the recreation system into a single city park and recreation department, the governing bodies of both, if they agree to such combination, jointly shall publish notice of the intention to combine the two systems into a single city department of parks and recreation. Such notice shall be published once each week for two consecutive weeks in the official city newspaper and if within 30 days after the last publication of a petition signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body, by ordinance, may provide for the combining of its park system and its recreation system and the establishment of a combined park and recreation department. All property under the control or jurisdiction of either of such systems, upon the combination of the same, shall be transferred to the department which shall administer the city's park and public recreation system. The governing body shall provide by ordinance for such officers and employees which may be necessary for the proper operation of the department who shall be appointed or employed in the manner provided for other officers and employees of the city.

History: L. 1987, ch. 71, § 8; July 1.



12-1930 Same; park and recreation advisory board; membership; appointment; term.

12-1930. Same; park and recreation advisory board; membership; appointment; term. The governing body of any city which exercises the provisions of K.S.A. 12-1929, by ordinance, shall provide for the creation of a park and recreation advisory board to be appointed by the governing body of the city. The members of the recreation commission at the time of such combination shall constitute the initial park and recreation advisory board. Members shall serve upon such park and recreation advisory board for the term for which they were appointed to the recreation commission and upon the expiration of the term of any member, appointment shall be made to fill such position for a term of four years. In addition, where the recreation system was being operated by a school district or a school district and city acting jointly prior to combining the park and recreation systems, the city governing body shall appoint two members of the board of education of such school district to the park and recreation advisory board, and such members shall serve for terms concurrent with their terms as members of the board of education.

History: L. 1987, ch. 71, § 9; July 1.



12-1931 Same; reference of matters to board; reports and recommendations; action by city governing body.

12-1931. Same; reference of matters to board; reports and recommendations; action by city governing body. The governing body of any city having established a park and recreation advisory board pursuant to K.S.A. 12-1930 shall refer all major proposals and propositions for the construction, reconstruction and improvement of public parks and recreational facilities including the acquisition of land for park purposes, the acquisition of major recreational equipment and facilities and the institution of new programs in the recreational system to such board. Such board shall make reports and recommendations to the governing body on all matters referred to it and any further recommendations as deemed advisable. Such reports shall be made within a time fixed by the governing body at the time the proposal or proposition is submitted to the board and no action shall be taken thereafter by the governing body upon any such proposal or proposition until the reports and recommendations thereon have been received from the board. The governing body of the city shall take action upon the reports and recommendations received from the advisory board within 30 days after their receipt. The governing body may extend the time as it deems necessary to give the matter further attention before action is taken.

History: L. 1987, ch. 71, § 10; July 1.



12-1932 Same; transfer of funds; tax levy, use of proceeds.

12-1932. Same; transfer of funds; tax levy, use of proceeds. Upon the establishment of a combined park and recreation department, the current operating fund of or budgeted for the two systems shall be transferred to the credit of the combined park and recreation department but shall be maintained in two individual funds which shall be used for the purpose for which levied. Thereafter, levies made for the purpose of financing the operation of the park and recreation department and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be made annually upon all taxable tangible property in the city.

History: L. 1987, ch. 71, § 11; July 1.



12-1933 Termination of joint recreation commission by agreement; establishment of recreation department; protest; tax levy.

12-1933. Termination of joint recreation commission by agreement; establishment of recreation department; protest; tax levy. As an alternative to the procedure provided by K.S.A. 12-1929, and amendments thereto, the governing body of any city may authorize by ordinance that an agreement be entered into by such governing body with the governing body of any school district located in such city to terminate the recreation commission jointly established by such city and school district and to establish a recreation division within an existing department of the city government or to establish a recreation department of the city government. Such ordinance shall provide that such agreement may include provisions for the use of school property for recreation purposes. Such ordinance shall be published once each week for two consecutive weeks in the official city newspaper and if within 30 days after the last publication of a petition signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the city and the school district. If no protest or no sufficient protest is filed or if an election is held and the proposition is approved by a majority of those voting thereon, such city shall be authorized to establish such recreation division or department and may make a tax levy in an amount not to exceed four mills upon all taxable tangible property of the city for recreation purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

No levy in excess of three mills shall be made under the authority of this section until the governing body shall have adopted a resolution authorizing the making of the levy in excess of three mills. Such resolution shall state the purpose for which the levy in excess of three mills is to be made and shall be published once in the official city newspaper. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by not less than 5% of the qualified voters of the city, is filed with the city clerk within 30 days following publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the qualified voters of the city voting thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the city.

History: L. 1987, ch. 71, § 12; L. 1990, ch. 66, § 18; May 31.



12-1934 Issuance of no-fund warrants in operating joint recreation system, when.

12-1934. Issuance of no-fund warrants in operating joint recreation system, when. The board of education of any unified school district previously authorized and making an annual tax levy pursuant to K.S.A. 12-1925, and amendments thereto, for the purpose of establishing, maintaining and conducting a joint recreation system which as a result of a clerical error of a county clerk will not receive the proceeds from such levy for the calendar year 1993, is hereby authorized to issue no-fund warrants in an amount not to exceed the amount which would have been raised from such levy. Such no-fund warrants shall be issued by the board in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon.

History: L. 1993, ch. 73, § 1; L. 2008, ch. 109, § 34; L. 2014, ch. 141, § 28; July 1.



12-1936 Termination of school recreation system; conversion to city recreation system; mill levy; governing body.

12-1936. Termination of school recreation system; conversion to city recreation system; mill levy; governing body. (a) The governing body of any school district the boundaries of which are located entirely within the corporate limits of a city that previously established a recreation system and the governing body of the city within which such school district is located may take joint action to initiate the conversion of the existing recreation system to a city recreation system by adopting a joint ordinance and resolution proposing to change the existing school district recreation system to a city recreation system and authorizing publication of a notice of intent to do so. Such notice of intent shall be published once each week for two consecutive weeks in the official city newspaper, and, if within 30 days after the last publication of the notice a petition is signed by at least 5% of the qualified voters of the city requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne equally by the school district and the city. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing bodies of the school district and the city, by joint resolution and ordinance, may provide for the conversion of the existing school district recreation system to a city recreation system effective as of the next succeeding July 1 subsequent to the publication of the notice of intent or the date of the election, whichever is later.

(b) The mill levy rate for a recreation commission established under subsection (a) shall not be subject to the one mill levy limitation for a new recreation system established in K.S.A. 12-1927, and amendments thereto.

(c) Any conversion of an existing school district recreation system to a city recreation system under subsection (a) shall provide for the transfer of the assets of the existing school district recreation system to the city recreation system, the assumption of the liabilities of the existing school district recreation system by the city recreation system and thereafter maintain and continue the operations of the city recreation system.

(d) In connection with the conversion of a school district recreation system to a city recreation system under subsection (a), the members of the school district recreation commission shall serve the balance of their respective terms in office as members of the city recreation commission and, upon the expiration thereof, the members of the city recreation commission shall be appointed by the governing body of the city.

History: L. 2012, ch. 126, § 2; July 1.






Article 20 FRANCHISES

12-2001 Granting of franchises; certain provisions declared void; purposes; conditions; assessment of fees.

12-2001. Granting of franchises; certain provisions declared void; purposes; conditions; assessment of fees. (a) The governing body of any city may permit any person, firm or corporation to:

(1) Manufacture, sell and furnish artificial or natural gas light and heat; electric light, water, power or heat; or steam heat to the inhabitants;

(2) build street railways, to be operated over and along or under the streets and public grounds of such city;

(3) lay pipes, conduits, cables and all appliances necessary for the construction, operation of gas and electric-light or steam-heat plants;

(4) lay pipes, conduits, cables and all appliances necessary for the construction and operation of electric railways or bus companies;

(5) lay pipes for the operation of a water plant for the distribution or furnishing of water over, under and along the streets and alleys of such city; or

(6) use the streets in the carrying on of any business which is not prohibited by law.

(b) If the governing body of a city permits any activity specified in subsection (a), the granting of permission to engage in the activity shall be subject to the following:

(1) All contracts granting or giving any such original franchise, right or privilege, or extending or renewing or amending any existing grant, right, privilege or franchise, to engage in such an activity shall be made by ordinance, and not otherwise.

(2) No contract, grant, right, privilege or franchise to engage in such an activity, now existing or hereafter granted, shall be extended for any longer period of time than 20 years from the date of such grant or extension.

(3) No person, firm or corporation shall be granted any exclusive franchise, right or privilege whatever.

(4) The governing body of any city, at all times during the existence of any contract, grant, privilege or franchise to engage in such an activity, shall have the right by ordinance to fix a reasonable schedule of maximum rates to be charged such city and the inhabitants thereof for gas, light and heat, electric light, power or heat, steam heat or water; the rates of fare on any street railway or bus company; or the rates charged any such city, or the inhabitants thereof, by any person, firm or corporation operating under any other franchise under this act. The governing body at no time shall fix a rate which prohibits such person, firm or corporation from earning a reasonable rate upon the fair value of the property used and useful in such public service. In fixing and establishing such fair value, the value of such franchise, contract and privilege given and granted by the city to such person, firm or corporation shall not be taken into consideration in ascertaining the reasonableness of the rates to be charged to the inhabitants of such city.

(5) No such grant, right, privilege or franchise shall be made to any person, firm, corporation or association unless it provides for adequate compensation or consideration therefor to be paid to such city, and regardless of whether or not other or additional compensation is provided for such grantee shall pay such fixed charge as may be prescribed in the franchise ordinance. Such fixed charge may consist of a percentage of the gross receipts derived from the service permitted by the grant, right, privilege or franchise from consumers or recipients of such service located within the corporate boundaries of such city, and, in case of public utilities or common carriers situated and operated wholly or principally within such city, or principally operated for the benefit of such city or its people, from consumers or recipients located in territory immediately adjoining such city and not within the boundaries of any other incorporated city; and in such case such city shall make and report to the governing body all such gross receipts once each month, or at such other intervals as stipulated in the franchise ordinance and pay into the treasury the amount due such city at the time the report is made. The governing body shall also have access to and the right to examine, at all reasonable times, all books, receipts, files, records and documents of any such grantee necessary to verify the correctness of such statement and to correct the same, if found to be erroneous. If such statement of gross receipts is incorrect, then such payment shall be made upon such corrected statement.

On and after the effective date of the act, any provision for compensation or consideration, included in a franchise granted pursuant to this section which is established on the basis of compensation or consideration paid by the utility under another franchise, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable. Any such provision, included in a franchise granted pursuant to this section and in force on the effective date of this act which requires payments to the city by a utility to increase by virtue of the compensation or consideration required to be paid under a franchise granted by another city to the utility's predecessor in interest, is hereby declared to be contrary to the public policy of this state and shall be void and unenforceable.

(6) No such right, privilege or franchise shall be effective until the ordinance granting the same has been adopted as provided by law.

All expense of publishing any ordinance adopted pursuant to this section shall be paid by the proposed grantee.

(7) All contracts, grants, rights, privileges or franchises for the use of the streets and alleys of such city, not herein mentioned, shall be governed by all the provisions of this act, and all amendments, extensions or enlargements of any contract, right, privilege or franchise previously granted to any person, firm or corporation for the use of the streets and alleys of such city shall be subject to all the conditions provided for in this act for the making of original grants and franchises. The provisions of this section shall not apply to railway companies for the purpose of reaching and affording railway connections and switch privileges to the owners or users of any industrial plants, or for the purpose of reaching and affording railway connections and switch privileges to any agency or institution of the state of Kansas.

(c) As used in this act:

(1) "Access line" shall mean and be limited to retail billed and collected residential lines; business lines; ISDN lines; PBX trunks and simulated exchange access lines provided by a central office based switching arrangement where all stations served by such simulated exchange access lines are used by a single customer of the provider of such arrangement. Access line may not be construed to include interoffice transport or other transmission media that do not terminate at an end user customer's premises, or to permit duplicate or multiple assessment of access line rates on the provision of a single service or on the multiple communications paths derived from a billed and collected access line. Access line shall not include the following: Wireless telecommunications services, the sale or lease of unbundled loop facilities, special access services, lines providing only data services without voice services processed by a telecommunications local exchange service provider or private line service arrangements.

(2) "Access line count" means the number of access lines serving consumers within the corporate boundaries of the city on the last day of each month.

(3) "Access line fee" means a fee determined by a city, up to a maximum as set out in this act and amendments thereto, to be used by a telecommunications local exchange service provider in calculating the amount of access line remittance.

(4) "Access line remittance" means the amount to be paid by a telecommunications local exchange service provider to a city, the total of which is calculated by multiplying the access line fee, as determined in the city, by the number of access lines served by that telecommunications local exchange service provider within that city for each month in that calendar quarter.

(5) "Commission" means the state corporation commission.

(6) "Gross receipts" means only those receipts collected from within the corporate boundaries of the city enacting the franchise and which are derived from the following: (A) Recurring local exchange service for business and residence which includes basic exchange service, touch tone, optional calling features and measured local calls; (B) recurring local exchange access line services for pay phone lines provided by a telecommunications local exchange service provider to all pay phone service providers; (C) local directory assistance revenue; (D) line status verification/busy interrupt revenue; (E) local operator assistance revenue; and (F) nonrecurring local exchange service revenue which shall include customer service for installation of lines, reconnection of service and charge for duplicate bills. All other revenues, including, but not limited to, revenues from extended area service, the sale or lease of unbundled network elements, nonregulated services, carrier and end user access, long distance, wireless telecommunications services, lines providing only data service without voice services processed by a telecommunications local exchange service provider, private line service arrangements, internet, broadband and all other services not wholly local in nature are excluded from gross receipts. Gross receipts shall be reduced by bad debt expenses. Uncollectible and late charges shall not be included within gross receipts. If a telecommunications local exchange service provider offers additional services of a wholly local nature which if in existence on or before July 1, 2002, would have been included with the definition of gross receipts, such services shall be included from the date of the offering of such services in the city.

(7) "Local exchange service" means local switched telecommunications service within any local exchange service area approved by the state corporation commission, regardless of the medium by which the local telecommunications service is provided. The term local exchange service shall not include wireless communication services.

(8) "Telecommunications local exchange service provider" means a local exchange carrier as defined in subsection (h) of K.S.A. 66-1,187, and amendments thereto, and a telecommunications carrier as defined in subsection (m) of K.S.A. 66-1,187, and amendments thereto, which does, or in good faith intends to, provide local exchange service. The term telecommunications local exchange service provider does not include an interexchange carrier that does not provide local exchange service, competitive access provider that does not provide local exchange service or any wireless telecommunications local exchange service provider.

(9) "Telecommunications services" means providing the means of transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(d) A city may require a telecommunications local exchange service provider which intends to provide local exchange service in that city, to enter into a valid contract franchise ordinance enacted pursuant to this act. Compensation for the contract franchise ordinance shall be established pursuant to subsection (j). A contract franchise complying with the provisions of this act shall be deemed reasonable and shall be adopted by the governing body of a city absent a compelling public interest necessitated by public health, safety and welfare. A contract franchise must be competitively neutral and may not be unreasonable or discriminatory. No telecommunications contract franchise ordinance shall be denied or revoked without reasonable notice and an opportunity for a public hearing before the city governing body. A city governing body's denial or revocation of a contract franchise ordinance may be appealed to a district court.

(e) If the governing body of a city requires a contract franchise as specified in subsection (d), the contract franchise shall be subject to the following:

(1) All contracts granting or giving any such original contract franchise, right or privilege or extending, renewing or amending any existing grant, right, privilege or franchise, to engage in such an activity shall be made by ordinance and not otherwise;

(2) no contract, grant, right, privilege or contract franchise to engage in such an activity, now existing or hereafter granted, shall be extended for any longer period of time than 20 years from the date of such grant or extension;

(3) no telecommunications local exchange service provider shall be granted any exclusive contract franchise, right or privilege whatever;

(4) no such right, privilege or contract franchise shall be effective until the ordinance granting the same has been adopted as provided by law. All expense of publishing any ordinance adopted pursuant to this section shall be paid by the proposed grantee; and

(5) no city shall have the authority or jurisdiction to regulate telecommunications local exchange service providers based upon the content, nature or type of telecommunications service or signal to be provided or the quality of service provided to customers.

(f) A franchisee shall make and report to the governing body once each quarter, or at such other intervals as stipulated in the contract franchise ordinance, the compensation collected and pay into the treasury the amount due such city at the time the report is made.

(g) A city may assess a one-time application fee to recover its costs associated with the review and approval of a contract franchise provided that such application fee reimburses the city for its reasonable, actual and verifiable costs of reviewing and approving the contract franchise. An application fee must be competitively neutral and may not be unreasonable or discriminatory.

(h) Within 90 days of the receipt of a completed application for a telecommunications contract franchise, a city shall process and submit the application and contract franchise to the city's governing body, and the governing body shall take a final vote concerning such contract franchise unless the telecommunications local exchange service provider and city agree otherwise.

(i) In considering the adoption and passage of a telecommunications contract franchise ordinance, no city shall have the authority or jurisdiction to regulate telecommunications local exchange service providers based upon the content, nature or type of telecommunications service or signal to be provided, or the quality of service provided to customers.

(j) The governing body of a city may require telecommunications local exchange service providers to collect and remit to each such city an access line fee of up to a maximum of $2.00 per month per access line or a fee on gross receipts as described in subsection (j)(2). The access line fee shall be a maximum of $2.25 per month per access line in 2006; a maximum of $2.50 in 2009; a maximum of $2.75 in 2012 and thereafter.

(1) To determine an access line remittance fee, the telecommunications local exchange service provider shall calculate and remit an amount equal to the access line fee established by a city multiplied by the access line count. Such amount shall be due not later than 45 days after the end of the remittal period. The city shall have the right to examine, upon written notice to the telecommunications local exchange service provider, no more than once per calendar year, those access line count records necessary to verify the correctness of the access line count. If the access line count is determined to be erroneous, then the telecommunications local exchange service provider shall revise the access line fees accordingly and payment shall be made upon such corrected access line count. If the city and the telecommunications local exchange service provider cannot agree on the access line count, or are in dispute concerning the amounts due under this section for the payment of access line fees, either party may seek appropriate relief in a court of competent jurisdiction, and that court may impose all appropriate remedies, including monetary and injunctive relief and reasonable costs and attorney fees. All claims authorized in this section must be brought within three years of the date on which the disputed payment was due. The access line fee imposed under this section must be assessed in a competitively neutral manner, may not unduly impair competition, must be nondiscriminatory and must comply with state and federal law.

(2) As an alternative to the access line fee specified in subsection (j)(1), the governing body of a city may require telecommunications local exchange service providers to collect and remit to each such city a fee of up to a maximum of 5% of gross receipts as defined in this act. The telecommunications local exchange service provider shall calculate the gross receipts and multiply such receipts by the fee, up to a maximum of 5%, established by the city. The telecommunications local exchange service provider shall remit such fee to the city no more frequently than each quarter unless the telecommunications local exchange service provider agrees otherwise, and not later than 45 days after the end of the remittal period. The city shall have the right to examine, upon written notice to the telecommunications local exchange service provider, no more than once per calendar year, those records necessary to verify the correctness of the gross receipts fee. If the gross receipts fee is determined to be erroneous, then the telecommunications local exchange service provider shall revise the gross receipts fee accordingly and payment shall be made upon such corrected gross receipts fee. If the city and the telecommunications local exchange service provider cannot agree on the gross receipts fee, or are in dispute concerning the amounts due under this section for the payment of gross receipts fees, either party may seek appropriate relief in a court of competent jurisdiction, and that court may impose all appropriate remedies, including monetary and injunctive relief, reasonable costs and attorney fees. All claims authorized in this section must be brought within three years of the date on which the disputed payment was due. The gross receipts fee imposed under this section must be assessed in a competitively neutral manner, may not unduly impair competition, must be nondiscriminatory and must comply with state and federal law.

(k) Notwithstanding any other provision of this act, payment by a telecommunications local exchange service provider that complies with the terms of an unexpired franchise ordinance that applies to the provider satisfies the payment attributable to the provider required by this act.

(l) Beginning January 1, 2004, and every 36 months thereafter, a city, subject to the public notification procedures set forth in subsection (m), may elect to adopt an increased access line fee or gross receipts fee subject to the provisions and maximum fee limitations contained in this act or may choose to decline all or any portion of any increase in the access line fee.

(m) Adoption of an increased access line fee or gross receipts fee by a city shall not become effective until the following public notification procedures occur: (1) Notice of the new fee has been provided at a regular meeting of the governing body; (2) immediately thereafter, notification of the new fee shall be published in the official city paper once a week for two consecutive weeks; and (3) sixty days have passed from the date of the regular meeting of the governing body at which the new fee was proposed. If, during the period of public notification of the new fee or prior to the expiration of 60 days from the date of the regular meeting of the governing body at which the new fee was proposed, 20% of the qualified voters of such city voting for mayor, or in case no mayor is elected then the commissioner or council member receiving the highest number of votes at the last preceding city election, present a petition to the governing body asking that the new fee be submitted to popular vote, the mayor of the city shall issue a proclamation calling for an election for that purpose. Such election shall be held in conjunction with the next available general election. The proclamation calling such election shall specifically state that such election is called for the adoption of the new fee, and the new fee shall be set out in full in the proclamation. The proclamation shall be published once each week for two consecutive weeks in the official city newspaper, and the last publication shall not be less than 30 days before the day upon which the election is held. If, at the election the majority of votes cast shall be for the new fee, the new fee shall thereupon become effective. If a majority of the votes cast at the election are against the new fee, the new fee shall not become effective and shall be void.

(n) A city may require a telecommunications local exchange service provider to collect or remit an access line fee or a gross receipts fee to such city on those access lines that have been resold to another telecommunications local exchange service provider, but in such case the city shall not collect an access line fee or gross receipts fee from the reseller telecommunications local exchange service provider and shall not require the reseller to enter into a contract franchise ordinance pursuant to subsection (d).

(o) A city may not impose the following regulations on telecommunications local exchange service providers:

(1) Requirement that particular business offices or other telecommunications facilities be located in the city;

(2) requirement for filing reports and documents that are not reasonably related to the collection of compensation pursuant to this act;

(3) requirement for inspection of the business records of a telecommunications local exchange service provider except to the extent necessary to conduct the review of the records related to the access line count or gross receipts fee as provided for in this act;

(4) requirement for city approval of transfers of ownership or control of the business or assets of a telecommunications local exchange service provider except that a city may require that such provider maintain current point of contact information and provide notice of a transfer within a reasonable time; and

(5) requirement concerning the provisioning or quality of services, facilities, equipment or goods in-kind for use by the city, political subdivision or any other telecommunications local exchange service provider or public utility.

(p) Information provided to municipalities and political subdivisions under this act shall be governed by confidentiality procedures in compliance with K.S.A. 45-215 and 66-1220a et seq., and amendments thereto.

(q) Except as otherwise provided, this act does not affect the validity of a franchise agreement or contract ordinance with a telecommunications local exchange service provider so long as the franchise agreement or contract ordinance does not include a linear foot charge and/or a minimum fee, was enacted prior to the effective date of this act, and was agreed to by the telecommunications local exchange service provider. Under such circumstances, a city may continue to enforce a previously enacted franchise agreement or contract ordinance and to collect franchise fees and other charges under that franchise agreement or contract ordinance until the date on which the agreement or ordinance expires by its own terms or is terminated in accordance with the terms of this act. Notwithstanding any other provision hereof, where such a franchise agreement or contract ordinance exists between a city and a telecommunications local exchange service provider prior to the effective date of this act, during the term of such existing franchise agreement or contract ordinance the city must offer to new applicants franchise agreements or contract franchises whose terms and conditions are as a whole competitively neutral and nondiscriminatory, as compared to such existing agreement.

(r) Without prejudice to a telecommunications local exchange service provider's other rights and authorities, a telecommunications local exchange service provider which is assessed, collects and remits an application fee, access line fee or gross receipts fee assessed by a city shall add to its end-user customer's bill, statement or invoice a surcharge equal to the pro rata share of any such fees.

(s) Subsections (c) through (r) apply only to telecommunications local exchange service providers.

History: L. 1945, ch. 98, § 1; L. 1949, ch. 119, § 1; L. 1953, ch. 70, § 1; L. 1976, ch. 83, § 1; L. 1981, ch. 173, § 28; L. 1985, ch. 71, § 2; L. 2002, ch. 32, § 1; July 1.



12-2002 Same; act not to affect 12-824.

12-2002. Same; act not to affect 12-824. This act shall not be construed either to affect the jurisdiction of the corporation commission or to prevent any electric or gas utility from obtaining a franchise under the terms of K.S.A. 12-824, or any amendments thereto.

History: L. 1953, ch. 70, § 2; June 30.



12-2003 Franchise provision for billing and collection of sewer service charges by water corporation; compensation; obligation of company.

12-2003. Franchise provision for billing and collection of sewer service charges by water corporation; compensation; obligation of company. The governing body of any city may, in the granting of a franchise to a private corporation furnishing water service to its inhabitants, in addition to the other provisions authorized by law, impose a provision in such franchise that the water corporation shall bill and collect sewer service charges lawfully established by the city, including a provision that the corporation shall discontinue water service to any customer using or required by law to use the sanitary sewer system of the city under stated conditions; and such a corporation shall have authority to collect such charges and to discontinue water service as provided in the franchise. The franchise shall not require the billing and collecting of such sewer service charges without making provision for payment by the city to the water corporation of such compensation as shall reimburse the corporation for its expenses in billing and collecting such sewer service charges: Provided, That no obligation shall be imposed on the water corporation to bring any action at law to enforce collection of such charges.

History: L. 1959, ch. 88, § 1; March 6.



12-2004 Same; obligations of city.

12-2004. Same; obligations of city. If a city shall impose the provisions authorized by K.S.A. 12-2003, the city shall thereby be deemed to have agreed to hold and save harmless the water corporation from any loss or liability not occasioned by the negligence of such corporation in billing and collecting such sewer service charges, and the city shall defend the water corporation at the expense of the city in any action at law or in equity that may be brought against the water corporation arising out of or claimed to have arisen out of the billing and collection of sewer service charges pursuant to the terms of the franchise.

History: L. 1959, ch. 88, § 2; March 6.



12-2005 Same; application of act.

12-2005. Same; application of act. This act shall apply to the granting of an original franchise or any renewal or extension of any existing franchise.

History: L. 1959, ch. 88, § 3; March 6.



12-2006 Cable television service; regulation.

12-2006. Cable television service; regulation. The furnishing of cable television service by means of facilities in place in the public ways, streets and alleys is hereby declared to be a private business affected with such a public interest by reason of its use of the public ways, alleys and streets so as to require that it be reasonably regulated by cities. Every city is hereby authorized and empowered by ordinance to permit or prohibit the operation of all businesses furnishing cable television service within its corporate limits. Each city shall supervise and regulate all cable television service businesses operating within its corporate limits so far as may be necessary to prevent such operation and service from having detrimental consequences to the public interest, and for this purpose may promulgate and enforce such reasonable rules and regulations as it may deem necessary with reference to commencement of operation, territory of operation, the extension of service equitably to all parts of the franchise area, abandonment of facilities, elimination of unjust discrimination among subscribers, financial responsibility, insurance covering personal injury and property damage, safety of equipment, use of streets, alleys, dedicated easements and other public places, and reasonable grounds for forfeiture of franchise rights.

History: L. 1972, ch. 49, § 1; March 24.



12-2007 Franchises; installation; term.

12-2007. Franchises; installation; term. It shall be unlawful for any person, firm or corporation acting in its own behalf or under a lease with or pole contract from any public utility to construct, install, operate or maintain a cable television service in, on, over, under, upon, across, from and along the streets, alleys, sidewalks, public property and public ways within the corporate limits of any city without first obtaining, from such city involved, a franchise authorizing the same under such reasonable conditions as the circumstances may require; and the governing bodies of such cities are hereby authorized to grant or extend one or more such franchises for a term of not to exceed twenty (20) years from the date of such grant or extension; and no person, firm or corporation shall ever be granted an exclusive franchise. No franchise shall be granted or extended unless a public hearing shall be held following at least one week's notice in the official city newspaper.

History: L. 1972, ch. 49, § 2; March 24.



12-2008 Rates, charges, delinquency fees.

12-2008. Rates, charges, delinquency fees. (a) Every applicant for a franchise, upon request of the city, shall file with the city a schedule of its proposed rates and charges for its proposed services. Such rates and charges may be established as maximum rates for such services by the original franchise and if so established may not be exceeded without the approval of the governing body of the city.

(b) A cable television provider may impose a monthly fee for any delinquent balance owed by a subscriber of cable television or related services, subject to the following:

(1) At least 10 days before the date the fee is imposed, the subscriber shall be given written notice, on the face of the bill or by separate notice, of: (A) The date after which the fee will be imposed if the balance is not paid; and (B) the amount of the fee that will be imposed; and

(2) the fee for delinquent payment shall not exceed 5% of the amount of the delinquent balance per month or $5 per month, whichever is greater.

History: L. 1972, ch. 49, § 3; L. 1999, ch. 62, § 1; July 1.



12-2009 Cables and equipment; map required to be filed.

12-2009. Cables and equipment; map required to be filed. Cities may by ordinance require the filing with the city by the person, firm or corporation providing cable television service of a proper map showing and describing the exact location of all of its facilities within the city streets, alleys and public ways including underground cables and equipment.

History: L. 1972, ch. 49, § 4; March 24.



12-2010 Compensation and levies by cities.

12-2010. Compensation and levies by cities. Cities, may, by ordinance, levy a franchise fee or tax, including annual fixed charges as may be prescribed in the franchise ordinance. Such fixed charge may consist of a percentage of the gross receipts derived from the service permitted by the franchise from consumers or recipients of such service located within the corporate boundaries of such city. Such levies, taxes or fees including all forms of consideration to such city and including initial lump sum payments must be reasonable and shall be generally in conformance with standards, if any, established by federal communications commission regulations or other applicable laws.

History: L. 1972, ch. 49, § 5; March 24.



12-2011 Franchise; violations of act; penalty.

12-2011. Franchise; violations of act; penalty. In the event of violation of any city franchise provision, or the provisions of this act, by any duly franchised person or entity furnishing cable television service, the municipality having granted such franchise, before taking any action to declare a forfeiture, shall serve written notice of such violation upon the franchise holder with directions to correct such violation or show cause why such violation should not be corrected at a public hearing held not less than thirty (30) days from the date of service of such written notice. Continued violation of any city franchise provision of this act may be enjoined by the district court. Any person, firm or corporation acting in its own behalf or under a lease with or pole contract from any public utility which attempts to or does construct, install, operate or maintain a cable television service in, on, over, under, upon, across, from or along the streets, alleys, sidewalks, public property and public ways within the corporate limits of any city without possessing a valid franchise from such city involved as authorized by this act shall be guilty of a class C misdemeanor. Each day such act continues shall constitute a separate offense.

History: L. 1972, ch. 49, § 6; March 24.



12-2012 Existing systems and services.

12-2012. Existing systems and services. All ordinances and existing franchises purporting to authorize persons or entities to provide cable television service in said cities shall hereinafter be deemed to be authorized and operative under the provisions of this act.

History: L. 1972, ch. 49, § 7; March 24.



12-2013 Act does not apply to public utilities.

12-2013. Act does not apply to public utilities. Nothing in this act shall apply to public utilities, including utilities regulated by the state corporation commission.

History: L. 1972, ch. 49, § 8; March 24.



12-2014 Severability.

12-2014. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid clause, paragraph, subsection or section.

History: L. 1972, ch. 49, § 9; March 24.



12-2015 Telecommunications providers; franchise agreements; restrictions.

12-2015. Telecommunications providers; franchise agreements; restrictions. Prior to July 1, 2002, all municipalities in the state of Kansas shall refrain from enacting or enforcing any franchise or right-of-way ordinances or agreements pursuant to chapters 12 and 17 of the Kansas Statutes Annotated, and amendments thereto, home rule powers, or any other authority, that substantially modify the relationship between telecommunications providers and municipalities as those relationships existed on January 1, 2001, except that municipalities may reach franchise or right-of-way ordinances or agreements with new telecommunications providers on terms and conditions consistent with the original provisions of ordinances or agreements between municipalities and other telecommunications providers in existence prior to December 31, 2000.

History: L. 2001, ch. 135, § 3; L. 2013, ch. 134, § 1; July 1.



12-2016 Franchise fees for electricity or natural gas; effective date in annexed areas.

12-2016. Franchise fees for electricity or natural gas; effective date in annexed areas. Fees imposed by a city under a franchise ordinance adopted pursuant to K.S.A. 12-2001 et seq., and amendments thereto, for the use of public rights-of-way of the city for the transmission or distribution of electricity or natural gas shall not become effective within an area which is annexed by the city and becomes subject to such franchise ordinance until 30 days after the city clerk provides the utility against which the fees are assessed with a certified copy of the annexation ordinance, proof of publication of the ordinance as required by law and a map of the city detailing the annexed area.

History: L. 2006, ch. 31, § 1; July 1.



12-2021 Citation.

12-2021. Citation. K.S.A. 2016 Supp. 12-2021 through 12-2026, and amendments thereto, shall be known and may be cited as the video competition act.

History: L. 2006, ch. 93, § 1; July 1.



12-2022 Definitions.

12-2022. Definitions. For purposes of the video competition act:

(a) "Cable service" is defined as set forth in 47 U.S.C. § 522(6).

(b) "Cable operator" is defined as set forth in 47 U.S.C. § 522(5).

(c) "Cable system" is defined as set forth in 47 U.S.C. § 522(7).

(d) "Competitive video service provider" means an entity providing video service that is not franchised as a cable operator in the state of Kansas as of the effective date of this act and is not an affiliate, successor or assign of such cable operator.

(e) "Franchise" means an initial authorization, or renewal of an authorization, issued by a municipality, regardless of whether the authorization is designed as a franchise, permit, license, resolution, contract, certificate, agreement or otherwise, that authorizes the construction and operation of a cable system.

(f) "Municipality" means a city or county.

(g) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station, as set forth in 47 U.S.C. § 522(20).

(h) "Video service" means video programming services provided through wireline facilities located at least in part in the public rights-of-way without regard to delivery technology, including internet protocol technology. This definition does not include any video programming provided by a commercial mobile service provider defined in 47 U.S.C. § 332(d).

(i) "Video service authorization" means the right of a video service provider to offer video programming to any subscribers anywhere in the state of Kansas.

(j) "Video service provider" means a cable operator or a competitive video service provider.

(k) "Video service provider fee" means the fee imposed upon video service providers pursuant to K.S.A. 2016 Supp. 12-2024.

History: L. 2006, ch. 93, § 2; July 1.



12-2023 Video service application, authorization; transferability; termination; franchise; compliance not required with mandatory build-out provisions, specific technology; PEG access; emergency broadcast; franchises in effect prior to July 1, 2006; multiple service providers within a municipality; customer service requirements; denial of service based on income; service extension process; state corporation commission authorized to promulgate regulations governing application process.

12-2023. Video service application, authorization; transferability; termination; franchise; compliance not required with mandatory build-out provisions, specific technology; PEG access; emergency broadcast; franchises in effect prior to July 1, 2006; multiple service providers within a municipality; customer service requirements; denial of service based on income; service extension process; state corporation commission authorized to promulgate regulations governing application process. (a) An entity or person seeking to provide cable service or video service in this state on or after July 1, 2006, shall file an application for a state-issued video service authorization with the state corporation commission as required by this section. The state corporation commission shall promulgate regulations to govern the state-issued video service authorization application process. The state, through the state corporation commission, shall issue a video service authorization permitting a video service provider to provide video service in the state, or amend a video service authorization previously issued, within 30 calendar days after receipt of a completed affidavit submitted by the video service applicant and signed by an officer or general partner of the applicant affirming:

(1) The location of the applicant's principal place of business and the names of the applicant's principal executive officers;

(2) that the applicant has filed or will timely file with the federal communications commission all forms required by that agency in advance of offering video service in this state;

(3) that the applicant agrees to comply with all applicable federal and state statutes and regulations;

(4) that the applicant agrees to comply with all lawful and applicable municipal regulations regarding the use and occupation of public rights-of-way in the delivery of the video service, including the police powers of the municipalities in which the service is delivered;

(5) the description of the service area footprint to be served within the state of Kansas, including any municipalities or parts thereof, and which may include certain designations of unincorporated areas, which description shall be updated by the applicant prior to the expansion of video service to a previously undesignated service area and, upon such expansion, notice to the state corporation commission of the service area to be served by the applicant; including:

(A) The period of time it shall take applicant to become capable of providing video programming to all households in the applicant's service area footprint, which may not exceed five years from the date the authorization, or amended authorization, is issued; and

(B) a general description of the type or types of technologies the applicant will use to provide video programming to all households in its service area footprint, which may include wireline, wireless, satellite or any other alternative technology.

(b) The certificate of video service authorization issued by the state corporation commission shall contain:

(1) A grant of authority to provide video service as requested in the application;

(2) a statement that the grant of authority is subject to lawful operation of the video service by the applicant or its successor in interest.

(c) The certificate of video service authorization issued by the state corporation commission is fully transferable to any successor in interest to the applicant to which it is initially granted. A notice of transfer shall be filed with the state corporation commission and any relevant municipalities within 30 business days of the completion of such transfer.

(d) The certificate of video service authorization issued by the state corporation commission may be terminated by the video service provider by submitting notice to the state corporation commission.

(e) To the extent required by applicable law, any video service authorization granted by the state through the state corporation commission shall constitute a "franchise" for purposes of 47 U.S.C. § 541(b)(1). To the extent required for purposes of 47 U.S.C. §§ 521-561, only the state of Kansas shall constitute the exclusive "franchising authority" for video service providers in the state of Kansas.

(f) The holder of a state-issued video service authorization shall not be required to comply with any mandatory facility build-out provisions nor provide video service to any customer using any specific technology. Additionally, no municipality of the state of Kansas may:

(1) Require a video service provider to obtain a separate franchise to provide video service;

(2) impose any fee, license or gross receipts tax on video service providers, other than the fee specified in subsections (b) through (e) of K.S.A. 2016 Supp. 12-2024, and amendments thereto;

(3) impose any provision regulating rates charged by video service providers; or

(4) impose any other franchise or service requirements or conditions on video service providers, except that a video service provider must submit the agreement specified in subsection (a) of K.S.A. 2016 Supp. 12-2024, and amendments thereto.

(g) K.S.A. 12-2006 through 12-2011, and amendments thereto, shall not apply to video service providers.

(h) Not later than 120 days after a request by a municipality, the holder of a state-issued video service authorization shall provide the municipality with capacity over its video service to allow public, educational and governmental (PEG) access channels for noncommercial programming, according to the following:

(1) A video service provider shall not be required to provide more than two PEG access channels;

(2) the operation of any PEG access channel provided pursuant to this section shall be the responsibility of the municipality receiving the benefit of such channel, and the holder of a state-issued video service authorization bears only the responsibility for the transmission of such channel; and

(3) the municipality must ensure that all transmissions, content, or programming to be transmitted over a channel or facility by a holder of a state-issued video service authorization are provided or submitted to such video service provider in a manner or form that is capable of being accepted and transmitted by a provider, without requirement for additional alteration or change in the content by the provider, over the particular network of the video service provider, which is compatible with the technology or protocol utilized by the video service provider to deliver video services;

(i) in order to alert customers to any public safety emergencies, a video service provider shall offer the concurrent rebroadcast of local television broadcast channels, or utilize another economically and technically feasible process for providing an appropriate message through the provider's video service in the event of a public safety emergency issued over the emergency broadcast system.

(j) (1) Valid cable franchises in effect prior to July 1, 2006, shall remain in effect subject to this section. Nothing in this act is intended to abrogate, nullify or adversely affect in any way any franchise or other contractual rights, duties and obligations existing and incurred by a cable operator or competitive video service provider before the enactment of this act. A cable operator providing video service over a cable system pursuant to a franchise issued by a municipality in effect on July 1, 2006, shall comply with the terms and conditions of such franchise until such franchise expires, is terminated pursuant to its terms or until the franchise is modified as provided in this section.

(2) Whenever two or more video service providers are providing service within the jurisdiction of a municipality, a cable operator with an existing municipally issued franchise agreement may request that the municipality modify the terms of the existing franchise agreement to conform to the terms and conditions of a state-issued video service authorization. The cable operator requesting a modification shall identify in writing the terms and conditions of its existing franchise that are materially different from the state-issued video service authorization, whether such differences impose greater or lesser burdens on the cable operator. Upon receipt of such request from a cable operator, the cable operator and the municipality shall negotiate the franchise modification terms in good faith for a period of 60 days. If within 60 days, the municipality and the franchised cable operator cannot reach agreeable terms, the cable operator may file a modification request pursuant to paragraph (3).

(3) Whenever two or more video service providers are providing service within the jurisdiction of a municipality, a cable operator may seek a modification of its existing franchise terms and conditions to conform to the terms and conditions of a state-issued video service authorization pursuant to 47 U.S.C. § 545; provided, however, that a municipality's review of such request shall conform to this section. In its application for modification, a franchised cable operator shall identify the terms and conditions of its municipally issued franchise that are materially different from the terms and conditions of the state-issued video service authorization, whether such differences impose greater or lesser burdens on the cable operator. The municipality shall grant the modification request within 120 days for any provisions where there are material differences between the existing franchise and the state-issued video service authorization. No provisions shall be exempt. A cable operator that is denied a modification request pursuant to this paragraph may appeal the denial to a court of competent jurisdiction which shall perform a de novo review of the municipality's denial consistent with this section.

(4) Nothing in this act shall preclude a cable operator with a valid municipally issued franchise from seeking enforcement of franchise provisions that require the equal treatment of competitive video service providers and cable operators within a municipality, but only to the extent such cable franchise provisions may be enforced to reform or modify such existing cable franchise. For purposes of interpreting such cable franchise provisions, a state-issued video service authorization shall be considered equivalent to a municipally issued franchise; provided, however, that the enforcement of such cable franchise provisions shall not affect the state-issued video service authorization in any way.

(k) Upon 90 days notice, a municipality may require a video service provider to comply with customer service requirements consistent with 47 C.F.R. § 76.309(c) for its video service with such requirements to be applicable to all video services and video service providers on a competitively neutral basis.

(l) A video service provider may not deny access to service to any group of potential residential subscribers because of the income of the residents in the local area in which such group resides.

(m) Within 180 days of providing video service in a municipality, the video service provider shall implement a process for receiving requests for the extension of video service to customers that reside in such municipality, but for which video service is not yet available from the provider to the residences of the requesting customers. The video service provider shall provide information regarding this request process to the municipality, who may forward such requests to the video service provider on behalf of potential customers. Within 30 days of receipt, a video service provider shall respond to such requests as it deems appropriate and may provide information to the requesting customer about its video products and services and any potential timelines for the extension of video service to the customers area.

(n) A video service provider shall implement an informal process for handling municipality or customer inquiries, billing issues, service issues and other complaints. In the event an issue is not resolved through this informal process, a municipality may request a confidential, non-binding mediation with the video service provider, with the costs of such mediation to be shared equally between the municipality and provider. Should a video service provider be found by a court of competent jurisdiction to be in noncompliance with the requirements of this act, the court shall order the video service provider, within a specified reasonable period of time, to cure such noncompliance. Failure to comply shall subject the holder of the state-issued franchise of franchise authority to penalties as the court shall reasonably impose, up to and including revocation of the state-issued video service authorization. A municipality within which the video service provider offers video service may be an appropriate party in any such litigation.

History: L. 2006, ch. 93, § 3; July 1.



12-2024 Video service provider; notice; agreement; video service provider fee; percentage of gross revenues determined by municipality, limitation; audit; customer billing.

12-2024. Video service provider; notice; agreement; video service provider fee; percentage of gross revenues determined by municipality, limitation; audit; customer billing. (a) A video service provider shall provide notice to each municipality with jurisdiction in any locality at least 30 calendar days before providing video service in the municipality's jurisdiction. Within 30 days of the time notice is delivered to the municipality, the video service provider shall execute an agreement substantially similar to the following, which shall be filed with the city or county clerk and shall be effective immediately:

"[Video Service Provider] was granted authorization by the state of Kansas to provide video service in [Municipality] on [date] and hereby executes this agreement with [Municipality]. [Video Service Provider] will begin providing video service in [Municipality] on or after [date]. [Video Service Provider] may be contacted by the[Municipality] at the following telephone number ___________. [Video Service Provider] may be contacted by customers at the following telephone number ___________. [Video Service Provider] agrees to update this contact information with [Municipality] within 15 calendar days in the event that such contact information changes. [Video Service Provider] acknowledges and agrees to comply with [Municipality's] local right-of-way ordinance to the extent the ordinance is applicable to [Video Service Provider] and not contrary to state and federal laws and regulations. [Video Service Provider] hereby reserves the right to challenge the lawfulness or applicability of such ordinance to [Video Service Provider]. By entering into this agreement, neither the municipality's nor [Video Service Provider's] present or future legal rights, positions, claims, assertions or arguments before any administrative agency or court of law are in any way prejudiced or waived. By entering into the agreement, neither the municipality nor [Video Service Provider] waive any rights, but instead expressly reserve any and all rights, remedies and arguments the municipality or [Video Service Provider] may have at law or equity, without limitation, to argue, assert and/or take any position as to the legality or appropriateness of any present or future laws, ordinances and/or rulings."

(b) In any locality in which a video service provider offers video service, the video service provider shall calculate and pay the video service provider fee to the municipality with jurisdiction in that locality upon the municipality's written request. If the municipality makes such a request, the video service provider fee shall be due on a quarterly basis and shall be calculated as a percentage of gross revenues, as defined herein. Notwithstanding the date the municipality makes such a request, no video service provider fee shall be applicable until the first day of a calendar month that is at least 30 days after written notice of the levy is submitted by the municipality to a video service provider. The municipality may not demand the use of any other calculation method. Any video service provider fee shall be remitted to the municipality by the video service provider not later than 45 days after the end of the quarter.

(c) The percentage to be applied against gross revenues pursuant to subsection (b) shall be set by the municipality and identified in its written request, but may in no event exceed 5%.

(d) Gross revenues are limited to amounts billed to and collected from video service subscribers for the following:

(1) Recurring charges for video service;

(2) event-based charges for video service, including, but not limited to, pay-per-view and video-on-demand charges;

(3) rental of set top boxes and other video service equipment;

(4) service charges related to the provision of video service, including, but not limited to, activation, installation, repair and maintenance charges; and

(5) administrative charges related to the provision of video service, including, but not limited to, service order and service termination charges.

(e) Gross revenues do not include:

(1) Uncollectible fees, provided that all or part of uncollectible fees which is written off as bad debt but subsequently collected, less expenses of collection, shall be included in gross revenues in the period collected;

(2) late payment fees;

(3) amounts billed to video service subscribers to recover taxes, fees or surcharges imposed upon video service subscribers in connection with the provision of video service, including the video service provider fee authorized by this section; or

(4) charges, other than those described in subsection (d), that are aggregated or bundled with amounts billed to video service subscribers.

(f) At the request of a municipality, no more than once per year, the municipality may perform a reasonable audit of the video service provider's calculation of the video service provider fee.

(g) Any video service provider may identify and collect the amount of the video service provider fee as a separate line item on the regular bill of each subscriber. To the extent a video service provider incurs any costs in providing capacity for retransmitting community programming as may be required in subsection (h) of K.S.A. 2016 Supp. 12-2023, and amendments thereto, the provider may also recover these costs from customers, but may not deduct such costs from the video service provider fee due to a municipality under this section.

History: L. 2006, ch. 93, § 4; July 1.



12-2025 Video competition act; consistent with federal cable act.

12-2025. Video competition act; consistent with federal cable act. (a) The provisions of this act are intended to be consistent with the federal cable act, 47 U.S.C. § 521 et seq.

(b) Nothing in this act shall be interpreted to prevent a competitive video service provider, a cable operator or a municipality from seeking clarification of its rights and obligations under federal law or to exercise any right or authority under federal or state law.

History: L. 2006, ch. 93, § 5; July 1.



12-2026 Video competition act; state corporation commission powers and duties relating to costs and fees.

12-2026. Video competition act; state corporation commission powers and duties relating to costs and fees. (a) The state corporation commission shall:

(1) Assess the costs of any proceeding before the commission pursuant to this act against the parties to the proceeding; and

(2) establish and collect fees from entities and persons filing applications with the state corporation commission for state-issued video service authorizations, which fees shall be in amounts sufficient to pay the costs of administration of this act, including costs of personnel.

(b) The state corporation commission shall remit all moneys received by the commission pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the public service regulation fund.

History: L. 2006, ch. 93, § 6; July 1.



12-2027 Same; severability.

12-2027. Same; severability. If any word, phrase, sentence or provision of this act, K.S.A. 2016 Supp. 12-2021 through 12-2026 and K.S.A. 17-1902, and amendments thereto, or the application thereof to any person or circumstance is determined to be invalid, such invalidity shall not affect the other provisions or applications of this act and they shall be given effect without the invalid provisions or applications, and to this end the provisions of this act are declared to be severable.

History: L. 2006, ch. 93, § 8; July 1.



12-2034 Citation of act.

12-2034. Citation of act. K.S.A. 2016 Supp. 12-2034 through 12-3036, and amendments thereto, shall be known and may be cited as the organized collection service act.

History: L. 2011, ch. 79, § 1; May 19.



12-2035 Definitions.

12-2035. Definitions. As used in this act:

(a) "Municipality" means any county, city, township and other political subdivision or taxing subdivision including any board, bureau, commission, committee or other agency having authority to create, regulate or otherwise impact the delivery of collection services.

(b) "Organized collection service" means a system for collecting solid waste, recyclables or both, including franchise, organized collection, or a process in which a municipality goes from multiple haulers to one single contracted hauler in which a specified collector, or a member of an organization of collectors, is authorized to collect from a defined geographic service area or areas some or all of the solid waste or recyclables that is released by generators.

(c) "Recyclables" has the meaning as the term is defined by K.S.A. 65-3402, and amendments thereto.

(d) "Solid waste" has the meaning as the term is defined by K.S.A. 65-3402, and amendments thereto.

History: L. 2011, ch. 79, § 2; May 19.



12-2036 Organized collection service establishment; procedure; delayed implementation.

12-2036. Organized collection service establishment; procedure; delayed implementation. (a) A municipality may establish an organized collection service as a municipal service by ordinance, in the case of a city, or by resolution, in the case of other municipalities. The ordinance or resolution shall incorporate any franchise, license, or negotiated contract or contract let by bid using one or more collectors or an organization of collectors.

(b) At least 180 days before adopting such an ordinance or resolution, the governing body of the municipality shall announce its intent to consider adoption of an organized collection service, stating specific goals to be achieved, detailed justification for any franchise fees and all other reasons for considering such a service by passage of a resolution of intent. The resolution of intent shall be published once in the official newspaper of the municipality. The resolution of intent shall give notice of a public hearing to be held at least 30 days prior to consideration of the adoption of the resolution of intent on the issue and shall invite the participation of interested persons in the planning and establishing of the organized collection service, including all licensees or other persons operating solid waste or recyclables collection services in the municipality as of the date of announcement of its intent to organize collection in the municipality.

(c) During a 90-day period following the adoption of the resolution of intent, the municipality shall develop a plan for organized collection service. During this period, the municipality shall invite and employ the assistance of all licensees or other persons operating solid waste or recyclables collection services in the municipality. All licensees or other persons operating solid waste or recyclables collection services in the municipality shall be allowed to participate in all planning meetings.

(d) The municipality shall provide 30 days notice prior to the hearing on the proposed plan to all licensees or other persons operating solid waste collection or recyclables services in the municipality.

(e) The plan shall:

(1) Describe in detail the procedures used for development of the plan for organized collection service and compliance with all required notice provisions;

(2) evaluate the proposed organized collection plan in regard to the following:

(A) Achieving the stated goals;

(B) minimizing displacement and economic impact to current solid waste collectors;

(C) ensuring participation in the decision-making process of all interested parties, including all licensees or other persons operating solid waste or recyclables collection services in the municipality as of the date of the resolution of intent to organize collection in the municipality; and

(D) maximizing efficiency in solid waste collection; and

(3) provide detailed justification for any tax, franchise or similar fee.

(f) (1) A municipality may not commence organized collection service pursuant to this act for a period of at least 18 months from the adoption of an ordinance or resolution establishing such service. During the 18-month period the municipality shall not displace any person licensed to operate solid waste collection services in the municipality.

(2) If for any reason a municipality does not implement an organized collection service by passage of an ordinance or resolution within one year of the passage of a resolution of intent, the process shall be started over as provided in this section.

(g) Notwithstanding the provisions of this section, a municipality already providing solid waste collection services may add recycling collection services, under the following circumstances: (1) The municipality conducts a public hearing on the proposed plan to provide recycling services; (2) the municipality provides 21 days prior notice to the hearing by publication in the official newspaper of the municipality, as designated according to K.S.A. 64-101, and amendments thereto, and the Kansas register; and (3) no existing recycling collector formally opposes the new recycling collection system within 21 days of the hearing. If all three criteria are met, the municipality may immediately begin such services. If an objection is made, the municipality shall comply with the provisions of this section, including the 18-month waiting period, or may start the service once the objection is removed, whichever occurs first.

History: L. 2011, ch. 79, § 3; L. 2014, ch. 11, § 1; July 1.



12-2037 Application of act; exclusions.

12-2037. Application of act; exclusions. (a) This act shall be applied to all municipalities regardless of the stage of development of an organized collection system.

(b) The provisions of this act shall not apply to the collection of waste tires as defined by K.S.A. 65-3424(m), and amendments thereto, from any facility for the purpose of recycling or disposal.

History: L. 2011, ch. 79, § 4; May 19.

"This act" refers to 12-2034 through 12-2036.






Article 21 REFUSE COLLECTION AND DISPOSAL

12-2101 Refuse defined.

12-2101. Refuse defined. Refuse, for the purposes of this act, shall include garbage and trash, and garbage and trash are defined as follows:

1. "Garbage": Wastes from the preparation, cooking, and consumption of food; market refuses, waste from the handling, storage, and sale of produce.

2. "Trash": (a) Combustible: Paper, cartons, boxes, barrels, wood and excelsior, tree branches, yard trimmings, wood furniture, bedding. (b) Noncombustible: Metals, tin cans, metal furniture, dirt, small quantities of rock and pieces of concrete, glass, crockery, other mineral refuse. (c) Ashes: Residue from fires used for cooking and for heating buildings. (d) Street rubbish: Street sweepings, dirt, leaves, catch-basin dirt, contents of litter receptacles. (e) Dead animals: Provided, Trash shall not include: Earth and wastes from building operations, solid wastes resulting from industrial processes and manufacturing operations, such as: Food-processing wastes, boilerhouse cinders, lumber, scraps and shavings: Provided, The governing body of a city may by ordinance limit or extend these definitions and may give interpretations to words or phrases.

History: L. 1947, ch. 128, § 1; June 30.



12-2102 Collection and disposal under contract or as municipal function; conditions as to certain cities over 120,000; facilities.

12-2102. Collection and disposal under contract or as municipal function; conditions as to certain cities over 120,000; facilities. The governing body of any city may provide for the collection and disposal of garbage or trash or both of them and in doing so may provide for the collection and disposal of either one or both by contract or either one or both as a municipal function and any contract may be for not more than ten (10) years and such contract shall not be considered as being in conflict with the cash basis and budget laws: Provided, That any such contract may be for not more than twenty (20) years by any city of the first class having the commission form of government with three commissioners elected for terms of four years and a population in excess of one hundred twenty thousand (120,000), and any change in form of government or number or terms of commissioners or population shall not affect the power of any city qualifying at the time this act takes effect in the exercise of this power hereafter. If the city collects and disposes of garbage or trash or both as a municipal function it shall have power to purchase all necessary equipment, acquire all necessary land, build any necessary buildings, incinerators or other structures, to lease land or otherwise acquire the right to use land for the disposal of garbage or trash or both, and to do all other things necessary to a proper, effective, and sanitary disposal of garbage and trash: Provided, That garbage which may be disposed of through a sewage disposal plant may be disposed of through the sewage disposal plant rather than by burning, burying, or feeding or other disposal.

History: L. 1947, ch. 128, § 2; L. 1965, ch. 111, § 1; June 30.



12-2103 Ordinance describing duties.

12-2103. Ordinance describing duties. When the governing body decides to provide for the collection and disposal of garbage or trash or both by contract or as a municipal function it shall pass an ordinance describing the duties of persons, householders, business establishments, industrial and manufacturing plants and others as regards garbage and trash and may prohibit others than the contractor or city from making collections.

History: L. 1947, ch. 128, § 3; June 30.



12-2104 Payment of cost of refuse collection; tax levy, use of proceeds; service charges; issuance of bonds for land or equipment; protest petition and election.

12-2104. Payment of cost of refuse collection; tax levy, use of proceeds; service charges; issuance of bonds for land or equipment; protest petition and election. The governing body may: (a) Pay the cost out of the general fund or other proper fund or may levy an annual tax upon all taxable tangible property in the city to pay the cost and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto; (b) provide service charges to be paid by those receiving service, which charges may be graduated according to the amount of garbage or trash of the party receiving the service and the frequency of collection, with penalties for failure to pay when due; or (c) pay a part of the expense out of the general fund or other proper fund and by such a tax levy and the rest by service charges. When service is provided as a municipal function and funds are insufficient for the purchase of equipment, the acquiring of land and the construction of buildings, incinerators or other structures, bonds may be issued payable by a general tax or by revenue from service charges, but no bonds shall be issued until a resolution is adopted by the governing body providing for the issue thereof and the same is published once each week for two consecutive weeks in the official city newspaper. After the adoption of such resolution such bonds may be issued unless a petition in opposition to the same, filed by not less than 5% of the electors of such city, is filed with the county election officer within 30 days following the publication of the resolution. If such petition is filed, the governing body shall submit the question to the voters at an election called for such purpose or at the next general city election. If authorized by the favorable vote of a majority of those voting on the proposition at the election, such bonds may be issued.

History: L. 1947, ch. 128, § 4; L. 1968, ch. 93, § 1; L. 1968, ch. 340, § 1; L. 1970, ch. 69, § 12; L. 1975, ch. 494, § 13; L. 1979, ch. 52, § 53; L. 1981, ch. 173, § 29; July 1.



12-2105 Collection of service charges.

12-2105. Collection of service charges. A contract for collection and disposal may provide that the contractor shall collect the service charges if service charges are provided, or may provide that the city shall collect the service charges and pay the contractor the amount specified in the contract.

History: L. 1947, ch. 128, § 5; June 30.



12-2106 No service charge, when; ordinance prohibiting accumulation or transportation.

12-2106. No service charge, when; ordinance prohibiting accumulation or transportation. Parties having no garbage or trash shall not be required to pay any service charge: Provided, The governing body may pass ordinances prohibiting the accumulation of garbage and trash other than as specified to the end that the city may be kept clean and sanitary, and may prohibit the owners of garbage and trash from transporting it along the streets or disposing of it in a manner causing a nuisance or in unsightly and insanitary ways.

History: L. 1947, ch. 128, § 6; June 30.



12-2110 City may regulate and license collectors.

12-2110. City may regulate and license collectors. The governing body of any city which provides no refuse or solid waste collection and disposal service as herein specified or as authorized by K.S.A. 65-3410 may regulate and license garbage or trash collectors, or both, and limit the number of licenses and pass ordinances as authorized by K.S.A. 12-2106 and 65-3410.

History: L. 1947, ch. 128, § 10; L. 1973, ch. 68, §1; July 1.



12-2111 Purpose of act.

12-2111. Purpose of act. It is the purpose of this act to enable cities to prevent insanitary and dangerous conditions caused by the accumulation of garbage and trash. Nothing herein shall limit the existing power of cities to prohibit and abate nuisances.

History: L. 1947, ch. 128, § 11; June 30.



12-2122a Contracts for refuse collection.

12-2122a. Contracts for refuse collection. Any contracts currently in force, entered pursuant to the provisions of K.S.A. 12-2112 to 12-2122, inclusive, and amendments thereto, shall continue in force and effect as if entered into under the interlocal cooperation act, K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1995, ch. 165, § 1; July 1.



12-2123 Acquisition of refuse or solid waste disposal sites by cities; eminent domain; bonds.

12-2123. Acquisition of refuse or solid waste disposal sites by cities; eminent domain; bonds. (a) Whenever the governing body of any city finds and determines by resolution that it is necessary to acquire a site or sites for the disposal of refuse or solid waste as defined by K.S.A. 65-3402, and amendments thereto, within or without the city, the city may acquire such site or sites by gift, purchase or condemnation and may construct necessary facilities thereon and purchase necessary equipment for the disposal of such refuse or solid waste. In the event the governing body of such city finds that it is necessary to acquire such site or sites by condemnation, the governing body of the city shall proceed under the provisions of K.S.A. 26-501 to 26-516 inclusive, and amendments thereto. Whenever any such city shall so condemn such a site or sites, said city shall acquire a fee simple title thereto. In order to pay for such site or sites and the construction of all such necessary facilities and equipment to be used in the disposal of refuse or solid waste, the governing body of such city is authorized to issue general bonds of the city in the manner provided by law for the issuance of general improvements bonds of the city.

(b) Any site or sites acquired pursuant to this section, and any facilities or equipment thereon, shall be subject to all permit and other requirements of the solid waste management laws of this state.

History: L. 1953, ch. 71, § 1; L. 1963, ch. 234, § 25; L. 1973, ch. 68, § 2; L. 1997, ch. 140, § 13; July 1.






Article 22 PARKING STATIONS

12-2201 Off-street parking stations in first- and second-class cities.

12-2201. Off-street parking stations in first- and second-class cities. It is hereby declared that the off-street parking is an integral part of the regulation of traffic and that all cities of the first and second class may establish such parking in accordance with the following provisions of this act.

History: L. 1949, ch. 120, § 1; June 30.



12-2202 Same; acquisition and improvement; payment; bonds; revenues; charges.

12-2202. Same; acquisition and improvement; payment; bonds; revenues; charges. Any city of the first or second class may acquire by donation, purchase or condemnation real estate for off-street parking stations, and may dispose of improvements thereon not appropriate to parking uses, if there be such, and may improve the site or sites by the necessary facilities, including buildings, for the off-street parking of vehicles to relieve parking congestion on the city streets. The governing body may exercise the authority herein granted if there is money in the current operating fund relating to highways, streets and alleys or in the parking meter fund which will not be necessary for current operations during any budget year. If there is no such money available or if there is not sufficient money available in any funds aforesaid, the governing body may submit the proposition of issuing general obligation bonds for such amount as may be necessary to acquire a site or sites and to make the necessary improvements for off-street parking facilities to an election as provided in K.S.A. 10-120, and any amendment thereto.

Revenue from parking meters, either from the off-street parking facilities or upon the streets, not needed for the purchase and maintenance of parking meters, regulation of parking and the operation of the off-street parking facilities, shall be used to pay on the bonds, but any lack of revenue from this source shall be supplemented by a general bond tax. The bonds shall be issued as provided by law. Off-street parking shall be free or for such charge or charges as shall be determined by the governing body to be collected either by parking meters or by attendants or otherwise and the revenue so derived shall be maintained in a revolving operating fund which need not be budgeted except that there shall be shown in the annual published budget the total amount received from each and all street parking and off-street parking facilities and the amount spent during each budget year and the purposes, including payments on bonds and interest, for which spent. Nothing in this act shall be deemed as affecting or repealing the provisions of K.S.A. 13-1374 to 13-1381, inclusive.

History: L. 1949, ch. 120, § 2; June 30.



12-2203 Lease of public parking facilities by certain cities; duration and terms of lease.

12-2203. Lease of public parking facilities by certain cities; duration and terms of lease. Any city with a commission form of government and having a population of over 125,000 and less than 200,000 may lease public parking facilities for a term of not more than fifteen (15) years. In addition to such other terms as may be negotiated and agreed to, the lease shall provide that the lessee will offer the parking facilities for the use of the public or that such parking facilities will be used in conjunction with a place of public accommodation, such as hotels, motels or restaurants.

History: L. 1971, ch. 57, § 1; July 1.






Article 25 COMPACTS BETWEEN MISSOURI AND KANSAS

12-2514 Mo-Kan metropolitan development district and agency compact; commissioners.

12-2514. Mo-Kan metropolitan development district and agency compact; commissioners. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, three commissioners to enter into a compact on behalf of the state of Kansas with the state of Missouri. Any two of the commissioners so appointed, together with the attorney general of the state of Kansas, may act to enter into the following compact:

Compact Between Missouri and Kansas Creating the Mo-Kan Metropolitan Development District and the Mo-Kan Development Agency.

The states of Missouri and Kansas solemnly agree:

Article I

They agree to and pledge, each to the other, faithful cooperation in the future planning and development of the Mo-Kan metropolitan development district, holding in high trust for the benefit of its people and of the nation, the special blessings and natural advantages thereof.

Article II

There is created a district to be known as the "Missouri-Kansas metropolitan development district" (hereinafter referred to as "the district") which is composed of the counties of Jackson, Cass, Clay and Platte in Missouri and the counties of Johnson, Leavenworth and Wyandotte in Kansas.

Article III

There is created "the Mo-Kan development agency of the Missouri-Kansas metropolitan development district" (hereinafter referred to as "the Mo-Kan agency") which is body corporate and politic and which has the following powers:

(1) To acquire by gift, purchase or lease, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, bridges, tunnels, airports, wharves, docks, harbors, sewage disposal plants, passenger transportation systems and facilities, and air, water, rail, motor vehicle and other terminal facilities.

(2) To make plans for submission to the communities involved for the coordination of streets, highways, parkways, parking areas, terminals, water supply, sewage and garbage and sewage disposal works, educational, health and welfare, recreational and conservation projects, land use pattern and other matters in which joint or coordinate action of the communities in the area is deemed generally beneficial; and to contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the Mo-Kan agency, or owned or operated by any such municipality or other political subdivision.

(3) To charge and collect fees for the use of facilities owned and operated by it.

(4) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding.

(5) To receive for its lawful activities contributions or moneys appropriated by counties or municipalities, or by the federal government or any agency or officer thereof.

(6) To receive for its lawful activities gifts or moneys contributed by chartered charitable corporations or foundations.

(7) To disburse funds for its lawful activities and, within the limits set forth by the legislatures of Missouri and Kansas, fix the compensation of its officers and employees.

(8) To contract with any county, city, town, village or township with respect to any of the powers herein granted.

(9) To perform all other necessary and incidental functions.

(10) To exercise such additional powers as may be conferred on it by the legislature of either state concurred in by the legislature of the other.

(11) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility which it has the power to own or to operate, and to issue the negotiable notes, bonds or other instruments in writing of the Mo-Kan agency in evidence of the sum or sums to be borrowed.

(12) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (4) or (11) of this article shall be payable, both as to principal and interest, out of the revenues collected for the use of the specific facility owned or operated by the Mo-Kan agency for which the negotiable notes, bonds or other instruments were issued, or out of any other resources of the Mo-Kan agency, and may be further secured by a mortgage or deed of trust upon any property owned by the Mo-Kan agency. All notes, bonds or other instruments in writing issued by the Mo-Kan agency as herein provided shall mature in not to exceed 40 years from the date thereof, shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and shall be sold for not less than 95% of the par value thereof. The Mo-Kan agency shall have the power to prescribe the details on such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the Mo-Kan agency, without further legislative authority.

(13) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the Mo-Kan agency, subject to the provisions of this compact. If the property to be condemned be situated in the state of Kansas, the agency shall follow the procedure of the act of the state of Kansas providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the state of Missouri, the agency shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-ways.

(14) To contract and to be contracted with, and to sue and to be sued in contract.

Article IV

No property now or hereafter vested in or held by either state, or by any county, municipality or other political subdivision thereof shall be taken or used by the Mo-Kan agency without the authority or consent of the state or political subdivision affected, and nothing herein impairs or invalidates any bonded indebtedness of a state or political subdivision or impairs any provisions of law regulating the payment of revenues derived from municipal properties into sinking funds or the dedication of revenues derived from municipal property to a specific purpose.

Article V

Unless otherwise provided, the Mo-Kan agency shall make an annual report to the governor of each state setting forth in detail the operations and transactions conducted by it pursuant to this agreement and any legislation enacted thereunder.

Article VI

Nothing in this compact impairs the power of any municipality to improve terminal or other facilities.

Article VII

The Mo-Kan agency shall from time to time make plans for the development of the district. When such plans are approved by the legislatures of the two contracting states, these plans shall be binding upon both states with the same force and effect as provisions incorporated in this compact.

Article VIII

The Mo-Kan agency may petition any interstate commerce commission (or like body), any public service commission, public utilities commission (or like body) or any other federal, state, municipal, or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvements, changes in method, rates of transportation, systems of handling freight, warehousing, docking, lightering or transfer of freight which, in the opinion of the Mo-Kan agency, may be designed to improve the transaction of commerce in and through the district or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the district.

Article IX

The Mo-Kan agency shall consist of 10 commissioners, five of whom shall be resident voters of the state of Missouri and five of whom shall be resident voters of the state of Kansas. All commissioners shall reside within the Mo-Kan district. The Missouri members shall be chosen by the state of Missouri and the Kansas members by the state of Kansas in the manner and for the terms fixed by the legislature of each state except as herein provided.

Article X

1. The Mo-Kan agency shall elect from its number a chairperson and a vice-chairperson and may appoint such other officers as it may require for the performance of its duties and fix and determine their qualifications and duties.

2. Unless otherwise determined by the legislatures of the two states, no action of the Mo-Kan agency shall be binding unless taken at a meeting at which at least three members from each state are present, and unless a majority of the commissioners shall vote in favor thereof. Each state reserves the right to provide by law for the exercise of the veto by its governor over any action of any of its commissioners.

3. Unless otherwise determined by the action of the legislatures of the two states, the Mo-Kan agency shall not incur obligations for salaries, office or other administrative expenses until appropriations adequate to meet such obligations have been made.

4. The Mo-Kan agency is authorized to make suitable rules and regulations not inconsistent with the constitution or laws of the United States or of either of the contracting states, or of any political subdivision thereof, and subject to the exercise of the powers of congress, for the improvement of the district, which when concurred in or authorized by the legislatures of both states, shall be binding and effective upon all persons and corporations affected.

5. The two contracting states shall provide penalties for violations of any order or rules and regulations of the Mo-Kan agency and shall provide for the manner of enforcing the same.

Article XI

1. The Mo-Kan agency is authorized and directed to proceed with the development of the district in accordance with the articles of this compact as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States or of either state to effectuate the same, except the power to levy assessments or taxes.

2. The Mo-Kan agency shall render such advice, suggestions and assistance to all municipal officials as will permit all local and municipal improvements, so far as practicable, to be integrated with the plans for the development of the district.

Article XII

All property, real and personal, owned or held by the Mo-Kan agency, and all interest income derived from any notes, bonds or other instruments in writing issued by the Mo-Kan agency, shall possess the same status, with respect to taxation in the state of its situs, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within the state of situs and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

Article XIII

Any notes, bonds or other instruments in writing issued by the Mo-Kan agency pursuant to the provisions of this compact are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Kansas may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

Article XIV

In Witness Whereof, we have hereunto set our hands and seals under the authority vested in us by law.

In the presence of:

(Signed)

History: L. 1957, ch. 198 § 1; L. 1965, ch. 112, §1; L. 1970, ch. 64, § 18; L. 1978, ch. 99, § 12; L. 1982, ch. 347, § 3; July 1.



12-2515 Same; filing when signed.

12-2515. Same; filing when signed. The compact when signed by the signatories of each state as herein provided becomes binding upon the state of Kansas and shall be filed in the office of the secretary of state.

History: L. 1957, ch. 198, § 2; April 17.



12-2516 Same; filling of vacancies.

12-2516. Same; filling of vacancies. Vacancies occurring in the office of a commissioner appointed to enter into the compact contained in K.S.A. 12-2514, and amendments thereto, shall be filled by appointment by the governor for the unexpired term.

History: L. 1957, ch. 198, § 3; L. 1982, ch. 347, § 4; July 1.



12-2517 Same; approval by congress.

12-2517. Same; approval by congress. The Mo-Kan agency has the power to apply to the congress of the United States for its consent and approval of the compact. In the absence of the consent of congress and until consent is secured, the compact is binding upon the state of Kansas in all respects permitted by law for the two states of Missouri and Kansas without the consent of congress to cooperate, for the purposes enumerated in the compact and in the manner provided therein.

History: L. 1957, ch. 198, § 4; April 17.



12-2518 Commissioners of Mo-Kan development agency; appointments; qualifications.

12-2518. Commissioners of Mo-Kan development agency; appointments; qualifications. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, five commissioners of the Mo-Kan development agency created by compact between the states of Missouri and Kansas. All commissioners so appointed shall be qualified voters in the state and shall reside within the Mo-Kan metropolitan development district, and at least one member shall be appointed from each county located within such district.

History: L. 1957, ch. 199, § 1; L. 1982, ch. 347, § 5; July 1.



12-2519 Same; terms of office.

12-2519. Same; terms of office. Each commissioner of the Mo-Kan development agency shall hold office for a term of four years and until a successor has been appointed and qualified.

History: L. 1957, ch. 199, § 2; L. 1982, ch. 347, § 6; July 1.



12-2520 Same; vacancies.

12-2520. Same; vacancies. Vacancies occurring in the office of any commissioner of the Mo-Kan development agency shall be filled by appointment by the governor for the unexpired term.

History: L. 1957, ch. 199, § 3; L. 1982, ch. 347, § 7; July 1.



12-2521 Same; compensation; expenses.

12-2521. Same; compensation; expenses. The commissioners shall serve without compensation but shall be entitled to be reimbursed for the necessary expenses incurred in the performance of their duties.

History: L. 1957, ch. 199, § 4; April 24.



12-2522 Same; powers and duties.

12-2522. Same; powers and duties. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states, and together with five (5) commissioners from the state of Kansas[Missouri] shall form the Mo-Kan development agency.

History: L. 1957, ch. 199, § 5; April 24.



12-2523 Same; advisory councils.

12-2523. Same; advisory councils. The commissioners shall confer with federal, state and municipal governing bodies within the district and any other body or agency having to do with district facilities and may, for the purpose of securing advice and information create an advisory council of representatives of business, labor and other civic groups within the district whose objectives shall include consideration of matters included in the compact.

History: L. 1957, ch. 199, § 6; April 24.



12-2524 Kansas City area transportation district and authority compact; commissioners.

12-2524. Kansas City area transportation district and authority compact; commissioners. The governor shall appoint, subject to confirmation by the senate as provided in K.S.A. 75-4315b, three commissioners to enter into a compact on behalf of the state of Kansas with the state of Missouri. Any two of the commissioners so appointed, together with the attorney general of the state of Kansas may act to enter into the following compact:

Compact Between Kansas and Missouri Creating the Kansas City Area Transportation District and the Kansas City Area Transportation Authority.

The states of Kansas and Missouri solemnly agree:

Article I

They agree to and pledge, each to the other, faithful cooperation in the future planning and development of the Kansas City area transportation district, holding in high trust for the benefit of its people and of the nation the special blessings and natural advantages thereof.

Article II

To that end, the two states create a district to be known as the Kansas City area transportation district (hereinafter referred to as "the district"), which shall embrace the following territory: The counties of Cass, Clay, Jackson and Platte in Missouri, and the counties of Johnson, Leavenworth and Wyandotte in Kansas.

Article III

There is created the Kansas City area transportation authority of the Kansas City area transportation district (hereinafter referred to as the "authority"), which shall be a body corporate and politic and a political subdivision of the states of Kansas and Missouri.

The authority shall have the following powers:

(1) To acquire by gift, purchase or lease and to plan, construct, operate and maintain, or to lease to others for operation and maintenance, passenger transportation systems and facilities, either upon, above, or below the ground.

(2) To charge and collect fees and rents for use of the facilities owned or operated by it.

(3) To contract and to be contracted with, and to sue and to be sued.

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities or counties, by the federal government or any agency or officer thereof or from any other source.

(5) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees.

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension, and improvement of any facility which it has the power to own or to operate or to own and to operate, and to issue the negotiable notes, bonds or other instruments in writing of the authority in evidence of the sum or sums to be borrowed.

(7) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds, or other instruments in writing, which refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding.

(8) To provide that all negotiable notes, bonds and other instruments in writing issued either pursuant to subdivision (6) or pursuant to subdivision (7) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the authority, or out of any other resources of the authority, and may be further secured by a mortgage or deed of trust upon any property owned by the authority. All notes, bonds or other instruments in writing issued by the authority as herein provided shall mature in not to exceed 40 years from the date thereof, shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and shall be sold for not less than 95% of the par value thereof. The authority shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the authority, without further legislative authority.

(9) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the authority, subject to the provisions of this compact, but no property now or hereafter vested in or held by either state or by any county, city, village, township or other political subdivision, shall be taken by the authority without the authority or consent of such state, county, city, village, township or other political subdivision. If the property to be condemned be situated in the state of Kansas, the authority shall follow the procedure of the act of the state of Kansas providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the state of Missouri, the authority shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way.

(10) To petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption of plans for and execution of any physical improvements, change in method, rate of transportation, which, in the opinion of the authority, may be designed to improve or better the handling of commerce in and through the district, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the district.

(11) To perform all other necessary and incidental functions; and to exercise such additional powers as shall be conferred on it by the legislature of either state concurred in by the legislature of the other and by act of congress.

Article IV

Nothing contained in this compact shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility which the authority is given the right and power to own, operate, develop or improve.

Nothing herein shall impair or invalidate in any way bonded indebtedness of either state or of any county, city, village, township or other political subdivision, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property or dedicating the revenues derived from any municipal property to a specific purpose.

Unless and until otherwise provided, the authority shall make an annual report to the governor of each state, setting forth in detail the operations and transactions conducted by it pursuant to this compact and any legislation thereunder.

Article V

The authority shall consist of 10 commissioners, five of whom shall be resident voters of the state of Missouri and five of whom shall be resident voters of the state of Kansas. All commissioners shall reside within the district, the Missouri members to be chosen by the state of Missouri and the Kansas members by the state of Kansas, in the manner and for the terms fixed by the legislature of each state except as herein provided.

Article VI

The authority shall elect from its number a chairperson and a vice-chairperson, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.

Unless otherwise determined by the legislature of the two states, no action of the authority shall be binding unless taken at a meeting at which at least three members from each state are present, and unless a majority of the members from each state, present at such meeting, shall vote in favor thereof.

The two states shall provide penalties for violations of any order, rule or regulation of the authority, and for the manner of enforcing the same.

Article VII

The authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with the articles of this compact as rapidly as may be economically practical and is vested with all necessary and appropriate powers, not inconsistent with the constitution or the laws of the United States or of either state, to effectuate the same, except the power to levy taxes or assessments.

In Witness Thereof, we have hereunto set our hands and seals under authority vested in us by law.

In the Presence of:

History: L. 1965, ch. 115, § 1; L. 1970, ch. 64, § 19; L. 1978, ch. 99, § 13; L. 1982, ch. 347, § 8; July 1.



12-2525 Same; filing when signed.

12-2525. Same; filing when signed. The compact when signed by the signatories of each state as herein provided shall become binding upon the state of Kansas and shall be filed in the office of the secretary of the state of Kansas.

History: L. 1965, ch. 115, § 2; June 30.



12-2526 Same; approval of congress.

12-2526. Same; approval of congress. The authority shall have power to apply to the congress of the United States for its consent and approval of the compact; but in the absence of such consent of congress and until the same shall have been secured, the compact shall be binding upon the state of Kansas in all respects permitted by law for the two (2) states of Kansas and Missouri without the consent of congress to cooperate, for the purposes enumerated in the compact, and in the manner provided therein.

History: L. 1965, ch. 115, § 3; June 30.



12-2527 Same; tax status of property owned or held and of securities issued.

12-2527. Same; tax status of property owned or held and of securities issued. All property, real and personal, owned or held by the Kansas City area transportation authority, and all interest income derived from any notes, bonds or other instruments in writing issued by said authority, shall possess the same status, with respect to taxation in the state of Kansas, as is now or may hereafter be possessed by property, real and personal, owned or held by cities, with said state of Kansas, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

History: L. 1965, ch. 115, § 4; June 30.



12-2528 Same; securities as lawful investment.

12-2528. Same; securities as lawful investment. Any notes, bonds or other instruments in writing issued by the Kansas City area transportation authority pursuant to the provisions of the aforesaid compact are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of state of Kansas may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

History: L. 1965, ch. 115, § 5; June 30.



12-2529 Commissioners of Kansas City area transportation authority; vacancies.

12-2529. Commissioners of Kansas City area transportation authority; vacancies. Any vacancy created in the Kansas City area transportation authority, created by compact between the states of Kansas and Missouri, shall be filled as follows:

Within thirty (30) days after a vacancy occurs in a commissioner position that was originally the appointment of the mayor of Kansas City, Kansas, a successor shall be appointed by the mayor of Kansas City, Kansas, with the approval of a majority of the members of the city commission of Kansas City, Kansas.

Within thirty (30) days after a vacancy occurs in a commissioner position that was originally the appointment of the governor, a successor shall be appointed by the board of county commissioners of the county from which the former commissioner was appointed.

History: L. 1965, ch. 116, § 1; L. 1980, ch. 69, § 1; July 1.



12-2530 Same; qualifications.

12-2530. Same; qualifications. All commissioners so appointed shall be qualified voters of the state of Kansas and shall reside within the district established by the compact: Provided, however, That at no time shall more than three (3) commissioners reside within the same county.

History: L. 1965, ch. 116, § 2; June 30.



12-2531 Same; term of office; term limitations.

12-2531. Same; term of office; term limitations. (a) Persons appointed to fill vacancies shall be nominated and appointed in the manner provided in K.S.A. 12-2529, and amendments thereto, for terms of four years each or for the unexpired terms of their predecessors.

(b) Each commissioner shall hold office until a successor has been appointed and qualified.

(c) (1) Subject to the provisions of paragraph (2), no person shall be appointed to more than two consecutive terms. A commissioner appointed to serve an unexpired term of more than two years may be appointed only to one additional consecutive four-year term.

(2) The provisions of paragraph (1) shall become effective upon the effective date of a law enacted in the state of Missouri which limits appointment of commissioners to no more than two consecutive terms.

(3) The provisions of this subsection (c) shall apply to terms of members commencing prior to and on and after the effective date of this act.

History: L. 1965, ch. 116, § 3; L. 1980, ch. 69, § 2; L. 2000, ch. 60, § 1; July 1.



12-2532 Same; compensation and expenses.

12-2532. Same; compensation and expenses. Commissioners of the Kansas City area transportation authority attending meetings of such authority, or attending a subcommittee meeting thereof authorized by such authority, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1965, ch. 116, § 4; L. 1974, ch. 348, § 9; July 1.



12-2533 Same; powers and duties.

12-2533. Same; powers and duties. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states, and together with five (5) commissioners from the state of Missouri shall form the "Kansas City area transportation authority."

History: L. 1965, ch. 116, § 5; June 30.



12-2534 Same; additional powers of the authority.

12-2534. Same; additional powers of the authority. In further effectuation of that certain compact between the states of Kansas and Missouri heretofore made and entered into on December 28, 1965, the Kansas City area transportation authority of the Kansas City area transportation district, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:

(1) To make all appointments and employ all its officers, agents and employees, determine their qualifications and duties and fix their compensation.

(2) To deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions, pension or retirement provisions, and insurance benefits.

(3) To provide for the retirement and pensioning of its officers and employees and the widows and children of the deceased officers and employees, and to provide for paying benefits upon disability or death of its officers and employees and to make payments from its funds to provide for said retirements, pensions and death or disability benefits.

History: L. 1967, ch. 96, § 1; July 1.



12-2535 Kansas City area transportation district and authority; tax levy, use of proceeds; protest petition and election.

12-2535. Kansas City area transportation district and authority; tax levy, use of proceeds; protest petition and election. Any board of county commissioners participating as a member of the Kansas City area transportation district and the Kansas City area transportation authority, as established under K.S.A. 12-2514 to 12-2534, inclusive, and amendments thereto, is authorized to levy an annual tax not to exceed one-tenth of one (.10) mill on all taxable, tangible property in the county for the purpose of administering the Kansas City area transportation district and the Kansas City area transportation authority and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county and any levy heretofore made in accordance with this act and prior to the effective date of this act is hereby legalized and validated. Any resolution shall provide that if a petition in opposition to the levy, signed by not less than five percent (5%) of the qualified electors of such county, is filed with the county commissioners within forty (40) days after the publication of the resolution, the levy will not be made until first approved at a question submitted election which shall be called for that purpose or at the next general election. Such resolution shall be published once each week for two (2) consecutive weeks in a newspaper having general circulation in the county. In the event that no petition as specified above is filed in accordance with the provisions of such notice, the county commissioners may make the levy authorized in the resolution. If such a petition is filed as provided in such notice, the county commissioners may notify the county election official of the date of an election to be held to submit the question of whether such levy shall be authorized. All of the qualified electors in the county shall be entitled to vote at such election. If a majority of the votes cast and counted at such election is in favor of the resolution, the governing body may make the levy.

History: L. 1970, ch. 75, § 1; L. 1979, ch. 52, § 55; July 1.



12-2536 Kansas and Missouri metropolitan culture district compact; text of compact.

12-2536. Kansas and Missouri metropolitan culture district compact; text of compact. The Kansas and Missouri metropolitan culture district compact is hereby enacted into law and entered into by the state of Kansas with the state of Missouri legally joining therein, in the form substantially as follows:

Kansas and Missouri Metropolitan Culture District Compact

Article I.—Agreement and Pledge

The states of Kansas and Missouri agree to and pledge, each to the other, faithful cooperation in the future planning and development of the metropolitan culture district, holding in high trust for the benefit of its people and of the nation, the special blessings and natural advantages thereof.

Article II.—Policy and Purpose

The party states, desiring by common action to fully utilize and improve their cultural facilities, coordinate the services of their cultural organizations, enhance the cultural activities of their citizens, and achieve solid financial support for such cultural facilities, organizations and activities, declare that it is the policy of each state to realize such desires on a basis of cooperation with one another, thereby serving the best interests of their citizenry and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the creation of a metropolitan culture district as the means to implementation of the policy herein declared with the most beneficial and economical use of human and material resources.

Article III.—Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "Metropolitan culture district" means a political subdivision of the states of Kansas and Missouri which is created under and pursuant to the provisions of this compact and which is composed of the counties in the states of Kansas and Missouri which act to create or to become a part of the district in accordance with the provisions of Article IV.

(b) "Commission" means the governing body of the metropolitan culture district.

(c) "Cultural activities" means sports or activities which contribute to or enhance the aesthetic, artistic, historical, intellectual or social development or appreciation of members of the general public.

(d) "Cultural organizations" means nonprofit and tax exempt social, civic or community organizations and associations which are dedicated to the development, provision, operation, supervision, promotion or support of cultural activities in which members of the general public may engage or participate.

(e) "Cultural facilities" means facilities operated or used for sports or participation or engagement in cultural activities by members of the general public.

Article IV.—The District

(a) The counties in Kansas and Missouri eligible to create and initially compose the metropolitan culture district shall be those counties which meet one or more of the following criteria: (1) The county has a population in excess of 300,000, and is adjacent to the state line; (2) the county contains a part of a city with a population according to the most recent federal census of at least 400,000; or (3) the county is contiguous to any county described in provisions (1) or (2) of this subpart (a). The counties of Johnson in Kansas and Jackson in Missouri shall be sine qua non to the creation and initial composition of the district. Additional counties in Kansas and Missouri shall be eligible to become a part of the metropolitan culture district if such counties are contiguous to any one or more of the counties which compose the district and within 60 miles of the counties required by this article to establish the district.

(b) (1) Whenever the governing body of any county which is eligible to create or become a part of the metropolitan culture district shall determine that creation of or participation in the district is in the best interests of the citizens of the county and that the levy of a tax to provide on a cooperative basis with another county or other counties for financial support of the district would be economically practical and cost beneficial to the citizens of the county, the governing body may adopt by majority vote a resolution authorizing the same.

(2) Whenever a petition, signed by not less than the number of qualified electors of an eligible county equal to 5% of the number of ballots cast and counted at the last preceding gubernatorial election held in the county and requesting adoption of a resolution authorizing creation of or participation in the metropolitan culture district and the levy of a tax for the purpose of contributing to the financial support of the district, is filed with the governing body of the county, the governing body shall adopt such a resolution.

(3) Implementation of a resolution adopted under this subpart (b) shall be conditioned upon approval of the resolution by a majority of the qualified electors of the county voting at an election conducted for such purpose.

(c) (1) Upon adoption of a resolution pursuant to subpart (b)(1) or subpart (b)(2), the governing body of the county shall request, within 36 months after adoption of the resolution, the county election officer to submit to the qualified electors of the county the question of whether the governing body shall be authorized to implement the resolution. The resolution shall be printed on the ballot and in the notice of election. The question shall be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer. If a majority of the qualified electors are opposed to implementation of the resolution authorizing creation of or participation in the district and the levy of a tax for financial support thereof, the same shall not be implemented. The governing body of the county may renew procedures for authorization to create or become a part of the district and to levy a tax for financial support thereof at any time following rejection of the question.

(2) The ballot for the proposition in any county shall be substantially the following form:

"Shall a retail sales tax of ________________  ☐ Yes          (insert amount, not to exceed 1/4 cent) be levied and  collected in  Kansas  and Missouri  ☐ No metropolitan cultural district  consisting of the county(ies) of _____________________ for the sup-             (insert name of counties) port  of cultural  facilities  and  organizations within the district?"

The governing body of the county may place additional language on the ballot to describe the use or allocation of the funds.

(d) (1) The metropolitan culture district shall be created when implementation of a resolution authorizing the creation of the district and the levy of a tax for contribution to the financial support thereof is approved by respective majorities of the qualified electors of at least Johnson county, Kansas, and Jackson county, Missouri.

(2) When implementation of a resolution authorizing participation in the metropolitan culture district and the levy of a tax for contribution to the financial support thereof is approved by a majority of the qualified electors of any county eligible to become a part of the district, the governing body of the county shall proceed with the performance of all things necessary and incidental to participation in the district.

(3) Any question for the levy of a tax submitted after July 1, 2000, may be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer; at a special election called and held as otherwise provided by law; at an election called and held on the first Tuesday after the first Monday in February, except in presidential election years; at an election called and held on the first Tuesday after the first Monday in March, June, August or November; or at an election called and held on the first Tuesday in April, except that no question for a tax levy may be submitted to the electors prior to January 1, 2002.

(4) No question shall be submitted to the electors authorizing the levy of a tax the proceeds of which will be exclusively dedicated to sports or sports facilities.

(e) Any of the counties composing the metropolitan culture district may withdraw from the district by adoption of a resolution and approval of the resolution by a majority of the qualified electors of the county, all in the same manner provided in this Article IV for creating or becoming a part of the metropolitan culture district. The governing body of a withdrawing county shall provide for the sending of formal written notice of withdrawal from the district to the governing body of the other county or each of the other counties comprising the district. Actual withdrawal shall not take effect until 90 days after notice has been sent. A withdrawing county shall not be relieved from any obligation which such county may have assumed or incurred by reason of being a part of the district, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district.

Article V.—The Commission

(a) The metropolitan culture district shall be governed by the metropolitan culture commission which shall be a body corporate and politic and which shall be composed of resident electors of the states of Kansas and Missouri, respectively, as follows: (1) A member of the governing body of each county which is a part of the district, who shall be appointed by majority vote of such governing body; (2) a member of the governing body of each city, with a population according to the most recent federal census of at least 50,000, located in whole or in part within each county which is a part of the district, who shall be appointed by majority vote of such governing body; (3) two members of the governing body of a county with a consolidated or unified county government and city of the first class which is a part of the district, who shall be appointed by majority vote of such governing body; (4) a member of the arts commission of Kansas or the Kansas commission for the humanities, who shall be appointed by the governor of Kansas; and (5) a member of the arts commission of Missouri or the Missouri humanities council, who shall be appointed by the governor of Missouri. To the extent possible, the gubernatorial appointees to the commission shall be residents of the district. The term of each commissioner initially appointed by a county governing body shall expire concurrently with such commissioner's tenure as a county officer or three years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a county governing body shall expire concurrently with such successor commissioner's tenure as a county officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner initially appointed by a city governing body shall expire concurrently with such commissioner's tenure as a city officer or two years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a city governing body shall expire concurrently with such successor commissioner's tenure as a city officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner appointed by the governor of Kansas or the governor of Missouri shall expire concurrently with the term of the appointing governor, the commissioner's tenure as a state officer, or four years after the date of appointment as a commissioner of the district, whichever occurs sooner. Any vacancy occurring in a commissioner position for reasons other than expiration of terms of office shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Any commissioner may be removed for cause by the appointing authority of the commissioner.

(b) The commission shall select annually, from its membership, a chairperson, a vice-chairperson, and a treasurer. The treasurer shall be bonded in such amounts as the commission may require.

(c) The commission may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(d) The commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the district and shall be open to the public. Public notice shall be given of all meetings.

(e) A majority of the commissioners from each state shall constitute, in the aggregate, a quorum for the transaction of business. No action of the commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the commissioners from each state, present at such meeting, shall vote in favor thereof. No action of the commission taken at a meeting thereof shall be binding unless the subject of such action is included in a written agenda for such meeting, the agenda and notice of meeting having been mailed to each commissioner by postage paid first-class mail at least 14 calendar days prior to the meeting.

(f) The commissioners from each state shall be subject to the provisions of the laws of the states of Kansas and Missouri, respectively, which relate to conflicts of interest of public officers and employees. If any commissioner has a direct or indirect financial interest in any cultural facility, organization or activity supported by the district or commission or in any other business transaction of the district or commission, the commissioner shall disclose such interest in writing to the other commissioners and shall abstain from voting on any matter relating to such facility, organization or activity or to such business transaction.

(g) If any action at law or equity, or other legal proceeding, shall be brought against any commissioner for any act or omission arising out of the performance of duties as a commissioner, the commissioner shall be indemnified in whole and held harmless by the commission for any judgment or decree entered against the commissioner and, further, shall be defended at the cost and expense of the commission in any such proceeding.

Article VI.—Powers and Duties of the Commission

(a) The commission shall adopt a seal and suitable bylaws governing its management and procedure.

(b) The commission has the power to contract and to be contracted with, and to sue and to be sued.

(c) The commission may receive for any of its purposes and functions any contributions or moneys appropriated by counties or cities and may solicit and receive any and all donations, and grants of money, equipment, supplies, materials and services from any state or the United States or any agency thereof, or from any institution, foundation, organization, person, firm or corporation, and may utilize and dispose of the same.

(d) Upon receipt of recommendations from the advisory committee provided in subsection (g), the commission may provide donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities or activities in counties which are part of the district. In determining whether to provide any such support the commission shall consider the following factors:

(1) Economic impact upon the district;

(2) cultural benefit to citizens of the district and to the general public;

(3) contribution to the quality of life and popular image of the district;

(4) contribution to the geographical balance of cultural facilities and activities within and outside the district;

(5) the breadth of popular appeal within and outside the district;

(6) the needs of the community as identified in an objective cultural needs assessment study of the metropolitan area; and

(7) any other factor deemed appropriate by the commission.

(e) The commission may own and acquire by gift, purchase, lease or devise cultural facilities within the territory of the district. The commission may plan, construct, operate and maintain and contract for the operation and maintenance of cultural facilities within the territory of the district. The commission may sell, lease or otherwise dispose of cultural facilities within the territory of the district.

(f) At any time following five years from and after the creation of the metropolitan cultural district as provided in paragraph (1) of subsection (d) of article IV, the commission, may borrow moneys for the planning, construction, equipping, operation, maintenance, repair, extension, expansion, or improvement of any cultural facility and, in that regard, the commission at such time may:

(1) Issue notes, bonds or other instruments in writing of the commission in evidence of the sum or sums to be borrowed. No notes, bonds or other instruments in writing shall be issued pursuant to this subsection until the issuance of such notes, bonds or instruments has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner provided by the general bond law;

(2) issue refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its outstanding indebtedness from time to time, whether evidenced by notes, bonds or other instruments in writing. Such refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding;

(3) provide that all notes, bonds and other instruments in writing issued hereunder shall or may be payable, both as to principal and interest, from sales tax revenues authorized under this compact and disbursed to the district by counties comprising the district, admissions and other revenues collected from the use of any cultural facility or facilities constructed hereunder, or from any other resources of the commission, and further may be secured by a mortgage or deed of trust upon any property interest of the commission; and

(4) prescribe the details of all notes, bonds or other instruments in writing, and of the issuance and sale thereof. The commission shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted herein, without further legislative authority.

(g) The commission shall appoint an advisory committee composed of members of the general public consisting of an equal number of persons from both the states of Kansas and Missouri who have demonstrated interest, expertise, knowledge or experience in cultural organizations or activities. The advisory committee shall make recommendations annually to the commission regarding donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities and activities in counties which are part of the district.

(h) The commission may provide for actual and necessary expenses of commissioners and advisory committee members incurred in the performance of their official duties.

(i) The commission shall cause to be prepared annually a report on the operations and transactions conducted by the commission during the preceding year. The report shall be submitted to the legislatures and governors of the compacting states, to the governing bodies of the counties comprising the district, and to the governing body of each city that appoints a commissioner. The commission shall publish the annual report in the official county newspaper of each of the counties comprising the district.

(j) The commission has the power to apply to the congress of the United States for its consent and approval of the compact. In the absence of the consent of congress and until consent is secured, the compact is binding upon the states of Kansas and Missouri in all respects permitted by law for the two states, without the consent of congress, for the purposes enumerated and in the manner provided in the compact.

(k) The commission has the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers not inconsistent with the constitution or laws of the United States or of either of the states of Kansas or Missouri to effectuate the same.

Article VII.—Finance

(a) The moneys necessary to finance the operation of the metropolitan culture district and the execution of the powers, duties and responsibilities of the commission shall be appropriated to the commission by the counties comprising the district. The moneys to be appropriated to the commission shall be raised by the governing bodies of the respective counties by the levy of taxes as authorized by the legislatures of the respective party states.

(b) The commission shall not incur any indebtedness or obligation of any kind; nor shall the commission pledge the credit of either or any of the counties comprising the district or either of the states party to this compact, except as authorized by article VI. The budget of the district shall be prepared, adopted and published as provided by law for other political subdivisions of the party states. No budget shall be adopted by the commission until it has been submitted to and reviewed by the governing bodies of the counties comprising the district and the governing body of each city represented on the commission.

(c) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(d) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states, the counties comprising the district, the cities that appoint a commissioner, and other persons authorized by the commission.

Article VIII.—Entry into Force

(a) This compact shall enter into force and become effective and binding upon the states of Kansas and Missouri when it has been enacted into law by the legislatures of the respective states.

(b) Amendments to the compact shall become effective upon enactment by the legislatures of the respective states.

Article IX.—Termination

This compact shall continue in force and remain binding upon a party state until its legislature shall have enacted a statute repealing the same and providing for the sending of formal written notice of enactment of such statute to the legislature of the other party state. Upon enactment of such a statute by the legislature of either party state, the sending of notice thereof to the other party state, and payment of any obligations which the metropolitan culture district commission may have incurred prior to the effective date of such statute, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district, the agreement of the party states embodied in the compact shall be deemed fully executed, the compact shall be null and void and of no further force or effect, the metropolitan culture district shall be dissolved, and the metropolitan culture district commission shall be abolished.

Article X.—Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of either of the party states or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of either of the states party thereto, the compact shall thereby be nullified and voided and of no further force or effect.

History: L. 1991, ch. 232, § 1; L. 1993, ch. 82, § 1; L. 2000, ch. 140, § 6; July 1.



12-2537 Same; applicability of Kansas tort claims act.

12-2537. Same; applicability of Kansas tort claims act. The provisions of the Kansas tort claims act shall apply to the metropolitan culture district and to the Kansas members of the metropolitan culture district commission.

History: L. 1991, ch. 232, § 2; July 1.



12-2538 Same; Kansas commissioners, expenses.

12-2538. Same; Kansas commissioners, expenses. Kansas members of the metropolitan culture district commission shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties as provided for in subsection (e) of K.S.A. 75-3223, and amendments thereto.

History: L. 1991, ch. 232, § 3; July 1.



12-2539 Same; retailers' sales tax levy; rate; administration, enforcement and collection; use of proceeds; expiration, when.

12-2539. Same; retailers' sales tax levy; rate; administration, enforcement and collection; use of proceeds; expiration, when. (a) The board of county commissioners of any county which has been authorized by a majority of the electors of the county to create or to become a part of the metropolitan culture district and to levy and collect a tax for the purpose of contributing to the financial support of the district shall adopt a resolution imposing a countywide retailers' sales tax and pledging the revenues received therefrom for such purpose. The rate of such tax shall be fixed in an amount of not more than .25%. Any county levying a retailers' sales tax under authority of this section is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide retailers' sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide retailers' sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected within and outside the boundaries of such county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation under the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the metropolitan culture district retailers' sales tax fund which fund is hereby established in the state treasury. Any refund due on any countywide retailers' sales tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from retailers' sales tax revenue collected pursuant to this section. All countywide retailers' sales tax revenue collected within any county pursuant to this section shall be remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county.

(b) All revenue received by any county treasurer from a countywide retailers' sales tax imposed pursuant to this section shall be appropriated by the county to the metropolitan culture district commission within 60 days of receipt of the funds by the county for expenditure by the commission pursuant to and in accordance with the provisions of the Kansas and Missouri metropolitan culture district compact. If any such revenue remains upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the county treasurer shall deposit such revenue to the credit of the general fund of the county.

(c) Any countywide retailers' sales tax imposed pursuant to this section shall expire upon the date of actual withdrawal of the county from the metropolitan culture district or at any time the Kansas and Missouri metropolitan culture district compact becomes null and void and of no further force or effect. If any moneys remain in the metropolitan culture district retailers' sales tax fund upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the state treasurer shall transfer such moneys to the county and city retailers' sales tax fund to be apportioned and remitted at the same time and in the same manner as other countywide retailers' sales tax revenues are apportioned and remitted.

History: L. 1991, ch. 232, § 4; L. 1993, ch. 82, § 2; L. 2001, ch. 5, § 52; July 1.



12-2540 Same; expiration upon nullification and voidance.

12-2540. Same; expiration upon nullification and voidance. The provisions of this act shall expire upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact pursuant to either article IX or article X of the compact.

History: L. 1991, ch. 232, § 5; July 1.






Article 26 INSURANCE

12-2615 Uninsured risks; payment of; funds.

12-2615. Uninsured risks; payment of; funds. (a) The governing body of any city, county or school district may pay the costs relating to any uninsured loss. The governing body of a city or county may pay such costs from the risk management reserve fund of the city or county. The board of education of any school district may pay such costs from the special reserve fund of the district. The resolution establishing such risk management reserve fund shall prescribe the purposes for which moneys in the fund may be used, and any expenditure therefrom shall require the approval of the governing body. Moneys may be paid into such risk management reserve fund or special reserve fund from any source which may be utilized for such purposes, including transfers from the general fund, from any special liability expense fund established in accordance with the provisions of K.S.A. 75-6110, and amendments thereto, or from any other fund or grant program account of the governmental unit in reasonable proportion to the estimated cost of self insuring the risk losses covered by such funds. Such funds shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of such city, county or school district, the amounts credited to and the amount on hand in such reserve fund, and the amount expended therefrom, shall be included in the annual budget for the information of the residents. Interest earned on the investment of moneys in such reserve fund shall be credited to such fund.

(b) If the governing body of any city, county or school district determines on an actuarial basis that money which has been credited to such fund, or any part thereof, is no longer needed for the purposes for which it was established, the governing body may transfer such amount not needed to the funds or accounts from which the money was received. Any money so transferred shall be budgeted in accordance with the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto.

History: L. 1980, ch. 145, § 2; L. 2003, ch. 116, § 4; July 1.



12-2616 Name and citation of act; application of 40-2209 and 40-2215.

12-2616. Name and citation of act; application of 40-2209 and 40-2215. (a) K.S.A. 12-2616 through 12-2629, and amendments thereto, shall be known and may be cited as the Kansas municipal group-funded pool act.

(b) The provisions of K.S.A. 40-2209 and 40-2215, and amendments thereto, shall apply to municipal group-funded pools and all contracts issued under the municipal group-funded pool act and amendments thereto.

History: L. 1987, ch. 74, § 1; L. 1991, ch. 134, § 4; July 1.



12-2617 Authorization of municipalities to pool liabilities; pools not deemed insurance and not subject to regulation except as enumerated.

12-2617. Authorization of municipalities to pool liabilities; pools not deemed insurance and not subject to regulation except as enumerated. Five or more municipalities as defined in K.S.A. 75-6102, and amendments thereto, may enter into agreements to pool their liabilities for Kansas fire, marine, inland marine and allied lines, as defined in K.S.A. 40-901, and amendments thereto, casualty, surety and fidelity lines as defined in K.S.A. 40-1102, and amendments thereto, including workers' compensation and employers' liability, group sickness and accidents, as defined in K.S.A. 40-2209, and amendments thereto, and life insurance, as regulated in K.S.A. 40-433, and amendments thereto. Such arrangements shall be known as group-funded pools, which shall not be deemed to be insurance or insurance companies and shall not be subject to the provisions of chapter 40 of the Kansas Statutes Annotated, except as otherwise provided herein.

History: L. 1987, ch. 74, § 2; L. 1990, ch. 76, § 1; July 1.



12-2618 Certificate of authority to operate pool; application; hearing upon denial of application.

12-2618. Certificate of authority to operate pool; application; hearing upon denial of application. Application for a certificate of authority to operate a pool shall be made to the commissioner of insurance not less than 60 days prior to the proposed inception date of the pool. The application shall include the following:

(a) A copy of the bylaws of the proposed pool, a copy of the articles of incorporation, if any, and a copy of all agreements and rules of the proposed pool. If any of the bylaws, articles of incorporation, agreements or rules are changed, the pool shall notify the commissioner within 30 days after such change.

(b) Designation of the initial board of trustees and administrator. When there is a change in the membership of the board of trustees or change of administrator, the pool shall notify the commissioner within 30 days after such change.

(c) The address where the books and records of the pool will be maintained at all times. If this address is changed, the pool shall notify the commissioner within 30 days after such change.

(d) Evidence that the annual Kansas gross premium of the pool will be not less than $250,000 for each of the categories described in subparagraphs (1) through (4) of this subsection: (1) All property insurance under article 9 of chapter 40 of the Kansas Statutes Annotated except motor vehicle physical damage; (2) motor vehicle liability and physical damage insurance; (3) workers' compensation and employers' liability insurance; (4) all casualty insurance under article 11 of chapter 40 of the Kansas Statutes Annotated except insurance under categories (2) and (3) above; (5) group sickness and accident insurance if at the date of issue the annual gross premium for such coverage will be not less than $1,000,000; and (6) group life insurance if at the date of issue the coverage will insure at least 60% of the eligible participants or the total number of persons covered will exceed 600. The pool shall notify the commissioner within 30 days if the minimum premium qualification or participation requirement is less than that specified in this subsection for any of the above categories of insurance.

(e) An agreement binding the group and each member thereof to comply with the provisions of the workers compensation act if such coverage is to be provided by the pool. For all lines of coverage, all members of the pool shall be jointly liable for the payment of claims to the extent of the assets of the pool.

(f) A copy of the procedures adopted by the pool to provide services with respect to underwriting matters and, with respect to the categories identified in subsection (d)(1) through (4), safety engineering.

(g) A copy of the procedures adopted by the pool to provide claims adjusting and accumulation of income and expense and loss data.

(h) A confirmation that specific and aggregate excess insurance provided by an insurance company holding a Kansas certificate of authority or reinsurance approved by the commissioner is or will be in effect concurrent with the assumption of risk by the pool, as selected by the board of trustees of the pool, or adequate surplus funds as approved by the commissioner, in the pool. The pool shall notify the commissioner within 30 days of any change in the specific or aggregate excess insurance or reinsurance carried by the pool. For the purposes hereof, "surplus funds" shall mean retained earnings of the pool after reserves have been established for all known and incurred but not reported losses of the pool and after all other liabilities of the pool, including unearned premium reserves, have been deducted from total assets. The term "adequate surplus funds" shall mean the amount necessary for the pool to fund its self-insured obligations.

(i) After evaluating the application the commissioner shall notify the applicant if the plan submitted is inadequate, fully explaining to the applicant what additional requirements must be met. If the application is denied, the applicant shall have 10 days to make an application for hearing by the commissioner after the denial notice is received. A record shall be made of such hearing, and the cost thereof shall be assessed against the applicant requesting the hearing.

(j) Any other relevant factors the commissioner may deem necessary.

History: L. 1987, ch. 74, § 3; L. 1990, ch. 76, § 2; L. 1991, ch. 60, § 1; L. 2010, ch. 96, § 1; L. 2011, ch. 61, § 1; July 1.



12-2619 Irrevocable consent for service of process on commissioner of insurance.

12-2619. Irrevocable consent for service of process on commissioner of insurance. Every group-funded pool applying for authority to operate a pool in this state, as a condition precedent to obtaining such authority, shall file in the insurance department a written irrevocable consent, that any action may be commenced against such pool in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the commissioner of insurance of this state, and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the trustees or the administrator of such pool. The consent shall be executed by the board of trustees and shall be accompanied by a duly certified copy of the resolution passed by the trustees to execute such consent.

History: L. 1987, ch. 74, § 4; May 28.



12-2620 Certificate of authority granted on perpetual basis; examinations; submission of financial statement and reports; suspension of certificate, grounds, hearing; revocation; dissolution or injunction of pool.

12-2620. Certificate of authority granted on perpetual basis; examinations; submission of financial statement and reports; suspension of certificate, grounds, hearing; revocation; dissolution or injunction of pool. (a) All certificates granted hereunder shall be perpetual unless sooner suspended or revoked by the commissioner or the attorney general.

(b) Whenever the commissioner shall deem it necessary the commissioner may make, or direct to be made, an examination of the affairs and the financial condition of any pool, except that once every five years the commissioner shall conduct an examination of the affairs and the financial condition of each pool. Each pool shall submit a certified independent audited financial statement no later than 150 days after the end of the fiscal year. The financial statement shall include outstanding reserves for claims and for claims incurred but not reported. Each pool shall file reports as to income, expenses and loss data at such times and in such manner as the commissioner shall require. Any pool which does not use rates developed by an approved rating organization shall file with the commissioner an actuarial certification that such rates are actuarially sound. Whenever it appears to the commissioner from such examination or other satisfactory evidence that the ability to pay current and future claims of any such pool is impaired, or that it is doing business in violation of any of the laws of this state, or that its affairs are in an unsound condition so as to endanger its ability to pay or cause to be paid claims in the amount, manner and time due, the commissioner shall, before filing such report or making the same public, grant such pool upon reasonable notice a hearing, and, if on such hearing the report be confirmed, the commissioner may require any of the actions allowed under K.S.A. 40-222b, and amendments thereto, or suspend the certificate of authority for such pool until its ability to pay current and future claims shall have been fully restored and the laws of the state fully complied with. The commissioner may, if there is an unreasonable delay in restoring the ability to pay claims of such pool and in complying with the law or if rehabilitation or corrective action taken under K.S.A. 40-222b, and amendments thereto, is unsuccessful, revoke the certificate of authority of such pool to do business in this state. Upon revoking any such certificate the commissioner shall communicate the fact to the attorney general, whose duty it shall be to commence and prosecute an action in the proper court to dissolve such pool or to enjoin the same from doing or transacting business in this state. The commissioner of insurance may call a hearing under K.S.A. 40-222b, and amendments thereto, and the provisions thereof shall apply to group-funded pools.

(c) On an annual basis, or within 30 days of any change thereto, each pool shall supply to the commissioner the name and qualifications of the designated administrator of the pools and the terms of the specific and aggregate excess insurance contracts of the pool.

History: L. 1987, ch. 74, § 5; L. 1999, ch. 95, § 2; L. 2011, ch. 61, § 2; July 1.



12-2621 Premium contributions, determination, deposit and use; refunds.

12-2621. Premium contributions, determination, deposit and use; refunds. (a) With respect to the categories of coverage described in subparagraphs (d)(1) through (4) of K.S.A. 12-2618, and amendments thereto, premium contributions to the pool shall be based upon appropriate manual classification and rates, plus or minus applicable experience credits or debits, and minus any advance discount approved by the trustees, not to exceed 25% of manual premium. The pool shall use rules, classifications and rates as promulgated by an approved rating organization for workers compensation if the pool has been in operation for less than five years. Such rates shall be the prospective loss costs, as authorized in K.S.A. 40-955, and amendments thereto, plus expenses necessary to administer the pool. For purposes of subsection (b), the prospective loss costs shall be presumed to be the 70% required to be deposited in the claims fund. If the pool has been in operation for more than five years, the board of trustees may determine such rates and discounts as approved by the commissioner. Premium contributions to the pool for all other lines of insurance shall be based on rates filed by a licensed rating organization or on rates of certain companies filing rates with the commissioner and approved by the commissioner for the pool. In lieu of the foregoing, the board of trustees may determine such classification, rates and discounts as approved by the commissioner.

Premium contributions to any pool providing life insurance or any pool providing group sickness and accident insurance as described in K.S.A. 12-2617, and amendments thereto, shall be based on sound actuarial principles.

(b) An amount equal to at least 70% of the annual premium shall be maintained in a designated depository for the purpose of paying claims in a claims fund account. If so approved by the commissioner of insurance, the annual premium to be designated to such depository may be determined to be the net amount of premium after all or a portion of the specific and aggregate excess insurance premium costs have been paid. This shall be called the claims fund account. If the pool has been in operation for more than five years the commissioner may authorize allocation of a different amount to the claims fund account, if solvency of the pool would not be endangered. The remaining annual premium shall be placed into a designated depository for the payment of taxes, fees and administrative and other operational costs in an administrative fund account.

(c) Any moneys for a fund year in excess of the amount necessary to fulfill all obligations of the pool for that fund year, including any obligation to retain adequate surplus funds, as defined by subsection (h) of K.S.A. 12-2618, and amendments thereto, in lieu of specific and aggregate excess insurance, may be declared to be refundable by the trustees not less than 12 months after the end of the fund year. Any such refund shall be paid only to those members who remained participants in the pool for an entire year. Payment of previously earned refunds shall not be contingent on continued membership in the pool.

History: L. 1987, ch. 74, § 6; L. 1990, ch. 76, § 3; L. 1991, ch. 60, § 2; L. 1995, ch. 76, § 1; L. 1997, ch. 125, § 1; L. 1999, ch. 95, § 3; L. 2002, ch. 86, § 1; July 1.



12-2622 Same; investments.

12-2622. Same; investments. The trustees shall not utilize any of the contributions collected as premiums for any purpose unrelated to the pool. Moneys not needed for current obligations may be invested by the trustees. Such investments shall be limited to investments permitted by K.S.A. 12-1677b and 75-4209, and amendments thereto, except that a pool which has been in existence for at least five years shall be permitted to invest in any of the securities or other investments permitted by article 2a of chapter 40 of the Kansas Statutes Annotated.

History: L. 1987, ch. 74, § 7; L. 1999, ch. 95, § 4; July 1.



12-2623 Group-funded pools fee fund; payment of operating expenditures; expenses of administration; assessments; deposit of remittances.

12-2623. Group-funded pools fee fund; payment of operating expenditures; expenses of administration; assessments; deposit of remittances. The expense of state supervision of the group-funded pools shall be financed in the following manner:

(a) There is hereby created in the state treasury a fund to be called the group-funded pools fee fund. All amounts which are required to be paid from the group-funded pools fee fund for the operating expenditures incident to the supervision of the group-funded pools shall be paid from the group-funded pools fee fund. The commissioner of insurance shall be responsible for administering the group-funded pools fee fund and all payments from the fund shall be upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of insurance or a person or persons designated by the commissioner.

(b) The commissioner of insurance shall estimate as soon as practical after January 1 of each year the expenses necessary for the supervision of the group-funded pools for the fiscal year beginning on July 1 thereafter. Not later than June 1 of each year, the commissioner of insurance shall notify all such group-funded pools of the amount of each assessment imposed under this subsection on such group-funded pools and the same shall be due and payable to the commissioner on the July 1 following.

(c) The commissioner of insurance shall remit all moneys received by or for such remittance to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the group-funded pools fee fund.

History: L. 1987, ch. 74, § 8; L. 2001, ch. 5, § 53; July 1.



12-2624 Gross premium tax, rate, payment; deductions for cancellations and dividends.

12-2624. Gross premium tax, rate, payment; deductions for cancellations and dividends. In addition to the fees required to be paid in K.S.A. 12-2622, and amendments thereto, and as a condition precedent to the continuation of the certificate of authority provided in this act, all group-funded pools shall pay no later than 90 days after the end of each fiscal year a tax upon the annual Kansas gross premium collected by the pool at the rate of 1% per annum applied to the collective premium relating to all Kansas members of the pool for the preceding fiscal year. In the computation of the tax, all pools shall be entitled to deduct any annual Kansas gross premiums returned on account of cancellation or dividends returned to members of such pools or expenditures used for the purchase of specific and aggregate excess insurance, as provided in subsection (h) of K.S.A. 12-2618, and amendments thereto.

History: L. 1987, ch. 74, § 9; L. 1991, ch. 60, § 3; May 23.



12-2625 Pools subject to additional assessments and certain provisions of chapter 40 of Kansas Statutes Annotated; workers compensation exception.

12-2625. Pools subject to additional assessments and certain provisions of chapter 40 of Kansas Statutes Annotated; workers compensation exception. (a) Each pool shall be assessed annually as provided by K.S.A. 44-566a and 74-713, and amendments thereto.

(b) Each proposed and authorized pool and each person representing such proposed or authorized pool shall be subject to the provisions of article 24 of chapter 40 of the Kansas Statutes Annotated.

(c) Each pool shall be subject to the provisions of K.S.A. 40-246b to 40-246e, inclusive, and amendments thereto.

(d) Whenever a pool is available providing workers compensation coverage to a statewide group of municipalities, the premium on workers compensation coverage written on municipalities eligible to become members of such pool by an insurer shall not be considered in the determination of any assessments levied by the Kansas workers compensation plan established pursuant to K.S.A. 40-2109, and amendments thereto.

History: L. 1987, ch. 74, § 10; L. 1991, ch. 60, § 4; May 23.



12-2626 Application for membership in pool; written notice; approval; termination or cancellation of participation.

12-2626. Application for membership in pool; written notice; approval; termination or cancellation of participation. (a) After the inception date of the group-funded pool, prospective new members of the pool shall submit an application for membership to the board of trustees or its administrator. The trustees may approve the application for membership pursuant to the bylaws of the pool.

(b) Before the time that membership in a group funded pool is granted, the applicant for such membership shall be provided a written notice stating that: (1) The group funded pool is not an insurance company subject to the general laws and rules and regulations relating to insurance companies; and (2) the group funded pool is subject to separate regulation by the Kansas insurance department as authorized by state statute and cannot commence or continue operations without a certificate of authority. Such authorization does not constitute an endorsement or recommendation of the coverage provided.

(c) Individual members may elect to terminate their participation in a pool or be subject to cancellation by the pool pursuant to the bylaws of the pool. On termination or cancellation of a workers' compensation member, the pool shall notify the division of workers' compensation within 10 days and shall maintain coverage of each cancelled or terminating member for 30 days after notice to such division or until such division gives notice that the cancelled or terminating member has procured workers' compensation and employers' liability insurance, whichever occurs first.

History: L. 1987, ch. 74, § 11; L. 1991, ch. 60, § 5; May 23.



12-2627 Board of trustees of pool, qualifications, duties; administrator, bond; audits; credit transactions; delegation of authority from board to administrator.

12-2627. Board of trustees of pool, qualifications, duties; administrator, bond; audits; credit transactions; delegation of authority from board to administrator. To ensure the financial stability of the operations of each group-funded pool, the board of trustees of each pool is responsible for all operations of the pool. The board of trustees shall consist of not less than three persons selected according to the bylaws of the pool for stated terms of office to direct the administration of a pool, and whose duties include approving applications by new members of the pool. The majority of the trustees must be a member of the governing body or an officer or employee of members of the pool, but a trustee may not be an owner, officer or employee of any service agent or representative. All trustees shall be residents of this state unless the pool was formed on or before January 1, 1990, in which event the number of Kansas resident trustees of the pool must be that percentage of all trustees of the pool that equals the percentage of the number of Kansas lives covered by the pool with respect to all lives covered by the pool on the last day of the prior fiscal year of the operation of the pool. The board of trustees of each fund shall take all necessary precautions to safeguard the assets of the fund, including all of the following:

(a) Designate an administrator to administer the financial affairs of the pool who shall furnish a fidelity bond to the pool in an amount determined by the trustees to protect the pool against the misappropriation or misuse of any moneys or securities. The administrator shall file evidence of the bond with the commissioner. The bond shall be one of the conditions required for approval of the establishment and continued operation of a pool. Any administrator so designated shall be a resident of Kansas if an individual or shall be authorized to do business in Kansas if a corporation.

(b) Retain control of all moneys collected or disbursed from the pool and segregate all moneys into a claims fund account and an administrative fund account. All administrative costs and other disbursements shall be made from the administrative fund account. The trustees may establish a revolving fund for use by the authorized service agent which is replenished from time to time from the claims fund account. The service agent and its employees shall be covered by a fidelity bond, with the pool as obligee, in an amount sufficient to protect all moneys placed in the revolving fund.

(c) Audit the accounts and records of the pool annually or at any time as required. The commissioner shall prescribe the type of audits and a uniform accounting system for use by pool and service agents to determine the ability of the pool to pay current and future claims.

(d) The trustees shall not extend credit to individual members for any purpose.

(e) The board of trustees shall not borrow any moneys from the pool or in the name of the pool without advising the commissioner of the nature and purpose of the loan.

(f) The board of trustees may delegate authority for specific functions to the administrator of the pool. The functions which the board may delegate include such matters as contracting with a service agent, determining the premium chargeable to and refunds payable to members, investing surplus moneys and approving applications for membership. The board of trustees shall specifically define all authority it delegates in the written minutes of the trustees' meetings. Any delegation of authority shall not be effective without a formal resolution passed by the trustees.

History: L. 1987, ch. 74, § 12; L. 1989, ch. 65, § 1; L. 1991, ch. 60, § 6; May 23.



12-2628 Licensing of persons or agencies soliciting insurance business for pool.

12-2628. Licensing of persons or agencies soliciting insurance business for pool. Any person or agency soliciting for a proposed or authorized group-funded pool shall hold a current license authorizing such person to sell each line of insurance offered for sale. Any person licensed for the kinds of insurance offered by the pool shall be deemed to be certified by a company for the kinds of insurance permitted by the pool.

History: L. 1987, ch. 74, § 13; L. 1991, ch. 60, § 7; May 23.



12-2629 Commissioner of insurance to provide advice and counsel to local governments.

12-2629. Commissioner of insurance to provide advice and counsel to local governments. The commissioner of insurance shall make such recommendations as deemed advisable to assist Kansas local governments in the effective, efficient and fiscally sound operation of any proposed group-funded pool. Within the time and resources available, the department of insurance shall provide advice and counsel to any group-funded pool.

History: L. 1987, ch. 74, § 14; May 28.



12-2630 Allowing municipalities in Douglas, Johnson, Leavenworth, Miami and Wyandotte counties to pool with municipalities outside of state.

12-2630. Allowing municipalities in Douglas, Johnson, Leavenworth, Miami and Wyandotte counties to pool with municipalities outside of state. Notwithstanding the provisions of K.S.A. 12-2616 through 12-2629, and amendments thereto, any municipalities as defined in K.S.A. 75-6102, and amendments thereto, located in and including Douglas, Johnson, Leavenworth, Miami and Wyandotte counties, may qualify to enter into agreements to pool their sickness and accident related liabilities in accordance with K.S.A 12-2617 et seq., and amendments thereto, with municipalities located in other states if such a pool was formed on or before January 1, 1990. Any investments held by such pool shall be held in an entity described in K.S.A. 12-2622, and amendments thereto. In the event the law or laws of any other state in which a member of the pool is located are inconsistent with or contrary to any provision of K.S.A. 12-2617 through 12-2626, 12-2628 and 12-2629, and amendments thereto, the law of the state with the more stringent requirement shall apply.

History: L. 1991, ch. 60, § 8; May 23.






Article 27 WATER SUPPLY, WATERWORKS AND DISTRIBUTION OF WATER

12-2701 Definitions.

12-2701. Definitions. As used in this act:

(a) The term "municipality" means any city of the first, second or third class owning and operating a water distribution system or any township or improvement district owning and operating a water distribution system, and which city, township or improvement district is located in a county having a population of not less than thirty thousand (30,000) nor more than forty thousand (40,000) with an assessed taxable tangible valuation of not less than seventy-eight million dollars ($78,000,000) nor more than ninety million dollars ($90,000,000).

(b) The term "governing body" as applied to a city means the mayor and council or mayor and commissioners, as the case may be, and as applied to a township means the township clerk, the township treasurer and the township trustee acting as a board, and as applied to an improvement district means the board of directors of such improvement district acting as a board.

(c) The word "corporation" means a private corporation which is, or contemplates becoming, a water customer of a municipality and which enters into a contract with such municipality under the provisions of this act, or any board of education, rural high-school district, community high-school district or common-school district which is, or contemplates becoming, a water customer of a municipality and which enters into a contract with such municipality under the provisions of this act; and any such board of education, rural high-school district, community high-school district or common-school district shall have power to enter into contracts under the provisions of this act to remain in force as long as any bonds issued by any municipality under the provisions of this act shall be outstanding.

History: L. 1955, ch. 87, § 1; April 14.



12-2702 Contracts for common supply of water.

12-2702. Contracts for common supply of water. Two or more municipalities, or one or more municipalities and one or more corporations, are hereby empowered to enter into a contract, contracts or a series of contracts, from time to time, to provide for a common supply of water, including joint acquisition, construction, operation and maintenance of any and all sites, rights of way, easements, other interests in real property, equipment and facilities necessary for, or used in connection with, the procuring and transportation of water to the said municipalities and their customers. Such contracts for a common supply of water shall provide for the method of acquisition or construction of the common supply; the management and operation of the system; the method of fixing the proportionate share of each participating municipality and corporation and of making contributions; the method of making annual adjustments of the proportionate shares of the annual cost and expense; the method of collection of water rates and other charges, and enforcement thereof; the fixing of rate schedules and other charges; the adoption of rules and regulations governing the operation of the system and the conditions of sale; the adjudication of disputes and all other matters necessary to effectuate such an arrangement.

History: L. 1955, ch. 87, § 2; April 14.



12-2703 Acquisition, development and distribution of common water supply.

12-2703. Acquisition, development and distribution of common water supply. A common supply of water may be acquired and developed (including, but not by way of limitation, the acquisition or construction of all necessary sites, rights of way, easements, other interests in real property, and facilities necessary for the acquisition or distribution of water in bulk) by all of the contracting municipalities and corporations acting jointly or by the individual action of one of the municipalities acting for all of the contracting municipalities and corporations, as such municipalities and corporations may provide by contract. Regardless of the method agreed upon, title to all real or personal property acquired or constructed shall be held jointly in the names of all of the contracting municipalities and corporations in such proportions as shall be provided by contract, and subject to such provisions for disposition as may be provided by contract.

History: L. 1955, ch. 87, § 3; April 14.



12-2704 Contracts for management and operation; reports.

12-2704. Contracts for management and operation; reports. The joint waterworks system may be managed and operated by a joint operating agency or by one of the contracting municipalities or corporations as the contracting municipalities and corporations shall provide. Any such agreement made shall provide for periodic reports of operations and finances to the participating municipalities and corporations.

History: L. 1955, ch. 87, § 4; April 14.



12-2705 Costs, how financed; extent of right to acquire or condemn property.

12-2705. Costs, how financed; extent of right to acquire or condemn property. The costs of providing a common supply of water may be paid from any moneys on hand or available for such purpose or may be financed by the issuance and sale of general obligation bonds or revenue bonds by each of the contracting municipalities in the amount necessary to pay the proportionate share of each such contracting municipality, as such shares shall be fixed pursuant to contract. In the event that the acquisition and development of a common water supply and the construction of a waterworks system shall be effected by the individual action of one of the contracting municipalities or by the individual action of one of the contracting corporations, it shall be lawful for any of the other contracting municipalities or corporations to make a lump-sum payment to such contracting municipality or corporation either from moneys on hand and available for such purpose or, in the case of the contracting municipalities, from moneys received from the issuance and sale of general obligation bonds or revenue bonds, or from tax levies made to meet installment payments to cover its contributions to such cost over the period of the life of any bonds so issued by the municipality acquiring or constructing such a waterworks system.

Nothing herein contained shall prevent the purchase or condemnation of existing sources of water supply, waterworks systems, or portions thereof, necessary for the purposes of the joint project anywhere in the state of Kansas, but there shall be no power to condemn property, the legal title of which is vested in the state of Kansas or any political subdivision thereof, unless the state or the governing body of such political subdivision shall consent thereto. In the event that any source of water supply, waterworks system or portion thereof owned by one of the contracting municipalities or corporations is acquired for the purpose of common supply and joint waterworks system, such municipality or corporation may be allowed a credit against its share of the cost equal to the agreed value of the assets so acquired.

History: L. 1955, ch. 87, § 5; April 14.



12-2706 Sale of water; rates; use of reimbursements; assessments; tax levies.

12-2706. Sale of water; rates; use of reimbursements; assessments; tax levies. Water from the common water supply shall be sold to the several contracting municipalities and corporations. The water shall be sold in bulk. Rates shall be fixed in such amounts that revenue therefrom shall be at least sufficient to pay all estimated annual costs of operation and maintenance and debt service on all bonds issued by the contracting municipalities for the purpose of a common water supply. Reimbursements received by municipalities for debt service on general obligation bonds issued under this act shall be credited to the bond and interest fund of such municipality and reimbursements received for debt service on revenue bonds issued under this act shall be credited to a special fund of such municipality to be used to pay the principal of and interest on the revenue bonds. Reimbursements received by municipalities for funds contributed from moneys on hand or available which are not derived from the issuance of bonds shall be credited to the funds of the municipality from which such contributions were made.

In the event that a municipality shall contribute funds derived from bond issues and also from moneys on hand or available, such reimbursements shall be credited to the bond and interest fund or such special fund to retire revenue bonds, as the case may be, until said bonds shall have been retired and thereafter such reimbursements shall be credited to the funds from which the moneys on hand or available were contributed. In the event that such revenues in any year are insufficient, the excess of cost over revenues shall be assessed against and apportioned among the participating municipalities and corporations as the contract shall provide, and shall be paid by each such municipality from moneys on hand or available for such purpose or by levying a tax, at the first tax levying period after such apportionment is made, on all the taxable tangible property in such municipality sufficient to pay the cost to said municipality. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to any aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto.

History: L. 1955, ch. 87, § 6; April 14.



12-2707 Municipal water supply system; resolution; plans, specifications and estimate; approval by secretary of health and environment; cost limited.

12-2707. Municipal water supply system; resolution; plans, specifications and estimate; approval by secretary of health and environment; cost limited. If the governing body of a municipality determines it advisable and necessary to provide a water supply system or to improve the municipality's water supply system by contracting with other municipalities and corporations as provided in this act the governing body shall so declare by resolution. The participating municipalities and corporations forthwith shall have prepared plans and specifications and a detailed estimate of the cost of such improvements and shall file a copy of the plans, specifications and estimate with the clerk of each participating municipality and with the secretary of each participating corporation, if any. Such plans, specifications and estimate shall be presented to the secretary of health and environment for approval. If approved by the secretary, the plans, specifications and estimate shall be returned to the clerk of each participating municipality, showing such approval. No bonds to pay the cost for any improvement provided for in this act shall be issued by the governing body of any municipality until the plans, specifications and estimate have been approved by the secretary of health and environment. The total cost of any improvement provided for in this act shall in no case exceed the total cost of the approved estimate.

History: L. 1955, ch. 87, § 7; L. 1995, ch. 116, § 6; July 1.



12-2708 Same; ordinance or resolution; election, when.

12-2708. Same; ordinance or resolution; election, when. (a) Before any improvement is made as provided in this act, the governing body of each participating city shall pass an ordinance and the governing body of each participating township shall adopt a resolution authorizing the making of the improvement and, if bonds are to be issued, directing the issuance of bonds to pay all or part of municipality's share of the cost of the improvement. The ordinance or resolution shall specify the nature and extent of the improvement to be made and shall recite the contract entered into by the participating municipalities and corporations and that such improvement is made in accordance with plans and specifications approved by the secretary of health and environment and on file in the office of the clerk of the municipality for inspection. The ordinance or resolution shall not take effect and be in force unless and until the governing body of such municipality submits the ordinance or resolution to a vote of the electors of the municipality, at a regular election or at a special election called for such purpose, and a majority of the legal electors voting at such election vote in favor of the ordinance or resolution. The governing body of the municipality shall have power to call such election. The election shall be called, noticed, conducted and canvassed in the manner provided by law for bond elections under the provisions of the general bond law, except that the ballots used when voting upon the ordinance or resolution, as the case may be, shall contain these words: "For the ordinance" or "For the resolution," as the case may be, (stating the nature of the proposed ordinance or resolution), and "Against the ordinance" or "Against the resolution," as the case may be, (stating the nature of the proposed ordinance or resolution).

(b) Notwithstanding any other provisions of this section, any city of the second class which has heretofore entered into a contract with a corporation or other municipality as authorized or validated by the act of which this section is amendatory may issue general obligation bonds of the city without an election in an amount not to exceed $75,000 for the purpose of enlarging, repairing, improving or extending the city's waterworks system, and no statute limiting the bonded indebtedness of a municipality shall apply to such bonds and such bonds shall not be considered in determining the total bonded indebtedness of such municipality for the purpose of applying any statute limiting the bonded indebtedness of such municipality, except that before issuing such bonds the governing body of the city shall publish once in the official city paper the ordinance providing for the issuance of such bonds and if, within 30 days after the date of publication, there is filed with the city clerk a petition signed by 10% of the legal electors of the city protesting the issuance, the governing body shall submit the question of issuing such bonds to a vote of the electors of the city in the manner provided by the general bond law.

History: L. 1955, ch. 87, § 8; L. 1957, ch. 98, § 1; L. 1995, ch. 116, § 7; July 1.



12-2709 Common water supply; general obligation and revenue bonds, conditions and restrictions.

12-2709. Common water supply; general obligation and revenue bonds, conditions and restrictions. (a) All general obligation bonds issued pursuant to this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law except as in this act otherwise provided. Revenue bonds issued under this act are hereby made a lien on all reimbursements received by the issuing municipality from the revenues derived from the operation of the common water supply and waterworks system. The governing body of a municipality may pledge all or part of the revenues derived or to be derived from any other waterworks system or water line owned by it to retirement of revenue bonds issued by such municipality hereunder and may also use such revenues for the payment of debt service on general obligation bonds issued by such municipality hereunder. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. No other statute limiting the amount of bonded indebtedness of any municipality shall apply to bonds issued under the authority conferred by this act, and bonds issued under the authority of this act shall not be considered in determining the total bonded indebtedness of a municipality for the purpose of applying any statute limiting the amount of bonded indebtedness of such municipality.

(b) Any township which issues or which has issued revenue bonds pursuant to the provisions of this act for the purpose of providing a common supply of water or for extending or improving an existing common supply of water, may also issue general obligation bonds or revenue bonds for the purpose of constructing extensions and improvements to the water distribution system of the township in the manner provided in this act.

In the event the township has issued revenue bonds pursuant to article 16, chapter 80 of the Kansas Statutes Annotated, or any other law of this state, which are then outstanding and for the payment of which the revenues of the water system of the township or any part thereof have been pledged, it may, if the governing body deems it necessary, refund the outstanding bonds in the manner provided by and subject to the provisions of K.S.A. 10-116a, and amendments thereto. Any bonds authorized to be issued for any purpose under this act may be combined into one issue of bonds. The township may pledge all or any part of the revenues derived from its waterworks system, including its common water supply and its distribution system, to pay the interest on and principal of bonds issued as herein provided. The resolution authorizing the issuance of such revenue bonds may contain such other covenants, agreements and restrictions as may be deemed necessary or advisable by the governing body of such township in order to insure the payment of the same.

History: L. 1955, ch. 87, § 9; L. 1970, ch. 64, § 20; L. 1977, ch. 58, § 7; L. 1978, ch. 99, § 14; L. 1983, ch. 49, § 52; May 12.



12-2710 Water supply in certain cities and townships; eminent domain.

12-2710. Water supply in certain cities and townships; eminent domain. The construction, acquisition, operation and maintenance of a common supply of water and a waterworks system, under the provisions of this act is hereby declared to be for a public use, and any municipality which has entered into a contract to provide for a common supply of water under the provisions of this act is hereby empowered to institute, either in its own name or jointly in the name of all the participating municipalities as plaintiff, a proceeding for the condemnation of any lands, either within or without the boundaries of such municipality or municipalities, which it or they may deem necessary for the construction, acquisition, operation and maintenance of a common supply of water or for a waterworks system. Such proceeding shall be conducted according to the provisions of K.S.A. 26-501 to 26-516, inclusive.

History: L. 1955, ch. 87, § 10; L. 1963, ch. 234, § 26; Jan. 1, 1964.



12-2711 Grants of rights-of-way by certain state and local agencies.

12-2711. Grants of rights-of-way by certain state and local agencies. The secretary of transportation, the board of county commissioners of any county, the governing body of any city, and the governing body of any township, may grant an easement in, respectively, any state highway, county road, city street, or township road right-of-way to municipalities or corporations, either individually or jointly, which have contracted under the provisions of this act to provide a common supply of water, for the purpose of laying mains, pipes, conduits or aqueducts or locating other works deemed necessary by such participating municipalities and corporations in order to provide for a common supply of water.

History: L. 1955, ch. 87, § 11; L. 1975, ch. 427, § 62; Aug. 15.



12-2712 Validation of certain contracts and bond issues; bonds exempted from debt limitations.

12-2712. Validation of certain contracts and bond issues; bonds exempted from debt limitations. If any municipality has, prior to the effective date of this act, with or without authority of law, entered into a contract or contracts to provide for a common supply of water, water distribution system or waterworks system and such contract or contracts substantially conform to contracts authorized to be made by such municipality under the provisions of this act, such contract or contracts previously entered into and all proceedings in connection therewith, including any bonds issued, are hereby validated and confirmed; and the provisions of this act shall hereafter be applicable to any common supply of water, water distribution system and waterworks system heretofore acquired under any such contracts heretofore made. No statute limiting the amount of bonded indebtedness of a municipality shall apply to any such bonds heretofore issued by a municipality for such purposes and such bonds shall not be considered in determining the total bonded indebtedness of such municipality for the purpose of applying any statute limiting the bonded indebtedness of such municipality.

History: L. 1955, ch. 87, § 12; April 14.



12-2713 Jurisdiction of certain state agencies saved.

12-2713. Jurisdiction of certain state agencies saved. Nothing contained in this act shall be held to alter or abridge the powers and duties of the secretary of health and environment or of the division of water resources of the Kansas department of agriculture over water supply matters.

History: L. 1955, ch. 87, § 13; L. 1975, ch. 462, § 2; L. 2004, ch. 101, § 64; July 1.



12-2714 Municipalities and corporations not deemed common carriers and not subject to utility regulation.

12-2714. Municipalities and corporations not deemed common carriers and not subject to utility regulation. Any municipality or corporation entering into an agreement under the authority of this act or validated by this act shall not be deemed to be a common carrier with respect to the water transportation facilities established thereunder and shall not be deemed subject to any utility regulation by reason of its participation in so providing facilities for a water supply, water distribution system, or waterworks system.

History: L. 1955, ch. 87, § 14; April 14.



12-2715 Authority and powers conferred by act; act supplemental; invalidity of part.

12-2715. Authority and powers conferred by act; act supplemental; invalidity of part. This act constitutes full and complete authority for the purposes set out therein, and no procedure or proceedings other than those required by this act shall be necessary for the performance of the provisions hereof. The powers conferred by this act shall be in addition and supplemental to and not in substitution for, and the limitations imposed by this act shall not affect, the powers conferred by any other law; and the limitations imposed by any other law, unless in this act specifically so provided, shall not affect the powers conferred by this act. The provisions of this act are severable, and if any provisions of this act be for any reason held unconstitutional or otherwise invalid by any court of competent jurisdiction, such decision shall not affect the validity of the remaining portions of this act; and the legislature hereby declares, and it shall be conclusively presumed, that the legislature would have passed this act and each provision thereof irrespective of the fact that one or more of its provisions shall be declared invalid.

History: L. 1955, ch. 87, § 15; April 14.



12-2716 Cities owning waterworks may contract for water supply.

12-2716. Cities owning waterworks may contract for water supply. All cities of the state owning their own waterworks are hereby authorized and empowered to contract with the United States of America (or an agency or instrumentality thereof) for the furnishing to such contracting city a municipal water supply from storage and distribution facilities constructed and owned by the United States of America pursuant to the acts of congress relating to the reclamation and irrigation of lands and related subjects.

History: L. 1957, ch. 239, § 1; March 18.



12-2717 Same; reimbursement agreement.

12-2717. Same; reimbursement agreement. Such contracting city may thereby obligate itself to reimburse the United States of America such portion of the cost of such storage and distribution facilities including interest thereon, as may be determined by such city and the United States of America to be allocable to the municipal water supply furnished. Such contract for reimbursement may extend over such period of years as is permissible under applicable federal laws and regulations and as shall be agreed to by the governing body of such city.

History: L. 1957, ch. 239, § 2; March 18.



12-2718 Cities under 200,000; agreements with federal or state agencies for municipal water supply and recreational areas.

12-2718. Cities under 200,000; agreements with federal or state agencies for municipal water supply and recreational areas. Any city having a population of less than two hundred thousand (200,000) is hereby authorized and empowered to contract with the United States of America or an agency or instrumentality thereof, or with the state of Kansas or any instrumentality or political subdivision of the state, for the furnishing of, or the construction and equipping of, a municipal water supply or a recreational area and facilities, or both water supply and recreational area and facilities, for such contracting city from water storage and distribution facilities constructed by the United States of America or any agency or instrumentality thereof, or with the state of Kansas or any instrumentality or political subdivision thereof, whether said water storage be on land owned or flowage easement or other easement owned by said municipality, the United States of America or the state of Kansas or any political subdivision thereof, and said contract may be made whether said water supply and recreational area is within or outside the corporate limits of the contracting city, and whether or not said water supply is to be connected with said city's water distribution system by pipeline or other conduit.

History: L. 1959, ch. 86, § 1; June 30.



12-2719 Same; reimbursement by city, limitations; tax levies; bonds.

12-2719. Same; reimbursement by city, limitations; tax levies; bonds. The governing body of such contracting city, pursuant to authorizing ordinances as hereinafter provided, is hereby authorized to obligate itself to reimburse the United States of America or any instrumentality or political subdivision of the state government, such portion of the cost of such storage and distribution facilities, not exceeding fifteen percent (15%) of the assessed valuation of the tangible property within the corporate limits of the contracting city, and interest thereon not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, as may be determined by such city and the United States of America, or any instrumentality or political subdivision of the state government, to be allocable to the municipal water supply and distribution facilities and recreational area and facilities furnished or constructed by the United States of America, or any agency or instrumentality thereof, or with the state of Kansas or any instrumentality or political subdivision thereof, and such contract for reimbursement may provide for payment of costs allocable to the city at the time of construction or may extend over such period of years as is permissible under applicable laws and regulations for a period of not exceeding fifty (50) years, or may extend over any shorter period as may be agreed to by the governing body of such city.

For the purpose of financing such reimbursement, such contracting city is hereby authorized to levy an annual tax of not to exceed two (2) mills on all the taxable tangible property of such city during the period of said reimbursement contract. Such levy shall be in addition to all other tax levies authorized by law, and shall not be subject to nor within the aggregate tax levy limits prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto. The governing body of the city may also issue general obligation bonds of the city, subject to the limitations prescribed in this act, for the purposes herein specified, and all such bonds shall be issued, registered, sold, delivered and retired in accordance with the applicable provisions of the general bond law. Contractual obligations of the contracting city shall not be subject to nor within any bonded debt or other debt or obligation limitation prescribed by the laws of the state of Kansas, and shall not be considered or included in applying any other law limiting bonded indebtedness or limiting other obligations of such cities.

History: L. 1959, ch. 86, § 2; L. 1970, ch. 64, § 21; March 21.



12-2720 Same; adoption of ordinance; contents; publication; protest petition; election; effective, when.

12-2720. Same; adoption of ordinance; contents; publication; protest petition; election; effective, when. Before any such contract or contracts shall be made by the governing body of such contracting city, or bonds issued, taxes levied or improvements made, as provided in this act, the governing body of such contracting city shall enact an ordinance authorizing the acquisition of the necessary site and the necessary easements, authorizing the making of such improvements and authorizing the making of such contract or contracts. The ordinance shall specify the nature and extent of the improvement to be made and describe such contract or contracts, including the estimated expenditures of the city under such agreement. Such ordinance shall be published once each week for two consecutive weeks in the official city paper. If within thirty (30) days of its last publication a petition signed by not less than five percent (5%) of the legally qualified electors is filed with the city clerk, such ordinance shall not take effect until submitted to the electors of such city and approved at an election to be held within ninety (90) days of the filing of such petition. The governing body of the municipality shall have power to call such an election, and such an election shall be called, noticed, conducted, and canvassed in the manner provided by law for bond elections under the provisions of the general bond law, except, the ballots used when voting upon said ordinance or resolution, as the case may be, shall contain these words: "For the ordinance" and "against the ordinance," as the case may be (stating the nature of the proposed ordinance). If no sufficient protest is filed within such thirty (30) days, or if the ordinance is approved at an election hereunder, such ordinance shall become effective and the governing body of such city may proceed with its implementation.

History: L. 1959, ch. 86, § 3; L. 1971, ch. 51, § 2; July 1.



12-2721 Same; act additional to 12-2716, 12-2717.

12-2721. Same; act additional to 12-2716, 12-2717. This act shall be construed as an addition to and not amendatory of the provisions of K.S.A. 12-2716 and 12-2717.

History: L. 1959, ch. 86, § 4; June 30.



12-2722 Same; exemption of certain cities from reimbursement limitations of 12-2719.

12-2722. Same; exemption of certain cities from reimbursement limitations of 12-2719. Any city entering into an agreement with the United States of America or any agency or instrumentality thereof pursuant to K.S.A. 12-2718 through 12-2721 and acts amendatory thereof or supplemental thereto which, under the terms of such agreement, is required to transfer ownership of its existing water storage facility or facilities in exchange for storage rights producing at least the same firm yield of water as the facility or facilities transferred, shall not be subject to the fifteen percent (15%) maximum limitation on the amount it may reimburse the United States of America or its agency or instrumentality under K.S.A. 12-2719.

History: L. 1971, ch. 51, § 1; July 1.



12-2723 Installation of separate water meter for individual dwelling units.

12-2723. Installation of separate water meter for individual dwelling units. (a) As used in this section:

(1) "Dwelling unit" means a structure or part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household.

(2) "Water meter" means a device used for measuring and billing for water consumed.

(b) No city or public water supply system shall prohibit the installation of a separate water meter for each dwelling unit within a building containing multiple dwelling units in lieu of installation of a master meter for the entire building.

History: L. 2001, ch. 199, § 1; July 1.






Article 28 PUBLIC TRANSPORTATION

12-2801 Name and citation of act.

12-2801. Name and citation of act. This act shall be known and may be cited as the "metropolitan transit authority act."

History: L. 1955, ch. 118, § 1; April 13.



12-2802 Definitions.

12-2802. Definitions. When used in this act:

(a) "Transportation system" means all plants, equipment, property and rights useful for transportation of passengers for hire except taxicabs and except all transportation facilities extending beyond the boundaries of the metropolitan area and includes, without limiting the generality of the foregoing, street railways, subways and underground railroads, motor vehicles, trolley buses, motor buses and any combination thereof.

(b) "Authority" means the transit authority created by this act.

(c) "Board" means the transit board created by this act.

(d) "City" means the city of Topeka, Kansas.

(e) "Mayor" means the mayor of Topeka, Kansas.

(f) "Motor vehicle" means every vehicle which is self-propelled.

(g) "Metropolitan area" includes the area within the corporate limits of the city of Topeka, Kansas and includes the area having a radius within 90 miles from the corporate limits of such city.

History: L. 1955, ch. 118, § 2; L. 1984, ch. 76, § 1; L. 2010, ch. 48, § 1; July 1.



12-2803 Actions by or against; seal.

12-2803. Actions by or against; seal. The authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the authority. It may adopt a common seal and change the same at pleasure.

History: L. 1955, ch. 118, § 3; April 13.



12-2804 General powers.

12-2804. General powers. The authority shall have power to acquire, construct, own, operate and maintain for public service a transportation system in the metropolitan area as herein defined, and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 1955, ch. 118, § 4; April 13.



12-2805 Acquisition of properties and rights.

12-2805. Acquisition of properties and rights. The authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise all or any part of the plant, equipment, property, rights in property, reserve funds, employees' pension or retirement funds, special funds, franchises, licenses, patents, permits and papers, documents and records belonging to any private company or corporation operating a transportation system within the metropolitan area as herein defined.

History: L. 1955, ch. 118, § 5; April 13.



12-2806 Same; sale, lease or exchange.

12-2806. Same; sale, lease or exchange. The authority shall have power to acquire by purchase, condemnation, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

History: L. 1955, ch. 118, § 6; April 13.



12-2807 Use of street or public way; ordinance.

12-2807. Use of street or public way; ordinance. The authority shall have the right, but not exclusive of the public right, to use any public road, street or other public way in the metropolitan area for transportation of passengers. The authority shall not have the right to use any street or other public way in any city, village or incorporated town for local transportation of passengers within any such municipality, unless and until authorized so to do by an ordinance passed by the corporate authorities of such municipality.

History: L. 1955, ch. 118, § 7; April 13.



12-2808 Borrowing money; revenue bonds or certificates; sources of payment; conditions; trust agreements; nonliability of state or political subdivision; sale of bonds or certificates.

12-2808. Borrowing money; revenue bonds or certificates; sources of payment; conditions; trust agreements; nonliability of state or political subdivision; sale of bonds or certificates. The authority shall have the continuing power to borrow money for the purpose of acquiring any transportation system, including any cash funds of such system reserved to replace worn out or obsolete equipment and facilities, and for acquiring necessary cash working funds, or for acquiring, constructing, reconstructing, extending or improving its transportation system or any part thereof, and for acquiring any property and equipment useful for the construction, reconstruction, extension, improvement or operation of its transportation system or any part thereof.

For the purpose of evidencing the obligation of the authority to repay any money borrowed as aforesaid, the authority, pursuant to a duly adopted resolution by the board may issue and dispose of at one time or from time to time its interest-bearing revenue bonds or certificates and also from time to time may issue and dispose of its interest-bearing revenue bonds or certificates to refund any bonds or certificates at maturity, or pursuant to redemption provisions, or at any time before maturity with the consent of the holders thereof.

All such bonds and certificates shall be payable from the revenues or income to be derived from the transportation system, from the moneys derived from the tax levy authorized by K.S.A. 12-2814, and amendments thereto, and from all other funds and moneys available to the authority, from whatever source derived, which revenues, income, funds and moneys, or such portion thereof as may be required, are hereby pledged for the payment of such bonds and certificates. Such bonds and certificates may bear such date, mature at such time not exceeding 40 years from their respective dates, bear interest at such rate, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, be in such form, carry such registration privileges, be executed in such manner, be payable at such place, be made subject to redemption in such manner and upon such terms, with or without premium as is stated on the face thereof, be authenticated in such manner and may contain such terms and covenants, all as may be provided in such resolution.

Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that it is nonnegotiable all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by a duly adopted resolution of the board. To secure the payment of any or all of such bonds or certificates and for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof and the issuance of any additional bonds or certificates payable from such revenues, income, funds and moneys as provided herein, the authority may execute and deliver a trust agreement but no lien upon any physical property of the authority shall be created thereby. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus proceedings in any court of competent jurisdiction to compel performance and compliance therewith, but the trust agreement may prescribe by whom or on whose behalf such action may be instituted. Under no circumstances shall any bonds or certificates issued by the authority or any other obligation of the authority be or become an indebtedness or obligation of the state of Kansas or of any other political subdivision of or municipality within the state, nor shall any such bond, certificate, or obligation be or become an indebtedness of the authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond and certificate that it does not constitute such an indebtedness or obligation but is payable solely from the revenues, income, funds and moneys as provided herein.

The sale of any bonds or certificates pursuant to this section shall be made in the manner designated by the board in the resolution authorizing the issuance thereof.

History: L. 1955, ch. 118, § 8; L. 1970, ch. 64, § 22; L. 1974, ch. 65, § 1; L. 1983, ch. 49, § 53; May 12.



12-2809 Purchase of equipment; trust certificates; payment; leases.

12-2809. Purchase of equipment; trust certificates; payment; leases. The authority shall have power to purchase equipment such as cars, trolley buses and motor buses, and may execute agreements, leases and equipment trust certificates in the form customarily used in such cases appropriate to effect such purchase and may dispose of such equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the transportation system and from grants and loans as provided in K.S.A. 12-2811. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the transportation system.

The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

An executed copy of each such agreement and lease shall be filed in the office of the city clerk of the city in which said authority is operating a transportation system and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 1955, ch. 118, § 9; April 13.



12-2810 Investment in bonds or certificates by certain public and private bodies.

12-2810. Investment in bonds or certificates by certain public and private bodies. The state and all counties, cities, villages, incorporated towns and other municipal corporations, political subdivisions and public bodies, and public officers of any thereof, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or certificates issued pursuant to this act, it being the purpose of this section to authorize the investment in such bonds or certificates of all sinking, insurance, retirement, compensation, pension and [other funds]whether owned or controlled by private or public persons or officers: Provided, however, That nothing contained in this section may be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities for purchase or investment.

History: L. 1955, ch. 118, § 10; April 13.



12-2811 Federal grants and loans.

12-2811. Federal grants and loans. The authority shall have power to apply for and accept grants and loans from the federal government or any agency or instrumentality thereof to be used for any of the purposes of the authority and to enter into any agreement with the federal government in relation to such grants or loans; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 1955, ch. 118, § 11; April 13.



12-2812 Investment of authority reserve or sinking funds.

12-2812. Investment of authority reserve or sinking funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a transportation system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 1955, ch. 118, § 12; L. 1977, ch. 54, § 11; July 1.



12-2813 Insurance or indemnity contracts.

12-2813. Insurance or indemnity contracts. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of his or her office or employment or any other insurable risk.

History: L. 1955, ch. 118, § 13; April 13.



12-2814 Tax levies; validation of election and proceedings prior to January 1, 1974; purpose of levy.

12-2814. Tax levies; validation of election and proceedings prior to January 1, 1974; purpose of levy. (a) The metropolitan transit authority shall not have power to levy taxes for any purpose.

(b) In any city in which the proposition to authorize such city to levy a tax not to exceed one mill to carry out the purposes of the metropolitan transit authority act has been submitted to and approved by a majority of the electors of such city voting on the proposition at an election held prior to January 1, 1974, the levy of such tax by the city and all proceedings in connection therewith are hereby validated and confirmed, notwithstanding the absence of authority by such city to adopt the ordinance authorizing the levy upon submission to and approval thereof by the electors. Any such city may levy an annual tax not to exceed one mill upon the taxable tangible property within such city. The moneys derived from such tax levy shall be for the benefit of the metropolitan transit authority established in such city for the purpose of providing funds for the operation of the authority and for guaranteeing payment of any revenue bonds issued by such authority pursuant to K.S.A. 12-2808 and to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1955, ch. 118, § 14; L. 1974, ch. 65, § 2; L. 1975, ch. 73, § 1; L. 1980, ch. 65, § 6; July 1.



12-2815 Transit board; qualifications of members; salary; expenses.

12-2815. Transit board; qualifications of members; salary; expenses. The governing and administrative body of the authority shall be a board consisting of five (5) members, to be known as the transit board. Members of the board shall be residents of the metropolitan area and persons of recognized business ability. No member of the board or employee of the authority shall hold any other office or employment under the federal, state or any county or any municipal government except an honorary office without compensation.

The salary of each member of the initial board shall be five hundred dollars ($500) per annum, and such salary shall not be increased or diminished during the member's term of office. The salaries of successor members of the board shall be fixed by the board and shall not be increased or diminished during their respective terms of office. No board member shall be allowed any fees, perquisites or emoluments, reward or compensation for services as a member or officer of the authority aside from salary, but the members shall be reimbursed for actual expenses incurred by them in the performance of their duties.

History: L. 1955, ch. 118, § 15; L. 1970, ch. 366,§ 10; L. 1975, ch. 52, § 1; July 1.



12-2816 Transit board; appointment of board; terms.

12-2816. Transit board; appointment of board; terms. Members of the board referred to in K.S.A. 12-2815, and amendments thereto, shall be appointed by the mayor with the approval of the governing body of the city.

Upon the expiration of the term of any member, all successor board members shall be appointed and hold office for four years from the date of their appointment. The city clerk of any city adopting this act shall certify the action of the city governing body with respect to such appointments and file such certificates as a part of the records of the office of the city clerk of the city. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk.

History: L. 1955, ch. 118, § 16; L. 1984, ch. 76, § 2; L. 1986, ch. 82, § 1; July 1.



12-2817 Same; resignations; removals; vacancies.

12-2817. Same; resignations; removals; vacancies. Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the governing body of the city, may remove any member of the board in case of incompetency, neglect of duty, or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime, involving moral turpitude or removal from office, the office of such member shall become vacant. Each vacancy shall be filled for the unexpired term by the mayor with the approval of the governing body.

History: L. 1955, ch. 118, § 17, L. 1986, ch. 82, § 2; July 1.



12-2818 Same; chairman and temporary secretary; qualification and salary of chairman.

12-2818. Same; chairman and temporary secretary; qualification and salary of chairman. As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairman and a temporary secretary from its own number, and adopt bylaws, rules and regulations to govern its proceedings. The initial chairman and successors shall be elected by the board from time to time for the term of his or her office as a member of the board or for the term of three years, whichever is shorter. The chairman shall not be engaged in any other business or employment during his or her term as chairman and the board shall fix the salary of the chairman in addition to his or her salary as a member of the board, which shall not be increased or diminished during his or her term of office as chairman.

History: L. 1955, ch. 118, § 18; April 13.



12-2819 Same; meetings; action by resolution; public records.

12-2819. Same; meetings; action by resolution; public records. (a) Regular meetings of the board shall be held at least once in each calendar month, the time and place of such meetings to be fixed by the board. Three members of the board shall constitute a quorum for the transaction of business. All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board, and if the chairperson approves thereof the chairperson shall sign the same. If the chairperson does not approve the chairperson shall return to the board with the chairperson's objections thereto in writing at the next regular meeting of the board occurring after the passage thereof. But in case the chairperson fails to return any resolution with the objections thereto by the time aforesaid, the chairperson shall be deemed to have approved the same and it shall take effect accordingly.

(b) Upon the return of any resolution by the chairperson, with the chairperson's objections, the vote by which the same was passed shall be reconsidered by the board, and if upon such reconsideration such resolution is passed by the affirmative vote of at least four members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 1955, ch. 118, § 19; L. 2011, ch. 11, § 2; July 1.



12-2820 Same; secretary; treasurer; compensation; oaths; bond of treasurer.

12-2820. Same; secretary; treasurer; compensation; oaths; bond of treasurer. The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. The secretary shall not be engaged in any other business or employment during his or her tenure of office as secretary of the board. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by him or her according to law and the orders of the board. The board may, at any time, require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

History: L. 1955, ch. 118, § 20; April 13.



12-2821 Funds of authority; deposits and expenditures.

12-2821. Funds of authority; deposits and expenditures. All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairman of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairman and another to affix the facsimile signature of the treasurer to any check or draft.

History: L. 1955, ch. 118, § 21; L. 1974, ch. 66,§ 1; July 1.



12-2822 Signatures of officers valid.

12-2822. Signatures of officers valid. In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold his or her office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if he or she had remained in office until delivery thereof.

History: L. 1955, ch. 118, § 22; April 13.



12-2823 Appointment of manager, attorney, engineer and other officers; duties; bonds; compensation.

12-2823. Appointment of manager, attorney, engineer and other officers; duties; bonds; compensation. The board may appoint a general manager who shall be a person of recognized ability and experience in the operation of transportation systems. The general manager shall hold office during the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. The board may appoint a general attorney and a chief engineer and shall provide for the appointment of other officers, attorneys, engineers, consultants, agents and employees as may be necessary for the construction, extension, operation, maintenance, and policing of its properties. The board shall define their duties and require bonds of such of them as the board may designate. The general manager, general attorney, chief engineer, and all other officers provided for pursuant to this section shall be exempt from taking and subscribing any oath of office. The compensation of the general manager, general attorney, chief engineer, and all other officers, attorneys, consultants, agents and employees shall be fixed by the board.

History: L. 1955, ch. 118, § 23; L. 1975, ch. 52, § 2; July 1.



12-2824 Employment classification and regulation.

12-2824. Employment classification and regulation. The board shall classify all the offices, positions and grades of regular employment required, excepting that of the chairman of the board, the general manager, secretary, treasurer, general attorney, and chief engineer, with reference to the duties thereof and the compensation fixed therefor, and adopt rules governing appointments to any of such offices or positions on the basis of merit and efficiency. No discrimination shall be made in any appointment or promotion because of race, creed, color or political or religious affiliations. No officer or employee shall be discharged or demoted except for cause which is detrimental to the service. Any officer or employee who is discharged or demoted may file a complaint in writing with the board within ten days after notice of his or her discharge or demotion. If an employee is a member of a labor organization the complaint may be filed by such organization for and in behalf of such employee. The board shall grant a hearing on such complaint within thirty (30) days after it is filed. The time and place of the hearing shall be fixed by the board and due notice thereof given to the complainant, the labor organization by or through which the complaint was filed and the general manager. The hearing shall be conducted by the board, or any member thereof or any officers' committee or employees' committee appointed by the board. The complainant may be represented by counsel.

If the board finds, or approves a finding of the member or committee appointed by the board, that the complainant has been unjustly discharged or demoted, the complainant shall be restored to his or her office or position with back pay. The decision of the board shall be final and not subject to review. The board may abolish any office or reduce the force of employees for lack of work or lack of funds, but in so doing the officer or employee with the shortest service record in the class and grade to which he or she belongs shall be first released from service and shall be reinstated in order of seniority when additional force of employees is required. Seniority shall be considered a working condition and where employees are represented by a labor organization which has any labor agreement with the authority such working conditions shall be governed by the terms of such agreement.

History: L. 1955, ch. 118, § 24; April 13.



12-2825 Contracts with labor organizations.

12-2825. Contracts with labor organizations. The board may deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions and pension or retirement provisions: Provided, Nothing herein shall be construed to permit hours of labor in excess of those provided by law or to permit working conditions prohibited by law. In case of dispute over wages, salaries, hours, working conditions, or pension or retirement provisions the board may arbitrate any question or questions and may agree with such accredited representatives or labor organization that the decision of a majority of any arbitration board shall be final, provided each party shall agree in advance to pay half of the expense of such arbitration.

No contract or agreement shall be made with any labor organization, association, group or individual for the employment of members of such organization, association, group or individual for the construction, improvement, maintenance, operation or administration of any property, plant or facilities under the jurisdiction of the authority, where such organization, association, group or individual denies on the ground of race, creed or color, membership and equal opportunities for employment to any citizen of Kansas.

History: L. 1955, ch. 118, § 25; April 13.



12-2826 Rules and regulations; rates, fares and charges; free transportation, certain.

12-2826. Rules and regulations; rates, fares and charges; free transportation, certain. The board shall make all rules and regulations governing the operation of the transportation system, shall determine all routings and change the same whenever it is deemed advisable by the board, subject to the provisions of any ordinance granting rights to the authority.

The board shall fix rates, fares and charges for transportation, provided that they shall be at all times sufficient in the aggregate to provide revenues (a) for the payment of the interest on and principal of all bonds, certificates and other obligations payable from said revenues and to meet all other charges upon such revenues as provided by any trust agreement executed by the authority in connection with the issuance of bonds or certificates under this act, (b) for the payment of all operating costs and all other costs and charges incidental to the operation of the transportation system, (c) for the payment of all costs and charges incurred pursuant by [to] this act and any other costs and charges for acquisition, installation, construction, or for replacement or reconstruction of equipment, structures or rights of way not financed through issuance of bonds or certificates under this act, and (d) for any compensation required to be paid to any municipality for the use of streets, subways and other public ways.

The board may provide free transportation within any municipality in which they are employed for firemen, when in uniform, and policemen when in uniform or when not in uniform and certified for special duty, and for employees of the authority when in uniform or upon presentation of identification as such employees, and may enter into agreements with the United States post office department for the transportation of mail, and the payment of compensation to the authority in lieu of fares for the transportation of letter carriers, when in uniform at all times.

History: L. 1955, ch. 118, § 26; April 13.



12-2827 Property and facilities, regulations.

12-2827. Property and facilities, regulations. The board shall have power to make all rules and regulations proper or necessary to regulate the use, operation and maintenance of its property and facilities, and to carry into effect the powers granted to the authority.

History: L. 1955, ch. 118, § 27; April 13.



12-2828 Letting of certain contracts; bids; exceptions.

12-2828. Letting of certain contracts; bids; exceptions. All contracts for the sale of property of the value of more than two thousand five hundred dollars ($2,500) or for any concession in or lease of property of the authority for a term of more than one year shall be awarded to the highest responsible bidder, after advertising for bids. All construction contracts and contracts for supplies, materials, equipment and services, when the expense thereof will exceed two thousand five hundred dollars ($2,500), shall be let to the lowest responsible bidder, after advertising for bids, excepting (1) when by vote of at least four members of the board, it is determined that an emergency requires immediate delivery of supplies, materials or equipment or performance of services; (2) when repair parts, accessories, equipment or services are required for equipment or services previously furnished or contracted for; (3) when the nature of the services required is such that competitive bidding is not in the best interest of the public, including, without limiting the generality of the foregoing, the services of accountants, architects, attorneys, engineers, physicians, superintendents of construction, and others possessing a high degree of skill; (4) when services such as water, light, heat, power, telephone or telegraph are required.

All contracts involving less than two thousand five hundred dollars ($2,500) shall be let by competitive bidding whenever possible, and in any event in a manner calculated to insure the best interests of the public.

In determining the responsibility of any bidder, the board may take into account past record of dealings with the bidder, experience, adequacy of equipment, ability to complete performance within the time set, and other factors besides financial responsibility, but in no case shall any such contract be awarded to any other than the highest bidder (in case of sale, concession or lease) or the lowest bidder (in case of purchase or expenditure) unless authorized or approved by a vote of at least four members of the board, and unless such action is accompanied by a statement in writing setting forth the reasons for not awarding the contract to the highest or lowest bidder, as the case may be, which statement shall be kept on file in the principal office of the authority and open to public inspection.

Contracts shall not be split into parts involving expenditure of less than two thousand five hundred dollars ($2,500) for the purpose of avoiding the provisions of this section, and all such split contracts shall be void. If any collusion occurs among bidders or prospective bidders in restraint of freedom of competition, by agreement to bid a fixed amount or to refrain from bidding, or otherwise, the bids of such bidders shall be void. Each bidder shall accompany his or her bid with a sworn statement that he or she has not been a party to any such agreement.

The board shall have the right to reject all bids and to readvertise for bids. If after such readvertisement no responsible and satisfactory bid, within the terms of the advertisement, shall be received, the board may award such contract without competitive bidding, provided that it shall not be less advantageous to the authority than any valid bid received pursuant to advertisement.

History: L. 1955, ch. 118, § 28; L. 1970, ch. 366,§ 11; April 1.



12-2829 Advertisements for bids; awarding of contracts.

12-2829. Advertisements for bids; awarding of contracts. Advertisements for bids shall be published once in a daily newspaper of general circulation published in the metropolitan area, at least 10 calendar days before the time for receiving bids. The advertisement shall also be posted on readily accessible bulletin boards in the principal office of the authority. The advertisement shall state the time and place for receiving and opening bids and, by reference to plans and specifications on file at the time of the first publication or in the advertisement itself, shall describe the character of the proposed contract in sufficient detail to fully advise prospective bidders of their obligations and to insure free and open competitive bidding.

All bids in response to advertisement shall be sealed and shall be publicly opened by the board, and all bidders shall be entitled to be present in person or by representatives. Cash or a certified or satisfactory cashier's check, as a deposit of good faith, in a reasonable amount to be fixed by the board before advertising for bids, shall be required with the proposal of each bidder. Bond for faithful performance of the contract with surety or sureties satisfactory to the board and adequate insurance may be required in reasonable amounts fixed by the board before advertising for bids.

The contract shall be awarded as promptly as possible after the opening of bids. The bid of the successful bidder, as well as the bids of the unsuccessful bidders, shall be placed on file and be open to public inspection. All bids shall be void if any disclosure of the terms of any bid in response to an advertisement is made or permitted to be made by the board before the time fixed for opening bids.

History: L. 1955, ch. 118, § 29; L. 1981, ch. 173, § 30; July 1.



12-2830 Fiscal year; budget.

12-2830. Fiscal year; budget. The board shall establish a fiscal operating year. At least thirty days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

History: L. 1955, ch. 118, § 30; April 13.



12-2831 Same; financial statements.

12-2831. Same; financial statements. As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonable sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city clerk of the governing body adopting this act.

History: L. 1955, ch. 118, § 31; April 13.



12-2832 Modernization of system; fund; loans.

12-2832. Modernization of system; fund; loans. It shall be the duty of the board, as promptly as possible, to rehabilitate, reconstruct and modernize all portions of any transportation system acquired by the authority and to maintain at all times an adequate and modern transportation system suitable and adapted to the needs of the municipalities served by the authority, and for safe, comfortable and convenient service. To that end the board shall establish a modernization fund which shall include, but is not limited to, cash in renewal, equipment or depreciation funds which are part of a private transportation system acquired by the authority and any excess cash derived from the sale of revenue bonds or certificates. The moneys in the modernization fund shall be disbursed for the purpose of acquiring or constructing extensions and improvements and betterment of the system, to make replacements of property damaged or destroyed or in necessary cases where depreciation fund is insufficient, to purchase and cancel its revenue bonds and certificates prior to their maturity at the price of not to exceed their par value, and to redeem and cancel its revenue bonds and certificates according to their terms. The board may make temporary loans from the modernization fund for use as initial working capital.

History: L. 1955, ch. 118, § 32; April 13.



12-2833 Same; depreciation policy.

12-2833. Same; depreciation policy. To assure modern, attractive transportation service the board may establish a depreciation policy which makes provision for the continuous and prompt replacement of worn out and obsolete property and the board may make provision for such depreciation of the property of the authority as is not offset by current expenditures for maintenance, repairs and replacements under such rules and regulations as may be prescribed by the board. The board from time to time shall make a determination of the relationship between the service condition of the properties of the authority and the then established depreciation rates and reserves and from time to time may make adjustments or modifications of such rates in such amounts as it may deem appropriate because of experienced and estimated consumption of service life of road, plant, and equipment.

History: L. 1955, ch. 118, § 33; April 13.



12-2834 Operating expenses; damage reserve fund; liability insurance.

12-2834. Operating expenses; damage reserve fund; liability insurance. The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the transportation system. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the transportation system. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 1955, ch. 118, § 34; April 13.



12-2835 Special funds; creation; use.

12-2835. Special funds; creation; use. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 1955, ch. 118, § 35; April 13.



12-2836 Limitation of actions for injuries; time for filing notice.

12-2836. Limitation of actions for injuries; time for filing notice. No civil action shall be commenced in any court against the authority by any person for any injury to his or her person unless it is commenced within two years from the date that the injury was received or the cause of action accrued. Within one year from the date that such an injury was received or such cause of action accrued, any person who is about to commence any civil action in any court against the authority for damages on account of any injury to his or her person shall file in the office of the secretary of the board and also in the office of the general attorney for the authority either by himself or herself, his or her agent, or attorney, a statement, in writing, signed by himself or herself, his or her agent, or attorney, giving the name of the person to whom the cause of action has accrued, the name and residence of the person injured, the date and about the hour of the accident, the place or location where the accident occurred and the name and address of the attending physician, if any. If the notice provided for by this section is not filed as provided, any such civil action commenced against the authority shall be dismissed and the person to whom any such cause of action accrued for any personal injury shall be forever barred from further suing.

History: L. 1955, ch. 118, § 36; April 13.



12-2837 Investigations by transit board; testimony.

12-2837. Investigations by transit board; testimony. The board may investigate all means of transportation and the management thereof, the enforcement of its rules and regulations, and the action, conduct and efficiency of all officers, agents and employees of the authority. In the conduct of such investigations the board may hold public hearings on its own motion, and shall do so on complaint or petition of any municipality which has adopted this act or which has granted rights to the authority by ordinance. Each member of the board shall have power to administer oaths, and the secretary, by order of the board shall issue subpoenas to secure the attendance and testimony of witnesses, and the production of books and papers relevant to such investigations and to any hearing before the board or any member thereof or any officers' committee or employees' committee appointed by the board to hear any complaint of an officer or employee who has been discharged or demoted.

Any district court of this state or any judge thereof, either in term time or vacation, upon application of the board, or any member thereof, may in his or her discretion compel the attendance of witnesses, the production of books and papers, and giving of testimony before the board or before any member thereof or any officers' committee or employees' committee appointed by the board, by attachment for contempt or otherwise in the same manner as the production of evidence may be compelled before said court.

History: L. 1955, ch. 118, § 37; April 13.



12-2838 Invalidity of part.

12-2838. Invalidity of part. If any provision of this act is held invalid such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 1955, ch. 118, § 38; April 13.



12-2839 Adoption of ordinance; election required.

12-2839. Adoption of ordinance; election required. The provisions of this act shall be adopted by ordinance at any regular meeting, adjourned meeting or special meeting called for such purpose. Any such ordinance shall not take effect unless and until the question of the approval of such ordinance has been submitted to a vote of the electors of the city and a majority of those voting on the question shall have voted in favor thereof. The election and vote on any such ordinance shall be called, held and conducted in like manner as provided by the general bond law.

History: L. 1955, ch. 118, § 39; L. 1984, ch. 76, § 3; April 5.



12-2840 Reimbursement of motor-fuel and special fuel taxes paid, when; ordinance; payment from street fund.

12-2840. Reimbursement of motor-fuel and special fuel taxes paid, when; ordinance; payment from street fund. The governing body of any city may provide by ordinance for the reimbursement to any person, firm, or corporation of all or any part of the motor-fuel tax or the special fuel tax imposed by law which has been paid by such person, firm, or corporation on motor fuels or special fuels used for the purpose of operating or propelling motor vehicles in connection with the transportation of persons in the operation of a franchised mass public transportation system over fixed routes within such city and its immediate environs. Such reimbursements shall be paid from the street fund of such city to which is credited funds received under the provisions of K.S.A. 79-3425b.

History: L. 1959, ch. 396, § 1; June 30.






Article 29 INTERLOCAL COOPERATION

12-2901 Purpose of act.

12-2901. Purpose of act. It is the purpose of this act to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other localities, persons, associations and corporations on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population and other factors influencing the needs and development of local communities.

History: L. 1957, ch. 100, § 1; March 25.



12-2902 Short title.

12-2902. Short title. This act may be cited as the interlocal cooperation act.

History: L. 1957, ch. 100, § 2; March 25.



12-2903 Definitions.

12-2903. Definitions. As used in the interlocal cooperation act:

(a) "Public agency" means:

(1) Any county, township, city, school district, library district, road district, drainage district, sewer district, water district or fire district;

(2) any entity created pursuant to K.S.A. 12-2901 et seq. or chapter 72 of the Kansas Statutes Annotated, and amendments thereto;

(3) any other municipal corporation, quasi-municipal corporation or political subdivision of this state or of any other state which is not specified in paragraphs (1) and (2);

(4) any state officer; and

(5) any agency or instrumentality of this state or any other state or of the United States.

(b) "State" means a state of the United States and the District of Columbia.

(c) "Private agency" means an individual, firm, association or corporation.

(d) "State officer" shall mean the governor, attorney general, secretary of state, state treasurer and insurance commissioner of the state of Kansas.

(e) "Native American Indian tribes" shall mean federally-recognized Native American Indian tribes.

(f) "Gaming compact" shall mean a gaming compact as defined by K.S.A. 46-2301, and amendments thereto.

History: L. 1957, ch. 100, § 3; L. 1968, ch. 221, § 1; L. 2002, ch. 126, § 1; May 23.



12-2904 Interlocal agreements by public agencies; specifications; approval of attorney general, exceptions.

12-2904. Interlocal agreements by public agencies; specifications; approval of attorney general, exceptions. (a) Subject to the limitations of subsection (g), any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state including but not limited to those functions relating to economic development, public improvements, public utilities, police protection, public security, public safety and emergency preparedness, including but not limited to, intelligence, antiterrorism and disaster recovery, libraries, data processing services, educational services, building and related inspection services, flood control and storm water drainage, weather modification, sewage disposal, refuse disposal, park and recreational programs and facilities, ambulance service, fire protection, the Kansas tort claims act or claims for civil rights violations, may be exercised and enjoyed jointly with any other public agency of this state or with any private agency, and jointly with any public agency of any other state or of the United States to the extent that the laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government when acting jointly with any public or private agency may exercise and enjoy all of the powers, privileges and authority conferred by this act upon a public agency.

(b) Any public agency may enter into agreements with one or more public or private agencies for joint or cooperative action pursuant to the provisions of this act. Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(c) Any public agency may enter into agreements with Native American Indian tribes for joint or cooperative actions. Such agreements shall be considered to be an interlocal agreement and shall be subject to the procedures and limitations of the interlocal cooperation act.

The provisions of this subsection shall not be construed as authorizing a public agency to enter into a gaming compact pursuant to the interlocal cooperation act.

(d) Any such agreement shall specify the following:

(1) Its duration.

(2) The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto.

(3) Its purpose or purposes.

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget therefor.

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(6) Any other necessary and proper matters.

(e) In addition to the requirements of subsection (d), if the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement also shall contain the following:

(1) Provision for an administrator or a joint board or one of the participating public agencies to be responsible for administering the joint or cooperative undertaking. In the case of a joint board public agencies party to the agreement shall be represented.

(2) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking.

(f) No agreement made pursuant to this act shall relieve any public agency of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, such performance may be offered in satisfaction of the obligation or responsibility.

(g) Every agreement made hereunder, except agreements between two or more public agencies establishing a council or other organization of local governments for the study of common problems of an area or region and for the promotion of intergovernmental cooperation, prior to and as a condition precedent to its entry into force, shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted hereunder unless the attorney general shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public and private agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

History: L. 1957, ch. 100, § 4; L. 1968, ch. 221, § 2; L. 1972, ch. 48, § 1; L. 1975, ch. 74, § 1; L. 1975, ch. 75, § 1; L. 1979, ch. 55, § 1; L. 1979, ch. 56, § 1; L. 1986, ch. 83, § 1; L. 2002, ch. 126, § 2; L. 2004, ch. 148, § 1; July 1.



12-2904a Same; powers and duration of separate legal entities created thereby; certain functions prohibited.

12-2904a. Same; powers and duration of separate legal entities created thereby; certain functions prohibited. (a) Any interlocal agreement entered into under the provisions of K.S.A. 12-2901 et seq., and amendments thereto, may authorize the creation of a separate legal entity to conduct the joint or cooperative action provided for in the agreement. Such separate legal entity shall constitute a body corporate and politic, and shall have, in addition to any other powers reasonably necessary to the exercise of its function under the agreement, the following powers to:

(1) Sue and be sued in its corporate name;

(2) take and hold any property, real or personal, in fee simple or otherwise;

(3) sell, lease, lend or otherwise transfer any property or interest in property owned by it;

(4) make contracts; and

(5) have and use a corporate seal.

Any such separate legal entity shall not constitute a municipality within the meaning of K.S.A. 10-1101, and amendments thereto, or a political subdivision of the state under any provision of the law of this state establishing limits on bonded indebtedness.

(b) In addition to its other powers, any separate legal entity referred to in this section shall be authorized, subject to any limitations imposed by contract, to issue bonds, notes or other evidence of indebtedness, in its own name, on behalf of the public agencies that are or become parties to the agreement creating the separate legal entity for those purposes for which such public agencies are authorized pursuant to the constitution and laws of this state to issue bonds, notes or other evidence of indebtedness. Such bonds, notes or other indebtedness may be payable from or secured by any property, interest or income of the separate legal entity, from whatever source derived, but shall not constitute a charge against or indebtedness of any public agency on behalf of which such bonds, notes or other indebtedness are issued. In issuing such bonds, notes or other indebtedness, the separate legal entity shall act as the constituted authority of the public agencies on behalf of which such bonds, notes or other indebtedness are issued, and the interest on such bonds, notes or other indebtedness shall be exempt from taxation under the laws of this state. Nothing in this act shall be construed to authorize any separate legal entity to issue or sell bonds, notes or other evidence of indebtedness, or use the proceeds thereof, to purchase, condemn, or otherwise acquire a utility plant or distribution system owned or operated by a regulated public utility as defined by K.S.A. 66-104 and amendments thereto.

(c) The duration of any separate legal entity referred to in this section may be perpetual or as otherwise provided in the agreement under which it was created; however, any property owned or held by such separate legal entity shall become the property of the public agencies that are parties to such agreement, according to the terms of that agreement or as otherwise determined according to equitable principles, if and when at any time no bond, note or other indebtedness of the authority is not currently outstanding and unpaid. No property of such separate legal entity shall inure to the benefit of any private individual, corporation or association other than for fair value received.

(d) No such separate legal entity shall operate or administer any arrangement or program under which any two or more municipalities, as defined in K.S.A. 75-6102, and amendments thereto, have agreed to pool their liabilities incurred as a result of negligent or wrongful act or omission of their employees or any other liabilities or losses incurred by such municipalities regardless of the cause thereof.

History: L. 1987, ch. 60, § 8; May 28.



12-2905 Same; filing; status; damage or liability actions.

12-2905. Same; filing; status; damage or liability actions. Prior to its entry into force, an agreement made pursuant to this act shall be filed with the register of deeds of the county where such political subdivision or agency of the state government is located and with the secretary of state. In the event that an agreement entered into pursuant to this act is between or among one or more public agencies of this state and one or more public agencies of another state or of the United States, said agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein. Such action shall be maintainable against any public or private agency or agencies whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.

History: L. 1957, ch. 100, § 5; March 25.



12-2906 Same; additional approval of certain agreements; insurance-pooling agreements.

12-2906. Same; additional approval of certain agreements; insurance-pooling agreements. In the event that an agreement made pursuant to this act shall deal in whole or in part with the provisions of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within such officer's or agency's jurisdiction in the same manner and subject to the same requirements governing the action of the attorney general pursuant to K.S.A. 12-2904(f), and amendments thereto. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorney general.

Any agreement to participate in a group-funded pool or any other insurance-pooling arrangement shall be subject to the provisions of K.S.A. 12-2616 to 12-2629.

History: L. 1957, ch. 100, § 6; L. 1987, ch. 74, § 15; May 28.



12-2907 Same; funds; property, personnel and service.

12-2907. Same; funds; property, personnel and service. Any public agency entering into an agreement pursuant to this act may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish: Provided, That the board of county commissioners of any county having a population of not less than forty-two thousand (42,000) nor more than fifty-eight thousand (58,000) with a total assessed taxable tangible valuation of more than eighty million dollars ($80,000,000) may use the money heretofore or hereafter collected from tax levies made under the authority of K.S.A. 19-1569 and 19-1570, or acts amendatory thereof to pay the county's share of the cost to provide for the acquisition of building sites and parking areas, design, construction, furnishing, and equipping of a combined unit of courthouse, city hall, jail and parking facilities in cooperation with the city which is the county seat of such county.

History: L. 1957, ch. 100, § 7; L. 1961, ch. 76, § 1; June 30.



12-2908 Contracts between certain municipalities.

12-2908. Contracts between certain municipalities. (a) When used in this act, "municipality" means a city, county or township.

(b) Any municipality may contract with any municipality to perform any governmental service, activity or undertaking which each contracting municipality is authorized by law to perform. The contract shall be authorized by the governing body of the municipality and shall state the purpose of the contract and the powers and duties of the parties thereunder.

(c) A contract entered into pursuant to this section shall not be regarded as an interlocal agreement under the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1982, ch. 58, § 1; L. 1983, ch. 69, § 1; L. 1992, ch. 75, § 1; July 1.



12-2909 Same; enforcement of city ordinances by sheriff; sheriff's approval.

12-2909. Same; enforcement of city ordinances by sheriff; sheriff's approval. (a) The board of county commissioners of any county and the governing body of any city located within the county may enter into a contract providing for the enforcement of the city's ordinances by the sheriff of the county or other officers of the sheriff's department. Any contract entered into pursuant to this section shall be submitted to and approved by the county sheriff. Failure of the sheriff to approve a contract within 30 days of its submission shall constitute disapproval thereof. All monetary consideration paid by a city to a county as part of the contract shall be expended by the county solely for law enforcement purposes. The sheriff and any officers of the sheriff's department assigned responsibility for enforcing a city's ordinances under the contract shall be designated therein and shall have all the powers of any other police officer of the city by virtue of the existence of the contract.

(b) A contract entered into pursuant to this section shall not be regarded as an interlocal agreement under the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1983, ch. 69, § 2; May 12.



12-2910 Interlocal agreements; community colleges; validation of agreements.

12-2910. Interlocal agreements; community colleges; validation of agreements. Any interlocal agreement entered into by the board of trustees of a community college in accordance with the provisions of the interlocal cooperation act prior to the effective date of this act is hereby authorized and validated and shall be deemed to have been entered into under the authority of law.

History: L. 2002, ch. 126, § 3; May 23.






Article 30 ORDINANCES OF CITIES

12-3001 Consideration at public meeting, when.

12-3001. Consideration at public meeting, when. All ordinances of a city shall be considered at a public meeting of the governing body except as otherwise herein provided or where a statute provides a different procedure for an ordinance for a specific purpose.

History: L. 1959, ch. 64, § 1; L. 2012, ch. 46, § 1; July 1.



12-3002 Vote by yeas and nays; majority of members-elect required.

12-3002. Vote by yeas and nays; majority of members-elect required. The vote on any ordinance, except as otherwise provided herein, shall be by yeas and nays, which shall be entered on the journal by the clerk. No ordinance shall be valid unless a majority of all the members-elect of the council of council cities or mayor and other commissioners of commission cities vote in favor thereof: Provided, That in council cities where the number of favorable votes is one less than required, the mayor shall have power to cast the deciding vote in favor of the ordinance.

History: L. 1959, ch. 64, § 2; June 30.



12-3003 Signing or veto of ordinances in council cities, exceptions; passage over veto; signing ordinances in commission cities; procedure; attestation; seal.

12-3003. Signing or veto of ordinances in council cities, exceptions; passage over veto; signing ordinances in commission cities; procedure; attestation; seal. The mayor of a council city shall have the power to sign or veto any ordinance passed by the council: Provided, That ordinances on which the mayor casts the deciding vote and appropriation ordinances the mayor shall have no veto and he or she shall sign such ordinances if present at the meeting, and if the mayor refuses or neglects to sign or be not present at the meeting they shall take effect without his or her signature. Any ordinance vetoed by the mayor may be passed over the veto by a vote of three-fourths (3/4) of the whole number of councilmen elected, notwithstanding the veto: Provided, That if the mayor does not sign his or her approval of the ordinance, or return the same with his or her veto, stating his or her objection in writing, on or before the next regular meeting of the council, the ordinance shall take effect without the mayor's signature, such fact to be endorsed by the city clerk on the ordinance and at the end of the ordinance as entered in the "ordinance book": Provided further, That the president of the council or acting president of the council shall have no power to sign or veto any ordinance.

The mayor or chairman of a commission shall sign all ordinances but shall have no veto power: Provided, That if such mayor or chairman is not present at the meeting at which the ordinance is passed, the president of the board, acting president of the board, commissioner of finance and revenue, or a commissioner designated by the commission shall sign the ordinance as follows: "(Name) (Title)" and where directed by the commission, "by direction of the commission, the mayor (or chairman) being absent from the meeting." After the last section of each ordinance shall be a statement substantially as follows: "Passed by the (council) (commission) the __________ day of __________, 19__"; followed by "(Approved) (Signed) by the mayor" with signature of the mayor; or "Passed over the mayor's veto"; or, "The mayor not having approved the ordinance on or before the next regular meeting, took effect without the mayor's signature"; or in council cities in the case of appropriation ordinances where the mayor refuses or neglects to sign or is absent from the meeting, an appropriate statement. The city clerk shall attest the signature and affix the seal of the city thereto.

History: L. 1959, ch. 64, § 3; June 30.



12-3004 Subject and title of ordinance; amendment.

12-3004. Subject and title of ordinance; amendment. No ordinance shall contain more than one subject, which shall be clearly expressed in its title; and no section or sections of an ordinance shall be amended unless the amending ordinance contains the entire section or sections as amended and the section or sections amended shall be repealed.

History: L. 1959, ch. 64, § 4; June 30.



12-3005 Style or ordaining clause.

12-3005. Style or ordaining clause. The style or ordaining clause of all ordinances shall be: "Be it ordained by the governing body of the city of ______________:"

History: L. 1959, ch. 64, § 5; June 30.



12-3006 Numbering.

12-3006. Numbering. After an ordinance shall have been passed, the city clerk shall assign to it a number: Provided, That appropriation ordinances may be numbered in a separate series.

History: L. 1959, ch. 64, § 6; June 30.



12-3007 Publication; effective date.

12-3007. Publication; effective date. (a) The city clerk shall cause all ordinances, except appropriation ordinances, as soon as practicable after they have been passed and signed, passed over the mayor's veto or will take effect without signature, to be published once in the official city newspaper, unless a statute requires more publications. Ordinances shall take effect the day of publication unless a different and later day is stated in the ordinance or otherwise specified by statute: Provided, That appropriation ordinances shall take effect upon passage. The publisher shall print in a line preceding the number of the ordinance a statement in parentheses as follows: (Published ____, 20__), giving the month, day and year. The manner of publication and effective date of codifications shall be as hereinafter provided.

(b) In lieu of full publication of an ordinance pursuant to this section, a city may opt to publish a summary of the ordinance so long as:

(1) The publication is identified as a "summary" and contains notice that the complete text of the ordinance may be obtained or viewed free of charge at the office of the city clerk;

(2) the city attorney certifies the summary of the ordinance prior to publication to ensure that the summary is legally accurate and sufficient; and

(3) the publication contains the city's official website address where a reproduction of the original ordinance is available for a minimum of one week following the summary publication in the newspaper.

If an ordinance is subject to petition pursuant to state law, then the summary shall contain a statement that the ordinance is subject to petition.

History: L. 1959, ch. 64, § 7; L. 2012, ch. 46, § 2; July 1.



12-3008 Ordinance books; certifications by city clerk.

12-3008. Ordinance books; certifications by city clerk. The city clerk shall keep an "ordinance book" in which shall be entered at length in plain and distinct handwriting or typewriting or printed copy, a copy of every ordinance immediately after its publication, or in the case of appropriation ordinances, immediately after passage: Provided, That if the "ordinance book" be a loose-leaf book the original ordinance, typed on paper designed for the purpose, may be inserted therein: Provided further, That appropriation ordinances may be entered in a separate "ordinance book." The ordinances as entered in the "ordinance book" need not be signed by the mayor or attested by the city clerk but such signatures may be written or typed or as shown on an attached printed copy.

The city clerk shall append at the end of each ordinance entered in the "ordinance book" a certificate substantially as follows: "I hereby certify that the foregoing is a true and correct copy of the original ordinance; that said ordinance was passed on the __________ day of __________, 19__; that the record of the final vote on its passage is found on page ____ of journal __________; that it was published in the (name of newspaper) on the __________ day of __________, 19__."

Each "ordinance book" shall be appropriately designated by number or by letter or letters or by years, or otherwise.

All ordinances of the city may be proved by the certificate of the city clerk, under the seal of the city.

History: L. 1959, ch. 64, § 8; June 30.



12-3009 Subjects which may be incorporated in ordinance by reference.

12-3009. Subjects which may be incorporated in ordinance by reference. Any city is hereby authorized and empowered to incorporate in an ordinance by reference, in the manner hereinafter provided, any standard or model code or ordinance, regulation having the effect of law of a state officer, board or other agency, or statute, or portions thereof on any subject on which a city may legislate, which standard or model code or ordinance or state regulation is available in book or pamphlet form: Provided, That nothing herein shall be deemed to waive any statutory procedural requirement concerning a zoning ordinance, except that any city may incorporate by reference in conformity with K.S.A. 12-3010 a zoning ordinance or subdivision regulations in code form as that term is defined in K.S.A. 12-3301(c) if all other procedural requirements set forth in K.S.A. 12-708 are met.

History: L. 1959, ch. 64, § 9; L. 1969, ch. 87, § 1; April 25.



12-3010 Effect of incorporation by reference; requirements for incorporation and omission; marked copies to city clerk and officials.

12-3010. Effect of incorporation by reference; requirements for incorporation and omission; marked copies to city clerk and officials. The provisions of any standard or model code or ordinance, state regulation or statute or portions thereof incorporated in an ordinance by reference shall be as much a part of the ordinance as if the same had been set out in full therein when the ordinance shall have been passed by the governing body of the city and published in the manner provided by law, and any section, article, chapter, part or portion not incorporated shall be clearly and specifically described and declared to be omitted and any provisions changing or adding to the incorporated provisions shall be stated in full and published as a part of the ordinance. Instead of incorporating with omissions, the incorporating ordinance may designate specifically the sections, articles, chapters, parts or portions of the standard or model code or ordinance, state regulation or statute that are incorporated. No such ordinance shall be deemed to have incorporated therein any standard or model code or ordinance or state regulation unless the same shall be clearly described in the ordinance by name or title, the name or title of the agency, organization, or group or state officer, board or agency which prepared, compiled, published or promulgated the same, the year or edition of the work or other sufficiently identifying description, and statutes or portions thereof shall be identified by appropriate reference to Session Laws, Kansas Statutes Annotated and acts amendatory thereof or supplemental thereto. At least one copy of any such standard or model code or ordinance or state regulation shall be marked or stamped "official copy as incorporated by Ordinance No. ____," with all sections or portions thereof intended to be omitted clearly marked to show any such omission or showing the sections, articles, chapters, parts or portions that are incorporated, as the case may be, and to which shall be attached a copy of the incorporating ordinance, and filed with the city clerk to be open to inspection and available to the public at all reasonable business hours. The police department, police judge and all administrative departments of the city charged with the enforcement of any such ordinance shall be supplied, at the cost of the city, such number of official copies of any such standard or model code or ordinance or state regulation similarly marked as may be deemed expedient.

History: L. 1959, ch. 64, § 10; L. 2007, ch. 142, § 3; April 26.



12-3011 Penalty provisions for incorporating ordinances.

12-3011. Penalty provisions for incorporating ordinances. All such incorporating ordinances shall include a penal section or sections within the limits authorized by law to be provided for the violation of the ordinances of the city: Provided, That if the incorporated code or ordinance, state regulation or statute contains penalty provisions which the city may or must inflict or if the incorporated code or ordinance is based upon a statute whose provisions a city is specifically authorized to parallel in whole or in part by ordinance with the same penalties, such incorporating ordinance need not provide penalties.

History: L. 1959, ch. 64, § 11; June 30.



12-3012 Amendment of standard, code or ordinance by sponsor after incorporation by references; effect.

12-3012. Amendment of standard, code or ordinance by sponsor after incorporation by references; effect. The amendment of any standard or model code or ordinance or the publication of any new and revised such code or ordinance by the agency, organization, or group sponsoring the same shall in no wise affect the incorporating ordinance or the code or ordinance but such ordinance and the code or ordinance as incorporated shall continue in effect until the incorporating ordinance is repealed or a later standard or model code or ordinance is incorporated by reference. Any statute or section thereof or any state regulation or portion thereof which has been incorporated by reference and which is amended by the legislature or changed by the state officer, board or agency, shall cease to be effective until and unless incorporated by amendment of the incorporating ordinance or another incorporating ordinance.

History: L. 1959, ch. 64, § 12; June 30.



12-3013 Petition for proposed ordinance; requirements; passage or election; form of ballot; approval, effect; amendment or repeal; publication.

12-3013. Petition for proposed ordinance; requirements; passage or election; form of ballot; approval, effect; amendment or repeal; publication. (a) Except as provided in subsection (e), a proposed ordinance may be submitted to the governing body of any city accompanied by a petition as provided by this section. Such petition shall be signed by electors equal in number to at least 25% in cities of the first class, and 40% in cities of the second and third class, of the electors who voted at the last preceding regular city election as shown by the poll books and shall contain a request that the governing body pass the ordinance or submit the same to a vote of the electors. Such ordinance and petition shall be filed with the city clerk.

The signatures on the petition need not all be appended to one paper, but each signer shall include the signer's place of residence, giving the street and number (if there are street numbers). One person signing each paper shall make oath before an officer competent to administer oaths that such person believes the statements therein and that each signature to the paper appended is the genuine signature of the person whose name it purports to be. If the petition accompanying the proposed ordinance is signed by the required number of electors qualified to sign, the governing body shall either (a) pass such ordinance without alteration within 20 days after attachment of the clerk's certificate to the accompanying petition; or (b) if not passed within 20 days, forthwith call a special election, unless a regular city election is to be held within 90 days thereafter, and at such special or regular city election submit the ordinance, without alteration, to the vote of the electors of the city.

(b) The ballots used when voting upon the ordinance shall set forth the proposed ordinance in full or submit the proposed ordinance by title generally descriptive of the contents thereof. Each proposed ordinance set forth in full or submitted by title generally descriptive of the contents thereof shall be preceded by the words, "Shall the following be adopted?" If there is more than one proposed ordinance to be voted upon, the different proposed ordinances shall be separately numbered and printed, and the ballots shall conform to the requirements of K.S.A. 25-605, and amendments thereto.

(c) If a majority of the qualified electors voting on the proposed ordinance votes in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the city. Any ordinance proposed by a petition as herein provided and passed by the governing body or adopted by a vote of the electors, shall not be repealed or amended except (1) by a vote of the electors, or (2) by the governing body, if the ordinance has been in effect for 10 years from the date of publication, if passed by the governing body, or from the date of the election, if adopted by a vote of the electors. Any number of proposed ordinances may be voted upon at the same election, in accordance with the provisions of this section, but there shall not be more than one special election in any period of six months for such purpose. Mayors having veto power shall not veto any such ordinance, and if passed by the council or commission the mayor shall sign the ordinance.

(d) The governing body may submit a proposition for the repeal of any such ordinance, or for amendments thereto, to be voted upon at any succeeding regular city election. If such proposition so submitted receives a majority of the votes cast thereon at such election, such ordinance shall thereby be repealed or amended accordingly. Whenever any ordinance or proposition is required by this act to be submitted to the electors of the city at any election, the city shall cause such ordinance or proposition to be published once each week for two consecutive weeks in the official city paper. Such publication shall be not more than 20 or less than five days before the election. Any ordinance heretofore passed or made effective by election under the provisions of section 12-107 of the General Statutes of 1949 shall continue in effect but may be amended or repealed as herein provided.

(e) The provisions of this section shall not apply to:

(1) Administrative ordinances;

(2) ordinances relating to a public improvement to be paid wholly or in part by the levy of special assessments; or

(3) ordinances subject to referendum or election under another statute.

History: L. 1959, ch. 64, § 13; L. 1979, ch. 57, § 1; L. 1981, ch. 173, § 31; July 1.



12-3014 Authorization; publication; supplements; recodifications.

12-3014. Authorization; publication; supplements; recodifications. The governing body of the city may from time to time provide for the compilation or revision and codification (such revision and codification hereinafter referred to as codification and when published called code) of the general ordinances of the city and the publication in book form of such compilation or codification, and may provide for keeping compilations and codifications up to date by supplements to permanently bound books or by insertion of amending or new ordinances in loose-leaf binders, and may provide for annual or occasional recodification of codifications housed in loose-leaf binders.

History: L. 1959, ch. 64, § 14; June 30.



12-3015 "Compilation" and "codification" defined; ordinance books; loose-leaf supplements.

12-3015. "Compilation" and "codification" defined; ordinance books; loose-leaf supplements. The following terms shall have the meanings herein prescribed:

(a) "Compilation" includes the collecting, assembling and organizing of existing ordinances of the city and publication thereof in permanently bound or loose-leaf book form;

(b) "codification" includes the compilation and revision of the general ordinances of the city; the changing of sections deemed advisable; the omission of sections deemed unnecessary; the addition of new provisions; and the adoption of the whole by an adopting ordinance and publication in permanently bound or loose-leaf book form.

The codification may contain citations to sections of previous ordinances retained or modified. All titles, effective sections and signatures of ordinances may be omitted. The codification may contain annotations to statutes, cross-references and other matter that may make the code more useful. The codification may incorporate by reference standard or model codes or ordinances, state regulations and statutes as authorized by K.S.A. 12-3009, 12-3010, 12-3011 and 12-3012, and amendments thereto. The ordinance adopting the codification shall recite that the codification was authorized by ordinance, and that it was made in conformity with K.S.A. 12-3014 and 12-3015, and amendments thereto. When the ordinance and the codification, along with a certificate of the city clerk that the same are true and correct copies are published in book form, the codification shall take effect and shall import absolute verity and be received in evidence in all courts and places without further proof.

One copy of the published book shall be kept on file with the "ordinance books" and constitute an "ordinance book." A loose-leaf code of ordinances, published pursuant hereto may be kept current by the periodic preparation of loose-leaf supplements. Whenever any ordinance expresses the intent of the governing body that it may be made a part of such loose-leaf code and the same is thereafter included in a supplement to such code, such inclusion shall have the same force and effect as if the ordinance had been included in the original code at the time of its adoption by the governing body. The governing body shall make provision for furnishing insertions in loose-leaf compilations or codes to city personnel, purchasers, and others having copies of the original compilation or code.

At least three copies of the published book shall be kept on file in the office of the city clerk and kept available for inspection by the public at all reasonable business hours.

History: L. 1959, ch. 64, § 15; L. 1965, ch. 113, §1; L. 1983, ch. 70, § 1; April 7.



12-3016 Expense budgeted over two- or three-year period, when.

12-3016. Expense budgeted over two- or three-year period, when. The governing body may, if the expense of the compilation or codification and publication to be done in one (1) year will exceed the amount that can be budgeted for such purpose in one (1) year, budget over a period of not to exceed three (3) years to build up the estimated amount, or in the event the work will extend through not to exceed two (2) budget years, may provide for payment from two (2) annual budgets.

History: L. 1959, ch. 64, § 16; June 30.



12-3017 Validity of ordinance not affected by repeal of statute under which passed.

12-3017. Validity of ordinance not affected by repeal of statute under which passed. The repeal of any statute, or section or sections of any statute, under which an ordinance of any city was passed shall not affect the validity of the ordinance if such ordinance could be passed by the city under the home rule power granted by article 12, section 5, of the constitution of Kansas in the absence of such statute.

History: L. 1963, ch. 455, § 1; April 4.






Article 31 WATER POLLUTION ACT

12-3101 Name of act.

12-3101. Name of act. This act shall be known as the water pollution act.

History: L. 1959, ch. 87, § 1; June 30.



12-3102 Definitions.

12-3102. Definitions. For the purpose of this act, the following words and phrases shall have the meaning ascribed to them in this section:

(a) "Sewer" or "sewer system" shall mean sanitary and storm sewers, pumping stations, sewage treatment plants, main sewers, intercepting sewers, outfall sewers, surface drains and works for the collection, transportation, pumping, treating, and disposing of water carried wastes or storm or surface waters, and all appurtenances necessary in the maintenance and operation of the same.

(b) "Municipality" shall mean any city, county, township, township sewer district, or other political subdivision of the state authorized to levy taxes or empowered to cause taxes to be levied.

History: L. 1959, ch. 87, § 2; June 30.



12-3103 Adoption of resolution by municipality and secretary of health and environment; contents.

12-3103. Adoption of resolution by municipality and secretary of health and environment; contents. No municipality shall exercise any of the powers hereafter conferred by this act until its local governing body and the secretary of health and environment shall have adopted a resolution finding that: (1) The sewer system of such municipality is inadequate to meet the standards of the secretary of health and environment; and (2) the construction, reconstruction, development, or redevelopment of a sewer system of such municipality is necessary in the interest of public health and welfare of the residents of the state.

History: L. 1959, ch. 87, § 3; L. 1975, ch. 462, § 3; July 1.



12-3104 Sewer systems; powers of municipality.

12-3104. Sewer systems; powers of municipality. Every municipality shall have all the powers necessary or convenient to plan, alter, enlarge, extend, improve, construct, reconstruct, develop, redevelop, operate and maintain a sewer system of such municipality, including the following powers:

(a) To adopt by ordinance or resolution sewer service charges based on a per unit volume of water used and based on the strength and volume of sewage contributed;

(b) To use the proceeds of the sewer service charges to plan, alter, enlarge, extend, improve, construct, reconstruct, develop, redevelop, operate and maintain sewer systems;

(c) To issue revenue bonds and use the proceeds of said revenue bonds to plan, alter, enlarge, extend, improve, construct, reconstruct, develop and redevelop sewer systems;

(d) To use the proceeds of the sewer service charges to pay the principal and interest on revenue bonds for the planning, altering, enlarging, extending, improving, constructing, reconstructing, developing, redeveloping, operating and maintaining sewer systems;

(e) To contract with agencies of the federal government, public bodies of this state or other states, or with any private person or body for jointly planning, altering, enlarging, extending, improving, constructing, reconstructing, developing, redeveloping and maintaining sewer systems;

(f) To contract with agencies of the federal government, public bodies of this state or other states or with any private person or body for receiving and treating sewage from outside of the limits of the municipality;

(g) To plan, alter, enlarge, extend, improve, construct, reconstruct, develop, redevelop, operate and maintain a sewer or sewer system outside the boundaries of the municipality and to have the right of eminent domain outside of the limits of the municipality in order to acquire right of way for a sewer or sewer systems; and

(h) To borrow money and to apply for and accept advances, loans, grants, contributions or any other form of financial assistance from the federal government, the state, county or other public body for the purposes of this act.

A municipality may include in any contract for financial assistance with the federal government such conditions imposed pursuant to federal law as the municipality may deem reasonable and appropriate.

History: L. 1959, ch. 87, § 4; June 30.



12-3105 Same; rules and regulations authorized; billing and collection of sewer service charges; discontinuance of water service, when.

12-3105. Same; rules and regulations authorized; billing and collection of sewer service charges; discontinuance of water service, when. The governing body of a municipality shall have the power by ordinance or resolution to adopt rules and regulations providing for the management and operation of its sewer system, prohibiting the discharge of matter deleterious to the proper operation of the treatment plant into the sewer system, establishing the types and characteristics of sewage that may be discharged into the sewer system, fixing the service charges, requiring security for the payment thereof, and providing methods and rules of collection, and providing for the disposition of the revenue therefrom. In the event any person, firm, corporation, political unit or organization living or operating on premises connected to a sanitary sewer shall neglect, fail or refuse to pay the service charges fixed by the governing body of said municipality, the governing body is hereby authorized to refuse the delivery of water through the pipes and mains of a publicly owned waterworks until such time as such charges are fully paid: Provided, however, That any city of the first class now owning or hereafter acquiring a municipal water plant and a municipal light plant, which plants are now or hereafter operated, managed and controlled by a board of public utilities, as provided by K.S.A. 13-1220 to 13-1234a, inclusive, and all acts and parts of acts amendatory thereof or supplemental thereto, may with the consent of the board of public utilities bill and collect the sewer service charges through the administrative departments of the board of public utilities and the board of public utilities may discontinue water services to premises owned, managed or occupied by consumers who have delinquent sewer service charges.

History: L. 1959, ch. 87, § 5; June 30.



12-3106 Issuance of sewer system revenue bonds; requirements; election.

12-3106. Issuance of sewer system revenue bonds; requirements; election. (a) A municipality shall have power to issue revenue bonds from time to time in its discretion to finance the planning, altering, enlarging, extending, improving, developing, and redeveloping, construction and reconstruction of sewer systems under this act. Such bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its sewer systems: Provided, however, That payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government.

(b) Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other law relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of this act are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(c) Bonds issued under this section shall be authorized by ordinance or resolution of the local governing body and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, be in such denomination or denominations, be in such form, have such rank or priority, be executed in such manner, and be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics as may be provided by such ordinance or resolution issued pursuant thereto: Provided, That no bonds shall be issued under this act until the same have been authorized by a majority of the vote of the electors of such municipality in the manner prescribed by K.S.A. 10-120 or any amendments thereto.

History: L. 1959, ch. 87, § 6; L. 1970, ch. 64, § 23; March 21.



12-3107 Same; power to issue bonds supplemental and additional.

12-3107. Same; power to issue bonds supplemental and additional. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of all other laws, and shall be in addition to and independent of the authority granted to certain municipalities by K.S.A. 10-1201 to 10-1212, inclusive, 13-1238 to 13-1245, inclusive, and 13-1252 to 13-1264, inclusive, and acts amendatory thereof or supplemental thereto.

History: L. 1959, ch. 87, § 7; June 30.






Article 32 TREES AND SHRUBBERY

12-3201 Trees and shrubbery on streets and alleys; regulation; costs, special assessment.

12-3201. Trees and shrubbery on streets and alleys; regulation; costs, special assessment. The governing body of any city is hereby authorized to regulate, by ordinance, the planting, maintenance, treatment and removal of trees and shrubbery upon all streets, alleys, avenues, boulevards and public rights-of-way within such city. Upon the failure of the owner of property abutting streets, alleys, avenues, boulevards and public rights-of-way to comply with such regulations, and after reasonable notice the city may trim and maintain or, where necessary, remove such trees and shrubbery and assess the costs of such work against the abutting property as a special assessment.

History: L. 1961, ch. 72, § 1; L. 1984, ch. 77, § 1; July 1.



12-3202 Same; municipal function; authority vested in park commissioners, when.

12-3202. Same; municipal function; authority vested in park commissioners, when. The governing body of any city may provide for the planting, maintenance, treatment or removal of trees and shrubbery upon all streets, alleys, avenues, boulevards and public rights-of-way of the city as a municipal function. In any city which now has, or may hereafter have a board of park commissioners, the governing body may vest such authority in the board of park commissioners.

History: L. 1961, ch. 72, § 2; L. 1984, ch. 77, § 2; July 1.



12-3204 Treatment or removal of shrubbery, trees and materials in cities; payment of costs; notice.

12-3204. Treatment or removal of shrubbery, trees and materials in cities; payment of costs; notice. Whenever any competent city authority, or competent state or federal authority when requested by the governing body of the city, shall file with the governing body a statement in writing based upon a laboratory test or other supporting evidence that trees or tree materials or shrubs located upon private property within such city are infected or infested with or harbours any tree or plant disease or insect pest or larvae, the uncontrolled presence of which may constitute a hazard to or result in the damage or destruction of other trees or shrubs in the community, describing the same and where located, said governing body shall direct the city clerk to forthwith issue notice requiring the owner or agent of the owner of the premises to treat or remove any such designated tree, tree material or shrub within a time specified in such notice; said notice shall be served by registered or certified mail or personal service may be made by the city marshal or other police officer, by delivering a copy thereof to the owner, or agent of such property. If the property is unoccupied and the owner a nonresident, then the city clerk shall notify the owner by mailing a copy of the notice to the owner's last known address by registered or certified mail.

If the owner or agent shall fail to comply with the requirements of said notice within the time specified in the notice, then the city forester, street superintendent or other designated officer shall proceed to have the designated tree, tree material or shrub treated or removed and report the cost thereof to the city clerk, and the cost of such treatment or removal shall be paid by the owner of the property or shall be assessed and charged against the lot or parcel of ground on which the tree, tree material or shrub was located. The city clerk shall at the time of certifying other city taxes to the county clerk, certify the unpaid costs and the county clerk shall extend the same on the tax roll of the county against said lot or parcel of ground. The cost of such work shall, except as hereinafter provided, be paid from the general fund or other proper fund of the city or from moneys derived from the levy authorized by K.S.A. 12-3203 and such fund shall be reimbursed when payments therefor are received or when such assessments are collected and received by the city.

History: L. 1961, ch. 72, § 4; L. 1974, ch. 67, § 1; July 1.



12-3205 Same; preventive measures or treatment by city, when; costs.

12-3205. Same; preventive measures or treatment by city, when; costs. The governing body of any city, when it appears that there is or is likely to be a general infection or infestation of the trees or shrubs within the city by tree or plant disease or insect pest or larvae resulting in damage to or the death of many trees or shrubs, may provide such preventive measures or treatment as may be necessary and may pay the cost from the general fund or other proper fund or from moneys derived from the levy provided in K.S.A. 12-3203 by the issuance of warrants as hereinafter provided.

History: L. 1961, ch. 72, § 5; April 12.



12-3206 Same; no-fund warrants, when; tax levies.

12-3206. Same; no-fund warrants, when; tax levies. The governing body of any city, in the exercise of the power and authority herein granted for the purposes of carrying out the provisions of K.S.A. 12-3204 and 12-3205, and amendments thereto, from and after the effective date of this act and prior to the time that moneys may be available from the levy authorized by K.S.A. 12-3203, and amendments thereto, may issue no-fund warrants in an amount not to exceed the total amount such city could levy in one year under the provisions of K.S.A. 12-3203, and amendments thereto.

Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy at the first tax levying period for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by said section and may be issued without the approval of the state board of tax appeals.

History: L. 1961, ch. 72, § 6; L. 2008, ch. 109, § 35; L. 2014, ch. 141, § 29; July 1.



12-3207 Same; title to and property in growing trees and shrubs in abutting owners; damage actions; injunctions.

12-3207. Same; title to and property in growing trees and shrubs in abutting owners; damage actions; injunctions. The owners of property abutting upon streets, avenues and boulevards in cities shall have such title to and property in growing trees, shrubbery and the parking situated in front of such real estate between the curb line and the property line as to enable the owners, in case of injury to or destruction of such trees, shrubbery and parking, to recover from the person, company or corporation causing said injury or destruction the full damages which the abutting property in front of which they are situated may sustain by reason thereof, and such abutting property owner shall also have the right of action in any court of competent jurisdiction to enjoin injury to or destruction of such trees, shrubbery and parking, except that no recovery or injunction shall be had against the city in the making of public improvements or in any other reasonable exercise of its authority over such streets, alleys, avenues or boulevards or over the trees and shrubbery located thereon.

History: L. 1961, ch. 72, § 7; April 12.






Article 33 ADOPTION OF CODES BY REFERENCE

12-3301 Definitions.

12-3301. Definitions. As used in this act, the following terms shall have the meanings indicated unless the context otherwise requires:

(a) "Rules" mean those regulations or orders that have general application;

(b) "Municipality" means any county or local unit of government which is authorized to enact local laws under the state law or constitution;

(c) "Code" means any model or standard published compilation of rules in book or pamphlet form which has been prepared by a technical association, a federal agency, this state or any agency thereof, municipalities of this state or any agency or instrumentality thereof and any metropolitan or regional agency within this state, and such codes may be specifically, but shall not be limited to: Building codes, plumbing codes, electrical wiring codes, gas piping codes, health and sanitation codes, codes for the processing, distribution and sale of products for human consumption; codes of local traffic regulations, together with any other code which embraces a subject which is a proper legislative matter;

(d) "Published" means printed or otherwise reproduced.

History: L. 1967, ch. 165, § 1; July 1.



12-3302 City adoption of codes by reference in ordinance.

12-3302. City adoption of codes by reference in ordinance. The provisions of any code may be incorporated in a city ordinance by reference, in accordance with the procedure and subject to the limitations provided by K.S.A. 12-3009 through 12-3012.

History: L. 1967, ch. 165, § 2; L. 1969, ch. 88, § 1; July 1.



12-3303 County adoption by reference in resolution; publication of resolution; hearing; applicability of code to certain areas of county to be specified.

12-3303. County adoption by reference in resolution; publication of resolution; hearing; applicability of code to certain areas of county to be specified. The provisions of any code may be incorporated in a county resolution by reference and shall be as much a part of the resolution as if the same had been set out in full therein when the resolution has been passed by the board of county commissioners in the manner provided by law and it is published and copies of said code are filed and marked as set forth in K.S.A. 12-3304. Any county proposing to adopt or incorporate the provisions of any code under the provisions of this act shall give notice thereof by publication once in the official county newspaper. Such notice shall identify the code or provisions proposed to be adopted and that area of the county in which the same will be applied and fix a time for the holding of a public hearing before the board of county commissioners upon the same. Any section, article, chapter, part or portion of such code not incorporated shall be clearly and specifically described by the incorporating resolutions and declared to be omitted and any provisions changing or adding to the incorporated provisions shall be stated in full and published as a part of the resolution. Instead of incorporating with omissions, the incorporating resolution may designate specifically the sections, articles, chapters, parts or portions of the code to be incorporated. No such resolution shall be deemed to have incorporated therein any code or part thereof unless the same shall be clearly described in the resolution by name or title, and the resolution contain the name or title of the person, association, agency or other organization which prepared, compiled, published or promulgated the same, the year, edition of the work and the statute number or other sufficiently identifying description. The amendment of any code or the publication of any revision by the person or organization sponsoring the same shall not affect the incorporating resolution but such incorporating resolution shall continue in effect until it is repealed or amended or a later code is incorporated by reference. Any statute or section thereof or any state regulation or portion thereof which has been incorporated by reference and which is amended by the legislature or changed by the issuing state officer, board or agency, shall cease to be effective until and unless incorporated by amendment of the incorporating resolution or the passage of another incorporating resolution. Any part of a code adopted pursuant to the provisions of this section may be made applicable, by resolution, either to all unincorporated portions of the county or to any area of the county outside of but within three (3) miles of the nearest point of the corporate limits of any city. The resolution by which any such codes are adopted shall clearly specify the portions of the code which are applicable to the territory within three (3) miles of the corporate limits of a city and which parts of said code are applicable to the remaining unincorporated portions of the county. The county may itself enforce any such codes or may contract with any city for the enforcement of codes in the territory surrounding such city.

History: L. 1967, ch. 165, § 3; L. 1975, ch. 76, § 1; July 1.



12-3304 Counties; adoption of codes by reference; filing copy of adopted code; furnishing copies.

12-3304. Counties; adoption of codes by reference; filing copy of adopted code; furnishing copies. At least one copy of such code incorporated by reference by a county resolution shall be marked or stamped "official copy as incorporated by resolution no. ____," with all sections or portions thereof intended to be omitted clearly marked to show any such omission or showing the sections, articles, chapters, parts or portions that are incorporated, as the case may be, and to which shall be attached a copy of the incorporating resolution, such copy filed with the county clerk shall be open to inspection and available to the public at all reasonable business hours. Copies of such code, or part thereof which are incorporated by reference shall be furnished without charge to the courts and all administrative agencies charged with the enforcement of such code.

History: L. 1967, ch. 165, § 4; L. 1985, ch. 77, § 1; L. 2007, ch. 142, § 2; April 26.



12-3305 Same; penalty provisions to be in full in resolution.

12-3305. Same; penalty provisions to be in full in resolution. Any county resolution which incorporates a code or part thereof by reference and provides a penalty for violating such code or such resolution shall state the penalty in full, and no part of such penalty shall be incorporated by reference. The resolution incorporating the provisions of any code or part thereof shall be published at least once in the official county newspaper.

History: L. 1967, ch. 165, § 5; July 1.






Article 34 PORT AUTHORITIES

12-3401 Port authorities; definitions.

12-3401. Port authorities; definitions. As used in K.S.A. 12-3402 to 12-3433, inclusive:

(a) "Port authority" means a port authority or joint port authority created pursuant to K.S.A. 12-3402, and amendments thereto.

(b) "Submerged lands" means the lands presently underlying the navigable streams of the state of Kansas and the lands underlying the waters of lakes, harbors, and navigation channels which have already been or which shall be created by the impoundment of the waters and the creation of commercial navigation facilities in the navigable streams.

(c) "Uplands" means lands contiguous to or fronting upon any submerged lands in this state.

(d) "Publication" means publication once a week on the same day of the week for three consecutive weeks in a newspaper of general circulation in the county or counties wherein such publication is required to be made. Publication shall be complete on the date of the last publication.

(e) "Created," as related to port authorities, means the activation of such authorities by ordinance or resolution as provided herein.

(f) "Port" means water-port facility, airport facility, terminal facility, land transportation facility, railroad facility or industrial-use facility.

(g) "Industrial-use facility" means any agricultural, commercial, industrial or manufacturing facility, including the site therefor, which is a part of or contiguous to another port facility or which a port authority determines will further the purposes of this act and will promote the general welfare and economic development of the area of its jurisdiction.

An agricultural, commercial, industrial or manufacturing facility need not be part of or contiguous to another port facility if the governing body of the city or county creating a port authority also determines that such facility will further the purposes of this act and promote the general welfare and economic development of such city or county. If the port authority was created by two or more cities or counties, such determination also shall be made by the governing body of the city or county in which such facility is located. In determining whether agricultural, commercial, industrial or manufacturing facilities, not part of or adjacent to another port facility, will further the purposes of this act and promote the general welfare and economic development of cities and counties, such port authorities and governing bodies shall consider:

(1) The desirability and economic feasibility of the proposed facility;

(2) the technical and economic capability of the port authority or private interests to operate the proposed facility;

(3) the potential economic impact of the proposed facility on the city or county in which the facility will be located;

(4) the impact such facility will have on the development of interstate and intrastate traffic which will make use of ports within the state;

(5) the impact such facility may have on the growth of new ports within the state; and

(6) the impact such facility may have on any existent comprehensive land-use plan covering the proposed location of the facility.

History: L. 1969, ch. 89, § 1; L. 1980, ch. 70, § 3; L. 1981, ch. 76, § 1; L. 1987, ch. 75, § 1; July 1.



12-3402 Port authorities; purpose; creation; modification of official plan by certain port authorities; legislative approval; tax levy; election required; dissolution.

12-3402. Port authorities; purpose; creation; modification of official plan by certain port authorities; legislative approval; tax levy; election required; dissolution. (a) It is the purpose of this act to promote, stimulate and develop the general welfare, economic development and prosperity of the state of Kansas by fostering the growth of intrastate and interstate commerce within the state; to promote the advancement and retention of ports within the state; to encourage and assist in the location of new business and industry in this state and the expansion, relocation or retention of existing business and industry when so doing will help maintain existing levels of commerce within the state or increase the movement of commodities, goods and products produced, manufactured or grown within or without the state through existing ports within the state or lead to the development of new ports within the state; and to promote the economic stability of the state by maintaining and providing employment opportunities, thus promoting the general welfare of the citizens of this state, by authorizing port authorities to be established in each city and in each county of the state.

A port authority shall be a public body corporate and politic which if established shall be known as the "port authority" of the city or of the county. Joint port authorities may be created under authority of this act by cooperative agreement executed by the governing bodies of any city or county or cities or counties. Such joint authorities formed by such cooperative agreement shall have all the powers and jurisdiction enumerated in this act. Such creation shall be by ordinance or resolution. Except for port authorities created prior to April 1, 1981, no port authority shall be created without approval of the legislature by concurrent resolution. The authority shall not transact any business or exercise powers hereunder until the passage of a concurrent resolution by the legislature as hereinbefore provided.

No port authority located in Cowley county shall modify, amend or extend the port authority's official plan as originally adopted by the port authority to change the purpose for which it was created or alter the character of the work to be undertaken, as provided by K.S.A. 12-3406, and amendments thereto, without approval of the legislature by concurrent resolution. The port authority shall not transact any business or exercise powers hereunder concerning any business or actions related to such modification, amendment or extension of the original plan.

A cooperative agreement creating a joint port authority may be amended by the governing bodies of the cities and counties which comprise such port authority. Any amendment to such a cooperative agreement, including amendments which allow other cities located within counties which are parties to the original agreement to join in such agreement, shall not require approval by the legislature.

No member of the authority shall serve as such who owns land, other than a residence, or represents in a fiduciary capacity or as agent any person who owns land surveyed or examined for port locations, except that this prohibition shall not prevent a user of a port facility from serving as a member of the authority.

A port authority may sue and be sued, plead and be impleaded, subject to the limitations and other provisions of the Kansas tort claims act. The exercise by such port authority of the powers conferred upon it shall be deemed to be essential governmental functions of the creating city or county.

(b) Any city or county creating or participating in the creation of a port authority, before any taxes are levied shall submit the question of whether an annual tax levy may be made on the assessed taxable tangible property of such city, county, or a combination thereof, and the amount thereof to the electors of such city or county comprising such authority. If a majority of those voting on the question vote in favor of such tax levy, the same may be made for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and otherwise such tax levy shall not be made. If such tax levy is approved, the authority may expend funds not otherwise appropriated to defray the expense of surveys and examinations incidental to the purposes of the port authority and may expend funds for any of the purposes as set forth in K.S.A. 12-3406, and amendments thereto.

(c) Subject to making due provisions for payment and performance of its obligations, a port authority may be dissolved by the city or county, or combination thereof, comprising it. If the port authority is dissolved, the properties of the port authority shall be transferred to the subdivision comprising it, or, if comprised by more than one city or county, to the city or county comprising it in such manner as may be agreed upon by them. Obligations of the authority shall not be obligations of the state of Kansas, nor of any city or county which creates the authority, unless the obligations are specifically approved by a majority vote of the electors of such city or county voting on the issue. Notice of such election shall be published in a newspaper of general circulation in the county or counties once each week for two consecutive weeks. The first publication shall be not less than 21 days prior to such election. Such notice shall set forth the time and place of holding the election and the issue which the vote is to determine.

History: L. 1969, ch. 89, § 2; L. 1970, ch. 366, § 12; L. 1979, ch. 52, § 56; L. 1980, ch. 70, § 4; L. 1981, ch. 76, § 2; L. 1981, ch. 173, § 32; L. 1987, ch. 75, § 2; L. 1999, ch. 42, § 1; L. 2002, ch. 94, § 1; L. 2004, ch. 110, § 1; Apr. 22.



12-3403 Same; board of directors; membership, appointment, removal, terms, officers, quorum, expenses.

12-3403. Same; board of directors; membership, appointment, removal, terms, officers, quorum, expenses. (a) A port authority created in accordance with this act shall be governed by a board of directors. Members of a board of directors of a port authority created by the exclusive action of a city shall consist of the number of members, not less than five, it deems necessary and be appointed by the governing body. Members of a board of directors of a port authority created by the exclusive action of a county shall consist of such members as it deems necessary and be appointed by the county commissioners of such county. Members of a board of directors of a port authority created by a combination of cities and counties shall be divided among such political subdivisions in such proportions as such political subdivisions may agree and appointed in the same manner as this section provides for their appointment when such political subdivision creates its own port authority. When a port authority is created by a combination of political subdivisions, the number of directors composing the board shall be determined by agreement between such political subdivisions. The appointing body may at any time remove a director appointed by it for misfeasance, nonfeasance, or malfeasance in office.

(b) The directors of any port authority first appointed shall serve staggered terms. Thereafter each successor shall serve for a term of four years, except that any person appointed to fill a vacancy shall be appointed to only the unexpired term and any director shall be eligible for reappointment, and no director shall be removed except for cause, and if removed shall have the right of appeal to the district court of the county from which the director was appointed.

(c) The directors shall elect one of their membership as chairperson and another as vice-chairperson, and shall designate their terms of office, and shall create and appoint such other positions and officers as the directors deem appropriate and provided for in their rules and regulations. A majority of the board of directors shall constitute a quorum, the affirmative vote of which shall be necessary for any action taken by the port authority.

(d) Each member of the board of directors of a port authority shall be entitled to receive from the port authority reimbursement for necessary and actual expenses incurred in the performance of such director's duties.

History: L. 1969, ch. 89, § 3; L. 1987, ch. 75, § 3; July 1.



12-3404 Same; employees; advisory board; professional help.

12-3404. Same; employees; advisory board; professional help. A port authority created in accordance with K.S.A. 12-3402 shall employ and fix the qualifications, duties, and compensation of such employees and professional help as it may require to conduct the business of the port and may appoint an advisory board which shall serve without compensation. Any employee may be suspended or dismissed, and the services of professional help may be terminated at any time by the port authority.

History: L. 1969, ch. 89, § 4; July 1.



12-3405 Same; area of jurisdiction.

12-3405. Same; area of jurisdiction. The area of jurisdiction of a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, shall include all of the territory of the city or county, or combination thereof, comprising it, together with any other property outside thereof conveyed to it, or over which it exercises control pursuant to subsection (a) of K.S.A. 12-3406, and amendments thereto, or pursuant to the right of eminent domain set forth in subsection (g) of K.S.A. 12-3406, and amendments thereto, except that in no case shall the same area be included in more than one port authority, but the jurisdiction of the port authority first attaching shall be exclusive unless the first attaching shall cede or convey to another.

History: L. 1969, ch. 89, § 5; L. 1981, ch. 76, § 3; L. 1987, ch. 75, § 4; July 1.



12-3406 Same; statement of purpose and character of work to be undertaken; general powers and authority; limitations.

12-3406. Same; statement of purpose and character of work to be undertaken; general powers and authority; limitations. A port authority established by K.S.A. 12-3402, and amendments thereto, shall clearly state the purpose for which it is to be created and the character of the work to be undertaken as a part of its official plan; and shall have full power and authority to:

(a) Purchase, acquire, construct, reconstruct, improve, equip, furnish, maintain, repair, enlarge, remodel, own, sell, lease, and operate docks, wharves, warehouses, piers, and other water-port facilities, airport facilities, terminal facilities, land transportation facilities, railroad facilities or industrial-use facilities within the area of its jurisdiction, as defined by K.S.A. 12-3405, and amendments thereto, consistent with the purpose of the port authority, which purpose is hereby declared to be for a public purpose;

(b) (1) borrow money from private financial institutions, any agency of the state of Kansas or of the United States of America or a private person or entity approved by the port authority, and to issue therefor such notes or other evidence of indebtedness as may be required and to mortgage, pledge, or otherwise encumber the assets of the authority as security therefor, or (2) issue bonds as provided in K.S.A. 12-3415, and amendments thereto;

(c) apply for, receive, and participate in any grants from the state of Kansas or from the United States of America;

(d) construct, straighten, deepen, and improve any canal, channel, river, stream, or other watercourse or way which may be necessary or proper in the development of the facilities of such port;

(e) purchase, acquire, own, maintain, furnish, improve, repair, enlarge, remodel, construct, reconstruct, equip, hold, sell, lease, or operate real or personal property for the authorized purposes of the port authority, which exercise of such authority is hereby declared to be for a public purpose;

(f) apply to the proper authorities of the United States government for a grant within the limits of the port authority either individually or in conjunction with a corporate instrumentality of this state and one or more states, or a bi-state compact or a not-for-profit corporation authorized to do business in this state and to establish, operate and maintain foreign trade zones pursuant to the foreign trade-zone act, 19 U.S.C.A. §§ 81a to 81u, inclusive, as amended;

(g) exercise the right of eminent domain, if approved by a 2/3 vote of the governing body of the port authority, to appropriate any land, rights, rights-of-way, franchises, easements, or other property, necessary or proper for the construction or the efficient operation of any facility of the port authority and included in an official plan, pursuant to the procedure provided by law, if funds equal to the appraised value of the property to be acquired as the result of such proceedings shall be on hand and available for such purposes. The port authority shall not exercise the right of eminent domain without first having received approval, by resolution, of the governing body of the city or county which created such port authority. If the port authority was created by two or more cities or counties, the port authority shall not exercise the right of eminent domain without first having received approval, by resolution, of the governing body of the city or county in which such property is located. If such property is located outside the boundaries of the port authority, such port authority shall not exercise the right of eminent domain without first having received approval, by resolution, of the governing body of the city if such property is located within the corporate limits of a city or from the board of county commissioners if such property is located within the unincorporated area of a county. A port authority shall not have the right of eminent domain to acquire a site for an industrial-use facility. A port authority shall not have the right of eminent domain to acquire any land or site in Cowley county for which at least one of the purposes is a recreational-use purpose. If a port authority exercises the right of eminent domain to acquire any land or site in Cowley county, such land or site shall be used only for the public purpose stated in the port authority's original official plan and there shall be no private development on any such land or site for a period of 30 years after the acquisition of any such land or site. A port authority shall not exercise the right of eminent domain to acquire any land or site prior to a showing that all required state and federal permits to use or develop any such land or site in the manner specified in the port authority's official plan have been obtained.

Nothing contained in K.S.A. 12-3401 to 12-3433, inclusive, and amendments thereto, shall authorize a port authority to take or disturb property or facilities belonging to any public corporation, public utility, or common carrier, which property or facilities are necessary and convenient in the operation of such public corporation, public utility, or common carrier, unless provision is made for the restoration, relocating, or duplication of such property or facilities, or upon the election of such public corporation, public utility, or common carrier for the payment of compensation, if any, at the sole cost of the port authority.

If any restoration or duplication proposed to be made hereunder shall involve a relocation of such property or facilities, the new facilities and location shall be of at least comparable utilitarian value and effectiveness and such relocation shall not impair the ability of the public utility or common carrier to compete in its original area of operation.

If any restoration or duplication made hereunder shall involve a relocation of such property or facilities, the port authority shall acquire no interest or right in or to the appropriated property or facilities, except as provided in subsection (c) of K.S.A. 12-3406, and amendments thereto, until the relocated property or facilities are available for use and until marketable title thereto has been transferred to the public utility or common carrier.

Provisions for restoration, relocation, or duplication shall be described in detail in the plan specified in K.S.A. 12-3407, and amendments thereto;

(h) maintain such funds as it deems necessary;

(i) direct its agents or employees, when properly identified in writing, and after at least five days' written notice, to enter upon lands within the confines of its jurisdiction in order to make surveys and examinations preliminary to location and construction of works for the purposes of the port authority, without liability of the port authority or its agents or employees except for actual damage done;

(j) sell, lease or convey real and personal property not needed for the operation of the port authority and grant easements of rights-of-way over property of the port authority; and

(k) promote, advertise, and publicize the port and its facilities; provide traffic information and rate information to shippers and shipping interests.

History: L. 1969, ch. 89, § 6; L. 1973, ch. 60, § 2; L. 1980, ch. 70, § 5; L. 1981, ch. 76, § 4; L. 1987, ch. 75, § 5; L. 2003, ch. 28, § 1; L. 2004, ch. 110, § 2; Apr. 22.



12-3407 Same; plans for development, notice and hearing; filing of objections to plan; revised plan, when.

12-3407. Same; plans for development, notice and hearing; filing of objections to plan; revised plan, when. The board of directors of a port authority shall prepare or cause to be prepared plans for the future development, construction, improvement and utilization of ports within its area of jurisdiction and its facilities, including such maps, profiles, and other data and descriptions as may be necessary to set forth the location and character of the work to be undertaken by the port authority. Upon the completion of any such plan the board of directors shall cause notice by publication as provided in K.S.A. 12-3401, and amendments thereto, to be given in each county in which there is a political subdivision participating in the port authority and in which any proposed facility is to be located, and shall likewise cause notice to be served upon the owners of the uplands contiguous to any submerged lands affected by any such plan in the manner provided by law for service of notice in the levy of special assessments by cities or counties, and shall permit the inspection thereof at their office by all persons interested. The notice shall fix the time and place for the hearing of all objections to the plan, which shall be not less than 30 nor more than 60 days after the last publication of such notice and after service of notice upon the owners of such uplands. Any interested person may file written objections to such plan, provided such objections are filed with the secretary of the board of directors at the office of the secretary not less than five days prior to the date fixed for the hearing. Objections to the plan by 20% or more of the persons owning real property contiguous to the real property contained in the proposed plan shall require the affirmative vote of at least 3/4 of all of the members of the board of directors for the adoption of the plan with any modifications or amendments thereto as an official plan of the port authority.

History: L. 1969, ch. 89, § 7; L. 1981, ch. 76, § 5; L. 1987, ch. 75, § 6; July 1.



12-3408 Same; modification, amendment or extension of plan; notice and hearing; limitations on modification or amendment of plan by certain port authorities.

12-3408. Same; modification, amendment or extension of plan; notice and hearing; limitations on modification or amendment of plan by certain port authorities. (a) Except as provided by subsection (b), the board of directors shall, from time to time after the adoption of an official plan, have the power to modify, amend or extend the same, provided that upon the making of any such modification, amendment or extension thereof, the board of directors shall cause notice to be given and shall conduct a hearing, all as provided in K.S.A. 12-3407, and amendments thereto.

(b) The board of directors of a port authority located in Cowley county shall not have the power to modify, amend or extend the same to change or alter the character of the work to be undertaken by the port authority which would allow the use of any land or site acquired through the exercise of eminent domain to be used for a recreational-use purpose, nor to allow private development upon such acquired land or site for a period of 30 years from the date of acquisition of such land or site. The board shall not adopt any modification, amendment, or extension until the notice has been given and the hearing held as therein provided.

History: L. 1969, ch. 89, § 8; L. 1981, ch. 76, § 6; L. 2004, ch. 110, § 3; Apr. 22.



12-3409 Same; validity of modification, amendment or extension of plan.

12-3409. Same; validity of modification, amendment or extension of plan. A plan and any modification, amendment or extension thereof, when adopted by the board of directors after notice and hearing as provided in K.S.A. 12-3407 or 12-3408, and amendments thereto, shall be final and conclusive and its validity shall be conclusively presumed.

History: L. 1969, ch. 89, § 9; L. 1981, ch. 76, § 7; L. 1987, ch. 75, § 7; July 1.



12-3411 Same; inapplicability to other laws.

12-3411. Same; inapplicability to other laws. Nothing contained in K.S.A. 12-3401 to 12-3414, inclusive, shall:

(a) Impair the provisions of law or ordinance directing the payment of revenues derived from public property into sinking funds or dedicating such revenues to specific purposes;

(b) Enlarge, alter, diminish, or affect in any way, any lease or conveyance made, or action taken prior to the creation of a port authority by any city, or by any county;

(c) impair or interfere with the exercise of any permit for the removal of sand or gravel, or other similar permits issued by this state or the United States.

History: L. 1969, ch. 89, § 11; July 1.



12-3412 Port authorities; contracts; public bids, when required; disadvantaged business enterprises; negotiation of sale or lease of property, when; exemption concerning sale of certain real or personal property.

12-3412. Port authorities; contracts; public bids, when required; disadvantaged business enterprises; negotiation of sale or lease of property, when; exemption concerning sale of certain real or personal property. (a) No contract for the construction, alteration or repair of any building, structure or other improvement undertaken by a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, and involving an expenditure exceeding $10,000 shall be awarded by the port authority unless a notice calling for bids shall have been given by publication in the Kansas register at least 30 days prior to the opening of such bids. No contract requiring public bids shall be awarded except to the lowest responsible bidder, except when bids are received from one or more disadvantaged business enterprises and any applicable funding guidelines require, such contracts may be negotiated to assure disadvantaged business participation in the project. Every contract awarded which requires public bids shall be in writing and signed by the chairperson of the port authority and by the contractor and, if the contract involves work or construction, it shall be accompanied by or shall refer to plans and specifications for the work to be done, prepared for and approved by the port authority.

(b) In exercising the port authority's power to sell real or personal property, the port authority may seek public bids upon specifications approved by the port authority or the port authority may negotiate the sale of any real or personal property upon such terms as the port authority deems to be in the public interest, except that a negotiated sale of any real or personal property shall be subject to the following:

(1) The current lessee of such property shall have the first right to purchase such property;

(2) such property shall be appraised by an independent appraiser prior to such sale of property; and

(3) such sale of property shall be for no less than the appraised value of such property.

(c) Notwithstanding the provisions of this section or any other provision of state law to the contrary, the provisions of subsection (b) shall not apply to any negotiated sale-purchase agreements, lease agreements, lease-purchase agreements or lease agreements containing an option to purchase, installment sale contracts, purchase options or other similar instruments entered into by a port authority prior to July 1, 1987, nor any amendments or restatements to such agreements, contracts, options or instruments that were made, entered into or became effective after such date.

History: L. 1969, ch. 89, § 12; L. 1980, ch. 70, § 1; L. 1981, ch. 76, § 9; L. 1987, ch. 75, § 8; L. 2009, ch. 11, § 1; Apr. 2.



12-3413 Same; budget; rents and charges; surplus of funds, use.

12-3413. Same; budget; rents and charges; surplus of funds, use. (a) The board of directors of a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, shall annually prepare a budget for the port authority.

(b) Rents, charges and administrative fees received by the port authority shall be used for the general expenses of the port authority and to pay interest, amortization, taxes and retirement charges on money borrowed and reserves therefor. If there remains, at the end of any calendar year, any surplus of such funds after providing for the above uses and reserves therefor, the board of directors may pay such surplus into the general funds of the political subdivisions creating and comprising the port authority in proportion to their taxable tangible property valuation as adjusted by the assessment ratio of the state.

History: L. 1969, ch. 89, § 13; L. 1981, ch. 76, § 10; L. 1987, ch. 75, § 9; July 1.



12-3414 Same; treasurer's bond; deposits and disbursements of funds.

12-3414. Same; treasurer's bond; deposits and disbursements of funds. Before receiving any moneys, the treasurer and deputy treasurer of a port authority created in accordance with K.S.A. 12-3402, and amendments thereto, shall furnish bond in such amount as shall be determined by the port authority, with sureties satisfactory to it, and all funds coming into the hands of such treasurer or deputy treasurer shall be deposited by the treasurer or deputy treasurer to the account of the port authority in one or more such depositories as shall be qualified to receive deposits of county funds, which deposits shall be secured in the same manner as county funds are required to be secured. No disbursements shall be made from such funds except in accordance with rules and regulations adopted by the port authority.

History: L. 1969, ch. 89, § 14; L. 1987, ch. 75, § 10; July 1.



12-3415 Same; borrowing money; issuance of notes, bonds and other evidence of indebtedness; approval required.

12-3415. Same; borrowing money; issuance of notes, bonds and other evidence of indebtedness; approval required. (a) For the purpose of paying all or any part of the cost of purchasing or acquiring land or interests therein, and the cost of purchasing, acquiring, constructing, equipping, reconstructing, improving, repairing, enlarging, remodeling and furnishing buildings, structures, plants, docks, wharves, warehouses, piers, sidings and other water-port facilities, airport facilities, terminal facilities, land transportation facilities, railroad facilities or industrial-use facilities or any part thereof; including additions, improvements, relocations, renovations, extensions and modifications thereof (all of which as are included in a single project are hereafter referred to in this act as "facility or facilities"), a port authority created pursuant to this act, is authorized to borrow money upon credit of the income and revenues to be derived from the operation of such facilities, together with any other available income and revenues from other revenue producing facilities of such port authority, and to issue negotiable notes, bonds or other evidence of indebtedness authorized under subsection (b) of K.S.A. 12-3406, and amendments thereto, of such port authority in such amount as the board of directors of the port authority shall deem necessary for the purpose; and to provide for payment of such notes, bonds or other evidence of indebtedness and rights of holders thereof as herein provided.

(b) The port authority shall not issue bonds without first having received approval, by resolution, of the governing body of the cities or counties which comprise such port authority.

History: L. 1969, ch. 89, § 15; L. 1980, ch. 70, § 6; L. 1981, ch. 76, § 11; L. 1987, ch. 75, § 11; L. 2003, ch. 28, § 2; Apr. 10.



12-3416 Port authorities; conditions of bonds; negotiability.

12-3416. Port authorities; conditions of bonds; negotiability. Bonds and other obligations authorized by this act shall be executed by the chairperson and secretary of the port authority. Such bonds and other obligations may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their date, may be in such denominations and in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without premium, and may bear such rate of interest, and may contain such other terms and conditions not inconsistent with this act, as may be provided by official resolution of the board of directors of such port authority, notwithstanding the provisions of any other statute affecting the issuance of municipal bonds.

Such bonds may be sold in such manner and at such price or prices, not less than par plus accrued interest to date of delivery, as provided in K.S.A. 12-3428, and amendments thereto. Bonds issued under this act are declared to be negotiable instruments.

History: L. 1969, ch. 89, § 16; L. 1981, ch. 76, § 12; L. 1987, ch. 75, § 12; July 1.



12-3417 Same; bonds; installment payment of bonds; conversion provisions.

12-3417. Same; bonds; installment payment of bonds; conversion provisions. In the event any issue or series of bonds is issued pursuant to this act pursuant to a loan agreement or bond purchase agreement with any agency of the United States government, then and in that event, notwithstanding any other provision of law, the board of directors of the port authority may in any resolution authorizing bonds hereunder provide for the initial issuance of one or more bonds, in this section called "bond," aggregating the amount of the entire issue; and may make such provision for installment payments of the principal amount of any such bond as it may consider desirable; and may provide for the making of any such bond payable to bearer or otherwise, registrable as to principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The board of directors of the port authority may further make provision in any such resolution for the manner and circumstances under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

History: L. 1969, ch. 89, § 17; L. 1983, ch. 49, § 54; May 12.



12-3418 Same; exercise of powers constitutes governmental function; tax exemption for property acquired, exceptions.

12-3418. Same; exercise of powers constitutes governmental function; tax exemption for property acquired, exceptions. The exercise of the powers granted by this act will be in all respects for the benefit of the people of the state, for the increase of their commerce and prosperity, and for the improvement of their health and living conditions, and the activities and operations of a port authority will constitute the performance of essential governmental functions. No port authority shall be required to pay any taxes or assessments upon any property acquired and used by it or leased to another under the provisions of this act or upon the income therefrom, and any bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state except that property acquired by a port authority shall be exempt from ad valorem property tax only until the calendar year in which the same is rented, leased, subleased or developed and returns revenue to such authority in excess of the amount necessary to retire the obligations of the port authority and pay administrative costs of the port authority, and in such year such property shall be placed upon the tax rolls and thereafter ad valorem property taxes shall be paid thereon as is provided by law. The provisions of this subsection shall not apply to Kansas retailers' sales tax, ad valorem property tax on industrial-use facilities or any intangible tax.

All sales of: (1) Tangible personal property and services purchased directly by any port authority for use exclusively by such authority; (2) tangible personal property or services purchased by a port authority for constructing, maintaining, equipping, reconstructing, repairing, enlarging, remodeling or furnishing port facilities other than an industrial-use facility; and (3) tangible personal property or services purchased with funds of a political subdivision by a contractor for constructing, reconstructing, repairing, enlarging or remodeling a port or industrial-use facility for any port authority shall be exempt from the Kansas retailers' sales tax imposed by K.S.A. 79-3603, and amendments thereto.

History: L. 1969, ch. 89, § 18; L. 1980, ch. 70, § 7; L. 1981, ch. 76, § 13; L. 1987, ch. 75, § 13; L. 2010, ch. 44, § 10; July 1.



12-3419 Same; payment of bonds from combined revenues; priorities; subsequent series of bonds, liens.

12-3419. Same; payment of bonds from combined revenues; priorities; subsequent series of bonds, liens. The board of directors of a port authority may in its discretion authorize one issue of bonds hereunder for the purpose of purchasing, acquiring, constructing, reconstructing, improving, equipping, furnishing, repairing, enlarging and remodeling of more than one building structure, project or facility, as herein defined, and may make such bonds payable from the combined revenues of all such buildings and facilities so constructed, acquired, improved or equipped, in whole or in part, with the proceeds of such bonds; together with revenues from the operation of any existing revenue producing buildings or facilities. If more than one series of bonds shall be issued hereunder, payable from the revenues of such buildings and facilities, priority of lien thereof as to such revenues shall be as prescribed by proceedings authorizing the issuance of such respective bond issues. It shall be within the discretion of the board of directors of such port authority at the time the first series of bonds is authorized, to provide that subsequent series of bonds payable from the same revenues, in whole or in part, shall not be issued; or that subsequent series of bonds shall be subordinate as to lien; or that subsequent series of bonds shall enjoy parity of lien upon such conditions and restrictions as are specified therein.

History: L. 1969, ch. 89, § 19; L. 1981, ch. 76, § 15; April 18.



12-3420 Same; issuance of bonds and refunding bonds; approval required.

12-3420. Same; issuance of bonds and refunding bonds; approval required. The board of directors of a port authority may issue bonds hereunder for the purpose of refunding any bonds or other obligations of the port authority theretofore issued pursuant to this act; or it may authorize a single issue of bonds hereunder for the purpose in part of refunding such previous obligations and in part for the purchasing, acquiring, constructing, reconstructing, improving, equipping, repairing, enlarging and remodeling facilities of such port authority. The port authority shall not issue such refunding bonds without first having received approval, by resolution, of the governing body of the cities or counties which comprise such port authority.

Where bonds are issued under this section solely for refunding purposes, such bonds either may be sold as provided in K.S.A. 12-3428, and amendments thereto, or may be exchanged for outstanding obligations. If sold, the proceeds either may be applied to payment of obligations refunded or may be deposited in escrow for the retirement thereof. All refunding bonds issued under this section shall in all respects be authorized, issued and secured in the manner provided for other bonds issued under this act and shall have all attributes of such bonds. Except as otherwise provided in this section, all refunding bonds issued hereunder shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a, and amendments thereto. The board of directors may provide that any such refunding bonds shall have the same priority of lien on the revenues pledged for their payment as was provided for obligations refunded thereby.

History: L. 1969, ch. 89, § 20; L. 1977, ch. 58, § 8; L. 1981, ch. 76, § 16; L. 1987, ch. 75, § 14; L. 2002, ch. 94, § 2; July 1.



12-3421 Same; bonds not debt of state, county or city, exception; special obligations, required recitals.

12-3421. Same; bonds not debt of state, county or city, exception; special obligations, required recitals. No bonds issued under provisions of this act shall ever become a debt or obligation of the state of Kansas, nor shall the faith and credit of the state of Kansas be pledged in whole or in part, directly or indirectly, for the payment of such bonds, or interest thereon, except if so authorized by election as provided in subsection (c) of K.S.A. 12-3402. Bonds issued under this act shall not be an indebtedness of any county or counties, or any city or cities, which shall have created or joined in the formation of the port authority issuing the same. All bonds issued pursuant to this act shall be special obligations of the port authority concerned, payable solely from the revenues of the buildings and facilities referred to therein. Such bonds shall contain on the face thereof a statement to the effect that neither the state, nor any county or city concerned shall be obligated to pay the same, or the interest thereon, except from revenues of such facilities; and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged or may hereafter be pledged to the payment of principal of or interest on such bonds.

History: L. 1969, ch. 89, § 21; July 1.



12-3422 Same; pledges of revenues and income; powers of board of directors.

12-3422. Same; pledges of revenues and income; powers of board of directors. The board of directors of a port authority issuing bonds pursuant to the provisions of this act shall pledge for the payment of principal of or interest on such bonds, all or any part of the revenues to be derived from the management and operation of the buildings and facilities for the construction, acquisition or improvement of which the bonds are issued; together with any other available income and revenues from revenue producing facilities of such port authority. In order to secure prompt payment of the principal and interest, and the proper application or revenues pledged thereto, the board of directors of such port authority is authorized by appropriate resolution:

(a) To covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b) to covenant as to the operation of the facilities and buildings and the collection and disposition of the revenues derived from such operation;

(c) to covenant as to the rights, liabilities, powers and duties arising from the breach of any covenant or agreement into which it may enter in authorizing and issuing the bonds;

(d) to covenant and agree to carry such insurance on the buildings and facilities, and the use and occupancy thereof as may be considered desirable and, in its discretion, to provide that the cost of such insurance shall be considered a part of the expense of operating the buildings and facilities;

(e) to vest in a trustee or trustees the right to receive all or any part of the income and revenues pledged and assigned to or for the benefit of the holder or holders of bonds issued hereunder and to hold, apply and dispose of the same, and the right to enforce any covenant made to secure the bonds; and to execute and deliver a trust agreement or agreements which may set forth the powers and duties and the remedies available to such trustee or trustees and may limit the liability thereof and prescribe the terms and conditions upon which such trustee or trustees or the holder or holders of the bonds in any specified amount or percentage may exercise such rights and enforce any or all such covenants and resort to such remedies as may be appropriate;

(f) to fix rents, charges and fees to be imposed in connection with and for the use of the buildings, services and facilities of such port authority, which rents, charges and fees shall be considered to be income and revenues derived from the operation of the buildings and facilities, and are hereby expressly required to be fully sufficient to assure the prompt payment of principal and interest on the bonds as each becomes due, and to make and enforce such rules and regulations with reference to the use of the buildings and facilities, as it may deem desirable for the accomplishment of the purposes of this act;

(g) to covenant to maintain a maximum percentage of use and occupancy of the buildings and facilities for revenue producing purposes;

(h) to covenant against the issuance of any other obligations payable from the revenues to be derived from the buildings and facilities; and to covenant as to priority of resort to such revenues between obligations of such port authority;

(i) all such agreements and covenants entered into by the board of directors of such port authority shall be binding upon the board and the authority, its agents and employees, and upon its successors in interest; and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity, which may be brought by any holder or holders of bonds issued hereunder or in their behalf.

History: L. 1969, ch. 89, § 22; July 1.



12-3423 Same; agreement with federal government.

12-3423. Same; agreement with federal government. The board of directors of a port authority may enter into any agreement or contract with the United States of America or any agency or instrumentality thereof which it may consider advisable or necessary in order to obtain a grant of funds, a contract for purchase of its bonds, or any other aid or assistance in connection with the construction, addition, furnishing and equipping of any building or facility as herein defined.

History: L. 1969, ch. 89, § 23; July 1.



12-3424 Same; segregation and use of proceeds; contracts for buildings and facilities.

12-3424. Same; segregation and use of proceeds; contracts for buildings and facilities. The proceeds to be derived from the sale of bonds herein authorized shall be segregated and used solely for the purpose for which the bonds are authorized. The board of directors of a port authority is authorized to make any contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the construction, furnishing and equipping of any building or facility as herein defined.

History: L. 1969, ch. 89, § 24; July 1.



12-3425 Same; approval of bonds by attorney general; effect.

12-3425. Same; approval of bonds by attorney general; effect. All bonds issued hereunder shall be submitted to the attorney general of Kansas for examination, and when such bonds have been examined and certified as legal obligations of the issuing authority by the attorney general in accordance with such requirements as he or she may make, the same shall be incontestable in any court in the state of Kansas unless suit thereon shall be brought in a court having jurisdiction thereof within ninety (90) days from the date of such approval.

History: L. 1969, ch. 89, § 25; July 1.



12-3426 Same; investments in bonds of authority authorized.

12-3426. Same; investments in bonds of authority authorized. Bonds issued under the provisions of this act are hereby made securities in which all banks, trust companies, savings and loan associations, investment companies, and others carrying on a banking business; all insurance companies and insurance agencies and others carrying on an insurance business, may lawfully invest funds, including capital funds, under their control or belonging to them, providing such bonds shall not be used by any depository as security for any public funds.

History: L. 1969, ch. 89, § 26; July 1.



12-3427 Same; borrowing money in anticipation of issuance of bonds; restrictions; failure to issue bonds, effect.

12-3427. Same; borrowing money in anticipation of issuance of bonds; restrictions; failure to issue bonds, effect. Whenever the board of directors of a port authority shall have adopted a resolution authorizing the issuance of any series of bonds hereunder and said bonds have been sold but prior to the time as of which the bonds can be delivered, the board of directors of a port authority finds it necessary to borrow money for the purpose for which the bonds were authorized, such board of directors may, by appropriate resolution, authorize the borrowing of money in anticipation of the issuance of the bonds, and the issuance of the note or notes of the board of directors to evidence such borrowing. The amount so borrowed shall not exceed the principal amount of the bonds and shall not bear interest at a rate exceeding the average interest rate of the bonds. Such note or notes shall be signed in the manner prescribed by the board of directors and shall be made payable at such time or times as the board of directors may prescribe, not later than one year from their respective dates and may be renewed from time to time by the issuance of new notes hereunder. The proceeds of any loan made under this section shall be devoted exclusively to the purpose for which the bonds shall have been authorized and the note or notes and the interest thereon shall be paid with the proceeds of the bonds simultaneously with the delivery of the bonds. If for any reason the bonds shall not be issued, the holder or holders of the notes shall be entitled to all rights which would have been enjoyed by the holders of the bonds had they been issued; and the notes shall be paid from the revenues provided for the payment of the bonds, and shall be entitled to the benefit of all covenants, agreements and rights appearing in the resolution authorizing the bonds for the benefit of the bonds.

History: L. 1969, ch. 89, § 27; July 1.



12-3428 Same; sale of bonds; conditions.

12-3428. Same; sale of bonds; conditions. All bonds sold hereunder may be sold at public or private sale in the discretion of the board of directors. If such bonds are sold at public sale, they shall be awarded to the best bidder, based upon an open competitive public offering. Notice of sale of such bonds shall be advertised at least fourteen (14) days in advance of the time of receiving bids and said notice shall appear at least once a week for two (2) successive weeks in a newspaper of general circulation in the county where the principal office of the port authority is located. No bonds shall be sold for less than par value.

History: L. 1969, ch. 89, § 28; July 1.



12-3429 Same; emergencies; contracts.

12-3429. Same; emergencies; contracts. If the port authority determines that an emergency exists and an expenditure in an amount exceeding ten thousand dollars ($10,000) is necessary in order to avoid loss of life, substantial damage to property, or damage to the public peace, health, safety or welfare, the contracts to deal with such emergency may be made and entered into without public notice or competitive bids.

History: L. 1969, ch. 89, § 29; L. 1980, ch. 70, § 2; April 15.



12-3430 Same; oath and bond of trustees.

12-3430. Same; oath and bond of trustees. Any trustee or trustees, as provided herein, first shall take the oath of office required of an elected public officer and shall be under a good and sufficient fidelity bond, to be approved by the attorney general, in a surety company authorized to transact surety business in the state of Kansas. The cost of said bond shall be paid from funds of the revenue bonds. The oaths of office shall be administered by any person authorized to administer oaths in the state of Kansas.

History: L. 1969, ch. 89, § 30; July 1.



12-3431 Same; meetings open to public; records.

12-3431. Same; meetings open to public; records. After the effective date of this act, meetings of an organized port authority shall be open to the public to the same extent as is required by law of other public boards and commissions. All records of said authority shall be public records and shall be kept in a place, the location of which shall be listed in the office of the county clerk of each county wherein any revenue bond authorized by them hereunder shall be recorded.

History: L. 1969, ch. 89, § 31; July 1.



12-3432 Same; liability of trustees.

12-3432. Same; liability of trustees. No trustee or beneficiary shall be charged with any liability whatsoever by reason of any act or omission committed or suffered in the performance of such trust or in the operation of the trust property, except for willful or grossly negligent breach of trust: Provided, however, Any act, liability for any omission, or obligation of a trustee or trustees, in the execution of such trust, or in the operation of the trust property, shall extend to the whole of the trust estate or so much thereof as may be necessary to discharge such liability or obligation and not otherwise.

History: L. 1969, ch. 89, § 32; July 1.



12-3433 Same; liberal construction; severability.

12-3433. Same; liberal construction; severability. This act being necessary for the welfare of the state and its inhabitants, and for the growth and development of commerce and industry in the state of Kansas, it shall be liberally construed to effect the purposes thereof. The provisions of this act are severable, and if any section, sentence, clause or provision hereof shall be held unconstitutional by any court of competent jurisdiction, the remaining provisions shall not be impaired or invalidated thereby.

History: L. 1969, ch. 89, § 33; July 1.






Article 35 SPECIAL ASSESSMENTS AGAINST THE STATE

12-3501 Constitutional exemption not impaired.

12-3501. Constitutional exemption not impaired. This act recognizes that section 1 of article 11 of the constitution of Kansas provides that all property used exclusively for state purposes shall be exempted from taxation. Nothing in this act shall be construed to reduce such constitutional exemption.

History: L. 1969, ch. 428, § 1; July 1.



12-3502 Definitions.

12-3502. Definitions. As used in this act, unless the context otherwise requires: (a) "Local unit of government" means any county, city, township, or any other taxing subdivision of this state, or the board thereof, which has statutory power and authority to make levy of special assessment taxes for any purpose.

(b) "Secretary" means the secretary of administration.

(c) "Board" means the governing body of any local unit of government.

History: L. 1969, ch. 428, § 2; July 1.



12-3503 Nonapplication of act in certain cases.

12-3503. Nonapplication of act in certain cases. (a) The provisions of this act shall have no application to any levy of special assessment taxes against the state of Kansas, which assessments were apportioned by a board prior to the effective date of this act.

(b) The provisions of this act shall have no application to special assessment taxes imposed upon property which is acquired by the state of Kansas after the initial levy of such special assessment taxes.

History: L. 1969, ch. 428, § 3; July 1.



12-3504 Notice to secretary of administration, when required; rules and regulations relating to notice.

12-3504. Notice to secretary of administration, when required; rules and regulations relating to notice. Whenever any board proposes to levy a special assessment for any purpose, and there is located within the territory upon which the special assessment is proposed to be levied, any real property owned by the state of Kansas or any real property in which the state has a property interest, the board shall notify the secretary at the commencement of the proceedings intended to result in the levy. The notice shall be in writing and shall be mailed to the secretary by registered mail. The notice shall be in form and contain any information as is specified in rules and regulations relating thereto which shall be adopted by the secretary. The secretary shall also provide by rules and regulations for notification by the board of subsequent steps in the proceedings. The rules and regulations may provide for notices subsequent to the initial notice to be mailed to particular state department heads in addition to the secretary. All rules and regulations adopted pursuant to K.S.A. 12-3501 et seq., and amendments thereto, shall be subject to approval of the state finance council as provided by law.

History: L. 1969, ch. 428, § 4; L. 1983, ch. 118, § 2; July 1.



12-3505 Representation by attorney general, department heads and secretary.

12-3505. Representation by attorney general, department heads and secretary. Upon receiving any notice under K.S.A. 12-3504, the secretary shall give notice thereof to all interested department heads, the attorney general, and such other state officers as the secretary may determine. The secretary, the attorney general or any department head specified by the secretary shall be authorized by himself or by herself or by his or her representative to represent the state of Kansas in negotiations relating to such special assessment tax, or protest thereof. Such representation may be either in writing or by personal appearance or otherwise.

History: L. 1969, ch. 428, § 5; July 1.



12-3506 Determination of state liability.

12-3506. Determination of state liability. (a) The state of Kansas shall be liable for a lawful and reasonable share of any special assessments levied by any board against any property owned by the state of Kansas or on property in which the state has a property interest for the purpose of streets, alleys, sanitary sewers, storm sewers, drainage district works and flood control works, or works supplemental to or necessary to the operation of any of the foregoing.

(b) Except for special assessments levied by a board for the purposes listed in subsection (a), the state of Kansas shall not be liable for any special assessments levied for a purpose which, in the opinion of the secretary, renders no immediate direct benefit, or immediate significant indirect benefit to the state of Kansas. The secretary, upon advice of the attorney general and the heads of all interested departments, shall determine within 30 days after receipt of notice under K.S.A. 12-3504, and amendments thereto, whether the state of Kansas receives any immediate direct benefit or immediate significant indirect benefit from the proposed improvement. Upon making such finding, the secretary shall notify the interested board and interested state department heads in writing of the finding.

History: L. 1969, ch. 428, § 6; L. 1983, ch. 118, § 3; July 1.



12-3507 Approval of assessment plan and method of assessment; exception.

12-3507. Approval of assessment plan and method of assessment; exception. (a) In the event that the statute under which any levy of any special assessment is made authorizes a board to determine the assessment plan or the method of apportionment of such assessments, the secretary shall specify the assessment plans or methods of apportionment which will be approved for each project for which an assessment against the property of the state of Kansas is proposed. The secretary shall make such specification in writing and deliver the same to the interested board as soon as such specification can reasonably be made by the secretary.

(b) This section shall not apply to special assessments levied by a board for purposes listed in subsection (a) of K.S.A. 12-3506, and amendments thereto.

History: L. 1969, ch. 428, § 7; L. 1983, ch. 118, § 4; July 1.



12-3508 Lump-sum payment of state liability; exception; boards not to certify assessment to county clerk; protest and negotiation of assessments.

12-3508. Lump-sum payment of state liability; exception; boards not to certify assessment to county clerk; protest and negotiation of assessments. (a) All special assessments for which the state has liability shall be paid in one lump sum pursuant to appropriation therefor by the legislature unless a state agency, with the approval of the secretary of administration, elects to pay any such assessment from any available current funds of the agency. Notwithstanding any other provision of law to the contrary, the share of cost of any special assessment applicable to the state of Kansas shall not be certified to the county clerk by any board for levy of the special assessment, but in lieu thereof the amount of such liability shall be determined in dollars by the board, and upon making such determination the board shall promptly notify the secretary of such amount. Nothing in this section shall be construed to limit the authority of duly designated representatives of the state from negotiating or appearing for the state in protest of any assessment or the amount thereof.

(b) The secretary of administration may approve the payment of special assessments, including charges levied pursuant to K.S.A. 19-2751 even though the board levying the same has failed: (1) To notify the secretary of the commencement of proceedings as required by K.S.A. 12-3504; or

(2) to submit all information required by regulations adopted by the secretary pursuant to K.S.A. 12-3504.

History: L. 1969, ch. 428, § 8; L. 1982, ch. 78, § 1; July 1.



12-3509 Department budgets to include items to pay liability.

12-3509. Department budgets to include items to pay liability. When the amount of any special assessment of taxes for which the state is liable is known by the secretary, he or she shall notify the appropriate state department head of the amount to be included in the budget of the department for payment of such assessment, and such department head shall cause such an item to be included in the proposed budget of his or her department.

History: L. 1969, ch. 428, § 9; July 1.



12-3510 Court action against state prohibited; claim permitted.

12-3510. Court action against state prohibited; claim permitted. No action shall be brought in any court against the state of Kansas for payment of any special assessment of taxes. The prohibition specified in this section shall not limit the right of any board to file a claim with the claims and accounts committee of the legislature, when such claim is based upon matters relating to the provisions of this act.

History: L. 1969, ch. 428, § 10; July 1.



12-3511 Local government may pay state share, when.

12-3511. Local government may pay state share, when. In the event that any board apportions a part of any special assessment of taxes to the state of Kansas, and payment of the amount so apportioned or any part thereof is denied, such board may pay the same as a general obligation of the local unit of government.

History: L. 1969, ch. 428, § 11; July 1.



12-3512 Severability.

12-3512. Severability. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1969, ch. 428, § 12; July 1.



12-3513 Payments for township road maintenance or improvement.

12-3513. Payments for township road maintenance or improvement. (a) Agencies of the state of Kansas are authorized to pay amounts requested by townships for the maintenance or improvement of roads located on or adjacent to property owned by the state of Kansas when, as determined by the head of the agency occupying such property, the agency is receiving a direct benefit of the township road and the amount requested is reasonable.

(b) Requests for payments authorized by subsection (a) shall be submitted to the head of the state agency in the manner provided for the submission of notice of special assessments pursuant to K.S.A. 12-3504, and amendments thereto.

History: L. 1993, ch. 115, § 1; July 1.






Article 36 WATER CONDITIONING CONTRACTORS

12-3601 Definitions.

12-3601. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Water conditioning contractor" means any person, firm, copartnership, association or corporation which engages in the business of installing, servicing or repairing water conditioning equipment.

(b) "Water conditioning equipment" means any water conditioning device, such as filters, softeners, hypochlorinators, aerators, chemical feeders, associated equipment and the like used in connection with the conditioning of water.

History: L. 1972, ch. 45, § 1; July 1.



12-3602 Water conditioning contractors; registration with city clerk; certificate; qualifications of applicant; revocation of certificate; liability insurance and surety bonds; waiver; unlawful acts.

12-3602. Water conditioning contractors; registration with city clerk; certificate; qualifications of applicant; revocation of certificate; liability insurance and surety bonds; waiver; unlawful acts. (a) Every water conditioning contractor shall be required to register with the clerk of each city in which he or she engages in business, and it shall be unlawful to engage in such business without said registration. The clerk shall issue a certificate of registration upon the contractor's satisfactory showing that he or she meets the requirements as set forth in subsections (b) and (c) below: Provided, That should the contractor show proof of registration in another city in this state, the clerk may issue a certificate forthwith. Registration information shall include but not be limited to the following: (1) The name(s) and address(es) of the contractor, his or her organization(s) and place(s) of business; (2) other city or cities of registration of the contractor under this act; and (3) the city clerk holding the contractor's surety bond as required in subsection (c) below.

(b) The clerk shall issue a certificate if the contractor has not (1) been convicted of a felony or any crime involving moral turpitude or fraud, deception or misrepresentation, (2) been refused a certificate in another jurisdiction, (3) knowingly given any false statement in his or her registration; and if said contractor has complied with insurance and bond requirements as set forth in subsection (c) below. Said certificate may be revoked by the clerk should the contractor fail to maintain compliance with the above requirements.

(c) It shall be unlawful for a water conditioning contractor to engage in business in the state of Kansas without insurance and bond as set forth hereinafter. Every contractor shall be required to maintain general liability and product liability insurance in the minimum of fifty thousand dollars ($50,000). Each contractor shall also furnish to the clerk of the first city in which the contractor registers an acceptable surety bond. Said bond shall be held by said clerk and be executed by the contractor as principal, and by a solvent corporation authorized to do business in the state of Kansas, in the amount of two thousand five hundred dollars ($2,500). The aggregate liability of the surety for all breaches of the conditions of the bond shall, in no event, exceed the amount of such bond. The surety on the bond shall have the right to cancel such bond upon giving thirty (30) days' notice to the city clerk of the first city in which the insured registered and thereafter shall be relieved of liability for any breach of condition occurring after the effective date of said cancellation. In lieu of said corporate surety bond, such contractor may file a bond signed by three (3) or more good and sufficient sureties conditioned as hereinafter provided. Said bond shall be to the state of Kansas for use and benefit of such persons as may suffer by breach thereof; and shall be conditioned that the contractor will honestly and properly conduct his or her business, that the contractor will not fail or refuse to render to a customer services as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties, and that the contractor will not violate the laws of the state of Kansas or any political subdivision thereof. The bond and insurance requirements of this act may be waived by the city clerk for any corporate water conditioning contractor who submits proof of ability to respond in damages in an amount not less than fifty thousand dollars ($50,000) arising out of general liability and products liability claims.

History: L. 1972, ch. 45, § 2; July 1.



12-3603 City regulation of installation, service or repair; enforcement.

12-3603. City regulation of installation, service or repair; enforcement. Nothing in this act shall prohibit any city from establishing rules and regulations governing the installation, service or repair of water conditioning equipment or providing for the inspection of the original installation or repair of the same to secure the enforcement of any ordinance specifically applying to the installation, service or repair of water conditioning equipment.

History: L. 1972, ch. 45, § 3; July 1.



12-3604 Registered contractors not engaged in plumbing.

12-3604. Registered contractors not engaged in plumbing. Registered water conditioning contractors shall not be deemed to be engaged in the business of plumbing.

History: L. 1972, ch. 45, § 4; July 1.



12-3605 Penalties.

12-3605. Penalties. Failure to comply with any of the provisions of this act shall constitute a class C misdemeanor.

History: L. 1972, ch. 45, § 5; July 1.






Article 37 SEWAGE DISPOSAL FACILITIES AND IMPROVEMENTS

12-3710 Sewage disposal facilities; secretary of health and environment authorized to issue revenue bonds; use of proceeds; payment, conditions, interest rate, maturity and regulation of issuance of bonds; interim receipts or temporary bonds.

12-3710. Sewage disposal facilities; secretary of health and environment authorized to issue revenue bonds; use of proceeds; payment, conditions, interest rate, maturity and regulation of issuance of bonds; interim receipts or temporary bonds. The secretary of health and environment is hereby authorized to issue not to exceed $20,000,000 of revenue bonds payable solely from revenues arising from contracts between the secretary of health and environment and any city, county, township or other political subdivision of the state as authorized by this act and moneys held to the credit of any debt service reserve fund established by the resolution of the secretary of health and environment authorizing the bonds of any issue or the trust agreement securing such bonds. Revenue bonds issued under this act shall not be deemed to constitute a debt of the state or of any political subdivision thereof for which ad valorem taxes may be levied or a pledge of the full faith and credit of the state or of any political subdivision thereof. All such revenue bonds shall be approved in form and content by bond counsel for the secretary of health and environment. The secretary of health and environment may provide by resolution for the issuance of revenue bonds under this act for the purpose of providing grants to any city, county, township or other political subdivision of the state of not less than 25% and not to exceed 30% of construction and costs associated therewith of any one or more sewage disposal facilities. The bonds of each issue shall be dated, shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, shall mature at such time or times not exceeding 20 years from their date or dates as may be determined by the secretary of health and environment, and may be made redeemable before maturity, at the option of the secretary of health and environment at such price or prices and under such terms and conditions as may be fixed by the secretary of health and environment prior to the issuance of the bonds. The secretary of health and environment shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the secretary of health and environment, and the official seal of the secretary of health and environment shall be impressed thereon and any coupons attached thereto shall bear the facsimile signature of the secretary of health and environment. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery, and also any bond may bear the facsimile signature of or may be signed by such persons as at the actual time of the execution of such bond shall be the proper officers to sign such bond although at the date of such bond such persons may not have been such officers. All bonds issued under the provisions of this act shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the uniform commercial code of the state. The bonds may be issued in coupon or in registered form, or both, as the secretary of health and environment determines, and provision may be made for the registration of any coupon bonds, for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The secretary of health and environment shall sell such bonds after public advertisement and by competitive bidding on sealed proposals. Any and all bids may be rejected. If no bid acceptable to the secretary of health and environment is received, the secretary of health and environment may sell the bonds without such competitive bidding at private sale in such manner and upon such terms and conditions as the secretary of health and environment determines is in the public interest.

The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the secretary of health and environment may provide in the resolution authorizing the issuance of such bonds or in the trust agreement herein authorized securing the same.

Prior to the preparation of definitive bonds, the secretary of health and environment may, under like restrictions, issue interim financing receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds have been executed and are available for delivery. The secretary of health and environment may also provide for the replacement of any bonds which are mutilated, destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any officer, department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things, other than those proceedings or conditions which are specifically required by this act.

History: L. 1973, ch. 69, § 1; L. 1975, ch. 77, § 1; L. 1982, ch. 79, § 1; L. 1983, ch. 49, § 55; May 12.



12-3711 Same; sewage disposal treatment fund; deposit and use of bond proceeds; loans to political subdivisions of state; sewer service charges for repayment of loans, assessment and collection; disposition of moneys collected; powers of secretary of health and environment.

12-3711. Same; sewage disposal treatment fund; deposit and use of bond proceeds; loans to political subdivisions of state; sewer service charges for repayment of loans, assessment and collection; disposition of moneys collected; powers of secretary of health and environment. All moneys received from the issuance of revenue bonds under the provisions of this act shall be deposited in the sewage disposal treatment fund which is hereby established in the state treasury, except that moneys sufficient to pay interest on such revenue bonds for one (1) year after the issuance thereof and to provide a reserve of not more than the maximum amount required to pay principal and interest on such revenue bonds for any year following the issuance of such bonds may be deposited in such special funds or accounts as may be provided by the secretary of health and environment in the resolution providing for the issuance of such revenue bonds or in the trust agreement securing the same. The secretary of health and environment may make sewage treatment construction grants to any city, county, township, or other political subdivision of the state, and any city, county, township, or other political subdivision of the state, subject to the provisions of this act, may accept any such grant when authorized by its governing body. Any such grant shall be for a term of not to exceed twenty (20) years and shall provide that the secretary of health and environment will pay to the city, county, township, or other political subdivision of the state, from the sewage disposal treatment fund an amount not less than twenty-five percent (25%) and not more than thirty percent (30%) of the cost of any sewage disposal facilities for which the environmental protection agency of the federal government agrees to grant not less than fifty percent (50%) of the cost thereof. In order to retire bonds issued under the provisions of this act, the secretary of health and environment after consultation with the officials of any city, county, township, or other political subdivision of the state, which receives a sewage treatment construction grant under this section, shall adopt sewer service charges to be levied against users of the sewerage system receiving such grant. The sewer service charges shall remain in effect until the bonds issued for the grant have been paid. The sewer service charges shall, insofar as is practical, be equitably assessed and shall include consideration of the quantity and quality of waste discharged. The officials of any city, county, township or other political subdivision of the state, which receives a grant hereunder shall collect sewer service charges as established by the secretary of health and environment and shall deposit the moneys collected therefrom with the secretary of health and environment in accordance with procedures established by such secretary of health and environment. The secretary of health and environment may make commitments to the federal environmental protection agency relative to providing grants and may provide for other administrative procedures as may be appropriate to carry out the intent of this act.

History: L. 1973, ch. 69, § 2; L. 1975, ch. 77, § 2; April 11.



12-3712 Grants not subject to other state agencies; revenues from service charge placed in fund for payment of bonds; use of revenues, liens; sinking fund for all bonds outstanding.

12-3712. Grants not subject to other state agencies; revenues from service charge placed in fund for payment of bonds; use of revenues, liens; sinking fund for all bonds outstanding. Grants made under this act and receipt thereunder shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the state. The revenues from sewer service charges in connection with which the bonds of any issue shall have been issued, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due, and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. Revenues or other moneys so pledged and thereafter received by the secretary of health and environment shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the department of health and environment, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the secretary of health and environment. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of such trust agreement. Except as may otherwise be provided in such resolution or such trust agreement, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another.

History: L. 1973, ch. 69, § 3; L. 1975, ch. 462, § 4; July 1.



12-3713 Bonds may be secured by trust agreement; protection of rights and remedies of bondholders.

12-3713. Bonds may be secured by trust agreement; protection of rights and remedies of bondholders. In the discretion of the secretary of health and environment any bonds issued under the provisions of this act may be secured by a trust agreement by and between the secretary and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the sewer service charge payments from cities, counties, townships, or other political subdivisions of the state, and other revenues to be received. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the secretary in relation to grants under this act in connection with which such bonds shall have been authorized, and the custody, safeguarding and application of all moneys.

It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the secretary of health and environment. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the secretary may deem reasonable and proper for the security of the bondholders.

History: L. 1973, ch. 69, § 4; L. 1975, ch. 462, § 5; July 1.



12-3714 Moneys deemed to be trust fund; trustee; duties.

12-3714. Moneys deemed to be trust fund; trustee; duties. All moneys received pursuant to the authority of this act, whether as proceeds from the sale of bonds or as revenues or as an appropriation by the state of Kansas, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1973, ch. 69, § 5; April 25.



12-3715 Enforcement of rights of bondholder or trustee.

12-3715. Enforcement of rights of bondholder or trustee. Any holder of bonds issued under the provisions of this act or any coupons appertaining thereto, and the trustee under any trust agreement, except as restricted by such trust agreement, either at law or in equity, by suit, action, mandamus or other proceeding, may protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the secretary of health and environment.

History: L. 1973, ch. 69, § 6; L. 1975, ch. 462, § 6; L. 1983, ch. 49, § 56; May 12.



12-3721 Appropriation to department of health and environment; deposit in debt service reserve fund; first claim and lien.

12-3721. Appropriation to department of health and environment; deposit in debt service reserve fund; first claim and lien. There is hereby appropriated to the department of health and environment from the self-insurance reserve fund established by K.S.A. 12-3722 et seq. for the fiscal year ending June 30, 1973, one million five hundred thousand dollars ($1,500,000) which shall be transferred by the director of accounts and reports upon vouchers approved by the secretary of health and environment for deposit to the credit of the debt service reserve fund as the same is established under the resolution authorizing the issuance of revenue bonds, or the trust agreement securing the same, under this act at the time or times of the payment for and delivery of such revenue bonds in an amount or amounts equal to the maximum amount required in any year to pay the principal of, including any mandatory payment to retire bonds prior to their maturity, and the interest on such revenue bonds. There is hereby created a first claim and lien upon one million five hundred thousand dollars ($1,500,000) in the self-insurance reserve fund for obligations of the debt service reserve fund for transfer in all succeeding fiscal years for the same purpose as is specified in the first sentence of this section.

History: L. 1973, ch. 69, § 12; L. 1975, ch. 462, § 10; July 1.



12-3722 Self-insurance reserve fund; creation; administration; payments from fund.

12-3722. Self-insurance reserve fund; creation; administration; payments from fund. There is hereby created in the state treasury the self-insurance reserve fund. Such fund shall be administered by the pooled money investment board. Except for investment purposes, no amounts shall be paid from such fund, except upon vouchers approved by the board chairman as authorized by the board acting pursuant to specific authorization in an appropriation act of the legislature, or except as is authorized for transfer to the debt service reserve fund established by K.S.A. 12-3718, and amendments thereto. For investment purposes amounts shall be paid from the fund upon vouchers approved by the chairman as authorized by such board.

History: L. 1973, ch. 360, § 1; L. 1976, ch. 386, § 1; April 12.



12-3723 Same; use and expenditure of moneys in fund.

12-3723. Same; use and expenditure of moneys in fund. Except as is otherwise provided in this act or appropriation act of the legislature, moneys in the self-insurance reserve fund may be used only for the purpose of repairing, constructing, or replacing buildings, furnishings, equipment or other property owned by or in the care, custody and control of the state or a state agency, and the original of which was damaged, destroyed, stolen or otherwise lost by casualty, and which loss or any part thereof was not covered by insurance in a commercial insurance company. Moneys in such fund may be expended for any auxiliary purpose, such as, but not limited to, business interruption losses, as may be required by any bond or trust covenants pursuant to which any such property was acquired or built, except that third-party liability or employee casualty losses may not be paid from the self-insurance reserve fund, and no waiver of governmental immunity shall exist which will permit payment of any liability from such fund except as specifically authorized by this act. The pooled money investment board shall transfer moneys from such fund as provided by K.S.A. 12-3710 et seq., and amendments thereto, and also to appropriate state agencies as directed by appropriation acts, for such agencies to expend for the purposes provided in this section.

History: L. 1973, ch. 360, § 2; L. 1976, ch. 386, § 2; April 12.



12-3724 Self-insurance reserve fund; investment by director of investments; acceptance of moneys from other entities; tax exemption.

12-3724. Self-insurance reserve fund; investment by director of investments; acceptance of moneys from other entities; tax exemption. (a) The director of investments may invest and reinvest moneys in the self-insurance reserve fund in accordance with investment policies established by the pooled money investment board under K.S.A. 75-4232, and amendments thereto, in obligations of the United States of America or obligations the principal and interest of which are guaranteed by the United States of America or in interest-bearing time deposits in any commercial bank located in Kansas, or, if the director of investments determines that it is impossible to deposit such moneys in such time deposits, in repurchase agreements of less than 30 days' duration with a Kansas bank or with a primary government securities dealer which reports to the market reports division of the federal reserve bank of New York for direct obligations of, or obligations that are insured as to principal and interest by, the United States government or any agency thereof.

(b) For the purposes of this act the director of investments may accept funds, public or private, from any person, firm, corporation or from any state agency or other public instrumentality, or from the federal government or any department or agency thereof.

(c) All moneys in the self-insurance reserve fund, or payable to such fund, are hereby specifically exempt from any and all taxes authorized by law to be levied or collected, whether sales, income, ad valorem, premium or by whatever name described.

History: L. 1973, ch. 360, § 3; L. 1975, ch. 404, § 2; L. 1987, ch. 295, § 2; L. 1989, ch. 48, § 69; L. 1996, ch. 254, § 6; May 23.



12-3725 Same; transfer of $2,000,000 to fund.

12-3725. Same; transfer of $2,000,000 to fund. On the effective date of this act, the director of accounts and reports shall transfer two million dollars ($2,000,000) from the state general fund to the self-insurance reserve fund.

History: L. 1973, ch. 360, § 4; April 25.






Article 38 INDUSTRIAL AND ECONOMIC DEVELOPMENT

12-3801 Industrial development bonds by cities and counties; legislative declaration.

12-3801. Industrial development bonds by cities and counties; legislative declaration. The legislature hereby finds and declares that as an alternative and in addition to bonds issued under any other authority now provided by law the issuance of industrial development bonds under the authority of this act will benefit and promote the general economic welfare and prosperity of the state of Kansas.

History: L. 1974, ch. 49, § 1; July 1.



12-3802 Same; definitions.

12-3802. Same; definitions. As used in this act: (a) "Industrial development bond" means an obligation issued by any local unit of government of the state under the authority of this act for the purpose of financing the acquisition of land, the acquisition or construction (including reconstruction, improvement, expansion, extension, and enlargement) of buildings and appurtenances, including but not by way of limitation industrial trackage and access roads, the purpose of such financing being primarily to sell or lease the property so financed to a private individual, partnership, or corporation for the conduct of manufacturing, warehousing, distribution, and/or research and development operations, except municipal stadiums and theaters.

(b) "Local unit of general government" means a county or a city.

History: L. 1974, ch. 49, § 2; July 1.



12-3803 Same; issuance of bonds authorized; not subject to bonded debt limitations.

12-3803. Same; issuance of bonds authorized; not subject to bonded debt limitations. Every local unit of general government is, except as otherwise hereinafter provided, hereby authorized to issue industrial development bonds in the manner and subject to the conditions prescribed by the provisions of this act. Industrial development bonds issued under the provisions of this act shall not be within or be subject to any bonded debt limitation prescribed by any other law of this state.

History: L. 1974, ch. 49, § 3: July 1.



12-3804 Same; findings required by governing bodies before issuance.

12-3804. Same; findings required by governing bodies before issuance. No local unit of general government may issue industrial development bonds under the provisions of this act without a finding by the government body:

(a) That the local unit of general government has a contract with an individual, partnership or corporation to lease the property to be acquired with the proceeds of the industrial development bonds for occupancy and use in connection with the conduct of an industrial enterprise for a period of years, and for the lessee to pay an annual rental adequate to meet interest and principal payments falling due during the term of the lease:

(b) That the lessee of the property is a responsible party;

(c) That the contract for lease of the property provides for:

(1) The reasonable maintenance, less normal wear and tear, of the property by the lessee;

(2) insurance to be carried on the property and the use and disposition of insurance moneys;

(3) the rights of the local unit of general government and the lessee respecting the disposition of the property financed by the proposed industrial development bonds upon retirement of the bonds or termination of the contract by expiration or by failure to comply with any of the provisions thereof; and

(4) The lessee to provide lease guarantee insurance with a company authorized to do business in the state of Kansas sufficient to cover any outstanding indebtedness under the lease agreement, such insurance to be furnished by the lessee upon issuance of such bonds;

(d) That the contract provides for the rights of the bondholders, the care and disposition of rental receipts, and such other safeguards as are deemed to be necessary;

(e) That financing by banks, other financial institutions, or other parties, of the property required by the lessee is not readily available to the lessee on ordinary commercial terms in adequate amounts either on the local market or on the national market;

(f) That the facility offered the lessee is intended to accommodate expansion of an enterprise located elsewhere or a new enterprise and not primarily the relocation of an existing facility;

(g) That adequate provision is being made to meet any increased demand upon community public facilities that might result from the proposed project; and

(h) That the issuance of the proposed bonds and the operation of the enterprise of the lessee will not disrupt the fiscal stability of the issuing local unit of general government in the event it should become necessary for it to assume responsibility for payment of the interest and principal of the proposed industrial development bonds.

History: L. 1974, ch. 49, § 4; July 1.



12-3805 Same; application of bond law; payments of principal and interest; no-fund warrants, when; tax levies; property acquired subject to tax.

12-3805. Same; application of bond law; payments of principal and interest; no-fund warrants, when; tax levies; property acquired subject to tax. (a) Except to the extent that they are in conflict with this act, the provisions of chapter 10 of the Kansas Statutes Annotated, and amendments thereto, shall apply to the authorization, and issuance and sale of industrial development bonds by the local units of general government.

(b) The principal and interest of all bonds issued under the provisions of this act shall be payable from revenue derived from the leasing or rental of buildings and facilities acquired or constructed with the proceeds received from the sale of such bonds. Whenever by reason of the failure of any lessee to make payment under any contract for the leasing or rental of any such building or facility, it becomes necessary for the local unit of general government to assume the responsibility for the payment of principal and interest upon bonds issued under the provisions of this act, such local unit of general government may issue no-fund warrants in an amount necessary to make such payment. Such warrants shall be issued, registered, redeemed and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without approval of the state board of tax appeals. The governing body of such unit of government shall make a tax levy at the time fixed for the certification of tax levies to the county clerk next following the issuance of such warrants sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law.

(c) Property acquired or improved under the provisions of this act shall be subject to ad valorem taxation as other property.

History: L. 1974, ch. 49, § 5; L. 2008, ch. 109, § 36; L. 2014, ch. 141, § 30; July 1.



12-3806 Same; approval of bond issue by electors required.

12-3806. Same; approval of bond issue by electors required. No such bonds shall be issued until the question of their issuance shall have been submitted to and been approved by a majority of the electors voting at an election called and held thereon. All such elections shall be noticed, called and held in the manner provided in K.S.A. 10-120.

History: L. 1974, ch. 49, § 6; July 1.



12-3807 Same; severability.

12-3807. Same; severability. If any section, sentence, subdivision, or clause of this act shall for any reason be held to be invalid or unconstitutional, such decisions shall not affect the validity of the remaining portions of this act.

History: L. 1974, ch. 49, § 7; July 1.






Article 39 GOVERNMENTAL ORGANIZATION

12-3901 Purpose of act.

12-3901. Purpose of act. It is the purpose of this act to authorize and permit political and taxing subdivisions of this state to more efficiently and effectively serve the needs of their constituents by consolidating or cooperating in the consolidation of operations, procedures and functions of offices and agencies of such subdivisions which may be more efficiently and effectively exercised or provided by a single office or agency.

History: L. 1974, ch. 426, § 1; July 1.



12-3902 Political and taxing subdivisions defined.

12-3902. Political and taxing subdivisions defined. For the purposes of this act all references to "political and taxing subdivisions of this state" shall mean and include counties, townships, cities, school districts, library districts, park districts, road districts, drainage or levee districts, sewer districts, water districts, fire districts and taxing subdivisions created and established under the laws of the state of Kansas.

History: L. 1974, ch. 426, § 2; July 1.



12-3903 Consolidation of operations, procedures and functions by a political and taxing subdivision or by two or more subdivisions; procedure; elimination of elective office, election.

12-3903. Consolidation of operations, procedures and functions by a political and taxing subdivision or by two or more subdivisions; procedure; elimination of elective office, election. (a) Whenever the governing body of any political or taxing subdivision of this state shall by resolution determine that duplication exists in the operations, procedures or functions of any of the offices or agencies of such subdivision or that the operations, procedures or functions of any of the offices or agencies thereof can be more efficiently and effectively exercised or provided as a consolidated activity performed by a single office or agency, or whenever the governing body of any two or more political or taxing subdivisions of this state shall by the passage of identical resolutions determine that duplication exists in the operations, procedures or functions of offices or agencies of such subdivisions or that the operations, procedures or functions of any of the offices or agencies thereof can be more efficiently and effectively exercised or provided as a consolidated activity performed by a single intergovernmental office or agency or by a single office or agency of one of the participating political or taxing subdivisions, such governing body or governing bodies are hereby authorized to consolidate any or all of the operations, procedures or functions performed or carried on by such offices or agencies by the passage of a resolution or identical resolutions setting out the time, form and manner of consolidation and designating the surviving office or agency.

(b) The elimination of an elective office by consolidation under the provisions of this act shall be subject to the approval of a majority of the electors of the political or taxing subdivision served by such office, voting in the next regular general election of the county in which the office of governor is elected, and no elective office shall be eliminated prior to such election. Any such proposed consolidation which eliminates any such elective office shall provide that the elimination of such office shall become effective upon the date of normal expiration of the term of such office. Any such proposed consolidation which eliminates any such elective office shall not be voted on by the governing body of the political or taxing subdivision until a special public hearing is held within the political or taxing subdivision. Notice of such special hearing shall be published in a newspaper of general circulation in the political or taxing subdivision once each week for two consecutive weeks prior to the hearing. The first publication shall not be less than 21 days prior to such hearing. Any elected officer whose office would be eliminated in such consolidation and any other interested party shall be given an opportunity to appear and offer testimony at any of such hearings.

(c) Whenever the statutorily mandated duties of any elected county official are proposed for elimination, by transfer or otherwise, the question of the elimination of any such duties shall be considered as an elimination of the elective office itself within the meaning of this section, and shall be subject to an election prior to such elimination as required by subsection (b). The provisions of this subsection shall not preclude the transfer of duties of an elected office with the consent of the affected elected official.

History: L. 1974, ch. 426, § 3; L. 1988, ch. 80, § 1; L. 1991, ch. 61, § 1; April 25.



12-3904 Same; procedures, functions; petition; election.

12-3904. Same; procedures, functions; petition; election. Whenever a petition, signed by not less than 10% of the qualified electors of any political or taxing subdivision of this state or any two or more political or taxing subdivisions of this state, shall be filed with the governing body of such subdivision or subdivisions requesting that a proposition for the consolidation of specified operations, procedures and functions of designated offices or agencies of such subdivision or subdivisions be submitted to the electors thereof, such governing body or governing bodies shall submit such proposition at an election called and held for such purpose in the manner provided by the general bond law. The wording of such a petitioned-for proposition affecting the functions of two or more subdivisions shall be expressed in general terms. If the proposition is approved by a majority of the electors voting thereon, the governing body or governing bodies shall develop and implement a plan for the consolidation consistent with the intent of the proposition. If such proposition eliminates an elective office by consolidation, the governing body of such subdivision or subdivisions shall provide for the hearing by K.S.A. 12-3903, and amendments thereto. The governing body shall submit such proposition at the next regular general election of the county in which the office of governor is elected in accordance with K.S.A. 12-3903, and amendments thereto.

History: L. 1974, ch. 426, § 4; L. 1988, ch. 80, § 2; L. 1992, ch. 77, § 1; July 1.



12-3905 Same; subdivision not relieved of obligation or responsibility imposed by law.

12-3905. Same; subdivision not relieved of obligation or responsibility imposed by law. No consolidation proceeding or agreement made pursuant to this act shall relieve any political or taxing subdivision of any obligation or responsibility imposed upon it by law except that to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity created by an agreement made hereunder, said performance may be offered in satisfaction of the obligation or responsibility.

History: L. 1974, ch. 426, § 5; July 1.



12-3906 Same; submission of agreements affecting state functions and services to state officer or agency for approval.

12-3906. Same; submission of agreements affecting state functions and services to state officer or agency for approval. In the event that any consolidation proceeding or agreement between political or taxing subdivisions made pursuant to this act shall affect functions or services over which an officer or agency of the state government has constitutional or statutory powers of control, the consolidation proceeding or agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the jurisdiction of the officer or agency.

History: L. 1974, ch. 426, § 6; July 1.



12-3907 Same; consolidated office or agency successor to offices or agencies consolidated.

12-3907. Same; consolidated office or agency successor to offices or agencies consolidated. Except when otherwise specifically provided by the resolution or resolutions providing for the consolidation of offices or agencies under the provisions of this act, the consolidated office or agency shall be the successor in every way to the powers, duties and functions now or hereafter granted to or imposed by law upon the offices or agencies so consolidated.

History: L. 1974, ch. 426, § 7; July 1.



12-3908 Same; appropriation of funds and providing services and personnel to surviving office or agency.

12-3908. Same; appropriation of funds and providing services and personnel to surviving office or agency. Any political or taxing subdivision of this state entering into an agreement with any other such political or taxing subdivision pursuant to this act may appropriate funds and may sell, lease, give, or otherwise supply to any surviving office or agency designated by an agreement made hereunder such personnel or services therefor as may be within its legal power to furnish.

History: L. 1974, ch. 426, § 8; July 1.



12-3909 Act not authority for consolidation of political or taxing subdivisions or closing or change in school attendance facilities.

12-3909. Act not authority for consolidation of political or taxing subdivisions or closing or change in school attendance facilities. Nothing in this act shall be construed as authorizing the consolidation of any political or taxing subdivision with any other political or taxing subdivision. Nothing in this act shall be construed to authorize the closing or the change of use of any school or attendance facility.

History: L. 1974, ch. 426, § 9; July 1.



12-3910 Consolidation of fire districts and fire departments; application of act.

12-3910. Consolidation of fire districts and fire departments; application of act. The provisions of this act shall apply to any fire district created by a county under chapter 19 of the Kansas Statutes Annotated, to any fire district created by a township under chapter 80 of the Kansas Statutes Annotated, to any fire district created under chapter 31 of the Kansas Statutes Annotated, and to any fire department created by the governing body of a city.

History: L. 1996, ch. 226, § 1; July 1.



12-3911 Same; districts or departments; initiation of procedure.

12-3911. Same; districts or departments; initiation of procedure. Upon the request of the governing body of two or more fire districts or departments, the board of county commissioners of any county, by resolution, may provide for the consolidation of fire districts and may include within the newly created district any area not currently being provided fire protection.

History: L. 1996, ch. 226, § 2; July 1.



12-3912 Same; districts or departments in adjoining counties.

12-3912. Same; districts or departments in adjoining counties. If the fire districts or departments desiring to be consolidated consist of land in adjoining counties, the county commissions of both counties, by resolution, may create a new district under the provisions of this act.

History: L. 1996, ch. 226, § 3; July 1.



12-3913 Same; procedure; resolution, publication; election, when; effective date; initial mill levy of new district.

12-3913. Same; procedure; resolution, publication; election, when; effective date; initial mill levy of new district. (a) The resolution creating a consolidated fire district as provided by this act, shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in the area subject to the proposed consolidation. If within 60 days following the last publication of the resolution, a petition in opposition thereto, signed by not less than 5% of the registered voters residing within each of the two or more areas proposed for consolidation is filed with the county election officer, the board shall order an election to be called and held within the areas proposed to be consolidated within 90 days after the filing of such petition in the manner provided for the calling and holding of elections under the general bond law. If a majority of the electors voting at such election shall approve the consolidation of such areas the board of county commissioners, by resolution, shall provide for the consolidation of such areas and define the boundaries of the area as consolidated. Any such consolidation shall be made prior to July 1 of any year to take effect on January 1 of the succeeding year.

(b) Any resolution creating a consolidated fire district shall provide for the dissolution or disorganization of the fire districts as they existed prior to the effective date of the creation of a consolidated fire district. The resolution creating a consolidated fire district also shall fix the amount of tax, not to exceed 15 mills, that may be levied by the governing body of the consolidated fire district.

History: L. 1996, ch. 226, § 4; L. 2008, ch. 163, § 17; July 1.



12-3914 Same; governing body of consolidated districts, appointment of.

12-3914. Same; governing body of consolidated districts, appointment of. (a) Except as provided by subsection (b), upon the consolidation of any such areas the board of county commissioners shall appoint a governing body composed of at least three and not more than seven members who shall represent as nearly as possible, the geographical areas in the consolidated area. In the event that the areas consolidated were, prior to consolidation, governed by more than one political or taxing subdivision as defined in K.S.A. 12-3902, and amendments thereto, then the number of members on the governing board from each subdivision shall be determined on the basis of population, but each subdivision represented shall have at least one appointment to the board. In the alternative, the members of the governing board may be selected by agreement among all the subdivision whose areas are consolidated. Unless otherwise agreed by the political or taxing subdivisions consolidating, the members of the governing board shall be appointed as follows: Two members for a term of one year; two members for a term of two years; and three members for a term of three years. Thereafter, all members shall be appointed for a term of three years. All vacancies on the governing board shall be filled by appointment for the remainder of the unexpired term. Within 30 days after the governing body is appointed and annually thereafter, the governing body shall meet and organize by election from its membership a chairperson, vice-chairperson and treasurer. The treasurer shall give a corporate surety bond, conditioned for the faithful performance of duty and accounting for all moneys received thereby. Such bond shall be approved and be in the amount fixed by the governing body. The treasurer also shall serve as secretary to the board.

(b) The board or boards of county commissioners may serve as the governing body of any consolidated fire district formed by the joinder of two or more county fire districts or may place the supervision of said consolidated fire district under a fire district board of trustees. The board or boards of county commissioners may appoint a board of not less than three members and not more than nine members, composed of persons other than members of the board or boards of county commissioners, who shall serve at the pleasure of the board or boards of county commissioners. The fire district board of trustees, if appointed, may employ a supervisor and such other persons as may be necessary to properly operate and manage such consolidated fire district.

(c) Notwithstanding the provisions of paragraphs (a) and (b) above, any consolidation of the De Soto, Kansas fire department with Johnson county fire district no. 3 shall have a governing body of five members appointed as follows: Two members appointed by the governing body of the city of De Soto; two members appointed by the board of county commissioners of Johnson county; one member appointed alternately by the city of De Soto and by the board of county commissioners of Johnson county, provided that the initial appointment of said fifth member shall be made by the board of county commissioners of Johnson county. No more than two governing body members shall be elected or appointed officials of the city of De Soto, Kansas and no more than two governing body members may be elected or appointed officials of the current fire district no. 3 or of Johnson county government.

(d) Governing body members appointed under the procedure set out in subsection (c) above shall serve three year terms, with the initial terms staggered as follows: One member appointed by the city of De Soto, Kansas shall serve an initial term of one year and the other city appointment shall serve an initial term of two years; one member appointed by the board of county commissioners shall serve an initial term of one year and the other county appointment shall serve an initial term of two years; the fifth member shall serve an initial term of three years.

History: L. 1996, ch. 226, § 5; L. 2008, ch. 163, § 18; July 1.



12-3915 Same; governing body of consolidated district, powers and duties.

12-3915. Same; governing body of consolidated district, powers and duties. The governing body of any fire district created pursuant to this act shall have the authority to:

(a) Levy taxes and special assessments as provided by law. Except as provided by K.S.A. 12-3913, and amendments thereto, the governing body shall fix the amount of the tax to be levied upon all taxable tangible property in the consolidated fire district;

(b) enter into contracts;

(c) acquire and dispose of real and personal property;

(d) acquire, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire-fighting equipment;

(e) acquire, operate and maintain fire-fighting equipment;

(f) issue general obligation bonds and no-fund warrants;

(g) pay compensation and salaries to fire district employees;

(h) exercise eminent domain;

(i) pay the operation and maintenance expenses of the fire district and other expenses legally incurred by the district;

(j) select regular employees, provide for their compensation and furnish quarters for such employees if deemed desirable;

(k) provide for the organization of volunteer members who may be compensated for fighting fires, responding to emergencies or attending meetings;

(l) provide special clothing and equipment for such employees and volunteers;

(m) insure such employees and volunteers against accidental death and injury in the performance of their duties;

(n) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(o) do all things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of the district and otherwise effectuate the purposes of this act.

History: L. 1996, ch. 226, § 6; L. 2002, ch. 150, § 1; L. 2004, ch. 26, § 1; L. 2008, ch. 163, § 19; L. 2015, ch. 99, § 16; July 1.



12-3916 Same; transfer of property; payment of outstanding indebtedness; transfer of debt service fund.

12-3916. Same; transfer of property; payment of outstanding indebtedness; transfer of debt service fund. (a) Subject to the provisions of subsection (b), the books, papers, equipment and other real and personal property belonging to the departments consolidated pursuant to this act shall be transferred to and shall become the property of the consolidated district, subject to any debts, leases or other obligations that encumber such property.

(b) All funds in the treasury of any such fire district on the effective date of consolidation may be applied to the payment of any outstanding indebtedness, including bonded indebtedness, of such fire district, and may be transferred to the treasury of the newly created consolidated fire district as determined by the board of county commissioners. Any debt service fund of such fire district at the time of consolidation may be transferred to the newly created consolidated fire district. Any money transferred from the debt service fund of the fire district shall be credited to a debt service fund in the newly created consolidated fire district. The debt service fund of the newly created consolidated fire district shall be kept separate from any other debt service fund.

History: L. 1996, ch. 226, § 7; L. 2008, ch. 163, § 20; July 1.



12-3917 Same; outstanding indebtedness; tax levy for payment of.

12-3917. Same; outstanding indebtedness; tax levy for payment of. If any fire district, at the time of such consolidation, has any outstanding indebtedness, it shall be the duty of the board of county commissioners of the county to provide for the payment of such outstanding indebtedness by providing for the levying of taxes upon all the property in that district prior to the consolidation with another district. The levy shall be entered by the county clerk on the tax roll the same as other taxes.

History: L. 1996, ch. 226, § 8; July 1.



12-3918 Same; effect on firefighters' retirement or other benefits.

12-3918. Same; effect on firefighters' retirement or other benefits. The consolidation of any fire district under the provisions of this act shall not affect the rights of any firefighter serving in the department of such district to benefits under any retirement or relief association program accrued prior to the consolidation, however the newly created consolidated fire district may provide different benefits than those previously provided to the employees of the fire districts or departments that are consolidated.

History: L. 1996, ch. 226, § 9; L. 2008, ch. 163, § 21; July 1.



12-3919 Same; fire district, powers and duties.

12-3919. Same; fire district, powers and duties. Unless otherwise specifically provided in this act, any fire district created under the provisions of this act, shall have all the duties, rights and obligations of any department created under chapter 19 of the Kansas Statutes Annotated.

History: L. 1996, ch. 226, § 10; July 1.



12-3920 Northwest consolidated fire district.

12-3920. Northwest consolidated fire district. From and after July 1, 2008, whenever an agreement of consolidation of fire services pursuant to K.S.A. 12-3910 et seq., and amendments thereto, is made between or among the city of De Soto, Kansas and Johnson county fire district no. 3, the newly created consolidated fire district shall be known and designated as Northwest consolidated fire district.

History: L. 2008, ch. 163, § 16; May 29.






Article 40 INTERGOVERNMENTAL RELATIONS

12-4001 Kansas advisory council on intergovernmental relations; membership; terms; officers.

12-4001. Kansas advisory council on intergovernmental relations; membership; terms; officers. (a) There is hereby created a Kansas advisory council on intergovernmental relations. The council shall be composed of 15 members of whom 11 shall be appointed by the governor as follows: (1) Two members shall be elected county officials of which, one shall be a member of a board of county commissioners; (2) two members shall be elected city officials; (3) one member shall be an elected township official; (4) one member shall be an elected school board member; (5) two members shall be executive branch officials; and (6) three members shall be private citizens. Two members of the council shall be members of the Kansas senate of which, one shall be appointed by the president of the senate and one shall be appointed by the minority leader of the senate. Two members of the council shall be members of the Kansas house of representatives of which, one shall be appointed by the speaker of the house and one shall be appointed by the minority leader of the house.

City, county and school board members shall be appointed from lists of at least five nominees submitted by their respective state organizations. Of the members appointed by the governor, no more than seven members shall be from any one political party.

(b) Of the first members appointed by the governor after the effective date of this act, one member of each city and county, the township and school board member, one executive branch member and one private citizen shall hold office for terms of two years beginning July 1, 2002; thereafter all appointments shall be for terms of four years. The remaining members appointed by the governor shall be for terms of four years beginning July 1, 2002. Legislative members shall be appointed to terms which correspond to their terms of office. All members may be reappointed. Should any member cease to be a member of the unit, body or agency such person is appointed to represent, such person's membership on the council shall terminate immediately and a new member shall be appointed in the same manner as the predecessor to fill the unexpired term.

(c) Members shall serve without salary but may be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties.

(d) The council shall each year elect from its membership a chairperson and a vice-chairperson, who shall serve in such capacities for one year and until their successors have been elected. If both the chairperson and vice-chairperson are absent from any meeting, the voting members present shall elect a temporary chairperson by a majority vote.

(e) Eight members of the council shall constitute a quorum. Meetings and subcommittee meetings of the council shall be subject to the open meetings law.

History: L. 2002, ch. 189, § 1; July 1.



12-4002 Same; duties; annual report.

12-4002. Same; duties; annual report. (a) It shall be the duty of the council to engage in continuous study of the services provided by the various types and levels of government within the state, the division of responsibility for providing and financing governmental services, possibilities of improving the organizational structure and operational efficiency of the various governmental units serving the citizens of the state; and the state and local tax structure and the revenue requirements and fiscal policies of the state and its local units of government. The council shall give particular attention to modernization of the structure of Kansas local government, the impact of urbanization on the organization and functions of local government, the impact of technology on the organization and functions of local government and the relationships between state and local governments.

(b) The council shall determine the manner in which the existing laws of the state relating to the subjects of its study may be simplified, modified, rearranged, consolidated and revised to insure greater effectiveness in the governmental practices of this state. The council shall make an annual report in writing to the governor and legislature. Such report shall be transmitted to the legislative coordinating council on or before December 1, for inclusion, as the coordinating council may determine, in its annual report. All recommendations requiring statutory changes shall be in legislative bill form. Recommendations requiring constitutional changes shall contain the language of the proposed amendments and laws to implement the recommendations. All such bills and proposed constitutional amendments shall have received approval as to form by the revisor of statutes prior to transmission thereof to the legislative coordinating council.

History: L. 2002, ch. 189, § 2; July 1.



12-4003 Same; duties of state and local officers.

12-4003. Same; duties of state and local officers. Each officer, board, commission or department of state government or local unit of government, shall make available to the council all facts, records, information and data requested by council and in all ways cooperate with the council in carrying out its duties imposed by this act.

History: L. 2002, ch. 189, § 3; July 1.



12-4004 Same; meetings.

12-4004. Same; meetings. The council shall meet as often as may be necessary to perform its duties and shall meet in each congressional district of the state at least once in each biennium.

History: L. 2002, ch. 189, § 4; July 1.



12-4005 Same; acceptance of gifts and other donations.

12-4005. Same; acceptance of gifts and other donations. The council may accept moneys from grants, gifts, bequests, contributions or other donations.

History: L. 2002, ch. 189, § 5; July 1.



12-4006 Same; legal counsel; expert advisors.

12-4006. Same; legal counsel; expert advisors. The council is hereby authorized to engage legal counsel and expert advisors on the subject of taxation or governmental organization and procedures as may be necessary to carry out the duties of the council. Compensation for such counsel and advisors shall be determined by the council within the limits of available funds.

History: L. 2002, ch. 189, § 6; July 1.



12-4007 Same; state and local officers attendance of meetings.

12-4007. Same; state and local officers attendance of meetings. Any member of the legislature, appointed state official or elected public official shall have the right to attend any meeting of the council; and may present such official's views on any subject which the council may be considering. Such official shall not have the right to participate in any decision which the council may make unless such official is a member of the council.

History: L. 2002, ch. 189, § 7; July 1.



12-4008 Same; rules of procedure.

12-4008. Same; rules of procedure. The council may adopt such rules of procedure, consistent with this act, as may be necessary to carry out the powers, duties and functions of the council.

History: L. 2002, ch. 189, § 8; July 1.






Article 41 CODE FOR MUNICIPAL COURTS; GENERAL PROVISIONS

12-4101 Title.

12-4101. Title. This act is called and may be cited as the Kansas code of procedure for municipal courts.

History: L. 1973, ch. 61, § 12-4101; April 1, 1974.



12-4102 Scope.

12-4102. Scope. This code governs the practice and procedure in all cases in municipal courts.

History: L. 1973, ch. 61, § 12-4102; April 1, 1974.



12-4103 Intent; construction; procedure not provided.

12-4103. Intent; construction; procedure not provided. This code is intended to provide for the just determination of every proceeding for violation of city ordinances. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay. If no procedure is provided by this code, the court shall proceed in any lawful manner consistent with any applicable law and not inconsistent with this code.

History: L. 1973, ch. 61, § 12-4103; April 1, 1974.



12-4104 Municipal court; jurisdiction; search warrants proscribed.

12-4104. Municipal court; jurisdiction; search warrants proscribed. (a) The municipal court of each city shall have jurisdiction to hear and determine cases involving violations of the ordinances of the city, including concurrent jurisdiction to hear and determine a violation of an ordinance when the elements of such ordinance violation are the same as the elements of a violation of one of the following state statutes and would constitute, and be punished as, a felony if charged in district court:

(1) K.S.A. 8-1567, and amendments thereto, driving under the influence;

(2) K.S.A. 2016 Supp. 21-5414, and amendments thereto, domestic battery;

(3) K.S.A. 2016 Supp. 21-5801, and amendments thereto, theft;

(4) K.S.A. 2016 Supp. 21-5821, and amendments thereto, giving a worthless check; or

(5) subsection (b)(3) of K.S.A. 2016 Supp. 21-5706, and amendments thereto, possession of marijuana.

(b) Search warrants shall not issue out of a municipal court.

History: L. 1973, ch. 61, § 12-4104; L. 2007, ch. 168, § 3; L. 2009, ch. 32, § 20; L. 2010, ch. 74, § 1; L. 2011, ch. 30, § 101; July 1.



12-4105 Municipal judge; appointment; qualifications; compensation.

12-4105. Municipal judge; appointment; qualifications; compensation. The municipal court shall be presided over by a municipal judge. The judge shall be selected in the manner provided by statute. The person who is selected shall be:

(a) A citizen of the United States;

(b) a graduate of a high school or secondary school or the equivalent thereof; and

(c) (1) in cities other than cities of the first class, an attorney regularly admitted to practice law in the state of Kansas or certified by the supreme court in the manner prescribed by K.S.A. 12-4114, as qualified to serve as a municipal judge; or

(2) in cities of the first class an attorney regularly admitted to practice law in the state of Kansas.

The municipal judge shall receive a monthly or annual salary set by ordinance of the city in which such municipal judge presides, except where otherwise provided by law.

History: L. 1973, ch. 61, § 12-4105; L. 1989, ch. 66, § 4; July 1.



12-4106 Municipal judge; powers and duties.

12-4106. Municipal judge; powers and duties. (a) The municipal judge shall have the power to administer the oaths and enforce all orders, rules and judgments made by such municipal judge, and may fine or imprison for contempt in the same manner and to the same extent as a judge of the district court.

(b) The municipal judge shall have the power to hear and determine all cases properly brought before such municipal judge to: Grant continuances; sentence those found guilty to a fine or confinement in jail, or both; commit accused persons to jail in default of bond; determine applications for parole; release on probation; grant time in which a fine may be paid; correct a sentence; suspend imposition of a sentence; set aside a judgment; permit time for post trial motions; and discharge accused persons.

(c) The municipal judge shall maintain a docket in which every cause commenced before such municipal judge shall be entered. Such docket shall contain the names of the accused persons and complainant, the nature or character of the offense, the date of trial, the names of all witnesses sworn and examined, the finding of the court, the judgment and sentence, the date of payment, the date of issuing commitment, if any, and every other fact necessary to show the full proceedings in each case.

(d) The municipal judge shall promptly make such reports and furnish the information requested by any departmental justice or the judicial administrator, in the manner and form prescribed by the supreme court.

(e) The municipal judge shall ensure that information concerning dispositions of city ordinance violations that result in convictions comparable to convictions for offenses under Kansas criminal statutes is forwarded to the Kansas bureau of investigation central repository. This information shall be transmitted, on a form or in a format approved by the attorney general, within 30 days of final disposition.

(f) In all cases alleging a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-2,144, 8-1567 or 32-1131 or K.S.A. 2016 Supp. 8-1025, 21-6419 or 21-6421, and amendments thereto, the municipal court judge shall ensure that the municipal court reports the filing and disposition of such case to the Kansas bureau of investigation central repository, and, on and after July 1, 2014, reports the filing and disposition of such case electronically to the Kansas bureau of investigation central repository.

(g) In all cases in which a fine is imposed for a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025 or 21-6421, and amendments thereto, the municipal court judge shall ensure that the municipal court remits the appropriate amount of such fine to the state treasurer as provided in K.S.A. 2016 Supp. 12-4120, and amendments thereto.

History: L. 1973, ch. 61, § 12-4106; L. 1989, ch. 67, § 1; L. 1992, ch. 239, § 30; L. 1993, ch. 291, § 5; L. 1994, ch. 291, § 7; L. 2004, ch. 71, § 1; L. 2009, ch. 107, § 7; L. 2011, ch. 105, § 20; L. 2012, ch. 172, § 21; L. 2013, ch. 10, § 1; L. 2013, ch. 133, § 2; L. 2014, ch. 28, § 1; July 1.

Section was also amended by L. 2013, ch. 120, § 8, but that version was repealed by L. 2013, ch. 133, § 37.



12-4107 Same; absence; vacancy; pro tem.

12-4107. Same; absence; vacancy; pro tem. In the event the municipal judge is temporarily unable to preside due to absence, illness or disqualification, the municipal judge shall designate an attorney or other qualified person to act as judge pro tempore. In the event the municipal judge fails to appoint a judge pro tempore, the judge pro tempore shall be appointed in the same manner as the municipal judge is selected. The judge pro tempore shall receive compensation as shall be provided by ordinance, payable in the same manner as the compensation of the regular municipal judge.

In the event a vacancy shall occur in the office of municipal judge, a successor shall be appointed to fill the unexpired term in the same manner as the municipal judge was appointed.

History: L. 1973, ch. 61, § 12-4107; April 1, 1974.



12-4108 Clerk of the municipal court; appointment; powers and duties; execution of bond.

12-4108. Clerk of the municipal court; appointment; powers and duties; execution of bond. The governing body of each city may provide for the office of clerk of the municipal court. The municipal judge shall appoint such clerk or if no clerk is provided for, the judge shall also serve as clerk. The clerk shall issue all process of the court, administer oaths, file and preserve all papers, docket cases and set same for trial and shall perform such further acts as may be necessary to carry out the duties and responsibilities of the court. The clerk shall receive, account for and pay to the city treasurer monthly all fines and forfeited bonds paid into the court.

The clerk of the municipal court, or the municipal judge if no clerk is appointed, within 10 days after selection, and before entering upon the duties of office, shall execute to the city such bond as the governing body may require, which shall be approved by the governing body, and filed in the office of the city clerk, conditioned for the faithful performance of the duties required of such clerk by law, and for the faithful application and payment of all moneys that may come into such clerk's hands in the execution of the duties of the office. The city shall pay the cost of such bond.

History: L. 1973, ch. 61, § 12-4108; L. 1989, ch. 67, § 2; July 1.



12-4109 Municipal court; courtroom, supplies, records; sessions, time, place.

12-4109. Municipal court; courtroom, supplies, records; sessions, time, place. Each city shall provide at the expense of the city a suitable courtroom for the municipal court, together with all necessary supplies and records. Municipal court shall be held at such time and places designated by ordinance.

History: L. 1973, ch. 61, § 12-4109; April 1, 1974.



12-4110 City attorney to prosecute.

12-4110. City attorney to prosecute. The city attorney, in person or by assistants, shall prosecute all causes in the municipal court.

History: L. 1973, ch. 61, § 12-4110; April 1, 1974.



12-4111 Law enforcement officers; employment; powers.

12-4111. Law enforcement officers; employment; powers. The governing body may employ law enforcement officers who shall have power to execute all process issued by any municipal judge within the state and delivered to him or her for that purpose, to detain persons, to place them in custody, and to arrest them, pursuant to the terms of this act.

The powers of law enforcement officers with respect to the code of criminal procedure shall not be reduced by this code.

History: L. 1973, ch. 61, § 12-4111; April 1, 1974.



12-4112 Costs. [See Revisor's Note]

12-4112. Costs. [See Revisor's Note] No person shall be assessed costs for the administration of justice in any municipal court case, except for:

(a) Witness fees and mileage as set forth in K.S.A. 12-4411, and amendments thereto;

(b) the assessment required by K.S.A. 12-4116, and amendments thereto;

(c) the assessment required by K.S.A. 12-4117, and amendments thereto; and

(d) the assessment required by K.S.A. 12-16,119, and amendments thereto.

History: L. 1973, ch. 61, § 12-4112; L. 1989, ch. 66, § 5; L. 1992, ch. 315, § 4; L. 1998, ch. 155, § 2; L. 2016, ch. 88, § 6; July 1.

Section was amended twice in the 2016 session, see also 12-4112a.



12-4112a Costs. [See Revisor's note.]

12-4112a. Costs. [See Revisor's note.] No person shall be assessed costs for the administration of justice in any municipal court case, except for witness fees and mileage as set forth in K.S.A. 12-4411, and amendments thereto; for the assessment required by K.S.A. 2016 Supp. 20-1a11, and amendments thereto; for the judicial branch education fund; for the assessment required by K.S.A. 12-4117, and amendments thereto, for the law enforcement training center fund established pursuant to K.S.A. 74-5619, and amendments thereto, the local law enforcement training reimbursement fund established pursuant to K.S.A. 74-5620, and amendments thereto, and the juvenile alternatives to detention fund as provided in K.S.A. 12-4117, and amendments thereto; and for the assessment required by K.S.A. 12-16,119, and amendments thereto, for the detention facility processing fee.

History: L. 1973, ch. 61, § 12-4112; L. 1989, ch. 66, § 5; L. 1992, ch. 315, § 4; L. 1998, ch. 155, § 2; L. 2016, ch. 46, § 20; July 1.

Section was amended twice in the 2016 session, see also 12-4112.



12-4113 Definitions.

12-4113. Definitions. As used in this act:

(a) "Appearance bond" means an undertaking, with or without security, entered into by a person in custody by which the person is bound to comply with the conditions of the undertaking.

(b) "Accused person" means a person, corporation or other legal entity accused by a complaint of the violation of a city ordinance.

(c) "Arraignment" means the formal act of calling the person accused of violating an ordinance before the municipal court to inform the person of the offense with which the person is charged, to ask the person whether the person is guilty or not guilty and, if guilty, to impose sentence.

(d) "Arrest" means the taking of a person into custody in order that the person will appear to answer for the violation of an ordinance. The giving of a notice to appear is not an arrest.

(e) "Bail" is the security given for the purpose of insuring compliance with the terms of an appearance bond.

(f) "City attorney" means any attorney who represents the city in the prosecution of an accused person for the violation of a city ordinance.

(g) "Complaint" means a sworn written statement, or a written statement by a law enforcement officer, of the essential facts constituting a violation of an ordinance.

(h) "Custody" means the restraint of a person pursuant to an arrest.

(i) "Detention" means the temporary restraint of a person by a law enforcement officer.

(j) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order and to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof.

(k) "Notice to appear" is a written notice to a person accused by a complaint of having violated an ordinance of a city to appear at a stated time and place to answer to the charge of the complaint.

(l) "Subpoena" is a process issued by the court to cause a witness to appear and give testimony at a time and place therein specified.

(m) "Ordinance traffic infraction" is a violation of an ordinance that proscribes or requires the same behavior as that proscribed or required by a statutory provision that is classified as a traffic infraction in K.S.A. 8-2118, and amendments thereto.

(n) "Warrant" is a written order made by a municipal judge directed to any law enforcement officer commanding the officer to arrest the person named or described in it.

(o) "Ordinance cigarette or tobacco infraction" is a violation of an ordinance that proscribes the same behavior as proscribed by subsection (m) or (n) of K.S.A. 79-3321, and amendments thereto.

History: L. 1973, ch. 61, § 12-4113; L. 1984, ch. 78, § 1; L. 1984, ch. 39, § 27; L. 1996, ch. 214, § 18; July 1.



12-4114 Municipal judge, training programs; certification; examinations; continuing education requirement; duties of supreme court.

12-4114. Municipal judge, training programs; certification; examinations; continuing education requirement; duties of supreme court. (a) Any person who holds the position of municipal judge in any city in this state on January 1, 1990, and any person who thereafter becomes a municipal judge in any city in this state who has not been admitted to practice law in Kansas, as required by K.S.A. 12-4105, and amendments thereto, shall be permitted to temporarily commence the duties of office, conditioned that such judge becomes certified as being qualified to hold such office as provided in this section. The supreme court shall adopt rules and regulations to provide for a training program and an examination to ensure that each such municipal judge possesses the minimum skills and knowledge necessary to carry out the duties of such office. Such examination and training shall be administered without charge and such examination shall be given at least once each six months at a time and place designated by the supreme court. If a municipal judge fails to successfully complete such examination within 18 months after the date such judge takes office, such judge shall forfeit such judge's office and the municipal judge position previously held by such judge shall be vacant at the expiration of such eighteen-month period. A municipal judge who fails to successfully complete any examination may take such examination again at the next time it is offered prior to the expiration of such eighteen-month period. Any municipal judge who fails to successfully complete the examination within the prescribed time shall be ineligible to be a municipal judge, unless such person subsequently meets all the qualifications prescribed by K.S.A. 12-4105, and amendments thereto.

(b) Any person who successfully completes the examination administered under this section or who meets all of the qualifications prescribed by K.S.A. 12-4105, and amendments thereto, shall be certified by the supreme court as being qualified to hold such office. In order to continue to hold such office, such judge must attend at least 10 hours of continuing judicial education as approved by the supreme court in each calendar year. A continuing judicial education program offering at least 10 hours of credit shall be provided at least once each year at no expense to either the municipal judge or the municipality.

(c) The supreme court shall administer the training, testing and continuing judicial education provided for in this section, which shall be funded by the judicial branch education fund as provided for in K.S.A. 2001 Supp. 20-1a11 or may contract with another person or organization for that service.

History: L. 1989, ch. 66, § 1; L. 1992, ch. 315, § 5; July 1.



12-4116 Judicial branch education fund; assessments against municipal cases.

12-4116. Judicial branch education fund; assessments against municipal cases. In each case filed in municipal court where there is a finding of guilty or a plea of guilty, a plea of no contest, forfeiture of bond, or a diversion, a sum in an amount not to exceed $1 shall be assessed for the training, testing and continuing judicial education of municipal judges as provided in K.S.A. 12-4114, and amendments thereto. Except as provided herein, the judge or clerk of the municipal court shall remit all assessments received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch education fund. If the amount of assessments collected in a month are less than $250, the municipal court may delay remitting its assessments until a month in which the cumulative amount of assessments collected equals or exceeds $250. If the cumulative amount of assessments collected never equals or exceeds $250 for the year, the amount of assessments collected and on hand on December 31 of the year shall be remitted to the state treasurer. The specific amount of the assessment shall be fixed by order of the supreme court and shall apply uniformly to all cities. For the purpose of determining the amount to be assessed according to this section, if more than one complaint is filed against one individual arising out of the same incident, all such complaints shall be considered as one case. For the purpose of this section, parking violations shall not be considered as cases.

History: L. 1989, ch. 66, § 3; L. 1992, ch. 233, § 1; L. 1993, ch. 54, § 1; L. 2001, ch. 5, § 54; July 1.



12-4117 Municipal court assessments. [See Revisor's Note]

12-4117. Municipal court assessments. [See Revisor's Note] (a) In each case filed in municipal court other than a nonmoving traffic violation, where there is a finding of guilty or a plea of guilty, a plea of no contest, forfeiture of bond or a diversion, a sum in an amount of $22.50 shall be assessed and such assessment shall be credited as follows:

One dollar to the local law enforcement training reimbursement fund established pursuant to K.S.A. 74-5620, and amendments thereto, $11.50 to the law enforcement training center fund established pursuant to K.S.A. 74-5619, and amendments thereto, $5 to the Kansas commission on peace officers' standards and training fund established by K.S.A. 74-5619, and amendments thereto, $2 to the juvenile detention facilities fund established pursuant to K.S.A. 79-4803, and amendments thereto, to be expended for operational costs of facilities for the detention of juveniles, $.50 to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, $.50 to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto, $1 to the trauma fund established pursuant to K.S.A. 2016 Supp. 75-5670, and amendments thereto, and $1 to the department of corrections forensic psychologist fund established pursuant to K.S.A. 2016 Supp. 75-52,151, and amendments thereto.

(b) The judge or clerk of the municipal court shall remit the appropriate assessments received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the local law enforcement training reimbursement fund, the law enforcement training center fund, the Kansas commission on peace officers' standards and training fund, the juvenile detention facilities fund, the crime victims assistance fund, the trauma fund and the department of corrections forensic psychologist fund as provided in this section.

(c) For the purpose of determining the amount to be assessed according to this section, if more than one complaint is filed in the municipal court against one individual arising out of the same incident, all such complaints shall be considered as one case.

History: L. 1992, ch. 315, § 10; L. 1994, ch. 335, § 1; L. 1996, ch. 234, § 6; L. 1999, ch. 127, § 9; L. 2000, ch. 181, § 3; L. 2001, ch. 5, § 55; L. 2002, ch. 199, § 1; L. 2006, ch. 170, § 1; L. 2010, ch. 147, § 2; L. 2011, ch. 91, § 8; L. 2016, ch. 88, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also, 12-4117a.

Section was amended twice in the 2016 session, see also 12-4117b.



12-4117b Municipal court assessments. [See Revisor's note.]

12-4117b. Municipal court assessments. [See Revisor's note.] (a) In each case filed in municipal court other than a nonmoving traffic violation, where there is a finding of guilty or a plea of guilty, a plea of no contest, forfeiture of bond or a diversion, a sum in an amount of $20 shall be assessed and such assessment shall be credited as follows:

One dollar to the local law enforcement training reimbursement fund established pursuant to K.S.A. 74-5620, and amendments thereto, $11.50 to the law enforcement training center fund established pursuant to K.S.A. 74-5619, and amendments thereto, $2.50 to the Kansas commission on peace officers' standards and training fund established by K.S.A. 74-5619, and amendments thereto, $2 to the juvenile alternatives to detention fund established pursuant to K.S.A. 79-4803, and amendments thereto, to be expended for operational costs of facilities for the detention of juveniles, $.50 to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, $.50 to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto, $1 to the trauma fund established pursuant to K.S.A. 2016 Supp. 75-5670, and amendments thereto, and $1 to the department of corrections forensic psychologist fund established pursuant to K.S.A. 2016 Supp. 75-52,151, and amendments thereto.

(b) The judge or clerk of the municipal court shall remit the appropriate assessments received pursuant to this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the local law enforcement training reimbursement fund, the law enforcement training center fund, the Kansas commission on peace officers' standards and training fund, the juvenile alternatives to detention fund, the crime victims assistance fund, the trauma fund and the department of corrections forensic psychologist fund as provided in this section.

(c) For the purpose of determining the amount to be assessed according to this section, if more than one complaint is filed in the municipal court against one individual arising out of the same incident, all such complaints shall be considered as one case.

History: L. 1992, ch. 315, § 10; L. 1994, ch. 335, § 1; L. 1996, ch. 234, § 6; L. 1999, ch. 127, § 9; L. 2000, ch. 181, § 3; L. 2001, ch. 5, § 55; L. 2002, ch. 199, § 1; L. 2006, ch. 170, § 1; L. 2010, ch. 147, § 2; L. 2011, ch. 91, § 8; L. 2016, ch. 46, § 21; July 1.

Section was amended twice in the 2016 session, see also 12-4117.



12-4118 Performance of marriage ceremonies by municipal judge; disposition of honorariums.

12-4118. Performance of marriage ceremonies by municipal judge; disposition of honorariums. A municipal judge may retain any honorarium received for such judge's services in performing a marriage ceremony, except when such services are performed between the hours of eight o'clock a.m. and five o'clock p.m. on a day when the court is regularly open for the conduct of business in which event such honorarium shall be remitted to the city treasurer for deposit in the city general fund. The provisions of this section shall be part of and supplemental to the Kansas code of procedure for municipal courts.

History: L. 1996, ch. 194, § 3; July 1.



12-4119 Collection of debts owed to municipal courts or restitution; contracts for collection.

12-4119. Collection of debts owed to municipal courts or restitution; contracts for collection. (a) Cities are authorized to enter into contracts for collection services for debts owed to municipal courts or restitution owed under an order of restitution. On and after July 1, 2007, the cost of collection shall be paid by the defendant as an additional court cost in all cases where the defendant fails to pay any amount ordered by the court and the court utilizes the services of a contracting agent pursuant to this section. The cost of collection shall be deemed an administrative fee to pay the actual costs of collection made necessary by the defendant's failure to pay court debt and restitution.

(b) The following terms shall mean:

(1) "Beneficiary under an order of restitution" means the victim or victims of a crime to whom a municipal court has ordered restitution be paid;

(2) "contracting agent" means a person, firm, agency or other entity who contracts hereunder to provide collection services;

(3) "cost of collection" means the fee specified in contracts hereunder to be paid to or retained by a contracting agent for collection services and shall not exceed 33% of the amount collected. The cost of collection shall be paid from the amount collected, but shall not be deducted from the debts owed to municipal courts or restitution. Cost of collection also includes any filing fee required under K.S.A. 60-4303, and amendments thereto; and

(4) "debts owed to municipal courts" means any assessment of court costs, fines, fees, moneys expended by the city in providing counsel and other defense services to indigent defendants or other charges which a municipal court judge has ordered to be paid to the court, and which remain unpaid in whole or in part, and includes any interest or penalties on such unpaid amounts as provided for in the judgment or by law. "Debts owed to municipal courts" also includes the cost of collection when collection services of a contracting agent hereunder are utilized.

(c) Municipal courts are authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding debts owed the municipal courts.

(d) Any beneficiary under an order of restitution entered by a municipal court is authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding amounts owed under such order of restitution.

(e) Contracts shall provide for the payment of any amounts collected to the clerk of the municipal court for the court in which the debt being collected originated, after first deducting the collection fee. In accounting for amounts collected from any person, the municipal court clerk shall credit the person's amount owed the amount of the net proceeds collected. The clerk shall not reduce the amount owed by any person that portion of any payment which constitutes the cost of collection pursuant to this section.

(f) When the appropriate cost of collection has been paid to the contracting agent as agreed upon in the contract, the municipal court clerk shall then distribute amounts collected as follows:

(1) When collection services are utilized pursuant to subsection (c), all amounts shall be applied against the debts owed to the court as specified in the original judgment creating the debt;

(2) when collection services are utilized pursuant to subsection (d), all amounts shall be paid to the beneficiary under the order of restitution designated to receive such restitution, except where that beneficiary has received recovery from the Kansas crime victims compensation board and such board has subrogation rights pursuant to K.S.A. 74-7312, and amendments thereto, in which case all amounts shall be paid to the board until its subrogation lien is satisfied.

(g) Whenever collection services are being utilized against the same debtor pursuant to both subsections (c) and (d), any amounts collected by a contracting agent shall be first applied to satisfy debts pursuant to an order of restitution. Upon satisfaction of all such debts, amounts received from the same debtor shall then be applied to satisfy, debts owed to courts.

History: L. 2007, ch. 168, § 1; July 1.



12-4120 Certain fines remitted to state treasurer; community corrections supervision fund; human trafficking victim assistance fund.

12-4120. Certain fines remitted to state treasurer; community corrections supervision fund; human trafficking victim assistance fund. (a) On and after July 1, 2012, the amount of $250 from each fine imposed for a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-1567 or 8-2,144 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, shall be remitted by the judge or clerk of the municipal court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the community corrections supervision fund established by K.S.A. 2016 Supp. 75-52,113, and amendments thereto.

(b) On and after July 1, 2013, the amount of $2,500 from each fine imposed for a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 2016 Supp. 21-6421, and amendments thereto, shall be remitted by the judge or clerk of the municipal court to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall credit the entire amount to the human trafficking victim assistance fund established by K.S.A. 2016 Supp. 75-758, and amendments thereto.

History: L. 2012, ch. 172, § 1; L. 2013, ch. 120, § 9; July 1.






Article 42 CODE FOR MUNICIPAL COURTS; PROSECUTION AND ARREST

12-4201 Commencement of prosecution.

12-4201. Commencement of prosecution. The prosecution for the violation of municipal ordinances shall be commenced by the filing of a complaint with the municipal court.

History: L. 1973, ch. 61, § 12-4201; April 1, 1974.



12-4202 Complaint; requirements; form.

12-4202. Complaint; requirements; form. A complaint shall be in writing and shall be signed by the complainant. More than one violation may be charged in the same complaint. A complaint shall be deemed sufficient if in substantially the form of the complaint set forth in K.S.A. 12-4205, and amendments thereto or in substantially the following form:

IN THE MUNICIPAL COURT OF __________, KANSAS

The City of ___________________,  ___________________,

vs.

__________________________________________________

__________________________________________________

(Accused person)

__________________________________________________ The undersigned, complains that on or about the _________ day of _________________________________, A.D., 19__, in the City of __________, County of _____________, and State of Kansas, _____________________________ __________________________________________________

did then and there unlawfully __________________________

__________________________________________________

__________________________________________________ in violation of Section _____________________ of Ordinance No. ____ of the City of _______________________________

___________________

Complainant

*Sworn to positively before me, this ________________ day of ___________________________________, A.D., 19__

______________________________________

Officer authorized to administer oaths

(*This complaint is not required to be sworn if it is signed by a law enforcement officer.)

History: L. 1973, ch. 61, § 12-4202; L. 1984, ch. 78, § 2; July 1.



12-4203 Complaint; service; notice to appear or warrant; failure to issue.

12-4203. Complaint; service; notice to appear or warrant; failure to issue. (a) A copy of the complaint shall be served, together with a notice to appear or a warrant, by a law enforcement officer upon the accused person, and forthwith, the complaint shall be filed with the municipal court, except that a complaint may be filed initially with the municipal court, and if so filed, a copy of the complaint shall forthwith be delivered to the city attorney.

(b) If a city attorney fails either to cause a notice to appear or to request a warrant to be issued, on a complaint initially filed with the municipal court, the municipal judge may, upon affidavits filed with him or her alleging the violation of an ordinance, order the city attorney to institute proceedings against any person. Any such municipal judge shall be disqualified from sitting in any case wherein such order was entered and is further prohibited from communicating about such case with the municipal judge pro tem appointed by the municipal judge to preside therein.

History: L. 1973, ch. 61, § 12-4203; L. 2004, ch. 71, § 2; July 1.



12-4204 Notice to appear; contents; form.

12-4204. Notice to appear; contents; form. A notice to appear shall describe the offense charged, shall summon the accused person to appear, shall contain a space in which the accused person may agree, in writing, to appear at a time not less than five (5) days after such notice to appear is given, unless the accused person shall demand an earlier hearing. A notice to appear may be signed by a municipal judge, the clerk of the municipal court, the city attorney, or any law enforcement officer of the city.

A notice to appear shall be deemed sufficient if in substantially the form of the notice to appear set out in K.S.A. 12-4205 or if in substantially the following form, to wit:

IN THE MUNICIPAL COURT

OF __________, KANSAS

The City of __________, Kansas

vs.

______________,

(Accused person)

______________,

(Address)

NOTICE TO APPEAR

The City of __________, Kansas, To The Above Named Accused Person.

You are hereby summoned to appear before the Municipal Court of __________, Kansas, on the ____ day of __________, 19__, at __________ o'clock, _.m., to answer a complaint charging you with

If you fail to appear a warrant will be issued for your arrest.

Dated __________, 19__.

______________ Signature of Official ______________ Title of Official

I agree to appear in said Court at said time and place.

______________ Signature of Accused Person

RETURN

The undersigned hereby certifies that on the ____ day of __________, 19__, the notice to appear was served, mailed or delivered.

______________ Law Enforcement Officer

History: L. 1973, ch. 61, § 12-4204; April 1, 1974.



12-4205a Complaint and notice to appear in municipal court.

12-4205a. Complaint and notice to appear in municipal court. In all cases a complaint and notice to appear in municipal court may be made in the form of the complaint and notice to appear which shall be deemed sufficient if it contains the information required by subsection (b) of K.S.A. 8-2106, and amendments thereto.

History: L. 1990, ch. 41, § 11; Jan. 1, 1991.



12-4206 Notice to appear; when used.

12-4206. Notice to appear; when used. A notice to appear shall be used in all cases involving the violation of a municipal ordinance, except when a warrant is issued.

History: L. 1973, ch. 61, § 12-4206; April 1, 1974.



12-4207 Same; service; return.

12-4207. Same; service; return. The notice to appear shall be served upon the accused person by delivering a copy to him or her personally, or by leaving it at the dwelling house of the accused person or usual place of abode with some person of suitable age and discretion then residing therein, or by mailing it to the last known address of said person. A notice to appear may be served by any law enforcement officer within the state and, if mailed, shall be mailed by a law enforcement officer of the municipality of its issuance or the clerk of the municipal court. Upon service by mail, the law enforcement officer shall execute a verification to be filed with a copy of the notice to appear. Said verification shall be deemed sufficient if in substantially the following form:

The undersigned hereby certifies that on the ____ day of __________, 19__, a copy of notice to appear was mailed to ______________ at ______________, ______________,   .

______________ Signature of Law Enforcement Officer or Clerk of Municipal Court

History: L. 1973, ch. 61, § 12-4207; April 1, 1974.



12-4208 Warrant; contents; form.

12-4208. Warrant; contents; form. A warrant shall contain the name of the accused person, or if unknown, any name or description by which the accused person may be identified with reasonable certainty, shall describe the nature of the violation of an ordinance of the city, shall command that the accused person be arrested, shall be signed by the judge of the municipal court, and shall state the amount of the appearance bond to be required. A warrant shall be deemed sufficient if substantially in the following form, to wit:

IN THE MUNICIPAL COURT

OF __________, KANSAS

The City of __________, Kansas

vs.

______________, Accused Person

______________

(Address)

WARRANT

The City of __________, Kansas to the Chief of Police of __________, Kansas, or any duly authorized law enforcement officer of the state of Kansas:

Whereas, a sworn complaint in writing has been made to me and it appearing that there is probable cause to believe that on or about the ____ day of __________, 19__ within the corporate limits of the above City, the above-named accused person did unlawfully:

In violation of Section __ of Ordinance No. __ of said City:

Therefore you are commanded to forthwith arrest the above-named accused person and bring said accused person before this Court to be dealt with according to law.

Given under my hand this ____ day of __________, 19__.

______________

Municipal Judge

__________, Kansas

The amount of the appearance bond is hereby set to be $__________ for the appearance of the accused person before the Municipal Court of __________, Kansas, on the ____ day of __________, 19__, at ____ o'clock _.m.

______________ Municipal Judge

RETURN

I hereby certify that I have executed the within warrant by arresting the named accused person (and taking a bond in the sum of $__________ as security for appearance before the Municipal Court of __________, Kansas.)

This is to certify that I have made a diligent search for the within-named accused person but have been unable to find same.

City: ______________

Date: ______________

______________ Signature ______________ Title

History: L. 1973, ch. 61, § 12-4208; April 1, 1974.



12-4209 Warrants or notices to appear; when issued; limitations.

12-4209. Warrants or notices to appear; when issued; limitations. (a) The city attorney shall cause a notice to appear to be issued, except that, if requested by the city attorney, a warrant for the accused shall be issued if the municipal judge finds from the complaint, or from an affidavit or affidavits filed with the complaint or from other evidence that there is probable cause to believe both that a crime has been committed and that the defendant has committed such crime.

(b) More than one warrant or notice to appear may be issued on the same complaint.

(c) If a defendant fails to appear in response to a notice to appear, a warrant shall be issued.

(d) Affidavits or sworn testimony in support of the probable cause requirements of this section shall not be made available for examination without a written order of the municipal judge, except that such affidavits or testimony, when requested, shall be made available to the defendant or the defendant's counsel for such disposition as either may desire.

(e) No warrant shall issue for an ordinance traffic infraction or an ordinance cigarette or tobacco infraction unless the person charged has received service of a notice to appear and has failed to appear for the infraction.

History: L. 1973, ch. 61, § 12-4209; L. 1984, ch. 39, § 28; L. 1996, ch. 214, § 19; L. 2004, ch. 71, § 3; July 1.



12-4210 Same; service.

12-4210. Same; service. A warrant may be directed to any law enforcement officer within the state and may be executed any place within the state, by the arrest of the accused person. The officer need not have the warrant in his or her possession at the time of the arrest, but upon request, the officer shall show the warrant to the accused person as soon as possible. If the officer does not have the warrant in his or her possession at the time of the arrest, the officer shall then inform the accused person of the offense charged, of the fact that a warrant has been issued, and the amount of the bond required.

History: L. 1973, ch. 61, § 12-4210; April 1, 1974.



12-4211 Detention; service of complaint and summons.

12-4211. Detention; service of complaint and summons. A law enforcement officer may detain a person when:

(a) He or she has a warrant commanding that such person be arrested; or

(b) he or she has reason to believe that a warrant for the person's arrest has been issued by any municipal court; or

(c) he or she has probable cause to believe that the person is committing or has committed a violation of an ordinance, and the law enforcement officer has probable cause to believe that such person will not be apprehended or evidence of the violation of the ordinance will be irretrievably lost unless such person is immediately detained, or such person may cause injury to himself, herself or others or damage to property unless immediately detained; or

(d) any violation of an ordinance has been or is being committed by such person in his or her view.

A law enforcement officer having detained a person pursuant to the preceding paragraph, except subsection (a) or (b) thereof, may release the person or may prepare and serve upon such person a complaint and notice to appear, as provided by K.S.A. 12-4204 or 12-4205 and shall then release such accused person from such detention, except in such instances where the law enforcement officer has power and authority to arrest such accused person as hereinafter set forth.

History: L. 1973, ch. 61, § 12-4211; April 1, 1974.



12-4212 Arrest by law enforcement officer; when authorized.

12-4212. Arrest by law enforcement officer; when authorized. (a) Except as provided in subsection (b), a law enforcement officer may arrest a person under any of the following circumstances:

(1) The officer has a warrant commanding that the person be arrested.

(2) A warrant for the person's arrest has been issued by a municipal court in this state.

(3) The officer has probable cause to believe that the person is committing or has committed a violation of an ordinance and that the person has intentionally inflicted bodily harm to another person.

(4) The law enforcement officer detained the person pursuant to subsection (c) or (d) of K.S.A. 12-4211, and amendments thereto, and:

(A) The person refuses to give a written promise to appear in court when served with a notice to appear;

(B) the person is unable to provide identification of self by presenting a valid driver's license or other identification giving equivalent information to the law enforcement officer;

(C) the person is not a resident of the state of Kansas; or

(D) the law enforcement officer has probable cause to believe that the person may cause injury to self or others or may damage property unless immediately arrested.

(b) A law enforcement officer may not arrest a person who is charged only with committing an ordinance traffic infraction or an ordinance cigarette or tobacco infraction unless the person charged has received service of a notice to appear and has failed to appear for the infraction.

History: L. 1973, ch. 61, § 12-4212; L. 1984, ch. 127, § 1; L. 1984, ch. 39, § 29; L. 1985, ch. 78, § 3; L. 1996, ch. 214, § 20; July 1.



12-4213 Persons under arrest; procedures; right to post bond; release on personal recognizance.

12-4213. Persons under arrest; procedures; right to post bond; release on personal recognizance. (a) Any person arrested by a law enforcement officer shall be taken immediately by the law enforcement officer to the police station of the city or the office in the city designated by the municipal judge. At that time, the person shall have the right to post bond for the person's appearance, in accordance with K.S.A. 12-4301 and 12-4302, and amendments thereto, except as hereinafter provided.

(b) A law enforcement officer may detain a person arrested for violation of a municipal ordinance in protective custody for a period not to exceed six hours, including custody in a city or county jail, if such officer has probable cause to believe that: (1) Such person may cause injury to oneself or others, or damage to property; and (2) there is no responsible person or institution to which such person might be released. Any person so held in protective custody shall be permitted to consult with counsel or other persons who may act on such person's behalf. Such person held in protective custody for six hours shall be given an opportunity to post bond for such person's appearance in the municipal court.

(c) Any person held in custody pursuant to the provisions of this section, and who has not made bond for such person's appearance, may be held in custody until the earliest practical time for such person's appearance in municipal court upon a warrant being issued by the municipal court in accordance with K.S.A. 12-4209, and amendments thereto.

(d) Any person who remains in custody for 48 hours pursuant to the provisions of this section after arrest, and who is awaiting a first appearance before a municipal judge in the absence of a warrant being issued, shall be released on the person's personal recognizance. Bond shall be set within 18 hours of the person being placed in custody.

History: L. 1973, ch. 61, § 12-4213; L. 1987, ch. 76, § 1; L. 2004, ch. 71, § 4; July 1.



12-4214 Notice; explanation of rights.

12-4214. Notice; explanation of rights. (a) Except as provided further, when a person is charged with an ordinance traffic infraction or an ordinance cigarette or tobacco infraction, the notice to appear shall provide a place where the person may make a written entry of appearance, waive the right to a trial and plead guilty or no contest. The notice to appear shall provide a space in which the law enforcement officer, except as provided in subsection (b), shall enter the appropriate fine specified in the fine schedule established by the municipal judge in accordance with K.S.A. 12-4305, and amendments thereto, in the case of a traffic infraction, or a fine of $25, in the case of an ordinance cigarette or tobacco infraction. Either the notice to appear or a separate form provided to the person by the law enforcement officer shall provide an explanation: (1) Of the person's right to appear and right to trial and the person's right to pay the appropriate fine prior to the appearance date; (2) that failure to either pay such fine or appear at the specified time may result in issuance of a warrant for the person's arrest; and (3) in the case of a traffic infraction, that failure to either pay such fine or appear at the specified time may result in the suspension of the person's driver's license. The law enforcement officer shall provide the person with the telephone number and address of the municipal court to which the written entry of appearance, waiver of trial, plea of guilty or no contest and payment of fine shall be mailed.

(b) In lieu of the law enforcement officer entering the appropriate fine for an ordinance traffic infraction, the officer may direct the person charged with an ordinance traffic infraction to contact the clerk of the municipal court to determine the applicable fine or provide the person with a copy of the fine schedule established by the municipal judge in accordance with K.S.A. 12-4305, and amendments thereto.

(c) When a person is charged with an ordinance cigarette or tobacco infraction, the judge may require the juvenile to appear in court with a parent or legal guardian.

(d) This section shall be a part of and supplemental to the provisions of article 42 of chapter 12 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto.

History: L. 1985, ch. 78, § 1; L. 1996, ch. 214, § 21; L. 1998, ch. 192, § 1; May 28.



12-4215 Electronic citations.

12-4215. Electronic citations. (a) As used in this section:

(1) "Electronic citation" means a charging citation, complaint or notice to appear which is prepared by a law enforcement officer in an electronic data device with intent that the data collected will be electronically filed with a municipal court as provided in K.S.A. 12-4201 through 12-4207, and amendments thereto, for prosecution of a municipal ordinance violation. The data elements collected shall conform to the requirements of K.S.A. 12-4201 through 12-4207, and amendments thereto, or the requirements of the secretary of revenue or the secretary's designee pursuant to K.S.A. 79-3393, and amendments thereto, as applicable.

(2) "Electronic citation system" means the device, database or computer software used to create, store, transmit or exchange the data included in an electronic citation.

(3) "Electronic signature" means an electronic signature having legal effect pursuant to the Kansas uniform electronic transaction act, K.S.A. 16-1601 et seq., and amendments thereto.

(b) For purposes of an electronic citation, including the notice to appear and complaint, issued under this section, an electronic signature indicated by the law enforcement officer's typed name, agency and agency identification number has the same effect and is as sufficient as a manual signature as required in K.S.A. 12-4202, 12-4204, 12-4207, subsection (b) of 22-3201 or 79-3393, and amendments thereto.

(c) A notice to appear, complaint or citation as provided in K.S.A. 12-4201 through 12-4207 or 79-3393, and amendments thereto, shall be deemed to be written if on a paper form or in a document printed from an electronic citation system.

(d) For purposes of signing a notice to appear as provided in K.S.A. 8-2107 and 12-4204, and amendments thereto, a person being charged by a law enforcement officer shall be deemed to have signed the notice to appear if the person physically signs the paper notice to appear or, in the case of an electronic citation, verbally acknowledges that the person promises to appear on or before the date set at or with the designated court. To secure a verbal promise to appear, the law enforcement officer shall ask, "Do you agree to appear at the              court on or before     (date)    ?" The officer shall accurately record the response of the person being charged as: Yes, no or no response.

(e) This section shall be part of and supplemental to the Kansas code of procedure for municipal courts.

History: L. 2010, ch. 56, § 2; July 1.






Article 43 CODE FOR MUNICIPAL COURTS; APPEARANCE AND CONDITIONS OF RELEASE

12-4301 Appearance bonds; methods of securing appearance; driver's license as security, penalty.

12-4301. Appearance bonds; methods of securing appearance; driver's license as security, penalty. A person having the right to post bond for appearance shall, in order to do so, execute in writing a promise to appear at the municipal court at a stated time and place. Such appearance bond shall be in an amount as determined by the municipal judge. Unless the judge makes a specific finding otherwise, every bond for a person charged with an offense that would be a person offense pursuant to state law shall have a condition of release prohibiting the person from having contact with the alleged victim of such offense for a period of at least 72 hours. Such bond may be secured by any one of the following methods, and when so secured, such person shall be released from custody.

The methods of securing the appearance of an accused person are as follows:

(a) Payment of cash, except that the municipal judge may permit negotiable securities or a personal check in lieu of cash.

(b) The execution of an appearance bond by a responsible individual residing within the state of Kansas, as surety with the approval of the municipal judge.

(c) A guaranteed arrest bond certificate issued by either a surety company authorized to transact such business within the state of Kansas, or an automobile club authorized to transact business in this state by the commissioner of insurance, except that such "guaranteed arrest bond certificate" must be signed by the person to whom it is issued and must contain a printed statement that the surety guarantees the appearance of such person and, in the event of failure of such person to appear in court at the time of trial, will pay any fine or forfeiture imposed upon such person not to exceed an amount to be stated on such certificate.

(d) In lieu of giving security in the manner provided by subsections (a), (b) and (c) above, if the arrest is for the violation of a city ordinance relating to the operation of a motor vehicle the accused person may deposit with the arresting law enforcement officer or the clerk of the municipal court a valid Kansas driver's license in exchange for a receipt therefor issued by the law enforcement officer or the clerk of the municipal court, the form of which shall be approved by the division of vehicles of the state department of revenue. Such receipt shall be recognized as a valid temporary Kansas driver's license authorizing the operation of a motor vehicle by the accused person to the date of the hearing stated on the receipt. Such driver's license and written copy of the notice to appear shall be delivered by the law enforcement officer to the municipal court as soon as reasonably possible. If the hearing on any such charge is continued for any reason, the municipal judge may note on the receipt the date to which such hearing has been continued, and such receipt shall be recognized as a valid temporary Kansas driver's license until such date, but in no event shall such receipt be recognized as a valid Kansas driver's license for a period longer than 30 days from the date for the original hearing. Any person who deposited a driver's license to secure such person's appearance, in lieu of giving a bond as provided in subsections (a), (b) and (c) above, shall have such driver's license returned upon the giving of the required bond pursuant to (a), (b) and (c) above or upon final determination of the charge.

In the event the accused person deposits a valid Kansas driver's license with the municipal court and fails to appear in court on the date set for appearance, or any continuance thereof, and in any event within 30 days from the date set for the original hearing, the municipal judge shall forward the driver's license of such person to the division of vehicles with an appropriate explanation attached thereto. Upon receipt of the driver's license of such person the division of vehicles shall suspend such person's privilege to operate a motor vehicle in this state until such person appears before the municipal court, or the municipal court makes a final disposition thereof, and notice of such disposition is given by the municipal court to the division, or for a period not exceeding six months from the date such person's driver's license is received by the division, whichever is earlier.

Any person who applies for a replacement or new driver's license prior to the return of such person's original license, when such license has been deposited in lieu of the giving of a bond as provided in this section, shall be guilty of a misdemeanor punishable as set forth in K.S.A. 8-2116, and amendments thereto.

History: L. 1973, ch. 61, § 12-4301; L. 1975, ch. 33, § 4; L. 1982, ch. 81, § 1; L. 1994, ch. 24, § 8; L. 2001, ch. 177, § 1; July 1.



12-4302 Personal recognizance.

12-4302. Personal recognizance. Notwithstanding the provisions of K.S.A. 12-4301, a law enforcement officer may release an accused person from custody without requiring security for his or her appearance, and shall release such accused person without requiring security for the appearance, pursuant to any rule or order of the municipal judge.

History: L. 1973, ch. 61, § 12-4302; April 1, 1974.



12-4303 Failure to appear.

12-4303. Failure to appear. In the event the accused person fails to appear at the time designated in the appearance bond, or at any subsequent time to which the appearance has been continued, the municipal judge shall declare the bond forfeited, except that, if it appears to the court that justice does not require the enforcement of the forfeiture, the court may set the same aside upon such conditions as the court may impose. Where the forfeiture of a bond has become final, the court shall direct the application of the funds or that suitable action be instituted for the collection from the sureties thereon or from the accused person.

History: L. 1973, ch. 61, § 12-4303; April 1, 1974.



12-4304 Appearance bond; posting; form.

12-4304. Appearance bond; posting; form. An appearance bond shall be deemed sufficient if it states substantially as follows:

Appearance Bond. In the Municipal Court of __________, Kansas. The City of __________ vs. ______________, the accused person, as principal, and ______________, as surety, (where surety is used) acknowledge ourselves to be indebted to the City of __________, Kansas, in the sum of ______________ Dollars, secured as required by law, upon these conditions:

That said accused person shall personally appear before the Municipal Court of __________, Kansas, on the ____ day of __________, 19__, at __________ o'clock a.m. and, if an appeal is taken, shall appear in the District Court of the county in which the city is located, and from time to time as required by the court to answer to the complaint, according to his or her promise to do so, which the accused person hereby makes then this bond shall be void; otherwise it shall remain in force.

Dated this ____ day of __________, 19__.

______________ (Accused Person) ______________ (Address) ______________ (Surety) (Where Applicable) ______________ (Address)

Receipt for cash surety

Received from ______________, accused person, ______________ Dollars cash security on above bond this ____ day of __________, 19__.

______________ (Clerk of Municipal Court or Law Enforcement Officer)

OR

Receipt for guaranteed arrest bond certificate security

Received from ______________ a guaranteed certificate issued by ______________, as security on above bond this ____ day of __________, 19__.

______________ (Clerk of Municipal Court or Law Enforcement Officer)

OR

Receipt for operator's license security

Received from __________, accused person, operator's license issued by the state of __________, bearing number __________, issued to said accused person, as security on above bond this ____ day of __________, 19__.

______________ (Clerk of Municipal Court or Law Enforcement Officer)

OR

Approval of surety

Surety approved this ____ day of __________, 19__.

______________ (Municipal Judge)

OR

Bond without surety

This bond approved without surety.

______________ (Municipal Judge or Law Enforcement Officer)

History: L. 1973, ch. 61, § 12-4304; April 1, 1974.



12-4305 Schedule of fines for municipal ordinance traffic infractions and certain other ordinances; violations excluded from schedule; fines upon plea of guilty or no contest; procedure.

12-4305. Schedule of fines for municipal ordinance traffic infractions and certain other ordinances; violations excluded from schedule; fines upon plea of guilty or no contest; procedure. (a) The municipal judge shall establish a schedule of fines which shall be imposed for municipal ordinance violations that are classified as ordinance traffic infractions. Also, the municipal judge may establish a schedule of fines which shall be imposed for the violation of certain other ordinances. Any fine so established shall be within the minimum and maximum allowable fines established by ordinance for such offenses by the governing body. The following traffic violations are specifically excluded from any schedule of fines:

(1) Reckless driving;

(2) driving while under the influence of alcohol or drugs, or both, or driving with a blood or breath alcohol concentration of .08 or more;

(3) driving without a valid license issued or on a canceled, suspended or revoked license;

(4) fleeing or attempting to elude a police officer; or

(5) offense comparable to those prescribed by K.S.A. 8-1602, 8-1603 and 8-1604, and amendments thereto.

(b) A person charged with the violation of an ordinance contained in a schedule of fines established under subsection (a) shall, except as provided in subsection (c), appear at the place and time specified in the notice to appear. If the person enters an appearance, waives right to trial, pleads guilty or no contest, the fine shall be no greater than that specified in the schedule.

(c) Except as provided in subsection (c) of K.S.A. 12-4214, and amendments thereto, prior to the time specified in the notice to appear, a person charged with an ordinance cigarette or tobacco infraction or a violation of an ordinance contained in a schedule of fines established under subsection (a) may enter an appearance, waive right to trial, plead guilty or no contest and pay the fine for the violation as specified in the schedule or in subsection (a) of K.S.A. 12-4214, and amendments thereto. At the election of the person charged, such appearance, waiver, plea and payment may be made by mail or in person and payment may be by personal check. The complaint shall not have been complied with if a check is not honored for any reason, or the fine is not paid in full prior to the time specified in the notice to appear. When a person charged with an ordinance cigarette or tobacco infraction or an ordinance traffic infraction or other ordinance violation on a schedule of fines makes payment without executing a written waiver of right to trial and plea of guilty or no contest, the payment shall be deemed such an appearance, waiver of right to trial and plea of no contest.

The municipal judge may authorize the clerk of the municipal court or some other person to accept by mail or in person such voluntary appearance, plea of guilty or no contest and payment of the fine imposed by the schedule or by subsection (a) of K.S.A. 12-4214, and amendments thereto.

The schedule of fines and persons authorized to accept such pleas shall be conspicuously displayed in the office where such voluntary appearance, plea of guilty and payment of fine occurs.

History: L. 1973, ch. 61, § 12-4305; L. 1984, ch. 39, § 30; L. 1985, ch. 48, § 10; L. 1985, ch. 78, § 4; L. 1986, ch. 84, § 3; L. 1993, ch. 259, § 17; L. 1996, ch. 214, § 22; L. 1998, ch. 192, § 2; May 28.



12-4306 Traffic violations; failure to appear, service of warrant and collection of bond.

12-4306. Traffic violations; failure to appear, service of warrant and collection of bond. (a) If a person who is a resident of this state is charged with a violation of a traffic ordinance of a city in this state and such person fails to appear after service of notice to appear, any law enforcement officer of any county or city of the state may serve the bench warrant issued for the person and may collect from the person a cash appearance bond in the amount stated in the warrant upon request of the law enforcement agency of the city in which the warrant was issued. In the event the violator waives actual in hand service of the bench warrant and the officer has verified by telecommunication that the bench warrant is in the actual possession of the law enforcement authorities of the jurisdiction issuing the same, the officer making the arrest may collect the appearance bond without actual in hand service of the bench warrant.

(b) Any appearance bond collected pursuant to this section shall be forwarded forthwith to the clerk of the municipal court of the city in which the alleged violation was committed.

(c) As used in this section:

(1) "Highway," "street," "traffic" and "vehicle" have the meanings provided by article 14 of chapter 8 of the Kansas Statutes Annotated.

(2) "Traffic ordinance" means any ordinance relating to the regulation of traffic on streets and highways or the operation of vehicles.

(d) This section shall be part of and supplemental to the Kansas code of procedure for municipal courts.

History: L. 1981, ch. 150, § 1; July 1.






Article 44 CODE FOR MUNICIPAL COURTS; PROCEEDINGS AFTER ARREST AND PRIOR TO TRIAL

12-4401 Matters before trial.

12-4401. Matters before trial. Every person charged with violation of an ordinance shall receive a copy of the complaint, and shall not be required to plead until he or she shall have had a reasonable time to examine the same, to obtain counsel and to determine his or her plea.

History: L. 1973, ch. 61, § 12-4401; April 1, 1974.



12-4402 Appearance of accused person; action by counsel or by mail.

12-4402. Appearance of accused person; action by counsel or by mail. Subject to the provisions of K.S.A. 12-4209, and amendments thereto, the municipal judge may compel the appearance of an accused person. In addition to the procedures provided in K.S.A. 12-4305, and amendments thereto, the municipal judge, upon request, may permit appearance, pleas and satisfaction of the judgment and sentence of the court by counsel or by mail.

History: L. 1973, ch. 61, § 12-4402; L. 1986, ch. 84, § 4; July 1.



12-4403 Time of arraignment.

12-4403. Time of arraignment. Accused persons shall be arraigned:

(a) At the time specified in the notice to appear, or in the appearance bond; or

(b) if no date be specified, then on the earliest date when the court convenes.

History: L. 1973, ch. 61, § 12-4403; April 1, 1974.



12-4404 Arraignment.

12-4404. Arraignment. Arraignment shall be conducted in open court by stating to the accused person the substance of the charge and calling upon the accused to plead thereto. Arraignment for purposes of accepting plea of not guilty may be accomplished by telephone, mail or appearance by counsel.

History: L. 1973, ch. 61, § 12-4404; L. 1993, ch. 291, § 6; L. 1994, ch. 291, § 8; July 1.



12-4405 Appointment of counsel, when.

12-4405. Appointment of counsel, when. If the municipal judge has reason to believe that if found guilty, the accused person might be deprived of his or her liberty and is not financially able to employ counsel, the judge shall appoint an attorney to represent the accused person.

Financial inability to employ counsel shall be determined by the methods provided in K.S.A. 22-4504.

History: L. 1973, ch. 61, § 12-4405; April 1, 1974.



12-4406 Pleas; failure to appear.

12-4406. Pleas; failure to appear. (a) A plea of guilty is an admission of the charge and every material fact alleged therein.

(b) A plea of no contest is a formal declaration that the accused person does not contest the charge. When such a plea is entered, a finding of guilty may be adjudged thereon. The plea cannot be used against the accused person as an admission in any other action based on the same act.

(c) A plea of not guilty denies and puts into issue every material fact alleged in the charge.

(d) If the accused person refuses to plead, the court shall enter a plea of not guilty.

(e) If the accused person fails to appear, the court shall declare the appearance bond to be forfeited and may issue a warrant for the arrest of the accused person.

History: L. 1973, ch. 61, § 12-4406; April 1, 1974.



12-4407 Procedure upon plea of guilty.

12-4407. Procedure upon plea of guilty. If the accused person pleads guilty, the municipal judge may hear evidence touching on the nature of the case, or otherwise ascertain the facts thereof, and after such hearing, may refuse to accept the plea or may accept the plea, assess the punishment and enter the proper judgment.

History: L. 1973, ch. 61, § 12-4407; April 1, 1974.



12-4408 Motions.

12-4408. Motions. The Kansas code of criminal procedure shall govern, insofar as applicable, the filing and disposition of motions. Motions may be oral or written.

History: L. 1973, ch. 61, § 12-4408; April 1, 1974.



12-4409 Continuances.

12-4409. Continuances. The municipal judge may grant a continuance of the trial or any hearing upon a showing of good cause, except as set out in K.S.A. 12-4501.

History: L. 1973, ch. 61, § 12-4409; April 1, 1974.



12-4410 Discovery, depositions.

12-4410. Discovery, depositions. The accused person shall be permitted to inspect all matters relevant to the case. Depositions shall not be taken or used except by written agreement of both parties filed with the court or by order of the court upon such conditions as the court may prescribe.

History: L. 1973, ch. 61, § 12-4410; April 1, 1974.



12-4411 Subpoenas; witnesses' expenses; abuse of subpoenas, costs.

12-4411. Subpoenas; witnesses' expenses; abuse of subpoenas, costs. All parties shall be entitled to the use of subpoenas to compel attendance of witnesses within the state. The municipal judge or clerk shall issue a subpoena which may be served by any law enforcement officer upon the named person. Disobedience may constitute contempt.

Fees and mileage of witnesses shall be two dollars and fifty cents ($2.50) per day or any part thereof for an appearance of [and] ten cents (10¢) per mile actually driven over ten (10) miles. The fees and mileage for the attendance of witnesses shall be borne by the party calling the witness, except that if an accused person is found not guilty, the city shall pay all such expenses: Provided, The municipal judge may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the judge finds that there has been an abuse of the use of subpoenas by the accused person.

History: L. 1973, ch. 61, § 12-4411; April 1, 1974.



12-4412 Municipal diversion agreements; contents; copy to K.B.I., when; availability to prosecuting attorney.

12-4412. Municipal diversion agreements; contents; copy to K.B.I., when; availability to prosecuting attorney. (a) Any diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of a city ordinance shall include: (1) The defendant's full name; (2) the defendant's full name at the time the complaint was filed, if different from the defendant's current name; (3) the defendant's sex, race and date of birth; (4) the crime with which the defendant is charged; (5) the date the complaint was filed; and (6) the municipal court with which the agreement is filed.

(b) The city attorney shall forward to the Kansas bureau of investigation a copy of a diversion agreement entered into by the city attorney only when required by rules and regulations adopted by the director of the bureau pursuant to K.S.A. 22-4704 and amendments thereto. The copy of the agreement shall be made available upon request to any county, district or city attorney who subsequently considers diversion of the person.

(c) As used in this section, "complaint" includes a citation or notice to appear.

History: L. 1982, ch. 145, § 3; L. 1985, ch. 79, § 1; July 1.



12-4413 Municipal court diversion; definitions.

12-4413. Municipal court diversion; definitions. As used in K.S.A. 8-1009 and 12-4413 to 12-4418, inclusive:

(a) "City attorney" means a city attorney of a city of this state.

(b) "Complaint" means complaint, citation or notice to appear in a municipal court.

(c) "Diversion" means referral of a defendant in a criminal case charging an alcohol related offense to a supervised performance program prior to adjudication.

(d) "Diversion agreement" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against such person dismissed.

(e) "Alcohol related offense" means violation of an ordinance of a city of this state that prohibits the acts prohibited by K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or violation of such statute.

History: L. 1982, ch. 144, § 12; L. 2012, ch. 172, § 22; July 1.



12-4414 Same; when agreements to be offered; written policies; information to be furnished; right to counsel.

12-4414. Same; when agreements to be offered; written policies; information to be furnished; right to counsel. (a) Except as provided in K.S.A. 8-1567 and K.S.A. 2016 Supp. 8-1025, and amendments thereto, after a complaint has been filed charging a defendant with violation of an alcohol or drug related offense and prior to conviction thereof, and after the city attorney has considered the factors listed in K.S.A. 12-4415, and amendments thereto, if it appears to the city attorney that diversion of the defendant would be in the interests of justice and of benefit to the defendant and the community, the city attorney may propose a diversion agreement to the defendant. The terms of each diversion agreement shall be established by the city attorney in accordance with K.S.A. 12-4416, and amendments thereto.

(b) Each city attorney shall adopt written policies and guidelines for the implementation of a diversion program in accordance with K.S.A. 8-1009 and 12-4412 to 12-4417, inclusive, and amendments thereto. Such policies and guidelines shall provide for a diversion conference and other procedures in those cases where the city attorney elects to offer diversion in lieu of further criminal proceedings on the complaint.

(c) Each defendant shall be informed in writing of the diversion program and the policies and guidelines adopted by the city attorney. The city attorney may require any defendant requesting diversion to provide information regarding prior criminal charges, education, work experience and training, family, residence in the community, medical history, including any psychiatric or psychological treatment or counseling, and other information relating to the diversion program. In all cases, the defendant shall be present and shall have the right to be represented by counsel at the diversion conference with the city attorney.

History: L. 1982, ch. 144, § 13; L. 2011, ch. 105, § 21; L. 2012, ch. 172, § 23; July 1.



12-4415 Same; factors to consider; when prohibited.

12-4415. Same; factors to consider; when prohibited. (a) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the city attorney shall consider at least the following factors among all factors considered:

(1) The nature of the crime charged and the circumstances surrounding it;

(2) any special characteristics or circumstances of the defendant;

(3) whether the defendant is a first-time offender of an alcohol related offense and if the defendant has previously participated in diversion, according to the certification of the division of vehicles of the state department of revenue;

(4) whether there is a probability that the defendant will cooperate with and benefit from diversion;

(5) whether there is a probability that the defendant committed such crime as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone, as defined in section 112 of the federal internal revenue code of 1986, in the armed forces of the United States of America;

(6) if subsection (a)(5) applies to the defendant, whether there is a probability that the defendant will cooperate with and benefit from inpatient or outpatient treatment from any treatment facility or program operated by the United States department of defense, the United States department of veterans affairs or the Kansas national guard with the consent of the defendant, as a condition of diversion;

(7) whether the available diversion program is appropriate to the needs of the defendant;

(8) the impact of the diversion of the defendant upon the community;

(9) recommendations, if any, of the involved law enforcement agency;

(10) recommendations, if any, of the victim;

(11) provisions for restitution; and

(12) any mitigating circumstances.

(b) A city attorney shall not enter into a diversion agreement in lieu of further criminal proceedings on a complaint alleging an alcohol related offense if the defendant:

(1) Has previously participated in diversion of an alcohol related offense;

(2) has previously been convicted of or pleaded nolo contendere to an alcohol related offense in this state or has previously been convicted of or pleaded nolo contendere to a violation of K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, or of a law of another state, or of a political subdivision thereof, which prohibits the acts prohibited by those statutes; or

(3) during the time of the alleged alcohol related offense was involved in a motor vehicle accident or collision resulting in personal injury or death.

(c) "Major depressive disorder," "polytrauma," "post-traumatic stress disorder" and "traumatic brain injury" shall mean the same as such terms are defined in K.S.A. 2016 Supp. 21-6630, and amendments thereto.

History: L. 1982, ch. 144, § 14; L. 1985, ch. 48, § 11; L. 1986, ch. 185, § 1; L. 2011, ch. 105, § 22; L. 2012, ch. 172, § 24; L. 2015, ch. 76, § 5; July 1.



12-4416 Same; provisions of diversion agreement; waiver of certain rights; effect of failure to fulfill or accept agreement; duties of city attorney and division of vehicles.

12-4416. Same; provisions of diversion agreement; waiver of certain rights; effect of failure to fulfill or accept agreement; duties of city attorney and division of vehicles. (a) A diversion agreement shall provide that if the defendant fulfills the obligations of the program described therein, as determined by the city attorney, the city attorney shall act to have the criminal charges against the defendant dismissed with prejudice. The diversion agreement shall include specifically the waiver of all rights under the law or the constitution of Kansas or of the United States to counsel, a speedy arraignment, a speedy trial, and the right to trial by jury. The diversion agreement may include, but is not limited to, provisions concerning payment of restitution, including court costs and diversion costs, residence in a specified facility, maintenance of gainful employment, and participation in programs offering medical, educational, vocational, social and psychological services, corrective and preventive guidance and other rehabilitative services. The diversion agreement shall state:

(1) The defendant's full name;

(2) the defendant's full name at the time the complaint was filed, if different from the defendant's current name;

(3) the defendant's sex, race and date of birth;

(4) the crime with which the defendant is charged;

(5) the date the complaint was filed; and

(6) the municipal court with which the agreement is filed.

(b) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 2016 Supp. 21-6421, and amendments thereto, the agreement:

(1) Shall include a requirement that the defendant pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 2016 Supp. 21-6421, and amendments thereto; and

(2) may include a requirement that the defendant enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation.

(c) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging an alcohol related offense, the diversion agreement shall include a stipulation, agreed to by the defendant and the city attorney, of the facts upon which the charge is based and a provision that if the defendant fails to fulfill the terms of the specific diversion agreement and the criminal proceedings on the complaint are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts relating to the complaint. In addition, the agreement shall include a requirement that the defendant:

(1) Pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, for a first offense or, in lieu of payment of the fine, perform community service specified by the agreement, consonant with K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto; and

(2) participate in an alcohol and drug evaluation conducted by a licensed provider pursuant to K.S.A. 8-1008, and amendments thereto, and follow any recommendation made by the provider after such evaluation.

(d) If the person entering into a diversion agreement is a nonresident, the city attorney shall transmit a copy of the diversion agreement to the division. The division shall forward a copy of the diversion agreement to the motor vehicle administrator of the person's state of residence.

(e) If the city attorney elects to offer diversion in lieu of further criminal proceedings on the complaint and the defendant agrees to all of the terms of the proposed agreement, the diversion agreement shall be filed with the municipal court and the municipal court shall stay further proceedings on the complaint. If the defendant declines to accept diversion, the municipal court shall resume the criminal proceedings on the complaint.

(f) The city attorney shall forward to the division of vehicles of the state department of revenue a copy of the diversion agreement at the time such agreement is filed with the municipal court. The copy of the agreement shall be made available upon request to any county, district or city attorney or court.

History: L. 1982, ch. 144, § 15; L. 1985, ch. 48, § 12; L. 1986, ch. 131, § 1; L. 1988, ch. 48, § 4; L. 1988, ch. 47, § 20; L. 1989, ch. 38, § 44; L. 1990, ch. 77, § 1; L. 2011, ch. 105, § 23; L. 2012, ch. 172, § 25; L. 2014, ch. 28, § 2; July 1.



12-4417 Same; condition diversion on plea prohibited; nonadmissible evidence.

12-4417. Same; condition diversion on plea prohibited; nonadmissible evidence. No defendant shall be required to enter any plea to a criminal charge as a condition for diversion. No statements made by the defendant or counsel in any diversion conference or in any other discussion of a proposed diversion agreement shall be admissible as evidence in criminal proceedings on crimes charged or facts alleged in the complaint.

History: L. 1982, ch. 144, § 16; July 1.



12-4418 Failure to fulfill diversion agreement; satisfactory fulfillment; records.

12-4418. Failure to fulfill diversion agreement; satisfactory fulfillment; records. (a) If the city attorney finds at the termination of the diversion period or any time prior thereto that the defendant has failed to fulfill the terms of the specific diversion agreement, the city attorney shall inform the municipal court of such finding and the municipal court, after finding that the defendant has failed to fulfill the terms of the specific diversion agreement at a hearing thereon, shall resume the criminal proceedings on the complaint.

(b) If the defendant has fulfilled the terms of the diversion agreement, the municipal court shall dismiss with prejudice the criminal charges filed against the defendant.

(c) The city attorney shall forward to the division of vehicles of the state department of revenue a record of the fact that a defendant did or did not fulfill the terms of a diversion agreement required to be filed under subsection (d) of K.S.A. 12-4416, and amendments thereto. Such record shall be made available to any county, district or city attorney or court.

History: L. 1982, ch. 144, § 17; L. 1985, ch. 79, § 3; July 1.



12-4419 Defendants under 21 years, drug and alcohol evaluations.

12-4419. Defendants under 21 years, drug and alcohol evaluations. (a) Except as provided in subsection (b), if a diversion agreement between a city attorney and a defendant is entered into in lieu of further criminal proceedings alleging a violation by the defendant, while under 21 years of age, of an ordinance prohibiting an act prohibited by K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or K.S.A. 41-719, 41-727, 41-804, 41-2719 or 41-2720, and amendments thereto, the agreement shall require the defendant to submit to and complete an alcohol and drug evaluation by a community-based alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. If the city attorney finds that the defendant is indigent, the fee may be waived.

(b) If the defendant is 18 or more years of age but less than 21 years of age and allegedly committed a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (a) are permissive and not mandatory.

History: L. 1989, ch. 95, § 2; L. 2009, ch. 32, § 21; July 1.






Article 45 CODE FOR MUNICIPAL COURTS; TRIALS AND PROCEEDINGS INCIDENT THERETO

12-4501 Plea of not guilty; trial; time; continuance.

12-4501. Plea of not guilty; trial; time; continuance. An accused person entering a plea of not guilty, or for whom the court entered a plea of not guilty, shall be tried on the earliest practical day set by the court, unless trial is continued for good cause: Provided, That an accused person in custody shall be tried on the earliest day that the municipal court convenes, unless trial is continued upon motion of the accused person and for good cause.

History: L. 1973, ch. 61, § 12-4501; April 1, 1974.



12-4502 Trial.

12-4502. Trial. All trials in municipal court shall be to the municipal judge or the municipal judge pro tem.

History: L. 1973, ch. 61, § 12-4502; April 1, 1974.



12-4503 Same; order of presentation.

12-4503. Same; order of presentation. The order of trial shall be:

(a) Opening statement of prosecution, unless waived;

(b) evidence by the prosecution;

(c) opening statement of accused person, unless waived;

(d) evidence by the accused person, unless waived;

(e) rebuttal evidence, unless waived; and

(f) closing arguments, unless waived.

History: L. 1973, ch. 61, § 12-4503; April 1, 1974.



12-4504 Evidence.

12-4504. Evidence. The rules of evidence prescribed in the code of civil procedure shall apply to this code.

History: L. 1973, ch. 61, § 12-4504; April 1, 1974.



12-4505 Amendments to complaint.

12-4505. Amendments to complaint. Amendments to the complaint may be permitted by the court before trial. Once the trial commences, the court may permit a complaint to be amended before judgment, if no additional or different offense is charged, and if substantial rights of the accused person are not prejudiced.

History: L. 1973, ch. 61, § 12-4505; April 1, 1974.



12-4506 Joinder of two or more accused persons.

12-4506. Joinder of two or more accused persons. Where two (2) or more persons are separately or jointly accused by a complaint of a violation of an ordinance arising out of the same general state of circumstances, such persons may be tried separately or jointly: Provided, That where an accused person, so requests, he or she shall be tried separately.

History: L. 1973, ch. 61, § 12-4506; April 1, 1974.



12-4507 Judgment.

12-4507. Judgment. If the accused person is found not guilty, judgment shall be rendered immediately. If the accused person is found guilty, sentence shall be imposed and judgment rendered without unreasonable delay.

History: L. 1973, ch. 61, § 12-4507; L. 1993, ch. 291, § 7; L. 1994, ch. 291, § 9; July 1.



12-4508 Same; docket.

12-4508. Same; docket. When a judgment is rendered, the municipal judge or clerk of the municipal court shall enter such judgment on the docket; however, the omission of this duty shall not affect the validity of the judgment.

History: L. 1973, ch. 61, § 12-4508; April 1, 1974.



12-4509 Sentence; possible disposition.

12-4509. Sentence; possible disposition. (a) Whenever a person is found guilty of the violation of an ordinance, the municipal judge may:

(1) Release the person without imposition of sentence;

(2) release the person on probation after the imposition of sentence, without imprisonment or the payment of a fine or a portion thereof, subject to conditions imposed by the court as provided in subsection (e);

(3) impose such sentence of fine or imprisonment, or both, as authorized for the ordinance violation; or

(4) impose a sentence of house arrest as provided in K.S.A. 2016 Supp. 21-6609, and amendments thereto.

(b) In addition to or in lieu of any other sentence authorized by law, whenever a person is found guilty of the violation of an ordinance and there is evidence that the act constituting the violation of the ordinance was substantially related to the possession, use or ingestion of cereal malt beverage or alcoholic liquor by such person, the judge may order such person to attend and satisfactorily complete an alcohol or drug education or training program certified by the chief judge of the judicial district or licensed by the secretary for aging and disability services.

(c) Except as provided in subsection (d), in addition to or in lieu of any other sentence authorized by law, whenever a person is convicted of having violated, while under 21 years of age, an ordinance prohibiting an act prohibited by K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or K.S.A. 8-1599, 41-719 or 41-727, and amendments thereto, the municipal judge shall order such person to submit to and complete an alcohol and drug evaluation by a community-based alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. If the judge finds that the person is indigent, the fee may be waived.

(d) If the person is 18 or more years of age but less than 21 years of age and is convicted of a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (c) are permissive and not mandatory.

(e) In addition to any other sentence authorized by law, whenever a person is convicted of any criminal offense, the municipal judge shall determine whether the defendant committed a domestic violence offense as defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto, and shall sentence the defendant pursuant to K.S.A. 2016 Supp. 22-4616, and amendments thereto.

(f) The court may impose any conditions of probation or suspension of sentence that the court deems proper, including, but not limited to, requiring that the defendant:

(1) Avoid such injurious or vicious habits, as directed by the court or the probation officer;

(2) avoid such persons or places of disreputable or harmful character, as directed by the court or the probation officer;

(3) report to the probation officer as directed;

(4) permit the probation officer to visit the defendant at home or elsewhere;

(5) work faithfully at suitable employment insofar as possible;

(6) remain within the state unless the court grants permission to leave;

(7) pay a fine or costs, applicable to the ordinance violation, in one or several sums and in the manner as directed by the court;

(8) support the defendant's dependents;

(9) reside in a residential facility located in the community and participate in educational counseling, work and other correctional or rehabilitative programs;

(10) perform community or public service work for local governmental agencies, private corporations organized not-for-profit, or charitable or social service organizations performing services for the community;

(11) perform services under a system of day fines whereby the defendant is required to satisfy fines, costs or reparation or restitution obligations by performing services for a period of days determined by the court on the basis of ability to pay, standard of living, support obligations and other factors;

(12) make reparation or restitution to the aggrieved party for the damage or loss caused by the defendant's crime, in an amount and manner determined by the court and to the person specified by the court; or

(13) reimburse the city, in accordance with any order made under subsection (g), for all or a part of the reasonable expenditures by the city to provide counsel and other defense services to the defendant.

(g) In addition to or in lieu of any other sentence authorized by law, whenever a person is found guilty of the violation of an ordinance the judge may order such person to reimburse the city for all or a part of the reasonable expenditures by the city to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.

History: L. 1973, ch. 61, § 12-4509; L. 1977, ch. 117, § 1; L. 1989, ch. 95, § 3; L. 1996, ch. 194, § 1; L. 1999, ch. 57, § 2; L. 2009, ch. 32, § 22; L. 2011, ch. 100, § 2; L. 2012, ch. 162, § 14; L. 2014, ch. 115, § 6; July 1.

*Reference to K.S.A. 21-3110 is an error, statute was repealed.



12-4510 Same; imprisonment; fine.

12-4510. Same; imprisonment; fine. When a sentence of imprisonment is pronounced, the municipal judge or the clerk of the municipal court shall prepare and deliver to the chief of police a copy of the entry of judgment, duly certified by such judge or clerk, which shall be sufficient authority to such chief of police to execute the sentence and confine the accused person to jail for the time specified, or until further order of the court.

When a fine is levied as punishment, the municipal judge or clerk of the municipal court shall issue a statement setting forth the amount of the fine and the manner of payment. Failure to pay in the manner specified may constitute contempt of court.

History: L. 1973, ch. 61, § 12-4510; April 1, 1974.



12-4511 Parole.

12-4511. Parole. The municipal judge may parole any person confined to jail as a result of a conviction of a violation of a city ordinance. The judge may set such conditions and restrictions as the judge sees fit to impose for a term of parole not exceeding two years and may at any time discharge such person for good cause shown. The term of parole ordered by the court is subject to renewal and extension for additional periods not exceeding an additional two years for any misdemeanor case upon the municipal court's finding that the defendant has not yet successfully completed the conditions imposed therein within the original term of such parole.

After notice and hearing, the municipal judge may revoke such parole for violation of conditions by directing the chief of police to execute the sentence and again confine the accused person to jail for the time specified by the court, which shall not exceed the initial jail sentence imposed, less the time served.

History: L. 1973, ch. 61, § 12-4511; L. 2004, ch. 80, § 1; July 1.



12-4512 Judgment set aside, when.

12-4512. Judgment set aside, when. The municipal judge, on motion of the accused person or on his or her own motion, shall set aside a judgment if the complaint does not charge a violation of a city ordinance, or if the court was without jurisdiction of the offense. The motion for setting aside the judgment shall be made within ten (10) days after the finding of guilty, or within such further time as the court may fix during the ten-day period.

History: L. 1973, ch. 61, § 12-4512; April 1, 1974.



12-4513 Correction of errors.

12-4513. Correction of errors. The municipal judge may correct an illegal sentence at any time. Clerical mistakes in judgments or orders may be corrected by the court at any time.

History: L. 1973, ch. 61, § 12-4513; April 1, 1974.



12-4516 Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

12-4516. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has been convicted of a violation of a city ordinance of this state may petition the convicting court for the expungement of such conviction and related arrest records if three or more years have elapsed since the person:

(A) Satisfied the sentence imposed; or

(B) was discharged from probation, parole or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement based on a violation of a city ordinance of this state may petition the court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of a violation of any ordinance that is prohibited by either K.S.A. 2016 Supp. 12-16,134(a) or (b), and amendments thereto, and which was adopted prior to July 1, 2014, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records.

(c) Any person convicted of the violation of a city ordinance which would also constitute a violation of K.S.A. 21-3512, prior to its repeal, or a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(d) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of the violation of a city ordinance which would also constitute:

(1) Vehicular homicide, as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto;

(4) a violation of the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto;

(7) a violation of the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(e) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of a first violation of a city ordinance which would also constitute a first violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of a city ordinance which would also constitute a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(f) There shall be no expungement of convictions or diversions for a violation of a city ordinance which would also constitute a violation of K.S.A. 8-2,144, and amendments thereto.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement agency or diverting authority.

(2) A municipal court may prescribe a fee to be charged as costs for a person petitioning for an order of expungement pursuant to this section.

(3) Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. If the case was appealed from municipal court, the clerk of the district court shall send a certified copy of the order of expungement to the municipal court. The municipal court shall order the case expunged once the certified copy of the order of expungement is received. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2016 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer, as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the arrest, conviction or diversion is to be disclosed; and

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged.

(j) Whenever a person is convicted of an ordinance violation, pleads guilty and pays a fine for such a violation, is placed on parole or probation or is granted a suspended sentence for such a violation, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of an offense has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such offense.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecuting attorney, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act:

(A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and

(B) their officers, directors, employees, owners, agents and contractors;

(11) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications:

(A) To be an employee of the state gaming agency; or

(B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(12) the Kansas securities commissioner, or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(13) the attorney general, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act;

(14) the Kansas sentencing commission;

(15) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto; or

(16) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto.

History: L. 1978, ch. 120, § 27; L. 1980, ch. 102, § 1; L. 1981, ch. 158, § 1; L. 1982, ch. 139, § 1; L. 1985, ch. 48, § 13; L. 1985, ch. 78, § 5; L. 1987, ch. 292, § 22; L. 1988, ch. 315, § 1; L. 1989, ch. 38, § 45; L. 1995, ch. 251, § 9; L. 1996, ch. 256, § 10; L. 1998, ch. 131, § 4; L. 2004, ch. 154, § 55; L. 2006, ch. 32, § 19; L. 2006, ch. 171, § 1; L. 2007, ch. 110, § 56; L. 2008, ch. 162, § 1; L. 2011, ch. 105, § 24; L. 2012, ch. 16, § 1; L. 2013, ch. 120, § 10; L. 2014, ch. 97, § 9; L. 2015, ch. 71, § 3; L. 2016, ch. 93, § 3; July 1.

Section was also amended by L. 2011, ch. 30, § 102, but that version was repealed by L. 2011, ch. 105, § 36.

Section was amended twice in the 2014 session, see also 12-4516b.

Section was amended twice in the 2015 session, see also 12-4516d.

Section was amended twice in the 2016 session, see also 12-4516e.



12-4516a Expungement of city ordinance violations; disclosure limited upon filing of petition.

12-4516a. Expungement of city ordinance violations; disclosure limited upon filing of petition. (a) Any person who has been arrested on a violation of a city ordinance of this state may petition the court for the expungement of such arrest record.

(b) When a petition for expungement is filed, the court shall set a date for hearing on such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. When a petition for expungement is filed, the official court file shall be separated from the other records of the court, and shall be disclosed only to a judge of the court and members of the staff of the court designated by a judge of the district court, the prosecuting attorney, the arresting law enforcement agency, or any other person when authorized by a court order, subject to any conditions imposed by the order. The petition shall state:

(1) The petitioner's full name;

(2) the full name of the petitioner at the time of arrest, if different than the petitioner's current name;

(3) the petitioner's sex, race and date of birth;

(4) the crime for which the petitioner was arrested;

(5) the date of the petitioner's arrest; and

(6) the identity of the arresting law enforcement agency.

A municipal court may prescribe a fee to be charged as costs for a person petitioning for an order of expungement pursuant to this section, except that no fee shall be charged to a person who was arrested as a result of being a victim of identity theft under K.S.A. 21-4018, prior to its repeal, or K.S.A. 2016 Supp. 21-6107, and amendments thereto. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner.

(c) At the hearing on a petition for expungement, the court shall order the arrest record and subsequent court proceedings, if any, expunged upon finding:

(1) The arrest occurred because of mistaken identity;

(2) a court has found that there was no probable cause for the arrest;

(3) the petitioner was found not guilty in court proceedings;

(4) the arrest was for a violation of any ordinance that is prohibited by either K.S.A. 2016 Supp. 12-16,134(a) or (b), and amendments thereto, and which was adopted prior to July 1, 2014; or

(5) the expungement would be in the best interests of justice and: (A) Charges have been dismissed; or (B) no charges have been or are likely to be filed.

(d) When the court has ordered expungement of an arrest record and subsequent court proceedings, if any, the order shall state the information required to be stated in the petition and shall state the grounds for expungement under subsection (c). The clerk of the court shall send a certified copy of the order to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest. If an order of expungement is entered, the petitioner shall be treated as not having been arrested.

(e) If the ground for expungement is as provided in subsection (c)(5), the court shall determine whether, in the interest of public welfare, the records should be available for any of the following purposes:

(1) In any application for employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(2) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(3) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(4) to aid in determining the petitioner's qualifications for executive director of the Kansas racing commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(5) in any application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(6) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(7) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact; or

(8) in any other circumstances which the court deems appropriate.

(f) The court shall make all expunged records and related information in such court's possession, created prior to, on and after July 1, 2011, available to the Kansas bureau of investigation for the purposes of:

(1) Completing a person's criminal history record information within the central repository in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(2) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(g) Subject to any disclosures required under subsection (e), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records have been expunged as provided in this section may state that such person has never been arrested.

(h) Whenever a petitioner's arrest records have been expunged as provided in this section, the custodian of the records of arrest, incarceration due to arrest or court proceedings related to the arrest, shall not disclose the arrest or any information related to the arrest, except as directed by the order of expungement or when requested by the person whose arrest record was expunged.

History: L. 1998, ch. 131, § 2; L. 2001, ch. 69, § 1; L. 2006, ch. 149, § 5; L. 2011, ch. 30, § 103; L. 2011, ch. 100, § 3; L. 2014, ch. 97, § 10; L. 2015, ch. 100, § 4; July 1.

Section was also amended by L. 2011, ch. 30, § 103, but that version was repealed by L. 2011, ch. 100, § 22.

Section was amended twice in the 2014 session, see also 12-4516c.



12-4516e Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

12-4516e. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has been convicted of a violation of a city ordinance of this state may petition the convicting court for the expungement of such conviction and related arrest records if three or more years have elapsed since the person:

(A) Satisfied the sentence imposed; or

(B) was discharged from probation, parole or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement based on a violation of a city ordinance of this state may petition the court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of a violation of any ordinance that is prohibited by either K.S.A. 2016 Supp. 12-16,134(a) or (b), and amendments thereto, and which was adopted prior to July 1, 2014, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records.

(c) Any person convicted of the violation of a city ordinance which would also constitute a violation of K.S.A. 21-3512, prior to its repeal, or a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(d) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of the violation of a city ordinance which would also constitute:

(1) Vehicular homicide, as defined by K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto;

(4) a violation of the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto;

(7) a violation of the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(e) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of a first violation of a city ordinance which would also constitute a first violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, parole, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of a city ordinance which would also constitute a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(f) There shall be no expungement of convictions or diversions for a violation of a city ordinance which would also constitute a violation of K.S.A. 8-2,144, and amendments thereto.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement agency or diverting authority.

(2) A municipal court may prescribe a fee to be charged as costs for a person petitioning for an order of expungement pursuant to this section.

(3) Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2016 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer, as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto;

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto; or

(L) for applications received on and after July 1, 2016, to aid in determining the petitioner's qualifications for a license to act as a bail enforcement agent pursuant to K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. 2016 Supp. 50-6,141, and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the arrest, conviction or diversion is to be disclosed; and

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged.

(j) Whenever a person is convicted of an ordinance violation, pleads guilty and pays a fine for such a violation, is placed on parole or probation or is granted a suspended sentence for such a violation, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of an offense has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such offense.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecuting attorney, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act:

(A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and

(B) their officers, directors, employees, owners, agents and contractors;

(11) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications:

(A) To be an employee of the state gaming agency; or

(B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(12) the Kansas securities commissioner, or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(13) the attorney general, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to:

(A) Carry a concealed weapon pursuant to the personal and family protection act; or

(B) act as a bail enforcement agent pursuant to K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. 2016 Supp. 50-6,141, and amendments thereto;

(14) the Kansas sentencing commission;

(15) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto; or

(16) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto.

History: L. 1978, ch. 120, § 27; L. 1980, ch. 102, § 1; L. 1981, ch. 158, § 1; L. 1982, ch. 139, § 1; L. 1985, ch. 48, § 13; L. 1985, ch. 78, § 5; L. 1987, ch. 292, § 22; L. 1988, ch. 315, § 1; L. 1989, ch. 38, § 45; L. 1995, ch. 251, § 9; L. 1996, ch. 256, § 10; L. 1998, ch. 131, § 4; L. 2004, ch. 154, § 55; L. 2006, ch. 32, § 19; L. 2006, ch. 171, § 1; L. 2007, ch. 110, § 56; L. 2008, ch. 162, § 1; L. 2011, ch. 105, § 24; L. 2012, ch. 16, § 1; L. 2013, ch. 120, § 10; L. 2014, ch. 97, § 9; L. 2015, ch. 71, § 3; L. 2016, ch. 85, § 12; July 1.

Section was amended twice in the 2016 session, see also 12-4516.



12-4517 Conviction of ordinances comparable to class A or B misdemeanor, assault or certain alcohol related offenses; fingerprinting; costs.

12-4517. Conviction of ordinances comparable to class A or B misdemeanor, assault or certain alcohol related offenses; fingerprinting; costs. (a) (1) The municipal court judge shall ensure that all persons convicted of violating municipal ordinance provisions that prohibit conduct comparable to a class A or B misdemeanor or assault as defined in subsection (a) of K.S.A. 2016 Supp. 21-5412, and amendments thereto, under a Kansas criminal statute are fingerprinted and processed.

(2) The municipal court judge shall ensure that all persons arrested or charged with a violation of a city ordinance prohibiting the acts prohibited by K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, are fingerprinted and processed at the time of booking or first appearance, whichever occurs first.

(b) The municipal court judge shall order the individual to be fingerprinted at an appropriate location as determined by the municipal court judge. Failure of the person to be fingerprinted after court order issued by the municipal judge shall constitute contempt of court. To reimburse the city or other entity for costs associated with fingerprinting, the municipal court judge may assess reasonable court costs, in addition to other court costs imposed by the state or municipality.

History: L. 1994, ch. 291, § 84; L. 2009, ch. 107, § 8; L. 2011, ch. 105, § 25; L. 2012, ch. 172, § 26; July 1.

Section was also amended by L. 2011, ch. 30, § 104, but that version was repealed by L .2011, ch. 105, § 36.






Article 46 CODE FOR MUNICIPAL COURTS; APPEALS

12-4601 Appeal; stay of proceedings.

12-4601. Appeal; stay of proceedings. An appeal may be taken to the district court in the county in which said municipal court is located:

(a) By the accused person in all cases; and

(b) By the city upon questions of law.

The appeal shall stay all further proceedings upon the judgment appealed from. No appeal shall be filed until after the sentence has been imposed.

History: L. 1973, ch. 61, § 12-4601; L. 2013, ch. 118, § 1; July 1.



12-4602 Same; procedure.

12-4602. Same; procedure. An appeal to the district court may be taken as provided in K.S.A. 22-3609. The appearance bond may continue in effect throughout the appeal; however, the municipal judge may require a separate appeal bond. Hearing and judgment on appeal shall be as provided in K.S.A. 22-3610 and 22-3611.

History: L. 1973, ch. 61, § 12-4602; April 1, 1974.






Article 48 CHILD CARE CENTERS

12-4801 Child care centers in certain cities and counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

12-4801. Child care centers in certain cities and counties; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. The governing body of any county having a population of more than twenty-five thousand one hundred (25,100) and less than twenty-eight thousand (28,000) which has an assessed tangible valuation of more than one hundred ten million dollars ($110,000,000) and less than one hundred twenty-four million dollars ($124,000,000) and any county having a population of more than forty-three thousand (43,000) and less than one hundred eighty thousand (180,000) which has an assessed tangible valuation of more than ninety million dollars ($90,000,000) and any county having a population of more than two hundred thousand (200,000), or the governing body of any city located within any such county, is hereby authorized to levy a tax of not to exceed one-half (1/2) mill upon all the taxable tangible property within such taxing subdivision, to provide funds for the establishment of one or more child care centers or the support of any existing child care center or facility providing such services within such taxing subdivision, which child care center or facility shall be available for the care and feeding of any minor child of parents who reside within the taxing subdivision and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county but no tax levied by the board of county commissioners of any county under the provisions of this act may be levied on any property located within the corporate limits of any city in which the governing body has also levied a tax under the provisions of this act.

Before any tax shall be levied under the provisions of this section, the governing body of any such municipality shall, by resolution, authorize the levy of such tax, stating the amount thereof and the purpose for which the levy is made. Such resolution shall be published once each week for two consecutive weeks in the official city or county newspaper and if within sixty (60) days after the date of the last publication of such resolution, a petition signed by not less than two percent (2%) of the qualified electors in such taxing subdivision is filed with the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the electors of such taxing subdivision voting at an election called and held for such purpose. No qualified elector of a city which has previously levied a tax under the provisions of this act shall be counted in determining the total qualified electors of the county in which such city is located, nor shall any such elector be permitted to vote in an election called and held by any such county. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1975, ch. 51, § 1; L. 1977, ch. 63, § 1; L. 1978, ch. 66; § 1; L. 1979, ch. 52, § 57; July 1.



12-4802 Same; special child care center fund; use of moneys derived from tax levies.

12-4802. Same; special child care center fund; use of moneys derived from tax levies. All moneys derived from taxes levied by a city or county under the authority of K.S.A. 12-4801 shall be placed in a special child care center fund and shall be used only for the purpose of financing or contracting for child care centers or facilities offering child care services for such city or county.

History: L. 1975, ch. 51, § 2; July 1.



12-4804 Collection and disposition of taxes; verification of needs to city or county treasurer.

12-4804. Collection and disposition of taxes; verification of needs to city or county treasurer. The tax levy referred to in K.S.A. 12-4801 shall be made at the same time that other city or county taxes are levied and shall be certified and collected in the same manner and remain in the hands of the city or county treasurer and be paid by said city or county treasurer to the duly authorized treasurer or other officer or officers of the association or corporation maintaining said child care center or other facility from month to month as needs may require, upon written application by such officer or officers, which application shall contain a statement of the amount needed and shall be duly verified.

History: L. 1975, ch. 51, § 4; July 1.



12-4805 Filing budget with clerk; approval of governing body.

12-4805. Filing budget with clerk; approval of governing body. At least sixty (60) days prior to the date provided by law for certifying city or county taxes to the county clerk, the duly authorized board of trustees, board of supervisors or board of directors of any such child care center, having executive charge thereof, shall each year file with the clerk a sworn budget setting forth as nearly as may be the amount required to maintain the said child care center for the ensuing tax year. Said budget shall be subject to the approval of the governing body, and when so approved by them, the said governing body shall thereupon fix the amount of said levy.

History: L. 1975, ch. 51, § 5; July 1.



12-4806 Child care centers not entitled to benefits or tax proceeds.

12-4806. Child care centers not entitled to benefits or tax proceeds. No person, firm, association of persons or corporation maintaining a child care center or other facility providing child care services shall be entitled to the benefits of this act or be entitled to receive any money so produced by taxation for the maintenance or support of such institution if: (a) Said institution is operated at any time, either directly or indirectly for personal profit to any person connected therewith privately or officially, but legitimate salaries or wages to employees of such institution shall not be deemed to be profit within the meaning of this subsection; or

(b) such institution is not licensed as required under any provision of law relating to the licensing of child care centers or facilities providing child care services.

History: L. 1975, ch. 51, § 6; July 1.



12-4807 Contracts with eligible private institutions not prohibited.

12-4807. Contracts with eligible private institutions not prohibited. Nothing in this act shall prohibit the governing body of any city or county levying a tax, as authorized under K.S.A. 12-4801, from contracting with any private person, firm, association of persons or corporation within such county or city to provide such services as would make such institution eligible to receive funds under the provisions of this act.

History: L. 1975, ch. 51, § 7; July 1.



12-4808 Review of existing facilities by governing body prior to expenditure for new facility.

12-4808. Review of existing facilities by governing body prior to expenditure for new facility. For the purpose of avoiding any duplication of services or competition between services, before any expenditure may be made under the provisions of this act on any new facility, all organizations within such taxing subdivision which are already providing such services as would make them eligible to receive funds under the provisions of this act, and all programs or services provided by youth services of the Kansas department for children and families, must be reviewed by the governing body and found to be insufficient to meet the child care needs of such taxing subdivision.

History: L. 1975, ch. 51, § 8; L. 1982, ch. 357, § 12; L. 2014, ch. 115, § 9; July 1.






Article 49 HOMES FOR AGED

12-4901 Homes for aged; definitions.

12-4901. Homes for aged; definitions. As used in this act: (a) "City" means any incorporated city in the state of Kansas;

(b) "home for the aged" means a building or buildings and the appurtenances to be used as a home for aged persons, and such other persons as the governing body of the city shall direct and shall include adult care homes;

(c) "adult care home" shall have the meaning ascribed thereto under K.S.A. 39-923, and amendments thereto;

(d) "person" means an individual, corporation, association, partnership or any organization.

History: L. 1965, ch. 146, § 1; L. 1967, ch. 115, § 1; L. 1971, ch. 69, § 1; L. 1986, ch. 85, § 1; April 24.



12-4902 Establishment of home; acquisition of existing home; ordinance; protest; election; revenue bonds, limitation.

12-4902. Establishment of home; acquisition of existing home; ordinance; protest; election; revenue bonds, limitation. The governing body of any such city may establish a home for the aged and acquire a site for and construct and equip a building or buildings and appurtenances for such purpose or may acquire by gift or purchase an existing adult care home to be used as a home for the aged. No such home shall be established or acquired if it would cause a duplication of any similar facility then located within such municipality unless the governing body finds, upon sufficient evidence, that such existing facility is inadequate to meet the needs of the residents of such city and the proposed home or home to be acquired would not substantially compete therewith. Such home for the aged shall be established or acquired by ordinance and such ordinance shall not take effect until 60 days after it is published in the official city paper. If within 60 days a petition signed by a number of electors of the city equal to not less than 5% of the number of electors who voted at the last preceding regular city election shall be filed in the office of the clerk of such city demanding that such ordinance be submitted to a vote of the electors it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. Such election shall be called, noticed, and the proposition stated on the ballot in like manner as charter ordinances are required to be submitted to a vote of the electors under the provisions of subsection (3) of section 5 of article 12 of the constitution of the state of Kansas, and the ordinance, if approved by the electors, shall take effect in like manner as charter ordinances under the subsection (3).

The ordinance establishing the home for the aged shall state the total estimated cost, if any, and the amount of revenue bonds, if any, that are to be issued to pay the cost of the acquisition of the site for, construction and equipment of the home for the aged or of the acquisition of an existing adult care home to be used as a home for the aged, and the total amount of such revenue bonds to be issued shall not exceed $2,000,000.

History: L. 1965, ch. 146, § 2; L. 1967, ch. 115, § 2; L. 1971, ch. 69, § 2; L. 1986, ch. 85, § 2; April 24.



12-4903 Revenue bonds; rates and charges.

12-4903. Revenue bonds; rates and charges. Any such city which establishes or acquires a home for the aged under this act is hereby empowered to issue and sell revenue bonds in payment of part of the cost or existing debt of such home for the aged, to fix by ordinance such rates, fees and charges for the use thereof or services therefrom as may be reasonable and necessary, and to provide for the manner of collecting and disbursing such revenues.

History: L. 1965, ch. 146, § 3; L. 1986, ch. 85, § 3; April 24.



12-4904 Revenues from home; deposit and use of proceeds.

12-4904. Revenues from home; deposit and use of proceeds. Revenue derived from the operation of the home for the aged shall be paid into the treasury of the city and deposited in a separate fund, except that if the city governing body has appointed a board of trustees to supervise the operation of the home as provided in K.S.A. 12-4909, and amendments thereto, revenues shall be paid into the treasury of the board of trustees and deposited in a separate fund. Revenues shall be used only for the purpose of paying the cost of operation, maintenance and repair of such home for the aged, providing an adequate depreciation fund and paying the principal of and the interest upon the revenue bonds. Such revenue bonds are hereby made a lien on the revenues produced by such home for the aged, shall not be general obligations of the city issuing the same but shall contain recitals stating the authority under which such bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of that authority, that such bonds and the interest thereon are to be paid by the issuing city from the revenues derived from the rates, fees and charges herein mentioned and not from any other fund or source, that the same have been registered in the offices of the clerk of the city and the state treasurer, respectively, and that the bonds are negotiable. All such bonds when registered and issued, as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof and may be issued in addition to the statutory limit of bonded indebtedness of the city. The provisions of K.S.A. 10-1207, and amendments thereto, shall apply to revenue bonds issued under this act.

History: L. 1965, ch. 146, § 4; L. 1986, ch. 85, § 4; April 24.



12-4905 Payment of bonds; cost of operation, repair and maintenance of home.

12-4905. Payment of bonds; cost of operation, repair and maintenance of home. Provision shall be made by appropriate ordinance by the governing body of the city establishing or acquiring the home for the aged for the payment of revenue bonds by fixing rates, fees or charges for the use or services rendered by such home for the aged, which rates, fees or charges shall be sufficient to pay the cost of the operation, repair and maintenance of the home for the aged, provide an adequate depreciation fund, and pay the principal of and the interest upon the bonds when due.

History: L. 1965, ch. 146, § 5; L. 1986, ch. 85, § 5; April 24.



12-4906 Tax levy for maintenance and repair of home.

12-4906. Tax levy for maintenance and repair of home. The governing body of any city which has established or acquired a home for the aged under the authority of this act is hereby authorized to make an annual tax levy for the maintenance and repair of the home and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1965, ch. 146, § 6; L. 1970, ch. 69, § 17; L. 1975, ch. 494, § 30; L. 1979, ch. 52, § 58; L. 1986, ch. 85, § 6; April 24.



12-4907 Home for the aged fund, established; use of fund.

12-4907. Home for the aged fund, established; use of fund. All moneys received from the sale of the revenue bonds herein authorized, together with all moneys received by donation, gift, bequest or otherwise, shall be placed by the city in a special fund which shall be known as the "home for the aged fund" the fund may be used for the purpose of establishing or acquiring a home for the aged or for the payment of existing debt on an acquired home as in this act provided. Whenever sufficient moneys are available in the fund, the governing body of the city may proceed to acquire the site by gift or purchase and let the contract for such building or buildings and the equipment therefor or to acquire by gift or purchase an existing adult care home to be used as a home for the aged. No building shall be erected or constructed until the plans and specifications have been made therefor and adopted by the governing body of the city and bids advertised for according to law as for other city buildings.

History: L. 1965, ch. 146, § 7; L. 1986, ch. 85, § 7; April 24.



12-4908 Same; exercise of eminent domain.

12-4908. Same; exercise of eminent domain. If the governing body of the city and the owners of any property desired for the purpose of a home for the aged cannot agree as to the price to be paid therefor, or if the owner or owners of the property refuse to sell the property, the governing body is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 to 26-516.

History: L. 1965, ch. 146, § 8; June 30.



12-4909 Operation of home; administration and employees.

12-4909. Operation of home; administration and employees. Every home for the aged established under this act and not leased by the governing body as provided under K.S.A. 12-4911, and amendments thereto, shall be operated under the supervision of the governing body and shall be for the benefit of all the inhabitants of such city, except that for an existing adult care home acquired by a city by gift or purchase to be used as a home for the aged, the governing body may appoint a board of trustees to supervise the operation of the home for the aged. The governing body of the city is hereby authorized to promulgate and adopt rules and regulations pertaining to the operation of the home for the aged. The governing body or, if a board of trustees has been appointed, the board of trustees shall appoint a responsible and qualified person who shall at all times be in charge of the home and who shall be known as the administrator, and such other employees as is deemed necessary for the proper and adequate care of the residents in the home.

History: L. 1965, ch. 146, § 9; L. 1986, ch. 85, § 8; April 24.



12-4910 Same; acceptance of grants and donations; use.

12-4910. Same; acceptance of grants and donations; use. The governing body of the city is hereby authorized to receive grants of federal funds and any person desiring to make donations of money, personal property or real estate for the benefit of such home for the aged shall have the right to vest, and the governing body of the city is authorized to accept, title to the money or real estate so donated and the same shall be controlled when accepted by the governing body according to the terms of the deed, gift, devise or bequest of such property or funds: Provided, That such donations of money, personal property or real estate may be used for the purpose of the acquisition of a site, the construction and equipping of such home for the aged or the repair or remodeling of such home for the aged, if not inconsistent with the terms of the deed, gift, devise or bequest of such property or funds, and the same may be used in addition to the maximum amount which may be raised for such purpose by the issuance of revenue bonds.

History: L. 1965, ch. 146, § 10; June 30.



12-4911 Same; leasing of home; conditions.

12-4911. Same; leasing of home; conditions. The governing body of the city may, by ordinance, declare that it is to the best interests of such city to rent, lease or let the said home for the aged; and thereupon, said governing body may, in its discretion, rent, let or lease to a person for the purpose of maintaining and operating said home for the aged upon such terms and conditions as the governing body may deem to the best interests of the said city but the amount of the rent to be paid by the person to whom the home for the aged is rented, leased or let shall be sufficient to pay the cost of the repair and maintenance of the building, and pay the principal amount of and the interest upon the revenue bonds which have been issued to acquire a site for, construct and equip the home for the aged.

History: L. 1965, ch. 146, § 11; June 30.






Article 50 RETIREMENT SYSTEMS

12-5001 Actuarial funding standards for local police or fire pension plans; definitions.

12-5001. Actuarial funding standards for local police or fire pension plans; definitions. As used in K.S.A. 12-5001 to 12-5006, unless the context requires otherwise: (a) "Policeman" means an employee of a city who is assigned to the police department of the city, who is engaged in law enforcement and maintenance of order, who has been specifically designated, appointed, commissioned or styled as a policeman by the governing body or city manager of the city, and whose employment as a policeman is not seasonal or temporary and requires at least one thousand (1,000) hours of work per year.

(b) "Fireman" means an employee of a city who is assigned to the fire department of the city, who is engaged in the fighting and extinguishing of fires and the protection of life and property therefrom, who has been specifically designated, appointed, commissioned or styled as a fireman by the governing body or city manager of the city, and whose employment as a fireman is not seasonal or temporary and requires at least one thousand (1,000) hours of work per year.

(c) "Local police or fire pension plan" means any pension plan, system or fund which covers the policemen of a city or the firemen of a city, or both, and which was established by and is maintained and funded by such city under:

(1) K.S.A. 13-14a01 to 13-14a14, inclusive, and acts amendatory thereof; or

(2) any part of K.S.A. 13-14a01 to 13-14a14, inclusive, and acts amendatory thereof, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(3) K.S.A. 14-10a01 to 14-10a15, inclusive, and acts amendatory thereof; or

(4) any part of K.S.A. 14-10a01 to 14-10a15, inclusive, and acts amendatory thereof, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(5) one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution.

(d) "Active member" means a person who is in active employment with a city as a policeman or fireman and who is covered by a local police or fire pension plan which is maintained and funded by such city.

(e) "Retired member" means a person who is a former policeman or fireman of a city and who is receiving or who is entitled to receive in the future a pension from a local police or fire pension plan maintained by such city, or any other person who is receiving or who is entitled to receive in the future, a pension from a local police or fire pension plan.

(f) "Board of trustees" means the board of trustees of the Kansas public employees retirement system.

History: L. 1976, ch. 348, § 1; July 1.



12-5002 Actuarial standards imposed; minimum annual contribution rate; optional schedule of phased-in contributions; actuarial services by KPERS or private firm; rules and regulations; actuarial evaluation of proposed pension plan changes.

12-5002. Actuarial standards imposed; minimum annual contribution rate; optional schedule of phased-in contributions; actuarial services by KPERS or private firm; rules and regulations; actuarial evaluation of proposed pension plan changes. (a) From and after January 1, 1978, no city may maintain or fund any local police or fire pension plan except in accordance with the minimum funding standards prescribed in this section.

(b) From and after January 1, 1978, and notwithstanding any other provision of law to the contrary, all cities maintaining and funding any local police or fire pension plan shall make annual contributions to each local police or fire pension plan at an annual rate of contribution which is equal to or greater than the minimum annual rate of contribution which is determined pursuant to subsections (c) or (d), except as otherwise specifically authorized pursuant to subsection (g). Such minimum annual rate of contribution shall be equal to the sum of: (1) The actuarially determined amount required to amortize over a period of not more than 20 years the accrued unfunded liabilities of such plan; and (2) the normal or ongoing costs attributable to active members.

(c) All cities which will maintain and fund one or more local police or fire pension plans on and after January 1, 1978, and which do not elect pursuant to subsection (d) to use the services of an actuary or firm of actuaries other than the actuary of the board of trustees, shall furnish to the board of trustees all necessary data, as determined by the board of trustees, at times designated by the board of trustees, but not more often than annually, from which the minimum annual rate of contribution for each such plan may be determined. Upon the basis of an actuarial analysis of such data, the board of trustees shall certify, commencing on or before June 1, 1977, and at least once every three years thereafter, to each such city the actuarially determined minimum annual rate of contribution which will be required for each such plan in accordance with subsection (b) for the ensuing calendar year. All costs involved in making certifications under this subsection shall be paid by each such city.

(d) Any city which will maintain and fund one or more local police or fire pension plans on and after January 1, 1978, may elect to use and pay for the services of an actuary or firm of actuaries other than the actuary of the board of trustees as provided in subsection (c), in order to determine the minimum annual rate of contribution for such city for all such plans. Each city so electing shall file a statement of election with the board of trustees, setting forth the name and address of the actuary or firm of actuaries selected by such city and requesting approval thereof. The board of trustees shall approve such actuary or firm of actuaries for performance of the periodic actuarial evaluation and review of all the local police or fire pension plans maintained and funded by such city and for determination of the minimum annual contribution for each such plan in accordance with this section if the board of trustees finds that such actuary or firm of actuaries is qualified therefor. The approved actuary or firm of actuaries shall perform such actuarial evaluation and review and shall determine the minimum annual contribution for each local police or fire pension plan in accordance with this section and shall report annually thereon to the board of trustees in such form and manner as may be prescribed by rules and regulations of the board of trustees. The approval of an actuary or firm of actuaries under this subsection (d) shall be effective until the city requests approval of another actuary or firm of actuaries or until the city acts to use the services of the actuary of the board of trustees under subsection (c) by withdrawing the statement of election filed under this subsection (d).

(e) In accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto, the board of trustees shall adopt rules and regulations which establish actuarial standards and assumptions for the purposes of actuarial evaluation and review of local police or fire pension plans and determination of the minimum annual rates of contribution for cities maintaining and funding such plans. Whenever the amount of any benefit is to be determined on the basis of actuarial standards and assumptions, the standards and assumptions shall be specified in a way that precludes employer discretion.

(f) Prior to the adoption by a city of any proposed changes in the benefit provisions of a local police or fire pension plan or in the rate of employee contributions thereto, the governing body of the city shall obtain an actuarial evaluation of the effect of such changes, including an estimate of the minimum annual contribution which would be required under this section if such changes are adopted. Such actuarial evaluation and determination shall be conducted by the actuary of the board of trustees or by the actuary or firm of actuaries approved under subsection (d) and all costs incurred therefor shall be paid by the city.

(g) The governing body of any city which is required to make annual contributions at a minimum annual rate to each local police or fire pension plan maintained and funded by the city in accordance with this section and which determines that such minimum annual rate of contributions would place an undue initial hardship on the property taxpayers of such city, may adopt a resolution to that effect and file a certified copy of such resolution with the board of trustees prior to January 1, 1978. Any city which has filed a certified copy of such resolution with the board of trustees prior to January 1, 1978, may make annual contributions in accordance with the following schedule:

(1) Contributions for the calendar year 1978 shall be at a rate equal to or greater than the total of: (A) Thirty-three and one-third percent of the actuarially determined amount required to amortize over a period of not more than 40 years from January 1, 1978, the accrued unfunded liabilities of such plan which are attributable to active members; (B) 331/3% of the amount required to amortize over a period of not more than 20 years from January 1, 1978, the accrued unfunded liabilities of such plan which are attributable to retired members; and (C) the normal or ongoing costs attributable to active members.

(2) Contributions for the calendar year 1979 shall be at a rate equal to or greater than the total of: (A) Sixty-six and two-thirds percent of the actuarially determined amount required to amortize over a period of not more than 39 years from January 1, 1979, the accrued unfunded liabilities of such plan which are attributable to active members; (B) 662/3% of the amount required to amortize over a period of not more than 19 years from January 1, 1979, the accrued unfunded liabilities of such plan which are attributable to retired members; and (C) the normal or ongoing costs attributable to active members.

(3) Contributions for the calendar year 1980 and each year thereafter shall be at a rate equal to or greater than the total of: (A) One hundred percent of the actuarially determined amount required to amortize over a period of not more than 38 years from January 1, 1980, the accrued unfunded liabilities of such plan which are attributable to active members; (B) 100% of the amount required to amortize over a period of not more than 18 years from January 1, 1980, the accrued unfunded liabilities of such plan which are attributable to retired members; and (C) the normal or ongoing costs attributable to active members.

History: L. 1976, ch. 348, § 2; L. 1977, ch. 65, § 1; L. 1996, ch. 266, § 1; L. 1998, ch. 64, § 1; L. 2002, ch. 3, § 1; July 1.



12-5003 KP&F system membership election for certain active members of local police or fire pension plans; final average salary.

12-5003. KP&F system membership election for certain active members of local police or fire pension plans; final average salary. (a) Each active member of a local police or fire pension plan, which is maintained and funded by a city which affiliates after the effective date of this act with the Kansas police and firemen's retirement system with regard to all active members and retired members of such plan as provided in K.S.A. 74-4954, who elected not to become a member of said system prior to the effective date of this act, may become a member of said system by filing a written statement of election to become a member of said system with the board of trustees on or before the entry date of such city under K.S.A. 74-4954. Failure to file such written election shall be presumed to be an election not to become a member of said system. Such election, whether to become a member or not to become a member as provided in this section, shall be irrevocable.

(b) Except as otherwise provided in this act, any active member of a local police or fire pension plan who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, shall be subject to the provisions of K.S.A. 74-4951 to 74-4977, inclusive, and acts amendatory thereof or supplemental thereto.

(c) For any such active member who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, the term "final average salary" means the average highest annual compensation paid to such member for service as a policeman or fireman for any three of the five years immediately preceding retirement or termination of service, notwithstanding the definition of such term in K.S.A. 74-4952.

History: L. 1976, ch. 348, § 3; July 1.



12-5004 Abolition of local plans upon affiliation with KP&F system; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements, transfer of powers and duties to KPERS board of trustees.

12-5004. Abolition of local plans upon affiliation with KP&F system; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements, transfer of powers and duties to KPERS board of trustees. (a) On the entry date of the city which is affiliating with the Kansas police and firemen's retirement system with regard to all active members and retired members of a local police or fire pension plan as provided in K.S.A. 74-4954, such local police or fire pension plan is hereby abolished and such city is hereby authorized to transfer and shall transfer all moneys and other assets in such local police or fire pension plan to the Kansas public employees retirement fund created by K.S.A. 74-4921. For the purposes of all assets other than money, such transfer shall be at the market value of such assets at the close of business on the date of transfer, which shall be the bid price as quoted by a nationally recognized government bond dealer.

(b) On said entry date and as a part of the transfer of moneys and other assets of such local police or fire pension plan to the Kansas public employees retirement fund, the accounts in the Kansas public employees retirement fund of the active members and retired members of such local police or fire pension plan who become members or special members of the Kansas police and firemen's retirement system pursuant to this act, shall be credited with the contributions in their respective accounts in such local police or fire pension plan.

(c) On and after said entry date, the board of trustees may execute transfer endorsements for any stock or security which was transferred from such local police or fire pension plan to the Kansas public employees retirement fund pursuant to subsection (a). Any such endorsement may be made either in the name of the Kansas public employees retirement fund or in the name of such local police or fire pension plan.

(d) On said entry date, the governing body which was established to administer such local police or fire pension plan, is hereby abolished and all of the powers, duties and functions of said governing body are hereby transferred to and conferred and imposed upon the board of trustees of the Kansas public employees retirement system for the purposes of all active members and retired members of such local police or fire pension plan who become special members of the Kansas police and firemen's retirement system as provided in K.S.A. 12-5005.

(e) On and after said entry date, whenever such local police or fire pension plan is referred to or designated by a statute or contract or other document, such reference shall be deemed to apply to the Kansas public employees retirement fund.

(f) On and after said entry date, whenever the governing body of such local police or fire pension plan is referred to or designated by a statute or contract or other document, such reference shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

History: L. 1976, ch. 348, § 4; July 1.



12-5005 Retired members and certain active members of local plans made special members of KP&F system; employee contributions; preservation of local plan entitlements for special members, exceptions; exemption from taxes and legal claims and process and nonassignable, exception for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment; employer pickup of member contributions.

12-5005. Retired members and certain active members of local plans made special members of KP&F system; employee contributions; preservation of local plan entitlements for special members, exceptions; exemption from taxes and legal claims and process and nonassignable, exception for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment; employer pickup of member contributions. (a) Every retired member of a local police or fire pension plan and every active member of the plan who is entitled to make an election to become a member of the Kansas police and firemen's retirement system pursuant to K.S.A. 12-5003 or 74-4955, and amendments thereto, and who does not so elect shall become a special member of the Kansas police and firemen's retirement system on the entry date of the city which is affiliating with the Kansas police and firemen's retirement system with regard to all active members and retired members of the local police or fire pension plan under K.S.A. 74-4954, and amendments thereto.

(b) Beginning with the first payroll for services as a policeman or fireman after an active member of a local police or fire pension plan becomes a special member of the Kansas police and firemen's retirement system under this section, the city shall deduct from the compensation of each special member the greater of 7% or the percentage rate of contribution which the active member was required to contribute to the local police or fire pension plan preceding the entry date of the city, as employee contributions. The deductions shall be remitted quarterly, or as the board of trustees otherwise provides, to the executive secretary of the Kansas public employees retirement system for credit to the Kansas public employees retirement fund. All deductions shall be credited to the special members' individual accounts beginning on July 1 of the year following the entry date of the city for purposes of all active and retired members of the local police and fire pension plan.

(c) Except as otherwise provided in this act, each active member of a local police or fire pension plan who becomes a special member of the Kansas police and firemen's retirement system under this section shall be subject to the provisions of and entitled to pensions and other benefits, rights and privileges to the extent provided under the local police and fire pension plan on the day immediately preceding the entry date of the city which is affiliating with the Kansas police and firemen's retirement system with regard to all active members and retired members of the plan.

(d) Each retired member of a local police or fire pension plan who becomes a special member of the Kansas police and firemen's retirement system under this section shall be entitled to receive from the Kansas police and firemen's retirement system a pension or any other benefit to the same extent and subject to the same conditions as existed under the local police or fire pension plan on the day immediately preceding the entry date of the city which is affiliating with the system with regard to all active members and retired members of the plan under K.S.A. 74-4954, and amendments thereto, except no retired special member shall be appointed in or to a position or office for which compensation is paid for service to the same state agency, or the same police or fire department of a city, township, special district or county or the same sheriff's office of a county. This subsection shall not apply to service rendered by a retiree as a juror, as a witness in any legal proceeding or action, as an election board judge or clerk or in any other office or position of a similar nature. However, all such benefits paid shall be paid in accordance with the applicable requirements under section 401 (a)(9) of the federal internal revenue code of 1986 as applicable to governmental plans, as in effect on July 1, 2008, and the regulations thereto, as in effect on July 1, 2008, and in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto. Any retiree employed by a participating employer in the Kansas police and firemen's retirement system shall not make contributions or receive additional credit under the system for that service. This subsection, except as it relates to contributions and additional credit, shall not apply to the employment of any retiree by the state of Kansas, or any county, city, township, special district, political subdivision or instrumentality of any one or several of the aforementioned for a period of not exceeding 30 days in any one calendar year.

(e) (1) Every pension or other benefit received by any special member pursuant to subsection (c) or (d) is hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body of this state; shall not be subject to execution, garnishment, attachment or any other process or claim whatsoever, except such pension or benefit or any accumulated contributions due and owing from the system to such special member are subject to decrees for child support or maintenance, or both, as provided in articles 29, 30 and 31 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto; and shall be unassignable, except that within 30 days after the death of a retirant the lump-sum death benefit payable to a retirant pursuant to the provisions of K.S.A. 74-4989, and amendments thereto, may be assignable to a funeral establishment providing funeral services to such retirant by the beneficiary of such retirant. The Kansas public employees retirement system shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, and is subject to orders from such actions issued by the district court of the county where such action was filed. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from the system to be distributed by the system pursuant to this act.

(2) Every pension or other benefit received by any special member pursuant to subsection (c) or (d) is hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body of this state; shall not be subject to execution, garnishment, attachment or any other process or claim whatsoever, except such pension or benefit or any accumulated contributions due and owing from the system to such special members are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code of 1986, as in effect on July 1, 2008. The provisions of this subsection shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994.

(f) (1) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, each participating employer, pursuant to the provisions of section 414(h)(2) of the federal internal revenue code of 1986, as in effect on July 1, 2008, shall pick up and pay the contributions which would otherwise be payable by members as prescribed in subsection (b) commencing with the third quarter of 1984. The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(2) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for purposes of computing benefits under K.S.A. 12-5001 to 12-5007, inclusive, and amendments thereto.

(3) Member contributions picked up by the employer shall be remitted quarterly, or as the board may otherwise provide, to the executive secretary for credit to the Kansas public employees retirement fund. Such contributions shall be credited to a separate account within the member's individual account so that amounts contributed by the member commencing with the third quarter of 1984 may be distinguished from the member contributions picked up by the employer. Interest shall be added annually to members' individual accounts.

History: L. 1976, ch. 348, § 5; L. 1981, ch. 77, § 1; L. 1982, ch. 152, § 19; L. 1984, ch. 289, § 1; L. 1990, ch. 282, § 1; L. 1991, ch. 238, § 1; L. 1992, ch. 321, § 25; L. 1994, ch. 231, § 2; L. 1998, ch. 64, § 2; L. 2008, ch. 113, § 1; L. 2011, ch. 26, § 37; L. 2012, ch. 162, § 26; May 31.



12-5006 Rate of employer contributions for members and special members of KP&F system under 12-5003, 12-5005 or 74-4955.

12-5006. Rate of employer contributions for members and special members of KP&F system under 12-5003, 12-5005 or 74-4955. (a) Employer contributions for active members of local police or fire pension plans who become members of the Kansas police or firemen's retirement system under K.S.A. 12-5003 or 74-4955 and for active members of such plans who become special members of said system under K.S.A. 12-5005, shall be determined, certified, appropriated and paid to said system as provided in K.S.A. 74-4967, except that in determining the employer's prior service contribution the board, upon the recommendation of the actuary, shall include an amount to cover all liabilities (1) which shall have accrued at the time of entry into said system relating to members who become members under K.S.A. 12-5003 or 74-4955, and (2) which will be incurred relating to all special members who become special members under K.S.A. 12-5005. The foregoing liabilities of the employer shall be added to any accrued liability under the Kansas police and firemen's retirement system as the same may exist on the day immediately preceding the entry date of the employer for purposes of all such members and special members, and shall be amortized over the balance of the period heretofore established to amortize such employer accrued liability of the employer. The actuary may recommend and the board may approve a plan of paying the employer's total obligation by an annual level amount necessary to maintain the actuarial reserve integrity of the Kansas public employees retirement fund, or by an annual rate of employer contribution, or by a combination of both.

(b) The employer rate of contribution for each such employer shall apply to the amount of compensation on which members who become members under K.S.A. 12-5003 or 74-4955 and on which special members who become special members under subsection (a) of K.S.A. 12-5005 contribute. During the first fiscal year after entry date of the employer for purposes of all such members and special members, the rate shall be the same as heretofore certified by the board for any such employer who was affiliated with the Kansas police and firemen's retirement system prior to July 1, 1976, for such period.

History: L. 1976, ch. 348, § 6; July 1.



12-5007 Administration of local police and firemen's retirement system by KPERS board.

12-5007. Administration of local police and firemen's retirement system by KPERS board. The provisions of K.S.A. 12-5001 through 12-5006, and amendments thereto, shall be administered by the board of trustees of the Kansas public employees retirement system. The provisions of K.S.A. 2001 Supp. 74-49,123, and amendments thereto, shall apply to the administration of the provisions of K.S.A. 12-5001 through 12-5006, and amendments thereto.

History: L. 1976, ch. 348, § 7; L. 1998, ch. 64, § 3; July 1.



12-5008 Option of certain members of local police or fire pension plans for KP&F system membership.

12-5008. Option of certain members of local police or fire pension plans for KP&F system membership. (a) Each active or inactive vested member of a local police or fire pension plan, which is maintained and funded by a city which has affiliated prior to the effective date of this act with the Kansas police and firemen's retirement system with regard to all active members and retired members of such plan as provided in K.S.A. 74-4954, and amendments thereto, who elected not to become a member of the system prior to the effective date of this act, may become a member of the system by filing a written statement of election to become a member of the system with the board of trustees on or after July 1, 1994, but not later than December 31, 1994. As a part of such written statement of election, such active member shall elect whether to be covered by the provisions of K.S.A. 74-4957a, 74-4958a, 74-4960a, 74-4963a and 74-4964a, and amendments thereto or not to be covered by such provisions. Each election as provided by this section shall be effective on the first day of the first payroll period of the calendar quarter coinciding with or following the date of such filing. Failure to file such written statement of election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member as provided in this section, shall be irrevocable.

(b) Except as otherwise provided in this act, any active member of a local police or fire pension plan who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, shall be subject to the provisions of K.S.A. 12-5001 et seq. and 74-4951 et seq. ,and amendments thereto.

(c) For any such active member who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, the term "final average salary" means average highest annual compensation paid to such member for service as a policeman or fireman for any three of the five years immediately preceding retirement or termination of service, notwithstanding the definition of such term in K.S.A. 74-4952, and amendments thereto. For purposes of this section, compensation includes any amount of compensation for accumulated sick leave or vacation or annual leave paid to such member. The date that such active member who elects to become a member of the system as provided in this section is first hired as an employee shall mean the date that such active member became a member of the system as provided in this act.

(d) Any benefits which first become payable on or after the effective date of this act for any such active member who elects to become a member of the Kansas police and firemen's retirement system as provided in this section, shall be reduced by an amount equal to the value of the difference between contributions actually made by such active member and contributions which would have been made had such member always been a member of the Kansas police and firemen's retirement system. The amount of reduction shall be made by the board upon the advice of the actuary at the time benefits become payable and shall continue until benefits are no longer payable. Should such a member repay in a lump sum prior to or on such member's date of retirement an amount equal to the difference between contributions actually made by the member and contributions which would have been made had such member always been a member of the Kansas police and firemen's retirement system, there shall be no reduction as provided in this section. Such member shall pay the actual amount plus interest at a rate specified by the board of trustees.

(e) Except as otherwise provided, the terms used in this act:

(1) "Policeman" means an employee of a city who is assigned to the police department of the city, who is engaged in law enforcement and maintenance of order, who has been specifically designated, appointed, commissioned or styled as a policeman by the governing body or city manager of the city, and whose employment as a policeman is not seasonal or temporary and requires at least 1,000 hours of work per year.

(2) "Fireman" means an employee of a city who is assigned to the fire department of the city, who is engaged in the fighting and extinguishing of fires and the protection of life and property therefrom, who has been specifically designated, appointed, commissioned or styled as a fireman by the governing body or city manager of the city, and whose employment as a fireman is not seasonal or temporary and requires at least 1,000 hours of work per year.

(3) "Local police or fire pension plan" means any pension plan, system or fund which covers the policemen of a city or the firemen of a city, or both, and which was established by and is maintained and funded by such city under:

(A) K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto; or

(B) any part of K.S.A. 13-14a01 to 13-14a14, inclusive, and amendments thereto, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(C) K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto; or

(D) any part of K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, and one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution; or

(E) one or more charter ordinances adopted by such city under section 5 of article 12 of the Kansas constitution.

(4) "Active member" means a person who is in active employment with a city as a policeman or fireman and who is covered by a local police or fire pension plan which is maintained and funded by such city.

(f) The provisions of this section shall take effect on and after July 1, 1994.

History: L. 1994, ch. 293, § 37; May 5.



12-5040 Group health care benefits plan; availability for retirants; coverage, end; eligibility; cost of coverage; definitions.

12-5040. Group health care benefits plan; availability for retirants; coverage, end; eligibility; cost of coverage; definitions. (a) Each local government which provides an employer-sponsored group health care benefits plan for the employees of the local government shall make coverage under such group health care benefits program available to retired former employees and their dependents, upon written application filed with the clerk or secretary thereof within 30 days following retirement of the employee, as provided by this section. Coverage under the employee group health care benefits plan may cease to be made available upon (1) the retired employee attaining age 65, (2) the retired employee failing to make required premium payments on a timely basis, or (3) the retired employee becoming covered or becoming eligible to be covered under a plan of another employer.

(b) Each such local government shall make such coverage available to all persons who were employed by the local government for not less than 10 years and who retired from such employment after December 31, 1988, and may make such coverage available to other retired employees and their dependents. Each such retired employee who elects to continue such coverage may be required to contribute to the employee group health benefits plan, including the administrative costs thereof, but such contribution shall not exceed 125% of the premium cost for other similarly situated employees. The local government may pay for all or part of the cost of continuing the employee group health care benefits plan coverage for such retired former employees and their dependents.

(c) As used in this section, "local government" means any county, city, township, special district, unified school district or any instrumentality of any one or several of such governmental entities; and "retired" means any employee who has terminated employment and is receiving a retirement or disability benefit for service with the local government from which they terminated employment.

History: L. 1988, ch. 302, § 18; July 1.






Article 52 LOCAL RESIDENTIAL HOUSING

12-5219 Title of act.

12-5219. Title of act. This act may be referred to as the "local residential housing finance law."

History: L. 1982, ch. 60, § 1; April 22.



12-5220 Legislative findings; declaration of necessity.

12-5220. Legislative findings; declaration of necessity. It is hereby found and declared that there exists within the state of Kansas a serious shortage of decent, safe and sanitary housing which persons and families of low and moderate income can afford. It is hereby further declared that:

(a) Such shortage is injurious to the safety, health and welfare of the citizens and residents of this state;

(b) the cost of financing such additional housing is a major and substantial factor affecting the supply and availability of decent, safe and sanitary housing within the financial means of persons and families of low and moderate income;

(c) the shortage of such housing is not transitory and self-curing and the resources of private enterprise are not adequate to provide necessary additional decent, safe and sanitary housing which will be within the financial resources of persons and families of low and moderate income;

(d) the construction of additional residential housing is closely correlated with general economic activity and the availability of residential housing which persons of low and moderate income can afford will assist materially in promoting and maintaining full employment and promoting the economic development of the state of Kansas and of cities and counties within the state;

(e) it is necessary and in the best interests of the state and of the cities and counties in the state: (1) To provide for and promote the public health, safety and welfare; (2) to encourage the expansion of industrial and commercial activities and the economic development of the state's cities and counties; and (3) to assist persons and families of low and moderate income in acquiring, owning and occupying decent, safe and sanitary housing which they can afford;

(f) an adequate supply of decent, safe and sanitary residential housing is essential to the promotion of increased productivity of the residents of the cities and counties of the state, for retaining existing industry and commercial activities near or within the cities and counties in the state, and for attracting additional industry and commercial activities to the cities and counties in the state, thereby enhancing the economic development of the state;

(g) in order to remedy the existing shortage of residential housing within the financial means of persons and families of low and moderate income and to realize the social, economic and other benefits which will result therefrom, it is necessary and desirable to provide for the implementation of public programs designed to provide alternative means of financing the acquisition, rehabilitation, improvement and purchase of safe, decent and sanitary housing by persons and families of low and moderate income;

(h) it is necessary and desirable that the state's cities and counties be authorized to issue revenue bonds to provide funds necessary, in whole or in part, to reduce the costs of financing the acquisition, rehabilitation, improvement and purchase of safe, decent and sanitary housing by persons and families of low and moderate income;

(i) the implementation of such programs and the issuance of revenue bonds pursuant to this act are in the public interest and constitute essential governmental functions of cities and counties of the state.

History: L. 1982, ch. 60, § 2; L. 1983, ch. 71, § 1; May 5.



12-5221 Definitions.

12-5221. Definitions. Whenever used in this act, the following words and terms shall have the following respective meanings unless different meanings clearly appear from the context:

(a) "Bonds" means any revenue bonds or notes authorized under this act and payable as provided hereunder.

(b) "City" means any city organized and existing under the laws of the state of Kansas.

(c) "Condominium" means any condominium as defined in K.S.A. 58-3102.

(d) "County" means any county in the state of Kansas.

(e) "Solar energy system" means any solar energy system as defined in subsection (a) of K.S.A. 79-32,169, and amendments thereto.

(f) "Governing body" means the city council or city commission of a city or the board of county commissioners of a county.

(g) "Home" (1) means (A) a one- to four-family residence;

(B) a condominium;

(C) a manufactured home, as defined by K.S.A. 58-4202, and amendments thereto; or

(D) a mobile home, as defined by K.S.A. 58-4202, and amendments thereto, having a permanent foundation which may not be removed intact from the land; and

(2) consists of the land and improvements thereon, located within a city or county and which is either owned and occupied or is owned and is to be occupied by the mortgagor, and in the case of a two- to four-family residence, one unit of the residence shall be either owned and occupied or is owned and is to be occupied by the mortgagor.

(h) "Home mortgage loan" means an interest-bearing loan to a mortgagor evidenced by a promissory note and secured by a mortgage, purchased or originated in accordance with this act: (1) Made for the purpose of acquiring a home; or (2) made for the purpose of acquiring and rehabilitating a home; or (3) made for the purpose of paying the costs of rehabilitating or improving a home. No city or county shall fix or establish any minimum home value for the purpose of limiting loan eligibility for a home mortgage loan under the provisions of this act.

(i) "Lender" means any lending institution participating in a residential housing finance plan as the originator of home mortgage loans or as a servicing agent for home mortgage loans.

(j) "Lending institution" means any bank, bank holding company, credit union, trust company, savings bank, national banking association, savings and loan association, building and loan association, mortgage banker or other financial institution which customarily provides service or otherwise aids in the financing of home mortgages, or any holding company for any of the foregoing.

(k) "Mortgagor" means any person of low and moderate income who has received or qualifies to receive a home mortgage loan on a home.

(l) "Ordinance" means an ordinance adopted and approved by the governing body of a city or a resolution adopted and approved by the board of county commissioners of a county.

(m) "Person" means a natural person or a trust for the benefit of a natural person.

(n) "Persons of low and moderate income" means a person or family, consisting of one or more persons all of whom occupy or will occupy the home, whose aggregate gross income including the gross income of any cosigner or guarantor of the promissory note made in connection with the making of a home mortgage loan shall not exceed a maximum amount to be established by the city or county subject to the limitations provided herein, and determined in accordance with appropriate criteria, rules and regulations, approved by the governing body of a city or county in connection with the implementation of a residential housing finance plan.

(o) "Residential housing finance plan" means a program implemented under this act by a city or county to assist persons of low and moderate income in acquiring safe, decent and sanitary housing which they can afford. Such plan shall include provisions allowing each lending institution with an office located within the limits of the issuing city or county, or any city or county signatory to a cooperative agreement, pursuant to K.S.A. 12-5231, and amendments thereto, an equal opportunity to participate in accordance with standards and requirements established by such city or county.

History: L. 1982, ch. 60, § 3; L. 1983, ch. 71, § 2; L. 1991, ch. 33, § 27; July 1.



12-5222 Powers of cities and counties.

12-5222. Powers of cities and counties. In addition to powers which a city or county may have, cities and counties shall have all powers necessary to accomplish the purposes of this act including, but not limited to, the following:

(a) To acquire, and to contract and enter into advance commitments to acquire, home mortgage loans owned by lending institutions at such prices and upon such other terms and conditions determined by such city or county or such other person as it may designate as its agent;

(b) to make and execute contracts with lending institutions for the origination and servicing of home mortgage loans on behalf of a city or county and to pay the reasonable value of services rendered in accordance with such contracts;

(c) to make loans to lenders to enable such lenders to make home mortgage loans in accordance with this act;

(d) to establish, by rules or regulations, by ordinances relating to any issuance of bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgage loans or the origination of home mortgage loans or loans to lenders as such city or county deems necessary or desirable to effectuate the public purposes of this act;

(e) to issue its bonds to defray, in whole or in part: (1) The costs of acquiring or originating home mortgage loans or making loans to lenders in order to enable them to make home mortgage loans for homes to be occupied by mortgagors; (2) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting and marketing services incurred in connection with the issuance and sale of such bonds, including amounts required to establish reasonably necessary bond and interest reserve accounts, and trustee, custodian and rating agency fees; and (3) such other costs as are reasonably related to the foregoing;

(f) to authorize the sale or other disposition of any home mortgage loan, in whole or in part, upon such terms, at such prices and times, and from time to time, as may be necessary to assure that the revenues and receipts to be derived with respect to the home mortgage loans, together with any insurance proceeds, funds held in reserve accounts and earnings thereon, shall produce and provide revenues and receipts at least sufficient to provide for the prompt payment of the principal of, redemption premiums, if any, and interest at maturity of all bonds issued pursuant to this act;

(g) to pledge any revenues and receipts to be received from or in connection with any home mortgage loans to the punctual payment of bonds authorized under this act, and the interest and redemption premiums, if any, thereon;

(h) to mortgage, pledge or grant security interests in any home mortgage loans, notes or other property in favor of the holder or holders of bonds issued therefor;

(i) to issue its bonds for the purpose of refunding one or more times, in whole or in part, bonds theretofore issued by such municipality pursuant to the constitution or laws of the state of Kansas to finance the origination or acquisition of mortgage loans for one to four family residences;

(j) to appoint or designate a bank or trust company either within or without the state to serve as trustee or custodian for the benefit of the bondholders and to delegate and assign thereto, insofar as it may lawfully do so, its rights, duties and responsibilities with respect to carrying out and enforcing the terms and provisions of its residential housing finance plan;

(k) to provide for and authorize the use and disposition of any funds remaining in the possession of the city or county, or trustee or custodian designated by such city or county, following payment and retirement of any bonds issued pursuant to this act; and

(l) to make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted herein.

History: L. 1982, ch. 60, § 4; L. 1983, ch. 71, § 3; L. 1986, ch. 86, § 1; L. 1991, ch. 62, § 1; April 25.



12-5224 Bonds; adoption of ordinance; interest rate; terms and conditions.

12-5224. Bonds; adoption of ordinance; interest rate; terms and conditions. The exercise of any or all powers granted by this act shall be authorized and the bonds shall be authorized to be issued under this act for the purposes set forth in this act, by an ordinance or resolution adopted by the governing body of a city or county and shall take effect immediately upon adoption and publication once in the official newspaper of such city or county. Any such ordinance or resolution shall set forth a finding and declaration: (a) Of the public purpose therefor; and (b) that such ordinance or resolution is adopted pursuant to this act, which finding and declaration shall be conclusive evidence of the existence and sufficiency of the public purpose and of the power to carry out and give effect to such public purposes.

The bonds shall bear interest at such rate or rates, may be payable at such times, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption at such premiums, may be executed in such manner, may contain such terms, covenants and conditions and may be in such form, either coupon or registered, as the governing body shall provide. The bonds may be sold at public or private sale, in such manner, at such prices and upon such terms as may be authorized by the governing body. Pending the preparation of definitive bonds, interim receipts or certificates in such form and with such provisions as may be authorized by the governing body, may be issued to the purchaser or purchasers of bonds sold pursuant to this act. The bonds and interim receipts or certificates shall be deemed to be securities and negotiable instruments within the meaning and for all purposes of the uniform commercial code.

History: L. 1982, ch. 60, § 6; L. 1983, ch. 71, § 4; May 5.



12-5225 Ordinance authorizing issuance of bonds; covenants.

12-5225. Ordinance authorizing issuance of bonds; covenants. Any ordinance authorizing the issuance of the bonds under this act may contain covenants regarding (a) the use and disposition of the revenues and receipts from any home mortgage loans for which the bonds are to be issued, including the creation and maintenance of such reasonable and adequate reserves as the governing body may determine; (b) the insurance to be carried on any home mortgage loan or bonds and the use and disposition of the proceeds of such insurance; (c) the appointment of one or more state or national banks or trust companies within or without the state, having the necessary trust powers, as trustee or custodian for the benefit of the bondholders, paying agent or bond registrar; (d) the investment of any funds held by such trustee or custodian; (e) the maximum interest rate payable on any home mortgage loan; and (f) the terms and conditions upon which the holders of the bonds or any portion thereof, or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction, and the terms and conditions may provide that the receiver may take possession of the home mortgage loans or any part thereof and maintain, sell or otherwise dispose of such home mortgage loans, prescribe other payments and collect, receive and apply all income and revenues thereafter derived therefrom. An ordinance authorizing the issuance of bonds under this act may provide that payment of the principal of and interest on any bonds issued under this act shall be secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust of or with respect to such home mortgage loans and a lien upon the revenues and receipts derived therefrom or from any notes or other obligations of lending institutions, with respect to which the bonds are issued. Such mortgage, pledge, security interest, insurance agreement or indenture of trust may contain such covenants and agreements as may be necessary or appropriate to safeguard the interests of the holders of the bonds and shall be executed in the manner authorized by the ordinance authorizing the bonds. The provisions of this act and any such ordinance and any such mortgage, pledge, security interest, insurance agreement or indenture of trust shall constitute a contract with the holder or holders of the bonds and continue in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds have been fully paid or provision made for the payment thereof, and the duties of the city or county and its corporate authorities and officers under this act and any such ordinance and any such mortgage, pledge, security interest, insurance agreement or indenture of trust shall be enforceable as provided therein by any bondholder by mandamus, foreclosure of any such mortgage, pledge, security interest or indenture of trust or other appropriate suit, action or proceeding in any court of competent jurisdiction; provided the ordinance or any mortgage, pledge, security interest, insurance agreement or indenture of trust under which the bonds are issued may provide that all such remedies and rights to enforcement may be vested in a trustee, with full power of appointment, for the benefit of all the bondholders, which trustee shall be subject to the control of such number of holders or owners of any outstanding bonds as provided therein.

History: L. 1982, ch. 60, § 7; L. 1983, ch. 71, § 5; May 5.



12-5226 Bonds; signatures of officers; validity.

12-5226. Bonds; signatures of officers; validity. The bonds shall bear the manual or facsimile signatures of such officers of a city or county as may be designated in the ordinance authorizing such bonds and such signatures shall constitute the valid and binding signatures of such officers, notwithstanding that before the delivery thereof and payment therefor any or all of the persons whose signatures appear thereon have ceased to be officers of such city or county. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the home mortgage loans acquired or made from proceeds of the bonds. The ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this act, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

History: L. 1982, ch. 60, § 8; April 22.



12-5227 Pledge of bonds.

12-5227. Pledge of bonds. Any pledge made to secure bonds shall be valid and binding from the time when the pledge is made. The revenues and receipts or property or interests in property pledged and thereafter received by a city or county, trustee or custodian shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against such city or county, trustee or custodian, irrespective of whether the parties have notice thereof. Neither the ordinance, nor any other instrument by which a pledge is created, need be recorded.

History: L. 1982, ch. 60, § 9; April 22.



12-5228 Payment of bonds; bonded debt limitations inapplicable.

12-5228. Payment of bonds; bonded debt limitations inapplicable. All bonds issued under and pursuant to this act shall be limited obligations of the city or county issuing the same, payable solely from the revenues and receipts derived from the home mortgage loans or from any notes or other obligations of persons with respect to which such bonds are issued and secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust of or with respect to such home mortgage loans. No city or county shall have any right or authority to levy taxes to pay any of the principal of, redemption premium, if any, or interest on any bonds issued pursuant to this act or any judgment against a city or county on account thereof. No holder of any bonds issued under this act shall have the right to compel any exercise of the taxing power of a city or county to pay the bonds, the interest or redemption premium, if any, thereon, and the bonds shall not constitute an indebtedness of such city or county, or a loan of the faith and credit thereof, within the meaning of any constitutional or statutory provision, nor shall the bonds be construed to create any moral obligation on the part of such city or county to provide for the payment of such bonds. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this act and that it does not constitute an indebtedness of the city or county, or a loan of the faith and credit thereof, within the meaning of any constitutional or statutory provisions. Bonds may be issued pursuant to this act without regard to any statutory limitations of bonded indebtedness and shall not be included in computing the total bonded indebtedness of any city or county within the meaning of other statutes limiting such bonded indebtedness.

History: L. 1982, ch. 60, § 10; April 22.



12-5229 Same; no personal liability.

12-5229. Same; no personal liability. Neither the members of the governing body of a city or county, nor any official or employee thereof, nor any person executing bonds issued under this act shall be liable personally for payment of the bonds or the interest or redemption premium, if any, thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

History: L. 1982, ch. 60, § 11; April 22.



12-5230 Bonds tax exempt.

12-5230. Bonds tax exempt. Any bond issued under the provisions of this act, together with the interest thereon and income therefrom, shall be exempt from all taxes levied by the state of Kansas or any political or taxing subdivision thereof.

History: L. 1982, ch. 60, § 12; April 22.



12-5231 Interlocal cooperation; limitations.

12-5231. Interlocal cooperation; limitations. (a) One or more cities or one or more counties or cities and counties may join together or cooperate with one another in the exercise, either jointly or otherwise, of any one or more of the powers conferred upon cities and counties under this act. Such joint or cooperative action shall be taken only in accordance with and pursuant to a written agreement entered into between or among such cooperating cities or counties in such form approved by the governing bodies thereof.

(b) In no event, however, shall any county or counties engage in any act or exercise any of the authority or powers conferred by this act within, or with respect to any property located within, the corporate boundaries of any city in the absence of an agreement with such city.

History: L. 1982, ch. 60, § 13; L. 1983, ch. 71, § 6; May 5.



12-5232 Bonds as legal investments.

12-5232. Bonds as legal investments. Notwithstanding any other provision of law, bonds issued pursuant to this act shall be legal investments for all trust funds, insurance companies, savings and loan associations, investment companies and banks, both savings and commercial, and shall be legal investments for executors, administrators, trustees and all other fiduciaries. Such bonds shall be legal investments for state school funds and for any funds which may be invested in county, municipal or school district bonds, and such bonds shall be deemed to be securities which may properly and legally be deposited with, and received by, any state or municipal officer or by any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter, be authorized by law, including deposits to secure public funds.

History: L. 1982, ch. 60, § 14; April 22.



12-5233 Powers of cities and counties; federally assisted housing.

12-5233. Powers of cities and counties; federally assisted housing. The powers conferred by this act are in addition and supplemental to, and the limitations imposed by this act shall not affect, the powers conferred upon municipalities under the provisions of the constitution or laws of the state of Kansas. Home mortgage loans may be acquired, purchased and financed, and bonds may be issued under this act for such purposes, notwithstanding that any other law may provide for the acquisition, purchase and financing of like home mortgage loans, or the issuance of bonds for like purposes, and such home mortgage loans may be made upon such terms and conditions and contain such provisions as the governing body of the city or county determines consistent with the provisions of this act notwithstanding and without regard to the requirements, restrictions, limitations or other provisions contained in any law or any other resolution. Nothing in this act shall be deemed or construed to prohibit the exercise of the powers conferred upon municipalities in connection with the financing of federally assisted housing for persons of low and moderate income.

History: L. 1982, ch. 60, § 15; L. 1983, ch. 71, § 7; May 5.



12-5234 Severability.

12-5234. Severability. The provisions of this act are severable and if any of its provisions, or any sentence, clause or paragraph, or the application thereof to any person or circumstance shall be held unconstitutional or invalid by any court of competent jurisdiction, the decision of such court shall not affect or impair any of the remaining provisions or the application thereof to persons or circumstances other than those as to which the same is held invalid.

History: L. 1982, ch. 60, § 16; April 22.



12-5235 Act liberally construed.

12-5235. Act liberally construed. This act is necessary for the health, welfare and safety of the state, its municipalities and its inhabitants; therefore, it shall be liberally construed to effect its purposes.

History: L. 1982, ch. 60, § 17; April 22.



12-5241 Citation of act.

12-5241. Citation of act. This act shall be known and may be cited as the Kansas rural housing incentive district act.

History: L. 1998, ch. 66, § 1; July 1.



12-5242 Rural housing incentives; definitions.

12-5242. Rural housing incentives; definitions. Except as otherwise provided, as used in K.S.A. 12-5241 through 12-5251 and K.S.A. 2016 Supp. 12-5252 through 12-5258, and amendments thereto, the following words and phrases shall have the following meanings unless a different meaning clearly appears from the context:

(a) "City" means any city incorporated in accordance with Kansas law with a population of less than 60,000 in a county with a population of less than 80,000, as certified to the secretary of state by the director of the division of the budget on the previous July 1 in accordance with K.S.A 11-201, and amendments thereto.

(b) "City housing authority" means any agency of a city created pursuant to the municipal housing law, K.S.A. 17-2337 et seq., and amendments thereto.

(c) "Corporation" means the Kansas housing resources corporation.

(d) "County" means any county organized in accordance with K.S.A. 18-101 et seq., and amendments thereto, with a population of less than 60,000, as certified to the secretary of state by the director of the division of the budget on the previous July 1st in accordance with K.S.A 11-201, and amendments thereto.

(e) "Developer" means the person, firm or corporation responsible under an agreement with the governing body to develop housing or related public facilities in a district.

(f) "District" means a rural housing incentive district established in accordance with this act.

(g) "Governing body" means the board of county commissioners of any county or the mayor and council, mayor and commissioners or board of commissioners, as the laws affecting the organization and status of cities affected may provide.

(h) "Housing development activities" means the construction or rehabilitation of infrastructure necessary to support construction of new residential dwellings and the actual construction of such residential dwellings, if such construction is conducted by a city housing authority.

(i) "Secretary" means the secretary of commerce of the state of Kansas.

(j) "Real property taxes" means and includes all taxes levied on an ad valorem basis upon land and improvements thereon.

(k) "Taxing subdivision" means the county, the city, the unified school district, and any other taxing subdivision levying real property taxes, the territory or jurisdiction of which includes any currently existing or subsequently created rural housing incentive district.

History: L. 1998, ch. 66, § 2; L. 2003, ch. 154, § 7; L. 2008, ch. 92, § 1; L. 2009, ch. 143, § 5; July 1.

Revisor's Note:

Section was amended three times in the 2008 session, see also 12-5242a and 12-5242b.



12-5243 Same; purpose of act.

12-5243. Same; purpose of act. It is hereby declared to be the purpose of this act to encourage the development and renovation of housing in the rural cities and counties of Kansas by authorizing cities and counties to assist directly in the financing of public improvements that will support such housing in rural areas of Kansas which experience a shortage of housing.

History: L. 1998, ch. 66, § 3; July 1.



12-5244 Same; creation of incentive districts; resolution of required findings; review by secretary of commerce and housing.

12-5244. Same; creation of incentive districts; resolution of required findings; review by secretary of commerce and housing. (a) The governing body of any city or county is hereby authorized to designate rural housing incentive districts within such city or county. Any city governing body may designate one or more such districts in such city, and any county governing body may designate one or more such districts in any part of the unincorporated territory of such county. Prior to making such a designation, the governing body shall conduct a housing needs analysis to determine what, if any, housing needs exist within its community. After conducting the analysis, the governing body shall adopt a resolution containing a legal description of the proposed district, a map depicting the existing parcels of real estate in the proposed district, and a statement of the following findings and determinations:

(1) There is a shortage of quality housing of various price ranges in the city or county despite the best efforts of public and private housing developers;

(2) The shortage of quality housing can be expected to persist and that additional financial incentives are necessary in order to encourage the private sector to construct or renovate housing in such city or county;

(3) The shortage of quality housing is a substantial deterrent to the future economic growth and development of such city or county; and

(4) The future economic well-being of the city or county depends on the governing body providing additional incentives for the construction or renovation of quality housing in such city or county.

(b) The resolution containing the findings contained in subsection (a) shall be published at least once in the official newspaper of the city or county.

(c) Upon publication of the resolution as provided in subsection (b), the governing body shall send a certified copy of the resolution to the secretary, requesting that the secretary review the resolution and advise the governing body whether the secretary agrees with the findings contained therein. If the secretary advises the governing body in writing that the secretary agrees with each of the findings of the governing body, the governing body may proceed to establish the district as set forth in this act. If the secretary fails to agree with the findings, the secretary shall advise the governing body in writing of the specific reasons therefor.

History: L. 1998, ch. 66, § 4; July 1.



12-5245 Same; adoption of development or redevelopment plan; contents; hearing, notice.

12-5245. Same; adoption of development or redevelopment plan; contents; hearing, notice. (a) Upon receipt of the approval of the secretary as provided in subsection (c) of K.S.A. 12-5244, the governing body may proceed with the establishment of the district. Before doing so, the governing body shall adopt a plan for the development or redevelopment of housing and public facilities in the proposed district. Such plan may include plans for one or more projects, and the length of any individual project shall not exceed 15 years. The plan shall include, but not be limited to, the following:

(1) The legal description and map required by subsection (a) of K.S.A. 12-5244.

(2) The existing assessed valuation of the real estate in the proposed district, listing the land and improvement values separately;

(3) A list of the names and addresses of the owners of record of all real estate parcels within the proposed district;

(4) A description of the housing and public facilities project or projects that are proposed to be constructed or improved in the proposed district, and the location thereof;

(5) A listing of the names, addresses and specific interests in real estate in the proposed district of the developers responsible for development of the housing and public facilities in the proposed district;

(6) The contractual assurances, if any, the governing body has received from such developer or developers, guaranteeing the financial feasibility of specific housing tax incentive projects in the proposed district;

(7) A comprehensive analysis of the feasibility of providing housing tax incentives in the district as provided in this act, which shows the public benefits derived from such district will exceed the costs and that the income therefrom, together with other sources of funding, will be sufficient to pay for the public improvements that may be undertaken in such district. If other sources of public or private funds are to be used to finance the improvements, they shall be identified in the analysis.

(b) Prior to the adoption of the plan and designation of the district, the governing body shall adopt a resolution stating that the governing body is considering such action. The resolution shall provide notice that a public hearing will [be] held to consider the adoption of the plan and the designation of the district and contain the following elements:

(1) The date, hour and place of the public hearing;

(2) The contents of paragraphs (1) through (4) in subsection (a) of this section;

(3) A summary of the contractual assurances by the developer and comprehensive feasibility analysis; and

(4) A statement that the plan is available for inspection at the office of the clerk of the city or county at normal business hours;

(5) A statement inviting members of the public to review the plan and attend the public hearing on the date announced in the resolution;

(c) The date fixed for the public hearing shall be not less than 30 nor more than 70 days following the date of the adoption of the resolution. The resolution shall be published at least once in the official newspaper of the city or county, with the final publication being not less than one week or more than two weeks preceding the date fixed for the public hearing.

(d) A certified copy of the resolution shall be delivered to the planning commission of the city or county and the board of education of any school district levying taxes on property within the proposed district. If the resolution is adopted by a city governing body, a certified copy also shall be delivered to the board of county commissioners of the county. If the resolution is adopted by a county governing body, it also shall be delivered to the governing body of any city located within three miles of such proposed district.

History: L. 1998, ch. 66, § 5; July 1.



12-5246 Same; nullification of plan, when.

12-5246. Same; nullification of plan, when. (a) At the public hearing, a representative of the city or county shall present the proposed plan for the development or renovation of housing in the proposed district. Each project proposed for the district shall be identified and explained. At the hearing the developer or developers that have contracted with the city to undertake such project shall be identified and present in person or through such developer's representative. Following the presentation, all interested persons shall be given an opportunity to be heard. The governing body for good cause shown may recess such hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

(b) Upon the conclusion of the public hearing, the governing body may adopt the plan for the district and may establish the district by ordinance or, in the case of any county, by resolution. The boundaries of such district shall not include any area not designated in the notice required by K.S.A. 12-5245. Any addition of area to the district or any substantial change to the plan shall be subject to the same procedure for public notice and hearing as required for the initial establishment of the district.

(c) The ordinance or resolution establishing the district shall be null and void if, within 30 days following the conclusion of the hearing:

(1) The board of education levying taxes on such property determines by resolution that the proposed district will have an adverse effect on such school district;

(2) the governing body of any city located within three miles of [the] district proposed to be established by a county determines by ordinance that the proposed district will have an adverse effect on such city; or

(3) the board of county commissioners of the county in which a city governing body proposes to establish such a district determines by resolution that the proposed district will have an adverse effect on such county.

History: L. 1998, ch. 66, § 6; L. 2008, ch. 92, § 2; Apr. 24.



12-5247 Same; acquisition of property; sale or lease to developer; relocation assistance.

12-5247. Same; acquisition of property; sale or lease to developer; relocation assistance. (a) Any governing body which has established a rural housing incentive district as provided in this act may purchase or otherwise acquire real property; however, the property may not be acquired through the exercise of the power of eminent domain. Relocation assistance payments shall be provided by the city or county in accordance with the provisions of K.S.A. 12-1777, and amendments thereto, to any tenants required to be relocated as a result of the acquisition of such property for any project in the district.

(b) Any property acquired by a city or county under this act may be sold or leased to any developer, in accordance with the rural housing incentive plan and under such conditions as shall have been agreed to prior to the adoption of the plan. The city or county and the developer may agree to any additional terms and conditions, but if the developer requests to be released from any obligations agreed to and embodied in the plan, such release shall constitute a substantial change and subject to the requirements provided in subsection (b) of K.S.A. 12-5246.

History: L. 1998, ch. 66, § 7; July 1.



12-5248 Same; issuance of special obligation bonds; payment; procedure for issuance; tax exempt status; limitations.

12-5248. Same; issuance of special obligation bonds; payment; procedure for issuance; tax exempt status; limitations. (a) (1) Any city or county which has established a housing incentive district as provided in this act may issue special obligation bonds to finance the implementation of the plan adopted for the district by the governing body. Such special obligation bonds shall be made payable, both as to principal and interest:

(A) From property tax increments allocated to, and paid into a special fund of the city or county under the provisions of subsection (b) of K.S.A. 12-5250, and amendments thereto;

(B) from revenues of the city or county derived from or held in connection with the implementation of the project or projects in the district;

(C) from any private sources, contributions or other financial assistance from the state or federal government;

(D) from any financial sureties or other guarantees provided by the developer;

(E) from a pledge of any other lawfully available city or county revenue sources, including, but not limited to: (1) A portion of all increased franchise fees collected from utilities and other businesses using public rights-of-way within the district; or (2) a portion of the sales and use tax revenues received by the city or county and collected pursuant to K.S.A. 12-187, and amendments thereto; or

(F) by any combination of these methods.

The city or county may pledge such revenue to the repayment of such special obligations bonds prior to, simultaneously with, or subsequent to the issuance of such special obligation bonds.

(2) Bonds issued under this subsection shall not be general obligations of the city or county, not [nor] in any event shall they give rise to a charge against the general credit or taxing powers of the city or county, or be payable out of any funds or properties other than any of those set forth in this subsection. Such bonds shall so state on their face.

(3) The bonds issued under the provisions of this subsection shall be special obligations of the city or county and are declared to be negotiable instruments. The bonds shall be executed by the mayor and clerk of the city or, in the case of counties, by the chairman of the board of county commissioners and clerk of the county, and shall be sealed with the corporate seal of the city or the seal of the county. All details pertaining to the issuance of such special obligation bonds shall be determined by ordinance of the city or resolution of the county. All special obligation bonds issued pursuant to this act shall be exempt from all state taxes. The special obligation bonds shall contain none of the recitals set forth in K.S.A. 10-112, and amendments thereto. The special obligation bonds shall contain the following recitals, viz., the authority under which such special obligation bonds are issued, they are in conformity with the provisions, restrictions and limitations thereof, and that such special obligation bonds and the interest thereon are to be paid from the money and revenue received as provided in paragraph (1) of this subsection.

(4) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 15 years.

(5) Any city or county issuing special obligation bonds under the provisions of this act may refund all or part of such issue pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

(b) In the event the city or county shall default in the payment of any special obligation bonds as authorized pursuant to paragraph (1) of subsection (a) of this section, and amendments thereto, no public funds shall be used to pay the holders thereof except as otherwise specifically authorized in this act.

(c) Any and all terms, conditions, exclusions and limitations which are otherwise applicable to bonds issued by authority of K.S.A. 12-1774, shall also be applicable to bonds issued pursuant to this section.

History: L. 1998, ch. 66, § 8; L. 2010, ch. 44, § 11; July 1.



12-5249 Same; bond proceeds; limitations on use.

12-5249. Same; bond proceeds; limitations on use. (a) Any city or county which has established a rural housing incentive district may use the proceeds of special obligation bonds issued under K.S.A. 12-5248, and amendments thereto, or any uncommitted funds derived from those sources of revenue set forth in paragraph (1) of subsection (a) of K.S.A. 12-5248, to implement specific projects identified within the rural housing incentive district plan including, without limitation:

(1) Acquisition of property within the specific project area or areas as provided in K.S.A. 12-5247;

(2) payment of relocation assistance;

(3) site preparation;

(4) sanitary and storm sewers and lift stations;

(5) drainage conduits, channels and levees;

(6) street grading, paving, graveling, macadamizing, curbing, guttering and surfacing;

(7) street lighting fixtures, connection and facilities;

(8) underground gas, water, heating, and electrical services and connections located within the public right-of-way;

(9) sidewalks; and

(10) water mains and extensions.

(b) None of the proceeds from the sale of special obligation bonds issued under K.S.A. 12-5248 shall be used for the construction of buildings or other structures to be owned by or to be leased to any developer of a residential housing project within the district.

History: L. 1998, ch. 66, § 9; July 1.



12-5250 Same; taxation within district; collection and distribution.

12-5250. Same; taxation within district; collection and distribution. (a) All taxable tangible property located within a district established in accordance with this act shall be assessed and taxed for ad valorem tax purposes pursuant to law in the same manner that such property would be assessed and taxed if located outside such district, and all ad valorem taxes levied on such property shall be paid to and collected by the county treasurer in the same manner as other taxes are paid and collected. Except as otherwise provided in this section, the county treasurer shall distribute such taxes as may be collected in the same manner as if such property were located outside the district. Each district established under the provisions of this act shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(b) Beginning with the first payment of taxes which are levied following the date of the approval of any district in accordance with this act, and amendments thereto, real property taxes received by the county treasurer resulting from taxes which are levied subject to the provisions of this act by and for the benefit of a taxing subdivision on property located within such district constituting a separate taxing unit under the provisions of this section, shall be divided as follows:

(1) From the taxes levied each year subject to the provisions of this act by or for each taxing subdivisions upon property located within a district constituting a separate taxing unit under the provisions of this act, the county treasurer first shall allocate and pay to each such taxing subdivision all of the real property taxes collected which are produced from that portion of the current assessed valuation of such real property located within such separate taxing unit which is equal to the total assessed value of such real property on the date of the establishment of the district.

(2) Any real property taxes produced from that portion of the current assessed valuation of real property within a district and constituting a separate taxing unit under the provisions of this section in excess of an amount equal to the total assessed value of such real property on the effective date of the establishment of the district shall be allocated and paid by the county treasurer to the treasurer as follows:

(A) In districts established by a city, the amount shall be paid to the treasurer of the city and deposited in a special fund of the city to pay the cost of housing projects in the district including the payment of principal of and interest on any special obligation bonds issued by such city to finance, in whole or in part, such housing project.

(B) In districts established by a county, the amount shall be deposited by the county treasurer in a special fund of the county to pay the cost of housing projects in the district including the payment of principal of and interest on any special obligation bonds issued by such county to finance, in whole or in part, such housing project. If such special obligation bonds and interest thereon have been paid before the completion of a project, the city or county may continue to use such moneys for any purpose authorized by this act until such time as the project is completed, but for not to exceed 15 years from the date of the establishment of the district. When such special obligation bonds and interest thereon have been paid and the project is completed, all moneys thereafter received from real property taxes within such district shall be allocated and paid to the respective taxing subdivisions in the same manner as are other ad valorem taxes.

(c) Notwithstanding any other provision of law, it is hereby stated that is an object of all ad valorem taxes levied by or for the benefit of any taxing subdivision on taxable tangible real property located within any district created pursuant to this act, that such taxes may be applied and allocated to and when collected paid into a special fund of a city or county pursuant to the procedures and limitations of this act to pay the cost of a project including principal of and interest on special obligation bonds issued by such city or county to finance, in whole or in part, such project.

History: L. 1998, ch. 66, § 10; July 1.



12-5251 Same; transmission of documents to taxing subdivision officials; certification of increased valuation.

12-5251. Same; transmission of documents to taxing subdivision officials; certification of increased valuation. (a) After the adoption by the governing body of a plan which contains the provisions required by K.S.A. 12-5251, the clerk of the city or county shall transmit a copy of the description of the land within the district, a copy of the ordinance or resolution adopting the plan and a map or plat indicating the boundaries of the district, to the clerk, appraiser and treasurer of the county in which the district is located and to the governing bodies of any taxing subdivision which levy taxes upon any property in the district. Such documents shall be transmitted as promptly as practicable following the adoption or modification of the plan, but in any event, on or before the January 1st next following the adoption or modification of the plan.

(b) The appraiser of any county in which a district is authorized by a city or county shall certify the amount of such increase in assessed valuation of real and personal property within the district to the county clerk on or before July 1 of each year.

History: L. 1998, ch. 66, § 11; July 1.

Revisor's Note:

Citation to 12-5251 should have been to 12-5245.



12-5252 Same; exemption from certain requirements for certain cities.

12-5252. Same; exemption from certain requirements for certain cities. (a) Any city that prior to July 1, 2013, is located, in whole or in part, within the boundaries of a county designated by the United States federal emergency management agency under major disaster declaration FEMA-1711-DR or FEMA-1699, as eligible to receive individual or public assistance from the United States federal government that desires to designate a rural housing incentive district pursuant to this act or such county shall be exempt from the provisions of subsection (c) of K.S.A. 12-5244, and amendments thereto, and may adopt a plan for a designated rural housing incentive district without the approval of the secretary and without conducting a public hearing on such proposed plan.

(b) For any city in a county declared by the governor to be a state of disaster after January 1, 2008, or such county if the governor finds that such disaster resulted in the destruction of a significant amount of residential housing in such city or county the governor may designate such city or county to exercise the exemption authorized by subsection (a) for a period of five years from the date of the declaration of a state of disaster.

(c) Nothing in this section shall be construed so as to exempt a city or county from any other requirement set forth in this act, or to limit any of the rights, duties and privileges of a city or county under any other provisions of this act.

History: L. 2008, ch. 92, § 3; Apr. 24.



12-5253 Same; housing development grant program, application, matching funds requirement.

12-5253. Same; housing development grant program, application, matching funds requirement. (a) The corporation is hereby authorized to develop a program of grants to cities or counties to carry out housing development activities in accordance with the provisions of this act. Cities or counties to be awarded grants pursuant to this act shall be selected by the corporation in accordance with rules and regulations adopted by the president of the corporation.

(b) A city or county shall submit a request for grant funds to the corporation in a form and manner prescribed by the corporation. Such request shall include a statement of such city's or county's proposed housing development activities, projected use of grant funds and any other information related to the grant required by the corporation.

(c) As part of any request for grant funds the requesting city or county shall certify to the corporation that the city or county will provide matching funds in an amount equal to at least 10% of the total amount of funds granted to the city or county by the corporation if the grant funds are to be used for construction or rehabilitation of infrastructure, and at least 50% of the total amount of funds granted if the grant funds are to be used by a city or county housing authority for purposes other than construction or rehabilitation of infrastructure, or in-kind labor and services with an equivalent value and that the city or county will comply with all other provisions of this act and abide by all federal, state and local laws.

(d) The president of the corporation shall adopt rules and regulations regarding the application procedure, grant periods, grant evaluation and reporting criteria, the filing of forms that support the request for grant awards, the method and manner of payment of grant funds to any city or county, and any other matter necessary to carry out the provisions of this act.

History: L. 2008, ch. 92, § 4; Apr. 24.



12-5254 Same; performance and evaluation reports, requirements; audits of certain financial transactions.

12-5254. Same; performance and evaluation reports, requirements; audits of certain financial transactions. (a) Each city or county shall submit to the corporation, at a time determined by the corporation, a performance and evaluation report concerning the use of grant funds made available under this act, together with an assessment by the city or county of the relationship of such use to the housing development activities identified in the city's or county's statement under subsection (b) of K.S.A. 2016 Supp. 12-5253, and amendments thereto. The city's or county's report shall indicate an evaluation of the housing development activities, the nature of and reasons for any changes in such activities and an evaluation of the use of the grant funds for such activities. The corporation shall, at least on an annual basis, make such reviews and audits as may be necessary or appropriate to determine:

(1) Whether the city or county has carried out its housing development activities in a timely manner;

(2) whether the city or county has carried out those activities and its certifications in accordance with the requirements of this act and all federal, state and local laws; and

(3) whether the city or county has a continuing capacity to carry out those activities in a timely manner.

(b) Insofar as they relate to grant funds provided under this act, the financial transactions of cities or counties may be audited under such rules and regulations as may be adopted by the corporation. The corporation shall report the final results of any audits conducted pursuant to this section to the state legislature, the governor and the secretary of revenue during the legislative session immediately following the audit.

History: L. 2008, ch. 92, § 5; Apr. 24.



12-5255 Same; use of grant proceeds, limitations.

12-5255. Same; use of grant proceeds, limitations. (a) The proceeds of any grant funds received pursuant to this act may only be used for expenditures incurred in carrying out housing development activities.

(b) No more than $25,000 shall be expended out of grant funds awarded pursuant to this act on the construction of a single-family residential dwelling by a city or county housing authority, excluding infrastructure costs.

History: L. 2008, ch. 92, § 6; Apr. 24.



12-5256 Same; disposition of moneys; state housing trust fund; transfers from the state economic development initiatives fund; purposes of loans or grants.

12-5256. Same; disposition of moneys; state housing trust fund; transfers from the state economic development initiatives fund; purposes of loans or grants. (a) All expenditures from the state housing trust fund made for the purposes of K.S.A. 2016 Supp. 12-5253 through 12-5255, and amendments thereto, shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the president of the Kansas housing resources corporation.

(b) (1) On July 1, 2016, on July 1, 2017, and on July 1, 2018, the director of accounts and reports shall transfer $2,000,000 from the state economic development initiatives fund to the state housing trust fund established by K.S.A. 2016 Supp. 74-8959, and amendments thereto.

(2) Notwithstanding the provisions of K.S.A. 2016 Supp. 74-8959, and amendments thereto, to the contrary, during fiscal year 2016, fiscal year 2017, and fiscal year 2018, moneys in the state housing trust fund shall be used solely for the purpose of loans or grants to cities or counties for infrastructure or housing development in rural areas. During such fiscal years, on or before January 11, 2016, January 9, 2017, and January 8, 2018, the president of the Kansas housing resources corporation shall submit a report concerning the activities of the state housing trust fund to the house of representatives committee on appropriations and the senate committee on ways and means.

History: L. 2008, ch. 92, § 7; L. 2009, ch. 124, § 136; L. 2009, ch. 144, § 82; L. 2010, ch. 165, § 142; L. 2011, ch. 118, § 177; L. 2012, ch. 175, § 152; L. 2013, ch. 136, § 263; L. 2014, ch. 142, § 111; L. 2015, ch. 104, § 234; July 1.



12-5257 Same; definitions of the terms "city" and "county."

12-5257. Same; definitions of the terms "city" and "county." (a) For purposes of K.S.A. 2016 Supp. 12-5253 through 12-5257, and amendments thereto, the term "city" means any city that prior to July 1, 2010, is located, in whole or in part, within the boundaries of a county designated by the United States federal emergency management agency under major disaster declaration FEMA-1711-DR or FEMA-1699, as eligible to receive individual or public assistance from the United States federal government, or designated exempt by the governor pursuant to K.S.A. 2016 Supp. 12-5252, and amendments thereto. On or after July 1, 2010, "city" shall mean any city incorporated in accordance with Kansas law.

(b) For purposes of K.S.A. 2016 Supp. 12-5253 through 12-5257, and amendments thereto, the term "county" means any county that prior to July 1, 2010, is designated by the United States federal emergency management agency under major disaster declaration FEMA-1711-DR or FEMA-1699, as eligible to receive individual or public assistance from the United States federal government, or designated exempt by the governor pursuant to K.S.A. 2016 Supp. 12-5252, and amendments thereto. On or after July 1, 2010, "county" shall mean any county with a population of less than 60,000, as certified to the secretary of state by the director of the division of the budget on the previous July 1 in accordance with K.S.A. 11-201, and amendments thereto.

History: L. 2008, ch. 92, § 8; Apr. 24.



12-5258 Same; supplemental to rural housing incentive district act; expiration of act.

12-5258. Same; supplemental to rural housing incentive district act; expiration of act. (a) The provisions of K.S.A. 2016 Supp. 12-5252 through 12-5258 are hereby made a part of and supplemental to the Kansas rural housing incentive district act.

(b) The provisions of K.S.A. 2016 Supp. 12-5253 through 12-5258, and amendments thereto, shall expire on and after July 1, 2015.

History: L. 2008, ch. 92, § 9; Apr. 24.






Article 53 EMERGENCY TELEPHONE SERVICES

12-5327 Use of grant fund moneys; intended use plan.

12-5327. Use of grant fund moneys; intended use plan. (a) After providing for public comment and review each year, the secretary, in conjunction with the advisory board, shall prepare a plan identifying the intended uses of the moneys available in the fund. The intended use plan shall include, but not be limited to:

(1) The wireless enhanced 911 project priority list;

(2) a description of the short-term and long-term goals and objectives of the fund for the deployment of wireless enhanced 911;

(3) provisions addressing the needs of persons with communication disabilities;

(4) information on the projects to be financed, including a description thereof, the terms of grants to be provided and the municipalities receiving the grants; and

(5) the criteria and method established for the provision of grants to be made from the fund.

(b) Notwithstanding the provisions of subsection (a), moneys in the fund shall be used to pay any expenses authorized by this act incurred by the 911 coordinating council in effectuating the provisions of this act.

History: L. 2004, ch. 72, § 7; L. 2011, ch. 84, § 20; May 26.



12-5338 Abolition of grant program; amount of land-line tax and local fee; use.

12-5338. Abolition of grant program; amount of land-line tax and local fee; use. On January 1, 2012, the wireless enhanced 911 grant fee shall be discontinued, the advisory board shall be abolished, any unobligated balance of the wireless enhanced 911 grant fund shall be distributed pursuant to subsection (a) of K.S.A. 2016 Supp. 12-5368, and amendments thereto, and the fund shall be abolished.

History: L. 2004, ch. 72, § 18; L. 2010, ch. 148, § 5; L. 2011, ch. 84, § 21; May 26.



12-5361 Discontinuance of grant fee; amount of land-line tax and local fee; use.

12-5361. Discontinuance of grant fee; amount of land-line tax and local fee; use. On January 1, 2012, the VoIP enhanced 911 grant fee shall be discontinued.

History: L. 2006, ch. 101, § 10; L. 2010, ch. 148, § 6; L. 2011, ch. 84, § 22; May 26.



12-5362 Kansas 911 Act.

12-5362. Kansas 911 Act. K.S.A. 2016 Supp. 12-5362 through 12-5381, and amendments thereto, shall be known and may be cited as the Kansas 911 act.

History: L. 2011, ch. 84, § 1; May 26.



12-5363 Definitions.

12-5363. Definitions. As used in the Kansas 911 act:

(a) ''Consumer'' means a person who purchases prepaid wireless service in a retail transaction.

(b) ''Department'' means the Kansas department of revenue.

(c) ''Enhanced 911 service'' or "E-911 service" means an emergency telephone service that generally may provide, but is not limited to, selective routing, automatic number identification and automatic location identification features.

(d) ''Exchange telecommunications service'' means the service that provides local telecommunications exchange access to a service user.

(e) "Governing body" means the board of county commissioners of a county or the governing body of a city.

(f) "Local collection point administrator" or "LCPA" means, on the effective date of this act, the statewide association of cities established by K.S.A. 12-1610e, and amendments thereto, and the statewide association of counties established by K.S.A. 19-2690, and amendments thereto. After January 1, 2012, "local collection point administrator" means the person designated by the 911 coordinating council to serve as the local collection point administrator to collect and distribute 911 fees and 911 state grant fund moneys.

(g) "Multi-line telephone system" means a system comprised of common control units, telephones and control hardware and software providing local telephone service to multiple end-use customers that may include VoIP service and network and premises based systems such as centrex, private branch exchange and hybrid key telephone systems.

(h) ''Next generation 911'' means 911 service that enables PSAPs to receive Enhanced 911 service calls and emergency calls from Internet Protocol (IP) based technologies and applications that may include text messaging, image, video and data information from callers.

(i) ''Person'' means any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, nonprofit organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy or any other legal entity.

(j) ''Prepaid wireless service'' means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount.

(k) ''Place of primary use'' has the meaning provided in the mobile telecommunications act as defined by 4 U.S.C. § 116 et seq., as in effect on the effective date of this act.

(l) ''Provider'' means any person providing exchange telecommunications service, wireless telecommunications service, VoIP service or other service capable of contacting a PSAP. A provider may also be a 911 system operator.

(m) ''PSAP'' means a public safety answering point operated by a city or county.

(n) ''Retail transaction'' means the purchase of prepaid wireless service from a seller for any purpose other than resale, not including the use, storage or consumption of such services.

(o) ''Seller'' means a person who sells prepaid wireless service to another person.

(p) ''Service user'' means any person who is provided exchange telecommunications service, wireless telecommunications service, VoIP service, prepaid wireless service or any other service capable of contacting a PSAP.

(q) ''Subscriber account'' means the 10-digit access number assigned to a service user by a provider for the purpose of billing a service user up to the maximum capacity of the simultaneous outbound calling capability of a multi-line telephone system or equivalent service.

(r) ''Subscriber radio equipment'' means mobile and portable radio equipment installed in vehicles or carried by persons for voice communication with a radio system.

(s) ''VoIP service'' means voice over internet protocol.

(t) ''Wireless telecommunications service'' means commercial mobile radio service as defined by 47 C.F.R. § 20.3 as in effect on the effective date of this act.

(u) "911 call" means any electronic request for emergency response, presented by means of wireline, wireless, VoIP or telecommunications device for the deaf (TDD) technology, text message or any other technology by which a service user initiates an immediate information interchange or conversation with a PSAP.

(v) "911 system operator" means any entity that accepts 911 calls from providers, processes those calls and presents those calls to the appropriate PSAP. A "911 system operator" may also be a provider.

History: L. 2011, ch. 84, § 2; L. 2012, ch. 21, § 1; L. 2014, ch. 6, § 1; July 1.



12-5364 911 coordinating council.

12-5364. 911 coordinating council. (a) (1) There is hereby created the 911 coordinating council which shall monitor the delivery of 911 services, develop strategies for future enhancements to the 911 system and distribute available grant funds to PSAPs. In as much as possible, the council shall include individuals with technical expertise regarding 911 systems, internet technology and GIS technology.

(2) The 911 coordinating council shall consist of 13 voting members to be appointed by the governor: Two members representing information technology personnel from government units; one member representing the Kansas sheriff's association; one member representing the Kansas association of chiefs of police; one member representing a fire chief; one member recommended by the adjutant general; one member recommended by the Kansas emergency medical services board; one member recommended by the Kansas commission for the deaf and hard of hearing; two members representing PSAPs located in counties with less than 75,000 in population; two members representing PSAPs located in counties with greater than 75,000 in population; and one member representing PSAPs without regard to size. At least two of the members representing PSAPs shall be administrators of a PSAP or have extensive prior 911 experience in Kansas.

(3) Other voting members of the 911 coordinating council shall include: One member of the Kansas house of representatives as appointed by the speaker of the house; one member of the Kansas house of representatives as appointed by the minority leader of the house; one member of the Kansas senate as appointed by the senate president; and one member of the Kansas senate as appointed by the senate minority leader.

(4) The 911 coordinating council shall also include nonvoting members to be appointed by the governor: One member representing rural telecommunications companies recommended by the Kansas rural independent telephone companies; one member representing incumbent local exchange carriers with over 50,000 access lines; one member representing large wireless providers; one member representing VoIP providers; one member recommended by the league of Kansas municipalities; one member recommended by the Kansas association of counties; one member recommended by the Kansas geographic information systems policy board; one member recommended by the Kansas office of information technology services; and one member, a Kansas resident, recommended by the Mid-America regional council.

(b) (1) Except as provided in subsection (b)(2) and (b)(3), the terms of office for voting members of the 911 coordinating council shall commence on the effective date of this act and shall be subject to reappointment every three years. No voting member shall serve longer than two successive three-year terms. A voting member appointed as a replacement for another voting member may finish the term of the predecessor and may serve two additional successive three-year terms.

(2) The following members, whose terms began on the effective date of this act, shall serve initial terms as follows:

(A) One member representing information technology personnel from government units, one member recommended by the adjutant general, one member representing PSAPs located in counties with less than 75,000 in population and one member representing PSAPs located in counties with greater than 75,000 in population shall serve a term of two years;

(B) one member representing information technology personnel from government units, one member recommended by the Kansas emergency medical services board, one member representing PSAPs located in counties with less than 75,000 in population and one member representing PSAPs without regard to size shall serve a term of three years; and

(C) one member representing a fire chief, one member recommended by the Kansas commission for the deaf and hard of hearing, one member representing the Kansas association of chiefs of police and one member representing PSAPs located in counties with greater than 75,000 in population shall serve a term of four years.

(3) The initial term for one member representing the Kansas sheriff's association shall begin on July 1, 2014, and be for a period of three years.

(4) The terms of members specified in this subsection shall expire on June 30 in the last year of such member's term.

(c) (1) The governor shall select the chair of the 911 coordinating council, who shall serve at the pleasure of the governor and have extensive prior 911 experience in Kansas.

(2) The chair shall serve as the coordinator of E-911 services and next generation 911 services in the state, implement statewide 911 planning, have the authority to sign all certifications required under 47 C.F.R. part 400 and administer the 911 federal grant fund and 911 state maintenance fund. The chair shall serve subject to the direction of the council and ensure that policies adopted by the council are carried out. The chair shall serve as the liaison between the council and the LCPA. The chair shall preside over all meetings of the council and assist the council in effectuating the provisions of this act.

(d) The 911 coordinating council, by an affirmative vote of nine voting members, shall select the local collection point administrator, pursuant to K.S.A. 2016 Supp. 12-5367, and amendments thereto, to collect 911 fees and to distribute such fees to PSAPs and to distribute 911 state grant fund moneys as directed by the council. The council shall adopt rules and regulations for the terms of the contract with the LCPA. All contract terms and conditions shall satisfy all contract requirements as established by the secretary of administration. The council shall determine the compensation of the LCPA who shall provide the council with any staffing necessary in carrying out the business of the council or effectuating the provisions of this act. The moneys used to reimburse these expenses shall be paid from the 911 state grant fund, pursuant to subsection (i).

(e) The 911 coordinating council is hereby authorized to adopt rules and regulations necessary to effectuate the provisions of this act, including, but not limited to, creating a uniform reporting form designating how moneys, including 911 fees, have been spent by the PSAPs, requiring service providers to notify the council pursuant to subsection (j), setting standards for coordinating and purchasing equipment, recommending standards for training of PSAP personnel and assessing civil penalties. The chair of the council shall work with the council to develop rules and regulations necessary for the distribution of moneys in the 911 federal grant fund. The council shall work with the chair to carry out the provisions of this act. Rules and regulations necessary to begin administration of this act shall be adopted by December 31, 2011.

(f) The council may, pursuant to rules and regulations, raise or lower the 911 fee upon a finding based on information submitted on the uniform reporting forms, that moneys generated by such fee are in excess of or below the costs required to operate PSAPs in the state. The council shall not set the 911 fee above $.60.

(g) The council may appoint subcommittees as necessary to administer grants, oversee collection and distribution of moneys by the LCPA, develop technology standards, develop training recommendations and other issues as deemed necessary by the council. Subcommittees, if appointed, shall include members of the council and other persons as needed.

(h) The council may reimburse independent contractors or state agencies for expenses incurred in carrying out the business of the council, including salaries, that are directly attributable to effectuating the provisions of this act. The moneys used to reimburse these expenses shall be paid from the 911 state grant fund, pursuant to subsection (i).

(i) All expenses related to the council shall be paid from the 911 state grant fund. No more than 2.5% of the total receipts from providers and the department received by the LCPA shall be used to pay for such expenses. Members of the council and other persons appointed to subcommittees by the council may receive reimbursement for meals and travel expenses, but shall serve without other compensation with the exception of legislative members.

(j) Every provider shall submit contact information for the provider to the council prior to January 1, 2012. Any provider that has not previously provided wireless telecommunications service in this state shall submit contact information for the provider to the council within three months of first offering wireless telecommunications services in this state.

(k) Each PSAP shall file with the council, by March 1, 2012, and every March 1 thereafter, a report demonstrating how such PSAP has spent the moneys earned from the 911 fee during the preceding calendar year. The council shall designate the content and form of such report.

(l) The council, upon a finding that a provider has violated any provision of this act, may impose a civil penalty. No civil penalty shall be imposed pursuant to this section except upon the written order of the council. Such order shall state the violation, the penalty to be imposed and the right of such person to appeal to a hearing before the council. Any such person may, within 15 days after service of the order, make a written request to the council for a hearing thereon. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(m) Any action of the council pursuant to subsection (l) is subject to review in accordance with the Kansas judicial review act.

(n) Any civil penalty recovered pursuant to this section shall be transferred to the LCPA for deposit in the 911 state grant fund.

(o) As long as the provider is working in good faith to comply with the provisions of this act, no civil penalty shall be imposed prior to January 1, 2013.

(p) The 911 coordinating council shall make an annual report, to include a detailed description of all expenditures made from 911 fees received by the PSAPs, to the house committee on utilities and telecommunications and the senate committee on utilities.

History: L. 2011, ch. 84, § 3; L. 2012, ch. 21, § 2; L. 2014, ch. 6, § 2; July 1.



12-5365 911 federal grant fund.

12-5365. 911 federal grant fund. (a) There is hereby established in the state treasury the 911 federal grant fund.

(b) The chair of the 911 coordinating council shall serve as the administrator of the 911 federal grant fund and shall distribute grants in accordance with the recommendations of the 911 coordinating council. Subject to the conditions and in accordance with the requirements of this act and 47 C.F.R. part 400, the chair is authorized to perform such acts necessary for the effectuation of this act.

(c) Moneys received by the state from the federal government for the purposes of the fund shall be credited to the fund.

(d) Subject to the conditions and in accordance with the requirements of this act and 47 C.F.R. part 400, moneys credited to the fund shall be used only:

(1) To pay all expenses incurred in the administration of the fund; and

(2) to provide grants to eligible municipalities only for necessary and reasonable costs incurred or to be incurred by PSAPs for: (A) Implementation of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2016 Supp. 12-5363, and amendments thereto; (B) purchase of equipment and upgrades and modification to equipment used solely to process the data elements of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2016 Supp. 12-5363, and amendments thereto; and (C) maintenance and license fees for such equipment and training of personnel to operate such equipment, including costs of training PSAP personnel to provide effective service to all users of the emergency telephone system who have communications disabilities. Such costs shall not include expenditures to lease, construct, expand, acquire, remodel, renovate, repair, furnish or make improvements to buildings or similar facilities or for other capital outlay or equipment not expressly authorized by this act.

(e) All payments and disbursements from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chair or by a person or persons designated by the chair.

(f) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 4; May 26.



12-5366 911 state maintenance fund.

12-5366. 911 state maintenance fund. (a) There is hereby established in the state treasury the 911 state maintenance fund.

(b) The chair of the 911 coordinating council shall serve as the administrator of the 911 state maintenance fund and shall distribute grants in accordance with the recommendations of the 911 coordinating council. Subject to the conditions and in accordance with the requirements of this act and 47 C.F.R. part 400, the chair is authorized to perform such acts necessary for the effectuation of this act.

(c) Moneys from the following sources shall be credited to the fund:

(1) Amounts appropriated or otherwise made available by the legislature for the purposes of the fund;

(2) interest attributable to investment of moneys in the fund; and

(3) amounts received from any public or private entity for the purposes of the fund.

(d) Moneys credited to the fund shall be used only:

(1) To pay all expenses incurred in the administration of the fund; and

(2) to provide grants to eligible municipalities only for necessary and reasonable costs incurred or to be incurred by PSAPs for: (A) Implementation of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2016 Supp. 12-5363, and amendments thereto; (B) purchase of equipment and upgrades and modification to equipment used solely to process the data elements of enhanced 911 service and next generation 911 service, as defined in K.S.A. 2016 Supp. 12-5363, and amendments thereto; and (C) maintenance and license fees for such equipment and training of personnel to operate such equipment, including costs of training PSAP personnel to provide effective service to all users of the emergency telephone system who have communications disabilities. Such costs shall not include expenditures to lease, construct, expand, acquire, remodel, renovate, repair, furnish or make improvements to buildings or similar facilities or for other capital outlay or equipment not expressly authorized by this act.

(e) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the 911 state maintenance fund interest earnings based on:

(1) The average daily balance of moneys in the 911 state maintenance fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(f) All payments and disbursements from the fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chair or by a person or persons designated by the chair.

(g) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 5; May 26.



12-5367 Local collection point administrator.

12-5367. Local collection point administrator. The 911 coordinating council, by an affirmative vote of nine voting members, shall select the local collection point administrator. In selecting the LCPA, the council shall contract with the LCPA for services for no longer than two years, however, the council may, by an affirmative vote of nine voting members, extend such contract for up to two additional years. The 911 coordinating council shall receive the advice and consent of the legislative coordinating council in selecting an LCPA if the entity to be designated as the LCPA is different than the previous entity designated as the LCPA. The 911 coordinating council shall annually review the designation of the LCPA and the contract with the LCPA for services. The LCPA shall be subject to the requirements of the Kansas open meetings act, the Kansas open records act and shall treat all moneys received as public funds pursuant to article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto. Notwithstanding any other provision of law to the contrary, the LCPA shall not be considered a state agency.

History: L. 2011, ch. 84, § 6; L. 2014, ch. 6, § 3; July 1.



12-5368 911 state fund and 911 state grant fund.

12-5368. 911 state fund and 911 state grant fund. (a) Upon the advice and consent of the 911 coordinating council, the LCPA shall establish the 911 state fund and the 911 state grant fund which shall not be part of the state treasury. On or after the effective date of this section, the secretary of administration shall certify all unobligated funds remaining in the wireless enhanced 911 grant fund as having originated as either federal grant moneys or 911 fee moneys. All such moneys originating from 911 fees, and any interest accrued on such fees, shall be paid to the LCPA for deposit in the 911 state grant fund. All unobligated federal moneys, and any interest accrued on such moneys, shall be transferred to the 911 federal grant fund.

(b) The council shall be responsible for ensuring that the 911 state grant fund and any interest earned on money credited to the fund is only expended for the following purposes: (1) Projects involving the development and implementation of next generation 911 services; (2) costs associated with PSAP consolidation or cost-sharing projects; (3) expenses related to the 911 coordinating council; (4) costs of audits conducted pursuant to K.S.A. 2016 Supp. 12-5377, and amendments thereto; and (5) other costs pursuant to K.S.A. 2016 Supp. 12-5375, and amendments thereto.

(c) The council shall develop criteria for eligible purchases and for grant applicants and make the final determination as to the distribution of grant funds. Such criteria shall promote the procurement of equipment that meets open architecture and national technical standards. Distribution of grant funds shall not include expenditures to procure, maintain or upgrade subscriber radio equipment.

(d) The LCPA shall be authorized to maintain an action to collect any funds owed by any providers in the district court in the county of the registered office of such provider or, if such provider does not have a registered office in the state, such an action may be maintained in the county where such provider's principal office is located. If such provider has no principal office in the state, such an action may be maintained in the district court of any county in which such provider provides service.

(e) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 7; May 26.



12-5369 911 fee.

12-5369. 911 fee. (a) There is hereby imposed a 911 fee in the amount of $.53 per month per subscriber account of any exchange telecommunications service, wireless telecommunications service, VoIP service, or other service capable of contacting a PSAP. Such fee shall not be imposed on prepaid wireless service. It shall be the duty of each exchange telecommunications service provider, wireless telecommunications service provider, VoIP service provider or other service provider to remit such fees to the LCPA as provided in K.S.A. 2016 Supp. 12-5370, and amendments thereto.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 8; May 26.



12-5370 Same; collection and remittance.

12-5370. Same; collection and remittance. (a) Every billed service user shall be liable for the 911 fee until such fees have been paid to the exchange telecommunications service provider, wireless telecommunications service provider, VoIP service provider or other service provider.

(b) The duty to collect the fees imposed pursuant to this act shall commence January 1, 2012. Such fees shall be added to and may be stated separately in billings for the subscriber account. If stated separately in billings, the fees shall be labeled ''911 fees.''

(c) The provider shall have no obligation to take any legal action to enforce the collection of the fees imposed by this act. The provider shall provide annually to the LCPA a list of the amount of uncollected 911 fees along with the names and addresses of those service users which carry a balance that can be determined by the provider to be nonpayment of such fees.

(d) The fees imposed by this act shall be collected insofar as practicable at the same time as, and along with, the charges for local exchange, wireless, VoIP, or other service in accordance with regular billing practice of the provider.

(e) The 911 fees and the amounts required to be collected therefor are due monthly. The amount of such fees collected in one month by the provider shall be remitted to the LCPA not more than 15 days after the close of the calendar month. On or before the 15th day of each calendar month following, a return for the preceding month shall be filed with the LCPA. Such return shall be in such form and shall contain such information as required by the LCPA. The provider required to file the return shall deliver the return together with a remittance of the amount of fees payable to the LCPA. The provider shall maintain records of the amount of any such fees collected in accordance with this act for a period of three years from the time the fees are collected.

(f) The provisions of this section shall not be construed to apply to prepaid wireless service.

(g) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 9; May 26.



12-5371 Prepaid wireless 911 fee.

12-5371. Prepaid wireless 911 fee. (a) There is hereby imposed a prepaid wireless 911 fee of 1.06% per retail transaction or, on and after the effective date of an adjusted amount per retail transaction that is established under subsection (f), such adjusted amount.

(b) The prepaid wireless 911 fee shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless 911 fee shall be either separately stated on an invoice, receipt or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

(c) For purposes of subsection (b), a retail transaction that is effected in person by a consumer in a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for the purposes of subsection (c)(3) of K.S.A. 79-3673, and amendments thereto.

(d) The prepaid wireless 911 fee is the liability of the consumer and not of the seller nor of any provider, except that the seller shall be liable to remit all prepaid wireless 911 fees that the seller collects from consumers pursuant to this section, and amendments thereto, including all such fees that the seller is deemed to collect where the amount of the charge has not been separately stated in an invoice, receipt or other similar document provided to the consumer by the seller.

(e) The amount of the prepaid wireless 911 fee that is collected by a seller from a consumer, if such amount is separately stated on an invoice, receipt or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge or other charge that is imposed by this state, any political subdivision of this state or any intergovernmental agency.

(f) The prepaid wireless 911 fee shall be proportionately increased or reduced, as applicable, upon any change to the fee imposed by subsection (a) of K.S.A. 2016 Supp. 12-5369, and amendments thereto. The adjusted amount shall be determined by dividing the amount of the fee imposed by subsection (a) of K.S.A. 2016 Supp. 12-5369, and amendments thereto, by $50. Such increase or reduction shall be effective on the effective date of the change to the fee imposed by subsection (a) of K.S.A. 2016 Supp. 12-5369, and amendments thereto, or, if later, the first day of the calendar quarter to occur at least 60 days after the enactment to the change to the fee imposed by subsection (a) of K.S.A. 2016 Supp. 12-5369, and amendments thereto. The department shall provide not less than 60 days' notice of such increase or decrease on the department's website.

(g) When prepaid wireless service is sold with one or more other products or services for a single, non-itemized price, then the percentage specified in subsection (a) shall apply to the entire non-itemized price unless the seller elects to apply such percentage to: (1) If the amount of the prepaid wireless service is disclosed to the consumer as a dollar amount, such dollar amount; or (2) if the seller can identify the portion of the price that is attributable to the prepaid wireless service by reasonable and verifiable standards from its books and records that are kept in the regular course of business for other purposes, including, but not limited to, non-tax purposes, such portion.

(h) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 10; May 26.



12-5372 Same; collection and remittance.

12-5372. Same; collection and remittance. (a) Prepaid wireless 911 fees collected by sellers shall be remitted to the department by electronic filing that is consistent with the provisions of article 36 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. The department shall establish registration and payment procedures for the collection of the prepaid wireless 911 fee.

(b) To minimize additional costs to the department, the department may conduct audits of sellers in conjunction with sales and use tax audits. The department is authorized to provide the LCPA with information obtained in such audits if such information indicates that a seller may not be complying with the provisions of this section and K.S.A. 2016 Supp. 12-5371, and amendments thereto. The LCPA may request the department to initiate collection or audit procedures on individual sellers if collection efforts by the LCPA are unsuccessful.

(c) The department shall establish procedures by which a seller may document that a sale is not a retail sale, which procedures shall substantially coincide with procedures for documenting sale for resale transactions for article 36 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto.

(d) The department shall transfer all remitted prepaid wireless 911 fees to the LCPA within 30 days of receipt for distribution as provided in K.S.A. 2016 Supp. 12-5374, and amendments thereto.

(e) The department may retain up to $70,000 of remitted funds in fiscal year 2012 only for use in paying for programming and other one-time costs for establishing a system for collecting the prepaid wireless 911 fee.

(f) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 11; May 26.



12-5373 Same; sole funding obligation.

12-5373. Same; sole funding obligation. (a) The prepaid wireless 911 fee imposed in this act shall be the only 911 funding obligation imposed with respect to prepaid wireless service in this state. No tax, fee, surcharge or other charge shall be imposed by this state, any political subdivision of this state or any intergovernmental agency for 911 funding purposes upon any prepaid wireless service provider, seller or consumer with respect to the sale, purchase, use or provision of prepaid wireless service.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 12; May 26.



12-5374 Distribution of 911 fee moneys.

12-5374. Distribution of 911 fee moneys. (a) Not later than 30 days after the receipt of moneys from providers pursuant to K.S.A. 2016 Supp. 12-5370 and 12-5371, and amendments thereto, and the department pursuant to K.S.A. 2016 Supp. 12-5372, and amendments thereto, the LCPA shall distribute such moneys to PSAPs based upon the following distribution method: In a county with a population over 80,000, 82% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 65,000 and 79,999, 85% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 55,000 and 64,999, 88% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 45,000 and 54,999, 91% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 35,000 and 44,999, 94% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; in a county with a population between 25,000 and 34,999, 97% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information; and in a county with a population of less than 25,000, 100% of the money collected from service users whose place of primary use, as provided by the providers, is within the county shall be distributed to the PSAPs within the county based on place of primary use information. There shall be a minimum county distribution of $50,000 and no county shall receive less than $50,000 of direct distribution moneys. If there is more than one PSAP in a county then the direct distribution allocated to that county by population shall be deducted from the minimum county distribution and the difference shall be proportionately divided between the PSAPs in the county. All moneys remaining after distribution and any moneys which cannot be attributed to a specific PSAP shall be transferred to the 911 state grant fund.

(b) All fees remitted to the LCPA shall be deposited in the 911 state fund and for the purposes of this act be treated as if they are public funds, pursuant to article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

(c) All moneys in the 911 state fund that have been collected from the prepaid wireless 911 fee shall be deposited in the 911 state grant fund unless $2 million of such moneys have been deposited in any given year then all remaining moneys shall be distributed to the counties in an amount proportional to each county's population as a percentage share of the population of the state. For each PSAP within a county, such moneys shall be distributed to each PSAP in an amount proportional to the PSAP's population as a percentage share of the population of the county. If there is no PSAP within a county, then such moneys shall be distributed to the PSAP providing service to such county. Such moneys distributed to counties and PSAPs only shall be used for the uses authorized in K.S.A. 2016 Supp. 12-5375, and amendments thereto.

(d) The LCPA shall keep accurate accounts of all receipts and disbursements of moneys from the 911 fees.

(e) Information provided by providers to the local collection point administrator or to the 911 coordinating council pursuant to this act will be treated as proprietary records which will be withheld from the public upon request of the party submitting such records.

(f) The provisions of subsection (e) shall expire on July 1, 2021, unless the legislature acts to reenact such provision. The provisions of subsection (e) shall be reviewed by the legislature prior to July 1, 2021.

History: L. 2011, ch. 84, § 13; L. 2012, ch. 21, § 3; L. 2016, ch. 82, § 3; July 1.



12-5375 911 fee moneys; approved uses.

12-5375. 911 fee moneys; approved uses. (a) The proceeds of the 911 fees imposed pursuant to this act, and any interest earned on revenue derived from such fee, shall be used only for necessary and reasonable costs incurred or to be incurred by PSAPs for: (1) Implementation of 911 services; (2) purchase of 911 equipment and upgrades; (3) maintenance and license fees for 911 equipment; (4) training of personnel; (5) monthly recurring charges billed by service suppliers; (6) installation, service establishment and nonrecurring start-up charges billed by the service supplier; (7) charges for capital improvements and equipment or other physical enhancements to the 911 system; or (8) the original acquisition and installation of road signs designed to aid in the delivery of emergency service. Such costs shall not include expenditures to lease, construct, expand, acquire, remodel, renovate, repair, furnish or make improvements to buildings or similar facilities. Such costs shall also not include expenditures to purchase subscriber radio equipment.

(b) If the 911 coordinating council, based upon information obtained from the PSAP reports or an audit of the PSAPs, determines that any PSAP has used any 911 fees for any purpose other than those authorized in this act, such PSAP shall repay all such funds used for any unauthorized purposes plus 10% to the LCPA for deposit in the 911 state grant fund. No such repayment of 911 fees shall be imposed pursuant to this section except upon the written order of the council. Such order shall state the unauthorized purposes for which the funds were used, the amount of funds to be repayed and the right of such PSAP to appeal to a hearing before the council. Any such PSAP may, within 15 days after service of the order, make a written request to the council for a hearing thereon. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) Any action of the council pursuant to subsection (b) is subject to review in accordance with the Kansas judicial review act.

(d) As long as the PSAP is working in good faith to use the 911 fees for expenditures authorized by this act, no repayment of 911 fees shall be required prior to January 1, 2013.

(e) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 14; May 26.



12-5376 Limitation on liability.

12-5376. Limitation on liability. (a) Except as provided by the Kansas tort claims act, and except for failure to use ordinary care, or for intentional acts, the LCPA and each provider, and their employees and agents, and each seller, and their employees and agents, shall not be liable for the payment of damages resulting directly or indirectly from the total or partial failure of any transmission to an emergency communication service or for damages resulting from the performance of installing, maintaining or providing 911 service.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 15; May 26.



12-5377 Audits and review of act.

12-5377. Audits and review of act. (a) The receipts and disbursements of the LCPA shall be audited yearly by a licensed municipal accountant or certified public accountant.

(b) The LCPA may require an audit of any provider's books and records concerning the collection and remittance of fees pursuant to this act. The cost of any such audit shall be paid from the 911 state grant fund.

(c) On or before December 31, 2013, and at least once every three years thereafter, the division of post audit shall conduct an audit of the 911 system to determine: (1) Whether the moneys received by PSAPs pursuant to this act are being used appropriately; (2) whether the amount of moneys collected pursuant to this act is adequate; and (3) the status of 911 service implementation. The auditor to conduct such audit shall be specified in accordance with K.S.A. 46-1122, and amendments thereto. The post auditor shall compute the reasonably anticipated cost of providing audits pursuant to this subsection, subject to review and approval by the contract audit committee established by K.S.A. 46-1120, and amendments thereto. Upon such approval, the 911 state grant fund shall reimburse the division of post audit for the amount approved by the contract audit committee. The audit report shall be submitted to the 911 coordinating council, the LCPA, the house committee on utilities and telecommunications and the senate committee on utilities.

(d) The legislature shall review this act at the regular 2014 legislative session and at the regular legislative session every five years thereafter.

(e) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 16; L. 2014, ch. 6, § 4; July 1.



12-5378 Provider cost recovery.

12-5378. Provider cost recovery. (a) Nothing in this act shall be construed to limit the ability of a provider from recovering directly from the provider's customers its costs associated with designing, developing, deploying and maintaining 911 service and its cost of collection and administration of the fees imposed by this act, whether such costs are itemized on the customer's bill as a surcharge or by any other lawful method.

(b) This section shall take effect on and after January 1, 2012.

History: L. 2011, ch. 84, § 17; May 26.



12-5379 Wireless service; prior approval of provider by PSAP; establishment of "911" service by provider.

12-5379. Wireless service; prior approval of provider by PSAP; establishment of "911" service by provider. A provider of wireless telecommunications service shall: (1) Receive prior approval of the PSAP of that jurisdiction before directing emergency calls to such PSAP; and (2) establish the unique emergency telephone number "911" across the state, excluding the Kansas turnpike assistance telephone number.

History: L. 2011, ch. 84, § 18; May 26.



12-5380 Provision for 24-hour receipt of wireless emergency calls.

12-5380. Provision for 24-hour receipt of wireless emergency calls. The governing body of each city and county shall provide or contract for the 24-hour receipt of wireless emergency calls for all wireless service areas within the jurisdiction of the city or county.

History: L. 2011, ch. 84, § 19; May 26.



12-5381 Severability.

12-5381. Severability. The provisions of this act are declared to be severable and if any provision, word, phrase or clause of the act or the application thereof to any person shall be held invalid, such invalidity shall not affect the validity of the remaining portions of this act.

History: L. 2011, ch. 84, § 25; May 26.






Article 54 ASBESTOS CONTROL

12-5401 Asbestos in buildings; determination of existence; issuance of bonds authorized, protest petition; technical assistance by secretary of health and environment; definitions.

12-5401. Asbestos in buildings; determination of existence; issuance of bonds authorized, protest petition; technical assistance by secretary of health and environment; definitions. (a) When the governing body of any municipality determines that asbestos-containing material is contained in any of its buildings and that it is necessary to undertake an asbestos control project, the governing body may issue and sell general obligation bonds of the municipality for payment of the costs of such project.

(b) No bonds shall be issued or sold under authority of this section until a resolution authorizing the issuance and sale of such bonds is adopted by the governing body and published once a week for two consecutive weeks in a newspaper having general circulation in the municipality. The resolution shall specify the purpose for which bonds are to be issued and the estimated amount thereof. After adoption of the resolution, the bonds may be issued and sold unless, within 30 days following the last publication of the resolution, a petition in opposition to issuance of the bonds, signed by not less than 10% of the qualified electors of the municipality, is filed with the governing body of the municipality. If a petition is filed, the bonds shall not be issued without the question of issuing the same having been submitted to and approved by a majority of the qualified electors of the municipality voting at an election which shall be called for that purpose or at the next general election. If a special election is called, the governing body shall give notice thereof in the manner prescribed in K.S.A. 10-120, and amendments thereto, and the election shall be held in accordance with the provisions of the general bond law. No action shall be brought in any court to contest the validity of any election held under this section, nor to contest any of the proceedings preliminary thereto, except within 90 days immediately following the certification of the results of the election.

(c) Bonds issued under authority of this section shall not be subject to any bonded indebtedness limitations nor shall the bonds be considered in determining the bonded indebtedness of any municipality. In lieu of bonds, temporary notes may be issued under K.S.A. 10-123, and amendments thereto, and the notes may, at the option of the governing body, be retired by tax levies made under K.S.A. 10-113, and amendments thereto.

(d) No municipality shall accept a bid for the removal or encapsulation of asbestos-containing material from any person or business entity which does not hold a certificate or license issued by the secretary of health and environment and authorizing the person or business entity to engage in the removal or encapsulation of such material as provided by article 53 of chapter 65 of Kansas Statutes Annotated.

(e) The secretary of health and environment shall provide, upon request, technical assistance to municipalities in performing asbestos exposure assessments and in selecting appropriate asbestos control projects.

(f) As used in this section:

(1) "Municipality" means a municipality as defined by K.S.A. 10-1101, and amendments thereto;

(2) "governing body" means a governing body as defined by K.S.A. 10-1101, and amendments thereto;

(3) "asbestos control project" means any activity which is necessary or incidental to the control of asbestos-containing material in buildings of municipalities and includes, but not by way of limitation, any activity undertaken for the removal or encapsulation of asbestos-containing material, for any remodeling, renovation, replacement, rehabilitation or other restoration necessitated by such removal or encapsulation, for conducting inspections, reinspections and periodic surveillance of buildings, performing response actions, and developing, implementing and updating operations and maintenance programs and management plans;

(4) "asbestos" means the asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonitegrunerite), anthophyllite, tremolite, and actinolite; and

(5) "asbestos-containing material" means any material or product which contains more than 1% asbestos.

History: L. 1985, ch. 68, § 1; L. 1988, ch. 82, § 1; April 14.






Article 55 PRIVATIZATION OF PUBLIC SERVICES

12-5501 Privatization of public services; definitions.

12-5501. Privatization of public services; definitions. As used in this act:

(a) "Capital intensive public service" means a public service which requires the investment of capital by a private contractor in physical facilities which would be amortized over a period exceeding one year;

(b) "public service" means (1) the collection, transportation, processing, recycling or disposal of solid wastes or (2) the acquisition, treatment or distribution of water;

(c) "municipality" means any city or county or two or more cities or counties acting jointly;

(d) "private contractor" means one or more persons who are not a municipality;

(e) "service agreement" means any contract between a municipality and a private contractor under which the private contractor agrees to furnish to the municipality or to any other user a capital intensive public service and the municipality agrees to pay or cause to be paid to the private contractor a service fee for such service setting forth the terms and conditions thereof;

(f) "service fee" means the payment the municipality is required under the service agreement to make, or cause to be made, to the private contractor, including payments made by third parties to the private contractor for products or services and credited against payments the municipality otherwise would have to make or cause to be made under the service agreement;

(g) "user" means the municipality and all other persons who use the capital intensive public service furnished by the private contractor.

History: L. 1990, ch. 64, § 1; July 1.



12-5502 Same; contract with private contractor.

12-5502. Same; contract with private contractor. Any municipality may contract with a private contractor to furnish in accordance with a service agreement any capital intensive public service which the municipality is authorized by law to furnish and for that purpose a municipality may exercise any and all of the powers provided in this act.

History: L. 1990, ch. 64, § 2; July 1.



12-5503 Same; service agreement; term; service fee; limitations.

12-5503. Same; service agreement; term; service fee; limitations. (a) Subject to provisions contained in this act, a municipality may enter into a service agreement for a term not to exceed 30 years. However, the service agreement may permit the municipality either to extend or renew the term of the service agreement, so long as the municipality is not bound under the service agreement for an extended period or renewal period of more than 30 years. Under the service agreement, the municipality may:

(1) Obligate itself to pay or cause to be paid a service fee for the availability and use of the capital intensive public service to be furnished under the service agreement;

(2) enter into other agreements relating to the services to be provided which the municipality considers appropriate and which are not otherwise contrary to law; and

(3) either pledge its full faith and credit or obligate a specific source of payment for the payment of the service fee.

(b) The obligation of the municipality to pay the service fee under the service agreement shall not be within any statutory limitation on the bonded indebtedness of the municipality. The amount of money to be paid by a municipality pursuant to a service agreement shall not exceed 5% of the bonded debt limit of the municipality.

History: L. 1990, ch. 64, § 3; July 1.



12-5504 Same; proposals; public hearing, feasibility analysis; protest petition.

12-5504. Same; proposals; public hearing, feasibility analysis; protest petition. (a) Any municipality considering the privatization of a public service as provided by this act shall prepare a request for proposals which shall describe the public service and related facilities under consideration for performance by contract. A notice of such request for proposals shall be published once in the municipality's official newspaper at least 30 days prior to any action thereon. Any person who expresses in writing an interest in submitting a proposal shall be provided such performance specifications, terms and conditions and other information as deemed advisable by the municipality to facilitate the submission of a comprehensive proposal.

(b) Upon receiving one or more proposals to provide a capital intensive public service, the municipality may negotiate the detailed provisions of a proposed service agreement with any private contractor or contractors whom the municipality determines would provide the proposed service in an efficient and effective manner. Following such negotiations, and the development of a proposed service agreement, a public hearing shall be held not sooner than 10 days following publication of a notice thereon, giving the date, time and place and specifying the general purpose of the public hearing. At the time of the hearing, a feasibility analysis prepared by the municipality shall be made available, which includes a comparative analysis of the costs of the service if provided directly by the municipality or by a private contractor. In addition, a feasibility analysis shall be obtained from the Kansas department of health and environment as to any proposed service agreement affecting solid waste or water.

(c) No agreement shall be entered into under the provisions of this act unless the governing body of the municipality shall find, by resolution, following the public hearing, that the proposed service agreement is in the public interest and would provide the public service in an efficient and effective manner, at a cost that would not exceed the cost if the municipality had directly provided such service, and specifying its intent to enter into the agreement, the nature and purpose of the agreement and the estimated annual service fee to be paid from public funds to the contractor under the agreement.

(d) If the estimated annual payment under the agreement exceeds 3% of the total amount budgeted by the municipality for expenditure during the current year, excluding debt service, such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation within the municipality. If within 30 days of the last publication, a petition signed by at least 5% of the qualified electors is filed with the county election officer of the county in which such municipality is located requesting an election on the proposal no service agreement shall be entered into unless the proposal is submitted to and approved by a majority of the qualified electors of the municipality at an election thereon. Such election shall be called and held in the manner provided by K.S.A. 10-120, and amendments thereto.

History: L. 1990, ch. 64, § 4; July 1.



12-5505 Same; service fee, payment of; taxes, fees, charges, special assessments.

12-5505. Same; service fee, payment of; taxes, fees, charges, special assessments. For the payment of a service fee or other monetary obligation under an existing service agreement or in anticipation of need under a future service agreement, the municipality may levy property taxes, impose fees and charges, levy special assessments, exercise any other revenue producing authority granted to it by law and apply public funds therefor in the same manner, and subject to the same conditions and limitations, that would apply if the related facilities necessary to provide the public service were acquired, constructed, owned and operated exclusively by the municipality.

History: L. 1990, ch. 64, § 5; July 1.



12-5506 Same; sale or lease of land and facilities; bonds, loans, grants; eminent domain, prohibited.

12-5506. Same; sale or lease of land and facilities; bonds, loans, grants; eminent domain, prohibited. The municipality, in compliance with the service agreement, may sell or lease to the private contractor or any other municipality, on terms and conditions as the municipality considers appropriate, any existing related facilities, including land owned by the municipality. The municipality also may issue bonds, borrow money and accept grants for the acquisition of land or related facilities, to the extent and in the manner otherwise authorized by law, but no such land or facilities shall be sold or given to the private contractor. Nothing in this act shall authorize a municipality to acquire land by eminent domain for sale or gift to a private contractor.

History: L. 1990, ch. 64, § 6; July 1.



12-5507 Same; service agreement, terms relating to ownership of property; default.

12-5507. Same; service agreement, terms relating to ownership of property; default. The agreement shall specify the title and ownership of all property involved in providing the public service, including any property owned by the municipality to be used by the private contractor. The service agreement may contain provisions under which title to any land, equipment or facilities in the name of the private contractor shall vest in or revert to the municipality, including provisions to be implemented if the private contractor defaults under any specified provisions in the service agreement. The municipality may acquire or reacquire any facility and terminate the service agreement in accordance with its terms, notwithstanding that the service agreement may constitute an equitable mortgage.

History: L. 1990, ch. 64, § 7; July 1.



12-5508 Same; contractor's exclusive right to provide service.

12-5508. Same; contractor's exclusive right to provide service. The municipality may agree that the sole and exclusive right to provide the capital intensive public service within its jurisdiction be assumed by the private contractor under the service agreement in the same manner and subject to the same limitations and conditions that would apply if the capital intensive public service and related facilities were acquired, constructed, owned and operated exclusively by the municipality.

History: L. 1990, ch. 64, § 8; July 1.



12-5509 Same; property tax exemption; reduction of payments.

12-5509. Same; property tax exemption; reduction of payments. All real and personal property used for the performance of a public service may be exempt from ad valorem taxation to the extent such property is used exclusively for the performance of such public service. If any portion of the facility, title to which is vested in the private contractor, provides direct revenue to the private contractor in addition to payments from the municipality, that revenue producing portion of the property shall be assessed and taxed as any other property. Any direct revenue of the private contractor used to reduce payments required of the municipality, such as may occur in the sale of recycled materials, shall be considered as a payment from the municipality.

History: L. 1990, ch. 64, § 9; July 1.



12-5510 Same; this act not exclusive authority for privatization.

12-5510. Same; this act not exclusive authority for privatization. The provisions and authority provided by this act shall be in addition to and supplemental to any other authority conferred by law or the constitution of the state of Kansas, and nothing herein shall be construed as requiring a municipality to conform to its provisions unless the governing body thereof elects to provide for the privatization of a public service in conformance with this act.

History: L. 1990, ch. 64, § 10; July 1.



12-5511 Same; interlocal cooperation; joint agency.

12-5511. Same; interlocal cooperation; joint agency. Any municipality which has entered into or proposes to enter into a service agreement under the provisions of this act also may enter into related service agreements with one or more other municipalities or with a joint agency created under the provisions of the interlocal cooperation act. Any such joint agency shall have the same powers provided a municipality under this act.

History: L. 1990, ch. 64, § 11; July 1.






Article 56 TOPEKA/SHAWNEE COUNTY RIVERFRONT AUTHORITY

12-5601 Citation of act.

12-5601. Citation of act. This act shall be known and may be cited as the Topeka/Shawnee county riverfront authority act.

History: L. 2006, ch. 83, § 1; July 1.



12-5602 Definitions.

12-5602. Definitions. As used in this act:

(a) "Authority" means the riverfront authority created by this act.

(b) "Board" means the riverfront board created by this act.

(c) "City" means the city of Topeka.

(d) "Commission" means the county commission of Shawnee county.

(e) "Council" means the city council of Topeka.

(f) "County" means Shawnee county.

(g) "Manager" means the city manager of Topeka.

(h) "Mayor" means the mayor of Topeka.

(i) "Metropolitan area" includes the area within the corporate limits of the city of Topeka.

(j) "Riverfront" means all real estate, equipment, rights and property useful for the purpose of recreation, along the banks of the Kansas river that runs through the city of Topeka and Shawnee county.

History: L. 2006, ch. 83, § 2; July 1.



12-5603 Authority created; purpose.

12-5603. Authority created; purpose. There is hereby created the Topeka/Shawnee county riverfront authority. The purpose of the authority is to promote the general welfare and encourage private capital investment by fostering the creation of recreational, retail, entertainment, economic development and housing within the riverfront.

History: L. 2006, ch. 83, § 3; July 1.



12-5604 Lawsuits; seal.

12-5604. Lawsuits; seal. The authority may sue and be sued in its corporate name but execution shall not in any case issue against any property of the authority. The authority may adopt a common seal and change the same at pleasure.

History: L. 2006, ch. 83, § 4; July 1.



12-5605 Planning and design of riverfront; general powers.

12-5605. Planning and design of riverfront; general powers. For the first three years of its existence, the authority shall engage in planning and design of the riverfront. At all times the authority shall have power to acquire, construct, own, operate and maintain for public service a riverfront system in the metropolitan area and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 2006, ch. 83, § 5; July 1.



12-5606 Acquisition of property.

12-5606. Acquisition of property. (a) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise all or any part of real property, property, rights in property, for the purpose of planning, development and creation of a riverfront within the metropolitan area as herein defined.

(b) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

(c) The authority shall not have the power to take property by eminent domain.

History: L. 2006, ch. 83, § 6; July 1.



12-5607 Equipment; purchase, agreements and leases.

12-5607. Equipment; purchase, agreements and leases. (a) The authority shall have power to purchase equipment such as land, riparian rights, dams and docks, recreational equipment and public improvements, and may execute agreements, leases and equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the riverfront authority and from grants. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

(b) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c) The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the riverfront authority.

(d) The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

(e) An executed copy of each such agreement and lease shall be filed in the office of the city and county clerk of the city and county in which said authority is operating and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 2006, ch. 83, § 7; July 1.



12-5608 Application for and acceptance of grants.

12-5608. Application for and acceptance of grants. The authority shall have power to apply for and accept grants from the federal or state government or any local government, or any agency thereof, or from any other public or private entity, to be used for any of the purposes of the authority and to enter into any agreement with the federal or state government or any local government, or any agency thereof, or any other public or private entity, in relation to such grants; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2006, ch. 83, § 8; July 1.



12-5609 Investment of funds.

12-5609. Investment of funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2006, ch. 83, § 9; July 1.



12-5610 Insurance.

12-5610. Insurance. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of his or her office or employment or any other insurable risk.

History: L. 2006, ch. 83, § 10; July 1.



12-5611 Governing board; appointment; terms; officers; meetings; procedure.

12-5611. Governing board; appointment; terms; officers; meetings; procedure. (a) The governing and administrative body of the authority shall be a board consisting of six members, to be known as the riverfront board. Members of the board shall be residents of Kansas. No member of the board shall be an elected official.

(b) Members shall not be paid a salary, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.

(c) Members of the board shall be appointed as follows: Three shall be appointed by the mayor with the approval of the council and three shall be appointed by the commission. Of the first appointees, the council and mayor shall designate one member to serve a term of one year, one to serve two years and one to serve a three-year term. The commission shall designate the terms of its appointees likewise. Should the city and county consolidate, then the members shall be appointed by the governing body of the consolidated government as set forth above.

(d) Upon the expiration of the term of any member, all successor members of the board shall be appointed and hold office for terms of three years from the date of appointment. The city clerk or county clerk shall certify the action of the respective governing body with respect to such appointments and file such certificates as a part of the records of the office of either the city or county clerk. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk and county clerk.

(e) Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the council and the commission, may remove any member of the board in case of incompetency, neglect of duty or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime involving moral turpitude or removal from office, the office of a member shall become vacant. A vacancy shall be filled for the unexpired term by appointment in the same manner as the original appointment.

(f) As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairperson and a temporary secretary from its members and adopt bylaws, rules and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the board from time to time for the term of the chairperson's office as a member of the board or for the term of three years, whichever is shorter.

(g) Regular meetings of the board shall be held at least once each quarter or more often if called by the chairperson. The time and place of such meetings to be fixed by the board. Four members of the board shall constitute a quorum for the transaction of business.

(h) All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board and, if the chairperson approves thereof, the chairperson shall sign the same. If the chairperson does not approve any such resolution, the chairperson shall return it to the board with the chairperson's written objections thereto at the next regular meeting of the board occurring after the passage thereof. If the chairperson fails to return any resolution with the objections thereto by the prescribed time, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any resolution by the chairperson with the chairperson's objections, the vote by which such resolution was passed shall be reconsidered by the board. If upon reconsideration the resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 2006, ch. 83, § 11; L. 2009, ch. 35, § 1; L. 2011, ch. 11, § 3; July 1.



12-5612 Secretary and treasurer; requirements; monetary transactions.

12-5612. Secretary and treasurer; requirements; monetary transactions. (a) The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the board. The board at any time may require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

(b) All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairperson of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairperson and another to affix the facsimile signature of the treasurer to any check or draft.

(c) In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold such officer's office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery thereof.

History: L. 2006, ch. 83, § 12; July 1.



12-5613 General manager and other personnel.

12-5613. General manager and other personnel. The board may appoint a general manager and such other persons who are necessary to make the authority succeed. The general manager shall hold office at the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. No discrimination shall be made in any appointment or promotion because of race, creed, color, disability, religious or political affiliations.

History: L. 2006, ch. 83, § 13; July 1.



12-5614 Rules and regulations.

12-5614. Rules and regulations. The board shall make all rules and regulations necessary to govern the operation of the riverfront and its property and facilities and to exercise the powers granted to the authority.

History: L. 2006, ch. 83, § 14; July 1.



12-5615 Fiscal year; budget; annual report and financial statement.

12-5615. Fiscal year; budget; annual report and financial statement. (a) The board shall establish a fiscal operating year. At least 30 days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

(b) As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city and county clerks of the city and county.

History: L. 2006, ch. 83, § 15; July 1.



12-5616 Damage reserve fund.

12-5616. Damage reserve fund. (a) The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the riverfront and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

(b) The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the authority. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the authority. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 2006, ch. 83, § 16; July 1.



12-5617 Special funds.

12-5617. Special funds. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 2006, ch. 83, § 17; July 1.



12-5618 Application of Kansas tort claims act.

12-5618. Application of Kansas tort claims act. The authority is a municipality as defined by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto, and entitled to avail itself of the protections therein. No civil action shall be commenced in any court against the authority by any person for any injury to such person unless it is commenced within two years after the date that the injury was received or the cause of action accrued.

History: L. 2006, ch. 83, § 18; July 1.



12-5619 Severability.

12-5619. Severability. If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 2006, ch. 83, § 19; July 1.






Article 57 FORT SCOTT/BOURBON COUNTY RIVERFRONT AUTHORITY

12-5701 Citation of act.

12-5701. Citation of act. This act shall be known and may be cited as the Fort Scott/Bourbon county riverfront authority act.

History: L. 2007, ch. 120, § 1; July 1.



12-5702 Definitions.

12-5702. Definitions. As used in this act:

(a) "Authority" means the riverfront authority created by this act.

(b) "Board" means the riverfront board created by this act.

(c) "City" means the city of Fort Scott.

(d) "Commission" means the county commission of Bourbon county.

(e) "Council" means the city council of Fort Scott.

(f) "County" means Bourbon county.

(g) "Manager" means the city manager of Fort Scott.

(h) "Mayor" means the mayor of Fort Scott.

(i) "Metropolitan area" includes the area within the corporate limits of the city of Fort Scott and within five miles of the corporate limits along the Marmaton river.

(j) "Riverfront" means all real estate, equipment, rights and property useful for the purpose of recreation, along the banks of the Marmaton river that runs through the city of Fort Scott and Bourbon county.

History: L. 2007, ch. 120, § 2; July 1.



12-5703 Authority created; purpose.

12-5703. Authority created; purpose. There is hereby created the Fort Scott/Bourbon county riverfront authority. The purpose of the authority is to promote the general welfare and encourage private capital investment by fostering the creation of recreational, retail, entertainment, economic development and housing within the riverfront.

History: L. 2007, ch. 120, § 3; July 1.



12-5704 Lawsuits; seal.

12-5704. Lawsuits; seal. The authority may sue and be sued in its corporate name. The authority may adopt a common seal and change the same at pleasure.

History: L. 2007, ch. 120, § 4; July 1.



12-5705 Planning and design of riverfront; general powers.

12-5705. Planning and design of riverfront; general powers. For the first three years of its existence, the authority shall engage in planning and design of the riverfront. At all times the authority shall have power to acquire, construct, own, operate and maintain for public service a riverfront system in the metropolitan area and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 2007, ch. 120, § 5; July 1.



12-5706 Acquisition of property.

12-5706. Acquisition of property. (a) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise all or any part of real property, property, rights in property, water rights and riparian rights for the purpose of planning, development and creation of a riverfront within the metropolitan area as herein defined.

(b) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

(c) The authority shall not have the power to take property by eminent domain.

History: L. 2007, ch. 120, § 6; July 1.



12-5707 Equipment; purchase, agreements and leases.

12-5707. Equipment; purchase, agreements and leases. (a) The authority shall have power to purchase equipment, recreational equipment and make public improvements, construct dams and docks and may execute agreements, leases and equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the riverfront authority and from grants. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

(b) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c) The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the riverfront authority.

(d) The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

(e) An executed copy of each such agreement and lease shall be filed in the office of the city and county clerk of the city and county in which said authority is operating and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 2007, ch. 120, § 7; July 1.



12-5708 Application for and acceptance of grants.

12-5708. Application for and acceptance of grants. The authority shall have power to apply for and accept grants from the federal or state government or any local government, or any agency thereof, or from any other public or private entity, to be used for any of the purposes of the authority and to enter into any agreement with the federal or state government or any local government, or any agency thereof, or any other public or private entity, in relation to such grants; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2007, ch. 120, § 8; July 1.



12-5709 Investment of funds.

12-5709. Investment of funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2007, ch. 120, § 9; July 1.



12-5710 Insurance.

12-5710. Insurance. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of his or her office or employment or any other insurable risk.

History: L. 2007, ch. 120, § 10; July 1.



12-5711 Governing board; appointment; terms; officers; meetings; procedure.

12-5711. Governing board; appointment; terms; officers; meetings; procedure. (a) The governing and administrative body of the authority shall be a board consisting of six members, to be known as the riverfront board. Members of the board shall be residents of Kansas. No member of the board shall be an elected official.

(b) Members shall not be paid a salary, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.

(c) Members of the board shall be appointed as follows: Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, three shall be appointed by the mayor with the approval of the council and three shall be appointed by the commission. Of the first appointees, the council and mayor shall designate one member to serve a term of one year, one to serve two years and one to serve a three-year term. The commission shall designate the terms of its appointees likewise. Should the city and county consolidate, then the members shall be appointed by the governing body of the consolidated government as set forth above.

(d) Upon the expiration of the term of any member, all successor members of the board shall be appointed and hold office for terms of three years from the date of appointment. The city clerk or county clerk shall certify the action of the respective governing body with respect to such appointments and file such certificates as a part of the records of the office of either the city or county clerk. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk and county clerk.

(e) Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the council and the commission, may remove any member of the board in case of incompetency, neglect of duty or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime involving moral turpitude or removal from office, the office of a member shall become vacant. A vacancy shall be filled for the unexpired term by appointment in the same manner as the original appointment.

(f) As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairperson and a temporary secretary from its members and adopt bylaws, rules and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the board from time to time for the term of the chairperson's office as a member of the board or for the term of three years, whichever is shorter.

(g) Regular meetings of the board shall be held at least once each calendar month, the time and place of such meetings to be fixed by the board. Four members of the board shall constitute a quorum for the transaction of business.

(h) All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board and, if the chairperson approves thereof, the chairperson shall sign the same. If the chairperson does not approve any such resolution, the chairperson shall return it to the board with the chairperson's written objections thereto at the next regular meeting of the board occurring after the passage thereof. If the chairperson fails to return any resolution with the objections thereto by the prescribed time, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any resolution by the chairperson with the chairperson's objections, the vote by which such resolution was passed shall be reconsidered by the board. If upon reconsideration the resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 2007, ch. 120, § 11; L. 2008, ch. 163, § 6; L. 2011, ch. 11, § 4; July 1.



12-5712 Secretary and treasurer; requirements; monetary transactions.

12-5712. Secretary and treasurer; requirements; monetary transactions. (a) The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the board. The board at any time may require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

(b) All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairperson of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairperson and another to affix the facsimile signature of the treasurer to any check or draft.

(c) In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold such officer's office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery thereof.

History: L. 2007, ch. 120, § 12; July 1.



12-5713 General manager and other personnel.

12-5713. General manager and other personnel. The board may appoint a general manager and such other persons who are necessary to make the authority succeed. The general manager shall hold office at the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. No discrimination shall be made in any appointment or promotion because of race, creed, color, disability, religious or political affiliations.

History: L. 2007, ch. 120, § 13; July 1.



12-5714 Rules and regulations.

12-5714. Rules and regulations. The board shall make all rules and regulations necessary to govern the operation of the riverfront and its property and facilities and to exercise the powers granted to the authority.

History: L. 2007, ch. 120, § 14; July 1.



12-5715 Fiscal year; budget; annual report and financial statement.

12-5715. Fiscal year; budget; annual report and financial statement. (a) The board shall establish a fiscal operating year. At least 30 days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

(b) As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city and county clerks of the city and county.

History: L. 2007, ch. 120, § 15; July 1.



12-5716 Damage reserve fund.

12-5716. Damage reserve fund. (a) The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the riverfront and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

(b) The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the authority. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the authority. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 2007, ch. 120, § 16; July 1.



12-5717 Special funds.

12-5717. Special funds. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 2007, ch. 120, § 17; July 1.



12-5718 Application of Kansas tort claims act.

12-5718. Application of Kansas tort claims act. The authority is a municipality as defined by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto, and entitled to avail itself of the protections therein. No civil action shall be commenced in any court against the authority by any person for any injury to such person unless it is commenced within two years after the date that the injury was received or the cause of action accrued.

History: L. 2007, ch. 120, § 18; July 1.



12-5719 Severability.

12-5719. Severability. If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 2007, ch. 120, § 19; July 1.






Article 58 DE SOTO/JOHNSON COUNTY RIVERFRONT AUTHORITY

12-5801 De Soto/Johnson county riverfront authority act; citation; severability.

12-5801. De Soto/Johnson county riverfront authority act; citation; severability. (a) This act shall be known and may be cited as the De Soto/Johnson county riverfront authority act.

(b) If any provision of this act is held invalid, such provision shall be deemed to be excised from this act and the invalidity thereof shall not affect any of the other provisions of this act. If the application of any provision of this act to any person or circumstance is held invalid, it shall not affect the application of such provisions to persons or circumstances other than those as to which it is invalid.

History: L. 2008, ch. 85, § 1; July 1.



12-5802 Same; definitions.

12-5802. Same; definitions. As used in this act:

(a) "Authority" means the riverfront authority created by this act.

(b) "Board" means the riverfront board created by this act.

(c) "City" means the city of De Soto.

(d) "Commission" means the county commission of Johnson county.

(e) "Council" means the city council of De Soto.

(f) "County" means Johnson county.

(g) "Mayor" means the mayor of De Soto.

(h) "Metropolitan area" includes the area within the corporate limits of the city of De Soto and within five miles of the corporate limits along the Kansas river.

(i) "Riverfront" means all real estate, equipment, rights and property useful for the purpose of recreation, along the banks of the Kansas river that runs through the city of De Soto and Johnson county.

History: L. 2008, ch. 85, § 2; July 1.



12-5803 Same; authority created; purpose.

12-5803. Same; authority created; purpose. There is hereby created the De Soto/Johnson county riverfront authority. The purpose of the authority is to promote the general welfare and encourage private capital investment by fostering the creation of recreational, retail, entertainment, economic development and housing within the riverfront.

History: L. 2008, ch. 85, § 3; July 1.



12-5804 Same; lawsuits; seal.

12-5804. Same; lawsuits; seal. The authority may sue and be sued in its corporate name. The authority may adopt a common seal and change the same at pleasure.

History: L. 2008, ch. 85, § 4; July 1.



12-5805 Same; planning and design of riverfront; general powers.

12-5805. Same; planning and design of riverfront; general powers. For the first three years of its existence, the authority shall engage in planning and design of the riverfront. At all times the authority shall have power to acquire, construct, own, operate and maintain for public service a riverfront system in the metropolitan area and all the powers necessary or convenient to accomplish the purposes of this act, including, without limiting the generality of the foregoing, the specific powers enumerated herein.

History: L. 2008, ch. 85, § 5; July 1.



12-5806 Same; acquisition of property.

12-5806. Same; acquisition of property. (a) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise all or any part of real property, property, rights in property, water rights and riparian rights for the purpose of planning, development and creation of a riverfront within the metropolitan area as herein defined.

(b) Except as provided by subsection (c), the authority shall have power to acquire by purchase, lease, gift or otherwise any property and rights useful for its purposes and to sell, lease, transfer or convey any property or rights when no longer useful or exchange the same for other property or rights which are useful for its purposes.

(c) The authority shall not have the power to take property by eminent domain.

History: L. 2008, ch. 85, § 6; July 1.



12-5807 Same; equipment; purchase, agreements and leases.

12-5807. Same; equipment; purchase, agreements and leases. (a) The authority shall have power to purchase equipment, recreational equipment and make public improvements, construct dams and docks and may execute agreements, leases and equipment trust certificates. All money required to be paid by the authority under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the riverfront authority and from grants. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the authority until the equipment trust certificates are paid.

(b) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the state of Kansas, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the equipment to one or more designated officers of the authority and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(c) The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases and equipment trust certificates shall be authorized by vote of the board and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the riverfront authority.

(d) The covenants, conditions and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

(e) An executed copy of each such agreement and lease shall be filed in the office of the city and county clerk of the city and county in which said authority is operating and such filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser.

History: L. 2008, ch. 85, § 7; July 1.



12-5808 Same; application for and acceptance of grants.

12-5808. Same; application for and acceptance of grants. The authority shall have power to apply for and accept grants from the federal or state government or any local government, or any agency thereof, or from any other public or private entity, to be used for any of the purposes of the authority and to enter into any agreement with the federal or state government or any local government, or any agency thereof, or any other public or private entity, in relation to such grants; provided that such agreement does not conflict with any of the provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2008, ch. 85, § 8; July 1.



12-5809 Same; investment of funds.

12-5809. Same; investment of funds. The authority shall have power to invest and reinvest any funds held in reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds or notes of the United States, bonds of the state of Kansas or bonds of any county, unified school district or city of the first class in which said authority is operating a system or in bonds or certificates of the authority at not to exceed their par value or their call price and to sell these securities whenever the funds are needed for disbursement. Such investment or reinvestment of any funds shall not be in conflict with any provisions of any trust agreement securing the payment of bonds or certificates of the authority.

History: L. 2008, ch. 85, § 9; July 1.



12-5810 Same; insurance.

12-5810. Same; insurance. The authority shall have power to procure and enter into contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board or of the authority in the performance of the duties of office or employment or any other insurable risk.

History: L. 2008, ch. 85, § 10; July 1.



12-5811 Same; governing board; appointment; terms; officers; meetings; procedure.

12-5811. Same; governing board; appointment; terms; officers; meetings; procedure. (a) The governing and administrative body of the authority shall be a board consisting of six members, to be known as the riverfront board. Members of the board shall be residents of Kansas. No member of the board shall be an elected official.

(b) Members shall not be paid a salary, but shall be reimbursed for actual expenses incurred by them in the performance of their duties.

(c) Members of the board shall be appointed as follows: Three shall be appointed by the mayor with the approval of the council and three shall be appointed by the commission. Of the first appointees, the council and mayor shall designate one member to serve a term of one year, one to serve two years and one to serve a three-year term. The commission shall designate the terms of its appointees likewise. Should the city and county consolidate, then the members shall be appointed by the governing body of the consolidated government as set forth above.

(d) Upon the expiration of the term of any member, all successor members of the board shall be appointed and hold office for terms of three years from the date of appointment. The city clerk or county clerk shall certify the action of the respective governing body with respect to such appointments and file such certificates as a part of the records of the office of either the city or county clerk. Before entering upon the duties of office, each member of the board shall take and subscribe the constitutional oath of office and same shall be filed in the office of the city clerk and county clerk.

(e) Any member may resign from office to take effect when a successor has been appointed and has qualified. The mayor, with the approval of the council and the commission, may remove any member of the board in case of incompetency, neglect of duty or malfeasance in office. The member shall be given a copy of the charges and an opportunity to be publicly heard in person or by counsel upon not less than 10 days' notice. In case of failure to qualify within the time required, or of abandonment of office, or in case of death, conviction of a crime involving moral turpitude or removal from office, the office of a member shall become vacant. A vacancy shall be filled for the unexpired term by appointment in the same manner as the original appointment.

(f) As soon as possible after the appointment of the initial members, the board shall organize for the transaction of business, select a chairperson and a temporary secretary from its members and adopt bylaws, rules and regulations to govern its proceedings. The initial chairperson and successors shall be elected by the board from time to time for the term of the chairperson's office as a member of the board or for the term of three years, whichever is shorter.

(g) Regular meetings of the board shall be held at least once each calendar month, the time and place of such meetings to be fixed by the board. Four members of the board shall constitute a quorum for the transaction of business.

(h) All action of the board shall be by resolution and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. All such resolutions before taking effect shall be approved by the chairperson of the board and, if the chairperson approves thereof, the chairperson shall sign the same. If the chairperson does not approve any such resolution, the chairperson shall return it to the board with the chairperson's written objections thereto at the next regular meeting of the board occurring after the passage thereof. If the chairperson fails to return any resolution with the objections thereto by the prescribed time, the chairperson shall be deemed to have approved the same and it shall take effect accordingly. Upon the return of any resolution by the chairperson with the chairperson's objections, the vote by which such resolution was passed shall be reconsidered by the board. If upon reconsideration the resolution is passed by the affirmative vote of at least five members, it shall go into effect notwithstanding the veto of the chairperson. All resolutions and all proceedings of the authority and all documents and records in its possession shall be public records, and open to public inspection, except such documents and records as shall be kept or prepared by the board for use in contract negotiations or civil proceedings to which the authority is a party.

History: L. 2008, ch. 85, § 11; L. 2011, ch. 11, § 5; July 1.



12-5812 Same; secretary and treasurer; requirements; monetary transactions.

12-5812. Same; secretary and treasurer; requirements; monetary transactions. (a) The board shall appoint a secretary and a treasurer, who need not be members of the board, to hold office during the pleasure of the board, and fix their duties and compensation. Before entering upon the duties of their respective offices they shall take and subscribe the constitutional oath of office, and the treasurer shall execute a bond with corporate sureties to be approved by the board. The bond shall be payable to the authority in whatever penal sum may be directed by the board conditioned upon the faithful performance of the duties of the office and the payment of all money received by the treasurer according to law and the orders of the board. The board at any time may require a new bond from the treasurer in such penal sum as may then be determined by the board. The obligation of the sureties shall not extend to any loss sustained by the insolvency, failure or closing of any national or state bank wherein the treasurer has deposited funds if the bank has been approved by the board as a depositary for these funds. The oaths of office and the treasurer's bond shall be filed in the principal office of the authority.

(b) All funds deposited by the treasurer in any bank shall be placed in the name of the authority and shall be withdrawn or paid out only by check or draft upon the bank, signed by the treasurer and countersigned by the chairperson of the board, except that the board may designate any of its members or any officer or employee of the authority to affix the facsimile signature of the chairperson and another to affix the facsimile signature of the treasurer to any check or draft.

(c) In case any officer whose signature appears upon any check, draft, bond, certificate or interest coupon, issued pursuant to this act, ceases to hold such officer's office before the delivery thereof to the payee or the purchaser of any bond or certificate, the officer's signature nevertheless shall be valid and sufficient for all purposes with the same effect as if the officer had remained in office until delivery thereof.

History: L. 2008, ch. 85, § 12; July 1.



12-5813 Same; general manager and other personnel.

12-5813. Same; general manager and other personnel. The board may appoint a general manager and such other persons who are necessary to make the authority succeed. The general manager shall hold office at the pleasure of the board. The general manager shall manage the properties and business of the authority and the employees thereof, subject to the general control of the board, shall direct the enforcement of all resolutions, rules and regulations of the board, and shall perform such other duties as may be prescribed by the board. No discrimination shall be made in any appointment or promotion because of race, creed, color, disability, religious or political affiliations.

History: L. 2008, ch. 85, § 13; July 1.



12-5814 Same; rules and regulations.

12-5814. Same; rules and regulations. The board shall make all rules and regulations necessary to govern the operation of the riverfront and its property and facilities and to exercise the powers granted to the authority.

History: L. 2008, ch. 85, § 14; July 1.



12-5815 Same; fiscal year; budget; annual report and financial statement.

12-5815. Same; fiscal year; budget; annual report and financial statement. (a) The board shall establish a fiscal operating year. At least 30 days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter, the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditures for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of necessary expenditures for pensions or retirement annuities, or for interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provisions for payment of same from appropriate funds.

(b) As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operation and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested and copies of such report shall be filed with the city and county clerks of the city and county.

History: L. 2008, ch. 85, § 15; July 1.



12-5816 Same; damage reserve fund.

12-5816. Same; damage reserve fund. (a) The board shall withdraw from the gross receipts of the authority and charge to operating expenses such an amount of money as in the opinion of the board shall be sufficient to provide for the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damage caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the riverfront and the board shall deposit such moneys in a fund to be known and designated as the damage reserve fund.

(b) The board shall use the moneys in the damage reserve fund to pay all expenses and costs arising from the adjustment, defense and satisfaction of all suits, claims, demands, rights and causes of action and the payment and satisfaction of all judgments entered against the authority for damages caused by injury to or death of any person and for damage to property resulting from the construction, maintenance and operation of the authority. At any time and from time to time the board may obtain and maintain insurance coverage or protection partially or wholly insuring or indemnifying the authority against loss or liability on account of injury to or death of any person and for damage to property resulting from the construction, maintenance and operations of the authority. The cost of obtaining and maintaining such insurance shall be paid out of the moneys in the damage reserve fund. All moneys received from such insurance coverage or protection shall be paid into the damage reserve fund.

History: L. 2008, ch. 85, § 16; July 1.



12-5817 Same; special funds.

12-5817. Same; special funds. The authority pursuant to resolutions adopted from time to time by the board may establish and create such other and additional special funds as may be found desirable by the board and in and by such ordinances may provide for payments into all special funds from specified sources with such preferences and priorities as may be deemed advisable and may also by any such resolution provide for the custody, disbursement and application of any moneys in any such special funds consistent with the provisions of this act.

History: L. 2008, ch. 85, § 17; July 1.



12-5818 Same; application of Kansas tort claims act.

12-5818. Same; application of Kansas tort claims act. The authority is a municipality as defined by the Kansas tort claims act, K.S.A. 75-6101 et seq., and amendments thereto, and entitled to avail itself of the protections therein. No civil action shall be commenced in any court against the authority by any person for any injury to such person unless it is commenced within two years after the date that the injury was received or the cause of action accrued.

History: L. 2008, ch. 85, § 18; July 1.






Article 59 CITY LAND BANKS

12-5901 City land banks; definitions.

12-5901. City land banks; definitions. As used in this act:

(a) "City" means any city.

(b) "Board" means the board of trustees of the city land bank.

(c) "Bank" means the city land bank established pursuant to this act.

(d) "Governing body" means the governing body of the city.

(e) "Municipality" means any city, county or other political or taxing subdivision which has the power to levy special assessments.

History: L. 2009, ch. 120, § 1; July 1.

Revisor's Note:

See 19-26,103 et seq., for authorization for the Wyandotte county land bank.



12-5902 Same; city governing body; establishment, dissolution; board of trustees.

12-5902. Same; city governing body; establishment, dissolution; board of trustees. (a) The governing body may establish a city land bank by adoption of an ordinance.

(b) The bank shall be governed by a board of trustees. The governing body may appoint the board. City governing body members may serve on or as the board of trustees. Vacancies on the board shall be filled by appointment for the unexpired term.

(c) The governing body may advance operating funds to the bank to pay expenses of the board of trustees and the bank. Members of the board of trustees shall receive no compensation, but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

(d) The bank may be dissolved by ordinance of the governing body. In such case, all property of the bank shall be transferred to and held by the city and may be disposed of as otherwise provided by law.

History: L. 2009, ch. 120, § 2; July 1.



12-5903 Same; cash basis; budgets; accounts and records; annual report.

12-5903. Same; cash basis; budgets; accounts and records; annual report. (a) The bank shall be subject to the provisions of the cash-basis law, K.S.A. 10-1101 et seq., and amendments thereto.

(b) The budget of the bank shall be prepared, adopted and published as provided by law for other political subdivisions of the state. No budget shall be adopted by the board until it has been submitted to, reviewed and approved by the governing body.

(c) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(d) All records and accounts shall be subject to public inspection pursuant to K.S.A. 45-216 et seq., and amendments thereto.

(e) Any moneys of the bank which are not immediately required for the purposes of the bank shall be invested in the manner provided by K.S.A. 12-1675, and amendments thereto.

(f) The bank shall make an annual report to the governing body on or before January 31 of each year, showing receipts and disbursements from all funds under its control and showing all property transactions occurring in each year. Such report shall include an inventory of all property held by the bank. A copy of such inventory also shall be published in the official city newspaper on or before January 31 of each year.

(g) The bank shall be subject to the provisions of K.S.A. 9-1401 et seq., and amendments thereto.

History: L. 2009, ch. 120, § 3; July 1.



12-5904 Same; composition of board; open meetings; conflict of interest; suits.

12-5904. Same; composition of board; open meetings; conflict of interest; suits. (a) The board shall select annually, from its membership, a chairperson, a vice-chairperson and a treasurer. The treasurer shall be bonded in such amounts as the governing body may require.

(b) The board may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(c) The board shall fix the time and place at which its meetings shall be held. Meetings shall be held within the city and shall be subject to the provision of K.S.A. 75-4317 et seq., and amendments thereto.

(d) A majority of the board shall constitute a quorum for the transaction of business. No action of the board shall be binding unless taken at a meeting at which at least a quorum is present.

(e) The members of the board shall be subject to the provisions of the laws of the state of Kansas which relate to conflicts of interest of county officers and employees, including, but not limited to, K.S.A. 75-4301 et seq., and amendments thereto.

(f) Subject to the provisions of K.S.A. 75-6101 et seq., and amendments thereto, if any action at law or equity, or other legal proceeding, shall be brought against any member of the board for any act or omission arising out of the performance of duties as a member of the board, such member shall be indemnified in whole and held harmless by the board for any judgment or decree entered against such member and, further, shall be defended at the cost and expense of the bank in any such proceeding.

History: L. 2009, ch. 120, § 4; July 1.



12-5905 Same; powers of board.

12-5905. Same; powers of board. The board may:

(a) Sue and be sued;

(b) enter into contracts;

(c) appoint and remove staff and provide for the compensation thereof;

(d) acquire, by purchase, gift or devise, and convey any real property, including easements and reversionary interests, and personal property subject to the provisions of this act;

(e) rebate all, or any portion thereof, the taxes on any property sold or conveyed by the bank;

(f) exercise any other power which may be delegated to the land bank by the governing body; and

(g) exercise any other incidental power which is necessary to carry out the purposes of the land bank and this act.

History: L. 2009, ch. 120, § 5; July 1.



12-5906 Same; transfer of property.

12-5906. Same; transfer of property. (a) Any property acquired by the city, the county, another city or other taxing subdivision within the county may be transferred to the bank. The board may accept or refuse to accept any property authorized to be transferred pursuant to this subsection. The transfer of any property pursuant to this subsection shall not be subject to any bidding requirement and shall be exempt from any provision of law requiring a public sale.

(b) The fee simple title to any real estate which is sold to the county in accordance with the provisions of K.S.A. 79-2803 and 79-2804, and amendments thereto, and upon acceptance by the board of trustees may be transferred to the bank by a good and sufficient deed by the county clerk upon a written order from the board of county commissioners.

History: L. 2009, ch. 120, § 6; July 1.



12-5907 Same; administration of property; duties of board.

12-5907. Same; administration of property; duties of board. The board shall assume possession and control of any property acquired by it under this act and shall hold and administer such property. In the administration of property, the board shall:

(a) Manage, maintain and protect or temporarily use for a public purpose such property in the manner the board deems appropriate;

(b) compile and maintain a written inventory of all such property. The inventory shall be available for public inspection and distribution at all times;

(c) study, analyze and evaluate potential, present and future uses for such property which would provide for the effective reutilization of such property;

(d) plan for and use the board's best efforts to consummate the sale or other disposition of such property at such times and upon such terms and conditions deemed appropriate;

(e) establish and maintain records and accounts reflecting all transactions, expenditures and revenues relating to the bank's activities, including separate itemizations of all transactions, expenditures and revenues concerning each individual parcel of property acquired; and

(f) thirty days prior to the sale of any property owned by the bank, publish a notice in the official city newspaper announcing such sale.

History: L. 2009, ch. 120, § 7; July 1.



12-5908 Same; sale of property; conditions.

12-5908. Same; sale of property; conditions. (a) The board, without competitive bidding, may sell any property acquired by the board at such times, to such persons, and upon such terms and conditions, and subject to such restrictions and covenants deemed necessary or appropriate to assure the property's effective reutilization. The sale of any real property by the board under the provisions of this act on which there are delinquent special assessments to finance public improvements shall be conditioned upon the approval of the governing body of the municipality which levied the special assessments.

(b) The board, for purposes of land disposition, may consolidate, assemble or subdivide individual parcels of property acquired by the bank.

History: L. 2009, ch. 120, § 8; July 1.



12-5909 Same; exemption of property from taxation; exceptions.

12-5909. Same; exemption of property from taxation; exceptions. (a) Until sold or otherwise disposed of by the bank and except for special assessments levied by a municipality to finance public improvements, any property acquired by the bank shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state.

(b) Except for special assessments levied by a municipality to finance public improvements, when the board acquires property pursuant to this act, the county treasurer shall remove from the tax rolls all taxes, assessments, charges, penalties and interest that are due and payable on the property at the time of acquisition by the board.

(c) Property held by the bank shall remain liable for special assessments levied by a municipality to finance public improvements, but no payment thereof shall be required until such property is sold or otherwise conveyed by the bank.

(d) The governing body of any municipality which has levied special assessments on property acquired by the bank may abate part or all of the special assessments, and the bank and governing body may enter into agreements related thereto. Any special assessments that are abated shall be removed from the tax rolls by the county treasurer as of the effective date of the abatement.

(e) The governing body of any municipality which has levied special assessments on property acquired by the bank may enter into an agreement with the bank to defer or reamortize part or all of the special assessments. The governing body of the municipality shall provide for such deferral or reamortization by passage of an ordinance, if a city, and by passage of a resolution by any other municipality. Any special assessments that are deferred or reamortized shall be corrected on the tax rolls by the county treasurer as of the effective date of the ordinance or resolution providing for such deferral or reamortization.

History: L. 2009, ch. 120, § 9; L. 2015, ch. 99, § 17; July 1.



12-5910 Same; use of money received from sale of property.

12-5910. Same; use of money received from sale of property. (a) Except as provided in paragraph (b), any moneys derived from the sale of property by the bank shall be retained by the bank for the purposes and operations thereof.

(b) The board may use all or any part of the proceeds from the sale described in paragraph (a) to reimburse any municipality for delinquent special assessments due on such property.

History: L. 2009, ch. 120, § 10; July 1.



12-5911 Same; advisory committees; establishment.

12-5911. Same; advisory committees; establishment. The board may establish separate neighborhood or city advisory committees consisting of persons living or owning property within the county, city or neighborhood. In the case of neighborhood advisory committees, the board shall determine the boundaries of each neighborhood. In the absence of a resolution by the board providing otherwise, each advisory committee shall consist of not less than five nor more than nine persons, to be appointed by the board for two-year overlapping terms. The board shall consult with each advisory committee as needed to review the operations and activities of the bank and to receive the advice of the members of the advisory committee concerning any matter which comes before the committees.

History: L. 2009, ch. 120, § 11; July 1.









Chapter 13 CITIES OF THE FIRST CLASS

Article 1 GENERAL PROVISIONS

13-101 Change of classification from city of second class to city of first class; proclamation by governor; tenure of governing body.

13-101. Change of classification from city of second class to city of first class; proclamation by governor; tenure of governing body. Whenever it shall have been duly ascertained by any census of enumeration taken under any law of the United States or of the state of Kansas or by any city that any city has attained a population of more than fifteen thousand (15,000), such fact shall thereupon, by the governing body of such city, be certified to the governor of the state, who shall thereupon by public proclamation declare such city to be a city of the first class. If the governing body of any city which has attained a population of more than fifteen thousand (15,000) and less than twenty-five thousand (25,000) shall determine by resolution duly adopted that it would be more advantageous for such city to continue to operate as a city of the second class, such governing body shall not be required to so certify the population of such city to the governor and the laws relating to cities of the second class shall continue to be applicable to such city.

The change in classification of any city under the provisions of this section shall take effect on the date the proclamation of the governor is issued unless a later date is specified therein, in which case the change and classification shall take place on such later date. The governing body of any such city, holding office at the time of the proclamation, shall continue to be the governing body of such city and the members of such body shall hold their respective offices until the next city election in an odd-numbered year.

History: L. 1903, ch. 122, § 1; R.S. 1923, § 13-101; L. 1953, ch. 77, § 1; L. 1968, ch. 274, § 17; April 30.



13-103 Form of government.

13-103. Form of government. All cities of the first class shall be governed by the provisions of this act.

History: L. 1903, ch. 122, § 2; March 18; R.S. 1923, § 13-103.






Article 4 LEGISLATIVE DEPARTMENT; POWERS OF GOVERNING BODY

13-431 Utility rates; review by court.

13-431. Utility rates; review by court. To prescribe and fix maximum rates and charges, and regulate the collection of the same, for all water, electric light, heat, power, gas, telephone service or any other commodity or service furnished to such city or to any of the inhabitants thereof by any person or corporation now authorized by such city by virtue of a franchise ordinance or laws of this state, or that may hereafter be authorized by virtue of a franchise ordinance or laws of this state to furnish water, electric light, heat, power, gas or telephone service, or any other commodity or service, to such city or to its inhabitants.

The rates and charges so prescribed shall at all times be reasonable and just; and if any city shall fix unreasonable and unjust rates and charges, the same may, at the instance of any producer or consumer, be reviewed and determined by the district court of the county in which such city is situated.

History: R.S. 1923, § 13-431; Dec. 27.



13-436 Health and sanitation; election, when.

13-436. Health and sanitation; election, when. To make regulations to secure the general health of the city; to prevent and remove nuisances; to regulate or prohibit the construction of privy vaults and cesspools, and to regulate or suppress those already constructed; to compel and regulate the connection of all property with sewers; to suppress hogpens; to regulate or suppress slaughterhouses and stockyards, and prescribe and enforce regulations for cleaning and keeping the same in order; and the cleaning and keeping in order of warehouses, stables, alleys, yards, private ways and grounds, outhouses, and other places where offensive matter is kept or allowed to accumulate, and to compel and regulate the removal of garbage and filth beyond the city limits; and also to provide for taxing and to tax the cost of abating or removing any nuisance against any lot or tract of ground upon which the same is located and maintained, and to levy, certify and collect the same as a special assessment, in the same manner as for repairing and building sidewalks, in all cases where the owner, occupant or agent of said property shall fail, refuse or neglect to abate or remove said nuisance, after receiving notice to do so and being given a reasonable time in which to remove or abate the same, where said city has been compelled to abate or remove said nuisance.

The city may, when authorized by a majority of the votes cast at an election held for the purpose of voting funds to pay for the same, also establish and construct or cause to be established and constructed crematories, desiccating or reduction works, within or without the city, for the purpose of destroying dead animals, night soil, and garbage, and make all rules necessary for the operation of the same.

History: L. 1903, ch. 122, § 56; L. 1905, ch. 109, § 1; March 21; R.S. 1923,§ 13-436.



13-443 Improving or vacating streets and alleys; reversion of land; recording of ordinance.

13-443. Improving or vacating streets and alleys; reversion of land; recording of ordinance. The governing body of the city shall have the power to open, widen, extend or otherwise improve any street, avenue, alley or lane, and also to vacate and close any street, avenue, alley or lane or portion thereof. Before the governing body opens, widens or extends any street, avenue, alley or lane it shall proceed to condemn or acquire by purchase or gift the necessary lands as provided by law.

When any street, avenue, alley or lane is vacated it shall revert to the owners of land thereto adjoining on each side, in proportion to the frontage of such land, except in cases where such street, avenue, alley or lane may have been taken for public use in a different proportion, in which case it shall revert to the adjoining land in the same proportion as it was taken from it.

Immediately after an ordinance opening, widening, extending or vacating any street, avenue, alley or lane becomes effective, the clerk of the city shall file a copy thereof which has been certified by the city clerk as a true and correct copy in the office of the county clerk and in the office of the register of deeds. The county clerk shall enter the same in the transfer records of [the] county clerk's office and the register of deeds shall record the same in the deed records of the county and no fee shall be charged by the county clerk or register of deeds for such entering or recording.

History: L. 1903, ch. 122, § 64; R.S. 1923, § 13-443; L. 1951, ch. 142, § 1; L. 1963, ch. 234, § 27; L. 1984, ch. 65, § 5; July 1.



13-460 Art museum board in cities over 200,000.

13-460. Art museum board in cities over 200,000. Any city of the first class having a population of more than two hundred thousand (200,000) may by ordinance create and establish a board within the administrative departments of the city for the general supervision and care of a museum of art and objects of art belonging to the city or exhibited therein. The aforesaid board shall be known as "The __________ (name of the city) art museum board."

History: L. 1957, ch. 131, § 1; June 29.



13-461 Same; members, appointment, terms, vacancies.

13-461. Same; members, appointment, terms, vacancies. The art museum board shall consist of not to exceed seven (7) members, appointed by the mayor with the approval of the board of commissioners of the city, and not to exceed five (5) members ex officio as may be provided by ordinance. The official members of said board shall be designated by the board of commissioners of the city to serve one for a term of one (1) year, two for a term of two (2) years, two for a term of three (3) years, and two for a term of four (4) years, and thereafter as their terms expire the members of such art museum board shall be appointed and hold their offices for a term of four (4) years and until their successor or successors shall have been appointed and qualified. Ex officio members of the board shall have a voice but no vote in the deliberations of the board. Vacancies on the board shall be filled for the unexpired terms.

History: L. 1957, ch. 131, § 2; June 29.



13-462 Same; officers, duties; bond of treasurer.

13-462. Same; officers, duties; bond of treasurer. The board shall organize annually by the election from its membership of a chairman and a vice-chairman, and from its membership or employees a secretary and a treasurer. The officers shall have and perform the duties commonly belonging to their offices and as may be fixed by the board. The treasurer shall give a bond to the city, filed with the city clerk and approved as to form by the city attorney, conditioned for the faithful performance of his or her duties and to well and truly account for all moneys coming into his or her possession as treasurer.

History: L. 1957, ch. 131, § 3; June 29.



13-463 Same; rules and regulations; acquisition of art objects; acceptance of gifts and moneys; administration.

13-463. Same; rules and regulations; acquisition of art objects; acceptance of gifts and moneys; administration. The governing body may authorize the art museum board of the city to adopt rules and regulations for its government and the performance of its duties with respect to the art museum of the city and the exhibition of paintings and other objects of art owned by the city or otherwise. The said board may be further authorized in the name of the city to acquire by purchase, gift, bequest or exchange, paintings, prints, statues, and other objects of art, and to act as trustee or custodian of collections and works of art within the city; to receive and accept any gift or donation to the city art museum and administer the same in accordance with the conditions of the donation; and to receive and administer any money and other property appropriated or granted by the city, the state of Kansas, the United States of America, or any agency thereof, for the purpose of aiding or maintaining art museums.

History: L. 1957, ch. 131, § 4; June 29.



13-464 Same; property management and control.

13-464. Same; property management and control. Real or personal property may be granted, bequeathed, devised and conveyed to the city for the purpose of developing, maintaining, expanding, or relocating such museum of art provided for herein, upon such trusts and conditions as may be prescribed by the grantors or devisors thereof and agreed to by such art museum board. All property so devised, granted, bequeathed or conveyed, and the rents, issues, profits and income thereof, shall be subject to the management and control of said art museum board.

History: L. 1957, ch. 131, § 5; June 29.



13-465 Same; director and employees, compensation; leasing property; records and reports.

13-465. Same; director and employees, compensation; leasing property; records and reports. The governing body of the city may authorize the art museum board to appoint, employ and remove a director of the museum, the necessary subordinate employees, and fix their compensation. The board may also enter into contracts with the board of park commissioners of the city or with other persons or corporations for the leasing and maintaining of buildings and grounds for art museum purposes. The board shall keep a record of all proceedings and transactions and make such reports as the board of commissioners of the city shall require.

History: L. 1957, ch. 131, § 6; June 29.



13-466 Same; appropriations by city; budget; expenditures.

13-466. Same; appropriations by city; budget; expenditures. Any city which shall have established an art museum board for the purposes of this act may annually appropriate from the special contributions fund of the city such moneys as may be deemed necessary for the budget of the art museum board. The board shall prepare and submit an annual budget for the approval of the board of commissioners of the city at the time of the preparation of the city budget. The art museum board shall be authorized to expend such funds as budgeted for the purposes of this act.

History: L. 1957, ch. 131, § 7; June 29.






Article 5 EXECUTIVE DEPARTMENT; POWERS AND DUTIES OF OFFICERS

13-502 General duties of mayor.

13-502. General duties of mayor. The mayor shall preside at all meetings of the council, except as herein otherwise provided, and shall have the superintending control of all the officers and affairs of the city, and shall take care that the ordinances of the city and this act are complied with.

History: L. 1903, ch. 122, § 66; March 18; R.S. 1923, § 13-502.



13-506 Signing and approval of contracts.

13-506. Signing and approval of contracts. The mayor shall sign all contracts before the city shall be liable thereon; and all contracts shall be subject to his or her veto the same as ordinances, and the same shall not be binding on the city unless passed over the mayor's veto by a vote of three-fourths of all the councilmen elected.

History: L. 1903, ch. 122, § 70; March 18; R.S. 1923, § 13-506.



13-507 Signing of commissions; approval of bonds.

13-507. Signing of commissions; approval of bonds. The mayor shall sign the commissions of all officers elected or appointed in the city, and endorse the approval of all official bonds by the governing body.

History: L. 1903, ch. 122, § 71; March 18; R.S. 1923, § 13-507.



13-508 Mayor as peace officer; special policemen, term.

13-508. Mayor as peace officer; special policemen, term. The mayor shall be a conservator of the peace throughout the city, and shall at all times have power to appoint such number of special policemen as he or she may in cases of emergency deem necessary to preserve the peace of the city, and to dismiss the same at pleasure: Provided, Such policemen shall not serve longer than the next meeting of the council, unless confirmed by it.

History: L. 1903, ch. 122, § 72; March 18; R.S. 1923, § 13-508.



13-509 Messages to council.

13-509. Messages to council. The mayor shall from time to time communicate to the council in writing such information and recommend such measures as in his or her opinion may tend to the improvement of the finances of the city, the police, health, security, ornament, comfort and general prosperity of the city.

History: L. 1903, ch. 122, § 73; March 18; R.S. 1923, § 13-509.



13-510 Special meetings of council.

13-510. Special meetings of council. The mayor or any two councilmen shall have power to call special meetings of the council, the object of which shall be submitted to the council in writing, and the call and the object as well as the action of the council shall be entered upon the journal by the clerk, and no other business shall be transacted except that mentioned in the call.

History: L. 1903, ch. 122, § 74; March 18; R.S. 1923, § 13-510.



13-511 Mayor may require reports from officers.

13-511. Mayor may require reports from officers. The mayor shall have power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers and to make reports to the council in writing touching any subject or matter the mayor may require pertaining to said officer.

History: L. 1903, ch. 122, § 75; March 18; R.S. 1923, § 13-511.



13-512 Enforcement of ordinances; neglect of duty by officers; jurisdiction outside city.

13-512. Enforcement of ordinances; neglect of duty by officers; jurisdiction outside city. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he or she shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty. The mayor shall have such jurisdiction as may be vested in him or her by ordinance over all places within five miles of the corporate limits of the city for the enforcement of any health or quarantine ordinance, or regulation thereof.

History: L. 1903, ch. 122, § 76; March 18; R.S. 1923, § 13-512.



13-513 Vacancies in offices of mayor or councilman, how filled.

13-513. Vacancies in offices of mayor or councilman, how filled. When any vacancy shall happen in the office of mayor by death, resignation, absence from the city, removal from office, refusal to qualify, or otherwise, the president of the council for the time being shall exercise the duties of the office of mayor, with all the rights, privileges and jurisdiction of the mayor, until such vacancy is filled or such disability is removed, or, in case of temporary absence, until the mayor shall return; and in case of such vacancy, other than temporary absence or disability, the president of the council shall become mayor. Thereupon the council shall elect from its membership a new president of the council. Whenever a vacancy shall occur in the office of councilman, the governing body shall appoint an elector of the ward where the vacancy occurs to be councilman for the balance of the unexpired term.

History: L. 1903, ch. 122, § 77; R.S. 1923, § 13-513; L. 1968, ch. 274, § 21; April 30.



13-514 Aid in enforcing laws; mobs; call for militia; forfeiture by person refusing to obey call.

13-514. Aid in enforcing laws; mobs; call for militia; forfeiture by person refusing to obey call. The mayor is hereby authorized to call on every male inhabitant of the city over eighteen and under fifty years of age to aid in enforcing the laws and ordinances of the city, and in cases of necessity to call out the militia within the city to aid in the suppression of any riot or unlawful assembly or in the enforcement of any ordinance; and any person who shall not obey such call shall forfeit to the city a sum not exceeding one hundred dollars, which shall be recovered in an action in the name of the city in any court of competent jurisdiction.

History: L. 1903, ch. 122, § 78; March 18; R.S. 1923, § 13-514.



13-515 Remission of fines and forfeitures; reprieves and pardons.

13-515. Remission of fines and forfeitures; reprieves and pardons. The mayor shall have power to remit fines and forfeitures, to grant reprieves and pardons for all offenses arising under the ordinances of the city, by and with the consent of the council, and not otherwise.

History: L. 1903, ch. 122, § 79; March 18; R.S. 1923, § 13-515.



13-516 Duties and salary of attorney.

13-516. Duties and salary of attorney. The city attorney shall receive a salary which shall be fixed by ordinance. The city attorney shall attend all cases wherein the city is a party, in all courts; he or she shall draft all ordinances, contracts, agreements, etc.; he or she shall attend all meetings of the council, and shall be under the immediate control of the governing body.

History: L. 1903, ch. 122, § 80; R.S. 1923, § 13-516; L. 1945, ch. 99, § 7; July 1.



13-518 General duties of clerk; records and accounts; deputies, salaries.

13-518. General duties of clerk; records and accounts; deputies, salaries. The city clerk shall attend all meetings of the city council, keep a true record of its proceedings, and also keep a record of all official acts of the clerk, and, when necessary, shall attest them. The city clerk shall also keep and preserve them. The city clerk shall also keep and preserve in the city clerk's office the corporate seal of the city, all records, public papers and documents of the city not belonging to any other office. The city clerk shall be authorized to administer oaths; and the copies of all papers filed in the city clerk's office, and transcripts from the records of the proceedings of the council, including ordinances, duly certified by the city clerk under the corporate seal of the city, shall be taken as evidence in all courts of this state without further proof. The city clerk shall keep a correct account with the city and county of the financial affairs of the city treasurer, as may be provided by ordinance, and shall perform such other duties as may be prescribed by ordinance. Subject to K.S.A. 2016 Supp. 12-16,128, and amendments thereto, the mayor may appoint one or more deputies, by and with the consent of the council; the salary of such deputy or deputies shall be fixed by ordinance.

History: L. 1903, ch. 122, § 82; R.S. 1923, § 13-518; L. 1945, ch. 99, § 8; L. 2008, ch. 163, § 7; July 1.



13-526a Bond of treasurer.

13-526a. Bond of treasurer. The city treasurer in cities of the first class shall, before entering upon the duties of such office, give to the city a corporate surety bond with a surety company duly qualified under the insurance laws of this state, in such form and amount as may be required by the governing body, in a sum not less than fifty thousand dollars ($50,000). Such bond shall be conditioned for the faithful discharge of the duties of the city treasurer, and that such city treasurer shall safely keep all public moneys entrusted to his or her care, and save such city free and harmless from all loss caused by neglect of duty or malfeasance in office. Such bond shall be approved by the city attorney before acceptance and filed with the city clerk. The surety required by this section may be provided for by a blanket bond.

History: L. 1976, ch. 86, § 1; July 1.



13-527 Appointive officers and employees; terms and salaries; vacancies

13-527. Appointive officers and employees; terms and salaries; vacancies. Subject to K.S.A. 2016 Supp. 12-16,128, and amendments thereto, the mayor, by and with the consent of the council, may appoint a city attorney, city prosecutor, city clerk, city treasurer, municipal judge of the municipal court, city engineer, director of public works, chief of police, policemen, and such other officers and employees as they may deem necessary for the best interests of the city, but no such officer shall be appointed until such officer's term of office and salary shall have been fixed by ordinance; and all contracts of employment of auditors, accountants, engineers, attorneys, counselors and architects for any special purpose shall be authorized by ordinance.

The term of all such officers shall be provided by ordinance. In case of an appointment to fill a vacancy such appointee shall only serve for the remainder of the term for which the officer's predecessor was appointed.

History: L. 1903, ch. 122, § 90; L. 1909, ch. 70, § 1; L. 1915, ch. 196, § 8; R.S. 1923, § 13-527; L. 1935, ch. 105, § 2; L. 1965, ch. 129, § 1; L. 1967, ch. 90, § 2; L. 2008, ch. 163, § 8; July 1.






Article 6 POLICE DEPARTMENT AND MUNICIPAL COURT

13-628a Municipal judges in certain cities.

13-628a. Municipal judges in certain cities. In all cities of the first class which have a population of one hundred thousand (100,000) or more, and which shall have the city-manager plan of government at the effective date of this act, the court shall be designated the municipal court, and the judge of the municipal court shall be appointed by the judges of the district court of the district in which said city is located in each odd-numbered year, commencing in 1929, to take office on the third Tuesday in April in such year, or as soon thereafter as appointed, and hold the same until a successor shall have been appointed and shall have qualified and said judge shall be designated judge of division No. 1: Provided, That the judges of the district court of the district in which such city is located shall appoint two additional judges to said municipal court, to take office commencing on the third Tuesday in April, 1967, and until their successors are appointed and qualified in each odd-numbered year thereafter, said judges to be designated judges of division No. 2 and division No. 3 respectively. Said municipal judges so appointed shall have concurrent jurisdiction in said municipal court with the judge of division No. 1 over all traffic and criminal violations in the city and all said judges are authorized to direct the police department of the city to issue all notices of traffic violations in duplicate and to require the duplicate notice of such violation to be filed with the clerk of said court.

The said judges, in exercising jurisdiction over traffic violations, shall record or cause to be recorded on the copy of the notice filed with said clerk, the disposition of each traffic violation. The provisions of K.S.A. 13-628b to 13-628h, both sections inclusive, and amendments thereto, relating to qualifications, powers, duties, bonds, vacancies, salaries and judges pro tem, shall apply to all of the judges of the municipal court in said city: Provided, That only one clerk shall be appointed by said court, said clerk to be appointed by the judge of division No. 1: Provided further, The judges of the district court of the district in which such city is located shall designate no more than two divisions of said municipal court to try and otherwise process traffic violations.

History: L. 1929, ch. 124, § 1; L. 1951, ch. 149, § 1; L. 1967, ch. 103, § 1; May 2.



13-628d Same; clerk appointed by municipal judge.

13-628d. Same; clerk appointed by municipal judge. The municipal judge of division No. 1 shall appoint a clerk, who shall hold office at the pleasure of said judge. The clerk, under the direction of said judge, shall have authority to make out, sign and issue all processes of said court, administer oaths required in proceedings before it, file and carefully preserve all papers in cases pending in said court, docket cases and set the same for trial, and shall do and perform such other duties as may be required by law, or by the rules of the court or directions of the judge thereof, or such as may be necessary and proper for the convenience of the court or judge thereof.

History: L. 1929, ch. 124, § 4; L. 1967, ch. 103, § 4; May 2.



13-628l Municipal judges in certain cities; appointment by district court judges.

13-628l. Municipal judges in certain cities; appointment by district court judges. In all cities of the first class located in counties having a population of more than sixty thousand (60,000) and not more than one hundred thousand (100,000), the judge of the municipal court shall be appointed by the judges of the district court of the district in which said city is located in each odd-numbered year, commencing in 1971, to take office on the third Tuesday in April in such year, or as soon thereafter as appointed and hold the same until his or her successor shall have been appointed and shall have qualified.

History: L. 1971, ch. 55, § 1; April 20.






Article 9 ASSESSMENT AND TAXATION

13-905 Special assessments; relevy.

13-905. Special assessments; relevy. In case the governing body of any city shall have heretofore levied or shall hereafter levy any special assessment for any public improvement in said city, which special assessments are or may be informal, illegal, irregular, or void for the want of sufficient authority to make or levy the same, or for any cause whatsoever, the governing body of such city may at any time relevy any such special assessment in the manner provided, and against the property liable for assessment for such improvement at the time of the making thereof: Provided, That in all cases where informal, illegal, irregular or void special assessments levied for any improvement against any lot or piece of land shall have been paid, in whole or in part, such lot or piece of land shall not be reassessed for the assessment or the part thereof so paid.

History: L. 1903, ch. 122, § 129; March 18; R.S. 1923, § 13-905.



13-906 Same; limitation of actions.

13-906. Same; limitation of actions. No suit nor action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy of any special assessment for constructing or repairing any sidewalk, pavement, sewer or any other public improvement after the expiration of thirty days from the time the amount due on each lot or piece of ground liable for such assessment is ascertained.

History: L. 1903, ch. 122, § 130; March 18; R.S. 1923, § 13-906.






Article 10 PUBLIC IMPROVEMENTS

13-1008d Sidewalks in cities of 60,000 or more; special assessments.

13-1008d. Sidewalks in cities of 60,000 or more; special assessments. Any city of the first class having a population of not less than sixty thousand (60,000) is authorized to construct sidewalks within the city and to levy special assessments therefor upon the owners of lots and tracts abutting thereon.

History: L. 1955, ch. 111, § 1; June 30.



13-1008e Same; petition; resolution.

13-1008e. Same; petition; resolution. Whenever a petition signed by persons owning not less than fifty percent (50%) of the real estate abutting the proposed sidewalk construction praying for the construction of a sidewalk or sidewalks in the area proposed, is filed with the city clerk, the governing body may, in its discretion, by resolution, order such sidewalk or sidewalks constructed.

History: L. 1955, ch. 111, § 2; June 30.



13-1008f Same; how cost assessed.

13-1008f. Same; how cost assessed. The cost of all sidewalks constructed under the provisions of this act shall be assessed to the property abutting on such sidewalks.

History: L. 1955, ch. 111, § 3; June 30.



13-1008g Same; payment in full by property owner; notice; bond issue.

13-1008g. Same; payment in full by property owner; notice; bond issue. When a sidewalk or sidewalks has or have been constructed and where special assessments must be levied for the expense thereof, the governing body shall, as soon as the cost is ascertained, levy an assessment against the lots or pieces of land chargeable therefor, by ordinance, and the property owner shall have thirty (30) days after the publication of the ordinance within which to make full payment of the assessment. The city clerk shall mail a notice not less than fifteen (15) days prior to the end of the thirty (30) days to the owner of the property as shown on the records of the office of the register of deeds, but failure of the owner to receive notice shall not affect the validity of the assessment. The governing body of said city may issue bonds in the manner provided in the general bond law to finance the unpaid balance of any such special assessments.

History: L. 1955, ch. 111, § 4; June 30.



13-1008h Same; how assessment levied; temporary notes.

13-1008h. Same; how assessment levied; temporary notes. The assessment for construction of such sidewalks shall be levied as provided for in K.S.A. 12-1811, 12-1812 and 12-1814, and any amendments thereto: Provided, That temporary notes may be issued during the construction of such sidewalks and before the issuance of sidewalks bonds.

History: L. 1955, ch. 111, § 5; June 30.



13-1010 Connecting street with paved road; assessments.

13-1010. Connecting street with paved road; assessments. The governing body of any city of the first class may by resolution when it may be deemed necessary, curb, gutter, pave, macadamize or grade any street to a distance of one half of a mile so as to connect that portion of the street already improved with a road outside the city which has been macadamized, and levy special assessments to pay for same, without regard to any protest that may be filed by parties affected thereby.

History: L. 1917, ch. 96, § 1; Feb. 20; R.S. 1923, § 13-1010.



13-1011 Street and alley improvements; resolution; assessments; petition, when; bonds; notice of assessment; cancellation of proceedings, when.

13-1011. Street and alley improvements; resolution; assessments; petition, when; bonds; notice of assessment; cancellation of proceedings, when. (a) When the governing body deems it necessary to grade, regrade or improve any street, lane, avenue or alley, or any part thereof, within the limits of the city, for which a special tax is to be levied, such governing body shall by resolution declare the work or improvement necessary to be done. Such resolution shall be published once in the official paper of the city. If the resident owners of more than 1/2 the property liable for taxation therefor do not, within 20 days from the mailing of notice pursuant to subsection (f), file with the clerk of the city their protest against the work or improvement, the governing body shall have power to cause such work to be done or such improvement to be made and to contract therefor and to levy taxes as provided by law. The work may be done before, during or after the collection of the special assessment.

(b) No provision of this act shall prevent the governing body from grading or regrading any street, lane or alley or part thereof, and pay therefor out of the general improvement fund of such city.

(c) In all cities of the first class having a population of less than 30,000, the governing body, when it deems it necessary to be done, and for the general welfare of such city, may by resolution, regardless of any protest, order the whole or any part of any street which extends from any other paved or macadamized street to any depot or cemetery in or adjoining such city, or any street which extends from the main business street or from the main business center of such city to any depot or cemetery within or adjoining such city, or any street, not to exceed four in number, which extends from the principal business center of such city to and is connected with any main public highway leading to or from such city to be improved and shall have power to cause the improvements to be made, to contract for the making of the same and to levy taxes to pay the expenses of such improvements.

(d) The city at large shall pay the expenses of grading or regrading such street or streets and all expenses of the areas and intersections formed by the crossing of streets and alleys and all crossings of streets and alleys and 1/3 of the expenses of improving each block of such street or streets between cross streets and of improving along each lot or piece of unplatted land adjoining such street or streets. Two-thirds of the expense of improving any block in such street between the cross streets, or any such street along an unplatted lot or piece of land in such city, adjoining or abutting on such street, shall be assessed to the adjoining property by special assessment, and except as to the amount assessed against such adjoining property, the adjoining property shall be appraised and assessed to the extent and in the manner provided by law for paying the expenses of improving streets and alleys in cities of the first class when protest may be made. Such cities are authorized to issue improvement bonds in the manner provided by law to pay the expenses of the improvement. In estimating the expenses of improvements for which the city or adjoining property will be liable, the city shall deduct from the aggregate expense of such improvements the amount or proportion of the expense for the payment of which any street railway company or other railway company will be liable. No street railway company or other railway company shall be relieved by reason of this act from any tax or assessment for which it is now liable under any statute for any street improvement.

(e) In cities of the first class having a population of over 30,000, no resolution to pave, macadamize, grade, repave, remacadamize or regrade any street, lane or alley shall be valid unless a petition requesting such improvement has been filed with the city clerk, which petition must be signed by the resident owners of not less than 1/2 the feet fronting or abutting upon the street, lane or alley to be improved. The feet fronting or abutting upon such street, lane or alley owned or held by persons who are not residents of the city shall not be taken into account in determining the sufficiency of any such protest or any such petition. In case of paving, such petition shall state the width of the paving and the kind of material to be used but shall not include the naming of the brand of material or the name of the manufacturer thereof.

(f) Whenever any governing body has proceeded under this section to grade, regrade or improve any street, lane, avenue or alley, or any part thereof, the governing body shall ascertain before the contract is let therefor the approximate cost of such improvement to the separate tracts and pieces of land liable therefor. The city clerk shall thereupon send by certified mail to the owners of such land, at the address where the owner's tax statement is sent, a written notice of the approximate amount which will be assessed against such land. The governing body shall, within 30 days from the date of mailing such notices, determine whether the approximate cost of such improvement is unreasonable in comparison with the value of the tracts and pieces of land liable therefor. If the cost is found to be unreasonable, the governing body shall cancel the proceedings theretofore taken for such improvements. The failure of the owner to receive such notice or the inaccuracy of the amount of the approximate costs shall not affect the validity of the proceedings.

(g) As used in this section, "improve" means curb, gutter, pave, macadamize, recurb, regutter, repave or remacadamize.

History: R.S. 1923, § 13-1011; L. 1951, ch. 150, § 1; L. 1957, ch. 109, § 1; L. 1968, ch. 229, § 1; L. 1981, ch. 173, § 34; July 1.



13-1011f Improvement of streets abutting school grounds; bonds.

13-1011f. Improvement of streets abutting school grounds; bonds. Whenever in the judgment of the governing body of any city of the first class the pavement of any street, avenue or boulevard abutting on any school grounds or the board of education of such city is too narrow it may by ordinance provide for the removing of the curb and gutter, if any exist, and the grading and paving of such additional width on the side of the pavement next to the school grounds as it may prescribe, and the construction of new curb and gutter is deemed necessary, and the making of such incidental improvement as may be necessary. Bonds payable by the city at large, shall be issued to pay the cost of such improvements.

History: L. 1953, ch. 103, § 1; June 30.



13-1013 System of sewerage and drainage; districts; cost; assessments.

13-1013. System of sewerage and drainage; districts; cost; assessments. The governing body may provide for a system of sewerage and drainage for the city, or any part thereof, and build and construct sewers and drains for the city, or any part thereof. Such sewers shall be constructed by districts created by ordinance. Such districts shall be in three classes, intercepting, main and lateral. Whenever in the judgment of the governing body it is necessary in order to properly handle the sewage or drainage of a city, that two or more main sewers, constructed as hereinafter provided, be connected, then the governing body shall have power to create an intercepting sewer district and build and construct an intercepting sewer. The district for such sewer shall be created by ordinance, and shall embrace all that part of the city which will be benefited by such intercepting sewer.

When it is necessary that any part of the city have a system of sewerage or drains, then the governing body shall have power to create a main sewer district and shall have power to build and construct a main sewer, which main sewer shall be a trunk-line sewer to which lateral sewers, constructed as hereinafter provided, may be connected whenever the same are constructed. Whenever it is necessary that any part of a main sewer district have a lateral sewer then the governing body shall have power to create a lateral sewer district and to build and construct a lateral sewer. Intercepting, main and lateral sewer districts shall be created and defined by ordinance and the cost of all such sewers, intercepting, main and lateral, shall be assessed against all lots and pieces of land in the districts as created and such special assessment shall be levied by the city and certified by the city clerk to the county clerk to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes.

The procedure used by the city in determining the valuation to be placed on lots and pieces of land in sewer districts, for the purpose of special assessments to pay for the cost of constructing sewers, shall be the same as provided for determining the valuation of lots and pieces of land for the purpose of special assessments to pay for the cost of paving streets in cities of the first class: Provided, however, That no property which has paid its full proportion for a main sewer shall be transferred to any other main sewer district and made liable for the construction of a main sewer therein, nor shall any property which has paid its full proportion for a lateral sewer be transferred to any other lateral sewer district and made liable for the construction of a lateral sewer herein.

The governing body shall have power to rebuild, reconstruct or enlarge any sewer now constructed, or hereafter constructed, whenever in the judgment of the governing body such sewer is inadequate, defective or worn out, and the cost of such rebuilding, reconstruction or enlargement shall be levied on the property benefited by such rebuilding, reconstructing or enlargement in the manner hereinbefore provided in the construction of new sewers.

History: L. 1903, ch. 122, § 149; L. 1911, ch. 99, § 1; L. 1915, ch. 131, § 1; March 22; R.S. 1923, § 13-1013.



13-1014 Right-of-way for sewerage.

13-1014. Right-of-way for sewerage. The governing body may construct flushing-ditches or conduits, discharging-sewers or outlets for sewers, and connect the same with any creek or river at any point within five miles of the corporate limits of the city, and for this purpose the right of eminent domain is hereby granted.

History: L. 1903, ch. 122, § 150; March 18; R.S. 1923, § 13-1014.



13-1015 Condemnation of right-of-way.

13-1015. Condemnation of right-of-way. Whenever the governing body shall determine to lay off and condemn a right of way from the corporate limits to a point on such creek or river and to connect sewers therewith, as aforesaid, the governing body may proceed to condemn the same as provided by law.

History: R.S. 1923, § 13-1015; Dec. 27.



13-1016 Consent to acquisition of way; cost of condemnation.

13-1016. Consent to acquisition of way; cost of condemnation. Any person through whose lands such flushing-ditch or conduit, discharging-sewer or outlet may be constructed, or who would be otherwise damaged, may give consent thereto in writing, and such writing, with formal acknowledgment, may be recorded in the office of the register of deeds of the proper county, and thenceforth the city shall have the same right to construct and maintain such flushing-ditch or conduit, discharging-sewer or outlet as though such lands and right-of-way had been formally condemned. All costs and expenses occasioned by such condemnation for and the construction of such flushing-ditch or conduit, discharging-sewer or outlet beyond the city limits shall be assessed against the lots and pieces of land in the district or districts for which the same was constructed: Provided, That no sewer be permitted to empty into any stream from which a water supply is obtained within three miles above the point where said water supply is obtained.

History: L. 1903, ch. 122, § 152; March 18; R.S. 1923, § 13-1016.



13-1017 Estimate of cost of improvements; contracts; bids; bond issue, when.

13-1017. Estimate of cost of improvements; contracts; bids; bond issue, when. Before undertaking the construction or reconstruction of any sidewalk, curb, gutter, bridge, pavement, sewer or any other public improvement of any street, highway, public grounds or public building or facility, or any other kind of public improvement in any city of the first class is commenced or ordered by the governing body, or under its authority, a detailed estimate of the cost of the improvements shall be made under oath by the city engineer (or some other competent person, appointed for such purposes by the governing body). Such estimate shall be submitted to the governing body for its action thereon. In all cases where the estimated cost of the contemplated building, facility or other improvement amounts to more than $2,000, sealed proposals for the improvement shall be invited by advertisement, published by the city clerk once in the official city paper. The governing body shall let all such work by contract to the lowest responsible bidder, if there is any whose bid does not exceed the estimate.

If no responsible person proposes to enter into the contract at a price not exceeding the estimated cost, all bids shall be rejected and the same proceedings as before repeated, until some responsible person by sealed proposal offers to contract for the work at a price not exceeding the estimated cost. If no responsible bid is received within the estimate, the governing body shall have power to make the improvement within the estimated cost thereof, and shall further have the power to purchase the necessary tools, machinery, apparatus and materials; employ the necessary labor; and construct the necessary plant or plants for the purpose of carrying into effect the provisions of this act. In no case shall the city be liable for anything beyond the estimated cost or the original contract price for doing such work or making such improvements.

Before any type of public improvements is commenced, the money to pay for the same must be available in the city treasury as provided by law or provision may be made for the issuance of internal improvement bonds to pay for any such improvement as provided by law. This section shall not be construed to include any repair or maintenance work not amounting to substantial alteration, addition or change in any structure, street or facility. "Public improvement" as used herein shall not include the making of repairs or the maintenance of any building, street, sidewalk or other public facility in such cities by employees of such cities or the making of any expenditures from the city budget for such purposes.

History: L. 1903, ch. 122, § 153; L. 1909, ch. 68, § 1; L. 1913, ch. 90, § 1; L. 1917, ch. 99, § 1; R.S. 1923, § 13-1017; L. 1953, ch. 81, § 1; L. 1981, ch. 173, § 35; July 1.



13-1018f Cities of 95,000; system of sewage-disposal works; cost; bonds.

13-1018f. Cities of 95,000; system of sewage-disposal works; cost; bonds. The governing body of any city of the first class having a population of 95,000 or more in this state shall have the power to provide for one or more systems of disposal works, or additions to systems already built, for the purification of the sewage of the city or any part thereof or draining into the sewage system of the city, and to build, operate and maintain such disposal works as the governing body may designate.

The cost and expense of building the same shall be borne by the city as a whole, and may be paid out of the general revenue fund; or if the governing body so determine, improvement bonds of the city may be issued therefor and the proceeds from the sale of such bonds to be used in paying for the same, including engineering expense prior to construction, for which bonds may be issued if the governing body so determine, as hereinafter provided. Sewage-disposal works as used herein includes sewage-disposal plant, necessary sewers and drains from existing outlets to the plant and from the plant to a creek, ravine or river where sewage may be drained, necessary pumping plants, force mains, and all appurtenances necessary to construct a complete disposal works for the disposal of sewage.

History: L. 1929, ch. 123, § 1; March 7.



13-1018g Same; duties and authority of governing body.

13-1018g. Same; duties and authority of governing body. The governing body of any such city may construct sewage-disposal works within the city limits of any city or within five miles of the city limits of any such city, and such governing body shall have the power and authority to construct and maintain sewers and drains, pumps and other appurtenances thereof, from the corporate limits of said city to any creek, ravine or river within five miles thereof; and shall have the power and authority to construct and maintain sewers, drains, pumps and other appurtenances thereto from any sewage-disposal plant to connect with any creek, ravine or river within five miles of such disposal plant.

History: L. 1929, ch. 123, § 2; March 7.



13-1018h Same; right to acquire land.

13-1018h. Same; right to acquire land. The governing body of any such city shall have the power to condemn or acquire by purchase lands for the construction of sewage-disposal plants and lands or any easements therein or rights-of-way necessary for the construction and maintenance of sewers, drains, pumps and other appurtenances provided herein: Provided, Any person, through whose lands such sewers or drains may be constructed or upon whose lands such disposal works may be built, or who would otherwise be damaged, may give consent thereto in writing, and such writing, without formal acknowledgment, may be recorded in the office of the register of deeds of the proper county and thenceforth the city shall have the same right to construct such works as though such lands had been formally condemned.

History: L. 1929, ch. 123, § 3; March 7.



13-1018i Cities of 95,000 or more; sewage-disposal works; cost; bonds.

13-1018i. Cities of 95,000 or more; sewage-disposal works; cost; bonds. All the cost and expenses of construction of any such disposal works, including the purchase or condemnation of land therefor and including the purchase or condemnation of land for the construction of sewers, drains, pumps and other appurtenances within or without the city used in connection with such disposal works, including engineering expense prior to construction and costs of a special election, if held, for which bonds may be issued if the governing body determine, as hereinafter provided, shall be borne by the city as a whole and paid out of the general revenue fund or by the issuance of internal improvement bonds. Such bonds shall be issued as provided by law, and shall not be issued in excess of the amount of the improvement. The bonds issued under this act shall not be included in fixing the limit of the bonded indebtedness of the city issuing such bonds.

History: L. 1929, ch. 123, § 4; L. 1983, ch. 49, § 57; May 12.



13-1018j Same; tax levy; election; when; when charges to be made for use of system.

13-1018j. Same; tax levy; election; when; when charges to be made for use of system. The governing body of such city shall provide for the payment of said bonds and the interest thereon as the same become due and payable by the levy of a general tax on all taxable property in such city. And the governing body of any such city is hereby authorized to levy an annual tax on all real, personal and mixed property in such city, to be used exclusively for the purpose of maintaining and operating sewage-disposal works. The revenue derived from such tax shall be kept in a separate fund by the city treasurer and shall be used for no other purpose: Provided, however, That before said bond issue shall be made, the issuance thereof and the building of said plant shall be submitted to the vote of the citizens of said city at a general or special election, said time to be selected by the governing body of said city, and on the ballot of said general or special election there shall be written the following: "Shall sewage-disposal plant be built by the issuance of bonds? Two squares, one followed by the word 'Yes' and one followed by the word 'No,' and a cross shall be marked in the square indicating the voter's intent." A majority of the votes cast at said election on said proposition shall govern, and the governing body be guided thereby: Provided, however, That the governing body of said city may issue internal improvement bonds in a sum not exceeding $25,000 without submitting such issue to the vote of the people, for the purpose of making a preliminary survey, employing engineers for such work and making plans and specifications for such sewage-disposal plant, and for paying costs of a special election, if held.

Any person, firm or corporation outside of the city limits and now discharging sewage into the sewage system of the city, or who shall hereafter discharge sewage into said sewage system, shall be required to pay a fair and reasonable compensation annually to the city for the maintenance and operation of said disposal plant. The amount of compensation shall be fixed by the governing body of said city and shall be based upon the amount and character of the sewage so discharged, the cost of operation and maintenance, the capital invested and obsolescence of said disposal plant.

Any person, firm, corporation, association, municipality or any body politic operating outside of the city limits who may hereafter desire to use the sewer system of any such city, or who shall use the same, shall, after the construction of such sewage-disposal plant and before discharging any sewage into the sewage system of such city, secure a permit from the governing body of such city for the purpose of discharging sewage into the sewage system of such city, and shall pay a fair and reasonable compensation annually, having regard for the amount and character of sewage discharged into the sewer system of such city, the maintenance, operation, capital invested and obsolescence of said disposal plant, which amount of compensation shall be determined by the governing body of the city.

The amount to be paid by such person, firm, corporation, association, municipality or any body politic outside of such city may be readjusted from time to time, and in no case shall such permit or compensation amount be fixed for a period to exceed five years. Such funds so collected shall be used by the governing body of the city in defraying the expense of maintaining and operating such disposal plant: Provided, however, That the governing body of any such city may, at its discretion, provide by ordinance for the collection of sewer rental charges to cover maintenance and operating costs of the sewage-disposal plant, and may apportion such charges among those discharging sewage into said sewer system in proportion to the quantity and strength of sewage produced and discharged into said sewage system.

History: L. 1929, ch. 123, § 5; March 7.



13-1018k Same; invalidity of part.

13-1018k. Same; invalidity of part. If any part or parts of this act are held to be unconstitutional, the remaining part or parts thereof shall not be affected thereby.

History: L. 1929, ch. 123, § 6; March 7.



13-1018l Cities over 120,000; sewers on publicly owned ground; bonds; limitations.

13-1018l. Cities over 120,000; sewers on publicly owned ground; bonds; limitations. Whenever it shall be made to appear by the passage of a resolution finding and declaring it necessary so to do that public property belonging to any city having a population of more than one hundred twenty thousand (120,000), be provided with sewers, such city is hereby authorized to build such sewers as they find to be necessary and to issue the general-improvement bonds of such city and to sell the same to provide the funds to pay for the construction of such sewers: Provided, That the amount of bonds that may be issued in any one year for such purpose shall not exceed the sum of fifty thousand dollars ($50,000): And provided further, That such sewers may be built separate from, or in connection with, or connected to, the general sewer system of said city.

History: L. 1937, ch. 149, § 1; L. 1941, ch. 122, § 11; L. 1953, ch. 82, § 1; June 30.



13-1023 For what purposes private property may be purchased or condemned.

13-1023. For what purposes private property may be purchased or condemned. Private property may be purchased or condemned for streets, alleys, levees, market houses, market places, depot grounds, bridges or approaches thereto, public buildings, sewers, to acquire stone quarries or other material for the improvement of the streets and alleys, or other public improvements, and for public parks within or without the city, as may be hereafter needed or required for the use of the city.

History: L. 1903, ch. 122, § 161; March 18; R.S. 1923, § 13-1023.



13-1024a General improvements and land therefor; borrowing money and bond issues; when election required.

13-1024a. General improvements and land therefor; borrowing money and bond issues; when election required. For the purpose of paying for any bridge, viaduct, public building, including the land necessary therefor, for lands for public parks and developing the same, within or without the city, for the establishment and construction of crematories, desiccating or reduction works, including the land necessary therefor, within or without the city, or for the improvement, repair or extension of any waterworks, sewage disposal plant, electric light plant, crematory, desiccating or reduction works or other public utility plant owned by the city, and for the purpose of rebuilding, adding to or extending to the same from time to time, as the necessities of the city may require, the city may borrow money and issue its bonds for the same: Provided, That no bonds shall be issued for such purposes unless the same were authorized by a majority of the votes cast at an election held for that purpose: Provided further, That any city of the first class may issue the bonds of such city for the purpose of paying for any of the improvements mentioned in this section and the land necessary therefor without such bonds having been authorized by a vote of the people, but the total amount of bonds issued for such purposes shall not exceed the sum of one hundred thousand dollars ($100,000) in any one year: Provided further, That any city of the first class having a population of more than twenty-five thousand (25,000) and less than thirty thousand (30,000) may in the year 1968, issue bonds of such city in an amount not exceeding the sum of one hundred seventy-five thousand dollars ($175,000) for the purpose of paying for any of the improvements mentioned in this section and the land necessary therefor without such bonds having been authorized by a vote of the people.

History: L. 1955, ch. 90, § 1; L. 1968, ch. 137, § 1; March 26.



13-1024b Same; construction of bridge or viaduct within or without city; agreements with other bodies; acquisition of land; bonds; election, when; tax levies; payment of county's share.

13-1024b. Same; construction of bridge or viaduct within or without city; agreements with other bodies; acquisition of land; bonds; election, when; tax levies; payment of county's share. Any city may construct any bridge or viaduct within the city or without such city but not in excess of one mile therefrom; any such bridge or viaduct may be built in conjunction with the county in which such city is located; such city and county are hereby authorized to enter into agreement for the construction of such bridge or viaduct either between themselves, with any agency of the federal government, with the state or any agency thereof, or with any person or corporation whatsoever; such an agreement may provide for the division of the costs of construction, operation and maintenance of such bridge or viaduct, for the manner of obtaining engineering and bids, and all other matters relating thereto in the public interest; such city may acquire the necessary land for such building by purchase, gift, eminent domain or otherwise and if said land is acquired by eminent domain, the procedure provided by article 2 of chapter 26 of the Kansas Statutes Annotated, and any amendments thereto, shall be followed by the city and the title acquired by such city shall be fee simple absolute; such city is authorized to issue general improvement bonds of the city to pay for all or part of the cost of constructing such bridge or viaduct and acquiring the land necessary therefor; such county is authorized to issue general improvement bonds of such county to pay for all or part of the cost of constructing such bridge or viaduct: Provided, That no such bonds shall be issued by such city or county except as authorized by K.S.A. 13-1024a until the same have been authorized by a majority vote of the electors of such city or county: Provided further, That such city and county shall levy taxes to pay the principal and interest of such bonds, and none of the restrictions or limitations respecting the amount of city or county indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this section, nor shall the amount of such bonds be counted in computing the indebtedness of such county or city: Provided further, That for the purposes named herein the county may pay its agreed share of the total cost of any project from the special bridge fund provided for in K.S.A. 68-1135 and 68-1136.

History: L. 1955, ch. 90, § 2; June 30.



13-1024c Cities over 200,000; issuance of bonds for public improvements; limitation.

13-1024c. Cities over 200,000; issuance of bonds for public improvements; limitation. The governing body of any city of the first class having a population of over two hundred thousand (200,000) is hereby authorized to issue bonds of the city without an election for the purpose of paying for the construction, purchase or improvement of any public improvement, including the land necessary therefor, and for the purpose of rebuilding, adding to or extending the same as the necessities of the city may require, and for the purpose of paying for mobile radio equipment, library bookmobiles and equipment therefor: Provided, That the total amount of bonds issued for such purposes in any one year shall not exceed the sum of two hundred thousand dollars ($200,000). Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. The provisions of this act are supplemental to all other statutes relating to such improvements and, subject to the limitations hereof, shall not be construed to prevent the city from using other available statutes.

History: L. 1959, ch. 102, § 1; L. 1961, ch. 85, § 1; May 1.



13-1026 Bridges or viaducts in cities over 60,000; bonds.

13-1026. Bridges or viaducts in cities over 60,000; bonds. In any city of the first class having a population in excess of sixty thousand (60,000) owning or having under its care and control any bridges or viaducts that are to be maintained at the expense of the city at large, in order that said bridges or viaducts may be maintained and kept in a safe, usable condition, or when necessary be replaced, said city may from time to time, whenever the governing body shall pass an ordinance declaring it necessary, issue internal-improvement bonds in payment of any such replacement or repairs thereon, which bonds shall be a lien on the city at large.

History: R.S. 1923, § 13-1026; L. 1945, ch. 114, § 1; L. 1963, ch. 97, § 1; June 30.



13-1029 Sewer districts for pumping stations and sewers; assessments and bonds.

13-1029. Sewer districts for pumping stations and sewers; assessments and bonds. Cities of the first class may create districts for the purpose of constructing and maintaining pumping stations and main and intercepting sewers, and in creating such districts may include therein the whole or any part of any two or more sewer districts then or theretofore established. The lands which will be especially benefited by the proposed pumping station and sewer or either of them shall constitute such districts, and the boundaries of such districts shall be determined by ordinance. The lots and tracts of land situated in such sewer district shall, regardless of assessments for any pumping station or pumping stations and sewer or sewers theretofore levied thereon, be liable to special assessments for the cost of such pumping stations and sewers, including the cost of acquiring, by condemnation or purchase, lands or any easement or right therein deemed necessary by the governing body for the construction or maintenance of such pumping stations and sewers.

The cost and expense of constructing such sewers and procuring rights of way shall be assessed against the lots or pieces of land contained in the district in which the same are situated, and the special assessment shall be levied by the city and certified by the city clerk to the county clerk, to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes. Such city may join with any person, company or corporation owning property adjacent to or adjoining such city, but not within the city, in the construction of such pumping stations and main and intercepting sewers and in acquiring rights of way therefor on such terms and conditions as may be determined on by the governing body of such city. Negotiable bonds may be issued to pay for such pumping stations and sewers, including the cost of lands or any easement or right therein acquired by condemnation or purchase, in the manner provided by law.

History: R.S. 1923, § 13-1029; L. 1955, ch. 91, § 1; June 30.



13-1030 Same; condemnation, bonds and assessments for sewer right of way.

13-1030. Same; condemnation, bonds and assessments for sewer right of way. Cities of the first class shall have the power to condemn or acquire by purchase, lands, or any easement therein, or right of way through the same, necessary for the construction and maintenance of sewers. When the governing body shall deem it necessary to appropriate by condemnation proceedings, any lands or any easement or right therein for the construction or maintenance of any sewer, within or without the limits of such city, they shall proceed as provided by law. Bonds may be issued and special assessments levied for the cost of acquiring lands or a right of way for a sewer, either separately or as a part of the cost of constructing such sewer, as may be found proper or necessary.

History: R.S. 1923, § 13-1030; Dec. 27.



13-1038 Street improvements; resolution; bonds.

13-1038. Street improvements; resolution; bonds. Whenever, in the judgment of the governing body of any city of the first class in the state of Kansas, it becomes expedient and a public necessity to recurb, regutter, resurface or repave or repair any street or alley or any portion thereof in said city, the governing body of said city may, by resolution, so declare the necessity for and cause said improvement to be made regardless of protest or remonstrance, as herein provided.

All proceedings relating to such improvements and to the assessment of benefits for the payment of the costs thereof and for the issuance of bonds shall be the same as provided by law in case of pavement regardless of protest in the first instance, except as otherwise herein provided: And provided further, That no street or alley or any portion thereof shall be recurbed, reguttered, resurfaced or repaved, under the provisions of this act until at least ten (10) years have elapsed subsequent to the date of the completion of such original improvement.

History: L. 1921, ch. 118, § 2; R.S. 1923, § 13-1038; L. 1941, ch. 126, § 2; June 30.



13-1039 Same; making of such improvements.

13-1039. Same; making of such improvements. After the resolution has been passed and published the city may then proceed to improve said street or alley in the manner herein authorized as if an original improvement.

History: L. 1921, ch. 118, § 3; March 1; R.S. 1923, § 13-1039.



13-1040 Same; costs; assessments; bonds (cities between 15,000 and 110,000).

13-1040. Same; costs; assessments; bonds (cities between 15,000 and 110,000). The city at large shall pay one-third of the entire cost of the improvements above authorized and the property liable to special assessment for similar improvement in the first instance shall pay two-thirds of the cost of said recurbing, reguttering, resurfacing or repaving, and the same shall be assessed against the benefit district and apportioned among the various lots, tracts, pieces and parcels of land within the benefit district in the same manner as is provided for the construction of similar improvements in the first instance: Provided, That in cities having a population of more than fifteen thousand (15,000) and less than one hundred ten thousand (110,000) the city at large may pay the entire cost of resurfacing of any such streets and issue bonds in payment of the cost thereof in the same manner as provided for paying the cost of paving assessed to the city at large.

The city at large shall pay the entire cost of the repairing of any such streets and bonds may be issued for the cost of such repairs in the same manner as bonds are issued to pay the cost of paving assessed to the city at large. All ordinances, notices, bonds and special meetings to hear complaints, assessments, spreading and collecting taxes, and proceedings shall be the same as for similar improvements in the first instance.

History: L. 1921, ch. 118, § 4; R.S. 1923, § 13-1040; L. 1941, ch. 126, § 3; L. 1949, ch. 136, § 2; April 8.



13-1042 Reimprovement of streets in cities of over 95,000.

13-1042. Reimprovement of streets in cities of over 95,000. Whenever any street, boulevard or alley in any city of the first class having a population of over 95,000 shall have been graded, guttered, curbed, paved or macadamized, the governing body may, when it deems it necessary, by resolution find that the pavement, guttering, curbing or macadamizing is useless; and it may recurb, repave or remacadamize any such street, boulevard or alley: Provided, Said street, boulevard or alley has been paved for a period of ten years; and said repaving, recurbing or remacadamizing may be done by resolution and the cost thereof taxed against the property, as is now provided by law.

History: L. 1921, ch. 122, § 1; May 25; R.S. 1923, § 13-1042.



13-1055a Sanitary interceptor or main storm sewers or drains in first-class cities; expenses and plans for construction; bids.

13-1055a. Sanitary interceptor or main storm sewers or drains in first-class cities; expenses and plans for construction; bids. Whenever the governing body of any city of the first class shall determine that it is necessary to build and construct one or more main sanitary interceptor sewers or one or more main storm water sewers or drains for the purpose of carrying off storm water from the streets, avenues and alleys of such city, it may by ordinance order and provide for such main sewers or drains to be constructed within the corporate limits of such city or outside of but within five (5) miles of such corporate limits and in such ordinance shall designate where such main sewers or drains shall commence and outline the same to the point or points of outlet or escape. The governing body of such city shall be the sole judge of whether any sanitary sewer is a main sanitary interceptor sewer or any storm water sewer or drain is a main storm water sewer or drain for the purposes of this act. The building and construction of main sewers or drains shall be at the expense of the city at large and shall be upon plans and specifications of the city engineer or engineers employed by the city, and may be built by the city or let to the lowest responsible bidder, as the governing body shall deem best.

History: L. 1951, ch. 173, § 1; L. 1968, ch. 348,§ 1; L. 1969, ch. 96, § 1; April 19.



13-1055b Same; bonds; limitations; retirement.

13-1055b. Same; bonds; limitations; retirement. For the purpose of paying for any main sanitary interceptor sewers or one or more main storm water sewers or drains ordered constructed under this act, the governing body may issue general obligation bonds of the city. Such bonds shall be issued, registered, sold and delivered in accordance with the provisions of the general bond law and may be issued without a vote of the electors. Bonds issued under the authority of this act shall be in addition to and not subject to or within any bonded debt limitation prescribed by any other law of this state. Bonds issued to pay the cost of main sanitary interceptor sewers may be retired from funds received from sewage service charges.

History: L. 1951, ch. 173, § 2; L. 1968, ch. 348, § 2; L. 1969, ch. 96, § 2; April 19.



13-1056 Cities of 25,000; floodgates in sewers; intercepting sewers; pumping plants.

13-1056. Cities of 25,000; floodgates in sewers; intercepting sewers; pumping plants. The governing body of cities of the first class having a population of 25,000 or more shall have power to build floodgates in sewers that empty through dikes built by the city for the purpose of preventing water in flood time from flooding portions of the city protected by such dikes; and to build intercepting sewers for the purpose of conducting the sewage to a central point during flood time, and to erect a pumping plant for the purpose of forcing such sewage over the dike to its usual destination.

History: L. 1913, ch. 94, § 1; March 10; R.S. 1923, § 13-1056.



13-1057 Same; bonds; limitation.

13-1057. Same; bonds; limitation. For the purpose of paying for the building of such floodgates, intercepting sewers and pumping plants authorized by this act, the governing body of cities of the first class may issue bonds without regard to other indebtedness of the city, in an amount not to exceed one hundred twenty-five thousand dollars, and sell and dispose of the same. The credit of the city issuing such bonds shall be pledged for the payment thereof.

History: R.S. 1923, § 13-1057; Dec. 27.



13-1057b Cities less than 11,500 and cities between 17,500 and 25,000; storm sewers or drains.

13-1057b. Cities less than 11,500 and cities between 17,500 and 25,000; storm sewers or drains. Whenever the governing body of any city of the first class having a population of less than 11,500, or any city of the first class having a population of more than 17,500 and less than 25,000, shall determine that it is necessary to build and construct a storm sewer or drain or sewers or drains for the purpose of carrying off storm water from the streets, avenues and alleys of such city, it may by ordinance order and provide for such storm sewer or drain or sewers or drains to be constructed, and it shall in such ordinance designate where such storm sewer or drain or sewers or drains shall commence and outline the same to the point or points of outlet or escape.

History: L. 1949, ch. 159, § 1; L. 1955, ch. 93, § 1; March 14.



13-1057c Same; expense paid by city.

13-1057c. Same; expense paid by city. The building and construction of the storm water sewers or drains shall be at the expense of the entire municipality and shall be upon plans and specifications of the city engineer or engineer employed by the city and may be built by the city or let to the lowest responsible bidder as the governing body may deem best.

History: L. 1949, ch. 159, § 2; April 7.



13-1057d Same; bonds.

13-1057d. Same; bonds. For the purpose of paying for each storm water sewer or drain ordered constructed by it under this act, the governing body of any such city may issue general obligation bonds in an amount not exceeding fifty thousand dollars. Such bonds shall be issued, registered, sold and delivered in accordance with the provisions of the general bond law and may be issued without a vote of the electors. Such bonds shall not be subject to or within any debt limitation now or hereafter provided by law.

History: L. 1949, ch. 159, § 3; April 7.



13-1057e Same; powers of governing body.

13-1057e. Same; powers of governing body. For the purpose of making the improvements provided for in this act, the governing body of such city of the first class shall be the sole judge of the expediency of making said improvement and the issuance of said bonds in payment therefor.

History: L. 1949, ch. 150, § 4; April 7.



13-1074 Authority to lease levee property in cities over 100,000.

13-1074. Authority to lease levee property in cities over 100,000. Any city of the first class of the state of Kansas having a population of one hundred thousand inhabitants or more, and which has acquired for levee purposes, by purchase, dedication, donation or condemnation, the ownership or control of any tract of land abutting upon or adjacent to any navigable stream or watercourse, is hereby authorized to lease such levee property as provided by this act.

History: L. 1929, ch. 125, § 1; March 8.



13-1075 Same; purpose; term.

13-1075. Same; purpose; term. The governing body of any such municipality may for the purpose of having such levee property, or any part thereof, improved by the erection thereon of wharfs, warehouses, grain elevators, industrial establishments, docks, and such railroad facilities, as may be required, enter into a contract or lease with any person, firm or corporation for a term of not to exceed ninety-nine years for such rental and upon such conditions as in the judgment of the governing body will be to the best interest of such city.

History: L. 1929, ch. 125, § 2; March 8.



13-1076 Same; reservations.

13-1076. Same; reservations. Such lease shall reserve to the city and the state of Kansas, or any other superior governmental authority, the right to establish or reestablish harbor lines, and build and repair dikes along the water front of such property, and said lease shall further provide that the lessee will at his or her own expense construct roads, streets, highways and drives on and across said levee property for the purpose of gaining access to the river front, and said lease shall contain a further provision reserving to said city a strip of ground along said river front for public landing and the erection thereon of public docks and wharfs, and the right to construct sewers, and to lay water and gas mains and conduits beneath the surface, and along, over and across said levee property, and shall further reserve to said city the right to erect poles for cables to carry electric current and for telephone and telegraph wires.

History: L. 1929, ch. 125, § 3; March 8.



13-1077 Same; improvements to be approved by governing body.

13-1077. Same; improvements to be approved by governing body. Before the lessee shall construct warehouses, grain elevators, industrial establishments, roads, streets or drives, or make any other improvements on said levee property, he or she shall submit to the governing body for its approval detailed plans and specifications of such proposed improvements, and such improvements shall not be made unless such plans and specifications shall be approved by the governing body of such city.

History: L. 1929, ch. 125, § 4; March 8.



13-10,107 Sewers and sewage disposal outside certain cities; contracts; benefit district, conditions.

13-10,107. Sewers and sewage disposal outside certain cities; contracts; benefit district, conditions. The governing body of any city of the first class having a population of over 110,000 inhabitants located in a county with an assessed tangible valuation in excess of $150,000,000 and the governing body of any city of the first class having a population of less than 14,000 is authorized and empowered to contract with the owners of any tract or tracts of land located outside of but within five miles of the corporate limits of such city for the purchase or construction of a sewer to serve such tract or tracts of land or to contract for the processing and disposal of sewage from such tract or tracts of land in any case where the public health of such city will be promoted thereby and where the governing body of such city deems such action otherwise advisable, the cost of such improvements to be paid by the benefit district to be established as is herein provided upon the following conditions:

(a) That such tract or tracts of land described in said contract shall constitute a special sewer district against which the cost of such sewer, together with any easements or rights of way, shall be charged.

(b) In case the sewage from said sewage district is carried through any sewer line owned, controlled or operated by such city, a charge for the use of said sewer shall be made against the special sewer district described in condition (a) hereof.

(c) The lands, improvements and all other property located upon such lands in said sewer district shall be subject to general sewer, sewer maintenance, and sewage disposal taxes in such amount as the governing body of such city may determine and levy, to such sewer district.

(d) The owner or owners of such lands and improvements shall consent that the lands and improvements located within the sewer district shall be taxed in all respects under the provision of this section for sewer facilities and services as provided in subsection (c) hereof and any revenue derived from such tax shall only be used for the benefit of such sewer district.

History: L. 1941, ch. 144, § 1; L. 1947, ch. 137, § 1; L. 1951, ch. 153, § 1; April 4.



13-10,108 Same; eminent domain; bonds.

13-10,108. Same; eminent domain; bonds. Upon the execution of such contract as is provided for in K.S.A. 13-10,107, such city may acquire easements or rights of way for such sewer by purchase or condemnation the same as if such property were located within the corporate limits of the city and may contract for the purchase of a sewer at its actual value or for the construction of such sewer as may be deemed advisable, and issue the bonds of such city for the payment of the cost thereof, the same as if the lands in question were located within the corporate limits of such city.

History: L. 1941, ch. 144, § 2; April 9.



13-10,109 Same; special assessments; regulation by city.

13-10,109. Same; special assessments; regulation by city. After the execution of a contract as provided for in K.S.A. 13-10,107, the governing body of any such city shall be authorized to assess against the property located in such special benefit district the total cost of such improvements in the same manner as if such property were located within the corporate limits of such city, together with all other sewer taxes as is provided for in this act, and thereafter all ordinances of the city regulating the operation of sewers shall be effective in such district to the same extent and in the same manner as if such district was located within the corporate limits of such city.

History: L. 1941, ch. 144, § 3; April 9.



13-10,115 Major traffic streets in certain cities in counties over 120,000; resolution; protests; election; temporary notes and bonds; special assessments and payments by city.

13-10,115. Major traffic streets in certain cities in counties over 120,000; resolution; protests; election; temporary notes and bonds; special assessments and payments by city. The governing body of any city located in a county having a population of more than 120,000 and an assessed tangible valuation of more than $150,000,000 may by resolution declare any street to be in its opinion a major traffic street and declare its intention of improving or reimproving such street. Such resolution shall describe in general terms the improvement or reimprovement to be made and shall provide that the cost or a stated percentage of the cost thereof shall be paid by the city at large out of the fund for the improvement and maintenance of streets or by the issuance of bonds. The resolution shall be published once each week for two consecutive weeks in the official city paper. If, within 90 days after the last publication of the resolution, there is filed in the office of city clerk a protest signed by qualified electors equal in number to not less than 2% of those who voted at the last general city election, an election shall be called and held within 90 days after the filing of the protest.

The protest shall be signed personally by each person protesting and shall give the street address of such signer. The protest need not all be on one sheet but each sheet shall bear an affidavit of one of the qualified signers of the protest (whose name need not be on the particular sheet) that the qualified signer personally saw each person whose signature purports to be on the sheet sign the protest and that the person who signed the protest was the person whose name such person signed.

The election procedure shall be substantially as provided for bond elections in K.S.A. 10-120, and amendments thereto. An estimate of the cost of the improvement may or may not be included in the resolution and in the notice of election and in the proposition as stated on the ballot. If no sufficient protest is filed or if there is an election and a majority of those voting at the election vote in favor of the improvement, the governing body shall by ordinance provide for the improvement.

If the cost is to be paid by bonds, temporary notes may be issued as provided by K.S.A. 10-123, and amendments thereto, during the progress of the work, and after the improvement is completed and the total cost ascertained, bonds shall be issued by ordinance. If only a percentage (which shall not be less than 50%) of the cost is paid by the city, the remaining cost shall be assessed against the adjacent real property, without regard to the value of the improvements, to the middle of the block on either side and, as to unplatted territory, as provided in K.S.A. 12-606, and amendments thereto, without regard to grading district and not by blocks. The portion of the cost to be assessed against the property in the improvement district shall be apportioned in the manner provided in K.S.A. 12-608 or 12-6a08, and amendments thereto.

History: L. 1945, ch. 131, § 1; L. 1974, ch. 77, § 1; L. 1981, ch. 173, § 36; July 1.



13-10,116 Same; state and federal cooperation.

13-10,116. Same; state and federal cooperation. The city may cooperate with the state or with the federal government or with both in the planning and financing of the improvement and if state or federal funds are available to apply on the cost, the city may enter into such agreements or contracts with the state or federal government as may be necessary.

History: L. 1945, ch. 131, § 2; June 28.



13-10,117 Same; what improvements include.

13-10,117. Same; what improvements include. The improvement or reimprovement may include the acquisition of right-of-way to extend or widen the street or for the rounding of corners or for the straightening of the street. The improvement, in addition to permanent construction or reconstruction, may also include necessary bridges, culverts, drainage, gutters, curbing and incidentals. For the purpose of this act, the resolution declaring a street to be a major traffic street shall be conclusive that such street is a major traffic street.

History: L. 1945, ch. 131, § 3; June 28.



13-10,118 Same; act is supplemental.

13-10,118. Same; act is supplemental. This act shall be supplemental to all other acts relating to the improvement of streets, and it shall not prevent the use of other statutes for the improving of any such street.

History: L. 1945, ch. 131, § 4; June 28.



13-10,119 Cities of 60,000 or more; repair of paved streets; cost estimate.

13-10,119. Cities of 60,000 or more; repair of paved streets; cost estimate. Whenever the governing body of any city of the first class having a population of sixty thousand (60,000) or more shall determine by resolution the necessity to repair the paved streets of such city or any portions thereof which have become damaged to such an extent that passage thereover is difficult and dangerous, then it shall cause to be made by the city engineer or some competent person an estimate under oath of the cost of the improvements so contemplated. The governing body shall at its first regular meeting after the filing of such estimate determine the reasonableness thereof and whether the improvements contemplated shall be made. If such estimate is approved, then the governing body may cause such improvements to be made at the general expense of the city.

History: L. 1949, ch. 160, § 1; L. 1951, ch. 154, § 1; L. 1955, ch. 94, § 2; June 30.



13-10,120 Same; contracts; equipment.

13-10,120. Same; contracts; equipment. The governing body of said city may contract for the making of such repairs or may purchase or otherwise acquire the necessary tools and machinery to permit the city to make such repairs itself. In neither case, however, shall the cost of such repairs exceed the estimated cost thereof as provided in K.S.A. 13-10,119, nor shall the city be liable for any cost exceeding such estimate.

History: L. 1949, ch. 160, § 2; April 8.



13-10,121 Same; bonds.

13-10,121. Same; bonds. In order to pay the cost of improvements authorized by this act, such city is authorized to issue its general improvement bonds in an amount not exceeding seventy-five thousand dollars ($75,000) in any one calendar year: Provided, Any city having a population of more than sixty thousand (60,000) and not more than one hundred thirty thousand (130,000) is hereby authorized to issue its general improvement bonds in an amount not exceeding one hundred twenty-five thousand dollars ($125,000) in any one calendar year: Provided further, Any city having a population of more than one hundred thirty thousand (130,000) and not more than one hundred fifty thousand (150,000) is hereby authorized to issue its general improvement bonds in an amount not exceeding one hundred thousand dollars ($100,000) in any one calendar year. Such bonds shall be issued as provided by law, but shall not be subject to nor limited by any tax levy limitation or limitations of indebtedness.

History: L. 1949, ch. 160, § 3; L. 1951, ch. 154, § 2; L. 1961, ch. 97, § 1; June 30.



13-10,122 Same; limitations.

13-10,122. Same; limitations. No bonds shall be issued under the authority of this act in excess of the total sum of three hundred seventy-five thousand dollars ($375,000): Provided, In cities having a population of more than one hundred thirty thousand (130,000) and not more than one hundred fifty thousand (150,000), bonds issued under the authority of this act shall not exceed a total amount of three hundred thousand dollars ($300,000).

History: L. 1949, ch. 160, § 4; L. 1951, ch. 154, § 3; L. 1961, ch. 97, § 2; June 30.



13-10,123 Cities between 120,000 and 200,000; repair of paved streets; cost estimate.

13-10,123. Cities between 120,000 and 200,000; repair of paved streets; cost estimate. Whenever the governing body of any city of the first class having a population of more than one hundred twenty thousand (120,000) and less than two hundred thousand (200,000) shall determine by resolution the necessity to repair the paved streets of such city or any portions thereof which have become damaged to such an extent that passage thereover is difficult and dangerous, then it shall cause to be made by the city engineer or some competent person an estimate under oath of the cost of the improvements so contemplated. The governing body shall at its first regular meeting after the filing of such estimate determine the reasonableness thereof and whether the improvements contemplated shall be made. If such estimate is approved, then the governing body may cause such improvements to be made at the general expense of the city.

History: L. 1955, ch. 114, § 1; April 9.



13-10,124 Same; contracts; equipment.

13-10,124. Same; contracts; equipment. The governing body of said city may contract for the making of such repairs or may purchase or otherwise acquire the necessary tools and machinery to permit the city to make such repairs itself. In neither case, however, shall the cost of such repairs exceed the estimated cost thereof as provided in K.S.A. 13-10,123, nor shall the city be liable for any cost exceeding such estimate.

History: L. 1955, ch. 114, § 2; April 9.



13-10,125 Same; bonds.

13-10,125. Same; bonds. In order to pay the cost of improvements authorized by this act, such city is authorized to issue its general improvement bonds in an amount not exceeding one hundred thousand dollars ($100,000) in any one calendar year. Such bonds shall be issued as provided by law, but shall not be subject to nor limited by any tax levy limitation or limitation of indebtedness.

History: L. 1955, ch. 114, § 3; April 9.



13-10,126 Same; limitation.

13-10,126. Same; limitation. No bonds shall be issued under the authority of this act in excess of the total sum of eight hundred thousand dollars ($800,000).

History: L. 1955, ch. 114, § 4; L. 1959, ch. 92, § 1; June 30.



13-10,128 Storm drainage districts in cities between 100,000 and 150,000 and in cities in urban area counties.

13-10,128. Storm drainage districts in cities between 100,000 and 150,000 and in cities in urban area counties. The governing body of any city of the first class having a population of more than one hundred thousand (100,000) and less than one hundred fifty thousand (150,000), and the governing body of any city located in a county which has been designated as an "urban area" under the constitution of the state, may provide for the creation of storm drainage districts under the provisions of this act.

History: L. 1967, ch. 111, § 1; L. 1968, ch. 174, § 1; July 1.



13-10,129 Ordinance creating district, required provisions; filing of copies.

13-10,129. Ordinance creating district, required provisions; filing of copies. The governing body of the city shall provide by ordinance for the creation of storm drainage districts. Such ordinance shall designate the district by appropriate name or number, define and fix the boundaries of the district, contain a map showing the location of the same, and shall be published once in the official city newspaper. A certified copy of such ordinance shall be filed in the office of the county clerk and the register of deeds of such county.

History: L. 1967, ch. 111, § 2; April 28.



13-10,130 Same; establishment of program; costs, how paid.

13-10,130. Same; establishment of program; costs, how paid. Whenever a storm drainage district has been created under the provisions of this act, the governing body of the city shall establish a program for the construction, reconstruction, repair and maintenance of storm sewers and drains for the purpose of carrying off storm water from such district and for the purpose of paying the costs thereof, the governing body of such city may levy a tax and may issue bonds of the city in the manner hereinafter provided or may pay such portion of the cost of any improvement from other funds of the city which may be properly used for such purpose, as the governing body may determine.

History: L. 1967, ch. 111, § 3; April 28.



13-10,131 Same; fund, uses.

13-10,131. Same; fund, uses. A separate fund shall be created in the city treasury for each storm drainage district and identified by the name or number of such district. The proceeds from tax levies and the sale of bonds or temporary notes authorized under the provisions of this act on behalf of each district shall be credited to the fund of such district. Moneys from such fund shall be used solely for the purpose of paying costs incurred in constructing, reconstructing, repairing or maintaining storm sewers and drains within the district for which such fund was created.

History: L. 1967, ch. 111, § 4; April 28.



13-10,132 Same; tax levies.

13-10,132. Same; tax levies. The governing body of any city creating a storm drainage district under the provisions of this act is hereby authorized to levy an annual tax of not to exceed three (3) mills upon all of the property located within the district for the purpose of providing funds for the payment of the costs of constructing, reconstructing, repairing and maintaining storm sewers and drains within such district.

History: L. 1967, ch. 111, § 5; April 28.



13-10,133 Same; bonds; protest petition; election provisions.

13-10,133. Same; bonds; protest petition; election provisions. The governing body of any city which has created a storm drainage district under the provisions of this act may issue general obligation bonds of the city or bonds payable by a tax levy against property located within such district to pay the cost of constructing storm sewers and drains within such districts. Such bonds may either be paid by the watershed district or by the city at large or by a combination thereof. Before any bonds are issued, the governing body of the city shall cause to be published once each week for two consecutive weeks in the official city newspaper a notice of its intention to cause the improvement to be made and to issue bonds of the city to pay the costs thereof. The notice shall describe the improvement proposed to be made and the amount of bonds proposed to be issued. Such bonds may be issued and the improvement made unless a petition requesting an election upon the issuance of such bonds is filed in accordance with this section. Such petition shall be signed by electors equal in number to not less than 10% of the electors who voted at the last preceding regular city election as shown by the poll books and shall be filed in the office of the city clerk within 20 days following the last publication of such resolution. If a sufficient petition is filed within the time provided, no such bonds shall be issued until the governing body of the city shall have submitted the question to and received the approval of a majority of the electors voting on the proposition at an election called and held for such purpose.

Any election called and held and any bonds issued under the provisions of this section shall be in the manner provided by the general bond law.

History: L. 1967, ch. 111, § 6; L. 1981, ch. 173, § 37; July 1.



13-10,140 Establishment of special improvement fund by certain cities; amount; expenditures, purposes, conditions and limitations; certain moneys may be credited to fund.

13-10,140. Establishment of special improvement fund by certain cities; amount; expenditures, purposes, conditions and limitations; certain moneys may be credited to fund. Any city having a commission form of government and a population of more than one hundred fifty thousand (150,000) and less than two hundred thousand (200,000) may, by ordinance, establish a special improvement fund in the city treasury, of not to exceed five hundred thousand dollars ($500,000). Such fund shall be used to pay the preliminary cost of any improvement to be financed under a special assessment law or to be financed by general obligation bonds. Such preliminary costs shall include planning, engineering or architect fees and the initial cost of such improvements when ordered by the governing body of the city and until temporary notes, improvement bonds or general obligation bonds have been issued and sold: Provided, That such fund shall be reimbursed from the proceeds of such temporary notes, improvement bonds or general obligation bonds.

Such fund need not be budgeted for expenditures during any year, but the amount thereof shall be stated in the public budget of expenditures. All grants-in-aid or contributions made to the city for planning and preparation of plans for improvements to be financed, or partially financed, by special assessment bonds or general obligation bonds may be credited to the special improvement fund, and the amount of such aid or contribution shall be in addition to the amount of such fund otherwise limited by this section: Provided, That where an election is required to authorize the issuance of bonds by the city, no expenditures shall be made from the special improvement fund until the city has held an election and been authorized to issue bonds; and where bonds may be issued without an election, no expenditures shall be made from this fund until the proper proceedings have been taken to initiate and authorize the bonds.

History: L. 1971, ch. 56, § 1; July 1.



13-10,141 Property damaged in certain cities by flood; reconstruction or repair; tax levy, use of proceeds; election required.

13-10,141. Property damaged in certain cities by flood; reconstruction or repair; tax levy, use of proceeds; election required. The governing body of any city of the first class located in a county having a population of more than twenty-five thousand (25,000) and less than twenty-seven thousand (27,000) shall have the power to levy an annual tax of not to exceed two mills for a period not to exceed five years upon the taxable tangible property within such city for the purpose of creating a fund to be used for the purpose of reconstructing or repairing any property owned by such city which has been damaged or destroyed by flood waters or conditions resulting therefrom and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

No city shall levy such tax until the question of making such levy is submitted to the qualified electors of the city at a special election called for the purpose and approved by a majority of those voting thereon. Such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120.

History: L. 1974, ch. 68, § 1; L. 1979, ch. 52, § 59; July 1.



13-10,142 Same; disposition of moneys; use.

13-10,142. Same; disposition of moneys; use. All moneys derived from taxes levied by any city under the authority of K.S.A. 13-10,141 shall be placed in a special flood damage repair fund and shall be used only for the purposes set forth in K.S.A. 13-10,141.

History: L. 1974, ch. 68, § 2; July 1.






Article 11 PLANNING AND ZONING

13-1114b Development of master plan outside city limits, when; acquisition of rights-of-way and lands.

13-1114b. Development of master plan outside city limits, when; acquisition of rights-of-way and lands. Any city of the first class which shall have adopted a master street plan for the city and its environs, as provided by K.S.A. 13-1109, may develop such master street plan outside the corporate limits and within three (3) miles thereof in accordance with agreements entered into pursuant to K.S.A. 68-169. The governing body of any such city is further authorized to acquire the necessary rights-of-way and lands for such roads and highways by purchase, gift, dedication or condemnation as provided by law for opening, widening, extending or improving streets, and to pay the necessary costs of such acquisition in the same manner as provided by law for streets within the corporate limits of the city.

History: L. 1957, ch. 112, § 1; June 29.



13-1115 Cities over 60,000; bonds to carry out master plan.

13-1115. Cities over 60,000; bonds to carry out master plan. Whenever the planning commission in cities of the first class having a population of more than sixty thousand (60,000) have filed with the governing body a master plan for the physical development of the city and land outside the city, which plan will require a number of years to execute, and such master plan is approved by the governing body of such city, such city is hereby authorized to issue general obligation bonds in an amount sufficient to carry out such master plan: Provided, No such bonds shall be issued until authorized in the manner provided in K.S.A. 13-1116 by a vote of the electors of such city.

History: L. 1951, ch. 172, § 1; L. 1957, ch. 113, § 2; April 4.



13-1116 Same; election.

13-1116. Same; election. No bonds shall be issued under the provisions of this act unless and until the same are authorized by a vote of the electors of such city.

History: L. 1951, ch. 172, § 2; June 30.



13-1117 Same; bond limitations inapplicable.

13-1117. Same; bond limitations inapplicable. Any bonds issued under the provisions of this act shall not be subject to limitation of bonded indebtedness of such city; nor shall such bonds, whether heretofore or hereafter issued, be included in computing the total amount of bonds which such city may issue under any other statute limiting the amount of bonded indebtedness of such city.

History: L. 1951, ch. 172, § 3; L. 1955, ch. 97, § 1; April 9.



13-1118 Same; use of certain bond proceeds for additional purposes.

13-1118. Same; use of certain bond proceeds for additional purposes. Any city of the first class having a population of more than sixty thousand (60,000) which has held an election and issued bonds in accordance with the provisions of K.S.A. 13-1115 and 13-1116, for the purpose of acquiring sites and constructing and equipping buildings to house and care for municipally owned vehicles and equipment, may use the proceeds of the said bonds for the purpose of acquiring sites for and purchasing, constructing, and equipping buildings to house and care for the municipal vehicles and equipment of such city.

History: L. 1959, ch. 93, § 1; June 30.






Article 12 PUBLIC UTILITIES

13-1209 Purchase, construction or extension of waterworks; jurisdiction of city over grounds.

13-1209. Purchase, construction or extension of waterworks; jurisdiction of city over grounds. Any city of the first class in the state of Kansas shall have full power and authority to purchase, construct or extend waterworks for the purpose of supplying such city and its inhabitants with water, and may maintain, operate and regulate the same, and prescribe the rates at which water shall be furnished; and any such city may acquire, by purchase or appropriate proceedings in condemnation, all grounds deemed necessary either within or without the city upon which to erect such works, and upon which to lay pipes and mains for the purpose of conveying water to consumers; and for the purpose of protecting, maintaining and operating such works, any such city shall have the same jurisdiction over any grounds acquired outside of the city for such purposes, as if such grounds were within the city.

History: L. 1911, ch. 87, § 1; March 25; R.S. 1923, § 13-1209.



13-1210 Same; bonds.

13-1210. Same; bonds. Any such city shall have the power and authority to issue bonds as provided by law, and the proceeds derived from the sale of the same, or such part thereof as may be necessary, may be used by such city for the purpose of acquiring said grounds and for the purpose of purchasing, constructing or extending such waterworks.

History: R.S. 1923, § 13-1210; Dec. 27.



13-1213 Bonds for utilities in cities over 50,000; submission to vote.

13-1213. Bonds for utilities in cities over 50,000; submission to vote. Whenever a majority of the legally qualified electors voting at an election called and held in any city of the first class having a population of more than fifty thousand, as hereinafter provided, shall vote in favor of the issuance of bonds of such city for the purpose of purchasing, constructing or extending a plant or works for the purpose of supplying such city and its inhabitants with water, gas, electric light or heating, or such part thereof as the governing body of said city may deem necessary, it shall be lawful for the governing body of said city, by ordinance duly passed, to provide for the issuance of the bonds so voted, and to purchase, construct and contract for the construction of such waterworks, gas, electric-light or heating plant.

History: L. 1908, ch. 32, § 1; Feb. 12; R.S. 1923, § 13-1213.



13-1214 Same; ordinance.

13-1214. Same; ordinance. When the governing body of any city of the first class having a population of more than fifty thousand shall desire to procure authority to issue bonds under the provisions of this act, said governing body shall pass an ordinance providing for the calling and holding of an election for the submission of such question to the electors of said city, which election shall be held as provided by law.

History: R.S. 1923, § 13-1214; Dec. 27.



13-1215 Same; limitation.

13-1215. Same; limitation. The amount of the bonds which may be issued under the provisions of this act shall not be subject to any statutory limitation on bonded indebtedness, except as herein provided, but no bonds in excess of ten percent (10%) of the assessed valuation of such city shall be issued under the authority of this act.

History: L. 1908, ch. 32, § 4; R.S. 1923, § 13-1215; L. 1978, ch. 69, § 1; July 1.



13-1216 Railway franchise in cities over 75,000; election.

13-1216. Railway franchise in cities over 75,000; election. Any city of the first class having a population of not less than 75,000, for the purpose of aiding it in obtaining terminal, switch or depot facilities, is hereby empowered to grant to any railway company including terminal railway companies, but excluding street railway companies, the privilege of building and maintaining a railway across, over or along any street, alley or public grounds in said city for a period not to exceed 200 years: Provided, however, That no such right, privilege or franchise shall ever be granted until the ordinance granting the same shall have been submitted to the legally qualified voters of such city and approved in the manner hereinafter provided at a general or special election to be held for that purpose.

If at said election, the majority of votes cast shall be for said ordinance and the making of said grant, the same shall thereupon become effective; but if a majority of the votes cast at said election shall be against the said ordinance and the making of said grant, said ordinance shall not confer any rights, powers or privileges of any kind whatsoever upon the applicants therefor but shall be ipso facto null and void. Said proposition shall be submitted subject to all the laws regulating the submission of propositions. All expense of the election shall be borne by the proposed grantee.

History: L. 1913, ch. 102, § 1; March 22; R.S. 1923, § 13-1216.



13-1217 Same; ordinance.

13-1217. Same; ordinance. The ordinances granting such privileges shall be enacted as other ordinances of the city, but the same shall not be subject to any of the special proceedings, requirements or limitations imposed by K.S.A. 13-2801.

History: L. 1913, ch. 102, § 2; March 22; R.S. 1923, § 13-1217.



13-1220 Board of public utilities, any city; administrative agency, duties.

13-1220. Board of public utilities, any city; administrative agency, duties. Any city may establish an administrative agency known as the board of public utilities of such city, to be elected in the manner hereinafter provided. The board shall manage, operate, maintain and control the daily operation of the water plant and electric-light plant of such city, and shall make all such rules and regulations as are necessary for the safe, economical and efficient operation and management of such water plants and electric-light plants. The board may also improve, extend or enlarge the water plants and electric-light plants as hereinafter provided, and furnish a supply of water, light, heat and power for domestic, industrial and municipal purposes.

History: L. 1929, ch. 126, § 1; L. 1980, ch. 72, § 2; L. 2015, ch. 88, § 19; July 1.



13-1221 Same; membership; term; elected officers and secretary; vacancies; elections by district.

13-1221. Same; membership; term; elected officers and secretary; vacancies; elections by district. (a) The board of public utilities shall consist of six members, three of which shall be nominated and elected by the city at large and three of which shall be elected by the qualified electors of the city within each of the districts established pursuant to subsection (b). Members of the board shall be elected on a nonpartisan basis. Members elected to the board of public utilities after the effective date of this act shall hold their offices for terms of four years, and until their successors are elected and qualified. Each of the members elected from districts shall be qualified voters of the districts from which elected. Elections of members of the board shall be held at the general election in odd-numbered years.

(b) The board shall elect from its own number a president and vice-president and shall appoint a secretary. Any vacancy occurring in the board shall be filled by a majority vote of the members remaining on the board. Where a vacancy has occurred in the membership of any board of public utilities, a member selected to fill such vacancy shall serve until the next November in odd-numbered years election, at which time a successor shall be elected to serve the remainder of the unexpired term, if any.

History: L. 1929, ch. 126, § 2; L. 1931, ch. 119, § 1; L. 1933, ch. 124, § 1; L. 1973, ch. 75, § 1; L. 1977, ch. 66, § 1, L. 1981, ch. 173, § 38; L. 1982, ch. 84, § 1; L. 2015, ch. 88, § 20; July 1.



13-1221a Same; ratification of prior appointments.

13-1221a. Same; ratification of prior appointments. The appointment of any member of the board of public utilities made prior to the effective date of this act by a number of members remaining on said board which was less than that necessary to constitute a quorum as provided for in K.S.A. 13-1222, is hereby ratified and affirmed.

History: L. 1977, ch. 66, § 6; July 1.



13-1222 Same; meetings, records, quorum, salary and expenses, qualifications.

13-1222. Same; meetings, records, quorum, salary and expenses, qualifications. The board shall hold meetings regularly at least once in each week and shall designate the time and place thereof. It shall adopt its own rules of procedures and keep a record of its proceedings. All meetings, records and accounts of the board shall be public. Four (4) members shall constitute a quorum for the transaction of business, and any action by the board shall require an affirmative vote of not less than four (4) members thereof. The salary of the members of the board of public utilities shall be one hundred dollars ($100) per month, and such members shall be entitled to their actual and necessary expenses incurred in the performance of their duties as members of the board of public utilities, but only if such expenses are verified by receipts which shall be available for inspection by the city governing body. Members of the board of public utilities shall be qualified electors of the city.

History: L. 1929, ch. 126, § 3; L. 1967, ch. 104, § 1; L. 1975, ch. 95, § 1; L. 1977, ch. 66, § 2; July 1.



13-1223 Same; powers and duties of board; purchasing agent, powers and duties; governing body of city, powers and duties; ability to sue and be sued; personal liability of member or employee of board.

13-1223. Same; powers and duties of board; purchasing agent, powers and duties; governing body of city, powers and duties; ability to sue and be sued; personal liability of member or employee of board. The board of public utilities shall have exclusive control of the daily operation of the water plant and the electric-light plant and shall be charged with the duty of producing and supplying the city and its inhabitants with water and electric energy for domestic and industrial purposes and for public use in the city, and subject to the provisions of K.S.A. 66-104 and 66-131, may sell and dispose of any surplus outside of the city. Except for attorneys, it shall have power to hire and discharge all employees, agents and officers of the water and light departments and fix their compensation. The board may pay the cost of group hospitalization, surgical benefits, and insurance for its employees. The purchasing agent for the board shall purchase all supplies and make all contracts for services and equipment required by the board or any department thereof, and shall keep true and accurate records of all such purchases and contracts. The purchasing agent shall make monthly reports to the board of all purchases made or contracts entered, and for which department such were made. Prior to making a purchase of a commodity other than fuel or entering into a contract for supplies or services, either of which involves an expenditure of more than ten thousand dollars, the purchasing agent shall advertise for bids thereon in a daily newspaper designated by the board. No advertisement for bids shall be required in the event of an emergency or for services requiring specialized products or skills.

The board may in the name of and on behalf of the city take and hold by purchase, gift, devise, bequest or otherwise such franchises and real or personal property either within or without the city as may be necessary or convenient to carry out the purposes for which it is established but no real property or improvements thereon shall be sold by the board unless such sale is approved by the governing body of the city.

It shall be the duty of the governing body of the city when requested by the board to enact such ordinances as may be deemed necessary by the city for the protection of the water and light plants, and to institute condemnation proceedings whenever, in the judgment of the city, private property should be taken in the name of the city for water plant or electric-light plant purposes. Both the board and the city may establish all reasonable rules and regulations to protect the rights and property vested in the city and under control of the board. Both the board and the city may issue vouchers or warrants in payment of all claims and accounts incurred by the board for the respective departments, which vouchers or warrants when approved by either the board or the city shall be authority to the city treasurer acting in the capacity of the ex officio treasurer of the board to pay and charge the same against the proper funds. The board also shall have such other powers as may be necessary for the proper discharge of its duties.

The board may sue and be sued but only in the name of and on behalf of the city except it shall have no standing in any court as a party plaintiff in any litigation against the city.

The board or any employee of the board shall be personally liable for any expenditure or loss incurred by the city through failure or refusal of the board, or such employee, to comply with any ordinance adopted by such city under authority granted by this act, or the act of which this section is amendatory.

History: L. 1929, ch. 126, § 4; L. 1967, ch. 105, § 1; L. 1968, ch. 333, § 5; L. 1977, ch. 66, § 3; L. 1980, ch. 72, § 3; April 14.



13-1223a Same; collection of sewer service charges.

13-1223a. Same; collection of sewer service charges. The board of public utilities shall, at the direction of the governing body of the city, bill, collect and enforce collection of sewer service charges through the administrative departments of the board in accordance with rules and regulations and on terms and conditions established by the governing body of the city.

History: L. 1980, ch. 72, § 22; April 14.



13-1224 Same; manager of production and distribution; qualifications; duties; salary; bond.

13-1224. Same; manager of production and distribution; qualifications; duties; salary; bond. The board of public utilities shall appoint a manager of production and distribution of the waterworks and electric-light plants to serve at the pleasure of the board. Such manager of production and distribution: (1) Shall be an engineer not less than thirty years of age, with not less than five years' experience in the supervision and operation of water and electric plants; (2) shall manage and control the water plant and electric-light plant and their respective distribution systems; (3) shall inspect all parts of the plants and see that they are maintained in good condition for use and that all employees attend to their respective duties; (4) shall keep in good repair all machinery and other property; and (5) shall advise the board as to the needs of the plants.

Except for office employees, all officers, employees, servants and agents of the water plant and electric-light plant shall be under the immediate control and management of the manager. A bond to the city in a sum to be fixed by the board conditioned on the faithful performance of the manager's duties shall be obtained and paid pro rata out of the revenue of the departments.

History: L. 1929, ch. 126, § 5; L. 1980, ch. 72, § 4; April 14.



13-1225 Same; manager of collections and accounts; qualifications; duties; bonds.

13-1225. Same; manager of collections and accounts; qualifications; duties; bonds. The board of public utilities shall appoint a manager of collections and accounts to serve at the pleasure of the board and who: (1) Shall keep a regular set of books for the water plant and the electric plant, showing in detail the business transactions of each of the plants; (2) shall be an accountant not less than thirty years of age and with not less than five years' experience in utility accounting; (3) shall have general supervision and charge of all office employees of the departments; and (4) shall monthly make a complete report to the board and to the governing body of the city, showing the transactions of the preceding month and the financial condition of the water department and the electric-light department. Such report shall also include a correct account of all collections, appropriations, expenditures and approved claims entitled to payment.

A bond to the city in a sum to be fixed by the board conditioned on the faithful performance of the duties of the manager and any assistants shall be obtained and paid pro rata out of revenue of the departments.

History: L. 1929, ch. 126, § 6; L. 1980, ch. 72, § 5; April 14.



13-1226 Same; how appointments made; legal services to be provided by city attorney's office.

13-1226. Same; how appointments made; legal services to be provided by city attorney's office. Except for attorneys, the board of public utilities shall make all appointments and hire all officers, agents, servants and employees in the waterworks and electric-light plant and fix their compensation and determine their qualification, and shall have regard alone to relative capacity of applicants, their moral, physical and health qualifications, and when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of their merit alone, and no appointment shall ever be made on account of political services or affiliations. Such officers, agents, servants and employees shall serve at the pleasure of the board. The board shall have no power to retain or pay attorneys or obtain legal services except as herein provided. All legal services needed by the board shall be provided by the city attorney's office. The cost of such services shall be paid by the city treasurer acting in the capacity of ex officio treasurer of the board from funds of the board upon presentation of vouchers or warrants authorized by the city commission.

History: L. 1929, ch. 126, § 7; L. 1980, ch. 72, § 6; April 14.



13-1227 Same; water rates; fire hydrants.

13-1227. Same; water rates; fire hydrants. The board of public utilities shall fix reasonable rates for water furnished to consumers which: (1) Will secure an income sufficient to pay all salaries and wages of all officers and employees in such departments; (2) will cover the cost of all materials and supplies used in the operation of the plant; (3) will cover the cost of all repairs; (4) will cover all miscellaneous expenses; (5) will pay the principal of and the interest on all revenue bond indebtedness of the city incurred for the purpose of purchasing, improving or extending the waterworks, and will provide a sinking fund sufficient to pay the principal of and the interest on such indebtedness at maturity; and (6) will cover the cost of all repairs and renewals of the plant and all material used, together with a reasonable allowance for emergency and unforeseen expenses. Upon direction of the city, the board shall install, repair, replace and remove fire hydrants at a reasonable cost determined by the city and shall provide an adequate water supply through such hydrants at a reasonable cost determined by the city. The city may fix special rates for water furnished to the city for public purposes, or to organized institutions of charity.

History: L. 1929, ch. 126, § 8; L. 1977, ch. 66, § 4; L. 1980, ch. 72, § 7; April 14.



13-1228 Same; electricity rates; street lighting equipment and traffic signal equipment.

13-1228. Same; electricity rates; street lighting equipment and traffic signal equipment. The board of public utilities shall fix reasonable rates for electricity furnished to consumers which: (1) Will secure an income sufficient to pay all salaries and wages of all officers and employees in such department; (2) will cover the cost of all materials and supplies used in the operation of the plant; (3) will cover the cost of all repairs; (4) will cover all miscellaneous expenses; (5) will pay the principal of and the interest on all revenue bond indebtedness of the city incurred for the purpose of purchasing, improving or extending the electric-light plant and will provide a sinking fund sufficient to pay the principal of and interest on such indebtedness at maturity; and (6) will cover the cost of all repairs and renewals of the plant and all material used, together with a reasonable allowance for emergency and unforeseen expenses. Upon direction of the city, the board shall install, repair, maintain and replace street lighting equipment and traffic signal equipment at a reasonable cost determined by the city, and shall provide an adequate supply of electricity to such street lights and traffic signals at a reasonable cost determined by the city. The city may fix special rates for electricity furnished to the city for public purposes.

History: L. 1929, ch. 126, § 9; L. 1977, ch. 66, § 5; L. 1980, ch. 72, § 8; April 14.



13-1228a Board of public utilities; rate increases; notice; procedure.

13-1228a. Board of public utilities; rate increases; notice; procedure. Prior to the effective date of an increase in any rate fixed pursuant to the authority of K.S.A. 13-1227 or 13-1228, the board of public utilities shall hold a public hearing for the purpose of presenting to the public the findings of the board supporting the reasonableness of the proposed rate increase. The findings shall include all pertinent financial data, supporting documents and analysis relating to the rate increase. Any affected utility customer may appear at the public hearing and present testimony of witnesses under oath, conduct cross-examination of employees and representatives of the board, present oral argument and file written briefs in support of such customer's position. Notice of the time and place of the public hearing and the amount of the proposed rate increase shall be given by publication in a newspaper of general circulation in the city which owns the public utility at least 90 days prior to the public hearing. Not less than 90 days prior to the public hearing, the board shall make available for review by any affected customer during regular business hours the financial data, supporting documents and analysis in possession of the board which substantiates the findings supporting the proposed rate increase. The public hearing shall be conducted pursuant to procedures adopted by the board not inconsistent with the provisions of this section. A transcript shall be made of the public hearing and copies of the transcript shall be made available to the public upon payment of the cost thereof. The public hearing may be continued by the board from time to time and within five days after its completion, the board shall fix such rates as it deems justified pursuant to its findings and the evidence presented at the public hearing.

History: L. 1980, ch. 72, § 9; L. 1981, ch. 81, § 1; L. 1982, ch. 85, § 1; July 1.



13-1228b Same; definitions.

13-1228b. Same; definitions. As used in this act:

(a) "Party" means any affected utility customer who intervened at the public hearing of the board held pursuant to K.S.A. 13-1228a, and presented testimony of witnesses under oath, conducted cross-examination of employers and representatives of the board, presented oral arguments, and filed written briefs. "Party" does not mean a person who made a limited appearance for the purpose of presenting a statement for or against a rate decision of the board.

(b) "Decision" means any rate decision of the board made pursuant to K.S.A. 13-1228a.

History: L. 1982, ch. 85, § 2; July 1.



13-1228c Same; application for review.

13-1228c. Same; application for review. Not later than 30 days after the decision of the board is rendered on a proposed rate increase pursuant to K.S.A. 13-1227 or 13-1228, any party may apply to the district court in the county in which the utility's administrative offices are located for a review of the decision.

History: L. 1982, ch. 85, § 3; July 1.



13-1228d Same; notice of review.

13-1228d. Same; notice of review. Upon the application for review by a party, the clerk of the district court shall serve a copy of such application upon the board. The secretary of the board shall notify by certified mail all parties that such an application for review has been filed.

History: L. 1982, ch. 85, § 4; July 1.



13-1228e Same; delivery of transcript to court; review by district court.

13-1228e. Same; delivery of transcript to court; review by district court. The secretary of the board upon receipt of the copy of the application for review shall transmit to the clerk of the court a certified transcript of all pleadings, applications, proceedings and decisions of the board and of the evidence heard by the board on the public hearings of the matter or cause. The parties, with the consent and approval of the board, may stipulate in writing that only certain portions of the record be transcribed.

The district court shall review the transcript of the public hearings for the purpose of determining the lawfulness or reasonableness of the board's decision. The court shall have the power to vacate or set aside the board's decision if it determines the findings of the board do not substantiate the reasonableness of the proposed rate increase or that the findings are contrary to law.

After the transcript is filed with the clerk of the court, the court shall fix a date for the filing of briefs and for the hearing of the cause. The review proceedings shall have precedence over all other matters in the district court in which it is pending and shall be heard by the court without a jury. Except as provided in this section, the procedure for the review shall be the same as in other civil actions.

History: L. 1982, ch. 85, § 5; July 1.



13-1228f Same; stay or suspension of increase.

13-1228f. Same; stay or suspension of increase. Upon request of the petitioning party, any utility rate increase which is the subject of review shall be stayed in whole or in part, as requested, upon the filing of the petition. Upon request of the board, the district court shall set a hearing upon five days' notice to determine whether the stay should be continued. If the stay or suspension is continued, the order granting the same shall contain a specific finding based upon evidence submitted to the court and identified by reference thereto, that petitioner would probably prevail on the merits that the board's rate decision was unlawful or unreasonable.

History: L. 1982, ch. 85, § 6; July 1.



13-1228g Same; duty of court.

13-1228g. Same; duty of court. If the court finds the decision of the board is lawful and reasonable, it shall render judgment sustaining the decision. The clerk of the court shall transmit to the board three certified copies of the judgment of the court. In such event, the board's rate decision will go into effect as of the date such decision was made.

If the court finds the decision of the board is unlawful or unreasonable in whole or in part and vacates or sets aside the decision in whole or in part, the court shall make findings of fact and conclusions of law. Upon final judgment, the clerk of the court shall transmit to the board three certified copies of the judgment of the court and the findings of fact and conclusions of law.

History: L. 1982, ch. 85, § 7; July 1.



13-1228h Same; appeal to court of appeals.

13-1228h. Same; appeal to court of appeals. The state court of appeals shall have jurisdiction of appeals from decisions of the district court made pursuant to this section. Appellate proceedings shall have precedence in the court of appeals. Notwithstanding the provisions of K.S.A. 60-2101, the state supreme court shall not have appellate jurisdiction of decisions of the district court or state court of appeals rendered pursuant to this section. Except as provided by this section, the procedure upon appeal shall be the same as in other civil actions.

History: L. 1982, ch. 85, § 8; July 1.



13-1228i Same; pending actions.

13-1228i. Same; pending actions. All parties to any proceeding before the board in which any rate decision has been rendered or made pursuant to K.S.A. 13-1228a within 30 days prior to July 1, 1982, in which no action has been commenced to set aside or vacate such order, may, before July 11, 1982, apply for rehearing in respect to any matter determined therein, and thereafter all proceedings shall be in accordance with the provisions of this act.

History: L. 1982, ch. 85, § 9; July 1.



13-1228j Same; invalidity of part.

13-1228j. Same; invalidity of part. If any provision of this act or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or application of the act which can be given effect without the invalid provisions or application and to this end the provisions of this act are declared to be severable.

History: L. 1982, ch. 85, § 10; July 1.



13-1229 Same; use and investment of sinking funds; record and report.

13-1229. Same; use and investment of sinking funds; record and report. It shall be the duty of the board of public utilities to use the sinking funds herein provided for in the purchase and cancellation from time to time of bonds issued for the purpose of purchasing, improving or extending such waterworks and/or electric-light plants, or to place such bonds in the sinking fund of the water department or the electric-light department at the option of the board of public utilities.

If the board shall be unable to purchase any such bonds, then it shall be its duty to invest the moneys of said sinking funds in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first and second class, or bonds of any county within the state wherein a city of the first or second class is located, or bonds of unified school districts of this state, or bonds issued or guaranteed by the United States government. All bonds so purchased by the board shall bear the highest rate of interest obtainable at the time of the purchase of the same by the board. Said board shall not buy the bonds of any city wherein the outstanding bonded city indebtedness, exclusive of the bonded debt, created for the purchase or extension of waterworks and/or electric-light plants, exceeds ten percent of its assessed valuation for the preceding year. Said board of public utilities shall not, except by a four-fifths vote of the members thereof, pay for any bonds any greater sum than par, nor shall they pay more than the actual market price thereof at the time of purchasing the same. No such bonds shall be purchased until they have been approved in writing and found valid by a competent attorney.

It shall be the duty of the manager of collections and accounts of the board of public utilities to keep a permanent record of the accounts turned into said sinking fund, and a full description of all bonded indebtedness canceled and retired, and a full description of all bonds bought for said sinking fund, the date of said bonds, rate of interest, when payable, number of coupons attached, when bought, from whom purchased, and the price or rate paid therefor; and the manager of collections and accounts shall cause to be stamped upon the back of each of said bonds the words, "Property of the waterworks and/or electric-light plant sinking fund of the city of __________." Said bonds shall be kept by the city treasurer, and the board shall not sell any such bonds for less than their par value.

The city auditor or city clerk shall also keep a duplicate record of the payment of all such bonds or coupons, and all money received from the payment of all such bonds or coupons shall be reinvested as a part of the sinking fund as hereinbefore provided. It shall be the duty of the manager of collections and accounts of the board of public utilities to report on January 1 of each year the amount of outstanding indebtedness of the waterworks and/or electric-light plants, and to furnish an itemized statement of the moneys and the bonded indebtedness paid off during the preceding year.

History: L. 1929, ch. 126, § 10; L. 1933, ch. 125, § 1; L. 1935, ch. 110, § 1; L. 1977, ch. 54, § 12; July 1.



13-1230 Same; treasurer; duties; bond.

13-1230. Same; treasurer; duties; bond. The treasurer of the city in which the waterworks or electric-light plant is located shall be ex officio treasurer of the board of public utilities. Except as otherwise authorized, all funds and property in the treasurer's hands belonging to the water and light department shall be subject to the control of the board, and it shall be the duty of the treasurer to receive and receipt for daily the money collected by the board, and to pay out the same when ordered by the city or the board upon warrants signed by the mayor and city clerk or chairman or vice-chairman of the board and countersigned by the manager of collections and accounts, certifying that such warrant is issued by authority of the city or the board. The ex officio treasurer shall give a surety bond to the board in such amount as it may deem necessary, the bond to be approved and paid for by the board.

History: L. 1929, ch. 126, § 11; L. 1980, ch. 72, § 10; April 14.



13-1231 Same; bonds; election.

13-1231. Same; bonds; election. In case the board of public utilities shall deem it necessary and expedient to vote general obligation bonds for the construction, extension or improvement of the water plant and/or the electric-light plant for the purpose of producing and supplying such city and its inhabitants with water and/or electricity it shall be the duty of the mayor of such city, within thirty days after receiving written request from the board, to issue a proclamation for holding an election to vote such general obligation bonds in the amount requested by the board and agreed to by the city.

If a majority of the votes cast at such election shall be in favor of the issuance of such bonds the governing body of such city may issue and sell such bonds in such amounts and at such time or times as are needed, the proceeds thereof to be delivered to the treasurer of the board. The election provided for in this section shall be held in accordance with the general obligation bond election laws of the state of Kansas, and the cost thereof, if held on dates other than the regular city elections, shall be paid by the board.

History: L. 1929, ch. 126, § 12; L. 1980, ch. 72, § 11; April 14.



13-1232 Same; general obligation bonds; limitations.

13-1232. Same; general obligation bonds; limitations. The amount of general obligation bonds which may be issued under the provision of this act for the purchase or extension of the water and light plants shall not be in excess of ten percent of the assessed valuation of such city regardless of any other debt limitation statute, and they shall not be counted under any statute limiting the issuance of general obligation bonds for other purposes.

History: L. 1929, ch. 126, § 13; L. 1980, ch. 72, § 12; April 14.



13-1234a Same; invalidity of part.

13-1234a. Same; invalidity of part. If any provision contained in this act shall for any reason be held invalid it shall not affect the remainder of this act, and this act shall remain in force and effect the same as if such part held to be invalid had not been included herein.

History: L. 1929, ch. 126, § 16; March 14.



13-1234b Bonds for street lighting and traffic signals in certain first class cities.

13-1234b. Bonds for street lighting and traffic signals in certain first class cities. The governing body of any city of the first class owning an electric light or waterworks plant, which electric light or waterworks plant is managed and operated by a board of public utilities, is hereby authorized to issue general improvement bonds of such city for the purpose of purchasing equipment and material for modern street lighting and traffic lights or signals for such city.

History: L. 1951, ch. 176, § 1; L. 1968, ch. 260, § 1; July 1.



13-1234c Same; cost estimates, plans and specifications.

13-1234c. Same; cost estimates, plans and specifications. Before any equipment or material may be purchased under the provisions of this act, the city engineer of such city, and an engineer of the board of public utilities or some other qualified person designated by the governing body of the city shall make under oath an estimate of the cost of such equipment and material together with detailed plans and specifications for such equipment and material to be used, and file the same in the office of the city clerk, and no bonds shall be issued in excess of said estimate.

History: L. 1951, ch. 176, § 2; March 30.



13-1234d Same; limitations.

13-1234d. Same; limitations. No city shall be authorized to issue bonds in excess of seventy-five thousand dollars ($75,000) in any one year, which bonds may be issued without a vote of the people, and shall be issued as provided by law: Provided, That any such city may issue such bonds in an amount not to exceed one hundred fifty thousand dollars ($150,000) in any one year for not to exceed three (3) years immediately following the effective date of this act.

History: L. 1951, ch. 176, § 3; L. 1967, ch. 106, § 1; July 1.



13-1235 Power to grant right to furnish electric energy to certain customers in cities over 110,000; application.

13-1235. Power to grant right to furnish electric energy to certain customers in cities over 110,000; application. In each city of the first class having a population of more than one hundred and ten thousand inhabitants which owns and operates a municipal electric-light plant for the purpose of furnishing such city and its inhabitants with electric energy, the governing body of such city is hereby authorized to grant, to an individual, firm or corporation engaged in the business of manufacturing and distributing electric energy, the right to furnish, distribute and sell electric energy to customers within the city, when and only when such customers have first made application to the municipal electric-light plant for a supply of electric energy and the municipal electric-light plant has refused to furnish said electric energy.

History: L. 1929, ch. 127, § 1; May 28.



13-1236 Sale of electric energy by private utility to customer within city not served by municipal utility; ordinance; limitations; term.

13-1236. Sale of electric energy by private utility to customer within city not served by municipal utility; ordinance; limitations; term. When granting to any individual, firm or corporation the right to furnish, distribute and sell electric energy to customers within such city, such grant shall be made only through the enactment of an ordinance for such purpose by the governing body of the city. The ordinance shall be read in full at three consecutive regular meetings of the governing body and published in full once each week for two consecutive weeks in the official city paper before becoming effective. The ordinance shall not grant the right to furnish and sell electric energy to more than one customer or grant the right to furnish and sell electric energy to any customer within the city for a period exceeding five years from the effective date of the ordinance.

History: L. 1929, ch. 127, § 2; L. 1981, ch. 173, § 39; July 1.



13-1237 Same; certain contracts prohibited; exception.

13-1237. Same; certain contracts prohibited; exception. This act shall not authorize the governing body of any such city to contract with any person, firm or corporation to supply electric energy to the municipal light plant, and the making of any such contract is hereby prohibited: Provided, however, That in the event the municipal light plant is temporarily or partially disabled due to an act of God or the breaking of machinery or equipment, the governing body of such city may contract for a supply of electric energy during, but not to exceed, the time necessary to make repairs to remove such temporary or partial disability.

History: L. 1929, ch. 127, § 3; May 28.



13-1238 Revenue bonds for public levees, docks, wharves, terminals and related facilities in cities over 115,000; additional bonds.

13-1238. Revenue bonds for public levees, docks, wharves, terminals and related facilities in cities over 115,000; additional bonds. The governing body of any city in this state having a population of at least 115,000 is hereby authorized, without any election or vote of the people, to issue and sell revenue bonds of such city as hereinafter defined and described in the manner provided by the general bond law, to secure funds to provide the cost of improving, constructing, reconstructing or repairing public levees, docks, wharves, river terminals, grain elevator terminal docks, and such works, storage, structures, facilities and properties as in the judgment of the governing body is necessary or convenient for the accommodation of shipping by highways, pipelines, rail or water, in connection with commerce or water transportation on the navigable river or rivers adjoining such public levees. The governing body of any such city which has issued and sold revenue bonds under the provisions of this act, is hereby authorized to issue additional revenue bonds in conformity with this act for the purpose aforesaid and to pledge for the payment of such additional revenue bonds the revenues of the public levee and the facilities connected therewith, together with the revenues from any improvements and extensions to the public levee. No additional revenue bonds shall be issued and sold if there is an issue of revenue bonds outstanding for the payment of which the revenues of the public levee and the facilities connected therewith have been pledged unless the governing body of such city, the holder or holders of all such outstanding revenue bonds consenting, shall take up and pay for or make an exchange for such outstanding issue of revenue bonds at a price of not to exceed the par value thereof, plus interest accrued on such bonds at the interest rate of such bonds from the interest payment date preceding the date of payment of the purchase price to the date of payment of the purchase price, plus a premium, if any, of not to exceed 1% of the par value of such outstanding revenue bonds or make an exchange for such issue of outstanding revenue bonds. Additional revenue bonds issued and sold under the authority of this act shall be in an amount necessary to take up and pay for the issue of outstanding revenue bonds or make an exchange for such issue of outstanding revenue bonds as aforesaid, plus an amount necessary to finance or aid in financing the cost of additional improvements, construction, reconstruction or repairs of the public levees, docks, wharves, river terminals, grain elevator terminal docks, and such works, storage, structures, facilities and properties as in the judgment of the governing body will be necessary or convenient for the accommodation of shipping by highways, pipelines, rail or water, in connection with commerce or water transportation on the navigable river or rivers adjoining such public levee.

History: L. 1933, ch. 43, § 1 (Special Session); L. 1937, ch. 135,§ 1; L. 1983, ch. 49, § 58; May 12.



13-1239 Same; definition; recitals; negotiability.

13-1239. Same; definition; recitals; negotiability. Revenue bonds, as the term is used in this act, are defined to be bonds issued by any such city in this state to be paid exclusively from the revenue produced by the property and facilities improved, constructed, reconstructed, repaired or otherwise improved by the use of the proceeds of said bonds. Such revenue bonds shall not be general obligations of the city, and shall not contain the recitals set forth in K.S.A. 10-112 and any amendments thereof. Such revenue bonds shall, however, contain the following recitals, viz.: such bonds shall recite the authority under which said revenue bonds are issued, and that they are issued in conformity with the provisions, restrictions and limitations thereof, and that such bonds and the interest thereon are to be paid from the money and revenue received from the fees charged and rental received for the use of the property and facilities improved, constructed, reconstructed, repaired or otherwise improved by the proceeds, in whole or in part, of such revenue bonds when issued and sold.

Said revenue bonds shall recite, also, that the same have been registered in the office of the city clerk of said city, and in the office of the auditor of the state of Kansas, and when said bonds have been duly registered as herein provided, shall import absolute verity, and shall be conclusive as to said recitals, in favor of all persons purchasing said bonds, and that all proceedings and conditions precedent have been had and performed to authorize the issuance of said bonds, and said bonds shall be negotiable.

History: L. 1933, ch. 43, § 2 (Special Session); Nov. 21.



13-1240 Same; city not obligated; sale to federal government; lien on revenues.

13-1240. Same; city not obligated; sale to federal government; lien on revenues. Said revenue bonds shall not constitute in any case, a general obligation of such city, and said bonds, if and when issued, shall in no wise be taken into consideration or account as a limitation on the power of such city to issue bonds for any and all other purposes heretofore or hereafter authorized by law, with relation to a limitation upon the bonded indebtedness of said city.

The governing body of any such city may contract for the sale of said bonds to the government of the United States, under the provisions of the national industrial recovery act and the regulations made in pursuance thereof, to procure funds for the improvement, construction, reconstruction or repair of the public levees, docks, wharves, river terminals, grain elevator terminal docks, storage, railroad and all other necessary facilities, on such terms and conditions as in the judgment of said governing body will be to the best interest of such city and may create a lien on the revenues to be obtained from such property and facilities and pledge the same to the payment of said revenue bonds and interest thereon.

History: L. 1933, ch. 43, § 3 (Special Session); Nov. 21.



13-1241 Same; maturity; tax levy not authorized.

13-1241. Same; maturity; tax levy not authorized. Revenue bonds issued under the provisions of this act shall mature to conform to the plan of liquidation and payment of the bonds and interest thereon. The date of maturity of the bonds shall not be fixed for a longer period of time than 40 years after the date of issuance. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such city shall have no right or authority to levy taxes to pay the principal or interest of revenue bonds as defined herein and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to this act.

History: L. 1933, ch. 43, § 4 (Special Session); L. 1970, ch. 64, § 24; L. 1978, ch. 99, § 15; L. 1983, ch. 49, § 59; May 12.



13-1242 Same; payment; rates and charges; sinking fund.

13-1242. Same; payment; rates and charges; sinking fund. Provision shall be made by the governing body of such city for the payment of said bonds, by fixing rates and charges for the use of and the services to be rendered by such property and facilities, which rates and charges so fixed shall be sufficient to pay all expenses of the city in connection therewith and cover the cost of operation and repairs, pay all interest charges upon all indebtedness created for the purpose of improving, constructing, reconstructing, repairing or improving of such public levee and the improvements and facilities thereon for which such revenue bonds were issued to so improve, construct, reconstruct or repair and to provide a sinking fund sufficient to pay off such indebtedness at maturity.

History: L. 1933, ch. 43, § 5 (Special Session); Nov. 21.



13-1243 Same; contracts; rentals; conditions and safeguards; annual audit, filing.

13-1243. Same; contracts; rentals; conditions and safeguards; annual audit, filing. The governing body of such city is hereby empowered and authorized to enter into an agreement in writing with any person, firm or corporation to erect and construct on its public levee, improvements and facilities authorized and mentioned in this act and lease the same for a term of not to exceed ninety-nine (99) years for such rental and upon such conditions as in the judgment of such governing body will be to the best interest of such city, provided the rent fixed by any such agreement and lease shall be sufficient to liquidate and pay all expenses of the city connected therewith and the principal and interest of all revenue bonds issued or to be issued to pay the full cost of such improvements and facilities so leased. The governing body of any such city shall observe the following conditions and safeguards:

(a) All authorized and executed leases, agreements or documents, photostatic or sworn copies thereof concerning construction, alteration, repairs or terms of rental of any public levee, in whole or in part and improvements thereon, shall be filed with the city clerk of any such city and shall be open to public inspection; and

(b) the governing body of each city which has issued revenue bonds for the improvement of any public levee, shall cause an audit to be made annually by a licensed municipal public accountant or certified public accountant of the operations of any revenue-producing public levee in this state. Within one year after the end of the audit period of the audit, a copy of the audit report shall be filed with the clerk of such city and shall be open to public inspection.

History: L. 1933, ch. 43, § 6 (Special Session); L. 1945, ch. 117, § 1; L. 1980, ch. 64, § 3; July 1.



13-1244 Same; limitation.

13-1244. Same; limitation. In no case in which revenue bonds are issued under and by virtue of this act shall any revenue bonds be issued for the improvement of any public levee and improvements thereon in excess of the actual cost of same, plus an amount necessary to take up and pay for or make an exchange for any outstanding revenue bonds issued under and by virtue of this act.

History: L. 1933, ch. 43, § 7 (Special Session); L. 1937, ch. 135, § 2; March 26.



13-1245 Same; act supplemental.

13-1245. Same; act supplemental. The powers herein granted shall be supplemental with relation to the issuance of bonds, to the provisions of K.S.A. 10-102 and 12-673, and not a modification thereof.

History: L. 1933, ch. 43, § 8 (Special Session); Nov. 21.



13-1246 Retirement pension plan for employees and dependents in cities over 120,000; agreement.

13-1246. Retirement pension plan for employees and dependents in cities over 120,000; agreement. The governing body of any municipality of the state of Kansas having a population of more than one hundred twenty thousand (120,000) and owning and operating a public utility or utilities is hereby empowered and may at its option enter into an agreement with its employees in said municipally owned public utility or utilities providing for the establishment of a retirement pension plan for the benefit of said employees, their wives and dependents: Provided, That in any municipality of over one hundred twenty thousand (120,000) population where the public utility or utilities are operated, managed, and controlled by a board of public utilities or any other managing board, however designated, such managing board instead of the governing body of the municipality shall be empowered to enter into the agreement and establish the retirement pension plan provided for herein.

History: L. 1939, ch. 122, § 1; L. 1953, ch. 86, § 1; April 13.



13-1246a Board of pension trustees in certain cities over 120,000; composition; contributions for operation of plans; costs of increased pensions; agreements between pension board and public utilities board as to assets and property; powers of pension board; plan, revision, printing; pension and retirement benefits; funds and earnings; exemptions; qualified domestic relations orders; beneficiaries for benefits.

13-1246a. Board of pension trustees in certain cities over 120,000; composition; contributions for operation of plans; costs of increased pensions; agreements between pension board and public utilities board as to assets and property; powers of pension board; plan, revision, printing; pension and retirement benefits; funds and earnings; exemptions; qualified domestic relations orders; beneficiaries for benefits. (a) (1) Any board of public utilities in any municipality of the state of Kansas having a population of more than 120,000 shall be empowered to enter into an agreement with its employees for the purpose of reorganizing and establishing a board to be known as a board of pension trustees composed of six members, and for the purpose of continuing, revising, maintaining and adopting an equitable and adequate pension program for all of its employees, including retired employees, and their dependents. Three members of the board of pension trustees shall be appointed by the board of public utilities from its regular employees to serve at its discretion. Three members of the board of pension trustees shall be elected annually by all of the nonsupervisory employees of the board of public utilities from its nonsupervisory employees and shall serve for fixed periods of one year, commencing on July 1, of each year.

(2) Present employees of such board of public utilities, in order to pay the cost of implementing, continuing and operating such retirement pension plan for such present employees, shall contribute in the aggregate from their earnings not more than ½ of the costs of future-service pensions, and such board of public utilities shall pay or contribute the remaining portion thereof to any revised, continued or adopted retirement pension plan, as provided for herein.

(3) Any costs of paying increased pensions or benefits to retired employees and their dependents of such board of public utilities, and the costs of any back-service obligations under terms of such revised pension plan as may be found and determined to be proper and equitable, under rules and provisions to be adopted by such board of pension trustees, shall be borne in their entirety by such board of public utilities; and such contributions to such continued and revised retirement pension plan for the use and benefit of retired employees and their dependents which shall be made by such board of public utilities shall be computed and based on sound actuarial standards.

(4) Such board of pension trustees shall be empowered to make and enter into an agreement with such board of public utilities, authorizing such board of pension trustees to take control and custody of all assets, property and funds presently held, controlled and in the possession of the now constituted retirement advisory council of such board of public utilities, and its present trustee, as the same was theretofore created and is now functioning as provided by K.S.A. 13-1247, and amendments thereto. The board shall provide for such additional funds as may be necessary to fulfill the purposes of this act.

(5) Such board of pension trustees shall be empowered to control and take immediately into and under its custody and control, title to and possession of all records, funds, property and assets of the such existing retirement advisory council of such board of public utilities, and its present trustees, as the same is now constituted by the provisions of K.S.A. 13-1247, and amendments thereto, which such retirement council of such board of public utilities, its powers, authority and duties shall be abolished, cease and terminate upon the effective date of this act.

(b) (1) The board of pension trustees shall establish a formal, adequate written pension plan with specific rules of eligibility for pension coverage for all present employees, including retired employees, and their dependents, of such board of public utilities. The plan and rules appertaining thereto may be amended at any time by the vote of four members of such board of pension trustees and may be the subject of negotiations between such board of public utilities and its employees, but subject to the revision, adoption and ratification of the same by such board of pension trustees, as the same is created and governed by the provisions of this act. The plan and rules shall be printed and distributed to all employees.

(2) Pensions and retirement benefits, received and paid under the such continued and revised retirement pension plan and rules promulgated by such board of pension trustees, to retired employees, their dependents, and present employees, shall at all times bear a reasonable relationship to the wages or earnings paid to any employee of such board of public utilities. Such benefits shall be compatible with any changes in cost of living indexes except, such plan and benefits payable shall at all times be in strict conformity with current, sound actuarial standards and principles.

(3) No employee shall be exempt from having contributions made on such employee's behalf or be precluded from receiving benefits for any reason other than lack of age, or an insufficient period or time of employment.

(4) No plan shall be adopted or modified at any future time which is not properly funded and in conformity with recognized, sound actuarial principles and standards.

(5) All funds and the earnings therefrom held in trust for the use and benefit of the employees and members, including retired employees and their dependents, of such board of public utilities, of any retirement pension plan continued, revised and adopted under the provisions of this act, shall be exempt from civil process, taxation or assessment, and shall not be subject to seizure or execution or liens of any kind. All benefits due to the members or to their beneficiaries of any retirement pension plan continued and revised under the provisions of this act, shall be exempt from any tax of the state of Kansas or any political subdivision or taxing body of the state and civil liability for debts of the members and employees, or their beneficiaries, receiving the same, and, except as otherwise provided, shall not be subject to seizure, execution or process of any nature. Any annuity or benefit or accumulated contributions due and owing to any person under the provisions of any retirement pension plan continued and revised under the provisions of this act are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the United States internal revenue code of 1954, as amended. The provisions of this act shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994. Such retirement pension plan continued and revised under the provisions of this act, such board of pension trustees, or such board of public utilities shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, but is subject to orders from such actions issued by the district court of the county where such action was filed and may accept orders which it deems to be qualified under this subsection if such orders are issued by courts having jurisdiction of such actions outside the state of Kansas. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from such retirement pension plan pursuant to this act.

(6) The members and employees of any retirement pension plan continued, revised and adopted under the provisions of this act, may name one or more beneficiaries to receive any benefits that may be due or become due to such member and employee in the event of such member or employee's death.

History: L. 1969, ch. 99, § 1; L. 1990, ch. 282, § 29; L. 1994, ch. 231, § 3; L. 2012, ch. 162, § 27; May 31.



13-1249 Same; rules and regulations.

13-1249. Same; rules and regulations. The governing body of any municipality having a population of over 120,000 and owning and operating a public utility or utilities, or any board of public utilities or managing board having the management and control of such utility or utilities, is hereby empowered to adopt such rules and regulations as they shall deem necessary to carry out the intent and purpose of this act.

History: L. 1939, ch. 122, § 4; April 7.



13-1250a Federal old-age and survivors insurance for employees in cities over 120,000; referendum.

13-1250a. Federal old-age and survivors insurance for employees in cities over 120,000; referendum. The governing body of any municipality having a population of over one hundred twenty thousand (120,000) and owning and operating a public utility or utilities, or any board of public utilities or managing board having the management and control of such utility or utilities is hereby authorized, permitted and empowered, at its option, to extend and provide for its employees, their dependents and survivors, the protection and benefits provided by the old age and survivors insurance system embodied in the social security act of congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "social security act" (including regulations and requirements issued pursuant thereto) as such act has been and may from time to time be amended: Provided, That a majority of the employees in the public utility or utilities by secret written ballot, vote to be included under the provisions of the old age and survivors insurance system of congress which referendum shall be conducted as provided in said federal law by the governor or any agency or individual designated by the governor.

History: L. 1955, ch. 112, § 1; April 1.



13-1250b Same; contributions.

13-1250b. Same; contributions. The contributions for the cost of the protection which is provided in K.S.A. 13-1250a shall be paid by the employees and utility or utilities in such proportions as required by law and such utility or utilities are authorized to pay its part of the cost thereof from its revenues and may, if necessary, adjust its rates to so provide.

History: L. 1955, ch. 112, § 2; April 1.



13-1250c Same; agreements.

13-1250c. Same; agreements. Any agreement or agreements necessary to provide for and carry out the provisions of this act may be made by the governing body of any municipality having a population of over one hundred twenty thousand (120,000) and owning and operating a public utility or utilities, or any board of public utilities or managing board having the management and control of such utility or utilities, or by the state.

History: L. 1955, ch. 112, § 3; April 1.



13-1252 Revenue bonds for water and electricity in certain cities over 120,000; definitions.

13-1252. Revenue bonds for water and electricity in certain cities over 120,000; definitions. "Municipality" as used in this act means municipality as defined by K.S.A. 10-101. "Utility" as used in this act means any instrumentality or facility of a revenue-producing character owned and operated by a municipality or operated for such municipality by a board of control or board of public utilities, as provided by law, for use in serving the public with water and electricity. "Revenue bonds" as used in this act means bonds issued by any municipality in this state to be paid exclusively from the revenue derived from the operation of such utility.

History: L. 1941, ch. 142, § 1; June 30.



13-1253 Revenue bonds for water and electricity in certain cities over 120,000; utility rates, fees and charges; refunding revenue bonds.

13-1253. Revenue bonds for water and electricity in certain cities over 120,000; utility rates, fees and charges; refunding revenue bonds. Any municipality, having a population of more than one hundred twenty thousand (120,000) and owning and operating a water and light plant, or operating such plants through a board of public utilities as provided by law, authorized by the laws of the state of Kansas to issue general obligation bonds for the reconstruction, alteration, repair, improvement, extension, or enlargement of any of the utilities mentioned herein is hereby empowered to issue and sell revenue bonds in payment of the cost thereof; to fix by ordinance or resolution such rates, fees or charges for the use thereof or service therefrom as may be reasonable and necessary, and provide for the manner of collecting and disbursing such revenues. Any municipality which has issued or may hereafter issue revenue bonds under the provisions of this section may at any time deemed advisable issue and sell refunding revenue bonds to refund any previous issue or issues or part thereof which are outstanding either at or prior to their maturity. Such refunding revenue bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

History: L. 1941, ch. 142, § 2; L. 1951, ch. 156, § 1; L. 1975, ch. 96, § 1; L. 1977, ch. 58, § 9; May 18.



13-1254 Same; revenue fund; use.

13-1254. Same; revenue fund; use. Revenues derived from the operation of any water and light utility financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the municipality or into the treasury of its board of public utilities and kept in a separate fund, and shall be used for the purpose of paying the cost of operation, the repair, maintenance, extension, enlargement, alteration, reconstruction and improvement of such utilities and the cost of acquiring, operating and maintaining a municipal airport and paying the principal of, and the interest upon, the revenue bonds issued thereunder. Any surplus may be used to pay the principal of and interest upon any and all general obligation bonds outstanding, issued for the purpose of acquiring, constructing, extending or improving said utilities and the cost of acquiring, maintaining or improving a municipal airport.

History: L. 1941, ch. 142, § 3; L. 1951, ch. 156, § 2; March 26.



13-1255 Same; liens on revenues of utility; recitals; negotiability.

13-1255. Same; liens on revenues of utility; recitals; negotiability. Such revenue bonds are hereby made a lien on the revenues produced from such utility, but shall not be general obligations of the issuing municipality, and shall not contain the recitals set forth in K.S.A. 10-112, and any amendment thereof, but shall contain recitals stating the authority under which said bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority, that such bonds and the interest thereon are to be paid by the issuing municipality from the revenues derived from the rates, fees or charges herein mentioned, and not from any other fund or source, that the same have been registered in the offices of the clerk of the issuing municipality and the treasurer of the state of Kansas, respectively, and that said bonds are negotiable.

All such bonds, when registered and issued as herein provided, shall import absolute verity and shall be conclusive, in favor of all persons purchasing said bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof, and such bonds shall be negotiable and may be issued in addition to the statutory limit of bonded indebtedness of the issuing municipality. No municipality shall have authority to levy taxes to pay the principal of or interest upon revenue bonds issued under the terms of this act, and the provisions of K.S.A. 10-113 shall not apply to bonds issued hereunder.

History: L. 1941, ch. 142, § 4; June 30.



13-1257 Revenue bonds for water and electricity in certain cities; terms; limitation.

13-1257. Revenue bonds for water and electricity in certain cities; terms; limitation. Revenue bonds issued under the terms of this act shall mature not more than forty years after the date of their issuance. Said bonds shall be sold in such manner as the city determines and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, payable in the manner determined by the city. The total amount of bonds which may be issued under the terms of this act shall not exceed the cost of the project.

History: L. 1941, ch. 142, § 6; L. 1951, ch. 156, § 3; L. 1970, ch. 64, § 26; L. 1978, ch. 99, § 16; L. 1980, ch. 72, § 13; April 14.



13-1258 Same; payment of bonds; rates, fees or charges; covenants, agreements and restrictions.

13-1258. Same; payment of bonds; rates, fees or charges; covenants, agreements and restrictions. Provisions shall be made, by appropriate enactment by the governing body of such municipalities or, where such water and light plants are under the control and the management of the board of public utilities, by the board, pursuant to the direction of the city, for the payment of the bonds; and it shall be the duty of the governing body of the city or the board, as the case may be, to fix rates, fees, or charges for the use or services rendered by such utility or utilities, which rates, fees or charges shall be sufficient to pay the cost of operation, repair, maintenance, extension, enlargement, alteration, reconstruction and improvement of such utility and pay the principal of, and interest upon, the revenue bonds when due.

The ordinance or resolution of any municipality authorizing the issuance of revenue bonds provided for in this section may contain such other covenants, agreements and restrictions as may be deemed necessary or advisable by the body enacting the ordinance or resolution to insure the payment of the revenue bonds authorized and issued hereunder, but in no event shall the holder of such revenue bonds have a lien upon the tangible property constituting the utility or utilities, nor shall the operation, management, or control of such utility be taken from such municipality or its board.

History: L. 1941, ch. 142, § 7; L. 1951, ch. 156, § 4; L. 1980, ch. 72, § 14; April 14.



13-1259 Same; issuance of bonds; publication notice; protest; election.

13-1259. Same; issuance of bonds; publication notice; protest; election. The governing body of any municipality, by a two-thirds vote thereof, or where the utilities are under the control and management of a board of public utilities, the board by a three-fifths vote thereof, may contract for or make repairs, extensions, reconstruction, alteration, improvements or enlargements of its municipally owned water and light utilities and issue or request the issuance of revenue bonds for the cost thereof without submitting to a vote of such municipality the proposal to contract for or make such repairs, extensions, reconstruction, alteration, improvements or enlargements, and to issue revenue bonds as provided for herein in payment of the cost thereof. Before contracting for or making any such repairs, extensions, reconstruction, alteration, improvements or enlargements, to be paid for by revenue bonds, the governing body of such municipality shall cause to be published in the official paper of the municipality, a notice of its intention to do so, which notice shall describe the nature of the proposed repairs, extensions, reconstruction, alteration, improvements or enlargements, state the total amount of the cost thereof, and the amount of the revenue bonds proposed to be issued in payment thereof.

If within fifteen days after the publication, as aforesaid, of such notice, there shall be filed with the clerk of such municipality a written protest against such repairs, extensions, reconstruction, alteration, improvements or enlargements, and such bond issue, signed by not less than twenty percent of the qualified electors of such municipality, the governing body thereof shall thereupon submit such proposed project and proposed bond issue to the qualified electors of such municipality at a special election to be called for that purpose, upon at least ten days' notice, to be held not later than fifteen days after the filing of such protest, or at a regular city election or general election which will occur not sooner than fifteen days nor later than sixty days after the filing of such protest. In the event a majority of such electors voting on such proposition at such election shall vote in favor thereof, such repairs, extensions, reconstruction, alteration, improvements or enlargements, shall be made, and the revenue bonds may be issued in payment of the cost thereof.

History: L. 1941, ch. 142, § 8; L. 1951, ch. 156, § 5; L. 1980, ch. 72, § 15; April 14.



13-1260 Same; issuance of bonds; duties of city officers; election; expenses.

13-1260. Same; issuance of bonds; duties of city officers; election; expenses. In municipalities of the class provided for herein, if the water and light plants thereof are under the control and management of a board of public utilities as provided by law, when three-fifths of the board shall deem it necessary and expedient that revenue bonds be issued for any of the purposes provided for herein, it shall be the duty of the governing body of such city within ten days after receiving written request from the board to take the necessary steps to determine the necessity for the issuance of such revenue bonds and the governing body of such city may issue and sell such bonds as it determines necessary, the proceeds thereof to be delivered to the treasurer of the board of public utilities.

Where it is necessary to hold an election to submit the question of the issuing of such revenue bonds to the qualified electors of the municipality, such elections shall be held in accordance with the provisions herein and the general obligation bond election laws of the state of Kansas where applicable, and the cost thereof, if held on dates other than the dates of the regular city election, or general election, shall be paid by the board.

History: L. 1941, ch. 142, § 9; L. 1980, ch. 72, § 16; April 14.



13-1261 Same; repairs and improvements of utility; compliance with federal acts or rules.

13-1261. Same; repairs and improvements of utility; compliance with federal acts or rules. The governing body of such city, or where there is a board of public utilities having daily operational control of the water and light plants, then the board, is hereby authorized in its discretion to contract for and construct such repairs, extensions, reconstruction, alteration, improvements or enlargements of such utilities in accordance with the provisions and requirements of any federal act applicable thereto, and rules promulgated thereunder, and to use any fund that may be available for such construction in such manner as will comply with the provisions of any such act and rules promulgated thereunder, including any grant or grants of money therein provided, and to do all other acts and things necessary to be done in order to comply with the provisions of any such federal act and rules promulgated thereunder.

History: L. 1941, ch. 142, § 10; L. 1951, ch. 156, § 6; L. 1980, ch. 72, § 17; April 14.



13-1263 Same; act supplemental.

13-1263. Same; act supplemental. The power herein granted to issue bonds shall be supplemental to and not amendatory of the provisions of K.S.A. 10-102.

History: L. 1941, ch. 142, § 12; June 30.



13-1264 Same; invalidity of part.

13-1264. Same; invalidity of part. If any provision contained in this act shall for any reason be held invalid, it shall not affect the remainder of this act; and this act shall remain in force and effect the same as if such part held to be invalid had not been included therein.

History: L. 1941, ch. 142, § 13; June 30.



13-1269 Certain cities over 100,000; transfer of revenues to certain other funds; adjustment of rates.

13-1269. Certain cities over 100,000; transfer of revenues to certain other funds; adjustment of rates. All cities of the first class of the state of Kansas having a population of more than 100,000 inhabitants, which own, manage, operate and control a municipal electric-light plant and a municipal water plant and which are producing and distributing water, light, heat and power for domestic, industrial, commercial or municipal purposes within or without or within and without the corporate limits of said cities, are hereby empowered to place in the funds used for governmental functions of said cities, at a specified time a certain percentage of the gross operating revenue of said enumerated utilities, or either of them, as hereinafter directed: Provided, That such cities, if necessary, may adjust their utility rates in order to carry out the provisions of this act or where these utilities are managed, operated and controlled by a board of public utilities, or other managing boards, these boards shall have the power to adjust the rates.

History: L. 1945, ch. 129, § 1; March 24.



13-1270 Same; utilities having bonded indebtedness.

13-1270. Same; utilities having bonded indebtedness. The above power of cities to transfer funds from the gross operating revenue of the utilities, as conferred by this act, shall be exercised only as to such of their utilities, as have no general obligation bonded indebtedness. Any city or the board of public utilities or other managing boards of any city, where the utilities above mentioned are managed, operated and controlled by such boards, may place in their appropriate sinking funds from time to time sufficient moneys to pay the outstanding general obligation bonded indebtedness against the utility, including interest as such indebtedness matures. When this is done, funds from the gross operating revenue of the utility or utilities may be transferred in like manner as when the utility or utilities are free from general obligation bonded indebtedness.

History: L. 1945, ch. 129, § 2; L. 1980, ch. 72, § 18; April 14.



13-1271 Same; transfer of funds; limitation.

13-1271. Same; transfer of funds; limitation. In the cities herein designated, owning an electric-light plant and municipal water plant, where the utility or utilities are free and clear of general obligation bonded indebtedness, or where deposits in their appropriate sinking funds have been made as provided in K.S.A. 13-1270, and amendments thereto, the governing bodies of the cities or the board of public utilities at the direction of the city shall, on the first business day of each fiscal year, transfer to the funds to be used for governmental functions of such cities, not less than four percent nor more than fifteen percent of the gross operating revenue of their public utilities hereinbefore designated, for the year immediately prior to the preceding fiscal year.

History: L. 1945, ch. 129, § 3; L. 1980, ch. 72, § 19; April 14.



13-1272 Same; transfer of funds; determination of amount.

13-1272. Same; transfer of funds; determination of amount. The determination of the percentage to be transferred to funds to be used for governmental functions as provided in K.S.A. 13-1271, and amendments thereto, shall be determined by the governing bodies or operating or managing boards, as the case may be, of the utilities of such cities, within the range of percentages shown in K.S.A. 13-1271, and amendments thereto. The determination of the percentage to be transferred shall be made by the board of public utilities on or before the first day of May of the preceding year and the board shall notify the governing body of the city of such determination by such date. If the board fails to determine the percentage or fails to notify the governing body of the city before the first day of May of any year, the board shall transfer over a percentage which shall be no less than the percentage transferred in the preceding year.

History: L. 1945, ch. 129, § 4; L. 1980, ch. 72, § 20; April 14.



13-1273 Same; transfer of funds not authorized if general obligation bonds outstanding; exceptions.

13-1273. Same; transfer of funds not authorized if general obligation bonds outstanding; exceptions. When any city, which has under the provisions of this act been transferring utility funds to funds used for governmental purposes in accordance with the provisions of this act, issues general obligation bonds against its utility or utilities as herein enumerated, then such city shall automatically be excluded from the benefits and provisions of this act as to such of its utilities as have a bonded debt until such general obligation bonded indebtedness so created on its utility or utilities be paid, or provisions be made for the retirement of the general obligation bonded indebtedness by deposits in its sinking funds as provided in K.S.A. 13-1270, and amendments thereto.

History: L. 1945, ch. 129, § 5; L. 1980, ch. 72, § 21; April 14.



13-1274 Same; allocation of transferred moneys.

13-1274. Same; allocation of transferred moneys. The governing bodies of all cities as above classified shall have the power, and are hereby authorized to allocate all or any part of the moneys which have been transferred under the provisions of this act, from the gross operating revenue of their utilities, among the different funds of said cities used for governmental functions.

History: L. 1945, ch. 129, § 6; March 24.



13-1275 Transfer of ownership and control over certain township water systems to certain cities; conditions; powers and obligations of city or board of public utilities.

13-1275. Transfer of ownership and control over certain township water systems to certain cities; conditions; powers and obligations of city or board of public utilities. Whenever 65% or more of the customers of any publicly owned township water system of any township located, in whole or in part, within three miles of the limits of any city of the first class located in the same county as such township have been annexed and taken into such city and, at the time of such annexation, township water system revenue bonds have been issued and are outstanding and unpaid in a total principal amount of $700,000 or more, such bonds being a first and prior lien on the earnings and income derived from the operation of the water system, the control and ownership of such system shall be transferred to and shall thereupon vest in such city of the first class and if such city has a board of public utilities, such system shall be for the use and benefit of such board and for those persons now or hereafter being served by such system. The board of public utilities shall be responsible for the maintenance, operation, improvement and extension of such system. Such city or if the city has a board of public utilities, then such board of public utilities shall by resolution obligate itself to pay and shall assume the entire revenue bonded indebtedness, together with interest charges and other debt service costs, and all other outstanding obligations, of any such township water system. Such city or board of public utilities, as the case may be, shall by resolution further obligate and commit itself to pay off all such revenue water system bonds as the same mature and become payable and any interest due on such revenue bonds and to maintain at all times a sufficient revenue bond reserve fund, for the payment of both principal and interest on such bonds, all in strict conformity with the tenor of such revenue bonds and the resolution of any such township board heretofore adopted and authorizing the issuance of a series or several series of water system revenue bonds by any such township board.

Such city or its board of public utilities shall be authorized to establish such rates for customers residing in any such township outside of the corporate limits of the city which are fair and equitable and sufficient to pay the percentage or pro rata amount of the annual revenue bond and debt service costs, including interest and principal, applicable to that portion of the utility system lying outside of the corporate limits of the city. Prior to the date the interest becomes due on such revenue bonds and prior to the date of the annual maturity of those revenue bonds which becomes due each year, such city or its board of public utilities, as the case may be, shall pay over to the state treasurer a sum equal to and sufficient to pay the total revenue bond and debt service cost, including interest and principal.

History: L. 1967, ch. 109, § 1; L. 1983, ch. 49, § 60; May 12.



13-1276 Same; determination as to customers and outstanding bonds.

13-1276. Same; determination as to customers and outstanding bonds. For the purposes of this act, a certified public accountant appointed by the governing body of such city shall determine the percent of customers of any such system annexed by the city and the amount of revenue bonds outstanding and unpaid at any such time.

History: L. 1967, ch. 109, § 2; March 17.



13-1277 Same; transfer of properties and funds to city.

13-1277. Same; transfer of properties and funds to city. Whenever the title to the properties of any township water system shall be transferred to and shall vest in any city of the first class under the provisions of this act, the township board of such township shall forthwith transfer all property, equipment, records, reports and funds belonging to such water system to such city of the first class or board of public utilities.

History: L. 1967, ch. 109, § 3; March 17.



13-1278 Same; township tax for bond and debt service cost.

13-1278. Same; township tax for bond and debt service cost. During the time that the revenue bond and debt service cost, including principal and interest, assumed by the city at the time of taking control of such system, are being paid the township board of any such township shall levy an annual tax sufficient to raise an amount equal to thirty-five dollars ($35) for each fire hydrant remaining in any such township, and pay such amount annually to any such city of the first class or its board of public utilities for fire protection.

History: L. 1967, ch. 109, § 4; March 17.






Article 13 PARKS, PARKWAYS, BOULEVARDS AND PLAYGROUNDS

13-1324 Assessments for sidewalks and sodding; plans and specifications; scrip to contractor.

13-1324. Assessments for sidewalks and sodding; plans and specifications; scrip to contractor. To pay for the construction and repair of sidewalks, sodding sidewalk spaces on boulevards, special assessments may be levied on all lots and pieces of land fronting thereon according to the front foot thereof. The board of park commissioners shall determine when it is necessary to construct or repair sidewalks and sod sidewalk spaces. Such improvements shall be constructed only by contract in writing, let to the lowest bidder. The board of park commissioners shall determine the plans, specifications and material for all such improvements.

The board may issue scrip to contractors for the same, payable in one year from its date, and such scrip may bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and special assessments may be levied for the amount thereof as above provided. No formality shall be required to authorize the repair of sidewalks, but the board, after giving five (5) days' notice to the owner of any property, if known, to make such repair, or without notice if such owner is unknown or the property unoccupied, may make all necessary repairs to any walk, keep a record of the cost and of the nature and extent of such repairs, and apportion and levy, by resolution, special assessments for such cost as above provided, or pay for the same out of the general park fund.

History: L. 1907, ch. 115, § 25; R.S. 1923, § 13-1324; L. 1970, ch. 64, § 27; March 21.



13-1325 Sodding; scrip to contractors; special assessments.

13-1325. Sodding; scrip to contractors; special assessments. The board of park commissioners shall have power to provide for the sodding of sidewalk spaces upon all public streets, avenues, boulevards, alleys, and other public grounds of the city, and it shall be its duty so to do. The board of park commissioners shall have power to issue scrip to contractors for the cost of such work when done upon streets payable in not to exceed one year from its date and bearing interest at not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and levy special assessments against lots and tracts of land in front of which sodding is done according to the front foot thereof for the same.

History: L. 1907, ch. 115, § 26; R.S. 1923, § 13-1325; L. 1961, ch. 77, § 1; L. 1970, ch. 64, § 28; March 21.



13-1326 Change of grade; eminent domain proceedings.

13-1326. Change of grade; eminent domain proceedings. Before the grade of any road, parkway, boulevard, or street, or part thereof, under the control and management of the board of park commissioners, which has been established, shall be changed, if the property owners affected thereby shall not have waived all claim to damages therefor, the board shall proceed to exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive.

History: L. 1907, ch. 115, § 27; R.S. 1923, § 13-1326; L. 1963, ch. 234, § 31; Jan. 1, 1964.



13-1327 Assessments for change of grade.

13-1327. Assessments for change of grade. Whenever the board of park commissioners of any city shall by resolution declare and order that the whole or any part of the cost of changing the grade of any street, avenue, parkway, or boulevard, or the cost of widening or extending any parkway or boulevard, ought to be paid by the levy of special assessments, upon real estate situated in any one or more park districts, it shall order such resolution entered upon its journal, and forthwith appoint three freeholders, residents of such city, as assessors, who shall qualify by taking an oath to faithfully, honestly and impartially discharge their duties as such assessors, and it shall thereupon become their duty, upon actual view and investigation, to assess the lands which will, in their opinion, to any extent be specially benefited by such improvement, the proportion of the estimated cost thereof which each lot, piece or parcel of land so benefited ought justly to be charged, and make report forthwith to such board of park commissioners, containing an accurate description of each tract of land deemed to be specially benefited and the name of the owner, if known, the actual value of each of said tracts, exclusive of improvements thereon and without the proposed improvements, and what part or amount of the total estimated cost should be assessed and charged against the same on account of benefits, if such improvement be made.

History: L. 1907, ch. 115, § 28; March 4; R.S. 1923, § 13-1327.



13-1328 Notice of assessment; correction.

13-1328. Notice of assessment; correction. Within ten days after the report of the assessors has been filed, the clerk of the board shall cause a notice to be published once in the official paper of said board, stating, in substance, that a report of assessors has been filed apportioning and levying special assessments for the cost of such improvement against real estate, describing the same, and stating the amount of the special assessment levied against each lot or tract, and fixing a time, not less than five days from the date of the publication of such notice, when all persons aggrieved by or objecting to such report, upon any ground, may be heard to contest the same. At the time fixed in such notice, the board of park commissioners shall convene and hear the complaints of all persons interested, and shall have power to review, revise, alter, correct and amend the report of the assessors to any extent necessary to equalize and make such assessments just, equitable and impartial, and to correct all errors, wrong and injustice that may have been done to any person complaining of said report, and to hear, consider and determine all matters relating to such proceeding.

After hearing all persons complaining, the board of park commissioners shall confirm the report of the assessors as returned to them or amend the same, as it may deem just and equitable, and confirm the same as so amended, and thereupon the amounts charged against each tract of land shall become a special assessment and constitute a lien thereon. The decisions of the board of park commissioners correcting, altering, or amending and confirming the report of the assessors shall be entered of record and shall be final and conclusive, and such special assessments shall by the clerk of the board be certified to the county clerk within thirty days after the confirmation of such report and entered upon the tax rolls, and collected as other taxes under existing laws.

History: L. 1907, ch. 115, § 29; March 4; R.S. 1923, § 13-1328.



13-1329 Cost paid from fund of district.

13-1329. Cost paid from fund of district. The cost of improving and maintaining parks, parkways and boulevards established in any park district or districts within the city limits shall be paid from the park fund of the district in which such park, parkway or boulevard is situated, except as is herein otherwise provided.

History: L. 1907, ch. 115, § 30; March 4; R.S. 1923, § 13-1329.



13-1330 Reimprovements; construction of bridges.

13-1330. Reimprovements; construction of bridges. The board of park commissioners shall have power to cause any parkway, boulevard, or street, or part thereof, under its control or management, to be regraded, repaved, recurbed, reguttered, remacadamized or otherwise improved or repaired, including the reconstruction and repair of bridges, viaducts, and sidewalks, in such manner and at such times and with such material as said board may determine, and may pay for such work or improvements or any part thereof out of the funds not otherwise appropriated belonging to the park district in which such work or improvement is made, or, if deemed necessary, by the issue and sale of bonds to be paid by a general tax upon all the taxable property of the district, or may levy special assessments and issue bonds to the same extent and in the same manner as is herein provided for the original making of such improvements.

History: L. 1907, ch. 115, § 31; March 4; R.S. 1923, § 13-1330.



13-1331 Contracts, bids, plans and specifications; time for levy.

13-1331. Contracts, bids, plans and specifications; time for levy. All contracts for improvements costing more than one thousand dollars shall be in writing, and there shall be no liability to any contractor or his or her assignees for the construction of any improvement costing more than one thousand dollars unless the contract therefor is in writing. At least twenty days before the board shall let any contract for any improvement, they shall cause accurate detailed plans and complete specifications therefor, together with a detailed estimate, under oath, of the cost of such improvement, to be made by some competent person and filed in the office of the clerk of such board, for inspection by all persons interested therein, and thereafter, and before letting of such contract, the board shall advertise for bids to do such work in accordance with such plans and specifications for at least ten days in the official city paper.

All bids shall be made in writing and signed by the bidder, and presented by the bidder, his or her agent or attorney, to the board, at a public meeting thereof, and all bids shall be considered and accepted or rejected immediately after their submission. The board may reject any bids and shall not accept a bid in excess of the estimated cost of the work, and a contract let at a price in excess of the estimated cost of the work shall be void. No special assessments shall be levied for the cost of any work until the contract therefor has been let; but such assessments may be levied before the construction of an improvement, when the cost of the same is definitely ascertained.

History: L. 1907, ch. 115, § 32; R.S. 1923, § 13-1331; L. 1953, ch. 89, § 1; June 30.



13-1332 When bonds may be issued; notice.

13-1332. When bonds may be issued; notice. No board of park commissioners shall issue any bonds on account of the grading, curbing, guttering, paving or macadamizing of any street or the construction of any sidewalk or building until such improvement has in fact been constructed and such work found and declared by such board, by resolution entered upon its journal, to be constructed in accordance with the contract therefor and accepted by said board, and said board shall give at least ten days' notice, by publication in the official city paper, of time when it will consider the matter of the acceptance of any improvement the cost of which exceeds the sum of one thousand dollars, and in all cases hear and consider all complaints against work or the acceptance thereof, and said board shall not accept any work not constructed or performed in substantial compliance with the contract therefor, and there shall be no liability on the part of the city to any contractor or his or her assignees on account of the construction of any improvements or performance of any work which improvements or work has not been constructed or performed in substantial compliance with the contract therefor.

History: L. 1907, ch. 115, § 33; March 4; R.S. 1923, § 13-1332.



13-1333 Limitation of action to contest assessment.

13-1333. Limitation of action to contest assessment. No suit or action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy or collection of any tax or special assessment levied under the provisions of this act after the expiration of thirty days from the time of the levy of such tax or assessment: Provided, That in cases where assessments are levied before the completion and acceptance of any improvement, said thirty days shall not commence to run until the improvement is completed and accepted.

History: L. 1907, ch. 115, § 34; March 4; R.S. 1923, § 13-1333.



13-1334 Streets through parks; railroads; transmission lines.

13-1334. Streets through parks; railroads; transmission lines. No roads nor streets shall be laid out or constructed through any park except said board of park commissioners shall lay out and construct or permit the laying out and construction of the same; and any road, highway, street or alley (excepting railroads), or part thereof, which may pass through or into or divide or separate any lands now used or condemned, or that may hereafter be acquired or condemned, for parks, shall upon condemnation [recommendation] of said board of park commissioners, with the consent of the city council of such city be by said city council vacated and closed up and made a part of such park. And no railway shall be built into, through or over any park, parkway or boulevards without the consent of said board of park commissioners; nor shall any street railway, telegraph, telephone or electric-light wires, or posts or supports thereof, be erected or placed in, upon, through, over or adjoining any park without the consent of said board of park commissioners; and said board shall have power and authority to designate the place or places for and manner of erecting, placing and maintaining the same in or upon any park or boulevard, and may cause the place and manner of maintaining the same, whether heretofore or hereafter erected or placed, to be altered at such time and in such manner as it shall deem best for the interest of the city, and may require telegraph, telephone and electric-light wires in any park, parkway or boulevard to be laid underground.

History: L. 1907, ch. 115, § 35; March 4; R.S. 1923, § 13-1334.



13-1335 Grants of property for parks; management.

13-1335. Grants of property for parks; management. Real or personal property may be granted, bequeathed, devised and conveyed to the city for the purpose of the improvement or ornamentation of parks, parkways, or boulevards, or for parks, or for the establishment or maintenance, in any park, of museums, zoological or other gardens, collections of natural history, observatories, libraries, monuments of works of art, upon such trusts and conditions as may be prescribed by the grantors or devisors thereof and agreed to by the board of park commissioners. All property so devised, granted, bequeathed, or conveyed, and the rents, issues, profits and income thereof, shall be subject to the management and control of said board of park commissioners.

History: L. 1907, ch. 115, § 36; March 4; R.S. 1923, § 13-1335.



13-1336 Changes at intersections.

13-1336. Changes at intersections. When the construction or improvement of any boulevard shall necessitate a change of grade or a reconstruction of sidewalks, curbing or pavement upon the streets or alleys intersecting any boulevard, the board of park commissioners shall have power and authority to do all work on such intersecting streets, avenues or alleys necessary to make the grade and the improvements thereof conform, and the expense of such work shall be deemed a part of the expense of the improvement of such boulevard.

History: L. 1907, ch. 115, § 46; March 4; R.S. 1923, § 13-1336.



13-1337 Duty of city officers to assist board.

13-1337. Duty of city officers to assist board. It shall be the duty of the city attorney, city counselor, city engineer and their deputies and assistants to at all times assist and advise the board of park commissioners in all matters pertaining to the duties or affairs of such board.

History: L. 1907, ch. 115, § 48; March 4; R.S. 1923, § 13-1337.



13-1338 Duty of city treasurer.

13-1338. Duty of city treasurer. The city treasurer shall keep a complete and accurate record of all money raised by taxation or received in any way for the acquiring or maintenance of public parks, streets, and boulevards, and shall pay said funds upon and in accordance with warrants issued by the board of park commissioners.

History: L. 1907, ch. 115, § 49; March 4; R.S. 1923, § 13-1338.



13-1339 Police power of city; police officers.

13-1339. Police power of city; police officers. Nothing in this act contained shall take away the power or duty of the governing body with reference to the police power of the city, but it shall be and remain the duty of the governing body to appoint and maintain such police officers as it may deem reasonably necessary for the preservation of peace, good order, and the protection of public rights, property in and upon all parks, boulevards, and other public grounds of the city.

History: L. 1907, ch. 115, § 50; March 4; R.S. 1923, § 13-1339.



13-1340 Bridge over navigable river.

13-1340. Bridge over navigable river. Nothing in this act shall be held to authorize or require any board of park commissioners to erect, maintain or repair any bridge over any navigable river.

History: L. 1907, ch. 115, § 51; March 4; R.S. 1923, § 13-1340.



13-1341 Lights.

13-1341. Lights. It shall be the duty of the governing body to provide, erect and maintain such lights as may be reasonably necessary for the lighting of public parks, parkways, and boulevards, upon the making, by the board of park commissioners, of an order prescribing the location and kind of lights deemed necessary by such board and the presentation to said governing body of a certified copy thereof.

History: L. 1907, ch. 115, § 52; March 4; R.S. 1923, § 13-1341.



13-1342 Sewers.

13-1342. Sewers. It shall be the duty of the governing body to provide for the construction and maintenance of such sewers as may be reasonably necessary to be constructed or maintained in or upon all public parks, parkways, and boulevards, and nothing in this act contained shall be held to take away or abrogate the power of the governing body of any city so to do: Provided, however, That it shall be the duty of the governing body to hear and consider all plans for the construction or maintenance of sewers on boulevards or in parks that may be recommended by any board of park commissioners.

History: L. 1907, ch. 115, § 53; March 4; R.S. 1923, § 13-1342.



13-1343 Contractor's bond.

13-1343. Contractor's bond. All contractors shall give bond for the performance of contracts entered into with the board of park commissioners of any city for the performing of any work or the furnishing of any materials amounting to more than one hundred dollars in a sum equal to the contract price, conditioned upon the faithful performance of all the provisions of the contract, and with security to be approved by the board of park commissioners.

History: L. 1907, ch. 115, § 56; March 4; R.S. 1923, § 13-1343.



13-1344 Reassessment and relevy.

13-1344. Reassessment and relevy. In case the board of park commissioners of any city shall levy any special assessment, which assessment is or may be informal, illegal, irregular or void for the want of sufficient authority to make or levy the same for any cause whatsoever, such board of park commissioners may at any time reapportion the cost of the improvement and relevy assessments therefor, or may relevy any such special assessment or assessments in the manner provided, and against the property liable for assessment for the improvement at the time of the making thereof: Provided, That no such reapportionment or relevy shall be made in any case in which there has not been a substantial performance of the contract.

History: L. 1907, ch. 115, § 57; R.S. 1923, § 13-1344; L. 1970, ch. 366, § 13; April 1.



13-1345 Existing contracts.

13-1345. Existing contracts. Nothing contained in this act shall invalidate any contract heretofore made relative to any public park, parkway, or boulevard, or the maintenance and management thereof.

History: L. 1907, ch. 115, § 58; March 4; R.S. 1923, § 13-1345.



13-1346 Park commissioners in cities between 30,000 and 125,000 and cities over 150,000.

13-1346. Park commissioners in cities between 30,000 and 125,000 and cities over 150,000. In all cities of the first class in the state of Kansas having a population of less than one hundred twenty-five thousand (125,000) and more than thirty thousand (30,000) and in all cities having a population of more than one hundred fifty thousand (150,000), it shall be lawful for the governing body of such city or cities to provide, by ordinance, for the establishment of a board of park commissioners composed of persons not members of the board of commissioners, as hereinafter provided.

History: L. 1921, ch. 101, § 1; R.S. 1923, § 13-1346; L. 1939, ch. 106, § 2; L. 1941, ch. 122, § 12; L. 1953, ch. 89, § 2; L. 1957, ch. 88, § 12; April 16.



13-1347 Same; appointment; terms; removal.

13-1347. Same; appointment; terms; removal. The governing body of any city or cities desiring to establish a board of park commissioners, as provided in K.S.A. 13-1346, and amendments thereto, may by ordinance cause a board of park commissioners to be created. Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, the mayor, by and with the consent and approval of the board of commissioners, shall appoint five residents of such city or cities, well known for their intelligence and integrity, as the members of such board of park commissioners, and shall designate one to serve for a term of one year, one for a term of two years, one for a term of three years, and two for a term of four years, and thereafter the members of such board of park commissioners shall hold their offices for a term of four years and until their successor or successors shall have been appointed and qualified, and in event of the death, resignation, or other disqualification of any member of such board of park commissioners, such successor shall be appointed by the governing body to fill only unexpired terms caused by such vacancy.

Any member of said board of park commissioners may be removed by the governing body of such city for the same cause as any appointive officer.

History: L. 1921, ch. 101, § 2; R.S. 1923, § 13-1347; L. 1949, ch. 141, § 1; L. 2008, ch. 163, § 9; July 1.



13-1348 Same; powers.

13-1348. Same; powers. Except as provided in K.S.A. 3-167, when a board of park commissioners, as provided herein, has been created and members thereof have been qualified in the manner provided by law, such board of park commissioners shall be vested with all powers, authority and control heretofore vested in the governing body, the board of park commissioners of such city, so far as the same relates to parks, parkways, boulevards, municipal airports, playgrounds, and shade trees, and such board of park commissioners shall have every power, authority and control over the parks, parkways, boulevards, municipal airports, playgrounds and shade trees, as is or may hereafter be vested in a board of park commissioners, board of commissioners, or other body, except that all bonds required or authorized by law to be issued relating to parks, parkways, boulevards, municipal airports, playgrounds and shade trees, and all taxes levied for the maintenance or improvement thereof, shall be issued and levied by the governing body.

History: L. 1921, ch. 101, § 3; R.S. 1923, § 13-1348; L. 1941, ch. 122, § 5; L. 1975, ch. 5, § 14; July 1.



13-1348a Park commissioners or airport authority in certain cities; issuance of bonds for park, parkway, boulevard or airport purposes; election; pledge of income from airport facility, effect.

13-1348a. Park commissioners or airport authority in certain cities; issuance of bonds for park, parkway, boulevard or airport purposes; election; pledge of income from airport facility, effect. Any city having a board of park commissioners created pursuant to K.S.A. 13-1346, and amendments thereto, or an airport authority established pursuant to K.S.A. 3-162 is hereby authorized to issue general obligation bonds of such city for the purpose of purchasing land for park, parkway, boulevard or airport purposes or for the construction, enlargement, reconstruction, repair or addition to or of any improvements to any such lands for any such purposes or any such lands and any such improvements. No bonds shall be issued under the authority conferred by this section until the question of the issuance of such bonds has been submitted to a vote of the qualified electors of the city at a general or regular city election or a special bond election and a majority of the electors voting on the question have voted in favor thereof.

In lieu of the foregoing election requirement where, by resolution of a board of park commissioners or an airport authority, net income of an airport facility is pledged to the municipality for payment of bonds issued hereunder, a resolution may be adopted by the governing body of the municipality stating the purpose for which such bonds are to be issued, and the total amount of the bonds proposed to be issued along with a finding by the governing body that revenues pledged by resolution of the board of park commissioners or airport authority will be sufficient to retire general obligation bonds issued hereunder. Such resolution and finding by the governing body of the municipality shall be published once each week for two consecutive weeks in the official newspaper of such municipality. Whereupon, such bonds may be issued unless a petition requesting an election on the proposition, signed by qualified electors of such city equal in number to not less than 2% of the electors of the municipality who voted at the last preceding general election, is filed with the clerk of such municipality within 60 days following the last publication of such resolution. In the event such petition is filed, the governing body of such municipality shall submit the proposition to the voters at an election called for such purpose and held not less than 30 days nor more than 60 days after the filing of such petition. No bonds shall be issued unless a majority of the electors voting on such proposition vote in favor thereof. Such election shall be called and held in the manner provided by the general bond law.

All such bonds shall be issued in accordance with the general bond law. The total amount of bonds outstanding at any one time and issued under this act shall not exceed 3% of the assessed value of all taxable tangible property within the city. Bonds issued under this act shall not be subject to or within the limitations prescribed by any other law limiting the amount of indebtedness of any such city.

History: L. 1957, ch. 114, § 1; L. 1968, ch. 309, § 1; L. 1969, ch. 103, § 1; L. 1975, ch. 5, § 15; L. 1981, ch. 173, § 40; July 1.



13-1348b Certain cities over 250,000; lease of real estate for airport purposes, when; limitation.

13-1348b. Certain cities over 250,000; lease of real estate for airport purposes, when; limitation. The airport authority or, if such authority has not been established, the board of park commissioners of any city now or hereafter having a population of two hundred fifty thousand (250,000) or more, may lease for a term not to exceed fifty (50) years any real estate owned or controlled by such airport authority or board which was acquired for airport purposes, on such terms and conditions as the authority or board may determine, except that every such lease shall require that the real estate be used for airport purposes or purposes incidental or related thereto. Title to all improvements on the demised premises shall revert to the city upon termination of the lease.

History: L. 1957, ch. 115, § 1; L. 1975, ch. 5, § 16; July 1.



13-1348c Investment of airport funds of certain cities; disposition of interest.

13-1348c. Investment of airport funds of certain cities; disposition of interest. Any airport authority or, if such authority has not been established, any board of park commissioners created pursuant to K.S.A. 13-1346, or amendments thereto, may invest any portion of an airport fund not needed for immediate use, if operating pursuant to K.S.A. 10-1116 and 79-2925, and amendments thereto, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein. All interest received from such investments plus the principal thereof shall be paid into the fund which provided the funds for the original investment.

History: L. 1957, ch. 116, § 1; L. 1975, ch. 5, § 17; L. 1977, ch. 54, § 13; July 1.



13-1348d Cities over 200,000; special recreation facilities reserve account; use.

13-1348d. Cities over 200,000; special recreation facilities reserve account; use. The board of park commissioners of any city having a population in excess of two hundred thousand (200,000) may provide for the creation of a special recreation facilities reserve account, into which account shall be deposited funds deriving from recreation facilities including, but not limited to, baseball and athletic fields, swimming beaches, and golf courses; and which special reserve may be carried over from year to year, and used for the addition to, rebuilding, repairing, or replacing of any recreational facilities in any such cities.

History: L. 1959, ch. 62, § 1; June 30.



13-1349 Same; salaries.

13-1349. Same; salaries. Said board of park commissioners shall receive such salaries as may be prescribed by ordinance.

History: L. 1921, ch. 101, § 4; R.S. 1923, § 13-1349; L. 1945, ch. 99, § 14; July 1.



13-1350 Same; act supplemental.

13-1350. Same; act supplemental. This act is supplemental to existing law and shall not be held to repeal existing laws, except when in direct conflict therewith, and after the adoption of its provisions by any such city to which it is applicable.

History: L. 1921, ch. 101, § 5; March 16; R.S. 1923, § 13-1350.



13-1351 Publication of notices and resolutions.

13-1351. Publication of notices and resolutions. All resolutions of the board of park commissioners providing for the issuing of bonds, or levying taxes, or special assessments, or ordering the grading, curbing, guttering, paving, macadamizing, or otherwise improving of any street, boulevard, parkway or park, excepting resolutions providing for repairs or maintenance, and all notices required to be given by publication, shall be published in some daily or weekly newspaper, designated by the board in such notices or resolutions and published in the city of which said commissioners are officers, and shall be in force from and after such publication thereof: Provided, No newspaper shall receive for such publication more than 33 1/3 percent of the fees allowed printers by K.S.A. 28-137.

History: L. 1909, ch. 71, § 8; March 20; R.S. 1923, § 13-1351.



13-1352 Power to issue bonds.

13-1352. Power to issue bonds. The board of park commissioners of any city shall have power, subject to the limitations of this act, to issue general bonds of such city when they deem it necessary so to do, to pay for or obtain funds for the acquiring or improving of any park, parkway or boulevard of such city. Such bonds and interest thereon shall be paid by a general tax upon all the taxable property of the city or of any one or more park districts thereof, as shall be determined by the board at the time of the issuance thereof.

History: R.S. 1923, § 13-1352; Dec. 27.



13-1353 Board may acquire lands outside of cities; sale of bonds.

13-1353. Board may acquire lands outside of cities; sale of bonds. The board of park commissioners of any city of the first class shall have the power to acquire by purchase, gift, condemnation or otherwise such lands as they may deem necessary for public parks outside of the corporate limits of the city and not to exceed one mile therefrom, and to issue and sell, subject to the limitations of this act, general bonds of the city to pay therefor: Provided, That the board of park commissioners of any city of the first class having a population of more than 80,000, shall have the power to acquire by purchase, gift, condemnation or otherwise such lands as they may deem necessary for public parks outside of the corporate limits of the city and not to exceed five miles therefrom and to issue and sell subject to the limitations of this act general bonds of the city to pay therefor.

History: L. 1909, ch. 71, § 10; R.S. 1923, § 13-1353; L. 1927, ch. 117, § 1; L. 1953, ch. 89, § 3; June 30.



13-1354 Clerk of board may administer oaths.

13-1354. Clerk of board may administer oaths. The clerk of the board of park commissioners shall have power to administer oaths in all matters where an oath is required by any law.

History: L. 1909, ch. 71, § 11; March 20; R.S. 1923, § 13-1354.



13-1355 Effect of act of 1909.

13-1355. Effect of act of 1909. Nothing contained in this act shall in any way affect any appeal taken from any award heretofore made or the rights of any person relative to any lands heretofore condemned by any board of park commissioners or the award made therefor. All proceedings relative to the establishment or improvement of boulevards under the provisions of chapter 115 [*] of the Laws of 1907, heretofore had, shall be held valid and remain in full force. Neither this act nor the said act of which it is amendatory and supplemental shall be held or construed to be suspended or limited in their application or otherwise by any other statute. Cities to which said acts are applicable are required to carry out the provisions thereof, subject only to the limitations therein contained.

History: L. 1909, ch. 71, § 12; March 20; R.S. 1923, § 13-1355.

* "Chapter 115," see 13-1301 to 13-1309, 13-1311 to 13-1325, 13-1326 to 13-1345, as amended and revised.



13-1356 Cities of over 110,000; control of military memorial parks and fields.

13-1356. Cities of over 110,000; control of military memorial parks and fields. In all cities having in excess of one hundred and ten thousand population in which is situated a military memorial park, recreation or athletic field, the management and control thereof shall be vested in the governing body of such city.

History: L. 1929, ch. 129, § 1; March 8.



13-1357 Same; lease to board of education; term; uses.

13-1357. Same; lease to board of education; term; uses. The governing body of such city may lease to the board of education for a period not exceeding twenty years, on terms and charges to be fixed by such lease, all or any part of such military memorial park, recreation or athletic field as may be adjacent to and adjoining any public school property in said city, for the purpose of providing adequate facilities for athletics, amusements, and recreational activities of the schools, and permit and authorize the board of education to charge and collect admission fees for school activities, and the governing body may permit the board of education to erect a stadium and such buildings and fixtures and fences thereon as may be deemed necessary to carry out such purposes: Provided, however, That nothing in this act shall be construed to interfere with the use of such military memorial park, recreation or athletic field by the public, civic, religious, charitable and war veterans organizations at any and all times, save and except when in actual use by the schools: And provided further, That the governing body of such city may from time to time issue permits for the use of said military memorial park, recreation or athletic field and fix the terms and charges therefor and shall permit the civic, religious, charitable and war veterans organizations to charge and collect admission fees for their respective activities.

History: L. 1929, ch. 129, § 2; March 8.



13-1358 Same; name.

13-1358. Same; name. The governing body of such city shall establish by ordinance an official name for any such military memorial park, recreation or athletic field, by which name it shall at all times be designated and known, and the using or designation by any other name by any lessee thereof shall constitute a forfeiture of any lease or permit of the organization so doing.

History: L. 1929, ch. 129, § 3; March 8.



13-1374 Parking stations; definitions; eminent domain.

13-1374. Parking stations; definitions; eminent domain. As used in this act and the act of which this act is amendatory, the terms "public parking stations" and "parking stations" includes parking lots, passageways, arcades, and facilities for ingress and egress to parking facilities. Any city of the first class in the state of Kansas may, in the discretion of its governing body, acquire by purchase, gift or condemnation, lands for public parking stations in or near commercial or industrial districts in such city. In acquiring said lands for public parking stations by condemnation, the provisions of K.S.A. 26-501 to 26-516, inclusive, shall, insofar as applicable, apply to and be followed in such condemnation proceedings.

History: L. 1941, ch. 128, § 1; L. 1955, ch. 100, § 1; L. 1963, ch. 234, §33; Jan. 1, 1964.



13-1375 Same; benefit districts; survey; costs.

13-1375. Same; benefit districts; survey; costs. A benefit district shall be established by ordinance. One benefit district may be designated for the acquisition of lands for one or several parking stations. Prior to the establishment of a benefit district, the governing body of the city may conduct a survey and investigation for the purpose of determining suitable locations for parking stations, the approximate cost of acquiring and improving the land therefor, the area to be included in the benefit district or districts and the percentage of the costs of acquiring and improving such parking stations to be assessed against the benefit district which shall be not less than fifty percent (50%) nor more than ninety percent (90%).

A written report on such survey and investigation shall be filed in the office of the city clerk in such city. For the purpose of such survey and investigation, the governing body may employ such appraisers, engineers and other persons as it may deem necessary. The cost of such survey and investigation shall be included as a part of the cost of acquiring and improving the land for parking stations but if no land be acquired such costs may be paid from the general fund of the city. In establishing a benefit district, the governing body may fix the percentage of the cost of acquiring and improving lands for parking stations which is to be assessed against the benefit district.

History: L. 1941, ch. 128, § 2; L. 1947, ch. 143, § 1; L. 1949, ch. 142, § 1; June 30.



13-1376 Same; petition; limitation of actions.

13-1376. Same; petition; limitation of actions. After a benefit district has been established, no further proceedings shall be taken unless there is filed with the city clerk within sixty (60) days of the passage of the ordinance creating the benefit district a petition requesting the establishment of public parking stations. Such petition shall be signed by the resident owners of real estate owning not less than fifty-one percent (51%) of the front feet of the real estate fronting or abutting upon any street included within the limits of the benefit district. In determining the sufficiency of the petition, lands owned by the city, county, state or United States or by nonresident owners of real estate within the benefit district shall not be counted in the aggregate of lands within such benefit district. After any petition has been signed by an owner of land in the benefit district, the change of ownership of said land shall not affect the petition.

In any case where the owners of lands within the benefit district are tenants in common or joint tenants, each cotenant or joint tenant shall be considered a landowner to the extent of his or her undivided interest in said land. The owner of a life estate shall also be deemed the sole landowner for the purpose of this act. Conservators may petition for their conservatees when authorized by the district court so to do. Resident owner of land, as defined herein, shall be any landowner who has resided in the city for thirty days prior to the passage of the ordinance and owning land in the benefit district. A Kansas corporation having its registered office in the city and owning land in the benefit district shall be deemed a resident landowner. No suit shall be maintained in any court to enjoin or in any way contest the establishment of such parking stations or the establishment of a benefit district unless said suit be instituted and summons served within thirty (30) days from and after the date of the filing of such petition with the city clerk.

History: L. 1941, ch. 128, § 3; L. 1949, ch. 142, § 2; L. 1965, ch. 134, § 1; L. 1976, ch. 145, § 39; Jan. 10, 1977.



13-1377 Same; title to land.

13-1377. Same; title to land. Title to the land condemned for parking stations shall vest in the city upon the giving of notice by the commissioners appointed to appraise and assess damages as specified in article 2, chapter 26, of the Kansas Statutes Annotated and any amendments thereto.

History: L. 1941, ch. 128, § 4; April 3.



13-1378 Same; estimate of costs filed with city clerk; benefit assessment; publication notice; limitation of actions.

13-1378. Same; estimate of costs filed with city clerk; benefit assessment; publication notice; limitation of actions. Whenever the governing body shall have acquired lands for public parking stations it shall cause to be made by some competent person an estimate, under oath, of the cost of improving the land for parking stations, which estimate shall be filed with the city clerk. The percentage of the cost of improving such parking stations to be assessed against the benefit district shall be the same as determined for the cost of acquiring the lands therefor. The assessment against the benefit district shall be apportioned among the various lots, tracts, pieces and parcels of land within the benefit district in accordance with the special benefits accruing thereto, this apportionment of benefit assessments to be made by three disinterested property owners appointed by the governing body of such city within thirty days after the filing of the estimates of the cost of said improvement with the city clerk.

As soon as the amount chargeable against each piece of property is ascertained, the governing body of such city shall by ordinance levy such amount against this said real estate in the benefit district, which ordinance shall be published once in the official city paper. No suit to question the validity of the proceedings of the city shall be commenced after thirty days from the awarding of a contract for such improvements and until the expiration of said thirty days the contractor shall not commence work under his or her contract. If no suit shall be filed within such thirty days then all proceedings theretofore had shall be held to be regular, sufficient and valid.

History: L. 1941, ch. 128, § 5; L. 1947, ch. 143, § 2; L. 1949, ch. 142, § 3; June 30.



13-1379 Same; costs; installments and interest; tax levy; special assessments; revenue bonds; leasing of parking facilities; method of operation; revenue from parking meters.

13-1379. Same; costs; installments and interest; tax levy; special assessments; revenue bonds; leasing of parking facilities; method of operation; revenue from parking meters. The cost of acquisition and improvements of public parking stations may be levied and assessed in not to exceed 10 installments, with interest on the whole amount remaining due and unpaid each year at a rate of interest not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Any owner of land within the benefit district may, within 30 days after the assessment ordinance is passed, pay the entire amount assessed against the land. The governing body of such city is hereby authorized to assess, levy and collect the cost of acquisition and improvement of such public parking stations as is assessed against the privately owned property in the benefit district and to levy a general tax on all the property in such city to pay such part of the cost thereof as is not assessed against the privately owned property in the benefit district and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

No suit shall be maintained in any court to enjoin or in any way contest the validity of any special assessment for the cost of acquiring or improving such parking stations unless the same is instituted and summons served within 30 days from and after the date of the publications of the ordinance levying such assessment. Where a city has improved parking lots under the provisions of this act, such city shall have authority by resolution, which resolution shall be published once in the official city paper, and without the necessity of a petition therefor to improve such parking lots including the construction thereon of additional facilities and shall pay for such improvements by the issuance of revenue bonds. The governing body of the city is hereby authorized to lease such parking facilities or to provide any method of operation for such facilities which in their opinion will be of greatest benefit to the public. No suit shall be maintained in any court to enjoin or in any way contest the validity of the proceedings of the governing body of the city for further improving already improved parking lots under the provisions of this act, unless the proceedings are instituted and summons served within 30 days from and after the date of the publication of the resolution authorizing the improvement.

"Revenue bonds" as used in this act means bonds issued by any municipality in this state, which are paid exclusively from the net revenue derived from the operation of off-street parking stations and from parking meters in the city. Such revenue bonds shall not constitute in any case, a general obligation of such city, and the bonds, if and when issued, shall not be taken into consideration or account as a limitation on the power of such city to issue bonds for any and all other purposes heretofore or hereafter authorized by law, with relation to a limitation upon the bonded indebtedness of the city. Revenue bonds issued under the provisions of this act shall mature serially or otherwise to conform to the plan of liquidation and payment of the bonds and interest thereon. The date of maturity of any of the bonds shall not be fixed for a longer period of time than 30 years after the date of issuance, and the bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such city shall have no right or authority to levy taxes to pay the principal or interest of revenue bonds as defined herein and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to this act. Parking meters may be placed in off-street parking stations now or hereafter established.

The revenue derived from such off-street parking meters and the revenue derived from any other method of operation of such off-street parking facilities shall be maintained in a revolving operating fund which need not be budgeted except that there shall be shown in the annual published budget the total amount received from all street parking and off-street parking meters and facilities, and the amount spent during each budget year and the purposes, including payments on bonds and interest, for which spent. All sums necessary for the operation of off-street parking meters and facilities and on-street parking meters and facilities shall be a first claim on all revenue received from such parking meters and facilities. The net amount, after the deduction of the necessary operating expenses, may be pledged for the payment of any revenue bonds issued to pay for the improvement of off-street parking meters and facilities on any improved parking lots within such city.

History: L. 1941, ch. 128, § 6; L. 1949, ch. 142, § 4; L. 1951, ch. 157, § 1; L. 1970, ch. 64, § 29; L. 1979, ch. 52, § 60; L. 1981, ch. 173, § 41; L. 1983, ch. 49, § 61; May 12.



13-1380 Same; bonds.

13-1380. Same; bonds. Bonds of such city may be issued and sold to pay the cost of the lands acquired and the cost of such improvements. The bonds shall be payable in not to exceed 10 annual installments. The last installment shall be not later than 12 years from the date of issuance of such bonds. The bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

History: L. 1941, ch. 128, § 7; L. 1949, ch. 142, § 5; L. 1970, ch. 64, § 30; L. 1983, ch. 49, § 62; May 12.



13-1380a Same; maintenance and policing by city; charges.

13-1380a. Same; maintenance and policing by city; charges. After any parking stations are acquired and improved by the city, the cost of maintaining, operating and policing the same shall be borne by the city. The use of such stations shall be free or for such charge or charges as shall be determined by the governing body to be collected either by parking meters or by attendants or otherwise.

History: L. 1949, ch. 142, § 6; June 30.



13-1380b Same; discontinuance.

13-1380b. Same; discontinuance. If any parking station so acquired and improved shall become unsuitable or unusable as a parking station, the governing body by ordinance may discontinue the use of said land as a parking station and use the same for other city purposes or sell the same as provided by law.

History: L. 1949, ch. 142, § 7; June 30.



13-1381 Same; invalidity of part.

13-1381. Same; invalidity of part. If any part or parts, words or phrases or any section shall be held to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this act and it shall be conclusively presumed that the legislature would have passed this act without such part or parts which shall be held to be unconstitutional.

History: L. 1941, ch. 128, § 8; April 3.



13-1385 Certain cities over 165,000; purchase and improvement of real estate for parks; bonds.

13-1385. Certain cities over 165,000; purchase and improvement of real estate for parks; bonds. Any city of the first class having a population of one hundred sixty-five thousand inhabitants or more and having a board of park commissioners may issue general bonds of such city in a total amount not exceeding $150,000 for the purpose of purchasing real estate and improving the same for park purposes.

History: L. 1949, ch. 140, § 1; Feb. 26.



13-1386 Same; resolution.

13-1386. Same; resolution. Before the issuance of any such bonds the board of park commissioners of such city shall by resolution determine the necessity for such purchase of real estate and such improvement of the same for park purposes, and shall file a certified copy of such resolution with the city clerk of such city.

History: L. 1949, ch. 140, § 2; Feb. 26.



13-1387 Same; bond election; validation of prior proceedings.

13-1387. Same; bond election; validation of prior proceedings. All bonds issued under this act shall be issued in the manner provided by law and any such bonds so issued shall be excluded from all the limitations contained in K.S.A. 13-1320 in determining the amount of bonds which said city may issue under the provisions of said section: Provided, That such bonds shall first be authorized by a majority of the qualified electors of such city voting on such proposition at an election duly called and held as provided by law: Provided further, That all proceedings heretofore taken in connection with the holding of any such election and the issuance of such bonds be and they are hereby validated.

History: L. 1949, ch. 140, § 3; Feb. 26.



13-1388 Off-street parking facilities, acquisition and dispositions; use for other purposes.

13-1388. Off-street parking facilities, acquisition and dispositions; use for other purposes. Any city of the first or second class may, as hereinafter provided, acquire by purchase, lease, gift or condemnation any land or lands in any areas zoned as business, commercial or industrial districts in such city for off-street parking facilities, and may dispose of improvements thereon not appropriate to parking uses, if such there be and may improve any such land or lands by the construction of a building thereon, or otherwise, so as to provide parking facilities.

In acquiring any land for off-street parking facilities by condemnation the provisions of K.S.A. 26-501 to 26-516, inclusive, shall apply to and be followed in such condemnation proceedings. Title in fee simple to any land or lands condemned under this act shall vest in the city upon the payment by the city of the amount of the award in the manner provided in K.S.A. 26-501 to 26-516, inclusive: Provided, That if any land or lands, including the improvements placed thereon, so acquired by purchase or condemnation shall become unsuitable or unusable as an off-street parking facility, the governing body, by resolution, may discontinue the use of said land as such parking facility and use the same for other public purposes.

History: L. 1951, ch. 175, § 1; L. 1955, ch. 101, § 1; L. 1963, ch. 234, § 34; Jan. 1, 1964.



13-1389 Same; survey and investigation; resolution, contents; costs, how paid; limitation of actions.

13-1389. Same; survey and investigation; resolution, contents; costs, how paid; limitation of actions. The governing body of any city of the first or second class desiring to acquire land or lands and improve same for establishment of off-street parking facilities shall conduct a survey and investigation for the purpose of determining suitable locations for such off-street parking facilities and the approximate cost of acquiring and improving land therefor. For the purpose of such survey and investigation the governing body of such city may employ such appraisers, engineers and other persons as it may deem necessary. The cost of such survey and investigation shall be included as a part of the cost of acquiring and improving the land for off-street parking facilities. If, upon completion of the survey and investigation, the governing body of any such city deems it advisable and of benefit to such city to acquire any land and improve the same for off-street parking facilities, the governing body shall adopt a resolution which shall set forth a description of the land to be acquired, the aggregate amount of money to be expended for acquiring and improving such land, including the cost of the survey and investigation, and the source of the funds to be used to pay the costs of such off-street parking facilities.

The governing body may exercise the authority herein granted if there is money in the current operating fund relating to highways, streets and alleys or in the parking meter fund which will not be necessary for current operations during any budget year. If there is no money available in such funds, the governing body may issue and sell revenue bonds to pay such aggregate costs or any portion thereof. The resolution shall be published once in the official city paper. No suit shall be maintained in any court to enjoin or in any way contest the validity of the proceedings of the governing body of the city under the provisions of this act, unless such suit is instituted and the summons is served within 30 days from and after the first publication of the resolution.

History: L. 1951, ch. 175, § 2; L. 1955, ch. 101, § 2; L. 1981, ch. 173, § 42; July 1.



13-1390 Same; revenue bonds; rates, fees and operation.

13-1390. Same; revenue bonds; rates, fees and operation. Whenever the governing body of any city of the first or second class shall adopt the resolution provided for in K.S.A. 13-1389, as amended, said governing body may proceed to acquire the land described in said resolution by purchase, lease, gift or condemnation and may proceed to improve such lands acquired so as to provide off-street parking facilities. In the event that the governing body of the city shall find it necessary to issue revenue bonds to pay any or all of the aggregate cost involved in the acquiring and improvement of such land or lands for off-street parking facilities, such bonds shall be issued and sold as herein provided. The governing body of any such city is hereby authorized to determine the kind or type of off-street parking facilities to be established, the rates or fees to be charged for the use thereof, the method of operation, including the leasing thereof, and the rules and regulations governing use and operation thereof.

History: L. 1951, ch. 175, § 3; L. 1955, ch. 101, § 3; March 3.



13-1391 Same; revenue bonds; terms; use of funds; operating expenses.

13-1391. Same; revenue bonds; terms; use of funds; operating expenses. Whenever the governing body of a city of the first or second class issues revenue bonds under this act, such revenue bonds shall not be general obligations of such city but shall be paid exclusively from the revenues derived from the operation of off-street parking facilities and on-street parking meters, except as hereinafter provided. The governing body of such city may provide, however, if it finds it to be in the best interest of the city, that revenue bonds issued hereunder shall be payable solely from the revenues derived from the operation of on-street parking meters and that no charge shall be imposed for the use of the off-street parking facilities acquired or improved out of the proceeds of such bonds. Such revenue bonds shall not be taken into account or in any wise be a limitation upon the power of such a city to issue bonds for any other purpose. No city issuing revenue bonds under this act shall have any right or authority to levy taxes to pay any of the principal of, or interest on any such bonds or any judgment against the issuing city on account thereof, and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder. All revenue bonds issued hereunder shall mature to conform with the plan of liquidation and payment of such bonds and the interest thereon as provided by the governing body. The maturity date of such revenue bonds shall not exceed a longer period of time than 40 years after the date of issuance and such bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

Such revenue bonds shall not contain the recitals set forth in K.S.A. 10-112, and amendments thereto. Such bonds shall recite the authority under which such revenue bonds are issued, and that they are issued in conformity with the provisions, restrictions and limitations thereof, and that such bonds and interest thereon are to be paid from the net revenues received from the operation of off-street parking facilities and from on-street parking meters. The revenue bonds shall recite, also, that the same have been registered in the office of the city clerk, and in the office of the treasurer of the state of Kansas. Registration of the revenue bonds shall import absolute verity, and shall be conclusive as to the recitals, in favor of all persons purchasing such bonds, and that all proceedings and conditions precedent have been had and performed to authorize the issuance of such bonds, and such bonds shall be negotiable.

Whenever revenue bonds are issued under this act to finance the cost of acquiring land and constructing or placing of improvements thereon, such revenue bonds shall be a specific lien on such land and improvements and on all the revenues derived from the operation thereon of off-street parking facilities. The governing body may provide in the ordinance authorizing any such revenue bonds that the additional bonds may be issued payable out of the revenues of the facilities then being acquired under such conditions and restrictions as may be specified in such ordinance.

All revenues derived from the operation of off-street parking facilities shall be placed in a special fund which shall be used for the payment of operational and maintenance costs of such off-street parking facilities, including the cost of installation, maintenance and repair of parking meters therein, for which such cities are hereby expressly empowered to contract, and all revenues over and above those necessary for the above stated purposes shall be used for the retirement of revenue bonds issued hereunder and for the payment of interest thereon. All sums necessary for the operation of off-street parking facilities and on-street parking meters shall have a first claim on all revenues received from such facilities and meters. The net amount, after the deduction of the necessary operating expenses, may be pledged for the payment of any revenue bonds issued for the purposes herein authorized.

History: L. 1951, ch. 175, § 4; L. 1955, ch. 101, § 4; L. 1970, ch. 64, § 31; L. 1978, ch. 99, § 17; L. 1983, ch. 49, § 63; May 12.



13-1392 Same; pledge of certain revenues.

13-1392. Same; pledge of certain revenues. In the event that any city to which this act applies, has taken preliminary proceedings relating to the authorization and issuance of revenue bonds but said bonds have not yet been issued, the governing body of said city may, if it deems it advisable, pledge the revenues derived from the off-street parking facilities and the on-street parking meters of said city in the same manner and to the same extent as provided in this act.

History: L. 1955, ch. 101, § 5; March 3.



13-1395 Revenue bonds for revenue producing swimming pools and golf courses in cities over 200,000.

13-1395. Revenue bonds for revenue producing swimming pools and golf courses in cities over 200,000. The board of park commissioners of any city having a population in excess of two hundred thousand (200,000) is hereby authorized and empowered to issue revenue bonds for the acquisition, construction, alteration, repair, improvement, extension or enlargement of any revenue producing swimming pools and golf courses owned and operated by such board, subject to the terms and conditions of this act.

History: L. 1967, ch. 110, § 1; July 1.



13-1396 Same; payment exclusively from revenues derived from operations.

13-1396. Same; payment exclusively from revenues derived from operations. Bonds issued under the terms of this act, together with interest thereon, shall be paid exclusively from the revenue derived from the operation of such swimming pools and golf courses.

History: L. 1967, ch. 110, § 2; July 1.



13-1397 Same; revenues to separate fund; use.

13-1397. Same; revenues to separate fund; use. Revenues derived from the operation of any such swimming pools and golf courses financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the board of park commissioners and kept in a separate fund and shall not be used except for the purpose of paying the cost of operation, maintenance and improvement of such swimming pools and golf courses, providing an adequate depreciation fund and paying the principal of and the interest upon the revenue bonds issued under the act.

History: L. 1967, ch. 110, § 3; July 1.



13-1398 Same; bonds lien upon revenue, recitals; verity; negotiability; outside bonded debt limitations.

13-1398. Same; bonds lien upon revenue, recitals; verity; negotiability; outside bonded debt limitations. Such revenue bonds are hereby made a lien on the revenue produced from the operation of such swimming pools and golf courses but shall not be general obligations of the issuing board and not contain the recital set forth in K.S.A. 10-112 or any amendment thereof, but shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority and that such bonds and the interest thereon are to be paid by the issuing board from the revenues derived from the fees, rates or charges herein mentioned and not from any other fund or source; that the same have been registered in the office of the clerk of the issuing municipality and the auditor of the state of Kansas respectively and that said bonds are negotiable. All such bonds, when registered and issued as herein provided, shall import absolute verity and shall be conclusive in favor of all persons purchasing such bonds; that all proceedings and conditions precedent have been held and performed to authorize the issuance thereof and such bonds shall be negotiable and shall be issued in addition to the statutory limits of bonded indebtedness of the issuing board or municipality.

History: L. 1967, ch. 110, § 4; July 1.



13-1399 Same; sale restrictions.

13-1399. Same; sale restrictions. Bonds issued under this act shall not be sold for less than the principal amount thereof and accrued interest thereon and shall not be offered for sale nor purchased by the state school fund commission.

History: L. 1967, ch. 110, § 5; July 1.



13-13,100 Same; terms.

13-13,100. Same; terms. Revenue bonds issued under the provisions of this act shall mature not later than 40 years after the date of issuance. Such bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. In no case where revenue bonds are issued pursuant to this act, after the project has been completed, shall the total amount received therefrom be in excess of the actual costs of the project. In the case where the bonds are issued prior to completion of the project and the total amount received therefrom exceeds the actual costs of the project when completed, then the excess shall forthwith be deposited in a separate fund and shall not be used except for the purpose of paying the principal of and the interest upon the revenue bonds issued under the act. No board or municipality shall have any right or authority to levy taxes to pay any of the principal of or interest on any such bond or any judgment against the issuing board or municipality on account thereof, and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

History: L. 1967, ch. 110, § 6; L. 1970, ch. 64, § 32; L. 1978, ch. 99, § 18; L. 1983, ch. 49, § 64; May 12.



13-13,101 Same; contracts, powers of board of park commissioners; notice of bond issue; protest petition; election, when.

13-13,101. Same; contracts, powers of board of park commissioners; notice of bond issue; protest petition; election, when. The board of park commissioners of any such city, by a two-thirds vote of the members thereof, and with approval of the governing body of the city, may contract for the acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such revenue producing swimming pools and golf courses and to issue such bonds in payment of the costs thereof: Provided, however, That the board of park commissioners shall, before contracting for any such acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement, cause to be published in the official paper of such city a notice of its intention so to do, which notice shall describe the nature of the proposed acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of such swimming pools and golf courses, state the total amount of the cost thereof, and the amount of bonds to be issued for the payment thereof: Provided, however, That if within fifteen (15) days after the publication as aforesaid of such notice, there shall be filed with the clerk of the municipality wherein the board of park commissioners is located, a written protest against such proposed acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement and such bond issue signed by not less than ten percent (10%) of the qualified electors of such municipality determined on the basis of the total vote cast for secretary of state in such city at the last preceding general election, the governing body of such municipality shall thereupon submit such proposed project and the proposed bond issue to the electors of such municipality at a special election to be called for that purpose upon at least ten (10) days notice to be held not later than sixty (60) days after the filing of such protest, or at a regular city election or general election, which will occur not sooner than thirty (30) days nor not later than sixty (60) days after the filing of such protest. In the event that a majority of such voters voting on such proposition at such election shall vote in favor thereof, such acquisition, construction, alteration, repair, improvement, extension or enlargement of such revenue producing swimming pools and golf courses shall be made and such bonds may be issued in payment of the cost thereof.

History: L. 1967, ch. 110, § 7; July 1.






Article 13a MUNICIPAL UNIVERSITIES

13-13a03 Established municipal university; management and control; rights and powers.

13-13a03. Established municipal university; management and control; rights and powers. The management and control of the municipal university established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated shall be vested in a board to be known as the board of regents of ______________ university of______________ (filling out the first blank with the name of the university and the second blank with the name of the municipality). By such name the municipal university may sue and be sued, issue contracts and hold such real and personal property as it may acquire. Such university shall possess the usual powers of a corporation for public purposes.

History: L. 1925, ch. 111, § 3; L. 1941, ch. 129, § 1; L. 1949, ch. 143, § 1; L. 1976, ch. 87, § 3; L. 1981, ch. 83, § 1; July 1.



13-13a04 Board of regents; composition; appointment; qualifications; resignations; vacancies.

13-13a04. Board of regents; composition; appointment; qualifications; resignations; vacancies. (a) Subject to the provisions of subsection (c), the board of regents of a municipal university which has a taxing district that includes only territory lying within the corporate limits of the city where the university is located, shall consist of nine members as follows:

(1) Four members shall be appointed by the mayor with the approval of the governing body of the city in which the university is located and shall hold office as provided in K.S.A. 13-13a05, and amendments thereto. Members appointed under this provision shall be residents of the city in which the university is located, one from each of the three districts from which state senators are elected by residents of the city, and one from the city at large.

(2) Three members shall be appointed by the governor and shall hold office as provided in K.S.A. 13-13a06, and amendments thereto. Members appointed under this provision shall be residents of the state.

(3) One member shall be the mayor of the city in which the university is located or another member of the governing body of the city who is selected by the mayor.

(4) One member shall be a member of the state board of regents selected by the state board at its regular meeting in September of each year, to serve as a member of the board of regents of the municipal university for the ensuing year. Resignations from the board of regents of the municipal university shall be made to the chairperson of the board. The chairperson shall report any vacancy occurring in the board to the authority which appointed the member whose position is vacant. All vacancies shall be filled, by the authority which appointed the member whose position is vacant, by the appointment of a successor to hold office for the remainder of the unexpired term and until a successor is appointed and qualified.

(b) The board of regents of a municipal university which has a taxing district for retailers' sales tax purposes that includes the entire territory of the county where the university is located, shall consist of nine members as follows:

(1) Three members shall be appointed by the mayor with the approval of the governing body of the city in which the university is located and shall hold office as provided in K.S.A. 13-13a05, and amendments thereto. Members appointed under this provision shall be residents of the city in which the university is located, one from each of the three districts from which state senators are elected by residents of the city.

(2) Three members shall be appointed by the governor and shall hold office as provided in K.S.A. 13-13a06, and amendments thereto. The members appointed under this provision shall be residents of the state.

(3) One member shall be appointed by the board of county commissioners of the county in which the university is located and shall hold office as provided in K.S.A. 13-13a06, and amendments thereto. The member appointed under this provision shall be a resident of the county but shall reside outside the city in which the university is located.

(4) One member shall be the mayor of the city in which the university is located or another member of the governing body of the city who is selected by the mayor.

(5) One member shall be a member of the state board of regents selected by the state board at its regular meeting in September of each year, to serve as a member of the board of regents of the municipal university for the ensuing year.

Resignations from the board of regents of the municipal university shall be made to the chairperson of the board. The chairperson shall report any vacancy occurring in the board to the authority which appointed the member whose position is vacant. All vacancies shall be filled, by the authority which appointed the member whose position is vacant, by the appointment of a successor to hold office for the remainder of the unexpired term and until a successor is appointed and qualified.

(c) The board of regents of the municipal university shall be composed of the members who are holding office and serving on the board on the effective date of this act until their successors are appointed. Thereafter the membership of the board of regents shall be composed as provided for in subsection (a) or subsection (b).

History: L. 1925, ch. 111, § 4; L. 1961, ch. 86, § 1; L. 1965, ch. 420, § 18; L. 1976, ch. 87, § 4; L. 1981, ch. 83, § 2; L. 1982, ch. 347, § 9; L. 1986, ch. 82, § 3; L. 1999, ch. 88, § 3; Apr. 15.



13-13a05 Board members appointed by governing body of city; residence requirements; terms of office.

13-13a05. Board members appointed by governing body of city; residence requirements; terms of office. (a) Whenever the board of regents of a municipal university levies a countywide retailers' sales tax pursuant to K.S.A. 13-13a38, the term of the member appointed from the city-at-large shall lapse. The terms of office of the members from the 18th, 19th and 20th state senatorial districts appointed by the mayor of the city prior to the levying of a countywide retailer's sales tax shall expire on the dates of their existing terms respectively. Each successor member shall be appointed and hold office for a term of four years and until a successor has been appointed and qualified.

(b) Whenever the board of regents of a municipal university levies a countywide retailers' sales tax pursuant to the provisions of this act the board of county commissioners of the county in which the university is located shall appoint a member of the board of regents who is a resident of the county but not of the city. The term of office of the appointee shall be for a term of four years and until a successor has been appointed and qualified. Each successor member shall be appointed and hold office for a term of four years and until a successor has been appointed and qualified.

History: L. 1925, ch. 111, § 5; L. 1976, ch. 87, § 5; L. 1981, ch. 83, § 3; L. 1999, ch. 88, § 4; Apr. 15.



13-13a06 Board members appointed by governor; terms of office.

13-13a06. Board members appointed by governor; terms of office. (a) On the effective date of this act, the governor shall appoint two members of the board of regents as successors to two of the members who were appointed by the board of education of the school district in which the municipal university is located prior to the effective date of this act. The term of the member appointed to serve for a term expiring June 30, 1982, shall expire on the effective date of this act. The successor member shall serve for a term expiring June 30, 1983. The successor member to the member whose term expired June 30, 1981, shall serve for a term expiring June 30, 1984. The terms of the members appointed by the board of education prior to the effective date of this act to serve for terms expiring June 30, 1983, and June 30, 1984, respectively, shall expire June 30, 1982. On July 1, 1982, the governor shall appoint one successor member to serve for a term expiring June 30, 1986. The regent position held by the other member shall lapse. Upon the expiration of the terms of the three members first appointed by the governor after the effective date of this act, each successor member shall be appointed and hold office for a term of four years and until a successor has been appointed and qualified.

(b) Whenever the taxing district of the municipal university has been extended to include the entire territory of the county in which the university is located, the board of county commissioners shall meet and appoint one member to the board of regents of the municipal university to serve for a term of four years. Upon the expiration of the term of the first member appointed by the governor, the board of county commissioners shall meet and appoint a successor thereto. Such succeeding member shall be appointed for a term of four years. Upon the expiration of the terms of the remaining members, succeeding members shall be appointed for a term of four years and until a successor has been duly appointed and qualified.

History: L. 1925, ch. 111, § 6; L. 1965, ch. 420, § 24; L. 1976, ch. 87, § 6; L. 1981, ch. 83, § 4; July 1.



13-13a08 Oath of board of regents; service without compensation; organization; quorum.

13-13a08. Oath of board of regents; service without compensation; organization; quorum. (a) Immediately after receiving notification of their appointment, regents-elect shall take oath to uphold the constitution of the United States and the constitution of Kansas, and faithfully, honestly and impartially to discharge the duties of their office. Regents shall serve without compensation.

(b) The board of regents shall organize each year, electing from their own number a chairperson and such other officers as may be necessary for the full discharge of the duties imposed on them. A majority of the regents duly appointed and qualified at any time shall constitute a quorum for the transaction of business.

History: L. 1925, ch. 111, § 8; L. 1976, ch. 87, § 8; L. 1981, ch. 83, § 5; July 1.



13-13a09 Rules and regulations by board of regents; tuition and charges.

13-13a09. Rules and regulations by board of regents; tuition and charges. The board of regents so constituted shall have power to prescribe such rules, bylaws and regulations as may be proper for the board and for the government of the municipal university, its faculty, instructors, other employees and all students attending the university, subject to the existing laws of the state and of the United States. Said board of regents shall also have power to fix reasonable tuition and other charges to be paid by students attending said university, and may, in its discretion make additional charges to students who are not residents of the taxing district of said university.

History: L. 1925, ch. 111, § 9; L. 1976, ch. 87, § 9; July 1.



13-13a11 Management of university; authority of regents.

13-13a11. Management of university; authority of regents. Such board of regents shall be vested with all powers, authority and control belonging to or vested in such municipal university with respect to the management of the estate, property and funds given, transferred, covenanted or pledged to such municipal university in trust or otherwise for such municipal university.

History: L. 1925, ch. 111, § 11; L. 1976, ch. 87, § 11; July 1.



13-13a12 Employment of president and other employees by regents; delegation of authority.

13-13a12. Employment of president and other employees by regents; delegation of authority. The board of regents of a municipal university shall have power to employ a president of the municipal university, who shall be the chief executive officer of the board and of the municipal university; to employ all teachers, administrative assistants, university police officers and other employees necessary for the maintenance of the municipal university and the discharge of its functions; and to fix the salary or compensation of each; to provide all such necessary buildings, books, apparatus, means and appliances as may be needful for the maintenance and furtherance of the university and its various colleges, departments and undertakings; to make all suitable bylaws delegating all matters concerning admission, government, management and control of students, courses of study, discipline and other internal affairs of such university, as the board may see fit.

History: L. 1925, ch. 111, § 12; L. 1933, ch. 126, § 1; L. 1933, ch. 39, § 1 (Special Session); L. 1945, ch. 118, § 1; L. 1976, ch. 87, § 12; L. 1991, ch. 65, § 1; L. 1995, ch. 180, § 1; July 1.



13-13a13 Powers of regents to receive and hold property; endowments.

13-13a13. Powers of regents to receive and hold property; endowments. The board shall have power to receive, hold, purchase, sell, rent and lease property, real, personal or mixed, and may enter into any legal and necessary contract in the discharge of its functions as a fully incorporated body. For the further endowment, maintenance or aid of such municipal university, it may receive bequests; accept and take, as trustee, and in trust for any purpose, any estate, property or fund which may have been or may lawfully be transferred to said board of regents or municipal university for such use by any person, persons or body corporate having them, or any annuity or endowment in the nature of income which may be covenanted or pledged to said board of regents or to the municipal university toward such use by any person, persons or body corporate.

Any person, persons or body corporate having or holding any such estate, property or funds in trust or applicable for the promotion of education or the advancement of any of the arts or sciences may convey, assign and deliver these to such board of regents as trustee in his, her, their or its place, or covenant or pledge its income or any part thereof to such board. Such estate, property, funds or income shall be held and applied by such board of regents in trust for the further endowment and maintenance and aid of such municipal university, in accordance with the terms and true intent of any trust or condition upon which they were originally given or held or may be so given and accepted hereafter, and such board of regents and its successors shall become and are perpetually obliged and held to observe and execute such trust in all respects according to any and all terms lawfully agreed upon at the time of such transfer and acceptance.

History: L. 1925, ch. 111, § 13; L. 1976, ch. 87, § 13; July 1.



13-13a14 Use of university property for other than university purposes; rules governing.

13-13a14. Use of university property for other than university purposes; rules governing. The board of regents of said municipal university shall have power to prescribe rules, regulations, compensation and charges, if any, for the use; and to prescribe the purpose and manner of use, by persons, associations and corporations of the lands or buildings of said university or any part thereof at such times as the same are not required for the use of said university and those attending thereat. Such moneys received by the university shall be credited to the general fund of the university. Said board shall have power to prescribe the fees or charges, if any, such persons, associations or corporations may exact for attendance at or participation in the use so permitted.

History: L. 1925, ch. 111, § 14; L. 1976, ch. 87, § 14; July 1.



13-13a16 Courses of study and degrees; regulation by regents; disposition of fees.

13-13a16. Courses of study and degrees; regulation by regents; disposition of fees. The board of regents of said municipal university shall have the power to determine all questions of departments or schools to be established within said municipal university, all courses to be offered, degrees to be conferred, all questions of organization or discipline, and the fees or charges to be paid by those availing themselves of the privileges or opportunities of said university, and to delegate the execution of such details as said board may see fit to the duly authorized agents of said board.

The board shall have the right, after conferring with the president and faculty, to confer all honors, diplomas, certificates and degrees suitable to institutions of the same class. The board shall have the power upon such terms and conditions as it may prescribe, to furnish special courses and courses in vocational education subjects and civic administration and other educational advantages, including the admission of nonmatriculated students within the college buildings or elsewhere, and may grant suitable certificates and vocational education diplomas and degrees to such students as shall have completed the course of study so prescribed. All moneys received, as provided by this section, shall be credited to the general fund of said university, and all expenses incurred in pursuance of this section shall be met from said general funds, subject to the regulation of said board of regents.

History: L. 1925, ch. 111, § 16; L. 1976, ch. 87, § 15; July 1.



13-13a17 Cooperation between governmental agencies and board of regents.

13-13a17. Cooperation between governmental agencies and board of regents. The board of regents of such municipal university is authorized to cooperate with any board of education and with all agencies of the city, state or federal government for the furtherance of education. The governing body of any municipal or taxing subdivision of the state may set apart or appropriate as a site for the buildings and grounds of such municipal university or any of its departments any public grounds not specifically appropriated or dedicated to any other use and any board of education of any such municipal [*] may, for a like purpose, set apart, convey or lease for a term of years, to and for the use of said municipal university any grounds or buildings owned or controlled by such board.

History: L. 1925, ch. 111, § 17; L. 1976, ch. 87, § 16; July 1.

* Words "of any such municipal" apparently should have been stricken in 1976.



13-13a18 Tax levy for support of university; pensions; retirement of bonds; tax sheltered annuities; sinking fund; limitations; tax levy additional to 13-13a23.

13-13a18. Tax levy for support of university; pensions; retirement of bonds; tax sheltered annuities; sinking fund; limitations; tax levy additional to 13-13a23. (a) The board of regents of a municipal university which has not levied a retailers' sales tax under the provisions of this act may annually levy a tax for the support of such municipal university, including buildings, equipment and repairs of the buildings and equipment of such municipal university, insurance, and may include provisions for retirement annuities and pensions, group disability income insurance, group term insurance and group hospitalization and major medical insurance for the benefit of instructors and other employees, and may establish a procedure whereby the instructors and other employees of such municipal university may, subject to rules and regulations of such board of regents, request such board of regents in writing for reductions in compensation and the contribution thereof for tax sheltered annuities as permitted under the provisions of the internal revenue code of 1954, as amended, and including such amount as shall be necessary for the annual operation of such municipal university and for the retirement of bonds issued as provided in K.S.A. 13-13a23, and amendments thereto, and for a sinking fund to retire such bonds, not exceeding in any one year five mills on all taxable tangible property within the taxing district of such municipal university. Whenever such board of regents shall determine that the tax levied for the purposes specified in this section for the prior year will be insufficient to finance such purposes for the current year, such board may adopt a resolution declaring it necessary to increase such levy in an amount not to exceed one mill in any one year up to an amount which together with the amount of the previous levy shall not exceed a total of seven mills in any year. Such resolution shall state the total amount of the tax to be levied for such purposes and shall be published once each week for three consecutive weeks in a newspaper having general circulation in the city in which such municipal university is located. Whereupon such increased levy may be made for the current year and each succeeding year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the rate of such levy in the prior year, signed by electors equal in number to not less than 5% of the qualified electors who voted at the last preceding regular city election, as shown by the poll books, is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law. The president and clerk of such board of regents shall, on or before August 25, certify such levy to the county clerk who is hereby authorized and required to place the same on the tax roll of said county to be collected by the treasurer of the county as are other taxes. The proceeds of such levy shall be paid over by the county treasurer to the treasurer of such board of regents, subject to the order of said board of regents. The tax levy authorized by this section shall be in addition to the tax levy authorized by K.S.A. 13-13a23, or acts amendatory thereof.

(b) The board of regents which has levied a countywide retailers' sales tax under the provisions of this act may use the proceeds of such sales tax for the same purposes that the revenue from a tax on tangible property may be used.

(c) Whenever the board of regents of a municipal university imposes a countywide retailers' sales tax there shall be created within the university's chart of accounts the sales tax smoothing fund. There shall be credited or transferred to such fund amounts received by the university from sales tax revenue in any year which are in excess of such tax revenues budgeted for expenditure for such year. Expenditures and transfers from such fund shall be made for the same purposes prescribed by subsection (b) in any year when estimated sales tax revenue is less in any such year than that budgeted for such year.

History: L. 1925, ch. 111, § 18; L. 1933, ch. 126, § 2; L. 1933, ch. 39, § 2 (Special Session); L. 1937, ch. 136, § 1; L. 1941, ch. 129, § 2; L. 1945, ch. 119, § 1; L. 1949, ch. 144, § 1; L. 1951, ch. 158, § 1; L. 1957, ch. 117, § 1; L. 1974, ch. 80, § 1; L. 1976, ch. 87, § 17; L. 1978, ch. 295, § 1; L. 1999, ch. 88, § 5; Apr. 15.



13-13a19 Additional powers and authority; construction of act.

13-13a19. Additional powers and authority; construction of act. All other powers and privileges necessary for the discharge of the functions of said municipal university which are not herein prescribed or limited are hereby granted, providing they are not in conflict with other specific legislation. The provisions of this act and all grants of power, authority or rights herein made to boards of regents created under the provisions of this act shall be liberally construed and all incidental powers necessary to carry into effect the provisions of this act, are hereby expressly granted to and conferred upon such boards of regents.

History: L. 1925, ch. 111, § 19; L. 1976, ch. 87, § 18; July 1.



13-13a20 Annual report of regents.

13-13a20. Annual report of regents. The board of regents of the municipal university shall make a written report, as soon after July 1 of each year as is possible, to the governor and to the governing body of the city in which the university is located and submit a copy thereof to the board of education of each school district all or any portion of the territory of which is located within the taxing district of the municipal university and, if the taxing district of the municipal university is extended to the entire territory of the county in which the municipal university is located, to the board of county commissioners of the county. The report shall state fully the status and progress of the university, both educationally and financially, during the fiscal year immediately preceding, and such other information regarding the university as the board of regents shall determine.

History: L. 1925, ch. 111, § 20; L. 1976, ch. 87, § 19; L. 1981, ch. 83, § 6; July 1.



13-13a20a Invalidity of part.

13-13a20a. Invalidity of part. If any section or provision of this act shall be found invalid by any court, it shall be conclusively presumed that this act would have been passed by the legislature without such individual section or provision, and the act as a whole shall not be declared invalid by reason of the fact that one or more sections or provisions may be found invalid by any court.

History: L. 1925, ch. 111, § 21; Feb. 14.



13-13a21 Property to be held in name of university.

13-13a21. Property to be held in name of university. All property, whether real, personal or mixed, heretofore or hereafter acquired by any municipal university to which this act applies shall be taken and held in the name of the said municipal university.

History: L. 1927, ch. 135, § 1; L. 1949, ch. 143, § 2; L. 1976, ch. 87, § 20; July 1.



13-13a23 Bond issues authorized; limitations; sinking fund; tax levies; accumulation of fund for buildings; permanent improvements or capitalized equipment; expenditures.

13-13a23. Bond issues authorized; limitations; sinking fund; tax levies; accumulation of fund for buildings; permanent improvements or capitalized equipment; expenditures. (a) The board of regents of any municipal university heretofore or hereafter created and established under the provisions of article 13a of chapter 13 of the Kansas Statutes Annotated, and amendments thereto, shall have the continuing right, power and authority, by resolution, to issue bonds of such municipal university from time to time, for the purpose of acquiring real estate, erecting buildings or additions to present buildings and the purchase of equipment for such buildings and for refunding any indebtedness of such university. There shall not be outstanding at any one time an aggregate of bonds of the municipal university in excess of 2% of the assessed valuation of the taxable tangible property within the corporate limits of the city in which the university is located. The bonds shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, and shall mature not later than 30 years from date of issuance.

(b) Provisions for the payment of bonds issued under this section shall be made by the establishment of a sinking fund to be created out of the proceeds derived from the taxes levied each year by the board of regents of such municipal university pursuant to subsection (c) of this section.

(c) The board of regents is hereby authorized to levy taxes on all taxable tangible property within the corporate limits of the city in which the university is located to provide for: (1) The sinking fund established under subsection (b); (2) the construction, reconstruction, or equipping of new or existing buildings; and (3) for any other capitalized equipment or permanent improvements. Except as provided in subsection (d), such taxes shall be in addition to all taxes which may be levied by the board of regents pursuant to K.S.A. 13-13a18, and amendments thereto, and shall not exceed 3 mills in any one year.

(d) The board of regents which has levied a retailers' sales tax under the provisions of this act shall levy no other property tax except as authorized by K.S.A. 13-13a23, and amendments thereto, and K.S.A. 75-6111, and amendments thereto.

(e) The proceeds from the tax levy authorized under this section, other than that portion of the proceeds for the sinking fund, may be accumulated from year to year and expended for the construction, reconstruction or equipping of new or existing buildings, permanent improvements or capitalized equipment or for any one or more of such purposes, and shall not be subject to the provisions of the budget laws, except that in making the budget of the municipal university the amount so accumulated and the amount expended thereof shall be shown therein for the information of the taxpayers.

History: L. 1931, ch. 89, § 1; L. 1937, ch. 136, § 2; L. 1947, ch. 142, § 1; L. 1951, ch. 158, § 2; L. 1953, ch. 90, § 1; L. 1965, ch. 135, § 1; L. 1970, ch. 64, § 33; L. 1976, ch. 87, § 21; L. 1978, ch. 99, § 19; L. 1985, ch. 81, § 1; L. 1988, ch. 83, § 1; L. 1989, ch. 68, § 1; L. 1990, ch. 66, § 19; L. 1997, ch. 83, § 1; L. 1999, ch. 88, § 6; Apr. 15.



13-13a24 Extension of taxing district; petition; election; eligible voters.

13-13a24. Extension of taxing district; petition; election; eligible voters. (a) The taxing district of any municipal university which has heretofore been established under the provisions of article 13a of chapter 13 of Kansas Statutes Annotated may be extended to include the entire territory of the county in which the municipal university is located in the manner provided in this section.

(b) Whenever a petition, signed by not less than ten percent (10%) of the registered voters residing outside of the city but within the county in which such university is located, shall be filed in the office of the county election officer not less than sixty (60) days preceding the date fixed for the holding of the general election in November in any even-numbered year requesting the same, the question of extending the taxing district of said municipal university to the entire territory of said county shall be submitted to the electors of such county residing outside of the corporate limits of the city in which such university is located for their approval or rejection at the general election held in November of such year. Such election shall be conducted in the manner provided by law for elections on questions submitted in the county. Whenever such proposition has been submitted to and been rejected by the voters voting at an election held thereon such proposition shall not again be submitted to the voters of such county. The question shall be stated on the ballot as follows:

"Shall the taxing district of ______________ university of ______________ be extended to include the entire territory of ______________ county, Kansas?"

The first blank shall be filled with the name of the university. The second blank shall be filled with the name of the municipality. The third blank shall be filled with the name of the county in which the university is located. All registered voters residing within the county but outside the corporate limits of the city in which such university is located may vote at the election. If a majority of those voting at such election shall vote in favor of extending the taxing district of the municipal university, the same shall thereupon be extended to the entire territory of the county in which the municipal university is located for all purposes, including the purpose of the budget adopted and taxes certified in the year next succeeding the election, and for all years thereafter.

History: L. 1976, ch. 87, § 1; July 1.



13-13a35 Regulations and control of traffic and parking at Washburn university of Topeka; control under board of regents; issuance of permits and allocation of space; fees; removal and impounding of vehicles, when; lien.

13-13a35. Regulations and control of traffic and parking at Washburn university of Topeka; control under board of regents; issuance of permits and allocation of space; fees; removal and impounding of vehicles, when; lien. All roads, streets, driveways, and parking facilities for motor vehicles on the grounds of Washburn university of Topeka shall be under the care, control, maintenance and supervision of the board of regents of that university as empowered by K.S.A. 13-13a19. The board is authorized to allocate and designate parking areas on the grounds of the university and may authorize the university: (1) To issue permits to use such parking areas to its officers, employees and to the students attending the university; (2) to allocate parking areas to those persons having business appointments, or to guests of the university; and (3) to fix such fees for misuse of the parking areas by the officers, employees or students attending the university as shall be established by the rules and regulations of the board.

Any motor vehicle parked upon any of the parking facilities of the university without the permission of the board or its authorized agents shall be deemed a common nuisance and the board shall provide for the abatement of the nuisance by providing by rules and regulations for the removal and impounding of the vehicle. The cost of abating, removal and impounding shall be a lien against the motor vehicle until paid by the owner or [a representative] of the owner.

History: L. 1982, ch. 82, § 1; July 1.



13-13a36 Same; rules and regulations; posting speed limits.

13-13a36. Same; rules and regulations; posting speed limits. The board may adopt and enforce rules and regulations governing the parking of motor vehicles upon the roads, streets, driveways and parking facilities of the university and also rules and regulations prescribing speed limits on the roads, streets, driveways and grounds of the university. The rules and regulations prescribing speed limits shall be publicly posted at or on roads, streets, driveways, grounds or parking facilities to which they are applicable and in the manner prescribed by the board.

History: L. 1982, ch. 82, § 2; July 1.



13-13a37 Same; fees; use.

13-13a37. Same; fees; use. The board may provide for the charging and collection of fees for the use of parking facilities at the university, and these and all fees for misuse of parking areas so collected shall be placed in a separate account and may be used by the university for the payment of the expense of enforcing the rules and regulations governing parking and speed limits and the construction, maintenance and repair of parking facilities at the university.

History: L. 1982, ch. 82, § 3; July 1.



13-13a38 Imposition of countywide sales tax.

13-13a38. Imposition of countywide sales tax. (a) The board of regents of Washburn University of Topeka may adopt a resolution imposing a countywide retailers' sales tax within Shawnee county. Such resolution shall be published once each week for two consecutive weeks in the Shawnee county official newspaper. The rate of any such tax shall not exceed .65%. Such university is prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. Except as otherwise provided by K.S.A. 13-13a39, and amendments thereto, such tax shall be identical in its application and exemptions therefrom to the Kansas retailers' sales tax act, and all laws and rules and regulations of the state department of revenue relating to the Kansas retailers' sales tax act shall apply to such tax insofar as the same may be made applicable.

(b) The secretary of revenue is authorized to administer, enforce and collect the university's retailers' sales tax and to adopt such rules and regulations necessary for the efficient and effective administration, enforcement and collection thereof. The state director of taxation shall cause such taxes to be collected within the boundaries of Shawnee county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Washburn University of Topeka retailers' sales tax fund, which fund is hereby established in the state treasury. Any refund due on any tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursement to such fund shall be made by the director of taxation from collections of the university's sales tax revenue. All moneys collected pursuant to this section for such university shall be remitted at least quarterly by the state treasurer to the treasurer of such university.

(c) All revenue received by Washburn University of Topeka from its retailers' sales tax shall be used solely for the purpose of financing its operations regarding all support activities described by K.S.A. 13-13a18, and amendments thereto.

(d) If within 30 days of the final publication of a resolution adopted pursuant to subsection (a), a petition signed by a number of electors of the county equal to not less than 5% of the number of qualified electors of the county shall be filed in the office of the county election officer demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by the electors. An election if called, shall be called within 30 days and held within 45 days after the filing of the petition. The board, by resolution, shall call the election and fix the date. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper, and the election shall be conducted in the same manner as are elections for officers of such county. Such election may be conducted in accordance with the provisions of the mail ballot election act. The proposition shall be: "Shall Washburn University of Topeka be authorized to impose a countywide sales tax not to exceed .65% in Shawnee county for purposes of eliminating 15 mills of ad valorem property taxes now levied by the university and eliminating the payment of out-district tuition by the townships within Shawnee county to the university?"

(e) The provisions of K.S.A. 12-191 and 12-191a, and amendments thereto, insofar as may be made applicable, shall apply to sales subject to the tax imposed pursuant to this section.

History: L. 1999, ch. 88, § 1; L. 2001, ch. 5, § 56; July 1.



13-13a39 Same; additional sales subject to tax.

13-13a39. Same; additional sales subject to tax. The following sales shall be subject to the taxes levied by Washburn University of Topeka under the provisions of K.S.A. 13-13a38, and amendments thereto:

(a) All sales of natural gas, electricity, heat and water delivered through mains, lines or pipes to residential premises for noncommercial use by the occupant of such premises and all sales of natural gas, electricity, heat and water delivered through mains, lines or pipes for agricultural use;

(b) all sales of propane gas, LP-gas, coal, wood and other fuel sources for the production of heat or lighting for noncommercial use of an occupant of residential premises; and

(c) all sales of intrastate telephone and telegraph services for noncommercial use.

History: L. 1999, ch. 88, § 2; Apr. 15.






Article 14 MISCELLANEOUS PROVISIONS

13-1407 Security for costs or stay or supersedeas bond.

13-1407. Security for costs or stay or supersedeas bond. The city shall not be required in any proceeding in any court to give security for costs on appeal, or any stay or supersedeas bond, where the city is plaintiff or defendant.

History: L. 1903, ch. 122, § 179; March 18; R.S. 1923, § 13-1407.



13-1410 Council meetings.

13-1410. Council meetings. Regular meetings of the council shall be held at such times, not less than once each month, as shall be prescribed by ordinance. In all cases it shall require a majority of the councilmen elected to constitute a quorum to do business, but a smaller number may adjourn from time to time, and may compel the attendance of absent members in such manner and under such penalties as the council may have by ordinance previously prescribed.

History: L. 1903, ch. 122, § 182; March 18; R.S. 1923, § 13-1410.



13-1417 Abatement of nuisances.

13-1417. Abatement of nuisances. Any city may bring an action to enjoin and abate or prevent any nuisance that exists or is about to be created within the city or within three miles of its corporate limits.

History: L. 1903, ch. 122, § 189; March 18; R.S. 1923, § 13-1417.



13-1425 Indebtedness of second-class city upon change to first class.

13-1425. Indebtedness of second-class city upon change to first class. Every city of the second class which shall become a city of the first class under and by virtue of the provisions of this act is hereby authorized and empowered to continue and consummate, in the manner provided by acts of the legislature under and by virtue of which it may have commenced to refund and compromise the same, the refunding and compromising its bonded indebtedness, upon any terms between it and the owners of its bonds agreed upon: Provided, That no city shall refund any of its indebtedness at any amount exceeding the par value of the principal and interest; nor shall any such city pay any commission fees or expenses to any person whatever on account of refunding any of its indebtedness.

History: R.S. 1923, § 13-1425; Dec. 27.



13-1497 Pension funds for certain employees in cities between 120,000 and 200,000.

13-1497. Pension funds for certain employees in cities between 120,000 and 200,000. Any city having a population of not less than one hundred twenty thousand (120,000) nor more than two hundred thousand (200,000) is hereby authorized to provide funds for the pensioning of all elective and appointive city officers and employees other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis and any officer or employee who elects not to come under the provisions of this act.

History: L. 1939, ch. 121, § 1; L. 1941, ch. 130, § 1; L. 1953, ch. 93, § 1; L. 1955, ch. 103, § 1; June 30.



13-1497a Same; federal old-age and survivors insurance for such employees; referendum; exception.

13-1497a. Same; federal old-age and survivors insurance for such employees; referendum; exception. The governing body of any city operating under the provisions of this act is hereby authorized, at its option, to extend and provide for its elective and appointive city officers and employees, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis, the protection and benefits provided for by title 11 [II] [*] of the social security act, and any amendments thereto: Provided, however, That a majority of such officers and employees shall vote to be included under the provisions of the social security act in conformity with the applicable provisions of such act: And provided further, That in the event elective and appointive city officers and employees, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis, favorably vote at a referendum to be included in the social security act and their positions do become covered by such act under a federal-state agreement, then no elective or appointive city officer or employee who was not elected or appointed prior to the effective social security date fixed for such employees shall come under the provisions of this act.

History: L. 1955, ch. 103, § 2; June 30.

* 42 U.S.C.A. §§ 401 to 425.



13-1498 Same; retirement, when; amount.

13-1498. Same; retirement, when; amount. The governing body of any city operating under the provisions of this act may at any time it desires to do so, retire any elective or appointive officer or employee, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis and any officer or employee who elects not to come under the provisions of this act, after such elective or appointive officer or employee has reached the age of sixty (60) years, and has served the city for an aggregate of twenty (20) years or more.

Upon such retirement the governing body shall pay semimonthly to such elective or appointive officer or employee, so retired, a sum equal to fifty percent (50%) of the average salary or wages such elective or appointive officer or employee was receiving during the two-year period immediately preceding the date of his or her retirement except as provided in K.S.A. 13-1499a: Provided, That for the purpose of computing a pension the maximum salaries of the mayor and commissioners shall be regarded as those provided by section 13-1804 of the General Statutes Supplement of 1953 irrespective of any subsequent increases as may be provided by law.

History: L. 1939, ch. 121, § 2; L. 1941, ch. 130, § 2; L. 1949, ch. 148, § 1; L. 1953, ch. 93, § 2; L. 1955, ch. 103, § 3; June 30.



13-1499 Same; persons eligible for retirement; application; ordinance; amount.

13-1499. Same; persons eligible for retirement; application; ordinance; amount. Any elective or appointive officer or employee having served an aggregate of twenty (20) years or more as an elective or appointive officer or employee, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis and any officer or employee who elects not to come under the provisions of the act of such city, and who has reached the age of retirement as designated by the social security act, as amended, may make application to the governing body to be retired, and upon such application being made to the governing body, such governing body shall immediately accept and approve such application for retirement and immediately pass an ordinance to pay semimonthly to such elective or appointive officer or employee, so retired, a sum equal to fifty percent (50%) of the average salary or wages which such elective or appointive officer or employee was receiving during the last two (2) years of service to such city, except as provided in K.S.A. 13-1499a.

History: L. 1939, ch. 121, § 3; L. 1953, ch. 93, § 3; L. 1955, ch. 103, § 4; June 30.



13-1499a Same; modification of benefits upon extension of federal social security act.

13-1499a. Same; modification of benefits upon extension of federal social security act. In the event the protection and benefits provided for by the social security act is extended to the elective and appointive city officers and employees, other than members of the police department, fire department, water and light department, and all day laborers not paid on a monthly basis, retirement benefits payable by the governing body of a city operating under the provisions of this act shall not exceed fifty percent (50%) of the actual average salary received by such retired employee during the last two (2) years of service with such city, less one-half (1/2) the amount of any benefits which the member is entitled to receive under the social security act in effect on the member's retirement date.

History: L. 1955, ch. 103, § 5; L. 1959, ch. 96, § 1; June 30.



13-14,100 Same; tax levy, use of proceeds; employee benefits contribution fund.

13-14,100. Same; tax levy, use of proceeds; employee benefits contribution fund. In all cities coming under the provisions of this act there shall be levied annually at the time for the levying of taxes for city purposes, for the purpose of paying such pensions and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, a tax on all tangible taxable property within the limits of the city. In lieu of levying the tax authorized in this section, payments to the city's employees' pension fund may be made from moneys in any employee benefits contribution fund established pursuant to K.S.A. 12-16,102.

History: L. 1939, ch. 121, § 4; L. 1941, ch. 130, § 3; L. 1970, ch. 77, § 3; L. 1975, ch. 494, § 15; L. 1978, ch. 67, § 2; L. 1979, ch. 52, § 61; July 1.



13-14,101 Same; employee's duties.

13-14,101. Same; employee's duties. Any elective or appointive officer or employee, at any time subsequent to the time this act takes effect, who shall refuse or omit to perform the duties of his or her employment, shall not be entitled to receive any of the payments herein provided.

History: L. 1939, ch. 121, § 5; April 10.



13-14,102 Same; exemptions.

13-14,102. Same; exemptions. Any payments made or to be made, as provided in this act, shall not be assignable or subject to sale or execution and shall not be subject to garnishment or attachment.

History: L. 1939, ch. 121, § 6; April 10.



13-14,103 Same; contributions; record.

13-14,103. Same; contributions; record. All elective or appointive city officers or employees under the provisions of this act shall pay to the city three percent of their salary to be used by the city in connection with amounts levied by the city under the provisions of K.S.A. 13-14,100 in the payment of the pensions herein provided for. The amounts to be paid by the elective or appointive officers or employees shall be deducted from the elective or appointive officer's or employee's salary semimonthly and shall be held by the city treasurer and shall be designated as "employees' pension fund." A record of all money deducted from elective or appointive officers' or employees' salaries as aforesaid shall be kept by a deputy in the city auditor's office designated by the governing body.

History: L. 1939, ch. 121, § 7; L. 1976, ch. 90, § 1; July 1.



13-14,104 Same; refund of contributions upon termination of employment, when; extension of benefits to certain employees.

13-14,104. Same; refund of contributions upon termination of employment, when; extension of benefits to certain employees. Elective or appointive officers or employees who desire to withdraw from such city pension or retirement plan or who leave the employment of the city at any time before their right to retirement under the provisions of this act shall, at the option of such officer or employee, be paid all sums deducted from their salary during the term of their employment with such city, without interest: Provided, however, That should any such elective or appointive officer or employee return to the service of such city he or she shall not be credited with the number of years served prior to so leaving the employment of such city unless such sum was not withdrawn upon leaving the employment of the city or if withdrawn shall be returned to such city: And provided further, That any such elective and appointive city officer and employee who has served the city for an aggregate of twenty (20) years or more, and who leaves the employment of such city at any time before retirement, may leave all sums deducted from his or her salary with such city and upon reaching the age of retirement as provided herein shall be entitled to the retirement benefits of this act.

History: L. 1939, ch. 121, § 8; L. 1953, ch. 93, § 4; L. 1955, ch. 103, § 6; June 30.



13-14,105 Same; credit for prior years' service.

13-14,105. Same; credit for prior years' service. All elective and appointive officers and employees of cities of the first class, coming under provisions of this act, shall be credited with the number of years of service with said city prior to the taking effect of this act in determining their eligibility to receiving any pension provided for by the terms of this act.

History: L. 1939, ch. 121, § 9; April 10.



13-14,106 Retirement system for employees in certain cities over 175,000; salary deductions; monthly retirement allowance.

13-14,106. Retirement system for employees in certain cities over 175,000; salary deductions; monthly retirement allowance. The governing body of any city of the first class, having a population of more than one hundred seventy-five thousand (175,000) inhabitants, is authorized and empowered by ordinance to establish a retirement system for all employees of such city and all employees of any board of such city, which employees are not already covered by the provisions of K.S.A. 13-14a01 to 13-14a14, inclusive, as amended, providing for age and disability retirement, subject to the following limitations:

(a) To defray a portion of the cost of any such retirement plan, the governing body of any such city shall provide for a salary deduction of not to exceed five percent (5%) on all salaries up to the sum of four hundred dollars ($400) per month, for each employee;

(b) the monthly retirement allowance in any case shall not exceed one-half the average monthly pay such employee for the last five (5) years of his or her employment, nor in any case, the sum of two hundred dollars ($200) per month: Provided, This act shall not apply to any of the professional personnel not employed on a full-time basis.

History: L. 1947, ch. 152, § 1; L. 1955, ch. 104, § 1; L. 1959, ch. 95, § 1; June 30.



13-14,107 Same; tax levy, use of proceeds; miscellaneous funds; employee benefits contribution fund.

13-14,107. Same; tax levy, use of proceeds; miscellaneous funds; employee benefits contribution fund. For the purpose of defraying a portion of the cost of such retirement system, the governing body of any such city having provided by ordinance for a retirement plan, as herein provided, is authorized and empowered either to: (1) Levy a tax on all taxable tangible property within the city for such purpose and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto; or (2) use any miscellaneous revenues in the general government fund; or (3) use revenues from both such tax levy and such miscellaneous fund; or (4) use moneys from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102.

History: L. 1947, ch. 152, § 2; L. 1961, ch. 98, § 1; L. 1970, ch. 77, § 4; L. 1975, ch. 494, § 16; L. 1978, ch. 67, § 3; L. 1979, ch. 52, § 62; July 1.






Article 14a EMPLOYEES' RETIREMENT SYSTEMS

13-14a01 Definition.

13-14a01. Definition. The word "duty" or "duties" as used in this act means any act performed by a policeman or fireman for the protection of life or property regardless of time or place.

History: L. 1945, ch. 111, § 1; July 1.



13-14a02 Pension fund for each police and fire department required; creation, maintenance and funding standards; payment from tax levy or employee benefits contribution fund.

13-14a02. Pension fund for each police and fire department required; creation, maintenance and funding standards; payment from tax levy or employee benefits contribution fund. The governing body of all cities of the first class, maintaining an organized police department and a fire department, shall establish, maintain and fund a separate pension fund for each department, which shall be set aside and used exclusively for the payment of pensions and disability benefits as authorized in K.S.A. 13-14a01 et seq., and amendments thereto. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion. Each such pension fund shall be maintained and funded in accordance with the minimum funding standards prescribed in K.S.A. 12-5002, and amendments thereto. For the purpose of creating, maintaining and funding such pension funds, the governing body of each city of first class is hereby authorized and shall:

(a) Accept gifts, grants, bequests, gratuities or any other money and credit the same to the pension fund designated by the donor;

(b) levy an assessment against each officer and member of each department equal to 7% of such officer's or member's monthly salary or compensation, such assessment amount to be deducted from the regular payroll and to be transferred into such pension fund;

(c) place into such funds the proceeds of all lost or stolen securities, money or personal property which remains unclaimed in possession of any department of the city for six months, together with the proceeds of all unclaimed or confiscated property of any nature which has been in custody of the police department for a period of six months. The city is authorized to sell at public auction such property and place the proceeds into such pension funds in equal shares;

(d) transfer into such pension funds the unencumbered balance, including investments, in any existing pension fund or funds, except that if there is more than one pension fund existing in such city, then each of such existing funds, other than the firemen's and policemen's relief funds, shall be transferred into the new pension fund of a like classification. Upon the termination of any pension fund or funds, the rights of members to benefits accrued at the date of termination to the extent funded or to the amount in members' accounts at the date of termination are nonforfeitable;

(e) carry forward the balance in such funds at the close of each budget year as revenue for the next ensuing year;

(f) levy annually at the time for the levying of taxes for city purposes, a tax upon all of the taxable tangible property in such city for each pension fund to make annual contributions to each pension fund as required under K.S.A. 12-5002, and amendments thereto, and to maintain and fund each pension fund on an actuarial reserve basis in accordance with the provisions of K.S.A. 13-14a05, and amendments thereto. In lieu of levying the tax authorized in this section, the annual contribution required of the city may be paid from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto; and

(g) administer such funds in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable for a governmental plan in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto.

History: L. 1945, ch. 111, § 2; L. 1953, ch. 94, § 1; L. 1970, ch. 77, § 5; L. 1975, ch. 494, § 17; L. 1976, ch. 89, § 1; L. 1978 ch. 67, § 4; L. 1998, ch. 64, § 4; L. 2008, ch. 113, § 2; July 1.



13-14a03 Benefit and disability benefit rights under prior laws saved.

13-14a03. Benefit and disability benefit rights under prior laws saved. This act shall not affect the rights nor decrease the pension or disability or retirement benefits of any officer or member of any fire or police department, or his or her dependent or dependents, who has been killed, permanently disabled or has died or retired under any previously authorized and existing pension or retirement system, nor shall any officer or any member of any fire or police department in service at the time of the effective date of this act, who is at said time entitled to a pension or disability benefit, receive any deduction in the pension or disability benefit to which he or she is entitled under existing laws in force at the effective date of this act. All such pensions and benefits shall be paid from the policemen's pension fund or the firemen's pension fund created by this act, as the case may be.

History: L. 1945, ch. 111, § 3; July 1.



13-14a04 Board of trustees for each fund; term; president and secretary; treasurer; attorney.

13-14a04. Board of trustees for each fund; term; president and secretary; treasurer; attorney. The pension funds established under the provisions of this act shall be administered as follows: Each fund shall be administered by a board of trustees which shall consist of the mayor of said city, the chief officer of the department and three delegates-at-large from the department, to be elected by the officers and members thereof at an annual meeting to be called by the chief officer of the department and held on the first Tuesday of July of each year, whose term of office shall be for one year, one of said boards shall be known as the "board of trustees of the firemen's pension fund," and the other as the "board of trustees of the policemen's pension fund." The board shall elect, from their members, a president and secretary. The city treasurer shall be ex-officio treasurer of said boards, and as such shall have charge of the funds and securities provided for herein. No member of the board of trustees or the treasurer shall receive any compensation for his or her services. The city attorney shall be the legal advisor to said boards of trustees.

History: L. 1945, ch. 111, § 4; July 1.



13-14a05 Pension funds; designation; tax levies, when; investment of funds.

13-14a05. Pension funds; designation; tax levies, when; investment of funds. (a) The amount of money derived from taxes levied and all money received from assessments, dues and donations for the benefit of such funds shall constitute pension trust funds to be known and designated, respectively, as the policemen's pension fund and the firemen's pension fund. Such pension funds shall be devoted exclusively to and for the purposes enumerated in this section. All moneys derived from the taxes levied and money received from other sources as enumerated in this section shall be paid into the policemen's pension fund or the firemen's pension fund, as the case may be, until the amount in such pension fund equals the total of the actuarially-determined liabilities which are attributable to all members in active service and to all persons who are receiving, or who are entitled to receive in the future, pensions and other benefits from such fund. Further tax levies shall be made only for the purpose of maintaining each pension fund at such level.

(b) All moneys accumulated under the provisions of this act shall be deposited by the treasurer in the same manner as other city funds, except that the board of trustees , at their option, may invest any of such reserve funds in:

(1) Investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein ;

(2) direct obligation bonds of the United States of America maturing, or redeemable, at par and accrued interest, within three years from date of purchase; or

(3) bonds of any municipality in the state of Kansas, the total bonded indebtedness of which is less than 15% of the total assessed tangible valuation of such municipality. Such bonds shall mature within five years from the date of purchase.

History: L. 1945, ch. 111, § 5; L. 1976, ch. 89, § 2; L. 1977, ch. 54, § 14; L. 1998, ch. 64, § 5; July 1.



13-14a06 Membership fee and contributions by officers and members of department; refunds; limitations.

13-14a06. Membership fee and contributions by officers and members of department; refunds; limitations. Every new officer and member of such police and fire departments shall be required to pay to the treasurer of such board a membership fee of $5. There shall be deducted from the salary of every officer and member of each department an amount equal to 7% of such officer's or member's monthly salary, which shall be paid into the respective pension funds. Any officer or member whose services, for any reason whatsoever, are terminated with the department shall be entitled, upon demand, to be paid within 30 days after such demand, the total amount of the deduction from such officer's or member's salary paid into such fund, less 50% thereof. In the event such officer or member shall renew such officer's or member's services with such department such officer or member, as a condition of employment and subject to the provisions of subsection (g) of K.S.A. 13-14a02, and amendments thereto, shall return to such fund the amount withdrawn.

History: L. 1945, ch. 111, § 6; L. 1976, ch. 89, § 3; L. 1998, ch. 64, § 6; July 1.



13-14a07 Payment to spouses or children of deceased policemen or firemen.

13-14a07. Payment to spouses or children of deceased policemen or firemen. (a) If any officer or member of a police or fire department, while in the performance of such officer's or member's duties, is killed or dies as a result of an injury received, or dies of any disease contracted by reason of such officer's or member's occupation as a policeman or fireman, or dies after having retired and leaves a spouse, such spouse, shall receive a monthly pension in an amount equal to 50% of the monthly salary of such deceased officer or member, if such spouse was lawfully married to such policeman or fireman at the time of such policeman's or fireman's retirement. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. In the event there is no surviving spouse, then any child or children of the deceased shall receive, in equal shares a monthly amount equal to 50% of the monthly salary received at the time of retirement, such sums to be paid until such child or children attain the age of 18 years or until such child or children attain the age of 23 years, if such child or children are full-time students as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(b) If any officer or member of such fire or police department, after having become eligible for retirement as provided in K.S.A. 13-14a08, and amendments thereto, is killed while not in the performance of such officer's or member's official duties, or dies, an amount equal to 50% of such officer's or member's monthly salary shall be paid to such persons for the periods of time provided in subsection (a) and shall be subject to all the limitations provided in subsection (a).

(c) Payments to the surviving spouse, child or children under the provisions of subsection (a) or (b) shall begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.

History: L. 1945, ch. 111, § 7; L. 1976, ch. 89, § 4; L. 1989, ch. 232, § 1; L. 1992, ch. 321, § 3; L. 1998, ch. 64, § 7; L. 2000, ch. 152, § 1; L. 2001, ch. 209, § 1; May 31.



13-14a08 Payments upon retirement or discharge from police or fire department.

13-14a08. Payments upon retirement or discharge from police or fire department. Any officer or member of any such police department or fire department who has served 22 years or more on such department and has reached the age of 50 years may make application to be retired, and if such application is made the respective board of trustees shall retire such officer or member and shall pay such officer or member monthly payments in amounts equal to 50% or, for those who retire on and after July 1, 1994, 55% of such officer or member's monthly salary at the date of retirement, or if such officer or member has been discharged from such department by reason of disability or any other reason other than for conviction of a felony, or if such officer or member voluntarily terminated employment with such department, after such officer or member has served 22 or more years in such department, the respective board of trustees shall order and direct that such person, upon attaining the age of 50 years, be paid monthly payments in amounts equal to 50% or, for those who retire on and after July 1, 1994, 55% of the monthly salary of such officer or member at the date of discharge. No person who retires after the effective date of this act shall be paid any benefits under the provisions of this section while such person is a nonelective officer or employee of any municipal or quasi-municipal corporation receiving compensation from public funds.

History: L. 1945, ch. 111, § 8; L. 1975, ch. 105, § 1; L. 1976, ch. 85, § 1; L. 1994, ch. 293, § 1; July 1.



13-14a09 Permanent disability benefits.

13-14a09. Permanent disability benefits. Any officer or member of any such police department or fire department who shall, while a member of such department and while engaged in the performance of his or her duties as such, be permanently injured or disabled, and upon an examination by a physician or physicians appointed by the board of trustees be found to be physically or mentally disabled as a result of such permanent disability or injury so as to render him or her unfit for the performance of his or her duties as a policeman or fireman, shall be entitled to be retired and the board of trustees shall thereupon order his or her retirement, and upon being retired he or she shall be paid out of the respective pension funds, monthly, a sum equal to fifty percent of the amount of monthly compensation allowed such officer or member as a salary at the time of his or her permanent injury or disability: Provided, That the board of trustees may, when they deem it advisable, call back for reexamination by a physician any officer or member retired by reason of permanent disability under the provisions of this act, and if said examination discloses that said member is then able to perform his or her duties in said department, he or she may be returned to service; and if said member, upon request fails or refuses to return to duty then all payments from said pension fund shall cease; and in the event such officer or member returns to duty, the time lost by reason of such injury or disability shall apply on his or her retirement time.

History: L. 1945, ch. 111, § 9; July 1.



13-14a10 Exemption of certain pension and benefit funds from taxes and civil liability; exceptions, qualified domestic relations orders.

13-14a10. Exemption of certain pension and benefit funds from taxes and civil liability; exceptions, qualified domestic relations orders. Except as provided further, any annuity, benefits, funds, property or rights created by or accruing to any person under the provisions of K.S.A. 13-14a01 et seq. or K.S.A. 14-10a01 et seq., and amendments thereto, are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment or attachment, or any other process or claim whatsoever, and shall be unassignable, except as specifically provided by law.

Any pension benefits or annuities accruing under the provisions of K.S.A. 13-14a01 et seq. or K.S.A. 14-10a01 et seq., and amendments thereto, shall not be exempt from claims of an alternate payee under a qualified domestic relations order. As used in this section, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code of 1986, as in effect on July 1, 2008. The provisions of this section shall apply to any qualified domestic relations order which is in effect on or after July 1, 1994.

History: L. 1945, ch. 111, § 10; L. 1974, ch. 345, § 1; L. 1994, ch. 231, § 4; L. 1998, ch. 64, § 8; L. 2008, ch. 113, § 3; July 1.



13-14a11 Funeral expenses.

13-14a11. Funeral expenses. Pursuant to the provisions of K.S.A. 2001 Supp. 74-49,128, and amendments thereto, whenever an active or retired fireman or policeman shall die, the board of trustees shall appropriate from the pension fund a sum of $100 to be paid for funeral expenses for such fireman or policeman.

History: L. 1945, ch. 111, § 11; L. 2000, ch. 152, § 2; July 1.



13-14a12 How pensions and benefits paid; annual report.

13-14a12. How pensions and benefits paid; annual report. All pensions and benefits paid and all moneys drawn from the respective pension funds, under the provisions of this act, shall be upon order of the respective board of trustees and signed by the president and secretary of such board, and payment shall be made by the issuance of city warrants or warrant checks as provided by law, when approved and passed by the governing body. The treasurer of the board of trustees shall prepare annually a report of the receipts and expenditures for the year ending December thirty-first of the previous year, showing the money on hand, how invested, and all moneys received and paid out, which report shall be filed with the city clerk.

History: L. 1945, ch. 111, § 12; July 1.



13-14a13 Service in military forces may be credited on retirement time.

13-14a13. Service in military forces may be credited on retirement time. Any officer or member of such police department or fire department, who leaves such department and serves in the uniformed services of the United States shall be credited by the respective board of trustees, with time or any part thereof so served, in computing such officer's or member's retirement time for pension purposes, as required by federal law, including, but not limited to, when applicable, the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008.

History: L. 1945, ch. 111, § 13; L. 1998, ch. 64, § 9; L. 2008, ch. 113, § 4; July 1.



13-14a14 Invalidity of part.

13-14a14. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid such invalidity shall not affect other provisions or applications of this act, which can be given effect without the invalid provision or application, and to this extent the provisions of this act are declared to be severable.

History: L. 1945, ch. 111, § 14; July 1.






Article 14b HOSPITALS

13-14b01 Acquisition of site, building and equipment; bond election; issuance of bonds.

13-14b01. Acquisition of site, building and equipment; bond election; issuance of bonds. The governing body of any city of the first class is hereby authorized and empowered to issue bonds of said city for the purpose of acquiring a site within or without the corporate limits of said city, building and equipping a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until the majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of the issuing of said bonds. All bonds authorized by this act shall be issued, sold, delivered, and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, and none of the restrictions or limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this act.

History: L. 1945, ch. 127, § 1; L. 1947, ch. 144, § 1; Feb. 27.



13-14b02 Same; board of trustees authorized; lease or rental.

13-14b02. Same; board of trustees authorized; lease or rental. Upon the establishment and building of a hospital by a city of the first class, the governing body of said city may provide for the management, authority and control of said hospital by a board of trustees as hereinafter provided, or said governing body shall have the power by resolution to rent, lease, or let said hospital to any person, persons, corporation or society upon such terms and conditions as the governing body of said city may deem to the best interest of said city; and upon the expiration of the lease so made, the governing body of said city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as the governing body may deem to the best interests of said city.

History: L. 1945, ch. 127, § 2; L. 1949, ch. 149, § 1; Feb. 19.



13-14b03 Same; federal aid and donations or gifts.

13-14b03. Same; federal aid and donations or gifts. The governing body of cities of the first class are hereby authorized and empowered to accept and secure any benefits of federal aid in the construction, improvement, or maintenance of such hospital and further to accept any grants, donations or gifts from any source whatsoever.

History: L. 1945, ch. 127, § 3; June 28.



13-14b05 Same; eminent domain.

13-14b05. Same; eminent domain. If the governing body of a city of the first class and the owner of any property desired by said city for hospital purposes cannot agree as to the price to be paid therefor, the city shall have the authority to institute condemnation proceedings and prosecute said suit in the name of the city by the city attorney under the provisions of the law on similar cases.

History: L. 1945, ch. 127, § 5; June 28.



13-14b06 Same; plans for hospital buildings.

13-14b06. Same; plans for hospital buildings. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and approved by the planning commission and the governing body of the city and bids advertised for according to law for other public buildings.

History: L. 1945, ch. 127, § 6; June 28.



13-14b07 Same; training school for nurses.

13-14b07. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital and as a part of same.

History: L. 1945, ch. 127, § 7; June 28.



13-14b08 Same; additional bonds; election; limitation laws inapplicable.

13-14b08. Same; additional bonds; election; limitation laws inapplicable. The governing body of any city of the first class which has authorized the issuance of bonds under the provisions of K.S.A. 13-14b01 to 13-14b07, and acts amendatory thereto, for the purpose of purchasing a site within or without the corporate limits of such city and building and equipping a hospital thereon and for other purposes as specified in said sections, is hereby authorized to issue additional bonds of such city, for such purposes, and for the further purpose of building and constructing an addition to the hospital and furnishing and equipping the same: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people in the manner set out in K.S.A. 13-14b01, or acts amendatory thereto: And provided further, That all bonds authorized by this section shall be issued, sold, delivered and retired as provided in K.S.A. 13-14b01, or acts amendatory thereto. Such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded indebtedness of said city contained in any other law.

History: L. 1947, ch. 144, § 2; L. 1963, ch. 102, § 1; July 1.



13-14b09 Management of hospital by board of trustees; membership; appointment; terms; vacancies.

13-14b09. Management of hospital by board of trustees; membership; appointment; terms; vacancies. (a) In the event the governing body shall determine that the management and control of said hospital shall be vested in a board of trustees, said governing body shall appoint five (5) trustees. Said trustees shall be residents of the city but no more than one physician shall be appointed.

(b) At any time subsequent to the initial appointment of a five (5) member board of trustees, the governing body by resolution may increase the number of trustees to serve on the board to seven (7) or nine (9) members. In the event the governing body does not increase by resolution the number of members to serve on the board of trustees, said board of trustees shall consist of five (5) members.

(c) The members of the first board shall be appointed one for a term of one (1) year, one for a term of two (2) years, one for a term of three (3) years and two for a term of four (4) years, and upon the expiration of the terms of those originally appointed their successors shall be appointed for terms of four (4) years. In case of a vacancy a successor shall be appointed for the unexpired term.

(d) Whenever the number of members of an existing board of trustees is increased by resolution of the governing body, said governing body shall provide by resolution for the expiration of the terms of the members appointed to the new positions on the board of trustees to coincide with the expiration of the terms of the members serving on the board of trustees at the time of the creation of said new positions so that no more than a simple majority of the members of said board of trustees is appointed at the same time. Upon the expiration of the terms of those originally appointed pursuant to this subsection (d) their successors shall be appointed for terms of four (4) years.

History: L. 1949, ch. 149, § 2; L. 1971, ch. 59, § 1; L. 1978, ch. 63, § 2; July 1.



13-14b10 Same; oath of trustees; officers; bond of treasurer.

13-14b10. Same; oath of trustees; officers; bond of treasurer. Within ten (10) days after their appointment, the trustees shall qualify by taking the oath of civil officers, and shall organize by electing one of their number chairman, and electing such other officers as they shall deem necessary. Said board of trustees shall appoint a treasurer who shall give bond in such amount as the board shall determine, which bond shall be approved by the governing body of the city. All funds heretofore or hereafter collected for the maintenance and operation of the hospital shall be placed in the custody of said treasurer.

History: L. 1949, ch. 149, § 3; Feb. 19.



13-14b11 Same; rules and regulations; employee benefit plans; investments in certain mutual insurance companies; expenditures for recruitment or retention of professional staff; administrator contracts; board members serve without compensation; annual reports.

13-14b11. Same; rules and regulations; employee benefit plans; investments in certain mutual insurance companies; expenditures for recruitment or retention of professional staff; administrator contracts; board members serve without compensation; annual reports. The board of trustees shall have exclusive control of the management and operation of the hospital and shall make and adopt such rules and regulations for the government of the hospital as may be deemed expedient for the economical and proper conduct thereof. The board is authorized to enter into an employment contract to engage the services of an administrator or a chief executive officer to manage the affairs of the hospital and which establishes compensation for such services and the terms of engagement. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system. The board may also expend funds deemed necessary in the recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. No member of the board of trustees shall receive any compensation for services. On or before July 15 each year, the board shall file with the governing body of the city a written report of the management of the hospital, together with a statement of all receipts and expenditures during the year ending June 30.

History: L. 1949, ch. 149, § 4; L. 1971, ch. 49, § 2; L. 1972, ch. 44, § 2; L. 1988, ch. 147, § 10; L. 1991, ch. 66, § 2; L. 2008, ch. 31, § 2; July 1.



13-14b12 Creation of board of trustees; tax levy, use of proceeds; special improvement fund.

13-14b12. Creation of board of trustees; tax levy, use of proceeds; special improvement fund. Upon and after the creation of a board of trustees to manage and control a hospital, the governing body of the city shall levy annually, in addition to other taxes provided by law, a tax on all tangible taxable property within the limits of said city, for the purpose of equipping, operating, maintaining and improving such hospital and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

The board may transfer annually such amounts as it deems advisable to a special improvement fund to be used for the purpose of purchasing major items of equipment and making capital improvements to the hospital. The amount on hand in such fund shall at no time exceed two hundred fifty thousand dollars ($250,000) and such fund shall not be subject to the provisions of K.S.A. 79-2925 and 79-2937 or acts amendatory thereof or supplemental thereto except that in making the budget of the city the amounts credited to, and the amount on hand in such special fund and the amount expended therefrom shall be shown for the information of the taxpayers of the city.

History: L. 1949, ch. 149, § 5; L. 1951, ch. 160, § 1; L. 1957, ch. 118, § 1; L. 1970, ch. 77, § 7; L. 1975, ch. 494, § 19; L. 1979, ch. 52, § 63; July 1.



13-14b13 Hospital maintenance and operation; emergency warrants.

13-14b13. Hospital maintenance and operation; emergency warrants. During the year in which any such hospital is completed and for which no tax levy has been made under the provisions of K.S.A. 13-14b12, the governing body of the city is hereby authorized to issue emergency warrants in a total amount of not more than fifty thousand dollars ($50,000) for the purpose of raising funds to operate and maintain said hospital during such year. Such warrants shall draw interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009 and may be issued only for the purpose of paying the operating costs of the hospital during the year. The governing body of the city shall each year, at the time of fixing the rate of levy for such city, make provisions therein for raising sufficient money to pay not less than twenty percent (20%) of the total amount of warrants issued hereunder until all of said warrants have been paid.

History: L. 1949, ch. 149, § 6; L. 1970, ch. 64, § 35; March 21.



13-14b14 Investment of special improvement funds.

13-14b14. Investment of special improvement funds. The board of trustees of a hospital of any city of the first class is hereby authorized and empowered to invest any portion of any special improvement fund created under the provisions of K.S.A. 13-14b12, and any acts amendatory thereof or supplemental thereto, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein, or in direct obligations of the United States government, which mature or are redeemable without loss of principal within one year of date of purchase, the principal and interest whereof are guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be placed in the special improvement fund authorized by K.S.A. 13-14b12.

History: L. 1951, ch. 161, § 1; L. 1977, ch. 54, § 15; July 1.



13-14b15 Bonds for addition to hospital and improvements; election, when.

13-14b15. Bonds for addition to hospital and improvements; election, when. The governing body of any city of the first class which owns and operates a hospital is hereby authorized to issue general obligation bonds of such city in an amount not exceeding one million dollars ($1,000,000) for the purpose of paying the cost of constructing an addition to the hospital owned by such city and furnishing and equipping the same, and otherwise improving said hospital and the facilities thereof: Provided, That no such bonds shall be issued until the question of their issuance shall have been submitted to a vote of the electors of such city at a regular city election or a special election called for such purpose and a majority of the legal electors voting on the question shall have voted in favor of their issuance: Provided further, That if the governing body of any such city shall have submitted such a question to a vote of the electors of such city prior to the effective date of this act, with or without authority of law, and a majority of the legal electors voting on the question shall have voted in favor of the issuance of the bonds, said city may issue bonds for such purposes in an amount not exceeding the amount voted at such election without submitting the question at another election and said election and all proceedings in connection therewith are hereby validated and confirmed. Said bond election shall be called, held, conducted and canvassed and all bonds issued under the authority of this act shall be issued, registered, sold, delivered and retired as provided by the general bond law.

History: L. 1955, ch. 116, § 1; March 10.






Article 17 ELECTION AND REMOVAL OF OFFICERS

13-1702 Change in classification of city from second to first class, effective, when; election of city officials.

13-1702. Change in classification of city from second to first class, effective, when; election of city officials. Whenever any city of the second class having the commission form of government shall hereafter become a city of the first class, such change of classification of the city shall take effect with the April city election at the next odd-numbered year and officers provided for in K.S.A. 13-1708 shall be elected and the terms of elective officers of the commission city of the second class shall expire.

History: L. 1907, ch. 114, § 10; L. 1911, ch. 95, § 2; R.S. 1923, § 13-1702; L. 1968, ch. 274, § 22; April 30.



13-1708 Commissioners in cities of less than 20,000.

13-1708. Commissioners in cities of less than 20,000. All cities of the first class having a population of less than twenty thousand (20,000) inhabitants as shown by the last federal census, and having adopted or which shall hereafter adopt the commission form of city government, shall be governed by a mayor and two commissioners, one of which commissioners shall be known as the commissioner of finance and revenue, and the other of said commissioners shall be known as the commissioner of streets and public utilities; and said mayor and two commissioners shall constitute the board of commissioners of said city. The mayor shall be the presiding officer of such board of commissioners; and the mayor shall be, ex officio, the commissioner of the police, fire and health departments, and shall have under special charge and be responsible for the enforcement of all city ordinances and police regulations of said city, and shall have general supervision of the fire department, and shall have charge of public parks and all property of such city, and shall also have supervision over the health department of such city, and shall enforce all orders, rules and regulations necessary to the end that the streets, alleys and public grounds shall be kept in a sanitary condition and the health and safety of the inhabitants of the city secured and protected.

The commissioner of finance and revenue shall have under special charge the preparation of an annual budget and the collection of all revenues belonging to such city, from whatever source the same may be derived, and the management of the finances of such city. The commissioner of streets and public utilities shall have special charge of and over any waterworks, light, power, heating or gas plant, street railway, telephone or telegraph line, and any other public utility owned by such city, and shall have supervision of the streets, alleys and public highways and places of the city, and the construction and maintenance of boulevards, public parks or driveways, and the construction and maintenance of all public improvements whatsoever undertaken by such city, such as sidewalks, bridges and sewers, and shall have charge of the engineering department of said city, and shall supervise all public work, and it shall be the commissioner's duty also to demand faithful compliance from all persons, corporations or companies with any grant, franchise or privilege voted to such person, corporation or company by the board of commissioners.

Said board of commissioners so constituted shall have control and supervision over all the departments of such city, and to that end shall have power to make and enforce such orders, rules and regulations as they may deem fit and proper for and concerning the organization, management and operation of all the departments of such city, and whatever agencies may be created for the administration of its affairs. In case at any time the duties of any of said commissioners shall be found to be excessive, said board of commissioners, by a majority vote of all the members thereof, may relieve said commissioner by assigning to some other member of said board, for a time to be by them determined, a portion of the work assigned to said commissioner; and said board may from time to time assign such further duties to each of said commissioners as shall be for the best interests of such city. And said board of commissioners shall have and exercise all other and further rights, powers and duties as now or may hereafter be conferred by the laws of the state of Kansas upon the governing body of cities of the first class not in conflict with the provisions of this act: Provided, however, This act shall not apply to cities of the first class located in counties having a population of less than 45,000 and having a military post within its borders: And provided further, This act shall not apply to cities of the first class wherein is located a state teachers college.

History: L. 1915, ch. 215, § 1; L. 1917, ch. 103, § 1; L. 1921, ch. 103, § 1; R.S. 1923, § 13-1708; L. 1935, ch. 112, § 1; Feb. 18.






Article 19 GENERAL POWERS OF BOARD OF COMMISSIONERS

13-1903 Viaducts over or tunnels under streets; proceeding to require railroads to construct; costs; penalty for violation.

13-1903. Viaducts over or tunnels under streets; proceeding to require railroads to construct; costs; penalty for violation. The board of commissioners shall have power to require any railroad company or companies owning or operating any railroad or street-railway track or tracks upon or across any public street or streets of the city to erect, construct, reconstruct, complete and keep in repair any viaduct or viaducts over or tunnels under such street or streets and over or under any such track or tracks, including the approaches of such viaduct or viaducts, as may be deemed and declared by the board of commissioners necessary for the safety and protection of the public. Whenever any such viaduct shall be deemed and declared by ordinance necessary for the safety and protection of the public, the board of commissioners shall provide for appraising, assessing and determining the damage, if any, which may be caused to any property by reason of the construction of such viaduct and its approaches.

The proceedings for such purpose shall be the same as provided by law for the purpose of determining damages to property owners by reason of the change in grade of a street, and such damage shall be paid by said railway companies. The width, height and strength of any such viaduct, and the approaches thereto, the material therefor and the manner of construction thereof, shall be as required by the board of commissioners. When two or more railroad companies own or operate separate lines of track to be crossed by any such viaduct, or where any street-railway company intersects and crosses the track or tracks of any railroad company, the proportion thereof, and the approaches thereto, to be constructed by each, or the cost to be borne by each, shall be determined by the board of commissioners.

It shall be the duty of any railroad company or companies or street-railway company, upon being required, as herein provided, to erect, construct, reconstruct or repair any viaduct, to proceed within the time and in the manner required by the board of commissioners to erect, construct, reconstruct or repair the same; and it shall be a misdemeanor for any railroad company or companies or street-railway company to fail, neglect or refuse to perform such duty, and upon conviction any such company or companies shall be fined one hundred dollars, and each day any such company or companies shall fail, neglect or refuse to perform such duty shall be deemed and held to be a separate and distinct offense; and in addition to the penalty herein provided, any such company or companies shall be compelled by mandamus or other appropriate proceedings to erect, construct, reconstruct or repair any viaduct as may be required by ordinance as herein provided.

The board of commissioners shall also have power, whenever any railroad company or companies or street-railway company shall fail, neglect or refuse to erect, construct, reconstruct or repair any viaduct or viaducts, after having been required so to do as herein provided, to proceed with the erection, construction, reconstruction or repair of such viaduct or viaducts by contract, or in such other manner as may be provided by ordinance, and assess the costs thereof against the property of such railroad company or companies or street-railway company, and such cost shall be a valid and subsisting lien against such property, and shall also be a legal indebtedness of said company or companies in favor of such city, and may be enforced and collected by suit in the proper court.

History: L. 1907, ch. 114, § 73; May 27; R.S. 1923, § 13-1903.



13-1904 Control and regulation of railroads on streets.

13-1904. Control and regulation of railroads on streets. The board of commissioners shall have power by ordinance to require all street and other railway companies to keep the streets and alleys over which they run properly drained, and to light the same wherever deemed necessary, and to require all street and other railway companies to construct and keep in repair, to their full width, all viaducts, and all crossings over all ditches used by them, and to construct and maintain drains and culverts where crossed by any line of said railways on all streets and alleys over which they run, to direct and control the laying and construction of railway tracks, turnouts, and switches, and to regulate the grade of the same, and to require them to conform to the grade of the streets and alleys of said city as they may be hereafter or are now established; and the cost of such improvements shall be a lien upon the property and franchises of any such company, and may be assessed and taxed against the property in the same manner as other taxes are levied. Said board shall have power by ordinance to require any railroad company or street-railway company to pay the cost of grading, paving, repaving, draining and repairing of streets and alleys used or occupied by such railroad or railway company, and such cost shall be a lien upon the property and franchises of the company, and shall be assessed and taxed against the same like other taxes.

The portion of the street or alley so used or occupied by such railway companies shall be deemed to be the space between their tracks and eighteen inches on the outside of each of their rails, and all the space between two or more tracks, turnouts, and switches. Any railroad company or street-railway company occupying any street or alley already occupied by any other such company, in addition to paying for paving or repaving as provided for in the next preceding paragraph, shall pay one-half the cost of paving or repaving between the tracks of said two roads.

History: L. 1907, ch. 114, § 74; May 27; R.S. 1923, § 13-1904.






Article 24 WATERWORKS DEPARTMENT

13-2401 General powers and duties of commissioners.

13-2401. General powers and duties of commissioners. In each city owning a system of waterworks there shall be a department to be known as "waterworks department" of such city. The board of commissioners shall maintain, manage, conduct and control said waterworks, and make all such ordinances, rules and regulations as are necessary for the safe, economical and efficient management of the waterworks. Said board may also improve and extend the waterworks, furnish supplies of water to the inhabitants of such city and for fire protection, collect water rents, and appoint all necessary officers and agents for that purpose.

History: L. 1907, ch. 114, § 99; May 27; R.S. 1923, § 13-2401.



13-2402 Superintendent; duties; salary; bond; contract for management; term; ratification, when.

13-2402. Superintendent; duties; salary; bond; contract for management; term; ratification, when. Said board shall appoint a superintendent of waterworks, who shall have charge of the said waterworks and all property connected therewith, and shall manage and control the same under the direction of said board. The superintendent of waterworks shall inspect all parts of said waterworks and see that they are maintained in good condition for use, and that all employees of the water department attend to their respective duties. He or she shall keep in good repair the pumps, hydrants, and all other waterworks property. All officers, employees, servants and agents of said department when appointed by said board, shall be under the immediate control and management of said superintendent.

The superintendent shall perform all such other duties as may be prescribed by the said board of commissioners by ordinance or resolution. The superintendent of waterworks shall receive a salary which shall be fixed by ordinance. He or she shall give a good and sufficient surety-company bond to the city, in the sum of five thousand dollars ($5,000) to be approved by the board of commissioners, conditioned for the faithful performance of duties and for a true and faithful accounting of all moneys that may come into his or her hands by virtue of his or her position. The actual cost of said bond shall be paid out of the revenue of said department: Provided, however, That any such city may in lieu of, or in addition to, the appointment of a superintendent of waterworks, be a party to a contract with a corporation skilled and experienced in the management of waterworks properties under which contract such corporation shall have the management of such waterworks properties and the operation of the waterworks system of which such properties are a part, subject to the general supervision, discretion and control of such city in the exercise and discharge of its duties under the law: Provided further, That such contract shall be for a term of not more than five years and may contain such other conditions and provisions, not inconsistent with the foregoing proviso, as may be necessary or desirable: Provided further, That any management contract executed without authority of law prior to the effective date of this act by the board of commissioners of any city shall be of no force or effect unless ratified, confirmed and approved after the effective date of this act by a majority vote of the board of commissioners of said city.

History: L. 1907, ch. 114, § 100; L. 1913, ch. 85, § 6; L. 1921, ch. 111, §1; R.S. 1923, § 13-2402; L. 1939, ch. 114, § 1; L. 1945, ch. 99, § 26; L. 1957, ch. 125, § 1; May 1.



13-2403 Secretary-cashier; duties; reports; bond; salary.

13-2403. Secretary-cashier; duties; reports; bond; salary. Said board may appoint a secretary of waterworks, who shall also be a cashier and it shall be the secretary's duty to keep regular sets of books for waterworks accounts, showing in detail the business transactions of the department. The secretary of waterworks shall have general supervision and charge of the office employees of said department under the direction of the superintendent. At the beginning of each month it shall be the duty of the secretary of waterworks to strike a trial balance and make a complete report to the board of commissioners, showing the transactions of the preceding month and the financial condition of the waterworks department.

Such monthly reports shall also include a correct account of all collections, appropriations, expenditures, and approved claims entitled to payment. The secretary of waterworks shall give a good and sufficient surety-company bond to the city for the faithful performance of his or her duties in the sum of five thousand dollars, conditioned for the faithful performance of his or her duties and for a true and faithful accounting of all moneys that may come into the secretary's hand by reason of his or her position. The cost of said bond shall be paid out of the revenue of said department. The secretary of waterworks shall receive a salary which shall be fixed by ordinance.

History: L. 1907, ch. 114, § 101; L. 1921, ch. 111, § 2; R.S. 1923, §13-2403; L. 1939, ch. 114, § 2; L. 1945, ch. 99, § 27; July 1.



13-2404 Appointment of officers and employees; merit basis.

13-2404. Appointment of officers and employees; merit basis. In making all appointments and hiring all officers, agents and servants in the waterworks department, the board of commissioners shall have regard alone to relative capacity of applicants, their moral, physical and health qualifications, and, when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of merit alone, and no appointment shall ever be made in such department on account of political services or affiliations.

History: L. 1907, ch. 114, § 102; May 27; R.S. 1923, § 13-2404.



13-2405 Fixing water rates; basis.

13-2405. Fixing water rates; basis. Said board of commissioners shall fix such rates for water furnished to consumers as will secure an income sufficient to pay all salaries and wages of all officers and employees in such department; to cover all miscellaneous expenses; to pay all interest charges upon all indebtedness of the city created for the purpose of purchasing, improving or extending the waterworks, and to provide a sinking fund of not less than two percent per annum upon such gross indebtedness for the purpose of paying off such indebtedness at maturity; to cover the cost of all repairs, renewals, betterments and extensions of the waterworks and all material used; to cover the depreciation of the plant by use and by improvement in the arts; to repair all losses of the waterworks caused by accident of every kind and to recoup the city for loss of taxes due to city ownership.

History: L. 1907, ch. 114, § 103; L. 1913, ch. 85, § 7; March 15; R.S. 1923, § 13-2405.



13-2406 Sinking fund to pay bonded debt; investment; records and report.

13-2406. Sinking fund to pay bonded debt; investment; records and report. It shall be the duty of the board of commissioners to create and maintain a sinking fund for the payment of the bonded indebtedness of such city arising from the purchase of the waterworks, by laying aside from the revenues of the department an amount equal to not less than 2% per annum upon the gross bonded debt. The board of commissioners shall use such sinking fund in the purchase and cancellation from time to time of bonds issued to pay the purchase price of the waterworks but shall not pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same, if less than par. All bonds purchased by the board shall be canceled and retired by the board.

If the board of commissioners are unable to purchase any of the bonds on such terms, then it shall be the duty of the board to invest the moneys of the sinking fund in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first or second class, or bonds of any county in this state wherein a city of the first or second class is located or bonds of unified school districts in this state. Any municipal bonds purchased shall bear no less than 3% interest per annum except that any municipality may purchase its own bonds for sinking fund investments which bear less than the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The board shall not buy the bonds of any city, wherein the outstanding bonded city indebtedness, exclusive of the bonded debt created for the purchase or extension of any waterworks system of any bonds for the payment of which special assessments are levied exceeds 15% of its assessed valuation as fixed by such city. In making such investment, the board shall not pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same, if less than par, except by unanimous vote of the board.

It shall be the duty of the city attorney to examine the validity of all such bonds and report thereon in writing to the board of commissioners, and no bonds shall be purchased by the board until they have been approved and found valid by the city attorney. It shall be the duty of the secretary to keep a permanent record of the amounts turned into the sinking fund and a full description of all bonded indebtedness of the waterworks department canceled and retired, and a full description of all bonds bought for the sinking fund, the date of the bonds, rate of interest, when payable, number of any coupons attached, when bought, for whom purchased and the price or rate paid therefor.

Immediately upon the receipt of any such bonds purchased for the sinking fund, the city auditor or city clerk, shall cause each bond and any coupons appertaining thereto to be plainly stamped upon the back thereof, "Property of the waterworks sinking fund of the city of _______________." The auditor or city clerk shall also keep a record of each of the bonds and any coupon thereto attached, which record shall show amount, date, rate of interest of such bond, when and where payable, the date, amount and the number of each coupon and when payable. The bonds shall be kept by the city treasurer.

The board of commissioners shall not sell any of such bonds for less than their par value. The city auditor or city clerk shall also keep a duplicate record of the payment of all such bonds or coupons, and all moneys received from the payment of any such bonds and interest thereon shall be reinvested as a part of the sinking fund as hereinbefore provided. It shall be the duty of the secretary to report on January 1 of each year the amount of outstanding indebtedness of the waterworks department and an itemized statement of the moneys and bonds in the sinking fund and the bonded indebtedness paid off during the preceding year.

History: L. 1907, ch. 114, § 104; L. 1913, ch. 85, § 8; R.S. 1923, § 13-2406; L. 1935, ch. 116, § 1; L. 1970, ch. 64, § 101; L. 1977, ch. 54, § 16; L. 1983, ch. 49, § 66; May 12.



13-2407 Use of sinking fund to extend water system.

13-2407. Use of sinking fund to extend water system. Laws 1917, chapter 95, section 1, included by reference. [City over 80,000 having a sinking fund authorized to use $150,000 of said fund for extensions of water system.]

History: R.S. 1923, § 13-2407.



13-2408 Deposit and use of revenue; transfer of moneys, when.

13-2408. Deposit and use of revenue; transfer of moneys, when. All revenues derived from the sale and consumption of water and from the management and operation of waterworks, shall be deposited, daily, in the city treasury to the credit of the waterworks department, and be kept in a separate fund, to be known as the waterworks department fund; and such revenues shall be used exclusively for the operation, maintenance, renewal and extension of the waterworks and in paying off the bonded indebtedness created for the purchase price thereof, or interest charges on such indebtedness and for no other purpose, except, it shall be lawful for the board of commissioners in cities of the first class having a population of less than twenty-five thousand (25,000), and which has adopted the commission-manager form of government, to use any surplus that may accumulate in said fund for the purpose of purchasing equipment and appliances for the fire department of such city. In cities of the first class having a population of more than one hundred twenty-five thousand (125,000) and less than one hundred sixty thousand (160,000) the governing body thereof may transfer funds from the water department to pay the pensions of former employees of the water department.

Any member of the board of commissioners who shall vote for, or aid, in the transfer or use of such revenues for any private purpose or for any other department of the city government, except as herein provided, shall forfeit his or her office and be liable on his or her official bond for such misappropriation.

History: L. 1907, ch. 114, § 105; L. 1915, ch. 132, § 1; R.S. 1923, §13-2408; L. 1933, ch. 40, § 1 (Special Session); L. 1935, ch. 117, § 1; L. 1937, ch. 141, § 1; L. 1949, ch. 155, § 1; L. 1951, ch. 165, § 1; L. 1957, ch. 88, § 15; L. 1976, ch. 91, § 1; July 1.



13-2409 Extension of mains; contracts; water rate surcharges or cash connection charges.

13-2409. Extension of mains; contracts; water rate surcharges or cash connection charges. The board of commissioners in cities of the first class before making any water main extension may require contracts, bonds or other evidence of future use insuring to such city a reasonable additional income therefrom. Such cities may make a water rate surcharge to water consumers, within or without such city, served by any water line extension hereafter made by such city or such cities may make a cash connection charge to property owners based on a linear foot cost of such water line extension to reimburse the city for the cost of such extension: Provided, Such surcharge, if made, shall be for a specified period of years, and shall be calculated to return to such city no more than the cost of such extension, plus reasonable interest charge thereon.

History: L. 1907, ch. 114, § 106; L. 1921, ch. 104, § 1; R.S. 1923, § 13-2409; L. 1957, ch. 126, § 1; L. 1961, ch. 96, § 1; Feb. 27.



13-2409a Improvements and facilities; resales; regulation of certain lines and facilities.

13-2409a. Improvements and facilities; resales; regulation of certain lines and facilities. Any city of the first class operating a waterworks department under the provisions of chapter 114 [*], Laws 1907, and amendments thereof, may construct facilities, improvements or extensions within or without said city and may sell or dispose of water within or without said city: Provided, Any such city may prohibit or limit the resale of water such city sells. All water lines or facilities now or hereafter located in or on public rights of way, roads, streets, lands or easements and which carry water of a city-owned water plant shall be exclusively subject to regulation by the governing body of such city.

History: L. 1957, ch. 126, § 2; April 4.

* See, Laws of 1907, Chapter 114, in Table of Sections in Constitutions Volume.



13-2410 Meters and lateral service pipes.

13-2410. Meters and lateral service pipes. The board of commissioners is hereby authorized to measure all water furnished consumers by meter, and all meters and lateral service pipes shall be put in at the expense of the consumer.

History: L. 1907, ch. 114, § 107; May 27; R.S. 1923, 13-2410.



13-2411 Meters and lateral pipes in cities less than 25,000, when; cost.

13-2411. Meters and lateral pipes in cities less than 25,000, when; cost. The board of commissioners in cities of the first class, having a population of less than 25,000 and which have heretofore adopted the commission form of government and which own and operate waterworks, is hereby authorized to measure all water furnished consumers by meter. Meters and lateral service pipes may be put in at the expense of the consumer or may be put in or repaired from the profits of the waterworks department at the expense of the city, at the option of the board of commissioners: Provided, Said lateral service pipes shall not be put in or repaired by the waterworks department except in the public streets or alleys to the curb cocks or curb boxes.

History: L. 1917, ch. 102, § 1; March 12; R.S. 1923, § 13-2411.



13-2412 Free use of water and discrimination unlawful.

13-2412. Free use of water and discrimination unlawful. No person, firm, corporation, or association, nor any city department, shall be allowed free use of water, nor shall there be discrimination among water users of like classes as to rates, and rebates in rates shall never be allowed to any person, firm or corporation or city department except as an inducement to prompt payment of water rates.

History: L. 1907, ch. 114; § 108; May 27; R.S. 1923, § 13-2412.



13-2414 Leavenworth waterworks board.

13-2414. Leavenworth waterworks board. This act shall apply to the city of Leavenworth, Kansas.

History: L. 1937, ch. 143, § 1; L. 1982, ch. 86, § 1; April 8.



13-2414a Same; ratification of board's actions.

13-2414a. Same; ratification of board's actions. (a) Any ordinance adopted by the city of Leavenworth prior to the effective date of this act which relates to the Leavenworth waterworks department established pursuant to K.S.A. 13-2414 et seq., and amendments thereto, is hereby ratified and deemed valid.

(b) The election of the members of the Leavenworth waterworks board which was held on April 2, 1981, and the qualification of such members pursuant thereto are hereby ratified and deemed valid.

(c) Any agreement entered into by the Leavenworth waterworks board, all rules and regulations adopted by such board and any other action taken by the board prior to the effective date of this act are hereby ratified and deemed valid.

History: L. 1982, ch. 86, § 2; April 8.



13-2415 Same; election; petition.

13-2415. Same; election; petition. Cities coming under the provisions of this act are hereby authorized to elect a waterworks board having the powers and duties hereinafter set forth upon the following terms and conditions: The question of electing such waterworks board shall be submitted to a vote of the electorate of such city upon the filing with the city clerk of a petition signed by at least fifteen percent of the qualified electors of such city as shown by the total number of votes cast for all candidates for mayor at the last preceding election. Upon the filing of such petition, it shall be the duty of the mayor within ten days thereafter to issue a proclamation calling a special election for the submission of such question. Such election shall be held within thirty days of the date of the proclamation: Provided, That if a general city election is to be held in not less than thirty nor more than ninety days thereafter, such question shall be submitted at such general election.

History: L. 1937, ch. 143, § 2; March 16.



13-2416 Same; members; election; term; vacancies; bonds.

13-2416. Same; members; election; term; vacancies; bonds. If the election of a waterworks board has been approved by a majority of the voters at such election, the mayor of such city shall thereupon issue a proclamation for an election of the members of such waterworks board. The said waterworks board shall consist of five members to be nominated and elected by the city at large. The provisions of article 17 of chapter 13 of the General Statutes of 1935, pertaining to the election and removal of officers, shall govern except as to the time of the first primary and election. The three candidates securing the highest number of votes at the election shall hold office for the term of four years and the two candidates receiving the next highest number of votes shall hold office for a term of two years, thereafter the term of each member of the waterworks board shall be for a term of four years.

The members of the waterworks board shall take office within fifteen days after their election and that part of the year until May first shall count as a full year of office. In case of a vacancy in the office of any member of the waterworks board, the remaining members of the waterworks board shall appoint a successor to hold office until the next city election is held at which time a successor shall be elected to fill the unexpired term of such member in the same manner as original elections are made. The members of the waterworks board shall serve without pay or compensation of any kind or character. Each member of said board shall give a good and sufficient surety company bond in a sum to be fixed by the governing body of such city, conditioned for the faithful performance of his or her duties. The cost of said bond shall be paid out of the revenue of the waterworks department.

History: L. 1937, ch. 143, § 3; L. 1938, ch. 34, § 1; L. 1941, ch. 134, § 1; June 30.



13-2417 Same; meetings; rules; records; quorum; qualifications.

13-2417. Same; meetings; rules; records; quorum; qualifications. The board shall hold meetings regularly at least twice each month and shall designate the time and place thereof. The board shall adopt its own rules of procedure and keep a record of its proceedings. All meetings, records and accounts of the board shall be public. Three (3) members shall constitute a quorum for the transaction of business. Members of the waterworks board shall be persons of business experience and shall not be less than thirty (30) years of age, citizens of the United States, and for five (5) years immediately preceding their election, residents of such city.

History: L. 1937, ch. 143, § 4; L. 1975, ch. 52, § 6; July 1.



13-2418 Same; powers and duties; employees; eminent domain; rules and regulations.

13-2418. Same; powers and duties; employees; eminent domain; rules and regulations. The waterworks board shall have the exclusive control of the water plant and shall be charged with the duty of producing and supplying the city and its inhabitants with water for domestic and industrial purposes and for public use in the city; and may sell and dispose of any surplus outside of the city for such purposes said board may control lines and give service outside the boundaries of the city.

Said board shall have authority to enter into agreements to sell water to any township which has a water distributing system and may deposit moneys received under any such agreement to the credit of the joint account of the township and the water board. It shall have power to hire and discharge all employees, agents and officers of the water department and fix their compensation, and purchase all machinery, tools and other appliances and all materials and supplies necessary for the purposes of said department, and may in the name of the city take and hold by purchase, gift, devise, bequest or otherwise such franchises and real or personal property either within or without the city as may be needful or convenient for the carrying out of the intended purposes for which it is established.

It shall be the duty of the governing body of the city when requested by the waterworks board to enact such ordinances as may be deemed necessary for the protection of the water plant, and to institute condemnation proceedings whenever in the judgment of the waterworks board private property should be taken in the name of the city for water plant purposes.

The waterworks board may establish all reasonable rules and regulations to protect the rights and property vested in the city and under control of the board; may issue vouchers or warrants in payment of all claims and accounts incurred by said board, which vouchers or warrants when approved by the board shall be authority to the city treasurer to pay and charge the same against the proper funds, and shall also have such other powers as may be necessary for the proper discharge of its duties.

History: L. 1937, ch. 143, § 5; L. 1941, ch. 134, § 2; June 30.



13-2419 Same; manager of production and distribution; appointment; salary; qualifications; duties; bond.

13-2419. Same; manager of production and distribution; appointment; salary; qualifications; duties; bond. The waterworks board may appoint a manager of production and distribution of the waterworks plant and fix his or her salary, and the manager's term of office shall be during the pleasure of said board. The manager of production and distribution shall be an engineer who has had experience in the supervision and operation of water plants. He or she shall manage and control the water plant and distribution system under the direction of said board. The manager of production and distribution shall inspect all parts of said plant and see that it is maintained in good condition for use and that all employees attend to their respective duties. He or she shall keep in good repair all machinery and other property, and shall advise said board as to the needs of said plant. All officers, employees, servants and agents of the water plant, when appointed by the board, shall be under the immediate control and management of said manager.

The manager of production and distribution shall perform all such other duties as may be prescribed by the said waterworks board. He or she shall receive as a salary the sum fixed by the waterworks board, and shall give a good and sufficient surety company bond to the city in a sum to be fixed and approved by the waterworks board, conditioned for the faithful performance of his or her duties. The actual cost of said bond shall be paid pro rata out of the revenue of said department.

History: L. 1937, ch. 143, § 6; March 16.



13-2420 Same; manager of collections and accounts; appointment; qualifications; duties; reports; salary; bond; assistants; bonds.

13-2420. Same; manager of collections and accounts; appointment; qualifications; duties; reports; salary; bond; assistants; bonds. The waterworks board may appoint a manager of collections and accounts, who shall be an experienced accountant, and it shall be the manager's duty to keep a regular set of books for the water plant, showing in detail the business transactions of said plant. The manager's term of office shall be during the pleasure of said board, and he or she shall have general supervision and charge of all office employees of said department under the direction of the waterworks board. It shall be the manager's duty immediately following the close of each month to make a complete report to the waterworks board, and to the governing body of said city, showing the transactions of the preceding month and the financial condition of the water department. Such report shall also include a correct account of all collections, appropriations, expenditures and approved claims entitled to payment.

The salary of the manager of collections and accounts shall be fixed by the waterworks board, and he or she shall give a good and sufficient surety company bond in a sum to be fixed by the waterworks board, conditioned for the faithful performance of duties and for a true and faithful accounting of all moneys that may come into the manager's hands by reason of his or her position. Cost of said bond shall be paid out of revenue of said department. The waterworks board may appoint such assistants to the manager of collections and accounts as they deem necessary, and when the duties of said assistants require them to receive and receipt for moneys said board shall require said assistants to give a good and sufficient surety company bond, the sum of which in each case shall be fixed by said board, conditioned for the faithful performance of said assistants' duties and for a true and faithful accounting of all moneys that may come into said assistants' hands by reason of their position. The cost of said bonds shall be paid out of the revenue of said department.

History: L. 1937, ch. 143, § 7; March 16.



13-2421 Same; appointments to be on basis of merits; tenure of office.

13-2421. Same; appointments to be on basis of merits; tenure of office. The waterworks board shall make all appointments and hire all officers, agents, servants and employees in the waterworks plant and fix their compensation and determine their qualification, and shall have regard alone to relative capacity of applicants, their moral, physical and health qualifications, and when appropriate, their qualifications for manual labor. All appointments shall be made on the basis of their merits alone, and no appointment shall ever be made on account of political services or affiliations. Such officers, agents, servants and employees shall hold their offices during the pleasure of the waterworks board.

History: L. 1937, ch. 143, § 8; March 16.



13-2422 Same; rates for water; how determined; sinking fund.

13-2422. Same; rates for water; how determined; sinking fund. The waterworks board shall fix such rates for water furnished to consumers as will secure an income sufficient to pay all salaries and wages of all officers and employees in such department; to cover the cost of all materials and supplies used in the operation of the plant; to cover the cost of all repairs; to cover all miscellaneous expenses; to pay all interest charges upon all indebtedness of the city created for the purpose of purchasing, improving or extending the waterworks, and to provide a sinking fund sufficient for the purpose of paying off such indebtedness at maturity, and to cover the cost of all repairs and renewals of the plant and all material used, together with a reasonable allowance for emergency and unforeseen expenses: Provided, That the waterworks board may fix special rates for water furnished to the governing body of the city for public purposes, or to organized institutions of charity.

History: L. 1937, ch. 143, § 9; March 16.



13-2423 Same; sinking fund to pay bonds; investment; records and reports.

13-2423. Same; sinking fund to pay bonds; investment; records and reports. It shall be the duty of the waterworks board to use the sinking funds herein provided for in the purchase and cancellation from time to time of bonds issued to pay the purchase price of such waterworks plant but the board shall not pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same if less than par. All bonds purchased by the board shall be canceled and retired by the board. If the board is unable to purchase any such bonds, then it shall invest the moneys of the sinking funds in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the state of Kansas, or general improvement bonds of cities of the first and second class, or bonds of any county in this state wherein a city of the first or second class is located, or bonds of unified school districts of this state. Any municipal bonds purchased by the board shall bear not less than 1% per annum. The board shall not buy the bonds of any city, wherein the outstanding bonded city indebtedness, exclusive of the bonded debt created for the purchase or extension of waterworks plant, exceeds 15% of its assessed valuation for the preceding year. In making such investment the waterworks board shall not, except by unanimous vote, pay for any such bonds any greater sum than par, nor more than the actual market price thereof at the time of purchasing the same if less than par. No such bonds shall be purchased until they have been approved in writing and found valid by a competent attorney.

It shall be the duty of the manager of collections and accounts of the waterworks board to keep a permanent record of the accounts turned into the sinking fund, and a full description of all bonded indebtedness canceled and retired, and a full description of all bonds bought for the sinking fund, the date of the bonds, rate of interest, when payable, number of any coupons attached, when bought, from whom purchased, and the price or rate paid therefor. The manager of collections and accounts shall cause to be stamped upon the back of each of the bonds the words, "Property of the waterworks plant sinking fund of the city of __________." The bonds shall be kept by the city treasurer, and the board shall not sell any such bonds for less than their par value. The city auditor or city clerk shall also keep a duplicate record of the payment of all such bonds or coupons, and all money received from the payment of all such bonds and interest thereon shall be reinvested as a part of the sinking fund as hereinbefore provided. It shall be the duty of the manager of collections and accounts of the waterworks board to report on January 1 of each year the amount of outstanding indebtedness of the waterworks plant, and to furnish an itemized statement of the moneys and the bonded indebtedness paid off during the preceding year.

History: L. 1937, ch. 143, § 10; L. 1941, ch. 134, § 3; L. 1977, ch. 54, § 17; L. 1983, ch. 49, § 67; May 12.



13-2424 Same; treasurer of board; duties; bond.

13-2424. Same; treasurer of board; duties; bond. The treasurer of the city in which said waterworks plant is located shall be ex officio treasurer of the waterworks board. All funds and property in the treasurer's hands belonging to the water department shall be subject to the control of the waterworks board, and it shall be the duty of said treasurer to receive and receipt for daily the money collected by the employed [employees] of the said board, and to pay out the same when ordered by the waterworks board upon warrants signed by the chairman or vice-chairman of the board and countersigned by the manager of collections and accounts, certifying that such warrant is issued by authority of the board. Said ex officio treasurer shall give a surety bond to said waterworks board in such amount as said board may deem necessary, said bond to be approved by said board and the premium thereon paid by said board.

History: L. 1937, ch. 143, § 11; March 16.



13-2425 Same; bonds; election.

13-2425. Same; bonds; election. In case said waterworks board shall deem it necessary and expedient to vote bonds for the construction, extension or improvement of the water plant for the purpose of producing and supplying such city and its inhabitants with water it shall be the duty of the mayor of such city, within thirty days after receiving written request from said waterworks board, to issue a proclamation for holding an election to vote bonds to the amount requested by said waterworks board. If a majority of the votes cast at such election shall be in favor of the issuance of such bonds the governing body of such city shall issue and sell such bonds in such amounts and at such time or times as requested by the waterworks board, the proceeds thereof to be delivered to the treasurer of the waterworks board.

The election provided for in this section shall be held in accordance with the general election laws of the state of Kansas, and the cost thereof, if held on dates other than the regular city elections, shall be paid by the waterworks board of such city: Provided, That if bonds have been authorized by an election but not issued at the time this act takes effect, such bonds may be issued without a further election, at the request of the waterworks board.

History: L. 1937, ch. 143, § 12; March 16.



13-2426 Same; limitation; lien upon plant.

13-2426. Same; limitation; lien upon plant. The amount of the bonds which may be issued under the provision of this act for the purchase or extension of the water plant shall not be in excess of ten percent of the assessed valuation of such city, and bonds to such percentage may be issued regardless of any other statute of limitation, and the bonds issued under this act shall not be counted under any statute of limitations for the issuance of bonds for other purposes, and all bonds issued under the provisions of this act shall be a direct lien upon said waterworks plant, payment of which shall be guaranteed by the city at large.

History: L. 1937, ch. 143, § 13; March 16.



13-2427 Same; powers and duties under other acts.

13-2427. Same; powers and duties under other acts. All other powers and duties under acts and parts of acts relating to waterworks plants in such cities of the first class insofar as applicable shall be exercised by the waterworks board.

History: L. 1937, ch. 143, § 14; March 16.



13-2428 Same; powers and duties transferred; waterworks board retains upon adoption of city manager plan.

13-2428. Same; powers and duties transferred; waterworks board retains upon adoption of city manager plan. In any city which adopts the provisions of this act, the powers, duties, authority and jurisdiction of the commissioner of water and light and of the city commission are hereby transferred to and conferred upon the waterworks board. In the event any city which has adopted the provisions of this act shall adopt the city manager plan of government, the waterworks board shall retain control of the management and operation of the waterworks plant and the city manager shall have no jurisdiction or control over said utility.

History: L. 1937, ch. 143, § 15; L. 1947, ch. 148, § 1; April 8.



13-2429 Use of certain lands acquired by waterworks board for parking facilities; return of property, when.

13-2429. Use of certain lands acquired by waterworks board for parking facilities; return of property, when. Whenever the governing body of any city in which a waterworks board has been established in conformance with K.S.A. 13-2414 to 13-2428, both sections inclusive, shall determine that certain real property purchased by the waterworks board in the name of the city, as authorized by law, is not being used for the purposes acquired, the said city governing body may, by resolution, provide for the use of such property for city or public parking facilities, or both. Before any resolution shall be adopted for such use, the governing body shall hold a hearing thereon, notice of the time and place of which shall be given by publication in the official city paper at least seven (7) days prior to the hearing. If after such hearing, the city governing body shall make a determination that the waterworks board (1) is not using the property for the purposes acquired, or has declared the same to be surplus property of the board, and (2) that there is immediate need for the use of such property for parking facilities, then the governing body may adopt a resolution providing for the use of such property by the city, and may thereafter use the property for parking facilities.

The waterworks board of the city may at any time after the adoption of such a resolution by the city, petition the governing body of the city for the return of the possession of the property used for parking facilities by the city and the city governing body is authorized, after a hearing, to order, by resolution, the return of the possession of such property to the waterworks board. If the city shall at any time cease to use such property for parking facilities, the governing body of the city shall immediately notify the board of such nonuse and the waterworks board shall thereupon resume possession of the property. This section shall be construed as supplemental to and a part of K.S.A. 13-2414 to 13-2428, inclusive.

History: L. 1965, ch. 114, § 1; March 20.






Article 29 COMMISSION FORM OF GOVERNMENT; MISCELLANEOUS PROVISIONS

13-2904 Sections not repealed; exercise of powers and duties therein conferred.

13-2904. Sections not repealed; exercise of powers and duties therein conferred. Nothing in this act shall be construed as repealing the following sections of chapter 122 of the Session Laws of 1903, to wit: Sections 21[13-401], 22, 23, 24 [see 13-404], 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44 [13-424], 45, 46, 47, 48, 49, 50, 51 [see 13-431], 52, 53, 54, 55 [13-435], 56 (as amended by Laws 1905, chapter 109, section 1 [13-436]), 57, 58, 59 (as amended by Laws 1911, chapter 89, section 1; as further amended by Laws of 1913, chapter 106, section 1 [12-1633]), 60, 61, 62, 63, 64 [13-443], 91, 92, 93 [13-530], 94 [13-531], 95 [13-532], 96 [13-533], 97 [13-534], 98 [13-601], 99 [13-602], 100 [13-603], 101 [13-604], 102 [13-605], 103 (as amended by Laws 1905, chapter 110, section 1 [13-606]), 104 [13-607], 105 [13-608], 106 [13-609], 107 [13-610], 108 [13-611], 108a [13-612], 108b[13-613], 109 [13-614], 110 [13-615], 111 [13-616], 112 (as amended by Laws 1905, chapter 110, section 2 [13-617]), 113 [13-618], 114 [13-619], 115[13-620], 116 [13-621], 117 [13-622], 118 (as amended by Laws 1905, chapter 110, section 3 [13-623]), 119 [13-624], 120 (as amended by Laws 1905, chapter 110, section 4[13-625]), 121 [see 13-626], 122 [13-627], 123 [13-628], 124 [13-901], 125[13-902], 126 [see ch. 10, art. 1], 127, 128 [13-904], 129 [13-905], 130 [13-906], 131 [13-907], 132, 133 [13-909], 134, 136 [see 13-912], 137, 138, 139, 140, 141, 142, 143, 144 (as amended by Laws 1903, Special Session, chapter 35 [see 13-1009]), 145 [see 13-1011], 146 [see 12-606], 147 [see 12-603], 148 [see 12-609], 149 [see 13-1013], 150 [13-1014], 151 [see 13-1015], 152 [13-1016], 153 [see 13-1017], 154 [see 13-1018], 155 [see 10-114], 156 [13-1019], 157 [13-1020], 158, 159 [see 13-1022], 160 [see ch. 26, art. 2], 161[13-1023], 161a [see ch. 26, art. 2], 162 [see ch. 26, art. 2], 163, 164 (as amended by Laws 1905, chapter 106), 166 (as amended by Laws 1905, chapter 111 [see 12-2001, 12-2002]), 167 [12-2001, 12-2002], 168 [see 12-811], 170a [see 12-811], 172 [13-1402], 173 (as amended by Laws 1905, chapter 113), 174 [13-1404], 175 [see ch. 10, art. 1], 176 [see ch. 10, art. 1], 177, 178 [see 13-1406], 179 [13-1407], 180, 184, 185[13-1413], 186 [13-1414], 187, 188, 189 [13-1417], 190, 192[13-1420], 194 and 195; and each of said sections, and all other acts or parts of acts now in force, or which may hereafter be enacted, relating to cities of the first class, not in conflict with this act, shall continue in full force and effect until amended or repealed, and all the powers and duties therein conferred upon the mayor or the mayor and council shall be exercised by the mayor or the board of commissioners, respectively, insofar as such powers or duties do not conflict with the provisions of this act.

History: R.S. 1923, § 13-2904; Dec. 27.






Article 31 PUBLIC TRANSPORTATION

13-3101 Transit systems in cities over 225,000; findings; resolution; election, notice; operation; transit system defined.

13-3101. Transit systems in cities over 225,000; findings; resolution; election, notice; operation; transit system defined. Any city having a population of over two hundred twenty-five thousand (225,000) may invoke the authority contained in this act on a finding by its governing body that all of the following states of fact exist:

(a) Transportation of persons within the metropolitan area of such city is necessary and convenient to the well-being of such city and its inhabitants.

(b) Privately owned public transportation facilities in operation in such city are inadequate.

(c) It is impossible for existing franchised operators of transportation facilities or some of them to render the necessary service with adequate resulting return on their investment of capital.

(d) Assignment of the existing franchise by the holder to another or release thereof and granting of a new franchise by any such city will not afford adequate service.

Such findings, if made, shall be by resolution adopted by the governing body of such city on an affirmative recorded vote of at least two-thirds (2/3) of the elected members of such governing body. Such resolution shall outline the proposed public operation of a transit system and shall call for a special election by the electors of the city and shall fix the date thereof. Such resolution shall be published in full in the official city newspaper. Notice of said election shall be given and the election shall be conducted all in the manner provided by law for regular city elections. The proposition submitted at such election shall be substantially as follows: "Shall the public operation of a transit system be authorized as outlined in the resolution of the governing body of the city of _____________ dated ________?" If a majority of the votes cast are not in favor of the proposition such city is not authorized to proceed further under this act. If a majority of the votes cast are in favor of the proposition the governing body may proceed by ordinance to acquire and operate a transit system as provided in this act.

For the purposes of this act, "transit system" is defined as motor buses or electric buses and trucks and maintenance, repair and servicing equipment and supplies for the transportation of persons and property, and shall also include land and buildings used or useful for such purposes.

History: L. 1965, ch. 123, § 1; May 15.



13-3102 Same; exercise of authority by city.

13-3102. Same; exercise of authority by city. Such city so authorized to invoke the authority provided for in this act may engage in the business of transportation of passengers and property within the city and its surrounding territory by whatever means it may decide, and may acquire motor buses and other equipment, reasonably required for carrying on such a business. Such city may acquire land and construct, equip and furnish buildings thereon for the operation, maintenance, modification, repair and storage of any buses, trucks or other equipment of such transit systems.

History: L. 1965, ch. 123, § 2; May 15.



13-3103 Same; employees.

13-3103. Same; employees. The city manager of such city may provide for the selection of employees reasonably necessary in connection with the acquisition, construction, maintenance and operation of such transit system, define their duties, regulate their compensation, and provide for their removal.

History: L. 1965, ch. 123, § 3; May 15.



13-3104 Same; powers to conduct system.

13-3104. Same; powers to conduct system. The governing body of such city may make, ordain and establish all such ordinances, resolutions, rules and regulations as it may deem necessary and proper for the conduct of the transit systems and for fixing and collecting all fares, rates and charges for services rendered.

History: L. 1965, ch. 123, § 4; May 15.



13-3105 Same; extension of system outside city.

13-3105. Same; extension of system outside city. Any such city engaging in the business of transportation may extend its transit system to points outside such city where necessary and incidental to furnishing efficient transportation service to points within such city, subject to the limitation contained in K.S.A. 13-3110.

History: L. 1965, ch. 123, § 5; May 15.



13-3106 Same; leasing provisions.

13-3106. Same; leasing provisions. The governing body of any such city may lease any transit system in whole or part to any person who will contract to operate it according to rules, time tables and other requirements established by the governing body, and such lease may be made for a term of not to exceed ten (10) years.

History: L. 1965, ch. 123, § 6; May 15.



13-3107 Same; eminent domain.

13-3107. Same; eminent domain. The power of eminent domain is granted to such cities for the purpose of acquiring land, equipment, supplies, buses, contracts and other assets from persons, firms or corporations holding franchises from any such cities for the conduct of transit systems and the transportation of persons or property or from any other person, firm or corporation.

History: L. 1965, ch. 123, § 7; May 15.



13-3108 Same; costs; tax levy, use of proceeds.

13-3108. Same; costs; tax levy, use of proceeds. Any such city may expend moneys to pay part of the costs of operation of public transit systems if revenues of such system prove to be insufficient to cover all costs and for such purposes such cities may levy a tax each year upon all the taxable tangible property within such city for such purposes and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1965, ch. 123, § 8; L. 1970, ch. 77, § 9; L. 1975, ch. 494, § 21; L. 1979, ch. 52, § 67; July 1.



13-3109 Same; agreements with federal government.

13-3109. Same; agreements with federal government. Any such city is hereby authorized to enter into agreements with the United States or any of its officers or agencies, or the state or any of its officers or agencies, or any combination of agencies, departments, or officers of both the United States and the state of Kansas for planning, developing, modernizing, studying, improving, financing, operating or otherwise affecting public transit, to accept any loans, grants or payments from such agencies, and to make any commitments or assume any obligations required by such agencies as a condition of receiving the benefits thereof.

History: L. 1965, ch. 123, § 9; May 15.



13-3110 Same; extension of service outside county; approval of corporation commission.

13-3110. Same; extension of service outside county; approval of corporation commission. Transportation service may not be extended to points outside the county in which such city is located unless prior approval is obtained from the Kansas state corporation commission in the manner now provided for common carriers of persons.

History: L. 1965, ch. 123, § 10; May 15.



13-3111 Same; issuance of revenue bonds; refunding bonds.

13-3111. Same; issuance of revenue bonds; refunding bonds. The governing body of any such city may adopt an ordinance without an election providing for the issuance of revenue bonds, the proceeds of which such city may use to acquire land, buses, equipment, supplies, materials, spare parts, contracts and other property reasonably required for a public transit system or for refunding bonds previously issued for such purposes. All refunding bonds issued under this section shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

History: L. 1965, ch. 123, § 11; L. 1977, ch. 58, § 11; May 18.



13-3112 Same; payment of bonds; pledges.

13-3112. Same; payment of bonds; pledges. Any such bonds shall be payable solely and only from a pledge of the net income derived by the municipality from the transit system financed with the proceeds of such bonds and other transit facilities not so financed, but any such city may also pledge to levy an ad valorem tax of not to exceed two (2) mills and to employ such tax for so long as any such bonds remain outstanding and unpaid. Any such city may also provide that contributions, grants, or other financial assistance from the state or federal governments or any other source shall be employed in the operation of the transit system so long as any such bonds remain outstanding.

History: L. 1965, ch. 123, § 12; L. 1975, ch. 111, § 1; L. 1975, ch. 112, § 1; July 1.



13-3113 Same; issuance of bonds.

13-3113. Same; issuance of bonds. Any such revenue bonds shall be issued as provided in K.S.A. 10-1201 et seq., except to the extent that such statutes are in conflict with this act.

History: L. 1965, ch. 123, § 13; May 15.



13-3114 Same; tax exemptions for bonds.

13-3114. Same; tax exemptions for bonds. Bonds issued under this act and all interest thereon shall be exempt from all taxes imposed by this state or any of its political subdivisions.

History: L. 1965, ch. 123, § 14; L. 2010, ch. 44, § 12; July 1.



13-3115 Same; certain laws inapplicable to operation of system.

13-3115. Same; certain laws inapplicable to operation of system. The provisions of K.S.A. 10-1001 to 10-1122, inclusive, and K.S.A. 79-2925 shall not apply to the operation of any such transit system by any such city.

History: L. 1965, ch. 123, § 15; May 15.



13-3116 Same; invalidity of part.

13-3116. Same; invalidity of part. If any part or application of this act is held invalid, the remainder of this act or its application to other situations or persons shall not be affected.

History: L. 1965, ch. 123, § 16; May 15.









Chapter 14 CITIES OF THE SECOND CLASS

Article 1 GENERAL PROVISIONS

14-101 Change in classification of city from city of third class to city of second class; governor's proclamation; when change effective; division of city into wards; registration of voters.

14-101. Change in classification of city from city of third class to city of second class; governor's proclamation; when change effective; division of city into wards; registration of voters. (a) All cities now organized and acting as cities of the second class, by virtue of the authority of former acts, and all cities hereafter attaining a population of more than 2,000 and less than 15,000, shall be governed by the provisions of this act. Except as provided by this section, whenever the population of a city exceeds 2,000, the governing body of such city shall certify such fact to the governor. The governor shall declare, by public proclamation, such city subject to the provisions of this act. If the governing body of any city which has attained a population of more than 2,000 and less than 5,000 shall determine by resolution duly adopted that it would be more advantageous for such city to continue to operate as a city of the third class, such governing body shall not be required to so certify the population of such city to the governor and the laws relating to the cities of the third class shall continue to be applicable to such city. The governing body of such city, at the time of making the certification required by this section shall transmit to the governor an accurate description by metes and bounds of all the lands included within the limits of such city, and the additions thereto, if any.

(b) The change in classification of any city under the provisions of this section shall take effect on the date the proclamation of the governor is issued unless a later date is specified therein, in which case the change and classification shall take place on such later date. The governing body of any such city, holding office at the time of the proclamation, shall continue to be the governing body of such city and the members of such board shall hold their respective offices until the next city election in an odd-numbered year.

(c) Whenever the governor issues a proclamation as required by this section, it shall be the duty of the mayor of the city affected thereby to call a meeting of the city council. At such meeting, the governing body shall divide the city into wards.

Thereupon, except as is otherwise provided by law, the county election officer shall provide for registration of voters within 10 days.

(d) The governor or the governor's designee shall send a notice of the issuance of a proclamation by the governor pursuant to this section to the county clerk of the county in which such city is located. Such notice also shall include a statement that land within the corporate limits of such city is no longer located within the territory of any township. If such city is located in more than one county, such notice shall be sent to the county clerk of each county in which such city is located.

History: L. 1872, ch. 100, § 1; L. 1889, ch. 99, § 1; R.S. 1923, § 14-101; L. 1953, ch. 107, § 1; L. 1968, ch. 274, § 30; L. 2000, ch. 156, § 9; July 1.



14-103 Division of city into wards; elections and terms of council members.

14-103. Division of city into wards; elections and terms of council members. The city council shall divide the city into wards, which shall be as equal in population as practicable, establish the boundaries thereof, and number the same, and when the population of any city exceeds 4,000 the number of wards shall not be less than four, and the number of wards in any city not exceeding eight thousand (8,000) in population shall not be more than four, except that any city now legally organized with more than four wards duly represented in the council shall not be affected by the provisions of this act. The territory of each ward shall be contiguous and compact.

The city council of any city of the second class having a population of less than 3,000 and having three or more wards may, by ordinance, change and redefine the boundaries of the wards of such city in order to reduce the number of its wards to not less than two, but no such ordinance shall become effective less than 90 days prior to the next regular city election.

Two council members shall be elected from each ward at the city election in odd-numbered years. Council members shall have terms of two years and until successors are elected and qualified.

History: L. 1872, ch. 100, § 6; L. 1897, ch. 84, § 1; R.S. 1923,§ 14-103; L. 1951, ch. 178, § 1; L. 1955, ch. 119, § 1; L. 1968, ch. 274, § 31; L. 1982, ch. 83, § 5; July 1.



14-109 Council; qualifications of members.

14-109. Council; qualifications of members. The council of each city governed by this act shall consist of not less than four (4) nor more than twelve (12) citizens of said city, who, together with the mayor, shall be qualified electors therein under the constitution of the state of Kansas.

History: L. 1872, ch. 100, § 12; L. 1885, ch. 99, § 1; R.S. 1923, § 14-109; L. 1970, ch. 80, § 1; July 1.



14-111 Meetings of council; quorum.

14-111. Meetings of council; quorum. Regular meetings of the council shall be held at such times, not less than once in each month, as shall be prescribed by ordinance. Special meetings may be called by the mayor or acting mayor, on the written request of any three members of the council, specifying the object and purpose of such meeting, which request shall be read at the meeting, and entered at length on the journal. In all cases, it shall require a majority of the councilmen elect to constitute a quorum to do business; but a smaller number may adjourn from day to day, and may compel the attendance of absent members, in such manner and under such penalties as the council by ordinance may have previously prescribed.

History: L. 1872, ch. 100, § 20; March 13; R.S. 1923, § 14-111.






Article 2 CITY OFFICERS

14-201 Elective and appointive officers; terms; compensation.

14-201. Elective and appointive officers; terms; compensation. Except as provided in K.S.A. 12-1028a, and amendments thereto, there shall be elected on the first Tuesday in April of each odd-numbered year a mayor, council members and city treasurer. Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, the mayor shall appoint, by and with the consent of the council, a municipal judge of the municipal court, a city marshal-chief of police, city clerk, city attorney, and may appoint police officers and any other officers deemed necessary. Any officers appointed and confirmed shall hold an initial term of office of not to exceed one year and until their successors are appointed and qualified. Any officers who are reappointed shall hold their offices for a term of one year and until their successors are appointed and qualified. The council shall by ordinance specify the duties and compensation of the office holders, and by ordinance may abolish any office created by the council whenever deemed expedient.

The mayor, council members and city treasurer shall hold their offices for a term of two years.

History: R.S. 1923, § 14-201; L. 1951, ch. 137, § 3; L. 1951, ch. 395, § 43; L. 1959, ch. 83, § 1; L. 1967, ch. 90, § 5; L. 1968, ch. 274, § 32; L. 1982, ch. 83, § 2; L. 1988, ch. 84, § 1; L. 2008, ch. 163, § 10; July 1.



14-204 Council members, election, residence, vacancies in offices of mayor or council member, how filled; president of council.

14-204. Council members, election, residence, vacancies in offices of mayor or council member, how filled; president of council. Each ward of each city governed by this act shall have two council members, who shall be chosen by the qualified electors of their respective wards. No person shall be eligible for the office of council member who is not at the time of election an actual resident of the ward from which elected. If any council member moves from the ward from which elected, the office shall be deemed vacant. Whenever a vacancy occurs, the governing body shall appoint an elector of the ward where the vacancy occurs to be council member for the balance of the unexpired term.

The council shall elect from its membership a president of the council. The president of the council shall preside in the absence of the mayor. If a vacancy occurs in the office of the mayor by death, resignation, removal from the city, removal from office, refusal to qualify, or otherwise, the president of the council shall become mayor until the next regular city election and the vacancy created in the office of the council member becoming mayor shall be filled by the governing body of the city. Thereupon the council shall elect from its membership a new president of the council.

History: L. 1872, ch. 100, § 15; R.S. 1923, § 14-204; L. 1968, ch. 274, § 33; L. 1982, ch. 83, § 3; July 1.



14-205 Qualifications of officers; appointment of nonresidents; removal of officer, effect; oaths and bonds.

14-205. Qualifications of officers; appointment of nonresidents; removal of officer, effect; oaths and bonds. All officers elected or appointed shall be qualified electors of said city, except that the city may appoint nonresidents as city attorney, municipal judge and as law enforcement officers when deemed necessary, including the appointment of nonresidents who also serve as city attorney, municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state. The city attorney shall be a qualified elector of the county in which said city is located or of an adjoining county. The removal from such city of any officer required to be a qualified elector shall occasion a vacancy in such office. The clerk shall enter every appointment to office, and the date thereof, on the journal of proceedings. The council may require all city officers, elected or appointed, to take and subscribe an oath and give bonds and security for the faithful performances of their duties.

History: L. 1872, ch. 100, § 16; R.S. 1923, § 14-205; L. 1967, ch. 90, § 6; L. 1968, ch. 274, § 34; April 30.



14-207 Precincts; change by governing body, when.

14-207. Precincts; change by governing body, when. In any city of the second class, whenever the number of registered voters in any ward exceeds one thousand (1,000) the governing body of such city may divide said ward into precincts, and whenever the number of registered voters in any precinct exceeds five hundred (500) said governing body may rearrange the boundary of the precincts in said ward or create an additional precinct therein so that, so far as practicable, the number of registered voters in each precinct shall be approximately equal.

Precincts may be created and rearranged by ordinance only. No change may be made within thirty (30) days prior to the date fixed for the holding of an election of any kind in such ward.

History: L. 1905, ch. 223, § 1; R.S. 1923, § 14-207; L. 1933, ch. 136, § 1; L. 1968, ch. 274, § 35; April 30.






Article 3 POWERS AND DUTIES OF MAYOR

14-301 Powers of mayor.

14-301. Powers of mayor. The mayor shall preside at all meetings of the city council, and shall have a casting vote when the council is equally divided and none other, and shall have the superintending control of all the officers and affairs of the city, and shall take care that the ordinances of the city and this act are complied with.

History: L. 1872, ch. 100, § 21; March 13; R.S. 1923, § 14-301.



14-302 Signing commissions, appointments, and approval of bonds.

14-302. Signing commissions, appointments, and approval of bonds. The mayor shall sign the commissions and appointments of all the officers elected or appointed in the city, and endorse the approval of all official bonds by the governing body.

History: L. 1872, ch. 100, § 22; March 13; R.S. 1923, § 14-302.



14-305 Messages and recommendations to council.

14-305. Messages and recommendations to council. The mayor shall from time to time communicate to the city council such information and recommend such measures as in the mayor's opinion may tend to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the city.

History: L. 1872, ch. 100, § 25; March 13; R.S. 1923, § 14-305.



14-306 Reports by officers.

14-306. Reports by officers. The mayor shall have power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers, and to make report to the council in writing touching any subject or matter he or she may require pertaining to his or her office.

History: L. 1872, ch. 100, § 26; March 13; R.S. 1923, § 14-306.



14-307 Enforcement of laws and ordinances; jurisdiction.

14-307. Enforcement of laws and ordinances; jurisdiction. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and the mayor shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty, and the mayor shall have such jurisdiction as may be vested in the mayor by ordinance over all places within five miles of the corporate limits of the city for the enforcement of any health, quarantine, cemetery or waterworks ordinance and regulation thereof.

History: L. 1872, ch. 100, § 27; March 13; R.S. 1923, § 14-307.



14-308 Vacancy in office of mayor or council member, how filled; president of council.

14-308. Vacancy in office of mayor or council member, how filled; president of council. When any vacancy shall happen in the office of mayor by death, resignation, removal from the city, removal from office, refusal to qualify, or otherwise, the president of the council for the time being shall exercise the office of mayor, with all the rights, privileges and jurisdiction of the mayor, other than the appointment of officers pursuant to K.S.A. 14-201, and amendments thereto, until such vacancy be filled or such disability be removed, or, in case of temporary absence, until the mayor shall return. During the time the president of the council shall exercise the office of the mayor, the president shall receive the same compensation that the mayor would be entitled to; and in case of vacancy, other than a temporary absence or disability, the person exercising the office of mayor shall become mayor. Thereupon the council shall elect from its membership a new president of the council. Whenever a vacancy shall occur in the office of council member, the governing body shall appoint an elector of the ward where the vacancy occurs to be council member for the balance of the unexpired term.

History: L. 1872, ch. 100, § 28; R.S. 1923, § 14-308; L. 1968, ch. 274, § 36; L. 1988, ch. 84, § 2; April 21.



14-309 Call for aid to enforce laws.

14-309. Call for aid to enforce laws. The mayor is hereby authorized to call on every male inhabitant of the city over eighteen years of age and under the age of fifty years, to aid in enforcing the laws.

History: L. 1872, ch. 100, § 29; March 13; R.S. 1923, § 14-309.



14-310 Remission of fines; reprieves and pardons.

14-310. Remission of fines; reprieves and pardons. The mayor shall have power to remit fines and forfeitures, and to grant reprieves and pardons for offenses arising under the ordinances of the city, by and with the consent of the council; but no such fine or forfeiture shall be remitted or pardon granted, except at a legal session of the council, nor unless the reasons therefor, together with the order of remission or pardon, be entered on the journal by the clerk.

History: L. 1872, ch. 100, § 30; March 13; R.S. 1923, § 14-310.






Article 4 GENERAL POWERS OF GOVERNING BODY

14-409 Reassessment and relevy of taxes.

14-409. Reassessment and relevy of taxes. In case the corporate authorities of any city have attempted to levy any assessments or taxes for improvements, or for the payment of any bonds or other evidence of debt, which assessments, taxes or bonds are or may have been informal, illegal or void, for the want of sufficient authority or other cause, the council of such city, at or before the time fixed for levying general taxes, may relevy and reassess any such assessments or taxes in the manner provided in this act.

History: L. 1872, ch. 100, § 41; L. 1885, ch. 101, § 1; March 17; R.S. 1923,§ 14-409.



14-423 Improving and vacating streets and alleys; reversion of land; recording of ordinance.

14-423. Improving and vacating streets and alleys; reversion of land; recording of ordinance. The governing body of any city of the second class shall have power to open, widen, extend or otherwise improve any street, avenue, alley, or lane, and also to vacate or discontinue the same and also to vacate or cancel any lot, block, townsite, part of townsite, addition or part of addition whenever deemed necessary or expedient. Before the governing body shall open, widen or extend any street, avenue, alley, or lane, it shall proceed to condemn or acquire by purchase or gift the necessary lands as provided by law. Whenever any street, avenue, alley, or lane shall be vacated, the same shall revert to the owners of real estate thereto adjacent on each side in proportion to the frontage of such real estate, except in cases where such street, avenue, alley or lane shall have been taken and appropriated to public use in different proportions, in which case it shall revert to adjacent lots of real estate in proportion as it was taken from them, and whenever any lot, block, townsite, part of townsite, addition or part of addition shall be vacated, all of the streets, avenues, alleys, and lanes therein shall revert as above provided.

Immediately after an ordinance opening, widening, extending, or vacating any street, avenue, alley or lane or vacating any lot, block, townsite, part of townsite, addition or part of addition becomes effective, the clerk of the city shall file a copy thereof which has been certified by the clerk as a true and correct copy in the office of the county clerk and in the office of the register of deeds. The county clerk shall enter the same in the transfer records of the county clerk's office. The register of deeds shall record the same in the deed records of the county and no fee shall be charged by the county clerk or register of deeds for such entering or recording. No reversion provided for herein shall be so applied as to divest any person of possession who is in actual or constructive possession of such property. The ordinance so vacating, discontinuing, or canceling shall provide that the same shall become effective 30 days after the publication thereof unless one or more interested parties file a written protest before the expiration of such time.

In the event such a protest is filed in the office of the city clerk of the city within such time the governing body shall set the same for hearing 10 days after the end of the 30 day period above mentioned. The hearing may be continued from time to time, and at the conclusion thereof the governing body shall adopt a resolution confirming the vacation ordinance and the same shall then be filed with the county clerk and register of deeds as provided above, or in the event such resolution is not adopted, the vacation ordinance shall be void and of no effect.

History: R.S. 1923, § 14-423; L. 1939, ch. 129, § 1; L. 1951, ch. 142, § 2; L. 1961, ch. 102, § 1; L. 1984, ch. 65, § 6; July 1.



14-423a Same; vacation order to be reasonable; determination.

14-423a. Same; vacation order to be reasonable; determination. Any vacation ordinance authorized by this act shall be reasonable, and any taxpayer or any other person having an interest in property affected, may have such reasonableness determined by bringing an action, in the district court of the county in which such city is situated, against the governing body of said city.

History: L. 1961, ch. 102, § 2; June 30.



14-434 Levees; depot grounds; railway crossings; running of trains; regulation of speed.

14-434. Levees; depot grounds; railway crossings; running of trains; regulation of speed. The council shall have power to regulate levees, depots, depot grounds, and places of storing freight and goods, and to provide for the passage of railways through the streets and public grounds of the city; also to regulate the crossings of railway tracks and to provide precautions and adopt ordinances regulating the same; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make any other and further provisions, rules and restrictions to prevent accidents at crossings, and on the tracks of railways, and to prevent fires from engines.

On and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be null and void.

History: L. 1872, ch. 100, § 64; R.S. 1923, § 14-434; L. 1988, ch. 76, § 3; L. 1998, ch. 164, § 4; July 1.



14-440 Contracts; estimates.

14-440. Contracts; estimates. Before the city council shall make any contract for building bridges or sidewalks or for any work on streets, or for any other work or improvement, an estimate of the cost thereof shall be made by the city engineer and submitted to the council; and no contract shall be entered into for any work or improvement for a price exceeding such estimate.

History: L. 1872, ch. 100, § 68; March 13; R.S. 1923, § 14-440.






Article 5 PUBLIC IMPROVEMENTS

14-516 Main or intercepting sewers; districts.

14-516. Main or intercepting sewers; districts. Whenever it shall be the judgment of the governing body of any city of the second class that in addition to the sewer districts to be carved out of the territory embraced within the corporate limits thereof, as now provided by law, that it is necessary to build and construct a large intercepting sewer or sewers sufficient in size into which the lateral sewers may empty themselves, for the purpose of draining and caring for the sewage of said city, and that the charge therefor would be too great upon any portion of such territory, the governing body of said city may by ordinance declare that a main intercepting sewer or sewers is necessary as a condition precedent to the division of any such city into sewer districts, under the law as it now is, and that all of said territory of such municipality shall for the purposes of such main sewer or sewers be declared one sewer district, and the same constructed at the expense of the entire territory embraced therein, and fixing the point where said main sewer or sewers is to be commenced and outlining the same to a point where such sewer or sewers intercept some other watercourse or escape.

If any city of the second class has already carved out and designated any portion or portions of its territory into a sewer district or districts, and the property in such district or districts has already been taxed for building any large sewer used as a main intercepting sewer, into which lateral sewers are emptied, and the territory of the city at large has not been taxed for building such main sewer or sewers in said districts, and in the judgment of the governing body of any such city such main intercepting sewer or sewers should be extended so that it may be used as a main intercepting sewer into which the lateral sewers of the other portions of the city and the other districts of the city to be carved out and designated may be emptied, and that the expense of the said main sewer or sewers, including that portion already built, should be borne by the whole territory of the city, the governing body may by ordinance, as above provided, declare that a main intercepting sewer or sewers are necessary as a condition precedent to the further division of such city into sewer districts, and that for the purpose of extending and constructing such main sewer or sewers and paying for that portion already constructed, declare all the territory of the city to be one sewer district, and tax all property in the city for such purpose.

In case of any such extension or use of a main sewer as last above mentioned, the city shall pay to the parties then owning the property in the district or districts which constructed such sewer the amounts paid by such property in the construction of the same. If bonds are issued, as hereinafter provided, the city may issue, in addition to the sum necessary to make the extensions, such amount as may be necessary to make the payments for the old sewer, as hereinabove provided.

History: L. 1905, ch. 117, § 1; L. 1909, ch. 83, § 1; March 27; R.S. 1923, § 14-516.



14-517 Same; contracts for main and lateral sewers.

14-517. Same; contracts for main and lateral sewers. Whenever the governing body of a city of the second class shall by ordinance declare and establish a sewer district composed of the territory as in K.S.A. 14-516 provided necessary, they shall at the same time as far as may be divide the territory adjacent to said main intercepting sewer into sewer districts, and after constructing the said main sewer as hereinafter provided, or in connection with the construction thereof, if they deem it advisable, proceed to have surveyed, mapped, located and platted said main sewer and lateral sewers, and advertise and let the contract for the building of said main sewer and lateral sewers as well, if in their judgment they so elect.

History: L. 1905, ch. 117, § 2; March 21; R.S. 1923, § 14-517.



14-518 Same; laws applicable; cost of plans for main sewer.

14-518. Same; laws applicable; cost of plans for main sewer. The other provisions of law relating to the construction of sewers shall govern any city of the second class in the construction of the lateral sewers herein referred to, in the manner as by law provided, but the said main sewer herein provided for shall be builded and constructed at the expense of the entire municipality, upon plans and specifications and advertising for the lowest bidder, as provided by law for the making of other internal improvements.

History: R.S. 1923, § 14-518; Dec. 27.



14-519 Same; bonds for main sewer.

14-519. Same; bonds for main sewer. For the purpose of paying for such main sewer herein provided for, the municipal authorities of cities of the second class may issue bonds and sell and dispose of the same in any sum not exceeding forty thousand dollars, in addition to the authority now vested in them by law for the creation of indebtedness of such city; that is to say, they may issue said bonds without regard to the other indebtedness of said city, for the purpose of building said main intercepting sewer. The bonds thus to be issued shall be issued as provided by law.

History: R.S. 1923, § 14-519; Dec. 27.



14-520 Same; power of governing body.

14-520. Same; power of governing body. For the purpose of making the improvements aforesaid, as in this act provided, the governing body of said cities of the second class shall be the sole judges of the expediency of making said improvements provided for herein and the issuance of said bonds in payment therefor, the protest of any person or persons whomsoever to the contrary notwithstanding.

History: L. 1905, ch. 117, § 5; March 21; R.S. 1923, § 14-520.



14-521 Same; depth and size of main sewer.

14-521. Same; depth and size of main sewer. The said sewer so to be constructed shall be sunk in the ground deep enough and be large enough to carry off the sewage for the territory drained by it and the other sewerage systems that may be constructed to a connection therewith as well.

History: L. 1905, ch. 117, § 6; March 21; R.S. 1923, § 14-521.



14-523 Same; how paid; plans and specifications.

14-523. Same; how paid; plans and specifications. The building and construction of the storm water sewers or drains shall be at the expense of the entire municipality and shall be upon plans and specifications of the city engineer or engineer employed by the city and may be built by the city or let to the lowest responsible bidder as the governing body may deem best.

History: L. 1911, ch. 103, § 2; L. 1917, ch. 106, § 2; Feb. 23; R.S. 1923, § 14-523.



14-524 Same; bonds; not within debt limitation; protest petition on bonds in excess of $50,000.

14-524. Same; bonds; not within debt limitation; protest petition on bonds in excess of $50,000. For the purpose of paying for each storm water sewer or drain ordered constructed by it under this act the governing body of any city, except cities located within a county having a population of more than one hundred eighty thousand (180,000) and less than two hundred thousand (200,000), may issue general obligation bonds in an amount not to exceed three hundred thousand dollars ($300,000), and such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded or other indebtedness of said city contained in any other law. The bonds thus to be issued shall be a lien upon all of the taxable tangible property in said city, and shall be issued as provided by law. No bonds shall be issued under the provisions of this section in excess of fifty thousand dollars ($50,000) if, within thirty (30) days of the passage of a resolution authorizing the issuance of such bonds, a petition in opposition to such issuance, signed by not less than two percent (2%) of the qualified electors in such city, is filed with the governing body of such city. If the petition is filed within the prescribed time, no such bonds may be issued unless a majority of the qualified electors approve such issuance at the next primary or general election.

History: R.S. 1923, § 14-524; L. 1975, ch. 116, § 1; July 1.



14-531 Special lighting system in cities of second and third class.

14-531. Special lighting system in cities of second and third class. The governing body of any city of the second or third class is hereby authorized to especially illuminate certain districts thereof and to construct, install, equip and maintain a system of artificial lights for that purpose in addition to the system of street lights usually maintained in such cities, and to provide for the construction and maintenance of the same in the manner hereafter provided.

History: L. 1915, ch. 141, § 1; R.S. 1923, § 14-531; L. 1925, ch. 102, § 1; May 28.



14-532 Same; petition; notice and hearing.

14-532. Same; petition; notice and hearing. Whenever a petition is filed in the office of the city clerk of any such city, setting forth that a certain street or portion of a street, not less than one block, naming and describing it, should be specially illuminated, and that an additional system of lights is necessary for that purpose, and stating that such illumination thereof will be conducive to the public convenience and welfare, and signed by the resident owners of not less than one-half of the feet owned by residents, and fronting or abutting upon the street or portion of street described in the petition, and praying the mayor and council or board of commissioners of such city to specially illuminate such street or portion of street, and to construct, install, equip and maintain an additional system of street lights for that purpose, it shall be the duty of the governing body to forthwith fix a time and place for the hearing of such petition, and to cause the city clerk to give notice thereof in the official city paper at least five days before the date fixed for the hearing, which shall be within twenty days from the date of the filing of such petition. The lots or pieces of land owned by persons not residents of such city shall not be taken into account in determining the sufficiency of any such petition.

History: L. 1915, ch. 141, § 2; May 22; R.S. 1923, § 14-532.



14-533 Same; hearing; installation.

14-533. Same; hearing; installation. At the time and place set for the hearing of the petition, as provided in the next preceding section, it shall be the duty of the governing body to first ascertain and determine whether notice has been given of the time and place fixed for the hearing, as required by this act; and if it shall be determined that such notice has been given, to make a declaration and finding of that fact, and cause the same to be entered upon the records by the city clerk; and thereupon to hear all persons in favor of or opposed to granting the prayer of said petition, and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition is signed by the proper number of persons, possessing the qualification prescribed in this act, and whether the statements of such petition are true; and if, upon such hearing, it shall be found that such petition is in conformity to the requirement of this act, and that the allegations thereof are true, and that it is advisable to so illuminate said street or portion of a street, and that the cost thereof will not be too burdensome upon the persons to be directly benefited, then such governing body shall make a finding and decision to that effect, and shall, by resolution, declare the construction, installation, equipment and maintenance of such additional system of lights as may be required for that purpose necessary to be done; and such governing body shall then have power to cause such additional system of lighting to be constructed, installed, equipped, and maintained, and to contract therefor.

The lights shall be of such kind and at such intervals as shall be fixed by the governing body: Provided, That the petitioners may specify the kind and number of lights to be installed and operated, subject to the approval of the governing body.

History: L. 1915, ch. 141, § 3; May 22; R.S. 1923, § 14-533.



14-534 Same; expense and operation; assessments; contracts.

14-534. Same; expense and operation; assessments; contracts. The cost and expense of constructing, installing, and equipping such additional system of lights shall be assessed against the lots or pieces of land abutting on the portion of street described in the petition, according to the front foot thereof, and such special assessment shall be levied by the city and certified by the city clerk to the county clerk, to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes. The said system of lights may be constructed, installed, and equipped before, during, or after the collection of the special assessment, as may be deemed proper by the governing body.

When said lights are so installed, the city shall operate them, and the cost and expense of maintaining and operating such additional system of lights, and of so illuminating such street, shall be paid by the city out of the revenue derived from a tax levied for such purpose, as hereinafter provided. The governing body of such city may contract with private individuals or corporations for such lighting system, or any part thereof, or the city may, itself, do the work, or any part thereof: Provided, That no contract or renewal thereof shall be awarded to any private individual or corporation for a period greater than ten years.

History: L. 1915, ch. 141, § 4; May 22; R.S. 1923, § 14-534.



14-535 Same; costs; tax levy, use of proceeds; special lighting fund.

14-535. Same; costs; tax levy, use of proceeds; special lighting fund. The governing body of any such city is hereby authorized to levy an annual tax on all taxable tangible property in such city to be used for the purpose of paying the cost and expenses of maintaining and operating such additional system of lights as hereinbefore provided and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. The revenue derived from such tax except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, shall be kept in a separate fund by the city treasurer, and shall be known as the "special lighting fund."

History: L. 1915, ch. 141, § 5; R.S. 1923, § 14-535; L. 1970, ch. 69, § 16; L. 1975, ch. 494, § 22; L. 1979, ch. 52, § 68; July 1.



14-536 Same; limitation of actions.

14-536. Same; limitation of actions. No suit or action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy or collection of any tax or special assessment levied under the provisions of this act, after the expiration of thirty days from the time the amount due on such lot or piece of ground liable for such assessment is ascertained.

History: L. 1915, ch. 141, § 6; May 22; R.S. 1923, § 14-536.



14-537 City parks commission; membership; increase in, when; powers and duties.

14-537. City parks commission; membership; increase in, when; powers and duties. Every city of the second class establishing city parks under the provisions of K.S.A. 12-1301 to 12-1306, inclusive, and acts amendatory thereof or supplemental thereto, is hereby authorized to perform all the duties and exercise all the powers therein granted and imposed through a city parks board, composed of five (5) members who shall serve without compensation, one of whom shall be the mayor or a councilman or a commissioner, appointed by the mayor and shall be ex officio chairman of such board; and the other members shall be resident taxpayers of the city: Provided, That the governing body of any city of the second class owning and maintaining a golf course may increase the membership of the city park board from five (5) to nine (9) members.

No member of said parks commission shall be related by blood or marriage to the mayor, to any city commissioner, to any member of the council, or to any officer of the city government. The first term of the members of the city parks commission first appointed shall expire at the expiration of the term of the mayor who appoints the commission, and the term of office thereafter shall be for two (2) years unless sooner removed by the mayor. The city parks commission shall make an annual report of all its proceedings and the condition of the parks of the city to the governing body in the month of January of each year.

History: L. 1921, ch. 133, § 1; R.S. 1923, § 14-537; L. 1959, ch. 106, § 1; June 30.



14-538 Same; maintenance of parks; tax levy, use of proceeds.

14-538. Same; maintenance of parks; tax levy, use of proceeds. For the purpose of maintaining such parks and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of any city named in K.S.A. 14-537 is hereby authorized to levy a tax on all taxable tangible property in the city.

History: L. 1921, ch. 133, § 2; R.S. 1923, § 14-538; L. 1970, ch. 81, § 2; L. 1975, ch. 494, § 23; L. 1979, ch. 52, § 69; July 1.



14-539 Same; laws applicable.

14-539. Same; laws applicable. All the provisions of Laws of 1909, chapter 69, sections 1 [12-1301], 2 [12-1302] and 3 [12-1303], as amended by Laws of 1915, chapter 125, section 1 [12-1301], Laws of 1913, chapter 81, section 1, and Laws of 1915, chapter 124, section 1 [12-1306], insofar as they can be made applicable to this act, are hereby adopted and made a part hereof.

History: L. 1921, ch. 133, § 3; May 25; R.S. 1923, § 14-539.



14-556 Improvement of state or federal highways; eminent domain; bonds.

14-556. Improvement of state or federal highways; eminent domain; bonds. The governing body of any city of the second class is hereby authorized and empowered to improve state or federal highways located in such city, and in order to do so may condemn or purchase land at such times and in such amount as may be necessary for the improvement or widening of the state or federal highways located in any such city. The cost of such improvement and of the land condemned or purchased shall be paid out of any funds, which such city may have on hand, or such city may issue general improvement bonds in the manner provided by law to procure such funds.

History: L. 1941, ch. 168, § 1; April 1.



14-557 Same; bond election.

14-557. Same; bond election. The necessity for the condemnation or purchase of land and the improvement or widening of any state or federal highway, including the character of improvements, located in any city referred to in K.S.A. 14-556, shall be determined by the governing body of any such city. No bonds shall be issued pursuant to the provisions hereof until the issuance thereof has been authorized by a majority vote of the qualified electors voting at a general city election or a special election called for that purpose, and a majority of such electors of such city shall have declared by their vote in favor of issuing such bonds.

History: L. 1941, ch. 168, § 2; April 1.



14-560 Repairing or resurfacing certain streets; bonds; election.

14-560. Repairing or resurfacing certain streets; bonds; election. Whenever the governing body of any city of the second class shall deem it necessary to resurface or repair any paved street or any portion thereof, which paved street was occupied by a street railway and along which said street railway has abandoned its rails; and the surface of said paved street by reason of the abandonment by said railway company is in a condition which requires repairing or resurfacing in order to preserve the same and to provide a reasonably smooth surface, the same may be ordered by resolution and shall be done at the expense of the city and the payment of the cost of such resurfacing or repairing may be made by the issuance of general obligation bonds of the city.

Such bonds shall be made payable at such time as the governing body shall provide by ordinance; but none of such bonds shall be issued for a period of more than ten (10) years nor bear interest at a rate exceeding the maximum rate of interest prescribed by K.S.A. 10-1009: Provided, That no bonds be issued under the provisions of this act unless and until the question of the issuance of the same has been submitted to a vote of the electors of such city at a regular city election or at a special election called for that purpose and a majority of those voting on the question shall have declared by their votes to be in favor of the issuance of the bonds. Said election may be called by the governing body of the city at any time when they deem such action advisable. All bonds issued under this section shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise expressly provided.

History: L. 1947, ch. 165, § 1; L. 1970, ch. 64, §41; March 21.



14-566 Charges for sewage disposal system; definition.

14-566. Charges for sewage disposal system; definition. Sewage disposal system, for the purposes of this act, shall include the system of sewers and the sewage disposal plant or plants of a city of the second class.

History: L. 1953, ch. 117, § 1; June 30.



14-567 Same; ordinance; collection.

14-567. Same; ordinance; collection. The governing body of any city of the second class may by ordinance fix such charges for the use of the sewage disposal system of said city as may be just, reasonable and necessary and provide for the manner of the making and collection of the same.

History: L. 1953, ch. 117, § 2; June 30.



14-568 Same; revenue, uses; sinking fund.

14-568. Same; revenue, uses; sinking fund. The revenue derived from the charges for the use of the sewage disposal system shall be placed in the city treasury and kept in a separate fund, and shall not be paid out nor distributed except for the purpose of operating, maintaining and renewing the sewage disposal system and the payment of the salaries of employees engaged in operating said sewage disposal system, and at any time there may be a surplus in such fund, it shall be semi-annually placed in a sinking fund for the purpose of retiring the bonded indebtedness upon said sewage disposal system not primarily payable by special assessments against the property in a sewer district: Provided, In the event that said surplus fund shall be used to retire such outstanding bonds, the same shall be in addition to the money derived by taxation for such retirement of such bonds as is now provided by law: Provided further, That when any surplus fund is not needed for any of the above mentioned purposes, said surplus may be merged into the city general operating fund.

History: L. 1953, ch. 117, § 3; June 30.



14-570 Bonds to carry out master plan for public improvements, when.

14-570. Bonds to carry out master plan for public improvements, when. Whenever the city engineer of any city of the second class has filed with the governing body of such city as master plan for the physical development of said city, which plan shall be limited to public improvements within said city, and may provide for assumption of all outstanding indebtedness of benefit districts heretofore created for public improvements, and, also, for refunding payments made on assessments when the outstanding indebtedness of a benefit district is assumed by said city; and which plan will require a number of years to execute, and such master plan is approved by the governing body of said city, such city is hereby authorized to issue general obligation bonds in an amount sufficient to carry out such a master plan.

History: L. 1953, ch. 115, § 1; June 30.



14-571 Same; election.

14-571. Same; election. No bonds shall be issued under the provisions of this act, unless and until the same are approved by a vote of the qualified electors of such city.

History: L. 1953, ch. 115, § 2; June 30.



14-572 Same; bond limitations inapplicable.

14-572. Same; bond limitations inapplicable. Any bonds issued under the provisions of this act shall not be subject to limitation of bonded indebtedness of such city.

History: L. 1953, ch. 115, § 3; June 30.






Article 6 HOSPITALS

14-601c Participation in cost of establishing hospital; bond election.

14-601c. Participation in cost of establishing hospital; bond election. Whenever, in any city of the second class which does not have adequate hospital facilities for the residents of such, a nonprofit corporation, a charitable or religious organization proposes to construct and equip a suitable hospital in said city at a cost of not less than $200,000 in accordance with plans and specifications acceptable to the governing body of such city, and obligates itself to operate and maintain such hospital in a manner acceptable to the governing body of such city, the city is authorized and empowered to participate in the cost of constructing and equipping said hospital in an amount not to exceed $100,000. Such amount may be paid from the proceeds of bonds issued and sold for that purpose: Provided, That before any bonds are issued for such purpose, the governing body of the city shall submit the question of the city participating in the cost of constructing and equipping a hospital and the amount thereof to the qualified electors of the city at a regular city election or a special election called for that purpose as provided by law, and the majority of those voting on the proposition shall have declared by their votes to be in favor of the city participating in the construction and equipping of such hospital. All bonds issued under the provisions of this section shall be issued, registered, sold and retired in accordance with the provisions of the general bond law.

History: L. 1947, ch. 164, § 1; March 8.



14-602 Hospital site and building; tax levy, use of proceeds; petition and election.

14-602. Hospital site and building; tax levy, use of proceeds; petition and election. The governing body of any city of the second class may levy a tax on each dollar of assessed valuation of all property in the city, for the purpose of acquiring a site and building a hospital in the city and paying a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Before such tax is levied, a petition fixing the amount of the levy, the cost of the site, and the cost of the building, signed by not less than 40% of the electors of such city, as shown by the official vote cast at the last preceding general election in the city, shall be presented to such governing body, asking that such a tax be levied for such purpose. Upon receipt and approval of the petition by the governing body thereof, the governing body shall pass a resolution approving such petition, declaring such hospital to be a public benefit and ordering that the levy of the tax be made.

The resolution shall be published once each week for two consecutive weeks in the official newspaper published in the city. If a petition signed by at least 40% of the electors of the city and protesting the acquisition of the site, the building of the hospital and the levying of the tax is presented to the governing body within 60 days from the date of the passage of the resolution, the governing body shall submit the proposition to make such levy, stating the amount of such levy, to a vote of the qualified electors of the city at an election called for that purpose. The election shall be held at a date not more than 90 days from the date of the filing of the protest petition. If a majority of the qualified voters of the city voting at such election vote in favor of the levying of the tax, the governing body shall at once proceed to make the levy.

History: L. 1917, ch. 104, § 1; R.S. 1923, § 14-602; L. 1975, ch. 494, § 24; L. 1979, ch. 52, § 70; L. 1981, ch. 173, § 46; July 1.



14-604 Board of trustees; membership; term; election.

14-604. Board of trustees; membership; term; election. A hospital having been established, the governing body shall proceed at once to appoint three trustees, chosen from the citizens of the city with reference to their fitness for such office, who shall constitute a board of trustees for said hospital. The said trustees shall hold their offices until the next following city election, when three trustees shall be elected and hold their offices, one for one year, one for two years and one for three years. At each subsequent city election, the trustee whose term is about to expire shall be filled by the nomination and election of hospital trustee in the same manner as other officers are elected, none of whom shall be physicians. In any city in which a regular city election as provided by law may be held only once every two years, then there shall be elected one trustee for a two-year term of office and one trustee for a four-year term of office or until their successors shall have been respectively elected and qualified, and the person receiving the greater number of votes shall be deemed elected to the four-year term of office. Any trustee now holding office whose term will expire in an even-numbered year shall hold over and continue in office until a successor shall be duly elected and qualified as provided herein.

Notwithstanding the foregoing provisions to the contrary, from and after the effective date of this act the governing body by resolution may increase the number of trustees to serve on the board to five (5) or seven (7) members. In the event the governing body does not increase by resolution the number of members to serve on the board of trustees, said board of trustees shall consist of three (3) members. Whenever the number of members of an existing board of trustees is increased by resolution of the governing body, said governing body shall provide by resolution for the initial appointment or election of the new members. The governing body shall also provide by resolution for the expiration of the terms of the members initially appointed or elected to new positions on the board of trustees.

History: L. 1917, ch. 104, § 3; R.S. 1923, § 14-604; L. 1949, ch. 167, § 1; L. 1978, ch. 63, § 3; July 1.



14-605 Same; organization, oath and compensation; powers and duties of board; administrator contracts; employees, appointment and benefits; expenditures for recruitment or retention of professional staff; board meetings; examination of hospital; reports to governing body.

14-605. Same; organization, oath and compensation; powers and duties of board; administrator contracts; employees, appointment and benefits; expenditures for recruitment or retention of professional staff; board meetings; examination of hospital; reports to governing body. The trustees shall, within 10 days after their appointment or election, qualify by taking the oath of civil officers, and organize a board of hospital trustees by the election of one of their number as chairperson, one as secretary and one as treasurer; but no bond shall be required of any of them except the treasurer, who, before entering upon the treasurer's duties, shall give an official bond, to be approved by the governing body, in a sum if a personal bond, of twice the amount of the funds that may be confided in the treasurer's care at any one time; or if a corporate surety bond issued by a surety company authorized to do business in this state, the highest amount of the funds that may be confided to such treasurer's care at any one time; signed by sureties approved by the governing body, and filed in the office of the city clerk.

The treasurer shall receive and pay out all the moneys under the control of the board as ordered by it, but shall receive no compensation from such board. No trustee shall receive any compensation for such trustee's services performed, but a trustee may receive reimbursement for expenses incurred as trustee, and an itemized statement of all such expenses and moneys paid out shall be made under oath by each of such trustees and filed with the secretary.

The board of hospital trustees shall make and adopt such bylaws, rules and regulations for the government of the hospital. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the hospital fund and the purchase of site or sites, the purchase or construction of any hospital building or buildings, and of the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose. All money received for such hospital shall be deposited in the treasury of the board of trustees and paid out only by claims and warrants or warrant checks as provided by K.S.A. 10-801 to 10-806 inclusive, 12-105a and 12-105b, and amendments thereto. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system. The board of hospital trustees shall have power to enter into an employment contract to engage the services of an administrator or chief executive officer to manage the affairs of the hospital which establishes compensation for such services and terms of engagement. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board may also expend funds deemed necessary in the recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff.

The board of hospital trustees shall hold meetings at least once each month and shall keep a complete record of all its proceedings. One of the trustees shall visit and examine the hospital at least twice each month, and the board shall, during the first week in January of each year, file with the governing body of the city, a report of the proceedings with reference to the hospital and a statement of all receipts and expenditures during the year, and shall at such time, certify the amount necessary to maintain, equip and improve the hospital for the ensuing year.

History: L. 1917, ch. 104, § 4; R.S. 1923, § 14-605; L. 1943, ch. 119, § 1; L. 1968, ch. 375, § 13; L. 1971, ch. 49, § 3; L. 1972, ch. 44, § 3; L. 1988, ch. 147, § 11; L. 1991, ch. 66, § 3; L. 2008, ch. 31, § 3; July 1.



14-606 Same; vacancies.

14-606. Same; vacancies. Vacancies in the board of trustees, occasioned by removals, resignations or otherwise, shall be reported to the governing body, and be filled in like manner as original appointments, appointees to hold office until the next following city election, when such vacancies shall be filled by election in the usual manner.

History: L. 1917, ch. 104, § 5; April 3; R.S. 1923, § 14-606.



14-607 Same; eminent domain.

14-607. Same; eminent domain. If the board of hospital trustees and the owner of any property desired by them for hospital purposes cannot agree as to the price to be paid therefor, they shall report the facts to the governing body, and condemnation proceedings shall be instituted by the governing body, and prosecuted in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1917, ch. 104, § 6; April 3; R.S. 1923, § 14-607.



14-608 Same; plans.

14-608. Same; plans. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of hospital trustees, and bids advertised for according to law for other public buildings.

History: L. 1917, ch. 104, § 7; April 3; R.S. 1923, § 14-608.



14-609 Same; use of hospital; fees; regulations.

14-609. Same; use of hospital; fees; regulations. Every hospital established under this act shall be for the benefit of all the inhabitants of said city, and of any person falling sick or being injured or maimed within its limits, but every such inhabitant or person who is not a pauper shall pay to the board of hospital trustees, or such officer as it shall designate for such city hospital, a reasonable compensation for occupancy, nursing, care, medicine or attendants, according to the rules and regulations prescribed by said board, such hospital always being subject to such reasonable rules and regulations as said board shall adopt in order to render the use of such hospital of the greatest benefit to the greatest number. And said board may exclude from the use of such hospital any and all inhabitants and persons who shall willfully violate such rules and regulations; and said board may extend the privileges and use of such hospital to persons residing outside of such city upon such terms and conditions as said board may from time to time by its rules and regulations prescribe.

History: L. 1917, ch. 104, § 8; April 3; R.S. 1923, § 14-609.



14-610 Same; rules and regulations.

14-610. Same; rules and regulations. When such hospital is established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within said hospital, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as said board may prescribe.

History: L. 1917, ch. 104, § 9; April 3; R.S. 1923, § 14-610.



14-611 Same; donations.

14-611. Same; donations. Any person or persons, firm, organization, corporation or society, desiring to make a donation of money, personal property or real estate for the benefit of such hospital, shall have the right to vest title of the money or real estate so donated in said city, to be controlled when accepted by the board of hospital trustees according to the terms of the deed, gift, devise or bequest of such property.

History: L. 1917, ch. 104, § 10; April 3; R.S. 1923, § 14-611.



14-612 Same; physicians; rights of patients.

14-612. Same; physicians; rights of patients. In the management of such hospital no discrimination shall be made against practitioners of any school of medicine or healing recognized by the laws of Kansas, and all such legal practitioners shall have equal privileges in treating patients in said hospital. The patient shall have the absolute right to employ, at his or her own expense, his or her own physician, and when acting for any patient in such hospital the physician employed by such patient shall have exclusive charge of the care and treatment of such patient, and nurses therein shall, as to such patient, be subject to the directions of such physician, subject always to such general rules and regulations as shall be established by the board of trustees under the provisions of this act.

History: L. 1917, ch. 104, § 11; April 3; R.S. 1923, § 14-612.



14-613 Same; training school for nurses.

14-613. Same; training school for nurses. The board of trustees of such city hospital may establish and maintain in connection therewith, and as a part of said city hospital, a training school for nurses.

History: L. 1917, ch. 104, § 12; April 3; R.S. 1923, § 14-613.



14-614 Same; fees; account of receipts.

14-614. Same; fees; account of receipts. The board of hospital trustees shall have power to determine whether or not patients presented at said city hospital for treatment are subjects of charity, and shall fix such prices for compensation for patients, other than those who may be able to assist themselves, as the said board deems proper, the receipts therefor to be paid to the treasurer of said board and credited by the treasurer to the hospital funds.

History: L. 1917, ch. 104, § 13; April 3; R.S. 1923, § 14-614.



14-618 Government of hospital.

14-618. Government of hospital. The government of any such hospital shall be as provided in chapter 104 of the Session Laws of the state of Kansas of 1917.

History: L. 1923, ch. 96, § 3; March 23; R.S. 1923, § 14-618.



14-633 Bonds for acquiring site, building and equipment in certain cities between 5,000 and 8,000; limitation; election.

14-633. Bonds for acquiring site, building and equipment in certain cities between 5,000 and 8,000; limitation; election. The governing body of any city of the second class having a population of not less than five thousand nor more than eight thousand and located in a county having a population of not less than eleven thousand nor more than fourteen thousand is hereby authorized and empowered to issue bonds of said city in an amount not exceeding one hundred thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of issuing said bonds. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1941, ch. 157, § 1; Feb. 19.



14-634 Same; lease of hospital.

14-634. Same; lease of hospital. Upon the establishment and building of a hospital in said city of the second class, the governing body of said city shall have the power by resolution to rent, lease or let said hospital unto any person, persons, corporation or society upon such terms and conditions as the governing body of said city may deem to the best interests of said city; and upon the expiration of the lease so made, the governing body of said city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as said governing body may deem to the best interests of said city.

History: L. 1941, ch. 157, § 2; Feb. 19.



14-635 Same; federal aid.

14-635. Same; federal aid. The governing bodies of such cities of the second class are hereby authorized and empowered to accept and secure any benefits of federal aid in the construction of any such hospital.

History: L. 1941, ch. 157, § 3; Feb. 19.



14-640d Hospital maintenance and improvements; tax levy, use of proceeds.

14-640d. Hospital maintenance and improvements; tax levy, use of proceeds. Whenever any city of the second class shall have heretofore established a hospital in such city and issued bonds pursuant to the provisions of K.S.A. 14-636 and 14-637, the governing body of such city may levy annually a tax for the purpose of equipping, maintaining and improving such hospital on all taxable tangible property within the limits of said city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1963, ch. 115, § 1; L. 1970, ch. 81, § 4; L. 1975, ch. 494, § 25; L. 1979, ch. 52, § 71; July 1.



14-641 Bonds for acquiring site, building and equipment of hospital and training school for nurses in certain cities of 12,000 or over; limitation; election; war memorial; federal and state aid.

14-641. Bonds for acquiring site, building and equipment of hospital and training school for nurses in certain cities of 12,000 or over; limitation; election; war memorial; federal and state aid. The governing body of any city of the second class having a population of not less than twelve thousand and having an assessed valuation exceeding nine million dollars is hereby authorized and empowered to issue the bonds of such city in an amount not exceeding three hundred fifty thousand dollars for the purpose of acquiring a site, building and equipping a hospital and training school for nurses. Before any of such bonds shall be issued, the question of issuing same shall be submitted to the vote of the people at the next city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such an election shall have declared by their votes in favor of issuing said bonds.

Such proposal to vote bonds may be submitted to the electors of such city as a proposal to make such hospital a war memorial municipal hospital to the inhabitants of such city who have served in the armed forces of the United States, and may be named on the ballots as such, and the cost thereof may include funds for the purpose of acquiring, erecting and the placing of plaques or tablets setting out the names of those citizens who gave their lives in the service of their country. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article one of chapter 10 of the Kansas Statutes Annotated and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. Such city is hereby authorized and empowered to receive and use the benefits of any federal or state aid, or both, in the construction of such hospital and training school, or the acquiring of a site, which aid may be in addition to the proposed bond issue.

History: L. 1941, ch. 159, § 1; L. 1945, ch. 137, § 1; Feb. 23.



14-644 Governing body of city vested with control of hospital; management by city governing body; expenditures for recruitment or retention of professional staff; administrator; assistants; pension and deferred compensation plans for employees; contracts insuring employees and dependents; lease of buildings, furnishings and equipment by certain cities, election.

14-644. Governing body of city vested with control of hospital; management by city governing body; expenditures for recruitment or retention of professional staff; administrator; assistants; pension and deferred compensation plans for employees; contracts insuring employees and dependents; lease of buildings, furnishings and equipment by certain cities, election. The governing body of such city shall be vested with the power, authority and control of the hospital and nurses training school. The governing body shall have exclusive control of the expenditure of all moneys collected to the credit of the hospital and training school fund or the fund of either of them and the purchase of site or sites, the purchase or construction of any hospital or training school building or buildings, and the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose. The governing body may also expend such funds as deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. The governing body shall have power to appoint a suitable administrator and necessary assistants and fix their compensation and shall have power to remove such appointees and to do all things necessary to properly conduct the hospital and training school. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The governing body of any city of the second class having a population of more than 12,500 located in a county having a population of not less than 30,000 nor more than 37,000, notwithstanding the provisions of this section, may lease to any person, persons, corporation or other legally organized society or association any hospital buildings, furnishings and equipment upon such terms and conditions as it may by ordinance declare. Before such ordinance may be enacted by the governing body, the decision to lease shall first be approved by a majority of the qualified electors residing within the city limits who shall vote at any general or special election where such proposition to lease appears on the ballot. Preceding such proposition on the ballot shall be a summary of the material terms and conditions of the proposed lease.

History: L. 1941, ch. 159, § 4; L. 1945, ch. 137, § 3; L. 1971, ch. 49, § 4; L. 1972, ch. 44, § 4; L. 1991, ch. 66, § 4; July 1.



14-645 Same; eminent domain.

14-645. Same; eminent domain. If the governing body of said city and the owner of any property desired by them for hospital and training school purposes cannot agree as to the price to be paid therefor, said governing body is authorized and empowered to institute and prosecute to completion condemnation proceedings in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1941, ch. 159, § 5; L. 1945, ch. 137, § 4; Feb. 23.



14-646 Same; plans and specifications; bids.

14-646. Same; plans and specifications; bids. No hospital or training school buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the governing body of the city, and bids advertised for according to law for other public buildings.

History: L. 1941, ch. 159, § 6; L. 1945, ch. 137, § 5; Feb. 23.



14-647 Same; use of hospital; fees; rules and regulations.

14-647. Same; use of hospital; fees; rules and regulations. Every hospital established under this act shall be for the benefit of all the inhabitants of said city, and of any person falling sick or being injured or maimed within its limits, but every such inhabitant or person shall pay to the governing body of the city, or such officer as it shall designate for such city hospital, a reasonable compensation for occupancy, nursing, care, medicine or attendants, according to the rules and regulations prescribed by said governing body, such hospital always being subject to such reasonable rules and regulations as said governing body shall adopt in order to render the use of such hospital of the greatest benefit to the greatest number. Said governing body may waive the payment to such governing body of compensation from any person who by reason of misfortune is unable to pay therefor; and said governing body may exclude from the use of such hospital any and all inhabitants and persons who shall willfully violate such rules and regulations; and said governing body may extend the privileges and use of such hospital to persons residing outside of such city upon such terms and conditions as said governing body may from time to time by its rules and regulations prescribe.

History: L. 1941, ch. 159, § 7; L. 1945, ch. 137, § 6; Feb. 23.



14-648 Same; control of staff, employees, patients and grounds.

14-648. Same; control of staff, employees, patients and grounds. When such hospital and training school for nurses are established, the physicians, nurses, attendants, the persons sick therein, and all persons approaching or coming within said hospital and nurses training school and the ground immediately surrounding the school, and all furniture and other articles used or brought there, shall be subject to such rules and regulations as said governing body may prescribe.

History: L. 1941, ch. 159, § 8; L. 1945, ch. 137, § 7; Feb. 23.



14-649 Same; donations to hospital.

14-649. Same; donations to hospital. Any person or persons, firm, organization, corporation or society, desiring to make a donation of money, personal property or real estate for the benefit of such hospital or training school for nurses, shall have the right to vest title of the money or real estate so donated in said city, to be controlled when accepted by the governing body of the city according to the terms of the deed, gift, devise or bequest of such property.

History: L. 1941, ch. 159, § 9; L. 1945, ch. 137, § 8; Feb. 23.



14-650 Same; training school for nurses.

14-650. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital, and as a part of same.

History: L. 1941, ch. 159, § 10; Feb. 21.



14-651 Same; fixing of patients' fees; account of receipts.

14-651. Same; fixing of patients' fees; account of receipts. The governing body of the city shall have power to determine whether or not patients presented at said city hospital for treatment are subject to charity, and shall fix such prices for compensation for patients, as the said governing body deems proper, the receipts therefor to be paid to the treasurer of said city and credited by the treasurer to the hospital funds.

History: L. 1941, ch. 159, § 11; L. 1945, ch. 137, § 9; Feb. 23.



14-652 Same; bylaws, rules and regulations.

14-652. Same; bylaws, rules and regulations. The governing body of such city is hereby authorized and required to make and adopt such bylaws, rules and regulations as are necessary for the purpose of carrying out the provisions of this act and acts amendatory thereof and supplemental thereto in the establishment, management, care and control of such hospital and training school for nurses.

History: L. 1941, ch. 159, § 12; L. 1945, ch. 137, § 10; Feb. 23.



14-652a Same; existing statutes not affected by act.

14-652a. Same; existing statutes not affected by act. This act and all the provisions thereof shall not alter, amend, limit, repeal, modify, or otherwise affect the provisions of any existing statutes, or any part thereof, whereby any city of the second class may acquire and operate a hospital, but shall be in addition thereto, and as herein provided, an alternative and additional method whereby cities of the second class may acquire and operate a hospital, nor shall any part or provision hereof be held to alter, amend, limit, modify or repeal any presently existing statute providing for the maintenance, operation or government of any hospital already built or acquired under the provisions of any now existing statute.

History: L. 1945, ch. 137, § 11; Feb. 23.



14-654 Same; invalidity of part.

14-654. Same; invalidity of part. If any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby. No caption to any section shall in any way affect the interpretation of this act, or any part thereof.

History: L. 1945, ch. 137, § 12; Feb. 23.



14-654a Same; additional bonds for site, building and equipment; election.

14-654a. Same; additional bonds for site, building and equipment; election. The governing body of any city of the second class which has authorized the issuance of bonds under the provisions of K.S.A. 14-641 to 14-654, for the purpose of acquiring a site and building and equipping a hospital and for other purposes as specified in said sections, is hereby authorized to issue additional bonds of said city in an amount not exceeding three hundred thousand dollars ($300,000) for such purposes: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at the next city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such an election shall have declared by their votes in favor of issuing said bonds.

All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10 of the Kansas Statutes Annotated, and amendments thereto, and none of the debt limitations provided by law shall apply to bonds issued under this act. Such city is hereby authorized and empowered to receive and use the benefits of any federal or state aid, or both, in the construction of such hospital and training school, or the acquiring of a site, which aid may be in addition to the proposed bond issue.

History: L. 1949, ch. 173, § 1; Feb. 15.



14-655 Bonds for acquiring site, building and equipping hospital in certain cities in certain counties between 14,000 and 18,000; limitation; election.

14-655. Bonds for acquiring site, building and equipping hospital in certain cities in certain counties between 14,000 and 18,000; limitation; election. The governing body of any city of the second class, located in a county having a population of not less than fourteen thousand nor more than eighteen thousand and having an assessed tangible valuation of not less than twenty-five million dollars nor more than thirty-five million dollars and having within its boundaries two or more cities of the second class, is hereby authorized and empowered to issue the bonds of said city in an amount not exceeding one hundred thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That the question of issuing such bonds shall be submitted to the vote of the people at any regular city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall have declared by their votes in favor of issuing said bonds. Said election may be called by the governing body upon its own motion.

History: L. 1941, ch. 163, § 1; L. 1947, ch. 159, § 1; March 8.



14-656 Same; how bonds issued; limitations inapplicable.

14-656. Same; how bonds issued; limitations inapplicable. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided, and none of the debt limitations provided by law shall apply to bonds issued under this act.

History: L. 1941, ch. 163, § 2; March 15.



14-658 Same; board of trustees; appointment; terms; election; qualifications.

14-658. Same; board of trustees; appointment; terms; election; qualifications. Whenever any election shall have been held for the purpose of determining whether bonds shall be issued for the purpose of acquiring a site, building and equipping such hospital and the electors of such city have declared by their votes in favor of the issuance of the same, the governing body shall proceed at once to appoint three trustees, chosen from the citizens of said city with reference to their fitness for such office, who shall constitute a board of trustees for said hospital. The said trustees shall hold their offices until the next following city election, when three trustees shall be elected and hold their offices, one for one year, one for two years and one for three years. At each subsequent city election, the trustee whose term is about to expire shall be filled by the nomination and election of hospital trustee in the same manner as other officers are elected but at no time shall more than one member of the board be a physician.

History: L. 1941, ch. 163, § 4; L. 1971, ch. 59, § 2; July 1.



14-659 Same; management.

14-659. Same; management. The government of any such hospital shall be as provided in K.S.A. 14-605 to 14-614, inclusive, or any amendments thereto.

History: L. 1941, ch. 163, § 5; March 15.



14-660 Same; leases; approval by trustees.

14-660. Same; leases; approval by trustees. The governing body of any such city shall have power to lease, let or rent to any person, firm, corporation or other legally organized society the building and equipment herein provided for upon such terms and conditions, including special rates for water, light and power, as they may by resolution declare: Provided, That no contract for the leasing, letting or renting of the same shall be made unless and until the terms and provisions thereof shall have been approved by the board of trustees.

History: L. 1941, ch. 163, § 6; March 15.



14-661 Same; contracts; federal aid.

14-661. Same; contracts; federal aid. The board of trustees of such hospital is hereby authorized and empowered to contract for a site, the construction and equipment of said hospital buildings and to do so in such manner as to comply with and secure the benefits of any federal aid, and to receive and use such benefits of such federal aid in the construction and equipment of such hospital, or the acquiring of a site therefor, which aid may be in addition to the proposed bond issue.

History: L. 1941, ch. 163, § 7; March 15.



14-662 Bonds for acquiring site, building and equipping hospital in cities in certain counties between 20,000 and 25,000; limitation; election.

14-662. Bonds for acquiring site, building and equipping hospital in cities in certain counties between 20,000 and 25,000; limitation; election. The governing body of any city of the second class located in a county having a population of not less than twenty thousand nor more than twenty-five thousand and having an assessed tangible valuation of not less than thirty-seven million five hundred thousand dollars nor more than forty-five million dollars, is hereby authorized and empowered to issue the bonds of said city in an amount not exceeding fifty thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That the question of issuing such bonds shall be submitted to the vote of the people at any regular city election or at an election called for that purpose, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall have declared by their votes in favor of issuing said bonds. Said election may be called by the governing body upon its own motion and shall be called by the governing body upon petition of at least forty percent of the qualified electors of such city.

History: L. 1941, ch. 164, § 1; March 24.



14-663 Same; how bonds issued; limitations inapplicable.

14-663. Same; how bonds issued; limitations inapplicable. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided, and none of the debt limitations provided by law shall apply to bonds issued under this act.

History: L. 1941, ch. 164, § 2; March 24.



14-663a Same; additional bonds; limitation; election.

14-663a. Same; additional bonds; limitation; election. This act shall apply to any city of the second class wherein the qualified electors thereof have voted in accordance with the provisions of K.S.A. 14-662, to issue bonds for the purpose of providing revenue for the purpose of acquiring a site, building and equipping a hospital and such city has acquired a site for such hospital but the amount of bonds originally voted is insufficient to provide revenue for the construction and equipment of an adequate hospital for said city. The governing body of any such city is hereby authorized and empowered to issue additional bonds of said city in an amount not exceeding one hundred thousand dollars for the purpose of construction and equipping a city hospital: Provided, That the question of issuing such bonds shall be submitted to the vote of the people at any regular city election or at an election called for that purpose and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall have declared by their votes in favor of issuing said bonds. Said election may be called by the governing body upon its own motion and shall be called by the governing body upon petition of at least forty percent of the qualified electors of such city.

History: L. 1947, ch. 161, § 1; April 9.



14-663b Same; how bonds issued; limitations inapplicable.

14-663b. Same; how bonds issued; limitations inapplicable. All bonds issued under the authority conferred in this act shall be issued, sold, registered, delivered and retired in the manner prescribed by K.S.A. 14-663, and said section shall be applicable to all bonds issued under this act.

History: L. 1947, ch. 161, § 2; April 9.



14-665 Same; board of trustees; appointment; terms; election.

14-665. Same; board of trustees; appointment; terms; election. Whenever any election shall have been held for the purpose of determining whether bonds shall be issued for the purpose of acquiring a site, building and equipping such hospital and the electors of such city have declared by their votes in favor of the issuance of the same, the governing body shall proceed at once to appoint three trustees, chosen from the citizens of said city with reference to their fitness for such office, who shall constitute a board of trustees for said hospital. The said trustees shall hold their offices until the next following city election, when three trustees shall be elected and hold their offices, one for one year, one for two years and one for three years. At each subsequent city election, the trustee whose term is about to expire shall be filled by the nomination and election of hospital trustee in the same manner as other officers are elected but at no time shall more than one member of the board be a physician.

History: L. 1941, ch. 164, § 4; L. 1971, ch. 59, § 3; July 1.



14-666 Same; management.

14-666. Same; management. The government of any such hospital shall be as provided in K.S.A. 14-605 to 14-614, inclusive, or any amendments thereto.

History: L. 1941, ch. 164, § 5; March 24.



14-667 Same; leases; approval by trustees.

14-667. Same; leases; approval by trustees. The governing body of any such city shall have power to lease, let or rent to any person, firm, corporation or other legally organized society the building and equipment herein provided for upon such terms and conditions, including special rates for water, light and power, as they may by resolution declare: Provided, That no contract for the leasing, letting or renting of the same shall be made unless and until the terms and provisions thereof shall have been approved by the board of trustees.

History: L. 1941, ch. 164, § 6; March 24.



14-668 Same; contracts; federal aid.

14-668. Same; contracts; federal aid. The board of trustees of such hospital is hereby authorized and empowered to contract for a site, the construction and equipment of said hospital buildings and to do so in such manner as to comply with and secure the benefits of any federal aid, and to receive and use such benefits of such federal aid in the construction and equipment of such hospital, or the acquiring of a site therefor, which aid may be in addition to the proposed bond issue.

History: L. 1941, ch. 164, § 7; March 24.



14-669 Bonds for acquiring site, building and equipping hospital in certain cities between 5,000 and 8,000; limitation; election; petition.

14-669. Bonds for acquiring site, building and equipping hospital in certain cities between 5,000 and 8,000; limitation; election; petition. The governing body of any city of the second class having a population of not less than five thousand nor more than eight thousand and located in a county having a population of not less than eleven thousand nor more than fourteen thousand is hereby authorized and empowered to issue bonds of said city in an amount not exceeding three hundred seventy-five thousand dollars for the purpose of acquiring a site, building and equipping a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until a majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of issuing said bonds.

The governing body of such city may submit the question of the issuance of such bonds at an election on their own motion and shall submit such question whenever a petition is filed with the city clerk requesting that the question of the issuance of such bonds be submitted at an election, signed by not less than twenty-five percent of the qualified electors of such city determined on the basis of the total vote cast for secretary of state at the last preceding general election in such city. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1945, ch. 142, § 1; March 6.



14-670 Same; lease or rental by city governing body.

14-670. Same; lease or rental by city governing body. Upon the establishment and building of a hospital in said city of the second class, the governing body of said city shall have the power by resolution to rent, lease or let said hospital unto any person, persons, corporation or society upon such terms and conditions as the governing body of said city may deem to the best interests of said city; and upon the expiration of the lease so made, the governing body of said city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as said governing body may deem to the best interests of said city.

History: L. 1945, ch. 142, § 2; March 6.



14-671 Same; federal aid.

14-671. Same; federal aid. The governing bodies of such cities of the second class are hereby authorized and empowered to accept and secure any benefits of federal aid in the construction of any such hospital.

History: L. 1945, ch. 142, § 3; March 6.



14-672 Same; donations.

14-672. Same; donations. The governing body of said city is hereby authorized to accept any grants, donations or gifts which shall be in addition to the amount of bonds voted.

History: L. 1945, ch. 142, § 4; March 6.



14-673 Same; bond limitations not to apply.

14-673. Same; bond limitations not to apply. No other law of this state limiting bonded indebtedness shall apply to any bonds issued under the provisions of this act.

History: L. 1945, ch. 142, § 5; March 6.



14-674 Bonds for construction and equipment of addition or annex to city hospital, when; limitations; election; petition.

14-674. Bonds for construction and equipment of addition or annex to city hospital, when; limitations; election; petition. The governing body of any city of the second class may construct, build, erect, furnish and equip an addition or annex to any hospital being operated and maintained by such city or enlarge, add to, reconstruct or rebuild said hospital or nurses' home used in connection with said hospital, whenever such governing body shall determine that the existing hospital facilities are inadequate and such addition or annex or other improvement is necessary and needed, and such governing body may issue bonds of such city in such amount, not exceeding the limit of bonded indebtedness of said city, as may be necessary for such purpose: Provided, No such bonds shall be issued pursuant to the provisions hereof until the issuance of such bonds and the amount thereof, has been authorized by a majority vote of the electors, voting at a general city election or at a special election called for that purpose. Said election may be called by the governing body of said city upon its own motion, and shall be called upon petition of twenty-five percent (25%) of the duly registered electors of said city.

History: L. 1945, ch. 139, § 1; L. 1947, ch. 160, § 1; L. 1961, ch. 104, § 1; March 8.



14-675 Same; application of general bond law.

14-675. Same; application of general bond law. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided.

History: L. 1945, ch. 139, § 2; Feb. 24.



14-676 Same; donations.

14-676. Same; donations. The governing bodies of any such cities are hereby authorized to accept any grants, donations or gifts which shall be in addition to the amount of the proposed bond issue.

History: L. 1945, ch. 139, § 3; Feb. 24.



14-677 Same; federal aid.

14-677. Same; federal aid. The governing bodies of such cities are hereby authorized and empowered to contract for the construction and equipment of said hospital buildings in such manner as to comply with and secure the benefits of any federal aid.

History: L. 1945, ch. 139, § 4; Feb. 24.



14-677a Construction or construction and equipment of hospital or addition; additional bonds for certain hospital purposes; notice; protest petition; election.

14-677a. Construction or construction and equipment of hospital or addition; additional bonds for certain hospital purposes; notice; protest petition; election. Any city of the second class which has voted to issue bonds for the purpose of constructing or constructing and equipping a hospital or an addition to its hospital and which is unable to proceed with such construction and equipping because of increased costs since the authorization of such bonds may issue additional bonds of the city in an amount not to exceed 50% of the original amount authorized. Before the issuance of any such bonds, the governing body of the city shall cause to be published once each week for two consecutive weeks in the official city paper a notice of its intention to issue such additional bonds. Unless there is filed in the office of the city clerk within 30 days after the first publication of the notice a petition protesting the issuance of such bonds in accordance with this section, the governing body may proceed to issue and sell such bonds.

If within 30 days after the first publication of the notice, petitions signed by qualified electors equal in number to not less than 25% of the qualified electors of the city who voted for mayor at the last city election are filed with the city clerk, the governing body shall submit the question of issuing such additional bonds at the next regular election held within six months after the filing of such petitions, or at a special election called for that purpose if no regular election will be held within that time. If the majority of those voting on such proposition vote in favor of issuing the bonds, the governing body of the city shall proceed to issue and sell the bonds in accordance with the provisions of the general bond law, and none of the debt limitations provided by law shall apply to bonds issued under this act. The proceeds from the sale of such bonds shall be used together with the amount previously authorized for the purposes for which such original bonds were issued.

History: L. 1949, ch. 172, § 1; L. 1961, ch. 105, § 1; L. 1981, ch. 173, § 47; July 1.



14-678 Bonds for acquiring site, building and equipping in cities in certain counties not over 50,000; limitation; election.

14-678. Bonds for acquiring site, building and equipping in cities in certain counties not over 50,000; limitation; election. The governing body of any city of the second class located in a county having a population of not more than 50,000 with a total assessed taxable tangible valuation of not less than $60,000,000 is hereby authorized and empowered to issue bonds of said city in an amount not exceeding two hundred fifty thousand dollars for the purpose of acquiring a site within or without the corporate limits of said city, building, equipping, improving or remodeling a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until the majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of the issuing of said bonds.

All bonds authorized by this act shall be issued, sold, delivered, and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, and none of the restrictions or limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this act.

History: L. 1947, ch. 163, § 1; April 14.



14-679 Hospitals in certain cities; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital.

14-679. Hospitals in certain cities; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital. Upon the establishment and building of a hospital by a city of the second class, the governing body thereof is hereby vested with the authority to manage and control such hospital or such governing body may appoint three trustees from the citizens of such city with reference to their fitness for such office, who shall thereupon constitute a board of trustees for the hospital. The trustees shall within 10 days after their appointment organize a board of hospital trustees by the election of one of their number as chairman, one as secretary and one as treasurer. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board of hospital trustees shall also have authority to expend funds deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. The trustees shall receive no compensation for their services and shall serve at the pleasure of the governing body of such city.

The governing body of the city shall have the power by resolution to rent, lease or let the hospital to any person, persons, corporation or society upon such terms and conditions as the governing body of the city may deem to be in the best interest of the city. Upon the expiration of the lease, the governing body of the city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as the governing body may deem to be in the best interest of the city.

History: L. 1947, ch. 163, § 2; L. 1971, ch. 49, § 5; L. 1972, ch. 44, § 5; L. 1991, ch. 66, § 5; July 1.



14-680 Same; federal aid and donations or gifts.

14-680. Same; federal aid and donations or gifts. The governing body of a city of the second class is hereby authorized and empowered to accept and secure any benefits of federal aid or state moneys in the construction, improvement, or maintenance of such hospital and make contracts and agreements therefor, and further to accept any grants, donations or gifts from any source whatsoever.

History: L. 1947, ch. 163, § 3; April 14.



14-682 Same; eminent domain.

14-682. Same; eminent domain. If the governing body of a city of the second class and the owner of any property desired by said city for hospital purposes cannot agree as to the price to be paid therefor, the city shall have the authority to institute condemnation proceedings and prosecute said suit in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1947, ch. 163, § 5; April 14.



14-683 Same; plans and specifications; contracts.

14-683. Same; plans and specifications; contracts. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and approved by the governing body of the city and bids advertised therefor and contracts let to the lowest responsible bidder.

History: L. 1947, ch. 163, § 6; April 14.



14-684 Same; training school for nurses.

14-684. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital and as a part of same.

History: L. 1947, ch. 163, § 7; April 14.



14-685 Hospitals in certain cities under 3,000.

14-685. Hospitals in certain cities under 3,000. This act shall apply to any city of the second class which has a population of less than three thousand and which is located in a county having a population of not less than eight thousand nor more than ten thousand and a total assessed tangible valuation of not less than twenty-two million dollars nor more than twenty-eight million dollars.

History: L. 1947, ch. 162, § 1; April 9.



14-686 Same; bonds for acquiring site, building and equipment; limitation; election.

14-686. Same; bonds for acquiring site, building and equipment; limitation; election. The governing body of any such city is hereby authorized and empowered to issue bonds of said city in an amount not exceeding two hundred fifty thousand dollars for the purpose of acquiring a site within or without the corporate limits of said city, building, equipping, improving or remodeling a hospital: Provided, That before any such bonds shall be issued the question of issuing the same shall be submitted to a vote of the people at a regular city primary or city election or at a special election called for the purpose of submitting said question, and no bonds shall be issued until the majority of the qualified electors who shall vote on the question at such election shall declare by their votes in favor of the issuing of said bonds.

All bonds authorized by this act shall be issued, sold, delivered, and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, and none of the restrictions or limitations respecting the amount of city indebtedness contained in any of the statutes of the state of Kansas shall apply to or in any way affect the issuance of bonds authorized by this act.

History: L. 1947, ch. 162, § 2; April 9.



14-687 Governing body vested with control of hospitals; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital.

14-687. Governing body vested with control of hospitals; management by governing body or trustees; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff; lease or rental of hospital. Upon the establishment and building of a hospital by such cities, the governing bodies thereof are hereby vested with the authority to manage and control such hospital or such governing body may appoint three trustees from the citizens of such city with reference to their fitness for such office, who shall constitute a board of trustees for the hospital. The trustees shall within 10 days after their appointment organize a board of hospital trustees by the election of one of their number as chairman, one as secretary and one as treasurer. The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee. The board of hospital trustees may also expend such funds as deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff. The trustees shall receive no compensation for their services and shall serve at the pleasure of the governing body of such city.

The governing body of the city shall have the power by resolution to rent, lease or let the hospital to any person, persons, corporation or society upon such terms and conditions as the governing body of the city may deem to the best interest of the city. Upon the expiration of the lease, the governing body of the city at the time of the expiration of such lease shall have the power to make and execute a new lease to any person, persons, corporation or society upon such terms and conditions as the governing body may deem to the best interest of the city.

History: L. 1947, ch. 162, § 3; L. 1971, ch. 49, § 6; L. 1972, ch. 44, § 6; L. 1991, ch. 66, § 6; July 1.



14-688 Same; federal aid and donations or gifts.

14-688. Same; federal aid and donations or gifts. The governing body of such cities are hereby authorized and empowered to accept and secure any benefits of federal aid or state moneys in the construction, improvement, or maintenance of such hospital and make contracts and agreements therefor, and further to accept any grants, donations or gifts from any source whatsoever.

History: L. 1947, ch. 162, § 4; April 9.



14-690 Same; eminent domain.

14-690. Same; eminent domain. If the governing body of any such city of the second class and the owner of any property desired by said city for hospital purposes cannot agree as to the price to be paid therefor, the city shall have the authority to institute condemnation proceedings and prosecute said suit in the name of the city by the city attorney under the provisions of the law in similar cases.

History: L. 1947, ch. 162, § 6; April 9.



14-691 Same; plans and specifications; contracts.

14-691. Same; plans and specifications; contracts. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and approved by the governing body of the city and bids advertised therefor and contracts let to the lowest responsible bidder.

History: L. 1947, ch. 162, § 7; April 9.



14-692 Same; training school for nurses.

14-692. Same; training school for nurses. A training school for nurses may be established and maintained in connection with such hospital and as a part of same.

History: L. 1947, ch. 162, § 8; April 9.



14-693 Extension of territorial limits for hospital purposes in certain cities.

14-693. Extension of territorial limits for hospital purposes in certain cities. Where any city of the second class having a population of less than three thousand (3,000) or any city of the second class located in a county having a population of more than ten thousand (10,000) and not more than thirteen thousand (13,000) and an assessed tangible valuation of more than twenty-four million dollars ($24,000,000) and less than thirty million dollars ($30,000,000) has provided for a hospital under the provisions of K.S.A. 14-602 to 14-614, both sections inclusive, and any amendments thereto, the territorial limits of said city may for hospital purposes be extended to include territory outside the regular city limits and which territory is not in any hospital district in the manner hereinafter provided and such added territory shall be considered within such city only for the purposes specified in said sections or any amendments thereto, and for the further purposes of this act.

When any territory has been added to a city as provided by this act the provisions of this act shall be supplemented to the provisions of said sections or any amendments thereto. Hospital purposes shall include nurses' training and nurses' assistants training, if there be such.

History: L. 1949, ch. 166, § 1; L. 1974, ch. 87, § 1; July 1.



14-694 Same; designation of boundaries; publication of ordinance; election upon petition; attachment of territory; cost of election.

14-694. Same; designation of boundaries; publication of ordinance; election upon petition; attachment of territory; cost of election. The governing body of any city specified in K.S.A. 14-693 shall by ordinance designate the boundaries of the area outside the city limits which it proposes to incorporate in the city for hospital purposes only but any such ordinance shall not take effect until at least 16 days after the last publication required herein. If a sufficient petition is filed requesting an election as hereinafter provided, incorporation of the area shall not take effect until such election is held and unless a majority of the qualified electors of the district vote in favor thereof.

Such ordinance incorporating an area outside the city limits shall be published once each week for two consecutive weeks in a newspaper having general circulation in the areas to be included. If within 15 days after the last publication of the ordinance, 10% of the qualified electors residing in the area petition the county commissioners of the county wherein the greater portion of the land is located to call a special election upon the question of including such area, the county commissioners shall call a special election in such area outside the city limits proposed to be incorporated. Notice of such election shall be given by the county clerk of the county in which the greater portion of the territory to be incorporated in the city is located. In calling the election, the county commissioners shall be governed by the provisions of the general election laws insofar as applicable.

The governing body of any city of the second class located in a county having a population of more than 10,000 and not more than 13,000 and an assessed tangible valuation of more than $24,000,000 and less than $30,000,000 shall by ordinance designate the boundaries of the area outside the city limits which it proposes to incorporate in the city for hospital purposes only but any such ordinance shall not take effect until approved at an election as hereinafter provided. The county commissioners shall call a special election in such area outside the city limits proposed to be incorporated. Notice of such election shall be given by the county clerk of the county in which the greater portion of the territory to be incorporated in the city is located. In calling the election, the county commissioners shall be governed by the provisions of the general election laws insofar as they are applicable. The election shall be held in accordance with the provisions of this section.

The board of county commissioners of the county in which the greater portion of the territory to be incorporated is located shall appoint the judges and clerks of the election and shall provide separate boards and separate ballots for any territory located in another county. Such county commissioners shall canvass the vote cast in such territory located in another county and shall keep a separate record of the results thereof. The proposition submitted shall be:

"Shall the city of __________________________be permitted to incorporate the following described area: _____________

(here insert name of city)

_____________into its hospital district?"

If a majority of the qualified electors of the district vote in favor thereof, such territory shall be attached to the city for hospital purposes in accordance with the provisions of this act. No township or part of a township located in a county other than the county in which the hospital is located shall be incorporated in the city for hospital purposes unless a majority of all those voting in such township or part of a township at such election shall have voted in favor of the incorporation. If a majority of those voting in such township or part of a township located in such other county vote against the proposition, such results shall not prevent the incorporation of the remaining territory if the majority of the votes cast therein favor the incorporation of such territory. The cost of such election shall be reimbursed to the counties by the governing body of the city proposing to create such hospital district.

History: L. 1949, ch. 166, § 2; L. 1974, ch. 87, § 2; L. 1981, ch. 173, § 48; July 1.



14-695 Extension of territorial limits for hospital purposes in certain cities; board of trustees; terms; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff.

14-695. Extension of territorial limits for hospital purposes in certain cities; board of trustees; terms; pension and deferred compensation plans for employees; contracts insuring employees and dependents; expenditures for recruitment or retention of professional staff. Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, within 30 days after the addition of the territory the board of commissioners of such city or the mayor, by and with the consent of the council, shall appoint two electors residing in the added territory to the board of trustees to serve until the next regular city election and until their successors are elected and qualified, and the board of hospital trustees shall thereafter consist of five trustees, but at all times at least two of the trustees shall be residents of the city in the added territory. At the next regular city election, two trustees from the added territory shall be elected, one for a term of one year and one for a term of two years, and a successor to the trustee whose office expires under K.S.A. 14-604, and amendments thereto, who may reside anywhere in the hospital territory. Successors to the short-term trustees shall be elected for three-year terms.

The board of hospital trustees is authorized to establish and fund pension and deferred compensation plans for hospital employees and to procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies of life, disability income, health, accident, accidental death and dismemberment and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee.

The board of hospital trustees shall also have authority to expend funds deemed necessary in recruitment or retention of professional staff including, but not limited to, the purchase of professional liability insurance for such staff.

History: L. 1949, ch. 166, § 3; L. 1971, ch. 49, § 7; L. 1972, ch. 44, § 7; L. 1991, ch. 66, § 7; L. 2008, ch. 163, § 11; July 1.



14-696 Same; budget; tax levy; revenues.

14-696. Same; budget; tax levy; revenues. In addition to the certification of January under the provisions of K.S.A. 14-605, the board of hospital trustees shall, on or before the tenth day of July of each year, file with the governing body of the city a budget for the ensuing budget year, which shall be the ensuing calendar year, and shall accompany such budget with a condensed budget to be published as a part of the regular city budget. At the hearing on the regular city budget there shall be a hearing on the hospital budget, and all persons within the hospital territory may appear at the hearing and be heard. The budget may be modified and reduced but not increased before final adoption and the budget may be adopted by the hospital board immediately after the hearing or afterward. A copy of the adopted budget shall be certified by the chairman and secretary to the governing body of the city.

The governing body of the city shall make a tax levy not exceeding one-half mill, according to the requirements of the budget, for hospital purposes, and such levy shall be extended by the county clerk over the entire hospital territory within the county and such levy shall not be included within the total aggregate tax levy limit of the city. Where the added territory extends into an adjacent county the city clerk shall certify the hospital levy to the county clerk of the adjacent county and he or she shall extend the levy on all the tangible taxable property of such territory in his or her county. Upon the receipt of the revenue provided by such levy from the county treasurer or treasurers the city treasurer shall turn the money over to the treasurer of the board of hospital trustees, taking his or her receipt therefor.

History: L. 1949, ch. 166, § 4; April 5.



14-697 Same; agreements for nurses' training.

14-697. Same; agreements for nurses' training. In addition to the power to establish and maintain in connection with the hospital and as a part of it, a training school for nurses, the board of trustees may enter into agreements with schools or educational institutions for the training of nurses and nurses' assistants or may provide a training school for the preliminary training of nurses and nurses' assistants and contract with schools or educational institutions for the further training of nurses and nurses' assistants and such contracts may be on a continuing basis or for a definite term.

History: L. 1949, ch. 166, § 5; April 5.



14-698 Same; bonds for sites, buildings, equipment and improvements; election; costs.

14-698. Same; bonds for sites, buildings, equipment and improvements; election; costs. Whenever in the judgment of the board of trustees it is necessary to erect and equip a hospital building, or to erect and equip an addition to an existing hospital building, or to make extensive alterations and improvements of existing hospital buildings, or to erect and equip a building for a nurses' training school, or to erect and equip a dormitory for nurses and nurses in training, and acquiring sites in any case where necessary and the landscaping thereof, or for several or all of such purposes, and current funds are insufficient, it shall prepare an explanatory statement and an estimate or estimates of the cost or costs and submit the same to the governing body of the city and request that the matter of issuing bonds of the city be submitted to an election of the electors of the hospital territory.

The governing body of the city shall thereupon provide for a bond election as provided by K.S.A. 10-120. If bonds are to be voted for more than one purpose as herein specified one proposition describing the different purposes and stating one amount may be submitted, or separate propositions for different purposes with the proper amount may be submitted. The cost of the bond election shall be borne out of the proceeds of the sale of the bonds if the election carries and the bonds are issued; otherwise it shall be paid by the board of hospital trustees, upon claim being filed by the city. If a majority of the votes cast on a proposition are in favor of the proposition the bonds may be issued. The bonds shall be issued as are other city bonds and shall be general obligation bonds of such city, but such bonds shall not be subject to any bond limitation nor limit the issuance of other bonds of such city or other taxing unit in which any hospital territory is situated.

The governing body of the city shall annually make such levy for bond principal and interest as is necessary to retire the bonds as they mature and the interest as it accrues, such tax levy or levies to extend over the entire hospital territory, and shall be certified and extended and the money collected and turned to the city treasurer the same as the current levy for hospital purposes, but the bond and interest money shall be kept by the city treasurer in a separate fund designated "hospital bond and interest fund" and shall only be used to pay the hospital bonds and interest.

History: L. 1949, ch. 166, § 6; April 5.



14-699 Same; election of trustees; nominations; vacancies; expenses.

14-699. Same; election of trustees; nominations; vacancies; expenses. At all elections under this act all electors within the hospital territory, both within and without the regular city limits, shall be entitled to vote for all hospital trustee candidates and on all hospital bond propositions. Registration for voting shall not be required of persons in the added territory for the purposes of this act unless required by other statutes. Before any election affecting the hospital the board of trustees shall determine where polling places shall be provided for the convenience of the electors of the added territory and the chairman and secretary shall certify the determination to the governing body of the city and the governing body shall provide the polling places as certified. The members of the election boards at such polling places shall be electors of the added territory, such members to be appointed by the governing body of the city without regard to political affiliation.

Candidates for trustee shall not run as members of political parties. Where the regular city population does not require the city to have a primary, an elector desiring to become a candidate for hospital trustee shall file a declaration of candidacy with the city clerk within the time other nomination papers or declarations must be filed. The declaration shall be in substantially the following form:

"I hereby declare my candidacy for the office of hospital trustee, position No. ____, of the city of ______________, Kansas, at the regular city election on the ____ day of __________, 19__. My address is ______________."

Signed: ______________

Such declaration shall be filed in person by the candidate and the city clerk may require proof of identity. Where more than one trustee is to be elected, whether for a regular term or to fill a vacancy, the city clerk shall assign position numbers, such as Hospital Trustee, Position No. ____, equal to the number of trustees to be elected, and candidates shall in the declaration indicate the trustee position for which they are running, and where one or more trustees must be elected from the added territory only electors from the added territory shall be eligible to file for the position numbers assigned to the trustee positions to be filled for the added territory.

Where a vacancy is to be filled and the office is temporarily held by a trustee from the added territory such vacancy shall be filled from added territory. The city clerk shall explain to electors desiring to file declarations whether a position is for election at large or for added territory. Where the regular city population requires a primary, a candidate shall file a declaration of candidacy similar in form to the form required where there is no primary except that it shall state that the candidate is a candidate for nomination at the regular city primary. At the primary the candidates receiving the greatest and the next greatest number of votes for a trustee office shall be declared nominated: Provided, That where there are not more than two candidates for nomination for a trustee office there shall be no primary for such office and the persons who filed declarations of candidacy for nomination at the primary shall be declared nominated as candidates at the regular election.

Where a primary precedes an election and more than one trustee is to be elected, position numbers shall be assigned as at the election to follow. If the election is one at which a term of less than three years is being filled the declaration shall state the term for which the candidate is a candidate or by reference to the position designating the short term. No filing fee shall be required. The hospital fund shall bear the expense of the election boards for polling places for added territory, and the other expenses shall be paid the same as in cases of other city elections. In all other respects the election laws applying to the city and not in conflict herewith shall apply.

History: L. 1949, ch. 166, § 7; April 5.



14-6,100 Certain cities between 4,500 and 6,000; acceptance of gifts; election; site, erection and equipment of hospital.

14-6,100. Certain cities between 4,500 and 6,000; acceptance of gifts; election; site, erection and equipment of hospital. Where in any city of the second class having a population of not less than four thousand five hundred (4,500) and not more than six thousand (6,000), located in a county having five (5) cities of the second class, money has been raised by public subscription or otherwise for the construction of a hospital to serve such city and the surrounding community or where such money so raised for such purpose has been partly or wholly spent for acquiring a site and the partial or complete construction and equipment of a hospital, such city may accept a gift of such money or the money not yet expended for site and hospital and the site and hospital in course of construction or constructed and equipped from the person or persons or corporation having charge or owning such money or site and partly constructed or constructed and equipped hospital.

Before the city accepts such gift the proposition shall be submitted at a regular city election or at an election called for the purpose, and if a majority of the votes cast on the proposition shall be in favor thereof the governing body shall proceed to accept the gift, and shall have power to continue with the construction and equipping of the hospital, or in case the gift is of money only shall have power to acquire a site for and erect and equip a hospital within the amount of money available except as provided in K.S.A. 14-6,101.

History: L. 1953, ch. 113, § 1; April 13.



14-6,101 Same; bonds; limitation; election.

14-6,101. Same; bonds; limitation; election. Any city which has accepted a gift for hospital purposes as provided in K.S.A. 14-6,100 may issue bonds to supplement the money received by such gift to acquire a site for and construct and equip such hospital or to add to or enlarge and equip any such hospital in course of construction when received or to add to or enlarge any such hospital already constructed and equip the same when received, in an amount not exceeding two hundred thousand dollars ($200,000): Provided, That the question of issuing bonds shall be submitted to the vote of the people at the next regular city primary or regular election or at any election called for that purpose, and no bonds shall be issued until a majority of the qualified electors voting on the proposition shall have declared by their votes in favor of issuing said bonds: Provided further, A proposition for the issuance of bonds hereunder may be voted on at the same election where the acceptance of the gift is voted on.

History: L. 1953, ch. 113, § 2; April 13.



14-6,102 Same; bond limitations inapplicable.

14-6,102. Same; bond limitations inapplicable. All bonds authorized by this act shall be issued, sold, delivered and retired under the provisions of article 1, chapter 10, of the Kansas Statutes Annotated, and amendments thereto, except as in this act otherwise provided and none of the debt limitations provided by law shall apply to bonds issued under this act.

History: L. 1953, ch. 113, § 3; April 13.



14-6,103 Same; management and control of hospital; board of trustees, when; appointment; election; terms; powers.

14-6,103. Same; management and control of hospital; board of trustees, when; appointment; election; terms; powers. The governing body of any such city is hereby vested with the authority to manage and control such hospital and it may lease, let or rent to any person, persons, corporation, or other legally organized society, the buildings herein provided for upon such terms and conditions, including special rates for water, light and power, as it may by resolution declare, or it may appoint six (6) trustees chosen from the citizens of said city with reference to their fitness for such office, who together with the mayor, as ex officio member, shall constitute a board of trustees for said hospital. The board of trustees shall hold their offices until the next following city election, when six (6) trustees shall be elected, and hold their offices, two (2) for one (1) year, two (2) for two (2) years, and two (2) for three (3) years. At each subsequent city election, the office of each trustee whose term is about to expire shall be filled by the nomination and election of hospital trustees in the same manner as other officers are elected, none of whom shall be a physician: Provided, That if a board of trustees is appointed or elected, no contract for the leasing, letting or rental of said hospital or buildings shall be made unless and until the terms and provisions thereof shall have been approved by the board of trustees: Provided further, That if a board of trustees is appointed, or elected, the government of such hospital shall be as provided for in K.S.A. 14-605 to 14-614, inclusive, or any amendments thereto.

History: L. 1953, ch. 113, § 4; L. 1955, ch. 120, § 1; April 12.



14-6,104 Same; acceptance of gifts.

14-6,104. Same; acceptance of gifts. Except for the original gift the governing body of any such city is hereby authorized to accept any grants, donations or gifts without election and such grants, donations or gifts may be used in addition to the original gift and the amount of a proposed bond issue or for such purpose as the donor may prescribe.

History: L. 1953, ch. 113, § 5; April 13.



14-6,105 Same; federal aid.

14-6,105. Same; federal aid. The governing body of any such city is hereby authorized and empowered to contract for a site, the construction and equipment of said hospital building, in such manner as to comply with and secure the benefits of any federal aid.

History: L. 1953, ch. 113, § 6; April 13.



14-6,107 Same; application of classification under 14-6,100.

14-6,107. Same; application of classification under 14-6,100. Any such city once operating under this act whose population shall fall below or exceed the population limits herein provided or where the number of second class cities in such county shall fall below or exceed five (5) shall continue to operate under this act.

History: L. 1953, ch. 113, § 8; April 13.



14-6,108 Cities located in counties which have issued maximum amount of bonds authorized by 19-1869.

14-6,108. Cities located in counties which have issued maximum amount of bonds authorized by 19-1869. The provisions of this act shall apply to any city of the second class which is located in a county which has issued bonds under, and in the maximum amount authorized by the provisions of K.S.A. 19-1869 for the purpose of constructing an enlargement and addition to the county hospital located in such city and for the purpose of equipping and furnishing the same.

History: L. 1961, ch. 111, § 1; June 30.



14-6,109 Same; city authorized to issue bonds to supplement county funds, when; notice; protest petition; election.

14-6,109. Same; city authorized to issue bonds to supplement county funds, when; notice; protest petition; election. Whenever the board of trustees of a county hospital, such as described in K.S.A. 14-6,108, shall adopt and file with the city clerk of any such city a resolution stating that the amount of money derived from the sale of the bonds described in K.S.A. 14-6,108 is insufficient to properly and adequately construct such enlargement and addition to the county hospital and to properly and adequately equip and furnish the same, the governing body of such city is hereby authorized to issue the bonds of such city in an amount not exceeding seventy-five thousand dollars ($75,000), the proceeds thereof to be used to supplement the funds derived by the issuance of bonds by the county for the construction of such enlargement and addition to the county hospital and for the equipping and furnishing the same: Provided, That before the issuance of any such bonds, the governing body of the city shall cause to be published for two (2) consecutive weeks in the official city paper a notice of its intention to issue such bonds and unless there is filed in the office of the city clerk within thirty (30) days after the first publication of said notice a petition signed by not less than ten percent (10%) of the qualified electors of said city, determined on the basis of the total vote for the office of mayor at the last preceding general city election, protesting the issuance of such bonds, the governing body may proceed to issue and sell such bonds. If within said thirty (30) days a sufficient protest petition is filed with the city clerk, the governing body shall submit the question of issuing such bonds at a regular city election or a special election called for such purpose.

If a majority of those voting on such proposition shall vote in the affirmative, the governing body of the city shall proceed to issue and sell said bonds in accordance with the provisions of the general bond law, and none of the debt limitations provided by law shall apply to bonds issued under this act. The proceeds from the sale of such bonds shall be paid by the city to the board of trustees of such county hospital and shall be used, together with the amount previously provided by the county, for the construction of such enlargement and addition to the county hospital and for the equipping and furnishing the same.

History: L. 1961, ch. 111, § 2; June 30.



14-6,110 Certain cities authorized to enter into contracts with hospital districts to pay certain operational costs of hospital; limitation on amount; tax levy, use of proceeds.

14-6,110. Certain cities authorized to enter into contracts with hospital districts to pay certain operational costs of hospital; limitation on amount; tax levy, use of proceeds. The governing body of any city of the second class in which there is located or shall hereafter be located a hospital established by a hospital district, and which city is located in a county having a population of not less than fourteen thousand (14,000) and not more than sixteen thousand (16,000), and having a total assessed taxable tangible valuation of not less than thirty-seven million dollars ($37,000,000) and not more than forty-five million dollars ($45,000,000), is hereby authorized to enter into a contract with the governing body of such hospital district wherein such city shall agree to pay the costs of the operation of said hospital which are in excess of the amounts received for patient care and maintenance. Such city by any such contract or agreement shall limit its maximum liability for any one calendar year to ten thousand dollars ($10,000). Any governing body of any city entering into such a contract or agreement is hereby authorized to make an annual tax levy for the purpose of providing revenue to pay such agreed costs of operation of said hospital and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. Such tax levy shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to any tax levy limit or aggregate tax levy limit prescribed by K.S.A. 79-1952, and acts amendatory thereof or supplemental thereto.

History: L. 1961, ch. 109, § 1; L. 1979, ch. 52, § 72; July 1.



14-6,111 Boards of trustees of certain hospitals authorized to borrow money under federal public health service act for making certain contractual payments.

14-6,111. Boards of trustees of certain hospitals authorized to borrow money under federal public health service act for making certain contractual payments. The board of trustees of a hospital of any city of the second class having a population of more than eight thousand (8,000) and not more than nine thousand (9,000) not located in a county designated as an urban area which has heretofore entered into one or more contracts for the construction, reconstruction, repair, remodeling, equipping, or enlarging of a hospital may borrow funds under the provisions of the public health service act, title VI, part B, 42 U.S.C. § 291j et seq., and all acts of the United States congress amendatory thereof or supplemental thereto and any other acts of the United States congress, for the purpose of making when due any payment or payments required under such contract or contracts, in the event that funds for such purpose are not available when required because moneys required for payment to such board of trustees of a federal grant obtained by it for the purpose of making all or a part of such payments were not appropriated by the United States congress and available to such board of trustees when required.

History: L. 1971, ch. 61, § 1; April 9.



14-6,112 Same; loans exempt from certain statutory provisions.

14-6,112. Same; loans exempt from certain statutory provisions. Loans obtained by any such board of trustees under the provisions of K.S.A. 14-6,111 shall be exempt from the provisions of K.S.A. 10-1101 et seq., and amendments thereto, K.S.A. 79-2925, 79-2926, 79-2927, 79-2929, 79-2930, 79-2933, 79-2934, 79-2935, 79-2936 and 79-2937.

History: L. 1971, ch. 61, § 2; April 9.



14-6,113 Hospital improvements, equipment and additions in certain cities under 3,000; elections; bonds.

14-6,113. Hospital improvements, equipment and additions in certain cities under 3,000; elections; bonds. (a) The governing body of any city of the second class having a population of less than three thousand (3,000) is hereby authorized and empowered to issue general obligation bonds of said city in an amount not exceeding the sum of two hundred thousand dollars ($200,000) for the purpose of making improvements, adding equipment or building and equipping an addition to a hospital located therein.

(b) Before any such general obligation bonds shall be issued, the governing body of such city shall submit the question of issuing such general obligation bonds to a vote of the qualified voters of the city at a regular city election or at an election called for that purpose. No bonds shall be issued pursuant to this section until the issuance thereof has been approved by a majority vote of the qualified electors voting thereon.

History: L. 1975, ch. 113, § 1; July 1.



14-6,114 Anthony, Kansas, hospital district; payment of expenses.

14-6,114. Anthony, Kansas, hospital district; payment of expenses. The city of Anthony, Kansas, may expend money from its general fund for the purpose of operating and maintaining a hospital district of which the city is a part.

History: L. 1984, ch. 80, § 1; May 17.






Article 7 WATER SUPPLY AND WATERCOURSES

14-701a Watercourse improvements; channel diversion; proceedings; how paid; bond issue; limitations; election.

14-701a. Watercourse improvements; channel diversion; proceedings; how paid; bond issue; limitations; election. Whenever the governing body shall by resolution deem and declare it to be expedient and necessary to alter, change and divert the channel of any watercourse and make the improvements as provided in K.S.A. 12-694, it shall cause to be prepared and submitted to said governing body, surveys, maps and specifications of the work so proposed to be done, together with an estimate of the cost thereof, of every kind and nature, including all property damage, so far as same can be approximately estimated, and upon the approval thereof, said governing body shall have the power to proceed with said work and to contract therefor and to provide for the payment of the cost, damages and expense of every kind and nature occasioned by such proposed change, alteration and diversion and the construction of all channels, tunnels, walls, embankments, levees and other work connected therewith, in whole or in part, by funds contributed or paid for such purposes, or by a levy of a special tax upon all the taxable property within the limits of the city, or by the levy of special taxes or assessments upon all the taxable property lying within a benefit district, or both, by ordinance created, declared and established by the governing body: Provided, however, That if the the governing body shall determine that the proposed work or any part thereof ought to be done and the cost defrayed by issuing bonds, to be paid by general taxation, and the estimated cost and expenses of such work or any part thereof to the city, exclusive of funds contributed or to be contributed or paid for such purpose, shall not exceed the sum of $25,000, then and in that case the governing body shall have power to issue the bonds of said city for such amount, not exceeding said sum of $25,000, without submitting the question to a vote of the inhabitants thereof; but for all sums in excess of $25,000 the governing body shall, before ordering said work done or incurring any expense therefor, call a special election to vote upon the question of making said improvements and issuing bonds to pay therefor or submit the same at the next regular election as the governing body may determine.

Such special election shall be called and conducted and returns thereof canvassed as provided by law. If a majority of those voting at the election authorize the issuing of the bonds, the governing body shall have the power to issue the same and cause the work for which they were authorized to be done, and all bonds under the provisions of this act shall be issued as provided by law.

History: L. 1927, ch. 139, § 2; March 10.



14-701b Same; benefit district; assessment of benefits; appraisers; oath; duties; hearing of complaints; notice; limitation of actions.

14-701b. Same; benefit district; assessment of benefits; appraisers; oath; duties; hearing of complaints; notice; limitation of actions. If the governing body shall determine that the cost of the improvements provided in K.S.A. 12-694 or any part thereof ought to be paid by the levy of special assessments upon the property within a district benefited, then it shall by ordinance so declare and establish a benefit district defining the boundaries thereof, and the governing body shall determine and assess to each lot or parcel of ground in the benefit district, according to the benefits derived, liable for such special assessment, the amount to be paid thereon, and the governing body shall forthwith appoint three disinterested householders, residents of the city, as assessors, who shall qualify by taking and subscribing an oath to faithfully, honestly and impartially discharge their duties as such assessors, and it shall thereupon become their duty within five (5) days, upon actual view and inspection, to assess all the lands, without regard to buildings and improvements, within the district which will in their opinon to any extent be protected from overflow or be benefited by the proposed work, having reference to the value of such lands without such work and the value thereof as benefited by such work, and determine the proportion of the estimated cost of such work with which each lot, piece or parcel of land so benefited ought justly to be charged, and make report forthwith to the governing body containing an accurate description of each lot or parcel of land deemed to be benefited, and the name of the owner, if known; the actual value of each lot or parcel of land without the proposed improvement, and what part or amount of the total estimated cost should be assessed and charged against it on account of benefits if such improvement be made.

The governing body at its first meeting, regular or special, after report of appraisers is filed with the city clerk, shall appoint a time for holding a special session to hear any complaint that may be made as to the valuation of any lot or piece of land assessed as aforesaid, a notice of such special session shall be given by the mayor in the official city paper; and said governing body at said special session may alter the valuation of any lot or piece of land, if in their opinion the same has been assessed too high or too low. The governing body shall immediately thereafter enact and publish an ordinance which shall hold good for all the installments, fixing said assessment hereinbefore provided for as to each lot or parcel of ground. The city clerk of such city shall mail a written notice to the owner of each lot or parcel of ground stating the amount levied against the same. The amounts levied against each lot or parcel of ground to pay for the bonds falling due in each year, and the interest due, shall be levied and collected the same as other taxes. No suit to set aside the said assessments shall be brought after the expiration of thirty days from the publication of the ordinance fixing said assessments.

Where payment is to be made by the levy of special assessment, the governing body may, in its discretion, instead of levying the entire special assessment therefor at one time, provide for the payment of the same by installments and issue improvement bonds therefor as provided by law, without submitting the question to the inhabitants within said benefit district or calling an election therefor, but no bonds shall be issued under the provisions of this act until the expiration of thirty days after the amount due from the lots, pieces and parcels of land liable for special assessments has been ascertained. The owner of any piece or parcel of property within said benefit district liable to any assessment may, at any time within thirty days after the amount due from such parcel of land is ascertained and before the bonds hereinbefore provided for are issued, pay the amount assessed thereon to the city treasurer, and said property so paid on shall not thereafter be liable for any further assessment for the cost of said work nor for the payment of the bonds issued therefor.

History: L. 1927, ch. 139, § 3; March 10.



14-701h Same; duties of governing body.

14-701h. Same; duties of governing body. Before making such improvements and issuing such bonds the governing body shall determine the cost of such work and improvements as provided in K.S.A. 14-701a; and shall declare by ordinance the necessity and expediency of such work and improvements and the necessity of issuing bonds therefor as herein provided.

History: L. 1927, ch. 139, § 9; March 10.



14-701i Same; construction; limitation of actions; sewage exempted.

14-701i. Same; construction; limitation of actions; sewage exempted. The governing body shall be the sole judges of the necessity for and the expediency of the making of the improvements mentioned in K.S.A. 12-694 and the manner of the payment of the cost thereof as provided for in K.S.A. 14-701a and 14-701b, and this act shall be liberally construed to encourage the improvements of such natural watercourses and to protect lands and public and private property from damage and from injury by overflow, and to promote the public health, convenience and welfare, and no suit, action or proceeding of any kind in any wise challenging the validity of any proceedings instituted or carried on under and by virtue of this act, or to set aside any general or special tax or assessment or to enjoin the making of the levy or collection of any such tax or assessment or any installment thereof herein provided for, or questioning the validity of any bond issued pursuant thereto, shall be brought after the expiration of thirty days from the time the amount due on such lots, pieces and parcels of land for special assessment is ascertained. If any improvement herein provided for shall cross or interfere with any highway or street of any county or adjoining city the engineer of such county or adjoining city shall have authority to require such construction at said point as will safeguard such county or city against damage. Nothing in this act shall be construed as authorizing a discharge of sewage into any natural watercourse or changing the general laws in that regard.

History: L. 1927, ch. 139, § 10; March 10.



14-705 Extension of water mains beyond boundaries by city having municipal plant; petition.

14-705. Extension of water mains beyond boundaries by city having municipal plant; petition. Any city of the second class owning or maintaining a municipal water system may extend its water mains into territory beyond the boundaries of said city for the purpose of supplying water to customers living in territory beyond the city limits of said city, but in territory adjacent thereto, under the following conditions: Whenever a majority of the resident property owners owning more than fifty-one percent of the property to be assessed in territory beyond the city limits of any city of the second class, but adjacent thereto, shall present to the governing body of such city a petition praying for the extension of water mains into said territory, the said governing body of such city shall consider said petition, and if it shall find the extension of said water mains will be of benefit to said city, then the said governing body may, by ordinance, direct the laying and construction of such water mains, together with all the necessary appurtenances into said adjacent territory.

History: L. 1925, ch. 120, § 1; March 10.



14-706 Same; form and effect of petition; benefit district.

14-706. Same; form and effect of petition; benefit district. The aforesaid petition so presented shall be in the form of a contract, creating a benefit district, prescribing the place where such water mains are to be located and stipulating and agreeing that the cost of laying and constructing such water mains, together with all the necessary appurtenances thereto, shall be taxed against the properties located within said benefit district; and said petition shall be a contract, shall pass with the property, and be binding upon the heirs and assigns of owners of property within the benefit district.

History: L. 1925, ch. 120, § 2; L. 1931, ch. 129, § 1; Feb. 17.



14-707 Same; bonds; assessment.

14-707. Same; bonds; assessment. In the event that said governing body of such city shall order the laying and construction of such water mains, they shall issue ten-year serial bonds to pay the cost thereof, and the board of county commissioners shall levy and pay over to the city, annual special assessments against all property included in said benefit district petitioning for said water service, sufficient to pay the annual interest and to retire said bonds on maturity of the same, in the same manner and to the same extent as special assessments for lateral sewers are now levied in said cities: Provided, however, That where the governing body of such city shall deem it advisable to lay a water main larger than six inches in diameter in such benefit district, the amount to be paid by such special assessment shall not be greater than would be the cost of a main six inches in diameter, and the remainder of the cost shall be paid from the water fund of the city.

History: L. 1925, ch. 120, § 3; L. 1931, ch. 129, § 2; Feb. 17.



14-708 Same; effect of adjacent territory becoming part of city.

14-708. Same; effect of adjacent territory becoming part of city. In the event in [any] such territory so supplied with water service shall thereafter be added to and become a part of said city supplying such service, said contract shall be abrogated, and water shall be furnished on the same terms as it is furnished for other citizens of said city.

History: L. 1925, ch. 120, § 4; March 10.



14-709 Same; funds.

14-709. Same; funds. All money that is received from said water service shall be deposited in the water fund of said city, and shall become a part of said fund. The expense of extending such service shall be part of the same funds thereof in the same manner as the cost of extending water mains in the city is paid, and the mains so extended shall be and remain a property of the city.

History: L. 1925, ch. 120, § 5; March 10.



14-710 Same; construction.

14-710. Same; construction. This act is intended to be supplemental to all other acts of the Revised Statutes, and on no account shall the Revised Statutes of 1923 be repealed hereby.

History: L. 1925, ch. 120, § 6; March 10.



14-713 Flood control works in cities in certain counties; maintenance and repair; tax levy, use of proceeds.

14-713. Flood control works in cities in certain counties; maintenance and repair; tax levy, use of proceeds. The governing body of any city of the second class located in a county having a population of more than thirty-four thousand (34,000) and less than forty thousand (40,000), is hereby authorized and directed to levy a tax each year upon all the taxable tangible property of such city of one mill for the purpose of maintaining and operating such flood control works, dikes or levees as have been constructed for the prevention, control or mitigation of floods or flood hazards within or without its city limits and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

Such levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to the aggregate tax levy limitation prescribed by K.S.A. 79-1952, or any amendments thereto. It shall be the duty of the governing body of such city to maintain and operate such flood control works, and to keep all such dikes or levees in serviceable condition; and to make the proper repairs to same as may, from time to time, be necessary.

History: L. 1947, ch. 166, § 1; L. 1979, ch. 52, § 73; July 1.



14-714 Extension of sewer or water mains outside cities, when; bonds; protest petition; election; eminent domain; act supplemental.

14-714. Extension of sewer or water mains outside cities, when; bonds; protest petition; election; eminent domain; act supplemental. The governing body of any city of the second class adjacent to which and within one-half (1/2) mile of the city limits there is a county hospital grounds may by ordinance provide for the extension of the nearest adequate sewer main and/or the nearest adequate water main within the city to such point outside the city and on the boundary of the hospital grounds as will be most convenient for connection by the hospital, and may when it deems it necessary issue bonds in an amount not to exceed fifteen thousand dollars ($15,000) to acquire land if necessary and construct the sewer and/or water main or supplement any current funds available for the purpose, and if bonds are to be issued to pay part or all of the cost the ordinance shall so state: Provided, If within thirty (30) days after the publication of the ordinance there is filed with the city clerk a protest signed by not less than twenty-five percent (25%) of the registered electors of the city the governing body shall within thirty (30) days after the filing of the protest call an election to vote on the matter proposed in the ordinance.

Notice of the election shall be given and the election conducted as provided by K.S.A. 10-120, and amendments thereto. If a majority of the votes cast on the proposition are in favor thereof the governing body shall proceed with the construction of the sewer and/or water main and issue the bonds required (if bonds are voted on) but not to exceed the amount stated in the proposition. If a proposition fails the proceedings shall end and no new proceedings shall be commenced within one year from the date of the last preceding election on a proposition under this act. The city is hereby granted the power of eminent domain to acquire any land or easement necessary for the construction of said sewer and/or water main and may lay said sewer and/or water main in any public highway. This act shall be supplemental to other statutes relating to sewers and water mains of cities of the second class.

History: L. 1953, ch. 118, § 1; April 13.






Article 9 CHANGING CLASSIFICATION OF CITY

14-901 Election to change to city of third class.

14-901. Election to change to city of third class. Whenever any city of the second class organized under the laws of the state of Kansas has been reduced in population to one thousand or less, as shown by the last returns of the assessor taking the enumeration of said city, the mayor of such city of the second class or the president of the council, if there is no acting mayor, may by proclamation call an election within such city for the purpose of determining whether said city shall be set back into a city of the third class. Such proclamation to be published in some newspaper of general circulation within said city for two weeks preceding such election and shall also be posted in four conspicuous places within said city. The question to be submitted to the electors of said city by such proclamation shall be:

Shall the city of ___________ be changed from a city of the second class and set back to a city of the third class?

Yes  ☐[ ]No   ☐[ ]

A cross in the square opposite either the word "yes" or "no" shall be made by the voter to indicate the way he or she votes, and such election shall in all other respects be held in the same manner as any other general election. A majority of the votes cast at such election shall decide the proposition and if a majority of the votes cast are for the affirmative, then the mayor or acting mayor of such city shall certify the result of such election to the county clerk of the county in which such city is situated, who shall file such certificate in the files of the county clerk's office and register the same in the same book where records of other elections in such county are kept, and from and after the filing of such certificate with such county clerk, such city shall be a city of the third class.

History: L. 1919, ch. 144, § 1; March 6; R.S. 1923, § 14-901.



14-902 Tenure of office.

14-902. Tenure of office. The officers of such city holding office at the time of such election shall, including the governing body as well as all other city officers, hold their office until the next regular election for city of the third class and until their successors are elected and qualified.

History: L. 1919, ch. 144, § 2; March 6; R.S. 1923, § 14-902.



14-903 Indebtedness.

14-903. Indebtedness. Whenever there shall exist any indebtedness at the time of the change of said city from the second class to the third class, this act shall in no manner change the amount of taxes that may be levied under the laws pertaining to cities of the second class until such indebtedness shall have been paid, but in all other respects such city shall be governed by the laws pertaining to cities of the third class.

History: L. 1919, ch. 144, § 3; March 6; R.S. 1923, § 14-903.



14-904 Ordinances.

14-904. Ordinances. All of the ordinances in force in such city as a city of the second class shall remain and be in force and be the ordinances of such city after it shall have become a city of the third class.

History: L. 1919, ch. 144, § 4; March 6; R.S. 1923, § 14-904.






Article 10 MISCELLANEOUS PROVISIONS

14-1007 Lands for and improvement of cemeteries.

14-1007. Lands for and improvement of cemeteries. The governing body of any city of the second class may purchase, hold and pay for, in the manner hereinbefore mentioned, lands not exceeding eighty acres in one body outside the limits of such city, for the purpose of burial of the dead. The council shall provide for the survey, platting, grading, fencing, ornamenting and improvement of all the burial and cemetery grounds and the avenues leading thereto owned by such city, and may construct walks, and rear and protect ornamental trees therein, and provide for paying the expense thereof.

History: L. 1872, ch. 100, § 71; March 13; R.S. 1923, § 14-1007.



14-1007a Acquisition of cemetery and additions or lands therefor; publication of notice; protest petition; election; appeal from condemnation proceeding.

14-1007a. Acquisition of cemetery and additions or lands therefor; publication of notice; protest petition; election; appeal from condemnation proceeding. Any city of second class may acquire a cemetery for public use or any addition to an existing cemetery, or lands therefor, except that lots owned by private individuals for burial purposes shall only be acquired for the purposes of care and upkeep. Such cemetery, addition or lands may be located either inside or outside the city and may be acquired by purchase or by condemnation proceedings as now provided by law for the appropriation of private land for public use. This act shall not authorize the condemnation or appropriation of cemetery grounds owned or used by any religious body or denomination for burial purposes. Before the governing body of any city takes action to purchase or condemn any cemetery, any addition to an existing cemetery or lands, it shall cause to be published once each week for two consecutive weeks in the official city newspaper a notice of such intention. Such notice shall state that action will be taken to acquire such property upon a certain date, which shall be not less than 10 days from the last publication of the notice, unless on or before such date there is filed with the city clerk a petition signed by at least 10% of the qualified electors of the city protesting such action.

In the event such a petition is filed, the governing body of the city may submit the question of acquiring such property at the next city election. If a majority of those voting upon such proposition vote in the affirmative, the governing body shall proceed to acquire such land. Upon acquisition of any cemetery by the city where funds have been provided either by the owners of such cemetery or by the owners of lots therein for the upkeep of lots in such cemetery, the funds so provided shall pass to such city in trust to be administered by it for the purpose and according to the terms of which such funds were acquired and to carry out the purpose for which such funds were acquired. In any condemnation proceeding an appeal may be had from such proceedings as to the value of the cemetery or lands or any other damages, in the manner as now provided by law in connection with the appropriation of land for public use by the exercise of the right of eminent domain.

History: L. 1925, ch. 117, § 1; L. 1945, ch. 140, § 1; L. 1949, ch. 170, § 1; L. 1981, ch. 173, § 49; July 1.



14-1007b Same; tax levy, use of proceeds; issuance of bonds.

14-1007b. Same; tax levy, use of proceeds; issuance of bonds. For the purpose of providing a fund to acquire a cemetery or lands therefor and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the mayor and council, or mayor and commissioners of such city may levy each year a tax not to exceed one mill upon all taxable tangible property in such city, to be levied and collected as other taxes for such city; or such city may issue its bonds not exceeding the amount of the purchase or the condemnation price of the cemetery or grounds, in the manner now provided by law for the issuance of bonds for the improvement or acquirement of waterworks for such city.

History: L. 1925, ch. 117, § 2; L. 1979, ch. 52, § 74; July 1.



14-1007c Same; construction of act.

14-1007c. Same; construction of act. This act shall not be construed as amending or repealing any act regarding cemeteries, but shall be construed as a part of chapter 12, article 14, of the Kansas Statutes Annotated, regarding cemeteries.

History: L. 1925, ch. 117, § 3; May 28.



14-1008 Conveyance of cemetery lots; regulations by council.

14-1008. Conveyance of cemetery lots; regulations by council. Cemetery lots owned by such city shall be conveyed by certificates signed by the mayor and countersigned by the clerk under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot or lots described therein by number, as laid down on such map or plat, for the purpose of interment; and such certificate shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulations of the city council, and such certificate shall be entitled to be recorded in the office of register of deeds of the proper county, without further acknowledgment; and such description of lots shall be deemed and recognized as sufficient description thereof.

The council may limit the number of lots which shall be owned by the same person at the same time; may prescribe rules for enclosing, adorning and erecting monuments and tombstones on cemetery lots, and may prohibit any diversion of the use of such lots, and any improper adornments thereof; but no religious test shall be made as to the ownership of the lots, the burial therein, for the ornamentation of graves, or of such lots.

History: L. 1872, ch. 100, § 72; March 13; R.S. 1923, § 14-1008.



14-1009 Cemetery rules.

14-1009. Cemetery rules. The council may pass rules and ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and punishing trespassers therein; and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

History: L. 1872, ch. 100, § 73; March 13; R.S. 1923, § 14-1009.



14-1041 Natural gas production and sale; acquisition of drilling sites; contracts.

14-1041. Natural gas production and sale; acquisition of drilling sites; contracts. Any city of the second class situated in a recognized and established natural gas field is hereby granted power and authority to acquire a drilling site by lease or purchase, and to drill upon said land or upon other land leased for the purpose or owned by said city, or unitized with any such lands, a well or wells for the production of natural gas and to produce and sell natural gas therefrom, and to enter into all necessary or desirable contracts for such purposes.

History: L. 1951, ch. 186, § 1; March 30.



14-1042 Same; conditions.

14-1042. Same; conditions. The drilling of a well as authorized in this act shall be upon the further conditions that some person shall be willing to enter into an agreement with the city whereby such person will drill and equip the well at his or her own expense, in the first instance, and without cost to the city, and with the understanding that such person shall be repaid from the natural gas produced from said well or the proceeds thereof, and that after being fully reimbursed the city shall then become the sole and exclusive owner of the well.

The governing body of the city shall credit to the funds of the city, the proceeds and income accruing to the city by reason of the city's ownership of the gas well, and in order to secure to the common owners of the land situated within the corporate limits of the city a proportionate acquisition of, and benefit from, the natural gas underlying said land, all such proceeds shall be subject to governmental uses and purposes of the city as the governing body shall order from time to time and to reduce and eliminate, insofar as possible, all property taxes of the city. Any well drilled under authority of this act shall be drilled within the corporate limits of the city, except as hereinafter provided.

History: L. 1951, ch. 186, § 2; March 30.



14-1043 Same; acreage within or without city limits.

14-1043. Same; acreage within or without city limits. If there be within the city limits 640 acres or more of land, the governing body may divide the area of the city into 640 acre drilling units and consolidate any excess area with lands owned by others in the same manner as hereinafter provided for cities having less than 640 acres within the city limits. If there be no suitable drilling site for any unit available at reasonable cost within the corporate limits of the city, the governing body is hereby granted power and authority to acquire by lease or purchase a suitable drilling site outside such limits.

History: L. 1951, ch. 186, § 3; March 30.



14-1044 Same; contracts for consolidation or unitization of land.

14-1044. Same; contracts for consolidation or unitization of land. If there shall be less than 640 acres of land within the corporate limits of said city, then the governing body of said city is hereby granted power and authority to join with others having the right to produce and sell natural gas from lands which with the land within the corporate limits of said city will constitute a drill site in conformity with the rules and regulations of the state corporation commission, and which together with all of the land within the corporate limits of said city will not exceed 640 acres, in the execution of such contracts and agreements as will result in consolidation or unitization of the land within the corporate limits of such city with such other lands so as to constitute a drilling unit not exceeding 640 acres in area, and to enter into contracts with such other persons having the right to produce and sell natural gas from such other lands for the drilling of a joint well upon such consolidated drilling unit, each party to contribute and to bear a proportionate share of the cost of drilling, equipping, completing, connecting and maintaining said gas well, and of producing, delivering and selling the natural gas therefrom, and to receive a proportionate share of the proceeds of such sales, according to the number of acres contributed by each such party to such drilling unit.

History: L. 1951, ch. 186, § 4; March 30.



14-1045 Same; election; requirements for approval; resolution and order of governing body.

14-1045. Same; election; requirements for approval; resolution and order of governing body. No gas wells shall be commenced pursuant to this act until after the question has been submitted to a vote of the qualified electors of the city at a general city election or a special election held for that purpose. Notice of the election shall be published once each week for two consecutive weeks in the official city paper, the second publication to be not less than 10 days prior to the election. If the question is approved by affirmative votes equal in number to not less than 65% of the votes cast for mayor at the last general city election or, if no mayor is elected, 65% of the votes cast for the commissioner or council member receiving the highest number of votes at the last general city election, the wells shall be commenced. Otherwise the proposal shall fail.

Any city proposing to take action as herein authorized shall by resolution and order of the governing body of the city set out the terms and conditions which will govern the drilling of the wells; the names and addresses of such persons, firms or corporations (if any) as will be associated with the city in such enterprise; a description of all of the lands constituting the drilling unit; and the precise location of the proposed gas well. In addition, the resolution and order shall fix the time when an election will be held for the purpose of voting on the proposal. Such resolution and order shall be published as a part of the notice of the election.

History: L. 1951, ch. 186, § 5; L. 1955, ch. 122, § 1; L. 1981, ch. 173, § 50; July 1.



14-1046 Same; effect of resolution, order and election; landowner may petition court; proceedings.

14-1046. Same; effect of resolution, order and election; landowner may petition court; proceedings. The land area described in such resolution and order shall constitute the drilling unit, and the approval of the proposal to drill such gas well, as evidenced by the result of said election, shall operate as a consent of all owners of natural gas underlying that portion of said drilling unit lying within the corporate limits of said city to the taking of such gas by said city and shall entitle the city to an acreage allowable equal to the number of acres lying within the corporate limits of said city and included in said drilling unit: Provided, however, That any owner of land situated within the corporate limits of said city feeling aggrieved by the interests and authority granted to said city by this act and by the approval of the proposal submitted at said election, may within ninety days after the date of said election, petition the district court of the county in which said city is located setting out any facts tending to show that such action will work undue hardship or operate inequitably as to the said petitioner.

Copy of the petition and of a summons shall be served upon the mayor of the city and the city shall within twenty days thereafter file answer thereto, and the cause shall be heard and determined by the court as a proceeding in equity, and the court shall find the facts and make such orders and enter such decree in the premises as the law and equities of the case require, and in case the court finds in favor of the petitioner, the acreage owned by said petitioner shall be excluded from said drilling unit and the acreage allowable for natural gas production to said city shall be reduced accordingly. Any owner of land or mineral rights situated within the corporate limits of said city and included in said drilling unit who shall fail to petition the district court as herein authorized and have a determination of his or her rights, if any, shall thereafter be forever barred.

History: L. 1951, ch. 186, § 6; March 30.



14-1047 Cemetery property of private association; definitions.

14-1047. Cemetery property of private association; definitions. As used in this act: (a) The term "cemetery association" shall mean a cemetery association which is a private corporation chartered as a voluntary association for charitable purposes and which controls, manages and maintains a cemetery and cemetery lands; (b) the word "city" means a city of the second class.

History: L. 1951, ch. 216, § 1; March 3.



14-1048 Same; transfer to city and dissolution.

14-1048. Same; transfer to city and dissolution. Any such cemetery association may transfer the control, management and maintenance of the cemetery and cemetery lands under its control and all of the property, assets, books and records of such association to a city and provide for the dissolution of such association in the manner provided in this act. Such transfer and dissolution shall be governed by and effected solely under the provisions of this act.

History: L. 1951, ch. 216, § 2; March 3.



14-1049 Same; resolution of associations; publication; void upon protest of lot owners.

14-1049. Same; resolution of associations; publication; void upon protest of lot owners. The board of directors of any such cemetery association deeming it advisable to transfer the control, management and maintenance of the cemetery and cemetery lands under its control and all of the property, assets, books and records of such association to a city and to dissolve such association may adopt a resolution to that effect and the secretary of said association shall cause such resolution and a notice of its adoption to be published in a newspaper of general circulation in the county where the cemetery of such association is located once a week for two consecutive weeks.

If within thirty (30) days after the date of the last publication a petition is filed with the secretary of such cemetery association signed by at least thirty percent (30%) of the lot owners of the cemetery of such cemetery association protesting the adoption of such resolution and such proposed transfer and dissolution, such resolution shall be of no force or effect. The sufficiency of any such petition shall be determined by the board of directors of such association. If a sufficient protest petition shall not be filed within the time hereinbefore prescribed, then the board of directors may file a copy of such resolution in the office of the city clerk of such city in the manner provided in K.S.A. 14-1050.

History: L. 1951, ch. 216, § 3; March 3.



14-1050 Same; resolution filed with city clerk; city ordinance; publication; protest petition; election.

14-1050. Same; resolution filed with city clerk; city ordinance; publication; protest petition; election. Whenever the board of directors of any cemetery association shall file in the office of the city clerk of a city a copy of the resolution adopted under the provisions of K.S.A. 14-1049 and which has been certified by the president and the secretary of such association as having been duly adopted by the board of directors of such association and published and not protested by petition as authorized in K.S.A. 14-1049, the governing body of such city may enact an ordinance accepting the transfer of the control and maintenance of the cemetery and cemetery lands and all of the property, assets, books and records of such cemetery association.

Such ordinance shall be published in the official city paper once a week for two consecutive weeks and shall be in force and effect thirty (30) days after the date of the last publication unless before such date a petition protesting such ordinance is filed in the office of the city clerk of such city, signed by at least thirty percent (30%) of the qualified electors of such city determined on the basis of the total vote cast for secretary of state in such city at the last preceding general election.

If such a petition is filed, then the governing body of such city shall submit the proposition of the enactment of such ordinance to the electors of such city at a regular city election or special election called for that purpose and, if a majority of those voting on the proposition shall vote in favor thereof then said ordinance shall become effective.

History: L. 1951, ch. 216, § 4; March 3.



14-1051 Same; transfer of property; dissolution of association.

14-1051. Same; transfer of property; dissolution of association. (a) Immediately after such ordinance of any such city shall become effective:

(1) The treasurer of such cemetery association shall pay over, transfer or deliver to the city treasurer of such city all moneys, bonds, securities and records of such cemetery association in his or her possession or under his or her control and such city treasurer shall issue his or her receipt therefor to the treasurer of such association;

(2) the board of directors of such cemetery association shall transfer or turn over to such city all of the other property, assets, books and records of such association and the transfer of any real estate or interest therein of such association shall be made by deed or other appropriate instrument of conveyance executed as provided in section 17-3007 of the General Statutes of 1949.

(b) Upon the disposal of all the assets and property of such cemetery association as hereinbefore provided, the secretary of such association shall file an affidavit with the secretary of state stating that all the property and assets have been disposed of in compliance with the provisions of this act and that the board of directors have adopted a resolution to dissolve the association as provided in K.S.A. 14-1049, which affidavit shall be accompanied by a copy of the publication notice provided for in K.S.A. 14-1049 together with an affidavit or proof of publication by the manager or publisher of the newspaper in which said notice was published. Said corporation shall be deemed to be dissolved on the date of the filing of said affidavit and publication notice and proof thereof.

History: L. 1951, ch. 216, § 5; March 3.



14-1052 Cemetery property transferred from cemetery association; management, control and operation by city; tax levy, use of proceeds.

14-1052. Cemetery property transferred from cemetery association; management, control and operation by city; tax levy, use of proceeds. (a) Upon the completion of the transfer of all the property, assets and records of the cemetery association to the city as provided in subsection (a) of K.S.A. 14-1051 the governing body of the city:

(1) Shall have and shall assume the management, control, operation and maintenance of such cemetery, cemetery lands, and other cemetery property, assets and records, the same to be exercised in the manner as now or may be hereafter provided by law for the management, control, operation and maintenance of cemeteries, cemetery lands and property by cities of the second class;

(2) shall assume and be liable for all indebtedness and liabilities of the cemetery association existing at the time of such transfer; and

(3) shall place all moneys and securities, which were in the perpetual care fund of the cemetery association and transferred to the city, in a separate permanent fund and may invest and reinvest the same in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein and shall use only the income from such investments for the purposes and uses for which said fund was originally created by the cemetery association.

(b) The governing body of a city that has accepted the transfer of property, assets, books and records of the cemetery association as provided in this act and has assumed the management, control, maintenance and operation of the property so transferred, may levy an annual tax on all the tangible taxable property in such city for the purpose of providing funds for the care, maintenance and operation of such cemetery and to pay liabilities and expenses and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1951, ch. 216, § 6; L. 1970, ch. 81, § 17; L. 1975, ch. 494, § 26; L. 1977, ch. 54, § 18; L. 1979, ch. 52, § 75; July 1.



14-1053 Bonds for cemetery improvement in certain cities over 10,000; election.

14-1053. Bonds for cemetery improvement in certain cities over 10,000; election. Whenever it is necessary or desirable in the opinion of the governing body of a city of the second class having a population of more than 10,000 and located in a county having a population of more than 40,000 to make any permanent improvement in a public cemetery owned by such city, including the paving or repaving, macadamizing or remacadamizing, grading or regrading, or otherwise improving any road or roadway in such cemetery, such governing body may by resolution declare the necessity and desirability of making such improvement and such city is hereby authorized to issue and sell bonds of the city in an amount not exceeding $35,000, and to use the proceeds from the bonds for the making of such improvements.

No bonds shall be issued by any city under the authority conferred by this section until the question of the issuance of the bonds has been submitted to a vote of the qualified electors of such city at a regular city election, or at a special election called for that purpose, at which a majority of those voting on the question vote in favor of the issuance of the bonds.

Such bond election shall be called and held and the bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. All bonds issued under the authority conferred by this act shall be subject to and within the bonded debt limitation provided by the laws of this state.

History: L. 1951, ch. 185, § 1; L. 1981, ch. 173, § 51; July 1.



14-1060 Compromise, abatement or cancellation of certain taxes in certain cities.

14-1060. Compromise, abatement or cancellation of certain taxes in certain cities. The provisions of this act shall apply to any city of the second class having a population of more than 4,800 and less than 5,500 operating under the manager form of government and located in a county having a population of more than 8,000 and less than 15,000. Whenever the title to any real property, upon which taxes may be due and delinquent, may be vested in any such city, then the state board of tax appeals is hereby authorized upon application of such city, and for good reasons shown, to compromise, abate or cancel all such taxes or any part thereof.

History: L. 1969, ch. 448, § 1; L. 2008, ch. 109, § 37; L. 2014, ch. 141, § 31; July 1.






Article 10a EMPLOYEES' RETIREMENT SYSTEMS

14-10a01 Definition.

14-10a01. Definition. The word "duty" or "duties" as used in this act means any act performed by a policeman or fireman for the protection of life or property regardless of time or place.

History: L. 1945, ch. 144, § 1; July 1.



14-10a02 Pension funds for police and fire departments; establishment, maintenance and funding; tax levy, use of proceeds; employee benefits contribution fund.

14-10a02. Pension funds for police and fire departments; establishment, maintenance and funding; tax levy, use of proceeds; employee benefits contribution fund. The governing bodies of all cities of the second class, with a population in excess of 6,000 located in counties having a population of 10,000 or more, maintaining an organized police and fire department, may establish and maintain a separate pension fund for each department, which shall be set aside and used exclusively for the payment of pensions and disability benefits as authorized in K.S.A. 14-10a01 et seq., and amendments thereto. Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion. Each such pension fund shall be maintained and funded in accordance with the minimum funding standards prescribed in K.S.A. 12-5002, and amendments thereto. For the purpose of creating, maintaining and funding such pension funds, the governing body of each such city of the second class is hereby authorized and shall:

(a) Accept gifts, grants, bequests, gratuities or any other money and credit the same to the pension fund designated by the donor;

(b) levy an assessment against each officer and member of each department equal to 7% of such officer's or member's monthly salary or compensation, such assessment amount to be deducted from the regular payroll and to be transferred into such pension fund;

(c) place into such funds the proceeds of all lost or stolen securities, money or personal property which shall remain unclaimed in possession of any department of the city for six months, together with the proceeds of all unclaimed or confiscated property of any nature which shall have been in custody of the police department for a period of six months. The city is authorized to sell at public auction such property and place the proceeds into such pension funds in equal shares;

(d) transfer into such pension funds the unencumbered balance, including investments, in any existing pension fund or funds, except that if there is more than one pension fund existing in such city then each of such existing funds, other than the firemen's and policemen's relief funds, shall be transferred into the new pension fund of a like classification. Upon the termination of any pension fund or funds, the rights of members to benefits accrued at the date of termination to the extent funded or to the amount in members' accounts at the date of termination are nonforfeitable;

(e) carry forward the balance in such funds at the close of each budget year as revenue for the next ensuing year;

(f) transfer into said fund any proceeds from any municipally owned utility at the discretion of the governing body;

(g) levy annually at the time for the levying of taxes for city purposes, a tax upon all of the taxable tangible property in such city for each pension fund to make annual contributions to each pension fund as required under K.S.A. 12-5002, and amendments thereto, and to maintain and fund each pension fund on an actuarial reserve basis in accordance with the provisions of K.S.A. 14-10a05, and amendments thereto, and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. In lieu of levying the tax authorized in this section, the annual contribution required of the city may be paid from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto; and

(h) administer such funds in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable for a governmental plan in accordance with the provisions of K.S.A. 74-49,123, and amendments thereto.

History: L. 1945, ch. 144, § 2; L. 1970, ch. 81, § 15; L. 1975, ch. 494, § 27; L. 1976, ch. 89, § 5; L. 1978, ch. 67, § 5; L. 1979, ch. 52, § 76; L. 1998, ch. 64, § 10; L. 2008, ch. 113, § 5; July 1.



14-10a03 Benefit and disability benefit rights under prior laws saved.

14-10a03. Benefit and disability benefit rights under prior laws saved. This act shall not affect the rights nor decrease the pension or disability or retirement benefits of any officer or member of any fire or police department, or his or her dependent or dependents, who has been killed, permanently disabled, or retired under any previously authorized and existing pension or retirement system, nor shall any officer or any member of any fire or police department in service at the time of the effective date of this act, who is at said time entitled to a pension or disability benefit, receive any deduction in the pension or disability benefit to which he or she is entitled under existing laws in force at the effective date of this act. All such pensions and benefits shall be paid from the policemen's pension fund or the firemen's pension fund created by this act, as the case may be.

History: L. 1945, ch. 144, § 3; July 1.



14-10a04 Board of trustees for each fund; president and secretary; treasurer.

14-10a04. Board of trustees for each fund; president and secretary; treasurer. The pension funds established under the provisions of this act shall be administered as follows: Each fund shall be administered by a board of trustees which shall consist of the mayor of said city, the chief officer of the department and three delegates-at-large from the department, to be elected by the officers and members thereof at an annual meeting to be called by the chief officer of the department and held on the first Tuesday of July of each year, whose term of office shall be for one year, one of said boards shall be known as the "board of trustees of the firemen's pension fund," and the other as the "board of trustees of the policemen's pension fund." The board shall elect, from their members, a president and secretary. The city treasurer shall be ex officio treasurer of said boards, and as such shall have charge of the funds and securities provided for herein. No member of the board of trustees or the treasurer shall receive any compensation for services.

History: L. 1945, ch. 144, § 4; July 1.



14-10a05 Pension funds; tax levy, use of proceeds; investment.

14-10a05. Pension funds; tax levy, use of proceeds; investment. (a) The amount of money derived from taxes levied, except for an amount to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, and all money received from assessments, dues and donations for the benefit of such funds shall constitute pension trust funds to be known and designated, respectively, as the policemen's pension fund and the firemen's pension fund. Such pension funds shall be devoted exclusively to and for the purposes enumerated in this section. All moneys derived from the taxes levied and money received from other sources as enumerated in this section shall be paid into the policemen's pension fund or the firemen's pension fund, as the case may be, until the amount in such pension fund equals the total of the actuarially determined liabilities which are attributable to all members in active service and to all persons who are receiving, or who are entitled to receive in the future, pensions and other benefits from such fund. Further tax levies shall be made only for the purpose of maintaining each pension fund at such level.

(b) All moneys accumulated under the provisions of this act shall be deposited by the treasurer in the same manner as other city funds, except that the board of trustees, at their option, may invest any of such reserve funds in: (1) Investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein;

(2) direct obligation bonds of the United States of America maturing, or redeemable at par and accrued interest, within three years from date of purchase; or

(3) bonds of any municipality in the state of Kansas, the total bonded indebtedness of which is less than 15% of the total assessed tangible valuation of such municipality. Such bonds shall mature within five years from the date of purchase.

History: L. 1945, ch. 144, § 5; L. 1976, ch. 89, § 6; L. 1977, ch. 54, § 19; L. 1979, ch. 52, § 77; L. 1998, ch. 64, § 11; July 1.



14-10a06 Membership fee and contributions by officers and members of department; refunds; limitations.

14-10a06. Membership fee and contributions by officers and members of department; refunds; limitations. Every new officer and member of such police and fire departments shall be required to pay to the treasurer of such board a membership fee of $5. There shall be deducted from the salary of every officer and member of each department an amount equal to 7% of such officer's or member's monthly salary, which shall be paid into the respective pension funds. Any officer or member, whose services, for any reason whatsoever, are terminated with the department shall be entitled, upon demand, to be paid within 30 days after such demand, the total amount of the deduction from such officer's or member's salary paid into such fund, less 50% thereof. In the event such officer or member should renew such officer's or member's services with such department the officer or member shall, as a condition of employment and subject to the provisions of subsection (h) of K.S.A. 14-10a02, and amendments thereto, return to such fund the amount withdrawn.

History: L. 1945, ch. 144, § 6; L. 1976, ch. 89, § 7; L. 1998, ch. 64, § 12; July 1.



14-10a07 Payment to spouses or children of deceased policemen or firemen.

14-10a07. Payment to spouses or children of deceased policemen or firemen. (a) If any officer or member of a police or fire department, while in the performance of such officer's or member's duties, is killed or dies as a result of an injury received, or dies of any disease contracted by reason of such officer's or member's occupation as a policeman or fireman, or dies after having retired and leaves a spouse, such spouse, shall receive a monthly pension in an amount equal to 50% of the monthly salary of such deceased officer or member, if such spouse was lawfully married to such policeman or fireman at the time of such policeman's or fireman's retirement. Commencing on the effective date of this act, any surviving spouse, who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such spouse's remarriage, shall be entitled to once again receive benefits pursuant to this section, except that such surviving spouse shall not be entitled to recover any benefits not received after the termination of benefits by reason of such surviving spouse's remarriage but before the effective date of this act. In the event there is no surviving spouse, then any child or children of the deceased, shall receive, in equal shares a monthly amount equal to 50% of the monthly salary received at the time of death, such sums to be paid until such child or children attain the age of 18 years or until such child or children attain the age of 23 years, if such child or children are full-time students as provided in K.S.A. 74-49,117, and amendments thereto. Commencing on the effective date of this act, any child who was receiving benefits pursuant to this section and who had such benefits terminated by reason of such child's marriage, shall be entitled to once again receive benefits pursuant to this section subject to the limitations contained in this section, except that such child shall not be entitled to recover any benefits not received after the termination of benefits by reason of such child's marriage but before the effective date of this act.

(b) If any officer or member of such fire or police department, after having become eligible for retirement as provided in K.S.A. 14-10a08, and amendments thereto, is killed while not in the performance of such officer's or member's official duties, or dies, an amount equal to 50% of such officer's or member's monthly salary shall be paid to such persons for the periods of time provided in subsection (a) and shall be subject to all the limitations provided in subsection (a).

(c) Payments to the surviving spouse, child or children under the provisions of subsection (a) or (b) must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.

History: L. 1945, ch. 144, § 7; L. 1976, ch. 89, § 8; L. 1989, ch. 232, § 2; L. 1992, ch. 321, § 4; L. 1998, ch. 64, § 13; L. 2000, ch. 152, § 3; L. 2001, ch. 209, § 2; May 31.



14-10a08 Payments upon retirement or discharge from police or fire department.

14-10a08. Payments upon retirement or discharge from police or fire department. Any officer or member of any such police department or fire department who has served 22 years or more on such department and has reached the age of 50 years may make application to be retired, and if such application is made the respective board of trustees shall retire such officer or member and shall pay such officer or member monthly payments in amounts equal to 50% or, for those who retire on or after July 1, 1994, 55% of such officer or member's monthly salary at the date of retirement. If such officer or member has been discharged from such department by reason of disability or any other reason other than for conviction of a felony, or if such officer or member voluntarily terminated employment with such department, after such officer or member has served 22 or more years in such department, the respective board of trustees shall order and direct that such person, upon attaining the age of 50 years, be paid monthly payments in amounts equal to 50% or, for those who retire on or after July 1, 1994, 55% of the monthly salary of such officer or member at the date of discharge. No person who retires after the effective date of this act shall be paid any benefits under the provisions of this section while such person is a nonelective officer or employee of any municipal or quasi-municipal corporation receiving compensation from public funds.

History: L. 1945, ch. 144, § 8; L. 1975, ch. 105, § 2; L. 1976, ch. 85, § 2; L. 1994, ch. 293, § 2; July 1.



14-10a09 Permanent disability benefits.

14-10a09. Permanent disability benefits. Any officer or member of any such police department or fire department who shall, while a member of such department and while engaged in the performance of his or her duties as such, be permanently injured or disabled, and upon an examination by a physician or physicians appointed by the board of trustees be found to be physically or mentally disabled as a result of such permanent disability or injury so as to render the officer or member unfit for the performance of his or her duties as a policeman or fireman, shall be entitled to be retired and the board of trustees shall thereupon order his or her retirement, and upon his or her being retired the officer or member shall be paid out of the respective pension funds, monthly, a sum equal to fifty percent of the amount of monthly compensation allowed such officer or member as a salary at the time of his or her permanent injury or disability: Provided, That the board of trustees may, when they deem it advisable, call back for re-examination by a physician any officer or member retired by reason of permanent disability under the provisions of this act, and if said examination discloses that said member is then able to perform his or her duties in said department, the member may be returned to service; and if said member, upon request fails or refuses to return to duty then all payments from said pension fund shall cease; and in the event such officer or member returns to duty, the time lost by reason of such injury or disability shall apply on his or her retirement time.

History: L. 1945, ch. 144, § 9; July 1.



14-10a10 Certain pension benefits and rights nonassignable and exempt from taxes and legal process.

14-10a10. Certain pension benefits and rights nonassignable and exempt from taxes and legal process. Any annuity, benefits, funds, property, or rights created by or accruing to any person under the provisions of K.S.A. 13-14a01 et seq. or K.S.A. 14-10a01 et seq., and any acts amendatory thereof or supplemental thereto, are hereby made and declared exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, or attachment, or any other process or claim whatsoever, and shall be unassignable, except as specifically provided by law.

History: L. 1945, ch. 144, § 10; L. 1974, ch. 345, § 2; L. 1977, ch. 68, § 1; July 1.



14-10a11 Funeral expenses.

14-10a11. Funeral expenses. Subject to the provisions of K.S.A. 2001 Supp. 74-49,128, and amendments thereto, whenever an active or retired fireman or policeman shall die, the board of trustees shall appropriate from the pension fund a sum of $100 to be paid for funeral expenses for such fireman or policeman.

History: L. 1945, ch. 144, § 11; L. 2000, ch. 152, § 4; July 1.



14-10a12 How pensions and benefits paid; annual report.

14-10a12. How pensions and benefits paid; annual report. All pensions and benefits paid and all moneys drawn from the respective pension funds, under the provisions of this act, shall be upon order of the respective board of trustees and signed by the president and secretary of such board, and payment shall be made by the issuance of city warrants or warrant checks as provided by law, when approved and passed by the governing body. The treasurer of the board of trustees shall prepare annually a report of the receipts and expenditures for the year ending December thirty-first of the previous year, showing the money on hand, how invested, and all moneys received and paid out, which report shall be filed with the city clerk.

History: L. 1945, ch. 144, § 12; July 1.



14-10a13 Service in military forces may be credited on retirement time.

14-10a13. Service in military forces may be credited on retirement time. Any officer or member of such police department or fire department, who leaves such department and serves in the uniformed services of the United States shall be credited by the respective board of trustees, with time or any part thereof so served, in computing such officer's or member's retirement time for pension purposes, as required by federal law, including, not limited to, when applicable, the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008.

History: L. 1945, ch. 144, § 13; L. 1998, ch. 64, § 14; L. 2008, ch. 113, § 6; July 1.



14-10a14 City election required; petition; exception.

14-10a14. City election required; petition; exception. The provisions of this act shall not apply to any city unless and until the governing body of such city shall submit the question of establishing pension funds under the provisions of this act to the vote of the qualified electors of the city at a regular city election and a majority of those voting thereon shall cast their votes in the affirmative: Provided, That if a petition signed by not less than ten percent of the qualified electors of said city as shown by the vote for mayor at the last city election is filed with the city clerk the governing body shall be required to submit the question of establishing pension funds under the provisions of this act to a vote at the next regular city election: Provided further, That any such city now operating under a retirement and benefit system, or either of them, may by resolution adopt the provisions of this act without first submitting the question thereof to the voters of said city.

History: L. 1945, ch. 144, § 14; July 1.



14-10a15 Invalidity of part.

14-10a15. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid such invalidity shall not affect other provisions or applications of this act, which can be given effect without the invalid provision or application, and to this extent the provisions of this act are declared to be severable.

History: L. 1945, ch. 144, § 15; July 1.






Article 11 GENERAL PROVISIONS

14-1101 When act applies.

14-1101. When act applies. All cities of the second class which shall adopt the provisions of this act by a majority vote of all electors voting at a special election called for that purpose, as hereinafter provided, shall be governed by the provisions of this act.

History: L. 1909, ch. 82, § 1; March 1; R.S. 1923, § 14-1101.



14-1102 Government and powers to be exercised by board of commissioners.

14-1102. Government and powers to be exercised by board of commissioners. The powers hereby granted shall be exercised by the board of commissioners of such city as hereinafter set forth, and such board of commissioners shall have and exercise all such rights, powers and duties as are now or shall be hereinafter set forth, and such board of commissioners shall have and exercise all such rights, powers and duties as are now or shall be hereafter conferred by the laws of the state of Kansas upon the governing body of cities of the second class not in conflict with the provisions of this act.

History: L. 1909, ch. 82, § 2; March 1; R.S. 1923, § 14-1102.



14-1103 Change of classification from city of third class to city of second class; governor's proclamation; when change effective; application of laws; tenure of officers; division into wards; registration of voters.

14-1103. Change of classification from city of third class to city of second class; governor's proclamation; when change effective; application of laws; tenure of officers; division into wards; registration of voters. Whenever any city of the third class operating under the commission form of government or under the commission-manager form of government shall attain a population of more than two thousand (2,000), and such fact shall have been certified by the governing body of such city to the governor, the governor shall, by proclamation, declare such city to be a city of the second class.

The change in classification of any city under the provisions of this section shall take effect on the date the proclamation of the governor is issued unless a later date is specified therein, in which case the change and classification shall take place on such later date. The governing board of any such city, holding office at the time of the proclamation, shall continue to be the governing board of such city and the members of such board shall hold their respective offices until the next city election in an odd-numbered year.

Such city of the second class shall be governed by and subject to all of the laws applicable to cities of the second class operating under the commission form of government and if such city was operating under the commission-manager form of government immediately prior to becoming a city of the second class, the laws of this state applicable to cities of the second class operating under the commission-manager form of government shall be applicable to such city. All ordinances in effect at the time such city shall become a city of the second class shall have full force and effect after such city shall become a city of the second class. Within fifteen (15) days after the date of change of classification of such city, the governing body of such city shall meet and divide the city into wards, and the county election officer provided by law shall provide for the registration of voters in the manner provided by law for such cities.

History: L. 1957, ch. 94, § 2; L. 1968, ch. 274, § 37; April 30.






Article 12 ELECTION AND REMOVAL OF OFFICERS

14-1204 Election of mayor and commissioners; terms and tenure.

14-1204. Election of mayor and commissioners; terms and tenure. At the election first held in cities of the second class, adopting the provisions of this act, the mayor and commissioners shall be elected for four years; and at each election thereafter such officers shall be elected for terms of four years, and shall hold their offices until their successors are elected and qualified. The mayor and two commissioners shall constitute the board of commissioners of the city, and the mayor shall be the presiding officer of the board. Mayors and commissioners elected in the year 1967 shall have terms expiring in 1971. Mayors and commissioners elected in the year 1968 shall have terms expiring in 1973.

History: L. 1909, ch. 82, § 7; L. 1915, ch. 139, § 1; R.S. 1923,§ 14-1204; L. 1968, ch. 274, § 38; April 30.



14-1208 City primary election ballots.

14-1208. City primary election ballots. It shall be the duty of the county election officer in preparing the city primary election ballot to indicate clearly the names of all such candidates for the nominations for commissioner of finance and revenue and to indicate in like manner the names of all candidates for the nomination for commissioner of streets and public utilities. All candidates for the nomination for commissioner of finance and revenue shall be held to be candidates against each other and not be running against the candidates for nominations for commissioner of streets and public utilities. The candidates for nomination for commissioner of streets and public utilities shall be held to be candidates against each other and not to be candidates for the nomination of commissioner of finance and revenue.

History: L. 1911, ch. 184, § 2; R.S. 1923, § 14-1208; L. 1968, ch. 274, § 39; April 30.






Article 13 BOARD OF COMMISSIONERS

14-1301 Qualifications of the mayor and commissioners.

14-1301. Qualifications of the mayor and commissioners. The mayor and each of said commissioners shall be a citizen of the United States and a qualified elector of such city.

History: L. 1909, ch. 82, § 10; R.S. 1923, § 14-1301; L. 1975, ch. 106, § 3; March 22.



14-1302 Mayor or commissioner holding other office.

14-1302. Mayor or commissioner holding other office. No member of the board of commissioners shall hold any office of profit under the laws of any state or the United States, or hold any county or other city office; nor shall the mayor or commissioner ever be elected or appointed to any office created by or the compensation of which was increased or fixed by the board of commissioners while he or she was a member thereof until after the expiration of at least two (2) years after he or she had ceased to be a member of said board.

History: L. 1909, ch. 82, § 11; R.S. 1923, § 14-1302; L. 1953, ch. 110, § 1; April 7.



14-1304 Bond of the mayor and commissioners; fixing the amount.

14-1304. Bond of the mayor and commissioners; fixing the amount. (a) The mayor and each of the commissioners, before entering upon the duties of office, shall give a good and sufficient surety bond, to be executed by a bonding company authorized to do business in Kansas, payable to and for the use and benefit of any such city, in the sum of not less than $5,000, conditioned for the faithful discharge of duties, and that such officer will save the city harmless from all loss caused by neglect of duty or malfeasance in office, or for the willful expenditure or misappropriation of any moneys, property or securities of such city in violation of law.

(b) The cost of such surety bonds shall be borne by such city. In any city of the second class where the mayor or one of the commissioners is the custodian of any money or negotiable securities belonging to such city as the part of any trust fund, or other fund of the city, amounting to more than $5,000, such custodian of such money or securities shall furnish a surety bond as herein provided in a sum equal to the total amount of such money and securities in such person's possession as such custodian. The cost of such bond shall be borne by the city.

(c) The provisions of this section shall not apply if the mayor or commissioners are included within a blanket or other surety bond covering other officers and employees of the city, in an amount not less than required by subsection (a) or (b).

History: L. 1925, ch. 119, § 1; L. 1989, ch. 69, § 2; July 1.



14-1305 Vacancy in office of mayor or commissioner, how filled.

14-1305. Vacancy in office of mayor or commissioner, how filled. In case of any vacancy from any cause in the office of mayor or any commissioner, the remaining members of the board of commissioners within 10 days after the occurrence of the vacancy shall elect some suitable person to fill the vacancy for the balance of the unexpired term of such office. If the remaining members cannot agree upon some such suitable person, then they shall call in the then city attorney who shall cast the decisive vote for such appointment. The resignation of the mayor or any commissioner elected under this act shall be made in writing for their action thereon. If the mayor or any commissioner shall remove from the territorial limits of the city, such removal shall ipso facto be deemed to create a vacancy in such person's office.

History: L. 1909, ch. 82, § 14; L. 1915, ch. 136, § 1; R.S. 1923, § 14-1305; L. 1968, ch. 274, § 40; L. 1985, ch. 80, § 5; May 2.



14-1306 Commissioners to be governing body.

14-1306. Commissioners to be governing body. The board of commissioners shall constitute the municipal government of such city, and shall be the successors of the mayor and council, and upon the qualifications of the members of said board of commissioners all rights, powers, duties and emoluments of the then mayor and councilmen of any city adopting this act shall cease and terminate.

History: L. 1909, ch. 82, § 15; March 1; R.S. 1923, § 14-1306.



14-1307 Departments; commissioners; powers and duties.

14-1307. Departments; commissioners; powers and duties. The mayor shall be, ex officio, the commissioner of the police, fire and health departments, and shall have under his or her special charge and be responsible for the enforcement of all city ordinances and police regulations of said city, and have general supervision over the fire department, and shall have charge of public parks and all property of such city, and the mayor shall also have supervision over the health department of any such city and shall enforce all orders, rules and regulations necessary to the end that the streets, alleys and public grounds shall be kept in a sanitary condition and the health and safety of the inhabitants of the city protected.

The board of commissioners shall, by a majority vote, designate one commissioner who shall be known as "commissioner of finance and revenue." The commissioner of finance and revenue shall have under his or her special charge the preparation of an annual budget, and the collection of all revenues belonging to such city, from whatever source the same may be derived, and the management of the finances of such city; and in the same manner one commissioner shall be designated as the "commissioner of streets and public utilities," who shall have special charge over any waterworks, light plant, power, heating or gas plants, street railway, telephone or telegraph lines, or other public utility owned by such city, and shall have supervision of the streets and alleys and public highways of the city, and the construction of and maintenance of boulevards, public parks or driveways and the construction of and maintenance of all public improvements whatsoever undertaken by such city, such as sidewalks, bridges and sewers, and shall have charge of the engineering department of said city, and to supervise all public works, and it shall be the duty of the commissioner of streets and public utilities also to demand faithful compliance from all persons, corporations or companies with any grant, franchise or privilege voted to such person, corporation or company by the board of commissioners.

Said board of commissioners so constituted shall have control and supervision over all the departments of such city, and to that end shall have power to make and enforce such rules and regulations as they may deem fit and proper for and concerning the organization, management and operation of all the departments of such city and whatever agencies may be created for the administration of its affairs. In case at any time the duties of any of said commissioners shall be found to be excessive, said board of commissioners, by a majority vote of all the members thereof, may relieve said commissioner by assigning to some other member of said board, for a time to be by them determined, a portion of the work assigned by this act to said commissioner; and said board may from time to time assign such further duties to each of said commissioners as shall be for the best interests of such city.

History: L. 1909, ch. 82, § 16; March 1; R.S. 1923, § 14-1307.



14-1308 Meetings of board; quorum.

14-1308. Meetings of board; quorum. Said board of commissioners shall meet at least once every week in regular meeting in the city hall, at such times as shall be fixed by said board of commissioners, and take under advisement and act upon such business as may come before them. The majority of said board shall constitute a quorum for the transaction of business, but no final action shall be taken in any manner respecting the department of any absent commissioner unless such business has been made a special order, with notice to such commissioner of such contemplated action, or unless such action is taken at a regular meeting of the board.

History: L. 1909, ch. 82, § 17; March 1; R.S. 1923, § 14-1308.






Article 14 THE MAYOR

14-1401 Chairman of meetings of commissioners.

14-1401. Chairman of meetings of commissioners. The mayor shall preside at all meetings of the board of commissioners, except as herein otherwise provided.

History: L. 1909, ch. 82, § 18; March 1; R.S. 1923, § 14-1401.



14-1402 Signing of ordinances; right to vote; no veto power.

14-1402. Signing of ordinances; right to vote; no veto power. The mayor shall sign all ordinances passed by the board of commissioners and shall have the right to vote as a member of the said board on all questions which may arise, but the mayor shall have no veto power.

History: L. 1909, ch. 82, § 19; March 1; R.S. 1923, § 14-1402.



14-1403 Special meetings.

14-1403. Special meetings. The mayor and one commissioner shall have power to call special meetings of the board of commissioners, the object of which shall be submitted to the said board in writing, and the call and the object as well as the action of said board thereon shall be entered upon the journal by the clerk, and no other business shall be transacted except that mentioned in the call. A written notice of said special meeting shall be served personally upon each member of said board or left at the member's usual place of residence at least two hours before the time of such meeting. The notice shall state the time, place and object of such special meeting, and shall be issued by the city clerk to the chief of police, his or her deputy or a policeman, or other city employees, who shall be required to make such service at once as above provided, and the person serving such notice shall make a return in writing of the service, showing the manner of such service.

History: L. 1909, ch. 82, § 20; March 1; R.S. 1923, § 14-1403.



14-1404 Commissioner of finance to be acting mayor.

14-1404. Commissioner of finance to be acting mayor. The commissioner of finance and revenue shall act instead of the mayor at all times during which the mayor is unable to perform the duties of his or her office by reason of temporary or continual absence, sickness or disability, and the said commissioner shall be invested with all the powers and shall perform all the duties of the mayor of said city during such absence or sickness.

History: L. 1909, ch. 82, § 21; March 1; R.S. 1923, § 14-1404.






Article 15 APPOINTIVE OFFICERS

14-1501 City officers and employees; appointment, prerequisites; terms; vacancies.

14-1501. City officers and employees; appointment, prerequisites; terms; vacancies. The board of commissioners shall appoint, by a majority vote of all the members thereof, the following officers, to wit: A city attorney, a city clerk, a city treasurer, a municipal judge of the municipal court, a city marshal, a fire chief, and such other officers, assistants and employees as they may deem necessary for the best interests of the city; but no such officer shall be appointed until the term and salary of the office to which he or she is appointed shall be prescribed by ordinance as hereinafter provided.

An ordinance prescribing a salary for any such office or position shall either (1) fix a specific salary, or (2) prescribe a minimum salary and a maximum salary, and, in the latter case, the maximum salary shall not be more than twenty-five percent (25%) greater than the minimum salary, and the salary to be paid shall be fixed within such limits by resolution of the board of commissioners but said board, at any time it deems such action advisable, may adjust or change such salary within such limits by resolution.

The board of commissioners may retain a licensed professional engineer to act in the capacity of city engineer for specifically defined duties, and provide for reasonable compensation for the services rendered. The terms of all appointive officers shall be for two (2) years and until their successors are appointed and qualified. In case of an appointment to fill a vacancy such appointee shall only serve for the remainder of the term for which his or her predecessor was appointed.

History: L. 1909, ch. 82, § 22; R.S. 1923, § 14-1501; L. 1955, ch. 123, § 1; L. 1959, ch. 83, § 2; L. 1967, ch. 90, § 8; July 1.



14-1502 Persons not eligible to office.

14-1502. Persons not eligible to office. No person shall be eligible to any appointive office unless he or she shall be a bona fide resident of the city or of the territory within a two (2) mile radius of such city prior to his or her appointment, except that the city may hire nonresident expert employees or appoint nonresidents as a municipal judge or as law enforcement officers when deemed necessary by the board of commissioners, including the appointment of nonresidents who also serve as municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state.

History: L. 1909, ch. 82, § 23; R.S. 1923, § 14-1502; L. 1961, ch. 107, § 1; L. 1967, ch. 90, § 9; July 1.



14-1503 Removal of appointive officers.

14-1503. Removal of appointive officers. The board of commissioners shall have power by a majority vote of all the members thereof to remove, for cause, the city attorney, city clerk, city treasurer, police judge, city engineer, or the incumbent of any other appointive city office or employment whatever, and may by ordinance prescribe, limit or change the compensation of such officers or employees: Provided, however, That no fees whatever be paid to or allowed any such officer or employee as compensation for the services thereof. The chief of police, chief of the fire department, or any superintendent or foreman in charge of municipal work, may, with the consent of the board of commissioners, suspend or discharge any subordinate under his or her direction for neglect of duty or disobedience of his or her orders.

History: L. 1909, ch. 82, § 24; March 1; R.S. 1923, § 14-1503.



14-1504 Vacancies in offices generally.

14-1504. Vacancies in offices generally. In case of the disability or any vacancy occurring by death, resignation or removal by the board of commissioners of any city officer, the said board shall, by a majority vote of all the members thereof, appoint some suitable person to fill the unexpired term. The resignation of any city officer appointed under the provisions of this act shall be made in writing to the board of commissioners for their action thereupon. If any city officer required to be a resident of the city or of the territory within a two (2) mile radius of such city shall remove from such territorial limits such removal shall, ipso facto, vacate his or her office. The city clerk shall enter every appointment of office and the date thereof on the journal.

History: L. 1909, ch. 82, § 25; R.S. 1923, § 14-1504; L. 1967, ch. 90, § 10; July 1.






Article 18 COMMISSION FORM OF GOVERNMENT

14-1803 Existing ordinances, proceedings and contracts.

14-1803. Existing ordinances, proceedings and contracts. All existing ordinances, not inconsistent with the provisions of this act, shall remain in full force and effect until amended or repealed, and all proceedings relating to the levy and collection of general taxes and special assessments and the sale and conveyance of land for the nonpayment thereof, and all contracts heretofore entered into by such city, shall remain in full force and effect and be completed under existing laws; and no right or property accrued to any city, corporation, firm or person under the laws of this state shall be affected by this act.

History: L. 1909, ch. 82, § 33; March 1; R.S. 1923, § 14-1803.



14-1806 Election to adopt commission form; election of new city officers, when.

14-1806. Election to adopt commission form; election of new city officers, when. Before the provisions of this act shall apply to any city of the second class in this state, it shall be submitted, in the manner provided in K.S.A. 12-184, to a vote of the legally qualified electors of such city for adoption and shall receive a majority of all votes cast at such election.

Such election shall be held in all respects according to the law for holding city elections on questions submitted.

If a majority of all the votes cast at such election shall be in favor of the adoption of this act, then at the next city election in an odd-numbered year a mayor and two (2) commissioners shall be elected, and upon their election and qualification the rights, powers, duties and emoluments of the then governing body of such city shall cease and terminate.

History: L. 1909, ch. 82, § 36; R.S. 1923, § 14-1806; L. 1968, ch. 274, § 41; L. 1976, ch. 76, § 15; July 1.



14-1807 Abandonment of organization under act; election.

14-1807. Abandonment of organization under act; election. Any city which shall have operated for more than four (4) years under the provisions of this act may abandon such organization thereunder and accept the provisions of the general law of the state then applicable to the cities of its population, by submission, in the manner provided by K.S.A. 12-184, to a vote of the qualified electors of the city, of the following proposition: "Shall the city of (name of city) abandon its organization under chapter 82 of the Laws of 1909, and the acts amendatory thereto, and become a city under the general law governing cities of like population?"

If a majority of the votes cast at such election be in favor of such proposition, the officers elected at the next succeeding biennial election shall be those then prescribed by the general law of the state for cities of like population, and the terms of office for which such officers shall be elected shall be those prescribed by K.S.A. 14-201, in the case of the organization of a city of the second class; and upon the qualification of such officers, such city shall become a city under such general law of the state.

Such election shall be held in all respects according to the law for holding city elections on questions submitted.

History: L. 1909, ch. 82, § 37; R.S. 1923, § 14-1807; L. 1933, ch. 140, § 1; L. 1976, ch. 76, § 16; July 1.






Article 19 FUNDING AND EMERGENCY BONDS

14-1901 Bonds to refund existing indebtedness upon adoption of commission form.

14-1901. Bonds to refund existing indebtedness upon adoption of commission form. All cities of the second class in the state of Kansas which have heretofore or may hereafter adopt the commission form of government, are hereby authorized and empowered to refund all its outstanding indebtedness existing and outstanding at the time of the adoption and up to the time of the inauguration of the commission form of government by such city, by issuing refunding bonds thereof. Such refunding bonds shall be issued and the former indebtedness shall be canceled as provided by law.

History: R.S. 1923, § 14-1901; Dec. 27.






Article 20 MISCELLANEOUS PROVISIONS

14-2001 Use of certain land for park and recreational purposes; police power; lease; conditions.

14-2001. Use of certain land for park and recreational purposes; police power; lease; conditions. Any city of the second class and owning land, including any land, part or all of which is used in connection with any municipal utility, inside or outside its corporate limits, may develop and use part or all of such land for park and recreational purposes and incidental uses and hereby is granted the same police power over said territory as though it were within the corporate limits of said city. Such city may lease portions of such land at sufferance, at will or for years for private camping or cabin sites and incidental uses, and for a golf course or courses, and club houses and facilities used in connection therewith; and such leasehold, but not the city's reversionary interest, shall be subject to taxation: Provided, That every such lease shall provide that the lessee shall at its own expense, construct and install all of the facilities and improvements to be occupied and used by it under such lease, upon such terms, conditions and control as the governing body of the city may require. Operations under this act shall be deemed to be within such city's governmental capacity and liability.

History: L. 1937, ch. 157, § 1; L. 1939, ch. 131, § 1; L. 1941, ch. 151, § 1; L. 1961, ch. 108, § 1; June 30.



14-2004 Establishment of park land acquisition fund by commission-manager cities; use; limitations.

14-2004. Establishment of park land acquisition fund by commission-manager cities; use; limitations. Any city of the second class operating under the commission-manager form of government is hereby authorized to establish a park land acquisition fund to be used for purchasing or otherwise acquiring land for park purposes. The governing body of such city may transfer not to exceed five thousand dollars ($5,000) a year from its general operating fund to the park land acquisition fund and use any money in said fund from time to time to acquire land for park purposes. Not more than twenty-five thousand dollars ($25,000) shall be accumulated in said fund at any time. Any money in said fund may be expended during any budget year even though the same was not included in the budget of expenditures for such year.

History: L. 1963, ch. 114, § 1; June 30.









Chapter 15 CITIES OF THE THIRD CLASS

Article 1 GENERAL PROVISIONS

15-101 Cities of third class; government.

15-101. Cities of third class; government. All municipal corporations of the territory or state of Kansas, heretofore organized as cities, towns, or villages, containing not more than two thousand inhabitants (and not heretofore organized as cities of the second class), including cities of the third class organized in accordance with the provisions of the act of which this is amendatory, and including also all unincorporated towns (without regard to their population) which may now or hereafter be constituted a county seat of any county, shall be cities of the third class, and shall be governed by the provisions of this act; and all rights and privileges accrued under and by virtue of, or provided by, any act of the legislature of the territory or of the state of Kansas, before the day on which this act shall take effect, to any such municipal corporation, are hereby confirmed and preserved to such corporation, and the citizens thereof, respectively.

History: L. 1871, ch. 60, § 1; L. 1886, ch. 66, § 1; L. 1917, ch. 114, § 1; May 26; R.S. 1923, § 15-101.



15-104 City to remain a part of corporate limits of township.

15-104. City to remain a part of corporate limits of township. Cities regulated and governed by this act shall be and remain a part of the corporate limits of the townships in which the same are situated.

History: L. 1905, ch. 126, § 1; R.S. 1923, § 15-104; L. 1968, ch. 274, § 42; April 30.



15-105 Composition of council; census.

15-105. Composition of council; census. The council of each city governed by this act shall consist of five members. The population of the city shall be ascertained, when necessary, by a census taken under an ordinance of the city.

History: L. 1871, ch. 60, § 15; April 3; R.S. 1923, § 15-105.



15-106 Meetings of council.

15-106. Meetings of council. Regular meetings of the council shall be held at such times, not less than once each month, as shall be prescribed by ordinance. Special meetings may be called by the mayor or acting mayor, on written request of any three members of the council, specifying the object and purpose of such meeting, which request shall be read at the meeting and entered at length on the journal. In all cases it shall require a majority of the councilmen elect to constitute a quorum to do business; but a smaller number may adjourn from day to day, and may compel the attendance of absent members in such manner and under such penalties as the council, by ordinance, may have previously prescribed.

History: L. 1871, ch. 60, § 16; April 3; R.S. 1923, § 15-106.



15-111 Election to determine status of city; city as part of township; payment of debts.

15-111. Election to determine status of city; city as part of township; payment of debts. On the petition of a majority of the legal voters of any town or village which became a city of the third class or may hereafter become a city of the third class by virtue of section one [*] of the act to which this section is supplementary, it shall be the duty of the council of such city, within ten days after the filing of such petition, to order an election by the legal voters of such city, to determine whether such city shall remain a city under the provisions of the act to which this is amendatory, or be dissolved as a corporate body, and remitted to the conditions of being part of the township in which such city shall be.

The election shall be conducted like other elections, and the ballots shall have written or printed thereon: "For a city," or "Against a city," and within three days after the election said ballots shall be counted by the city council, and the result recorded; and if a two-thirds majority of the legal votes shall be against the city, then the city shall thenceforth cease to exist, and the territory embraced within the city limits shall thenceforth be a part of the township in which said city was located, and governed in every respect under the general township laws; and the records of such city shall be delivered to the township clerk, and if there be any debts unpaid of such city at the time it ceased to exist under the provisions of this act, then the township trustee shall, at the next annual levy of taxes, provide for a levy on the property within the limits of such city, sufficient to pay such debt according to its terms in the same manner as taxes are now levied for township purposes.

History: L. 1872, ch. 102, § 4; March 6; R.S. 1923, § 15-111.

* "Section 1 of the act to which this section is supplementary" evidently refers to L. 1871, ch. 60, § 1, which is, as amended, 15-101.



15-111a Dissolution of certain cities.

15-111a. Dissolution of certain cities.   Any city who has received public moneys in 2010 or 2011 from the United States environmental protection agency through the Kansas department of health and environment relating to the buyout and relocation of its residents and such residents have been relocated is hereby dissolved as a corporate body.

History: L. 2012, ch. 36, § 1; Apr. 5.



15-112 Issuance of no-fund warrants by newly incorporated cities; computation of amount; protest petition; election.

15-112. Issuance of no-fund warrants by newly incorporated cities; computation of amount; protest petition; election. Whenever any town or village shall become an incorporated city, the governing body of each such city shall be authorized to issue no-fund warrants in amounts computed as hereinafter provided. Whenever the incorporation of a city occurs between August 1 and January 31 of any year such city, in order to function properly for the remainder of the year, may issue no-fund warrants in an amount not to exceed fifty percent (50%) of the amount said city could levy in one year for its general operating fund, and such city, in order to function properly during the succeeding year, may also issue no-fund warrants in an amount not to exceed the total amount such city could levy in one year for its general operating fund.

Whenever the incorporation of any city occurs between January 1 and July 31 of any year such city, in order to function properly for the remainder of such year, may issue no-fund warrants in an amount not to exceed eighty percent (80%) of the amount such city could levy in one year for its general operating fund: Provided, No such warrants shall be issued until a resolution authorizing such issuance shall have been adopted by the governing board of such city and published once in a newspaper having a general circulation in such city, whereupon such warrants may be issued unless a petition in opposition to same, signed by not less than thirty percent (30%) of the qualified electors of such city is filed with the clerk of said city within ten (10) days following such publication. In the event such a petition is filed, it shall be the duty of the governing body of such city to submit the question to the voters at an election called for such purpose.

History: L. 1953, ch. 59; § 1; April 13.



15-113 Same; tax levies; surplus; cash basis and budget laws inapplicable.

15-113. Same; tax levies; surplus; cash basis and budget laws inapplicable. Whenever no-fund warrants are issued under the authority of this act the governing body of such city shall make a tax levy each year for three (3) years in approximately equal installments for the purpose of paying such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed in article 19 of chapter 79 of the Kansas Statutes Annotated, and any amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, except they shall not bear the notation required by said section and may be issued without the approval of the state commission of revenue and taxation. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940. None of the provisions of the cash-basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1953, ch. 59, § 2; April 13.



15-115 Incorporation of cities; purpose of act.

15-115. Incorporation of cities; purpose of act. It is the purpose of this act to provide by general law for the incorporation of all cities, as required by section 5 of article 12, of the state constitution.

History: L. 1963, ch. 509, § 1; June 30.



15-116 Same; petition; enumeration; affidavit; map; statement of assessed valuation.

15-116. Same; petition; enumeration; affidavit; map; statement of assessed valuation. (a) When a petition for the incorporation of a city, signed by 50 or more electors of the territory described therein, and containing the information hereafter required, is filed with the county clerk if all the territory is within one county, or the county clerk of the county in which the greater or greatest area lies if the territory lies in two or more counties, the requirements and proceedings shall be as hereinafter stated.

The petition shall: (1) Be addressed to the board of county commissioners, or where the territory lies in two or more counties, to the board of commissioners of the county having the greater or greatest area; (2) describe the territory by metes and bounds; and (3) request the incorporation of the territory as a city by the name of "the city of ______________" (giving name).

Each page of signatures shall bear the following heading:

"I, whose name appears as one of the signers below, state that I reside in and am an elector of the territory petitioned to become the city of ______________; that I signed my name in my own handwriting; that I read the description of the metes and bounds of said territory or saw the map of the territory attached as an exhibit to the petition.

Signatures        Addresses"

The signatures of signers shall be checked against the voter registration books by the county election officer. Any person desiring to withdraw their name from the petition may do so by filing in person with the county clerk of the county where the petition will be filed, and before the petition is filed, a statement substantially as follows: "I the undersigned, hereby withdraw my name as a signer of the petition for the incorporation of the territory proposed to be called the city of ______________." The county clerk shall sign and endorse on the face of the statement the month, day, year and hour of the filing and, if and when the petition is filed, shall attach such withdrawal statement thereto.

The sufficiency of the number of petitioners shall be determined as of the day of the filing of the petition by registration books, if any, and as of the date of the affidavit as to persons in nonregistration area.

(b) No territory shall be incorporated as a city except as provided in subsection (d)(2) unless it has 250 or more inhabitants or has 250 or more platted lots each of which is served by water and sewer lines owned by a nonprofit corporation. The number of inhabitants shall be determined by an enumeration by a qualified signer of the petition who shall make an affidavit that an enumeration has been made of the inhabitants of the territory after the beginning of the circulation of the petition, and stating the number of inhabitants found, and specifying the dates when it was begun and when completed. The number of platted lots served by water and sewer lines owned by a nonprofit corporation shall be determined by the county engineer, who shall state the findings by affidavit. The affidavits shall be attached to the petition before it is filed. The board of county commissioners may cause another enumeration to be made if it believes the number of inhabitants may be less than 250.

(c) The petition shall have attached thereto a statement containing the following information regarding the proposed city: (1) Quantity of land embraced, platted and unplatted; (2) a brief description of existing facilities and services currently received by the area, including water supply, sewage disposal, fire and police protection; and (3) reasons for desiring city government and services.

There shall also be attached to the petition a map of the territory showing the location of the proposed city within the county or counties and the more densely built-up area or areas and designating in general the platted and unplatted areas.

There shall also be attached a statement of the assessed valuation of the platted real property and improvements and unplatted real property and improvements and the assessed valuation or an estimate thereof of the tangible personal property for each county in which any area lies, certified by the county clerk or county assessor.

(d) No territory shall be incorporated as a city unless:

(1) The inhabitants of the territory number 250 or more and 50 or more electors of the territory have signed a petition;

(2) the territory contains 250 or more platted lots each served by water and sewer lines owned by a nonprofit corporation, and 50 or more electors of the territory have signed a petition; or

(3) the territory has been designated a national landmark by the congress of the United States.

History: L. 1963, ch. 509, § 2; L. 1967, ch. 113, § 1; L. 1981, ch. 86, § 1; L. 2011, ch. 101, § 1; June 2.



15-117 Same; duties of county clerks; hearing.

15-117. Same; duties of county clerks; hearing. The county clerk shall examine the petition, if such a petition is required, signatures and attached matter as prescribed by K.S.A. 15-116, as amended, and if it appears the petition is in proper form, that the inhabitants of the territory number 250 or more and 50 or more electors of the territory have signed a petition, that the territory contains 250 or more platted lots each served by water and sewer lines owned by a nonprofit corporation and that 50 or more electors of the territory have signed the petition, or that the territory has been designated as a national landmark, the county clerk shall so report to the board of county commissioners at its next regular meeting and it shall designate a time and place for a hearing on the petition, such time to be not less than 30 nor more than 90 days from the date the petition was filed. The place of the hearing shall be at a place convenient for most of the inhabitants of the territory.

History: L. 1963, ch. 509, § 3; L. 1967, ch. 113, § 2; L. 1981, ch. 86, § 2; L. 2011, ch. 101, § 2; June 2.



15-118 Same; notice of hearing; publication; posting.

15-118. Same; notice of hearing; publication; posting. The county clerk shall cause a copy of the petition, without the signatures, and a notice of the time and place of the hearing to be published once in the official county newspaper of each county in which any of the territory lies and the publication shall be not less than fifteen (15) days before the hearing. Notice of the hearing shall also be posted in not less than three (3) public places in the territory not less than fifteen (15) days before the hearing.

History: L. 1963, ch. 509, § 4; June 30.



15-119 Same; notice of hearing required for certain officials.

15-119. Same; notice of hearing required for certain officials. The county clerk shall, not less than 15 days before the hearing, send notices of the hearing with a copy of the petition, without the signatures, to the county clerk of any other county in which any part of the territory lies; to the clerk, secretary or chairperson of any duly constituted city, county, regional or metropolitan planning commission exercising planning authority over all or part of the territory; to the director of the division of community development of the department of economic development; and to the city clerk of any city, any portion of whose area is within five miles of the nearest boundary of the territory as described in the petition.

History: L. 1963, ch. 509, § 5; L. 1985, ch. 256, § 4; July 1.



15-120 Same; conduct of hearing.

15-120. Same; conduct of hearing. The hearing shall be conducted in such manner as the board of county commissioners deems best suited to the occasion. Where the territory is in two or more counties the county commissioners of the counties involved shall sit as a joint board with the chairman of the board of the county having the greater or greatest area presiding: Provided, That if he or she be not present, all of the commissioners present shall choose one of their number as presiding officer. All persons residing within the territory, owners of property within the territory whether residing there or not, all persons, agencies, and representatives of governmental units notified as provided in K.S.A. 15-119, shall be entitled to be heard and to present documentary information and briefs. The hearing may be adjourned from time to time.

History: L. 1963, ch. 509, § 6; June 30.



15-121 Same; factors considered in determining advisability of incorporation.

15-121. Same; factors considered in determining advisability of incorporation. As a guide in determining the advisability of incorporating the territory, the board or joint board of county commissioners shall consider the following factors, among others:

(1) Population and population density of the area within the boundaries of the territory;

(2) land area, topography, natural boundaries, and drainage basin;

(3) area of platted land relative to unplatted and assessed value of platted land relative to assessed value of unplatted areas;

(4) extent of business, commercial, and industrial development;

(5) past expansion in terms of population and construction;

(6) likelihood of significant growth in the area, and in adjacent areas, during the next ten (10) years;

(7) the present cost and adequacy of governmental services and controls in the area and the probable effect of the proposed action and of alternative courses of action on the cost of adequacy of local governmental services and regulation in the area and in adjacent areas;

(8) effect of the proposed action, and of alternative actions, on adjacent areas, and on the local governmental structure of the entire urban community.

If the territory or any part thereof is within five (5) miles of an existing city, the board or joint board of county commissioners shall take into consideration [:]

(1) The size and population of such city;

(2) its growth in population, business and industry during the past ten (10) years;

(3) the extension of its boundaries during the past ten (10) years;

(4) the probability of its growth toward the territory during the ensuing ten (10) years, taking into consideration natural barriers and other reasons which might influence growth toward the territory;

(5) the willingness of the city to annex the territory and its ability to provide city services in case of annexation;

(6) the general effect upon the entire community, should there be additional cities in the area; all of these and other considerations having to do with the overall orderly and economic development of the area and to prevent an unreasonable multiplicity of independent municipal governments.

History: L. 1963, ch. 509, § 7; June 30.



15-122 Same; consultants; witnesses; records; expense, how paid.

15-122. Same; consultants; witnesses; records; expense, how paid. The board or joint board of county commissioners shall have authority to hire expert consultants to provide information and assistance and gather information as required; to issue subpoenas, and compel the attendance and testimony of witnesses, and the production of papers, books and documents; and to cause a stenographic or other record made of the proceedings. The expense shall be a proper charge against the county general fund and, when there are two or more counties involved, the expense shall be prorated to the counties in proportion to area.

History: L. 1963, ch. 509, § 8; June 30.



15-123 Same; consideration of matter after hearing; denial of petition, when; order; unanimous vote for incorporation, when; election of city officers, procedure.

15-123. Same; consideration of matter after hearing; denial of petition, when; order; unanimous vote for incorporation, when; election of city officers, procedure. After the hearing has been adjourned sine die, the board or joint board of county commissioners shall consider the matter. It may request the director of the division of community development of the department of economic development to make a study of the general area in which the territory is located, information in possession of the county board and other sources, and render an opinion as to the advisability of the proposed incorporation. The petition for incorporation shall be denied if it is determined that present or future annexation to an adjacent city, or the creation of an authorized special service district, or districts, would better serve the interest of the area or that the proposed incorporation would be otherwise contrary to the public interest. If the board or joint board determines that the territory should not be incorporated, it shall make an order so stating. In addition to other requirements, if any of the territory wholly within one county is within five miles of an existing city, the territory shall not be incorporated except by the unanimous vote of the commissioners. If the board or joint board determines that the territory should be incorporated, it shall prepare an order or joint order incorporating the territory as a city by the name of "the city of ______________" as stated in the petition and describing the metes and bounds thereof. When the order has been adopted, the inhabitants within such bounds and such further territory as from time to time may be lawfully added thereto shall be a body politic and corporate by that name, and they and their successors (except such corporation be lawfully dissolved) shall have perpetual succession. The order shall be adopted at the next regular meeting of the board. Where two counties are involved, the board of each county shall adopt the joint order at its next regular meeting and not less than two commissioners of each county shall vote in favor thereof, except that in addition to other requirements, if any of the territory is within five miles of an existing city, the territory shall not be incorporated except by the unanimous vote of the commissioners of each county involved. The order or joint order so incorporating the city shall order the first election in the city for city officers. The order or joint order shall be entered at length upon the journal of the proceedings of the board or boards of county commissioners and shall be published once in some newspaper printed or in general circulation in the city at least one week before the city election. Nomination papers for candidates for city office shall be filed with the county election officer of the county where the petition for incorporation was filed and the county election officer shall conduct such election.

History: L. 1963, ch. 509, § 9; L. 1965, ch. 143, § 1; L. 1968, ch. 274, § 43; L. 1985, ch. 256, § 5; July 1.



15-124 Same; operation as mayor-council city upon incorporation.

15-124. Same; operation as mayor-council city upon incorporation. The city, regardless of the number of inhabitants at the time of incorporation, shall operate as a mayor-council city of the third class and the statutes relating thereto and home rule powers under the constitution until such time as by proper proceedings the class is changed or form of government changed.

History: L. 1963, ch. 509, § 10; L. 2011, ch. 101, § 3; June 2.



15-125 Same; expenses and costs from county general fund; proration, when.

15-125. Same; expenses and costs from county general fund; proration, when. The expense of publications, notices, mailing charges, first city election and other costs incurred shall be paid from the county general fund, and if the city lies in two (2) or more counties, the expense shall be prorated to the counties in proportion to area.

History: L. 1963, ch. 509, § 11; June 30.



15-126 Incorporation of cities; appeals to district court from commissioners' decision; reversal of decision; duties of board.

15-126. Incorporation of cities; appeals to district court from commissioners' decision; reversal of decision; duties of board. (a) Any person who has an interest in and is aggrieved by the decision of the board of county commissioners under the provisions of K.S.A. 15-115, et seq., and amendments thereto, may appeal to the district court of the same county in the manner provided by K.S.A. 19-223, and amendments thereto. Upon appeal the district court shall have jurisdiction to affirm or, if the court is of the opinion that the decision of the board was arbitrary, unlawful or capricious, to reverse the decision complained of or direct the county commissioners to take proper action. Neither the filing nor the pendency of any appeal of the decision of the board of county commissioners incorporating the territory to the district court, or any appeal therefrom, shall limit in any way the exercise of the corporate powers of the city by its officers, employees and agents.

(b) In the event the appellate court enters an order pursuant to subsection (a) reversing the decision of the board of county commissioners incorporating the territory, the board shall take immediate responsibility for the administration of the assets, debts and obligations of the former city. In doing so, the board, by resolution, shall create and serve as officers of a special taxing district covering the territory of the former city. If the proceeds of the sale of the property and the remaining assets of the former city are insufficient to pay its debts and obligations, the board shall provide for the levy of taxes on the tangible taxable property within the limits of the special taxing district sufficient to pay the remaining debts and obligations.

History: L. 1967, ch. 117; § 1; L. 1984, ch. 81, § 1; July 1.






Article 2 ELECTION, APPOINTMENT AND REMOVAL OF OFFICERS

15-201 Election of officers; terms; vacancies.

15-201. Election of officers; terms; vacancies. Every two years an election shall be held for a mayor, and five council members. The mayor and council members shall hold their offices for two years and until their successors are elected and qualified.

Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, in case of a vacancy in the council occurring by reason of resignation, death, or removal from office or from the city, the mayor, by and with the advice and consent of the remaining council members, shall appoint an elector to fill the vacancy until the next election for that office. In case any person elected as a council member neglects or refuses to qualify within 30 days after election, the council member shall be deemed to have refused to accept the office and a vacancy shall exist. Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, the mayor may, with the consent of the remaining council members, appoint a suitable elector to fill the vacancy.

In case of a vacancy in the office of mayor, the president of the council shall become mayor until the next regular election for that office and a vacancy shall occur in the office of the council member becoming mayor.

History: L. 1871, ch. 60, § 5; L. 1903, ch. 137, § 1; R.S. 1923, § 15-201; L. 1945, ch. 148, § 1; L. 1951, ch. 137, § 4; L. 1967, ch. 90, § 11; L. 1968, ch. 274, § 44; L. 1982, ch. 83, § 4; L. 2008, ch. 163, § 12; July 1.



15-204 Appointment of city officers; duties and compensation; removal.

15-204. Appointment of city officers; duties and compensation; removal. Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, the mayor, with the consent of the council, may appoint, at the first regular meeting of the governing body in May of each year, the following city officers: A municipal judge of the municipal court, a clerk, a treasurer, a marshal-chief of police, law enforcement officers and such other officers as deemed necessary. Such officers shall hold an initial term of office of not to exceed one year and until their successors have been appointed and qualified. Any officers who are reappointed shall hold their offices for a term of one year and until their successors are appointed and qualified. The duties and pay of the various officers shall be regulated by ordinance. Any officer may be removed by a majority vote of the total membership elected or appointed to the council and may be suspended at any time by the mayor.

History: L. 1871, ch. 60, § 8; R.S. 1923, § 15-204; L. 1959, ch. 83, § 3; L. 1963, ch. 125, § 1; L. 1967, ch. 90, § 12; L. 1985, ch. 80, § 1; L. 1988, ch. 84, § 3; L. 2008, ch. 163, § 13; July 1.



15-209 Qualifications of officers; how vacancies filled.

15-209. Qualifications of officers; how vacancies filled. The officers elected or appointed under this act shall be qualified electors of said city, except the city may appoint nonresidents as city attorney, municipal judge and as law enforcement officers when deemed necessary, including the appointment of nonresidents who also serve as city attorney, municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state. The city attorney, shall be a qualified elector of the county in which said city is located or of an adjoining county. The removal from such city of any officer elected or appointed under this act, who is required to be a qualified elector thereof, shall occasion a vacancy in such office. All vacancies in office, except in the offices of mayor and councilman, may be filled until the next regular time for appointment by appointment by the governing body. Every appointment to office, and the date thereof, shall be entered on the journal of proceedings of the council.

History: L. 1871, ch. 60, § 11; R.S. 1923, § 15-209; L. 1943, ch. 126, § 1; L. 1967, ch. 90, § 13; July 1.






Article 3 POWERS AND DUTIES OF MAYOR

15-301 General powers and duties of mayor.

15-301. General powers and duties of mayor. The mayor shall preside at all meetings of the city council, and shall have a casting vote when the council is equally divided, and none other, and shall have general supervision over the affairs of the city. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he or she shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty.

History: L. 1871, ch. 60, § 22; April 3; R.S. 1923, § 15-301.



15-302 Signing of commissions and appointments.

15-302. Signing of commissions and appointments. The mayor shall sign the commissions and appointments of all the officers elected or appointed in the city.

History: L. 1871, ch. 60, § 23; April 3; R.S. 1923, § 15-302.



15-305 Messages and recommendations to council.

15-305. Messages and recommendations to council. The mayor shall from time to time communicate to the city council such information and recommend such measures as in the mayor's opinion may tend to the improvement of the finances of the city, the police, health, security, ornament, comfort and general prosperity of the city.

History: L. 1871, ch. 60, § 26; April 3; R.S. 1923, § 15-305.



15-306 Accounts and reports of officers.

15-306. Accounts and reports of officers. The mayor shall have power, when he or she deems it necessary, to require any officer of the city to exhibit his or her accounts or other papers, and to make report to the council in writing touching any subject or matter pertaining to his or her office.

History: L. 1871, ch. 60, § 27; April 3; R.S. 1923, § 15-306.



15-308 Call for aid to enforce laws.

15-308. Call for aid to enforce laws. The mayor is hereby authorized to call on every inhabitant of the city who is between the ages of eighteen (18) and fifty (50) years to aid in enforcing the laws.

History: L. 1871, ch. 60, § 29; R.S. 1923, § 15-308; L. 1975, ch. 52, § 7; July 1.



15-309 Remission of fines; reprieves and pardons.

15-309. Remission of fines; reprieves and pardons. The mayor shall have power to remit fines and forfeitures, to grant reprieves and pardons for offenses arising under the ordinances of the city, by and with the consent of the council. But no such fine or forfeiture shall be remitted, or pardon granted, except at a legal session of the council, nor unless the reasons therefor, together with the order of remission or pardon, be entered on the journal by the clerk.

History: L. 1871, ch. 60, § 30; April 3; R.S. 1923, § 15-309.



15-310 President of council.

15-310. President of council. The city council shall elect one of their own body as "president of the council," who shall preside at all meetings of the council in the absence of the mayor; and in the absence of the president the council shall elect one of their own body to occupy the president's place temporarily, who shall be styled "acting president of the council." The president and acting president, when occupying the place of mayor, shall have the same privileges as other members of the council.

History: L. 1871, ch. 60, § 31; April 3; R.S. 1923, § 15-310.



15-311 Vacancy in office of mayor; temporary absence of mayor.

15-311. Vacancy in office of mayor; temporary absence of mayor. When any vacancy occurs in the office of mayor, by death, resignation, removal from the city, removal from office, refusal to qualify, or otherwise, the vacancy shall be filled as provided by K.S.A. 15-201, and amendments thereto. In the case of the temporary absence of the mayor, the president of the council shall exercise the office of mayor, with all the rights, privileges and jurisdiction of the mayor, other than the appointment of council members or officers pursuant to K.S.A. 15-201 and 15-204, and amendments thereto, until the mayor returns.

History: L. 1871, ch. 60, § 32; R.S. 1923, § 15-311; L. 1988, ch. 84, § 4; L. 1993, ch. 17, § 1; July 1.






Article 4 GENERAL POWERS OF GOVERNING BODY

15-408 Improvements; borrow money; bonds; tax levy.

15-408. Improvements; borrow money; bonds; tax levy. The council may provide for making any and all improvements of a general nature in the city; and for the purpose of paying for the same, may from time to time borrow money, and may issue bonds therefor, as provided by law, but no such money shall be borrowed or bonds issued, until the city council shall be instructed so to do by a majority of all the votes cast at an election held in such city for that purpose. The council shall levy taxes on all taxable property within the city, in addition to other taxes, to pay said bonds and the interest thereon, which taxes shall be paid in cash only.

History: R.S. 1923, § 15-408; Dec. 27.



15-408a Validation of election to issue bonds; city of Glade.

15-408a. Validation of election to issue bonds; city of Glade. Any election which was held prior to the effective date of this act for the approval of the issuance of general obligation bonds of the city of Glade to pay the costs of drilling and equipping a new water well in accordance with K.S.A. 15-408, and amendments thereto and which had notice thereof first published 19 days prior to the election instead of 21 days prior to the election is hereby validated. The city council of the city of Glade may issue the bonds in the amount and for the purpose approved by the voters at the election. The bonds shall be legal and binding obligations of the city of Glade.

History: L. 1983, ch. 73, § 1; April 28.



15-427 Street and alley improvements; vacation; reversion; recordation of ordinance.

15-427. Street and alley improvements; vacation; reversion; recordation of ordinance. The council shall have power to open, widen, extend or otherwise improve any street, avenue, alley, or lane; to create, open and improve any new street, avenue, alley, or lane; and also to annul, vacate or discontinue the same, whenever deemed necessary or expedient: Provided, That all damages sustained by the citizens of the city, or the owners of the property therein, shall be ascertained in the manner provided by law: And provided further, That whenever any street, avenue, alley, or lane shall be vacated, the same shall revert to the owners of real estate thereto adjacent on each side, in proportion to the frontage of such real estate, except in cases where such street, avenue, alley or lane shall have been taken and appropriated to public use in a different proportion, in which case it shall revert to adjacent lots of real estate in proportion as it was taken from them.

Immediately after an ordinance opening, widening, extending or vacating any street, avenue, alley or lane shall become effective, the clerk of the city shall file a copy thereof which has been certified by him or her as a true and correct copy in the office of the county clerk and in the office of the register of deeds and the county clerk shall enter the same in the transfer records of his or her office and the register of deeds shall record the same in the deed records of the county and no fee shall be charged by the county clerk or register of deeds for such entering or recording.

History: R.S. 1923, § 15-427; L. 1951, ch. 142, § 3; July 1.



15-438 Depots; levees; railway crossings; trains; regulation of speed.

15-438. Depots; levees; railway crossings; trains; regulation of speed. The council shall have power to regulate levees, depots, depot grounds and places for storing freight and goods, and to provide for the passage of railways through the streets and public grounds of the city; also to regulate the crossings of railway tracks, and to provide precautions and adopt ordinances regulating the same; to regulate the running of railway engines and cars, except speed, and to adopt ordinances relating thereto; and to make any other and further provisions, rules and restrictions to prevent accidents at crossings and on the tracks of railways, and to prevent fires from engines.

On and after the effective date of this act, that part or parts of any rule, regulation or ordinance adopted pursuant to this section regulating the speed of railway engines and cars shall not be of any force or effect, and that part or parts shall be null and void.

History: L. 1871, ch. 60, § 64; R.S. 1923, § 15-438; L. 1988, ch. 76, § 4; L. 1998, ch. 164, § 5; July 1.






Article 7 PUBLIC IMPROVEMENTS

15-710 Relevy of special assessments; when.

15-710. Relevy of special assessments; when. In case the mayor and council of any city of the third class shall have heretofore levied or shall hereafter levy any special assessment for any public improvement in said city, which special assessments are or may be informal, illegal, irregular or void for the want of sufficient authority to make or levy the same, or for any cause whatsoever, the mayor and council of such city may at any time relevy any such special assessments in the manner provided and against the property liable for assessment for such improvement at the time of the making thereof: Provided, That in all cases where informal, illegal, irregular or void special assessments levied for any improvement against any lot or piece of land shall have been paid, in whole or in part, such lot or piece of land shall not be reassessed for the assessment or the part thereof so paid.

History: L. 1927, ch. 147, § 1; June 1.



15-711 Additional system of artificial lights for certain districts.

15-711. Additional system of artificial lights for certain districts. The governing body of any city of the third class is hereby authorized to especially illuminate such districts within such city as it may deem expedient, and to construct, equip, and maintain a system of artificial lights for that purpose, in addition to any system now provided for by law, subject to the limitations and in the manner hereinafter provided.

History: L. 1929, ch. 137, § 1; March 14.



15-712 Additional lighting in certain areas of city; construction and maintenance; tax levy, use of proceeds.

15-712. Additional lighting in certain areas of city; construction and maintenance; tax levy, use of proceeds. The governing body of cities of the third class may levy an annual tax on all taxable tangible property in such city for the purpose of constructing, equipping, maintaining and defraying the cost of lighting the streets of such city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1929, ch. 137, § 2; L. 1931, ch. 134, § 1; L. 1945, ch. 149, § 1; L. 1970, ch. 82, § 2; L. 1975, ch. 494, § 28; L. 1979, ch. 52, § 78; July 1.



15-718 Street and alley improvements; cooperation with state and federal government.

15-718. Street and alley improvements; cooperation with state and federal government. The governing body of any city of the third class is hereby authorized and empowered to construct and improve the streets and alleys of the city, and may cooperate with the state or with the federal government, or both, in the planning and financing of any such improvement. If state or federal funds are available to apply to the costs of any such improvement, the city may enter into such agreement and contract with the state or federal government as necessary and proper to obtain financial aid from the state or federal government for that purpose.

History: L. 1945, ch. 150, § 1; L. 1981, ch. 173, § 52; July 1.



15-719 Same; temporary notes and bonds; bond election.

15-719. Same; temporary notes and bonds; bond election. To provide for the payment of the city's share of the cost of any such street or alley improvement, any such city may issue temporary notes and bonds of said city: Provided, That nothing herein shall be construed to authorize the issuance of any obligations of any city in excess of the present limitations of indebtedness, prescribed by law: And further provided, That bonds shall not be issued as authorized herein until the question shall have been approved by a vote of the electors at a general city election, or a special election called for that purpose. Any such bond election shall be conducted according to the procedure outlined in the general bond law.

History: L. 1945, ch. 150, § 2; June 28.



15-720 Improvement or maintenance of certain streets; bonds; election.

15-720. Improvement or maintenance of certain streets; bonds; election. Whenever the governing body of any city of the third class shall deem it necessary to regrade, repave, reoil, remacadamize, resurface, repair, or maintain any street or portion of any street which has been graded, paved, oiled, macadamized, surfaced, repaired, or maintained under the provisions of K.S.A. 12-602 or 12-665, and amendments thereto, the governing body may cause such street or portion of a street to be regraded, repaved, reoiled, remacadamized, resurfaced, repaired, or maintained and the same may be ordered by resolution of the governing body of the said city and shall be done at the expense of the city, and the payment of the cost of such regrading, repaving, reoiling, remacadamizing, resurfacing, repairing, and maintenance may be made by the issuance of improvement bonds of the city.

Such bonds shall be made payable at such time as the governing body shall provide by ordinance but none of such bonds shall run longer than ten (10) years nor bear interest at a rate exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and the credit of the city shall be pledged to the payment thereof. Before any such bonds shall be issued and the work commenced, the question of performing such work and issuing such bonds shall be submitted to a vote of the electors of the city.

A majority of the votes cast at the special election held for such purpose or a majority of the votes cast on a proposal at any general election when the question is submitted shall be considered sufficient to approve the proceedings under this act. The said election may be called by the governing body of the city at any time when it deems such action advisable. The election shall be held in accordance with the general laws of the state governing elections for a similar purpose.

All bonds issued under the provisions of this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise specifically provided.

History: L. 1947, ch. 176, § 1; L. 1970, ch. 64, § 44; L. 1978, ch. 99, § 21; April 25.



15-731 Bonds for street and highway improvements, bridges and culverts; election.

15-731. Bonds for street and highway improvements, bridges and culverts; election. Any city of the third class may issue general obligation bonds payable by the city at large to surface, resurface, pave, repave, curb, recurb, gutter, regutter, or otherwise improve any street or streets, avenue or avenues or other public highway or highways, other than an alley, together with necessary bringing to grade and grading, and with such culverts, drainage facilities and other incidentals as may be necessary, and to build bridges and approaches thereto, any or all of these, when authorized so to do by an election called for any one or more of such purposes and when a majority of those voting on the proposition vote in favor thereof.

The governing body may call an election at any time by passing an ordinance describing the street or streets, avenue or avenues or other public highway or highways or parts thereof to be improved, or the location of the bridge to be constructed, and describing in general terms the improvement or improvements to be made and the maximum amount of bonds to be issued. If the amount of bonds authorized is not sufficient to complete the project or projects as voted upon, such part of the project or projects shall be abandoned as will bring the cost within the maximum amount of bonds authorized. In case any street, avenue or other public highway or part thereof is not improved because of insufficient bond authorization, it may be included in any subsequent election.

For bonded debt purposes such bonds shall be considered the same as bonds issued to pay the cost of improvements of intersections of streets. Bonds issued under this act shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law except as herein otherwise expressly provided. The provisions of this act are supplemental to other statutes relating to similar street improvements and shall not prevent the city from using other available statutes.

History: L. 1951, ch. 194, § 1; June 30.



15-731a Bonds for improving streets; election and nonlitigation certificate not required.

15-731a. Bonds for improving streets; election and nonlitigation certificate not required. The governing body of any city which, prior to the effective date of this act, has authorized, pursuant to the provisions of K.S.A. 15-731, and amendments thereto, the issuance of general obligation bonds of the city in the amount of $250,000 for the purpose of resurfacing and repaving and otherwise improving certain streets in the city together with necessary grading and drainage appurtenant thereto is hereby authorized to issue and sell such bonds in the manner provided by law without approval by election and without executing a nonlitigation certificate required by K.S.A. 10-108a, and amendments thereto. All proceedings for the issuance of such bonds and all bonds issued pursuant thereto are hereby validated and confirmed. The total amount of bonds issued under authority of this act shall not exceed the amount of $250,000.

History: L. 1986, ch. 87, § 1; May 8.



15-733 Repair and maintenance of streets; tax levy, use of proceeds.

15-733. Repair and maintenance of streets; tax levy, use of proceeds. Any city of the third class is hereby authorized to make an annual tax levy on all taxable tangible property in such city to be used for the purpose of providing funds for regrading, repaving, reoiling, remacadamizing, resurfacing, repairing or maintaining any street or any portion of any street which is located within such city and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto.

History: L. 1957, ch. 139, § 1; L. 1970, ch. 82, § 3; L. 1975, ch. 494, § 29; L. 1979, ch. 52, § 79; July 1.






Article 8 PUBLIC UTILITIES

15-807 Bonds for improving waterworks system.

15-807. Bonds for improving waterworks system. Any city of the third class owning and operating an electric light plant, sewer system or waterworks plant whose water supply may be insufficient to operate said utilities is by this act authorized to increase its bonded indebtedness above fifteen percent but not exceeding twenty percent of the assessed valuation of all taxable property within said city as shown by the assessment books for the year next preceding the year in which improvements shall be authorized, for the purpose of enlarging, repairing, extending and improving its waterworks system.

History: L. 1920, ch. 23, § 1; Jan. 25; R.S. 1923, § 15-807.



15-808 Same; laws applicable.

15-808. Same; laws applicable. The law governing the issuance of bonds for waterworks in cities of the third class shall govern the issuance of bonds under this act.

History: L. 1920, ch. 23, § 2; Jan. 25; R.S. 1923, § 15-808.



15-809 Sale of electric light, waterworks or gas system; election; application of proceeds.

15-809. Sale of electric light, waterworks or gas system; election; application of proceeds. Any city of the third class which owns an electric light or waterworks plant, electric transmission line, or water, gas or electric distribution system may sell the same except that the sale shall not be made until the proposition of whether to sell has been submitted to a vote of the qualified electors of the city. If a majority of the qualified electors who vote in the election vote in favor of the sale, the governing body may dispose of the plant, transmission line or distribution system, according to the proposition voted on at the election. The proposition submitted to the electors shall contain a statement of the proposed sale price and the name of the purchaser.

When the governing body decides to put the proposition to a vote, it shall pass an ordinance calling an election to be held within 40 days after the passage of the ordinance. The mayor shall cause a notice of the election to be published once a week for two consecutive weeks, the first publication to be not less than 21 days preceding the election. The notice shall state the purpose of the election, giving the sale price and the name of the purchaser, the date of the election, and the places of voting. The proposed purchaser shall bear all the expenses of the election.

All sales shall be for cash, and the proceeds of the sale shall be applied upon the payment of any outstanding bonds or obligations incurred in the purchase, erection or improvement of the property sold. The excess, if any, shall be paid into the general fund of the city. If the city is unable to purchase the unmatured bonds issued for the purchase, erection or improvement of the property sold, the governing body may invest the money necessary to take up such bonds at maturity in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any municipal bonds of this state, which shall become due prior to the due date of the bonds issued for the purchase, erection or improvement of the property sold, or in government bonds or federal landbank bonds. The purchase price and proceeding of the sale shall be filed with the state corporation commission.

History: L. 1923, ch. 102, § 1; R.S. 1923, § 15-809; L. 1929, ch. 135, § 1; L. 1931, ch. 135, § 1; L. 1939, ch. 141, § 1; L. 1951, ch. 189, § 1; L. 1977, ch. 54, § 20; L. 1981, ch. 173, § 53; L. 2009, ch. 74, § 1; Apr. 23.






Article 9 PUBLIC PARKS

15-911 Attachment of certain land outside cities for park and recreational purposes; tax levies.

15-911. Attachment of certain land outside cities for park and recreational purposes; tax levies. Any city of the third class, owning a tract of land acquired and used by said city for park and recreational purposes which tract of land is located within eight (8) miles of the corporate limits of said city, may by ordinance, duly passed, attach such park and recreational area to the city for park and recreational purposes and may impose an ad valorem tax on all lots and blocks entirely surrounded by city property sold to private persons and corporations by said city from said tract of land and all improvements located thereon and all taxable property having a tax situs therein: Provided, That such lots and blocks must be a part of the park and recreational area and subject to the rules and regulations of the city for the maintenance of the park and recreational area.

History: L. 1955, ch. 133, § 1; April 2.



15-912 Same; ordinance; notice and hearing; filing with register of deeds; when election required; expenses.

15-912. Same; ordinance; notice and hearing; filing with register of deeds; when election required; expenses. Any ordinance providing for attachment to the city for recreational purposes as described in K.S.A. 15-911 shall be published for two (2) weeks in the official city paper and shall describe the lands to be attached by giving the metes and bounds thereof, with the section, township, range and county in which the same are located. Such publication notice shall also give notice of the time and place of a meeting to be held by the governing body of the city for the purpose of answering and hearing any objections of owners of the affected recreational lots and blocks to such attachment. The time of such meeting shall be set not less than ten (10) nor more than twenty (20) days after the date of final publication of said ordinance and notice.

After said meeting, if the governing body of the city shall determine by resolution that such attachment of territory should be made to the city, it shall file or cause to be filed a certified copy of the ordinance of attachment certified by the city clerk in the office of the county clerk and in the office of the register of deeds of the county in which said lands are located and thereupon said lands shall be attached to said city: Provided, That if the owners of twenty-five percent (25%) or more of the area of the lands so privately owned shall file written objections to such attachment with the city clerk of said city on or before the time of the meeting hereinbefore provided for, such attachment shall not take effect unless and until the question of such attachment shall have been submitted to a vote of the owners of the lots and blocks privately owned which are included in such attachment and the majority of those voting shall have voted in favor of the attachment.

Except as herein otherwise provided, such election shall be called, noticed, held and canvassed in like manner as provided by the general bond law for bond elections. The governing body of the city shall have the power to call such an election. The governing body shall specify the place where the votes shall be cast and may appoint the judges and clerks of election who shall make their returns of the canvass of such election to the city clerk. The expense of such election shall be paid by the city.

History: L. 1955, ch. 133, § 2; April 2.



15-913 Same; taxes, limitation; use of proceeds.

15-913. Same; taxes, limitation; use of proceeds. Any lands attached to a city of the third class for recreational purposes pursuant to the provisions of K.S.A. 15-911 and 15-912, shall not be taxed by the city at a rate in excess of eleven (11) mills; and all the proceeds of said taxes must be used for the purpose of properly maintaining the roads on or adjoining said park and otherwise improving and maintaining said park.

History: L. 1955, ch. 133, § 3; April 2.



15-914 Agreements for cooperation in ownership and maintenance of swimming pool; apportionment of costs, tax levies; contributions of governmental entities.

15-914. Agreements for cooperation in ownership and maintenance of swimming pool; apportionment of costs, tax levies; contributions of governmental entities. The governing body of any city of the third class, the governing body of the county wherein such city is located and the governing body of any school district or districts with an attendance center located in said county, or any two or more of such governing bodies, one of which shall be that of said county, may negotiate and enter into an agreement for the purpose of cooperating in the ownership, construction, maintenance, improvement and operation of a swimming pool and related facilities. Any such agreement shall provide for an apportionment among said city, county and school district or districts, of the cost and maintenance thereof. Each of the participating taxing subdivisions are hereby authorized and directed to levy a general tax upon the property within their respective districts for the purpose of paying their proportionate share of the costs incurred under such agreement and to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto, for the financing of redevelopment projects upon property located in such county or school district. Participating cities and school districts are hereby authorized to contribute to the participating county moneys from the proceeds of such tax levies in the amount necessary to pay that portion of the principal and interest of bonds issued by the county under the provisions of K.S.A. 15-915 attributable to such city and school district or districts under such agreement.

History: L. 1979, ch. 48, § 1; April 20.



15-915 Same; issuance of bonds; petition and election, when.

15-915. Same; issuance of bonds; petition and election, when. Whenever an agreement is entered into pursuant to the provisions of K.S.A. 15-914 and for the purposes stated therein, the governing body of the participating county shall issue and sell its general obligation bonds in an amount necessary to pay the cost of construction and improvement of a swimming pool and related facilities under the provisions of this act. Such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any such governing body proposing to issue and sell such bonds shall adopt a resolution stating the amount and purpose thereof and shall give notice thereof. Such notice shall be published once each week for two (2) consecutive weeks in the official county newspaper. If, within sixty (60) days next following the last publication of such notice, a petition protesting such bond issue signed by not less than five percent (5%) of the qualified electors of such county is presented to the county election officer, no such issuance and sale of bonds shall be made unless the proposition to issue and sell such bonds has been submitted to and approved by a majority of the qualified electors of the county voting at an election called and held thereon. Such election shall be noticed, called and held in the manner prescribed for the noticing, calling and holding of elections under the general bond law. Tax levies levied by any participating county for the purpose of paying the principal and interest upon any bonds issued under the provisions of this act may be reduced by an amount equal to the contributions made by participating cities and school districts for such purpose under the provisions of K.S.A. 15-914.

History: L. 1979, ch. 48, § 2; April 20.






Article 10 CEMETERIES

15-1001 Survey of cemeteries; improvements.

15-1001. Survey of cemeteries; improvements. The governing body of any city governed by this act may purchase, hold and pay for, in the manner hereinbefore mentioned, lands not exceeding eighty acres, in one body, outside the limits of such city, for the purpose of burial of the dead. The council shall provide for the survey, platting, grading, fencing, ornamenting and improving all the burial and cemetery grounds, and the avenues leading thereto, owned by such city, and may construct walks therein, rear and protect ornamental trees therein, and provide for paying the expenses thereof.

History: L. 1871, ch. 60, § 67; April 3; R.S. 1923, § 15-1001.



15-1002 Cemetery lots; conveyance; regulation.

15-1002. Cemetery lots; conveyance; regulation. Cemetery lots owned by such city shall be conveyed by certificates signed by the mayor and counter-signed by the clerk under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot or lots described therein, by number, as laid down on such map or plat, for the purposes of interment; and such certificate shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot, for the sole purpose of interment, under the regulations of the city council; and such certificate shall be entitled to be recorded in the office of the register of deeds of the proper county without further acknowledgment; and such description of lots shall be deemed and recognized as a sufficient description thereof.

The council may limit the number of lots which shall be owned by the same person at the same time; may prescribe rules for enclosing, adorning and erecting monuments and tombstones on cemetery lots; and may prohibit any diversion of the use of such lots, and any improper adornment thereof, but no religious test shall be made as to the ownership of the lots, the burial therein, or the ornamentation of graves, or of such lots.

History: L. 1871, ch. 60, § 68; April 3; R.S. 1923, § 15-1002.



15-1003 Cemetery rules and regulations.

15-1003. Cemetery rules and regulations. The council may pass rules and ordinances, imposing penalties, and fines, not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and punishing trespassers therein; and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

History: L. 1871, ch. 60, § 69; April 3; R.S. 1923, § 15-1003.



15-1008 Unlawful establishment or maintenance.

15-1008. Unlawful establishment or maintenance. It shall be unlawful for any person, firm, corporation, society, association or church to establish or maintain a cemetery within the corporate limits of any city of the third class unless the governing body of such city shall adopt a resolution consenting to such establishment or maintenance.

History: L. 1945, ch. 153, § 1; March 28.



15-1009 Same; penalties.

15-1009. Same; penalties. Any person, firm, corporation, society, association or church violating the provisions of K.S.A. 15-1008 shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred dollars or more than one thousand dollars.

History: L. 1945, ch. 153, § 2; March 28.



15-1010 Same; act inapplicable to established cemetery.

15-1010. Same; act inapplicable to established cemetery. The provisions of this act shall not apply to [any] person, firm, corporation, association, society or church which has established a cemetery within the corporate limits of a city of the third class prior to the effective date of this act.

History: L. 1945, ch. 153, § 3; March 28.



15-1012 Issuance of bonds for certain cemetery purposes; election.

15-1012. Issuance of bonds for certain cemetery purposes; election. The governing body of any city of the third class having a city cemetery may issue bonds in an amount not to exceed five thousand dollars ($5,000) for the purpose of purchasing an addition to such cemetery and the laying out, improvement and beautification of such cemetery or such addition thereto, or for any one or more of such purposes. All such bonds shall be issued, sold, delivered and retired in conformance with the general bond law: Provided, That no bonds shall be issued under the authority conferred by this act until the question as to whether such bonds shall be issued has been submitted to a vote of the qualified electors of said city at a regular city election or at a special election called for such purpose, and a majority of the qualified electors voting at such election shall have voted in favor of such question. Notice of such election shall be given as provided in the general bond law.

History: L. 1953, ch. 124, § 1; June 30.



15-1013 Establishment of certain cemetery districts; petition; resolutions.

15-1013. Establishment of certain cemetery districts; petition; resolutions. Whenever it is proposed to create a cemetery district in any county in this state, which proposed cemetery district includes territory wherein an existing township cemetery is located, territory wherein a third-class city owns and maintains a cemetery inside of or outside of said proposed district, territory wherein an existing cemetery is owned and maintained by a religious organization, and territory in which there is located an abandoned cemetery, the residents of said proposed district shall present a petition to the board of county commissioners setting forth such proposed cemetery district, signed by not less than fifty-one percent (51%) of the qualified electors of said proposed district, as determined by an enumeration taken and verified for this purpose by some qualified elector of said district; and it shall be the duty of the board of county commissioners at their next regular meeting to examine the petition and copies of the resolutions hereinafter required and if the board finds that the petition and resolutions are in regular and due form, they shall enter an order in their proceedings establishing said cemetery district.

The said petition shall be accompanied by a copy of a resolution passed by the governing body of the third-class city owning and maintaining a cemetery either within or outside of said proposed district, stating that the city agrees to convey said cemetery to and for the use of said proposed cemetery district; and shall be accompanied by a copy of a resolution passed by the township board stating that said board agrees to convey the township cemetery to and for the use of said proposed cemetery district and by a copy of the resolution of the board of trustees or other governing board of any religious organization owning and operating a cemetery located within the district stating that said governing board agrees to convey said cemetery to and for the use of said proposed cemetery district.

History: L. 1953, ch. 475, § 1; March 10.



15-1014 Same; board of directors; officers; compensation; expenditures.

15-1014. Same; board of directors; officers; compensation; expenditures. Upon the establishment of the said cemetery district, the township trustees of every township, a portion of which is included in said district, and the mayor of each third-class city located within said cemetery district, shall constitute the board of directors of the cemetery district established, and shall have full power and control thereof.

The said board shall elect from their own membership a chairman and may select a secretary from their own membership, or otherwise, whose terms of office shall be such as the board shall fix. The treasurer of any incorporated city located within the newly created cemetery district may be selected by the board of directors as the treasurer of the cemetery district and when a city treasurer shall act as cemetery district treasurer, the bond given by said treasurer to the city shall also cover the funds of the cemetery district which come into his or her hands as said treasurer. When the board of directors shall select a treasurer for the district who is not a city treasurer, he or she shall be required to give a surety company bond in a sum not less than the amount of funds in his or her hands, conditioned for the safekeeping of such funds and to account for and turn over the same whenever called upon so to do by the board of directors. Members of the board of directors, the secretary and the treasurer of any cemetery district located in a county having a population of more than four thousand (4,000) and not more than five thousand (5,000) and an assessed tangible valuation of not more than eighteen million dollars ($18,000,000) shall receive such reasonable compensation for their services as may be established by the board of directors.

It shall be the duty of the board of directors to provide for the care and maintenance of all cemeteries conveyed to the cemetery district and also to provide for the care and maintenance of any abandoned cemetery located within the said district. All expenditures made by the said board of directors shall be paid by warrants drawn on the treasurer and signed by the secretary and chairman of the board.

History: L. 1953, ch. 475, § 2; L. 1955, ch. 130, § 1; L. 1969, ch. 111, § 1; July 1.



15-1015 Same; conveyances to district; tax levies; election.

15-1015. Same; conveyances to district; tax levies; election. (a) Subsequent to the establishment of the cemetery district and after the board has organized, the township board of any township owning a cemetery within the newly created district shall convey the township cemetery to the newly organized district, and the governing body of any city of the third class located within the organized district shall convey the city cemetery located either within or outside the district to the newly created cemetery district and the board of trustees or other governing board of any religious organization located within the district desiring to come under the provisions of this act shall convey its cemetery to the cemetery district. Thereafter, the board of directors is authorized to certify the levy of a tax of not to exceed 1 mill on all the taxable tangible property within the district for the purpose of maintaining and improving the cemeteries located within the newly organized district, including the maintenance and improvement of any abandoned cemeteries located therein.

(b) Whenever the board determines that the tax levy of 1 mill authorized by subsection (a) is insufficient to maintain and improve cemeteries, the board may adopt a resolution to certify a levy of a tax of more than 1 mill but not more than 3 mills in any year. Any such resolution adopted under this subsection shall state the total amount of the tax to be certified and shall be published once each week for two consecutive weeks in a newspaper of general circulation within the cemetery district. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition, signed by at least 5% of the qualified electors of the cemetery district, requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, is filed with the county election officer within 30 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the electors of the cemetery district voting at an election called and held thereon. All such elections shall be called and held in the manner provided by the general bond law. Such taxes shall be levied and collected in like manner as other taxes, which levy the board shall certify, on or before August 25 of each year, to the county clerk who is hereby authorized and required to place the same on the tax roll of the county to be collected by the county treasurer and paid over by the county treasurer to the treasurer of such board.

(c) If a sufficient protest petition is not filed, or if an election is held pursuant to subsection (b) and the question is approved at such election, the tax levy herein authorized shall be levied by the board of county commissioners upon certification to them, by the board of directors of the cemetery district, of the rate of levy to be made. The tax so collected shall be paid over by the county treasurer to the treasurer of the cemetery district upon order of the board of directors of the district, which order shall be signed by the chairperson and secretary of the board.

History: L. 1953, ch. 475, § 3; L. 1969, ch. 111, § 2; L. 1975, ch. 132, § 2; L. 1996, ch. 200, § 1; July 1.



15-1016 Same; payment of funds to district treasurer.

15-1016. Same; payment of funds to district treasurer. Upon the selection and qualification of the treasurer of the newly organized cemetery district, the township treasurer of any township conveying a township cemetery to the newly organized district, and the city treasurer of any city conveying a cemetery to the newly organized district, shall pay to said cemetery district treasurer all funds and moneys in their hands, together with all funds and moneys in the county treasury which have been collected for cemetery purposes by such city or township.

History: L. 1953, ch. 475, § 4; March 10.



15-1016a Same; use of funds from sale of lots in certain districts.

15-1016a. Same; use of funds from sale of lots in certain districts. The board of directors of any cemetery district located in a county having a population of more than four thousand (4,000) and not more than five thousand (5,000) and an assessed tangible valuation of not more than eighteen million dollars ($18,000,000) may set aside all or any portion of the proceeds arising from the sale of lots in any cemetery of such district in a fund which shall be used only for the purpose of procuring additional lands to be used for cemetery purposes.

History: L. 1969, ch. 111, § 3; July 1.



15-1017 Same; attachment of land in another county; petition; tax levies; transfer of moneys.

15-1017. Same; attachment of land in another county; petition; tax levies; transfer of moneys. Land adjacent to an established cemetery district and not a part of any other organized cemetery district which lies in a county other than where the greater portion of the cemetery district to which it seeks to be attached lies may be attached to the said cemetery district in the manner hereinafter provided. Upon presentation to the board of county commissioners of the county in which the greater part of the cemetery district lies, of a petition setting forth the boundaries of the area which desires to be attached to said cemetery district and signed by not less than fifty-one percent (51%) of the qualified electors of said area, to be determined by enumeration taken and verified for this purpose by some qualified elector of said area, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine said petition. If said board finds that the petition is regular and in due form as herein provided, the board shall notify the board of trustees of such cemetery district and forward a copy of the petition filed. Said board of trustees shall return the petition accompanied by a copy of a resolution adopted by the board of trustees of said cemetery district which resolution shall state that said board desires such area to be attached to the cemetery district.

Upon receipt of the petition and the resolution the county commissioners shall issue an order attaching such territory to the cemetery district and notice of such attachment shall be given to the county clerk of the county wherein the territory seeking to be attached is situate. Said attachment shall take effect on the first day of March next following the entry of said order. Such attached territory shall be subject thereafter to the tax levied by the cemetery district which district shall certify such levy to the county clerk of the county of the territory attached, together with its budget, and such county clerk shall levy such tax on all the taxable tangible property of the county in said cemetery district. The treasurer of the county shall transfer before the fifteenth day of January and July of each year, all moneys in his or her hands belonging to said cemetery district, including all moneys for the payment of bonds or interest of said district to the treasurer of the district and the treasurer receiving said moneys shall issue a receipt therefor and forward it to the treasurer of the county from which the money was sent. Expenditures shall be made as provided in K.S.A. 15-1015, and all acts amendatory thereof, and the tax levied by the district shall be subject to and limited by provisions of K.S.A. 15-1015, and all acts amendatory thereof.

History: L. 1955, ch. 130, § 2; June 30.



15-1018 Exclusion of territory from cemetery district located in certain cities; petition; county commissioners' duties.

15-1018. Exclusion of territory from cemetery district located in certain cities; petition; county commissioners' duties. Whenever a petition signed by not less than fifty-one percent (51%) of the owners of property located in that portion of a cemetery district located within the corporate limits of any city of the third class located in two (2) counties, requesting that property located within such city be excluded from the boundaries of the cemetery district and describing such property shall be filed with the board of county commissioners of such county, it shall be the duty of such board of commissioners at its next regular meeting to examine said petition and if it has been signed by fifty-one percent (51%) or more of the owners of such property and that there is no outstanding indebtedness against said cemetery district, it shall enter an order in its proceedings excluding such territory from the boundaries of the cemetery district. Such order shall be entered only if the excluded territory is to be attached to another cemetery's district.

History: L. 1967, ch. 116, § 1; July 1.



15-1019 Same; tax levies for outstanding indebtedness.

15-1019. Same; tax levies for outstanding indebtedness. If at the time a petition is filed requesting the exclusion of territory from such cemetery district, such district has any outstanding indebtedness, the board of county commissioners shall in the order excluding such territory from the cemetery district provide for the levy of taxes against the territory excluded to provide for the payment of its proportionate share of the indebtedness of the district which is outstanding at the time of such order.

History: L. 1967, ch. 116, § 2; July 1.






Article 11 MISCELLANEOUS PROVISIONS

15-1117 Natural gas production and sale; acquisition of drilling site; contracts.

15-1117. Natural gas production and sale; acquisition of drilling site; contracts. Any city of the third class situated in a recognized and established natural gas field is hereby granted power and authority to acquire a drilling site by lease or purchase, and to drill upon said land or upon other land leased for the purpose or owned by said city, or unitized with any such lands, a well for the production of natural gas and to produce and sell natural gas therefrom, and to enter into all necessary or desirable contracts for such purposes.

History: L. 1945, ch. 152, § 1; L. 1947, ch. 171, § 1; April 9.



15-1118 Same; conditions.

15-1118. Same; conditions. The drilling of a well as authorized in this act shall be upon the further conditions that some person shall be willing to enter into an agreement with the city whereby such person will drill and equip the well at such person's own expense, in the first instance, and without cost to the city, and with the understanding that such person shall be repaid from the natural gas produced from said well or the proceeds thereof, and that after being fully reimbursed the city shall then become the sole and exclusive owner of the well.

The governing body of the city shall credit to the funds of the city, the proceeds and income accruing to the city by reason of the city's ownership of the gas well, and in order to secure to the common owners of the land situated within the corporate limits of the city a proportionate acquisition of, and benefit from, the natural gas underlying said land, all such proceeds shall be subject to governmental uses and purposes of the city as the governing body shall order from time to time and to reduce and eliminate, insofar as possible, all property taxes of the city. Any well drilled under authority of this act shall be drilled within the corporate limits of the city.

History: L. 1945, ch. 152, § 2; March 16.



15-1119 Same; acreage within or without city limits.

15-1119. Same; acreage within or without city limits. If there be within the corporate limits of said city as many as 640 acres of land, some portion of which is available at a reasonable cost, either by lease or purchase, as a drill site, then the acreage attributable to such gas well shall be located within the corporate limits of said city; but if no drill site is available at a reasonable cost within the corporate limits of said city then the governing body of said city is hereby granted power and authority to acquire by lease or purchase a suitable drill site adjacent to said city.

History: L. 1947, ch. 171, § 2; April 9.



15-1120 Same; contracts for consolidation or unitization of land.

15-1120. Same; contracts for consolidation or unitization of land. If there shall be less than 640 acres of land within the corporate limits of said city, then the governing body of said city is hereby granted power and authority to join with others having the right to produce and sell natural gas from lands which with the land within the corporate limits of said city will constitute a drill site in conformity with the rules and regulations of the state corporation commission, and which together with all of the land within the corporate limits of said city will not exceed 640 acres, in the execution of such contracts and agreements as will result in consolidation or unitization of the land within the corporate limits of such city with such other lands so as to constitute a drilling unit not exceeding 640 acres in area, and to enter into contracts with such other persons having the right to produce and sell natural gas from such other lands for the drilling of a joint well upon such consolidated drilling unit, each party to contribute and to bear his, her or its proportionate share of the cost of drilling, equipping, completing, connecting and maintaining said gas well, and of producing, delivering and selling the natural gas therefrom, and to receive his, her or its proportionate share of the proceeds of such sales, according to the number of acres contributed by each such party to such drilling unit.

History: L. 1947, ch. 171, § 3; April 9.



15-1121 Same; election; resolution and order of governing body.

15-1121. Same; election; resolution and order of governing body. No such gas well shall be commenced until after the question has been submitted to a vote of the qualified electors of said city at a general city election or a special election held for that purpose, notice of which shall be given by one publication in the official city paper, and shall have been approved by the affirmative vote of sixty-five percent of said electors, as determined by the vote cast for mayor at the last city election.

Any city proposing to take action as herein authorized shall by resolution and order of the governing body of the city set out the terms and conditions which will govern the drilling of such well, the names and addresses of such persons, firms or corporations (if any) as will be associated with the city in such enterprise, a description of all of the lands constituting the drilling unit, the precise location of the proposed gas well, and shall fix the time when an election will be held for the purpose of voting on the proposal, and said resolution and order shall be published as a part of the notice of said election.

History: L. 1947, ch. 171, § 4; April 9.



15-1122 Same; effect of resolution, order and election; landowner may petition court; proceedings.

15-1122. Same; effect of resolution, order and election; landowner may petition court; proceedings. The land area described in such resolution and order shall constitute the drilling unit, and the approval of the proposal to drill such gas well, as evidenced by the result of said election, shall operate as a consent of all owners of natural gas underlying that portion of said drilling unit lying within the corporate limits of said city to the taking of such gas by said city and shall entitle the city to an acreage allowable equal to the number of acres lying within the corporate limits of said city and included in said drilling unit: Provided, however, That any owner of land situated within the corporate limits of said city feeling aggrieved by the interests and authority granted to said city by this act and by the approval of the proposal submitted at said election, may within ninety days after the date of said election, petition the district court of the county in which said city is located setting out any facts tending to show that such action will work undue hardship or operate inequitably as to the said petitioner.

Copy of the petition and of a summons shall be served upon the mayor of the city and the city shall within twenty days thereafter file answer thereto, and the cause shall be heard and determined by the court as a proceeding in equity, and the court shall find the facts and make such orders and enter such decree in the premises as the law and equities of the case require and in case the court finds in favor of the petitioner, the acreage owned by said petitioner shall be excluded from said drilling unit and the acreage allowable for natural gas production to said city shall be reduced accordingly. Any owner of land or mineral rights situated within the corporate limits of said city and included in said drilling unit who shall fail to petition the district court as herein authorized and have a determination of his or her rights, if any, shall thereafter be forever barred.

History: L. 1947, ch. 171, § 5; April 9.



15-1123 Leasing of municipal auditorium to patriotic organization; term.

15-1123. Leasing of municipal auditorium to patriotic organization; term. The governing body of any city of the third class, owning a municipal auditorium, is hereby authorized to lease all or any part of said auditorium to any patriotic organization, having a state and national organization, for a period not to exceed fifteen years, upon such terms as the governing body of the city and the patriotic organization desiring to lease the building may agree.

History: L. 1947, ch. 182, § 1; March 1.



15-1126 Sewage disposal plants in certain cities; special assessments; limitations.

15-1126. Sewage disposal plants in certain cities; special assessments; limitations. Any third-class city which is the county seat of a county having a population of more than two thousand five hundred (2,500) and less than six thousand (6,000) and an assessed valuation of tangible taxable property of more than nineteen million dollars ($19,000,000) and less than twenty-three million dollars ($23,000,000) and which city has been or shall be ordered by the secretary of health and environment to enlarge, improve or rebuild the city's sewage disposal plant or construct a new sewage disposal plant shall have authority and is empowered to assess not more than thirty percent (30%) of the total cost of such improvement against other taxing subdivisions whose territory includes land within the city limits of said city if the governing bodies of such overlapping taxing subdivisions give their consent to such assessments, which they are hereby authorized and empowered to do, and if no more than ten percent (10%) of the total cost of such improvement shall be charged and assessed against the county and not more than ten percent (10%) against any school district.

History: L. 1951, ch. 195, § 1; L. 1975, ch. 462, § 11; July 1.



15-1127 Sewage disposal plants in certain cities; assessment of other taxing units; bonds and notes of other taxing units; terms.

15-1127. Sewage disposal plants in certain cities; assessment of other taxing units; bonds and notes of other taxing units; terms. All assessments shall be levied by ordinance of the city and each other taxing unit assessed shall be notified in writing of the amount assessed against it. Then, such taxing subdivision assessed shall have the power to issue its general obligation bonds in an amount not exceeding the amount of its assessment and shall pay such assessment to the city from the proceeds of the sale of such bonds within 90 days from the publication of the assessment ordinance.

Such bonds shall mature in not more than 20 years from the date of issuance and shall bear interest at a rate not exceeding the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, and shall be executed, issued, registered, sold and retired as provided by the general bond law. If deemed necessary or proper each such taxing subdivision may issue temporary improvement notes pursuant to K.S.A. 10-123, and amendments thereto, to provide funds for paying its assessment prior to the issuance of its bonds.

History: L. 1951, ch. 195, § 2; L. 1970, ch. 64, § 45; L. 1978, ch. 99, § 22; L. 1983, ch. 49, § 68; May 12.



15-1128 Same; bond and tax limitations inapplicable.

15-1128. Same; bond and tax limitations inapplicable. Bonds issued under the authority of this act may be issued without a petition or election and without regard to limitations on bonded indebtedness of the issuing municipalities and taxing subdivisions; and taxes may be levied to pay the principal and interest of such bonds without regard to the aggregate tax levy limitations prescribed by law and without regard to the provisions of K.S.A. 79-2925 to 79-2936, inclusive, and amendments thereto.

History: L. 1951, ch. 195, § 3; March 15.



15-1146 Validation of sale and conveyance of land in city inundated by construction of reservoir.

15-1146. Validation of sale and conveyance of land in city inundated by construction of reservoir. In any city of the third class which has, prior to the effective date of this act, been inundated in whole or in part as the result of the construction of any dam or reservoir by the federal government, or is in the take line of any such dam or reservoir, in which the governing body of such city has sold any property located in such city which was heretofore dedicated to the public use, whether such property was real estate, personal property or mixed real estate and personal property, such sale is hereby confirmed, legalized and declared a valid sale and conveyance.

History: L. 1976, ch. 77, § 1; April 8.






Article 11b COMMUNITY BUILDING DISTRICTS

15-11b01 City and surrounding area; organization; purposes.

15-11b01. City and surrounding area; organization; purposes. Any city of the third class together with an area surrounding such city of not more than six (6) miles square may be organized as a community building district for the maintenance, operation, improvement and equipping of a community building as hereinafter provided.

History: L. 1959, ch. 114, § 1; June 30.



15-11b02 Community building district; petition; order; public corporation.

15-11b02. Community building district; petition; order; public corporation. Upon the presentation to the board of county commissioners of the county in which such city and surrounding area are located, of a petition setting forth the boundaries of a proposed community building district and requesting the formation of such district, signed by not less than 60% of the qualified electors of the proposed district, the sufficiency of such petition to be determined by an enumeration taken and verified for this purpose by the county election officer of the county, it shall be the duty of the board of county commissioners at its next regular meeting to examine the petition.

If the board finds that the petition is sufficient and regular and in due form and as herein provided, the board shall enter an order establishing such community building district and shall thereupon declare the territory described in the petition a public corporation and the inhabitants within the district to be incorporated as a community building district under the name "__________ community building district of __________ county, Kansas" (inserting the name of the district and of the proper county) and henceforth, the territory and the inhabitants residing therein and their successors shall constitute a body politic and corporate under the corporate name; shall have perpetual succession; shall have a seal, and may sue and be sued in its corporate name.

History: L. 1959, ch. 114, § 2; L. 1984, ch. 82, § 1; July 1.



15-11b03 Same; meeting; notice; chairman; election of directors; terms; powers and duties.

15-11b03. Same; meeting; notice; chairman; election of directors; terms; powers and duties. Upon the establishment of said community building district the mayor of the city within such district shall cause a notice to be published once each week for two (2) consecutive weeks in a newspaper of general circulation in said district stating that a meeting of the qualified electors of such district will be held at the time and place fixed in said notice for the purpose of electing seven (7) directors as a temporary governing board for such district. The last publication of said notice shall be made not more than six (6) days prior to the date of the meeting. At said meeting the mayor of the city, or in case the mayor be absent, the city clerk shall act as chairman of such meeting and the qualified electors present shall proceed to elect by ballot seven (7) directors for the community building district.

The directors so elected shall hold their offices until the first annual meeting of the community building district and shall have the same duties, powers, authority and jurisdiction conferred by this act on the regular board of directors.

History: L. 1959, ch. 114, § 3; June 30.



15-11b04 Same; acceptance of existing building; equipping and operation.

15-11b04. Same; acceptance of existing building; equipping and operation. A community building district organized under the provisions of this act is authorized to accept the conveyance of an existing community building owned by any individual, association or private or public corporation and to maintain, operate, improve and equip the same for use as a community building by the inhabitants of the community building district.

History: L. 1959, ch. 114, § 4; June 30.



15-11b05 Same; annual meeting; notice; posting; special meetings.

15-11b05. Same; annual meeting; notice; posting; special meetings. The annual meeting of the qualified electors of a community building district shall be held on the first Thursday of May each year. Notice of the annual meeting shall be given by the board of directors by one publication in a newspaper of general circulation in said district, said publication to be not less than five (5) nor more than ten (10) days prior to the date of the meeting. The notice shall state the time and place of such meeting. A copy of such notice shall be posted on the door of the community building if said district owns a community building for at least ten (10) days prior to the date of the meeting. A special meeting may be called by the chairman of the board of directors or by any three (3) members of the board, notice of such meeting to be given in the same manner as notice of the annual meeting except that such notice shall also state the purpose of the meeting.

History: L. 1959, ch. 114, § 5; June 30.



15-11b06 Same; persons entitled to vote at meetings.

15-11b06. Same; persons entitled to vote at meetings. Any person who has been a bona fide resident of the community building district for thirty (30) days prior to any meeting, who possesses the qualifications of a voter under the general election laws of the state shall be entitled to vote at said meeting.

History: L. 1959, ch. 114, § 6; June 30.



15-11b07 Same; board of directors; terms; vacancies.

15-11b07. Same; board of directors; terms; vacancies. Each community building district shall be governed by a board of seven (7) directors. At the first annual meeting seven (7) directors shall be elected by ballot for the following terms: Three (3) for a term of one (1) year and four (4) for a term of two (2) years. Thereafter succeeding directors should be elected for a term of two (2) years. Vacancies shall be filled by appointment by the remaining board members for the unexpired term.

History: L. 1959, ch. 114, § 7; June 30.



15-11b08 Same; organization; powers; bond of treasurer; expenditures.

15-11b08. Same; organization; powers; bond of treasurer; expenditures. Immediately following the annual meeting of the district the board of directors shall organize by electing a chairman and vice-chairman from its membership and by electing from within or without its membership a secretary and treasurer of the board. Said officers shall have the powers and duties customarily exercised by such officers. The board may require a bond from the treasurer in an amount determined by the board, the cost thereof to be paid by the district. Expenditures made by said board of directors shall be paid by warrants drawn upon the treasurer and signed by the chairman and secretary.

History: L. 1959, ch. 114, § 8; June 30.



15-11b09 Same; powers and duties of board.

15-11b09. Same; powers and duties of board. The board of directors of the community building district shall:

(a) Have full charge of the government, operation and maintenance of the community building;

(b) make and adopt such bylaws, rules and regulations for the operation and maintenance of the community building as it shall deem necessary;

(c) appoint and fix the compensation of such employees as it deems necessary;

(d) keep a complete record of its proceedings and make a report to each annual meeting of all receipts and expenditures and of such other information as it shall deem advisable.

History: L. 1959, ch. 114, § 9; June 30.



15-11b10 Same; tax levies.

15-11b10. Same; tax levies. The board of directors is authorized to determine and fix an annual tax to be levied by the community building district which shall not exceed one-half (1/2) mill on the dollar, for the purpose of maintaining and operating the community building and the payment of any expenses attendant thereupon. The board of directors shall certify such rate of levy to the county clerk and the county clerk shall levy such tax on all the taxable tangible property in the community building district. The tax so collected shall be paid by the county treasurer to the treasurer of the community building district.

History: L. 1959, ch. 114, § 10; June 30.



15-11b11 Attachment of territory outside county; petition; order; notice; tax levies.

15-11b11. Attachment of territory outside county; petition; order; notice; tax levies. Whenever a community building district has been organized within any county as authorized by K.S.A. 15-11b01 to 15-11b10, and amendments thereto, territory adjacent thereto but located in another county may be attached to such district as hereinafter provided.

Upon presentation to the board of directors of the community building district of a petition setting forth the boundaries of the area petitioned to be attached to the district and signed by not less than 51% of the qualified electors of the area, as determined by an enumeration taken and verified for this purpose by the county election officer of the county in which the area proposed to be attached is located, it shall be the duty of the board of directors of the community building district, at its next annual meeting, to examine the petition and if it finds the same to be in order and further finds it to the best interest of the district to attach such territory located outside the county, it shall issue an order attaching such territory to the district and shall give notice thereof to the county clerk of the county wherein the territory petitioned to be attached is located.

Such attached territory shall thereafter be subject to the tax levied by the district, and all residents within the attached territory shall thereafter be eligible to attend and to vote at all annual meetings, and the district including the attached territory shall thereafter be governed insofar as practicable by the provisions of K.S.A. 15-11b01 to 15-11b10, and acts amendatory thereof and supplemental thereto, except as hereinafter provided.

History: L. 1963, ch. 132, § 1; L. 1984, ch. 82, § 2; July 1.



15-11b12 Same; budget; filing with county clerks; tax levies; certification.

15-11b12. Same; budget; filing with county clerks; tax levies; certification. The board of directors of any community building district to which territory has been attached as provided for in K.S.A. 15-11b11 shall annually file the budget of the building district with the clerk of the county in which the district was originally organized, and the county clerk of any other county in which attached territory is located shall annually, on or before August 25, certify the total amount of assessed taxable tangible property located in his or her county to the county clerk of the county in which the district was originally organized.

The county clerk shall thereafter determine the rate of tax necessary to finance the budget to be derived from ad valorem taxes, but in no case to exceed the amount authorized by K.S.A. 15-11b10, and acts amendatory thereof. Upon determination of the rate of levy, the county clerk of the county in which the district was organized shall certify the same to the county clerk of any other county in which territory is located that is attached to the district; and it shall be the duty of the boards of county commissioners in each of the counties in which any of the territory or attached territory of the district lies to levy the tax upon the taxable tangible property within such territory or district.

History: L. 1963, ch. 132, § 2; April 30.



15-11b13 Same; payment of tax moneys to treasurer of district.

15-11b13. Same; payment of tax moneys to treasurer of district. The county treasurers of each of the counties in which territory or attached territory of the district is located, shall, upon collection of the tax moneys provided for in K.S.A. 15-11b12, pay the same to the treasurer of the community building district.

History: L. 1963, ch. 132, § 3; April 30.



15-11b14 Same; act supplemental to 15-11b01 to 15-11b10.

15-11b14. Same; act supplemental to 15-11b01 to 15-11b10. This act shall be construed as supplemental to and a part of K.S.A. 15-11b01 to 15-11b10.

History: L. 1963, ch. 132, § 4; April 30.






Article 12 GENERAL PROVISIONS

15-1201 When commission form applicable.

15-1201. When commission form applicable. All cities of the third class which shall adopt the provisions of this act, by a majority vote of all electors voting at a special election called for that purpose as hereinafter provided, shall be governed by the provisions of this act.

History: L. 1913, ch. 128, § 1; March 19; R.S. 1923, § 15-1201.



15-1202 Powers exercised by board of commissioners.

15-1202. Powers exercised by board of commissioners. Each city governed by the provisions of this act shall be a body corporate and politic, and the powers hereby granted shall be exercised by the board of commissioners of such city as hereinafter set forth, and such board of commissioners shall have and exercise all such rights, powers and duties as are conferred upon them by this act, and such other powers, rights and duties as are now or shall be hereafter conferred by the laws of the state of Kansas upon the mayors and councils of cities of the third class, insofar as the same are not in conflict with the provisions of this act.

History: L. 1913, ch. 128, § 2; March 19; R.S. 1923, § 15-1202.






Article 13 ELECTIONS

15-1302 Commissioners; terms.

15-1302. Commissioners; terms. There shall be an election for commissioners in cities of the third class adopting this act. All commissioners shall have terms of four years, except commissioners elected in April, 1968, shall have terms expiring in 1973. Commissioners elected in the year 1967 shall have terms expiring in 1971.

History: L. 1913, ch. 128, § 4; R.S. 1923, § 15-1302; L. 1968, ch. 274, § 45; April 30.



15-1304 Arrangement of names.

15-1304. Arrangement of names. The names of all candidates for mayor and commissioners and other elective offices of any city adopting the provisions of this act shall be arranged under the designation of the office, in alphabetical order, according to the surnames.

History: L. 1913, ch. 128, § 6; R.S. 1923, § 15-1304; L. 1968, ch. 274, § 46; April 30.






Article 14 BOARD OF COMMISSIONERS

15-1401 Qualifications of mayor and commissioners.

15-1401. Qualifications of mayor and commissioners. The mayor and each of said commissioners shall be a citizen of the United States and a qualified elector of such city.

History: L. 1913, ch. 128, § 7; R.S. 1923, § 15-1401; L. 1972, ch. 161, § 2; L. 1975, ch. 106, § 4; March 22.



15-1402 Holding other offices.

15-1402. Holding other offices. Neither the mayor nor any commissioner shall be elected or appointed to any office created by, or the compensation of which was increased or fixed by, the board of commissioners while he or she was a member thereof, until the expiration of at least two years after such person has ceased to be a member of said board.

History: L. 1913, ch. 128, § 8; March 19; R.S. 1923, § 15-1402.



15-1404 Bond of mayor and commissioners.

15-1404. Bond of mayor and commissioners. (a) The mayor and each of the commissioners, before entering upon the duties of the office, shall give a good and sufficient surety bond, to be executed by a bonding company authorized to do business in Kansas, payable to and for the use and benefit of any such city, in the sum of not less than $2,000, conditioned for the faithful discharge of the duties of office, and that such officer will save such city harmless from all loss caused by such person's neglect of duty, or misfeasance in office or for the willful expenditure of any moneys of such city in violation of law. The cost of such surety bonds shall be borne by such city.

(b) The provisions of this section shall not apply if the mayor or commissioners are included within a blanket or other surety bond covering other officers and employees of the city, in an amount not less than required by subsection (a).

History: L. 1913, ch. 128, § 10; R.S. 1923, § 15-1404. L. 1989, ch. 69, § 3; July 1.



15-1405 Vacancy in office of mayor or commissioner.

15-1405. Vacancy in office of mayor or commissioner. In case of any vacancy from any cause in the office of mayor or any commissioner, the remaining members of the board of commissioners, within 10 days after the happening of such vacancy, shall elect some suitable person to fill the vacancy for the balance of the unexpired term of such office. If the remaining members cannot agree upon some such suitable person, then they shall call in the then city attorney, who shall cast the decisive vote for such appointment.

The resignation of the mayor or any commissioner elected under this act shall be made in writing to the board of commissioners for their action thereon. If the mayor or any commissioner shall remove from the territorial limits of such city, such removal shall, ipso facto, be deemed to create a vacancy in such person's office.

History: L. 1913, ch. 128, § 11; R.S. 1923, § 15-1405; L. 1985, ch. 80, § 6; May 2.



15-1406 Commissioners as governing body.

15-1406. Commissioners as governing body. The board of commissioners shall constitute the municipal government of such city, and shall be the successors of the mayor and council, and, upon the qualification of the members of said board of commissioners, all powers, rights, duties and emoluments of the then mayor and councilmen of any city adopting this act shall cease and terminate; but all current unfinished business shall proceed without interruption under the commissioners and all acts of the commissioners in respect thereto shall be valid in every respect.

History: L. 1913, ch. 128, § 12; March 19; R.S. 1923, § 15-1406.



15-1407 Department commissioners; powers and duties.

15-1407. Department commissioners; powers and duties. The mayor shall be, ex officio, the commissioner of the police and fire departments, and shall have under his or her special charge, and be responsible for, the enforcement of all city ordinances and police regulations of such city, and have general supervision over the fire department, shall have under his or her special charge the public parks and all property of such city, and shall have supervision over the health department of such city, and shall in conjunction with the commissioner of streets keep the streets, alleys and public grounds of such city in a sanitary condition, and shall enforce all rules and regulations necessary to this end and shall protect the health of the inhabitants of such city.

The board of commissioners shall, by a majority vote of all members thereof, designate from among their number one commissioner, who shall be known as "commissioner of finance, revenue, and waterworks," and lighting plant owned by said city, who shall have under his or her special charge the preparation of an annual budget, and the levy of taxes and the collection of all revenues belonging to such city, from whatever source the same may be derived, and the management of the finances of such city, and the construction, maintenance and operation of any waterworks owned by any such city; and one commissioner, who shall be known as "commissioner of streets, alleys and public improvements," who shall have under his or her special care the supervision of streets and alleys, and the repair, construction and maintenance of sidewalks, bridges, and sewers, and all other public improvements not herein otherwise provided for and shall have general supervision over the engineering department of such city, and the commissioner shall also see that all contracts for public improvements under his or her supervision are faithfully complied with, and that the conditions of all permits to excavate in the streets and alleys of the city and the grant of any franchise or privilege are faithfully performed.

Said board of commissioners so constituted shall have control and supervision over all the departments of such city and to that end shall have power to make and enforce such rules and regulations as they may deem fit and proper for and concerning the organization, management and operation of all the departments of such city, and whatever agencies may be created for the administration of its affairs.

In case at any time the duties of any of said commissioners shall be found to be excessive, said board of commissioners, by a majority vote of all the members thereof, may relieve said commissioner by assigning to some other member of said board, for a time to be by them determined, a portion of the work assigned by this act to said commissioner; and said board may from time to time assign such further duties to each of said commissioners as shall be for the best interests of such city.

History: L. 1913, ch. 128, § 13; March 19; R.S. 1923, § 15-1407.



15-1409 Meetings of board; quorum.

15-1409. Meetings of board; quorum. Said board of commissioners shall meet at least once every week in regular meeting in the city hall, at such time as shall be fixed by said board of commissioners, and take under advisement and act upon such business as may come before them. A majority of the members of said board shall constitute a quorum for the transaction of business, but no final action shall be taken in any matter respecting the department of any absent commissioner unless such business has been made a special order, with notice to such commissioner of such contemplated action, or unless such action is taken at a regular meeting of the board.

History: L. 1913, ch. 128, § 15; March 19; R.S. 1923, § 15-1409.






Article 15 THE MAYOR

15-1501 General functions of mayor.

15-1501. General functions of mayor. The mayor shall preside at all meetings of the board of commissioners, except as herein otherwise provided. The mayor shall be the chief executive officer of said city, and shall have general supervision and control of all other officers, departments and affairs of government of such city, and shall take care that the provisions of this act and all ordinances of such city are complied with.

History: L. 1913, ch. 128, § 16; March 19; R.S. 1923, § 15-1501.



15-1502 Signing of ordinances; right to vote; no veto power.

15-1502. Signing of ordinances; right to vote; no veto power. The mayor shall sign all ordinances passed by the board of commissioners, and shall have the right to vote as a member of said board on all questions which may arise, but the mayor shall have no veto power.

History: L. 1913, ch. 128, § 17; March 19; R.S. 1923, § 15-1502.



15-1503 Special meetings; notice.

15-1503. Special meetings; notice. The mayor and any one commissioner shall have the power to call special meetings of the board of commissioners, the object of which shall be submitted to said board in writing, and the call and the object, as well as the action of said board thereon, shall be entered upon the journal by the clerk, and no other business shall be transacted except that mentioned in the call. A written notice of said special meeting shall be served personally upon each member of said board or left at his or her usual place of residence at least two hours before the time of such meeting. The notice shall state the time, place and object of such special meeting, and shall be issued by the city clerk to the chief of police, his or her deputy or a policeman, or other city employee, who shall be required to make such service at once as above provided, and the person serving such notice shall make a return in writing of the serving such notice, showing the manner of such service.

History: L. 1913, ch. 128, § 18; March 19; R.S. 1923, § 15-1503.



15-1504 President of board.

15-1504. President of board. At the first regular meeting of the board of commissioners of any city adopting the provisions of this act, after the members thereof have been duly elected and qualified, said board, by a majority vote of all of its members, shall appoint by ballot one of their number to act instead of the mayor at any time during which the mayor is unable to perform the duties of the office by reason of temporary or continued absence or sickness or disability; the official title of such member so appointed shall be "President of the Board of Commissioners," and the commissioner so appointed shall be invested with all the powers and shall perform all the duties of the mayor of said city during such absence or sickness.

History: L. 1913, ch. 128, § 19; March 19; R.S. 1923, § 15-1504.






Article 16 APPOINTIVE OFFICERS

15-1601 Appointive officers; terms and compensation; vacancies.

15-1601. Appointive officers; terms and compensation; vacancies. The board of commissioners shall appoint, for a term of one (1) year, by a majority vote of all the members thereof, the following officers, to wit: A city clerk, a city treasurer, a municipal judge of the municipal court, a city marshal-chief of police, and may appoint the following officers, to wit: A city attorney, a fire chief, and such other officers, assistants, and employees as they deem necessary for the best interests of the city; but no such officer shall be appointed until his or her term and salary shall have been fixed by ordinance. Such persons shall hold their respective offices until their successors shall have been appointed and qualified. In case of appointment to fill a vacancy, such appointee shall only serve for the remainder of the term for which his or her predecessor was appointed. The board of commissioners may retain a licensed professional engineer to act in the capacity of city engineer for specifically defined duties, and provide for reasonable compensation for the services rendered.

History: L. 1913, ch. 128, § 20; R.S. 1923, § 15-1601; L. 1959, ch. 83, § 4; L. 1967, ch. 90, § 15; July 1.



15-1602 Residents only to be appointed; exception.

15-1602. Residents only to be appointed; exception. No person shall be eligible to any appointive office unless he or she shall be a bona fide resident of the city at least one (1) year prior to his or her appointment, except that the city may hire nonresident expert employees or appoint nonresidents as a municipal judge or as law enforcement officers when deemed necessary by the board of commissioners, including the appointment of nonresidents who also serve as a municipal judge or law enforcement officers of another municipality or public agency: Provided, That nothing herein shall authorize the appointment of nonresidents of this state.

History: L. 1913, ch. 128, § 21; R.S. 1923, § 15-1602; L. 1967, ch. 90, § 16; July 1.



15-1603 Removal of officers.

15-1603. Removal of officers. The board of commissioners shall have power to remove the city attorney, city clerk, city treasurer, police judge, city engineer or city assessor for incompetency, neglect of duty, or malfeasance in office, upon charges preferred, after due notice in writing and opportunity to be heard in their defense. When such charges are sustained any such officers shall be removed by resolution of the board of commissioners, passed by a vote of at least two of the members of said board, declaring that the charges preferred have been proven and that such office is vacant. But said board may in its discretion, by a majority vote of all the members thereof, remove with or without cause the incumbent of any other appointive city office or employment whatever, and may by ordinance prescribe, limit or change the salary of all appointive officers or employees, except that the salary of all appointive officers shall not be increased or diminished during the term for which they are appointed.

History: L. 1913, ch. 128, § 22; March 19; R.S. 1923, § 15-1603.



15-1604 How vacancies filled; resignations.

15-1604. How vacancies filled; resignations. In case of the disability or any vacancy occurring by death, resignation or removal by the board of commissioners of any city officer, the said board shall, by a majority vote of all the members thereof, appoint some suitable person to fill the unexpired term. The resignation of any city officer appointed under the provisions of this act shall be made in writing to the board of commissioners for their action thereupon. If any city officer required to be a bona fide resident of the city shall remove from the territorial limits of such city, such removal shall ipso facto, vacate his or her office. The city clerk shall enter every appointment of office and the date thereof on the journal.

History: L. 1913, ch. 128, § 23; R.S. 1923, § 15-1604; L. 1967, ch. 90, § 17, July 1.






Article 17 MISCELLANEOUS PROVISIONS

15-1701 Continuance of ordinances; property rights not affected.

15-1701. Continuance of ordinances; property rights not affected. All existing ordinances, not inconsistent with the provisions of this act, shall remain in full force and effect until amended or repealed, and all proceedings relating to the levy and collection of general taxes and special assessments and the sale and conveyance of land for the nonpayment thereof, and all contracts heretofore entered into by such city, shall remain in full force and effect and be completed under existing laws; and no right or property accrued to any city, corporation, firm or person under the laws of this state shall be affected by this act.

History: L. 1913, ch. 128, § 24; March 19; R.S. 1923, § 15-1701.



15-1704 Election to adopt act; election of officers.

15-1704. Election to adopt act; election of officers. Before the provisions of this act shall apply to any city of the third class in this state, it shall be submitted, in the manner provided by K.S.A. 12-184, to a vote of the legally qualified electors of such city for adoption, and shall receive a majority of all votes cast at such election.

Such election shall be held in all respects according to the law for city elections on questions submitted. If a majority of all the votes cast at such election shall be in favor of the adoption of this act, then at the next city election in an odd-numbered year a mayor and two (2) commissioners shall be elected as provided herein.

History: L. 1913, ch. 128, § 27; R.S. 1923, § 15-1704; L. 1968, ch. 274, § 47; L. 1976, ch. 76, § 17; July 1.









Chapter 16 CONTRACTS AND PROMISES

Article 1 GENERAL PROVISIONS

16-101 Joint contracts as joint and several.

16-101. Joint contracts as joint and several. All contracts which by the common law are joint only, shall be construed to be joint and several.

History: G.S. 1868, ch. 21, § 1; Oct. 31; R.S. 1923, 16-101.



16-102 Liability of estate of decedent thereon.

16-102. Liability of estate of decedent thereon. In case of the death of one or more of the joint obligors or promisors, the joint debt or contract shall and may survive against the heirs, executors and administrators of the deceased obligor or promisor, as well as against the survivors.

History: G.S. 1868, ch. 21, § 2; Oct. 31; R.S. 1923, 16-102.



16-103 Liability on death of all joint obligors.

16-103. Liability on death of all joint obligors. When all the obligors or promisors shall die, the debt or contract shall survive against the heirs, executors and administrators of all the deceased joint obligors and promisors.

History: G.S. 1868, ch. 21, § 3; Oct. 31; R.S. 1923, 16-103.



16-104 Suit against copartners or joint obligors.

16-104. Suit against copartners or joint obligors. In all cases of joint obligations and joint assumptions of copartners or others, suits may be brought and prosecuted against any one or more of those who are so liable.

History: G.S. 1868, ch. 21; § 4; Oct. 31; R.S. 1923, 16-104.



16-105 Release of persons jointly or severally liable.

16-105. Release of persons jointly or severally liable. Any person jointly or severally liable with others for the payment of any debt or demand may be released from such liability by the creditor, and such release shall not discharge the other debtors or obligors beyond the proper proportion of the debt or demand for which the person released was liable.

History: G.S. 1868, ch. 21, § 5; Oct. 31; R.S. 1923, 16-105.



16-106 Seals.

16-106. Seals. The use of private seals in written contracts (except the seals of corporations) is abolished, and the addition of a private seal to an instrument of writing shall not affect its character in any respect.

History: G.S. 1868, ch. 21, § 6; Oct. 31; R.S. 1923, 16-106.



16-107 Consideration, what imports.

16-107. Consideration, what imports. All contracts in writing, signed by the party bound thereby, or his authorized agent or attorney, shall import a consideration.

History: G.S. 1868, ch. 21, § 7; Oct. 31; R.S. 1923, 16-107.



16-108 Want of consideration.

16-108. Want of consideration. The want or failure in the whole or in part, of the consideration of a written contract, may be shown as a defense, total or partial, as the case may be, in an action on such contract, brought by one who is not an innocent holder in good faith.

History: G.S. 1868, ch. 21, § 8; Oct. 31; R.S. 1923, 16-108.



16-109 Contracts for sale of improvements on government lands.

16-109. Contracts for sale of improvements on government lands. All contracts, promises, assumptions or undertakings, either written or verbal, made in good faith, and without fraud, collusion or circumvention, for the sale or purchase of improvements made on the lands owned by the government of the United States, shall be deemed valid, and may be sued upon as other contracts.

History: G.S. 1868, ch. 21, § 9; Oct. 31; R.S. 1923, 16-109.



16-110 Conveyances of improvements on public lands.

16-110. Conveyances of improvements on public lands. Deeds of quitclaim and other conveyances of improvements upon public lands shall be as binding, and effectual between the parties, for conveying the title of the grantor in and to the same, as in cases where the grantor has the fee simple to the premises conveyed.

History: G.S. 1868, ch. 21, § 10; Oct. 31; R.S. 1923, 16-110.



16-111 Medium of payment.

16-111. Medium of payment. That from and after the passage of this act, all obligations of debt, judgments, or executions, stated in terms of dollars, and to be paid in money, if not dischargeable in United States legal-tender notes, shall be payable in either the standard silver or gold coins authorized by the congress of the United States, all stipulations in the contract to the contrary notwithstanding.

History: L. 1893, ch. 99, § 1; April 5; R.S. 1923, 16-111.



16-112 Restraint of trade; penalty.

16-112. Restraint of trade; penalty. A person, firm, corporation or association of persons doing business in this state shall not make it a condition of the sale of goods, wares or merchandise that the purchaser shall not sell or deal in the goods, wares or merchandise of any other person, firm, corporation, or association of persons, but the provisions of this section shall not prohibit the appointment of agents or sole agents for the sale of, nor the making of contracts for the exclusive sale of, goods, wares, or merchandise. Whoever, as principal or agent, violates the provisions of this section shall be punished for the first offense by a fine of not less than fifty nor more than one hundred dollars; and for each succeeding offense by a fine of not less than one hundred nor more than five hundred dollars, or by imprisonment for not more than one year, or by both such fine and imprisonment.

History: L. 1907, ch. 139, § 1; March 6; R.S. 1923, 16-112.



16-113 Appointment of process agent by nonresident contractor; exception; filing.

16-113. Appointment of process agent by nonresident contractor; exception; filing. (a) Whenever the state or any political subdivision of the state, or any agency or instrumentality thereof, enters into a contract with any person who is not a resident of this state for the construction of any public improvement to be paid for by public funds, such person shall appoint in writing, as such person's agent, a resident of Kansas, except, no appointment under this section is required if the person is a foreign corporation, foreign limited partnership, or foreign limited liability company qualified to do business and in good standing in Kansas.

(b) Process for such person may be served on such agent in any civil action which arises out of the contract and in which the state, political subdivision, agency or instrumentality is a plaintiff. The appointment of such agent shall be filed with the secretary of state as provided in K.S.A. 60-306, and amendments thereto. No person required to appoint such an agent shall receive public moneys pursuant to such person's contract until the appointment has been made and filed as required by this section.

(c) As used in this section, "person" means any individual, partnership or unincorporated association.

History: L. 1913, ch. 299, § 1; L. 1980, ch. 73, § 1; L. 1993, ch. 179, § 1; July 1.



16-114 Penalty for violating preceding section.

16-114. Penalty for violating preceding section. Any person or corporation which shall violate any of the provisions of this act shall be guilty of a misdemeanor and upon conviction shall be fined in any sum not more than one thousand dollars.

History: L. 1913, ch. 299, § 2; March 5; R.S. 1923, 16-114.



16-115 Definitions.

16-115. Definitions. Whenever used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein, unless the context otherwise requires:

(a) "Property" means real or personal property, or both, and any interest therein; and

(b) "person" means any person, firm, partnership, association or corporation.

History: L. 1969, ch. 304, § 1; July 1.



16-116 Agreements by electric or gas public utilities waiving partition rights or restricting alienation of certain properties authorized; application of act.

16-116. Agreements by electric or gas public utilities waiving partition rights or restricting alienation of certain properties authorized; application of act. (a) Any two (2) or more persons who own or intend to own, jointly or as tenants in common, any property that is used or is to be used, in whole or in part, for the generation, transmission or distribution of electricity, or for the production, gathering, storage, processing, transmission or distribution of manufactured or natural gas, may enter into an agreement waiving their respective rights with respect to the partition of such property, or otherwise restricting the alienation thereof, for a period of time ending not later than the abandonment of such use. Without limiting the general application of the foregoing, the rule of law commonly known as the rule against perpetuities and the rule of law commonly known as the rule prohibiting unreasonable restraints on alienation of property shall not be applied to invalidate, render unenforceable or otherwise affect any such agreement.

(b) The provisions of this act shall apply to any such agreement entered into either prior or subsequent to the effective date of this act.

History: L. 1969, ch. 304, § 2; July 1.



16-117 Credit agreements; definitions.

16-117. Credit agreements; definitions. As used in this act:

(a) "Credit agreement" means an agreement by a financial institution to lend or delay repayment of money, goods or things in action, to otherwise extend credit or to make any other financial accommodation. For purposes of this act the term "credit agreement" does not include the following agreements: Open-end or closed-end promissory notes, real estate mortgages, security agreements, guaranty agreements, letters of credit, deposit account agreements, agreements in connection with deposit accounts for the payment of overdrafts, agreements in connection with student loans insured or guaranteed pursuant to the federal higher education act of 1965, and acts amendatory thereof and supplementary thereto, and agreements in connection with "lender credit cards" as defined in the uniform consumer credit code;

(b) "creditor" means a financial institution which extends credit or extends a financial accommodation under a credit agreement with a debtor;

(c) "debtor" means a person who obtains credit or receives a financial accommodation under a credit agreement with a financial institution; and

(d) "financial institution" means a bank, savings and loan association, savings bank or credit union.

History: L. 1988, ch. 55, § 1; L. 1989, ch. 70, § 1; L. 1998, ch. 56, § 1; July 1.



16-118 Same; requirements; failure to comply.

16-118. Same; requirements; failure to comply. (a) A debtor or a creditor may not maintain an action for legal or equitable relief or a defense, based in either case upon a failure to perform on an alleged credit agreement, unless the material terms and conditions of the agreement are in writing and signed by the creditor and the debtor.

(b) All credit agreements shall contain a clear, conspicuous and printed notice to the debtor that states that the written credit agreement is a final expression of the credit agreement between the creditor and debtor and such written credit agreement may not be contradicted by evidence of any prior oral credit agreement or of a contemporaneous oral credit agreement between the creditor and debtor. A written credit agreement shall contain a sufficient space for the placement of nonstandard terms, including the reduction to writing of a previous oral credit agreement and an affirmation, signed or initialed by the debtor and the creditor, that no unwritten oral credit agreement between the parties exists.

(c) Failure to comply with provisions of subsections (a) and (b) shall preclude an action or defense based on any of the following legal or equitable theories: (1) An implied agreement based on course of dealing or performance or on a fiduciary relationship; (2) promissory or equitable estoppel; (3) part performance; or (4) negligent representation.

History: L. 1988, ch. 55, § 2; L. 1989, ch. 70, § 2; L. 1998, ch. 56, § 2; July 1.



16-119 Same; declaration of meaning of original act.

16-119. Same; declaration of meaning of original act. This act is a declaration of the meaning of chapter 55 of the laws of 1988, as originally adopted.

History: L. 1989, ch. 70, § 3; March 9.



16-120 Reimbursement for warranty work.

16-120. Reimbursement for warranty work. (a) As used in this section:

(1) "Contract" has the meaning provided by K.S.A. 16-1302 or 16-1402, and amendments thereto.

(2) "Dealer" includes farm equipment dealers, as defined in K.S.A. 16-1202, and amendments thereto, or retailers, as defined in K.S.A. 16-1302 or 16-1402, and amendments thereto.

(3) "Dealership agreement" has the meaning provided by K.S.A. 16-1202, and amendments thereto.

(4) "Equipment" includes farm equipment, as defined in K.S.A. 16-1202, and amendments thereto, outdoor power equipment, as defined in K.S.A. 16-1302, and amendments thereto, or equipment, as defined in K.S.A. 16-1402, and amendments thereto.

(5) "Manufacturer" includes farm equipment manufacturers as defined in K.S.A. 16-1202, and amendments thereto, or suppliers, as defined in K.S.A. 16-1302 or 16-1402, and amendments thereto.

(b) With respect to any equipment sold on or after July 1, 2000, any warranty repair work performed for a consumer by a dealer under the provisions of a manufacturer's express warranty, shall require the manufacturer to reimburse the dealer at an hourly labor rate which is the same as the hourly labor rate the dealer currently charges consumers for nonwarranty repair work.

(c) Nothing in this act shall apply to, or operate or be construed to invalidate, impair or otherwise infringe upon the specific requirements of any contract or dealership agreement between a dealer and a manufacturer entered into prior to the effective date of this act, if such contract or dealership agreement is in effect on the effective date of this act.

(d) The provisions of this section shall not apply to a manufacturer who provides in a written dealer agreement for compensation to a dealer for warranty labor costs either as (1) a discount in the pricing of the equipment to the dealer or, (2) a lump sum payment to the dealer, provided such payment is not less than 5% of the suggested retail price of the equipment.

History: L. 2000, ch. 83, § 1; July 1.



16-121 Construction contracts, motor carrier transportation contracts, dealer agreements, franchise agreements; certain indemnification provisions and additional insured provisions void, when.

16-121. Construction contracts, motor carrier transportation contracts, dealer agreements, franchise agreements; certain indemnification provisions and additional insured provisions void, when. (a) When used in this section:

(1) "Construction contract" means an agreement for the design, construction, alteration, renovation, repair or maintenance of a building, structure, highway, road, bridge, water line, sewer line, oil line, gas line, appurtenance or other improvement to real property, including any moving, demolition or excavation, except that no deed, lease, easement, license or other instrument granting an interest in or the right to possess property shall be deemed to be a construction contract even if the instrument includes the right to design, construct, alter, renovate, repair or maintain improvements on such real property. "Construction contract" shall not include any design, construction, alteration, renovation, repair or maintenance of:

(A) Dirt or gravel roads used to access oil and gas wells and associated facilities; or

(B) oil flow lines or gas gathering lines used in association with the transportation of production from oil and gas wells from the wellhead to oil storage facilities or gas transmission lines.

(2) "Contract" means any construction contract, motor carrier transportation contract, dealer agreement or franchise agreement.

(3) "Damages" means personal injury damages, property damages or economic loss.

(4) "Dealership agreement" means an oral or written agreement of definite or indefinite duration between an equipment manufacturer or service provider and an equipment or service dealer which provides for the rights and obligations of the parties with respect to the purchase or sale of such equipment or services.

(5) "Franchise agreement" means any contract or franchise or any other terminology used to describe the contractual relationship between manufacturers, distributors and dealers, by which:

(A) A right is granted one party to engage in the business of offering, selling or otherwise distributing goods or services under a marketing plan or system prescribed in substantial part by the other party, and in which there is a community of interest in the marketing of goods or services at wholesale or retail, by lease, agreement or otherwise; and

(B) the operation of the grantee's business pursuant to such agreement is substantially associated with the grantor's trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the grantor or an affiliate of the grantor.

(6) "Indemnification provision" means a covenant, promise, agreement, clause or understanding in connection with, contained in, or collateral to a contract that requires the promisor to hold harmless, indemnify or defend the promisee or others against liability for loss or damages.

(7) "Motor carrier transportation contract" means, with respect to a motor carrier as defined in K.S.A. 66-1,108, and amendments thereto, a contract, agreement or understanding covering:

(A) The transportation of property by a motor carrier;

(B) the entrance on property by the motor carrier for the purpose of loading, unloading or transporting property; or

(C) a service incidental to activity described in clause (A) or (B) including, but not limited to, storage of property.

"Motor carrier transportation contract" shall not include the uniform intermodal interchange and facilities access agreement administered by the intermodal association of North America or other agreements providing for the interchange, use or possession of intermodal chassis, containers or other intermodal equipment.

(8) "Mutual indemnity obligation" means an indemnity obligation in a contract in which the parties agree to indemnify each other and each other's contractors and their employees against loss, liability or damages arising in connection with bodily injury, death and damage to property of the respective employees, contractors or their employees, and invitees of each party arising out of or resulting from the performance of the agreement.

(9) "Promisee" shall include an agent, employee or independent contractor who is directly responsible to the promisee.

(10) "Unilateral indemnity obligation" means an indemnity obligation in a contract in which one of the parties as promisor agrees to indemnify the other party as promisee with respect to claims for personal injury or death to the promisor's employees or agents or to the employees or agents of the promisor's contractors but in which the promisee does not make a reciprocal indemnity to the promisor.

(b) An indemnification provision in a contract which requires the promisor to indemnify the promisee for the promisee's negligence or intentional acts or omissions is against public policy and is void and unenforceable.

(c) A provision in a contract which requires a party to provide liability coverage to another party, as an additional insured, for such other party's own negligence or intentional acts or omissions is against public policy and is void and unenforceable.

(d) This act shall not be construed to affect or impair:

(1) The contractual obligation of a contractor or owner to provide railroad protective insurance or general liability insurance;

(2) an agreement under which an owner, a responsible party or a governmental entity agrees to indemnify a contractor directly or through another contractor with respect to strict liability under environmental laws;

(3) an indemnification agreement that is an integral part of an offer to compromise or a settlement of a disputed claim, if:

(A) The settlement is based on consideration;

(B) the dispute relates to an alleged event that is related to a construction contract and that occurred before the settlement is made; and

(C) the indemnification relates only to claims that have arisen or may arise from the past event;

(4) the validity of any insurance contract, construction bond or other agreement lawfully issued by an insurer or bonding company;

(5) a separately negotiated provision or provisions whereby the parties mutually agree to a reasonable allocation of risk, if each such provision is:

(A) Based on generally accepted industry loss experience; and

(B) supported by adequate consideration; and

(6) an agreement that provides for indemnity if the parties agree in writing that the indemnity obligation will be supported by liability insurance coverage to be furnished by the promisor subject to the following limitations:

(A) With respect to a mutual indemnity obligation, the indemnity obligation is limited to the extent of the coverage and dollar limits of insurance or qualified self-insurance each party as promisor has agreed to obtain for the benefit of the other party as promisee.

(B) With respect to a unilateral indemnity obligation, the indemnity obligation is limited to the extent of the coverage and dollar limits of insurance the promisor has agreed to obtain for the benefit of the other party as promisee. Such indemnity obligation shall be at the promisee's expense and shall be a separate liability insurance policy.

(e) Notwithstanding any contractual provision to the contrary, the laws of the state of Kansas shall apply to and govern every contract to be performed in this state. Any litigation, arbitration or other dispute resolution proceeding arising from such contract shall be conducted in this state. Any provision, covenant or clause in such contract that conflicts with the provisions of this subsection shall be void and unenforceable.

(f) This section applies only to indemnification provisions and additional insured provisions entered into after January 1, 2009.

History: L. 2004, ch. 70, § 1; L. 2008, ch. 132, § 1; Jan. 1, 2009.






Article 2 INTEREST AND CHARGES

16-201 Legal rate of interest.

16-201. Legal rate of interest. Creditors shall be allowed to receive interest at the rate of ten percent per annum, when no other rate of interest is agreed upon, for any money after it becomes due; for money lent or money due on settlement of account, from the day of liquidating the account and ascertaining the balance; for money received for the use of another and retained without the owner's knowledge of the receipt; for money due and withheld by an unreasonable and vexatious delay of payment or settlement of accounts; for all other money due and to become due for the forbearance of payment whereof an express promise to pay interest has been made; and for money due from corporations and individuals to their daily or monthly employees, from and after the end of each month, unless paid within fifteen days thereafter.

History: L. 1889, ch. 164, § 1; L. 1980, ch. 74, § 1; July 1.



16-204 Interest on judgments.

16-204. Interest on judgments. Except as otherwise provided in accordance with law, and including any judgment rendered on or after July 1, 1973, against the state or any agency or political subdivision of the state:

(a) Any judgment rendered by a court of this state before July 1, 1980, shall bear interest as follows:

(1) On and after the day on which the judgment is rendered and before July 1, 1980, at the rate of 8% per annum;

(2) on and after July 1, 1980, and before July 1, 1982, at the rate of 12% per annum;

(3) on and after July 1, 1982, and before July 1, 1986, at the rate of 15% per annum; and

(4) on and after July 1, 1986, at the rate provided by subsection (e).

(b) Any judgment rendered by a court of this state on or after July 1, 1980, and before July 1, 1982, shall bear interest as follows:

(1) On and after the day on which the judgment is rendered and before July 1, 1982, at the rate of 12% per annum;

(2) on and after July 1, 1982, and before July 1, 1986, at the rate of 15% per annum; and

(3) on and after July 1, 1986, at the rate provided by subsection (e).

(c) Any judgment rendered by a court of this state on or after July 1, 1982, and before July 1, 1986, shall bear interest as follows:

(1) On and after the day on which the judgment is rendered and before July 1, 1986, at the rate of 15% per annum; and

(2) on and after July 1, 1986, at the rate provided by subsection (e).

(d) Any judgment rendered by a court of this state on or after July 1, 1986, shall bear interest on and after the day on which the judgment is rendered at the rate provided by subsection (e).

(e) (1) Except as otherwise provided in this subsection, on and after July 1, 1996, the rate of interest on judgments rendered by courts of this state pursuant to the code of civil procedure shall be at a rate per annum: (A) Which shall change effective July 1 of each year for both judgments rendered prior to such July 1 and judgments rendered during the twelve-month period beginning such July 1; and (B) which is equal to an amount that is four percentage points above the discount rate (the charge on loans to depository institutions by the New York federal reserve bank as reported in the money rates column of the Wall Street Journal) as of July 1 preceding the date the judgment was rendered. The secretary of state shall publish notice of the interest rate provided by this subsection (e) (1) not later than the second issue of the Kansas register published in July of each year.

(2) On and after the effective date of this act, the rate of interest on judgments rendered by courts of this state pursuant to the code of civil procedure for limited actions shall be 12% per annum.

(3) On and after July 1, 1996, it shall be presumed that applying interest at the rate of 10% per annum will result in the correct total of interest accrued on any judgments, regardless of when the judgments accrued, arising from a person's duty to support another person. The burden of proving that a different amount is the correct total shall lie with any person contesting the presumed amount.

History: L. 1889, ch. 164, § 4; R.S. 1923, 41-104; L. 1969, ch. 114, § 1; L. 1973, ch. 84, § 1; L. 1980, ch. 74, § 2; L. 1982, ch. 88, § 1; L. 1986, ch. 89, § 1; L. 1996, ch. 229, § 160; July 1.



16-205 Interest rates or charges; contract rates continue until payment in full; judgments; excess rates and charges void.

16-205. Interest rates or charges; contract rates continue until payment in full; judgments; excess rates and charges void. (a) When a rate of interest or charges is specified in any contract, that rate shall continue until full payment is made, and any judgment rendered on any such contract shall bear the same rate of interest or charges mentioned in the contract, which rate shall be specified in the judgment; but in no case shall such rate or charges exceed the maximum rate or amount authorized by law, and any bond, note, bill, or other contract for the payment of money, which in effect provides that any interest or charges or any higher rate of interest or charges shall accrue as a penalty for any default, shall be void as to any such provision.

(b) Judgments taken in accordance with the provisions of subsection (a) shall be expressed as follows:

(1) Judgments upon interest-bearing contracts shall provide (i) the unpaid principal balance, (ii) the date to which interest is paid, (iii) the contract rate of interest and (iv) that the unpaid principal balance shall draw the contract rate of interest from the date to which interest is paid until payment in full.

(2) Judgments upon precomputed interest-bearing contracts shall provide: (i) The unpaid principal balance shall be ascertained by deducting from the remaining total of payments owed on the contract that portion of the precomputed finance charges that are unearned as of the date of acceleration of the maturity of the contract, as provided in K.S.A. 16a-2-510 for computing the unearned portion of precomputed finance charges in the event of prepayment in full. Any delinquency or deferral charges added to the unpaid balance subsequent to the date of acceleration shall be first deducted from the unpaid balance prior to any such acceleration. The contract shall be accelerated as of the date provided for in the provisions of the contract, or if the contract does not provide for the date on which the contract shall be accelerated, it shall be accelerated as of the actual date of any such acceleration; (ii) the date to which interest is paid, which date shall be the maturity date of the next installment due after the date of acceleration, except those contracts which are accelerated on an installment due date which shall be the date of acceleration; the date to which interest is paid for those contracts that have matured prior to judgment shall be calculated from maturity date of the contract; (iii) the contract rate of interest; and (iv) that the unpaid principal balance shall draw the contract rate of interest from the date to which interest is paid until payment in full.

(3) Judgments upon contracts where the finance charges are computed in dollars per hundred and added on to the original balance to be financed shall provide: (i) The unpaid principal balance shall be ascertained by deducting from the remaining total of payments owed on the contract that portion of the precomputed finance charges that are unearned as of the date of acceleration of the maturity of the contract as provided in K.S.A. 16a-2-510 for computing the unearned portion of precomputed finance charges in the event of prepayment in full. Any delinquency or deferral charges added to the unpaid balance subsequent to the date of acceleration shall be first deducted from the unpaid balance prior to any such acceleration. The contract shall be accelerated as of the date provided for in the provisions of the contract, or if the contract does not provide for the date on which the contract shall be accelerated, it shall be accelerated as of the actual date of any acceleration; (ii) the date to which interest is paid, which date shall be the maturity date of the next installment due after the date of acceleration, except those contracts which are accelerated on an installment due date which shall be the date of acceleration; the date to which interest is paid for those contracts that have matured prior to judgment shall be calculated from the maturity date of the contract; (iii) the contract rate of interest expressed as an annual percentage figure, which may be taken from the contract if it discloses the annual percentage rate, or it shall be ascertained in accordance with the constant ratio method which is mathematically expressed as follows:

2mcR    =                                wherep(n + 1)

R = rate of charge

m = number of payment periods in one year

n = number of payments to discharge the debt

c = charge in dollars

p = principal or cash advanced

and (iv) that the unpaid principal balance shall draw the contract rate of interest as determined herein from the date to which interest is paid until payment in full.

History: L. 1889, ch. 164, § 5; R.S. 1923, 41-105; L. 1955, ch. 135, § 27; L. 1974, ch. 90, § 1; L.1976, ch. 96, §1; July 1.



16-207 Contract rate; penalties for prepayment of certain loans, recording fees; contracting for interest in excess of limitation, penalties, attorney fees; loans excluded.

16-207. Contract rate; penalties for prepayment of certain loans, recording fees; contracting for interest in excess of limitation, penalties, attorney fees; loans excluded. (a) Subject to the following provision, the parties to any bond, bill, promissory note or other instrument of writing for the payment or forbearance of money may stipulate therein for interest receivable upon the amount of such bond, bill, note or other instrument of writing, at a rate not to exceed 15% per annum unless otherwise specifically authorized by law.

(b) No penalty shall be assessed against any party for prepayment of any home loan evidenced by a note secured by a real estate mortgage where such prepayment is made more than six months after execution of such note.

(c) The lender may collect from the borrower:

(1) The actual fees paid a public official or agency of the state, or federal government, for filing, recording or releasing any instrument relating to a loan subject to the provisions of this section; and

(2) reasonable expenses incurred by the lender in connection with the making, closing, disbursing, extending, readjusting or renewing of loans subject to the provisions of this section.

(d) Any person so contracting for a greater rate of interest than that authorized by this section shall forfeit all interest so contracted for in excess of the amount authorized under this section; and in addition thereto shall forfeit a sum of money, to be deducted from the amount due for principal and lawful interest, equal to the amount of interest contracted for in excess of the amount authorized by this section and such amounts may be set up as a defense or counterclaim in any action to enforce the collection of such obligation and the borrower shall also recover a reasonable attorney fee.

(e) The interest rates prescribed in subsection (a) shall not apply to a business or agricultural loan. For the purpose of this section unless a loan is made primarily for personal, family or household purposes, the loan shall be considered a business or agricultural loan. For the purpose of this subsection, a business or agricultural loan shall include credit sales and notes secured by contracts for deed to real estate.

(f) Loans made by a qualified plan, as defined in section 401 of the internal revenue code, to an individual participant in such plan or to a member of the family of such individual participant, are not subject to the interest rates prescribed in subsection (a).

(g) The interest rates prescribed in subsection (a) shall not apply to a note secured by a real estate mortgage or a contract for deed to real estate where the note or contract for deed permits adjustment of the interest rate, the term of the loan or the amortization schedule.

(h) A first mortgage loan incurred for personal, family or household purposes may be subject to certain provisions of the uniform consumer credit code, K.S.A. 16a-1-101 to 16a-9-102, and amendments thereto, as follows:

(1) Certain high loan-to-value first mortgage loans are subject to the provisions of the uniform consumer credit code, other than its usury provisions. Examples of provisions of the uniform consumer credit code applicable to high loan-to-value first mortgage loans include, but are not limited to: Limitations on prepaid finance charges; mandatory appraisals; required disclosures; restrictions on balloon payments and negative amortization; limitations on late fees and collection costs; and mandatory default notices and cure rights.

(2) Certain high interest rate first mortgage loans are subject to certain provisions of the uniform consumer credit code, including, without limitation, provisions which impose restrictions on balloon payments and negative amortization.

(3) If the parties to a first mortgage loan agree in writing to make the transaction subject to the uniform consumer credit code, than [then] all applicable provisions of the uniform consumer credit code, including its usury provisions, apply to the loan.

This subsection is for informational purposes only and does not limit or expand the scope of the uniform consumer credit code.

(i) Subsections (b), (c) and (d) do not apply to a first mortgage loan if:

(1) The parties agree in writing to make the transaction subject to the uniform consumer credit code, K.S.A. 16a-1-101 to 16a-9-102, and amendments thereto; or

(2) the loan is a high loan-to-value first mortgage loan subject to any provision of the uniform consumer credit code.

In the case of a loan described in paragraphs (1) or (2), the applicable provisions of the uniform consumer credit code shall govern the loan in lieu of subsections (b), (c) and (d).

History: L. 1969, ch. 112, § 36; L. 1973, ch. 85, § 132; L. 1975, ch. 125, § 1; L. 1978, ch. 72, § 1; L. 1980, ch. 75, § 1; L. 1980, ch. 76, § 2; L. 1981, ch. 88, § 1; L. 1982, ch. 89, § 1; L. 1983, ch. 74, § 1; L. 1999, ch. 107, § 5; L. 2013, ch. 103, § 1; July 1.

Section was also amended by L. 2013, ch. 29, § 1, but that version was repealed by L. 2013, ch. 129, § 2.



16-207a State override of federal preemption.

16-207a. State override of federal preemption. The provisions of section 501 (a) (1) of title V of public law 96-221 shall not apply with respect to loans, mortgages, credit sales and advances made in this state on and after the effective date of this act.

History: L. 1980, ch. 76, § 1; May 17.



16-207b Contract rate; exceptions.

16-207b. Contract rate; exceptions. The provisions of this act shall not apply to loans made under the provisions of article 52 of chapter 12 of the Kansas Statutes Annotated.

History: L. 1980, ch. 75, § 3; L. 1980, ch.76, § 3; May 17.



16-207d Rules and regulations; loans secured by real estate; adjustable loans.

16-207d. Rules and regulations; loans secured by real estate; adjustable loans. The state bank commissioner, consumer credit commissioner, savings and loan commissioner and credit union administrator shall jointly adopt rules and regulations for the purpose of governing loans made primarily for personal, family or household purposes and made under the provisions of subsection (h) of K.S.A. 16-207, and any amendments thereto, and subsection (8) of K.S.A. 16a-2-401, and any amendments thereto. Such rules and regulations shall be published in only one place in the Kansas administrative regulations as directed by the state rules and regulations board.

History: L. 1982, ch. 94, § 2; L. 1983, ch. 75, § 1; July 1.



16-214 Interest rate on advance made for purchase or carrying of securities; advance not subject to uniform consumer credit code.

16-214. Interest rate on advance made for purchase or carrying of securities; advance not subject to uniform consumer credit code. Whenever advances of money, repayable on demand, are made upon any securities, as defined in K.S.A. 84-8-102(1)(a), and amendments thereto, pledged as collateral for repayment of such advances and in which such advances are used by the borrower only for the purpose of the purchasing or the carrying of such securities, it shall be lawful for a broker-dealer, as defined by K.S.A. 17-12a102, and amendments thereto, to charge, receive or contract to receive and collect, as compensation for making such advances, a rate of interest not to exceed the higher of 10% per annum, or the rate of interest last obtained from a commercial lender by the broker-dealer plus an annual percentage rate of not to exceed 1 1/2%, which rate shall be established by written notification to the borrower. Any such advances shall not be subject to any of the provisions of articles 1 through 9, inclusive, of chapter 16a of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1977, ch. 69, § 1; L. 2004, ch. 154, § 56; July 1, 2005.






Article 3 FUNERAL AND CEMETERY MERCHANDISE AGREEMENTS, CONTRACTS AND PLANS

16-301 Prearranged funeral agreements; conditions.

16-301. Prearranged funeral agreements; conditions. Any agreement, contract or plan requiring the payment of money in a lump sum or installments which is made or entered into with any person, association, partnership, firm or corporation for the final disposition of a dead human body, or for funeral or burial services, or for the furnishing of personal property or funeral or burial merchandise, wherein the delivery of the personal property or the funeral or burial merchandise or the furnishing of services is not immediately required, is hereby declared to be against public policy and void, unless all money paid thereunder shall be deposited in a bank or savings and loan association which is authorized to do business in this state and insured by a federal agency, or invested in a credit union which is insured with an insurer or guarantee corporation as required under K.S.A. 17-2246, and amendments thereto, all as herein provided, and subject to the terms of an agreement for the benefit of the purchaser of the agreement, contract or plan. For the purposes of this act, personal property or funeral or burial merchandise shall include caskets, vaults and all other articles of merchandise incidental to a funeral service, but shall not include grave lots, grave spaces, grave memorials, tombstones, crypts, niches and mausoleums. This act shall not prohibit the funding of a prearranged funeral agreement with insurance proceeds derived from a policy issued by an insurance company authorized to conduct business in this state.

History: L. 1953, ch. 54, § 1; L. 1973, ch. 86, § 1; L. 1976, ch. 97, § 1; L. 1983, ch. 76, § 1; L. 1989, ch. 48, § 70; L. 1994, ch. 229, § 3; L. 2002, ch. 106, § 1; July 1.



16-302 Same; payments, form and deposit of; exceptions.

16-302. Same; payments, form and deposit of; exceptions. (a) Except as authorized by K.S.A. 16-308, and amendments thereto, all funds received pursuant to any agreement, contract or plan governed by K.S.A. 16-301, and amendments thereto, shall be deposited in a bank, credit union or savings and loan association and shall be held by such bank, credit union or savings and loan association in a separate account in the name or names of the purchaser of the merchandise or services and the name of the seller, until released as herein provided.

(b) In addition to the requirements under subsection (a) and except as otherwise provided in subsection (c), a seller which accepts payment under any agreement, contract or plan governed by K.S.A. 16-301, and amendments thereto, shall:

(1) Require such payments to be made in the form of checks, cashier's checks or money orders payable only to the bank, credit union or savings and loan association where deposited; and

(2) deposit such payment in such bank, credit union or savings and loan association within seven business days after receipt.

(c) A seller of agreements, contracts or plans governed by K.S.A. 16-301, and amendments thereto, shall be exempt from the requirements of subsection (b) if the seller maintains commercial insurance providing minimum coverage of $100,000 against employee dishonesty. A seller of agreements, contracts or plans governed by K.S.A. 16-301, and amendments thereto, which is exempt from subsection (b) under this subsection and which accepts payment under any such agreement, contract or plan shall deposit such payment in a bank, credit union or savings and loan association within 30 days after receipt. Evidence of the commercial insurance maintained for compliance with this subsection shall be provided to the secretary of state within 10 days of a written request.

(d) Each funeral establishment which accepts payments from a purchaser under an agreement, contract or plan governed by K.S.A. 16-301, and amendments thereto, and is exempt from subsection (b) under the provisions of subsection (c), shall file with the state board of mortuary arts at the time of each funeral establishment license renewal required under K.S.A. 65-1729, and amendments thereto, evidence of the commercial insurance maintained for compliance with subsection (c). If such insurance lapses, is cancelled or otherwise ceases to be maintained by the funeral establishment, the insurance carrier shall notify immediately the state board of mortuary arts and the secretary of state of such occurrence.

History: L. 1953, ch. 54, § 2; L. 1973, ch. 86, § 2; L. 1976, ch. 97, § 2; L. 1983, ch. 76, § 2; L. 1989, ch. 48, § 71; L. 1991, ch. 68, § 1; L. 1992, ch. 127, § 1; July 1.



16-303 Same; payments and earnings; credit life insurance; irrevocable agreements.

16-303. Same; payments and earnings; credit life insurance; irrevocable agreements. (a) Except as authorized by K.S.A. 16-308, and amendments thereto, all payments made under such agreement, contract or plan, and any earnings or interest thereon, shall remain with such bank, credit union or savings and loan association until the death of the person for whose service the funds were paid or, except as provided in subsection (c), until demand for payment is made by the purchaser of the merchandise or services to the bank, credit union or savings and loan association, and upon such payment to the purchaser, the contract shall terminate.

(b) At the option of a purchaser, any installment contract may provide for additional payments by the purchaser for the cost of group credit life insurance at such rate as is approved from time to time by the insurance commissioner. In the event of the death of the purchaser, the proceeds shall be treated as funds in accordance with K.S.A. 16-304, and amendments thereto.

(c) At the option of the purchaser, such agreement, contract or plan may be made irrevocable as to the retail price of a casket, urn and outside burial container and as to the first $7,000 of funds paid and set aside at the direction of the purchaser. Any interest and earnings accumulated under the agreement, contract or plan may also be irrevocable. This option shall not prohibit the purchaser to designate a different funeral home at any time prior to death, after written notice to the current funeral home, and upon such notification all documents and funds shall be transferred as necessary.

History: L. 1953, ch. 54, § 3; L. 1973, ch. 86, § 3; L. 1976, ch. 97, § 3; L. 1982, ch. 90, § 1; L. 1983, ch. 76, § 3; L. 1989, ch. 48, § 72; L. 1991, ch. 68, § 2; L. 1998, ch. 55, § 1; L. 2004, ch. 41, § 1; L. 2010, ch. 46, § 1; July 1.



16-304 Same; payments upon death, conditions; balances; notice; liability.

16-304. Same; payments upon death, conditions; balances; notice; liability. (a) If any balance remains in the account upon the death of the person for whose services the funds were paid, the same shall not be paid by such bank, credit union or savings and loan association to the person, association, partnership, firm or corporation until a certified copy of the death certificate of such person, a verification of death form or other acceptable proof of death shall have been furnished to the bank, credit union or savings and loan association, together with a verified statement setting forth that all of the terms and conditions of such agreement have been fully performed by the person, association, partnership, firm or corporation.

(b) If any balance remains in the fund after disposition of the fund in accordance with the terms of the agreement, contract or plan such balance shall inure to the benefit of the estate of the purchaser of the agreement, contract or plan unless the purchaser was a person who received medical assistance from the Kansas department for children and families or a deceased surviving spouse of a recipient of medical assistance and the bank, credit union or savings and loan association has received written notice from the Kansas department for children and families, the funeral home or the recipient, stating that medical assistance has been expended on the recipient for which the Kansas department for children and families may have a claim. If such notice has been received, the balance shall be paid to the secretary for children and families or the secretary's designee to the extent of medical assistance expended on the deceased recipient.

(c) The bank, credit union or savings and loan association shall not be liable to the Kansas department for children and families for the balance in the fund if written notice has not been received and the balance of the fund has been paid to the estate of the purchaser of the agreement as provided above.

History: L. 1953, ch. 54, § 4; L. 1973, ch. 86, § 5; L. 1976, ch. 97, § 4; L. 1983, ch. 76, § 4; L. 1989, ch. 48, § 73; L. 1996, ch. 123, § 1; L. 2002, ch. 106, § 2; L. 2004, ch. 36, § 1; L. 2006, ch. 71, § 1; L. 2014, ch. 115, § 10; July 1.



16-305 Same; penalties.

16-305. Same; penalties. Every person who violates any provision of this act: (a) Other than by misappropriating funds in violation of an agreement shall be guilty of a misdemeanor, and, upon conviction shall be fined not less than $100 nor more than $500, or shall be imprisoned for not less than 10 days nor more than 90 days, or both; and (b) by misappropriating funds in violation of an agreement in an amount:

(1) Of $25,000 or more shall be guilty of a severity level 7, nonperson felony;

(2) of at least $1,000 but less than $25,000 shall be guilty of a severity level 9, nonperson felony; or

(3) of less than $1,000 shall be guilty of a class A nonperson misdemeanor.

History: L. 1953, ch. 54, § 5, L. 1994, ch. 348, § 1; L. 2006, ch. 194, § 14; May 25.



16-306 Same; injunction.

16-306. Same; injunction. In addition to other remedies, an action of injunction may be brought and maintained by the state of Kansas to enjoin the violation of this act.

History: L. 1953, ch. 54, § 6; June 30.



16-307 Same; severability.

16-307. Same; severability. The provisions of this act shall be separable, and in case any provision or part thereof shall be held to be unconstitutional or invalid for any reason, the same shall not be held to affect any other paragraph, provision or part of this act.

History: L. 1953, ch. 54, § 7; June 30.



16-308 Same; administration of funds; payment into trust fund; investment; payment of administrative costs and taxes; prior existing trusts to comply.

16-308. Same; administration of funds; payment into trust fund; investment; payment of administrative costs and taxes; prior existing trusts to comply. Any contract not providing for administration of payments thereunder in accordance with K.S.A. 16-302 and 16-303, and amendments thereto, shall provide for payment of all money received by the seller to a corporate trustee designated in a trust indenture or indentures referred to in such contract. All money so paid to and held by such corporate trustee, as well as all interest and earnings thereon, shall be held by such corporate trustee for the benefit of the purchaser in a separate account in the name of the purchaser, except that such trust indenture may provide that the funds in such account and in all other separate accounts covered by the same trust indenture may be invested collectively in a fund maintained by such corporate trustee in its capacity as such, if such fund is administered as required by the provisions of K.S.A. 58-1201 et seq., and amendments thereto; that all participations in the collective investment fund shall be on the basis of a proportionate interest in all of the assets in the fund; that not less frequently than once during each period of six months the corporate trustee shall determine the value of the assets in the fund; and the trust indenture may authorize the corporate trustee to charge the reasonable expenses of administering the trust against the income from the fund, including taxes imposed upon the fund or its income, the expenses of audits performed by independent public accountants and the reasonable expenses incurred in servicing mortgages held by the fund, but no compensation shall be paid for services performed for the corporate trustee by the seller or by anyone affiliated or connected with the seller which exceeds an annual fee of 1% of the current fair market value of the trust to be computed and distributed on either an annual, quarterly or monthly basis. Any seller who has presently established any trust for the purpose of complying with K.S.A. 16-301 to 16-307, inclusive, and amendments thereto, which does not comply with the applicable provisions of this act, is hereby given a period of one year after the effective date of this act within which to amend the trust indenture applicable thereto, to alter its portfolio of investments and to consummate any other changes necessary to comply with this act.

History: L. 1973, ch. 86, § 4; L. 1993, ch. 131, § 1; July 1.



16-309 Same; doing business in state defined; nonresidents subject to personal service outside state.

16-309. Same; doing business in state defined; nonresidents subject to personal service outside state. Any person, association, partnership, firm or corporation shall be doing business in this state if they: Are in any way involved in or connected with the negotiation of any contract; enter into any contract as seller or are to perform any service or services covered by any such contract; receive, either as payee or as agent or as a bailment, any money paid by a purchaser on any contract; or solicit any resident of this state while such resident is in this state. If any nonresident person, association, partnership, firm or corporation is doing such business in this state, they shall be subject to the personal service of process outside this state as provided by K.S.A. 60-308.

History: L. 1973, ch. 86, § 6; July 1.



16-310 Same; audit of accounts or trusts by secretary of state; redeposit of improperly paid moneys; actions by attorney general; funds held under agreements not subject to legal process; notice of intent to sell and engage in agreements; obstructing or refusing to submit to examination; audit fee.

16-310. Same; audit of accounts or trusts by secretary of state; redeposit of improperly paid moneys; actions by attorney general; funds held under agreements not subject to legal process; notice of intent to sell and engage in agreements; obstructing or refusing to submit to examination; audit fee. (a) The secretary of state, or the secretary's representative, shall audit in accordance with this subsection all accounts or trusts of each prearranged funeral agreement, plan or contract entered into pursuant to K.S.A. 16-301 et seq., and amendments thereto. Audits under this section shall be conducted on a random basis and not more than 25 audits shall be conducted during any one calendar year, except that the secretary of state may conduct an audit under this section at any time upon receipt of a complaint. For such purposes, the secretary of state or the secretary's representative is authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any seller of personal property or funeral or burial merchandise. Such examination may be reduced to writing by the person taking it and the examiner may make findings as to the condition of each account or trust examined. Accounting records and information required by this section shall be maintained in a format approved by the secretary of state. For the purposes of such audits, the secretary of state may require any person or officer of a partnership, association, firm or corporation who sells such merchandise to furnish and submit the books, records, papers and instruments of such partnership, association, firm or corporation for examination.

(b) In the event the secretary of state determines that moneys have been improperly obtained from the account or trust by the seller of personal property or funeral or burial merchandise during the period covered by the audit, then the secretary of state may order the seller of personal property or funeral or burial merchandise to redeposit to the account or trust such moneys improperly withdrawn within 30 days.

(c) The attorney general, at the request of the secretary of state, may initiate an action to recover payments required to be redeposited to the account or trust under subsection (b), or to recover other moneys received or disbursed in violation of this act. In addition, the attorney general may seek to enjoin any violation of this act.

(d) In the absence of fraud, all funds held in an account or trust established pursuant to a prearranged funeral agreement, plan or contract shall not be subject to attachment, garnishment or other legal process, nor be seized, taken, appropriated or applied to pay any debt or liability of the seller of personal property or funeral or burial merchandise, buyer or beneficiary, by any legal or equitable process or by operation of law.

(e) No person, partnership, association, firm or corporation shall enter into any prearranged funeral agreement, plan or contract until such person, partnership, association, firm or corporation has filed with the secretary of state a notification of its intention to sell and engage in such prearranged agreements, plans or contracts. Such notice shall include the name of the person, partnership, association, firm or corporation, its principal place of business and the name and address of the bank or savings and loan association, trustee or trustees to be utilized under the provisions of this section.

(f) Whenever any person, partnership, association, firm or corporation refuses to submit the books, records, papers and instruments to the examination and inspection of the secretary of state, or of any of the secretary's representatives, or in any manner obstruct or interfere with the examination or audit authorized by this section, or refuse to be examined under oath concerning any of the affairs of its prearranged funeral agreements, plans or contracts, the secretary of state may request the attorney general to institute proceedings for the appointment of a receiver for such person, partnership, association, firm or corporation.

(g) Any person, partnership, association, firm or corporation which refuses or neglects to comply with the requirements of this act for a period of 90 days after demand to do so is made upon it by the secretary of state shall be subject to the penalties provided in K.S.A. 16-305, and amendments thereto. The attorney general, upon the request of the secretary of state, shall then begin an action for the appointment of a receiver for such person, partnership, association, firm or corporation and to dissolve the same.

(h) Whenever an audit is made pursuant to this section, the person, partnership, association, firm or corporation so audited shall pay to the secretary of state such expenses relating to the audit as assessed by the secretary of state pursuant to K.S.A. 75-442, and amendments thereto.

History: L. 1987, ch. 77, § 2; L. 1988, ch. 94, § 3; L. 1989, ch. 48, § 74; L. 1992, ch. 172, § 1; July 1.



16-311 Same; duty of medical assistance recipient to inform; payments of balances upon death; conditions; liability.

16-311. Same; duty of medical assistance recipient to inform; payments of balances upon death; conditions; liability. (a) Whenever a person, who is or has been a recipient of medical assistance from the Kansas department for children and families, enters into a prearranged funeral agreement, contract or plan pursuant to K.S.A. 16-301, and amendments thereto, or a prearranged funeral agreement, contract or plan funded by insurance proceeds, such person shall inform the secretary for children and families or the secretary's designee of the existence of such an agreement, contract or plan and shall inform the funeral establishment that such person is or has been a recipient of medical assistance.

(b) If any balance remains after payment for the final disposition of a dead human body, or for funeral or burial services, or funeral or burial merchandise, and the purchaser of the agreement, contract, or plan is or has been a recipient of medical assistance or a deceased surviving spouse of a recipient of medical assistance, any remaining balance shall be paid according to K.S.A. 16-304, and amendments thereto, or if such agreement, contract or plan was funded by insurance, any remaining balance shall be paid by the insurance company or the person, association, partnership, firm or corporation providing the services or merchandise to the secretary for children and families or the secretary's designee, to the extent of medical assistance expended on the deceased recipient. The insurance company or the person, association, partnership, firm or corporation providing the services or merchandise shall not be liable to the Kansas department for children and families for the balance in the account if written notice has not been received stating that medical assistance has been expended on the recipient for which the Kansas department for children and families may have a claim, and the balance of the account has been paid to the estate of the deceased or in the case of insurance, the designated beneficiary.

(c) Payments to the secretary for children and families under subsection (b) and K.S.A. 16-304, and amendments thereto, shall be governed by K.S.A. 39-709, and amendments thereto.

History: L. 2002, ch. 106, § 3; L. 2004, ch. 36, § 2; L. 2014, ch. 115, § 11; L. 2015, ch. 42, § 3; July 1.



16-312 Prearranged funeral agreements; required disclosures.

16-312. Prearranged funeral agreements; required disclosures. Any prearranged funeral agreement that involves the payment of money or the purchase or assignment of an insurance policy or annuity shall be in writing and shall include the following information:

(a) The name, address and phone number of the seller and the name and address of the purchaser of the contract and if the contract involves the payment of money but not the purchase or assignment of an insurance policy or annuity, the social security number of the purchaser of the contract;

(b) a statement of the funeral goods and funeral services purchased. This disclosure may be made by attaching a copy of the completed statement of funeral goods and services selected to the prearranged funeral agreement;

(c) a disclosure informing the purchaser whether the contract is either a guaranteed prearranged funeral agreement or a non-guaranteed prearranged funeral agreement. If the contract is guaranteed only in part, the disclosure shall specify the funeral goods or funeral services included in the guarantee;

(d) if the prearranged funeral agreement is a guaranteed contract, a disclosure that in exchange for all of the proceeds paid pursuant to such prearranged funeral agreement, the seller shall provide the funeral goods and funeral services set forth in such prearranged funeral agreement without regard to the actual cost of such funeral goods and funeral services prevailing at the time of performance under such prearranged funeral agreement;

(e) if the prearranged funeral agreement is a non-guaranteed contract, a disclosure that the proceeds of the trust, insurance policy, or annuity shall be applied to the retail prices in effect at the time of the funeral for the funeral goods and funeral services set forth in the prearranged funeral agreement and that in the event of an insufficiency of funds, the seller shall not be required to perform under such prearranged funeral agreement until payment arrangements satisfactory to the seller have been made;

(f) a disclosure that any excess funds remaining after the payment of funeral goods and services shall be paid to the estate of the purchaser or the beneficiary named in the life insurance policy if the prearranged funeral agreement is funded by a life insurance policy. If the deceased was a recipient of medical assistance, the balance of unused funds shall be paid to the Kansas department for children and families to the extent of medical assistance expended;

(g) if the prearranged funeral agreement is irrevocable, a disclosure that the purchaser does not have a right to revoke the contract; and

(h) a disclosure that the seller may substitute funeral goods or funeral services of equal quality, value, and workmanship if those specified in the prearranged funeral agreement are unavailable at the time of need.

History: L. 2010, ch. 47, § 1; L. 2014, ch. 115, § 12; July 1.



16-313 Same; additional disclosures.

16-313. Same; additional disclosures. If a prearranged funeral agreement is funded by any means other than an insurance policy or annuity, such prearranged funeral agreement shall include all of the following information in addition to the information required to be included under K.S.A. 2016 Supp. 16-312, and amendments thereto:

(a) A disclosure identifying the name and address of the bank, credit union, savings and loan association, or the trustee of the funeral trust the funds are being deposited into; and

(b) a notice that reasonable fees and expenses may be deducted from the trust if a funeral trust established pursuant to K.S.A. 16-308, and amendments thereto, is being used.

History: L. 2010, ch. 47, § 2; Jan. 1, 2011.



16-314 Same; definition.

16-314. Same; definition. For the purposes of this act, the term "prearranged funeral agreement" shall mean any agreement, contract or plan authorized by K.S.A. 16-301, and amendments thereto.

History: L. 2010, ch. 47, § 3; Jan. 1, 2011.



16-320 Cemetery merchandise contracts; definitions.

16-320. Cemetery merchandise contracts; definitions. The following definitions shall apply to this act:

(a) "Preneed cemetery merchandise" means burial vaults, grave liners, grave boxes, urns, memorials, markers, vases, memorial vases, tombstones, undeveloped lawn crypts, niches and mausoleum spaces and any merchandise sold, used in, or delivered to cemeteries. Caskets, "burial spaces" as such term is defined in K.S.A. 2016 Supp. 17-1301c, and amendments thereto, and "preneed burial products or services" as such term is defined in subsection (f) shall not be deemed to be preneed cemetery merchandise.

(b) "Purchase price" means the gross amount, to be paid for preneed cemetery merchandise, preneed burial products or services under the provisions of a preneed merchandise contract. The purchase price does not include finance charges, sales tax, charges for real property interests or charges for credit life insurance or secretary of state contract fees.

(c) "Preneed merchandise contract" means any agreement for the sale of preneed cemetery merchandise or preneed burial products or services by a cemetery corporation which requires payment of the purchase price, in whole or in part, prior to delivery of the preneed cemetery merchandise or preneed burial products or services, which agreement is entered into from and after the effective date of this act.

(d) "Cemetery corporation" means any individual or entity required to maintain permanent maintenance funds under the provisions of K.S.A. 17-1312f, and amendments thereto.

(e) "Funding requirement" means that portion of the purchase price equal to 50% of the retail price f.o.b. to the cemetery corporation of preneed cemetery merchandise, as defined in subsection (a) of this section, described in the preneed merchandise contract, and 100% of the retail price of any preneed burial product or service, as defined in subsection (f) of this section, including distributable earnings.

(f) "Preneed burial products or services" means any casket or service incidental to the burial of a body or the placement of a memorial, marker, vase, or tombstone.

(g) "Cemetery merchandise trust fund" means a special purpose trust fund required to administer payments received from the sale of preneed cemetery merchandise, preneed burial products or services.

(h) "Distributable earnings" means income and capital gains, less any reasonable costs incurred in serving as trustee, including a reasonable fee for services and applicable taxes and costs. Distributable earnings shall be allocated as required by K.S.A. 16-321, and amendments thereto.

(i) "Trustee" means:

(1) A bank, savings and loan association, savings bank or credit union organized under the laws of this state with the authority to provide trust services;

(2) a federally chartered bank, savings and loan association, savings bank or credit union having a physical location within the state of Kansas and the authority to provide trust services; or

(3) a trust company organized under the laws of this state.

History: L. 1982, ch. 96, § 1; L. 1987, ch. 77, § 1; L. 2011, ch. 78, § 5; L. 2014, ch. 118, § 1; July 1.



16-321 Same; cemetery merchandise trust fund; establishment; deposit of moneys; quarterly reports; distributable earnings; fees.

16-321. Same; cemetery merchandise trust fund; establishment; deposit of moneys; quarterly reports; distributable earnings; fees. (a) Any cemetery corporation entering into any preneed merchandise contract shall establish and maintain a cemetery merchandise trust fund under K.S.A. 16-322, and amendments thereto. The primary purpose of the cemetery merchandise trust fund is to maintain the corpus of the trust fund with the goal that the growth of the corpus will be at least equal to the wholesale costs of the preneed cemetery merchandise or preneed burial products or services, at the time of delivery or need.

(b) All preneed cemetery merchandise contracts shall be in writing.

(c) A cemetery corporation entering into a preneed merchandise contract that allows the purchaser to make installment payments shall be entitled to retain all purchaser payments until an amount equal to 25% of the purchase price of preneed cemetery merchandise is received, and thereafter, shall deposit 100% of each payment into the cemetery merchandise trust fund until the funding requirement has been deposited.

(d) If a cemetery corporation enters into an installment preneed merchandise contract that includes burial spaces, any payment received from the purchaser shall be allocated first to the permanent maintenance fund as required by K.S.A. 2016 Supp. 17-1301c and K.S.A. 17-1311, and amendments thereto. Once the burial spaces have been paid in full, then the preneed cemetery merchandise and preneed burial products or services shall be funded as required by subsection (c).

(e) Deposits to the cemetery merchandise trust fund shall be made within 30 days following the end of each calendar month after the moneys are received.

(f) Within 30 days following the end of each quarter, the cemetery corporation shall provide the trustee and the secretary of state a report detailing the transactions of the previous quarter. The report shall be in a form and manner approved by the secretary of state and shall include the following:

(1) All sales of preneed cemetery merchandise, preneed burial products and preneed services.

(2) All verified deliveries of preneed cemetery merchandise, preneed burial products and preneed services along with any request for distribution from the trustee.

(3) If no sales or deliveries transpired during the reporting quarter, the report shall be filed showing zero sales or zero deliveries.

(g) Within 30 days following the end of each quarter, the trustee shall provide the secretary of state a report of all deposits to and distributions from the cemetery merchandise trust fund. The report shall be in a form and manner approved by the secretary of state and shall include the total amount of the deposits, distributions and the name and contact information of the trust officer in charge of the account.

(h) At least annually, as of December 31, the trustee of the merchandise trust fund shall allocate the distributable earnings to all preneed cemetery merchandise, preneed burial products or services for which funds are then held in a cemetery merchandise trust fund. The trustee may, at the request of the cemetery, allocate the distributable earnings on a regular basis more often than annually and in which case the calculation of the distributable earnings shall be filed quarterly on December 31, March 31, June 30 and September 30 of each year in a form and manner approved by the secretary of state.

(i) The cemetery corporation shall provide the secretary of state a copy of all trust instruments. The cemetery corporation shall obtain prior written approval from the secretary of state before the trust instrument shall be terminated, transferred or amended. The cemetery corporation shall provide the secretary of state copies of any amendments to the trust instrument before the amendments shall become effective.

(j) Fees not to exceed $30 may be charged and collected by the secretary of state on each preneed merchandise contract for preneed cemetery merchandise, preneed burial products or services sold on or after January 1, 2011. Any such fees shall be forwarded on a quarterly basis to the secretary of state, in a form and manner approved by the secretary. The secretary of state shall promulgate rules and regulations fixing the fees to be charged and collected. On and after the effective date of this act any such fees collected shall be deposited in the cemetery maintenance and merchandise fee fund in the state treasury.

History: L. 1982, ch. 96, § 2; L. 2011, ch. 78, § 6; L. 2014, ch. 118, § 2; July 1.



16-322 Same; trust fund; requirements; disbursements; trust instruments, validity; trustee duties.

16-322. Same; trust fund; requirements; disbursements; trust instruments, validity; trustee duties. (a) The cemetery merchandise trust fund must be maintained with a trustee as defined in K.S.A. 16-320, and amendments thereto. The trustee may appoint one or more agents to provide administrative or investment advisory services, provided the trustee shall not assign or delegate the liability and fiduciary responsibilities owed to the cemetery merchandise trust fund to another financial institution or agent. Nothing in this act shall prohibit a trustee, as defined in K.S.A. 16-320, and amendments thereto, from entering into a co-trustee relationship with another trustee, who would not independently satisfy the requirements of that section provided the co-trustee: (1) Is authorized to do business in Kansas; and (2) submits personally to the jurisdiction of the courts of this state. Under no circumstances shall any trustee assign or delegate their liability or fiduciary responsibilities under the cemetery merchandise trust act. Both trustees and co-trustees are jointly and severally liable for the actions of the trustee. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas. Deposits to such fund shall be carried in the name of the cemetery corporation and the amounts deposited therein may be commingled, provided that the accounting records establish a separate account for each item of preneed merchandise. Subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto, the trustee shall invest the trust funds. The trustee may recover from the earnings of the cemetery merchandise trust fund for all reasonable costs incurred in serving as trustee, including a reasonable fee for its services. The taxes and costs may be paid from earnings of the fund prior to the allocation of earnings to the preneed cemetery merchandise or preneed burial products or services.

(b) No part of the moneys required by K.S.A. 16-321, and amendments thereto, to be held under a preneed merchandise contract shall ever be used for any purpose other than investment until delivery of the merchandise is made. With respect to any cemetery merchandise which is not affixed to real property, delivery shall occur when physical possession is tendered to the purchaser, and a bill of sale, storage or similar instrument of title is delivered to the purchaser. With respect to cemetery merchandise which is affixed to realty, delivery shall occur when construction or permanent installation of the merchandise has been completed. Upon delivery of the preneed cemetery merchandise or preneed burial products or services, the cemetery corporation shall present the trustee with a verified statement, in a form and manner approved by the secretary of state under subsection (e) of K.S.A. 16-321, and amendments thereto, that delivery has been made. Upon such presentation the trustee shall pay the cemetery corporation an amount equal to the market value allocated to preneed cemetery merchandise or preneed burial products or services delivered.

(c) The trust instrument shall be effective upon written approval by the secretary of state and compliance with this section, unless it is determined by a court of law that the underlying trust instrument is in conflict with Kansas statutes, then that portion of the underlying trust instrument becomes null and void and shall be of no further force or effect. The trust instrument is in compliance with this section if the following is provided to the secretary of state:

(1) The names of the trustee and the cemetery corporation as trustor.

(2) The trustee shall submit a quarterly report to the secretary of state. The report shall be in a form and manner prescribed by the secretary of state and shall contain the following:

(A) Deposits;

(B) withdrawals;

(C) all interest, dividends, and income earned; and

(D) capital gains or capital losses.

(3) Within 60 days following December 31 of each year, the trustee shall report the allocation of distributable earnings to the secretary of state in a form and manner prescribed by the secretary of state.

(4) The trustee shall use deposit and withdrawal forms approved by the secretary of state.

(5) The trustee shall invest the trust funds subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto. Control of the trust funds by the trustor is prohibited.

(6) By accepting the trusteeship of the cemetery merchandise trust fund, the trustee submits personally to the jurisdiction of the courts of this state. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas.

(7) The trustee shall sign an affirmation under penalty of perjury, declaring the trustee has read, understands, and agrees to comply with the requirements of K.S.A. 16-320 et seq., and amendments thereto.

History: L. 1982, ch. 96, § 3; L. 1989, ch. 48, § 75; L. 1994, ch. 34, § 1; L. 2011, ch. 78, § 7; Jan. 1, 2012.



16-323 Same; misuse of the cemetery merchandise trust fund, criminal penalty.

16-323. Same; misuse of the cemetery merchandise trust fund, criminal penalty. (a) Misuse of the cemetery merchandise trust fund or any money belonging thereto is knowingly using, investing, lending or permitting another to use moneys in the fund in a manner not authorized by law.

(b) Misuse of the cemetery merchandise trust fund is a severity level 7, nonperson felony.

History: L. 1982, ch. 96, § 4; L. 2011, ch. 78, § 8; Jan. 1, 2012.



16-325 Same; secretary of state to audit cemetery merchandise trusts.

16-325. Same; secretary of state to audit cemetery merchandise trusts. (a) The secretary of state, or the secretary's representative, shall, while auditing each cemetery corporation, pursuant to K.S.A. 17-1312a, and amendments thereto, audit the cemetery merchandise trusts required by this act, and approve the trustee's determination of the distributable earnings period. For such purposes, the secretary of state or the secretary's representative, is authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any cemetery corporation. Such examination may be reduced to writing by the person taking it and the examiner may make findings as to the condition of each trust fund examined. For the purposes of such audits, the secretary of state may also require the trustee to furnish and submit the books, records, papers and instruments of such cemetery corporation. The secretary of state shall be authorized to obtain trust accounting records from the trustee.

(b) The secretary of state shall promulgate rules and regulations for the purpose of oversight and audit of the cemetery merchandise trust fund.

History: L. 1982, ch. 96, § 6; L. 1988, ch. 94, § 4; L. 2011, ch. 78, § 9; Jan. 1, 2012.



16-326 Same; redeposit of improperly paid moneys by trustee; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies.

16-326. Same; redeposit of improperly paid moneys by trustee; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies. (a) In the event the secretary of state determines that moneys have been improperly paid by the trustee to the cemetery corporation during the period covered by the audit, then the secretary may order the cemetery corporation to redeposit to the trust such moneys improperly withdrawn within 60 days.

(b) The attorney general, at the request of the secretary of state, may initiate an action for an accounting of the cemetery merchandise trust fund by the trustee.

(c) If it is determined that the cemetery merchandise trust fund is underfunded due to inadequate deposits or unauthorized distributions, the cemetery corporation may propose and implement a plan for correcting the fund's deficiencies, subject to the approval of the secretary of state.

(d) In addition to other provisions and authority granted under law, the secretary of state shall have the authority to equitably resolve the results of an audit.

History: L. 1982, ch. 96, § 7; L. 2010, ch. 82, § 2; Apr. 15.



16-327 Same; redeposit of moneys; action by attorney general.

16-327. Same; redeposit of moneys; action by attorney general. The attorney general, at the request of the secretary of state may initiate an action to recover payments required to be redeposited to the trust under K.S.A. 16-326, or to recover other moneys received or disbursed in violation of this act. In addition, the attorney general may seek to enjoin any violation of the act.

History: L. 1982, ch. 96, § 8; Jan. 1, 1983.



16-328 Same; funds in trust not subject to legal process.

16-328. Same; funds in trust not subject to legal process. All funds held in a cemetery merchandise trust shall not be subject to attachment, garnishment or other legal process, nor be seized, taken, appropriated or applied to pay any debt or liability of the cemetery corporation, buyer or beneficiary, by any legal or equitable process or by operation of law.

History: L. 1982, ch. 96, § 9; L. 2011, ch. 78, § 10; Jan. 1, 2012.



16-329 Same; notice of intent to sell preneed merchandise contracts filed with secretary of state.

16-329. Same; notice of intent to sell preneed merchandise contracts filed with secretary of state. No cemetery corporation shall enter into any preneed merchandise contract until such corporation has filed with the secretary of state a notification of its intention to sell and engage in such preneed merchandise contracts. Such notice shall include the name of the cemetery corporation, its principal place of business and the name and address of the trustee or trustees to be utilized under the provisions of this act.

Accounting records and information required by this act shall be maintained in a form and manner approved by the secretary of state. A report of the merchandise trust fund shall be required as part of the corporation's quarterly report on a form provided or approved by the secretary of state.

History: L. 1982, ch. 96, § 10; L. 2011, ch. 78, § 11; L. 2014, ch. 118, § 3; July 1.



16-330 Same; refusal to submit to audit; attorney general.

16-330. Same; refusal to submit to audit; attorney general. Whenever any officer of any cemetery corporation refuses to submit the books, records, papers and instruments of such cemetery corporation to the examination and inspection of the secretary of state, or of any of the secretary's assistants or examiners, or in any manner obstruct or interfere with the examination or audit of its cemetery merchandise trust fund or any audit made pursuant to subsection (d) of K.S.A. 16-321, or refuse to be examined on oath concerning any of the affairs of its cemetery merchandise trust fund, the secretary of state may request the attorney general to institute proceedings for the appointment of a receiver for such cemetery corporation.

History: L. 1982, ch. 96, § 11; Jan. 1, 1983.



16-331 Same; refusal to establish trust fund; forfeiture of cemetery corporation.

16-331. Same; refusal to establish trust fund; forfeiture of cemetery corporation. Any cemetery corporation which refuses or neglects to establish or maintain a cemetery merchandise trust fund, in accordance with the requirements of this act for a period of 60 days after written demand to do so is made upon it by the secretary of state, shall be deemed to have forfeited its cemetery corporation. The attorney general, upon the request of the secretary of state, shall then begin an action for the appointment of a receiver for such cemetery corporation and to dissolve the same.

History: L. 1982, ch. 96, § 12; L. 2011, ch. 78, § 12; Jan. 1, 2012.



16-332 Same; preneed contract provisions.

16-332. Same; preneed contract provisions. Any cemetery corporation entering into a preneed cemetery merchandise contract shall provide in such contract that:

(a) A purchaser, under a preneed cemetery merchandise contract covered in this act who permanently moves to another state in the United States, may direct that the merchandise, so long as the same is not a part of nor affixed to real estate, be delivered to a cemetery in the state of the purchaser's residence, except that the purchaser may be required to pay the additional transportation costs which exceed those the cemetery would have incurred to provide and deliver the merchandise to the seller cemetery; or

(b) a purchaser who has entered into a preneed cemetery merchandise contract covered by this act may, upon the purchaser permanently changing residence to a place more than 150 miles from the cemetery, cancel the contract upon written notice to the cemetery, which notice shall then be forwarded by the cemetery to the trustee of the cemetery merchandise trust fund. Upon receipt of such notice, the preneed cemetery merchandise contract shall be cancelled, and the trustee, after deducting that contract's share of applicable costs and taxes provided for in K.S.A. 16-322, and amendments thereto, shall pay to the purchaser not less than 85% of the funds held in trust for the contract pursuant to this act. The balance shall be paid to the cemetery corporation and the trustee shall be discharged from further obligation as to such contract.

History: L. 1982, ch. 96, § 13; L. 2011, ch. 78, § 13; Jan. 1, 2012.



16-333 Same; not subject to 16-301 to 16-309, prearranged funeral regulations.

16-333. Same; not subject to 16-301 to 16-309, prearranged funeral regulations. Sales of preneed cemetery merchandise contracts or preneed burial products or services subject to this act shall be exempt from the provisions of K.S.A. 16-301 through 16-309, inclusive, and amendments thereto.

History: L. 1982, ch. 96, § 14; L. 2011, ch. 78, § 14; Jan. 1, 2012.



16-334 Same; trust agreement; copy filed with secretary of state; requirements.

16-334. Same; trust agreement; copy filed with secretary of state; requirements. (a) Cemetery corporations subject to this act shall file, in the office of the secretary of state, a copy of the agreement or document which establishes the trust between the cemetery corporation and the trustee.

(b) The trust agreement shall acknowledge all contractual agreements and shall be subject to, governed by, and construed according to K.S.A. 16-320 et seq., and amendments thereto.

History: L. 1994, ch. 229, § 1; L. 2011, ch. 78, § 15; Jan. 1, 2012.



16-335 Cemetery merchandise trust funds; information and records of examination confidential; disclosure of certain information allowed.

16-335. Cemetery merchandise trust funds; information and records of examination confidential; disclosure of certain information allowed. (a) Except as provided by this section, all information which the secretary of state shall gather or record in making an investigation and examination of any cemetery corporation, or the reporting by the cemetery corporation or the trustee, shall be deemed to be confidential information, and shall not be disclosed by the secretary of state, any assistant, examiner or employee thereof, except to:

(1) Officers and the members of the board of directors of the cemetery corporation being audited;

(2) the attorney general, when in the opinion of the secretary of state the same should be disclosed; and

(3) the appropriate official for the municipality in which the cemetery resides when in the opinion of the secretary of state the same should be disclosed.

(b) Upon request, the secretary of state may disclose to any person whether a cemetery corporation maintains a cemetery merchandise trust fund under K.S.A. 16-322, and amendments thereto, and whether such funds are maintained in compliance with the provisions of such laws.

(c) The provisions of subsection (a) shall expire on July 1, 2021, unless the legislature acts to reauthorize such provisions. The provisions of subsection (a) shall be reviewed by the legislature prior to July 1, 2021.

(d) This section shall be part of and supplemental to article 3 of chapter 16 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 78, § 1; L. 2016, ch. 82, § 4; July 1.



16-336 Cemetery maintenance and merchandise fee fund; state treasury.

16-336. Cemetery maintenance and merchandise fee fund; state treasury. (a) There is hereby created the cemetery maintenance and merchandise fee fund in the state treasury. The secretary of state shall remit all moneys received from fees and charges under this section, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the cemetery maintenance and merchandise fee fund.

(b) All expenditures from the cemetery maintenance and merchandise fee fund shall be in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of state or by a person or persons designated by the secretary.

History: L. 2011, ch. 78, § 4; Jan. 1, 2012.






Article 7 REGULATION OF PAWNBROKERS AND PRECIOUS METAL DEALERS

16-706 Definitions.

16-706. Definitions. As used in this act:

(a) (1) "Pawnbroker" means any person who loans money on deposit or pledge of personal property or other valuable thing, other than intangible personal property, or who deals in the purchase of personal property on the condition of selling the same back again at a stipulated price.

(2) "Pawnbroker" does not include any person operating under the supervision of the state banking commissioner, credit union administrator or the consumer credit commissioner of this state.

(b) "Person" means any individual, firm, company, partnership, corporation or association.

(c) "Precious metal" means gold, silver or platinum group metals or any used articles or other used personal property containing such metals, but shall not include coins purchased for their numismatic value rather than their metal content or ingots or other industrial residue or by-products composed of such metals purchased from manufacturing firms.

(d) "Precious metal dealer" means any person who engages in the business of purchasing precious metal for the purpose of reselling such metal in any form.

History: L. 1972, ch. 51, § 1; L. 1981, ch. 91, § 1; L. 1981, ch. 92, § 1; July 1.



16-707 Licensure; application; fee.

16-707. Licensure; application; fee. (a) No person shall engage or continue in business as a pawnbroker or precious metal dealer without first obtaining a license therefor. If the person's place of business is inside the corporate limits of any city of the first or second class, the person shall obtain such license from the clerk of such city. If the person's place of business is outside the corporate limits of any such city, the person shall obtain such license from the county clerk of the county in which the person's place of business is located.

(b) Application for a license shall be in writing and shall state the full name and place of residence of the applicant. If the applicant is a partnership, the application shall contain the name and place of residence of each member thereof or, if a corporation or association, of each officer, shareholder or member thereof. The application shall include the address of the places where the business is to be conducted, the hours and days of the week during which the applicant proposes to engage in the business of pawnbroking or dealing in precious metals at each such place, and such other information as may be necessary to determine the applicant's qualifications for a license in accordance with the provisions of this act. Each applicant also shall submit with the application:

(1) A statement that the applicant is the holder of a valid registration certificate issued by the director of revenue pursuant to K.S.A. 79-3608 for each place of business for which application for a license is made; and

(2) a detailed inventory and description of all goods, wares, merchandise, precious metals or other property held in pledge or for sale at the time of the application at each place of business stated therein, indicating whether the same was received in pledge, purchased as secondhand merchandise or precious metal purchased for resale.

(c) The license application shall be in a form approved by the attorney general. Each application shall be accompanied by a fee of $25 which shall be paid annually upon renewal of the license. All such fees received by the city clerk shall be deposited in the city general fund, and all such fees received by the county clerk shall be deposited in the county general fund.

History: L. 1972, ch. 51, § 2; L. 1981, ch. 91, § 2; July 1.



16-708 Same; qualifications.

16-708. Same; qualifications. No license or any renewal thereof shall be granted to: (a) Any person who is not a citizen of the United States;

(b) Any person who has not been an actual resident of the state of Kansas for at least two (2) years immediately preceding the date of his application;

(c) Any person who has been convicted of or has pleaded guilty to a felony under the laws of this state, or any other state, or of the United States, or shall have forfeited his bond to appear in court to answer charges for any such offense within the ten (10) years immediately prior to such person's application for a license;

(d) Any person who has had his license revoked for cause under the provisions of this act;

(e) Any person who is not at least twenty-one (21) years of age;

(f) Any person who at the time of application for renewal of any license issued hereunder would not be eligible for such license upon a first application;

(g) Any person who does not own the premises for which a license is sought, unless he has a written lease therefor for at least three-fourths of the period for which the license is to be issued;

(h) Any person whose spouse would be ineligible to receive a license hereunder for any reason other than the age, citizenship and residence requirements;

(i) Any partnership, unless all of the partners shall be eligible to receive a license as an individual; and

(j) A corporation, if any officer, manager, director or stockholder would be ineligible to receive a license as an individual.

History: L. 1972, ch. 51, § 3; July 1.



16-709 Transfer of stock by stockholder of corporate licensee; effect.

16-709. Transfer of stock by stockholder of corporate licensee; effect. It shall be unlawful for any shareholder of a corporate licensee to transfer any stock in said corporation to any person who would be ineligible to receive a license as an individual, and any such transfer shall be null and void: Provided, That if any such stockholder of a corporate licensee shall become deceased, and his heirs or devisees to whom said stock descends by descent and distribution or by will shall be ineligible to receive a license hereunder, then the legal representatives of said deceased stockholder's estate, his heirs and devisees shall have fourteen (14) months from the date of the death of said stockholder within which to sell said stock to a person eligible to receive a license hereunder, with such sale to be made in accordance with the provisions of the probate code and any amendments thereto. If said legal representatives, heirs and devisees shall fail, refuse or neglect to so convey said stock within the time hereinbefore prescribed, then said stock shall revert to and become the property of the corporation, for which the corporation shall pay to said legal representatives, heirs or devisees the book value of such stock. If the stock in any corporation shall be the subject of any trust heretofore or hereafter created, the trustee or trustees and the beneficiaries of each trustee and beneficiary of said trust who is twenty-one (21) years of age or older must be a person who would be eligible to receive a license, or the trustee shall be and he is hereby authorized and required, within fourteen (14) months after the effective date of the trust, to sell said stock to a person eligible to receive a license under this act, and he shall hold and disburse the proceeds thereof in accordance with the terms of the trust, or the license of the corporation shall be forfeited.

During the fourteen-month periods hereinbefore mentioned, a corporation shall not be denied a license or have its license revoked if it meets all of the other requirements necessary to have a license as provided in this act.

History: L. 1972, ch. 51, § 4; July 1.



16-710 License; contents; display; license for each place of business.

16-710. License; contents; display; license for each place of business. The document or other instrument evidencing the license of a pawnbroker or precious metal dealer shall state the address at which the business is to be conducted and shall state fully the name of the licensee. If the licensee is a partnership, the license shall state the names of the members thereof and, if a corporation, the date and place of its incorporation and the names of all shareholders thereof. Such license shall be kept conspicuously posted in the place of business of the licensee and shall not be transferable or assignable. Not more than one place of business shall be maintained under the same license, but more than one license may be issued to the same licensee upon compliance with all the provisions of this act governing the issuance of an initial license.

History: L. 1972, ch. 51, § 5; L. 1981, ch. 91, § 3; July 1.



16-711 Change in location of place of business; notice; duplicate license; restrictions.

16-711. Change in location of place of business; notice; duplicate license; restrictions. Whenever a licensee shall change his place of business to another location within the same political subdivision by which he is licensed, he immediately shall give written notice thereof to the clerk of such subdivision who then shall issue a duplicate license which shall show, in addition to all of the information appearing on the old license, a record of the change of location and the date thereof, which new license shall be authority for the operation of such business under such license at such location. The licensee shall return the old license to the appropriate clerk as soon as the new license has been received and the change in location has taken place. No change in the place of business of a licensee to a location outside of the licensing subdivision shall be permitted under the same license.

History: L. 1972, ch. 51, § 6; July 1.



16-712 Examination of books, accounts, records.

16-712. Examination of books, accounts, records. Each licensee shall keep and use in the licensee's business such books, accounts and records as will enable the city or county issuing the licensee's license to determine whether such licensee is complying with the provisions of this act. Any such city or county may examine or cause to be examined the books, accounts, records and files used by any licensee or by any other person engaged in the business of pawnbroking or dealing in precious metals, irrespective of whether such person acts or claims to act as principal, agent or broker, or under or without authority of this act. The duly designated representatives of the city or county shall have and be given free access to all such books, accounts, papers, records, files, safes and vaults.

History: L. 1972, ch. 51, § 7; L. 1973, ch. 87, § 1; L. 1981, ch. 91, § 4; July 1.



16-713 Suspension or revocation of license; notice and hearing.

16-713. Suspension or revocation of license; notice and hearing. Any license issued under this act may be suspended or revoked, after due notice and public hearing, if the licensee:

(a) Has failed to pay the annual license fee;

(b) has violated any provision of this act; or

(c) has been convicted of or has pleaded guilty to a felony under the laws of this state, or any other state, or of the United States, or shall have forfeited his bond to appear in court to answer charges for any such offense, if such conviction or plea occurred subsequent to or within the ten (10) years immediately prior to the date of the licensee's application for the license.

Any license issued under this act shall be revoked, after due notice and hearing thereon, if it shall be proved at the hearing that the licensee sold any handgun to a minor.

Said hearing herein provided shall be held within thirty (30) days after notice thereof, and the alleged violation determined by written order of the city or county issuing the license within sixty (60) days after such hearing is concluded; but no revocation or suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any borrower.

History: L. 1972, ch. 51, § 8; July 1.



16-714 Loans secured by pledged goods; written contract required, contents; retention, disposition and redemption of pledged articles.

16-714. Loans secured by pledged goods; written contract required, contents; retention, disposition and redemption of pledged articles. Every loan made by a pawnbroker for which goods are received in pledge as security shall be evidenced by a written contract, in ink, a copy of which shall be furnished to the borrower. The loan contract shall set forth the loan period, which shall be one (1) month, the date on which the loan is due and payable and the charges, and it shall clearly inform the borrower of his right to redeem the pledge during the redemption period of two (2) months after due date. Except as otherwise provided herein, the holder of any such contract shall be presumed to be the person entitled to redeem the pledge, and the pawnbroker shall deliver the pledge to the person presenting the contract, upon payment of the principal and charges.

Every pawnbroker shall retain in his possession, after the date on which the loan became due and payable, every article pledged to him for a redemption period of two (2) months. During such period, the borrower may redeem the pledged articles, upon payment of the principal and charges. It shall be unlawful for any pawnbroker to sell or transfer title or possession of any pledged property until the expiration of such period of redemption.

If any pledged article is not redeemed within such redemption period, the pawnbroker shall become vested with all right, title and interest of the pledgor, or his assigns, to such pledged article, to hold and dispose of as his own property. Any other provision of law relating to the foreclosure and sale of pledges shall not be applicable to any pledge, the title to which is transferred in accordance with this section.

History: L. 1972, ch. 51, § 9; July 1.



16-715 Report of property pledged or purchased; required holding period for precious metal purchased; report not open to public inspection.

16-715. Report of property pledged or purchased; required holding period for precious metal purchased; report not open to public inspection. (a) On or before Tuesday of each week, or at more frequent intervals if required by city ordinance or county resolution, every pawnbroker or precious metal dealer shall report the description of all property received in pledge or purchased as a pawnbroker or precious metal dealer during the preceding calendar week, in whatever quantity received. Such report shall include all property purchased as secondhand merchandise at wholesale, secondhand merchandise taken in for sale or possessed on consignment for sale and secondhand merchandise taken in trade. No such report need be made concerning property or merchandise acquired from another pawnbroker or precious metal dealer licensed in this state in a transaction involving the purchase or other acquisition from the other pawnbroker or precious metal dealer of the other pawnbroker's or dealer's stock in trade, or a substantial part thereof in bulk, where the other pawnbroker has made the reports required by this section with respect to such property or merchandise.

(b) If a transaction required to be reported under this section takes place within the territorial limits of a city of the first or second class, the report shall be submitted to the chief of police of the city. If the transaction takes place outside the territorial limits of any such city, the report shall be submitted to the sheriff of the county in which the transaction takes place.

(c) All reports made pursuant to this section shall comply with and be submitted in accordance with the terms of any applicable city ordinances or county resolutions requiring such reporting.

(d) Every precious metal dealer shall retain in the dealer's possession for a period of 10 days all precious metal purchased as a precious metal dealer, and such metal shall remain in the condition in which it was purchased. The ten-day period shall commence on the date that the appropriate police chief or sheriff receives the report of its acquisition in compliance with this section. If the police chief or sheriff has probable cause to believe that any precious metal reported by a dealer has been stolen, the police chief or sheriff may give written notice to the dealer to retain such metal for an additional period of 15 days. Upon such notice, the dealer shall retain such metal in an unaltered condition for the additional fifteen-day period unless the police chief or sheriff notifies the dealer in writing that the waiting period is terminated at an earlier time.

(e) Reports made pursuant to this section shall be available for inspection only by law enforcement officers and county and district attorneys and their employees, for law enforcement purposes.

History: L. 1972, ch. 51, § 10; L. 1981, ch. 91, § 5; July 1.



16-716 Record of transactions.

16-716. Record of transactions. (a) At the time of making a loan, a pawnbroker shall enter in a book kept for that purpose:

(1) The date, duration, amount and charges of every loan made by the pawnbroker;

(2) a full and accurate description of the property pledged; and

(3) the name, age, residence and driver's license or other personal identification number of the pledgor.

(b) At the time of purchasing precious metal, a precious metal dealer shall enter in a book kept for that purpose:

(1) The date of the purchase;

(2) a full and accurate description of each item purchased, including any identifying letters, numbers or marks on the item; and

(3) the name, age, residence and driver's license or other personal identification number of the seller.

(c) The record required by this section shall be maintained by the pawnbroker or precious metal dealer at the pawnbroker's or dealer's place of business for not less than one year following the date of the transaction.

History: L. 1972, ch. 51, § 11; L. 1981, ch. 91, § 6; July 1.



16-717 Minors; prohibited transactions.

16-717. Minors; prohibited transactions. (a) No pawnbroker shall receive in pledge, or as security for any loan, transfer, service, undertaking or advantage, anything of value from any person under the age of 18 years.

(b) No precious metal dealer shall purchase any precious metal from any person under the age of 18 years.

History: L. 1972, ch. 51, § 12; L. 1981, ch. 91, § 7; July 1.



16-718 Periodic inspections to determine compliance with act.

16-718. Periodic inspections to determine compliance with act. Law enforcement officers of a city or county shall have access during regular business hours to the place of business of any pawnbroker or precious metal dealer conducting business in the city or county. Access shall be for the purpose of periodically inspecting property pledged or purchased in the transaction of the business of the pawnbroker or precious metal dealer, and records relating to those transactions, to determine if the pawnbroker or dealer is complying with the provisions of this act.

History: L. 1972, ch. 51, § 13; L. 1981, ch. 91, § 8; L. 1982, ch. 92, § 1; April 8.



16-719 Loans; interest and charges; amount; term.

16-719. Loans; interest and charges; amount; term. (a) No pawnbroker shall contract for, charge or receive directly or indirectly on or in connection with any pawnbroker transaction any charges, whether for interest, storage, insurance, service fee, handling, compensation, consideration or expense which in the aggregate are greater than the charges provided and authorized by this act. Any other provisions of law relating to interest, storage and such charges shall not be applicable to any pawnbroker transaction made in accordance with this act.

(b) Whenever any loan is made by a pawnbroker for which goods are received in pledge:

(1) A charge may be added in an amount not to exceed 10% per month or 120% per annum of the amount advanced to the borrower; and

(2) the amount of the loan shall not exceed $5,000.

(c) The term of any loan made under the provisions of this act shall be one month. Loans may be extended or renewed by the payment of the charges herein provided monthly. The charges authorized herein shall be deemed to be earned at the time the loan is made and shall not be subject to refund. On loans under this act, no insurance charges or any other charges of any nature whatsoever shall be permitted.

History: L. 1972, ch. 51, § 14; L. 1991, ch. 69, § 1; July 1.



16-720 Transactions in precious metals, requirements; refusal to redeliver stolen property to owner, effect.

16-720. Transactions in precious metals, requirements; refusal to redeliver stolen property to owner, effect. (a) A precious metal dealer shall require of every person from whom the dealer purchases precious metal for resale:

(1) Proof of identification; and

(2) a signed statement saying that the seller is the legal owner of the precious metal or is an agent of the legal owner who is authorized to sell such metal and stating when, where and in what manner such metal was acquired by the seller.

(b) When converted or stolen property has been pawned or sold to a precious metal dealer and the pawnbroker or dealer refuses to redeliver such property to the rightful owner upon demand and presentation of a bill of sale or other proper evidence of ownership by the owner, and legal action by the rightful owner to recover the property becomes necessary, the court may assess the pawnbroker or dealer for reasonable attorneys' fees incurred by the rightful owner if the court finds that the pawnbroker or dealer wrongfully withheld the converted or stolen property.

History: L. 1972, ch. 51, § 15; L. 1981, ch. 91, § 9; July 1.



16-721 Penalty.

16-721. Penalty. The violation of any provision of this act shall be a class B misdemeanor.

History: L. 1972, ch. 51, § 16; July 1.



16-722 Prosecution of violations.

16-722. Prosecution of violations. Whenever he has reason to believe a violation of this act has occurred, the county attorney or any of his deputies shall prosecute every case to final judgment in the county wherein the alleged offense was committed.

History: L. 1972, ch. 51, § 17; July 1.






Article 8 TRUTH IN LENDING

16-841 Issuance of credit card without request prohibited; exception.

16-841. Issuance of credit card without request prohibited; exception. No credit card shall be issued, except in response to a request or application therefor. This prohibition does not apply to the issuance of a credit card in renewal of, or in substitution for, an accepted credit card.

History: L. 1972, ch. 209, § 1; July 1.



16-842 Liability of credit cardholder for unauthorized use, when; actions for enforcement of liability.

16-842. Liability of credit cardholder for unauthorized use, when; actions for enforcement of liability. (a) A cardholder shall be liable for the unauthorized use of a credit card only if the card is an accepted credit card, the liability is not in excess of $50, the card issuer gives adequate notice to the cardholder of the potential liability and the unauthorized use occurs before the cardholder has notified the card issuer that an unauthorized use of the credit card has occurred or may occur as the result of loss, theft or otherwise. The card issuer shall provide a telephone number to be called by the cardholder in the event of loss or theft of the credit card. Notwithstanding the foregoing, no cardholder shall be liable for the unauthorized use of any credit card which was issued on or after the effective date of this section, and, after the expiration of 12 months following such effective date, no cardholder shall be liable for the unauthorized use of any credit card regardless of the date of its issuance, unless: (1) The conditions of liability specified in the preceding sentence are met; and (2) the card issuer has provided a method whereby the user of such card can be identified as the person authorized to use it. For the purposes of this section, a cardholder notifies a card issuer by taking such steps as may be reasonably required in the ordinary course of business to provide the card issuer with the pertinent information whether or not any particular officer, employee or agent of the card issuer does in fact receive such information.

(b) In any action by a card issuer to enforce liability for the use of a credit card, the burden of proof is upon the card issuer to show that the use was authorized or, if the use was unauthorized, then the burden of proof is upon the card issuer to show that the conditions of liability for the unauthorized use of a credit card, as set forth in subsection (a), have been met.

(c) Nothing in this section imposes liability upon a cardholder for the unauthorized use of a credit card in excess of the cardholder's liability for such use under other applicable law or under any agreement with the card issuer.

(d) Except as provided in this section, a cardholder incurs no liability from the unauthorized use of a credit card.

History: L. 1972, ch. 209, § 2; L. 1983, ch. 78, § 1; July 1.



16-843 Penalties for fraudulent transactions over $5,000.

16-843. Penalties for fraudulent transactions over $5,000. Whoever, in a transaction affecting intrastate commerce, uses any counterfeit, fictitious, altered, forged, lost, stolen, or fraudulently obtained credit card to obtain goods or services, or both, having a retail value aggregating $5,000 or more, shall be fined not more than $10,000 or imprisoned not more than five years, or both.

History: L. 1972, ch. 209, § 3; July 1.



16-844 Definitions.

16-844. Definitions. As used in this act: (a) The term "adequate notice" means a printed notice to a cardholder which sets forth the pertinent facts clearly and conspicuously so that a person against whom it is to operate could reasonably be expected to have noticed it and understood its meaning. Such notice may be given to a cardholder by printing the notice on any credit card, or on each periodic statement of account, issued to the cardholder, or by any other means reasonably assuring the receipt thereof by the cardholder.

(b) The term "credit card" means any card, plate, coupon book or other credit device existing for the purpose of obtaining money, property, labor, or services on credit.

(c) The term "accepted credit card" means any credit card which the cardholder has requested and received or has signed or has used, or authorized another to use, for the purpose of obtaining money, property, or services on credit.

(d) The term "cardholder" means any person to whom a credit card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of a credit card to another person.

(e) The term "card issuer" means any person who issues a credit card, or the agent of such person with respect to such card.

(f) The term "unauthorized use" means a use of a credit card by a person other than the cardholder who does not have actual, implied, or apparent authority for use and from which the cardholder receives no benefit.

History: L. 1972, ch. 209, § 4; July 1.






Article 10 CONTRACTS TO MAINTAIN STOCK OF FARM EQUIPMENT

16-1001 Definitions.

16-1001. Definitions. As used in this act: (a) "Current model" means a model listed in the wholesaler's, manufacturer's or distributor's current sales manuals or any supplements thereto.

(b) "Current net price" means the price listed in the wholesaler's, manufacturer's or distributor's price list or catalogue in effect at the time the contract is cancelled or discontinued, less any applicable trade and cash discounts.

(c) "Net cost" means the price the retailer actually paid for the merchandise to the wholesaler, manufacturer or distributor, plus freight from the wholesaler's, manufacturer's or distributor's location to the retailer's location at carload (30,000 pounds) rates.

History: L. 1976, ch. 95, § 1; July 1.



16-1002 Contracts, sales agreements or security agreements to maintain stock of farm equipment or repair parts by retailer; cancellation or discontinuance thereof; repurchase obligations of wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor thereon; contracts affected; security interests not affected; repurchase not subject to bulk sales law or the claims of secured or unsecured creditors of specified others.

16-1002. Contracts, sales agreements or security agreements to maintain stock of farm equipment or repair parts by retailer; cancellation or discontinuance thereof; repurchase obligations of wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor thereon; contracts affected; security interests not affected; repurchase not subject to bulk sales law or the claims of secured or unsecured creditors of specified others. (a) Whenever any person, firm or corporation engaged in the business of selling and retailing farm implements, machinery, attachments or repair parts therefor enters into a written or parol contract, sales agreement or security agreement evidenced by a franchise agreement whereby such retailer agrees to maintain a stock of parts or complete or whole implements, machines or attachments with any wholesaler, manufacturer or distributor of such implements, machinery, attachments or repair parts, and either such wholesaler, manufacturer or distributor or the retailer desires to cancel or discontinue the contract, such wholesaler, manufacturer or distributor shall pay to such retailer or credit to such retailer's account, if the retailer has outstanding any sums owing the wholesaler, manufacturer or distributor, unless the retailer should desire to keep such merchandise, a sum equal to 100% of the net cost of all new, unused, undamaged, complete farm implements, machinery and attachments and 95% of the current net prices on new, unused, undamaged repair parts, including superseded parts, which implements, machinery, attachments and parts had previously been purchased from such wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor if the transferee acquired substantially all of the assets of such wholesaler, manufacturer or distributor, and held by such retailer on the date of the cancellation or discontinuance of such contract. The wholesaler, manufacturer or distributor shall also pay such retailer a sum equal to 5% of the current net price of all parts returned for the handling, packing and loading of such parts for return to the wholesaler, manufacturer or distributor, except that such 5% shall not be paid or credited to the retailer if the wholesaler, manufacturer or distributor elects to perform the handling, packing, loading and transportation of the parts itself. Upon the payment or allowance of credit to the retailer's account of the sum required by this section, the title to such farm implements, machinery, attachments and repair parts therefor shall pass to the manufacturer, wholesaler or distributor making such payment, and such manufacturer, wholesaler or distributor shall be entitled to the possession of such farm implements, machinery, attachments or repair parts. All payments or allowances of credit due retailers shall be paid or credited within 60 days after the return of implements, machinery, attachments or repair parts. After 60 days, all payments or allowances shall include interest at the rate prescribed by K.S.A. 16-204, and amendments thereto.

(b) The provisions of this section relating to a retailer's right to cancel or discontinue a contract and receive payment for implements, machines, attachments and parts returned shall apply to all contracts now in effect which have no expiration date and are a continuing contract, and all other contracts entered into or renewed after July 1, 1976. The provisions for a retailer to receive payment for implements, machines, attachments and parts returned shall apply only to implements, machines, attachments and parts purchased after the effective date of this act. Any contract in force and effect on July 1, 1976, which by its own terms will terminate on a date subsequent thereto shall be governed by the law as it existed prior to this act.

(c) The provisions of this section shall not be construed to affect in any way any security interest which the wholesaler, manufacturer or distributor may have in the inventory of the retailer, except that any repurchase hereunder shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the wholesaler, manufacturer or distributor or any assignee of the wholesaler, manufacturer or distributor until such time the retailer has received payment in full subject to any offset the retailer may owe to the wholesaler, manufacturer or distributor.

History: L. 1976, ch. 95, § 2; L. 1987, ch. 79, § 1; L. 1989, ch. 71, § 1; L. 2000, ch. 84, § 1; July 1.



16-1003 Same; repurchase not required, when.

16-1003. Same; repurchase not required, when. (a) The provisions of this act shall not require the repurchase from a retailer of:

(1) Any repair part which is in a broken or damaged package;

(2) any single repair part which is priced as a set of two or more items;

(3) any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning;

(4) any farm implements, machinery, attachments or repair parts for which the retailer is unable to furnish evidence, satisfactory to the wholesaler, manufacturer or distributor, of clear title, free and clear of all claims, liens and encumbrances;

(5) any farm implements, machinery, attachments or repair parts which the retailer desires to keep, provided the retailer has a contractual right to do so;

(6) any farm implements, machinery and attachments which are not current models or which are not in new, unused, undamaged, complete condition;

(7) any repair parts which are not in new, unused, undamaged condition;

(8) any farm implements, machinery or attachments which were purchased prior to the beginning of the 24-month period immediately preceding the date of notification of termination;

(9) any farm implements, machinery, attachments or repair parts which were ordered by retailer on or after the date of notification of termination; or

(10) any farm implements, machinery, attachments or repair parts which were acquired by the retailer from any source other than the wholesaler, manufacturer, distributor or transferee of such wholesaler, manufacturer or distributor, unless such farm implements, machinery, attachments or repair parts were ordered from, invoiced to the retailer by or financed to the retailer by the wholesaler, manufacturer or distributor or transferee of such wholesaler, manufacturer or distributor.

(b) Any repair part which is not excluded from the repurchase obligations established under K.S.A. 16-1002 and 16-1005, and amendments thereto, by this section, as amended by this act, and the repurchase of which is in dispute on the effective date of this act shall be subject to the repurchase obligations established under K.S.A. 16-1002 and 16-1005, and amendments thereto.

History: L. 1976, ch. 95, § 3; L. 1987, ch. 79, § 2; L. 1989, ch. 72, § 1; L. 2002, ch. 67, § 1; July 1.



16-1004 Same; failure to make repurchase or allow credit; liability in civil action.

16-1004. Same; failure to make repurchase or allow credit; liability in civil action. In the event that any manufacturer, wholesaler or distributor of farm implements, machinery, attachments or repair parts therefor, upon cancellation of a contract by either a retailer or a manufacturer, wholesaler or distributor, fails or refuses to make payment or allow credit to such retailer as required by K.S.A. 16-1002, and amendments thereto, such manufacturer, wholesaler or distributor shall be liable in a civil action to be brought by such retailer for the actual costs of the action, including attorney, paralegal and expert witness fees; for 100% of the net cost of such farm implements, machinery and attachments and 100% of the current net price of repair parts, plus 5% for handling, packing and loading plus freight charges which have been paid by the retailer.

History: L. 1976, ch. 95, § 4; L. 2000, ch. 84, § 2; July 1.



16-1005 Same; death of retailer or majority stockholder of corporation retailing farm equipment or repair parts.

16-1005. Same; death of retailer or majority stockholder of corporation retailing farm equipment or repair parts. In the event of the death of the retail dealer or majority stockholder in a corporation operating a retail dealership in the business of selling and retailing farm implements, machinery, attachments or repair parts therefor, the wholesaler, distributor or manufacturer who supplied such merchandise shall repurchase from the heir or heirs of such retail dealer or majority stockholder such merchandise under the same terms and conditions as if the wholesaler, manufacturer or distributor had terminated the contract. Nothing in this act shall require the repurchase of any farm implements, machinery, attachments or repair parts therefor if the heir or heirs, and the wholesaler, manufacturer or distributor jointly agree to enter into a new contract to operate the retail dealership.

History: L. 1976, ch. 95, § 5; July 1.



16-1006 Same; severability of act.

16-1006. Same; severability of act. If any section in this act or any part of any section shall be declared invalid or unconstitutional, such declaration of invalidity shall not affect the validity of the remaining portions thereof.

History: L. 1976, ch. 95, § 6; July 1.



16-1007 Same; repurchase obligations in bankruptcy.

16-1007. Same; repurchase obligations in bankruptcy. (a) K.S.A. 16-1002, and amendments thereto, shall apply to the repurchase obligation of any wholesaler, manufacturer, distributor or transferee of any wholesaler, manufacturer or distributor who has filed on or files subsequent to the effective date of this act for protection from creditors pursuant to 11 United States Code 101 et seq.

(b) K.S.A. 16-1002, and amendments thereto, shall apply to the repurchase obligation of any wholesaler, manufacturer, distributor or transferee of any wholesaler, manufacturer or distributor who has a case pending on the effective date of this act for protection from creditors pursuant to 11 United States Code 101 et seq.

(c) This section shall be part of and supplemental to article 10 of chapter 16 of the Kansas Statutes Annotated.

History: L. 1989, ch. 71, § 2; April 20.






Article 12 FARM EQUIPMENT DEALERSHIP AGREEMENTS

16-1201 Purpose.

16-1201. Purpose. The purpose of this act is to prevent arbitrary or abusive conduct and to preserve and enhance the reasonable expectations for success in the business of distributing farm equipment.

History: L. 1986, ch. 2, § 1; July 1.



16-1202 Definitions.

16-1202. Definitions. As used in this act:

(a) "Farm equipment" means equipment including, but not limited to, tractors, trailers, combines, tillage implements, bailers and other equipment, including attachments and repair parts therefor, used in planting, cultivating, irrigation, harvesting and marketing of agricultural products, excluding self-propelled machines designed primarily for the transportation of persons or property on a street or highway.

(b) "Farm equipment manufacturer" means any person, partnership, corporation, association or other form of business enterprise engaged in the manufacturing, assembly or wholesale distribution of farm equipment.

(c) "Farm equipment dealer" or "farm equipment dealership" means any person, partnership, corporation, association or other form of business enterprise engaged in the retail sale of farm equipment.

(d) "Dealership agreement" means an oral or written agreement of definite or indefinite duration between a farm equipment manufacturer and a farm equipment dealer which provides for the rights and obligations of the parties with respect to the purchase or sale of farm equipment.

History: L. 1986, ch. 2, § 2; July 1.



16-1203 Change of farm equipment dealership agreements; restrictions.

16-1203. Change of farm equipment dealership agreements; restrictions. No farm equipment manufacturer, directly or through any officer, agent or employee may terminate, cancel, fail to renew or substantially change the competitive circumstances of a dealership agreement without good cause. For the purposes of this subsection, good cause means and includes the failure by a farm equipment dealer to substantially comply with essential and reasonable requirements imposed upon the dealer by the dealership agreement, provided such requirements are not different from those requirements imposed on other similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(a) The farm equipment dealer has transferred an interest in the farm equipment dealership without the manufacturer's consent, or there has been a withdrawal from the dealership of an individual proprietor, partner, major shareholder, or the manager of the dealership, or there has been a substantial reduction in interest of a partner or major stockholder without the consent of the manufacturer;

(b) the farm equipment dealer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within 30 days after the filing, or there has been a closeout or sale of a substantial part of the dealer's assets related to the farm equipment business, or there has been a commencement of dissolution or liquidation of the dealer;

(c) there has been a change, without the prior written approval of the manufacturer, in the location of the dealer's principal place of business under the dealership agreement;

(d) the farm equipment dealer has defaulted under any chattel mortgage or other security agreement between the dealer and the farm equipment manufacturer, or there has been a revocation or discontinuance of any guarantee of the dealer's present or future obligations to the farm equipment manufacturer;

(e) the farm equipment dealer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned its business;

(f) the farm equipment dealer has pleaded guilty to or has been convicted of a felony affecting the relationship between the dealer and manufacturer;

(g) the dealer has engaged in conduct which is injurious or detrimental to the dealer's customers or to the public welfare;

(h) the farm equipment dealer has consistently failed to meet the manufacturer's requirements for reasonable market penetration based on the manufacturer's experience in other comparable marketing areas.

History: L. 1986, ch. 2, § 3; July 1.



16-1204 Notice of termination, cancellation or nonrenewal of dealership agreement; cure of deficiency; approval of dealership transfer.

16-1204. Notice of termination, cancellation or nonrenewal of dealership agreement; cure of deficiency; approval of dealership transfer. (a) Except as otherwise provided in this section, a farm equipment manufacturer shall provide a farm equipment dealer at least ninety-days' prior written notice of termination, cancellation or nonrenewal of the dealership agreement. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is rectified within 60 days the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subsections (a) through (h) of K.S.A. 16-1203, and amendments thereto.

(b) In the event that a farm equipment manufacturer has contractual authority to approve or deny a request by a farm equipment dealer to sell or transfer any portion the dealer's business ownership to another party or to enter into an agreement to operate the dealership with another party, the manufacturer shall approve or deny such a request within 90 days after receiving the request. If the manufacturer has neither approved nor denied the request within 90 days, the request shall be deemed approved. The farm equipment dealer's request shall include the reasonable financial information, personal background, character references and work histories as required by the manufacturer to render such a determination. In the event the manufacturer denies the request, the manufacturer shall provide the farm equipment dealer with a written notice of its determination with the stated reasons for the denial.

History: L. 1986, ch. 2, § 4; L. 1998, ch. 79, § 1; July 1.



16-1205 Violations of act.

16-1205. Violations of act. (a) It is a violation of this act for a farm equipment manufacturer to coerce, or attempt to coerce, any farm equipment dealer to accept delivery of any farm equipment, parts or accessories therefor, which the farm equipment dealer has not voluntarily ordered.

(b) It is a violation of this act for a farm equipment manufacturer: (1) To condition, or attempt to condition, the sale of any farm equipment on a requirement that the farm equipment dealer also purchase other goods or services; except that nothing herein shall prohibit a farm equipment manufacturer from requiring the dealer to purchase all parts reasonably necessary to maintain the quality of operation in the field of any farm equipment used in such dealer's trade area; (2) to coerce or attempt to coerce any farm equipment dealer into a refusal to purchase the farm equipment manufactured by another farm equipment manufacturer; or (3) to discriminate in the prices charged for farm equipment of like grade and quality sold by the farm equipment manufacturer to similarly situated farm equipment dealers, except that nothing herein shall prevent differentials which make only due allowance for differences in the cost of manufacture, sale or delivery resulting from the differing methods or quantities in which such farm equipment is sold or delivered, by the farm equipment manufacturer.

History: L. 1986, ch. 2, § 5; July 1.



16-1206 Effect of act upon terms of dealership agreement.

16-1206. Effect of act upon terms of dealership agreement. Any term of a dealership agreement, either expressed or implied, which is inconsistent with the terms of this act shall be void and unenforceable and shall not waive any rights which are provided to any person by this act.

History: L. 1986, ch. 2, § 6; July 1.



16-1207 Action for damages for violation of act; injunctive relief; remedies not exclusive.

16-1207. Action for damages for violation of act; injunctive relief; remedies not exclusive. If any farm equipment manufacturer violates any provision of this act, a farm equipment dealer may bring an action against such manufacturer in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the manufacturer's violation, together with the actual costs of the action, including reasonable attorney fees, and the dealer also may be granted injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law including proceedings under the Kansas consumer protection act.

History: L. 1986, ch. 2, § 7; July 1.



16-1208 Citation of act.

16-1208. Citation of act. This act may be cited as the Kansas agricultural equipment dealership act.

History: L. 1986, ch. 2, § 8; July 1.






Article 13 OUTDOOR POWER EQUIPMENT DEALERSHIP AGREEMENTS

16-1301 Purpose.

16-1301. Purpose. The purpose of this act is to prevent arbitrary or abusive conduct and to preserve and enhance the reasonable expectations for success in the business of distributing outdoor power equipment. The retail distribution of outdoor power equipment, as defined in this act, utilizing independent retail businesses operating under agreements with suppliers, vitally affects the general economy of the state, public interest, and public welfare, and it is necessary to regulate the business relations between the independent retailers and the outdoor power equipment suppliers.

History: L. 1991, ch. 67, § 1; April 25.



16-1302 Definitions.

16-1302. Definitions. As used in this act:

(a) "Outdoor power equipment" means and includes machinery, equipment, attachments or repair parts therefor, used for industrial, construction, maintenance or utility purposes.

(b) "Retailer" means any person, partnership, firm, corporation, association, or other form of business enterprise engaged in the business of:

(1) Selling or leasing outdoor power equipment to the ultimate consumer thereof; and

(2) repairing or servicing outdoor power equipment.

(c) "Contract" means either a written or parol agreement or arrangement for a definite or indefinite period between a retailer and a supplier which provides for the rights and obligations of the parties with respect to the purchase or sale of outdoor power equipment, and which agreement, regardless of the retailer's territorial scope, contemplates the establishment or maintenance by the retailer of a location within the state of Kansas at which outdoor power equipment and services for the same are displayed, and offered or demonstrated for sale.

(d) "Net cost" means the amount of money actually paid by a retailer to the supplier.

(e) "Current net price" means the price listed in a supplier's price list or catalogue in effect on the date of termination of a contract, less any applicable trade and cash discounts.

(f) "Supplier" means any person, partnership, corporation, association, or any and all other forms of business enterprise engaged in the business of manufacturing, assembly or wholesale distribution of outdoor power equipment. The term "supplier" and the provisions of this act shall be interpreted liberally, with regard to the equities of the retailer, and in a manner not limited to traditional doctrines of corporate successor liability, and the obligations of a supplier hereunder shall consequently apply to any actual successor in interest to a supplier, including but not limited to, a purchaser of substantial assets or substantial stock, any receiver, trustee or assignee, or any surviving corporation resulting from a merger, liquidation or reorganization of the original or any intermediate successor supplier.

History: L. 1991, ch. 67, § 2; April 25.



16-1303 Change of outdoor power equipment dealership contracts; restrictions.

16-1303. Change of outdoor power equipment dealership contracts; restrictions. (a) Whenever any retailer enters into a contract with a supplier and such supplier or retailer terminates, cancels, fails to renew, or in fact substantially discontinues such contract, such supplier shall pay to such retailer, or credit to such retailer's account, if and only to the extent that the retailer has outstanding sums owing the supplier, unless the retailer should desire to keep all or part of such merchandise, a sum equal to 100% of the net cost of all new, unused, undamaged and complete outdoor power equipment, including transportation charges which have been paid by such retailer, and 95% of the current net prices of new, unused and undamaged repair parts which had previously been purchased from such supplier preceding the date of notification of the termination, and held by such retailer on the date of the cancellation or discontinuance of such contract. The supplier also shall pay such retailer a sum equal to 5% of the current net price of all parts returned for the handling, packing and loading of such parts for return to the supplier, except that such 5% shall not be paid or credited to the retailer if the supplier elects to perform the handling, packing, loading and transportation of the parts itself. Upon the payment of such sum, the title and right of possession of such outdoor power equipment and repair parts and other equipment shall then pass to the supplier making such payment, and such supplier shall then be entitled to the possession of such outdoor power equipment and repair parts. All payments required to be made under the provisions of this section must be made within 60 days after the return of the outdoor power equipment, repair parts or other equipment. After 60 days, all payments or allowances shall include interest calculated from the date of return at the rate prescribed in K.S.A. 16-204, and amendments thereto.

(b) The provisions of this section shall not be construed to affect in any way any security interest which the supplier may have in the inventory of the retailer, except that any repurchase hereunder shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the supplier or any assignee or the supplier until such time the retailer has received payment in full, subject to any offset the retailer may owe to the supplier.

History: L. 1991, ch. 67, § 3; L. 2000, ch. 84, § 3; July 1.



16-1304 Equipment not required to be repurchased.

16-1304. Equipment not required to be repurchased. The provisions of K.S.A. 16-1303, and amendments thereto, shall not require the repurchase from a retailer of any:

(a) Repair part which is in a broken or damaged package;

(b) single repair part which is priced as a set of two or more items;

(c) repair part which, because of its condition, is not resalable as a new part;

(d) inventory for which the retailer is unable to furnish evidence, satisfactory to the supplier, of title, free and clear of all claims, liens and encumbrances;

(e) inventory which the retailer desires to keep, and for which the retailer has a contractual right to do so;

(f) machines, equipment, and attachments which are not in new, unused, undamaged, or complete condition;

(g) repair parts which are not in new, unused, or undamaged condition;

(h) machines, equipment or attachments which were purchased 24 months or more prior to notice of termination of the contract;

(i) inventory which was ordered by the retailer on or after the date of notification of termination of the contract;

(j) inventory which was acquired by the retailer from any source other than the supplier or transferee of such supplier, unless such inventory was ordered from, invoiced to the retailer by or financed to the retailer by the supplier or transferee of such supplier; or

(k) part that has been removed from an engine or short block or piece of equipment or any part purchased separately that has been mounted or installed by the retailer on an engine or on equipment.

History: L. 1991, ch. 67, § 4; L. 2002, ch. 67, § 2; July 1.



16-1305 Civil action; liabilities; costs.

16-1305. Civil action; liabilities; costs. In the event that any supplier, after such supplier or the retailer terminates, cancels, fails to renew, or in fact substantially discontinues such contract, fails or refuses to make payment to such retailer as required by the provisions of K.S.A. 16-1303, and amendments thereto, such supplier shall be liable in a civil action to the retailer for the actual costs of the action, including attorney, paralegal and expert witness fees; for interest as provided in K.S.A. 16-1303, and amendments thereto; for 100% of the net cost of such machinery, plus transportation charges which have been paid by the retailer; and for 100% of the current net price of the repair parts, plus 5% for handling, packing and loading plus freight charges which have been paid by the retailer. In any such action, it shall be the burden of the supplier to establish that the terms of K.S.A. 16-1304, and amendments thereto, may apply to except any particular item of outdoor power equipment from the terms of K.S.A. 16-1303, and amendments thereto.

History: L. 1991, ch. 67, § 5; L. 2000, ch. 84, § 4; July 1.



16-1306 Changes not made without good cause; when good cause exists.

16-1306. Changes not made without good cause; when good cause exists. No supplier, directly or through any officer, agent or employee, may terminate, cancel or fail to renew without good cause. Good cause means failure by a retailer to substantially comply with essential and reasonable requirements imposed upon the retailer by the contract if such requirements are not different from those requirements imposed on similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(a) The retailer has transferred a controlling interest in the retailer business without the supplier's consent;

(b) the retailer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within 30 days after the date of filing, or there has been a closeout or sale of a substantial part of the retailer's assets related to the retailer's business or there has been a commencement or dissolution or liquidation of the retailer's business;

(c) there has been a change, without the prior written approval of the supplier, in the location of retailer's principal place of business if such approval is required under the retailer's agreement with the supplier;

(d) the retailer has defaulted under any reasonable and essential term of a chattel mortgage or other security agreement between the retailer and supplier, or there has been a revocation or discontinuance of any guarantee of the retailer's present or future obligations to the supplier;

(e) the retailer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned such retailer's business, except for reasonable and customary closures of business;

(f) the retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and supplier;

(g) the retailer has engaged in conduct which is injurious or detrimental to the retailer's customers or the public welfare; or

(h) following receipt of written notices of the supplier's requirements and of written notices of the supplier's determination of the retailer's initial and persisting failures to meet the supplier's requirements, the retailer has consistently failed to meet the supplier's requirements for reasonable market penetration based on the supplier's experience in other identified and comparable market areas.

History: L. 1991, ch. 67, § 6; April 25.



16-1307 Notice of termination; right to cure; approval of transfer of retailer's business.

16-1307. Notice of termination; right to cure; approval of transfer of retailer's business. (a) Except as otherwise provided in this section, a supplier shall provide a retailer at least 90 days' prior notice of termination, cancellation, or nonrenewal of the contract. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is rectified within 60 days, the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subsections (a) through (h) of K.S.A. 16-1306.

(b) In the event that a "supplier" of outdoor power equipment has contractual authority to approve or deny a request by a "retailer" to sell or transfer any portion of the retailer's business ownership to another party or to enter into an agreement to operate the dealership with another party, the supplier shall approve or deny the request within 90 days after receiving such a request. If the supplier has neither approved nor denied the request within 90 days, the request shall be deemed approved. The retailer's request shall include the reasonable financial information, personal background, character references and work histories as required by the supplier to render such a determination. In the event the supplier denies the request, the supplier shall provide the retailer with a written notice of its determination with the stated reasons for the denial.

History: L. 1991, ch. 67, § 7; L. 1998, ch. 79, § 2; July 1.



16-1308 Remedies.

16-1308. Remedies. If any supplier violates any provisions of K.S.A. 16-1306 or 16-1307, a retailer may bring an action in any court of competent jurisdiction for damages sustained by the retailer as a consequence of the supplier's violation. The court may also award court costs and reasonable attorney fees to the prevailing party. The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law including proceedings under the Kansas consumer protection act.

History: L. 1991, ch. 67, § 8; April 25.



16-1309 Effect of act upon contracts.

16-1309. Effect of act upon contracts. Except for subsection (b) of K.S.A. 16-1307, the provisions of this act shall apply to all continuing and nonrenewable contracts, and all other contracts entered into, renewed, amended, assigned or transferred by a supplier to a transferee on or after July 1, 1991, and shall apply only to outdoor power equipment and repair parts purchased after the effective date of this act. The provisions of subsection (b) of K.S.A. 16-1307 shall apply only to those contracts executed after July 1, 1998. Any contract in force and effect on July 1, 1991, or with respect to the provisions of subsection (b) of K.S.A. 16-1307, and amendments thereto, on July 1, 1998, which by its own terms will terminate on a date certain subsequent thereto shall be governed by the law as it existed prior to this act unless renewed, amended, assigned or transferred as described above.

History: L. 1991, ch. 67, § 9; L. 1998, ch. 79, § 3; July 1.



16-1310 Remedies not exclusive.

16-1310. Remedies not exclusive. The provisions of this act shall be supplemental to any agreement between the retailer and the supplier. The retailer may elect to pursue either the contract remedy, the remedy provided herein, or any other remedies permitted by law, and an election by the retailer to pursue such retailer contract or other remedies shall not bar such retailer's right to any remedy provided herein as to the outdoor power equipment and repair parts not affected by the contract or other remedies.

History: L. 1991, ch. 67, § 10; April 25.



16-1311 Severability.

16-1311. Severability. If any section of this act, or any part of any section thereof, or the application of such provision to any person or circumstance shall be declared invalid or unconstitutional, such declaration of invalidity shall not affect the remaining portions thereof and the application of such provision to other persons or circumstances.

History: L. 1991, ch. 67, § 11; April 25.



16-1312 Citation of act.

16-1312. Citation of act. This act may be cited as the Kansas outdoor power equipment dealership act.

History: L. 1991, ch. 67, § 12; April 25.






Article 14 LAWN AND GARDEN EQUIPMENT DEALERSHIP AGREEMENTS

16-1401 Purpose.

16-1401. Purpose. The purpose of this act is to prevent arbitrary or abusive conduct and to preserve and enhance the reasonable expectations for success in the business of distributing lawn and garden equipment. The retail distribution of lawn and garden equipment, as defined in this act, utilizing independent retail businesses operating under agreements with suppliers, vitally affects the general economy of the state, public interest, and public welfare, and it is necessary to regulate the business relations between the independent retailers and the lawn and garden equipment suppliers.

History: L. 1992, ch. 40, § 1; April 16.



16-1402 Definitions.

16-1402. Definitions. As used in this act:

(a) "Equipment" means and includes machinery, equipment, attachments or repair parts therefor, used for lawn, garden, golf course, landscaping or grounds maintenance purposes.

(b) "Retailer" means any person, partnership, firm, corporation, association, or other form of business enterprise engaged in the business of:

(1) Selling or leasing lawn and garden equipment to the ultimate consumer thereof; and

(2) repairing or servicing lawn and garden equipment.

(c) "Contract" means either a written or parol agreement or arrangement for a definite or indefinite period between a retailer and a supplier which provides for the rights and obligations of the parties with respect to the purchase or sale of lawn and garden equipment, and which agreement, regardless of the retailer's territorial scope, contemplates the establishment or maintenance by the retailer of a location within the state of Kansas at which lawn and garden equipment and services for the same are displayed, and offered or demonstrated for sale.

(d) "Net cost" means the amount of money actually paid by a retailer to the supplier.

(e) "Current net price" means the price listed in a supplier's price list or catalogue in effect on the date of termination of a contract, less any applicable trade and cash discounts.

(f) "Supplier" means any person, partnership, corporation, association, or any and all other forms of business enterprise engaged in the business of manufacturing, assembly or wholesale distribution of lawn and garden equipment. The term "supplier" and the provisions of this act shall be interpreted liberally, with regard to the equities of the retailer, and in a manner not limited to traditional doctrines of corporate successor liability, and the obligations of a supplier hereunder shall consequently apply to any actual successor in interest to a supplier, including but not limited to, a purchaser of substantial assets or substantial stock, any receiver, trustee or assignee, or any surviving corporation resulting from a merger, liquidation or reorganization of the original or any intermediate successor supplier.

History: L. 1992, ch. 40, § 2; April 16.



16-1403 Change of lawn and garden equipment dealership contracts; restrictions.

16-1403. Change of lawn and garden equipment dealership contracts; restrictions. (a) Whenever any retailer enters into a contract with a supplier and such supplier or retailer terminates, cancels, fails to renew, or in fact substantially discontinues such contract, such supplier shall pay to such retailer, or credit to such retailer's account, if and only to the extent that the retailer has outstanding sums owing the supplier, unless the retailer should desire to keep all or part of such merchandise, a sum equal to 100% of the net cost of all new, unused, undamaged and complete lawn and garden equipment, including transportation charges which have been paid by such retailer, and 95% of the current net prices of new, unused and undamaged repair parts which had previously been purchased from such supplier preceding the date of notification of the termination, and held by such retailer on the date of the cancellation or discontinuance of such contract. The supplier also shall pay such retailer a sum equal to 5% of the current net price of all parts returned for the handling, packing and loading of such parts for return to the supplier, except that such 5% shall not be paid or credited to the retailer if the supplier elects to perform the handling, packing, loading and transportation of the parts itself. Upon the payment of such sum, the title and right of possession of such lawn and garden equipment and repair parts and other equipment shall then pass to the supplier making such payment, and such supplier shall then be entitled to the possession of such lawn and garden equipment and repair parts. All payments required to be made under the provisions of this section must be made within 60 days after the return of the lawn and garden equipment, repair parts or other equipment. After 60 days, all payments or allowances shall include interest calculated from the date of return at the rate prescribed in K.S.A. 16-204, and amendments thereto.

(b) The provisions of this section shall not be construed to affect in any way any security interest which the supplier may have in the inventory of the retailer, except that any repurchase hereunder shall not be subject to the provisions of the bulk sales law or to the claims of any secured or unsecured creditors of the supplier or any assignee or the supplier until such time the retailer has received payment in full, subject to any offset the retailer may owe to the supplier.

History: L. 1992, ch. 40, § 3; L. 2000, ch. 84, § 5; July 1.



16-1404 Equipment not required to be repurchased.

16-1404. Equipment not required to be repurchased. The provisions of K.S.A. 16-1403, and amendments thereto, shall not require the repurchase from a retailer of any:

(a) Repair part which is in a broken or damaged package;

(b) single repair part which is priced as a set of two or more items;

(c) repair part which, because of its condition, is not resalable as a new part;

(d) inventory for which the retailer is unable to furnish evidence, satisfactory to the supplier, of title, free and clear of all claims, liens and encumbrances;

(e) inventory which the retailer desires to keep, and for which the retailer has a contractual right to do so;

(f) machines, equipment, and attachments which are not in new, unused, undamaged, or complete condition;

(g) repair parts which are not in new, unused, or undamaged condition;

(h) machines, equipment or attachments which were purchased 24 months or more prior to notice of termination of the contract;

(i) inventory which was ordered by the retailer on or after the date of notification of termination of the contract;

(j) inventory which was acquired by the retailer from any source other than the supplier or transferee of such supplier, unless such inventory was ordered from, invoiced to the retailer by or financed to the retailer by the supplier or transferee of such supplier; or

(k) part that has been removed from an engine or short block or piece of equipment or any part purchased separately that has been mounted or installed by the retailer on an engine or on equipment.

History: L. 1992, ch. 40, § 4; L. 2000, ch. 84, § 6; L. 2002, ch. 67, § 3; July 1.



16-1405 Civil action; liabilities; costs.

16-1405. Civil action; liabilities; costs. In the event that any supplier, after such supplier terminates, cancels, fails to renew, or in fact substantially discontinues such contract, fails or refuses to make payment to such retailer as required by the provisions of K.S.A. 16-1403, and amendments thereto, such supplier shall be liable in a civil action to the retailer for the actual costs of the action, including attorney, paralegal and expert witness fees; for interest as provided in K.S.A. 16-1403, and amendments thereto; for 100% of the net cost of such machinery, plus transportation charges which have been paid by the retailer; and for 100% of the current net price of the repair parts, plus 5% for handling, packing and loading plus freight charges which have been paid by the retailer. In any such action, it shall be the burden of the supplier to establish that the terms of K.S.A. 16-1404, and amendments thereto, may apply to except any particular item of lawn and garden equipment from the terms of K.S.A. 16-1403, and amendments thereto.

History: L. 1992, ch. 40, § 5; L. 2000, ch. 84, § 7; July 1.



16-1406 Changes not made without good cause; when good cause exists.

16-1406. Changes not made without good cause; when good cause exists. No supplier, directly or through any officer, agent or employee, may terminate, cancel or fail to renew without good cause. Good cause means failure by a retailer to substantially comply with essential and reasonable requirements imposed upon the retailer by the contract if such requirements are not different from those requirements imposed on similarly situated dealers either by their terms or in the manner of their enforcement. In addition, good cause shall exist whenever:

(a) The retailer has transferred a controlling interest in the retailer business without the supplier's consent;

(b) the retailer has filed a voluntary petition in bankruptcy or has had an involuntary petition in bankruptcy filed against it which has not been discharged within 30 days after the date of filing, or there has been a closeout or sale of a substantial part of the retailer's assets related to the retailer's business or there has been a commencement or dissolution or liquidation of the retailer's business;

(c) there has been a change, without the prior written approval of the supplier, in the location of retailer's principal place of business if such approval is required under the retailer's agreement with the supplier;

(d) the retailer has defaulted under any reasonable and essential term of a chattel mortgage or other security agreement between the retailer and supplier, or there has been a revocation or discontinuance of any guarantee of the retailer's present or future obligations to the supplier;

(e) the retailer has failed to operate in the normal course of business for seven consecutive days or has otherwise abandoned such retailer's business, except for reasonable and customary closures of business;

(f) the retailer has pleaded guilty to or has been convicted of a felony affecting the relationship between the retailer and supplier;

(g) the retailer has engaged in conduct which is injurious or detrimental to the retailer's customers or the public welfare; or

(h) following receipt of written notices of the supplier's requirements and of written notices of the supplier's determination of the retailer's initial and persisting failures to meet the supplier's requirements, the retailer has consistently failed to meet the supplier's requirements for reasonable market penetration based on the supplier's experience in other identified and comparable market areas.

History: L. 1992, ch. 40, § 6; April 16.



16-1407 Notice of termination; right to cure; approval of transfer of retailer's business.

16-1407. Notice of termination; right to cure; approval of transfer of retailer's business. (a) Except as otherwise provided in this section, a supplier shall provide a retailer at least 90 days' prior notice of termination, cancellation, or nonrenewal of the contract. The notice shall state all reasons constituting good cause for termination, cancellation or nonrenewal and shall provide that the dealer has 60 days in which to cure any claimed deficiency. If the deficiency is rectified within 60 days, the notice shall be void. The notice and right to cure provisions under this section shall not apply if the reason for termination, cancellation or nonrenewal is for any reason set forth in subsections (a) through (h) of K.S.A. 16-1406.

(b) In the event that a supplier of lawn and garden equipment has contractual authority to approve or deny a request by a retailer to sell or transfer any portion of the retailer's business ownership to another party or to enter into an agreement to operate the dealership with another party, the supplier shall approve or deny the request within 90 days of receiving such a request. If the supplier has neither denied nor approved the request within 90 days, the request shall be deemed approved. The retailer's request shall include the reasonable financial information, personal background, character references and work histories as required by the supplier to render such a determination. In the event the supplier denies the request, the supplier shall provide the retailer with a written notice of its determination with the stated reasons for the denial.

History: L. 1992, ch. 40, § 7; L. 1998, ch. 79, § 4; July 1.



16-1408 Remedies.

16-1408. Remedies. If any supplier violates any provisions of K.S.A. 16-1406 or 16-1407, a retailer may bring an action in any court of competent jurisdiction for damages sustained by the retailer as a consequence of the supplier's violation. The court may also award court costs and reasonable attorney fees to the prevailing party.  The remedies set forth in this section shall not be deemed exclusive and shall be in addition to any other remedies permitted by law including proceedings under the Kansas consumer protection act.

History: L. 1992, ch. 40, § 8; April 16.



16-1409 Effect of act upon contracts.

16-1409. Effect of act upon contracts. Except for the provisions of subsection (b) of K.S.A. 16-1407, the provisions of this act shall apply to all continuing and nonrenewable contracts, and all other contracts entered into, renewed, amended, assigned or transferred by a supplier to a transferee on or after July 1, 1992, and shall apply only to lawn and garden equipment and repair parts purchased after the effective date of this act. The provisions of subsection (b) of K.S.A. 16-1407 shall apply only to those contracts executed after July 1, 1998. Any contract in force and effect on July 1, 1992, or with respect to subsection (b) of K.S.A. 16-1407, on July 1, 1998, which by its own terms will terminate on a date certain subsequent thereto shall be governed by the law as it existed prior to this act unless renewed, amended, assigned or transferred as described above.

History: L. 1992, ch. 40, § 9; L. 1998, ch. 79, § 5; July 1.



16-1410 Remedies not exclusive.

16-1410. Remedies not exclusive. The provisions of this act shall be supplemental to any agreement between the retailer and the supplier. The retailer may elect to pursue either the contract remedy, the remedy provided herein, or any other remedies permitted by law, and an election by the retailer to pursue such retailer contract or other remedies shall not bar such retailer's right to any remedy provided herein as to the lawn and garden equipment and repair parts not affected by the contract or other remedies.

History: L. 1992, ch. 40, § 10; April 16.



16-1411 Severability.

16-1411. Severability. If any section of this act, or any part of any section thereof, or the application of such provision to any person or circumstance shall be declared invalid or unconstitutional, such declaration of invalidity shall not affect the remaining portions thereof and the application of such provision to other persons or circumstances.

History: L. 1992, ch. 40, § 11; April 16.



16-1412 Citation of act.

16-1412. Citation of act. This act may be cited as the Kansas lawn and garden equipment dealership act.

History: L. 1992, ch. 40, § 12; April 16.






Article 15 SWINE CONTRACTS AND MARKETING POOLS

16-1501 Definitions; implied promise of good faith.

16-1501. Definitions; implied promise of good faith. (a) For the purposes of K.S.A. 16-1501 through 16-1506, and amendments thereto, the term "contractor" means any corporation, trust, limited liability company, or limited partnership or corporate partnership other than a family farm corporation, authorized farm corporation, limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, as defined in K.S.A. 17-5903, and amendments thereto, which established a swine production facility in this state or which contracts with a producer to grow or raise hogs in this state and in either case which in the ordinary course of business buys hogs in this state.

(b) For the purposes of K.S.A. 16-1501 through 16-1506, and amendments thereto, the term producer means any individual, family farm corporation, authorized farm corporation, limited liability, agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, as defined in K.S.A. 17-5903, and amendments thereto, which raises hogs in this state or provides the service of raising hogs in this state and which is able to transfer title in such hogs to another or who provides management, feed, labor, facilities, machinery or other production input for raising hogs in this state.

(c) For the purposes of this section production input includes, but is not limited to, management, labor, facilities, machinery or feed used in the raising of hogs in this state.

(d) If the contractor is the subsidiary of another corporation, partnership, or a member of another association or other business entity, the parent corporation, partnership, association or other business entity is liable to a producer for the amount of any unpaid claim or contract performance claim if the contractor fails to pay or perform according to the terms of the contract.

(e) There is an implied promise of good faith as defined in K.S.A. 2016 Supp. 84-1-201(b)(20), and amendments thereto, by all parties in all contracts between contractors and producers. In an action to recover damages, if the court finds that there has been a violation of this provision, damages, court costs, and attorney fees may be recovered.

(f) Each contractor shall require in its contract that the producer comply with any applicable state and federal environmental laws and shall provide to the producer, upon request, information regarding compliance with such laws.

History: L. 1994, ch. 130, § 8; L. 2007, ch. 89, § 25; July 1, 2008.



16-1502 Contract termination or cancellation; notification, time periods.

16-1502. Contract termination or cancellation; notification, time periods. (a) Except as provided in subsection (b), if a producer fails to comply with the provisions of a contract that requires a capital investment in excess of $100,000 or more and has a useful life of five years or more, a contractor may not terminate or cancel that contract until:

(1) The contractor has given written notice with all the reasons for the termination or cancellation at least 90 days before termination or cancellation or as provided in subsection (b); and

(2) the producer who receives the notice fails to correct the reasons stated for termination or cancellation in the notice within 60 days of receipt of the notice.

(b) The 90-day notice period and 60-day notice period under subsection (a)(1) and (2) are waived and the contract may be terminated or canceled immediately if the alleged grounds for termination or cancellation are:

(1) Voluntary abandonment of the contract relationship by the producer;

(2) conviction of the producer of an offense directly related to the business contracted under the contract;

(3) material breach of the contract by the producer;

(4) a failure to care for the swine in accordance with good animal husbandry practices;

(5) the bankruptcy or insolvency of the producer; or

(6) an acceleration of any indebtedness secured by the property on which the swine are being raised.

History: L. 1994, ch. 130, § 9; April 14.



16-1503 Swine marketing pools; creation, authorized acts.

16-1503. Swine marketing pools; creation, authorized acts. (a) For the benefit of orderly marketing of swine in Kansas and to facilitate the capture of markets by swine producers and to improve the quality of the state's swine herd, registered swine marketing pools may be created. To qualify for participation under this act a swine marketing pool created pursuant to this act must register with the secretary of agriculture. The secretary of agriculture will facilitate creation of swine marketing pools and information sharing to foster contract agreements between swine marketing pools and purchasers of hogs for slaughter. Such registration for any swine marketing pool may be revoked by the secretary of agriculture for failure to properly carry out its functions pursuant to subsection (b) subsequent to a hearing pursuant to the provisions of the Kansas administrative procedure act.

(b) Swine marketing pools are hereby authorized to do the following on behalf of their members:

(1) Assume debt;

(2) enter and negotiate contracts for the sale and delivery of hogs;

(3) own assets;

(4) sue and be sued;

(5) assist members to upgrade the quality of hogs marketed by the pool;

(6) negotiate in good faith for timely completion and quality assurance of swine marketing contracts; and

(7) perform any other activities to achieve the goals and objectives of the swine marketing pool.

History: L. 1994, ch. 130, § 10; L. 2004, ch. 101, § 65; July 1.



16-1504 Contractor requirements for establishing a swine production facility.

16-1504. Contractor requirements for establishing a swine production facility. (a) Any contractor who establishes a swine production facility in this state or who contracts for the production or raising of hogs in this state shall:

(1) Provide fair and open access to all registered swine marketing pools and actively negotiate in good faith with all registered swine marketing pools who desire to market hogs to that contractor;

(2) provide to all registered swine marketing pools on a regular basis descriptive data concerning carcass efficiency value;

(3) pay a fair price; and

(4) make all payments promptly pursuant to the requirements of applicable federal and state law.

(b) For the purposes of this section, the terms contractor and producer shall have the meaning ascribed to them in K.S.A. 16-1501.

(c) Nothing in this section shall prohibit any contractor from purchasing hogs from any other business entity or from refusing to purchase and/or discounting hogs which do not meet the contractor's quality specifications or delivery terms.

(d) Nothing in this section shall prevent a marketing pool from selling hogs to any other business entity.

History: L. 1994, ch. 130, § 11; April 14.



16-1505 Contract language required concerning mediation or arbitration.

16-1505. Contract language required concerning mediation or arbitration. Any swine purchasing contract, swine marketing contract or swine production contract between a contractor and a swine production facility owner or swine marketing pool or swine producer shall contain language providing for resolution of contract disputes by either mediation or arbitration. If there is a contract dispute the parties may submit the disputed issue to an arbitrator or mediator selected by the parties pursuant to the contract provisions. All arbitration proceedings held pursuant to this act shall follow the procedures set forth in K.S.A. 5-201 et seq., and amendments thereto. If the parties cannot agree upon a mediator or arbitrator, either party may make a written request to the secretary of agriculture for mediation or arbitration services to facilitate resolution of the dispute.

History: L. 1994, ch. 130, § 12; L. 2004, ch. 101, § 66; July 1.



16-1506 Secretary of agriculture promulgates rules and regulations.

16-1506. Secretary of agriculture promulgates rules and regulations. The secretary of agriculture may promulgate rules and regulations to implement the provisions of K.S.A. 16-1501 through 16-1505.

History: L. 1994, ch. 130, § 13; April 14.






Article 16 ELECTRONIC TRANSACTIONS

16-1601 Short title.

16-1601. Short title. This act shall be known and may be cited as the uniform electronic transactions act.

History: L. 2000, ch. 120, § 1; July 1.



16-1602 Definitions.

16-1602. Definitions. In this act:

(a) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(b) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

(c) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(d) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this act and other applicable law.

(e) "Digital signature" means a type of electronic signature consisting of a transformation of an electronic message using an asymmetric crypto system such that a person having the initial message and the signer's public key can accurately determine whether:

(1) The transformation was created using the private key that corresponds to the signer's public key; and

(2) the initial message has not been altered since the transformation was made.

(f) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

(g) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(h) "Electronic record" means a record created, generated, sent, communicated, received or stored by electronic means.

(i) "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(j) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state.

(k) "Information" means data, text, images, sounds, codes, computer programs, software, databases or the like.

(l) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

(m) "Message" means a digital representation of information.

(n) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

(o) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(p) "Registered certification authority" means a person providing certification of a digital signature who is, or is certified by, a member of the group of certification authorities approved by and registered with the secretary.

(q) "Secretary" means the Kansas secretary of state.

(r) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, callback or other acknowledgment procedures.

(s) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

(t) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, insurance, health care, commercial or governmental affairs.

History: L. 2000, ch. 120, § 2; L. 2011, ch. 114, § 35; L. 2012, ch. 166, § 2; July 1.



16-1603 Scope.

16-1603. Scope. (a) Except as otherwise provided in subsection (b), this act applies to electronic records and electronic signatures relating to a transaction.

(b) This act does not apply to a transaction to the extent it is governed by:

(1) A law governing the creation and execution of wills, codicils or testamentary trusts; and

(2) the uniform commercial code, other than K.S.A. 2016 Supp. 84-1-306 and articles 2 and 2a of chapter 84 of the Kansas Statutes Annotated, and amendments thereto.

(c) This act applies to an electronic record or electronic signature otherwise excluded from the application of this act under subsection (b) to the extent it is governed by a law other than those specified in subsection (b).

(d) A transaction subject to this act is also subject to other applicable substantive law.

History: L. 2000, ch. 120, § 3; L. 2007, ch. 89, § 26; July 1, 2008.



16-1604 Prospective application.

16-1604. Prospective application. This act applies to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after the effective date of this act.

History: L. 2000, ch. 120, § 4; July 1.



16-1605 Use of electronic records and electronic signatures; state agency written standards governing use of electronic signatures; rules and regulations governing use of digital signatures by state agencies.

16-1605. Use of electronic records and electronic signatures; state agency written standards governing use of electronic signatures; rules and regulations governing use of digital signatures by state agencies. (a) This act does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

(b) This act applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this act, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this act of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this act and other applicable law.

(f) The uniform electronic transactions act does not require any person to use electronic signatures.

(g) Any state agency that offers or provides the option of using an electronic signature to persons doing business with that state agency shall establish written standards governing the use of those electronic signatures as follows:

(1) On or before December 31, 2002, for electronic signature applications that are in use by the state agency before July 1, 2002; or

(2) before offering or providing the option of using an electronic signature for any applications implemented on or after July 1, 2002.

(h) The uniform electronic transactions act does not require any person to use or permit the use of digital signatures.

(i) The secretary of state shall adopt rules and regulations governing the use of digital signatures by state agencies. Each state agency offering or providing the option of using a digital signature to persons doing business with that state agency shall implement digital signatures in a manner consistent with the regulations of the secretary of state, except that the state agency may adopt rules and regulations governing that agency's use of digital signatures that exceed the minimum standards established by the rules and regulations of the secretary of state.

History: L. 2000, ch. 120, § 5; L. 2002, ch. 183, § 4; July 1.



16-1606 Construction and application.

16-1606. Construction and application. This act must be construed and applied:

(a) To facilitate electronic transactions consistent with other applicable law;

(b) to be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(c) to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 2000, ch. 120, § 6; July 1.



16-1607 Legal recognition of electronic records, electronic signatures and electronic contracts.

16-1607. Legal recognition of electronic records, electronic signatures and electronic contracts. (a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.

History: L. 2000, ch. 120, § 7; July 1.



16-1608 Provision of information in writing; presentation of records.

16-1608. Provision of information in writing; presentation of records. (a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirements is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this act requires a record (1) to be posted or displayed in a certain manner, (2) to be sent, communicated or transmitted by a specified method, or (3) to contain information that is formatted in a certain manner, the following rules apply:

(A) The record must be posted or displayed in the manner specified in the other law.

(B) Except as otherwise provided in subsection (d)(2), the record must be sent, communicated or transmitted by the method specified in the other law.

(C) The record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but:

(1) To the extent a law other than this act requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (a) that the information be in the form of an electronic record capable of retention also may be varied by agreement; and

(2) a requirement under a law other than this act to send, communicate or transmit a record by first-class mail, may be varied by agreement to the extent permitted by the other law.

History: L. 2000, ch. 120, § 8; July 1.



16-1609 Attribution and effect of electronic records and electronic signatures.

16-1609. Attribution and effect of electronic records and electronic signatures. (a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under subsection (a) is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and otherwise as provided by law.

History: L. 2000, ch. 120, § 9; July 1.



16-1610 Effect of change or error.

16-1610. Effect of change or error. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(a) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(b) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(1) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(2) takes reasonable steps, including steps that conform to the other person's reasonable instruction, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(3) has not used or received any benefit or value from the consideration, if any, received from the other person.

(c) If neither paragraph (a) nor paragraph (b) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(d) Subsections (b) and (c) may not be varied by agreement.

History: L. 2000, ch. 120, § 10; July 1.



16-1611 Notarization and acknowledgment; electronic notarization, rules and regulations.

16-1611. Notarization and acknowledgment; electronic notarization, rules and regulations. (a) If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

(b) The secretary of state is hereby authorized to promulgate rules and regulations establishing procedures for an electronic notarization.

History: L. 2000, ch. 120, § 11; L. 2004, ch. 126, § 2; July 1.



16-1612 Retention of electronic records; originals.

16-1612. Retention of electronic records; originals. (a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(b) A requirement to retain a record in accordance with subsection (a) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

(c) A person may satisfy subsection (a) by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a).

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a).

(f) A record retained as an electronic record in accordance with subsection (a) satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after the effective date of this act specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

History: L. 2000, ch. 120, § 12; July 1.



16-1613 Admissibility in evidence.

16-1613. Admissibility in evidence. In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.

History: L. 2000, ch. 120, § 13; July 1.



16-1614 Automated transactions.

16-1614. Automated transactions. In an automated transaction, the following rules apply:

(a) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(b) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(c) The terms of the contract are determined by the substantive law applicable to it.

History: L. 2000, ch. 120, § 14; July 1.



16-1615 Time and place of sending and receipt.

16-1615. Time and place of sending and receipt. (a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

(1) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) it is in a form capable of being processed by that system.

(c) Subsection (b) applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d).

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under subsection (b) even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in subsection (b) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under subsection (a), or purportedly received under subsection (b), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

History: L. 2000, ch. 120, § 15; July 1.



16-1616 Transferable records.

16-1616. Transferable records. (a) In this section, "transferable record" means an electronic record that:

(1) Would be a note under article 3 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, or a document under article 7 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto, if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.

(b) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c) A system satisfies subsection (b), and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

(1) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in paragraphs (4), (5) and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as:

(A) The person to which the transferable record was issued; or

(B) if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in K.S.A. 2016 Supp. 84-1-201(b)(21), and amendments thereto, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the uniform commercial code, including, if the applicable statutory requirements under K.S.A. 84-3-302(a), or 84-9-308, or K.S.A. 2016 Supp. 84-7-501, and amendments thereto, are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and indorsement are not required to obtain or exercise any of the rights under this subsection.

(e) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the uniform commercial code.

(f) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

History: L. 2000, ch. 120, § 16; L. 2007, ch. 89, § 27; L. 2007, ch. 195, § 8; July 1, 2008.



16-1617 Registered certification authorities.

16-1617. Registered certification authorities. (a) Any person, before entering upon the duties of a registered certification authority, shall:

(1) Register with the secretary on forms approved and provided by the secretary;

(2) pay to the secretary an annual filing fee of $1,000;

(3) file with the secretary a good and sufficient surety bond, certificate of insurance or other evidence of financial security in the amount of $100,000; and

(4) be approved by the secretary as meeting the requirements of any rules and regulations adopted by the secretary, as the secretary determines appropriate, to ensure the person's financial responsibility and condition, character, qualifications and fitness to be a registered certification authority.

(b) A registered certification authority shall create, maintain and preserve all records that are necessary to demonstrate compliance with rules and regulations adopted by the secretary.

(c) If any person who is approved and registered with the secretary as a registered certification authority fails to maintain any of the qualifications listed in subsection (a) and (b) or otherwise required by rules and regulations of the secretary, the person's registration shall be deemed lapsed.

(d) Any person who violates or fails to comply with this section and any provision related to registered certification authority and the rules and regulations of the secretary promulgated pursuant to K.S.A. 16-1618, and amendments thereto, upon notice and hearing, shall be subject to a civil penalty not to exceed $10,000 per failure or violation.

History: L. 2000, ch. 120, § 17; July 1.



16-1618 Rules and regulations.

16-1618. Rules and regulations. The secretary may adopt rules and regulations to implement the provisions of K.S.A. 16-1617 and 16-1619, and amendments thereto, and related provisions thereto.

History: L. 2000, ch. 120, § 18; July 1.



16-1619 Reciprocity with other jurisdictions.

16-1619. Reciprocity with other jurisdictions. The secretary shall have the authority to establish reciprocity with other states and nations for purposes of K.S.A. 16-1617 and 16-1618, and amendments thereto, and related provisions thereto.

History: L. 2000, ch. 120, § 19; July 1.



16-1620 Severability.

16-1620. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 120, § 20; July 1.






Article 17 POULTRY PRODUCTION CONTRACTS

16-1701 Poultry production contracts; requirements; violations; remedies.

16-1701. Poultry production contracts; requirements; violations; remedies. (a) As used in this section: (1) "Contractor" means a person who owns poultry that is raised or cared for by a poultry producer;

(2) "poultry" means posthatched to finished live chickens or turkeys that are raised by a poultry producer for slaughter by another;

(3) "poultry producer" means any individual or group of individuals that raise or care for live poultry for slaughter by another under terms of a written production contract;

(4) "production contract" means any written agreement that provides for the raising and care of poultry by a poultry producer for a contractor; and

(5) "production" means to raise and care for poultry under the terms of a poultry production contract.

(b) Poultry production contracts shall: (1) Be written in a readable form and shall be accompanied by a clearly written disclosure statement setting forth the nature of the material risks faced by the poultry producer if the poultry producer enters into such poultry production contract;

(2) be negotiated and entered into in an environment free from unfair or deceptive trade practices or other violations of law;

(3) not require disclosure of trade secrets and not be contrary to the uniform trade secrets act, K.S.A. 60-3320 et seq., and amendments thereto;

(4) not require poultry producers to reveal intellectual property rights nor disclose personal financial information or production practices;

(5) not prohibit nor discourage poultry producers from associating with other poultry producers to compare contract terms or address concerns or problems;

(6) not prohibit nor discourage poultry producers from seeking professional, legal, financial and agricultural production advice and counsel related to production contract terms, obligations and responsibilities;

(7) not allow a contractor to terminate any poultry production contract with a poultry producer that has complied with the provisions of the poultry production contract; and

(8) not deny poultry producers of the ability to address a dispute in the Kansas courts. The poultry production contract may contain a provision to have the option of submitting any dispute arising under a poultry production contract to arbitration.

(c) Any provision of a poultry production contract which violates the provisions of subsection (b) is void and unenforceable. This subsection shall not affect other provisions of a poultry production contract, including a contract or related document, policy or agreement which can be given effect without the voided provision.

(d) A poultry producer who suffers damages because of a contractor's violation of the provisions of subsection (b) may obtain appropriate legal and equitable relief, including, but not limited to, injunctive relief and punitive damages, as provided in K.S.A. 60-3702, and amendments thereto. In such a civil action against the contractor, the court may award the poultry producer who is the prevailing party, reasonable attorney fees and other litigation expenses.

History: L. 2002, ch. 95, § 1; May 2.






Article 18 KANSAS FAIRNESS IN PRIVATE CONSTRUCTION CONTRACT ACT

16-1801 Title; rights and duties not waivable or varied under terms of contract.

16-1801. Title; rights and duties not waivable or varied under terms of contract. (a) K.S.A. 16-1801 through 16-1807, and amendments thereto, shall be known and may be cited as the Kansas fairness in private construction contract act.

(b) The rights and duties prescribed by this act shall not be waivable or varied under the terms of a contract. The terms of any contract waiving the rights and duties prescribed by this act shall be unenforceable.

History: L. 2005, ch. 156, § 1; July 1.



16-1802 Definitions.

16-1802. Definitions. As used in this act:

(a) "Alternate security" means an irrevocable bank letter of credit, certificate of deposit, cash bond or other type of asset or security of value equal to or exceeding the amount of retained funds. "Alternate security" shall not include a performance bond or a payment bond.

(b) "Construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building, structure, road, bridge, water line, sewer line, oil line, gas line, appurtenance or other improvement to real property, including any moving, demolition or excavation.

(c) "Contract" means a contract or agreement concerning construction made and entered into by and between an owner and a contractor, a contractor and a subcontractor or a subcontractor and another subcontractor.

(d) "Contractor" means a person performing construction and having a contract with an owner of the real property or with a trustee, agent or spouse of an owner.

(e) "Owner" means a person who holds an ownership interest in real property.

(f) "Person" means an individual, corporation, estate, trust, partnership, limited liability company, association, joint venture or any other legal entity.

(g) "Retainage" or "retention" means money earned by a contractor or subcontractor but withheld to ensure proper performance by the contractor or subcontractor.

(h) "Subcontractor" means any person performing construction covered by a contract between an owner and a contractor but not having a contract with the owner.

(i) "Substantial completion" means the stage of a construction project where the project, or a designated portion thereof, is sufficiently complete in accordance with the contract, so that portion thereof can be used for its intended purpose.

History: L. 2005, ch. 156, § 2; L. 2010, ch. 128, § 1; July 1.



16-1803 Private construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay.

16-1803. Private construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay. (a) Subject to the provisions of subsections (b), (c), (d), (e), (f), (g) and (h) and K.S.A. 16-1804 and 16-1805, and amendments thereto, all persons who enter into a contract for private construction after the effective date of this act, shall make all payments pursuant to the terms of the contract.

(b) The following provisions in a contract for private construction shall be against public policy and shall be void and unenforceable:

(1) A provision that purports to waive, release or extinguish the right to resolve disputes through litigation in court or substantive or procedural rights in connection with such litigation except that a contract may require binding arbitration as a substitute for litigation or require non-binding alternative dispute resolution as a prerequisite to litigation;

(2) a provision that purports to waive, release or extinguish rights provided by article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, except that a contract may require a contractor or subcontractor to provide a waiver or release of such rights as a condition for payment, but only to the extent of the amount of payment received; and

(3) a provision that purports to waive, release or extinguish rights of subrogation for losses or claims covered or paid by liability or workers compensation insurance except that a contract may require waiver of subrogation for losses or claims paid by a consolidated or wrap-up insurance program, owners and contractors protective liability insurance, or project management protective liability insurance, unless otherwise prohibited under subsection (b)(5) of K.S.A. 2016 Supp. 40-5403, and amendments thereto.

(c) Any provision in a contract for private construction providing that a payment from a contractor or subcontractor to a subcontractor is contingent or conditioned upon receipt of a payment from any other private party, including a private owner, is no defense to a claim to enforce a mechanic's lien or bond to secure payment of claims pursuant to the provisions of article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(d) All contracts for private construction shall provide that payment of amounts due a contractor from an owner, except retainage, shall be made within 30 days after the owner receives a timely, properly completed, undisputed request for payment.

(e) If the owner fails to pay a contractor within 30 days following receipt of a timely, properly completed, undisputed request for payment, the owner shall pay interest to the contractor beginning on the thirty-first day after receipt of the request for payment, computed at the rate of 18% per annum on the undisputed amount.

(f) A contractor shall pay its subcontractors any amounts due within seven business days of receipt of payment from the owner, including payment of retainage, if retainage is released by the owner, if the subcontractor has provided a timely, properly completed and undisputed request for payment to the contractor.

(g) If the contractor fails to pay a subcontractor within seven business days, the contractor shall pay interest to the subcontractor beginning on the eighth business day after receipt of payment by the contractor, computed at the rate of 18% per annum on the undisputed amount.

(h) The provisions of subsections (f) and (g) shall apply to all payments from subcontractors to their subcontractors.

History: L. 2005, ch. 156, § 3; L. 2009, ch. 136, § 6; July 1.



16-1804 Retainage; release of retainage; incomplete work; alternate security; failure to pay.

16-1804. Retainage; release of retainage; incomplete work; alternate security; failure to pay. (a) Retainage shall not exceed 5% of the value of the contract or subcontract unless the owner or contractor determines that a higher rate of retainage is required to ensure performance of the contract. Retainage, however, shall not exceed 10% of the value of the contract or subcontract.

(b) If the contractor or subcontractor has failed to meet the terms of the contract, is not performing according to schedule or there is a problem with workmanship or other issues, the owner may increase retainage up to 10%.

(c) An owner shall release all remaining retainage on any undisputed payment due to a contractor on a construction project within 30 days after substantial completion of the project; however, if any contractor or subcontractor is still performing work on the project, an owner may withhold that portion of the retainage attributable to such work until 30 days after such work is completed.

(d) An owner may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a contractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(e) A contractor may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as part of the regular payment cycle.

(f) A subcontractor may withhold not more than 150% of the value of incomplete work that is the responsibility of another subcontractor, provided that the incomplete work is due to the fault of such other subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(g) Prior to commencement of work, a general contractor or subcontractor may request an alternate security in lieu of retainage.

(h) If a contractor or subcontractor requests the use of an alternate security, as defined in subsection (a) of K.S.A. 16-1802, and amendments thereto, in lieu of retainage, the owner or contractor who would otherwise withhold the retainage shall have the right to determine which type of alternate security, as defined in subsection (a) of K.S.A. 16-1802, and amendments thereto, shall be accepted.

(i) An owner, contractor or subcontractor may withhold no more than 10% retainage from the amount of any undisputed payment due.

(j) If an owner, contractor or subcontractor fails to pay retainage, if any, pursuant to the terms of a contract for private construction or as required by this act, the owner, contractor or subcontractor shall pay interest to the contractor or subcontractor to whom payment was due, beginning on the first business day after the payment was due, at a rate of 18% per annum.

(k) Nothing in this section shall prevent early release of retainage if it is determined by the owner, the contractor and the project architect or engineer, that a subcontractor has completed performance satisfactorily and that the subcontractor can be released prior to substantial completion of the entire project without risk or additional cost to the owner or contractor. Once so determined, the contractor shall request such early release of retainage from the owner as necessary to enable the contractor to pay the subcontractor in full. The owner shall, as part of the next contractual payment cycle, release the subcontractor's retainage to the contractor, who shall, as part of the next contractual payment cycle, release such retainage as is due to the subcontractor.

History: L. 2005, ch. 156, § 4; L. 2010, ch. 128, § 2; July 1.



16-1805 Suspension of performance, when.

16-1805. Suspension of performance, when. If any undisputed payment is not made within seven business days after the payment date established in a contract for private construction or in this act, the contractor and any subcontractors, regardless of tier, upon seven additional business days' written notice to the owner and, in the case of a subcontractor, written notice to the contractor, shall, without prejudice to any other available remedy, be entitled to suspend further performance until payment, including applicable interest, is made. The contract time for each contract affected by the suspension shall be extended appropriately and the contract sum for each affected contract shall be increased by the suspending party's reasonable costs of demobilization, delay and remobilization.

History: L. 2005, ch. 156, § 5; July 1.



16-1806 Action or arbitration to enforce act; costs; venue.

16-1806. Action or arbitration to enforce act; costs; venue. In any action to enforce K.S.A. 16-1803, 16-1804 or 16-1805, and amendments thereto, including arbitration, the court or arbitrator shall award costs and reasonable attorney fees to the prevailing party. Venue of such an action shall be in the county where the real property is located. The hearing in such an arbitration shall be held in the county where the real property is located.

History: L. 2005, ch. 156, § 6; July 1.



16-1807 Scope.

16-1807. Scope. The provisions of this act shall not apply to single family residential housing and multifamily residential housing of four units or less. The provisions of this act shall not apply to public works projects. The provisions of this act shall not apply to contracts entered into prior to the effective date of this act.

History: L. 2005, ch. 156, § 7; July 1.






Article 19 KANSAS FAIRNESS IN PUBLIC CONSTRUCTION CONTRACT ACT

16-1901 Title; rights and duties not waivable or varied under terms of contract.

16-1901. Title; rights and duties not waivable or varied under terms of contract. (a) K.S.A. 16-1901 through 16-1908, and amendments thereto, shall be known and may be cited as the Kansas fairness in public construction contract act.

(b) The rights and duties prescribed by this act shall not be waivable or varied under the terms of a contract. The terms of any contract waiving the rights and duties prescribed by this act shall be unenforceable.

History: L. 2007, ch. 163, § 1; July 1.



16-1902 Definitions.

16-1902. Definitions. As used in this act:

(a) "Alternate security" means an irrevocable bank letter of credit, certificate of deposit, cash bond or other type of asset or security of value equal to or exceeding the amount of retained funds. "Alternate security" shall not include a performance bond or a payment bond.

(b) "Construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building, water or waste water treatment facility, oil line, gas line, appurtenance or other improvement to real property, including any moving, demolition or excavation of a building. "Construction" shall not mean the design, construction, alteration, renovation, repair or maintenance of a road, highway or bridge.

(c) "Contract" means a contract or agreement concerning construction made and entered into by and between an owner and a contractor, a contractor and a subcontractor or a subcontractor and another subcontractor.

(d) "Contractor" means a person performing construction and having a contract with an owner of the real property or with a trustee or agent of an owner.

(e) "Owner" means a public entity that holds an ownership interest in real property.

(f) "Public entity" means the state of Kansas, political subdivisions, cities, counties, state universities or colleges, school districts, all special districts, joint agreement entities, public authorities, public trusts, nonprofit corporations and other organizations which are operated with public money for the public good.

(g) "Retainage" or "retention" means money earned by a contractor or subcontractor but withheld to ensure timely performance by the contractor or subcontractor.

(h) "Subcontractor" means any person performing construction covered by a contract between an owner and a contractor but not having a contract with the owner.

(i) "Substantial completion" means the stage of a construction project where the project, or a designated portion thereof, is sufficiently complete in accordance with the contract, so that the owner can occupy or utilize the constructed project for its intended use.

(j) "Undisputed payment" means payments which all parties to the contract agree are owed to the contractor.

History: L. 2007, ch. 163, § 2; L. 2010, ch. 128, § 3; July 1.



16-1903 Public construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay.

16-1903. Public construction contracts; payment provisions; provisions against public policy, void, unenforceable; failure to pay. (a) Subject to the provisions of subsections (b), (c), (d), (e), (f), (g), (h) and K.S.A. 16-1904 and 16-1905, and amendments thereto, all owners, contractors and subcontractors, who enter into a contract for public construction after the effective date of this act, shall make all payments pursuant to the terms of the contract.

(b) The following provisions in a contract for public construction shall be against public policy and shall be void and unenforceable:

(1) A provision that purports to waive, release or extinguish the right to resolve disputes through litigation in court or substantive or procedural rights in connection with such litigation except that a contract may require nonbinding alternative dispute resolution as a prerequisite to litigation;

(2) a provision that purports to waive, release or extinguish rights to file a claim against a payment or performance bond, except that a contract may require a contractor or subcontractor to provide a waiver or release of such rights as a condition for payment, but only to the extent of the amount of payment received; and

(3) a provision that purports to waive, release or extinguish rights of subrogation for losses or claims covered or paid by liability or workers compensation insurance except that a contract may require waiver of subrogation for losses or claims paid by a consolidated or wrap-up insurance program, owners and contractors protective liability insurance, or project management protective liability insurance or a builder's risk policy.

(c) All contracts for public construction shall provide that payment of amounts due a contractor from an owner, except retainage, shall be made within 30 days after the owner receives a timely, properly completed, undisputed request for payment according to terms of the contract, unless extenuating circumstances exist which would preclude approval of payment within 30 days. If such extenuating circumstances exist, then payment shall be made within 45 days after the owner receives such payment request.

(d) The architect or engineer of record or agent of the owner shall review, approve and forward undisputed requests for payment to the owner within seven business days of receipt from the contractor.

(e) If the owner fails to pay a contractor within the time period set forth in subsection (c), the owner shall pay interest computed at the rate of 18% per annum on the undisputed amount to the contractor beginning on the day following the end of the time period set forth in subsection (d).

(f) A contractor shall pay its subcontractors any amounts due within seven business days of receipt of payment from the owner, including payment of retainage, if retainage is released by the owner, if the subcontractor has provided a timely, properly completed and undisputed request for payment to the contractor.

(g) If the contractor fails to pay a subcontractor within seven business days, the contractor shall pay interest to the subcontractor beginning on the eighth business day after receipt of payment by the contractor, computed at the rate of 18% per annum on the undisputed amount.

(h) The provisions of subsection (g) shall also apply to all payments from subcontractors to their subcontractors.

History: L. 2007, ch. 163, § 3; July 1.



16-1904 Retainage; release and withholding thereof; alternate security; failure to pay.

16-1904. Retainage; release and withholding thereof; alternate security; failure to pay. (a) Retainage shall not exceed 5% of the value of the contract or subcontract unless the owner or contractor determines that a higher rate of retainage is required to ensure performance of the contract. Retainage, however, shall not exceed 10% of the value of the contract or subcontract.

(b) If the contractor or subcontractor has failed to meet the terms of the contract, is not performing according to schedule, shows poor workmanship or other issues, the owner may increase retainage up to 10%.

(c) An owner may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a contractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(d) A contractor may withhold not more than 150% of the value of incomplete work, provided that the incomplete work is due to the fault of a subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as part of the regular payment cycle.

(e) A subcontractor may withhold not more than 150% of the value of incomplete work that is the responsibility of another subcontractor, provided that the incomplete work is due to the fault of such other subcontractor. Any amounts retained for incomplete work shall be paid within 45 days after completion of the work as a part of the regular payment cycle.

(f) Prior to commencement of work, a contractor or subcontractor may request an alternate security in lieu of retainage.

(g) If a contractor or subcontractor requests the use of an alternate security, as defined in subsection (a) of K.S.A. 16-1902, and amendments thereto, in lieu of retainage, the owner or contractor who would otherwise withhold the retainage shall have the right to determine which type of alternate security, as defined in subsection (a) of K.S.A. 16-1902, and amendments thereto, shall be accepted.

(h) An owner, contractor or subcontractor must release all remaining retainage on any undisputed payment due on a construction project within 30 days after substantial completion of the project as part of the regular payment cycle; however, if any contractor or subcontractor is still performing work on the project, an owner may withhold that portion of the retainage attributable to such work until 30 days after such work is completed.

(i) If an owner, contractor or subcontractor fails to pay retainage, if any, pursuant to the terms of a contract for public construction or as required by this act, the owner, contractor or subcontractor shall pay interest to the contractor or subcontractor to whom payment was due, beginning on the first business day after the payment was due, at a rate of 18% per annum.

(j) Nothing in this section shall prevent early release of retainage if it is determined by the owner, the contractor and the project architect or engineer, that a subcontractor has completed performance satisfactorily and that the subcontractor can be released prior to substantial completion of the entire project without risk or additional cost to the owner or contractor. Once so determined, the contractor shall request such adjustment in retainage, if any, from the owner as necessary to enable the contractor to pay the subcontractor in full, and the owner shall, as part of the next contractual payment cycle, release the subcontractor's retainage to the contractor, who shall, as part of the next contractual payment cycle, release such retainage as is due to the subcontractor.

History: L. 2007, ch. 163, § 4; L. 2010, ch. 128, § 4; July 1.



16-1905 Suspension of performance, when.

16-1905. Suspension of performance, when. If any undisputed payment is not made within seven business days after the payment date established in a contract for public construction or in this act, the contractor and any subcontractors, regardless of tier, upon seven additional business days' written notice to the owner and, in the case of a subcontractor, written notice to the contractor, shall, without prejudice to any other available remedy, be entitled to suspend further performance until payment, including applicable interest, is made. The contract time for each contract affected by the suspension shall be extended appropriately and the contract sum for each affected contract shall be increased by the suspending party's reasonable costs of demobilization, delay and remobilization.

History: L. 2007, ch. 163, § 5; July 1.



16-1906 Action or arbitration to enforce act; costs; venue.

16-1906. Action or arbitration to enforce act; costs; venue. In any action to enforce K.S.A. 16-1903, 16-1904 or 16-1905, and amendments thereto, including arbitration, between a contractor and subcontractors or subcontractors and subcontractors, the court or arbitrator shall award costs and reasonable attorney fees to the prevailing party. Venue of such an action shall be in the county where the real property is located and under Kansas law. The hearing in such an arbitration shall be held in the county where the real property is located.

History: L. 2007, ch. 163, § 6; July 1.



16-1907 Provisions waiving right to collect damages for delays, void, unenforceable.

16-1907. Provisions waiving right to collect damages for delays, void, unenforceable. Any provision in a contract that purports to waive the rights of a party to the contract to collect damages for delays caused by another party to the contract shall be void, unenforceable and against public policy. This provision is not intended to create a contract between parties where a contract did not otherwise exist.

History: L. 2007, ch. 163, § 7; July 1.



16-1908 Scope.

16-1908. Scope. The provisions of the Kansas fairness in public construction contract act shall not apply to construction projects which are required to comply with section 109 of the Kansas department of transportation special provisions to the standard specifications, 1990 edition (90P-205-R6) or any subsequent editions.

History: L. 2007, ch. 163, § 8; July 1.






Article 20 COMPETITIVE BID PROTECTION ACT

16-2001 Competitive bid protection act; citation of act.

16-2001. Competitive bid protection act; citation of act. K.S.A. 2016 Supp. 16-2001 through 16-2005, and amendments thereto, shall be known and may be cited as the competitive bid protection act.

History: L. 2012, ch. 153, § 1; July 1.



16-2002 Same; purpose.

16-2002. Same; purpose. The purposes of the competitive bid protection act are to: (a) Provide for the efficient procurement of goods and services by governmental entities;

(b) promote the economical, nondiscriminatory and efficient administration and completion of state and state-funded or state-assisted construction projects by governmental entities;

(c) provide for fair and open competition for construction contracts, awarded by governmental entities;

(d) prohibit requirements for certain terms in construction contracts awarded by governmental entities;

(e) prohibit the expenditure of public funds under certain conditions;

(f) prohibit certain terms in procurement documents by governmental entities for public facilities; and

(g) provide powers and duties for certain public officers, employees and contractors.

History: L. 2012, ch. 153, § 2; July 1.



16-2003 Same; certain contract provisions prohibited.

16-2003. Same; certain contract provisions prohibited. (a) Unless otherwise required by law, each governmental entity within this state that contracts for public works construction shall ensure that neither the awarding governmental entity nor any agent responsible for procuring a contract directly between the governmental entity and a contractor shall not:

(1) Require any bidder, contractor, subcontractor or material supplier to enter into or agree to enter into any prehire agreement, project labor agreement, collective bargaining agreement or any other similar agreement with one or more labor organizations on the same or other related construction projects; or

(2) discriminate against or treat differently any bidder, contractor, subcontractor or material supplier for becoming, refusing to become or remaining signatories or otherwise to agree to enter into any prehire agreement, project labor agreement, collective bargaining agreement or any other similar agreement with one or more labor organizations on the same or other related construction projects.

(b) Nothing in this section shall prohibit:

(1) Any bidder, contractor, subcontractor, construction manager, design-builder or material supplier of any tier from voluntarily entering into agreements described in paragraph (1) of subsection (a); or

(2) any contractor, construction manager or design builder from requiring its subcontractors or material suppliers of any tier to enter into a collective bargaining agreement.

History: L. 2012, ch. 153, § 3; July 1.



16-2004 Same; exceptions.

16-2004. Same; exceptions. No provision of this act shall be construed to:

(a) Prohibit any employer or other party from entering into any agreement or engaging in any other activity protected by the national labor relations act, 29 U.S.C. §§ 151 to 169; and

(b) interfere with labor relations of any party that is protected under the national labor relations act, 29 U.S.C. §§ 151 to 169.

History: L. 2012, ch. 153, § 4; July 1.



16-2005 Same; definitions.

16-2005. Same; definitions. For the purposes of this act:

(a) "Governmental entity" means a state agency or a municipality as the context requires.

(b) "Municipality" means the same as specified in K.S.A. 12-105a, and amendments thereto.

(c) "State agency" means the same as specified in K.S.A 75-3728a, and amendments thereto.

History: L. 2012, ch. 153, § 5; July 1.









Chapter 16a CONSUMER CREDIT CODE

Article 1 GENERAL PROVISIONS AND DEFINITIONS

16a-1-101 (UCCC) Short title.

16a-1-101. (UCCC) Short title. K.S.A. 16a-1-101 through 16a-9-102 shall be known and may be cited as the uniform consumer credit code.

History: L. 1973, ch. 85, § 1; Jan. 1, 1974.



16a-1-102 (UCCC) Purposes; rules of construction.

16a-1-102. (UCCC) Purposes; rules of construction. (1) K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this act are:

(a) To simplify, clarify and modernize the law governing retail installment sales, consumer credit and consumer loans;

(b) to provide rate ceilings to assure an adequate supply of credit to consumers;

(c) to further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost;

(d) to protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors;

(e) to permit and encourage the development of fair and economically sound consumer credit practices; and

(f) to make uniform the law, including administrative rules and regulations, among the various jurisdictions.

(3) A reference to a requirement imposed by K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, includes reference to a related rule and regulation of the administrator adopted pursuant to this act.

History: L. 1973, ch. 85, § 2; L. 1981, ch. 93, § 2; L. 1988, ch. 85, § 1; July 1.



16a-1-103 (UCCC) Supplementary general principles of law applicable.

16a-1-103. (UCCC) Supplementary general principles of law applicable. Unless displaced by the particular provisions of K.S.A. 16a-1-101 through 16a-9-102, the uniform commercial code and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions.

History: L. 1973, ch. 85, § 3; Jan. 1, 1974.



16a-1-104 (UCCC) Construction against implicit repeal.

16a-1-104. (UCCC) Construction against implicit repeal. K.S.A. 16a-1-101 through 16a-9-102 being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

History: L. 1973, ch. 85, § 4; Jan. 1, 1974.



16a-1-105 (UCCC) Severability.

16a-1-105. (UCCC) Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 85, § 5; Jan. 1, 1974.



16a-1-107 (UCCC) Waiver; agreement to forego rights; settlement of claims.

16a-1-107. (UCCC) Waiver; agreement to forego rights; settlement of claims. (1) Except as otherwise provided in K.S.A. 16a-1-101 through 16a-9-102, a consumer may not waive or agree to forego rights or benefits under such sections of this act.

(2) A claim by a consumer against a creditor for an excess charge, other violation of K.S.A. 16a-1-101 through 16a-9-102, or civil penalty, or a claim against a consumer for default or breach of a duty imposed by such sections of this act, if disputed in good faith, may be settled by agreement.

(3) A claim, whether or not disputed, against a consumer may be settled for less value than the amount claimed.

(4) A settlement in which the consumer waives or agrees to forego rights or benefits under K.S.A. 16a-1-101 through 16a-9-102 is invalid if the court as a matter of law finds the settlement to have been unconscionable at the time it was made. The competence of the consumer, any deception or coercion practiced upon him, the nature and extent of the legal advice received by him, and the value of the consideration are relevant to the issue of unconscionability.

History: L. 1973, ch. 85, § 6; Jan. 1, 1974.



16a-1-108 (UCCC) Effect of act on powers of organization.

16a-1-108. (UCCC) Effect of act on powers of organization. (1) K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, prescribes maximum charges for all creditors, except lessors and those excluded (K.S.A. 16a-1-202, and amendments thereto), extending consumer credit including consumer credit sales (subsection (14) of K.S.A. 16a-1-301, and amendments thereto) and consumer loans (subsection (17) of K.S.A. 16a-1-301, and amendments thereto), and displaces existing limitations on the powers of those creditors based on maximum charges.

(2) With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, industrial banks and loan companies, and commercial banks and trust companies, this act displaces existing limitations on their powers based solely on amount or duration of credit.

(3) Except as provided in subsection (1) and in the article on effective date and repealer (article 9), K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.

(4) Except as provided in subsections (1) and (2) and in the article on effective date and repealer (article 9), K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, does not displace:

(a) Limitations on powers of supervised financial organizations (subsection (44) of K.S.A. 16a-1-301, and amendments thereto) with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits, or

(b) limitations on powers an organization is authorized to exercise under the laws of this state or the United States.

History: L. 1973, ch. 85, § 7; L. 1981, ch. 93, § 3; L. 1993, ch. 200, § 2; L. 1999, ch. 107, § 6; July 1.



16a-1-109 (UCCC) Transactions subject to act by agreement.

16a-1-109. (UCCC) Transactions subject to act by agreement. The parties to a sale, lease, or loan or modification thereof, which is not a consumer credit transaction may agree in a writing signed by the parties that the transaction is subject to the provisions of K.S.A. 16a-1-101 through 16a-9-102 applying to consumer credit transactions. If the parties so agree the transaction is a consumer credit transaction for the purposes of K.S.A. 16a-1-101 through 16a-9-102.

History: L. 1973, ch. 85, § 8; Jan. 1, 1974.



16a-1-201 (UCCC) Territorial application.

16a-1-201. (UCCC) Territorial application. (1) Except as otherwise provided in this section, K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, apply to consumer credit transactions made in this state. For purposes of such sections of this act, a consumer credit transaction is made in this state if:

(a) A signed writing evidencing the obligation or offer of the consumer is received by the creditor in this state; or

(b) the creditor induces the consumer who is a resident of this state to enter into the transaction by solicitation in this state by any means, including but not limited to: Mail, telephone, radio, television or any other electronic means.

(2) With respect to consumer credit transactions entered into pursuant to open end credit (subsection (31) of K.S.A. 16a-1-301, and amendments thereto), this act applies if the consumer's communication or indication of intention to establish the arrangement is received by the creditor in this state. If no communication or indication of intention is given by the consumer before the first transaction, this act applies if the creditor's communication notifying the consumer of the privilege of using the arrangement is mailed or personally delivered in this state.

(3) The part on limitations on creditors' remedies (part 1) of the article on remedies and penalties (article 5) applies to actions or other proceedings brought in this state to enforce rights arising from consumer credit sales, consumer leases, or consumer loans, or extortionate extensions of credit, wherever made.

(4) A consumer credit transaction made in another state to a person who is a resident of this state at the time of the transaction is valid and enforceable in this state to the extent that it is valid and enforceable under the laws of the state applicable to the transaction, but the following provisions apply as though the transaction occurred in this state:

(a) A creditor may not collect charges through actions or other proceedings in excess of those permitted by the article on finance charges and related provisions (article 2); and

(b) a creditor may not enforce rights against the consumer with respect to the provisions of agreements which violate the provisions on limitations on agreements and practices (part 3) and limitations on consumer's liability (part 4) of the article on regulation of agreements and practices (article 3).

(5) Except as provided in subsection (3), a consumer credit transaction made in another state to a person who was not a resident of this state when the sale, lease, loan, or modification was made is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

(6) For the purposes of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, the residence of a consumer is the address given by the consumer as the consumer's residence in any writing signed by the consumer in connection with a credit transaction. Until the consumer notifies the creditor of a new or different address, the given address is presumed to be unchanged.

(7) Notwithstanding other provisions of this section:

(a) Except as provided in subsection (3), K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, do not apply if the consumer is not a resident of this state at the time of a credit transaction and the parties have agreed that the law of the consumer's residence applies; and

(b) K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, apply if the consumer is a resident of this state at the time of a credit transaction and the parties have agreed that the law of the consumer's residence applies.

(8) Except as provided in subsection (7) the following agreements by a buyer, lessee, or debtor are invalid with respect to consumer credit transaction to which K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, apply:

(a) That the law of another state shall apply;

(b) that the consumer consents to the jurisdiction of another state; and

(c) that fixes venue.

(9) The following provisions of this act specify the applicable law governing certain cases:

(a) Applicability (K.S.A. 16a-6-102, and amendments thereto) of the part on powers and functions of administrator (part 1) of the article on administration (article 6); and

(b) applicability (K.S.A. 16a-6-201, and amendments thereto) of the part on notification and fees (part 2) of the article on administration (article 6).

(10) With respect to a consumer credit sale or consumer loan to which K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, does not otherwise apply by reason of the foregoing provisions of this section, if, pursuant to a solicitation relating to a consumer credit sale or loan received in this state, a person who is a resident of this state sends a signed writing evidencing the obligation or offer of the person to a creditor in another state, and the person receives the goods or services purchased or the cash proceeds of the loan in this state:

(a) The creditor may not contract for or receive charges exceeding those permitted by this code, and such charges as do exceed those permitted are excess charges for purposes of subsections (3) and (4) of K.S.A. 16a-5-201 and 16a-6-113, and amendments thereto, and such sections shall apply as though the consumer credit sale or consumer loan were made in this state; and

(b) the part on powers and functions of administrator (part 1) of the article on administration (article 6) shall apply as though the consumer credit sale or consumer loan were made in this state.

History: L. 1973, ch. 85, § 9; L. 1977, ch. 70, § 1; L. 1981, ch. 93, § 4; L. 1993, ch. 200, § 3; L. 1999, ch. 107, § 7; July 1.



16a-1-202 (UCCC) Exclusions.

16a-1-202. (UCCC) Exclusions. K.S.A. 16a-1-101 through 16a-6-414 do not apply to

(1) extensions of credit to government or governmental agencies or instrumentalities;

(2) except as otherwise provided in the article on insurance (article 4), the sale of insurance by an insurer if the insured is not obligated to pay installments of the premium and the insurance may terminate or be cancelled after nonpayment of an installment of the premium;

(3) transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment;

(4) except with respect to disclosure, pawnbrokers licensed and regulated pursuant to statutes of this state;

(5) transactions covered by the Kansas insurance premium finance company act. (K.S.A. 40-2601 to 40-2613).

History: L. 1973, ch. 85, § 10; Jan. 1, 1974.



16a-1-301 General definitions.

16a-1-301. General definitions. In addition to definitions appearing in subsequent articles, in K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto:

(1) "Actuarial method" means the method of allocating payments made on a debt between the principal and the finance charge pursuant to which a payment is applied, assuming no delinquency charges or other additional charges are then due, first to the accumulated finance charge and then to the unpaid principal balance. When a finance charge is calculated in accordance with the actuarial method, the contract rate is applied to the unpaid principal balance for the number of days the principal balance is unpaid. At the end of each computational period, or fractional computational period, the unpaid principal balance is increased by the amount of the finance charge earned during that period and is decreased by the total payment, if any, made during the period after the deduction of any delinquency charges or other additional charges due during the period.

(2) "Administrator" means the deputy commissioner of the consumer and mortgage lending division appointed by the bank commissioner pursuant to K.S.A. 75-3135, and amendments thereto.

(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

(4) "Amount financed" means the net amount of credit provided to the consumer or on the consumer's behalf. The amount financed shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(5) "Annual percentage rate" means the finance charge expressed as a yearly rate, as calculated in accordance with the actuarial method. The annual percentage rate shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(6) "Appraised value" means, with respect to any real estate at any time:

(a) The total appraised value of the real estate, as reflected in the most recent records of the tax assessor of the county in which the real estate is located;

(b) the fair market value of the real estate, as reflected in a written appraisal of the real estate performed by a Kansas licensed or certified appraiser within the past 12 months; or

(c) in the case of a nonpurchase money real estate transaction, the estimated market value as determined through an automated valuation model acceptable to the administrator. As used in this paragraph (c), "automated valuation model" means an automated system that is used to derive a property value through the use of publicly available property records and various analytic methodologies such as comparable sales prices, home characteristics and historical home price appreciations. Automated valuation models must be validated by an independent credit rating agency. An automated valuation model provider shall not accept a property valuation assignment when the assignment itself is contingent upon the automated valuation model provider reporting a predetermined property valuation, or when the fee to be paid to the automated valuation model provider is contingent upon the property valuation reached or upon the consequences resulting from the property valuation assignment.

(7) "Billing cycle" means the time interval between periodic billing statement dates.

(8) "Cash price" of goods, services, or an interest in land means the price at which they are offered for sale by the seller to cash buyers in the ordinary course of business and may include (a) the cash price of accessories or services related to the sale, such as delivery, installation, alterations, modifications, and improvements, and (b) taxes to the extent imposed on a cash sale of the goods, services, or interest in land. The cash price stated by the seller to the buyer in a disclosure statement is presumed to be the cash price.

(9) "Closed end credit" means a consumer loan or a consumer credit sale which is not incurred pursuant to open end credit.

(10) "Closing costs" with respect to a debt secured by an interest in land includes:

(a) The actual fees paid a public official or agency of the state or federal government, for filing, recording or releasing any instrument relating to the debt; and

(b) bona fide and reasonable expenses incurred by the lender in connection with the making, closing, disbursing, extending, readjusting or renewing the debt which are payable to third parties not related to the lender, except that reasonable fees for an appraisal made by the lender or related party are permissible.

(11) "Code mortgage rate" means the greater of:

(a) 12%; or

(b) the sum of:

(i) The yield on 30-year fixed rate conventional home mortgage loans committed for delivery within 61 to 90 days accepted under the federal home loan mortgage corporation's or any successor's daily offerings for sale on the last day on which commitments for such mortgages were received in the previous month; and

(ii) 5%.

If the reference rate referred to in subparagraph (i) of paragraph (b) is discontinued, becomes impractical to use, or is otherwise not readily ascertainable for any reason, the administrator may designate a comparable replacement reference rate and, upon publishing notice of the same, such replacement reference rate shall become the reference rate referred to in subparagraph (i) of paragraph (b). The secretary of state shall publish notice of the code mortgage rate not later than the second issue of the Kansas register published each month.

(12) "Conspicuous" means a term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the trier of fact.

(13) "Consumer" means the buyer, lessee, or debtor to whom credit is granted in a consumer credit transaction.

(14) "Consumer credit sale":

(a) Except as provided in paragraph (b), a "consumer credit sale" is a sale of goods, services, or an interest in land in which:

(i) Credit is granted either by a seller who regularly engages as a seller in credit transactions of the same kind or pursuant to a credit card other than a lender credit card;

(ii) the buyer is a person other than an organization;

(iii) the goods, services, or interest in land are purchased primarily for a personal, family or household purpose;

(iv) either the debt is by written agreement payable in more than four installments or a finance charge is made; and

(v) with respect to a sale of goods or services, the amount financed does not exceed $25,000.

(b) A "consumer credit sale" does not include:

(i) A sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card; or

(ii) a sale of an interest in land, unless the parties agree in writing to make the transaction subject to the uniform consumer credit code.

(15) "Consumer credit transaction" means a consumer credit sale, consumer lease, or consumer loan or a modification thereof including a refinancing, consolidation, or deferral.

(16) "Consumer lease" means a lease of goods:

(a) Which a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family or household purpose;

(b) in which the amount payable under the lease does not exceed $25,000;

(c) which is for a term exceeding four months; and

(d) which is not made pursuant to a lender credit card.

(17) "Consumer loan":

(a) Except as provided in paragraph (b), a "consumer loan" is a loan made by a person regularly engaged in the business of making loans in which:

(i) The debtor is a person other than an organization;

(ii) the debt is incurred primarily for a personal, family or household purpose;

(iii) either the debt is payable by written agreement in more than four installments or a finance charge is made; and

(iv) either the amount financed does not exceed $25,000 or the debt is secured by an interest in land.

(b) Unless the loan is made subject to the uniform consumer credit code by written agreement, a "consumer loan" does not include:

(i) A loan secured by a first mortgage unless:

(A) The loan-to-value ratio of the loan at the time when made exceeds 100%; or

(B) in the case of subsection (1) of K.S.A. 16a-3-308a, and amendments thereto, the annual percentage rate of the loan exceeds the code mortgage rate; or

(ii) a loan made by a qualified plan, as defined in section 401 of the internal revenue code, to an individual participant in such plan or to a member of the family of such individual participant.

(18) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.

(19) "Credit card" means any card, plate or other single credit device that may be used from time to time to obtain credit. Since this involves the possibility of repeated use of a single device, checks and similar instruments that can be used only once to obtain a single credit extension are not credit cards.

(20) "Creditor" means a person who regularly extends credit in a consumer credit transaction which is payable by a written agreement in more than four installments or for which the payment of a finance charge is or may be required and is the person to whom the debt arising from the consumer credit transaction is initially payable on the face of the evidence of indebtedness or, if there is no such evidence of indebtedness, by written agreement. In the case of credit extended pursuant to a credit card, the creditor is the card issuer and not another person honoring the credit card.

(21) "Earnings" means compensation paid or payable to an individual or for such individual's account for personal services rendered or to be rendered by such individual, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension, retirement, or disability program.

(22) "Finance charge" means all charges payable directly or indirectly by the consumer and imposed directly or indirectly by the creditor as an incident to or as a condition of the extension of credit. The finance charge shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(23) "First mortgage" means a first priority mortgage lien or similar real property security interest.

(24) "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title, and instruments.

(25) Except as otherwise provided, "lender" includes an assignee of the lender's right to payment but use of the term does not in itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment.

(26) "Lender credit card" means a credit card issued by a supervised lender.

(27) "Loan":

(a) Except as provided in paragraph (b), a "loan" includes:

(i) The creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;

(ii) the creation of debt either pursuant to a lender credit card or by a cash advance to a debtor pursuant to a credit card other than a lender credit card;

(iii) the creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately; and

(iv) the forbearance of debt arising from a loan.

(b) A "loan" does not include the payment or agreement to pay money to a third party for the account of a debtor if the debt of the debtor arises from a sale or lease and results from use of either a credit card issued by a person primarily in the business of selling or leasing goods or services or any other credit card which may be used for the purchase of goods or services and which is not a lender credit card.

(28) "Loan-to-value ratio", at any time for any loan secured by an interest in real estate, means a fraction expressed as a percentage:

(a) The numerator of which is the aggregate unpaid principal balance of all loans secured by a first mortgage or a second mortgage encumbering the real estate at such time; and

(b) the denominator of which is the appraised value of the real estate.

(29) "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

(30) "Official fees" means:

(a) Fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit sale, consumer lease, or consumer loan; or

(b) premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease, or loan, if the premium does not exceed the fees and charges described in paragraph (a) which would otherwise be payable.

(31) "Open end credit" means an arrangement pursuant to which:

(a) A creditor may permit a consumer, from time to time, to purchase goods or services on credit from the creditor or pursuant to a credit card, or to obtain loans from the creditor or pursuant to a credit card;

(b) the unpaid balance of amounts financed and the finance and other appropriate charges are debited to an account;

(c) the finance charge, if made, is computed on the outstanding unpaid balances of the consumer's account from time to time; and

(d) the consumer has the privilege of paying the balances in installments.

(32) "Organization" means a corporation, limited liability company, government or governmental subdivision or agency, trust, estate, partnership, cooperative or association.

(33) "Person" includes a natural person or an individual, and an organization.

(34) (a) "Person related to" with respect to an individual means (i) the spouse of the individual, (ii) a brother, brother-in-law, sister, sister-in-law of the individual, (iii) an ancestor or lineal descendant of the individual or the individual's spouse, and (iv) any other relative, by blood, adoption or marriage, of the individual or such individual's spouse who shares the same home with the individual.

(b) "Person related to" with respect to an organization means (i) a person directly or indirectly controlling, controlled by or under common control with the organization, (ii) an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization, (iii) the spouse of a person related to the organization, and (iv) a relative by blood, adoption or marriage of a person related to the organization who shares the same home with such person.

(35) "Prepaid finance charge" means any finance charge paid separately in cash or by check before or at consummation of a transaction, or withheld from the proceeds of the credit at any time. Prepaid finance charges shall be calculated as provided in rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

(36) "Presumed" or "presumption" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(37) "Principal" means the total of the amount financed and the prepaid finance charges, except that prepaid finance charges are not added to the amount financed to the extent such prepaid finance charges are paid separately in cash or by check by the consumer. The administrator may adopt rules and regulations regarding the determination or calculation of the principal or the principal balance pursuant to K.S.A. 16a-6-117, and amendments thereto.

(38) "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with such bailee's or lessee's obligations under the agreements.

(39) "Sale of an interest in land" includes a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by the lessee are applied to the purchase price.

(40) "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

(41) "Second mortgage" means a second or other subordinate priority mortgage lien or similar real property security interest.

(42) "Seller": Except as otherwise provided, "seller" includes an assignee of the seller's right to payment but use of the term does not in itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment.

(43) "Services" includes (a) work, labor, and other personal services, (b) privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like, and (c) insurance.

(44) "Supervised financial organization" means a person, other than an insurance company or other organization primarily engaged in an insurance business:

(a) Organized, chartered, or holding an authorization certificate under the laws of any state or of the United States which authorize the person to make loans and to receive deposits, including a savings, share, certificate or deposit account; and

(b) subject to supervision by an official or agency of such state or of the United States.

(45) "Supervised lender" means a person authorized to make or take assignments of supervised loans, either under a license issued by the administrator (K.S.A. 16a-2-301 and amendments thereto) or as a supervised financial organization (subsection (44) of K.S.A. 16a-1-301 and amendments thereto).

(46) "Supervised loan" means a consumer loan, including a loan made pursuant to open end credit, with respect to which the annual percentage rate exceeds 12%.

(47) "Written agreement" means an agreement such as a promissory note, contract or lease that is evidence of or relates to the indebtedness. A letter that merely confirms an oral agreement does not constitute a written agreement for purposes of this subsection unless signed by the person against whom enforcement is sought.

(48) "Written administrative interpretation" means any written communication from the consumer credit commissioner which is the official interpretation as so stated in said written communication by the consumer credit commissioner of the Kansas uniform consumer credit code and rules and regulations pertaining thereto.

History: L. 1973, ch. 85, § 11; L. 1980, ch. 75, § 4; L. 1980, ch. 76, § 5; L. 1981, ch. 93, § 5; L. 1982, ch. 89, § 2; L. 1984, ch. 83, § 1; L. 1988, ch. 85, § 2; L. 1992, ch. 80, § 1; L. 1993, ch. 200, § 4; L. 1993, ch. 200, § 5; L. 1996, ch. 166, § 2; L. 1998, ch. 106, § 1; L. 1999, ch. 107, § 8; L. 1999, ch. 166, § 8; L. 2000, ch. 27, § 1; L. 2006, ch. 97, § 1; July 1.



16a-1-303 (UCCC) Residential mortgage loan originator; definitions.

16a-1-303. (UCCC) Residential mortgage loan originator; definitions. Other definitions appearing in this act:

(1) "Residential mortgage loan originator" means an individual:

(a) Who engages in residential mortgage loan origination on behalf of a single supervised lender;

(b) whose conduct of residential mortgage loan origination is the responsibility of the licensed supervised lender;

(c) who takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan for compensation or gain or in the expectation of compensation or gain; and

(d) whose job responsibilities include contact with borrowers during the loan origination process, which can include soliciting, negotiating, acquiring, arranging or making mortgage loans for others, obtaining personal or financial information, assisting with the preparation of loan applications or other documents, quoting loan rates or terms or providing required disclosures. It does not include any individual engaged solely as a loan processor or underwriter.

(2) "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction and subject to the supervision and instruction of a person registered, or exempt from registration, under this act.

(a) For purposes of this subsection, the term "clerical or support duties" may include subsequent to the receipt of an application:

(i) The receipt, collection, distribution and analysis of information common for the processing or underwriting of a residential mortgage loan; and

(ii) communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms.

(b) An individual engaging solely in loan processor or underwriter activities shall not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that such individual can or will perform any of the activities of a residential mortgage loan originator.

(3) "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by the conference of state bank supervisors and the American association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators.

(4) "Residential mortgage loan" means any loan or contract for deed primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling, as defined in section 103(v) of the truth in lending act, 15 U.S.C. § 1602(v), or residential real estate located in this state upon which a dwelling is constructed or intended to be constructed, including the renewal or refinancing of any such loan.

(5) "Registrant" means any individual who holds a valid registration to engage in residential mortgage loan origination in this state.

(6) "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

History: L. 1973, ch. 85, § 13; L. 2009, ch. 29, § 15; July 1.






Article 2 FINANCE CHARGES AND RELATED PROVISIONS

16a-2-101 (UCCC) Short title.

16a-2-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—finance charges and related provisions.

History: L. 1973, ch. 85, § 14; Jan. 1, 1974.



16a-2-102 (UCCC) Scope.

16a-2-102. (UCCC) Scope. Part 2 of this article applies to consumer credit sales. Parts 3 and 4 apply to consumer loans, including loans made by supervised lenders. Part 5 applies to other charges and modifications with respect to consumer credit transactions. Part 6 applies to other credit transactions.

History: L. 1973, ch. 85, § 15; Jan. 1, 1974.



16a-2-103 Computation of finance charges.

16a-2-103. Computation of finance charges. (1) The provisions of this section shall apply to all consumer loans and all consumer credit sales.

(2) The finance charge on a consumer loan or consumer credit sale shall be computed in accordance with the actuarial method using either the 365/365 method or, if the consumer agrees in writing, the 360/360 method:

(a) The 365/365 method means a method of calculating the finance charge whereby the contract rate is divided by 365 and the resulting daily rate is multiplied by the outstanding principal amount and the actual number of days in the computational period.

(b) The 360/360 method means a method of calculating the finance charge whereby the contract rate is divided by 360 and the resulting daily rate is multiplied by the outstanding principal amount and the number of assumed days in the computational period. For the purposes of this subsection, a creditor may assume that a month has 30 days, regardless of the actual number of days in the month.

(c) If the documentation evidencing a consumer credit contract is silent regarding whether the 365/365 method or the 360/360 method applies, then the 365/365 method shall apply.

(3) In addition to the methods listed under subsection 2, the computation of finance charges on a consumer loan secured by a first or second lien real estate mortgage may be computed using the following amortization method: The contract rate is divided by 360 and the resulting rate is multiplied by the outstanding principal amount and 30 assumed days between scheduled due dates. For the purposes of this subsection, a creditor shall assume there are 30 days in the computational period, regardless of the actual number of days between due dates.

(4) The finance charge on a consumer loan or consumer credit sale may not be computed in accordance with the 365/360 method, whereby the contract rate is divided by 360 and the resulting daily rate is multiplied by the outstanding principal amount and the actual number of days in the computational period.

(5) Creditors may ignore the effect of a leap year in computing the finance charge.

(6) (a) Except for any portion of a loan made pursuant to a lender credit card which does not represent a cash advance, interest or other periodic finance charges on a consumer loan may accrue only on that portion of the principal which has been disbursed to or for the benefit of the consumer.

(b) On a consumer credit sale, interest or other periodic finance charges may accrue only on that portion of the principal which relates to goods, services or an interest in land, as the case may be, which has been shipped, delivered, furnished or otherwise made available to or for the benefit of the consumer or has been disbursed to or for the benefit of the consumer.

(7) Subsection (2) does not apply to a consumer credit sale the finance charge for which is computed in accordance with subsection (5) of K.S.A. 16a-2-201, and amendments thereto.

(8) Notwithstanding any other provisions of this act, the finance charges on consumer loans or consumer credit sales originating prior to January 1, 1994, which computed such finance charges on a precomputed basis, shall be subject to the conditions, limitations and restrictions contained in the uniform consumer credit code as in effect on December 31, 1993, as such code relates to precomputed finance charges.

(9) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1993, ch. 200, § 1; L. 1999, ch. 107, § 9; L. 2005, ch. 144, § 8; July 1.



16a-2-104 (UCCC) Payment credit date.

16a-2-104. (UCCC) Payment credit date. (1) A creditor shall credit a payment to the consumer's account on the date of receipt, except when a delay in crediting does not result in a finance charge or other charge.

(2) Notwithstanding subsection (1), if a creditor specifies, in a writing delivered to the consumer, reasonable requirements for the consumer to follow in making payments, but accepts a payment that does not conform to those requirements, then the creditor shall credit the payment within five days after receipt.

(3) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 4; July 1.



16a-2-201 Finance charge for closed end consumer credit sales.

16a-2-201. Finance charge for closed end consumer credit sales. (1) This section applies only to a closed end consumer credit sale.

(2) A seller may charge a finance charge at any rate agreed to by the parties, subject, however, to the limitations on prepaid finance charges set forth in subsection (3).

(3) A seller may charge a prepaid finance charge:

(a) For a consumer credit sale secured by a security interest in a manufactured home as defined by 42 U.S.C. § 5402(6), in an amount not to exceed 5% of the amount financed for the sole purpose of reducing the interest rate of the consumer credit sale; or

(b) for any other consumer credit sale, an amount not to exceed the lesser of 2% of the amount financed or $100.

(c) A prepaid finance charge permitted under this subsection is in addition to finance charges permitted under subsection (2). A prepaid finance charge permitted under this subsection is fully earned when paid and is nonrefundable, unless the parties agree otherwise in writing.

(4) If the sale is precomputed:

(a) The finance charge may be calculated on the assumption that all scheduled payments will be made when due, and the fact that payments are made either before or after the due date does not affect the amount of finance charge which the creditor may charge or receive; and

(b) the effect of prepayment is governed by subsection (5).

(5) Rebate upon prepayment:

(a) Except as provided for in this section, upon prepayment in full of a precomputed consumer credit transaction, the creditor shall rebate to the consumer an amount not less than the amount of rebate provided in subsection (b), paragraph (1), or redetermine the earned finance charge as provided in subsection (b), paragraph (2), and rebate any other unearned charges including charges for insurance. The rebate for charges for insurance shall be as prescribed by statute, rules and regulations and administrative interpretations by the administrator. If the rebate otherwise required is less than $1, no rebate need be made.

(b) The amount of rebate and redetermined earned finance charge shall be as follows:

(1) The amount of rebate shall be determined by applying, according to the actuarial method, the rate of finance charge which was required to be disclosed in the transaction:

(i) Where no deferral charges have been made in a transaction, to the unpaid balances for the actual time remaining as originally scheduled for the period following prepayment; and

(ii) where deferral charges have been made in a transaction, to the unpaid balances for the actual time remaining as extended by deferral for the period following prepayment.

The time remaining for the period following prepayment shall be either the full days following prepayment; or both the full days, counting the date of prepayment, between the prepayment date and the end of the computational period in which the prepayment occurs, and the full computational periods following the date of prepayment to the scheduled due date of the final installment of the transaction.

(2) The redetermined earned finance charge shall be determined by applying, according to the actuarial method, the rate of finance charge which was required to be disclosed in the transaction to the actual unpaid balances of the amount financed for the actual time the unpaid balances were outstanding as of the date of prepayment. Any delinquency or deferral charges collected before the date of prepayment do not become a part of the total finance charge for purposes of rebating unearned charges.

(c) Upon prepayment, but not otherwise, of a consumer credit transaction whether or not precomputed, other than a consumer lease, a consumer rental purchase agreement, or a transaction pursuant to open end credit:

(1) If the prepayment is in full, the creditor may collect or retain a minimum charge not exceeding $5 in a transaction which had an amount financed of $75 or less, or not exceeding $7.50 and in a transaction which had an amount financed of more than $75, if the finance charge earned at the time of prepayment is less than the minimum allowed pursuant to this subsection.

(2) If the prepayment is in part, the creditor may not collect or retain a minimum finance charge.

(d) For the purposes of this section, the following defined terms apply:

(1) "Computational period" means the interval between scheduled due dates of installments under the transaction if the intervals are substantially equal or, if the intervals are not substantially equal, one month if the smallest interval between the scheduled due dates of installments under the transaction is one month or more, and otherwise one week.

(2) The "interval" between specified dates means the interval between them including one or the other but not both of them. If the interval between the date of the transaction and the due date of the first scheduled installment does not exceed one month by more than fifteen days when the computational period is one month, or eleven days when the computational period is one week, the interval may be considered by the creditor as one computational period.

(e) This section does not preclude the collection or retention by the creditor of delinquency charges.

(f) If the maturity is accelerated by any reason and judgment is obtained, the consumer is entitled to the same rebate as if payment had been made on the date maturity is accelerated.

(g) Upon prepayment in full of a precomputed consumer credit transaction by the proceeds of consumer credit insurance, the consumer or the consumer's estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of the insurance are paid to the creditor, but no later than ten business days after satisfactory proof of loss is furnished to the creditor.

(6) This section does not apply to a sale of an interest in land. Subsection (11) of K.S.A. 16a-2-401, and amendments thereto, governs the limitations on finance charges for a contract for deed to real estate where the parties agree in writing to make the transaction subject to the uniform consumer credit code.

History: L. 1973, ch. 85, § 16; L. 1980, ch. 77, § 1; L. 1981, ch. 94, § 1; L. 1982, ch. 93, § 1; L. 1983, ch. 79, § 1; L. 1985, ch. 82, § 1; L. 1988, ch. 85, § 3; L. 1988, ch. 86, § 1; L. 1988, ch. 87,§ 1; L. 1993, ch. 200, § 6; L. 1995, ch. 54, § 1; L. 1997, ch. 90, § 1; L. 1998, ch. 107, § 1; L. 1999, ch. 107, § 10; L. 2000, ch. 28, § 1; July 1.



16a-2-202 Finance charge for consumer credit sales pursuant to open end credit.

16a-2-202. Finance charge for consumer credit sales pursuant to open end credit. (1) With respect to a consumer credit sale made pursuant to open end credit, a seller may charge a finance charge at any rate agreed to by the parties.

(2) A charge may be made in each billing cycle which is a percentage of an amount no greater than:

(a) The average daily balance of the account, which is the sum of the actual amounts outstanding each day during the billing cycle divided by the number of days in the cycle;

(b) the unpaid balance of the account on the last day of the billing cycle.

(3) If the billing cycle is monthly, the charges may not exceed 1/12 of the annual rate agreed to by the consumer. If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to 30. For purposes of this subsection, a variation of not more than four days from month to month is "the last day of the billing cycle."

(4) For any period in which a finance charge is due, the parties may agree on a minimum amount.

(5) This section does not apply to a sale of an interest in land. Subsection (11) of K.S.A. 16a-2-401, and amendments thereto, governs the limitations on finance charges for a contract for deed to real estate where the parties agree in writing to make the transaction subject to the uniform consumer credit code.

History: L. 1973, ch. 85, § 17; L. 1980, ch. 77, § 2; L. 1981, ch. 94, § 2; L. 1982, ch. 93, § 2; L. 1983, ch. 79, § 2; L. 1985, ch. 82, § 2; L. 1988, ch. 85, § 4; L. 1988, ch. 86, § 2; L. 1997, ch. 90, § 2; L. 1999, ch. 107, § 11; July 1.



16a-2-301 (UCCC) Authority to make supervised loans; residential mortgage loan origination; registration required.

16a-2-301. (UCCC) Authority to make supervised loans; residential mortgage loan origination; registration required. (1) Unless a person is a supervised financial organization; or has first obtained a license from the administrator authorizing such person to make supervised loans; or is the federal deposit insurance corporation acting in its corporate capacity or as receiver, such person shall not engage in the business of:

(a) Making supervised loans;

(b) taking assignments of and directly or indirectly, including through the use of servicing contracts or otherwise, undertaking collection of payments from debtors arising from supervised loans, but such person may collect for three months without a license if the person promptly applies for a license and such person's application has not been denied; or

(c) taking assignments of and directly or indirectly, including through the use of servicing contracts or otherwise, enforcing rights against debtors arising from supervised loans, but such person may enforce for three months without a license if the person promptly applies for a license and such person's application has not been denied.

(2) Residential mortgage loan origination shall only be conducted in this state by an individual who has first been registered with the administrator as a residential mortgage loan originator and maintains a valid unique identifier issued by the nationwide mortgage licensing system and registry if operational at the time of registration.

(a) Residential mortgage loan origination shall only be conducted at or from a supervised lender and a registrant shall only engage in residential mortgage loan origination on behalf of one supervised lender.

(b) A supervised lender shall be responsible for all mortgage loan origination conducted on their behalf by residential mortgage loan originators or other employees.

(3) Nothing in this section shall be construed to require the licensing of an attorney who is forwarded contracts for collection.

History: L. 1973, ch. 85, § 18; L. 1980, ch. 76, § 6; L. 1985, ch. 83, § 1; L. 1988, ch. 85, § 5; L. 2009, ch. 29, § 16; July 1.



16a-2-302 (UCCC) License to make supervised loans; registration for residential mortgage loan originator fees.

16a-2-302. (UCCC) License to make supervised loans; registration for residential mortgage loan originator fees. (1) (a) The administrator shall receive and act on all applications for licenses to make supervised loans and all applications for residential mortgage loan originator registrations under this act. Applications shall be filed in the manner prescribed by the administrator and shall contain the information the administrator may require by rule and regulation to make an evaluation of the financial responsibility, character and fitness of the applicant.

(b) Submitted with each application shall be a nonrefundable application fee. Application, license and registration fees shall be in such amounts as are established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto. The license year shall be the calendar year. Each license shall be nonrefundable and nonassignable, and shall remain in force until surrendered, suspended or revoked.

(c) The administrator shall remit all moneys received under K.S.A. 16a-1-101 to 16a-6-414, inclusive, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Of each deposit 10% shall be credited to the state general fund and the balance shall be credited to the bank commissioner fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator.

(d) Every licensee and registrant shall, on or before the first day of January, pay to the administrator the license or registration fee prescribed under this subsection (1) for each license or registration held for the succeeding license year. Failure to pay the fee within the time prescribed shall automatically revoke the license or registration.

(2) No license or registration shall be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant, and of the members thereof if the applicant is a copartnership or association and of the officers and directors thereof, if the applicant is a corporation, are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this act. The administrator shall not base a registration denial solely on the applicant's credit score. An applicant meets the minimum standard of financial responsibility for engaging in the business of making supervised loans, under subsection (1) of K.S.A. 16a-2-301, and amendments thereto, only if:

(a) The applicant has filed with the administrator a proper surety bond of at least $100,000 which has been approved by the administrator. The bond must provide within its terms that the bond shall not expire for two years after the date of the surrender, revocation or expiration of the subject license, whichever shall first occur. The required surety bond may not be canceled by the licensee without providing the administrator at least 30 days' prior written notice, provided that such cancellation shall not affect the surety's liability for violations of the uniform consumer credit code occurring prior to the effective date of cancellation and principal and surety shall be and remain liable for a period of two years from the date of any action or inaction of the principal that gives rise to a claim under the bond; and

(b) the applicant provides evidence in a form and manner prescribed by the administrator that establishes the applicant will maintain a satisfactory minimum net worth, as determined by the administrator, to engage in credit transactions of the nature proposed by the applicant. Such net worth requirements shall be established by the administrator pursuant to rule and regulation and shall not exceed $500,000 for each applicant or licensee.

(3) The administrator may deny any application or renewal for a supervised loan license or a residential mortgage loan originator registration, if the administrator finds:

(a) There is a refusal to furnish information required by the administrator within a reasonable time as fixed by the administrator; or

(b) any of the factors stated as grounds for denial, revocation or suspension of a license in K.S.A. 16a-2-303 or K.S.A. 2016 Supp. 16a-2-303a, and amendments thereto.

(4) Upon written request the applicant is entitled to a hearing on the question of license qualifications if: (a) The administrator has notified the applicant in writing that the application has been denied; or (b) the administrator has not issued a license within 60 days after the application for the license was filed. A request for a hearing may not be made more than 15 days after the administrator has mailed a writing to the applicant notifying the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

(5) The administrator shall adopt rules and regulations regarding whether a licensee shall be required to obtain a single license for each place of business or whether a licensee may obtain a master license for all of its places of business, and in so doing the administrator may differentiate between licensees located in this state and licensees located elsewhere. Each license shall remain in full force and effect until surrendered, suspended or revoked.

(6) No licensee shall change the location of any place of business without giving the administrator at least 15 days prior written notice.

(7) A licensee may conduct the business of making loans for personal, family or household purposes only at or from any place of business for which the licensee holds a license and not under any other name than that in the license. Loans made pursuant to a lender credit card do not violate this subsection.

History: L. 1973, ch. 85, § 19; L. 1976, ch. 98, § 1; L.1981, ch. 95, § 1; L. 1999, ch. 107, § 12; L. 1999, ch. 166, § 9; L. 2000, ch. 27, § 2; L. 2001, ch. 5, § 57; L. 2005, ch. 144, § 9; L. 2009, ch. 29, § 17; L. 2011, ch. 53, § 5; July 1.



16a-2-303 (UCCC) Denial, revocation or suspension of license; disciplinary proceedings.

16a-2-303. (UCCC) Denial, revocation or suspension of license; disciplinary proceedings. (1) The administrator may deny, revoke or suspend the license of a supervised lender if the administrator finds that:

(a) The applicant or licensee has repeatedly or willfully violated the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, or any rule and regulation, order or administrative interpretation lawfully made pursuant to such sections of this act;

(b) the applicant or licensee has failed to file and maintain the surety bond or net worth required in K.S.A. 16a-2-302, and amendments thereto;

(c) the applicant or licensee is insolvent;

(d) the applicant or licensee has filed with the administrator any document or statement falsely representing or omitting a material fact;

(e) the applicant, licensee, members thereof if a copartnership or association, or officers and directors thereof if a corporation have been convicted of a felony crime or any crime involving fraud, dishonesty or deceit or the applicant or licensee knowingly or repeatedly contracts with or employs persons to directly engage in lending activities who have been convicted of a felony crime or any crime involving fraud, dishonesty or deceit;

(f) the applicant or licensee fails to keep and maintain sufficient records to permit an audit satisfactorily disclosing to the administrator the applicant or licensee's compliance with the provision of this act;

(g) the applicant or licensee has been the subject of any disciplinary action by this or any other state or federal agency;

(h) a final judgment has been entered against the applicant or licensee in a civil action and the administrator finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be licensed;

(i) the applicant or licensee has engaged in deceptive business practices; or

(j) facts or conditions exist which would clearly have justified the administrator in refusing to grant a license had these facts or conditions been known to exist at the time the application for the license was made.

(2) Any person holding a license to make supervised loans may surrender the license by notifying the administrator in writing of its surrender, but this surrender shall not affect such person's liability for acts previously committed.

(3) No revocation, suspension, or relinquishment of a license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any debtor.

(4) None of the following actions shall deprive the administrator of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such licensee, to render a decision suspending, revoking or refusing to renew such license, or to establish and make a record of the facts of any violation of law for any lawful purpose:

(a) The imposition of an administrative penalty under this section;

(b) the lapse or suspension of any license issued under this act by operation of law;

(c) the licensee's failure to renew any license issued under this act; or

(d) the licensee's voluntary surrender of any license issued under this act.

(5) The administrator may reinstate a license, terminate a suspension, or grant a new license to a person whose license has been revoked or suspended if no fact or condition then exists which clearly would have justified the administrator in refusing to grant a license.

History: L. 1973, ch. 85, § 20; L. 1988, ch. 356, § 47; L. 1999, ch. 107, § 13; L. 2005, ch. 144, § 10; L. 2009, ch. 29, § 18; July 1.



16a-2-303a Denial, revocation or suspension of registration of residential mortgage loan originator.

16a-2-303a. Denial, revocation or suspension of registration of residential mortgage loan originator. (1) The administrator may deny, revoke or suspend the registration of a residential mortgage loan originator if the administrator finds that:

(a) The applicant or registrant has repeatedly or willfully violated the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, or any rule and regulation, order or administrative interpretation lawfully made pursuant to such sections of this act;

(b) the applicant or registrant has filed with the administrator any document or statement falsely representing or omitting a material fact;

(c) the applicant or registrant has been convicted of any crime involving fraud, dishonesty or deceit, except that no registration shall be granted to any loan originator who:

(i) Has had a mortgage loan originator license or registration revoked in any governmental jurisdiction; or

(ii) has been convicted of, pled guilty or nolo contendere to, a felony in a domestic, foreign or military court:

(A) During the seven-year period preceding the date of the application for licensing and registration; or

(B) at any time preceding such date of application, if such felony involved an act of fraud, dishonesty, deceit, a breach of trust or money laundering;

(d) the applicant or registrant has been the subject of any disciplinary action by this or any other state or federal agency;

(e) a final judgment has been entered against the applicant or registrant in a civil action and the administrator finds the conduct on which the judgment is based indicates that it would be contrary to the public interest to permit such person to be registered;

(f) the applicant or registrant has engaged in deceptive business practices;

(g) facts or conditions exist which would clearly have justified the administrator in refusing to grant a registration had these facts or conditions been known to exist at the time the application for the registration was made;

(h) the applicant or registrant has not completed all requirements for registration or renewal, including successfully passing a standardized examination and completing all pre-licensing or continuing education requirements;

(i) the administrator is unable to determine that the financial responsibility, character and fitness of the applicant or registrant are such as to warrant belief that the applicant's or registrant's residential mortgage loan origination activity will be operated honestly and fairly within the purposes of this act.

(2) None of the following actions shall deprive the administrator of any jurisdiction or right to institute or proceed with any disciplinary proceeding against such registration, to render a decision suspending, revoking or refusing to renew such registration, or to establish and make a record of the facts of any violation of law for any lawful purpose:

(a) The imposition of an administrative penalty under this section;

(b) the lapse or suspension of any registration issued under this act by operation of law;

(c) the registrant's failure to renew any registration issued under this act; or

(d) the registrant's voluntary surrender of any registration issued under this act.

(3) This section shall be part of and supplemental to the uniform consumer credit code.

History: L. 2009, ch. 29, § 2; July 1.



16a-2-304 Records; annual reports; maintenance of records; security of records; preservation of records.

16a-2-304. Records; annual reports; maintenance of records; security of records; preservation of records. (1) Every licensee and any assignee or servicer of a consumer credit transaction and every person required to file notification shall maintain records in conformity with generally accepted accounting principles and practices in a manner that will enable the administrator and, in the case of a supervised financial organization its supervisory official or agency, to determine whether the licensee, assignee, servicer or person required to file notification is complying with the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto. The record keeping system of a licensee, assignee, servicer or person required to file notification shall be sufficient if the licensee, assignee, servicer or any person required to file notification makes the required information reasonably available. The records need not be kept in the place of business where supervised loans are made, if the administrator or supervisory official or agency is given free access to the records wherever located. Every licensee and any assignee or servicer of a consumer credit transaction and every person required to file notification shall provide the administrator with the name, address, telephone number, contact person and any other reasonable information regarding the location and availability of current records of a consumer credit transaction. The records pertaining to any loan shall be kept for the minimum time frames established by the administrator pursuant to rules and regulations.

(2) Every licensee and any assignee or servicer of a consumer credit transaction, and every person required to file notification shall establish, maintain and enforce written policies and procedures regarding security of records which are reasonably designed to prevent the misuse of a consumer's personal or financial information.

(3) Before ceasing to conduct or discontinuing business, a licensee or person required to file notification shall arrange for and be responsible for the preservation of the books and records required to be maintained and preserved under this act and applicable rules and regulations for the remainder of each period specified.

(4) Any records required to be retained may be maintained and preserved by noneraseable, nonalterable electronic imaging or by photograph on film. If the records are produced or reproduced by photographic film, electronic imaging or computer storage medium, the licensee, assignee or person required to file notification shall meet the following criteria:

(a) Arrange the records and index the films, electronic image or computer storage media to permit immediate location of any particular record;

(b) be ready at all times to promptly provide a facsimile enlargement of film, a computer printout or a copy of the electronic images or computer storage medium that the administrator may request; and

(c) with respect to electronic images and records stored on computer storage medium, maintain procedures for maintenance and preservation of, and access to, records in order to reasonably safeguard these records from loss, alteration or destruction.

(5) On or before April 15 of each year every licensee shall file with the administrator and, in the case of a supervised financial organization with its supervisory official or agency, a composite annual report in the form prescribed by the administrator relating to all loans made by such licensee. The administrator shall consult with comparable officials in other states for the purpose of making the kinds of information required in annual reports uniform among the states. Information contained in annual reports shall be confidential and may be published only in composite form.

(6) No person required to be licensed or file notification under this act shall:

(a) Alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct or influence any investigation by the administrator or the administrator's designee; or

(b) alter, destroy, shred, mutilate or conceal a record with the intent to impair the object's integrity or availability for use in a proceeding before the administrator or a proceeding brought by the administrator.

History: L. 1973, ch. 85, § 21; L. 1980, ch. 76, § 7; L. 1998, ch. 106, § 2; L. 2005, ch. 144, § 11; L. 2009, ch. 29, § 19; July 1.



16a-2-307 (UCCC) Restrictions on interest in land as security.

16a-2-307. (UCCC) Restrictions on interest in land as security. With respect to a consumer loan in which the finance charge exceeds 12% and the amount financed is $3,000 or less, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.

History: L. 1973, ch. 85, § 24; L. 1999, ch. 107, § 14; July 1.



16a-2-308 (UCCC) Regular schedule of payments; maximum loan term.

16a-2-308. (UCCC) Regular schedule of payments; maximum loan term. If consumer loans in which the finance charge exceeds twelve percent (12%), not made pursuant to open end credit or lender credit cards issued by a licensed lender, and in which the amount financed is one thousand dollars ($1,000) or less are payable in installments, they shall be scheduled to be payable in substantially equal installments at substantially equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor, and

(a) over a period of not more than thirty-seven (37) calendar months if the amount financed is more than three hundred dollars ($300), or

(b) over a period of not more than twenty-five (25) calendar months if the amount financed is three hundred dollars ($300) or less. The debtor's schedule of payments may be extended to a longer repayment period subsequent to the execution of the loan agreement pursuant to K.S.A. 16a-2-502 or 16a-2-503, and amendments thereto. The default of the borrower shall not be considered as having extended the loan beyond the prescribed time limits.

History: L. 1973, ch. 85, § 25; L. 1977, ch. 71, § 1; July 1.



16a-2-309 Conduct of business; other than making loans.

16a-2-309. Conduct of business; other than making loans. A licensee may conduct the business of making loans under K.S.A. 16a-1-101 through 16a-9-102 within any office, room or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, unless the commissioner shall find, after a hearing, that the other business is of such nature that such conduct tends to conceal evasion of such portion of this act or of the rules and regulations made thereunder and shall order such licensee in writing to desist from such conduct.

History: L. 1973, ch. 85, § 26; L. 1998, ch. 106, § 3; Apr. 23.



16a-2-310 Prohibited acts by persons licensed or registered under act.

16a-2-310. Prohibited acts by persons licensed or registered under act. (1) No person required to be licensed or registered under this act shall directly or indirectly:

(a) Delay closing of a loan for the purpose of increasing interest, costs, fees or charges payable by the borrower;

(b) misrepresent the material facts or make false promises intended to influence, persuade or induce a consumer to enter into a loan;

(c) misrepresent to or conceal from an applicant for a loan, a mortgagor or a lender, material facts, terms or conditions of a transaction to which the person required to be licensed or registered is a party;

(d) engage in any transaction, practice or business conduct that is not in good faith or that operates a fraud upon any person in connection with the making of or purchase or sale of any loan;

(e) receive compensation for making a residential mortgage loan where the licensee or registrant has otherwise acted as a real estate broker or agent in connection with the sale of the real estate which secures the mortgage transaction unless the person required to be licensed or registered has provided written disclosure to the person from whom compensation is collected that the person is receiving compensation both for making the loan and for real estate broker or agent services;

(f) engage in any fraudulent lending or underwriting practices;

(g) advertise, display, distribute, broadcast or televise, or cause or permit to be advertised, displayed, distributed, broadcast or televised, in any manner, any false, misleading or deceptive statement or representation with regard to rates, terms or conditions for a loan;

(h) record a mortgage if moneys are not available for immediate disbursal to the mortgagor unless, before that recording, the person required to be licensed or registered informs the mortgagor in writing of a definite date by which payment shall be made and obtains the mortgagor's written permission for the delay;

(i) transfer, assign or attempt to transfer or assign, a license or registration to any other person, or assist or aide and abet any person who does not hold a valid license or registration under this act in engaging in the conduct of mortgage business;

(j) solicit or enter into a contract with a borrower that provides in substance that the person required to be licensed or registered may earn a fee or commission through best efforts to obtain a loan even though no loan is actually obtained for the borrower;

(k) solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

(l) make any payment, threat or promise to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment, threat or promise to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property or engage in any activity that would constitute a violation of K.S.A. 58-2344, and amendments thereto; or

(m) fail to comply with the uniform consumer credit code, or rules and regulations promulgated thereunder, or fail to comply with any other state or federal law, including the rules and regulations promulgated thereunder, applicable to any business authorized or conducted under the uniform consumer credit code.

(2) This section shall be part of and supplemental to the uniform consumer credit code.

History: L. 2009, ch. 29, § 3; July 1.



16a-2-401 Finance charge for consumer loan; loan secured by mortgage or interest in manufactured home; prepaid finance charges.

16a-2-401. Finance charge for consumer loan; loan secured by mortgage or interest in manufactured home; prepaid finance charges. (1) For any consumer loan incurred pursuant to open end credit, including, without limitation, a loan pursuant to a lender credit card, a lender may charge a finance charge at any rate agreed to by the parties, subject, however, to the limitations on prepaid finance charges set forth in subsection (6). This subsection does not apply to a consumer loan secured by a first mortgage or a second mortgage.

(2) For any consumer loan incurred pursuant to closed end credit, a lender may charge a periodic finance charge, calculated accordingly to the actuarial method, not to exceed: (a) 36% per annum on the portion of the unpaid balance which is $860 or less, and (b) 21% per annum on the portion of the unpaid balance which exceeds $860, subject, however to the limitations on prepaid finance charges set forth in subsection (6). This subsection does not apply to a consumer loan secured by a first mortgage or a second mortgage.

(3) For any consumer loan secured by a second mortgage or a consumer loan secured by an interest in a manufactured home as defined by 42 U.S.C. § 5402(6), a lender may charge a periodic finance charge, calculated according to the actuarial method, not to exceed 18% per annum, subject, however to the limitations on prepaid finance charges set forth in subsection (6). This subsection does not apply if the lender and the consumer agree in writing that the finance charge for the loan is governed by K.S.A. 16-207(b), and amendments thereto.

(4) If the parties to a consumer loan secured by a first mortgage or a consumer loan secured by an interest in a manufactured home as defined by 42 U.S.C. § 5402(6) agree in writing to make the transaction subject to the uniform consumer credit code, then the periodic finance charge for the loan, calculated according to the actuarial method, may not exceed 18% per annum, subject, however to the limitations on prepaid finance charges set forth in subsection (6).

(5) This section does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount or otherwise, so long as the rate and the amount of the finance charge does not exceed that permitted by this section.

(6) Prepaid finance charges on consumer loans are limited as follows:

(a) For a consumer loan secured by a first mortgage or a second mortgage, or a consumer loan secured by an interest in a manufactured home as defined by 42 U.S.C. § 5402(6), prepaid finance charges in an amount not to exceed 8% of the amount financed may be charged, provided that the aggregate amount of prepaid finance charges payable to the lender or any person related to the lender do not exceed 5% of the amount financed; and

(b) for any other consumer loan, prepaid finance charges in an amount not to exceed the lesser of 2% of the amount financed or $100 may be charged.

Prepaid finance charges permitted under this subsection are in addition to finance charges permitted under subsection (1), (2), (3) and (4), as applicable. Prepaid finance charges permitted under this subsection are fully earned when paid and are non-refundable, unless the parties agree otherwise in writing.

(7) The finance charge limitations in subsections (3) and (4) do not apply to a consumer loan the finance charge for which is governed by subsection (h) of K.S.A. 16-207, and amendments thereto.

(8) If a loan secured by a first mortgage constitutes a "consumer loan" under subsection (17) of K.S.A. 16a-1-301, and amendments thereto, by virtue of the loan-to-value ratio exceeding 100% at the time the loan is made, then the periodic finance charge for the loan shall not exceed that authorized by subsection (b) of K.S.A. 16-207, and amendments thereto, but the loan is subject to the limitations on prepaid finance charges set forth in paragraph (a) of subsection (6), which prepaid finance charges may be charged in addition to the finance charges permitted under subsection (b) of K.S.A. 16-207, and amendments thereto.

(9) If, within 12 months after the date of the original loan, a lender or a person related to the lender refinances a loan with respect to which a prepaid finance charge was payable to the same lender pursuant to subsection (6), then the following apply:

(a) If a prepaid finance charge with respect to the original loan was payable to the lender pursuant to paragraph (a) of subsection (6), then the aggregate amount of prepaid finance charges payable to the lender or any person related to the lender with respect to the new loan may not exceed 5% of the additional amount financed.

(b) If a prepaid finance charge with respect to the original loan was payable to the lender pursuant to paragraph (b) of subsection (6), then the aggregate amount of prepaid finance charges payable to the lender or any person related to the lender with respect to the new loan may not exceed the lesser of 2% of the additional amount financed or $100.

(c) For purposes of this subsection, "additional amount financed" means the difference between: (i) The amount financed for the new loan, less the amount of all closing costs incurred in connection with the new loan which are not included in the prepaid finance charges for the new loan; and (ii) the unpaid principal balance of the original loan.

(10) For any period in which a finance charge is due on a consumer loan pursuant to open end credit, the parties may agree on a minimum amount.

(11) If the parties to a contract for deed to real estate agree in writing to make the transaction subject to the uniform consumer credit code, then the transaction is subject to the same limitations as set forth in subsections (4) and (6) for a consumer loan secured by a first mortgage.

(12) This section does not apply to a payday loan governed by K.S.A. 16a-2-404, and amendments thereto.

History: L. 1973, ch. 85, § 27; L. 1974, ch. 91, § 1; L. 1975, ch. 126, § 1; L. 1980, ch. 76, § 9; L. 1980, ch. 77, § 3; L. 1981, ch. 94, § 3; L. 1982, ch. 94, § 1; L. 1983, ch. 79, § 3; L. 1985, ch. 82, § 3; L. 1986, ch. 90, § 1; L. 1988, ch. 85, § 6; L. 1988, ch. 86, § 3; L. 1988, ch. 87, § 2; L. 1993, ch. 200, § 7; L. 1995, ch. 54, § 2; L. 1999, ch. 107, § 15; L. 2000, ch. 27, § 3; L. 2000, ch. 159, § 1; July 1.



16a-2-402 (UCCC) Consumer loans pursuant to open end credit; allowable charges per billing cycle.

16a-2-402. (UCCC) Consumer loans pursuant to open end credit; allowable charges per billing cycle. (1) This section applies only to consumer loans pursuant to open end credit.

(2) A charge may be made in each billing cycle which is a percentage of an amount no greater than:

(a) The average daily balance of the account, which is the sum of the actual amounts outstanding each day during the billing cycle divided by the number of days in the cycle;

(b) the unpaid balance of the account on the last day of the billing cycle.

(3) If the billing cycle is monthly, the charge may not exceed 1/12 of the annual rate agreed to by the consumer. If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to 30. For the purposes of this section, a variation of not more than four days from month to month is "the last day of the billing cycle."

History: L. 1973, ch. 85, § 28; L. 1999, ch. 107, § 16; July 1.



16a-2-403 Prohibiting surcharge on credit or debit cards.

16a-2-403. Prohibiting surcharge on credit or debit cards. No seller or lessor in any sales or lease transaction or any credit or debit card issuer may impose a surcharge on a card holder who elects to use a credit or debit card in lieu of payment by cash, check or similar means. A surcharge is any additional amount imposed at the time of the sales or lease transaction by the merchant, seller or lessor that increases the charge to the buyer or lessee for the privilege of using a credit or debit card.

History: L. 1986, ch. 90, § 2; L. 1999, ch. 107, § 17; L. 2010, ch. 64, § 1; July 1.



16a-2-404 Payday loans; finance charges; rights and duties.

16a-2-404. Payday loans; finance charges; rights and duties. (1) On consumer loan transactions in which cash is advanced:

(a) With a short term,

(b) a single payment repayment is anticipated, and

(c) such cash advance is equal to or less than $500, a licensed or supervised lender may charge an amount not to exceed 15% of the amount of the cash advance.

(2) The minimum term of any loan under this section shall be 7 days and the maximum term of any loan made under this section shall be 30 days.

(3) A lender and related interest shall not have more than two loans made under this section outstanding to the same borrower at any one time and shall not make more than three loans to any one borrower within a 30 calendar day period. Each lender shall maintain a journal of loan transactions for each borrower which shall include at least the following information:

(a) Name, address and telephone number of each borrower; and

(b) date made and due date of each loan.

(4) Each loan agreement made under this section shall contain the following notice in at least 10 point bold face type: NOTICE TO BORROWER: KANSAS LAW PROHIBITS THIS LENDER AND THEIR RELATED INTEREST FROM HAVING MORE THAN TWO LOANS OUTSTANDING TO YOU AT ANY ONE TIME. A LENDER CANNOT DIVIDE THE AMOUNT YOU WANT TO BORROW INTO MULTIPLE LOANS IN ORDER TO INCREASE THE FEES YOU PAY.

Prior to consummation of the loan transaction, the lender must:

(a) Provide the notice set forth in this subsection in both English and Spanish; and

(b) obtain the borrower's signature or initials next to the English version of the notice or, if the borrower advises the lender that the borrower is more proficient in Spanish than in English, then next to the Spanish version of the notice.

(5) The contract rate of any loan made under this section shall not be more than 3% per month of the loan proceeds after the maturity date. No insurance charges or any other charges of any nature whatsoever shall be permitted, except as stated in subsection (7), including any charges for cashing the loan proceeds if they are given in check form.

(6) Any loan made under this section shall not be repaid by proceeds of another loan made under this section by the same lender or related interest. The proceeds from any loan made under this section shall not be applied to any other loan from the same lender or related interest.

(7) On a consumer loan transaction in which cash is advanced in exchange for a personal check, one return check charge may be charged if the check is deemed insufficient as defined in paragraph (e) of subsection (1) of K.S.A. 16a-2-501, and amendments thereto. Upon receipt of the check from the consumer, the lender shall immediately stamp the back of the check with an endorsement that states: "Negotiated as part of a loan made under K.S.A. 16a-2-404. Holder takes subject to claims and defenses of maker. No criminal prosecution."

(8) In determining whether a consumer loan transaction made under the provisions of this section is unconscionable conduct under K.S.A. 16a-5-108, and amendments thereto, consideration shall be given, among other factors, to:

(a) The ability of the borrower to repay within the terms of the loan made under this section; or

(b) the original request of the borrower for amount and term of the loan are within the limitations under this section.

(9) A consumer may rescind any consumer loan transaction made under the provisions of this section without cost not later than the end of the business day immediately following the day on which the loan transaction was made. To rescind the loan transaction:

(a) A consumer shall inform the lender that the consumer wants to rescind the loan transaction;

(b) the consumer shall return the cash amount of the principal of the loan transaction to the lender; and

(c) the lender shall return any fees that have been collected in association with the loan.

(10) A person shall not commit or cause to be committed any of the following acts or practices in connection with a consumer loan transaction subject to the provisions of this section:

(a) Use any device or agreement that would have the effect of charging or collecting more fees, charges or interest, or which results in more fees, charges, or interest being paid by the consumer, than allowed by the provisions of this section, including, but not limited to:

(i) Entering into a different type of transaction with the consumer;

(ii) entering into a sales/leaseback or rebate arrangement;

(iii) catalog sales; or

(iv) entering into any other transaction with the consumer or any other person that is designed to evade the applicability of this section;

(b) use, or threaten to use the criminal process in any state to collect on the loan;

(c) sell any other product of any kind in connection with the making or collecting of the loan;

(d) include any of the following provisions in a loan document:

(i) A hold harmless clause;

(ii) a confession of judgment clause;

(iii) a provision in which the consumer agrees not to assert a claim or defense arising out of the contract.

(11) As used in this section, "related interest" shall have the same meaning as "person related to" in K.S.A. 16a-1-301, and amendments thereto.

(12) Any person who facilitates, enables or acts as a conduit or agent for any third party who enters into a consumer loan transaction with the characteristics set out in paragraphs (a) and (b) of subsection (1) shall be required to obtain a supervised loan license pursuant to K.S.A. 16a-2-301, and amendments thereto, regardless of whether the third party may be exempt from licensure provisions of the Kansas uniform consumer credit code.

(13) Notwithstanding that a person may be exempted by virtue of federal law from the interest rate, finance charge and licensure provisions of the Kansas uniform consumer credit code, all other provisions of the code shall apply to both the person and the loan transaction.

(14) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1993, ch. 75, § 1; L. 1999, ch. 107, § 20; L. 2001, ch. 50, § 1; L. 2004, ch. 29, § 1; L. 2005, ch. 144, § 12; July 1.



16a-2-405 Payday loans to military borrowers; restrictions.

16a-2-405. Payday loans to military borrowers; restrictions. (a) Any person who makes a loan under the provisions of K.S.A. 16a-2-404, and amendments thereto, shall:

(1) Not garnish any wages or salary paid to a military borrower for service in the armed forces.

(2) Defer all collection activity against a military borrower who has been deployed to a combat or combat support posting for the duration of such posting.

(3) Not contact any person in the military chain of command of a military borrower in an attempt to collect such loan.

(4) Honor all terms of any repayment agreement between the person making such loan and:

(A) The military borrower; or

(B) any military counselor or third party credit counselor negotiating on behalf of the military borrower.

(5) Not make any loan to any military borrower whenever the military base commander has declared such person's place of business off limits to military personnel.

(b) For the purposes of this section, "military borrower" means any of the following that have been called to active duty:

(1) Any member of the armed forces of the United States;

(2) any member of the national guard; or

(3) any member of the armed forces reserves.

(c) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 2005, ch. 144, § 22; July 1.



16a-2-501 (UCCC) Additional charges.

16a-2-501. (UCCC) Additional charges. (1) In addition to the finance charge permitted by the parts of this article on maximum finance charges for consumer credit sales and consumer loans (parts 2 and 4), a creditor may contract for and receive the following additional charges in connection with a consumer credit transaction:

(a) Official fees and taxes;

(b) charges for insurance as described in subsection (2);

(c) delinquency charges permitted under K.S.A. 16a-2-502, and amendments thereto, and service charges for insufficient checks permitted under paragraph (e);

(d) charges for other benefits, including insurance, conferred on the consumer, if the benefits are of value to the consumer and if the charges are reasonable in relation to the benefits, are of a type which is not for credit, and are excluded as permissible additional charges from the finance charge by rules and regulations adopted by the administrator;

(e) a service charge for an insufficient check as defined and authorized by this subsection:

(i) For the purposes of this subsection, "insufficient check" means any check, order or draft drawn on any bank, credit union, savings and loan association, or other financial institution for the payment of money and delivered in payment, in whole or in part, of preexisting indebtedness of the drawer or maker, which is refused payment by the drawee because the drawer or maker does not have sufficient funds in or credits with the drawee to pay the amount of the check, order or draft upon presentation, provided that any check, order or draft which is postdated or delivered to a payee who has knowledge at the time of delivery that the drawer or maker did not have sufficient funds in or credits with the drawee to pay the amount of the check, draft or order upon presentation shall not be deemed an insufficient check.

(ii) "Written notice" shall be presumed to have been given a drawer or maker of an insufficient check when notice is sent by first class mail addressed to the person to be given notice of such person's address as it appears on the insufficient check or to such person's last known address or notice provided on a regular monthly statement provides clear notice of the insufficient check charge being assessed.

(iii) When an insufficient check has been given to a payee, the payee may charge and collect a $10 insufficient check service charge from the drawer or maker, subject to limitations contained in this subsection or, if a larger amount is provided within the contract, the larger amount, if the payee has given the drawer or maker oral or written notice of demand that the amount of the insufficient check plus the insufficient check service charge be paid to the payee within 14 days from the giving of notice. In no event shall the amount of such insufficient check service charge exceed $30.

(iv) If the drawer or maker of an insufficient check does not pay the amount of the insufficient check plus the insufficient check service charge provided for in subsection (iii) to the payee within 14 days from the giving of notice as provided in subsection (iii), the payee may add the insufficient check service charge to the outstanding balance of the preexisting indebtedness of the drawer or maker to draw interest at the contract rate applicable to the preexisting indebtedness.

(v) Notwithstanding the provisions of subparagraph (iii), if an insufficient check has been given to a creditor under a lender credit card, the creditor may charge a service charge for the insufficient check in an amount not to exceed the amount agreed to by the drawer or maker.

(2) An additional charge may be made for insurance written in connection with the transaction, including vendor's single interest insurance with respect to which the insurer has no right of subrogation against the consumer but excluding other insurance protecting the creditor against the consumer's default or other credit loss:

(a) With respect to insurance against loss of or damage to property, or against liability, if the creditor furnishes a clear and specific statement in writing to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained; and

(b) with respect to consumer credit insurance providing life, accident and health, or loss of employment coverage, if the insurance coverage is not a factor in the approval by the creditor of the extension of credit, and this fact is clearly disclosed in writing to the consumer, and if, in order to obtain the insurance in connection with the extension of credit, the consumer gives specific affirmative written indication of the consumer's desire to do so after written disclosure to the consumer of the cost thereof.

(3) With respect to a consumer loan or a consumer credit sale in either case pursuant to open end credit, a creditor may charge the following fees in an amount not to exceed that agreed to by the consumer:

(a) Fees on a monthly or annual basis;

(b) over-limit fees; and

(c) cash advance fees. The fees permitted under this subsection are in addition to any finance charges, additional charges or other charges permitted by the uniform consumer credit code.

(4) A charge not exceeding $5 per payment, if the borrower makes a single installment payment by authorizing a creditor, verbally or in writing, to write a check or process a payment through use of the automated clearing house procedures on the borrower's checking account, subject to the following limitations:

(A) No charge shall be assessed if the creditor also collects a delinquency fee on the same installment; and

(B) no charge shall be assessed where the consumer has agreed in writing with the creditor to make all scheduled payments through the use of the automated clearing house procedures.

History: L. 1973, ch. 85, § 29; L. 1987, ch. 80, § 1; L. 1988, ch. 88, § 1; L. 1988, ch. 89, § 1; L. 1988, ch. 87, § 3; L. 1990, ch. 209, § 2; L. 1991, ch. 72, § 1; L. 1996, ch. 174, § 1; L. 1999, ch. 107, § 18; L. 2004, ch. 32, § 1; July 1.



16a-2-502 (UCCC) Delinquency charges.

16a-2-502. (UCCC) Delinquency charges. (1) The parties to a consumer credit transaction may contract for a delinquency charge on any installment not paid in full within 10 days after its scheduled or deferred due date in an amount not exceeding 5% of the unpaid amount of the installment or $25, whichever is less.

(2) As an alternative to the delinquency charge set forth in subsection (1), the parties to a consumer credit transaction may contract for a delinquency charge not to exceed $10 on any installment not paid in full within 10 days after its scheduled or deferred due date, except that if the scheduled payment amount is $25 or less, the maximum delinquency charge shall be $5.

(3) A delinquency charge may be collected only once on an installment however long it remains in default. A delinquency charge may be collected at the time it accrues or at any time thereafter.

(4) No delinquency charge may be collected on an installment which is paid in full within 10 days after its scheduled or deferred installment due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full.

(5) For delinquency charge purposes, a payment made prior to the due date of the next installment payment shall be applied to the previous installment. For all other purposes, payments are applied to installments in the order in which they fall due.

(6) Notwithstanding subsections (1), (2), (4) and (5), the parties to a lender credit card agreement may contract for a delinquency charge in an amount agreed to by the consumer and may impose such charge on any installment not paid in full on the next business day following the scheduled due date of the delinquent payment.

(7) Notwithstanding subsections (1), (2), (4), (5) and (6), no delinquency charge may be collected on a lender credit card installment which is paid in full on the next business day following the scheduled or deferred due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full.

History: L. 1973, ch. 85, § 30; L. 1975, ch. 127, § 3; L. 1988, ch. 85, § 7; L. 1988, ch. 86, § 4; L. 1988, ch. 87, § 4; L. 1992, ch. 46, § 1; L. 1993, ch. 200, § 8; L. 1994, ch. 39, § 1; L. 1996, ch. 166, § 4; L. 1999, ch. 107, § 19; July 1.



16a-2-504 (UCCC) Finance charge on refinancing.

16a-2-504. (UCCC) Finance charge on refinancing. With respect to a consumer credit transaction, the creditor may by agreement with the consumer refinance the unpaid balance and may contract for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on finance charge for consumer credit sales other than open end credit (section 16a-2-201) if a consumer credit sale is refinanced, or for consumer loans (subsections (1) or (2) of section 16a-2-401, whichever is appropriate) if a consumer loan is refinanced. For the purpose of determining the finance charge permitted, the amount financed resulting from the refinancing shall be comprised of the total of the unpaid balance and the accrued charges on the date of the refinancing.

History: L. 1973, ch. 85, § 32; L. 1993, ch. 200, § 9; Jan. 1, 1994.



16a-2-505 (UCCC) Finance charge on consolidation.

16a-2-505. (UCCC) Finance charge on consolidation. (1) If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction and becomes obligated on another consumer credit transaction with the same creditor, the parties may agree to a consolidation resulting in a single schedule of payments. The parties may agree to add the unpaid amount of the amount financed and accrued charges on the date of consolidation to the amount financed with respect to the subsequent consumer credit transaction.

The creditor may contract for and receive a finance charge as provided in subsection (2) based on the aggregate amount financed resulting from the consolidation.

(2) If the debts consolidated arise exclusively from consumer credit sales the transaction is a consolidation with respect to a consumer credit sale and the amount of the finance charge is governed by the provisions on finance charge for consumer credit sales other than open end credit (section 16a-2-201). If the debts consolidated include a debt arising from a consumer loan the transaction is a consolidation with respect to a consumer loan and the amount of the finance charge is governed by the provisions on finance charge for consumer loans (subsection (1) or (2) of section 16a-2-401), as appropriate.

(3) If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction arising out of a consumer credit sale, and becomes obligated on another consumer credit transaction arising out of another consumer credit sale by the same seller, the parties may agree to a consolidation resulting in a single schedule of payments either pursuant to subsection (1) or by adding together the unpaid balances with respect to the two sales.

History: L. 1973, ch. 85, § 33; L. 1993, ch. 200, § 10; Jan. 1, 1994.



16a-2-506 (UCCC) Advances to perform covenants of consumer.

16a-2-506. (UCCC) Advances to perform covenants of consumer. (1) If the agreement with respect to a consumer credit transaction contains covenants by the consumer to perform certain duties pertaining to insuring or preserving collateral and the creditor pursuant to the agreement pays for performance of the duties on behalf of the consumer, he may, after giving prior notification and giving the buyer reasonable opportunity to perform, add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the buyer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the consumer performed by the creditor pertain to insurance, a brief description of the insurance paid for by the creditor including the type and amount of coverages. No further information need be given.

(2) A finance charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the consumer pursuant to law in a disclosure statement, except that with respect to open end credit the amount of the advance may be added to the unpaid balance of the debt and the creditor may make a finance charge not exceeding that permitted by the appropriate provisions on finance charge for consumer credit sales pursuant to open end credit (section 16a-2-202) or for consumer loans (subsection (1) or (2) of section 16a-2-401), whichever is appropriate.

History: L. 1973, ch. 85, § 34; Jan. 1, 1974.



16a-2-507 (UCCC) Recovery of collection costs and attorney fees.

16a-2-507. (UCCC) Recovery of collection costs and attorney fees. With respect to a consumer credit transaction, the agreement may provide for the payment by the debtor of reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, except that such costs of collection: (1) May not include costs that were incurred by a salaried employee of the creditor or its assignee; (2) may not include the recovery of both attorney fees and collection agency fees; and (3) shall not be in excess of 15% of the unpaid debt after default. A provision in violation of this section is unenforceable.

History: L. 1973, ch. 85, § 35; L. 1994, ch. 276, § 1; July 1.



16a-2-508 (UCCC) Conversion to open end credit.

16a-2-508. (UCCC) Conversion to open end credit. The parties may agree to add the unpaid balance of a consumer credit transaction not made pursuant to open end credit to the consumer's open end credit account with the creditor. The unpaid balance so added is an amount equal to the amount financed determined according to the provisions on finance charge on refinancing (section 16a-2-504).

History: L. 1973, ch. 85, § 36; Jan. 1, 1974.



16a-2-509 (UCCC) Right to prepay.

16a-2-509. (UCCC) Right to prepay. The consumer may prepay in full the unpaid balance of a consumer credit transaction at any time without penalty.

History: L. 1973, ch. 85, § 37; L. 1993, ch. 200, § 11; Jan. 1, 1994.



16a-2-510 (UCCC) Prepayment; minimum charges; judgments; rebate.

16a-2-510. (UCCC) Prepayment; minimum charges; judgments; rebate. (1) Upon prepayment in full, but not upon a refinancing (K.S.A. 16a-2-504, and amendments thereto), of a consumer credit transaction other than one pursuant to open end credit, the creditor may collect or retain a minimum charge of $5 in a transaction which had an amount financed of $75 or less, or $7.50 in a transaction which had an amount financed of more than $75, if the minimum charge was contracted for and the finance charge earned at the time of prepayment is less than the minimum charge contracted for. In those instances where the amounts financed are under or over $75 and the finance charge is less than the minimum provided therefor, then the finance charge so contracted may be retained as the minimum finance charge.

(2) If the maturity is accelerated for any reason and judgment is obtained, the judgment shall be taken in accordance with the provisions of K.S.A. 16-205, and amendments thereto.

(3) Upon prepayment in full of a consumer credit contract by proceeds of consumer credit insurance, K.S.A. 16a-4-103, and amendments thereto, the consumer or the consumer's estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of the insurance are paid to the creditor, but no later than 10 business days after satisfactory proof of loss is furnished to the creditor.

History: L. 1973, ch. 85, § 38; L. 1974, ch. 90, § 2; L. 1982, ch. 93, § 4; L. 1988, ch. 85, § 8; L. 1988, ch. 86, § 5; L. 1993, ch. 200, § 12; L. 1999, ch. 107, § 21; July 1.






Article 3 REGULATION OF AGREEMENTS AND PRACTICES

16a-3-101 (UCCC) Short title.

16a-3-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—regulation of agreements and practices.

History: L. 1973, ch. 85, § 39; Jan. 1, 1974.



16a-3-102 (UCCC) Scope.

16a-3-102. (UCCC) Scope. Parts 2, 3, and 4 of this article apply, respectively, to disclosure, limitations on agreements and practices, and limitations on consumer's liability with respect to consumer credit transactions.

History: L. 1973, ch. 85, § 40; Jan. 1, 1974.



16a-3-201 (UCCC) Consumer leases.

16a-3-201. (UCCC) Consumer leases. A lessor shall disclose to the consumer the information required by rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

History: L. 1973, ch. 85, § 41; L. 1992, ch. 46, § 2; July 1.



16a-3-202 (UCCC) Notice to consumer.

16a-3-202. (UCCC) Notice to consumer. A written agreement which requires or provides for the signature of the consumer and which evidences a consumer credit transaction other than one pursuant to open end credit shall contain a clear, conspicuous, and printed notice to the consumer that he should not sign the agreement before reading it, and that he is entitled to a copy of the agreement and to prepay the unpaid balance at any time without penalty. The following notice if clearly and conspicuously printed complies with this section:

NOTICE TO CONSUMER: 1. Do not sign this agreement before you read it. 2. You are entitled to a copy of this agreement. 3. You may prepay the unpaid balance at any time without penalty.

History: L. 1973, ch. 85, § 42; Jan. 1, 1974.



16a-3-203 (UCCC) Notice of assignment.

16a-3-203. (UCCC) Notice of assignment. The consumer is authorized to pay the original creditor until he receives notification of assignment of rights to payment pursuant to a consumer credit transaction and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the consumer may pay the original creditor.

History: L. 1973, ch. 85, § 43; Jan. 1, 1974.



16a-3-203a Receipt of payment by assignor.

16a-3-203a. Receipt of payment by assignor. If payment is received by the assignor of a consumer credit contract for the benefit of the assignee, the date of payment shall be deemed to be the day payment is received by the assignor.

History: L. 1996, ch. 166, § 1; July 1.



16a-3-204 (UCCC) Change in terms of open end credit accounts.

16a-3-204. (UCCC) Change in terms of open end credit accounts. (1) If a creditor makes a change in the terms of an open end credit account without complying with this section any additional cost or charge to the consumer resulting from the change is an excess charge and subject to the remedies available to consumers (section 16a-5-201) and to the administrator (section 16a-6-113).

(2) A creditor may change the terms, including the finance charge, of an open end credit account whether or not the change is authorized by prior agreement. Except as provided in subsection (3), the lender shall give to the consumer written notice of any change at least 30 days before the effective date of the change.

(3) The notice specified in subsection (2) is not required if:

(a) The consumer elects to pay an amount designated on a billing statement as including a new charge for a benefit offered to the consumer when the benefit and charge constitute the change in terms and when the billing statement also states the amount payable if the new charge is excluded;

(b) the change involves no significant cost to the consumer; or

(c) the change applies only to debts incurred after a date specified in a notice of the change.

(4) The notice provided for in this section is given to the consumer when mailed to the consumer at the address used by the creditor for sending periodic billing statements.

History: L. 1973, ch. 85, § 44; L. 1980, ch. 77, § 4; L. 1981, ch. 94, § 4; L. 1982, ch. 93, § 5; L. 1983, ch. 79, § 4; L. 1985, ch. 82, § 4; L. 1987, ch. 81, § 1; L. 1993, ch. 49, § 1; July 1.



16a-3-205 (UCCC) Receipts; statements of account; evidence of payment.

16a-3-205. (UCCC) Receipts; statements of account; evidence of payment. (1) The creditor shall deliver or mail to the consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. A periodic statement showing a payment received by mail complies with this subsection.

(2) Upon written request of the consumer, the person to whom an obligation is owed pursuant to a consumer credit transaction, other than one pursuant to open end credit, shall provide a written statement of the dates and amounts of payments made within the past 15 months and the amount required to pay the debt in full. The statement shall be provided without charge.

(3) After a consumer has fulfilled all obligations with respect to a consumer credit transaction, other than one pursuant to open end credit, the person to whom the obligation was owed shall upon request of the consumer, deliver or mail to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

History: L. 1973, ch. 85; § 45; L. 2005, ch. 144, § 13; July 1.



16a-3-206 (UCCC) Compliance with rules and regulations; truth in lending.

16a-3-206. (UCCC) Compliance with rules and regulations; truth in lending. A creditor shall disclose to the consumer the information required by the rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto.

History: L. 1973, ch. 85, § 46; L. 1981, ch. 93, § 6; L. 1987, ch. 80, § 2; July 1.



16a-3-207 Consumer loans secured by certain real estate mortgages; appraisals and notice.

16a-3-207. Consumer loans secured by certain real estate mortgages; appraisals and notice. (1) The provisions of this section apply only to a consumer loan which is secured by a first mortgage or a second mortgage on the consumer's principal residence. The provisions of this section do not apply to a lender who is a supervised financial organization.

(2) Before making a loan subject to this section, a lender shall obtain the appraised value of the real estate to be encumbered. The appraisal evidencing the appraised value shall be retained by the lender and preserved in accordance with the recordkeeping requirements set forth in K.S.A. 16a-2-304, and amendments thereto.

(3) If, based upon the appraisal, the loan to value ratio of the loan exceeds 100%, then the lender shall deliver to the consumer:

(a) A free copy of the appraisal; and

(b) a written notice regarding high loan-to-value mortgages and the availability of consumer credit counseling. The administrator may adopt rules and regulations regarding the form of the notice to be delivered to the consumer and the names, addresses and telephone numbers of selected consumer credit counseling providers.

(4) The notice referred to in subsection (3) shall be given to the consumer not less than three days before the loan is made. The notice must be retained by the lender and preserved in accordance with the record-keeping requirements set forth in K.S.A. 16a-2-304, and amendments thereto.

(5) If, within three days after receiving the notice, the consumer elects not to enter into the loan transaction, then the lender must promptly refund to the consumer any application fees or other amounts paid by the consumer to the lender. However, the lender is not required to refund any bona fide out-of-pocket costs incurred by the lender before the consumer elected not to enter into the loan transaction, provided that such costs were paid or are payable to a person or persons not related to the lender. Notwithstanding the provisions of this subsection, a bona fide appraisal fee paid or payable to a person related to the lender need not be refunded to the consumer.

(6) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 1; L. 2000, ch. 64, § 2; July 1.



16a-3-208 Advertising; prohibited conduct.

16a-3-208. Advertising; prohibited conduct. (1) A supervised lender shall not, directly or indirectly, make a false, misleading or deceptive advertisement regarding loans or the availability of loans.

(2) A supervised lender shall not advertise any size of loan, security required for a loan, rate of charge or other conditions of lending except with the full intent of making loans at those rates, or lower rates, and under those conditions or conditions more favorable to the consumer, to loan applicants who meet the standards or qualifications prescribed by the supervised lender.

(3) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 2; July 1.



16a-3-209 Calendar days used for computing time.

16a-3-209. Calendar days used for computing time. (a) Unless otherwise specifically stated, for the purposes of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, in computing any period of time, calendar days shall be used. The day of the act, event or default from which the designated period of time begins to run shall not be included. Saturdays, Sundays and legal holidays are included, unless the last day of the period so computed is a Saturday, Sunday or a legal holiday, in which event the period runs until the end of the next day which is not a Saturday, Sunday or a legal holiday. "Legal holiday" includes any day designated as a holiday by the Federal Reserve Bank.

(b) This section shall be part of and supplemental to the uniform consumer credit code.

History: L. 2009, ch. 29, § 1; July 1.



16a-3-301 (UCCC) Security in sales or leases.

16a-3-301. (UCCC) Security in sales or leases. (1) With respect to a consumer credit sale, a seller may take a security interest in the property sold. In addition, a seller may take a security interest in goods upon which services are performed or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is $3,000 or more, or, in the case of a security interest in goods the debt secured is $900 or more. Except as provided with respect to cross-collateral (K.S.A. 16a-3-302, and amendments thereto) a seller may not otherwise take a security interest in property of the buyer to secure the debt arising from a consumer credit sale.

(2) With respect to a consumer lease, a lessor may not take a security interest in property of the lessee to secure the debt arising from the lease.

(3) A security interest taken in violation of this section is void.

History: L. 1973, ch. 85, § 47; L. 1981, ch. 93, § 7; L. 1999, ch. 107, § 22; July 1.



16a-3-302 (UCCC) Cross-collateral.

16a-3-302. (UCCC) Cross-collateral. (1) In addition to contracting for a security interest pursuant to the provisions on security in sales or leases (section 16a-3-301), a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

(2) If the seller contracts for a security interest in other property pursuant to this section, the rate of credit service charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing (subsection (1) of section 16a-2-505). The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.

History: L. 1973, ch. 85, § 48; Jan. 1, 1974.



16a-3-303 (UCCC) Debt secured by cross-collateral.

16a-3-303. (UCCC) Debt secured by cross-collateral. (1) If debts arising from two or more consumer credit sales, other than sales pursuant to open end credit, are secured by cross-collateral (section 16a-3-302) or consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item is paid.

(2) Payments received by the seller upon an open end credit account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

(3) If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

History: L. 1973, ch. 85, § 49; L. 1981, ch. 93, § 8; July 1.



16a-3-304 (UCCC) Use of multiple agreements.

16a-3-304. (UCCC) Use of multiple agreements. (1) A creditor may not engage in a pattern or practice of using multiple agreements to obtain a higher finance charge than would otherwise be permitted by the provisions of the article on finance charges and related provisions (article 2).

(2) The excess amount of finance charge provided for in this section is an excess charge for the purposes of the provisions on rights of parties (K.S.A. 16a-5-201, and amendments thereto) and the provisions on civil actions by administrator (K.S.A. 16a-6-113, and amendments thereto).

History: L. 1973, ch. 85, § 50; L. 1977, ch. 71, § 2; L. 1999, ch. 107, § 23; L. 2005, ch. 144, § 14; July 1.



16a-3-305 (UCCC) No assignment of earnings.

16a-3-305. (UCCC) No assignment of earnings. (1) A creditor may not take an assignment of earnings of the consumer for payment or as security for payment of a debt arising out of a consumer credit transaction. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the consumer. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

(2) A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.

History: L. 1973, ch. 85, § 51; Jan. 1, 1974.



16a-3-306 (UCCC) Authorization to confess judgment prohibited.

16a-3-306. (UCCC) Authorization to confess judgment prohibited. A consumer may not authorize any person to confess judgment on a claim arising out of a consumer credit transaction. An authorization in violation of this section is void.

History: L. 1973, ch. 85, § 52; Jan. 1, 1974.



16a-3-307 (UCCC) Certain negotiable instruments prohibited.

16a-3-307. (UCCC) Certain negotiable instruments prohibited. With respect to a consumer credit sale or consumer lease, the creditor may not take a negotiable instrument other than a currently dated check as evidence of the obligation of the buyer or lessee.

History: L. 1973, ch. 85, § 53; L. 1981, ch. 93, § 9; July 1.



16a-3-308 (UCCC) Balloon payments.

16a-3-308. (UCCC) Balloon payments. With respect to a consumer credit transaction, other than one pursuant to open end credit if any scheduled payment is more than twice as large as the average of earlier scheduled payments, the consumer has the right to refinance the amount of that payment at the time it is due without penalty. The terms of the refinancing shall be no less favorable to the consumer than the terms of the original transaction. These provisions do not apply to the extent that the payment schedule is adjusted to the seasonal or irregular income of the consumer or to a note secured by a real estate mortgage.

History: L. 1973, ch. 85, § 54; L. 1981, ch. 93, § 10; L. 1991, ch. 73, § 1; L. 2002, ch. 125, § 1; L. 2009, ch. 29, § 20; July 1.



16a-3-308a Loans secured by mortgages on consumer's principal residence; negative amortization and balloon payments prohibited.

16a-3-308a. Loans secured by mortgages on consumer's principal residence; negative amortization and balloon payments prohibited. (1) A loan subject to this section may not provide for the negative amortization of principal or a balloon payment. A loan payment is not a balloon payment if the amount of the payment is less than twice the amount of any other payment.

(2) Subsection (1) applies to a consumer loan which is secured by a first mortgage or a second mortgage on the consumer's principal residence and with respect to which (a) the loan-to-value ratio exceeds 100% at the time the loan is made or (b) the annual percentage rate exceeds the code mortgage rate. Notwithstanding the foregoing, subsection (1) does not apply to a loan pursuant to open end credit; a purchase-money loan incurred to acquire or construct the consumer's principal residence; or a reverse mortgage transaction.

(3) The creditor must disburse the proceeds of a consumer loan secured by a first mortgage or a second mortgage upon the satisfaction of all conditions to the disbursement and the expiration of all applicable rescission, cooling-off or other waiting periods required by law, unless the parties otherwise agree in writing.

(4) No person shall record a mortgage if moneys are not available for disbursal to the mortgagor upon the expiration of all applicable rescission, cooling-off or other waiting periods required by law unless, before that recording, the person informs the mortgagor in writing of a definite date by which payment shall be made and obtains the mortgagor's written permission for the delay.

(5) This section shall be supplemental to and a part of the uniform consumer credit code.

History: L. 1999, ch. 107, § 3; L. 2005, ch. 144, § 15; L. 2006, ch. 67, § 1; July 1.



16a-3-309 (UCCC) Referral sales.

16a-3-309. (UCCC) Referral sales. With respect to a consumer credit sale or consumer lease the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for a sale or lease in consideration of his giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease. If a buyer or lessee is induced by a violation of this section to enter into a consumer credit sale or consumer lease, the agreement is unenforceable by the seller or lessor and the buyer or lessee, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them.

History: L. 1974, ch. 85, § 55; Jan. 1, 1974.



16a-3-401 (UCCC) Restriction on liability in consumer lease.

16a-3-401. (UCCC) Restriction on liability in consumer lease. The obligation of a lessee upon expiration of a consumer lease may not exceed twice the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default.

History: L. 1973, ch. 85, § 56; L. 1981, ch. 93, § 11; July 1.



16a-3-402 (UCCC) Limitation on default charges.

16a-3-402. (UCCC) Limitation on default charges. Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer credit transaction may not provide for any charges as a result of default by the consumer other than those authorized by K.S.A. 16a-1-101 through 16a-9-102. A provision in violation of this section is unenforceable.

History: L. 1973, ch. 85, § 57; Jan. 1, 1974.



16a-3-403 (UCCC) Credit card issuer subject to defenses.

16a-3-403. (UCCC) Credit card issuer subject to defenses. (1) If the issuer of a credit card, other than a lender credit card, is the seller or lessor or a person related to the seller or lessor, or if the seller or lessor is licensed, franchised, or permitted by the issuer to do business under the business name or trade name or designation of the issuer, the issuer is subject to all claims and defenses of a buyer or lessee against the seller or lessor arising out of a sale or lease of goods or services pursuant to the credit card.

(2) The issuer of a lender credit card is not subject to the claims and defenses of a buyer or lessee arising out of a sale or lease of goods or services pursuant to a lender credit card except where a home solicitation sale is involved. For purposes of this section, a "home solicitation sale" means a sale to a consumer of goods (other than equipment used in a business) or services, in which the seller or a person acting for the seller engages in a personal solicitation (other than by telephone or mail) of the sale at a residence of the buyer. It does not include a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale.

(3) Claims or defenses of a buyer or lessee against a seller or lessor in connection with a home solicitation sale may be asserted against the issuer of the lender credit card only:

(a) If the buyer or lessee has attempted in good faith to obtain reasonable satisfaction from the seller or lessor with respect to claims or defenses, and

(b) to the extent of the amount owing to the issuer with respect to the sale or lease at the time the issuer has notice of the claims or defenses. Notice of the claims or defenses may be given prior to the attempt specified in paragraph (a). The notice, which may generally state the claims or defenses, must be in writing but may be sent to either the seller (or lessor), or to the issuer.

(4) For the purpose of determining the amount owing to the issuer with respect to a sale or lease under a credit card, payments received upon the account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(5) An agreement may not provide for greater rights for an issuer of a credit card than this section permits.

History: L. 1973, ch. 85, § 58; L. 1981, ch. 93, § 12; July 1.



16a-3-404 (UCCC) Assignee subject to defenses; application of payments received by assignee; limitation of actions; assignee may require seller or lessor to repurchase obligation; joinder of parties; procedure.

16a-3-404. (UCCC) Assignee subject to defenses; application of payments received by assignee; limitation of actions; assignee may require seller or lessor to repurchase obligation; joinder of parties; procedure. (1) An assignee of the rights of the seller or lessor under a consumer credit sale or consumer lease is subject to all claims and defenses of the buyer or lessee against the seller or lessor arising out of the sale or lease, notwithstanding that:

(a) There is an agreement to the contrary; or

(b) the assignee is a holder in due course of a negotiable instrument issued in violation of the provisions prohibiting certain negotiable instruments (section 16a-3-307).

(2) Claims or defenses of a buyer or lessee specified in subsection (1) may be asserted against the assignee only:

(a) If the buyer or lessee has attempted in good faith to obtain reasonable satisfaction from the seller or lessor with respect to claims or defenses;

(b) if the buyer or lessee, when requested in writing to do so by the seller, lessor or the assignee, has given notice in writing to the seller or lessee and the assignee stating the claims or defenses;

(c) to the extent of the amount owing to the assignee with respect to the sale or lease at the time the assignee has notice of such claims or defenses. Such notice, generally stating the claims or defenses, must be in writing and shall be sent to the seller (or lessor), and to the assignee if the buyer or lessee has received written notice of the name and address of the assignee; and

(d) as a matter of defense to or setoff against claims by the assignee except that the buyer or lessee shall not be prohibited from bringing an action to rescind an obligation against which it has a defense or setoff.

(3) For the purpose of determining the amount owing to the assignee with respect to the sale or lease:

(a) Payments received by the assignee after the consolidation of two or more consumer credit sales, other than pursuant to open end credit, are deemed to have been first applied to the payment of the sales first made; if the sales consolidated arose from sales made on the same day, payments are deemed to have been first applied to the smaller or smallest sale or sales;

(b) payments received upon an open end credit account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) Any action by an assignee or the original seller or lessor who has repurchased an obligation under subsection (5) to enforce an obligation, or any action by a buyer or lessee to rescind, or any request to repurchase the obligation, shall be brought within one year from the date of receipt of the notice of the claim or defense, or default in payment, whichever is later.

(5) If a claim or defense of a buyer or lessee against a seller or lessor is asserted against an assignee, the assignee may, regardless of any existing agreement to the contrary, require the seller or lessor to repurchase the obligation for an amount equal to the price for which the obligation was assigned, plus that portion of the finance charge earned by the assignee, minus payments previously made to the assignee by the buyer or lessee. In any action by the buyer or lessee to rescind an obligation held by the assignee, the seller or lessor shall have the right to intervene and any party may join as a defendant any manufacturer or other person who is or may be liable to another party. If the action to rescind is brought against the seller or lessor, such seller or lessor shall have the right to join as a defendant any manufacturer or other person who is or may be liable to such seller or lessor.

(6) An agreement may not provide greater rights for an assignee than this section permits.

History: L. 1973, ch. 85, § 59; L. 1975, ch. 127, § 1; L. 1976, ch. 145, § 40; L. 1981, ch. 93, § 13; July 1.



16a-3-405 (UCCC) Lender subject to defenses arising from sales and leases.

16a-3-405. (UCCC) Lender subject to defenses arising from sales and leases. (1) A lender, other than the issuer of a lender credit card, who, with respect to a particular transaction, makes a consumer loan for the purpose of enabling a consumer to buy or lease from a particular seller or lessee goods or services is subject to all claims and defenses of the consumer against the seller or lessor arising from that sale or lease of the goods and services if:

(a) The lender knows that the seller or lessor arranged, for a commission, brokerage, or referral fee, for the extension of credit by the lender;

(b) the lender is a person related to the seller or lessor unless the relationship is remote or is not a factor in the transaction;

(c) the seller or lessor guarantees the loan or otherwise assumes the risk or loss by the lender upon the loan;

(d) the lender directly supplies the seller or lessor with the contract document used by the consumer to evidence the loan, and the seller or lessor significantly participates in the preparation of the document; or

(e) the loan is conditioned upon the consumer's purchase or lease of the goods or services from the particular seller or lessor, but the lender's payment of proceeds of the loan to the seller or lessor does not in itself establish that the loan was so conditioned.

(2) Claims or defenses of a buyer or lessee specified in subsection (1) may be asserted against the lender only:

(a) If the buyer or lessee has attempted in good faith to obtain reasonable satisfaction from the seller or lessor with respect to the claims or defenses;

(b) if the buyer or lessee, when requested in writing to do so by the seller, lessor or the lender, has given notice in writing to the seller or lessee and the lender stating the claims or defenses,

(c) to the extent of the amount owing to the lender with respect to the sale or lease at the time the lender has notice of the claims or defenses. Such notice, generally stating the claims or defenses, must be in writing and shall be sent to the seller (or lessor), and to the lender if the buyer or lessee has received written notice of the name and address of the lender; and

(d) as a matter of defense to or setoff against claims by the lender except that the buyer or lessee shall not be prohibited from bringing an action to rescind an obligation against which it has a defense or setoff.

(3) For the purpose of determining the amount owing to the lender with respect to the sale or lease:

(a) Payments received by the lender after the consolidation of two or more consumer loans, other than pursuant to open end credit, are deemed to have been first applied to the payment of the loans first made; if the loans consolidated arose from loans made on the same day, payments are deemed to have been first applied to the smaller or smallest loan or loans; and

(b) payments received upon an open end credit account are deemed to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) An agreement may not provide greater rights for a lender than this section permits.

(5) Notwithstanding any of the foregoing, the participation of the lender or lessor in any of the arrangements between seller and buyer to insure the perfection of the lender or lessor's security interest shall not in itself establish a relationship described and controlled by subsection (1).

History: L. 1973, ch. 85, § 60; L. 1975, ch. 127, § 2; L. 1981, ch. 93, § 14; July 1.






Article 4 INSURANCE

16a-4-101 (UCCC) Short title.

16a-4-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—insurance.

History: L. 1973, ch. 85, § 61; Jan. 1, 1974.



16a-4-102 (UCCC) Scope.

16a-4-102. (UCCC) Scope. (1) Except as provided in subsection (2), this article applies to insurance provided or to be provided in relation to a consumer credit transaction.

(2) The provision on cancellation by a creditor (section 16a-4-304) applies to loans the primary purpose of which is the financing of insurance. No other provision of this article applies to insurance so financed.

History: L. 1973, ch. 85, § 62; Jan. 1, 1974.



16a-4-103 (UCCC) Definition: "Consumer credit insurance."

16a-4-103. (UCCC) Definition: "Consumer credit insurance." In this act "consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

(a) Insurance provided in relation to a credit transaction in which a payment is scheduled more than 15 years after the extension of credit;

(b) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring consumers of the creditor; or

(c) insurance indemnifying the creditor against loss due to the consumer's default.

History: L. 1973, ch. 85, § 63; L. 1982, ch. 95, § 1; July 1.



16a-4-104 (UCCC) Creditor's provision of and charge for insurance; excess amount of charge.

16a-4-104. (UCCC) Creditor's provision of and charge for insurance; excess amount of charge. (1) Except as otherwise provided in this article and subject to the provisions on additional charges (section 16a-2-501) and maximum finance charges (parts 2 and 4 of article 2), a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by him. This act does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

(2) The excess amount of a charge for insurance provided for in agreements in violation of this article is an excess charge for the purposes of the provisions of the article on remedies and penalties (article 5) as to effect of violations on rights of parties (section 16a-5-201) and of the provisions of the article on administration (article 6) as to civil actions by the administrator (section 16a-6-113).

History: L. 1973, ch. 85, § 64; Jan. 1, 1974.



16a-4-105 (UCCC) Conditions applying to insurance to be provided by creditor.

16a-4-105. (UCCC) Conditions applying to insurance to be provided by creditor. If a creditor agrees with a consumer to provide insurance:

(1) The insurance shall be evidenced by an individual policy or certificate of insurance delivered to the consumer, or sent to him at his address as stated by him, within thirty (30) days after the term of the insurance commences under the agreement between the creditor and consumer; or

(2) the creditor shall promptly notify the consumer of any failure or delay in providing the insurance.

History: L. 1973, ch. 85, § 65; Jan. 1, 1974.



16a-4-106 (UCCC) Unconscionability.

16a-4-106. (UCCC) Unconscionability. (1) In applying the provisions of this act on unconscionability (sections 16a-5-108 and 16a-6-111) to a separate charge for insurance, consideration shall be given, among other factors, to:

(a) Potential benefits to the consumer including the satisfaction of his obligations;

(b) the creditor's need for the protection provided by the insurance; and

(c) the relation between the amount and terms of credit granted and the insurance benefits provided.

(2) If consumer credit insurance otherwise complies with this article and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is unconscionable.

History: L. 1973, ch. 85, § 66; Jan. 1, 1974.



16a-4-107 (UCCC) Maximum charge by creditor for insurance.

16a-4-107. (UCCC) Maximum charge by creditor for insurance. (1) Except as provided in subsection (2), if a creditor contracts for or receives a separate charge for insurance, the amount charged to the consumer for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the consumer is determined, conforming to any rate filings required by law and made by the insurer with the commissioner of insurance.

(2) A creditor who provides consumer credit insurance in relation to open end credit may calculate the charge to the consumer in each billing cycle by applying the current premium rate to the unpaid balance of debt in the same manner as is permitted with respect to finance charges by the provisions on finance charges for consumer credit sales pursuant to open end credit (section 16a-2-202).

History: L. 1973, ch. 85, § 67; Jan. 1, 1974.



16a-4-108 (UCCC) Refund or credit required; amount.

16a-4-108. (UCCC) Refund or credit required; amount. (1) Upon prepayment in full of a consumer credit sale or consumer loan by the proceeds of consumer credit insurance, the consumer or his estate is entitled to a refund of any portion of a separate charge for insurance which by reason or prepayment is retained by the creditor or returned to him by the insurer unless the charge was computed from time to time on the basis of the balances of the consumer's account.

(2) This article does not require a creditor to grant a refund or credit to the consumer if all refunds and credits due to him under this article amount to less than one dollar ($1), and except as provided in subsection (1) does not require the creditor to account to the consumer for any portion of a separate charge for insurance because:

(a) The insurance is terminated by performance of the insurer's obligation;

(b) the creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or

(c) the creditor receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law.

(3) Except as provided in subsection (2), the creditor shall promptly make or cause to be made an appropriate refund or credit to the consumer with respect to any separate charge made to him for insurance if:

(a) The insurance is not provided or is provided for a shorter term than that for which the charge to the consumer for insurance was computed; or

(b) the insurance terminates prior to the end of the term for which it was written because of prepayment in full or otherwise.

(4) A refund or credit required by subsection (3) is appropriate as to amount if it is computed according to a method prescribed or approved by the commissioner of insurance or a formula filed by the insurer with the commissioner of insurance at least thirty (30) days before the consumer's right to a refund or credit becomes determinable, unless the method or formula is employed after the commissioner of insurance notifies the insurer that he disapproves it.

History: L. 1973, ch. 85, § 68; Jan. 1, 1974.



16a-4-109 (UCCC) Existing insurance; choice of insurer; notice of option.

16a-4-109. (UCCC) Existing insurance; choice of insurer; notice of option. If a creditor requires insurance, the consumer shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the consumer, or through a policy to be obtained and paid for by the consumer, but the creditor may for reasonable cause decline the insurance provided by the consumer. The creditor shall provide the consumer with a written notice on the loan agreement or other instrument fully informing the consumer of the option authorized by this section.

History: L. 1973, ch. 85, § 69; L. 1988, ch. 153, § 2; July 1.



16a-4-110 (UCCC) Charge for insurance in connection with a refinancing or consolidation; duplicate charges.

16a-4-110. (UCCC) Charge for insurance in connection with a refinancing or consolidation; duplicate charges. (1) A creditor may not contract for or receive a separate charge for insurance in connection with a refinancing (section 16a-2-504) or a consolidation (section 16a-2-505), unless:

(a) The consumer agrees at or before the time of refinancing or consolidation that the charge may be made;

(b) the consumer is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which he would have been entitled had there been no refinancing or consolidation;

(c) the consumer receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (section 16a-4-108); and

(d) the charge does not exceed the amount permitted by this article (section 16a-4-107).

(2) A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.

History: L. 1973, ch. 85, § 70; L. 1993, ch. 200, § 13; Jan. 1, 1994.



16a-4-111 (UCCC) Cooperation between administrator and commissioner of insurance.

16a-4-111. (UCCC) Cooperation between administrator and commissioner of insurance. The administrator and the commissioner of insurance are authorized and directed to consult and assist one another in maintaining compliance with this article. They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the administrator is informed of a violation or suspected violation by an insurer of this article, or of the insurance laws, rules, and regulations of this state, he shall advise the commissioner of insurance of the circumstances.

History: L. 1973, ch. 85, § 71; Jan. 1, 1974.



16a-4-112 (UCCC) Administrative action of commissioner of insurance.

16a-4-112. (UCCC) Administrative action of commissioner of insurance. (1) To the extent that the commissioner's responsibility under this article requires, the commissioner of insurance shall issue rules with respect to insurers, and with respect to refunds (K.S.A. 16a-4-108, and amendments thereto), forms, schedules of premium rates and charges (K.S.A. 16a-4-203, and amendments thereto), and the commissioner's approval or disapproval thereof and, in case of violation, may make an order for compliance.

(2) Each provision on administrative procedures and judicial review of the article on administration (article 6) which applies to and governs administrative action taken by the administrator also applies to and governs all administrative action taken by the commissioner of insurance pursuant to this section.

History: L. 1973, ch. 85, § 72; L. 1999, ch. 107, § 25; July 1.



16a-4-201 (UCCC) Term of insurance.

16a-4-201. (UCCC) Term of insurance. (1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the consumer becomes obligated to the creditor or when the consumer applies for the insurance, whichever is later, except as follows:

(a) If any required evidence of insurability is not furnished until more than thirty (30) days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

(b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

(2) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt except as follows:

(a) If the insurance relates to an open end credit account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty (30) days' notice to the consumer; or

(b) if the consumer is advised in writing that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.

(3) The term of the insurance shall not extend more than fifteen (15) days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the consumer or as an incident to a deferral, refinancing, or consolidation.

History: L. 1973, ch. 85, § 73; Jan. 1, 1974.



16a-4-202 (UCCC) Amount of insurance.

16a-4-202. (UCCC) Amount of insurance. (1) Except as provided in subsection (2):

(a) In the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt and, if the debt is payable in installments, may not at any time exceed the greater of the scheduled or actual amount of the debt; or

(b) in the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid installments of the debt, and the amount of any periodic benefit may not exceed the original amount of debt divided by the number of periodic installments in which it is payable.

(2) If consumer credit insurance is provided in connection with an open end credit account, the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time. If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.

History: L. 1973, ch. 85, § 74; L. 1988, ch. 85, § 9; July 1.



16a-4-203 (UCCC) Filing and approval of rates and forms.

16a-4-203. (UCCC) Filing and approval of rates and forms. (1) A creditor may not use a form or a schedule of premium rates or charges, the filing of which is required by this section, if the commissioner of insurance has disapproved the form or schedule and has notified the insurer of his disapproval. A creditor may not use a form or schedule unless:

(a) The form or schedule has been on file with the commissioner of insurance for thirty (30) days, or has earlier been approved by him; and

(b) the insurer has complied with this section with respect to the insurance.

(2) Except as provided in subsection (3), all policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders relating to consumer credit insurance delivered or issued for delivery in this state, and the schedules of premium rates or charges pertaining thereto, shall be filed by the insurer with the commissioner of insurance. Within thirty (30) days after the filing of any form or schedule, he shall disapprove it if the premium rates or charges are unreasonable in relation to the benefits provided under the form, or if the form contains provisions which are unjust, unfair, inequitable, or deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of the insurance code or of any rule or regulation promulgated thereunder.

(3) If a group policy has been delivered in another state, the forms to be filed by the insurer with the commissioner of insurance are the group certificates and notices of proposed insurance. He shall approve them if:

(a) They provide the information that would be required if the group policy were delivered in this state; and

(b) the applicable premium rates or charges do not exceed those established by his rules or regulations.

History: L. 1973, ch. 85, § 75; Jan. 1, 1974.



16a-4-301 (UCCC) Property insurance.

16a-4-301. (UCCC) Property insurance. (1) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

(a) The insurance covers a substantial risk of loss of or damage to property related to the credit transaction;

(b) the amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and

(c) the term of the insurance is reasonable in relation to the terms of credit.

(2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

(3) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless property is purchased pursuant to a credit card or in a transaction pursuant to open end credit, or unless the amount financed exclusive of charges for the insurance is $900 or more, and the value of the property is $900 or more.

History: L. 1973, ch. 85, § 76; L. 1999, ch. 107, § 24; July 1.



16a-4-302 (UCCC) Insurance on creditor's interest only.

16a-4-302. (UCCC) Insurance on creditor's interest only. If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the consumer is on the consumer only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.

History: L. 1973, ch. 85, § 77; Jan. 1, 1974.



16a-4-303 (UCCC) Liability insurance.

16a-4-303. (UCCC) Liability insurance. A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability arising out of the ownership or use of property related to the credit transaction.

History: L. 1973, ch. 85, § 78; Jan. 1, 1974.



16a-4-304 (UCCC) Cancellation by creditor.

16a-4-304. (UCCC) Cancellation by creditor. A creditor shall not request cancellation of a policy of property or liability insurance except after the consumer's default or in accordance with a written authorization by the consumer, and in either case the cancellation does not take effect until written notice is delivered to the consumer or mailed to him at his address as stated by him. The notice shall state that the policy may be cancelled on a date not less than ten (10) days after the notice is delivered, or, if the notice is mailed, not less than thirteen (13) days after it is mailed.

History: L. 1973, ch. 85, § 79; Jan. 1, 1974.






Article 5 REMEDIES AND PENALTIES

16a-5-101 (UCCC) Short title.

16a-5-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—remedies and penalties.

History: L. 1973, ch. 85, § 80; Jan. 1, 1974.



16a-5-102 (UCCC) Scope.

16a-5-102. (UCCC) Scope. This part applies to actions or other proceedings to enforce rights arising from consumer credit transactions and, in addition, to extortionate extensions of credit (section 16a-5-107).

History: L. 1973, ch. 85, § 81; Jan. 1, 1974.



16a-5-103 (UCCC) Restrictions on deficiency judgments.

16a-5-103. (UCCC) Restrictions on deficiency judgments. (1) This section applies to a deficiency on a consumer credit sale of goods or services and on a consumer loan in which the lender is subject to defenses arising from sales (K.S.A. 16a-3-405, and amendments thereto); a consumer is not liable for a deficiency unless the creditor has disposed of the goods in good faith and in a commercially reasonable manner.

(2) If the seller repossesses or voluntarily accepts surrender of goods which were the subject of the sale and in which he has a security interest, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale of a commercial unit of goods of which the cash sale price was $1,000 or less, and the seller is not obligated to resell the collateral unless the buyer has paid 60% or more of the cash price and has not signed after default a statement renouncing his rights in the collateral.

(3) If the seller repossesses or voluntarily accepts surrender of goods which were not the subject of the sale but in which the seller has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was $1,000 or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale, and the seller's duty to dispose of the collateral is governed by the provisions on disposition of collateral (K.S.A. 84-9-610, and amendments thereto) of the uniform commercial code.

(4) If the lender takes possession or voluntarily accepts surrender of goods in which he has a security interest to secure a debt arising from a consumer loan in which the lender is subject to defenses arising from sales (K.S.A. 16a-3-405, and amendments thereto) and the net proceeds of the loan paid to or for the benefit of the debtor were $1,000 or less, the debtor is not personally liable to the lender for the unpaid balance of the debt arising from the loan and the lender's duty to dispose of the collateral is governed by the provisions on disposition of collateral (K.S.A. 84-9-610, and amendments thereto) of the uniform commercial code.

(5) For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to open end credit, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests (K.S.A. 16a-3-303, and amendments thereto).

(6) The consumer may be liable in damages to the creditor if the consumer has wrongfully damaged the collateral or if, after default and demand, the consumer has wrongfully failed to make the collateral available to the creditor.

(7) If the creditor elects to bring an action against the consumer for a debt arising from a consumer credit sale of goods or services or from a consumer loan in which the lender is subject to defenses arising from sales (K.S.A. 16a-3-405, and amendments thereto), when under this section the creditor would not be entitled to a deficiency judgment if the creditor took possession of the collateral, and obtains judgment:

(a) The creditor may not take possession of the collateral, and

(b) the collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.

History: L. 1973, ch. 85, § 82; L. 2005, ch. 144, § 16; July 1.



16a-5-107 (UCCC) Extortionate extensions of credit.

16a-5-107. (UCCC) Extortionate extensions of credit. (1) If it is the understanding of the creditor and the consumer at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the consumer.

(2) If it is shown that an extension of credit was made at an annual rate exceeding thirty-six percent (36%) calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection (1).

History: L. 1973, ch. 85, § 83; Jan. 1, 1974.



16a-5-108 (UCCC) Unconscionability; inducement by unconscionable conduct.

16a-5-108. (UCCC) Unconscionability; inducement by unconscionable conduct. (1) With respect to a consumer credit transaction, if the trier of fact finds:

(a) The agreement to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or

(b) any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or may enforce the remainder of the agreement without the unconscionable clause, or may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) If it is claimed or appears to the trier of fact that the agreement or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.

(3) For the purpose of this section, a charge or practice expressly permitted by this act is not unconscionable.

History: L. 1973, ch. 85, § 84; Jan. 1, 1974.



16a-5-109 (UCCC) Default.

16a-5-109. (UCCC) Default. An agreement of the parties to a consumer credit transaction with respect to default on the part of the consumer is enforceable only to the extent that:

(1) The consumer fails to make a payment as required by agreement; or

(2) the prospect of payment, performance, or realization of collateral is significantly impaired; the burden of establishing the prospect of significant impairment is on the creditor.

History: L. 1973, ch. 85, § 85; Jan. 1, 1974.



16a-5-110 (UCCC) Notice of consumer's right to cure.

16a-5-110. (UCCC) Notice of consumer's right to cure. (1) After a consumer has been in default for 10 days for failure to make a required payment in a consumer credit transaction payable in installments, a creditor may give the consumer the notice described in this section. A creditor gives notice to the consumer under this section when the creditor delivers the notice to the consumer or delivers or mails the notice to the address of the consumer's residence as provided in subsection (6) of K.S.A. 16a-1-201, and amendments thereto.

(2) The notice shall be in writing and shall conspicuously state: The name, address, and telephone number of the creditor to which payment is to be made, a brief description of the credit transaction, the consumer's right to cure the default, the amount of payment and date by which payment must be made to cure the default and the consumer's possible liability for the reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, as provided in K.S.A. 16a-2-507, and amendments thereto. A notice in substantially the following form complies with this section:

______________________________________

(Name, address, and telephone number of creditor)

______________________________________

(Account number, if any)

______________________________________

(Brief description of credit transaction)

________________ is the LAST DAY FOR PAYMENT

(Date)

________________  is the AMOUNT NOW DUE

(Amount)

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by this date, we may exercise our rights under the law. You may be obligated to pay reasonable costs of collection, including, but not limited to, court costs, attorney fees and collection agency fees, except that such costs of collection: (1) May not include costs that were incurred by a salaried employee of the creditor or its assignee; (2) may not include the recovery of both attorney fees and collection agency fees; and (3) shall not be in excess of 15% of the unpaid debt after default.

If you are late again in making your payments, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the creditor promptly.

History: L. 1973, ch. 85, § 86; L. 1974, ch. 91, § 2; L. 1994, ch. 276, § 2; July 1.



16a-5-111 (UCCC) Cure of default.

16a-5-111. (UCCC) Cure of default. (1) This section applies to consumer credit transactions.

(2) Except as provided in subsection (3), after a default consisting only of the consumer's failure to make a required payment in a consumer credit transaction payable in installments, a creditor may neither accelerate maturity of the unpaid balance of the obligation nor take possession of collateral because of that default until 20 days after a notice of the consumer's right to cure (K.S.A. 16a-5-110, and amendments thereto) is given. Until 20 days after the notice is given, the consumer may cure all defaults consisting of a failure to make the required payment by tendering the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency charges. Cure restores the consumer to the consumer's rights under the agreement as though the defaults had not occurred.

(3) With respect to defaults on the same obligation after a creditor has once given a notice of consumer's right to cure (K.S.A. 16a-5-110, and amendments thereto), this section gives the consumer no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or the collateral.

History: L. 1973, ch. 85, § 87; L. 1974, ch. 91, § 3; L. 2005, ch. 144, § 17; July 1.



16a-5-112 (UCCC) Creditor's right to take possession after default.

16a-5-112. (UCCC) Creditor's right to take possession after default. Upon default by a consumer, unless the consumer voluntarily surrenders possession of the collateral to the creditor, the creditor may take possession of the collateral without judicial process only if possession can be taken without entry into a dwelling and without the use of force or other breach of the peace.

History: L. 1973, ch. 85, § 88; Jan. 1, 1974.



16a-5-201 (UCCC) Effect of violations on rights of parties.

16a-5-201. (UCCC) Effect of violations on rights of parties. (1) If a creditor has violated the provisions of this act applying to collection of excess charges or enforcement of rights (subsection (4) of section 16a-1-201), restrictions on interests in land as security (section 16a-2-307), limitations on the schedule of payments or loan terms for supervised loans (section 16a-2-308), attorney's fees (section 16a-2-507), security in sales and leases (section 16a-3-301), assignments of earnings (section 16a-3-305), authorizations to confess judgment (section 16a-3-306), certain negotiable instruments prohibited (section 16a-3-307), assignees subject to defenses (section 16a-3-404), credit card issuer subject to defenses (section 16a-3-403), or limitations on default charges (section 16a-3-402), the consumer has a cause of action to recover actual damages and in addition a right in an action other than a class action to recover from the person violating such provisions of this act a penalty in an amount determined by the court not less than $100 nor more than $1,000. With respect to violations arising from sales or loans made pursuant to open end credit, no action pursuant to this subsection may be brought more than two years after the violations occurred. With respect to violations arising from other consumer transactions, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement.

(2) If a creditor has violated the provisions of this act applying to authority to make supervised loans (section 16a-2-301), the loan is void and the consumer is not obligated to pay either the amount financed or finance charge. If the consumer has paid any part of the amount financed or of the finance charge, the consumer has a right to recover the payment from the person violating this act or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. With respect to violations arising from loans made pursuant to open end credit, no action pursuant to this subsection may be brought more than two years after the violation occurred. With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid. Persons subject to the penalties in this subsection shall not include attorneys or collection agencies who do not purchase a consumer obligation.

(3) A consumer is not obligated to pay a charge in excess of that allowed by this act, and if the consumer has paid an excess charge the consumer has a right to a refund of twice the excess charge. A refund may be made by reducing the consumer's obligation by twice the amount of the excess charge. If the consumer has paid an amount in excess of the lawful obligation under the agreement, the consumer may recover twice the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt. Persons subject to the penalties in this subsection shall not include attorneys or collection agencies who do not purchase a consumer obligation.

(4) If a creditor has contracted for or received a charge in excess of that allowed by this act, or if a consumer is entitled to a refund and a person liable to the consumer refuses to make a refund within a reasonable time after demand, the consumer may recover from the creditor or the person liable in an action other than a class action a penalty in an amount determined by the court not less than $100 or more than $1,000. With respect to excess charges arising from sales or loans made pursuant to open end credit, no action pursuant to this subsection may be brought more than two years after the time the excess charge was made. With respect to excess charges arising from other consumer credit transactions no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made. Persons subject to the penalties in this subsection shall not include attorneys or collection agencies who do not purchase a consumer obligation.

(5) Except as otherwise provided, no violation of the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, impairs rights on a debt.

(6) A creditor has no liability for a penalty under subsection (1) or subsection (4) if within 15 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and corrects the error. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the writing containing the error is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

(7) If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error of law or fact notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under subsections (1), (2), and (3), the validity of the transaction is not affected, and no liability is imposed under subsection (4) except for refusal to make a refund.

(8) In an action in which it is found that a creditor has violated any provision of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, the court shall award to the consumer the costs of the action and to the consumer's attorneys their reasonable fees. Reasonable attorney's fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the consumer.

(9) A creditor who in good faith complies with a written administrative interpretation shall not be subject to any penalties under this section for any act done or omitted in conformity with such written administrative interpretation.

History: L. 1973, ch. 85, § 89; L. 1992, ch. 80, § 2; July 1.



16a-5-202 (UCCC) Refunds and penalties as setoff to obligation.

16a-5-202. (UCCC) Refunds and penalties as setoff to obligation. Refunds or penalties to which the consumer is entitled pursuant to this part may be set off against the consumer's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this part.

History: L. 1973, ch. 85, § 90; Jan. 1, 1974.



16a-5-203 (UCCC) Civil liability for violation of disclosure provisions.

16a-5-203. (UCCC) Civil liability for violation of disclosure provisions. (1) Except as otherwise provided in this section, a creditor who, in violation of the provisions of the rules and regulations adopted by the administrator pursuant to K.S.A. 16a-6-117, and amendments thereto, fails to disclose information to a person entitled to the information under the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, is liable to that person in an amount equal to the sum of:

(a) Twice the amount of the finance charge in connection with the transaction, but the liability pursuant to this paragraph shall be not less than $200 or more than $2,000; and

(b) in the case of a successful action to enforce the liability under paragraph (a), the costs of the action together with reasonable attorney's fees as determined by the court.

(2) A creditor has no liability under this section if within 15 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the person will not be required to pay a credit service charge or loan finance charge in excess of the amount or percentage rate actually disclosed.

(3) A creditor may not be held liable in any action brought under this section for a violation of the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(4) Any action which may be brought under this section against the original creditor in any credit transaction involving a security interest in land may be maintained against any subsequent assignee of the original creditor where the assignee, its subsidiaries, or affiliates were in a continuing business relationship with the original creditor either at the time the credit was extended or at the time of the assignment, unless the assignment was involuntary, or the assignee shows by a preponderance of evidence that it did not have reasonable grounds to believe that the original creditor was engaged in violations of this act and that it maintained procedures reasonably adapted to apprise it of the existence of the violations.

(5) No action pursuant to this section may be brought more than one year after the date of the occurrence of the violation.

(6) The liability of the creditor under this section is in lieu of and not in addition to the creditor's liability under the federal truth in lending act; no action with respect to the same violation may be maintained pursuant to both this section and the federal truth in lending act.

History: L. 1973, ch. 85, § 91; L. 1981, ch. 93, § 15; L. 1988, ch. 85, § 10; L. 1999, ch. 107, § 26; July 1.



16a-5-301 (UCCC) Intentional violations; penalties.

16a-5-301. (UCCC) Intentional violations; penalties. (1) It is unlawful for any person to violate any of the provisions of this act, any rule and regulation adopted or order issued under this act. A conviction for an intentional violation is a class A nonperson misdemeanor. A second or subsequent conviction of this subsection is severity level 7 nonperson felony. No person may be imprisoned for the violation of this section if such person proves that such person had no knowledge of the rule and regulation or order.

(2) The criminal liability of a person under this section is in lieu of and not in addition to the creditor's criminal liability under the federal truth in lending act. No prosecution of a person with respect to the same violation may be maintained pursuant to both this section and the federal truth in lending act.

(3) A person, other than a supervised financial organization or an attorney or collection agency who does not purchase the credit obligation, who willfully engages in the business of entering into consumer credit transactions, or of taking assignments of rights against consumers arising therefrom and undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this act concerning notification (K.S.A. 16a-6-202, and amendments thereto) or payment of fees (K.S.A. 16a-6-203, and amendments thereto), is guilty of a class A misdemeanor and upon conviction thereof shall be punished in the manner provided by law.

History: L. 1973, ch. 85, § 92; L. 1999, ch. 107, § 27; July 1.






Article 6 ADMINISTRATION

16a-6-101 (UCCC) Short title.

16a-6-101. (UCCC) Short title. This article shall be known and may be cited as revised uniform consumer credit code—administration.

History: L. 1973, ch. 85, § 94; Jan. 1, 1974.



16a-6-102 (UCCC) Applicability.

16a-6-102. (UCCC) Applicability. This part applies to persons who in this state (1) make or solicit consumer credit transactions; or

(2) directly collect payments from or enforce rights against consumers arising from consumer credit transactions, wherever they are made.

History: L. 1973, ch. 85, § 95; Jan. 1, 1974.



16a-6-104 (UCCC) Powers of administrator; reliance on rules and regulations; written administrative interpretations; nationwide mortgage licensing system and registry.

16a-6-104. (UCCC) Powers of administrator; reliance on rules and regulations; written administrative interpretations; nationwide mortgage licensing system and registry. This act shall be administered by the consumer credit commissioner of Kansas who is also referred to as the administrator. (1) In addition to other powers granted by this act, the administrator within the limitations provided by law may:

(a) Receive and act on complaints, take action designed to obtain voluntary compliance with the provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, or commence proceedings on the administrator's own initiative;

(b) counsel persons and groups on their rights and duties under K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto;

(c) establish programs for the education of consumers with respect to credit practices and problems and as a condition in settlements of investigations or examinations, the administrator may receive a payment designated for consumer education to be expended as directed by the administrator for such purpose;

(d) make studies appropriate to effectuate the purposes and policies of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto;

(e) adopt, amend and revoke rules and regulations to carry out the specific provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, and to implement the requirements of the secure and fair enforcement for mortgage licensing act of 2008 (P.L. 110-289);

(f) issue, amend and revoke written administrative interpretations. Such written administrative interpretations shall be approved by the attorney general and published in the Kansas register within 15 days of issuance. The administrator shall annually publish all written administrative interpretations in effect;

(g) maintain offices within this state; and

(h) appoint any necessary attorneys, hearing examiners, clerks, and other employees and agents and fix their compensation, and authorize attorneys appointed under this section to appear for and represent the administrator in court;

(i) examine periodically at intervals the administrator deems appropriate the loans, business and records of every licensee, registrant or person filing notification pursuant to K.S.A. 16a-6-201 through 16a-6-203, and amendments thereto, except licensees which are supervised financial organizations. The official or agency responsible for the supervision of each supervised financial organization shall examine the loans, business and records of each such organization in the manner and periodically at intervals prescribed by the administrator. In addition, for the purpose of discovering violations of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto, or securing information lawfully required, the administrator or the official or agency to whose supervision the organization is subject to K.S.A. 16a-6-105, and amendments thereto, may at any time investigate the loans, business and records of any supervised lender. For examination purposes the administrator shall have free and reasonable access to the offices, places of business and records of the lender, registrant or person filing notification and the administrator may control access to any documents and records of a licensee, registrant or person filing notification under examination;

(j) refer such evidence as may be available concerning violations of this act or of any rule and regulation or order to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a reference, institute the appropriate criminal proceedings under this act. Upon receipt of such reference, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the administrator prosecute or assist in the prosecution of such violation on behalf of the state. Upon approval of the administrator, such employee shall be appointed special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys, and such other powers and duties as are lawfully delegated to such special prosecutors by the attorney general or the county attorney or district attorney;

(k) if deemed necessary by the administrator, require fingerprinting of any applicant, licensee, members thereof if a copartnership or association, or officers and directors thereof if a corporation, or any agent or other person acting on their behalf. The administrator, or the administrator's designee, may submit such fingerprints to the Kansas bureau of investigation, federal bureau of investigation, or other law enforcement agency for the purposes of verifying the identity of such persons and obtaining records of their criminal arrests and convictions. For purposes of this section and in order to reduce the points of contact which the federal bureau of investigation may have to maintain with the individual states, the administrator may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the department of justice or any governmental agency;

(l) exchange information regarding the administration of this act with any agency of the United States or any state which regulates the licensee, registrant or person required to file notification, or who administers statutes, rules and regulations or other programs related to consumer credit and to enter into information sharing arrangements with other governmental agencies or associations representing governmental agencies which are deemed necessary or beneficial to the administration of this act;

(m) require that any applicant, licensee, registrant or other person complete a minimum number of prelicensing education hours and complete continuing education hours on an annual basis. Prelicensing and continuing education courses shall be approved by the administrator or the administrator's designee and may be made a condition of the application approval and renewal;

(n) require that any applicant, licensee, registrant or other person successfully pass a standardized examination designed to establish such person's knowledge of residential mortgage loan origination transactions and all applicable state and federal law. Such examinations shall be created and administered by the administrator or the administrator's designee and may be made a condition of application approval;

(o) use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing any information regarding residential mortgage loan originator registration or supervised lender licensing to and from any source so directed by the administrator;

(p) establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities to collect and maintain records and process transaction fees or other fees related to applicants, licensees, registrants or other persons subject to the act and to take such other actions as may be reasonably necessary to participate in the nationwide mortgage licensing system and registry. The administrator shall regularly report violations of law, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry, and make publicly available the proposed budget, fees, and audited financial statements of the nationwide mortgage licensing system and registry as may be prepared by the nationwide mortgage licensing system and registry and provided to the administrator;

(q) require that any residential mortgage loan originator applicant, registrant or other person successfully pass a standardized examination designed to establish such person's knowledge of mortgage transactions and all applicable state and federal law. Such examinations shall be created and administered by the administrator or the administrator's designee, and may be made a condition of application approval or application renewal;

(r) require that any mortgage loan originator applicant, registrant or other person complete a minimum number of prelicensing education hours and complete continuing education hours on an annual or biannual basis. Prelicensing and continuing education courses shall be approved by the administrator or the administrator's designee and may be made a condition of application approval and renewal; and

(s) require any licensee or registrant to file reports with the nationwide mortgage licensing system and registry in the form prescribed by the administrator or the administrator's designee.

(2) The administrator shall enforce the provisions of this act and the rules and regulations and interpretations adopted thereunder with respect to a creditor, unless the creditor's compliance is regulated exclusively or primarily by another state or federal agency.

(3) To keep the administrator's rules and regulations in harmony with the rules of administrators in other jurisdictions which enact the revised uniform consumer credit code, the administrator, so far as is consistent with the purposes, policies and provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, may:

(a) Before adopting, amending and revoking rules and regulations, advise and consult with administrators in other jurisdictions which enact the uniform consumer credit code; and

(b) in adopting, amending and revoking rules and regulations, take into consideration the rules of administrators in other jurisdictions which enact the revised uniform consumer credit code.

(4) Except for refund of an excess charge, no liability is imposed under K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, for an act done or omitted in conformity with a rule and regulation or written administrative interpretation of the administrator in effect at the time of the act or omission notwithstanding that after the act or omission the rule and regulation or written administrative interpretation may be determined by judicial or other authority to be invalid for any reason.

(5) The administrator prior to December 1 of each year shall establish such fees as are authorized under the provisions of K.S.A. 16a-1-101 to 16a-9-102, inclusive, and amendments thereto, for the ensuing calendar year in such amounts as the administrator may determine to be sufficient to meet the budget requirements of the administrator for each fiscal year.

History: L. 1973, ch. 85, § 97; L. 1976, ch. 98, § 2; L. 1981, ch. 93, § 17; L. 1992, ch. 80, § 3; L. 1999, ch. 107, § 28; L. 2005, ch. 144, § 18; L. 2009, ch. 29, § 21; July 1.

Revisor's Note:

Office of consumer credit commissioner abolished and powers, duties and functions transferred to deputy commissioner for consumer and mortgage lending, see 75-1314 et seq.



16a-6-105 (UCCC) Administrative powers with respect to supervised financial organizations.

16a-6-105. (UCCC) Administrative powers with respect to supervised financial organizations. (1) With respect to supervised financial organizations, the powers of examination and investigation (K.S.A. 16a-2-305 and K.S.A. 16a-6-106, and amendments thereto) and administrative enforcement (K.S.A. 16a-6-108, and amendments thereto) shall be exercised by the official or agency to whose supervision the organization is subject. Should a supervised financial organization become licensed hereunder, a report of that portion of each examination made by the supervisory official or agency of such organization relating to compliance with the provisions of chapter 16a of the Kansas Statutes Annotated shall be filed with the administrator. All other powers of the administrator under this act may be exercised by the administrator with respect to a supervised financial organization except that compliance with truth in lending shall be governed as set forth in subsection (2) of K.S.A. 16a-6-104, and amendments thereto.

(2) If the administrator receives a complaint or other information concerning noncompliance with this act by a supervised financial organization, the administrator shall inform the official or agency having supervisory authority over the organization concerned. The administrator may request information about supervised financial organizations from the officials or agencies supervising them. If such officials or agencies have cause to believe the licensee of any supervised financial organization subject to their supervision is subject to suspension or revocation for any reason stated in K.S.A. 16a-2-303, and amendments thereto, such official or agency shall notify the administrator and assist the administrator in the enforcement of this act.

(3) The administrator and any official or agency of this state having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with the provisions of K.S.A. 16a-1-101 through 16a-9-102, and amendments thereto. They may jointly pursue investigations, prosecute suits, and take other official action, as they deem appropriate, if either of them otherwise is empowered to take the action.

History: L. 1973, ch. 85, § 98; L. 1980, ch. 76, § 10; L. 1992, ch. 46, § 3; L. 1999, ch. 107, § 29; July 1.



16a-6-106 (UCCC) Examination and investigatory powers; costs.

16a-6-106. (UCCC) Examination and investigatory powers; costs. (1) The administrator may:

(a) Conduct public or private examinations or investigations within or outside of this state as necessary to determine whether any license should be granted, denied or revoked or whether any person has violated or is about to violate any provision of this act or any rule and regulation, administrative interpretation, or order hereunder, or to aid in the enforcement of this act or in the prescribing of forms or adoption of rules and regulations;

(b) require or permit any person to file a statement in writing, under oath or otherwise as the administrator determines, of all the facts and circumstances concerning any violation of this act or any rule and regulation, administrative interpretation or order hereunder.

(2) For the purpose of any examination, investigation or proceeding under this act, the administrator or any officer designated by the administrator may administer oaths and affirmations, subpoena witnesses, compel such witnesses' attendance, adduce evidence and require the production of any matter which is relevant to the examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of relevant information or items.

(3) In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the administrator, may issue to that person an order requiring the person to appear before the administrator, or the officer designated by the administrator, there, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(4) No person is excused from attending and testifying or from producing any document or record before the administrator or in obedience to the subpoena of the administrator or any officer designated by the the administrator or in any proceeding instituted by the administrator, on the ground that the testimony or evidence (documentary or otherwise) required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which such person is compelled, after claiming privilege against self-incrimination, to testify or produce evidence (documentary or otherwise), except that the individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(5) The administrator may issue and apply to enforce subpoenas in this state at the request of a consumer code administrator of another state if the activities constituting an alleged violation for which the information is sought would be a violation of the Kansas consumer credit code if the activities had occurred in this state.

(6) If the person's records are located outside this state, the person shall either make them available to the administrator at a convenient location within this state or, at the administrator's discretion, pay the reasonable and necessary expenses for the administrator or such administrator's representative to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect the records on the administrator's behalf.

(7) The administrator may charge as costs of investigation or examination all reasonable expenses, including a per diem and actual travel and lodging expenses to be paid by the party or parties under investigation or examination. The administrator may maintain an action in any court to recover such costs.

History: L. 1973, ch. 85, § 99; L. 1999, ch. 107, § 30; July 1.



16a-6-108 Enforcement of act; cease and desist orders; penalties; appeals.

16a-6-108. Enforcement of act; cease and desist orders; penalties; appeals. (1) If the administrator determines after notice and opportunity for a hearing that any person has engaged, is engaging or is about to engage in any act or practice constituting a violation of any provision of this act or any rule and regulation, order or administrative interpretation hereunder, the administrator by order may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the administrator will carry out the purposes of this act.

(2) If the administrator makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (1), the administrator may issue an emergency cease and desist order. Such order shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order the administrator shall promptly notify the person subject to the order that it has been entered, of the reasons and that upon written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the administrator, the order will remain in effect until it is modified or vacated by the administrator. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusion of law vacate, modify or make permanent the order.

(3) If the administrator reasonably believes that a person has violated this act or a rule and regulation, order or administrative interpretation of the administrator under this act, the administrator, in addition to any specific power granted under this act, after notice and hearing in an administrative proceeding, unless the right to notice and hearing is waived by the person against whom the sanction is imposed, may require any or all of the following:

(a) Censure the person if the person is licensed under this act;

(b) issue an order against an applicant, licensed person, residential mortgage loan originator registrant or other person who knowingly violates this act or a rule and regulation, order or administrative interpretation of the administrator under this act, imposing a civil penalty up to a maximum of $5,000 for each violation. If any person is found to have knowingly or willfully violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the administrator may impose an additional penalty not to exceed $5,000 for each such violation;

(c) revoke or suspend the person's license or registration or bar the person from subsequently applying for a license or registration under this act; or

(d) issue an order requiring the person to pay restitution for any loss arising from the violation or requiring the person to disgorge any profits arising from the violation. Such order may include the assessment of interest not to exceed 8% per annum from the date of the violation.

(4) Any person aggrieved by a final order of the administrator may obtain a review of the order in accordance with the provisions of the Kansas judicial review act.

History: L. 1973, ch. 85, § 101; L. 1986, ch. 318, § 21; L. 1999, ch. 107, § 31; L. 2005, ch. 144, § 19; L. 2009, ch. 29, § 22; L. 2010, ch. 17, § 36; July 1.



16a-6-109 (UCCC) Assurance of discontinuance.

16a-6-109. (UCCC) Assurance of discontinuance. If it is claimed that a person has engaged in conduct subject to an order by the administrator (section 16a-6-108) or by a court (sections 16a-6-110 through 16a-6-112), the administrator may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that prior to the assurance he engaged in the conduct described in the assurance.

History: L. 1973, ch. 85, § 102; Jan. 1, 1974.



16a-6-110 (UCCC) Injunctions against violations of act.

16a-6-110. (UCCC) Injunctions against violations of act. The administrator may bring a civil action to restrain a person from violating the provisions of K.S.A. 16a-1-101 through 16a-9-102 and for other appropriate relief.

History: L. 1973, ch. 85, § 103; Jan. 1, 1974.



16a-6-111 (UCCC) Injunctions against unconscionable agreements and fraudulent or unconscionable conduct.

16a-6-111. (UCCC) Injunctions against unconscionable agreements and fraudulent or unconscionable conduct. (1) The administrator may bring a civil action to restrain a creditor or a person acting in his behalf from engaging in a course of:

(a) Making or enforcing unconscionable terms or provisions of consumer credit transactions;

(b) fraudulent or unconscionable conduct in inducing consumers to enter into consumer credit transactions.

(2) In an action brought pursuant to this section the court may grant relief only if the trier of the fact finds:

(a) That the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct;

(b) that the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and

(c) that the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions.

(3) In applying this section, consideration shall be given to each of the following factors, among others:

(a) Belief by the creditor at the time consumer credit transactions are entered into that there was no reasonable probability of payment in full of the obligation by the consumer;

(b) in the case of consumer credit sales or consumer leases, knowledge by the seller or lessor at the time of the sale or lease of the inability of the buyer or lessee to receive substantial benefits from the property or services sold or leased;

(c) in the case of consumer credit sales or consumer leases, gross disparity between the price of the property or services sold or leased and the value of the property or services measured by the price at which similar property or services are readily obtainable in credit transactions by like buyers or lessees;

(d) the fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit sales or consumer loans with the effect of making the sales or loans, considered as a whole, unconscionable; and

(e) the fact that the respondent has knowingly taken advantage of the inability of the consumer reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the agreement, or similar factors.

(4) In an action brought pursuant to this section, a charge or practice expressly permitted by this act is not in itself unconscionable.

History: L. 1973, ch. 85, § 104; Jan. 1, 1974.



16a-6-112 (UCCC) Temporary relief.

16a-6-112. (UCCC) Temporary relief. With respect to an action brought to enjoin violations of K.S.A. 16a-1-101 through 16a-9-102 (section 16a-6-110) or unconscionable agreements or fraudulent or unconscionable conduct (section 16a-6-111), the administrator may apply to the court for appropriate temporary relief against a respondent, pending final determination of proceedings. If the court finds after a hearing held upon notice to the respondent that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate.

History: L. 1973, ch. 85, § 105; Jan. 1, 1974.



16a-6-113 (UCCC) Civil actions by administrator.

16a-6-113. (UCCC) Civil actions by administrator. (1) After demand, the administrator may bring a civil action against a creditor for all amounts of money, other than penalties, which a consumer or class of consumers has a right explicitly granted by the provisions of K.S.A. 16a-1-101 through 16a-9-102 to recover. The court shall order amounts recovered or recoverable under this subsection paid to each consumer or set off against his obligation. A consumer's action, other than a class action, takes precedence over a prior or subsequent action by the administrator with respect to the claim of that consumer. A consumer's class action takes precedence over a subsequent action by the administrator with respect to claims common to both actions but intervention by the administrator is authorized. An administrator's action on behalf of a class of consumers takes precedence over a consumer's subsequent class action with respect to claims common to both actions. When an action takes precedence over another action under this subsection, to the extent appropriate the other action may be stayed while the precedent action is pending and dismissed if the precedent action is dismissed with prejudice or results in a final judgment granting or denying the claim asserted in the precedent action.

(2) The administrator may bring a civil action against a creditor or a person acting in his behalf to recover a civil penalty for willfully violating this act, and if the court finds that the defendant has engaged in a course of repeated and willful violations of this act, it may assess a civil penalty of no more than five thousand dollars ($5,000). Any civil action under this subsection shall be brought within two (2) years following the violation.

History: L. 1973, ch. 85, § 106; Jan. 1, 1974.



16a-6-115 (UCCC) Consumer's remedies not affected.

16a-6-115. (UCCC) Consumer's remedies not affected. The grant of powers to the administrator in this article does not affect remedies available to consumers under K.S.A. 16a-1-101 through 16a-9-102 or under other principles of law or equity.

History: L. 1973, ch. 85, § 107; Jan. 1, 1974.



16a-6-116 (UCCC) Venue.

16a-6-116. (UCCC) Venue. The administrator may bring actions or proceedings in a court in a county in which an act on which the action or proceeding is based occurred or in a county in which respondent resides or transacts business.

History: L. 1973, ch. 85, § 108; Jan. 1, 1974.



16a-6-117 Rules and regulations; truth in lending.

16a-6-117. Rules and regulations; truth in lending. The administrator shall adopt rules and regulations necessary to carry out the provisions and terms of the uniform consumer credit code which are consistent with or no less restrictive than the truth-in-lending act, which is contained in title I of the consumer credit protection act, 15 U.S.C. § 1601 et seq. and regulation Z, 12 C.F.R. § 226 et seq., as amended, the equal credit opportunity act, 15 U.S.C. § 1691-1691f and regulation B, 12 C.F.R. § 202 et seq., as amended, the real estate settlement procedures act of 1974, 12 U.S.C. § 2601 et seq., and regulation X, 24 C.F.R. §§ 3500 et seq., as amended and section 670 of the John Warner national defense authorization act for fiscal year 2007, 10 U.S.C. § 987 et seq. and 32 C.F.R. § 232 et seq.

History: L. 1981, ch. 93, § 1; L. 1992, ch. 46, § 4; L. 1999, ch. 107, § 32; L. 2000, ch. 27, § 4; L. 2009, ch. 29, § 23; L. 2009, ch. 143, § 6; July 1.



16a-6-201 (UCCC) Applicability.

16a-6-201. (UCCC) Applicability. This part applies to a creditor engaged in this state in entering into consumer credit transactions and to any person who takes assignments of and undertakes collection of payments from or takes assignments of and enforces rights against debtors arising from these transactions. This part shall not apply to supervised financial organizations (K.S.A. 16a-1-301, and amendments thereto). Nothing in this section shall be construed to require the payment of any fees required by this article by attorneys or collection agencies who receive the same for collection purposes.

History: L. 1973, ch. 85, § 109; L. 1981, ch. 93, § 18; L. 1993, ch. 200, § 14; L. 2005, ch. 144, § 20; L. 2009, ch. 29, § 24; July 1.



16a-6-202 (UCCC) Notification.

16a-6-202. (UCCC) Notification. (1) Persons subject to this part shall file notification with the administrator within 30 days after commencing business in this state, and, thereafter, in accordance with rules and regulations adopted by the administrator.

(2) If information in a notification becomes inaccurate after filing, the person filing the notification shall file a corrected or amended notification in such form and at such time as prescribed by rules and regulations adopted by the administrator.

History: L. 1973, ch. 85, § 110; L. 1988, ch. 85, § 12; L. 1999, ch. 107, § 33; July 1.



16a-6-203 Fees.

16a-6-203. Fees. (1) A person required to file notification shall on or before April 30 of each year pay to the administrator an annual fee in an amount established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto, for each business location for that year.

(2) Persons required to file notification who are sellers, lessors or lenders shall pay an additional fee at the time and in the manner stated in subsection (1), in an amount established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto, for each $100,000, or part thereof, of the average unpaid balances, including unpaid scheduled periodic payments under consumer leases, arising from consumer credit transactions entered into in this state and held on the last day of each calendar month during the preceding calendar year and held either by the seller, lessor or lender, or by the immediate or a remote assignee who has not filed notification. The unpaid balances of assigned obligations held by an assignee who has not filed notification are presumed to be the unpaid balances of the assigned obligations at the time of their assignment by the seller, lessor or lender.

(3) Persons required to file notification who are assignees shall pay an additional fee at the time and in the manner stated in subsection (1), in an amount established pursuant to subsection (5) of K.S.A. 16a-6-104, and amendments thereto, for each $100,000, or part thereof, of the average unpaid balances, including unpaid scheduled periodic payments payable by lessees, arising from consumer credit transactions entered into in this state taken by assignment and held on the last day of each calendar month during the preceding calendar year.

History: L. 1973, ch. 85, § 111; L. 1976, ch. 98, § 3; L. 1978, ch. 73, § 1; L. 2000, ch. 27, § 5; L. 2005, ch. 144, § 21; L. 2009, ch. 29, § 25; July 1.



16a-6-401 (UCCC) Applicability and scope.

16a-6-401. (UCCC) Applicability and scope. This part applies to the administrator, prescribes the procedures to be observed by him in exercising his powers under K.S.A. 16a-1-101 through 16a-9-102, and supplements the provisions of the part on powers and functions of administrator (part 1) of this article and of the part on supervised lenders (part 3) of the article on finance charges and related provisions (article 2).

History: L. 1973, ch. 85, § 116; Jan. 1, 1974.



16a-6-402 (UCCC) Definitions in part.

16a-6-402. (UCCC) Definitions in part. In this part:

(1) "Contested case" means a proceeding, including but not restricted to one pursuant to the provisions on administrative enforcement orders (subsection (a) of K.S.A. 16a-6-108, and amendments thereto) and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by the administrator after an opportunity for hearing.

(2) "License" means a license authorizing a person to make supervised loans pursuant to the provisions on authority to make supervised loans ( K.S.A. 16a-2-301, and amendments thereto).

(3) "Licensing" includes the administrator's process respecting the grant, denial, revocation, suspension, annulment, withdrawal, or amendment of a license.

(4) "Rule" means each rule specifically authorized by this act that applies generally and implements, interprets or prescribes law or policy, or each statement by the administrator that applies generally and describes the administrator's procedure or practice requirements or the organization of the administrator's office. The term includes the amendment or repeal of a prior rule but does not include:

(a) statements concerning only the internal management of the administrator's office and not affecting private rights or procedures available to the public;

(b) declaratory rulings issued pursuant to the provisions on declaratory rulings by administrator (K.S.A. 16a-6-409, and amendments thereto); or

(c) intra-office memoranda.

History: L. 1973, ch. 85, § 117; L. 1988, ch. 356, § 48; July 1, 1989.



16a-6-403 (UCCC) Public information; adoption of rules; availability of rules and orders.

16a-6-403. (UCCC) Public information; adoption of rules; availability of rules and orders. (1) In addition to other rule-making requirements imposed by law, the administrator may:

(a) Adopt as a rule a description of the organization of the administrator's office, stating the general course and method of the operations of the office and the methods whereby the public may obtain information or make submissions or requests;

(b) adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the administrator or by the office;

(c) make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted or used by the administrator;

(d) make available for public inspection all final orders, decisions and opinions.

(2) No rule, order or decision of the administrator is valid or effective against any person or party, nor may it be invoked by the administrator for any purpose, until it has been made available for public inspection as herein required. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

History: L. 1973, ch. 85, § 118; L. 1981, ch. 95, § 2; July 1.



16a-6-404 Procedure for adoption of rules.

16a-6-404. Procedure for adoption of rules. Prior to the adoption, amendment, or repeal of any rule, the administrator shall submit such proposed rule, amendment or revocation to the attorney general for his examination and approval and shall give notice and hold a hearing thereon in the manner required by article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 85, § 119; Jan. 1, 1974.



16a-6-405 Filing and taking effect of rules.

16a-6-405. Filing and taking effect of rules. (1) Every rule and regulation or amendment or revocation thereof shall be filed by the administrator in the office of the secretary of state in the manner provided by article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

(2) Each rule and regulation or amendment or revocation thereof shall take effect at times prescribed under the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 85, § 120; L. 1988, ch. 366, § 4; June 1.



16a-6-406 Publication of rules.

16a-6-406. Publication of rules. The secretary of state shall publish all rules and regulations filed under the provisions of this act subject to and in the manner provided for the publication of rules and regulations under the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 85, § 121; L. 1988, ch. 366, § 5; June 1.



16a-6-407 (UCCC) Petition for adoption, amendment or repeal of rules.

16a-6-407. (UCCC) Petition for adoption, amendment or repeal of rules. An interested person may petition the administrator requesting the promulgation, amendment or repeal of a rule. The administrator may prescribe by rule the form for petitions and the procedure for their submission, consideration and disposition. Within 30 days after submission of a petition the administrator either shall deny the petition in writing (stating the reasons for the denials) or shall initiate rule-making proceedings in accordance with the provisions on procedure for adoption of rules set forth in K.S.A 16a-6-404.

History: L. 1973, ch. 85, § 122; L. 1981, ch. 95, § 3; July 1.



16a-6-408 Declaratory judgment on validity or applicability or rules.

16a-6-408. Declaratory judgment on validity or applicability or rules. The validity or applicability of a rule may be determined in an action for declaratory judgment in the manner prescribed by K.S.A. 77-434, and amendments thereto.

History: L. 1973, ch. 85, § 123; Jan. 1, 1974.



16a-6-409 (UCCC) Declaratory rulings by administrator.

16a-6-409. (UCCC) Declaratory rulings by administrator. The administrator shall provide by rule for the filing and prompt disposition of petitions or declaratory rulings as to the applicability of any statutory provision or of any rule of the administrator. Rulings disposing of petitions have the same status as decisions or orders in contested cases.

History: L. 1973, ch. 85, § 124; Jan. 1, 1974.



16a-6-410 (UCCC) Contested cases; orders subject to provisions of Kansas administrative procedure act; informal disposition.

16a-6-410. (UCCC) Contested cases; orders subject to provisions of Kansas administrative procedure act; informal disposition. (1) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice. Orders in contested cases, and proceedings thereon, shall be subject to the provisions of the Kansas administrative procedure act.

(2) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, or consent order.

History: L. 1973, ch. 85, § 125; L. 1988, ch. 356, § 49; July 1, 1989.



16a-6-414 Judicial review of administrator's actions.

16a-6-414. Judicial review of administrator's actions. Any action of the administrator pursuant to the uniform consumer credit code is subject to review in accordance with the Kansas judicial review act. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief or trial de novo provided by law. A preliminary, procedural or intermediate action or ruling of the administrator is immediately reviewable if review of the final decision of the administrator would not provide an adequate remedy.

History: L. 1973, ch. 85, § 129; L. 1986, ch. 318, § 22; L. 2010, ch. 17, § 37; July 1.






Article 9 EFFECTIVE DATE AND REPEALER

16a-9-101 (UCCC) Time of taking effect; provisions for transition.

16a-9-101. (UCCC) Time of taking effect; provisions for transition. (1) Sections 1 through 135 of this act [*] take effect at 12:01 a.m. on January 1, 1974.

(2) To the extent appropriate to permit the administrator to prepare for operation of sections 1 through 135 of this act [*] when it takes effect and to act on applications for licenses to make supervised loans under this act (subsection (1) of section 16a-2-302), the part on supervised lenders (part 3) of the article on finance charges and related provisions (article 2), and the article on administration (article 6) take effect January 1, 1974.

(3) Transactions entered into before sections 1 through 135 of this act [*] take effect and the rights, duties, and interests flowing from them thereafter may be terminated, completed, consummated, or enforced as required or permitted by any statute, rule of law, or other law amended, repealed, or modified by this act as though the repeal, amendment, or modification had not occurred, but sections 1 through 135 of this act [*] apply to::

(a) Refinancings, consolidations, and deferrals made after this act takes effect of sales, leases, and loans whenever made;

(b) sales or loans made after this act takes effect pursuant to open end credit entered into, arranged, or contracted for before this act takes effect; and

(c) all credit transactions made before this act takes effect insofar as the article on remedies and penalties (article 5) limits the remedies of creditors.

History: L. 1973, ch. 85, § 130; Jan. 1, 1974.

* This act includes 16a-1-101 through 16a-9-102, 16-207, 16-403, 17-2214 and 84-9-203.



16a-9-102 (UCCC) Continuation of licensing.

16a-9-102. (UCCC) Continuation of licensing. All persons licensed or otherwise authorized under the provisions of article 4 of chapter 16 of the Kansas Statutes Annotated, and amendments thereto, on the effective date of this act are licensed to make supervised loans under sections 1 through 135 of this act [*], pursuant to the part on supervised lenders (part 3) of the article on finance charges and related provisions (article 2), and all provisions of that part apply to the persons so previously licensed or authorized. The administrator may, but is not required to, deliver evidence of licensing to the persons so previously licensed or authorized.

History: L. 1973, ch. 85, § 131; Jan. 1, 1974.

* This act includes 16a-1-101 through 16a-9-102, 16-207, 16-403, 17-2214 and 84-9-203.









Chapter 17 CORPORATIONS

Article 6 POWERS AND DUTIES OF CORPORATIONS

17-618 Eminent domain, exercise by sundry corporations and partnerships.

17-618. Eminent domain, exercise by sundry corporations and partnerships. Lands may be appropriated for the use of macadam-road, plank-road, hospital corporation or association, telegraph and telephone corporations, electric, hydraulic, irrigating, milling and manufacturing corporations using power, oil companies, pipeline companies, and for the piping of gas in the same manner as is provided in K.S.A. 26-501 to 26-516, inclusive, and any macadam-road, plank-road, telegraph and telephone corporations, hydraulic, irrigating, oil company, pipeline company, gas company, partnership holding a certificate of convenience as a public utility issued by the state corporation commission, milling or manufacturing corporation using power desiring the right to dam or take water from any stream, to conduct water in canals or raceways or pipes, or to conduct compressed air in pipes, or to conduct oil in pipes or conduct gas in pipes, or transmit power or communications by shafting, belting, or belting and pulleys, or ropes and pulleys, or by electrical current, or by compressed air, may obtain such right or the right-of-way for all necessary canals, raceways, pipes, shafting, belting and pulleys, ropes and pulleys or wires or cables in manner as aforesaid; and such canals, raceways, pipes, shafting, belting, belting and pulleys, ropes and pulleys or wires or cables may be laid, carried or stretched on, through or over any land or lot, or along or upon any stream of water, using so much of the water thereof as may be needed for any of the purposes aforesaid, or through any street or alley or public ground of any city of the second or third class: Provided, That no such canal or raceway shall be located through any street or alley or any public ground of any city without the consent of the municipal authorities thereof: Provided further, That it shall be unlawful for any person or corporation to locate or construct any irrigating canal or raceway along or upon any stream of water or take and use the water of any stream in such manner as to interfere with or in any wise hinder, delay or injure any milling or irrigating improvements already constructed or located along or upon any stream of water, or to diminish the supply of water flowing to or through any established irrigating canal: Provided further, That in case of the erection of a dam, the report of the commissioners, instead of defining the quantity and boundaries of the land overflowed, shall designate particularly the height of such dam.

History: G.S. 1868, ch. 23, § 88; L. 1871, ch. 64, § 1; L. 1876, ch. 58, § 1; L. 1891, ch. 85, § 1; L. 1899, ch. 95, § 1; L. 1901, ch. 128, § 1; L. 1917, ch. 122, § 1; R.S. 1923, 17-618; L. 1947, ch. 183, § 1; L. 1963, ch. 234, § 37; Jan. 1, 1964.



17-619 Powers of sundry companies.

17-619. Powers of sundry companies. That any macadam-road, plank-road, telegraph, hydraulic, irrigating, gas company, milling or other manufacturing corporation using power, duly chartered and organized, may furnish, sell, let, or lease, for such time as such corporation may determine, any portion of its water or power or gas to any person or persons or corporation or partnerships who may wish to use the same, and may convey water in channels, raceways, or pipes, and convey gas or compressed air in pipes, and may transmit power by shafting, belting, belting and pulleys, ropes and pulleys, or by electrical current, or by compressed air; and such corporation may borrow such sums of money as may be necessary for completing, furnishing or operating its canals, raceways, pipes, dams, mills, or machinery, and may issue and dispose of its bonds for any amount so borrowed, and may mortgage the corporate property and franchise, or any part of the same, to secure the payment of any debt contracted by the corporation for the purposes aforesaid.

History: L. 1876, ch. 58, § 2; L. 1891, ch. 85, § 2; L. 1899, ch. 95, § 2; May 15; R.S. 1923, 17-619.



17-623 Sewerage corporations; powers in cities.

17-623. Sewerage corporations; powers in cities. Any sewerage corporation shall have full power to construct, operate and maintain a sewer, sewers, or a system of sewerage, as may be required by the city where located, for the public and private use, convenience and health of the residents of said city, or for other purposes; and such corporations shall have power to lay or construct pipes, mains, and conductors, for operating said corporation's sewer, sewers, or system of sewerage, through the streets, lanes, alleys and squares in such city, with the consent of the municipal authorities thereof, and under such regulations as they may prescribe.

History: L. 1885, ch. 103, § 1; March 14; R.S. 1923, 17-623.



17-624 Same; contracts with cities.

17-624. Same; contracts with cities. The municipal authorities of any city of the first or second class in which any sewerage corporation shall exist are hereby authorized to contract with any such corporation for the drainage and sewerage of the streets, lots, lanes, squares and public places in any such said city of the first and second class.

History: L. 1885, ch. 103, § 2; March 14; R.S. 1923, 17-624.



17-625 Irrigation corporations; operations authorized.

17-625. Irrigation corporations; operations authorized. Corporations may be organized for the purpose of constructing, maintaining and operating dams, reservoirs, sluices, ditches and canals, to divert, convey, store and deliver water to be used by such corporations, or by any other persons, for the purpose of irrigating land. Any such corporation is authorized to construct, maintain and operate a dam or reservoir with sluices, canals and ditches for the purpose of conveying, storing and delivering water, either upon or away from a running stream of water, or both, but subject to the prior rights of all persons to the use of the water and to the rights of all persons to land.

History: L. 1933, ch. 155, § 1; March 22.



17-626 Same; general powers.

17-626. Same; general powers. Any such corporation shall have the power:

(a) To cause such examination and survey for its proposed works to be made, as may be necessary to the selection of the most advantageous site, route or routes, and by its officers, agents or servants to enter upon the land of any person for the purpose of making such examination and survey;

(b) to take and hold such voluntary grants of real and other property as may be made to it to aid in the construction, maintenance and operation of its said works;

(c) to receive the aid of any other party by gifts, written obligations, pledges and mortgages of such other party or parties;

(d) to construct its works upon, along, connecting with or away from any stream of water;

(e) and to obtain, store and deliver water to any other party or parties for use in irrigating land, or for conveyance and delivery to others for such use, at such rates and terms for its services and facilities as such corporation, by its bylaws and regulations, may prescribe, which rates and terms shall be reasonable and nondiscriminating.

Such corporation shall have the power to borrow such sums of money as may be necessary for constructing, maintaining and operating its works, and to issue and dispose of its bonds on account of any amount so borrowed, and to pledge and mortgage its real and other property and franchises to secure the payment of any debt contracted by it for the purposes aforesaid.

History: L. 1933, ch. 155, § 2; March 22.



17-627 Same; eminent domain.

17-627. Same; eminent domain. Such corporations shall have the right to condemn, for its uses, any lands or other property, according to the procedure provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1933, ch. 155, § 3; L. 1963, ch. 234, § 38; Jan. 1, 1964.



17-628 Same; rates and terms for services; appeal; hearing.

17-628. Same; rates and terms for services; appeal; hearing. Whenever any party which shall receive water from such corporation shall consider its rates or terms for its services and facilities to be unreasonable or discriminatory, such other party or parties may appeal to the corporation commission, and if such commission shall consider the complaint to require action by it, it shall notify such corporation and the complainant or complainants and conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act within a county in which any of the works of any such corporation may be located. If the commission decides that such rates or terms are unreasonable or discriminatory, it shall fix rates and terms for the services and facilities of such corporation which shall be binding upon the parties until further order of the commission.

History: L. 1933, ch. 155, § 4; L. 1988, ch. 356, § 50; July 1, 1989.



17-629 Power of corporations to hold stock in and aid similar corporations.

17-629. Power of corporations to hold stock in and aid similar corporations. Any corporation or association which has power to construct, maintain or operate a dam, reservoir, sluices, ditches or canals, or either of them, for the purpose of irrigation, shall have the power to acquire, hold and dispose of shares of stock in any corporation or association organized for the same or similar purposes; and to aid such other corporation, association, or any county or other municipality or public corporation of any kind which has similar powers, in the construction, maintenance or operation of such works, by lending it money, or by guaranteeing, or acting as surety, for its indebtedness, or any part thereof, or by agreeing to pay in any manner or on any conditions, its indebtedness, or any part thereof, contracted for the purpose aforesaid, and shall have power in furtherance of any such guarantee, suretyship or agreement, to pledge its property, real or personal, and its franchises to secure the payment of any such debt, or any part thereof, of such other party.

The making of any such guarantee, suretyship, agreement, pledge or mortgage by the obligor shall be required to be authorized by a majority vote in favor of the proposition of the shares of stock in the corporation, or of the members of the corporation or association, if there be no shares of stock therein, making the same as such obligor, and also by a majority vote of its board of directors, at meetings called, upon at least ten days' notice, for the purpose of passing upon the proposition.

History: L. 1933, ch. 156, § 1; March 21.



17-630 Mortgages and deeds of trust for securing bonds of interstate gas pipelines and certain public utilities or indebtedness incurred under rural electrification act; execution and filing; notice.

17-630. Mortgages and deeds of trust for securing bonds of interstate gas pipelines and certain public utilities or indebtedness incurred under rural electrification act; execution and filing; notice. Every mortgage or deed of trust, or satisfaction thereof, covering any real or personal property situated in this state, made to secure the payment of bonds issued or to be issued thereafter by any corporation which is an interstate gas pipeline company, or by any public utility as defined in K.S.A. 66-104, and amendments thereto, except nothing herein shall apply to or affect railroad corporations, and every mortgage or deed of trust, or satisfaction thereof, covering any real or personal property situated in this state made to secure any indebtedness incurred under the rural electrification act of 1936, as amended (U.S. code, title 7, chapter 31), shall be executed and duly acknowledged and certified, as other instruments affecting real estate. Such mortgage or deed of trust, or satisfaction thereof shall be filed in the office of the secretary of state accompanied by the form prescribed by K.S.A. 84-9-521(a), and amendments thereto, which must indicate in box 10 of the form that the instrument is filed in accordance with this section. The secretary shall certify that the instrument has been filed in the secretary's office by endorsing upon the original signed instrument the word "filed" and the date and hour of its filing. This endorsement is the "filing date" of the instrument and is conclusive of the date and time of its filing in the absence of actual fraud. The secretary of state shall thereupon file and index the endorsed instrument in accordance with part 5 of article 9 of the uniform commercial code, and amendments thereto. The instrument shall be effective upon the record until terminated and the secretary of state shall remove the record one year after termination. The filing of such instrument in the office of the secretary of state shall be notice to all persons of the contents thereof and to all subsequent purchasers and encumbrancers of the rights and interests of the parties thereto as to property described in the filed instrument and property acquired subsequent to the execution thereof if the instrument so provides. Notwithstanding any provision of law to the contrary, no other filing of any such instrument shall be necessary. Any such mortgage or deed of trust filed in the office of the register of deeds of any county in this state may be refiled in the office of the secretary of state in the manner provided in this section. Such refiling shall thereafter as to any property not previously released from such mortgage or deed of trust be of the same effect as if the instrument had been originally filed in the office of the secretary of state. The secretary of state shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 5 of article 9 of the uniform commercial code, and amendments thereto.

History: L. 1974, ch. 232, § 1; L. 1975, ch. 129, §1; L. 1999, ch. 39, § 1; L. 2002, ch. 159, § 1; May 23.



17-631 Same; certificate required as condition for filing.

17-631. Same; certificate required as condition for filing. The secretary of state shall not receive for record or for filing any mortgage or deed of trust described in K.S.A. 17-630, unless and until the same has thereon the certificate of a register of deeds that the same has been presented to him pursuant to the provisions of K.S.A. 79-3101 to 79-3107, inclusive, and that any real estate mortgage tax, if any is due, has been paid or that none is due thereon, as the case may be.

History: L. 1974, ch. 232, § 2; July 1.






Article 10a FEDERAL HOME LOAN BANK MEMBERS; SAVINGS AND LOAN ASSOCIATIONS

17-10a01 Building and loan associations and life insurance companies; authority as members and borrowers.

17-10a01. Building and loan associations and life insurance companies; authority as members and borrowers. Any building and loan association or life insurance company, organized and existing under the laws of the state of Kansas, are hereby authorized to subscribe for the stock of and to become a member of the federal home loan bank for the district in which they may be located, or for the stock of a federal home loan bank of an adjoining district, if demanded by convenience; to borrow money from such bank or any other corporation or agency established under the authority of the United States government, and assign their home mortgages, or such other of their assets as may be required by the bank as security therefor; to avail themselves of all the advantages and privileges offered by the federal home loan bank while a member thereof; and to comply with the provisions and requirements of the federal home loan bank act, passed by the congress of the United States and approved July 22, 1932, and any amendments that may hereafter be made to said act, and all regulations made by the authority thereof.

It is the intention of this act, that any such building and loan association or life insurance company, while a member of a federal home loan bank, may function fully as such, including the power to invest in the securities issued by a federal home loan bank, so long as the same are accepted by the United States to secure government deposits, anything in existing laws of the state of Kansas to the contrary notwithstanding.

History: L. 1933, ch. 143, § 1; Jan. 26.



17-10a02 Powers of members or borrowers.

17-10a02. Powers of members or borrowers. Building and loan associations, and other institutions eligible under the federal home loan bank act to become members of a federal home loan bank, or to borrow money therefrom, may, when authorized by the bank, act as agents for such bank in the collection of interest, and amortization or installment payments, as the same become due on collateral pledged to said bank.

The federal home loan bank may agree with a member or borrower that after making current payments of interest or installments on their indebtedness to such bank, any balance of funds so collected may be used in the transaction of their regular or customary business. Such an arrangement between the federal home loan bank and a member or borrower shall not be construed as in any way affecting or invalidating the lien of the bank upon uncollected balances due on securities pledged as collateral.

Any officer, director, trustee, attorney, or agent of a building and loan association, or other borrower, acting as agent for a federal home loan bank in the collection of interest, amortization, or installment payments on collateral deposited with said bank, who shall apply the proceeds of such collections otherwise than as provided in the agreement with the bank, shall be deemed guilty of embezzlement, and subject to the punishment provided by the laws of this state for that offense.

History: L. 1933, ch. 143, § 2; Jan. 26.



17-10a03 Laws applicable upon ceasing to be a member.

17-10a03. Laws applicable upon ceasing to be a member. When a building and loan association or life insurance company, organized and existing under the laws of the state of Kansas, and which has become a member of a federal home loan bank, for any reason ceases to be a member thereof, it shall at once become subject to all the provisions and limitations contained in the laws of the state of Kansas relative to building and loan associations and life insurance companies, except that it may perform such acts as may be necessary to discharge obligations assumed by it while a member of said bank: Provided, however, That such an association may exercise all the powers conferred by this act in relation to the borrowing of money from other corporations or agencies established under the authority of the United States government.

History: L. 1933, ch. 143, § 3; Jan. 26.



17-10a04 Conversion of state building and loan association into federal savings and loan association; conversion of federal savings and loan association into state savings and loan association; procedure.

17-10a04. Conversion of state building and loan association into federal savings and loan association; conversion of federal savings and loan association into state savings and loan association; procedure. Any building and loan association incorporated under the laws of the state of Kansas may be converted into a federal savings and loan association, or any federal savings and loan association may be converted into a state savings and loan association under the laws of the state of Kansas, by complying with the following procedure:

(a) At any regular meeting of the shareholders and members of any such association, or at any special meeting of such association duly called for that purpose in accordance with the bylaws of such association, such shareholders by an affirmative vote of not less than fifty-one percent (51%) of the shares outstanding, shall declare by resolution their desire for conversion.

(b) A copy of the minutes of such meeting of the shareholders and members verified by the president or vice-president and the secretary of the association shall be filed in the office of the state savings and loan commissioner within ten (10) days after such meeting.

(c) In case of conversion from state to federal association, the association shall as soon as possible after the receipt of its federal charter file a copy of the same in the office of the state savings and loan commissioner.

(d) In case of conversion from federal to state association, the association shall first be examined by the state savings and loan commissioner and be found to have all the requirements of existing law to entitle it to become a state savings and loan association.

History: L. 1935, ch. 134, § 1; L. 1972, ch. 53, § 1; July 1.



17-10a05 Same; vesting of title to property; past obligations.

17-10a05. Same; vesting of title to property; past obligations. When such conversion becomes effective as hereinbefore provided, all the property of such association, both real and personal, shall immediately by operation of law and without conveyance or transfer of any kind or character, be vested in such converted association: Provided, however,That such converted association shall continue responsible for all of the obligations of the association prior to the conversion.

History: L. 1935, ch. 134, § 2; May 15.



17-10a06 Insurance of shares with federal savings and loan insurance corporation.

17-10a06. Insurance of shares with federal savings and loan insurance corporation. Any building and loan association is hereby empowered and authorized to do all things necessary to obtain, continue, pay for and terminate insurance of its shares with the federal savings and loan insurance corporation as provided by title IV [*] of the national housing act.

History: L. 1937, ch. 173, § 1; March 29.

* "Title IV" see 48 Stat. 1255 to 1260; 49 Stat. 298, 299; 12 U.S.C.A. §§ 1724 to 1730.



17-10a07 Same; ratification of prior actions.

17-10a07. Same; ratification of prior actions. Any action heretofore taken by any building and loan association in connection with obtaining insurance of its shares with the federal savings and loan insurance corporation is hereby ratified and confirmed.

History: L. 1937, ch. 173, § 2; March 29.



17-10a08 Rights and privileges granted to federal savings and loan associations.

17-10a08. Rights and privileges granted to federal savings and loan associations. Every federal savings and loan association incorporated under the provisions of section 5 [*] of the home owners' loan act of 1933, doing business in this state and the shares or accounts issued by any such association shall have all the rights, powers, and privileges, and shall be entitled to the same exemptions and immunities as are building and loan associations organized under the laws of this state and the shares of such associations.

History: L. 1937, ch. 174, § 1; March 31.

* "Section 5," see 48 Stat. 132, 645, 646, 49 Stat. 297; 61 Stat. 786; 62 Stat. 1239; 12 U.S.C.A. § 1464.






Article 11 HOME BUILDING AND OWNING CORPORATIONS; HOME SURROUNDINGS

17-1108a Home building and owning corporations; powers.

17-1108a. Home building and owning corporations; powers. Any corporation established pursuant to K.S.A. 17-1101 et seq., and amendments thereto, prior to July 1, 1995, shall continue in existence but shall be governed by the provisions of chapter 17 of the Kansas Statutes Annotated relating to the powers, duties and functions of other not-for-profit corporations.

History: L. 1995, ch. 115, § 1; July 1.






Article 12 SECURITIES

17-1286 Control share acquisitions; control shares, defined.

17-1286. Control share acquisitions; control shares, defined. "Control shares" means shares that, except for this act, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person, or in respect to which that person may exercise or direct the exercise of voting power, would entitle that person immediately after acquisition of the shares, directly or indirectly, alone or as part of a group, to exercise or direct the exercise of the voting power of the issuing public corporation, in the election of directors within any of the following ranges of voting power:

(a) One-fifth or more but less than 1/3 of all the voting power.

(b) One-third or more but less than a majority of all the voting power.

(c) A majority or more of all voting power.

History: L. 1988, ch. 93, § 1; April 21.



17-1287 Same; control share acquisition, defined.

17-1287. Same; control share acquisition, defined. (a) "Control share acquisition" means the acquisition, directly or indirectly, by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares.

(b) For purposes of this act, all shares acquired within a 120-day period, and all shares acquired pursuant to a plan to make a control share acquisition, are deemed to have been acquired in the same acquisition.

(c) The acquisition of any shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

(1) An acquisition before, or pursuant to an agreement existing before the effective date of this act.

(2) Pursuant to a will or other testamentary disposition, the laws of descent and distribution or by inter vivos gift when the gift is made in good faith and not for the purpose of circumventing this act.

(3) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this act.

(4) Pursuant to a merger or consolidation effected in compliance with K.S.A. 17-6701 et seq., and amendments thereto, if the issuing public corporation is a party to the agreement of merger or consolidation.

(5) An acquisition from the issuing public corporation.

(6) An acquisition for the benefit of others by a person acting in good faith and not for the purpose of circumventing this act to the extent that the person may not exercise or direct the exercise of the voting power or disposition of the shares except upon the instruction of others.

(7) An acquisition by or from a person whose shares have been accorded voting rights in compliance with this act, or an acquisition from a person whose previous acquisition would have constituted a control share acquisition but for paragraphs (1) through (6) of this subsection if the acquisition entitles the person making the acquisition, directly or indirectly, alone or as part of a group, to exercise or direct the exercise of voting power of the corporation in the election of directors within a range not in excess of the range of voting power associated with the shares as previously held.

History: L. 1988, ch. 93, § 2; April 21.



17-1288 Same; interested shares, defined.

17-1288. Same; interested shares, defined. "Interested shares" means the shares of an issuing public corporation with respect to which any of the following persons may exercise or direct the exercise of voting power in the election of directors of the issuing public corporation:

(a) A person or member of a group that makes or proposes to make a control share acquisition.

(b) Any officer of the issuing public corporation.

(c) Any employee of the issuing public corporation who is also a director of the corporation.

History: L. 1988, ch. 93, § 3; April 21.



17-1289 Same; issuing public corporation, defined.

17-1289. Same; issuing public corporation, defined. (a) An "issuing public corporation" means a corporation organized under the laws of the state of Kansas that has:

(1) One hundred or more shareholders;

(2) its principal place of business or its principal office in Kansas, or that owns or controls assets within Kansas having a fair market value of more than $1,000,000; and

(3) either:

(A) More than 10% of its shareholders resident in Kansas;

(B) more than 10% of its shares owned of record or beneficially by Kansas residents; or

(C)  one thousand shareholders resident in Kansas.

(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

History: L. 1988, ch. 93, § 4; L. 2016, ch. 110, § 10; July 1.



17-1290 Same; application of act.

17-1290. Same; application of act. (a) Unless before the control acquisition a corporation's articles of incorporation or bylaws provide that this act does not apply to control share acquisitions of shares of the corporation, control shares of an issuing public corporation acquired in a control share acquisition have only such voting rights as are conferred by K.S.A. 17-1294.

(b) Notwithstanding subsection (a), the provisions of this act will not apply to control share acquisitions of an issuing public corporation for a period of six months from the effective date of this act, unless the corporation's articles of incorporation or bylaws provide that this article will apply.

History: L. 1988, ch. 93, § 5; April 21.



17-1291 Same; acquiring person statement, contents.

17-1291. Same; acquiring person statement, contents. Any person who makes or proposes to make a control share acquisition may at the person's election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement must set forth all of the following:

(a) The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares.

(b) A statement that the acquiring person statement is given pursuant to this act.

(c) The number of shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each other member of the group.

(d) The range of voting power under which the control share acquisition falls or would, if consummated, fall.

(e) If the control share acquisition has not taken place:

(1) A description in reasonable detail of the terms of the proposed control share acquisition; and

(2) Representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.

History: L. 1988, ch. 93, § 6; April 21.



17-1292 Same; special meeting to determine voting rights, when.

17-1292. Same; special meeting to determine voting rights, when. (a) If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation's expenses of a special meeting, within 10 days thereafter, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.

(b) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within 50 days after receipt by the issuing public corporation of the request.

(c) If no request is made, the voting rights to be accorded the shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders.

(d) If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than 30 days after receipt by the issuing public corporation of the acquiring person statement.

History: L. 1988, ch. 93, § 7; April 21.



17-1293 Same; notice of special meeting.

17-1293. Same; notice of special meeting. (a) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:

(1) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this act.

(2) A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.

History: L. 1988, ch. 93, § 8; April 21.



17-1294 Same; voting rights of control shares; resolution.

17-1294. Same; voting rights of control shares; resolution. (a) Control shares acquired in a control share acquisition have the same voting rights as were accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.

(b) To be approved under this section, the resolution must be approved by:

(1) The affirmative vote of a majority of all outstanding shares entitled to vote in the election of directors voting by class if required by the terms of the shares; and

(2) the affirmative vote of a majority of all outstanding shares entitled to vote in the election of directors voting by class if required by the terms of the shares, excluding all interested shares.

History: L. 1988, ch. 93, § 9; April 21.



17-1295 Same; redemption of shares, when.

17-1295. Same; redemption of shares, when. (a) Unless otherwise provided in the articles of incorporation or bylaws of an issuing public corporation before a control share acquisition has occurred or has been proposed, the issuing public corporation may call for redemption of not less than all shares acquired in a control share acquisition at a redemption price equal to the market value of the shares at the time the call for redemption is given, in the event:

(1) An acquiring person statement has not been delivered to the issuing public corporation by the acquiring person by the tenth day after the control share acquisition; or

(2) an acquiring person statement has been filed but the shareholders have voted not to accord voting rights to the control shares.

(b) The call for redemption shall be given within 30 days after the event giving the issuing public corporation the option to call for redemption and the shares shall be redeemed within 60 days after the call is given.

History: L. 1988, ch. 93, § 10; April 21.



17-1296 Same; dissenters' rights, notice.

17-1296. Same; dissenters' rights, notice. (a) Unless otherwise provided in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred or has been proposed, in the event that control shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of all voting power, each shareholder of the issuing public corporation who objected thereto in writing and whose shares either were not entitled to vote or were not voted in favor of the control share acquisition and who files such written objection with the corporation before the taking of the vote on the control share acquisition shall have dissenters' rights as provided in K.S.A. 17-6712, and amendments thereto.

(b) As soon as practicable after these events have occurred, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that they have dissenters' rights to receive the fair value of their shares pursuant to K.S.A. 17-6712, and amendments thereto.

(c) As used in this section, "fair value" means a value not less than the highest price paid per share by the acquiring person in the control share acquisition.

History: L. 1988, ch. 93, § 11; April 21.



17-1297 Same; control shares, voting rights; affiliate and associate, defined.

17-1297. Same; control shares, voting rights; affiliate and associate, defined. (a) As used in this section "affiliate" means a person that directly or indirectly controls, is controlled by, or is under common control with, a specified person.

(b) As used in this section "associate," when used to indicate a relationship with any person, means any of the following:

(1) Any corporation or organization of which the person is an officer, director or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class or series of shares entitled to vote or other equity interest.

(2) Any trust or estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or personal representative or in a similar fiduciary capacity.

(3) Any relative or spouse of the person, or any relative of the spouse, residing in the house of the person.

(c) Control shares acquired in a control share acquisition that do not have voting rights accorded them by approval of a resolution of shareholders shall regain their voting rights on transfer to a person other than the acquiring person or affiliate or associate of the acquiring person, unless the acquisition of the shares by the other person constitutes a control share acquisition, in which case the voting rights of the shares acquired by such other person are subject to the provisions of this act.

History: L. 1988, ch. 93, § 12; April 21.



17-1298 Same; enforcement of act.

17-1298. Same; enforcement of act. An acquiring person, an issuing public corporation and a shareholder of an issuing public corporation may sue at law or in equity to enforce the provisions of this act.

History: L. 1988, ch. 93, § 13; April 21.






Article 12a UNIFORM SECURITIES ACT

17-12a,101 Citation of act.

17-12a101. Citation of act. K.S.A. 17-12a101 through 17-12a703, and amendments thereto, may be cited as the Kansas uniform securities act.

History: L. 2004, ch. 154, § 1; July 1, 2005.



17-12a,102 Definitions.

17-12a102. Definitions. In this act, unless the context otherwise requires:

(1) "Administrator" means the securities commissioner of Kansas, appointed as provided in K.S.A. 75-6301, and amendments thereto.

(2) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities, but a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this act.

(3) "Bank" means:

(A) A banking institution organized under the laws of the United States;

(B) a member bank of the federal reserve system;

(C) any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the comptroller of the currency pursuant to section 1 of Public Law 87-722 (12 U.S.C. section 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this act; and

(D) a receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C).

(4) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) An agent;

(B) an issuer;

(C) a bank, savings institution, or trust company if:

(i) Its activities as a broker-dealer are limited to those specified in subsections 3(a)(4)(B)(i) through (vi) and (viii) through (x); 3(a)(4)(B)(xi) if limited to unsolicited transactions; 3(a)(5)(B); and 3(a)(5)(C) of the securities exchange act of 1934 (15 U.S.C. sections 78c(a)(4) and (5)); or

(ii) it is a bank that satisfies the conditions described in subsection 3(a)(4)(E) of the securities exchange act of 1934 (15 U.S.C. section 78c(a)(4));

(D) an international banking institution; or

(E) a person excluded by rule adopted or order issued under this act.

(5) "Depository institution" means:

(A) A bank; or

(B) a savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the federal deposit insurance corporation, the national credit union share insurance fund, or a successor authorized by federal law. The term does not include:

(i) An insurance company or other organization primarily engaged in the business of insurance;

(ii) a morris plan bank; or

(iii) an industrial loan company.

(6) "Federal covered investment adviser" means a person registered under the investment advisers act of 1940.

(7) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under section 18(b) of the securities act of 1933 (15 U.S.C. section 77r(b)) or rules or regulations adopted pursuant to that provision.

(8) "Filing" means the receipt under this act of a record by the administrator or a designee of the administrator.

(9) "Fraud," "deceit," and "defraud" are not limited to common law deceit.

(10) "Guaranteed" means guaranteed as to payment of all principal and all interest.

(11) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) A depository institution or international banking institution;

(B) an insurance company;

(C) a separate account of an insurance company;

(D) an investment company as defined in the investment company act of 1940;

(E) a broker-dealer registered under the securities exchange act of 1934;

(F) an employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a named fiduciary, as defined in the employee retirement income security act of 1974, that is a broker-dealer registered under the securities exchange act of 1934, an investment adviser registered or exempt from registration under the investment advisers act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company;

(G) a plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the employee retirement income security act of 1974, that is a broker-dealer registered under the securities exchange act of 1934, an investment adviser registered or exempt from registration under the investment advisers act of 1940, an investment adviser registered under this act, a depository institution, or an insurance company;

(H) a trust, if it has total assets in excess of $10,000,000, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) an organization described in section 501(c)(3) of the internal revenue code (26 U.S.C. section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10,000,000;

(J) a small business investment company licensed by the small business administration under Section 301(c) of the small business investment act of 1958 (15 U.S.C. section 681(c)) with total assets in excess of $10,000,000;

(K) a private business development company as defined in section 202(a)(22) of the investment advisers act of 1940 (15 U.S.C. section 80b-2(a)(22)) with total assets in excess of $10,000,000;

(L) a federal covered investment adviser acting for its own account;

(M) a "qualified institutional buyer" as defined in rule 144A(a)(1), other than rule 144A(a)(1)(i)(H), adopted under the securities act of 1933 (17 C.F.R. § 230.144A);

(N) a "major U.S. institutional investor" as defined in rule 15a-6(b)(4)(i) adopted under the securities exchange act of 1934 (17 C.F.R. § 240.15a-6);

(O) any other person, other than an individual, of institutional character with total assets in excess of $10,000,000 not organized for the specific purpose of evading this act; or

(P) any other person specified by rule adopted or order issued under this act.

(12) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

(13) "Insured" means insured as to payment of all principal and all interest.

(14) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the securities act of 1933.

(15) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice to others for compensation as part of a business or that holds itself out as providing investment advice to others for compensation. The term does not include:

(A) An investment adviser representative;

(B) a lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession;

(C) a broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice;

(D) a publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) a federal covered investment adviser;

(F) a bank, savings institution or trust company;

(G) any other person that is excluded by the investment advisers act of 1940 from the definition of investment adviser; or

(H) any other person excluded by rule adopted or order issued under this act.

(16) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) Performs only clerical or ministerial acts;

(B) is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this state, as that term is defined by rule adopted under section 203A of the investment advisers act of 1940 (15 U.S.C. section 80b-3a), and is:

(i) An "investment adviser representative" as that term is defined by rule adopted under section 203A of the investment advisers act of 1940 (15 U.S.C. section 80b-3a); or

(ii) not a "supervised person" as that term is defined in Section 202(a)(25) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); or

(D) is excluded by rule adopted or order issued under this act.

(17) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

(18) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

(19) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to section 14(d) of the securities exchange act of 1934 (15 U.S.C. § 78n(d)).

(20) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(21) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients; or

(B) any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

(22) "Predecessor act" means the Kansas securities act repealed by K.S.A. 17-12a703, and amendments thereto.

(23) "Price amendment" means the amendment to a registration statement filed under the securities act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the securities act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(24) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

(25) "Record," except in the phrases "of record," "official record," and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value.

(A) A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

(B) A gift of assessable stock is considered to involve an offer and sale.

(C) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, is considered to include an offer of the other security.

(27) "Securities and exchange commission" means the United States securities and exchange commission.

(28) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

(A) Includes both a certificated and an uncertificated security;

(B) does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period;

(C) does not include an interest in a contributory or noncontributory pension or welfare plan subject to the employee retirement income security act of 1974;

(D) includes as an "investment contract" an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor. A "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party or other investors; and

(E) "investment contract" may include an interest in a limited partnership and a limited liability company and shall include a viatical investment as defined by rule adopted or order issued under this act.

(29) "Self-regulatory organization" means a national securities exchange registered under the securities exchange act of 1934, a national securities association of broker-dealers registered under the securities exchange act of 1934, a clearing agency registered under the securities exchange act of 1934, or the municipal securities rulemaking board established under the securities exchange act of 1934.

(30) "Sign" means, with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) to attach or logically associate with the record an electronic symbol, sound, or process.

(31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(32) "Rules" when used in the context of the rules adopted by the administrator, means rules and regulations adopted by the administrator pursuant to this act.

History: L. 2004, ch. 154, § 2; L. 2006, ch. 47, § 1; July 1.



17-12a,103 References to federal statutes.

17-12a103. References to federal statutes. "Securities act of 1933" (15 U.S.C. section 77a et seq.), "securities exchange act of 1934" (15 U.S.C. section 78a et seq.), "public utility holding company act of 1935" (15 U.S.C. section 79 et seq.), "investment company act of 1940" (15 U.S.C. section 80a-1 et seq.), "investment advisers act of 1940" (15 U.S.C. section 80b-1 et seq.), "employee retirement income security act of 1974" (29 U.S.C. section 1001 et seq.), "national housing act" (12 U.S.C. section 1701 et seq.), "commodity exchange act" (7 U.S.C. Section 1 et seq.), "internal revenue code" (26 U.S.C. section 1 et seq.), "securities investor protection act of 1970" (15 U.S.C. section 78aaa et seq.), "securities litigation uniform standards act of 1998" (112 Stat. 3227), "small business investment act of 1958" (15 U.S.C. section 661 et seq.), and "electronic signatures in global and national commerce act" (15 U.S.C. section 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of the latest amendment to any provision of this act.

History: L. 2004, ch. 154, § 3; July 1, 2005.



17-12a,104 References to federal agencies.

17-12a104. References to federal agencies. A reference in this act to an agency or department of the United States is also a reference to a successor agency or department.

History: L. 2004, ch. 154, § 4; July 1, 2005.



17-12a,105 Electronic records and signatures.

17-12a105. Electronic records and signatures. This act modifies, limits, and supersedes the federal electronic signatures in global and national commerce act, but does not modify, limit, or supersede section 101(c) of that act (15 U.S.C. section 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. section 7003(b)). This act authorizes the filing of records and signatures, when specified by provisions of this act or by a rule adopted or order issued under this act, in a manner consistent with section 104(a) of that act (15 U.S.C. section 7004(a)).

History: L. 2004, ch. 154, § 5; July 1, 2005.



17-12a,201 Exempt securities.

17-12a201. Exempt securities. The following securities are exempt from the requirements of K.S.A. 17-12a301 through 17-12a306 and 17-12a504, and amendments thereto:

(1) A security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. § 230.131) adopted under the securities act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the congress; or a certificate of deposit for any of the foregoing;

(2) a security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) a security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A) An international banking institution;

(B) a banking institution organized under the laws of the United States; a member bank of the federal reserve system; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the federal deposit insurance corporation, the national credit union share insurance fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the comptroller of currency pursuant to section 1 of public law 87-722 (12 U.S.C. section 92a); or

(C) any other depository institution, unless by rule or order the administrator proceeds under K.S.A. 17-12a204, and amendments thereto;

(4) a security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state;

(5) a security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) Regulated in respect to its rates and charges by the United States or a state;

(B) regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory; or

(C) a public utility holding company registered under the public utility holding company act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) (A) a federal covered security specified in section 18(b)(1) of the securities act of 1933 (15 U.S.C. section 77r(b)(1)) or by rule adopted under that provision;

(B) a security listed or approved for listing on another securities market specified by rule under this act;

(C) a put or a call option contract; a warrant; or a subscription right on or with respect to securities described in subsections (A) or (B);

(D) an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the securities exchange act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the securities exchange act of 1934;

(E) an offer or sale of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or

(F) an option or a derivative security designated by the securities and exchange commission under section 9(b) of the securities exchange act of 1934 (15 U.S.C. section 78i(b));

(7) a security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the investment company act of 1940 (15 U.S.C. section 80a-3(c)(10)(B)). With respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this act limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to paragraph (B) the scope of the exemption and the grounds for denial or suspension, and requiring an issuer:

(A) To file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the administrator does not disallow the exemption within the period established by the rule;

(B) to file a request for exemption authorization for which a rule under this act may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with K.S.A. 17-12a611, and grounds for denial or suspension of the exemption; or

(C) to register under K.S.A. 17-12a304;

(8) any stock or other security evidencing membership or ownership in, evidencing the right to patronize, issued in lieu of a cash patronage dividend by, or representing a debt of a cooperative organized under K.S.A. 17-1601 et seq., and amendments thereto, but the administrator, by rule or order, may require the filing of a notice and place conditions upon the exemption for sales of securities to persons who are not members within the meaning of K.S.A. 17-1606, and amendments thereto; and

(9) an equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the securities act of 1933 (15 U.S.C. section 77r(b)(1)).

History: L. 2004, ch. 154, § 6; July 1, 2005.



17-12a,202 Exempt transactions.

17-12a202. Exempt transactions. The following transactions are exempt from the requirements of K.S.A. 17-12a301 through 17-12a306 and 17-12a504, and amendments thereto:

(1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

(2) a nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this act, and a resale transaction by a sponsor of a unit investment trust registered under the investment company act of 1940, in a security of a class that has been outstanding in the hands of the public for at least 90 days, if, at the date of the transaction:

(A) (i) The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(ii) the security is sold at a price reasonably related to its current market price;

(iii) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution; and

(iv) a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this act or a record filed with the securities and exchange commission that is publicly available contains:

(a) A description of the business and operations of the issuer;

(b) the names of the issuer's executive officers and the names of the issuer's directors, if any;

(c) an audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(d) an audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; or

(B) (i) the issuer of the security has a class of equity securities listed on a national securities exchange registered under the securities exchange act of 1934 or designated for trading on the national association of securities dealers automated quotation system, unless the issuer of the security is a unit investment trust registered under the investment company act of 1940;

(ii) the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; and

(iii) the issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had the audited balance sheet, a pro forma balance sheet for the combined organization;

(3) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the board of governors of the federal reserve system;

(4) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in an outstanding security if the guarantor of the security files reports with the securities and exchange commission under the reporting requirements of section 13 or 15(d) of the securities exchange act of 1934 (15 U.S.C. § 78m or 78o(d));

(5) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act in a security that:

(A) Is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) has a fixed maturity or a fixed interest or dividend, if:

(i) A default has not occurred during the current fiscal year or within the three previous fiscal years of the issuer and any predecessor in the payment of principal, interest, or dividends on the security; and

(ii) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous 12 months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this act effecting an unsolicited order or offer to purchase;

(7) a nonissuer transaction executed by a bona fide pledgee without the purpose of evading this act;

(8) a nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100,000,000 acting in the exercise of discretionary authority in a signed record for the account of others;

(9) a transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the administrator after a hearing or otherwise;

(10) a transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(11) a transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) a general solicitation or general advertisement of the transaction is not made; and

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this act as a broker-dealer or as an agent;

(12) a transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) a sale or offer to sell to:

(A) An institutional investor;

(B) a federal covered investment adviser; or

(C) any other person exempted by rule adopted or order issued under this act;

(14) a sale or an offer to sell securities by an issuer, if the transaction is part of a single issue in which:

(A) Not more than 25 purchasers are present in this state during any 12 consecutive months, other than those designated in paragraph (13);

(B) a general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this act or an agent registered under this act for soliciting a prospective purchaser in this state; and

(D) the issuer reasonably believes that all the purchasers in this state, other than those designated in paragraph (13), are purchasing for investment;

(15) a transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state;

(16) an offer to sell, but not a sale, of a security not exempt from registration under the securities act of 1933 if:

(A) A registration or offering statement or similar record as required under the securities act of 1933 has been filed, but is not effective, or the offer is made in compliance with rule 165 adopted under the securities act of 1933 (17 C.F.R. § 230.165); and

(B) a stop order of which the offeror is aware has not been issued against the offeror by the administrator or the securities and exchange commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) an offer to sell, but not a sale, of a security exempt from registration under the securities act of 1933 if:

(A) A registration statement has been filed under this act, but is not effective;

(B) a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the administrator under this act; and

(C) a stop order of which the offeror is aware has not been issued by the administrator under this act and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) a transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties;

(19) a rescission offer, sale, or purchase under K.S.A. 17-12a510, and amendments thereto;

(20) an offer or sale of a security through a broker-dealer registered under this act to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this act;

(21) employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B) family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D) insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than 50% of their annual income from those organizations;

(22) a transaction involving:

(A) A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C) the solicitation of tenders of securities by an offeror in a tender offer in compliance with rule 162 adopted under the securities act of 1933 (17 C.F.R. § 230.162);

(23) a nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this act, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this act; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this act, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and the Toronto stock exchange, inc., is a designated securities exchange. After an administrative hearing in compliance with the Kansas administrative procedure act, the administrator, by rule adopted or order issued under this act, may revoke the designation of a securities exchange under this paragraph, if the administrator finds that revocation is necessary or appropriate in the public interest and for the protection of investors; or

(24) a transaction involving an interest in oil, gas or other mineral rights that is conducted in compliance with a rule adopted or order issued under this act. In the rule or order, the administrator may limit the availability of other exemptions provided herein for transactions involving interests in oil, gas or other mineral rights.

History: L. 2004, ch. 154, § 7; L. 2006, ch. 47, § 2; July 1.



17-12a,203 Additional exemptions and waivers.

17-12a203. Additional exemptions and waivers. A rule adopted or order issued under this act may exempt a security, transaction, or offer; a rule under this act may exempt a class of securities, transactions, or offers from any or all of the requirements of K.S.A. 17-12a301 through 17-12a306 and 17-12a504, and amendments thereto; and an order under this act may waive, in whole or in part, any or all of the conditions for an exemption or offer under K.S.A. 17-12a201 and 17-12a202, and amendments thereto.

History: L. 2004, ch. 154, § 8; July 1, 2005.



17-12a,204 Denial, suspension, revocation, condition or limitation of exemptions.

17-12a204. Denial, suspension, revocation, condition or limitation of exemptions. (a) Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this act may deny, suspend application of, condition, limit, or revoke an exemption created under K.S.A. 17-12a201(3)(C), (7) or (8) or 17-12a202, and amendments thereto, or an exemption or waiver created under K.S.A. 17-12a203, and amendments thereto, with respect to a specific security, transaction, or offer. An order under this section may be issued only pursuant to the procedures in K.S.A. 17-12a306(d) or 17-12a604, and amendments thereto, and only prospectively.

(b) Knowledge of order required. A person does not violate K.S.A. 17-12a301, 17-12a303 through 17-12a306, 17-12a504 or 17-12a510, and amendments thereto, by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

(c) Nothing in this section shall be construed to exempt any person from the anti-fraud provisions of K.S.A. 17-12a501, and amendments thereto, nor shall any exemption contained in K.S.A. 17-12a201 through 17-12a203, and amendments thereto, be construed to provide relief from any other provision of this article if the sale of such security would violate the provisions of K.S.A. 17-12a501, and amendments thereto.

History: L. 2004, ch. 154, § 9; L. 2015, ch. 70, § 1; July 1.



17-12a,205 Exemption filing fees.

17-12a205. Exemption filing fees. The administrator may by rules and regulations set a fee not to exceed $2,500 for an application or filing made in connection with any exemption from securities registration.

History: L. 2004, ch. 154, § 10; July 1, 2005.



17-12a,301 Securities registration requirement.

17-12a301. Securities registration requirement. It is unlawful for a person to offer or sell a security in this state unless:

(1) The security is a federal covered security;

(2) the security, transaction, or offer is exempted from registration under K.S.A. 17-12a201 through 17-12a203, and amendments thereto; or

(3) the security is registered under this act.

History: L. 2004, ch. 154, § 11; July 1, 2005.



17-12a,302 Notice filing.

17-12a302. Notice filing. (a) Required filing of records. With respect to a federal covered security, as defined in section 18(b)(2) of the securities act of 1933 (15 U.S.C. § 77r(b)(2)), that is not otherwise exempt under K.S.A. 17-12a201 through 17-12a203, and amendments thereto, a rule adopted or order issued under this act may require the filing of any or all of the following records:

(1) Before the initial offer of a federal covered security in this state, all records that are part of a federal registration statement filed with the securities and exchange commission under the securities act of 1933 and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, signed by the issuer and the payment of a fee not to exceed $2,500;

(2) after the initial offer of the federal covered security in this state, all records that are part of an amendment to a federal registration statement filed with the securities and exchange commission under the securities act of 1933; and

(3) to the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this state, if the sales data are not included in records filed with the securities and exchange commission and payment of a fee not to exceed $2,500.

(b) Notice filing effectiveness and renewal. A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the securities and exchange commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the securities and exchange commission that are required by rule or order under this act to be filed and by paying a renewal fee not to exceed $2,500. A previously filed consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(c) Notice filings for federal covered securities under section 18(b)(4)(E). With respect to a security that is a federal covered security under section 18(b)(4)(E) of the securities act of 1933 (15 U.S.C. § 77r(b)(4)(E)), a rule under this act may require: (1) A notice filing by or on behalf of an issuer to include a copy of form D, including the appendix, as promulgated by the securities and exchange commission, and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, signed by the issuer, not later than 15 days after the first sale of the federal covered security in this state; and (2) the payment of a fee not to exceed $2,500 for a timely filing and the payment of a fee not to exceed $5,000 for any late filing.

(d) Stop orders. Except with respect to a federal security under section 18(b)(1) of the securities act of 1933 (15 U.S.C. § 77r(b)(1)), if the administrator finds that there is a failure to comply with a notice or fee requirement of this section, the administrator may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the administrator other than a late filing fee.

History: L. 2004, ch. 154, § 12; L. 2013, ch. 65, § 1; July 1.



17-12a,303 Securities registration by coordination.

17-12a303. Securities registration by coordination. (a) Registration permitted. A security for which a registration statement has been filed under the securities act of 1933 in connection with the same offering may be registered by coordination under this section.

(b) Required records. A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in K.S.A. 17-12a305, and amendments thereto, and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto:

(1) A copy of the latest form of prospectus filed under the securities act of 1933;

(2) a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this act;

(3) copies of any other information or any other records filed by the issuer under the securities act of 1933 requested by the administrator; and

(4) an undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the securities and exchange commission.

(c) Conditions for effectiveness of registration statement.A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

(1) A stop order under subsection (d) or K.S.A. 17-12a306, and amendments thereto, or issued by the securities and exchange commission is not in effect, and a proceeding is not pending against the issuer under K.S.A. 17-12a306, and amendments thereto, and the administrator has not given written notice of deficiencies that are unresolved and that would constitute grounds for a stop order under K.S.A. 17-12a306, and amendments thereto; and

(2) the registration statement has been on file for at least 20 days or a shorter period provided by rule adopted or order issued under this act.

(d) Notice of federal registration statement effectiveness.The registrant shall promptly notify the administrator in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the administrator may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The administrator shall promptly notify the registrant of an order by telephone or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

(e) Effectiveness of registration statement. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the administrator, the registration statement is automatically effective under this act when all the conditions are satisfied or waived. If the registrant notifies the administrator of the date when the federal registration statement is expected to become effective, the administrator shall promptly notify the registrant by a record, indicating whether all the conditions are satisfied or waived and whether the administrator intends the institution of a proceeding under K.S.A. 17-12a306, and amendments thereto. The notice by the administrator does not preclude the institution of such a proceeding.

History: L. 2004, ch. 154, § 13; July 1, 2005.



17-12a,304 Securities registration by qualification.

17-12a304. Securities registration by qualification. (a) Registration permitted. A security may be registered by qualification under this section.

(b) Required records. A registration statement under this section must contain the information or records specified in K.S.A. 17-12a305, and amendments thereto, a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, and the following information or records unless waived by the administrator for good cause shown:

(1) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) with respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the 30th day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) with respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) with respect to a person owning of record or owning beneficially, if known, 10% or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5) with respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) with respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) the capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finder's fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) the estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) a description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold 10% or more in the aggregate of those options;

(11) the dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) a description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) a copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with K.S.A. 17-12a202 (17)(B), and amendments thereto;

(14) a specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) a signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) a signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record that is public, which is used in connection with the registration statement;

(17) a balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; and

(18) any additional information or records required by rule adopted or order issued under this act.

(c) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective 30 days, or any shorter period provided by rule adopted or order issued under this act, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) A stop order is not in effect and a proceeding is not pending under K.S.A. 17-12a306, and amendments thereto;

(2) the administrator has not issued an order under K.S.A. 17-12a306, and amendments thereto, delaying effectiveness; and

(3) the applicant or registrant has not requested that effectiveness be delayed.

(d) Delay of effectiveness of registration statement. The administrator may delay effectiveness once for not more than 90 days if the administrator determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The administrator may also delay effectiveness for a further period of not more than 30 days if the administrator determines that the delay is necessary or appropriate.

(e) Prospectus distribution may be required. A rule adopted or order issued under this act may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) the confirmation of a sale made by or for the account of the person;

(3) payment pursuant to such a sale; or

(4) delivery of the security pursuant to such a sale.

History: L. 2004, ch. 154, § 14; July 1, 2005.



17-12a,305 Securities registration filings.

17-12a305. Securities registration filings. (a) Who may file. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this act.

(b) Filing fee. A person filing a registration statement shall pay a fee established by the administrator by rule or order, but not more than $2,500 for each year that the registration statement is effective. If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under K.S.A. 17-12a306, and amendments thereto, the administrator shall retain an amount of the fee established by the administrator by rule or order.

(c) Status of offering. A registration statement filed under K.S.A. 17-12a303 or 17-12a304, and amendments thereto, must specify:

(1) The amount of securities to be offered in this state;

(2) the states in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the securities and exchange commission, or a court.

(d) Incorporation by reference. A record filed under this act or the predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e) Nonissuer distribution. In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or K.S.A. 17-12a304, and amendments thereto, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f) Escrow and impoundment. A rule adopted or order issued under this act may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this act, but the administrator may not reject a depository institution solely because of its location in another state.

(g) Form of subscription. A rule adopted or order issued under this act may require as a condition of registration that a security registered under this act be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this act or preserved for a period specified by the rule or order, which may not be longer than five years.

(h) Effective period. Except while a stop order is in effect under K.S.A. 17-12a306, and amendments thereto, a registration statement is effective for one year after its effective date, or for any longer period designated by rule adopted or order issued under this act during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this act are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the administrator.

(i) Periodic reports. While a registration statement is effective, a rule adopted or order issued under this act may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering.

(j) Posteffective amendments. A registration statement shall be amended after its effective date if there are material changes in information or documents in the registration statement or if there is an increase in the aggregate amount of securities offered or sold in this state. The posteffective amendment becomes effective when filed with the administrator. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee based upon the increase in such price calculated in accordance with the rate and fee specified in subsection (b). If a posteffective amendment for registration of additional securities and payment of additional fees is not filed in a timely manner, there shall be no penalty assessed if the amendment is filed and the additional registration fee is paid within one year after the date the additional securities are sold in this state.

History: L. 2004, ch. 154, § 15; L. 2006, ch. 47, § 3; July 1.



17-12a,306 Denial, suspension and revocation of securities registration.

17-12a306. Denial, suspension and revocation of securities registration. (a) Stop orders. The administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the administrator finds that the order is in the public interest and that:

(1) The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under K.S.A. 17-12a305(j), and amendments thereto, as of its effective date, or a report under K.S.A. 17-12a305(i), and amendments thereto, is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) this act or a rule adopted or order issued under this act or a condition imposed under this act has been willfully violated, in connection with the offering, by:

(A) The person filing the registration statement, but only if such person is directly or indirectly controlled by or acting for the issuer;

(B) the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function;

(C) a promoter of the issuer;

(D) a person directly or indirectly controlling or controlled by the issuer; or

(E) an underwriter;

(3) the security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this act applicable to the offering, but the administrator may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the administrator may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4) the issuer's enterprise or method of business includes or would include activities that are unlawful where performed or in this state;

(5) with respect to a security sought to be registered under K.S.A. 17-12a303, and amendments thereto, there has been a failure to comply with the undertaking required by K.S.A. 17-12a303(b)(4), and amendments thereto;

(6) the applicant or registrant has not paid the filing fee, but the administrator shall void the order if the deficiency is corrected;

(7) the offering:

(A) Will work or tend to work a fraud upon purchasers or would so operate;

(B) has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options; or

(C) is being made on terms that are unfair, unjust, or inequitable;

(b) Enforcement of subsection (a)(7). To the extent practicable, the administrator by rule adopted or order issued under this act shall publish standards that provide notice of conduct that violates subsection (a)(7).

(c) Institution of stop order. The administrator may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the administrator when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective.

(d) Summary process. The administrator may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the administrator shall promptly notify each person specified in subsection (e) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator, within 30 days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(e) Procedural requirements for stop order. (1) A stop order may not be issued under this section without:

(A) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(B) an opportunity for hearing; and

(C) findings of fact and conclusions of law in a record.

(2) Any proceeding under this section shall be done in accordance with the Kansas administrative procedure act.

(f) Modification or vacation of stop order. The administrator may modify or vacate a stop order issued under this section if the administrator finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

History: L. 2004, ch. 154, § 16; July 1, 2005.



17-12a,307 Waiver and modification.

17-12a307. Waiver and modification. The administrator may waive or modify, in whole or in part, any or all of the requirements of K.S.A. 17-12a302, 17-12a303 and 17-12a304(b), and amendments thereto, or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to K.S.A. 17-12a305(i), and amendments thereto.

History: L. 2004, ch. 154, § 17; July 1, 2005.



17-12a,401 Broker-dealer registration requirement and exemptions.

17-12a401. Broker-dealer registration requirement and exemptions. (a) Registration requirement. It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this act as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) A broker-dealer without a place of business in this state if its only transactions effected in this state are with:

(A) The issuer of the securities involved in the transactions;

(B) a broker-dealer registered under this act or not required to be registered as a broker-dealer under this act;

(C) an institutional investor;

(D) a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(E) a bona fide preexisting customer whose principal place of residence is not in this state and the broker-dealer is registered as a broker-dealer under the securities exchange act of 1934 or not required to be registered under the securities exchange act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence;

(F) a bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if:

(i) The broker-dealer is registered under the securities exchange act of 1934 or not required to be registered under the securities exchange act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) within 45 days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than 75 days after the date on which the application is filed, or, if earlier, the date on which the administrator notifies the person that the administrator has denied the application for registration or has stayed the pendency of the application for good cause;

(G) not more than three customers in this state during the previous 12 months, in addition to those customers specified in subparagraphs (A) through (F) and under subparagraph (H), if the broker-dealer is registered under the securities exchange act of 1934 or not required to be registered under the securities exchange act of 1934 and is registered under the securities act of the state in which the broker-dealer has its principal place of business; and

(H) any other person exempted by rule adopted or order issued under this act; and

(2) a person that deals solely in United States government securities and is supervised as a dealer in government securities by the board of governors of the federal reserve system, the comptroller of the currency, the federal deposit insurance corporation, or the office of thrift supervision.

(c) Limits on employment or association. It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the administrator under this act, the securities and exchange commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this act may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

(d) Foreign transactions. A rule adopted or order issued under this act may permit:

(1) A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A) An individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) an individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) an individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and

(2) an agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in paragraph (1).

History: L. 2004, ch. 154, § 18; July 1, 2005.



17-12a,402 Agent registration requirement and exemptions.

17-12a402. Agent registration requirement and exemptions. (a) Registration requirement. It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this act as an agent or is exempt from registration as an agent under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in section 15(i)(3) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)(3));

(2) an individual who represents a broker-dealer that is exempt under K.S.A. 17-12a401(b) or (d), and amendments thereto;

(3) an individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) an individual who represents an issuer and who effects transactions in the issuer's securities exempted by K.S.A. 17-12a202, and amendments thereto, other than K.S.A. 17-12a202 (11) and (14), and amendments thereto;

(5) an individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under section 18(b)(3) or 18(b)(4)(E) of the securities act of 1933 (15 U.S.C. § 77r(b)(3) or 77r(b)(4)(E)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) an individual who represents a broker-dealer registered in this state under K.S.A. 17-12a401(a), and amendments thereto, or exempt from registration under K.S.A. 17-12a401(b), and amendments thereto, in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record;

(7) an individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) an individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9) any other individual exempted by rule adopted or order issued under this act.

(c) Registration effective only while employed or associated. The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this act or an issuer that is offering, selling, or purchasing its securities in this state.

(d) Limit on employment or association. It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e) Limit on affiliations. An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this act.

History: L. 2004, ch. 154, § 19; L. 2013, ch. 65, § 2; July 1.



17-12a,403 Investment adviser registration requirement and exemptions.

17-12a403. Investment adviser registration requirement and exemptions. (a) Registration requirement. It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this act as an investment adviser or is exempt from registration as an investment adviser under subsection (b).

(b) Exemptions from registration. The following persons are exempt from the registration requirement of subsection (a):

(1) A person without a place of business in this state that is registered under the securities act of the state in which the person has its principal place of business if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this act, or broker-dealers registered under this act;

(B) institutional investors;

(C) bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered under the securities act of the state in which the clients maintain principal places of residence; or

(D) any other client exempted by rule adopted or order issued under this act;

(2) a person without a place of business in this state if the person has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); or

(3) any other person exempted by rule adopted or order issued under this act.

(c) Limits on employment or association. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this act, the securities and exchange commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the administrator, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d) Investment adviser representative registration required. It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this act as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under K.S.A. 17-12a404(a), and amendments thereto, or is exempt from registration under K.S.A. 17-12a404(b), and amendments thereto.

History: L. 2004, ch. 154, § 20; July 1, 2005.



17-12a,404 Investment adviser representative registration requirement and exemptions.

17-12a404. Investment adviser representative registration requirement and exemptions. (a) Registration requirement. It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this act as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection (b).

(b) Exemptions from registration. The following individuals are exempt from the registration requirement of subsection (a):

(1) An individual who is exclusively employed by or associated with an investment adviser that is exempt from registration under K.S.A. 17-12a403(b), and amendments thereto, or a federal covered investment adviser that is excluded from the notice filing requirements of K.S.A. 17-12a405, and amendments thereto; and

(2) any other individual exempted by rule adopted or order issued under this act.

(c) Registration effective only while employed or associated. The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this act or a federal covered investment adviser that has made or is required to make a notice filing under K.S.A. 17-12a405, and amendments thereto.

(d) Limit on affiliations. An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this act prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

(e) Limits on employment or association. It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this act, the securities and exchange commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the administrator, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

(f) Referral fees. An investment adviser registered under this act, a federal covered investment adviser that has filed a notice under K.S.A. 17-12a405, and amendments thereto, or a broker-dealer registered under this act is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this act, a federal covered investment adviser who has filed a notice under K.S.A. 17-12a405, and amendments thereto, or a broker-dealer registered under this act with which the individual is employed or associated as an investment adviser representative.

History: L. 2004, ch. 154, § 21; July 1, 2005.



17-12a,405 Federal covered investment adviser notice filing requirement.

17-12a405. Federal covered investment adviser notice filing requirement. (a) Notice filing requirement. Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b) Notice filing requirement not required. The following federal covered investment advisers are not required to comply with subsection (c):

(1) A federal covered investment adviser without a place of business in this state if its only clients in this state are:

(A) Federal covered investment advisers, investment advisers registered under this act, and broker-dealers registered under this act;

(B) institutional investors;

(C) bona fide preexisting clients whose principal places of residence are not in this state; or

(D) other clients specified by rule adopted or order issued under this act;

(2) a federal covered investment adviser without a place of business in this state if it has had, during the preceding 12 months, not more than five clients that are resident in this state in addition to those specified under paragraph (1); and

(3) any other person excluded by rule adopted or order issued under this act.

(c) Notice filing procedure. A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, and such records as have been filed with the securities and exchange commission under the investment advisers act of 1940 required by rule adopted or order issued under this act and pay the fees specified in K.S.A. 17-12a410(a)(5), and amendments thereto.

(d) Effectiveness of filing. The notice under subsection (c) becomes effective upon its filing, and shall expire on December 31 each year, unless renewed.

History: L. 2004, ch. 154, § 22; L. 2006, ch. 47, § 4; July 1.



17-12a,406 Registration by broker-dealer, agent, investment adviser and investment adviser representative.

17-12a406. Registration by broker-dealer, agent, investment adviser and investment adviser representative. (a) Application for initial registration. A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with K.S.A. 17-12a611, and amendments thereto, and paying the fee specified in K.S.A. 17-12a410, and amendments thereto, and any reasonable fees charged by the designee of the administrator for processing the filing. The application must contain:

(1) The information or record required for the filing of a uniform application; and

(2) upon request by the administrator, any other financial or other information or record that the administrator determines is appropriate.

(b) Amendment. If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Effectiveness of registration. If the administrator finds that the applicant and, if applicable, the officers, directors or partners of the applicant are of sufficient character and reputation to warrant the public trust, and an order is not in effect and a proceeding is not pending under K.S.A. 17-12a412, and amendments thereto, registration becomes effective at noon on the 45th day after a completed application is filed, unless the registration is denied or the administrator has given written notice of deficiencies that are unresolved and that would constitute grounds for denial under K.S.A. 17-12a412, and amendments thereto. A rule adopted or order issued under this act may set an earlier effective date or may defer the effective date until noon on the 45th day after the filing of any amendment completing the application.

(d) Registration renewal. A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect under K.S.A. 17-12a412, and amendments thereto, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this act, by paying the fee specified in K.S.A. 17-12a410, and amendments thereto, and by paying costs charged by the designee of the administrator for processing the filings.

(e) Additional conditions or waivers. A rule adopted or order issued under this act may impose other conditions not inconsistent with the national securities markets improvement act of 1996. An order issued under this act may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

History: L. 2004, ch. 154, § 23; L. 2006, ch. 47, § 5; July 1.



17-12a,407 Succession and change in registration of broker-dealer or investment adviser.

17-12a407. Succession and change in registration of broker-dealer or investment adviser. (a) Succession. A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to K.S.A. 17-12a401 or 17-12a403, and amendments thereto, or a notice pursuant to K.S.A. 17-12a405, and amendments thereto, for the unexpired portion of the current registration or notice filing.

(b) Organizational change. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this act. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this act shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within 45 days after filing its amendment to effect succession.

(c) Name change. A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) Change of control. A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this act.

History: L. 2004, ch. 154, § 24; July 1, 2005.



17-12a,408 Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

17-12a408. Termination of employment or association of agent and investment adviser representative and transfer of employment or association. (a) Notice of termination. If an agent registered under this act terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

(b) Transfer of employment or association. If an agent registered under this act terminates employment by or association with a broker-dealer registered under this act and begins employment by or association with another broker-dealer registered under this act; or if an investment adviser representative registered under this act terminates employment by or association with an investment adviser registered under this act or a federal covered investment adviser who has filed a notice under K.S.A. 17-12a405, and amendments thereto, and begins employment by or association with another investment adviser registered under this act or a federal covered investment adviser who has filed a notice under K.S.A. 17-12a405, and amendments thereto, then upon the filing by or on behalf of the registrant, within 30 days after the termination, of an application for registration that complies with the requirement of K.S.A. 17-12a406(a), and amendments thereto, and payment of the filing fee required under K.S.A. 17-12a410, and amendments thereto, the registration of the agent or investment adviser representative is:

(1) Immediately effective as of the date of the completed filing, if the agent's central registration depository record or successor record or the investment adviser representative's investment adviser registration depository record or successor record does not contain a new or amended disciplinary disclosure within the previous 12 months; or

(2) temporarily effective as of the date of the completed filing, if the agent's central registration depository record or successor record or the investment adviser representative's investment adviser registration depository record or successor record contains a new or amended disciplinary disclosure within the preceding 12 months.

(c) Withdrawal of temporary registration. The administrator may withdraw a temporary registration if there are or were grounds for discipline as specified in K.S.A. 17-12a412, and amendments thereto, and the administrator does so within 30 days after the filing of the application. If the administrator does not withdraw the temporary registration within the 30 day period, registration becomes automatically effective on the 31st day after filing.

(d) Power to prevent registration. The administrator may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e) Termination of registration or application for registration. The administrator may cancel a registration or deny an application for registration in accordance with the provisions of the Kansas administrative procedure act if the administrator finds that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located. The administrator may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

History: L. 2004, ch. 154, § 25; July 1, 2005.



17-12a,409 Withdrawal of registration of broker-dealer, agent, investment adviser and investment adviser representative.

17-12a409. Withdrawal of registration of broker-dealer, agent, investment adviser and investment adviser representative. Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective 60 days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this act unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this act. The administrator may institute a revocation or suspension proceeding under K.S.A. 17-12a412, and amendments thereto, within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

History: L. 2004, ch. 154, § 26; July 1, 2005.



17-12a,410 Filing fees.

17-12a410. Filing fees. (a) Filing fees. The administrator shall establish fees by rules and regulations, subject to the following limitations:

(1) Broker-dealers. A person shall pay a fee of not more than $300 when initially filing an application for registration as a broker-dealer and filing a renewal of registration as a broker-dealer. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(2) Agents. The fee for an individual is not more than $100 when filing an application for registration as an agent, when filing a renewal of registration as an agent, and when filing for a change of registration as an agent. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(3) Investment advisers. A person shall pay a fee of not more than $300 when filing an application for registration as an investment adviser and when filing a renewal of registration as an investment adviser. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(4) Investment adviser representatives. The fee for an individual is not more than $100 when filing an application for registration as an investment adviser representative, when filing a renewal of registration as an investment adviser representative, and when filing a change of registration as an investment adviser representative. If the filing results in a denial or withdrawal, the administrator shall retain the fee.

(5) Federal covered investment advisers. A federal covered investment adviser required to file a notice under K.S.A. 17-12a405, and amendments thereto, shall pay an initial fee and an annual notice fee of not more than $300.

(b) Payment. A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this act.

History: L. 2004, ch. 154, § 27; July 1, 2005.



17-12a,411 Postregistration requirements.

17-12a411. Postregistration requirements. (a) Financial requirements. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), a rule adopted or order issued under this act may establish minimum financial requirements for broker-dealers registered or required to be registered under this act and investment advisers registered or required to be registered under this act.

(b) Financial reports. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222(b) of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), a broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall file such financial reports as are required by a rule adopted or order issued under this act. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Recordkeeping. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a):

(1) A broker-dealer registered or required to be registered under this act and an investment adviser registered or required to be registered under this act shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this act;

(2) broker-dealer records required to be maintained under paragraph (1) may be maintained in any form of data storage acceptable under section 17(a) of the securities exchange act of 1934 (15 U.S.C. § 78q(a)) if they are readily accessible to the administrator; and

(3) investment adviser records required to be maintained under paragraph (1) may be maintained in any form of data storage required by rule adopted or order issued under this act.

(d) Audits or inspections. The records of every person issuing or guaranteeing any securities subject to the provisions of this act and of every broker-dealer, agent, investment adviser or investment adviser representative registered or required to be registered under this act are subject to such reasonable periodic, special, or other audits or inspections by a representative of the administrator, within or without this state, as the administrator considers necessary or appropriate in the public interest and for the protection of investors. An audit or inspection may be made at any time and without prior notice. The administrator may copy, and remove for audit or inspection copies of, all records the administrator reasonably considers necessary or appropriate to conduct the audit or inspection. The administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

(e) Custody and discretionary authority bond or insurance. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), a rule adopted or order issued under this act may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security. The administrator may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this act whose net capital exceeds, or of an investment adviser registered under this act whose minimum financial requirements exceed, the amounts required by rule or order under this act. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in K.S.A. 17-12a509(j)(2), and amendments thereto.

(f) Requirements for custody. Subject to section 15(i) of the securities exchange act of 1934 (15 U.S.C. § 78o(i)) or section 222 of the investment advisers act of 1940 (15 U.S.C. § 80b-18a), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this act may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

(g) Investment adviser brochure rule. With respect to an investment adviser registered or required to be registered under this act, a rule adopted or order issued under this act may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

(h) Continuing education. A rule adopted or order issued under this act may require an individual registered under K.S.A. 17-12a402 or 17-12a404, and amendments thereto, to participate in a continuing education program approved by the securities and exchange commission and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this act may require continuing education for an individual registered under K.S.A. 17-12a404, and amendments thereto.

History: L. 2004, ch. 154, § 28; L. 2013, ch. 65, § 3; July 1.



17-12a,412 Denial, revocation, suspension, withdrawal, restriction, condition or limitation of registration.

17-12a412. Denial, revocation, suspension, withdrawal, restriction, condition or limitation of registration. (a) Disciplinary conditions-applicants. An order issued under this act may deny an application, or may condition or limit registration of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative if the administrator finds that the order is in the public interest and that there is a ground for discipline under subsection (d) against the applicant or, if the applicant is a broker-dealer or investment adviser, against any partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly controlling the broker-dealer or investment adviser.

(b) Disciplinary conditions — registrants. An order issued under this act may revoke, suspend, condition, or limit the registration of a registrant if the administrator finds that the order is in the public interest and that there is a ground for discipline under subsection (d) against the registrant or, if the registrant is a broker-dealer or investment adviser, against any partner, officer, or director, any person having a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser. However, the administrator:

(1) May not institute a revocation or suspension proceeding under this subsection based on an order issued by another state that is reported to the administrator or designee later than one year after the date of the order on which it is based; and

(2) under subsection (d)(5)(A) and (B), may not issue an order on the basis of an order under the state securities act of another state unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this state.

(c) Disciplinary penalties — registrants. If the administrator finds that the order is in the public interest and that there is a ground for discipline under subsection (d)(1) through (6), (8), (9), (10), (12) or (13) against a registrant or, if the registrant is a broker-dealer or investment adviser, against any partner, officer, or director, any person having similar functions, or any person directly or indirectly controlling the broker-dealer or investment adviser, then the administrator may enter an order against the registrant containing one or more of the following sanctions or remedies:

(1) A censure;

(2) a bar or suspension from association with a broker-dealer or investment adviser registered in this state;

(3) a civil penalty up to $25,000 for each violation. If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the administrator may impose an additional penalty not to exceed $15,000 for each such violation. The total penalty against a person shall not exceed $1,000,000;

(4) an order requiring the registrant to pay restitution for any loss or disgorge any profits arising from a violation, including, in the administrator's discretion, the assessment of interest from the date of the violation at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto;

(5) an order charging the registrant with the actual cost of an investigation or proceeding; or

(6) an order requiring the registrant to cease and desist from any action that constitutes a ground for discipline, or to take other action necessary or appropriate to comply with this act.

(d) Grounds for discipline. A person may be disciplined under subsections (a) through (c) if the person:

(1) Has filed an application for registration in this state under this act or the predecessor act within the previous 10 years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) willfully violated or willfully failed to comply with this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous 10 years;

(3) has been convicted of a felony or within the previous 10 years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) is enjoined or restrained by a court of competent jurisdiction in an action instituted by the administrator under this act or the predecessor act, a state, the securities and exchange commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) is the subject of an order, issued after notice and opportunity for hearing by:

(A) The securities, depository institution, insurance, or other financial services regulator of a state or by the securities and exchange commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) the securities regulator of a state or by the securities and exchange commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) the securities and exchange commission or by a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) a court adjudicating a United States postal service fraud order;

(E) the insurance regulator of a state denying, suspending, or revoking the registration of an insurance agent; or

(F) a depository institution regulator suspending or barring a person from the depository institution business;

(6) is the subject of an adjudication or determination, after notice and opportunity for hearing, by the securities and exchange commission, the commodity futures trading commission, the federal trade commission, a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the securities act of 1933, the securities exchange act of 1934, the investment advisers act of 1940, the investment company act of 1940, or the commodity exchange act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the administrator may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) refuses to allow or otherwise impedes the administrator from conducting an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, refuses access to a registrant's office to conduct an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, fails to keep or maintain sufficient records to permit an audit disclosing the condition of the registrant's business, or fails willfully and without cause to comply with a request for information by the administrator or person designated by the administrator in conducting investigations or examinations under this act;

(9) has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act within the previous 10 years;

(10) has not paid the proper filing fee within 30 days after having been notified by the administrator of a deficiency, but the administrator shall vacate an order under this paragraph when the deficiency is corrected;

(11) after notice and opportunity for a hearing, has been found within the previous 10 years:

(A) By a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) is the subject of a cease and desist order issued by the securities and exchange commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state;

(13) has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous 10 years;

(14) is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by subsection (e). The administrator may require an applicant for registration under K.S.A. 17-12a402 or 17-12a404, and amendments thereto, who has not been registered in a state within the two years preceding the filing of an application in this state to successfully complete an examination; or

(15) lacks sufficient character or reputation to warrant the public trust.

(e) Examinations. A rule adopted or order issued under this act may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this act may waive, in whole or in part, an examination as to an individual and a rule adopted under this act may waive, in whole or in part, an examination as to a class of individuals if the administrator determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

(f) Summary process. In accordance with the Kansas administrative procedures act, the administrator may use summary or emergency proceedings to suspend or deny an application; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty or cease and desist order on a registrant before final determination of an administrative proceeding. If a hearing is not requested and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) Procedural requirements. (1) An order issued may not be issued under this section, except under subsection (f), without:

(A) Appropriate notice to the applicant or registrant;

(B) opportunity for hearing; and

(C) findings of fact and conclusions of law in a record.

(2) Proceedings under this subsection shall be conducted in accordance with the Kansas administrative procedures act.

(h) Control person liability. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the administrator under subsections (a) through (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

(i) Limit on investigation or proceeding. The administrator may not institute a proceeding under subsection (a), (b), or (c) based solely on material facts actually known by the administrator unless an investigation or the proceeding is instituted within one year after the administrator actually acquires knowledge of the material facts.

History: L. 2004, ch. 154, § 29; L. 2006, ch. 47, § 6; July 1.



17-12a,501 General fraud.

17-12a501. General fraud. It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) To employ a device, scheme, or artifice to defraud;

(2) to make an untrue statement of a material fact, or omit to state a material fact necessary in order to make a statement made, in the light of the circumstances under which it is made, not misleading; or

(3) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

History: L. 2004, ch. 154, § 30; July 1, 2005.



17-12a,502 Prohibited conduct in providing investment advice.

17-12a502. Prohibited conduct in providing investment advice. (a) Fraud in providing investment advice. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) To employ a device, scheme, or artifice to defraud another person; or

(2) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b) Rules defining fraud. A rule adopted under this act may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) Rules specifying contents of advisory contract. A rule adopted under this act may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

History: L. 2004, ch. 154, § 31; July 1, 2005.



17-12a,503 Evidentiary burden.

17-12a503. Evidentiary burden. (a) Civil. In a civil action or administrative proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) Criminal. In a criminal proceeding under this act, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

History: L. 2004, ch. 154, § 32; July 1, 2005.



17-12a,504 Filing of sales and advertising literature.

17-12a504. Filing of sales and advertising literature. (a) Filing requirement. Except as otherwise provided in subsection (b), a rule adopted or order issued under this act may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this act.

(b) Excluded communications. This section does not apply to sales and advertising literature specified in subsection (a) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by K.S.A. 17-12a201, 17-12a202, or 17-12a203, and amendments thereto, except as required for a notice filing under K.S.A. 17-12a201, 17-12a202, or 17-12a203, and amendments thereto.

History: L. 2004, ch. 154, § 33; July 1, 2005.



17-12a,505 Misleading filings; coercion; obstruction.

17-12a505. Misleading filings; coercion; obstruction. (a) It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this act, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

(b) It is unlawful for any person to intentionally influence, coerce, manipulate or mislead any person in connection with financial statements or appraisals to be used in the offer, sale or purchase of securities for the purpose of rendering such financial statements or appraisals materially misleading.

(c) It is unlawful for any person to:

(1) Alter, destroy, shred, mutilate, conceal, cover up or falsify any record with the intent to impede, obstruct or influence any investigation by the administrator or the administrator's designee;

(2) alter, destroy, shred, mutilate or conceal a record with the intent to impair the object's integrity or availability for use in a proceeding before the administrator or a proceeding brought by the administrator; or

(3) take action harmful to a person with the intent to retaliate, including, but not limited to, interference with lawful employment of such person, for providing truthful information relating to a violation of this act.

History: L. 2004, ch. 154, § 34; July 1, 2005.



17-12a,506 Misrepresentations concerning registration or exemption.

17-12a506. Misrepresentations concerning registration or exemption. The filing of an application for registration, a registration statement, a notice filing under this act, the registration of a person, the notice filing by a person, or the registration of a security under this act does not constitute a finding by the administrator that a record filed under this act is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the administrator has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

History: L. 2004, ch. 154, § 35; July 1, 2005.



17-12a,507 Qualified immunity.

17-12a507. Qualified immunity. A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the administrator, or designee of the administrator, the securities and exchange commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

History: L. 2004, ch. 154, § 36; July 1, 2005.



17-12a,508 Criminal penalties; statute of limitations.

17-12a508. Criminal penalties; statute of limitations. (a) Criminal penalties. (1) Except as provided in subsections (a)(2) through (a)(4), a conviction for an intentional violation of the Kansas uniform securities act, or a rule adopted or order issued under this act, except K.S.A. 17-12a504, and amendments thereto, or the notice filing requirements of K.S.A. 17-12a302 or 17-12a405, and amendments thereto, is a severity level 7, nonperson felony. An individual convicted of violating a rule or order under this act may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order.

(2) A conviction for an intentional violation of K.S.A. 17-12a501 or 17-12a502, and amendments thereto, if the violation resulted in a loss of an amount of:

(A) $1,000,000 or more is a severity level 2, nonperson felony;

(B) at least $250,000 but less than $1,000,000 is a severity level 3, nonperson felony;

(C) at least $100,000 but less than $250,000 is a severity level 4, nonperson felony;

(D) at least $25,000 but less than $100,000 is a severity level 5, nonperson felony; or

(E) less than $25,000 is a severity level 6, nonperson felony.

(3) A conviction for an intentional violation of K.S.A. 17-12a301, 17-12a401(a), 17-12a402(a), 17-12a403(a) or 17-12a404(a), and amendments thereto, is:

(A) A severity level 5, nonperson felony if the violation resulted in a loss of $100,000 or more;

(B) a severity level 6, nonperson felony if the violation resulted in a loss of at least $25,000 but less than $100,000; or

(C) a severity level 7, nonperson felony if the violation resulted in a loss of less than $25,000.

(4) A conviction for an intentional violation of:

(A) K.S.A. 17-12a404(e) or 17-12a505, and amendments thereto, or an order to cease and desist issued by the administrator pursuant to K.S.A. 17-12a412(c) or 17-12a604(a), and amendments thereto, is a severity level 5, nonperson felony.

(B) K.S.A. 17-12a401(c), 17-12a403(c) or 17-12a506, and amendments thereto, is a severity level 6, nonperson felony.

(C) K.S.A. 17-12a402(d) or 17-12a403(d), and amendments thereto, is a severity level 7, nonperson felony.

(5) Any violation of K.S.A. 17-12a301, 17-12a401(a), 17-12a402(a), 17-12a403(a), 17-12a404(a), 17-12a501 or 17-12a502, and amendments thereto, resulting in a loss of $25,000 or more shall be presumed imprisonment.

(6) A conviction for an intentional violation of the Kansas uniform securities act, K.S.A. 17-12a101 et seq., and amendments thereto, committed against an elder person, as defined in K.S.A. 50-676, and amendments thereto, shall be ranked on the nondrug scale at one severity level above the appropriate level for the underlying or completed crime, if the trier of fact finds that the victim was an elder person at the time of the crime. It shall not be a defense under this paragraph that the defendant did not know the age of the victim or reasonably believed that the victim was not an elder person.

(7) When amounts are obtained in violation of this act under one scheme or continuing course of business, whether from the same or several sources, the conduct may be considered as one continuing offense, and the amounts aggregated in determining the grade of the offense.

(b) Statute of limitations. (1) Except as provided by K.S.A. 2016 Supp. 21-5107(e), and amendments thereto, no prosecution for any crime under this act may be commenced more than 10 years after the alleged violation if the victim is the Kansas public employees retirement system and no prosecution for any other crime under this act may be commenced more than five years after the alleged violation.

(2) If a crime under this act is a continuing offense, the statute of limitations does not begin to run until the last act in the scheme or course of business is completed. Nothing in this subsection shall prevent the exclusion of a time period pursuant to K.S.A. 2016 Supp. 21-5107(e), and amendments thereto.

(3) A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution, except that no prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(c) Criminal reference. The administrator may refer such evidence as may be available concerning violations of this act or of any rules and regulations or order hereunder to the attorney general or the proper county or district attorney, who may in the prosecutor's discretion, with or without such a reference, institute the appropriate criminal proceedings under this act. Upon receipt of such reference, the attorney general or the county attorney or district attorney may request that a duly employed attorney of the administrator prosecute or assist in the prosecution of such violation or violations on behalf of the state. Upon approval of the administrator, such employee shall be appointed a special prosecutor for the attorney general or the county attorney or district attorney to serve without compensation from the attorney general or the county attorney or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for assistant attorneys general or assistant county or district attorneys and such other powers and duties as are lawfully delegated to such special prosecutor by the attorney general or the county attorney or district attorney. If an attorney employed by the administrator acts as a special prosecutor, the administrator may pay extradition and witness expenses associated with the case.

(d) No limitation on other criminal enforcement. This act does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

History: L. 2004, ch. 154, § 37; L. 2010, ch. 92, § 1; L. 2011, ch. 30, § 105; L. 2014, ch. 99, § 1; L. 2015, ch. 70, § 2; July 1.



17-12a,509 Civil liability.

17-12a509. Civil liability. (a) Securities litigation uniform standards act. Enforcement of civil liability under this section is subject to the securities litigation uniform standards act of 1998.

(b) Liability of seller to purchaser. A person is liable to the purchaser if the person sells a security in violation of K.S.A. 17-12a301, and amendments thereto, or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make a statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court.

(c) Liability of purchaser to seller. A person is liable to the seller if the person buys a security by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorneys' fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest from the date of the sale of the security at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court.

(d) Liability of unregistered broker-dealer and agent. A person acting as a broker-dealer or agent that sells or buys a security in violation of K.S.A. 17-12a401(a), 17-12a402(a), or 17-12a506, and amendments thereto, is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsections (b)(1) through (3), or, if a seller, for a remedy as specified in subsections (c)(1) through (3).

(e) Liability of unregistered investment adviser and investment adviser representative. A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of K.S.A. 17-12a403(a), 17-12a404(a), or 17-12a506, and amendments thereto, is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest from the date of payment at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court.

(f) Liability for investment advice. A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest from the date of the fraudulent conduct at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, costs, and reasonable attorneys' fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

(g) Joint and several liability. The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) through (f):

(1) A person that directly or indirectly controls a person liable under subsections (b) through (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) an individual who is a managing partner, executive officer, or director of a person liable under subsections (b) through (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) an individual who is an employee of or associated with a person liable under subsections (b) through (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) a person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) through (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(h) Right of contribution. A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

(i) Survival of cause of action. A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j) Statute of limitations. A person may not obtain relief:

(1) Under subsection (b) for violation of K.S.A. 17-12a301, and amendments thereto, or under subsection (d) or (e), unless the action is instituted within one year after the violation occurred; or

(2) under subsection (b), other than for violation of K.S.A. 17-12a301, and amendments thereto, or under subsection (c) or (f), unless the action is instituted within the earlier of two years after discovery of the facts constituting the violation or five years after the violation.

(k) No enforcement of violative contract. A person that has made, or has engaged in the performance of, a contract in violation of this act or a rule adopted or order issued under this act, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this act, may not base an action on the contract.

(l) No contractual waiver. A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this act or a rule adopted or order issued under this act is void.

(m) Survival of other rights or remedies. The rights and remedies provided by this act are in addition to any other rights or remedies that may exist, but this act does not create a cause of action not specified in this section or K.S.A. 17-12a411(e), and amendments thereto.

History: L. 2004, ch. 154, § 38; July 1, 2005.



17-12a,510 Rescission offers.

17-12a510. Rescission offers. A purchaser, seller, or recipient of investment advice may not maintain an action under K.S.A. 17-12a509, and amendments thereto, if:

(1) The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted:

(A) An offer stating the respect in which liability under K.S.A. 17-12a509, and amendments thereto, may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this act to be furnished to that person at the time of the purchase, sale, or investment advice;

(B) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(b), and amendments thereto, an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest from the date of the purchase at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto, in cash equal to the damages computed in the manner provided in this subsection;

(C) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(c), and amendments thereto, an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest from the date of the sale at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest from the date of the sale at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto;

(D) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(d), and amendments thereto; and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(e), and amendments thereto, an offer to reimburse in cash the consideration paid for the advice and interest from the date of payment at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto; or

(F) if the basis for relief under this section may have been a violation of K.S.A. 17-12a509(f), and amendments thereto, an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest from the date of the violation causing the loss at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto;

(2) the offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within 30 days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the administrator, by order, specifies;

(3) the offer under paragraph (1) discloses whether the offeror has the present ability to pay the amount offered or to tender the security;

(4) the offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) the purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer.

History: L. 2004, ch. 154, § 39; July 1, 2005.



17-12a,601 Administration; investor education and protection fund.

17-12a601. Administration; investor education and protection fund. (a) Administration. (1) This act shall be administered by the securities commissioner of Kansas.

(2) All fees herein provided for shall be collected by the administrator. All salaries and expenses necessarily incurred in the administration of this act shall be paid from the securities act fee fund.

(3) The administrator shall remit all moneys received from all fees, charges, deposits or penalties which have been collected under this act or other laws of this state regulating the issuance, sale or disposal of securities or regulating dealers in this state to the state treasurer at least monthly. Upon receipt of any such remittance, the state treasurer shall deposit the entire amount thereof in the state treasury. In accordance with K.S.A. 75-3170a, and amendments thereto, 10% of each such deposit shall be credited to the state general fund and, except as provided in subsection (d), the balance shall be credited to the securities act fee fund.

(4) On the last day of each fiscal year, the director of accounts and reports shall transfer from the securities act fee fund to the state general fund any remaining unencumbered amount in the securities act fee fund exceeding $50,000 so that the beginning unencumbered balance in the securities act fee fund on the first day of each fiscal year is $50,000. All expenditures from the securities act fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator.

(5) All amounts transferred from the securities act fee fund to the state general fund under paragraph (4) are to reimburse the state general fund for accounting, auditing, budgeting, legal, payroll, personnel and purchasing services and any other governmental services which are performed on behalf of the state agency involved by other state agencies which receive appropriations from the state general fund to provide such services.

(b) Prohibited conduct. (1) It is unlawful for the administrator or an officer, employee, or designee of the administrator to use for personal benefit or the benefit of others records or other information obtained by or filed with the administrator that are not public under K.S.A. 17-12a607(b), and amendments thereto. This act does not authorize the administrator or an officer, employee, or designee of the administrator to disclose the record or information, except in accordance with K.S.A. 17-12a602, 17-12a607(c), or 17-12a608, and amendments thereto.

(2) Neither the administrator nor any employee of the administrator shall be interested as an officer, director, or stockholder in securing any authorization to sell securities under the provisions of this act.

(c) No privilege or exemption created or diminished. This act does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(d) Investor education and protection. (1) The administrator may develop and implement investor education and protection initiatives to inform the public about investing in securities and protect the public from violations of the Kansas uniform securities act, K.S.A. 17-12a101 et seq., and amendments thereto. Such initiatives shall have a particular emphasis on the prevention, detection, enforcement and prosecution of securities fraud. In developing and implementing these initiatives, the administrator may collaborate with public and nonprofit organizations with an interest in investor education or protection. The administrator may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education and protection initiatives. This subsection does not authorize the administrator to require participation or monetary contributions of a registrant in an investor education program.

(2) There is hereby established in the state treasury the investor education and protection fund. Such fund shall be administered by the administrator for the purposes described in subsection (d)(1) and for the education of registrants, including official hospitality. Moneys collected as civil penalties under this act shall be credited to the investor education and protection fund. The administrator may also receive payments designated to be credited to the investor education and protection fund as a condition in settlements of cases arising out of investigations or examinations. All expenditures from the investor education and protection fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator.

History: L. 2004, ch. 154, § 40; L. 2011, ch. 53, § 6; L. 2014, ch. 99, § 2; L. 2015, ch. 70, § 3; July 1.

Section was amended twice in the 2014 session, see also 17-12a601a.



17-12a,602 Investigations and subpoenas.

17-12a602. Investigations and subpoenas. (a) Authority to investigate. The administrator may:

(1) Conduct public or private investigations within or outside of this state which the administrator considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this act or a rule adopted or order issued under this act, or to aid in the enforcement of this act or in the adoption of rules and forms under this act;

(2) require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the administrator determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted;

(3) publish a record concerning an action, proceeding, or an investigation under, or a violation of, this act or a rule adopted or order issued under this act if the administrator determines it is necessary or appropriate in the public interest and for the protection of investors; and

(4) appoint special investigators to aid in investigations conducted pursuant to this act. Such special investigators shall have authority to make arrests, serve subpoenas and all other process, conduct searches and seizures, store evidence, and carry firearms, concealed or otherwise while investigating violations of this act and to generally enforce all the criminal laws of the state as violations of those laws are encountered by such special investigators. The director of police training at the law enforcement training center is authorized to offer and carry out a special course of instruction for special investigators performing law enforcement duties under authority of this subsection. Such special investigators shall not carry firearms without having first successfully completed such special law enforcement training course.

(b) Administrator powers to investigate. For the purpose of an investigation under this act, the administrator or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the administrator considers relevant or material to the investigation.

(c) Procedure and remedies for noncompliance. If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the administrator under this act, the administrator may apply to any court of competent jurisdiction or a court of another state to enforce compliance. The court may:

(1) Hold the person in contempt;

(2) order the person to appear before the administrator;

(3) order the person to testify about the matter under investigation or in question;

(4) order the production of records;

(5) grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice;

(6) impose a civil penalty of not greater than $25,000 for each violation; and

(7) grant any other necessary or appropriate relief.

(d) Application for relief. This section does not preclude a person from applying to any court of competent jurisdiction or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) Use immunity procedure. An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the administrator under this act or in an action or proceeding instituted by the administrator under this act on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the administrator may compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) Assistance to securities regulator of another jurisdiction. At the request of the securities regulator of another state or a foreign jurisdiction, the administrator may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The administrator may provide the assistance by using the authority to investigate and the powers conferred by this section as the administrator determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this act or other law of this state if occurring in this state. In deciding whether to provide the assistance, the administrator may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the administrator on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the administrator to carry out the request for assistance.

History: L. 2004, ch. 154, § 41; July 1, 2005.



17-12a,603 Civil enforcement.

17-12a603. Civil enforcement. (a) Civil action instituted by administrator. If the administrator believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this act or a rule adopted or order issued under this act, the administrator may maintain an action in any court of competent jurisdiction to enjoin the act, practice, or course of business and to enforce compliance with this act or a rule adopted or order issued under this act.

(b) Relief available. In an action under this section and on a proper showing, the court may:

(1) Issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) order other appropriate or ancillary relief, which may include:

(A) An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the administrator, for the defendant or the defendant's assets;

(B) ordering the administrator to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) imposing a civil penalty up to $25,000 for each violation. If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the court may impose an additional penalty not to exceed $15,000 for each such violation. The total penalty against a person shall not exceed $1,000,000;

(D) an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this act or the predecessor act or a rule adopted or order issued under this act or the predecessor act; and

(E) ordering the payment of prejudgment and postjudgment interest; or

(3) order such other relief as the court considers appropriate.

(c) No bond required. The administrator may not be required to post a bond in an action or proceeding under this act.

History: L. 2004, ch. 154, § 42; July 1, 2005.



17-12a,604 Administrative enforcement.

17-12a604. Administrative enforcement. (a) Cease and desist order. If the administrator finds that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this act or a rule adopted or order issued under this act, the administrator may:

(1) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this act;

(2) issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under K.S.A. 17-12a401(b)(1)(D) or (F), and amendments thereto, or an investment adviser under K.S.A. 17-12a403(b)(1)(C), and amendments thereto; or

(3) issue an order under K.S.A. 17-12a204, and amendments thereto.

(b) Additional administrative sanctions and remedies. If the administrator finds, by written findings of fact and conclusions of law, that a person has violated this act or a rule adopted or order issued under this act, the administrator, in addition to any other power granted under this act, may enter an order against the person containing one or more of the following sanctions or remedies:

(1) A civil penalty up to $25,000 for each violation. If any person is found to have violated any provision of this act, and such violation is committed against elder or disabled persons, as defined in K.S.A. 50-676, and amendments thereto, in addition to any civil penalty otherwise provided by law, the administrator may impose an additional penalty not to exceed $15,000 for each such violation. The total penalty against a person shall not exceed $1,000,000;

(2) a bar or suspension from association with a broker-dealer or investment adviser registered in this state;

(3) an order requiring the person to pay restitution for any loss or disgorge any profits arising from the violation, including, in the administrator's discretion, the assessment of interest from the date of the violation at the rate provided for interest on judgments by K.S.A. 16-204, and amendments thereto; or

(4) an order charging the person with the actual cost of the investigation or proceeding.

(c) Procedures for orders. (1) An order under subsection (b) shall not be entered unless the administrator first provides notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedures act.

(2) An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the administrator shall promptly serve each person subject to the order with a copy of the order. The order must include a statement of the reasons for the order and notice that upon receipt of a written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedures act. If a person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final as to that person by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(3) An order under subsection (a) may contain a notice of the administrator's intent to seek administrative sanctions or remedies under subsection (b). If the person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after service of the order, the administrator may modify the order to include sanctions or remedies under subsection (b). If a hearing is requested or ordered, the administrator, after notice and opportunity for hearing, shall by written findings of fact and conclusions of law vacate, modify, or make permanent the order, and the administrator may modify the order to include sanctions or remedies under subsection (b).

(d) Filing of certified final order with court; effect of filing. If a petition for judicial review of a final order is not filed in accordance with K.S.A. 17-12a609, and amendments thereto, the administrator may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

(e) Enforcement by court; further civil penalty. If a person does not comply with an order under this section, the administrator may petition a court of competent jurisdiction to enforce the order. The court may not require the administrator to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not greater than $25,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances.

History: L. 2004, ch. 154, § 43; July 1, 2005.



17-12a,605 Rules, forms, orders, interpretive opinions and hearings.

17-12a605. Rules, forms, orders, interpretive opinions and hearings. (a) Issuance and adoption of forms, orders, and rules. The administrator may:

(1) Issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this act and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) by rule, define terms, whether or not used in this act, but those definitions may not be inconsistent with this act; and

(3) by rule, classify securities, persons, and transactions and adopt different requirements for different classes.

(b) Findings and cooperation. Under this act, a rule or form may not be adopted or amended, or an order issued or amended, unless the administrator finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this act. In adopting, amending, and repealing rules and forms, K.S.A. 17-12a608, and amendments thereto, applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Financial statements. Subject to section 15(h) of the securities exchange act and section 222 of the investment advisers act of 1940, the administrator may require that a financial statement filed under this act be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this act. A rule adopted or order issued under this act may establish:

(1) Subject to section 15(h) of the securities exchange act and section 222 of the investment advisers act of 1940, the form and content of financial statements required under this act;

(2) whether unconsolidated financial statements must be filed; and

(3) whether required financial statements must be audited by an independent certified public accountant.

(d) Interpretative opinions. The administrator may provide interpretative opinions or issue determinations that the administrator will not institute a proceeding or an action under this act against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this act. A rule adopted or order issued under this act may establish a reasonable charge for interpretative opinions or determinations that the administrator will not institute an action or a proceeding under this act.

(e) Effect of compliance. No provision of this act imposing any liability applies to any act done or omitted in good faith in conformity with any rules and regulations, form, or order of the commissioner, notwithstanding that the rules and regulations, form or order may later be amended, revoked or rescinded or be determined by judicial or other authority to be invalid for any reason.

(f) Presumption for public hearings. A hearing in an administrative proceeding under this act must be conducted in public unless the administrator for good cause consistent with this act determines that the hearing will not be so conducted.

History: L. 2004, ch. 154, § 44; July 1, 2005.



17-12a,606 Administrative files and opinions.

17-12a606. Administrative files and opinions. (a) Public register of filings. The administrator shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this act or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this act or the predecessor act; and interpretative opinions or no action determinations issued under this act.

(b) Public availability. The administrator shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) Copies of public records. The administrator shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this act may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the administrator of a record's nonexistence is prima facie evidence of a record or its nonexistence.

History: L. 2004, ch. 154, § 45; July 1, 2005.



17-12a,607 Public records; confidentiality.

17-12a607. Public records; confidentiality. (a) Presumption of public records. Except as otherwise provided in subsection (b), records obtained by the administrator or filed under this act, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination in accordance with the open records act.

(b) Nonpublic records. The following records are not public records and are not available for public examination under subsection (a):

(1) a record obtained by the administrator in connection with an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, or an investigation under K.S.A. 17-12a602, and amendments thereto;

(2) a part of a record filed in connection with a registration statement under K.S.A. 17-12a301 and 17-12a303 through 17-12a305, and amendments thereto, or a record under K.S.A. 17-12a411(d), and amendments thereto, that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) a record that is not required to be provided to the administrator or filed under this act and is provided to the administrator only on the condition that the record will not be subject to public examination or disclosure;

(4) a nonpublic record received from a person specified in K.S.A. 17-12a608(a), and amendments thereto; and

(5) any social security number, residential address unless used as a business address, and residential telephone number contained in a record that is filed.

(c) Administrator discretion to disclose. If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in K.S.A. 17-12a608(a), and amendments thereto, the administrator may disclose a record obtained in connection with an audit or inspection under K.S.A. 17-12a411(d), and amendments thereto, or a record obtained in connection with an investigation under K.S.A. 17-12a602, and amendments thereto.

History: L. 2004, ch. 154, § 46; July 1, 2005.



17-12a,608 Uniformity and cooperation with other agencies.

17-12a608. Uniformity and cooperation with other agencies. (a) Objective of uniformity. The administrator may cooperate, coordinate, consult, and, subject to K.S.A. 17-12a607, and amendments thereto, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the securities and exchange commission, the United States department of justice, the commodity futures trading commission, the federal trade commission, the securities investor protection corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking or insurance regulator, and a governmental law enforcement or regulatory agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

(b) Policies to consider. In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this act, the administrator, in the administrator's discretion, shall take into consideration in carrying out the public interest the following general policies:

(1) Maximizing effectiveness of regulation for the protection of investors;

(2) maximizing uniformity in federal and state regulatory standards; and

(3) minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

(c) Subjects for cooperation. The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) Establishing or employing one or more designees as a central depository for registration and notice filings under this act and for records required or allowed to be maintained under this act;

(2) developing and maintaining uniform forms;

(3) conducting a joint examination or investigation;

(4) holding a joint administrative hearing;

(5) instituting and prosecuting a joint civil or administrative proceeding;

(6) sharing and exchanging personnel;

(7) coordinating registrations under K.S.A. 17-12a303, 17-12a304[*] and 17-12a401 through 17-12a404, and amendments thereto, and exemptions under K.S.A. 17-12a203, and amendments thereto;

(8) sharing and exchanging records, subject to K.S.A. 17-12a607, and amendments thereto;

(9) formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) formulating common systems and procedures;

(11) notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

History: L. 2004, ch. 154, § 47; July 1, 2005.

* Should be reference to 17-12a301.



17-12a,609 Judicial review.

17-12a609. Judicial review. A final order issued by the administrator under this act is subject to judicial review in accordance with the provisions of the Kansas judicial review act.

History: L. 2004, ch. 154, § 48; L. 2010, ch. 17, § 38; July 1.



17-12a,610 Jurisdiction.

17-12a610. Jurisdiction. (a) Sales and offers to sell. K.S.A. 17-12a301, 17-12a302, 17-12a401(a), 17-12a402(a), 17-12a403(a), 17-12a404(a), 17-12a501, 17-12a506, 17-12a509, and 17-12a510, and amendments thereto, do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

(b) Purchases and offers to purchase. K.S.A. 17-12a401(a), 17-12a402(a), 17-12a403(a), 17-12a404(a), 17-12a501, 17-12a506, 17-12a509, and 17-12a510, and amendments thereto, do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

(c) Offers in this state. For the purpose of this section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer:

(1) Originates from within this state; or

(2) is directed by the offeror to a place in this state and received at the place to which it is directed.

(d) Acceptances in this state. For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance:

(1) Is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed; and

(2) has not previously been communicated to the offeror, orally or in a record, outside this state.

(e) Publications, radio, television or electronic communications. An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the previous 12 months or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program, or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless:

(1) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state;

(2) the program or communication is supplied by a radio, television or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state;

(3) the program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television or other electronic system; or

(4) the program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

(f) Investment advice and misrepresentations. K.S.A. 17-12a403(a), 17-12a404(a), 17-12a405(a), 17-12a502, 17-12a505, and 17-12a506, and amendments thereto, apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

History: L. 2004, ch. 154, § 49; July 1, 2005.



17-12a,611 Service of process.

17-12a611. Service of process. (a) Signed consent to service of process. A consent to service of process required by this act must be signed and filed in the form required by a rule or order under this act. A consent appointing the administrator the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this act or a rule adopted or order issued under this act after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) Conduct constituting appointment of agent for service. If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this act or a rule adopted or order issued under this act and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the administrator as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Procedure for service of process. Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the administrator, but it is not effective unless:

(1) The plaintiff, which may be the administrator, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) the plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the administrator in a proceeding before the administrator, allows.

(d) Service in administrative proceedings or civil actions by administrator. Service pursuant to subsection (c) may be used in a proceeding before the administrator or by the administrator in a civil action in which the administrator is the moving party. In an administrative proceeding under this act, service of process may also be made in accordance with the Kansas administrative procedure act.

(e) Opportunity to defend. If process is served under subsection (c), the court, or the administrator in a proceeding before the administrator, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

History: L. 2004, ch. 154, § 50; July 1, 2005.



17-12a,612 Severability clause.

17-12a612. Severability clause. If any provision of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2004, ch. 154, § 51; July 1, 2005.



17-12a,703 Repeals; application of act to existing proceeding and existing rights and duties.

17-12a703. Repeals; application of act to existing proceeding and existing rights and duties. The Kansas securities act, K.S.A. 17-1252 through 17-1275, is hereby repealed subject to the following limitations:

(a) Applicability of predecessor act to pending proceedings and existing rights. The predecessor act exclusively governs all actions or proceedings that are pending on the effective date of this act or may be instituted on the basis of conduct occurring before the effective date of this act, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within five years after the effective date of this act, whichever is earlier.

(b) Continued effectiveness under predecessor act. All effective registrations under the predecessor act, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act remain in effect while they would have remained in effect if this act had not been enacted. They are considered to have been filed, issued, or imposed under this act, but are exclusively governed by the predecessor act.

(c) Applicability of predecessor act to offers or sales. The predecessor act exclusively applies to an offer or sale made within one year after the effective date of this act pursuant to an offering made in good faith before the effective date of this act on the basis of an exemption available under the predecessor act.

History: L. 2004, ch. 154, § 52; July 1, 2005.






Article 13 CEMETERY CORPORATIONS

17-1301c Definitions.

17-1301c. Definitions. The following definitions shall apply to this act:

(a) "Burial lot" shall mean any space designated for the interment of remains such as grave lots, grave spaces, burial or interment rights, and developed or existing lawn crypts.

(b) "Burial space" shall mean any space designated for the interment, entombment or inurnment of remains such as burial lots, burial or interment rights, mausoleum crypts or niches and developed or existing lawn crypts.

(c) "Cemetery corporation" means any individual or entity required to maintain permanent maintenance funds under the provisions of K.S.A. 17-1312f, and amendments thereto.

(d) "Community mausoleum" means a mausoleum containing a substantial area of enclosed space and having either a heating, ventilating or air conditioning system.

(e) "Funding requirement" means that portion of the purchase price equal to 15% of the purchase price, but not less than $25, of a burial lot; 10% of the purchase price, but not less than $100 per community mausoleum crypt; or 5% of the purchase price, but not less than $50 for each garden mausoleum crypt or niche set aside in the permanent maintenance fund.

(f) "Garden mausoleum" means a mausoleum without a substantial area of enclosed space and having its crypt fronts open to the atmosphere. Ventilation of the crypts by forced air or otherwise does not constitute a garden mausoleum as a community mausoleum.

(g) "Niche" means a space used or intended to be used for inurnment of cremated remains, but not including burial lots, lawn crypts or community or garden mausoleums.

(h) "Permanent maintenance fund" means a certificate of deposit, a business savings account, or an irrevocable trust fund whose proceeds are derived from not less than the funding requirement as defined in subsection (e).

(i) "Purchase price" means the gross amount, less sales tax, if any, less any amount included in the total for permanent maintenance to be paid for cemetery burial space. The purchase price does not include finance charges, charges for credit life insurance or secretary of state burial space fees. The purchase price stated in the contract may include the amount of the funding requirement specified in subsection (e).

(j) "Trustee" means:

(1) A bank, savings and loan association, savings bank or credit union organized under the laws of this state with the authority to provide trust services;

(2) a federally chartered bank, savings and loan association, savings bank or credit union having a physical location within the state of Kansas and the authority to provide trust services; or

(3) a trust company organized under the laws of this state.

(k) "Trustor" means the cemetery corporation responsible for making deposits in permanent maintenance fund, which is subject of a trust.

(l) This section shall be part of and supplemental to article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 78, § 2; L. 2014, ch. 118, § 4; July 1.



17-1302 Cemetery lots; disposition.

17-1302. Cemetery lots; disposition. Such corporations shall have power to convey, by deed or otherwise, any lot or lots of the cemetery for purposes of sepulture. When such lots shall have been surveyed and platted, the survey and plat shall be recorded in the office of the register of deeds of the county wherein the same are situated. No lots shall be sold or disposed of until such plat shall have been recorded.

Every lot sold and conveyed in such cemetery shall be held by the proprietor, for the purpose of sepulture only, and shall not be subject to attachment or execution: Provided, That where such corporation has agreed to convey a certain lot or lots to a purchaser, and such purchaser has failed for a period of one year following the date of such agreement to pay the purchase price therefor, such agreement, at the option and election of the cemetery corporation, shall be and remain canceled, void, and of no effect: Provided further, That if within the said period of one year the purchaser shall cause any dead person to be buried upon said lot, or lots, so agreed to be sold, that portion of said lot or lots actually occupied by the said grave of such dead person so buried shall not be sold by such cemetery corporation to any other person, or persons; but, if the purchaser shall voluntarily remove or cause to be removed the dead person so buried in such grave, such corporation may convey, sell and dispose of such grave described to any other person or persons.

History: G.S. 1868, ch. 23, § 125; L. 1913, ch. 143, § 1; R.S. 1923, 17-1302; L. 1970, ch. 84, § 1; July 1.



17-1302a Replatting of areas of certain cemeteries established by religious corporations.

17-1302a. Replatting of areas of certain cemeteries established by religious corporations. Whenever a religious organization has, prior to the effective date of this act established a cemetery and provided for the operation thereof by a board of directors, and the lots have been surveyed and platted and the plat recorded in the office of the register of deeds of the county in which the cemetery is situated prior to 1940, and where there are some areas of these platted lands containing a number of lots which have not been sold or otherwise disposed of, and the board of directors of the cemetery shall determine that there is a real necessity to widen driveways and change the size of the lots in such unsold or undisposed of platted areas, then, the board of directors may replat such areas that are to be used for cemetery purposes in such a manner as to widen the driveways and change the size of the unsold lots, so that they may be utilized in the best possible way. Such replat shall be recorded in the office of the register of deeds in the same manner as the original plat was recorded.

History: L. 1969, ch. 123, § 1; July 1.



17-1303 Owners of lots as members of corporation.

17-1303. Owners of lots as members of corporation. All owners of lots, purchased of any such corporation, shall become members thereof, and be entitled to vote in the election of its officers, and upon any other matters, to the same extent as stockholders in other corporations.

History: G.S. 1868, ch. 23, § 126; Oct. 31; R.S. 1923, 17-1303.



17-1304 Replatting cemetery previously chartered.

17-1304. Replatting cemetery previously chartered. Laws 1919, chapter 104 included by reference. [Relates to cemeteries which are public corporations organized under the provisions of General Statutes of 1868, article 14 [see, 17-1701, 17-1702], chapter 23, and to the vacation of streets, avenues or ways and to platting the vacated portions of lots and blocks, vacating, resurveying and replatting where the cemetery corporation was duly chartered more than forty-two years previous to the passage of the act; also interpreting the expression "and/or" as used in the act.]

History: R.S. 1923, 17-1304.



17-1305 Private burying grounds; control by county clerk; actions for damages.

17-1305. Private burying grounds; control by county clerk; actions for damages. All private burying grounds not otherwise expressly provided for by will, deed, or in the actual possession of the owner in life, shall be under the exclusive control of the county clerk of the county in which said burying ground may be situated; and it is hereby made the duty of said clerk to commence a civil suit or suits for any damages that any other person may do or cause to be done to said burying ground, or to the fence, gates or bars enclosing the same, or any of the graves or monuments therein. The style of any such suit shall be "__________, as county clerk of __________ county, against __________, defendant."

History: L. 1870, ch. 44, § 1; R.S. 1923, 17-1305; L. 1976, ch. 145, § 41; L. 1977, ch. 109, § 12; July 1.



17-1307 Cemeteries in or near cities; capital stock; directors; powers.

17-1307. Cemeteries in or near cities; capital stock; directors; powers. Every corporation hereafter formed or organized or that has been organized subsequent to March 1, 1914, for the purpose of the establishment and maintenance of cemeteries in, or within two miles of any city of the third class, four miles of any city of the second class having a population of less than twelve thousand, or within eight miles of any city of the first class or of any city of the second class having a population of twelve thousand or more, shall have a capital stock and board of directors elected by the stockholders with the same duties and powers as the board of directors of other corporations for profit, and is empowered to acquire and hold lands for cemetery purposes only, within such distances of such cities, not to exceed two hundred acres, and is hereby authorized to enclose, lay out, or ornament and improve such lands held by such corporation for such purposes, and to divide said lands into burial lots; and that all of the acts of any board of directors heretofore legally elected by stockholders in any such company, which would be legal if done by any other private corporation, are hereby recognized, confirmed and made valid: Provided, That no owner of any lot in any such cemetery shall be a stockholder or member of any such corporation by reason of his being such owner.

History: L. 1901, ch. 102, § 1; L. 1903, ch. 119, § 1; L. 1915, ch. 98, § 1; L. 1919, ch. 106, § 1; R.S. 1923, 17-1307; L. 1949, ch. 185, § 1; April 2.



17-1308 Same; plat of lots and deposits in permanent maintenance fund prerequisite to conveyance of lots.

17-1308. Same; plat of lots and deposits in permanent maintenance fund prerequisite to conveyance of lots. Before such corporation shall have the power to sell or in any manner convey, for burial purposes, any of the lands held by it, it shall cause such lands to be surveyed and platted into burial lots and said plat to be filed in the office of the register of deeds in the county wherein such lands are situated; and all conveyances of said lots shall be by reference to said recorded plat: Provided, That before any such corporation shall have power to sell or convey lands, acquired from and after the effective date of this act for the purpose of establishing or making an addition to any cemetery, it shall place and maintain ten thousand dollars ($10,000) in the permanent maintenance fund established under the provisions of this act and an additional five hundred dollars ($500) for each acre of land, or fraction thereof, in excess of twenty (20) acres acquired for such purposes; said deposits, prerequisite to selling or conveying lands, shall not be required to exceed thirty-five thousand dollars ($35,000), but nothing herein shall be construed as affecting the requirements imposed on the permanent maintenance fund in K.S.A. 17-1311, and any amendments thereto: Provided further, That from and after July 1, 1969, no such corporation shall have power to sell or convey lands, acquired prior to the effective date of this act for the purpose of establishing or making an addition to any cemetery, until it shall comply with the requirements hereinbefore imposed on the permanent maintenance fund for lands acquired from and after the effective date of this act, but such compliance shall be required only as to such lands used to establish or make an addition to a cemetery and shall not be required as to land previously set aside for cemetery purposes if such corporation is maintaining a permanent maintenance fund and such fund at that time contains not less than ten thousand dollars ($10,000).

History: L. 1901, ch. 102, § 2; R.S. 1923, 17-1308; L. 1968, ch. 330, § 2; July 1.



17-1309 Same; conveyance of lots.

17-1309. Same; conveyance of lots. That upon complying with the requirements of the preceding section, such corporation shall have the power to convey, by deed or otherwise, the burial lots as shown on said recorded plats for burial purposes only, in accordance with such regulations and bylaws as may be established and adopted by said corporation.

History: L. 1901, ch. 102, § 3; March 22; R.S. 1923, 17-1309.



17-1310 Same; control of lands; replatting.

17-1310. Same; control of lands; replatting. That such corporation shall have complete management and control of all lands held, laid out and sold by it for cemetery purposes until such time as all the burial lots shall have been sold or until such time as said corporation shall be dissolved in the manner hereinafter set forth: Provided, That such corporation may replat any areas used for cemetery purposes in such a manner as to eliminate roads that have been platted but have not been actually constructed.

History: L. 1901, ch. 102, § 4; R.S. 1923, 17-1310; L. 1949, ch. 186, § 1; June 30.



17-1311 Cemetery permanent maintenance fund; requirements; use; purpose; trust instruments, terminated, transferred or amended.

17-1311. Cemetery permanent maintenance fund; requirements; use; purpose; trust instruments, terminated, transferred or amended. (a) A cemetery corporation shall maintain in a permanent maintenance fund with a trustee a percentage of the purchase price based upon the funding requirement as such term is defined in K.S.A. 2016 Supp. 17-1301c, and amendments thereto. Deposits to the permanent maintenance fund shall be made within 30 days following each calendar month end, after the moneys are received. Moneys placed in such fund under the provisions of K.S.A. 17-1308, and amendments thereto, shall be credited for the purposes of fulfilling such requirement. Moneys in such fund may be held and invested subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto, but the total amount of money invested in any mortgage upon real property shall not exceed an amount equal to 75% of the market value of such property at the time of such investment. No part of the principal of the fund shall ever be used for any purpose except for investment. In no event shall any loan of the funds be made to any stockholder, officer or employee of such cemetery corporation, or to any person related, by blood or marriage, to a stockholder, officer or employee. The treasurer of such corporation may deposit, to the credit of such fund, donations or bequests for the fund and may retain property so acquired without limitation as to time and without regard to its suitability for original purchase.

(b) The primary purpose of the permanent maintenance fund is to maintain the corpus of the fund. The income earned from the permanent maintenance fund may be dispersed to the cemetery. All capital gains shall be allocated to principal after liability for any capital gains tax has been paid as allowed by K.S.A. 17-1312, and amendments thereto.

(c) The cemetery corporation shall obtain prior written approval from the secretary of state before the trust instrument shall be terminated, transferred, or amended. The cemetery corporation shall provide the secretary of state copies of any amendments to the trust instrument before the amendments shall become effective.

History: L. 1901, ch. 102, § 5; R.S. 1923, 17-1311; L. 1931, ch. 147, § 1; L. 1963, ch. 138, § 1; L. 1968, ch. 330, § 3; L. 1971, ch. 71, § 1; L. 1978, ch. 76, § 1; L. 1985, ch. 91, § 1; L. 1989, ch. 48, § 77; L. 1994, ch. 229, § 4; L. 2001, ch. 75, § 6; L. 2011, ch. 78, § 16; L. 2014, ch. 118, § 5; July 1.



17-1311a Same; misuse of the permanent maintenance fund, criminal penalty.

17-1311a. Same; misuse of the permanent maintenance fund, criminal penalty. (a) Misuse of the permanent maintenance fund or any money belonging thereto is knowingly using, lending or permitting another to use moneys in the fund in a manner not authorized by law.

(b) Misuse of the permanent maintenance fund is a severity level 7, nonperson felony.

History: L. 1971, ch. 71, § 2; L. 2007, ch. 198, § 1; L. 2011, ch. 78, § 17; Jan. 1, 2012.



17-1311b Funds in a permanent maintenance fund not subject to legal process.

17-1311b. Funds in a permanent maintenance fund not subject to legal process. (a) All funds held in a permanent maintenance fund shall not be subject to attachment, garnishment or other legal process, nor be seized, taken, appropriated or applied to pay any debt or liability of the cemetery corporation, buyer or beneficiary, by any legal or equitable process or by operation of law.

(b) This section shall be part of and supplemental to article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 78, § 3; Jan. 1, 2012.



17-1312 Same; trustee, when; trust instruments, provisions; reporting requirements.

17-1312. Same; trustee, when; trust instruments, provisions; reporting requirements. (a) If the market value of the permanent maintenance fund is less than $100,000, the permanent maintenance fund may be held in a Kansas financial institution, in either certificates of deposit or a business savings account which is insured by the federal deposit insurance corporation, provided that the fund assets are maintained in a segregated account. If the cemetery's permanent maintenance fund has a market value of less than $100,000, the cemetery corporation shall comply with the reporting requirements of this act.

(b) (1) Unless otherwise authorized by subsection (a), each cemetery corporation shall establish and maintain a permanent maintenance fund. If the market value of the permanent maintenance fund is $100,000 or more, the cemetery corporation shall establish and maintain the permanent maintenance fund in an irrevocable trust with a trustee. The trustee may appoint one or more agents to provide administrative or investment advisory services, provided the trustee shall not assign or delegate the liability and fiduciary responsibilities owed to the permanent maintenance fund to another financial institution or agent. The trustee may invest, reinvest, exchange, retain, sell, and manage the moneys within such fund, pursuant to subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto. Such trustee may be reasonably compensated for its services out of the income of the fund. It shall be a provision of any such trust agreement that no moneys, other than income from the trust, shall be paid over to the cemetery corporation by the trustee, except upon the written permission of the secretary of state. Nothing in this act shall prohibit a trustee, as defined in K.S.A. 16-320, and amendments thereto, from entering into a co-trustee relationship with another trustee, who would not independently satisfy the requirements of that section provided the co-trustee: (A) Is authorized to do business in Kansas; and (B) submits personally to the jurisdiction of the courts of this state. Under no circumstances shall any trustee assign or delegate their liability or fiduciary responsibilities under the provisions of this act. Both trustees and co-trustees are jointly and severally liable for the actions of the trustee. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas.

(2) The trustee may recover from the earnings of the permanent maintenance fund for all reasonable costs incurred in serving as trustee, including a reasonable fee for its services. The taxes and costs may be paid from earnings of the fund prior to the distribution of the income, except that the taxes from capital gains may be paid from the realized capital gains proceeds.

(3) The trustee shall be solely responsible for the investment of the moneys held under a cemetery permanent maintenance fund. The trust instrument must state that control of the trust funds by the trustor is prohibited.

(c) The trust instrument shall be effective upon written approval by the secretary of state and compliance with this section, unless it is determined by a court of law that the underlying trust instrument is in conflict with Kansas statutes, then that portion of the underlying trust instrument becomes null and void and shall be of no further force or effect. The trust instrument is in compliance with this section if the following is provided to the secretary of state:

(1) The names of the trustee, the cemetery corporation as trustor and the date the trust instrument shall become effective.

(2) The trustee shall submit a quarterly report to the secretary of state. The report shall be in a form and manner approved by the secretary of state and shall contain the following:

(A) Deposits to principal;

(B) any withdrawals from principal;

(C) all interest, dividends, and income earned;

(D) income withdrawn;

(E) capital gains or capital losses; and

(F) capital gains taxes paid from capital gains.

(3) The trustee shall use deposit and withdrawal forms approved by the secretary of state.

(4) The trustee shall invest the trust funds subject to the requirements of subsections (a) through (f) of K.S.A. 58-24a02, and amendments thereto. Control of the trust funds by the trustor is prohibited.

(5) By accepting the trusteeship of the permanent maintenance fund, the trustee submits personally to the jurisdiction of the courts of this state. All contractual agreements shall be subject to, governed by, and construed according to the laws of the state of Kansas.

(6) The trustee acknowledges the primary purpose of the permanent maintenance fund is to maintain the corpus of the trust.

(7) The trustee shall retain all liability and fiduciary responsibility for managing and administering the permanent maintenance fund.

(8) The trustee shall sign an affirmation under penalty of perjury, declaring the trustee has read, understands and agrees to comply with the requirements of K.S.A. 17-1308 et seq., and amendments thereto.

History: L. 1901, ch. 102, § 6; R.S. 1923, 17-1312; L. 1968, ch. 330, § 4; L. 1978, ch. 76, § 2; L. 1985, ch. 91, § 2; L. 1989, ch. 48, § 78; L. 1994, ch. 229, § 5; L. 2011, ch. 78, § 18; L. 2014, ch. 118, § 6; July 1.



17-1312a Registration of cemetery corporation with secretary of state; reporting requirements; failure to register, civil penalty; maintenance fund; audit or examination of accounts, assessment of expenses; fees.

17-1312a. Registration of cemetery corporation with secretary of state; reporting requirements; failure to register, civil penalty; maintenance fund; audit or examination of accounts, assessment of expenses; fees. (a) Each cemetery corporation formed under the laws of the state of Kansas and each foreign corporation granted a certificate of authority to own or operate a cemetery within the state of Kansas shall register with the secretary of state before commencing business in Kansas. Each cemetery corporation shall prepare and forward to the secretary of state at the time it is required to make a quarterly report under the provisions of this act.

(b) Within 30 days following each end of the quarter, the cemetery corporation shall provide the trustee and the secretary of state a report of all sales of burial spaces. The report shall be in a form and manner approved by the secretary of state and shall contain the name of each purchaser, contract number, a brief description of each burial space, including the purchase price, the name and address of the trustee where the permanent maintenance fund is located, and the amount deposited into the permanent maintenance fund. If the cemetery corporation did not make a sale, within 30 days following each quarter end, the cemetery corporation shall provide to both the trustee and the secretary of state a report indicating no sales to record. The report shall be in a form and manner approved by the secretary of state.

(c) Within 30 days following the end of each quarter, the trustee shall provide the secretary of state a report of all deposits to, and distributions from, the permanent maintenance fund. The report shall be in a form and manner approved by the secretary of state and shall contain the total amount of the deposits, distributions, and the name and contact information of the trust officer in charge of the account.

(d) At least annually, the trustee of the permanent maintenance fund shall determine the income for the permanent maintenance fund, less reasonable costs, taxes and fees, and pay the income to the cemetery corporation. The trustee shall report to the secretary of state the calculation of the income paid to the cemetery within 30 days, in a form and manner approved by the secretary of state.

(e) Whenever the secretary of state shall determine that any cemetery corporation required by this act to be registered has failed or refused to do so, the secretary of state may notify the county attorney or district attorney of the county in which such cemetery corporation is located, and such county attorney or district attorney shall commence prosecution against such cemetery corporation. Any cemetery corporation which fails to register with the secretary of state shall be liable for a civil penalty of not to exceed $1,000.

(f) Whenever and as often as deemed necessary, the secretary of state, or an employee designated by the secretary of state, may audit or otherwise examine any cemetery corporation books and accounts. Whenever such an audit or examination is so made, the cemetery corporation shall pay such expenses as shall be assessed by the secretary of state pursuant to K.S.A. 75-442, and amendments thereto.

(g) Fees not to exceed $30 may be charged and collected by the secretary of state on each interment sold on or after January 1, 2011. Any such fees shall be forwarded on a quarterly basis to the secretary of state, in a form and manner approved by the secretary. The secretary of state shall promulgate rules and regulations fixing the fees to be charged and collected. On and after the effective date of this act any such fees collected shall be deposited in the cemetery maintenance and merchandise fee fund in the state treasury.

History: L. 1968, ch. 330, § 5; L. 1974, ch. 95, § 1; L. 1978, ch. 76, § 3; L. 1988, ch. 94, § 5; L. 2011, ch. 78, § 19; L. 2014, ch. 118, § 7; July 1.



17-1312b Audit or examination of books and accounts; examination of officers, employees and agents.

17-1312b. Audit or examination of books and accounts; examination of officers, employees and agents. The secretary of state, or his assistants or examiners, may make examinations or audits as provided in K.S.A. 17-1312a. For such purpose the secretary of state, his assistants and examiners, are authorized to administer oaths and to examine under oath the directors, officers, employees and agents of any cemetery corporation. Such examination may be reduced to writing by the person making it and may contain a statement of the condition of each permanent maintenance fund examined.

History: L. 1968, ch. 330, § 6; L. 1974, ch. 95, § 2; July 1.



17-1312c Same; interference with or refusal to submit to examination; appointment of receiver.

17-1312c. Same; interference with or refusal to submit to examination; appointment of receiver. Whenever any officer of any cemetery corporation shall refuse to submit the books, records, papers and instruments of such cemetery corporation to the examination and inspection of the secretary of state, or any of his assistants or examiners, or in any manner obstruct or interfere with the examination or audit of its permanent maintenance funds, or refuse to be examined on oath concerning any of the affairs of its permanent maintenance funds, the secretary of state, with the concurrence of the attorney general, may institute proceedings for the appointment of a receiver for such cemetery corporation.

History: L. 1968, ch. 330, § 7; L. 1974, ch. 95, § 3; July 1.



17-1312d Maintenance fund; failure to establish or maintain; forfeiture of cemetery corporation.

17-1312d. Maintenance fund; failure to establish or maintain; forfeiture of cemetery corporation. Any cemetery corporation which shall refuse or neglect to establish or maintain a permanent maintenance fund in accordance with the requirements of this act for each cemetery owned by it for a period of 60 days after demand to do so is made upon it by the secretary of state shall be deemed to have forfeited its cemetery corporation. The attorney general, upon the request of the secretary of state, shall then begin action for the appointment of a receiver for such cemetery corporation and to dissolve the same.

History: L. 1968, ch. 330, § 8; L. 1974, ch. 95, § 4; L. 2011, ch. 78, § 20; Jan. 1, 2012.



17-1312e Information and records of examination confidential; disclosure of certain information allowed.

17-1312e. Information and records of examination confidential; disclosure of certain information allowed. (a) Except as provided by this section, all information which the secretary of state shall gather or record in making an investigation and examination of any cemetery corporation, or the reporting by the cemetery corporation or the trustee, shall be deemed to be confidential information, and shall not be disclosed by the secretary of state, any assistant, examiner or employee thereof, except to: (1) Officers and the members of the board of directors of the cemetery corporation being audited; (2) the attorney general, when in the opinion of the secretary of state the same should be disclosed; and (3) the appropriate official for the municipality in which the cemetery resides when in the opinion of the secretary of state the same should be disclosed.

(b) Upon request, the secretary of state may disclose to any person whether a cemetery corporation maintains a permanent maintenance fund under K.S.A. 17-1311, and amendments thereto, and whether such funds are maintained in compliance with the provisions of such laws.

(c) The provisions of subsection (a) shall expire on July 1, 2021, unless the legislature acts to reauthorize such provisions. The provisions of subsection (a) shall be reviewed by the legislature prior to July 1, 2021.

History: L. 1968, ch. 330, § 9; L. 1974, ch. 95, § 5; L. 1978, ch. 76, § 4; L. 1994, ch. 229, § 6; L. 2011, ch. 78, § 21; L. 2016, ch. 82, § 5; July 1.



17-1312f Application of act; exceptions.

17-1312f. Application of act; exceptions. The provisions of K.S.A. 17-1308, 17-1311, 17-1312, and 17-1312a to 17-1312e, inclusive, and amendments thereto, shall apply to and be controlling upon every individual, firm, partnership or other organization hereafter selling or conveying land for cemetery purposes, and for this purpose the term "corporation" except where the context clearly indicates a different meaning shall mean and include such individuals, firms, partnerships or organizations. The provisions of this act shall not apply to: (a) Any municipality, corporation or quasi-corporation within the state of Kansas which is empowered to issue bonds in payment of which taxes may be levied; or

(b) any nonprofit organization formed primarily for religious purposes and constituting an established church and which sells or conveys cemetery lots solely to the members of its own church or to persons related by consanguinity, either lineal or collateral, by adoption, or by marriage to any such member; or

(c) any cemetery existing on March 1, 1968, located in a county designated as urban, and owned and operated on said date by a nonprofit organization; or

(d) any cemetery having a permanent maintenance fund of less than ten thousand dollars ($10,000) which was organized prior to January 1, 1900, and which has been maintained and operated continuously since such date.

History: L. 1968, ch. 330, § 1; L. 1976, ch. 102, § 1; L. 1979, ch. 62, § 4; April 20.



17-1312g Cemetery corporations; trust agreement, copy filed with secretary of state; requirements; rules and regulations.

17-1312g. Cemetery corporations; trust agreement, copy filed with secretary of state; requirements; rules and regulations. (a) Cemetery corporations subject to an audit by the secretary of state pursuant to K.S.A 17-1312a, and amendments thereto, shall file, in the office of the secretary of state, a copy of the agreement or document which establishes the trust between the cemetery corporation and the trustee.

(b) The trust agreement shall acknowledge all contractual agreements [and] shall be subject to and governed by K.S.A. 17-1308 et seq., and amendments thereto.

(c) The secretary of state shall promulgate rules and regulations for the purpose of oversight and audit of the permanent maintenance fund.

History: L. 1994, ch. 229, § 2; L. 2011, ch. 78, § 22; Jan. 1, 2012.



17-1313 Cemeteries in or near cities; dissolution.

17-1313. Cemeteries in or near cities; dissolution. That upon the sale of all of the burial lots in the cemetery of said corporation, or upon a vote of two-thirds majority of the stockholders of said corporation, said corporation may be dissolved, and thereupon a permanent-maintenance fund, together with all investments then outstanding, and all books, records and papers of such corporation, shall be turned over to the city treasurer of the city in which or adjacent to which said cemetery is situated, who shall give a bond similar to the bond hereinbefore required of the treasurer of said corporation; and thereupon the governing body of said city is hereby authorized and required to provide for the investment of such funds in the same kind of securities as hereinbefore provided, and to care for and maintain the said cemetery; the proceeds of said fund to be used exclusively for such purpose.

History: L. 1901, ch. 102, § 7; March 22; R.S. 1923, 17-1313.



17-1315 Eminent domain.

17-1315. Eminent domain. Any cemetery corporation or other association of individuals owning or in possession of, or controlling a burial ground, not in a city of the first class, shall have power of eminent domain to condemn and appropriate lands necessary to enlarge such cemetery as provided by law.

History: R.S. 1923, 17-1315; Dec. 27.



17-1316 Cemetery corporations in or adjacent to cities of more than 40,000.

17-1316. Cemetery corporations in or adjacent to cities of more than 40,000. All cemetery companies organized prior to March, 1901, owning or controlling a cemetery of fifty or more acres in or adjacent to a city of the first class having a population of 40,000 or more, the land of which was conveyed to said company in payment of capital stock issued therefor, shall be under the management and control of directors elected by the stockholders thereof, and that all of the acts of any board of directors heretofore regularly elected by stockholders in any such company which would be legal if done by any other private corporation are hereby recognized, confirmed and made valid: Provided, That from and after this date no dividends shall be issued in excess of six percent on the original capital stock of such corporation: And provided further, That all net earnings in excess of six percent shall be set apart for a permanent care fund for such cemetery.

History: L. 1909, ch. 72, § 1; May 29; R.S. 1923, 17-1316.



17-1317 Same; permanent care fund.

17-1317. Same; permanent care fund. Such permanent care fund shall be perpetually held, preserved and maintained for the same purposes and upon the same terms and conditions as provided for in K.S.A. 17-1311, 17-1312 and 17-1313.

History: L. 1909, ch. 72, § 2; May 29; R.S. 1923, 17-1317.



17-1319 City or association; permanent maintenance fund; use and investment.

17-1319. City or association; permanent maintenance fund; use and investment. Any city owning a cemetery and any cemetery association incorporated under the laws of this state may receive, acquire and hold donations or bequests in a permanent fund to be invested as the donor may direct or if the donor has not specified, such fund shall be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in bonds of the United States or of the state of Kansas, or any municipality thereof. The interest on such investments shall be used by such city or association in defraying the expense incurred in keeping the lots and grounds of such cemetery in proper and suitable condition. Such permanent fund shall never be used for any other purpose than as above stated.

History: L. 1911, ch. 77, § 1; R.S. 1923, 17-1319; L. 1933, ch. 151, § 1; L. 1945, ch. 154, § 1; L. 1973, ch. 88, § 1; L. 1977, ch. 54, § 21; July 1.



17-1319a Cemetery corporations; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies.

17-1319a. Cemetery corporations; attorney general initiate an accounting at request of secretary of state; plan to correct deficiencies. (a) The attorney general, at the request of the secretary of state, may initiate an action for an accounting of the accounts required under K.S.A. 17-1308 through 17-1319, and amendments thereto, by the trustee, including, but not limited to, certificates of deposits, savings accounts or permanent maintenance funds.

(b) If it is determined that the permanent maintenance fund is underfunded due to inadequate deposits or unauthorized distributions, the cemetery corporation may propose and implement a plan for correcting the fund's deficiencies, subject to the approval of the secretary of state.

(c) In addition to other provisions and authority granted under law, the secretary of state shall have the authority to equitably resolve the results of an audit.

History: L. 2010, ch. 82, § 1; Apr. 15.



17-1321 Same; control; custodian, bond.

17-1321. Same; control; custodian, bond. The authorities of such city or cemetery association shall have entire control of raising such permanent fund, the loaning of same, and collecting and disbursing the interest thereon, and the custodian of such fund shall give a good and sufficient bond, with three or more sureties, who shall under oath, justify in double the amount of such funds in his hands.

History: L. 1911, ch. 77, § 3; March 11; R.S. 1923, 17-1321.



17-1322 Sale by one association of all unsold real property to another owning land adjoining or in close proximity; purchase of assets.

17-1322. Sale by one association of all unsold real property to another owning land adjoining or in close proximity; purchase of assets. Where two cemetery associations have been organized, and the lands owned and platted and dedicated by each of said associations adjoin or are in such close proximity that the whole can be efficiently managed by one of the organizations and under one uniform platting and scheme, either one of said associations, by its president and secretary, and by the consent and direction of a majority of all the individual lot owners in said association secured by vote to be taken at a meeting to be called by the said president thereof for that purpose, may sell and convey to such other association, for general burial purposes, and in bulk, all the land and property of said association not already sold and conveyed to individual lot owners, and said property shall thereafter be held, managed and disposed of by the purchasing association as is now by law provided: Provided, however, That notwithstanding any other statutes to the contrary, any cemetery corporation, either private or public, or cemetery association, whether for profit or nonprofit, may purchase the assets, real or personal of any other such cemetery organization, except for those burial lots already sold for burial purposes.

History: L. 1913, ch. 74, § 1; R.S. 1923, 17-1322; L. 1971, ch. 72, § 1; July 1.



17-1323 Same; replatting.

17-1323. Same; replatting. That after the property of any cemetery association shall have been conveyed to another like association as provided in the preceding section, the purchasing association shall have power and authority to replat the land so taken over so as to make the platting conform to that of its other property and to secure one general and uniform scheme of arrangement and adornment: Provided, however, That such replatting or new plat shall not take or appropriate any part of the lots that have been sold to individual lot owners or in any way injure such lots by leaving them in a substantially different situation with reference to streets and alleys from that of lots that will be subsequently sold by said association under the new platting.

History: L. 1913, ch. 74, § 2; March 15; R.S. 1923, 17-1323.



17-1324 Plans for mausoleums or vaults; approval by secretary of health and environment.

17-1324. Plans for mausoleums or vaults; approval by secretary of health and environment. When any person, firm, or corporation, shall desire to build, construct, or erect any mausoleum, vault, or burial structure, the same to be built or constructed entirely above the ground, or partly by excavation, and to be built, constructed and erected so that the same may contain one or more deceased human bodies for permanent interment, before proceeding to build, construct, or erect such mausoleum, vault or other structure, shall present and file a copy of all the plans and specifications for such construction with the secretary of health and environment of the state of Kansas, and before approving such plans and specifications said secretary shall be satisfied beyond any doubt that the said mausoleum, vault, or other structure would be absolutely permanent and sanitary, and if approved, said approval shall be evidenced by a certificate in writing signed by the secretary, may proceed with the construction and erection of such mausoleum, vault or other structure.

History: L. 1917, ch. 85, § 1; R.S. 1923, 17-1324; L. 1975, ch. 462, § 12; July 1.



17-1325 Crypts and catacombs; construction.

17-1325. Crypts and catacombs; construction. All crypts and catacombs, if any be placed therein in such mausoleum, vault, or other structure, shall be constructed so that all parts thereof may be readily and easily examined by the secretary of health and environment or the secretary's designee or by a local health officer, and such crypts or catacombs shall be hermetically sealed after such deceased bodies have been placed therein so that no offensive or unhealthful odor or effluvia may escape therefrom.

History: L. 1917, ch. 85, § 2; R.S. 1923, 17-1325; L. 1975, ch. 462, § 13; L. 1980, ch. 182, § 1; July 1.



17-1326 Same; sealing burial structure; reinterment.

17-1326. Same; sealing burial structure; reinterment. Should any firm, person or corporation fail to hermetically seal such crypts or catacombs placed or constructed in such mausoleum, vault, or other burial structure and by reason of such failure or other reasons, offensive odors or effluvia arise therefrom, the secretary of health and environment or the secretary's designee or the local health officer of the county in which such mausoleum, vault or other burial structure shall be situated shall upon the complaint of any local health officer or resident of the township, where such mausoleum, vault or other structure may be situated, compel the sexton or other persons in charge of such mausoleum, vault or other burial structure to immediately place such mausoleum, vault or other burial structure in perfect and sanitary condition or immediately remove said deceased body or bodies therefrom, and properly inter the same at the expense of the person, firm or corporation owning such mausoleum, vault or other burial structure. If no such person, firm or corporation can be found in the county where the same may be located, then such interment shall be at the expense of the township or city where such structure may be situated.

History: L. 1917, ch. 85, § 3; R.S. 1923, 17-1326; L. 1975, ch. 462, § 14; L. 1980, ch. 182, § 2; July 1.



17-1327 Same; penalties.

17-1327. Same; penalties. Any firm, person or corporation who shall fail or refuse to comply with the provisions of this act, may be fined in any sum, not to exceed five hundred dollars or by imprisonment in the county jail not exceeding six months.

History: L. 1917, ch. 85, § 4; May 26; R.S. 1923, 17-1327.



17-1328 Sale of lands of abandoned cemeteries.

17-1328. Sale of lands of abandoned cemeteries. Cemetery corporations and associations that no longer function, and owning lands that have been abandoned for cemetery purposes, which contain less than twenty (20) graves, may sell such lands: Provided, however, That sufficient ground shall be retained for the proper care of the remaining graves.

History: L. 1927, ch. 153, § 1; March 21.



17-1329 Same; use of proceeds.

17-1329. Same; use of proceeds. It shall be the duty of the trustees or treasurer of such cemetery corporation or association, or the township trustee, to apply the proceeds of such sale or sales to the permanent maintenance and care of the remaining graves in such abandoned cemetery.

History: L. 1927, ch. 153, § 2; March 21.



17-1330 Cemetery districts; petition; establishment; tax levy; limitation; care of abandoned cemetery; reinvestment of title to lots, when; proceedings.

17-1330. Cemetery districts; petition; establishment; tax levy; limitation; care of abandoned cemetery; reinvestment of title to lots, when; proceedings. (a) Whenever a petition, setting forth the proposed cemetery district, and signed by not less than 51% of the qualified electors of the proposed district is presented to the board of county commissioners of the county in which the greatest portion of territory comprising the district is located, the board of county commissioners at its next regular meeting shall examine the petition, and upon finding that the petition is sufficient and in due form, shall enter an order in their proceedings establishing the cemetery district. The board of county commissioners in each county in which any part of the cemetery district is located shall thereafter authorize the levy of a tax on all the taxable tangible property within the cemetery district, in a sum not to exceed $6,000 for the maintenance, operation, regulation and care of such cemetery or for the purchase and use of adjoining property of the cemetery, or, if the board of directors of any cemetery association determines it to be in the best interests of the cemetery district, for care and maintenance of any abandoned cemetery located within the district.

(b) In any cemetery district in which a city is located, the board of directors of the district may, in lieu of levying the tax provided for in subsection (a), authorize the levying of a tax of not to exceed two mills on all the taxable tangible property within the district. Such levy shall be authorized at any annual or special meeting of the board of directors and shall be certified to the board of county commissioners. Upon receiving such certification, the board of county commissioners shall authorize the levy of such a tax.

(c) Whenever any such cemetery district or its predecessor in title has conveyed to any person or persons the right of interment upon any platted lot or designated piece of ground within the area of any cemetery in such cemetery district and (1) the deed or conveyance thereto from such district or its predecessor in title or the predecessor of such title owner provides that such lots shall be held subject to all regulations of the board of directors of such cemetery district, and (2) the owners thereof named in such deed or conveyance neglect or refuse to observe the regulations for the period of 10 successive years, and (3) the conveyance had been executed more than 25 years prior to the action of the board to reinvest title, and (4) no burials have been made on the lot within 10 years prior to the action of the board to reinvest title, the board of directors of such cemetery district may reinvest such district with the title to the portion of such cemetery lot not actually used for burial purpose except for sufficient space for two additional graves adjacent to any graves then on the lot. The reinvestment of title shall take place in the following manner and shall be subject to the following conditions:

If the owner of such cemetery lot is a resident of the county in which such cemetery is located, the board of directors may cause to be served upon such owner, in the manner prescribed by law for the service of a summons in a civil action, a notice specifying the amount unpaid for lot care upon the lot. The notice shall also specify the time within which the same must be paid to the secretary-treasurer of such district, which time shall not be less than 30 days from the date of the service of the notice, and shall further state that upon the failure of such lot owner to pay the amount specified in the notice within the prescribed time, the board of directors will take the necessary steps to reinvest the cemetery district with the title to the portion of such cemetery lot not actually used for burial purposes.

History: L. 1925, ch. 148, § 1; L. 1927, ch. 168, § 1; L. 1929, ch. 157, § 1; L. 1931, ch. 149, § 1; L. 1933, ch. 152, § 1; L. 1937, ch. 178, § 1; L. 1945, ch. 155, § 1; L. 1949, ch. 187, § 1; L. 1953, ch. 126, § 1; L. 1953, ch. 127, § 1; L. 1961, ch. 118, § 1; L. 1963, ch. 139, § 1; L. 1971, ch. 73, § 1; L. 1975, ch. 132, § 1; L. 1976, ch. 103, § 1; L. 1982, ch. 101, § 1; July 1.



17-1330a Same; withdrawal of cemetery; petition.

17-1330a. Same; withdrawal of cemetery; petition. Whenever any such cemetery district has been formed including more than one cemetery, and there is no outstanding indebtedness against such district, then any one of such cemeteries may be withdrawn from such district by presenting to the board of county commissioners of the county in which the greater portion of such district lies, a petition signed by not less than 51% of the qualified electors of the cemetery district proposed to be withdrawn, to be determined by an enumeration taken for this purpose and verified by some qualified elector of such district. It shall be the duty of the board of county commissioners at their next regular meeting to enter an order removing such cemetery with the territory included in such petition from such cemetery district, and when so removed such cemetery and territory so removed, shall not be taxed in the district from which it was removed and shall be restored to all rights and privileges the same as if it had never been included within any such district.

History: L. 1933, ch. 152, § 2; L. 1992, ch. 7, § 1; March 5.



17-1330b Same; inclusion of adjoining territory; resolution, hearing, publication.

17-1330b. Same; inclusion of adjoining territory; resolution, hearing, publication. (a) The board of county commissioners of any county having a cemetery district established pursuant to K.S.A. 17-1330, may by resolution, enlarge the district to include adjoining territory in which there is located an abandoned cemetery.

(b) No order shall be made under the provisions of subsection (a) until a hearing is held. Notice of such hearing shall be published in a newspaper of general circulation in the county where such cemetery district is located, for two consecutive weeks, stating the time and place of such hearing and the action proposed, with the last publication thereof being at least five days before the date of the hearing.

History: L. 1981, ch. 97, § 1; July 1.



17-1331 Same; organization.

17-1331. Same; organization. Within 30 days after such order is entered by the board of county commissioners, as above provided, it is hereby made the duty of the township trustee of the township in which township lies the greatest portion of territory comprising such cemetery district, to call a meeting of the qualified electors of such cemetery district in the manner hereinafter provided, for the purpose of organizing such cemetery district into an association and for the election of five directors who shall have authority to provide for the caring and maintaining of such cemetery hereinafter provided for, and who shall hold their office until the next regular meeting of such cemetery association. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated, and a successor shall be appointed to serve the remainder of the unexpired term by the remaining directors. Such township trustee shall cause notice of such meeting to be published, once each week for two consecutive weeks, in a newspaper of general circulation in such cemetery district, stating that a meeting of the qualified voters of such cemetery district will be held at the time and place fixed in the notice for the purpose of organizing the cemetery district into an association and for the election of five directors. The last publication of such notice shall be made not more than six days prior to the date fixed for the holding of the meeting.

History: L. 1925, ch. 148, § 2; L. 1978, ch. 77, § 1; L. 1988, ch. 95, § 1; July 1.



17-1332 Same; filing offer to convey property; abandoned cemeteries.

17-1332. Same; filing offer to convey property; abandoned cemeteries. That before said petition shall be granted by said board of county commissioners as hereinbefore provided, there shall be on file with the clerk of said board an offer by at least one cemetery association or corporation in said proposed district, authorized by at least a majority vote of its officers and directors to convey to said proposed cemetery district association, all property, both real and personal, now owned by said association or corporation free of cost, and said cemetery association or corporation is hereby authorized to make such conveyance upon a majority vote of its officers and directors: Provided, That the petition may be granted by the board of county commissioners to a cemetery district organized to take over one or more abandoned cemeteries within the proposed district if the petition is accompanied by an affidavit signed by one or more residents of the district stating that the persons or association owning or having control of said cemetery or cemeteries cannot be ascertained or located and that said cemetery or cemeteries have been abandoned for more than five years. Upon the granting of said petition said cemetery district may take over and exercise ownership and control of said abandoned cemetery or cemeteries and shall be vested with color of title thereto.

History: L. 1925, ch. 148, § 3; L. 1949, ch. 188, § 1; June 30.



17-1333 Same; annual meetings; powers of electors.

17-1333. Same; annual meetings; powers of electors. A majority of the electors present at said annual cemetery district meeting shall have authority to select a name for said cemetery district association; elect directors as provided for in K.S.A. 17-1331, who shall hold office as provided in K.S.A. 17-1333a; vote upon any proposition to disorganize such district and annex the territory thereof to another cemetery district; fix the date for its next annual meeting; determine the amount of tax to be levied not to exceed the limits prescribed in K.S.A. 17-1330, or K.S.A. 17-1365 for the caring for and maintaining said cemetery for the next year and cause the same to be certified to the county clerk of each county or counties in which said district is located; and at the first meeting of said cemetery association to select from the offer or offers on file to convey by cemetery associations or corporations in said district, the cemetery to become the official cemetery of said district association, which cemetery shall thereafter become the permanent property of said district association.

History: L. 1925, ch. 148 § 4; L. 1937, ch. 178, § 2; L. 1949, ch. 187, § 2; L. 1961, ch. 118, § 2; L. 1969, ch. 122, § 8; L. 1973, ch. 89, § 1; July 1.



17-1333a Same; election of directors; vacancies.

17-1333a. Same; election of directors; vacancies. At the first annual meeting of cemetery districts, provided for by K.S.A. 17-1333, and amendments thereto, which occurs after the effective date of this act, directors shall be elected as follows: Two for terms of four years; one for a term of three years; one for a term of two years; and one for a term of one year. Thereafter, upon the expiration of the term of a director, a successor shall be elected for a term of four years. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated. Vacancies in the board of directors occasioned by removal, resignation or otherwise shall be filled for the unexpired term in like manner as original elections.

History: L. 1973, ch. 89, § 2; L. 1988, ch. 95, § 2; July 1.



17-1334 Same; meetings of directors; election of officers; terms; bond of secretary-treasurer.

17-1334. Same; meetings of directors; election of officers; terms; bond of secretary-treasurer. That the directors of said cemetery association shall meet within thirty days after their election, and at all other times during their term of office when called by their president, who shall at their first meeting elect a president from among their number, and a secretary-treasurer who shall be required to give a bond to the association in the sum of $300, and which president and secretary-treasurer shall have all the authority now provided by law for such officials of cemetery associations or corporations. Each officer elected pursuant to this section shall serve for a term of one (1) year.

History: L. 1925, ch. 148, § 5; L. 1973, ch. 89, § 3; July 1.



17-1335 Same; authority of association; issuance of bonds.

17-1335. Same; authority of association; issuance of bonds. (a) The district cemetery association shall have all the authority now provided by law for cemetery associations and corporations which shall specifically include but shall not be limited to the authorities granted by K.S.A. 17-1302, 17-1311, 17-1312, 17-1319, 17-1320 and 17-1321, and amendments thereto. The cemetery of such district association shall be and remain a public cemetery.

(b) The board of directors of such district is hereby authorized to issue general obligation bonds of the district for the purpose of acquiring additional land for cemetery purposes in the manner herein provided. Before any such bonds shall be issued, the board shall adopt a resolution declaring its intention to issue such bonds, stating the purpose for which the bonds are to be issued and the amount thereof. Such resolution shall be published once each week for three consecutive weeks in the official county newspaper. If within 30 days following the date of the last publication of such resolution a petition signed by not less than 5% of the qualified electors of the district is filed in the office of the county election officer requesting an election on the proposition to issue such bonds, no bonds shall be issued without such proposition having been approved by a majority of the electors of the district voting at an election called and held thereon. All such elections shall be noticed, called and held in the manner prescribed for the giving of notice, calling and the conduct of elections under the general bond law. If no sufficient petition is filed within the time prescribed or if such proposition is approved by a majority of the qualified electors of the district voting at an election held thereon, bonds of the district may be issued in an amount not to exceed the amount specified in the original resolution of the board.

History: L. 1925, ch. 148, § 6; L. 1951, ch. 200, § 1; L. 1988, ch. 95, § 5; July 1.



17-1335a Same; reinvestment of title to lots under 17-1330; notice to nonresidents; publication.

17-1335a. Same; reinvestment of title to lots under 17-1330; notice to nonresidents; publication. Whenever it shall be determined by the return of the sheriff of the county in which said cemetery is located, that the owner or owners of said lot or lots is not a resident of said county and cannot be found therein, then said board of directors may cause such notice to be published in a legal newspaper within said county for the period of three (3) weeks, and shall cause a copy of such notice to be served on the owner or owners thereof by registered mail addressed to their last known address, which said notice shall specify a time for payment, at least thirty (30) days after the completed service of such notice by publication thereof.

History: L. 1953, ch. 127, § 2; June 30.



17-1335b Same; record of proceedings.

17-1335b. Same; record of proceedings. All such notices with the proof of service or publication thereof, and all such resolutions adopted by the board of directors of said cemetery district shall be made a part of the records of said governing board.

History: L. 1953, ch. 127, § 3; June 30.



17-1335c Same; default by owners; action to determine title.

17-1335c. Same; default by owners; action to determine title. If for thirty (30) days after completion of such service or publication the party or parties fail to conform with the demands of such resolution, the rights of such party or parties may be deemed abandoned, and thereupon said board of directors may bring an action in the district court of said county against all parties so in default, uniting as many parties so in default as it may desire in one action, to have the rights of said parties in such lots or parcels terminated and the property restored to the board of directors of such cemetery district free of any right, title or interest of all such defaulting parties, their heirs or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate.

History: L. 1953, ch. 127, § 4; June 30.



17-1335d Same; abandonment by grantee or holder.

17-1335d. Same; abandonment by grantee or holder. In all such cases the fact that such grantee or holder has not, for a term fifteen (15) successive years or more, observed the regulations of the board of directors of such cemetery district shall be prima facie evidence that such party has abandoned such lots.

History: L. 1953, ch. 127, § 5; June 30.



17-1335e Same; judgment may be recorded.

17-1335e. Same; judgment may be recorded. A certified copy of the judgments in such actions quieting title may be filed in the office of the register of deeds in and for the county in which said parcel is situated.

History: L. 1953, ch. 127, § 6; June 30.



17-1335f Same; description; ingress and egress.

17-1335f. Same; description; ingress and egress. Such notice and all proceedings had pursuant to this act in relation to any such cemetery lots, shall distinctly describe by metes and bounds the portion of such cemetery lot unused for burial purposes; and such cemetery district is hereby required to leave sufficient ingress to, and egress from, any grave upon said lot, either by duly dedicated streets or alleys in said cemetery, or by leaving sufficient of the unused portion of such cemetery lot for such purpose.

History: L. 1953, ch. 127, § 7; June 30.



17-1335g Same; perpetual care contracts exempt.

17-1335g. Same; perpetual care contracts exempt. This act shall not apply to any lot or lots in any cemetery where a perpetual care contract has been entered into between such cemetery and the owner of such lot.

History: L. 1953, ch. 127, § 8; June 30.



17-1335h Same; title reinvested; reconveyance, when.

17-1335h. Same; title reinvested; reconveyance, when. Compliance with the terms of this act shall as fully reinvest the cemetery district with, and divest the record owner and his descendants of, the title to such portion of such cemetery lot unused for burial purposes, as though the same had never been conveyed to any person, and such cemetery district shall have, hold and enjoy such reclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, bylaws, rules and regulations of such cemetery district: Provided, That such cemetery district shall not be permitted to alienate any such lot for the period of one (1) year from and after the adoption of the resolution provided for in this act by the board of directors of such cemetery district: And further provided, That if at any time during said one-year period, any person or persons entitled to such cemetery lot by the laws of this state, shall pay or cause to be paid to the secretary-treasurer of such district all said unpaid lot care, together with the expenses of the service of the notice hereinbefore provided for, and any additional sums due for lot care subsequent to the date of such notice, as prescribed by the bylaws, rules and regulations of such cemetery district, and shall take out and pay for a perpetual care contract upon such lot, the said board of directors shall reconvey such lots to the person or persons lawfully entitled to the same.

History: L. 1953, ch. 127, § 9; June 30.



17-1335i Same; annexation of territory to districts; procedure.

17-1335i. Same; annexation of territory to districts; procedure. Whenever a petition describing the territory sought to be annexed to a cemetery district organized and operating under the provisions of section 17-1330, 17-1330a, 17-1331, 17-1332, 17-1333, 17-1334 and 17-1335 of the Kansas Statutes Annotated, and amendments thereto, which territory is adjacent to such cemetery district, praying that such territory be annexed to and become a part of such cemetery district, and signed by not less than fifty-one percent (51%) of the qualified electors of such territory to be determined by an enumeration taken and verified for this purpose by some qualified elector of the territory sought to be annexed and attached to the petition, is presented to the board of county commissioners of the county in which lies the greatest portion of the territory sought to be annexed, it shall be the duty of said board of county commissioners at its next regular meeting to examine said petition and enumeration, and if it finds that the petition is regular and in due form, that it is signed by the requisite number of qualified electors, that such territory is adjacent to the cemetery district, and that no part of such territory is in another cemetery district, it shall enter an order in its proceedings annexing said petitioned territory to the cemetery district and making it a part thereof.

If the annexed territory lies in two or more counties, the county clerk of the county whose board of commissioners makes the annexation order shall certify a copy of the order to the county clerk of any other county in which any of such territory is located.

History: L. 1953, ch. 128, § 1; June 30.



17-1336 Cemetery districts in certain counties; tax levies; road improvement.

17-1336. Cemetery districts in certain counties; tax levies; road improvement. That in any cemetery district organized or created under the provisions of sections 17-1330 to 17-1335, both sections inclusive, of the Kansas Statutes Annotated, and any amendments thereto, which is located in a county having a population of not less than eight thousand (8,000) nor more than eleven thousand (11,000) and having an assessed tangible valuation of more than thirty million dollars ($30,000,000), or which is located in a county having a population of not less than eighteen thousand (18,000) nor more than nineteen thousand (19,000) and having an assessed tangible valuation of more than thirty-four million dollars ($34,000,000), or any county having a population of not less than nineteen thousand (19,000) nor more than twenty-three thousand (23,000) and having an assessed tangible valuation of not less than thirty-three million dollars ($33,000,000) nor more than thirty-eight million dollars ($38,000,000), a majority of the electors present at the annual cemetery district meeting, shall determine the amount of tax to be levied not to exceed one-half (1/2) mill on all taxable property of the district for the caring for and maintaining said cemetery and for the improvement of the road leading to said cemetery from a county or state highway and cause the same to be certified to the board of county commissioners of such county; and any such cemetery district, so organized or created, which is located in a county having a population of not less than six thousand five hundred (6,500) and having an assessed tangible valuation of not less than ten million dollars ($10,000,000) nor more than fourteen million dollars ($14,000,000) shall, when a majority of the electors present at the annual cemetery meeting determine the amount of tax to be levied not to exceed one (1) mill on all taxable property of the district for the caring for and maintaining said cemetery and for the improvement of the road leading to said cemetery from a county or state highway, cause the same to be certified to the board of county commissioners of such county.

History: L. 1938, ch. 39, § 1; L. 1939, ch. 156, § 1; L. 1941, ch. 178, § 1; L. 1945, ch. 156, § 1; L. 1947, ch. 184, § 1; L. 1951, ch. 201, § 1; June 30.



17-1336a Same; road completion fund; transfer of surplus money for machinery and equipment; limitation.

17-1336a. Same; road completion fund; transfer of surplus money for machinery and equipment; limitation. (a) The board of directors of any cemetery district created pursuant to the provisions of article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, is hereby authorized and empowered, by resolution, to transfer all or any portion of any surpluses of the moneys derived from any tax levy existing at the end of a budget year to a special fund for the completion of road improvements authorized by K.S.A. 17-1336, and amendments thereto. No more than one such transfer shall be made.

(b) The board of directors of any cemetery district created pursuant to article 13 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, is hereby authorized and empowered, by resolution, to transfer any surpluses of the money derived from any tax levy existing at the end of a budget year to a special fund to be used to purchase machinery and equipment for cemetery maintenance. The amount of such transfer shall not exceed 25% of the annual budget.

(c) Any money transferred pursuant to this section shall not be subject to K.S.A. 79-2925 to 79-2940, inclusive, and amendments thereto, except that in making the budget of such cemetery districts the amount transferred and the amount expended thereof shall be shown thereon for the information of the taxpayers of such cemetery districts.

History: L. 1945, ch. 156, § 2; L. 1983, ch. 82, § 1; July 1.



17-1337 Same; directors; election; terms; vacancies.

17-1337. Same; directors; election; terms; vacancies. Such cemetery district shall be governed by a board of five directors. At the first annual meeting five directors shall be elected as follows: Two for a term of four years, one for a term of three years, one for a term of two years, and one for a term of one year. Thereafter, upon the expiration of the term of a director, a successor shall be elected for a term of four years. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated. Vacancies in the board of directors occasioned by removal, resignation or otherwise shall be filled for the unexpired term in like manner as original elections.

History: L. 1938, ch. 39, § 2; L. 1939, ch. 156, § 2; L. 1988, ch. 95, § 3; July 1.



17-1338 Same; permanent maintenance fund; use and investment.

17-1338. Same; permanent maintenance fund; use and investment. Any such cemetery district may receive, acquire and hold donations or bequests for a permanent fund, the income from which shall be used by such cemetery district in defraying the expenses incurred in keeping the lots and grounds of such cemetery in proper and suitable condition. Such permanent fund may be invested as the donor may direct or if the donor has not specified, such fund may be invested in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in any municipal bonds of this state or bonds of the United States except bonds of any municipality of this state where the bonded indebtedness thereof shall exceed fifteen percent of its total assessed valuation as shown by the last assessment preceding such investment.

History: L. 1938, ch. 39, § 3; L. 1977, ch. 54, § 22; July 1.



17-1339 Same; control of permanent fund; custodian.

17-1339. Same; control of permanent fund; custodian. The board of directors of such cemetery district shall have entire control of raising such permanent fund, the loaning of the same, and collecting and disbursing the income therefrom. The treasurer shall be custodian of such fund.

History: L. 1938, ch. 39, § 4; March 5.



17-1341 Same; conveyance of city cemetery; ordinance.

17-1341. Same; conveyance of city cemetery; ordinance. That any city located within the boundaries of any such cemetery district which is operating and maintaining a city cemetery, if so requested in writing by the board of directors of such cemetery district, may by ordinance duly passed and adopted by its governing body, relinquish, transfer and convey to said cemetery district the said city cemetery.

History: L. 1939, ch. 156, § 4; June 30.



17-1342 Cemetery districts; establishment by city of second or third class and townships.

17-1342. Cemetery districts; establishment by city of second or third class and townships. Any city of the second or third class is hereby authorized to join with any one or more townships or portions of one or more townships in the maintenance and improvement of any cemetery within such city or townships, as hereinafter provided.

History: L. 1941, ch. 176, § 1; L. 1949, ch. 189, § 1; June 30.



17-1343 Same; petition to county commissioners.

17-1343. Same; petition to county commissioners. Upon the presentation to the board of county commissioners of the county in which such city and townships, or the greater portion thereof, are located of a petition signed by not less than sixty percent of the qualified electors of each of said townships or parts of said townships of said proposed district outside the limits of incorporated cities, to be determined by an enumeration taken and verified for this purpose by some qualified elector of said proposed district, it shall be the duty of said board of commissioners, at its next regular meeting to examine said petition and if they find that the same is regular and in due form as is herein provided, they shall enter an order in their proceedings establishing said cemetery district. Said petition shall be accompanied by a copy of a resolution passed by the governing body of a city within such district which now owns a cemetery, which resolution shall state that said city agrees to convey said cemetery to and for the use of the proposed cemetery district.

History: L. 1941, ch. 176, § 2; June 30.



17-1344 Same; board of trustees; officers; bond; expenditures; tax levies; election upon petition.

17-1344. Same; board of trustees; officers; bond; expenditures; tax levies; election upon petition. Upon the establishment of said cemetery district, the cemetery conveyed thereto shall become the property of said district and the township trustee of every township, a portion of which is included in said district, and the mayor of the city shall constitute a board of trustees, having full power and control of said cemetery, except that if any such cemetery district is formed by the joining of one city and only one township, the treasurer of such city shall be the third member of said board of trustees. Said board of trustees shall elect from their own membership a chairman and may select from their own membership or otherwise, a secretary, whose terms of office shall be fixed by the board of trustees. The treasurer of the city of the second or third class which is included in the cemetery district may be treasurer of the cemetery district and when said city treasurer shall act as treasurer of the cemetery district, the bond given by said treasurer to the city shall also cover funds of the cemetery district which come into the hands of the said treasurer.

Whenever the board of trustees shall select a treasurer for the cemetery district who is not the city treasurer, the board of trustees shall provide such treasurer with a corporate surety bond in a sum fixed by the board and conditioned on the safekeeping of such funds and the accounting for the same whenever called upon so to do by said board of trustees. All expenditures made by the board of trustees shall be paid by warrants drawn on the treasurer and signed by the chairman and secretary of the board.

Said board of trustees may authorize a tax of not to exceed two (2) mills to be levied by such cemetery district for the purpose of maintaining and improving said cemetery. Such tax shall be levied within the city by the governing body of the city and in the district outside the city such tax shall be levied by the board of county commissioners upon certification to them, by the board of trustees, of the rate of levy to be made, except that, if the amount of the levy fixed by the board of trustees under this section is greater than one (1) mill and a valid petition in opposition to the amount of such levy in excess of one (1) mill, is filed with the county election officer of each such county within fifteen (15) days of the date such levy is certified to the board of county commissioners of each such county, the amount of the levy authorized to be fixed for such year by the board of trustees under this section shall not exceed and the amount of such levy shall be deemed to be one (1) mill. Any petition in opposition to the amount of such levy in excess of one (1) mill shall be valid if it is signed by at least two percent (2%) of the qualified electors in said cemetery district. The tax so collected shall be paid over by the county treasurer to the treasurer of the cemetery district upon order of the board of trustees of the cemetery district which order shall be signed by the chairman and secretary of said board.

History: L. 1941, ch. 176, § 3; L. 1943, ch. 129, § 1; L. 1949, ch. 189, § 2; L. 1951, ch. 202, § 1; L. 1975, ch. 132, § 3; July 1.



17-1345 Disorganization of township cemetery and formation of district; petition; transfer of property.

17-1345. Disorganization of township cemetery and formation of district; petition; transfer of property. Whenever a petition setting forth a proposed cemetery district (which includes territory wherein an existing township cemetery is located) and a proposal to disorganize the existing township cemetery, signed by not less than fifty-one percent of the qualified electors of said proposed district, to be determined by an enumeration taken and verified for this purpose by some qualified elector of said proposed district, shall be presented to the board of county commissioners of the county in which lies the greatest portion of the territory comprising said district, in favor of such petition together with a resolution unanimously adopted and signed by the members of the township board of the township having such township cemetery which is to be disorganized stating that said township board agrees and consents to the disorganization of said township cemetery, it shall be the duty of the board of county commissioners at its next regular meeting to examine said petition and resolution and, if it finds that said petition and resolution are regular and in the form herein prescribed and that there is no outstanding indebtedness against said township cemetery district and that said township board is willing to convey all right, title and interest of said township in and to said cemetery to the proposed new cemetery district, it shall enter an order in its proceedings disorganizing said township cemetery district and establishing said proposed cemetery district.

Thereupon, the township board of the township shall convey all right, title and interest in and to said township cemetery to the newly organized cemetery district. Such conveyance shall be made by a deed signed and acknowledged by the township trustee. Immediately upon the selection and qualification of the treasurer of the new cemetery district, the township treasurer shall pay over to such cemetery district treasurer all funds and moneys in his hands together with all moneys and funds in the county treasury which have been collected for cemetery purposes by such township.

History: L. 1943, ch. 330, § 1; June 28.



17-1346 Same; application of laws.

17-1346. Same; application of laws. The provisions of K.S.A. 17-1330, 17-1330a, 17-1331, 17-1333, 17-1334, 17-1335, 17-1337, 17-1338 and 17-1339 shall apply to the said cemetery district established by the board of county commissioners and all the rights, powers, duties, authority and jurisdiction conferred by said sections on cemetery districts are hereby conferred on the cemetery district and the board of directors thereof established and provided for under the provisions of this act.

History: L. 1943, ch. 330, § 2; June 28.



17-1347 Reversion of unused grave spaces conveyed to patriotic organizations.

17-1347. Reversion of unused grave spaces conveyed to patriotic organizations. In any city or other cemetery wherein blocks of grave spaces were conveyed to patriotic organizations for the interment of war dead and such organizations are now defunct, the title to the unused grave spaces shall revert to the city or other existing cemetery organization as of the effective date of this act, and the city or the existing cemetery organization is hereby authorized to convey such unused grave spaces to any existing patriotic organization for the interment of war dead.

History: L. 1949, ch. 126, § 1; June 30.



17-1348 Certain charitable purpose corporations; joint custody of assets.

17-1348. Certain charitable purpose corporations; joint custody of assets. Any cemetery corporation now organized or existing, or which may be hereafter organized, for the purpose of establishing and maintaining a cemetery or cemeteries for charitable purposes and having or acquiring a perpetual care or permanent maintenance fund containing assets of at least $100,000, may by action of its governing board enter into an agreement with a bank, having its principal office in this state, for the joint custody of such assets, which assets are to be deposited for safekeeping with such bank and such joint custody to be between the treasurer and governing body of such corporation and the bank. Whenever such assets are so deposited with a bank, the treasurer of such corporation may be relieved from furnishing any surety bond relative thereto otherwise required by law.

History: L. 1951, ch. 215, § 1; L. 1989, ch. 48, § 79; July 1.



17-1349 Same; investment standards; acquisition of property.

17-1349. Same; investment standards; acquisition of property. In acquiring, investing, reinvesting, exchanging, retaining, selling and managing property for the benefit of any cemetery corporation now or hereafter organized as provided in K.S.A. 17-1348, and amendments thereto, the governing board shall exercise such judgment and care under the circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of its capital.

Within the limitations of the foregoing, the governing board of the cemetery corporation is authorized to acquire and retain every kind of property, real, personal or mixed, and every kind of investment, specifically but not by way of limitation, bonds, debentures and other corporate obligations, or loans secured by real estate mortgages, and stocks, preferred or common, which persons of prudence, discretion and intelligence acquire or retain for their own account, and within the limitations of the foregoing, the governing board of the cemetery corporation may retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

History: L. 1951, ch. 215, § 2; L. 2008, ch. 44, § 1; July 1.



17-1350 Dissolution of certain cemetery districts; determination of facts.

17-1350. Dissolution of certain cemetery districts; determination of facts. Whenever any public utility, governmental agency of this state, or the United States, having the power of eminent domain, shall have determined it to be necessary to acquire for public use the existing property owned by any cemetery district in this state, the directors of such cemetery district may present a petition to the district court of the county in which such cemetery property is located, verified by such directors, setting forth such facts and praying that an order be made by the court determining whether such facts exist.

History: L. 1953, ch. 137, § 1; March 27.



17-1351 Same; findings; notice to owners of intention to dissolve district.

17-1351. Same; findings; notice to owners of intention to dissolve district. Such petition shall be heard immediately by such district court, and if the district court shall find that the facts specifically set out in K.S.A. 17-1350 exist, the court shall direct that process be issued in said action notifying all persons owning lots or places of burial in such cemetery, as far as can be determined from the records of such cemetery district, of the intention of the cemetery district to request the dissolution of such cemetery district, such process to be issued by personal service or by publication service in accordance with sections 60-2525 to 60-2527, both sections inclusive, of the General Statutes Supplement of 1951.

History: L. 1953, ch. 137, § 2; March 27.



17-1352 Same; hearing; determination; authority to contract, when.

17-1352. Same; hearing; determination; authority to contract, when. After service, as provided in the preceding section, has been made, a hearing shall be had by said district court, to determine whether such cemetery district should be dissolved, and the property rights of persons living or dead either owning cemetery lots in said cemetery, or buried therein, shall be dissolved and set aside, and, whether it would be to the best interests of all parties concerned for said bodies to be disinterred from said cemetery and reburied in another cemetery or cemeteries. If the court shall find in the affirmative, then the directors of such cemetery district shall be authorized to enter into a contract or contracts for the sale of such cemetery property to such governmental agency or public utility, subject to the approval of the court, and also to enter into a contract or contracts for the removal and reburial of all persons buried in said cemetery, subject to the approval of the court.

History: L. 1953, ch. 137, § 3; March 27.



17-1353 Same; acquisition of locations in certain existing cemeteries.

17-1353. Same; acquisition of locations in certain existing cemeteries. The directors of such cemetery district shall then be authorized to acquire by purchase suitable cemetery lots, or burial locations in other existing cemeteries within a radius of fifty (50) miles of such cemetery, for the reburial of all bodies in such cemetery.

History: L. 1953, ch. 137, § 4; March 27.



17-1354 Same; dissolution of district by court, when; deed; report, approval; order; recordation.

17-1354. Same; dissolution of district by court, when; deed; report, approval; order; recordation. Upon the removal and reburial of all bodies, together with the relocation of all markers, monuments and other identifying medium, the court shall be advised of such fact by the directors of such cemetery district, and, if the court finds all of the terms of said contract or contracts have been carried out, the court can declare such cemetery district to be dissolved, and authorize the directors of such cemetery district to execute a deed to such cemetery property to the governmental agency involved. The directors of such cemetery district shall report all payments to the court, and, if approved by the court, the court shall order such cemetery district to pay all costs and expenses from the money received for the sale of such property, a copy of which order shall be filed with the county clerk of the county or counties in which such cemetery district is located, and thereupon such cemetery district shall cease to become a taxing unit.

History: L. 1953, ch. 137, § 5; March 27.



17-1355 Certain districts in counties over 250,000; tax levies, when; limitation.

17-1355. Certain districts in counties over 250,000; tax levies, when; limitation. This act shall apply to any cemetery district, not within any incorporated city, which constitutes a group of four (4) cemeteries and which district is located in a county having a population of not less than two hundred fifty thousand (250,000). If a majority of the qualified electors of said district present at the annual cemetery district meeting shall determine the amount of additional tax necessary to be levied, not to exceed one (1) mill on all the taxable property of the district, for the purchase of additional land for said cemetery and for the improvement thereof, the directors may submit same to the board of county commissioners of such county and said tax shall be levied on all the taxable property of said cemetery district: Provided, Such tax shall not be levied more than two (2) years.

History: L. 1959, ch. 145, § 1; June 30.



17-1356 Disorganization and annexation of cemetery district to other district in same county, when; procedure.

17-1356. Disorganization and annexation of cemetery district to other district in same county, when; procedure. Any cemetery district organized under the provisions of K.S.A. 17-1330, 17-1330a, 17-1331 to 17-1334 and 17-1335, and acts amendatory thereof, and adjacent or contiguous to another cemetery district located in the same county, may be disorganized and annexed to such adjacent or contiguous district as hereinafter provided.

Whenever a petition describing the territory of the district requesting disorganization and annexation, and signed by not less than fifty-one percent (51%) of the qualified electors of the district, as determined by an enumeration taken and verified for this purpose by some qualified elector of the district requesting annexation, is presented to the board of county commissioners of the county in which the cemetery districts lie, it shall be the duty of the board of county commissioners at its next regular meeting to examine the petition, and if it finds that the two districts are adjacent, that the petition is signed by the requisite number of qualified electors, and that the district directors of the district to which it is proposed to annex the petitioning district have approved such annexation, the board shall enter an order in its proceedings disorganizing the petitioning district and annexing such district to the adjacent or contiguous district.

History: L. 1961, ch. 119, § 1; June 30.



17-1357 Same; entire district to be disorganized and annexed.

17-1357. Same; entire district to be disorganized and annexed. If a cemetery district has been disorganized and annexed to another district as provided for in K.S.A. 17-1356, the entire petitioning cemetery district shall be disorganized and annexed to the adjacent or contiguous district.

History: L. 1961, ch. 119, § 2; June 30.



17-1358 Same; transfer of property and funds.

17-1358. Same; transfer of property and funds. When a cemetery district is disorganized and annexed, all of its property and funds on hand and to be collected shall, at the time of annexation, be transferred to the cemetery district of which it becomes a part, and said annexed district shall thereafter be a part of said annexing district for all purposes.

History: L. 1961, ch. 119, § 3; June 30.



17-1359 Disorganization of certain districts and annexation of territory to other districts.

17-1359. Disorganization of certain districts and annexation of territory to other districts. Any cemetery district organized under the provisions of K.S.A. 17-1330 et seq., and amendments thereto, may be disorganized and the territory thereof annexed to another cemetery district located within the same county in the manner hereinafter provided. Both contiguous and noncontiguous territory may be annexed under the provisions of this act [*].

History: L. 1969, ch. 122, § 1; April 19.

* "This act," see, also, 17-1333, 17-1360 to 17-1365.



17-1360 Same; vote to disorganize and requesting annexation of territory to another district; duties of secretary-treasuer.

17-1360. Same; vote to disorganize and requesting annexation of territory to another district; duties of secretary-treasuer. If a majority of the electors of any such district, present at the annual meeting, shall vote in favor of disorganizing such district and requesting the annexation of the territory thereof to another cemetery district, the secretary-treasurer of the district shall transmit certified copies of such proposition and the vote thereon to the secretary-treasurer of the cemetery district to which the electors have voted to request the annexation of the territory of their district.

History: L. 1969, ch. 122, § 2; April 19.



17-1361 Same; duties of board receiving proposition; territory not annexed, when.

17-1361. Same; duties of board receiving proposition; territory not annexed, when. Whenever the board of directors of any cemetery district organized under the provisions of K.S.A. 17-1330 et seq., and amendments thereto, shall receive a proposition requesting the annexation of the territory of another district to its district, such board shall, upon the call of its president, meet and determine the advisability of the annexation of such territory. If such board shall determine that the annexation of such territory is advisable it shall cause its approval to be endorsed upon a copy of the proposition submitted by the district requesting annexation and shall transmit the same to the board of county commissioners of the county. If the board of such cemetery district shall determine that the annexation of such territory is not in the best interests of its district, such territory shall not be annexed.

History: L. 1969, ch. 122, § 3; April 19.



17-1362 Same; county commissioners duties to disorganize and annex district, when.

17-1362. Same; county commissioners duties to disorganize and annex district, when. If the board of county commissioners finds that the proposition, the vote thereon and the endorsement are sufficient and in proper form, it shall enter an order in its proceedings disorganizing such district and annexing the territory thereof to the district as requested in such proposition.

History: L. 1969, ch. 122, § 4; April 19.



17-1363 Same; records, funds, etc., transferred to annexing district; title to property.

17-1363. Same; records, funds, etc., transferred to annexing district; title to property. Whenever any cemetery district shall be disorganized under the provisions of this act [*] and the territory thereof annexed to another district, all books, records, papers, moneys, funds in the hands of the county treasurer or levies outstanding, and property, both real and personal, shall be transferred to the custody of the secretary-treasurer of the cemetery district to which such territory has been annexed. The title to all such property shall vest in the district as the same is constituted from and after the date of such annexation.

History: L. 1969, ch. 122, § 5; April 19.

* "This act," see, also, 17-1333, 17-1359 to 17-1362, 17-1364, 17-1365.



17-1364 Same; fixing number of board after annexation; terms.

17-1364. Same; fixing number of board after annexation; terms. At the annual meeting of any cemetery district next following the annexation of territory under the provisions of this act, a majority of the electors present shall have authority to determine the number of and to elect not less than five nor more than nine directors who shall hold their office until the next annual meeting of the electors of such district. Directors shall reside either (1) in the county or counties in which such cemetery district is located or (2) within 25 miles of the cemetery district boundaries. Upon the change of residency of any director as required by this section, such director's office shall be deemed to be vacated, and a successor shall be appointed to serve the remainder of the unexpired term by the remaining directors.

History: L. 1969, ch. 122, § 6; L. 1988, ch. 95, § 4; July 1.



17-1365 Same; tax levies after annexation; uses of funds.

17-1365. Same; tax levies after annexation; uses of funds. Whenever territory shall have been attached to any cemetery district under the provisions of this act [*], the county clerk of the county or the county clerks of each county in which said district is located shall, at the first tax levying period next following the date of such annexation and thereafter levy a tax on the taxable tangible property of such cemetery district, which will produce a sum not to exceed an amount equal to five thousand dollars ($5,000) for each cemetery operated and maintained by such district, for the maintenance, operation, regulation and care of the cemeteries of such district and for the purchase and use of additional property for cemetery purposes.

History: L. 1969, ch. 122, § 7; L. 1970, ch. 85, § 1; July 1.

* "This act," see, also, 17-1333, 17-1359 to 17-1364.



17-1366 Maintenance of abandoned cemeteries; definitions.

17-1366. Maintenance of abandoned cemeteries; definitions. As used in this act: (a) "Abandoned cemetery" means:

(1) Any cemetery owned by a corporation, as defined in K.S.A. 17-1312f, and amendments thereto, in which, for a period of at least one year, there has been a failure to cut grass or weeds or care for graves, grave markers, walls, fences, driveways and buildings; or

(2) any cemetery owned by a corporation, as defined in K.S.A. 17-1312f, and amendments thereto, in which for a period of 180 days, proper records have not been maintained and annual or quarterly reports have not been made to the secretary of state, pursuant to the provisions of K.S.A. 17-1312a et seq., and amendments thereto.

(b) "Municipality" means the cemetery district in which all or any portion of an abandoned cemetery is located. If no portion of such cemetery is located within a cemetery district, the term shall mean the city in which all or any portion of an abandoned cemetery is located unless such cemetery is not within the corporate limits of a city, in which case such term shall mean the county in which such cemetery is located.

History: L. 1979, ch. 62, § 1; L. 2011, ch. 78, § 23; L. 2014, ch. 118, § 8; July 1.



17-1367 Same; dissolution of certain cemetery corporations; liens declared void on and after January 1, 2003; transfer of property and moneys.

17-1367. Same; dissolution of certain cemetery corporations; liens declared void on and after January 1, 2003; transfer of property and moneys. Whenever the attorney general determines the existence of an abandoned cemetery in this state, the attorney general shall immediately proceed to dissolve the cemetery corporation owning the same. Upon the dissolution of such corporation, title to all property owned by the cemetery corporation shall vest in the municipality in which the cemetery is located, and any liens, perfected or unperfected, against such property shall be immediately quashed, null and void and unenforceable on and after January 1, 2003, and the permanent maintenance fund, together with all investments then outstanding, and all books, records and papers of such corporation shall be transferred to the treasurer of such municipality and shall become the property thereof. Upon the transfer of such property and funds, the governing body of such municipality shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund and, if such moneys are insufficient to properly maintain such cemetery, with funds of the municipality. The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the municipality or may be invested in the manner provided in K.S.A. 17-1311, and amendments thereto, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 1979, ch. 62, § 2; L. 2008, ch. 163, § 15; May 29.



17-1368 Same; contracts.

17-1368. Same; contracts. Any municipality required, pursuant to this act, to care for and maintain a cemetery may contract with any individual, firm, corporation or association for the care and maintenance thereof or for the sale of unsold burial lots and the opening and closing of graves. Except as provided in K.S.A. 17-1371, and amendments thereto, no such contract or any other agreement entered into by such municipality shall be deemed to relieve such municipality of the duties and responsibilities imposed under the provisions of this act.

History: L. 1979, ch. 62, § 3; L. 1991, ch. 77, § 1; July 1.



17-1369 Cemetery district No. 23, Republic county; tax levy.

17-1369. Cemetery district No. 23, Republic county; tax levy. Cemetery district No. 23 located in Republic county, Kansas, is hereby authorized to levy an annual tax upon all taxable tangible property in the district of not to exceed two mills for the purpose of paying the cost of maintenance and operation of the cemetery.

History: L. 1985, ch. 86, § 1; July 1.



17-1370 Cemetery districts in Sedgwick and Sumner counties; attachment of land in another county; petition; tax levy; transfer of moneys.

17-1370. Cemetery districts in Sedgwick and Sumner counties; attachment of land in another county; petition; tax levy; transfer of moneys. In Sedgwick and Sumner counties, land adjacent to an established cemetery district which is a part of another organized cemetery district which lies in a county other than where the greater portion of the cemetery district to which it is proposed to be attached lies may be detached from one district and attached to the other cemetery district in the following manner. Upon presentation to the board of county commissioners of the county in which the greater part of the cemetery district lies, of a petition setting forth the boundaries of the area proposed to be attached to the cemetery district and signed by not less than 51% of the qualified electors of the area it shall be the duty of the board of county commissioners, at its next regular meeting, to examine the petition. If the board finds that the petition is sufficient, the board shall notify the board of each cemetery district and forward a copy of the petition filed. The board of the cemetery district to which the land would be attached shall return the petition accompanied by a copy of a resolution adopted by such board stating that the board desires such area to be attached to the cemetery district. The board of the cemetery district from which the land would be detached shall return the petition accompanied by a copy of a resolution adopted by such board stating that the board desires such area to be detached from the cemetery district.

Upon receipt of the petition and the resolutions the county commissioners shall issue an order attaching such territory to the cemetery district and notice of such attachment shall be given to the county clerk of the county where the territory seeking to be attached is located. The attachment shall take effect on the first day of March next following the entry of the order. Such attached territory shall be subject thereafter to the tax levied by the cemetery district which district shall certify such levy to the county clerk of the county of the territory attached, together with its budget, and such county clerk shall levy such tax on all the taxable tangible property of the county in the cemetery district. The treasurer of the county shall transfer before the fifteenth day of January and July of each year, all moneys belonging to the cemetery district, including all moneys for the payment of bonds or interest of the district to the treasurer of the district and the treasurer receiving the moneys shall issue a receipt therefor and forward it to the treasurer of the county from which the money was sent.

History: L. 1986, ch. 70, § 47; May 15.



17-1371 Conveyance of cemetery property to Dodge City; transfer of books, paper, records and funds.

17-1371. Conveyance of cemetery property to Dodge City; transfer of books, paper, records and funds. (a) The board of county commissioners of Ford county is hereby authorized to convey to the city of Dodge City, with the consent of the governing body of such city, the following described cemetery property and any improvements thereon: Beginning at the northeast corner of the southeast quarter of the northeast quarter of section 28, township 26 south, range 25 west of the 6th P.M., Ford county, Kansas; thence running westerly 660 feet; then southerly 500 feet, thence easterly 660 feet; thence northerly 500 feet to the place of beginning.

(b) Upon the conveyance of the cemetery property under subsection (a), title to all such property shall vest in the city of Dodge City, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such municipality and shall become the property thereof. Upon the transfer of such property and funds, the governing body of the city of Dodge City shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any; and, if such moneys are insufficient to properly maintain such cemetery, with funds of the municipality. The principal of and income from the permanent maintenance fund may be deposited in any appropriate fund of the municipality or may be invested in the manner provided in K.S.A. 17-1311, and amendments thereto, but shall be used exclusively for care and maintenance of such cemetery.

History: L. 1991, ch. 77, § 2; July 1.



17-1372 Cemetery districts; annual report of finances, filed with county commission.

17-1372. Cemetery districts; annual report of finances, filed with county commission. On or before December 31 of each year, the treasurer of the cemetery district shall file an annual report with the board of county commissioners of the county in which such district is located. Such report shall state the amount of money in all cemetery funds and the source of such funds. Such report also shall state the amount of money which is invested as idle funds pursuant to K.S.A. 12-1675, and amendments thereto. The amount of money earned on the investment of idle money shall be listed separately in such report and shall state where such money is invested. Such report shall be verified by affidavit of the president and the treasurer of the cemetery district.

History: L. 1994, ch. 116, § 1; July 1.



17-1373 Cemetery district; creation by resolution of county commissioners, notice, hearing; election, when; conveyance of certain property, when.

17-1373. Cemetery district; creation by resolution of county commissioners, notice, hearing; election, when; conveyance of certain property, when. (a) The board of county commissioners may adopt a resolution creating a cemetery district within the county. Such resolution shall describe the territory proposed to be included within the district by sections or subdivisions of sections, according to the government survey or by metes and bounds. Such district may include within the boundaries thereof, an existing cemetery owned by a not-for-profit corporation. Prior to adopting such resolution, the board of county commissioners shall fix a time for a hearing on such resolution and shall give notice of the hearing by publication at least once each week for two consecutive weeks in the official county newspaper. The notice shall be published at least 15 days before the date fixed for the hearing.

(b) Following the hearing or any continuation thereof, the board may adopt the resolution creating the cemetery district. Such resolution shall be published at least once each week for two consecutive weeks in the official county newspaper. If within thirty days after the last publication of the resolution, a petition signed by not less than 10% of the qualified electors in the proposed cemetery district is filed in the office of the county election officer requesting an election thereon such district shall not be created unless the question of the creation of such district is submitted to and approved by a majority of the voters of the proposed cemetery district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120, and amendments thereto.

(c) Any not-for-profit cemetery association owning a cemetery within a cemetery district created pursuant to this section shall convey all cemetery property of such cemetery association to the governing body of the cemetery district. Upon the conveyance of such cemetery property under this subsection, title to all such property shall vest in the governing body of the cemetery district, and the permanent maintenance fund, if any, together with any investments then outstanding, and all books, records and papers of such cemetery shall be transferred to the treasurer of such cemetery district and shall become the property of such district. Upon the transfer of such property and funds, the governing body of the cemetery district shall care for and maintain such cemetery with any moneys of the cemetery corporation including the principal of and income from the permanent maintenance fund, if any, and, if such moneys are insufficient to properly maintain such cemetery, with funds of the cemetery district. The principal of and income from the permanent maintenance fund may be deposited in the appropriate fund of the cemetery district or may be invested in the manner provided for other cemetery district money, but shall be used exclusively for care and maintenance of such cemetery.

(d) Any cemetery district created pursuant to this section shall be governed by and subject to the provisions of K.S.A. 17-1330 et seq., and amendments thereto.

History: L. 1998, ch. 74, § 1; July 1.



17-1374 Same; acquisition of land; no-fund warrants.

17-1374. Same; acquisition of land; no-fund warrants. (a) Whenever the board of trustees of any cemetery organized pursuant to K.S.A. 17-1342, and amendments thereto, determines it is necessary to acquire land to enlarge the cemetery and revenues are insufficient to finance the cost of acquisition of such land, the board shall adopt a resolution of intent to make application to the state board of tax appeals for authority to issue no-fund warrants to pay for the cost of such land and to have such land surveyed, platted into burial lots and otherwise prepared for burial purposes. The notice of intent shall be approved by a majority of the board of trustees. The notice of intent shall state the following: (1) A copy of the budget adopted for the current budget year; (2) the tax rate currently imposed; (3) the statutory tax levy authority of the district; (4) the proposed cost of acquisition of such land; and (5) a detailed explanation for the need of such land and why there are insufficient revenues to finance the cost of acquisition of such land.

Such resolution of intent shall be published once each week for two consecutive weeks in a newspaper of general circulation within the cemetery district. If within 30 days after the last publication of the resolution, a petition signed by at least 5% of the qualified voters of the cemetery district requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law, and the cost of the election shall be borne by the cemetery district. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the board of directors may submit an application which conforms to the resolution of intent to the state board of tax appeals.

(b) If the state board of tax appeals finds that the evidence submitted in support of the application shows:

(1) The need for the acquisition of such land; (2) that there are insufficient revenues to pay for the cost of such acquisition and preparation of such land for burial purposes; and (3) the tax levying authority is insufficient to generate the revenues necessary to pay for the cost of acquisition and preparation of such land for burial purposes, the board may authorize the issuance of no-fund warrants for the payment of the cost of acquisition of such land and preparation of such land for burial purposes. The amount of such warrants shall not exceed $35,000.

(c) No order for the issuance of such no-fund warrants shall be made without a public hearing before the state board of tax appeals conducted in accordance with the provisions of the Kansas administrative procedure act. Notice of such hearing shall be published at least twice in a newspaper of general circulation within the cemetery district applying for such authority at least 10 days prior to such hearing. The notice shall be in a form prescribed by the state board of tax appeals. The cost of such publication shall be paid by the cemetery district. Any taxpayer of the cemetery district may file a written protest against such application. Any member of the board of trustees of the cemetery district may appear and be heard in person at such hearing in support of the application. All records and findings of such hearings shall be subject to public inspection. Warrants issued pursuant to this section shall be paid no later than 15 years after issuance. The board of trustees may levy a tax sufficient to pay such warrants. Such tax levies may be levied outside of the aggregate tax levy limit prescribed by law.

History: L. 1999, ch. 134, § 1; L. 2008, ch. 109, § 38; L. 2014, ch. 141, § 32; July 1.



17-1375 Cemetery corporation; selling excess real estate; conditions.

17-1375. Cemetery corporation; selling excess real estate; conditions. Any cemetery corporation to which real estate was deeded and restricted to be used only for cemetery purposes prior to 1909 and such deed was coupled with a trust for the benefit of not-for-profit charitable beneficiaries, other than cemetery lot owners, may sell any excess part of such real estate that has not been platted into burial plots free from such trust and restrictions after a written determination by its trustees that such real estate is excess real estate that will not be reasonably required for cemetery purposes. Such determination shall include a written finding by the trustees determining that the following further conditions have been or will be satisfied and in compliance with K.S.A. 2016 Supp. 17-1376, and amendments thereto:

(a) The sale and transfer of marketable title to such excess real estate for fair market value is necessary to allow the cemetery to meet current statutory maintenance and reserve requirements and its obligations to the beneficiaries of the trust;

(b) the cemetery corporation will record restrictions or include restrictions in the deed of conveyance prohibiting the use of the excess real estate for sepulture, mortuary or crematorium uses;

(c) such excess real estate is not reasonably required for future sepulture purposes considering all remaining real estate owned by the cemetery corporation will remain restricted to use solely for sepulture purposes;

(d) the proceeds of such sale shall be used solely for the purposes of meeting maintenance and reserve requirements and for the benefit of the beneficiaries of the trust all as approved in writing by the beneficiaries of the trust;

(e) the sale contract including the proposed use, a development plan showing the location of all proposed improvements with a reasonable buffer zone between the improvements and all real estate platted into burial plots and any restrictions on use of the real estate by the purchaser shall be approved in writing by the beneficiaries of the trust; and

(f) the sale contract including the proposed use, a development plan showing the location of all proposed improvements with a reasonable buffer zone between the improvements and all real estate platted into burial plots and any restrictions on use of the real estate by the purchaser shall be approved by the attorney general as being in accordance with the public interest of the trust.

History: L. 2008, ch. 15, § 1; July 1.



17-1376 Same; petition; notice; hearing.

17-1376. Same; petition; notice; hearing. Upon compliance with K.S.A. 2016 Supp. 17-1375, and amendments thereto, the cemetery corporation shall petition the district court of the county in which the cemetery is located, or, if any court shall have assumed jurisdiction of the trust, the court which has assumed jurisdiction of the trust, and give notice of a hearing on the petition by mail to the attorney general and the beneficiaries of the trust and notice to the lot owners by publication as provided in subsection (d) of K.S.A. 60-307, and amendments thereto, without mailing to any other person. Upon proof of compliance with K.S.A. 2016 Supp. 17-1375, and amendments thereto, satisfactory to the court, the court may approve the sale of marketable title to the excess real estate subject to the restrictions placed thereon by the cemetery corporation, but free of the trust restrictions for use of sepulture purposes, if it finds such sale to be equitable and in the best interest of the general public, the trust beneficiaries and owners of lots in the cemetery.

History: L. 2008, ch. 15, § 2; July 1.






Article 15 COOPERATIVE SOCIETIES

17-1501 Incorporation; name; cooperative plan defined.

17-1501. Incorporation; name; cooperative plan defined. Any number of persons not less than twenty, who are citizens of the state of Kansas may associate themselves together as a cooperative corporation for the purpose and to the end of more successfully promoting and conducting any business or industrial pursuit. The title of such corporation shall begin with "the" and end with "association," "company," "corporation," "exchange," "society," or "union." For the purpose of this act the "co-operative plan" shall be construed to mean a business concern that distributes the net profits of its business by: First, the payment of a fixed dividend upon its stock; second, the remainder of its profits are prorated to its several stockholders upon their purchases from or sales to said concern or both such purchases and sales.

History: R.S. 1923, 17-1501; Dec. 27.



17-1502 Stock.

17-1502. Stock. That every such corporation when so organized and incorporated may issue stock to its shareholders in such amounts and with such limitations as are hereinafter defined. That the shareholders in any such mutual or cooperative corporation, shall each have but one vote in all matters pertaining to the business of such corporation, without regard to the number of shares owned, and no shareholder may own to exceed 5% of the total capital stock of any such cooperative corporation, organized under the provisions of this act; and no such shareholder in any cooperative corporation may own to exceed 5% of the total capital stock of any other cooperative corporation; and no cooperative corporation shall own to exceed 5% of the total capital stock of any other cooperative corporation.

History: L. 1915, ch. 159, § 2; R.S. 1923, 17-1502.



17-1503 Rights and powers of corporation.

17-1503. Rights and powers of corporation. That every such cooperative corporation, when organized and incorporated, shall enjoy all the rights, privileges and powers not in conflict with the provisions of this act, as are conferred by the statutes of this state on other cooperative corporations.

History: L. 1915, ch. 159, § 4; R.S. 1923, 17-1503.



17-1504 Telephone company doing business in rural district.

17-1504. Telephone company doing business in rural district. That any telephone company principally doing business in any rural district in the state of Kansas at any regular annual meeting or at a special meeting duly called may change from an ordinary corporation into a cooperative society as provided by K.S.A. 17-1501, 17-1502 and 17-1503 and Laws 1915, chapter 159, section 3 [see 17-1515], by a vote representing the majority of all the stock of such corporation, and thereafter such corporation shall be and become a cooperative society as provided by said sections.

History: L. 1913, ch. 138, § 1; R.S. 1923, 17-1504.



17-1505 Certificate for secretary of state.

17-1505. Certificate for secretary of state. Whenever any such telephone corporation shall have voted to come under the provisions of this act, it shall be the duty of the secretary to file a certificate of the proceedings with the secretary of state.

History: L. 1913, ch. 138, § 2; R.S. 1923, 17-1505.



17-1506 Articles of incorporation.

17-1506. Articles of incorporation. The stockholders of any such cooperative corporation shall sign written articles of incorporation which shall contain: The name of the corporation; the names and residence of the persons forming such corporation; the purpose of the organization; the principal place of business; the amount of capital stock; the number of shares and the par value of each share; the number of directors and the names of those selected for the first term; and the time for which the corporation is to continue, not to exceed 50 years.

History: L. 1913, ch. 137, § 2; R.S. 1923, 17-1506; L. 2000, ch. 39, § 2; July 1.



17-1507 Same; execution and filing.

17-1507. Same; execution and filing. The articles of incorporation shall be executed and filed and become effective in the manner prescribed by the general corporation code. The secretary of state shall return to the corporation a certified copy of such articles of incorporation, with the date of filing and attested with the seal of the secretary's office.

History: L. 1913, ch. 137, § 3; R.S. 1923, 17-1507; L. 1972, ch. 53, § 2; L. 1999, ch. 39, § 2; L. 2000, ch. 39, § 3; July 1.



17-1508 Same; filing fees.

17-1508. Same; filing fees. Every corporation organized under the acts of which this section is amendatory shall pay to the secretary of state, at the time of filing its articles of incorporation, the fees required by subsection (a) of K.S.A. 17-7502.

History: L. 1913, ch. 137, § 4; R.S. 1923, 17-1508; L. 1972, ch. 54, § 14; July 1.



17-1509 Commencement of business.

17-1509. Commencement of business. No corporation organized under the provisions of this act shall commence business until at least twenty percent of its capital stock has been paid for in actual cash, and a sworn statement to that effect has been filed with the secretary of state, and his receipt for the same shall be construed as a permit to do business.

History: L. 1913, ch. 137, § 5; R.S. 1923, 17-1509.



17-1510 Management of association; directors and officers.

17-1510. Management of association; directors and officers. Every such association shall be managed by a board of not less than five directors. The directors shall be elected by and from the stockholders of the association or from stockholders of co-operative societies who are residents of this state and own stock in such association except one who may be a resident of an adjoining state at such times and for such term of office as the bylaws may prescribe, and shall hold office for time for which elected and until their successors are elected and shall enter upon the discharge of their duties; but the majority of the stockholders shall have power at any regular or special stockholders' meeting, legally called, to remove any director or official for cause, and fill the vacancy, and thereupon the director so removed shall cease to be a director of said association: Provided, That prior notice shall have been given to the stockholders of such meeting and the object thereof.

The officers of every such association shall be: A president, one or more vice-presidents, a secretary and a treasurer, who shall be elected annually by the directors, and each of said officers must be a director of the association, except the secretary who may or may not be a director. The office of secretary and treasurer may be combined; the person filling the office shall be secretary-treasurer.

History: L. 1913, ch. 137, § 6; L. 1915, ch. 160, § 1; R.S. 1923, 17-1510; L. 1941, ch. 179, § 1; June 30.



17-1511 Amount of stock owned by one person; voting.

17-1511. Amount of stock owned by one person; voting. No person shall be allowed to own or have any interest in more than ten percent of the capital stock of such corporation. Each member shall be entitled to one and only one vote for each director to be elected.

History: L. 1913, ch. 137, § 7; R.S. 1923, 17-1511.



17-1512 Bylaws and regulations.

17-1512. Bylaws and regulations. Each corporation shall formulate bylaws prescribing the duties of the directors and officials; the manner of distributing the profits of its business; the manner of becoming a member; and such other rules and instructions to its officials and members as will tend to make the corporation an effective business organization.

History: L. 1913, ch. 137, § 8; R.S. 1923, 17-1512.



17-1513 Annual report; annual report fee.

17-1513. Annual report; annual report fee. Each corporation organized under the provisions of this act shall make an annual report to the secretary of state, and pay the annual report fee, as prescribed by K.S.A. 17-7503, and amendments thereto.

History: L. 1913, ch. 137, § 9; R.S. 1923, 17-1513; L. 1972, ch. 54, § 15; L. 2004, ch. 171, § 14; L. 2005, ch. 157, § 1; Jan. 1, 2006.



17-1514 Cooperative corporations heretofore organized.

17-1514. Cooperative corporations heretofore organized. All cooperative corporations, companies, or associations heretofore organized and doing business under prior statutes, or which have attempted to so organize and do business, shall have the benefit of all of the provisions of this act, and be bound thereby, on paying the fees provided for in this act and filing with the secretary of state, a written declaration signed and sworn to by the president and secretary to the effect that said cooperative company or association has by a majority vote of its stockholders decided to accept the benefits of and be bound by the provisions of this act. No association organized under this act shall be required to do or perform anything not specifically required herein, in order to become a corporation, or to continue its business as such.

History: L. 1913, ch. 137, § 10; R.S. 1923, 17-1514.



17-1515 Use of "cooperative" as part of corporate name.

17-1515. Use of "cooperative" as part of corporate name. That no corporation hereafter organized and doing business for a profit in this state shall be permitted to use the word "cooperative" as a part of its corporate name, unless it shall have complied with the provisions of this article; and any corporation violating the requirements of this article may be enjoined from doing business under such name, upon the complaint of any citizen of this state, and any corporation so incorporating shall use the word "cooperative" as a part of its corporate name or title.

History: R.S. 1923, 17-1515; Dec. 27.



17-1516 Dissolution of certain mutual telephone companies.

17-1516. Dissolution of certain mutual telephone companies. Any mututal telephone company organized prior to 1915 under the provisions of chapter 116 [*] of the Session Laws of 1887 may make disposition of its property and assets on such terms and conditions and for such considerations as may be agreed upon and may provide for its dissolution in the manner as provided in this act.

History: L. 1949, ch. 195, § 1; L. 1957, ch. 147, § 1; June 29.

* "Chapter 116," see Comparative Table of Sections, in Constitutions volume, for location of sections.



17-1517 Same; resolution; notice of meeting of stockholders.

17-1517. Same; resolution; notice of meeting of stockholders. The board of directors of any such telephone company deeming it advisable to dispose of its property and assets and to dissolve such company may adopt a resolution to that effect and the secretary of said company shall cause a notice of the adoption of such resolution to be inserted in a newspaper published in the county where such company has its principal place of business once a week for three consecutive weeks next preceding the time stated in such resolution for a meeting of the stockholders having voting power in such company stating time and place of such meeting and that it is for the purpose of authorizing the board of directors to dispose of all assets and property and to dissolve such company. Said secretary shall also cause a notice of the adoption of such resolution to be mailed to the known addresses of each stockholder residing in the United States.

History: L. 1949, ch. 195, § 2; June 30.



17-1518 Same; disposition of assets and property; filing with secretary of state.

17-1518. Same; disposition of assets and property; filing with secretary of state. If at a meeting held at the time and place fixed in said resolution three-fourths of the stockholders voting in person or by proxy shall vote in favor of authorizing the board of directors to dispose of all of the assets and property of such company and to dissolve said company, the board of directors may proceed to sell the property and assets of such company upon such terms and conditions as it shall deem advisable or upon such terms and conditions as shall be required by vote of three-fourths of the stockholders voting in person or by proxy at said meeting.

Upon the disposal of all of the assets and property of such company, the secretary of such company shall file an affidavit with the secretary of state stating that all property and assets have been sold or disposed of in compliance with the requirements of this act and that such stockholders have voted in favor of dissolution, which affidavit shall be accompanied by a copy of the publication notice provided for in K.S.A. 17-1517 together with an affidavit or proof of publication by the manager or publisher of the newspaper in which such notice was printed. Said corporation shall be deemed to be dissolved on the date of the filing of said affidavit and publication notice and proof thereof. For the purpose of distributing the proceeds derived from the sale or disposition of the property and assets of the corporation said corporation shall be continued after its dissolution as provided in section 17-3606 of the General Statutes Supplement of 1947.

History: L. 1949, ch. 195, § 3; June 30.



17-1519 Same; dissolution when meeting held and assets sold prior to June 30, 1949.

17-1519. Same; dissolution when meeting held and assets sold prior to June 30, 1949. Any mututal telephone company organized under the provisions of chapter 116 of the Session Laws of 1887 and which, prior to the effective date of this act, has held a meeting and sold all of its assets, may be dissolved upon filing with the secretary of state an affidavit stating that all of its assets have been disposed of, which affidavit shall be accompanied by a copy of the publication notice to the stockholders, together with an affidavit of proof of publication by the manager or publisher of the newspaper in which said notice was published. Said corporation shall be deemed to have been dissolved on the date of the filing of said affidavit and said publication notice and proof thereof.

History: L. 1949, ch. 195, § 4; June 30.



17-1520 Application of general corporation code.

17-1520. Application of general corporation code. (a) The provisions of the Kansas general corporation code and all powers and rights thereunder shall apply to the corporations organized under article 15 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, except where such provisions are in conflict with or inconsistent with the express provisions of article 15 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

(b) The provisions of this section shall be a part of and supplemental to article 15 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2008, ch. 46, § 1; July 1.






Article 16 COOPERATIVE MARKETING

17-1601 Purpose of cooperative marketing act.

17-1601. Purpose of cooperative marketing act. The purpose of the cooperative marketing act is to promote, foster and encourage the intelligent and orderly marketing of agricultural products through cooperation and to eliminate speculation and waste; make the distribution of agricultural products as direct as can be efficiently done between producer and consumer; stabilize the marketing of agricultural products; and promote the development of the most profitable and permanent system of agriculture, the most wholesome and satisfactory living conditions, the highest ideals in home and community life and a general interest in the improvement of field crops and livestock and in the business of farming and in rural life.

History: L. 1921, ch. 148, § 1; R.S. 1923, 17-1601; L. 1953, ch. 129,§ 1; L. 1992, ch. 227, § 1; July 1.



17-1602 Definitions, nonprofit character of associations.

17-1602. Definitions, nonprofit character of associations. (a) As used in this act:

(1) "Agricultural products" shall include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and farm and ranch products.

(2) "Member" shall include actual members of associations without capital stock and holders of common stock in associations organized with capital stock.

(3) "Association" means any corporation organized under this act.

(4) "Person" shall include individuals, firms, trusts, partnerships, corporations and associations.

(5) "Patronage" shall include the volume or dollar value of business transacted with the corporation.

(6) "Equity" shall include an initial share or shares of stock to reflect membership as well as amounts allocated to patrons in the form of stock, certificates, or other such instruments or book credits to reflect patronage.

(7) "Cooperative" means any association organized under this act, a cooperative association organized under the laws of any other state, any other association or corporation qualifying as a "farmer's cooperative" within the meaning of section 521 of the federal internal revenue code of 1986, and amendments thereto, or any corporation operating on a cooperative basis within the meaning of section 1381 of the federal internal revenue code of 1986, and amendments thereto.

(b) Associations organized under this act shall be deemed nonprofit, as they are not organized to make profit for themselves, as such, or for their members as such, but only for their members as producers. This act shall be referred to as the "cooperative marketing act."

History: L. 1921, ch. 148, § 2; R.S. 1923, 17-1602; L. 1992, ch. 227, § 2; July 1.



17-1603 Incorporation of associations.

17-1603. Incorporation of associations. (a) Five or more persons engaged in the production of agricultural products may form a nonprofit, cooperative association or associations with or without capital stock, under the provision of this act.

(b) Any corporation organized under this act may form a corporation under the provisions of this act, for the purpose of acting as a subsidiary of the original corporation and conducting any part of the business of the original corporation.

(c) All cooperative corporations, companies, or associations organized and doing business under other statutes or which have attempted to so organize and do business, shall have the benefit of all of the provisions of this act, and be bound thereby, on paying the fees provided for in this act, and filing with the secretary of state a written declaration signed and sworn to by the president and secretary, to the effect that such cooperative association, by a majority vote of such association's stockholders, has decided to accept the benefits and be bound by the provisions of this act.

(d) The words "this act" as used herein include article 16 of chapter 17 of the Revised Statutes of 1923, and all acts amendatory thereto.

History: L. 1921, ch. 148, § 3; R.S. 1923, 17-1603; L. 1931, ch. 150,§ 1; L. 1992, ch. 227, § 3; July 1.



17-1604 Purposes of association.

17-1604. Purposes of association. An association may be organized to engage in any activity in connection with the marketing or selling of the agricultural products of the association's members; harvesting, threshing, milling, preserving, drying, processing, canning, packing, storing, handling, shipping, or utilization of the agricultural products; manufacturing or marketing of the agricultural by-products; manufacturing, selling, or supplying to the association's members and other patrons of services, products, machinery, equipment or supplies; agricultural education, research, legislation and economic and social conditions; improvement of livestock breeds by means of artificial breeding or otherwise; financing of the above-enumerated activities; or in any one or more of the activities specified above.

Nothing in this act shall authorize such association to engage in the banking business. Corporations organized under this act primarily for the purposes stated above, unless prohibited from so doing by their articles of incorporation, also may deal in the products of nonmembers; manufacture, sell or supply to nonmembers services, products, machinery, equipment or supplies, whether or not supplied to members; and otherwise engage in business with nonmembers. Such associations shall not market, handle, process, store, or deal in the products of nonmembers; manufacture, sell or supply to nonmembers services, products, machinery, equipment or supplies, whether or not supplied to members; and otherwise engage in business with nonmembers; or handle supplies for nonmembers, to an amount greater in value than such as are handled by the association for members.

History: L. 1921, ch. 148, § 4; R.S. 1923, 17-1604; L. 1931, ch. 150, § 2; L. 1953, ch. 129, § 2; L. 1992, ch. 227, § 4; July 1.



17-1605 Powers of association.

17-1605. Powers of association. Each association incorporated under this act shall have the following powers:

(a) To engage in any activity in connection with the marketing, selling, harvesting, threshing, milling, preserving, drying, processing, canning, packing, storing, handling or utilization of any agricultural products produced or delivered to the association by the association's members; manufacturing or marketing of the agricultural by-products, or in connection with the purchase, hiring, or use by the association's members or other patrons of supplies, machinery, or equipment; agricultural education, research, legislation and economic and social conditions; improvement of livestock breeds by means of artificial breeding or otherwise; or financing of any such activities; or in any one or more of the activities specified in this section.

(b) To function as a general farm organization and to levy and collect dues from the association's members.

(c) To borrow money without limitation as to amount of corporate indebtedness or liability; and to make advances to members.

(d) To act as the agent or representative of any member or members in any of the above-stated activities.

(e) To purchase or otherwise acquire; and to hold, own, and exercise all rights of ownership in, and to sell, transfer or pledge or guarantee the payment of dividends or interest on, or the retirement or redemption of shares of the capital stock or bonds.

(f) To become a member, of any corporation or association engaged in any lawful activity.

(g) To establish reserves and to invest the funds thereof in physical facilities, stock of subsidiary corporations or bonds or in such other property as may be provided in the bylaws.

(h) To buy, hold, and exercise all privileges of ownership over such real and personal property as may be necessary or convenient for the conduct and operation of any of the business of the association or incidental thereto.

(i) To do each and everything necessary, suitable, or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the subjects herein enumerated; or conducive to or expedient for the interest or benefit of the association; and to contract accordingly. The association may exercise and possess all powers, rights, and privileges granted by the laws of this state to ordinary corporations, except such as are inconsistent with the express provisions of this act.

History: L. 1921, ch. 148, § 5; R.S. 1923, 17-1605; L. 1931, ch. 150, § 3; L. 1953, ch. 129, § 3; L. 1992, ch. 227, § 5; July 1.



17-1606 Members or stockholders.

17-1606. Members or stockholders. (a) Under the terms and conditions in the association's bylaws, an association may admit as members, or issue voting common stock only to persons engaged in the production of agricultural products including the lessees and tenants of lands used for the production of such products and any lessors and landlords who receive as rent part of the crop raised on the leased premises, and may admit as a participating nonmember, participant or associate member, without power to vote, any person regardless of occupation.

(b) If a stockholder or member of a nonstock association be other than a natural person, such stockholder or member may be represented by an individual, associate, officer, trustee or member thereof, duly authorized in writing.

(c) Any agricultural cooperative association or farm organization, whether organized under the laws of this state or any other state, may become a member or stockholder of any association or associations organized under this act.

History: L. 1921, ch. 148, § 6; R.S. 1923, 17-1606; L. 1953, ch. 129, § 4; L. 1992, ch. 227, § 6; July 1.



17-1607 Articles of incorporation.

17-1607. Articles of incorporation. (a) Each association formed under this act must prepare and file the articles of incorporation, setting forth:

(1) The name of the association.

(2) The purposes for which it is formed.

(3) The term for which it is to exist, if the term is not to be perpetual.

(4) The number of directors, which shall be five or more, and the term of office of such directors.

(5) If organized without capital stock, the application shall set forth the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed. The association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules. This provision of the application for charter shall not be altered, amended, or repealed except by the written consent or the vote of 3/4 of the members.

(6) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof.

(7) The address and county of its registered office in the state and the name, address, other than a post office box, and county of its resident agent in the state.

(b) The capital stock may be divided into preferred and common stock. If so divided, the application for charter must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and extent of the preference and privileges granted to each. The application for charter must be subscribed by the incorporators and shall be filed in accordance with the provisions of the general corporation law of this state.

History: L. 1921, ch. 148, § 7; R.S. 1923, 17-1607; L. 1992, ch. 227, § 7; L. 2000, ch. 39, § 4; July 1.



17-1608 Amendment of charter.

17-1608. Amendment of charter. The charter may be altered or amended by any annual meeting or at any special meeting called for that purpose. Any amendment must first be approved by 2/3 of the directors and then be adopted by a vote representing a majority of all the members or voting stockholders of the association. In lieu of a vote representing a majority of all the members or voting stockholders, an amendment may be adopted by a vote of 2/3 of the voting members or voting stockholders present and voting at an annual meeting of the association or a special meeting called for the purpose of voting on the amendment and upon written notice sent by first-class mail to every member or voting stockholder at such member's or voting stockholder's last known post-office address at least 10 days prior to such meeting. Amendments to the charter when adopted as provided in this section shall be executed and filed and become effective in accordance with the provisions of the general corporation code.

History: L. 1921, ch. 148, § 8; R.S. 1923, 17-1608; L. 1968, ch. 379, § 1; L. 1972, ch. 53, § 3; L. 1992, ch. 227, § 8; L. 1999, ch. 39, § 3; L. 2000, ch. 39, § 5; July 1.



17-1609 Bylaws.

17-1609. Bylaws. Each association incorporated under this act must, within 30 days after its incorporation, adopt for its government and management a code of bylaws, not inconsistent with the powers granted by this act. Each association under its bylaws may also provide for any or all of the following matters:

(a) The time, place and manner of calling and conducting the association meetings. The bylaws may provide that the association may have an office or offices outside of this state and may hold the association's stockholders' and directors' meetings outside of this state.

(b) The number or voting power of stockholders or members constituting a quorum.

(c) The right of members or stockholders to vote by proxy or by mail or by both, and the conditions, manner, form and effect of such votes.

(d) The number of directors constituting a quorum.

(e) The qualifications, compensation, and duties and term of office of directors and officers, time of their election, and the mode and manner of giving notice thereof.

(f) Penalties for violations of the bylaws.

(g) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same and purposes for which they may be used.

(h) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association to such member or stockholder and the time of payment and the manner of collection; and the marketing contract between the association and the association's members or stockholders which every member or stockholder may be required to sign.

(i) The number and qualifications of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the conditions upon which and time when membership of any member shall cease. The automatic suspension of the rights of a member when such member ceases to be eligible to membership in the association, and the mode, manner and effect of expulsion of a member; the manner of determining the value of a member's interest and provisions for its purchase by the association upon the death of a member, or forfeiture of such member's membership or at the option of the association, by conclusive appraisal by the board of directors.

(j) The amount of annual dividends which may be paid on the common or preferred stock, which shall in no case exceed the greater of 8% or the contract interest rate set forth in subsection (a) of K.S.A. 16-207, and amendments thereto, at the time of issuance, and the manner in which the remainder of the association's profits shall be prorated in the form of patronage allocations to the association's several stockholders or members upon such member's or stockholder's purchases from, or sales to, the association or upon both such purchases and sales.

History: L. 1921, ch. 149, § 9; R.S. 1923, 17-1609; L. 1931, ch. 150, § 4; L. 1992, ch. 227, § 9; July 1.



17-1610 Meetings; notice.

17-1610. Meetings; notice. In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and 10% of the members or voting stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors and held within 60 days of receipt of such demand by an officer of the cooperative. Notice of all meetings, together with a statement of the purposes, which may be brought before the members or common stockholders, shall be mailed to each member at least 10 days prior to the meeting.

History: L. 1921, ch. 148, § 10; R.S. 1923, 17-1610; L. 1992, ch. 227, § 10; July 1.



17-1611 Board of directors; election from districts; delegates to meetings; compensation of officers and directors; executive committee; vacancy in board of directors.

17-1611. Board of directors; election from districts; delegates to meetings; compensation of officers and directors; executive committee; vacancy in board of directors. (a) The affairs of the association shall be managed by a board of not less than five directors, elected by the members or voting stockholders from such association's own numbers.

(b) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such a case the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association.

(c) The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to such districts and the result of all such primary elections must be ratified by the next regular meeting of the association.

(d) The bylaws may take away the right to vote by proxy or by mail, and may provide for the election of delegates to the annual meeting. In all cases where the annual meeting is a delegate meeting a majority of the delegates elected shall constitute a quorum. The bylaws may provide for delegates to district meetings and define their powers. An association may provide for a fair remuneration for the time actually spent by its officers and directors in its service. No director during the term of such director's office shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association, or to any other kind of contract differing from terms generally current in that district.

(e) The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors subject to the general direction and control of the board.

(f) When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy unless the bylaws provide for an election of directors by district. In such a case the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.

History: L. 1921, ch. 148, § 11; R.S. 1923, 17-1611; L. 1931, ch. 150, § 5; L. 1992, ch. 227, § 11; July 1.



17-1612 Officers; requirements; elections.

17-1612. Officers; requirements; elections. (a) The directors shall elect from their number a president or chairperson. The directors shall also elect one or more vice-presidents or vice-chairpersons, one of whom shall be a director. The directors shall also elect a secretary and a treasurer, who need not be directors, and the directors may combine the two latter offices and designate the combined office as secretary-treasurer. The treasurer may be a bank or any depository, and as such shall not be considered as an officer but as a function of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as authorized by the board of directors.

(b) Notwithstanding the authority of members or voting stockholders to petition for removal of any officer or director pursuant to K.S.A. 17-1614, and amendments thereto, any officer elected pursuant to subsection (a) may be removed from such office by a vote of the board of directors. The board may elect a replacement for such officer who has been removed. Nothing in this subsection shall be construed as removing from the board of directors any such officer removed from such office pursuant to the provisions of this subsection.

History: L. 1921, ch. 148, § 12; R.S. 1923, 17-1612; L. 1965, ch. 151, § 1; L. 1992, ch. 227, § 12; L. 2004, ch. 28, § 1; July 1.



17-1613 Certificate of membership; stock and stockholders.

17-1613. Certificate of membership; stock and stockholders. (a) When a member of an association established without capital stock has paid such member's membership fee in full, such member shall receive a certificate of membership. No association shall issue stock to a member until such stock has been fully paid for; promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote. Except for debts lawfully contracted between the member and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on such member's membership fee or such member's subscription to the capital stock. No stockholder of a cooperative association, except another cooperative association shall own more than 20% of the common stock of the association. An association in its bylaws may limit the amount of common stock which one member may own to any amount less than 20% of the common stock.

(b) The articles of incorporation or the bylaws may provide that no member or stockholder shall be entitled to more than one vote and may also provide for voting based on patronage or patronage equity or both. In the event voting is based on patronage or patronage equity or both, no member shall have more than 5% of the total vote unless the member is another cooperative association. If voting based on patronage or patronage equity, or both, is used, the provisions of this act referring to a majority or similar percentage vote by members, shareholders or shares shall refer to such majority or other proportion of the voting power of the members, stockholders or shares. Any association organized with stock, under this act, may issue preferred stock with or without the right to vote, or with such restrictions on its voting power as the articles of incorporation may prescribe; such stock may be redeemed or retired by the association upon such terms and conditions as may be provided for in the articles of incorporation, and printed on the certificate.

(c) The bylaws shall prohibit the transfer of the common stock of the association to persons not eligible to be a member of the association and such restrictions must be printed upon every certificate of stock subject thereto.

(d) The association may at any time buy in or purchase its common stock at par or book value as conclusively determined by the board of directors.

History: L. 1921, ch. 148, § 13; R.S. 1923, 17-1613; L. 1931, ch. 150, § 6; L. 1992, ch. 227, § 13; July 1.



17-1614 Removal of director or officer.

17-1614. Removal of director or officer. (a) Any member or voting stockholder may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 10% of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the outstanding shares of voting stock, or if the association is organized on a one person, one vote plan, then by a majority vote of the association's members or voting stockholders present and voting, the officer or director so charged shall be removed. A successor shall be elected to fill the unexpired portion of the term of such officer or director.

(b) The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against such director or officer shall have the same opportunity. In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by 20% of the members residing in the district from which such director was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of the members of that district, the director in question shall be removed from office.

History: L. 1921, ch. 148, § 14; R.S. 1923, 17-1614; L. 1992, ch. 227, § 14; July 1.



17-1615 Matters subject to referendum, when.

17-1615. Matters subject to referendum, when. Upon demand of one-third of the entire board of directors, any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting which shall be held not less than 15 days but not more than 60 days after such matter was approved or passed.

History: L. 1921, ch. 148, § 15; R.S. 1923, 17-1615; L. 1992, ch. 227, § 15; July 1.



17-1616 Marketing contracts; injunction to prevent breach.

17-1616. Marketing contracts; injunction to prevent breach. (a) The association and the association's members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over 10 years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell products of the association's members with or without taking title thereto; and pay over to the association's members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, and other proper reserves, including interest on common or preferred stock not exceeding the greater of 8% per annum or the contract interest rate set forth in subsection (a) of K.S.A. 16-207, and amendments thereto, at the time of issuance thereof and reserves for retiring the stock, if any. These limitations shall not apply to dividends paid by subsidiaries created hereunder to parent cooperative corporations operating under this act.

(b) The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by such member or stockholder of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association; and any such provision shall be valid and enforceable in the courts of this state. In the event of the such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

History: L. 1921, ch. 148, § 16; R.S. 1923, 17-1616; L. 1931, ch. 150, § 7; L. 1992, ch. 227, § 16; July 1.



17-1617a Interest in other cooperative association or corporation.

17-1617a. Interest in other cooperative association or corporation. Any association may have an interest in or own the preferred or common stock or become a member of any cooperative association. Any association may have an interest in or own preferred or common stock of or become a part of any other corporation or corporations.

History: L. 1931, ch. 150, § 8; L. 1992, ch. 227, § 17; July 1.



17-1618 Annual report; annual report fee.

17-1618. Annual report; annual report fee. Each association formed under this act, or acts amendatory thereto, shall prepare and make an annual report to the secretary of state, and pay the annual report fee, as prescribed by K.S.A. 17-7504, and amendments thereto, except that the report shall be filed at the time prescribed by law for filing the association's annual Kansas income tax return.

History: L. 1921, ch. 148, § 18; R.S. 1923, 17-1618; L. 1972, ch. 54, § 16; L. 1973, ch. 90, § 1; L. 1992, ch. 227, § 18; L. 1994, ch. 182, § 1; L. 2004, ch. 171, § 15; L. 2005, ch. 157, § 2; Jan. 1, 2006.



17-1620 Contracts generally.

17-1620. Contracts generally. Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative corporation, association or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business, or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using, or may separately employ and use, the same methods, means and agencies for carrying on and conducting their respective businesses.

History: L. 1921, ch. 148, § 20; May 25; R.S. 1923, 17-1620.



17-1621 Adoption of act by existing corporations.

17-1621. Adoption of act by existing corporations. Any corporation or association organized under previously existing statutes may by a 2/3 vote of the corporation's or association's voting stockholders or members voting at an annual meeting of the corporation or association or a special meeting called for such purposes upon written notice sent by first-class mail to every stockholder at such stockholder's last known post-office address at least 10 days prior to such meeting be brought under the provisions of this act by limiting the association's membership and adopting the other restrictions as provided herein. The association or corporation shall make out in duplicate a statement signed and sworn to by the directors, upon forms supplied by the secretary of state, to the effect that the corporation or association has by a 2/3 vote of the corporation's or association's stockholders or members voting at an annual meeting of the corporation or association or a special meeting called for such purpose, decided to accept the benefits and be bound by the provisions of this act, or acts amendatory thereto. Articles of incorporation shall be filed as required by K.S.A. 17-1607, and amendments thereto, except that they shall be signed by the members of the board of directors. The filing fee shall be the same as for filing an amendment to the articles of incorporation.

History: L. 1921, ch. 148, § 21; R.S. 1923, 17-1621; L. 1968, ch. 379, § 2; L. 1992, ch. 227, § 19; July 1.



17-1623 Validity of act.

17-1623. Validity of act. If any section of this act, or acts amendatory thereto, shall be declared unconstitutional for any reason, the remainder of the act or acts amendatory thereto, shall not be affected thereby.

History: L. 1921, ch. 148, § 23; R.S. 1923, 17-1623; L. 1992, ch. 227, § 20; July 1.



17-1625 Application and recording fee.

17-1625. Application and recording fee. At the time of filing its articles of incorporation, an association organized hereunder shall pay the fees required by subsection (a) of K.S.A. 17-7502.

History: L. 1921, ch. 148, § 25; R.S. 1923, 17-1625; L. 1972, ch. 54, § 17; July 1.



17-1626 Conflicting laws not to apply; exemptions under existing laws to apply.

17-1626. Conflicting laws not to apply; exemptions under existing laws to apply. Any provisions of law which are in conflict with this act, or acts amendatory thereto, shall not be construed as applying to the associations herein provided for. Any exemptions under any and all existing laws applying to agricultural products in the possession or under the control of the individual producer shall apply similarly and completely to such products delivered by the association's farmer members in the possession or under the control of the association.

History: L. 1931, ch. 150, § 9; L. 1992, ch. 227, § 21; July 1.



17-1627 Limitation of use of term "co-operative."

17-1627. Limitation of use of term "co-operative." No person, firm, corporation, or association, hereafter organized or doing business in this state, shall be entitled to use the word "cooperative" as part of its corporate or other business name or title for producers' cooperative marketing activities unless it has complied with the provisions of this act, or with the provisions of article 15 of chapter 17 of the Revised Statutes of 1923, or acts amendatory thereto.

History: L. 1931, ch. 150, § 10; L. 1992, ch. 227, § 22; July 1.



17-1628 Application of general corporation code.

17-1628. Application of general corporation code. The provisions of the general corporation code of this state and all powers and rights thereunder shall apply to the associations organized hereunder, except where such provisions are in conflict with or inconsistent with the express provisions of this act, or acts amendatory thereto.

History: L. 1931, ch. 150, § 11; L. 1975, ch. 133, § 1; L. 1992, ch. 227, § 23; July 1.



17-1629 Increase of capital.

17-1629. Increase of capital. Any corporation organized under this act may increase its capital to any amount provided that such increase must be first approved by a 2/3 vote of directors and then be approved by affirmative vote of 2/3 of the outstanding shares of voting stock, or if the corporation is organized on the one person, one vote plan, then by the affirmative vote of 2/3 of the corporation's voting stockholders. In lieu of affirmative vote of 2/3 of the outstanding shares of voting stock, or if the corporation is organized on the one person, one vote plan, then in lieu of the affirmative vote of 2/3 of the corporation's voting stockholders, the capital may be increased by affirmative vote of 2/3 of the voting stockholders present and voting at any annual meeting or special meeting called for such purpose and upon written notice sent by first-class mail to every stockholder at such stockholder's last known post-office address at least 10 days prior to such meeting.

History: L. 1931, ch. 150, § 12; L. 1968, ch. 379, § 3; L. 1992, ch. 227, § 24; July 1.



17-1630 Meetings of stockholders and directors; resident agent.

17-1630. Meetings of stockholders and directors; resident agent. In all cases where it is not otherwise provided by the bylaws, the meetings of the stockholders of every cooperative corporation organized or doing business under this act shall be held at the corporation's registered office in this state. The stockholders and directors, however, may hold their meetings and have an office or offices outside of this state or elsewhere in this state if the articles of incorporation or bylaws so provide, and every such cooperative association shall maintain a resident agent who may be either an individual or a corporation, resident of, or located in this state, in charge thereof. Service of any form of legal process on such resident agent shall be sufficient service upon the corporation.

History: L. 1931, ch. 150, § 13; L. 1992, ch. 227, § 25; July 1.



17-1631 Dissolution for failure to carry on business; receivers.

17-1631. Dissolution for failure to carry on business; receivers. Any cooperative corporation, company or association heretofore organized under article 16, chapter 17, of the Revised Statutes of Kansas of 1923, and chapter 150 [*] of the Laws of 1931, and amendments thereto, which has for a period of three years ceased to engage, in good faith, in the primary business for which such corporation or association was organized, shall be dissolved by order of the district court having jurisdiction, on petition of the attorney general, supported by affidavit, and if the court shall find the petition is true, it shall appoint a receiver to wind up the affairs of such corporation and decree its dissolution.

History: L. 1933, ch. 144, § 1; L. 1992, ch. 227, § 26; July 1.

* "Chapter 150 of the Laws of 1931," see Comparative Table of Sections in the Constitutions volume for location of sections in this article.



17-1632 Contracts fixing resale prices.

17-1632. Contracts fixing resale prices. Co-operative associations or corporations created under the provisions of article 16 of chapter 17 of the General Statutes of 1935, and any amendments thereto, or cooperative associations or corporations organized under similar statutes of other states and licensed to do business in the state of Kansas, are hereby empowered to enter into contracts with other cooperative associations or corporations, corporations or persons processing, handling, or selling, at wholesale or retail, the products produced by the members of such cooperative associations or corporations setting forth the minimum or maximum, or minimum and maximum resale prices at which such products may be sold by such other cooperative association or corporation, corporation or person, and to enter into contracts providing that any wholesaler purchasing, processing, handling or selling such products, upon the request of the cooperative association or corporation whose members have produced such products may refuse to sell or deliver the same to any retailer or retailers who sell or otherwise dispose of such products at prices below the resale retail prices established by such contract between such cooperative association or corporation and the wholesaler.

History: L. 1937, ch. 181, § 1; March 31.



17-1633 Same; restrictions.

17-1633. Same; restrictions. This act, or acts amendatory thereto, should not be construed as authorizing the fixing of prices by contract or otherwise in such a manner as to be arbitrary, unjustly discriminatory or otherwise detrimental to the public interest.

History: L. 1937, ch. 181, § 2; L. 1992, ch. 227, § 27; July 1.



17-1634 Same; construction.

17-1634. Same; construction. No association, contract, method or act which complies with the provisions of article 16 of chapter 17 of the General Statutes of 1935, and any amendments thereto, or with this act, or acts amendatory thereto, shall be deemed a conspiracy or combination in restraint of trade or as creating an illegal monopoly.

History: L. 1937, ch. 181, § 3; L. 1992, ch. 227, § 28; July 1.



17-1635 Same; invalidity of part.

17-1635. Same; invalidity of part. If any clause, sentence, paragraph or part of this act, or acts amendatory thereto, for any reason, shall be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect or impair the validity of the remainder of this act, or acts amendatory thereto.

History: L. 1937, ch. 181, § 4; L. 1992, ch. 227, § 29; July 1.



17-1636 Disposition of property, assets and good will; notice to stockholders.

17-1636. Disposition of property, assets and good will; notice to stockholders. Any cooperative association or corporation, created, organized or existing under the provisions of article 15 or article 16 of chapter 17 of the Kansas Statutes Annotated, and any amendments thereto, or any cooperative association or corporation organized under similar statutes of other states and licensed to do business in the state of Kansas, shall have the additional right and power to make disposition of all or substantially all of the association's or corporation's property, assets and good will, or good will, by sale, lease, exchange, or otherwise, to such individual, association, partnership, or corporation on such terms and conditions and for such consideration as the board of directors thereof may determine. Such transaction shall be authorized or approved by the vote of not less than 2/3 in number of the members or holders of voting stock or, in the case of any such association or corporation whose stockholders vote by shares, the holders of 2/3 in amount of the outstanding shares of capital stock entitled to vote, represented and voting at any meeting duly called and held for such purpose in accordance with the bylaws, and upon written notice sent by first-class mail to every member or stockholder at such member's or stockholder's last-known post-office address at least 10 days prior to such meetings. In lieu of the vote of 2/3 of the members or the vote of holders of 2/3 in amount of the outstanding shares of capital stock entitled to vote, the rights and powers granted by this section may be authorized by an association which is organized by a one person one vote plan by a vote of 2/3 of the voting members or voting stockholders present and voting at any duly called meeting when approved by the unanimous vote of the board of directors present.

History: L. 1939, ch. 157, § 1; L. 1951, ch. 203, § 1; L. 1968, ch. 379, § 4; L. 1992, ch. 227, § 30; July 1.



17-1637 Merger or consolidation of cooperative associations and corporations.

17-1637. Merger or consolidation of cooperative associations and corporations. (a) Any two or more associations incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, or any association incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, and a corporation existing under the laws of this state, may merge into a single association or corporation, which may be any of the constituent associations or corporations or they may consolidate into a new association or corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) The board of directors of each association or corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving association or corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving association or corporation shall be its articles of incorporation;

(4) in the case of consolidation, that the articles of incorporation of the resulting association or corporation shall be as is set forth in an attachment to the agreement;

(5) the manner of converting the shares of each of the constituents into shares or other securities of the association or corporation surviving or resulting from the merger or consolidation, and, if any shares of any of the constituents are not to be converted solely into shares or other securities of the surviving or resulting association or corporation, the cash, property, rights or securities of any other association or corporation which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of the certificates evidencing certificated shares, which cash, property, rights or securities of any other association or corporation may be in addition to or in lieu of shares or other securities of the surviving or resulting association or corporation; and

(6) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interests or rights, or for any other arrangement with respect thereto, consistent with the provisions of K.S.A. 17-6405, and amendments thereto.

(c) The agreement adopted as provided in this section shall be executed in accordance with K.S.A. 17-6003, and amendments thereto. Any terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.

(d) The agreement required by subsection (b) shall be submitted to the members or stockholders of each constituent association or corporation at an annual or special meeting for the purpose of acting on the agreement. Due notice of the time, place and purpose of the meeting shall be mailed to each member or holder of stock of the association or corporation, whether voting or nonvoting, at the member's or stockholder's address as it appears on the records of the association or corporation, at least 20 days prior to the date of the meeting. At the meeting the agreement shall be considered and a vote taken for its adoption or rejection. If the agreement is adopted by a vote representing a majority of all members of the association or, a majority vote of all outstanding stock of the corporation entitled to vote thereon, as applicable, that fact shall be certified on the agreement by the secretary or assistant secretary of the association or corporation. In lieu of an affirmative vote of a majority of all members of the association or, a majority vote of all outstanding stock of the association entitled to vote, as applicable, the agreement may be adopted by a vote of 2/3 of the members or voting stockholders present and voting at any annual meeting or special meeting called for such purpose. The method of adoption and the votes cast shall be certified on the agreement by the secretary or assistant secretary of the association or corporation. If the agreement is adopted and certified by each constituent association or corporation, the agreement shall then be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto. In lieu of filing the agreement of merger or consolidation, the surviving or resulting association or corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states:

(1) The name and state of incorporation of each of the constituent associations or corporations;

(2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent associations or corporations in accordance with this subsection;

(3) the name of the surviving or resulting association or corporation;

(4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving association or corporation as are desired to be effected by the merger or, if no such changes or amendments are desired, a statement that the articles of incorporation of one of the surviving associations or corporation shall be the articles of incorporation;

(5) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as is set forth in an attachment to the certificate;

(6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving association or corporation, stating the address thereof; and

(7) that a copy of the agreement of consolidation or merger will be furnished by the surviving association or corporation, on request and without cost, to any member or stockholder of any constituent association or corporation.

(e) Any agreement of merger or consolidation may contain a provision that at any time prior to the filing of the agreement with the secretary of state, the agreement may be terminated by the board of directors of any constituent association or corporation notwithstanding approval of the agreement by the members or stockholders of all or any of the constituent associations or corporations. Any agreement of merger or consolidation may contain a provision that the boards of directors of the constituent associations or corporations may amend the agreement at any time prior to the filing of the agreement, or a certificate in lieu thereof, with the secretary of state provided that an amendment made subsequent to the adoption of the agreement by the members or stockholders of any constituent association or corporation shall not:

(1) Alter or change the amount or kind of shares, securities, cash, property or rights, or any of the proceedings, in exchange for or on conversion of all or any of the shares of any class or series thereof of such constituent association or corporation;

(2) alter or change any term of the articles of incorporation of the surviving association or corporation to be effected by the merger or consolidation; or

(3) alter or change any of the terms and conditions of the agreement if such alteration or change would adversely affect the members or holders of any class of series thereof of such constituent association or corporation.

(f) In the case of a merger, the articles of incorporation of the surviving association or corporation shall automatically be amended to the extent, if any, that change in the articles of incorporation are set forth in the agreement of merger.

(g) Notwithstanding the requirements of subsection (d), unless required by its articles of incorporation, no vote of members or stockholders of a constituent association or corporation surviving a merger shall be necessary to authorize a merger if:

(1) The agreement of merger does not amend in any respect the articles of incorporation of the surviving corporation; and

(2) the aggregate stockholders' equity, as determined in accordance with generally accepted accounting principles, of the stock or other equity of the surviving association or corporation to be issued or delivered under the plan of merger does not constitute more than 25% of the aggregate stockholders' equity, as determined in accordance with generally accepted accounting principles, of all classes of stock or other equity of the surviving association or corporation immediately following the effectiveness of the merger. If an agreement of merger is adopted by the constituent association or corporation surviving the merger, by action of its board of directors and without any vote of the constituent association's or corporation's members or stockholders pursuant to this subsection, the secretary or assistant secretary of such association or corporation shall certify on the agreement, under the seal, that the agreement has been adopted pursuant to this subsection and that, as of the date of such certificate, the stockholders' equity of the association or corporation was such as to render this subsection applicable. The agreement adopted and certified as provided in this section shall be executed and filed, and shall become effective, in accordance with K.S.A. 17-6003, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

History: L. 1991, ch. 74, § 1; L. 1998, ch. 189, § 1; L. 2000, ch. 39, § 6; July 1.



17-1638 Merger or consolidation of cooperative associations and domestic and foreign corporations; service of process upon surviving or resulting corporation.

17-1638. Merger or consolidation of cooperative associations and domestic and foreign corporations; service of process upon surviving or resulting corporation. (a) Any one or more associations incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, may merge or consolidate with one or more other associations or corporations of any other state or states of the United States, or of the District of Columbia if the laws of such other jurisdiction permit an association or corporation of such jurisdiction to merge or consolidate with an association or corporation of another jurisdiction. The constituent associations or corporations may merge into a single association or corporation, which may be any one of the constituents, or they may consolidate into a new association or corporation formed by the consolidation, which may be an association or corporation of the state of incorporation of any one of the constituent associations or corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any one or more associations or corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more associations incorporated under the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto, if the surviving or resulting association or corporation will be an association or corporation of this state, and if the laws under which the other associations or corporations are formed permit an association or corporation of such jurisdiction to merge or consolidate with an association or corporation of another jurisdiction.

(b) All the constituent associations or corporations shall enter into an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) the manner of converting the shares of each of the constituent associations or corporations into shares or other securities of the association or corporation surviving or resulting from the merger or consolidation and, if any shares of any of the constituents are not to be converted solely into shares or other securities of the surviving or resulting association or corporation, the cash, property, rights or securities of any other association or corporation which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of the certificates evidencing certificated shares, which cash, property, rights or securities of any other association or corporation may be in addition to or in lieu of the shares or other securities of the surviving or resulting association or corporation;

(4) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares of the surviving or resulting association or corporation or of any other association or corporation the securities of which are to be received in the merger or consolidation, or for some other arrangement with respect thereto consistent with the provisions of K.S.A. 17-6405, and amendments thereto; and

(5) such other provisions or facts as shall be required to be set forth in articles of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting association or corporation and that can be stated in the case of a merger or consolidation.

(c) Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation.

(d) The agreement shall be adopted, approved, certified and executed by each of the constituent associations or corporations in accordance with the laws under which it is formed, and, in the case of a Kansas association, in the same manner as provided in K.S.A. 17-1637, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state as provided in K.S.A. 17-1637, and amendments thereto, with respect to the merger or consolidation of associations or corporations of this state. In lieu of filing the agreement of merger or consolidation, the surviving or resulting association or corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 17-6003, and amendments thereto, which states:

(1) The name and state of incorporation of each of the constituents;

(2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituents in accordance with this subsection;

(3) the name of the surviving or resulting association or corporation;

(4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving association or corporation as are desired to be effected by the merger or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving association or corporation shall be the association's or corporation's articles of incorporation;

(5) in the case of a consolidation, that the articles of incorporation of the resulting association or corporation shall be as is set forth in an attachment to the certificate;

(6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving association or corporation and address thereof;

(7) that a copy of the agreement of consolidation or merger will be furnished by the surviving association or corporation, on request and without cost, to any member or stockholder of any constituent;

(8) if the association or corporation surviving or resulting from the merger or consolidation is to be an association or corporation of this state, the authorized capital stock of each constituent association or corporation which is not an association or corporation of this state; and

(9) the agreement, if any, required by subsection (e).

(e) If the association or corporation surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent association or corporation of this state, as well as for enforcement of any obligation of the surviving or resulting association or corporation arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any member or stockholder as determined in appraisal proceedings pursuant to the provisions of K.S.A. 17-1642, and amendments thereto, and shall irrevocably appoint the secretary of state as such association's or corporation's last known agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the secretary of state. Service of such process shall be made by personally delivering to and leaving with the secretary of state duplicate copies of such process. The secretary of state shall forthwith send by registered mail one of such copies to such surviving or resulting association or corporation at such association's or corporation's last known address.

(f) The provisions of subsection (e) of K.S.A. 17-1637, and amendments thereto, shall apply to any merger or consolidation under this section. The provisions of subsection (f) of K.S.A. 17-1637, and amendments thereto, shall apply to a merger under this section in which the surviving association or corporation is an association or corporation of this state. The provisions of subsection (g) of K.S.A. 17-1637, and amendments thereto, shall apply to any merger under this section.

History: L. 1991, ch. 74, § 2; L. 1998, ch. 189, § 2; L. 2000, ch. 39, § 7; July 1.



17-1639 When mergers effective; rights and liabilities to surviving association.

17-1639. When mergers effective; rights and liabilities to surviving association. No merger or consolidation shall become effective under this act until all corporate fees and taxes due to or assessable by the state have been paid by the constituent associations or corporations. Any fees or taxes which become due to or assessable by the state with respect to any such constituent, subsequent to the merger or consolidation, shall become the debt of the resulting or surviving association or corporation. When any merger or consolidation shall have become effective under this act, for all purposes of the laws of this state the separate existence of all constituent associations or corporations, or of all such constituents except the one into which the other or others of such constituents have been merged, shall cease and the constituents shall become a new association or corporation, or be merged into one of such associations or corporations, possessing all rights, privileges, powers and franchises of a public as well as of a private nature. Such associations or corporations shall be subject to all the restrictions, disabilities and duties of each of such associations or corporations so merged or consolidated. The rights, privileges, powers and franchises of each of such associations or corporations; property, real, personal and mixed; debts due to any of such constituents on whatever account; and stock subscriptions as all other things in action or belonging to each of such associations or corporations shall be vested in the association or corporation surviving or resulting from such merger or consolidation. All property, rights, privileges, powers and franchises, and every other interest shall be thereafter as effectually the property of the surviving or resulting association or corporation as such associations or corporations were of the several and respective constituents, and the title to any real estate vested by deed or otherwise, under the laws of this state, in any of such constituents, shall not revert or be in any way impaired by reason of this act. All rights of creditors and all liens upon this property of any of such constituents shall be preserved unimpaired, and all debts, liabilities and duties of the respective constituents shall attach to such surviving or resulting association or corporation, and may be enforced against the association or corporation to the same extent as if such debts, liabilities and duties had been incurred or contracted by the association or corporation.

History: L. 1991, ch. 74, § 3; May 30.



17-1640 Surviving association right to issue bonds or other obligations.

17-1640. Surviving association right to issue bonds or other obligations. When two or more associations or corporations are merged or consolidated, the association or corporation surviving or resulting from the merger or consolidation may issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates thereto attached, to an amount sufficient with the association's or corporation's capital stock to provide for all the payments the association or corporation will be required to make, or obligations it will be required to assume, in order to effect the merger or consolidation. For the purpose of securing the payment of any such bonds and obligations, it shall be lawful for the surviving or resulting association or corporation to mortgage the association's or corporation's corporate franchise, rights, privileges and property, real, personal or mixed. The surviving or resulting association or corporation may issue certificated or uncertificated shares of the association's or corporation's capital stock and other securities to the members of the constituent associations or corporations in exchange or payment for the original shares, in such amount as shall be necessary in accordance with the terms of the agreement of merger or consolidation in order to effect such merger or consolidation in the manner and on the terms specified in the agreement.

History: L. 1991, ch. 74, § 4; May 30.



17-1641 Effect of merger on pending actions.

17-1641. Effect of merger on pending actions. Any action or proceeding, whether civil, criminal or administrative, pending by or against any association or corporation which is a party to a merger or consolidation shall be prosecuted as if such merger or consolidation had not taken place, or the association or corporation surviving or resulting from such merger or consolidation may be substituted in such action or proceeding.

History: L. 1991, ch. 74, § 5; May 30.



17-1642 Payment for interest of member objecting to merger; demand for payment; appraisal and determination of value; taxation of costs; status of member's interest; section inapplicable to certain member's interest.

17-1642. Payment for interest of member objecting to merger; demand for payment; appraisal and determination of value; taxation of costs; status of member's interest; section inapplicable to certain member's interest. (a) Except as provided in subsection (j), the association or corporation surviving or resulting from any merger or consolidation, within 10 days after the effective date of the merger or consolidation, shall notify each member or stockholder of any association or corporation of this state so merging or consolidating who objected thereto in writing and whose shares either were not entitled to vote or were not voted in favor of the merger or consolidation, and who filed such written objection with the association or corporation before the taking of the vote on the merger or consolidation, that the merger or consolidation has become effective. If any such member or stockholder, within 20 days after the date of mailing of the notice, shall demand in writing, from the association or corporation surviving or resulting from the merger or consolidation, payment of the value of the member's or stockholder's interest, the surviving or resulting association or corporation shall pay to the member or stockholder, within 30 days after the expiration of the period of 20 days, the value of the member's or stockholder's interest on the effective date of the merger or consolidation, exclusive of any element of value arising from the expectation or accomplishment of the merger or consolidation.

(b) If during a period of 30 days following the period of 20 days provided for in subsection (a), the association and any such member or stockholder fail to agree upon the value of such member's or stockholder's interest, any such member or stockholder, or the association or corporation surviving or resulting from the merger or consolidation, may demand a determination of the value of the member's or stockholder's interest by an appraiser or appraisers to be appointed by the district court, by filing a petition with the court within four months after the expiration of the thirty-day period.

(c) Upon the filing of any such petition by a member or stockholder, service of a copy shall be made upon the surviving association or corporation, which shall file with the clerk of the district court, within 10 days after such service, a duly verified list containing the names and addresses of all members or stockholders who have demanded payment for such member's or stockholder's interest and with whom agreements as to the value of such member's or stockholder's interest have not been reached by the association or corporation. If the petition is filed by the surviving association or corporation, the petition shall be accompanied by such duly verified list. The surviving association or corporation shall give notice of the time and place fixed for the hearing of such petition pursuant to subsection (c) of K.S.A. 60-303, and amendments thereto, to the members or stockholders shown upon the list at the addresses therein stated and notice shall also be given by publishing a notice at least once, at least one week before the day of the hearing, in a newspaper of general circulation in the county in which the district court is located. The court may direct such additional publication of notice as the court deems advisable. The forms of the notices by mail and by publication shall be approved by the court.

(d) After the hearing on the petition the court shall determine the members or stockholders who have complied with the provisions of this section and become entitled to the valuation of and payment for such member's or stockholder's interest, and shall appoint an appraiser or appraisers to determine such value. The appraiser or appraisers may examine any of the books and records of the associations or corporations the stock of which such appraiser or appraisers is charged with the duty of valuing, and following an investigation, the appraiser or appraisers shall make a determination of the value of the member's or stockholder's interest. The appraiser or appraisers shall also afford a reasonable opportunity to the parties interested to submit to the appraiser or appraisers pertinent evidence on the value of the member's or stockholder's interest. The appraiser or appraisers, also, shall have the powers and authority conferred upon masters by K.S.A. 60-253, and amendments thereto.

(e) The appraiser or appraisers shall determine the value of the stock of the members or stockholders adjudged by the district court to be entitled to payment therefor and shall file a report respecting such value in the office of the clerk of the district court, and notice of the filing of such report shall be given by the petitioners to the parties in interest. Such report shall be subject to exceptions to be heard before the court both upon the law and facts. The court by decree shall determine the value of the stock of the members or stockholders entitled to payment and shall direct the payment of such value, together with interest, if any, to the members or stockholders entitled by the surviving or resulting corporation. Upon payment of the judgment by the surviving or resulting corporation, the clerk of the district court shall surrender to the surviving association or corporation the certificates of shares of stock held by the clerk pursuant to subsection (f). The decree may be enforced as other judgments of the district court may be enforced, whether such surviving or resulting association be an association of this state or of any other state.

(f) At the time of appointing the appraiser or appraisers, the court shall require the members or stockholders who hold certificated shares and who demanded payment for the shares to submit the certificates of stock to the clerk of the court, to be held by the clerk pending the appraisal proceedings. If any member or stockholder fails to comply with such direction, the court shall dismiss the proceedings as to such member or stockholder.

(g) The cost of any such appraisal, including reasonable fees and expenses of the appraiser or appraisers, but exclusive of fees of counsel or of experts retained by any party, shall be determined by the court and taxed upon the parties to such appraisal or any of them as appears to be equitable, except that the cost of giving the notice by publication and by certified mail shall be paid by the surviving association or corporation. Postjudgment interest, if any, shall be in accordance with K.S.A. 16-204, and amendments thereto, to be paid upon the value of the stock of the members or stockholders entitled thereto.

(h) Any member or stockholder who has demanded payment of the member's or stockholder's interest as herein provided shall not thereafter be entitled to vote such member's or stockholder's stock for any purpose or be entitled to the payment of dividends or other distribution on such stock, except dividends or other distributions payable to members or stockholders of record at a date which is prior to the effective date of the merger or consolidation, unless the appointment of an appraiser or appraisers shall not be applied for within the time herein provided, or the proceeding be dismissed as to such member or stockholder, or unless such member or stockholder with the written approval of the surviving association or corporation shall deliver to the association or corporation a written withdrawal of the member's or stockholder's objections to and an acceptance of the merger or consolidation, in any of which cases the right of such member or stockholder to payment for the member's or stockholder's interest shall cease.

(i) The shares of the surviving or resulting association or corporation into which the shares of such objecting members or stockholders would have been converted had they assented to the merger or consolidation shall have the status of authorized and unissued shares of the surviving or resulting association or corporation.

(j) This section shall not be applicable to the members, stockholders or other holders of equity securities of the surviving association or corporation in any merger where the active members of the surviving association or corporation continue to be eligible to be members of the surviving association or corporation after the merger and the agreement of merger does not amend the articles of incorporation, and shall not apply to the members, stockholders or other holders of equity securities of the constituent association or corporation not surviving the merger in any merger where the active members of such constituent association or corporation are eligible to become members of the surviving association or corporation on the same terms and conditions as other similarly classified members of the surviving association or corporation.

History: L. 1991, ch. 74, § 6; L. 2000, ch. 175, § 1; July 1.



17-1643 Act supplemental to cooperative marketing act.

17-1643. Act supplemental to cooperative marketing act. This act shall be part of and supplemental to the cooperative marketing act, cited at K.S.A. 17-1601 et seq., and amendments thereto.

History: L. 1991, ch. 74, § 7; May 30.






Article 17 RELIGIOUS, CHARITABLE AND OTHER ORGANIZATIONS

17-1701 Incorporation; powers and duties.

17-1701. Incorporation; powers and duties. Any religious society, military or fire company, literary, charitable or benevolent association, other than colleges, universities, academies or seminaries, or any grand or subordinate lodge of Free and Accepted Masons, or of the Independent Order of Odd Fellows, Knights of Pythias, Knights of Honor, Ancient Order of United Workmen, Independent Order of Mutual Aid, Good Templars, or any other secret benevolent association or organization, may by the consent of a majority of its members become bodies corporate under this act, by filing the charter required by this act, electing directors or trustees, and performing the things as are directed in the case of other corporations; and when so organized shall have all the powers and privileges and be subject to all the restrictions in this act contained, for the objects named in the charter, and shall have the same power to make bylaws for the regulation of their affairs as other corporations, and shall have the power to adopt a bylaw to reduce the number of its directors or trustees to not less than three, and to incorporate with that number, and to prescribe their term of office, and to do and perform all other acts in accordance with the objects of the said lodges respectively. Such directors or trustees shall not usurp or exercise the functions of the officers in charge of the spiritual affairs of any society.

History: L. 1879, ch. 89, § 1; March 13; R.S. 1923, 17-1701.



17-1702 Charter.

17-1702. Charter. No religious, literary, scientific, industrial, benevolent or other society, association, company, corporation or institution, that does not have a capital stock will be required, in its charter, to make any statement of the amount of capital stock or amount of each share; but such charter, if it contains the other statements therein required, and also an estimate of the value of the goods, chattels, lands, rights and credits owned by the corporation, will be sufficient.

History: G.S. 1868, ch. 23, § 123; Oct. 31; R.S. 1923, 17-1702.



17-1703 Real estate and stock of subordinate organizations.

17-1703. Real estate and stock of subordinate organizations. Any subordinate lodge, council or camp or other subordinate organization of any fraternal, benevolent, patriotic or beneficial order or association now established or organized or which may be established or organized hereafter in the state of Kansas, and which is under the control of a supreme, grand or other superior organization, may purchase, own, manage, control, improve, mortgage and dispose of such real estate, including such suitable building or buildings as may be necessary to provide suitable accommodations for the holding of its meetings and transacting of its business, and may purchase, own, manage, control and dispose of stock in a corporation which has for its purpose the building, erection, control, management or ownership of such suitable building or buildings as may be necessary to provide suitable accommodations for the holding of meetings and transacting of business of any organization or organizations as are provided for herein: Provided, That any such building or buildings as are provided for herein may be used in part for other purposes.

History: L. 1899, ch. 164, § 1; L. 1909, ch. 171, § 1; R.S. 1923, 17-1703; L. 1945, ch. 158, § 1; June 28.



17-1704 Same; title; transfers.

17-1704. Same; title; transfers. The title to any property the ownership of which is provided for in this act shall be vested in the lodge or other subordinate organization, and transfers of the same may be made by the trustees or managers of such organization.

History: L. 1899, ch. 164, § 2; May 15; R.S. 1923, 17-1704.



17-1705 Same; contracts and actions concerning real estate.

17-1705. Same; contracts and actions concerning real estate. Such subordinate organizations may contract, sue and be sued through its trustees or managers, in any matter affecting such real estate or buildings: Provided, That no judgment rendered against such organization shall have any force or effect except as against the property owned as provided herein.

History: L. 1899, ch. 164, § 3; May 15; R.S. 1923, 17-1705.



17-1711 Title to property of extinct Baptist societies.

17-1711. Title to property of extinct Baptist societies. That all property, both real and personal, belonging to or held in trust for any Baptist church or any Baptist religious society that has or shall become extinct, shall vest in and become the property of the Kansas Baptist Convention and its successors and assigns: Provided, That nothing herein contained shall affect the title to any Baptist church or Baptist religious society property that is held by any of the Baptist associations of the state: And provided further, That this act shall not affect the reversionary interest of any person or persons in such property or any valid lien thereon.

History: L. 1911, ch. 139, § 1; May 22; R.S. 1923, 17-1711.



17-1712 Same; what society deemed extinct.

17-1712. Same; what society deemed extinct. That any Baptist church or Baptist religious society in this state which has ceased or failed to maintain religious worship or services or to use its property for religious worship or services according to the tenets, usages and customs of Baptist churches in this state for the space of two consecutive years immediately prior thereto, or whose membership has so diminished in numbers or in financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and delapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may by an order of the district court of the county in which such society has been theretofore situated be so declared and thereupon dissolved, and the property of such church or society, or property which may be held in trust for such church or society, be transferred to, and the title and possession thereof vested in the said Kansas Baptist Convention.

History: L. 1911, ch. 139, § 2; May 22; R.S. 1923, 17-1712.



17-1713 Same; procedure for transfer of property.

17-1713. Same; procedure for transfer of property. That an application for such an order and disposition of property may be made by any member or officer of the said Kansas Baptist Convention, or by any member of such church or society, when duly authorized thereto by the board of managers of said Kansas Baptist Convention, upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1712, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the said Kansas Baptist Convention; it being the intent and purpose of this act to preserve to the Baptist denomination of this state all property owned by or held in trust for any such church or society for religious uses.

History: L. 1911, ch. 139, § 3; May 22; R.S. 1923, 17-1713.



17-1713a Title to property of extinct colored Baptist religious societies.

17-1713a. Title to property of extinct colored Baptist religious societies. That all property, both real and personal, belonging to or held in trust for any colored Baptist church or any colored Baptist religious society that has or shall become extinct, shall vest in and become the property of the missionary Baptist state convention of Kansas and its successors and assigns: Provided, That this act shall not affect the reversionary interests of any person or persons in such property or any valid lien thereon.

History: L. 1939, ch. 160, § 1; June 30.



17-1713b Same; what society deemed extinct.

17-1713b. Same; what society deemed extinct. That any colored Baptist church or colored Baptist religious society in this state which has ceased or failed to maintain religious worship or services or to use its property for religious worship or services according to the tenets, usages, and customs of Baptist churches in this state for the space of two consecutive years immediately prior thereto, or whose membership has so diminished in numbers or financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and dilapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may by an order of the district court of the county in which such society has been theretofore situated be so declared, and thereupon dissolved, and the property of such church or society, or property which may be held in trust for such church or society, be transferred to, and the title and possession thereof vested in the said the missionary Baptist state convention of Kansas.

History: L. 1939, ch. 160, § 2; June 30.



17-1713c Same; procedure for transfer of property.

17-1713c. Same; procedure for transfer of property. That an application for such an order and disposition of property may be made by any member or officer of the missionary Baptist state convention of Kansas, or by any member of such church or society, when duly authorized thereto by the executive board of said missionary Baptist state convention upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1713b, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the missionary Baptist state convention of Kansas; it being the intent and purpose of this act to preserve to the Baptist denomination aforesaid of this state all property owned by or held in trust for any such church or society for religious uses.

History: L. 1939, ch. 160, § 3; June 30.



17-1714 Title to property of certain extinct Christian societies.

17-1714. Title to property of certain extinct Christian societies. That the title to all property, both real and personal, belonging to or held in trust by any religious organization known as the Christian Church, Church of Christ (using instrumental music), or Disciples of Christ or any religious society of the Christian Church, Church of Christ (using instrumental music) or Disciples of Christ that has or shall become extinct, shall vest in and become the property of the Kansas Christian Missionary Society, its successors and assigns: Provided, That this act shall not affect the reversionary interest of any person or persons in such property or any valid lien thereon.

History: L. 1915, ch. 202, § 1; R.S. 1923, 17-1714; L. 1935, ch. 131, § 1; L. 1970, ch. 86, § 1; July 1.



17-1715 Same; what societies deemed extinct; order of district court.

17-1715. Same; what societies deemed extinct; order of district court. That any Christian Church, Church of Christ (using instrumental music) or Disciples of Christ or any religious society of the Christian Church, Church of Christ (using instrumental music) or Disciples of Christ in this state which has ceased or failed to maintain religious worship or services or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for the period of two consecutive years immediately prior thereto, or whose membership has so diminished in numbers or in financial strength as to render it impossible or impracticable for such church or society to maintain religious worship or services, or to protect its property from exposure to waste and dilapidation, or to fulfill the purpose for which it was incorporated, shall be deemed and taken to be extinct, and may, by an order of the district court of the county in which such society has been theretofore situated, be so declared extinct and dissolved, and, thereupon the property of such church or society, or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested in the said Kansas Christian Missionary Society.

History: L. 1915, ch. 202, § 2; R.S. 1923, 17-1715; L. 1970, ch. 86, § 2; July 1.



17-1716 Same; procedure for transfer of property.

17-1716. Same; procedure for transfer of property. That an application for such order and disposition of property may be made by any member or officer of the said Kansas Christian Missionary Society or by any member of such church or society when duly authorized thereto by the board of directors of the Kansas Christian Missionary Society upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition the court shall proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for are necessary and proper for any of the causes mentioned in K.S.A. 17-1715, such court shall make a final order, declaring such church or society extinct and dissolving the same; transferring the title and possession of any property which may belong to such church or society, or which may be held in trust for such church or society; and vesting the same in the said Kansas Christian Missionary Society. It being the intent and purpose of this act to preserve to the denomination of the Christian Church, Church of Christ (using instrumental music), or Disciples of Christ in this state all property owned by or held in trust for any such extinct church or society of such denomination.

History: L. 1915, ch. 202, § 3; R.S. 1923, 17-1716; L. 1935, ch. 131, § 2; L. 1970, ch. 86, § 3; July 1.



17-1716a Property of certain extinct churches to become property of United Church of Christ.

17-1716a. Property of certain extinct churches to become property of United Church of Christ. (a) The title to all property, whether real, personal or mixed, belonging to or held in trust for or by any religious organization known as the Congregational Church, or the Congregational and Christian Church, or any religious society of the Congregational Church, or the Congregational and Christian Church, or by any religious organization known as the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches and the Kansas City Synod of the Evangelical and Reformed Church, or any religious society of the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches and the Kansas City Synod of the Evangelical and Reformed Church located in Kansas, that has or shall become extinct shall vest in and become the property of the Kansas-Oklahoma Conference of The United Church of Christ.

(b) This act shall not affect the reversionary interest of any person, persons or corporation in such property or any valid lien thereon.

History: L. 1933, ch. 157, § 1; L. 1981, ch. 100, § 1; July 1.



17-1716b Same; determination of whether church extinct.

17-1716b. Same; determination of whether church extinct. (a) Any Congregational Church, Congregational and Christian Church or any church or society affiliated with the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches and the Kansas City Synod of the Evangelical and Reformed Church, in this state which: (1) Has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of such church or society in this state for a period of two consecutive years immediately prior thereto, or to protect its property from exposure, waste and dilapidation, or to fulfill the purposes for which it was organized, created or incorporated; or (2) has diminished in membership or financial strength so as to render it impossible or impracticable for any such church or society to maintain its organization, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved. Thereupon all the property of every kind of such church or society, or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the Kansas-Oklahoma Conference of the United Church of Christ.

(b) This section shall not affect any existing reversionary interests in the property or any liens existing thereon.

(c) The intent and purpose of this section is to preserve for religious purposes all property owned by or held in trust for any such extinct church or society.

History: L. 1933, ch. 157, § 2; L. 1981, ch. 100, § 2; July 1.



17-1716c Same; procedure for transfer of property.

17-1716c. Same; procedure for transfer of property. An application for an order and disposition of property pursuant to K.S.A. 17-1716b, and amendments thereto, may be made by any member or officer of the Kansas-Oklahoma Conference of the United Church of Christ when duly authorized by the board of trustees, or managers, of the Kansas-Oklahoma Conference of the United Church of Christ, upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the proper district court, such court shall proceed in a summary manner as in other civil cases to inquire into the merits of such application. If upon examination by the court it appears to the court that the making of the order and disposition of the property applied for are necessary or proper for any cause mentioned in K.S.A. 17-1716b, and amendments thereto, the court shall make a final order declaring such church or society extinct, dissolving the same and transferring the title and possession of any property which may belong to such church or society, or which may be held in trust for such church or society; and vesting a perfect title to the property in the Kansas-Oklahoma Conference of the United Church of Christ. It being the intent and purpose of this act to preserve to the denomination of the Kansas-Oklahoma Conference of the United Church of Christ all property owned by, or held in trust for any extinct church or society of any denomination formerly called the Congregational Church, the Congregational and Christian Church, the Kansas Congregational and Christian Conference, the Central-South Conference of the Congregational-Christian Churches or the Kansas City Synod of the Evangelical and Reformed Church.

History: L. 1933, ch. 157, § 3; L. 1981, ch. 100, § 3; July 1.



17-1716d Title to abandoned property of United Brethren in Christ.

17-1716d. Title to abandoned property of United Brethren in Christ. That the title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the church of the United Brethren in Christ, or held for or by any religious society of any such religious organization, which property shall hereafter be determined by the Kansas annual conference of such church to be abandoned property, shall vest in and become the property of the trustees of said Kansas annual conference of said church: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1939, ch. 159, § 1; June 30.



17-1716e Same; procedure for transfer of property.

17-1716e. Same; procedure for transfer of property. That whenever any local congregation of any such church or any local society of any such church either incorporated or unincorporated, shall abandon any of its property, real, personal, or mixed and the said Kansas annual conference of such church shall declare any such property to be abandoned property, then all such property so determined to be abandoned shall ipso facto become the property of the trustees of said Kansas annual conference and shall be subject to lease, rent or sale, or other disposition as such Kansas annual conference may direct, or in such manner as may be provided by the discipline of the church of the United Brethren in Christ as from time to time established, made and determined by the lawful authority of said church with full right of alienation or encumbrance, as provided by such discipline, and the proceeds arising from such lease, sale or encumbrance, shall be disposed of as provided by such discipline.

History: L. 1939, ch. 159, § 2; June 30.



17-1716f Title to property of Church of Christ (not using instrumental music).

17-1716f. Title to property of Church of Christ (not using instrumental music). The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the Church of Christ (not using instrumental music), that has or shall become extinct shall vest in and become the property of the nearest active Church of Christ (not using instrumental music) (geographically) located within the state of Kansas at the time: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1970, ch. 86, § 4; July 1.



17-1716g Same; which churches deemed extinct; court order.

17-1716g. Same; which churches deemed extinct; court order. Any Church of Christ (not using instrumental music) in this state which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church to maintain religious worship or services, or to maintain its organization, or to protect its property from exposure, waste and dilapidation, or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by order of the district court of the county in which such church has been theretofore situated be so declared extinct and dissolved; and thereupon all the property of every kind of such church or property which may be held in trust for such church shall be transferred to, and the title and possession thereof by order of the court be vested in the nearest active Church of Christ (not using instrumental music) (geographically) located within the state of Kansas.

History: L. 1970, ch. 86, § 5; July 1.



17-1716h Same; procedure for transfer.

17-1716h. Same; procedure for transfer. An application for such an order and disposition of property may be made by any member or officer of the nearest active Church of Christ (not using instrumental music) (geographically) located in Kansas, or by any member of the abandoned or extinct church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1716g, such court shall make a final order, declaring such church extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church, or held in trust for such church, and vesting the same in the active Church of Christ (not using instrumental music) located nearest geographically to the abandoned or extinct church; it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church for religious uses.

History: L. 1970, ch. 86, § 6; July 1.



17-1722 Corporations for the promotion of labor and industry; fees; tax exempt.

17-1722. Corporations for the promotion of labor and industry; fees; tax exempt. That five or more persons may form a corporation for the purpose of promoting the interest and welfare of labor and industry, which corporation shall not engage in business for profit; and no such corporation shall be required to pay any corporation taxes or any fees except filing and recording fees; the affairs of such corporation shall be managed by a board of directors composed of not less than five members.

History: L. 1920, ch. 24, § 1; Feb. 6; R.S. 1923, 17-1722.



17-1723 Same; laws applicable.

17-1723. Same; laws applicable. That such corporations shall in all other respects be organized in the same manner as other corporations, not formed for profit as now provided by law and when organized shall have all the powers now given by law to such corporations.

History: L. 1920, ch. 24, § 2; Feb. 6; R.S. 1923, 17-1723.



17-1726 Organization of nonprofit corporation to receive, manage and dispose of property for certain churches, church organizations or religious societies; membership; bylaws; authority.

17-1726. Organization of nonprofit corporation to receive, manage and dispose of property for certain churches, church organizations or religious societies; membership; bylaws; authority. The governing body or ecclesiastical head of any unincorporated church, church organization, or religious society having, under the laws, canons, rules, regulations, or usages of such church, organization, or society, the authority to conduct and manage its property and temporal affairs, may organize or cause to be organized one or more corporations not for profit under the provisions of the general corporation code of Kansas to receive, hold, manage, encumber, and dispose of real and personal property used by or held for the benefit of such church, church organization, or religious society. The members of any such corporation shall be determined in the manner set forth in its articles of incorporation, which articles may also set forth how such corporation shall be governed or that its government shall be in such manner as shall be set forth in its bylaws. No such corporation shall have authority to conduct religious services or to make or enforce laws, canons, rules or regulations relating to ecclesiastical or doctrinal matters, or to perform any of the functions or exercise any of the powers which are proper only to religious corporations.

History: L. 1961, ch. 126, § 1; June 30.



17-1732 Title to abandoned property of German Baptist Brethren church.

17-1732. Title to abandoned property of German Baptist Brethren church. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the German Baptist Brethren church, or the German Baptist church, that has or shall become extinct shall vest in and become the property of the Church of the Brethren, District of Kansas, and its successors and assigns: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1968, ch. 345, § 1; July 1.



17-1733 Same; transfer when church extinct; determination.

17-1733. Same; transfer when church extinct; determination. Any German Baptist Brethren church or the German Baptist church in this state which (a) has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, (b) or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to maintain religious worship or services, or to maintain its organization, (c) or to protect its property from exposure, waste and dilapidation, (d) or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the said Church of the Brethren, District of Kansas.

History: L. 1968, ch. 345, § 2; July 1.



17-1734 Same; procedure for transfer of property.

17-1734. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the Church of the Brethren, District of Kansas, or by proper officials of said church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1733, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the Church of the Brethren, District of Kansas; it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1968, ch. 345, § 3; July 1.



17-1735 Title to abandoned property of Church of the Nazarene.

17-1735. Title to abandoned property of Church of the Nazarene. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for any religious organization situated within the jurisdiction of the District Advisory Board of the Church of the Nazarene, Kansas District, and known as the Church of the Nazarene that has or shall become extinct shall vest in and become the property of the District Advisory Board of the Church of the Nazarene, Kansas District, and its successors and assigns: Provided, That this act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1971, ch. 74, § 1; July 1.



17-1736 Same; transfer when church extinct; determination.

17-1736. Same; transfer when church extinct; determination. Any Church of the Nazarene situated within the jurisdiction of the District Advisory Board of the Church of the Nazarene, Kansas District, in this state which, (a) has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, (b) or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to maintain religious worship or services, or to maintain its organization, (c) or to protect its property from exposure, waste and dilapidation, (d) or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated be declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the District Advisory Board of the Church of the Nazarene, Kansas District.

History: L. 1971, ch. 74, § 2; July 1.



17-1737 Same; procedure for transfer of property.

17-1737. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the District Advisory Board of the Church of the Nazarene, Kansas District, or by proper officials of said church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the District Advisory Board of the Church of the Nazarene, Kansas District; it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1971, ch. 74, § 3; July 1.



17-1737a Titles to abandoned property of the Swedish evangelical mission association.

17-1737a. Titles to abandoned property of the Swedish evangelical mission association. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the Swedish evangelical mission association, that has or shall become extinct shall vest in and become the property of the midwest regional conference of the evangelical covenant church of America, a corporation, and its successors and assigns. This act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1976, ch. 292, § 1; July 1.



17-1737b Same; transfer when association extinct, determination.

17-1737b. Same; transfer when association extinct, determination. Any Swedish evangelical mission association in this state which (a) has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of said churches in this state for a period of two (2) consecutive years immediately prior thereto, (b) or whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to maintain religious worship or services, or to maintain its organization, (c) or to protect its property from exposure, waste and dilapidation, (d) or to fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the said midwest regional conference of the evangelical covenant church of America, a corporation.

History: L. 1976, ch. 292, § 2; July 1.



17-1737c Same; procedure for transfer of property.

17-1737c. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the midwest regional conference of the evangelical covenant church of America, a corporation, or by proper officials of said church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court such court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1737b, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the midwest regional conference of the evangelical covenant church of America, a corporation, it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1976, ch. 292, § 3; July 1.



17-1738 Merger or consolidation of charitable corporations or associations; effect on gift, devise or bequest to any of original corporations or associations.

17-1738. Merger or consolidation of charitable corporations or associations; effect on gift, devise or bequest to any of original corporations or associations. Whenever one or more charitable corporations or associations shall merge into another such corporation or association or whenever two or more charitable corporations or associations shall combine or consolidate operations under a new corporation or association formed to assume the combined or unified operation and management of said original corporations or associations, such change of identity and/or mode of operation shall not cause a lapse of any gift, devise or bequest made or given to said original corporation or association so merged or consolidated, and said original corporation or association shall be considered to continue in existence, whether or not it is still formally in existence and active, for the purpose of enabling said prior corporation or association to receive or take any gift, legacy or devise made for its benefit and intended for its use and purpose the same as though merger, consolidation or other change had not been effected. Immediately upon the receipt of any such gift, legacy or devise the proceeds thereof and the title to such property shall vest in the corporation or association which shall have assumed operating control or into which the original corporation or corporations or association or associations shall have been merged or consolidated.

History: L. 1972, ch. 56, § 1; July 1.



17-1753 Title to property of Free Methodist Church of North America.

17-1753. Title to property of Free Methodist Church of North America. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any religious organization known as the Free Methodist Church of North America that has or shall become extinct shall vest in and become the property of the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation, and its successors and assigns. This act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1984, ch. 84, § 1; April 5.



17-1754 Same; transfer when church extinct; determination.

17-1754. Same; transfer when church extinct; determination. Any Free Methodist Church of North America in this state: (a) Which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of the churches in this state for a period of two consecutive years immediately prior thereto; or

(b) whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or society to: (1) Maintain religious worship or services, or to maintain its organization;

(2) protect its property from exposure, waste and dilapidation; or

(3) fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or society has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or society or property which may be held in trust for such church or society shall be transferred to, and the title and possession thereof vested absolutely in the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation.

History: L. 1984, ch. 84, § 2; April 5.



17-1755 Same; procedure for transfer of property.

17-1755. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation, or by proper officials of the church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court the court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1754, such court shall make a final order, declaring such church or society extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or society, or held in trust for such church or society, and vesting the same in the Great Plains Annual Conference of the Free Methodist Church of North America, a corporation, it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or society for religious uses.

History: L. 1984, ch. 84, § 3; April 5.



17-1756 Title to property of Assembly of God Church.

17-1756. Title to property of Assembly of God Church. The title to all abandoned property, both real, personal and mixed, belonging to or held in trust for or by any Assembly of God Church or Assembly of God religious organization that has or shall become extinct shall vest in and become the property of the Kansas District Council Assemblies of God, Inc., a corporation, and its successors and assigns. This act shall not affect the reversionary interest of any person or persons, or corporation, now existing in any such property or any valid lien now existing thereon.

History: L. 1985, ch. 85, § 1; April 11.



17-1757 Same; transfer when church extinct; determination.

17-1757. Same; transfer when church extinct; determination. Any Assembly of God Church or religious organization in this state: (a) Which has ceased or failed to maintain religious worship or services, or to use its property for religious worship or services according to the tenets, usages and customs of the churches in this state for a period of two consecutive years immediately prior thereto; or

(b) whose members have so diminished in numbers or in financial strength as to render it impossible or impracticable for any such church or organization to:

(1) Maintain religious worship or services, or to maintain its organization;

(2) protect its property from exposure, waste and dilapidation; or

(3) fulfill the purposes for which it was organized, created or incorporated, shall be deemed and taken to be extinct and may by an order of the district court of the county in which such church or organization has been theretofore situated to be so declared extinct and dissolved, and thereupon all the property of every kind of such church or organization or property which may be held in trust for such church or organization shall be transferred to, and the title and possession thereof vested absolutely in the Kansas District Council Assemblies of God, Inc., a corporation.

History: L. 1985, ch. 85, § 2; April 11.



17-1758 Same; procedure for transfer of property.

17-1758. Same; procedure for transfer of property. An application for such an order and disposition of property may be made by any member or officer of the Kansas District Council Assemblies of God, Inc., a corporation, or by proper officials of the church upon a verified petition setting forth the facts authorizing such order and disposition of property.

Upon the presentation of such petition to the district court, the court may proceed in a summary manner, after such notice as the court may prescribe, to inquire into the merits of such application; and if upon examination by the court it shall satisfactorily appear that the making of the order and disposition of the property applied for is necessary or proper, for any of the causes mentioned in K.S.A. 17-1757, such court shall make a final order, declaring such church or organization extinct and dissolving the same, and transferring any property and the title and possession thereof which may belong to such church or organization, or held in trust for such church or organization, and vesting the same in the Kansas District Council Assemblies of God, Inc., a corporation, it being the intent and purpose of this act to preserve all property owned by or held in trust for any such extinct church or organization for religious uses.

History: L. 1985, ch. 85, § 3; April 11.



17-1759 Solicitations by charitable organizations; title of act.

17-1759. Solicitations by charitable organizations; title of act. This act may be cited as the "charitable organizations and solicitations act."

History: L. 1988, ch. 96, § 1; Jan. 1, 1989.



17-1760 Same; definitions.

17-1760. Same; definitions. As used in this act:

(a) "Charitable organization" means any person who engages in the activity of soliciting funds or donations for, or purported to be for, any fraternal, benevolent, social, educational, alumni, historical, humane, public health or other charitable purpose. Charitable organization does not include political parties, political candidates or committees formed in support of political candidates or political parties;

(b) "charitable purpose" means any purpose which promotes, or purports to promote, directly or indirectly, the well-being of the public at large or any number of persons, or any humane purpose, whether such well-being is in general or limited to certain activities, endeavors or projects;

(c) "person" means any individual, group, association, partnership, corporation, trust or any combination thereof;

(d) "professional fund raiser" means any person, who is retained under contract or otherwise compensated by or on behalf of a charitable organization primarily for the purpose of soliciting funds. Professional fund raiser includes a person who plans, manages, advises, consults or prepares material for solicitations. Professional fund raiser shall not include any bona fide employee of a charitable organization who receives regular compensation and is not primarily employed for the purpose of soliciting funds, or an attorney, investment counselor, or banker who in the conduct of such profession advises a client to make a contribution;

(e) "professional solicitor" means any person who is employed or retained for compensation by a professional fund raiser to solicit contributions for charitable purposes from persons in this state; and

(f) "solicitation" means any request or appeal, either oral or written, or any endeavor to obtain, seek or plead for funds, property, financial assistance or other thing of value, including the promise or grant of any money or property of any kind or value for a charitable purpose, but excluding:

(1) Direct grants or allocation of funds received or solicited from any affiliated fund-raising organization by a member agency; and

(2) unsolicited contributions received from any individual donor, foundation, trust, governmental agency or other source, unless such contributions are received in conjunction with a solicitation drive.

History: L. 1988, ch. 96, § 2; L. 1990, ch. 84, § 1; July 1.



17-1761 Same; registration of charitable organizations.

17-1761. Same; registration of charitable organizations. Except for charitable organizations which are exempted under K.S.A. 17-1762, no charitable organization shall solicit funds in this state, nor employ a professional fund raiser or professional solicitor to solicit funds in this state, for any charitable purpose unless such charitable organization, and each professional fund raiser or professional solicitor employed by such charitable organization have filed all registrations and reports required by K.S.A. 17-1763, 17-1764 and 17-1765.

History: L. 1988, ch. 96, § 3; Jan. 1, 1989.



17-1762 Same; exemptions from registration.

17-1762. Same; exemptions from registration. The following persons shall not be required to register with the secretary of state:

(a) State educational institutions under the control and supervision of the state board of regents, unified school districts, educational interlocals, educational cooperatives, area vocational-technical schools, all educational institutions that are accredited by a regional accrediting association or by an organization affiliated with the national commission of accrediting, any foundation having an established identity with any of the aforementioned educational institutions, any other educational institution confining its solicitation of contributions to the student body, alumni, faculty and trustees of such institution, and their families, or a library established under the laws of this state, provided that the annual financial report of such institution or library shall be filed with the attorney general;

(b) fraternal, patriotic, social, educational, alumni organizations and historical societies when solicitation of contributions is confined to their membership. This exemption shall be extended to any subsidiary of a parent or superior organization exempted by this subsection where such solicitation is confined to the membership of the subsidiary, parent or superior organization;

(c) persons requesting any contributions for the relief or benefit of any individual, specified by name at the time of the solicitation, if the contributions collected are turned over to the named beneficiary, first deducting reasonable expenses for costs of banquets, or social gatherings, if any, provided all fund raising functions are carried on by persons who are unpaid, directly or indirectly, for such services;

(d) any charitable organization which does not intend to solicit and receive and does not actually receive contributions in excess of $10,000 during such organization's tax period, as defined by K.S.A. 17-7501, and amendments thereto, if all of such organization's fund-raising functions are carried on by persons who are unpaid for such services. However, if the gross contributions received by such charitable organization during any such tax period is in excess of $10,000, such organization, within 30 days after the end of such tax period, shall register with the secretary of state as provided in K.S.A. 17-1763, and amendments thereto;

(e) any incorporated community chest, united fund, united way or any charitable organization receiving an allocation from an incorporated community chest, united fund or united way;

(f) a bona fide organization of volunteer firemen, or a bona fide auxiliary or affiliate of such organization, if all fund-raising activities are carried on by members of such organization or an affiliate thereof and such members receive no compensation, directly or indirectly, therefor;

(g) any charitable organization operating a nursery for infants awaiting adoption if all fund-raising activities are carried on by members of such an organization or an affiliate thereof and such members receive no compensation, directly or indirectly, therefor;

(h) any corporation established by the federal congress that is required by federal law to submit annual reports of such corporation's activities to congress containing itemized accounts of all receipts and expenditures after being duly audited by the department of defense or other federal department;

(i) any girls' club which is affiliated with the girls' club of America, a corporation chartered by congress, if such an affiliate properly files the reports required by the girls' club of America and that the girls' club of America files with the government of the United States the reports required by such federal charter;

(j) any boys' club which is affiliated with the boys' club of America, a corporation chartered by congress, if such an affiliate properly files the reports required by the boys' club of America and that the boys' club of America files with the government of the United States the reports required by such federal charter;

(k) any corporation, trust or organization incorporated or established for religious purposes, or established for charitable, hospital or educational purposes and engaged in effectuating one or more of such purposes, that is affiliated with, operated by or supervised or controlled by a corporation, trust or organization incorporated or established for religious purposes, or to any other religious agency or organization which serves religion by the preservation of religious rights and freedom from persecution or prejudice or by fostering religion, including the moral and ethical aspects of a particular religious faith;

(l) the boy scouts of America and the girl scouts of America, including any regional or local organization affiliated therewith;

(m) the young men's christian association and the young women's christian association, including any regional or local organization affiliated therewith;

(n) any licensed medical care facility which is organized as a nonprofit corporation under the laws of this state;

(o) any licensed community mental health center or licensed mental health clinic;

(p) any licensed community center for people with intellectual disability and its affiliates as determined by the Kansas department for aging and disability services;

(q) any charitable organization of employees of a corporation whose principal gifts are made to an incorporated community chest, united fund or united way, and whose solicitation is limited to such employees;

(r) any community foundation or community trust to which deductible contributions can be made by individuals, corporations, public charities and private foundations, as well as other charitable organizations and governmental agencies for the overall purposes of the foundation or to particular charitable and endowment funds established under agreement with the foundation or trust for the charitable benefit of the people of a specific geographic area and which is a nonprofit organization exempt from federal income taxation pursuant to section 501(a) of the internal revenue code of 1986, as in effect on the effective date of this act, by reason of qualification under section 501(c)(3) of the internal revenue code of 1986, as in effect on the effective date of this act, and which is deemed a publicly supported organization and not a private foundation within the meaning of section 509(a)(1) of the internal revenue code of 1986, as in effect on the effective date of this act;

(s) any charitable organization which does not intend to or does not actually solicit or receive contributions from more than 100 persons;

(t) any charitable organization the funds of which are used to support an activity of a municipality of this state; and

(u) the junior league, including any local community organization affiliated therewith.

History: L. 1988, ch. 96, § 4; L. 1989, ch. 76, § 1; L. 2012, ch. 91, § 3; L. 2014, ch. 115, § 13; July 1.



17-1763 Same; registration statement; audited financial statement; issuance of license and identification number; fee; rules and regulations.

17-1763. Same; registration statement; audited financial statement; issuance of license and identification number; fee; rules and regulations. (a) Except for charitable organizations exempt under K.S.A. 17-1762, and amendments thereto, no charitable organization shall solicit funds in this state, nor employ a professional fund raiser to solicit funds in this state, for any charitable purpose, unless such organization has filed with the office of the secretary of state of the state of Kansas, a registered statement prior to solicitation.

(b) The secretary of state shall prescribe registration forms which shall be signed and sworn to by two authorized officers of the organization, including the chief fiscal officer, and which shall include the following information about such organization's activities in this state:

(1) The name of the organization and the name or names under which it intends to solicit;

(2) the purpose for which such organization was organized;

(3) the principal mailing address and street address of the organization and the mailing addresses and street addresses of any offices in this state;

(4) the names and mailing addresses and street addresses of any subsidiary or subordinate chapters, branches or affiliates in this state;

(5) the place where and the date when the organization was legally established, the form in which such organization is organized and a reference to any determination of such organization's tax-exempt status, if any, under the federal internal revenue code of 1986;

(6) the names and mailing addresses and street addresses of the officers, directors, trustees and principal salaried employees of the organization;

(7) the name and mailing address and street address of the person having custody of such organization's financial records;

(8) the names of the individuals or officers of the organization who will have responsibility for the custody of the contributions;

(9) the names of the individuals or officers of the organization who will have responsibility for the distribution of the contributions;

(10) the names of the individuals or officers of the organization who will have responsibility for the conduct of solicitation activities;

(11) the general purposes for which the organization intends to solicit contributions;

(12) a statement indicating whether the organization intends to solicit contributions directly or have such solicitation done on such organization's behalf by others and naming any professional fund raiser the organization intends to use;

(13) a statement indicating whether the organization is authorized by any other governmental authority to solicit contributions and whether such organization is or has ever been enjoined by any court from soliciting contributions;

(14) the cost of fund raising incurred or anticipated to be incurred by the organization, including a statement of such costs as a percentage of contributions received; and

(15) a copy of the federal income tax return of the charitable organization, if the charitable organization is required to file such; otherwise a financial statement covering complete disclosure of the fiscal activities of the organization during the preceding year. The financial statement shall be submitted on forms approved by the secretary of state, signed and sworn by at least two authorized officers of the organization, including the chief fiscal officer. Such financial statement shall include a balance sheet and statement of income and expense, clearly setting forth the following: Gross receipts and gross income from all sources, broken down into total receipts and income from each separate solicitation project or source; cost of administration; cost of solicitation; cost of programs designed to inform or educate the public; funds or properties transferred out of this state, with explanation as to recipient and purpose; and total net amount disbursed or dedicated for each major purpose, charitable or otherwise.

(c) A charitable organization that received contributions in excess of $500,000 during the organization's most recently completed fiscal year shall file, in addition to the federal income tax returns or the statement required by subsection (b), an audited financial statement for the charitable organization's most recently completed fiscal year, prepared in accordance with generally accepted accounting principles, and the opinion of an independent certified public accountant on the financial statement.

(d) Upon receipt of any such registration, the secretary of state shall issue a charitable solicitation license and identification number. All certificates of registration and identification numbers issued to charitable organizations shall expire on the last day of the sixth month following the month in which the fiscal year of the charitable organization ends.

(e) Every charitable organization required to register with the secretary of state shall pay a fee of $20 with each registration.

(f) The secretary of state may adopt rules and regulations necessary for the administration of this act.

History: L. 1988, ch. 96, § 5; L. 1993, ch. 135, § 1; L. 2005, ch. 83, § 1; July 1.



17-1764 Same; registration of professional fund raiser; application; duration of registration; annual report.

17-1764. Same; registration of professional fund raiser; application; duration of registration; annual report. No person shall act as a professional fund raiser for a charitable organization or for any religious organization as described in subsection (k) of K.S.A. 17-1762, and amendments thereto, before such person has registered with the secretary of state or after the expiration or cancellation of such registration or any renewal of such registration. Applications for registration and reregistration shall be in writing and under oath in the form prescribed by the secretary of state. Registration or reregistration shall be in effect for a period of one year, or a part thereof, expiring on June 30, and may be renewed upon written application, under oath, in the form prescribed by the secretary of state for additional one year periods. Every professional fund raiser required to register pursuant to this act shall file an annual written report with the secretary of state containing such information as the secretary may require by rule and regulation pursuant to K.S.A. 17-1763, and amendments thereto.

History: L. 1988, ch. 96, § 6; L. 1989, ch. 76, § 2; L. 1990, ch. 84, § 2; L. 2001, ch. 105, § 4; July 1.



17-1765 Same; professional solicitors; registration; application; duration.

17-1765. Same; professional solicitors; registration; application; duration. No person shall act as a professional solicitor in the employ of a professional fund raiser before such person has registered with the secretary of state or after the expiration or cancellation of such registration or any renewal of such registration. Application for registration or reregistration shall be in writing, under oath and in the form prescribed by the secretary of state. Upon receipt of any such registration, the secretary of state shall issue a professional solicitor's license and identification number. Such registration or reregistration shall be in effect for a period of one year, or a part thereof, expiring on June 30, and may be renewed upon written application, under oath, in the form prescribed by the secretary of state for an additional one-year period.

History: L. 1988, ch. 96, § 7; L. 1989, ch. 76, § 3; July 1.



17-1766 Same; disclosures required.

17-1766. Same; disclosures required. All solicitations by professional solicitors shall contain the following disclosures at the point of solicitation:

(a) The name, address and telephone number of the charitable organization;

(b) the registration number, obtained pursuant to K.S.A. 17-1763 for the charitable organization;

(c) if the solicitation is made by a person acting as a professional solicitor, the registration number obtained pursuant to K.S.A. 17-1765; and

(d) that an annual financial report required by K.S.A. 17-1763 for the preceding fiscal year is on file with the secretary of state.

History: L. 1988, ch. 96, § 8; Jan. 1, 1989.



17-1767 Same; investigation and prosecution.

17-1767. Same; investigation and prosecution. (a) An action for violation of this act may be prosecuted by the attorney general or county or district attorney.

(b) This act shall not be construed to limit or restrict the exercise of the powers or the performance of the duties of the attorney general, county or district attorney which the attorney general, county or district attorney otherwise is authorized to exercise or perform under any other provision of law by statute or otherwise.

(c) If, by the attorney general's or county or district attorney's own inquiries, or as a result of complaints, the attorney general or county or district attorney has reason to believe that any person has engaged in, is engaging in or is about to engage in an act or practice that violates this act, the attorney general, deputy attorney general, assistant attorney general or county or district attorney, may:

(1) Subpoena witnesses or matter;

(2) take testimony under oath;

(3) examine or cause to be examined any documentary material of whatever nature relevant to such alleged violations or false or misleading information; and

(4) require attendance during such examination of documentary material and take testimony under oath or acknowledgment in respect of any such documentary material.

(d) If documentary material that the attorney general or county or district attorney seeks to examine is located outside of the state of Kansas, the material shall be made available to the attorney general or county or district attorney at a convenient location within the state or the person being investigated shall pay the reasonable and necessary expenses for the attorney general, attorney general's legal representative or county or district attorney to examine the documentary material where located. The attorney general or county or district attorney may designate representatives, including officials of the state in which the matter is located, to inspect the matter on the attorney general's or county or district attorney's behalf, and the attorney general or county or district attorney may respond to similar requests from officials of other states.

(e) Service by the attorney general or county or district attorney of any notice requiring a person to file a statement or report, or of a subpoena upon any person, shall be made by:

(1) Certified mail to the person's last known place of business, residence or abode, within or without the state; or

(2) in the manner provided by the code of civil procedure for notice of the filing of a petition.

(f) The attorney general or county or district attorney may request that an individual who refuses to comply with the subpoena, on the ground that the testimony or matter may incriminate the individual, be ordered by the court to provide the testimony or matter. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or matter after asserting a privilege against self-incrimination to which the individual is entitled by law may not be subjected to a criminal proceeding or to a civil penalty with regard to the transaction concerning which the individual is required to testify or produce relevant matter.

(g) If any person willfully fails or refuses to file any statement or report required by this act, or obey any subpoena issued by the attorney general or county or district attorney, the attorney general or county or district attorney, after notice, may apply to the district court and, after a hearing thereon, the district court may issue an order:

(1) Granting injunctive relief restraining the solicitation of contributions;

(2) vacating, annulling or suspending the registration, license, corporate charter or certificate of authority to do business in this state or revoking or suspending any other licenses, permits or certificates issued pursuant to law to such persons which are used to further the allegedly unlawful practice; or

(3) granting such other relief as may be required, until the person files the statement or report, or obeys the subpoena.

History: L. 1988, ch. 96, § 9; L. 1989, ch. 159, § 1; L. 1990, ch. 84, § 3; L. 1993, ch. 135, § 2; July 1.



17-1768 Same; remedies.

17-1768. Same; remedies. (a) The attorney general, county or district attorney may bring an action to:

(1) Obtain a declaratory judgment that an act or practice violates this act;

(2) enjoin, or to obtain a restraining order against a charitable organization, professional fund raiser or professional solicitor who has violated, is violating, or is otherwise likely to violate this act;

(3) recover actual damages on behalf of the state and other persons by reason of violations of this act; and

(4) recover reasonable expenses and investigation fees.

(b) In lieu of instigating or continuing an action or proceeding, the attorney general, county or district attorney may accept a consent judgment with respect to any act or practice declared to be a violation of this act. Before any consent judgment entered into pursuant to this act shall be effective, such judgment must be approved by the district court and an entry made thereof in the manner required for making an entry of judgment. Once such approval is received, any breach of the conditions of the consent judgment shall be treated as a violation of a court order, and shall be subject to all the penalties provided by law therefor.

(c) In any action brought by the attorney general, county or district attorney, the court, without requiring bond of the attorney general, county or district attorney, may:

(1) Make such orders or judgments as may be necessary to prevent the use or employment by a person of any practices declared to be a violation of this act;

(2) make such orders or judgments as may be necessary to compensate the state or any persons for damages sustained; or

(3) grant other appropriate relief.

(d) Upon a showing by the attorney general, county or district attorney in an application for an injunction that any person engaged in the solicitation for charitable purposes has been convicted in this state or elsewhere of a felony or of a misdemeanor where such felony or misdemeanor involved the misappropriation, misapplication or misuse of money or property of another, the attorney general, county or district attorney may enjoin such persons from engaging in any solicitation for charitable purposes.

History: L. 1988, ch. 96, § 10; L. 1990, ch. 84, § 4; July 1.



17-1769 Same; unlawful acts and practices.

17-1769. Same; unlawful acts and practices. The following acts and practices are hereby declared unlawful as applied to the planning, conduct or execution of any solicitation or charitable purpose:

(a) Operating in violation of, or failing to comply with, any of the requirements of this act;

(b) utilizing any deceptive acts or practices whether or not any person has in fact been misled. Deceptive acts or practices include, but are not limited to, the following:

(1) The intentional use in any solicitation of exaggeration, innuendo or ambiguity as to a material fact; and

(2) the intentional failure to state a material fact, or the intentional concealment, suppression or omission of a material fact in any solicitation;

(c) utilizing any unconscionable acts or practices. An unconscionable act or practice violates this act whether it occurs before, during or after the solicitation.

(1) The unconscionability of an act or practice is a question for the court.

(2) In determining whether an act or practice is unconscionable, the court shall consider circumstances which the charitable organization or fund raiser knew or had reason to know including, but not limited to, the following:

(A) Taking advantage of a person's inability to reasonably protect such person's interests because of the person's physical infirmity, ignorance, illiteracy, inability to understand the language of a solicitation or similar factor; and

(B) using undue pressure in soliciting;

(d) utilizing any representation that implies the contribution is for or on behalf of a charitable organization or utilizing any emblem, device or printed matter belonging to or associated with a charitable organization, without obtaining authorization in writing from the charitable organization;

(e) utilizing a name, symbol or statement so closely related or similar to that used by another charitable organization that the use thereof would tend to confuse or mislead a solicited person, whether or not any person has in fact been misled;

(f) misrepresenting or misleading any person in any manner to believe that the person on whose behalf a solicitation or charitable purpose is being conducted is a charitable organization;

(g) using donations for purposes other than those stated in an organization's articles of incorporation or current registration statements filed with the secretary of state;

(h) using donations for purposes other than those stated in solicitations;

(i) using donations for other than charitable purposes;

(j) misrepresenting or misleading any person in any matter, to believe that any other person or governmental unit sponsors, endorses or approves such solicitation or charitable purpose when such other person has not given consent in writing to the use of such person's name for these purposes; and

(k) utilizing or exploiting the fact of registrations so as to lead any person to believe that such registration in any manner constitutes an endorsement or approval by the state.

History: L. 1988, ch. 96, § 11; L. 1990, ch. 84, § 5; July 1.



17-1770 Same; service of process; agent, secretary of state; fee.

17-1770. Same; service of process; agent, secretary of state; fee. (a) Any charitable organization, professional fund raiser or professional solicitor having a principal place of business other than within this state, or organized under and by the laws of a foreign state, which is subject to the provisions of this act, shall be deemed to have irrevocably appointed the secretary of state as the agent for service of process. Service may be made by delivering to and leaving with the secretary of state, or with any deputy or clerk in the corporation division of such office, three copies of such service and a fee of $30.

(b) Following service upon the secretary of state, the provisions of law relating to service of process on foreign corporations shall thereafter govern.

History: L. 1988, ch. 96, § 12; Jan. 1, 1989.



17-1771 Same; registration not endorsement by state; unlawful to advertise compliance with this act; penalty.

17-1771. Same; registration not endorsement by state; unlawful to advertise compliance with this act; penalty. Registration under this act shall not be deemed to constitute an endorsement by the state of Kansas of any registering charitable organization, professional fund raiser or professional solicitor. It shall be unlawful for any charitable organization, professional fund raiser or professional solicitor to represent, directly or indirectly, by advertising or any other manner, that such charitable organization, professional fund raiser or professional solicitor has registered or otherwise complied with the provisions of this act, for the purpose of solicitation and collection of funds for charitable purposes. The secretary of state shall cancel the registration of any organization, professional fund raiser or professional solicitor that violates the provisions of this section.

History: L. 1988, ch. 96, § 13; Jan. 1, 1989.



17-1772 Same; reciprocal agreements.

17-1772. Same; reciprocal agreements. The secretary of state may enter into reciprocal agreements with a like authority of any other state or states for the purpose of exchanging information made available to the secretary of state or to such other like authority.

History: L. 1988, ch. 96, § 14; Jan. 1, 1989.



17-1773 Same; violations of act; civil penalty; disposition of penalties recovered.

17-1773. Same; violations of act; civil penalty; disposition of penalties recovered. (a) The commission of any act or practice declared to be a violation of this act shall render the violator liable to the aggrieved contributor, or the state or a county as provided in subsection (c), for the payment of a civil penalty, in a sum set by the court of not more than $10,000 for each violation. An aggrieved contributor is not a required party in actions brought by the attorney general or a county or district attorney pursuant to this act.

(b) Any person who willfully violates the terms of any injunction or court order issued pursuant to this act shall forfeit and pay a civil penalty of not more than $20,000 per violation, in addition to other penalties that may be imposed by the court, as the court shall deem necessary and proper. For the purposes of this act, the district court issuing an injunction shall retain jurisdiction, and in such cases, the attorney general, acting in the name of the state or the appropriate county attorney or district attorney may petition for recovery of civil penalties.

(c) In administering and pursuing actions under this act, the attorney general and the county attorney or district attorney are authorized to sue for and collect reasonable expenses and investigation fees as determined by the court. Civil penalties or contempt penalties sued for and recovered by the attorney general shall be paid into the general fund of the state. Civil penalties and contempt penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings were instigated.

History: L. 1988, ch. 96, § 15; L. 2001, ch. 105, § 3; July 1.



17-1774 Same; severability.

17-1774. Same; severability. If any provision of this act, or the application of such provision to any person, body or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1988, ch. 96, § 16; Jan. 1, 1989.



17-1775 Same; venue of actions pursuant to act.

17-1775. Same; venue of actions pursuant to act. (a) Every action pursuant to this act shall be brought in the district court of any county in which there occurred an act or practice declared to be a violation of this act, or in which the defendant resides or has such defendant's principal place of business. If the defendant is a nonresident and has no principal place of business within this state, then the nonresident defendant can be sued either in the district court of Shawnee county or in the district court of any county in which there occurred an act or practice declared to be a violation of this act.

(b) This section shall be part of and supplemental to the charitable organizations and solicitations act.

History: L. 1990, ch. 84, § 6; July 1.



17-1776 Same; additional penalty for violations involving elderly or disabled person.

17-1776. Same; additional penalty for violations involving elderly or disabled person. (a) If any person is found to have violated any provision of the charitable organizations and solicitations act, and such violation is committed against elder or disabled persons, in addition to any civil penalty otherwise provided by law, the court may impose an additional civil penalty not to exceed $10,000 for each such violation.

(b) In determining whether to impose a civil penalty as provided in this section and the amount of such civil penalty, the court shall consider the extent to which one or more of the following factors are present:

(1) Whether the defendant's conduct was in disregard of the rights of the elder or disabled person;

(2) whether the defendant knew or should have known that the defendant's conduct was directed to an elder or disabled person;

(3) whether the elder or disabled person was more vulnerable to the defendant's conduct because of age, poor health, infirmity, impaired understanding, restricted mobility or disability than other persons and actually suffered substantial physical, emotional or economic damage resulting from the defendant's conduct;

(4) whether the defendant's conduct caused an elder or disabled person to suffer any of the following:

(A) Mental or emotional anguish;

(B) loss of or encumbrance upon a primary residence of the elder or disabled person;

(C) loss of or encumbrance upon the elder or disabled person's principal employment or principal source of income;

(D) loss of funds received under a pension or retirement plan or a government benefits program;

(E) loss of property set aside for retirement or for personal or family care and maintenance;

(F) loss of assets essential to the health and welfare of the elder or disabled person; or

(G) any other factors the court deems appropriate.

(c) As used in this section elder person and disabled person shall mean the same as provided in K.S.A. 50-676, and amendments thereto.

(d) The provisions of this section shall be part of and supplemental to the charitable organizations and solicitations act.

History: L. 2001, ch. 105, § 5; July 1.






Article 19 TELEGRAPH, TELEPHONE AND TRANSMISSION LINES

17-1901 Poles, wires and fixtures of telegraph companies.

17-1901. Poles, wires and fixtures of telegraph companies. Corporations created for the purpose of constructing and maintaining magnetic telegraph lines are authorized to set their poles, piers, abutments, wires and other fixtures along, upon and across any of the public roads, streets and waters of this state, in such manner as not to incommode the public in the use of such roads, streets and waters.

History: G.S. 1868, ch. 23, § 74; Oct. 31; R.S. 1923, 17-1901.



17-1902 Rights, powers and liabilities of telecommunications service providers; occupation of public right-of-way; prohibition of use.

17-1902. Rights, powers and liabilities of telecommunications service providers; occupation of public right-of-way; prohibition of use. (a) (1) "Public right-of-way" means only the area of real property in which the city has a dedicated or acquired right-of-way interest in the real property. It shall include the area on, below or above the present and future streets, alleys, avenues, roads, highways, parkways or boulevards dedicated or acquired as right-of-way. The term does not include the airwaves above a right-of-way with regard to wireless telecommunications or other nonwire telecommunications or broadcast service, easements obtained by utilities or private easements in platted subdivisions or tracts.

(2) "Provider" means a local exchange carrier as defined in K.S.A. 66-1,187(h), and amendments thereto, or a telecommunications carrier as defined in K.S.A. 66-1,187(m), and amendments thereto, or a video service provider as defined in K.S.A. 2016 Supp. 12-2022, and amendments thereto, but does not include an applicant as defined in K.S.A. 2016 Supp. 66-2019, and amendments thereto.

(3) "Telecommunications services" means providing the means of transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information as sent and received.

(4) "Competitive infrastructure provider" means an entity which leases, sells or otherwise conveys facilities located in the right-of-way, or the capacity or bandwidth of such facilities for use in the provision of telecommunications services, internet services or other intrastate and interstate traffic, but does not itself provide services directly to end users within the corporate limits of the city.

(b) Any provider shall have the right pursuant to this act to construct, maintain and operate poles, conduit, cable, switches and related appurtenances and facilities along, across, upon and under any public right-of-way in this state. Such appurtenances and facilities shall be so constructed and maintained as not to obstruct or hinder the usual travel or public safety on such public ways or obstruct the legal use by other utilities.

(c) Nothing in this act shall be interpreted as granting a provider the authority to construct, maintain or operate any facility or related appurtenance on property owned by a city outside of the public right-of-way.

(d) The authority of a provider to use and occupy the public right-of-way shall always be subject and subordinate to the reasonable public health, safety and welfare requirements and regulations of the city. A city may exercise its home rule powers in its administration and regulation related to the management of the public right-of-way provided that any such exercise must be competitively neutral and may not be unreasonable or discriminatory. Nothing herein shall be construed to limit the authority of cities to require a competitive infrastructure provider to enter into a contract franchise ordinance.

(e) The city shall have the authority to prohibit the use or occupation of a specific portion of public right-of-way by a provider due to a reasonable public interest necessitated by public health, safety and welfare so long as the authority is exercised in a competitively neutral manner and is not unreasonable or discriminatory. A reasonable public interest shall include the following:

(1) The prohibition is based upon a recommendation of the city engineer, is related to public health, safety and welfare and is nondiscriminatory among providers, including incumbent providers;

(2) the provider has rejected a reasonable, competitively neutral and nondiscriminatory justification offered by the city for requiring an alternate method or alternate route that will result in neither unreasonable additional installation expense nor a diminution of service quality;

(3) the city reasonably determines, after affording the provider reasonable notice and an opportunity to be heard, that a denial is necessary to protect the public health and safety and is imposed on a competitively neutral and nondiscriminatory basis; or

(4) the specific portion of the public right-of-way for which the provider seeks use and occupancy is environmentally sensitive as defined by state or federal law or lies within a previously designated historic district as defined by local, state or federal law.

(f) A provider's request to use or occupy a specific portion of the public right-of-way shall not be denied without reasonable notice and an opportunity for a public hearing before the city governing body. A city governing body's denial of a provider's request to use or occupy a specific portion of the public right-of-way may be appealed to a district court.

(g) A provider shall comply with all laws and rules and regulations governing the use of public right-of-way.

(h) A city may not impose the following regulations on providers:

(1) Requirements that particular business offices or other telecommunications facilities be located in the city;

(2) requirements for filing applications, reports and documents that are not reasonably related to the use of a public right-of-way or this act;

(3) requirements for city approval of transfers of ownership or control of the business or assets of a provider's business, except that a city may require that such entity maintain current point of contact information and provide notice of a transfer within a reasonable time; and

(4) requirements concerning the provisioning of or quality of customer services, facilities, equipment or goods in-kind for use by the city, political subdivision or any other provider or public utility.

(i) Unless otherwise required by state law, in the exercise of its lawful regulatory authority, a city shall promptly, and in no event more than 30 days, with respect to facilities in the public right-of-way, process each valid and administratively complete application of a provider for any permit, license or consent to excavate, set poles, locate lines, construct facilities, make repairs, effect traffic flow, obtain zoning or subdivision regulation approvals, or for other similar approvals, and shall make reasonable effort not to unreasonably delay or burden that provider in the timely conduct of its business. The city shall use its best reasonable efforts to assist the provider in obtaining all such permits, licenses and other consents in an expeditious and timely manner.

(j) If there is an emergency necessitating response work or repair, a provider may begin that repair or emergency response work or take any action required under the circumstances, provided that the provider notifies the affected city promptly after beginning the work and timely thereafter meets any permit or other requirement had there not been such an emergency.

(k) A city may require a provider to repair all damage to a public right-of-way caused by the activities of that provider, or of any agent affiliate, employee, or subcontractor of that provider, while occupying, installing, repairing or maintaining facilities in a public right-of-way and to return the right-of-way, to its functional equivalence before the damage pursuant to the reasonable requirements and specifications of the city. If the provider fails to make the repairs required by the city, the city may effect those repairs and charge the provider the cost of those repairs. If a city incurs damages as a result of a violation of this subsection, then the city shall have a cause of action against a provider for violation of this subsection, and may recover its damages, including reasonable attorney fees, if the provider is found liable by a court of competent jurisdiction.

(l) If requested by a city, in order to accomplish construction and maintenance activities directly related to improvements for the health, safety and welfare of the public, a provider shall promptly remove its facilities from the public right-of-way or shall relocate or adjust its facilities within the public right-of-way at no cost to the political subdivision. Such relocation or adjustment shall be completed as soon as reasonably possible within the time set forth in any request by the city for such relocation or adjustment. Any damages suffered by the city or its contractors as a result of such provider's failure to timely relocate or adjust its facilities shall be borne by such provider.

(m) No city shall create, enact or erect any unreasonable condition, requirement or barrier for entry into or use of the public rights-of-way by a provider.

(n) A city may assess any of the following fees against a provider, for use and occupancy of the public right-of-way, provided that such fees reimburse the city for its reasonable, actual and verifiable costs of managing the city right-of-way, and are imposed on all such providers in a nondiscriminatory and competitively neutral manner:

(1) A permit fee in connection with issuing each construction permit to set fixtures in the public right-of-way within that city as provided in K.S.A. 17-1901, and amendments thereto, to compensate the city for issuing, processing and verifying the permit application;

(2) an excavation fee for each street or pavement cut to recover the costs associated with construction and repair activity of the provider, their assigns, contractors or subcontractors, or both, with the exception of construction and repair activity required pursuant to subsection (l) of this act related to construction and maintenance activities directly related to improvements for the health, safety and welfare of the public; provided, however, imposition of such excavation fee must be based upon a regional specific or other appropriate study establishing the basis for such costs which takes into account the life of the city street prior to the construction or repair activity and the remaining life of the city street. Such excavation fee is expressly limited to activity that results in an actual street or pavement cut;

(3) inspection fees to recover all reasonable costs associated with city inspection of the work of the provider in the right-of-way;

(4) repair and restoration costs associated with repairing and restoring the public right-of-way because of damage caused by the provider, its assigns, contractors or subcontractors, or both, in the right-of-way; and

(5) a performance bond, in a form acceptable to the city, from a surety licensed to conduct surety business in the state of Kansas, insuring appropriate and timely performance in the construction and maintenance of facilities located in the public right-of-way.

(o) A city may not assess any additional fees against providers for use or occupancy of the public right-of-way other than those specified in subsection (n).

(p) This act may not be construed to affect any valid taxation of a provider's facilities or services.

(q) Providers shall indemnify and hold the city and its officers and employees harmless against any and all claims, lawsuits, judgments, costs, liens, losses, expenses, fees to include reasonable attorney fees and costs of defense, proceedings, actions, demands, causes of action, liability and suits of any kind and nature, including personal or bodily injury or death, property damage or other harm for which recovery of damages is sought, to the extent that it is found by a court of competent jurisdiction to be caused by the negligence of the provider, any agent, officer, director, representative, employee, affiliate or subcontractor of the provider, or their respective officers, agents, employees, directors or representatives, while installing, repairing or maintaining facilities in a public right-of-way. The indemnity provided by this subsection does not apply to any liability resulting from the negligence of the city, its officers, employees, contractors or subcontractors. If a provider and the city are found jointly liable by a court of competent jurisdiction, liability shall be apportioned comparatively in accordance with the laws of this state without, however, waiving any governmental immunity available to the city under state law and without waiving any defenses of the parties under state or federal law. This section is solely for the benefit of the city and provider and does not create or grant any rights, contractual or otherwise, to any other person or entity.

(r) A provider or city shall promptly advise the other in writing of any known claim or demand against the provider or the city related to or arising out of the provider's activities in a public right-of-way.

(s) Nothing contained in K.S.A. 17-1902, and amendments thereto, is intended to affect the validity of any franchise fees collected pursuant to state law or a city's home rule authority.

(t) Any ordinance enacted prior to the effective date of this act governing the use and occupancy of the public right-of-way by a provider shall not conflict with the provisions of this act.

History: L. 1907, ch. 140, § 3; R.S. 1923, 17-1902; L. 2002, ch. 32, § 2; L. 2006, ch. 93, § 7; L. 2016, ch. 40, § 2; Oct. 1.



17-1903 Entry upon and condemnation of land.

17-1903. Entry upon and condemnation of land. Such companies are also authorized to enter upon any lands, whether owned by private persons in fee, or in any less estate, or by any corporation, whether acquired by purchase or by virtue of any provision in the charter of such corporation, for the purpose of making preliminary surveys and examinations, with a view to the erection of any telegraph lines; and, from time to time to appropriate so much of said lands as may be necessary to erect such poles, piers, abutments, wires and other necessary fixtures for a magnetic telegraph, and to make such changes of location of any part of said lines as may from time to time be deemed necessary, and shall have a right of access to construct said line, and when erected from time to time as may be required, to repair the same, and may proceed to obtain the right-of-way, and to condemn lands for the use of the corporation in the manner provided by K.S.A. 26-501 to 26-516, inclusive.

History: G.S. 1868, ch. 23, § 75; R.S. 1923, 17-1903; L. 1963, ch. 234, § 39; Jan. 1, 1964.



17-1904 Exclusive right contracts prohibited.

17-1904. Exclusive right contracts prohibited. No corporation shall have power to contract with any owner of land for the right to erect and maintain a telegraph line over his lands to the exclusion of the lines of other companies.

History: G.S. 1868, ch. 23, § 76; R.S. 1923, 17-1904.



17-1905 Powers of telegraph companies.

17-1905. Powers of telegraph companies. Any corporation, created as herein provided, may contract, own, use and maintain any line or lines of telegraph, whether wholly within or wholly or partly beyond the limits of this state, and shall have power to lease or attach to the line or lines of such corporation other telegraph lines, by lease or purchase, and may join with any other corporation or association in constructing, leasing, owning, using or maintaining their line or lines, upon such terms as may be agreed upon between the directors or managers of the respective corporations, and may own and hold any interest in such line or lines, or may become lessees thereof, on such terms as the respective corporations may agree.

History: G.S. 1868, ch. 23, § 77; Oct. 31; R.S. 1923, 17-1905.



17-1906 Location and regulation of telegraph poles and lines in cities.

17-1906. Location and regulation of telegraph poles and lines in cities. The council of any city or trustees of any incorporated town or village through which the line of any telegraph corporation is to pass, may, by ordinance or otherwise, specify where the posts, piers or abutments shall be located, the kind of posts that shall be used, the height at which the wires shall be run, and such company shall be governed by the regulation thus prescribed; and after the erection of said telegraph lines, the council of any city or the trustees of any incorporated town or village shall have power to direct any alteration in the location or erection of said posts, piers or abutments, and also in the height at which the wires shall run, having first given such company or its agents opportunity to be heard in regard to such alteration.

History: G.S. 1868, ch. 23, § 78; Oct. 31; R.S. 1923, 17-1906.



17-1907 Injury to telegraph, telephone or power line property; penalty.

17-1907. Injury to telegraph, telephone or power line property; penalty. Any person who shall willfully and intentionally injure, molest or destroy any of the lines, posts, piers, abutments or other material or property pertaining to any line of telegraph, telephone or electric transmission line erected in this state shall be deemed guilty of misdemeanor, and shall upon conviction be punished by fine not exceeding $500 or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment.

History: G.S. 1868, ch. 23, § 79; L. 1921, ch. 151, § 1; May 25; R.S. 1923, 17-1907.



17-1908 Interference with lines; penalty.

17-1908. Interference with lines; penalty. Any person who shall unlawfully and willfully cut, break, tap or make connection with any telegraph, telephone line or electric transmission line, wire or cable shall be deemed guilty of a misdemeanor, and be punished by a fine not exceeding $500 or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment.

History: L. 1921, ch. 151, § 2; May 25; R.S. 1923, 17-1908.



17-1909 Consolidation of telegraph companies.

17-1909. Consolidation of telegraph companies. Any telegraph company now organized or which may hereafter be organized under the laws of this state, may, at any regular meeting of the stockholders thereof, by vote of persons holding a majority of shares of the stock of such company, unite or consolidate with any other company or companies now organized or which may hereafter be organized under the laws of the United States or of any state or territory, by consent of the company with which it may consolidate or unite; and such consolidated company, so formed, may hold, use and enjoy all the rights and privileges conferred by the laws of Kansas on companies separately organized under the provisions of this act, and be subject to the same liabilities.

History: G.S. 1868, ch. 23, § 80; Oct. 31; R.S. 1923, 17-1909.



17-1910 Telegraph stations at county seats.

17-1910. Telegraph stations at county seats. That every telegraph company or other corporation operating a telegraph line through the corporate limits of any county seat in Kansas is hereby required to establish and maintain a telegraph station at such county seat, with the usual facilities and appointments for the convenience of the public in sending telegrams during the business hours of each day.

History: L. 1893, ch. 152, § 1; May 18; R.S. 1923, 17-1910.



17-1911 Same; penalties.

17-1911. Same; penalties. Each telegraph company or other corporation operating a telegraph line failing or neglecting to comply with the provisions of K.S.A. 17-1910 shall be liable to a penalty of ten dollars ($10) for each day of such failure or neglect, to be recovered and paid to the state treasurer pursuant to K.S.A. 20-2801, and any amendments thereto, the same as other fines and penalties; the action for such penalty being prosecuted by the county attorney, with the state of Kansas as plaintiff, and before any court of competent jurisdiction.

History: L. 1893, ch. 152, § 2; R.S. 1923, 17-1911; L. 1973, ch. 106, § 3; L. 1978, ch. 105, § 2; Jan. 1, 1979.



17-1912 Telegraph stations in cities over 50,000; free delivery of messages, when.

17-1912. Telegraph stations in cities over 50,000; free delivery of messages, when. That every telegraph company or other corporation operating a telegraph line through or into the corporate limits of cities of the first class is hereby required to establish and maintain a telegraph station in each of said cities of the first class containing fifty thousand inhabitants or over, with the usual facilities and appointments for the convenience of the inhabitants of said cities, during the hours from eight o'clock in the forenoon until twelve o'clock midnight of each day, and deliver messages to the inhabitants thereof at all such hours free of extra charge therefor.

History: L. 1903, ch. 514, § 1; R.S. 1923, 17-1912.



17-1913 Same; penalties.

17-1913. Same; penalties. Any telegraph company, or any manager, agent or employee thereof, who shall fail or neglect to keep said station open or deliver messages as provided for in K.S.A. 17-1912 shall be guilty of a misdemeanor, and on conviction thereof shall be punished by a fine not to exceed five hundred dollars, or by imprisonment in the county jail not exceeding six months.

History: L. 1903, ch. 514, § 2; R.S. 1923, 17-1913.



17-1914 Moving buildings or structures on streets, alleys, roads and highways having transmission lines and aerial facilities; permits.

17-1914. Moving buildings or structures on streets, alleys, roads and highways having transmission lines and aerial facilities; permits. No person, firm or corporation shall move, haul, or transport, any house, building, derrick, or other structure of the height when loaded for movement, of sixteen (16) feet or more from the surface of the highway, road, street or alley, upon, across, or over, any public highway, road, street or alley, in the state of Kansas, either within or outside of the limits of any incorporated city, upon which public highway, road, street or alley, any telephone, telegraph, electric light, or electric power wires or other aerial facilities are in place, without first obtaining a permit therefor as hereinafter provided.

History: L. 1917, ch. 251, § 1; R.S. 1923, 17-1914; L. 1974, ch. 97, § 1; L. 1975, ch. 135, § 1; July 1.



17-1915 Same; application for permits; fees.

17-1915. Same; application for permits; fees. All applications for permits required under K.S.A. 17-1914, and amendments thereto, shall be made to the county clerk of the county in which the property to be moved is located. If such property is located within the limits of an incorporated city, such application shall be made to the city clerk of the city. Such application shall state whether it will be necessary to cut and move, raise, or in any way interfere with any wires, cables, or other aerial equipment of any public or municipally owned utility, and if so, the application also shall state the name of such public or municipally owned utility, and the time and location that the applicant's moving operations shall necessitate the cutting, moving, raising or otherwise interfering with such aerial facilities. The county clerk or city clerk, as the case may be, shall issue a permit upon such application and payment of a permit fee. Such fee shall be in an amount as deemed reasonable by the governing body of each city or county. Fees collected hereunder shall be deposited in the city or county treasury as the case may be.

History: L. 1917, ch. 251, § 2; R.S. 1923, 17-1915; L. 1974, ch. 97, § 2; L. 1975, ch. 135, § 2; L. 1993, ch. 18, § 1; July 1.



17-1916 Same; notice to utility.

17-1916. Same; notice to utility. The applicant shall, upon the issuance of such permit, if the application states that it will be necessary to cut and move, raise or in any way interfere with any wires, cables or other aerial equipment of any public or municipally owned utility give not less than fifteen (15) days written notice to the public or municipally owned utility owning or operating such wires, cables or other aerial facilities, or to their agents, of the intent to move a structure, giving the time and location of the applicant's moving operations. Should the moving operation be delayed, then applicant shall again give the public or municipally owned utility not less than twenty-four (24) hours advance notice of the actual operation.

History: L. 1917, ch. 251, § 3; R.S. 1923, 17-1916; L. 1974, ch. 97, § 3; L. 1975, ch. 135, § 3; July 1.



17-1917 Same; duty of utility owning lines or facilities; payment of expenses; bond or surety; failure of utility to perform, damages; action to recover damages, fees and costs.

17-1917. Same; duty of utility owning lines or facilities; payment of expenses; bond or surety; failure of utility to perform, damages; action to recover damages, fees and costs. It shall be the duty of any public or municipally owned utility owning or operating such wires, cables or other aerial equipment after service of notice, as required in K.S.A. 17-1916, to furnish competent workmen or linemen to remove, raise, or cut such wires, cables or other aerial equipment as will be necessary to facilitate applicant's moving operations. The necessary expense which is incurred by or on behalf of any public or municipally owned utility for cutting, raising, removing, or otherwise facilitating the moving operations of the applicant shall be paid by applicant to each public or municipally owned utility concerned. The public or municipally owned utility may require the applicant to furnish the public or municipally owned utility with appropriate bond or other surety agreement insuring the payment of all expenses incurred as a result of applicant's moving operations.

The failure of any public or municipally owned utility, after having received the notice provided for in K.S.A. 17-1916, and having received advance payment or agreed to accept a surety arrangement in lieu of advance payment, to raise, remove, relocate or otherwise adjust its aerial facilities to accommodate applicant's moving operations, within fifteen (15) days from date notice is received or within twenty-four (24) hours after notice is given following the initial fifteen (15) day notice period, shall render such utility liable to applicant for damages in an amount not to exceed one hundred dollars ($100) per day for each day said public or municipally owned utility fails and refuses to so accommodate applicant's moving operations. Suit to recover such damages shall be maintained in the district court in the district in which such property is located and the applicant shall be entitled to reasonable attorney's fees and court costs in addition to such damages.

History: L. 1917, ch. 251, § 4; R.S. 1923, 17-1917; L. 1974, ch. 97, § 4; L. 1975, ch. 135, § 4; July 1.



17-1918 Same; unlawful for mover to move or interfere with lines or facilities.

17-1918. Same; unlawful for mover to move or interfere with lines or facilities. It shall be unlawful for any person, firm, or corporation engaged as principal or employee in moving any house, building, derrick or other structure, as provided for in the above sections, to move, touch, cut, molest, or in any way interfere with any telephone, telegraph, electric light or electric power wires or any poles bearing any such wires, or any other equipment.

History: L. 1917, ch. 251, § 5; R.S. 1923, 17-1918; L. 1974, ch. 97, § 5; July 1.



17-1920 Same; penalties.

17-1920. Same; penalties. Any person violating the provisions of this act shall be deemed guilty of a misdemeanor, and shall upon conviction thereof, be punished by a fine of not more than $100, or by imprisonment in the county jail for not more than 60 days, or by both such fine and imprisonment.

History: L. 1917, ch. 251, § 7; March 7; R.S. 1923, 17-1920.



17-1922 Unconstitutional provisions not severable.

17-1922. Unconstitutional provisions not severable. If any provision of this act, or the application of such provision to any person or circumstance is held invalid or unconstitutional, it shall be conclusively presumed that the legislature would not have enacted the remainder of this act without such invalid or unconstitutional provisions.

History: L. 2002, ch. 32, § 3; July 1.






Article 20 TRUST COMPANIES AND BUSINESS TRUSTS

17-2027 Business trust act of 1961.

17-2027. Business trust act of 1961. This act may be cited as the "Kansas business trust act of 1961."

History: L. 1961, ch. 127, § 1; April 29.



17-2028 Same; definitions.

17-2028. Same; definitions. For the purposes of this act:

(a) A "business trust" is an unincorporated business association of the type which at common law was known as a "common-law trust," "business trust," or "Massachusetts trust," created by a trust instrument under which property is held, managed, administered, controlled, invested, reinvested, and operated by trustees for the benefit and profit of such persons as are or may become the holders of transferable certificates evidencing beneficial interests in the trust estate, the holders of which certificates are entitled to the same limitation of personal liability extended to stockholders of private corporations for profit;

(b) a "domestic" business trust is one created under the laws of this state;

(c) a "foreign" business trust is one created under the laws of a foreign country or of a territory or state other than Kansas; and

(d) the "corpus" of any business trust is equivalent to the capital and accumulated earnings or earned surplus of a corporation.

History: L. 1961, ch. 127, § 2; April 29.



17-2029 Same; business trust created prior to act.

17-2029. Same; business trust created prior to act. A business trust is hereby declared to be a permitted form of association for the conduct of business in this state, provided the provisions of this act are complied with, except, that nothing contained in this act shall be construed to limit, prohibit, or invalidate the existence, acts, or obligations to the state, of any business trust created or doing business in this state prior to the effective date hereof.

History: L. 1961, ch. 127, § 3; April 29.



17-2030 Business trust; required filings, contents.

17-2030. Business trust; required filings, contents. Any business trust, whether domestic or foreign, desiring to transact business in this state shall file in the office of the secretary of state, on such forms, if any, as the secretary of the state may prescribe:

(a) An executed copy of the trust instrument by which the trust was created and of all amendments thereto or a true and correct copy thereof certified to be such by a trustee thereof under penalty of perjury or by a public official of another state, territory, or country in whose office an executed copy thereof is on file;

(b) a verified list of the names and addresses of its trustees;

(c) the location of its registered office in this state and the name of its resident agent in charge of such registered office; and

(d) a foreign business trust shall file its irrevocable consent to service of process, accompanied by a duly certified copy of an order or resolution of the trustees of any foreign business trust authorizing the execution and filing of such irrevocable consent, conforming in substance to the consent required of foreign corporations in K.S.A. 17-7301, and amendments thereto.

History: L. 1961, ch. 127, § 4; L. 1973, ch. 91, § 1; L. 1998, ch. 189, § 3; L. 1999, ch. 41, § 9; L. 2010, ch. 24, § 1; July 1.



17-2031 Same; filing fees.

17-2031. Same; filing fees. At the time of filing the instruments required by K.S.A. 17-2030, the business trust shall pay to the secretary of state a filing fee of fifty dollars ($50).

History: L. 1961, ch. 127, § 5; L. 1973, ch. 91, § 2; April 9.



17-2032 Same; conditions precedent to beginning business; liability for violations.

17-2032. Same; conditions precedent to beginning business; liability for violations. No business trust shall transact any business in this state, except such as may be incidental to its organization, until it has fully complied with K.S.A. 17-2030 and 17-2031, and in event of any violation hereof all trustees of such business trust, except those who filed their written dissent in the office of the secretary of state before such business was transacted, shall be jointly and severally liable for all debts and obligations of the business trust arising from the business so transacted in this state prior to compliance with K.S.A. 17-2030 and 17-2031.

History: L. 1961, ch. 127, § 6; April 29.



17-2033 Same; amendments to trust instruments; filing fees.

17-2033. Same; amendments to trust instruments; filing fees. The trust instrument by which the business trust was created may be amended in the manner specified therein or in such manner as is valid under the common law applicable to business trusts, except that no such amendment adopted subsequent to the preliminary filings required by K.S.A. 17-2030, and amendments thereto, shall be legally effective in this state until an executed copy thereof has been filed in the office of the secretary of state, accompanied by a fee of $20.

History: L. 1961, ch. 127, § 7; L. 1973, ch. 91, § 3; L. 1998, ch. 189, § 4; July 1.



17-2034 Same; powers; construction of instrument; terms and conditions, binding effect.

17-2034. Same; powers; construction of instrument; terms and conditions, binding effect. Subject to the provisions of K.S.A. 17-2035, and amendments thereto, the powers and authority of any business trust authorized under this act to transact business in this state shall be as specified in the instrument by which it was created and any amendments thereto. Except as otherwise provided, such instrument shall be construed and interpreted in accordance with the common law applicable to business trusts. No business trust shall possess any power which would violate the public policy of this state or be authorized to engage in any business which a private corporation for profit organized under the laws of this state may not legally transact. Subject to the foregoing limitations on power and authority, any person dealing with a business trust authorized under this act to transact business in this state shall be bound by the terms and conditions of the instrument by which the trust was created and by any amendments thereto which have been filed in compliance with K.S.A. 17-2033, and amendments thereto.

History: L. 1961, ch. 127, § 8; L. 1999, ch. 39, § 4; July 1.



17-2035 Same; applicability of general corporate laws.

17-2035. Same; applicability of general corporate laws. Business trusts shall be subject to all applicable provisions of law, now in effect or hereinafter enacted, relating to domestic and foreign corporations, respectively, with regard to the issuance of securities, filing of required statements and reports, service of process, general grants of power to act and to sue or be sued, limitations upon individual liability of stockholders, and rights to acquire, mortgage, sell, lease, operate, and otherwise deal in or with real and personal property, except to the extent that such provisions of law are inconsistent with the specific provisions of this act.

History: L. 1961, ch. 127, § 9; April 29.



17-2036 Same; annual reports; contents; annual report fee; penalties for noncompliance; applications for extension for filing income tax returns, confidentiality.

17-2036. Same; annual reports; contents; annual report fee; penalties for noncompliance; applications for extension for filing income tax returns, confidentiality. (a) Every business trust shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the business trust at the close of business on the last day of its tax period under the Kansas income tax act next preceding the date of filing, but if a business trust's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The reports shall be made on forms provided by the secretary of state and shall be filed at the time prescribed by law for filing the business trust's annual Kansas income tax return. The report shall be signed by a trustee or other authorized officer under penalty of perjury and contain the following:

(1) Executed copies of all amendments to the instrument by which the business trust was created, or to prior amendments thereto, which have been adopted and have not theretofore been filed under K.S.A. 17-2033, and amendments thereto, and accompanied by the fee prescribed therein for each such amendment; and

(2) a verified list of the names and addresses of its trustees as of the end of its tax period.

(b) (1) At the time of filing its annual report, the business trust shall pay to the secretary of state an annual report fee in an amount equal to $40.

(2) The failure of any domestic or foreign business trust to file its annual report and pay its annual report fee within 90 days from the date on which they are due, as described in subsection (a), or, in the case of an annual report filing and fee received by mail, postmarked within 90 days from the date on which they are due, as described in subsection (a), shall work a forfeiture of its authority to transact business in this state and all of the remedies, procedures and penalties specified in K.S.A. 17-7509 and 17-7510, and amendments thereto, with respect to a corporation which fails to file its annual report or pay its annual report fee within 90 days after they are due, shall be applicable to such business trust.

(c) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234, and amendments thereto, a proper judicial order and subsection (d). All copies of such applications shall be preserved for one year and until the secretary of state orders that the copies are to be destroyed.

(d) A copy of such application shall be open to inspection by or disclosure to any person designated by resolution of the trustees of the business trust.

History: L. 1961, ch. 127, § 10; L. 1973, ch. 91, § 4; L. 1999, ch. 41, § 1; L. 2002, ch. 185, § 39; L. 2004, ch. 171, § 16; L. 2005, ch. 157, § 3; L. 2007, ch. 81, § 1; L. 2016, ch. 110, § 11; July 1.



17-2037 Same; surrender of authority; resolution; withdrawal fee; annual reports and fees; closing out business; effect of withdrawal.

17-2037. Same; surrender of authority; resolution; withdrawal fee; annual reports and fees; closing out business; effect of withdrawal. Any business trust, domestic or foreign, which has obtained authority under this act to transact business in Kansas may surrender its authority at any time by filing in the office of the secretary of state a certified copy of a resolution duly adopted by its trustees declaring its intention to withdraw, accompanied by a withdrawal fee of $20; and filing all annual reports and paying all annual report fees required by K.S.A. 17-2036, and amendments thereto, and not previously filed and paid. During a period of five years following the effective date of such withdrawal the business trust shall nevertheless be entitled to convey and dispose of its property and assets in this state, settle and close out its business in this state, and perform any other act or acts pertinent to the liquidation of its business, property, and assets in this state, and to prosecute and defend all suits filed prior to the expiration of such five-year period involving causes of action arising prior to the effective date of such withdrawal or arising out of any act or transaction occurring during such five-year period in the course of the liquidation of its business, property or assets.

The withdrawal of a business trust as provided in this section shall have no effect upon any suit filed by or against it prior to the expiration of such five-year period until such suit has been finally determined or otherwise finally concluded and all judgments, orders and decrees entered therein have been fully executed, even though such final determination, conclusion, or execution occurs after the expiration of such five-year period. With respect to a foreign business trust, withdrawal pursuant to this section shall not affect its written consent to be sued in the courts of this state, or the jurisdiction over such foreign business trust of the courts of this state, with respect to any cause of action which arose prior to the effective date of its withdrawal.

History: L. 1961, ch. 127, § 11; L. 1973, ch. 91, § 5; L. 1998, ch. 189, § 5; L. 2005, ch. 157, § 4; Jan. 1, 2006.



17-2038 Same; invalidity of part.

17-2038. Same; invalidity of part. If any section, subsection, paragraph, sentence, clause, or phrase of this act is for any reason held to be unconstitutional or invalid, such unconstitutionality or invalidity shall not affect the constitutionality or validity of the remaining portion or portions of this act.

History: L. 1961, ch. 127, § 12; April 29.






Article 22 CREDIT UNIONS

17-2201 Organization of credit unions; articles of incorporation and bylaws; approval of administrator; application of corporation code; filing fees.

17-2201. Organization of credit unions; articles of incorporation and bylaws; approval of administrator; application of corporation code; filing fees. (a) Any seven persons, residents of the state of Kansas, may apply to the administrator of the credit union department for permission to organize a credit union by signing in duplicate a certificate of organization and entering into articles of incorporation, in which they shall bind themselves to comply with its requirements and with all the laws, rules and regulations applicable to credit unions. The articles of incorporation shall set forth:

(1) The name of the proposed credit union which shall contain the words "credit union" and shall not be the same as that of any other credit union in this state.

(2) The names and addresses of the subscribers to the articles of incorporation, and the number of shares subscribed by each.

(3) A statement that organization as a credit union is desired under this particular law, the par value of the shares and the manner in which the par value of shares may be changed from time to time.

(4) The address, which shall include the street, number, city and county of the corporation's registered office in this state and the name of its resident agent at such address.

(b) At the time of filing the articles of incorporation with the administrator, the organizers shall submit, in duplicate, sets of bylaws which shall provide:

(1) The date of the first annual meeting, the manner in which subsequent annual meeting dates shall be determined, the manner of notification of meetings and conducting the meetings, the number of members constituting a quorum and regulations as to voting.

(2) The number of directors, which shall not be less than five, all of whom must be members, their powers and duties, together with the duties of officers elected by the board of directors.

(3) The qualifications for membership.

(4) The number of members of the credit committee and of the supervisory committee, which shall not be less than three each, together with their respective powers and duties.

(5) The conditions under which shares may be issued.

(c) The administrator shall approve the articles of incorporation if they are in conformity with this act and the bylaws, if satisfied that the proposed field of operation is favorable to the success of such credit union, and that the standing of the proposed organizers is such as to give assurance that its affairs will be properly administered. If the administrator approves the articles of incorporation, the administrator shall issue to the proposed organizers a certificate of approval annexed to the duplicate of the articles of incorporation and of the bylaws. The articles of incorporation, with the certificate of approval annexed, shall be executed and filed and become effective in the manner prescribed in the general corporation code. The copy of the articles of incorporation filed with the secretary of state shall be accompanied by the fee prescribed by K.S.A. 17-7502, and amendments thereto. The articles of incorporation of any credit union approved as provided in this section by the secretary of state in the same manner as other domestic corporations are approved whether or not acted upon by the charter board.

History: L. 1929, ch. 141, § 1; L. 1959, ch. 117, § 1; L. 1968, ch. 160, § 1; L. 1972, ch. 57, § 1; L. 1973, ch. 92, § 1; L. 1982, ch. 102, § 1; L. 1999, ch. 39, § 5; L. 2000, ch. 39, § 8; July 1.



17-2202 Amendments to bylaws and charter; bylaw amendments to be filed; administrator's disapproval of amendments to bylaws; appeal.

17-2202. Amendments to bylaws and charter; bylaw amendments to be filed; administrator's disapproval of amendments to bylaws; appeal. (a) Amendments of the bylaws may be adopted and amendments of the charter may be requested by the membership pursuant to K.S.A. 17-2207, and amendments thereto, or by the affirmative vote of 2/3 of the authorized number of members of the board of directors at any duly held meeting, if the members of the board have been given prior written notice of the meeting and the notice has contained a copy of the proposed amendment or amendments.

(b) Except as provided in paragraphs (1) and (2), no amendment to the bylaws shall become operative until approved by the administrator in writing, and until a certified copy has been filed as original bylaws are filed.

(1) If the administrator disapproves any proposed amendment, the credit union may appeal the decision in accordance with the Kansas administrative procedure act.

(2) Any proposed amendment shall be deemed to be approved if the administrator has not acted upon such proposed amendment within 60 calendar days of the date of receipt thereof by the administrator.

History: L. 1929, ch. 141, § 2; L. 1968, ch. 160, § 2; L. 1981, ch. 101, § 1; L. 2012, ch. 24, § 1; July 1.



17-2203 Use of name; penalty for unauthorized use.

17-2203. Use of name; penalty for unauthorized use. (a) Only credit unions organized under the provisions of the act of which this act is amendatory, credit unions organized pursuant to federal law, an association of credit unions, or an organization, corporation or association whose membership or ownership is restricted to credit unions or credit union organizations may use any name or title which contains the words "credit union" or any derivation thereof.

(b) Any other use by any person, copartnership, association or corporation of any name or title which contains the words "credit union" or any derivation thereof and any misrepresentation as a credit union or conducting of business as a credit union by such entities shall be a class A misdemeanor and punishable as such. The administrator, any credit union or any organization, corporation or association of credit unions described in subsection (a) of this section may petition a court of competent jurisdiction to enjoin a violation of this section.

History: L. 1929, ch. 141, § 3; L. 1941, ch. 181, § 1; L. 1976, ch. 105, § 1; L. 1982, ch. 103, § 1; July 1.



17-2204 Powers of credit unions.

17-2204. Powers of credit unions. A credit union shall have the following powers:

(a) It may receive the savings of its members in payment for shares, make contracts, sue and be sued, and provide negotiable checks, money orders, travelers checks, any other money type instruments or transfer methods, safe deposit boxes or similar safekeeping facilities to its members.

(b) It may make loans to members through the credit committee or authorized loan officer in the way and manner provided in K.S.A. 17-2201 et seq., and amendments thereto.

(c) It may invest, through its board of directors and under written investment policies established by the board:

(1) In all types of shares and accounts of a corporate credit union, located in the state of Kansas and under the supervision of the administrator;

(2) in shares or accounts of any savings and loan association or mutual savings bank the accounts of which are insured by an insurer approved by the state in which it operates for guaranteeing the shares or accounts of such institutions;

(3) in the bonds or other obligations of the United States of America, or securities fully guaranteed as to principal and interest thereby;

(4) in obligations of, or obligations issued by, any state or political subdivision thereof, including any agency, corporation or instrumentality of a state or political subdivision, except that no credit union may invest more than 10% of its shares, undivided earnings and reserves in the obligations of any one issuer exclusive of general obligations of the issuer;

(5) in savings banks, state banks, trust companies and national banks, the accounts of which are insured by an insurer approved by the state in which it operates for guaranteeing the shares or accounts of such institutions.

(6) Unless the administrator authorizes otherwise, the funds of the credit union shall be used first for loans to members and preference shall be given to the smaller loans in the event the available funds do not permit all loans which have been approved by a loan officer or have passed the credit committee to be made.

(d) It may enter into agreements with financial institutions or organizations for the extension of credit or debit services.

(e) It may do all things necessary to obtain, continue, pay for and terminate insurance of its shares and share certificates with the national credit union share insurance fund or its successor. A credit union also may do all things necessary to obtain, continue, pay for and terminate private insurance coverage of its shares and share certificates in excess of the coverage for such shares and share certificates provided by the national credit union share insurance fund or its successor. Such excess coverage shall be obtained from an insurer approved by the commissioner of insurance.

(f) It may receive from its members or other insured credit unions payments on shares and share certificates and may invest its funds in shares, share certificates or other accounts of insured credit unions. Except for investments in corporate credit unions, such investments may not exceed 25% of the investing credit unions' shares, undivided earnings and reserves.

(g) A corporate credit union, as defined by subsection (e) of K.S.A. 17-2231, and amendments thereto, may buy and sell investment securities, as defined by the administrator, but the total amount of such investment securities of any one obligor or maker held by such credit union shall at no time exceed 15% of the shares, undivided earnings and reserves of the credit union except that this limit shall not apply to obligations of the United States government or any agency thereof.

(h) Credit unions may enter into agreements to discount or sell student loans made pursuant to federally insured student loan programs under public law 89-329, title IV part (b) of the higher education act of 1965 as amended.

(i) A credit union may discount or sell to such corporate credit union or any financial institution or organization any real estate loan made by the credit union.

(j) Credit unions may enter into agreements with a corporate credit union to discount or sell to such corporate credit union any obligation of the United States government or any agency thereof, or of any state, municipality or any agency thereof, if the obligation at the time of purchase was a legal investment for credit unions.

(k) It may provide that shares and share certificates may be withdrawn for payment to the account holder or to third parties, in such manner and in accordance with such procedures as may be established by the board of directors.

(l) Every credit union incorporated pursuant to or operating under the provisions of this act may exercise such powers, including incidental powers, as shall be necessary or requisite to enable it to carry on effectively the purposes and business for which it is incorporated.

(m) A credit union may receive from the national credit union central liquidity facility created by title III of the federal credit union act, 12 U.S.C. § 1795 et seq., payments on: (1) Shares which may be issued at varying dividend rates; (2) share certificates which may be issued at varying dividend rates and maturities; and (3) investments in any other accounts of the credit union. A credit union may invest its funds in the capital stock of the national credit union central liquidity facility.

(n) Subject to written guidelines issued by the administrator, a credit union may purchase notes made by individual borrowers to a financial institution at such prices as may be agreed upon by the board of directors of the purchasing credit union. No purchase may be made, however, under authority of this subsection, unless approved in writing by the administrator, if, upon the making of that purchase, the aggregate of the unpaid balances of notes of nonmembers purchased under authority of this subsection would exceed 5% of the shares, undivided earnings and reserves of the credit union.

(o) Subject to rules and regulations adopted by the administrator, a credit union, if designated by the administrator as a low-income credit union, may accept payments to share accounts by nonmembers. Such rules and regulations shall specify the maximum level of nonmember shares, the use of such shares, the term of such accounts and other requirements to address safety and soundness issues. Nonmember account holders do not have the same rights and privileges as members.

History: L. 1929, ch. 141, § 4; L. 1951, ch. 204, § 1; L. 1955, ch. 138, § 1; L. 1968, ch. 160, § 3; L. 1969, ch. 112, § 56; L. 1971, ch. 75, § 1; L. 1972, ch. 58, § 1; L. 1974, ch. 98, § 1; L. 1975, ch. 136, § 3; L. 1977, ch. 75, § 1; L. 1981, ch. 101, § 2; L. 1982, ch. 103, § 2; L. 1984, ch. 90, § 1; L. 1987, ch. 85, § 1; L. 1992, ch. 225, § 1; L. 1995, ch. 64, § 1; L. 2012, ch. 161, § 1; May 31.



17-2204a Investments; limitations; definition of credit union services organization.

17-2204a. Investments; limitations; definition of credit union services organization. (a) Notwithstanding any other provision contained in the laws of this state providing for investments by credit unions, such credit unions may invest, through their board of directors and under written investment policies established by the board, in the bonds, debentures or other similar obligations issued under the authority of and pursuant to the act of congress known as the farm credit act of 1971, as amended. The total amount of such bonds, debentures or other similar obligations of any one obligor or maker shall at no time exceed 15% of the shares, undivided earnings and reserves of the credit union.

(b) Subject to rules and regulations of the administrator, credit unions may invest in a credit union services organization, through their board of directors and under written investment policies established by the board, if the credit union services organization is structured as a corporation, limited liability company or limited partnership. Subject to rules and regulations of the administrator, credit unions may make loans to such credit union services organization, except that any such investment in or loans to such credit union services organization shall not exceed, in the aggregate, 2% of the credit union's unimpaired shares, reserves and undivided earnings. "Credit union services organization" means an organization established to provide operational and financial services primarily to credit unions.

(c) Subject to written guidelines issued by the administrator, a credit union may invest its funds, through its board of directors and under written investment policies established by the board, in investment securities defined by the administrator. Except for obligations of wholly owned government corporations, or obligations which provide a return of principal and interest which is guaranteed by an agency of the federal government, the total amount of such investment securities of any one obligor or maker held by the credit union shall at no time exceed 15% of the shares, undivided earnings and reserves of the credit union.

(d) Except as provided in subsection (g) of K.S.A. 17-2204, and amendments thereto, a credit union is prohibited from participating directly or indirectly in: (1) The purchase or sale of a standby commitment; (2) a futures contract; (3) in adjusted trading; or (4) in a short sale of a security. A credit union's directors, officials, committee members and employees, and immediate family members of such individuals, may not receive pecuniary consideration in connection with the making of an investment or deposit by the credit union.

(e) Nothing contained in this section shall be construed to prohibit any funds of a credit union from being invested as now provided by law.

History: L. 1957, ch. 153, § 1; L. 1971, ch. 76, § 1; L. 1973, ch. 93, § 1; L. 1987, ch. 85, § 2; L. 1995, ch. 128, § 1; L. 1996, ch. 72, § 1; L. 2007, ch. 71, § 1; July 1.



17-2205 Membership of credit union; continuation of branch operations, limitations.

17-2205. Membership of credit union; continuation of branch operations, limitations. (a) (1) The membership shall consist of the organizers and such persons, societies, associations, copartnerships and corporations as have been duly elected to membership and have subscribed to one or more shares and have paid for the same, and have complied with such other requirements as the articles of incorporation may contain.

(2) Once a person becomes a member of the credit union, such person may remain a member of the credit union until the person chooses to withdraw or is expelled from the membership of the credit union.

(3) Members of a credit union also may include the following:

(A) The spouse of any person who died while such person was within the field of membership of the credit union;

(B) any employee of the credit union;

(C) any person who retired from any qualified employment group within the field of membership;

(D) any person of a volunteer group recognized by the management of the association or employee group within the field of membership and such person: (i) Has completed a training program offered by the volunteer group to further its goals; (ii) serves on the board of the volunteer group; or (iii) serves as an officer of the volunteer group;

(E) any member of such person's immediate family or household;

(F) any organization whose membership consists of persons within the field of membership; and

(G) any corporate or other legal entity within the field of membership as identified in the charter, articles of incorporation or bylaws of the credit union.

(4) For the purposes of subparagraph (E) of paragraph (3):

(A) Except as provided in subparagraph (B), the term "immediate family or household" shall mean spouse, parent, stepparent, grandparent, child, stepchild, sibling, grandchild or former spouse and persons living in the same residence maintaining a single economic unit with persons within the credit union's field of membership.

(B) If the credit union's bylaws adopted a definition of immediate family before June 30, 2008, the credit union may use that definition. A credit union may adopt a more restrictive definition of immediate family or household.

(C) If authorized in the credit union's bylaws, a member of the immediate family or household is eligible to join even when the eligible member has not joined the credit union.

(b) (1) Credit union organizations shall be limited to:

(A) A group having a single common bond of occupation or association;

(B) a group having multiple common bonds of occupation or association or any combination thereof. No such group shall have a membership of more than 3,000 except as permitted in subsections (c) or (d); or

(C) persons residing, working or worshiping in or organizations located within a geographic area.

(2) A common bond of occupation may include employees of the same employer, workers under contract with the same employer, businesses paid by the same employer on a continuing basis or employees in the same trade, industry or profession.

(3) A common bond of association may include members and employees of a recognized association as defined in such association's charter, bylaws or other equivalent document.

(c) A credit union which chooses to be limited as provided in subparagraph (C) of paragraph (1) of subsection (b) may include one or more common bonds of occupation or one or more common bonds of association or any combination thereof with no limitation on the number of members, if the employer or association is located in the geographic area of the credit union.

(d) A group formed with multiple common bonds of occupation or association may exceed 3,000 members if the administrator determines in writing that such group could not feasibly or reasonably establish a new single common bond credit union because the group:

(1) Lacks sufficient volunteer and other resources to support the efficient and effective operation of a credit union;

(2) does not meet the criteria established by the administrator indicating a likelihood of success in establishing and managing a new credit union, including demographic characteristics such as geographical location of members, diversity of ages and income levels, and other factors that may affect the financial viability and stability of a credit union; or

(3) would be unlikely to be able to operate in a safe and sound manner.

(e) (1) A geographic area may include:

(A) A single political jurisdiction;

(B) multiple contiguous political jurisdictions if the aggregate total of the population of the geographic area does not exceed 500,000, except as provided in subparagraph (C) or in subsections (i), (j), (k) and (l); or

(C) if the headquarters of the credit union is located in a MSA, the geographic area may include one or more political jurisdictions which share a common border to the MSA if the aggregate total of the population of the geographic area does not exceed 1,000,000. The maximum population available for any credit union whose headquarters is located within a MSA shall be adjusted by the administrator based upon the population data for the largest MSA in the state of Kansas, or any portion thereof located within the state of Kansas. The maximum population available for any credit union whose headquarters is located within a MSA shall be determined by multiplying the population of the largest MSA in the state of Kansas, or that portion of such MSA located within the state of Kansas if the boundaries of such MSA extend outside the state of Kansas, as determined by the most recent population data, by the fraction having a numerator of 1,000,000 and a denominator of 750,000 for the purposes of this section, the administrator shall use population data based upon the adjusted federal census information presented to the legislature by the secretary of state pursuant to K.S.A. 11-304, and amendments thereto.

(2) Except as provided in subsections (i), (j), (k) and (l), from and after July 1, 2008, no geographic area shall consist of any congressional district or the entire state of Kansas.

(f) (1) Except as provided in subsections (i), (j), (k) and (l), from and after July 1, 2008, no credit union shall change or alter its field of membership except as provided in this section. Before a credit union can alter or change its field of membership, such credit union shall file, or cause to be filed, with the administrator, an application for amendment to its field of membership. The application shall include:

(A) Documentation showing that the proposed area or groups to be served meets the statutory requirements for field of membership set forth in this statute;

(B) pro forma financial statements for the first two years after the proposed alteration of or change in field of membership, including any assumption regarding growth in membership, shares, loans and assets;

(C) a marketing plan addressing how the proposed field of membership will be served;

(D) the financial services to be provided to the credit union's members;

(E) a local map showing the location of both current and proposed headquarters and branches; and

(F) the anticipated financial impact on the credit union in terms of need for additional employees and fixed assets.

(2) (A) The application shall also include a proof of publication of the notice that the affected credit union intends to file or has filed an application to alter or change its field of membership. Such notice shall be in the form prescribed by the administrator and shall at a minimum contain the name and address of the applicant credit union and a description of the proposed alteration of or change in the field of membership.

(B) The notice shall be published for two consecutive weeks in the Kansas register. The required publications shall occur within 60 days of and prior to the effective date of the proposed change. The applicant shall provide proof of publication to the administrator.

(g) For the purposes of this section:

(1) "MSA" means a metropolitan statistical area as defined by the United States department of commerce which has more than one county located in Kansas. If the boundaries of such MSA extend outside the state of Kansas only that portion of such MSA located within the state of Kansas shall be considered for the purposes of this section.

(2) "Political jurisdiction" means a city, county, township or clearly identifiable neighborhood.

(3) "Population data" means official state population figures for the state of Kansas, or any portion thereof, which are identical to the decennial census data from the actual enumeration conducted by the United States bureau of the census and used for the apportionment of the United States house of representatives in accordance with K.S.A. 11-304, and amendments thereto.

(h) No increase in the population reflected by the population data shall require a modification to a field of membership as in existence on June 30, 2008.

(i) Notwithstanding any other provisions of this section, any person, including any member of such person's immediate family or household, or organization that is a member of any credit union which was in existence on June 30, 2008, may continue to be a member of such credit union after such date. For the purposes of this subsection, if the term "member" refers to an individual, the term member may include any other person who is a member of such individual's immediate family or household as specified in subsection (a).

(j) (1) Notwithstanding any other provisions of this section:

(A) Any branch of a credit union that is in existence as of February 1, 2008, may continue to operate in the county where it is located on and after June 30, 2008. If such branch is unable to continue operations due to a natural disaster, eminent domain proceedings, loss of lease, loss of sponsor space or any condition outside of the control of the credit union, the credit union may establish a replacement branch in that county.

(B) Any credit union which has taken an overt step toward the construction of a new building, facility or branch on or before February 1, 2008, may continue to construct and operate the new building, facility or branch in the city in which such new building, facility or branch is located even if the construction is not completed on or before June 30, 2008. If such branch is unable to continue operations due to a natural disaster, eminent domain proceedings, loss of lease, loss of sponsor space or any condition outside of the control of the credit union, the credit union may establish a replacement branch in that city.

(2) For the purposes of this subsection, the term "overt act" includes the:

(A) Purchase of or entering into a contract for the purchase of any necessary tract of land for the location of such new building, facility or branch of an existing credit union.

(B) Acquisition or lease of a building for the purpose of housing a new facility or branch of an existing credit union.

(C) Adoption of architectural drawings for the construction of a new building, facility or branch of an existing credit union.

(D) Adoption of architectural drawings for the renovation of an existing building for use as a facility or branch of an existing credit union.

(k) Notwithstanding any other provisions of this section, a member of any occupation or association group whose members constituted a portion of the membership of any credit union as of February 1, 2008, shall continue to be eligible to become a member of that credit union, by virtue of membership in that group on and after June 30, 2008. For purposes of this subsection, a patron of an organization is eligible for membership if such patron is an individual who uses the products and services of the organization which is included in the field of membership of the credit union at the time the patron applies for membership in the credit union.

(l) Notwithstanding any other provisions of this section, any credit union:

(1) Which has been granted a field of membership on or before February 1, 2008, which includes the entire state of Kansas or its residents shall, on or before January 1, 2009, adopt a field of membership that may include multiple contiguous political jurisdictions having an aggregate total population not to exceed 1,000,000. The population of the county of any branch of such credit union not located within the adopted field of membership shall not be included in the 1,000,000 population total. Any credit union with its headquarters located in a county that is not part of a MSA shall not include more than one MSA in its entirety in its adopted field of membership.

(2) With its headquarters located within a MSA as of February 1, 2008, may continue to include multiple contiguous political jurisdictions that were included in its field of membership as of February 1, 2008, if the aggregate total population of such multiple contiguous political jurisdictions does not exceed 1,000,000. If the field of membership of any credit union involves multiple contiguous political jurisdictions that have an aggregate total population that exceeds 1,000,000 as of February 1, 2008, then such credit union shall, on or before January 1, 2009, adopt a field of membership that may include multiple contiguous political jurisdictions having an aggregate total population which does not exceed 1,000,000. The population of the county of any branch of such credit union not located within the adopted field of membership shall not be included in the 1,000,000 population total.

(3) With headquarters located in a county that is not part of a MSA may continue to include multiple contiguous political jurisdictions that were included in its field of membership as of February 1, 2008, if the aggregate total population of such multiple contiguous political jurisdictions does not exceed 1,000,000 population total. If the field of membership of any credit union involves multiple contiguous political jurisdictions that have an aggregate total population that exceeds 1,000,000 as of February 1, 2008, then such credit union shall, on or before January 1, 2009, adopt a field of membership that may include multiple contiguous political jurisdictions having an aggregate total population which does not exceed 1,000,000 population total. The population of the county of any branch of such credit union not located within the adopted field of membership shall not be included in the 1,000,000 population total. The adopted field of membership of such credit union shall not include more than one MSA in its entirety.

History: L. 1929, ch. 141, § 5; L. 1951, ch. 204, § 2; L. 1972, ch. 57, § 2; L. 2008, ch. 81, § 2; L. 2009, ch. 66, § 1; July 1.



17-2206 Supervision by administrator; reports, plans and programs; penalties; examination, fees.

17-2206. Supervision by administrator; reports, plans and programs; penalties; examination, fees. (a) Credit unions shall be subject to the exclusive supervision of the administrator and shall make and keep current such books and records, prepare reports and establish plans and programs concerning the safety and soundness of the credit union as may be required by rules and regulations adopted by the administrator and shall make a report of condition to the administrator at least semiannually, on blank forms to be supplied by the administrator, notice of which reports shall be sent out by the administrator. Returns shall be verified under oath of the president or chairperson of the board, whichever has been elected by the board of directors pursuant to K.S.A. 17-2209, and amendments thereto, and treasurer, and additional reports may be required by the administrator. Copies of a current balance sheet shall be furnished without charge by the administrator to any person upon request. Any credit union which neglects to make the above reports shall forfeit to the treasurer of the state up to $50 for each day of such neglect at the discretion of the administrator.

(b) Each credit union shall be examined at least once every 18 months by the administrator or the administrator's duly authorized deputy or agent. In lieu of any particular examination, the administrator may accept an examination report made by or under the authority of the national credit union administration or its successor or successors, by any such other appropriate federal agency or by an independent auditor or certified public accountant licensed to do business in the state of Kansas if such audit and report meet the standards which the administrator may by regulation promulgate. The administrator may order other examinations, and the administrator's agents shall at all times be given free access to all books, papers, securities and other sources of information in respect to the credit union. The administrator shall have the power to subpoena witnesses, compel their attendance, require the production of evidence, administer oaths and examine any person under oath in connection with any subject relating to a duty imposed upon or a power vested in the administrator. If a credit union neglects to make the required reports or to pay the charges required, including charges for delay in filing reports, for 15 days, the administrator shall notify the credit union of the administrator's intention to revoke the certificate of approval. If the neglect or failure continues for another 15 days, the administrator may revoke the certificate of approval and shall cause one of the administrator's agents to take possession of the business of such credit union and retain possession until such time as the administrator may permit such credit union to resume business or its affairs are finally liquidated.

(c) The administrator may issue cease and desist orders or orders for corrective action or both, made over the administrator's official signature, having determined that a credit union is engaged, has engaged, or is about to engage, in an unsafe or unsound practice, or is violating, has violated, or is about to violate, any law, rules and regulations or any condition imposed in writing by the administrator or any written agreement made with the administrator.

(d) If the administrator determines that a credit union is insolvent, is in a deteriorating condition, as defined in rules and regulations promulgated by the administrator, or, within a reasonable time, has failed to comply with any order mailed to the last address filed by the credit union with the administrator, the administrator, as conservator or liquidating agent, pursuant to any order shall immediately, or within a reasonable time thereafter, take possession of or appoint an agent to take possession of the business and property of the credit union and retain possession, as conservator or as liquidating agent, until such time as the administrator may permit it to resume business or its affairs are finally liquidated.

(e) The administrator may approve an emergency merger in accordance with K.S.A. 17-2228, and amendments thereto, without regard to field of membership or other legal restraints. The credit union to be merged shall have a current CAMEL rating of 4 or 5, or the recognized regulatory equivalent thereof as defined in rules and regulations promulgated by the administrator, and be determined to be undercapitalized in accordance with regulatory standards as determined by the administrator by rules and regulations. The field of membership of the merged credit union will be retained by the continuing credit union resulting from the merger.

(f) Each credit union shall pay to the administrator a fee for examination, established in accordance with this subsection. Prior to June 1 of each year, the administrator, after advising the credit union council, shall establish such annual fees as the administrator determines to be sufficient to meet the budget requirements of the department of credit unions for the fiscal year beginning July 1. Such fees shall be due and payable 30 days after receipt of billing from the department of credit unions.

(g) For a corporate credit union, the administrator may accept an audit report by a certified public accountant in lieu of the credit union departmental examination of such credit union. If the administrator accepts a certified public accountant audit in lieu of the administrator's examination of such corporate credit union, the administrator may assess such corporate credit union a fee established in accordance with subsection (f).

(h) All administrative proceedings instituted or conducted by the administrator pursuant to this act shall be conducted in accordance with the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto.

(i) The administrator, as conservator or liquidating agent:

(1) By operation of law, shall succeed to all rights, titles, powers and privileges of the credit union, and of any member, account holder, officer or director of such credit union with respect to the credit union and the assets of the credit union;

(2) shall take over the assets of and operate the credit union with all the powers of the members or shareholders, the directors and the officers of the credit union and shall be authorized to conduct all business of the credit union;

(3) may collect all obligations and money due the credit union;

(4) may perform all functions of the credit union in the name of the credit union which is consistent with the appointment as conservator or liquidating agent;

(5) shall preserve and conserve the assets and property of such credit union;

(6) may fix a reasonable amount for compensation of the conservator or liquidating agent as an expense of operation or liquidation of the credit union;

(7) may take such actions as may be necessary to put the credit union in a sound and solvent condition;

(8) may take such action as may be appropriate to carry on the business of the credit union and preserve and conserve the assets and property of the credit union; and

(9) as liquidating agent, place the credit union in liquidation and proceed to realize upon the assets of the credit union and liquidate such credit union in accordance with the provisions of K.S.A. 17-2230, and amendments thereto.

(j) A credit union approved to do business in this state under K.S.A. 17-2223a, and amendments thereto, shall pay to the administrator the same fees for examination that a state-chartered credit union is required to pay under the provisions of subsection (f). Such fees shall be paid in accordance with the provisions of subsection (f).

History: L. 1929, ch. 141, § 6; L. 1933, ch. 154, § 1; L. 1949, ch. 190, § 1; L. 1955, ch. 138, § 2; L. 1957, ch. 152, § 1; L. 1959, ch. 118, § 1; L. 1963, ch. 140, § 1; L. 1966, ch. 33, § 1 (Budget Session); L. 1968, ch. 160, § 4; L. 1972, ch. 59, § 1; L. 1975, ch. 136, § 5; L. 1976, ch. 106, § 1; L. 1977, ch. 76, § 1; L. 1980, ch. 79, § 1; L. 1980, ch. 270, § 3; L. 1982, ch. 102, § 2; L. 1987, ch. 86, § 1; L. 1992, ch. 225, § 2; L. 1995, ch. 128, § 2; L. 2005, ch. 36, § 1; L. 2008, ch. 81, § 3; July 1.



17-2206a Undelivered funds due creditors, depositors and shareholders of defunct credit union; duties of administrator and state treasurer; undistributed assets of defunct credit unions fund.

17-2206a. Undelivered funds due creditors, depositors and shareholders of defunct credit union; duties of administrator and state treasurer; undistributed assets of defunct credit unions fund. On and after July 1, 1972, and in every case occurring heretofore and hereafter, in which funds due to creditors, depositors and shareholders on liquidation of institutions under the jurisdiction of the credit union administrator under K.S.A. 17-2206 and 17-2230, and amendments thereto, are undelivered, they shall, together with accrued interest, if any, be paid to the credit union administrator, who shall remit such payments to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and credit such individual creditors, depositors or shareholders account in the undistributed assets of defunct credit union fund ledger. The state treasurer shall deposit the entire amount in the state treasury to the credit of the undistributed assets of defunct credit unions fund which is hereby created. Such fund shall be used only for refunds and payments of amounts due creditors, depositors and shareholders on claims filed with and approved by the credit union administrator. Any balance remaining in the fund from any single defunct credit union five years, during which time no person entitled thereto shall have appeared to claim such funds, shall be transferred by the credit union administrator to the state general fund and appropriate entries made in the individual creditors, depositors or shareholders record, showing the date and disposition of the funds and shall further recite that they were transferred by reason of this statute of limitation.

History: L. 1972, ch. 62, § 1; L. 2001, ch. 5, § 59; July 1.



17-2207 Fiscal year; meetings; quorum; proxies; absentee or mail ballot.

17-2207. Fiscal year; meetings; quorum; proxies; absentee or mail ballot. The credit union fiscal year shall end at the close of business on December 31. Special meetings of the members may be held by order of the board of directors or the supervisory committee and shall be held on request of 10% of the members. At all meetings each member shall have but one vote, irrespective of the number of shares held. The number of members constituting a quorum for any meeting shall be as specified in the bylaws. No member may vote by proxy, but a member may vote by absentee or mail ballot if the bylaws of the credit union so allow. A society, association, copartnership or corporation having membership in a credit union may be represented by one person, duly authorized by the society, association, copartnership, or corporation to represent it. At any meeting the members may decide on any matter of interest to the credit union, may overrule the directors, and, by a 3/4 vote of those present, may amend the bylaws, providing the notice of the meeting shall have stated the question to be considered.

History: L. 1929, ch. 141, § 7; L. 1959, ch. 117, § 2; L. 1982, ch. 102, § 3; L. 1997, ch. 5, § 1; July 1.



17-2208 Officers; board of directors; committees; suspension of members, when.

17-2208. Officers; board of directors; committees; suspension of members, when. (a) Annually the members of the credit union shall elect members of a board of directors as shall be provided in the bylaws. The bylaws shall state the manner of appointment or election of a supervisory committee. If the bylaws provide for a credit committee, the credit committee may be appointed by the board of directors or elected by the members of the credit union. All directors and committee members shall be chosen from the membership. They shall hold their several offices for such terms as may be provided in the bylaws and until their successors are elected or appointed and qualified.

(b) One member of the supervisory committee may be a director other than the treasurer. Regular terms of supervisory committee members shall be for such term as shall be provided in the bylaws and until the selection and qualification of their successors.

(c) All members of the board and committees and all officers shall be sworn and shall hold their several offices for such terms as may be provided in the bylaws. The oath shall be subscribed by the individual taking it and certified by the officer before whom it is taken and shall immediately be transmitted to the administrator and filed and preserved in the administrator's office.

(d) The board of directors may suspend any or all members of the credit and supervisory committees for failure to perform their duties.

(1) If the bylaws provide for the election of committee members, the suspension shall be effective until the next meeting of the members of the credit union, which meeting shall be held not less than seven nor more than 21 days after such suspension and at which meeting such suspension shall be acted upon by the members of the credit union.

(2) If the bylaws provide for appointment of the committee members, the suspension shall be effective until acted upon by the board at the next regular or special meeting of the board, which meeting shall be held not less than seven nor more than 21 days after such suspension.

(e) Any person suspended shall have the right to appear and be heard at the meeting.

History: L. 1929, ch. 141, § 8; L. 1957, ch. 152, § 2; L. 1965, ch. 153, § 1; L. 1968, ch. 160, § 5; L. 1977, ch. 77, § 1; L. 1982, ch. 102, § 4; L. 2012, ch. 25, § 1; July 1.



17-2209 Directors to elect officers; duties of board; executive committee.

17-2209. Directors to elect officers; duties of board; executive committee. (a) At the first meeting and at each first meeting in the fiscal year following the annual meeting of the credit union, the board of directors shall elect from their own number an executive officer who may be designated as chairperson of the board or president, a vice-chairperson of the board or one or more vice-presidents, a treasurer and a secretary, of whom the last two may be the same individual, and the persons so elected shall be the executive officers of the corporation. The board of directors may employ an officer in charge of operations whose title shall be either president or general manager; or, in lieu thereof, the board of directors may designate the treasurer or an assistant treasurer to act as the officer in charge of operations and be in active charge of the affairs of the credit union.

(b) The board of directors shall have the general management of the affairs, funds and records of the corporation, and unless they shall be specifically reserved to the members it shall be the special duty of the directors:

(1) To act upon all applications for membership and on the exclusion of members. The board of directors may, however, delegate authority to a membership officer or officers to approve applications for membership under such conditions as it prescribes not inconsistent with the bylaws or law of the state. The membership officer or officers may approve but not reject, applications for membership. All unapproved applications shall pend until the board acts upon them.

(2) To determine, from time to time, rates of interest which shall be charged on loans and to authorize interest refunds, if any, on such classes of loans and under such conditions as the board prescribes.

(3) To acquire surety bonds, the amount and type of which shall be subject to the administrator's approval.

(4) To fix the maximum number of shares which may be held by, and the maximum or minimum amount which may be loaned to, any one member; to establish the policies of the credit union with respect to the granting of loans and the extending of lines of credit; to set such limits and balances as required for services which are to be applicable to all members in a category; and to recommend or approve amendments to the bylaws.

(5) To fill vacancies on the board of directors and credit committee until the election and qualification of successors and to fill vacancies in the supervisory committee if the bylaws so allow.

(6) To have charge of the investment of funds of the credit union, other than loans to members, except that the board may designate an investment committee or any qualified individual to have charge of investments under conditions established by the board; to authorize donations for civic, charitable, scientific, literary or educational purposes; to set fees and charges for the credit unions' services and to establish policies for their application; and to perform such other duties as the members may, from time to time, authorize.

(7) To meet at least six times each year with at least one meeting in each quarter-year period.

(c) No member of the board of directors or of the credit or supervisory committee shall receive any compensation as a member of the board or committee. The provision of reasonable life, health, accident, disability and similar insurance protection for a director or committee member shall not be considered compensation. Directors and committee members, while on official business of the credit union, may be reimbursed for necessary expenses incidental to the performance of the business. The credit union may compensate any director, committee member or officer for loss of salary or wages due to the performance of business on behalf of the credit union. No salary shall be paid to any officer or other employee of a credit union except such as may have been duly approved by the board of directors.

(d) If provided for in the bylaws, the board of directors may elect an executive committee of not less than three board members. Such executive committee shall have and be able to execute such powers, duties and responsibilities of the board of directors as the bylaws may provide at such times other than regular or special meetings of the board of directors. Meetings of the executive committee shall not be counted to fulfill the requirements of paragraph (7) of subsection (b).

History: L. 1929, ch. 141, § 9; L. 1951, ch. 204, § 3; L. 1957, ch. 152, § 3; L. 1963, ch. 140, § 2; L. 1965, ch. 153, § 2; L. 1968, ch. 160, § 6; L. 1973, ch. 94, § 1; L. 1982, ch. 102, § 5; L. 1992, ch. 225, § 3; July 1.



17-2210 Method of making loans.

17-2210. Method of making loans. (a) The credit committee, credit manager, or loan officer shall have the general supervision of all loans to members. The credit committee, credit manager or loan officer may approve or disapprove loans, subject to written policies established by the board of directors. The president or general manager or a designee thereof may serve as the credit manager.

(b) Any person who is denied a loan by the credit committee, credit manager or loan officer, may appeal the denial of such loan to the board of directors, if the bylaws of the credit union provide for such appeal. Such appeal shall be conducted in the manner provided in the bylaws.

History: L. 1929, ch. 141, § 10; L. 1941, ch. 181, § 2; L. 1959, ch. 117, § 3; L. 1976, ch. 107, § 1; L. 1982, ch. 103, § 3; L. 2012, ch. 25, § 2; July 1.



17-2211 Duties of supervisory committee; annual and supplementary audits; acceptance of certain audits.

17-2211. Duties of supervisory committee; annual and supplementary audits; acceptance of certain audits. (a) The supervisory committee shall supervise the acts of the board of directors, credit committee and officers. The supervisory committee may suspend by a 2/3 vote any officer of the credit union or any member of the credit committee or the board of directors, until the next meeting of the members of the credit union, which meeting shall be held not less than seven nor more than 21 days after such suspension and at which meeting such suspension shall be acted upon by the members of the credit union. Any person suspended shall have the right to appear and be heard at the meeting.

(b) By a majority vote the supervisory committee may call a meeting of the shareholders to consider any violation of this act or of the bylaws, or any practice of the credit union which, in the opinion of the committee, is unsafe and unauthorized.

(c) The committee shall fill vacancies in their own number until the next annual meeting of the members or vacancies shall be filled in such a manner as is provided in the bylaws.

(d) Subject to rules and regulations adopted by the administrator, the supervisory committee shall make or cause to be made a thorough annual audit of the receipts, disbursements, income, assets and liabilities of the credit union and shall make a full report to the directors, which report shall be presented at the annual meeting and shall be filed and preserved with the records of the credit union. The supervisory committee shall make or cause to be made such supplementary audits as it deems necessary or as may be ordered by the administrator, and submit reports of the supplementary audits to the board of directors. The administrator may accept in lieu of any required audit, an audit by a certified public accountant or other independent accountant.

(e) Subject to rules and regulations adopted by the administrator, the supervisory committee shall make, or cause to be made, a certification of members' accounts using either of the following methods:

(1) A controlled certification of 100% of members' accounts at least once each two years; or

(2) a controlled random statistical sampling in accordance with American institute of certified public accountants' guidelines which tests sufficient accounts in number and scope to assure accuracy of the members' accounts at least once each year.

History: L. 1929, ch. 141, § 11; L. 1941, ch. 181, § 3; L. 1957, ch. 152, § 4; L. 1965, ch. 153, § 3; L. 1970, ch. 87, § 1; L. 1981, ch. 101, § 3; L. 1989, ch. 77, § 1; L. 1995, ch. 128, § 3; L. 2012, ch. 25, § 3; July 1.



17-2212 Capital and revenue of credit union; right of setoff; dormant accounts; unmatured shares; transfer to reserve fund, when.

17-2212. Capital and revenue of credit union; right of setoff; dormant accounts; unmatured shares; transfer to reserve fund, when. (a) The capital of a credit union shall consist of the payments that have been made to such credit union on all types of shares. A credit union shall have a lien and right of setoff on the shares and on the dividends or other earnings payable thereon for and to the extent of any obligation of the member or other shareholder and of any dues and fines payable by the member or other shareholder. A credit union, upon the resignation or expulsion of a member, may cancel the shares of such member and apply the withdrawal value of such shares toward the liquidation of the member's indebtedness.

(b) A credit union may charge a membership fee, as may be established by the board of directors. Fully paid-up shares of a credit union may be transferred to any person upon election to membership, upon such terms as the board may establish. Any money received in the share account of any member which has not matured to one full share within a three-year period shall be refunded to such member. If such member cannot be located after due diligence by the officer in charge of operations or other authorized person or employee, such money shall be transferred to the reserve fund. Such due diligence shall include the sending to the member at the last known address of the member a notice of the intended action to transfer money to the reserve fund. For the purposes of this section, the last known address of the member is the address given by the member in any writing signed by the member and shown on the records of the credit union. Unless and until the member notifies the credit union of a new or different address, the given address is presumed to be unchanged.

(c) At such time as the location of the member, beneficiary or other person named on any share account is unknown to the credit union and there has not been any activity generated by the member, shareholder, or other person named on the account for 12 months or longer, such account may be considered a dormant account and may be placed in a separate grouping under a control system which will adequately identify such accounts. Adequate controls shall be established to determine the validity of significant activity on dormant accounts. This subsection shall be subject to the provisions of K.S.A. 58-3901 et seq., and any amendments thereto.

History: L. 1929, ch. 141, § 12; L. 1951, ch. 204, § 4; L. 1982, ch. 102, § 6; L. 1992, ch. 225, § 4; July 1.



17-2213 Shares to minors; joint tenancy shareholdings; trust accounts; credit union can act as trustee or custodian.

17-2213. Shares to minors; joint tenancy shareholdings; trust accounts; credit union can act as trustee or custodian. (a) Any credit union may receive money for the payment of shares from minors or in the name of minors and may pay the same to such minors whether or not the minors are emancipated until receiving a certified copy of the appointment of a legal guardian of such minor. Payments so made shall discharge the credit union forever from any further liability on account of such shareholdings for the money so paid by the credit union.

(b) Shares may be issued in the name of a minor and in trust in such way and manner as bylaws provide. All types of shares may be held in the name of a member in trust for a beneficiary or beneficiaries or in the name of a nonmember in trust for a beneficiary who is a member. Beneficiaries may be minors, but no beneficiary unless a member shall be permitted to vote, obtain loans, hold office or be required to pay an entrance or membership fee. Payment of part or all of such a trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary and the credit union shall be under no obligation to see to the application of such payment. In the event of death of the party in whose name a trust account is held the funds shall be paid to the beneficiary.

(c) A member may designate any person or persons, including minors, to hold shares with such member in joint tenancy with the right of survivorship, but no joint tenant, unless a member shall be permitted to vote, obtain loans, or hold office or be required to pay an entrance fee or membership fee. Such joint tenancy shareholdings or any part thereof or any dividends or earnings due or payable thereon may be paid to or on order of any joint tenant, whether the other or others be living or not; and the receipt, order, or acquittance of the persons so paid shall be a valid and sufficient release and discharge to the credit union for any payment so made.

(d) A credit union is authorized to act as trustee or custodian, and may receive reasonable compensation for so acting, under any written trust instrument or custodial agreement created or organized in the United States and forming part of a pension plan which qualifies or qualified for specific tax treatment under section 401(d) or 408 of the internal revenue code, for its members or groups or organizations of its members, provided the funds of such plans are invested in share accounts or share certificate accounts of the credit union.

The plan shall provide for the appointment of a successor trustee or custodian by a person, committee, corporation or organization other than the credit union or any person acting in a capacity as a director, employee or agent of the credit union, upon notice from the credit union or the administrator that the credit union is unwilling or unable to continue to act as trustee or custodian.

History: L. 1929, ch. 141, § 13; L. 1963, ch. 140, § 8; L. 1982, ch. 102, § 7; L. 1983, ch. 83, § 1; July 1.



17-2214 Corporate credit unions; powers; lending to members; credit unions lending to each other, approval.

17-2214. Corporate credit unions; powers; lending to members; credit unions lending to each other, approval. (a) Subject to rules and regulations prescribed by the administrator, corporate credit unions shall have the following additional powers to:

(1) Provide access for its shareholders on a mutual basis to financial systems and the services and products of financial institutions;

(2) provide its shareholders with research and consulting services concerning financial matters, institutions and products;

(3) provide financial system support services and facilities;

(4) establish and execute financial programs to assist its shareholders in meeting their needs;

(5) provide safekeeping or trustee services to or on behalf of its shareholders;

(6) issue shares or classes of shares with such terms and conditions as may vary from other shares authorized by this act as the administrator shall approve including, but not limited to, and notwithstanding the provisions of K.S.A. 17-2230, and amendments thereto, the subordination of such shares to other shares of the credit union and the liability for a designated class of shares to be reduced in accordance with K.S.A. 17-2225, and amendments thereto, without reducing the liability on all other shares, except that, such shares shall have a redemption priority in liquidation or termination of membership no earlier than provided to other shares authorized by this act; and

(7) purchase from or sell to its members participation interests in loans made by the corporate credit union or its members.

(b) A corporate credit union may lend to each member no more than 25% of its assets, except that other credit unions, operating under the provisions of this act, may lend to each other only with the approval of the administrator, up to 25% of the shares, undivided earnings and reserves of the lending credit union.

(c) Subject to written policies adopted by its board of directors and approved by the administrator, a corporate credit union may:

(1) Make loans to;

(2) receive payments on shares, share certificates or investments in any other account of the corporate credit union from; or

(3) invest its funds in shares, stock or obligations of, organizations established to provide operational and financial services associated with the routine operations of credit unions.

Any investments in the capital stock of or loans to such organizations shall not exceed, in the aggregate, 2% of such credit union's shares and unimpaired capital.

History: L. 1929, ch. 141, § 14; L. 1951, ch. 204, § 5; L. 1965, ch. 153, § 4; L. 1968, ch. 160, § 7; L. 1970, ch. 88, § 1; L. 1973, ch. 85, § 134; L. 1988, ch. 97, § 1; L. 1992, ch. 225, § 5; July 1.



17-2215 Power to borrow money; ability to discount or sell to federal intermediate credit bank.

17-2215. Power to borrow money; ability to discount or sell to federal intermediate credit bank. A credit union shall have the power to borrow from any source, subject to special orders of or in accordance with such rules and regulations as may be prescribed by the administrator, but the total of such borrowing shall at no time exceed 50% of the capital, surplus and reserve fund of the borrowing credit union. Any credit union may discount with or sell to any federal intermediate credit bank any eligible obligations up to the amount of its shares and share certificates.

History: L. 1929, ch. 141, § 15; L. 1981, ch. 101, § 4; July 1.



17-2215a Power of corporate credit unions to borrow increased by amount of certain investments.

17-2215a. Power of corporate credit unions to borrow increased by amount of certain investments. For a corporate credit union, the power to borrow shall be increased by the amount of investments of such credit union in government securities, and, further, the administrator may authorize borrowing in excess thereof.

History: L. 1973, ch. 93, § 2; L. 1992, ch. 225, § 6; July 1.



17-2216 Loans to members; conditions.

17-2216. Loans to members; conditions. (a) Subject to rules and regulations of the administrator, a credit union may loan to its members, as provided, for such purposes and upon such security as the bylaws may provide and the credit committee, credit manager or duly authorized loan officer shall approve. Loans to members shall be made in conformity with criteria established by the board of directors. No loan shall be made in excess of $500 or 10% of the credit union's total assets, whichever amount is greater.

(b) Any loan secured by the insurance or guarantee of, or with advance commitment to purchase the loan by the federal government, a state government or any agency of either may be made under the terms and conditions specified in the law under which such insurance, guarantee or commitment is provided.

History: L. 1929, ch. 141, § 16; L. 1941, ch. 181, § 4; L. 1949, ch. 190, § 2; L. 1951, ch. 204, § 6; L. 1953, ch. 131, § 1; L. 1959, ch. 117, § 4; L. 1963, ch. 140, § 3; L. 1965, ch. 153, § 5; L. 1972, ch. 60, § 1; L. 1976, ch. 108, § 1; L. 1981, ch. 101, § 5; L. 1983, ch. 83, § 2; L. 1992, ch. 225, § 7; L. 2013, ch. 41, § 1; July 1.



17-2216a Loans to directors or members of credit or supervisory committees; conditions.

17-2216a. Loans to directors or members of credit or supervisory committees; conditions. Subject to rules and regulations of the administrator, a credit union may make loans to its directors, credit committee members and supervisory committee members or other members for which the director or committee member acts as guarantor or endorser who are not employees only if:

(a) Such a loan complies with all lawful requirements under the credit union law with respect to loans to other borrowers and is not on terms more favorable than those extended to other borrowers;

(b) in the case where, upon the making of the loan, the aggregate of loans outstanding to the borrower exceeds by $50,000 the total amount of shares, share certificates and other shareholdings in any credit union, not otherwise encumbered or pledged, which are pledged as security for the loans of the borrower, the loan is approved by the credit committee or duly authorized loan officer and the board of directors; and

(c) the borrower takes no part in the consideration of the application and does not attend any committee or board meeting while the application is under consideration. All such loans shall be reported to the administrator at least annually.

History: L. 1976, ch. 108, § 2; L. 1981, ch. 101, § 6; L. 1983, ch. 83, § 3; L. 1992, ch. 225, § 8; L. 1997, ch. 5, § 2; L. 2013, ch. 41, § 2; July 1.



17-2217 Reserve income; payments into reserve fund; rules and regulations.

17-2217. Reserve income; payments into reserve fund; rules and regulations. All entrance fees, transfer fees and charges shall, after the payment of the organization expenses, be known as reserve income, and shall be added to the reserve fund of the credit union. At the close of the fiscal year or each dividend paying period there shall be set apart to the reserve fund, such sums as are provided for in this section.

(a) A credit union shall comply with the reserve requirements of the national credit union administration rules and regulations, 12 C.F.R. § 702 in effect on the effective date of this act, or any later version as adopted by the administrator in rules and regulations.

(b) A corporate credit union, in lieu of other reserve requirements, at a minimum, shall set aside an amount equal to the average daily net assets of the corporate credit union, as defined by the administrator, multiplied by .0005 and then multiplied by the number of days in the transfer period divided by 365, until the total amount of the corporate credit union's reserves, undivided earnings and membership shares equal 4% of the net assets of the corporate credit union. The administrator may decrease the amounts required to be set aside by this subsection when in the administrator's opinion such decrease is necessary or desirable.

(c) The reserve fund shall belong to the credit union and shall be held to meet losses on loans. Other losses may be charged to the reserve fund with prior approval of the credit union administrator. The reserve fund shall not be distributed to the members except upon dissolution of the credit union.

History: L. 1929, ch. 141, § 17; L. 1941, ch. 181, § 5; L. 1965, ch. 153, § 6; L. 1968, ch. 160, § 8; L. 1971, ch. 77, § 1; L. 1975, ch. 136, § 6; L. 1981, ch. 101, § 7; L. 1992, ch. 225, § 9; L. 2001, ch. 84, § 1; Apr. 12.



17-2218 Dividends.

17-2218. Dividends. After providing for required reserves, the board of directors may declare a dividend to be paid from the net earnings or from other funds set aside for dividends at such intervals and in such a manner as the board of directors may authorize.

History: L. 1929, ch. 141, § 18; L. 1959, ch. 117, § 5; L. 1963, ch. 140, § 4; L. 1965, ch. 153, § 7; L. 1968, ch. 160, § 9; L. 1969, ch. 125, § 1; L. 1972, ch. 61, § 1; L. 1978, ch. 79, § 1; L. 1981, ch. 102, § 1; July 1.



17-2219 Expulsion of members, when; procedure; members may withdraw; refund of money paid in.

17-2219. Expulsion of members, when; procedure; members may withdraw; refund of money paid in. (a) Any member may be expelled from the credit union:

(1) By a 2/3 vote of the members present at any regularly called meeting of the membership; or

(2) in accordance with the provisions of subsection (b), by the board of directors for a member's abuse of member account privileges, a member's act or failure to act which causes financial loss to the credit union, or a member's failure to purchase shares and utilize loan or other services of the credit union. The board of directors shall report the expulsion of a member at the next regularly scheduled members' meeting.

(b) The board of directors of a credit union may adopt a policy with respect to expulsion from membership for any reason set forth in paragraph (2) of subsection (a). If such a policy is adopted, written notice of the policy as adopted and effective date of such policy shall be mailed to each member of the credit union at the member's current address appearing on the records of the credit union not less than 30 days prior to the effective date of such policy. In addition, each new member shall be provided written notice of any such policy prior to or upon applying for membership. The board of directors of a credit union shall provide the member with a notice of expulsion from the membership not less than 30 days prior to the effective date of the expulsion. Within the thirty-day period, the member, by written request, may require the board of directors to bring the member's expulsion before the credit union membership at the next regularly scheduled members' meeting. If the member makes such written request, the board of directors' expulsion of such member shall be delayed until the credit union membership votes on such member's expulsion as provided under subsection (a).

(c) A member may withdraw from a credit union, as hereinafter provided, by filing a written notice of such intention. All amounts paid on shares of an expelled or withdrawing member, with any dividends credited to the member's shares to the date of expulsion, or withdrawal, shall be paid to the member, but only as funds become available and after deducting any amounts due to the credit union by the member. All shares of an expelled or withdrawing member, with any interest accrued, shall be paid to the member, subject to 60 days' notice, and after deducting any amounts due to the credit union by the member. The member, when withdrawing shares, shall have no further right in the credit union or to any of its benefits, but such expulsion or withdrawal shall not operate to relieve such member from any remaining liability to the credit union.

History: L. 1929, ch. 141, § 19; L. 1983, ch. 83, § 4; L. 1989, ch. 77, § 2; L. 1993, ch. 26, § 1; July 1.



17-2221 Change in place of business; how accomplished.

17-2221. Change in place of business; how accomplished. A credit union may change its place of business within this state only with the written consent of the administrator.

History: L. 1929, ch. 141, § 21; L. 1968, ch. 160, § 10; March 26.



17-2221a Credit union branches; procedure.

17-2221a. Credit union branches; procedure. (a) After first applying for and obtaining the approval of the administrator, a credit union incorporated under the laws of this state, may establish and operate one or more branches or relocate an existing branch, in accordance with its stated field of membership as approved by the administrator. The application shall include proof of publication of notice that the applicant credit union intends to file or has filed an application to establish a branch or relocate an existing branch. The notice shall be published in a newspaper of general circulation in the county where the applicant credit union proposes to locate the branch. The notice shall be in the form prescribed by the administrator and at a minimum shall contain the name and address of the applicant credit union and the location of the proposed branch. The notice shall be published on the same day for two consecutive weeks.

(b) (1) If the credit union has a current CAMEL rating of 3, 4 or 5, or the recognized regulatory equivalent thereof as defined in rules and regulations promulgated by the administrator, the application shall also contain a solicitation for written comments and provide for a comment period of not less than 10 days after the date of the second publication. Upon receipt of the application and following expiration of the comment period, the administrator may hold a hearing in the county in which the applicant credit union seeks to operate the branch. The applicant shall publish notice of the time, date and place of such hearing in a newspaper of general circulation in the county where the applicant credit union proposes to locate the branch, not less than 10 nor more than 30 days prior to the date of the hearing, and proof of publication shall be filed with the administrator. At any such hearing, all interested persons shall be allowed to present written and oral evidence to the administrator, or the administrator's designee, in support of or in opposition to the branch. Upon completion of a transcript of the testimony given at any such hearing, the transcript shall be filed in the office of the administrator.

(2) If the administrator determines a public hearing is not warranted, the administrator shall approve or disapprove the application within 15 days after receipt of a complete application but not prior to the end of the comment period. If a public hearing is held, the administrator shall approve or disapprove the application within 60 days after consideration of the complete application and the evidence gathered during the administrator's investigation. The period for consideration of the application may be extended if the administrator determines the application presents a significant supervisory concern. If the administrator finds that:

(A) There is a reasonable probability of usefulness and success of the proposed branch;

(B) the proposed branch is in accordance with the applicant's field of membership approved by the administrator as set forth in K.S.A. 17-2205, and amendments thereto; and

(C) the applicant credit union's financial condition is sound, including an analysis of the loan portfolio to ensure that the applicant credit union is not exceeding the limitation on member business loans provided in 12 U.S.C. Section 1757a, and amendments thereto, the new branch or relocation shall be granted, otherwise, it shall be denied.

(3) Within 15 days after any final action of the administrator approving or disapproving an application, the applicant, or any adversely affected or aggrieved person who provided written comments during the specified comment period, may request a hearing with the administrator. Upon receipt of a timely request, the administrator may conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. Any decision of the administrator is subject to review in accordance with the Kansas judicial review act.

(c) For purposes of this section:

(1) "Administrator" shall have the meaning ascribed to it in K.S.A. 17-2233, and amendments thereto.

(2) "Branch" means any office, agency or other place of business located within this state, other than the place of business specified in the credit union's certificate of organization, at which deposits are received, checks paid, or money lent.

(d) The administrator may adopt rules and regulations necessary to implement this section.

History: L. 2008, ch. 81, § 1; L. 2010, ch. 17, § 39; July 1.



17-2222 Conversion from state to federal credit union.

17-2222. Conversion from state to federal credit union. A credit union organized under K.S.A. 17-2201 to 17-2221, both sections inclusive, and acts amendatory thereof and supplemental thereto, may be converted into a federal credit union by complying with the following requirements:

(a) The proposition for such conversion shall first be approved by a majority of the directors of the credit union. The proposition then shall be submitted to a vote of its members, the notice of which shall be in writing and shall be delivered in person to each member, or shall be mailed to each member at the address for such member appearing on the records of the credit union, not more than 30 nor less than seven days prior to the time of the vote. Approval of the proposition for conversion shall be by the affirmative vote of a majority of the members voting on the proposition.

(b) A copy of a statement of the results of the vote, verified by the affidavits of the executive officer of the board and the secretary of the board, shall be filed with the administrator within 10 days after the vote.

(c) Promptly after the vote is taken and in no event later than 90 days after such vote, the credit union shall take such action as may be necessary under the federal credit union act to make it a federal credit union, and within 10 days after receipt of the federal credit union charter there shall be filed with the administrator a copy of the charter thus issued. Upon such filing the credit union shall cease to be a state credit union.

(d) Upon ceasing to be a state credit union, such credit union shall no longer be subject to any of the provisions of the state law under which the credit union was organized. The successor federal credit union shall be vested with all of the assets and shall continue responsible for all of the obligations of the state credit union to the same extent as though the conversion had not taken place.

History: L. 1959, ch. 119, § 1; L. 1961, ch. 120, § 1; L. 1968, ch. 160, § 11; L. 1983, ch. 83, § 5; July 1.



17-2223 Incorporation in this state of federal credit union or credit union organized in another state; procedure; name; effect of granting charter.

17-2223. Incorporation in this state of federal credit union or credit union organized in another state; procedure; name; effect of granting charter. Any credit union organized under the laws of any other state or the government of the United States may apply for articles of incorporation under K.S.A. 17-2201, and acts amendatory thereof and supplemental thereto, by any seven persons who are members of said credit union and who are residents of the state of Kansas taking the steps provided for under said section. Upon application duly made as provided under said section, said credit union may be granted a charter under the laws of this state subject to revocation in event proper steps are not timely taken to surrender the charter of the other jurisdiction. The name of the credit union may be changed to comply with law. The granting of a corporate charter to such credit union shall be for all purposes a continuation of the same credit union except under a different name and a changed jurisdiction. A formal transfer of assets and liabilities shall be unnecessary but shall follow as a matter of law upon the compliance with this section.

History: L. 1961, ch. 120, § 2; June 30.



17-2223a Administrator's approval required before foreign credit union does business in state; examination; hearing.

17-2223a. Administrator's approval required before foreign credit union does business in state; examination; hearing. (a) Subject to the rules and regulations of the administrator, no credit union, except credit unions organized under the laws of the state of Kansas or the "federal credit union act," 12 U.S.C. § 1751 et seq., and amendments thereto, shall do business in this state until it has received the approval of the credit union administrator.

(b) The administrator shall require any such credit union to comply with the provisions of subsection (b) of K.S.A. 17-2206, and amendments thereto.

(c) If after a hearing or an opportunity for a hearing has been given such credit union in accordance with the provisions of the Kansas administrative procedure act, the administrator determines that such credit union has violated any provision of this act, the administrator may revoke such credit union's authority to do business in this state.

History: L. 1977, ch. 72, § 1; L. 1997, ch. 6, § 1; L. 2001, ch. 84, § 2; L. 2005, ch. 36, § 2; July 1.



17-2224 Receipt of certain money by insolvent credit union; obligation for repayment.

17-2224. Receipt of certain money by insolvent credit union; obligation for repayment. When an insolvent credit union receives money with the stipulation that the money need be repaid only after there are assets available to pay all creditors and shareholders such an obligation for repayment shall not be considered an obligation of the credit union for any purpose except that the credit union may at a later day repay in whole or part the money so received if the board of directors so directs and if the financial structure of the credit union would not be impaired by such a repayment.

History: L. 1963, ch. 140, § 5; June 30.



17-2225 Losses; proportionate reduction in liability, when; limitations.

17-2225. Losses; proportionate reduction in liability, when; limitations. Whenever the losses of any credit union, resulting from a depreciation in value of its loans or investments or otherwise, result in the credit union being insolvent, shareholders of the credit union may, by a three-fourths (3/4) vote of the membership present at a meeting called to consider the matter, order a reduction in the liability of the credit union to each of its shareholders so as to divide the loss proportionately among the shareholders. If thereafter the financial structure of the credit union would not be impaired by repayment in whole or part, the credit union may proportionately repay the members whose shares were so reduced: Provided, The provisions of this section shall apply only to such shareholders of the credit union as have acquired shares after the effective date of this act, unless a consent in writing by any prior shareholder is provided. Such a consent may be a prospective agreement without consideration, that the provisions of this section shall apply to the share balance of such shareholder, but such consent shall be revocable in the absence of consideration.

History: L. 1963, ch. 140, § 6; June 30.



17-2226 Purchase of real estate, material, equipment or improvements; restrictions; lease and disposition of property.

17-2226. Purchase of real estate, material, equipment or improvements; restrictions; lease and disposition of property. (a) Credit unions may purchase, lease, hold or rent real estate and improvements thereon for their current or future use and occupancy. Without the written approval of the administrator, such expenditure shall not exceed 5% of total shareholdings, reserves and undivided earnings.

(b) A credit union may purchase, rent, hold, contract for, acquire or lease any material, equipment or service which may be necessary or incidental to its operation. The aggregate of all such purchases, rentals, holdings, contracts, acquisitions or leases when required by generally accepted accounting principles to be entered as an asset or a liability shall not exceed, when aggregated with amounts expended pursuant to subsection (a) of K.S.A. 17-2226, and amendments thereto, 5% of the credit union's shares, reserves and undivided earnings without the written approval of the administrator.

(c) A credit union may rent or lease a portion of its building, fixed assets or property and may acquire, lease, hold, assign, pledge, sell or otherwise dispose of property or other assets, either in whole or in part, necessary or incidental to its operations and purposes.

History: L. 1963, ch. 140, § 7; L. 1965, ch. 153, § 8; L. 1968, ch. 160, § 12; L. 1982, ch. 103, § 4; L. 1987, ch. 86, § 2; L. 1992, ch. 225, § 10; July 1.



17-2227 Information concerning credit unions; disclosure authorized; otherwise confidential; exceptions.

17-2227. Information concerning credit unions; disclosure authorized; otherwise confidential; exceptions. (a) All information secured or produced by the administrator in making an investigation or examination of any credit union shall be deemed confidential information.

(b) All such confidential information shall be the property of the state of Kansas and shall not be subject to disclosure except upon written approval of the administrator.

(c) Confidential information may be disclosed to federal or state agencies when necessary in the performance of their official duties or functions. No employees of such agencies may disclose such confidential information without express written authorization of the administrator.

(d) Confidential information may be disclosed to the private insurer of any credit union regarding the credit union insured by such insurer when necessary in the performance of their official duties or functions. No employees of such private insurer may disclose such confidential information without express written authorization of the administrator.

(e) Confidential information may be released to other third parties if, in the administrator's determination, good cause exists for the disclosure. The administrator shall give prior notice of intent to disclose such information to the affected credit union. No person or other third party may disclose such confidential information without express written authorization of the administrator.

(f) Confidential information shall not otherwise be disclosed except as rendered necessary by law or under order of the court in an action involving credit unions or in criminal actions.

History: L. 1963, ch. 140, § 9; L. 1968, ch. 160, § 13; L. 1971, ch. 78, § 1; L. 1975, ch. 136, § 7; L. 1976, ch. 105, § 2; L. 1992, ch. 225, § 11; L. 1993, ch. 26, § 2; July 1.



17-2228 Merger with other credit union, procedure; certificate requirements; assets and liabilities; cancellation of terminated credit union charter.

17-2228. Merger with other credit union, procedure; certificate requirements; assets and liabilities; cancellation of terminated credit union charter. Any credit union, with the approval of the administrator, may merge with another credit union under the charter of such other credit union, pursuant to any plan agreed upon by the majority of the board of directors of each credit union joining in the merger, and approved by the members of each such credit union organized under the provisions of this act, either by the affirmative vote of a majority of those members present at a meeting of its members duly called for such purpose or by the affirmative vote in writing of a majority of its members who participate in the vote on the merger plan without a meeting. After such agreement by the directors and approval of the members of each credit union organized under the provisions of this act, the president or chairperson of the board and secretary of each credit union organized under the provisions of this act, shall execute in triplicate, a certificate of merger, which shall set forth all of the following:

(a) The time and place of the meeting of the board of directors at which the plan was agreed upon;

(b) the vote in favor of adoption of the plan;

(c) a copy of the resolution or other action by which the plan was agreed upon;

(d) the time and place of the meeting of the members at which the plan agreed upon was approved; and

(e) the vote by which the plan was approved by the members.

Such certificates, in triplicate, a copy of the plan of merger agreed upon, and any necessary approvals or consents for a merging credit union organized under the provisions of any other jurisdiction shall be forwarded to the administrator. Upon receipt of these documents, the administrator shall determine whether the merger meets the statutory requirements for field of membership set forth in K.S.A. 17-2205, and amendments thereto. If the merger is approved, a copy of the certificate, certified by the administrator, shall be returned to the merging credit unions within 30 days. The date of certification of the merger by the administrator shall constitute the date of approval. Upon any such merger so effected, all property, property rights and interest of the merged credit union shall vest in the continuing credit union without deed, endorsement or other instrument of transfer, and all debts, obligations and liabilities of the merged credit union shall be deemed to have been assumed by the continuing credit union under whose charter the merger was effected.

This section shall be construed, whenever possible, to permit a credit union chartered under any other act to merge with one chartered under this act or to permit one chartered under this act to merge with one chartered under any other act. The charter of the terminating credit union shall upon merger be canceled and voided by operation of law.

History: L. 1963, ch. 140, § 10; L. 1968, ch. 160,§ 14; L. 1982, ch. 102, § 8; L. 1984, ch. 90, § 2; L. 1992, ch. 225, § 12; L. 2008, ch. 81, § 4; July 1.



17-2229 Sale or purchase of assets to or of another credit union; agreement; approval of administrator; approval of shareholders; effective date; dissolution of selling credit union; reserves.

17-2229. Sale or purchase of assets to or of another credit union; agreement; approval of administrator; approval of shareholders; effective date; dissolution of selling credit union; reserves. (a) A credit union may sell all or any part of its assets to another credit union or it may purchase all or any part of the assets of another credit union in accordance with this section.

(b) The purchasing credit union may assume, as part of the purchase price, any or all of the liabilities of the selling credit union and may pay the balance in cash or by the issue of shares to the selling credit union of the members thereof whether or not such members are members of the purchasing credit union.

(c) The selling credit union shall enter into an agreement with the purchasing credit union containing the terms and conditions of the sale, and the selling credit union shall within one (1) month after the agreement is signed file a copy thereof with the administrator. The agreement shall be approved or disapproved by the administrator within thirty (30) days, otherwise the same shall be deemed approved.

(d) If and when the agreement is approved by the administrator, each of the credit unions shall submit it to a meeting of its shareholders stating the purpose for which the meetings are called.

(e) If the agreement is approved by the shareholders of each of the credit unions by at least three-fourths (3/4) vote of the shareholders present at each meeting, the secretary of each credit union shall certify on the agreement that it has been so approved and shall forward a copy of the agreement so certified to the administrator.

(f) Upon the approval of the shareholders of each of the credit unions, the agreement is binding on each of the credit unions and the sale shall thereafter be completed as of the effective date specified in the agreement which shall be a date subsequent to the approval by the shareholders of each of the credit unions.

(g) In the event the agreement does not specify an effective date, the administrator may fix a date upon which it will become effective.

(h) If the selling credit union has disposed of all assets under the agreement, it shall cease to carry on business on the effective date of agreement, except for the purpose of winding up its affairs, and it shall dissolve as soon as possible thereafter, and all reserves shall go to the purchasing credit union under the terms and conditions of the agreement.

History: L. 1963, ch. 140, § 11; L. 1968, ch. 160,§ 15; March 26.



17-2230 Voluntary and involuntary dissolution; procedures; liquidation procedure.

17-2230. Voluntary and involuntary dissolution; procedures; liquidation procedure. (a) Voluntary. At a meeting especially called to consider the matter, a majority of the entire membership may vote to dissolve the credit union, provided a copy of the notice was mailed to the administrator at least 10 days prior thereto. Any member not present at such meeting may, within the next 20 days, vote in favor of dissolution by signing a statement in form approved by the administrator and such vote shall have the same force and effect as if cast at such meeting. The credit union shall thereupon immediately cease to do business except for the purposes of liquidation, and the executive officer of the board and secretary of the board shall, within five days following such meeting, notify the administrator of intention to liquidate and shall include a list of the names of the directors and officers of the credit union together with their addresses. Any credit union which has voted to enter into voluntary dissolution may by action of its board of directors make a written application to the administrator for the appointment of a liquidating agent and the administrator shall then exercise such powers of appointment, control and supervision of a liquidating agent as is provided in K.S.A. 17-2206, and amendments thereto, and liquidate such credit union in accordance with the provisions of this section.

(b) Involuntary. If it shall appear that any credit union is insolvent, or that it has violated any of the provisions of this act, the administrator may order such credit union to correct such condition and shall grant it a reasonable time under the circumstances of the case within which to comply, and failure to do so shall afford grounds for revocation of the corporate charter or the appointment of a conservator. When the administrator finds that a credit union is insolvent, the administrator, pursuant to order, shall become the conservator and may appoint an agent and require the agent to give such bond as the administrator deems proper. The administrator also shall fix reasonable compensation for the agent but the same shall be subject to approval of the district court of the county wherein such credit union is located upon application of any party in interest. The administrator may appoint as agent any person, the Kansas credit union league, or the insurer or guarantee corporation required under K.S.A. 17-2246, and amendments thereto, for the credit union involved. Upon an order of the administrator to liquidate such credit union, such agent shall follow the liquidation procedure set out herein. Any agent appointed shall make a complete report to the administrator covering the acts and proceedings as such agent. The administrator may remove any agent, with or without cause, and appoint a successor. The agent, under the direction of the administrator, shall take charge of any insolvent credit union and all of its assets and property and liquidate the affairs and business for the benefit of its creditors and shareholders as provided in this section. The agent may sell or compound all bad and doubtful debts and sell all the property of any such credit union upon such terms as the administrator shall approve. The administrator shall have the general supervision of all the acts of the agent. All claims of creditors and shareholders must be filed with the agent within one year after the date of the agent's appointment, and if any shareholder claim or creditor claim is not so filed then it shall be barred from participation in the estate and assets of any such credit union. The agent of any insolvent credit union may borrow money and pledge the assets of such insolvent credit union but only upon prior written approval of the administrator. At least once each year the administrator shall examine every credit union in the hands of an agent and copies of such examination reports shall be available to any interested shareholder or creditor by written request made to the administrator. Every agent shall submit the records and affairs of such credit union to an examination by the administrator or the administrator's assistant and examiners whenever the agent is requested to do so. The agent of any credit union shall make reports to the administrator in the same manner as required of other credit unions.

(c) Liquidating procedure. The credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted.

The board of directors, or the liquidating agent shall use the assets of the credit union to pay in the following order: (1) Expenses incidental to liquidation including any surety bond that may be required; (2) remaining liabilities other than shareholdings; and (3) the assets then remaining, if any, shall be distributed to the savings held by each member or other shareholder as of the date dissolution was voted.

As soon as the board or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, they shall execute a certificate of dissolution on a form prescribed by the administrator and file same with the register of deeds of the county wherein the credit union had its registered office, who shall, after recording and indexing same, forward it to the administrator, whereupon such credit union shall be dissolved. The administrator shall furnish a copy of the certificate of dissolution to the secretary of state.

History: L. 1963, ch. 140, § 12; L. 1965, ch. 153, § 9; L. 1968, ch. 160, § 16; L. 1972, ch. 57, § 3; L. 1983, ch. 84, § 1; L. 1987, ch. 86, § 3; L. 1992, ch. 225, § 13; July 1.



17-2231 Definitions.

17-2231. Definitions. The following words and terms used in chapter 17, article 22 of the Kansas Statutes Annotated, shall have the meanings respectively ascribed to them in this section. (a) "Council" means the credit union council created by this act.

(b) "Administrator" means the credit union administrator provided for in K.S.A. 17-2233, and amendments thereto.

(c) "Credit union" means a cooperative, nonprofit association, incorporated for the purpose of creating a source of credit at a fair and reasonable rate of interest, of encouraging habits of thrift among its members, and of providing the opportunity for people to use and control their money for their mutual benefit.

(d) "Department" or "credit union department" means the state department of credit unions established by K.S.A. 17-2234, and amendments thereto.

(e) "Corporate credit union" means a credit union in which no individual may purchase more than $5 share and from which no individual may borrow money. "Individual" as used in this subsection shall mean natural persons only.

(f) "Nonprofit association" means, for purposes of this act, an association whose individual operations are not intended to generate, in the aggregate, an excess of revenues over the sum of expenses, distribution returns to members, appropriate reserves and capital that are consistent with the credit union's purposes and measured on an ongoing basis of the credit union as a whole.

(g) "Low-income credit union" means a credit union with a field of membership in which more than one-half earn less than 80% of the national median household income; or the credit union may document that more than 50% of its members make less than 80% of the national average wage.

History: L. 1968, ch. 160, § 17; L. 1973, ch. 95, § 1; L. 1975, ch. 137, § 1; L. 1992, ch. 225, § 14; L. 1995, ch. 64, § 2; July 1.



17-2232 Credit union council; membership, appointment, terms; meetings.

17-2232. Credit union council; membership, appointment, terms; meetings. (a) The governor shall appoint a seven-member credit union council. Each member shall be a resident of Kansas. Except as provided by subsection (b), appointments to the council shall be for terms of three years. Five of the persons appointed shall be members in good standing and officers of Kansas state chartered credit unions. Subject to the provisions of K.S.A. 1995 Supp. 75-4315c, and amendments thereto, of those five members, the governor shall appoint one from each congressional district and the remainder from the state at large. The council shall elect annually a chairperson, a vice-chairperson and a secretary for a term of one year or until their successors have been appointed and qualified. All members of the council shall serve until their successors have been appointed and qualified. Kansas state chartered credit unions regulated under the provisions of this act may submit annually to the governor, for consideration in making appointments to the credit union council, a list of persons having the prescribed qualifications for membership on the council. The council may adopt such rules and regulations governing the compilation of such list as may be necessary. Vacancies on the council shall be filled for the unexpired term by appointment by the governor. No person shall serve more than two consecutive terms as a member of the council. No more than four members of the council shall be from the same political party.

(b) The terms of members who are serving on the council on the effective date of this act shall expire on March 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act. Thereafter, members shall be appointed for terms of three years and until their successors are appointed and qualified.

(c) Council meetings shall be on call of a majority of the council or the chairperson. The council shall hold one regular meeting during each quarter of the year, upon such dates and at such places as designated by the council, and may hold such other meetings as the council considers necessary. The majority of the council shall constitute a quorum for doing business. The council may adopt such rules as advisable for conducting business and, until otherwise changed or modified, the council shall abide by Robert's rules of order in conducting business.

(d) The council shall serve as an advisor to the administrator on issues and needs of credit unions.

History: L. 1968, ch. 160, § 18; L. 1978, ch. 308, § 45; L. 1981, ch. 299, § 45; L. 1982, ch. 347, § 11; L. 1992, ch. 225, § 15; L. 1993, ch. 26, § 3; L. 1995, ch. 241, § 2; July 1.



17-2233 Credit union administrator; appointment, duties, salary, expenses and term.

17-2233. Credit union administrator; appointment, duties, salary, expenses and term. The credit union administrator shall be appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as administrator shall exercise any power, duty or function as administrator until confirmed by the senate. Any person appointed as the administrator shall have at least three years' actual, practical experience in the operation and management of a credit union. The administrator shall not be a member of the council. The governor shall fix the compensation of the administrator. In addition, the administrator shall be entitled to receive the actual and necessary expenses incurred in the performance of the administrator's duties. The administrator shall be in the unclassified service under the Kansas civil service act. The term of office of the administrator holding office on the effective date of this act shall expire on December 31, 2009. Thereafter, the administrator shall be appointed for a term of four years and until a successor is appointed and confirmed. If a vacancy occurs, the governor shall appoint a successor to fill the vacancy for the unexpired term. The administrator shall attend the meetings of the council and shall have the general charge of the work of the council and the general supervision of credit unions. The administrator shall keep a permanent record of all meetings and proceedings of the council at the office of the administrator.

History: L. 1968, ch. 160, § 19; L. 1978, ch. 308, § 46; L. 1980, ch. 250, § 1; L. 1981, ch. 299, § 46; L. 1982, ch. 347, § 12; L. 1992, ch. 225, § 16; L. 2006, ch. 60, § 1; L. 2008, ch. 121, § 2; July 1.



17-2234 Department of credit unions; supervision; employees; attorney; security background check.

17-2234. Department of credit unions; supervision; employees; attorney; security background check. (a) (1) There is hereby established the state department of credit unions, which shall be under the administrative supervision of the administrator as directed by law. The administrator may appoint or employ an attorney to assist the department in its functions under this act, and in accordance with the civil service law, such special assistants, deputies or examiners, and other employees, as may be necessary for the purpose of administering and enforcing the provisions of this act.

(2) The administrator is hereby authorized to appoint financial examiners and an administrative assistant who shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the administrator in accordance with an equitable salary schedule established by the administrator and approved by the governor for all unclassified positions. The average of the salaries shall not exceed the average compensation of corresponding state regulatory positions in similar areas. The administrator's salary schedule for unclassified positions shall be reported to the credit union council annually.

(b) Nothing in subsection (a) shall affect the classified status of any person employed with the department of credit unions on the day immediately preceding the effective day of this act.

(c) (1) Subject to the provisions of the appropriation acts, the administrator may appoint financial examiners, financial examiner administrators, case managers and a business manager within the department of credit unions as determined necessary by the administrator to effectively carry out the mission of the department. Each financial examiner, financial examiner administrator, case manager or business manager appointed after the effective date of this act shall be in the unclassified service under the Kansas civil service act, shall have special training and qualifications for such positions, shall serve at the pleasure of the administrator and shall receive compensation in accordance with an equitable salary schedule established by the administrator and approved by the governor for all unclassified positions. The administrator shall prepare and maintain an equitable salary schedule for such appointed positions.

(2) The average of the amount of compensation in the administrator’s salary schedule for such appointed positions in the unclassified service shall not exceed the average compensation of corresponding state regulatory positions in similar areas. The administrator’s salary schedule for unclassified positions shall be reported to the credit union council annually.

(d) Each special assistant, deputy, examiner and other such employees as may be necessary for the purpose of administering and enforcing the provisions of this act shall submit to a security background check prior to being employed in such position. Upon the commencement of the interview process, every candidate shall be given a written notice that a security background check is required. The security background check shall be limited to criminal history record information as provided by K.S.A. 22-4701 et seq., and amendments thereto. If the criminal history record information reveals any conviction of crimes of dishonesty, such conviction may be used to disqualify a candidate for any position within the office of the department of credit unions. If the criminal history record information is used to disqualify a candidate, the candidate shall be informed in writing of that decision. Upon determining whether to hire or disqualify a candidate, the candidate's criminal history record information report shall be destroyed. The candidate's personnel file shall only contain a statement that a security background check was performed and the date thereof.

(e) The state department of credit unions shall submit an employment candidate's fingerprints to the Kansas bureau of investigation and to the federal bureau of investigation for the purpose of determining whether the applicant has a criminal record.

History: L. 1968, ch. 160, § 20; L. 1973, ch. 95, § 2; L. 1978, ch. 308, § 47; L. 1981, ch. 299, § 47; L. 1992, ch. 225, § 17; L. 1995, ch. 196, § 1; L. 2012, ch. 161, § 2; May 31.



17-2235 Credit union council's compensation and expenses.

17-2235. Credit union council's compensation and expenses. Members of the credit union council attending meetings of such council, or attending a subcommittee meeting thereof authorized by such council, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223.

History: L. 1968, ch. 160, § 21; L. 1974, ch. 348, § 10; July 1.



17-2236 Bonds of administrator, examiners and employees; disposition of moneys; credit union fee fund.

17-2236. Bonds of administrator, examiners and employees; disposition of moneys; credit union fee fund. (a) Before entering their respective duties, the administrator, each credit union examiner, and any other employee within the credit union department as determined in accordance with the provisions of K.S.A. 75-4104, and amendments thereto, shall give a bond set at a minimum of $25,000 per individual conditioned upon the faithful and impartial discharge of their respective duties and the proper accounting for all funds which may come into their hands. Such bonds shall be executed by a surety company authorized to do business in this state. Such bonds shall be approved by the committee on surety bonds and insurance and filed, with the approval of such committee endorsed thereon together with the oaths of office of such officers and employees, with the secretary of state. Premium on such bonds shall be paid from the credit union fee fund. Suits may be maintained on such bonds in the name of the state for the use of the party or parties injured by a breach thereof.

(b) The administrator shall remit all moneys received by or for the administrator from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the credit union fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the administrator or by a person or persons designated by the administrator. The compensation of members and employees, office costs and other actual and necessary expenses of the department and expenses incurred in the administration and enforcement of this act shall be paid from the credit union fee fund.

History: L. 1968, ch. 160, § 22; L. 1970, ch. 89, § 1; L. 1973, ch. 309, § 7; L. 1980, ch. 270, § 4; L. 1992, ch. 225, § 18; L. 2001, ch. 5, § 60; L. 2011, ch. 53, § 7; July 1.



17-2237 Transfer of jurisdiction and records.

17-2237. Transfer of jurisdiction and records. On July 1, 1968, all the jurisdiction, authority, powers and duties now conferred and imposed by law upon the bank commissioner in relation to the management, control, regulation and general supervision of credit unions, are hereby transferred to, conferred and imposed upon the credit union council and the administrator. The books, records, documents, equipment and supplies of the bank commissioner relating to credit unions shall be transferred to the credit union department.

History: L. 1968, ch. 160, § 23; March 26.



17-2238 Continuity of previously organized credit unions.

17-2238. Continuity of previously organized credit unions. This act shall not be construed to disturb the continuing existence of any credit union heretofore chartered and existing under the law of this state, and all credit unions heretofore organized and existing under the law of this state shall be governed and controlled by the provisions of this act.

History: L. 1968, ch. 160, § 24; March 26.



17-2239 Continuity of proceedings.

17-2239. Continuity of proceedings. All proceedings heretofore instituted by an officer or officers charged with the supervision of credit unions and pending on the effective date of this act shall be continued in the name of the administrator.

History: L. 1968, ch. 160, § 25; March 26.



17-2240 Housing of department.

17-2240. Housing of department. Office quarters for the department and employees shall be provided by the secretary of administration pursuant to K.S.A. 75-3651, and amendments thereto. The cost and expense of such office quarters shall be paid for in the same manner as other expenses of the department.

History: L. 1968, ch. 160, § 26; L. 1992, ch. 225, § 19; July 1.



17-2241 Appeals.

17-2241. Appeals. An appeal from any final or nonfinal action of the administrator by any person with standing as defined in K.S.A. 77-611, and amendments thereto, shall be governed by the provisions of K.S.A. 77-601 through 77-627, and amendments thereto.

History: L. 1968, ch. 160, § 27; L. 1987, ch. 86, § 4; L. 1992, ch. 225, § 20; July 1.



17-2242 Administrator's jurisdiction.

17-2242. Administrator's jurisdiction. (a) If it appears to the administrator that the board of directors, supervisory or credit committees, of any credit union has been dishonest, reckless or incompetent in the performance of their duties, the administrator: (1) May recommend the removal of such persons; and (2) may submit any such findings, reports or recommendations to any regularly or specially called meeting of the board of directors, credit and supervisory committees or, if the administrator has done this, after due notice given at least 10 days in advance, may submit the administrator's findings and recommendations and reports to a general meeting of the shareholders. Due notice shall be construed as being such notice as is provided in the bylaws of the credit union for calling such meetings. The administrator may give such additional notice to the members as the administrator deems advisable. The administrator and employees shall not be personally liable for such reports, recommendations and findings made in good faith. At any such meeting of the shareholders it shall be in order to call for a vote to remove such officers, board members, committee members, or employees. Such action by the shareholders to remove or not remove such persons from their positions shall be absolute and need not be based on any finding, concurrence or nonagreement with the administrator that such persons are or have been dishonest, reckless or incompetent in the performance of their duties. At any such meeting of the shareholders the board of directors, supervisory or credit committees may concur or not concur with a recommendation of removal whether or not they agree with the findings of the administrator.

(b) As an alternative to and notwithstanding subsection (a), the administrator may suspend from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any director, officer, committee member or employee who has committed any violation of a law, rules and regulations or of a cease and desist order or who has engaged or participated in any unsafe or unsound practice in connection with the credit union or who has committed or engaged in any act, omission or practice which constitutes a breach of that person's fiduciary duty as such director, officer, committee member or employee, when the administrator has determined that such action or actions have resulted or will result in substantial financial loss or other damage that seriously prejudices the interests of the members. The credit union board of directors or individuals named in the administrative action shall be given a hearing or an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedures act.

History: L. 1968, ch. 160, § 28; L. 1987, ch. 86, § 5; L. 1992, ch. 225, § 21; L. 2007, ch. 187, § 1; July 1.



17-2243 Invalidity of part.

17-2243. Invalidity of part. If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1968, ch. 160, § 29; March 26.



17-2244 Authority to operate in same activities as other federally insured credit unions; powers of administrator; report to legislature.

17-2244. Authority to operate in same activities as other federally insured credit unions; powers of administrator; report to legislature. (a) In addition to any and all other powers granted to the credit union administrator, the administrator shall have the power to authorize any credit union to engage in any activity in which such credit union could engage were they operating as a federally insured credit union at the time such authority is granted, including but not by way of limitation because of enumeration, the power to do any act, and own, possess and carry as assets, property of such character including stocks, bonds or other debentures which, at the time such authority is granted, are authorized under applicable laws and regulations for transactions by federally insured credit unions notwithstanding any restrictions elsewhere contained in the statutes of the state of Kansas. Upon receipt of a written request from any state chartered credit union, the administrator shall exercise such power by the issuance of a special order therefor if the administrator deems it reasonably required to preserve and protect the welfare of such an institution and promote the general economy of this state. The issuance of such special orders shall not be subject to the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated, and amendments thereto.

(b) The administrator shall, at the time of issuing any special order pursuant to this section, submit a written report thereof to the president and the minority leader of the senate and to the speaker and the minority leader of the house of representatives and the credit union council.

History: L. 1969, ch. 126, § 1; L. 1980, ch. 48, § 2; L. 1982, ch. 103, § 5; L. 1992, ch. 225, § 22; L. 2005, ch. 36, § 3; July 1.



17-2245 Credit union may participate in loan with another credit union, financial organization or national cooperative bank.

17-2245. Credit union may participate in loan with another credit union, financial organization or national cooperative bank. (a) A credit union may agree to participate in the risk liability and income of loans to credit union members jointly with other credit unions, credit union organizations, financial institutions or financial organizations. Such participation loans shall be in accordance with written policies of the board of directors. A credit union which originates a loan for which participation agreements are made in accordance with this subsection shall retain an interest of at least 10% of the face amount of the loan.

(b) A credit union may agree to participate in the risk liability and income of loans or guarantees with the national cooperative bank established pursuant to the act of congress known as the national consumer cooperative bank act of 1978, and any amendments thereto. Such loans may be made to any eligible borrower under such act of congress and may be made jointly with any financial institution, agency, instrumentality or foundation authorized to do so under such act.

History: L. 1974, ch. 93, § 1; L. 1982, ch. 103, § 6; L. 1987, ch. 85, § 3; April 2.



17-2246 Share insurance required; conversion to federal insurance required, when.

17-2246. Share insurance required; conversion to federal insurance required, when. (a) (1) Every credit union which is organized and operating under the laws of the state of Kansas, except a corporate credit union, shall insure the shares of each shareholder of such credit union.

(2) Every credit union shall insure the shares of each shareholder of such credit union with the national credit union share insurance fund, or its successor.

(b) (1) The application for NCUSIF insurance shall be filed with the Kansas state department of credit unions, then forwarded to the national credit union administration.

(2) Every credit union chartered after the effective date of this act shall obtain NCUSIF coverage prior to commencing business.

(3) The administrator may suspend the charter, merge, liquidate, or take possession of any credit union which fails to comply with the provisions of this section or which loses or allows such coverage to lapse.

(c) Every credit union shall forward a copy of the NCUSIF certificate of insurance to the administrator within 30 days after the credit union receives the certificate.

(d) (1) Every credit union shall take every action legally required to maintain NCUSIF insurance coverage in full force and effect, and shall refrain or desist from taking any action that is likely to cause termination of NCUSIF insurance coverage.

(2) The administrator shall order the merger, consolidation, or liquidation of any credit union whose NCUSIF insurance is terminated.

History: L. 1975, ch. 136, § 1; L. 1981, ch. 103, § 1; L. 1991, ch. 78, § 1; L. 1992, ch. 225, § 23; L. 2012, ch. 161, § 3; May 31.



17-2260 Rules and regulations.

17-2260. Rules and regulations. The administrator may adopt rules and regulations to implement any of the provisions of this act.

History: L. 1975, ch. 136, § 19; L. 1981, ch. 103, § 10; July 1.



17-2262 Severability.

17-2262. Severability. If any word, phrase, sentence or provision of this act is determined to be invalid, such invalidity shall not affect the other provisions of this act, and they shall be given effect without the invalid provision, and to this end the provisions of this act are declared to be severable.

History: L. 1975, ch. 136, § 21; July 1.



17-2263 Contracts for payment of shareholders' accounts to beneficiaries upon shareholders' deaths; rights of shareholder during lifetime; change of beneficiary.

17-2263. Contracts for payment of shareholders' accounts to beneficiaries upon shareholders' deaths; rights of shareholder during lifetime; change of beneficiary. Subject to the provisions of this section and K.S.A. 17-2264, and amendments thereto, an individual adult or minor, hereafter referred to as the shareholder, may enter into a written contract with any credit union located in this state providing that the balance of the shareholder's account, or the balance of the shareholder's legal share of an account, at the time of death of the shareholder shall be made payable on the death of the shareholder to one or more persons or, if the persons predecease the owner, to another person or persons, hereafter referred to as the beneficiary or beneficiaries. If any beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the moneys shall be payable only to a conservator of the minor beneficiary.

Transfers pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

Every contract authorized by this section shall be considered to contain a right on the part of the shareholder during the shareholder's lifetime both to withdraw funds on deposit in the account in the manner provided in the contract, in whole or in part, as though no beneficiary has been named, and to change the designation of beneficiary. The interest of the beneficiary shall be considered not to vest until the death of the shareholder and, if there is a claim pursuant to K.S.A. 39-709, and amendments thereto, until such claim is satisfied.

No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the credit union and delivered to the credit union prior to the death of the shareholder.

For the purposes of this section, the balance of the shareholder's account or the balance of the shareholder's legal share of an account shall not be construed to include any portion of the account which under the law of joint tenancy is the property of another joint tenant of the account upon the death of the owner.

As used in this section, "person" means any individual, individual or corporate fiduciary or nonprofit religious or charitable organization as defined by K.S.A. 79-4701, and amendments thereto.

History: L. 1979, ch. 177, § 5; L. 1980, ch. 166, § 3; L. 1982, ch. 104, § 2; L. 1984, ch. 51, § 3; L. 1992, ch. 150, § 3; L. 2002, ch. 114, § 49; L. 2015, ch. 42, § 4; July 1.



17-2264 Same; duties of credit union; release and discharge thereof.

17-2264. Same; duties of credit union; release and discharge thereof. When the shareholder and the credit union have entered into a contract authorized in K.S.A. 17-2263, and amendments thereto, the shareholder's account subject to the contract or any part of or interest on the account shall be paid by the credit union to the shareholder or pursuant to the shareholder's order during the shareholder's lifetime. On the shareholder's death, the deposit account or any part of or interest on the account shall be paid by the credit union to the secretary for children and families for a claim pursuant to K.S.A. 39-709, and amendments thereto, or, if there is no such claim or if any portion of the account remains after such claim is satisfied, to the designated beneficiary or beneficiaries. If any designated beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the credit union shall pay the moneys or any interest on them only to a conservator of the minor beneficiary. The receipt of the conservator shall release and discharge the credit union for the payment.

History: L. 1979, ch. 177, § 6; L. 1984, ch. 51, § 4; L. 1992, ch. 150, § 4; L. 2002, ch. 114, § 50; L. 2014, ch. 115, § 14; L. 2015, ch. 42, § 5; July 1.



17-2268 Personal liability of officers and directors, exceptions.

17-2268. Personal liability of officers and directors, exceptions. Except for persons who are executive officers, an officer or director of a credit union or federal credit union shall have no personal liability to the credit union or federal credit union or its members for monetary damages for breach of duty as an officer or director, except that such liability shall not be eliminated for: (a) Any breach of the officer's or director's duty of loyalty to the credit union or its members; (b) acts or omissions which constitute willful or gross and wanton negligent breach of the officer's or director's duty of care; (c) acts in violation of K.S.A. 17-2209, and amendments thereto; or (d) any transaction from which the officer or director derived an improper personal benefit. For purposes of this section, "executive officer" means the chairperson of the board, the president, each vice president, the cashier, the secretary and the treasurer of a credit union or federal credit union, unless such officer is excluded by resolution of the board of directors or by the bylaws of the credit union or federal credit union from participation in the policymaking functions of the credit union or federal credit union, and the officer does not actually participate in the policymaking functions of the credit union or federal credit union.

History: L. 1993, ch. 288, § 3; May 20.






Article 23 DEVELOPMENT CREDIT CORPORATIONS; HOUSING LAWS

17-2328 Organizations to provide development credit; creation.

17-2328. Organizations to provide development credit; creation. Organizations to provide development credit are authorized to be created under the general corporation laws of the state, with all of the powers, privileges and immunities conferred on corporations by such laws.

History: L. 1955, ch. 144, § 1; June 30.



17-2329 Same; purposes and powers.

17-2329. Same; purposes and powers. The purposes of development credit corporations as authorized herein shall be to promote, aid and, through the united efforts of the institutions and corporations which shall from time to time become members thereof, develop and advance the industrial and business prosperity and welfare of the state of Kansas; to encourage new industries; to stimulate and help to expand all kinds of business ventures which tend to promote the growth of the state; to act whenever and wherever deemed by it advisable in conjunction with other organizations, the objects of which are the promotion of industrial, agricultural or recreational developments within the state; and to furnish for approved and deserving applicants ready and required money for the carrying on and development of every kind of business or industrial undertaking whereby a medium of credit is established not otherwise readily available therefor; and in furtherance of such purposes, and in addition to the powers conferred by the general laws relating to corporations, this corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

(a) To borrow money on secured or unsecured notes from any banks, banking institution or insurance company within the state which shall be members of this corporation, from any financial institution, from any agency established under the small business investment act of 1958, (public law 85-699, 85th congress) or any other federal or state legislation pertaining to loans from the small business administration, and from any other federal or state agency that may legally loan to the corporation; and to pledge bonds, notes and other securities as collateral therefor: Provided, In no case shall the amount so loaned by any member exceed the limit as hereinafter defined.

(b) To lend money upon secured or unsecured applications: Provided, It shall not be the purpose hereof to take from any banking institutions within the state any such loans or commitments as may be desired by such institutions generally in the ordinary course of their business.

(c) To establish and regulate the terms and conditions of any such loans and charges for interest or service connected therewith.

(d) To purchase, hold, lease and otherwise acquire and to convey such real estate as may, from time to time, be acquired by it in satisfaction of debts or may be acquired by it in the foreclosure of mortgages thereon or upon judgments for debts or in settlements to secure debts.

(e) To purchase bonds, stocks, or debentures, of any corporation and sell, convert, or otherwise dispose of such evidences of indebtedness.

History: L. 1955, ch. 144, § 2; L. 1963, ch. 141, § 1; June 30.



17-2330 Same; capital stock.

17-2330. Same; capital stock. No such corporation shall be organized with a capital stock of less than twenty-five thousand dollars ($25,000), which shall be paid into the treasury of the corporation in cash before the corporation shall be authorized to transact any business other than such as relates to its organization.

History: L. 1955, ch. 144, § 3; June 30.



17-2331 Same; directors; election; removal; vacancies; oaths.

17-2331. Same; directors; election; removal; vacancies; oaths. All the corporate powers of such corporation shall be exercised by a board of not less than nine (9) directors who shall be residents of this state. The number of directors and their term office shall be determined by the stockholders at the first meeting held by the incorporators and at each annual meeting thereafter. In the first instance the directors shall be elected by the stockholders to serve until the first annual meeting. At the first annual meeting, and at each annual meeting thereafter, one-third (1/3) of the directors shall be elected by a vote of the stockholders and the remaining two-thirds (2/3) thereof shall be elected by members of the corporation herein provided for, each member having one vote. The removal of any director from this state shall immediately vacate his office. If any vacancy occurs in the board of directors through death, resignation or otherwise, the remaining directors may elect a person to fill the vacancy until the next annual meeting of the corporation. The directors shall be annually sworn to the proper discharge of their duties and they shall hold office until others are elected or appointed and qualified in their stead.

History: L. 1955, ch. 144, § 4; June 30.



17-2332 Same; membership of organization; limitation and apportionment of loans by members; withdrawal.

17-2332. Same; membership of organization; limitation and apportionment of loans by members; withdrawal. The members of the corporation shall consist of such banks, banking institutions and insurance companies within the state as may make application to this corporation to lend funds to it upon call and up to the limit herein provided. Each member shall lend funds to this corporation as and when called upon by it to do so, but the total amount on loan by any member at any one time shall not exceed the following limit, to be determined as of the time of it becoming a member: For commercial banks and trust companies, three percent (3%) of capital and surplus; and comparable limits for other banking institutions. All loan limits shall be established as the thousand dollars amount nearest to the amount computed on an actual basis. All calls when made by this corporation shall be prorated among the members of the same proportion that the maximum lending limit of each bears to the aggregate maximum lending limit of all members. Upon notice given one (1) year in advance a member of the corporation may withdraw from membership in the corporation at the expiration date of such notice and from said expiration date shall be free from obligations hereunder except as to those accrued prior to said expiration date.

History: L. 1955, ch. 144, § 5; June 30.



17-2333 Same; surplus.

17-2333. Same; surplus. Such corporation shall set apart a surplus not less than ten percent (10%) of its net earnings in each and every year until such surplus, with any unimpaired surplus paid in, shall amount to one-half (1/2) of the capital stock. The said surplus shall be kept to secure against losses and contingencies, and whenever the same becomes impaired it shall be reimbursed in the manner provided for its accumulation.

History: L. 1955, ch. 144, § 6; June 30.



17-2334 Same; restrictions on deposits.

17-2334. Same; restrictions on deposits. Such corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors, exclusive of the vote of any director who is an officer or director of the depository so designated. Such corporation shall not receive money on deposit.

History: L. 1955, ch. 144, § 7; June 30.



17-2335 Same; supervision by bank commissioner.

17-2335. Same; supervision by bank commissioner. Such corporation shall be subject to the tax imposed by K.S.A. 79-1108 et seq., upon banks, and shall be subject to the examination, supervision and control of the bank commissioner and shall make such report of its condition from time to time as the bank commissioner shall require. In addition all funds set apart as a surplus under the provisions of K.S.A. 17-2333 shall be subject to the tax imposed upon banks by K.S.A. 79-1108 et seq.

History: L. 1955, ch. 144, § 8; L. 1967, ch. 123, § 1; April 29.



17-2336 Housing bonds legal investments for banking and insurance institutions; authorized security for public deposits.

17-2336. Housing bonds legal investments for banking and insurance institutions; authorized security for public deposits. All banks, bankers, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations and other persons carrying on a banking or insurance business may legally invest any moneys or funds belonging to them or within their control in any bonds or other obligations issued by a city or any housing authority thereof created pursuant to the municipal housing law of this state or issued by any public housing authority or agency in the United States, any of its territories, the District of Columbia, Puerto Rico, Guam, or the Virgin Islands, when such bonds or other obligations are secured by a pledge of annual contributions or other financial assistance to be paid by the United States government or any agency thereof, or when such bonds or other obligations are secured by an agreement between the United States government or any agency thereof and the city or the public housing authority or agency in which the United States government or any agency thereof agrees to lend to the city or the public housing authority or agency, prior to the maturity of the bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on the bonds or other obligations) will suffice to pay the principal of the bonds or other obligations with interest to maturity, which moneys under the terms of the agreement are required to be used for that purpose, and such bonds and other obligations shall be authorized security for all public deposits and shall be fully negotiable in this state; it being the purpose of this act to authorize any of the foregoing to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations: Provided, Nothing contained in this act shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities. The provisions of this act shall apply notwithstanding any restrictions on investments contained in other laws.

History: L. 1957, ch. 76, § 1; June 29.



17-2337 Title of act.

17-2337. Title of act. This act may be referred to as the "municipal housing law."

History: L. 1957, ch. 132, § 1; April 26.



17-2338 Legislative findings; declaration of necessity.

17-2338. Legislative findings; declaration of necessity. It is hereby declared: (a) That there exist in urban areas in the state insanitary, unsafe, and overcrowded dwelling accommodations; that in such urban areas within the state there is a shortage of safe or sanitary dwelling accommodations available at rents or prices which persons of low income can afford and that such shortage forces such persons to occupy insanitary, unsafe and overcrowded dwelling accommodations;

(b) that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(c) that these slum areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved through the operation of private enterprise, and that the construction of housing projects for persons of low income (as herein defined) would therefore not be competitive with private enterprise;

(d) that the construction of such projects would make housing available for persons of low income;

(e) that the clearance, replanning, and preparation for rebuilding of these areas and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(f) that residential construction activity is closely correlated with general economic activity and that the undertakings authorized by this act to aid the production of better housing and more desirable neighborhood and community development at lower costs will make possible a more stable and larger volume of residential construction which will assist materially in maintaining full employment; and that the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination.

History: L. 1957, ch. 132, § 2; L. 1961, ch. 121, § 1; L. 1971, ch. 79, § 1; July 1.



17-2339 Definitions.

17-2339. Definitions. The following terms, wherever used or referred to in this act, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(a) "Housing authority" or "authority" shall mean any agency of a municipality created pursuant to this act.

(b) "State public body" shall mean any city, county, township, municipal corporation, commission, district authority, or other subdivision or public body of the state.

(c) "Governing body" shall mean the council, board of commissioners, or other body of the municipality in which is vested legislative authority customarily imposed on the council or board of commissioners.

(d) "Mayor" shall mean the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive head of a city.

(e) "Clerk" shall mean the clerk of the city or county or the officer charged with the duties customarily imposed on such clerk.

(f) "Area of operation" shall include such municipality and the area within five (5) miles of the territorial city boundaries thereof: Provided, Such area shall not include any area which lies within the territorial boundaries of another city as herein defined without the consent of the other city nor any area in another county.

(g) "Federal government" shall include the United States of America, the public housing administration, or any other agency or instrumentality, corporate or otherwise of the United States of America.

(h) "Slum" means any area where dwellings predominate which by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors are detrimental to safety, health and morals.

(i) "Housing project" or "project" shall mean any work or undertaking to provide decent, safe and sanitary urban or rural dwellings, apartments, or other living accommodations for persons of low income. Such work or undertaking may include buildings, land, equipment, facilities, and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, utilities, parks, site preparation, landscaping, administrative, community, health, recreational, welfare, or other purposes. The term "housing project" or "project" also may be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration or repair of the improvements and all other work in connection therewith, and the term shall include all other real and personal property and all tangible or intangible assets held or used in connection with the housing project.

(j) "Persons of low income" shall mean persons or families who lack the amount of income which is necessary (as determined by the city or county undertaking a project) to enable them without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding.

(k) "Elderly person" shall mean a single person or a family, the head of which (or his spouse) has attained retirement age as defined in section 216 (a) of the federal social security act or who is under a disability as defined in section 223 of said act.

(l) "Bonds" shall mean any bonds, notes, interim certificates, debentures, or other obligations issued by a municipality or an authority pursuant to this act.

(m) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years.

(n) "Obligee" shall include any bondholder, agent or trustee for any bondholder, or lessor demising to a municipality property used in connection with a project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality in respect to a housing project.

(o) "Municipality" shall mean any city or county.

History: L. 1957, ch. 132, § 3; L. 1961, ch. 121, § 2; L. 1965, ch. 154, § 1; L. 1971, ch. 79, § 2; L. 1973, ch. 96, § 1; July 1.



17-2340 Housing authority by municipalities; creation; delegation of authority; powers.

17-2340. Housing authority by municipalities; creation; delegation of authority; powers. Every municipality in addition to other powers conferred by this or any other act, shall have power, by proper resolution of its governing body, to create as an agent of such municipality an authority to be known as the "housing authority" of the municipality. The municipality may delegate to such authority any or all of the powers conferred on the municipality by this act, and may authorize it to employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and to delegate to one or more of its agents or employees such powers or duties as the authority may deem proper. Such housing authority shall have the power to sue and be sued.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, an authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of the resolution herein prescribed. A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

History: L. 1957, ch. 132, § 4; L. 1970, ch. 90, § 1; L. 1973, ch. 96, § 2; July 1.



17-2341 Commissioners of authority; appointment, qualifications, terms, compensation, meetings, officers.

17-2341. Commissioners of authority; appointment, qualifications, terms, compensation, meetings, officers. When the governing body of a municipality adopts a resolution as aforesaid, it shall promptly notify the mayor or board of county commissioners of its adoption. Upon receiving the notice, the mayor or board of county commissioners shall appoint five (5) persons as commissioners of the authority created for said municipality.

The commissioners who are first appointed pursuant to this act shall be designated to serve one (1) for one (1) year, one (1) for two (2) years, one (1) for three (3) years and two (2) for four (4) years each, from the date of their appointment, but thereafter commissioners shall be appointed as aforesaid for a term of office of four (4) years except that all vacancies shall be filled for the unexpired term, all such appointments to be made by the official or body making the original appointment: Provided, That in any city having a population of more than two hundred fifty thousand (250,000), the governing body of such city may provide, as an alternative to the terms hereinabove provided for, that commissioners shall serve for terms as follows: Three (3) of such commissioners first appointed shall serve for terms of four (4) years and two (2) of such commissioners first appointed shall serve for terms of two (2) years, such terms to begin on May 1, 1975; thereafter, upon the expiration of such terms, successors shall be appointed in each odd-numbered year to fill the vacancies created, and thereafter each commissioner shall serve for a term of four (4) years.

A commissioner shall receive no compensation for his or her services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until his or her successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the authority and this certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

The powers delegated by a municipality to an authority shall be vested in the commissioners thereof in office from time to time. Three (3) commissioners shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the commissioners of an authority may be held anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the authority is authorized to undertake a project. Appointments may be made of any persons as commissioners of the authority who reside within its boundaries or area, and who are otherwise eligible for such appointments under this act. The commissioners of an authority shall elect a chairman and vice-chairman from among the commissioners.

History: L. 1957, ch. 132, § 5; L. 1973, ch. 96, § 3; L. 1975, ch. 138, § 1; Feb. 17.



17-2343 Removal of commissioners, when; hearing.

17-2343. Removal of commissioners, when; hearing. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or board of county commissioners; but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten (10) days prior to the hearing and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

History: L. 1957, ch. 132, § 7; L. 1973, ch. 96, § 4; July 1.



17-2344 Determinations by governing body.

17-2344. Determinations by governing body. In determining whether dwelling accommodations are unsafe or insanitary, a governing body shall take into consideration the physical condition of the dwelling accommodations, the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of the dwelling accommodations, the size and arrangement of the rooms, the adequacy of sanitary facilities and water supply, and the extent to which conditions exist in the buildings which endanger life or property by fire or other causes.

History: L. 1957, ch. 132, § 8; April 26.



17-2345 Powers of governing body.

17-2345. Powers of governing body. Every municipality, in addition to other powers conferred by this or any other act, shall have powers:

(a) To prepare, carry out, and operate housing projects and to provide for the construction, reconstruction, improvement, extension, alteration or repair of any housing project or any part thereof but in the carrying out of the municipal law under the provisions of this act, public utilities, either publicly or privately owned, shall not be required to locate, relocate, remove or readjust utility facilities and services without fair and reasonable compensation.

(b) To undertake and carry out studies and analyses of the housing needs and of the meeting of such needs (including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof) and to make the results of such studies and analyses available to the public and the building, housing and supply industries; and to engage in research and disseminate information on housing and slum clearance.

(c) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants thereof; and (notwithstanding anything to the contrary contained in this act or in any other provision of law) to agree to any conditions attached to federal financial assistance, and to comply with any conditions which the federal government may have attached to its financial aid of the project.

(d) To lease or rent any dwellings, accommodations, lands, buildings, structures or facilities embraced in any project and (subject to the limitations contained in this act with respect to the rental of dwellings in housing projects) to establish and revise the rents or charges therefor; to own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property; to sell, lease, exchange, transfer, assign, pledge or dispose of any real or personal property or any interest therein as any part of the property of a housing authority established under this act; to insure or provide for the insurance, in any stock or mutual company, of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of federal or state government insurance or guarantees of the payment of any bonds or parts thereof issued by an authority, including the power to pay premiums on any such insurance.

(e) To invest any reserve or sinking funds held in connection with a housing project which are not required for immediate disbursements, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government or any agency thereof; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than such redemption price, all bonds so redeemed or purchases to be cancelled.

(f) To determine where slum areas exist or where there is unsafe, insanitary or overcrowded housing; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing of slum areas and the problem of eliminating unsafe, insanitary or overcrowded housing and providing dwelling accommodations for persons of low income; and to cooperate with any state public body in action taken in connection with these problems.

(g) To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend or excused from attendance; to make available to appropriate agencies (including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures within its area of operation) its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

(h) To insure or provide for the insurance of any housing project of the municipality against such risks as such municipality may deem advisable.

(i) To exercise all or any part or combination of powers herein granted.

(j) To prepare plans and provide assistance of all kinds for the relocation of families displaced from a slum or blighted area by the municipal housing law, and to provide adequate recreational facilities, in the over-all plan of the municipal housing area.

History: L. 1957, ch. 132, § 9; L. 1973, ch. 96, § 5; L. 1977, ch. 54, § 23; July 1.



17-2346 Operation of housing projects; nonprofit; fixing rentals; non-dwelling facilities, rental.

17-2346. Operation of housing projects; nonprofit; fixing rentals; non-dwelling facilities, rental. It is hereby declared to be the policy of this state that each municipality shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals or payments for dwelling accommodations at low rates consistent with its providing decent, safe and sanitary dwelling accommodations for persons of low income and that no municipality shall construct or operate any housing project for profit, or as a source of revenue to the municipality. To this end the municipality shall fix the rentals or payments for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which (together with all other available moneys, revenues, income and receipts in connection with or for such projects from whatever sources derived, including federal financial assistance) will be sufficient

(a) to pay, as the same become due, the principal and interest on the bonds issued pursuant to this act;

(b) to create and maintain such reserves as may be required to assure the payment of principal and interest as it becomes due on such bonds;

(c) to meet the cost of, and to provide for, maintaining and operating the projects (including necessary reserves therefor and the cost of any insurance and of administrative expenses); and

(d) to make such payments in lieu of taxes and, after payment in full of all obligations for which federal annual contributions are pledged, to make such repayments of federal and local contributions as it determines are consistent with the maintenance of the low-rent character of projects.

Rentals or payments for dwellings shall be established and the projects administered insofar as possible, so as to assure that any federal financial assistance required shall be strictly limited to amounts and periods necessary to maintain the low-rent character of the projects. Nothing herein shall be construed to limit the amount an authority may charge for non-dwelling facilities. All such income, together with other income and revenue, shall be used in the operation of the projects to aid in accomplishing the public purposes of this act.

History: L. 1957, ch. 132, § 10; L. 1968, ch. 70,§ 1; L. 1973, ch. 96, § 6; July 1.



17-2347 Housing rentals and tenant admissions; non-dwelling facilities, tenants and rental.

17-2347. Housing rentals and tenant admissions; non-dwelling facilities, tenants and rental. A municipality shall:

(a) Rent or lease the dwelling accommodations in a housing project only to persons of low income and at rentals within the financial reach of such persons;

(b) rent or lease to a tenant such dwelling accommodations consisting of the number of rooms which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(c) fix income limits for occupancy and rents after taking into consideration the family size, composition, age, physical handicaps, and other factors which might affect the rent paying ability of the family, including the economic factors which affect the financial stability and solvency of the project.

In computing the rental for this purpose of admitting tenants, there shall be included in the rental the average annual cost (as determined by the municipality) to occupants of heat, water, electricity, gas, cooking fuel and other necessary services or facilities, whether or not the charge for such services and facilities is included in the rental.

A municipality shall give a preference to those persons who occupied dwellings which were razed so that a slum could be cleared or the housing project could be constructed and to elderly persons whether or not so displaced, and who desire to rent or lease dwelling accommodations in such housing project, if such persons are otherwise qualified to rent or lease dwelling accommodations in such housing project. Notwithstanding the provisions hereof, a municipality may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance. Further, notwithstanding the provisions hereof, nothing herein shall be construed to limit the amount of rental that an authority may charge or the tenants that an authority may admit for non-dwelling facilities. All such rental, together with other income and revenue shall be used in the operation of the projects to aid in accomplishing the public purposes of this act.

Nothing contained in this or the preceding section shall be construed as limiting the power of a municipality, with respect to a housing project, to vest in an obligee the right, in the event of a default by the municipality, to take possession or cause the appointment of a receiver thereof, free from all the restrictions imposed by this or the preceding section.

History: L. 1957, ch. 132, § 11; L. 1961, ch. 121, § 3; L. 1968, ch. 70, § 2; L. 1973, ch. 96, § 7; July 1.



17-2348 Cooperation between municipalities and housing authorities.

17-2348. Cooperation between municipalities and housing authorities. Any two or more municipalities or authorities may join or cooperate with one another in the exercise either jointly or otherwise of any or all of their powers for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects including the issuance of bonds, notes or other obligations and giving security therefor, or contracting with respect to a housing project or projects located within the area of operation of any one or more of said municipalities or authorities. For such purpose a municipality or authority may by resolution prescribe and authorize any other municipality, or authority, so joining or cooperating with it, to act on its behalf with respect to any or all powers, as its agent or otherwise, in the name of the municipality or authority so joining or cooperating, or in its own name.

History: L. 1957, ch. 132, § 12; L. 1969, ch. 127, § 1; L. 1973, ch. 96, § 8; July 1.



17-2349 Municipal housing; exemption from special assessments; payments in lieu of taxes.

17-2349. Municipal housing; exemption from special assessments; payments in lieu of taxes. The property acquired or held pursuant to this act is declared to be public property used exclusively for essential city, municipal public and governmental purposes and such property shall be exempt from all special assessments of the state or of any state public body. In lieu of taxes on such property a municipality or authority shall agree to make payments to the state or a state public body (including itself) as it finds consistent with the maintenance of the low-rent character of housing projects and the achievements of the purposes of this act.

History: L. 1957, ch. 132, § 13; L. 1968, ch. 70, § 3; L. 1973, ch. 96, § 9; L. 1975, ch. 495, § 10; July 1.



17-2350 Planning, zoning and building laws.

17-2350. Planning, zoning and building laws. All housing projects of a municipality shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the project is situated.

History: L. 1957, ch. 132, § 14; L. 1973, ch. 96, § 10; July 1.



17-2351 Issuance of revenue bonds; types; exempt from taxation.

17-2351. Issuance of revenue bonds; types; exempt from taxation. A municipality shall have power to issue bonds from time to time in its discretion, for any of the purposes of this act. A municipality shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it in the manner prescribed by and subject to the provisions of K.S.A. 10-116a. A municipality may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the project financed with the proceeds of such bonds, or (b) exclusively from the income and revenues of certain designated housing projects whether or not they are financed in whole or in part with the proceeds of such bonds. Any such bonds may be additionally secured by a pledge of any loan, grant or contribution or parts thereof from the federal government or other source, or a pledge of any income or revenues connected with a housing project or a mortgage of any housing project or projects.

Neither the governing body of a municipality nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof hereunder. The bonds and other obligations issued under the provisions of this act (and such bonds and obligations shall so state on their face) shall be payable solely from the sources provided in this section and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and shall not under any circumstances become general obligations of the municipality. Bonds issued pursuant to this act are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from taxes. The tax exemption provisions of this act shall be considered part of the security for the repayment of bonds and shall constitute, by virtue of this act and without the necessity of the same being restated in said bonds, a contract between the bondholders and each and every one thereof, including all transferees of said bonds from time to time on the one hand and the respective municipalities issuing said bonds and the state on the other.

History: L. 1957, ch. 132, § 15; L. 1973, ch. 96, § 11; L. 1977, ch. 58, § 12; May 18.



17-2352 Bonds of municipality; resolution; terms and conditions.

17-2352. Bonds of municipality; resolution; terms and conditions. Bonds of a municipality shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate prescribed by K.S.A. 10-1009, to be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

The bonds may be sold at public or private sale at not less than par.

In case the commissioners or officers of the municipality or authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of the bonds, their signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable.

In any suit, action or proceedings involving the validity or enforceability of any bond issued pursuant to this act or the security therefor, any such bond reciting in substance that it has been issued by the municipality pursuant to this act shall be conclusively deemed to have been issued for such purpose and the housing project in respect to which such bond was issued shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this act.

History: L. 1957, ch. 132, § 16; L. 1970, ch. 64, § 46; L. 1973, ch. 96, § 12; July 1.



17-2353 Same; bond provisions; trust indentures; mortgages.

17-2353. Same; bond provisions; trust indentures; mortgages. In connection with the issuance of bonds pursuant to this act or the incurring of obligations under leases made pursuant to this act and in order to secure the payment of the bonds or obligations, a municipality, in addition to its other powers, shall have power to:

(a) Pledge all or any part of the gross or net rents, fees or revenues of a housing project, financed with the proceeds of such bonds, to which its rights then exist or may thereafter come into existence.

(b) Mortgage all or part of its real or personal property, then owned or thereafter acquired or held pursuant to this act.

(c) Covenant against pledging all or any part of the rents, fees and revenues or against mortgaging all or any part of its real or personal property, acquired or held pursuant to this act, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; covenant with respect to limitations on the right to sell, lease or otherwise dispose of any housing project or any part thereof; and covenant as to what other, or additional debts or obligations may be incurred by it.

(d) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; provide for the replacement of lost, destroyed or mutilated bonds; covenant against extending the time for the payment of its bonds or interest thereon; and covenant for the redemption of the bonds and to provide the terms and conditions thereof.

(e) Covenant (subject to the limitations contained in this act) as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and the use and disposition to be made thereof; create or authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the moneys held in such funds.

(f) Prescribe the procedure, if any, by which the terms of any contract with bond holders may be amended or abrogated, the proportion of outstanding bonds the holders of which must consent to such action, and the manner in which such consent may be given.

(g) Covenant as to the use, maintenance and replacement of any or all of its real or personal property acquired pursuant to this act, the insurance to be carried thereon and the use and disposition of insurance moneys.

(h) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and covenant as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

(i) Vest in any obligees of any specified proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; vest in an obligee or obligees the right, in the event of a default by the municipality, to take possession of and use, operate and manage any housing project or any part thereof or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement between the municipality and such obligees; provide for the powers and duties of such obligees and limit the liabilities thereof; and provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds.

(j) Exercise all or any part or combination of the powers herein granted; make such covenants (other than and in addition to the covenants herein expressly authorized) and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said municipality, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

This act, without reference to other statutes of the state, shall constitute full authority for the authorization and issuance of bonds hereunder. No other act or law with regard to the authorization or issuance of obligations that requires a bond election or in any way impedes or restricts the carrying out of the acts herein authorized to be done shall be construed as applying to any proceedings taken hereunder or acts done pursuant hereto.

History: L. 1957, ch. 132, § 17; L. 1973, ch. 96, § 13; July 1.



17-2354 Remedies of an obligee.

17-2354. Remedies of an obligee. An obligee of a municipality shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon any such obligee:

(a) By mandamus, suit, action or proceeding at law or in equity to compel said municipality or authority, and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said municipality with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said municipality and the fulfillment of all duties imposed by this act.

(b) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said municipality.

History: L. 1957, ch. 132, § 18; L. 1973, ch. 96, § 14; July 1.



17-2355 Same; additional remedies conferrable by municipality.

17-2355. Same; additional remedies conferrable by municipality. A municipality shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon any obligee the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction to:

(a) Cause possession of any housing project or any part thereof to be surrendered to any such obligee.

(b) Obtain the appointment of a receiver of any housing project of said municipality or any part thereof and of the rents and profits therefrom, and provide that, if a receiver be appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the municipality as the court shall direct.

(c) Require said municipality and the officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

History: L. 1957, ch. 132, § 19; L. 1973, ch. 96, § 15; July 1.



17-2356 Exemption of property from execution sale, when.

17-2356. Exemption of property from execution sale, when. All property (including funds) owned or held by a municipality for the purposes of this act shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall any judgment against the municipality be a charge or lien upon such property: Provided, however, That the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage or other security executed or issued pursuant to this act or the right of obligees to pursue any remedies for the enforcement of any pledge or lien on rents, fees or revenues or the right of the federal government to pursue any remedies conferred upon it pursuant to the provisions of this act.

History: L. 1957, ch. 132, § 20; L. 1973, ch. 96, § 16; July 1.



17-2357 Aid from federal government.

17-2357. Aid from federal government. In addition to the powers conferred upon a municipality by other provisions of this act, a municipality is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation, to take over, lease or manage any project or undertaking constructed or owned by the federal government, and to these ends, to comply with such conditions and enter into such contracts, covenants, mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this act to authorize every municipality to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such municipality. To accomplish this purpose a municipality, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government any provisions, which the federal government may require as conditions to its financial aid of a housing project, not inconsistent with the purposes of this act.

History: L. 1957, ch. 132, § 21; L. 1973, ch. 96, § 17; July 1.



17-2358 Transfer of possession or title to federal government; contracts.

17-2358. Transfer of possession or title to federal government; contracts. In any contract with the federal government for annual contributions to a municipality, the municipality may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other law) to convey to the federal government possession of or title to the housing project to which such contract relates, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the municipality is subject; and such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the housing project and funds in accordance with the terms of such contract: Provided, That the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the housing project have been cured and that the housing project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the municipality the housing project as then constituted.

History: L. 1957, ch. 132, § 22; L. 1973, ch. 96, § 18; July 1.



17-2359 Validity of bonds; certificate of auditor of state.

17-2359. Validity of bonds; certificate of auditor of state. The municipality may submit to the state auditor any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the state auditor, it shall be the duty of the state auditor to obtain the opinion of the attorney general upon the validity of such bonds and the regularity of all proceedings in connection therewith, and the state shall not register any such bonds except upon the written approval of the attorney general. If such proceedings conform to the provisions of this act and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations enforceable according to the terms thereof, the state auditor shall certify in substance upon the back of each of said bonds that it is issued in accordance with the constitution and laws of the state of Kansas.

History: L. 1957, ch. 132, § 23; L. 1973, ch. 96, § 19; July 1.



17-2360 Advisory boards.

17-2360. Advisory boards. For the purpose of coordinating its activities and undertakings under this act with the needs and undertakings of other local organizations and groups, a city or county may establish an advisory board consisting of the chairman of the housing authority, if there be one, and of sufficient members to represent, as far as practicable, the general public and consumers of housing, general business interests, and real estate, building and home financing interests, labor, any official planning body in the locality, and church and welfare groups. The members of the advisory board may be appointed by the chairman of the authority.

History: L. 1957, ch. 132, § 24; April 26.



17-2361 Acquisition of property; eminent domain.

17-2361. Acquisition of property; eminent domain. A municipality shall have right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for its purposes under this act after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. A municipality may exercise the power of eminent domain in the manner provided in article 5 of chapter 26 of Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the state or a state public body be acquired without its consent.

History: L. 1957, ch. 132, § 25; L. 1963, ch. 234, § 41; L. 1973, ch. 96, § 20; July 1.



17-2362 Aid and cooperation in planning, constructing or operating projects.

17-2362. Aid and cooperation in planning, constructing or operating projects. For purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine:

(a) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or other rights or privileges therein to any municipality, or to the federal government.

(b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects.

(c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake.

(d) Cause services to be furnished for housing projects of the character which such state public body is otherwise empowered to furnish.

(e) Enter into agreements with respect to the exercise by such state public body of its powers relating to the repair, elimination or closing of unsafe, insanitary or unfit dwellings.

(f) Do any and all things necessary or convenient to aid and co-operate in the planning, undertaking, construction or operation of such housing projects.

(g) Incur the entire expense of any public improvements made by such state public body in exercising the powers granted in this act.

(h) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with any municipality, or authority as agent therefor, respecting action to be taken by such state public body pursuant to any of the powers granted by this act.

(i) Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by a state public body without appraisal, public notice, advertisement or public bidding.

History: L. 1957, ch. 132, § 26; L. 1973, ch. 96, § 21; July 1.



17-2363 Reports and recommendations.

17-2363. Reports and recommendations. At least once a year, the municipality or its authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this act.

History: L. 1957, ch. 132, § 27; L. 1973, ch. 96, § 22; July 1.



17-2364 Invalidity of part.

17-2364. Invalidity of part. Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of this act, or the application thereof to any person or circumstance, is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1957, ch. 132, § 28; April 26.



17-2365 Act controlling; administrative actions.

17-2365. Act controlling; administrative actions. The provisions of this act shall be controlling, notwithstanding anything to the contrary contained in any other law of this state, city charter or local ordinance. Any action of a city or the governing body thereof in carrying out the purposes of this act, whether by resolution, ordinance or otherwise, shall be deemed administrative in character, and no public notice or publication need be made with respect to such action taken.

History: L. 1957, ch. 132, § 29; April 26.






Article 27 PROFESSIONAL CORPORATIONS

17-2706 Professional corporation law; citation.

17-2706. Professional corporation law; citation. This act may be cited as "the professional corporation law of Kansas."

History: L. 1965, ch. 157, § 1; June 30.



17-2707 Definitions.

17-2707. Definitions. As used in this act, unless the context clearly indicates that a different meaning is intended:

(a) "Professional corporation" means a corporation organized under this act.

(b) "Professional service" means the type of personal service rendered by a person duly licensed, registered or certified by this state as a member of any of the following professions, each paragraph constituting one type:

(1) A certified public accountant;

(2) an architect;

(3) an attorney-at-law;

(4) a chiropractor;

(5) a dentist;

(6) an engineer;

(7) an optometrist;

(8) an osteopathic physician or surgeon;

(9) a physician, surgeon or doctor of medicine;

(10) a veterinarian;

(11) a podiatrist;

(12) a pharmacist;

(13) a land surveyor;

(14) a licensed psychologist;

(15) a specialist in clinical social work;

(16) a licensed physical therapist;

(17) a landscape architect;

(18) a registered professional nurse;

(19) a real estate broker or salesperson;

(20) a clinical professional counselor;

(21) a geologist;

(22) a clinical psychotherapist;

(23) a clinical marriage and family therapist;

(24) a licensed physician assistant;

(25) a licensed occupational therapist;

(26) a licensed audiologist;

(27) a licensed speech-pathologist; and

(28) a licensed naturopathic doctor.

(c) "Regulating board" means the court, board or state agency which is charged with the licensing, registering or certifying and regulation of the practice of the profession which the professional corporation is organized to render.

(d) "Qualified person" means:

(1) Any natural person licensed, registered or certified to practice the same type of profession which any professional corporation is authorized to practice;

(2) the trustee of a trust which is a qualified trust under subsection (a) of section 401 of the federal internal revenue code, as in effect on January 1, 2004, or of a contribution plan which is a qualified employee stock ownership plan under subsection (a) of section 409A of the federal internal revenue code, as in effect on January 1, 2004; or

(3) the trustee of a revocable living trust established by a natural person who is licensed, registered or certified to practice the type of profession which any professional corporation is authorized to practice, if the terms of such trust provide that such natural person is the principal beneficiary and sole trustee of such trust and such trust does not continue to hold title to professional corporation stock following such natural person's death for more than a reasonable period of time necessary to dispose of such stock.

History: L. 1965, ch. 157, § 2; L. 1972, ch. 63, § 1; L. 1976, ch. 109, § 1; L. 1980, ch. 242, § 27; L. 1981, ch. 104, § 1; L. 1986, ch. 299, § 1; L. 1991, ch. 79, § 1; L. 1997, ch. 65, § 2; L. 2001, ch. 194, § 1; L. 2003, ch. 128, § 16; L. 2004, ch. 143, § 107; L. 2007, ch. 165, § 1; L. 2010, ch. 126, § 14; Jan. 1, 2011.



17-2708 Same; general corporation law applicable.

17-2708. Same; general corporation law applicable. Except as otherwise provided, the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and amendments thereto, shall apply to a professional corporation organized pursuant to this chapter. Any provisions of the professional corporation law of Kansas shall take precedence over any provision of the Kansas general corporation code which conflicts with it. The provisions of the professional corporation law of Kansas shall take precedence over any law which prohibits a corporation from rendering any type of professional service. Any person authorized to form a professional corporation under K.S.A. 17-2701 et seq., and amendments thereto, also may incorporate under the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and amendments thereto, or organize under the Kansas limited liability company act contained in K.S.A. 17-7662 et seq., and amendments thereto, or organize as a limited liability partnership as defined in K.S.A. 56a-101, and amendments thereto.

History: L. 1965, ch. 157, § 3; L. 1989, ch. 78, § 1; L. 1991, ch. 76, § 8; L. 1994, ch. 140, § 4; L. 1998, ch. 93, § 70; L. 1999, ch. 119, § 82; Jan. 1, 2000.



17-2709 Same; incorporators; articles of incorporation; regulating boards to issue certificates, fees; application and recording fee.

17-2709. Same; incorporators; articles of incorporation; regulating boards to issue certificates, fees; application and recording fee. (a) One or more natural persons, each of whom is licensed to render the same type of professional service within this state, may incorporate a professional corporation to practice that same type of professional service by filing articles of incorporation with the secretary of state. The articles of incorporation shall set forth as its purpose the type of professional service to be practiced through the professional corporation and shall otherwise meet the requirements of the general corporation code of the state of Kansas. A certificate by the regulating board of the profession involved that each of the incorporators is duly licensed to practice that profession, and that the proposed corporate name has been approved, shall be filed in the office of the secretary of state prior to issuance of the certificate of incorporation. When two or more types of professions are to be rendered by such corporation, as shown in the articles of incorporation, a certificate of each regulatory board shall be required. Whenever an amendment is filed to change the name or purposes of any professional corporation, a certificate of each regulatory board involved shall be required.

(b) Each regulating board is authorized and directed to issue the certificate required herein. Each regulating board may charge and collect a fee not to exceed two dollars ($2) for each person so certified.

(c) At the time of filing its articles of incorporation, every professional corporation shall pay the fees required by subsection (a) of K.S.A. 17-7502.

History: L. 1965, ch. 157, § 4; L. 1972, ch. 54, § 18; L. 1976, ch. 99, § 2; July 1.



17-2710 Same; purposes and powers.

17-2710. Same; purposes and powers. A professional corporation may be organized only for the purpose of rendering one type of professional service and service ancillary thereto and shall not engage in any other business, except that a single professional corporation may be organized to and render professional services under any two or more of the types set forth in items (2), (6), (13) and (17) of subsection (b) of K.S.A. 17-2707, and amendments thereto; under any two or more of the types set forth in items (4), (5), (7), (8), (9), (11), (12), (14), (15), (16), (18), (20), (22), (23), (26) or (27) of subsection (b) of K.S.A. 17-2707, and amendments thereto; under any two or more of the types set forth in items (8), (9), (18), (24), (25), (26) and (27) of subsection (b) of K.S.A. 17-2707, and amendments thereto; or under the types set forth in items (16) and (25) of subsection (b) of K.S.A. 17-2707, and amendments thereto, but shall be deemed to have the following purposes, whether or not authorized by its article of incorporation:

(a) To purchase, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated;

(b) to purchase, receive, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares of other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships or individuals, insurance or annuities in any form, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

(c) to pay pensions and establish pension plans, profit-sharing plans, stock bonus plans, stock option plans and other incentive plans for any or all of its directors, officers and employees;

(d) to do all things necessary or incidental to the practice of the profession which the professional corporation is authorized to practice.

History: L. 1965, ch. 157, § 5; L. 1967, ch. 124, § 1; L. 1970, ch. 91, § 1; L. 1972, ch. 63, § 2; L. 1976, ch. 109, § 2; L. 1981, ch. 104, § 3; L. 1997, ch. 37, § 1; L. 2004, ch. 143, § 108; L. 2006, ch. 121, § 1; L. 2007, ch. 165, § 2; July 1.



17-2711 Same; corporate name.

17-2711. Same; corporate name. The corporate name of a corporation organized and operating hereunder may be any name not contrary to law or the ethics of the profession involved. Such name may include any name set forth in K.S.A. 17-6002, but in all cases the corporate name shall end with the word "chartered" or "professional association" or the abbreviation "P.A."

History: L. 1965, ch. 157, § 6; L. 1967, ch. 124, § 2; L. 1970, ch. 91, § 2; L. 1978, ch. 80, § 1; July 1.



17-2712 Same; shares, who may hold; transfer, how; securities law not applicable.

17-2712. Same; shares, who may hold; transfer, how; securities law not applicable. (a) A professional corporation may issue the shares of its capital stock only to a qualified person. A shareholder may voluntarily transfer their shares in a professional corporation to the corporation or to a qualified person with the prior written consent of the corporation unless the articles of incorporation otherwise provide. No shares may be transferred upon the books of the professional corporation or issued by the professional corporation until there is presented to and filed with the corporation a certificate by the regulating board stating that the person to whom the transfer is to be made or the shares issued is duly licensed to render the same type of professional services as that for which the corporation was organized. No shareholder shall enter into any voting trust agreement, proxy, or any other type of agreement vesting another person, other than another shareholder of the same corporation, with authority to exercise the voting power of any or all of their stock. The issuance or transfer of any shares and any proxy, voting trust or other agreement made in violation of this section shall be null and void. Every certificate of stock issued by a professional corporation shall contain substantially the following provision: "The ownership and transfer of this stock and the rights and obligations of stockholders are subject to the limitations and provisions of the professional corporation law of Kansas."

(b) The Kansas securities law as contained in article 12 of chapter 17 of the Kansas Statutes Annotated shall not be applicable to nor govern any transactions relating to any shares of a professional corporation.

(c) A general partnership, if all partners thereof are authorized to render a professional service permitted by the articles of incorporation of the issuing professional corporation and in which at least one partner is authorized by a licensing authority of this state to render in this state a professional service permitted by the articles of incorporation of the corporation, shall be deemed a qualified person for purposes of this section.

(d) A professional corporation or foreign professional corporation in which at least one shareholder is authorized by a licensing authority of this state to render in this state a professional service permitted by the articles of incorporation of the corporation shall be deemed a qualified person for purposes of this section.

History: L. 1965, ch. 157, § 7; L. 1989, ch. 78, § 2; July 1.



17-2713 Same; directors and officers.

17-2713. Same; directors and officers. No person may be a director or officer, other than secretary, of a professional corporation unless he is a shareholder. If the number of shareholders is less than three the number of directors may likewise be less than three, and the officers may be president, treasurer and secretary only, which offices may be combined in one or more persons.

History: L. 1965, ch. 157, § 8; June 30.



17-2714 Same; valuation and purchase of shares upon death or disqualification of shareholder; procedure; conversion to a general business corporation, when.

17-2714. Same; valuation and purchase of shares upon death or disqualification of shareholder; procedure; conversion to a general business corporation, when. If the articles of incorporation or bylaws of a corporation subject to this act fail to state a price or method of determining a price at which the corporation or its shareholders may purchase the shares of a deceased shareholder, or a shareholder no longer qualified to own shares in the corporation, then the price for such shares shall be determined by arbitration pursuant to the rules of the American arbitration association. Unless request in writing is made for arbitration as provided in this section within 30 days after the death or disqualification of a shareholder, the fair value shall be determined by a district judge of the district court in which the principal place of business of the professional corporation is located. The election to incorporate under this act shall constitute a full and final waiver of the right of jury trial on all issues in respect to the price and fair value to be paid for such shares. Upon the death or disqualification of the last shareholder qualifying to be shareholder of a professional corporation hereunder, such corporation shall not be dissolved but shall become a general business corporation. The successors in interest to such disqualified or deceased professional shareholder shall have the authority to amend the articles of incorporation to provide that the corporation may function under and be governed by the Kansas general corporation code to collect its accounts receivable, pay its debts, otherwise wind up its affairs or conduct any business or activity which is permitted under the Kansas general corporation code, and the successors in interest of such shareholder also shall have the authority to elect new directors of the corporation.

History: L. 1965, ch. 157, § 9; L. 1976, ch. 145, § 43; L. 1989, ch. 78, § 3; July 1.



17-2715 Same; act not to affect professional relationships; liability of employee or shareholder of corporation, extent.

17-2715. Same; act not to affect professional relationships; liability of employee or shareholder of corporation, extent. The professional corporation law of Kansas shall not affect any law, duty, right or privilege arising out of or applicable to the relationship between a person rendering professional services and a person receiving those services, including, but not limited to, liability or privilege arising out of the professional services. All rights and obligations pertaining to communications made to, or information received by any qualified person, or such person's advice thereon, shall be extended to the professional corporation of which such person is a shareholder or employee, and to the corporation's officers and employees. Every individual who renders a professional service as an employee of a professional corporation or a foreign professional corporation shall be liable for any negligent or wrongful act or omission in which such individual personally participates to the same extent as if such individual rendered such service in such individual's individual capacity. An employee or shareholder of a professional corporation or a foreign professional corporation shall not be liable for the conduct, actions or omissions of other employees in which such employee or shareholder did not personally participate unless such employee or shareholder was negligent in appointing or supervising that employee. Except as provided in this section, the liability of an employee or shareholder of a professional corporation or foreign professional corporation in such employer or shareholder's capacity as such shall be no greater in any respect than that of an employee or a shareholder of a corporation organized under the Kansas general corporation code contained in K.S.A. 17-6001 et seq., and amendments thereto.

History: L. 1965, ch. 157, § 10; L. 1989, ch. 78, § 4; July 1.



17-2716 Same; authority of professional licensing boards not restricted by this act; additional regulations.

17-2716. Same; authority of professional licensing boards not restricted by this act; additional regulations. Nothing in this chapter restricts or limits in any manner the authority and duty of any regulating board for the licensing of individual persons rendering professional service or the practice of the profession which is within the jurisdiction of the regulating board, notwithstanding that the person is an officer, director, shareholder or employee of a professional corporation and rendering professional service or engaging in the practice of the profession through the professional corporation. Each regulating board shall adopt and enforce, pursuant to law, any additional rules and regulations governing the practice of each profession as are necessary to enforce and comply with this chapter and the law applicable to each profession.

History: L. 1965, ch. 157, § 11; June 30.



17-2717 Same; election to function as general corporation; how made.

17-2717. Same; election to function as general corporation; how made. The corporation may elect, at any time, upon the vote of the owners of a majority of the issued and outstanding shares, to amend its articles of incorporation so as to prohibit its continued operation under this chapter and to substitute therefor authority for the said corporation to function as a corporation under the general corporation laws, chapter 17, Kansas Statutes Annotated. If such election is made, a certificate of amendment shall be filed in the office of the secretary of state, setting forth the purposes for which the corporation shall continue in operation, together with any other amendments necessary to comply with the requirements of chapter 17 of the Kansas Statutes Annotated.

History: L. 1965, ch. 157, § 12; June 30.



17-2718 Same; annual report; annual report fee.

17-2718. Same; annual report; annual report fee. (a) Each professional corporation organized under the laws of this state shall file with the secretary of state an annual report in writing stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if any such corporation's tax period is other than the calendar year it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The report shall be filed at the time prescribed by law for filing the corporation's annual Kansas income tax return. The report shall be made on a form provided by the secretary of state, containing the following information:

(1) The names and addresses of all officers, directors and shareholders of the professional corporation;

(2) a statement that each officer, director and shareholder is or is not a qualified person as defined in K.S.A. 17-2707, and amendments thereto, and setting forth the date on which any shares of the corporation were no longer owned by a qualified person; and

(3) the amount of capital stock issued.

(b) The report shall be signed by its president, secretary, treasurer or other officer duly authorized so to act, or by any two of its directors, or by an incorporator in the event its board of directors shall not have been elected. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be subscribed by the person as true, under penalty of perjury. Upon request by the regulatory board which licenses the shareholders described in the report, a copy of the annual report shall be forwarded to the regulatory board. At the time of filing its annual report, each professional corporation shall pay the annual report fee prescribed by K.S.A. 17-7503, and amendments thereto.

History: L. 1965, ch. 157, § 13; L. 1972, ch. 54, § 19; L. 1973, ch. 90, § 2; L. 1977, ch. 78, § 1; L. 1990, ch. 85, § 1; L. 1991, ch. 76, § 2; L. 1997, ch. 106, § 1; L. 2004, ch. 171, § 17; L. 2005, ch. 157, § 5; L. 2007, ch. 81, § 2; L. 2016, ch. 110, § 12; July 1.



17-2719 Same; forfeiture of corporate right, when; trustees, powers.

17-2719. Same; forfeiture of corporate right, when; trustees, powers. The certificate of incorporation of any corporation organized under this chapter shall be automatically forfeited as of the last day of December in any year if the corporation fails to file the certificate required under this section, or if the certificate filed reflects that any shares of the corporation have been owned by an unqualified person for more than one year preceding the date of the certificate and that no action as required herein has been timely instituted to fix the fair value of such shares. In the event of any such forfeiture, all the powers, privileges and franchises conferred upon such corporation by its certificate of incorporation shall be subject to rescission, and the secretary of state shall notify the corporation by mail, addressed to its registered office, as disclosed by the records of his office, that its corporate existence and rights in this state have been forfeited and canceled, and the corporation dissolved subject to rescission as provided in chapter 17, Kansas Statutes Annotated. The directors and officers in office when any such forfeiture occurs shall be the trustees of the corporation, shall have full authority to wind up its business and affairs, sell and liquidate its property and assets, pay its debts and obligations and to distribute the net assets among the shareholders. The trustees as such shall have power to sue for and recover the debts and property due to corporation, describing it by its corporate name, and may be sued as such. The trustees shall be jointly and severally responsible to the creditors and shareholders of the corporation to the extent of its property and effects that shall have come into their hands.

History: L. 1965, ch. 157, § 14; June 30.



17-2720 Certain entities deemed validly incorporated; requirements.

17-2720. Certain entities deemed validly incorporated; requirements. Any entity organized prior to July 1, 1981, for the purpose of rendering (1) landscape architect services or (2) landscape architect services and architect, engineer or land surveyor services shall be deemed to be a validly incorporated professional corporation if the entity and the organization of the entity meets all requirements of the professional corporation law of Kansas as amended on July 1, 1981.

History: L. 1981, ch. 104, § 2; July 1.






Article 46 ELECTRIC COOPERATIVE, NONPROFIT, MEMBERSHIP CORPORATIONS

17-4601 Citation of act.

17-4601. Citation of act. This act may be cited as "the electric cooperative act."

History: L. 1941, ch. 185, § 1; June 30.



17-4602 Purpose.

17-4602. Purpose. Cooperative, nonprofit, membership corporations may be organized under this act to conduct or promote any lawful business under the general corporation laws of the state and for the purpose of supplying electric energy and promoting and extending the use thereof.

History: L. 1941, ch. 185, § 2; L. 1986, ch. 92, § 1; July 1.



17-4603 Definitions.

17-4603. Definitions. In this act: (a) "Co-operative" means any corporation organized under this act or which becomes subject to this act in the manner hereinafter provided; and (b) "person" means any natural person, firm, association, corporation business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic.

History: L. 1941, ch. 185, § 3; June 30.



17-4604 Powers.

17-4604. Powers. In addition to the powers conferred on all corporations under article 61 of chapter 17 of the Kansas Statutes Annotated, a cooperative shall have power to:

(a) Sue and be sued in its corporate name;

(b) have perpetual existence;

(c) adopt a corporate seal and alter the same;

(d) generate, manufacture, purchase, acquire, accumulate and transmit electric energy, and to distribute, sell, supply, and dispose of electric energy to its members, and to governmental agencies, political subdivisions, and to other persons, who are not receiving central station service from facilities of existing public utilities;

(e) assist its members, governmental agencies, political subdivisions and other persons to whom electric energy or other services are or will be supplied by the cooperative, in wiring their premises and in acquiring, installing and financing electrical and plumbing appliances, equipment, fixtures and apparatus and such corporations may purchase, acquire, lease as lessor or lessee and sell electric and plumbing appliances, equipment, fixtures and apparatus also including, but not limited to, electrical equipment or systems which produce or convert energy or cause more efficient utilization of energy;

(f) construct, purchase, lease, and to equip, maintain and operate, and to sell, assign, convey, lease, mortgage, pledge or encumber electric transmission and distribution lines or systems, electric generating plants, and lands, buildings, structures, dams, easements and rights-of-way, equipment, and any other real or personal property, tangible or intangible, necessary to accomplish the purpose for which the cooperative may be organized hereunder;

(g) purchase, lease as lessee, or otherwise acquire, and to use, and exercise and to sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber, franchises, rights, privileges, licenses and easements;

(h) borrow money and otherwise contract indebtedness, and to issue notes, bonds, and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(i) construct, maintain and operate electric transmission and distribution lines along, upon, under and across publicly owned lands and public thoroughfares, roads, highways, streets, alleys, bridges and causeways in conformity with the laws of the state of Kansas;

(j) exercise the power of eminent domain in the manner provided by the laws of this state for the exercise of such power by other corporations constructing or operating electric transmission and distribution lines or systems;

(k) become an incorporator, promoter, manager, member, stockholder or owner of other corporations or cooperatives, and conduct its business and exercise its powers within this state and to participate with other persons in any corporation, cooperative, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating person would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(l) adopt, amend and repeal bylaws; and

(m) do and perform any other acts and things, and to have and exercise any other powers which may be necessary, to accomplish the purpose for which the cooperative is organized.

History: L. 1941, ch. 185, § 4; L. 1978, ch. 81, § 1; L. 1986, ch. 92, § 2; July 1.



17-4605 Name.

17-4605. Name. The name of a cooperative shall include the words "electric" and "cooperative," and the abbreviation "Inc." The name of a cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in, this state. Only a cooperative or corporation doing business in this state pursuant to this act shall use both the words "electric" and "cooperative" in its name.

History: L. 1941, ch. 185, § 5; June 30.



17-4606 Incorporators.

17-4606. Incorporators. Five or more natural persons, or two or more cooperatives, may organize a cooperative in the manner hereinafter provided.

History: L. 1941, ch. 185, § 6; June 30.



17-4607 Articles of incorporation.

17-4607. Articles of incorporation. Articles of incorporation of a cooperative shall recite that they are executed pursuant to this act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) the names and addresses of the incorporators;

(4) the names and addresses of its trustees; and

(5) the purposes for which it is organized; and may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of its business. Such articles shall be signed by each incorporator.

History: L. 1941, ch. 185, § 7; L. 2000, ch. 39, § 9; July 1.



17-4608 Bylaws.

17-4608. Bylaws. The board of trustees shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, merger or consolidation. Thereafter the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this act or with its articles of incorporation.

History: L. 1941, ch. 185, § 8; June 30.



17-4609 Members.

17-4609. Members. Each incorporator of a cooperative shall be a member thereof, but no other person may become a member thereof unless such other person agrees to use electric energy or other services furnished by the cooperative when they are made available through its facilities. Any member of a cooperative who agrees to use electric energy shall cease to be a member if he does not use electric energy supplied by the cooperative within six months after it is made available to him or if electric energy is not made available to him by the cooperative within two years after he becomes a member, or such lesser period as the bylaws of the cooperative may provide. A husband and wife may hold a joint membership in a cooperative. Membership in a cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

History: L. 1941, ch. 185, § 9; June 30.



17-4610 Meetings of members.

17-4610. Meetings of members. (a) An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided in the bylaws.

(b) Special meetings of the members may be called by the president, by the board of trustees, by any three (3) trustees, or by not less than ten percent (10%) of the members.

(c) Except as otherwise provided in this act, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten (10) days nor more than thirty-five (35) days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail, with postage prepaid, addressed to the member at his or her address as it appears on the records of the cooperative.

(d) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative having not more than one thousand (1,000) members, shall be five percent (5%) of all members, who must be present in person, and of a cooperative having more than one thousand (1,000) members, shall be fifty (50) members, present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

(e) Each member shall be entitled to one (1) vote on each matter submitted to a vote at a meeting of the members.

Voting shall be in person, but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which voting shall be permitted. No person shall vote as proxy more than three (3) members at any meeting of the members.

History: L. 1941, ch. 185, § 10; L. 1978, ch. 81, § 2; July 1.



17-4611 Waiver of notice.

17-4611. Waiver of notice. Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person shall attend such meeting, such attendance shall constitute a waiver of notice of such meeting, unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

History: L. 1941, ch. 185, § 11; June 30.



17-4612 Board of trustees; compensation, when; terms; quorum.

17-4612. Board of trustees; compensation, when; terms; quorum. (a) The business of a cooperative shall be managed by a board of not less than five (5) trustees, each of whom shall be a member of the cooperative. The bylaws shall prescribe the number of trustees, their qualifications, other than those prescribed in this act, the manner of holding meetings of the board of trustees and of electing successors to trustees who shall resign, die, or otherwise be incapable of acting. The bylaws may also provide for the removal of trustees from office and for the election of their successors. Trustees shall not receive any salaries for their services as trustees and except in emergencies, shall not be employed by the cooperative in any capacity involving compensation without the approval of the members. The bylaws may, however, provide that a fixed fee and expenses of attendance may be allowed to each trustee for attendance at each meeting of the board of trustees and for other functions duly authorized for and on behalf of the cooperative.

(b) The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion, shall hold office until the next annual meeting of the members and until their successors are elected and qualify. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next annual meeting of the members, except as otherwise provided in this act. Each trustee shall hold office for the term for which elected and until a successor is elected and qualifies.

(c) Instead of electing all the trustees annually, the bylaws may provide that half of them, or a number as near thereto as possible, shall be elected to serve until the next annual meeting of the members and that the remaining trustees shall be elected to serve until the second succeeding annual meeting. Thereafter, as trustees' terms expire, the members shall elect their successors to serve until the second succeeding annual meeting after their election.

(d) Instead of electing the trustees in the manner as provided in subsections (b) or (c) of this section, the bylaws may provide that the members shall be elected at such annual meetings to serve for terms of three (3) years, except that the terms of the first trustees elected pursuant to this subsection may be fixed in said bylaws for a number of years not exceeding three (3), and upon the expiration thereof all members thereafter to be elected for terms of three (3) years.

(e) A majority of the board of trustees shall constitute a quorum.

(f) If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a trustee.

History: L. 1941, ch. 185, § 12; L. 1959, ch. 121, § 1; L. 1978, ch. 81, § 3; July 1.



17-4613 Districts.

17-4613. Districts. The bylaws may provide for the division of the territory served or to be served by a cooperative into two or more districts for any purpose, including, without limitation, the nomination and election of trustees and the election and functioning of district delegates. In such case the bylaws shall prescribe the boundaries of the district, or the manner of establishing such boundaries, and the manner of changing such boundaries and the manner in which such districts shall function. No member at any district meeting and no district delegate at any meeting shall vote by proxy or by mail.

History: L. 1941, ch. 185, § 13; June 30.



17-4614 Officers; election; agents and employees; removal.

17-4614. Officers; election; agents and employees; removal. The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer, who shall be elected annually by and from the board of trustees. When a person holding any such office ceases to be a trustee he shall cease to hold such office. The offices of secretary and of treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents, or employees as it deems necessary or advisable and shall prescribe their powers and duties. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

History: L. 1941, ch. 185, § 14; June 30.



17-4615 Amendment of articles of incorporation.

17-4615. Amendment of articles of incorporation. A cooperative may amend its articles of incorporation in any manner not inconsistent with this act by complying with the following requirements: The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than 2/3 of those members voting at such meeting, articles of amendment shall be executed on behalf of the cooperative by its president or vice-president and attested by its secretary. The articles of amendment shall recite that they are executed pursuant to this act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office; and

(3) the amendment to its articles of incorporation.

The president or vice-president executing such articles of amendment shall make and annex thereto an affidavit stating that the provisions of this section in respect of the amendment set forth in such articles were duly complied with.

History: L. 1941, ch. 185, § 15; L. 2000, ch. 39, § 10; July 1.



17-4616 Change of location of principal office.

17-4616. Change of location of principal office. A cooperative, upon authorization of its board of trustees or its members, may change the location of its principal office any place within the state of Kansas by filing a certificate reciting such change of principal office, executed by its president or vice-president and attested by its secretary, in the office of the secretary of state.

History: L. 1941, ch. 185, § 16; L. 2000, ch. 39, § 11; July 1.



17-4617 Consolidation.

17-4617. Consolidation. (a) Any two or more cooperatives may consolidate into a new cooperative by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation shall be submitted to a meeting of the members of each consolidating cooperative, the notice of which shall have attached a copy of the proposed articles of consolidation; and

(2) if the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of not less than 2/3 of the members of each consolidating cooperative voting at each such meeting, articles of consolidation in the form approved shall be executed on behalf of each consolidating cooperative by its president or vice-president and attested by its secretary.

(b) Voting on the proposed articles of consolidation shall be in accordance with subsection (e) of K.S.A. 17-4610, and amendments thereto.

(c) The articles of consolidation shall recite that they are executed pursuant to this act and shall state:

(1) The name of each consolidating cooperative and the address of its principal office;

(2) the name of the new cooperative and the address of its principal office;

(3) a statement that each consolidating cooperative agrees to the consolidation;

(4) the names and addresses of the trustees of the new cooperative; and

(5) the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner in which the members of the consolidating cooperatives may or shall become members of the new cooperative.

Such articles may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the new cooperative.

(d) The president or vice-president of each consolidating cooperative executing the articles of consolidation shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such cooperative.

History: L. 1941, ch. 185, § 17; L. 1989, ch. 79, § 1; L. 2000, ch. 39, § 12; July 1.



17-4618 Merger.

17-4618. Merger. (a) Any one or more cooperatives may merge into another cooperative by complying with the following requirements:

(1) The proposition for the merger of the merging cooperative into the surviving cooperative and proposed articles of merger shall be submitted to a meeting of the members of each merging cooperative, the notice of which shall have attached a copy of the proposed articles of merger; and

(2) if the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of not less than 2/3 of the members of each cooperative voting at each such meeting, articles of merger in the form approved shall be executed on behalf of each such cooperative by its president or vice-president and attested by its secretary.

(b) Voting on the proposed articles of merger shall be in accordance with subsection (e) of K.S.A. 17-4610, and amendments thereto.

(c) The articles of merger shall recite that they are executed pursuant to this act and shall state:

(1) The name of each merging cooperative and the address of its principal office;

(2) the name of the surviving cooperative and the address of its principal office;

(3) a statement that each merging cooperative and the surviving cooperative agree to the merger;

(4) the names and addresses of the trustees of the surviving cooperative; and

(5) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner in which members of the merging cooperatives may or shall become members of the surviving cooperative.

Such articles may contain any provisions not inconsistent with this act deemed necessary or advisable for the conduct of the business of the surviving cooperative.

(d) The president or vice-president of each cooperative executing the articles of merger shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such cooperative.

History: L. 1941, ch. 185, § 18; L. 1989, ch. 79, § 2; L. 2000, ch. 39, § 13; July 1.



17-4619 Effect of consolidation or merger.

17-4619. Effect of consolidation or merger. (a) In the case of a consolidation the existence of the consolidating cooperatives shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative; and in case of a merger the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperatives shall be amended to the extent, if any, that changes therein are necessary in the articles of merger;

(b) all the rights, privileges, immunities and franchises and all property, real and personal, including applications for membership, all debts due on whatever account and all other choses in action, of each of the consolidating or merging cooperatives shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed;

(c) the new or surviving cooperative shall be responsible and liable for all the liabilities and obligations of each of the consolidating or merging cooperatives and any claim existing or action or proceeding pending by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place; and

(d) neither the rights of creditors nor any liens upon the property of any such cooperatives shall be impaired by such consolidation or merger.

History: L. 1941, ch. 185, § 19; June 30.



17-4621 Dissolution.

17-4621. Dissolution. (a) A cooperative which has not commenced business may be dissolved by delivering to the secretary of state articles of dissolution which shall be executed on behalf of the cooperative by a majority of the incorporators and which shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) that the cooperative has not commenced business;

(4) that any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

(5) that no debt of the cooperative is unpaid; and

(6) that a majority of the incorporators elect that the cooperative be dissolved.

(b) A cooperative which has commenced business may be dissolved in the following manner: The members at any meeting shall approve, by the affirmative vote of not less than 2/3 of those members voting on such proposal at such meeting, a proposal that the cooperative be dissolved. Upon such approval, a certificate of election to dissolve, hereinafter designated the "certificate," executed on behalf of the cooperative by its president or vice-president, attested by its secretary, and stating:

(1) The name of the cooperative;

(2) the address of its principal office; and

(3) that the members of the cooperative have duly voted that the cooperative be dissolved, shall, together with an affidavit made by its president or vice-president executing the certificate, stating that the statements in the certificate are true, be submitted to the secretary of state for filing.

Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state. The board of trustees shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located. The board of trustees shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities, and do all other things required to wind up its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, shall distribute any remaining sums among its members and former members in proportion to the patronage of the respective members or former members during the seven years next preceding the date of the filing of the certificate by the secretary of state, or if the cooperative has not been in existence for such period, then during the period of its existence prior to such filing. The board of trustees shall thereupon authorize the execution of articles of dissolution, which shall be executed on behalf of the cooperative by its president or vice-president, and attested by its secretary.

The articles of dissolution shall recite that they are executed pursuant to this act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) the date on which the certificate of election to dissolve was filed by the secretary of state;

(4) that there are no actions or suits pending against the cooperative;

(5) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and

(6) that the preceding provisions of this subsection have been duly complied with.

The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

History: L. 1941, ch. 185, § 21; L. 2000, ch. 39, § 14; July 1.



17-4622 Filing of articles; fees.

17-4622. Filing of articles; fees. Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, when executed and accompanied by such affidavits as may be required by applicable provisions of this act, shall be presented to the secretary of state for filing in the records of the secretary's office. If the secretary of state finds that the articles presented conform to the requirements of this act, the secretary, upon the payment of the fees as provided in this act, shall file such articles in the records of the secretary's office. Upon such filing the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for in this section shall be in effect. The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection with such certificates of election to dissolve pursuant to subsection (b) of K.S.A. 17-4621, and amendments thereto.

History: L. 1941, ch. 185, § 22; L. 2000, ch. 39, § 15; July 1.



17-4623 Refunds to members.

17-4623. Refunds to members. Revenues of a cooperative for any fiscal year in excess of the amount thereof necessary:

(a) To defray the expenses of the operation and maintenance of the facilities of the cooperative during such fiscal year;

(b) to pay interest and principal obligations of the cooperative coming due in such fiscal year;

(c) to finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of trustees;

(d) to provide a reasonable reserve for working capital;

(e) to provide a reserve for the payment of indebtedness of the cooperative in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year shall, unless otherwise determined by a vote of the members, be distributed by the cooperative to its members and to other persons to whom the cooperative supplies electric energy or other services, as patronage refunds prorated in accordance with the patronage of the cooperative by the respective members and such other persons, paid for during such fiscal year: Provided, however, That such distribution shall not be made to any such other person until he has become a member of the cooperative.

If such other person does not become a member of the cooperative within one year after the amount of his distributive share or accumulated distributive shares equal the membership fee required by the bylaws of the cooperative, or if no membership fee is required, within two years after the declaration of any such patronage refund, he shall cease to be entitled to such share or shares. Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

History: L. 1941, ch. 185, § 23; June 30.



17-4624 Disposition of property.

17-4624. Disposition of property. (a) The board of trustees of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of trustees shall determine, to secure any indebtedness of the cooperative.

(b) A cooperative may not otherwise sell, mortgage, lease or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized by the affirmative vote of not less than a majority of all the members of the cooperative.

History: L. 1941, ch. 185, § 24; L. 1970, ch. 93, § 1; July 1.



17-4625 Nonliability of members for debts of cooperative.

17-4625. Nonliability of members for debts of cooperative. No member shall be liable or responsible for any debts of the cooperative and the property of the members shall not be subject to execution therefor.

History: L. 1941, ch. 185, § 25; June 30.



17-4626 Recordation of mortgages, effect thereof.

17-4626. Recordation of mortgages, effect thereof. Any mortgage, deed or trust or other instrument executed by a cooperative doing business in this state pursuant to this act, which affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded, filed or indexed as provided by law in the proper office in such county as a mortgage of personal property. All after-acquired property of such cooperative described or referred to as being mortgaged or pledged in any such mortgage, deed of trust or other instrument, shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative, whether or not such property was in existence at the time of the execution of such mortgage, deed or trust or other instrument.

Recordation of any such mortgage, deed of trust or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation, with respect to property owned by such cooperative at the time of the execution of such mortgage, deed of trust or other instrument and therein described or referred to as being mortgaged or pledged thereby. The lien upon personal property of any such mortgage, deed of trust or other instrument shall, after recordation thereof, continue in existence and of record for the period of time specified therein without the refiling thereof or the filing of any renewal certificate, affidavit or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon personal property.

History: L. 1941, ch. 185, § 26; June 30.



17-4627 Easements.

17-4627. Easements. No action or suit may be brought against a cooperative doing business in this state pursuant to this act, or against any agent, servant or employee thereof, by reason of the maintenance of electric transmission or distribution lines on any real property after the expiration of a period of two years of continuous maintenance of such lines without the consent of the person or persons legally entitled to object to such maintenance.

History: L. 1941, ch. 185, § 27; June 30.



17-4628 Trustees, officers or members may take acknowledgments.

17-4628. Trustees, officers or members may take acknowledgments. No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, trustee or member of such cooperative.

History: L. 1941, ch. 185, § 28; June 30.



17-4630 Jurisdiction of the state corporation commission.

17-4630. Jurisdiction of the state corporation commission. Cooperatives doing business in this state pursuant to this act shall be subject to the jurisdiction and control of the corporation commission of this state as provided in those provisions of chapter 66 of Kansas Statutes Annotated applicable to electric utilities.

History: L. 1941, ch. 185, § 30; L. 1976, ch. 110, § 1; July 1.



17-4631 Same; approval of mergers and consolidations.

17-4631. Same; approval of mergers and consolidations. No merger or consolidation of any cooperative, or corporation, organized under the provisions of this act shall become effective until the same has been approved by the corporation commission of the state of Kansas.

History: L. 1941, ch. 185, § 33; June 30.



17-4632 Securities act exemption.

17-4632. Securities act exemption. The provisions of the Kansas uniform securities act shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative doing business in this state pursuant to this act to the United States of America or any agency or instrumentality thereof, or to any mortgage, deed of trust or other instrument executed to secure the same. The provisions of such securities act shall not apply to the issuance of membership certificates by any cooperative.

History: L. 1941, ch. 185, § 31; L. 2004, ch. 154, § 57; July 1, 2005.



17-4633 Invalidity of part.

17-4633. Invalidity of part. If any provisions of this act, or the application of such provision to any person or circumstance is held invalid, the remainder of the act and the application of such provisions to other persons or circumstances shall not be affected thereby. No caption of any section or set of sections shall in any way affect the interpretation of this act or any part thereof.

History: L. 1941, ch. 185, § 32; June 30.



17-4634 Annual report; annual report fee.

17-4634. Annual report; annual report fee. (a) Every corporation organized under the electric cooperative act of this state shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if any such corporation's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The report shall be filed on or before the 15th day of the 4th month following the close of the tax year of the electric cooperative. The report shall be made on a form provided by the secretary of state, containing the following information:

(1) The name of the corporation;

(2) the location of the principal office;

(3) the names and addresses of the president, secretary, treasurer and all directors;

(4) the number of memberships issued; and

(5) the change or changes, if any, in the particulars made since the last annual report.

(b) Such reports shall be signed by the president, vice-president or secretary of the corporation under penalty of perjury and forwarded to the secretary of state. At the time of filing such annual report, each such corporation shall pay an annual report fee in an amount equal to $40.

History: L. 1972, ch. 54, § 20; L. 1973, ch. 90, § 3; L. 1976, ch. 99, § 3; L. 2002, ch. 185, § 40; L. 2004, ch. 171, § 18; L. 2005, ch. 157, § 6; L. 2007, ch. 81, § 3; L. 2016, ch. 110, § 13; July 1.



17-4635 Application of general corporation code.

17-4635. Application of general corporation code. (a) The provisions of the Kansas general corporation code and all powers and rights thereunder shall apply to the corporations organized under the electric cooperative act, except where such provisions are in conflict with or inconsistent with the express provisions of the electric cooperative act.

(b) The provisions of this section shall be a part of and supplemental to the electric cooperative act.

History: L. 2008, ch. 46, § 2; July 1.



17-4651 Title.

17-4651. Title. K.S.A. 17-4651 through 17-4680, and amendments thereto, may be cited as the renewable energy electric generation cooperative act.

History: L. 2003, ch. 81, § 1; July 1.



17-4652 Definitions.

17-4652. Definitions. As used in the renewable energy electric generation cooperative act:

(a) "Cooperative" means any corporation organized under the renewable energy electric generation cooperative act or which becomes subject to the renewable energy electric generation cooperative act in the manner hereinafter provided.

(b) "Person" means any natural person, firm, association, corporation, limited liability company, business trust or partnership.

(c) "Renewable attributes" has the meaning provided in K.S.A. 66-1,184a, and amendments thereto.

(d) "Renewable resources or technologies" means wind, solar, photovoltaic, biomass, hydropower, geothermal, waste incineration and landfill gas resources or technologies.

History: L. 2003, ch. 81, § 2; L. 2007, ch. 4, § 1; July 1.



17-4653 Purpose; incorporators.

17-4653. Purpose; incorporators. Five or more persons may organize a cooperative, nonprofit, membership corporation under the provisions of the renewable energy electric generation cooperative act for the purposes of conducting or promoting any lawful business under the general corporation laws of the state, generating electricity from renewable resources and technologies and transmitting and selling such electricity at wholesale.

History: L. 2003, ch. 81, § 3; July 1.



17-4654 Powers.

17-4654. Powers. (a) In addition to the powers conferred on all corporations under article 61 of chapter 17 of the Kansas Statutes Annotated, a cooperative organized under the renewable energy electric generation cooperative act shall have power to:

(1) Sue and be sued in its corporate name;

(2) have perpetual existence;

(3) adopt a corporate seal and alter the same;

(4) generate, either as the cooperative or as individual members of the cooperative, electricity from renewable resources or technologies and transmit and sell such electricity at wholesale;

(5) sell renewable attributes of the cooperative or of members of the cooperative;

(6) construct, purchase, lease, equip, maintain and operate, and to sell, assign, convey, lease, mortgage, pledge or encumber electric transmission lines or systems, electric generating plants, and lands, buildings, structures, easements and rights-of-way and equipment, and any other real or personal property, tangible or intangible, necessary to accomplish the purpose for which the cooperative may be organized hereunder;

(7) purchase, lease as lessee or otherwise acquire, and use, and exercise and to sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber, franchises, rights, privileges, licenses and easements;

(8) borrow money and otherwise contract indebtedness, and to issue notes, bonds and other evidences of indebtedness, and to secure the payment thereof by mortgage, pledge, or deed of trust of, or any other encumbrance upon, any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues or income;

(9) construct, maintain and operate electric transmission lines along, upon, under and across publicly owned lands and public thoroughfares, roads, highways, streets, alleys, bridges and causeways in conformity with the laws of the state of Kansas;

(10) become an incorporator, promoter, manager, member, stockholder or owner of other corporations or cooperatives, and conduct its business and exercise its powers within this state and to participate with other persons in any corporation, limited liability company, cooperative, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating person would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(11) adopt, amend and repeal bylaws; and

(12) do and perform any other acts and things, and to have and exercise any other powers which may be necessary, to accomplish the purpose for which the cooperative is organized.

(b) No cooperative organized under the renewable energy electric generation cooperative act nor any member of such cooperative shall:

(1) Enter into any contract for parallel generation services pursuant to K.S.A. 66-1,184, and amendments thereto, with regard to power generated by such cooperative or member from renewable resources;

(2) sell electricity at retail or have a certificated territory in this state;

(3) transfer or distribute electricity to any other member of the cooperative; or

(4) resell electricity provided to the cooperative or member by the cooperative's or member's provider of last resort.

History: L. 2003, ch. 81, § 4; July 1.



17-4655 Name.

17-4655. Name. The name of an electric generation cooperative organized under the renewable energy electric generation cooperative act shall include the words "renewable," "generation" and "cooperative" and the abbreviation "Inc." The name of an electric generation cooperative shall be distinct from the name of any other cooperative or corporation organized under the laws of, or authorized to do business in, this state. Only a cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act shall use all of the following words in its name: "Renewable," "generation" and "cooperative."

History: L. 2003, ch. 81, § 5; July 1.



17-4656 Articles of incorporation.

17-4656. Articles of incorporation. (a) The articles of incorporation of a cooperative organized under the renewable energy electric generation cooperative act shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) the names and addresses of the incorporators;

(4) the names and addresses of its directors; and

(5) the purposes for which it is organized.

(b) The articles of incorporation of a cooperative organized under the renewable energy electric generation cooperative act may contain any provisions, not inconsistent with the renewable energy electric generation cooperative act, which are deemed necessary or advisable for the conduct of the business of the cooperative.

(c) The articles of incorporation shall be signed by each incorporator.

History: L. 2003, ch. 81, § 6; July 1.



17-4657 Bylaws.

17-4657. Bylaws. The board of directors shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, merger or consolidation. Thereafter the members shall adopt, amend or repeal the bylaws by the affirmative vote of a majority of those members voting thereon at a meeting of the members. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with the renewable energy electric generation cooperative act or with the cooperative's articles of incorporation.

History: L. 2003, ch. 81, § 7; July 1.



17-4658 Members.

17-4658. Members. Each incorporator of a cooperative shall be a member thereof. No person shall become a member of the cooperative unless such person operates generation facilities which use renewable resources and have a capacity of at least 100 kilowatts and agrees to generate electricity using such facilities and: (a) Transmit and sell at wholesale through the cooperative any such electricity in excess of that used by the person; (b) sell through the cooperative renewable attributes; or (c) both. Any member of a cooperative who so agrees shall cease to be a member of the cooperative if such member does not comply with the terms of the agreement within two years after such person becomes a member, or such lesser period as the bylaws of the cooperative may provide. A husband and wife may hold a joint membership in a cooperative. Membership in a cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

History: L. 2003, ch. 81, § 8; July 1.



17-4659 Meetings of members.

17-4659. Meetings of members. (a) An annual meeting of the members of a cooperative shall be held at such time and place as shall be provided in the bylaws of the cooperative.

(b) Special meetings of the members may be called by the president, by the board of directors, by any three directors or by not less than 10% of the members.

(c) Except as otherwise provided in the renewable energy electric generation cooperative act, written or printed notice stating the time and place of each meeting of the members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than 10 days nor more than 35 days before the date of the meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail, with postage prepaid, addressed to the member at the member's address as it appears on the records of the cooperative.

(d) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative shall be 5% of all members, who must be present in person. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting without further notice.

(e) Each member shall be entitled to one vote on each matter submitted to a vote at a meeting of the members. Voting shall be in person but, if the bylaws so provide, may also be by proxy or by mail, or both. If the bylaws provide for voting by proxy or by mail, they shall also prescribe the conditions under which voting shall be permitted. No person shall vote as proxy more than three members at any meeting of the members.

History: L. 2003, ch. 81, § 9; July 1.



17-4660 Same; waiver of notice.

17-4660. Same; waiver of notice. Any person entitled to notice of a meeting may waive such notice in writing either before or after such meeting. If any such person shall attend such meeting, such attendance shall constitute a waiver of notice of such meeting unless such person participates therein solely to object to the transaction of any business because the meeting has not been legally called or convened.

History: L. 2003, ch. 81, § 10; July 1.



17-4661 Board of directors.

17-4661. Board of directors. (a) The business of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative. The bylaws shall prescribe the number of directors, their qualifications, other than those prescribed in the renewable energy electric generation cooperative act, the manner of holding meetings of the board of directors and of electing successors to directors who resign, die or are otherwise incapable of acting as a director. The bylaws may also provide for the removal of directors from office and for the election of their successors. Directors shall not receive any salary for their services as directors and, except in emergencies, shall not be employed by the cooperative in any capacity involving compensation without the approval of the members. The bylaws may provide that a fixed fee and expenses of attendance may be allowed to each director for attendance at each meeting of the board of directors and for other functions duly authorized for and on behalf of the cooperative.

(b) The directors of a cooperative named in any articles of incorporation, consolidation, merger or conversion shall hold office until the next annual meeting of the members and until their successors are elected and qualify. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect directors to hold office until the next annual meeting of the members, except as otherwise provided in the renewable energy electric generation cooperative act. Each director shall hold office for the term for which elected and until a successor is elected and qualifies.

(c) Instead of electing all the directors annually, the bylaws may provide for half of the directors, or a number as near thereto as possible, to be elected to serve until the next annual meeting of the members and that the remaining directors shall be elected to serve until the second succeeding annual meeting. Thereafter, as directors' terms expire, the members shall elect successor directors to serve until the second succeeding annual meeting after their election.

(d) Instead of electing the directors in the manner provided in subsection (b) or (c), the bylaws may provide that the members shall be elected at such annual meetings to serve for terms of three years, except that the terms of the first directors elected pursuant to this subsection may be fixed in such bylaws for a number of years not exceeding three and, upon the expiration thereof, all members thereafter to be elected for terms of three years.

(e) A majority of the board of directors shall constitute a quorum.

(f) If a husband and wife hold a joint membership in a cooperative, either one, but not both, may be elected a director.

History: L. 2003, ch. 81, § 11; July 1.



17-4662 Officers.

17-4662. Officers. The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer. The offices shall be elected annually by and from the board of directors. When a person holding any such office ceases to be a director, the person shall cease to hold such office. The office of secretary and the office of treasurer may be held by the same person. The board of directors may also elect or appoint such other officers, agents or employees as the board deems necessary or advisable and the board shall prescribe the powers and duties of such officers, agents or employees. Any officer may be removed from office and a successor elected in the manner prescribed in the bylaws.

History: L. 2003, ch. 81, § 12; July 1.



17-4663 Articles of incorporation; amendment.

17-4663. Articles of incorporation; amendment. A cooperative may amend its articles of incorporation in any manner not inconsistent with the renewable energy electric generation cooperative act by complying with the following requirements: The proposed amendment shall be presented to a meeting of the members, the notice of which shall set forth or have attached the proposed amendment. If the proposed amendment, with any changes, is approved by the affirmative vote of not less than 2/3 of those members voting at such meeting, articles of amendment shall be executed on behalf of the cooperative by its president or vice-president and attested by its secretary. The articles of amendment shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state: (a) The name of the cooperative; (b) the address of its principal office; and (c) the amendment to its articles of incorporation. The president or vice-president executing such articles of amendment shall make and annex thereto an affidavit stating that the amendment was submitted and adopted in compliance with the provisions of this section.

History: L. 2003, ch. 81, § 13; July 1.



17-4664 Same; filing of.

17-4664. Same; filing of. Articles of incorporation, amendment, consolidation, merger, conversion or dissolution, when executed and accompanied by such affidavits as required by applicable provisions of the renewable energy electric generation cooperative act, shall be presented to the secretary of state for filing in the records of the secretary's office. If the secretary of state finds that the articles presented conform to the requirements of the renewable energy electric generation cooperative act, the secretary, upon the payment of the fees provided by the renewable energy electric generation cooperative act, shall file such articles in the records of the secretary's office. Upon such filing the incorporation, amendment, consolidation, merger, conversion or dissolution shall be in effect. The provisions of this section shall also apply to certificates of election to dissolve and affidavits executed in connection with such certificates of election to dissolve pursuant to subsection (b) of K.S.A. 17-4668, and amendments thereto.

History: L. 2003, ch. 81, § 18; July 1.



17-4665 Principal office, change of location.

17-4665. Principal office, change of location. A cooperative, upon authorization of its board of directors or its members, may change the location of its principal office to any place within the state of Kansas by filing, in the office of the secretary of state, a certificate which recites such change of principal office and which is executed by the cooperative's president or vice-president and attested by the cooperative's secretary.

History: L. 2003, ch. 81, § 14; July 1.



17-4666 Merger or consolidation.

17-4666. Merger or consolidation. (a) Any two or more cooperatives organized under the renewable energy electric generation cooperative act may merge into a single cooperative, which may be any one of the constituent cooperatives, or may consolidate into a new cooperative formed by the consolidation, by complying with the following requirements:

(1) The proposition for the merger or consolidation of the cooperatives and proposed articles of merger or consolidation shall be submitted to a meeting of the members of each merging or consolidating cooperative, the notice of which shall have attached a copy of the proposed articles of merger or consolidation; and

(2) if the proposed merger or consolidation and the proposed articles of merger or consolidation, with any amendments, are approved by the affirmative vote of not less than 2/3 of the members of each merging or consolidating cooperative voting at each such meeting, the articles of merger or consolidation in the form approved shall be executed on behalf of each merging or consolidating cooperative by its president or vice-president and attested by its secretary.

(b) Voting on the proposed articles of merger or consolidation shall be in accordance with subsection (e) of K.S.A. 17-4659, and amendments thereto.

(c) The articles of merger or consolidation shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state:

(1) The name of each merging or consolidating cooperative and the address of its principal office;

(2) the name of the surviving or new cooperative and the address of its principal office;

(3) a statement that each merging or consolidating cooperative agrees to the merger or consolidation;

(4) the names and addresses of the directors of the surviving or new cooperative; and

(5) the terms and conditions of the merger or consolidation and the mode of carrying the same into effect, including the manner in which the members of the merging or consolidating cooperatives may or shall become members of the surviving or new cooperative.

Such articles may contain any provisions, not inconsistent with the renewable energy electric generation cooperative act, which are deemed necessary or advisable for the conduct of the business of the surviving or new cooperative.

(d) The president or vice-president of each merging or consolidating cooperative executing the articles of merger or consolidation shall make and annex thereto an affidavit stating that such articles were submitted and approved in compliance with the provisions of this section.

History: L. 2003, ch. 81, § 15; July 1.



17-4667 Same; effect.

17-4667. Same; effect. (a) In the case of a consolidation, the existence of the consolidating cooperatives shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new cooperative. In case of a merger, the separate existence of the merging cooperatives shall cease and the articles of incorporation of the surviving cooperatives shall be amended to the extent, if any, that changes therein are necessary in the articles of merger.

(b) All the rights, privileges, immunities and franchises and all property, real and personal, including applications for membership, all debts due on whatever account and all other choses in action, of each consolidating or merging cooperative shall be deemed to be transferred to and vested in the new or surviving cooperative without further act or deed.

(c) The new or surviving cooperative shall be responsible and liable for all liabilities and obligations of each consolidating or merging cooperative and any claim existing or action or proceeding pending by or against any of the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving cooperative may be substituted in its place.

(d) Neither the rights of creditors nor any liens upon the property of any such cooperative shall be impaired by such consolidation or merger.

History: L. 2003, ch. 81, § 16; July 1.



17-4668 Dissolution.

17-4668. Dissolution. (a) A cooperative which has not commenced business may be dissolved by delivering to the secretary of state articles of dissolution which shall be executed on behalf of the cooperative by a majority of the incorporators and which shall state:

(1) The name of the cooperative;

(2) the address of its principal office;

(3) that the cooperative has not commenced business;

(4) that any sums received by the cooperative, less any part thereof disbursed for expenses of the cooperative, have been returned or paid to those entitled thereto;

(5) that no debt of the cooperative is unpaid; and

(6) that a majority of the incorporators elect that the cooperative be dissolved.

(b) A cooperative which has commenced business may be dissolved in the following manner:

(1) The members at any meeting shall approve, by the affirmative vote of not less than 2/3 of those members voting on such proposal at such meeting, a proposal that the cooperative be dissolved. Upon such approval, a certificate of election to dissolve shall be executed on behalf of the cooperative by its president or vice-president and attested by its secretary. Such certificate shall state: (A) The name of the cooperative; (B) the address of its principal office; and (C) that the members of the cooperative have duly voted that the cooperative be dissolved. Such certificate shall be submitted to the secretary of state for filing, together with an affidavit, made by the cooperative's president or vice-president executing the certificate, stating that the statements in the certificate are true.

(2) Upon the filing of the certificate and affidavit by the secretary of state, the cooperative shall cease to carry on its business except to the extent necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the secretary of state. The board of directors shall immediately cause notice of the dissolution proceedings to be mailed to each known creditor of and claimant against the cooperative and to be published once a week for two successive weeks in a newspaper of general circulation in the county where the principal office of the cooperative is located. The board of directors shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations and liabilities, and do all other things required to wind up its business, and after paying or discharging or adequately providing for the payment or discharge of all its debts, obligations and liabilities, shall distribute any remaining sums among its members and former members in proportion to the patronage of the respective members or former members during the seven years next preceding the date of the filing of the certificate by the secretary of state or, if the cooperative has not been in existence for such period, then during the period of its existence prior to such filing. The board of directors shall thereupon authorize the execution of articles of dissolution, which shall be executed on behalf of the cooperative by its president or vice-president, and attested by its secretary.

(3) The articles of dissolution shall recite that they are executed pursuant to the renewable energy electric generation cooperative act and shall state:

(A) The name of the cooperative;

(B) the address of its principal office;

(C) the date on which the certificate of election to dissolve was filed by the secretary of state;

(D) that there are no actions or suits pending against the cooperative;

(E) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor; and

(F) that the preceding provisions of this subsection have been duly complied with.

The president or vice-president executing the articles of dissolution shall make and annex thereto an affidavit stating that the statements made therein are true.

History: L. 2003, ch. 81, § 17; July 1.



17-4669 Excess revenues, distribution to members.

17-4669. Excess revenues, distribution to members. (a) Except as otherwise determined by a vote of the members of the cooperative, revenues of a cooperative for any fiscal year in excess of the following shall be distributed by the cooperative to its members in accordance with the bylaws of the cooperative:

(1) Amounts necessary to defray the expenses of operation and maintenance of facilities of the cooperative during such fiscal year;

(2) amounts necessary to pay interest and principal obligations of the cooperative coming due in such fiscal year;

(3) amounts necessary to finance, or to provide a reserve for the financing of, the construction or acquisition by the cooperative of additional facilities to the extent determined by the board of directors;

(4) amounts necessary to provide a reasonable reserve for working capital;

(5) amounts necessary to provide a reserve for the payment of indebtedness of the cooperative in an amount not less than the total of the interest and principal payments in respect thereof required to be made during the next following fiscal year.

(b) Nothing herein contained shall be construed to prohibit the payment by a cooperative of all or any part of its indebtedness prior to the date when the same shall become due.

History: L. 2003, ch. 81, § 19; July 1.



17-4670 Disposition of property.

17-4670. Disposition of property. (a) The board of directors of a cooperative shall have full power and authority, without authorization by the members thereof, to authorize the execution and delivery of a mortgage or mortgages or a deed or deeds of trust of, or the pledging or encumbering of, any or all of the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenues and income therefrom, all upon such terms and conditions as the board of directors shall determine, to secure any indebtedness of the cooperative.

(b) A cooperative may not otherwise sell, mortgage, lease or otherwise dispose of or encumber all or a substantial portion of its property unless such sale, mortgage, lease or other disposition or encumbrance is authorized by the affirmative vote of not less than a majority of all the members of the cooperative.

History: L. 2003, ch. 81, § 20; July 1.



17-4671 Nonliability of members for debt of cooperative.

17-4671. Nonliability of members for debt of cooperative. No member of a cooperative shall be liable or responsible for any debts of the cooperative and the property of the members shall not be subject to execution therefor.

History: L. 2003, ch. 81, § 21; July 1.



17-4672 Recordation of instruments, effect.

17-4672. Recordation of instruments, effect. Any mortgage, deed or trust or other instrument executed by a cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act, which affects real and personal property and which is recorded in the real property records in any county in which such property is located or is to be located, shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded, filed or indexed as provided by law in the proper office in such county as a mortgage of personal property. All after-acquired property of such cooperative described or referred to as being mortgaged or pledged in any such mortgage, deed of trust or other instrument, shall become subject to the lien thereof immediately upon the acquisition of such property by such cooperative, whether or not such property was in existence at the time of the execution of such mortgage, deed or trust or other instrument. Recordation of any such mortgage, deed of trust or other instrument shall constitute notice and otherwise have the same effect with respect to such after-acquired property as it has under the laws relating to recordation, with respect to property owned by such cooperative at the time of the execution of such mortgage, deed of trust or other instrument and therein described or referred to as being mortgaged or pledged thereby. The lien upon personal property of any such mortgage, deed of trust or other instrument, after recordation thereof, shall continue in existence and of record for the period of time specified therein without the refiling thereof or the filing of any renewal certificate, affidavit or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon personal property.

History: L. 2003, ch. 81, § 22; July 1.



17-4673 Actions or suits affecting easement or lease.

17-4673. Actions or suits affecting easement or lease. No action or suit affecting an easement or lease may be brought against a cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act, or against any agent, servant or employee thereof, by reason of the maintenance of electric transmission lines on any real property after the expiration of a period of two years of continuous maintenance of such lines without the consent of the person or persons legally entitled to object to such maintenance.

History: L. 2003, ch. 81, § 23; July 1.



17-4674 Qualifications to take acknowledgments.

17-4674. Qualifications to take acknowledgments. No person who is authorized to take acknowledgments under the laws of this state shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party, by reason of being an officer, director or member of such cooperative.

History: L. 2003, ch. 81, § 24; July 1.



17-4675 State corporation commission; jurisdiction; approval of merger or consolidation.

17-4675. State corporation commission; jurisdiction; approval of merger or consolidation. (a) Cooperatives doing business in this state pursuant to the renewable energy electric generation cooperative act shall be subject to the jurisdiction and control of the state corporation commission of this state in those provisions of chapter 66 of the Kansas Statutes Annotated applicable to electric utilities.

(b) No merger or consolidation of any cooperative organized under the provisions of the renewable energy electric generation cooperative act shall become effective until approved by the state corporation commission.

History: L. 2003, ch. 81, § 25; July 1.



17-4676 Exemption from securities act.

17-4676. Exemption from securities act. The provisions of the Kansas securities act shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative doing business in this state pursuant to the renewable energy electric generation cooperative act to the United States of America or any agency or instrumentality thereof, or to any mortgage, deed of trust or other instrument executed to secure the same. The provisions of such securities act shall not apply to the issuance of membership certificates by any cooperative.

History: L. 2003, ch. 81, § 26; July 1.



17-4677 Annual report; annual report fee.

17-4677. Annual report; annual report fee. (a) Every cooperative organized under the renewable energy electric generation cooperative act shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the cooperative at the close of business on the last day of its tax period next preceding the date of filing, but if any such cooperative's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The report shall be filed on or before the 15th day of the sixth month following the close of the tax year of the electric cooperative. The report shall be made on a form provided by the secretary of state, containing the following information:

(1) The name of the cooperative;

(2) the location of the principal office of the cooperative;

(3) the names and addresses of the president, secretary, treasurer and directors of the cooperative;

(4) the number of members of the cooperative; and

(5) the change or changes, if any, in the particulars made since the last annual report.

(b) The annual report shall be dated, signed by the president, vice-president or secretary of the cooperative under penalty of perjury and forwarded to the secretary of state. At the time of filing such annual report, the cooperative shall pay an annual report fee in an amount equal to $40.

History: L. 2003, ch. 81, § 27; L. 2004, ch. 171, § 19; L. 2005, ch. 157, § 7; L. 2007, ch. 81, § 4; July 1.



17-4678 Payment of costs associated with distribution and transmission.

17-4678. Payment of costs associated with distribution and transmission. A cooperative organized under the renewable energy electric generation cooperative act shall pay the costs of use of distribution and transmission systems by the cooperative to transmit electricity, the costs of a generation interconnect study to the extent required by the standard provisions for agreements for interconnection and the costs of transmission system improvements, other upgrades and metering necessary for system operation. The cooperative shall negotiate with the owners of distribution and transmission systems for the purpose of determining such costs.

History: L. 2003, ch. 81, § 28; July 1.



17-4679 Payment of costs of certificated retail electric provider.

17-4679. Payment of costs of certificated retail electric provider. If a member of a cooperative organized under the renewable energy electric generation cooperative act is located within the certificated territory of a retail electric supplier, such supplier may charge such member of the cooperative a monthly fee which reflects the cost of providing standby electric service, distribution system repair and maintenance and other reasonable costs of being the provider of last resort.

History: L. 2003, ch. 81, § 29; July 1.



17-4680 Interconnection agreements, requirements.

17-4680. Interconnection agreements, requirements. Any agreement between a cooperative organized under the renewable energy electric generation cooperative act and the owner of distribution or transmission lines directly interconnecting with generation facilities of members of such cooperative for use of such lines by the cooperative shall require that all safety, system reliability and other appropriate issues shall have been satisfactorily resolved by the parties prior to the cooperative's first delivery of electricity.

History: L. 2003, ch. 81, § 30; July 1.



17-4681 Severability.

17-4681. Severability. If any provisions of this act or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the act that can be given effect without the invalid provisions or application. To this end the provisions of this act are severable.

History: L. 2003, ch. 81, § 33; July 1.



17-4682 Application of general corporation code.

17-4682. Application of general corporation code. (a) The provisions of the Kansas general corporation code and all powers and rights thereunder shall apply to the corporations organized under the renewable energy electric generation cooperative act, except where such provisions are in conflict with or inconsistent with express provisions of the renewable energy electric generation cooperative act.

(b) The provisions of this section shall be a part of and supplemental to the renewable energy electric generation cooperative act.

History: L. 2008, ch. 46, § 3; July 1.






Article 47 URBAN RENEWAL LAW

17-4742 Title of act.

17-4742. Title of act. This act shall be known and be cited as the "urban renewal law."

History: L. 1955, ch. 86, § 1; June 30.



17-4743 Legislative findings; declarations of necessity; eminent domain.

17-4743. Legislative findings; declarations of necessity; eminent domain. It is hereby found and declared that there exist in certain cities of the state, slum and blighted areas (as herein defined) which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities and retards the provision of housing accommodations; and that the prevention and elimination of slums and blight is a matter of state policy and state concern in order that the state and certain cities therein shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and that because of the congestion in such slum and blighted area innumerable traffic problems are created which hamper the easy flow of motor vehicles throughout the area, and, while contributing little to the tax income of the state and its municipalities, consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization and other forms of public protection, services and facilities.

It is further found and declared that certain slum or blighted areas, or portions thereof, may require acquisition and clearance, as provided in this act, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in this act, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented; and that to the extent feasible salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process.

It is further found and declared that the powers conferred by this act are for public uses and purposes for which public money may be expended and the power of eminent domain exercised; and that the necessity in the public interest for the provisions herein enacted is hereby declared as a matter of legislative determination.

History: L. 1955, ch. 86, § 2; June 30.



17-4744 Rehabilitation or redevelopment of urban renewal area by private enterprise.

17-4744. Rehabilitation or redevelopment of urban renewal area by private enterprise. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this act, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this act, including the formulation of a workable program, the approval of urban renewal plans (consistent with the general plan for the municipality), the adoption and enforcement of ordinances as provided for in K.S.A. 17-4759, the exercise of its zoning powers, the enforcement of other laws, codes and regulations relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the provision of necessary public improvements.

History: L. 1955, ch. 86, § 3; June 30.



17-4745 Formulation of workable program; provisions for inclusion.

17-4745. Formulation of workable program; provisions for inclusion. A municipality for the purposes of this act may formulate a workable program for utilizing appropriate private and public resources (including those specified in K.S.A. 17-4759) to eliminate, and prevent the development or spread of, slums and urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of slum and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for: The prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning and occupancy controls and standards; the rehabilitation or conservation of slum and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds and other public improvements, by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structure; and the clearance and redevelopment of slum areas or portions thereof.

History: L. 1955, ch. 86, § 4; June 30.



17-4746 Finding of necessity; resolution.

17-4746. Finding of necessity; resolution. No municipality shall exercise any of the powers hereafter conferred by this act until after its local governing body shall have adopted a resolution finding that: (1) One or more slum or blighted areas exist in such municipality; and (2) the rehabilitation, conservation, or redevelopment, or a combination thereof, of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such municipality.

History: L. 1955, ch. 86, § 5; June 30.



17-4747 Urban renewal plans; preparation and approval; acquisition of real property for urban renewal project, limitation.

17-4747. Urban renewal plans; preparation and approval; acquisition of real property for urban renewal project, limitation. (a) A municipality shall not prepare an urban renewal plan for an urban renewal area unless the governing body has, by resolution, determined such an area to be a slum area or a blighted area or a combination thereof and designated such area as appropriate for an urban renewal project. The local governing body shall not approve an urban renewal plan until a general plan for the municipality has been prepared. A municipality shall not acquire real property for an urban renewal project by exercise of the power of eminent domain unless the local governing body has approved the urban renewal plan in accordance with subsection (d) hereof: Provided, A municipality may acquire real property at any time, within an area which the local governing body has determined appropriate for an urban renewal project and regardless of whether or not an urban renewal plan for the area has been approved, by means other than the exercise of the power of eminent domain, whenever the local governing body shall have approved, by resolution, of the acquisition of real property in such an urban renewal area. In order to qualify for financial assistance from the federal government in making such acquisitions, and regardless of any other provisions of the laws of Kansas, the local governing body may assume the responsibility to the federal government to bear any loss that may arise as a result of such acquisition in the event the property so acquired is not used for urban renewal purposes because an urban renewal plan for the project area is not approved, or is amended to omit any of the acquired property, or is abandoned for any reason: Provided further, Real property so acquired shall be subject to all other provisions of the urban renewal law the same as property otherwise acquired, except that in the event the property so acquired is not used for urban renewal purposes because an urban renewal plan for the project area is not approved, or is amended to omit any of the acquired property, or is abandoned for any reason, the property may be disposed of under such reasonable competitive bidding procedures as the municipality shall prescribe.

(b) The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to the municipality. Prior to its approval of an urban renewal plan, the local governing body shall submit such plan to the planning commission of the municipality, if any, for review and recommendations as to its conformity with the general plan for the development of the municipality as a whole. The planning commissions shall submit their written recommendations with respect to the proposed urban renewal plan to the local governing body within thirty (30) days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if no recommendations are received within said thirty (30) days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal plan prescribed by subsection (c) hereof.

(c) The local governing body shall hold a public hearing on an urban renewal plan or substantial modification of an approved urban renewal plan, after public notice thereof by publication in a newspaper having a general circulation in the area of operation of the municipality. The notice shall describe the time, date, place and purpose of the hearing, shall generally identify the urban renewal area covered by the plan, and shall outline the general scope of the urban renewal project under consideration.

(d) Following such hearing, the local governing body may approve an urban renewal plan if it finds that: (1) A feasible method exists for the location of families who will be displaced from the urban renewal area in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such families; (2) the urban renewal plan conforms to the general plan of the municipality as a whole; and (3) the urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise: Provided, That if the urban renewal area or a portion thereof consists of a blighted area of open land which is to be acquired by the municipality for slum clearance and redevelopment, such blighted area shall not be so acquired unless (1) it is to be redeveloped for predominantly residential uses, and (2) the local governing body shall determine that a shortage of housing of sound standards and design which is decent, safe and sanitary exists in the municipality; that the need for housing accommodations has been or will be increased as a result of the clearance of slums in other areas (including other portions of the urban renewal area); that the conditions of blight in the area and the shortage of decent, safe and sanitary housing cause or contribute to an increase in and spread of disease and crime and constitute a menace to the public health, safety, morals or welfare; and that the redevelopment of the area for predominantly residential uses is an integral part of and essential to the program of the municipality for the elimination of slum and blighted areas.

(e) An urban renewal plan may be modified at any time: Provided, That if modified after the lease or sale by the municipality of real property in the urban renewal project area, such modification shall be subject to such rights at law or in equity as a lessee or purchaser, or his successor or successors in interest may be entitled to assert. Any proposed modification which will substantially change the urban renewal plan as previously approved by the local governing body shall be subject to the requirements of this section, including the requirement of a public hearing, before it may be approved.

(f) Upon the approval of an urban renewal plan by the municipality the provisions of said plan with respect to the future use and building requirements applicable to the property covered by said plan shall be controlling with respect thereto.

(g) Notwithstanding any other provisions of this act, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as result of a flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the governor of the state has certified the need for disaster assistance under public law 875, eighty-first congress, or other federal law, the local governing body may approve an urban renewal plan and an urban renewal project with respect to such area without regard to the provisions of subsection (d) of this section and the provisions of this act requiring a general plan for the municipality and a public hearing on the urban renewal project.

History: L. 1955, ch. 86, § 6; L. 1961, ch. 122, § 1; L. 1967, ch. 127, § 1; March 1.



17-4748 Powers of municipality.

17-4748. Powers of municipality. Every municipality shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers in addition to others herein granted:

(a) To undertake and carry out urban renewal projects within its area of operation; and to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this act; and to disseminate slum clearance and urban renewal information.

(b) To provide or to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with an urban renewal project; to install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements; and to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of an urban renewal project, and to include in any contract let in connection with such a project, provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

(c) Within its area of operation, to enter upon any building or property in any urban renewal area in order to make surveys, appraisals, soundings or test borings, and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted; to acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain or otherwise, any real property (or personal property for its administrative purposes) together with any improvements thereon, except the acquisition by eminent domain of the property of public utilities, either publicly or privately owned, lying beyond the corporate limits of the municipality; to hold, approve, clear or prepare for redevelopment any such property; to mortgage, pledge, hypothecate or otherwise encumber or dispose of any real property; to insure or provide for the insurance of any real or personal property, or operations of the municipality against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this act. No statutory provision with respect to the acquisition, clearance or disposition of property by public bodies shall restrict a municipality or other public body exercising powers hereunder, in the exercise of such functions with respect to an urban renewal project, unless the legislature shall specifically so state.

(d) To invest any urban renewal project reserve or sinking funds not required for immediate disbursement, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government or any agency thereof; to redeem such bonds as have been issued pursuant to K.S.A. 17-4751 at the redemption price established therein or to purchase such bonds at less than redemption price, all such bonds so redeemed or purchased to be canceled.

(e) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, or other public body, or from any sources, public or private, for the purposes of this act, and to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality may include in any contract for financial assistance with the federal government for an urban renewal project such conditions imposed pursuant to federal law as the municipality may deem reasonable and appropriate and which are not inconsistent with the purposes of this act.

(f) Within its area of operation, to make or have made all plans necessary to the carrying out of the purposes of this act and to contract with any person, public or private, in making and carrying out such plans and to adopt or approve, modify and amend such plans. Such plans may include, without limitation: (1) A general plan for the locality as a whole; (2) urban renewal plans; (3) plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements; (4) plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and (5) appraisals, title searches, surveys, studies, and other preliminary plans and work necessary to prepare for the undertaking of urban renewal projects. The municipality is authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight, and to apply for, accept and utilize grants of funds from the federal government for such purposes.

(g) To prepare plans and provide assistance for the relocation of families displaced from an urban renewal area to the extent essential for acquiring possession of and clearing such area or parts thereof to permit the carrying out of the urban renewal project, except that nothing in this act shall be construed as authorizing the construction of any public housing.

(h) To appropriate such funds and make such expenditures as may be necessary to carry out the purposes of this act, and to levy taxes and assessments for such purposes; to close, vacate, plan or replan streets, roads, sidewalks, ways or other places; to plan or replan, zone or rezone any part of the municipality or make exceptions from building regulations; and to enter into agreements with an urban renewal agency vested with urban renewal project powers under K.S.A. 17-4756 (which agreements may extend over any period, notwithstanding any provision or rule of law to the contrary), respecting action to be taken by such municipality pursuant to any of the powers granted by this act.

(i) Within its area of operation, to organize, coordinate and direct the administration of the provisions of this act as they apply to such municipality in order that the objective of remedying slum and blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved, and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively.

(j) To exercise all or any part or combination of powers herein granted.

History: L. 1955, ch. 86, § 7; L. 1977, ch. 54, § 24; July 1.



17-4749 Acquisition of property; eminent domain.

17-4749. Acquisition of property; eminent domain. (a) A municipality shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, which it may deem necessary for or in connection with an urban renewal project under this act. A municipality may exercise the power of eminent domain in the manner provided by chapter 26 of the Kansas Statutes Annotated, and acts amendatory thereof or supplementary thereto, or it may exercise the power of eminent domain in the manner now or which may be hereafter provided by any other statutory provisions for the exercise of the power of eminent domain. Property already devoted to a public use may be acquired in like manner: Provided, That no real property belonging to the state, or any political subdivision thereof, may be acquired without its consent.

(b) In any proceeding to fix or assess compensation for damages for the taking of property, or any interest therein, through the exercise of the power of eminent domain or condemnation, evidence or testimony bearing upon the following matters shall be admissible and shall be considered in fixing such compensation or damages, in addition to evidence or testimony otherwise admissible:

(1) Any use, condition, occupancy, or operation of such property which is unlawful or violative of, or subject to elimination, abatement, prohibition, or correction under, any law or any ordinance or regulatory measure of the state, county, municipality, other political subdivision, or any agency thereof, in which such property is located, as being unsafe, substandard, insanitary or otherwise contrary to the public health, safety, or welfare;

(2) The effect on the value of such property, of any such use, condition, occupancy, or operation, or of the elimination, abatement, prohibition, or correction of any such use, condition, occupancy, or operation;

(c) The foregoing testimony and evidence shall be admissible notwithstanding that no action has been taken by any public body or public officer toward the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation. Testimony or evidence that any public body or public officer charged with the duty or authority so to do has rendered, made or issued any judgment, decree, determination or order for the abatement, prohibition, elimination or correction of any such use, condition, occupancy, or operation shall be admissible and shall be prima facie evidence of the existence and character of such use, condition or operation.

History: L. 1955, ch. 86, § 8; June 30.



17-4750 Sale, lease or transfer of property in urban renewal area; owner of property preference to purchase.

17-4750. Sale, lease or transfer of property in urban renewal area; owner of property preference to purchase. (a) A municipality may sell, lease or otherwise transfer real property or any interest therein acquired by it, and may enter into contracts with respect thereto, in an urban renewal area for residential, recreational, commercial, industrial or other uses or for public use, or may retain such property or interest for public use, in accordance with the urban renewal plan, subject to such covenants, conditions and restrictions, including covenants running with the land (and including the incorporation by reference therein of the provisions of an urban renewal plan or any part thereof), as it may deem to be in the public interest or necessary to carry out the purposes of this act: Provided, That such sale, lease, other transfer, or retention, and any agreement relating thereto, may be made only after the approval of the urban renewal plan by the local governing body. The purchasers or lessees and their successors and assigns shall be obligated to devote such real property only to the uses specified in the urban renewal plan, and may be obligated to comply with such other requirements as the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on such real property required by the urban renewal plan. Such real property or interest shall be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the uses provided in such plan; the restrictions upon, and covenants, conditions and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and the objectives of such plan for the prevention of the recurrence of slum or blighted areas. The municipality in any instrument of conveyance to a private purchaser or lessee may provide that such purchaser or lessee shall be without power to sell, lease or otherwise transfer the real property without the prior written consent of the municipality until he has completed the construction of any and all improvements which he has obligated himself to construct thereon. Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred, shall be transferred as rapidly as feasible in the public interest consistent with the carrying out of the provisions of the urban renewal plan. The inclusion in any such contract or conveyance to a purchaser or lessee of any such covenants, restrictions or conditions (including the incorporation by reference therein of the provisions of an urban renewal plan or any part thereof) shall not prevent the filing of such contract or conveyance in the office of the register of deeds of the county in such manner as to afford actual or constructive notice thereof.

(b) A municipality may dispose of real property in an urban renewal area to private persons only under such reasonable competitive bidding procedures as it shall prescribe or as hereinafter provided in this subsection: Provided, however, Any person or persons who singly or together were the owners of any real property in an urban renewal area, which property was acquired by a municipality by condemnation, purchase or otherwise, shall have a preference to purchase such property subject to the provisions of subsection (a) of this section but without compliance with the provisions of this subsection (b), and the municipality shall accept any proposal for such a purchase if it deems it to be in the public interest and in furtherance of the purposes of this act and if such bid is equal to or greater than other bids received. A municipality may, by public notice by publication once each week for two consecutive weeks in a newspaper having general circulation in the community, prior to the execution of any contract to sell, lease or otherwise transfer real property and prior to the delivery of any instrument of conveyance with respect thereto under the provisions of this section, invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate an urban renewal area, or any part thereof. Such notice shall identify the area, or portion thereof, and shall state that such further information as is available may be obtained at such office as shall be designated in said notice. The municipality shall consider all such redevelopment of rehabilitation proposals and the financial and legal ability of the persons making such proposals to carry them out, and may negotiate with any persons for proposals for the purchase, lease or other transfer of any real property acquired by the municipality in the urban renewal area. The municipality may accept such proposal as it deems to be in the public interest and in furtherance of the purposes of this act: Provided, That a notification of intention to accept such proposal shall be filed with the governing body not less than thirty (30) days prior to any such acceptance. Thereafter, the municipality may execute such contract in accordance with the provisions of subsection (a) and deliver deeds, leases and other instruments and take all steps necessary to effectuate such contract.

(c) A municipality may temporarily operate and maintain real property acquired in an urban renewal area pending the disposition of the property for redevelopment, without regard to the provisions of subsection (a) above, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan.

History: L. 1955, ch. 86, § 9; L. 1968, ch. 230, § 1; July 1.



17-4751 Issuance of bonds to finance urban renewal project; mortgages.

17-4751. Issuance of bonds to finance urban renewal project; mortgages. (a) A municipality shall have power to issue bonds from time to time in its discretion to finance the undertaking of any urban renewal project under this act, including, without limiting the generality thereof, the payment of principal and interest upon any advances for surveys and plans for urban renewal projects, and shall also have power to issue refunding bonds for the payment or retirement of such bonds previously issued by it. Such bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects under this act, except that payment of such bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or other source, in aid of any urban renewal projects of the municipality under this act, and by a mortgage of any of such urban renewal projects, or any part thereof, title to which is in the municipality. Except as otherwise herein provided, all refunding bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a.

(b) Bonds issued under this section shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction, and shall not be subject to the provisions of any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under the provisions of this act are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

(c) Bonds issued under this section shall be authorized by resolution or ordinance of the local governing body and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium), be secured in such manner, and have such other characteristics, as may be provided by such resolution or trust indenture or mortgage issued pursuant thereto.

(d) Such bonds may be sold at not less than par at public sales held after notice published prior to such sale in a newspaper having a general circulation in the area of operation and in such other medium of publication as the municipality may determine or may be exchanged for other bonds on the basis of par, except that such bonds may be sold to the federal government at private sale at not less than par, and, in the event less than all of the authorized principal amount of such bonds is sold to the federal government, the balance may be sold at private sale at not less than par at an interest cost to the municipality of not to exceed the interest cost to the municipality of the portion of the bonds sold to the federal government.

(e) In case any of the public officials of the municipality whose signatures appear on any bonds or coupons issued under this act shall cease to be such officials before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such officials had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this act shall be fully negotiable.

(f) In any suit, action or proceeding involving the validity or enforceability of any bond issued under this act or the security thereof, any such bond reciting in substance that it has been issued by the municipality in connection with an urban renewal project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the provisions of this act.

History: L. 1955, ch. 86, § 10; L. 1970, ch. 64, § 47; L. 1977, ch. 58, § 13; May 18.



17-4752 Investments in bonds issued pursuant to act; conditions.

17-4752. Investments in bonds issued pursuant to act; conditions. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking or investment business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries, may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a municipality pursuant to this act or by any urban renewal agency vested with urban renewal project powers under K.S.A. 17-4756: Provided, That such bonds and other obligations shall be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of such bonds or other obligations, moneys in an amount which (together with any other moneys irrevocably committed to the payment of interest on such bonds or other obligations) will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which moneys under the terms of said agreement are required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity. Such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

History: L. 1955, ch. 86, § 11; June 30.



17-4753 Property exempt from levy and sale by execution and judgment charge or lien; alternative remedies.

17-4753. Property exempt from levy and sale by execution and judgment charge or lien; alternative remedies. (a) All property of a municipality, including funds, owned or held by it for the purposes of this act shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property: Provided, however, That the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this act by a municipality on its rents, fees, grants or revenues from urban renewal projects.

(b) The property of a municipality, acquired or held for the purposes of this act, is declared to be public property used for essential public and governmental purposes.

History: L. 1955, ch. 86, § 12; L. 1975, ch. 495, § 11; July 1.



17-4754 Cooperation by public bodies; powers; issuance of general obligation bonds, when; protest; election.

17-4754. Cooperation by public bodies; powers; issuance of general obligation bonds, when; protest; election. (a) For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine: (1) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or other rights or privileges therein to a municipality; (2) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (3) do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan; (4) lend, grant or contribute funds to a municipality; (5) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this act, including the furnishing of funds or other assistance in connection with an urban renewal project; and (6) cause public buildings and public facilities, including parks, playgrounds, recreational, community, education, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake to be furnished; furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places; plan or replan, zone or rezone any part of the public body or make exceptions from building regulations; and cause administrative and other services to be furnished to the municipality. If at any time title to or possession of any urban renewal project is held by any public body or governmental agency, other than the municipality, which is authorized by law to engage in the undertaking, carrying out, or administration or urban renewal projects (including any agency or instrumentality of the United States of America), the provisions of the agreements referred to in this section shall inure to the benefit of and may be enforced by such public body or governmental agency. As used in this subsection, the term "municipality" shall also include an urban renewal agency vested with all of the urban renewal project powers pursuant to the provisions of K.S.A. 17-4756, and any amendments thereto.

(b) Any sale, conveyance, lease or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement or public bidding.

(c) For the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project of an urban renewal agency, a municipality may (in addition to its other powers and upon such terms, with or without consideration, as it may determine) do and perform any or all of the actions or things which by the provisions of subsection (a) of this section, a public body is authorized to do or perform, including the furnishing of financial and other assistance.

(d) For the purposes of this section, or for the purpose of aiding in the planning, undertaking or carrying out of an urban renewal project of a municipality, such municipality may (in addition to any authority to issue bonds pursuant to K.S.A. 17-4751) issue and sell its general obligation bonds: Provided, That before any general obligation bonds may be issued under the urban renewal law, the city shall adopt a resolution, finding and declaring it necessary to issue such bonds, which resolution shall state the purpose for which said bonds are to be issued and the maximum amount of bonds to be issued, and shall contain a statement relating to the provisions for protest as hereinafter provided, which resolution shall be published once each week for two consecutive weeks in the official paper of the city, and if within sixty (60) days after the date of the last publication of said resolution, a protest, signed by not less than five percent (5%) of the electors in the municipality, as determined by the vote cast for secretary of state at the last preceding general election, is filed with the city clerk, the bonds shall not be issued, unless the governing body calls an election within the time and in the manner prescribed by K.S.A. 10-120, or any amendments thereto, and the proposition shall receive the favorable vote of a majority of the votes cast on the proposition: Provided further, That no incorporated city with a population of less than 125,000 shall issue general obligation bonds under the urban renewal law unless issued pursuant to and as the result of an election as hereinbefore prescribed, unless such a city has suffered a catastrophe which the president of the United States has determined to be a major disaster pursuant to Public Law 875, 81st Congress, approved September 30, 1950, as amended (42 U.S.C.A. §§ 1855, 1855a to 1855g), in which case, such a city may issue and sell its general obligation bonds for the purposes set out in this subsection without submitting the proposition to a vote of the electors of such city: Provided, That before any such bonds may be issued, the governing body of the city shall first adopt and publish a resolution as hereinabove provided for in this subsection and if within fifteen (15) days after the last publication of said resolution there shall be filed with the city clerk a written protest against the issuance of said bonds signed by not less than ten percent (10%) of the qualified electors of such city, as determined by the total vote cast for secretary of state at the preceding general election, the governing body shall submit the proposed bond issue to the electors at a special election to be called for that purpose upon at least ten (10) days' notice, to be held not later than sixty (60) days after the filing of such protest, or at a regular city, primary, or general election which will occur not sooner than thirty (30) days and not later than sixty (60) days after the filing of such protest. In the event such an election is required, then such bonds shall not be issued and sold unless a majority of the qualified electors voting on the proposition shall vote in favor thereof.

History: L. 1955, ch. 86, § 13; L. 1957, ch. 156, § 1; L. 1959, ch. 122, § 1; March 31.



17-4755 Instrument executed by municipality; presumption.

17-4755. Instrument executed by municipality; presumption. Any instrument executed by a municipality and purporting to convey any right, title or interest in any property under this act shall be conclusively presumed to have been executed in compliance with the provisions of this act insofar as title or other interest of any bona fide purchasers, lessees or transferees of such property is concerned.

History: L. 1955, ch. 86, § 14; June 30.



17-4756 Exercise of urban renewal project powers; divesting powers and restoring to governing body; abolishment of urban renewal agency; reestablishment of agency.

17-4756. Exercise of urban renewal project powers; divesting powers and restoring to governing body; abolishment of urban renewal agency; reestablishment of agency. (a) A municipality may itself exercise its urban renewal project powers (as herein defined) or may, if the governing body thereof by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency (created by K.S.A. 17-4757) except the powers listed in subsection (h) of K.S.A. 17-4748. In the event the local governing body makes such determination, the urban renewal agency shall be vested with all of the urban renewal project powers in the same manner as though all such powers were conferred on such agency or authority instead of the municipality. If the governing body does not elect to make such determination, the municipality in its discretion may exercise its urban renewal project powers through a board or commission or through such officers of the municipality as the governing body may by resolution determine.

(b) (1) The governing body of any municipality which has heretofore elected to have such powers exercised by an urban renewal agency board of commissioners, may by ordinance, when it shall deem such action to be in the public interest, elect to divest such urban renewal agency board of the powers previously conferred upon it and restore such powers to the municipality. The governing body electing to divest any such board of urban renewal project powers and to exercise the same shall assume, on behalf of the municipality, title to all property, real or personal, owned or held by the urban renewal agency, and shall also assume all debts, contracts and obligations lawfully incurred or entered into by the urban renewal agency board during the period such powers were exercised by such agency.

(2) Any municipality which has elected to have such powers exercised by an urban renewal agency may also, by ordinance, provide for the division and assignment of urban renewal powers to the agency and to the municipality itself, except the powers listed in subsection (h) of K.S.A. 17-4748 shall not be assigned to any urban renewal agency board. In the event the governing body makes such determination, the urban renewal agency board shall be vested with the urban renewal powers specified by ordinance in the same manner as though such powers were conferred on such agency instead of the municipality.

(3) Any municipality electing, under subsection (b)(1) of this section, to divest such urban renewal agency board of the powers previously conferred upon it, may, by ordinance, abolish such urban renewal agency board. Any such municipality may, by subsequent ordinance, reestablish an urban renewal agency board which has been previously abolished.

(c) As used in this section, the term "urban renewal project powers" shall include the rights, powers, functions and duties of a municipality under this act, except the following: The power to determine an area to be a slum or blighted area or combination thereof and to designate such area as appropriate for an urban renewal project; the power to approve and amend urban renewal plans and to hold any public hearings required with respect thereto; the power to establish a general plan for the locality as a whole; the power to formulate a workable program under K.S.A. 17-4745; the powers, duties and functions referred to in K.S.A. 17-4759; the power to make the determinations and findings provided for in K.S.A. 17-4744, 17-4746 and subsection (d) of 17-4747; the power to issue general obligation bonds; and the power to appropriate funds, to levy taxes and assessments, and to exercise other powers provided for in subsection (h) of K.S.A. 17-4748: Provided, That in the carrying out of the urban renewal plan under the provisions of this act, public utilities, either publicly or privately owned, shall not be required to locate, remove or readjust utility facilities and services without fair and reasonable compensation.

History: L. 1955, ch. 86, § 15; L. 1975, ch. 139, § 1; April 5.



17-4757 Urban renewal agency; creation; transaction of business and exercise of powers subject to approval of governing body; commissioners; terms; vacancies; expenses; quorum; chairman and vice-chairman; executive director; employees; annual reports; removal from office, when.

17-4757. Urban renewal agency; creation; transaction of business and exercise of powers subject to approval of governing body; commissioners; terms; vacancies; expenses; quorum; chairman and vice-chairman; executive director; employees; annual reports; removal from office, when. (a) There is hereby created in each municipality a public body corporate and politic to be known as the "urban renewal agency" of the municipality. Such agency shall not transact any business or exercise its powers hereunder until or unless the local governing body has made the finding prescribed in K.S.A. 17-4746, and amendments thereto, and has elected to have the urban renewal project powers exercised by an urban renewal agency as provided in K.S.A. 17-4756, and amendments thereto.

(b) Subject to the provisions of K.S.A. 2016 Supp. 12-16,128, and amendments thereto, if the urban renewal agency is authorized to transact business and exercise powers hereunder, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency which shall consist of five commissioners. Of the commissioners first appointed, one shall be appointed for a term of one year; one for a term of two years; one for a term of three years; and two for a term of four years. On the expiration of the term of each commissioner, such commissioner's successor shall be appointed for a term of four years. Any vacancy shall be filled by appointment for the unexpired term.

(c) A commissioner shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of such commissioner's duties. Each commissioner shall hold office until such commissioner's successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk of the municipality and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

The powers of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present, unless in any case the bylaws shall require a larger number. Any persons may be appointed as commissioners if they reside within the area of operation of the agency (which shall be coterminous with the area of operation of the municipality) and are otherwise eligible for such appointments under this act.

The members shall elect a chairman and vice-chairman from among the commissioners. An agency may employ an executive director, technical experts and such other agents and employees, permanent and temporary, as it may require, and determine their qualifications, duties and compensation. An agency may employ or retain its own counsel and legal staff. An agency authorized to transact business and exercise powers under this act shall file, with the local governing body, on or before March 31 of each year, a report of its activities for the preceding calendar year, which report shall include a complete financial statement setting forth its assets, liabilities, income and operating expense as of the end of such calendar year. At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that such report has been filed with the municipality and that the report is available for inspection during business hours in the office of the city clerk and in the office of the agency.

(d) For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed only after a hearing and after such commissioner shall have been given a copy of the charges at least 10 days prior to such hearing and have had an opportunity to be heard in person or by counsel.

History: L. 1955, ch. 86, § 16; L. 2008, ch. 163, § 14; July 1.



17-4758 Acquisition of interest in project by public officials, commissioners or employees; disclosures; holding other public office; violation of section, effect.

17-4758. Acquisition of interest in project by public officials, commissioners or employees; disclosures; holding other public office; violation of section, effect. No public official or employee of a municipality (or board or commission thereof), and no commissioner or employee of an urban renewal agency which has been vested by a municipality with urban renewal project powers under K.S.A. 17-4756 shall voluntarily acquire any interest, direct or indirect, in any urban renewal project, or in any property included or planned to be included in any urban renewal project of such municipality or in any contract or proposed contract in connection with such urban renewal project. Where such acquisition is not voluntary, the interest acquired shall be immediately disclosed in writing to the local governing body and such disclosure shall be entered upon the minutes of the governing body.

If any such official, commissioner or employee presently owns or controls or owned or controlled within the preceding two (2) years, any interest, direct or indirect, in any property which he knows is included or planned to be included in an urban renewal project, he shall immediately disclose this fact in writing to the local governing body, and such disclosure shall be entered upon the minutes of the governing body, and any such official, commissioner or employee shall not participate in any action by the municipality (or board or commission thereof), or urban renewal agency affecting such property.

Any disclosure required to be made by this section to the local governing body shall concurrently be made to an urban renewal agency which has been vested with urban renewal project powers by the municipality pursuant to the provisions of K.S.A. 17-4756. No commissioner or other officer of any urban renewal agency, board or commission exercising powers pursuant to this act shall hold any other public office under the municipality other than his commissionership or office with respect to such urban renewal agency, board or commission. Any violation of the provisions of this section shall constitute misconduct in office.

History: L. 1955, ch. 86, § 17; June 30.



17-4759 Ordinances relating to repair, closing, demolition or removal of structures unsafe, insanitary, dangerous or inimical to welfare of residents; complaints and orders issued pursuant thereto.

17-4759. Ordinances relating to repair, closing, demolition or removal of structures unsafe, insanitary, dangerous or inimical to welfare of residents; complaints and orders issued pursuant thereto. (a) Whenever any municipality finds that there exist in such municipality structures which are unfit for human use or habitation due to dilapidation, defects increasing the hazards of fire, accidents or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions, including those set forth in subsection (c), rendering such structures unsafe, insanitary or dangerous or detrimental to the health, safety or morals, or otherwise inimical to the welfare of the residents of such municipality, the municipality may require or cause the repair, closing, demolition or removal of such structures in the manner herein provided. "Residential structure" or "dwelling" means any building, or structure, or part thereof, used and occupied for human habitation or intended to be so used, and includes any appurtenances belonging thereto or usually enjoyed therewith. "Nonresidential structure" means any structure which is used for other than residential purposes, or a part of such structure, or a structure a part of which is used for other than residential purposes and, where applicable, the premises on which such structures are situated.

(b) Upon the adoption of an ordinance finding that structural conditions of the character described in subsection (a) exist within a municipality, the governing body of such municipality is hereby authorized to adopt ordinances relating to the structures within such municipality which are unfit for human use or habitation. Such ordinances shall include the following provisions that:

(1) A public officer be designated or appointed to exercise the powers prescribed by the ordinances.

(2) Whenever a petition is filed with the public officer or by at least five residents of the municipality charging that any structure is unfit for human use or habitation or whenever it appears to the public officer, on the officer's own motion, that any structure is unfit for human use or habitation, the officer, if the officer's preliminary investigation discloses a basis for such charges, shall issue and cause to be served upon the owner, every mortgagee of record and all parties in interest in such structure, including persons in possession, a complaint stating the charges. Such complaint shall contain a notice that: A hearing will be held before the public officer or the officer's designated agent at a place therein fixed not less than 10 days nor more than 30 days after the serving of the complaint; that the owner, mortgagee and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer.

(3) If, after such notice and hearing, the public officer determines that the structure under consideration is unfit for human use or habitation, the officer shall state in writing the findings of facts in support of such determination and shall issue and cause to be served upon the owner thereof an order which:

(A) Requires the owner, within the time specified in the order, to repair, alter, or improve such structure to render it fit for human use or habitation or to vacate and close the structure until conformance with ordinances established under this law if the repair, alteration or improvement of the structure can be made at a reasonable cost in relation to the replacement value of the structure. The ordinance of the municipality shall fix a certain percentage of such cost as being reasonable; or

(B) requires the owner, within the time specified in the order, to remove or demolish such structure if the repair, alteration or improvement of the structure cannot be made at a reasonable cost in relation to the replacement value of the structure. The ordinance of the municipality shall fix a certain percentage of such cost as being reasonable.

(4) If the owner fails to comply with an order to repair, alter or improve or to vacate and close the structure, the public officer may cause such structure to be repaired, altered or improved, or to be vacated and closed.

(5) If the owner fails to comply with an order to remove or demolish the structure, the public officer may cause such structure to be removed or demolished.

(6) The amount of the cost of the repairs, alterations, improvements, vacating and closing or removal or demolition by the public officer shall be a lien against the real property upon which the cost was incurred. Such lien shall include allowance of the officer's costs and the necessary attorney's fees and may be foreclosed in judicial proceedings in the manner provided or authorized by law for loans secured by liens on real property. In lien [lieu] of foreclosure, the costs, including the officer's costs, may be assessed as a special assessment against the lot or parcel of land on which the structure was located, in which case the city clerk, at the time of certifying other city taxes, shall certify the unpaid portion of the costs and the county clerk shall extend the same on the tax rolls of the county against the lot or parcel of land. If the structure is removed or demolished by the public officer, the officer shall sell the materials of such structure and shall credit the proceeds of the sale against the cost of the removal or demolition. If there is any balance remaining it shall be paid to the parties entitled thereto as determined by proper judicial proceedings instituted by the public officer after deducting the costs of such judicial proceedings, including necessary attorneys' fees incurred therein, as determined by the court.

(c) An ordinance adopted by a municipality pursuant to this section shall provide that the public officer may determine that a structure is unfit for human use or habitation if the officer finds that conditions exist in such structure which are dangerous or injurious to the health, safety or morals of the occupants of such buildings or other residents of the municipality or which have a blighting influence on properties in the area. Such conditions may include, but are not limited to, the following: Defects increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation; air pollution; light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness; overcrowding; inadequate ingress and egress; dead and dying trees, limbs or other unsightly natural growth or unsightly appearances that constitute a blight to adjoining property, the neighborhood or the city; walls, sidings or exteriors of a quality and appearance not commensurate with the character of the properties in the neighborhood; unsightly stored or parked material, equipment, supplies, machinery, trucks or automobiles or parts thereof; vermin infestation; inadequate drainage; or any violation of health, fire, building or zoning regulations, or any other laws or regulations relating to the use of land and the use and occupancy of buildings and improvements. Such ordinance may provide additional standards to guide the public officer or the officer's agents or employees in determining the fitness of a structure for human use or habitation.

(d) Complaints or orders issued by a public officer pursuant to an ordinance adopted under this section shall be served upon persons either personally or by registered or certified mail. If the location of such persons is unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer makes an affidavit to that effect, service may be made by publishing the complaint or order once in a newspaper printed and published in the municipality or, in the absence of such newspaper, in one printed and published in the county and circulating in the municipality in which the structures are located. A copy of such complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order. A copy of such complaint or order also shall be filed with the clerk of the district court of the county in which the structure is located and the filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

(e) Any person affected by an order issued by a public officer pursuant to this section may petition the district court of the county in which the property is located for an injunction restraining the public officer from carrying out the provisions of the order. Upon such petition, the court may issue a temporary injunction restraining the public officer pending the final disposition of the case. Such petition shall be filed not later than 30 days after the posting and service of the order of the public officer. Hearings shall be held by the court on such petition as soon thereafter as possible and shall be given preference over other matters before the court. The court shall hear and determine the issues raised and shall enter a final order or decree in the proceedings. In all such proceedings the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies and no person affected by an order of a public officer pursuant to this section shall be entitled to recover any damages for action taken pursuant to such order or because of compliance by such person with such order.

(f) An ordinance adopted by the governing body of the municipality pursuant to this section may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this section, including, in addition to others herein granted, the power to:

(1) Investigate the structure conditions in the municipality in order to determine which structures therein are unfit for human use or habitation;

(2) administer oaths and affirmations, examine witnesses and receive evidence;

(3) enter upon premises for the purpose of making examinations, provided that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession, and obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted;

(4) appoint and fix the duties of such officers, agents and employees as the officer deems necessary to carry out the purposes of such ordinance; and

(5) delegate any of the officer's functions and powers under such ordinance to such officers, agents and employees as the officer may designate.

(g) As soon as possible after adopting an ordinance under this section, the governing body of any municipality shall prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the structures in such municipality to determine the fitness of such structures for human use or habitation, and for the enforcement and administration of its ordinance or ordinances adopted under this section.

(h) Nothing in this section shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof and the powers conferred by this section shall be in addition and supplemental to the powers conferred by any other law.

(i) Nothing in this section shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise.

(j) Any municipality, by ordinance adopted by its governing body, may:

(1) Prescribe minimum standards for the use and occupancy of any type structure throughout the city;

(2) prevent the use or occupancy of any structure which is injurious to the public health, safety, morals or welfare; and

(3) prescribe punishment for the violation of any provision of such ordinance.

History: L. 1955, ch. 86, § 18; L. 1965, ch. 155, § 1; L. 1981, ch. 173, § 54; L. 1998, ch. 159, § 1; July 1.



17-4759a Same; purpose of act.

17-4759a. Same; purpose of act. This act is intended to authorize a municipality to prescribe minimum standards for all types of structures (both "residential" and "nonresidential") and to regulate their use, occupancy, maintenance and repair, removal and demolition. This expansion of K.S.A. 17-4759 to include "nonresidential" structures is not intended to limit or impair in any manner a municipality's power to prescribe minimum housing standards within the municipality.

History: L. 1965, ch. 155, § 2; May 18.



17-4760 Definitions.

17-4760. Definitions. The following terms wherever used or referred to in this act, shall have the following meanings, unless a different meaning is clearly indicated by the context:

(a) "Agency" or "urban renewal agency" shall mean a public agency created by K.S.A. 17-4757.

(b) "Municipality" shall mean any incorporated city in the state of Kansas.

(c) "Public body" shall mean the state or any municipality, township, village, board, commission, authority, district, or any other subdivision or public body of the state.

(d) "Local governing body" shall mean the council, commission or other legislative body charged with governing the municipality.

(e) "Mayor" shall mean the mayor of a municipality or other officer or body having the duties customarily imposed upon the executive head of a municipality.

(f) "Clerk" shall mean the clerk and other official of the municipality who is the custodian of the official records of such municipality.

(g) "Federal government" shall include the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(h) "Slum area" shall mean an area in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals or welfare.

(i) "Blighted area" shall mean an area (other than a slum area) which by reason of the presence of a substantial number of slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a municipality, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use: Provided, That if such blighted area consists of open land the conditions contained in the proviso in K.S.A. 17-4747(d) shall apply.

(j) "Urban renewal project" may include undertakings or activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of slums and blight, and may involve slum clearance and redevelopment in an urban renewal area, or rehabilitation or conservation in an urban renewal area, or any combination or part thereof in accordance with an urban renewal plan.

(k) "Slum clearance and redevelopment" may include: (1) Acquisition of a slum area or a blighted area or portion thereof; (2) demolition and removal of buildings and improvements; (3) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban renewal provisions of this act in accordance with the urban renewal plan; and (4) making the land available for development or redevelopment by private enterprise or public agencies (including sale, initial leasing, or retention by the municipality itself) at its fair value for uses in accordance with the urban renewal plan.

(l) "Rehabilitation" or "conservation" may include the restoration and renewal of a slum or blighted area or portion thereof, in accordance with an urban renewal plan, by: (1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements; (2) acquisition of real property and demolition or removal of buildings and improvements thereon where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; (3) installation, construction or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban renewal provisions of this act; and (4) the disposition of any property acquired in such urban renewal area (including sale, initial leasing, or retention by the municipality itself) at its fair value for uses in accordance with such urban renewal plan.

(m) "Urban renewal area" means a slum area or a blighted area or a combination thereof which the local governing body designates as appropriate for an urban renewal project.

(n) "Urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan: (1) Shall conform to the general plan for the municipality as a whole; and (2) shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the urban renewal area, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(o) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest, right and use, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise.

(p) "Bonds" shall mean any bonds (including refunding bonds), notes, interim certificates, certificates of indebtedness, debentures or other obligations.

(q) "Obligee" shall include any bondholder, agents or trustees for any bondholders, or lessor demising to the municipality property used in connection with an urban renewal project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the municipality.

(r) "Person" shall mean any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other person acting in a similar representative capacity.

(s) "Area of operation" shall mean the area within the corporate limits of the municipality and the area within five (5) miles of such limits, except that it shall not include any area which lies within the territorial boundaries of another incorporated city unless a resolution shall have been adopted by the governing body of such other city declaring a need therefor and except that it shall not include any area lying beyond the territorial boundaries of the county in which the municipality is located.

(t) "Board" or "commission" shall mean a board, commission, department, division, office, body or other unit of the municipality.

(u) "Public officer" shall mean any officer who shall be delegated by the local governing body to be in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or to other activities concerning dwellings in the municipality.

History: L. 1955, ch. 86, § 19; L. 1957, ch. 157, § 1; June 29.



17-4761 Invalidity of part; act supplemental to other laws.

17-4761. Invalidity of part; act supplemental to other laws. Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of this act, or the application thereof to any person or circumstances, is held invalid, the remainder of the act and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

Insofar as the provisions of this act are inconsistent with the provisions of any other law, the provisions of this act shall be controlling. The powers conferred by this act shall be in addition and supplemental to the powers conferred by any other law.

History: L. 1955, ch. 86, § 20; June 30.



17-4762 Township authorized to administer, receive and expend federal funds.

17-4762. Township authorized to administer, receive and expend federal funds. If, prior to the effective date of this act, any persons residing within a township and outside the corporate limits of any city having [have]submitted an application to an agency of the United States government for moneys to assist in providing additional housing facilities in the community in which such persons reside, the governing body of the township, in which such persons reside shall be authorized, upon approval of such project application, to administer such project and to receive and expend any federal moneys granted therefor in accordance with any terms, rules, regulations or requirements of the federal agency granting such moneys.

History: L. 1971, ch. 324, § 1; April 9.






Article 49 UNIFORM ACT FOR SIMPLIFICATION OF FIDUCIARY SECURITY TRANSFERS

17-4903 Definitions.

17-4903. Definitions. In this act, unless the context otherwise requires:

(a) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust, or other instrument of transfer.

(b) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir, or creditor, a beneficiary under a trust, a conservatee, a beneficial owner of a security registered in the name of a nominee, or a minor owner of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on his behalf, and includes a claim that the transfer would be a [in] breach of fiduciary duties.

(c) "Corporation" means a private or public corporation, association or trust issuing a security.

(d) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian, nominee, receiver, assignee for benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.

(e) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(f) "Security" includes any share of stock, bond, debenture, note, or other security issued by a corporation which is registered as to ownership on the books of the corporation.

(g) "Transfer" means a change on the books of a corporation in the registered ownership of a security.

(h) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.

History: L. 1961, ch. 123, § 1; L. 1965, ch. 150, § 6; Jan. 1, 1966.



17-4904 Registration in the name of a fiduciary.

17-4904. Registration in the name of a fiduciary. A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as a fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship; and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security.

History: L. 1961, ch. 123, § 2; July 1.



17-4905 Assignment by a fiduciary.

17-4905. Assignment by a fiduciary. Except as otherwise provided in this act, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:

(a) May assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;

(b) May assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and

(c) It is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.

History: L. 1961, ch. 123, § 3; July 1.



17-4906 Evidence of appointment or incumbency.

17-4906. Evidence of appointment or incumbency. A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:

(a) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty days before the transfer; or

(b) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate.

Corporations and transfer agents may adopt standards with respect to evidence of appointment or encumbency under this subsection provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this paragraph (b) except to the extent that the contents relate directly to the appointment or incumbency.

History: L. 1961, ch. 123, § 4; July 1.



17-4907 Adverse claims.

17-4907. Adverse claims. (a) A person asserting a claim of beneficial interest adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this act relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in subsection (b).

(b) As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty (30) days after the mailing and shall then make the transfer unless restrained by a court order.

History: L. 1961, ch. 123, § 5; July 1.



17-4908 Nonliability of corporation and transfer agent.

17-4908. Nonliability of corporation and transfer agent. A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this act.

History: L. 1961, ch. 123, § 6; July 1.



17-4909 Nonliability of third persons.

17-4909. Nonliability of third persons. (a) No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves a breach, unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary, or that the transaction was otherwise in breach of duty.

(b) If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of this act incurs no liability.

(c) This section does not impose any liability upon the corporation or its transfer agent.

History: L. 1961, ch. 123, § 7; July 1.



17-4910 Rights and duties of corporation and transfer agents in registering or transferring securities.

17-4910. Rights and duties of corporation and transfer agents in registering or transferring securities. (a) The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.

(b) This act applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.

History: L. 1961, ch. 123, § 8; July 1.



17-4911 Tax obligations of corporation and transfer agents; proof of inheritance tax lien release not required prior to transfer.

17-4911. Tax obligations of corporation and transfer agents; proof of inheritance tax lien release not required prior to transfer. The uniform act for the simplification of fiduciary security transfers does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession or other taxes imposed by the laws of this state. For purposes of the lien imposed by K.S.A. 79-1569, and amendments thereto, however, a transfer made under the provisions of such act shall be deemed to have been made in accordance with law, and a corporation or transfer agent need not require that a fiduciary furnish a consent to transfer as proof of release of the lien prior to the completion of a transfer made under the provisions of such act.

History: L. 1961, ch. 123, § 9; L. 1997, ch. 82, § 1; July 1.



17-4912 Uniformity of interpretation.

17-4912. Uniformity of interpretation. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1961, ch. 123, § 10; July 1.



17-4913 Title of act.

17-4913. Title of act. This act may be cited as the uniform act for the simplification of fiduciary security transfers.

History: L. 1961, ch. 123, § 11; July 1.






Article 49a UNIFORM TRANSFER ON DEATH SECURITY REGISTRATION ACT

17-49a01 Definitions.

17-49a01. Definitions. As used in the uniform TOD security registration act:

(a) "Beneficiary form" means a registration of a security which identifies the present owner of the security and the intention of the owner regarding the person or persons who will become the owner or owners of the security upon the death of the owner.

(b) "Person" means an individual, a corporation, a partnership, an association, trust or an organization.

(c) "Register" including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(d) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(e) "Security" means a certificated or uncertificated security as defined in K.S.A. 84-8-102, and amendments thereto, or as defined in K.S.A. 17-12a102, and amendments thereto, or a security account.

(f) "Security account" means (1) a reinvestment account associated with a security, a securities account with a broker, an agency account with a bank or trust company, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death, or (2) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(g) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

History: L. 1994, ch. 44, § 1; L. 1995, ch. 176, § 1; L. 1996, ch. 227, § 1; L. 2004, ch. 154, § 58; L. 2008, ch. 11, § 1; July 1.



17-49a02 Registration in beneficiary form; sole or joint tenancy ownership.

17-49a02. Registration in beneficiary form; sole or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

History: L. 1994, ch. 44, § 2; July 1.



17-49a03 Same; applicable law.

17-49a03. Same; applicable law. A security or security account may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

History: L. 1994, ch. 44, § 3; L. 2008, ch. 11, § 2; July 1.



17-49a04 Same; origination.

17-49a04. Same; origination. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

History: L. 1994, ch. 44, § 4; July 1.



17-49a05 Same; form.

17-49a05. Same; form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.

History: L. 1994, ch. 44, § 5; July 1.



17-49a06 Same; effect

17-49a06. Same; effect The designation of a "TOD" or "POD" beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

History: L. 1994, ch. 44, § 6; July 1.



17-49a07 Ownership on death of owner.

17-49a07. Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. If any beneficiary should predecease the owner, then the security may be registered to another person or persons, in accordance with the beneficiary designation made by the owner or owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common, in equal shares unless otherwise directed by the beneficiary designation. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

History: L. 1994, ch. 44, § 7; L. 1996, ch. 227, § 2; L. 2010, ch. 44, § 13; July 1.



17-49a08 Protection of registering entity.

17-49a08. Protection of registering entity. (a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this act.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this act.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with K.S.A. 17-49a07 and does so in good faith reliance (1) on the registration, (2) on this act, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this act do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this act.

(d) The protection provided by this act to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

History: L. 1994, ch. 44, § 8; July 1.



17-49a09 Nontestamentary transfer on death.

17-49a09. Nontestamentary transfer on death. (a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this act and is not testamentary.

(b) This act does not limit the right of creditors of security owners against beneficiaries and other transferees under other laws of this state.

History: L. 1994, ch. 44, § 9; July 1.



17-49a10 Registration in beneficiary form; terms, conditions and forms.

17-49a10. Registration in beneficiary form; terms, conditions and forms. A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (a) for registrations in beneficiary form, and (b) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

History: L. 1994, ch. 44, § 10; July 1.



17-49a11 Title of act.

17-49a11. Title of act. This act shall be known and may be cited as the uniform TOD security registration act.

History: L. 1994, ch. 44, § 11; July 1.



17-49a12 Application of act.

17-49a12. Application of act. This act applies to registrations of securities in beneficiary form made before or after the effective date of this act, by decedents dying on or after the effective date of this act.

History: L. 1994, ch. 44, § 12; July 1.






Article 50 CERTAIN LOANS OR INVESTMENTS

17-5001 Making, buying or selling certain guaranteed or insured loans; application of 17-5501.

17-5001. Making, buying or selling certain guaranteed or insured loans; application of 17-5501. Without regard to any other provision of law, savings and loan associations, building and loan associations, banks, trust companies, insurance companies, and other organizations of this state authorized to make mortgage loans and whose mortgage lending is regulated by law are authorized to make or buy and sell any loan secured or unsecured, which is insured or guaranteed by the United States or any instrumentality thereof, or by this state or any instrumentality thereof, or for which there is a commitment to so insure or guarantee, or for which a conditional guarantee has been issued: Provided, That unsecured loans authorized by this section shall be made only for maintenance, repair, modernization, alteration and improvement and the payment of delinquent indebtedness, taxes, or assessments on property owned by borrower: And provided further, That any such above described insured or guaranteed loans made by a savings and loan association, or a building and loan association, or a savings association, shall nevertheless remain subject to the limitations of loans to officers, directors and employees as provided in subsection (j) of K.S.A. 17-5501.

History: L. 1945, ch. 260, § 1; L. 1951, ch. 207, § 1; L. 1955, ch. 139, § 1; L. 1972, ch. 64, § 1; July 1.






Article 51 SAVINGS AND LOAN CODE; DEFINITIONS

17-5101 Definitions.

17-5101. Definitions. The following words when used in articles 51 to 58, inclusive, of chapter 17 of the Kansas Statutes Annotated shall, for the purpose of this act, have the meanings respectively ascribed to them in this section:

(a) "Association" shall mean a savings and loan association subject to the provisions of this act.

(b) "Board" shall mean the savings and loan board.

(c) "Combination home and business structure" shall mean a building or buildings, including residences for not more than four families, which is used in part for business purposes. The residential use of such a building must be substantial and permanent, not merely transitory. The business use may predominate.

(d) "Commissioner" shall mean the savings and loan commissioner.

(e) "Direct reduction loan" shall mean a loan repayable in consecutive installments, equal or unequal, beginning not later than six months after the date of the advance of the loan, sufficient to retire the debt, interest and principal, within 30 years. Any such loan is an amortized loan.

(f) "Sinking fund loan or share retirement loan" shall mean a loan to be repaid by maturing shares having an ultimate value equal to the loan. The borrower shall pay dues on the shares periodically and shall be credited with dividends from the earnings of the association as provided by the bylaws. The dues paid on the shares plus the dividends credited shall equal the loan at maturity.

(g) "Gross income" shall mean the sum for an accounting period of the following: (1) Operating income; (2) real estate income; (3) all profits actually received during such accounting period from the sale of securities, real estate or other property; and (4) other nonrecurring income.

(h) "Home" shall mean a dwelling or dwellings for not more than four families. A property does not cease to be a home because of the incidental use of it for minor business purposes so long as the principal use of the property is for residence purposes. A home on a farm is a home.

(i) "Home loan" shall mean a real estate loan when the security is home property.

(j) "Home property" shall mean real estate on which there is located, or will be located pursuant to a home loan, a home or a combination home and business structure located in an urban area.

(k) "Impairment of capital" shall mean that the net worth accounts in the aggregate of the association do not exceed 21/2% of withdrawable capital. A determination of impairment of capital may be made by the board of directors or the commissioner.

(l) "Improved real estate" shall mean real estate (other than land in a state of nature or wild land) on which there is a structure or an inclosure, which is cultivated, reclaimed, used for the purpose of agriculture in any form, or otherwise occupied, made better, more useful or of greater value by care so as to produce an enjoyment thereof.

(m) "Insured association" shall mean an association insured by federal savings and loan insurance corporation created under the title IV of the national housing act, or acts amendatory or supplemental thereto.

(n) "Member" shall mean a borrower, obligor, contract purchaser indebted to the association or an individual, and any other legal entity who is the owner of shares of an association.

(o) "Net earnings" shall mean gross income for an accounting period less than the aggregate of the following: (1) Operating expenses; (2) real estate expenses; (3) all losses actually sustained during such accounting period from the sale of securities, real estate or other property, or such portion of such losses as shall not have been charged to reserves, pursuant to the provisions of this act; (4) all interest paid, or due but unpaid, on borrowed money; (5) other nonrecurring charges; and (6) interest or dividends on withdrawable capital.

(p) "Operating expenses" shall mean all expenses actually paid, or due but unpaid, by an association during an accounting period, excluding the following: (1) Real estate expenses; (2) interest on borrowed money; (3) other nonrecurring charges. That portion of prepaid expenses not apportionable to the period may be excluded from operating expenses, in which event operating expenses for future periods shall include that portion of such prepaid expenses apportionable thereto.

(q) "Operating income" shall mean all income actually received by an association during an accounting period, excluding the following: (1) Real estate income; and (2) other nonrecurring income.

(r) "Other real estate loan" shall mean a real estate loan when the security is improved real estate other than home property.

(s) "Participation value" shall mean the aggregate of payments by a member on shares plus dividends credited to the shares, less redemption and repurchase payments.

(t) "Real estate expenses" shall mean all expenses actually paid or due but unpaid, in connection with the ownership, maintenance and sale of real estate (other than office building or buildings) by an association during an accounting period excluding capital expenditures and losses on the sale of real estate.

(u) "Real estate income" shall mean all income actually received by an association during an accounting period from real estate owned (other than office building or buildings) excluding profit from sales of real estate.

(v) "Real estate loan" shall mean a loan on the security of real estate evidenced by any form of instrument whereby a lien is created upon such real estate for the benefit of another person as security for the payment of an obligation to such person or whereby title to real estate is conveyed to another person as trustee for a third person, as security for the payment of an obligation to such third person.

(w) "Capital" shall mean the aggregate of payments on shares by members, plus dividends credited to such shares, less redemption and repurchase payments.

(x) "Net worth accounts" shall mean the sum of all reserve accounts, paid in surplus, retained earnings, guarantee stock, permanent stock and reserve stock, of an association, excluding any specific or valuation reserves established by an association or at the direction of the commissioner to cover a potential loss on a specific loan or transaction.

(y) "Withdrawable capital" shall mean the sum of all savings deposits, shares or other authorized accounts of an association for fixed, minimum or indefinite periods of time as are authorized by the bylaws of an association and regulations of the commissioner, excluding net worth accounts.

(z) "Residential real property" or "residential real estate" shall mean leaseholds, homes (including condominiums and cooperatives, except that in connection with loans on individual cooperative units, such loans shall be adequately secured as defined by the commissioner), combinations of homes and business property, other dwelling units or combinations of dwelling units including homes and business property involving only minor or incidental business use, or property to be improved by construction of such structures.

(aa) "Loans" shall include obligations and extensions or advances of credit; and any reference to a loan or investment includes an interest in such a loan or investment.

(bb) "State" shall mean any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, the Canal Zone, Guam, American Samoa, and any territory or possession of the United States.

History: L. 1943, ch. 133, § 1; L. 1955, ch. 140, § 1; L. 1959, ch. 123, § 1; L. 1981, ch. 105, § 1; July 1.



17-5102 Same; additional terms.

17-5102. Same; additional terms. The following words used in articles 51 to 58, inclusive, of chapter 17 of Kansas Statutes Annotated, and acts amendatory thereof, are defined as follows: (a) A "branch office" of an association shall mean a place of business of the association, other than the home office authorized by the board of directors of the association and approved by the savings and loan board. Any business which may be transacted at the home office of the association, may be transacted at any branch office.

(b) The "home office" of an association shall mean a place of business of the association other than the branch authorized by the board of directors of the association and approved by the savings and loan board. At such home office of the association, any and all business authorized by law may be transacted. All branch offices shall be subject to direction from the home office.

History: L. 1971, ch. 81, § 6; July 1.






Article 52 SAVINGS AND LOAN CODE; INCORPORATION AND ORGANIZATION

17-5201 Petition for certificate of incorporation; notification and hearing.

17-5201. Petition for certificate of incorporation; notification and hearing. At any time hereafter any five or more individuals (hereinafter referred to as the "incorporators"), citizens of this state, may form an association to promote thrift and home financing, subject to approval as hereinafter provided in this act, by signing and acknowledging before an officer competent to take acknowledgments of deeds, two copies of a petition for a certificate of incorporation in substantially the following form, which shall be filed with the commissioner, accompanied by the incorporation fee:

Petition for Certificate of Incorporation

______________, ______________,

(City)          (State)

______________    (Date)

Savings and loan commissioner,

______________________________

(Address)

The undersigned respectfully apply for permission to organize a savings and loan association under the name and style of __________ Savings and Loan Association __________, with home office to be located at __________, in the county of __________. In support of our petition, we submit the following:

1. All petitioners are citizens of the state of __________ and are desirous of forming a local mutual thrift and home-financing association in which people may invest their funds and which will provide primarily for the financing of homes.

2. All petitioners are responsible persons of good character. There is a need for such an institution in the community in which the home office of the association is to be located; there is a reasonable probability for its success and usefulness; and it can be established without undue injury to existing properly conducted local thrift and home-financing institutions.

3. Applicants are ready to submit to the savings and loan commissioner and to the savings and loan board such evidence of the facts herein stated as required by the commissioner or the board.

4. Petitioners agree not to represent themselves as authorized to do business until this application is approved and further agree that upon issuance of a certificate of incorporation to such petitioners, they will proceed only in accordance with provisions of the savings and loan act and rules and regulations made thereunder.

5. Names and post-office addresses of the incorporators, all of whom are citizens of the state of __________, and the required amounts paid in by each of the incorporators to the chairperson of the incorporators, as noted below, upon subscriptions to the capital in the aggregate sum of $________ are as follows:

Names

Post-office  Addresses

Capital Paid In Full

______________    ______________  $______________ Chairperson ______________    ______________  $______________ ______________    ______________  $______________ ______________    ______________  $______________ ______________    ______________  $______________

Total paid-in capital $______________

6. Directors. The names and post-office addresses of the members, who shall serve as directors until the first annual meeting of the members, are as follows:

Names

Post-office Addresses

__________________________   __________________________

__________________________   __________________________

__________________________   __________________________

__________________________   __________________________

__________________________   __________________________

In Witness Whereof, We have signed and acknowledged this certificate of incorporation in duplicate. Dated this ________ day of __________, 19__.

__________________________

__________________________

__________________________

__________________________

__________________________

State of ______, County of ______, ss.

On this ______ day of ______, 19__, before me, __________, a notary public for the state of __________, personally appeared __________ to me known and known to me to be the persons described as the incorporators in and who executed the foregoing certificate of incorporation and severally acknowledged the certificate of incorporation to be the act and deed of the signers respectively and that the facts therein stated are truly set forth.

______________

Notary Public.

Upon the receipt of this petition, the commissioner shall notify each association having its home office in the applicant's county of such petition for certificate of incorporation, by registered mail. Such notification shall contain the information required under subsection (e) of K.S.A. 77-518, and amendments thereto. The savings and loan board shall conduct a hearing on the petition in accordance with the provisions of the Kansas administrative procedure act. The board shall inquire into the advisability of the issuance of a certificate of incorporation and shall approve or disapprove the incorporation.

History: L. 1943, ch. 133, § 2; L. 1988, ch. 356, § 55; July 1, 1989.



17-5202 Bylaws to be filed.

17-5202. Bylaws to be filed. The incorporators shall simultaneously file with the commissioner two copies of the proposed bylaws of the association in a form consistent with law and satisfactory to the commissioner, each of which copies shall be signed by each of the incorporators and acknowledged in the same manner as the petition for certificate of incorporation.

History: L. 1943, ch. 133, § 3; July 1.



17-5203 Commissioner to make recommendations to board on petition; to issue certificate of approval of incorporation; to execute certificate of incorporation; to file certificate of approval and certificate of incorporation.

17-5203. Commissioner to make recommendations to board on petition; to issue certificate of approval of incorporation; to execute certificate of incorporation; to file certificate of approval and certificate of incorporation. Upon receipt of such documents, the commissioner shall submit to the savings and loan board his recommendations upon any such petition. In the event the savings and loan board shall approve the incorporation of the association, the commissioner shall issue a certificate of approval of the incorporation of such association in substantially the following form:

Approval of Petition for Certificate of Incorporation and Bylaws

I, _________, savings and loan commissioner of the state of _________, do hereby certify that, by resolution dated ______, the saving and loan board approved the incorporation of __________ Savings and Loan Association __________, and determined that:

1. The provisions of the savings and loan act have been complied with.

2. The certificate of incorporation and bylaws conform to the provisions of the savings and loan act.

3. The directors named in the certificate of incorporation are persons of good character and responsibility and have the experience and general fitness to engage in the savings and loan business.

4. A necessity exists for such an association in the community to be served.

5. There is a reasonable probability of the usefulness and success of the association.

6. The incorporation of such association will not unduly injure any properly conducted existing association, in the same or neighboring communities.

The incorporation of __________ Savings and Loan Association __________ is hereby approved.

In Witness Whereof, I have hereunto set my hand and the seal of my office, this __________ day of __________, 19__.

(SEAL)

______________________________

Savings and Loan Commissioner.

The commissioner shall at the same time execute in triplicate a certificate of incorporation in substantially the following form:

Certification of Incorporation of _________________________,Savings and Loan Association

I, __________, savings and loan commissioner of the state of __________, do hereby certify that __________ Savings and Loan Association, whose home office is located in __________, county of __________, state of __________, is duly incorporated under the provisions of the savings and loan act and is legally authorized to operate and do business as a savings and loan association under the laws of this state.

In Witness Whereof, I hereunto set my hand and seal of my office this the __________ day of __________, 19__.

(SEAL)

______________________________

Savings and Loan Commissioner.

The commissioner shall file one signed copy of such certificate of approval and of the certificate of incorporation with the secretary of state.

History: L. 1943, ch. 133, § 4; July 1.



17-5204 Commissioner to endorse petitions with certificate of approval; return duplicate original of petition, certificate of incorporation and approved bylaws to association; retain original petition, certificate of incorporation and bylaws.

17-5204. Commissioner to endorse petitions with certificate of approval; return duplicate original of petition, certificate of incorporation and approved bylaws to association; retain original petition, certificate of incorporation and bylaws. The commissioner shall endorse upon the two copies of the petition for certificate of incorporation filed with him such certificate of approval and return the duplicate, original and a copy of the certificate of incorporation to the association, addressed to the chairman of the incorporators, and shall retain the original petition for certificate of incorporation and a copy of the certificate of incorporation in the permanent files of his office. He shall return one copy of the approved bylaws to the association, addressed to the chairman of the incorporators, and retain in the permanent files of his office the original signed copy of the approved bylaws. A certified copy of the petition for certificate of incorporation, the certificate of approval of incorporation and the certificate of incorporation shall be filed in the office of the register of deeds in the county where the home office of such association is located.

History: L. 1943, ch. 133, § 5; July 1.



17-5205 Validity of incorporation not affected by failure of commissioner to comply with foregoing provisions.

17-5205. Validity of incorporation not affected by failure of commissioner to comply with foregoing provisions. The failure of the commissioner to file, return or retain any such document as above provided shall not affect the validity of the incorporation of any association.

History: L. 1943, ch. 133, § 6; July 1.



17-5206 When corporate existence begins; extension of period.

17-5206. When corporate existence begins; extension of period. The corporate existence of an association shall begin when the commissioner shall issue the certificate of incorporation of the association, and such existence shall be for a period of fifty years: Provided, That such period of existence may be extended for an additional period of fifty (50) years by the savings and loan board.

History: L. 1943, ch. 133, § 7; L. 1968, ch. 190, § 1; July 1.



17-5207 Selection of chairman of incorporators; capital required in cities of various sizes.

17-5207. Selection of chairman of incorporators; capital required in cities of various sizes. The incorporators shall appoint one of such persons as chairman of the incorporators. The incorporators shall pay in cash, to such chairman as subscriptions to the capital of the proposed association, including that part of the original subscription paid by such chairman, an aggregate amount, fixed as follows in relation to the size of the place in which the home office of the association is to be located: (1) In cities with a population of not more than ten thousand (10,000) inhabitants, the minimum sum of one hundred thousand dollars ($100,000); (2) in cities having a population of more than ten thousand (10,000) but less than one hundred thousand (100,000), the minimum sum of three hundred thousand [dollars]($300,000); (3) in cities having a population of one hundred thousand (100,000) or more, the minimum sum of five hundred thousand [dollars]($500,000): Provided, The commissioner may, in his discretion, require a larger amount of share capital to be paid in.

History: L. 1943, ch. 133, § 8; L. 1972, ch. 65, § 1; July 1.



17-5208 Chairman of incorporators to procure surety bond.

17-5208. Chairman of incorporators to procure surety bond. Prior to accepting any subscription, the chairman of the incorporators shall procure from a surety company, or other surety, acceptable to the commissioner, a surety bond in form approved by the commissioner in an amount at least equal to the amount to be paid in by the incorporators. Such bond shall be to the state of Kansas and shall be delivered to the commissioner. It shall guarantee the safekeeping of the funds paid in and their delivery to the association after the issuance of the certificate of incorporation and after the bonding of the officers. In the event of the failure to complete organization, such bond shall guarantee the return of the amounts collected to the respective subscribers or their assigns, less the incorporation fee.

History: L. 1943, ch. 133, § 9; July 1.



17-5209 Expense fund for incorporation and organization.

17-5209. Expense fund for incorporation and organization. The incorporators shall create an expense fund in an amount not less than one-half of the minimum capital required to be paid in under this act, from which expense fund the expenses of organizing the association and its operating expenses may be paid until such time as its earnings are sufficient to pay its operating expenses in addition to such dividends as may be declared and credited to its shareholders from its earnings. The incorporators shall deposit to the credit of the association in cash the amount of the expense fund. The amounts contributed to the expense fund by the incorporators shall not constitute a liability of the association except as hereinafter provided.

History: L. 1943, ch. 133, § 10; July 1.



17-5210 Repayment of contributions made to expense fund.

17-5210. Repayment of contributions made to expense fund. Contributions made by the incorporators to the expense fund may be repaid pro rata to the contributors from the net earnings of the association for any dividend period after provision for statutory reserves and declaration of dividends of not less than two percent per annum on capital for such dividend period. In case of the liquidation of an association before contributions to the expense fund have been repaid, any contribution to the expense fund remaining unexpended, after the payment of expenses of liquidation, all creditors, and the participation value of the shares of all members, shall be repaid to the contributors pro rata. The books of the association shall reflect the expense fund. Contributors to the expense fund shall be paid dividends on the amounts paid in by them and for such purpose such contributions shall in all respects be considered as accounts of the association.

History: L. 1943, ch. 133, § 11; July 1.



17-5211 Meetings of members; notice.

17-5211. Meetings of members; notice. The bylaws of every association shall provide the dates of regular meetings of members; the manner of calling special meetings; and that notice of all meetings of members shall be either published once a week for two successive calendar weeks (in each instance on any day of the week) immediately prior to the week in which such meetings shall convene, in a newspaper printed in the English language and of general circulation in the city or county in which the home office of the association is located, or mail postage prepaid at least fifteen (15) days prior to the date on which such meeting shall convene to all members of record at the last address appearing on the books of the association.

History: L. 1943, ch. 133, § 12; L. 1951, ch. 210, § 1; June 30.



17-5212 Meeting of board of directors.

17-5212. Meeting of board of directors. The bylaws shall provide for meetings of the board of directors, which meetings shall be held not less frequently than once a month, and for the resignation and removal of directors.

History: L. 1943, ch. 133, § 13; July 1.



17-5213 Executive committee; powers.

17-5213. Executive committee; powers. The bylaws may provide for an executive committee which shall have the powers of the board of directors between meetings of the board of directors, except the power of amendment of the bylaws. A majority of said committee shall be directors of the association.

History: L. 1943, ch. 133, § 14; July 1.



17-5214 Officers; election.

17-5214. Officers; election. The bylaws shall provide that the board of directors at their annual meeting, which shall be held within thirty days after the annual meeting of members, shall elect a president, one or more vice-presidents, a secretary, and a treasurer, and such additional officers as the board of directors may from time to time determine, provided that any two offices may be held by the same person.

History: L. 1943, ch. 133, § 15; July 1.



17-5215 Same; duties and powers.

17-5215. Same; duties and powers. The bylaws shall prescribe the duties and powers of the officers of the association.

History: L. 1943, ch. 133, § 16; July 1.



17-5216 Written instruments; method of execution.

17-5216. Written instruments; method of execution. The bylaws shall prescribe which officer or officers shall execute written instruments: Provided, That instruments affecting real estate shall be executed as provided in the case of other corporations.

History: L. 1943, ch. 133, § 17; July 1.



17-5217 Membership certificate; manner of signing and delivery.

17-5217. Membership certificate; manner of signing and delivery. The bylaws shall prescribe the manner in which membership certificates shall be signed and delivered: Provided, That the bylaws shall provide that such membership certificates shall be manually signed by an officer of the association designated by the board of directors.

History: L. 1943, ch. 133, § 18; July 1.



17-5218 Corporate seal.

17-5218. Corporate seal. The association shall provide for itself a corporate seal which shall be two concentric circles, between or within which shall be the name of the association, the city and the state, and may also include therein the year of incorporation, or an emblem, or both.

History: L. 1943, ch. 133, § 19; July 1.



17-5219 Fiscal year.

17-5219. Fiscal year. The fiscal year shall be the calendar year, or such other twelve-month period as provided by the bylaws of the association.

History: L. 1943, ch. 133, § 20; L. 1975, ch. 140, § 1; July 1.



17-5220 Amendment of bylaws; appeal from commissioner's disapproval.

17-5220. Amendment of bylaws; appeal from commissioner's disapproval. The bylaws of an association may be amended at any time by a two-thirds affirmative vote of the board of directors, or by a majority vote of the members of the association present in person or by proxy: Provided, That no such amendment to the bylaws shall be effective unless and until the commissioner has given his written approval to such amendment, unless the commissioner shall fail either to approve or disapprove any such amendment within a period of sixty days from the time such amendment is submitted to the commissioner for approval, in which event the amendment shall become effective as of the expiration of such sixty-day period: Provided further, That the bylaws may be amended changing the day or hour of the annual meeting of members without the consent of the commissioner if at least ten days' written notice of such change of date or time of meeting shall have been sent to each member at his last known address appearing on the books of the association. No amendment changing the duties, powers or terms of the directors, or changing the rights, privileges, powers, duties and liabilities of the shareholders, or establishing a new class of shares shall be effective until approved by a majority vote of the members present at a meeting. If the commissioner shall disapprove any proposed bylaw amendment, the association may appeal from such action to the savings and loan board and if said board shall approve the amendment, the same shall become effective.

History: L. 1943, ch. 133, § 21; July 1.



17-5221 Organization meeting.

17-5221. Organization meeting. Within thirty days after the corporate existence of any association shall begin, the directors of the association shall hold an organization meeting and shall elect officers pursuant to the provisions of this act and the bylaws. At the organization meeting the directors shall take such other action as is appropriate in connection with beginning the transaction of business by the association.

History: L. 1943, ch. 133, § 22; July 1.



17-5222 What corporate name shall include.

17-5222. What corporate name shall include. The name of every association hereafter incorporated shall include the words "savings" and "association." These words shall be preceded by an appropriate descriptive word or words approved by the board. An ordinal number may not be used as a single descriptive word preceding the words "savings" and "association," unless such words are followed by the words "of ________," the blank being filled by the name of the town, city or county in which the association has its home office. An ordinal number may be used together with another descriptive word, preceding the words "savings" and "association," provided the other descriptive word has not been used in the corporate name of any other association in the state, in which case the suffix mentioned above is not required to be used. An ordinal number may be used together with another descriptive word, preceding the words "savings" and "association" even when such other descriptive word has been used in the corporate name of an association in the state provided the suffix "of ________," as provided above, is also used. The suffix provided above may be used in any corporate name.

History: L. 1943, ch. 133, § 23; July 1.



17-5223 Words prohibited in corporate name.

17-5223. Words prohibited in corporate name. The use of the words "national," "federal," or "United States," separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an association.

History: L. 1943, ch. 133, § 24; July 1.



17-5224 Corporate name may not be same or nearly same as that of existing corporation; exceptions.

17-5224. Corporate name may not be same or nearly same as that of existing corporation; exceptions. No certificate of incorporation of a proposed association having the same name as a corporation authorized to do business under the law of this state or a name so nearly resembling it as to be calculated to deceive, shall be issued by the commissioner, except an association formed by the reincorporation, reorganization or consolidation of other association, or upon the sale of the property or franchises of an association. An association acquiring or becoming possessed of all the estate, property, rights, privileges and franchises of any other association or associations by merger may have the same name as the association or one of the associations to whose franchise it succeeded.

History: L. 1943, ch. 133, § 25; July 1.



17-5225 Home office or branch; establishment or relocation.

17-5225. Home office or branch; establishment or relocation. No home office or branch of an association shall be established, opened, moved or relocated without first applying for and obtaining from the savings and loan board written approval, except that a home office or branch established by a savings and loan association located at the home office or branch of a liquidated association, shall not be required to obtain written approval from the board, if the commissioner certifies in writing that such action is in the best interest of the members of the liquidated association.

History: L. 1943, ch. 133, § 26; L. 1965, ch. 156, § 1; L. 1971, ch. 81, § 1; L. 1983, ch. 85, § 1; April 14.



17-5225a Same; application.

17-5225a. Same; application. The application for such home office or branch shall be in such form as the savings and loan board may by regulation require. The application shall include an estimate of the annual income and expenses of the proposed home office or branch, the annual volume of business to be transacted by it, a statement of the functions to be performed at such office, the primary geographical area to be served, and a statement as to the personnel and office facilities to be provided for the operation of the office.

History: L. 1971, ch. 81, § 2; July 1.



17-5225b Same; notice of hearing; evidence.

17-5225b. Same; notice of hearing; evidence. Upon receipt of an application meeting the above requirements, the savings and loan board shall conduct a hearing on the application in accordance with the provisions of the Kansas administrative procedure act. The savings and loan commissioner shall notify by registered or certified mail all associations and federal savings and loan associations having an office in the county where such home office or branch is sought to be located of such petition and the time and place at which a hearing by the savings and loan board will be held and shall publish notice of such petition and the time and place of such hearing in a newspaper of general circulation in the county where such home office or branch is sought to be located. Such hearing shall be held not later than 60 days from the date of receipt of such application. The notice required by this section to be given by registered or certified mail shall be given at least 30 days in advance of the hearing date. The notice required by this section to be given by publication in a newspaper of general circulation in the county where such home office or branch is sought to be located shall be given at least 10 days in advance of the hearing date. The savings and loan board shall at the time and place set in the notice, hold such hearing. All interested persons shall be allowed a reasonable time to present written and oral evidence to the board at such hearing in support of or opposition to the application.

History: L. 1971, ch. 81, § 3; L. 1980, ch. 247, § 1; L. 1988, ch. 356, § 56; July 1, 1989.



17-5225c Same; approval or disapproval of application; findings.

17-5225c. Same; approval or disapproval of application; findings. The board shall approve or disapprove the application. In the event such application is approved, the board must make the following findings based upon the evidence presented to the board:

(1) There is or will be at the time the home office or branch is opened, the necessity for same in the community to be served by it.

(2) There is a reasonable probability of usefulness and success of the proposed home office or branch.

(3) The proposed home office or branch can be established without undue injury to properly conducted existing associations or federal savings and loan associations.

History: L. 1971, ch. 81, § 4; L. 1988, ch. 356, § 57; July 1, 1989.



17-5225d Same; judicial review.

17-5225d. Same; judicial review. Any action of the board approving or disapproving such application is subject to review in accordance with the Kansas judicial review act.

History: L. 1971, ch. 81, § 5; L. 1986, ch. 318, § 23; L. 2010, ch. 17, § 40; July 1.



17-5226 Change of name or office; approval by directors; notice.

17-5226. Change of name or office; approval by directors; notice. The name or the location of the home office of any association fixed in the certificate of incorporation may be changed in the following manner: The proposed new name or the new location of the home office of the association shall be approved by a resolution adopted by a majority of the entire board of directors. Immediately preceding application to the commissioner for approval, notice of intention to change the name or the location of the home office, signed by two officers, shall be published once a week for two successive weeks, in a newspaper, of general circulation in the county in which the home office is located; and a copy of such notice shall be displayed during such consecutive two weeks' period in a conspicuous place in the home office of the association.

History: L. 1943, ch. 133, § 27; July 1.



17-5227 Application for change of name; notice and hearing; action by commissioner; appeal.

17-5227. Application for change of name; notice and hearing; action by commissioner; appeal. Five copies of an application to the commissioner for approval shall be signed by two officers of the association, acknowledged before an officer competent to take acknowledgments of deeds, and filed with the commissioner. Upon receipt of application for change of name the commissioner shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. The commissioner shall notify each association chartered to do business in the applicant's county of such application, by registered mail. Such notification shall set a time at which a hearing will be held before the commissioner. The commissioner shall inquire into the advisability of such change. After the hearing the commissioner shall promptly approve or disapprove the change. If approved the commissioner shall issue a certificate of approval of such change. When the commissioner shall have endorsed such an approval upon the copies of an application for approval of change of name, the commissioner shall file one copy thereof with the secretary of state, two copies with the federal home loan bank of which the association is a member, return one copy to the applicant association and retain the original copy of the application in the permanent files in the commissioner's office. Any association aggrieved by any action or nonaction of the commissioner under this section may appeal therefrom to the savings and loan board in the manner provided by K.S.A. 17-5606 and amendments thereto. An order of the commissioner under this section shall be deemed an initial order and shall be subject to review by the savings and loan board.

History: L. 1943, ch. 133, § 28; L. 1972, ch. 66, § 1; L. 1988, ch. 356, § 58; July 1, 1989.



17-5228 Forfeiture of charter for nonuse.

17-5228. Forfeiture of charter for nonuse. Any association, which shall not commence business within six months after date upon which its corporate existence shall have begun, or after having commenced business shall fail for a period of three years to make home loans, shall forfeit its corporate existence, unless the commissioner, before the expiration of such six months' period, shall have approved the extension of time, not to exceed an additional six months' period, within which it may commence business, upon a written application stating the reasons for such delay. No such extension shall be granted after the expiration of such additional six months' period. Upon such forfeiture the certificate of incorporation shall expire and all action taken in connection with the incorporation thereof, except the payment of the incorporation fee, shall become void. Amounts paid on accounts, less expenditures authorized by law, shall be returned pro rata to the respective investors.

History: L. 1943, ch. 133, § 29; July 1.



17-5229 Establishment of branch office in another state, when.

17-5229. Establishment of branch office in another state, when. Subject to such prohibitions, limitations and conditions as the state savings and loan commissioner may by regulation prescribe, any state chartered savings and loan association having its home office in this state may establish and operate a branch office in a state other than Kansas if the law of that state in which the branch is to be located permits the establishment and operation of such branch office by an association with its home office located in Kansas. Such regulations shall not exceed the authority granted to federally chartered savings and loan associations to operate a branch in a state other than Kansas.

History: L. 1987, ch. 83, § 1; April 23.



17-5230 Establishment of branch office in state by out-of-state savings and loan, when.

17-5230. Establishment of branch office in state by out-of-state savings and loan, when. Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, the commissioner may allow any state chartered savings and loan association having its home office in a state other than Kansas to establish and operate a branch office in the state of Kansas if the law of the state where the home office of the association is located permits the establishment and operation of such branch offices in that state by associations with home offices in Kansas. Such regulations shall not exceed the authority granted to federally chartered savings and loan associations to operate a branch in a state other than Kansas.

History: L. 1987, ch. 83, § 2; April 23.






Article 53 SAVINGS AND LOAN CODE; MANAGEMENT

17-5301 Who considered members of association.

17-5301. Who considered members of association. Any individual, and any other legal entity who is a shareholder of record, borrower, contract purchaser or an obligor to the association shall be considered a member thereof.

History: L. 1943, ch. 133, § 30; L. 1955, ch. 140, § 2; June 30.



17-5302 Rights and duties of members controlled by bylaws.

17-5302. Rights and duties of members controlled by bylaws. The rights, privileges and powers, and the duties and liabilities of members of an association shall be fixed by the bylaws.

History: L. 1943, ch. 133, § 31; July 1.



17-5303 Membership fees prohibited; charges.

17-5303. Membership fees prohibited; charges. No fee of any kind may be charged for becoming, remaining or ceasing to be a member of an association. Reasonable charges may be assessed for late payments, prepayments of a loan or in connection with the administration of savings or demand accounts.

History: L. 1943, ch. 133, § 32; L. 1967, ch. 129, § 1; L. 1983, ch. 86, § 1; April 21.



17-5304 Annual meeting of members.

17-5304. Annual meeting of members. An annual meeting of the members of each association shall be held as fixed in the bylaws of such association. The members who shall be entitled to vote at any meeting of the members shall be those owning shares of record and borrowing members of record at the end of the calendar month next preceding the date of the meeting of members, except those who have ceased to be members. Directors shall be elected at an annual meeting and subscribe to an oath that they will, so far as the duty devolves upon them, diligently and honestly administer the affairs of the association, and will not knowingly or willingly permit to be violated any of the provisions of the law, and that they are the owners, in good faith and in their own right, of the number of shares of stock subscribed by them or standing in their names on the books of such association, such oath to be filed with the commissioner.

History: L. 1943, ch. 133, § 33; July 1.



17-5305 Voting rights of shareholders and borrowers.

17-5305. Voting rights of shareholders and borrowers. In the determination of all questions requiring action by the members, the bylaws shall govern: Provided, That each shareholder shall be entitled to at least one vote. A borrowing member not delinquent shall be permitted as a borrower to cast one vote or to cast the number of votes to which he is entitled as a shareholder in keeping with the provisions of the bylaws.

History: L. 1943, ch. 133, § 34; July 1.



17-5306 Voting by proxy.

17-5306. Voting by proxy. Voting may be by proxy, provided the proxy instrument authorizing the proxy to vote shall have been executed in writing by the member. No proxy shall be effective more than 11 months after the date of its execution, except for conversion procedures under the provisions of K.S.A. 17-5425, and amendments thereto.

History: L. 1943, ch. 133, § 35; L. 1986, ch. 93, § 1; July 1.



17-5307 Quorum.

17-5307. Quorum. Any number of members present at a regular or special meeting of members constitutes a quorum.

History: L. 1943, ch. 133, § 36; July 1.



17-5308 Majority of all votes cast determines any question.

17-5308. Majority of all votes cast determines any question. A majority of all votes cast at any meeting of members shall determine any question, unless otherwise provided by law.

History: L. 1943, ch. 133, § 37; July 1.



17-5309 Financial statement to be published annually.

17-5309. Financial statement to be published annually. Every association shall prepare and publish annually within 30 days of the close of the fiscal year of such association in a newspaper of general circulation, in the county in which the home office of such association is located, and shall deliver to each member upon application therefor a statement of its financial condition in the form prescribed or approved by the commissioner.

History: L. 1943, ch. 133, § 38; L. 1982, ch. 105, § 1; July 1.



17-5310 Bylaws control powers and duties of directors and officers.

17-5310. Bylaws control powers and duties of directors and officers. The rights, privileges and powers, and the duties and liabilities of all directors and officers of an association are to be as fixed by the bylaws and this act.

History: L. 1943, ch. 133. § 39; July 1.



17-5311 Association managed by board of directors.

17-5311. Association managed by board of directors. The business of the association shall be managed by a board of directors of not less than five nor more than fifteen as fixed by the bylaws and who shall be elected by ballot from among the members by a plurality of the votes cast.

History: L. 1943, ch. 133, § 40; July 1.



17-5312 Directors; qualifications.

17-5312. Directors; qualifications. In order to qualify as a director a member of an association must hold unpledged shares, the participation value of which is at least $200: Provided, That if the assets of the association exceed $500,000, such member must hold shares the participation value of which is at least $500: And provided further, If the assets exceed $2,500,000 the participation value of such shares must be at least $1,000. A director shall cease to be a director when he ceases to be a member, or when he becomes delinquent in any manner upon any payments due from him to the association on loan or home purchase contracts, or ceases to hold unpledged shares, as hereinbefore provided for him to qualify as such director, and his office shall automatically become vacant, provided no action of the board of directors shall be invalidated through the participation of such director in such action.

History: L. 1943, ch. 133, § 41; July 1.



17-5313 Same; term of office.

17-5313. Same; term of office. The term of office of directors shall be determined by the bylaws.

History: L. 1943, ch. 133, § 42; July 1.



17-5314 Same; number increased or decreased only by members.

17-5314. Same; number increased or decreased only by members. The number of directors within the limits hereinabove specified may be subsequently increased or decreased only by vote of the members at an annual meeting.

History: L. 1943, ch. 133, § 43; July 1.



17-5315 Indemnity bonds; required of directors, officers, employees, and agents.

17-5315. Indemnity bonds; required of directors, officers, employees, and agents. All directors, officers and employees of an association having control of or access to moneys or securites of such association shall, before entering upon the performance of any of their duties, execute their individual or blanket bonds with adequate corporate surety authorized to do business in this state payable to the association as an indemnity for any pecuniary loss the association may sustain of money or other property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, holdup, wrongful or unlawful abstraction, misapplication, misplacement, destruction or misappropriation, or any other dishonest or criminal act or omission, by any such director, officer, employee or agent.

History: L. 1943, ch. 133, § 44; July 1.



17-5316 Same; collection agents.

17-5316. Same; collection agents. Associations which employ collection agents, who for any reason are not covered by a bond as hereinabove required, shall provide for the bonding of each such agent in an amount equal to at least twice the average monthly collection of such agent.

History: L. 1943, ch. 133, § 45; July 1.



17-5317 Same; to be approved by board of directors and commissioner.

17-5317. Same; to be approved by board of directors and commissioner. The amounts and form of such bonds and the sufficiency of the surety thereon shall be approved by the board of directors and by the commissioner.

History: L. 1943, ch. 133, § 46; July 1.



17-5318 Same; blanket bond may be required by commissioner.

17-5318. Same; blanket bond may be required by commissioner. In lieu of individual bonds, a blanket corporate surety bond, protecting the association from loss through any such act or acts on the part of any such director, officer or employee, shall be obtained if required by the commissioner.

History: L. 1943, ch. 133, § 47; July 1.



17-5319 Same; copies to be filed with commissioner.

17-5319. Same; copies to be filed with commissioner. A true copy signed by the surety of all bonds of directors, officers, employees and agents shall be filed at all times with the commissioner.

History: L. 1943, ch. 133, § 48; July 1.



17-5320 Same; cancellation, notice.

17-5320. Same; cancellation, notice. Such bonds shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until ten days' notice in writing shall first have been given to the commissioner, unless he shall earlier approve such cancellation.

History: L. 1943, ch. 133, § 49; July 1.



17-5321 Records to be kept at home office; record account of each person; availability.

17-5321. Records to be kept at home office; record account of each person; availability. Every association shall keep at the home office correct and complete books of accounts and minutes of the proceedings of members, directors and the executive committee. A complete record of all transactions shall be maintained at all times, and a record of the account of each person doing business with the association shall be made available to him at any time upon request.

History: L. 1943, ch. 133, § 50; L. 1965, ch. 156, § 2; June 30.



17-5322 Annual closing of books.

17-5322. Annual closing of books. Every association shall close its books at the close of the last day of business of the fiscal year of such association.

History: L. 1943, ch. 133, § 51; L. 1970, ch. 94, § 1; L. 1982, ch. 105, § 2; July 1.



17-5323 Misdescription of assets.

17-5323. Misdescription of assets. No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books, in any name or under any title or designation that is not truly descriptive of such assets.

History: L. 1943, ch. 133, § 52; July 1.



17-5324 Charging off or setting up reserves against bad assets; appeal from commissioner's order.

17-5324. Charging off or setting up reserves against bad assets; appeal from commissioner's order. The commissioner, after a determination of value based upon an independent appraisal, may order that assets in the aggregate, to the extent that such assets have depreciated in value, be charged off, or that a special reserve or reserves equal to such depreciation in value be set up by transfers from undivided profits. Any association may appeal from such order under this section to the savings and loan board in the manner provided by K.S.A. 17-5606, and acts amendatory thereof.

History: L. 1943, ch. 133, § 53; L. 1972, ch. 67, § 1; July 1.



17-5325 Bonds and other obligations to be carried at actual cost; exception.

17-5325. Bonds and other obligations to be carried at actual cost; exception. The bonds or other interest-bearing obligations purchased by an association shall not be carried on its books at more than the actual cost thereof: Provided, however, Obligations of, or guaranteed as to principal and interest by, the United States government may be carried on the books at redemption values.

History: L. 1943, ch. 133, § 54; July 1.



17-5326 Real estate to be carried at amount invested in same.

17-5326. Real estate to be carried at amount invested in same. An association shall not carry any real estate on its books at a sum in excess of the total amount invested by such association on account of such real estate, including advances, costs and improvements but excluding accrued but uncollected interest, nor in excess of the appraised value of such real estate plus the specific reserves set up to cover any loss thereon.

History: L. 1943, ch. 133, § 55; July 1.



17-5327 Appraisal of real estate owned and that securing delinquent loans.

17-5327. Appraisal of real estate owned and that securing delinquent loans. Every association shall appraise each parcel of real estate at the time of acquisition thereof. The commissioner may require the appraisal of real estate owned and of real estate securing loans and contracts which are delinquent more than six months.

History: L. 1943, ch. 133, § 56; July 1.



17-5328 Appraisal report to be kept in association's records.

17-5328. Appraisal report to be kept in association's records. The reports of each such appraisal shall be submitted in writing to the board of directors and shall be kept in the records of the association.

History: L. 1943, ch. 133, § 57; July 1.



17-5329 Maintenance of membership records.

17-5329. Maintenance of membership records. Every association shall maintain membership records, which shall show the number of each membership certificate issued, the name and address of the member to whom issued, whether the member is a shareholder, or a borrower, the date of issue thereof, the name and address of each transferee of each membership certificate, and the date of transfer.

History: L. 1943, ch. 133, § 58; July 1.






Article 54 SAVINGS AND LOAN CODE; CAPITAL

17-5401 Capital; shares; obligations; negotiable order of withdrawal accounts; demand accounts.

17-5401. Capital; shares; obligations; negotiable order of withdrawal accounts; demand accounts. (a) Except as otherwise provided in K.S.A. 17-5413 and 17-5501, and amendments thereto, the capital accumulated may be divided into units of equal value which shall be called shares. Shares may be issued in installments, full paid, prepaid, optional, reserve stock shares or other plans as may be prescribed in the bylaws.

(b) (1) An association may raise capital in the form of such savings deposits, shares or other accounts, for fixed, minimum or indefinite periods of time, all of which are referred to in this section as savings accounts. An association may issue such passbooks, time certificates of deposit or other evidence of savings accounts as are so authorized.

(2) An association may also accept demand accounts. Holders of savings and demand accounts and obligors of an association shall, to such extent as may be provided by its bylaws or by rules and regulations of the commissioner, be members of the association, and shall have voting rights and such other rights as are provided.

(3) Accounts may be subject to check or to withdrawal or transfer on negotiable or transferable or other order or authorization to the association, as the commissioner may provide by rules and regulations.

(4) To such extent as the commissioner may authorize by rules and regulations or advice in writing, an association may borrow, may give security, may be surety as defined by the commissioner and may issue such notes, bonds, debentures or other obligations, or other securities, including capital stock, as the commissioner may so authorize.

(5) (A) An association whose accounts are insured in accordance with the provisions of K.S.A. 17-5824, and amendments thereto, may permit the owner of a deposit or account on which interest or dividends are paid to make withdrawals by negotiable or transferable instruments for the purpose of making transfers to third parties.

(B) Such accounts shall be called negotiable order of withdrawal accounts.

(C) Such accounts shall be subject to such prohibitions, limitations and conditions as the commissioner may prescribe by rules and regulations.

(6) (A) Subject to the terms of its certificate of incorporation, bylaws and rules and regulations of the commissioner, an association may:

(i) Raise funds through such deposit, share, or other accounts, including demand deposit accounts referred to in this paragraph as accounts; and

(ii) issue passbooks, certificates, or other evidence of accounts.

(B) An association may not:

(i) Pay interest on a demand account; or

(ii) permit any overdraft, including an intraday overdraft, on behalf of an affiliate, or incur any such overdraft in such association's account at a federal reserve bank or federal home loan bank on behalf of an affiliate.

All savings accounts and demand accounts shall have the same priority upon liquidation. Holders of accounts and obligors of an association, to such extent as may be provided by its certificate of incorporation, bylaws or by rules and regulations of the commissioner, shall be members of the association and shall have such voting rights and such other rights as are provided.

(C) An association may require not less than 14 days' notice prior to payment of savings accounts if the certificate of incorporation or bylaws of the association or the rules and regulations of the commissioner so provide.

(D) If an association does not pay all withdrawals in full, subject to the right of the association, where applicable, to require notice, the payment of withdrawals from accounts shall be subject to such rules and procedures as may be prescribed by the association's certificate of incorporation or bylaws or by rules and regulations of the commissioner. Except as authorized in writing by the commissioner, any association that fails to make full payment of any withdrawal when due shall be deemed to be in an unsafe or unsound condition.

(E) Accounts may be subject to check or to withdrawal or transfer on negotiable, transferable or other order or authorization to the association, as the commissioner may by rules and regulations provide.

History: L. 1943, ch. 133, § 59; L. 1969, ch. 131, § 1; L. 1981, ch. 105, § 2; L. 1983, ch. 86, § 2; L. 1990, ch. 86, § 1; April 12.



17-5402 Reserve stock shares.

17-5402. Reserve stock shares. Any association in existence upon the effective date of this act and having permanent stock at that date may retain such permanent stock and from time to time may issue additional shares of such stock according to the provisions of its bylaws and upon which a full dividend, or a definite dividend, may be paid, which dividend shall in no case exceed the percent of profit per annum then being paid or credited by said association on the class or series of stock of such association bearing the highest dividend rate of said association. The balance of profits, if any, and the principal paid on such stock shall not be paid to the holders of the same until all lawful claims of every other class of stock in its series, as expressed in the certificate of such other classes, and all other liabilities of such corporation shall have been fully liquidated and paid. Permanent stock in existing associations may be converted to reserve stock shares under rules to be made by the board. Any incorporators of a new association incorporated hereafter under the provisions of this act may provide for reserve stock shares in said new association, which reserve stock shares shall be subscribed and paid for in cash as part of the original subscription in amounts not less than those provided for the minimum subscriptions to capital under the provisions of this act. Reserve stock shares may participate in dividends as provided in the bylaws. Reserve stock shares shall be considered a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted, and when losses have thus been charged against said secondary reserve, the participating value of said shares shall be reduced pro rata, and shall represent a redemption of said shares, and shall in every way be construed the same as repurchase payments to other members on shares or share accounts. In case of voluntary or involuntary liquidation or dissolution or winding up of affairs the balance of profits, if any, and reserves and the participation value of said reserve stock shares shall be paid to the holders of said reserve stock shares after all outstanding liabilities have been fully liquidated, paid or satisfied and after the full participation value of all other shares has been paid or credited to said shareholders. If at any time all of the reserves plus the undivided profits less the amount to the credit of the reserve stock shares and less all indicated losses of such association shall exceed five percent of the total liabilities, the amount to the credit of said reserve stock shares may be paid or credited to the holders of said shares by order of the board of directors upon surrender of their reserve stock share certificates for cancellation and approval by a majority of the reserve stock: Provided, (a) That such amounts shall be paid or credited from the reserve stock shares proportionately to the participating value of said reserve stock shares; (b) that such payment to holders of reserve stock shares must first be approved in writing by the commissioner; and (c) that such payment shall not be made if after such payment the total book value of the association's real estate owned, judgments, loans in foreclosures, and real estate sale contracts on which there is an unpaid balance due in excess of eighty percent of the original sale price, shall be more than twice the remaining general reserves, undivided profits and reserve stock shares.

History: L. 1943, ch. 133, § 60; L. 1945, ch. 159, § 1; June 28.



17-5403 Shares may be issued for cash or property; exception.

17-5403. Shares may be issued for cash or property; exception. Shares, except guarantee shares or stock, may be issued for cash, or property in which the association is authorized to invest and, in the absence of fraud in the transaction, the value of the property taken in payment therefor as determined by the board of directors shall be conclusive.

History: L. 1943, ch. 133, § 61; L. 1955, ch. 141, § 1; June 30.



17-5404 Liability of members above amount paid in on shares; dividends.

17-5404. Liability of members above amount paid in on shares; dividends. The members of an association shall not be responsible for any losses which its withdrawable capital shall not be sufficient to satisfy, and the withdrawable shares shall not be subject to assessment, nor shall the shareholders be liable for any unpaid installments on their withdrawable shares. Dividends shall be declared in accordance with the bylaws and the provisions of this act.

History: L. 1943, ch. 133, § 62; L. 1955, ch. 141, § 2; June 30.



17-5405 Purchase of shares; signature card; certificate of ownership.

17-5405. Purchase of shares; signature card; certificate of ownership. In connection with the purchase of shares every savings and loan association shall obtain a card containing the signature of the owner of such shares or his duly authorized representative and shall preserve such signature card in the records of the association. Every savings and loan association shall issue to each holder of its shares a certificate evidencing the ownership and the interest of the holder thereof in the capital of such savings and loan association, subject to its charter and bylaws and to the laws of the state of Kansas.

History: L. 1943, ch. 133, § 63; L. 1951, ch. 211, § 1; March 22.



17-5406 How shares may be held.

17-5406. How shares may be held. Shares may be purchased and held absolutely by, or in trust for, any person, including an adult or minor individual, male or female, single or married, a partnership, association, or corporation.

History: L. 1943, ch. 133, § 64; July 1.



17-5407 Transfer of shares.

17-5407. Transfer of shares. Shares shall be transferable only upon the books of the association and upon proper application by the transferee and the acceptance of the transferee as a member upon terms set forth in the bylaws of the association.

History: L. 1943, ch. 133, § 65; July 1.



17-5408 Reserve accounts.

17-5408. Reserve accounts. Every association shall set up and maintain the reserves required by, and may set up and maintain such additional reserves as are permitted by this act.

History: L. 1943, ch. 133, § 66; July 1.



17-5409 Net worth accounts.

17-5409. Net worth accounts. On the semiannual closing date, after payment of or provision for all expenses, and the payment of dividends or interest on withdrawable capital, each association shall transfer the balance of earnings to the net worth accounts.

History: L. 1943, ch. 133, § 67; L. 1953, ch. 134, § 1; L. 1981, ch. 105, § 3; July 1.



17-5410 Bonus and other reserve accounts.

17-5410. Bonus and other reserve accounts. With the approval of the commissioner, the board of directors may make additional transfers to other reserve accounts. If an association adopts a bonus plan or plans, it shall maintain a bonus reserve in such manner and in such amount as the commissioner shall require.

History: L. 1943, ch. 133, § 68; July 1.



17-5412 Declaration of dividends.

17-5412. Declaration of dividends. The board of directors of any association formed under the provisions of this or any previous act may from time to time declare dividends from the earnings of the association to be paid or credited in such manner as may be provided in the bylaws, but no dividends shall be declared except from the earnings and undivided profits of the association. If the board of directors shall declare, credit or pay any dividend when there is an impairment of capital they shall be jointly and severally liable to the extent of the dividend so declared, credited or paid for all the debts of the association then existing or that shall be thereafter contracted while they shall respectively continue in office. Any of the board of directors who shall object to the declaring of such dividend or the payment or crediting of the same and who shall at the time of declaration of the dividend procure objections to be noted in the book of minutes of the association and shall file a certificate of such objections in writing with the secretary of the association and with the commissioner shall be exempted from such liability and any director of such association who consents to the payment of any dividend when the capital is impaired shall be deemed guilty of a felony and upon conviction thereof shall be imprisoned in the custody of the secretary of corrections for not less than one nor more than five years.

History: L. 1943, ch. 133, § 70; L. 1967, ch. 129, § 2; L. 1990, ch. 309, § 6; May 24.



17-5413 Payment of earnings.

17-5413. Payment of earnings. Payment of earnings on savings deposits, shares or other accounts shall be credited on the books of the association effective as of the date of the earnings payment date unless the holder thereof shall have requested and the board of directors shall have agreed to pay such earnings on all or part thereof in cash. Earnings in cash shall be paid on the earnings payment date and may be paid by check or bank draft.

History: L. 1943, ch. 133, § 71; L. 1967, ch. 129, § 3; L. 1969, ch. 131, § 2; July 1.



17-5414 Repurchase procedure to be followed by association.

17-5414. Repurchase procedure to be followed by association. The association shall have the right to repurchase its shares at any time upon application therefor and to pay to the holders thereof the repurchase value thereof. Holders of shares shall have the right to file with the association their written applications to repurchase their shares, in part or in full, at any time. Upon the filing of such written applications to repurchase, the association shall number and file the same in the order received and shall either pay the holder the repurchase value of the shares, in part or in full as requested, or, after thirty (30) days from the receipt of such application to repurchase, apply at least one-third of the receipts of the association from holders of shares and borrowers, to the repurchase of such shares in numerical order: Provided, That if any holder of a share applies for the repurchase of more than one thousand dollars ($1,000) of his shares, he shall be paid one thousand dollars ($1,000) in order when reached, and his application shall be charged with such amount as paid and shall be renumbered and placed at the end of the list of applications to repurchase, and thereafter, upon again being reached shall be paid a like amount, but not exceeding the value of his shares, and until paid in full shall continue to be so paid, renumbered, and replaced at the end of the list. When an application to repurchase is reached for payment as above provided, a written notice shall be sent to the applicant by registered mail at his last address recorded on the books of the association, and, unless the applicant shall apply in person or in writing for such repurchase payment within thirty (30) days from the date of mailing such notice, no payment on shares of such application shall be made and such application shall be canceled. The board of directors shall have the absolute right to repurchase not exceeding two hundred dollars ($200) of any one share of any one holder in any one month in any order regardless of whether or not such holder has filed an application for repurchase. Holders of shares filing written application for repurchase shall remain holders of shares and be entitled to participate in dividends until paid and shall not become creditors.

History: L. 1943, ch. 133, § 72; L. 1951, ch. 212, § 1; June 30.



17-5415 Redemption procedure to be followed by association.

17-5415. Redemption procedure to be followed by association. At any time funds are on hand for the purpose, the association shall have the right to redeem by lot, or otherwise as the board of directors may determine, all or any part of its shares on a dividend date, by giving thirty days' notice by registered mail addressed to the shareholders at their last addresses recorded on the books of the association.

History: L. 1943, ch. 133, § 73; July 1.



17-5416 Redemption prohibited, when.

17-5416. Redemption prohibited, when. No association shall redeem any of its shares when there is an impairment of capital or when it has applications for repurchase which have been on file more than thirty days and not reached for payment.

History: L. 1943, ch. 133, § 74; July 1.



17-5417 Redemption price.

17-5417. Redemption price. The redemption price of shares redeemed shall be the full value of the shares redeemed, as determined by the board of directors, but in no event shall the redemption price be less than the repurchase value.

History: L. 1943, ch. 133, § 75; July 1.



17-5418 Shareholder's rights terminate on redemption date.

17-5418. Shareholder's rights terminate on redemption date. If the aforesaid notice of redemption shall have been duly given, and if on or before the redemption date the funds necessary for such redemption shall have been set aside so as to be and continue to be available therefor, dividends upon shares called for redemption shall cease to accrue from and after the dividend date specified as the redemption date, and all rights with respect to such shares shall forthwith, after such redemption date, terminate, except only the right of the shareholder of record to receive the redemption price without interest.

History: L. 1943, ch. 133, § 76; July 1.



17-5419 Fixed dividend rate for sinking fund and share retirement loan shares.

17-5419. Fixed dividend rate for sinking fund and share retirement loan shares. All shares issued as sinking fund loan or share retirement loan shall have a minimum fixed dividend rate for the sole purpose of application in payment of such loan.

History: L. 1943, ch. 133, § 77; July 1.



17-5420 Lost certificates.

17-5420. Lost certificates. Upon the filing with an association by a member of record, or his legal representative, of an affidavit to the effect that the membership certificate evidencing his membership in the association has been lost, stolen or destroyed, and that such membership certificate has not been pledged or assigned, in whole or in part, such association shall issue a membership certificate, marked on the face thereof a duplicate, in the name of such holder of record, evidencing his membership in the association: Provided, That the board of directors may in its discretion require such member or his legal representative to furnish a bond to the association in an amount sufficient to indemnify it against any loss which might result from the issuance of such duplicate membership certificate.

History: L. 1943, ch. 133, § 78; July 1.



17-5421 Guarantee stock; issuance and sale, limitations.

17-5421. Guarantee stock; issuance and sale, limitations. Guarantee stock, which shall be considered a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted, may be issued, subject to the approval of the commissioner, upon compliance with conditions set forth in K.S.A. 17-5421 to 17-5427, and amendments thereto. Such guarantee stock shall be personal property in the hands of the owners thereof, and shall be of one class only, with a par value not in excess of $100 per share. In the event of reduction of capital, fractional shares may be issued. All shareholders in such class shall be treated mutually alike in all respects. In the event of liquidation or dissolution of an association which has issued guarantee stock, such guarantee stock may not be withdrawn until after all liabilities of the association have been satisfied in full, including the withdrawal value of all other types or classes of shares. No guarantee stock shall be issued for a consideration other than cash or for a price less than the par value thereof, except that stock dividends may be declared out of otherwise unallocated surplus, unallocated reserves, or undivided profits and with the consent of the commissioner, and guarantee stock may be issued for a consideration other than cash in connection with mergers, consolidations or transfers.

History: L. 1955, ch. 141, § 3; L. 1988, ch. 98, § 1; March 3.



17-5422 Same; minimum requirements.

17-5422. Same; minimum requirements. No association shall operate with guarantee stock unless its minimum initial guarantee stock capital subscribed for and paid in shall be at least twenty-five thousand dollars ($25,000) and at all times be at least one percent (1%) of the withdrawable share capital: Provided, That no association shall be required to have guarantee stock capital subscribed for and paid in exceeding two hundred fifty thousand dollars ($250,000) in amount.

History: L. 1955, ch. 141, § 4; L. 1961, ch. 125, § 1; July 1.



17-5423 Same; payment of dividends; requirements.

17-5423. Same; payment of dividends; requirements. No cash dividends shall be declared on guarantee stock by any association unless it meets the net worth requirements for insurance of accounts by the federal savings and loan insurance corporation or such other insurer approved by the state commissioner of insurance under K.S.A. 17-5826, and amendments thereto. Subject to the provisions of the savings and loan code and acts amendatory thereof or supplemental thereto, guarantee stock shall be entitled to such rate of dividend, if earned, as fixed by the board of directors. Stock dividends may be payable out of otherwise unallocated surplus.

History: L. 1955, ch. 141, § 5; L. 1981, ch. 105, § 4; L. 1986, ch. 94, § 1; July 1.



17-5424 Same; restoration of stock when impaired; reduction; sale of stock to satisfy assessment; forfeiture, when.

17-5424. Same; restoration of stock when impaired; reduction; sale of stock to satisfy assessment; forfeiture, when. Whenever it shall appear that the guarantee stock of any association is impaired, the commissioner shall notify such association to restore the guarantee stock within ninety (90) days. Within fifteen (15) days after the receipt of such notice, it shall be the duty of the board of directors of such association to levy an assessment on the guarantee stock sufficient to restore the same: Provided, That such association, with the approval of the board, may reduce its guarantee stock to the extent of the impairment, if such reduction will not reduce the guarantee stock below the amount required by the savings and loan code, and acts amendatory thereof or supplemental thereto. Whenever any guarantee stockholder of an association, or his assignee, fails to pay any assessment on his stock when the same is required to be paid, the directors of such association may sell the guarantee stock of such delinquent stockholder, or so much thereof as shall be necessary, to satisfy the assessment and any expenses incident thereto, to any person paying the highest price therefor, which price shall be not less than the amount due upon such stock with any expense incident thereto, and such sale may be either public or private. If sold at private sale and the price offered by any non-stockholder shall not exceed the highest bid of any stockholder, then such stock shall be sold to the stockholder. If such sale shall be public, then three (3) weeks notice thereof, published in a newspaper of general circulation in the city or county where the association is located, shall be given. The excess, if any, realized upon the sale of said stock shall be paid to the delinquent stockholder, unless he is further indebted to the association, when it may be retained by the association as an offset. If no purchaser can be found for such stock upon the terms herein stated, the stock shall be forfeited to the association to be disposed of within six (6) months thereafter as the board of directors shall determine.

History: L. 1955, ch. 141, § 6; June 30.



17-5425 Same; associations authorized to operate with guarantee stock; requirements.

17-5425. Same; associations authorized to operate with guarantee stock; requirements. (a) New associations. Any association incorporated under the savings and loan code, and acts amendatory thereof or supplemental thereto, after this act takes effect may, upon complying with the requirements of the savings and loan code, and acts amendatory thereof or supplemental thereto, operate with guarantee stock and provide for such stock in its original bylaws.

(b) Existing associations. Any association not having guarantee stock may convert to and become an association authorized to issue guarantee stock upon compliance with the provisions of this subsection:

(1) The commissioner may adopt rules and regulations establishing the rules, general requirements, required provisions in a plan of conversion, optional provisions in a plan of conversion, notices and procedures to accomplish a conversion to the guarantee stock form of organization. The commissioner may adopt the rules and regulations of the federal savings and loan insurance corporation governing the conversion of mutual insured associations to capital stock insured associations, in whole or in part, but no rules and regulations of the commissioner shall contain any requirement or provision the effect of which is to prevent approval of the plan of conversion by the federal savings and loan insurance corporation. Such rules and regulations shall require the approval of the plan of conversion by the commissioner, by the federal savings and loan insurance corporation, by a majority of the board of directors of the association and by at least the majority vote of the members of the association at an annual or special meeting of the members.

(2) Upon a finding by the commissioner that the conversion to the guarantee stock form of organization has been completed in accordance with the requirements of this subsection and of the rules and regulations, the commissioner shall issue to the association a certificate of approval of the conversion, attaching to such certificate a copy of the association's amended articles of incorporation. A signed copy of such certificate shall be filed by the commissioner with the secretary of state and all amendments to the association's articles of incorporation made pursuant to the plan of conversion shall thereupon be effective. Amendments to the association's bylaws to conform to operation as a guarantee stock association shall be submitted to the commissioner and be recorded in like manner as other bylaw amendments.

(3) Upon the issuance to the association of a certificate of conversion, the corporate existence of such converting association shall not terminate, but such association shall be a continuation of the entity converted and all property of the converted association, including its rights, titles and interests in and to all property of whatever kind, whether real, personal or mixed, things in action and every right, privilege, interest and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted association, and the same shall have, hold and enjoy the same in its own right as fully and to the same extent as the same were possessed, held and enjoyed by the converting association, and such converted association, upon issuance of the certificate of such conversion, shall continue to have and succeed to all the rights, obligations and relations of the converting association. All pending actions and other judicial proceedings to which the converting association is a party shall not be abated or discontinued by reason of such conversion, but may be prosecuted to final judgment, order or decree in the same manner as if such conversion had not been made. Any judgment, order or decree may be rendered for or against it which might have been rendered for or against the converting association theretofore involved in the proceedings.

History: L. 1955, ch. 141, § 7; L. 1986, ch. 93, § 2; July 1.



17-5426 Same; federal association converting to state association authorized to operate with guarantee stock, when.

17-5426. Same; federal association converting to state association authorized to operate with guarantee stock, when. Any federal savings and loan association converting to a state chartered association under the provisions of K.S.A. 17-5535 may, as an incident to such conversion, upon filing of proof with the commissioner that the provisions of the savings and loan code, and acts amendatory thereof or supplemental thereto, have been met in its plan of conversion, operate as a state chartered association with guarantee stock.

History: L. 1955, ch. 141, § 8; June 30.



17-5427 Same; rules and regulations.

17-5427. Same; rules and regulations. The commissioner shall have the power to establish such rules and regulations as may be reasonable or necessary to carry out the purposes and provisions of K.S.A. 17-5421 to 17-5426, both sections inclusive.

History: L. 1955, ch. 141, § 9; June 30.



17-5428 Same; act supplemental to savings and loan code.

17-5428. Same; act supplemental to savings and loan code. K.S.A. 17-5421 to 17-5427, both sections inclusive, shall be and construed as supplemental to and part of the savings and loan code of this state.

History: L. 1955, ch. 141, § 10; June 30.



17-5429 Time deposit accounts in negotiable form; issuance without recording ownership.

17-5429. Time deposit accounts in negotiable form; issuance without recording ownership. Subject to such prohibitions, limitations and conditions as the state savings and loan commissioner may prescribe by rules and regulations, any state chartered savings and loan association having its principal office in this state, which is a member of a federal home loan bank, may issue time deposit accounts in negotiable form without recording ownership on the books of the association to the same extent it could if it were operating as a federal savings and loan association, notwithstanding, restrictions contained in articles 51 through 58 of chapter 17 of the Kansas Statutes Annotated.

History: L. 1987, ch. 82, § 1; July 1.



17-5430 Same; owners not members.

17-5430. Same; owners not members. Holders of such negotiable certificate accounts shall not be members or shareholders of the association and shall have no voting rights.

History: L. 1987, ch. 82, § 2; July 1.






Article 55 SAVINGS AND LOAN CODE; POWERS

17-5501 Powers of association generally.

17-5501. Powers of association generally. Every association incorporated pursuant to or operating under the provisions of this act shall have all the powers enumerated, authorized and permitted by this act and such other rights, privileges and powers as may be incidental to or necessary for the accomplishment of the objects and purposes of the association. Among others, every association shall have the following powers: (a) To sue and be sued, complain and defend in any court of law or equity.

(b) To purchase, hold and convey real and personal estate consistent with its objects and powers; and to mortgage, pledge or lease any real or personal estate; and to take property by gifts, devise or bequest.

(c) To have a corporate seal, which may be affixed by imprint, facsimile or otherwise.

(d) To appoint officers, agents and employees as its business shall require, and allow them suitable compensation.

(e) To adopt and amend bylaws as provided in this act.

(f) To insure its shares or deposits with the federal savings and loan insurance corporation or with an insurer approved by the state commissioner of insurance under the provisions of this act for such purpose, and qualify as a member of a federal home loan bank.

(g) To accept savings and investments as payments on shares or deposits as provided in this act.

(h) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide, an association may make loans to members on the security of savings accounts and loans specifically related to transaction accounts.

(i) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may make home loans on the security of liens upon residential real property in an amount which, when added to the amount unpaid upon prior mortgages, liens or encumbrances, if any, upon such real estate does not exceed the appraised value thereof. No such loan shall be made directly or indirectly to a director or officer except a single loan on a home property.

(j) One loan may be made to an officer, director or employee, in addition to a home loan, but no such loan secured by real estate mortgage shall be made to an officer, director or employee which at the time of granting such advance shall exceed 5% of the net worth accounts of such association or $90,000 whichever is the smaller. Any negotiable order of withdrawal, share or deposit loan or real estate loan made to any officer, director or employee must be approved by the board of directors and such approval entered upon the minutes of the meeting approving same. All such loan restrictions applicable to loans made to an officer, director or employee of a savings and loan association shall apply to any and all loans made to any general or limited partnership, corporation, trust or association if an officer, director or employee of the savings and loan association is a general or limited partner, or the owner, member or stockholder of 10% or more of the stock or other evidence of ownership of the entity shown as obligor on the loan.

(k) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, an association shall have authority to invest in the following:

(1) Investments in obligations of or fully guaranteed as to principal and interest by, the United States;

(2) investments in the stocks and bonds of a federal home loan bank or in the stock of the federal national mortgage association;

(3) investments in mortgages, obligations or other securities which are or ever have been sold by the federal home loan mortgage corporation pursuant to section 305 or 306 of the federal home loan mortgage corporation act;

(4) investments in obligations, participations, securities or other instruments of or issued by or fully guaranteed as to principal and interest by the federal national mortgage association, the student loan marketing association or the government national mortgage association, or any other agency of the United States and an association may issue and sell securities which are guaranteed pursuant to section 306(g) of the national housing act;

(5) investments in the time deposits, certificates or accounts of any bank the deposits of which are insured by the federal deposit insurance corporation, or in the savings accounts, certificates or other accounts of any institution the accounts of which are insured by the federal savings and loan insurance corporation;

(6) investments in obligations of, or issued by, any state or any political subdivision thereof including any agency, corporation or instrumentality of a state or political subdivision, except that an association may not invest more than 10% of its capital and surplus in obligations of any one issuer, exclusive of investments in general obligations of any issuer;

(7) purchase of loans secured by liens on improved real estate which are insured under provisions of the national housing act, or insured as provided in the servicemen's readjustment act of 1944 or 38 U.S.C. chapter 37;

(8) loans made for the repair, equipping, alteration or improvement of any residential real property, and loans made for the purpose of manufactured home financing;

(9) loans as to which the association has the benefit of insurance under section 240 of the national housing act, or of a commitment or agreement therefor;

(10) loans to financial institutions with respect to which the United States or an agency or instrumentality thereof has any function of examination or supervision, or to any broker or dealer registered with the securities and exchange commission, secured by loans, obligations or investments in which the association has the statutory authority to invest directly;

(11) investments which at the time of making, are assets eligible for inclusion toward the satisfaction of any liquidity requirement imposed by the federal home loan bank board, but only to the extent the investment is permitted to be so included under regulations of the federal home loan bank board or is otherwise authorized;

(12) investments in shares of stock issued by a corporation authorized to be created pursuant to title IX of the housing and urban development act of 1968, and investments in any partnership, limited partnership, or joint venture formed pursuant to section 907(a) or 907(c) of such act;

(13) loans as to which the association has the benefit of any guarantee under title IV of the housing and urban development act of 1968, under part B of the urban growth and new community development act of 1970, or under section 802 of the housing and community development act of 1974 as in effect on or after the date of enactment of the depository institutions deregulation and monetary control act of 1980, or of a commitment of agreement therefor;

(14) investments in, commitments to invest in, loans to, or commitments to lend to any state housing corporation, provided that such obligations or loans are secured directly or indirectly through an agent or fiduciary, by a first lien on improved real estate which is insured under the provisions of the national housing act and that in the event of default, the holder of such obligations or loans would have the right directly or indirectly through an agent or fiduciary, to cause to be subject to the satisfaction of such obligations or loans the real estate described in the first lien or the insurance proceeds under the national housing act;

(15) invest in, redeem or hold shares or certificates in any open-end management investment company which is registered with the securities and exchange commission under the investment company act of 1940 and the portfolio of which is restricted by such management company's investment policy, changeable only if authorized by shareholder vote, solely to any such investments as an association by law or regulation may, without limitation as to percentage of assets, invest in, sell, redeem, hold, or otherwise deal with;

(16) stock obligations, or other securities of any small business investment company formed pursuant to section 301(d) of the small business investment act of 1958, for the purpose of aiding members of the federal home loan bank system. Such investments shall not exceed an aggregate investment of 1% of the assets of the association;

(17) in other securities approved by the commissioner.

(l) Without restriction upon the general powers of the association to invest in:

(1) Real estate whereon there is or may be erected a building or buildings for the transaction of the business of the association, from portions of which, not required for its own use, a revenue may be derived by rentals or otherwise. An association may invest in such real estate an amount representing the cost of land and improvements not exceeding the sum of its net worth accounts. It may, however, invest in such real estate, a larger sum with the approval of the commissioner;

(2) real estate purchased at sheriff's sale or at any other sale, public or private, judicial or otherwise, upon which the association has a lien or claim, legal or equitable;

(3) real estate accepted by the association in satisfaction of any debt;

(4) real estate acquired by the association in exchange for real estate owned by the association;

(5) real estate acquired by the association in connection with salvaging the value of property owned by the association;

(6) title to all real estate shall be taken and held in the name of the association and such title shall immediately be recorded in accordance with law.

(m) If and when an association is not a member of a federal home loan bank, to borrow not more than an aggregate amount equal to 1/4 of its capital on the date of borrowing. If and when an association is a member of a federal home loan bank, to secure advances of not more than an aggregate amount equal to its capital. Within an amount equal to its capital, the association may borrow from sources other than such federal home loan bank an aggregate amount not in excess of 25% of its capital. A subsequent reduction of capital shall not affect in any way outstanding obligations for borrowed money. All such loans and advances may be secured by property of the association.

(n) To repurchase and redeem shares in accordance with the provisions of this act.

(o) To pay a bonus to members in accordance with the provisions of the bylaws.

(p) If and when an association is a member of a federal home loan bank, to act as fiscal agent of the United States, and when designated for that purpose by the secretary of the treasury, it shall perform under such regulations as such secretary may prescribe, all such reasonable duties as fiscal agent of the United States as such secretary may require, and shall have power to act as agent for any other instrumentality and as agent of the state in accordance with the laws of this state.

(q) To dissolve, merge or reorganize in the manner provided in this act.

(r) To sell and assign notes and mortgages without recourse, except that notes and mortgages may be assigned with recourse to any federal home loan bank of which the association is a member.

(s) Subject to such prohibitions, limitations and conditions as the commissioner may prescribe, the following loans or investments are permitted:

(1) An association may make commercial real estate loans on the security of liens upon other improved real estate. The resulting aggregate of such loans shall not exceed an amount equal to 40% of such association's assets;

(2) an association may make secured or unsecured loans for personal, family or household purposes, including loans reasonably incident to the provision of such credit, and may invest in, sell or hold commercial paper and corporate debt securities, as defined and approved by the commissioner. The resulting aggregate of such loans shall not exceed an amount equal to 30% of such association's assets;

(3) an association may invest in tangible personal property, including, without limitation, vehicles, manufactured homes, machinery, equipment or furniture, for rental or sale. The resulting aggregate of such investments shall not exceed an amount equal to 10% of such association's assets;

(4) an association may make secured or unsecured loans for commercial, corporate, business or agriculture purposes. No association may make loans to one borrower under the authority of this paragraph in excess of the amount a national bank having identical total capital and surplus could lend such borrower. The resulting aggregate of such loans made by an association and by a corporation owned by the association under paragraph (2) of subsection (z) of this section shall not exceed an amount equal to 5% of such association's assets prior to January 1, 1984, or 10% of such association's assets thereafter.

(t) Any association may, upon adoption of such a loan plan by its board of directors, make or purchase:

(1) Any unsecured loan at least 20% of which is guaranteed under the provisions of the servicemen's readjustment act of 1944, as now or hereafter amended;

(2) simple interest, discount or gross charge loans for property alteration, repair, equipping or improvement without the security of a lien upon such property, subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe. The resulting aggregate amount of all such loans shall not exceed an amount equal to 20% of such association's assets. No association may make any unsecured loan to a director, officer or employee of the association, or to any person or firm regularly serving the association in the capacity of attorney, except for the alteration, repair, equipping or improvement of the home or combination of home and business property owned and occupied by such borrowing director, officer, employee, attorney or firm;

(3) line of credit real estate loans for home property, secured or unsecured, subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe. The resulting aggregate amount of all such loans shall not exceed an amount greater than 5% of the association's assets or all of its net worth accounts.

(u) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may sell to, purchase from or participate with other lenders in loans of any type that such an association may otherwise make if the other participants are approved federal housing administration lenders, instrumentalities or corporations owned wholly or in part by the United States or this state, or are associations or corporations insured by the federal savings and loan association corporation or the federal deposit insurance corporation. Such loans may be outside the regular lending area of such association.

(v) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, the following loans or investments are permitted, but the authority conferred in the following paragraphs is limited to an amount not to exceed 5% of the assets of the association for each paragraph:

(1) Loans made for the payment of educational expenses;

(2) investments in real property and obligations secured by liens on real property located within a geographic area or neighborhood receiving concentrated development assistance by a local government under title I of the housing and community development act of 1974, except that no investment under this paragraph in such real property may exceed an aggregate investment of 2% of the assets of the association;

(3) loans upon the security of or respecting real property or interests therein used for primarily residential or farm purposes that do not otherwise comply with the limitations of this section;

(4) investments not exceeding the greater of: (A) The sum of the association's net worth accounts; or (B) five percent of the assets of the association, in loans the principal purpose of which is to provide financing with respect to what is or is expected to become primarily residential real estate where: (i) The association relies substantially for repayment on the borrower's general credit standing and forecast of income without other security; or (ii) the association relies on other assurances for repayment, including but not limited to a guaranty or similar obligation of a third party. Investments under this subsection shall not be included in any percentage of assets or other percentage referred to in this section.

(w) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may make any loan for the purpose of mobile home financing.

(x) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may maintain safety deposit boxes and rent the same for public use.

(y) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association may issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

(z) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation prescribe, any such association shall have the power and authority to make the following additional loans and other investments to the extent authorized as follows:

(1) An association whose net worth accounts in the aggregate exceed 5% of its withdrawable capital is authorized to invest in, lend to or to commit itself to lend to, any business development credit corporation incorporated in the state of Kansas, but the aggregate amount of such investments, loans and commitments of any such association shall not exceed 1/2% of the total outstanding loans of the association or $250,000, whichever is less;

(2) investments in the capital stock, obligations or other securities of any corporation organized under the laws of the state of Kansas, if the entire capital stock of such corporation is available for purchase only by savings and loan associations of Kansas and by federal associations having their home offices in the state of Kansas. No association may make any investment under this paragraph if its aggregate outstanding investment under this paragraph would exceed 3% of the assets of the association. Any investment permitted under this paragraph which exceeds 2% of assets shall be used primarily for community, inner-city or community development purposes;

(3) investments in: (A) Loans secured by mortgages for which the association has the benefit of insurance under title X of the national housing act or of a commitment or agreement for such insurance;

(B) investments in housing project loans having the benefit of any guaranty under section 221 of the foreign assistance act of 1961 or loans having the benefit of any guaranty under section 224 of such act, or any commitment or agreement with respect to such loans made pursuant to either of such sections and in the share capital and capital reserve of the inter-American savings and loan bank. This authority extends to the acquisition, holding, and disposition of loans having the benefit of any guaranty under section 221 or 222 of such act, or of any commitment or agreement for any such guaranty;

(C) investments under subparagraph (A) of this paragraph shall not be included in any percentage of assets or other percentage referred to in this subsection. Investments under subparagraph (B) of this paragraph shall not exceed, in the case of any association, 1% of the assets of such association;

(4) an association whose net worth in aggregate exceeds that amount which is determined by the national housing act is authorized to invest in obligations which constitute prudent investments, as defined by the commissioner, of Kansas and its political subdivisions thereof, including any agency, corporation or instrumentality if the proceeds of such obligations are to be used for rehabilitation, financing or the construction of residential real estate, and the aggregate amount of all investments under this paragraph shall not exceed the amount of the association's net worth accounts.

(aa) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association may engage in financial futures transactions and financial options transactions.

(bb) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association may establish or maintain a data processing office with functions limited to providing data processing services for its own use or primarily for other depository institutions without observing the application and approval procedures for branch offices as provided for in K.S.A. 17-5225, and amendments thereto. An association may participate with others in establishing or maintaining a data processing office, except that the association may participate in establishing or maintaining a data processing office controlled by an entity not subject to a federal or state agency regulating financial institutions only if such entity has agreed in writing with the commissioner that it will permit and pay for such examination of the office as the commissioner deems necessary, and that it will make available for such purposes any records in its possession relating to the operation of the office.

(cc) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association may provide correspondent services primarily to other depository institutions. An association may receive noninterest-bearing deposits from correspondent institutions for use as compensating balances, for settlement purposes or for other purposes incidental to a correspondent relationship. Such deposits may be payable on demand and subject to withdrawal by negotiable or transferable instrument, order or authorization. Such deposits shall not give rise to voting rights or other rights of membership in a mutual association. An association may maintain a noninterest-bearing account at any institution whose accounts are insured by the federal savings and loan insurance corporation or the federal deposit insurance corporation, and an association may maintain such an account at an institution whose accounts are insured pursuant to a state deposit insurance program if such account is necessary or incidental to a correspondent relationship.

(dd) (1) Subject to such prohibitions, limitations and conditions as the commissioner may by regulation provide an association:

(A) May become the legal or beneficial owner of tangible personal property or real property for the purpose of leasing such property;

(B) may obtain an assignment of a lessor's interest in a lease of such property; and

(C) may incur obligations incidental to its position as the legal or beneficial owner and lessor of the leased property if the lease is a net, full-payout lease representing a noncancelable obligation of the lessee, notwithstanding the possible early termination of the lease and at the expiration of the lease, the association's interest in the property shall be liquidated or released on a net basis as soon as practicable;

(2) a lease of tangible personal property made to a natural person for personal, family or household purposes pursuant to this subsection shall be subject to all limitations applicable to the amount of an association's investment in consumer loans. A lease made for commercial, corporate, business or agricultural purposes pursuant to this subsection shall be subject to all limitations applicable to the amount of an association's investment in commercial loans. A lease of residential or commercial real property made pursuant to this subsection shall be subject to all limitations applicable to the amount of an association's investment in residential or commercial real property loans;

(3) for the purposes of this subsection:

(A) "Net lease" means a lease under which the association will not, directly or indirectly, provide or be obligated to provide for:

(i) The servicing, repair or maintenance of the leased property during the lease term;

(ii) the purchasing of parts and accessories for the leased property, except that improvements and additions to the lease property may be leased to the lessee upon its request in accordance with the full-payout requirements of this section;

(iii) the loan of replacement or substitute property while the leased property is being serviced;

(iv) the purchasing of insurance for the lessee, except where the lessee has failed to discharge a contractual obligation to purchase or maintain insurance; or

(v) the renewal of any license, registration or filing for the property unless such action by the association is necessary to protect its interest as an owner or financer of the property;

(B) "full-payout lease" means a lease from which the lessor can reasonably expect to realize a return of its full investment in the leased property, plus the estimated cost of financing the property over the term of the lease, from rentals, estimated tax benefits and the estimated residual value of the property at the expiration of the initial term of the lease. The estimated residual value of the property shall not exceed 25% for personal property or 20% for real property, of the acquisition cost of the property to the lessor unless the estimated residual value is guaranteed by a manufacturer, the lessee or a third party not an affiliate of the association and the association makes the determination that the guarantor has the resources to meet the guarantee. In all cases, however, both the estimated residual value of the property and that portion of the estimated residual value relied upon by the lessor to satisfy the requirements of a full-payout lease must be reasonable in light of the nature of the leased property and all relevant circumstances so that realization of the lessor's full investment plus the cost of financing the property depends primarily on the creditworthiness of the lessee and of any guarantor of the residual value, and on the residual market value of the leased property. The maximum term of a full-payout lease shall be 40 years;

(4) if, in good faith, an association believes that there has been an unanticipated change in conditions which threaten its financial position by significantly increasing its exposure to loss, the provisions of this subsection shall not prevent the association:

(A) As the owner and lessor under a net, full-payout lease, from taking reasonable and appropriate action to salvage or protect the value of the property of its interest arising under the lease;

(B) as the assignee of a lessor's interest in a lease, from becoming the owner and lessor of the leased property pursuant to its contractual right, or from taking any reasonable and appropriate action to salvage or protect the value of the property or its interest arising under the lease; or

(C) from including any provisions in a lease, or from making any additional agreements, to protect its financial position or investment in the circumstances set forth in this paragraph.

History: L. 1943, ch. 133, § 79; L. 1947, ch. 188, § 1; L. 1949, ch. 193, § 1; L. 1955, ch. 140, § 3; L. 1961, ch. 125, § 2; L. 1963, ch. 145, § 1; L. 1965, ch. 156, § 3; L. 1969, ch. 131, § 3; L. 1971, ch. 82, § 1; L. 1972, ch. 68, § 1; L. 1973, ch. 97, § 1; L. 1975, ch. 141, § 1; L. 1975, ch. 142, § 3; L. 1978, ch. 83, § 1; L. 1981, ch. 105, § 5; L. 1983, ch. 86, § 3; April 21.



17-5501c Authority to accept and pledge security for U.S. treasury tax and loan accounts.

17-5501c. Authority to accept and pledge security for U.S. treasury tax and loan accounts. Any savings and loan association shall have the power and authority to accept and maintain treasury tax and loan accounts of the United States, the balance in which is payable on demand without previous notice of intended withdrawal, and to pledge collateral to secure treasury tax or loan accounts in accordance with regulations of the department of the treasury of the United States.

History: L. 1979, ch. 60, § 1; April 14.



17-5502 Powers of board of directors.

17-5502. Powers of board of directors. In furtherance and not in limitation of the powers hereinbefore conferred, the board of directors is expressly authorized: (a) By resolution approved by a majority of the entire board of directors, to appoint and remove members of an executive committee, composed of the president and two or more additional directors, which committee shall have and exercise the powers of the board of directors when it is not in session. (b) To limit from time to time the amounts which may be accepted by the association as payments on shares. (c) To exercise any and all the powers of the association not expressly reserved by the certificate of incorporation to the members.

History: L. 1943, ch. 133, § 80; July 1.



17-5502a Closing one business day a week.

17-5502a. Closing one business day a week. The provisions of K.S.A. 9-1122 shall also be applicable to savings and loan associations.

History: L. 1951, ch. 125, § 2; June 30.



17-5503 Loan plans upon which real-estate loans may be made.

17-5503. Loan plans upon which real-estate loans may be made. Real-estate loans may be made as a "direct reduction loan" or a "sinking fund loan" or a "share retirement loan" or upon any loan plan approved by the commissioner.

History: L. 1943, ch. 133, § 81; July 1.



17-5504 Appraisal and approval of real estate securing a loan.

17-5504. Appraisal and approval of real estate securing a loan. Real estate securing a proposed loan must be appraised and directors or a committee appointed by directors must approve all real-estate loans. No real-estate loans shall be made until a qualified person selected by the board of directors shall have submitted a signed appraisal of the real estate securing such loan, and until approved by the board of directors or a committee thereunto authorized by the board of directors.

History: L. 1943, ch. 133, § 82; July 1.



17-5505 Application of payments.

17-5505. Application of payments. Payments on direct credit real-estate loans shall be applied first to the payment of interest on the unpaid balance of the loan as provided in the note and the remainder to the reduction of the principal. Payments on sinking fund or share retirement real-estate loans shall be applied first to the payment of interest on the principal of the loan and the remainder as dues upon the shares.

History: L. 1943, ch. 133, § 83; July 1.



17-5506 Loan contract to be embodied in note.

17-5506. Loan contract to be embodied in note. Every loan shall be evidenced by a note for the amount of the loan. The note shall specify the amount, rate of interest, terms of repayment, and may contain all other terms of the loan contract.

History: L. 1943, ch. 133, § 84; L. 1947, ch. 188, § 2; April 7.



17-5508 Association payments for protection of loans; addition to unpaid balance of loan.

17-5508. Association payments for protection of loans; addition to unpaid balance of loan. An association may pay taxes, assessments, insurance premiums and other similar charges for the protection of its real-estate loans. All such payments shall be added to the unpaid balance of the loan and shall be equally secured by the first lien on the property.

History: L. 1943, ch. 133, § 86; July 1.



17-5509 Association may accept assignment of life insurance on mortgagor; premium payments, addition to the unpaid balance of the loan.

17-5509. Association may accept assignment of life insurance on mortgagor; premium payments, addition to the unpaid balance of the loan. An association may accept assignments of life insurance as additional collateral upon any real-estate loan. In such event, the association may advance premiums on such policy and such premium advances shall be added to the unpaid balance of the loan and shall be equally secured by the first lien on the property.

History: L. 1943, ch. 133, § 87; July 1.



17-5510 Advance installment payment of taxes and insurance.

17-5510. Advance installment payment of taxes and insurance. An association may require the borrower to pay monthly in advance, in addition to interest or interest and principal payment, the equivalent of one-twelfth of the estimated annual taxes, assessments, insurance premiums and other charges upon the real estate securing a loan, or any of such charges, so as to enable the association to pay such charges as they become due from the funds so received. The amount of such monthly charges may be increased or decreased so as to provide reasonably for the payment of the estimated annual taxes, assessments, insurance premiums and other charges.

History: L. 1943, ch. 133, § 88; July 1.



17-5511 Record of charges on real estate securing loans.

17-5511. Record of charges on real estate securing loans. Every association shall keep a record of the status of taxes, assessments, insurance premiums and other charges on all real estate securing its loans and on all real and other property owned by it.

History: L. 1943, ch. 133, § 89; July 1.



17-5512 Prepayment of home loans.

17-5512. Prepayment of home loans. All home loans may be prepaid, in part or in full, at any payment date and the association shall not charge for such privilege of anticipatory payment an amount greater than one and one-half percent (11/2%) of the amount of such anticipatory payment.

History: L. 1943, ch. 133, § 90; L. 1977, ch. 79, § 1; July 1.



17-5512a Agreements prohibiting or restricting prepayment of loans other than home loans.

17-5512a. Agreements prohibiting or restricting prepayment of loans other than home loans. All loans evidenced by notes secured by first real estate mortgages against improvements other than home loans may include in the note and mortgage, a contractual agreement prohibiting or otherwise restricting prepayment for a specified period after the date of the note and mortgage.

History: L. 1977, ch. 79, § 2; July 1.



17-5513 Modification of real-estate loan or note.

17-5513. Modification of real-estate loan or note. Any association, by agreement, in writing, with the debtor, may modify the terms of any real-estate loan or note.

History: L. 1943, ch. 133, § 91; L. 1945, ch. 160, § 1; June 28.



17-5514 Loan expenses which association may require borrower to pay; statement.

17-5514. Loan expenses which association may require borrower to pay; statement. Every association may require borrowing members to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting or renewing of real-estate loans. Upon the closing of the loan, the association shall furnish to each borrower a loan settlement statement stating in detail the charges or fees such borrower has paid, or obligated himself to pay to the association or to any person representing the association in connection with such loan, and a copy of such statement shall be retained in the records of the association.

History: L. 1943, ch. 133, § 92; L. 1953, ch. 135, § 1; June 30.



17-5515 Collection and payment of loan expenses.

17-5515. Collection and payment of loan expenses. Such reasonable initial charges may be collected by the association from the borrower and paid to any persons, including any director, officer, or employee of the association, rendering such services or paid directly by the borrower. In lieu of such initial charges to cover such expenses and costs, an association may charge a reasonable charge, part or all of which may be retained by the association which renders such service, or part or all of which may be paid to others who render such services.

History: L. 1943, ch. 133, § 93; July 1.



17-5516 Fees for procuring loan may not be paid to directors, officers or employees of association.

17-5516. Fees for procuring loan may not be paid to directors, officers or employees of association. No director, officer, or employee of an association shall receive any fee or other compensation of any kind in connection with procuring any loan for an association, except for services actually rendered as above provided.

History: L. 1943, ch. 133, § 94; July 1.



17-5517 Lien on shares to secure loan.

17-5517. Lien on shares to secure loan. To secure loans to members an association shall have a lien without further agreement or pledge, upon all shares owned by the borrower. Upon default upon any loan, the association may, without any notice to, or consent of, the borrower, cancel on its books all or any shares owned by the borrower and apply the value of such shares in payment on account of the loan. An association may waive its lien in whole or in part by writing. Any association may take the pledge of shares of the association owned by a member other than the borrower as additional security for any loan secured by shares or by shares and real estate or as additional security for any real-estate loan.

History: L. 1943, ch. 133, § 95; July 1.



17-5519 Sale of property.

17-5519. Sale of property. In the regular and usual course of business, an association from time to time may sell any of its property in accordance with the provisions of this act.

History: L. 1943, ch. 133, § 97; July 1.



17-5520 Directors, officers and employees purchases from or sales to association.

17-5520. Directors, officers and employees purchases from or sales to association. No director, officer or employee of an association shall directly or indirectly or under any circumstances buy assets from or sell assets to the association unless expressly approved by the board of directors.

History: L. 1943, ch. 133, § 98; July 1.



17-5521 Bulk sale of assets.

17-5521. Bulk sale of assets. Any association may also, as one transaction, not in the regular and usual course of its business, transfer, sell or exchange all or substantially all of its property, including its name and good will, to any other association or to a federal savings and loan association, and may accept, in return therefor, cash, shares, and accounts of the purchasing association upon such terms as may be agreed upon by the affirmative vote of at least a majority of the directors of such association and by the affirmative vote of a majority of the votes of all members of the association at any annual meeting, or special meeting called for such purposes; but no such bulk transfer, sale, or exchange of property shall be effective unless approved by the commissioner.

History: L. 1943, ch. 133, § 99; July 1.



17-5522 Same; commissioner's approval required.

17-5522. Same; commissioner's approval required. If the purchaser is an association subject to this act, the approval of the commissioner of any such acquisition shall first be obtained.

History: L. 1943, ch. 133, § 100; July 1.



17-5523 Same; distribution of proceeds.

17-5523. Same; distribution of proceeds. The consideration received upon any such disposition of bulk property shall be distributed to the shareholders pro rata to the participation value of their shares, after the discharge of all liabilities.

History: L. 1943, ch. 133, § 101; July 1.



17-5524 Same; dissolution results.

17-5524. Same; dissolution results. In the event of the disposition of all of the property of an association pursuant to this section, the vote of members shall be a vote for dissolution and a certificate of dissolution shall be executed and dissolution shall be effected in accordance with this act. Any member's vote under this section may be taken in connection with a vote on dissolution under the provisions of this act.

History: L. 1943, ch. 133, § 102; July 1.



17-5525 Conversion of state association into federal savings and loan association; vote requirements.

17-5525. Conversion of state association into federal savings and loan association; vote requirements. Any association may convert itself into a federal savings and loan association in accordance with the provisions of section 5 [*] of home owners' loan act of 1933, as now or hereafter amended, upon a vote of fifty-one percent or more of the votes of all the members of the association at an annual meeting, or at any special meeting called to consider such action.

History: L. 1943, ch. 133, § 103; July 1.

* See 48 Stat. 132, 645, 646; 49 Stat. 297; 53 Stat. 1402; 61 Stat. 786; 62 Stat. 1239; 12 U.S.C.A. § 1464.



17-5526 Same; minutes of meeting to be filed with commissioner.

17-5526. Same; minutes of meeting to be filed with commissioner. A copy of the minutes of the proceedings of such meeting of the members, verified by the affidavit of the secretary, or an assistant secretary, shall be filed in the office of the commissioner, within ten days after the date of such meeting. A sworn copy of the proceedings of such meetings, when so filed, shall be presumptive evidence of the holding and action of such meeting.

History: L. 1943, ch. 133, § 104; July 1.



17-5527 Same; action required by federal law must be taken within three months.

17-5527. Same; action required by federal law must be taken within three months. Within three months after the date of such meeting, the association shall take such action in the manner prescribed and authorized by the laws of the United States as shall make it a federal savings and loan association.

History: L. 1943, ch. 133, § 105; July 1.



17-5528 Same; copy of charter or certificate to be filed with commissioner and secretary of state.

17-5528. Same; copy of charter or certificate to be filed with commissioner and secretary of state. There shall be filed with the commissioner within sixty days a copy of the charter issued to such federal savings and loan association by the federal home loan bank board, or a certificate showing the organization of such association as a federal savings and loan association, certified by the secretary or assistant secretary of the federal home loan bank board. A similar copy of the charter, or of such certificate shall be filed by the association with the secretary of state.

History: L. 1943, ch. 133, § 106; July 1.



17-5529 Same; failure to file; penalty.

17-5529. Same; failure to file; penalty. Failure to file any such instrument either with the commissioner or the secretary of state shall not affect the validity of such conversion, but such failure shall subject the association to a penalty of fifty dollars for each day's failure after the time limit specified in this act.

History: L. 1943, ch. 133, § 107; July 1.



17-5530 Same; cessation of commissioner's jurisdiction.

17-5530. Same; cessation of commissioner's jurisdiction. Upon the grant to any association of a charter by the federal home loan bank board, the association receiving such charter shall cease to be an association incorporated under this act and shall no longer be subject to the supervision and control of the commissioner.

History: L. 1943, ch. 133, § 108; July 1.



17-5531 Same; continuation of state association; succession to property and other interests.

17-5531. Same; continuation of state association; succession to property and other interests. Upon the conversion of any association into a federal savings and loan association, the corporate existence of such association shall not terminate, but such federal association shall be deemed to be a continuation of the entity of the association so converted and all property of the converted association, including its rights, titles and interests in and to all property of whatsoever kind, whether real, personal or mixed, and things in action and every right, privilege, interest and asset of any conceivable value, or benefit, then existing or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer and without any further act or deed, remain and be vested in and continue and be the property of such federal association into which the state association has converted itself, and such federal association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the converting association, and such federal association as of the time of the taking effect of such conversion shall continue to have and succeed to all the rights, obligations and relations of the converting association.

History: L. 1943, ch. 133, § 109; July 1.



17-5532 Same; continuation of judicial proceedings.

17-5532. Same; continuation of judicial proceedings. All pending actions and other judicial proceedings to which the converting state association is a party shall not be deemed to have abated or to have discontinued by reason of such conversion, but may be prosecuted to final judgment, order or decree in the same manner as if such conversion into such federal association had not been made and such federal association resulting from such conversion may continue such action in its corporate name as a federal association, and any judgment, order or decree may be rendered for or against it, which might have been rendered for or against the converting state association theretofore involved in such judicial proceedings.

History: L. 1943, ch. 133, § 110; July 1.



17-5533 Same; recognition by state.

17-5533. Same; recognition by state. Any association or corporation, which has heretofore converted itself into a federal savings and loan association under the provisions of the home owners' loan act of 1933, and has received a charter from the federal home loan bank board, shall hereafter be recognized as a federal savings and loan association and its federal charter shall be given full credence by the courts of this state to the same extent as if such conversion had taken place under the provisions of this act: Provided, Such association shall have filed with the commissioner a copy of the federal charter or a certificate showing the organization of such association as a federal savings and loan association.

History: L. 1943, ch. 133, § 111; July 1.



17-5534 Same; obligations continued and vesting of property title.

17-5534. Same; obligations continued and vesting of property title. All such conversions are hereby ratified and confirmed and all of the obligations of such an association which has so converted shall continue as valid and subsisting obligations of such federal savings and loan association and the title to all of the property of such association shall be deemed to have continued and vested, as of the date of the issuance of such federal charter, in such federal savings and loan association, as fully and completely as if such conversion had taken place since the enactment of this act pursuant to this section.

History: L. 1943, ch. 133, § 112; July 1.



17-5535 Conversion from federal to state association; majority vote of members required.

17-5535. Conversion from federal to state association; majority vote of members required. Any federal savings and loan association may convert itself into an association under this act upon a vote of fifty-one percent or more of the votes of members of such federal savings and loan association cast at an annual meeting, or at any special meeting called to consider such action.

History: L. 1943, ch. 133, § 113; July 1.



17-5536 Same; minutes of meeting to be filed with the federal home loan bank board.

17-5536. Same; minutes of meeting to be filed with the federal home loan bank board. Copies of the minutes of the proceedings of such meeting of members, verified by the affidavit of the secretary or an assistant secretary, shall be filed in the office of the commissioner and mailed to the federal home loan bank board, Washington, D.C., within ten days after such meeting. Such verified copies of the proceedings of the meeting when so filed shall be presumptive evidence of the holding and action of such meeting.

History: L. 1943, ch. 133, § 114; July 1.



17-5537 Same; vote on directors of converted association required.

17-5537. Same; vote on directors of converted association required. At the meeting at which conversion is voted upon, the members shall also vote upon the directors who shall be the directors of the state-chartered association after conversion takes effect. Such directors shall then execute two copies of the petition for certificate of incorporation provided for in this act and two copies of the bylaws.

History: L. 1943, ch. 133, § 115; July 1.



17-5538 Certificate of incorporation may state it is converted association.

17-5538. Certificate of incorporation may state it is converted association. The commissioner may insert in the certificate of incorporation, at the end of the paragraph preceding the testimonium clause the following: "This association is incorporated by conversion from a federal savings and loan association."

History: L. 1943, ch. 133, § 116; July 1.



17-5539 Same; petition for certificate of incorporation and bylaws; directors' signatures.

17-5539. Same; petition for certificate of incorporation and bylaws; directors' signatures. The directors chosen for the association shall all sign and acknowledge the petition for certificate of incorporation as subscribers thereto and proposed bylaws as incorporators of the association.

History: L. 1943, ch. 133, § 117; July 1.



17-5540 Same; procedure; continuation of federal association.

17-5540. Same; procedure; continuation of federal association. The board may provide, by regulation, for the procedure to be followed by any such federal savings and loan association converting into an association under this act. All the provisions regarding property and other rights contained in this act shall apply, to the conversion of a federal savings and loan association into an association incorporated under this act, so that the state chartered association shall be a continuation of the corporate entity of the converting federal association and continue to have all of its property and rights.

History: L. 1943, ch. 133, § 118; July 1.



17-5541 Merger; procedure; merger agreement.

17-5541. Merger; procedure; merger agreement. As used in this section, and sections 119, 120, 121, 122, 123 and 124[*] of this act, the word "association" shall include federal savings and loan associations incorporated under the home owners' loan act of 1933. Any two or more associations may merge into one of such associations, or may consolidate into a new association by an affirmative vote of fifty-one percent of the shares, of each of said associations represented in person or by proxy, at any annual or special meeting of the shareholders of each association called for that purpose at which at least twenty days' prior notice shall have been given to each shareholder. The merger or consolidation to be upon such terms as shall be mutually agreed upon by the directors of such association: Provided, That any plan as shall be agreed upon by the board of directors of any associations shall first be submitted to the commissioner for his approval at least five days before the mailing of notices calling the shareholders' meeting to consider and vote upon the question of merger. The respective boards of directors of such associations shall by a majority vote of each board make or authorize to be made between such associations a written agreement of merger. The following form of merger agreement may be used by any association proposing to merge, and when so used shall be a lawful form of merger agreement and shall be given legal effect in accordance with its terms and provisions, but shall not preclude the use of any other form approved by the commissioner:

Merger Agreement

Agreement made this ______ day of ______, 19__, by and between __________ Association, __________, __________ Association __________ and __________ Association __________, which contracting parties are hereafter termed "merging associations";

Whereas, The board of directors of each of the merging associations has approved a plan of merger by a majority vote of each of the separate boards to be evidenced by this agreement and has authorized undersigned officers to execute this agreement in the name and on behalf of the merging associations and to obtain the approval of the commissioner to the plan of merger:

Now, Therefore, In consideration of the mutual advantages which will inure to all parties interested and the terms and conditions hereinafter set forth, the parties hereto agree as follows:

1. The name, style, and title of the association into which the associations are merged shall be the __________ Association __________ (hereinafter termed the "association").

2. The association shall operate under a certificate of incorporation in the form prescribed in this act, which shall be deemed to be a continuation of the charter of that association into which the other merging associations are absorbed.

3. The number of directors of the association shall be ______ and the names and residences of those who are chosen to serve until the first annual meeting of the members are:

Names  Residences

4. The bylaws of the association shall be in the form hereto annexed.

5. The board of directors of the association is authorized and directed to cause to be issued membership certificates to the members of the merging associations in accordance with the terms of this agreement.

6. The manner of converting capital of the merging associations into that of the association shall be as follows: (a) The association shall issue to the shareholders of the merging associations, the corporate existences of which are terminated by the merger, membership certificates evidencing accounts pro rata to the participation value of the shares of each of such shareholders as of the date of the current balance sheet of each of the merging associations, plus payments thereon and dividends credited thereto after such date, minus any sums repurchased or redeemed on such shares after such date, as shown on the attached pro forma balance sheet and schedules, giving effect to the merger. (b) The association shall issue to each borrowing member of the merging associations, the corporate existences of which are terminated by the merger, membership certificates in the merged associations evidencing their membership therein as borrowers therefrom.

7. The home office of the association shall be in the city of __________, county of __________, state of Kansas.

8. Annexed hereto and made a part hereof as exhibits are balance sheets of the merging associations dated ________, 19__, certified by the treasurers of the several associations and pro forma balance sheet of the association dated __________, 19__, giving effect to the proposed plan of merger.

9. This agreement shall not be effective unless approved by the commissioner. The effective date of the merger shall be the date upon which this proposed plan of merger shall be approved by the commissioner.

In Witness Whereof, The contracting parties to this agreement have in pursuance of a resolution duly adopted at a legal meeting of the board of directors of each of the merging associations, caused these presents to be signed in the names of the respective merging associations by their respective presidents or vice-presidents and their respective secretaries or assistant secretaries, all duly authorized thereunto the day and the year first above mentioned.

The above form is to be signed by the president or vice-president and secretary or assistant secretary of each association, party to the merger, under the proper name of their respective associations, and shall be properly acknowledged.

History: L. 1943, ch. 133, § 119; July 1.

* "Sections 119, 120, 121, 122, 123 and 124" evidently intended as "sections 120, 121, 122, 123, 124 and 125," see 17-5542 to 17-5547.



17-5542 Same; approval or disapproval of merger agreement.

17-5542. Same; approval or disapproval of merger agreement. Six copies of such merger agreement, signed and acknowledged before an officer competent to take acknowledgments of deeds, by the president or a vice-president and the secretary or an assistant secretary of each of the merging associations, party to such agreement (hereinafter termed "merging associations"), together with an equal number of certified copies of the proceedings of each of the meetings of the respective boards of directors at which such agreement was authorized similarly signed and acknowledged, shall be submitted to the commissioner for his approval. The commissioner, upon receipt of the copies of the merger agreement, shall examine the same to determine whether the proposed plan of merger will work an undue hardship upon the members of any of the associations involved or impair the usefulness and success of other properly conducted associations in the same or neighboring communities, and shall either approve or disapprove such proposed merger.

History: L. 1943, ch. 133, § 120; July 1.



17-5543 Same; approval by federal home loan bank board, when.

17-5543. Same; approval by federal home loan bank board, when. In the event any association involved in a proposed merger is a federal savings and loan association the commissioner shall transmit to the federal home loan bank board, Washington, D.C., a copy of the proposed merger agreement and shall not approve the merger agreement unless and until he has been advised, in writing by the federal home loan bank board that said board has no objection thereto.

History: L. 1943, ch. 133, § 121; July 1.



17-5544 Same; appeal in case of failure of commissioner to approve proposed merger.

17-5544. Same; appeal in case of failure of commissioner to approve proposed merger. If the commissioner shall, within sixty days after receipt of the merger agreement, fail or refuse to approve any such proposed merger, the association involved shall have the same right of appeal as is provided in the event of the failure or refusal of such commissioner to approve a proposed certificate of incorporation and bylaws and if the commissioner approves such merger any dissenting shareholder shall have the same right of appeal. Such right of appeal shall not lie in the event any of the merging associations is a federal savings and loan association unless and until the federal home loan bank board has advised the commissioner that it has no objection to such merger.

History: L. 1943, ch. 133, § 122; July 1.



17-5545 Merger binding and effective upon commissioner's approval; recordation; duties of commissioner.

17-5545. Merger binding and effective upon commissioner's approval; recordation; duties of commissioner. Upon the approval of the commissioner, which approval shall be endorsed upon three copies of the merger agreement, the merger agreement shall become binding upon the respective merging associations and the merger shall thereupon be effective. The commissioner shall place a copy of the merger agreement so endorsed in the permanent files of his office and forward a copy of the merger agreement so endorsed to the secretary of state for filing. The remaining copy of the merger agreement so endorsed shall be returned to the association resulting from such merger, and shall be for its permanent records. Such association shall file a copy of such merger agreement certified by the register of deeds of the county in which the home office of such association is located in every county in which it shall be necessary in order to show transfer of title to property. The commissioner, upon such approval, shall, if one or more of the merging associations is a federal savings and loan association, notify the federal home loan bank.

History: L. 1943, ch. 133, § 123; L. 1998, ch. 189, § 6; July 1.



17-5546 Same; remaining association deemed to be continuation of all preceding associations; property of preceding associations deemed to pass by operation of law.

17-5546. Same; remaining association deemed to be continuation of all preceding associations; property of preceding associations deemed to pass by operation of law. Upon the effective date of such merger, all the assets and property of every kind and character, real, personal and mixed, tangible and intangible, choses in action, rights and credits then owned by the merging associations or which inure to any of them, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed be vested in and become the property of the association into which the other associations are absorbed, which shall have, hold and enjoy the same in its own right as fully and to the same extent as the same here possessed, held and enjoyed by the merging associations prior to such merger; and such association shall be a continuation of the entity and identity of the association into which the other associations are absorbed, and all of the rights and obligations of the merging associations shall remain unimpaired and the association, at the time of the taking effect of such merger, shall succeed to all the rights and obligations and duties and liabilities of the merging association. All rights and remedies of creditors and all liens upon the property of the merging associations shall be preserved and all debts, liabilities and duties of the respective merging associations shall thenceforth attach to the association and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

History: L. 1943, ch. 133, § 124; July 1.



17-5547 Same; continuation of judicial proceedings.

17-5547. Same; continuation of judicial proceedings. All pending actions or other judicial proceedings to which any of the associations is a party shall not be deemed to have abated or to have discontinued by reason of such merger, but may be pressed to final judgment, order or decree in the same manner as if a merger had not been made, or the association resulting from such merger may be substituted as a party to such action or proceedings and any judgment, order or decree may be rendered for or against it which might have been rendered for or against any of the merging associations theretofore involved in such action or other judicial proceedings.

History: L. 1943, ch. 133, § 125; July 1.



17-5548 Reorganization; procedure; recordation of instruments.

17-5548. Reorganization; procedure; recordation of instruments. The board of directors of any association may at a meeting called for that purpose adopt a plan of reorganization of the association. Six copies of the proposed plan of reorganization signed and acknowledged by an officer of the association shall be submitted to the commissioner. If the commissioner approves the proposed plan of reorganization, the commissioner shall endorse such commissioner's approval and the date thereof upon the six copies, three of which shall be retained by the commissioner and three copies returned to the association, one of which shall be retained by the association. Within six months after approval, the plan shall be presented to the members at an annual meeting, or a special meeting called for the purpose of acting upon such plan, or the approval shall become void. At any such meeting called for the purpose of acting upon a plan of reorganization which provides for a reduction of the association's savings liability to each of its shareholders or depositors pro rata to remedy an impairment of capital, any provision of the association's bylaws notwithstanding, each such shareholder or depositor shall be entitled to one vote, plus an additional vote for each $100 or fraction thereof of the amount credited to such shareholder or depositor on the books of the association, without any limitation, except for the total votes which may be cast by each shareholder or depositor. If at such meeting 51% of the shares represented in person or by proxy vote the adoption of such approved plan, the association may proceed to reorganize in accordance therewith. Five copies of the resolution adopted approving such plan of reorganization shall be filed with the commissioner. The commissioner shall place a copy of such certified resolution and statement and a copy of the approved plan in the permanent files of such commissioner's office, and transmit copies thereof to the secretary of state. Copies of the instruments shall be filed with the register of deeds in every county where necessary to show transfer of title of property.

History: L. 1943, ch. 133, § 126; L. 1978, ch. 84, § 1; L. 1998, ch. 189, § 7; July 1.



17-5549 Same; effective date.

17-5549. Same; effective date. The effective date of the reorganization shall be the date upon which the certified copies are filed with the commissioner, or a later date if fixed by the plan of reorganization.

History: L. 1943, ch. 133, § 127; July 1.



17-5550 Same; reorganization plan.

17-5550. Same; reorganization plan. The plan of reorganization may provide for reincorporation under the existing name of the association or under a different name. In addition to all other lawful provisions, the plan may provide for the exchange of shares in the association for shares of the reorganized association. Without limiting the generality of the methods by which an association may reorganize, any association may: (a) Transfer title to any of its assets to a new association organized under this act solely to liquidate such assets in an orderly manner. Such liquidating association shall be in dissolution and shall dissolve in accordance with the provisions of this act. Unless the commissioner shall otherwise approve, the board of directors of the reorganizing association shall be the board of directors of the liquidating association. The liquidating association shall pay the reorganizing association for the assets acquired the aggregate book value of such assets on the books of the reorganizing association by issuing pro rata and delivering to the shareholders of the reorganizing association shares of an aggregate participation value equal to the aggregate book value of assets so acquired. The participation value of the shares of the reorganizing association shall be written down in an amount equal to the participation value of the account of such shareholder in the liquidating association. Title to the assets transferred to the liquidating association pursuant to this section shall vest in the liquidating association by operation of law with the same legal effect as provided in this act in the case of merger. (b) Set up a "participating reserve" by transferring thereto the aggregate book value of any assets of the association. The participation value of the shares of the association then outstanding shall be reduced pro rata by an aggregate amount equal to the aggregate book value of assets so transferred to the participating reserve. The association shall issue pro rata to such shareholders nonrepurchasable "participating reserve accounts" of an aggregate participation value equal to the aggregate book value of assets transferred to the participating reserve. The assets so represented by the participating reserve shall be identified on the books of the association as participating reserve assets and the aggregate book value of such assets as shown by the participating reserve shall be reported on any balance sheet of the association opposite the item "participating reserve assets" and such assets shall be and remain a separate fund from the other assets of the association for the sole use and benefit of the holders of participating reserve accounts. In such event, the directors shall have with respect to the liquidation of the participating reserve assets all the powers set forth in this act. As and when the participating reserve assets are liquidated, all proceeds therefrom shall be paid pro rata from time to time as the board of directors may determine to the holders of participating reserve accounts at the option of the board of directors either in cash or by credit upon an account of the association. If the proceeds of the final liquidation of participating reserve assets do not equal the participation value of participating reserve accounts, the loss shall be absorbed pro rata by the holders of participating reserve accounts and the association shall have no further liability in relation thereto or arising therefrom. (c) Reduce its liability to each of its shareholders pro rata to the amount credited to each such shareholder on the books of the association in such manner as to distribute the loss equally among such shareholders whenever the losses of an association resulting from the depreciation in value of its assets or otherwise are such as to result in an impairment of capital.

History: L. 1943, ch. 133, § 128; July 1.



17-5551 Same; rights and obligations of reorganizing association inure to benefit of reorganized association.

17-5551. Same; rights and obligations of reorganizing association inure to benefit of reorganized association. All rights of and obligations to, any reorganizing association shall inure to the benefits of the reorganized association and be enforceable by it and in its name, and any demands, claims or rights of action against any reorganizing association may be enforced against the reorganized association as fully and completely as they might have been enforced theretofore, and all deeds, notes, mortgages, contracts, judgments, transactions and proceedings whatsoever, theretofore made, received, entered into, carried on or done by the association before the reorganization shall be as good, valid and effectual for and against the reorganized association as if such reorganization had never taken place.

History: L. 1943, ch. 133, § 129; July 1.



17-5552 Same; applications for repurchase canceled when members approve proposed plan of reorganization.

17-5552. Same; applications for repurchase canceled when members approve proposed plan of reorganization. Upon the vote of the members of an association in approval of a proposed plan of reorganization, all pending applications for repurchase of shares shall be canceled.

History: L. 1943, ch. 133, § 130; July 1.



17-5553 Dissolution.

17-5553. Dissolution. Any association may, by a majority of the votes cast at any annual meeting, or any special meeting called for that purpose, vote to terminate its existence.

History: L. 1943, ch. 133, § 131; July 1.



17-5554 Same; execution of documents.

17-5554. Same; execution of documents. Upon such vote, six copies of a certificate of dissolution, which shall state the name of such association, and the vote cast in favor of dissolution, shall be signed by two officers and acknowledged before an officer competent to take acknowledgments of deeds.

History: L. 1943, ch. 133, § 132; July 1.



17-5555 Same; filing of copies with commissioner; examination of association.

17-5555. Same; filing of copies with commissioner; examination of association. Six copies of such certificate shall be filed with the commissioner who shall examine such association, and, if he finds that it is in a safe and sound condition, shall so note, together with his approval of such dissolution, upon all the copies of the certificate of dissolution.

History: L. 1943, ch. 133, § 133; July 1.



17-5556 Same; recordation of documents.

17-5556. Same; recordation of documents. The commissioner shall place a copy in the permanent files of the commissioner's office and file a copy with the secretary of state.

History: L. 1943, ch. 133, § 134; L. 1998, ch. 189, § 8; July 1.



17-5557 Same; continuation for winding up affairs.

17-5557. Same; continuation for winding up affairs. Upon such approval, the association shall be dissolved and shall cease to carry on business, but nevertheless shall continue as a corporate entity for the sole purpose of paying, satisfying and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up and dissolve its business and affairs.

History: L. 1943, ch. 133, § 135; July 1.



17-5558 Same; directors to act as liquidating trustees.

17-5558. Same; directors to act as liquidating trustees. The board of directors shall act as trustees for liquidation. They shall proceed as speedily as may be practicable to wind up the affairs of the association, and, to the extent necessary or expedient to that end, shall exercise all the powers of such dissolved association, and, without prejudice to the generality of such authority, may fill vacancies, elect officers, carry out the contracts, make new contracts, borrow money, mortgage or pledge the property, sell its assets at public or private sale, or compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets either in cash or in kind among shareholders according to their respective rights, after paying, or adequately providing for, the payment of liabilities, and do and perform all acts necessary or expedient to the winding up of the association.

History: L. 1943, ch. 133, § 136; July 1.



17-5559 Same; powers.

17-5559. Same; powers. The board of directors of the liquidating association shall also have power to exchange or otherwise dispose of or to put in trust all, or substantially all, or any part of the assets, upon such terms and conditions and for such consideration, which may be money, stock, bonds, shares, or accounts of any association or of any federal savings and loan association, or other instruments for the payment of money, or other property or other considerations, as the board of directors may deem reasonable or expedient, and may distribute such considerations or the proceeds thereof or trust receipts or certificates of beneficial interest among the shareholders in proportion to their interest therein. In the absence of fraud, any determination of value made by the board of directors for any such purpose shall be conclusive.

History: L. 1943, ch. 133, § 137; July 1.



17-5560 Same; association subject to commissioner during liquidation.

17-5560. Same; association subject to commissioner during liquidation. The association, during the liquidation of the assets of the association by the board of directors, shall continue to be subject to the supervision of the commissioner, and the board of directors shall report the progress of such liquidation to the commissioner from time to time as he may require.

History: L. 1943, ch. 133, § 138; July 1.



17-5561 Same; final report and accounting; discharge of directors.

17-5561. Same; final report and accounting; discharge of directors. Upon completion of liquidation, the board of directors shall file with the commissioner a final report and accounting of such liquidation. The approval of such report by the commissioner shall operate as a complete and final discharge of the board of directors or any member thereof in connection with the liquidation of such association.

History: L. 1943, ch. 133, § 139; July 1.



17-5562 Same; vested rights not disturbed during dissolution.

17-5562. Same; vested rights not disturbed during dissolution. No such dissolution, or any action of the board of directors in connection therewith, shall impair any contract right between such association and any borrower or other person or persons, or the vested rights of any member of such association.

History: L. 1943, ch. 133, § 140; July 1.



17-5563 Credit to borrowers.

17-5563. Credit to borrowers. In the event of reorganization, liquidation, conversion, merger, or bulk sale of assets of any association, any borrowing member having received a loan or advance from the association shall be given credit upon such loan or advance for the amount standing to the credit of his shares on the books of the association at the time of such reorganization, liquidation, conversion, merger, or bulk sale of assets.

History: L. 1943, ch. 133, § 141; July 1.



17-5564 Undelivered funds due creditors, depositors and shareholders of defunct associations; duties of commissioner and state treasurer; undistributed assets of defunct associations fund.

17-5564. Undelivered funds due creditors, depositors and shareholders of defunct associations; duties of commissioner and state treasurer; undistributed assets of defunct associations fund. On and after July 1, 1972, and in every case occurring heretofore and hereafter, in which funds due to creditors, depositors and shareholders on liquidation of savings and loan associations under K.S.A. 17-5561 are undelivered, they shall, together with accrued interest, if any, be paid to the savings and loan commissioner, who shall deposit such payments with the state treasurer and credit such individual creditors, depositors or shareholders account in the undistributed assets of defunct association fund ledger. The state treasurer shall credit all such deposits to the undistributed assets of defunct associations fund which is hereby created. Said fund shall be used only for refunds and payments of amounts due creditors, depositors and shareholders on claims filed with and approved by the savings and loan commissioner. Any balance remaining in said fund from any single defunct association five (5) years, during which time no person entitled thereto shall have appeared to claim such funds, shall be transferred by the savings and loan commissioner to the state general fund and appropriate entries made in the individual creditors, depositors or shareholders record, showing the date and disposition of the funds and shall further recite that they were transferred by reason of this statute of limitation.

History: L. 1972, ch. 69, § 1; July 1.



17-5565 Remote service units.

17-5565. Remote service units. Any savings and loan association or savings bank having its principal office in this state may provide and engage in financial transactions by means of remote service units wherever located. Such remote service units shall not be considered to be branch offices or agencies. Any financial transaction effected by use of a remote service unit shall be deemed to be transacted at the savings and loan association to which the information is transmitted for entry into a customer's account.

History: L. 1975, ch. 128, § 1; L. 1982, ch. 106, § 1; L. 1984, ch. 92, § 1; July 1.



17-5566 Same; conditions to operation and use of; exceptions.

17-5566. Same; conditions to operation and use of; exceptions. As a general condition to the operation and use of any remote service unit in this state, a savings and loan association, which desires to operate or enable its customers to utilize a remote service unit must agree that such remote service unit will be available for use by customers of any other savings and loan association, upon the request of such association to share its use and the agreement of such association to share all costs incurred in connection with its development, installation and operation. The owner of the remote service unit, whether a savings and loan association or any other person, shall make the remote service unit available for use by other savings and loan associations and their customers on a nondiscriminatory basis, conditioned upon payment of a reasonable proportion of all costs incurred in connection with the development, installation and operation of the remote service unit. Notwithstanding the foregoing provisions, this section shall not require that remote service units located on, or a part of, the physical structure of the home office facility or branch office facility of any savings and loan association be shared with any other savings and loan association.

History: L. 1975, ch. 128, § 2; July 1.



17-5567 Same; extensions of credit through; withdrawal limitations.

17-5567. Same; extensions of credit through; withdrawal limitations. Any savings and loan association shall be permitted to extend credit by means of a prearranged revolving credit account, in an amount not to exceed ten percent (10%) of the total assets of the savings and loan association, when such credit is extended through the use of a remote service unit. Revolving credit account withdrawals shall not exceed $300.00 per transaction and shall be restricted to individuals, not corporate or commercial accounts.

History: L. 1975, ch. 128, § 4; July 1.



17-5568 Same; security measures as a condition for operation.

17-5568. Same; security measures as a condition for operation. A savings and loan association shall take all steps necessary to protect the association's interest in the financial transactions processed at each remote service unit, including the installation, maintenance and operation of one or more appropriate security devices and the acquisition of available fidelity, forgery and other appropriate insurance. Appropriate security devices as a condition for operation of a remote service unit, where the remote service unit is unmanned, shall include, but not be limited to: a lighting system for illuminating such unit during hours of darkness; tamper-resistant locks on the exterior unit; an alarm system or other appropriate device for promptly notifying the nearest responsible law enforcement officers of an attempted or perpetrated robbery or burglary; security provisions that will not allow the data communications linkage to be vulnerable to a wire tap or intervention from a foreign source; and such other devices as the security officer for the savings and loan association shall, after seeking the advice of law enforcement officers, determine to be appropriate for discouraging robbery, burglary or larceny and for assisting in the identification and apprehension of persons attempting such acts. Security devices as a condition of operation of a manned remote service unit shall include, but not be limited to: security provisions that will not allow the data communications linkage to be vulnerable to a wire tap or intervention from a foreign source and such other devices as the security officer for the savings and loan association shall, after seeking the advice of law enforcement officers, determine to be appropriate for discouraging robbery, burglary or larceny and for assisting in the identification and apprehension of persons attempting such acts.

History: L. 1975, ch. 128, § 5; July 1.



17-5569 Same; unauthorized transactions; liability.

17-5569. Same; unauthorized transactions; liability. The amount of a depositor's liability for an unauthorized transaction or a series of unauthorized transactions by a machine readable instrument shall not exceed $50, unless the depositor fails to notify the savings and loan association within four business days after learning of the loss or theft of the machine readable instrument, then the depositor's liability shall not exceed $300.

History: L. 1975, ch. 128, § 6; L. 1987, ch. 55, § 2; July 1.



17-5570 Same; definitions.

17-5570. Same; definitions. For the purposes of this act: (a) The term "financial transactions" shall include receiving deposits of every kind and nature, receiving payments payable to the savings and loan association and making withdrawals from the customer's account, but such term shall not include opening an account or initiating a loan.

(b) The term "remote service unit" shall mean an electronic information processing device, including associated equipment, structures and systems, through or by means of which information relating to financial services rendered to the public is stored and transmitted, whether instantaneously or otherwise, to a savings and loan association and which, for activation and account access, is dependent upon the use of a machine-readable instrument, other than a passbook, in the possession and control of the holder of an account with a savings and loan association. The term "remote service unit" shall include "on-line" computer terminals and "on-line" or "off-line" automated cash dispensing machines and automated teller machines, but shall not include computer terminals, automated cash dispensing machines or automated teller machines using systems in which account numbers are not machine-read and verified.

(c) The term "savings and loan association" shall mean any state chartered savings and loan association in which deposits are insured or any federally chartered savings and loan association domiciled in this state.

History: L. 1975, ch. 128, § 3; July 1.



17-5571 Prohibitions; injunctive relief; damages; definitions.

17-5571. Prohibitions; injunctive relief; damages; definitions. (a) An association shall not in any manner extend credit, lease or sell property of any kind, or furnish any service, or fix or vary the consideration for any of the foregoing, on the condition or requirement that the customer: (1) Shall obtain additional credit, property or service from such association, or from any service corporation or affiliate of such association, other than a loan, discount, deposit or trust service; (2) provide additional credit, property or service to such associations or to any service corporation or affiliate of such association, other than those related to and usually provided in connection with a similar loan, discount, deposit or trust service; or (3) shall not obtain some other credit, property or services from a competitor of such association, or from a competitor of any service corporation or affiliate of such association, other than a condition or requirement that such association shall reasonably impose in connection with credit transactions to assure the soundness of credit.

(b) Any person may sue for and have injunctive relief in the courts of this state having jurisdiction over the parties against threatened loss or damage by reason of a violation of this section under the same conditions and principles as injunctive relief against threatened conduct that will cause loss or damage is granted by courts of this state under the rules governing such proceedings. Upon the execution of proper bond as provided in K.S.A. 60-905, and amendments thereto, and after a showing the danger of irreparable loss or damage is immediate, a temporary injunction may be issued.

(c) Any person who is injured in such person's business or property by reason of anything forbidden in this section, may sue in any district court of this state where the defendant resides or is found or has an agent and shall be entitled to recover three times the amount of the damages sustained by such person and the cost of the suit, including reasonable attorney fees.

(d) Nothing contained in this section shall be construed as affecting in any manner the right of this state or any other party to bring an action under any other law of the United States or of any state, including any right which may exist in addition to specific statutory authority challenging the legality of any act or practice which may be proscribed by this section. No regulation or order issued by the state savings and loan board shall in any manner constitute a defense to such action.

(e) For the purposes of this section: (1) "Affiliate of an association" means any individual or company, including any corporation, partnership, trust, joint-stock company or similar organization which controls, is controlled by or is under common control with such association; and (2) "loan" includes obligations and extensions or advances of credit.

History: L. 1983, ch. 86, § 4; April 21.



17-5572 Finance subsidiary corporation; utilization by certain savings and loan associations; rules and regulations.

17-5572. Finance subsidiary corporation; utilization by certain savings and loan associations; rules and regulations. Subject to such prohibitions, limitations and conditions as the commissioner may prescribe by rules and regulations, any state chartered savings and loan association having its principal office in this state which is a member of a federal home loan bank, may borrow, give security and issue notes, bonds, debentures or other obligations or other securities, including capital stock, directly or indirectly through a wholly owned finance subsidiary corporation and may invest in, transfer or make available assets to any such finance subsidiary corporation to the same extent it could if it were operating as a federal savings and loan association.

History: L. 1985, ch. 87, § 1; L. 1986, ch. 95, § 1; July 1.






Article 56 SAVINGS AND LOAN CODE; SUPERVISION

17-5601 General supervisory power; authority to engage in activities authorized for federal associations; powers of commissioner; report to legislature.

17-5601. General supervisory power; authority to engage in activities authorized for federal associations; powers of commissioner; report to legislature. (a) The commissioner shall have general supervision over all associations and corporations which are subject to the provisions of this act. The commissioner shall enforce the purposes of this act by use of the powers herein conferred and by resort to the courts when required. In addition to any and all other powers heretofore granted to the state savings and loan commissioner, the commissioner, with the prior approval of the savings and loan board, shall have the power to authorize state savings and loan associations to engage in any activity in which such associations could engage were they operating as any insured depository institution at the time such authority is granted, including but without limitation because of enumeration, the power to do any act, and own, possess and carry as assets, property of such character, including stocks, bonds or other debentures which, at the time said authority is granted, is authorized under applicable laws and regulations to be done by any insured depository institution, notwithstanding any restrictions elsewhere contained in the statutes of the state of Kansas.

(b) The commissioner shall exercise the power granted in subsection (a) by the issuance of a special order if the commissioner deems it reasonably required to preserve and protect the welfare of a particular institution, or if the commissioner deems it reasonably required to preserve the welfare of all state savings and loan associations and to promote competitive equality of state and other insured depository institutions. Such special order shall provide for the effective date thereof and upon and after such date shall be in full force and effect until amended or revoked by the commissioner. Promptly following issuance, the commissioner shall mail a copy of each special order to all state savings and loan associations and shall be published in the Kansas register.

(c) The commissioner, at the time of issuing any special order pursuant to this section, shall prepare a written report, which shall include a description of the special order and a copy of the special order, and submit the written report to:

(1) The president and the minority leader of the senate;

(2) the chairperson and ranking minority member of the senate standing committee on financial institutions and insurance;

(3) the speaker and the minority leader of the house of representatives;

(4) the chairperson and ranking minority member of the house of representatives standing committee on financial institutions; and

(5) the governor.

(d) Within two weeks of the beginning of each legislative session, the commissioner shall submit to the chair of the senate standing committee on financial institutions and insurance, and the chair of the house standing committee on financial institutions, a written summary of each special order issued during the preceding year. Upon request of the chair of the senate standing committee on financial institutions and insurance or the chair of the house standing committee on financial institutions, the commissioner, or the commissioner's designee, shall appear before the committee to discuss any special order issued during the preceding year. If the committee desires information concerning the economic impact of any special order, the committee chair or ranking minority member may request assistance from the division of budget.

(e) The issuance of special orders under this section shall not be subject to the provisions of article 4 of chapter 77 of the Kansas Statutes Annotated.

(f) As used in this statute, "insured depository institution" means a bank, a savings and loan association or a savings bank organized under the laws of the United States, this state, or any other state, whose deposits are insured by the United States government.

History: L. 1943, ch. 133, § 151; L. 1976, ch. 111, § 1; L. 1980, ch. 48, § 3; L. 2001, ch. 33, § 2; July 1.



17-5602 Communications from commissioner; requirements.

17-5602. Communications from commissioner; requirements. Every approval by the commissioner given pursuant to the provisions of this act, and every communication having the effect of an order or instruction to any association, shall be in writing signed by the commissioner under the seal of his office and shall be mailed to the association affected thereby, addressed to the president thereof at the home office of the association.

History: L. 1943, ch. 133, § 152; July 1.



17-5603 Grant of approvals; consultation with federal savings and loan insurance corporation.

17-5603. Grant of approvals; consultation with federal savings and loan insurance corporation. In granting any of the approvals referred to in the following sections of this act, the commissioner shall consult the federal savings and loan insurance corporation, if the association affected by any such approval is an insured institution. The commissioner shall endeavor to obtain the approval, formally or informally, of said corporation. The commissioner may, in his discretion, withhold any approval referred to in this act if said corporation withholds its approval.

History: L. 1943, ch. 133, § 153; July 1.



17-5604 Approval procedure in event of merger.

17-5604. Approval procedure in event of merger. In the event of a merger, if any of the merging associations is an insured institution, the commissioner shall not approve the proposed merger unless and until he has been advised by the federal savings and loan insurance corporation, in writing, either that upon the completion of the proposed merger, said corporation will insure the shares of the resulting association in accordance with the provisions of Title IV of the national housing act, or that such insured association has taken appropriate steps, in accordance with the provisions of Title IV of the national housing act, to terminate insurance of its shares.

History: L. 1943, ch. 133, § 154; July 1.



17-5605 Approval procedure in event of reorganization.

17-5605. Approval procedure in event of reorganization. In the event of a reorganization under this act of an association which is an insured institution, the commissioner shall forward by mail a copy of such proposed plan to the federal savings and loan insurance corporation at Washington, D.C., and shall not approve the plan of reorganization unless and until he has been advised, in writing, by said corporation either that, if such reorganization is effected, it will insure the shares of the reorganized association, or that such insured institution has taken appropriate steps to terminate insurance of its shares. If the reorganized association is to be an insured institution, the commissioner shall mail one certified copy of the resolution of the members of the reorganizing association approving the plan of reorganization to the federal savings and loan insurance corporation at Washington, D.C. In the event of the dissolution of any association which is an insured institution, the commissioner shall mail a copy of the certificate of dissolution, endorsed by him, to the federal savings and loan insurance corporation at Washington, D.C.

History: L. 1943, ch. 133, § 155; July 1.



17-5606 Appeals to board from action of commissioner; hearing.

17-5606. Appeals to board from action of commissioner; hearing. As provided in this act, associations may appeal from certain actions of the commissioner, by filing in writing, with the chairperson of the board, within 30 days after the action of the commissioner complained of, a statement of the objections taken to such action. A copy of such statement shall simultaneously be filed with the commissioner. Within 10 days after the date of filing any such objection the board shall fix a date for a hearing on such objection. The board shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. The date of such hearing shall not be earlier than 15 days nor later than 30 days after the date of such notice, unless the board deems an earlier hearing necessary or advisable. The board shall render an order either approving or disapproving the action of the commissioner.

History: L. 1943, ch. 133, § 159; L. 1988, ch. 356, § 59; July 1, 1989.



17-5607 Approval of petition for certificate of incorporation; hearing.

17-5607. Approval of petition for certificate of incorporation; hearing. Upon the receipt by the commissioner of a petition for a certificate of incorporation signed and acknowledged as provided in this act accompanied by the incorporation fee, the commissioner shall immediately inquire into the advisability of issuing a certificate of approval of the incorporation of such association and shall thereupon recommend to the board the approval or disapproval of the incorporation. The commissioner shall immediately forward such commissioner's recommendations regarding the incorporation, with the reasons therefor, to the board and such commissioner's records shall be available to the board at all times. The board shall conduct a hearing on the petition in accordance with the provisions of the Kansas administrative procedure act and shall approve or disapprove the incorporation. If the board approves the incorporation the commissioner shall issue a certificate of approval substantially in the form provided in this act.

History: L. 1943, ch. 133, § 160; L. 1988, ch. 356, § 60; July 1, 1989.



17-5609a Reports, extension of time for filing.

17-5609a. Reports, extension of time for filing. The commissioner may grant a reasonable extension of time for the filing of any report required to be filed under the provisions of this act [*]under such rules and regulations as he may prescribe.

History: L. 1970, ch. 95, § 4; July 1.

* "This act," see also, 17-5609, 17-5610 and 17-5612.



17-5610 Reporting requirements; late filing penalty fees; disposition of moneys.

17-5610. Reporting requirements; late filing penalty fees; disposition of moneys. Every association shall at least four times annually file in the office of the commissioner a statement in such form as the commissioner prescribes. Such report shall show in detail the resources and liabilities of the association at the close of business upon the date determined by the commissioner and shall be verified by the president, treasurer or secretary and shall be filed with the commissioner within 30 days. An association may comply with this section by filing with the commissioner a completed thrift financial report within 30 days of the final day of a reporting period as required by the office of thrift supervision pursuant to 12 C.F.R. section 563.180, and amendments thereto. A late penalty fee of $5 per day shall be charged for each day the report is not received after the due date, but shall not exceed a maximum of $150. The commissioner shall remit all moneys received by or for the commissioner from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance thereof shall be credited to the bank commissioner fee fund.

History: L. 1943, ch. 133, § 163; L. 1955, ch. 142, § 1; L. 1963, ch. 398, § 34; L. 1965, ch. 156, § 5; L. 1970, ch. 95, § 2; L. 1973, ch. 309, § 9; L. 1982, ch. 105, § 4; L. 1994, ch. 33, § 2; L. 2001, ch. 5, § 62; L. 2011, ch. 53, § 8; July 1.



17-5611 Monthly report upon written order of commissioner.

17-5611. Monthly report upon written order of commissioner. The commissioner may by written order require the officers of all associations or of any one or more associations to make a monthly report to the association's board of directors on forms prescribed by the commissioner, two copies of which shall be filed with the commissioner.

History: L. 1943, ch. 133, § 164; July 1.



17-5612 Examinations; use of audit report; reexaminations; expenses; report; expenditures; joint examination and acceptance of federal examinations; examination information available to private insurer of shares or deposits.

17-5612. Examinations; use of audit report; reexaminations; expenses; report; expenditures; joint examination and acceptance of federal examinations; examination information available to private insurer of shares or deposits. (a) The commissioner in person or by one or more of the deputies of the commissioner, at times determined by the commissioner or the board but at least once every 18 months, without previous notice, shall visit and examine into the affairs of every association organized under the laws of this state; on such occasions the commissioner or such deputies shall have full access to all of the books, records, securities, and papers of such association, and may first count the cash and check the bank balances of such association with the proper amount of funds as shown by the books to be on hand at the date and hour of such examination, and shall then examine and verify the personal accounts of each officer, director and employee of such association on its books, and shall thereafter, so far as deemed necessary by the commissioner, examine and verify the books, accounts and securities of such association, and the amount of its shares outstanding, and ascertain the value of all property and investments owned and of all property held as security for moneys loaned, and otherwise ascertain the financial condition of such association, except that in lieu of an examination audit, an audit report resulting from an audit performed by an independent public accountant, may be accepted by the commissioner; acceptance being conditioned on the audit report complying with certain requirements set out by the commissioner and the savings and loan board.

(b) The commissioner and the deputies of the commissioner shall have the power to administer oaths and examine under oath any director, officer, employee, or agent of any association concerning the business and affairs thereof. Whenever in the judgment of the board the condition of an association renders it necessary to reexamine an association to ascertain its financial condition or to enforce requirements made by the commissioner and the deputies of the commissioner in regular examination, or for the purpose of correcting unlawful practices or violations of the savings and loan laws or of the bylaws of the association, such association shall pay for such examination at the rates established. The commissioner shall as soon as practicable after each examination forward a report of such examination, together with the requirements of the commissioner for the correction of any unlawful practices, to the president of the association. The expense of every regular examination and the expenses of administering the laws governing the associations shall be paid pursuant to K.S.A. 9-1703, and amendments thereto.

(c) The commissioner is authorized to expend the moneys in the bank commissioner fee fund in the administration and enforcement of the provisions of this act and the act to which this act is amendatory and supplemental. The commissioner may accept any examination of a savings and loan association organized under the laws of the state of Kansas made by a federal home loan bank or the federal savings and loan insurance corporation or may examine such association jointly with the federal home loan bank or federal savings and loan insurance corporation. In the case of a joint examination the commissioner shall make available to the federal home loan bank or the federal savings and loan insurance corporation any information furnished to or obtained by the commissioner in such examination. The commissioner shall make available to any private insurer of the shares or deposits of any association any information furnished to or obtained by the commissioner in the examination of the association insured by such insurer.

History: L. 1943, ch. 133, § 165; L. 1949, ch. 194, § 1; L. 1955, ch. 143, §1; L. 1962, ch. 32, § 1; L. 1963, ch. 398, § 7; L. 1963, ch. 147, § 1; L. 1967, ch. 129, § 4; L. 1970, ch. 95, § 3; L. 1973, ch. 309, § 10; L. 1975, ch. 142, § 6; L. 1994, ch. 33, § 3; July 1.



17-5613 Order to discontinue any unsafe or illegal practice.

17-5613. Order to discontinue any unsafe or illegal practice. If the commissioner as a result of any examination or from any report made to him shall find any association is violating the provisions of its certificate of incorporation or bylaws, or the laws of this state, or of the United States, or any lawful order of the commissioner, or is conducting its business in an unsafe manner, he shall, by an order, direct discontinuance of such violation or unsafe practice, and conformance with all requirements of law.

History: L. 1943, ch. 133, § 166; July 1.



17-5614 Special deputy commissioner, appointment, when.

17-5614. Special deputy commissioner, appointment, when. If an association shall refuse or neglect to comply with such order within the time specified therein, or if it shall appear to the commissioner that any association is in an unsafe condition or is conducting its business in an unsafe manner, or if the commissioner shall find that an impairment of capital exists to such an extent that it threatens loss to the members, or if any association refuses to submit its books, papers and accounts to the inspection of the commissioner or the commissioner's representative, the commissioner may appoint a special deputy savings and loan commissioner to take charge of the association and manage its business until the commissioner shall permit the board of directors to resume management of the business or shall reorganize the association, or until a receiver shall be appointed by the commissioner to liquidate its affairs. The commissioner shall fix the compensation of such special deputy commissioner.

History: L. 1943, ch. 133, § 167; L. 1965, ch. 150, § 10; L. 1983, ch. 87, § 1; April 14.



17-5615 Same; powers and privileges.

17-5615. Same; powers and privileges. Any special deputy commissioner appointed by the commissioner shall have all the rights, powers and privileges possessed by the officers, board of directors and members of the association.

History: L. 1943, ch. 133, § 168; L. 1965, ch. 150, § 11; L. 1983, ch. 87, § 2; April 14.



17-5616 Same; powers limited unless approved by commissioner.

17-5616. Same; powers limited unless approved by commissioner. The special deputy commissioner shall not retain special counsel or other experts, incur any expenses other than normal operating expenses or liquidate assets except in the ordinary course of operations without written approval of the commissioner.

History: L. 1943, ch. 133, § 169; L. 1965, ch. 150, § 12; L. 1983, ch. 87, § 3; April 14.



17-5617 Same; removal of director, officer or employees.

17-5617. Same; removal of director, officer or employees. The directors and officers shall remain in office and the employees shall remain in their respective positions, but the special deputy commissioner may remove any director, officer or employee provided the order of removal of a director or officer shall be approved in writing by the commissioner.

History: L. 1943, ch. 133, § 170; L. 1965, ch. 150, § 13; L. 1983, ch. 87, § 4; April 14.



17-5618 Same; operation of association; expenses.

17-5618. Same; operation of association; expenses. While the association is in charge of a special deputy commissioner, members of such association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the special deputy commissioner, in the special deputy commissioner's discretion, may permit shareholders to repurchase their shares from the association pursuant to the provisions of this act, or under, and subject to, such rules and regulations as the commissioner may prescribe. The special deputy commissioner shall have power to accept payments upon such shares and such payments when received by the special deputy commissioner may be segregated if the commissioner shall so order in writing; if so ordered, such payments shall not be subject to offset and shall not be used to liquidate any indebtedness of such association existing at the time the special deputy commissioner was appointed for it or any subsequent indebtedness incurred for the purpose of liquidating the indebtedness of any such association existing at the time such special deputy commissioner was appointed. All expenses of the association including salary and expenses of the special deputy commissioner shall be paid by the association.

History: L. 1943, ch. 133, § 171; L. 1965, ch. 150, § 14; L. 1983, ch. 87, § 5; April 14.



17-5619 Same; appointment certification.

17-5619. Same; appointment certification. The appointment of a special deputy commissioner shall be evidenced by the commissioner issuing a certificate under the seal of the commissioner's office delivered to the board of directors of the association, certifying that a special deputy commissioner has been appointed pursuant to this act and such certificate shall state the compensation to be received by such special deputy commissioner.

History: L. 1943, ch. 133, § 172; L. 1965, ch. 150, § 15; L. 1983, ch. 87, § 6; April 14.



17-5620 Same; restoration of management.

17-5620. Same; restoration of management. Within 12 months from the date upon which the special deputy commissioner shall take charge of an association the commissioner shall determine whether or not the commissioner shall restore the management of the association to the board of directors.

History: L. 1943, ch. 133, § 173; L. 1965, ch. 150, § 16; L. 1983, ch. 87, § 7; April 14.



17-5621 Same; restoration certification.

17-5621. Same; restoration certification. In the event the commissioner determines to restore the management such determination shall be evidenced by the commissioner's certificate under the commissioner's seal delivered to the board of directors of the association reciting that the special deputy commissioner is redelivering the management of the association to the board of directors of the association then in office.

History: L. 1943, ch. 133, § 174; L. 1965, ch. 150, § 17; L. 1983, ch. 87, § 8; April 14.



17-5622 Same; operation upon restoration.

17-5622. Same; operation upon restoration. After the management of the association shall have been redelivered to the board of directors of an association, the association shall be managed and operated as if no special deputy commissioner had been appointed.

History: L. 1943, ch. 133, § 175; L. 1965, ch. 150, § 18; L. 1983, ch. 87, § 9; April 14.



17-5623 Same; reorganization determination.

17-5623. Same; reorganization determination. At any time prior to the redelivery of the management to the board of directors, the commissioner shall determine whether such association shall be required to reorganize.

History: L. 1943, ch. 133, § 176; July 1.



17-5624 Same; certificate ordering reorganization.

17-5624. Same; certificate ordering reorganization. Such determination shall be evidenced by the commissioner's certificate under the seal of his office delivered to the association stating that unless the association reorganize under the provisions of this act within a period of ninety days from the date of such certificate, or within such further time as the commissioner shall approve, the commissioner will proceed to liquidate the association.

History: L. 1943, ch. 133, § 177; July 1.



17-5625 Appointment of receiver, liquidation.

17-5625. Appointment of receiver, liquidation. If the commissioner determines not to permit the association to resume business or to reorganize within the periods above specified the commissioner shall, upon the date of such determination, appoint a receiver for such association for the purpose of liquidation. The receiver so appointed shall give bond and shall be allowed such reasonable compensation as the commissioner deems proper, such compensation to be subject to the approval of the district court of the county in which such savings and loan association is located.

History: L. 1943, ch. 133, § 178; July 1.



17-5626 Same; certification of appointment.

17-5626. Same; certification of appointment. The taking of possession by the receiver shall be evidenced by the commissioner issuing a certificate under the seal of his office delivered to the home office of the association, certifying that a receiver has been appointed to take possession of its property, business and assets pursuant to this act.

History: L. 1943, ch. 133, § 179; July 1.



17-5627 Same; posting of certificate.

17-5627. Same; posting of certificate. A signed and sealed copy of such certificate shall be posted in a prominent place in the principal business entrance to the home office of the association simultaneously with the delivery of such certificate to the association.

History: L. 1943, ch. 133, § 180; July 1.



17-5628 Same; posting constitutes notice of receivership.

17-5628. Same; posting constitutes notice of receivership. The posting of such certificate shall be notice to all directors, officers, employees, members, creditors, and the public generally that all dealings with the association shall thereafter be had through the receiver or his duly appointed agents as long as the receiver shall remain in the possession of the assets of the association.

History: L. 1943, ch. 133, § 181; July 1.



17-5629 Same; certificate recordation.

17-5629. Same; certificate recordation. A signed and sealed copy of the certificate of the commissioner appointing a receiver of an association shall be recorded with the register of deeds of the county in which the home office of the association may be located.

History: L. 1943, ch. 133, § 182; July 1.



17-5630 Same; assumption of rights, title and interests by receiver; operation of home office or branch by another association.

17-5630. Same; assumption of rights, title and interests by receiver; operation of home office or branch by another association. Upon such recordation of such order all the property of the association including its rights, titles and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action and every right, privilege, interest and asset of any conceivable value, or benefit, then existing or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer and without any further act or deed, becomes vested in and continues to be the property of the receiver of such association who shall have, hold and enjoy the same as receiver as fully and to the same extent as the same was possessed, held and enjoyed by the association of which such person was appointed receiver. The receiver, upon written order of the commissioner, in accordance with the provisions of K.S.A. 17-5225, and amendments thereto, may authorize the operation of a home office or branch of another association at the office or offices of the association for which the receiver was appointed.

History: L. 1943, ch. 133, § 183; L. 1983, ch. 85, § 2; April 14.



17-5631 Same; certificate to be forwarded to federal insurer.

17-5631. Same; certificate to be forwarded to federal insurer. If the association is an insured association, a copy of such certificate shall promptly be forwarded by the commissioner, by registered mail, to the federal savings and loan insurance corporation, Washington, D.C.

History: L. 1943, ch. 133, § 184; July 1.



17-5632 Same; powers.

17-5632. Same; powers. In the liquidation of associations, a receiver shall have, in addition to the usual powers of receivers, all the powers specified in this act which inure to the board of directors of an association in dissolution in their capacity of trustees for liquidation.

History: L. 1943, ch. 133, § 185; July 1.



17-5633 Same; commissioner may reorganize association; powers of receiver.

17-5633. Same; commissioner may reorganize association; powers of receiver. At any time prior to the completion of the liquidation of an association, the commissioner may, by written order, redeliver the property and assets of an association, or by such written order may reorganize such association and upon the completion of such reorganization redeliver its property and assets to the association. In the event the commissioner determines to reorganize an association prior to liquidation of such association, the receiver appointed by the commissioner shall have all the powers specified in this act which inure to the board of directors in adopting a plan of reorganization and presenting the plan to the members of the association at an annual meeting, or a special meeting called for the purpose of acting upon such plan.

History: L. 1943, ch. 133, § 186; L. 1978, ch. 84, § 2; March 16.



17-5634 Same; certificate of reorganization.

17-5634. Same; certificate of reorganization. A signed and sealed copy of such order shall be recorded in the same manner and with the inverse effect as the certificate of the commissioner appointing a receiver, whereupon all the property of the association shall become vested in it by operation of law.

History: L. 1943, ch. 133, § 187; July 1.



17-5635 Same; federal savings and loan insurance corporation as coreceiver.

17-5635. Same; federal savings and loan insurance corporation as coreceiver. If the association is an insured association, the federal savings and loan insurance corporation is empowered at its option to act as coreceiver in the liquidation of the association, and the commissioner shall appoint the federal savings and loan insurance corporation as coreceiver in accordance with the written request of such corporation.

History: L. 1943, ch. 133, § 188; July 1.



17-5636 Same; liquidation expenses.

17-5636. Same; liquidation expenses. All expenses of liquidation shall be charged to the assets in liquidation, except the salaries of any employees of the savings and loan department engaged in such liquidation and further except any salaries of any employees of the federal savings and loan insurance corporation.

History: L. 1943, ch. 133, § 189; July 1.



17-5637 Same; progress report.

17-5637. Same; progress report. During the course of the liquidation of any association by a receiver such receiver shall prepare a report of the progress of liquidation and of the financial condition of the association in liquidation which shall be mailed not later than the thirty-first day of January and July to each member and creditor of the association, the original signed and sealed copy thereof to be delivered to the board.

History: L. 1943, ch. 133, § 190; July 1.



17-5638 Same; final report.

17-5638. Same; final report. Upon completion of the liquidation of any association, a similar and final report so signed and sealed shall be delivered to the board.

History: L. 1943, ch. 133, § 191; July 1.



17-5639 Same; discharge, hearing.

17-5639. Same; discharge, hearing. Upon acceptance for filing of such final report by the board, after hearing by such board, if it so elects, the receiver shall be discharged without further liability.

Any hearing under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1943, ch. 133, § 192; L. 1988, ch. 356, § 61; July 1, 1989.



17-5640 Same; secretary of state to be notified of completion of liquidation.

17-5640. Same; secretary of state to be notified of completion of liquidation. Upon the acceptance for filing by the board of such final report, the receiver shall advise the secretary of state, in writing, that the liquidation of the association involved is completed.

History: L. 1943, ch. 133, § 193; July 1.



17-5641 Same; board determination on accounting and final report.

17-5641. Same; board determination on accounting and final report. The determination of the board with respect to such accounting and final report shall be final.

History: L. 1943, ch. 133, § 194; July 1.



17-5642 Appeal of conservatorship or receivership matters; effect.

17-5642. Appeal of conservatorship or receivership matters; effect. If an association deems itself aggrieved by the action of the commissioner in taking possession of its property, business and assets, for the purposes of conservatorship or receivership, or any order issued by the commissioner in connection with any conservatorship or receivership, it may appeal from such action to the board. No action taken by a conservator or a receiver while in office shall be invalidated by such appeal having been filed or by any order of the board. The filing of such an appeal shall not remove a conservator from the management of an association or a receiver from possession of the property and assets of an association during the pendency of such appeal.

History: L. 1943, ch. 133, § 195; July 1.



17-5643 Board may remove conservator or receiver.

17-5643. Board may remove conservator or receiver. If the board shall disapprove the action of the commissioner in appointing a conservator or a receiver, it shall issue an order removing the conservator or receiver. Upon the delivery of such order signed by the chairman of the board to the commissioner, the commissioner shall issue an order redelivering the association to the board of directors of the association then in office.

History: L. 1943, ch. 133, § 196; July 1.



17-5644 Order of commissioner redelivering association to directors; recordation.

17-5644. Order of commissioner redelivering association to directors; recordation. A signed and sealed copy of such order of the commissioner redelivering the association to the board of directors shall be recorded with the register of deeds of the county in which the home office of the association may be located in the same manner as is provided in this act for the recordation of a certificate of the commissioner appointing a receiver, and upon such recordation all the property of the association shall become vested in the association by operation of law.

History: L. 1943, ch. 133, § 197; July 1.



17-5645 Successor association of liquidated association; commissioner issues certificate of incorporation; approval by board.

17-5645. Successor association of liquidated association; commissioner issues certificate of incorporation; approval by board. If upon the liquidation of a savings and loan association, the commissioner is of the opinion that in the best interest of the members of the liquidated association and the public interest of its community, the commissioner may issue a certificate of incorporation to applicants for the organization and establishment of a successor association, subject to confirmation and subsequent approval by the savings and loan board. Upon approval of a petition for a certificate of incorporation for the organization and establishment of any such successor association, the commissioner shall no later than the next regular meeting of the board submit such petition to the board for its confirmation and approval.

History: L. 1983, ch. 85, § 3; April 14.






Article 57 SAVINGS AND LOAN CODE; FEES

17-5701 Fees; disposition.

17-5701. Fees; disposition. Associations shall pay to the commissioner fees due under the provisions of this section and K.S.A. 17-5702 to 17-5707, inclusive, and amendments thereto. The commissioner shall remit all moneys received by or for the commissioner from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the bank commissioner fee fund.

Upon the filing with the commissioner of a certificate of incorporation the incorporators shall simultaneously pay an incorporation fee of $200. Any savings and loan association incorporated under this act, or any prior act, may extend the duration of time for which such association was organized by a vote of 51% of its shareholders present in person or by proxy at any association annual or special meeting called for that purpose, and such action of the shareholders shall be certified to the state bank commissioner accompanied by a fee of $12.50.

History: L. 1943, ch. 133, § 198; L. 1962, ch. 32, § 3; L. 1963, ch. 398, § 35; L. 1965, ch. 156, § 6; L. 1973, ch. 309, § 11; L. 1994, ch. 33, § 4; L. 2001, ch. 5, § 63; L. 2011, ch. 53, § 9; July 1.



17-5702 Same; change of location or name.

17-5702. Same; change of location or name. There shall accompany each application to the commissioner for leave to change the location of the home office to another city a fee of one hundred dollars ($100), or to change the name of the association a fee of twenty-five dollars ($25).

History: L. 1943, ch. 133, § 199; L. 1965, ch. 156, § 7; June 30.



17-5703 Same; merger.

17-5703. Same; merger. At the time of filing with the commissioner any merger agreement, the associations proposing to so merge shall submit therewith a fee of two hundred dollars ($200) which fee shall be paid in equal parts by the associations parties to the proposed merger.

History: L. 1943, ch. 133, § 200; L. 1965, ch. 156, § 8; June 30.



17-5704 Same; reorganization, transfer of assets, dissolution.

17-5704. Same; reorganization, transfer of assets, dissolution. There shall accompany every proposed plan of reorganization, every proposal for the transfer of assets in bulk, and every certificate of dissolution, filed with the commissioner for approval, a fee of one hundred dollars ($100).

History: L. 1943, ch. 133, § 201; L. 1965, ch. 156, § 9; June 30.



17-5705 Same; filing copy of charter of federal savings and loan association.

17-5705. Same; filing copy of charter of federal savings and loan association. A fee of $15 shall accompany each copy of the charter of a federal savings and loan association, or certificate showing such organization by conversion, filed with the commissioner.

History: L. 1943, ch. 133, § 202; July 1.



17-5706 Same; approval of commissioner.

17-5706. Same; approval of commissioner. The commissioner shall charge a fee of not exceeding fifty dollars ($50) upon each application for his approval as provided by this act.

History: L. 1943, ch. 133, § 203; L. 1965, ch. 156, § 10; June 30.






Article 58 SAVINGS AND LOAN CODE; MISCELLANEOUS

17-5801 Exemption from securities act.

17-5801. Exemption from securities act. The sale of shares of any association subject to the provisions of this act is hereby exempted from all provisions of law of this state which provide for the supervision and regulation of the sale of securities, and the sale of any such shares shall be legal without any action or approval whatsoever on the part of any official authorized to license, regulate, and supervise the sale of securities.

History: L. 1943, ch. 133, § 204; July 1.



17-5802 Acknowledgments of instruments.

17-5802. Acknowledgments of instruments. No public officer qualified to take acknowledgments or proofs of written instruments shall be disqualified from taking the acknowledgment or proof of any instrument, in writing, in which an association is interested by reason of his membership in or employment by an association so interested, and any such acknowledgments or proofs heretofore taken are hereby validated.

History: L. 1943, ch. 133, § 205; July 1.



17-5803 Payment to minor or married woman is valid discharge of association.

17-5803. Payment to minor or married woman is valid discharge of association. Any payment or delivery of rights, to any minor or any married woman, or a receipt or an assignment, or acquittance signed by a minor or married woman, who holds shares, shall be valid and sufficient release and discharge of an association for any payment on shares or delivery of rights, to such minor or married woman.

History: L. 1943, ch. 133, § 206; July 1.



17-5804 Joint shares; powers of joint tenants; share loans, effect.

17-5804. Joint shares; powers of joint tenants; share loans, effect. An association may issue membership certificates in the joint names of two or more persons or their survivor, in which event any of such persons shall have power to act in all matters related to the membership, whether the other person or persons named in such membership certificate be living or not.

Share loans may be made to one of the joint tenants in the same manner as provided for other types of accounts and such loans shall not terminate the joint account. Such joint shares shall create a single membership in an association and shall be evidenced by a signature card containing the names of the co-owners of the account joined by the word "and" or by the word "or" and followed by the phrase "as joint tenants with the rights of survivorship and not as tenants in common" or by a similar provision which clearly provides for a joint tenancy relationship. Said card shall bear the signature of at least one of the joint tenants.

History: L. 1943, ch. 133, § 207; L. 1957, ch. 159, § 1; June 29.



17-5805 All thrift and home-financing organizations subject to provisions of savings and loan act.

17-5805. All thrift and home-financing organizations subject to provisions of savings and loan act. All persons accepting moneys from the public and engaged in home financing, whether or not incorporated and every corporation heretofore incorporated under the statutes of this state which has for its purpose the promotion of thrift and the financing of homes by whatever name known, shall hereafter be subject to the provisions of this act, and shall be deemed to exist hereunder.

History: L. 1943, ch. 133, § 208; July 1.



17-5806 All corporations heretofore incorporated in state subject to provisions of savings and loan act.

17-5806. All corporations heretofore incorporated in state subject to provisions of savings and loan act. The rights, powers, privileges and immunities of every such corporation heretofore incorporated in this state shall be governed, controlled, construed, extended, limited and determined by the provisions of this act to the same extent and effect as if such corporation had been incorporated pursuant hereto, and the articles of association, certificate of incorporation, or charter, however entitled, bylaws and constitution, or other rules, of every such corporation heretofore made or existing, are hereby modified, altered and amended to conform to the provisions of this act and the same are declared void to the extent that the same are inconsistent with the provisions of this act; except vested rights or that the obligations of any such existing corporation, whether between such corporation and the state, such corporation and its members, or any of them, or any other person or persons, or any valid contract between the members of any such corporation, or between such corporation and any other person or persons, existing at the time this act takes effect, shall not be in anywise impaired by the provisions of this act and, with such exceptions, every such corporation shall possess the rights, powers, privileges, and immunities and shall be subject to the duties, liabilities, disabilities and restrictions conferred and imposed by this act, notwithstanding anything to the contrary in its certificate of incorporation, bylaws, constitution or rules.

History: L. 1943, ch. 133, § 209; July 1.



17-5807 All obligations heretofore contracted may be enforced.

17-5807. All obligations heretofore contracted may be enforced. All obligations to any such corporation heretofore contracted shall be enforceable by it and in its name, and demands, claims and rights of action against any such corporation may be enforced against it as fully and completely as they might have been enforced heretofore.

History: L. 1943, ch. 133, § 210; July 1.



17-5808 Associations may incidentally purchase loans.

17-5808. Associations may incidentally purchase loans. Every association shall primarily use its funds in making home loans originated by it rather than in purchasing loans, but may incidentally purchase loans of any type which it is permitted to make: Provided, That no association may purchase bulk property in excess of ten percent of its assets or $50,000, whichever is greater, without the approval of the commissioner: Provided further, That no association may purchase any real estate loan or other property from an affiliated institution, or from an institution in liquidation, without the approval of the commissioner. For the purposes of this section:

(a) An "affiliated institution" means: (1) An institution in which the purchasing association has a substantial investment; or (2) an institution which has a substantial investment in the purchasing association; or (3) an institution of which the majority of the board of directors are the same persons who constitute a majority of the board of directors of the purchasing association.

(b) An "institution in liquidation" means: (1) An institution which has been taken over for liquidation pursuant to law; or (2) an institution which, in conformity with law, has determined to dissolve.

History: L. 1943, ch. 133, § 211; July 1.



17-5809 All mortgages on one piece of property to be sold at same time.

17-5809. All mortgages on one piece of property to be sold at same time. No association which holds a mortgage or other instrument securing a debt which is a first lien upon real estate and which simultaneously holds one or more additional mortgages or other instruments securing a debt and constituting liens inferior to the first lien upon the same real estate shall sell or otherwise dispose of any such mortgage or other instrument, unless it shall simultaneously sell or otherwise dispose of all mortgages or other instruments constituting inferior liens upon the same real estate.

History: L. 1943, ch. 133, § 212; July 1.



17-5810 Separability provisions.

17-5810. Separability provisions. If any provisions of this act or the application thereof to any corporation, person, or circumstances is held invalid, the remainder of the act and the application of such provision to other corporations, persons, or circumstances shall not be affected thereby.

History: L. 1943, ch. 133, § 213; July 1.



17-5811 Accepting payments when capital impaired; felony.

17-5811. Accepting payments when capital impaired; felony. No association shall accept or receive payments upon shares when there is an impairment of capital, and any officer, director or employee who shall knowingly violate the provisions of this section or be accessory to or permit or connive at the receiving or accepting payments on such shares, shall be guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the custody of the secretary of corrections not less than one year nor more than five years. The word "share" as used in this section shall not include guarantee shares or stock.

History: L. 1943, ch. 133, § 214; L. 1955, ch. 141, § 11; L. 1990, ch. 309, § 7; May 24.



17-5812 Fraudulent acts; civil liability; felony.

17-5812. Fraudulent acts; civil liability; felony. Any officer, director, trustee, attorney, agent or servant of any association heretofore or hereafter to be incorporated who shall use or dispose of any part of the moneys, property, assets or funds of such association, or assign, transfer, cancel, deliver up or acknowledge satisfaction of any bond, mortgage or other written instrument belonging to such association, unless duly authorized or otherwise than in the regular and legitimate business of the association, or who shall be guilty of any fraud in the performance of duties, shall be liable civilly to the association, and also to any other party injured, to the extent of the damage thereby caused, and shall also be guilty of a felony, and upon conviction thereof shall be imprisoned in the custody of the secretary of corrections for not less than one nor more than five years.

History: L. 1943, ch. 133, § 215; L. 1990, ch. 309, § 8; May 24.



17-5814 Deposit associations and savings deposits; definitions.

17-5814. Deposit associations and savings deposits; definitions. The following words used in articles 51 to 58, inclusive, of chapter 17 of the Kansas Statutes Annotated and acts amendatory thereof, are defined as follows: (a) "Deposit association" shall mean a savings and loan association that has adopted bylaws approved by the commissioner, authorizing issuance of savings deposits and the operation of the association as a deposit association.

(b) "Savings deposit" shall mean the form of withdrawable account issued by a deposit association for a fixed, minimum or indefinite period of time as authorized by its bylaws or by regulations of the commissioner.

(c) "Shares" when used in articles 51 to 58, inclusive, of chapter 17 of the Kansas Statutes Annotated, and acts amendatory thereof, to define a withdrawable savings account shall have the same meaning as a savings deposit if the association is a deposit association.

History: L. 1970, ch. 97, § 1; July 1.



17-5816 Same; adoption of bylaws to raise capital; approval or disapproval by commissioner; appeal.

17-5816. Same; adoption of bylaws to raise capital; approval or disapproval by commissioner; appeal. An association electing to raise capital in the form of savings deposits shall adopt bylaws authorizing the issuance of savings deposits and the operation of the association as a deposit association, which bylaws shall become effective upon written approval of the commissioner. In the event the commissioner shall fail either to approve or disapprove such bylaws within a period of sixty (60) days from the date submitted to the commissioner for approval, the same shall be deemed approved and effective as of the expiration of such sixty-day period. If the commissioner shall disapprove such proposed bylaws, the association may appeal from such action to the savings and loan board.

History: L. 1970, ch. 97, § 3; July 1.



17-5817 Authority to act as trustee; commingled funds; records.

17-5817. Authority to act as trustee; commingled funds; records. Any savings and loan association organized under the laws of this state whose principal office is located in the state of Kansas shall have the power and authority to act as trustee of any trust created or organized in the United States and forming part of a stock bonus, pension, profit-sharing plan or individual retirement account which qualifies or qualified for specific tax treatment under section 401 (d) or 408 of the internal revenue code of 1954, as amended, if the funds of such trust are invested only in savings accounts or deposits in such association or in obligations or securities issued by such association. All funds held in such fiduciary capacity by any such association may be commingled for appropriate purposes of investment, but individual records shall be kept by the fiduciary for each participant and shall show in proper detail all transactions engaged in under the authority of this paragraph.

History: L. 1971, ch. 83, § 1; L. 1975, ch. 143, § 1; April 11.



17-5818 Emergency closing of savings and loan associations; definitions.

17-5818. Emergency closing of savings and loan associations; definitions. As used in this act, unless the context otherwise requires: (1) "Commissioner" means the state savings and loan commissioner and any other person lawfully exercising the powers of the state savings and loan commissioner.

(2) "Officers" means the person or persons designated by the board of directors of a savings and loan association to act for the association in carrying out the provisions of this act or, in the absence of any such designation or of the officer or officers so designated, the president or any other officer currently in charge of the association.

(3) "Office" means any place at which a savings and loan association transacts its business.

(4) "Emergency" means any condition or occurrence which may interfere physically with the conduct of normal business operations at the offices of a savings and loan association, or which poses an imminent or existing threat to the safety or security of persons or property, or both. Without limiting the generality of the foregoing, an emergency may arise as a result of any one or more of the following: Fire; flood; earthquake; hurricane; wind, rain or snow storm; labor strike by savings and loan employees; power failure; transportation failure; interruption of communication facilities; shortage of fuel, housing, food, transportation or labor; theft, robbery or attempted theft or robbery; actual or threatened enemy attack; epidemic or other catastrophe; riot, civil disturbance and other acts of lawlessness or violence, actual or threatened.

History: L. 1973, ch. 98, § 1; July 1.



17-5819 Same; proclamations by commissioner; closing and reopening.

17-5819. Same; proclamations by commissioner; closing and reopening. Whenever the commissioner is of the opinion that an emergency exists, or is impending, in this state or in any part or parts of this state, he may, by proclamation, authorize savings and loan associations located in the affected area or areas to close their offices. In addition, if the commissioner is of the opinion that an emergency exists, or is impending, which affects or may affect, a particular association or associations, but not associations located in the area generally, he may authorize the particular association or associations to close. The association or associations so closed shall remain closed until the commissioner proclaims that the emergency has ended, or until such earlier time as the officers of the association determine that the association theretofore closed because of the emergency, should reopen, and, in either event, for such further time thereafter as may reasonably be required to reopen as determined by the commissioner.

History: L. 1973, ch. 98, § 2; July 1.



17-5820 Same; continuity of management and business in national emergency; liability.

17-5820. Same; continuity of management and business in national emergency; liability. The commissioner shall, by regulation, provide for continuity of the management and business of an association in the event of a national emergency declared by the president of the United States or the person performing his functions, or a nuclear, atomic or other disaster making it impossible or impracticable for an association to conduct its business in strict accord with applicable provisions of law, its bylaws or its charter. The association and its directors, officers and employees shall not be liable to any person by reason of the failure to perform or delay in performing any contractual, statutory or other duty when the failure or delay is caused by any such emergency.

History: L. 1973, ch. 98, § 3; July 1.



17-5821 Same; officer's determination that emergency exists; approval of commissioner, when; closing offices on special observance days.

17-5821. Same; officer's determination that emergency exists; approval of commissioner, when; closing offices on special observance days. (a) Whenever the officers of an association are of the opinion that an emergency exists, or is impending which affects, or may affect, an association's offices, they shall have the authority, in the reasonable and proper exercise of their discretion, to determine not to open such offices on any business or banking day or, if having opened, to close such offices during the continuation of such emergency. The offices so closed shall remain closed until such time as the officers determine that the emergency has ended, and for such further time thereafter as may reasonably be required to reopen; however, in no case shall such offices remain closed for more than forty-eight (48) consecutive hours, excluding other legal holidays, without requesting and obtaining the approval of the commissioner.

(b) The officers of an association may close the association's offices on any day or days designated by proclamation of the president of the United States or the governor or legislature of this state, as a day or days of mourning, rejoicing or other special observance.

History: L. 1973, ch. 98, § 4; July 1.



17-5822 Same; notice of closing to commissioner.

17-5822. Same; notice of closing to commissioner. An association closing its offices pursuant to the authority granted under K.S.A. 17-5819 or 17-5820 shall give as prompt notice of its action as conditions will permit and by any means available to the commissioner.

History: L. 1973, ch. 98, § 5; July 1.



17-5823 Same; days closed during emergencies considered legal holidays; liability; construction of act.

17-5823. Same; days closed during emergencies considered legal holidays; liability; construction of act. Any day on which an association is closed during all or any part of its normal business hours pursuant to the authorization granted under this act shall be, with respect to such association, a legal holiday for all purposes with respect to any savings and loan business of any character. No liability, or loss of rights of any kind, on the part of any association, or director, officer or employee thereof, shall accrue or result by virtue of any closing authorized by this act.

The provisions of this act shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States, authorizing the closing of a savings and loan association or excusing the delay by a savings and loan association in the performance of its duties and obligations because of emergencies or conditions beyond the association's control or otherwise.

History: L. 1973, ch. 98, § 6; July 1.



17-5824 Insurance of shares or deposits; effective date; amount; extension of time for compliance; exception.

17-5824. Insurance of shares or deposits; effective date; amount; extension of time for compliance; exception. Every savings and loan association organized and operating under the laws of the state of Kansas shall, on and after June 30, 1980, insure the shares or deposits of each shareholder or depositor of such association with the federal savings and loan insurance corporation or with an insurer approved by the state commissioner of insurance for such purposes as hereinafter provided, in an amount not less than that provided by the federal savings and loan insurance corporation on July 1, 1975, except that the savings and loan commissioner may grant a reasonable extension of time for compliance therewith under such rules and regulations as the state savings and loan board may adopt. The requirements of this section shall not apply to any savings and loan association which shall comply with the requirements of K.S.A. 17-5825, or any savings and loan association, all of the outstanding loans of which are insured or guaranteed by the federal housing administration or the veterans administration. During the period of any such extension of time, the association receiving the same shall continue to give notice in the manner prescribed by K.S.A. 17-5825 that the shares or deposits of such association are uninsured.

History: L. 1975, ch. 142, § 1; July 1.



17-5825 Same; notice of noninsurance required; extension of time for compliance; form of notice.

17-5825. Same; notice of noninsurance required; extension of time for compliance; form of notice. From and after January 1, 1976, every savings and loan association organized and operating under the laws of the state of Kansas, having accounts or deposits which are not insured shall include notice that its accounts or deposits are not insured in every advertisement, announcement or solicitation for savings accounts or deposits, advertisements of the rate of interest paid upon its savings accounts or deposits, and all certificates of deposit, pass books and signature cards. The savings and loan commissioner may grant a reasonable extension of time to a savings and loan association for compliance with the requirements of this section when, in the opinion of said commissioner, such association is making every reasonable effort to obtain any insurance authorized by this act upon its shares or deposits. For the purposes of this section, the term "insured" shall mean insured in the manner provided for in K.S.A. 17-5824. Such notice shall be given in the following manner:

(a) In every printed presentation, a clear and conspicuous statement of such fact shall be prominently displayed in a manner prescribed by rules and regulations of the savings and loan commissioner.

(b) In every video or audio presentation, a clear explanation of such fact shall be given in a manner prescribed by rules and regulations of the savings and loan commissioner.

(c) At the time it accepts any new account or deposit, such association shall provide the person opening such account or deposit with a separate written statement that such account or deposit is not insured.

History: L. 1975, ch. 142, § 2; July 1.



17-5826 Same; application for approval of insurer other than F.S.L.I.C.; hearing; determination by insurance commissioner.

17-5826. Same; application for approval of insurer other than F.S.L.I.C.; hearing; determination by insurance commissioner. Any savings and loan association electing to insure its shares or deposits with an insurer other than the federal savings and loan insurance corporation shall make application for the approval of such insurer with the state commissioner of insurance. Upon receipt of such application and after reasonable notice and a public hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner shall approve such insurer for such purpose if such commissioner determines that:

(a) The contract of insurance contemplated is in such form and includes such coverage, maturity, voluntary and involuntary termination and complies with such further requirements for protection as the commissioner in the exercise of discretion may deem reasonably necessary; and

(b) The contract is underwritten by an insurer having a net worth reasonably commensurate with the risks underwritten, which is authorized to do business in this state, and which is admitted and authorized by law to write such insurance in an area sufficient to provide an adequate risk spread.

History: L. 1975, ch. 142, § 4; L. 1988, ch. 356, § 62; July 1, 1989.



17-5827 Same; failure to insure or give notice of noninsurance; notice by savings and loan commissioner; hearing; revocation of authority to do business; dissolution.

17-5827. Same; failure to insure or give notice of noninsurance; notice by savings and loan commissioner; hearing; revocation of authority to do business; dissolution. (a) Whenever any savings and loan association shall fail to obtain and maintain insurance upon its shares and deposits as required under the provisions of K.S.A. 17-5824, and amendments thereto, the savings and loan commissioner shall notify such association that a continuation of such failure will result in the revocation of its authority to do business in this state. If after receipt of such notice the association fails or refuses to obtain such insurance, the savings and loan commissioner shall, after a hearing or an opportunity for a hearing has been given to such association in accordance with the provisions of the Kansas administrative procedure act, grant an extension of time in the manner provided in K.S.A. 17-5824, and amendments thereto, or revoke its authority to transact business in this state. Thereupon proceedings shall be commenced for the dissolution of such association in the manner provided by law.

(b) Whenever any savings and loan association shall fail to give notice that it does not maintain insurance upon its accounts and deposits as required under the provisions of K.S.A. 17-5825, and amendments thereto, the savings and loan commissioner shall notify such association that a continuation of such failure will result in the revocation of its authority to do business in this state. If after receipt of such notice the association fails or refuses to comply, the commissioner shall, after a hearing or an opportunity for a hearing has been given to such association in accordance with the provisions of the Kansas administrative procedure act, grant an extension of time in the manner authorized by K.S.A. 17-5825, and amendments thereto, or revoke its authority to transact business in this state. Thereupon, proceedings shall be commenced for the dissolution of such association in the manner provided by law.

History: L. 1975, ch. 142, § 5; L. 1988, ch. 356, § 63; July 1, 1989.



17-5828 Contracts for payment to beneficiaries upon deposit account owners' deaths; rights of owners during lifetime; change of beneficiary.

17-5828. Contracts for payment to beneficiaries upon deposit account owners' deaths; rights of owners during lifetime; change of beneficiary. Subject to the provisions of this section and K.S.A. 17-5829, and amendments thereto, an individual adult or minor, hereafter referred to as the owner, may enter into a written contract with any savings and loan association located in this state providing that the balance of the owner's deposit account, or the balance of the owner's legal share of a deposit account, at the time of death of the owner shall be made payable on the death of the owner to one or more persons or, if the persons predecease the owner, to another person or persons, hereafter referred to as the beneficiary or beneficiaries. If any beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the moneys shall be payable only to a conservator of the minor beneficiary.

Transfers pursuant to this section shall not be considered testamentary or be invalidated due to nonconformity with the provisions of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

Every contract authorized by this section shall be considered to contain a right on the part of the owner during the owner's lifetime both to withdraw funds on deposit in the account in the manner provided in the contract, in whole or in part, as though no beneficiary has been named, and to change the designation of beneficiary. The interest of the beneficiary shall be considered not to vest until the death of the owner and, if there is a claim pursuant to K.S.A. 39-709, and amendments thereto, until such claim is satisfied.

No change in the designation of the beneficiary shall be valid unless executed in the form and manner prescribed by the savings and loan association and delivered to the savings and loan association prior to the death of the owner.

For the purposes of this section, the balance of the owner's deposit account or the balance of the owner's legal share of a deposit account shall not be construed to include any portion of the account which under the law of joint tenancy is the property of another joint tenant of the account upon the death of the owner.

As used in this section, "person" means any individual, individual or corporate fiduciary or nonprofit religious or charitable organization as defined by K.S.A. 79-4701, and amendments thereto.

History: L. 1979, ch. 177, § 3; L. 1980, ch. 166, § 4; L. 1982, ch. 104, § 3; L. 1984, ch. 51, § 5; L. 1992, ch. 150, § 5; L. 2002, ch. 114, § 51; L. 2015, ch. 42, § 6; July 1.



17-5829 Same; duties of association; release and discharge thereof.

17-5829. Same; duties of association; release and discharge thereof. When the owner and the savings and loan association have entered into a contract authorized in K.S.A. 17-5828, and amendments thereto, the owner's deposit account subject to the contract or any part of or interest on the account shall be paid by the savings and loan association to the owner or pursuant to the owner's order during the owner's lifetime. On the owner's death, the deposit account or any part of or interest on the account may be paid by the savings and loan association to the secretary for children and families for a claim pursuant to K.S.A. 39-709, and amendments thereto, or, if there is no such claim or if any portion of the account remains after such claim is satisfied, to the designated beneficiary or beneficiaries. If any designated beneficiary is a minor at the time the account, or any portion of the account, becomes payable to the beneficiary and the balance, or portion of the balance, exceeds the amount specified by K.S.A. 59-3053, and amendments thereto, the savings and loan association shall pay the moneys or any interest on them only to a conservator of the minor beneficiary. The receipt of the conservator shall release and discharge the savings and loan association for the payment.

History: L. 1979, ch. 177, § 4; L. 1984, ch. 51, § 6; L. 1992, ch. 150, § 6; L. 2002, ch. 114, § 52; L. 2014, ch. 115, § 15; L. 2015, ch. 42, § 7; July 1.



17-5830 Trust powers; generally.

17-5830. Trust powers; generally. The commissioner is authorized and empowered to grant by special permit to any savings and loan association organized under the laws of this state whose principal office is located in the state of Kansas, the right to act as trustee, corporate agent or in any other fiduciary capacity in which trust companies and banks incorporated under the laws of Kansas are permitted to act. The commissioner may approve and issue a special permit to such state savings and loan association to act in one or more of such fiduciary capacities. Any state savings and loan association having been granted trust authority by the commissioner may add "and trust company" to its corporate name. Such trust powers shall be subject to the following:

(a) The association exercising any or all of the powers enumerated in this section shall segregate all assets held in any fiduciary capacity from general assets of the association, and shall keep a separate set of books and records showing in proper detail all transactions engaged in under authority of this section. Such books and records shall be open to the inspection of, and subject to the supervision of, the commissioner;

(b) the Kansas bank commissioner, may have access to examination reports made by the savings and loan commissioner insofar as such reports relate to the trust department of such association but nothing in this section shall be construed as authorizing such state banking authority to examine the books, records and assets of such associations;

(c) no association shall receive in its trust department deposits of current funds subject to check or the deposit of checks, drafts, bills of exchange, or other items for collection or exchange purposes. Funds deposited or held in trust by the association awaiting investment shall be carried in a separate account and shall not be used by the association in the conduct of its business unless it shall first set aside in the trust department, United States bonds or other securities approved by the commissioner;

(d) in the event of the failure of such association, the owners of the funds held in trust for investment shall have a lien on the bonds or other securities so set apart in addition to their claim against the assets of the association;

(e) if at any time Kansas law requires trustees to deposit securities with the state for the protection of private or court trusts, associations so acting shall be required to make similar deposits, and securities so deposited shall be held for the protection of private or court trusts, as provided by Kansas law. Associations in such cases shall not be required to execute the bond usually required of individuals if corporate trustees under similar circumstances are exempt from this requirement. Associations shall have the power to execute such bond when so required of corporate trustees by the laws of the state of Kansas;

(f) in the event the laws of Kansas require a corporation acting as trustee, executor, administrator, guardian or conservator, to take an oath or make an affidavit, the president, any vice president, or trust officer of such association may take the necessary oath or execute the necessary affidavit;

(g) it shall be unlawful for any association to lend any officer, director, or employee any funds held in trust under the powers conferred by this section. Any officer, director, or employee making such loan, or to whom such loan is made, may be fined not more than $5,000, or imprisoned not more than five years, or may be both fined and imprisoned, in the discretion of the court;

(h) in passing upon applications for permission to exercise the powers enumerated in this section, the commissioner may take into consideration the amount of capital and surplus of the applying association, whether or not such capital and surplus is sufficient under the circumstances of the case, the needs of the community to be served, and any other facts and circumstances that seem to the commissioner proper, and may grant or refuse the application accordingly. In any event no trust authority permit shall be issued to any association having a capital and surplus less than the capital and surplus required by Kansas law applicable to Kansas banks and trust companies;

(i) any association desiring to surrender its right to exercise the powers granted under this section, in order to relieve itself of the necessity of complying with the requirements of this section, or to have returned to it any securities which it may have deposited with the state authorities for the protection of private or court trusts, or for any other purpose, may file with the commissioner a certified copy of a resolution of its board of directors signifying such desire. Upon receipt of such resolution, the commissioner may issue to such association a certificate certifying that such association is no longer authorized to exercise the powers granted by this section, subject to compliance with all reasonable terms and conditions set forth by the commissioner as a condition to being relieved. Upon the issuance of such a certificate, the association shall no longer be subject to the provisions of this section and shall be entitled to have returned to the association any securities which it may have deposited;

(j) in addition to the authority conferred by this section and all other applicable laws and regulations, if, in the opinion of the commissioner, an association is unlawfully or unsoundly exercising or has unlawfully or unsoundly exercised, or has failed for a period of five consecutive years to exercise, the powers granted by this section or otherwise fails or has failed to comply with the requirements of this section, the commissioner may conduct a hearing in accordance with the provisions of the Kansas administrative procedure act to determine whether an order revoking authority to exercise such powers should issue against the association. In the event the commissioner finds that grounds for revocation have been established, the commissioner may issue and serve upon the association an order prohibiting it from accepting any new or additional trust accounts and revoking authority to exercise any and all powers granted by this section, except that such order shall permit the association to continue to service all previously accepted trust accounts pending the expeditious divestiture or termination. The revocation order shall become effective not earlier than the expiration of 30 days after service of such order upon the association so served and shall remain effective and enforceable except to such extent as it is stayed, modified, terminated, or set aside by action of the commissioner or a reviewing court.

History: L. 1981, ch. 105, § 6; L. 1988, ch. 356, § 64; July 1, 1989.



17-5831 Personal liability of officers and directors, exceptions.

17-5831. Personal liability of officers and directors, exceptions. Except for persons who are executive officers, an officer or director of a savings and loan association, federal savings association or federal savings bank shall have no personal liability to the savings and loan association, federal savings association or federal savings bank or its members or stockholders for monetary damages for breach of duty as an officer or director, except that such liability shall not be eliminated for: (a) Any breach of the officer's or director's duty of loyalty to the association or bank, its members or stockholders; (b) acts or omissions which constitute willful or gross and wanton negligent breach of the officer's or director's duty of care; (c) acts in violation of K.S.A. 17-5412, 17-5811 and 17-5812, and amendments thereto; or (d) any transaction from which the officer or director derived an improper personal benefit. For purposes of this section, "executive officer" means the chairperson of the board, the president, each vice president, the cashier, the secretary and the treasurer of a savings and loan association, federal savings association or federal savings bank, unless such officer is excluded by resolution of the board of directors or by the bylaws of the savings and loan association, federal savings association or federal savings bank from participation in the policymaking functions of the savings and loan association, federal savings association or federal savings bank, and the officer does not actually participate in the policymaking functions of the savings and loan association, federal savings association or federal savings bank.

History: L. 1993, ch. 288, § 2; May 20.



17-5832 Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions.

17-5832. Compliance review committees; functions; confidentiality of certain documents; definitions; exceptions. (a) For the purposes of this section:

(1) "Institution" means a state chartered or federally chartered savings and loan association or a federally chartered savings bank, located in this state;

(2) "compliance review committee" means:

(A) An audit, loan review or compliance committee appointed by the board of directors of an institution; or

(B) any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

(3) "compliance review documents" means documents prepared for or created by a compliance review committee;

(4) "loan review committee" means a person or group of persons who, on behalf of an institution, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies and compliance with applicable laws and regulations; or

(5) "person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity.

(b) This section applies to a compliance review committee whose functions are to evaluate and seek to improve loan underwriting standards, asset quality, financial reporting to federal or state regulatory agencies or compliance with federal or state statutory or regulatory requirements.

(c) Except as provided in subsection (d):

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

(2) compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(d) Subsection (c) does not apply to any information required by statute or rules and regulations to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.

(e) This section may not be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents.

History: L. 1995, ch. 35, § 2; July 1.






Article 59 AGRICULTURAL CORPORATIONS

17-5902 Annual reports.

17-5902. Annual reports. (a) All corporations and limited partnerships, as defined in K.S.A. 17-5903, and amendments thereto, which hold agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state, and which are required to make annual reports to the secretary of state shall provide the information required of such corporations and limited partnerships in the annual reports made under K.S.A. 17-7503, 17-7504, 17-7505, 56-1a606 or 56-1a607, and amendments thereto. The information required by this section does not apply to the following: (1) A tract of land of less than 10 acres; (2) contiguous tracts of land which in the aggregate are of less than 10 acres; or (3) state assessed railroad operating property.

(b) Any person who shall knowingly submit, or who through the proper and due exercise of care and diligence should have known that any submission of information and statements required of corporations and limited partnerships subject to the provisions of this section are false or materially misleading, or who fails or refuses to submit such information and statements is guilty of a class A misdemeanor.

(c) The secretary of state shall keep a separate index of all corporations and limited partnerships subject to the provisions of this section.

History: L. 1973, ch. 99, § 2; L. 1981, ch. 107, § 1; L. 1983, ch. 88, § 71; L. 1986, ch. 96, § 1; May 8.



17-5903 Definitions.

17-5903. Definitions. As used in this act:

(a) "Corporation" means a domestic or foreign corporation organized for profit or nonprofit purposes.

(b) "Nonprofit corporation" means a corporation organized not-for-profit and which qualifies under section 501(c)(3) of the federal internal revenue code of 1986 as amended.

(c) "Limited partnership" has the meaning provided by K.S.A. 56-1a01, and amendments thereto.

(d) "Limited agricultural partnership" means a limited partnership founded for the purpose of farming and ownership of agricultural land in which:

(1) The partners do not exceed 10 in number;

(2) the partners are all natural persons, persons acting in a fiduciary capacity for the benefit of natural persons or nonprofit corporations, or general partnerships other than corporate partnerships formed under the laws of the state of Kansas; and

(3) at least one of the general partners is a person residing on the farm or actively engaged in the labor or management of the farming operation. If only one partner is meeting the requirement of this provision and such partner dies, the requirement of this provision does not apply for the period of time that the partner's estate is being administered in any district court in Kansas.

(e) "Corporate partnership" means a partnership, as defined in K.S.A. 56a-101, and amendments thereto, which has within the association one or more corporations or one or more limited liability companies.

(f) "Feedlot" means a lot, yard, corral, or other area in which livestock fed for slaughter are confined. The term includes within its meaning agricultural land in such acreage as is necessary for the operation of the feedlot.

(g) "Agricultural land" means land suitable for use in farming.

(h) "Farming" means the cultivation of land for the production of agricultural crops, the raising of poultry, the production of eggs, the production of milk, the production of fruit or other horticultural crops, grazing or the production of livestock. Farming does not include the production of timber, forest products, nursery products or sod, and farming does not include a contract to provide spraying, harvesting or other farm services.

(i) "Fiduciary capacity" means an undertaking to act as executor, administrator, guardian, conservator, trustee for a family trust, authorized trust or testamentary trust or receiver or trustee in bankruptcy.

(j) "Family farm corporation" means a corporation:

(1) Founded for the purpose of farming and the ownership of agricultural land in which the majority of the voting stock is held by and the majority of the stockholders are persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or the stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related;

(2) all of its stockholders are natural persons or persons acting in a fiduciary capacity for the benefit of natural persons; and

(3) at least one of the stockholders is a person residing on the farm or actively engaged in the labor or management of the farming operation. A stockholder who is an officer of any corporation referred to in this subsection and who is one of the related stockholders holding a majority of the voting stock shall be deemed to be actively engaged in the management of the farming corporation. If only one stockholder is meeting the requirement of this provision and such stockholder dies, the requirement of this provision does not apply for the period of time that the stockholder's estate is being administered in any district court in Kansas.

(k) "Authorized farm corporation" means a Kansas corporation, other than a family farm corporation, all of the incorporators of which are Kansas residents, family farm corporations or family farm limited liability agricultural companies or any combination thereof, and which is founded for the purpose of farming and the ownership of agricultural land in which:

(1) The stockholders do not exceed 15 in number; and

(2) the stockholders are all natural persons, family farm corporations, family farm limited liability agricultural companies or persons acting in a fiduciary capacity for the benefit of natural persons, family farm corporations, family farm limited liability agricultural companies or nonprofit corporations; and

(3) if all of the stockholders are natural persons, at least one stockholder must be a person residing on the farm or actively engaged in labor or management of the farming operation. If only one stockholder is meeting the requirement of this provision and such stockholder dies, the requirement of this provision does not apply for the period of time that the stockholder's estate is being administered in any district court in Kansas.

(l) "Trust" means a fiduciary relationship with respect to property, subjecting the person by whom the property is held to equitable duties to deal with the property for the benefit of another person, which arises as a result of a manifestation of an intention to create it. A trust includes a legal entity holding property as trustee, agent, escrow agent, attorney-in-fact and in any similar capacity.

(m) "Family trust" means a trust in which:

(1) A majority of the equitable interest in the trust is held by and the majority of the beneficiaries are persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related; and

(2) all the beneficiaries are natural persons, are persons acting in a fiduciary capacity, other than as trustee for a trust, or are nonprofit corporations.

(n) "Authorized trust" means a trust other than a family trust in which:

(1) The beneficiaries do not exceed 15 in number;

(2) the beneficiaries are all natural persons, are persons acting in a fiduciary capacity, other than as trustee for a trust, or are nonprofit corporations; and

(3) the gross income thereof is not exempt from taxation under the laws of either the United States or the state of Kansas.

For the purposes of this definition, if one of the beneficiaries dies, and more than one person succeeds, by bequest, to the deceased beneficiary's interest in the trust, all of such persons, collectively, shall be deemed to be one beneficiary, and a husband and wife, and their estates, collectively, shall be deemed to be one beneficiary.

(o) "Testamentary trust" means a trust created by devising or bequeathing property in trust in a will as such terms are used in the Kansas probate code.

(p) "Poultry confinement facility" means the structures and related equipment used for housing, breeding, laying of eggs or feeding of poultry in a restricted environment. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes and for isolation of the facility to reasonably protect the confined poultry from exposure to disease. As used in this subsection, "poultry" means chickens, turkeys, ducks, geese or other fowl.

(q) "Rabbit confinement facility" means the structures and related equipment used for housing, breeding, raising, feeding or processing of rabbits in a restricted environment. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes and for isolation of the facility to reasonably protect the confined rabbits from exposure to disease.

(r) "Swine marketing pool" means an association whose membership includes three or more business entities or individuals formed for the sale of hogs to buyers but shall not include any trust, corporation, limited partnership or corporate partnership, or limited liability company other than a family farm corporation, authorized farm corporation, limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust.

(s) "Swine production facility" means the land, structures and related equipment used for housing, breeding, farrowing or feeding of swine. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes in environmentally sound amounts for crop production and to avoid nitrate buildup and for isolation of the facility to reasonably protect the confined animals from exposure to disease.

(t) "Limited liability company" has the meaning provided by K.S.A. 17-7663, and amendments thereto.

(u) "Limited liability agricultural company" means a limited liability company founded for the purpose of farming and ownership of agricultural land in which:

(1) The members do not exceed 10 in number; and

(2) the members are all natural persons, family farm corporations, family farm limited liability agriculture companies, persons acting in a fiduciary capacity for the benefit of natural persons, family farm corporations, family farm limited liability agricultural companies or nonprofit corporations, or general partnerships other than corporate partnerships formed under the laws of the state of Kansas; and

(3) if all of the members are natural persons, at least one member must be a person residing on the farm or actively engaged in labor or management of the farming operation. If only one member is meeting the requirement of this provision and such member dies, the requirement of this provision does not apply for the period of time that the member's estate is being administered in any district court in Kansas.

(v) "Dairy production facility" means the land, structures and related equipment used for housing, breeding, raising, feeding or milking dairy cows. The term includes within its meaning only such agricultural land as is necessary for proper disposal of liquid and solid wastes and for isolation of the facility to reasonably protect the confined cows from exposure to disease.

(w) "Family farm limited liability agricultural company" means a limited liability company founded for the purpose of farming and ownership of agricultural land in which:

(1) The majority of the members are persons related to each other, all of whom have a common ancestor within the third degree of relationship, by blood or by adoption, or the spouses or the stepchildren of any such persons, or persons acting in a fiduciary capacity for persons so related;

(2) the members are natural persons or persons acting in a fiduciary capacity for the benefit of natural persons; and

(3) at least one of the members is a person residing on the farm or actively engaged in the labor or management of the farming operation. If only one member is meeting the requirement of this provision and such member dies, the requirement of this provision does not apply for the period of time that the member's estate is being administered in any district court in Kansas.

(x) "Hydroponics" means the growing of vegetables, flowers, herbs, or plants used for medicinal purposes, in a growing medium other than soil.

History: L. 1981, ch. 106, § 1; L. 1983, ch. 88, § 72; L. 1986, ch. 96, § 2; L. 1987, ch. 368, § 1; L. 1988, ch. 99, § 53; L. 1991, ch. 76, § 9; L. 1994, ch. 130, § 3; L. 1994, ch. 331, § 1; L. 1996, ch. 225, § 1; L. 1998, ch. 93, § 71; L. 1999, ch. 119, § 83; L. 2012, ch. 141, § 1; July 1.



17-5904 Restrictions; exceptions; penalties.

17-5904. Restrictions; exceptions; penalties. (a) No corporation, trust, limited liability company, limited partnership or corporate partnership, other than a family farm corporation, authorized farm corporation, limited liability agricultural company, family farm limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust shall, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in this state. The restrictions provided in this section do not apply to the following:

(1) A bona fide encumbrance taken for purposes of security.

(2) Agricultural land when acquired as a gift, either by grant or devise, by a bona fide educational, religious or charitable nonprofit corporation.

(3) Agricultural land acquired by a corporation or a limited liability company in such acreage as is necessary for the operation of a nonfarming business. Such land may not be used for farming except under lease to one or more natural persons, a family farm corporation, authorized farm corporation, family trust, authorized trust or testamentary trust. The corporation shall not engage, either directly or indirectly, in the farming operation and shall not receive any financial benefit, other than rent, from the farming operation.

(4) Agricultural land acquired by a corporation or a limited liability company by process of law in the collection of debts, or pursuant to a contract for deed executed prior to the effective date of this act, or by any procedure for the enforcement of a lien or claim thereon, whether created by mortgage or otherwise, if such corporation divests itself of any such agricultural land within 10 years after such process of law, contract or procedure, except that provisions of K.S.A. 9-1102, and amendments thereto, shall apply to any bank which acquires agricultural land.

(5) A municipal corporation.

(6) Agricultural land which is acquired by a trust company or bank in a fiduciary capacity or as a trustee for a nonprofit corporation.

(7) Agricultural land owned or leased or held under a lease purchase agreement as described in K.S.A. 12-1741, and amendments thereto, by a corporation, corporate partnership, limited corporate partnership or trust on the effective date of this act if: (A) Any such entity owned or leased such agricultural land prior to July 1, 1965, provided such entity shall not own or lease any greater acreage of agricultural land than it owned or leased prior to the effective date of this act unless it is in compliance with the provisions of this act; (B) any such entity was in compliance with the provisions of K.S.A. 17-5901, prior to its repeal by this act, provided such entity shall not own or lease any greater acreage of agricultural land than it owned or leased prior to the effective date of this act unless it is in compliance with the provisions of this act, and absence of evidence in the records of the county where such land is located of a judicial determination that such entity violated the provisions of K.S.A. 17-5901, prior to its repeal, shall constitute proof that the provisions of this act do not apply to such agricultural land, and that such entity was in compliance with the provisions of K.S.A. 17-5901, prior to its repeal; or (C) any such entity was not in compliance with the provisions of K.S.A. 17-5901, prior to its repeal by this act, but is in compliance with the provisions of this act by July 1, 1991.

(8) Agricultural land held or leased by a corporation or a limited liability company for use as a feedlot, a poultry confinement facility or rabbit confinement facility.

(9) Agricultural land held or leased by a corporation for the purpose of the production of timber, forest products, nursery products or sod.

(10) Agricultural land used for bona fide educational research or scientific or experimental farming.

(11) Agricultural land used for the commercial production and conditioning of seed for sale or resale as seed or for the growing of alfalfa by an alfalfa processing entity if such land is located within 30 miles of such entity's plant site.

(12) Agricultural land owned or leased by a corporate partnership or limited corporate partnership in which the partners associated therein are either natural persons, family farm corporations, authorized farm corporations, limited liability agricultural companies, family trusts, authorized trusts or testamentary trusts.

(13) Any corporation, either domestic or foreign, or any limited liability company, organized for coal mining purposes which engages in farming on any tract of land owned by it which has been strip mined for coal.

(14) Agricultural land owned or leased by a limited partnership prior to the effective date of this act.

(15) Except as provided by K.S.A. 17-5908, as it existed before the effective date of this act, and K.S.A. 1998 Supp. 17-5909, agricultural land held or leased by a corporation or a limited liability company for use as a swine production facility in any county which, before the effective date of this act, has voted favorably pursuant to K.S.A. 17-5908, as it existed before the effective date of this act, either by county resolution or by the electorate.

(16) Agricultural land held or leased by a corporation, trust, limited liability company, limited partnership or corporate partnership for use as a swine production facility in any county where the voters, after the effective date of this act, have voted pursuant to K.S.A. 17-5908, and amendments thereto, to allow establishment of swine production facilities within the county.

(17) Agricultural land held or leased by a corporation, trust, limited liability company, limited partnership or corporate partnership for use as a dairy production facility in any county which has voted favorably pursuant to K.S.A. 17-5907, and amendments thereto, either by county resolution or by the electorate.

(18) Agricultural land held or leased by a corporation or a limited liability company used in a hydroponics setting.

(b) Production contracts entered into by a corporation, trust, limited liability company, limited partnership or corporate partnership and a person engaged in farming for the production of agricultural products shall not be construed to mean the ownership, acquisition, obtainment or lease, either directly or indirectly, of any agricultural land in this state.

(c) Any corporation, trust, limited liability company, limited partnership or corporate partnership, other than a family farm corporation, authorized farm corporation, limited liability agricultural company, family farm limited liability agricultural company, limited agricultural partnership, family trust, authorized trust or testamentary trust, violating the provisions of this section shall be subject to a civil penalty of not more than $50,000 and shall divest itself of any land acquired in violation of this section within one year after judgment is entered in the action. The district courts of this state may prevent and restrain violations of this section through the issuance of an injunction. The attorney general or district or county attorney shall institute suits on behalf of the state to enforce the provisions of this section.

(d) Civil penalties sued for and recovered by the attorney general shall be paid into the state general fund. Civil penalties sued for and recovered by the county attorney or district attorney shall be paid into the general fund of the county where the proceedings were instigated.

History: L. 1981, ch. 106, § 2; L. 1986, ch. 96, § 3; L. 1987, ch. 368, § 2; L. 1988, ch. 99, § 56; L. 1991, ch. 76, § 10; L. 1994, ch. 130, § 4; L. 1994, ch. 331, § 2; L. 1996, ch. 225, § 2; L. 1998, ch. 143, § 44; L. 2012, ch. 141, § 2; July 1.



17-5907 Dairy production facilities; establishment in county, procedure.

17-5907. Dairy production facilities; establishment in county, procedure. (a) (1) The board of county commissioners, by resolution, may permit or deny a dairy production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county by a corporation, trust, limited liability company, limited partnership or corporate partnership. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. The resolution shall take effect 60 days after final publication unless a valid petition in opposition to the same is filed.

(2) If within 60 days of the final publication of the resolution, a valid protest petition to submit the resolution to the qualified voters of the county is signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected and is filed with the county election officer, the county election officer shall submit the question, as established in subsection (c), of whether a dairy production facility shall be allowed to be established in such county at the next state, county or special election.

(b) (1) The board of county commissioners, upon a petition filed in accordance with paragraph (b)(2), shall submit to the qualified electors of the county a proposition to permit a dairy production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county by a corporation, trust, limited liability company, limited partnership or corporate partnership.

(2) A petition to submit a proposition to the qualified voters of a county pursuant to this section shall be filed with the county election officer. The petition shall be signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected. The following shall appear on the petition:

"We request an election to determine whether a corporation, trust, limited liability company, limited partnership or corporate partnership shall be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in ________ county for the purpose of establishing a dairy production facility."

(3) Upon the submission of a valid petition calling for an election pursuant to this subsection, the county election officer shall submit the question, as established in subsection (c), of whether a dairy production facility shall be allowed to be established in such county at the next countywide election which occurs more than 60 days after the petition is filed with the county election officer.

(c) In any election established pursuant to this section, the following shall appear on the ballot:

"Shall a corporation, trust, limited liability company, limited partnership or corporate partnership be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in ________ county for the purpose of establishing a dairy production facility?"

(d) If a majority of the votes cast and counted are in opposition to allowing dairy production facilities to be established in such county, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that dairy production facilities are not allowed to be established in such county.

(e) If a majority of the votes cast and counted is in favor of the proposition, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that dairy production facilities are allowed to be established in such county.

(f) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

History: L. 1994, ch. 249, § 1; L. 2012, ch. 141, § 3; July 1.



17-5908 Swine production facilities; establishment in county, procedure.

17-5908. Swine production facilities; establishment in county, procedure. (a) (1) The board of county commissioners, by resolution, may permit or deny a swine production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county by a corporation, trust, limited liability company, limited partnership or corporate partnership. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. The resolution shall take effect 60 days after final publication unless a valid petition in opposition to the same is filed.

(2) If within 60 days of the final publication of the resolution, a valid protest petition to submit the resolution to the qualified voters of the county is signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected and is filed with the county election officer, the county election officer shall submit the question, as established in subsection (c), of whether a swine production facility shall be allowed to be established in such county at the next state, county or special election.

(b) (1) The board of county commissioners, upon a petition filed in accordance with paragraph (b)(2), shall submit to the qualified electors of the county a proposition to permit a swine production facility, as defined in K.S.A. 17-5903, and amendments thereto, to be established within the county corporation, trust, limited liability company, limited partnership or corporate partnership.

(2) A petition to submit a proposition to the qualified voters of a county pursuant to this section shall be filed with the county election officer. The petition shall be signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election at which such office was elected. The following shall appear on the petition:

"We request an election to determine whether a corporation, trust, limited liability company, limited partnership or corporate partnership shall be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in _______ county for the purpose of establishing a swine production facility."

(3) Upon the submission of a valid petition calling for an election pursuant to this subsection, the county election officer shall submit the question, as established in subsection (c), of whether a swine production facility shall be allowed to be established in such county at the next countywide election which occurs more than 60 days after the petition is filed with the county election officer.

(c) In any election established pursuant to this section, the following shall appear on the ballot:

"Shall a corporation, trust, limited liability company, limited partnership or corporate partnership be allowed to, either directly or indirectly, own, acquire or otherwise obtain or lease any agricultural land in ________ county for the purpose of establishing a swine production facility?"

(d) If a majority of the votes cast and counted are in opposition to allowing swine production facilities to be established in such county, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that swine production facilities are not allowed to be established in such county.

(e) If a majority of the votes cast and counted is in favor of the proposition, the county election officer shall transmit a copy of the result to the secretary of state who shall publish in the Kansas register the result of such election and that swine production facilities are allowed to be established in such county.

(f) The election provided for by this section shall be conducted, and the votes counted and canvassed, in the manner provided by law for question submitted elections of the county.

History: L. 1994, ch. 130, § 1; L. 1998, ch. 143, § 45; L. 2012, ch. 141, § 4; July 1.






Article 60 FORMATION OF CORPORATIONS

17-6001 Formation of corporations; incorporators; purposes; corporations subject to special statutory regulation.

17-6001. Formation of corporations; incorporators; purposes; corporations subject to special statutory regulation. (a) Any person, partnership, association or corporation, singly or jointly with others, and without regard to such person's or entity's residence, domicile or state of incorporation, may incorporate or organize a corporation under this code by filing with the secretary of state articles of incorporation which shall be executed and filed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto.

(b) Except as otherwise provided by law, a corporation may be incorporated or organized under this code to conduct or promote any lawful business or purposes.

(c) Corporations subject to special statutory regulation may be organized under this code if required by or otherwise consistent with such other statutory regulation, but such corporations shall be subject to the special provisions and requirements applicable to such corporations. Where the provisions and requirements of this code are not inconsistent, they shall be construed as supplemental to such other statutes and not in derogation or limitation thereof, and such corporations shall be governed thereby. Subject to the foregoing provisions of this subsection, any corporation organized under the laws of this state or authorized to do business in this state shall be governed by the applicable provisions of this code.

History: L. 1972, ch. 52, § 1; L. 1973, ch. 99, § 7; L. 1999, ch. 39, § 6; L. 2000, ch. 39, § 16; L. 2016, ch. 110, § 14; July 1.



17-6002 Articles of incorporation; contents.

17-6002. Articles of incorporation; contents. (a) The articles of incorporation shall set forth:

(1) The name of the corporation pursuant to K.S.A. 2016 Supp. 17-7918 and 17-7919, and amendments thereto, of the business entity standard treatment act;

(2) the address of the corporation's registered office in this state, which shall be stated in accordance with K.S.A. 2016 Supp. 17-7924, and amendments thereto, and the name of its resident agent at such address;

(3) the nature of the business or purposes to be conducted or promoted. It shall be sufficient to state, either alone or with other businesses or purposes, that the purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the Kansas general corporation code, and by such statement all lawful acts and activities shall be within the purposes of the corporation, except for express limitations, if any;

(4) (A) if the corporation is to be authorized to issue only one class of stock, the total number of shares of stock which the corporation shall have authority to issue and the par value of each of such shares, or a statement that all such shares are to be without par value. If the corporation is to be authorized to issue more than one class of stock, the articles of incorporation shall set forth the total number of shares of all classes of stock which the corporation shall have authority to issue and the number of shares of each class, and shall specify each class the shares of which are to be without par value, and each class the shares of which are to have a par value and the par value of the shares of each such class. The articles of incorporation shall also set forth a statement of the designations and the powers, preferences and rights, and the qualifications, limitations or restrictions thereof, which are permitted by K.S.A. 17-6401, and amendments thereto, in respect to any class or classes of stock or any series of any class of stock of the corporation and the fixing of which by the articles of incorporation is desired, and an express grant of such authority as it may then be desired to grant to the board of directors to fix by resolution or resolutions any thereof that may be desired but which shall not be fixed by the articles of incorporation.

(B) (i) The foregoing provisions of this subsection shall not apply to nonstock corporations. In the case of nonstock corporations, the fact that they are not authorized to issue capital stock shall be stated in the articles of incorporation. The conditions of membership, or other criteria for identifying members, of nonstock corporations shall likewise be stated in the articles of incorporation or the bylaws. Nonstock corporations shall have members, but failure to have members shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation.

(ii) Nonstock corporations may provide for classes or groups of members having relative rights, powers and duties, and may make provision for the future creation of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members. Except as otherwise provided in this code, nonstock corporations may also provide that any member or class or group of members shall have full, limited or no voting rights or powers, including that any member or class or group of members shall have the right to vote on a specified transaction even if that member or class or group of members does not have the right to vote for the election of the members of the governing body of the corporation. Voting by members of a nonstock corporation may be on a per capita, number, financial interest, class, group or any other basis set forth.

(iii) The provisions referred to in paragraph (4)(B)(ii) may be set forth in the articles of incorporation or the bylaws. If neither the articles of incorporation nor the bylaws of a nonstock corporation state the conditions of membership, or other criteria for identifying members, the members of the corporation shall be deemed to be those entitled to vote for the election of the members of the governing body pursuant to the articles of incorporation or bylaws of such corporation or otherwise until thereafter otherwise provided by the articles of incorporation or the bylaws;

(5) the name and mailing address of the incorporator or incorporators; and

(6) if the powers of the incorporator or incorporators are to terminate upon the filing of the articles of incorporation, the names and mailing addresses of the persons who are to serve as directors until the first annual meeting of stockholders or until their successors are elected and qualify.

(b) In addition to the matters required to be set forth in the articles of incorporation by subsection (a), the articles of incorporation may also contain any or all of the following matters:

(1) Any provision for the management of the business and for the conduct of the affairs of the corporation, and any provision creating, defining, limiting and regulating the sale or other disposition of stock and the powers of the corporation, the directors and the stockholders, or any class of the stockholders, or the governing body, members or any class or group of members of a nonstock corporation, if such provisions are not contrary to the laws of this state. Any provision which is required or permitted by any section of this code to be stated in the bylaws may be stated instead in the articles of incorporation;

(2) the following provisions, in these words:

(A) For a corporation other than a nonstock corporation: "Whenever a compromise or arrangement is proposed between this corporation and its creditors or any class of them or between this corporation and its stockholders or any class of them, any court of competent jurisdiction within the state of Kansas, on the application in a summary way of this corporation or of any creditor or stockholder thereof or on the application of any receiver or receivers appointed for this corporation under K.S.A. 17-6901, and amendments thereto, or on the application of trustees in dissolution or of any receiver or receivers appointed for this corporation under the provisions of K.S.A. 17-6808 and 17-6901, and amendments thereto, may order a meeting of the creditors or class of creditors, or of the stockholders or class of stockholders of this corporation, as the case may be, to be summoned in such manner as the court directs. If a majority in number representing 3/4 in value of the creditors or class of creditors, or of the stockholders or class of stockholders of this corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this corporation as consequence of such compromise or arrangement, such compromise or arrangement and such reorganization shall, if sanctioned by the court to which the application has been made, be binding on all the creditors or class of creditors, or on all the stockholders or class of stockholders of this corporation, as the case may be, and also on this corporation"; or

(B) for a nonstock corporation: "Whenever a compromise or arrangement is proposed between this corporation and its creditors or any class of them or between this corporation and its members or any class of them, any court of competent jurisdiction within the state of Kansas may, on the application in a summary way of this corporation or of any creditor or member thereof or on the application of any receiver or receivers appointed for this corporation under K.S.A. 17-6901, and amendments thereto, or on the application of trustees in dissolution or of any receiver or receivers appointed for this corporation under the provisions of K.S.A. 17-6808 and 17-6901, and amendments thereto, order a meeting of the creditors or class or creditors, or of the members of class of members of this corporation, as the case may be, to be summoned in such manner as the court directs. If a majority in number representing 3/4 in value of the creditors or class of creditors, or of the members or class of members of this corporation, as the case may be, agree to any compromise or arrangement and to any reorganization of this corporation as consequence of such compromise or arrangement, such compromise or arrangement and such reorganization shall, if sanctioned by the court to which the application has been made, be binding on all the creditors or class of creditors, or on all the members or class of members, of this corporation, as the case may be, and also on this corporation";

(3) such provisions as may be desired granting to the holders of the stock of the corporation, or the holders of any class or series of a class thereof, the preemptive right to subscribe to any or all additional issues of stock of the corporation of any or all classes or series thereof, or to any securities of the corporation convertible into such stock. No stockholder shall have any preemptive right to subscribe to an additional issue of stock or to any security convertible into such stock unless, and except to the extent that, such right is expressly granted to such stockholder in the articles of incorporation. All such rights in existence on July 1, 1972, shall remain in existence unaffected by this paragraph unless and until changed or terminated by appropriate action which expressly provides for such change or termination;

(4) provisions requiring for any corporate action, the vote of a larger portion of the stock or of any class or series thereof, or of any other securities having voting power, or a larger number of the directors, than is required by this code;

(5) a provision limiting the duration of the corporation's existence to a specified date; otherwise, the corporation shall have perpetual existence;

(6) a provision imposing personal liability for the debts of the corporation on its stockholders to a specified extent and upon specified conditions; otherwise, the stockholders of a corporation shall not be personally liable for the payment of the corporation's debts except as they may be liable by reason of their own conduct or acts;

(7) the manner of adoption, alteration and repeal of bylaws; and

(8) a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director, provided that such provision shall not eliminate or limit the liability of a director: (A) For any breach of the director's duty of loyalty to the corporation or its stockholders; (B) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (C) under the provisions of K.S.A. 17-6424, and amendments thereto; or (D) for any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective. All references in this subsection to a director also shall be deemed to refer to such other person or persons, if any, who, pursuant to a provision of the articles of incorporation in accordance with K.S.A. 17-6301(a), and amendments thereto, exercise or perform any of the powers or duties otherwise conferred or imposed upon the board of directors by this code.

(c) It shall not be necessary to set forth in the articles of incorporation any of the powers conferred on corporations by this code.

(d) Except for provisions included pursuant to subsections (a)(1), (a)(2), (a)(5), (a)(6), (b)(2), (b)(5), (b)(7) and (b)(8), and provisions included pursuant to subsection (a)(4) specifying the classes, number of shares and par value of shares a corporation, other than a nonstock corporation, is authorized to issue, any provision of the articles of incorporation may be made dependent upon facts ascertainable outside such instrument, provided that the manner in which such facts shall operate upon the provision is clearly and explicitly set forth in the provision. As used in this subsection, the term "facts" includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(e) The articles of incorporation may not contain any provision that would impose liability on a stockholder for the attorney fees or expenses of the corporation or any other party in connection with an internal corporate claim, as defined in K.S.A. 2016 Supp. 17-6015, and amendments thereto.

History: L. 1972, ch. 52, § 2; L. 1973, ch. 100, § 1; L. 1975, ch. 144, § 1; L. 1978, ch. 85, § 1; L. 1978, ch. 86, § 1; L. 1984, ch. 93, § 1; L. 1987, ch. 88, § 1; L. 1988, ch. 99, § 3; Revived and amend., L. 1988, ch. 100, § 3; L. 1991, ch. 76, § 11; L. 1992, ch. 270, § 1; L. 1999, ch. 41, § 2; L. 2000, ch. 39, § 17; L. 2004, ch. 143, § 1; L. 2005, ch. 83, § 2; L. 2014, ch. 121, § 40; L. 2016, ch. 110, § 15; July 1.



17-6003 Execution of deed or other instrument conveying land, real estate or interests therein by corporation; power of attorney.

17-6003. Execution of deed or other instrument conveying land, real estate or interests therein by corporation; power of attorney. (a) If another section of this act or any other law of this state specifically prescribes a manner of executing or filing a specified instrument or a time when such instrument shall become effective, which differs from the corresponding provisions of this section, then the provisions of such other section shall govern.

(b) When any corporation conveys any lands or interests therein by deed or other appropriate instrument of conveyance, such deed or instrument shall be executed on behalf of the corporation by any authorized officer of the corporation. Such deed or instrument, when acknowledged by such officer to be the act of the corporation, or proved in the same manner provided for other conveyances of lands, may be recorded in the same manner and with the same effect as other deeds. Corporations likewise shall have power to convey by an agent or attorney so authorized under power of attorney or other instrument containing a power to convey real estate or any interest therein, which power of attorney shall be executed by the corporation in the same manner as herein provided for the execution of deeds or other instruments of conveyance.

History: L. 1972, ch. 52, § 3; L. 1973, ch. 100, § 2; L. 1984, ch. 201, § 12; L. 1987, ch. 89, § 1; L. 1998, ch. 39, § 1; L. 1999, ch. 41, § 10; L. 1999, ch. 149, § 1; L. 2000, ch. 39, § 1; L. 2004, ch. 143, § 2; L. 2009, ch. 64, § 1; L. 2014, ch. 121, § 41; Jan. 1, 2015.



17-6004 Articles of incorporation, defined.

17-6004. Articles of incorporation, defined. The term "articles of incorporation," as used in this code, unless the context requires otherwise, includes not only the original articles of incorporation filed to create a corporation, which includes the charter, articles of association and any other instrument by whatever name known which a corporation has been or may be lawfully formed, but it also includes all other certificates, agreements of merger or consolidation, plans of reorganization or other instruments, howsoever designated, which are filed pursuant to K.S.A. 2016 Supp. 17-7910, and amendments thereto, or any other section of this code, and which have the effect of amending or supplementing in some respect a corporation's original articles of incorporation.

History: L. 1972, ch. 52, § 4; L. 2016, ch. 110, § 16; July 1.



17-6005 Evidentiary effect of articles of incorporation and other corporate instruments filed with secretary of state.

17-6005. Evidentiary effect of articles of incorporation and other corporate instruments filed with secretary of state. A copy of the articles of incorporation, or of a restated articles of incorporation, or of any other certificate or instrument which has been filed in the office of the secretary of state as required by any provision of this act, when duly certified by the secretary of state shall be received in all courts, public offices and official bodies as prima facie evidence of:

(a) Due execution and filing of the instrument;

(b) observance and performance of all acts and conditions necessary to have been observed and performed precedent to the instrument becoming effective; and

(c) any other facts required or permitted by law to be stated in the instrument.

History: L. 1972, ch. 52, § 5; L. 1998, ch. 189, § 9; L. 2000, ch. 39, § 18; July 1.



17-6006 Commencement of corporate existence.

17-6006. Commencement of corporate existence. Upon the filing with the secretary of state of the articles of incorporation, executed and filed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, the incorporator or incorporators who signed the certificate, and such incorporator's successors and assigns, shall be and constitute a body corporate from the date of such filing by the name set forth in the articles, subject to the provisions of K.S.A. 2016 Supp. 17-7911, and amendments thereto, and subject to dissolution or other termination of its existence as provided in this code.

History: L. 1972, ch. 52, § 6; L. 2000, ch. 39, § 19; L. 2016, ch. 110, § 17; July 1.



17-6007 Powers of incorporators.

17-6007. Powers of incorporators.  If the persons who are to serve as directors until the first annual meeting of stockholders have not been named in the articles of incorporation, the incorporator or incorporators, until the directors are elected, shall manage the affairs of the corporation and may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption of the original bylaws of the corporation and the election of directors.

History: L. 1972, ch. 52, § 7; L. 2016, ch. 110, § 18; July 1.



17-6008 Organization meeting of incorporators or directors named in articles of incorporation; purpose; notice; meeting not required, when.

17-6008. Organization meeting of incorporators or directors named in articles of incorporation; purpose; notice; meeting not required, when. (a) After the filing of the articles of incorporation an organization meeting of the incorporator or incorporators, or of the board of directors if the initial directors were named in the articles of incorporation, shall be held, either within or without this state, at the call of a majority of the incorporators or directors, as the case may be, for the purposes of: (1) Adopting bylaws, unless a different provision is made in the articles of incorporation for the adoption thereof; (2) electing directors, if the meeting is of the incorporators, to serve or hold office until the first annual meeting of stockholders or until their successors are elected and qualify; (3) electing officers if the meeting is of the directors; (4) doing any other or further acts to perfect the organization of the corporation; and (5) transacting such other business as may come before the meeting.

(b) The persons calling the meeting shall give to each other incorporator or director, as the case may be, at least two days' written notice thereof by any usual means of communication, which notice shall state the time, place and purposes of the meeting as fixed by the persons calling it. Notice of the meeting need not be given to anyone who attends the meeting or who signs a waiver of notice either before or after the meeting.

(c) Any action permitted to be taken at the organization meeting of the incorporators or directors, as the case may be, may be taken without a meeting if each incorporator or director, where there is more than one, or the sole incorporator or director where there is only one, signs an instrument which states the action so taken.

(d) If any incorporator is not available to act, then any person for whom or on whose behalf the incorporator was acting directly or indirectly as employee or agent, may take action that such incorporator would have been authorized to take under this section or K.S.A. 17-6007, and amendments thereto, except that any instrument signed by such other person, or any record of the proceedings of a meeting in which such person participated, shall state that: (1) Such incorporator is not available and the reason therefor; (2) such incorporator was acting directly or indirectly as employee or agent for or on behalf of such person; and (3) such person's signature on such instrument or participation in such meeting is otherwise authorized and not wrongful.

History: L. 1972, ch. 52, § 8; L. 2016, ch. 110, § 19; July 1.



17-6009 Bylaws; adoption, amendment or repeal; contents.

17-6009. Bylaws; adoption, amendment or repeal; contents. (a) The right to adopt, amend or repeal bylaws of any corporation in existence on July 1, 1972, shall be vested in the corporation's board of directors, unless otherwise provided in such corporation's articles of incorporation and subject to the right of the stockholders to adopt, amend or repeal the bylaws. For all other corporations, the original or other bylaws of a corporation may be adopted, amended or repealed by the incorporators, unless the initial directors were named in the articles of incorporation, or, before a corporation has received any payment for any of its stock or, in the case of a nonstock corporation, before any person has been admitted to membership in the corporation, by its board of directors or governing body, as the case may be. After a corporation has received any payment for any of its stock or, in the case of a nonstock corporation, after any person has been admitted to membership in the corporation, the power to adopt, amend or repeal bylaws shall be in the stockholders entitled to vote or, in the case of a nonstock corporation, in its members entitled to vote except that, any corporation, in its articles of incorporation, may confer the power to adopt, amend or repeal bylaws upon the directors or, in the case of a nonstock corporation, upon its governing body by whatever name designated. The fact that such power has been so conferred upon the directors or governing body, as the case may be, shall not divest the stockholders or members of the power, nor limit their power to adopt, amend or repeal bylaws.

(b) The bylaws may contain any provision, not inconsistent with law or with the articles of incorporation, relating to the business of the corporation, the conduct of its affairs, and its rights or powers or the rights or powers of its stockholders, directors, officers or employees. The bylaws may not contain any provision that would impose liability on a stockholder for the attorney fees or expenses of the corporation or any other party in connection with an internal corporate claim, as defined in K.S.A. 2016 Supp. 17-6015, and amendments thereto.

History: L. 1972, ch. 52, § 9; L. 1977, ch. 80, § 1; L. 1988, ch. 99, § 4; Revived and amend., L. 1988, ch. 100, § 4; L. 1992, ch. 270, § 2; L. 2016, ch. 110, § 20; July 1.



17-6010 Emergency bylaws and exercise of other powers during emergency.

17-6010. Emergency bylaws and exercise of other powers during emergency. (a) The board of directors of any corporation may adopt emergency bylaws, subject to repeal or change by action of the stockholders, which notwithstanding any different provision elsewhere in this code or in chapters 17 and 66 of the Kansas Statutes Annotated, and amendments thereto, or in the articles of incorporation or bylaws, shall be operative during any emergency resulting from an attack on the United States or on a locality in which the corporation conducts its business or customarily holds meetings of its board of directors or its stockholders, or during any nuclear or atomic disaster, or during the existence of any catastrophe, or other similar emergency condition, as a result of which a quorum of the board of directors or a standing committee thereof cannot readily be convened for action. The emergency bylaws may make any provision that may be practical and necessary for the circumstances of the emergency, including provisions that:

(1) A meeting of the board of directors or a committee thereof may be called by any officer or director in such manner and under such conditions as shall be prescribed in the emergency bylaws;

(2) the director or directors in attendance at the meeting, or any greater number fixed by the emergency bylaws, shall constitute a quorum; and

(3) the officers or other persons designated on a list approved by the board of directors before the emergency, all in such order of priority and subject to such conditions and for such period of time, not longer than reasonably necessary after the termination of the emergency, as may be provided in the emergency bylaws or in the resolution approving the list, shall be deemed directors for such meeting, to the extent required to provide a quorum at any meeting of the board of directors.

(b) The board of directors, either before or during any such emergency, may provide, and from time to time modify, lines of succession in the event that during such emergency any or all officers or agents of the corporation shall be rendered incapable of discharging their duties for any reason.

(c) The board of directors, either before or during any such emergency, may change the head office or designate several alternative head offices or regional offices, or authorize the offices so to do, effective in the emergency.

(d) No officer, director or employee acting in accordance with any emergency bylaws shall be liable except for willful misconduct.

(e) To the extent not inconsistent with any emergency bylaws so adopted, the bylaws of the corporation shall remain in effect during any emergency, and upon its termination the emergency bylaws shall cease to be operative.

(f) Unless otherwise provided in emergency bylaws, notice of any meeting of the board of directors during such an emergency may be given only to such of the directors as it may be feasible to reach at the time and by such means as may be feasible at the time, including publication or radio.

(g) To the extent required to constitute a quorum at any meeting of the board of directors during such an emergency, and unless otherwise provided in emergency bylaws, the officers of the corporation who are present shall be deemed, in order of rank and within the same rank in order of seniority, directors for such meeting.

(h) Nothing contained in this section shall be deemed exclusive of any other provisions for emergency powers consistent with other sections of this code which have been or may be adopted by corporations created under the provisions of this code.

History: L. 1972, ch. 52, § 10; L. 2016, ch. 110, § 21; July 1.



17-6011 Jurisdiction to interpret, apply, enforce or determine the validity of corporate instruments and provisions of the Kansas general corporation code.

17-6011. Jurisdiction to interpret, apply, enforce or determine the validity of corporate instruments and provisions of the Kansas general corporation code. (a) Any civil action to interpret, apply, enforce or determine the validity of the provisions of the following may be brought in the district court, except to the extent that a statute confers exclusive jurisdiction on a court, agency or tribunal other than the district court:

(1) The articles of incorporation or the bylaws of a corporation;

(2) any instrument, document or agreement by which a corporation creates or sells, or offers to create or sell, any of its stock, or any rights or options respecting its stock;

(3) any written restrictions on the transfer, registration of transfer or ownership of securities under K.S.A. 17-6426, and amendments thereto;

(4) any proxy under K.S.A. 17-6502 or 17-6505, and amendments thereto;

(5) any voting trust or other voting agreement under K.S.A. 17-6508, and amendments thereto;

(6) any agreement, certificate of merger or consolidation, or certificate of ownership and merger governed by K.S.A. 17-6701 through 17-6703 or 17-6705 through 17-6708, and amendments thereto;

(7) any certificate of conversion under K.S.A. 17-6713, and amendments thereto; or

(8) any other instrument, document, agreement or certificate required by any provision of this code.

(b) Any civil action to interpret, apply or enforce any provision of this code may be brought in the district court.

(c) This section shall be part of and supplemental to article 60 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 1; July 1.



17-6012 Access to proxy solicitation materials.

17-6012. Access to proxy solicitation materials. (a) The bylaws may provide that if the corporation solicits proxies with respect to an election of directors, it may be required, to the extent and subject to such procedures or conditions as may be provided in the bylaws, to include in its proxy solicitation materials, including any form of proxy it distributes, in addition to individuals nominated by the board of directors, one or more individuals nominated by a stockholder. Such procedures or conditions may include any of the following:

(1) A provision requiring a minimum record or beneficial ownership, or duration of ownership, of shares of the corporation's capital stock, by the nominating stockholder, and defining beneficial ownership to take into account options or other rights in respect of or related to such stock;

(2) a provision requiring the nominating stockholder to submit specified information concerning the stockholder and the stockholder's nominees, including information concerning ownership by such persons of shares of the corporation's capital stock, or options or other rights in respect of or related to such stock;

(3) a provision conditioning eligibility to require inclusion in the corporation's proxy solicitation materials upon the number or proportion of directors nominated by stockholders or whether the stockholder previously sought to require such inclusion;

(4) a provision precluding nominations by any person if such person, any nominee of such person, or any affiliate or associate of such person or nominee, has acquired or publicly proposed to acquire shares constituting a specified percentage of the voting power of the corporation's outstanding voting stock within a specified period before the election of directors;

(5) a provision requiring that the nominating stockholder undertake to indemnify the corporation in respect of any loss arising as a result of any false or misleading information or statement submitted by the nominating stockholder in connection with a nomination; and

(6) any other lawful condition.

(b) This section shall be part of and supplemental to article 60 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 2; July 1.



17-6013 Proxy expense reimbursement.

17-6013. Proxy expense reimbursement. (a) The bylaws may provide for the reimbursement by the corporation of expenses incurred by a stockholder in soliciting proxies in connection with an election of directors, subject to such procedures or conditions as the bylaws may prescribe, including:

(1) Conditioning eligibility for reimbursement upon the number or proportion of persons nominated by the stockholder seeking reimbursement or whether such stockholder previously sought reimbursement for similar expenses;

(2) limitations on the amount of reimbursement based upon the proportion of votes cast in favor of one or more of the persons nominated by the stockholder seeking reimbursement, or upon the amount spent by the corporation in soliciting proxies in connection with the election;

(3) limitations concerning elections of directors by cumulative voting pursuant to K.S.A. 17-6504, and amendments thereto; or

(4) any other lawful condition.

(b) No bylaw so adopted shall apply to elections for which any record date precedes its adoption.

(c) This section shall be part of and supplemental to article 60 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 3; July 1.



17-6014 Application of the Kansas general corporation code to nonstock corporations.

17-6014. Application of the Kansas general corporation code to nonstock corporations. (a) Except as otherwise provided in subsections (b) and (c), the provisions of the Kansas general corporation code shall apply to nonstock corporations in the manner specified in this subsection:

(1) All references to stockholders of the corporation shall be deemed to refer to members of the corporation;

(2) all references to the board of directors of the corporation shall be deemed to refer to the governing body of the corporation;

(3) all references to directors or to members of the board of directors of the corporation shall be deemed to refer to members of the governing body of the corporation; and

(4) all references to stock, capital stock, or shares thereof of a corporation authorized to issue capital stock shall be deemed to refer to memberships of a nonprofit nonstock corporation and to membership interests of any other nonstock corporation.

(b) Subsection (a) shall not apply to:

(1) K.S.A. 17-6002(a)(4), (b)(1) and (b)(2), 17-6009(a), 17-6301, 17-6404, 17-6505, 17-6518, 17-6520(b), 17-6601, 17-6602, 17-6703, 17-6705, 17-6706, 17-6707, 17-6708, 17-6801, 17-6805, 17-6805a, 17-7001, 17-7002, 17-7503(a)(4) and (b)(4), 17-7504, 17-7505(a)(4) and (b)(4) and 17-7514(c) and K.S.A. 2016 Supp. 17-6014, and amendments thereto, which apply to nonstock corporations by their terms;

(2) K.S.A. 17-6002(e), the last sentence of 17-6009(b), 17-6401, 17-6402, 17-6403, 17-6405, 17-6406, 17-6407(d), 17-6408, 17-6411, 17-6412, 17-6413, 17-6414, 17-6415, 17-6416, 17-6417, 17-6418, 17-6501, 17-6502, 17-6503, 17-6504, 17-6506, 17-6509, 17-6512, 17-6521, 17-6603, 17-6604, 17-6701, 17-6702, 17-6803 and 17-6804 and K.S.A. 2016 Supp. 17-6427, 17-6428 and 17-6429, and amendments thereto; and

(3) article 72 and article 73 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

(c) In the case of a nonprofit nonstock corporation, subsection (a) shall not apply to:

(1) The sections and articles listed in subsection (b);

(2) K.S.A. 17-6002(b)(3), 17-6304(a)(2), 17-6507, 17-6508, 17-6712, 17-7503, 17-7505, 17-7509, 17-7511 and 17-7514 and K.S.A. 2016 Supp. 17-6011(a)(2) and (a)(3), and amendments thereto; and

(3) article 64 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

(d) For purposes of the Kansas general corporation code:

(1) A "charitable nonstock corporation" is any nonprofit nonstock corporation that is exempt from taxation under § 501(c)(3) of the federal internal revenue code of 1986, 26 U.S.C. § 501(c)(3);

(2) a "membership interest" is, unless otherwise provided in a nonstock corporation's articles of incorporation, a member's share of the profits and losses of a nonstock corporation, or a member's right to receive distributions of the nonstock corporation's assets, or both;

(3) a "nonprofit nonstock corporation" is a nonstock corporation that does not have membership interests; and

(4) a "nonstock corporation" is any corporation organized under the Kansas general corporation code that is not authorized to issue capital stock.

(e) This section shall be part of and supplemental to article 60 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 4; July 1.



17-6015 Forum selection provisions regarding internal corporate claims.

17-6015. Forum selection provisions regarding internal corporate claims. (a) The articles of incorporation or the bylaws may require, consistent with applicable jurisdictional requirements, that any or all internal corporate claims shall be brought solely and exclusively in any or all of the courts in this state, and no provision of the articles of incorporation or the bylaws may prohibit bringing such claims in the courts of this state. "Internal corporate claims" means claims, including claims in the right of the corporation: (1) That are based upon a violation of a duty by a current or former director or officer or stockholder in such capacity; or (2) as to which this title* confers jurisdiction upon the district court.

(b) This section shall be part of and supplemental to article 60 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 5; July 1.

* "This title" means the Kansas general corporation code.






Article 61 CORPORATE POWERS

17-6101 General powers; applicability of code.

17-6101. General powers; applicability of code. (a) In addition to the powers enumerated in K.S.A. 17-6102, and amendments thereto, every corporation, its officers, directors, and stockholders shall possess and may exercise all the powers and privileges granted by this code or by any other law or by its articles of incorporation, together with any powers incidental thereto, so far as such powers and privileges are necessary or convenient to the conduct, promotion or attainment of the business or purposes set forth in its articles of incorporation.

(b) Every corporation shall be governed by the provisions and be subject to the restrictions and liabilities contained in this code.

History: L. 1972, ch. 52, § 11; L. 2016, ch. 110, § 22; July 1.



17-6102 Specific powers enumerated.

17-6102. Specific powers enumerated. Every corporation created under this code shall have power to:

(a) Have perpetual succession by its corporate name, unless a limited period of duration is stated in its articles of incorporation;

(b) sue and be sued in all courts and participate, as a party or otherwise, in any judicial, administrative, arbitrative or other proceeding, in its corporate name;

(c) have a corporate seal, which may be altered at pleasure, and use the same by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced;

(d) purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with real or personal property, or any interest therein, wherever situated, and to sell, convey, lease, exchange, transfer or otherwise dispose of, or mortgage or pledge, all or any of its property and assets, or any interest therein, wherever situated;

(e) appoint such officers and agents as the business of the corporation requires and to pay or otherwise provide for them suitable compensation;

(f) adopt, amend and repeal bylaws;

(g) wind up and dissolve itself in the manner provided in this code;

(h) conduct its business, carry on its operations and have offices and exercise its powers within or without this state;

(i) make donations for the public welfare or for charitable, scientific or educational purposes, and in time of war or other national emergency in aid thereof;

(j) be an incorporator, promoter or manager of other corporations of any type or kind;

(k) participate with others in any corporation, partnership, limited partnership, joint venture or other association of any kind, or in any transaction, undertaking or arrangement which the participating corporation would have power to conduct by itself, whether or not such participation involves sharing or delegation of control with or to others;

(l) transact any lawful business which the corporation's board of directors shall find to be in aid of governmental authority;

(m) make contracts, including contracts of guaranty and suretyship, incur liabilities, borrow money at such rates of interest as the corporation may determine, issue its notes, bonds and other obligations, and secure any of its obligations by mortgage, pledge or other encumbrance of all or any of its property, franchises and income, and make contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of: (1) A corporation all of the outstanding stock of which is owned, directly or indirectly, by the contracting corporation; (2) a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation; or (3) a corporation all of the outstanding stock of which is owned, directly or indirectly, by a corporation which owns, directly or indirectly, all of the outstanding stock of the contracting corporation, which contracts of guaranty and suretyship shall be deemed to be necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation, and make other contracts of guaranty and suretyship which are necessary or convenient to the conduct, promotion or attainment of the business of the contracting corporation;

(n) lend money for its corporate purposes, invest and reinvest its funds and take, hold and deal with real and personal property as security for the payment of funds so loaned or invested;

(o) pay pensions and establish and carry out pension, profit sharing, stock option, stock purchase, stock bonus, retirement, benefit, incentive and compensation plans, trusts and provisions for any or all of its directors, officers, and employees, and for any or all of the directors, officers, and employees of its subsidiaries;

(p) provide insurance for its benefit on the life of any of its directors, officers or employees, or on the life of any stockholder for the purpose of acquiring at such stockholder's death shares of its stock owned by such stockholder; and

(q) renounce, in its articles of incorporation or by action of its board of directors, any interest or expectancy of the corporation in, or in being offered an opportunity to participate in, specified business opportunities or specified classes or categories of business opportunities that are presented to the corporation or one or more of its officers, directors or stockholders.

History: L. 1972, ch. 52, § 12; L. 1973, ch. 100, § 3; L. 1988, ch. 99, § 5; Revived and amend., L. 1988, ch. 100, § 5; L. 2004, ch. 143, § 3; L. 2016, ch. 110, § 23; July 1.



17-6103 Powers respecting securities of other corporations or entities.

17-6103. Powers respecting securities of other corporations or entities. Any corporation organized under the laws of this state may guarantee, purchase, take, receive, subscribe for or otherwise acquire; own, hold, use or otherwise employ; sell, lease, exchange, transfer or otherwise dispose of; mortgage, lend, pledge or otherwise deal in and with, bonds and other obligations of, or shares or other securities or interests in, or issued by, any other domestic or foreign corporation, partnership, association, or individual, or by any government or agency or instrumentality thereof. A corporation while owner of any such securities may exercise all the rights, powers and privileges of ownership, including the right to vote.

History: L. 1972, ch. 52, § 13; July 1.



17-6104 Lack of corporate capacity or power, effect; assertion, when.

17-6104. Lack of corporate capacity or power, effect; assertion, when. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

(a) In a proceeding by a stockholder against the corporation to enjoin the doing of any act or acts or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or to the other parties to the contract, as the case may be, such compensation as may be equitable for the loss or damage sustained by any of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained;

(b) in a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through stockholders in a representative suit, against an incumbent or former officer or director of the corporation, for loss or damage due to such incumbent or former officer's or director's unauthorized act; and

(c) in a proceeding by the attorney general to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.

History: L. 1972, ch. 52, § 14; L. 2016, ch. 110, § 24; July 1.



17-6106 Banking power denied.

17-6106. Banking power denied. (a) No corporation organized under this code shall possess the power of issuing bills, notes or other evidences of debt for circulation as money, or the power of carrying on the business of receiving deposits of money.

(b) Corporations organized under this code to buy, sell and otherwise deal in notes, open accounts and other similar evidences of debt, or to loan money and to take notes, open accounts and other similar evidences of debt as collateral security therefor, shall not be deemed to be engaging in the business of banking.

History: L. 1972, ch. 52, § 16; L. 2016, ch. 110, § 25; July 1.






Article 63 DIRECTORS AND OFFICERS

17-6301 Board of directors; powers; number; qualifications, terms and quorum; committees; classes of directors; reliance upon records and information provided; action of board without meeting; compensation; removal of director.

17-6301. Board of directors; powers; number; qualifications, terms and quorum; committees; classes of directors; reliance upon records and information provided; action of board without meeting; compensation; removal of director. (a) The business and affairs of every corporation organized under this code shall be managed by or under the direction of a board of directors, except as may be otherwise provided in this code or in the articles of incorporation. If any such provision is made in the articles of incorporation, the powers and duties conferred or imposed upon the board of directors by this code shall be exercised or performed to such extent and by such person or persons as shall be provided in the articles of incorporation.

(b) The board of directors of a corporation shall consist of one or more members, each of whom shall be a natural person. The number of directors shall be fixed by, or in the manner provided in, the bylaws, unless the articles of incorporation fixes the number of directors, in which case a change in the number of directors shall be made only by amendment of the articles. Directors need not be stockholders unless so required by the articles of incorporation or the bylaws. The articles of incorporation or bylaws may prescribe other qualifications for directors. Each director shall hold office until such director's successor is elected and qualified or until such director's earlier resignation or removal. Any director may resign at any time upon notice given in writing or by electronic transmission to the corporation. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date or an effective date determined upon the happening of an event or events. A resignation which is conditioned upon the director failing to receive a specified vote for reelection as a director may provide that it is irrevocable. A majority of the total number of directors shall constitute a quorum for the transaction of business unless the articles of incorporation or the bylaws require a greater number. Unless the articles of incorporation provide otherwise, the bylaws may provide that a number less than a majority shall constitute a quorum which in no case shall be less than 1/3 of the total number of directors except that when a board of one director is authorized under this section, then one director shall constitute a quorum. The vote of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors unless the articles of incorporation or the bylaws shall require a vote of a greater number.

(c) (1) All corporations incorporated prior to July 1, 2004, shall be governed by subsection (c)(2), except that any such corporation may by a resolution adopted by a majority of the whole board elect to be governed by subsection (c)(3), in which case subsection (c)(2) shall not apply to such corporation. All corporations incorporated on or after July 1, 2004, shall be governed by subsection (c)(3).

(2) The board of directors may, by resolution passed by a majority of the whole board, designate one or more committees, each committee to consist of one or more of the directors of the corporation. The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, whether or not the member or members present constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it, but no such committee shall have the power or authority in reference to: (A) Amending the articles of incorporation, except that a committee may, to the extent authorized in the resolution or resolutions providing for the issuance of shares of stock adopted by the board of directors as provided in K.S.A. 17-6401, and amendments thereto, fix the designations and any of the preferences or rights of such shares relating to dividends, redemption, dissolution, any distribution of assets of the corporation or the conversion into, or the exchange of such shares for, shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation or fix the number of shares of any series of stock or authorize the increase or decrease of the shares of any series; (B) adopting an agreement of merger or consolidation pursuant to K.S.A. 17-6701 or 17-6702, and amendments thereto, recommending to the stockholders the sale, lease or exchange of all or substantially all of the corporation's property and assets, recommending to the stockholders a dissolution of the corporation or a revocation of a dissolution, or amending the bylaws of the corporation; or (C) unless the resolution, bylaws or articles of incorporation expressly so provides, no such committee shall have the power or authority to declare a dividend, to authorize the issuance of stock or to adopt a certificate of ownership and merger pursuant to K.S.A. 17-6703, and amendments thereto.

(3) The board of directors may designate one or more committees, each committee to consist of one or more of the directors of the corporation. The board may designate one or more directors as alternate members of any committee, who may replace any absent or disqualified member at any meeting of the committee. The bylaws may provide that in the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, whether or not such member or members constitute a quorum, may unanimously appoint another member of the board of directors to act at the meeting in the place of any such absent or disqualified member. Any such committee, to the extent provided in the resolution of the board of directors, or in the bylaws of the corporation, shall have and may exercise all the powers and authority of the board of directors in the management of the business and affairs of the corporation, and may authorize the seal of the corporation to be affixed to all papers which may require it, but no such committee shall have the power or authority in reference to the following matters: (A) Approving or adopting, or recommending to the stockholders, any action or matter, other than the election or removal of directors, expressly required by this code to be submitted to stockholders for approval; or (B) adopting, amending or repealing any bylaw of the corporation.

(4) Unless otherwise provided in the articles of incorporation, the bylaws or the resolution of the board of directors designating the committee, a committee may create one or more subcommittees, each subcommittee to consist of one or more members of the committee, and delegate to a subcommittee any or all of the powers and authority of the committee.

(d) The directors of any corporation organized under this code may be divided into one, two or three classes by the articles of incorporation or by an initial bylaw, or by a bylaw adopted by a vote of the stockholders; the term of office of those of the first class to expire at the first annual meeting held after such classification becomes effective; of the second class one year thereafter; of the third class two years thereafter; and at each annual election held after such classification becomes effective, directors shall be chosen for a full term, as the case may be, to succeed those whose terms expire. The articles of incorporation or bylaw provision dividing the directors into classes may authorize the board of directors to assign members of the board already in office to such classes at the time such classification becomes effective. The articles of incorporation may confer upon holders of any class or series of stock the right to elect one or more directors who shall serve for such term, and have such voting powers as shall be stated in the articles of incorporation. The terms of office and voting powers of the directors elected separately by the holders of any class or series of stock may be greater than or less than those of any other director or class of directors. In addition, the articles of incorporation may confer upon one or more directors, whether or not elected separately by the holders of any class or series of stock, voting powers greater than or less than those of other directors. Any such provision conferring greater or lesser voting power shall apply to voting in any committee or subcommittee, unless otherwise provided in the articles of incorporation or bylaws. If the articles of incorporation provide that one or more directors shall have more or less than one vote per director on any matter, every reference in this code to a majority or other proportion of the directors shall refer to a majority or other proportion of the votes of the directors.

(e) A member of the board of directors, or a member of any committee designated by the board of directors, shall, in the performance of such member's duties, be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of the corporation's officers or employees, or committees of the board of directors, or by any other person as to matters the member reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the corporation.

(f) Unless otherwise restricted by the articles of incorporation or bylaws, any action required or permitted to be taken at any meeting of the board of directors or of any committee thereof may be taken without a meeting if all members of the board or committee, as the case may be, consent thereto in writing or by electronic transmission, and the writing or writings or electronic transmission or transmissions are filed with the minutes of proceedings of the board or committee. Such filing shall be in paper form if the minutes are maintained in paper form and shall be in electronic form if the minutes are maintained in electronic form. Any person, whether or not then a director, may provide, whether through instruction to an agent or otherwise, that a consent to action will be effective at a future time, including a time determined upon the happening of an event, no later than 60 days after such instruction is given or such provision is made and such consent shall be deemed to have been given for purposes of this subsection at such effective time so long as such person is then a director and did not revoke the consent prior to such time. Any such consent shall be revocable prior to its becoming effective.

(g) Unless otherwise restricted by the articles of incorporation or bylaws, the board of directors of any corporation organized under this code may hold its meetings, and have an office or offices, outside of this state.

(h) Unless otherwise restricted by the articles of incorporation or bylaws, the board of directors shall have the authority to fix the compensation of directors.

(i) Unless otherwise restricted by the articles of incorporation or bylaws, members of the board of directors of any corporation, or any committee designated by the board, may participate in a meeting of such board, or committee by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting.

(j) The articles of incorporation of any nonstock corporation may provide that less than 1/3 of the members of the governing body may constitute a quorum thereof and may otherwise provide that the business and affairs of the corporation shall be managed in a manner different from that provided in this section. Except as may be otherwise provided by the articles of incorporation, this section shall apply to such a corporation, and when so applied, all references to: (1) The board of directors, to members thereof and to stockholders shall be deemed to refer to the governing body of the corporation, the members thereof and the members of the corporation, respectively; and (2) stock, capital stock or shares thereof shall be deemed to refer to memberships of a nonprofit nonstock corporation and to membership interests of any other nonstock corporation.

(k) Any director or the entire board of directors may be removed, with or without cause, by the holders of a majority of the shares then entitled to vote at an election of directors, except as follows:

(1) Unless the articles of incorporation otherwise provides, in the case of a corporation whose board is classified as provided in subsection (d), stockholders may effect such removal only for cause; or

(2) in the case of a corporation having cumulative voting, if less than the entire board is to be removed, no director may be removed without cause if the votes cast against such director's removal would be sufficient to elect such director if then cumulatively voted at an election of the entire board of directors, or, if there be classes of directors, at an election of the class of directors of which such director is a part.

Whenever the holders of any class or series are entitled to elect one or more directors by the articles of incorporation, this subsection shall apply, in respect to the removal without cause of a director or directors so elected, to the vote of the holders of the outstanding shares of that class or series and not to the vote of the outstanding shares as a whole.

History: L. 1972, ch. 52, § 23; L. 1986, ch. 97, § 1; L. 1988, ch. 99, § 7; Revived and amend., L. 1988, ch. 100, § 7; L. 1992, ch. 270, § 4; L. 2004, ch. 143, § 8; L. 2016, ch. 110, § 26; July 1.



17-6302 Officers; titles, duties, manner of selection, term of office; resignation; failure to elect; vacancies.

17-6302. Officers; titles, duties, manner of selection, term of office; resignation; failure to elect; vacancies. (a) Every corporation organized under this code shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws and as may be necessary to enable it to sign instruments and stock certificates which comply with K.S.A. 17-6408 and K.S.A. 2016 Supp. 17-7908(a)(2), and amendments thereto. One of the officers shall have the duty to record the proceedings of the meetings of the stockholders and directors in a book to be kept for that purpose. Any number of offices may be held by the same person unless the articles of incorporation or bylaws otherwise provide.

(b) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body. Each officer shall hold office until such officer's successor is elected and qualified or until such officer's earlier resignation or removal. Any officer may resign at any time upon written notice to the corporation.

(c) The corporation may secure the fidelity of any or all of its officers or agents by bond or otherwise.

(d) A failure to elect officers shall not dissolve or otherwise affect the corporation.

(e) Any vacancy occurring in any office of the corporation by death, resignation, removal or otherwise shall be filled as the bylaws provide. In the absence of such provision, the vacancy shall be filled by the board of directors or other governing body.

History: L. 1972, ch. 52, § 24; L. 1988, ch. 99, § 8; Revived and amend., L. 1988, ch. 100, § 8; L. 1992, ch. 270, § 5; L. 2004, ch. 143, § 9; L. 2016, ch. 110, § 27; July 1.



17-6303 Loans to or guaranty of obligations of officers and employees.

17-6303. Loans to or guaranty of obligations of officers and employees. Any corporation may lend money to, or guarantee any obligation of, or otherwise assist any officer or other employee of the corporation or of its subsidiary, including any officer or employee who is a director of the corporation or its subsidiary, whenever, in the judgment of the directors, such loan, guaranty or assistance may reasonably be expected to benefit the corporation. The loan, guaranty or other assistance may be with or without interest, and may be unsecured, or secured in such manner as the board of directors shall approve, including, without limitation, a pledge of shares of stock of the corporation. Nothing contained in this section shall be deemed to deny, limit or restrict the powers of guaranty or warranty of any corporation at common law or under any statute.

History: L. 1972, ch. 52, § 25; July 1.



17-6304 Financial interest of officer or director in corporate transaction; effect; quorum.

17-6304. Financial interest of officer or director in corporate transaction; effect; quorum. (a) No contract or transaction between a corporation and one or more of its directors or officers, or between a corporation and any other corporation, partnership, association or other organization in which one or more of its directors or officers, are directors or officers, or have a financial interest, shall be void or voidable solely for this reason, or solely because the director or officer is present at or participates in the meeting of the board or committee which authorizes the contract or transaction, or solely because any such director's or officer's votes are counted for such purpose, if:

(1) The material facts as to the director's or officer's relationship or interest and as to the contract or transaction are disclosed or are known to the board of directors or the committee, and the board or committee in good faith authorizes the contract or transaction by the affirmative votes of a majority of the disinterested directors, even though the disinterested directors be less than a quorum;

(2) the material facts as to the director's or officer's relationship or interest and as to the contract or transaction are disclosed or are known to the stockholders entitled to vote thereon, and the contract or transaction is specifically approved in good faith by vote of the stockholders; or

(3) the contract or transaction is fair as to the corporation as of the time it is authorized, approved or ratified by the board of directors, a committee or the stockholders.

(b) Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or of a committee which authorizes the contract or transaction.

History: L. 1972, ch. 52, § 26; L. 2016, ch. 110, § 28; July 1.



17-6305 Indemnification of officers, directors, employees and agents; advancement of expenses; insurance; definitions; district court jurisdiction.

17-6305. Indemnification of officers, directors, employees and agents; advancement of expenses; insurance; definitions; district court jurisdiction. (a) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, other than an action by or in the right of the corporation, by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorney fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe the person's conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that the person's conduct was unlawful.

(b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses, including attorney fees, actually and reasonably incurred by the person in connection with the defense or settlement of such action or suit if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the district court or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the district court or such other court shall deem proper.

(c) To the extent that a present or former director or officer of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsections (a) and (b), or in defense of any claim, issue or matter therein, such person shall be indemnified against expenses, including attorney fees, actually and reasonably incurred by such person in connection therewith.

(d) Any indemnification under subsections (a) and (b), unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the present or former director, officer, employee or agent is proper in the circumstances because the person has met the applicable standard of conduct set forth in subsections (a) and (b). Such determination shall be made, with respect to a person who is a director or officer of the corporation at the time of such determination: (1) By a majority vote of the directors who are not parties to such action, suit or proceeding, even though less than a quorum; (2) by a committee of such directors designated by majority vote of such directors, even though less than a quorum; (3) if there are no such directors, or if such directors so direct, by independent legal counsel in a written opinion; or (4) by the stockholders.

(e) Expenses, including attorney fees, incurred by an officer or director of the corporation in defending any civil, criminal, administrative or investigative action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that such person is not entitled to be indemnified by the corporation as authorized in this section. Such expenses, including attorney fees, incurred by former directors and officers or other employees and agents of the corporation or by persons serving at the request of the corporation as directors, officers, employees or agents of another corporation, partnership, joint venture, trust or other enterprise may be so paid upon such terms and conditions, if any, as the corporation deems appropriate.

(f) The indemnification and advancement of expenses provided by, or granted pursuant to, the other subsections of this section shall not be deemed exclusive of any other rights to which those seeking indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, both as to action in such person's official capacity and as to action in another capacity while holding such office. A right to indemnification or to advancement of expenses arising under a provision of the articles of incorporation or a bylaw shall not be eliminated or impaired by an amendment to the articles of incorporation or the bylaws after the occurrence of the act or omission that is the subject of the civil, criminal, administrative or investigative action, suit or proceeding for which indemnification or advancement of expenses is sought, unless the provision in effect at the time of such act or omission explicitly authorizes such elimination or impairment after such action or omission has occurred.

(g) A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity, or arising out of such person's status as such, whether or not the corporation would have the power to indemnify such person against such liability under this section.

(h) For purposes of this section, references to "the corporation" shall include, in addition to the resulting corporation, any constituent corporation, including any constituent of a constituent, absorbed in a consolidation or merger which, if its separate existence had continued, would have had power and authority to indemnify its directors, officers and employees or agents, so that any person who is or was a director, officer, employee or agent of such constituent corporation, or is or was serving at the request of such constituent corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position under this section with respect to the resulting or surviving corporation as such person would have with respect to such constituent corporation if its separate existence had continued.

(i) For purposes of this section, references to "other enterprises" shall include employee benefit plans; references to "fines" shall include any excise taxes assessed on a person with respect to any employee benefit plan; and references to "serving at the request of the corporation" shall include any service as a director, officer, employee or agent of the corporation which imposes duties on, or involves services by, such director, officer, employee or agent with respect to an employee benefit plan, its participants or beneficiaries; and a person who acted in good faith and in a manner such person reasonably believed to be in the interest of the participants and beneficiaries of an employee benefit plan shall be deemed to have acted in a manner "not opposed to the best interests of the corporation" as referred to in this section.

(j) The indemnification and advancement of expenses provided by, or granted pursuant to, this section shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person.

(k) The district court is hereby vested with jurisdiction to hear and determine all actions for advancement of expenses or indemnification brought under this section or under any bylaw, agreement, vote of stockholders or disinterested directors, or otherwise. The district court may summarily determine a corporation's obligation to advance expenses, including attorney fees.

History: L. 1972, ch. 52, § 27; L. 1986, ch. 97, § 2; L. 1987, ch. 88, § 2; L. 2004, ch. 143, § 10; L. 2010, ch. 23, § 1; L. 2016, ch. 110, § 29; July 1.



17-6306 Submission of matter to a shareholder vote without board of directors determination.

17-6306. Submission of matter to a shareholder vote without board of directors determination. A corporation may agree to submit a matter to a vote of its stockholders whether or not the board of directors determines at any time subsequent to approving such matter that such matter is no longer advisable and recommends that the stockholders reject or vote against the matter.

History: L. 2004, ch. 143, § 11; Jan. 1, 2005.






Article 64 STOCK AND DIVIDENDS

17-6401 Classes or series of stock; rights, voting powers, designations, preferences, qualifications, limitations or restrictions; redemption; dividends; conversions and exchange; stock certificates, requirements; issuance of stock where rights, voting powers, designations, preferences, qualifications, limitations or restrictions not stated in articles; uncertificated shares.

17-6401. Classes or series of stock; rights, voting powers, designations, preferences, qualifications, limitations or restrictions; redemption; dividends; conversions and exchange; stock certificates, requirements; issuance of stock where rights, voting powers, designations, preferences, qualifications, limitations or restrictions not stated in articles; uncertificated shares. (a) Every corporation may issue one or more classes of stock or one or more series of stock within any class thereof, any or all of which classes may be of stock with par value or stock without par value and which classes or series may have such voting powers, full or limited, or no voting powers, and such designations, preferences and relative, participating, optional or other special rights, and qualifications, limitations or restrictions thereof, as shall be stated and expressed in the articles of incorporation or of any amendment thereto, or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation. Any of the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of any such class or series of stock may be made dependent upon facts ascertainable outside the articles of incorporation or of any amendment thereto, or outside the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation, provided that the manner in which such facts shall operate upon the voting powers, designations, preferences, rights and qualifications, limitations or restrictions of such class or series of stock is clearly and expressly set forth in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors. The term "facts," as used in this subsection, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation. The power to increase or decrease or otherwise adjust the capital stock as provided in this code shall apply to all or any such classes of stock.

(b) Any stock of any class or series may be made subject to redemption by the corporation at its option or at the option of the holders of such stock or upon the happening of a specified event. Immediately following any such redemption the corporation shall have outstanding one or more shares of one or more classes or series of stock, which share, or shares together, shall have full voting powers. Notwithstanding the foregoing limitation:

(1) Any stock of a regulated investment company registered under the investment company act of 1940, 15 U.S.C. §§ 80a-1 et seq., and amendments thereto, may be made subject to redemption by the corporation at its option or at the option of the holders of such stock; and

(2) any stock of a corporation which holds directly or indirectly a license or franchise from a governmental agency to conduct its business or is a member of a national securities exchange, which license, franchise or membership is conditioned upon some or all of the holders of its stock possessing prescribed qualifications, may be made subject to redemption by the corporation to the extent necessary to prevent the loss of such license, franchise or membership or to reinstate it.

Any stock which may be made redeemable under this section may be redeemed for cash, property or rights, including securities of the same or another corporation, at such time or times, price or prices, or rate or rates, and with such adjustments, as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors pursuant to subsection (a).

(c) The holders of preferred or special stock of any class or of any series thereof shall be entitled to receive dividends at such rates, on such conditions and at such times as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors as hereinabove provided, payable in preference to, or in such relation to, the dividends payable on any other class or classes or of any other series of stock, and cumulative or noncumulative as shall be so stated and expressed. When dividends upon the preferred and special stocks, if any, to the extent of the preference to which such stocks are entitled, shall have been paid or declared and set apart for payment, a dividend on the remaining class or classes or series of stock may then be paid out of the remaining assets of the corporation available for dividends as elsewhere in this code provided.

(d) The holders of the preferred or special stock of any class or of any series thereof shall be entitled to such rights upon the dissolution of, or upon any distribution of the assets of, the corporation as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors.

(e) At the option of either the holder or the corporation or upon the happening of a specified event, any stock of any class or of any series thereof may be made convertible into or exchangeable for shares of any other class or classes or any other series of the same or any other class or classes of stock of the corporation, at such price or prices or at such rate or rates of exchange and with such adjustments as shall be stated in the articles of incorporation or in the resolution or resolutions providing for the issue of such stock adopted by the board of directors.

(f) If any corporation shall be authorized to issue more than one class of stock or more than one series of any class, the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences or rights shall be set forth in full or summarized on the face or back of the certificate which the corporation shall issue to represent certificated shares of such class or series of stock. Except as otherwise provided in K.S.A. 17-6426, and amendments thereto, in lieu of the foregoing requirements, there may be set forth on the face or back of the certificate which the corporation issues to represent such class or series of stock, a statement that the corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative, participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences or rights, or both. Within a reasonable time after the issuance or transfer of uncertificated stock, the corporation shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to this section or K.S.A. 17-6406, K.S.A. 17-6426(a) or K.S.A. 17-6508(a), and amendments thereto, or with respect to this section a statement that the corporation will furnish without charge to each stockholder who so requests the powers, designations, preferences and relative participating, optional or other special rights of each class of stock or series thereof and the qualifications, limitations or restrictions of such preferences or rights, or both. Except as otherwise expressly provided by law, the rights and obligations of the holders of uncertificated stock and the rights and obligations of the holders of certificates representing stock of the same class and series shall be identical.

(g) When any corporation desires to issue any shares of stock of any class or of any series of any class of which the powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, if any, shall not have been set forth in the articles of incorporation or in any amendment thereto, but shall be provided for in a resolution or resolutions adopted by the board of directors pursuant to authority expressly vested in it by the articles of incorporation or any amendment thereto, a certificate of designations setting forth a copy of such resolution or resolutions and the number of shares of stock of such class or series shall be executed in accordance with K.S.A. 2016 Supp. 17-7908, and amendments thereto, filed in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto, and shall become effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto. Unless otherwise provided in any such resolution or resolutions, the number of shares of stock of any such series to which such resolution or resolutions apply may be increased, but not above the total number of authorized shares of the class, or decreased, but not below the number of shares thereof then outstanding, by a certificate likewise executed and filed setting forth a statement that a specified increase or decrease had been authorized and directed by a resolution or resolutions likewise adopted by the board of directors. In case the number of such shares shall be decreased, the number of shares specified in the certificate shall resume the status which they had prior to the adoption of the first resolution or resolutions. When no shares of any such class or series are outstanding, either because none were issued or because no issued shares of any such class or series remain outstanding, a certificate setting forth a resolution or resolutions adopted by the board of directors that none of the authorized shares of such class or series are outstanding and that none will be issued, subject to the certificate of designations previously filed with respect to such class or series, may be executed in accordance with K.S.A. 2016 Supp. 17-7908, and amendments thereto, and filed in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto. When such certificate becomes effective, it shall have the effect of eliminating from the articles of incorporation all matters set forth in the certificate of designations with respect to such class or series of stock. Unless otherwise provided in the articles of incorporation, if no shares of stock have been issued of a class or series of stock established by a resolution of the board of directors, the voting powers, designations, preferences and relative, participating, optional or other rights, if any, or the qualifications, limitations or restrictions thereof, may be amended by a resolution or resolutions adopted by the board of directors. A certificate which: (1) States that no shares of the class or series have been issued; (2) sets forth a copy of the resolution or resolutions; and (3) if the designation of the class or series is being changed, indicates the original designation and the new designation shall be executed in accordance with K.S.A. 2016 Supp. 17-7908, and amendments thereto, filed in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto, and shall become effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto. When any certificate filed under this subsection becomes effective, it shall have the effect of amending the articles of incorporation, except that neither the filing of such certificate nor the filing of restated articles of incorporation pursuant to K.S.A. 17-6605, and amendments thereto, shall prohibit the board of directors from subsequently adopting such resolutions as authorized by this subsection.

History: L. 1972, ch. 52, § 28; L. 1986, ch. 399, § 2; L. 1988, ch. 99, § 9; Revived and amend., L. 1988, ch. 100, § 9; L. 1992, ch. 270, § 6; L. 1993, ch. 163, § 1; L. 1999, ch. 39, § 10; L. 2000, ch. 39, § 23; L. 2004, ch. 143, § 12; L. 2016, ch. 110, § 30; July 1.



17-6402 Lawful consideration for issuance of stock; fully paid stock.

17-6402. Lawful consideration for issuance of stock; fully paid stock. The consideration, as determined pursuant to K.S.A. 17-6403(a) and (b), and amendments thereto, for subscriptions to, or the purchase of, the capital stock to be issued by a corporation shall be paid in such form and in such manner as the board of directors shall determine. The board of directors may authorize capital stock to be issued for consideration consisting of cash, any tangible or intangible property or any benefit to the corporation or any combination thereof. The resolution authorizing the issuance of capital stock may provide that any stock to be issued pursuant to such resolution may be issued in one or more transactions in such numbers and at such times as are set forth in or determined by or in the manner set forth in the resolution, which may include a determination or action by any person or body, including the corporation, provided the resolution fixes a maximum number of shares that may be issued pursuant to such resolution, a time period during which such shares may be issued and a minimum amount of consideration for which such shares may be issued. The board of directors may determine the amount of consideration for which shares may be issued by setting a minimum amount of consideration or approving a formula by which the amount or minimum amount of consideration is determined. The formula may include or be made dependent upon facts ascertainable outside the formula, provided the manner in which such facts shall operate upon the formula is clearly and expressly set forth in the formula or in the resolution approving the formula. In the absence of actual fraud in the transaction, the judgment of the directors as to the value of such consideration shall be conclusive. The capital stock so issued shall be deemed to be fully paid and nonassessable stock upon receipt by the corporation of such consideration, except that nothing contained herein shall prevent the board of directors from issuing partly paid shares under K.S.A. 17-6406, and amendments thereto.

History: L. 1972, ch. 52, § 29; L. 1988, ch. 99, § 10; Revived and amend., L. 1988, ch. 100, § 10; L. 2004, ch. 143, § 13; L. 2016, ch. 110, § 31; July 1.



17-6403 Same; value.

17-6403. Same; value. (a) Shares of stock with par value may be issued for such consideration, having a value not less than the par value thereof, as is determined from time to time by the board of directors, or by the stockholders if the articles of incorporation so provide.

(b) Shares of stock without par value may be issued for such consideration as is determined from time to time by the board of directors, or by the stockholders if the articles of incorporation so provide.

(c) Treasury shares may be disposed of by the corporation for such consideration as may be determined from time to time by the board of directors, or by the stockholders if the articles of incorporation so provide.

(d) If the articles of incorporation reserve to the stockholders the right to determine the consideration for the issue of any shares, the stockholders shall do so by a vote of a majority of the outstanding stock entitled to vote thereon, unless the articles require a greater vote.

History: L. 1972, ch. 52, § 30; July 1.



17-6404 Same; designation of part of consideration as capital; surplus and net assets defined.

17-6404. Same; designation of part of consideration as capital; surplus and net assets defined. Any corporation, by resolution of its board of directors, may determine that only a part of the consideration which shall be received by the corporation for any of the shares of its capital stock which it shall issue from time to time shall be capital; but, in the event that any of the shares issued shall be shares having a par value, the amount of the part of such consideration so determined to be capital shall be in excess of the aggregate par value of the shares issued for such consideration having a par value, unless all the shares issued shall be shares having a par value, in which case the amount of the part of such consideration so determined to be capital need be only equal to the aggregate par value of such shares. In each such case, the board of directors shall specify in dollars the part of such consideration which shall be capital. If the board of directors shall not have determined what part of the consideration for such shares shall be capital: (a) At the time of issue of any shares of the capital stock of the corporation issued for cash; or (b) within 60 days after the issue of any shares of the capital stock of the corporation issued for property other than cash, the capital of the corporation in respect of such shares shall be an amount equal to the aggregate par value of such shares having a par value, plus the amount of the consideration for such shares without par value. The amount of the consideration so determined to be capital in respect of any shares without par value shall be the stated capital of such shares. The capital of the corporation may be increased from time to time by resolution of the board of directors, directing that a portion of the net assets of the corporation in excess of the amount so determined to be capital be transferred to the capital account. The board of directors may direct that the portion of such net assets so transferred shall be treated as capital in respect of any shares of the corporation of any designated class or classes. At any given time, the excess, if any, of the net assets of the corporation over the amount so determined to be capital shall be surplus. Net assets means the amount by which total assets exceed total liabilities, but capital and surplus are not liabilities for this purpose. Notwithstanding anything in this section to the contrary, for purposes of this section and K.S.A. 17-6410 and 17-6420, and amendments thereto, the capital of any nonstock corporation shall be deemed to be zero.

History: L. 1972, ch. 52, § 31; L. 1988, ch. 99, § 11; Revived and amend., L. 1988, ch. 100, § 11; L. 2016, ch. 110, § 32; July 1.



17-6405 Fractional shares; certificated or uncertificated shares.

17-6405. Fractional shares; certificated or uncertificated shares. A corporation may issue, but shall not be required to issue, fractions of a share. If it does not issue fractions of a share, it shall: (a) Arrange for the disposition of fractional interests by those entitled thereto; (b) pay in cash the fair value of fractions of a share as of the time when those entitled to receive such fractions are determined; or (c) issue scrip or warrants in registered form, either represented by a certificate or uncertificated, or in bearer form, represented by a certificate, which shall entitle the holder to receive a full share upon the surrender of such scrip or warrants aggregating a full share. A certificate for a fractional share or an uncertificated fractional share shall entitle the holder to exercise voting rights, to receive dividends thereon and to participate in any of the assets of the corporation in the event of liquidation, but scrip or warrants shall not so entitle the holder thereof, unless otherwise provided therein. The board of directors may cause scrip or warrants to be issued subject to the conditions that they shall become void if not exchanged for certificates representing full shares or for uncertificated full shares before a specified date, or subject to the conditions that the shares for which scrip or warrants are exchangeable may be sold by the corporation and the proceeds thereof distributed to the holders of scrip or warrants, or subject to any other conditions which the board of directors may impose.

History: L. 1972, ch. 52, § 32; L. 1986, ch. 399, § 3; L. 2016, ch. 110, § 33; July 1.



17-6406 Partly paid certificated shares.

17-6406. Partly paid certificated shares. Any corporation may issue the whole or any part of its shares as partly paid and subject to call for the remainder of the consideration to be paid therefor. Upon the face or back of each stock certificate issued to represent any such partly paid certificated shares, or upon the books and records of the corporation in the case of uncertificated partly paid shares, the total amount of the consideration to be paid therefor and the amount paid thereon shall be stated. Upon the declaration of any dividend on fully paid shares, the corporation shall declare a dividend upon partly paid shares of the same class, but only upon the basis of the percentage of the consideration actually paid thereon.

History: L. 1972, ch. 52, § 33; L. 1986, ch. 399, § 4; L. 1988, ch. 99, § 12; Revived and amend., L. 1988, ch. 100, § 12; May 5.



17-6407 Rights and options concerning stock; powers of board of directors, limitations.

17-6407. Rights and options concerning stock; powers of board of directors, limitations. (a) Subject to any provisions in the articles of incorporation, every corporation may create and issue, whether or not in connection with the issue and sale of any shares of stock or other securities of the corporation, rights or options entitling the holders thereof to acquire from the corporation any shares of its capital stock of any class or classes, such rights or options to be evidenced by or in such instrument or instruments as shall be approved by the board of directors.

(b) The terms upon which, including the time or times, which may be limited or unlimited in duration, at or within which, and the consideration, including a formula by which such consideration may be determined, for which any such shares may be acquired from the corporation upon the exercise of any such right or option, shall be such as shall be stated in the articles of incorporation, or in a resolution adopted by the board of directors providing for the creation and issue of such rights or options, and, in every case, shall be set forth or incorporated by reference in the instrument or instruments evidencing such rights or options. A formula by which such consideration may be determined may include or be made dependent upon facts ascertainable outside the formula, provided the manner in which such facts shall operate upon the formula is clearly and expressly set forth in the formula or in the resolution approving the formula. In the absence of actual fraud in the transaction, the judgment of the directors as to the consideration for the issuance of such rights or options and the sufficiency thereof shall be conclusive.

(c) The board of directors, by resolution adopted by the board, may authorize one or more officers of the corporation to do one or both of the following: (1) Designate officers and employees of the corporation or any of its subsidiaries to be recipients of such rights or options created by the corporation; and (2) determine the number of such rights or options to be received by such officers and employees. The resolution so authorizing such officer or officers shall specify the total number of rights or options such officer or officers may award. The board of directors may not authorize an officer to designate the officer's self as a recipient of any such rights or options.

(d) In the event that the shares of stock of the corporation to be issued upon the exercise of such rights or options shall be shares having a par value, the consideration so to be received therefor shall not be less than the par value thereof. In case the shares of stock so to be issued shall be shares of stock without par value, the consideration therefor shall be determined in the manner provided in K.S.A. 17-6403, and amendments thereto.

History: L. 1972, ch. 52, § 34; L. 2004, ch. 143, § 14; L. 2016, ch. 110, § 34; July 1.



17-6408 Stock certificates; uncertificated shares.

17-6408. Stock certificates; uncertificated shares. The shares of a corporation shall be represented by certificates, except that the board of directors of the corporation may provide by resolution or resolutions that some or all of any or all classes or series of its stock shall be uncertificated shares. Any such resolution shall not apply to shares represented by a certificate until such certificate is surrendered to the corporation. Every holder of stock represented by certificates shall be entitled to have a certificate signed by, or in the name of the corporation by the chairperson or vice-chairperson of the board of directors, or the president or vice-president, and by the treasurer or an assistant treasurer, or the secretary or assistant secretary of such corporation representing the number of shares registered in certificate form. Any or all of the signatures on the certificate may be a facsimile. In the event that any officer, transfer agent or registrar who has signed or whose facsimile signature has been placed upon a certificate has ceased to be such officer, transfer agent or registrar before such certificate is issued, such certificate may be issued by the corporation with the same effect as if the person were such officer, transfer agent or registrar at the date of issue. A corporation shall not have power to issue a certificate in bearer form.

History: L. 1972, ch. 52, § 35; L. 1986, ch. 97, § 3; L. 1986, ch. 399, § 5; L. 1988, ch. 99, § 13; Revived and amend., L. 1988, ch. 100, § 13; L. 2004, ch. 143, § 15; L. 2016, ch. 110, § 35; July 1.



17-6409 Shares of stock deemed personal property and transferable; taxation.

17-6409. Shares of stock deemed personal property and transferable; taxation. The shares of stock in every corporation shall be deemed personal property and transferable as provided in the acts contained in article 8 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. No stock or bonds issued by any corporation organized under this code shall be taxed by this state when the same shall be owned by nonresidents of this state, or by foreign corporations. Whenever any transfer of shares shall be made for collateral security, and not absolutely, it shall be so expressed in the entry of the transfer if, when the certificates are presented to the corporation for transfer or uncertificated shares are requested to be transferred, both the transferor and transferee request the corporation to do so.

History: L. 1972, ch. 52, § 36; L. 1986, ch. 399, § 6; L. 1988, ch. 99, § 14; Revived and amend., L. 1988, ch. 100, § 14; L. 2016, ch. 110, § 36; July 1.



17-6410 Powers of corporation respecting its own stock; limitations; rights of stock called for redemption.

17-6410. Powers of corporation respecting its own stock; limitations; rights of stock called for redemption. (a) Every corporation may purchase, redeem, receive, take or otherwise acquire, own and hold, sell, lend, exchange, transfer or otherwise dispose of, pledge, use and otherwise deal in and with its own shares; provided, however, that no corporation shall:

(1) Purchase or redeem its own shares of capital stock for cash or other property when the capital of the corporation is impaired or when such purchase or redemption would cause any impairment of the capital of the corporation, except that a corporation other than a nonstock corporation may purchase or redeem out of capital any of its own shares which are entitled upon any distribution of its assets, whether by dividend or in liquidation, to a preference over another class or series of its stock, or, if no shares entitled to such a preference are outstanding, any of its own shares, if such shares will be retired upon their acquisition and the capital of the corporation reduced in accordance with K.S.A. 17-6603 and 17-6604, and amendments thereto. Nothing in this subsection shall invalidate or otherwise affect a note, debenture or other obligation of a corporation given by it as consideration for its acquisition by purchase, redemption or exchange of its shares of stock if at the time such note, debenture or obligation was delivered by the corporation its capital was not then impaired or did not thereby become impaired;

(2) purchase, for more than the price at which they may then be redeemed, any of its shares which are redeemable at the option of the corporation; or

(3) (A) in the case of a corporation other than a nonstock corporation, redeem any of its shares unless their redemption is authorized by K.S.A. 17-6401(b), and amendments thereto, and then only in accordance with such section and the articles of incorporation; or

(B) in the case of a nonstock corporation, redeem any of its membership interests, unless their redemption is authorized by the articles of incorporation and then only in accordance with the articles of incorporation.

(b) Nothing in this section limits or affects a corporation's right to resell any of its shares theretofore purchased or redeemed out of surplus and which have not been retired, for such consideration as shall be fixed by the board of directors.

(c) Shares of its own capital stock belonging to the corporation or to another corporation, if a majority of the shares entitled to vote in the election of directors of such other corporation is held, directly or indirectly, by the corporation, shall neither be entitled to vote nor be counted for quorum purposes. Nothing in this section shall be construed as limiting the right of any corporation to vote stock, including but not limited to its own stock, held by it in a fiduciary capacity.

(d) Shares which have been called for redemption shall not be deemed to be outstanding shares for the purpose of voting or determining the total number of shares entitled to vote on any matter on and after the date on which written notice of redemption has been sent to holders thereof and a sum sufficient to redeem such shares has been irrevocably deposited or set aside to pay the redemption price to the holders of the shares upon surrender of certificates therefor.

History: L. 1972, ch. 52, § 37; L. 1988, ch. 99, § 15; Revived and amend., L. 1988, ch. 100, § 15; L. 2004, ch. 143, § 16; L. 2016, ch. 110, § 37; July 1.



17-6411 Issuance of additional stock by directors, when.

17-6411. Issuance of additional stock by directors, when. At any time and from time to time, if all of the shares of capital stock which the corporation is authorized by its articles of incorporation to issue have not been issued, subscribed for or otherwise committed to be issued, the directors may issue or take subscriptions for additional shares of its capital stock up to the amount authorized in its articles of incorporation.

History: L. 1972, ch. 52, § 38; July 1.



17-6412 Liability of stockholder or subscriber for stock not paid in full; limitations of time.

17-6412. Liability of stockholder or subscriber for stock not paid in full; limitations of time. (a) When the whole of the consideration payable for shares of a corporation has not been paid in, and the assets shall be insufficient to satisfy the claims of its creditors, each holder of or subscriber for such shares shall be bound to pay on each share held or subscribed for by such holder or subscriber the sum necessary to complete the amount of the unpaid balance of the consideration for which such shares were issued or are to be issued by the corporation.

(b) The amounts which shall be payable as provided in subsection (a) may be recovered as provided in K.S.A. 17-7101, and amendments thereto, after a writ of execution against the corporation has been returned unsatisfied as provided in such section.

(c) Any person becoming an assignee or transferee of shares or of a subscription for shares in good faith and without knowledge or notice that the full consideration therefor has not been paid shall not be personally liable for any unpaid portion of such consideration, but the transferor shall remain liable therefor.

(d) No person holding shares in any corporation as collateral security shall be personally liable as a stockholder, but the person pledging such shares shall be considered the holder thereof and shall be so liable. No executor, administrator, guardian, trustee or other fiduciary shall be personally liable as a stockholder, but the estate or funds held by such executor, administrator, guardian, trustee or other fiduciary in such fiduciary capacity shall be so liable.

(e)  No liability under this section or under K.S.A. 17-7101, and amendments thereto, shall be asserted more than six years after the date of issuance of the stock or the date of the subscription upon which the assessment is sought.

(f) In any action by a receiver or trustee of an insolvent corporation or by a judgment creditor to obtain an assessment under this section, any stockholder or subscriber for stock of the insolvent corporation may appear and contest the claim or claims of such receiver or trustee.

History: L. 1972, ch. 52, § 39; L. 2004, ch. 143, § 17; L. 2016, ch. 110, § 38; July 1.



17-6413 Payment for stock; rights of directors concerning stock not paid in full.

17-6413. Payment for stock; rights of directors concerning stock not paid in full. The capital stock of a corporation shall be paid for in such amounts and at such times as the directors may require. From time to time, the directors may demand payment, in respect of each share of stock not fully paid, of such sum of money as the necessities of the business may require, in the judgment of the board of directors, not exceeding in the whole the balance remaining unpaid on said stock, and such sum so demanded shall be paid to the corporation at such times and by such installments as the directors shall direct. The directors shall give written notice of the time and place of such payments to each holder of or subscriber for stock which is not fully paid at such holder's or subscriber's last known post office address, which notice shall be mailed at least 30 days before the time for such payment.

History: L. 1972, ch. 52, § 40; L. 2016, ch. 110, § 39; July 1.



17-6414 Failure to pay for stock; remedies.

17-6414. Failure to pay for stock; remedies. When any stockholder fails to pay any installment or call upon such stockholder's stock which may have been properly demanded by the directors, at the time when such payment is due, the directors may collect the amount of any such installment or call, or any balance thereof remaining unpaid, from such stockholder by an action at law, or they shall sell at public sale such part of the shares of such delinquent stockholder as will pay all demands then due from such stockholder with interest and all incidental expenses, and shall transfer the shares so sold to the purchaser, who shall be entitled to a certificate therefor. Notice of the time and place of such sale and of the sum due on each share shall be given at least one week before the sale by advertisement in a newspaper having general circulation in the county of this state where such corporation's registered office is located, and such notice shall be mailed by the corporation to such delinquent stockholder at such stockholder's last known post office address, at least 20 days before such sale. If no bidder can be had to pay the amount due on the stock, and if the amount is not collected by an action at law, which may be brought within the county where the corporation has its registered office, within one year from the date of the bringing of such action at law, such stock and the amount previously paid in by the delinquent stockholder on the stock shall be forfeited to the corporation.

History: L. 1972, ch. 52, § 41; L. 1986, ch. 399, § 7; L. 2016, ch. 110, § 40; July 1.



17-6415 Preincorporation subscriptions; period of irrevocability.

17-6415. Preincorporation subscriptions; period of irrevocability. Unless otherwise provided by the terms of the subscription, a subscription for stock of a corporation to be formed shall be irrevocable, except with the consent of all other subscribers or the corporation, for a period of six months from its date.

History: L. 1972, ch. 52, § 42; L. 2016, ch. 110, § 41; July 1.



17-6416 Formalities required of stock subscriptions.

17-6416. Formalities required of stock subscriptions. A subscription for stock of a corporation, whether made before or after the formation of a corporation, shall not be enforceable against a subscriber, unless in writing and signed by the subscriber or by such subscriber's agent.

History: L. 1972, ch. 52, § 43; L. 2016, ch. 110, § 42; July 1.



17-6417 Lost, stolen or destroyed stock certificates or uncertificated shares; issuance of new certificate or uncertificated shares.

17-6417. Lost, stolen or destroyed stock certificates or uncertificated shares; issuance of new certificate or uncertificated shares. A corporation may issue a new certificate of stock or uncertificated shares in place of any certificate theretofore issued by it, alleged to have been lost, stolen or destroyed, and the corporation may require the owner of the allegedly lost, stolen or destroyed certificate, or such owner's legal representative, to give the corporation a bond sufficient to indemnify it against any claim that may be made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new certificate or uncertificated shares.

History: L. 1972, ch. 52, § 44; L. 1988, ch. 99, § 16; Revived and amend., L. 1988, ch. 100, § 16; L. 2004, ch. 143, § 18; Jan. 1, 2005.



17-6418 Same; judicial proceedings to compel issuance of new stock certificate or uncertificated shares.

17-6418. Same; judicial proceedings to compel issuance of new stock certificate or uncertificated shares. (a) If a corporation refuses to issue new uncertificated shares or a new certificate of stock in place of a certificate theretofore issued by it, or by any corporation of which it is the lawful successor, which certificate is alleged to have been lost, stolen or destroyed, the owner of the lost, stolen or destroyed certificate or the owner's legal representative, may commence an action in district court for an order requiring the corporation to show cause why it should not issue new uncertificated shares or a new certificate of stock in place of the certificate so lost, stolen or destroyed. The petition in such action shall state the name of the corporation, the number and date of the certificate, if known or ascertainable by the plaintiff, the number of shares of stock represented thereby and to whom issued, and a statement of the circumstances attending such loss, theft or destruction. Thereupon the court shall make an order requiring the corporation to show cause at a time and place therein designated, why it should not issue new uncertificated shares or a new certificate of stock in place of the one described in the complaint. A copy of the complaint and order shall be served upon the corporation at least five days before the time designated in the order.

(b) If, upon hearing, the court is satisfied that the plaintiff is the lawful owner of the number of shares of capital stock, or any part thereof, described in the petition, and that the certificate therefor has been lost, stolen or destroyed, and no sufficient cause has been shown why new uncertificated shares or a new certificate should not be issued in place thereof, it shall enter an order requiring the corporation to issue and deliver to the plaintiff new uncertificated shares or a new certificate for such shares. In its order the court shall direct that, prior to the issuance and delivery to the plaintiff of such new uncertificated shares or a new certificate, the plaintiff give the corporation a bond in such form and with such security as to the court appears sufficient to indemnify the corporation against any claim that may be made against it on account of the alleged loss, theft or destruction of any such certificate or the issuance of such new uncertificated shares or new certificate. No corporation which has issued uncertificated shares or a certificate pursuant to an order of the court entered hereunder shall be liable in an amount in excess of the amount specified in such bond.

History: L. 1972, ch. 52, § 45; L. 1988, ch. 99, § 17; Revived and amend., L. 1988, ch. 100, § 17; L. 1992, ch. 270, § 7; L. 2004, ch. 143, § 19; Jan. 1, 2005.



17-6419 Situs of ownership of stock.

17-6419. Situs of ownership of stock. For all purposes of title, action, attachment, garnishment and jurisdiction of all courts held in this state, but not for the purpose of taxation, the situs of the ownership of the capital stock of all corporations existing under the laws of this state, whether organized under this act or otherwise, shall be regarded as in this state.

History: L. 1972, ch. 52, § 46; July 1.



17-6420 Dividends; declaration and payment; determination of net profits by "wasting assets" corporation.

17-6420. Dividends; declaration and payment; determination of net profits by "wasting assets" corporation. (a) The directors of every corporation, subject to any restrictions contained in its articles of incorporation, may declare and pay dividends upon the shares of its capital stock either: (1) Out of its surplus, as defined in and computed in accordance with K.S.A. 17-6404 and 17-6604, and amendments thereto; or (2) in case there shall be no such surplus, out of its net profits for the fiscal year in which the dividend is declared or the preceding fiscal year, or both. If the capital of the corporation, computed in accordance with K.S.A. 17-6404 and 17-6604, and amendments thereto, shall have been diminished by depreciation in the value of its property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, the directors of such corporation shall not declare and pay out of such net profits any dividends upon any shares of any classes of its capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. Nothing in this subsection shall invalidate or otherwise affect a note, debenture or other obligation of the corporation paid by it as a dividend on shares of its stock, or any payment made thereon, if at the time such note, debenture or obligation was delivered by the corporation, the corporation had either surplus or net profits as provided in paragraph (1) or (2) from which the dividend could lawfully have been paid.

(b) Subject to any restrictions contained in its articles of incorporation, the directors of any corporation engaged in the exploitation of wasting assets, including but not limited to a corporation engaged in the exploitation of natural resources or other wasting assets, including patents, or engaged primarily in the liquidation of specific assets, may determine the net profits derived from the exploitation of such wasting assets or the net proceeds derived from such liquidation without taking into consideration the depletion of such assets resulting from lapse of time, consumption, liquidation or exploitation of such assets.

History: L. 1972, ch. 52, § 47; L. 1988, ch. 99, § 18; Revived and amend., L. 1988, ch. 100, § 18; L. 2004, ch. 143, § 20; L. 2016, ch. 110, § 43; July 1.



17-6421 Special purpose reserves.

17-6421. Special purpose reserves. The directors of a corporation may set apart out of the funds of the corporation available for dividends a reserve or reserves for any proper purpose and may abolish any such reserve.

History: L. 1972, ch. 52, § 48; July 1.



17-6422 Reliance by director or committee member upon corporate records and information.

17-6422. Reliance by director or committee member upon corporate records and information. A member of the board of directors, or a member of any committee designated by the board of directors, shall be fully protected in relying in good faith upon the records of the corporation and upon such information, opinions, reports or statements presented to the corporation by any of its officers or employees, or committees of the board of directors, or by any other person as to matters the director reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the corporation, as to the value and amount of the assets, liabilities or net profits of the corporation or any other facts pertinent to the existence and amount of surplus or other funds from which dividends might properly be declared and paid, or with which the corporation's stock might properly be purchased or redeemed.

History: L. 1972, ch. 52, § 49; L. 1988, ch. 99, § 19; Revived and amend., L. 1988, ch. 100, § 19; L. 1992, ch. 270, § 8; L. 2004, ch. 143, § 21; L. 2016, ch. 110, § 44; July 1.



17-6423 Dividends; method of payment.

17-6423. Dividends; method of payment. No corporation shall pay dividends except in accordance with this act. Dividends may be paid in cash, in property or in shares of the corporation's capital stock. If the dividend is to be paid in shares of the corporation's theretofore unissued capital stock, the board of directors shall, by resolution, direct that there be designated as capital in respect of such shares an amount which is not less than the aggregate par value of par value shares being declared as a dividend and, in the case of shares without par value being declared as a dividend, such amount as shall be determined by the board of directors. No such designation as capital shall be necessary if shares are being distributed by a corporation pursuant to a split-up or division of its stock rather than as payment of a dividend declared payable in stock of the corporation.

History: L. 1972, ch. 52, § 50; L. 1988, ch. 99, § 20; Revived and amend., L. 1988, ch. 100, § 20; L. 1992, ch. 270, § 9; L. 2004, ch. 143, § 22; Jan. 1, 2005.



17-6424 Liability of directors for unlawful payment of dividend or unlawful stock purchase or redemption; exoneration from liability, when; contribution among directors; subrogation.

17-6424. Liability of directors for unlawful payment of dividend or unlawful stock purchase or redemption; exoneration from liability, when; contribution among directors; subrogation. (a) In case of any willful or negligent violation of the provisions of K.S.A. 17-6410 or 17-6423, and amendments thereto, the directors under whose administration the same may happen shall be jointly and severally liable, at any time within three years after paying such unlawful dividend or after such unlawful stock purchase or redemption, to the corporation, and to its creditors in the event of its dissolution or insolvency, to the full amount of the dividend unlawfully paid, or to the full amount unlawfully paid for the purchase or redemption of the corporation's stock, with interest from the time such liability accrued. Any director who may have been absent when the same was done, or who may have dissented from the act or resolution by which the same was done, may be exonerated from such liability by causing such director's dissent to be entered on the books containing the minutes of the proceedings of the directors at the time the same was done, or immediately after such director has notice of the same.

(b) Any director against whom a claim is successfully asserted under this section shall be entitled to contribution from the other directors who voted for or concurred in the unlawful dividend, stock purchase or stock redemption.

(c) Any director against whom a claim is successfully asserted under this section shall be entitled, to the extent of the amount paid by such director as a result of such claim, to be subrogated to the rights of the corporation against stockholders who received the dividend on, or assets for the sale or redemption of, their stock with knowledge of facts indicating that such dividend, stock purchase or redemption was unlawful under this act, in proportion to the amounts received by such stockholders respectively.

History: L. 1972, ch. 52, § 51; L. 2004, ch. 143, § 23; Jan. 1, 2005.



17-6425 Transfer of stock, stock certificates and uncertificated stock; applicability of uniform commercial code.

17-6425. Transfer of stock, stock certificates and uncertificated stock; applicability of uniform commercial code. Except as otherwise provided in this code, the transfer of stock and the certificates of stock which represent the stock or uncertificated stock shall be governed by article 8 of the uniform commercial code, as set forth in article 8 of chapter 84 of the Kansas Statutes Annotated, and amendments thereto. To the extent that any provision of this code is inconsistent with any provision of such article, this code shall be controlling.

History: L. 1972, ch. 52, § 52; L. 1986, ch. 399, § 8; L. 2004, ch. 143, § 24; L. 2016, ch. 110, § 45; July 1.



17-6426 Transfer or ownership of securities; restrictions.

17-6426. Transfer or ownership of securities; restrictions. (a) A written restriction or restrictions on the transfer or registration of transfer of a security of a corporation, or on the amount of the corporation's securities that may be owned by any person or group of persons, if permitted by this section and noted conspicuously on the certificate or certificates representing the security or securities so restricted, or, in the case of uncertificated shares, contained in the notice or notices sent pursuant to K.S.A. 17-6401(f), and amendments thereto, may be enforced against the holder of the restricted security or securities or any successor or transferee of the holder, including an executor, administrator, trustee, guardian or other fiduciary entrusted with like responsibility for the person or estate of the holder. Unless noted conspicuously on the certificate or certificates representing the security or securities so restricted, or, in the case of uncertificated shares, contained in the notice or notices sent pursuant to K.S.A. 17-6401(f), and amendments thereto, a restriction, even though permitted by this section, is ineffective except against a person with actual knowledge of the restriction.

(b) A restriction on the transfer or registration of transfer of securities of a corporation, or on the amount of a corporation's securities that may be owned by any person or group of persons, may be imposed by the articles of incorporation or by the bylaws or by an agreement among any number of security holders or among such holders and the corporation. No restriction so imposed shall be binding with respect to securities issued prior to the adoption of the restriction unless the holders of the securities are parties to an agreement or voted in favor of the restriction.

(c) A restriction on the transfer or registration of transfer of securities of a corporation or on the amount of such securities that may be owned by any person or group of persons is permitted by this section if it:

(1) Obligates the holder of the restricted securities to offer to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, a prior opportunity, to be exercised within a reasonable time, to acquire the restricted securities;

(2) obligates the corporation or any holder of securities of the corporation or any other person or any combination of the foregoing, to purchase the securities which are the subject of an agreement respecting the purchase and sale of the restricted securities;

(3) requires the corporation or the holders of any class or series of securities of the corporation to consent to any proposed transfer of the restricted securities or to approve the proposed transferee of the restricted securities, or to approve the amount of securities of the corporation that may be owned by any person or group of persons;

(4) obligates the holder of the restricted securities to sell or transfer an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing, or causes or results in the automatic sale or transfer of an amount of restricted securities to the corporation or to any other holders of securities of the corporation or to any other person or to any combination of the foregoing; or

(5) prohibits or restricts the transfer of the restricted securities to, or the ownership of restricted securities by, designated persons or classes of persons or groups of persons, and such designation is not manifestly unreasonable.

(d) Any restriction on the transfer or the registration of transfer of the securities of a corporation, or on the amount of securities of a corporation that may be owned by a person or group of persons, for any of the following purposes shall be conclusively presumed to be for a reasonable purpose: (1) Maintaining any local, state, federal or foreign tax advantage to the corporation or its stockholders, including without limitation: (A) Maintaining the corporation's status as an electing small business corporation under subchapter S of the United States internal revenue code, 26 U.S.C. § 1371 et seq.; (B) maintaining or preserving any tax attribute, including without limitation net operating losses; or (C) qualifying or maintaining the qualification of the corporation as a real estate investment trust pursuant to the United States internal revenue code or regulations adopted pursuant to the United States internal revenue code; or (2) maintaining any statutory or regulatory advantage or complying with any statutory or regulatory requirements under applicable local, state, federal or foreign law.

(e) Any other lawful restriction on transfer or registration of transfer of securities, or on the amount of securities that may be owned by any person or group of persons, is permitted by this section.

History: L. 1972, ch. 52, § 53; L. 1988, ch. 99, § 21; Revived and amend., L. 1988, ch. 100, § 21; L. 2004, ch. 143, § 25; L. 2016, ch. 110, § 46; July 1.



17-6427 Business combinations with interested stockholders.

17-6427. Business combinations with interested stockholders. (a) Notwithstanding any other provisions of this chapter, a corporation shall not engage in any business combination with any interested stockholder for a period of three years following the time that such stockholder became an interested stockholder, unless:

(1) Prior to such time the board of directors of the corporation approved either the business combination or the transaction which resulted in the stockholder becoming an interested stockholder;

(2) upon consummation of the transaction which resulted in the stockholder becoming an interested stockholder, the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the voting stock outstanding, but not the outstanding voting stock owned by the interested stockholder, those shares owned: (A) By persons who are directors and also officers; and (B) employee stock plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

(3) at or subsequent to such time the business combination is approved by the board of directors and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting stock which is not owned by the interested stockholder.

(b) The restrictions contained in this section shall not apply if:

(1) The corporation's original articles of incorporation contain a provision expressly electing not to be governed by this section or the Kansas business combinations with interested shareholders act;

(2) the corporation, by action of its board of directors, adopts an amendment to its bylaws on or before July 1, 1990, expressly electing not to be governed by this section or the Kansas business combinations with interested shareholders act, which amendment shall not be further amended by the board of directors;

(3) the corporation, by action of its stockholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by this section, except that, in addition to any other vote required by law, such amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this paragraph shall be effective immediately in the case of a corporation that both: (A) Has never had a class of voting stock that falls within any of the two categories set out in subsection (b)(4); and (B) has not elected by a provision in its original articles of incorporation, or any amendment thereto, to be governed by this section. In all other cases, an amendment adopted pursuant to this paragraph shall not be effective until 12 months after the adoption of such amendment and shall not apply to any business combination between such corporation and any person who became an interested stockholder of such corporation on or prior to such adoption. A bylaw amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

(4) the corporation does not have a class of voting stock that is: (A) Listed on a national securities exchange; or (B) held of record by more than 2,000 stockholders, unless any of the foregoing results from action taken, directly or indirectly, by an interested stockholder or from a transaction in which a person becomes an interested stockholder;

(5) a stockholder becomes an interested stockholder inadvertently and: (A) As soon as practicable divests itself of ownership of sufficient shares so that the stockholder ceases to be an interested stockholder; and (B) would not, at any time within the three-year period immediately prior to a business combination between the corporation and such stockholder, have been an interested stockholder but for the inadvertent acquisition of ownership;

(6) (A) the business combination is proposed prior to the consummation or abandonment of and subsequent to the earlier of the public announcement or the notice required by this subsection of a proposed transaction which: (i) Constitutes one of the transactions described in the second sentence of this paragraph; (ii) is with or by a person who either was not an interested stockholder during the previous three years or who became an interested stockholder with the approval of the corporation's board of directors or during the period described in paragraph (7); and (iii) is approved or not opposed by a majority of the members of the board of directors then in office, but not less than one, who were directors prior to any person becoming an interested stockholder during the previous three years or were recommended for election or elected to succeed such directors by a majority of such directors.

(B) The proposed transactions referred to in subsection (b)(6)(A) are limited to: (i) A merger or consolidation of the corporation, except for a merger in respect of which, pursuant to K.S.A. 17-6701(f), and amendments thereto, no vote of the stockholders of the corporation is required; (ii) a sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation, other than to any direct or indirect wholly-owned subsidiary or to the corporation, having an aggregate market value equal to 50% or more of either that aggregate market value of all of the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation; or (iii) a proposed tender or exchange offer for 50% or more of the outstanding voting stock of the corporation. The corporation shall give not less than 20 days' notice to all interested stockholders prior to the consummation of any of the transactions described in subparagraph (B)(i) or (ii); or

(7) the business combination is with an interested stockholder who became an interested stockholder at a time when the restrictions contained in this section did not apply by reason of any of subsections (b)(1) through (b)(4), except that this paragraph shall not apply if, at the time such interested stockholder became an interested stockholder, the corporation's articles of incorporation contained a provision authorized by the last sentence of this subsection.

Notwithstanding subsections (b)(1) through (b)(4), a corporation may elect by a provision of its original articles of incorporation, or any amendment thereto, to be governed by this section, except that any such amendment to the articles of incorporation shall not apply to restrict a business combination between the corporation and an interested stockholder of the corporation if the interested stockholder became such prior to the effective date of the amendment.

(c) As used in this section only:

(1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person.

(2) "Associate," when used to indicate a relationship with any person, means: (A) Any corporation, partnership, unincorporated association or other entity of which such person is a director, officer or partner or is, directly or indirectly, the owner of 20% or more of any class of voting stock; (B) any trust or other estate in which such person has at least a 20% beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity; and (C) any relative or spouse of such person, or any relative of such spouse, who has the same residence as such person.

(3) "Business combination," when used in reference to any corporation and any interested stockholder of such corporation, means:

(A) Any merger or consolidation of the corporation or any direct or indirect majority-owned subsidiary of the corporation with:

(i) The interested stockholder; or

(ii) with any other corporation, partnership, unincorporated association or other entity if the merger or consolidation is caused by the interested stockholder and as a result of such merger or consolidation subsection (a) is not applicable to the surviving entity;

(B) any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, except proportionately as a stockholder of such corporation, to or with the interested stockholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation which assets have an aggregate market value equal to 10% or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

(C) any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any stock of the corporation or of such subsidiary to the interested stockholder, except:

(i) Pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into stock of such corporation or any such subsidiary which securities were outstanding prior to the time that the interested stockholder became such;

(ii) pursuant to a merger under K.S.A. 17-6701(g), and amendments thereto;

(iii) pursuant to a dividend or distribution paid or made, or the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into stock of such corporation or any such subsidiary which security is distributed, pro rata to all holders of a class or series of stock of such corporation subsequent to the time the interested stockholder became such;

(iv) pursuant to an exchange offer by the corporation to purchase stock made on the same terms to all holders of such stock; or

(v) any issuance or transfer of stock by the corporation; provided however, that in no case under subparagraph (C)(iii) through (v) shall there be an increase in the interested stockholder's proportionate share of the stock of any class or series of the corporation or of the voting stock of the corporation;

(D) any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the stock of any class or series, or securities convertible into the stock of any class or series, of the corporation or of any such subsidiary which is owned by the interested stockholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares of stock not caused, directly or indirectly, by the interested stockholder; or

(E) any receipt by the interested stockholder of the benefit, directly or indirectly, except proportionately as a stockholder of such corporation, of any loans, advances, guarantees, pledges or other financial benefits, other than those expressly permitted in subparagraphs (A) through (D), provided by or through the corporation or any direct or indirect majority-owned subsidiary.

(4) "Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of 20% or more of the outstanding voting stock of any corporation, partnership, unincorporated association or other entity shall be presumed to have control of such entity, in the absence of proof by a preponderance of the evidence to the contrary, except that a presumption of control shall not apply where such person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of such entity.

(5) (A) "Interested stockholder" means any person, other than the corporation and any direct or indirect majority-owned subsidiary of the corporation, that:

(i) Is the owner of 15% or more of the outstanding voting stock of the corporation; or

(ii) is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether such person is an interested stockholder, and the affiliates and associates of such person.

(B) The term "interested stockholder" shall not include:

(i) Any person who: (a) Owned shares in excess of the 15% limitation set forth herein as of, or acquired such shares pursuant to a tender offer commenced prior to July 1, 1989, or pursuant to an exchange offer announced prior to such date and commenced within 90 days thereafter and either: (1) Continued to own shares in excess of such 15% limitation or would have but for action by the corporation; or (2) is an affiliate or associate of the corporation and so continued, or so would have continued but for action by the corporation, to be the owner of 15% or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether such a person is an interested stockholder; or (b) acquired such shares from a person described in subparagraph (B)(i)(a) by gift, inheritance or in a transaction in which no consideration was exchanged; or

(ii) any person whose ownership of shares in excess of the 15% limitation set forth herein is the result of action taken solely by the corporation; provided that such person shall be an interested stockholder if thereafter such person acquires additional shares of voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by such person.

(C) For the purpose of determining whether a person is an interested stockholder, the voting stock of the corporation deemed to be outstanding shall include stock deemed to be owned by the person through application of paragraph (9), but shall not include any other unissued stock of such corporation which may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

(6) "Person" means any individual, corporation, partnership, unincorporated association or other entity.

(7) "Stock" means, with respect to any corporation, capital stock and, with respect to any other entity, any equity interest.

(8) "Voting stock" means, with respect to any corporation, stock of any class or series entitled to vote generally in the election of directors and, with respect to any entity that is not a corporation, any equity interest entitled to vote generally in the election of the governing body of such entity. Every reference to a percentage of voting stock shall refer to such percentage of the votes of such voting stock.

(9) "Owner," including the terms "own" and "owned," when used with respect to any stock, means a person that individually or with or through any of its affiliates or associates:

(A) Beneficially owns such stock, directly or indirectly;

(B) has: (i) The right to acquire such stock, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise, except that a person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange; or (ii) the right to vote such stock pursuant to any agreement, arrangement or understanding, except that a person shall not be deemed the owner of any stock because of such person's right to vote such stock if the agreement, arrangement or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to 10 or more persons; or

(C) has any agreement, arrangement or understanding for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy or consent as described in subparagraph (B)(ii), or disposing of such stock with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.

(d) No provision of an articles of incorporation or bylaw shall require, for any vote of stockholders required by this section, a greater vote of stockholders than that specified in this section.

(e) This section amends and recodifies the Kansas business combinations with interested shareholders act. Any reference in a corporation's articles of incorporation or bylaws to the Kansas business combinations with interested shareholders act shall be deemed to refer to this section.

(f) This section shall be part of and supplemental to article 64 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 7; July 1.



17-6428 Ratification of defective corporate acts and stock.

17-6428. Ratification of defective corporate acts and stock. (a) Subject to subsection (f), no defective corporate act or putative stock shall be void or voidable solely as a result of a failure of authorization if ratified as provided in this section or validated by the district court in a proceeding brought under K.S.A. 2016 Supp. 17-6429, and amendments thereto.

(b) (1) In order to ratify one or more defective corporate acts pursuant to this section, other than the ratification of an election of the initial board of directors pursuant to subsection (b)(2), the board of directors of the corporation shall adopt resolutions stating:

(A) The defective corporate act or acts to be ratified;

(B) the date of each defective corporate act or acts;

(C) if such defective corporate act or acts involved the issuance of shares of putative stock, the number and type of shares of putative stock issued and the date or dates upon which such putative shares were purported to have been issued;

(D) the nature of the failure of authorization in respect of each defective corporate act to be ratified; and

(E) that the board of directors approves the ratification of the defective corporate act or acts.

Such resolutions may also provide that, at any time before the validation effective time in respect to any defective corporate act set forth therein, notwithstanding the approval of the ratification of such defective corporate act by stockholders, the board of directors may abandon the ratification of such defective corporate act without further action of the stockholders. The quorum and voting requirements applicable to the ratification by the board of directors of any defective corporate act shall be the quorum and voting requirements applicable to the type of defective corporate act proposed to be ratified at the time the board adopts the resolutions ratifying the defective corporate act, except that if the articles of incorporation or bylaws of the corporation, any plan or agreement to which the corporation was a party or any provision of the Kansas general corporation code, in each case as in effect as of the time of the defective corporate act, would have required a larger number or portion of directors or of specified directors for a quorum to be present or to approve the defective corporate act, such larger number or portion of such directors or such specified directors shall be required for a quorum to be present or to adopt the resolutions to ratify the defective corporate act, as applicable, except that the presence or approval of any director elected, appointed or nominated by holders of any class or series of which no shares are then outstanding, or by any person that is no longer a stockholder, shall not be required.

(2) In order to ratify a defective corporate act in respect of the election of the initial board of directors of the corporation pursuant to K.S.A. 17-6008, and amendments thereto, a majority of the persons who, at the time the resolutions required by this paragraph are adopted, are exercising the powers of directors under claim and color of an election or appointment as such may adopt resolutions stating:

(A) The name of the person or persons who first took action in the name of the corporation as the initial board of directors of the corporation;

(B) the earlier of the date on which such persons first took such action or were purported to have been elected as the initial board of directors; and

(C) that the ratification of the election of such person or persons as the initial board of directors is approved.

(c) Each defective corporate act ratified pursuant to subsection (b)(1) shall be submitted to stockholders for approval as provided in subsection (d), unless:

(1) No other provision of the Kansas general corporation code, and no provision of the articles of incorporation or bylaws of the corporation, or of any plan or agreement to which the corporation is a party, would have required stockholder approval of such defective corporate act to be ratified, either at the time of such defective corporate act or at the time the board of directors adopts the resolutions ratifying such defective corporate act pursuant to subsection (b)(1); and

(2) such defective corporate act did not result from a failure to comply with K.S.A. 2016 Supp. 17-6427, and amendments thereto.

(d) If the ratification of a defective corporate act is required to be submitted to stockholders for approval pursuant to subsection (c), due notice of the time, place, if any, and purpose of the meeting shall be given at least 20 days before the date of the meeting to each holder of valid stock and putative stock, whether voting or nonvoting, at the address of such holder as it appears or most recently appeared, as appropriate, on the records of the corporation. The notice also shall be given to the holders of record of valid stock and putative stock, whether voting or nonvoting, as of the time of the defective corporate act, other than holders whose identities or addresses cannot be determined from the records of the corporation. The notice shall contain a copy of the resolutions adopted by the board of directors pursuant to subsection (b)(1) or the information required by subsection (b)(1)(A) through (E) and a statement that any claim that the defective corporate act or putative stock ratified hereunder is void or voidable due to the failure of authorization, or that the district court should declare in its discretion that a ratification in accordance with this section not be effective or be effective only on certain conditions must be brought within 120 days from the applicable validation effective time. At such meeting, the quorum and voting requirements applicable to the ratification of such defective corporate act shall be the quorum and voting requirements applicable to the type of defective corporate act proposed to be ratified at the time of the approval of the ratification, except that:

(1) If the articles of incorporation or bylaws of the corporation, any plan or agreement to which the corporation was a party or any provision of the Kansas general corporation code in effect as of the time of the defective corporate act would have required a larger number or portion of stock or of any class or series thereof or of specified stockholders for a quorum to be present or to approve the defective corporate act, the presence or approval of such larger number or portion of stock or of such class or series thereof or of such specified stockholders shall be required for a quorum to be present or to approve the ratification of the defective corporate act, as applicable, except that the presence or approval of shares of any class or series of which no shares are then outstanding, or of any person that is no longer a stockholder, shall not be required;

(2) the approval by stockholders of the ratification of the election of a director shall require the affirmative vote of the majority of shares present at the meeting and entitled to vote on the election of such director, except that if the articles of incorporation or bylaws of the corporation then in effect or in effect at the time of the defective election require or required a larger number or portion of stock or of any class or series thereof or of specified stockholders to elect such director, the affirmative vote of such larger number or portion of stock or of any class or series thereof or of such specified stockholders shall be required to ratify the election of such director, except that the presence or approval of shares of any class or series of which no shares are then outstanding, or of any person that is no longer a stockholder, shall not be required; and

(3) in the event of a failure of authorization resulting from failure to comply with the provisions of K.S.A. 2016 Supp. 17-6427, and amendments thereto, the ratification of the defective corporate act shall require the vote set forth in K.S.A. 2016 Supp. 17-6427(a)(3), and amendments thereto, regardless of whether such vote would have otherwise been required.

Shares of putative stock on the record date for determining stockholders entitled to vote on any matter submitted to stockholders pursuant to subsection (c), and without giving effect to any ratification that becomes effective after such record date, shall neither be entitled to vote nor counted for quorum purposes in any vote to ratify any defective corporate act.

(e) If a defective corporate act ratified pursuant to this section would have required under any other section of the Kansas general corporation code the filing of a document in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto, then, whether or not a document was previously filed in respect to such defective corporate act and in lieu of filing the document otherwise required by provisions of the Kansas general corporation code, the corporation shall file a certificate of validation with respect to such defective corporate act in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto. A separate certificate of validation shall be required for each defective corporate act requiring the filing of a certificate of validation under this section, except that two or more defective corporate acts may be included in a single certificate of validation if the corporation filed, or to comply with provisions of the Kansas general corporation code, would have filed, a single document under another provision of the Kansas general corporation code to effect such acts, and two or more overissues of shares of any class, classes or series of stock may be included in a single certificate of validation, provided that the increase in the number of authorized shares of each such class or series set forth in the certificate of validation shall be effective as of the date of the first such overissue. The certificate of validation shall set forth:

(1) Each defective corporate act that is the subject of the certificate of validation, including, in the case of any defective corporate act involving the issuance of shares of putative stock, the number and type of shares of putative stock issued and the date or dates upon which such putative shares were purported to have been issued, the date of such defective corporate act, and the nature of the failure of authorization in respect to such defective corporate act;

(2) a statement that such defective corporate act was ratified in accordance with this section, including the date on which the board of directors ratified such defective corporate act and the date, if any, on which the stockholders approved the ratification of such defective corporate act; and

(3) the information required by one of the following subparagraphs:

(A) If a document was previously filed under K.S.A. 2016 Supp. 17-7910, and amendments thereto, in respect to such defective corporate act and no changes to such document are required to give effect to such defective corporate act in accordance with this section, the certificate of validation shall set forth: (i) The name, title and filing date of the document previously filed and of any certificate of correction thereto; and (ii) a statement that a copy of the document previously filed, together with any certificate of correction thereto, is attached as an exhibit to the certificate of validation;

(B) if a document was previously filed under K.S.A. 2016 Supp. 17-7910, and amendments thereto, in respect to the defective corporate act and such document requires any change to give effect to the defective corporate act in accordance with this section, including a change to the date and time of the effectiveness of such certificate, the certificate of validation shall set forth: (i) The name, title and filing date of the document so previously filed and of any certificate of correction thereto; (ii) a statement that a document containing all of the information required to be included under the applicable section or sections of the Kansas general corporation code to give effect to the defective corporate act is attached as an exhibit to the certificate of validation; and (iii) the date that such certificate shall be deemed to have become effective pursuant to this section; or

(C) if a document was not previously filed under K.S.A. 2016 Supp. 17-7910, and amendments thereto, in respect to the defective corporate act and the defective corporate act ratified pursuant to this section would have required under any other section of the Kansas general corporation code the filing of a document in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto, the certificate of validation shall set forth: (i) A statement that a document containing all of the information required to be included under the applicable section or sections of the Kansas general corporation code to give effect to the defective corporate act is attached as an exhibit to the certificate of validation; and (ii) the date and time that such certificate shall be deemed to have become effective pursuant to this section.

(4) A document attached to a certificate of validation pursuant to paragraph (3)(B) or (C) need not be separately executed and acknowledged and need not include any statement required by any other section of the Kansas general corporation code that such document has been approved and adopted in accordance with the provisions of such other section.

(f) From and after the validation effective time, unless otherwise determined in an action brought pursuant to K.S.A. 2016 Supp. 17-6429, and amendments thereto:

(1) Subject to the last sentence of subsection (d), each defective corporate act ratified in accordance with this section shall no longer be deemed void or voidable as a result of a the failure of authorization described in the resolutions adopted pursuant to subsection (b) and such effect shall be retroactive to the time of the defective corporate act; and

(2) subject to the last sentence of subsection (d), each share or fraction of a share of putative stock issued or purportedly issued pursuant to any such defective corporate act shall no longer be deemed void or voidable and shall be deemed to be an identical share or fraction of a share of outstanding stock as of the time it was purportedly issued.

(g) (1) In respect of each defective corporate act ratified by the board of directors pursuant to subsection (b), prompt notice of the ratification shall be given to all holders of valid stock and putative stock, whether voting or nonvoting, as of the date the board of directors adopts the resolutions approving such defective corporate act, or as of a date within 60 days after such date of adoption, as established by the board of directors, at the address of such holder as it appears or most recently appeared, as appropriate, on the records of the corporation. The notice also shall be given to the holders of record of valid stock and putative stock, whether voting or nonvoting, as of the time of the defective corporate act, other than holders whose identities or addresses cannot be determined from the records of the corporation. The notice shall contain a copy of the resolutions adopted pursuant to subsection (b) or the information specified in subsection (b)(1)(A) through (E) or subsection (b)(2)(A) through (C), as applicable, and a statement that any claim that the defective corporate act or putative stock ratified hereunder is void or voidable due to the failure of authorization, or that the district court should declare in its discretion that a ratification in accordance with this section not be effective or be effective only on certain conditions must be brought within 120 days from the later of the validation effective time or the time at which the notice required by this subsection is given.

(2) Notwithstanding the provisions of paragraph (1): (A) No such notice shall be required if notice of the ratification of the defective corporate act is to be given in accordance with subsection (d); and (B) in the case of a corporation that has a class of stock listed on a national securities exchange, the notice required by this subsection may be deemed given if disclosed in a document publicly filed by the corporation with the securities and exchange commission pursuant to section 13, 14 or 15(d) of the securities exchange act of 1934, as amended, and the rules and regulations promulgated thereunder, or the corresponding provisions of any subsequent federal securities laws, rules or regulations.

(3) If any defective corporate act has been approved by stockholders acting pursuant to K.S.A. 17-6518, and amendments thereto, the notice required by this subsection may be included in any notice required to be given pursuant to K.S.A. 17-6518(e), and amendments thereto, and, if so given, shall be sent to the stockholders entitled thereto under K.S.A. 17-6518(e), and amendments thereto, and to all holders of valid and putative stock to whom notice would be required under this subsection if the defective corporate act had been approved at a meeting other than any stockholder who approved the action by consent in lieu of a meeting pursuant to K.S.A. 17-6518, and amendments thereto, or any holder of putative stock who otherwise consented thereto in writing. Solely for purposes of subsection (d) and this subsection, notice to holders of putative stock, and notice to holders of valid stock and putative stock as of the time of the defective corporate act, shall be treated as notice to holders of valid stock for purposes of K.S.A. 17-6512, 17-6518, 17-6519, 17-6520, 17-6522 and 17-6523, and amendments thereto.

(h) As used in this section and in K.S.A. 2016 Supp. 17-6429, and amendments thereto, only, the terms:

(1) "Defective corporate act" means an overissue, an election or appointment of directors that is void or voidable due to a failure of authorization, or any act or transaction purportedly taken by or on behalf of the corporation that is, and at the time such act or transaction was purportedly taken would have been, within the power of a corporation under the provisions of article 61 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, but is void or voidable due to a failure of authorization.

(2) "Failure of authorization" means: (A) The failure to authorize or effect an act or transaction in compliance with the provisions of this code, the articles of incorporation or bylaws of the corporation, or any plan or agreement to which the corporation is a party, if and to the extent such failure would render such act or transaction void or voidable; or (B) the failure of the board of directors or any officer of the corporation to authorize or approve any act or transaction taken by or on behalf of the corporation that would have required for its due authorization the approval of the board of directors or such officer.

(3) "Overissue" means the purported issuance of:

(A) Shares of capital stock of a class or series in excess of the number of shares of such class or series the corporation has the power to issue under K.S.A. 17-6411, and amendments thereto, at the time of such issuance; or

(B) shares of any class or series of capital stock that is not then authorized for issuance by the articles of incorporation of the corporation.

(4) "Putative stock" means the shares of any class or series of capital stock of the corporation, including shares issued upon exercise of options, rights, warrants or other securities convertible into shares of capital stock of the corporation, or interests with respect thereto that were created or issued pursuant to a defective corporate act, that:

(A) But for any failure of authorization, would constitute valid stock; or

(B) cannot be determined by the board of directors to be valid stock.

(5) "Time of the defective corporate act" means the date and time the defective corporate act was purported to have been taken.

(6) "Validation effective time" with respect to any defective corporate act ratified pursuant to this section means the latest of:

(A) The time at which the defective corporate act submitted to the stockholders for approval pursuant to subsection (c) is approved by such stockholders, or if no such vote of stockholders is required to approve the ratification of the defective corporate act, the time at which the board of directors adopts the resolutions required by subsection (b)(1) or (b)(2);

(B) where no certificate of validation is required to be filed pursuant to subsection (e), the time, if any, specified by the board of directors in the resolutions adopted pursuant to subsection (b)(1) or (b)(2), which time shall not precede the time at which such resolutions are adopted; and

(C) the time at which any certificate of validation filed pursuant to subsection (e) shall become effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto.

(7) "Valid stock" means the shares of any class or series of capital stock of the corporation that have been duly authorized and validly issued in accordance with the Kansas general corporation code.

In the absence of actual fraud in the transaction, the judgment of the board of directors that shares of stock are valid stock or putative stock shall be conclusive, unless otherwise determined by the district court in a proceeding brought pursuant to K.S.A. 2016 Supp. 17-6429, and amendments thereto.

(i) Ratification under this section or validation under K.S.A. 2016 Supp. 17-6429, and amendments thereto, shall not be deemed to be the exclusive means of ratifying or validating any act or transaction taken by or on behalf of the corporation, including any defective corporate act, or any issuance of stock, including any putative stock, or of adopting or endorsing any act or transaction taken by or in the name of the corporation prior to the commencement of its existence, and the absence or failure of ratification in accordance with either this section or validation under K.S.A. 2016 Supp. 17-6429, and amendments thereto, shall not, of itself, affect the validity or effectiveness of any act or transaction or the issuance of any stock properly ratified under common law or otherwise, nor shall it create a presumption that any such act or transaction is or was a defective corporate act or that such stock is void or voidable.

(j) This section shall be part of and supplemental to article 64 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 8; July 1.



17-6429 Proceedings regarding validity of defective corporate acts and stock.

17-6429. Proceedings regarding validity of defective corporate acts and stock. (a) Subject to subsection (e), upon application by the corporation, any successor entity to the corporation, any member of the board of directors, any record or beneficial holder of valid stock or putative stock, any record or beneficial holder of valid or putative stock as of the time of a defective corporate act ratified pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto, or any other person claiming to be substantially and adversely affected by a ratification pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto, the district court may:

(1) Determine the validity and effectiveness of any defective corporate act ratified pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto;

(2) determine the validity and effectiveness of the ratification of any defective corporate act pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto;

(3) determine the validity and effectiveness of any defective corporate act not ratified or not ratified effectively pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto;

(4) determine the validity of any corporate act or transaction and any stock, rights or options to acquire stock; and

(5) modify or waive any of the procedures set forth in K.S.A. 2016 Supp. 17-6428, and amendments thereto, to ratify a defective corporate act.

(b) In connection with an action under this section, the district court may:

(1) Declare that a ratification in accordance with and pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto, is not effective or shall only be effective at a time or upon conditions established by the court;

(2) validate and declare effective any defective corporate act or putative stock and impose conditions upon such validation by the court;

(3) require measures to remedy or avoid harm to any person substantially and adversely affected by a ratification pursuant to K.S.A. 2016 Supp. 17-6428, and amendments thereto, or from any order of the court pursuant to this section, excluding any harm that would have resulted if the defective corporate act had been valid when approved or effectuated;

(4) order the secretary of state to accept an instrument for filing with an effective time specified by the court, which effective time may be prior or subsequent to the time of such order, provided that the filing date of such instrument shall be determined in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto;

(5) approve a stock ledger for the corporation that includes any stock ratified or validated in accordance with this section or with K.S.A. 2016 Supp. 17-6428, and amendments thereto;

(6) declare that shares of putative stock are shares of valid stock or require a corporation to issue and deliver shares of valid stock in place of any shares of putative stock;

(7) order that a meeting of holders of valid stock or putative stock be held and exercise the powers provided to the court under K.S.A. 17-6517, and amendments thereto, with respect to such a meeting;

(8) declare that a defective corporate act validated by the court shall be effective as of the time of the defective corporate act or at such other time as the court shall determine;

(9) declare that putative stock validated by the court shall be deemed to be an identical share or fraction of a share of valid stock as of the time originally issued or purportedly issued or at such other time as the court shall determine; and

(10) make such other orders regarding such matters as it deems proper under the circumstances.

(c) Service of the application under subsection (a) upon the resident agent of the corporation shall be deemed to be service upon the corporation, and no other party need be joined in order for the district court to adjudicate the matter. In an action filed by the corporation, the court may require notice of the action be provided to other persons specified by the court and permit such other persons to intervene in the action.

(d) In connection with the resolution of matters pursuant to subsections (a) and (b), the district court may consider the following:

(1) Whether the defective corporate act was originally approved or effectuated with the belief that the approval or effectuation was in compliance with the provisions of the Kansas general corporation code, the articles of incorporation or bylaws of the corporation;

(2) whether the corporation and board of directors has treated the defective corporate act as a valid act or transaction and whether any person has acted in reliance on the public record that such defective corporate act was valid;

(3) whether any person will be or was harmed by the ratification or validation of the defective corporate act, excluding any harm that would have resulted if the defective corporate act had been valid when approved or effectuated;

(4) whether any person will be harmed by the failure to ratify or validate the defective corporate act; and

(5) any other factors or considerations the court deems just and equitable.

(e) Notwithstanding any other provision of this section, no action asserting:

(1) That a defective corporate act or putative stock ratified in accordance with K.S.A. 2016 Supp. 17-6428, and amendments thereto, is void or voidable due to a failure of authorization identified in the resolution adopted in accordance with K.S.A. 2016 Supp. 17-6428(b), and amendments thereto; or

(2) that the district court should declare in its discretion that a ratification in accordance with K.S.A. 2016 Supp. 17-6428, and amendments thereto, not be effective or be effective only on certain conditions, may be brought after the expiration of 120 days from the later of the validation effective time and the time notice, if any, that is required to be given pursuant to K.S.A. 2016 Supp. 17-6428(g), and amendments thereto, is given with respect to such ratification, except that this subsection shall not apply to an action asserting that a ratification was not accomplished in accordance with K.S.A. 2016 Supp. 17-6428, and amendments thereto, or to any person to whom notice of the ratification was required to have been given pursuant to K.S.A. 2016 Supp. 17-6428(d) or (g), and amendments thereto, but to whom such notice was not given.

(f) This section shall be part of and supplemental to article 64 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 9; July 1.






Article 65 MEETINGS, ELECTIONS, VOTING AND NOTICES

17-6501 Meetings of stockholders; remote communication; annual meeting; failure to hold annual meeting or elect directors; special meetings; election of directors by written ballot.

17-6501. Meetings of stockholders; remote communication; annual meeting; failure to hold annual meeting or elect directors; special meetings; election of directors by written ballot. (a) (1) Meetings of stockholders may be held at such place, either within or without this state, as may be designated by or in the manner provided in the articles of incorporation or bylaws or, if not so designated, as determined by the board of directors. If, pursuant to this subsection or the articles of incorporation or the bylaws of the corporation, the board of directors is authorized to determine the place of a meeting of stockholders, the board of directors, in its sole discretion, may determine that the meeting shall not be held at any place, but may instead be held solely by means of remote communication as authorized by subsection (a)(2).

(2) If authorized by the board of directors in its sole discretion, and subject to such guidelines and procedures as the board of directors may adopt, stockholders and proxyholders not physically present at a meeting of stockholders may, by means of remote communication:

(A) Participate in a meeting of stockholders; and

(B) be deemed present in person and vote at a meeting of stockholders whether such meeting is to be held at a designated place or solely by means of remote communication, provided that: (i) The corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a stockholder or proxyholder; (ii) the corporation shall implement reasonable measures to provide such stockholders and proxyholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings; and (iii) if any stockholder or proxyholder votes or takes other action at the meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation.

(b) Unless directors are elected by written consent in lieu of an annual meeting as permitted by this subsection, an annual meeting of stockholders shall be held for the election of directors on a date and at a time designated by or in the manner provided in the bylaws. Stockholders, unless the articles of incorporation otherwise provide, may act by written consent to elect directors; except that, if such consent is less than unanimous, such action by written consent may be in lieu of holding an annual meeting only if all of the directorships to which directors could be elected at an annual meeting held at the effective time of such action are vacant and are filled by such action. Any other proper business may be transacted at the annual meeting.

(c) A failure to hold any annual meeting at the designated time or to elect a sufficient number of directors to conduct the business of the corporation shall not affect otherwise valid corporate acts or work a forfeiture or dissolution of the corporation, except as may be otherwise specifically provided in this code. If the annual meeting for election of directors is not held on the date designated therefor or action by written consent to elect directors, in lieu of an annual meeting, has not been taken, the directors shall cause the meeting to be held as soon thereafter as is convenient. If there be a failure to hold the annual meeting or to take action by written consent to elect directors in lieu of an annual meeting for a period of 30 days after the date designated for the annual meeting, or if no date has been designated for a period of 13 months after the latest to occur of the organization of the corporation, its last annual meeting or the last action by written consent to elect directors in lieu of an annual meeting, the district court may summarily order a meeting to be held upon the application of any stockholder or director. The shares of stock represented at such meeting, either in person or by proxy, and entitled to vote thereat, shall constitute a quorum for the purpose of such meeting, notwithstanding any provision of the articles of incorporation or bylaws to the contrary. The district court may issue such orders as may be appropriate, including, without limitation, orders designating the time and place of such meeting, the record date or dates for determination of stockholders entitled to notice of the meeting and to vote at such meeting, and the form of notice of such meeting.

(d) Special meetings of the stockholders may be called by the board of directors or by such person or persons as may be authorized by the articles of incorporation or by the bylaws.

(e) All elections of directors shall be by written ballot, unless otherwise provided in the articles of incorporation. If authorized by the board of directors, such requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the stockholder or proxyholder.

History: L. 1972, ch. 52, § 54; L. 1988, ch. 99, § 22; Revived and amend., L. 1988, ch. 100, § 22; L. 1993, ch. 163, § 2; L. 2004, ch. 143, § 26; L. 2016, ch. 110, § 47; July 1.



17-6502 Voting rights of stockholders; proxies, limitations.

17-6502. Voting rights of stockholders; proxies, limitations. (a) Unless otherwise provided in the articles of incorporation and subject to the provisions of K.S.A. 17-6503, and amendments thereto, each stockholder shall be entitled to one vote for each share of capital stock held by such stockholder. If the articles of incorporation provide for more or less than one vote for any share on any matter, every reference in this code to a majority or other proportion of stock shall refer to such majority or other proportion of the votes of such stock.

(b) Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for the stockholder by proxy as provided in this subsection, but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.

(c) Without limiting the manner in which a stockholder may authorize another person or persons to act for such stockholder as proxy pursuant to subsection (b), the following shall constitute a valid means by which a stockholder may grant such authority:

(1) A stockholder may execute a writing authorizing another person or persons to act for such stockholder as proxy. Execution may be accomplished by the stockholder or the stockholder's authorized officer, director, employee or agent signing the writing or causing the stockholder's signature to be affixed to the writing by any reasonable means, including, but not limited to, facsimile signature; and

(2) a stockholder may authorize another person or persons to act for such stockholder as proxy by transmitting, or authorizing the transmission of, a means of electronic transmission, including telephonic transmission, to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or like agent duly authorized by the person who will be the holder of the proxy to receive the transmission, provided that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the stockholder. If it is determined that such electronic transmissions are valid, the inspectors or, if there are no inspectors, such other persons making that determination shall specify the information upon which they relied.

(d) A copy, facsimile telecommunication, or other reliable reproduction of the writing or transmission authorized under subsections (c)(1) and (c)(2) may be substituted for the original writing or transmission for any purpose for which the original writing or transmission could be used, except that such copy, facsimile telecommunication or other reproduction shall be a complete reproduction of the entire original writing or transmission.

(e) A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power. A proxy may be made irrevocable regardless of whether the interest with which it is coupled is an interest in the stock itself or an interest in the corporation generally.

History: L. 1972, ch. 52, § 55; L. 1999, ch. 74, § 1; L. 2004, ch. 143, § 27; L. 2016, ch. 110, § 48; July 1.



17-6503 Establishment of record date for determining stockholders of record.

17-6503. Establishment of record date for determining stockholders of record. (a) In order that the corporation may determine the stockholders entitled to notice of any meeting of stockholders or any adjournment thereof, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which record date shall not be more than 60 nor less than 10 days before the date of such meeting. If the board of directors so fixes a date, such date shall also be the record date for determining the stockholders entitled to vote at such meeting unless the board of directors determines, at the time it fixes such record date, that a later date on or before the date of the meeting shall be the date for making such determination. If no record date is fixed by the board of directors, the record date for determining stockholders entitled to notice of and to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting except that the board of directors may fix a new record date for determination of stockholders entitled to vote at the adjourned meeting, and in such case shall also fix as the record date for stockholders entitled to notice of such adjourned meeting the same or an earlier date as that fixed for determination of stockholders entitled to vote in accordance with the foregoing provisions of this subsection at the adjourned meeting.

(b) In order that the corporation may determine the stockholders entitled to consent to corporate action in writing without a meeting, the board of directors may fix a record date which record date shall not precede the date upon which the resolution fixing the record date is adopted by the board of directors, and which date shall not be more than 10 days after the date upon which the resolution fixing the record date is adopted by the board of directors. If no record date has been fixed by the board of directors, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting, when no prior action by the board of directors is required by this code, shall be the first date on which a signed written consent setting forth the action taken or proposed to be taken is delivered to the corporation by delivery to its registered office in this state, its principal place of business, or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested. If no record date has been fixed by the board of directors and prior action by the board of directors is required by this code, the record date for determining stockholders entitled to consent to corporate action in writing without a meeting shall be at the close of business on the day on which the board of directors adopts the resolution taking such prior action.

(c) In order that the corporation may determine the stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the stockholders entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful action, the board of directors may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted, and which record date shall be not more than 60 days prior to such action. If no record date is fixed, the record date for determining stockholders for any such purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto.

History: L. 1972, ch. 52, § 56; L. 1988, ch. 99, § 23; Revived and amend., L. 1988, ch. 100, § 23; L. 2004, ch. 143, § 28; L. 2016, ch. 110, § 49; July 1.



17-6504 Cumulative voting.

17-6504. Cumulative voting. The articles of incorporation of any corporation may provide that at all elections of directors of the corporation, or at elections held under specified circumstances, each holder of stock or of any class or classes or of a series or series thereof shall be entitled to as many votes as shall equal the number of votes which, except for such provision as to cumulative voting, such holder would be entitled to cast for the election of directors with respect to such holder's shares of stock multiplied by the number of directors to be elected by such holder, and that such holder may cast all of such votes for a single director or may distribute them among the number to be voted for, or for any two or more of them as such holder may see fit, provided that this section shall not apply to a corporation organized before April 21, 1988, unless the stockholders of such corporation shall amend its articles of incorporation to eliminate the requirements of cumulative voting in force at the time of its organization.

History: L. 1972, ch. 52, § 57; L. 1988, ch. 99, § 1; Revived and amend., L. 1988, ch. 100, § 1; L. 2004, ch. 143, § 29; Jan. 1, 2005.



17-6505 Voting rights of members of nonstock corporations; proxies; quorum; election of governing body; failure to hold election; ballots submitted by electronic transmission.

17-6505. Voting rights of members of nonstock corporations; proxies; quorum; election of governing body; failure to hold election; ballots submitted by electronic transmission. (a) The provisions of K.S.A. 17-6501 through 17-6504 and 17-6506, and amendments thereto, shall not apply to nonstock corporations, except that K.S.A. 17-6501(a) and 17-6502(c), (d) and (e), and amendments thereto, shall apply to such corporations, and, when so applied, all references therein to: (1) Stockholders and to the board of directors shall be deemed to refer to the members and the governing body of a nonstock corporation, respectively; and (2) stock, capital stock, or shares thereof shall be deemed to refer to memberships of a nonprofit nonstock corporation and to membership interests of any other nonstock corporation.

(b) Unless otherwise provided in the articles of incorporation or the bylaws of a nonstock corporation, and subject to subsection (f), each member shall be entitled at every meeting of members to one vote on any matter submitted to a vote of members. A member may exercise such voting rights in person or by proxy, but no proxy shall be voted after three years from its date, unless the proxy provides for a longer period.

(c) Unless otherwise provided in this code, the articles of incorporation or bylaws of a nonstock corporation may specify the number of members having voting power who shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business. In the absence of such specification in the articles of incorporation or bylaws of a nonstock corporation:

(1) One-third of the members of such corporation present in person or represented by proxy after proper notice has been given shall constitute a quorum at a meeting of such members;

(2) in all matters other than the election of the governing body of the corporation, the affirmative vote of a majority of such members present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the members, unless the vote of a greater number is required by this code, the articles of incorporation or bylaws;

(3) members of the governing body shall be elected by a plurality of the votes of the members of the corporation present in person or represented by proxy at the meeting and entitled to vote thereon; and

(4) where a separate vote by a class or group or classes or groups is required, a majority of the members of such class or group or classes or groups, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and, in all matters other than the election of members of the governing body, the affirmative vote of the majority of the members of such class or group or classes or groups present in person or represented by proxy at the meeting shall be the act of such class or group or classes or groups.

(d) If the election of the governing body of any nonstock corporation shall not be held within the time period designated by the bylaws, the governing body shall cause the election to be held as soon thereafter as convenient. The failure to hold such an election within the time period shall not work any forfeiture or dissolution of the corporation, but the district court may summarily order such an election to be held upon the application of any member of the corporation. At any election pursuant to such order, the persons entitled to vote in such election who shall be present at such meeting, either in person or by proxy, shall constitute a quorum for such meeting, notwithstanding any provision of the articles of incorporation or the bylaws of the corporation to the contrary.

(e) If authorized by the governing body, any requirement of a written ballot shall be satisfied by a ballot submitted by electronic transmission, provided that any such electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the member or proxy holder.

(f) Except as otherwise provided in the articles of incorporation, in the bylaws, or by resolution of the governing body, the record date of any meeting or corporate action shall be deemed to be the date of such meeting or corporate action, except that no record date may precede any action by the governing body fixing such record date.

History: L. 1972, ch. 52, § 58; L. 1988, ch. 99, § 24; Revived and amend., L. 1988, ch. 100, § 24; L. 2004, ch. 143, § 30; L. 2016, ch. 110, § 50; July 1.



17-6506 Quorum; votes necessary to transact business.

17-6506. Quorum; votes necessary to transact business. Subject to the provisions of this code with respect to the vote that shall be required for a specified action, the articles of incorporation or bylaws of any corporation authorized to issue stock may specify the number of shares or the amount of other securities, or both, having voting power, the holders of which shall be present or represented by proxy at any meeting in order to constitute a quorum for, and the votes that shall be necessary for, the transaction of any business, but in no event shall a quorum consist of holders of less than 1/3 of the shares entitled to vote at the meeting, except that, where a separate vote by the holders of one or more than one class or series is required, a quorum shall consist of no less than 1/3 of the holders of the shares of such class or series. In the absence of such specification in the articles of incorporation or bylaws of the corporation:

(a) The holders of a majority of the shares entitled to vote, present in person or represented by proxy, shall constitute a quorum at a meeting of stockholders;

(b) in all matters other than the election of directors, the affirmative vote of the holders of a majority of shares who are present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders;

(c) directors shall be elected by a plurality of the votes of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors; and

(d) where a separate vote by one or more than one class or series is required, the holders of a majority of the outstanding shares of such class or series, present in person or represented by proxy, shall constitute a quorum entitled to take action with respect to that vote on that matter and, in all matters other than the election of directors, the affirmative vote of the holders of a majority of shares of such class or series who are present in person or represented by proxy at the meeting shall be the act of such class or series. A bylaw amendment adopted by the stockholders which specifies the votes that shall be necessary for the election of directors shall not be further amended or repealed by the board of directors.

History: L. 1972, ch. 52, § 59; L. 1988, ch. 99, § 25; Revived and amend., L. 1988, ch. 100, § 25; L. 1992, ch. 270, § 10; L. 2004, ch. 143, § 31; L. 2016, ch. 110, § 51; July 1.



17-6507 Voting rights of fiduciaries, pledgors and joint owners of stock.

17-6507. Voting rights of fiduciaries, pledgors and joint owners of stock. (a) Persons holding stock in a fiduciary capacity shall be entitled to vote the shares so held. Persons whose stock is pledged shall be entitled to vote, unless in the transfer by the pledgor on the books of the corporation such person has expressly empowered the pledgee to vote thereon, in which case only the pledgee, or such pledgee's proxy, may represent such stock and vote thereon.

(b) If shares or other securities having voting power stand of record in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, unless the secretary of the corporation is given written notice to the contrary and is furnished with a copy of the instrument or order appointing them or creating the relationship wherein it is so provided, their acts with respect to voting shall have the following effect:

(1) If only one votes, such person's act binds all;

(2) If more than one vote, the act of the majority so voting binds all;

(3) If more than one vote, but the vote is evenly split on any particular matter, each faction may vote the securities in question proportionally, or any person voting the shares, or a beneficiary, if any, may apply to the district court for the appointment of an additional person to act with the persons so voting the shares, which shall then be voted as determined by a majority of such persons and the person appointed by the court. If the instrument so filed shows that any such tenancy is held in unequal interests, a majority or even-split for the purpose of this subsection shall be a majority or even-split in interest.

History: L. 1972, ch. 52, § 60; L. 2004, ch. 143, § 32; Jan. 1, 2005.



17-6508 Voting trusts and other voting agreements.

17-6508. Voting trusts and other voting agreements. (a) One or more stockholders, by agreement in writing, may deposit capital stock of an original issue with or transfer capital stock to any person or persons, or entity or entities authorized to act as trustee, for the purpose of vesting in such person or persons, entity or entities, who may be designated voting trustee, or voting trustees, the right to vote thereon for any period of time determined by such agreement, upon the terms and conditions stated in such agreement. The agreement may contain any other lawful provisions not inconsistent with such purpose. After delivery of a copy of the agreement to the registered office of the corporation in this state or the principal place of business of the corporation, which copy shall be open to the inspection of any stockholder of the corporation, or any beneficiary of the trust under the agreement, daily during business hours, certificates of stock or uncertificated stock shall be issued to the voting trustee or trustees to represent any stock of an original issue so deposited with such voting trustee or trustees, and any certificates of stock or uncertificated stock so transferred to the voting trustee or trustees shall be surrendered and canceled and new certificates or uncertificated stock therefor shall be issued to the voting trustee or trustees. In the certificates so issued, if any, it shall be stated that they are issued pursuant to such agreement, or in the case of uncertificated shares, contained in the notice sent pursuant to K.S.A. 17-6401(f), and amendments thereto, and that fact shall also be stated in the stock ledger of the corporation. The voting trustee or trustees may vote the stock so issued or transferred during the period specified in the agreement. Stock standing in the name of the voting trustee or trustees may be voted either in person or by proxy, and in voting the stock, the voting trustee or trustees shall incur no responsibility as stockholder, trustee or otherwise, except for such voting trustee's or trustees' individual malfeasance. In any case where two or more persons or entities are designated as voting trustees, and the right and method of voting any stock standing in their names at any meeting of the corporation are not fixed by the agreement appointing the trustees, the right to vote the stock and the manner of voting it at the meeting shall be determined by a majority of the trustees, or if they be equally divided as to the right and manner of voting the stock in any particular case, the vote of the stock in such case shall be divided equally among the trustees.

(b) Any amendment to a voting trust agreement shall be made by a written agreement, a copy of which shall be delivered to the registered office of the corporation in this state or the principal place of business of the corporation.

(c) An agreement between two or more stockholders, if in writing and signed by the parties thereto, may provide that in exercising any voting rights, the shares held by them shall be voted as provided by the agreement, or as the parties may agree, or as determined in accordance with a procedure agreed upon by them.

(d) This section shall not be deemed to invalidate any voting or other agreement among stockholders or any irrevocable proxy.

History: L. 1972, ch. 52, § 61; L. 1988, ch. 99, § 26; Revived and amend., L. 1988, ch. 100, § 26; L. 1992, ch. 270, § 11; L. 1993, ch. 163, § 3; L. 2004, ch. 143, § 33; L. 2016, ch. 110, § 52; July 1.



17-6509 List of stockholders entitled to vote at stockholders' meeting; preparation; examination, when, where; refusal to produce list; evidentiary status of stock ledger.

17-6509. List of stockholders entitled to vote at stockholders' meeting; preparation; examination, when, where; refusal to produce list; evidentiary status of stock ledger. (a) The officer who has charge of the stock ledger of a corporation shall prepare and make, at least 10 days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, except that if the record date for determining the stockholders entitled to vote is less than 10 days before the meeting date, the list shall reflect the stockholders entitled to vote as of the 10th day before the meeting date, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Nothing contained in this section shall require the corporation to include electronic mail addresses or other electronic contact information on such list. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting for a period of at least 10 days prior to the meeting: (1) On a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting; or (2) during ordinary business hours, at the principal place of business of the corporation. In the event that the corporation determines to make the list available on an electronic network, the corporation may take reasonable steps to ensure that such information is available only to stockholders of the corporation. If the meeting is to be held at a place, then the list shall be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. If the meeting is to be held solely by means of remote communication, then the list shall also be open to the examination of any stockholder during the whole time of the meeting on a reasonably accessible electronic network, and the information required to access such list shall be provided with the notice of the meeting.

(b)  If the corporation, or an officer or agent thereof, refuses to permit examination of the list by a stockholder, such stockholder may apply to the district court for an order to compel the corporation to permit such examination. The burden of proof shall be on the corporation to establish that the examination such stockholder seeks is for a purpose not germane to the meeting. The court may summarily order the corporation to permit examination of the list upon such conditions as the court may deem appropriate, and may make such additional orders as may be appropriate, including, without limitation, postponing the meeting or voiding the results of the meeting.

(c) The stock ledger shall be the only evidence as to who are the stockholders entitled by this section to examine the list required by this section or to vote in person or by proxy at any meeting of stockholders.

History: L. 1972, ch. 52, § 62; L. 1988, ch. 99, § 27; Revived and amend., L. 1988, ch. 100, § 27; L. 2004, ch. 143, § 34; L. 2016, ch. 110, § 53; July 1.



17-6510 Stockholder's right of inspection; refusal by corporation to permit inspection; director's right of inspection.

17-6510. Stockholder's right of inspection; refusal by corporation to permit inspection; director's right of inspection. (a) As used in this section:

(1) "Stockholder" means a holder of record of stock in a stock corporation, or a person who is the beneficial owner of shares of such stock held either in a voting trust or by a nominee on behalf of such person;

(2) "under oath" includes statements the declarant affirms to be true under penalty of perjury under the laws of the United States or any state; and

(3) "subsidiary" means any entity directly or indirectly owned, in whole or in part, by the corporation of which the stockholder is a stockholder and over the affairs of which the corporation directly or indirectly exercises control, and includes, without limitation, corporations, partnerships, limited partnerships, limited liability partnerships, limited liability companies, statutory trusts and/or joint ventures.

(b) Any stockholder, in person or by attorney or other agent, upon written demand under oath stating the purpose thereof, shall have the right during the usual hours for business to inspect for any proper purpose, and to make copies and extracts from:

(1) The corporation's stock ledger, a list of its stockholders, and its other books and records; and

(2) a subsidiary's books and records, to the extent that: (A) The corporation has actual possession and control of such records of such subsidiary; or (B) the corporation could obtain such records through the exercise of control over such subsidiary, provided that as of the date of the making of the demand: (i) Stockholder inspection of such books and records of the subsidiary would not constitute a breach of an agreement between the corporation or the subsidiary and a person or persons not affiliated with the corporation; and (ii) the subsidiary would not have the right under the law applicable to it to deny the corporation access to such books and records upon demand by the corporation. In every instance where the stockholder is other than a record holder of stock in a stock corporation or a member of a nonstock corporation, the demand under oath shall state the person's status as a stockholder, be accompanied by documentary evidence of beneficial ownership of the stock and state that such documentary evidence is a true and correct copy of what it purports to be. A proper purpose shall mean a purpose reasonably related to such person's interest as a stockholder. In every instance where an attorney or other agent shall be the person who seeks the right to inspection, the demand under oath shall be accompanied by a power of attorney or such other writing which authorizes the attorney or other agent to so act on behalf of the stockholder. The demand under oath shall be directed to the corporation at its registered office in this state or at its principal place of business.

(c) If the corporation, or an officer or agent thereof, refuses to permit an inspection sought by a stockholder or attorney or other agent acting for the stockholder pursuant to subsection (b) or does not reply to the demand within five business days after the demand has been made, the stockholder may apply to the district court for an order to compel such inspection. The district court is hereby vested with exclusive jurisdiction to determine whether or not the person seeking inspection is entitled to the inspection sought. The court may summarily order the corporation to permit the stockholder to inspect the corporation's stock ledger, an existing list of stockholders, and its other books and records, and to make copies or extracts therefrom; or the court may order the corporation to furnish to the stockholder a list of its stockholders as of a specific date on condition that the stockholder first pay to the corporation the reasonable cost of obtaining and furnishing such list and on such other conditions as the court deems appropriate. Where the stockholder seeks to inspect the corporation's books and records, other than its stock ledger or list of stockholders, such stockholder shall first establish that:

(1) such stockholder is a stockholder;

(2) such stockholder has complied with this section respecting the form and manner of making demand for inspection of such documents; and

(3) the inspection such stockholder seeks is for a proper purpose. Where the stockholder seeks to inspect the corporation's stock ledger or list of stockholders and establishes that such stockholder is a stockholder and has complied with this section respecting the form and manner of making demand for inspection of such documents, the burden of proof shall be upon the corporation to establish that the inspection such stockholder seeks is for an improper purpose. The court, in its discretion, may prescribe any limitations or conditions with reference to the inspection, or award such other or further relief as the court may deem just and proper. The court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within this state and kept in this state upon such terms and conditions as the order may prescribe.

(d) Any director shall have the right to examine the corporation's stock ledger, a list of its stockholders and its other books and records for a purpose reasonably related to the director's position as a director. The district court is hereby vested with the exclusive jurisdiction to determine whether a director is entitled to the inspection sought. The court may summarily order the corporation to permit the director to inspect any and all books and records, the stock ledger and the list of stockholders and to make copies or extracts therefrom. The burden of proof shall be upon the corporation to establish that the inspection such director seeks is for an improper purpose. The court may, in its discretion, prescribe any limitations or conditions with reference to the inspection, or award such other and further relief as the court may deem just and proper.

History: L. 1972, ch. 52, § 63; L. 1988, ch. 99, § 28; Revived and amend., L. 1988, ch. 100, § 28; L. 2004, ch. 143, § 35; L. 2016, ch. 110, § 54; July 1.



17-6511 Rights of holders of bonds, debentures and other obligations of corporation.

17-6511. Rights of holders of bonds, debentures and other obligations of corporation. In its articles of incorporation, every corporation may confer upon the holders of any bonds, debentures or other obligations issued or to be issued by the corporation the power to vote in respect to the corporate affairs and management of the corporation to the extent and in the manner provided in the articles of incorporation, and may confer upon such holders of bonds, debentures or other obligations the same right of inspection of its books, accounts and other records, and also any other rights, which the stockholders of the corporation have or may have by reason of this act or of its articles of incorporation. If the articles of incorporation so provide such holders of bonds, debentures or other obligations shall be deemed to be stockholders, and their bonds, debentures or other obligations shall be deemed to be shares of stock, for the purpose of any provision of this act which requires the vote of stockholders as a prerequisite to any corporate action and the articles of incorporation may divest the holders of capital stock, in whole or in part, of their right to vote on any corporate matter whatsoever, except as set forth in K.S.A. 17-6602, and amendments thereto.

History: L. 1972, ch. 52, § 64; L. 1988, ch. 99, § 29; Revived and amend., L. 1988, ch. 100, § 29; L. 2004, ch. 143, § 36; Jan. 1, 2005.



17-6512 Notice of meetings and adjourned meetings.

17-6512. Notice of meetings and adjourned meetings. (a) Whenever stockholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given which shall state the place, if any, date and hour of the meeting, the means of remote communication, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting, the record date for determining the stockholders entitled to vote at the meeting, if such date is different from the record date for determining stockholders entitled to notice of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.

(b) Unless otherwise provided in this code, the written notice of any meeting shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder entitled to vote at such meeting as of the record date for determining the stockholders entitled to notice of the meeting. If mailed, notice is given when deposited in the United States mail, postage prepaid, directed to the stockholder at such stockholder's address as it appears on the records of the corporation. An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given shall be prima facie evidence of the facts stated therein in the absence of fraud.

(c) When a meeting is adjourned to another time or place, unless the bylaws otherwise require, notice need not be given of the adjourned meeting if the time, place, if any, thereof, and the means of remote communication, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such adjourned meeting are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation may transact any business which might have been transacted at the original meeting. If the adjournment is for more than 30 days, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. If, after the adjournment, a new record date for stockholders entitled to vote is fixed for the adjourned meeting, the board of directors shall fix a new record date for notice of such adjourned meeting in accordance with K.S.A. 17-6503(a), and amendments thereto, and shall give notice of the adjourned meeting to each stockholder of record entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned meeting.

History: L. 1972, ch. 52, § 65; L. 1988, ch. 99, § 30; Revived and amend., L. 1988, ch. 100, § 30; L. 2004, ch. 143, § 37; L. 2016, ch. 110, § 55; July 1.



17-6513 Vacancies and newly created directorships.

17-6513. Vacancies and newly created directorships. (a) (1) Unless otherwise provided in the articles of incorporation or bylaws: (A) Vacancies and newly created directorships resulting from any increase in the authorized number of directors elected by all of the stockholders having the right to vote as a single class may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director; or (B) whenever the holders of any class or classes of stock or series thereof are entitled to elect one or more directors by the articles of incorporation, vacancies and newly created directorships of such class or classes or series may be filled by a majority of the directors elected by such class or classes or series thereof then in office, or by a sole remaining director so elected.

(2) If, at any time, by reason of death or resignation or other cause, a corporation should have no directors in office, then any receiver, officer or any stockholder or an executor, administrator, trustee or guardian of a stockholder, or other fiduciary entrusted with like responsibility for the person or estate of a stockholder, may call a special meeting of stockholders in accordance with the provisions of the articles of incorporation or the bylaws, or may apply to the district court for a decree summarily ordering an election as provided in K.S.A. 17-6501 or 17-6505, and amendments thereto.

(3) If, at any time, in a corporation where the holders of any class or classes of stock or series thereof are entitled by the articles of incorporation to elect one or more directors, there is no director in office elected by the holders of any such class or series of stock, by reason of death or resignation or other cause, then any receiver, officer or any stockholder of such class or series, as the case may be, or an executor, administrator, trustee or guardian of any such stockholder, or other fiduciary entrusted with like responsibility for the person or estate of any such stockholder, may call a special meeting of stockholders of such class or series, in accordance with the provisions of the articles of incorporation or bylaws for calling a special meeting of stockholders, or may apply to the district court for a decree summarily ordering an election, as provided in K.S.A. 17-6501 or 17-6505, and amendments thereto.

(b) In the case of a corporation the directors of which are divided into classes, any directors chosen under subsection (a) shall hold office until the next election of the class for which such directors shall have been chosen, and until their successors shall be elected and qualified.

(c) If, at the time of filling any vacancy or any newly created directorship, the directors then in office shall constitute less than a majority of the whole board, as constituted immediately prior to any such increase, the district court, upon application of any stockholder or stockholders holding at least 10% of the total number of the shares at the time outstanding having the right to vote for such directors, may summarily order an election to be held to fill any such vacancies or newly created directorships, or to replace the directors chosen by the directors then in office as aforesaid, which election shall be governed by the provisions of K.S.A. 17-6501 or 17-6505, and amendments thereto, as far as applicable.

(d) Unless otherwise provided in the articles of incorporation or bylaws, when one or more directors shall resign from the board, effective at a future date, a majority of the directors then in office, including those who have so resigned, shall have power to fill such vacancy or vacancies, the vote thereon to take effect when such resignation or resignations shall become effective, and each director so chosen shall hold office as provided in this section in the filling of other vacancies.

History: L. 1972, ch. 52, § 66; L. 1988, ch. 99, § 31; Revived and amend., L. 1988, ch. 100, § 31; L. 1992, ch. 270, § 12; L. 2004, ch. 143, § 38; L. 2016, ch. 110, § 56; July 1.



17-6514 Form of records.

17-6514. Form of records. Any records maintained by a corporation in the regular course of its business, including its stock ledger, books of account and minute books, may be kept on, or by means of, or be in the form of any information storage device or method provided that the records so kept can be converted into clearly legible paper form within a reasonable time. Any corporation shall so convert any records so kept upon the request of any person entitled to inspect such records pursuant to any provision of this code. When records are kept in such manner, a clearly legible paper form produced from or by the means of the information storage device or method shall be admissible in evidence and shall be accepted for all other purposes, to the same extent as an original paper record of the same information would have been, provided the paper form accurately portrays the record.

History: L. 1972, ch. 52, § 67; L. 2004, ch. 143, § 39; L. 2016, ch. 110, § 57; July 1.



17-6515 Contested election of director or officer or any other contested vote of stockholders or members; proceedings to determine validity.

17-6515. Contested election of director or officer or any other contested vote of stockholders or members; proceedings to determine validity. (a) Upon application of any stockholder or director, or any officer whose title to office is contested, the district court may hear and determine the validity of any election, appointment, removal or resignation of any director or officer of any corporation, and the right of any person to hold or continue to hold such office, and, in case any such office is claimed by more than one person, may determine the person entitled thereto. In making such determination, the court may make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the corporation relating to the issue. In case it should be determined that no valid election has been held, the court may order an election to be held in accordance with K.S.A. 17-6501 or 17-6505, and amendments thereto. In any such application, service of copies of the application upon the resident agent of the corporation shall be deemed to be service upon the corporation and upon the person whose title to office is contested and upon the person, if any, claiming such office; and the resident agent shall forward immediately a copy of the application to the corporation and to the person whose title to office is contested and to the person, if any, claiming such office, in a postpaid, sealed, registered letter addressed to such corporation and such person at their post-office addresses last known to the resident agent or furnished to the resident agent by the applicant stockholder. The court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

(b) Upon application of any stockholder or upon application of the corporation itself, the district court may hear and determine the result of any vote of stockholders upon matters other than the election of directors or officers. Service of the application upon the resident agent of the corporation shall be deemed to be service upon the corporation, and no other party need be joined in order for the court to adjudicate the result of the vote. The court may make such order respecting notice of the application as it deems proper under the circumstances.

(c) If one or more directors has been convicted of a felony in connection with the duties of such director or directors to the corporation, or if there has been a prior judgment on the merits by a court of competent jurisdiction that one or more directors has committed a breach of the duty of loyalty in connection with the duties of such director or directors to that corporation, then, upon application by the corporation, or derivatively in the right of the corporation by any stockholder, in a subsequent action brought for such purpose, the district court may remove from office such director or directors if the court determines that the director or directors did not act in good faith in performing the acts resulting in the prior conviction or judgment and judicial removal is necessary to avoid irreparable harm to the corporation. In connection with such removal, the court may make such orders as are necessary to effect such removal. In any such application, service of copies of the application upon the resident agent of the corporation shall be deemed to be service upon the corporation and upon the director or directors whose removal is sought and the resident agent shall forward immediately a copy of the application to the corporation and to such director or directors, in a postpaid, sealed, registered letter addressed to such corporation and such director or directors at their post office address last known to the resident agent or furnished to the resident agent by the applicant. The court may make such order respecting further or other notice of such application as it deems proper under the circumstances.

History: L. 1972, ch. 52, § 68; L. 1988, ch. 99, § 32; Revived and amend., L. 1988, ch. 100, § 32; L. 1992, ch. 270, § 13; L. 2004, ch. 143, § 40; L. 2016, ch. 110, § 58; July 1.



17-6516 Appointment of custodian or receiver of corporation on deadlock or for other cause; powers of custodian.

17-6516. Appointment of custodian or receiver of corporation on deadlock or for other cause; powers of custodian. (a) The district court, upon application of any stockholder, may appoint one or more persons to be custodians and, if the corporation is insolvent, to be receivers, of and for any corporation when:

(1) At any meeting held for the election of directors the stockholders are so divided that they have failed to elect successors to directors whose terms have expired or would have expired upon qualification of their successors;

(2) the business of the corporation is suffering or is threatened with irreparable injury because the directors are so divided respecting the management of the affairs of the corporation that the required vote for action by the board of directors cannot be obtained and the stockholders are unable to terminate this division; or

(3) the corporation has abandoned its business and has failed within a reasonable time to take steps to dissolve, liquidate or distribute its assets.

(b) A custodian appointed under this section shall have all the powers and title of a receiver appointed under K.S.A. 17-6901, and amendments thereto, but the authority of the custodian is to continue the business of the corporation and not to liquidate its affairs and distribute its assets, except when the court shall otherwise order and except in cases arising under subsection (a)(3) or K.S.A. 17-7212(a)(2), and amendments thereto.

(c) In the case of a charitable nonstock corporation, the applicant shall provide a copy of any application referred to in subsection (a) to the attorney general of the state of Kansas within one week of its filing with the district court.

History: L. 1972, ch. 52, § 69; L. 2016, ch. 110, § 59; July 1.



17-6517 Powers of district court in certain proceedings; punishment for disobedience of orders.

17-6517. Powers of district court in certain proceedings; punishment for disobedience of orders. (a) The district court, in any proceeding instituted under K.S.A. 17-6501, 17-6505 or 17-6515, and amendments thereto, may determine the right and power of persons claiming to own stock to vote at any meeting of the stockholders.

(b) The court may: (1) Appoint a master to hold any election provided for in K.S.A. 17-6501, 17-6505 or 17-6515, and amendments thereto, under such orders and powers as it deems proper; (2) punish any officer or director for contempt in case of disobedience of any order made by the court; and (3) in case of disobedience by a corporation of any order made by the court, may enter a decree against such corporation for a penalty of not more than $5,000.

History: L. 1972, ch. 52, § 70; L. 1973, ch. 100, § 4; L. 2004, ch. 143, § 41; L. 2016, ch. 110, § 60; July 1.



17-6518 Actions taken without meeting, notice or vote, if written consent given; procedures and consent form; certification of consent.

17-6518. Actions taken without meeting, notice or vote, if written consent given; procedures and consent form; certification of consent. (a) Unless otherwise provided in the articles of incorporation, any action required by this code to be taken at any annual or special meeting of stockholders of a corporation, or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, are signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

(b) Unless otherwise provided in the articles of incorporation, any action required by this code to be taken at a meeting of the members of a nonstock corporation, or any action which may be taken at any meeting of the members of a nonstock corporation, may be taken without a meeting, without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, are signed by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members having a right to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of members are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested.

(c) Every written consent shall bear the date of signature of each stockholder or member who signs the consent, and no written consent shall be effective to take the corporate action referred to therein unless, within 60 days of the earliest dated consent delivered in the manner required by this section to the corporation, written consents signed by a sufficient number of holders or members to take action are delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested. Any person executing a consent may provide, whether through instruction to an agent or otherwise, that such a consent will be effective at a future time, including a time determined upon the happening of an event, no later than 60 days after such instruction is given or such provision is made, and, for the purposes of this section, if evidence of such instruction or provision is provided to the corporation, such later effective time shall serve as the date of signature. Unless otherwise provided, any such consent shall be revocable prior to its becoming effective.

(d) (1)  Any electronic transmission consenting to an action to be taken and transmitted by a stockholder, member or proxyholder, or by a person or persons authorized to act for a stockholder, member or proxyholder, shall be deemed to be written, signed and dated for the purposes of this section, provided that any such electronic transmission sets forth or is delivered with information from which the corporation can determine: (A) That the electronic transmission was transmitted by the stockholder, member or proxyholder or by a person or persons authorized to act for the stockholder, member or proxyholder; and (B) the date on which such stockholder, member or proxyholder or authorized person or persons transmitted such electronic transmission. The date on which such electronic transmission is transmitted shall be deemed to be the date on which such consent was signed. No consent given by electronic transmission shall be deemed to have been delivered until such consent is reproduced in paper form and until such paper form shall be delivered to the corporation by delivery to its registered office in this state, its principal place of business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded. Delivery made to a corporation's registered office shall be by hand or by certified or registered mail, return receipt requested. Notwithstanding the foregoing limitations on delivery, any consent or consents given by electronic transmission, may be otherwise delivered to the principal place of business of the corporation or to an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders or members are recorded if, to the extent and in the manner provided by resolution of the board of directors or governing body of the corporation.

(2) Any copy, facsimile or other reliable reproduction of a consent in writing may be substituted or used in lieu of the original writing for any and all purposes for which the original writing could be used, provided that such copy, facsimile or other reproduction shall be a complete reproduction of the entire original writing.

(e) Prompt notice of the taking of any corporate action without a meeting by less than unanimous written consent shall be given to those stockholders or members who have not consented in writing and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for notice of such meeting had been the date that a written consent or consents signed by a sufficient number of stockholders or members to take the action were delivered to the corporation as provided in subsection (c). In the event that the action which is consented to is such as would have required the filing of a certificate under any other section of this code, if such action had been voted on by stockholders or members at a meeting thereof, the certificate filed under such other section shall state, in lieu of any statement required by such section concerning any vote of stockholders or members, that written consent has been given in accordance with the provisions of this section.

History: L. 1972, ch. 52, § 71; L. 1973, ch. 100, § 5; L. 2004, ch. 143, § 42; L. 2007, ch. 59, § 1; L. 2016, ch. 110, § 61; July 1.



17-6519 Waiver of notice.

17-6519. Waiver of notice. Whenever notice is required to be given under any provision of this act or the articles of incorporation or bylaws, a written waiver, signed by the person entitled to notice, or a waiver by electronic transmission by the person entitled to notice, whether before or after the time stated therein shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders, directors or members of a committee of directors need be specified in any written waiver of notice or any waiver by electronic transmission unless so required by the articles of incorporation or the bylaws.

History: L. 1972, ch. 52, § 72; L. 2004, ch. 143, § 43; Jan. 1, 2005.



17-6520 Exceptions to notice requirements.

17-6520. Exceptions to notice requirements. (a) Whenever notice is required to be given, under any provision of this act or of the articles of incorporation or bylaws of any corporation, to any person with whom communication is unlawful, the giving of such notice to such person shall not be required and there shall be no duty to apply to any governmental authority or agency for a license or permit to give such notice to such person. Any action or meeting which shall be taken or held without notice to any such person with whom communication is unlawful shall have the same force and effect as if such notice had been duly given. In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this act, the certificate shall state, if such is the fact and if notice is required, that notice was given to all persons entitled to receive notice except such persons with whom communication is unlawful.

(b) Whenever notice is required to be given, under any provision of this act or the articles of incorporation or bylaws of any corporation, to any stockholder or, if the corporation is a nonstock corporation, to any member, to whom (1) notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to such person during the period between such two consecutive annual meetings, or (2) all, and at least two payments, if sent by first class mail, of dividends or interest on securities during a 12-month period, have been mailed addressed to such person at such person's address as shown on the records of the corporation and have been returned undeliverable, the giving of such notice to such person shall not be required. Any action or meeting which shall be taken or held without notice to such person shall have the same force and effect as if such notice had been duly given. If any such person shall deliver to the corporation a written notice setting forth such person's then current address, the requirement that notice be given to such person shall be reinstated. In the event that the action taken by the corporation is such as to require the filing of a certificate under any of the other sections of this chapter, the certificate need not state that notice was not given to persons to whom notice was not required to be given pursuant to this subsection.

(c) The exception in subsection (b)(1) to the requirement that notice be given shall not be applicable to any notice returned as undeliverable if the notice was given by electronic transmission.

History: L. 1972, ch. 52, § 73; L. 1988, ch. 99, § 33; Revived and amend., L. 1988, ch. 100, § 33; L. 2004, ch. 143, § 44; Jan. 1, 2005.



17-6521 Inspectors at meetings; powers and duties.

17-6521. Inspectors at meetings; powers and duties. (a) In advance of any meeting of stockholders, the corporation shall appoint one or more inspectors to act at the meeting and make a written report thereof. The corporation may designate one or more persons as alternate inspectors to replace any inspector who fails to act. If no inspector or alternate is able to act at a meeting of stockholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting. Before entering upon the discharge of the duties of inspector, each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of such inspector's ability.

(b) The inspectors shall:

(1) Ascertain the number of shares outstanding and the voting power of each;

(2) determine the shares represented at a meeting and the validity of proxies and ballots;

(3) count all votes and ballots;

(4) determine and retain for a reasonable period a record of the disposition of any challenges made to any determination by the inspectors; and

(5) certify their determination of the number of shares represented at the meeting, and their count of all votes and ballots. The inspectors may appoint or retain other persons or entities to assist the inspectors in the performance of the duties of the inspectors.

(c) The date and time of the opening and the closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting. No ballot, proxies or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls unless the district court upon application by a stockholder determines otherwise.

(d) In determining the validity and counting of proxies and ballots, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with K.S.A. 17-6501(f) or 17-6502(c)(2), and amendments thereto, or any information provided pursuant to K.S.A. 17-6501(a)(2)(B)(i) or (iii), and amendments thereto, ballots and the regular books and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies and ballots submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the stockholder holds of record. If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification pursuant to subsection (b)(5) shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained, the means by which the information was obtained and the basis for the inspectors' belief that such information is accurate and reliable.

(e) Unless otherwise provided in the articles of incorporation or bylaws, this section shall not apply to a corporation that does not have a class of voting stock that is:

(1) Listed on a national securities exchange;

(2) authorized for quotation on an interdealer quotation system of a registered national securities association; or

(3) held of record by more than 2,000 stockholders.

History: L. 2004, ch. 143, § 45; L. 2016, ch. 110, § 62; July 1.



17-6522 Notice to shareholders; consent to electronic transmission.

17-6522. Notice to shareholders; consent to electronic transmission. (a) Without limiting the manner by which notice otherwise may be given effectively to stockholders, any notice to stockholders given by the corporation under any provision of this code, the articles of incorporation, or the bylaws shall be effective if given by a form of electronic transmission consented to by the stockholder to whom the notice is given. Any such consent shall be revocable by the stockholder by written notice to the corporation. Any such consent shall be deemed revoked if: (1) The corporation is unable to deliver by electronic transmission two consecutive notices given by the corporation in accordance with such consent; and (2) such inability becomes known to the secretary or an assistant secretary of the corporation or to the transfer agent, or other person responsible for the giving of notice. The inadvertent failure to treat such inability as a revocation shall not invalidate any meeting or other action.

(b) Notice given pursuant to subsection (a) shall be deemed given: (1) If by facsimile telecommunication, when directed to a number at which the stockholder has consented to receive notice; (2) if by electronic mail, when directed to an electronic mail address at which the stockholder has consented to receive notice; (3) if by a posting on an electronic network together with separate notice to the stockholder of such specific posting, upon the later of: (A) Such posting; and (B) the giving of such separate notice; and (4) if by any other form of electronic transmission, when directed to the stockholder. An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by a form of electronic transmission, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

(c) For purposes of this code, "electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process.

(d) This section shall not apply to K.S.A. 17-6414, 17-6906, 17-7001 or 17-7002, and amendments thereto.

History: L. 2004, ch. 143, § 46; L. 2016, ch. 110, § 63; July 1.



17-6523 Notice to stockholders sharing an address, effect; objection; limitations.

17-6523. Notice to stockholders sharing an address, effect; objection; limitations. (a) Without limiting the manner by which notice otherwise may be given effectively to stockholders, any notice to stockholders given by the corporation under any provision of this chapter, the articles of incorporation or the bylaws shall be effective if given by a single written notice to stockholders who share an address if consented to by the stockholders at that address to whom such notice is given. Any such consent shall be revocable by the stockholder by written notice to the corporation.

(b) Any stockholder who fails to object in writing to the corporation, within 60 days of having been given written notice by the corporation of its intention to send the single notice permitted under subsection (a), shall be deemed to have consented to receiving such single written notice.

(c) This section shall not apply to K.S.A. 17-6414, 17-6906, 17-7001, and 17-7002, and amendments thereto.

History: L. 2004, ch. 143, § 92; L. 2016, ch. 110, § 64; July 1.






Article 66 AMENDMENTS OF ARTICLES OF INCORPORATION; CHANGE IN CAPITAL OR CAPITAL STOCK

17-6601 Amendment of articles of incorporation prior to receipt of any payment for stock; amendment of articles by nonstock corporation.

17-6601. Amendment of articles of incorporation prior to receipt of any payment for stock; amendment of articles by nonstock corporation. (a) Before a corporation has received any payment for any of its stock, it may amend its articles of incorporation at any time or times, in any and as many respects as may be desired, so long as its articles of incorporation, as amended, would contain only such provisions as it would be lawful and proper to insert in an original articles of incorporation filed at the time of filing the amendment.

(b) The amendment of the articles of incorporation authorized by this section shall be adopted by a majority of the incorporators, if directors were not named in the original articles of incorporation or have not yet been elected, or, if directors were named in the original articles of incorporation or have been elected and have qualified, by a majority of the directors. A certificate setting forth the amendment and certifying that the corporation has not received any payment for any of its stock, or that the corporation has no members, as applicable, and that the amendment has been duly adopted in accordance with the provisions of this section shall be executed and filed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto. Upon the effectiveness of such filing, the corporation's articles of incorporation shall be deemed to be amended accordingly as of the date on which the original articles of incorporation became effective except as to those persons who are substantially and adversely affected by the amendment and as to those persons the amendment shall be effective from the filing date.

(c) This section shall apply to a nonstock corporation before such corporation has any members, except that all references to directors shall be deemed to be references to members of the governing body of the corporation.

History: L. 1972, ch. 52, § 74; L. 1988, ch. 99, § 34; Revived and amend., L. 1988, ch. 100, § 34; L. 1999, ch. 39, § 11; L. 2000, ch. 39, § 24; L. 2015, ch. 65, § 1; L. 2016, ch. 110, § 65; July 1.



17-6602 Amendment of articles of incorporation after receipt of payment for stock; amendment of articles by nonstock corporation; abandonment of proposed amendment.

17-6602. Amendment of articles of incorporation after receipt of payment for stock; amendment of articles by nonstock corporation; abandonment of proposed amendment.  (a) After a corporation has received payment for any of its capital stock, or after a nonstock corporation has members, it may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation, as amended, would contain only such provisions as it would be lawful and proper to insert in an original articles of incorporation filed at the time of the filing of the amendment. If a change in stock or the rights of stockholders, or an exchange, reclassification, subdivision, combination or cancellation of stock or rights of stockholders is to be made, the amendment to the articles of incorporation shall contain such provisions as may be necessary to effect such change, exchange, reclassification, subdivision, combination or cancellation. In particular, and without limitation upon such general power of amendment, a corporation may amend its articles of incorporation, from time to time, so as:

(1) To change its corporate name;

(2) to change, substitute, enlarge or diminish the nature of its business or its corporate powers and purposes;

(3) to increase or decrease its authorized capital stock or to reclassify the same, by changing the number, par value, designations, preferences, or relative, participating, optional or other special rights of the shares, or the qualifications, limitations or restrictions of such rights, or by changing shares with par value into shares without par value, or shares without par value into shares with par value either with or without increasing or decreasing the number of shares, or by subdividing or combining the outstanding shares of any class or series into a greater or lesser number of outstanding shares;

(4) to cancel or otherwise affect the right of the holders of the shares of any class to receive dividends which have accrued but have not been declared;

(5) to create new classes of stock having rights and preferences either prior and superior or subordinate and inferior to the stock of any class then authorized, whether issued or unissued;

(6) to change the period of its duration. Any or all such changes or alterations may be effected by one certificate of amendment; or

(7) to delete: (A) Such provisions of the original articles of incorporation which named the incorporator or incorporators, the initial board of directors and the original subscribers for shares; and (B) such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective.

(b) Every amendment authorized by subsection (a) shall be made and effected in the following manner:

(1) If the corporation has capital stock, its board of directors shall adopt a resolution setting forth the amendment proposed, declaring its advisability, and either calling a special meeting of the stockholders entitled to vote for the consideration of such amendment or directing that the amendment proposed be considered at the next annual meeting of the stockholders, except that unless otherwise expressly required by the articles of incorporation, no meeting or vote of stockholders shall be required to adopt an amendment that effects only changes described in subsection (a)(1) or (a)(7). Such special or annual meeting shall be called and held upon notice in accordance with K.S.A. 17-6512, and amendments thereto. The notice shall set forth such amendment in full or a brief summary of the changes to be effected thereby unless such notice constitutes a notice of internet availability of proxy materials under the rules promulgated under the securities exchange act of 1934. At the meeting a vote of the stockholders entitled to vote thereon shall be taken for and against any proposed amendment that requires adoption by stockholders. If no vote of stockholders is required to effect such amendment, or if a majority of the outstanding stock entitled to vote thereon and a majority of the outstanding stock of each class entitled to vote thereon as a class have been voted in favor of the amendment, a certificate setting forth the amendment and certifying that such amendment has been duly adopted in accordance with the provisions of this section shall be executed and filed, and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto.

(2) The holders of the outstanding shares of a class shall be entitled to vote as a class upon a proposed amendment, whether or not entitled to vote thereon by the provisions of the articles of incorporation, if the amendment would increase or decrease the aggregate number of authorized shares of such class, increase or decrease the par value of the shares of such class, or alter or change the powers, preferences or special rights of the shares of such class so as to affect them adversely. If any proposed amendment would alter or change the powers, preferences or special rights of one or more series of any class so as to affect them adversely, but does not affect the entire class, then only the shares of the series affected by the amendment shall be considered a separate class for the purposes of this subsection. The number of authorized shares of any such class or classes of stock may be increased or decreased, but not below the number of shares thereof then outstanding, by the affirmative vote of the holders of a majority of the stock of the corporation entitled to vote irrespective of this paragraph, if so provided in the original articles of incorporation, in any amendment thereto which created such class or classes of stock or which was adopted prior to the issuance of any shares of such class or classes of stock or in any amendment thereto which was authorized by a resolution or resolutions adopted by the affirmative vote of the holders of a majority of such class or classes of stock.

(3) If the corporation is a nonstock corporation, then the governing body of the corporation shall adopt a resolution setting forth the amendment proposed and declaring its advisability. If a majority of all the members of the governing body shall vote in favor of such amendment, a certificate thereof shall be executed and filed, and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. The articles of incorporation of any nonstock corporation may contain a provision requiring any amendment thereto to be approved by a specified number or percentage of the members or of any specified class of members of such corporation in which event such proposed amendment shall be submitted to the members or to any specified class of members of such corporation in the same manner, so far as applicable, as is provided in this section for an amendment to the articles of incorporation of a stock corporation. In the event of the adoption of such amendment, a certificate evidencing such amendment shall be executed and filed and shall become effective in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto.

(4) Whenever the articles of incorporation shall require for action by the board of directors of a corporation other than a nonstock corporation or by the governing body of a nonstock corporation, by the holders of any class or series of shares or by the members, or by the holders of any other securities having voting power the vote of a greater number or proportion than is required by any section of this code, the provision of the articles of incorporation requiring such greater vote shall not be altered, amended or repealed except by such greater vote.

(c) The resolution authorizing a proposed amendment to the articles of incorporation may provide that at any time prior to the effectiveness of the filing of the amendment with the secretary of state, notwithstanding authorization of the proposed amendment by the stockholders of the corporation or by the members of a nonstock corporation, the board of directors or governing body may abandon such proposed amendment without further action by the stockholders or members.

History: L. 1972, ch. 52, § 75; L. 1973, ch. 100, § 6; L. 1988, ch. 99, § 35; Revived and amend., L. 1988, ch. 100, § 35; L. 1992, ch. 270, § 14; L. 1995, ch. 85, § 1; L. 1999, ch. 39, § 12; L. 2000, ch. 39, § 25; L. 2015, ch. 65, § 2; L. 2016, ch. 110, § 66; July 1.



17-6603 Retirement of shares of capital stock; status of authorized or unissued shares; reissuance prohibited by articles of incorporation.

17-6603. Retirement of shares of capital stock; status of authorized or unissued shares; reissuance prohibited by articles of incorporation. (a) A corporation, by resolution of its board of directors, may retire any shares of its capital stock that are issued but are not outstanding.

(b) Whenever any shares of the capital stock of a corporation are retired, they shall resume the status of authorized and unissued shares of the class or series to which they belong unless the articles of incorporation otherwise provides. If the articles of incorporation prohibits the reissuance of such shares, or prohibits the reissuance of such shares as a part of a specific series only, a certificate stating that reissuance of the shares, as part of the class or series, is prohibited, identifying the shares and reciting that their retirement shall be executed and filed and shall become effective in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. When such certificate becomes effective, it shall have the effect of amending the articles of incorporation so as to reduce accordingly the number of authorized shares of the class or series to which such shares belong or, if such retired shares constitute all of the authorized shares of the class or series to which they belong, of eliminating from the articles of incorporation all reference to such class or series of stock.

(c) If the capital of the corporation shall be reduced by or in connection with the retirement of shares, the reduction of capital shall be effected pursuant to K.S.A. 17-6604, and amendments thereto.

History: L. 1972, ch. 52, § 76; L. 1986, ch. 399, § 9; L. 1988, ch. 99, § 36; Revived and amend., L. 1988, ch. 100, § 36; L. 2000, ch. 39, § 26; L. 2016, ch. 110, § 67; July 1.



17-6604 Reduction of capital.

17-6604. Reduction of capital. (a) A corporation, by resolution of its board of directors, may reduce its capital in any of the following ways by:

(1) Reducing or eliminating the capital represented by shares of capital stock which have been retired;

(2) applying to an otherwise authorized purchase or redemption of outstanding shares of its capital stock some or all of the capital represented by the shares being purchased or redeemed, or any capital that has not been allocated to any particular class of its capital stock;

(3) applying to an otherwise authorized conversion or exchange of outstanding shares of its capital stock some or all of the capital represented by the shares being converted or exchanged, or some or all of any capital that has not been allocated to any particular class of its capital stock, or both, to the extent that such capital in the aggregate exceeds the total aggregate par value or the stated capital of any previously unissued shares issuable upon such conversion or exchange; or

(4) transferring to surplus: (A) Some or all of the capital not represented by any particular class of its capital stock; (B) some or all of the capital represented by issued shares of its par value capital stock, which capital is in excess of the aggregate par value of such shares; or (C) some of the capital represented by issued shares of its capital stock without par value.

(b) Notwithstanding the other provisions of this section, no reduction of capital shall be made or effected unless the assets of the corporation remaining after such reduction shall be sufficient to pay any debts of the corporation for which payment has not been otherwise provided. No reduction of capital shall release any liability of any stockholder whose shares have not been fully paid.

History: L. 1972, ch. 52, § 77; L. 1988, ch. 99, § 37; Revived and amend., L. 1988, ch. 100, § 37; L. 2004, ch. 143, § 47; Jan. 1, 2005.



17-6605 Restated articles of incorporation.

17-6605. Restated articles of incorporation. (a) Whenever it is desired, a corporation may integrate into a single instrument all of the provisions of its articles of incorporation which are then in effect and operative as a result of there having been filed with the secretary of state one or more certificates or other instruments pursuant to any of the sections referred to in K.S.A. 17-6004, and amendments thereto. Such corporation may at the same time also further amend its articles of incorporation by adopting a restated articles of incorporation.

(b) If the restated articles of incorporation merely restate and integrate but do not further amend the articles of incorporation, as theretofore amended or supplemented by any instrument that was filed pursuant to any of the sections mentioned in K.S.A. 17-6004, and amendments thereto, such restated articles may be adopted by the board of directors without a vote of the stockholders, or they may be proposed by the directors and submitted by them to the stockholders for adoption, in which case the procedure and vote required, if any, by K.S.A. 17-6602, and amendments thereto, for amendment of the articles of incorporation shall be applicable. If the restated articles of incorporation restate and integrate and also further amend in any respect the articles of incorporation, as theretofore amended or supplemented, they shall be proposed by the directors and adopted by the stockholders in the manner and by the vote prescribed by K.S.A. 17-6602, and amendments thereto, or, if the corporation has not received any payment for any of its stock, in the manner and by the vote prescribed by K.S.A. 17-6601, and amendments thereto.

(c) Any restated articles of incorporation shall be specifically designated as such in the heading. They shall state, either in the heading or in an introductory paragraph, the corporation's present name, and, if it has been changed, the name under which it was originally incorporated, and the date of filing of its original articles of incorporation with the secretary of state. Any restated articles shall also state that they were duly adopted by the directors or stockholders, as the case may be, in accordance with the provisions of this section. If they were adopted by the board of directors without a vote of the stockholders unless adopted pursuant to the provisions of K.S.A. 17-6601, and amendments thereto, or without vote of the members pursuant to K.S.A. 2016 Supp. 17-7910, and amendments thereto, they shall state that they only restate and integrate and do not further amend, except, if applicable, as permitted under K.S.A. 17-6002(a)(1) and (b)(1), and amendments thereto, the provisions of the corporation's articles of incorporation as theretofore amended or supplemented, and that there is no discrepancy between those provisions and the provisions of the restated articles. A restated articles of incorporation may omit: (1) Such provisions of the original articles of incorporation which named the incorporator or incorporators, the initial board of directors, and the original subscribers for shares; and (2) such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock if such change, exchange, reclassification, subdivision, combination or cancellation has become effective. Any such omissions shall not be deemed a further amendment.

(d) Any restated articles of incorporation shall be executed and filed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, and upon such restated articles of incorporation becoming effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto. The corporation's original articles of incorporation, as theretofore amended or supplemented, shall be superseded and the restated articles of incorporation, including any further amendments or changes made thereby, shall be the articles of incorporation of the corporation, but the original date of incorporation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the articles of incorporation shall be subject to any other provision of this code, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

History: L. 1972, ch. 52, § 78; L. 1988, ch. 99, § 38; Revived and amend., L. 1988, ch. 100, § 38; L. 1999, ch. 39, § 13; L. 2000, ch. 39, § 27; L. 2004, ch. 143, § 48; L. 2016, ch. 110, § 68; July 1.






Article 67 MERGER OR CONSOLIDATION

17-6701 Merger or consolidation of domestic corporations.

17-6701. Merger or consolidation of domestic corporations. (a) Any two or more corporations existing under the laws of this state may merge into a single corporation, which may be any one of the constituent corporations or may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) The board of directors of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation and declaring its advisibility. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger, which amendments or changes may amend and restate the articles of incorporation of the surviving corporation in their entirety, or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving corporation shall be its articles of incorporation; (4) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as are set forth in an attachment to the agreement; (5) the manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such shares and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of the surviving or resulting corporation; and (6) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares, interests or rights, or for any other arrangement with respect thereto, consistent with the provisions of K.S.A. 17-6405, and amendments thereto. The agreement so adopted shall be executed in accordance with K.S.A. 2016 Supp. 17-7908, and amendments thereto. Any terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) (1) The agreement required by subsection (b) shall be submitted to the stockholders of each constituent corporation at an annual or special meeting for the purpose of acting on the agreement.

(2) Due notice of the time, place and purpose of the meeting shall be mailed to each holder of stock, whether voting or nonvoting, of the corporation at the stockholder's address as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. The notice shall contain a copy of the agreement or a brief summary thereof.

(3) At the meeting the agreement shall be considered and a vote taken for its adoption or rejection. If a majority of the outstanding stock of the corporation entitled to vote thereon shall be voted for the adoption of the agreement, that fact shall be certified on the agreement by the secretary or assistant secretary of the corporation, except that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement. If the agreement shall be so adopted and certified by each constituent corporation, it shall then be filed, and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7910 and 17-7911, and amendments thereto.

(4) In lieu of filing the agreement of merger or consolidation required by this section, the surviving or resulting corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 2016 Supp. 17-7908, and amendments thereto, which states: (A) The name and state of incorporation of each of the constituent corporations; (B) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent corporations in accordance with this section; (C) the name of the surviving or resulting corporation; (D) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger, which amendments or changes may amend and restate the articles of incorporation of the surviving corporation in their entirety, or, if no such amendments or changes are desired, a statement that the articles of incorporation shall be the articles of incorporation of the surviving corporation; (E) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as are set forth in an attachment to the certificate; (F) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving or resulting corporation, stating the address thereof; and (G) that a copy of the agreement of consolidation or merger will be furnished by the surviving or resulting corporation, on request and without cost, to any stockholder of any constituent corporation.

(d) Any agreement of merger or consolidation may contain a provision that at any time prior to the time that the agreement, or a certificate in lieu thereof, filed with the secretary of state becomes effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto, the agreement may be terminated by the board of directors of any constituent corporation notwithstanding approval of the agreement by the stockholders of all or any of the constituent corporations; in the event the agreement of merger or consolidation is terminated after the filing of the agreement, or a certificate in lieu thereof, with the secretary of state but before the agreement, or a certificate in lieu thereof, has become effective, a certificate of termination of merger or consolidation shall be filed in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto. Any agreement of merger or consolidation may contain a provision that the boards of directors of the constituent corporations may amend the agreement at any time prior to the time that the agreement, or a certificate in lieu thereof, filed with the secretary of state becomes effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto, except that an amendment made subsequent to the adoption of the agreement by the stockholders of any constituent corporation shall not: (1) Alter or change the amount or kind of shares, securities, cash, property or rights to be received in exchange for or on conversion of all or any of the shares of any class or series thereof of such constituent corporation; (2) alter or change any term of the articles of incorporation of the surviving or resulting corporation to be effected by the merger or consolidation; or (3) alter or change any of the terms and conditions of the agreement if such alteration or change would adversely affect the holders of any class or series thereof of such constituent corporation. In the event the agreement of merger or consolidation is amended after the filing thereof with the secretary of state but before the agreement has become effective, a certificate of amendment of merger or consolidation shall be filed in accordance with K.S.A. 2016 Supp 17-7910, and amendments thereto.

(e) In the case of a merger, the articles of incorporation of the surviving corporation shall automatically be amended to the extent, if any, that changes in the articles of incorporation are set forth in the agreement of merger.

(f) (1) Notwithstanding the requirements of subsection (c), unless required by its articles of incorporation, no vote of stockholders of a constituent corporation surviving a merger shall be necessary to authorize a merger if: (A) The agreement of merger does not amend in any respect the articles of incorporation of such constituent corporation; (B) each share of stock of such constituent corporation outstanding immediately prior to the effective date of the merger is to be an identical outstanding or treasury share of the surviving corporation after the effective date of the merger; and (C) either no shares of common stock of the surviving corporation and no shares, securities or obligations convertible into such stock are to be issued or delivered under the plan of merger, or the authorized unissued shares or the treasury shares of common stock of the surviving corporation to be issued or delivered under the plan of merger plus those initially issuable upon conversion of any other shares, securities or obligations to be issued or delivered under such plan do not exceed 20% of the shares of common stock of such constituent corporation outstanding immediately prior to the effective date of the merger.

(2) No vote of stockholders of a constituent corporation shall be necessary to authorize a merger or consolidation if no shares of the stock of such corporation shall have been issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation.

(3) If an agreement of merger is adopted by the constituent corporation surviving the merger, by action of its board of directors and without any vote of its stockholders pursuant to this subsection, the secretary or assistant secretary of that corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and: (A) If it has been adopted pursuant to subsection (f)(1), that the conditions specified in that subsection have been satisfied; or (B) if it has been adopted pursuant to subsection (f)(2), that no shares of stock of such corporation were issued prior to the adoption by the board of directors of the resolution approving the agreement of merger or consolidation.

(4) The agreement so adopted and certified shall then be executed and filed, and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

(g) Notwithstanding the requirements of subsection (c), unless expressly required by its articles of incorporation, no vote of stockholders of a constituent corporation shall be necessary to authorize a merger with or into a single direct or indirect wholly-owned subsidiary of such constituent corporation if:

(1) Such constituent corporation and the direct or indirect wholly-owned subsidiary of such constituent corporation are the only constituent entities to the merger;

(2) each share or fraction of a share of the capital stock of the constituent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal fraction of share of capital stock of a holding company having the same designations, rights, powers and preferences, and the qualifications, limitations and restrictions thereof, as the share of stock of the constituent corporation being converted in the merger;

(3) the holding company and the constituent corporation are corporations of this state and the direct or indirect wholly-owned subsidiary that is the other constituent entity to the merger is a corporation or limited liability company of this state;

(4) the articles of incorporation and bylaws of the holding company immediately following the effective time of the merger contain provisions identical to the articles of incorporation and bylaws of the constituent corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate name, the registered office and agent, the initial board of directors and the initial subscribers for shares and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective;

(5) as a result of the merger the constituent corporation or its successor becomes or remains a direct or indirect wholly-owned subsidiary of the holding company;

(6) the directors of the constituent corporation become or remain the directors of the holding company upon the effective time of the merger;

(7) (A) the organizational documents of the surviving entity immediately following the effective time of the merger contain provisions identical to the articles of incorporation of the constituent corporation immediately prior to the effective time of the merger, other than provisions, if any, regarding the incorporator or incorporators, the corporate or entity name, the registered office and agent, the initial board of directors and the initial subscribers for shares, references to members rather than stockholders or shareholders, references to interests, units or the like rather than stock or shares, references to managers, managing members or other members of the governing body rather than directors and such provisions contained in any amendment to the articles of incorporation as were necessary to effect a change, exchange, reclassification, subdivision, combination or cancellation of stock, if such change, exchange, reclassification, subdivision, combination or cancellation has become effective;

(B) if the organizational documents of the surviving entity do not contain the following provisions, such documents shall be amended in the merger to contain provisions requiring that: (i) Any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, that requires for its adoption under this code or its organizational documents the approval of the stockholders or members of the surviving entity shall, by specific reference to this subsection, require, in addition, the approval of the stockholders of the holding company, or any successor by merger, by the same vote as is required by this code or by the organizational documents of the surviving entity, or both. For purposes of this clause, any surviving entity that is not a corporation shall include in such amendment a requirement that the approval of the stockholders of the holding company be obtained for any act or transaction by or involving the surviving entity, other than the election or removal of directors or managers, managing members or other members of the governing body of the surviving entity, which would require the approval of the stockholders of the surviving entity if the surviving entity were a corporation subject to this code;

(ii) any amendment of the organizational documents of a surviving entity that is not a corporation, which amendment would, if adopted by a corporation subject to this code, be required to be included in the articles of incorporation of such corporation, shall, by specific reference to this subsection, require, in addition, the approval of the stockholders of the holding company, or any successor by merger, by the same vote as is required by this code or by the organizational documents of the surviving entity or both; and

(iii) the business and affairs of a surviving entity that is not a corporation shall be managed by or under the direction of a board of directors, board of managers or other governing body consisting of individuals who are subject to the same fiduciary duties applicable to, and who are liable for breach of such duties to the same extent as, directors of a corporation subject to this code; and

(C) the organizational documents of the surviving entity may be amended in the merger to: (i) Reduce the number of classes and shares of capital stock or other equity interests or units that the surviving entity is authorized to issue; and (ii) eliminate any provision authorized by K.S.A. 17-6301(d), and amendments thereto; and

(8) the stockholders of the constituent corporation do not recognize gain or loss for United States federal income tax purposes as determined by the board of directors of the constituent corporation. Neither subsection (g)(7)(B) nor any provision of a surviving entity's organizational documents required by subsection (g)(7)(B) shall be deemed or construed to require approval of the stockholders of the holding company to elect or remove directors or managers, managing members or other members of the governing body of the surviving entity.

The term "organizational documents," as used in subsection (g)(7) and (g)(8), when used in reference to a corporation, means the articles of incorporation of such corporation and, when used in reference to a limited liability company, means the articles of organization or operating agreement of such limited liability company.

As used in this subsection, the term "holding company" means a corporation which, from its incorporation until consummation of a merger governed by this subsection, was at all times a direct or indirect wholly-owned subsidiary of the constituent corporation and whose capital stock is issued in such merger. From and after the effective time of a merger adopted by a constituent corporation by action of its board of directors and without any vote of stockholders pursuant to this subsection: (1) To the extent the restriction of K.S.A. 2016 Supp. 17-6427, and amendments thereto, applied to the constituent corporation and its stockholders at the effective time of the merger, such restrictions shall apply to the holding company and its stockholders immediately after the effective time of the merger as though it were the constituent corporation, and all shares of stock of the holding company acquired in the merger shall for purposes of K.S.A. 2016 Supp. 17-6427, and amendments thereto, be deemed to have been acquired at the time that the shares of stock of the constituent corporation converted in the merger were acquired, and provided further that any stockholder who immediately prior to the effective time of the merger was not an interested stockholder within the meaning of K.S.A. 2016 Supp. 17-6427, and amendments thereto, shall not solely by reason of the merger become an interested stockholder of the holding company; (2) if the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the constituent corporation immediately prior to the effective time of the merger, the shares of capital stock of the holding company into which the shares of capital stock of the constituent corporation are converted in the merger shall be represented by the stock certificates that previously represented shares of capital stock of the constituent corporation; and (3) to the extent a stockholder of the constituent corporation immediately prior to the merger had standing to institute or maintain derivative litigation on behalf of the constituent corporation, nothing in this section shall be deemed to limit or extinguish such standing. If an agreement of merger is adopted by a constituent corporation by action of its board of directors and without any vote of stockholders pursuant to this subsection, the secretary or assistant secretary of the constituent corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and that the conditions specified in the first sentence of this subsection have been satisfied, except that such certification on the agreement shall not be required if a certificate of merger or consolidation is filled [filed] in lieu of filing the agreement. The agreement so adopted and certified shall then be executed, filed and become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

(h) (1) Notwithstanding the requirements of subsection (c), unless expressly required by its articles of incorporation, no vote of stockholders of a constituent corporation whose shares are listed on a national securities exchange or held of record by more than 2,000 holders immediately prior to the execution of the agreement of merger by such constituent corporation shall be necessary to authorize a merger if:

(A) The agreement of merger expressly: (i) Permits or requires such merger to be effected under this subsection; and (ii) provides that such merger shall be effected as soon as practicable following the consummation of the offer referred to in subsection (i)(1)(B)* if such merger is effected under this subsection;

(B) a corporation consummates a tender or exchange offer for any and all of the outstanding stock of such constituent corporation on the terms provided in such agreement of merger that, absent this subsection, would be entitled to vote on the adoption or rejection of the agreement of merger, except that such offer may exclude stock of such constituent corporation that is owned at the commencement of such offer by: (i) Such constituent corporation; (ii) the corporation making such offer; (iii) any person that owns, directly or indirectly, all of the outstanding stock of the corporation making such offer; or (iv) any direct or indirect wholly owned subsidiary of any of the foregoing;

(C) following the consummation of the offer referred to in subsection (i)(1)(B)*, the stock irrevocably accepted for purchase or exchange pursuant to such offer and received by the depository prior to expiration of such offer, plus the stock otherwise owned by the consummating corporation equals at least such percentage of the stock, and of each class or series thereof, of such constituent corporation that, absent this subsection, would be required to adopt the agreement of merger by this code and by the articles of incorporation of such constituent corporation;

(D) the corporation consummating the offer described in subsection (i)(1)(B)* merges with or into such constituent corporation pursuant to such agreement; and

(E) each outstanding share of each class or series of stock of the constituent corporation that is the subject of and not irrevocably accepted for purchase or exchange in the offer referred to in subsection (i)(1)(B)* is to be converted in such merger into, or into the right to receive, the same amount and kind of cash, property, rights or securities to be paid for shares of such class or series of stock of such constituent corporation irrevocably accepted for purchase or exchange in such offer.

(2) As used in this subsection, the term: (A) "Consummates," and with correlative meaning, "consummation" and "consummating," means irrevocably accepts for purchase or exchange stock tendered pursuant to a tender or exchange offer; (B) "depository" means an agent, including a depository, appointed to facilitate consummation of the offer referred to in subsection (i)(1)(B)*; (C) "person" means any individual, corporation, partnership, limited liability company, unincorporated association or other entity; and (D) "received," solely for purposes of subsection (i)(1)(C)*, means physical receipt of a stock certificate in the case of certificated shares and transfer into the depository's account, or an agent's message being received by the depository, in the case of uncertificated shares.

(3) If an agreement of merger is adopted without the vote of stockholders of a corporation pursuant to this subsection, the secretary or assistant secretary of the surviving corporation shall certify on the agreement that the agreement has been adopted pursuant to this subsection and that the conditions specified in this subsection, other than the condition listed in subsection (i)(1)(D)*, have been satisfied, except that such certification on the agreement shall not be required if a certificate of merger is filed in lieu of filing the agreement. The agreement so adopted and certified shall then be executed and filed and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. Such filing shall constitute a representation by the person who executes the agreement that the facts stated in the certificate remain true immediately prior to such filing.

History: L. 1972, ch. 52, § 79; L. 1986, ch. 399, § 10; L. 1988, ch. 99, § 39; Revived and amend., L. 1988, ch. 100, § 39; L. 1992, ch. 270, § 15; L. 1993, ch. 163, § 4; L. 1998, ch. 189, § 13; L. 2000, ch. 39, § 28; L. 2004, ch. 143, § 49; L. 2016, ch. 110, § 69; July 1.

* References to "subsection (i)" should be to "subsection (h)."



17-6702 Merger or consolidation of domestic and foreign corporations; service of process upon surviving or resulting corporation.

17-6702. Merger or consolidation of domestic and foreign corporations; service of process upon surviving or resulting corporation. (a) Any one or more corporations of this state may merge or consolidate with one or more other corporations of any other state or states of the United States, or of the District of Columbia if the laws of such other jurisdiction permit a corporation of such jurisdiction to merge or consolidate with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the state of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any one or more corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more corporations existing under the laws of this state, if the laws under which the other corporation or corporations are formed permit a corporation of such jurisdiction to merge or consolidate with a corporation of another jurisdiction.

(b) All the constituent corporations shall enter into an agreement of merger or consolidation. The agreement shall state: (1) The terms and conditions of the merger or consolidation; (2) the mode of carrying the same into effect; (3) the manner, if any, of converting the shares of each of the constituent corporations into shares or other securities of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such shares, and, if any shares of any of the constituent corporations are not to remain outstanding, to be converted solely into shares or other securities of the surviving or resulting corporation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of such shares are to receive in exchange for, or upon conversion of, such shares and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation may be in addition to or in lieu of the shares or other securities of the surviving or resulting corporation; (4) such other details or provisions as are deemed desirable, including, without limiting the generality of the foregoing, a provision for the payment of cash in lieu of the issuance or recognition of fractional shares of the surviving or resulting corporation or of any other corporation the securities of which are to be received in the merger or consolidation, or for some other arrangement with respect thereto consistent with the provisions of K.S.A. 17-6405, and amendments thereto; and (5) such other provisions or facts as shall be required to be set forth in articles of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be adopted, approved, certified and executed by each of the constituent corporations in accordance with the laws under which it is formed, and, in the case of a Kansas corporation, in the same manner as provided in K.S.A. 17-6701, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6701, and amendments thereto, with respect to the merger or consolidation of corporations of this state. In lieu of filing the agreement of merger or consolidation, the surviving or resulting corporation may file a certificate of merger or consolidation, executed in accordance with K.S.A. 2016 Supp. 17-7908, and amendments thereto, which states: (1) The name and jurisdiction of incorporation of each of the constituents; (2) that an agreement of merger or consolidation has been approved, adopted, certified and executed by each of the constituent corporations in accordance with this section; (3) the name of the surviving or resulting corporation; (4) in the case of a merger, such amendments or changes in the articles of incorporation of the surviving corporation as are desired to be effected by the merger, which amendments or changes may amend and restate the articles of incorporation of the surviving corporation in their entirety, or, if no such amendments or changes are desired, a statement that the articles of incorporation of the surviving corporation shall be its articles of incorporation; (5) in the case of a consolidation, that the articles of incorporation of the resulting corporation shall be as are set forth in an attachment to the certificate; (6) that the executed agreement of consolidation or merger is on file at the principal place of business of the surviving or resulting corporation and the address thereof; (7) that a copy of the agreement of consolidation or merger will be furnished by the surviving or resulting corporation, on request and without cost, to any stockholder of any constituent corporation; (8) if the corporation surviving or resulting from the merger or consolidation is to be a corporation of this state, the authorized capital stock of each constituent corporation which is not a corporation of this state; and (9) the agreement, if any, required by subsection (d).

(d) If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of the District of Columbia or any state or jurisdiction other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation of this state, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation, including any suit or other proceeding to enforce the right of any stockholders as determined in appraisal proceedings pursuant to K.S.A. 17-6712, and amendments thereto, and shall irrevocably appoint the secretary of state as its agent to accept service of process in any such suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the secretary of state. Process may be served upon the secretary of state under this subsection by means of electronic transmission but only as prescribed by the secretary of state. The secretary of state is authorized to issue such rules and regulations with respect to such service as the secretary of state deems necessary or appropriate. In the event of such service upon the secretary of state in accordance with this subsection, the secretary of state shall forthwith notify such surviving or resulting corporation thereof by letter, directed to such surviving or resulting corporation at its address so specified, unless such surviving or resulting corporation shall have designated in writing to the secretary of state a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served on the secretary of state pursuant to this subsection. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the secretary of state that service is being effected pursuant to this subsection and to pay the secretary of state the sum of $40 for the use of the state, which sum and any administrative fees shall be taxed as part of the costs of the proceeding, if the plaintiff shall prevail therein. The secretary of state shall maintain a record of any such service in a manner deemed appropriate by the secretary. The secretary of state shall not be required to retain such information longer than five years from receipt of the service of process.

(e) K.S.A. 17-6701(d), and amendments thereto, shall apply to any merger or consolidation under this section; K.S.A. 17-6701(e), and amendments thereto, shall apply to a merger under this section in which the surviving corporation is a corporation of this state; and K.S.A. 17-6701(f) and (h), and amendments thereto, shall apply to any merger under this section.

History: L. 1972, ch. 52, § 80; L. 1986, ch. 399, § 11; L. 1988, ch. 99, § 40; Revived and amend., L. 1988, ch. 100, § 40; L. 1992, ch. 270, § 16; L. 1998, ch. 189, § 14; L. 2000, ch. 39, § 29; L. 2004, ch. 143, § 50; L. 2016, ch. 110, § 70; July 1.



17-6703 Merger of parent corporation and subsidiary corporation or corporations.

17-6703. Merger of parent corporation and subsidiary corporation or corporations. (a) In any case in which at least 90% of the outstanding shares of each class of the stock of a corporation or corporations, other than a corporation which has in its articles of incorporation the provisions required by K.S.A. 17-6701(g)(7)(B), and amendments thereto, of which class there are outstanding shares that, absent this subsection, would be entitled to vote on such merger, is owned by another corporation and one of the corporations is a corporation of this state and the other or others are corporations of this state, or any other state or states, or the District of Columbia and the laws of the other state or states, or the District of Columbia permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction, the corporation having such stock ownership may either merge the other corporation or corporations into itself and assume all of its or their obligations, or merge itself, or itself and one or more of such other corporations, into one of such other corporations by executing and filing, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, a certificate of such ownership and merger setting forth a copy of the resolution of its board of directors to so merge and the date of the adoption thereof, except that in case the parent corporation shall not own all the outstanding stock of all the subsidiary corporations, parties to a merger as provided in this section, the resolution of the board of directors of the parent corporation shall state the terms and conditions of the merger, including the securities, cash, property or rights to be issued, paid, delivered or granted by the surviving corporation upon surrender of each share of the subsidiary corporation or corporations not owned by the parent corporation, or the cancellation of some or all of such shares. Any of the terms of the resolution of the board of directors to so merge may be made dependent upon facts ascertainable outside of such resolution, provided that the manner in which such facts shall operate upon the terms of the resolution is clearly and expressly set forth in the resolution. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation. If the parent corporation be not the surviving corporation, the resolution shall include provision for the pro rata issuance of stock of the surviving corporation to the holders of the stock of the parent corporation on surrender of any certificates therefor, and the certificate of ownership and merger shall state that the proposed merger has been approved by a majority of the outstanding stock of the parent corporation entitled to vote thereon at a meeting duly called and held after 20 days' notice of the purpose of the meeting mailed to each such stockholder at the stockholder's address as it appears on the records of the corporation, if the parent corporation is a corporation of this state, or the certificate shall state that the proposed merger has been adopted, approved, certified and executed by the parent corporation in accordance with the laws under which it is organized, if the parent corporation is not a corporation of this state. If the surviving corporation exists under the laws of the District of Columbia or any state or jurisdiction other than this state:

(1) K.S.A. 17-6702(d) or 17-6708(c), and amendments thereto, as applicable, shall also apply to a merger under this section; and

(2) the terms and conditions of the merger shall obligate the surviving corporation to provide the agreement and take the actions required by K.S.A. 17-6702(d) or 17-6708(c), and amendments thereto, as applicable.

(b) If the surviving corporation is a Kansas corporation, it may change its corporate name by the inclusion of a provision to that effect in the resolution of merger adopted by the directors of the parent corporation and set forth in the certificate of ownership and merger, and upon the effective date of the merger, the name of the corporation shall be changed.

(c) K.S.A. 17-6701(d), and amendments thereto, shall apply to a merger under this section, and K.S.A. 17-6701(e), and amendments thereto, shall apply to a merger under this section in which the surviving corporation is the subsidiary corporation and is a corporation of this state. References to "agreement of merger" in K.S.A. 17-6701(d) and (e), and amendments thereto, shall mean, for purposes of this subsection, the resolution of merger adopted by the board of directors of the parent corporation. Any merger which effects any changes other than those authorized by this section or made applicable by this subsection shall be accomplished under the provisions of K.S.A. 17-6701, 17-6702, 17-6707 or 17-6708, and amendments thereto. K.S.A. 17-6712, and amendments thereto, shall not apply to any merger effected under this section, except as provided in subsection (d).

(d) In the event all of the stock of a subsidiary Kansas corporation party to a merger effected under this section is not owned by the parent corporation immediately prior to the merger, the stockholders of the subsidiary Kansas corporation party to the merger shall have appraisal rights as set forth in K.S.A. 17-6712, and amendments thereto.

(e) A merger may be effected under this section although one or more of the corporations parties to the merger is a corporation organized under the laws of a jurisdiction other than one of the United States, if the laws of such jurisdiction permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.

(f) This section shall apply to nonstock corporations if the parent corporation is such a corporation and is the surviving corporation of the merger, except that references to the directors of the parent corporation shall be deemed to be references to members of the governing body of the parent corporation, and references to the board of directors of the parent corporation shall be deemed to be references to the governing body of the parent corporation.

(g) Nothing in this section shall be deemed to authorize the merger of a corporation with a charitable nonstock corporation, if the charitable status of such charitable nonstock corporation would thereby be lost or impaired.

History: L. 1972, ch. 52, § 81; L. 1986, ch. 399, § 12; L. 1988, ch. 99, § 41; Revived and amend., L. 1988, ch. 100, § 41; L. 1992, ch. 270, § 17; L. 1998, ch. 189, § 15; L. 2000, ch. 39, § 30; L. 2004, ch. 143, § 51; L. 2016, ch. 110, § 71; July 1.



17-6705 Merger or consolidation of domestic nonstock corporations.

17-6705. Merger or consolidation of domestic nonstock corporations. (a) Any two or more nonstock corporations of this state, whether or not organized for profit, may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new nonstock corporation, whether or not organized for profit, formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section.

(b) Subject to subsection (d), the governing body of each corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) such other provisions or facts required or permitted by this code to be stated in articles of incorporation for nonstock corporations as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require;

(4) the manner, if any, of converting the memberships or membership interests of each of the constituent corporations into memberships or membership interests of the corporation surviving or resulting from the merger or consolidation, or of cancelling some or all of such memberships or membership interests; and

(5) such other details or provisions as are deemed desirable. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) Subject to subsection (d), the agreement shall be submitted to the members of each constituent corporation at an annual or special meeting thereof for the purpose of acting on the agreement. Due notice of the time, place and purpose of the meeting shall be mailed to each member of each such corporation who has the right to vote for the election of the members of the governing body of the corporation and to each other member who is entitled to vote on the merger under the articles of incorporation or the bylaws of such corporation, at the member's address as it appears on the records of the corporation, at least 20 days prior to the date of the meeting. The notice shall contain a copy of the agreement or a brief summary thereof. At the meeting the agreement shall be considered and a vote, in person or by proxy, taken for the adoption or rejection of the agreement. The following vote shall be required for the adoption of the agreement: (1) A majority of the members of each corporation entitled to vote for the election of the members of the governing body of the corporation and any other members entitled to vote on the merger under the articles of incorporation or the bylaws of the corporation, except those corporations that are the subject of paragraph (2); or (2) in the case of a nonstock, nonprofit corporation, other than a nonprofit dental service corporation organized and operated under the nonprofit dental service corporation act, cited at K.S.A. 40-19a01 et seq., and amendments thereto, a majority of the members of each corporation entitled to vote for the election of the members of the governing body of the corporation and any other members entitled to vote on the merger under the articles of incorporation or the bylaws of the corporation voting at the meeting. If the agreement is so adopted, that fact shall be certified on the agreement by the officer of each such corporation performing the duties ordinarily performed by the secretary or assistant secretary of a corporation, except that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement. If the agreement shall be so adopted and certified by each constituent corporation in accordance with this section, it shall be executed and filed, and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. The provisions set forth in the last sentence of K.S.A. 17-6701(c), and amendments thereto, shall apply to a merger under this section, and the reference therein to "stockholder" shall be deemed to include "member" hereunder.

(d) Notwithstanding subsection (b) or (c), if under the articles of incorporation or the bylaws of any one or more of the constituent corporations, there shall be no members who have the right to vote for the election of the members of the governing body of the corporation, or for the merger, other than the members of the governing body themselves, no further action by the governing body or the members of such corporation shall be necessary if the resolution approving an agreement of merger or consolidation has been adopted by a majority of all the members of the governing body thereof, and that fact shall be certified on the agreement in the same manner as is provided in the case of the adoption of the agreement by the vote of the members of a corporation, except that such certification on the agreement shall not be required if a certificate of merger or consolidation is filed in lieu of filing the agreement, and thereafter the same procedure shall be followed to consummate the merger or consolidation.

(e) K.S.A. 17-6701(d), and amendments thereto, shall apply to a merger under this section, except that references to the board of directors, to stockholders, and to shares of a constituent corporation shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests, as applicable, respectively.

(f) K.S.A. 17-6701(e), and amendments thereto, shall apply to a merger under this section.

(g) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a nonstock corporation if such charitable nonstock corporation would thereby have its charitable status lost or impaired, but a nonstock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 83; L. 1988, ch. 99, § 43; Revived and amend., L. 1988, ch. 100, § 43; L. 1992, ch. 177, § 1; L. 1993, ch. 163, § 6; L. 1998, ch. 189, § 17; L. 2000, ch. 39, § 32; L. 2004, ch. 143, § 53; L. 2016, ch. 110, § 72; July 1.



17-6706 Merger or consolidation of domestic and foreign nonstock corporations; service of process upon surviving or resulting corporation.

17-6706. Merger or consolidation of domestic and foreign nonstock corporations; service of process upon surviving or resulting corporation. (a) Any one or more nonstock corporations of this state may merge or consolidate with one or more other nonstock corporations of any other state or states of the United States or of the District of Columbia if the laws of such other state or states or of the District of Columbia permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new nonstock corporation formed by the consolidation, which may be a corporation of the state of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. In addition, any one or more nonstock corporations organized under the laws of any jurisdiction other than one of the United States may merge or consolidate with one or more nonstock corporations of this state if the surviving or resulting corporation will be a corporation of this state, and if the laws under which the other corporation or corporations are formed permit a corporation of such jurisdiction to merge with a corporation of another jurisdiction.

(b) All the constituent corporations shall enter into an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) the manner, if any, of converting the memberships or membership interests of each of the constituent corporations into memberships or membership interests of the corporation surviving or resulting from such merger or consolidation, or of cancelling some or all of such memberships or membership interests;

(4) such other details and provisions as shall be deemed desirable; and

(5) such other provisions or facts as shall then be required to be stated in articles of incorporation by the laws of the state which are stated in the agreement to be the laws that shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, if the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement shall be adopted, approved, certified and executed by each of the constituent corporations in accordance with the laws under which it is formed and, in the case of a Kansas corporation, in the same manner as is provided in K.S.A. 17-6705, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6705, and amendments thereto, with respect to the merger of nonstock corporations of this state. Insofar as they may be applicable, the provisions set forth in the last sentence of K.S.A. 17-6702(c), and amendments thereto, shall apply to a merger under this section, and the reference therein to "stockholder" shall be deemed to include "member" hereunder.

(d) If the corporation surviving or resulting from the merger or consolidation is to be governed by the laws of any state other than this state, it shall agree that it may be served with process in this state in any proceeding for enforcement of any obligation of any constituent corporation of this state, as well as for enforcement of any obligation of the surviving or resulting corporation arising from the merger or consolidation and shall irrevocably appoint the secretary of state as its agent to accept service of process in any suit or other proceedings and shall specify the address to which a copy of such process shall be mailed by the secretary of state. Process may be served upon the secretary of state under this subsection by means of electronic transmission but only as prescribed by the secretary of state. The secretary of state is authorized to issue such rules and regulations with respect to such service as the secretary of state deems necessary or appropriate. In the event of such service upon the secretary of state in accordance with this subsection, the secretary of state shall forthwith notify such surviving or resulting corporation thereof by letter, directed to such corporation at its address so specified, unless such surviving or resulting corporation shall have designated in writing to the secretary of state a different address for such purpose, in which case it shall be mailed to the last address so designated. Such letter shall be sent by a mail or courier service that includes a record of mailing or deposit with the courier and a record of delivery evidenced by the signature of the recipient. Such letter shall enclose a copy of the process and any other papers served upon the secretary of state. It shall be the duty of the plaintiff in the event of such service to serve process and any other papers in duplicate, to notify the secretary of state that service is being made pursuant to this subsection, and to pay the secretary of state the sum of $40 for the use of the state, which sum and any administrative fees shall be taxed as a part of the costs in the proceeding if the plaintiff shall prevail therein. The secretary of state shall maintain a record of any such service in a manner deemed appropriate by the secretary. The secretary of state shall not be required to retain such information for a period longer than five years from receipt of the service of process.

(e) K.S.A. 17-6701(e), and amendments thereto, shall apply to a merger under this section, if the corporation surviving the merger is a corporation of this state.

(f) K.S.A. 17-6701(d), and amendments thereto, shall apply to a merger under this section, except that references to the board of directors, to stockholders, and to shares of a constituent corporation shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests, as applicable, respectively.

(g) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a nonstock corporation, if the charitable status of such charitable nonstock corporation would thereby be lost or impaired, but a nonstock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 84; L. 1988, ch. 99, § 44; Revived and amend., L. 1988, ch. 100, § 44; L. 1992, ch. 270, § 19; L. 1993, ch. 163, § 7; L. 1999, ch. 39, § 14; L. 2000, ch. 39, § 33; L. 2004, ch. 143, § 54; L. 2016, ch. 110, § 73; July 1.



17-6707 Merger or consolidation of domestic stock and nonstock corporations.

17-6707. Merger or consolidation of domestic stock and nonstock corporations. (a) Any one or more nonstock corporations of this state, whether or not organized for profit, may merge or consolidate with one or more stock corporations of this state, whether or not organized for profit. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving constituent corporation or the new corporation may be organized for profit or not organized for profit and may be a stock corporation or a nonstock corporation.

(b) The board of directors of each stock corporation which desires to merge or consolidate and the governing body of each nonstock corporation which desires to merge or consolidate shall adopt a resolution approving an agreement of merger or consolidation. The agreement shall state:

(1) The terms and conditions of the merger or consolidation;

(2) the mode of carrying the same into effect;

(3) such other provisions or facts required or permitted by this code to be stated in articles of incorporation as can be stated in the case of a merger or consolidation, stated in such altered form as the circumstances of the case require;

(4) the manner, if any, of converting the shares of stock of a stock corporation and the memberships or membership interests of a nonstock corporation into shares or other securities of a stock corporation or memberships or membership interests of a nonstock corporation surviving or resulting from such merger or consolidation or of cancelling some or all of such shares or memberships or membership interests, and, if any shares of any such stock corporation or memberships or membership interests of any such nonstock corporation are not to remain outstanding, to be converted solely into shares or other securities of the stock corporation or memberships or membership interests of the nonstock corporation surviving or resulting from such merger or consolidation or to be cancelled, the cash, property, rights or securities of any other corporation or entity which the holders of shares of any such stock corporation or memberships or membership interests of any such nonstock corporation are to receive in exchange for, or upon conversion of such shares or memberships or membership interests, and the surrender of any certificates evidencing them, which cash, property, rights or securities of any other corporation or entity may be in addition to or in lieu of shares or other securities of any stock corporation or memberships or membership interests of any nonstock corporation surviving or resulting from such merger or consolidation; and

(5) such other details or provisions as are deemed desirable.

In such merger or consolidation, the memberships or membership interests of a constituent nonstock corporation may be treated in various ways so as to convert such memberships or membership interests into interests of value, other than shares of stock, in the surviving or resulting stock corporation or into shares of stock in the surviving or resulting stock corporation, voting or nonvoting, or into creditor interests or any other interests of value equivalent to their memberships or membership interests in their nonstock corporation. The voting rights of members of a constituent nonstock corporation need not be considered an element of value in measuring the reasonable equivalence of the value of the interests received in the surviving or resulting stock corporation by members of a constituent nonstock corporation, nor need the voting rights of shares of stock in a constituent stock corporation be considered as an element of value in measuring the reasonable equivalence of the value of the interests in the surviving or resulting nonstock corporation received by stockholders of a constituent stock corporation, and the voting or nonvoting shares of a stock corporation may be converted into any type of membership or membership interest, however designated, creditor interests or participating interests, in the nonstock corporation surviving or resulting from such merger or consolidation of a stock corporation and a nonstock corporation. Any of the terms of the agreement of merger or consolidation may be made dependent upon facts ascertainable outside of such agreement, provided that the manner in which such facts shall operate upon the terms of the agreement is clearly and expressly set forth in the agreement of merger or consolidation. The term "facts," as used in the preceding sentence, includes, but is not limited to, the occurrence of any event, including a determination or action by any person or body, including the corporation.

(c) The agreement required by subsection (b), in the case of each constituent stock corporation, shall be adopted, approved, certified and executed by each constituent corporation in the same manner as is provided in K.S.A. 17-6701, and amendments thereto, and, in the case of each constituent nonstock corporation, shall be adopted, approved, certified and executed by each of such constituent corporations in the same manner as is provided in K.S.A. 17-6705, and amendments thereto. The agreement shall be filed and shall become effective for all purposes of the laws of this state when and as provided in K.S.A. 17-6701, and amendments thereto, with respect to the merger of stock corporations of this state. Insofar as they may be applicable, the provisions set forth in the last sentence of K.S.A. 17-6701(c), and amendments thereto, shall apply to a merger under this section, and the reference therein to "stockholder" shall be deemed to include "member" hereunder.

(d) K.S.A. 17-6701(e), and amendments thereto, shall apply to a merger under this section, if the surviving corporation is a corporation of this state, and K.S.A. 17-6701(f), and amendments thereto, shall apply to any constituent stock corporation participating in a merger under this section.

(e) K.S.A. 17-6701(d), and amendments thereto, shall apply to a merger under this section, except that, for purposes of a constituent nonstock corporation, references to the board of directors, to stockholders, and to shares of a constituent corporation shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests, as applicable, respectively.

(f) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired, but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 85; L. 1988, ch. 99, § 45; Revived and amend., L. 1988, ch. 100, § 45; L. 1992, ch. 270, § 20; L. 1999, ch. 39, § 15; L. 2000, ch. 39, § 34; L. 2004, ch. 143, § 55; L. 2016, ch. 110, § 74; July 1.



17-6708 Merger or consolidation of domestic and foreign stock and nonstock corporations.

17-6708. Merger or consolidation of domestic and foreign stock and nonstock corporations. (a) Any one or more corporations of this state, whether stock or nonstock corporations and whether or not organized for profit, may merge or consolidate with one or more other corporations of any other state or states of the United States or of the District of Columbia, whether stock or nonstock corporations and whether or not organized for profit, if the laws under which the other corporation or corporations are formed shall permit such a corporation of such jurisdiction to merge with a corporation of another jurisdiction. The constituent corporations may merge into a single corporation, which may be any one of the constituent corporations, or they may consolidate into a new corporation formed by the consolidation, which may be a corporation of the place of incorporation of any one of the constituent corporations, pursuant to an agreement of merger or consolidation, as the case may be, complying and approved in accordance with this section. The surviving or new corporation may be either a stock corporation or a nonstock corporation, as shall be specified in the agreement of merger required by subsection (b).

(b) The method and procedure to be followed by the constituent corporations so merging or consolidating shall be as prescribed in K.S.A. 17-6707, and amendments thereto, in the case of Kansas corporations. The agreement of merger or consolidation shall also set forth such other matters or provisions as shall then be required to be set forth in articles of incorporation by the laws of the state which are stated in the agreement to be the laws which shall govern the surviving or resulting corporation and that can be stated in the case of a merger or consolidation. The agreement, in the case of foreign corporations, shall be adopted, approved, certified and executed by each of the constituent foreign corporations in accordance with the laws under which each is formed.

(c) The requirements of K.S.A. 17-6702(d), and amendments thereto, as to the appointment of the secretary of state to receive process and the manner of serving the same in the event the surviving or new corporation is to be governed by the laws of any other state shall also apply to mergers or consolidations effected under this section. K.S.A. 17-6701(e), and amendments thereto, shall apply to mergers effected under this section if the surviving corporation is a corporation of this state; K.S.A. 17-6701(d), and amendments thereto, shall apply to any constituent corporation participating in a merger or consolidation under this section, except that for purposes of a constituent nonstock corporation, references to the board of directors, to stockholders, and to shares shall be deemed to be references to the governing body of the corporation, to members of the corporation, and to memberships or membership interests of the corporation, as applicable, respectively; and K.S.A. 17-6701(f), and amendments thereto, shall apply to any constituent stock corporation participating in a merger under this section.

(d) Nothing in this section shall be deemed to authorize the merger of a charitable nonstock corporation into a stock corporation, if the charitable status of such nonstock corporation would thereby be lost or impaired; but a stock corporation may be merged into a charitable nonstock corporation which shall continue as the surviving corporation.

History: L. 1972, ch. 52, § 86; L. 2000, ch. 39, § 35; L. 2016, ch. 110, § 75; July 1.



17-6709 Merger or consolidation ineffective until fees paid; status, rights, privileges, powers, franchises, restrictions, debts, duties and liabilities of constituent and surviving or resulting corporations following merger or consolidation; merger of banks or trust companies.

17-6709. Merger or consolidation ineffective until fees paid; status, rights, privileges, powers, franchises, restrictions, debts, duties and liabilities of constituent and surviving or resulting corporations following merger or consolidation; merger of banks or trust companies. (a) No merger or consolidation shall become effective under this act until all corporate fees due to or assessable by the state have been paid by the constituent corporations. Any fees or taxes which become due to or assessable by the state with respect to any such constituent corporation, subsequent to the merger or consolidation, shall become the debt of the resulting or surviving corporation. When any merger or consolidation has become effective under this act, for all purposes of the laws of this state the separate existence of all the constituent corporations, or of all such constituent corporations except the one into which the other or others of such constituent corporations have been merged, as the case may be, shall cease and the constituent corporations shall become a new corporation, or be merged into one of such corporations, as the case may be, possessing all the rights, privileges, powers and franchises as well of a public as of a private nature, and being subject to all the restrictions, disabilities and duties of each of such corporations so merged or consolidated; and all and singular, the rights, privileges, powers and franchises of each of such corporations, and all property, real, personal and mixed, and all debts due to any of such constituent corporations on whatever account, as well for stock subscriptions as all other things in action or belonging to each of such corporations shall be vested in the corporation surviving or resulting from such merger or consolidation; and all property, rights, privileges, powers and franchises, and all and every other interest shall be thereafter as effectually the property of the surviving or resulting corporation as they were of the several and respective constituent corporations, and the title to any real estate vested by deed or otherwise, under the laws of this state, in any of such constituent corporations, shall not revert or be in any way impaired by reason of this act; but all rights of creditors and all liens upon any property of any of such constituent corporations shall be preserved unimpaired, and all debts, liabilities and duties of the respective constituent corporations shall thenceforth attach to such surviving or resulting corporation, and may be enforced against it to the same extent as if such debts, liabilities and duties had been incurred or contracted by it.

(b) In the case of a merger of banks or trust companies, without any order or action on the part of any court or otherwise, all appointments, designations and nominations, and all other rights and interests as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, trustee of estates of persons mentally ill and in every other fiduciary capacity, shall be automatically vested in the corporation surviving such merger, except that any party in interest shall have the right to apply to an appropriate court or tribunal for a determination as to whether the surviving corporation shall continue to serve in the same fiduciary capacity as the merged corporation, or whether a new and different fiduciary should be appointed.

History: L. 1972, ch. 52, § 87; L. 1973, ch. 100, § 7; L. 1988, ch. 99, § 46; Revived and amend., L. 1988, ch. 100, § 46; L. 2005, ch. 157, § 8; Jan. 1, 2006.



17-6710 Issuance of stock, bonds or other indebtedness by corporation surviving or resulting from merger or consolidation.

17-6710. Issuance of stock, bonds or other indebtedness by corporation surviving or resulting from merger or consolidation. When two or more corporations are merged or consolidated, the corporation surviving or resulting from the merger or consolidation may issue bonds or other obligations, negotiable or otherwise, and with or without coupons or interest certificates thereto attached, to an amount sufficient with its capital stock to provide for all the payments it will be required to make, or obligations it will be required to assume, in order to effect the merger or consolidation. For the purpose of securing the payment of any such bonds and obligations, it shall be lawful for the surviving or resulting corporation to mortgage its corporate franchise, rights, privileges and property, real, personal or mixed. The surviving or resulting corporation may issue certificates of its capital stock or uncertificated stock if authorized to do so and other securities to the stockholders of the constituent corporations in exchange or payment for the original shares, in such amount as shall be necessary in accordance with the terms of the agreement of merger or consolidation in order to effect such merger or consolidation in the manner and on the terms specified in the agreement.

History: L. 1972, ch. 52, § 88; L. 1973, ch. 100, § 8; L. 1986, ch. 399, § 13; L. 2016, ch. 110, § 76; July 1.



17-6711 Effect of merger or consolidation on pending actions.

17-6711. Effect of merger or consolidation on pending actions. Any action or proceeding, whether civil, criminal or administrative, pending by or against any corporation which is a party to a merger or consolidation shall be prosecuted as if such merger or consolidation had not taken place, or the corporation surviving or resulting from such merger or consolidation may be substituted in such action or proceeding.

History: L. 1972, ch. 52, § 89; July 1.



17-6712 Appraisal rights for shares of stock of constituent corporation in a merger or consolidation; perfection; petition for determination of value of stock of all stockholders, procedure, determination by court.

17-6712. Appraisal rights for shares of stock of constituent corporation in a merger or consolidation; perfection; petition for determination of value of stock of all stockholders, procedure, determination by court. (a) Any stockholder of a corporation of this state who holds shares of stock on the date of the making of a demand pursuant to subsection (d) with respect to such shares, who continuously holds such shares through the effective date of the merger or consolidation, who has otherwise complied with subsection (d) and who has neither voted in favor of the merger or consolidation nor consented thereto in writing pursuant to K.S.A. 17-6518, and amendments thereto, shall be entitled to an appraisal by the district court of the fair value of the stockholder's shares of stock under the circumstances described in subsections (b) and (c). As used in this section, the word "stockholder" means a holder of record of stock in a corporation; the words "stock" and "share" mean and include what is ordinarily meant by those words; and the words "depository receipt" mean a receipt or other instrument issued by a depository representing an interest in one or more shares, or fractions thereof, solely of stock of a corporation, which stock is deposited with the depository.

(b) Appraisal rights shall be available for the shares of any class or series of stock of a constituent corporation in a merger or consolidation to be effected pursuant to K.S.A. 17-6701, and amendments thereto, other than a merger effected pursuant to K.S.A. 17-6701(g), and amendments thereto, and, subject to subsection (b)(3), K.S.A. 17-7601(h), 17-6702, 17-6705, 17-6706, 17-6707 and 17-6708, and amendments thereto:

(1) No appraisal rights under this section shall be available for the shares of any class or series of stock, which stock, or depository receipts in respect thereof, at the record date fixed to determine the stockholders entitled to receive notice of the meeting of stockholders to act upon the agreement of merger or consolidation, were either: (A) Listed on a national securities exchange; or (B) held of record by more than 2,000 holders, except that no appraisal rights shall be available for any shares of stock of the constituent corporation surviving a merger if the merger did not require for its approval the vote of the stockholders of the surviving corporation as provided in K.S.A. 17-6701(f), and amendments thereto.

(2) Notwithstanding subsection (b)(1), appraisal rights under this section shall be available for the shares of any class or series of stock of a constituent corporation if the holders thereof are required by the terms of an agreement of merger or consolidation pursuant to K.S.A. 17-6701, 17-6702, 17-6705, 17-6706, 17-6707 and 17-6708, and amendments thereto, to accept for such stock anything except:

(A) Shares of stock of the corporation surviving or resulting from such merger or consolidation, or depository receipts in respect thereof;

(B) shares of stock of any other corporation, or depository receipts in respect thereof, which shares of stock, or depository receipts in respect thereof, or depository receipts at the effective date of the merger or consolidation will be either listed on a national securities exchange or held of record by more than 2,000 holders;

(C) cash in lieu of fractional shares or fractional depository receipts described in subparagraphs (A) and (B); or

(D) any combination of the shares of stock, depository receipts and cash in lieu of fractional shares or fractional depository receipts described in subparagraphs (A), (B) and (C).

(3) In the event all of the stock of a subsidiary Kansas corporation party to a merger effected under K.S.A. 17-6701(h) or 17-6703, and amendments thereto, is not owned by the parent immediately prior to the merger, appraisal rights shall be available for the shares of the subsidiary Kansas corporation.

(c) Any corporation may provide in its articles of incorporation that appraisal rights under this section shall be available for the shares of any class or series of its stock as a result of an amendment to its articles of incorporation, any merger or consolidation in which the corporation is a constituent corporation or the sale of all or substantially all of the assets of the corporation. If the articles of incorporation contain such a provision, the procedures of this section, including those set forth in subsections (d) and (e), shall apply as nearly as is practicable.

(d) Appraisal rights shall be perfected as follows:

(1) If a proposed merger or consolidation for which appraisal rights are provided under this section is to be submitted for approval at a meeting of stockholders, the corporation, not less than 20 days prior to the meeting, shall notify each of its stockholders who was such on the record date for notice of such meeting, or such members who received notice in accordance with K.S.A. 17-6705, and amendments thereto, with respect to shares for which appraisal rights are available pursuant to subsection (b) or (c) that appraisal rights are available for any or all of the shares of the constituent corporations, and shall include in such notice a copy of this section and, if one of the constituent corporations is a nonstock corporation, a copy of K.S.A. 2016 Supp. 17-6014, and amendments thereto. Each stockholder electing to demand the appraisal of such stockholder's shares shall deliver to the corporation, before the taking of the vote on the merger or consolidation, a written demand for appraisal of such stockholder's shares. Such demand will be sufficient if it reasonably informs the corporation of the identity of the stockholder and that the stockholder intends thereby to demand the appraisal of such stockholder's shares. A proxy or vote against the merger or consolidation shall not constitute such a demand. A stockholder electing to take such action must do so by a separate written demand as herein provided. Within 10 days after the effective date of such merger or consolidation, the surviving or resulting corporation shall notify each stockholder of each constituent corporation who has complied with this subsection and has not voted in favor of or consented to the merger or consolidation of the date that the merger or consolidation has become effective; or

(2) If the merger or consolidation was approved pursuant to K.S.A. 17-6518, 17-6701(h) or 17-6703, and amendments thereto, then, either a constituent corporation before the effective date of the merger or consolidation or the surviving or resulting corporation within 10 days thereafter shall notify each of the holders of any class or series of stock of such constituent corporation who are entitled to appraisal rights of the approval of the merger or consolidation and that appraisal rights are available for any or all shares of such class or series of stock of such constituent corporation, and shall include in such notice a copy of this section and, if one of the constituent corporations is a nonstock corporation, a copy of K.S.A. 2016 Supp. 17-6014, and amendments thereto. Such notice may, and, if given on or after the effective date of the merger or consolidation, shall, also notify such stockholders of the effective date of the merger or consolidation. Any stockholder entitled to appraisal rights may, within 20 days after the date of mailing of such notice or, in the case of a merger approved pursuant to K.S.A. 17-6701(h), and amendments thereto, within the later of the consummation of the tender or exchange offer contemplated by K.S.A. 17-6701(h), and amendments thereto, and 20 days after the date of mailing of such notice, demand in writing from the surviving or resulting corporation the appraisal of such holder's shares. Such demand will be sufficient if it reasonably informs the corporation of the identity of the stockholder and that the stockholder intends thereby to demand the appraisal of such holder's shares. If such notice did not notify stockholders of the effective date of the merger or consolidation, either: (A) Each such constituent corporation shall send a second notice before the effective date of the merger or consolidation notifying each of the holders of any class or series of stock of such constituent corporation that are entitled to appraisal rights of the effective date of the merger or consolidation; or (B) the surviving or resulting corporation shall send such a second notice to all such holders on or within 10 days after such effective date; provided, however, that if such second notice is sent more than 20 days following the sending of the first notice or, in the case of a merger approved pursuant to K.S.A. 17-6701(h), and amendments thereto, later than the later of the consummation of the tender or exchange offer contemplated by K.S.A. 17-6701(h), and amendments thereto, and 20 days following the sending of the first notice, such second notice need only be sent to each stockholder who is entitled to appraisal rights and who has demanded appraisal of such holder's shares in accordance with this subsection. An affidavit of the secretary or assistant secretary or of the transfer agent of the corporation that is required to give either notice that such notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. For purposes of determining the stockholders entitled to receive either notice, each constituent corporation may fix, in advance, a record date that shall be not more than 10 days prior to the date the notice is given, provided, that if the notice is given on or after the effective date of the merger or consolidation, the record date shall be such effective date. If no record date is fixed and the notice is given prior to the effective date, the record date shall be the close of business on the day next preceding the day on which the notice is given.

(e) Within 120 days after the effective date of the merger or consolidation, the surviving or resulting corporation or any stockholder who has complied with subsections (a) and (d) and who is otherwise entitled to appraisal rights, may commence an appraisal proceeding by filing a petition in the district court demanding a determination of the value of the stock of all such stockholders. Notwithstanding the foregoing, at any time within 60 days after the effective date of the merger or consolidation, any stockholder who has not commenced an appraisal proceeding or joined that proceeding as a named party shall have the right to withdraw such stockholder's demand for appraisal and to accept the terms offered upon the merger or consolidation. Within 120 days after the effective date of the merger or consolidation, any stockholder who has complied with the requirements of subsections (a) and (d), upon written request, shall be entitled to receive from the corporation surviving the merger or resulting from the consolidation a statement setting forth the aggregate number of shares not voted in favor of the merger or consolidation and with respect to which demands for appraisal have been received and the aggregate number of holders of such shares. Such written statement shall be mailed to the stockholder within 10 days after such stockholder's written request for such a statement is received by the surviving or resulting corporation or within 10 days after expiration of the period for delivery of demands for appraisal under subsection (d), whichever is later. Notwithstanding subsection (a), a person who is the beneficial owner of shares of such stock held either in a voting trust or by a nominee on behalf of such person may, in such person's own name, file a petition or request from the corporation the statement described in this subsection.

(f) Upon the filing of any such petition by a stockholder, service of a copy thereof shall be made upon the surviving or resulting corporation, which shall within 20 days after such service file in the office of the clerk of the court in which the petition was filed a duly verified list containing the names and addresses of all stockholders who have demanded payment for their shares and with whom agreements as to the value of their shares have not been reached by the surviving or resulting corporation. If the petition shall be filed by the surviving or resulting corporation, the petition shall be accompanied by such a duly verified list. The clerk of the court, if so ordered by the court, shall give notice of the time and place fixed for the hearing of such petition by registered or certified mail to the surviving or resulting corporation and to the stockholders shown on the list at the addresses therein stated. Such notice shall also be given by one or more publications at least one week before the day of the hearing, in a newspaper of general circulation published in the county in which the court is located or such publication as the court deems advisable. The forms of the notices by mail and by publication shall be approved by the court, and the costs thereof shall be borne by the surviving or resulting corporation.

(g) At the hearing on such petition, the court shall determine the stockholders who have complied with this section and who have become entitled to appraisal rights. The court may require the stockholders who have demanded an appraisal for their shares and who hold stock represented by certificates to submit their certificates of stock to the clerk of the court for notation thereon of the pendency of the appraisal proceedings; and if any stockholder fails to comply with such direction, the court may dismiss the proceedings as to such stockholder.

(h) After the court determines the stockholders entitled to an appraisal, the appraisal proceeding shall be conducted in accordance with the rules of the district court, including any rules specifically governing appraisal proceedings. Through such proceeding the court shall determine the fair value of the shares exclusive of any element of value arising from the accomplishment or expectation of the merger or consolidation, together with interest, if any, to be paid upon the amount determined to be the fair value. In determining such fair value, the court shall take into account all relevant factors. Unless the court in its discretion determines otherwise for good cause shown, interest from the effective date of the merger through the date of payment of the judgment shall be compounded quarterly and shall accrue at 5% over the federal reserve discount rate, including any surcharge, as established from time to time during the period between the effective date of the merger and the date of payment of the judgment. Upon application by the surviving or resulting corporation or by any stockholder entitled to participate in the appraisal proceeding, the court may, in its discretion, proceed to trial upon the appraisal prior to the final determination of the stockholders entitled to an appraisal. Any stockholder whose name appears on the list filed by the surviving or resulting corporation pursuant to subsection (f) and who has submitted such stockholder's certificates of stock to the clerk of the court, if such is required, may participate fully in all proceedings until it is finally determined that such stockholder is not entitled to appraisal rights under this section.

(i) The court shall direct the payment of the fair value of the shares, together with interest, if any, by the surviving or resulting corporation to the stockholders entitled thereto. Payment shall be so made to each such stockholder, in the case of holders of uncertificated stock forthwith, and the case of holders of shares represented by certificates upon the surrender to the corporation of the certificates representing such stock. The court's decree may be enforced as other decrees in the district court may be enforced, whether such surviving or resulting corporation be a corporation of this state or of any state.

(j) The costs of the proceeding may be determined by the court and taxed upon the parties as the court deems equitable in the circumstances. Upon application of a stockholder, the court may order all or a portion of the expenses incurred by any stockholder in connection with the appraisal proceeding, including, without limitation, reasonable attorney fees and the fees and expenses of experts, to be charged pro rata against the value of all the shares entitled to an appraisal.

(k) From and after the effective date of the merger or consolidation, no stockholder who has demanded appraisal rights as provided in subsection (d) shall be entitled to vote such stock for any purpose or to receive payment of dividends or other distributions on the stock, except dividends or other distributions payable to stockholders of record at a date which is prior to the effective date of the merger or consolidation; provided, however, that if no petition for an appraisal shall be filed within the time provided in subsection (e), or if such stockholder shall deliver to the surviving or resulting corporation a written withdrawal of such stockholder's demand for an appraisal and an acceptance of the merger or consolidation, either within 60 days after the effective date of the merger or consolidation as provided in subsection (e) or thereafter with the written approval of the corporation, then the right of such stockholder to an appraisal shall cease. Notwithstanding the foregoing, no appraisal proceeding in the district court shall be dismissed as to any stockholder without the approval of the court, and such approval may be conditioned upon such terms as the court deems just, except that this provision shall not affect the right of any stockholder who has not commenced an appraisal proceeding or joined that proceeding as a named party to withdraw such stockholder's demand for appraisal and to accept the terms offered upon the merger or consolidation within 60 days after the effective date of the merger or consolidation, as set forth in subsection (e).

(l) The shares of the surviving or resulting corporation to which the shares of such objecting stockholders would have been converted had they assented to the merger or consolidation shall have the status of authorized and unissued shares of the surviving or resulting corporation.

History: L. 1972, ch. 52, § 90; L. 1973, ch. 100, § 9; L. 1986, ch. 399, § 14; L. 1996, ch. 135, § 2; L. 2004, ch. 143, § 56; L. 2016, ch. 110, § 77; July 1.



17-6713 Merger or consolidation in accordance with business entity transactions act.

17-6713. Merger or consolidation in accordance with business entity transactions act. (a) A domestic corporation may merge or consolidate with or into any other entity in accordance with the business entity transactions act, K.S.A. 2016 Supp. 17-78-101 et seq., and amendments thereto.

(b) This section shall be part of and supplemental to the Kansas general corporation code, K.S.A. 17-6001 et seq., and amendments thereto.

History: L. 2009, ch. 47, § 42; July 1, 2010.






Article 68 DISSOLUTION AND DISPOSITION OF CORPORATE ASSETS

17-6801 Sale, lease or exchange of assets; consideration; procedure; abandonment of proposed sale, lease or exchange.

17-6801. Sale, lease or exchange of assets; consideration; procedure; abandonment of proposed sale, lease or exchange. (a) Every corporation may at any meeting of its board of directors or governing body sell, lease or exchange all or substantially all of its property and assets, including its goodwill and its corporate franchises, upon such terms and conditions and for such consideration, which may consist in whole or in part of money or other property, including shares of stock in, and other securities of, any other corporation or corporations, as its board of directors or governing body deems expedient and for the best interests of the corporation, when and as authorized by a resolution adopted at a meeting duly called upon at least 20 days' notice as follows: (1) By the holders of a majority of the outstanding stock of the corporation entitled to vote thereon; (2) in the case of nonstock corporations, other than those corporations that are the subject of the next paragraph, by a majority of the members entitled to vote for the election of the members of the governing body and any other members entitled to vote thereon under the articles of incorporation or the bylaws of such corporation; or (3) in the case of nonprofit nonstock corporations, other than a nonprofit dental service corporation organized and operated under the nonprofit dental service corporation act, K.S.A. 40-19a01 et seq., and amendments thereto, by a majority of the members entitled to vote for the election of the members of the governing body of the corporation and any other members entitled to vote thereon under the articles of incorporation or the bylaws of such corporation voting at such meeting. The notice of the meeting shall state that such a resolution will be considered.

(b) Notwithstanding authorization or consent to a proposed sale, lease or exchange of a corporation's property and assets by the stockholders or members, the board of directors or governing body may abandon such proposed sale, lease or exchange without further action by the stockholders or members, subject to the rights, if any, of third parties under any contract relating thereto.

(c) For purposes of this section only, the property and assets of the corporation include the property and assets of any subsidiary of the corporation. As used in this subsection, "subsidiary" means any entity wholly owned and controlled, directly or indirectly, by the corporation and includes, without limitation, corporations, partnerships, limited partnerships, limited liability partnerships, limited liability companies and statutory trusts. Notwithstanding subsection (a), except to the extent the articles of incorporation otherwise provide, no resolution by stockholders or members shall be required for a sale, lease or exchange of property and assets of the corporation to a subsidiary.

History: L. 1972, ch. 52, § 91; L. 1973, ch. 100, § 10; L. 2004, ch. 143, § 57; L. 2016, ch. 110, § 78; July 1.



17-6802 Mortgage or pledge of assets.

17-6802. Mortgage or pledge of assets. The authorization or consent of stockholders to the mortgage or pledge of a corporation's property and assets shall not be necessary, except to the extent that the articles of incorporation otherwise provide.

History: L. 1972, ch. 52, § 92; July 1.



17-6803 Dissolution prior to issuing shares or commencing business; procedure.

17-6803. Dissolution prior to issuing shares or commencing business; procedure. If a corporation has not issued shares or has not commenced the business for which the corporation was organized, a majority of the incorporators, or, if directors were named in the articles of incorporation or have been elected, a majority of the directors, may surrender all of the corporation's rights and franchises by filing in the office of the secretary of state a certificate, executed by a majority of the incorporators or directors, stating that: (a) No shares of stock have been issued or that the business or activity for which the corporation was organized has not been begun; (b) no part of the capital of the corporation has been paid or, if some capital has been paid, that the amount actually paid in for the corporation's shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto; (c) if the corporation has begun business but it has not issued shares, all debts of the corporation have been paid; (d) if the corporation has not begun business but has issued stock certificates, all issued stock certificates, if any, have been surrendered and canceled; and (e) all rights and franchises of the corporation are surrendered. Upon such certificate becoming effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto, the corporation shall be dissolved.

History: L. 1972, ch. 52, § 93; L. 2000, ch. 39, § 36; L. 2016, ch. 110, § 79; July 1.



17-6804 Dissolution; procedure; corporations having only two equal stockholders.

17-6804. Dissolution; procedure; corporations having only two equal stockholders. (a) If it should be deemed advisable in the judgment of the board of directors of any corporation that it should be dissolved, the board, after the adoption of a resolution to that effect by a majority of the whole board at any meeting called for that purpose, shall cause notice of the adoption of the resolution and of a meeting of stockholders to take action upon the resolution to be mailed to each stockholder entitled to vote thereon as of the record date for determining the stockholders entitled to notice of the meeting.

(b) At the meeting a vote shall be taken upon the proposed dissolution. If a majority of the outstanding stock of the corporation entitled to vote thereon shall vote for the proposed dissolution, a certificate of dissolution shall be filed with the secretary of state pursuant to subsection (d).

(c)  Dissolution of a corporation may also be authorized without action of the directors if all the stockholders entitled to vote thereon shall consent in writing and a certificate of dissolution shall be filed with the secretary of state pursuant to subsection (d).

(d) If dissolution is authorized in accordance with this section, a certificate of dissolution shall be executed and filed, and shall become effective, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7911, and amendments thereto. Such certificate of dissolution shall set forth:

(1) The name of the corporation;

(2) the date dissolution was authorized;

(3) that the dissolution has been authorized by the board of directors and stockholders of the corporation, in accordance with subsections (a) and (b), or that the dissolution has been authorized by all of the stockholders of the corporation entitled to vote on a dissolution, in accordance with subsection (c); and

(4) the names and addresses of the directors and officers of the corporation.

(e) The resolution authorizing a proposed dissolution may provide that notwithstanding authorization or consent to the proposed dissolution by the stockholders, or the members of a nonstock corporation pursuant to K.S.A. 17-6805, and amendments thereto, the board of directors or governing body may abandon such proposed dissolution without further action by the stockholders or members.

(f) Upon a certificate of dissolution becoming effective in accordance with K.S.A. 2016 Supp. 17-7911, and amendments thereto, the corporation shall be dissolved.

(g) If the stockholders of a corporation having only two stockholders, each of which owns 50% of the stock therein, are unable to agree upon the desirability of dissolving the corporation and disposing of the corporate assets, either stockholder may file with the district court a petition stating that it desires to dissolve the corporation and to dispose of the assets thereof in accordance with a plan to be agreed upon by both stockholders. Such petition shall have attached thereto a copy of the proposed plan of dissolution and distribution and a certificate stating that copies of such petition and plan have been transmitted in writing to the other stockholder and to the directors and officers of such corporation.

Unless both stockholders file with the district court: (1) Within three months of the date of the filing of such petition, a certificate stating that they have agreed on such plan, or a modification thereof; and (2) within one year from the date of the filing of such petition, a certificate stating that the distribution provided by such plan has been completed, the court may either: (A) Dissolve such corporation and, by appointment of one or more receivers with all the powers and title of a receiver appointed under K.S.A. 17-6808, and amendments thereto, may administer and wind up its affairs; (B) order the redemption of the stock of one of the stockholders on such terms as are just and equitable; or (C) decline to grant any relief. Either or both of the above periods of time may be extended by agreement of the stockholders, evidenced by a certificate filed with the court prior to the expiration of such period.

History: L. 1972, ch. 52, § 94; L. 1973, ch. 100, § 11; L. 1986, ch. 97, § 4; L. 1998, ch. 189, § 18; L. 2000, ch. 39, § 37; L. 2004, ch. 143, § 58; L. 2016, ch. 110, § 80; July 1.



17-6805 Same; nonstock corporations; procedure.

17-6805. Same; nonstock corporations; procedure. (a) Whenever it shall be desired to dissolve any nonstock corporation, the governing body shall perform all the acts necessary for dissolution which are required by K.S.A. 17-6804, and amendments thereto, to be performed by the board of directors of a corporation having capital stock. The following members of a nonstock corporation shall perform all the acts necessary for dissolution which are required by K.S.A. 17-6804, and amendments thereto, to be performed by the stockholders of a corporation having capital stock, including dissolution without action of the members of the governing body if all the members of the corporation entitled to vote thereon shall consent in writing and a certificate of dissolution shall be filed with the secretary of state pursuant to K.S.A. 17-6804(d), and amendments thereto: (1) Any members entitled to vote for the election of the members of its governing body and any other members entitled to vote for dissolution under the articles of incorporation or the bylaws of such corporation, except those corporations that are the subject of the next paragraph; or (2) in the case of a nonprofit nonstock corporation, other than a nonprofit dental service corporation organized and operated under the nonprofit dental service corporation act, K.S.A. 40-19a01 et seq., and amendments thereto, any members entitled to vote for the election of the members of its governing body and any other members entitled to vote for dissolution under the articles of incorporation or the bylaws of such corporation voting at the meeting. If there is no member entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the governing body, upon the adoption of a resolution to dissolve by the vote of a majority of members of its governing body then in office. In all other respects, the method and proceedings for the dissolution of a nonstock corporation shall conform as nearly as may be to the proceedings prescribed by K.S.A. 17-6804, and amendments thereto, for the dissolution of corporations having capital stock.

(b) If a nonstock corporation has not commenced the business for which the corporation was organized, a majority of the governing body or, if none, a majority of the incorporators may surrender all of the corporation's rights and franchises by filing in the office of the secretary of state a certificate, executed by a majority of the incorporators or governing body, conforming as nearly as may be to the certificate prescribed by K.S.A. 17-6803, and amendments thereto.

History: L. 1972, ch. 52, § 95; L. 1988, ch. 99, § 47; Revived and amend., L. 1988, ch. 100, § 47; L. 1992, ch. 270, § 21; L. 2000, ch. 39, § 38; L. 2016, ch. 110, § 81; July 1.



17-6805a Dissolution of nonprofit corporation; federal exemption; disposition of corporate assets.

17-6805a. Dissolution of nonprofit corporation; federal exemption; disposition of corporate assets. Notwithstanding any provision of law or the articles of incorporation, the articles of incorporation of each nonprofit corporation that qualifies otherwise for an exemption under section 501(c)(3) of the internal revenue code of 1986, 26 U.S.C. § 501(c)(3), shall be considered to contain the following provision:

Upon the dissolution of the corporation, assets shall be distributed for one or more exempt purposes within the meaning of section 501(c)(3) of the internal revenue code of 1986 or shall be distributed to the federal government, or to a state or local government, for a public purpose. Any such assets not so disposed of shall be disposed of by the district court of the county in which the principal office of the corporation is then located, exclusively for such purposes or to such organization or organizations, as the court shall determine, which are organized and operated exclusively for such purposes.

History: L. 1983, ch. 80, § 1; L. 2004, ch. 143, § 59; L. 2016, ch. 110, § 82; July 1.



17-6806 Payment of fees prior to dissolution.

17-6806. Payment of fees prior to dissolution. No corporation shall be dissolved under this act until all corporate fees due to or assessable by the state have been paid by the corporation.

History: L. 1972, ch. 52, § 96; L. 1973, ch. 100, § 12; L. 2005, ch. 157, § 9; Jan. 1, 2006.



17-6807 Continuation of corporation after dissolution for purposes of settling and closing business affairs.

17-6807. Continuation of corporation after dissolution for purposes of settling and closing business affairs. (a) All corporations, whether they expire by their own limitation or are otherwise dissolved, including revocation or forfeiture of articles of incorporation pursuant to K.S.A. 17-6812 or 17-7510, and amendments thereto, shall be continued, nevertheless, for the term of three years from such expiration or dissolution or for such longer period as the district court in its discretion shall direct, bodies corporate for the purpose of prosecuting and defending suits, whether civil, criminal or administrative, by or against them, and of enabling them gradually to settle and close their business, to dispose of and convey their property, to discharge their liabilities and to distribute to their stockholders any remaining assets, but not for the purpose of continuing the business for which the corporation was organized. With respect to any action, suit or proceeding begun by or against the corporation either prior to or within three years after the date of its expiration or dissolution, the action shall not abate by reason of the dissolution of the corporation. The corporation shall, solely for the purpose of such action, suit or proceeding, be continued as a body corporate beyond the three-year period and until any judgments, orders or decrees therein shall be fully executed, without the necessity for any special direction to that effect by the district court.

(b) K.S.A. 17-6808 through 17-6811 and K.S.A. 2016 Supp. 17-6808a, and amendments thereto, shall apply to any corporation that has expired by its own limitation, and when so applied, all references in those sections to a dissolved corporation or dissolution shall include a corporation that has expired by its own limitation and to such expiration, respectively.

History: L. 1972, ch. 52, § 97; L. 1973, ch. 100, § 13; L. 1988, ch. 99, § 48; Revived and amend., L. 1988, ch. 100, § 48; L. 2016, ch. 110, § 83; July 1.



17-6808 Trustees or receivers for dissolved corporations; appointment; powers.

17-6808. Trustees or receivers for dissolved corporations; appointment; powers. When any corporation organized under this code shall be dissolved in any manner whatever, the district court, on application of any creditor, stockholder or director of the corporation, or any other person who shows good cause therefor, at any time, may either appoint one or more of the directors of the corporation to be trustees, or appoint one or more persons to be receivers, of and for the corporation, to take charge of the corporation's property, and to collect the debts and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the corporation, if in being, that may be necessary for the final settlement of the unfinished business of the corporation. The powers of the trustees or receivers may be continued as long as the court shall think necessary for the purposes aforesaid.

History: L. 1972, ch. 52, § 98; L. 1988, ch. 99, § 49; Revived and amend., L. 1988, ch. 100, § 49; L. 2004, ch. 143, § 60; L. 2016, ch. 110, § 84; July 1.



17-6808a Notice to claimants; filing of claims.

17-6808a. Notice to claimants; filing of claims. (a) (1) After a corporation has been dissolved in accordance with the procedures set forth in this code, the corporation or any successor entity may give notice of the dissolution, requiring all persons having a claim against the corporation other than a claim against the corporation in a pending action, suit or proceeding to which the corporation is a party, to present their claims against the corporation in accordance with such notice. Such notice shall state:

(A) That all such claims must be presented in writing and must contain sufficient information reasonably to inform the corporation or successor entity of the identity of the claimant and the substance of the claim;

(B) the mailing address to which such a claim must be sent;

(C) the date by which such a claim must be received by the corporation or successor entity, which date shall be no earlier than 60 days from the date thereof;

(D) that such claim will be barred if not received by the date referred to in subsection (a)(1)(C);

(E) that the corporation or a successor entity may make distributions to other claimants and the corporation's stockholders or persons interested as having been such without further notice to the claimant; and

(F) the aggregate amount, on an annual basis, of all distributions made by the corporation to its stockholders for each of the three years prior to the date the corporation dissolved.

(2) Such notice shall also be published at least once a week for two consecutive weeks in a newspaper of general circulation in the county in which the office of the corporation's last resident agent in this state is located and in the corporation's principal place of business and, in the case of a corporation having $10,000,000 or more in total assets at the time of its dissolution, at least once in all editions of a daily newspaper with a national circulation. On or before the date of the first publication of such notice, the corporation or successor entity shall mail a copy of such notice by certified or registered mail, return receipt requested, to each known claimant of the corporation, including persons with claims asserted against the corporation in a pending action, suit or proceeding to which the corporation is a party.

(3) Any claim against the corporation required to be presented pursuant to this subsection is barred if a claimant who was given actual notice under this subsection does not present the claim to the dissolved corporation or successor entity by the date referred to in subsection (a)(1)(C).

(4) A corporation or successor entity may reject, in whole or in part, any claim made by a claimant pursuant to this subsection by mailing notice of such rejection by certified or registered mail, return receipt requested, to the claimant within 90 days after receipt of such claim and, in all events, at least 150 days before the expiration of the period described in K.S.A. 17-6807, and amendments thereto, except that in the case of a claim filed pursuant to K.S.A. 17-6905, and amendments thereto, against a corporation or successor entity for which a receiver or trustee has been appointed by the district court, the time period shall be as provided in K.S.A. 17-6906, and amendments thereto, and the 30-day appeal period provided for in K.S.A. 17-6906, and amendments thereto, shall be applicable. A notice sent by a corporation or successor entity pursuant to this subsection shall state that any claim rejected therein will be barred if an action, suit or proceeding with respect to the claim is not commenced within 120 days of the date thereof, and shall be accompanied by a copy of K.S.A. 17-6807 through 17-6809 and K.S.A. 2016 Supp. 17-6808a, and amendments thereto, and, in the case of a notice sent by a court-appointed receiver or trustee and as to which a claim has been filed pursuant to K.S.A. 17-6905, and amendments thereto, copies of K.S.A. 17-6905 and 17-6906, and amendments thereto.

(5) A claim against a corporation is barred if a claimant whose claim is rejected pursuant to subsection (a)(4) does not commence an action, suit or proceeding with respect to the claim no later than 120 days after the mailing of the rejection notice.

(b) (1) A corporation or successor entity electing to follow the procedures described in subsection (a) shall also give notice of the dissolution of the corporation to persons with contractual claims contingent upon the occurrence or nonoccurrence of future events or otherwise conditional or unmatured, and request that such persons present such claims in accordance with the terms of such notice. As used in this section and in K.S.A. 17-6810, and amendments thereto, the term "contractual claims" shall not include any implied warranty as to any product manufactured, sold, distributed or handled by the dissolved corporation. Such notice shall be in substantially the form, and sent and published in the same manner, as described in subsection (a)(1).

(2) The corporation or successor entity shall offer any claimant on a contract whose claim is contingent, conditional or unmatured such security as the corporation or successor entity determines is sufficient to provide compensation to the claimant if the claim matures. The corporation or successor entity shall mail such offer to the claimant by certified or registered mail, return receipt requested, within 90 days of receipt of such claim and, in all events, at least 150 days before the expiration of the period described in K.S.A. 17-6807, and amendments thereto. If the claimant offered such security does not deliver in writing to the corporation or successor entity a notice rejecting the offer within 120 days after receipt of such offer for security, the claimant shall be deemed to have accepted such security as the sole source from which to satisfy the claim against the corporation.

(c) (1) A corporation or successor entity which has given notice in accordance with subsection (a) shall petition the district court to determine the amount and form of security that will be reasonably likely to be sufficient to provide compensation for any claim against the corporation which is the subject of a pending action, suit or proceeding to which the corporation is a party other than a claim barred pursuant to subsection (a).

(2) A corporation or successor entity which has given notice in accordance with subsections (a) and (b) shall petition the district court to determine the amount and form of security that will be sufficient to provide compensation to any claimant who has rejected the offer for security made pursuant to subsection (b)(2).

(3) A corporation or successor entity which has given notice in accordance with subsection (a) shall petition the district court to determine the amount and form of security which will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity within five years after the date of dissolution or such longer period of time as the district court may determine, not to exceed 10 years after the date of dissolution. The district court may appoint a guardian ad litem in respect of any such proceeding brought under this subsection. The reasonable fees and expenses of such guardian, including all reasonable expert witness fees, shall be paid by the petitioner in such proceeding.

(d) The giving of any notice or making of any offer pursuant to this section shall not revive any claim then barred or constitute acknowledgment by the corporation or successor entity that any person to whom such notice is sent is a proper claimant and shall not operate as a waiver of any defense or counterclaim in respect of any claim asserted by any person to whom such notice is sent.

(e) As used in this section, the term "successor entity" shall include any trust, receivership or other legal entity governed by the laws of this state to which the remaining assets and liabilities of a dissolved corporation are transferred and which exists solely for the purposes of prosecuting and defending suits, by or against the dissolved corporation, enabling the dissolved corporation to settle and close the business of the dissolved corporation, to dispose of and convey the property of the dissolved corporation, to discharge the liabilities of the dissolved corporation and to distribute to the dissolved corporation's stockholders any remaining assets, but not for the purpose of continuing the business for which the dissolved corporation was organized.

(f) The time periods and notice requirements of this section shall, in the case of a corporation or successor entity for which a receiver or trustee has been appointed by the district court, be subject to variation by, or in the manner provided in, the rules of the district court.

(g) In the case of a nonstock corporation, any notice referred to in the last sentence of subsection (a)(4) shall include a copy of K.S.A. 2016 Supp. 17-6014, and amendments thereto. In the case of a nonprofit nonstock corporation, the provisions of this section regarding distributions to members shall not apply to the extent that those provisions conflict with any other applicable law or with that corporation's articles of incorporation or bylaws.

(h) This section shall be part of and supplemental to article 68 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 110, § 6; July 1.



17-6809 Jurisdiction and powers of district court.

17-6809. Jurisdiction and powers of district court. The district court shall have jurisdiction of any application prescribed in this article and of all questions arising in the proceedings thereon, and may make such orders and decrees and issue injunctions therein as justice and equity shall require.

History: L. 1972, ch. 52, § 99; L. 2016, ch. 110, § 85; July 1.



17-6810 Dissolved corporation or successor entity; payment of corporate debts; distribution to stockholders.

17-6810. Dissolved corporation or successor entity; payment of corporate debts; distribution to stockholders. (a) (1) A dissolved corporation or successor entity which has followed the procedures described in K.S.A. 2016 Supp. 17-6808a, and amendments thereto, shall:

(A) Pay the claims made and not rejected in accordance with K.S.A. 2016 Supp. 17-6808a(a), and amendments thereto;

(B) post the security offered and not rejected pursuant to K.S.A. 2016 Supp. 17-6808a(b)(2), and amendments thereto;

(C) post any security ordered by the district court in any proceeding under K.S.A. 2016 Supp. 17-6808a(c), and amendments thereto; and

(D) pay or make provision for all other claims that are mature, known and uncontested or that have been finally determined to be owing by the corporation or such successor entity.

(2) Such claims or obligations shall be paid in full and any such provision for payment shall be made in full if there are sufficient assets. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority, and, among claims of equal priority, ratably to the extent of assets legally available therefor. Any remaining assets shall be distributed to the stockholders of the dissolved corporation, except that such distribution shall not be made before the expiration of 150 days from the date of the last notice of rejections given pursuant to K.S.A. 2016 Supp. 17-6808a(a)(4), and amendments thereto. In the absence of actual fraud, the judgment of the directors of the dissolved corporation or the governing persons of such successor entity as to the provision made for the payment of all obligations under subsection (a)(1)(D) shall be conclusive.

(b) (1) A dissolved corporation or successor entity which has not followed the procedures described in K.S.A. 2016 Supp. 17-6808a, and amendments thereto, shall, prior to the expiration of the period described in K.S.A. 17-6807, and amendments thereto, adopt a plan of distribution pursuant to which the dissolved corporation or successor entity shall:

(A) Pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims known to the corporation or such successor entity;

(B) make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the corporation which is the subject of a pending action, suit or proceeding to which the corporation is a party; and

(C) make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the corporation or that have not arisen but that, based on facts known to the corporation or successor entity, are likely to arise or to become known to the corporation or successor entity within 10 years after the date of dissolution.

(2) The plan of distribution shall provide that such claims shall be paid in full and any such provision for payment made shall be made in full if there are sufficient assets. If there are insufficient assets, such plan shall provide that such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets legally available therefor. Any remaining assets shall be distributed to the stockholders of the dissolved corporation.

(c) Directors of a dissolved corporation or governing persons of a successor entity which has complied with subsection (a) or (b) shall not be personally liable to the claimants of the dissolved corporation.

(d) As used in this section, the term "successor entity" has the meaning set forth in K.S.A. 2016 Supp. 17-6808a(e), and amendments thereto.

(e) As used in this section, the term "priority" does not refer either to the order of payments set forth in subsection (a)(1) or to the relative times at which any claims mature or are reduced to judgment.

(f) In the case of a nonprofit nonstock corporation, provisions of this section regarding distributions to members shall not apply to the extent that those provisions conflict with any other applicable law or with that corporation's articles of incorporation or bylaws.

History: L. 1972, ch. 52, § 100; L. 2004, ch. 143, § 61; L. 2016, ch. 110, § 86; July 1.



17-6811 Liability of stockholders of dissolved corporations.

17-6811. Liability of stockholders of dissolved corporations. (a) A stockholder of a dissolved corporation the assets of which were distributed pursuant to K.S.A. 17-6810(a) or (b), and amendments thereto, shall not be liable for any claim against the corporation in an amount in excess of such stockholder's pro rata share of the claim or the amount so distributed to such stockholder, whichever is less.

(b) A stockholder of a dissolved corporation the assets of which were distributed pursuant to K.S.A. 17-6810(a), and amendments thereto, shall not be liable for any claim against the corporation on which an action, suit or proceeding is not begun prior to the expiration of the period described in K.S.A. 17-6807, and amendments thereto.

(c) The aggregate liability of any stockholder of a dissolved corporation for claims against the dissolved corporation shall not exceed the amount distributed to such stockholder in dissolution.

History: L. 1972, ch. 52, § 101; L. 2004, ch. 143, § 62; L. 2016, ch. 110, § 87; July 1.



17-6812 Revocation or forfeiture of articles of incorporation; jurisdiction and powers of district court; proceedings by attorney general.

17-6812. Revocation or forfeiture of articles of incorporation; jurisdiction and powers of district court; proceedings by attorney general. (a) The district court shall have jurisdiction to revoke or forfeit the articles of incorporation of any corporation for abuse, misuse or nonuse of its corporate powers, privileges or franchises. The attorney general shall, upon the attorney general's own motion or upon the relation of a proper party, proceed for this purpose by petition in the district court of the county in which the registered office of the corporation is located.

(b) The district court shall have power, by appointment of receivers or otherwise, to administer and wind up the affairs of any corporation whose articles of incorporation shall be revoked or forfeited by any court under any section of this code or otherwise, and to make such orders and decrees with respect thereto as shall be just and equitable respecting its affairs and assets and the rights of its stockholders and creditors.

(c) No proceeding shall be instituted under this section for nonuse of any corporation's powers, privileges or franchises during the first two years after its incorporation.

History: L. 1972, ch. 52, § 102; L. 2016, ch. 110, § 88; July 1.



17-6813 Dissolution or forfeiture of articles of incorporation by court decree or judgment; filing of decree or judgment.

17-6813. Dissolution or forfeiture of articles of incorporation by court decree or judgment; filing of decree or judgment. Whenever any corporation is dissolved or its articles of incorporation forfeited by decree or judgment of the district court, the decree or judgment shall be forthwith filed by the clerk of such district court in which the decree or judgment was entered and in the office of the secretary of state, and a note thereof shall be made by the secretary of state on the corporation's articles of incorporation.

History: L. 1972, ch. 52, § 103; L. 2016, ch. 110, § 89; July 1.






Article 69 INSOLVENCY; RECEIVERS

17-6901 Receivers for insolvent corporations; appointment; powers.

17-6901. Receivers for insolvent corporations; appointment; powers. Whenever a corporation shall be insolvent, the district court, on the application of any creditor or stockholder thereof, may appoint, at any time, one or more persons to be receivers of and for the corporation, to take charge of its assets, estate, effects, business and affairs, and to collect the outstanding debts, claims and property due and belonging to the corporation, with power to prosecute and defend, in the name of the corporation or otherwise, all claims or suits, to appoint an agent or agents under them and to do all other acts which might be done by the corporation and which may be necessary or proper. The powers of the receivers shall be such and shall continue so long as the court shall deem necessary.

History: L. 1972, ch. 52, § 104; July 1.



17-6902 Same; title to corporation's property; filing order of appointment; exceptions to section's application.

17-6902. Same; title to corporation's property; filing order of appointment; exceptions to section's application. (a) Trustees or receivers appointed by the district court of and for any corporation, and their respective survivors and successors, upon their appointment and qualification or upon the death, resignation or discharge of any co-trustee or co-receiver, shall be vested by operation of law and without any act or deed with the title of the corporation to all of its property, real, personal or mixed of whatsoever nature, kind, class or description, and wheresoever situate, except real estate situated outside this state.

(b) Within 20 days after the date of their qualification, trustees or receivers appointed by the court shall file in the office of the register of deeds of each county in this state in which any real estate belonging to the corporation may be situated, a certified copy of the order of their appointment and evidence of their qualification.

(c) This section shall not apply to receivers appointed pendente lite.

History: L. 1972, ch. 52, § 105; L. 2004, ch. 143, § 63; L. 2016, ch. 110, § 90; July 1.



17-6903 Same; notices to stockholders and creditors.

17-6903. Same; notices to stockholders and creditors. All notices required to be given to stockholders and creditors in any action in which a trustee or receiver for a corporation was appointed shall be given by the clerk of the district court or in the manner provided by any applicable section of the code of civil procedure, unless otherwise ordered by the district court.

History: L. 1972, ch. 52, § 106; L. 2004, ch. 143, § 64; L. 2016, ch. 110, § 91; July 1.



17-6904 Same; filing inventory of corporate assets and list of debts owing and receivable.

17-6904. Same; filing inventory of corporate assets and list of debts owing and receivable. As soon as convenient, trustees or receivers shall file in the office of the clerk of the district court of the county in which the proceeding is pending, a full and complete itemized inventory of all the assets of the corporation, which shall show their nature and probable value, and an account of all debts due from and to the corporation, as nearly as the same can be ascertained. They shall make a report to the court of their proceedings whenever and as often as the court shall direct.

History: L. 1972, ch. 52, § 107; L. 2004, ch. 143, § 65; L. 2016, ch. 110, § 92; July 1.



17-6905 Same; proof of claims by creditors; claims barred, when; notice.

17-6905. Same; proof of claims by creditors; claims barred, when; notice.  All creditors shall make proof under oath of their respective claims against the corporation and shall cause such proof of claim to be filed in the office of the clerk of the district court of the county in which the proceeding is pending within the time fixed by and in accordance with the procedure established by the district court. All creditors and claimants failing to do so, within the time limited by this section, or the time prescribed by the order of the court, may be barred by the court from participating in the distribution of the assets of the corporation. The court also may prescribe what notice, by publication or otherwise, shall be given to the creditors of the time fixed for the filing and making proof of claims.

History: L. 1972, ch. 52, § 108; L. 2004, ch. 143, § 66; L. 2016, ch. 110, § 93; July 1.



17-6906 Same; procedure for adjudicating creditors' claims; appeal.

17-6906. Same; procedure for adjudicating creditors' claims; appeal. (a) The clerk of the district court, immediately upon the expiration of the time fixed for the filing of claims, in compliance with the provisions of K.S.A. 17-6905, and amendments thereto, shall notify the trustee or receiver of the filing of the claims, and the trustee or receiver, within 30 days after receiving the notice, shall inspect the claims, and if the trustee or receiver or any creditor shall not be satisfied with the validity or correctness of the same, or any of them, the trustee or receiver shall forthwith notify the creditors whose claims are disputed of such decision. The trustee or receiver shall require all creditors whose claims are disputed to submit themselves to such examination in relation to their claims as the trustee or receiver shall direct, and the creditors shall produce such books and papers relating to their claims as shall be required. The trustee or receiver shall have power to examine, under oath or affirmation, all witnesses produced before the trustee or receiver touching the claims, and shall pass upon and allow or disallow the claims, or any part thereof, and notify the claimants of such determination.

(b)  Every creditor or claimant who shall have received notice from the receiver or trustee that such creditor's or claimant's claim has been disallowed in whole or in part may appeal to the district court within 30 days thereafter. The court, after hearing, shall determine the rights of the parties.

History: L. 1972, ch. 52, § 109; L. 2004, ch. 143, § 67; L. 2016, ch. 110, § 94; July 1.



17-6907 Same; sale of perishable or deteriorating property during pendency of litigation.

17-6907. Same; sale of perishable or deteriorating property during pendency of litigation. Whenever the property of a corporation is at the time of the appointment of a trustee or receiver encumbered with liens of any character, and the validity, extent or legality of any such lien is disputed or brought in question, and the property of the corporation is of a character which will deteriorate in value pending the litigation respecting the lien, the district court may order the receiver or trustee to sell the property of the corporation, clear of all encumbrances, at public or private sale, for the best price that can be obtained therefor. The net proceeds arising from the sale thereof, after deducting the costs of the sale, shall be paid into the court, there to remain subject to the order of the court, and to be disposed of as the court shall direct.

History: L. 1972, ch. 52, § 110; L. 2004, ch. 143, § 68; L. 2016, ch. 110, § 95; July 1.



17-6908 Same; compensation, costs and expenses.

17-6908. Same; compensation, costs and expenses. The district court, before making distribution of the assets of a corporation among the creditors or stockholders thereof, shall allow and pay out of the assets: (a) A reasonable compensation to the trustee or receiver for the trustee's or receiver's services; (b) the cost and expenses incurred in and about the execution of such trustee's or receiver's trust, including reasonable attorney fees; and (c) the costs of the proceedings in the court.

History: L. 1972, ch. 52, § 111; L. 2004, ch. 143, § 69; L. 2016, ch. 110, § 96; July 1.



17-6909 Same; substitution of receiver as plaintiff; abatement of actions.

17-6909. Same; substitution of receiver as plaintiff; abatement of actions. A trustee or receiver, upon application by the trustee or receiver in the court in which any suit is pending, shall be substituted as party plaintiff in the place of the corporation in any suit or proceeding which was so pending at the time of the trustee's or receiver's appointment. No action against a trustee or receiver of a corporation shall abate by reason of the trustee's or receiver's death, but, upon suggestion of the facts on the record, shall be continued against the trustee's or receiver's successor or against the corporation in case no new trustee or receiver is appointed.

History: L. 1972, ch. 52, § 112; L. 2004, ch. 143, § 70; L. 2016, ch. 110, § 97; July 1.



17-6910 Employee's lien for wages when corporation insolvent.

17-6910. Employee's lien for wages when corporation insolvent. Whenever any corporation of this state, or any foreign corporation doing business in this state, shall become insolvent, the employees doing labor or service of whatever character in the regular employ of the corporation, shall have a lien upon the assets thereof for the amount of the wages due to them, not exceeding two months' wages, respectively, which shall be paid prior to any other debt or debts of the corporation. The word "employee" as used in this section shall not be construed to include any of the officers of the corporation.

History: L. 1972, ch. 52, § 113; L. 2004, ch. 143, § 71; L. 2016, ch. 110, § 98; July 1.



17-6911 Discontinuance of liquidation of assets; dismissal of trustee or receiver.

17-6911. Discontinuance of liquidation of assets; dismissal of trustee or receiver. The liquidation of the assets and business of an insolvent corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event the district court in its discretion, and subject to such condition as it may deem appropriate, may dismiss the proceedings and direct the trustee or receiver to redeliver to the corporation all of its remaining property and assets.

History: L. 1972, ch. 52, § 114; L. 2004, ch. 143, § 72; L. 2016, ch. 110, § 99; July 1.



17-6912 Compromise or arrangement between corporation and stockholders or creditors.

17-6912. Compromise or arrangement between corporation and stockholders or creditors. (a) Whenever the provision permitted by subsection (b)(2) of K.S.A. 17-6002 is included in the original articles of incorporation of any corporation, all persons who become creditors or stockholders thereof shall be deemed to have become such creditors or stockholders subject in all respects to that provision and the same shall be absolutely binding upon them. Whenever that provision is inserted in the articles of incorporation of any such corporation by an amendment of its articles all persons who become creditors or stockholders of such corporation after such amendment shall be deemed to have become such creditors or stockholders subject in all respects to that provision, and the same shall be absolutely binding upon them.

(b) The district court may administer and enforce any compromise or arrangement made pursuant to the provision contained in subsection (b)(2) of K.S.A. 17-6002, and it may restrain pendente lite all actions and proceedings against any corporation with respect to which the court shall have begun the administration and enforcement of that provision. The court also may appoint a temporary receiver for such corporation, with such powers as it deems proper, and may make and enforce such rules as it deems necessary for the exercise of such jurisdiction.

History: L. 1972, ch. 52, § 115; July 1.



17-6913 Proceeding under the federal bankruptcy code of the United States; implementation.

17-6913. Proceeding under the federal bankruptcy code of the United States; implementation. (a) Any corporation of this state, an order for relief with respect to which has been entered pursuant to the federal bankruptcy reform act of 1978 (11 U.S.C. §§ 101 et seq.), may put into effect and carry out any decrees and orders of the court or judge in such bankruptcy proceeding, and may take any corporate action provided or directed by such decrees and orders, without further action by its directors or stockholders. Such power and authority may be exercised, and such corporate action may be taken, as may be directed by such decrees or orders, by the trustee or trustees of such corporation appointed or elected in the bankruptcy proceedings, or a majority thereof, or if none be appointed or elected and acting, by designated officers of the corporation, or by a representative appointed by the court or judge, with like effect as if exercised and taken by unanimous action of the directors and stockholders of the corporation.

(b) In the manner provided in subsection (a), but without limiting the generality or effect of the foregoing, such corporation may: Alter, amend or repeal its bylaws; constitute or reconstitute and classify or reclassify its board of directors, and name, constitute or appoint directors and officers in place of or in addition to all or some of the directors or officers then in office; amend its articles of incorporation, and make any change in its capital or capital stock, or any other amendment, change or alteration, or provision, authorized by this code; be dissolved, transfer all or part of its assets, merge or consolidate as permitted by this code, except that no stockholder shall have any statutory right of appraisal of such stockholder's stock; change the location of its registered office, change its resident agent and remove or appoint any agent to receive service of process; authorize and fix the terms, manner and conditions of, the issuance of bonds, debentures or other obligations, whether or not convertible into stock of any class, or bearing warrants or other evidences of optional rights to purchase or subscribe for stock of any class; or lease its property and franchises to any corporation, if permitted by law.

(c) A certificate of any amendment, change or alteration, or of dissolution, or any agreement of merger or consolidation, made by such corporation pursuant to the provisions of this section, shall be filed with the secretary of state in accordance with K.S.A. 2016 Supp. 17-7910, and amendments thereto, and, subject to K.S.A. 2016 Supp. 17-7911, and amendments thereto, shall thereupon become effective in accordance with its terms and the provisions of this subsection. Such certificate, agreement of merger or other instrument shall be made and executed, as may be directed by such decrees or orders, by the trustee or trustees appointed or elected in the bankruptcy proceedings, or a majority thereof, or, if none be appointed or elected and acting, by the officers of the corporation, or by a representative appointed by the court, and shall certify that provision for the making of such certificate, agreement or instrument is contained in a decree or order of a court having jurisdiction of a proceeding under the federal bankruptcy reform act of 1978 (11 U.S.C. §§ 101 et seq.).

(d) The provisions of this section shall cease to apply to such corporation upon the entry of a final decree in the bankruptcy proceedings closing the case and discharging the trustee or trustees, if any, will not affect the validity of any act previously performed pursuant to subsections (a) through (c).

(e) On filing any certificate, agreement, report or other paper made or executed pursuant to the provisions of this section, there shall be paid to the secretary of state for the use of the state the same fees as are payable by corporations not in bankruptcy upon the filing of like certificates, agreements, reports or other papers.

History: L. 1972, ch. 52, § 116; L. 1999, ch. 39, § 16; L. 2000, ch. 39, § 39; L. 2016, ch. 110, § 100; July 1.






Article 70 EXTENSION, RENEWAL OR REINSTATEMENT OF CORPORATE STATUS

17-7001 Revocation of voluntary dissolution; procedure; effect.

17-7001. Revocation of voluntary dissolution; procedure; effect. (a) At any time prior to the expiration of three years following the dissolution of a corporation pursuant to K.S.A. 17-6804, and amendments thereto, or, at any time prior to the expiration of such longer period as the court may have directed pursuant to K.S.A. 17-6807, and amendments thereto, a corporation may revoke the dissolution theretofore effected by it in the following manner:

(1) For purposes of this section, the term "stockholders" shall mean the stockholders of record on the date the dissolution became effective.

(2) The board of directors shall adopt a resolution recommending that the dissolution be revoked and directing that the question of the revocation be submitted to a vote at a special meeting of stockholders.

(3) Notice of the special meeting of stockholders shall be given in accordance with K.S.A. 17-6512, and amendments thereto, to each of the stockholders.

(4) At the meeting, a vote of the stockholders shall be taken on a resolution to revoke the dissolution. If a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution shall be voted for the resolution, a certificate of revocation of dissolution shall be executed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, which shall state:

(A) The name of the corporation;

(B) the address of the corporation's registered office in this state, which shall be stated in accordance with K.S.A. 2016 Supp. 17-7924(c), and amendments thereto, and the name of its resident agreement [agent] at such address;

(C) the names and respective addresses of its officers;

(D) the names and respective addresses of its directors; and

(E) that a majority of the stock of the corporation which was outstanding and entitled to vote upon a dissolution at the time of its dissolution have voted in favor of a resolution to revoke the dissolution, or that, if applicable, in lieu of a meeting and vote of stockholders, the stockholders have given their written consent to the revocation in accordance with K.S.A. 17-6518, and amendments thereto.

(b) Upon the filing in the office of the secretary of state of the certificate of revocation of dissolution, the revocation of the dissolution shall become effective and the corporation may again carry on its business.

(c) Upon the filing of the certificate with the secretary of state to which subsection (b) refers, the provisions of K.S.A. 17-6501(c), and amendments thereto, shall govern, and the period of time the corporation was in dissolution shall be included within the calculation of the 30-day and 13-month periods to which K.S.A. 17-6501(c), and amendments thereto, refers. An election of directors, however, may be held at the special meeting of stockholders to which subsection (a) refers, and in that event, that meeting of stockholders shall be deemed an annual meeting of stockholders for purposes of K.S.A. 17-6501(c), and amendments thereto.

(d) If, after the dissolution became effective, any other entity identified in K.S.A. 2016 Supp. 17-7918, and amendments thereto, shall have adopted the same name as the corporation, or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation, or any foreign covered entity shall have qualified to do business in this state under the same name as the corporation or under a name so nearly similar thereto as not to distinguish it from the corporation, then, in such case, the corporation shall not be reinstated under the same name which it bore when its dissolution became effective, but shall adopt and be reinstated under some other name, and in such case the certificate to be filed under this section shall set forth the name borne by the corporation at the time its dissolution became effective and the new name under which the corporation is to be reinstated.

(e) Nothing in this section shall be construed to affect the jurisdiction or power of the district court under K.S.A. 17-6808 and 17-6809, and amendments thereto.

(f) At any time prior to the expiration of three years following the dissolution of a nonstock corporation pursuant to K.S.A. 17-6805, and amendments thereto, or, at any time prior to the expiration of such longer period as the district court may have directed pursuant to K.S.A. 17-6807, and amendments thereto, a nonstock corporation may revoke the dissolution effected by it in a manner analogous to that by which the dissolution was authorized, including: (1) If applicable, a vote of the members entitled to vote, if any, on the dissolution; and (2) the filing of a certificate of revocation of dissolution containing information comparable to that required by subsection (a)(4). Notwithstanding the foregoing, only subsections (b), (d) and (e) shall apply to nonstock corporations.

History: L. 1972, ch. 52, § 117; L. 1998, ch. 189, § 19; L. 2000, ch. 39, § 40; L. 2004, ch. 143, § 73; L. 2016, ch. 110, § 101; July 1.



17-7002 Extension, renewal or reinstatement of articles of incorporation; new registered office and resident agent; procedures; effect; nonstock corporations.

17-7002. Extension, renewal or reinstatement of articles of incorporation; new registered office and resident agent; procedures; effect; nonstock corporations. (a) As used in this section, the term: (1) "Articles of incorporation" includes the articles of incorporation of a corporation organized under any special act or any law of this state; and (2) "authority to engage in business" includes the registration of any foreign corporation under K.S.A. 2016 Supp. 17-7931, and amendments thereto.

(b) Any corporation may, at any time before the expiration of the time limited for its existence and any corporation whose articles of incorporation or authority to engage in business has become forfeited or void pursuant to this code and any corporation whose articles of incorporation or authority to engage in business has expired by reason of failure to renew it or whose articles of incorporation or authority to engage in business has been renewed, but, through failure to comply strictly with the provisions of this code, the validity of whose renewal has been brought into question, at any time procure an extension, renewal or reinstatement of its articles of incorporation, if a domestic corporation, or its authority to engage in business, if a foreign corporation, together with all the rights, franchises, privileges and immunities and subject to all of its duties, debts and liabilities which had been secured or imposed by its original articles of incorporation, and all amendments thereto, or by its authority to engage in business, as the case may be, by complying with the requirements of this section.

(c) The extension, renewal or reinstatement of the articles of incorporation or authority to engage in business may be procured by executing and filing a certificate in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto.

(d) The certificate required by subsection (c) shall state:

(1) The name of the corporation, which shall be the existing name of the corporation or the name it bore when its articles of incorporation or authority to engage in business expired, except as provided in subsection (f) and the date of filing of its original articles of incorporation with the secretary of state;

(2) the address of the corporation's registered office in this state, which shall be stated in accordance with K.S.A. 2016 Supp. 17-7924(c), and amendments thereto, and the name of its resident agent at such address;

(3) whether or not the renewal, or reinstatement is to be perpetual and, if not perpetual, the time for which the renewal or reinstatement is to continue and, in case of renewal before the expiration of the time limited for its existence, the date when the renewal is to commence, which shall be prior to the date of the expiration of the old articles of incorporation or authority to engage in business which it is desired to renew;

(4) that the corporation desiring to be renewed or reinstated and so renewing or reinstating its corporate existence was duly organized under the laws of the state of its original incorporation;

(5) the date when the articles of incorporation or the authority to engage in business would expire, if such is the case, or such other facts as may show that the articles of incorporation or the authority to engage in business has become forfeited or void pursuant to this code, or that the validity of any renewal has been brought into question; and

(6) that the certificate for reinstatement is filed by authority of those who were directors or members of the governing body of the corporation at the time its articles of incorporation or the authority to engage in business expired, or who were elected directors or members of the governing body of the corporation as provided in subsection (h).

(e) Upon the filing of the certificate in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, the corporation shall be renewed or reinstated with the same force and effect as if its articles of incorporation or authority to engage in business had not been forfeited or void pursuant to this code or had not expired by limitation. Such reinstatement shall validate all contracts, acts, matters and things made, done and performed within the scope of its articles of incorporation or authority to engage in business by the corporation, its officers and agents during the time when its articles of incorporation or authority to engage in business was forfeited or void pursuant to this code, or after their expiration by limitation, with the same force and effect and to all intents and purposes as if the articles of incorporation had at all times remained in full force and effect. All real and personal property, rights and credits, which belonged to the corporation at the time its articles of incorporation or authority to engage in business became forfeited or void pursuant to this code, or expired by limitation and which were not disposed of prior to the time of its renewal or reinstatement shall be vested in the corporation after its renewal or reinstatement, as fully and amply as they were held by the corporation at and before the time its articles of incorporation or authority to engage in business became forfeited or void pursuant to this code, or expired by limitation, and the corporation after its renewal or reinstatement shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its officers and agents prior to its reinstatement, as if its articles of incorporation or authority to engage in business had at all times remained in full force and effect.

(f) If, since the articles of incorporation became forfeited or void pursuant to this code, or expired by limitation, any other corporation organized under the laws of this state shall have adopted the same name as the corporation sought to be renewed or reinstated or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation to be renewed or reinstated, or any foreign corporation registered in accordance with K.S.A. 2016 Supp. 17-7931, and amendments thereto, shall have adopted the same name as the corporation sought to be renewed or reinstated, or shall have adopted a name so nearly similar thereto as not to distinguish it from the corporation to be renewed or reinstated, then in such case the corporation to be renewed or reinstated shall not be renewed under the same name which it bore when its articles of incorporation became forfeited or void pursuant to this code or expired, but shall adopt or be renewed under some other name; and in such case the certificate to be filed under the provisions of this section shall set forth the name borne by the corporation at the time its articles of incorporation became forfeited or void pursuant to this code, or expired and the new name under which the corporation is to be renewed or reinstated.

(g) Any corporation that renews or reinstates its articles of incorporation or authority to engage in business under this code shall file all annual reports and pay to the secretary of state an amount equal to all fees and any penalties thereon due. Nonprofit corporations shall file only the annual reports for the three most recent reporting periods, but shall pay all fees due.

(h) If a sufficient number of the last acting officers of any corporation desiring to renew or reinstate its articles of incorporation are not available by reason of death, unknown address or refusal or neglect to act, the directors of the corporation or those remaining on the board, even if only one, may elect successors to such officers. In any case where there shall be no directors of the corporation available for the purposes aforesaid, the stockholders may elect a full board of directors, as provided by the bylaws of the corporation, and the board shall then elect such officers as are provided by law, by the articles of incorporation or by the bylaws to carry on the business and affairs of the corporation. A special meeting of the stockholders for the purposes of electing directors may be called by any officer, director or stockholder upon notice given in accordance with K.S.A. 17-6512, and amendments thereto.

(i) After a reinstatement of the articles of incorporation of the corporation shall have been effected, the provisions of K.S.A. 17-6501(c), and amendments thereto, shall govern and the period of time the articles of incorporation of the corporation was forfeited pursuant to this code, or after its expiration by limitation, shall be included within the calculation of the 30-day and 13-month periods to which K.S.A. 17-6501(c), and amendments thereto, refers. A special meeting of stockholders held in accordance with subsection (h) shall be deemed an annual meeting of the stockholders for purposes of K.S.A. 17-6501(c), and amendments thereto.

(j) Whenever it shall be desired to renew or reinstate the articles of incorporation or authority to engage in business of any nonstock corporation, the governing body shall perform all the acts necessary for the renewal or reinstatement of the articles of incorporation of the corporation or its authority to engage in business which are performed by the board of directors in the case of a corporation having capital stock, and the members of any nonstock corporation who are entitled to vote for the election of members of its governing body and any other members entitled to vote for dissolution under the articles of incorporation or bylaws of such corporation, shall perform all the acts necessary for the renewal or reinstatement of the articles of incorporation of the corporation or its authority to engage in business which are performed by the stockholders in the case of a corporation having capital stock. In all other respects, the procedure for the renewal or reinstatement of the articles of incorporation or authority to engage in business of a nonstock corporation shall conform, as nearly as may be applicable, to the procedure prescribed in this section for the renewal or revival of the articles of incorporation of a corporation having capital stock, except that subsection (i) shall not apply to nonstock corporations.

History: L. 1972, ch. 52, § 118; L. 1973, ch. 100, § 14; L. 1989, ch. 80, § 1; L. 1993, ch. 163, § 8; L. 1994, ch. 182, § 2; L. 1998, ch. 189, § 20; L. 1999, ch. 41, § 11; L. 2000, ch. 39, § 41; L. 2005, ch. 157, § 10; L. 2007, ch. 81, § 6; L. 2015, ch. 65, § 3; L. 2016, ch. 110, § 102; July 1.



17-7003 Same; status of corporation.

17-7003. Same; status of corporation. Any corporation desiring to renew, extend and continue its corporate existence, shall, upon complying with the provisions of K.S.A. 17-7002, and amendments thereto, continue for the time stated in its certificate of renewal, as a corporation and shall, in addition to the rights, privileges and immunities conferred by its articles of incorporation, possess and enjoy all the benefits of this code, which are applicable to the nature of its business, and shall be subject to the restrictions and liabilities by this code imposed on such corporations.

History: L. 1972, ch. 52, § 119; L. 2004, ch. 143, § 74; L. 2016, ch. 110, § 103; July 1.






Article 71 ACTIONS AGAINST CORPORATIONS, DIRECTORS, OFFICERS OR STOCKHOLDERS

17-7101 Actions against officers, directors or stockholders for debts of corporation; unsatisfied judgment against corporation.

17-7101. Actions against officers, directors or stockholders for debts of corporation; unsatisfied judgment against corporation. (a) When the officers, directors or stockholders of any corporation shall be liable by the provisions of this code to pay the debts of the corporation, or any part thereof, any person to whom they are liable may have an action against any one or more of them. The petition in any such action shall state the claim against the corporation and the ground on which the plaintiff expects to charge the defendants personally.

(b) No suit shall be brought against any officer, director or stockholder for any debt of a corporation of which such person is an officer, director or stockholder, until judgment be obtained therefor against the corporation and execution thereon returned unsatisfied.

History: L. 1972, ch. 52, § 120; L. 1973, ch. 100, § 15; L. 2016, ch. 110, § 104; July 1.



17-7102 Action by officer, director or stockholder against corporation for corporate debt paid.

17-7102. Action by officer, director or stockholder against corporation for corporate debt paid. When any officer, director or stockholder shall pay any debt of a corporation for which such person is made liable by the provisions of this code, such person may recover the amount so paid in an action against the corporation for money paid for its use. In any such action, only the property of the corporation shall be liable to be taken, and not the property of any stockholder.

History: L. 1972, ch. 52, § 121; L. 2016, ch. 110, § 105; July 1.



17-7103 Effect of certain transactions on liability.

17-7103. Effect of certain transactions on liability. The liability of a corporation of this state, or the stockholders, directors or officers thereof, or the rights or remedies of the creditors thereof, or of persons doing or transacting business with the corporation, shall not in any way be lessened or impaired by the voluntary transfer or sale of the assets, properties and other rights of the corporation, or by the increase or decrease in the capital stock of the corporation, or by its merger or consolidation with one or more corporations, or other entities, or by any change or amendment in its articles of incorporation.

History: L. 1972, ch. 52, § 122; L. 2004, ch. 143, § 75; Jan. 1, 2005.



17-7104 Defective organization of corporation not a defense; judicial inquiry into regularity or validity of corporate organization.

17-7104. Defective organization of corporation not a defense; judicial inquiry into regularity or validity of corporate organization. (a) No domestic or foreign corporation shall be permitted to set up or rely upon the want of legal organization as a defense to any action against it; nor shall any person transacting business with such corporation, or sued for injury done to its property, be permitted to rely upon such want of legal organization as a defense.

(b) This section shall not be construed to prevent judicial inquiry into the regularity or validity of the organization of a corporation, or its lawful possession of any corporate power it may assert in any other suit or proceeding where its corporate existence or the power to exercise the corporate rights it asserts is challenged, and evidence tending to sustain the challenge shall be admissible in any such suit or proceeding.

History: L. 1972, ch. 52, § 123; L. 2004, ch. 143, § 76; Jan. 1, 2005.



17-7105 Usury not a defense by corporation.

17-7105. Usury not a defense by corporation. No corporation shall plead any statute against usury in any court in any suit instituted to enforce the payment of any bond, note or other evidence of indebtedness issued or assumed by it.

History: L. 1972, ch. 52, § 124; July 1.






Article 72 CLOSE CORPORATIONS

17-7201 Laws applicable to close corporations.

17-7201. Laws applicable to close corporations. (a) K.S.A. 17-7201 through 17-7216, and amendments thereto, apply to all close corporations, as defined in K.S.A. 17-7202, and amendments thereto. Unless a corporation elects to become a close corporation under the foregoing sections in the manner prescribed therein, it shall be subject in all respects to the provisions of this code, except the provisions of K.S.A. 17-7201 through 17-7216, and amendments thereto.

(b) All provisions of this code shall be applicable to all close corporations, as defined in K.S.A. 17-7202, and amendments thereto, except as otherwise provided in K.S.A. 17-7201 through 17-7216, and amendments thereto.

History: L. 1972, ch. 52, § 125; L. 2016, ch. 110, § 106; July 1.



17-7202 Close corporation defined; contents of articles of incorporation; effect of joint held stock.

17-7202. Close corporation defined; contents of articles of incorporation; effect of joint held stock. (a) A close corporation is a corporation organized under this act whose articles of incorporation contain the provisions required by K.S.A. 17-6002, and amendments thereto, and, in addition, provide that:

(1) All of the corporation's issued stock of all classes, exclusive of treasury shares, shall be held of record by not more than a specified number of persons, not exceeding 35; and

(2) All of the issued stock of all classes shall be subject to one or more of the restrictions on transfer permitted by K.S.A. 17-6426, and amendments thereto; and

(3) The corporation shall make no offering of any of its stock of any class which would constitute a "public offering" within the meaning of the United States securities act of 1933, as it may be amended from time to time.

(b) The articles of incorporation of a close corporation may set forth the qualifications of stockholders, either by specifying classes of persons who shall be entitled to be holders of record of stock of any class, or by specifying classes of persons who shall not be entitled to be holders of stock of any class, or both.

(c) For purposes of determining the number of holders of record of the stock of a close corporation, stock which is held in joint or common tenancy or by the entireties shall be treated as held by one stockholder.

History: L. 1972, ch. 52, § 126; L. 2004, ch. 143, § 77; Jan. 1, 2005.



17-7203 Formation of close corporation.

17-7203. Formation of close corporation. A close corporation shall be formed in accordance with K.S.A. 17-6001 and 17-6002 and K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, except that:

(a) Its articles of incorporation shall contain a heading stating the name of the corporation and that it is a close corporation; and

(b) its articles of incorporation shall contain the provisions required by K.S.A. 17-7202, and amendments thereto.

History: L. 1972, ch. 52, § 127; L. 2016, ch. 110, § 107; July 1.



17-7204 Election of existing corporation to become close corporation.

17-7204. Election of existing corporation to become close corporation. Any corporation organized under the Kansas general corporation code may become a close corporation under K.S.A. 17-7201 through 17-7216, and amendments thereto, by executing and filing, in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, a certificate of amendment of its articles of incorporation which shall contain: (a) A statement that it elects to become a close corporation; (b) the provisions required by K.S.A. 17-7202, and amendments thereto, to appear in the articles of incorporation of a close corporation; and (c) a heading stating the name of the corporation and that it is a close corporation. Such amendment shall be adopted in accordance with the requirements of K.S.A. 17-6601 or 17-6602, and amendments thereto, except that it must be approved by a vote of the holders of record of at least 2/3 of the shares of each class of stock of the corporation which are outstanding.

History: L. 1972, ch. 52, § 128; L. 1973, ch. 100, § 16; L. 1998, ch. 189, § 21; L. 2000, ch. 39, § 42; L. 2016, ch. 110, § 108; July 1.



17-7205 Limitations on continuation of close corporation status.

17-7205. Limitations on continuation of close corporation status. A close corporation continues to be such and to be subject to the provisions of K.S.A. 17-7201 through 17-7216, and amendments thereto, until:

(a) It files with the secretary of state a certificate of amendment deleting from its articles of incorporation the provisions required or permitted by K.S.A. 17-7202, and amendments thereto, to be stated in the articles of incorporation to qualify it as a close corporation; or

(b) any one of the provisions or conditions required or permitted by K.S.A. 17-7202, and amendments thereto, to be stated in the articles of incorporation to qualify a corporation as a close corporation has been breached, in fact, and neither the corporation nor any of its stockholders takes the steps required by K.S.A. 17-7208, and amendments thereto, to prevent such loss of status or to remedy such breach.

History: L. 1972, ch. 52, § 129; L. 2016, ch. 110, § 109; July 1.



17-7206 Voluntary termination of status as close corporation; amendment of articles of incorporation; vote required.

17-7206. Voluntary termination of status as close corporation; amendment of articles of incorporation; vote required. (a) A corporation may voluntarily terminate its status as a close corporation and cease to be subject to the provisions of this code relating thereto by amending its articles of incorporation to delete therefrom the additional provisions required or permitted by K.S.A. 17-7202, and amendments thereto, to be stated in the articles of incorporation of a close corporation. Any such amendment shall be adopted and shall become effective in accordance with K.S.A. 17-6602, and amendments thereto, except that it must be approved by vote of the holders of record of at least 2/3 of the shares of each class of stock of the corporation which are outstanding.

(b) The articles of incorporation of a close corporation may provide that on any amendment to terminate its status as a close corporation, a vote greater than 2/3 or a vote of all shares of any class shall be required; and if the articles of incorporation contain such a provision, that provision shall not be amended, repealed or modified by any vote less than such greater vote.

History: L. 1972, ch. 52, § 130; L. 2016, ch. 110, § 110; July 1.



17-7207 Issuance or transfer of stock of close corporation in breach of restrictions or conditions thereon; effect; conclusive presumptions; transfer defined; applicability and effect of section.

17-7207. Issuance or transfer of stock of close corporation in breach of restrictions or conditions thereon; effect; conclusive presumptions; transfer defined; applicability and effect of section. (a) If stock of a close corporation is issued or transferred to any person who is not entitled under any provision of the articles of incorporation permitted by K.S.A. 17-7202(b), and amendments thereto, to be a holder of record of stock of such corporation, and if the certificate for such stock conspicuously notes or the corporation has notified the registered owner of uncertificated stock pursuant to K.S.A. 17-6401(f), and amendments thereto, of the qualifications of the persons entitled to be holders of record thereof, such person is conclusively presumed to have notice of the fact of such person's ineligibility to be a stockholder.

(b) If the articles of incorporation of a close corporation state the number of persons, not in excess of 35, who are entitled to be holders of record of its stock, and if the certificate for such stock conspicuously states or the corporation has notified the registered owner of uncertificated stock pursuant to K.S.A. 17-6401(f), and amendments thereto, of such number, and if the issuance or transfer of stock to any person would cause the stock to be held by more than such number of persons, the person to whom such stock is issued or transferred is conclusively presumed to have notice of this fact.

(c) If a stock certificate of any close corporation conspicuously notes or the corporation has notified the registered owner of uncertificated stock pursuant to K.S.A. 17-6401(f), and amendments thereto, of the fact of a restriction on transfer of stock of the corporation, and the restriction is one which is permitted by K.S.A. 17-6426, and amendments thereto, the transferee of the stock is conclusively presumed to have notice of the fact that such person has acquired stock in violation of the restriction, if such acquisition violates the restriction.

(d) Whenever any person to whom stock of a close corporation has been issued or transferred has, or is conclusively presumed under this section to have, notice either that: (1) Such person is a person not eligible to be a holder of stock of the corporation; (2) transfer of stock to such person would cause the stock of the corporation to be held by more than the number of persons permitted by its articles of incorporation to hold stock of the corporation; or (3) the transfer of stock is in violation of a restriction on transfer of stock, the corporation, at its option, may refuse to register transfer of the stock into the name of the transferee.

(e) The provisions of subsection (d) shall not be applicable if the transfer of stock, even though otherwise contrary to subsection (a), (b) or (c), has been consented to by all the stockholders of the close corporation, or if the close corporation has amended its articles of incorporation in accordance with K.S.A. 17-7206, and amendments thereto.

(f) The term "transfer," as used in this section, is not limited to a transfer for value.

(g) The provisions of this section do not impair in any way any rights of a transferee regarding any right to rescind the transaction or to recover under any applicable warranty, express or implied.

History: L. 1972, ch. 52, § 131; L. 2009, ch. 23, § 1; L. 2016, ch. 110, § 111; July 1.



17-7208 Breach of condition necessary to status as close corporation; proceeding to prevent loss of status; jurisdiction and powers of district court.

17-7208. Breach of condition necessary to status as close corporation; proceeding to prevent loss of status; jurisdiction and powers of district court. (a) If any event occurs, as a result of which one or more of the provisions or conditions included in a close corporation's articles of incorporation, pursuant to K.S.A. 17-7202, and amendments thereto, to qualify it as a close corporation has been breached, the corporation's status as a close corporation shall terminate unless:

(1) Within 30 days after the occurrence of the event, or within 30 days after the event has been discovered, whichever is later, the corporation files with the secretary of state a certificate, executed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto, stating that a specified provision or condition included in its articles of incorporation pursuant to K.S.A. 17-7202, and amendments thereto, to qualify it as a close corporation has ceased to be applicable, and furnishes a copy of such certificate to each stockholder; and

(2) the corporation concurrently with the filing of such certificate takes such steps as are necessary to correct the situation which threatens its status as a close corporation, including, without limitation, the refusal to register the transfer of stock which has been wrongfully transferred as provided by K.S.A. 17-7207, and amendments thereto, or a proceeding under subsection (b).

(b) The district court, upon the suit of the corporation or any stockholder, shall have jurisdiction to issue all orders necessary to prevent the corporation from losing its status as a close corporation, or to restore its status as a close corporation, by enjoining or setting aside any act or threatened act on the part of the corporation or a stockholder which would be inconsistent with any of the provisions or conditions required or permitted by K.S.A. 17-7202, and amendments thereto, to be stated in the articles of incorporation for a close corporation, unless it is an act approved in accordance with K.S.A. 17-7206, and amendments thereto. The district court may enjoin or set aside any transfer or threatened transfer of stock of a close corporation which is contrary to the terms of its articles of incorporation or of any transfer restriction permitted by K.S.A. 17-6426, and amendments thereto, and may enjoin any public offering, as defined in K.S.A. 17-7202, and amendments thereto, or threatened public offering of stock of the close corporation.

History: L. 1972, ch. 52, § 132; L. 2000, ch. 39, § 43; L. 2016, ch. 110, § 112; July 1.



17-7209 Invalid transfer of close corporation's security; corporate option.

17-7209. Invalid transfer of close corporation's security; corporate option. If a restriction on the transfer of a security of a close corporation is held not to be authorized by K.S.A. 17-6426, and amendments thereto, the corporation, nevertheless, shall have an option, for a period of 30 days after the judgment setting aside the restriction becomes final, to acquire the restricted security at a price which is agreed upon by the parties, or if no agreement is reached as to price, then at the fair value as determined by the district court. In order to determine fair value, the court may appoint an appraiser to receive evidence and report to the court such appraiser's findings and recommendation as to fair value.

History: L. 1972, ch. 52, § 133; L. 2016, ch. 110, § 113; July 1.



17-7210 Agreement of stockholders to restrict discretion or powers of board of directors of close corporation.

17-7210. Agreement of stockholders to restrict discretion or powers of board of directors of close corporation. A written agreement among the stockholders of a close corporation holding a majority of the outstanding stock entitled to vote, whether solely among themselves or with a party not a stockholder, is not invalid, as between the parties to the agreement, on the ground that it so relates to the conduct of the business and affairs of the corporation as to restrict or interfere with the discretion or powers of the board of directors. The effect of any such agreement shall be to relieve the directors and impose upon the stockholders who are parties to the agreement the liability for managerial acts or omissions which is imposed on directors, to the extent and so long as the discretion or powers of the board in its management of corporate affairs is controlled by such agreement.

History: L. 1972, ch. 52, § 134; July 1.



17-7211 Management of close corporation by stockholders.

17-7211. Management of close corporation by stockholders. (a) The articles of incorporation of a close corporation may provide that the business of the corporation shall be managed by the stockholders of the corporation, rather than by a board of directors. So long as this provision continues in effect: (1) No meeting of stockholders need be called to elect directors; (2) unless the context clearly requires otherwise, the stockholders of the corporation shall be deemed to be directors for purposes of applying provisions of this code; (3) unless provided otherwise in the articles of incorporation or by agreement made between the stockholders, action by stockholders shall be taken by the voting of shares of stock in the same manner as provided in K.S.A. 17-6502(a), and amendments thereto; and (4) the stockholders of the corporation shall be subject to all liabilities of directors. Such a provision may be inserted in the articles of incorporation by amendment, if all incorporators and subscribers or all holders of record of all of the outstanding stock, whether or not having voting power, authorize such a provision. An amendment to the articles of incorporation to delete such a provision shall be adopted by a vote of the holders of a majority of all outstanding stock of the corporation, whether or not otherwise entitled to vote.

(b) If the articles of incorporation contain a provision authorized by this section, the existence of such provision shall be noted conspicuously on the face or back of every stock certificate issued by such corporation or, in the case of uncertificated shares, contained in the notice sent pursuant to K.S.A. 17-6401(f), and amendments thereto.

History: L. 1972, ch. 52, § 135; L. 1975, ch. 145, §1; L. 2016, ch. 110, § 114; July 1.



17-7212 Appointment of custodian for close corporation, when.

17-7212. Appointment of custodian for close corporation, when. (a) In addition to the provisions of K.S.A. 17-6516, and amendments thereto, respecting the appointment of a custodian for any corporation, the district court, upon application of any stockholder, may appoint one or more persons to be custodians, and, if the corporation is insolvent, to be receivers, of any close corporation when:

(1) Pursuant to K.S.A. 17-7211, and amendments thereto, the business and affairs of the corporation are managed by the stockholders and they are so divided that the business of the corporation is suffering or is threatened with irreparable injury, and any remedy with respect to such deadlock provided in the articles of incorporation or bylaws or in any written agreement of the stockholders has failed; or

(2) the petitioning stockholder has the right to dissolution of the corporation under a provision of the articles of incorporation permitted by K.S.A. 17-7215, and amendments thereto.

(b) In lieu of appointing a custodian for a close corporation under this section or K.S.A. 17-6516, and amendments thereto, the court may appoint a provisional director, whose powers and status shall be as provided in K.S.A. 17-7213, and amendments thereto, if the court determines that it would be in the best interest of the corporation. Such appointment shall not preclude any subsequent order of the court appointing a custodian for such corporation.

History: L. 1972, ch. 52, § 136; L. 2016, ch. 110, § 115; July 1.



17-7213 Appointment of provisional director for close corporation, when; qualifications, rights and powers of provisional director.

17-7213. Appointment of provisional director for close corporation, when; qualifications, rights and powers of provisional director. (a) Notwithstanding any contrary provision of the articles of incorporation or the bylaws or agreement of the stockholders, the district court may appoint a provisional director for a close corporation, if the directors are so divided respecting the management of the corporation's business and affairs that the votes required for action by the board of directors cannot be obtained, with the consequence that the business and affairs of the corporation can no longer be conducted to the advantage of the stockholders generally.

(b) An application for relief under this section must be filed: (1) By at least 1/2 of the number of directors then in office; (2) by the holders of at least 1/3 of all stock then entitled to elect directors; or (3) if there be more than one class of stock then entitled to elect one or more directors, by the holders of 2/3 of the stock of any such class. The articles of incorporation of a close corporation may provide that a lesser proportion of the directors or of the stockholders or of a class of stockholders may apply for relief under this section.

(c) A provisional director shall be an impartial person who is neither a stockholder nor a creditor of the corporation or of any subsidiary or affiliate of the corporation, and whose further qualifications, if any, may be determined by the district court. A provisional director is not a receiver of the corporation and does not have the title and powers of a custodian or receiver appointed under K.S.A. 17-6516 or 17-6901, and amendments thereto. A provisional director shall have all the rights and powers of a duly elected director of the corporation, including the right to notice of and to vote at meetings of directors, until such time as such person shall be removed by order of the court, or by the holders of a majority of all shares then entitled to vote to elect directors, or by the holders of 2/3 of the shares of that class of voting shares which filed the application for appointment of a provisional director. A provisional director's compensation shall be determined by agreement between such person and the corporation, subject to approval of the court, which may fix such person's compensation in the absence of agreement or in the event of disagreement between the provisional director and the corporation.

(d) Even though the requirements of subsection (b), relating to the number of directors or stockholders who may petition for appointment of a provisional director are not satisfied, the district court, nevertheless, may appoint a provisional director if permitted by K.S.A. 17-7212(b), and amendments thereto.

History: L. 1972, ch. 52, § 137; L. 2016, ch. 110, § 116; July 1.



17-7214 Operation of close corporation as partnership.

17-7214. Operation of close corporation as partnership. No written agreement among stockholders of a close corporation, nor any provision of the articles of incorporation or of the bylaws of the corporation, which agreement or provision relates to any phase of the affairs of such corporation, including but not limited to the management of its business or declaration and payment of dividends, or other division of profits, or the election of directors or officers, or the employment of stockholders by the corporation, or the arbitration of disputes, shall be invalid on the ground that it is an attempt by the parties to the agreement or by the stockholders of the corporation to treat the corporation as if it were a partnership, or to arrange relations among the stockholders or between the stockholders and the corporation in a manner that would be appropriate only among partners.

History: L. 1972, ch. 52, § 138; July 1.



17-7215 Dissolution of close corporation at option of stockholders or upon event or contingency specified in articles of incorporation; disclosure of provision on stock certificates.

17-7215. Dissolution of close corporation at option of stockholders or upon event or contingency specified in articles of incorporation; disclosure of provision on stock certificates. (a) The articles of incorporation of any close corporation may include a provision granting to any stockholder, or to the holders of any specified number or percentage of shares of any class of stock, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. Whenever any such option to dissolve is exercised, the stockholders exercising such option shall give written notice thereof to all other stockholders. After the expiration of 30 days following the sending of such notice, the dissolution of the corporation shall proceed as if the required number of stockholders having voting power had voted in favor thereof.

(b) If the articles of incorporation, as originally filed, do not contain a provision authorized by subsection (a), the articles may be amended to include such provision if adopted by the affirmative vote of the holders of all the outstanding stock, whether or not entitled to vote, unless the articles of incorporation specifically authorize such an amendment by a vote which shall be not less than 2/3 of all the outstanding stock whether or not entitled to vote.

(c) Each stock certificate in any corporation whose articles of incorporation authorize dissolution, as permitted by this section, shall conspicuously note on the face thereof or, in the case of uncertificated shares, contained in the notice sent pursuant to K.S.A. 17-6401(f), and amendments thereto, the existence of the provision. Unless noted conspicuously on the face of the stock certificate or in the notice sent pursuant to K.S.A. 17-6401(f), and amendments thereto, or unless the transferee had actual knowledge of or consented to the dissolution, the provision is ineffective.

History: L. 1972, ch. 52, § 139; L. 2016, ch. 110, § 117; July 1.



17-7216 Effect of close corporation provisions on other laws.

17-7216. Effect of close corporation provisions on other laws. The provisions of K.S.A. 17-7201 to 17-7215, inclusive, and any amendments thereto shall not be deemed to repeal any statute or rule of law which is or would be applicable to any corporation which is organized under the provisions of this act, but which is not a close corporation.

History: L. 1972, ch. 52, § 140; L. 1973, ch. 100, § 17; July 1.






Article 73 FOREIGN CORPORATIONS

17-7302 Foreign corporation; filing of merger or consolidation information; amendments in articles of incorporation.

17-7302. Foreign corporation; filing of merger or consolidation information; amendments in articles of incorporation. (a) Whenever any foreign corporation admitted to do business in this state is a party to a merger or consolidation with any other foreign corporation, whether or not admitted to do business in this state, such foreign corporation shall file with the secretary of state of this state, within 30 days after the time the merger or consolidation becomes effective, a certificate of the proper officer of the jurisdiction under the laws of which the merger or consolidation was effected, attesting to such merger or consolidation and stating:

(1) The corporate parties thereto;

(2) the time when such merger or consolidation became effective; and

(3) that the resulting or surviving corporation is a corporation in good standing in such jurisdiction.

(b) Whenever any foreign corporation admitted to do business in this state shall amend its articles of incorporation in a manner which affects any of the information contained on such corporation's application to do business in Kansas, the corporation shall file with the secretary of state, within 30 days after the amendment is adopted, a certificate of the proper officer of the jurisdiction in which such corporation has been incorporated attesting to such amendment. In the alternative, any foreign corporation may amend its original application for authority to do business in Kansas by filing a certificate of amendment certifying that such amendment has been duly adopted and executed in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto.

History: L. 1972, ch. 52, § 142; L. 1973, ch. 100, § 19; L. 1978, ch. 80, § 5; L. 1987, ch. 89, § 3; L. 1998, ch. 189, § 22; L. 2000, ch. 39, § 45; L. 2004, ch. 143, § 79; L. 2016, ch. 110, § 118; July 1.



17-7305 Same; banking power denied; foreign corporations subject to laws governing domestic corporations.

17-7305. Same; banking power denied; foreign corporations subject to laws governing domestic corporations. (a) Unless authority is expressly conferred by another law of this state, no foreign corporation shall possess the power of issuing bills, notes or other evidences of debt for circulation as money, or the power of carrying on the business of receiving deposits of money.

(b) Foreign corporations authorized to do business in this state which are organized to buy, sell and otherwise deal in notes, open accounts and other similar evidences of debt, or to loan money and to take notes, open accounts and other similar evidences of debt as collateral security therefor, shall not be deemed to be engaging in the business of banking.

(c) Any corporation organized under the laws of another state, territory or foreign country, and authorized to do business in this state, shall be subject to the same provisions, judicial control, restrictions and penalties, except as otherwise provided in K.S.A. 17-7302 through 17-7308 and K.S.A. 2016 Supp. 17-7930 through 17-7937, and amendments thereto, as corporations organized under the laws of this state.

History: L. 1972, ch. 52, § 145; L. 2016, ch. 110, § 119; July 1.



17-7307 Actions by and against unqualified foreign corporations.

17-7307. Actions by and against unqualified foreign corporations. (a) A foreign corporation which is required to comply with the provisions of K.S.A. 17-7302 and K.S.A. 2016 Supp. 17-7930 through 17-7934, and amendments thereto, and which has done business in this state without authority shall not maintain any action or special proceeding in this state, unless and until such corporation has been authorized to do business in this state and has paid to the state all taxes, fees and penalties which would have been due for the years or parts thereof during which it did business in this state without authority. This prohibition shall not apply to any successor in interest of any such foreign corporation.

(b) The failure of a foreign corporation to obtain authority to do business in this state shall not impair the validity of any contract or act of the foreign corporation or the right of any other party to the contract to maintain any action or special proceeding thereon, and shall not prevent the foreign corporation from defending any action or special proceeding in this state.

(c) Any person having a cause of action against any foreign corporation, whether or not such corporation is qualified to do business in this state, which cause of action arose in Kansas out of such corporation doing business in Kansas, or arose while such corporation was doing business in Kansas, may file suit against the corporation in the proper court of a county in which there is proper venue. Service of process in any action shall be made in the manner prescribed by K.S.A. 60-304, and amendments thereto.

History: L. 1972, ch. 52, § 147; L. 1973, ch. 100, § 21; L. 2016, ch. 110, § 120; July 1.






Article 74 MISCELLANEOUS PROVISIONS

17-7403 Rights, privileges and immunities under prior laws saved.

17-7403. Rights, privileges and immunities under prior laws saved. All rights, privileges and immunities vested or accrued by and under any laws enacted prior to the adoption or amendment of this act, and all suits pending, all rights of action conferred, and all duties, restrictions, liabilities and penalties imposed or required by and under laws enacted prior to the adoption or amendment of this act, shall not be impaired, diminished or affected by this act.

History: L. 1972, ch. 52, § 151; July 1.



17-7404 Citation of act.

17-7404. Citation of act. Articles 60 through 74 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, shall be known and may be cited as the Kansas general corporation code.

History: L. 1972, ch. 52, § 152; L. 1973, ch. 100, § 22; L. 2016, ch. 110, § 121; July 1.



17-7405 Effective date of L. 1988, Ch. 100.

17-7405. Effective date of L. 1988, Ch. 100. The provisions of this act shall apply to all actions taken on or after April 21, 1988.

History: L. 1988, ch. 100, § 50; May 5.






Article 75 CORPORATE FILINGS, REPORTS AND FEES

17-7501 Definitions.

17-7501. Definitions. As used in this act:

(a) "Domestic corporation" means any corporation organized under the laws of this state, irrespective of whether such corporation is organized for profit.

(b) "Foreign corporation" means any corporation organized under the laws of any jurisdiction other than this state.

(c) "Articles of incorporation" means the original articles of incorporation filed to create a corporation, but such term also includes the charter, articles of association and any other instrument by whatever name known under which a corporation has been or may be lawfully formed.

(d) "Shareholder's equity" means the sum of: (1) Paid-in capital stock, except that paid-in capital stock shall not include any capital stock issued by a corporation and reacquired by such corporation through gift, purchase or otherwise and available for resale or retirement; (2) capital paid in, in excess of par; and (3) retained earnings, except that any moneys which have been allocated and are payable to the members of any corporation which is organized as a cooperative association or society shall not be included as part of the retained earnings of such corporation for the purpose of this act.

(e) "Shareholder's equity attributable to Kansas" means the shareholder's equity of a corporation multiplied by a percentage which is the average of the following three percentages: (1) The average value of the corporation's real and tangible personal property owned or rented and used in this state during the next preceding tax period divided by the average total value of the corporation's real and tangible personal property owned or rented and used during the next preceding tax period; (2) the total amount of compensation paid by the corporation in this state during the next preceding tax period divided by the total amount of compensation paid everywhere by the corporation during the next preceding tax period; and (3) the total sales of the corporation in this state during the next preceding tax period divided by the total sales of the corporation everywhere during the next preceding tax period. If a corporation has no property or activity mentioned in one of the above factors, the appropriate percentage for that factor is 100%.

(f) "Tax period" means a corporation's taxable year under the Kansas income tax act.

History: L. 1972, ch. 54, § 1; L. 1973, ch. 101, § 1; L. 1991, ch. 76, § 3; July 1.



17-7503 Domestic corporations organized for profit; annual report; annual report fee.

17-7503. Domestic corporations organized for profit; annual report; annual report fee. (a) Every domestic corporation organized for profit shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if a corporation's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The reports shall be made on forms prescribed by the secretary of state. The report shall be filed at the time prescribed by law for filing the corporation's annual Kansas income tax return. The report shall contain the following information:

(1) The name of the corporation;

(2) the location of the principal office;

(3) the names and addresses of the president, secretary, treasurer or equivalent of such officers and members of the board of directors;

(4) the number of shares of capital stock issued;

(5) the nature and kind of business in which the corporation is engaged; and

(6) if the corporation is a parent corporation holding more than 50% equity ownership in any other business entity registered with the secretary of state, the name and identification number of any such subsidiary business entity.

(b) Every corporation subject to the provisions of this section which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The acreage and location listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by or to the corporation;

(2) the purposes for which such agricultural land is owned or leased and, if leased, to whom such agricultural land is leased;

(3) the value of the nonagricultural assets and the agricultural assets, stated separately, owned and controlled by the corporation both within and without the state of Kansas and where situated;

(4) the total number of stockholders of the corporation;

(5) the number of acres owned or operated by the corporation, the number of acres leased by the corporation and the number of acres leased to the corporation;

(6) the number of acres of agricultural land, held and reported in each category under paragraph (5), stated separately, being irrigated; and

(7) whether any of the agricultural land held and reported under this subsection was acquired after July 1, 1981.

(c) The report shall be executed in accordance with the provisions of K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be subscribed by the person as true, under penalty of perjury. At the time of filing such annual report it shall be the duty of each domestic corporation organized for profit to pay to the secretary of state an annual report fee in an amount equal to $40.

History: L. 1972, ch. 54, § 3; L. 1973, ch. 99, § 3; L. 1974, ch. 100, § 1; L. 1975, ch. 144, § 3; L. 1976, ch. 99, § 4; L. 1977, ch. 78, § 2; L. 1981, ch. 108, § 1; L. 1981, ch. 107, § 2; L. 1989, ch. 81, § 2; L. 1990, ch. 85, § 2; L. 1991, ch. 76, § 5; L. 1994, ch. 182, § 5; L. 1997, ch. 106, § 2; L. 2000, ch. 172, § 1; L. 2002, ch. 185, § 41; L. 2004, ch. 171, § 20; L. 2005, ch. 157, § 11; L. 2016, ch. 110, § 122; July 1.



17-7504 Not-for-profit corporations; annual report; annual report fee.

17-7504. Not-for-profit corporations; annual report; annual report fee. (a) Every corporation organized not for profit shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if a corporation's tax period is other than the calendar year, it shall give notice thereof to the secretary of state prior to December 31 of the year it commences such tax period. The reports shall be made on forms prescribed by the secretary of state. The report shall be filed on the 15th day of the sixth month following the close of the taxable year. The report shall contain the following information:

(1) The name of the corporation;

(2) the location of the principal office;

(3) the names and addresses of the president, secretary and treasurer or equivalent of such officers, and the members of the governing body;

(4) the number of memberships or the number of shares of capital stock issued; and

(5) if the corporation is a parent corporation holding more than 50% equity ownership in any other business entity registered with the secretary of state, the name and identification number of any such subsidiary business entity.

(b) Every corporation subject to the provisions of this section which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The acreage and location listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by or to the corporation;

(2) the purposes for which such agricultural land is owned or leased and, if leased, to whom such agricultural land is leased;

(3) the value of the nonagricultural assets and the agricultural assets, stated separately, owned and controlled by the corporation both within and without the state of Kansas and where situated;

(4) the total number of stockholders or members of the corporation;

(5) the number of acres owned or operated by the corporation, the number of acres leased by the corporation and the number of acres leased to the corporation;

(6) the number of acres of agricultural land, held and reported in each category under paragraph (5), stated separately, being irrigated; and

(7) whether any of the agricultural land held and reported under this subsection was acquired after July 1, 1981.

(c) The report shall be executed in accordance with the provisions of K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be subscribed by the person as true, under penalty of perjury.

(d) At the time of filing such report, each nonprofit corporation shall pay an annual report fee in an amount equal to $40 for all tax years commencing after December 31, 2003.

History: L. 1972, ch. 54, § 4; L. 1972, ch. 55, § 2; L. 1973, ch. 99, § 4; L. 1974, ch. 100, § 2; L. 1975, ch. 144, § 4; L. 1976, ch. 113, § 1; L. 1976, ch. 99, § 5; L. 1977, ch. 78, § 3; L. 1981, ch. 108, § 2; L. 1981, ch. 107, § 3; L. 1987, ch. 89, § 4; L. 1990, ch. 85, § 3; L. 1991, ch. 76, § 6; L. 1997, ch. 106, § 3; L. 2002, ch. 185, § 42; L. 2004, ch. 171, § 21; L. 2005, ch. 157, § 12; L. 2016, ch. 110, § 123; July 1.



17-7505 Foreign corporations organized for profit or cooperative; annual report; annual report fee.

17-7505. Foreign corporations organized for profit or cooperative; annual report; annual report fee. (a) Every foreign corporation organized for profit, or organized under the cooperative type statutes of the state, territory or foreign country of incorporation, now or hereafter doing business in this state, and owning or using a part or all of its capital in this state, and subject to compliance with the laws relating to the admission of foreign corporations to do business in Kansas, shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the corporation at the close of business on the last day of its tax period next preceding the date of filing, but if a corporation operates on a fiscal year other than the calendar year it shall give written notice thereof to the secretary of state prior to December 31 of the year commencing such fiscal year. The report shall be made on a form prescribed by the secretary of state. The report shall be filed at the time prescribed by law for filing the corporation's annual Kansas income tax return. The report shall contain the following facts:

(1) The name of the corporation and under the laws of what state or country it is incorporated;

(2) the location of its principal office;

(3) the names and addresses of the president, secretary, treasurer, or equivalent of such officers, and members of the board of directors;

(4) the number of shares of capital stock issued;

(5) the nature and kind of business in which the company is engaged; and

(6) if the corporation is a parent corporation holding more than 50% equity ownership in any other business entity registered with the secretary of state, the name and identification number of any such subsidiary business entity.

(b) Every corporation subject to the provisions of this section which holds agricultural land, as defined in K.S.A. 17-5903, and amendments thereto, within this state shall show the following additional information on the report:

(1) The acreage and location listed by section, range, township and county of each lot, tract or parcel of agricultural land in this state owned or leased by or to the corporation;

(2) the purposes for which such agricultural land is owned or leased and, if leased, to whom such agricultural land is leased;

(3) the value of the nonagricultural assets and the agricultural assets, stated separately, owned and controlled by the corporation both within and without the state of Kansas and where situated;

(4) the total number of stockholders of the corporation;

(5) the number of acres owned or operated by the corporation, the number of acres leased by the corporation and the number of acres leased to the corporation;

(6) the number of acres of agricultural land, held and reported in each category under paragraph (5), stated separately, being irrigated; and

(7) whether any of the agricultural land held and reported under this subsection was acquired after July 1, 1981.

(c) The report shall be executed in accordance with the provisions of K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto. The fact that an individual's name is signed on such report shall be prima facie evidence that such individual is authorized to sign the report on behalf of the corporation; however, the official title or position of the individual signing the report shall be designated. This report shall be subscribed by the person as true, under penalty of perjury.

(d) At the time of filing its annual report, each such foreign corporation shall pay to the secretary of state an annual report fee in an amount equal to $40.

History: L. 1972, ch. 54, § 5; L. 1973, ch. 99, § 5; L. 1974, ch. 100, § 3; L. 1975, ch. 144, § 5; L. 1976, ch. 99, § 6; L. 1977, ch. 78, § 4; L. 1981, ch. 108, § 3; L. 1981, ch. 107, § 4; L. 1987, ch. 89, § 5; L. 1989, ch. 81, § 3; L. 1990, ch. 85, § 4; L. 1991, ch.76, § 7; L. 1997, ch. 106, § 4; L. 2000, ch. 172, § 2; L. 2002, ch. 185, § 43; L. 2004, ch. 171, § 22; L. 2005, ch. 157, § 13; L. 2016, ch. 110, § 124; July 1.



17-7506 Fees for corporate documents filed and indexed or issued by secretary of state; fees for certificates and copies, approval.

17-7506. Fees for corporate documents filed and indexed or issued by secretary of state; fees for certificates and copies, approval. (a) The secretary of state shall charge each corporation a fee established pursuant to rules and regulations, but not exceeding $250, for issuing or filing and indexing articles of incorporation of a for-profit or a foreign corporation application.

(b) The secretary of state shall charge each corporation a fee established by rules and regulations, but not exceeding $50, for articles of incorporation of a nonprofit corporation.

(c) The secretary of state shall charge each corporation a fee established by rules and regulations, but not exceeding $150, for issuing or filing and indexing any of the corporate documents described below:

(1) Certificate of extension, restoration, renewal or revival of articles of incorporation;

(2) certificate of amendment of articles of incorporation, either prior to or after payment of capital;

(3) certificate of designation of preferences;

(4) certificate of retirement of preferred stock;

(5) certificate of increase or reduction of capital;

(6) certificate of dissolution, either prior to or after beginning business;

(7) certificate of revocation of voluntary dissolution;

(8) certificate of change of location of registered office and resident agent;

(9) agreement of merger or consolidation;

(10) certificate of ownership and merger;

(11) certificate of extension, restoration, renewal or revival of a certificate of authority of foreign corporation to do business in Kansas;

(12) change of resident agent or amendment by foreign corporation;

(13) certificate of withdrawal of foreign corporation;

(14) certificate of correction of any of the instruments designated in this section;

(15) reservation of corporate name;

(16) restated articles of incorporation;

(17) annual report extension; and

(18) certificate of validation.

(d) The secretary of state shall charge each corporation a fee established pursuant to rules and regulations but not exceeding $50 for issuing certified copies, photocopies, certificates of good standing and certificates of fact; and any other certificate or filing for which a filing or indexing fee is not prescribed by law.

(e) The secretary of state shall not charge fees for providing the following information: Name of the corporation; address of its registered office and the name of its resident agent; the amount of its authorized capital stock; the state of its incorporation; date of filing of articles of incorporation, foreign corporation application or annual report; and date of expiration.

(f) The secretary of state shall prescribe by rules and regulations any fees required by this act.

History: L. 1972, ch. 54, § 6; L. 1973, ch. 99, § 6; L. 1976, ch. 99, § 7; L. 1978, ch. 347, § 4; L. 1983, ch. 272, § 1; L. 1999, ch. 41, § 6; L. 2004, ch. 143, § 86; L. 2009, ch. 20, § 1; L. 2016, ch. 110, § 125; July 1.



17-7507 Corporations; first annual report and annual report fee.

17-7507. Corporations; first annual report and annual report fee. No corporation shall be required to file its first annual report under this act, or pay any annual report fee required to accompany such report, unless such corporation has filed its articles of incorporation or foreign corporation application at least six months prior to the last day of its tax period.

History: L. 1972, ch. 54, § 7; L. 1988, ch. 99, § 2; Revived and amend., L. 1988, ch. 100, § 2; L. 2002, ch. 185, § 45; L. 2004, ch. 171, § 23; L. 2005, ch. 157, § 14; Jan. 1, 2006.



17-7509 Failure to file or report or pay annual report fee by any corporation organized for profit; penalties; actions to recover fees and penalties; canceled corporations or corporations whose existence has been forfeited, penalties.

17-7509. Failure to file or report or pay annual report fee by any corporation organized for profit; penalties; actions to recover fees and penalties; canceled corporations or corporations whose existence has been forfeited, penalties. (a) In case any corporation organized for profit which is required to file an annual report and pay the annual report fee prescribed by this act shall fail or neglect to make such report at the time prescribed, such corporation shall be subject to a penalty of $75. Such penalty and the annual fee or fees required to be paid by this act may be recovered by an action in the name of the state, and all moneys recovered shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) The penalties provided for in subsection (a) also may be assessed against any corporation for the reason that such corporation has been canceled or its existence forfeited pursuant to the Kansas general corporation code. No penalty shall be charged pursuant to this subsection, if a corporation is assessed penalties pursuant to grounds specified in subsection (a).

History: L. 1972, ch. 54, § 9; L. 1973, ch. 101, § 3; L. 1978, ch. 80, § 7; L. 1996, ch. 225, § 3; L. 2001, ch. 5, § 65; L. 2004, ch. 171, § 24; L. 2005, ch. 157, § 15; Jan. 1, 2006.



17-7510 Failure to file report or pay annual report fee; forfeiture of articles of incorporation or authority to do business in Kansas; notices; publication of forfeiture, when; certificates of good standing, issuance.

17-7510. Failure to file report or pay annual report fee; forfeiture of articles of incorporation or authority to do business in Kansas; notices; publication of forfeiture, when; certificates of good standing, issuance. (a) In addition to any other penalties, the failure of any domestic corporation to file the annual report in accordance with the provisions of this act or to pay the annual report fee provided for within 90 days of the time for filing and paying the same or, in the case of an annual report filing and fee received by mail, postmarked within 90 days of the time for filing and paying the same, shall work the forfeiture of the articles of incorporation of such domestic corporation. Within 60 days after the date such annual report and fee are due, the secretary of state, by mail, shall notify any corporation that has failed to submit such report and fee when due that its articles of incorporation shall be forfeited unless the annual report is filed and the fee is paid within 90 days from the date such report and fee were due. Any corporation that fails to submit such report and fee within such time shall forfeit its articles of incorporation, and the secretary of state shall notify the attorney general that the articles of incorporation of such corporation have been forfeited.

(b) In addition to any other penalties, the failure of any foreign corporation to file the annual report or pay the annual report fee prescribed by this act within 90 days from the time provided for filing and paying the same or, in the case of an annual report filing and fee received by mail, postmarked within 90 days of the time for filing and paying the same, shall work a forfeiture of its right or authority to do business in this state. Within 60 days after the date such annual report and fee are due, the secretary of state, by mail, shall notify any corporation that has failed to submit such report and fee when due that its authority to do business in this state shall be forfeited unless the annual report and fee is paid within 90 days from the date such report and fee were due. Any corporation that fails to submit such report and fees within such time shall forfeit its authority to do business in this state, and the secretary of state shall publish a notice of such forfeiture in the Kansas register.

(c) This section shall not be construed to restrict the state from invoking any other remedies provided by law.

(d) The secretary of state shall not issue certificates of good standing for any corporation that has failed to file its annual report or pay its annual report fee.

History: L. 1972, ch. 54, § 10; L. 1973, ch. 101, § 4; L. 1975, ch. 146, § 1; L. 1981, ch. 324, § 9; L. 2004, ch. 171, § 25; L. 2005, ch. 157, § 16; L. 2016, ch. 110, § 126; July 1.



17-7511 Inspection of corporation's income tax return to verify annual report; disclosure of information and annual report to secretary of state.

17-7511. Inspection of corporation's income tax return to verify annual report; disclosure of information and annual report to secretary of state. Pursuant to the authority granted by subsection (c) of K.S.A. 79-3234, the secretary of state, as a legal representative of the state, may inspect the annual Kansas income tax return of any corporation for the purpose of verifying any information contained in the annual report filed by such corporation with the secretary of state pursuant to this act. The secretary of state shall not disclose any information obtained from any such return, except as may be necessary to commence an appropriate administrative or judicial proceeding against the corporation filing the same, and shall disclose to the secretary of revenue any information and allow the secretary to inspect as necessary the annual report for purposes of verifying any information contained on the franchise tax return as provided in K.S.A. 2007 Supp. 79-5401, and amendments thereto.

History: L. 1972, ch. 54, § 11; L. 2004, ch. 171, § 26; July 1.



17-7512 Exemptions from annual reports and annual report fees.

17-7512. Exemptions from annual reports and annual report fees. The provisions of this act relating to the filing of annual reports and the payment of annual report fees shall not apply to banking, insurance or savings and loan corporations, credit unions, any firemen's relief association under the jurisdiction and supervision of the insurance commissioner or to Kansas venture capital, inc. or venture capital companies certified by the secretary of commerce pursuant to article 83 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1972, ch. 54, § 12; L. 1972, ch. 55, § 3; L. 1973, ch. 101, § 6; L. 1987, ch. 319, § 4; L. 2004, ch. 171, § 27; L. 2005, ch. 157, § 17; L. 2016, ch. 110, § 127; July 1.



17-7514 Copies of applications for extension of time for filing income tax returns submitted to secretary of state; confidentiality.

17-7514. Copies of applications for extension of time for filing income tax returns submitted to secretary of state; confidentiality. (a) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234, and amendments thereto, and subsection (c). All copies of such applications shall be preserved for one year and thereafter until the secretary of state orders that they be destroyed.

(b) Except in accordance with subsection (c) or a proper judicial order, it shall be unlawful for the secretary of state or any other officer, employee, former officer or former employee of this state to disclose any information contained in copies of federal extensions of time to file income tax returns.

(c) All copies of such applications shall be open to inspection by or disclosure to: (1) Any person designated by resolution of the corporation's board of directors or other similar governing body; (2) any officer or employee of such corporation upon written request signed by any principal officer and attested to by the secretary or other officer; or (3) any bona fide shareholder of record owning 1% or more of the outstanding stock of such corporation.

History: L. 1973, ch. 101, § 7; L. 1976, ch. 99, § 8; L. 1979, ch. 63, § 1; L. 1979, ch. 64, § 1; L. 1983, ch. 88, § 73; L. 1994, ch. 182, § 6; L. 2004, ch. 143, § 91; L. 2005, ch. 157, § 18; Jan. 1, 2006.






Article 76 LIMITED LIABILITY COMPANIES

17-7662 Citation of act.

17-7662. Citation of act. K.S.A. 17-7662 through 17-76,143, and amendments thereto, and K.S.A. 2016 Supp. 17-76,144 through 17-76,146, and amendments thereto, shall be known and may be cited as the Kansas revised limited liability company act.

History: L. 1999, ch. 119, § 1; L. 2014, ch. 40, § 1; July 1.



17-7663 Definitions.

17-7663. Definitions. As used in this act unless the context otherwise requires:

(a) "Articles of organization" means the articles of organization referred to in K.S.A. 17-7673, and amendments thereto, and the articles of organization as amended.

(b) "Bankruptcy" means an event that causes a person to cease to be a member as provided in K.S.A. 17-7689, and amendments thereto.

(c) "Contribution" means any cash, property, services rendered or a promissory note or other obligation to contribute cash or property or to perform services, which a person contributes to a limited liability company in such person's capacity as a member.

(d) "Foreign limited liability company" means a limited liability company formed under the laws of any state or under the laws of any foreign country or other foreign jurisdiction and denominated as such under the laws of such state or foreign country or other foreign jurisdiction.

(e) "Knowledge" means a person's actual knowledge of a fact, rather than the person's constructive knowledge of the fact.

(f) "Limited liability company" and "domestic limited liability company" means a limited liability company formed under the laws of the state of Kansas and having one or more members.

(g) "Limited liability company interest" means a member's share of the profits and losses of a limited liability company and a member's right to receive distributions of the limited liability company's assets.

(h) "Liquidating trustee" means a person carrying out the winding up of a limited liability company.

(i) "Manager" means a person who is named as a manager of a limited liability company in, or designated as a manager of a limited liability company pursuant to, an operating agreement or similar instrument under which the limited liability company is formed.

(j) "Member" means a person who is admitted to a limited liability company as a member as provided in K.S.A. 17-7686, and amendments thereto, or, in the case of a foreign limited liability company, in accordance with the laws of the state or foreign country or other foreign jurisdiction under which the foreign limited liability company is formed.

(k) "Operating agreement" means any agreement, whether referred to as an operating agreement, limited liability company agreement or otherwise, written, oral, or implied, of the member or members as to the affairs of a limited liability company and the conduct of its business. A member or manager of a limited liability company or an assignee of a limited liability company interest is bound by the operating agreement whether or not the member or manager or assignee executes the operating agreement. A limited liability company is not required to execute its operating agreement. A limited liability company is bound by its operating agreement whether or not the limited liability company executes the operating agreement. An operating agreement of a limited liability company having only one member shall not be unenforceable by reason of there being only one person who is a party to the operating agreement. An operating agreement is not subject to any statute of frauds, including K.S.A. 33-106, and amendments thereto. An operating agreement may provide rights to any person, including a person who is not a party to the operating agreement, to the extent set forth therein. A written operating agreement or another written agreement or writing:

(1) May provide that a person shall be admitted as a member of a limited liability company, or shall become an assignee of a limited liability company interest or other rights or powers of a member to the extent assigned:

(A) If such person, or a representative authorized by such person orally, in writing or by other action such as payment for a limited liability company interest, executes the operating agreement or any other writing evidencing the intent of such person to become a member or assignee; or

(B) without such execution, if such person, or a representative authorized by such person orally, in writing or by other action such as payment for a limited liability company interest, complies with the conditions for becoming a member or assignee as set forth in the operating agreement or any other writing; and

(2) shall not be unenforceable by reason of its not having been signed by a person being admitted as a member or becoming an assignee as provided in subsection (k)(1), or by reason of its having been signed by a representative as provided in this act.

(l) "Person" means a natural person, partnership, whether general or limited, limited liability company, trust, including a common law trust, business trust, statutory trust, voting trust or any other form of trust, estate, association, including any group, organization, co-tenancy, plan, board, council or committee, corporation, government, including a country, state, county or any other governmental subdivision, agency or instrumentality, custodian, nominee or any other individual or entity, or series thereof, in its own or any representative capacity, in each case, whether domestic or foreign.

(m) "Personal representative" means, as to a natural person, the executor, administrator, guardian, conservator or other legal representative thereof and, as to a person other than a natural person, the legal representative or successor thereof.

(n) "State" means the District of Columbia or the commonwealth of Puerto Rico or any state, territory, possession or other jurisdiction of the United States other than the state of Kansas.

History: L. 1999, ch. 119, § 2; L. 2012, ch. 50, § 2; L. 2014, ch. 40, § 2; July 1.



17-7667 Service of process or service of any notice or demand.

17-7667. Service of process or service of any notice or demand. (a) Service of process or service of any notice or demand against a limited liability company may be served:

(1) In accordance with K.S.A. 60-304 and 60-306, and amendments thereto; or

(2) upon the resident agent at the business address of the resident agent; or

(3) by delivery to a manager of the company, if the management is vested in a manager, or delivery to any member, if the management is vested in the members.

(b) Any notice to or demand on a company organized pursuant to this act may be made by writing, which notice or demand in writing shall be mailed to the registered office of the company in this state or to another address in this state which is the principal office of the company.

(c) Nothing contained in this section shall limit or affect the right to serve, in any other manner now or hereafter permitted by law, any process, notice or demand required or permitted by law to be served upon a limited liability company.

History: L. 1999, ch. 119, § 6; L. 2000, ch. 172, § 3; July 1.



17-7668 Nature of business permitted; powers.

17-7668. Nature of business permitted; powers. (a) Unless otherwise specifically prohibited by law, a limited liability company may carry on any lawful business, purpose or activity, whether or not for profit with the exception of the business of granting policies of insurance, or assuming insurance risks or banking as defined in K.S.A. 9-702, and amendments thereto.

(b) A limited liability company shall possess and may exercise all the powers and privileges granted by this act or by any other law or by its operating agreement, together with any powers incidental thereto, including such powers and privileges as are necessary or convenient to the conduct, promotion or attainment of the business, purposes or activities of the limited liability company.

(c) A limited liability company organized and existing under the Kansas revised limited liability company act or otherwise qualified to do business in Kansas may have and exercise all powers which may be exercised by a Kansas professional association or professional corporation under the professional corporation law of Kansas, including employment of professionals to practice a profession, which shall be limited to the practice of one profession, except as provided in K.S.A. 17-2710, and amendments thereto.

(d) Only a qualified person may be a member of a limited liability company organized to exercise powers of a professional association or professional corporation. No membership may be transferred to another person until there is presented to such limited liability company a certificate by the licensing body, as defined in K.S.A. 74-146, and amendments thereto, stating that the person to whom the transfer is made or the membership issued is duly licensed to render the same type of professional services as that for which the limited liability company was organized.

(e) As used in the section, "qualified person" means:

(1) Any natural person licensed to practice the same type of profession which any professional association or professional corporation is authorized to practice;

(2) the trustee of a trust which is a qualified trust under subsection (a) of section 401 of the federal internal revenue code of 1986, as in effect, on July 1, 1999, or of a contribution plan which is a qualified employee stock ownership plan under subsection (a) of section 409A of the federal internal revenue code of 1986, as in effect, on July 1, 1999;

(3) the trustee of a revocable living trust established by a natural person who is licensed to practice the type of profession which any professional association or professional corporation is authorized to practice, if the terms of such trust provide that such natural person is the principal beneficiary and sole trustee of such trust and such trust does not continue to hold title to membership in the limited liability company following such natural person's death for more than a reasonable period of time necessary to dispose of such membership;

(4) a Kansas professional corporation or foreign professional corporation in which at least one member or shareholder is authorized by a licensing body, as defined in K.S.A. 74-146, and amendments thereto, to render in this state a professional service permitted by the articles of organization; or

(5) a general partnership or limited liability company, if all partners or members thereof are authorized to render the professional services permitted by the articles of organization of the limited liability company formed pursuant to this section and in which at least one partner or member is authorized by a licensing authority of this state to render in this state the professional services permitted by the articles of organization of the limited liability company.

(f) Nothing in this act shall restrict or limit in any manner the authority and duty of any licensing body, as defined in K.S.A. 74-146, and amendments thereto, for the licensing of individual persons rendering a professional service or the practice of the profession which is within the jurisdiction of the licensing body, notwithstanding that the person is an officer, manager, member or employee of a limited liability company organized to exercise powers of a professional association or professional corporation. Each licensing body may adopt rules and regulations governing the practice of each profession as are necessary to enforce and comply with this act and the law applicable to each profession.

(g) A licensing body, as defined in K.S.A. 74-146, and amendments thereto, the attorney general or district or county attorney may bring an action in the name of the state of Kansas in quo warranto or injunction against a limited liability company engaging in the practice of a profession without complying with the provisions of this act.

(h) Notwithstanding any provision of this act to the contrary, without limiting the general powers enumerated in subsection (b), a limited liability company shall, subject to such standards and restrictions, if any, as are set forth in its operating agreement, have the power and authority to make contracts of guaranty and suretyship and enter into interest rate, basis, currency, hedge or other swap agreements or cap, floor, put, call, option, exchange or collar agreements, derivative agreements, or other agreements similar to any of the foregoing.

(i) Unless otherwise provided in an operating agreement, a limited liability company has the power and authority to grant, hold or exercise a power of attorney, including an irrevocable power of attorney.

History: L. 1999, ch. 119, § 7; L. 2014, ch. 40, § 5; July 1.



17-7669 Business transactions of member or manager with the limited liability company.

17-7669. Business transactions of member or manager with the limited liability company. Except as provided in an operating agreement, a member or manager may lend money to, borrow money from, act as a surety, guarantor or endorser for, guarantee or assume one or more obligations of, provide collateral for, and transact other business with, a limited liability company and, subject to other applicable law, has the same rights and obligations with respect to any such matter as a person who is not a member or manager.

History: L. 1999, ch. 119, § 8; Jan. 1, 2000.



17-7670 Indemnification.

17-7670. Indemnification. (a) Subject to such standards and restrictions, if any, as are set forth in its operating agreement, a limited liability company may, and shall have the power to, indemnify and hold harmless any member or manager or other person from and against any and all claims and demands whatsoever.

(b) To the extent that a present or former member, manager, officer, employee or agent of a limited liability company has been successful on the merits or otherwise as a plaintiff in an action to determine that the plaintiff is a member of a limited liability company or in defense of any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that such person is or was a member, manager, officer, employee or agent of the limited liability company, or is or was serving at the request of the limited liability company as a member, manager, director, officer, employee or agent of another limited liability company, corporation, partnership, joint venture, trust or other enterprise, or in defense of any claim, issue or matter therein, such member, manager, officer, employee or agent shall be indemnified by the limited liability company against expenses actually and reasonably incurred by such person in connection therewith, including attorney fees.

History: L. 1999, ch. 119, § 9; L. 2014, ch. 40, § 6; July 1.



17-7671 Contested matters relating to manager; contested votes.

17-7671. Contested matters relating to manager; contested votes. (a) Upon application of any member or manager, as defined in subsection (c), the district court may hear and determine the validity of any admission, election, appointment, removal or resignation of a manager of a limited liability company, and the right of any person to become or continue to be a manager of a limited liability company, and, in case the right to serve as a manager is claimed by more than one person, may determine the person or persons entitled to serve as managers; and to that end make such order or decree in any such case as may be just and proper, with power to enforce the production of any books, papers and records of the limited liability company relating to the issue. In any such application, the limited liability company shall be named as a party, and service of copies of the application upon the resident agent of the limited liability company shall be deemed to be service upon the limited liability company and upon the person or persons whose right to serve as a manager is contested and upon the person or persons, if any, claiming to be a manager or claiming the right to be a manager; and the resident agent shall forward immediately a copy of the application to the limited liability company and to the person or persons whose right to serve as a manager is contested and to the person or persons, if any, claiming to be a manager or the right to be a manager, in a postpaid, sealed, registered letter addressed to such limited liability company and such person or persons at their post-office addresses last known to the resident agent or furnished to the resident agent by the applicant member or manager. The court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(b) Upon application of any member or manager, the district court may hear and determine the result of any vote of members or managers upon matters as to which the members or managers of the limited liability company, or any class or group of members or managers, have the right to vote pursuant to the operating agreement or other agreement or this act, other than the admission, election, appointment, removal or resignation of managers. In any such application, the limited liability company shall be named as a party, and service of the application upon the resident agent of the limited liability company shall be deemed to be service upon the limited liability company, and no other party need be joined in order for the court to adjudicate the result of the vote. The court may make such order respecting further or other notice of such application as it deems proper under these circumstances.

(c) As used in this section, the term "manager" refers to a person:

(1) Who is a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto; and

(2) whether or not a member of a limited liability company, who, although not a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, participates materially in the management of the limited liability company, except that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, shall not, by itself, constitute participation in the management of the limited liability company.

(d) Nothing herein contained limits or affects the right to serve process in any other manner now or hereafter provided by law. This section is an extension of and not a limitation upon the right otherwise existing of service of legal process upon nonresidents.

History: L. 1999, ch. 119, § 10; L. 2014, ch. 40, § 7; July 1.



17-7672 Interpretation and enforcement of operating agreement.

17-7672. Interpretation and enforcement of operating agreement. (a) Any action to interpret, apply or enforce the provisions of an operating agreement, or the duties, obligations or liabilities of a limited liability company to the members or managers of the limited liability company, or the duties, obligations or liabilities among members or managers and of members or managers to the limited liability company, or the rights or powers of, or restrictions on, the limited liability company, members or managers, or any provision of this act, or any other instrument, document, agreement, articles of organization or certificate contemplated by any provision of this act, may be brought in the district court.

(b) As used in this section, the term "manager" refers to a person:

(1) Who is a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto; and

(2) whether or not a member of a limited liability company, who, although not a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, participates materially in the management of the limited liability company, except that the power to elect or otherwise select or to participate in the election or selection of a person to be a manager as defined in subsection (i) of K.S.A. 17-7663, and amendments thereto, shall not, by itself, constitute participation in the management of the limited liability company.

History: L. 1999, ch. 119, § 11; L. 2014, ch. 40, § 8; July 1.



17-7673 Articles of organization; procedure for amendment; professional limited liability companies, certificate by licensing body. [See Revisor's Note]

17-7673. Articles of organization; procedure for amendment; professional limited liability companies, certificate by licensing body. [See Revisor's Note] (a) In order to form a limited liability company, one or more authorized persons must execute articles of organization. The articles of organization shall be filed with the secretary of state and set forth:

(1) The name of the limited liability company;

(2) the address of the registered office required to be maintained by K.S.A. 2016 Supp. 17-7924, and amendments thereto, and the name of the resident agent for service of process required to be maintained by K.S.A. 2016 Supp. 17-7925, and amendments thereto;

(3) any other matters the members determine to include therein;

(4) if the limited liability company is organized to exercise the powers of a professional association or professional corporation, each such profession shall be stated; and

(5) if the limited liability company will have series, the matters required by K.S.A. 17-76,143, and amendments thereto.

(b) A limited liability company formed under this act shall be a separate legal entity, the existence of which as a separate legal entity shall continue until cancellation of the limited liability company's articles of organization.

(c) An operating agreement shall be entered into or otherwise existing either before, after or at the time of the filing of the articles of organization and, whether entered into or otherwise existing before, after or at the time of such filing, may be made effective as of the effective time of such filing or at such other time or date as provided in or reflected by the operating agreement.

(d) The articles of organization shall be amended as provided in a certificate of amendment or judicial decree of amendment upon the filing of the certificate of amendment or judicial decree of amendment with the secretary of state or upon the future effective date specified in the certificate of amendment.

(e) Upon filing the articles of organization of a limited liability company organized to exercise powers of a professional association or professional corporation, the limited liability company shall file with the secretary of state a certificate by the licensing body, as defined in K.S.A. 74-146, and amendments thereto, of the profession involved that each of the members is duly licensed to practice that profession, and that the proposed company name has been approved.

History: L. 1999, ch. 119, § 12; L. 2014, ch. 40, § 9; L. 2015, ch. 65, § 4; July 1.

Section was amended twice in the 2014 session, see also 17-7673a.

Section was amended twice in the 2015 session, see also 17-7673b.



17-7674 Same; amendments. [See Revisor's Note]

17-7674. Same; amendments. [See Revisor's Note] (a) The articles of organization may be amended as provided in a certificate of amendment or judicial decree of amendment upon filing of the certificate of amendment or judicial decree of amendment with the secretary of state or upon the future effective date specified in the certificate of amendment or judicial decree. The certificate of amendment or judicial decree shall set forth:

(1) The name of the limited liability company; and

(2) the amendment to the articles of organization.

(b) A manager or, if there is no manager, then any member who becomes aware that any statement in the articles of organization was false in any material respect when made, or that any matter described has changed making the articles of organization false in any material respect, shall promptly amend the articles of organization.

(c) Articles of organization may be amended at any time for any other proper purpose.

History: L. 1999, ch. 119, § 13; L. 2014, ch. 40, § 10; L. 2015, ch. 65, § 5; July 1.

Section was amended twice in the 2014 session, see also 17-7674a.

Section was amended twice in the 2015 session, see also 17-7674b.



17-7675 Articles of organization; cancellation; certificates of cancellation and correction.

17-7675. Articles of organization; cancellation; certificates of cancellation and correction. (a) Articles of organization shall be canceled upon the dissolution and the completion of winding up of a limited liability company, or as provided in K.S.A. 17-76,139 or K.S.A. 2016 Supp. 17-7926(b) or 17-7929(b), and amendments thereto, or upon the filing of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting entity in a merger or consolidation or upon the future effective date of a certificate of merger or consolidation if the limited liability company is not the surviving or resulting entity in a merger or consolidation. A certificate of cancellation shall be filed with the secretary of state to accomplish the cancellation of articles of organization upon the dissolution and the completion of winding up of a limited liability company. The certificate shall set forth:

(1) The name of the limited liability company;

(2) the reason for filing the certificate of cancellation;

(3) the future effective date or time, which shall be a date or time certain not later than 90 days after the date of filing, of cancellation if it is not to be effective upon the filing of the certificate; and

(4) any other information the person filing the certificate of cancellation determines.

(b) A certificate of cancellation that is filed with the secretary of state prior to the dissolution or the completion of winding up of a limited liability company may be corrected as an erroneously executed certificate of cancellation by filing with the secretary of state a certificate of correction of such certificate of cancellation in accordance with K.S.A. 2016 Supp. 17-7912, and amendments thereto.

(c) The secretary of state shall not issue a certificate of good standing with respect to a limited liability company if its articles of organization are canceled.

History: L. 1999, ch. 119, § 14; L. 2009, ch. 47, § 43; L. 2014, ch. 40, § 11; L. 2015, ch. 65, § 6; July 1.



17-7677 Execution by judicial order. [See Revisor's Note]

17-7677. Execution by judicial order. [See Revisor's Note] If a person required to execute an operating agreement or amendment thereof fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the district court to direct the execution of the operating agreement or amendment thereof. If the court finds that the operating agreement or amendment thereof should be executed and that any person required to execute the operating agreement or amendment thereof has failed or refused to do so, it shall enter an order granting appropriate relief.

History: L. 1999, ch. 119, § 16; L. 2014, ch. 40, § 13; L. 2015, ch. 65, § 7; July 1.

Section was amended twice in the 2014 session, see also 17-7677a.

Section was amended twice in the 2015 session, see also 17-7677b.



17-7679 Notice.

17-7679. Notice. The fact that articles of organization, or amendments thereto, are on file with the secretary of state is notice that the entity formed in connection with the filing of the articles of organization is a limited liability company formed under the laws of the state of Kansas and is notice of all other facts set forth therein which are required to be set forth in articles of organization by subsections (a)(1), (a)(2), (a)(4) and (a)(5) of K.S.A. 17-7673, and amendments thereto.

History: L. 1999, ch. 119, § 18; L. 2014, ch. 40, § 15; July 1.



17-7680 Restated articles of organization.

17-7680. Restated articles of organization. (a) A limited liability company may, whenever desired, integrate into a single instrument all of the provisions of its articles of organization which are then in effect and operative as a result of there having previously been filed with the secretary of state one or more certificates or other instruments pursuant to K.S.A. 17-7673 through 17-7683, and amendments thereto, and the business entity standard treatment act, K.S.A. 2016 Supp. 17-7901 et seq., and amendments thereto, and it may at the same time also further amend its articles of organization by adopting restated articles of organization.

(b) If restated articles of organization merely restate and integrate but do not further amend the initial articles of organization, as previously amended or supplemented by any certificate or instrument that was executed and filed pursuant to K.S.A. 17-7673 through 17-7683, and amendments thereto, and the business entity standard treatment act, K.S.A. 2016 Supp. 17-7901 et seq., and amendments thereto, they shall be specifically designated in their heading as "restated articles of organization" together with such other words as the limited liability company may deem appropriate and shall be executed by an authorized person and filed with the secretary of state as provided in K.S.A. 2016 Supp. 17-7910, and amendments thereto. If restated articles of organization restate and integrate and also further amend in any respect the articles of organization, as previously amended or supplemented, they shall be specifically designated in their heading as "amended and restated articles of organization" together with such other words as the limited liability company may deem appropriate and shall be executed by at least one authorized person and filed as provided in K.S.A. 2016 Supp. 17-7910, and amendments thereto.

(c) Restated articles of organization shall state, either in their heading or in an introductory paragraph, the limited liability company's present name; if it has been changed, the name under which it was originally filed; the date of filing of its original articles of organization with the secretary of state; and the future effective date, which shall be a date certain, of the restated articles of organization if they are not to be effective upon the filing of the restated articles of organization with the secretary of state, such future effective date must be within 90 days of the date of filing such restated articles of organization with the secretary of state. Restated articles of organization shall also state that they were duly executed and are being filed in accordance with this section. If restated articles of organization only restate and integrate and do not further amend a limited liability company's articles of organization as previously amended or supplemented and there is no discrepancy between those provisions and the restated articles of organization, they shall state that fact as well.

(d) Upon the filing of restated articles of organization with the secretary of state, or upon the future effective date of restated articles of organization as provided for therein, the initial articles of organization, as previously amended or supplemented, shall be superseded. Thereafter the restated articles of organization, including any further amendment or changes made thereby, shall be the articles of organization of the limited liability company, but the original effective date of formation shall remain unchanged.

(e) Any amendment or change effected in connection with the restatement and integration of the articles of organization shall be subject to any other provision of this act, not inconsistent with this section, which would apply if a separate certificate of amendment were filed to effect such amendment or change.

History: L. 1999, ch. 119, § 19; L. 2014, ch. 40, § 16; L. 2015, ch. 65, § 8; July 1.



17-7681 Merger or consolidation.

17-7681. Merger or consolidation. (a) Pursuant to an agreement of merger or consolidation, one or more domestic limited liability companies may merge or consolidate with or into one or more limited liability companies formed under the laws of the state of Kansas or any other state or any foreign country or other foreign jurisdiction, or any combination thereof, with such limited liability company as the agreement shall provide being the surviving or resulting limited liability company. Unless otherwise provided in the operating agreement, an agreement of merger or consolidation shall be approved by each domestic limited liability company which is to merge or consolidate by the members, or if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than 50% of the then current percentage or other interest in the profits of the domestic limited liability company owned by all of the members or by the members in each class or group, as appropriate. In connection with a merger or consolidation hereunder, rights or securities of, or interests in, a domestic limited liability company which is a constituent party to the merger or consolidation may be exchanged for or converted into cash, property, rights or securities of, or interests in, the surviving or resulting limited liability company or, in addition to or in lieu thereof, may be exchanged for or converted into cash, property, rights or securities of, or interests in, a limited liability company which is not the surviving or resulting limited liability company in the merger or consolidation or may be canceled. Notwithstanding prior approval, an agreement of merger or consolidation may be terminated or amended pursuant to a provision for such termination or amendment contained in the agreement of merger or consolidation.

(b) The limited liability company surviving or resulting in or from the merger or consolidation shall file a certificate of merger or consolidation executed by one or more authorized persons on behalf of the domestic limited liability company when it is the surviving or resulting entity with the secretary of state. The certificate of merger or consolidation shall state:

(1) The name and jurisdiction of formation or organization of each of the limited liability companies which is to merge or consolidate;

(2) that an agreement of merger or consolidation has been approved and executed by each of the limited liability companies which is to merge or consolidate;

(3) the name of the surviving or resulting limited liability company;

(4) in the case of a merger in which a domestic limited liability company is the surviving entity, such amendments, if any, to the articles of organization of the surviving domestic limited liability company to change its name, registered office or resident agent as are desired to be effected by the merger;

(5) the future effective date or time, which shall be a date certain, of the merger or consolidation if it is not to be effective upon the filing of the certificate of merger or consolidation, which date shall, in no event, exceed 90 days after the date the certificate is filed with the secretary of state;

(6) that the agreement of merger or consolidation is on file at a place of business of the surviving or resulting limited liability company, and shall state the address thereof;

(7) that a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting limited liability company, on request and without cost, to any member of any limited liability company which is to merge or consolidate; and

(8) if the surviving or resulting limited liability company is not a domestic limited liability company, a statement that such surviving or resulting limited liability company agrees that it may be served with process in the state of Kansas in any action, suit or proceeding for the enforcement of any obligation of any domestic limited liability company which is to merge or consolidate, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of such process shall be mailed to it by the secretary of state.

(c) A certificate of merger or consolidation shall act as a certificate of cancellation for a domestic limited liability company which is not the surviving or resulting limited liability company in the merger or consolidation. A certificate of merger that sets forth any amendment in accordance with subsection (b)(4) shall be deemed to be an amendment to the articles of organization of the limited liability company, and the limited liability company shall not be required to take any further action to amend its articles of organization under K.S.A. 17-7674, and amendments thereto, with respect to such amendments set forth in the certificate of merger. Whenever this section requires the filing of a certificate of merger or consolidation, such requirement shall be deemed satisfied by the filing of an agreement of merger or consolidation containing the information required by this section to be set forth in the certificate of merger or consolidation.

(d) An agreement of merger or consolidation approved in accordance with subsection (a) of this section may:

(1) Effect any amendment to the operating agreement; or

(2) effect the adoption of a new operating agreement, for a limited liability company if it is the surviving or resulting limited liability company in the merger or consolidation.

Any amendment to an operating agreement or adoption of a new operating agreement made pursuant to the foregoing sentence shall be effective at the effective time or date of the merger or consolidation and shall be effective notwithstanding any provision of the operating agreement relating to amendment or adoption of a new operating agreement, other than a provision that by its terms applies to an amendment to the operating agreement or the adoption of a new operating agreement, in either case, in connection with a merger or consolidation. The provisions of this subsection shall not be construed to limit the accomplishment of a merger or of any of the matters referred to herein by any other means provided for in an operating agreement or other agreement or as otherwise permitted by law, including that the operating agreement of any constituent limited liability company to the merger or consolidation, including a limited liability company formed for the purpose of consummating a merger or consolidation, shall be the operating agreement of the surviving or resulting limited liability company.

(e) When any merger or consolidation shall have become effective under this section, for all purposes of the laws of the state of Kansas, all of the rights, privileges and powers of each of the limited liability companies that have merged or consolidated, and all property, real, personal and mixed, and all debts due to any of the limited liability companies, as well as all other things and causes of action belonging to each of such limited liability companies, shall be vested in the surviving or resulting limited liability company, and shall thereafter be the property of the surviving or resulting limited liability company as they were of each of the limited liability companies that have merged or consolidated, and the title to any real property vested by deed or otherwise, under the laws of the state of Kansas, in any of such limited liability companies, shall not revert or be in any way impaired by reason of this act, but all rights of creditors and all liens upon any property of any of the limited liability companies shall be preserved unimpaired, and all debts, liabilities and duties of each of the limited liability companies that have merged or consolidated shall thenceforth attach to the surviving or resulting limited liability company, and may be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it. Unless otherwise agreed, a merger or consolidation of a domestic limited liability company, including a domestic limited liability company which is not the surviving or resulting entity in the merger or consolidation, shall not require such domestic limited liability company to wind up its affairs under K.S.A. 17-76,118, and amendments thereto, or pay its liabilities and distribute its assets under K.S.A. 17-76,119, and amendments thereto, and the merger or consolidation shall not constitute a dissolution of such limited liability company.

(f) A limited liability company may merge or consolidate with or into any other entity in accordance with the business entity transactions act, K.S.A. 2016 Supp. 17-78-101 et seq., and amendments thereto.

(g) An operating agreement may provide that a domestic limited liability company shall not have the power to merge or consolidate as set forth in this section.

History: L. 1999, ch. 119, § 20; L. 2009, ch. 47, § 44; L. 2014, ch. 40, § 17; L. 2015, ch. 65, § 9; July 1.



17-7682 Contractual appraisal rights.

17-7682. Contractual appraisal rights. An operating agreement or an agreement of merger or consolidation may provide that contractual appraisal rights with respect to a limited liability company interest or another interest in a limited liability company shall be available for any class, group or series of members or limited liability company interests in connection with any amendment of an operating agreement, any merger or consolidation in which the limited liability company is a constituent party to the merger or consolidation, or the sale of all or substantially all of the limited liability company's assets. The district court shall have jurisdiction to hear and determine any matter relating to any such appraisal rights.

History: L. 1999, ch. 119, § 21; L. 2012, ch. 50, § 3; L. 2014, ch. 40, § 18; July 1.



17-7686 Admission of members.

17-7686. Admission of members. (a) In connection with the formation of a limited liability company, a person is admitted as a member of the limited liability company upon the later to occur of:

(1) The formation of the limited liability company; or

(2) the time provided in and upon compliance with the operating agreement or, if the operating agreement does not so provide, when the person's admission is reflected in the records of the limited liability company.

(b) After the formation of a limited liability company, a person is admitted as a member of the limited liability company:

(1) In the case of a person who is not an assignee of a limited liability company interest, including a person acquiring a limited liability company interest directly from the limited liability company and a person to be admitted as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company at the time provided in and upon compliance with the operating agreement or, if the operating agreement does not so provide, upon the consent of all members and when the person's admission is reflected in the records of the limited liability company;

(2) in the case of an assignee of a limited liability company interest, as provided in subsection (a) of K.S.A. 17-76,114, and amendments thereto, and at the time provided in and upon compliance with the operating agreement or, if the operating agreement does not so provide, when any such person's permitted admission is reflected in the records of the limited liability company; or

(3) unless otherwise provided in an agreement of merger or consolidation, in the case of a person acquiring a limited liability company interest in a surviving or resulting limited liability company pursuant to a merger or consolidation approved in accordance with subsection (a) of K.S.A. 17-7681, and amendments thereto, at the time provided in and upon compliance with the operating agreement of the surviving or resulting limited liability company; and in the case of a person being admitted as a member of a limited liability company pursuant to a merger or consolidation in which such limited liability company is not the surviving or resulting limited liability company in the merger or consolidation, as provided in the operating agreement of such limited liability company.

(c) A person may be admitted to a limited liability company as a member of the limited liability company and may receive a limited liability company interest in the limited liability company without making a contribution or being obligated to make a contribution to the limited liability company. Unless otherwise provided in an operating agreement, a person may be admitted to a limited liability company as a member of the limited liability company without acquiring a limited liability company interest in the limited liability company. Unless otherwise provided in an operating agreement, a person may be admitted as the sole member of a limited liability company without making a contribution or being obligated to make a contribution to the limited liability company or without acquiring a limited liability company interest in the limited liability company.

(d) Unless otherwise provided in an operating agreement or another agreement, a member shall have no preemptive right to subscribe to any additional issue of limited liability company interests or another interest in a limited liability company.

History: L. 1999, ch. 119, § 25; L. 2014, ch. 40, § 20; July 1.



17-7687 Classes; voting; meetings of members; amendment of operating agreement.

17-7687. Classes; voting; meetings of members; amendment of operating agreement. (a) An operating agreement may provide for classes or groups of members having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation in the manner provided in the operating agreement of additional classes or groups of members having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members. An operating agreement may provide for the taking of an action, including the amendment of the operating agreement, without the vote or approval of any member or class or group of members, including an action to create under the provisions of the operating agreement a class or group of limited liability company interests that was not previously outstanding. An operating agreement may provide that any member or class or group of members shall have no voting rights.

(b) An operating agreement may grant to all or certain identified members or a specified class or group of the members the right to vote separately or with all or any class or group of the members or managers, on any matter. Voting by members may be on a per capita, number, financial interest, class, group or any other basis.

(c) An operating agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any members, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in an operating agreement, meetings of members may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in an operating agreement, on any matter that is to be voted on, consented to or approved by members, the members may take such action without a meeting, without prior notice and without a vote, if consented to, in writing or by electronic transmission, by members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all members entitled to vote thereon were present and voted. Unless otherwise provided in an operating agreement, on any matter that is to be voted on by members, the members may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in an operating agreement, a consent transmitted by electronic transmission by a member or by a person or persons authorized to act for a member shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

(e) Unless otherwise provided in the operating agreement or in this act, every member holding an interest in profits shall be entitled to vote.

(f) If an operating agreement provides for the manner in which it may be amended, including by requiring the approval of a person who is not a party to the operating agreement or the satisfaction of conditions, it may be amended only in that manner or as otherwise permitted by law, including as permitted by subsection (e) of K.S.A. 17-7681, and amendments thereto, provided that the approval of any person may be waived by such person and that any such conditions may be waived by all persons for whose benefit such conditions were intended. Unless otherwise provided in an operating agreement, a supermajority amendment provision shall only apply to provisions of the operating agreement that are expressly included in the operating agreement. As used in this section, "supermajority amendment provision" means any amendment provision set forth in an operating agreement requiring that an amendment to a provision of the operating agreement be adopted by no less than the vote or consent required to take action under such latter provision.

(g) If an operating agreement does not provide for the manner in which it may be amended, the operating agreement may be amended with the approval of all of the members or as otherwise permitted by law, including as permitted by subsection (e) of K.S.A. 17-7681, and amendments thereto. This subsection shall only apply to a limited liability company whose original articles of organization were filed with the secretary of state on or after July 1, 2014.

History: L. 1999, ch. 119, § 26; L. 2014, ch. 40, § 21; July 1.



17-7688 Liability to third parties.

17-7688. Liability to third parties. (a) Except as otherwise provided by this act, the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company, and no member or manager of a limited liability company shall be obligated personally for any such debt, obligation or liability of the limited liability company solely by reason of being a member or acting as a manager of the limited liability company.

(b) Notwithstanding the provisions of subsection (a), under an operating agreement or under another agreement, a member or manager may agree to be obligated personally for any or all of the debts, obligations and liabilities of the limited liability company.

History: L. 1999, ch. 119, § 27; L. 2014, ch. 40, § 22; July 1.



17-7689 Events; ceasing membership of a limited liability company.

17-7689. Events; ceasing membership of a limited liability company. A person ceases to be a member of a limited liability company upon the happening of any of the following events:

(a) Unless otherwise provided in an operating agreement, or with the written consent of all members, a member:

(1) Makes an assignment for the benefit of creditors;

(2) files a voluntary petition in bankruptcy;

(3) is adjudged a bankrupt or insolvent, or has entered against the member an order for relief, in any bankruptcy or insolvency proceeding;

(4) files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation;

(5) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

(6) seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties; or

(b) unless otherwise provided in an operating agreement, or with the written consent of all members, 120 days after the commencement of any proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed, or if within 90 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated.

History: L. 1999, ch. 119, § 28; L. 2014, ch. 40, § 23; July 1.



17-7690 Access to and confidentiality of information; records; action to enforce rights; restriction of rights.

17-7690. Access to and confidentiality of information; records; action to enforce rights; restriction of rights. (a) Each member of a limited liability company has the right, subject to such reasonable standards, including standards governing what information and documents are to be furnished at what time and location and at whose expense, as may be set forth in an operating agreement or otherwise established by the manager or, if there is no manager, then by the members, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member of the limited liability company:

(1) True and full information regarding the status of the business and financial condition of the limited liability company;

(2) promptly after becoming available, a copy of the limited liability company's federal, state and local income tax returns for each year;

(3) a current list of the name and last known business, residence or mailing address of each member and manager;

(4) a copy of any written operating agreement and articles of organization and all amendments thereto, together with executed copies of any written powers of attorney pursuant to which the operating agreement and any certificate and all amendments thereto have been executed;

(5) true and full information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member and which each member has agreed to contribute in the future, and the date on which each became a member; and

(6) other information regarding the affairs of the limited liability company as is just and reasonable.

(b) Each manager shall have the right to examine all of the information described in subsection (a) for a purpose reasonably related to the position of manager.

(c) The manager of a limited liability company shall have the right to keep confidential from the members, for such period of time as the manager deems reasonable, any information which the manager reasonably believes to be in the nature of trade secrets or other information the disclosure of which the manager in good faith believes is not in the best interest of the limited liability company or could damage the limited liability company or its business or which the limited liability company is required by law or by agreement with a third party to keep confidential.

(d) A limited liability company may maintain its records in other than a written form if such form is capable of conversion into written form within a reasonable time.

(e) Any demand by a member under this section shall be in writing and shall state the purpose of such demand.

(f) Any action to enforce any right arising under this section shall be brought in the district court. If the limited liability company refuses to permit a member to obtain or a manager to examine the information described in subsection (a) or does not reply to the demand that has been made within five business days, or such shorter or longer period of time as is provided for in an operating agreement, but not longer than 30 business days, after the demand has been made, the demanding member or manager may apply to the district court for an order to compel such disclosure. The district court may summarily order the limited liability company to permit the demanding member to obtain or manager to examine the information described in subsection (a) and to make copies or abstracts therefrom, or the district court may summarily order the limited liability company to furnish to the demanding member or manager the information described in subsection (a) on the condition that the demanding member or manager first pay to the limited liability company the reasonable cost of obtaining and furnishing such information and on such other conditions as the district court deems appropriate. When a demanding member seeks to obtain or a manager seeks to examine the information described in subsection (a), the demanding member or manager shall first establish (1) that the demanding member or manager has complied with the provisions of this section respecting the form and manner of making demand for obtaining or examining of such information, and (2) that the information the demanding member or manager seeks is reasonably related to the member's interest as a member or the manager's position as a manager, as the case may be. The district court may, in its discretion, prescribe any limitations or conditions with reference to the obtaining or examining of information, or award such other or further relief as the district court may deem just and proper. The district court may order books, documents and records, pertinent extracts therefrom, or duly authenticated copies thereof, to be brought within the state of Kansas and kept in the state of Kansas upon such terms and conditions as the order may prescribe.

(g) The rights of a member or manager to obtain information as provided in this section may be restricted in an original operating agreement or in any subsequent amendment approved or adopted by all of the members or in compliance with any applicable requirements of the operating agreement. The provisions of this subsection shall not be construed to limit the ability to impose restrictions on the rights of a member or manager to obtain information by any other means permitted under this act.

History: L. 1999, ch. 119, § 29; L. 2014, ch. 40, § 24; July 1.



17-7691 Remedies for breach of operating agreement by member.

17-7691. Remedies for breach of operating agreement by member. An operating agreement may provide that:

(a) A member who fails to perform in accordance with, or to comply with the terms and conditions of, the operating agreement shall be subject to specified penalties or specified consequences; and

(b) at the time or upon the happening of events specified in the operating agreement, a member shall be subject to specified penalties or specified consequences.

Such specified penalties or specified consequences may include and take the form of any penalty or consequence set forth in subsection (c) of K.S.A. 17-76,100, and amendments thereto.

History: L. 1999, ch. 119, § 30; L. 2014, ch. 40, § 25; July 1.



17-7692 Admission of managers.

17-7692. Admission of managers. A person may be named or designated as a manager of the limited liability company as provided in K.S.A. 17-7663, and amendments thereto.

History: L. 1999, ch. 119, § 31; Jan. 1, 2000.



17-7693 Management of limited liability company.

17-7693. Management of limited liability company. Unless otherwise provided in an operating agreement, the management of a limited liability company shall be vested in its members in proportion to the then current percentage or other interest of members in the profits of the limited liability company owned by all of the members, the decision of members owning more than 50% of the then current percentage or other interest in the profits controlling, except that if an operating agreement provides for the management, in whole or in part, of a limited liability company by a manager, the management of the limited liability company, to the extent so provided, shall be vested in the manager who shall be chosen in the manner provided in the operating agreement. The manager shall also hold the offices and have the responsibilities accorded to the manager by or in the manner provided in an operating agreement. Subject to K.S.A. 17-76,105, and amendments thereto, a manager shall cease to be a manager as provided in an operating agreement. A limited liability company may have more than one manager.

History: L. 1999, ch. 119, § 32; L. 2014, ch. 40, § 26; July 1.



17-7694 Contributions by a manager.

17-7694. Contributions by a manager. A manager of a limited liability company may make contributions to the limited liability company and share in the profits and losses of, and in distributions from, the limited liability company as a member. A person who is both a manager and a member has the rights and powers, and is subject to the restrictions and liabilities, of a manager and, except as provided in an operating agreement, also has the rights and powers, and is subject to the restrictions and liabilities, of a member to the extent of the manager's participation in the limited liability company as a member.

History: L. 1999, ch. 119, § 33; Jan. 1, 2000.



17-7695 Classes and voting; meetings of managers.

17-7695. Classes and voting; meetings of managers. (a) An operating agreement may provide for classes or groups of managers having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation in the manner provided in the operating agreement of additional classes or groups of managers having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of managers. An operating agreement may provide for the taking of an action, including the amendment of the operating agreement, without the vote or approval of any manager or class or group of managers, including an action to create under the provisions of the operating agreement a class or group of limited liability company interests that was not previously outstanding.

(b) An operating agreement may grant to all or certain identified managers or a specified class or group of the managers the right to vote, separately or with all or any class or group of managers or members, on any matter. Voting by managers may be on a per capita, number, financial interest, class, group or any other basis. Unless otherwise provided in an operating agreement, if more than one manager is appointed, all managers shall have an equal vote per capita.

(c) An operating agreement may set forth provisions relating to notice of the time, place or purpose of any meeting at which any matter is to be voted on by any manager or class or group of managers, waiver of any such notice, action by consent without a meeting, the establishment of a record date, quorum requirements, voting in person or by proxy, or any other matter with respect to the exercise of any such right to vote.

(d) Unless otherwise provided in an operating agreement, meetings of managers may be held by means of conference telephone or other communications equipment by means of which all persons participating in the meeting can hear each other, and participation in a meeting pursuant to this subsection shall constitute presence in person at the meeting. Unless otherwise provided in an operating agreement, on any matter that is to be voted on, consented to or approved by the managers, the managers may take such action without a meeting, without prior notice and without a vote, if consented to, in writing or by electronic transmission, by managers having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all managers entitled to vote thereon were present and voted. Unless otherwise provided in an operating agreement, on any matter that is to be voted on by managers, the managers may vote in person or by proxy, and such proxy may be granted in writing, by means of electronic transmission or as otherwise permitted by applicable law. Unless otherwise provided in an operating agreement, a consent transmitted by electronic transmission by a manager or by a person or persons authorized to act for a manager shall be deemed to be written and signed for purposes of this subsection. For purposes of this subsection, the term "electronic transmission" means any form of communication not directly involving the physical transmission of paper that creates a record that may be retained, retrieved and reviewed by a recipient thereof and that may be directly reproduced in paper form by such a recipient through an automated process.

History: L. 1999, ch. 119, § 34; L. 2014, ch. 40, § 27; July 1.



17-7696 Remedies for breach of operating agreement by manager.

17-7696. Remedies for breach of operating agreement by manager. An operating agreement may provide that:

(a) A manager who fails to perform in accordance with, or to comply with the terms and conditions of, the operating agreement shall be subject to specified penalties or specified consequences; and

(b) at the time or upon the happening of events specified in the operating agreement, a manager shall be subject to specified penalties or specified consequences.

History: L. 1999, ch. 119, § 35; Jan. 1, 2000.



17-7697 Reliance on reports and information by member, manager or liquidating trustee.

17-7697. Reliance on reports and information by member, manager or liquidating trustee. A member, manager or liquidating trustee of a limited liability company shall be fully protected in relying in good faith upon the records of the limited liability company and upon information, opinions, reports or statements presented by another manager, member or liquidating trustee, an officer or employee of the limited liability company, or committees of the limited liability company, members or managers, or by any other person as to matters the member, manager or liquidating trustee reasonably believes are within such other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the limited liability company, including information, opinions, reports or statements as to the value and amount of the assets, liabilities, profits or losses of the limited liability company, or the value and amount of assets or reserves or contracts, agreements or other undertakings that would be sufficient to pay claims and obligations of the limited liability company or to make reasonable provision to pay such claims and obligations, or any other facts pertinent to the existence and amount of assets from which distributions to members or creditors might properly be paid.

History: L. 1999, ch. 119, § 36; L. 2014, ch. 40, § 28; July 1.



17-7698 Delegation of rights and powers to manage.

17-7698. Delegation of rights and powers to manage. Unless otherwise provided in the operating agreement, a member or manager of a limited liability company has the power and authority to delegate to one or more other persons the member's or manager's, as the case may be, rights and powers to manage and control the business and affairs of the limited liability company, including to delegate to agents, officers and employees of a member or manager or the limited liability company, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the operating agreement, such delegation by a member or manager of a limited liability company shall not cause the member or manager to cease to be a member or manager, as the case may be, of the limited liability company or cause the person to whom any such rights and powers have been delegated to be a member or manager, as the case may be, of the limited liability company.

History: L. 1999, ch. 119, § 37; L. 2014, ch. 40, § 29; July 1.



17-7699 Form of contribution.

17-7699. Form of contribution. The contribution of a member to a limited liability company may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

History: L. 1999, ch. 119, § 38; Jan. 1, 2000.



17-76,100 Liability for contribution.

17-76,100. Liability for contribution. (a) Except as provided in an operating agreement, a member is obligated to a limited liability company to perform any promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason. If a member does not make the required contribution of property or services, the member is obligated at the option of the limited liability company to contribute cash equal to that portion of the agreed value, as stated in the records of the limited liability company, of the contribution that has not been made. The foregoing option shall be in addition to, and not in lieu of, any other rights, including the right to specific performance, that the limited liability company may have against such member under the operating agreement or applicable law.

(b) Unless otherwise provided in an operating agreement, the obligation of a member to make a contribution or return money or other property paid or distributed in violation of this act may be compromised only by consent of all the members. Notwithstanding the compromise, a creditor of a limited liability company who extends credit, after the entering into of an operating agreement or an amendment thereto which, in either case, reflects the obligation, and before the amendment thereof to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a member to make a contribution or return. A conditional obligation of a member to make a contribution or return money or other property to a limited liability company may not be enforced unless the conditions of the obligation have been satisfied or waived as to or by such member. Conditional obligations include contributions payable upon a discretionary call of a limited liability company prior to the time the call occurs.

(c) An operating agreement may provide that the interest of any member who fails to make any contribution that the member is obligated to make shall be subject to specified penalties for, or specified consequences of, such failure. Such penalty or consequence may take the form of reducing or eliminating the defaulting member's proportionate interest in a limited liability company, subordinating the member's limited liability company interest to that of nondefaulting members, a forced sale of that limited liability company interest, forfeiture of the defaulting member's limited liability company interest, the lending by other members of the amount necessary to meet the defaulting member's commitment, a fixing of the value of the defaulting member's limited liability company interest by appraisal or by formula and redemption or sale of the limited liability company interest at such value, or other penalty or consequence.

History: L. 1999, ch. 119, § 39; L. 2014, ch. 40, § 30; July 1.



17-76,101 Allocation of profits and losses.

17-76,101. Allocation of profits and losses. The profits and losses of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in an operating agreement. If the operating agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

History: L. 1999, ch. 119, § 40; Jan. 1, 2000.



17-76,102 Allocation of distributions.

17-76,102. Allocation of distributions. Distributions of cash or other assets of a limited liability company shall be allocated among the members, and among classes or groups of members, in the manner provided in an operating agreement. If the operating agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited liability company) of the contributions made by each member to the extent they have been received by the limited liability company and have not been returned.

History: L. 1999, ch. 119, § 41; Jan. 1, 2000.



17-76,103 Defense of usury not available.

17-76,103. Defense of usury not available. No obligation of a member or manager of a limited liability company to the limited liability company, or to a member or manager of the limited liability company, arising under the operating agreement or a separate agreement or writing, and no note, instrument or other writing evidencing any such obligation of a member or manager, shall be subject to the defense of usury, and no member or manager shall interpose the defense of usury with respect to any such obligation in any action.

History: L. 1999, ch. 119, § 42; L. 2014, ch. 40, § 31; July 1.



17-76,104 Interim distributions.

17-76,104. Interim distributions. Except as provided in K.S.A. 17-76,104 through 17-76,110, and amendments thereto, to the extent and at the times or upon the happening of the events specified in an operating agreement, a member is entitled to receive from a limited liability company distributions before the member's resignation from the limited liability company and before the dissolution and winding up thereof.

History: L. 1999, ch. 119, § 43; L. 2014, ch. 40, § 32; July 1.



17-76,105 Resignation of manager.

17-76,105. Resignation of manager. A manager may resign as a manager of a limited liability company at the time or upon the happening of events specified in an operating agreement and in accordance with the operating agreement. An operating agreement may provide that a manager shall not have the right to resign as a manager of a limited liability company. Notwithstanding that an operating agreement provides that a manager does not have the right to resign as a manager of a limited liability company, a manager may resign as a manager of a limited liability company at any time by giving written notice to the members and other managers. If the resignation of a manager violates an operating agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the operating agreement and offset the damages against the amount otherwise distributable to the resigning manager.

History: L. 1999, ch. 119, § 44; L. 2014, ch. 40, § 33; July 1.



17-76,106 Resignation of member.

17-76,106. Resignation of member. (a) A member may resign from a limited liability company only at the time or upon the happening of events specified in an operating agreement and in accordance with the operating agreement. Notwithstanding anything to the contrary under applicable law, unless an operating agreement provides otherwise, a member may not resign from a limited liability company prior to the dissolution and winding up of the limited liability company.

(b) Unless otherwise provided in an operating agreement, a limited liability company whose original articles of organization were filed with the secretary of state and effective on or prior to June 30, 2014, shall continue to be governed by this section as in effect on June 30, 2014, and shall not be governed by this section.

History: L. 1999, ch. 119, § 45; L. 2014, ch. 40, § 34; July 1.



17-76,107 Distribution upon resignation.

17-76,107. Distribution upon resignation. (a) Except as provided in K.S.A. 17-76,104 through 17-76,110, and amendments thereto, upon resignation any resigning member is entitled to receive any distribution to which such member is entitled under an operating agreement and, if not otherwise provided in an operating agreement, such member is entitled to receive, within a reasonable time after resignation, the fair value of such member's limited liability company interest as of the date of resignation based upon such member's right to share in distributions from the limited liability company.

(b) Unless otherwise provided in an operating agreement, a limited liability company whose original articles of organization were filed with the secretary of state and effective on or prior to June 30, 2014, shall continue to be governed by this section in effect on June 30, 2014, and shall not be governed by this section.

History: L. 1999, ch. 119, § 46; L. 2014, ch. 40, § 35; July 1.



17-76,108 Distribution in kind.

17-76,108. Distribution in kind. Except as provided in an operating agreement, a member, regardless of the nature of the member's contribution, has no right to demand and receive any distribution from a limited liability company in any form other than cash. Except as provided in an operating agreement, a member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed exceeds a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company. Except as provided in the operating agreement, a member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed is equal to a percentage of that asset which is equal to the percentage in which the member shares in distributions from the limited liability company.

History: L. 1999, ch. 119, § 47; Jan. 1, 2000.



17-76,109 Right to distribution.

17-76,109. Right to distribution. Subject to K.S.A. 17-76,110 and 17-76,119, and amendments thereto, and unless otherwise provided in an operating agreement, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of a limited liability company with respect to the distribution. An operating agreement may provide for the establishment of a record date with respect to allocations and distributions by a limited liability company.

History: L. 1999, ch. 119, § 48; Jan. 1, 2000.



17-76,110 Limitations on distribution.

17-76,110. Limitations on distribution. (a) A limited liability company shall not make a distribution to a member to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited liability company, other than liabilities to members on account of their limited liability company interests and liabilities for which the recourse of creditors is limited to specified property of the limited liability company, exceed the fair value of the assets of the limited liability company, except that the fair value of property that is subject to a liability for which the recourse of creditors is limited shall be included in the assets of the limited liability company only to the extent that the fair value of that property exceeds that liability. For purposes of this subsection, "distribution" shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program.

(b) A member who receives a distribution in violation of subsection (a) of this section, and who knew at the time of the distribution that the distribution violated subsection (a), shall be liable to a limited liability company for the amount of the distribution. A member who receives a distribution in violation of subsection (a), and who did not know at the time of the distribution that the distribution violated subsection (a), shall not be liable for the amount of the distribution. Subject to subsection (c), this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(c) Unless otherwise agreed, a member who receives a distribution from a limited liability company shall have no liability under this act or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the three-year period and an adjudication of liability against such member is made in the action.

History: L. 1999, ch. 119, § 49; L. 2014, ch. 40, § 36; July 1.



17-76,111 Nature of limited liability company interest.

17-76,111. Nature of limited liability company interest. A limited liability company interest is personal property. A member has no interest in specific limited liability company property.

History: L. 1999, ch. 119, § 50; Jan. 1, 2000.



17-76,112 Assignment of limited liability company interest.

17-76,112. Assignment of limited liability company interest. (a) A limited liability company interest is assignable in whole or in part except as provided in an operating agreement. The assignee of a member's limited liability company interest shall have no right to participate in the management of the business and affairs of a limited liability company, except as provided in an operating agreement or, unless otherwise provided in the operating agreement, upon the affirmative vote or written consent of all of the members of the limited liability company. Notwithstanding anything to the contrary under applicable law, an operating agreement may provide that a limited liability company interest may not be assigned prior to the dissolution and winding up of the limited liability company.

(b) Unless otherwise provided in an operating agreement:

(1) An assignment of a limited liability company interest does not entitle the assignee to become or to exercise any rights or powers of a member;

(2) an assignment of a limited liability company interest entitles the assignee to share in such profits and losses, to receive such distribution or distributions, and to receive such allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and

(3) a member ceases to be a member and to have the power to exercise any rights or powers of a member upon assignment of all of the member's limited liability company interest. Unless otherwise provided in an operating agreement, the pledge of, or granting of a security interest, lien or other encumbrance in or against, any or all of the limited liability company interest of a member shall not cause the member to cease to be a member or to have the power to exercise any rights or powers of a member.

(c) Unless otherwise provided in an operating agreement, a member's interest in a limited liability company may be evidenced by a certificate of limited liability company interest issued by the limited liability company. An operating agreement may provide for the assignment or transfer of any limited liability company interest represented by such a certificate and make other provisions with respect to such certificates. A limited liability company shall not have the power to issue a certificate of limited liability company interest in bearer form.

(d) Unless otherwise provided in an operating agreement and except to the extent assumed by agreement, until an assignee of a limited liability company interest becomes a member, the assignee shall have no liability as a member solely as a result of the assignment.

(e) Unless otherwise provided in the operating agreement, a limited liability company may acquire, by purchase, redemption or otherwise, any limited liability company interest or other interest of a member or manager in the limited liability company. Unless otherwise provided in the operating agreement, any such interest so acquired by the limited liability company shall be deemed canceled.

History: L. 1999, ch. 119, § 51; L. 2014, ch. 40, § 37; July 1.



17-76,113 Rights of judgment creditor; charging orders.

17-76,113. Rights of judgment creditor; charging orders. (a) On application by a judgment creditor of a member or of a member's assignee, a court having jurisdiction may charge the limited liability company interest of the judgment debtor to satisfy the judgment. To the extent so charged, the judgment creditor has only the right to receive any distribution or distributions to which the judgment debtor would otherwise have been entitled in respect of such limited liability company interest.

(b) A charging order constitutes a lien on the judgment debtor's limited liability company interest.

(c) This act does not deprive a member or member's assignee of a right under exemption laws with respect to the judgment debtor's limited liability company interest.

(d) The entry of a charging order is the exclusive remedy by which a judgment creditor of a member or of a member's assignee may satisfy a judgment out of the judgment debtor's limited liability company interest.

(e) No creditor of a member or of a member's assignee shall have any right to obtain possession of, or otherwise exercise legal or equitable remedies with respect to, the property of the limited liability company.

(f) The district court shall have jurisdiction to hear and determine any matter relating to any such charging order.

History: L. 1999, ch. 119, § 52; L. 2014, ch. 40, § 38; July 1.



17-76,114 Right of assignee to become member.

17-76,114. Right of assignee to become member. (a) An assignee of a limited liability company interest may become a member:

(1) As provided in the operating agreement; or

(2) unless otherwise provided in the operating agreement, upon the affirmative vote or written consent of all of the members of the limited liability company.

(b) An assignee who has become a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under an operating agreement and this act. Notwithstanding the foregoing, unless otherwise provided in an operating agreement, an assignee who becomes a member is liable for the obligations of the assignor to make contributions as provided in K.S.A. 17-76,100, and amendments thereto, but shall not be liable for the obligations of the assignor under K.S.A. 17-76,104 through 17-76,110, and amendments thereto. However, the assignee is not obligated for liabilities, including the obligations of the assignor to make contributions as provided in K.S.A. 17-76,100, and amendments thereto, unknown to the assignee at the time the assignee became a member and which could not be ascertained from an operating agreement.

(c) Whether or not an assignee of a limited liability company interest becomes a member, the assignor is not released from liability to a limited liability company under K.S.A. 17-7699 through 17-76,110, and amendments thereto.

History: L. 1999, ch. 119, § 53; L. 2014, ch. 40, § 39; July 1.



17-76,115 Powers of estate of deceased or incompetent member.

17-76,115. Powers of estate of deceased or incompetent member. If a member who is an individual dies or a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, the member's personal representative may exercise all of the member's rights for the purpose of settling the member's estate or administering the member's property, including any power under an operating agreement of an assignee to become a member. If a member is a corporation, trust or other entity and is dissolved or terminated, the powers of that member may be exercised by its personal representative.

History: L. 1999, ch. 119, § 54; L. 2014, ch. 40, § 40; July 1.



17-76,116 Dissolution.

17-76,116. Dissolution. (a) A limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

(1) At the time specified in an operating agreement, but if no such time is set forth in the operating agreement, then the limited liability company shall have a perpetual existence;

(2) upon the happening of events specified in an operating agreement;

(3) unless otherwise provided in an operating agreement, upon the affirmative vote or written consent of the members of the limited liability company or, if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than ⅔ of the then-current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate;

(4) at any time there are no members, provided that, the limited liability company is not dissolved and is not required to be wound up if:

(A) Unless otherwise provided in an operating agreement, within 90 days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, the personal representative of the last remaining member agrees in writing to continue the limited liability company and to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, except that an operating agreement may provide that the personal representative of the last remaining member shall be obligated to agree in writing to continue the limited liability company and to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member; or

(B) a member is admitted to the limited liability company in the manner provided for in the operating agreement, effective as of the occurrence of the event that terminated the continued membership of the last remaining member, within 90 days or such other period as is provided for in the operating agreement after the occurrence of the event that terminated the continued membership of the last remaining member, pursuant to a provision of the operating agreement that specifically provides for the admission of a member to the limited liability company after there is no longer a remaining member of the limited liability company; or

(5) the entry of a decree of judicial dissolution under K.S.A. 17-76,117, and amendments thereto.

(b) Unless otherwise provided in an operating agreement, the death, retirement, resignation, expulsion, bankruptcy or dissolution of any member or the occurrence of any other event that terminates the continued membership of any member shall not cause the limited liability company to be dissolved or its affairs to be wound up, and upon the occurrence of any such event, the limited liability company shall be continued without dissolution.

History: L. 1999, ch. 119, § 55; L. 2014, ch. 40, § 41; July 1.



17-76,117 Involuntary dissolution.

17-76,117. Involuntary dissolution. (a) A limited liability company may be dissolved involuntarily by order of the district court for the county in which the registered office of the limited liability company is located in an action filed by the attorney general when it is established that the limited liability company:

(1) Has procured its articles of organization through fraud;

(2) has exceeded the authority conferred upon it by law;

(3) has committed a violation of any provision of law whereby it has forfeited its articles of organization;

(4) has carried on, conducted or transacted its business in a persistently fraudulent or illegal manner; or

(5) by the abuse of its powers contrary to the public policy of the state, has become liable to be dissolved.

(b) If the business of the limited liability company is suffering or is threatened with irreparable injury because the members of a limited liability company, or the managers of a limited liability company having more than one manager, are so deadlocked respecting the management of the affairs of the limited liability company that the requisite vote for action cannot be obtained and the members are unable to terminate such deadlock, then any member or members in the aggregate owning at least 25% of the outstanding interests in either capital or profits and losses in the limited liability company may file with the district court a petition stating that such member or members desire to dissolve the limited liability company and to dispose of the assets thereof in accordance with a plan to be agreed upon by the members or as determined by the district court in the absence of such agreement. Such petition shall have attached thereto a copy of a proposed plan of dissolution and distribution and a certificate stating that copies of such petition and plan have been transmitted in writing to all of the other members of the limited liability company at least 30 days before the filing of the petition and that the members having the requisite vote required to cause dissolution under the operating agreement have failed or refused to consent to such plan. Unless members who own more than ⅔ of the then current percentage or other interest in profits of the limited liability company owned by all members, or if there is more than one class or group of members, then by each class or group, or such other number of members having the requisite vote to cause dissolution as the operating agreement may provide, file with the district court within the time period for the answer date of the petition, an answer and a certificate stating that they have agreed on either the petitioner's plan, or a modification or alternative thereof, then the district court shall order that such limited liability company be dissolved, if the district court determines that such irreparable injury and deadlock exists. In any proceeding under this section, the court may appoint one or more trustees or receivers with all the powers and title of a trustee or receiver appointed under K.S.A. 17-6808, and amendments thereto, to administer and wind up the limited liability company's affairs and may grant such other relief as the court deems equitable.

History: L. 1999, ch. 119, § 56; L. 2014, ch. 40, § 42; July 1.



17-76,118 Winding up.

17-76,118. Winding up. (a) Unless otherwise provided in the operating agreement, a manager who has not wrongfully dissolved a limited liability company or, if none, the members or a person approved by the members or, if there is more than one class or group of members, then by each class or group of members, in either case, by members who own more than 50% of the then current percentage or other interest in the profits of the limited liability company owned by all of the members or by the members in each class or group, as appropriate, may wind up the limited liability company's affairs; but the district court upon cause shown, may wind up the limited liability company's affairs upon application of any member or manager, or the member's personal representative or assignee, and in connection therewith, may appoint a liquidating trustee.

(b) Upon dissolution of a limited liability company and until the filing of a certificate of cancellation as provided in K.S.A. 17-7675, and amendments thereto, the persons winding up the limited liability company's affairs may, in the name of, and for and on behalf of, the limited liability company, prosecute and defend suits, whether civil, criminal or administrative, gradually settle and close the limited liability company's business, dispose of and convey the limited liability company's property, discharge or make reasonable provision for the limited liability company's liabilities, and distribute to the members any remaining assets of the limited liability company, all without affecting the liability of members and managers and without imposing liability on a liquidating trustee.

History: L. 1999, ch. 119, § 57; L. 2014, ch. 40, § 43; July 1.



17-76,119 Distribution of assets.

17-76,119. Distribution of assets. (a) Upon the winding up of a limited liability company, the assets shall be distributed as follows:

(1) To creditors, including members and managers who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited liability company, whether by payment or the making of reasonable provision for payment thereof, other than liabilities for which reasonable provision for payment has been made and liabilities for distributions to members and former members under K.S.A. 17-76,104 or 17-76,107, and amendments thereto;

(2) unless otherwise provided in an operating agreement, to members and former members in satisfaction of liabilities for distributions under K.S.A. 17-76,104 or 17-76,107, and amendments thereto;

(3) unless otherwise provided in an operating agreement, to members first for the return of their contributions and second respecting their limited liability company interests, in the proportions in which the members share in distributions.

(b) A limited liability company which has dissolved shall:

(1) Pay or make reasonable provision to pay all claims and obligations, including all contingent, conditional or unmatured contractual claims, known to the limited liability company;

(2) make such provision as will be reasonably likely to be sufficient to provide compensation for any claim against the limited liability company which is the subject of a pending action, suit or proceeding to which the limited liability company is a party; and

(3) make such provision as will be reasonably likely to be sufficient to provide compensation for claims that have not been made known to the limited liability company or that have not arisen but that, based on facts known to the limited liability company, are likely to arise or to become known to the limited liability company within 10 years after the date of dissolution.

If there are sufficient assets, such claims and obligations shall be paid in full and any such provision for payment made shall be made in full. If there are insufficient assets, such claims and obligations shall be paid or provided for according to their priority and, among claims of equal priority, ratably to the extent of assets available therefor. Unless otherwise provided in the operating agreement, any remaining assets shall be distributed as provided in this act. Any liquidating trustee winding up a limited liability company's affairs who has complied with this section shall not be personally liable to the claimants of the dissolved limited liability company by reason of such person's actions in winding up the limited liability company.

(c) A member who receives a distribution in violation of subsection (a) and who knew at the time of the distribution that the distribution violated subsection (a), shall be liable to the limited liability company for the amount of the distribution. For purposes of the immediately preceding sentence, the term "distribution" shall not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business pursuant to a bona fide retirement plan or other benefits program. A member who receives a distribution in violation of subsection (a) and who did not know at the time of the distribution that the distribution violated subsection (a), shall not be liable for the amount of the distribution. Subject to subsection (d), this subsection shall not affect any obligation or liability of a member under an agreement or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a limited liability company to which this section applies shall have no liability under this act or other applicable law for the amount of the distribution after the expiration of three years from the date of the distribution unless an action to recover the distribution from such member is commenced prior to the expiration of the three-year period and an adjudication of liability against such member is made in the action.

(e) K.S.A. 17-76,110, and amendments thereto, shall not apply to a distribution to which this section applies.

History: L. 1999, ch. 119, § 58; L. 2014, ch. 40, § 44; July 1.



17-76,126 Same; maintenance of action or suit by foreign limited liability company not registered; effect of failure to register.

17-76,126. Same; maintenance of action or suit by foreign limited liability company not registered; effect of failure to register. (a) A foreign limited liability company doing business in the state of Kansas may not maintain any action, suit or proceeding in the state of Kansas until it has registered in this state and has paid to the state all fees and penalties for the years, or parts thereof, during which it did business in the state without having registered.

(b) The failure of a foreign limited liability company to register in the state of Kansas does not:

(1) Impair the validity of any contract or act of the foreign limited liability company;

(2) impair the right of any other party to the contract to maintain any action, suit or proceeding on the contract; or

(3) prevent the foreign limited liability company from defending any action, suit or proceeding in any court of the state of Kansas.

(c) A member or a manager of a foreign limited liability company is not liable for the obligations of the foreign limited liability company solely by reason of the limited liability company's having done business in the state of Kansas without registration.

History: L. 1999, ch. 119, § 65; L. 2014, ch. 40, § 51; July 1.



17-76,128 Execution; liability.

17-76,128. Execution; liability. K.S.A. 2016 Supp. 17-7909(b), and amendments thereto, shall be applicable to foreign limited liability companies as if they were domestic limited liability companies.

History: L. 1999, ch. 119, § 67; L. 2014, ch. 40, § 53; L. 2015, ch. 65, § 10; July 1.



17-76,129 Service of process; venue.

17-76,129. Service of process; venue. Service of process in any action against any foreign limited liability company, whether or not that limited liability company is qualified to do business in this state, shall be made in the manner prescribed by K.S.A. 60-304, and amendments thereto. Any person who has a cause of action against any foreign limited liability company, whether or not the limited liability company is qualified to do business in this state may file suit against the limited liability company in the district court of a county in which there is proper venue if the cause of action arose in Kansas out of the limited liability company's doing business in Kansas or while the limited liability company was doing business in Kansas.

History: L. 1999, ch. 119, § 68; Jan. 1, 2000.



17-76,130 Right to bring action by a member or an assignee.

17-76,130. Right to bring action by a member or an assignee. A member or an assignee of a limited liability company interest may bring an action in the district court in the right of a limited liability company to recover a judgment in its favor if managers or members with authority to do so have refused to bring the action or if an effort to cause those managers or members to bring the action is not likely to succeed.

History: L. 1999, ch. 119, § 69; L. 2014, ch. 40, § 54; July 1.



17-76,131 Proper plaintiff in a derivative action.

17-76,131. Proper plaintiff in a derivative action. In a derivative action, the plaintiff must be a member or an assignee of a limited liability company interest at the time of bringing the action and:

(a) At the time of the transaction of which the plaintiff complains; or

(b) the plaintiff's status as a member or an assignee of a limited liability company interest had devolved upon the plaintiff by operation of law or pursuant to the terms of an operating agreement from a person who was a member or an assignee of a limited liability company interest at the time of the transaction.

History: L. 1999, ch. 119, § 70; L. 2014, ch. 40, § 55; July 1.



17-76,132 Petition.

17-76,132. Petition. In a derivative action, the petition shall set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action by a manager or member or the reasons for not making the effort.

History: L. 1999, ch. 119, § 71; Jan. 1, 2000.



17-76,133 Expenses.

17-76,133. Expenses. If a derivative action is successful, in whole or in part, as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from any recovery in any such action or from a limited liability company.

History: L. 1999, ch. 119, § 72; L. 2014, ch. 40, § 56; July 1.



17-76,134 Construction and application of act and operating agreement.

17-76,134. Construction and application of act and operating agreement. (a) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this act.

(b) It is the policy of this act to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

(c) To the extent that, at law or in equity, a member or manager or other person has duties, including fiduciary duties, to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by an operating agreement, the member's or manager's or other person's duties may be expanded or restricted or eliminated by provisions in the operating agreement, except that the operating agreement may not eliminate the implied contractual covenant of good faith and fair dealing.

(d) Unless otherwise provided in an operating agreement, a member or manager or other person shall not be liable to a limited liability company or to another member or manager or to another person who is a party to or is otherwise bound by an operating agreement for breach of fiduciary duty for the member's or manager's or other person's good faith reliance on the provisions of the operating agreement.

(e) An operating agreement may provide for the limitation or elimination of any and all liabilities for breach of contract and breach of duties, including fiduciary duties, of a member, manager or other person to a limited liability company or to another member or manager or to another person that is a party to or is otherwise bound by an operating agreement, except that an operating agreement may not limit or eliminate liability for any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing.

(f) Unless the context otherwise requires, as used herein, the singular shall include the plural and the plural may refer to only the singular.

(g) K.S.A. 84-9-406 and 84-9-408, and amendments thereto, do not apply to any interest in a limited liability company, including all rights, powers and interests arising under an operating agreement or this act. This provision prevails over K.S.A. 84-9-406 and 84-9-408, and amendments thereto.

(h) Action validly taken pursuant to one provision of this act shall not be deemed invalid solely because it is identical or similar in substance to an action that could have been taken pursuant to some other provision of this act but fails to satisfy one or more requirements prescribed by such other provision.

(i) An operating agreement that provides for the application of Kansas law shall be governed by and construed under the laws of the state of Kansas in accordance with its terms.

History: L. 1999, ch. 119, § 73; L. 2014, ch. 40, § 57; July 1.



17-76,135 Cases not provided for in this act.

17-76,135. Cases not provided for in this act. In any case not provided for in this act, the rules of law and equity, including the law merchant, shall govern.

History: L. 1999, ch. 119, § 74; Jan. 1, 2000.



17-76,136 Fees for documents or services of secretary of state.

17-76,136. Fees for documents or services of secretary of state. (a) The secretary of state shall charge each domestic and foreign limited liability company the following fees:

(1) A fee of $20 for issuing or filing and indexing any of the following documents:

(A) A certificate of amendment of articles of organization;

(B) restated articles of organization;

(C) a certificate of cancellation;

(D) a certificate of change of location of registered office or resident agent;

(E) a certificate of merger or consolidation; and

(F) any certificate, affidavit, agreement or any other paper provided for in this act, for which no different fee is specifically prescribed;

(2) a fee of $7.50 for each certified copy plus a fee per page, if the secretary of state supplies the copies, in an amount fixed by the secretary of state and approved by the director of accounts and reports for copies of corporate documents under K.S.A. 45-204, and amendments thereto;

(3) a fee of $7.50 for each certificate of good standing and certificate of fact issued by the secretary of state;

(4) a fee of $5 for a report of record search, but furnishing the following information shall not be considered a record search and no charge shall be made therefor: Name of the limited liability company and the address of its registered office; name and address of the resident agent; the state of the limited liability company's formation; the date of filing of its articles of organization or annual report; and date of expiration; and

(5) for photocopies of instruments on file or prepared by the secretary of state's office and which are not certified, a fee per page in an amount fixed by the secretary of state and approved by the director of accounts and reports for copies of corporate documents under K.S.A. 45-204, and amendments thereto.

(b) Every limited liability company hereafter formed in this state shall pay to the secretary of state, at the time of filing its articles of organization, an application and recording fee of $150.

(c) At the time of filing its application to do business, every foreign limited liability company shall pay to the secretary of state an application and recording fee of $150.

(d) The fee for filing a certificate of reinstatement shall be the same as that prescribed by K.S.A. 17-7506, and amendments thereto, for filing a certificate of reinstatement of a corporation's articles of incorporation.

History: L. 1999, ch. 119, § 75; L. 2014, ch. 40, § 58; July 1.



17-76,137 Reserved power of state to alter or repeal act.

17-76,137. Reserved power of state to alter or repeal act. All provisions of this act may be altered from time to time or repealed and all rights of members and managers are subject to this reservation. Unless expressly stated to the contrary in this act, all amendments of this act shall apply to limited liability companies and members and managers whether or not existing as such at the time of the enactment of any such amendment.

History: L. 1999, ch. 119, § 76; L. 2014, ch. 40, § 59; July 1.



17-76,138 Taxation of limited liability companies.

17-76,138. Taxation of limited liability companies. For purposes of any tax imposed by the state of Kansas or any instrumentality, agency or political subdivision of the state of Kansas, a limited liability company formed under this act or qualified to do business in the state of Kansas as a foreign limited liability company shall be classified as a partnership unless classified otherwise for federal income tax purposes, in which case the limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of any tax imposed by the state of Kansas or any instrumentality, agency or political subdivision of the state of Kansas, a member or an assignee of a member of a limited liability company formed under this act or qualified to do business in the state of Kansas as a foreign limited liability company shall be treated as either a resident or nonresident partner unless classified otherwise for federal income tax purposes, in which case the member or assignee of a member shall have the same status as such member or assignee of a member has for federal income tax purposes.

History: L. 1999, ch. 119, § 77; Jan. 1, 2000.



17-76,139 Limited liability company; annual report; annual report fee; copies of applications of extension of time to file income tax returns with secretary of state, confidentiality.

17-76,139. Limited liability company; annual report; annual report fee; copies of applications of extension of time to file income tax returns with secretary of state, confidentiality. (a) Every limited liability company organized under the laws of this state shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited liability company at the close of business on the last day of its tax period next preceding the date of filing. If the limited liability company's tax period is other than the calendar year, it shall give notice of its different tax period in writing to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited liability company's annual Kansas income tax return. The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the following information:

(1) The name of the limited liability company; and

(2) a list of the members owning at least 5% of the capital of the limited liability company, with the post office address of each.

(b) Every foreign limited liability company shall make an annual report in writing to the secretary of state, stating the prescribed information concerning the limited liability company at the close of business on the last day of its tax period next preceding the date of filing. If the limited liability company's tax period is other than the calendar year, it shall give notice in writing of its different tax period to the secretary of state prior to December 31 of the year it commences the different tax period. The annual report shall be filed at the time prescribed by law for filing the limited liability company's annual Kansas income tax return. The annual report shall be made on a form prescribed by the secretary of state. The report shall contain the name of the limited liability company.

(c) The annual report required by this section shall be executed by one or more authorized persons, and filed with the secretary of state. The execution of such annual report by a person who is authorized by this act to execute such annual report, upon filing such annual report with the secretary of state, constitutes an oath or affirmation, under penalties of perjury that, to the best of such person's knowledge and belief, the facts stated therein are true. At the time of filing the report, the limited liability company shall pay to the secretary of state an annual report fee in an amount equal to $40.

(d) The provisions of K.S.A. 17-7509, and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, and the provisions of K.S.A. 17-7510(a), and amendments thereto, relating to penalties for failure of a corporation to file an annual report or pay the required annual report fee, shall be applicable to the articles of organization of any domestic limited liability company or to the authority of any foreign limited liability company which fails to file its annual report or pay the annual report fee within 90 days of the time prescribed in this section for filing and paying the same or, in the case of an annual report filing and fee received by mail, postmarked within 90 days of the time for filing and paying the same. Whenever the articles of organization of a domestic limited liability company or the authority of any foreign limited liability company are forfeited for failure to file an annual report or to pay the required annual report fee, the domestic limited liability company or the authority of a foreign limited liability company may be reinstated by filing a certificate of reinstatement, pursuant to K.S.A. 2016 Supp. 17-76,146, and amendments thereto, and paying to the secretary of state all fees, including any penalties thereon, due to the state.

(e) No limited liability company shall be required to file its first annual report under this act, or pay any annual report fee required to accompany such report, unless such limited liability company has filed its articles of organization or application for authority at least six months prior to the last day of its tax period.

(f) All copies of applications for extension of the time for filing income tax returns submitted to the secretary of state pursuant to law shall be maintained by the secretary of state in a confidential file and shall not be disclosed to any person except as authorized pursuant to the provisions of K.S.A. 79-3234, and amendments thereto, a proper judicial order, or subsection (g). All copies of such applications shall be preserved for one year and thereafter until the secretary of state orders that they be destroyed.

(g) A copy of such application shall be open to inspection by or disclosure to any person who was a member of such limited liability company during any part of the period covered by the extension.

History: L. 1999, ch. 119, § 78; L. 2000, ch. 172, § 4; L. 2002, ch. 185, § 44; L. 2004, ch. 171, § 29; L. 2005, ch. 157, § 20; L. 2007, ch. 81, § 10; L. 2014, ch. 40, § 60; L. 2016, ch. 110, § 128; July 1.



17-76,140 Effective date.

17-76,140. Effective date. From and after July 1, 2014, this act shall be applicable to all limited liability companies formed in Kansas, whether formed before or after such date.

History: L. 1999, ch. 119, § 79; L. 2014, ch. 40, § 61; July 1.



17-76,141 Severability clause.

17-76,141. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

History: L. 1999, ch. 119, § 80; Jan. 1, 2000.



17-76,143 Series limited liability company.

17-76,143. Series limited liability company. (a) An operating agreement may establish or provide for the establishment of one or more designated series of members, managers or limited liability company interests having separate rights, powers or duties with respect to specified property or obligations of the limited liability company or profits and losses associated with specified property or obligations, and to the extent provided in the operating agreement, any such series may have a separate business purpose or investment objective.

(b) Notwithstanding anything to the contrary set forth in this section or under other applicable law, in the event that an operating agreement establishes or provides for the establishment of one or more series, and if the records maintained for any such series account for the assets associated with such series separately from the other assets of the limited liability company, or any other series thereof, and if the operating agreement so provides, and if notice of the limitation on liabilities of a series as referenced in this subsection is set forth in the articles of organization of the limited liability company and if the limited liability company has filed a certificate of designation for each series which is to have limited liability under this section, then the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, and, unless otherwise provided in the operating agreement, none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof shall be enforceable against the assets of such series. The fact that the articles of organization contain the foregoing notice of the limitation on liabilities of a series and a certificate of designation for a series is on file in the office of the secretary of state shall constitute notice of such limitation on liabilities of a series. A series with limited liability shall be treated as a separate entity to the extent set forth in the articles of organization. Each series with limited liability may, in its own name, contract, hold title to assets, grant security interests, sue and be sued and otherwise conduct business and exercise the powers of a limited liability company under this act. The limited liability company and any of its series may elect to consolidate their operations as a single taxpayer to the extent permitted under applicable law, elect to work cooperatively, elect to contract jointly or elect to be treated as a single business for purposes of qualification to do business in this or any other state. Such elections shall not affect the limitation of liability set forth in this section except to the extent that the series have specifically accepted joint liability by contract.

(c) Except in the case of a foreign limited liability company that has adopted an assumed name pursuant to K.S.A. 2016 Supp. 17-7933, and amendments thereto, the name of the series with limited liability must contain the entire name of the limited liability company and be distinguishable from the names of the other series set forth in the articles of organization. In the case of a foreign limited liability company that has adopted an assumed name pursuant to K.S.A. 2016 Supp. 17-7933, and amendments thereto, the name of the series with limited liability must contain the entire name under which the foreign limited liability company has been admitted to transact business in this state.

(d) Upon the filing of the certificate of designation with the secretary of state setting forth the name of each series with limited liability, the series' existence shall begin, and copies of the filed certificate of designation marked with the filing date shall be conclusive evidence, except as against the state, that all conditions precedent required to be performed have been complied with and that the series has been or shall be legally organized and formed under this act. If different from the limited liability company, the certificate of designation for each series shall list the names of the members if the series is member managed or the names of the managers if the series is manager managed. The name of a series with limited liability under subsection (b) may be changed by filing with the secretary of state a certificate of designation identifying the series whose name is being changed and the new name of such series. If not the same as the limited liability company, the names of the members of a member managed series or of the managers of a manager managed series may be changed by filing a new certificate of designation with the secretary of state. A series with limited liability under subsection (b) may be dissolved by filing with the secretary of state a certificate of designation identifying the series being dissolved or by the dissolution of the limited liability company as provided in subsection (m). Certificates of designation may be executed by the limited liability company or any manager, person or entity designated in the operating agreement for the limited liability company.

(e) A series of a limited liability company will be deemed to be in good standing as long as the limited liability company is in good standing.

(f) The resident agent and registered office for the limited liability company in Kansas shall serve as the agent and office for service of process in Kansas for each series.

(g) An operating agreement may provide for classes or groups of members or managers associated with a series having such relative rights, powers and duties as the operating agreement may provide, and may make provision for the future creation of additional classes or groups of members or managers associated with the series having such relative rights, powers and duties as may from time to time be established, including rights, powers and duties senior to existing classes and groups of members or managers associated with the series.

(h) A series may be managed by either the member or members associated with the series or by a manager or managers chosen by the members of such series, as provided in the operating agreement. Unless otherwise provided in an operating agreement, the management of a series shall be vested in the members associated with such series.

(i) An operating agreement may grant to all or certain identified members or managers or a specified class or group of the members or managers associated with a series the right to vote separately or with all or any class or group of the members or managers associated with the series, on any matter. An operating agreement may provide that any member or class or group of members associated with a series shall have no voting rights.

(j) Except to the extent modified in this section, the provisions of this act which are generally applicable to limited liability companies, their managers, members and transferees shall be applicable to each particular series with respect to the operation of such series.

(k) Except as otherwise provided in an operating agreement, any event under this act or in an operating agreement that causes a manager to cease to be a manager with respect to a series shall not, in itself, cause such manager to cease to be a manager of the limited liability company or with respect to any other series thereof.

(l) Except as otherwise provided in an operating agreement, any event under this act or an operating agreement that causes a member to cease to be associated with a series shall not, in itself, cause such member to cease to be associated with any other series or terminate the continued membership of a member in the limited liability company or cause the termination of the series, regardless of whether such member was the last remaining member associated with such series.

(m) Except to the extent otherwise provided in the operating agreement, a series may be dissolved and its affairs wound up without causing the dissolution of the limited liability company. The dissolution of a series established in accordance with subsection (b) shall not affect the limitation on liabilities of such series provided by subsection (b). A series is terminated and its affairs shall be wound up upon the dissolution of the limited liability company under article 76 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto.

(n) If a limited liability company with the ability to establish a series does not register to do business in a foreign jurisdiction for itself and certain of its series, a series of a limited liability company may itself register to do business as a limited liability company in the foreign jurisdiction in accordance with the laws of the foreign jurisdiction.

(o) If a foreign limited liability company, as permitted in the jurisdiction of its organization, has established a series having separate rights, powers or duties and has limited the liabilities of such series so that the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series are enforceable against the assets of such series only, and not against the assets of the limited liability company generally or any other series thereof, or so that the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the limited liability company generally or any other series thereof are not enforceable against the assets of such series, then the limited liability company, on behalf of itself or any of its series, or any of its series on their own behalf may register to do business in the state in accordance with the provisions of K.S.A. 2016 Supp. 17-7931, and amendments thereto. The limitation of liability shall be so stated on the application for admission as a foreign limited liability company and a certificate of designation shall be filed for each series being registered to do business in the state by the limited liability company. Unless otherwise provided in the operating agreement, the debts, liabilities and obligations incurred, contracted for or otherwise existing with respect to a particular series of such a foreign limited liability company shall be enforceable against the assets of such series only, and not against the assets of the foreign limited liability company generally or any other series thereof and none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to such a foreign limited liability company generally or any other series thereof shall be enforceable against the assets of such series.

History: L. 2012, ch. 50, § 1; L. 2014, ch. 40, § 62; L. 2015, ch. 65, § 11; July 1.



17-76,144 Certification of cancellation; court appointments; powers of trustees or receivers.

17-76,144. Certification of cancellation; court appointments; powers of trustees or receivers. When the articles of organization of any limited liability company formed under this act shall be canceled by the filing of a certificate of cancellation pursuant to K.S.A. 17-7675, and amendments thereto, the district court, on application of any creditor, member or manager of the limited liability company, or any other person who shows good cause therefor, at any time, may either appoint one or more of the managers of the limited liability company to be trustees, or appoint one or more persons to be receivers, of and for the limited liability company, to take charge of the limited liability company's property, and to collect the debts and property due and belonging to the limited liability company, with the power to prosecute and defend, in the name of the limited liability company, or otherwise, all such suits as may be necessary or proper for the purposes aforesaid, and to appoint an agent or agents under them, and to do all other acts which might be done by the limited liability company, if in being, that may be necessary for the final settlement of the unfinished business of the limited liability company. The powers of the trustees or receivers may be continued as long as the district court shall think necessary for the purposes aforesaid.

History: L. 2014, ch. 40, § 63; July 1.



17-76,145 Procedure preventing dissolution or winding up; exception.

17-76,145. Procedure preventing dissolution or winding up; exception. Notwithstanding the occurrence of an event set forth in subsections (a)(1) through (a)(4) of K.S.A. 17-76,116, and amendments thereto, the limited liability company shall not be dissolved and its affairs shall not be wound up if, prior to the filing of a certificate of cancellation with the secretary of state, the limited liability company is continued, effective as of the occurrence of such event, pursuant to the affirmative vote or written consent of all remaining members of the limited liability company or the personal representative of the last remaining member of the limited liability company if there is no remaining member, and any other person whose approval is required under the operating agreement to revoke a dissolution pursuant to this section, except that if the dissolution was caused by a vote or written consent, the dissolution shall not be revoked unless each member and other person, or their respective personal representatives, who voted in favor of, or consented to, the dissolution has voted or consented in writing to continue the limited liability company. If there is no remaining member of the limited liability company and the personal representative of the last remaining member votes in favor of or consents to the continuation of the limited liability company, such personal representative shall be required to agree in writing to the admission of the personal representative of such member or its nominee or designee to the limited liability company as a member, effective as of the occurrence of the event that terminated the continued membership of the last remaining member.

History: L. 2014, ch. 40, § 64; July 1.



17-76,146 Reinstatement of canceled or forfeited articles of organization or authority to do business.

17-76,146. Reinstatement of canceled or forfeited articles of organization or authority to do business. (a) A domestic limited liability company whose articles of organization or a foreign limited liability company whose authority to do business has been canceled or forfeited pursuant to K.S.A. 2016 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, or whose articles of organization or authority to do business has been forfeited pursuant to K.S.A. 17-76,139(d), and amendments thereto, may be reinstated by filing with the secretary of state a certificate of reinstatement accompanied by the payment of the fee required by K.S.A. 17-76,136(d), and amendments thereto, and payment of the annual report fees due under K.S.A. 17-76,139(c), and amendments thereto, and all penalties and interest thereon due at the time of the cancellation or forfeiture of its articles of organization or authority to do business. The certificate of reinstatement shall set forth:

(1) The name of the limited liability company at the time its articles of organization or authority to do business was canceled or forfeited and, if such name is not available at the time of reinstatement, the name under which the limited liability company is to be reinstated;

(2) the address of the limited liability company's registered office in the state of Kansas and the name and address of the limited liability company's resident agent in the state of Kansas;

(3) a statement that the certificate of reinstatement is filed by one or more persons authorized to execute and file the certificate of reinstatement to reinstate the limited liability company; and

(4) any other matters the persons executing the certificate of reinstatement determine to include therein.

(b) The certificate of reinstatement shall be deemed to be an amendment to the articles of organization or application for registration of the limited liability company, and the limited liability company shall not be required to take any further action to amend its articles of organization or application for registration under K.S.A. 17-7674 or K.S.A. 2016 Supp. 17-7935, and amendments thereto, with respect to the matters set forth in the certificate of reinstatement.

(c) Upon the filing of a certificate of reinstatement, a limited liability company shall be reinstated with the same force and effect as if its articles of organization or authority to do business had not been canceled or forfeited pursuant to K.S.A. 17-76,139(d) or K.S.A. 2016 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto. Such reinstatement shall validate all contracts, acts, matters and things made, done and performed by the limited liability company, its members, managers, employees and agents during the time when its articles of organization or authority to do business was canceled or forfeited pursuant to K.S.A. 17-76,139(d) or K.S.A. 2016 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, with the same force and effect and to all intents and purposes as if the articles of organization or authority to do business had remained in full force and effect. All real and personal property, and all rights and interests, which belonged to the limited liability company at the time its articles of organization or authority to do business was canceled or forfeited pursuant to K.S.A. 17-76,139(d) or K.S.A. 2016 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, or which were acquired by the limited liability company following the cancellation or forfeiture of its articles of organization or authority to do business pursuant to K.S.A. 17-76,139(d) or K.S.A. 2016 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto, and which were not disposed of prior to the time of its reinstatement, shall be vested in the limited liability company after its reinstatement as fully as they were held by the limited liability company at, and after, as the case may be, the time its articles of organization or authority to do business was canceled or forfeited pursuant to K.S.A 17-76,139(d) or K.S.A. 2016 Supp. 17-7926(b), 17-7929(b) or 17-7934(f), and amendments thereto. After its reinstatement, the limited liability company shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its members, managers, employees and agents prior to its reinstatement as if its articles of organization or authority to do business had at all times remained in full force and effect.

History: L. 2014, ch. 40, § 65; L. 2015, ch. 65, § 12; July 1.






Article 78 BUSINESS ENTITY TRANSACTIONS ACT

17-78,101 Short title.

17-78-101. Short title. This act may be cited as the business entity transactions act.

History: L. 2009, ch. 47, § 1; July 1, 2010.



17-78,102 Definitions.

17-78-102. Definitions. As used in this act:

(a) "Acquired entity" means the entity, all of one or more classes or series of interests in which are acquired in an interest exchange.

(b) "Acquiring entity" means the entity that acquires all of one or more classes or series of interests of the acquired entity in an interest exchange.

(c) "Agreement" means a plan or agreement of merger, interest exchange, conversion or domestication.

(d) "Approve" means, in the case of an entity, for its governors and interest holders to take whatever steps are necessary under its organic rules, organic law, and other law to:

(1) Propose a transaction subject to this act;

(2) adopt and approve the terms and conditions of the transaction; and

(3) conduct any required proceedings or otherwise obtain any required votes or consents of the governors or interest holders.

(e) "Conversion" means a transaction authorized by K.S.A. 2016 Supp. 17-78-401 through 17-78-406, and amendments thereto.

(f) "Converted entity" means the converting entity as it continues in existence after a conversion.

(g) "Converting entity" means the domestic entity that approves an agreement of conversion pursuant to K.S.A. 2016 Supp. 17-78-403, and amendments thereto, or the foreign entity that approves a conversion pursuant to the law of its jurisdiction of organization.

(h) "Domestic entity" means an entity whose internal affairs are governed by the law of this state.

(i) "Domesticated entity" means the domesticating entity as it continues in existence after a domestication.

(j) "Domesticating entity" means the domestic entity that approves an agreement of domestication pursuant to K.S.A. 2016 Supp. 17-78-503, and amendments thereto, or the foreign entity that approves a domestication pursuant to the law of its jurisdiction of organization.

(k) "Domestication" means a transaction authorized by K.S.A. 2016 Supp. 17-78-501 through 17-78-506, and amendments thereto.

(l) "Entity" means:

(1) A corporation;

(2) a general partnership, including a limited liability partnership;

(3) a limited partnership, including a limited liability limited partnership;

(4) a limited liability company;

(5) a business trust or statutory trust entity;

(6) a cooperative; or

(7) any other person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

(A) An individual;

(B) a testamentary, inter vivos, or charitable trust, with the exception of a business trust, statutory trust entity or similar trust;

(C) an association or relationship that is not a partnership solely by reason of subsection (c) of K.S.A. 56a-202, and amendments thereto, or a similar provision of the law of any other jurisdiction;

(D) a decedent's estate; or

(E) a government, a governmental subdivision, agency, or instrumentality or a quasi-governmental instrumentality.

(m) "Filing entity" means an entity that is created by the filing of a public organic document.

(n) "Foreign entity" means an entity whose internal affairs are governed by the laws of a jurisdiction other than this state.

(o) "Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee or proxy, to:

(1) Receive or demand access to information concerning, or the books and records of, the entity;

(2) vote for the election of the governors of the entity; or

(3) receive notice of or vote on any or all issues involving the internal affairs of the entity.

(p) "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(q) "Interest" means:

(1) A governance interest in an unincorporated entity;

(2) a transferable interest in an unincorporated entity; or

(3) a share or membership in a corporation.

(r) "Interest exchange" means a transaction authorized by K.S.A. 2016 Supp. 17-78-301 through 17-78-306, and amendments thereto.

(s) "Interest holder" means a direct holder of an interest.

(t) "Interest holder liability" means:

(1) Personal liability for a liability of an entity that is imposed on a person:

(A) Solely by reason of the status of the person as an interest holder; or

(B) by the organic rules of the entity pursuant to a provision of the organic law authorizing the organic rules to make one or more specified interest holders or categories of interest holders liable in their capacity as interest holders for all or specified liabilities of the entity; or

(2) an obligation of an interest holder under the organic rules of an entity to contribute to the entity.

(u) "Jurisdiction of organization" of an entity means the jurisdiction whose law includes the organic law of the entity.

(v) "Liability" means a debt, obligation or any other liability arising in any manner, regardless of whether it is secured or whether it is contingent.

(w) "Merger" means a transaction in which two or more merging entities are combined into a surviving entity pursuant to a filing with the secretary of state.

(x) "Merging entity" means an entity that is a party to a merger and exists immediately before the merger becomes effective.

(y) "Organic law" means the statutes, if any, other than this act, governing the internal affairs of an entity.

(z) "Organic rules" means the public organic document and private organic rules of an entity.

(aa) "Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(bb) "Private organic rules" mean the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders and are not part of its public organic document, if any.

(cc) "Protected agreement" means:

(1) A record evidencing indebtedness and any related agreement in effect on the effective date of this act;

(2) an agreement that is binding on an entity on the effective date of this act;

(3) the organic rules of an entity in effect on the effective date of this act; or

(4) an agreement that is binding on any of the governors or interest holders of an entity on the effective date of this act.

(dd) "Public organic document" means the public record the filing of which creates an entity and any amendment to or restatement of that record.

(ee) "Qualified foreign entity" means a foreign entity that is authorized to transact business in this state pursuant to a filing with the secretary of state.

(ff) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(gg) "Sign" means, with present intent to authenticate or adopt a record:

(1) To execute or adopt a tangible symbol; or

(2) to attach to or logically associate with the record an electronic sound, symbol or process.

(hh) "Surviving entity" means the entity that continues in existence after or is created by a merger.

(ii) "Transferable interest" means the right under an entity's organic law to receive distributions from the entity.

(jj) "Type," with regard to an entity, means a generic form of entity:

(1) Recognized at common law; or

(2) organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity.

History: L. 2009, ch. 47, § 2; July 1, 2010.



17-78,103 Relationship of act to other laws.

17-78-103. Relationship of act to other laws. (a) Unless displaced by particular provisions of this act, the principles of law and equity supplement this act.

(b) This act does not authorize an act prohibited by, and does not affect the application or requirements of, law other than this act.

(c) A transaction effected under this act may not create or impair any right or obligation on the part of a person under a provision of the law of this state other than this act relating to a change in control, takeover, business combination, control-share acquisition or similar transaction involving a domestic merging, acquired, converting or domesticating corporation unless:

(1) If the corporation does not survive the transaction, the transaction satisfies any requirements of the provision; or

(2) if the corporation survives the transaction, the approval of the agreement is by a vote of the shareholders or directors which would be sufficient to create or impair the right or obligation directly under the provision.

(d) Any entity subject to special regulation pursuant to chapter 66 of the Kansas Statutes Annotated shall be subject to the special provisions and requirements applicable to such entities including K.S.A. 66-127 and 66-136, and amendments thereto. Where the provisions of this act are not inconsistent, they shall be construed as supplemental to chapter 66 of the Kansas Statutes Annotated and not in derogation or limitation thereof.

History: L. 2009, ch. 47, § 3; July 1, 2010.



17-78,104 Required notice or approval.

17-78-104. Required notice or approval. (a) A domestic or foreign entity that is required to give notice to, or obtain the approval of, a governmental agency or officer in order to be a party to a merger shall give the notice or obtain the approval in order to be a party to an interest exchange, conversion or domestication.

(b) A domestic or foreign entity subject to chapter 66 of the Kansas Statutes Annotated shall obtain approval in accordance with the special requirements applicable thereto, including K.S.A. 66-127 and 66-136, and amendments thereto, prior to effecting a transaction under this act.

(c) Property held for a charitable purpose under the law of this state by a domestic or foreign entity immediately before a transaction under this act becomes effective may not, as a result of the transaction, be diverted from the objects for which it was donated, granted, or devised unless, to the extent required by or pursuant to the law of this state concerning cypres or other law dealing with nondiversion of charitable assets, the entity obtains an appropriate order of the district court specifying the disposition of the property.

History: L. 2009, ch. 47, § 4; July 1, 2010.



17-78,105 Status of filings.

17-78-105. Status of filings. A filing under this act signed by a domestic entity becomes part of the public organic document of the entity if the entity's organic law provides that similar filings under that law become part of the public organic document of the entity.

History: L. 2009, ch. 47, § 5; July 1, 2010.



17-78,106 Nonexclusivity.

17-78-106. Nonexclusivity. The fact that a transaction under this act produces a certain result does not preclude the same result from being accomplished in any other manner permitted by law other than this act.

History: L. 2009, ch. 47, § 6; July 1, 2010.



17-78,107 Reference to external facts.

17-78-107. Reference to external facts. An agreement may refer to facts ascertainable outside of the agreement if the manner in which the facts will operate upon the agreement is specified in the agreement. The facts may include the occurrence of an event or a determination or action by a person, whether or not the event, determination, or action is within the control of a party to the transaction.

History: L. 2009, ch. 47, § 7; July 1, 2010.



17-78,108 Alternative means of approval of transactions.

17-78-108. Alternative means of approval of transactions. Except as otherwise provided in the organic law or organic rules of a domestic entity, approval of a transaction under this act by the unanimous vote or consent of its interest holders satisfies the requirements of this act for approval of the transaction.

History: L. 2009, ch. 47, § 8; July 1, 2010.



17-78,109 Appraisal rights.

17-78-109. Appraisal rights. (a) An interest holder of a domestic merging, acquired, converting or domesticating entity is entitled to appraisal rights in connection with the transaction if the interest holder would have been entitled to appraisal rights under the entity's organic law in connection with a merger in which the interest of the interest holder was changed, converted or exchanged unless:

(1) The organic law permits the organic rules to limit the availability of appraisal rights; and

(2) the organic rules provide such a limit.

(b) An interest holder of a domestic merging, acquired, converting or domesticating entity is entitled to contractual appraisal rights in connection with a transaction under this act to the extent provided:

(1) In the entity's organic rules;

(2) in the agreement; or

(3) in the case of a corporation, by action of its governors.

(c) If an interest holder is entitled to contractual appraisal rights under subsection (b) and the entity's organic law does not provide procedures for the conduct of an appraisal rights proceeding, the general corporate code applies to the extent practicable or as otherwise provided in the entity's organic rules or the agreement.

History: L. 2009, ch. 47, § 9; July 1, 2010.



17-78,110 Excluded entities and transactions.

17-78-110. Excluded entities and transactions. The following entities may not participate in a transaction under this act:

(a) Entities regulated under chapter 40 of the Kansas Statutes Annotated;

(b) banks and trust companies organized under chapter 9 of the Kansas Statutes Annotated;

(c) credit unions organized under K.S.A. 17-2201 et seq., and amendments thereto; and

(d) professional corporations formed under the Kansas professional corporation law or limited liability companies organized under the Kansas revised limited liability company act to render a professional service, as defined at K.S.A. 17-2707, and amendments thereto.

History: L. 2009, ch. 47, § 10; July 1, 2010.



17-78,201 Merger authorized.

17-78-201. Merger authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2016 Supp. 17-78-201 through 17-78-206, and amendments thereto:

(1) One or more domestic entities may merge with one or more domestic or foreign entities into a domestic or foreign surviving entity; and

(2) two or more foreign entities may merge into a domestic entity.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2016 Supp. 17-78-201 through 17-78-206, and amendments thereto, applicable to foreign entities a foreign entity may be a party to a merger under K.S.A. 2016 Supp. 17-78-201 through 17-78-206, and amendments thereto, or may be the surviving entity in such a merger if the merger is authorized by the law of the foreign entity's jurisdiction of organization.

(c) K.S.A. 2016 Supp. 17-78-201 through 17-78-206, and amendments thereto, do not apply to the following mergers:

(1) A merger between any two or more domestic corporations or one or more domestic corporations and one or more foreign corporations pursuant to K.S.A. 17-6701 et seq., and amendments thereto;

(2) a merger between any two or more partnerships pursuant to K.S.A. 56a-905, and amendments thereto; or

(3) a merger between any two or more domestic limited liability companies or one or more domestic limited liability companies and one or more foreign limited liability companies pursuant to K.S.A. 17-7681, and amendments thereto.

History: L. 2009, ch. 47, § 11; L. 2010, ch. 38, § 1; July 1.



17-78,202 Agreement of merger.

17-78-202. Agreement of merger. (a) A domestic entity may become a party to a merger under K.S.A. 2016 Supp. 17-78-201 through 17-78-206, and amendments thereto, by approving an agreement of merger. The agreement shall be in a record and contain:

(1) As to each merging entity, its name, jurisdiction of organization and type;

(2) if the surviving entity is to be created in the merger, a statement to that effect and its name, jurisdiction of organization and type;

(3) the manner of converting the interests in each party to the merger into interests, securities, obligations, rights to acquire interests or securities, cash or other property or any combination of the foregoing;

(4) if the surviving entity exists before the merger, any proposed amendments to its public organic document or to its private organic rules that are, or are proposed to be, in a record;

(5) if the surviving entity is to be created in the merger, its proposed public organic document, if any, and the full text of its private organic rules that are proposed to be in a record;

(6) the other terms and conditions of the merger; and

(7) any other provision required by the law of a merging entity's jurisdiction of organization or the organic rules of a merging entity.

(b) An agreement of merger shall be signed on behalf of each merging entity.

(c) An agreement of merger may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 12; July 1, 2010.



17-78,203 Approval of merger.

17-78-203. Approval of merger. (a) An agreement of merger is not effective unless it has been approved:

(1) By a domestic merging entity:

(A) In accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation; or

(B) if neither its organic law nor organic rules provide for approval of a merger described in subparagraph (A), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic merging entity that will have interest holder liability for liabilities that arise after the merger becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity provide in a record for the approval of a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A merger involving a foreign merging entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.

History: L. 2009, ch. 47, § 13; July 1, 2010.



17-78,204 Amendment or termination of agreement of merger.

17-78-204. Amendment or termination of agreement of merger. (a) An agreement of merger of a domestic merging entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the merger is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing, to be received by the interest holders of any party to the agreement;

(B) the public organic document or private organic rules of the surviving entity that will be in effect immediately after the merger becomes effective, except for changes that do not require approval of the interest holders of the surviving entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of merger has been approved by a domestic merging entity and before a certificate of merger becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of merger is terminated after a certificate of merger has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of a merging entity, shall be filed with the secretary of state before the time the certificate of merger becomes effective. The certificate of termination takes effect upon filing, and the merger is terminated and does not become effective. The certificate of termination shall contain:

(1) The name of each merging or surviving entity that is a domestic entity or a qualified foreign entity;

(2) the date on which the certificate of merger was filed; and

(3) a statement that the merger has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 14; July 1, 2010.



17-78,205 Certificate of merger; effective date.

17-78-205. Certificate of merger; effective date. (a) A certificate of merger shall be signed on behalf of the surviving entity and filed with the secretary of state.

(b) A certificate of merger shall contain:

(1) The name, jurisdiction of organization and type of each merging entity that is not the surviving entity;

(2) the name, jurisdiction of organization and type of the surviving entity;

(3) if the certificate of merger is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) a statement that the merger was approved by each domestic merging entity, if any, in accordance with K.S.A. 2016 Supp. 17-78-201 through 17-78-206, and amendments thereto, and by each foreign merging entity, if any, in accordance with the law of its jurisdiction of organization;

(5) if the surviving entity exists before the merger and is a domestic filing entity, any amendment to its public organic document approved as part of the agreement of merger;

(6) if the surviving entity is created by the merger and is a domestic filing entity, its public organic document, as an attachment;

(7) if the surviving entity is created by the merger and is a domestic limited liability partnership, its statement of qualification, as an attachment; and

(8) if the surviving entity is a foreign entity that is not a qualified foreign entity, a mailing address to which the secretary of state may send any process served on the secretary of state pursuant to subsection (e) of K.S.A. 2016 Supp. 17-78-206, and amendments thereto.

(c) In addition to the requirements of subsection (b), a certificate of merger may contain any other provision not prohibited by law.

(d) If the surviving entity is a domestic entity, its name and any attached public organic document shall satisfy the requirements of the law of this state, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document. If the surviving entity is a qualified foreign entity, its name shall satisfy the requirements of the law of this state.

(e) An agreement of merger that is signed on behalf of all of the merging entities and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of merger and upon filing has the same effect. If an agreement of merger is filed as provided in this subsection, references in this act to a certificate of merger refer to the agreement of merger filed under this subsection.

(f) A certificate of merger becomes effective upon the date and time of filing or the later date and time specified in the certificate of merger.

History: L. 2009, ch. 47, § 15; July 1, 2010.



17-78,206 Effect of merger.

17-78-206. Effect of merger. (a) When a merger becomes effective:

(1) The surviving entity continues or comes into existence;

(2) each merging entity that is not the surviving entity ceases to exist;

(3) all property of each merging entity vests in the surviving entity without assignment, reversion or impairment;

(4) all liabilities of each merging entity are liabilities of the surviving entity;

(5) except as otherwise provided by law other than this act or the agreement of merger, all of the rights, privileges, immunities, powers and purposes of each merging entity vest in the surviving entity;

(6) if the surviving entity exists before the merger:

(A) All of its property continues to be vested in it without reversion or impairment;

(B) it remains subject to all of its liabilities; and

(C) all of its rights, privileges, immunities, powers and purposes continue to be vested in it;

(7) the name of the surviving entity may be substituted for the name of any merging entity that is a party to any pending action or proceeding;

(8) if the surviving entity exists before the merger:

(A) its public organic document, if any, is amended as provided in the certificate of merger and is binding on its interest holders; and

(B) its private organic rules that are to be in a record, if any, are amended to the extent provided in the agreement of merger and are binding on and enforceable by:

(i) Its interest holders; and

(ii) in the case of a surviving entity that is not a corporation, any other person that is a party to an agreement that is part of the surviving entity's private organic rules;

(9) if the surviving entity is created by the merger:

(A) Its public organic document, if any, is effective and is binding on its interest holders; and

(B) its private organic rules are effective and are binding on and enforceable by:

(i) Its interest holders; and

(ii) in the case of a surviving entity that is not a corporation, any other person that was a party to an agreement that was part of the organic rules of a merging entity if that person has agreed to be a party to an agreement that is part of the surviving entity's private organic rules; and

(10) the interests in each merging entity that are to be converted in the merger are converted and the interest holders of those interests are entitled only to the rights provided to them under the agreement of merger and to any appraisal rights they have under K.S.A. 2016 Supp. 17-78-109, and amendments thereto, and the merging entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of a merging entity, the merger does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the merging entity.

(c) When a merger becomes effective, a person that did not have interest holder liability with respect to any of the merging entities and that becomes subject to interest holder liability with respect to a domestic entity as a result of a merger has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the merger becomes effective.

(d) When a merger becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic merging entity with respect to which the person had interest holder liability is as follows:

(1) The merger does not discharge any interest holder liability under the organic law of the domestic merging entity to the extent the interest holder liability arose before the merger became effective;

(2) the person does not have interest holder liability under the organic law of the domestic merging entity for any liability that arises after the merger becomes effective;

(3) the organic law of the domestic merging entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the merger had not occurred and the surviving entity were the domestic merging entity; and

(4) the person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of the domestic merging entity with respect to any interest holder liability preserved under paragraph (1) as if the merger had not occurred.

(e) When a merger becomes effective, a foreign entity that is the surviving entity:

(1) May be served with process in this state for the collection and enforcement of any liabilities of a domestic merging entity; and

(2) irrevocably appoints the secretary of state as its agent to accept service of process in any such suit or other proceeding. Service of process shall be made on the foreign entity pursuant to K.S.A. 60-304, and amendments thereto.

(f) When a merger becomes effective, the certificate of authority or other foreign qualification of any foreign merging entity that is not the surviving entity is canceled.

History: L. 2009, ch. 47, § 16; July 1, 2010.



17-78,301 Interest exchange authorized.

17-78-301. Interest exchange authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2016 Supp. 17-78-301 through 17-78-306, and amendments thereto:

(1) A domestic entity may acquire all of one or more classes or series of interests of another domestic or foreign entity in exchange for interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing; or

(2) all of one or more classes or series of interests of a domestic entity may be acquired by another domestic or foreign entity in exchange for interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2016 Supp. 17-78-301 through 17-78-306, and amendments thereto, applicable to foreign entities a foreign entity may be the acquiring or acquired entity in an interest exchange under K.S.A. 2016 Supp. 17-78-301 through 17-78-306, and amendments thereto, if the interest exchange is authorized by the law of the foreign entity's jurisdiction of organization.

(c) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to an interest exchange, the provision applies to an interest exchange in which the domestic entity is the acquired entity as if the interest exchange were a merger until the provision is amended after the effective date of this act.

History: L. 2009, ch. 47, § 17; July 1, 2010.



17-78,302 Agreement of interest exchange.

17-78-302. Agreement of interest exchange. (a) A domestic entity may be the acquired entity in an interest exchange under K.S.A. 2016 Supp. 17-78-301 through 17-78-306, and amendments thereto, by approving an agreement of interest exchange. The agreement shall be in a record and contain:

(1) The name and type of the acquired entity;

(2) the name, jurisdiction of organization and type of the acquiring entity;

(3) the manner of converting the interests in the acquired entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property or any combination of the foregoing;

(4) any proposed amendments to the public organic document or private organic rules that are, or are proposed to be, in a record of the acquired entity;

(5) the other terms and conditions of the interest exchange; and

(6) any other provision required by the law of this state or the organic rules of the acquired entity.

(b) An agreement of interest exchange may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 18; July 1, 2010.



17-78,303 Approval of interest exchange.

17-78-303. Approval of interest exchange. (a) An agreement of interest exchange is not effective unless it has been approved:

(1) By a domestic acquired entity:

(A) In accordance with the requirements, if any, in its organic law and organic rules for approval of an interest exchange;

(B) except as otherwise provided in subsection (d), if neither its organic law nor organic rules provide for approval of an interest exchange, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger, as if the interest exchange were a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation, as if the interest exchange were that type of merger; or

(C) if neither its organic law nor organic rules provide for approval of an interest exchange or a merger described in subparagraph (B), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic acquired entity that will have interest holder liability for liabilities that arise after the interest exchange becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity provide in a record for the approval of an interest exchange or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) An interest exchange involving a foreign acquired entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.

(c) Except as otherwise provided in its organic law or organic rules, the interest holders of the acquiring entity are not required to approve the interest exchange.

(d) A provision of the organic law of a domestic acquired entity that would permit a merger between the acquired entity and the acquiring entity to be approved without the vote or consent of the interest holders of the acquired entity because of the percentage of interests in the acquired entity held by the acquiring entity does not apply to approval of an interest exchange under subsection (a)(1)(B).

History: L. 2009, ch. 47, § 19; July 1, 2010.



17-78,304 Amendment or termination of agreement of interest exchange.

17-78-304. Amendment or termination of agreement of interest exchange. (a) An agreement of interest exchange of a domestic acquired entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the interest exchange is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash, or other property, or any combination of the foregoing, to be received by any of the interest holders of the acquired entity under the agreement;

(B) the public organic document or private organic rules of the acquired entity that will be in effect immediately after the interest exchange becomes effective, except for changes that do not require approval of the interest holders of the acquired entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of interest exchange has been approved by a domestic acquired entity and before a certificate of interest exchange becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of interest exchange is terminated after a certificate of interest exchange has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of the acquired entity, shall be filed with the secretary of state before the time the certificate of interest exchange becomes effective. The certificate of termination takes effect upon filing and the interest exchange is terminated and does not become effective. The certificate of termination must contain:

(1) The name of the acquired entity;

(2) the date on which the certificate of interest exchange was filed; and

(3) a statement that the interest exchange has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 20; July 1, 2010.



17-78,305 Certificate of interest exchange; effective date.

17-78-305. Certificate of interest exchange; effective date. (a) A certificate of interest exchange shall be signed on behalf of a domestic acquired entity and filed with the secretary of state.

(b) A certificate of interest exchange must contain:

(1) The name and type of the acquired entity;

(2) the name, jurisdiction of organization and type of the acquiring entity;

(3) if the certificate of interest exchange is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) a statement that the agreement of interest exchange was approved by the acquired entity in accordance with K.S.A. 2016 Supp. 17-78-301 through 17-78-306, and amendments thereto; and

(5) any amendments to the acquired entity's public organic document approved as part of the agreement of interest exchange.

(c) In addition to the requirements of subsection (b), a certificate of interest exchange may contain any other provision not prohibited by law.

(d) An agreement of interest exchange that is signed on behalf of a domestic acquired entity and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of interest exchange and upon filing has the same effect. If an agreement of interest exchange is filed as provided in this subsection, references in this act to a certificate of interest exchange refer to the agreement of interest exchange filed under this subsection.

(e) A certificate of interest exchange becomes effective upon the date and time of filing or the later date and time specified in the certificate of interest exchange.

History: L. 2009, ch. 47, § 21; July 1, 2010.



17-78,306 Effect of interest exchange.

17-78-306. Effect of interest exchange. (a) When an interest exchange becomes effective:

(1) The interests in the acquired entity that are the subject of the interest exchange cease to exist or are converted or exchanged and the interest holders of those interests are entitled only to the rights provided to them under the agreement of interest exchange and to any appraisal rights they have under K.S.A. 2016 Supp. 17-78-109, and amendments thereto, and the acquired entity's organic law;

(2) the acquiring entity becomes the interest holder of the interests in the acquired entity stated in the agreement of interest exchange to be acquired by the acquiring entity;

(3) the public organic document, if any, of the acquired entity is amended as provided in the certificate of interest exchange and is binding on its interest holders; and

(4) the private organic rules of the acquired entity that are to be in a record, if any, are amended to the extent provided in the agreement of interest exchange and are binding on and enforceable by:

(A) Its interest holders; and

(B) in the case of an acquired entity that is not a corporation, any other person that is a party to an agreement that is part of the acquired entity's private organic rules.

(b) Except as otherwise provided in the organic law or organic rules of the acquired entity, the interest exchange does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the acquired entity.

(c) When an interest exchange becomes effective, a person that did not have interest holder liability with respect to the acquired entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the interest exchange has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the interest exchange becomes effective.

(d) When an interest exchange becomes effective, the interest holder liability of a person that ceases to hold an interest in a domestic acquired entity with respect to which the person had interest holder liability is as follows:

(1) The interest exchange does not discharge any interest holder liability under the organic law of the domestic acquired entity to the extent the interest holder liability arose before the interest exchange became effective;

(2) the person does not have interest holder liability under the organic law of the domestic acquired entity for any liability that arises after the interest exchange becomes effective;

(3) the organic law of the domestic acquired entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the interest exchange had not occurred; and

(4) the person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of the domestic acquired entity with respect to any interest holder liability preserved under paragraph (1) as if the interest exchange had not occurred.

History: L. 2009, ch. 47, § 22; July 1, 2010.



17-78,401 Conversion authorized.

17-78-401. Conversion authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2016 Supp. 17-78-401 through 17-78-406, and amendments thereto, a domestic entity may become:

(1) A domestic entity of a different type; or

(2) a foreign entity of a different type, if the conversion is authorized by the law of the foreign jurisdiction.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2016 Supp. 17-78-401 through 17-78-406, and amendments thereto, applicable to foreign entities a foreign entity may become a domestic entity of a different type if the conversion is authorized by the law of the foreign entity's jurisdiction of organization.

(c) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a conversion, the provision applies to a conversion of the entity as if the conversion were a merger until the provision is amended after the effective date of this act.

History: L. 2009, ch. 47, § 23; July 1, 2010.



17-78,402 Agreement of conversion.

17-78-402. Agreement of conversion. (a) A domestic entity may convert to a different type of entity under K.S.A. 2016 Supp. 17-78-401 through 17-78-406, and amendments thereto, by approving an agreement of conversion. The agreement shall be in a record and contain:

(1) The name and type of the converting entity;

(2) the name, jurisdiction of organization and type of the converted entity;

(3) the manner of converting the interests in the converting entity into interests, securities, obligations, rights to acquire interests or securities, cash, or other property or any combination of the foregoing;

(4) the proposed public organic document of the converted entity if it will be a filing entity;

(5) the full text of the private organic rules of the converted entity that are proposed to be in a record;

(6) the other terms and conditions of the conversion; and

(7) any other provision required by the law of this state or the organic rules of the converting entity.

(b) An agreement of conversion may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 24; July 1, 2010.



17-78,403 Approval of conversion.

17-78-403. Approval of conversion. (a) An agreement of conversion is not effective unless it has been approved:

(1) By a domestic converting entity:

(A) In accordance with the requirements, if any, in its organic rules for approval of a conversion;

(B) if its organic rules do not provide for approval of a conversion, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger, as if the conversion were a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation, as if the conversion were that type of merger; or

(C) if neither its organic law nor organic rules provide for approval of a conversion or a merger described in subparagraph (B), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic converting entity that will have interest holder liability for liabilities that arise after the conversion becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity provide in a record for the approval of a conversion or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A conversion of a foreign converting entity is not effective unless it is approved by the foreign entity in accordance with the law of the foreign entity's jurisdiction of organization.

History: L. 2009, ch. 47, § 25; July 1, 2010.



17-78,404 Amendment or termination of agreement of conversion.

17-78-404. Amendment or termination of agreement of conversion. (a) An agreement of conversion of a domestic converting entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the conversion is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash or other property, or any combination of the foregoing, to be received by any of the interest holders of the converting entity under the agreement;

(B) the public organic document or private organic rules of the converted entity that will be in effect immediately after the conversion becomes effective, except for changes that do not require approval of the interest holders of the converted entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of conversion has been approved by a domestic converting entity and before a certificate of conversion becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of conversion is terminated after a certificate of conversion has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of the entity, shall be filed with the secretary of state before the time the certificate of conversion becomes effective. The certificate of termination takes effect upon filing and the conversion is terminated and does not become effective. The certificate of termination shall contain:

(1) The name of the converting entity;

(2) the date on which the certificate of conversion was filed; and

(3) a statement that the conversion has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 26; July 1, 2010.



17-78,405 Certificate of conversion; effective date.

17-78-405. Certificate of conversion; effective date. (a) A certificate of conversion shall be signed on behalf of the converting entity and filed with the secretary of state.

(b) A certificate of conversion shall contain:

(1) The name, jurisdiction of organization and type of the converting entity;

(2) the name, jurisdiction of organization and type of the converted entity;

(3) if the certificate of conversion is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) if the converting entity is a domestic entity, a statement that the agreement of conversion was approved in accordance with K.S.A. 2016 Supp. 17-78-401 through 17-78-406, and amendments thereto, or, if the converting entity is a foreign entity, a statement that the conversion was approved by the foreign converting entity in accordance with the law of its jurisdiction of organization;

(5) if the converted entity is a domestic filing entity, the text of its public organic document, as an attachment;

(6) if the converted entity is a domestic limited liability partnership, the text of its statement of qualification, as an attachment; and

(7) if the converted entity is a foreign entity, a mailing address to which the secretary of state may send any process served on the secretary of state pursuant to subsection (e) of K.S.A. 2016 Supp. 17-78-406, and amendments thereto.

(c) In addition to the requirements of subsection (b), a certificate of conversion may contain any other provision not prohibited by law.

(d) If the converted entity is a domestic entity, its name and public organic document, if any, must satisfy the requirements of the law of this state, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) An agreement of conversion that is signed on behalf of a domestic converting entity and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of conversion and upon filing has the same effect. If an agreement of conversion is filed as provided in this subsection, references in this act to a certificate of conversion refer to the agreement of conversion filed under this subsection.

(f) A certificate of conversion becomes effective upon the date and time of filing or the later date and time specified in the certificate of conversion.

History: L. 2009, ch. 47, § 27; July 1, 2010.



17-78,406 Effect of conversion.

17-78-406. Effect of conversion. (a) When a conversion becomes effective:

(1) The converted entity is:

(A) Organized under and subject to the organic law of the converted entity; and

(B) the same entity without interruption as the converting entity;

(2) all property of the converting entity continues to be vested in the converted entity without assignment, reversion or impairment;

(3) all liabilities of the converting entity continue as liabilities of the converted entity;

(4) except as provided by law other than this act or the agreement of conversion, all of the rights, privileges, immunities, powers and purposes of the converting entity remain in the converted entity;

(5) the name of the converted entity may be substituted for the name of the converting entity in any pending action or proceeding;

(6) if a converted entity is a filing entity, its public organic document is effective and is binding on its interest holders;

(7) if the converted entity is a limited liability partnership, its statement of qualification is effective simultaneously;

(8) the private organic rules of the converted entity that are to be in a record, if any, approved as part of the agreement of conversion are effective and are binding on and enforceable by:

(A) Its interest holders; and

(B) in the case of a converted entity that is not a corporation, any other person that is a party to an agreement that is part of the entity's private organic rules; and

(9) the interests in the converting entity are converted and the interest holders of the converting entity are entitled only to the rights provided to them under the agreement of conversion and to any appraisal rights they have under K.S.A. 2016 Supp. 17-78-109, and amendments thereto, and the converting entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of the converting entity, the conversion does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the converting entity.

(c) When a conversion becomes effective, a person that did not have interest holder liability with respect to the converting entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of a conversion has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the conversion becomes effective.

(d) When a conversion becomes effective:

(1) The conversion does not discharge any interest holder liability under the organic law of a domestic converting entity to the extent the interest holder liability arose before the conversion became effective;

(2) a person does not have interest holder liability under the organic law of a domestic converting entity for any liability that arises after the conversion becomes effective;

(3) the organic law of a domestic converting entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the conversion had not occurred and the surviving converted entity were the domestic converting entity; and

(4) a person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of the domestic converting entity with respect to any interest holder liability preserved under paragraph (1) as if the conversion had not occurred.

(e) When a conversion becomes effective, a foreign entity that is the converted entity:

(1) May be served with process in this state for the collection and enforcement of any of its liabilities; and

(2) irrevocably appoints the secretary of state as its agent to accept service of process in any such suit or other proceeding. Service of process shall be made on the foreign entity pursuant to K.S.A. 60-304, and amendments thereto.

(f) If the converting entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the converting entity is canceled when the conversion becomes effective.

(g) A conversion does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.

History: L. 2009, ch. 47, § 28; July 1, 2010.



17-78,501 Domestication authorized.

17-78-501. Domestication authorized. (a) Except as otherwise provided in this section, by complying with K.S.A. 2016 Supp. 17-78-501 through 17-78-506, and amendments thereto, a domestic entity may become a domestic entity of the same type in a foreign jurisdiction if the domestication is authorized by the law of the foreign jurisdiction.

(b) Except as otherwise provided in this section, by complying with the provisions of K.S.A. 2016 Supp. 17-78-501 through 17-78-506, and amendments thereto, applicable to foreign entities a foreign entity may become a domestic entity of the same type in this state if the domestication is authorized by the law of the foreign entity's jurisdiction of organization.

(c) When the term domestic entity is used in K.S.A. 2016 Supp. 17-78-501 through 17-78-506, and amendments thereto, with reference to a foreign jurisdiction, it means an entity whose internal affairs are governed by the law of the foreign jurisdiction.

(d) If a protected agreement contains a provision that applies to a merger of a domestic entity but does not refer to a domestication, the provision applies to a domestication of the entity as if the domestication were a merger until the provision is amended after the effective date of this act.

History: L. 2009, ch. 47, § 29; July 1, 2010.



17-78,502 Agreement of domestication.

17-78-502. Agreement of domestication. (a) A domestic entity may become a foreign entity in a domestication by approving an agreement of domestication. The agreement shall be in a record and contain:

(1) The name and type of the domesticating entity;

(2) the name and jurisdiction of organization of the domesticated entity;

(3) the manner of converting the interests in the domesticating entity into interests, securities, obligations, rights to acquire interests or securities, cash or other property or any combination of the foregoing;

(4) the proposed public organic document of the domesticated entity if it is a filing entity;

(5) the full text of the private organic rules of the domesticated entity that are proposed to be in a record;

(6) the other terms and conditions of the domestication; and

(7) any other provision required by the law of this state or the organic rules of the domesticating entity.

(b) An agreement of domestication may contain any other provision not prohibited by law.

History: L. 2009, ch. 47, § 30; July 1, 2010.



17-78,503 Approval of domestication.

17-78-503. Approval of domestication. (a) An agreement of domestication is not effective unless it has been approved:

(1) By a domestic domesticating entity:

(A) In accordance with the requirements, if any, in its organic rules for approval of a domestication;

(B) if its organic rules do not provide for approval of a domestication, in accordance with the requirements, if any, in its organic law and organic rules for approval of:

(i) In the case of an entity that is not a corporation, a merger, as if the domestication were a merger; or

(ii) in the case of a corporation, a merger requiring approval by a vote of the interest holders of the corporation, as if the domestication were that type of merger; or

(C) if neither its organic law nor organic rules provide for approval of a domestication or a merger described in subparagraph (B), by all of the interest holders of the entity entitled to vote on or consent to any matter; and

(2) in a record, by each interest holder of a domestic domesticating entity that will have interest holder liability for liabilities that arise after the domestication becomes effective, unless, in the case of an entity that is not a corporation:

(A) The organic rules of the entity in a record provide for the approval of a domestication or a merger in which some or all of its interest holders become subject to interest holder liability by the vote or consent of fewer than all of the interest holders; and

(B) the interest holder voted for or consented in a record to that provision of the organic rules or became an interest holder after the adoption of that provision.

(b) A domestication of a foreign domesticating entity is not effective unless it is approved in accordance with the law of the foreign entity's jurisdiction of organization.

History: L. 2009, ch. 47, § 31; July 1, 2010.



17-78,504 Amendment or termination of agreement of domestication.

17-78-504. Amendment or termination of agreement of domestication. (a) An agreement of domestication of a domestic domesticating entity may be amended:

(1) In the same manner as the agreement was approved, if the agreement does not provide for the manner in which it may be amended; or

(2) by the governors or interest holders of the entity in the manner provided in the agreement, but an interest holder that was entitled to vote on or consent to approval of the domestication is entitled to vote on or consent to any amendment of the agreement that will change:

(A) The amount or kind of interests, securities, obligations, rights to acquire interests or securities, cash or other property, or any combination of the foregoing, to be received by any of the interest holders of the domesticating entity under the agreement;

(B) the public organic document or private organic rules of the domesticated entity that will be in effect immediately after the domestication becomes effective, except for changes that do not require approval of the interest holders of the domesticated entity under its organic law or organic rules; or

(C) any other terms or conditions of the agreement, if the change would adversely affect the interest holder in any material respect.

(b) After an agreement of domestication has been approved by a domestic domesticating entity and before a certificate of domestication becomes effective, the agreement may be terminated:

(1) As provided in the agreement; or

(2) unless prohibited by the agreement, in the same manner as the agreement was approved.

(c) If an agreement of domestication is terminated after a certificate of domestication has been filed with the secretary of state and before the filing becomes effective, a certificate of termination, signed on behalf of the entity, shall be filed with the secretary of state before the time the certificate of domestication becomes effective. The certificate of termination takes effect upon filing and the domestication is terminated and does not become effective. The certificate of termination shall contain:

(1) The name of the domesticating entity;

(2) the date on which the certificate of domestication was filed; and

(3) a statement that the domestication has been terminated in accordance with this section.

History: L. 2009, ch. 47, § 32; July 1, 2010.



17-78,505 Certificate of domestication; effective date.

17-78-505. Certificate of domestication; effective date. (a) A certificate of domestication shall be signed on behalf of the domesticating entity and filed with the secretary of state.

(b) A certificate of domestication shall contain:

(1) The name, jurisdiction of organization and type of the domesticating entity;

(2) the name and jurisdiction of organization of the domesticated entity;

(3) if the certificate of domestication is not to be effective upon filing, the later date and time on which it will become effective, which may not be more than 90 days after the date of filing;

(4) if the domesticating entity is a domestic entity, a statement that the agreement of domestication was approved in accordance with K.S.A. 2016 Supp. 17-78-501 through 17-78-506, and amendments thereto, or, if the domesticating entity is a foreign entity, a statement that the domestication was approved in accordance with the law of its jurisdiction of organization;

(5) if the domesticated entity is a domestic filing entity, its public organic document, as an attachment;

(6) if the domesticated entity is a domestic limited liability partnership, its statement of qualification, as an attachment; and

(7) if the domesticated entity is a foreign entity, a mailing address to which the secretary of state may send any process served on the secretary of state pursuant to subsection (e) of K.S.A. 2016 Supp. 17-78-506, and amendments thereto.

(c) In addition to the requirements of subsection (b), a certificate of domestication may contain any other provision not prohibited by law.

(d) If the domesticated entity is a domestic entity, its name and public organic document, if any, must satisfy the requirements of the law of this state, except that it does not need to be signed and may omit any provision that is not required to be included in a restatement of the public organic document.

(e) An agreement of domestication that is signed on behalf of a domesticating domestic entity and meets all of the requirements of subsection (b) may be filed with the secretary of state instead of a certificate of domestication and upon filing has the same effect. If an agreement of domestication is filed as provided in this subsection, references in this act to a certificate of domestication refer to the agreement of domestication filed under this subsection.

(f) A certificate of domestication becomes effective upon the date and time of filing or the later date and time specified in the certificate of domestication.

History: L. 2009, ch. 47, § 33; July 1, 2010.



17-78,506 Effect of domestication.

17-78-506. Effect of domestication. (a) When a domestication becomes effective:

(1) The domesticated entity is:

(A) Organized under and subject to the organic law of the domesticated entity; and

(B) the same entity without interruption as the domesticating entity;

(2) all property of the domesticating entity continues to be vested in the domesticated entity without assignment, reversion or impairment;

(3) all liabilities of the domesticating entity continue as liabilities of the domesticated entity;

(4) except as provided by law other than this act or the agreement of domestication, all of the rights, privileges, immunities, powers and purposes of the domesticating entity remain in the domesticated entity;

(5) the name of the domesticated entity may be substituted for the name of the domesticating entity in any pending action or proceeding;

(6) if the domesticated entity is a filing entity, its public organic document is effective and is binding on its interest holders;

(7) if the domesticated entity is a limited liability partnership, its statement of qualification is effective simultaneously;

(8) the private organic rules of the domesticated entity that are to be in a record, if any, approved as part of the agreement of domestication are effective and are binding on and enforceable by:

(A) Its interest holders; and

(B) in the case of a domesticated entity that is not a corporation, any other person that is a party to an agreement that is part of the domesticated entity's private organic rules; and

(9) the interests in the domesticating entity are converted to the extent and as approved in connection with the domestication and the interest holders of the domesticating entity are entitled only to the rights provided to them under the agreement of domestication and to any appraisal rights they have under K.S.A. 2016 Supp. 17-78-109, and amendments thereto, and the domesticating entity's organic law.

(b) Except as otherwise provided in the organic law or organic rules of the domesticating entity, the domestication does not give rise to any rights that an interest holder, governor or third party would otherwise have upon a dissolution, liquidation or winding-up of the domesticating entity.

(c) When a domestication becomes effective, a person that did not have interest holder liability with respect to the domesticating entity and that becomes subject to interest holder liability with respect to a domestic entity as a result of the domestication has interest holder liability only to the extent provided by the organic law of the entity and only for those liabilities that arise after the domestication becomes effective.

(d) When a domestication becomes effective:

(1) The domestication does not discharge any interest holder liability under the organic law of a domesticating domestic entity to the extent the interest holder liability arose before the domestication became effective;

(2) a person does not have interest holder liability under the organic law of a domestic domesticating entity for any liability that arises after the domestication becomes effective;

(3) the organic law of a domestic domesticating entity continues to apply to the release, collection or discharge of any interest holder liability preserved under paragraph (1) as if the domestication had not occurred and the domesticated entity were the domestic domesticating entity; and

(4) a person has whatever rights of contribution from any other person as are provided by the organic law or organic rules of a domestic domesticating entity with respect to any interest holder liability preserved under paragraph (1) as if the domestication had not occurred.

(e) When a domestication becomes effective, a domesticated entity that is a foreign entity:

(1) May be served with process in this state for the collection and enforcement of any of its liabilities; and

(2) irrevocably appoints the secretary of state as its agent to accept service of process in any such suit or other proceeding. Service of process shall be made on the foreign entity pursuant to K.S.A. 60-304, and amendments thereto.

(f) If the domesticating entity is a qualified foreign entity, the certificate of authority or other foreign qualification of the domesticating entity is canceled when the domestication becomes effective.

(g) A domestication does not require the entity to wind up its affairs and does not constitute or cause the dissolution of the entity.

History: L. 2009, ch. 47, § 34; July 1, 2010.



17-78,601 Filing requirements; execution.

17-78-601. Filing requirements; execution. (a) When any provision of this act requires any instrument to be filed with the secretary of state, such instrument shall be filed in accordance with this section:

(1) The document shall contain the information required by this act;

(2) the document shall be in a record;

(3) the document shall be in the English language, but the name of an entity need not be in English if written in English letters or Arabic or Roman numerals;

(4) the document shall be signed:

(A) By an officer of a domestic or foreign corporation;

(B) by a person authorized by a domestic or foreign entity that is not a corporation; or

(C) if the entity is in the hands of a receiver, trustee or other court-appointed fiduciary, by that person;

(5) the instrument shall state the name and capacity of the person that signed it;

(6) any signature on instruments authorized to be filed with the secretary of state under this act may be a facsimile, a conformed signature or an electronically transmitted signature. The execution of any instrument required to be filed with the secretary of state shall constitute an oath or affirmation, under the penalties of perjury, that the facts stated in the instrument are true; and

(7) the instrument shall be delivered to the office of the secretary of state for filing. Delivery may be made by electronic transmission if and to the extent permitted by the secretary of state.

(b) When a document is delivered to the office of the secretary of state for filing, the correct filing fee and any tax, fee or penalty required to be paid by this act or other law shall be paid. The secretary of state shall establish by rule and regulation the filing fees for instruments filed pursuant to this act.

(c) Upon delivery of the instrument and upon tender of the required fees and any taxes:

(1) The secretary of state shall certify that the instrument has been filed in the office of secretary of state by endorsing upon the original signed instrument the word "Filed" and the date and hour of its filing. This endorsement is the "filing date" of the instrument and is conclusive of the date and time of its filing in the absence of actual fraud. The secretary of state shall thereupon record the endorsed instrument in an electronic medium; and

(2) the secretary of state shall return a certified copy of the recorded instrument.

(d) Any instrument filed in accordance with this section shall be effective upon its filing date unless a later effective date, not to exceed 90 days from the date of filing, was specified in the instrument.

(e) If any instrument authorized to be filed with the secretary of state is filed and is inaccurately, defectively or erroneously executed or otherwise defective in any respect, the secretary of state shall not be liable to any person for the preclearance for filing, the acceptance for filing or the filing and indexing such instrument.

(f) Whenever a provision of this act permits any of the terms of an agreement or a filed document to be dependent on facts objectively ascertainable outside the agreement or filed document, the following rules apply:

(1) The manner in which the facts will operate upon the terms of the agreement or filed document must be set forth in the agreement or filed document;

(2) the facts may include, but are not limited to:

(A) Any of the following that is available in a nationally recognized news or information medium either in print or electronically, statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates or similar economic or financial data;

(B) a determination or action by any person or body, including the entity or any other party to an agreement or filed document; or

(C) the terms of, or actions taken under, an agreement to which the entity is a party or any other agreement or document;

(3) in this subsection, "filed document" means a document filed with the secretary of state under this act. The following provisions of an agreement or filed document may not be made dependent on facts outside the agreement or filed document:

(A) The name and address of any person required in a filed document;

(B) the registered office of any entity required in a filed document;

(C) the resident agent of any entity required in a filed document;

(D) the number of authorized shares and designation of each class or series of shares of a corporation;

(E) the effective date of a filed document; and

(F) any required statement in a filed document of the manner in which that approval was given;

(4) if a provision of a filed document is made dependent on a fact ascertainable outside of the filed document and that fact is not ascertainable by reference to a source described in subsection (c)(2)(A) or a document that is a matter of public record, or if the affected interest holders have not received notice of the fact from the entity, the entity shall file with the secretary of state a certificate of amendment setting forth the fact promptly after the fact referred to is first ascertainable or thereafter changes.

History: L. 2009, ch. 47, § 35; July 1, 2010.



17-78,602 Forms.

17-78-602. Forms. The secretary of state may prescribe and furnish on request forms for documents required or permitted to be filed by this act but their use is not mandatory.

History: L. 2009, ch. 47, § 36; July 1, 2010.



17-78,603 Correcting filed document.

17-78-603. Correcting filed document. (a) A domestic or foreign entity may correct an instrument filed with the secretary of state if:

(1) The document contains an inaccuracy; or

(2) the document was defectively signed.

(b) An instrument is corrected by filing with the secretary of state a certificate of correction that:

(1) Describes the instrument to be corrected and states its filing date or has attached a copy of the instrument;

(2) specifies the inaccuracy or defect to be corrected; and

(3) corrects the inaccuracy or defect.

(c) In lieu of filing a certificate of correction, the instrument may be corrected by filing with the secretary of state a corrected instrument. The corrected instrument shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire instrument in corrected form.

(d) A correction is effective on the effective date of the instrument it corrects except as to persons relying on the uncorrected instrument and adversely affected by the correction. As to those persons, the correction is effective when filed.

History: L. 2009, ch. 47, § 37; July 1, 2010.



17-78,604 Evidentiary effect of copy of filed document.

17-78-604. Evidentiary effect of copy of filed document. A certified copy of the instrument from the secretary of state conclusively establishes that the original instrument is on file with the secretary of state.

History: L. 2009, ch. 47, § 38; July 1, 2010.



17-78,605 Consistency of application.

17-78-605. Consistency of application. In applying and construing this act, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it.

History: L. 2009, ch. 47, § 39; July 1, 2010.



17-78,606 Relation to electronic signatures in global and national commerce act.

17-78-606. Relation to electronic signatures in global and national commerce act. This act modifies, limits and supersedes the federal electronic signatures in global and national commerce act 15 U.S.C. § 7001 et seq., but does not modify, limit or supersede section 101(c) of that act 15 U.S.C. § 7001(c) or authorize electronic delivery of any of the notices described in section 103(b) of that act 15 U.S.C. § 7003(b).

History: L. 2009, ch. 47, § 40; July 1, 2010.



17-78,607 Savings clause.

17-78-607. Savings clause. This act does not affect an action or proceeding commenced or right accrued before the effective date of this act.

History: L. 2009, ch. 47, § 41; July 1, 2010.






Article 79 BUSINESS ENTITY STANDARD TREATMENT ACT

17-7901 Citation of act; applicability.

17-7901. Citation of act; applicability. (a) This act shall be known and may be cited as the business entity standard treatment act.

(b) The provisions of this act shall apply to all documents related to corporations, limited liability companies, limited partnerships and limited liability partnerships required to be filed with the secretary of state pursuant to this act.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 1; July 1.



17-7902 Definitions.

17-7902. Definitions. As used in this act:

(a) "Covered entity" means:

(1) A corporation;

(2) a limited partnership;

(3) a limited liability partnership; and

(4) a limited liability company.

(b) "Foreign covered entity" means a covered entity whose internal affairs are governed by the laws of a jurisdiction other than this state.

(c) "Public organic document" means the filing of the public record which creates an entity and any amendment to or restatement of that record.

(d) "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

(e) "Organic law" means the statutes, if any, other than this act, governing the internal affairs of a covered entity.

(f) "Organic rules" means the public organic document and private organic rules of an entity.

(g) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 2; July 1.



17-7903 Filings related to corporations.

17-7903. Filings related to corporations. The following documents related to corporations shall be filed with the secretary of state:

(a) For-profit filings:

(1) For-profit articles of incorporation as set forth in K.S.A. 17-6002, and amendments thereto;

(2) professional association articles of incorporation as set forth in K.S.A. 17-2709, 17-2711 and 17-6002, and amendments thereto;

(3) close corporation articles of incorporation as set forth in K.S.A. 17-6426, 17-7201, 17-7202 and 17-7203, and amendments thereto;

(4) certificate of validation as set forth in K.S.A. 2016 Supp. 17-6428, and amendments thereto;

(5) foreign for-profit application for authority as set forth in K.S.A. 2016 Supp. 17-7931 and K.S.A. 17-7307 through 17-7510, and amendments thereto;

(6) for-profit annual report as set forth in K.S.A. 17-7503 and 17-7505, and amendments thereto;

(7) professional association annual report as set forth in K.S.A. 17-2718, and amendments thereto;

(8) for-profit certificate of amendment as set forth in K.S.A. 17-6003, 17-6401, 17-6601, 17-6602 and 17-6603, and amendments thereto;

(9) amendment to professional associations as set forth in K.S.A. 17-2709, and amendments thereto;

(10) foreign for-profit corporation certificate of amendment as set forth in K.S.A. 17-7302, and amendments thereto;

(11) restated articles of incorporation as set forth in K.S.A. 17-6605, and amendments thereto;

(12) change of registered office or resident agent as set forth in sections K.S.A. 2016 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(13) for-profit certificate of correction as set forth in K.S.A. 2016 Supp. 17-7912, and amendments thereto;

(14) mergers as set forth in K.S.A. 17-6701 through 17-6708, and amendments thereto;

(15) foreign mergers as set forth in K.S.A. 17-7302, and amendments thereto;

(16) certificate of amendment or termination of merger as set forth in K.S.A. 17-6701, and amendments thereto;

(17) foreign corporation merger as set forth in K.S.A. 17-7302, and amendments thereto;

(18) certificate of reinstatement as set forth in K.S.A. 17-7002, and amendments thereto;

(19) certificate of dissolution prior to commencing business as set forth in K.S.A. 17-6803, and amendments thereto;

(20) certificate of dissolution by stockholder's meeting as set forth in K.S.A. 17-6804, and amendments thereto;

(21) certificate of dissolution by written consent as set forth in K.S.A. 17-6804, and amendments thereto;

(22) foreign certificate of cancellation as set forth in K.S.A. 2016 Supp. 17-7936, and amendments thereto; and

(23) certificate of revocation of dissolution as set forth in K.S.A. 17-7001, and amendments thereto.

(b) Not-for-profit filings:

(1) Not-for-profit articles of incorporation as set forth in K.S.A. 17-6002, and amendments thereto;

(2) foreign not-for-profit application for authority as set forth in K.S.A. 2016 Supp. 17-7931, and amendments thereto;

(3) not-for-profit annual report as set forth in K.S.A. 17-7504, and amendments thereto;

(4) not-for-profit certificate of amendment as set forth in K.S.A. 17-6602, and amendments thereto;

(5) not-for-profit certificate of correction as set forth in K.S.A. 2016 Supp. 17-7912, and amendments thereto;

(6) not-for-profit change of registered office or resident agent as set forth in K.S.A. 2016 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(7) not-for-profit certificate of reinstatement as set forth in K.S.A. 17-7002, and amendments thereto; and

(8) certificate of dissolution as set forth in K.S.A. 17-6803, 17-6804 and 17-6805, and amendments thereto.

History: L. 2014, ch. 121, § 3; L. 2016, ch. 110, § 129; July 1.



17-7904 Filings related to limited liability companies.

17-7904. Filings related to limited liability companies. (a) The following documents related to limited liability companies shall be filed with the secretary of state:

(1) Articles of organization as set forth in K.S.A. 17-7673 and K.S.A. 2016 Supp. 17-7673a, and amendments thereto;

(2) professional articles of organization as set forth in K.S.A. 17-7673 and K.S.A. 2016 Supp. 17-7673a, and amendments thereto;

(3) series limited liability company articles of organization as set forth in K.S.A. 2016 Supp. 17-76,143, and amendments thereto;

(4) foreign limited liability company application for authority as set forth in K.S.A. 2016 Supp. 17-7931, and amendments thereto;

(5) foreign series limited liability company application for admission to transact business as set forth in K.S.A. 2016 Supp. 17-7931 and K.S.A. 2016 Supp. 17-76,143, and amendments thereto;

(6) annual report as set forth in K.S.A. 17-76,139, and amendments thereto;

(7) certificate of amendment as set forth in K.S.A. 17-7674 and K.S.A. 2016 Supp. 17-7674a, and amendments thereto;

(8) restated articles of organization as set forth in K.S.A. 17-7680, and amendments thereto;

(9) series certificate of designation as set forth in K.S.A. 2016 Supp. 17-76,143, and amendments thereto;

(10) certificate of amendment or termination to certificate of merger or consolidation as set forth in K.S.A. 17-7681, and amendments thereto;

(11) certificate of correction as set forth in K.S.A. 2016 Supp. 17-7912, and amendments thereto;

(12) foreign certificate of correction as set forth in K.S.A. 2016 Supp. 17-7912, and amendments thereto;

(13) change of registered office or resident agent as set forth in K.S.A. 2016 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(14) mergers as set forth in K.S.A. 17-7681, and amendments thereto;

(15) reinstatement as set forth in K.S.A. 17-76,139, and amendments thereto;

(16) certificate of cancellation as set forth in K.S.A. 17-7675, and amendments thereto; and

(17) foreign cancellation of registration as set forth in K.S.A. 2016 Supp. 17-7936, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 4; July 1.



17-7905 Filings related to limited partnerships.

17-7905. Filings related to limited partnerships. (a) The following documents related to limited partnerships shall be filed with the secretary of state:

(1) Certificate of limited partnership as set forth in K.S.A. 56-1a151, and amendments thereto;

(2) foreign application for registration as set forth in K.S.A. 2016 Supp. 17-7931, and amendments thereto;

(3) annual report as set forth in K.S.A. 56-1a606 and 56-1a607, and amendments thereto;

(4) amendment to certificate as set forth in K.S.A. 56-1a152, and amendments thereto;

(5) restated certificate as set forth in K.S.A. 56-1a160, and amendments thereto;

(6) change of registered office or resident agent as set forth in K.S.A. 2016 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(7) foreign certificate of amendment or correction as set forth in K.S.A. 2016 Supp. 17-7912, and amendments thereto;

(8) mergers as set forth in K.S.A. 2016 Supp. 17-78,201 through 17-78,206, and amendments thereto;

(9) reinstatement as set forth in K.S.A. 56-1a606 and 56-1a607, and amendments thereto;

(10) cancellation as set forth in K.S.A. 56-1a153, and amendments thereto; and

(11) foreign cancellation of registration as set forth in K.S.A. 2016 Supp. 17-7936, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 5; July 1.



17-7906 Filings related to limited liability partnerships.

17-7906. Filings related to limited liability partnerships. (a) The following documents related to limited liability partnerships shall be filed with the secretary of state:

(1) Statement of qualification as set forth in K.S.A. 56a-1001, and amendments thereto;

(2) foreign statement of qualification as set forth in K.S.A. 2016 Supp. 17-7931, and amendments thereto;

(3) annual report as set forth in K.S.A. 56a-1201 and 56a-1202, and amendments thereto;

(4) amendment to statement of qualification as set forth in K.S.A. 56a-105, and amendments thereto;

(5) change of registered office or resident agent as set forth in K.S.A. 2016 Supp. 17-7926, 17-7927, 17-7928 and 17-7929, and amendments thereto;

(6) reinstatement as set forth in K.S.A. 56a-1201, and amendments thereto;

(7) cancellation of statement as set forth in K.S.A. 56a-105, and amendments thereto;

(8) statement of denial as set forth in K.S.A. 56a-304, and amendments thereto;

(9) statement of dissociation as set forth in K.S.A. 56a-704, and amendments thereto;

(10) statement of dissolution as set forth in K.S.A. 56a-105 and 56a-805, and amendments thereto; and

(11) statement of merger as set forth in K.S.A. 56a-907, and amendments thereto.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 6; July 1.



17-7907 Rules and regulations.

17-7907. Rules and regulations. The secretary of state is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act. No rule and regulation adopted pursuant to this section shall take effect prior to January 1, 2015.

History: L. 2014, ch. 121, § 7; July 1.



17-7908 Execution of filings.

17-7908. Execution of filings. All documents required by this act to be filed with the secretary of state shall be executed as follows:

(a) Documents related to corporations shall be executed in the following manner:

(1) The articles of incorporation for all corporations, and any other document to be filed before the election of the initial board of directors, if the initial directors were not named in the articles of incorporation, shall be signed by the incorporator or incorporators or, in the case of any such other document, such incorporator's or incorporators' successors and assigns. If any incorporator is not available, then any such other document may be signed, with the same effect as if such incorporator had signed it, by any person for whom or on whose behalf such incorporator, in executing the articles of incorporation, was acting directly or indirectly as an employee or agent, except that such other document shall state that such incorporator is not available and the reason therefore, that such incorporator in executing the articles of incorporation was acting directly or indirectly as an employee or agent for or on behalf of such person and that such person's signature on such instrument is otherwise authorized and not wrongful.

(2) All documents related to a corporation that are not addressed by subsection (a)(1), shall be signed: (A) By any authorized officer of the corporation; (B) if it appears from the document that there are no such officers, by a majority of the directors or by such directors as may be designated by the board; (C) if it appears from the document that there are no such officers or directors, by the holders of record, or such of them as may be designated by the holders of record, of a majority of all outstanding shares of stock; or (D) by the holders of record of all outstanding shares of stock.

(b) Documents related to limited liability companies shall be executed in the following manner: All documents shall be signed by one or more authorized persons. Unless otherwise provided in an operating agreement, any person may sign the articles, any certificate, any amendment thereof, or enter into an operating agreement or amendment thereof by an agent.

(c) Documents related to limited partnerships shall be executed in the following manner:

(1) An initial certificate of limited partnership must be signed by all general partners;

(2) a certificate of amendment must be signed by at least one general partner and by each other general partner who is designated in the certificate of amendment as a new general partner; and

(3) a certificate of cancellation must be signed by all general partners or, if there is no general partner, by a majority of the limited partners.

(d) Documents related to limited liability partnerships shall be executed by an authorized person.

History: L. 2014, ch. 121, § 8; L. 2016, ch. 110, § 130; July 1.



17-7909 Execution of filing constitutes an oath.

17-7909. Execution of filing constitutes an oath. (a) The execution of any document required to be filed by chapter 17 of the Kansas Statutes Annotated, and amendments thereto, and by this act with the secretary of state shall constitute an oath or affirmation, under the penalties of perjury, that the facts stated in the document are true and that any power of attorney used in connection with the execution is in proper form and substance.

(b) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 9; July 1.



17-7910 Filing process; signatures; tender of taxes and fees; certification by secretary of state; evidence of authority to file not required.

17-7910. Filing process; signatures; tender of taxes and fees; certification by secretary of state; evidence of authority to file not required. When any document is required by this act to be filed with the secretary of state, such requirement means that:

(a) The original signed document shall be delivered to the office of the secretary of state, where the document shall be recorded in an electronic medium. Any signature on documents authorized to be filed with the secretary of state under the provisions of this act may be a facsimile, a conformed signature or an electronically transmitted signature;

(b) all taxes and fees authorized by law to be collected by the secretary of state in connection with the filing of the document shall be tendered to the secretary of state;

(c) upon delivery of the document, and upon tender of the required taxes and fees, the secretary of state shall, if the secretary of state finds that the document conforms to law, certify that the document has been filed in the office of the secretary of state by endorsing upon the electronically-recorded document the word "Filed" and the date and hour of its filing. This endorsement is the "filing date" of the document and is conclusive of the date and time of its filing in the absence of actual fraud. The secretary of state shall thereupon record the endorsed document in an electronic medium and that electronic document shall become the original document; and

(d) the secretary of state shall return a certified copy of the recorded document to the person who filed the document or that person's representative, except this provision shall not apply to annual reports.

(e) A person who executes any document required by this act to be filed with the secretary of state, including a person who executes such document as an agent or fiduciary, shall not be required to exhibit evidence of the person's authority as a prerequisite to filing such documents with the secretary of state.

History: L. 2014, ch. 121, § 10; L. 2015, ch. 65, § 13; July 1.



17-7911 Effective date.

17-7911. Effective date. Any document that is required by this act to be filed with the secretary of state shall be effective upon its filing date. Any document may provide that it is not to become effective until a specified date subsequent to its filing date, but such date shall not be later than 90 days after its filing date. If any document filed in accordance with this act provides for a future effective date and the transaction is terminated or its terms are amended to change the future effective date prior to the future effective date, the document shall be terminated or amended by the filing, prior to the future effective date, of a certificate of termination or a certificate of amendment of the original document, executed and filed in accordance with this section. The certificate shall identify the document which has been terminated or amended, and shall state that the document has been terminated or the manner in which it has been amended.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 11; July 1.



17-7912 Correction of inaccurate filing, administrative errors.

17-7912. Correction of inaccurate filing, administrative errors. (a) When any document that is required by this act to be filed with the secretary of state has been so filed and is an inaccurate record of the covered entity action therein referred to, or was defectively or erroneously executed, such document may be corrected by filing with the secretary of state a certificate of correction of such document which shall be executed and filed in accordance with this act. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the document in corrected form. In lieu of filing a certificate of correction, the document may be corrected by filing with the secretary of state a corrected document which shall be executed and filed in accordance with this act. A fee equal to the fee payable to the secretary of state if the document being corrected were then being filed shall be paid and collected by the secretary of state. The corrected document shall be specifically designated as such in its heading, shall specify the inaccuracy or defect to be corrected, and shall set forth the entire document in corrected form. A document corrected in accordance with this section shall be effective as of the date the original document was filed, except as to those persons who are substantially and adversely affected by the correction and as to those persons, the corrected document shall be effective from the filing date.

(b) The secretary of state may correct the secretary's own errors on the secretary's own motion.

History: L. 2014, ch. 121, § 12; L. 2015, ch. 65, § 14; July 1.



17-7913 Secretary of state not liable; not required to file documents not conforming to law.

17-7913. Secretary of state not liable; not required to file documents not conforming to law. The secretary of state is not required to file any document that the secretary of state finds, on its face, does not conform to law. If any document required to be filed by this act with the secretary of state is filed and is inaccurately, defectively or erroneously executed or otherwise defective in any respect, the secretary of state shall not be liable to any person for the preclearance for filing, the acceptance for filing or the filing and indexing of such document.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 13; July 1.



17-7914 Filing by telefacsimile or electronic communication.

17-7914. Filing by telefacsimile or electronic communication. (a) Any document required to be filed by this act with the secretary of state may be filed by telefacsimile communication. If such telefacsimile communication is accompanied with the appropriate fees, and meets the statutory requirements, it shall be effective upon its filing date or future effective date as prescribed in the document. The secretary of state shall prescribe a telefacsimile communication fee in addition to any filing fees to cover the cost of the services. The fee must be paid prior to acceptance of a telefacsimile communication under this section. The telefacsimile communication fee shall be deposited into the information and services fee fund.

(b) As used in this act, "telefacsimile communication" means the use of electronic equipment to send or transfer a document. This section shall not be construed so as to require the secretary of state to accept any filing through electronic mail. The secretary of state may designate acceptable types or formats of telefacsimile communication for filing documents pursuant to this act.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 14; July 1.



17-7915 Service of process on covered entities.

17-7915. Service of process on covered entities. Service of process in any action against a covered entity shall be made in the manner described in K.S.A. 60-304, and amendments thereto.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 15; July 1.



17-7916 Attorneys-in-fact and power of attorney; irrevocable power of attorney.

17-7916. Attorneys-in-fact and power of attorney; irrevocable power of attorney. (a) Unless otherwise provided in a covered entity's public organic document or organic rules, any person may sign any document filed with the secretary of state pursuant to this act by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must describe the admission. Powers of attorney relating to the signing of a document by an attorney-in-fact need not be filed in the office of the secretary of state but must be retained by the covered entity.

(b) For all purposes of the laws of the state of Kansas, a power of attorney with respect to matters relating to the formation, internal affairs or termination of a covered entity or granted by a person as a member, incorporator, partner or limited partner of a covered entity, or by an assignee of an interest in a covered entity or by a person seeking to become a member, incorporator, partner, limited partner or an assignee of an interest in a covered entity shall be irrevocable if the power of attorney states that it is irrevocable and it is coupled with an interest sufficient in law to support an irrevocable power. Such irrevocable power of attorney, unless otherwise provided therein, shall not be affected by the subsequent death, disability, incapacity, dissolution, termination of existence or bankruptcy of, or any other event concerning, the principal. A power of attorney with respect to matters relating to the organization, internal affairs or termination of a covered entity or granted by a person as a member or an assignee of an interest in a covered entity or by a person seeking to become a member, incorporator, partner or limited partner or an assignee of an interest in a covered entity and, in either case, granted to the covered entity, a manager or member thereof, or any of their respective officers, directors, managers, members, partners, trustees, employees or agents shall be deemed coupled with an interest sufficient in law to support an irrevocable power.

History: L. 2014, ch. 121, § 16; L. 2015, ch. 65, § 15; July 1.



17-7917 Failure or refusal to execute document; court to order execution.

17-7917. Failure or refusal to execute document; court to order execution. If a person required by this act to execute any document fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the district court to direct the execution of the document. If the court finds that it is proper for the document to be executed and that the person required to execute the document has failed or refused to do so, the court shall order the secretary of state to record an appropriate document.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 17; July 1.



17-7918 Names of covered entities or foreign covered entities; permitted names in general.

17-7918. Names of covered entities or foreign covered entities; permitted names in general. (a) Except as otherwise provided in subsection (b), the names of all covered entities, except for banks, savings and loan associations and savings banks, must be distinguishable on the records of the office of the secretary of state from:

(1) The name of any other covered entity or foreign covered entity;

(2) the name of any non-covered entity, other than a general partnership, that has filed with the office of the secretary of state;

(3) any entity name reserved pursuant to K.S.A. 2016 Supp. 17-7923, and amendments thereto; and

(4) the name of any other covered entity or foreign covered entity whose public organic documents or foreign registration has been canceled or forfeited for any reason within the previous one year.

(b) A covered entity may register under any name that is not distinguishable on the records of the office of the secretary of state from the name of any other covered entity or non-covered entity that has filed with the office of the secretary of state with the written consent of the other entity, which written consent shall be filed with the secretary of state.

(c) A covered entity may use a name that is not distinguishable from a name described in subsection (a)(1) through (3) if the entity delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the right of the entity to use the name in this state.

History: L. 2014, ch. 121, § 18; L. 2015, ch. 65, § 16; L. 2016, ch. 110, § 131; July 1.



17-7919 Name requirements for corporations.

17-7919. Name requirements for corporations. The name of a corporation, except for banks, savings and loan associations and savings banks, shall contain:

(a) One of the following words: "Association"; "church"; "college"; "company"; "corporation"; "club"; "foundation"; "fund"; "incorporated"; "institute"; "society"; "union"; "university"; "syndicate" or "limited";

(b) one of the following abbreviations: "Co."; "corp."; "inc." or "ltd."; or

(c) words or abbreviations of like import in other languages if they are written in Roman characters or letters.

History: L. 2014, ch. 121, § 19; L. 2016, ch. 110, § 132; July 1.



17-7920 Name requirements for limited liability companies.

17-7920. Name requirements for limited liability companies. (a) The name of a limited liability company shall contain:

(1) One of the following phrases: "limited liability company" or "limited company";

(2) one of the following abbreviations: "L.L.C." or "L.C."; or

(3) one of the following designations: "LLC" or "LC."

(b) The name of a limited liability company may contain the name of a member or manager.

(c) The name of a limited liability company may contain one or more of the following words: "Company"; "association"; "club"; "foundation"; "fund"; "institute"; "society"; "union"; "syndicate"; "limited"; "trust" or abbreviations of like import.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 20; July 1.



17-7921 Name requirements for limited partnerships.

17-7921. Name requirements for limited partnerships. (a) The name of each limited partnership, as set forth in its certificate of limited partnership, shall contain the words "Limited Partnership" or the abbreviation "L.P." or "LP";

(b) The name of each limited partnership, as set forth in its certificate of limited partnership, may not contain the name of a limited partner unless:

(1) The name of the limited partner is also the name of a general partner or the corporate name of a corporate general partner; or

(2) the business of the limited partnership had been carried on under that name before the admission of that limited partner.

(c) The name of each limited partnership, as set forth in its certificate of limited partnership, may contain the following words: "Company"; "association"; "club"; "foundation"; "fund"; "institute"; "society"; "union"; "syndicate"; "limited"; or "trust" or abbreviations of similar import.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 21; July 1.



17-7922 Name requirements for limited liability partnerships.

17-7922. Name requirements for limited liability partnerships. The name of a limited liability partnership must end with "registered limited liability partnership," "limited liability partnership," "R.L.L.P.," "L.L.P.," "RLLP" or "LLP."

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 22; July 1.



17-7923 Reservation of exclusive right to entity name.

17-7923. Reservation of exclusive right to entity name. (a) The exclusive right to the use of an entity name may be reserved by:

(1) Any person intending to organize a covered entity under the laws of this state;

(2) any domestic covered entity intending to change its name;

(3) any foreign covered entity intending to make application for a certificate of authority to transact business in this state;

(4) any foreign covered entity authorized to transact business in this state, and intending to change its name; and

(5) any person intending to organize a foreign covered entity, and intending to have such entity make application for a certificate of authority to transact business in this state.

(b) The reservation shall be made by filing with the secretary of state an application to reserve a specific covered entity name, executed by the applicant. The reservation may be filed by telefacsimile communication as prescribed by K.S.A. 2016 Supp. 17-7914, and amendments thereto. If the secretary of state finds that the name is available, the secretary of state shall reserve the same for the exclusive use of the applicant for a period of 120 days.

(c) The right to exclusive use of a specified entity name, reserved pursuant to this section, may be transferred to any other person or covered entity by filing in the office of the secretary of state, a notice of such transfer, executed by the applicant for whom the name was reserved, and specifying the name and address of the transferee.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 23; July 1.



17-7924 Registered office; requirements to maintain; references in documents.

17-7924. Registered office; requirements to maintain; references in documents. (a) Every covered entity shall have and maintain in this state a registered office which may, but need not be, the same as its place of business.

(b) Whenever the term "principal office or place of business in this state" or "principal office or place of business of the (applicable covered entity) in this state," or other term of like import, is or has been used in the covered entity's public organic documents, or in any other document or in any statute other than the Kansas uniform commercial code, unless the context indicates otherwise, it shall be deemed to mean and refer to the covered entity's registered office required by this section, and it shall not be necessary for any covered entity to amend its public organic documents or any other document to comply with this section.

(c)  As contained in any covered entity's organic documents or other document filed with the secretary of state under the business entity standard treatment act, the address of a registered office shall include the street, number, city and postal code.

History: L. 2014, ch. 121, § 24; L. 2016, ch. 110, § 133; July 1.



17-7925 Resident agent; requirement to maintain; references in documents.

17-7925. Resident agent; requirement to maintain; references in documents. (a) Every covered entity shall have and maintain in this state a resident agent, which agent may be either:

(1) The covered entity itself;

(2) an individual resident in this state;

(3) a domestic corporation, a domestic limited partnership, a domestic limited liability partnership, a domestic limited liability company or a domestic business trust; or

(4) a foreign corporation, a foreign limited partnership, a foreign limited liability partnership, a foreign limited liability company or a foreign business trust.

(b) Every resident agent for a covered entity shall:

(1)  If a domestic entity, maintain a business office identical with the registered office which is generally open, or if an individual, be generally present at a designated location in this state at sufficiently frequent times to accept service of process and otherwise perform the functions of a resident agent;

(2) if a foreign entity, be authorized to transact business in this state;

(3) accept service of process and other communications directed to the covered entity for which it serves as resident agent and forward the same to the covered entity to which the service or communication is directed; and

(4) forward to the covered entity for which it serves as a resident agent documents sent by the secretary of state.

(c) Unless the context otherwise requires, whenever the term "resident agent" or "registered agent" or "resident agent in charge of a (applicable covered entity's) principal office or place of business in this state," or other term of like import which refers to a covered entity's agent required by statute to be located in this state, is or has been used in a covered entity's public organic documents, or in any other document, or in any statute, it shall be deemed to mean and refer to the covered entity's resident agent required by this section, and it shall not be necessary for any covered entity to amend its public organic documents, or any other document, to comply with this section.

History: L. 2014, ch. 121, § 25; L. 2016, ch. 110, § 134; July 1.



17-7926 Change of registered office or resident agent.

17-7926. Change of registered office or resident agent. (a) Any covered entity, by action of its governing body or by any other means set forth in its organic rules, may change the location of its registered office in this state to any other place in this state and the resident agent may be changed to any other person described in K.S.A. 2016 Supp. 17-7925(a), and amendments thereto. A certificate certifying the change shall be executed and filed with the secretary of state in accordance with K.S.A. 2016 Supp. 17-7908 through 17-7910, and amendments thereto.

(b) If a covered entity's resident agent dies or moves from the registered office, the entity shall designate and certify to the secretary of state the name and address of another resident agent, in the manner provided in subsection (a), within 30 days of such death or move. If no new resident agent is designated in the time and manner as provided in this subsection, service of legal process on such entity may be made as prescribed by K.S.A. 60-304, and amendments thereto. If any covered entity fails to designate a new resident agent as required by this subsection, the secretary of state, after giving 30 days notice of the intended action, may declare the entity's public organic document forfeited or, in the case of a foreign entity, the secretary may declare the foreign entity's authority to do business in this state forfeited.

(c) Any covered entity which files a certificate under this section shall not be required to take any further action to amend its public organic documents to reflect a change of registered office or resident agent.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 26; July 1.



17-7927 Change of address of registered office by resident agent; change of name of resident agent.

17-7927. Change of address of registered office by resident agent; change of name of resident agent. (a) A resident agent may change the address of the registered office of any covered entities for which such agent is resident agent to another address in this state by paying a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and filing with the secretary of state a certificate, executed by such resident agent, setting forth the names of all the covered entities represented by such resident agent, and the address at which such resident agent has maintained the registered office for each of such covered entities, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such resident agent will thereafter maintain the registered office for each of the covered entities recited in the certificate. Thereafter, or until further change of address, as authorized by law, the registered office in this state of each of the covered entities for which it is a resident agent shall be located at the new address of the resident agent thereof as given in the certificate.

(b) Whenever the location of a resident agent's office is moved to another room or suite within the same structure and such change is reported in writing to the secretary of state, no fee shall be charged for recording such change on the appropriate records on file with the secretary of state.

(c) In the event of a change of name of any person or entity acting as resident agent in this state, such resident agent shall pay a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate, executed by such resident agent, setting forth the new name of such resident agent, the name of such resident agent before it was changed, the names of all the covered entities represented by such resident agent, and the address at which such resident agent has maintained the registered office for each of such covered entities. A change of name of any person or entity acting as a resident agent as a result of a merger or consolidation of the resident agent, with or into another entity which succeeds to its assets by operation of law, shall be deemed a change of name for purposes of this section.

(d) In the event of both a change of name of any person or entity acting as resident agent for any covered entity and a change of address, such resident agent shall pay a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate, executed by such resident agent, setting forth the new name of such resident agent, the name of such resident agent before it was changed, the names of all the covered entities represented by such resident agent and the address at which such resident agent has maintained the registered office for each such covered entity, and further certifying to the new address to which each such registered office will be changed on a given day, and at which new address such resident agent will thereafter maintain the registered office for each of the covered entities recited in the certificate. Upon the filing of such certificate, and thereafter, or until further change of address or change of name, as authorized by law, the registered office in this state of each of the covered entities recited in the certificate shall be located at the new address of the resident agent as given in the certificate and the change of name shall be effective.

History: L. 2014, ch. 121, § 27; L. 2016, ch. 110, § 135; July 1.



17-7928 Resignation of resident agent; appointment of successor.

17-7928. Resignation of resident agent; appointment of successor. (a) The resident agent of one or more covered entities may resign and appoint a successor resident agent by paying a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and filing a certificate with the secretary of state, stating that the resident agent resigns and the name and address of the successor agent in accordance with K.S.A. 2016 Supp. 17-7924, and amendments thereto. There shall be attached to such certificate a statement executed by each affected covered entity ratifying and approving such change of resident agent. Upon such filing, the successor resident agent shall become the resident agent of such covered entities as have ratified and approved such substitution and the successor resident agent's address, as stated in such certificate, shall become the address of each such covered entity's registered office in this state.

(b) Any covered entity affected by the filing of a certificate under this section shall not be required to take any further action to amend its public organic documents to reflect a change of registered office or resident agent.

History: L. 2014, ch. 121, § 28; L. 2016, ch. 110, § 136; July 1.



17-7929 Resignation of resident agent; effect of failure to appoint successor; service of process.

17-7929. Resignation of resident agent; effect of failure to appoint successor; service of process. (a) The resident agent of one or more covered entities may resign without appointing a successor by paying a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and filing a certificate of resignation, with the secretary of state stating that the resident agent resigns as resident agent for the covered entities identified in the certificate, but such resignation shall not become effective until 30 days after the certificate is filed. The certificate shall be executed by the resident agent, shall contain a statement that written notice of resignation was given to each affected covered entity at least 30 days prior to the filing of the certificate by mailing or delivering such notice to the covered entity at its address last known to the resident agent and shall set forth the date of such notice.

(b) After receipt of the notice of the resignation of its resident agent, provided for in subsection (a), any covered entity for which such resident agent was acting shall obtain and designate a new resident agent to take the place of the resident agent so resigning. Such covered entity shall pay a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and file with the secretary of state a certificate setting forth the name and address of the successor resident agent. Upon such filing, the successor resident agent shall become the resident agent of such covered entity and the successor resident agent's address, as stated in such certificate, shall become the address of the covered entity's registered office in this state. If such covered entity fails to obtain and designate a new resident agent as aforesaid, prior to the expiration of the period of 60 days after the filing by the resident agent of the certificate of resignation, the secretary of state shall declare the entity's organizing documents forfeited.

(c) After the resignation of the resident agent shall have become effective, as provided in subsection (a), and if no new resident agent shall have been obtained and designated in the time and manner provided for in subsection (b), service of legal process against the covered entity for which the resigned resident agent had been acting shall thereafter be upon the secretary of state in the manner prescribed by K.S.A. 60-304, and amendments thereto.

(d) Any covered entity affected by the filing of a certificate under this section shall not be required to take any further action to amend its public organic documents to reflect a change of registered office or resident agent.

History: L. 2014, ch. 121, § 29; L. 2016, ch. 110, § 137; July 1.



17-7930 Foreign covered entities; governing law.

17-7930. Foreign covered entities; governing law. (a) Subject to the constitution of the state of Kansas:

(1) The laws of the state, territory, possession, county or other jurisdiction under which a foreign covered entity is organized govern its organization and internal affairs and the liability of its members and governors; and

(2) a foreign covered entity may not be denied registration by reason of any difference between those laws and the laws of the state of Kansas.

(b) Registration with the secretary of state does not authorize a foreign covered entity to engage in any business or exercise any power that a covered entity may not engage in or exercise in this state as a foreign covered entity.

(c) A foreign covered entity may conduct or promote any lawful business or purposes, except as otherwise provided by the laws of this state.

(d) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 30; July 1.



17-7931 Registration of foreign covered entities with secretary of state.

17-7931. Registration of foreign covered entities with secretary of state. Before doing business in the state of Kansas, a foreign covered entity shall register with the secretary of state. In order to register, a foreign covered entity shall submit to the secretary of state, together with payment of a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, an original copy executed by a governor, of an application for registration as a foreign covered entity, setting forth:

(a) The name of the foreign covered entity;

(b) the jurisdiction where organized;

(c) the date of its organization;

(d) a statement issued within 90 days of the date of application by the proper officer of the jurisdiction where such foreign entity is organized, or by a third-party agent authorized by such proper officer, that the foreign covered entity exists in good standing under the laws of the jurisdiction of its organization;

(e) the nature of the business or purposes to be conducted or promoted in the state of Kansas, including whether the covered entity operates for-profit or not-for-profit;

(f) the address of the registered office and the name and address of the resident agent for service of process required to be maintained by this act;

(g) an irrevocable written consent of the foreign covered entity that actions may be commenced against it in the proper court of any county where there is proper venue by the service of process on the secretary of state as provided for in K.S.A. 60-304, and amendments thereto, and stipulating and agreeing that such service shall be taken and held, in all courts, to be as valid and binding as if due service had been made upon the governors of the foreign covered entity; and

(h) the date on which the foreign covered entity first did, or intends to do, business in the state of Kansas.

History: L. 2014, ch. 121, § 31; L. 2015, ch. 65, § 17; L. 2016, ch. 110, § 138; July 1.



17-7932 Doing business in Kansas; classification of activities.

17-7932. Doing business in Kansas; classification of activities. (a) Activities of a foreign covered entity which do not constitute doing business within the meaning of K.S.A. 2016 Supp. 17-7931, and amendments thereto, include:

(1) Maintaining, defending or settling an action or proceeding;

(2) holding meetings or carrying on any other activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange or registration of the covered entity's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) selling, by contract consummated outside the state of Kansas, and agreeing, by the contract, to deliver into the state of Kansas machinery, plants or equipment, the construction, erection or installation of which within the state requires the supervision of technical engineers or skilled employees performing services not generally available, and as part of the contract of sale agreeing to furnish such services, and such services only, to the vendee at the time of construction, erection or installation;

(8) creating, as borrower or lender, or acquiring indebtedness with or without a mortgage or other security interest in property;

(9) securing or collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting and maintaining property so acquired;

(10) conducting an isolated transaction that is completed within 30 days and is not one in the course of similar transactions of like nature; and

(11) transacting business in interstate commerce.

(b) A person shall not be deemed to be doing business in the state of Kansas solely by reason of being a member, stockholder, limited partner or governor of a domestic covered entity or a foreign covered entity.

(c) This section does not apply in determining whether a foreign covered entity is subject to service of process, taxation or regulation under any other law of this state.

History: L. 2014, ch. 121, § 32; L. 2015, ch. 65, § 18; July 1.



17-7933 Name requirements for foreign covered entities.

17-7933. Name requirements for foreign covered entities. (a) Except as otherwise provided in subsection (b), the names of all foreign covered entities must be distinguishable on the records of the office of the secretary of state from:

(1) The name of any covered entity or foreign covered entity;

(2) the name of any non-covered entity, other than a general partnership, that has filed with the secretary of state;

(3) any entity name reserved pursuant to K.S.A. 2016 Supp. 17-7923, and amendments thereto; and

(4) the name of any other covered entity or foreign covered entity whose public organic document or foreign registration has been canceled or forfeited for any reason within the previous one year.

(b) A foreign covered entity may register under any name that is not distinguishable on the records of the office of the secretary of state from the name of any other covered entity or non-covered entity that has filed with the office of the secretary of state:

(1) With the written consent of the other entity, which written consent shall be filed with the secretary of state; or

(2) if the foreign covered entity indicates, as a means of identification and in its advertising within this state, the state in which the foreign covered entity was formed, and the application sets forth this condition.

History: L. 2014, ch. 121, § 33; L. 2015, ch. 65, § 19; July 1.



17-7934 Registered office and resident agent requirements for foreign covered entities; changes.

17-7934. Registered office and resident agent requirements for foreign covered entities; changes. (a) Every foreign covered entity shall have and maintain in this state a registered office and a resident agent in the same manner as prescribed by K.S.A. 2016 Supp. 17-7924 and 17-7925, and amendments thereto.

(b) Any foreign covered entity that has qualified to do business in this state may change its registered office or resident agent in the manner prescribed in K.S.A. 2016 Supp. 17-7926, and amendments thereto.

(c)  Any resident agent may change the address of the foreign covered entity's registered office in the manner prescribed by K.S.A. 2016 Supp. 17-7927, and amendments thereto.

(d)  Any resident agent designated by a foreign covered entity as its resident agent for service of process may resign pursuant to the provisions of K.S.A. 2016 Supp. 17-7928 or 17-7929, and amendments thereto.

History: L. 2014, ch. 121, § 34; L. 2015, ch. 65, § 20; L. 2016, ch. 110, § 139; July 1.



17-7935 Corrections to application for registration of a foreign covered entity.

17-7935. Corrections to application for registration of a foreign covered entity. If any statement in the application for registration of a foreign covered entity was false in any material respect when made or any arrangements or other facts described have changed, making the application inaccurate in any material respect, the foreign covered entity shall file promptly with the secretary of state a certificate, executed by an authorized person, correcting the statement, together with a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 35; July 1.



17-7936 Withdrawal of registration by foreign covered entity.

17-7936. Withdrawal of registration by foreign covered entity. (a) A foreign covered entity may cancel its registration by filing with the secretary of state a certificate of cancellation executed by an authorized person, together with a fee if authorized by law, as provided by K.S.A. 2016 Supp. 17-7910, and amendments thereto, and the annual report and annual report fee for any tax period which has ended. The certificate of cancellation shall state that the foreign covered entity surrenders its authority to transact business in the state of Kansas and withdraws therefrom. The certificate of cancellation shall provide the address to which the secretary of state may mail any process against the foreign covered entity that may be served upon the secretary of state. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign covered entity with respect to causes of action arising out of the doing of business in the state of Kansas.

(b) The filing of a certificate of dissolution or certificate of cancellation issued by the proper official of the state or other jurisdiction in which a foreign covered entity is organized shall have the same effect as the filing of a certificate of cancellation as provided for in subsection (a) above.

(c) This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 36; July 1.



17-7937 Action by attorney general to enjoin or restrain a foreign covered entity.

17-7937. Action by attorney general to enjoin or restrain a foreign covered entity. The district court shall have jurisdiction to enjoin any foreign covered entity, or any agent of a foreign covered entity, from doing any business in the state of Kansas if the foreign covered entity has failed to register under this act or if such foreign covered entity has secured a certificate from the secretary of state under K.S.A. 2016 Supp. 17-7910 and 17-7931, and amendments thereto, on the basis of false or misleading representations. The attorney general, upon the attorney general's own motion or upon the relation of proper parties, may maintain an action to restrain a foreign covered entity from transacting business in this state in violation of the provisions of this act.

History: L. 2014, ch. 121, § 37; L. 2015, ch. 65, § 21; July 1.



17-7938 Certified copy of document, evidentiary effect.

17-7938. Certified copy of document, evidentiary effect. A certified copy of any document from the secretary of state conclusively establishes that the original document is on file with the secretary of state.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 38; July 1.



17-7939 Severability clause.

17-7939. Severability clause. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application. To this end, the provisions of this act are severable.

This section shall take effect on and after January 1, 2015.

History: L. 2014, ch. 121, § 39; July 1.









Chapter 18 COUNTIES

Article 1 NAMES AND BOUNDARIES OF COUNTIES

18-101 Allen.

18-101. Allen. The county of Allen is bounded as follows: Commencing at the southeast corner of Anderson county; thence south with the west boundary of Bourbon county, to the township lines dividing townships twenty-six and twenty-seven; thence west twenty-four miles on said township line; thence north on section lines with the east boundary of Woodson county, to the southwest corner of Anderson county; thence east with the south line of Anderson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 2; L. 1870, ch. 39, § 1; March 24; R.S. 1923, 18-101.



18-102 Anderson.

18-102. Anderson. The county of Anderson is bounded as follows: Commencing at the southeast corner of Franklin county; thence south with the west boundary of Linn county, to the southwest corner of said Linn county; thence west with the section lines, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, of township twenty-three south, of range seventeen east; thence north with the section lines between the second and third tiers of sections, to the southwest corner of Franklin county; thence east with the south boundary of Franklin county, to the place of the beginning.

History: G.S. 1868, ch. 24, § 3; Oct. 31; R.S. 1923, 18-102.



18-103 Atchison.

18-103. Atchison. The county of Atchison is bounded as follows: Commencing at the southeast corner of Doniphan county; thence with the south boundary of Doniphan county, to the township line between townships four and five south; thence west with said township line between townships four and five south, to the range line between ranges sixteen and seventeen east; thence south with said range line, to the southwest corner of section nineteen, of township seven south, of range seventeen east; thence east with the section lines, to the intersection with the western boundary line of the state of Missouri; thence north with said western boundary line of the state of Missouri, to the place of beginning: Provided, That such boundaries shall include land adjacent to such county and ceded to the state of Kansas by the state of Missouri but shall not include land ceded by this state to the state of Missouri: Provided further, That the north line of Atchison county in the northeast corner of the county shall be the south line of Doniphan county as provided by the law setting the boundaries of Doniphan, as amended, so as to include land ceded to this state by the state of Missouri.

History: G.S. 1868, ch. 24; § 4; R.S. 1923, 18-103; L. 1949, ch. 196, § 1; ________.*

* Effective date, see L. 1949, ch. 196, § 4 and 82a-526.



18-104 Barber.

18-104. Barber. The county of Barber is bounded as follows: Commencing at the northwest corner of township thirty south, of range fifteen west; running thence east on sectional lines to the northeast corner of township thirty, range eleven west; thence south on sectional lines to the southeast corner of said last-mentioned township; thence east on sectional lines to the northeast corner of township thirty-one, range ten west; thence south on sectional lines to the south line of the state; thence west on the state line, to the range line between ranges fifteen and sixteen west; thence north on said range lines, to the place of beginning.

History: G.S. 1868, ch. 24, § 5; L. 1873, ch. 57, § 1; March 20; R.S. 1923, 18-104, ¶ 1.



18-104a Barbour changed to Barber.

18-104a. Barbour changed to Barber. That the name of the county of Barbour is hereby changed so as to read "Barber."

History: L. 1883, ch. 50, § 1; April 5; R.S. 1923, 18-104, ¶ 2.



18-105 Barton.

18-105. Barton. The county of Barton is bounded as follows: Commencing where the east line of range eleven west intersects the third standard parallel; thence south on said line, to the southeast corner of township twenty-one south, of range eleven west; thence west on the south line of said township, to the southwest corner of township twenty-one south, of range fifteen west; thence north on the range line, to the third standard parallel; thence east on said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 6; L. 1873, ch. 57, § 2; March 20; R.S. 1923, 18-105.



18-106 Bourbon.

18-106. Bourbon. The county of Bourbon is bounded as follows: Commencing at the southeast corner of the county of Linn; thence south on the east line of the state of Kansas, to the southeast corner of section twenty-four, township twenty-seven, range twenty-five; thence west, to the southwest corner of section twenty-three, township twenty-seven, range twenty-one; thence north, to the southwest corner of Linn county; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 7; Oct. 31; R.S. 1923, 18-106.



18-107 Brown.

18-107. Brown. The county of Brown is bounded as follows: Commencing at the northwest corner of the county of Doniphan; thence west with the baseline or northern boundary of the state, to the range line between ranges fourteen and fifteen east; thence south with said range line, to the township line between townships four and five south; thence east with the township line between townships four and five south, to the southeast corner of township four south, of range eighteen east; thence north with the range line between ranges eighteen and nineteen east, to the place of beginning.

History: G.S. 1868, ch. 24, § 8; Oct. 31; R.S. 1923, 18-107.



18-108 Butler.

18-108. Butler. The county of Butler is bounded as follows: Commencing where the west line of Greenwood county intersects the south line of Chase county, in the center of range eight east; thence south seven townships; thence west, to the east line of range two east; thence north seven townships, to the south line of township twenty-two; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 9; Oct. 31; R.S. 1923, 18-108.



18-109 Chase.

18-109. Chase. The county of Chase is bounded as follows: Commencing at a point where the township line between townships seventeen and eighteen south crosses the western boundary line of Lyon county; thence south with the range line between ranges nine and ten east, to the township line between townships twenty-two and twenty-three south; thence west with said township line, to the southwest corner of section thirty-six, range five east; thence north on section line, to the northwest corner of section one, township twenty, range five; thence east to the range line between ranges five and six; thence north with said range line, to the township line between townships seventeen and eighteen south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 10; Oct. 31; R.S. 1923, 18-109.



18-110 Chautauqua.

18-110. Chautauqua. All that portion of the county of Howard lying south of the township line separating township thirty-one and township thirty-two south shall constitute the territory of a new county hereby created, to be known as the county of Chautauqua; and all that territory lying north of said township line is hereby erected into a new county by the name of Elk.

History: L. 1875, ch. 106, § 1; June 1; R.S. 1923, 18-110, ¶ 1.



18-110a Chautauqua and Elk Counties.

18-110a. Chautauqua and Elk Counties. Laws 1875, chapter 106, sections 2 to 10, inclusive, included by reference. [Made provisions for carrying into effect the division provided by section 1 [18-110 and 18-125] of the act.]

History: R.S. 1923, 18-110, ¶ 2.



18-110b Former county of Howard.

18-110b. Former county of Howard. G.S. 1868, Chapter 24, section 32, included by reference. [Section defined the boundaries of the county of Howard as follows: "Commencing at the southeast corner of Greenwood county; thence south with the west lines of Wilson and Montgomery counties, to the thirty-seventh degree of north latitude; thence west thirty-one miles, to the center of range eight east; thence north with the east line of Cowley county, to the southwest corner of Greenwood county; thence east with the south line of Greenwood county, to the place of beginning."]

History: G.S. 1868, ch. 24, § 32; Oct. 31; R.S. 1923, 18-110, ¶ 3.



18-111 Cherokee.

18-111. Cherokee. The county of Cherokee is bounded as follows: Commencing at the southeast corner of the county of Crawford; thence west with the south line of said Crawford county, to the southwest corner of section fourteen, in township thirty-one south, of range twenty-one, east of the sixth principal meridian; thence south on the section line, to the Neosho river; thence with the channel of said river, to the south boundary line of the state of Kansas; thence east on said boundary line, to the southeast corner of the state; thence north with the east line of the state of Kansas, to the place of beginning: Provided, That at the next general election, the legal voters on the strip between the west line of Cherokee county as above defined, and the west line of Cherokee neutral land, shall decide by ballot for or against being attached to Cherokee county; and the ballot so cast shall be returned and canvassed as other election returns, and the result certified to the governor, who shall issue his proclamation in accordance therewith. If a majority of the votes cast shall be in favor of being attached to Cherokee county, the west line of said county shall remain as above defined; but if a majority be against being attached to Cherokee county, then the line between said Cherokee county and the county of Labette shall be the west line of the Cherokee neutral lands — anything in this act to the contrary notwithstanding.

History: G.S. 1868, ch. 24, § 12; Oct. 31; R.S. 1923, 18-111.



18-112 Cheyenne.

18-112. Cheyenne. The county of Cheyenne is bounded as follows: Commencing where the east line of range thirty-seven west intersects the fortieth degree of north latitude; thence south with said range line to the first standard parallel; thence west with said parallel, to the west line of the state of Kansas; thence north with said state line, to the fortieth degree of north latitude; thence east with said parallel, to the place of beginning.

History: L. 1879, ch. 72, § 23; March 18; R.S. 1923, 18-112.



18-113 Clark.

18-113. Clark. The county of Clark is bounded as follows: Commencing at the intersection of the east line of range twenty-one west with the north line of township thirty; thence south on range line, to its intersection with the south line of state of Kansas; thence west along said south line of the state of Kansas, to where the same is intersected by the east line of range twenty-six west; thence north along range line, to its intersection with north line of township thirty; thence east along township line, to place of beginning.

History: L. 1885, ch. 71, § 3; March 13; R.S. 1923, 18-113.



18-114 Clay.

18-114. Clay. The county of Clay is bounded as follows: Commencing at the northwest corner of Riley county; thence west along the south boundary of Washington county, to the sixth principal meridian; thence south with the sixth principal meridian, to the second standard parallel; thence east with said second standard parallel, to the southeast corner of section thirty-four, township ten south, of range four east; thence north with the west boundary of Riley county, to the place of beginning.

History: G.S. 1868, ch. 24, § 14; Oct. 31; R.S. 1923, 18-114.



18-115 Cloud.

18-115. Cloud. The county of Cloud is bounded as follows: Commencing at a point on the sixth principal meridian where the township line between townships four and five south crosses said meridian; thence south with said sixth principal meridian, to the south line of township eight south; thence west with said township line, to the range line between ranges five and six west; thence north with said range line, to the township line between townships four and five south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 11; Oct. 31; R.S. 1923, 18-115.



18-116 Coffey.

18-116. Coffey. The county of Coffey is bounded as follows: Commencing at a point three miles north of the southwest corner of Franklin county; thence west with the south boundary of Osage county, to the southwest corner thereof; thence south with the section lines dividing the second and third tiers of sections of range thirteen, to a point forty rods north of the one fourth corner on the west line of section fourteen, township twenty, range thirteen; thence east parallel to the east-and-west middle line of said section, to the middle of the Neosho river; thence down the middle of said river, passing through the middle of a stone pier now standing in the middle of the Neosho river and following thence down the middle of the Neosho river, to a point twenty rods south of the east-and-west middle line of said section; thence west parallel to the east-and-west middle line of said section, to the west line of said section fourteen; thence south with the section line, to the corner of sections fourteen, fifteen, twenty-two and twenty-three of township twenty-three south, of range thirteen east; thence east with the section lines, to the northwest corner of Allen county; thence north with the west boundary of Anderson county, to the place of beginning.

History: L. 1897, ch. 100, § 1; May 8; R.S. 1923, 18-116.



18-117 Comanche.

18-117. Comanche. The county of Comanche is bounded as follows: Commencing at the intersection of the west line of range twenty west with the north line of township thirty-one; thence south along range line, to its intersection with the south boundary line of the state of Kansas; thence east along the said boundary line of the state of Kansas, to a point where it is intersected by the west line of range fifteen west; thence north along range line, to where it intersects the north line of township thirty-one; thence west, to the place of beginning.

History: L. 1886, ch. 35, § 4; Feb. 11; R.S. 1923, 18-117.



18-118 Cowley.

18-118. Cowley. The county of Cowley is bounded as follows: Commencing at the southeast corner of Butler county; thence south, to the thirty-seventh degree of north latitude; thence west with said parallel, to the east line of range two east; thence north with said range line, to the southwest corner of Butler county; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 17; Oct. 31; R.S. 1923, 18-118.



18-119 Crawford.

18-119. Crawford. The county of Crawford is bounded as follows: Commencing at the southeast corner of Bourbon county; thence south on the east line of the state of Kansas to the southeast corner of section thirteen, township thirty-one, range twenty-five; thence west on sectional lines, to the west line of the Cherokee neutral lands; thence with the boundary of Labette county, to the southeast corner of Neosho county; thence north with the east line of Neosho county, to the south boundary of Bourbon county.

History: G.S. 1868, ch. 24, § 18; L. 1874, ch. 70, § 1; March 26; R.S. 1923, 18-119.



18-120 Decatur.

18-120. Decatur. The county of Decatur is bounded as follows: Commencing on the state line, at the northeast corner of town one, one range line between ranges twenty-five and twenty-six west; thence west on the state line, to the west line of range thirty west; thence south on said range line, to south line of town five; thence east on said line, to the east line of range twenty-six west; thence north on said range line, to the place of beginning.

History: L. 1879, ch. 72, § 1; March 18; R.S. 1923, 18-120.



18-121 Dickinson.

18-121. Dickinson. The county of Dickinson is bounded as follows: Commencing at the northwest corner of Davis county; thence south on section lines, to the middle of the main channel of the Smoky Hill fork of the Kansas river; thence down said river in the middle of the main channel thereof, to the east line of range four east; thence south on the range line, to the north line of township fourteen; thence east on township line, to the northeast corner of section five, in township fourteen south, of range five east; thence south, to the corner of sections twenty, twenty-one, twenty-eight and twenty-nine, in township fourteen south, of range five east; thence west on section lines, to the east line of range four east; thence south on said range line, to the north line of township seventeen south; thence west on said township line, to the sixth principal meridian; thence north with said meridian, to the southeast corner of section thirteen, in township thirteen south, of range one west; thence west, to the southwest corner of the southeast quarter of said section thirteen; thence north with the half-section line, to the north line of said section thirteen; thence east on section line, to the sixth principal meridian; thence north with said meridian, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 20; Oct. 31; R.S. 1923, 18-121.



18-122 Doniphan.

18-122. Doniphan. The county of Doniphan is bounded as follows: Commencing at a point on the west boundary line of the state of Missouri, where it is intersected by the extended base line or north boundary of the state of Kansas; thence west with said base line, to the corner on said line between ranges eighteen (18) and nineteen (19) east; thence south with said range line, to the southwest corner of township four (4) south, of range nineteen (19) east; thence east with the township lines between townships four (4) and five (5) south, to the range line between ranges twenty (20) and twenty-one (21) east; thence south on said range line, to the middle of the main channel of Independence creek; thence down said creek in the middle of the main channel thereof, to the former Atchison-Doniphan county line; thence easterly on said former Atchison-Doniphan county line to the former Missouri-Kansas boundary line; thence following said former Missouri-Kansas boundary line in a southerly direction to a point where said former Missouri-Kansas boundary line intersects the township line between townships 56 and 55 north of the Missouri government survey; thence east on said township line between townships 56 and 55 north of the Missouri government survey to the west boundary of the state of Missouri; thence with said western boundary line of the state of Missouri, to the place of beginning.

History: G.S. 1868, ch. 24, § 21; R.S. 1923, 18-122; L. 1949, ch. 196, § 2; L. 1951, ch. 218, § 1; March 30.



18-123 Douglas.

18-123. Douglas. The county of Douglas is bounded as follows: Commencing at the northwest corner of Johnson county, in the middle of the main channel of the Kansas river; thence up the main channel of said Kansas river, to the southwest corner of Leavenworth county; thence north on the west boundary line of Leavenworth county, to the north line of township twelve; thence west on said north line of township twelve, to the middle of the main channel of the Kansas river; thence up the main channel of said river, to the point where the line between the second and third tiers of sections in range seventeen crosses said river; thence south on the section lines, to the corner of sections fourteen, fifteen, twenty-two and twenty-three in township fifteen south, of range seventeen east; thence east on section lines, to the southwest corner of Johnson county; thence north along the west line of Johnson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 22; Oct. 31; R.S. 1923, 18-123.



18-124 Edwards.

18-124. Edwards. The county of Edwards is bounded as follows: Commencing at the intersection of the west line of range twenty west with the north line of township twenty-three; thence south along range line, to its intersection with the north line of township twenty-seven; thence east along township line, to where it intersects the west line of range fifteen west; thence north along range line, to its intersection with the north line of township twenty-four; thence west along township line, to where it intersects the west line of range eighteen west; thence north along range line, to its intersection with the north line of township twenty-three; thence west to the place of beginning.

History: L. 1886, ch. 35, § 2; Feb. 11; R.S. 1923, 18-124.



18-125 Elk.

18-125. Elk. All that portion of the county of Howard lying south of the township line separating township thirty-one and township thirty-two south shall constitute the territory of a new county hereby created, to be known as the county of Chautauqua; and all that territory lying north of said township line is hereby erected into a new county by the name of Elk.

History: L. 1875, ch. 106, § 1; June 1; R.S. 1923, 18-125.



18-126 Ellis.

18-126. Ellis. The county of Ellis is bounded as follows: Commencing where the east line of range sixteen west intersects the second standard parallel; thence south with said range line, to the third standard parallel; thence west with said parallel, to the east line of range twenty-one west; thence north with said range line, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 23; Oct. 31; R.S. 1923, 18-126.



18-127 Ellsworth.

18-127. Ellsworth. The county of Ellsworth is bounded as follows: Commencing at the southeast corner of the county of Lincoln; thence west thirty miles, to range line between ranges ten and eleven west; thence south twenty-four miles, to township lines between townships seventeen and eighteen south; thence east on said line, to the west line of McPherson county; thence north on west lines of McPherson and Saline counties, to the place of beginning.

History: G.S. 1868, ch. 24, § 24; Oct. 31; R.S. 1923, 18-127.



18-128 Finney.

18-128. Finney. That the county of Finney shall be bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the fourth standard parallel; thence south along range line, to its intersection with the north line of township twenty-seven south; thence west along township line, to where it intersects the east line of range thirty-five west; thence north along range line, to where it intersects the fourth standard parallel; thence east, to place of beginning.

History: L. 1887, ch. 81, § 8; March 23; R.S. 1923, 18-128, ¶ 1.



18-128a Garfield attached to Finney.

18-128a. Garfield attached to Finney. That the territory hereinafter mentioned, and formerly known as Garfield county, Kansas, is hereby made a municipal township of Finney county, Kansas, to be known as Garfield township, and is hereby attached to Finney county, Kansas, for judicial purposes, until the further provision for said territory by the legislature of this state, said territory being described as follows, to wit: Commencing where the north line of township twenty-one south intersects the east line of range twenty-seven west; thence south along range line to its intersection with the north line of township twenty-four south; thence west along township line to where it intersects the east line of range thirty-one west; thence north along range line to where it intersects the north line of township twenty-one south; thence east to the place of beginning.

History: L. 1893, ch. 98, § 1; March 18; R.S. 1923, 18-128, ¶ 2.



18-129 Ford.

18-129. Ford. That the county of Ford shall be bounded as follows: Commencing at the intersection of the east line of range twenty-one west with the north line of township twenty-five south; thence south along range line, to its intersection with north line of township thirty south; thence west along township line, to where it intersects the east line of range twenty-seven west; thence north along range line, to its intersection with the north line of township twenty-five south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 10; March 23; R.S. 1923, 18-129.



18-130 Franklin.

18-130. Franklin. The county of Franklin is bounded as follows: Commencing at the southeast corner of Douglas county; thence south with the west boundary of Miami county, to the southwest corner thereof; thence west with the section lines, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, township nineteen south, of range seventeen east; thence north with the section lines between the second and third tiers of sections in range seventeen east, to the southwest corner of Douglas county; thence east with the south boundary of said Douglas county, to the place of beginning.

History: G.S. 1868, ch. 24, § 26; Oct. 31; R.S. 1923, 18-130.



18-131 Geary.

18-131. Geary. The county of Geary is bounded as follows: Commencing at the northeast corner of section twenty-seven, township eleven south, of range eight, east of the sixth principal meridian; thence west on section line, to the southwest corner of section nineteen, township eleven south, of range seven east; thence north on section line, to the middle of the channel of the Kansas river's 1977 course; thence up the middle of said channel of the Kansas river, to where the west line of section twenty-three, township eleven south, of range six, crosses said river; thence north, to the northwest corner of section twenty-three, township eleven south, of range six; thence west on section line, to the southwest corner of section fourteen, township eleven, range five east; thence north on section line, to the intersection of the boundary of the Fort Riley military reservation with the west line of said section fourteen, township eleven south, range five east; thence northeasterly and northerly along said boundary of the reservation as described in miscellaneous record book S, pages 321 through 339 and pages 486 through 490 in the register of deeds office of Riley county, to the east quarter section line of section thirty-five, township ten south, range five east, thence west along the east-west quarter section line to the west section line of said section thirty-five, township ten south, range five east, thence north on section line to the northeast corner of section three, township ten south, of range five east; thence west on township line, to the northwest corner of section two, township ten south, of range four east; thence south on the section lines, to the middle channel of the Smoky Hill river; thence down the middle channel of said Smoky Hill river, to the east line of range four east; thence south on said range line, to the southwest corner of township thirteen; thence east on township line, to the southeast corner of section thirty-four, township thirteen south, of range eight east; thence north on section lines, to place of beginning.

History: L. 1875, ch. 62, § 1; R.S. 1923, 18-181; L. 1969, ch. 134, § 1; L. 1978, ch. 88, § 1; July 1.



18-131a Davis changed to Geary.

18-131a. Davis changed to Geary. That the name of Davis county, in this state, is hereby changed to Geary county.

History: L. 1889, ch. 132, § 1; March 7; R.S. 1923, 18-131, ¶ 2.



18-131b Construction of statutes containing "Davis county."

18-131b. Construction of statutes containing "Davis county." All statutes and parts of statutes in which the name of Davis county occurs shall be construed to apply to Geary county as fully as though the word Geary was substituted for the word Davis in every place in which the name Davis county occurs.

History: L. 1889, ch. 132, § 2; March 7; R.S. 1923, 18-131, ¶ 3.



18-131c Validating acts under name of Geary.

18-131c. Validating acts under name of Geary. Laws 1893, chapter 61, included by reference. [Act legalized certain acts done relating to Davis county under the name of Geary county; also provided for the restoration of the name of Davis county on the vote of the electors of said county. Election held and no majority in favor of change.]

History: R.S. 1923, 18-131, ¶ 4.



18-132 Gove.

18-132. Gove. That the county of Gove be bounded as follows, to wit: Commencing at a point where the east boundary line of range No. twenty-six west crosses the second standard parallel south; thence west on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. thirty-two west; thence south on said range line, to a point where said range line crosses the third standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. twenty-six west; thence north on said range line, to the place of beginning.

History: L. 1881, ch. 48, § 4; March 13; R.S. 1923, 18-132.



18-133 Graham.

18-133. Graham. The county of Graham is bounded as follows: Commencing where the east line of range twenty-one west intersects the first standard parallel; thence south, to second standard parallel; thence west, to the east line of range twenty-six west; thence north, to the first standard parallel; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 28; Oct. 31; R.S. 1923, 18-133.



18-134 Grant.

18-134. Grant. That the county of Grant is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the north line of township twenty-seven south; thence south along range line, to where it intersects the sixth standard parallel; thence west along said sixth standard parallel, to where it is intersected by the east line of range thirty-nine west; thence north along said range line, to its intersection with the north line of township twenty-seven south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 2; March 23; R.S. 1923, 18-134.



18-135 Gray.

18-135. Gray. That the county of Gray is hereby created, bounded as follows: Commencing at the intersection of the east line of range twenty-seven west with the north line of township twenty-four south; thence south along range line, to its intersection with the north line of township thirty south; thence west along township line, to where it intersects the east line of range thirty-one west; thence north along range line, to its intersection with north line of township twenty-four south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 5; March 23; R.S. 1923, 18-135, ¶ 1.



18-135a Gray and Lane counties.

18-135a. Gray and Lane counties. Laws 1879, chapter 72, section 8, included by reference. [Part of an act defining the boundaries of certain counties: This section gave the boundaries of "the county of Buffalo" and became obsolete by reason of the creation of Gray county and the change of the boundaries of Lane county by Laws 1881, chapter 48.]

History: R.S. 1923, 18-135, ¶ 2.



18-136 Greeley.

18-136. Greeley. The county of Greeley is bounded as follows: Commencing at the intersection of the east line of range thirty-nine west with the third standard parallel; thence south along said range line, to where it intersects the fourth standard parallel; thence west along said fourth standard parallel, to the west boundary line of the state of Kansas; thence north along the west boundary line of the state of Kansas, to where it is intersected by the third standard parallel; thence east, to place of beginning.

History: L. 1879, ch. 72, § 19; March 18; R.S. 1923, 18-136.



18-137 Greenwood.

18-137. Greenwood. The county of Greenwood is bounded as follows: Commencing at the southeast corner of Lyon county; thence south six and one-half townships; thence west thirty-one miles, to the center of range eight east; thence north, to the south line of Chase county; thence east on the south line of Chase county, to the southeast corner thereof; thence north on east line of Chase county, to the south line of township twenty-one south; thence east, to the place of beginning.

History: G.S. 1868, ch. 24, § 29; Oct. 31; R.S. 1923, 18-137.



18-138 Hamilton.

18-138. Hamilton. That the county of Hamilton shall be bounded as follows: Commencing at the intersection of the east line of range thirty-nine west with the fourth standard parallel; thence south along said range line, to its intersection with the north line of township twenty-seven south; thence west along township line to the west boundary line of the state of Kansas; thence north along west boundary line of the state of Kansas, to where it is intersected by the fourth standard parallel; thence east, to place of beginning.

History: L. 1887, ch. 81, § 7; March 23; R.S. 1923, 18-138.



18-139 Harper.

18-139. Harper. That the county of Harper shall be bounded as follows: Beginning at the northeast corner of township thirty-one south, of range five, west of the sixth principal meridian; thence west on the township line, to the northwest corner of township thirty-one south, of range nine west; thence south on the range line between ranges nine and ten west, to the state line; thence east on the state line, to the range line between ranges four and five west; thence north along said range line, to place of beginning.

History: L. 1885, ch. 69, § 1; March 3; R.S. 1923, 18-139.



18-140 Harvey.

18-140. Harvey. The county of Harvey is bounded as follows: Beginning at the northwest corner of township twenty-two (22) south, of range three (3) west; running thence south on section lines, to the southwest corner of township twenty-four (24) south, of range three (3) west; thence east on section lines, to the southeast corner of township twenty-four (24) south, of range two (2) east; thence north on section lines, to the northeast corner of township twenty-two (22) south, of range two (2) east; thence west on section lines, to the place of beginning.

History: L. 1872, ch. 97, § 5; L. 1873, ch. 59, § 1; March 6; R.S. 1923, 18-140.



18-141 Haskell.

18-141. Haskell. That the county of Haskell is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the north line of township twenty-seven south; thence south along range line, to where it intersects the sixth standard parallel; thence west along the sixth standard parallel, to its intersection with the east line of range thirty-five west; thence north along range line, to where it intersects the north line of township twenty-seven south; thence east, to place of beginning.

History: L. 1887, ch. 81, § 1; March 23; R.S. 1923, 18-141.



18-142 Hodgeman.

18-142. Hodgeman. That the county of Hodgeman shall be bounded as follows: Commencing at a point where the fourth standard parallel intersects the east line of range twenty-one west; thence south along range line, to its intersection with the north line of township twenty-five south; thence west along township line, to where it intersects the east line of range twenty-seven west; thence north along range line, to its intersection with the fourth standard parallel; thence east along the line of the fourth standard parallel, to place of beginning.

History: L. 1887, ch. 81, § 9; March 23; R.S. 1923, 18-142.



18-143 Jackson.

18-143. Jackson. The county of Jackson is bounded as follows: Commencing on the first standard parallel, at the southeast corner of township five, range sixteen east; thence north six miles, to the north line of township five; thence west twelve miles, to the west line of range fifteen; thence south six miles to the first standard parallel; thence west on said parallel thirteen miles, to the west line of section one, township six, range twelve; thence south on said section line, being one mile west of the west line of range thirteen east, twenty-four miles, to the southwest corner of section thirty-six, township nine, range twelve; thence east on said line, being south line of township nine, twenty-four miles, to the southwest corner of section thirty-six, township nine, range sixteen east; thence north on said section line, one mile west of east line of range sixteen, fourteen miles, to the southwest corner of section twenty-four, township seven, range sixteen; thence east one mile, to the east line of range sixteen east; thence north ten miles, to place of beginning.

History: G.S. 1868, ch. 24, § 33; Oct. 31; R.S. 1923, 18-143.



18-144 Jefferson.

18-144. Jefferson. The county of Jefferson is bounded as follows: Commencing at the northwest corner of Leavenworth county; thence south on the west line of said county, to the north line of township twelve south; thence west on said north line, to its intersection with the main channel of the Kansas river; thence up said river, in the center of the main channel therof, to the intersection with the line between the first and second tiers of sections in range sixteen east; thence north on said section line, to the corners to sections twenty-three, twenty-four, twenty-five, twenty-six, in township seven south, of range sixteen east; thence east on section lines and the south line of Atchison county, to the place of beginning.

History: G.S. 1868, ch. 24, § 34; Oct. 31; R.S. 1923, 18-144, ¶ 1.



18-144a Boundary between Jefferson and Shawnee.

18-144a. Boundary between Jefferson and Shawnee. That the boundary line dividing and separating the counties of Shawnee and Jefferson, state of Kansas, shall hereafter be as follows: Commencing at the southeast corner of the northeast quarter of section 26, township 11, range 16, east of the sixth principal meridian; thence west, to the center of the Kansas river; thence northerly along the center of said Kansas river, to the south line of the northeast quarter of section 23, township 11, range 16, east of the sixth principal meridian; thence east, to the east line of section 23, township 11, range 16, east of the sixth principal meridian, to the present boundary line between Shawnee and Jefferson counties as now constituted.

History: L. 1899, ch. 56, § 1; March 22; R.S. 1923, 18-144, ¶ 2.



18-145 Jewell.

18-145. Jewell. The county of Jewell is bounded as follows: Commencing at the northwest corner of Republic county; thence west on the state line thirty miles, to the east line of range eleven west; thence south on said range line, to the first standard parallel; thence east on said standard parallel thirty miles, to the west line of Cloud county; thence north on the west lines of Cloud and Republic counties, to the place of beginning.

History: G.S. 1868, ch. 24, § 35; Oct. 31; R.S. 1923, 18-145.



18-146 Johnson.

18-146. Johnson. The county of Johnson is bounded as follows: Commencing at the point where the north line of township twelve south intersects the west boundary line of the state of Missouri; thence west on said township line, to its intersection with the main channel of the Kansas river in range twenty-four east; thence up said river, in the middle of the main channel thereof, to an intersection with the line between the second and third tiers of sections in range twenty-one east; thence south on section lines, to the corner of sections fourteen, fifteen, twenty-two and twenty-three, in township fifteen south, of range twenty-one east; thence east on section lines, to the western boundary line of the state of Missouri; thence north on said boundary line, to the place of beginning.

History: G.S. 1868, ch. 24, § 36; Oct. 31; R.S. 1923, 18-146.



18-147 Kearny.

18-147. Kearny. That the county of Kearney is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the fourth standard parallel; thence south along range line, to its intersection with the north line of township twenty-seven south; thence west along township line, to where it is intersected by the east line of range thirty-nine west; thence north along range line, to its intersection with the fourth standard parallel; thence east, to place of beginning.

History: L. 1887, ch. 81, § 4; March 23; R.S. 1923, 18-147, ¶ 1.



18-147a Kearney changed to Kearny.

18-147a. Kearney changed to Kearny. That the spelling of the name of the county of Kearney be corrected so as to conform to the spelling of the name of Gen. Phil Kearny, of New Jersey, in whose honor the county was so named, and be hereafter spelled Kearny.

History: L. 1889, ch. 167, § 1; March 23; R.S. 1923, 18-147, ¶ 2.



18-148 Kingman.

18-148. Kingman. That the county of Kingman shall be bounded as follows: Commencing at the northeast corner of township twenty-seven, range five west; thence west, to the northwest corner of township twenty-seven, range ten west; thence south, to the southwest corner of township thirty, range ten west; thence east, to the southeast corner of township thirty, range five west; thence north, to the place of beginning.

History: L. 1879, ch. 73, § 1; March 20; R.S. 1923, 18-148.



18-149 Kiowa.

18-149. Kiowa. The county of Kiowa is bounded as follows: Commencing at the intersection of the west line of range twenty west with the north line of township twenty-seven; thence south along range line, to its intersection with the north line of township thirty-one; thence east along township line, to where it intersects the west line of range fifteen west; thence north along range line, to where it intersects with the north line of township twenty-seven; thence west, to the place of beginning.

History: L. 1886, ch. 35, § 3; Feb. 11; R.S. 1923, 18-149.



18-150 Labette.

18-150. Labette. The county of Labette is bounded as follows: Commencing at a point on the sixth standard parallel where the west line of Cherokee neutral lands crosses said sixth standard parallel; thence south along said west line, to the southern boundary of the state; thence west along the southern boundary of the state, to a point where the east boundary of the present Osage reserve meets the southern boundary of the state; thence north along said east boundary of the present Osage reserve, to the sixth standard parallel; thence east along said sixth standard parallel, to the place of beginning: Provided, That the same shall be the boundaries of Labette county, unless the same shall be changed by the provisions of section twelve of this bill; and in the event of the adoption of the said provisions, the boundaries shall conform to the provisions of said section twelve.

History: G.S. 1868, ch. 24, § 38; Oct. 31; R.S. 1923, 18-150.



18-151 Lane.

18-151. Lane. That the county of Lane be bounded as follows: Commencing at a point where the south line of township twenty south crosses the east line of range thirty-one west; thence running east on said township line, to the east line of range twenty-seven west; thence north on said range line, to the south line of township fifteen south; thence west on said township line, to the east line of range thirty-one west; thence south on said range line, to the south line of township twenty south, the place of beginning.

History: L. 1883, ch. 70, § 6; Feb. 22; R.S. 1923, 18-151.



18-152 Leavenworth.

18-152. Leavenworth. The county of Leavenworth is bounded as follows: Beginning at the southeast corner of Atchison county; thence west with the south boundary of Atchison county, to the corner of sections twenty-one, twenty-two, twenty-seven and twenty-eight, of township seven south, of range twenty east; thence south with the section lines between the third and fourth tiers of sections, to the middle of the main channel of the Kansas river; thence down said Kansas river, in the middle of the main channel thereof, to the intersection with the range line between ranges twenty-two and twenty-three east; thence north on said range line, to the old Delaware reserve line, the same being the dividing line between the original Delaware reservation and Delaware trust lands; thence east with said reserve line, to the western boundary line of the state of Missouri; thence northerly with said western boundary line of the state of Missouri, to the place of beginning.

History: G.S. 1868, ch. 24, § 39; Oct. 31; R.S. 1923, 18-152.



18-153 Lincoln.

18-153. Lincoln. The county of Lincoln is bounded as follows: Commencing at the intersection of the east line of range six west with the north line of township ten south; thence south on range line, to the north line of township fourteen south; thence west on township line, to east line of range eleven west; thence north on range line, to north line of township ten south; thence east on township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 40; Oct. 31; R.S. 1923, 18-153.



18-154 Linn.

18-154. Linn. The county of Linn is bounded as follows: Commencing at the southeast corner of Miami county; thence south along the west boundary of the state of Missouri, to the corner on said line to fractional sections thirteen and twenty-four, township twenty-three south, of range twenty-five east; thence west along the section lines, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, township twenty-three south, of range twenty-one east; thence north along the section lines between the second and third tiers of sections, to the southwest corner of Miami county; thence east along the south boundary of said Miami county, to the place of beginning.

History: G.S. 1868, ch. 24, § 41; Oct. 31; R.S. 1923, 18-154.



18-155 Logan.

18-155. Logan. That the county of St. John is hereby created and formed, bounded as follows, to wit: Commencing at a point where the east boundary line of range No. thirty-two west crosses the second standard parallel south; thence west on said second standard parallel, to a point where the east boundary line of range No. thirty-eight west crosses the second standard parallel south; thence south on said range line, to a point where said range line crosses the third standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary of range No. thirty-two; thence north on said range line, to the place of beginning.

History: L. 1881, ch. 48, § 1; March 13; R.S. 1923, 18-155, ¶ 1.



18-155a St. John changed to Logan.

18-155a. St. John changed to Logan. Laws 1887, chapter 173, section 1, included by reference. [Name of St. John county changed to Logan.]

History: R.S. 1923, 18-155, ¶ 2.



18-156 Lyon.

18-156. Lyon. The county of Lyon is bounded as follows: Commencing on the west line of Osage county, at the corner to sections fourteen, fifteen, twenty-two and twenty-three of township fifteen south, of range thirteen east; thence west on section lines and the south line of Wabaunsee county, to the east line of range nine east; thence south along said range line, to the north line of township twenty-two south; thence east on said township line, to the section line between the second and third tiers of sections in range thirteen east; thence north with the section lines, to a point twenty rods south of the one-fourth corner on the west line of section fourteen, township twenty, range thirteen; thence east, parallel to the east-and-west middle line of said section, to the middle of the Neosho river; thence up the middle of said river, passing through the middle of a stone pier now standing in the middle of the Neosho river, and following thence up the middle of the Neosho river, to a point forty rods north of the east-and-west center line of said section; thence west, parallel to the east-and-west center line of said section, to the west line of section fourteen; thence north with section line and the west lines of Coffey and Osage counties, to the place of beginning.

History: L. 1897, ch. 100, § 2; May 8; R.S. 1923, 18-156.



18-157 Marion.

18-157. Marion. The county of Marion is bounded as follows: Commencing at the northwest corner of Chase county; thence south on west line of Chase county, to the north line of Butler county; thence west on township line, to the sixth principal meridian; thence north on said meridian, to the south line of township sixteen south; thence east, to the range line between ranges four and five east; thence south, to the north line of township eighteen south; thence east on township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 43; Oct. 31; R.S. 1923, 18-157.



18-158 Marshall.

18-158. Marshall. The county of Marshall is bounded as follows: Beginning at the northwest corner of Nemaha county; thence west along the base line or north boundary of the state, to the corner between ranges five and six; thence south with range line between ranges five and six, to the first standard parallel; thence east with said first standard parallel, to the southwest corner of Nemaha county; thence north with the west boundary of Nemaha county, to the place of beginning.

History: G.S. 1868, ch. 24, § 44; Oct. 31; R.S. 1923, 18-158, ¶ 1.



18-158a Boundary line between Marshall and Washington.

18-158a. Boundary line between Marshall and Washington. That the boundary line dividing and separating the counties of Marshall and Washington, state of Kansas, shall hereafter be as follows: Commencing at a point on the north line of the state where said line is intersected by the range line dividing ranges five and six east of the sixth principal meridian; running thence south on said range line, to a point forty feet north of the line between sections six and seven, in township four south, of range six east; thence east parallel with said section line, to the middle of the Little Blue river; thence south eighty feet; thence west, to the said range line; thence south along said range line, to the southeast corner of said county of Washington as now constituted: Provided, That this portion of sections 6 and 7 so added to the territory of Washington county shall only be used as a public highway to reach the Little Blue river, and to give the county of Washington authority to join with the county of Marshall and build a bridge over said stream, and that in case such bridge shall not be built within five years from the passage of this act, or that after the building of said bridge it shall ever be abandoned as a public highway, then the territory hereby annexed to Washington county shall revert and become again a part of the territory of Marshall county, and the boundary line restored the same as though this act had not passed.

History: L. 1903, ch. 181, § 1; June 1; R.S. 1923, 18-158, ¶ 2.



18-159 McPherson.

18-159. McPherson. The county of McPherson is bounded as follows: Commencing at the northwest corner of Marion county; thence south with the sixth principal meridian, to the north line of township twenty-three south; thence west with the township line, to east line of range six west; thence north with range line, to the south line of township sixteen; thence east with the township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 45; Oct. 31; R.S. 1923, 18-159.



18-160 Meade.

18-160. Meade. The county of Meade is bounded as follows: Commencing at the intersection of the east line of range twenty-six west with the north line of township thirty; thence south along range line, to its intersection with the south boundary line of the state of Kansas; thence west along the said boundary line of the state of Kansas, to a point where it is intersected by the east line of range thirty-one west; thence north along range line, to where it intersects the north boundary line of township thirty; thence east, to place of beginning.

History: L. 1885, ch. 71, § 2; March 13; R.S. 1923, 18-160.



18-161 Miami.

18-161. Miami. The county of Miami is bounded as follows: Commencing at the southeast corner of Johnson county; thence south with the west line of the state of Missouri, to the corner on said line to fractional sections fourteen and twenty-three, township nineteen south, of range twenty-five east; thence west along the section lines, to the corners to sections fourteen, fifteen, twenty-two and twenty-three, of township nineteen south, of range twenty-one east; thence north along the section lines between the second and third tiers of sections, to the southwest corner of Johnson county; thence east along the south boundary of said Johnson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 46; Oct. 31; R.S. 1923, 18-161.



18-162 Mitchell.

18-162. Mitchell. The county of Mitchell is bounded as follows: Commencing at the intersection of the east line of range six west, with the first standard parallel; thence south with the range line to the north line of township ten south; thence west to the east line of range eleven west; thence north on range line, to the first standard parallel; thence east on said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 47; Oct. 31; R.S. 1923, 18-162.



18-163 Montgomery.

18-163. Montgomery. The county of Montgomery shall be bounded as follows: Commencing at the southeast corner of Wilson county; thence south to the south line of the state of Kansas; thence west along the south line of Kansas, twenty-four miles; thence north, to the sixth standard parallel; thence east along the said sixth standard parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 48; L. 1870, ch. 38, § 1; March 24; R.S. 1923, 18-163.



18-164 Morris.

18-164. Morris. The county of Morris is bounded as follows: Commencing at the northeast corner of section three (3), in township fourteen (14) south, range eight (8), east of the sixth principal meridian; thence east on township line, to the northeast corner of township fourteen (14) south, range nine (9) east; thence south on range line, to the southeast corner of township seventeen (17) south, range nine (9) east; thence west to the southwest corner of township seventeen (17) south, range five (5) east; thence north on range line to the northwest corner of section thirty (30), township fourteen (14) south, range five (5) east; thence east on section lines, to the southeast corner of section twenty (20), in same township; thence north on section lines, to north line of said township fourteen (14) south, range five (5) east; thence east on said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 49; L. 1869, ch. 16, § 1; July 12; R.S. 1923, 18-164.



18-165 Morton.

18-165. Morton. The county of Morton is bounded as follows: Commencing at the intersection of the section line three miles east of the west line of range thirty-nine west with the sixth standard parallel; thence south along said section line to where it intersects the south boundary line of the state of Kansas; thence west along said boundary line, to the southwest corner of the state of Kansas; thence north along the west boundary line of the state of Kansas, to where it intersects the sixth standard parallel, thence east, to the place of beginning.

History: L. 1886, ch. 37, § 4; Feb. 20; R.S. 1923, 18-165, ¶ 1.



18-165a Legalizing Morton, Seward, and Stevens.

18-165a. Legalizing Morton, Seward, and Stevens. That the act entitled "An act to restore or recreate and define the boundaries of the counties of Seward, Stevens, and Morton, and repealing all former laws relating to the boundaries thereof," approved February 18, 1886, being chapter thirty-seven of the Session Laws of 1886, and the organization of said counties, be and the same are hereby legalized and made valid.

History: L. 1887, ch. 2, § 1; Feb. 22; R.S. 1923, 18-165, ¶ 2.



18-166 Nemaha.

18-166. Nemaha. The county of Nemaha is bounded as follows: Commencing at the northwest corner of Brown county; thence west along the base line or north boundary of the state, to the corner between ranges ten and eleven; thence south with the range line, to the first standard parallel; thence east with the first standard parallel, to the southeast corner of township five, range fourteen; thence north on range line between ranges fourteen and fifteen, to the place of beginning.

History: G.S. 1868, ch. 24, § 50; Oct. 31; R.S. 1923, 18-166.



18-167 Neosho.

18-167. Neosho. The county of Neosho is bounded as follows: Commencing on the township line dividing townships twenty-six and twenty-seven, at a point corresponding with the southeast corner of Allen county; thence due south, to the northeast corner of Labette county; thence due west on the north line of Labette county twenty-four miles, to the southeast corner of Wilson county; thence due north with the east line of Wilson county, to the township line dividing townships twenty-six and twenty-seven; thence east on said township line twenty-four miles, to the place of beginning.

History: G.S. 1868, ch. 24, § 51; L. 1870, ch. 39, § 2; March 24; R.S. 1923, 18-167.



18-168 Ness.

18-168. Ness. The county of Ness is bounded as follows: Commencing at a point where the third standard parallel intersects the east line of range twenty-one west; thence south along range line to its intersection with the fourth standard parallel; thence west along fourth standard parallel, to where it intersects the east line of range twenty-seven west; thence north along range line, to its intersection with third standard parallel; thence east, to place of beginning.

History: G.S. 1868, ch. 24, § 52, L. 1873, ch. 72, § 10; March 20; R.S. 1923, 18-168.



18-169 Norton.

18-169. Norton. The county of Norton is bounded as follows: Commencing where the east line of range twenty-one west intersects the fortieth degree of north latitude; thence south with range line, to the first standard parallel; thence west with said parallel, to the east line of range twenty-six west; thence north with said range line, to the fortieth degree of north latitude; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 53; Oct. 31; R.S. 1923, 18-169.



18-170 Osage.

18-170. Osage. The county of Osage is bounded as follows: Commencing at the intersection of the north line of township fourteen south with the section line between the second and third tiers of sections in range seventeen east; thence south with section lines and the west lines of Douglas and Franklin counties, to the northeast corner of section three, of township nineteen south, of range seventeen east; thence west with section lines, to the east line of Lyon county; thence north with the east lines of Lyon and Wabaunsee counties, to the north line of township fourteen south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 54; R.S. 1923, 18-170; L. 1941, ch. 187, § 1; June 30.



18-171 Osborne.

18-171. Osborne. The county of Osborne is bounded as follows: Commencing where the east line of range eleven west intersects the first standard parallel; thence south with the range line, to the second standard parallel; thence west with said parallel, to the east line of range sixteen west; thence north with said range line, to the first standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 55; Oct. 31; R.S. 1923, 18-171.



18-172 Ottawa.

18-172. Ottawa. The county of Ottawa is bounded as follows: Commencing at the intersection of the north line of township nine south with the sixth principal meridian; thence south with said meridian, to the north line of township thirteen south; thence west with said township line, to the east line of range six west; thence north with said range line, to the north line of township nine south; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 56; Oct. 31; R.S. 1923, 18-172.



18-173 Pawnee.

18-173. Pawnee. The county of Pawnee is bounded as follows: Commencing at a point where the north line of township twenty south intersects the east line of range twenty-one west; thence east along the north line of township twenty, to the east line of range sixteen west; thence south along the east line of range sixteen west, to the fourth standard parallel; thence east along said fourth standard parallel, to the east line of range fifteen west; thence south along the east line of range fifteen west, to the north line of township twenty-four south; thence west along the north line of township twenty-four south, to the east line of range nineteen west; thence north along said east line of range nineteen west, to the north line of township twenty-three south; thence west along the north line of township twenty-three south, to the east line of range twenty-one west; thence north along said east line of range twenty-one west, to the place of beginning.

History: G.S. 1868, ch. 24, § 57; L. 1873, ch. 72, § 27; L. 1874, ch. 59, § 4; March 18; R.S. 1923, 18-173.



18-174 Phillips.

18-174. Phillips. The county of Phillips is bounded as follows: Commencing where the east line of range sixteen west intersects the base line of the state of Kansas; thence south with said range line, to the first standard parallel; thence west with said parallel, to the east line of range twenty-one west; thence north with said range line, to the base line of the state of Kansas; thence east with said base line, to the place of beginning.

History: G.S. 1868, ch. 24, § 58; Oct. 31; R.S. 1923, 18-174.



18-175 Pottawatomie.

18-175. Pottawatomie. The county of Pottawatomie is bounded as follows: Commencing at the northwest corner of Jackson county; thence west with the south boundaries of Nemaha and Marshall counties, to the middle of the main channel of Big Blue river; thence down the Big Blue river, in the middle of the main channel thereof, to the middle of the main channel of the Kansas river; thence down the Kansas river, in the middle of the main channel thereof, to the second standard parallel; thence east, to the southeast corner of section thirty-five, township ten, range twelve; thence north with the west boundary of Jackson county, to the place of beginning.

History: G.S. 1868, ch. 24, § 59; Oct. 31; R.S. 1923, 18-175.



18-176 Pratt.

18-176. Pratt. The county of Pratt is bounded as follows: Commencing where the east line of range eleven west intersects the fifth standard parallel; thence south with said range line, to the sixth standard parallel; thence west with said parallel, to the east line of range sixteen west; thence north with said range line, to the fifth standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 60; Oct. 31; R.S. 1923, 18-176.



18-177 Rawlins.

18-177. Rawlins. The county of Rawlins is bounded as follows: Commencing on the state line, at the northeast corner of town one, on range line between ranges thirty and thirty-one west; thence west on state line, to range line between ranges thirty-six and thirty-seven west; thence south on such range line, to the south line of town five; thence east on said town line, to the west line of range thirty west; thence north on said range line, to the place of beginning.

History: L. 1879, ch. 72, § 2; March 18; R.S. 1923, 18-177.



18-178 Reno.

18-178. Reno. The county of Reno is bounded as follows: Commencing at the northwest corner of township twenty-two (22) south, range ten (10) west; thence south on the section lines, to the southwest corner of township twenty-six (26) south, range ten (10) west; thence east on the section lines, to the southeast corner of township twenty-six (26) south, range four (4) west; thence north on the section lines, to the northeast corner of township twenty-two (22) south, range four (4) west; thence west on the section lines, to the place of beginning.

History: G.S. 1868, ch. 24, § 61; L. 1872, ch. 97, § 1; March 7; R.S. 1923, 18-178.



18-179 Republic.

18-179. Republic. The county of Republic is bounded as follows: Commencing at a point where the sixth principal meridian intersects the base line of the state of Kansas; thence south on said sixth principal meridian, to the township line between townships four and five south; thence west with said township line, to the range line between ranges five and six, west of sixth principal meridian; thence north with said range line, to the base line of the state of Kansas; thence east on said base line, to the place of beginning.

History: G.S. 1868, ch. 24, § 62; Oct. 31; R.S. 1923, 18-179.



18-180 Rice.

18-180. Rice. The county of Rice is bounded as follows: Commencing where the south line of township seventeen intersects the east line of range six west; thence south with said range line, to the north line of township twenty-two; thence west with said township line, to the east line of range eight west; thence south with said range line, to the northeast corner of section twelve, township twenty-two, range eight west; thence west with section lines, to the northwest corner of section nine, township twenty-two, range eight west; thence north on section line, to the northwest corner of section four, township twenty-two, range eight; thence west on township line, to the northwest corner of section six, township twenty-two, range ten west; thence north on range line, to the north line of township eighteen; thence east with said township line, to the place of beginning.

History: L. 1886, ch. 36, § 1; Feb. 26; R.S. 1923, 18-180.



18-181 Riley.

18-181. Riley. The county of Riley is bounded as follows: Commencing at the southeast corner of section thirty-four, township eleven south, of range nine east; thence north on the section line, to the middle of the main channel of the Kansas river; thence up said river, in the middle of the main channel thereof, to the middle of the main channel of the Big Blue river; thence up said Big Blue river, in the middle of the main channel thereof, to the first standard parallel; thence west on said parallel, to the southeast corner of section thirty-four, township five, range four east; thence south on the section line between the second and third tiers of sections, to the southeast corner of section thirty-four, township nine, range four east; thence east on the township line, to the southeast corner of section thirty-four, township nine, range five east; thence south, between second and third tiers of sections, to the west quarter corner of section thirty-five, township ten south, range five east; thence easterly on the east-west quarter section line, said quarter section line being a southerly boundary of the Fort Riley military reservation as described in land record book 309, pages 161 through 163, in the register of deeds office of Riley county, Kansas, to a westerly boundary of said reservation as described in miscellaneous record book S, pages 321 through 339 and pages 486 through 490 in said register of deeds office; thence southerly and southwesterly on said westerly boundary to the intersection of said westerly boundary with the west line of section fourteen, township eleven south, range five east; thence south along the west line of said section to the southwest corner of section fourteen, township eleven, range five east; thence east, to the northwest corner of section twenty-three, township eleven, range six east; thence south on the section line, to the middle of the main channel of the Kansas river; thence down said Kansas river, in the middle of the main channel thereof, to where the range line between ranges six and seven east crosses said river's 1977 course; thence south on said range line, to the southwest corner of section nineteen, township eleven, range seven east; thence east, to the southwest corner of section twenty-three, township eleven, range eight east; thence south, to the southwest corner of section thirty-five, township eleven, range eight east; thence east on the township line, to the place of beginning.

History: L. 1873, ch. 58, § 2; L. 1875, ch. 62, § 2; R.S. 1923, 18-181; L. 1969, ch. 134, § 2; L. 1978, ch. 88, § 2; July 1.



18-182 Rooks.

18-182. Rooks. The county of Rooks is bounded as follows: Commencing where the east line of range sixteen west intersects the first standard parallel; thence south with said range line, to the second standard parallel; thence west with said parallel, to the east line of range twenty-one west; thence north with said range line, to the first standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 65; Oct. 31; R.S. 1923, 18-182.



18-183 Rush.

18-183. Rush. The county of Rush is bounded as follows: Commencing where the east line of range sixteen west intersects the third standard parallel; thence south with said range line, to the north line of township twenty south, range sixteen west; thence west with said north line of township twenty south, of range sixteen west, to the east line of range twenty-one west; thence north with said range line, to the third standard parallel; thence east with said parallel line, to the place of beginning.

History: G.S. 1868, ch. 24, § 66; L. 1873, ch. 72, § 28; March 20; R.S. 1923, 18-183.



18-184 Russell.

18-184. Russell. The county of Russell is bounded as follows: Commencing where the east line of range eleven west intersects the second standard parallel; thence south with said range line, to the third standard parallel; thence west with said parallel, to the east line of range sixteen west; thence north with said range line, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 67; Oct. 31; R.S. 1923, 18-184.



18-185 Saline.

18-185. Saline. The county of Saline is bounded as follows: Commencing at a point on the sixth principal meridian where the line between townships twelve and thirteen south crosses the same; thence south with said sixth principal meridian, to the north line of township seventeen south; thence west with said line, to the east line of range six west; thence north with said range line, to the north line of township thirteen south; thence east with said line, to the place of beginning.

History: G.S. 1868, ch. 24, § 68; Oct. 31; R.S. 1923, 18-185.



18-186 Scott.

18-186. Scott. The county of Scott is bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the third standard parallel; thence south along range line, to its intersection with the fourth standard parallel; thence west along the fourth standard parallel, to where it is intersected by the east line of range thirty-five west; thence north along range line, to its intersection with the third standard parallel; thence east, to place of beginning.

History: L. 1879, ch. 72, § 11; March 18; R.S. 1923, 18-186.



18-187 Sedgwick.

18-187. Sedgwick. The county of Sedgwick is bounded as follows: Commencing at the northwest corner of Butler county; thence south with the west line of Butler county, to the southwest corner of said Butler county; thence west with the north line of Sumner county, to the west line of range four west; thence north with the range line, to the south line of township twenty-two; thence east with said township line, to the place of beginning.

History: G.S. 1868, ch. 24, § 69; Oct. 31; R.S. 1923, 18-187.



18-188 Seward.

18-188. Seward. The county of Seward is bounded as follows: Commencing at the intersection of the east line of range thirty-one west with the sixth standard parallel; thence south along the said range line, to where it intersects the south boundary line of the state of Kansas; thence west along said boundary line of the state of Kansas, to where it intersects the east line of range thirty-five west; thence north along said range line, to where it intersects the sixth standard parallel; thence east, to the place of beginning.

History: L. 1886, ch. 37, § 2; Feb. 20; R.S. 1923, 18-188.



18-189 Shawnee.

18-189. Shawnee. The county of Shawnee shall be bounded as follows: Commencing at the southeast corner of section thirty-four, township thirteen, range seventeen east; thence due north on section lines, being two miles west of east line of range seventeen, to the Kansas or Kaw river; thence westward by and following the channel of said river for a distance of five miles, as indicated by section lines, to the southwest corner of section twenty-five, township eleven, range sixteen; thence north, to the second standard parallel; thence east (but a few chains), to the southwest corner of section thirty-six, township ten, range sixteen; thence north on said line, being one mile west of east line of range sixteen, six miles, to the north line of township ten; thence west on said line, twenty-four miles, to the northwest corner of section one, township ten, range twelve; thence south to the channel of the Kansas or Kaw river; thence down the channel of said river, to a point two miles west of the east line of range thirteen, as by the section lines; thence due south on said section lines, being two miles west of east line of range thirteen, being the present west line of Shawnee county, south of the Kansas river, to the southwest corner of section thirty-five, township thirteen, range thirteen east; thence east twenty-four miles, to the place of beginning.

History: G.S. 1868, ch. 24, § 70; Oct. 31; R.S. 1923, 18-189.



18-190 Sheridan.

18-190. Sheridan. That the county of Sheridan be bounded as follows, to wit: Commencing at a point where the east boundary line of range No. twenty-six west crosses the first standard parallel south; thence west on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. thirty-one west; thence south on said range line, to a point where said range line crosses the second standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. twenty-six west; thence north on said range line, to place of beginning.

History: L. 1881, ch. 48, § 2; March 13; R.S. 1923, 18-190.



18-191 Sherman.

18-191. Sherman. The county of Sherman is bounded as follows: Commencing where the east line of range thirty-seven west intersects the first standard parallel; thence south with said line, to the second standard parallel; thence west with said parallel, to the west line of the State of Kansas; thence north on said line, to the first standard parallel; thence east on said parallel, to the place of beginning.

History: L. 1879, ch. 72, § 24; March 18; R.S. 1923, 18-191.



18-192 Smith.

18-192. Smith. The county of Smith is bounded as follows: Commencing where the east line of range eleven west intersects the base line of the state of Kansas; thence south with said range line, to the first standard parallel; thence west with said parallel to the east line of range sixteen west; thence north with said range line, to the base line of the state of Kansas; thence east with said line, to the place of beginning.

History: G.S. 1868, ch. 24, § 72; Oct. 31; R.S. 1923, 18-192.



18-193 Stafford.

18-193. Stafford. The county of Stafford is bounded as follows: Commencing at the intersection of the east line of range eleven west with the north line of township twenty-one south; thence west with said township line, to the east line of range fifteen west; thence south with said range line, to the north line of township twenty-four south; thence west with said township line, to the east line of range sixteen west; thence south with said range line, to the north line of township twenty-six south; thence east with said township line, to the east line of range eleven west; thence north with said range line, to the place of beginning.

History: G.S. 1868, ch. 24, § 73; L. 1873, Ch, 72, § 29; L. 1874, ch. 59, § 3; March 18; R.S. 1923, 18-193.



18-194 Stanton.

18-194. Stanton. That the county of Stanton is hereby created, bounded as follows: Commencing at the intersection of the east line of range thirty-nine west with the north line of township twenty-seven south; thence south along range line, to its intersection with the sixth standard parallel; thence west along the sixth standard parallel, to the west boundary line of the state of Kansas; thence north along said west boundary line of the state of Kansas, to where it is intersected by the north line of township twenty-seven south; thence east, to the place of beginning.

History: L. 1887, ch. 81, § 3; March 23; R.S. 1923, 18-194.



18-195 Stevens.

18-195. Stevens. The county of Stevens is bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the sixth standard parallel; thence south along said range line, to where it intersects the south boundary line of the state of Kansas; thence west along said boundary line, to where it intersects the section line, three miles west of the east line of range thirty-nine west; thence north along said section line, to where it intersects the sixth standard parallel; thence east, to the place of beginning.

History: L. 1886, ch. 37, § 3; Feb. 20; R.S. 1923, 18-195.



18-196 Sumner.

18-196. Sumner. The county of Sumner is bounded as follows: Commencing at the southwest corner of Butler county; thence south with the east line of range two east, to the thirty-seventh degree of north latitude; thence west with said parallel, to the west line of range four west; thence north with said line, to the southwest corner of Sedgwick county; thence east with the south line of Sedgwick county, to the place of beginning.

History: G.S. 1868, ch. 24, § 71; Oct. 31; R.S. 1923, 18-196.



18-197 Thomas.

18-197. Thomas. That the county of Thomas be bounded as follows, to wit: Commencing at a point where the east boundary line of range No. thirty-one west crosses the first standard parallel south, thence west on said standard parallel, to a point where the east boundary line of range No. thirty-seven west crosses said standard parallel; thence south on said range line, to a point where said range line crosses the second standard parallel south; thence east on said standard parallel, to a point where the east boundary line of range No. thirty-one west crosses said standard parallel; thence north on said range line, to place of beginning.

History: L. 1881, ch. 48, § 3; March 13; R.S. 1923, 18-197.



18-198 Trego.

18-198. Trego. The county of Trego is bounded as follows: Commencing where the east line of range twenty-one west intersects the second standard parallel; thence south with said range line, to the third standard parallel; thence west with said parallel, to the east line of range twenty-six west; thence north with said line, to the second standard parallel; thence east with said parallel, to the place of beginning.

History: G.S. 1868, ch. 24, § 74; Oct. 31; R.S. 1923, 18-198.



18-199 Wabaunsee.

18-199. Wabaunsee. The county of Wabaunsee is bounded as follows: Commencing at the Kansas river, at a point where the section line between second and third tiers of section in range thirteen (13) east crosses the said river, in township eleven (11) south; thence south on the said section lines with the west lines of Shawnee and Osage counties, to the corners of sections fourteen (14), fifteen (15), twenty-two (22) and twenty-three (23), in township fifteen (15) south, of range thirteen (13) east; thence west with the section line, to the southwest corner of section fourteen (14), of township fifteen (15) south, of range nine (9) east; thence north with the section line, to the southwest corner of section fourteen (14), in township fourteen (14) south, of range nine (9) east; thence west on section line, to the southwest corner of section fourteen (14), in township fourteen (14) south, of range eight (8) east; thence north on section lines, with the east lines of Morris and Davis [*] counties, to the northwest corner of section two (2), in township twelve (12) south, of range eight (8) east; thence east with the township line, to the northwest corner of section two (2), in township twelve (12) south, of range nine (9) east; thence north on the section lines with the east line of Riley county, to the middle of the main channel of the Kansas river; thence down said river, in the middle of the main channel thereof, to the place of beginning.

History: G.S. 1868, ch. 24, § 75; L. 1870, ch. 40, § 1; L. 1873, ch. 56, § 1; Feb. 25; R.S. 1923, 18-199.

* Name of Davis changed to Geary, see 18-131a.



18-1,100 Wallace.

18-1,100. Wallace. That the county of Wallace be bounded as follows, to wit: Commencing at a point where the east boundary line of range number thirty-eight west crosses the second standard parallel south; thence west on said standard parallel, to the west line of the state; thence south on said state line, to the third standard parallel south; thence east on said standard parallel, to a point where said standard parallel crosses the east boundary line of range No. thirty-eight west; thence north on said range line, to the place of beginning.

History: L. 1881, ch. 48, § 5; March 13; R.S. 1923, 18-1,100.



18-1,101 Washington.

18-1,101. Washington. The county of Washington is bounded as follows: Commencing at a point where the east line of range five east intersects the base line of the state of Kansas; thence south on said range line, to the first standard parallel; thence west with said parallel, to the sixth principal meridian; thence north with said meridian, to the base line of the state of Kansas; thence east with the said base line, to the place of beginning.

History: G.S. 1868, ch. 24, § 77; Oct. 31; R.S. 1923, 18-1,101.



18-1,102 Wichita.

18-1,102. Wichita. The county of Wichita is bounded as follows: Commencing at the intersection of the east line of range thirty-five west with the third standard parallel; thence south along range line, to its intersection with the fourth standard parallel; thence west along said fourth standard parallel, to where it is intersected by the east line of range thirty-nine west; thence north along range line, to its intersection with the third standard parallel; thence east, to place of beginning.

History: L. 1879, ch. 72, § 15; March 18; R.S. 1923, 18-1,102.



18-1,103 Wilson.

18-1,103. Wilson. The county of Wilson is bounded as follows: Commencing at the southeast corner of the county of Woodson; thence south on section line between the second and third tiers of sections, to the sixth standard parallel; thence west with said sixth standard parallel twenty-four miles; thence north, to the southwest corner of the county of Woodson; thence east with the south line of the county of Woodson, to the place of beginning.

History: G.S. 1868, ch. 24, § 78; Oct. 31; R.S. 1923, 18-1,103.



18-1,104 Woodson.

18-1,104. Woodson. The county of Woodson is bounded as follows: Commencing at the southwest corner of Anderson county; thence south with section lines and the west line of Allen county, to the south line of township twenty-six south; thence west with said township line and the north line of Wilson county, to the east line of Greenwood county; thence north with said east line of Greenwood county, to the corner to sections fourteen, fifteen, twenty-two and twenty-three, of township twenty-three south, of range thirteen east; thence east on section lines and the south line of Coffey county, to the place of beginning.

History: G.S. 1868, ch. 24, § 79; Oct. 31; R.S. 1923, 18-1,104.



18-1,105 Wyandotte.

18-1,105. Wyandotte. The county of Wyandotte is bounded as follows: Commencing at a point on the west line of the state of Missouri, opposite the mouth of the Kansas river; thence south on the west boundary line of the state of Missouri, to the south line of township eleven south, being the northeast corner of Johnson county; thence west on township line, to the middle of the main channel of the Kansas river, in range twenty-four east; thence up the said river, in the middle of the main channel thereof, to the intersection with the east line of range twenty-two east; thence north on said range line, to the old Delaware reservation lines, the same being the dividing line between the original Delaware reserve and Delaware trust lands; thence east on said line, to the west boundary line of the state of Missouri; thence southeasterly with the said western boundary line of the state of Missouri, to the place of beginning.

History: G.S. 1868, ch. 24, § 80; Oct. 31; R.S. 1923, 18-1,105.






Article 2 CHANGE OF BOUNDARIES OF COUNTIES

18-201 County bounded by watercourse.

18-201. County bounded by watercourse. Whenever a county is bounded by a watercourse, it shall be construed to be the middle of the main channel thereof; and range, township and sectional lines shall be construed as conforming to the established United States survey.

History: G.S. 1868, ch. 24, § 82; Oct. 31; R.S. 1923, 18-201.



18-202 Change in county boundaries; initiation of process; hearings; election.

18-202. Change in county boundaries; initiation of process; hearings; election. (a) The boards of county commissioners of any two or more counties may adopt a resolution changing the boundaries of such counties. Such resolution shall describe the change desired. Such resolution shall not be effective until the question has been submitted to and approved by a majority of the voters of each of the counties voting at an election thereon as provided by K.S.A. 18-201 et seq., and amendments thereto.

(b) Upon presentation of a petition requesting a change in the boundaries of two or more counties signed by at least 5% of the qualified electors of the county, the board of county commissioners shall adopt a resolution changing the boundaries as requested by the petition. Such resolution shall not be effective until the question has been submitted to and approved by a majority of the voters of each of the counties voting at an election thereon as provided by K.S.A. 18-201 et seq., and amendments thereto.

(c) At least three public hearings shall be called and held on any resolution adopted pursuant to this section. At least one hearing shall be held in each county affected by the proposed change. Notice of such hearing shall be published in a newspaper or newspapers of general circulation in each county affected at least three times prior to the date of each hearing.

History: L. 1872, ch. 96, § 1; R.S. 1923, 18-202; L. 2006, ch. 207, § 3; July 1.



18-203 Duty of commissioners when petition presented.

18-203. Duty of commissioners when petition presented. That the petition of the voters of each of the counties interested in such change shall be presented to their respective boards of county commissioners at the same regular session; and it shall be the duty of said board of county commissioners, upon being so petitioned, to order that at the next general election holden thereafter, a vote shall be taken by the several counties interested upon the proposed change: Provided, however, That no order shall be made conflicting with the provisions of section 1 of article 9 of the constitution.

History: L. 1872, ch. 96, § 2; Feb. 29; R.S. 1923, 18-203.



18-204 Notice of election.

18-204. Notice of election. The boards of county commissioners of the respective counties, at the time they make the order for such election, shall make an order requiring the county clerk to give at least four weeks' notice of such election, by causing a notice thereof to be published in some newspaper published in their respective counties. If there be no newspaper published in either of said counties, then notice shall be given in the county having no newspaper, by posting up written or printed notices in one public place in each organized township in said county for the same length of time, which notice shall be given at least four weeks prior to the day of elections, and shall set forth the exact portions of the territory to be detached from one or more of the counties and added to the other or others, and to what county or counties the same is to be attached, and also shall set forth that at the next general election the question will be presented to the qualified electors of the counties interested, whether such change in the county boundaries shall be made.

History: L. 1872, ch. 96, § 3; Feb. 29; R.S. 1923, 18-204.



18-205 How election conducted; ballots.

18-205. How election conducted; ballots. That at said election separate ballots shall be cast on the question of changing the boundary lines of said counties, which ballots shall have written or printed thereon the words "For changing county boundaries," or "Against changing county boundaries"; for which ballots a separate box shall be kept; and a return of said votes shall be made to the board of county canvassers, and canvassed as provided by law for other returns.

History: L. 1872, ch. 96, § 4; Feb. 29; R.S. 1923, 18-205.



18-206 Record of election.

18-206. Record of election. Should a majority of all the votes cast in the county to which the territory belonged be in favor of the proposed change, the clerk of the board of commissioners of said county shall notify the clerk of the board of commissioners of the county or counties interested therein, and should it be found that a majority of the votes cast in each of the counties interested are in favor of the proposed change, due record shall be made thereof in each of the counties interested.

History: L. 1872, ch. 96, § 5; Feb. 29; R.S. 1923, 18-206.



18-207 Records generally.

18-207. Records generally. The county to which the territory shall be attached shall cause to be transcribed from the records of the county to which said territory formerly belonged, all records pertaining to the real estate so attached, all taxes due and unpaid in said territory against the property or parties; also a transcript of all judgments in the district court affecting any real estate in said attached territory, and all other records, papers and documents which should properly belong to the county to which said territory is attached; which said records, papers or documents shall be transcribed or filed, as the case may be, in the appropriate records and respective offices to which the same may belong, and shall have the same force and effect and be of the same validity in all cases and for all purposes as if the same originally belonged thereto, except as is hereafter provided. All the costs attending the transfer of the above-mentioned papers and documents shall be paid by the county to which said territory is attached.

History: L. 1872, ch. 96, § 6; R.S. 1923, 18-207; L. 1976, ch. 145, § 44; Jan. 10, 1977.



18-208 When change takes place; officers; townships.

18-208. When change takes place; officers; townships. On the first Monday of January next succeeding the said election, if the same shall have been determined in favor of the change, the change shall be deemed to have taken place, and all the officers, whether township or district, residing in the territory so detached, shall be held and deemed as belonging to the county to which the same is attached: Provided, however, That in case the territory so attached does not constitute a civil township or townships, the officers of the township lying adjacent to the attached portion of territory shall have jurisdiction therein, and such territory shall for all purposes, except as herein otherwise provided, be deemed a part of such organized township.

History: L. 1872, ch. 96, § 7; Feb. 29; R.S. 1923, 18-208.



18-209 Certified copies of bonds of officers.

18-209. Certified copies of bonds of officers. If the territory included in the change constitutes one or more civil townships, the bonds of all the officers therein that are required to be filed or approved by any county officer shall be transmitted by a copy duly certified by the officer having charge thereof to the same office in the county to which the territory is attached; which said bonds shall be of the same effect and validity as if originally filed in such office.

History: L. 1872, ch. 96, § 8; Feb. 29; R.S. 1923, 18-209.



18-210 Liability for debts.

18-210. Liability for debts. The detached territory shall not, by reason of such change, be released from the payment of its just and equitable proportions of any indebtedness incurred by the county to which it formerly belonged prior to and existing at the time of such change or detachment, nor shall such territory so detached be subject to the payment of any portion of indebtedness, either principal or interest, incurred or contracted by the county to which it becomes attached prior to the date of such change or attachment.

History: L. 1872, ch. 96, § 9; Feb. 29; R.S. 1923, 18-210.



18-211 Tax levy to pay debts; exemption from debts of other county.

18-211. Tax levy to pay debts; exemption from debts of other county. In order to fully carry out the provisions of K.S.A. 18-210, it is hereby made the duty of the board of county commissioners of the county to which said territory formerly belonged, when they shall have levied a tax upon the property of their county (which tax must be uniform throughout their county), for the purpose of raising funds to pay off, in whole or in part, either principal or interest, any indebtedness existing against said county at the time of such change and detachment, to cause the clerk of their board to certify, under the seal of their board, a statement of the amount of such levy, and transmit the same to the clerk of the board of county commissioners of the county to which said territory has become attached; and it shall be the duty of such clerk at the time he receives such statement, to levy a tax to the amount therein stated, upon the taxable property included within the limits of such detached territory, according to the last assessed value thereof; and it shall be the duty of such clerk at the time he completes the tax list, as required by law, to carry out said tax against such taxable property, including such detached territory, in a column by itself, and the same shall be delivered and charged to the treasurer, collected and treated in all other respects in the same manner as now or hereafter to be provided by law for the collection of other county taxes; and it shall be the duty of said treasurer to pay the same over, from time to time, as the same is collected, to the county treasurer of the county to which the same belongs, taking his receipt therefor, which receipt shall be his voucher on settlement therefor: Provided, however, The said treasurer shall retain therefrom the sum of five percentum on said amount so collected, which shall be placed by him in the county treasury of his county, as the absolute and unconditional property of said county as a full compensation to said county for trouble and expenses incurred in the collection of said tax; and it shall be the duty of the board of county commissioners of the county to which said territory is attached, at the time or times they levy any tax in their county for the purpose of raising any funds to pay, in whole or in part, either principal or interest, any indebtedness existing against said county at the time of such change and attachment, to exempt from such levy and tax the property included within the limits of such attached territory.

History: L. 1872, ch. 96, § 10; Feb. 29; R.S. 1923, 18-211.



18-212 Collection of unpaid taxes in detached territory; use of proceeds.

18-212. Collection of unpaid taxes in detached territory; use of proceeds. The taxes levied and unpaid in said detached territory, delinquent or otherwise, at the time of such change, shall be transcribed from the books in the hands of the treasurer of the county to which said territory formerly belonged, in the manner in which said tax stands upon said books, together with the warrant attached to said tax book, and pass the same over to the treasurer of the county to which said territory is attached, taking his receipt therefor, which transcript, with a duplicate warrant thereto attached, shall be sufficient authority to authorize said treasurer to proceed to collect said tax, and shall collect or cause the same to be collected, and account and be responsible therefor, in the same manner and to the same extent as now or hereafter provided by law for the collection of other county or state taxes; and said tax shall be used in that portion of the county upon which the same was levied, except that raised for state and county purposes, which shall be paid over by said treasurer to the county treasurer, from which said territory was detached, from time to time, as the same is collected.

History: L. 1872, ch. 96, § 11; Feb. 29; R.S. 1923, 18-212.






Article 3 NEW COUNTIES

18-301 Election and procedure.

18-301. Election and procedure. Laws 1861, chapter 19, sections 2, 4, 6, 7, 8 and 9, included by reference. [Relates to elections in the formation of new counties and other details in regard to putting the business of the county into operation.]

History: L. 1861, ch. 19, §§ 2, 4, 6, 7, 8, 9; G.S. 1868, ch. 24, p. 249, §§ 2, 4, 6, 7, 8, 9; Oct. 31; R.S. 1923, 18-301.



18-302 Fraud in census.

18-302. Fraud in census. Laws 1876, chapter 63, sections 3 and 4, included by reference. [Relates to fraud in taking census preliminary to organization of new county.]

History: R.S. 1923, 18-302.



18-303 Organization of new counties.

18-303. Organization of new counties. Laws 1887, chapter 128, included by reference. [Relates to the organization of new counties. As all counties have been organized, the act has been omitted.]

History: R.S. 1923, 18-303.









Chapter 19 COUNTIES AND COUNTY OFFICERS

Article 1 GENERAL PROVISIONS

19-101 County as corporation; powers generally; home rule.

19-101. County as corporation; powers generally; home rule. That each organized county within this state shall be a body corporate and politic, and as such shall be empowered for the following purposes: First, to sue and be sued; second, to purchase and hold real and personal estate for the use of the county, and lands sold for taxes as provided by law; third, to sell and convey any real or personal estate owned by the county, and make such order respecting the same as may be deemed conducive to the interest of the inhabitants; fourth, to make all contracts and do all other acts in relation to the property and concerns of the county, necessary to the exercise of its corporate or administrative powers; fifth, to exercise the powers of home rule to determine their local affairs and government authorized under the provisions of K.S.A. 19-101a; sixth, to exercise such other and further powers as may be especially conferred by law.

History: G.S. 1868, ch. 25, § 1; R.S. 1923, 19-101; L. 1974, ch. 110, § 1; July 1.



19-101a Home rule powers; limitations, restrictions and prohibitions; procedure.

19-101a. Home rule powers; limitations, restrictions and prohibitions; procedure. (a) The board of county commissioners may transact all county business and perform all powers of local legislation and administration it deems appropriate, subject only to the following limitations, restrictions or prohibitions:

(1) Counties shall be subject to all acts of the legislature which apply uniformly to all counties.

(2) Counties may not affect the courts located therein.

(3) Counties shall be subject to acts of the legislature prescribing limits of indebtedness.

(4) In the exercise of powers of local legislation and administration authorized under provisions of this section, the home rule power conferred on cities to determine their local affairs and government shall not be superseded or impaired without the consent of the governing body of each city within a county which may be affected.

(5) Counties may not legislate on social welfare administered under state law enacted pursuant to or in conformity with public law No. 271 – 74th congress, or amendments thereof.

(6) Counties shall be subject to all acts of the legislature concerning elections, election commissioners and officers and their duties as such officers and the election of county officers.

(7) Counties shall be subject to the limitations and prohibitions imposed under K.S.A. 12-187 to 12-195, inclusive, and amendments thereto, prescribing limitations upon the levy of retailers' sales taxes by counties.

(8) Counties may not exempt from or effect changes in statutes made nonuniform in application solely by reason of authorizing exceptions for counties having adopted a charter for county government.

(9) No county may levy ad valorem taxes under the authority of this section upon real property located within any redevelopment project area established under the authority of K.S.A. 12-1772, and amendments thereto, unless the resolution authorizing the same specifically authorized a portion of the proceeds of such levy to be used to pay the principal of and interest upon bonds issued by a city under the authority of K.S.A. 12-1774, and amendments thereto.

(10) Counties shall have no power under this section to exempt from any statute authorizing or requiring the levy of taxes and providing substitute and additional provisions on the same subject, unless the resolution authorizing the same specifically provides for a portion of the proceeds of such levy to be used to pay a portion of the principal and interest on bonds issued by cities under the authority of K.S.A. 12-1774, and amendments thereto.

(11) Counties may not exempt from or effect changes in the provisions of K.S.A. 19-4601 through 19-4625, and amendments thereto.

(12) Except as otherwise specifically authorized by K.S.A. 12-1,101 through 12-1,109, and amendments thereto, counties may not levy and collect taxes on incomes from whatever source derived.

(13) Counties may not exempt from or effect changes in K.S.A. 19-430, and amendments thereto.

(14) Counties may not exempt from or effect changes in K.S.A. 19-302, 19-502b, 19-503, 19-805 or 19-1202, and amendments thereto.

(15) Counties may not exempt from or effect changes in K.S.A. 19-15,139, 19-15,140 and 19-15,141, and amendments thereto.

(16) Counties may not exempt from or effect changes in the provisions of K.S.A. 12-1223, 12-1225, 12-1225a, 12-1225b, 12-1225c and 12-1226, and amendments thereto, or the provisions of K.S.A. 12-1260 through 12-1270 and 12-1276, and amendments thereto.

(17) Counties may not exempt from or effect changes in the provisions of K.S.A. 19-211, and amendments thereto.

(18) Counties may not exempt from or effect changes in the provisions of K.S.A. 19-4001 through 19-4015, and amendments thereto.

(19) Counties may not regulate the production or drilling of any oil or gas well in any manner which would result in the duplication of regulation by the state corporation commission and the Kansas department of health and environment pursuant to chapter 55 and chapter 65 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations adopted pursuant thereto. Counties may not require any license or permit for the drilling or production of oil and gas wells. Counties may not impose any fee or charge for the drilling or production of any oil or gas well.

(20) Counties may not exempt from or effect changes in K.S.A. 79-41a04, and amendments thereto.

(21) Counties may not exempt from or effect changes in K.S.A. 79-1611, and amendments thereto.

(22) Counties may not exempt from or effect changes in K.S.A. 79-1494, and amendments thereto.

(23) Counties may not exempt from or effect changes in subsection (b) of K.S.A. 19-202, and amendments thereto.

(24) Counties may not exempt from or effect changes in subsection (b) of K.S.A. 19-204, and amendments thereto.

(25) Counties may not levy or impose an excise, severance or any other tax in the nature of an excise tax upon the physical severance and production of any mineral or other material from the earth or water.

(26) Counties may not exempt from or effect changes in K.S.A. 79-2017 or 79-2101, and amendments thereto.

(27) Counties may not exempt from or effect changes in K.S.A. 2-3302, 2-3305, 2-3307, 2-3318, 17-5904, 17-5908, 47-1219, 65-171d, 65-1,178 through 65-1,199, 65-3001 through 65-3028, and amendments thereto.

(28) Counties may not exempt from or effect changes in K.S.A. 2016 Supp. 80-121, and amendments thereto.

(29) Counties may not exempt from or effect changes in K.S.A. 19-228, and amendments thereto.

(30) Counties may not exempt from or effect changes in the wireless enhanced 911 act, in the VoIP enhanced 911 act or in the provisions of K.S.A. 12-5301 through 12-5308, and amendments thereto.

(31) Counties may not exempt from or effect changes in K.S.A. 2016 Supp. 26-601, and amendments thereto.

(32) (A) Counties may not exempt from or effect changes in the Kansas liquor control act except as provided by paragraph (B).

(B) Counties may adopt resolutions which are not in conflict with the Kansas liquor control act.

(33) (A) Counties may not exempt from or effect changes in the Kansas cereal malt beverage act except as provided by paragraph (B).

(B) Counties may adopt resolutions which are not in conflict with the Kansas cereal malt beverage act.

(34) Counties may not exempt from or effect changes in the Kansas lottery act.

(35) Counties may not exempt from or effect changes in the Kansas expanded lottery act.

(36) Counties may neither exempt from nor effect changes to the eminent domain procedure act.

(37) Any county granted authority pursuant to the provisions of K.S.A. 19-5001 through 19-5005, and amendments thereto, shall be subject to the limitations and prohibitions imposed under K.S.A. 19-5001 through 19-5005, and amendments thereto.

(38) Except as otherwise specifically authorized by K.S.A. 19-5001 through 19-5005, and amendments thereto, counties may not exercise any authority granted pursuant to K.S.A. 19-5001 through 19-5005, and amendments thereto, including the imposition or levy of any retailers' sales tax.

(b) Counties shall apply the powers of local legislation granted in subsection (a) by resolution of the board of county commissioners. If no statutory authority exists for such local legislation other than that set forth in subsection (a) and the local legislation proposed under the authority of such subsection is not contrary to any act of the legislature, such local legislation shall become effective upon passage of a resolution of the board and publication in the official county newspaper. If the legislation proposed by the board under authority of subsection (a) is contrary to an act of the legislature which is applicable to the particular county but not uniformly applicable to all counties, such legislation shall become effective by passage of a charter resolution in the manner provided in K.S.A. 19-101b, and amendments thereto.

(c) Any resolution adopted by a county which conflicts with the restrictions in subsection (a) is null and void.

History: L. 1974, ch. 110, § 2; L. 1975, ch. 152, § 1; L. 1976, ch. 121, § 1; L. 1978, ch. 56, § 10; L. 1979, ch. 52, § 9; L. 1980, ch. 84, § 3; L. 1980, ch. 85, § 1; L. 1982, ch. 114, § 1; L. 1982, ch. 63, § 11; L. 1982, ch. 115, § 1; L. 1983, ch. 91, § 1; L. 1983, ch. 92, § 1; L. 1984, ch. 97, § 1; L. 1984, ch. 98, § 27; L. 1984, ch. 69, § 8; L. 1984, ch. 69, § 9; L. 1985, ch. 208, § 1; L. 1985, ch. 95, § 2; L. 1986, ch. 98, § 4; L. 1986, ch. 203, § 1; L. 1990, ch. 89, § 3; L. 1990, ch. 358, § 2; L. 1992, ch. 133, § 13; L. 1993, ch. 95, § 1; L. 1994, ch. 109, § 1; L. 1996, ch. 68, § 2; L. 1998, ch. 188, § 10; L. 1999, ch. 146, § 4; L. 2000, ch. 159, § 2; L. 2001, ch. 103, § 14; L. 2001, ch. 211, § 3; L. 2002, ch. 108, § 9; L. 2003, ch. 35, § 9; L. 2004, ch. 72, § 20; L. 2004, ch. 180, § 4; L. 2005, ch. 186, § 8; L. 2005, ch. 201, § 1; L. 2006, ch. 207, § 4; L. 2007, ch. 110, § 57; L. 2009, ch. 141, § 41; L. 2012, ch. 170, § 3; L. 2014, ch. 127, § 4; July 1, 2016.

Revisor's Note:

Section was also amended by L. 2009, ch. 143, § 7, but that version was repealed by L. 2009, ch. 141, § 45.

CAUTION: Section was amended effective July 1, 2016, see L. 2014, ch. 127, § 4.



19-101b Same; charter resolutions; exemption of county from acts of legislature; procedure; election.

19-101b. Same; charter resolutions; exemption of county from acts of legislature; procedure; election. (a) Any county, by charter resolution, may elect in the manner prescribed in this section that the whole or any part of any act of the legislature applying to such county other than those acts concerned with those limitations, restrictions or prohibitions set forth in subsection (a) of K.S.A. 19-101a, and amendments thereto, shall not apply to such county.

(b) A charter resolution is a resolution which exempts a county from the whole or any part of an act of the legislature and which may provide substitute and additional provisions on the same subject. Such charter resolution shall be so titled, shall designate specifically the act of the legislature or part thereof made inapplicable to such county by the passage of the resolution and shall contain any substitute and additional provisions. Such charter resolution shall require the unanimous vote of all board members unless the board determines prior to passage it is to be submitted to a referendum in the manner hereinafter provided, in which event such resolution shall require a 2/3 vote of the board. In counties with five or seven county commissioners, such charter resolution shall require a 2/3 vote of all board members unless the board determines prior to passage it is to be submitted to a referendum in the manner hereinafter provided, in which event such resolution shall require a majority vote of the board. Every charter resolution shall be published once each week for two consecutive weeks in the official county newspaper. A charter resolution shall take effect 60 days after final publication unless it is submitted to a referendum in which event it shall take effect when approved by a majority of the electors voting thereon.

(c) If within 60 days of the final publication of a charter resolution, a petition signed by a number of electors of a county equal to not less than 2% of the number of electors who voted at the last preceding November general election or 100 electors, whichever is the greater, shall be filed in the office of the county election officer demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by the electors. An election if called, shall be called within 30 days and held within 90 days after the filing of the petition. The board, by resolution, shall call the election and fix the date. Such resolution shall be published once each week for three consecutive weeks in the official county newspaper, and the election shall be conducted in the same manner as are elections for officers of such county. The proposition shall be: "Shall charter resolution No. ______, entitled (title of resolution) take effect?" The board may submit any charter resolution to a referendum without petition in the same manner as charter resolutions are submitted upon petition, except elections shall be called within 30 days and held within 90 days after the first publication of the charter resolution. Each charter resolution which becomes effective shall be recorded by the county election officer in a book maintained for that purpose with a statement of the manner of adoption, and a certified copy shall be filed with the secretary of state, who shall keep an index of the same.

(d) Each charter resolution passed shall control and prevail over any prior or subsequent act of the board and may be repealed or amended only by charter resolution or by an act of the legislature uniformly applicable to all counties.

History: L. 1974, ch. 110, § 3; L. 1987, ch. 100, § 1; July 1.



19-101c Same; powers to be liberally construed.

19-101c. Same; powers to be liberally construed. The powers granted counties pursuant to this act shall be referred to as county home rule powers and they shall be liberally construed for the purpose of giving to counties the largest measure of self-government.

History: L. 1974, ch. 110, § 4; July 1.



19-101d Enforcement of resolutions; penalties; prosecution in district court; enforcement of county codes and resolutions in certain counties.

19-101d. Enforcement of resolutions; penalties; prosecution in district court; enforcement of county codes and resolutions in certain counties. (a) (1) The board of county commissioners of any county shall have the power to enforce all resolutions passed pursuant to county home rule powers, as designated by K.S.A. 19-101c, and amendments thereto. Resolutions may be enforced by enjoining violations, by prescribing penalties for violations by fine, by confinement in the county jail or by both fine and confinement. Unless otherwise provided by the resolution that defines and makes punishable the violation of such resolution, the penalty imposed shall be in accordance with the penalties established by law for conviction of a class C misdemeanor. In no event shall the penalty imposed for the violation of a resolution exceed the penalties established by law for conviction of a class B misdemeanor.

(2) Prosecution for any violation shall be commenced in the district court in the name of the county and, except as provided in subsection (b), shall be conducted in the manner provided by law for the prosecution of misdemeanor violations of state laws. Writs and process necessary for the prosecution of such violations shall be in the form prescribed by the judge or judges of the courts vested with jurisdiction of such violations by this act, and shall be substantially in the form of writs and process issued for the prosecution of misdemeanor violations of state laws. Each county shall provide all necessary supplies, forms and records at its own expense.

(b) (1) In addition to all other procedures authorized for the enforcement of county codes and resolutions, in Crawford, Douglas, Franklin, Jefferson, Johnson, Leavenworth, Miami, Riley, Sedgwick, Shawnee and Wyandotte counties, the prosecution for violation of codes and resolutions adopted by the board of county commissioners may be commenced in the district court in the name of the county and may be conducted, except as otherwise provided in this section, in the manner provided for and in accordance with the provisions of the code for the enforcement of county codes and resolutions.

(2) The board of county commissioners of any county which has not provided for the enforcement of county codes and resolutions in accordance with provisions of the code for enforcement of county codes and resolutions on or before July 1, 2007, and which desires to utilize the provisions of the code for enforcement of county codes and resolutions set forth in article 47 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, shall cause a notice of its intention to utilize the provisions of the code for enforcement of county codes and resolutions set forth in article 47 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, be published in the official newspaper of the county. If within 30 days next following the date of the publication of such notice a petition, signed by electors equal in number to not less than 5% of the electors of the county, requesting an election thereon, shall be filed in the office of the county election officer, no utilization of the provisions of the code for enforcement of county codes and resolutions set forth in article 47 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, may be made without such proposition having first been submitted to and having been approved by a majority of the electors of the county voting at an election called and held thereon. Any election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto.

(3) For the purposes of aiding in the enforcement of county codes and resolutions, the board of county commissioners may employ or appoint code enforcement officers for the county who shall have power to sign, issue and execute notices to appear and uniform citations or uniform complaints and notices to appear, as provided in the appendix of forms of the code contained in this act to enforce violations of county codes and resolutions, but shall have no power to issue warrants or make arrests. All warrants shall be issued and arrests made by law enforcement officers pursuant to and in the manner provided in the Kansas criminal code.

(4) The board of county commissioners may employ or appoint attorneys for the purpose of prosecuting actions for the enforcement of county codes and resolutions. The attorneys shall have the duties, powers and authorities provided by the board that are necessary to prosecute actions under the code.

(5) All costs for the enforcement and prosecution of violations of county codes and resolutions, except for compensation and expenses of the district court judge, shall be paid from the revenues of the county. The board of county commissioners may establish a special law enforcement fund for the purpose of paying for the costs of code enforcement within the county.

(c) Notwithstanding the provisions of subsection (b), any action commenced in the district court for the enforcement of county codes and resolutions, in which a person may be subject to detention or arrest or in which an accused person, if found guilty, would or might be deprived of the person's liberty, shall be conducted in the manner provided by law for the prosecution of misdemeanor violations of state laws under the Kansas code of criminal procedure and not under the code for the enforcement of county codes and resolutions.

History: L. 1976, ch. 149, § 1; L. 1976, ch. 150, § 1; L. 1988, ch. 102, § 1; L. 1990, ch. 66, § 22; L. 1997, ch. 147, § 8; L. 2005, ch. 170, § 1; L. 2007, ch. 142, § 4; L. 2007, ch. 195, § 9; L. 2011, ch. 30, § 106; July 1.



19-101e Enforcement of resolutions; costs; witness fees and mileage; disposition of fines and penalties.

19-101e. Enforcement of resolutions; costs; witness fees and mileage; disposition of fines and penalties. (a) Except as provided in subsections (b) and (d) and in K.S.A. 19-4707, and amendments thereto, the items allowable as costs shall be the same as in cases for misdemeanor violations of state law and shall be taxed as provided in K.S.A. 22-3801, 22-3802 and 22-3803, and amendments thereto.

(b) The fees and mileage for the attendance of witnesses shall be borne by the party calling the witness, except that if an accused person is found not guilty, the county shall pay all such expenses, but the court may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the court finds that there has been an abuse of the use of subpoenas by the accused person.

(c) All fines and penalties collected in actions for the enforcement of county codes and resolutions pursuant to the code for the enforcement of county codes and resolutions as provided in subsection (b) of K.S.A. 19-101d, and amendments thereto, shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund or in the special law enforcement fund, if established. All fines and penalties collected in actions brought pursuant to the provisions of subsection (a) of K.S.A. 19-101d, and amendments thereto, shall be remitted to the state treasurer, as provided in K.S.A. 20-2801, and amendments thereto.

(d) In each county which has created a county court for enforcement of county codes and resolutions as provided in subsection (b) of K.S.A. 19-101d, and amendments thereto, the court shall assess additional court costs of $20 for each violation of a resolution. The judge or clerk of the county court shall remit at least monthly to the state treasurer $2 of the additional court costs. The state treasurer shall deposit the entire amount of the remittance in the state treasury and credit 50% to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, and 50% to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto. The remaining additional court costs shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund.

History: L. 1976, ch. 149, § 2; L. 1976, ch. 150, § 2; L. 1977, ch. 112, § 1; L. 1978, ch. 105, § 3; L. 1982, ch. 116, § 1; L. 1988, ch. 102, § 2; L. 1994, ch. 335, § 2; L. 1996, ch. 234, § 7; L. 2002, ch. 199, § 2; July 1.



19-101f Same; appeals.

19-101f. Same; appeals. Appeals in actions brought for the enforcement of county resolutions may be taken in the same manner as is provided for appeals in cases for misdemeanor violations of state law, except as otherwise provided in K.S.A. 19-4737.

History: L. 1976, ch. 149, § 3; L. 1988, ch. 102, § 3; April 21.



19-102 Real and personal property.

19-102. Real and personal property. Any real or personal estate heretofore or which may be hereafter conveyed to any county shall be deemed the property of such county.

History: G.S. 1868, ch. 25, § 2; Oct. 31; R.S. 1923, 19-102.



19-103 Exercise of powers by commissioners.

19-103. Exercise of powers by commissioners. The powers of a county as a body politic and corporate shall be exercised by a board of county commissioners.

History: G.S. 1868, ch. 25, § 3; Oct. 31; R.S. 1923, 19-103.



19-104 County buildings.

19-104. County buildings. Each county organized for judicial purposes shall, at its own expense, provide a suitable courthouse and a suitable and sufficient jail, and fireproof offices and other necessary county buildings, and keep the same in repair.

History: G.S. 1868, ch. 25, § 4; Oct. 31; R.S. 1923, 19-104.



19-105 Title of actions.

19-105. Title of actions. In all suits or proceedings by or against a county, the name in which the county shall sue or be sued shall be "The board of county commissioners of the county of ______________;" but this provision shall not prevent county officers, where authorized by law, from suing in their name of office for the benefit of the county.

History: G.S. 1868, ch. 25, § 5; Oct. 31; R.S. 1923, 19-105.



19-107 Inhabitants as witnesses and jurors.

19-107. Inhabitants as witnesses and jurors. On the trial of any suit in which a county may be interested, the inhabitants of such county shall be competent witnesses and jurors, if otherwise competent and qualified according to law.

History: G.S. 1868, ch. 25, § 7; Oct. 31; R.S. 1923, 19-107.



19-108 Court proceedings; judgment against county; security or bond.

19-108. Court proceedings; judgment against county; security or bond. (a) When a judgment is rendered against the board of county commissioners of any county, or against any county officer in an action prosecuted by or against the county officer in the officer's name of office, where the judgment should be paid by the county, no execution shall issue upon the judgment. The judgment shall be levied and collected by tax, as other county charges. When so collected the judgment shall be paid by the county treasurer to the person to whom it is adjudged, upon the delivery of a proper voucher therefor.

(b) The county shall not be required in any proceeding in any court to give security for costs on appeal, or any stay or supersedeas bond, where the county is plaintiff or defendant.

History: G.S. 1868, ch. 25, § 8; R.S. 1923, 19-108; L. 1993, ch. 149, § 1; April 15.



19-110 Leasing of lands for oil, gas or other minerals; royalty.

19-110. Leasing of lands for oil, gas or other minerals; royalty. The board of county commissioners of any county in this state is hereby authorized and empowered to lease county-owned lands in fee simple, or any part thereof, for the production of oil, gas, or other minerals, for a term of not to exceed five (5) years, and so long thereafter as oil, gas, or other minerals may be produced therefrom in paying quantities. Each such lease shall be upon the usual standard form of mineral lease customarily used in the vicinity of said lands, and shall contain the usual provisions of such standard form of lease, including the annual delay rental paragraph found in all standard mineral, oil, and gas lease forms: Provided, however, That there shall be reserved to the county a royalty of not less than one eighth (1/8) part of the oil, gas, or other minerals produced from the leased premises, or in lieu thereof payment to the county of the market value of such royalty interest as provided in said lease.

History: L. 1937, ch. 204, § 1; March 29.



19-111 Same; bids.

19-111. Same; bids. The board of county commissioners shall, before entering into such lease, advertise for bids thereon for not less than fifteen (15) days by publication in the official county paper where the land is situated. Competitive bids shall be required by the board of county commissioners and publicly opened and said lease awarded upon such bids. In such letting the board shall have the right to reject any and all bids.

History: L. 1937, ch. 204, § 2; March 29.



19-112 Same; restriction.

19-112. Same; restriction. All such leases and the occupancy thereunder of the lands leased shall not interfere materially with the purposes for which said lands are used and occupied by the county.

History: L. 1937, ch. 204, § 3; March 29.



19-113 Same; proceeds to county general fund.

19-113. Same; proceeds to county general fund. The proceeds of such leases shall be paid into the county treasury and become a part of the general fund of the county.

History: L. 1937, ch. 204, § 4; March 29.



19-114 Claims for services or materials pursuant to statutes afterwards declared void.

19-114. Claims for services or materials pursuant to statutes afterwards declared void. In any and all cases where persons have been employed or materials purchased pursuant to the terms of any statute authorizing such employment to perform services or the purchase of materials, the compensation for which by such statute is made a charge or claim against any county, and after such employment and performance of services or furnishing of materials, the statute purporting to authorize such employment and purchase is held by the supreme court of this state to be unconstitutional and void, the board of county commissioners of any such county shall, nevertheless, have power and authority to entertain a claim for such services or materials and allow and pay fair and reasonable compensation therefor.

History: L. 1939, ch. 169, § 1; April 10.



19-115 Same; county commissioners not liable, when; county cannot recover.

19-115. Same; county commissioners not liable, when; county cannot recover. In any and all cases where a board of county commissioners has regularly allowed and paid a claim or claims against a county pursuant to the terms of any statute and such statute has thereafter been held by the supreme court of this state to be unconstitutional and void, the members of such board shall not become personally liable by reason of such payment nor shall the county be entitled to recover back any such payment where the only objection thereto is that the law pursuant to which payment was made was thereafter held unconstitutional.

History: L. 1939, ch. 169, § 2; April 10.



19-116 Actions for delinquent taxes when realty transferred to U.S.

19-116. Actions for delinquent taxes when realty transferred to U.S. When real property shall have been transferred to the United States, subject to unpaid taxes, and the congress of the United States shall have enacted a law conferring jurisdiction on any court of competent jurisdiction to hear, determine and render judgment upon the claims of a board of county commissioners, the board of county commissioners of the county in which the real property transferred was located shall have the authority to bring suit in any court of competent jurisdiction for such delinquent taxes pursuant to the aforesaid act of congress.

History: L. 1951, ch. 508, § 1; March 31.



19-117 Limitations and procedures for exercise of home rule power of taxation or other revenue measures; resolution; notice; referendum; initiative; continuation in effect of tax or other revenue measure.

19-117. Limitations and procedures for exercise of home rule power of taxation or other revenue measures; resolution; notice; referendum; initiative; continuation in effect of tax or other revenue measure. (a) Where the board of county commissioners of any county by resolution proposes to levy for revenue purposes any tax, excise, fee, charge or other exaction other than permit fees or license fees for regulatory purposes, a procedure for the levy of which is not otherwise prescribed by enactment of the legislature, such resolution shall require a two-thirds (2/3) vote of the members of the board and shall be published once each week for two (2) consecutive weeks in the official county newspaper.

No such resolution shall take effect until sixty (60) days after its final publication, and if within sixty (60) days of its final publication a petition signed by not less than five percent (5%) of the qualified electors of the county shall be filed with the county election officer demanding that such resolution be submitted to a vote of the electors, it shall not take effect until submitted to a referendum and approved by a majority of the electors voting thereon. The board of county commissioners of any county may submit any resolution providing for such levy to a referendum without petition. Resolutions authorizing such levies submitted to referendum without petition may be passed by a majority vote of the board of county commissioners and shall be published once in the official county newspaper.

(b) Any county election called under the provisions of this act shall be called within thirty (30) days and held within ninety (90) days after the filing of a petition demanding such election. The board of county commissioners shall pass a resolution calling the election and fixing the date, which resolution shall be published once in the official county newspaper. The sufficiency of the number of signers of any petition filed under this act shall be determined by the county election officer. Every election held under this act shall be conducted by the county election officer. The county election officer shall publish a notice of such election once each week for three (3) consecutive weeks in the official county newspaper, the first publication to be not less than twenty-one (21) days prior to such election. Said notice shall state the time of the election and the proposition which shall appear on the ballot. The proposition shall be: "Shall revenue resolution No.____ entitled (title of resolution) take effect?"

(c) The board of county commissioners shall be required to submit to a referendum the question of levying any tax or other revenue measure, authorized by the provisions of this act or other enactment referring to this act, upon the receipt of a petition signed by not less than five percent (5%) of the qualified electors of such county, or upon receiving resolutions requesting such an election passed by the governing body of each of one or more cities within such county which contains a population of not less than twenty-five percent (25%) of the entire population of the county. If a majority of the electors voting thereon at such election shall approve the proposed tax or other revenue measure, the board of county commissioners of such county shall then provide by resolution for the levy of such tax or other revenue measure. An election held under the provisions of this section shall be scheduled and conducted in the same manner as if a resolution was being submitted to the electors, except that the proposition shall state the nature of the tax or revenue measure, the proposed rate and the date it would take effect.

(d) Any county tax or other revenue measure adopted under the provisions of this section shall continue in effect until amended or repealed by a resolution of the board of county commissioners which has also been adopted under the provisions of this section.

History: L. 1977, ch. 56, § 5; May 13.



19-119 County equipment reserve fund; purpose; investment and transfer of moneys in fund.

19-119. County equipment reserve fund; purpose; investment and transfer of moneys in fund. (a) The board of county commissioners of any county may provide, by adoption of a resolution, for a county equipment reserve fund to finance the acquisition of equipment. Moneys may be budgeted and transferred to such fund from any source which may be lawfully utilized for such purposes, including equipment use charges on the various departments and agencies of the county to finance new and replacement equipment. For the purposes of this act, equipment shall include machinery, vehicles and any other equipment or personal property including, but not limited to, computer hardware and software, which the county is authorized to purchase for municipal purposes.

(b) Moneys credited to such fund from annually budgeted transfers shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such county, the amounts credited to, and the amount on hand in, such equipment reserve fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such county. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(c) If the board of county commissioners determines that money which has been credited to such fund or any part thereof is not needed for the purposes for which so budgeted or transferred, the board may transfer, by adoption of a resolution, such amount not needed to the fund from which it came and such retransfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1987, ch. 91, § 1; July 1.



19-120 Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund.

19-120. Multi-year capital improvement fund; purpose; investment and transfer of moneys in fund. (a) The board of county commissioners of any county, which has formally approved a multi-year capital improvement plan setting forth the public improvement and infrastructure needs of the county on a prioritized basis, may establish, by adoption of a resolution, a capital improvements fund. The resolution establishing such fund, and any amendments thereto, may provide for the budgeted transfer of moneys from other county funds lawfully available for improvement purposes to the capital improvements fund, including moneys in the county's federal general revenue sharing fund and general fund. Any general property tax specifically levied for the use of such fund shall be authorized by resolution adopted under the provisions of K.S.A. 19-101a, and amendments thereto.

(b) Moneys in such capital improvements fund may be used to finance, in whole or in part, any public improvement need set forth in the adopted capital improvement plan, including the repair, restoration and rehabilitation of existing public facilities. The resolution may provide that disbursements from such fund may be made for engineering and other advance public improvement plans and studies and that reimbursements may be made to the fund from bond proceeds, special assessments or state or federal aid available for the completed project.

(c) Except for such reimbursed expenses, no moneys shall be credited to such special fund except as may be budgeted annually, or transferred by the annual budget from other funds. Such fund shall not thereafter be subject to the provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto. In making the budgets of such counties, the amounts credited to, and the amount on hand in, such special fund and the amount expended therefrom shall be shown thereon for the information of the taxpayers of such counties. Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(d) If the board of county commissioners determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the board, by adoption of a resolution, may transfer such amount not needed to the general or other fund from which it was derived and such transfer and expenditure thereof shall be subject to the budget requirement provisions of K.S.A. 79-2925 to 79-2937, inclusive, and amendments thereto.

History: L. 1987, ch. 91, § 2; July 1.



19-121 County service taxing district; procedure for creation; dissolution.

19-121. County service taxing district; procedure for creation; dissolution. From and after July 1, 2008, the board of county commissioners may establish a county service taxing district in any portion of the county encompassing the boundaries of a township which has been dissolved or disorganized as a result of the consolidation or attachment of its territory to another township or townships or where the duties of the township have been transferred to the county by adoption of a resolution. The resolution shall specify the service or services to be provided within the county service taxing district.

Upon passage of a resolution authorizing the creation of a county service taxing district, the board of county commissioners shall cause to be published twice in the official county newspaper of the county the resolution. The resolution shall include a general description of the territory to be included within the area, the type of service or services to be undertaken in the area, a statement of the means by which the service or services will be financed, and a designation of the county agency or officer who will be responsible for supervising the provision of the service or services. The county service taxing district shall be deemed established 60 days after the second publication of the resolution or at such later date as may be specified in the resolution.

Upon receipt of a petition signed by a majority of the qualified voters within the territory of the proposed county service taxing district prior to the effective date of its creation, the creation of the district shall be abandoned.

Upon adoption of the next annual budget following the creation of a county service taxing district the board of county commissioners shall include in such budget appropriate provisions for the operation of the taxing district including, as appropriate, a property tax levied only on property within the boundaries of the taxing district, the levy of a service charge against the users of such services within the area, or the imposition of special assessments or by any combination thereof. The levy and collection of such special assessments shall be made in accordance with the procedure required by K.S.A. 12-6a08 to 12-6a12, and amendments thereto.

After its creation, a county service taxing district shall be dissolved by the board of county commissioners upon receipt of a petition calling for the dissolution of such county service taxing district signed by a majority of the qualified voters residing within the territory of the county service taxing district.

History: L. 2008, ch. 163, § 23; May 29.



19-122 Payment of taxes, utility fees and exactions; credit and debit cards accepted.

19-122. Payment of taxes, utility fees and exactions; credit and debit cards accepted. (a) Any county may accept credit or debit cards for the payment of any taxes, utility fees or other exactions. The county may establish the type of credit or debit card the county will accept. The county may set a fee to be added to each credit card transaction equal to the charge paid by the county for the use of the credit card by the person. If the county imposes a fee for payments made by credit card, the county shall provide notice of such fee to the person making payment by credit card.

(b) Any transaction involving payment by credit card pursuant to this section shall not be subject to the provisions of K.S.A. 16a-2-403, and amendments thereto.

History: L. 2012, ch. 126, § 1; July 1.






Article 2 COUNTY COMMISSIONERS

19-201 Commissioner districts; charter counties, exception.

19-201. Commissioner districts; charter counties, exception. Except as provided in K.S.A. 2016 Supp. 19-204b, and amendments thereto, each county in the state of Kansas shall have three, five or seven commissioner districts, which shall be designated numerically and serially beginning with number 1.

The provisions of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: L. 1901, ch. 129, § 1; R.S. 1923, 19-201; L. 1976, ch. 121, § 2; L. 2009, ch. 134, § 3; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-202 Commissioners; residence requirements; term; filling vacancies; charter counties, exceptions.

19-202. Commissioners; residence requirements; term; filling vacancies; charter counties, exceptions. (a) The board of county commissioners of each county shall consist of three, five or seven qualified electors.

(b) Except as provided in K.S.A. 2016 Supp. 19-204b, and amendments thereto, one county commissioner shall reside in and represent each commissioner district within the county. During the time that any person is a candidate for nomination or election to office as a member of the board of county commissioners and during the term of office of the county commissioner, such candidate or county commissioner shall be and remain a qualified elector who resides in such person's district.

(c) Except as provided by K.S.A. 19-203, and amendments thereto, terms of office for the board of county commissioners shall be staggered in such a way that no more than a simple majority of commissioners is elected at any general election.

(d) Except as provided by K.S.A. 19-203, and amendments thereto, all county commissioners shall hold office for a term of four years from the second Monday of January next after their election and until their successors are qualified.

(e) The provisions of subsections (a), (c) and (d) of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: R.S. 1923, 19-202; L. 1965, ch. 158, § 1; L. 1976, ch. 121, § 3; L. 1979, ch. 67, § 1; L. 1992, ch. 38, § 2; L. 1993, ch. 250, § 2; L. 2009, ch. 134, § 4; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-203 Vacancy in office of commissioner, how filled; vacancies created by increase in number of districts, how filled.

19-203. Vacancy in office of commissioner, how filled; vacancies created by increase in number of districts, how filled. (a) Subject to the provisions of K.S.A. 2016 Supp. 19-204b, and amendments thereto, when a vacancy occurs in the office of a member of the board of county commissioners, it shall be filled by appointment of a resident in the district to fill the office for the unexpired term and until a successor is elected and qualified. When a vacancy occurs before May 1 of the first even-numbered year following the commencement of a term of office, it shall be filled by the appointment of a resident of such district who shall serve until a successor is elected and qualified at the next general election. Such successor shall assume office on the second Monday of January next following such election.

(b) Except as provided by subsection (c), appointments under this section shall be made in the manner provided by K.S.A. 25-3902, and amendments thereto, for filling vacancies in district offices.

(c) Subject to the provisions of K.S.A. 2016 Supp. 19-204b, and amendments thereto, vacancies created by an increase in the number of county commissioner districts in a county pursuant to K.S.A. 19-204, and amendments thereto, shall be filled by appointment of the governor. The governor shall make such appointments within 30 days of the date of the adoption of the resolution dividing the county into commissioner districts or within 30 days of the date of the order of the district court dividing the county into commissioner districts as required by K.S.A. 19-204a, and amendments thereto. Such appointees shall serve until successors are elected and qualified at the next general election. Such successors shall assume office on the second Monday of January next following their election. If at the next general election following such appointments, more than a simple majority of commissioners are elected, persons elected to the positions created by an increase in the number of districts shall be elected for two year terms and until their successors are qualified. Thereafter such members shall be elected to four year terms and until their successors are qualified. The provisions of this subsection shall apply to positions created by an increase in the number of districts at the election held in November 1990 and all such elections thereafter.

History: L. 1901, ch. 129, § 3; R.S. 1923, 19-203; L. 1965, ch. 158, § 2; L. 1973, ch. 102, § 1; L. 1990, ch. 130, § 1; L. 1992, ch. 38, § 3; L. 1993, ch. 250, § 3; L. 2009, ch. 134, § 5; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-204 Rearrangement of commissioner districts; change in number of districts; approval of electors; limitation on changes; charter counties, exception.

19-204. Rearrangement of commissioner districts; change in number of districts; approval of electors; limitation on changes; charter counties, exception. (a) Subject to the provisions of K.S.A. 2016 Supp. 19-204b, and amendments thereto, and subject to the provisions of K.S.A. 19-204a, and amendments thereto, the board of county commissioners, on the day of the organization of the board or as soon thereafter as may be possible, shall meet and divide the county into three commissioner districts or such number of districts as is prescribed by resolution of the board, as compact and equal in population as possible, and number them. Such districts shall be subject to alteration at least once every three years.

(b) In Shawnee county, each district shall include residents of both the incorporated and unincorporated areas of the county. The number of residents in each district from the unincorporated area of the county shall be as equal in number, as possible. Such districts shall be subject to alteration at least once every three years.

If the districts do not meet the requirements of this subsection, the districts shall be altered to comply with such requirements no later than 30 days following the effective date of this act.

(c) The board of county commissioners of any county, by resolution, may divide the county into three, five or seven commissioner districts, as compact and equal in population as possible, but no such resolution which would effect a change in the number of commissioner districts shall take effect until it has been approved by a majority of the qualified electors of the county voting thereon at the next general election following not less than 60 days the adoption of such resolution, in which all the qualified electors of the county are entitled to vote. Upon the presentation of a petition to the board of county commissioners, signed by electors equal in number to 5% of the qualified electors of the county and verified by the county election officer, requesting that the number of commissioner districts be changed, the board of county commissioners shall cause such proposition to be submitted to the voters of the county at the next general election, following not less than 60 days the presentation of such petition, in which all of the qualified electors of the county are entitled to vote. In the event that more than one such petition is presented to the board of county commissioners prior to a general election, and any of such petitions conflicts with any other such petition with respect to the number of commissioner districts requested, the board of county commissioners shall decide, by majority vote thereon, which of the propositions shall be submitted to the voters at the next such general election. If a majority of the electors voting at such election shall be in favor of changing the number of commissioner districts, the board of county commissioners shall provide for the division of the county into commissioner districts as provided in K.S.A. 19-204a, and amendments thereto.

(d) No change in the number of commissioner districts shall become effective in any county within four years of the effective date of any previous change in the number of commissioner districts in such county.

(e) The provisions of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: L. 1901, ch. 129, § 4; R.S. 1923, 19-204; L. 1975, ch. 153, § 1; L. 1976, ch. 121, § 4; L. 1981, ch. 112, § 1; L. 1992, ch. 38, § 4; L. 1996, ch. 68, § 1; L. 2009, ch. 134, § 6; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-204a Change in number of districts, when; procedure if board fails to act.

19-204a. Change in number of districts, when; procedure if board fails to act. Subject to the provisions of K.S.A. 2016 Supp. 19-204b, and amendments thereto, when the voters of a county approve a change in the number of county commissioner districts at an election held under K.S.A. 19-204, and amendments thereto, the board of county commissioners, on or before January 1 immediately following such election, shall adopt a resolution dividing the county into the number of districts approved by the voters. If the board of county commissioners fails to adopt such resolution within the time prescribed, the chief judge of the district court of the county, on or before the following January 31, shall order the county divided into the appropriate number of districts.

History: L. 1992, ch. 38, § 1; L. 1999, ch. 57, § 3; L. 2009, ch. 134, § 7; May 28.

Revisor's Note:

Special provision for Sherman County, see 19-204b.



19-204b Election of Sherman county commissioners at large; when allowed.

19-204b. Election of Sherman county commissioners at large; when allowed. (a) The board of county commissioners of Sherman county may provide for the election of county commissioners in accordance with this section. The procedure for the election of county commissioners shall be adopted by resolution in accordance with the provisions of K.S.A. 19-204, and amendments thereto. The resolution shall be in substantial compliance with the provisions of subsection (b). Any county commissioner whose term has not expired by the time the resolution has been adopted by the voters of Sherman county, Kansas, shall continue to serve until a successor county commissioner is elected.

(b) (1) Each county commissioner shall run at large. Each candidate for county commissioner may reside anywhere within Sherman county, Kansas.

(2) All electors who are otherwise qualified according to law and who reside in Sherman county, Kansas, may vote in both the primary and general election for each county commissioner being elected. Each candidate shall file for the office of county commissioner in the manner provided by law. Elections for the office of county commissioner shall be conducted in accordance with the provisions of article 25 of the Kansas Statutes Annotated, and amendments thereto, except as provided in this section, and amendments thereto.

(3) (A) Primary elections under this section shall be conducted on a partisan basis. In the primary election, each qualified voter shall be allowed to vote for the same number of candidates as the number of county commissioners being elected. For each county commissioner being elected, the candidate receiving the highest number of votes shall appear on the ballot in the general election.

(B) No person shall be permitted to cast more than one vote for any specific candidate.

(4) In the general election, each qualified voter shall be allowed to vote for the same number of candidates as the number of county commissioners being elected. The candidate receiving the highest number of votes for each office of county commissioner being elected shall be deemed to have been elected to such office.

(c) (1) The provisions of this section shall expire on December 31, 2010, unless the qualified voters of Sherman county, Kansas, elect to adopt the provisions of this section prior to such date.

(2) If a majority of the qualified electors voting on the resolution submitted to the voters pursuant to this section who reside within the corporate limits of the city of Goodland, Kansas, and a majority of the qualified electors voting on such resolution who reside outside of the corporate limits of the city of Goodland, Kansas, vote in favor thereof, the resolution shall be implemented in the manner provided by the resolution. If a majority of the electors who reside within the corporate limits of the city of Goodland, Kansas or a majority of the qualified electors who reside outside of the corporate limits of the city of Goodland, Kansas, vote against such resolution, the proposed resolution shall not be implemented.

History: L. 2009, ch. 134, § 2; May 28.



19-205 Eligibility to office of commissioner; appointment of commissioner to state board.

19-205. Eligibility to office of commissioner; appointment of commissioner to state board. Except as provided by K.S.A. 12-344, 12-345, K.S.A. 2007 Supp. 12-363 and 12-365, and amendments thereto, no person holding any state, county, township or city office shall be eligible to the office of county commissioner in any county in this state.

Nothing in this section shall prohibit the appointment of any county commissioner to any state board, committee, council, commission or similar body which is established pursuant to statutory authority, so long as any county commissioner so appointed is not entitled to receive any pay, compensation, subsistence, mileage or expenses for serving on such body other than that which is provided by law to be paid in accordance with the provisions of K.S.A. 75-3223, and amendments thereto.

History: G.S. 1868, ch. 25, § 12; L. 1913, ch. 155, § 1; L. 1917, ch. 144, § 1; R.S. 1923, 19-205; L. 1970, ch. 366, § 14; L. 1979, ch. 68, § 1; L. 1996, ch. 11, § 8; L. 2006, ch. 187, § 11; May 25.



19-206 Meetings of board; monthly meeting in counties over 8,000.

19-206. Meetings of board; monthly meeting in counties over 8,000. In all counties having more than eight thousand (8,000) inhabitants, the board of county commissioners shall and in all other counties may meet in regular session, at the county seat of the county, on the first Monday in each month during the year, and in special session on the call of the chairman for the transaction of any business general or special, at the request of a majority of the members on the board, as often as the interest and business of the county may demand. The nature of the business to be transacted at any call meeting to be governed by the matters and things set out in the call.

History: L. 1897, ch. 93, § 1; L. 1913, ch. 147, § 1; R.S. 1923, 19-206; L. 1976, ch. 121, § 5; July 1.



19-208 Allowance of claims monthly.

19-208. Allowance of claims monthly. It shall be the duty of said board of county commissioners to allow monthly, at the meetings of the board of county commissioners, as fixed in K.S.A. 19-206, any and all claims against the county, as is provided by law, including claims for salaries of all county officers.

History: L. 1897, ch. 93, § 2; Feb. 26; R.S. 1923, 19-208.



19-209 Meetings of board in counties of over 50,000.

19-209. Meetings of board in counties of over 50,000. That in all counties of the state of Kansas having a population of more than fifty thousand the county commissioners shall meet at their usual place of meeting not less than twice each week for the transaction of the business pertaining to their office.

History: L. 1899, ch. 97, § 1; April 4; R.S. 1923, 19-209.



19-211 Sale or disposition of county property; public notice; election, when; publication of certain sales; contracts for sale; lease-purchase agreements; exceptions.

19-211. Sale or disposition of county property; public notice; election, when; publication of certain sales; contracts for sale; lease-purchase agreements; exceptions. (a) Except as provided in subsection (b):

(1) Except for any property belonging to a county law enforcement department and as otherwise provided in this section, no property, the value of which is more than $50,000, belonging to any county shall be sold or disposed of by any board of county commissioners without a unanimous vote of such commissioners and public notice of such sale or disposition. Such notice shall state the time or date of the sale or disposition or the date after which the property will be offered for sale or disposal, the place of the sale or disposition and the terms and conditions of the sale or disposition. Such notice shall be published at least once each week for three consecutive weeks prior to the sale or disposition in the official newspaper of the county. The property shall be sold or disposed of publicly, in the manner deemed prudent by the board of county commissioners, to the person or entity tendering the highest and best bid as determined by the board. The board of county commissioners shall have the right to reject any or all bids.

If, within 45 days after the first publication of the notice of sale or disposition a petition signed by not less than 2% of the qualified electors of the county is filed with the county election officer, such property shall not be sold or disposed of unless the proposition of sale or disposal of such property is submitted to a vote of the electors of the county at a question submitted election called therefor. The election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto, or at a general election. If a majority of the votes cast at any such election authorizes any sale or disposition, such sale or disposition shall be made upon the notice hereinbefore prescribed by publication, to the person or entity tendering the highest and best bid, as determined by the board. The board of county commissioners shall have the right to reject any or all bids.

(2) If the board of county commissioners rejects all bids or if no bids are received, the board may proceed to sell or dispose of the property publicly, in the manner deemed prudent by the board, to the person or entity tendering the highest and best bid or offer as determined by the board. If the notice of sale or disposition has been previously published in the manner set forth in subsection (a), no further notice of sale shall be published before the property is sold or disposed of pursuant to this subsection. When property of the county is sold or disposed of pursuant to this subsection, the board shall cause to be published as a part of the statement required by K.S.A. 19-227, and amendments thereto, a detailed account of such sale or disposition which shall list such property, the person who acquired the property and the purchase price.

(3) If the value of the property does not exceed $1,000, such notice by publication shall not be required prior to the sale or disposition of such property. When property of the county having a value of more than $50 but not more than $1,000 is sold or disposed of, the board of county commissioners shall cause to be published as a part of the statement required by K.S.A 19-227, and amendments thereto, a detailed account of such sale or disposition which shall list such property, the person who acquired the property and the purchase price.

(4) Upon a finding by the board that any property is no longer required, or cannot prudently be used for public purposes of the county, the board, by a unanimous vote, may sell or dispose of such property, the value of which does not exceed $50,000, by public or private sale or by negotiation, as determined by the board. Notice of the board's intent to sell or dispose of such property shall be published at least two times in the official county newspaper. Such notice shall include the time, place and conditions of such sale or disposition.

(5) The board, by unanimous vote, may sell or dispose of any real property interest belonging to the county, including any interest derived through dedication, plat, condemnation, reversion, abandonment, reservation or tax foreclosure, which the board determines, after notice and public hearing, to be surplus property not required for public use, and to be unmarketable property. Such property interest may be sold or disposed of by the county by the adoption of a resolution providing that the interest of the county shall be vacated and transferring by quitclaim, without benefit of warranties of title, whatever right, title or interest the county has or may have in the property. The resolution shall provide for the reservation to the county and the owners of any lesser property rights for public utilities, the rights-of-way and easements for public service facilities which are in existence and in use across the property. Upon adoption of the resolution, the property interests vacated and conveyed shall revert to and vest in the owners of the real estate immediately abutting thereon, in proportion to the frontage of such land, except in cases where such land may have been acquired for public use in a different proportion, in which event it shall revert and vest in the owner of the adjoining real estate in the same proportion that it was acquired.

Following the adoption of the resolution, the county clerk shall record the conveyance upon the transfer records of the county and shall cause a notice of the transfer to be published at least two times in the official county newspaper and to be sent by certified mail to each owner of the adjoining real estate to whom the property is being transferred, at the address where the owner's tax statement is sent. A copy of the transfer and the notice shall be recorded with the register of deeds of the county, and no fee shall be charged by the county clerk or the register of deeds recording the transfer.

(6) In the event of any sale or disposition of real property pursuant to the authority under this section, the board, in its discretion, may enter into and execute contracts for sale or lease-purchase agreements for a term of not more than five years.

(b) (1) In lieu of following the procedures established in subsection (a), a county commission may adopt a resolution establishing an alternate methodology for the disposal of property. Such alternate methodology for the disposal of property shall contain, at a minimum, procedures for:

(A) Notification of the public of the property to be sold;

(B) describing the property to be sold; and

(C) the method of sale, including, but not limited to, fixed price, negotiated bid, sealed bid, public auction or auction or any other method of sale which allows public participation.

(2) Any methodology for the disposal of property established pursuant to this subsection may contain different procedures for real property and personal property.

(c) The provisions of this section shall not apply to or restrict the conveyance of real property by any county to the state of Kansas, the title to which was previously conveyed to such county by the state of Kansas.

(d) The provisions of this section shall not apply to or restrict the conveyance of real property by any county to a nonprofit corporation organized under the laws of Kansas if such real property is acquired and conveyed by the county for the purpose of development of an industrial or business park on such real property comprised of businesses engaged in: (1) Manufacturing articles of commerce; (2) conducting research and development; or (3) storing or processing goods or commodities. If the real property is to be conveyed for an amount which is less than the amount the county paid to acquire such property, the board of county commissioners shall publish a notice of its intent to convey such property. The notice shall include a description of the property, the cost of acquiring the property and the amount for which such property is to be conveyed. Such notice shall be published once each week for three consecutive weeks in the official county newspaper. If, within 45 days after the first publication of such notice a petition signed by not less than 2% of the qualified electors of the county is filed with the county election officer, such property shall not be conveyed unless the proposition of sale or disposal of such property is submitted to and approved by a majority of the qualified voters of the county at an election called therefor. The election shall be called, noticed and held in the manner provided by K.S.A. 10-120, and amendments thereto, or at a general election.

(e) The provisions of this section shall not apply to or restrict the conveyance of real property by any county to a port authority if such real property is acquired and conveyed by the county for the purpose of development of an industrial, commercial or business park on such real property. The board of county commissioners shall publish a notice of its intent to convey such property. The notice shall include a description of the property, the cost of acquiring the property and the amount for which the property is to be conveyed. Such notice also shall include the time and date of the public hearing at which the board proposes to consider the conveyance of such property. Such notice shall be published at least once in the official county newspaper. Following the public hearing, the board of county commissioners may convey such property.

(f) Whenever it is required by this section that the board of county commissioners approve a sale or disposition of property by unanimous vote and a county has a five-member board, such board may approve a sale or disposition of property by a 4/5 majority.

(g) The provisions of this section shall not apply to the conveyance of property pursuant to K.S.A. 2-1319, and amendments thereto.

(h) The provisions of this section shall not apply to the conveyance of any real property when such real property is located within a redevelopment district established in Labette county pursuant to K.S.A. 19-4901 et seq., and amendments thereto.

History: L. 1871, ch. 74, § 7; R.S. 1923, 19-211; L. 1953, ch. 138, § 1; L. 1957, ch. 160, § 1; L. 1977, ch. 86, § 1; L. 1978, ch. 89, § 1; L. 1985, ch. 95, § 1; L. 1987, ch. 96, § 1; L. 1989, ch. 82, § 1; L. 1993, ch. 198, § 1; L. 1994, ch. 80, § 2; L. 2004, ch. 77, § 1; L. 2009, ch. 85, § 1; July 1.



19-212 Powers of board of commissioners.

19-212. Powers of board of commissioners. The board of county commissioners of each county shall have the power, at any meeting:

First. To make such orders concerning the property belonging to the county as they may deem expedient, including the establishing of regulations, by resolution, as to the use of such property and to prescribe penalties for violations thereof.

Second. To examine and settle all accounts of the receipts and expenses of the county, and to examine and settle and allow all accounts chargeable against the county; and when so settled, they may issue county orders therefor, as provided by law.

Third. To purchase sites for and to build and keep in repair county buildings, and cause the same to be insured in the name of the county treasurer for the benefit of the county; and in case there are no county buildings, to provide suitable rooms for county purposes.

Fourth. To purchase an existing building and the site upon which it is located for the purpose of providing additional space for county offices and to remodel and equip the same.

Fifth. Apportion and order the levying of taxes as provided by law.

Sixth. To represent the county and have the care of the county property, and the management of the business and concerns of the county, in all cases where no other provision is made by law.

Seventh. To set off, organize, and change the boundaries of townships in their respective counties, to designate and give names therefor, and to appoint township officers for such new townships which officers shall serve until the next general election; to fix time and place of holding the first election therein.

Eighth. To establish one or more election precincts in any township, as the convenience of the inhabitants thereof may require.

Ninth. To lay out, alter or discontinue any road running through one or more townships in such county, and also to perform such other duties respecting roads as may be provided by law.

Tenth. To enter into contracts with any landowners for the construction and maintenance of underpasses, bridges and drainageways under and across any county road in connection with the locating, opening, laying out, construction or alteration of any county road running across or through such landowner's land, whenever in the judgment of the board of county commissioners such contract is to the best interests of the county. Any such contract entered into by the board of county commissioners shall be binding upon subsequent boards of county commissioners and shall not be terminated without the written consent of said landowner or his heirs or assigns.

Eleventh. To contract for the protection and promotion of the public health and welfare.

Twelfth. To acquire, own and operate a county airport.

Thirteenth. To perform such other duties as are or may be prescribed by law.

History: G.S. 1868, ch. 25, § 16; L. 1911, ch. 141, § 1; R.S. 1923, 19-212; L. 1953, ch. 139, § 1; L. 1963, ch. 151, § 1; L. 1972, ch. 70, § 1; July 1.



19-212a Withholding from salaries to provide for certain insurance for employees, when.

19-212a. Withholding from salaries to provide for certain insurance for employees, when. The board of county commissioners of any county is hereby authorized to direct the proper officers to withhold from the salaries of its officers and employees such sums as such officers or employees may authorize to provide for the payment of group health, accident and life insurance for the benefit of such officers and employees.

History: L. 1965, ch. 210, § 1; L. 1997, ch. 8, § 1; July 1.



19-212b Same; prior action confirmed.

19-212b. Same; prior action confirmed. The action of the governing body of any county which has heretofore made deductions for the benefit of its employees as provided for in K.S.A. 19-212a is hereby ratified and confirmed.

History: L. 1965, ch. 210, § 2; April 15.



19-212c Establishment of uniform stationery letterhead; court letterhead approved by district judges.

19-212c. Establishment of uniform stationery letterhead; court letterhead approved by district judges. In addition to the powers and authority now provided by law, the board of county commissioners of any county is hereby authorized and directed to provide for the establishment of a uniform design for stationery letterhead for use in county offices and departments of such county. Said letterhead stationery shall be of a uniform design and format and of uniform specifications and quality.

The board of county commissioners is hereby authorized and directed to establish a uniform stationery letterhead for use in the offices of the various courts and divisions of courts of the state located within such county. The stationery letterhead designed for use by offices of the courts within such county may be of a different design than that provided for other offices in the county but shall be of a uniform design, format and quality: Provided, however, That the letterhead established for use in the district courts of the state located in such county shall be subject to the approval of the several district judges.

History: L. 1968, ch. 91, § 1; L. 1976, ch. 145, § 45; Jan. 10, 1977.



19-212d Contracts for group insurance for certain county employees; withholding employee contributions.

19-212d. Contracts for group insurance for certain county employees; withholding employee contributions. The board of county commissioners of any county is authorized to procure contracts insuring its officials and employees including fire and sewer district officials and employees or any class or classes thereof and district court officers and employees any part of whose salary is payable by counties under a policy or policies of group life, group health, accident, accidental death and dismemberment, and hospital, surgical, or medical expense insurance. The dependents of any such persons may be insured under group policies which provide hospital, surgical or medical expense insurance. The contributions of such persons, if any, to the premiums for such insurance issued to the county as the policyholder may be deducted by the county from such persons' salaries when authorized in writing by such persons so to do.

History: L. 1968, ch. 351, § 1; L. 1969, ch. 137, § 1; L. 1970, ch. 99, § 1; L. 1977, ch. 110, § 1; L. 1986, ch. 99, § 1; July 1.



19-212f Establishment or participation in weather modification programs; expenditures.

19-212f. Establishment or participation in weather modification programs; expenditures. The board of county commissioners of any county is hereby authorized to establish or participate in weather modification programs and for the purpose of paying the costs thereof are hereby authorized to expend moneys from the county general fund, moneys derived from taxes levied therefor or any other funds of the county available for such purpose and in addition to receive and expend any and all funds which may be offered or become available from federal or state grants or appropriations, private gifts, donations or bequests or from any other source. As used in this act "weather modification" means and extends to the control, alteration, amelioration of weather elements including man-caused changes in the natural precipitation process, hail suppression or modification and alteration of other weather phenomena including temperature, wind direction and velocity, and the initiating, increasing, decreasing and otherwise modifying by artificial methods precipitation in the form of rain, snow, hail, mist or fog through cloud seeding, electrification or by other means to provide immediate practical benefits.

History: L. 1975, ch. 74, § 2; July 1.



19-214 Awarding of certain contracts; public lettings; bond; exemptions.

19-214. Awarding of certain contracts; public lettings; bond; exemptions. (a) Except as provided in subsection (b), in K.S.A. 19-216a, and amendments thereto, all contracts for the expenditure of county moneys for the construction of any courthouse, jail or other county building, or the construction of any bridge, highway, road, dam, turnpike or related structures or stand-alone parking lots in excess of $25,000, shall be awarded, on a public letting, to the lowest and best bid. The person, firm or corporation to whom the contract may be awarded shall give and file with the board of county commissioners a good and sufficient surety bond by a surety company authorized to do business in the state of Kansas, to be approved by the county attorney or county counselor, in the amount of the contract, and conditioned for the faithful performance of the contract.

(b) The provisions of subsection (a) shall not apply: (1) To the expenditure of county funds for professional services; (2) to the provisions of K.S.A. 68-521, and amendments thereto; (3) to the purchase of contracts of insurance; or (4) to the repair of any courthouse, jail or other county building or the repair or replacement of any such building’s equipment when an emergency based upon public health or safety is declared by the board of county commissioners. Such emergency shall be defined as an occurrence of severe damage to a building or its equipment resulting from any natural or man-made cause, including fire, flood, earthquake, wind, storm, explosion, riot, terrorism or hostile military or paramilitary action, or events of similar nature or character. Such damage must be so severe it prevents the building or equipment from being used for its intended function. Construction of a replacement building remains subject to the provisions of subsection (a).

History: G.S. 1868, ch. 25, § 21; R.S. 1923, 19-214; L. 1961, ch. 128, § 1; L. 1980, ch. 86, § 1; L. 1981, ch. 113, § 1; L. 1994, ch. 119, § 1; L. 2008, ch. 148, § 7; L. 2011, ch. 101, § 13; June 2.



19-215 Same; notice of letting contracts; bids.

19-215. Same; notice of letting contracts; bids. The board of county commissioners shall, before awarding any contract for any such improvement, publish notice of the letting in some newspaper printed in the county, or, if there be no such newspaper in the county, said board shall cause written or printed notices to be posted in at least five conspicuous places in the county for the same length of time, which notice shall specify with reasonable minuteness the character of the improvement contemplated, the time and place at which the contract will be awarded, and invite sealed proposals for the same. Such other notice may also be given as the board may deem necessary or proper.

History: G.S. 1868, ch. 25, § 22; Oct. 31; R.S. 1923, 19-215.



19-216 Same; plans and specifications for work.

19-216. Same; plans and specifications for work. Before advertising for bids for any contract as provided in K.S.A. 19-215, and amendments thereto, the board of county commissioners shall cause plans and specifications of the proposed work or improvement to be prepared, which plans and specifications shall be displayed for the inspection of bidders at the office of the county clerk or at some other county office designated by the board at least 30 days before the time for awarding the contract.

History: G.S. 1868, ch. 25, § 23; R.S. 1923, 19-216; L. 1987, ch. 97, § 1; April 23.



19-216a Contracts for bridges damaged or destroyed by disaster.

19-216a. Contracts for bridges damaged or destroyed by disaster. The provisions of K.S.A. 19-214, 19-215 and 19-216, and amendments thereto, shall not apply to contracts for the expenditure of county moneys for the reconstruction or repair of a bridge if:

(a) The bridge has been damaged or destroyed as a result of a disaster;

(b) the governor has declared the county, or that part of the county in which the bridge is located, a disaster area;

(c) the board of county commissioners finds that a hardship would result if the bridge is not immediately reconstructed or repaired;

(d) the board of county commissioners has obtained an estimate of the cost of the reconstruction or repair of the bridge from the county engineer. If there is no county engineer, the board shall obtain such estimate from the Kansas department of transportation; and

(e) the contract for the reconstruction or repair of the bridge is awarded within 60 days of the governor's declaration required by paragraph (b).

History: L. 1994, ch. 119, § 2; July 1.



19-216b Alternative project delivery building construction procurement act.

19-216b. Alternative project delivery building construction procurement act. K.S.A. 2016 Supp. 19-216c through 19-216g, and amendments thereto, shall be known and may be cited as the alternative project delivery building construction procurement act.

History: L. 2008, ch. 148, § 1; L. 2010, ch. 57, § 1; July 1.



19-216c Same; definitions.

19-216c. Same; definitions. (a) "Alternative project delivery" means an integrated comprehensive building design and construction process, including all procedures, actions, sequences of events, contractual relations, obligations, interrelations and various forms of agreement all aimed at the successful completion of the design and construction of buildings and other structures whereby a construction manager or general contractor or building design-build team is selected based on a qualifications and best value approach.

(b) "Ancillary technical services" include, but shall not be limited to, geology services and other soil or subsurface investigation and testing services, surveying, adjusting and balancing air conditioning, ventilating, heating and other mechanical building systems and testing and consultant services that are determined by the agency to be required for the project.

(c) "Architectural services" means those services described as the "practice of architecture," as defined in K.S.A. 74-7003, and amendments thereto.

(d) "Best value selection" means a selection based upon objective criteria related to price, features, functions, life-cycle costs and other factors.

(e) "Board" means the board of county commissioners or its designees and the board as defined in K.S.A. 80-2501, and amendments thereto.

(f) "Building construction" means furnishing labor, equipment, material or supplies used or consumed for the design, construction, alteration, renovation, repair or maintenance of a building or structure. Building construction does not include highways, roads, bridges, dams, turnpikes or related structures, or stand-alone parking lots.

(g) "Building design-build" means a project for which the design and construction services are furnished under one contract.

(h) "Building design-build contract" means a contract between the board and a design-builder to furnish the architecture or engineering and related design services required for a given public facilities construction project and to furnish the labor, materials and other construction services for such public project.

(i) "Construction services" means the process of planning, acquiring, building, equipping, altering, repairing, improving, or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, excluding highways, roads, bridges, dams or related structures, or stand-alone parking lots.

(j) "Construction management at-risk services" means the services provided by a firm which has entered into a contract with the board to be the construction manager or general contractor for the value and schedule of the contract for a project, which is to hold the trade contracts and execute the work for a project in a manner similar to a general contractor, and which is required to solicit competitive bids for the trade packages developed for the project and to enter into the trade contracts for a project with the lowest responsible bidder therefor. Construction management at-risk services may include, but are not limited to, scheduling, value analysis, system analysis, constructability reviews, progress document reviews, subcontractor involvement and prequalification, subcontractor bonding policy, budgeting and price guarantees and construction coordination.

(k) "Construction management at-risk contract" means the contract whereby the board acquires from a construction manager or general contractor a series of preconstruction services and an at-risk financial obligation to carry out construction under a specified cost agreement.

(l) "Construction manager or general contractor" means any individual, partnership, joint venture, corporation or other legal entity who is a member of the integrated project team with the board, design professional and other consultants that may be required for the project, who utilizes skill and knowledge of general contracting to perform preconstruction services and competitively procures and contracts with specialty contractors assuming the responsibility and the risk for construction delivery within a specified cost and schedule terms including a guaranteed maximum price.

(m) "Design-builder" means any individual, partnership, joint venture, corporation or other legal entity that furnishes the architectural or engineering services and construction services, whether by itself or through subcontracts.

(n) "Design criteria consultant" means a person, corporation, partnership or other legal entity duly registered and authorized to practice architecture or professional engineering in this state pursuant to K.S.A. 74-7003, and amendments thereto, and who is employed by contract with the board to provide professional design and administrative services in connection with the preparation of the design criteria package.

(o) "Design criteria package" means performance-oriented specifications for the public construction project sufficient to permit a design-builder to prepare a response to the board's request for proposals for a building design-build project.

(p) "Engineering services" means those services described as the "practice of engineering," as defined in K.S.A. 74-7003, and amendments thereto.

(q) "Firm" means any individual, partnership, joint venture, corporation or other legal entity which is engaged in the business of providing construction management or general construction contracting services.

(r) "Guaranteed maximum price" means the cost of the work as defined in the contract.

(s) "Parking lot" means a designated area or parking structure for parking motor vehicles. A parking lot included as part of a building construction project shall be subject to the provisions of this act. A parking lot designed and constructed as a stand-alone project shall not be subject to the provisions of this act.

(t) "Preconstruction services" means a series of services that can include, but are not necessarily limited to: Design review, scheduling, cost control, value engineering, constructability evaluation and preparation and coordination of bid packages.

(u) "Project services" means architectural, engineering services, land surveying, construction management at-risk services, ancillary technical services or other construction-related services determined by the board to be required by the project.

(v) "Public construction project" means the process of designing, constructing, reconstructing, altering or renovating a public building or other structure. Public construction project does not include the process of designing, constructing, altering or repairing a public highway, road, bridge, dam, turnpike or related structure.

(w) "Stipend" means an amount paid to the unsuccessful and responsive firms to defray the cost of submission of phase II of the building design-build proposal.

History: L. 2008, ch. 148, § 2; L. 2010, ch. 57, § 2; L. 2014, ch. 88, § 2; July 1.



19-216d Same; criteria for use.

19-216d. Same; criteria for use. (a) Notwithstanding any other provision of the law to the contrary, the board is hereby authorized to institute an alternative project delivery program whereby construction management at-risk or building design-build procurement processes may be utilized on public projects pursuant to this act. This authorization for construction management at-risk and building design-build procurement shall be for the sole and exclusive use of planning, acquiring, designing, building, equipping, altering, repairing, improving or demolishing any structure or appurtenance thereto, including facilities, utilities or other improvements to any real property, but shall not include highways, roads, bridges, dams or related structures or stand-alone parking lots.

(b) The board may only approve those projects or programs for which the use of alternative project delivery procurement process is appropriate. In making such determination, the board may consider the following factors:

(1) The likelihood that the alternative project delivery method of procurement selected will serve the public interest by providing substantial savings of time or money over the traditional design-bid-build delivery process.

(2) The ability to overlap design and construction phases is required to meet the needs of the end user.

(3) The use of an accelerated schedule is required to make repairs resulting from an emergency situation.

(4) The project presents significant phasing or technical complexities, or both, requiring the use of an integrated team of designers and constructors to solve project challenges during the design or preconstruction phase.

(5) The use of an alternative project delivery method will not encourage favoritism in awarding the public contract or substantially diminish competition for the public contract.

(c) When a request is made for alternative delivery procurement by the board, the board shall publish a notice in the official county newspaper that the board will be holding a public meeting with the opportunity for comment on such request. Notice shall be published at least 15 days prior to the hearing.

(d) If the board finds that the project does not qualify for the alternative project delivery methods included under this act, then the construction services for such project shall be obtained pursuant to statute or to the procedures permitted by law.

History: L. 2008, ch. 148, § 3; L. 2010, ch. 57, § 3; July 1.



19-216e Same; procedure, construction management at-risk.

19-216e. Same; procedure, construction management at-risk. Construction management at-risk project delivery procedures shall be conducted as follows:

(a) The board shall determine the scope and level of detail required to permit qualified firms to submit construction management at-risk proposals in accordance with the request for proposals given the nature of the project.

(b) Prior to completion of the construction documents, or as early as the initiation of the project, the construction manager or general contractor shall be selected. The project design professional may be employed or retained by the board to assist in the selection process.

(c) The board shall publish a notice of the request for qualifications and proposals for the required project services at least 15 days prior to the commencement of such requests in the official county newspaper and in such other appropriate manner as may be determined by the board.

(d) The board shall solicit proposals in a three stage qualifications based selection process. Phase I shall be the solicitation of qualifications and prequalifying a short list of firms to advance to phase II. Phase II shall be the solicitation of a request for proposal for the project, and phase III shall include an interview with each firm to present their qualifications and answer questions.

(1) Phase I shall require all firms to submit a statement of qualifications which shall include, but not be limited to:

(A) Similar project experience;

(B) experience in this type of project delivery system;

(C) references from design professionals and owners from previous projects;

(D) description of the firm's project management approach;

(E) financial statements; and

(F) bonding capacity. Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capacity to the board with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(2) The board shall evaluate the qualifications of all firms in accordance with the instructions of the request for qualifications. The board shall prepare a short list containing a minimum of three and maximum of five qualified firms, which have the best and most relevant qualifications to perform the services required of the project, to participate in phase II of the selection process. If the board receives qualifications from less than four firms, all firms shall be invited to participate in phase II of the selection process. The board shall have discretion to disqualify any firm that, in the board's opinion, lacks the minimal qualifications required to perform the work.

(3) Phase II of the process shall be conducted as follows:

(A) Prequalified firms selected in phase I shall be given a request for proposal. The request for proposal shall require all firms to submit a more in depth response including, but not be limited to:

(i) Company overview;

(ii) experience or references, or both, relative to the project under question;

(iii) resumes of proposed project personnel;

(iv) overview of preconstruction services;

(v) overview of construction planning;

(vi) proposed safety plan;

(vii) fees, including fees for preconstruction services, fees for general conditions, fees for overhead and profit and fees for self-performed work, if any.

(4) Phase III shall be conducted as follows:

(A) Once all proposals have been submitted, the board shall interview each of the prequalified firms in executive session, allowing the competing firms to present their proposed team members, qualifications, project plan and to answer questions. All other discussion and any actions taken in the selection process shall be conducted in an open meeting. Interview presentation scores shall not account for more than 50% of the total possible score.

(B) The board shall select the firm providing the best value based on the proposal criteria and weighting factors utilized to emphasize important elements of each project. All scoring criteria and weighting factors shall be identified by the board in the request for proposal instructions to firms. The board shall proceed to negotiate with and attempt to enter into a construction management at-risk contract with the firm receiving the best total score to serve as the construction manager or general contractor for the project.

(C) If the board determines, that it is not in the best interest of the board to proceed with the project pursuant to the proposals offered, the board shall reject all proposals. If all proposals are rejected, the board may solicit new proposals using different design criteria, budget constraints or qualifications.

(D) The construction management at-risk contract will typically be awarded in phases; preconstruction followed by one or more amendments for construction. The contract form will be a cost plus guaranteed maximum price contract. All savings under the guaranteed maximum price may return to the board as defined in the request for proposal.

(E) The board or construction manager at-risk, at the board's discretion, shall publish a construction services bid notice as may be determined by the board. Each construction services bid notice shall include the request for bids and other bidding information prepared by the construction manager or general contractor and the board. The board may allow the construction manager or general contractor to self-perform construction services provided the construction manager or general contractor submits a bid proposal under the same conditions as all other competing firms. At the time for opening the bids, the construction manager or general contractor shall evaluate the bids and shall determine the lowest responsible bidder except in the case of self-performed work for which the board shall determine the lowest responsible bidder. The construction manager or general contractor shall enter into a contract with each firm performing the construction services for the project. All bids will be available for public view.

History: L. 2008, ch. 148, § 4; L. 2010, ch. 57, § 4; July 1.



19-216f Same; procedure, building design-build projects.

19-216f. Same; procedure, building design-build projects. Building design-build project delivery procedures shall be conducted as follows:

(a) The board shall determine the scope and level of detail required to permit qualified firms to submit building design-build qualifications and proposals in accordance with the board requirements given the nature of the project.

(b) The board shall solicit proposals in a three-stage process. Phase I shall be the solicitation of qualifications of the building design-build team. Phase II shall be the solicitation of a technical proposal including conceptual design for the project. Phase III shall be the proposal of the construction cost.

(1) The board shall review the submittals of the interested firms and assign points to each proposal as prescribed in the instructions of the request for proposal.

(2) Notice of requests for qualifications shall be advertised and published in the official county newspaper. The notice shall include a description of the project and the procedures for submittal.

(3) The board shall establish in the request for qualifications a time, place and other specific instructions for the receipt of qualifications. Qualifications not submitted in strict accordance with such instructions shall be subject to rejection.

(4) A request for qualifications shall be prepared for each building design-build contract containing at minimum the procedures to be followed for each of the three phases in the process for submitting proposals, the criteria for evaluation of proposals and their relative weight and the procedures for making awards.

(c) Phase I shall require all firms to submit a statement of qualifications which shall include, but not be limited to, the following:

(1) Demonstrated ability to perform projects comparable in design, scope and complexity.

(2) References of owners for whom building design-build projects have been performed.

(3) Qualifications of personnel who will manage the design and construction aspects of the project.

(4) The names and qualifications of the primary design consultants and contractors with whom the building design-builder proposes to subcontract. The building design-builder may not replace an identified subcontractor or subconsultant without the written approval of the board.

(5) Firms submitting a statement of qualifications shall be capable of providing a public works bond in accordance with K.S.A. 60-1111, and amendments thereto, and shall present evidence of such bonding capability to the board with their statement of qualifications. If a firm fails to present such evidence, such firm shall be deemed unqualified for selection under this subsection.

(d) The board shall evaluate the qualifications of all firms in accordance with the instructions prescribed in the request for qualifications. A short list of qualified firms selected by the evaluation team may proceed to phase II of the selection process. Firms lacking the necessary qualifications to perform the work shall be disqualified and shall not proceed to phase II of the process. Under no circumstances shall price or fees be considered as a part of the prequalification criteria. Points assigned in the phase I evaluation process shall not carry forward to phase II of the process. All qualified firms shall be ranked on points given in phases II and III only. The two-phase evaluation and scoring process shall be combined to determine the greatest value to the board.

(e) The board shall prepare a short list containing a minimum of three, but no more than the top five qualified firms to participate in phase II of the process. If less than four firms respond, all firms shall be invited to participate in phase II of the selection process.

(f) Phase II of the process shall be conducted as follows:

(1) The remaining project requirements will be provided to the prequalified firms to include the following:

(A) The terms and conditions for the building design-build contract.

(B) The design criteria package.

(C) A description of the drawings, specifications or other information to be submitted with the proposal, with guidance as to the form and level of completeness of the drawings, specifications or other information that will be acceptable.

(D) A schedule for planned commencement and completion of the building design-build contract.

(E) Budget limits for the building design-build contract, if any.

(F) Requirements, including any available ratings for performance bonds, payment bonds and insurance.

(G) Any other information that the board at its discretion chooses to supply, including without limitation, surveys, soil reports, drawings of existing structures, environmental studies, photographs or references to public records.

(2) Prequalified firms shall submit their design for the project to the level of detail required in the request for proposal. The design proposal should demonstrate compliance with the requirements set out in the request for proposal.

(3) The technical proposal may contain certain limited references to specific elements of the cost.

(4) The technical submittals shall be evaluated and assigned points in accordance with the requirements of the request for proposal.

(g) Phase III shall be conducted as follows:

(1) The phase III proposal shall provide a firm fixed cost of design and construction. The proposal shall be accompanied by bid security and any other submittals as required by the request for proposal.

(2) The proposed contract time, in calendar days, for completing a project as designed by a firm may be considered as an element of evaluation in phase III. In the event the request for proposal shall establish the assignment of value of contract time in the selection process.

(3) Phase III proposals shall be submitted in accordance with the instructions of the request for proposal. Failure to submit a cost proposal on time shall be cause to reject the proposal.

(h) Proposals for phase II and III shall be submitted concurrently at the time and place specified in the request for proposal. The phase III cost proposals shall be opened only after the phase II technical proposals have been evaluated and assigned points.

(i) Phase III cost and schedule, which shall prescribe the number of calendar days, proposals shall be opened and read aloud at the time and place specified in the request for proposal. At the same time and place, the evaluation team shall make public its scoring of phase II. Phase III shall be evaluated in accordance with the requirements of the request for proposal. In evaluating the proposals and determining the successful firm, each firms' score shall be determined in a quantifiable and objective manner described in the request for proposal in combination of the points earned in both phase II and phase III.

(j) The successful responsive firm shall be awarded the building design-built contract. If the board determines, that it is not in the best interest of the board to proceed with the project pursuant to the proposal offered by the successful firm the board shall reject all proposals. If the determination to reject all proposals is made for the convenience of the board, the successful and responsive firm shall receive twice the stipend pursuant to subsection (g)(8) of this section, and amendments thereto, of this act, and all other responsive firms shall receive an amount equal to such stipend. If the determination is made to reject all proposals as a result of proposals exceeding the budget published in the request for proposals or otherwise not complying with the request for proposal, the board need not remit a stipend to the firms.

(k) If all proposals are rejected, the board may solicit new proposals using different design criteria, budget constraints or qualifications.

(l) As an inducement to qualified firms, the board shall pay a stipend, the amount of which shall be established in the request for proposal, to each prequalified firm whose proposal is responsive but not accepted. Upon payment of the stipend to any unsuccessful firm, the board shall acquire a nonexclusive right to use the design submitted by the firm, and the firm shall have no further liability for its use by the board in any manner. If the firm desires to retain all rights and interest in the design proposed, the firm shall forfeit the stipend.

History: L. 2008, ch. 148, § 5; L. 2010, ch. 57, § 5; July 1.



19-216g Proposals; open for public inspection.

19-216g. Proposals; open for public inspection. Every proposal received from each phase of procurement, including total scores and total rankings shall, after award or letting of the contract, be subject to public inspection upon request.

History: L. 2008, ch. 148, § 6; July 1.



19-217 New townships; area and population; petition; notice.

19-217. New townships; area and population; petition; notice. The board of county commissioners shall not set off or organize any new township unless it shall contain territory equal to at least thirty square miles, and at least two hundred inhabitants within the limits thereof, except when an incorporated city or town is included in the limits of said township; nor shall any township be set off or organized unless a petition be first presented to the board, signed by at least fifty electors resident therein, asking for such change, nor unless notice of such proposed change and of the presenting of a petition therefor has been given for at least three months next prior to the time of presenting such petition, by publication at least once a week in a newspaper published in the county, and of general circulation among the people to be affected by such proposed change, for three consecutive weeks, or if no such paper be published in the county, then by written or printed notices securely posted in at least three public places in each township to be affected by the change.

History: G.S. 1868, ch. 25, § 24; L. 1881, ch. 49, § 1; March 15; R.S. 1923, 19-217.



19-218 Seal of board of commissioners; open meetings; order of business.

19-218. Seal of board of commissioners; open meetings; order of business. Every board of county commissioners shall have a seal, and may alter the same at pleasure. They shall sit with open doors, and all persons conducting in an orderly manner may attend their meetings; and they may establish rules and regulations to govern the transaction of their business.

History: G.S. 1868, ch. 25, § 25; Oct. 31; R.S. 1923, 19-218.



19-219 Organization of board; chairman, vacancy; charter counties, exception.

19-219. Organization of board; chairman, vacancy; charter counties, exception. It shall be the duty of the board of county commissioners to meet on the second Monday in January of each year, or within thirty (30) days thereafter, and organize by electing one of their number chairman for a term of one (1) year who shall preside at that meeting and at all other meetings during such year, if present; but in case of the chairman's absence, a temporary chairman may be elected from the members present; and in case of the death or resignation of the chairman of the board, the board may, at any regular or special meeting after such vacancy, elect one of their number chairman to fill the vacancy.

The provisions of this section may be modified by the adoption of a charter for county government in any county which has established a charter commission pursuant to law.

History: G.S. 1868, ch. 25, § 26; L. 1872, ch. 107, § 1; R.S. 1923, 19-219; L. 1963, ch. 153, § 1; L. 1976, ch. 121, § 6; July 1.



19-220 Powers and duties of chairman.

19-220. Powers and duties of chairman. The chairman of said board shall have power to administer oaths to any person, concerning any matter submitted to the board or connected with their powers and duties; and he shall sign all county orders.

History: G.S. 1868, ch. 25, § 27; Oct. 31; R.S. 1923, 19-220.



19-223 Appeals to district court; notice; bond.

19-223. Appeals to district court; notice; bond. Any person who shall be aggrieved by any decision of the board of commissioners may appeal from the decision of such board to the district court of the same county, by causing a written notice of such appeal to be served on the clerk of such board within thirty days after the making of such decision, and executing a bond to such county with sufficient security, to be approved by the clerk of said board, conditioned for the faithful prosecution of such appeal, and the payment of all costs that shall be adjudged against the appellant.

History: G.S. 1868, ch. 25, § 30; Oct. 31; R.S. 1923, 19-223.



19-224 Duties of clerk on appeal; procedure.

19-224. Duties of clerk on appeal; procedure. The clerk of the board, upon such appeal being taken, shall immediately give notice thereof to the county attorney, and shall make out a brief return of the proceedings in the case before the board, with their decision thereon, and shall file the same, together with the bond and all the papers in the case in his or her possession, with the clerk of the district court; and such appeal shall be entered, tried and determined the same as other appeals to the district court.

History: G.S. 1868, ch. 25, § 31; R.S. 1923, 19-224; L. 1978, ch. 105, § 4; Jan. 1, 1979.



19-225 Supplies for county officers; official seals.

19-225. Supplies for county officers; official seals. The board of commissioners of their respective counties shall, at the expense of the county, furnish annually and in due season, to the assessor of the county, suitable blank assessment rolls for the several townships, prepared in accordance with the provisions of law, and shall also provide suitable books and stationery for the use of each of the county officers of their county, together with appropriate cases and other furniture for the safe and convenient keeping of all the books, documents and papers belonging to each of said officers, and also official seals for each of said officers, where the same are required by law.

History: G.S. 1868, ch. 25, § 32; Oct. 31; R.S. 1923, 19-225.



19-226 Record of orders.

19-226. Record of orders. The board of county commissioners, at their July session of each year, or oftener if they deem it necessary, shall carefully examine the county orders returned by the county treasurer, by comparing each order with the record of orders in the clerk's office. They shall cause to be entered on said record, opposite to the entry of each order issued, the date when the same was canceled. They shall also make a list of the orders so canceled, specifying the number, date, amount, and the person to whom the same was payable, and enter the same on the journal of the board.

History: G.S. 1868, ch. 25, § 33; Oct. 31; R.S. 1923, 19-226.



19-227 Annual financial statement; publication.

19-227. Annual financial statement; publication. The boards of commissioners of their respective counties shall cause to be made out and published, yearly, in at least one newspaper in their county, if such there be, a report of receipts and expenditures of the year next preceding, and the amounts allowed, and a detailed statement of the indebtedness of the county, at the end of each year; but if there be no newspaper printed in said county, their said statement shall be posted in at least five public places in said county.

History: G.S. 1868, ch. 25, § 34; Oct. 31; R.S. 1923, 19-227.



19-228 Statement of expenditures; publication of statement or summary of expenditures and balances.

19-228. Statement of expenditures; publication of statement or summary of expenditures and balances. (a) Except as provided by this section, the board of county commissioners shall cause to be published at the end of each calendar quarter or, if the county commissioners so provide, at the end of each month, an itemized statement of all sums of money allowed in excess of $50, and for what purpose during the preceding quarter or month. Whenever salary and wages of employees or amounts paid to vendors or other items of expense are required to be published, the amount published shall reflect the total amount paid to such employee or vendor or the total amount of such expense during the period covered by the publication. Such statement shall be published once in a newspaper having the qualifications required by K.S.A. 64-101, and amendments thereto.

(b) In lieu of publishing an itemized statement of expenditures as required by subsection (a), the board of county commissioners may publish a summary of expenditures from each fund and the cash balance of each fund at the beginning and close of the quarter or month, as appropriate. If a summary of expenditures is published as authorized by this subsection, a notice also shall be included that a detailed statement of expenditures is available for public inspection at the county clerk's office. Copies of such statement shall be available upon request.

(c) If the governing body of the unified government of Wyandotte County/Kansas City publishes a summary of expenditures in lieu of the itemized statement of expenditures required by subsection (a), a notice also shall be included that a detailed statement of expenditures is available at the county clerk's office, the Kansas City, Kansas public library and each branch library thereof, Kansas City, Kansas community college library and Bonner Springs library. Such notice shall be printed in 10-point boldface type.

History: G.S. 1868, ch. 25, § 35; R.S. 1923, 19-228; L. 1973, ch. 103, § 1; L. 1974, ch. 111, § 1; L. 1980, ch. 118, §1; L. 1993, ch. 254, § 1; L. 2001, ch. 147, § 3; L. 2003, ch. 15, § 1; July 1.



19-229 Control of expenditures.

19-229. Control of expenditures. The boards of county commissioners of the several counties of this state shall have exclusive control of all expenditures accruing, either in the publication of the delinquent tax lists, treasurer's notices, county printing, or any other county expenditures.

History: G.S. 1868, ch. 25, § 36; L. 1872, ch. 108, § 1; March 21; R.S. 1923, 19-229.



19-230 Plat and record of new or altered township.

19-230. Plat and record of new or altered township. Whenever any board of commissioners shall organize a new township or alter the boundaries of any township in their county, they shall cause a plat and record thereof to be made by the clerk, specifying the name and boundaries of such township; which plat and record shall be kept in the office of such clerk, and a copy thereof, under the seal of said board, shall be made by said clerk, and filed with the proper officer of said township.

History: G.S. 1868, ch. 25, § 37; Oct. 31; R.S. 1923, 19-230.



19-232 Unauthorized fees or costs; action to recover; penalty and attorney's fee.

19-232. Unauthorized fees or costs; action to recover; penalty and attorney's fee. All fees, costs or other allowances, or any fees obtained from or allowed against any county, when the same are not authorized by law, and not refunded on demand, may be recovered back in a civil action, in the name of the proper county, in any court of competent jurisdiction; and on the rendering of the judgment in any such case, the court rendering the same shall add one hundred percent (100%) to the same, to go to the county, and also a fee of twenty-five dollars ($25) if in the district court, to go to the county attorney or other person prosecuting the same.

History: G.S. 1868, ch. 25, § 39; R.S. 1923, 19-232; L. 1973, ch. 134, § 4; July 1, 1974.



19-233 Violation of law by commissioner; penalty; bond of commissioner, approval, filing.

19-233. Violation of law by commissioner; penalty; bond of commissioner, approval, filing. That every person who is either elected or appointed to the office of county commissioner of any county in the state of Kansas, who shall willfully violate any provision of law, or fail to perform any duty required of him by law, shall be adjudged guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than fifty (50) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail not less than thirty (30) days nor more than one (1) year, or by both such fine and imprisonment; and shall, before entering upon the duties of his office, execute to the state of Kansas a good and sufficient corporate surety bond, issued by a company authorized to do business in Kansas, in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of the duties of his office. Said bond shall be approved by the register of deeds of such county, and filed in his office.

History: L. 1875, ch. 40, § 1; L. 1876, ch. 65, § 1; R.S. 1923, 19-233; L. 1963, ch. 155, § 1; June 30.



19-236 Emergency expenses; no-fund warrants; tax levies; limitations.

19-236. Emergency expenses; no-fund warrants; tax levies; limitations. That in addition to the powers already given by law, the board of county commissioners of each county shall have power at any meeting, in case of great loss or damage to life or property, to assist in burying the dead, caring for the wounded, rendering temporary aid to the distressed, preventing disease and pestilence, and cleaning up debris, and to issue no-fund warrants of the county therefor not exceeding 1% of the taxable property of the county, and to levy a tax at the first tax levying period thereafter to pay such warrants. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and shall be issued without the approval of the state board of tax appeals.

History: L. 1903, ch. 43, § 1 (Special Session); R.S. 1923, 19-236; L. 1963, ch. 157, § 1; L. 1999, ch. 154, § 33; L. 2008, ch. 109, § 39; L. 2014, ch. 141, § 33; July 1.



19-236a Civil defense in certain counties; tax levy, use of proceeds.

19-236a. Civil defense in certain counties; tax levy, use of proceeds. The board of county commissioners of any county having a population of more than two hundred fifty thousand (250,000) is hereby authorized and empowered to levy an annual tax on all the taxable tangible property in such county for the purpose of providing funds to be used for civil defense purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1955, ch. 436, § 1; L. 1970, ch. 100, § 6; L. 1975, ch. 162, § 6; L. 1979, ch. 52, § 80; July 1.



19-241 County charges and expenses; tax levy, use of proceeds.

19-241. County charges and expenses; tax levy, use of proceeds. It shall be the duty of the board of county commissioners of each county in this state to levy in each year, in addition to the taxes for other purposes, a county tax sufficient to defray all county charges and expenses incurred during such year and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1862, ch. 157, § 1; G.S. 1868, ch. 25, p. 295, § 1; R.S. 1923, 19-241; L. 1943, ch. 134, § 1; L. 1979, ch. 52, § 81; July 1.



19-242 Unlawful allowances; issuance of warrants or warrant checks for more than allowed.

19-242. Unlawful allowances; issuance of warrants or warrant checks for more than allowed. It shall be unlawful for any board of county commissioners to allow any greater sum on any account, claim or demand against the county, than the amount actually due thereon, dollar for dollar, according to the legal or ordinary compensation or price for services rendered, salaries or fees of officers, or materials furnished, or to issue county warrants or warrant checks upon such accounts, claims or demands, when allowed for more than the actual amount so allowed, dollar for dollar.

History: L. 1862, ch. 157, § 2; G.S. 1868, ch. 25, p. 295, § 2; R.S. 1923, 19-242; L. 1951, ch. 144, § 4; L. 1968, ch. 375,§ 14; July 1.



19-243 Violation of 19-241, 19-242 or failure to perform duties; penalty.

19-243. Violation of 19-241, 19-242 or failure to perform duties; penalty. Any board of county commissioners, or any county commissioner, or county clerk, who shall violate any of the provisions of this act, or neglect or refuse to perform any duty herein imposed, shall be deemed guilty of a misdemeanor, and upon conviction thereof in a court of competent jurisdiction shall be subject to a fine of not less than ten dollars nor more than ten thousand dollars, and shall, moreover, be removed from office.

History: L. 1862, ch. 157, § 3; G.S. 1868, ch. 25, p. 296, § 3; R.S. 1923, 19-243.



19-247 Duties of county counselor.

19-247. Duties of county counselor. The county counselor shall: (a) When requested by the board of county commissioners or when necessary, attend the meetings of such board;

(b) give advice upon all legal questions that arise and assist the board on all legal matters referred to the county counselor;

(c) commence, prosecute or defend, as the case requires, all civil suits or actions in which the county is interested and represent the county generally in matters of civil law;

(d) draw all contracts and other papers required by the board of county commissioners and furnish to the board, when requested by it, opinions in writing upon legal matters pending before the board;

(e) if applicable, perform the duties provided by K.S.A. 19-716, and amendments thereto; and

(f) perform all the duties in civil matters that have previously been required by law of the county attorney of the county.

History: L. 1917, ch. 128, § 2; L. 1923, ch. 112, § 2; R.S. 1923, 19-247; L. 1947, ch. 189, § 1; L. 1955, ch. 145, § 1; L. 1968, ch. 398, § 2; L. 1972, ch. 71, § 8; L. 1984, ch. 99, § 1; July 1.



19-248 Effect of act on office of county attorney.

19-248. Effect of act on office of county attorney. Upon and after the appointment of such county counselor, the county attorney of such counties shall not be required to represent said counties in any civil actions or business, excepting, however, tax foreclosure suits in counties having more than two hundred fifty thousand (250,000) but less than three hundred thousand (300,000) inhabitants, but nothing herein contained shall be construed to limit, qualify or in any manner affect the duties of said county attorney in any criminal actions or business, and said county attorneys shall continue to discharge such duties in all criminal matters as they are now required by law to do: Provided, That the county attorney shall not be required to represent the county in tax foreclosure suits if a resolution is adopted by the board of county commissioners directing the county counselor to represent said counties in such suits.

History: L. 1917, ch. 128, § 3; L. 1923, ch. 112, § 3; R.S. 1923, 19-248; L. 1947, ch. 189, § 2; L. 1955, ch. 145, § 2; L. 1968, ch. 398, § 3; July 1.



19-250 Reproduction and preservation of public records, other than court records; minimum standards.

19-250. Reproduction and preservation of public records, other than court records; minimum standards. The board of county commissioners of any county in the state may, by resolution, provide for and authorize any officer of the county to photograph, microphotograph or otherwise reproduce or to have photographed, microphotographed or otherwise reproduced any of the records, papers or documents which are by law placed in the custody and control of such officer, except court records, and to acquire necessary facilities and equipment, and to acquire, maintain and use all such appropriate containers, files and other methods as shall be necessary to accommodate and preserve the photographs, microphotographs, films or as otherwise reproduced. Such photographing, microphotographing, filming or otherwise reproducing may be so authorized for the reproducing of lists and records in the usual day by day official activities of any such officer, where to do so will greatly promote efficiency in the office, or as a method of preserving old or worn records, papers or documents. The photographic film and prints or reproductions therefrom shall comply with federal standard No. 125a, dated April 24, 1958, or the latest revision thereof, issued pursuant to the federal property and administrative services act of 1949, and any amendments thereto, and the device used to reproduce such records for any type of storage shall be one which accurately reproduces the original thereof in all details. The county may use reproduction methods which include the digital storage and retrieval of official county records.

History: L. 1953, ch. 160, § 1; L. 1972, ch. 41, § 2; L. 1977, ch. 104, § 5; L. 1998, ch. 112, § 1; July 1.



19-251 Same; equipment and facilities; operation.

19-251. Same; equipment and facilities; operation. Any such county may purchase, lease or acquire the equipment and facilities necessary to carry out the purposes and intent of this act and by contract and agreement arrange for the use thereof, and may employ such parties as are necessary to operate said equipment and facilities.

History: L. 1953, ch. 160, § 2; June 30.



19-252 Same; deemed original record; evidence; transcript.

19-252. Same; deemed original record; evidence; transcript. Photographs, microphotographs or reproductions shall be deemed to be an original record for all purposes, and may be used as evidence in all courts or administrative agencies. A transcript, exemplification or certified copy thereof, for all purposes recited herein, shall be deemed to be a transcript, exemplification or certified copy of the original.

History: L. 1953, ch. 160, § 3; L. 1998, ch. 112, § 2; July 1.



19-260a Appointment of purchasing officer in Johnson and Sedgwick counties; compensation, clerk hire, expenses; bond.

19-260a. Appointment of purchasing officer in Johnson and Sedgwick counties; compensation, clerk hire, expenses; bond. The board of county commissioners of Johnson and Sedgwick counties shall appoint a qualified person who shall be known as the county purchasing officer, and who shall hold office at the pleasure of the board. The board of county commissioners shall fix the compensation of the county purchasing officer and make allowances for clerk hire and the expenses of conducting the office of said purchasing officer. A surety bond issued by an insurance company authorized to do business in this state in a sum determined to be necessary and proper by the board of county commissioners shall be furnished as required by K.S.A. 19-4202 and 19-4203, and amendments thereto, to cover the purchasing officer, conditioned that such officer will honestly and faithfully perform the duties of the office, and that all supplies and equipment purchased and agreements entered into for said county shall be purchased at the lowest and best price obtainable. Such bond shall be approved by the board of county commissioners. The cost of such bond shall be paid by the county from the county general fund.

History: L. 1971, ch. 84, § 1; L. 1987, ch. 98, § 1; April 9.



19-260b Same; duties; supplies and equipment; contracts; report; requisition for purchases; small purchases; bids.

19-260b. Same; duties; supplies and equipment; contracts; report; requisition for purchases; small purchases; bids. The county purchasing officer, by and in conjunction with the board of county commissioners, shall purchase all supplies and equipment and approve all contracts, service and supply agreements and all other transactions that necessitate expenditure of county funds for the county and for each and every office and department thereof, shall keep a true and accurate account of all purchases so made, and shall make a report upon request by the board of county commissioners to the board of all purchases made and entered into and the office or department for which made. Each and every officeholder and department head and each and every employee thereof in the county and the judge or judges of the district court in the county shall be required to make requisition for all purchases of supplies and equipment contracts, service and supply agreements and other transactions that necessitate the expenditure of county funds pertaining to their respective offices and departments through the office of the county purchasing officer in the form and manner prescribed by the board of county commissioners in conjunction with the county purchasing officer, except that the board of county commissioners may authorize such officeholders, department heads or employees to make emergency purchases or small purchases of less than $2,000 on the open market. The county purchasing officer shall purchase all supplies and equipment and negotiate all contracts, service and supply agreements and other transactions that necessitate the expenditure of any county funds in the amount of $2,000 or more on the basis of competitive bids, except that competitive bids need not be required for contractual services where no competition exists. Bids shall be based on at least three competitive bids when reasonably possible. All such contracts and purchases made under the provisions of this act, for which competitive bids are required, shall be awarded to the lowest responsible bidder, taking into consideration conformity with the specifications, terms of delivery, and other conditions imposed in the call for bids. The county purchasing officer shall have the power to decide as to the lowest responsible bidder for such purchases, and the county purchasing officer may reject any or all bids.

The county purchasing officer is hereby authorized to maintain a stock room and stationery supply store of expendable items for immediate requisition as needed.

History: L. 1971, ch. 84, § 2; L. 1987, ch. 98, § 2; April 9.



19-264 Counties over 150,000; petty cash funds, limitation; uses.

19-264. Counties over 150,000; petty cash funds, limitation; uses. The board of county commissioners of any county having a population of more than one hundred fifty thousand (150,000) may by resolution adopted by such board, authorize the establishment and maintenance of a petty cash fund in any county office in an amount not to exceed two hundred dollars ($200) at any one time. The board shall provide written instructions specifying the purposes and conditions for which the petty cash fund can be used. When the fund is authorized hereunder a county warrant shall be issued to establish the petty cash fund.

History: L. 1970, ch. 101, § 1; July 1.



19-265 Same; expenditure limitations; fund for redemption of unsold fish and game licenses.

19-265. Same; expenditure limitations; fund for redemption of unsold fish and game licenses. Petty cash funds hereby authorized may be used to provide for payment of any authorized expenditure of not more than twenty-five dollars ($25). No petty cash fund may be used to pay regular employees or current accounts which are payable monthly. No money shall be advanced from any petty cash fund except in accordance with written instructions issued by the board of county commissioners: Provided, That a resolution may authorize the county clerk to establish a petty cash fund in an amount of not to exceed five hundred dollars ($500) to be used to redeem unsold fish and game licenses returned by authorized dealers. The county clerk may replenish the fund as it becomes necessary from receipts from the sales of fish and game licenses.

History: L. 1970, ch. 101, § 2; July 1.



19-266 Same; monthly statement of payments from fund to county clerk; restoration.

19-266. Same; monthly statement of payments from fund to county clerk; restoration. At the close of each month, or more frequently if necessary, there shall be filed with the county clerk an itemized and detailed reconciliation and statement of payments made out of any petty cash fund authorized under this act. Such detailed statement shall be supported by itemized receipts for each expenditure. Upon receiving any such statement, the county clerk shall draw his warrant against the fund from which payments would have been paid if the same had not been paid out of such petty cash fund, to restore such petty cash fund to its original amount.

History: L. 1970, ch. 101, § 3; July 1.



19-267 Same; maintenance in cash; number of funds authorized; instructions, reconciling entries; withdrawal of authority.

19-267. Same; maintenance in cash; number of funds authorized; instructions, reconciling entries; withdrawal of authority. Petty cash funds authorized under this act may be maintained in cash and shall not be required to be maintained in a bank. The board of county commissioners may authorize as many petty cash funds in any county office as it deems appropriate upon application therefor. The board of county commissioners may from time to time issue instructions relating to the operation of petty cash funds and accounting for expenditures therefrom. The board of county commissioners may authorize a reconciling entry of not to exceed twenty-five dollars ($25) in any reconciliation statement. The board of county commissioners may withdraw authority to maintain any petty cash fund which it has theretofore authorized, and upon withdrawal of such authority, such petty cash fund shall immediately be terminated and shall not be reopened except upon subsequent authorization by the board of county commissioners.

History: L. 1970, ch. 101, § 4; July 1.



19-268 Pay periods for county employees.

19-268. Pay periods for county employees. The board of county commissioners of each county having a population of not less than one hundred fifty thousand (150,000) are hereby authorized to fix, by resolution, the pay periods of all county employees.

History: L. 1970, ch. 102, § 1; July 1.



19-269 Powers of board of commissioners; travel policy; advancement of expenses.

19-269. Powers of board of commissioners; travel policy; advancement of expenses. The board of county commissioners of any county may adopt a travel policy and may advance expected transportation and board expenses to the county sheriff while serving under requisition made by the governor.

History: L. 1983, ch. 128, § 2; July 1.



19-270 Special benefit districts; creation or enlargement; approval of board of county commissioners, required.

19-270. Special benefit districts; creation or enlargement; approval of board of county commissioners, required. (a) (1) A special benefit district shall include any:

(A) Sewer district;

(B) water district, rural water district and water supply district;

(C) fire district;

(D) improvement district;

(E) industrial district; and

(F) drainage district.

(2) The fringe area of a city means the area of unincorporated territory lying outside of but within three miles of the nearest point on the city limits of a city which has adopted subdivision regulations under K.S.A. 12-749, and amendments thereto.

(b) No special benefit district shall be created, within the fringe area of any city unless approved by at least a 3/4 majority vote of the board of county commissioners of the county in which the city is located. The boundaries of any such district shall not be extended within the fringe area of the city unless approved by at least a 3/4 majority vote of the board of county commissioners of the county in which the city is located. If the boundaries of the district cross county lines and if the district to be created or the boundaries to be extended would be located within the fringe area of a city, the board of county commissioners of each county in which such a city is located shall be required to approve the creation of the district within the fringe area of the city or the extension of the boundaries of the district within the fringe area of the city by at least a 3/4 majority vote of the board. If a hearing is not already required to be held prior to the creation or expansion within the fringe area of a city of a special benefit district, the board of county commissioners shall call and hold a hearing on the proposed action. Notice of the hearing shall be published once in the official county newspaper. The notice shall be published at least seven days prior to the date of the hearing.

At the hearing, the board shall receive testimony from the city, township, county or regional planning commission having jurisdiction over any of the affected land area. Such testimony shall address any incompatibilities between the creation or expansion of the district within such fringe area and any adopted land use or comprehensive plans. The governing body of the city may present testimony of any proposed annexation of the affected land area. Any interested person may present testimony before the board. As a guide in determining the advisability of authorizing the creation or change in boundaries of a special benefit district within the fringe area of a city, the board's considerations shall include, but not be limited to, any testimony offered at the public hearing concerning: (1) The size and population of such city; (2) the city's growth in population, business and industry during the past 10 years; (3) the extension of its boundaries during the past 10 years; (4) the probability of its growth toward the territory during the ensuing 10 years, taking into consideration natural barriers and other reasons which might influence growth toward the territory; (5) the willingness of the city to annex the territory and its ability to provide city services in case of annexation; and (6) the general effect upon the entire community, all of these and other considerations having to do with the overall orderly and economic development of the area and to prevent an unreasonable multiplicity of independent municipal and special district governments. The board shall approve or disapprove the creation or change in boundaries of the special benefit district within 30 days of the hearing. Any person or city aggrieved by the decision of the board of county commissioners may appeal from the decision of the board within 30 days following the rendering of the decision to the district court of the county in which the affected area is located. The appeal shall be taken in the manner provided by K.S.A. 19-223, and amendments thereto. Any city so appealing shall not be required to execute the bond prescribed therein.

History: L. 1986, ch. 70, § 1; L. 1995, ch. 57, § 1; L. 1997, ch. 143, § 1; May 8.






Article 3 COUNTY CLERK

19-301 County clerk; election, term, bond.

19-301. County clerk; election, term, bond. Beginning with the general election in 1976, a county clerk shall be elected in each county, for a term of four (4) years. Such county clerk shall, before entering upon the duties of the office, execute and file with the county treasurer a good and sufficient corporate surety bond, conditioned on the faithful performance of the duties of the office. Such bond shall be issued by a company authorized to do business in Kansas, in an amount to be fixed by the county treasurer of not less than ten thousand dollars ($10,000).

History: G.S. 1868, ch. 25, § 40; R.S. 1923, 19-301; L. 1965, ch. 160, § 1; L. 1976, ch. 123, § 1; April 30.



19-302 Deputies and assistants; duties; bond; acting as county treasurer prohibited; meetings and seminars; budget; limitation on personnel policies and practices.

19-302. Deputies and assistants; duties; bond; acting as county treasurer prohibited; meetings and seminars; budget; limitation on personnel policies and practices. (a) The county clerk shall appoint a deputy county clerk and file a written statement of the appointment in the clerk's office. In the absence or disability of the county clerk or if a vacancy in the office occurs, the deputy county clerk shall perform all the duties of the county clerk during the clerk's absence or until the vacancy is filled. In addition to the deputy, the county clerk also may appoint, promote, demote and dismiss additional deputies and any assistants necessary to carry out the duties of the office. The county clerk shall supervise all assistants in the performance of their duties. The county clerk's surety shall be responsible under the clerk's official bond for the acts of the deputies and any assistants. The county or deputy county clerk shall in no case act as a county treasurer or as the treasurer's deputy. Within the limitations of the budget for the financing of the operation of the clerk's office as approved by the board of county commissioners, the county clerk may attend and may require the deputies and any assistants to attend any meetings or seminars which the clerk determines will be beneficial to the operation of the clerk's office.

(b) The county clerk shall submit a budget for the financing of the operation of the clerk's office to the board of county commissioners for their approval.

(c) Any personnel action taken by the county clerk under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the clerk's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 41; R.S. 1923, 19-302; L. 1983, ch. 91, § 2; July 1.



19-303 Vacancy in office of county clerk, how filled.

19-303. Vacancy in office of county clerk, how filled. If a vacancy in the office of county clerk should occur by death, resignation, or otherwise, the vacancy shall be filled by appointment of a qualified elector of the county in the manner herein provided. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county clerk for a regular term. Appointments hereunder shall be made in the manner provided by law for filling vacancies in the office of member of the house of representatives.

History: G.S. 1868, ch. 25, § 42; R.S. 1923, 19-303; L. 1963, ch. 160, § 1; L. 1973, ch. 102, § 2; L. 1986, ch. 100, § 1; July 1.



19-304 Duties of county clerk.

19-304. Duties of county clerk. The county clerk shall:

(a) Keep the clerk's office at the county seat;

(b) attend the sessions of the board of county commissioners, either in person or by deputy;

(c) keep the seals, records and papers of the board of commissioners;

(d) sign the records of the proceedings of the board of commissioners, and attest the same with the seal of the county; and

(e) have the general powers of a notary public in the performance of all notarial acts.

History: G.S. 1868, ch. 25, § 43; R.S. 1923, § 19-304; L. 1998, ch. 81, § 1; July 1.



19-305 Records and accounts.

19-305. Records and accounts. It shall be the general duty of the county clerk: First, to record, in a book to be provided for that purpose, all proceedings of the board;second, to make regular entries of their resolutions and decisions in all questions concerning the raising of money; third, to record the vote of each commissioner on any question submitted to the board, if required by any member; fourth, sign all orders issued by the board for the payment of money; fifth, to preserve and file all accounts acted upon by the board, with their action thereon; and he shall perform such special duties as are required of him by law.

History: G.S. 1868, ch. 25, § 44; Oct. 31; R.S. 1923, 19-305.



19-306 Claims allowed, record; fees for certified copies of any record.

19-306. Claims allowed, record; fees for certified copies of any record. It shall be the duty of such clerk to designate, upon every account which shall be audited and allowed by the board, the amount so allowed. Such clerk shall also deliver to any person who may demand it, a certified copy of any record in such clerk's office, or any account on file therein, on receiving from such person a fee in accordance with a schedule of fees established pursuant to subsection (c) of K.S.A. 45-219, and amendments thereto.

History: G.S. 1868, ch. 25, § 45; R.S. 1923, 19-306; L. 1987, ch. 99, § 1; July 1.



19-308 Limitation on accounts against county.

19-308. Limitation on accounts against county. No account against the county shall be allowed unless presented within two years after the same accrued: Provided, That if any person having a claim against the county be, at the time the same accrues, under any legal disability, every such person shall be entitled to present the same within one year after such disability shall be removed.

History: G.S. 1868, ch. 25, § 47; Oct. 31; R.S. 1923, 19-308.



19-309 Certification of names and boundaries of townships.

19-309. Certification of names and boundaries of townships. The clerk of each county shall, as often as a new township shall be organized in his county, or the boundaries of any township therein shall be altered, and immediately thereafter, make out and transmit to the secretary of state a certified statement of the names and boundaries of the township so organized, and of the boundaries of any township the boundaries of which shall have been altered.

History: G.S. 1868, ch. 25, § 48; Oct. 31; R.S. 1923, 19-309.



19-310 Road record; prima facie evidence.

19-310. Road record; prima facie evidence. It shall be the duty of the county clerk to record in a proper book, to be called the "road record," a record of all proceedings in regard to laying out and establishing roads in the county, which said record shall include the report of the commissioners and surveyor locating such roads, and maps thereof; and such records, or duly certified copies thereof, are hereby declared prima facie evidence of the statements therein contained, in the courts of this state.

History: G.S. 1868, ch. 25, § 49; Oct. 31; R.S. 1923, 19-310.



19-311 Record of receipts, expenditures and accounts.

19-311. Record of receipts, expenditures and accounts. The county clerk of each county of this state shall keep a book in which he shall keep the receipts and expenditures of his county, and all accounts of his county with the different county, township, district, and other officers.

History: G.S. 1868, ch. 25, § 50; Oct. 31; R.S. 1923, 19-311.



19-312 Account with county treasurer; charges and credits.

19-312. Account with county treasurer; charges and credits. The county clerk, in keeping the accounts of his county with the county treasurer, shall charge the county treasurer as follows: With the amount of taxes levied and assessed by the state and county, and each city, town, village, township, school district, or any other special tax levied for any purpose in his county, in each year, and the same shall be kept in separate accounts; with the amounts of any sinking funds, in separate accounts; with the amount of money, and with the amount of state, county, township, school, road and city warrants or orders, or other evidences of indebtedness which the county treasurer may be authorized by law to receive from his predecessor in office; with the amount of the taxes on each tax roll, made out and delivered to him during his term of office; with the amount of the additional assessments made after the tax roll is made out and delivered to the county treasurer; with the amount of the ten percent penalty added to the taxes after the tenth day of January of each year; with the amount paid by the county for advertising land and town lots for sale for delinquent taxes; with the amounts received on assignments of land and town lots sold to the county for delinquent taxes; with the amount of redemption money on land and town lots sold to the county for delinquent taxes, when the same are redeemed; with the amount of the state school fund received from the state treasurer; with the amount received from the sale of property belonging to the county; with the amount received from the sale of estrays; with the amount received as exemption from military duty in the state militia; with the amount received as fines and forfeitures; with the amount of receipts which the county treasurer gives for the overplus of county orders received, as required by law; with the amount received for dramshop, tavern, grocery or other license. And, upon presentation of proper vouchers, shall credit him as follows:

With the amount of all county, city, town, village, township, school-district or other tax, which has been paid over to the proper authority and receipted therefor; with the amount of county orders received by the county treasurer and returned to the county board and canceled; with the amount paid to the state treasurer and to township trustees, school-district treasurers, city treasurers, or other officers entitled by law to receive the same; with the amount of delinquent taxes and the ten percent penalty thereon, on lands and town lots bid off for the county, together with the cost of advertising the same for sale, which said taxes have been transferred from the tax roll to the book of tax sales; with the amount of double and erroneous assessments of property, except the assessments on lands and town lots which have been sold or entered on the book of tax sales for delinquent taxes; with the amount of percentage fees allowed by law to the county treasurer for collecting taxes; with the amount of money and the amount of warrants, or orders, or other evidences of indebtedness which the county treasurer is allowed by law to receive for taxes, which he pays over to his successor in office; with the amount of the taxes uncollected on the tax roll delivered over to his successor in office.

History: G.S. 1868, ch. 25, § 51; Oct. 31; R.S. 1923, 19-312.



19-313 Separate statement of different funds.

19-313. Separate statement of different funds. The county clerk, in making the above charges, credits and entries, shall state each different fund and each item of each different fund separately.

History: G.S. 1868, ch. 25, § 52; Oct. 31; R.S. 1923, 19-313.



19-315 Apportionment of special assessments when property outside cities subdivided.

19-315. Apportionment of special assessments when property outside cities subdivided. Whenever any lot or tract of land in any county, located outside of the limits of an incorporated city, upon which a special assessment has been levied for any special improvement, shall, subsequent to such levy or the initiation of said improvement, and prior to the final payment of such levy, be subdivided, it shall be the duty of the county clerk of the county in which such lot or tract of land is located to apportion such assessment to the several pieces of land into which such lot or tract has been subdivided, so that each such piece of land shall be subject to its proper proportion of such assessment, on the basis originally made.

History: L. 1915, ch. 114, § 1; R.S. 1923, 19-315; L. 1963, ch. 161, § 1; June 30.



19-318 Orders upon treasurer for money collected; credit to treasurer for orders paid.

19-318. Orders upon treasurer for money collected; credit to treasurer for orders paid. It shall be the duty of the county clerk to draw orders on the county treasurer of the proper county from time to time, for any money that may have been collected for or that may be due to any city, town, township, school district or other municipal organization in his county, in favor of the proper person or organization, and shall keep a record of the date and amount of all such orders, and the name of the person to whom given; and in a settlement with the county treasurer, he shall give him credit for all such orders that have been paid by such treasurer and filed in his office.

History: G.S. 1868, ch. 25, § 57; Oct. 31; R.S. 1923, 19-318.



19-320 Unclaimed warrants; cancellation.

19-320. Unclaimed warrants; cancellation. Whenever any county warrant, issued to any person, remain in the office of the county clerk unclaimed for a period of three years from the date thereof, such warrant shall be returned by him to the board of county commissioners and canceled.

History: G.S. 1868, ch. 25, § 59; Oct. 31; R.S. 1923, 19-320.



19-321 Oaths, affirmations and acknowledgments.

19-321. Oaths, affirmations and acknowledgments. The county clerk shall have authority to administer oaths and affirmations in all cases in which an oath or affirmation may be required, and may take acknowledgments of deeds, mortgages, and other instruments of writing in this state, and attest the same with the county seal.

History: G.S. 1868, ch. 25, § 60; Oct. 31; R.S. 1923, 19-321.



19-323 Biennial list of county officers, their signatures and imprint of seals to secretary of state; vacancies; penalty for failure.

19-323. Biennial list of county officers, their signatures and imprint of seals to secretary of state; vacancies; penalty for failure. The county clerks of the several counties of this state shall biennially, on the fourth Monday of January, prepare and file in the office of the secretary of state a list of the officers of their respective counties elected at the next preceding general election, which list shall contain the genuine signatures of all county officers and an imprint of the official seal of such as are by law required to keep them; and the county clerk shall certify under the seal of his office that such signatures and the imprint of such seals are the genuine signatures and seals of the respective officers, and that they were attached in his presence: Provided, That in case of any vacancy in any county office, the county clerk shall immediately transmit to the secretary of state the genuine signature of the person elected or appointed to fill such vacancy: And provided further, That any county clerk failing or refusing to comply with the provisions of this act shall be deemed guilty of a misdemeanor, and punished by a fine of not less than ten dollars ($10) nor more than fifty dollars ($50).

History: L. 1885, ch. 108, § 1; R.S. 1923, 19-323; L. 1961, ch. 129, § 1; June 30.



19-324 Blanks for such lists.

19-324. Blanks for such lists. It shall be the duty of the secretary of state to prepare and forward to the county clerks the blanks necessary to carry out the provisions of K.S.A. 19-323.

History: L. 1885, ch. 108, § 2; March 7; R.S. 1923, 19-324.






Article 3a COUNTY PUBLIC ADMINISTRATOR

19-3a01 Administrator of Wyandotte county; elected.

19-3a01. Administrator of Wyandotte county; elected. At the general election to be held in November, 1984, and every four years thereafter, there shall be elected in Wyandotte county a public administrator in and for such county, whose term of office shall be four years, commencing on the second Monday in January next after such person's election, and who shall hold office until a successor is elected and qualified. The public administrator's powers and duties shall be as hereinafter provided. Before the commencement of such person's term of office such person shall take and subscribe and file in the office of the county clerk of such county an oath to well and faithfully discharge the duties of such office.

History: L. 1982, ch. 113, § 1; July 1.



19-3a02 County administrator; procedure to establish office.

19-3a02. County administrator; procedure to establish office. (a) The board of county commissioners of any county may adopt a resolution establishing the office of county administrator.

(b) The board of county commissioners of any county may adopt a resolution submitting to the voters of the county whether the county should adopt a resolution establishing the office of county administrator. Such resolution to establish the office of county administrator shall not be effective until the question has been submitted to and approved by a majority of the voters of the county voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

(c) Upon presentation of a petition requesting the establishment of the office of county administrator signed by at least 5% of the qualified electors of the county, the board of county commissioners shall adopt a resolution establishing such office. Such resolution shall not be effective until the question has been submitted to and approved by a majority of the voters of the county voting at an election thereon. Such election shall be called and held in the manner provided by the general bond law.

History: L. 1996, ch. 68, § 3; L. 1997, ch. 124, § 15; July 1.



19-3a03 Same; appointment.

19-3a03. Same; appointment. (a) Within six months following the effective date of the resolution, or the date of the election at which the resolution was approved, as required by K.S.A. 19-3a02, the board of county commissioners shall appoint a county administrator.

(b) The compensation of the county administrator shall be determined by the board of county commissioners.

(c) The county administrator may be removed by a majority vote of the board of county commissioners.

History: L. 1996, ch. 68, § 4; Apr. 4.



19-3a04 Same; powers and duties.

19-3a04. Same; powers and duties. The county administrator shall be the chief administrative officer of the county. Unless otherwise provided by the board of county commissioners, the county administrator shall carry out the following duties and responsibilities within the limits of and in conformance with the requirements of federal, state and county laws and policies:

(a) Attend all meetings of the board of county commissioners, and present proposed policies, programs and plans aimed at addressing overall county needs for review, revision and approval by the board;

(b) present an annual recommended operating budget, capital improvements program and long-range strategic plan for all county operations for review, revision and adoption by the board of county commissioners;

(c) identify and recommend individuals to the board of county commissioners for appointment to boards and commissions;

(d) recommend individuals to the board of county commissioners for appointment to offices for which the board is the appointing authority by law. Evaluate and recommend the compensation, suspension or dismissal of all such appointed administrative officers;

(e) coordinate and supervise the administrative operations of the departments of all officials appointed by the board of county commissioners. All officers and employees therein shall be administratively responsible to the county administrator;

(f) in conjunction with the board of county commissioners, prepare the meeting agenda of the board;

(g) coordinate the administrative services of county departments and agencies, offices of elected officials, advisory and governing boards appointed by the board of county commissioners. Provide technical assistance to such departments, offices, agencies and boards as needed;

(h) coordinate county programs and operations with other local governmental units, federal and state governments and other governmental and nongovernmental entities;

(i) supervise, evaluate and recommend the compensation and discipline of personnel of the board of county commissioners;

(j) execute contracts and other documents as approved by the board of county commissioners;

(k) approve the appointment, compensation, discipline and change in status of personnel in the departments of all officials appointed by the board of county commissioners. All employees affected by such decisions shall continue to have access to all appellate and other rights granted them by county personnel policies;

(l) monitor and provide regular reports to the board of county commissioners concerning adherence by county departments to the personnel, purchasing, budget, accounting and other administrative policies of the board; and

(m) perform such other duties as shall be lawfully delegated by the board of county commissioners.

History: L. 1996, ch. 68, § 5; Apr. 4.






Article 4 COUNTY APPRAISER

19-425 County or district appraisers; powers and duties; assessor construed to mean appraiser; deputy appraisers and specialized help; office space.

19-425. County or district appraisers; powers and duties; assessor construed to mean appraiser; deputy appraisers and specialized help; office space. The county or district appraiser appointed under the provisions of this act shall have all the powers and duties vested in and imposed upon county assessors by law except as otherwise provided herein. From and after the effective date of this act any reference in the Kansas Statutes Annotated or amendments thereto to the "assessor" or "county assessor" or words of similar import shall be construed as referring to the "county appraiser" or "district appraiser." He shall appoint deputy appraisers and fix their salaries with the consent and approval of the board of county commissioners or district board. Each deputy appraiser, before entering upon the duties of his office, shall take and subscribe to an oath in like manner as that provided for the county or district appraiser. With the consent and approval of the board of county commissioners or district board, he may appoint such specialized help as he may need to properly assess specific properties and may pay them such compensation as the board of county commissioners or district board shall provide. The board of county commissioners or district board shall furnish him necessary office space and such clerical help as may be needed to carry out the duties of his office.

History: L. 1968, ch. 206, § 5; L. 1974, ch. 112, § 8; June 1, 1976.



19-426 Same; transfer of powers, property and records of office; no assessor elected after June 1, 1976.

19-426. Same; transfer of powers, property and records of office; no assessor elected after June 1, 1976. Upon the appointment and qualification of the county or district appraiser under the provisions of this act, the county clerk of the county as ex officio county assessor or the county assessor appointed or elected under the authority of any other statute of this state shall thereupon be divested of his powers and duties relating to assessment and he shall turn over and deliver to the county or district appraiser appointed under this act, all books, maps, assessment rolls, and other records in his possession relating to the listing, assessment and classification of property. No person shall be elected to the office of county assessor or become ex officio county assessor in any county from and after the effective date of this act.

History: L. 1968, ch. 206, § 6; L. 1974, ch. 112, § 9; June 1, 1976.



19-428 Appraisal districts; appraisers, appointment and compensation; dissolution of district; agreements governing district; meetings of board.

19-428. Appraisal districts; appraisers, appointment and compensation; dissolution of district; agreements governing district; meetings of board. The board of county commissioners of any county is authorized to unite with the board of another county or counties to form an appraisal district and employ an appraiser for such district. The boards of county commissioners shall fix the salary to be paid the district appraiser and the portion thereof which each county shall pay, the conditions of his employment, and the terms for dissolution of the district, by joint resolution published in the official county newspaper of each county. In the absence of specific agreement in such joint resolution on any matters the respective county boards entering into such agreement shall act jointly as a district board in such matters and shall be governed by the provisions of this act relating to county appraisers appointed for one county. All meetings of district boards shall be held at the county seat of the county within the district having the greatest population.

History: L. 1968, ch. 206, § 8; L. 1974, ch. 112, § 10; June 1, 1976.



19-430 County appraiser; appointment, term and qualifications; vacancies.

19-430. County appraiser; appointment, term and qualifications; vacancies. (a) On July 1, 1993, and on July 1 of each fourth year thereafter, the board of county commissioners or governing body of any unified government of each county shall by resolution appoint a county appraiser for such county who shall serve for a term of four years expiring on June 30 of the fourth year thereafter. No person shall be appointed or reappointed to or serve as county appraiser in any county under the provisions of this act unless such person shall have at least three years of mass appraisal experience and be qualified by the director of property valuation as an eligible Kansas appraiser under the provisions of this act. Whenever a vacancy shall occur in the office of county appraiser the board of county commissioners or governing body of any unified government shall appoint an eligible Kansas appraiser to fill such vacancy for the unexpired term. The person holding the office of county or district appraiser or performing the duties thereof on the effective date of this act shall continue to hold such office and perform such duties until a county appraiser is appointed under the provisions of this act. No person shall be appointed to the office of county or district appraiser or to fill a vacancy therein unless such person is currently: (1) A certified general real property appraiser pursuant to article 41 of chapter 58 of the Kansas Statutes Annotated, and amendments thereto; (2) a registered mass appraiser pursuant to rules and regulations adopted by the secretary of revenue; or (3) holding a valid residential evaluation specialist or certified assessment evaluation designation from the international association of assessing officers. Notwithstanding the foregoing provision, the board of county commissioners or governing body of any unified government may appoint an interim county appraiser, subject to the approval of the director of property valuation, for a period not to exceed six months to fill a vacancy in the office of county appraiser pending the appointment of an eligible county appraiser under the provisions of this act.

(b) The secretary of revenue shall adopt rules and regulations prior to October 1, 1997, necessary to establish qualifications for the designation of a registered mass appraiser.

History: L. 1974, ch. 112, § 1; L. 1990, ch. 90, § 1; L. 1992, ch. 282, § 1; L. 1994, ch. 241, § 2; L. 1997, ch. 126, § 33; L. 2012, ch. 52, § 1; L. 2014, ch. 81, § 1; July 1.



19-431 Same; suspension or termination of officer; hearing; determination and order by director of property valuation or state board of tax appeals; removal of officer and filling of vacancy.

19-431. Same; suspension or termination of officer; hearing; determination and order by director of property valuation or state board of tax appeals; removal of officer and filling of vacancy. (a) Whenever it shall be made to appear to the board of county commissioners of any county or the district board of an appraisal district by evidence satisfactory to such board that the appraiser of such county or district has failed or neglected to properly perform the duties of office, by reasons of incompetency or for any other cause, the board shall enter upon its journal an order suspending or terminating the county or district appraiser from office. Such order shall state the reasons for such suspension or termination, and upon the service of any such order upon the appraiser suspended or terminated such appraiser shall at once be divested of all power as county or district appraiser and shall immediately deliver to the person appointed to discharge the duties of the office of such appraiser, all books, records and papers pertaining to the office. The board of county commissioners or district board shall appoint a temporary appraiser to discharge the duties of the office until the suspension is removed or the vacancy filled, and the person so appointed shall take the oath of office required by law and thereupon such person shall be invested with all of the powers and duties of the office.

Within 15 days after service of an order of suspension or termination, the appraiser may request a hearing on the order before the director of property valuation. Upon receipt of a timely request, the director of property valuation shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the appraiser is a county appraiser, the hearing shall be held at the county seat of such county or if such appraiser is a district appraiser at the county seat of the county within the district having the greater population. At the hearing the director of property valuation shall make inquiry as to all facts connected with such suspension or termination, and if after such inquiry is made the director of property valuation shall determine that the appraiser suspended should be removed permanently and such appraiser's office declared vacated or should be terminated, then the director of property valuation shall render an order removing such appraiser. A copy of such order, duly certified and under the seal of the director of property valuation, shall be sent to the board of county commissioners or district board employing such appraiser who shall cause the same to be recorded in full upon the journal of the board. Immediately upon the service of such order by the director of property valuation such office of appraiser shall be vacant, and the board of county commissioners or district board shall appoint an eligible Kansas appraiser as appraiser to fill such vacancy, who shall qualify as provided by law in such cases. Should the person appointed be other than the person appointed to discharge the duties of the office temporarily, the person discharging the duties of the office temporarily shall immediately transfer to the person appointed to fill the vacancy all the books, records and files of the office.

(b) Whenever the director of property valuation shall on such director's own motion conclude, after inquiry, that the appraiser of any county or district has failed or neglected to discharge such appraiser's duties as required by law and that the interest of the public service will be promoted by the removal of such appraiser, the director of property valuation shall enter upon the record of proceeding in such director's office an order suspending or terminating such appraiser from office. Such order shall state the reason for such suspension or termination and from and after the date of service of such order upon such appraiser and the board of county commissioners or district board employing such appraiser, the person suspended or terminated shall be divested of all power as appraiser and shall immediately deliver to the person appointed to discharge the duties of the office of such appraiser, all books, records and papers pertaining to the office. Upon receipt of an order by the director of property valuation suspending or terminating the appraiser of the county or district, the board of county commissioners or district board shall appoint a temporary appraiser to discharge the duties of the office until the suspension is removed or the vacancy filled, and the person appointed shall take the oath of office required by law and thereupon such person shall be invested with all of the powers and duties of the office.

Within 15 days after service of an order of suspension or termination by the director of property valuation under this subsection, the appraiser may request a hearing on the order before the state board of tax appeals. Upon receipt of a timely request, the state board of tax appeals shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the appraiser is a county appraiser, the hearing shall be held at the county seat of such county or if such appraiser is a district appraiser such hearing shall be held at the county seat of the county within such district having the greatest population. At the hearing, the state board of tax appeals shall make inquiry as to all facts connected with such suspension or termination, and if after such inquiry is made the state board of tax appeals determines that the appraiser suspended should be removed permanently and such appraiser's office declared vacated or should be terminated, then the state board of tax appeals shall render an order removing such appraiser. A copy of such order, duly certified by the secretary under the seal of the board, shall be sent to the board of county commissioners or district board, who shall cause the same to be recorded in full upon the journal of the board. Immediately upon the service of such order by the state board of tax appeals such office of county appraiser shall be vacant, and the board of county commissioners or district board shall appoint an eligible Kansas appraiser as appraiser to fill such vacancy, who shall qualify as provided by law in such cases. Should the person appointed be other than the person appointed to discharge the duties of the office temporarily, the person discharging the duties of the office temporarily shall immediately transfer to the person appointed to fill the vacancy all the books, records and files of the office.

History: L. 1974, ch. 112, § 2; L. 1988, ch. 356, § 65; L. 1990, ch. 90, § 2; L. 2008, ch. 109, § 40; L. 2014, ch. 141, § 34; July 1.



19-432 Same; list of persons eligible for appointment, removal from list; qualifications; training courses; continuing education required to retain certified status.

19-432. Same; list of persons eligible for appointment, removal from list; qualifications; training courses; continuing education required to retain certified status. (a) The director of property valuation shall maintain a current list of persons eligible to be appointed to the office of appraiser. Periodic issuance of this list shall constitute the official list of eligible Kansas appraisers who are candidates for appointment. Inclusion on this list shall be made dependent upon successful completion of a written examination as adopted and administered by the director.

(b) The director of property valuation shall be required to conduct training courses annually for the purpose of training appraisal candidates. These courses shall be designed to prepare students to successfully complete the written examinations required for eligible Kansas appraiser status.

(c) Once certified, an eligible Kansas appraiser may retain that status only through successful completion of additional appraisal courses at intervals as determined by the director of property valuation. The director shall be required to conduct training courses annually for the purpose of providing the additional curriculum required for retention of Kansas appraiser status. The director may accept recognized appraisal courses as an alternative to courses conducted by the director's office to fulfill this requirement for the maintenance of eligible Kansas appraiser status.

(1) The director of property valuation may remove any person from the list of persons eligible to be appointed to the office of appraiser for any of the following acts or omissions:

(A) Failing to meet the minimum qualifications established by this section;

(B) a plea of guilty or nolo contendere to, or conviction of: (i) Any crime involving moral turpitude; or (ii) any felony charge; or

(C) entry of a final civil judgment against the person on grounds of fraud, misrepresentation or deceit in the making of any appraisal of real or personal property.

(2) Any person removed from the list of persons eligible to be appointed to the office of county appraiser under the provisions of this section shall immediately forfeit the office of county or district appraiser.

(3) An appeal may be taken to the state board of tax appeals from any final action of the director of property valuation under the provisions of this section pursuant to K.S.A. 74-2438, and amendments thereto.

(4) The director of property valuation may relist a person as an eligible county appraiser upon a showing of mitigating circumstances, restitution or expungement.

History: L. 1974, ch. 112, § 3; L. 1990, ch. 90, § 3; L. 2016, ch. 112, § 2; July 1.



19-433 Same; oath of office.

19-433. Same; oath of office. The county or district appraiser appointed under the provisions of this act shall take and subscribe to an oath as county officials.

History: L. 1974, ch. 112, § 4; June 1, 1976.



19-434 Same; salary.

19-434. Same; salary. The appraiser of each county or district appointed under the provisions of this act shall receive an annual salary in an amount which shall be fixed by resolution of the board of county commissioners of the county or district board of the district.

History: L. 1974, ch. 112, § 5; June 1, 1976.



19-435 Same; expense and travel allowances.

19-435. Same; expense and travel allowances. The board of county commissioners or district board shall allow any appraiser, deputy, or employee his actual and necessary travel and subsistence expense incurred in the performance of his duties and shall allow mileage to any such officer, deputy, or employee at the rate prescribed by law for each mile actually and necessarily traveled in a privately owned vehicle in the performance of his duties.

History: L. 1974, ch. 112, § 6; June 1, 1976.



19-436 Same; costs of complying with act; tax levy.

19-436. Same; costs of complying with act; tax levy. The board of county commissioners of each county shall each year determine the total cost to be incurred by the county in complying with the requirements of K.S.A. 19-425 et seq., and amendments thereto, and shall itemize and identify the same in the budget of the county.

History: L. 1974, ch. 112, § 7; L. 1979, ch. 52, § 83; L. 1983, ch. 126, § 1; L. 1990, ch. 66, § 23; May 31.






Article 5 COUNTY TREASURER

19-501 County treasurer; election, term, bond.

19-501. County treasurer; election, term, bond. Each county treasurer elected at the general election in 1976 shall serve until the second Tuesday in October of 1981 and until a successor is elected and qualified. At the general election in 1980, and every four (4) years thereafter, a county treasurer shall be elected in each county for a term of four (4) years, commencing on the second Tuesday in October following the election, and until a successor is elected and qualified. Such county treasurer shall, before entering upon the duties, of the office execute to the state of Kansas a corporate surety bond issued by a company authorized to do business in this state and approved by the board of county commissioners in an amount of not less than twenty-five thousand dollars ($25,000). Such bond, with the approval of the board endorsed thereon by the clerk, shall be filed in the office of the county clerk. In the event the board of commissioners shall not be in session in time for any county treasurer to present such bond for their approval as above specified, or such county treasurer shall be unable, for any reason, to present such bond at any regular meeting of the board after due notice of such county treasurer's election, such county treasurer may present such bond to the chairman or clerk of the board for approval, and the approval endorsed thereon shall have the same effect as if done by the board of county commissioners. In the event the amount of the bond is approved by only the chairman or the clerk of the board, it shall not be less than twice the amount of all moneys directed by the board to be levied in the county during the previous year.

History: G.S. 1868, ch. 25, § 61; L. 1875, ch. 77, § 1; R.S. 1923, 19-501; L. 1959, ch. 129, § 1; L. 1965, ch. 160, § 2; L. 1976, ch. 123, § 2; L. 1978, ch. 90, § 1; July 1.



19-502 Condition of bond.

19-502. Condition of bond. The condition of such bond shall be in substance as follows: "Whereas, the above bounden ______ was elected to the office of county treasurer of the county of _________, on the ____ day of _______; now, therefore, the condition of this obligation is such, that if the said _________ and his deputy, and all persons employed in his office, shall faithfully and promptly perform the duties of said office, and if the said _________ and his deputies shall pay, according to law, all moneys which shall come to his hands as treasurer, and will render a just and true account thereof whenever required by said board of commissioners or by any provision of law, and shall deliver over to his successors in office or to any other person authorized by laws to receive the same, all moneys, books, papers and other things appertaining thereto or belonging to his said office, then the above obligation to be void; otherwise to be in full force and effect."

History: G.S. 1868, ch. 25, § 62; Oct. 31; R.S. 1923, 19-502.



19-502a Purchase of burglary insurance authorized; premium payment.

19-502a. Purchase of burglary insurance authorized; premium payment. The county treasurer of every county in this state may purchase an insurance policy providing indemnity for, or protection to, said county treasurer against his liability for the loss, without fault, connivance, or neglect on his part of money, securities, or other property for which he is accountable, including, but not limited to, loss caused by robbery or burglary. The principal amount of such insurance shall not exceed an amount equal to the greatest amount of cash which was in the hands of the county treasurer at any one time during the calendar year immediately preceding the year in which such insurance policy is purchased, unless the board of county commissioners shall authorize the purchase of a policy greater in amount. The premium on said insurance policy shall be paid by the board of county commissioners from the county general fund.

History: L. 1959, ch. 146, § 1; July 1.



19-502b Surety bonds for deputies and employees; filing, approval, cost.

19-502b. Surety bonds for deputies and employees; filing, approval, cost. The county treasurer may secure a corporate surety bond or bonds issued by a company authorized to do business in this state covering any or all deputies, assistants and employees in an amount or amounts as may be recommended by the county treasurer and approved by the board of county commissioners. The bond or bonds shall be filed and approved in the same manner as the bond of the county treasurer. Cost of the bond or bonds covering deputies, assistants or employees shall be paid from the county general fund.

History: L. 1959, ch. 129, § 2; L. 1983, ch. 91, § 3; July 1.



19-503 Deputy treasurers, duties; meetings and seminars; budget; limitation of personnel action.

19-503. Deputy treasurers, duties; meetings and seminars; budget; limitation of personnel action. (a) The county treasurer may appoint a deputy, who, in the absence of the treasurer or in case of a vacancy in the office, due to any disability of the treasurer to perform the duties of the office, may perform all the duties of the office of treasurer until the vacancy is filled or the disability removed. In addition to the deputy, the county treasurer also may appoint, promote, demote and dismiss additional deputies and any assistants necessary to carry out the duties of the office. The county treasurer shall supervise all assistants in the performance of their duties. Within the limitations of the budget for the financing of the operation of the county treasurer's office as approved by the board of county commissioners, the county treasurer may attend and may require the deputies and any assistants to attend any meetings or seminars which the treasurer determines will be beneficial to the operation of the treasurer's office.

(b) The county treasurer shall submit a budget for the financing of the operation of the treasurer's office to the board of county commissioners for their approval.

(c) Any personnel action taken by the county treasurer under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the treasurer's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 63; R.S. 1923, 19-503; L. 1983, ch. 91, § 4; July 1.



19-504 Vacancy in office of county treasurer, how filled.

19-504. Vacancy in office of county treasurer, how filled. In case the office of county treasurer shall become vacant, there shall be appointed a successor to perform the duties of such treasurer, and the person so appointed, upon giving bond, with the like sureties and conditions as that required in county treasurer's bonds, and in such sum as the board of county commissioners shall direct, shall be invested with all the duties of such treasurer. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county treasurer for a regular term. Appointments hereunder shall be made in the manner provided by law for filling vacancies in the office of member of the house of representatives.

History: G.S. 1868, ch. 25, § 64; R.S. 1923, 19-504; L. 1963, ch. 160, § 2; L. 1973, ch. 102, § 3; L. 1986, ch. 100, § 2; L. 1997, ch. 47, § 1; July 1.



19-505 Persons ineligible to hold office.

19-505. Persons ineligible to hold office. No person holding the office of sheriff, county attorney, county clerk, clerk of the district court, or the deputy of any of them, nor any member of the board of commissioners, shall hold the office of county treasurer.

History: G.S. 1868, ch. 25, § 65; R.S. 1923, 19-505; L. 1976, ch. 145, § 47; Jan. 10, 1977.



19-506 Duty to receive and disburse moneys; refusal to submit to surprise cash count unlawful, grounds for ouster.

19-506. Duty to receive and disburse moneys; refusal to submit to surprise cash count unlawful, grounds for ouster. It shall be the duty of the county treasurer to receive all moneys belonging to the county, from whatsoever source they may be derived, and all other moneys which are by law directed to be paid to him or her. In all cases when such payment is made to the county treasurer by personal check, such check shall be cashed as expeditiously as possible. All money received by him or her for the use of the county shall be paid out by him or her only on the orders of the board of commissioners, according to law, except where special provision for the payment thereof is or shall be otherwise made by law.

It shall be unlawful for a county treasurer to refuse to submit to a surprise cash count authorized by law.

Refusal by the treasurer to submit to a surprise cash count shall cause said treasurer to be subject to an ouster proceeding instituted by the county attorney or district attorney.

History: G.S. 1868, ch. 25, § 66; R.S. 1923, 19-506; L. 1975, ch. 155, § 1; July 1.



19-506a Revenues from national wildlife refuge system; distribution; use.

19-506a. Revenues from national wildlife refuge system; distribution; use. All moneys heretofore or hereafter paid to a county in this state by the United States secretary of the interior, in accordance with the provisions of 16 U.S.C.A. § 715s (78 Stat. 701, PL 88-523), which provides for participation by counties in revenues from the national wildlife refuge system shall be received and placed in a separate fund, and shall be apportioned, credited, and paid by the county treasurer as follows:

(1) Seventy-five percent (75%) shall be paid to school districts in the county in proportion to the assessed tangible valuation of school district lands included in the wildlife refuge at the time of their inclusion, as shown by the records of the county clerk or assessor;

(2) Twenty-five percent (25%) shall be credited to the county road fund.

Credits, apportionments and payments shall be made by the county treasurer of the county within sixty (60) days after the moneys are received from the federal agency. Moneys received by school districts and counties may be expended for the purposes herein authorized during the year received even though not included in the budget of expenditures for such year; but such moneys may be used only for public schools and roads.

History: L. 1967, ch. 160, § 1; April 17.



19-506b Surprise cash count; required annually in certain counties.

19-506b. Surprise cash count; required annually in certain counties. (a) The board of county commissioners of any county may, by resolution, require the performance of a surprise cash count of the office of the county treasurer. Such surprise cash count may be performed at any time and under any conditions required by the board.

(b) The board of county commissioners of any county having a population of more than thirty thousand (30,000) and less than forty thousand (40,000) which has an assessed taxable tangible valuation of less than eighty million dollars ($80,000,000) shall provide for the performance of a surprise cash count of the office of the county treasurer at least once each year.

(c) In any county having a county auditor, such auditor shall perform a surprise cash count of the office of the county treasurer at least once each year.

History: L. 1975, ch. 155, § 2; July 1.



19-507 Accounts of receipts and expenditures; inspection of books; October settlement.

19-507. Accounts of receipts and expenditures; inspection of books; October settlement. The said treasurer shall keep a just and true account of the receipts and expenditures of all moneys which shall come into his hands by virtue of his office, in a book or books to be kept by him for that purpose, which books shall be open at all times for the inspection of the board of county commissioners or any member thereof, and to all county and state officers; and at a meeting in October of each year of the said board of commissioners, and at such other time as they may direct, he shall settle with them his accounts as treasurer, and for that purpose he shall exihibit to them his books, moneys, accounts, and all vouchers relating to the same, to be audited and allowed.

History: G.S. 1868, ch. 25, § 67; L. 1891, ch. 101, § 1; May 20; R.S. 1923, 19-507.



19-508 Settlement of affairs of political divisions; receipts and vouchers.

19-508. Settlement of affairs of political divisions; receipts and vouchers. The October settlement shall include also a settlement of the financial affairs of each city, town, township, school district, or other municipal organization; and at all such settlements the county treasurer shall file in the office of the county clerk all receipts and vouchers for any and all money paid out by him.

History: G.S. 1868, ch. 25, § 68; L. 1891, ch. 101, § 2; May 20; R.S. 1923, 19-508.



19-508a Financial reports to cities.

19-508a. Financial reports to cities. Each county treasurer shall submit each year to the governing body of every city, all or any part of the territory of which is located in the county, a report listing the amounts allocated or paid to each such city during the year, itemized according to the source of moneys distributed. Such report shall be made and submitted by transmission to the clerks of the cities within forty-five (45) days after the end of the calendar year, on forms prescribed by the director of accounts and reports for the purpose.

History: L. 1970, ch. 103, § 1; L. 1972, ch. 73, § 1; L. 1974, ch. 45, § 10; Jan. 13, 1975.



19-508b Financial reports to school districts; copies to state board of education.

19-508b. Financial reports to school districts; copies to state board of education. Whenever the board of education of any school district shall withdraw any moneys from the funds of the school district which are in the care, custody and control of the county treasurer, or whenever the county treasurer shall pay any such moneys to a school district, the county treasurer shall prepare and transmit with such moneys an itemized statement showing the source of all funds included in the withdrawal or payment. Within thirty (30) days after the end of the fiscal year of each school district, the county treasurer shall prepare and transmit to the board of education of every school district, any part of the territory of which is located in the county, a report listing the amounts withdrawn by or paid to such school district during the fiscal year, itemized according to the source of moneys distributed. A copy of every such report shall be transmitted to the state board of education within thirty (30) days after the end of each such fiscal year. All reports and statements made in compliance with this section shall be on forms prepared and furnished by the state board of education for the purpose.

History: L. 1972, ch. 73, § 2; July 1.



19-509 Warrants; payment and redemption; received in payment of taxes.

19-509. Warrants; payment and redemption; received in payment of taxes. Every county treasurer in this state shall pay for and redeem any county warrant presented to him for redemption at the time of its presentation; and if so paid, shall mark the same "Paid," with red ink, on its face, and the date when paid, at the time of payment, and sign the same: Provided, There is money then in his possession sufficient to pay the same; and if there is not sufficient money in his hands to pay such warrant, he shall make a certificate of that fact upon the back of said warrant, and date and sign the same; and it shall also be the duty of said treasurer to set down in a book, to be kept by him for that purpose, the number, amount, and date of all such warrants, to whom made payable, and the date when presented for payment; and all county warrants shall be paid in the order of their presentation for payment as appears by his register; and it shall be the duty of the county treasurer, whenever any money comes to his hands, to set apart the amount of the warrants thus presented, which money shall be by him kept until called for, and if not called for previous to the publication of his quarterly statements to be made on the first Mondays of January, April, July and October in each year, he shall embrace the same in his next quarterly statement, fully describing such warrants by giving their number and amount; and interest shall cease on each warrant after such publication.

The said treasurer, when he goes out of office, shall deliver said book, containing a list of the county warrants so presented, to his successor, who shall in all things act as though the entries of warrants were made by himself; but every county treasurer shall receive in payment of county taxes the county warrants issued in said county, which may be presented in payment for such county taxes.

History: G.S. 1868, ch. 25, § 69; L. 1875, ch. 76, § 1; May 15; R.S. 1923, 19-509.



19-510 Endorsement on county orders.

19-510. Endorsement on county orders. The county treasurer shall, on the receipt of any county order for the payment of taxes, or for other purposes, immediately endorse thereon the date of its receipt, the amount of interest, if any, allowed on the same, and the name of the party by whom the same was paid or delivered to the county treasurer.

History: G.S. 1868, ch. 25, § 70; Oct. 31; R.S. 1923, 19-510.



19-510a Payment into county treasury; receipt from county treasurer.

19-510a. Payment into county treasury; receipt from county treasurer. In all cases when any person shall pay any money into the county treasury he shall take a receipt therefor from the county treasurer.

History: G.S. 1868, ch. 25, § 54; R.S. 1923, 19-316; L. 1968, ch. 376, § 1; July 1.



19-511 Duplicate receipts.

19-511. Duplicate receipts. The county treasurer shall take duplicate receipts for all moneys, warrants, orders or other evidences of indebtedness paid out by him in his official capacity, and forthwith file one of such duplicates with the county clerk.

History: G.S. 1868, ch. 25, § 71; Oct. 31; R.S. 1923, 19-511.



19-512 Treasurer not to act as county clerk or deputy.

19-512. Treasurer not to act as county clerk or deputy. The county treasurer shall in no case act as county clerk, or as his deputy.

History: G.S. 1868, ch. 25, § 72; Oct. 31; R.S. 1923, 19-512.



19-513 Delivery of books, papers and moneys to successor; penalty for failure.

19-513. Delivery of books, papers and moneys to successor; penalty for failure. Upon the resignation or removal from office of any county treasurer, all the books and papers belonging to his office, and all moneys in his hands by virtue of his office, shall be delivered to his successor in office, upon the oath of such preceding treasurer, or, in case of his death, upon the oath of his executors or administrators. If any such preceding county treasurer, or, in case of his death, if his executors or administrators, shall neglect or refuse to deliver up such books, papers and moneys, on oath, when lawfully demanded, every such person shall forfeit a sum of not less than one hundred dollars nor more than five hundred dollars, and be also liable upon his official bond for such refusal or neglect.

History: G.S. 1868, ch. 25, § 73; Oct. 31; R.S. 1923, 19-513.



19-514 Discount of warrants unlawful; penalty.

19-514. Discount of warrants unlawful; penalty. That it shall be unlawful for any county treasurer, or his deputies, to buy, directly or indirectly, or in any wise become a party in the purchase of, or traffic in, any state, county, city or township warrant, bill or account against the state, or county, or any city, or town, or township, for any sum less than the full par value expressed upon the face thereof, except such amounts of said state, county, or city or township warrants as may be necessary to pay his taxes; and at each settlement the county treasurer shall file an affidavit that he has not, directly or indirectly, by himself or his deputies, violated the provisions of this section; and the same shall be filed in the office of the county clerk, and preserved therein; and any treasurer who shall swear falsely in any such affidavit shall be guilty of perjury, and on conviction shall be confined in the county jail one year, and his office declared vacant.

History: G.S. 1868, ch. 25, § 74; Oct. 31; R.S. 1923, 19-514.



19-515 Collector of taxes.

19-515. Collector of taxes. The county treasurer of each county shall be, by virtue of his office, collector of taxes therein, and shall perform such duties in that regard as are prescribed by law.

History: G.S. 1868, ch. 25, § 75; Oct. 31; R.S. 1923, 19-515.



19-516 Statement of tax of persons so requesting.

19-516. Statement of tax of persons so requesting. That it shall be the duty of county treasurers, upon request, to furnish and deliver by mail or personally, a written statement of the personal property tax and of the real property tax of the person so requesting: Provided, however, That such request be made in writing stating the city or township in which said personal property is assessed and a correct description of the real estate assessed.

History: L. 1915, ch. 174, § 1; May 22; R.S. 1923, 19-516.



19-517 Same; fee for notifying person of amount of taxes or for accepting payment through mail.

19-517. Same; fee for notifying person of amount of taxes or for accepting payment through mail. That it shall be unlawful for any county treasurer to make, demand or retain any fee for notifying any person or his agent of the amount of his personal or real property tax, and it shall be unlawful for any county treasurer to demand or retain any fee for accepting payment through the mail of any personal or real property tax of any person.

History: L. 1915, ch. 174, § 2; May 22; R.S. 1923, 19-517.



19-518 Same; cancellation of tax receipt where check not paid.

19-518. Same; cancellation of tax receipt where check not paid. That where any draft or check remitted to any county treasurer shall not be paid on presentation, any tax receipt issued to any such person shall be forthwith canceled by the county treasurer on his books noting on his records that such receipt is canceled for nonpayment of the check or draft sent in payment thereof.

History: L. 1915, ch. 174, § 3; May 22; R.S. 1923, 19-518.



19-519 Same; penalty.

19-519. Same; penalty. That any county treasurer, deputy county treasurer, clerk or assistant of any treasurer who shall violate K.S.A. 19-516 or 19-517 shall be fined in the sum of not less than five nor more than one hundred dollars for such offense.

History: L. 1915, ch. 174, § 4; May 22; R.S. 1923, 19-519.



19-520 Quarterly statements.

19-520. Quarterly statements. That from and after the passage of this act it shall be the duty of the county treasurer in each county on the last business day of January, April, July and October in each year, to make a statement showing the amount in the treasury on the day of making the statement and the different funds to which it belongs; the amount of funds of the state, county and each township, city, school district or other district in the county being clearly set forth; and in all cases the interest and the sinking funds shall be given separately from the general fund.

History: L. 1874, ch. 8, § 1 (Special Session); L. 1875, ch. 78, § 1; L. 1915, ch. 175, § 1; April 10; R.S. 1923, 19-520.



19-521 Same; verification; penalty for perjury.

19-521. Same; verification; penalty for perjury. The statement made, as provided in K.S.A. 19-520, and amendments thereto, shall be signed and sworn to by the treasurer. Any treasurer who shall swear falsely in any such statement shall be guilty of perjury, and on conviction shall be confined in the custody of the secretary of corrections for one year, and such treasurer's office shall be declared vacant.

History: L. 1874, ch. 8, § 2 (Special Session); R.S. 1923, 19-521; L. 1990, ch. 309, § 9; May 24.



19-524 Same; publication and posting of statement.

19-524. Same; publication and posting of statement. The statement of the county treasurer, when completed, shall be published once in the official newspaper of the county, and a copy thereof posted on the inside of the door of the treasurer's office.

History: L. 1874, ch. 8, § 5 (Special Session); Sept. 22; R.S. 1923, 19-524.



19-525 Same; penalty for failure to make and publish statement; action.

19-525. Same; penalty for failure to make and publish statement; action. Should any county treasurer neglect or refuse to make and publish the statement provided for in this act, he shall be liable to a fine of not less than twenty-five dollars for each and every day he shall refuse or neglect to make such statement, to be recovered by an action at law against such treasurer; said action to be brought in the name of the board of county commissioners of the proper county.

History: L. 1874, ch. 8, § 6 (Special Session); Sept. 22; R.S. 1923, 19-525.



19-531 Duplicate ticket of deposit; statement of amount of money sent to fiscal agent.

19-531. Duplicate ticket of deposit; statement of amount of money sent to fiscal agent. The county treasurer shall, when making up his deposits for the bank, make a duplicate ticket of such deposits, and file the same with the county clerk; and whenever said treasurer shall transmit any money to any designated fiscal agent outside of his county, he shall file with the county clerk a statement of the amount so transmitted.

History: L. 1876, ch. 78, § 3; May 1; R.S. 1923, 19-531.



19-532 Charging bank with money deposited and fiscal agent with money transmitted and crediting treasurer with such amounts.

19-532. Charging bank with money deposited and fiscal agent with money transmitted and crediting treasurer with such amounts. It shall be the duty of the county clerk of such county to charge the bank designated as the depository of the public money with all moneys deposited by the treasurer, and charge the fiscal agent with the amount of money transmitted to it by the county treasurer, and credit the county treasurer with such amount transmitted.

History: L. 1876, ch. 78, § 4; May 1; R.S. 1923, 19-532.



19-533 Monthly statement by fiscal agent.

19-533. Monthly statement by fiscal agent. The fiscal agent of said county shall, at the end of each month, transmit to the clerk of such county a statement of the amounts received from said treasurer, and of the amounts paid out by it, and for what purpose.

History: L. 1876, ch. 78, § 5; May 1; R.S. 1923, 19-533.



19-534 Checks or drafts on banks; purpose; countersignature of county clerk of counties of less than 40,000.

19-534. Checks or drafts on banks; purpose; countersignature of county clerk of counties of less than 40,000. All checks or drafts of the treasurer of any county upon the bank holding the public money not issued as a part of a warrant check as provided by K.S.A. 10-802, as amended shall show upon their face for what purpose they were drawn, and in counties having a population of less than forty thousand (40,000) such checks or drafts or checks or drafts not issued pursuant to a warrant as provided by K.S.A. 10-802, as amended shall be countersigned by the county clerk; and such depository shall not pay the check or draft of said treasurer unless so countersigned.

History: L. 1876, ch. 78, § 6; R.S. 1923, 19-534; L. 1968, ch. 279, § 1; July 1.



19-535 Duties of county clerk as to checks and drafts.

19-535. Duties of county clerk as to checks and drafts. The county clerk shall charge the said treasurer with the checks and drafts so countersigned, and credit the bank therewith, and when the same are returned, charge the treasurer with all moneys disbursed by the fiscal agent of the county, and credit such agent with the same.

History: L. 1876, ch. 78, § 7; May 1; R.S. 1923, 19-535.



19-537 Penalty for violating 19-531 to 19-537.

19-537. Penalty for violating 19-531 to 19-537. If any such treasurer or clerk shall willfully disregard any of the provisions of this act, he shall upon conviction thereof be adjudged guilty of a misdemeanor, and be fined in any sum not exceeding five hundred dollars, and removed from office.

History: L. 1876, ch. 78, § 9; May 1; R.S. 1923, 19-537.



19-547 Publication of delinquent personal property tax statements; costs, payment and collection.

19-547. Publication of delinquent personal property tax statements; costs, payment and collection. In addition to the duties required by K.S.A. 79-2101, and amendments thereto, each county treasurer, within 10 days after October 1 of each year, shall cause a statement to be published with respect to unpaid or partially unpaid delinquent personal property tax returns made by the sheriff as of October 1. Such statement shall be published once each week for three consecutive weeks in the official county newspaper or in a newspaper of general circulation in the county in accordance with the provisions of K.S.A. 64-101, and amendments thereto. The statement shall show the name of each delinquent or partially delinquent taxpayer, listed alphabetically, appearing on such returns, followed by the taxpayer's last known address and by the total amount of unpaid taxes, penalties and costs. The cost of such publication shall be paid from the general fund of such county, and $15 shall be added to the tax due as part of the costs of collection, to be collected in the same manner as provided by law for the collection of the delinquent tax.

History: L. 1957, ch. 500, § 1; L. 1981, ch. 173, § 55; L. 1989, ch. 294, § 1; L. 1994, ch. 68, § 2; July 1.



19-548 Same; failure to publish statement; fine.

19-548. Same; failure to publish statement; fine. Should any county treasurer neglect or refuse to make and publish the statement provided for in this act, he shall be liable to a fine of twenty-five dollars ($25) for each and every day he shall refuse or neglect to make such publication, to be recovered by an action at law against said treasurer, said action to be brought in the name of the board of county commissioners of the proper county.

History: L. 1957, ch. 500, § 2; June 29.






Article 6 COUNTY AUDITOR

19-601 County auditor; appointment in counties between 40,000 and 60,000; term; removal.

19-601. County auditor; appointment in counties between 40,000 and 60,000; term; removal. That in all counties containing over forty thousand (40,000) and not more than sixty thousand (60,000) inhabitants, there may be appointed by the district court of the judicial district in which such county is located one person, who shall have the qualifications of an elector, and who shall be styled "county auditor," and who shall hold his office for a period of two (2) years, unless sooner removed by the appointing power for cause, according to existing laws, and if so removed the cause thereof shall be made part of the record of the board of county commissioners.

History: L. 1905, ch. 185, § 1; R.S. 1923, 19-601; L. 1925, ch. 132, § 1; L. 1941, ch. 188, § 1; L. 1951, ch. 219, § 1; L. 1968, ch. 254, § 1; July 1.



19-602 Surety bond.

19-602. Surety bond. Within ten days after receiving a certificate of the order appointing him to the office specified in the first [*] section of this act, and after his confirmation by the county board as provided herein, it shall be the duty of such person to file with the district clerk of his county a bond, with at least two sufficient sureties, in the sum of three thousand dollars, to the proper county, conditioned that he will faithfully perform the duties of his office, which bond and sureties thereon shall be approved by the district court of the proper county, which approval shall be made part of the records of said court: Provided, That a bond conditioned as hereinbefore recited, and executed by a bonding company authorized to do business under the laws of this state, shall, upon approval of the board of county commissioners, be construed to be and constitute sufficient surety.

History: L. 1872, ch. 67, § 2; L. 1905, ch. 186, § 1; March 18; R.S. 1923, 19-602.

* L. 1872, ch. 67, § 1 repealed, see 19-601.



19-603 Oath of office.

19-603. Oath of office. It shall be the duty of such appointee, immediately upon the filing of his bond as provided in the first [*] section of this act, to file with said clerk an affidavit that he will faithfully perform the duties of his office.

History: L. 1872, ch. 67, § 3; March 14; R.S. 1923, 19-603.

* L. 1872, ch. 67, § 1 repealed, see 19-601.



19-604 Records; office.

19-604. Records; office. It shall be the duty of such county auditor, immediately upon his qualification as hereinbefore provided, to furnish himself with such records as may be necessary, and keep the same in some safe and convenient office, the expense of which shall be borne by the proper county, and to keep his office open for transaction of business as other county offices are kept according to law.

History: L. 1872, ch. 67, § 4; March 14; R.S. 1923, 19-604.



19-605 Audit and record of claims against county.

19-605. Audit and record of claims against county. It shall be the duty of such auditor to audit all claims of every nature and description presented to or claimed against his county, showing the nature of the claim, the amount allowed, to whom, and keep a perfect record thereof, and of his decisions thereon. And it shall be the duty of the county clerk to certify to the auditor, on or before the first Monday of each month, all claims or demands against the county on file in his office, and to furnish to the auditor all information he may have in regard thereto.

History: L. 1876, ch. 67, § 3; March 8; R.S. 1923, 19-605.



19-606 Certification of claims to county clerk.

19-606. Certification of claims to county clerk. It shall be the duty of the auditor, immediately upon the reception of the claims certified to him by the county clerk, to proceed to examine and audit the same, and on or before the first Monday of the next succeeding month to certify to the county clerk his report and decision on the claims before him, stating in proper form the specific amount allowed by him, to whom allowed, with a memorandum stating under what law and by virtue of what contract such amounts are allowed; and where claims are not allowed by him, or when they are partially allowed, the reasons therefor shall also be stated in the report; and all claims certified by the county clerk to the auditor shall be reported by the auditor on or before the first Monday of next succeeding month after their reception by him.

History: L. 1872, ch. 67, § 6; March 14; R.S. 1923, 19-606.



19-607 What claims allowed.

19-607. What claims allowed. The auditor shall allow no claim unless the same is expressly provided for by law, and due according to the terms of the law, or due by virtue of a contract authorized by law.

History: L. 1872, ch. 67, § 7; March 14; R.S. 1923, 19-607.



19-608 Action on audit by county commissioners; appeal.

19-608. Action on audit by county commissioners; appeal. At the next succeeding meeting of the county board of commissioners after the auditor shall have filed his report with the county clerk as hereinbefore provided, it shall be the duty of the county clerk to present such report to said board; and it shall be the duty of said board of county commissioners to confirm such report of the auditor: Provided, It shall be competent for the board to disallow any claim allowed by the auditor, or any part thereof, and from which decision and confirmation of the report it shall be the right of any person whose claim is disallowed, in whole or in part, to appeal in the manner now provided by law for appeals from the decision of county commissioners, and in such appeal the board of county commissioners shall be defendants therein. And a copy of the monthly report of the auditor shall be by him deposited with the county treasurer, who shall file and preserve the same; and said treasurer shall not pay any warrant or endorse the same in any manner, the amount of which has not been authorized by said report of the auditor.

History: L. 1872, ch. 67, § 8; March 14; R.S. 1923, 19-608.



19-609 Abstract of auditor's report; publication.

19-609. Abstract of auditor's report; publication. The auditor shall cause to be published after the close of each calendar quarter or, if the county commissioners so provide, after the close of each calendar month, in the paper in which the county printing is done, an abstract of the auditor's reports for the preceding quarter or month. Such abstract shall show generally the amounts allowed, to whom and on what account, and specifying each amount in excess of fifty dollars. Whenever salary and wages of employees or amounts paid to vendors or other items of expense are required to be published, the amount published shall reflect the total amount paid to such employee or vendor or the total amount of such expense during the period covered by the publication. The publication required by this section shall satisfy the publication requirement of K.S.A. 19-228, and amendments thereto.

History: L. 1872, ch. 67, § 9; R.S. 1923, 19-609; L. 1969, ch. 140, § 1; L. 1980, ch. 118, § 2; July 1.



19-612 Annual report of auditor; estimates.

19-612. Annual report of auditor; estimates. The auditor shall annually make a report to the board of county commissioners, stating under appropriate heads the total amount of claims allowed by him during the year, and shall also make an estimate, from the best source of information he can obtain, and report the same to the board of county commissioners, of the amount of money required, in his judgment, to be raised by taxation for the next ensuing year for county purposes.

History: L. 1872, ch. 67, § 11; March 14; R.S. 1923, 19-612.



19-613 Payment of claims allowed by board.

19-613. Payment of claims allowed by board. The claims allowed by the board shall be paid in the order of their allowance, and the treasurer of the county shall publish a bulletin monthly, in his office, of the amount of cash on hand to redeem the orders according to their priority of date, and the orders shall be redeemed accordingly.

History: L. 1872, ch. 67, § 12, March 14; R.S. 1923, 19-613.



19-614 Penalty for corruptly allowing claim.

19-614. Penalty for corruptly allowing claim. If the auditor shall corruptly allow any claim before him, he shall be liable to the county in an amount four times as great as the amount so allowed by him, to be recovered in the name of the proper county; and such county auditor shall, in such case, be forever debarred from holding any office under the laws of this state.

History: L. 1872, ch. 67, § 13; R.S. 1923, 19-614; L. 1970, ch. 366, § 15; April 1.



19-615 Claim not to be sued on until disallowed.

19-615. Claim not to be sued on until disallowed. No claim, which the auditor has power under this act to pass upon, shall be sued on till after the decision of the auditor and board of commissioners thereon.

History: L. 1872, ch. 67, § 14; March 14; R.S. 1923, 19-615.



19-616 Examination of treasurer's accounts; report to board.

19-616. Examination of treasurer's accounts; report to board. It shall be the duty of the auditor, once in two months, to examine the accounts of the county treasurer, and report thereon in detail to the board of county commissioners at their next regular meeting after such examination.

History: L. 1874, ch. 56, § 3; March 18; R.S. 1923, 19-616.



19-617 Quarterly statement by sheriffs.

19-617. Quarterly statement by sheriffs. The sheriffs of counties are hereby required to prepare and file with the respective county auditors, quarterly, a sworn statement of the moneys collected by them, for which they are accountable to the respective counties. The auditor shall examine the sheriff's books, compare the sworn statements with the facts and report the result of the examination to the county treasurer.

History: L. 1874, ch. 56, § 4; R.S. 1923, 19-617; L. 1982, ch. 117, § 1; July 1.



19-618 Failure of such officers to make reports or turn over moneys.

19-618. Failure of such officers to make reports or turn over moneys. It shall be the duty of the auditor to inform the county attorney of any neglect or refusal on the part of either of the above-named officers to make such reports, or turn over to the proper authorities the moneys in their hands, and on such information the county attorney shall commence proceedings in the proper court against such officers.

History: L. 1874, ch. 56, § 5; March 18; R.S. 1923, 19-618.



19-619 Reaudit of claims; examination of settlements of treasurer.

19-619. Reaudit of claims; examination of settlements of treasurer. When a claim shall have been once audited and reported to the county clerk by the auditor, he shall not be required, nor is he authorized to re-examine and reaudit the same claim, nor any part thereof, unless the same shall be certified to him by the county clerk within six months of the date of its being first audited. And it shall be the further duty of said auditor to examine all accounts and settlements to be made by the county treasurer with the board of county commissioners, and make such preparation of the accounts of such treasurer before the settlement, as shall be ordered by the chairman of the board of county commissioners.

History: L. 1876, ch. 67, § 4; March 8; R.S. 1923, 19-619.



19-620 Appointment of auditor in counties between 80,000 and 300,000; term; removal.

19-620. Appointment of auditor in counties between 80,000 and 300,000; term; removal. In all counties containing over eighty thousand (80,000) and not more than three hundred thousand (300,000) inhabitants, there shall be appointed by the district court of the judicial district in which such county is located, one person who shall have the qualifications of an elector and who shall be styled "county auditor" and who shall hold his office for the period of two years, unless sooner removed by the appointing power for cause, according to existing laws and if so removed, the cause thereof shall be made part of the record of the board of county commissioners.

History: L. 1915, ch. 172, § 1; L. 1917, ch. 130, § 1; R.S. 1923, 19-620; L. 1974, ch. 113, § 1; L. 1980, ch. 56, § 3; April 26.



19-621 Same; bond.

19-621. Same; bond. Within 10 days after receiving a certificate of the order of appointment to the office specified in K.S.A. 19-620, and amendments thereto, it shall be the duty of such appointee to file with the district clerk of such appointee's county a bond, with a sufficient surety, in the sum of $20,000, to the proper county, conditioned that such appointee will faithfully perform the duties of the office of county auditor, which bond and sureties thereon shall be approved by the district court of the proper county, which approval shall be made part of the records of such court. A bond conditioned as hereinbefore recited, and executed by a bonding company authorized to do business under the laws of this state, shall upon approval of the district judge be construed to be and constitute sufficient surety, and the premium on such bond shall be paid by the county.

History: L. 1915, ch. 172, § 2; R.S. 1923, 19-621; L. 1976, ch. 145, § 53; L. 2006, ch. 124, § 2; July 1.



19-622 Audit of claims; duties of county clerk.

19-622. Audit of claims; duties of county clerk. It shall be the duty of such auditor to audit all claims of every nature and description presented to or claimed against his county, showing the nature of the claim, the amount allowed, to whom, and keep a perfect record thereof, and of his decisions thereon. And it shall be the duty of the county clerk to report to the auditor, on or before the first Monday of each month, all claims or demands against the county on file in his office and to furnish to the auditor all information he may have in regard thereto. For the purposes of this act, the term "audit" shall be construed to mean to examine and render opinion as to allowance or rejection in whole or in part.

History: L. 1915, ch. 172, § 3; R.S. 1923, 19-622; L. 1967, ch. 132, § 1; July 1.



19-623 Same; certification of audit to county clerk; fiscal and accounting records; annual report; budget.

19-623. Same; certification of audit to county clerk; fiscal and accounting records; annual report; budget. It shall be the duty of the auditor, immediately upon the reception of the claims reported to him or her by the county clerk, to proceed to examine and audit the same, and on or before the first Monday of the next succeeding month to certify to the county clerk his or her report and decision on the claims before him or her, stating in proper form the specific amount allowed by him or her, to whom allowed, with a memorandum stating under what law and by virtue of what contract such amounts are allowed; and where claims are not allowed by him or her, or when they are partially allowed, the reasons therefor shall be stated in the report; and all claims reported by the county clerk to the auditor shall be reported by the auditor on or before the first Monday of next succeeding month after their reception by him or her.

It shall be the duty of the county auditor to keep records, in which shall be shown all assets of the county and accounts showing the outstanding indebtedness thereof. Such record shall also show separate accounts with current tax collections, refunded tax, redemptions and assignments. There shall also be kept a separate account in such records with each county officer who receives any money as such officer, and the county auditor shall completely examine the financial records of such officer, at least monthly and as often as required by the board of county commissioners. The auditor shall have the power to state in what manner fiscal and accounting records shall be kept, except those that are specifically outlined by statute. Such records shall also show all receipts and disbursements of the county. The auditor shall make an annual detailed report to the board of county commissioners and to the district judge of all assets, liabilities, receipts and disbursements of the county. The auditor shall annually, not later than thirty (30) days prior to the first of August in each year, furnish the board of county commissioners a budget, showing the amount of money required in his or her judgment to be raised by taxation for the next ensuing year for county purposes.

History: L. 1915, ch. 172, § 4; R.S. 1923, 19-623; L. 1967, ch. 133, § 1; L. 1976, ch. 145, § 54; Jan. 10, 1977.



19-624 Examination of accounts and settlements of county treasurer.

19-624. Examination of accounts and settlements of county treasurer. It shall be the duty of the auditor, at least once in three months to examine the accounts of the county treasurer and report thereon in detail to the board of county commissioners at their next regular meeting after such examination. In the event such treasurer is carrying on his cash account anything that is not cash, such as tax receipts, redemption receipts, assignments, notes, protested or returned checks, it shall be the duty of the auditor to require the county treasurer to make the amount thereof good to the cash account immediately, and upon the failure of the treasurer so to do, the auditor shall notify the county attorney thereof. The auditor shall examine all accounts and settlements to be made by the county treasurer with the board of county commissioners and shall make such preparation of the account of such treasurer before the settlement as shall be ordered by the county board. The county treasurer shall be liable on his official bond for the full amount carried on his books as cash.

History: L. 1915, ch. 172, § 5; April 8; R.S. 1923, 19-624.



19-625 Reports of county officers.

19-625. Reports of county officers. The county treasurer, county clerk, sheriff, register of deeds and every other officer collecting any money for the county shall prepare and file with the county auditor monthly, a sworn statement of all fees, fines and other moneys collected by such officer belonging to such county. The auditor shall examine the books of all such officers and shall compare such sworn statements with the books in the possession of the auditor and with the auditor's ledger account and report the examination to the board of county commissioners.

History: L. 1915, ch. 172, § 6; R.S. 1923, 19-625; L. 1976, ch. 145, § 55; L. 1977, ch. 105, § 4; L. 1982, ch. 117, § 2; July 1.



19-626 Salary of auditor.

19-626. Salary of auditor. County auditor shall receive a salary of $2,500 per annum: Provided, That in counties having a population in excess of 110,000, a clerk to be appointed by the auditor shall receive a salary of $1,800 per annum, such salaries to be paid in monthly installments by the county.

History: L. 1915, ch. 172, § 7; L. 1917, ch. 130, § 2; L. 1919, ch. 206, § 9; L. 1921, ch. 189, § 7; March 24; R.S. 1923, 19-626.



19-627 Provisions of act providing for auditor in counties of over 40,000 applicable.

19-627. Provisions of act providing for auditor in counties of over 40,000 applicable. That the provisions of K.S.A. 19-603, 19-604, 19-607, 19-608, 19-609, 19-612, 19-613, 19-614, 19-615, 19-618 and 19-619, shall apply to county auditors appointed under this act, insofar as the same are applicable.

History: L. 1915, ch. 172, § 8; April 8; R.S. 1923, 19-627.



19-630 County auditor in counties over 300,000; appointment; qualifications.

19-630. County auditor in counties over 300,000; appointment; qualifications. In all counties having a population of more than three hundred thousand (300,000), there shall be appointed by the district court of the judicial district in which such county is located, a county auditor who shall serve at the pleasure of such court. No person shall be eligible for appointment to such office who is not at the time of such appointment a qualified elector of such county and a certified public accountant under the laws of the state of Kansas.

History: L. 1973, ch. 107, § 1; July 1.



19-631 Same; bond, conditions; premium.

19-631. Same; bond, conditions; premium. Within ten (10) days after receiving a certificate of the order appointing him to the office of county auditor, it shall be the duty of such person to file with the clerk of the district court, a bond in an amount prescribed by the district court. Such bond shall be a corporate surety bond executed by a bonding company authorized to do business in the state of Kansas and conditioned that the auditor will faithfully perform the duties of his office. The premium on said bond shall be paid by the county.

History: L. 1973, ch. 107, § 2; July 1.



19-632 Same; duties.

19-632. Same; duties. It shall be the duty of the county auditor: (a) To develop, maintain and to update an internal audit program covering all offices and departments of the county at least once each year. Such audit program shall include a review of each offices' or departments' responsibility and functions. The county auditor is hereby authorized to audit any area where county moneys are spent either directly or indirectly including any grants, gifts or bequests received by the county.

(b) To prepare formal reports at least once each year and submit the same to the board of county commissioners, district judges and such other officers as said county auditor may deem necessary. Copies of such reports shall be filed and maintained as a public record in the office of the county auditor. Such reports shall include, but shall not be limited to:

(1) Comments on the financial operation of the county or any department or agency thereof;

(2) reports concerning compliance with statutory requirements;

(3) an analysis of the economy and efficiency of operations of the county or any department or agency thereof;

(4) an audit of social values including community or area needs which county departments or agencies fill; and

(5) recommendations regarding staffing and organization of departments necessary to maintain or improve economy and efficiency of operation.

(c) To discuss drafts of reports with all operating officers and supervisors who will be affected by findings and recommendations contained therein.

(d) To secure, insofar as may be possible, an agreement on recommendations from operating administrative officers and present the same as joint recommendations.

(e) To submit copies, or excerpts thereof, of final reports to all officers and department heads affected thereby.

(f) To report immediately any serious statutory or other violations to the appropriate authority.

(g) To make recommendations to the controller concerning the design, update and implementation of fiscal and accounting system procedures not otherwise required by law.

(h) To review the adequacy of the design, update and implementation of any proposed accounting system.

(i) To be available for consultation and assistance to department heads and elected officials.

(j) To be available to make any special audits or investigations requested by the board of county commissioners or district judges.

History: L. 1973, ch. 107, § 3; L. 1976, ch. 145, § 56; Jan. 10, 1977.






Article 6a COUNTY CONTROLLER

19-6a02 County controller; bond, conditions; premium.

19-6a02. County controller; bond, conditions; premium. Within ten (10) days after receiving a certificate of the order appointing him to the office of county controller, it shall be the duty of such person to file with the county clerk, a bond in an amount prescribed by the board of county commissioners. Such bond shall be a corporate surety bond executed by a bonding company authorized to do business in the state of Kansas and conditioned that the controller will faithfully perform the duties of his office. The premium on said bond shall be paid by the county.

History: L. 1973, ch. 108, § 2; July 1.



19-6a03 Same; duties of controller.

19-6a03. Same; duties of controller. It shall be the duty of the county controller: (a) To maintain adequate records of all assets, liabilities and transactions of the county and to see that adequate audits thereof are currently and regularly made.

(b) To initiate and enforce measures and procedures in cooperation with other officers and department heads, whereby the business of the county is conducted with the maximum safety, efficiency and economy and to submit the same to the county auditor for his consideration and recommendations.

(c) To attend all meetings of the board of county commissioners and to report to the chairman or the board as such board may require.

(d) To measure performance against approved operating plans and standards, and to report and interpret the results of operations to all levels of the county and to the public when and as required by the board of county commissioners. This function shall include the design, installation and maintenance of accounting and cost systems and records, the determination of accounting policy and the compilation of statistical records as may be required and a report thereof shall be submitted to the county auditor for his consideration and recommendations.

(e) To measure and report on the validity of the objectives of the county and on the effectiveness of its policies, organization structure and procedures in achieving those objectives and to consult with all segments of administration responsible for policy or action concerning any phase of the operation of the county as it relates to the performance of this function.

(f) To report to other governmental agencies when and as required by law or the board of county commissioners.

(g) To interpret and report on the effect of external influences on the attainment of the objectives of the county and to provide a continuous appraisal of economic and social forces and of governmental influences as they affect the operations of the county.

(h) To provide protection for the assets of the county, including establishing and maintaining adequate internal control and auditing, and assuring proper insurance coverage.

(i) To review all claims against the county for propriety and proper classification.

History: L. 1973, ch. 108, § 3; July 1.



19-6a04 Same; compensation; expenditures.

19-6a04. Same; compensation; expenditures. The county controller shall receive a salary to be fixed by the board of county commissioners; and said county commissioners shall authorize expenditures by such controller of such sums for deputies, clerks and stenographers appointed by the controller, and other necessary and actual expenses of the office as the commissioners shall determine to be necessary to properly expedite the business of such office.

History: L. 1973, ch. 108, § 4; July 1.






Article 7 COUNTY ATTORNEY

19-701 County attorney; election, term, bond; qualifications.

19-701. County attorney; election, term, bond; qualifications. Except as otherwise provided by law, beginning with the general election in 1976, a county attorney shall be elected in each county who shall hold office for a term of four (4) years. Such county attorney shall, before entering upon the duties of the office, execute a good and sufficient corporate surety bond to the state of Kansas issued by a company authorized to do business in this state in an amount fixed by the board of county commissioners of not less than two thousand dollars ($2,000). Such bond shall be conditioned on the faithful performance of the duties of such office, and that such county attorney will pay over to the county treasurer, in the manner prescribed by law, all moneys received by virtue of such office. Such bond shall be deposited in the office of the county clerk. No person shall be eligible for the nomination or election to the office of county attorney of any county unless such person shall have been regularly admitted to practice law within the state of Kansas, and is at the time of nomination and election a regularly qualified practicing attorney of this state.

History: G.S. 1868, ch. 25, § 135; L. 1907, ch. 163, § 1; R.S. 1923, 19-701; L. 1965, ch. 160, § 3; L. 1965, ch. 163, § 2; L. 1970, ch. 105, § 2; L. 1976, ch. 123, § 3; April 30.



19-702 Duties; representation of county hospital not required.

19-702. Duties; representation of county hospital not required. (a) Except as otherwise provided in this section, it shall be the duty of the county attorney to appear in any court having jurisdiction within the county and prosecute or defend on behalf of the people all actions and proceedings, civil or criminal, in which the state or the county is a party or interested.

(b) No county attorney shall be required to appear in any civil action or proceeding which relates to the operation of the county hospital. The county attorney may appear in any such civil action or proceeding at the county attorney's discretion, when requested by the board of county commissioners or the board of the county hospital.

History: G.S. 1868, ch. 25, § 136; R.S. 1923, 19-702; L. 1984, ch. 100, § 1; July 1.



19-703 Same; appearances on behalf of state.

19-703. Same; appearances on behalf of state. Each county attorney, when requested by any judge of the district court of the county, shall appear on behalf of the state before such judge, and prosecute all complaints made in behalf of the state of which such judge has jurisdiction; and upon like request shall appear before such judge and conduct any criminal examination which may be had before such judge and, except as otherwise provided in subsection (b) of K.S.A. 19-702, and amendments thereof, shall also prosecute all civil suits before such judge in which the county is a party or interested.

History: G.S. 1868, ch. 25, § 137; R.S. 1923, 19-703; L. 1976, ch. 145, § 57; L. 1984, ch. 100, § 2; July 1.



19-704 Same; opinions and advice to county; opinions or advice to county hospital not required.

19-704. Same; opinions and advice to county; opinions or advice to county hospital not required. (a) Except as otherwise provided in this section, the county attorney shall without fee or reward, give opinions and advice to the board of county commissioners and other civil officers of the county, when requested by such board or officers, upon all matters in which the county is interested, or relating to the duties of such board or officers, in which the state or county may have an interest.

(b) No county attorney shall be required to give opinions or advice to the board of county commissioners with regard to the operation of the county hospital nor shall the county attorney be required to give opinions or advice to the board of the county hospital. The county attorney may give opinions and advice to the board of county commissioners and to the board of the county hospital when requested to do so by either or both such boards.

History: G.S. 1868, ch. 25, § 138; R.S. 1923, 19-704; L. 1984, ch. 100, § 3; July 1.



19-705 Fees, when; representation of adverse interests; holding other office.

19-705. Fees, when; representation of adverse interests; holding other office. No county attorney shall receive any fee or reward from or on behalf of any prosecutor or other individuals, except such as are allowed by law for services in any prosecution or business to which it shall be his official duty to attend, nor be concerned as attorney or counsel for either party, other than the state or county, in any civil action depending upon the same state of facts upon which any criminal prosecution, commenced but undetermined, shall depend; nor shall any county attorney while in office be eligible to or hold any judicial or other county office whatsoever.

History: G.S. 1868, ch. 25, § 140; Oct. 31; R.S. 1923, 19-705.



19-706b Deputies and assistants in counties of not more than 100,000; powers, duties and compensation; expenses and automobile purchase, lease, expenses and allowances.

19-706b. Deputies and assistants in counties of not more than 100,000; powers, duties and compensation; expenses and automobile purchase, lease, expenses and allowances. The board of county commissioners of any county having a population of not more than one hundred thousand (100,000) may allow to the office of the county attorney of such county such reasonable sums for salaries and compensation which will permit said county attorney to appoint such deputies and assistants as are necessary to properly expedite the business of his office. Said deputies and assistants shall have such powers and duties within the scope of the office of county attorney as are prescribed by the county attorney, and within the limits of the sums made available by the board of county commissioners, each such deputy and assistant shall receive an annual salary in an amount prescribed by the county attorney. Said board of county commissioners may authorize by resolution the expenditure of an amount sufficient to pay the actual and necessary expenses incurred by any such deputy or assistant in the performance of his official duties, whether performed within or without such county. Such resolution may authorize an expenditure for the purchase or leasing of an automobile for the use of any such deputy or assistant, or said board may authorize the use of a privately owned vehicle by any such deputy or assistant and provide compensation therefor by establishing a monthly car allowance, or by the payment of mileage as provided by K.S.A. 75-3203.

History: L. 1971, ch. 85, § 1; July 1.



19-711 Absence or disability; appointment by court.

19-711. Absence or disability; appointment by court. In the absence, sickness or disability of both the county attorney and his deputy, any court before whom it is his duty to appear and in which there may be business for him, may appoint an attorney to act as county attorney, by order to be entered upon the minutes of the court.

History: G.S. 1868, ch. 25, § 142; Oct. 31; R.S. 1923, 19-711.



19-712 Duplicate receipts for money received.

19-712. Duplicate receipts for money received. It shall be the duty of the county attorney, whenever he shall receive any money in his official capacity, to give to the person paying the same a duplicate receipt, one of which shall be filed by such person with the county clerk.

History: G.S. 1868, ch. 25, § 143; Oct. 31; R.S. 1923, 19-712.



19-713 Duties in connection with grand jury.

19-713. Duties in connection with grand jury. Whenever required by the grand jury of any court sitting within his county, it shall be the duty of the county attorney to attend them, for the purpose of examining witnesses in their presence, or of giving them advice in any legal matter, and to issue subpoenas and other process to bring up witnesses, and to draw up bills of indictment.

History: G.S. 1868, ch. 25, § 144; Oct. 31; R.S. 1923, 19-713.



19-714 Measures for conviction of election or license offenders.

19-714. Measures for conviction of election or license offenders. It shall be the duty of each county attorney, upon information being given him that any person has violated any of the provisions of the election laws, or license laws, to adopt effectual measures for the conviction of such person.

History: G.S. 1868, ch. 25, § 145; Oct. 31; R.S. 1923, 19-714.



19-715 Vacancy in office.

19-715. Vacancy in office. (a) When a vacancy occurs in the office of county attorney, the vacancy shall be filled by appointment by the governor of a person elected by a district convention, in accordance with K.S.A. 25-3902, and amendments thereto. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next county general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county attorney for a regular term.

(b) When a vacancy occurs in the office of county attorney, the district judges of the judicial district in which the county is located shall appoint a person to serve as temporary county attorney until a person is appointed and qualifies to fill the vacancy in accordance with subsection (a). A person appointed as temporary county attorney shall be an elector of the same political party as such person's predecessor.

(c) A county attorney or temporary county attorney appointed pursuant to this section shall have the same powers and duties and be subject to the same qualifications as an elected county attorney.

History: G.S. 1868, ch. 25, § 146; R.S. 1923, 19-715; L. 1963, ch. 160, § 3; L. 1976, ch. 145, § 58; L. 1981, ch. 115, § 1; July 1.



19-716 Claims and accounts; duties of county attorney or assistant or county counselor in certain counties.

19-716. Claims and accounts; duties of county attorney or assistant or county counselor in certain counties. (a) The county attorney or an assistant county attorney of each county of the state which does not have a county auditor and which has a population of less than 70,000 shall meet with the board of county commissioners of such county at each session when bills and accounts are presented for allowance, examine such bills and accounts, ascertain, as far as possible, the correctness of such accounts and give an opinion to the board of county commissioners as to the liability of the county for them. No bill shall be allowed by the board of county commissioners until the county attorney has passed upon it.

(b) If there is a county counselor of a county which is subject to this section, the county counselor shall perform the duties imposed on the county attorney by this section.

History: L. 1913, ch. 156; § 1; R.S. 1923, 19-716; L. 1968, ch. 254, § 2; L. 1972, ch. 74, § 1; L. 1984, ch. 99, § 2; July 1.



19-717 Prosecuting witness may employ assistant attorney; dismissal of action in such cases, when.

19-717. Prosecuting witness may employ assistant attorney; dismissal of action in such cases, when. That the prosecuting witness in any criminal action or proceeding may, at his own expense, employ an attorney or attorneys to assist the county attorney to perform his duties in any criminal action or proceeding under any of the laws of the state of Kansas, and such attorney or attorneys shall be recognized by the county attorney and court as associate counsel in such action or proceeding, and no prosecution shall be dismissed over the objection of such associate counsel until the reason of the county attorney for such dismissal, together with the objections thereto of such associate counsel, shall have been filed in writing, argued by counsel, and fully considered by the court.

History: L. 1901, ch. 62, § 1; March 15; R.S. 1923, 19-717.



19-723 County commissioners authorized to hire additional counsel; when.

19-723. County commissioners authorized to hire additional counsel; when. That when, in the judgment of the board of county commissioners of any county in this state, it becomes necessary or expedient, the said board of county commissioners may employ an additional attorney at law to assist the county attorney of its county in any specific investigation, prosecution or any civil or criminal matter involving the duties of said county attorney, and the said board of county commissioners may pay such attorney so employed reasonable compensation for his services, the same to be charged to the general fund of said county.

History: L. 1925, ch. 139, § 1; March 4.



19-724 Exhumation of bodies; application.

19-724. Exhumation of bodies; application. A district court, or the judge thereof in vacation, shall have the power to order the exhumation of the body of a deceased person, and the removal of the same or any portion thereof for physical or chemical examination or analysis for the purpose of ascertaining the cause of death. Such order may be made on the application of the county or district attorney, with such notice to the next of kin of the deceased person whose names and addresses are known to said county or district attorney and to any person having legal charge of said body, as the court may direct. The cost of such exhumation and examination or analysis shall be allowed and paid by the board of county commissioners from the county general fund.

History: L. 1975, ch. 194, § 1; July 1.






Article 8 SHERIFF

19-801a Sheriff; election, term, bond.

19-801a. Sheriff; election, term, bond. Except in those counties operating under the provisions of any consolidated law enforcement act, beginning with the general election in 1976, a sheriff shall be elected in each county, for four (4) years. Such sheriff shall, before entering upon the duties of the office, execute to the state of Kansas a good and sufficient corporate surety bond, issued by a company authorized to do business in Kansas in an amount fixed by the board of county commissioners of not less than ten thousand dollars ($10,000). Such bond, when approved, shall be filed in the office of the county clerk.

History: L. 1972, ch. 75, § 1; L. 1972, ch. 93, § 23; L. 1976, ch. 123, § 4; April 30.



19-801b Qualifications for office; attendance at law enforcement center required; exception; status and salary while in attendance.

19-801b. Qualifications for office; attendance at law enforcement center required; exception; status and salary while in attendance. (a) No person shall be eligible for nomination, election or appointment to the office of sheriff unless such person:

(1) Is a citizen of the United States and a qualified elector of the county;

(2) possesses a high-school education or its recognized equivalent; and

(3) has never been convicted of or pleaded guilty or entered a plea of nolo contendere to any felony charge, a misdemeanor crime of domestic violence as defined in K.S.A. 74-5602, and amendments thereto, or to any violation of any federal or state laws or city ordinances relating to gambling, liquor or narcotics.

(b) Every person elected to the office of sheriff for the first time, or anyone reelected or appointed to the office after having been out of the office for five years or more shall be required to attend the law enforcement training center as established by K.S.A. 74-5601 et seq., and amendments thereto, and satisfactorily complete the required training course of not less than 320 hours, unless such person has satisfactorily completed such training course within the five years prior to election or appointment, passes a written competency test and firearms proficiency qualification course developed and administered by the Kansas law enforcement training center or unless the commission, as defined in subsection (b) of K.S.A. 74-5602, and amendments thereto, waives the requirements of this subsection as provided in K.S.A. 74-5608a, and amendments thereto. Unless the requirements are waived, any person elected or appointed to the office of sheriff who has not attended the law enforcement training center shall hold office on a provisional basis, and such person shall attend the next scheduled training program at the law enforcement training center and satisfactorily complete such training program or the one subsequent to it, or shall forfeit such office.

(c) Each newly elected sheriff of each county who is required to attend the law enforcement training center shall be hired as a deputy sheriff and shall be paid a salary as deputy sheriff while attending the law enforcement training center. The tuition, board, room and travel expense for the sheriff-elect at the law enforcement training center shall be paid by the county.

History: L. 1972, ch. 75, § 2; L. 1974, ch. 114, § 1; L. 1975, ch. 157, § 1; L. 1977, ch. 89, § 1; L. 1982, ch. 322, § 1; L. 1983, ch. 93, § 1; L. 1995, ch. 180, § 5; L. 1997, ch. 168, § 1; L. 2012, ch. 89, § 11; July 1.



19-801c Eligibility of sheriffs holding office on July 1, 1972, for nomination and election.

19-801c. Eligibility of sheriffs holding office on July 1, 1972, for nomination and election. Any person serving as sheriff on the effective date of this act shall be and remain eligible to nomination and election to succeed himself in office.

History: L. 1972, ch. 75, § 3; July 1.



19-802 Condition of such bond.

19-802. Condition of such bond. The condition of such bond shall be in substance as follows: "Whereas, the above bounden ____ was elected to the office of sheriff of the county of ____, on the ____ day of ____; now the condition of this obligation is such, that if the said ____ shall well and faithfully perform and execute the duties of the office of sheriff of said county of ____, during his continuance in office, by virtue of said election, without fraud, deceit, or oppression, and shall pay over all moneys that may come into his hands as such sheriff, and shall deliver to his successor all writs, papers and other things pertaining to his office, which may be so required by law, then the above obligation shall be void; otherwise, to be and remain in full force and effect."

History: G.S. 1868, ch. 25, § 100; Oct. 31; R.S. 1923, 19-802.



19-803 Appointment of undersheriff.

19-803. Appointment of undersheriff. The sheriff of each county shall, as soon as may be after entering upon the duties of his office, appoint some proper person undersheriff of said county, who shall also be a general deputy, to hold during the pleasure of the sheriff; and as often as a vacancy shall occur in the office of such undersheriff, or he become incapable of executing the same, another shall, in like manner, be appointed in his place.

History: G.S. 1868, ch. 25, § 101; Oct. 31; R.S. 1923, 19-803.



19-804 Vacancy in office of sheriff, how filled; duties and liabilities of undersheriff.

19-804. Vacancy in office of sheriff, how filled; duties and liabilities of undersheriff. Except in those counties operating under the provisions of consolidated law enforcement acts, whenever a vacancy occurs in the office of sheriff of any county, the undersheriff of such county shall in all things execute the office of sheriff until a sheriff shall be appointed by the governor in the manner provided by law for filling vacancies in the office of member of the house of representatives. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a sheriff for a regular term. Any default or misfeasance in office of such undersheriff in the meantime, as well as before such vacancy, shall be deemed to be a breach of the condition of the bond given by the sheriff who appointed the undersheriff, and also a breach of the condition of the bond executed by such undersheriff to the sheriff by whom the undersheriff was appointed.

History: G.S. 1868, ch. 25, § 102; L. 1870, ch. 111, § 1; R.S. 1923, 19-804; L. 1945, ch. 162, § 1; L. 1972, ch. 93, § 24; L. 1983, ch. 94, § 1; L. 1986, ch. 100, § 3; July 1.



19-804a Exercise of functions of sheriff by county clerk, when.

19-804a. Exercise of functions of sheriff by county clerk, when. When there shall be no sheriff or undersheriff in any county, it shall be the duty of the county clerk to exercise all the powers and duties of the sheriff of such clerk's county until a sheriff be elected or qualified. When the sheriff for any cause shall be committed to the jail of such sheriff's county, the county clerk shall be keeper thereof during the time the sheriff shall remain a prisoner therein.

History: G.S. 1868, ch. 25, § 117; R.S. 1923, 19-1002; L. 1965, ch. 164, § 1; L. 1972, ch. 93, § 25; L. 2010, ch. 111, § 1; July 1.



19-805 Deputies and undersheriffs; duties; meetings and seminars; budget; limitation of personnel action.

19-805. Deputies and undersheriffs; duties; meetings and seminars; budget; limitation of personnel action. (a) In addition to the undersheriff, the sheriff also may appoint, promote, demote and dismiss additional deputies and assistants necessary to carry out the duties of the office, for whose official acts the sheriff is responsible. Persons may also be deputized by such sheriff or undersheriff, in writing, to do particular acts. The sheriff and sureties of the sheriff shall be responsible, on the official bond of the sheriff, for the default or misconduct of the undersheriff and deputies.

(b) Within the limitations of the budget for the financing of the operation of the sheriff's office as approved by the board of county commissioners, the sheriff may attend and may require the undersheriff, deputies and any assistants to attend any meeting or seminars which the sheriff determines will be beneficial to the operation of the sheriff's office.

(c) The sheriff shall submit a budget for the financing of the operation of the sheriff's office to the board of county commissioners for their approval.

(d) Any personnel action taken by the sheriff under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the sheriff's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 103; R.S. 1923, 19-805; L. 1983, ch. 91, § 6; July 1.



19-805a Special deputies; appointment, revocation; bonds.

19-805a. Special deputies; appointment, revocation; bonds. In all counties, the sheriff shall have authority to appoint so many special deputies as the sheriff deems proper and for whose official acts the sheriff shall be responsible. Before an appointment shall be made the sheriff or marshal of the district court shall have the right to demand an indemnity bond before any commission as special deputy shall be issued. The appointments may be revoked at the pleasure of the appointing officer, except that all appointments made by a sheriff pursuant to this section shall automatically be revoked at the time that such appointing sheriff's service as sheriff concludes. Except as provided by K.S.A. 19-827, and amendments thereto, a special deputy appointed under this section shall not receive any payment, for services rendered, from public funds.

History: L. 1941, ch. 201, § 1; L. 1976, ch. 145, § 59; L. 1996, ch. 149, § 2; L. 2004, ch. 118, § 1; July 1.



19-805b Same; authority of special deputies.

19-805b. Same; authority of special deputies. Except as provided by K.S.A. 19-827, and amendments thereto, special deputies appointed pursuant to K.S.A. 19-805a, and amendments thereto, may be limited in their authority to perform the acts of a peace officer in or about certain specified premises or relating thereto or to provide crime prevention or security services on or about any public facility or property when so directed by the sheriff, but shall have a general right in event of riot, sabotage, terroristic attack or serious disturbances or breach of the peace to call upon and deputize any other peace officer or private citizen to assist such special deputy in quelling such events.

History: L. 1941, ch. 201, § 2; L. 1996, ch. 149, § 3; L. 2004, ch. 118, § 2; July 1.



19-805c Same; act extends appointing power.

19-805c. Same; act extends appointing power. This act shall not be construed as in limitation of any existing powers for the appointment of deputies by sheriffs or marshals of the district court, but as an extension thereof.

History: L. 1941, ch. 201, § 3; L. 1976, ch. 145, § 60; Jan. 10, 1977.



19-807d Sheriff's deputies for police protection in certain townships; agreements; contributions by townships; tax levies.

19-807d. Sheriff's deputies for police protection in certain townships; agreements; contributions by townships; tax levies. The township board in any township which is located in a county in which is located a city having a population in excess of 100,000 is hereby authorized to contribute funds to the county for the purpose of providing sheriff's deputies in addition to those otherwise provided, for the purpose of providing additional police protection within such township and for the purpose of providing and maintaining motorized equipment and radio equipment therefor. The township board shall have power to determine the amount of such contribution and the conditions under which such contributions shall be made.

When the township board informs the sheriff that such board intends to make a contribution pursuant to this section, the sheriff and the township board shall enter into an agreement within 20 days thereafter, which agreement shall specify the additional police protection to be provided and the funds to be contributed. Any and all such agreements relating to contribution of funds shall be by and between the township board and the sheriff with the approval of the board of county commissioners. For the purpose of providing funds to make such contributions, the township board is authorized to levy an annual tax upon all taxable tangible property in such township.

History: L. 1947, ch. 191, § 2; L. 1953, ch. 142, § 1; L. 1955, ch. 147, § 1; L. 1963, ch. 164, § 1; L. 1970, ch. 385, § 2; L. 1999, ch. 154, § 50; May 27.



19-810 Appointment of undersheriff or deputy to be in writing; revocation.

19-810. Appointment of undersheriff or deputy to be in writing; revocation. Every appointment of an undersheriff or of a deputy sheriff and every revocation of such appointment, shall be in writing, under the hand of the sheriff, and shall be filed in the office of the clerk of the county; but this section shall not extend to any person who may be deputized by any sheriff or undersheriff to any particular act only.

History: G.S. 1868, ch. 25, § 104; Oct. 31; R.S. 1923, 19-810.



19-811 Charge and custody of jail; liability for acts.

19-811. Charge and custody of jail; liability for acts. The sheriff shall have the charge and custody of the jail of his county, and all the prisoners in the same, and shall keep such jail himself, or by his deputy or jailer, for whose acts he and his sureties shall be liable.

History: G.S. 1868, ch. 25, § 105; Oct. 31; R.S. 1923, 19-811.



19-812 Process, writs, precepts and orders; court attendance; fees.

19-812. Process, writs, precepts and orders; court attendance; fees. The sheriff, in person or by his undersheriff or deputy, shall serve and execute, according to law, all process, writs, precepts and orders issued or made by lawful authority and to him directed, and shall attend upon the several courts of record held in his county, and shall receive such fees for his services as are allowed by law.

History: G.S. 1868, ch. 25, § 106; Oct. 31; R.S. 1923, 19-812.



19-812a Montgomery county; duties of sheriff.

19-812a. Montgomery county; duties of sheriff. The sheriff of Montgomery county, Kansas, either the sheriff or a deputy, shall attend the district court held in Montgomery county, Kansas, as requested by a judge of the district court, and shall serve all process, execute all orders issued therefrom, returning the same to the place from which they were issued.

History: L. 1927, ch. 183, § 3; L. 2007, ch. 190, § 1; July 1.



19-812b Neosho county; duties of sheriff.

19-812b. Neosho county; duties of sheriff. The sheriff of Neosho county, Kansas, either the sheriff or a deputy, shall attend the district court held in Neosho county, Kansas, as requested by a judge of the district court, and shall serve all process, execute all orders issued therefrom, returning the same to the place from which they were issued.

History: L. 1955, ch. 183, § 3; L. 2007, ch. 190, § 2; July 1.



19-813 Preservation of peace.

19-813. Preservation of peace. It shall be the duty of the sheriff and undersheriffs and deputies to keep and preserve the peace in their respective counties, and to quiet and suppress all affrays, riots and unlawful assemblies and insurrections, for which purpose, and for the service of process in civil or criminal cases, and in apprehending or securing any person for felony or breach of the peace, they, and every coroner, may call to their aid such person or persons of their county as they may deem necessary.

History: G.S. 1868, ch. 25, § 107; R.S. 1923, 19-813; L. 1974, ch. 446, § 6; July 1.



19-814 What sheriff shall deliver to successor.

19-814. What sheriff shall deliver to successor. Whenever a new sheriff shall be elected and shall have been qualified as required by law, the former sheriff shall, upon demand, deliver to him the jail and other property of the county, and all prisoners in such jail, and all writs, process, orders and other papers belonging to such office and in his possession, or that of his undersheriff or deputies, except as provided in the next succeeding section; and upon delivery thereof, such new sheriff shall execute to the former sheriff his receipt therefor.

History: G.S. 1868, ch. 25, § 108; Oct. 31; R.S. 1923, 19-814.



19-815 Writs in hand on expiration of term or removal.

19-815. Writs in hand on expiration of term or removal. Sheriffs, undersheriffs and deputies may execute and return all such writs and processes as shall be in their hands at the expiration of their office, or at the time of their removal from office, which they shall have begun to execute by service, levy or collection of money thereon.

History: G.S. 1868, ch. 25, § 109; Oct. 31; R.S. 1923, 19-815.



19-816 Default or misconduct of deputy after death, resignation or removal of sheriff.

19-816. Default or misconduct of deputy after death, resignation or removal of sheriff. Any default or misconduct in the office of deputy sheriff or jailer, after the death, resignation or removal of any sheriff by whom he was appointed, shall be adjudged a breach of the bond of such sheriff.

History: G.S. 1868, ch. 25, § 110; Oct. 31; R.S. 1923, 19-816.



19-817 Action for default or misconduct of sheriff or deputy.

19-817. Action for default or misconduct of sheriff or deputy. Any action for default or misconduct of any sheriff, his undersheriff, jailer, or any of his deputies, may be prosecuted against the executors or administrators of such sheriff.

History: G.S. 1868, ch. 25, § 111; Oct. 31; R.S. 1923, 19-817.



19-818 Service of paper on sheriff.

19-818. Service of paper on sheriff. Every paper required by law to be served on the sheriff may be served on him in person, or left at his office during his business hours.

History: G.S. 1868, ch. 25, § 112; Oct. 31; R.S. 1923, 19-818.



19-820 Default as to writ or process; penalties.

19-820. Default as to writ or process; penalties. Whenever any sheriff shall neglect to make due return of any writ or process delivered to him to be executed, or shall be guilty of any default or misconduct in relation thereto, he shall be liable to fine or attachment, or both, at the discretion of the court, subject to appeal; such fine, however, not to exceed two hundred dollars; and also an action for damages to the party aggrieved.

History: G.S. 1868, ch. 25, § 114; Oct. 31; R.S. 1923, 19-820.



19-821 Demanding or receiving illegal fees; penalties.

19-821. Demanding or receiving illegal fees; penalties. No sheriff shall, directly or indirectly, ask, demand or receive, for any service to be by him performed in the discharge of any of his official duties, any greater fees than are allowed by law, on pain of forfeiting treble damages to the party aggrieved, and in being fined in a sum not less than twenty-five dollars nor more than two thousand dollars.

History: G.S. 1868, ch. 25, § 115; Oct. 31; R.S. 1923, 19-821.



19-822 Uniforms and display of badges by sheriff and deputies; requirements; exceptions.

19-822. Uniforms and display of badges by sheriff and deputies; requirements; exceptions. County sheriffs and their deputies, when on duty, shall be dressed in a distinctive uniform which shall be furnished by the county, and display a badge of office: Provided, The wearing of such uniform and badge shall be discretionary at the option of the sheriff when he or his deputies are engaged in special investigations or mental patient assignments: And provided further, That special deputies appointed by the sheriff, detectives, clerical personnel and civil process servers; and deputies while engaged in the transportation of prisoners may be excluded from the requirements of this section at the option of the sheriff.

History: L. 1969, ch. 142, § 1; L. 1974, ch. 115, § 1; July 1.



19-823 Same; allowance for uniform expense in counties under 200,000.

19-823. Same; allowance for uniform expense in counties under 200,000. County sheriffs and their deputies in counties of less than two hundred thousand (200,000) population shall each receive an allowance for uniform expense of not less than ten dollars ($10) per month, to be paid by the county which such officers serve.

History: L. 1969, ch. 142, § 2; July 1.



19-824 Uniforms.

19-824. Uniforms. The uniform required herein shall be readily distinguishable from the uniform of other law enforcement agencies in the state of Kansas. The sheriff of each county shall designate the color and design of the uniform to be worn by the sheriff and deputies in such sheriff's department.

History: L. 1969, ch. 142, § 3; L. 1998, ch. 115, § 1; July 1.



19-826 Fingerprinting of sheriff and candidates for office of sheriff; exception; fingerprints forwarded to K.B.I. for background investigation; cost.

19-826. Fingerprinting of sheriff and candidates for office of sheriff; exception; fingerprints forwarded to K.B.I. for background investigation; cost. (a) Before January 1, 1988, each person holding office as sheriff of any county in this state on the effective date of this act shall be fingerprinted as provided by this section.

(b) Before assuming the office of sheriff of any county in this state, a person, other than an undersheriff or county clerk temporarily serving as sheriff pursuant to K.S.A. 19-804 or 19-804a, and amendments thereto, shall be fingerprinted as provided by this section. If the person is a candidate for the office of sheriff, such person shall be fingerprinted at the time of the filing of: (1) Nomination papers or a declaration of intent to become such a candidate; (2) a certificate of nomination as such a candidate of a political party; or (3) a certificate of election to fill a vacancy in such a candidacy.

(c) Fingerprinting pursuant to this section shall be done by the law enforcement agency of the county in the presence of the county election officer. The county election officer shall forthwith forward the fingerprints to the Kansas bureau of investigation for a search of state and national fingerprint files to determine whether the person qualifies for the office of sheriff pursuant to subsection (a)(3) of K.S.A. 19-801b, and amendments thereto. The Kansas bureau of investigation shall certify any conviction record of the person, or lack thereof, found as a result of such search to the county election officer and, if such a record is found, to the attorney general. If the person is a candidate for the office of sheriff and is found, as a result of the search, to be unqualified for such office, the county election officer shall notify the person within three days. Such person found to be unqualified for such office shall have five days from the date of the notice given by the Kansas bureau of investigation to: (1) Present evidence to the county election officer showing error in the conviction record certified by the Kansas bureau of investigation; and (2) seek correction of any such error by the Kansas bureau of investigation. If there is no error in such conviction record, the county election officer shall terminate the person's candidacy and remove the person's name from the ballot.

(d) Fingerprints taken and submitted pursuant to this section shall be on forms approved by the attorney general.

(e) The cost of a search of fingerprint files pursuant to this section shall be paid by the person being fingerprinted.

History: L. 1987, ch. 93, § 1; July 1.



19-827 Payment for services provided by certain special deputies.

19-827. Payment for services provided by certain special deputies. A special deputy appointed under K.S.A. 19-805a, and amendments thereto, may receive payment for services rendered and shall have general law enforcement authority throughout the county if such special deputy has satisfactorily completed the basic course of instruction required for permanent appointment as a part-time law enforcement officer under K.S.A. 74-5607a, and amendments thereto.

History: L. 1996, ch. 149, § 1; July 1.



19-828 Multijurisdictional law enforcement group.

19-828. Multijurisdictional law enforcement group. Any county in the state of Kansas which borders another state, with the agreement of the sheriff, may enter into agreement with the political subdivisions in such other state's contiguous county to form a multijurisdictional law enforcement group for the enforcement of drug and controlled substances laws or for the prevention, detection or investigation of any terroristic activity. Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in such an agreement and shall be deemed to have met all requirements of law enforcement training and certification required under K.S.A. 74-5601 et seq., and amendments thereto, if such officers have satisfied the applicable law enforcement officer training and certification standards in force in such other state. Such other state's law enforcement officers shall have the same powers and immunities as law enforcement officers certified and commissioned in Kansas while conducting investigations to enforce drug and controlled substances laws or engaged in the prevention, detection or investigation of terroristic activity with the multijurisdictional enforcement group.

History: L. 1999, ch. 170, § 6; L. 2004, ch. 118, § 3; July 1.






Article 11 PROBATE JUDGE

19-1104 Public administrator, Wyandotte county.

19-1104. Public administrator, Wyandotte county. Laws 1903, chapter 199, [§§ 1 to 9]. Included by reference. [The title to this act is, "An act providing for a public administrator in Wyandotte county, specifying the cases in which he shall have authority to act as administrator of the estates of deceased persons, and defining his powers, duties and liabilities as such." Act omitted as not of general application].

History: R.S. 1923, 19-1104.






Article 12 REGISTER OF DEEDS

19-1201 Register of deeds; election, term, bond.

19-1201. Register of deeds; election, term, bond. Beginning with the general election in 1976, a register of deeds shall be elected in each county for a term of four (4) years. Such register of deeds shall, before entering upon the duties of the office, execute to the state of Kansas and file with the county clerk, a good and sufficient corporate surety bond issued by a company authorized to do business in this state in an amount approved by the county clerk of not less than ten thousand dollars ($10,000). Such bond shall be conditioned on the faithful performance of the duties of the office and that such register of deeds will deliver to the successor in such office all property belonging to such office.

History: G.S. 1868, ch. 25, § 87; R.S. 1923, 19-1201; L. 1965, ch. 160, § 5; L. 1976, ch. 123, § 5; April 30.



19-1202 Deputy registers of deeds; duties; meetings and seminars; budget; limitation of personnel action.

19-1202. Deputy registers of deeds; duties; meetings and seminars; budget; limitation of personnel action. (a) The register of deeds may appoint a deputy register of deeds. The appointment shall be in writing, filed and recorded in the office of the register of deeds. In addition to the deputy, the register also may appoint, promote, demote and dismiss any assistants necessary to carry out the duties of the office. The register shall supervise all assistants in the performance of their duties. The register's surety shall be responsible under the register's official bond for the acts of the deputy and any assistants. Within the limitations of the budget for the financing of the operation of the register's office as approved by the board of county commissioners, the register of deeds may attend and may require the deputy and any assistants to attend any meetings or seminars which the register determines will be beneficial to the operation of the register's office.

(b) The register of deeds shall submit a budget for the financing of the operation of the register's office to the board of county commissioners for their approval.

(c) Any personnel action taken by the register of deeds under this section shall be subject to the following: (1) Personnel policies and procedures established by the board of county commissioners for all county employees other than elected officials; (2) any pay plan established by the board of county commissioners for all county employees other than elected officials; (3) any applicable collective bargaining agreements or civil service system; and (4) the budget for the financing of the operation of the register's office as approved by the board of county commissioners.

History: G.S. 1868, ch. 25, § 88; R.S. 1923, 19-1202; L. 1983, ch. 91, § 5; July 1.



19-1203 Vacancy in office of register of deeds, how filled.

19-1203. Vacancy in office of register of deeds, how filled. In case of a vacancy in the office of register of deeds, the same shall be filled by the appointment of a qualified elector of the county. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a county register of deeds for a regular term. In the absence or inability of the register of deeds to perform the duties of his office, the deputy shall perform the duties of said register during the continuance of such absence or inability. Appointments hereunder shall be made in the manner provided by law for filling vacancies in the office of member of the house of representatives.

History: G.S. 1868, ch. 25, § 89; R.S. 1923, 19-1203; L. 1963, ch. 160, § 4; L. 1973, ch. 102, § 4; L. 1986, ch. 100, § 4; July 1.



19-1204 Custody and recording of documents.

19-1204. Custody and recording of documents. (a) The register of deeds shall have custody of and safely keep and preserve all the books, records, deeds, maps, papers and microphotographs deposited or kept in the office of the register of deeds. The register of deeds shall also record, or cause to be recorded, in a plain and distinct handwriting or in another legible manner, in suitable books or other accessible format to be provided and kept in the office of the register of deeds, all deeds, mortgages, maps, instruments and writings authorized by law to be recorded in the office of the register of deeds and left with the register of deeds for that purpose, and shall perform all other duties as are required by law.

(b) The register of deeds shall have the option of recording all such deeds, mortgages, maps, instruments and writings under this section: (1) In books as provided in subsection (a); (2) on computer disks, tapes or other electronically accessed media in accordance with K.S.A. 45-501; or (3) in another manner authorized by statute in accordance with the provisions thereof.

History: G.S. 1868, ch. 25, § 90; R.S. 1923, 19-1204; L. 1971, ch. 86, § 1; L. 1985, ch. 96, § 2; July 1.



19-1205 General indexes; entries; notation of discharge or release of instruments.

19-1205. General indexes; entries; notation of discharge or release of instruments. (a) Every register of deeds shall keep a general index, direct and inverted, in the office of the register of deeds. The general index, direct, shall be divided into seven columns, with heads to the respective columns as follows:

Volume          and  Time  Names  Names  Nature  Page      of  of  of  of  Where    Description  Reception.  Grantors.  Grantees.  Instrument.  Recorded.  Remarks.  of Tract.

The register of deeds shall make correct entries, in such general index, of every instrument recorded, under the appropriate headings, by entering the names of the grantors in an alphabetical form.

(b) The general index, inverted, shall be divided into seven columns, as follows:

Volume          and  Time  Names  Names  Nature  Page      of  of  of  of  Where    Description  Reception.  Grantees.  Grantors.  Instrument.  Recorded.  Remarks.  of Tract.

The register of deeds shall make, in such general index, correct entries of every instrument required by law to be entered in the general index, inverted, by entering the names of the grantees in alphabetical order.

(c) Whenever any mortgage, bond or other instrument has been released or discharged from record by recording a deed or release, the register of deeds shall immediately note, in both general indexes, under the column headed "Remarks," and opposite to the appropriate entry or in another manner which provides appropriate cross-referencing of such information, that such instrument has been satisfied.

(d) The indexes required by this statute may be kept in bound paper books or in another manner authorized by statute.

History: G.S. 1868, ch. 25, § 91; R.S. 1923, 19-1205; L. 1985, ch. 96, § 3; July 1.



19-1206 Receiving books; entries.

19-1206. Receiving books; entries. The register of deeds shall keep a receiving book, each page of which shall be divided into five columns, as follows:

Time of  Name of  Name of  To Whom  Fees

Reception.  Grantor.  Grantee.  Delivered.  Received.

Whenever any instrument has been received by the register of deeds for record, the register of deeds shall immediately endorse upon such instrument the certificate of the register of deeds, noting the day, hour and minute of its reception and the fees received for recording the instrument. The date of record of such instrument shall be from the date of filing. Whenever any instrument has been filed as required by this section, the register of deeds shall immediately make an entry of the filing in the receiving book of the register of deeds, under the appropriate heading, with the amount paid as fee for recording the filing. After such instrument has been recorded, the register of deeds shall deliver it to the person authorized to receive the same, writing the name of the person to whom it is delivered in the appropriate column. The receiving records required under this section may be kept in bound paper books or in another manner authorized by statute.

History: G.S. 1868, ch. 25, § 92; R.S. 1923, 19-1206; L. 1985, ch. 96, § 4; July 1.



19-1207 Record of plats and index; payment of fee; tax receipt required for recording; calculation and collection of aggregate taxes and assessments, procedure.

19-1207. Record of plats and index; payment of fee; tax receipt required for recording; calculation and collection of aggregate taxes and assessments, procedure. (a) The register of deeds also shall keep a well-bound book, in which shall be kept all maps and plats of cities, subdivisions or additions to the same within the county, together with the description, acknowledgment or other writing thereon. The register shall keep an index to such book of plats. Such index shall contain the name or names of the proprietor or proprietors of such cities, subdivisions or addition and the name of the cities, subdivisions or addition. No register of deeds shall be bound to perform any of the duties required to be performed by this act, for which a fee is allowed, unless such fee has been paid or tendered.

(b) The register of deeds shall not record any plat, replat, plat of survey pursuant to the apartment ownership act, K.S.A. 58-3101 et seq., and amendments thereto, or plat of survey pursuant to the townhouse ownership act, K.S.A. 58-3701 et seq., and amendments thereto, unless such document is accompanied by a receipt from the county treasurer for all real estate taxes and assessments on the land legally described in such document for any year past due and unpaid up to and including the tax year prior to the first tax year affected by the plat recording. If the amount of ad valorem tax to be levied by a taxing subdivision has not been certified to the county treasurer, the county treasurer shall calculate and collect an aggregate amount which shall be deposited with the county treasurer in the manner described in subsection (d).

(c) The record of plats and indexes required by this section may be kept in the manner provided by K.S.A. 19-1204, and amendments thereto, or as otherwise authorized by statute.

(d) For the purposes of subsection (b), the aggregate amount collected shall include the amount of the assessment to be certified by the clerk and a sum equal to the product of the assessed value directly related to the county appraiser's latest certified valuation conducted pursuant to K.S.A. 79-1466, and amendments thereto, on the property multiplied by the current year's tax levy rate. After the tax roll has been certified to the county treasurer, the treasurer shall then allocate so much of the sum collected as will pay the taxes and assessments on the property. In the case in which the sum collected is in excess of the amount necessary for the payment of the taxes and assessments, the treasurer shall return the amount of excess to the depositing party. In the case in which the sum collected is insufficient to pay the taxes and assessments, the treasurer shall credit the sum so collected ratably to the funds for which such taxes and assessments were levied and notify the owner of record of the balance due and unpaid. The unpaid portion shall become due in full on or before December 20 and any amount still remaining due and unpaid after that date shall accrue interest at the rate prescribed by K.S.A. 79-2968, and amendments thereto.

History: G.S. 1868, ch. 25, § 93; R.S. 1923, 19-1207; L. 1981, ch. 116, § 1; L. 1985, ch. 96, § 5; L. 1999, ch. 126, § 4; L. 2010, ch. 2, § 1; L. 2011, ch. 115, § 6; July 1.



19-1209 Numerical index, when.

19-1209. Numerical index, when. Whenever the board of county commissioners of any county deems it necessary, the board may order the register of deeds to furnish for the use of the county, in addition to other records and indexes required by law, a numerical index containing the name of the instrument, the name of the grantor, the name of the grantee, a brief description of the property and the volume and page in which each instrument indexed is recorded. A numerical index required under this section may be kept in bound paper books or in another manner authorized by statute.

History: G.S. 1868, ch. 25, § 95; L. 1913, ch. 160, § 1; R.S. 1923, 19-1209; L. 1985, ch. 96, § 6; July 1.



19-1210 Entries to be made in numerical index.

19-1210. Entries to be made in numerical index. It shall be the duty of the register to make correct entries in such numerical index, of all instruments recorded concerning real estate, under the appropriate headings, and in the subdivision devoted to the particular quarter section described in the instrument making the conveyance.

History: G.S. 1868, ch. 25, § 96; Oct. 31; R.S. 1923, 19-1210.



19-1211 Previous transfers first entered in numerical index.

19-1211. Previous transfers first entered in numerical index. Whenever such index is procured, it shall be the duty of the register to enter, in their appropriate divisions, before any other entries are made, all the transfers embraced within the instruments recorded in his office, commencing with the first.

History: G.S. 1868, ch. 25, § 97; Oct. 31; R.S. 1923, 19-1211.



19-1213 Comparison of instrument with record.

19-1213. Comparison of instrument with record. Every register of deeds, or his deputy, shall, after recording each instrument in the office of the register of deeds, proof read the same by comparing the instrument filed for record with the record that has been made by the register of deeds from such original instrument.

History: L. 1913, ch. 161, § 1; April 30; R.S. 1923, 19-1213.



19-1215 Same; penalty.

19-1215. Same; penalty. For any violation of any of the provisions of this act the person so violating the law shall be guilty of a misdemeanor, and upon conviction shall be fined in a sum not to exceed one hundred dollars.

History: L. 1913, ch. 161, § 3; April 30; R.S. 1923, 19-1215.



19-1216 Records destroyed or made illegible by fire or casualty.

19-1216. Records destroyed or made illegible by fire or casualty. This act shall apply to every county in the state, wherein all or any portion of the records in the office of the register of deeds have been or shall hereafter be destroyed or made illegible by fire or other casualty.

History: L. 1951, ch. 236, § 1; April 2.



19-1217 Same; reindexing and re-recording without charge.

19-1217. Same; reindexing and re-recording without charge. Whenever any instrument in writing affecting real estate in any such county which has been theretofore recorded in the office of the register of deeds, shall be delivered to the register of deeds, the register of deeds shall examine the record and indexing of such instrument and shall reindex the same if any portion of such index be missing or illegible, and if the record of said instrument be destroyed or illegible, the register of deeds shall record said instrument together with the certificate of previous recording and shall reindex the same and the date of filing for record appearing in said original certificate of recording shall be deemed and taken as the date of record thereof. If a duly certified or authenticated copy of any such instrument is delivered to the register of deeds, the register of deeds shall reindex and record the same including the certification or authentication thereof, in the same cases and in the same manner and with like effect as hereinbefore provided in the case of original instruments. No fee shall be charged for the recording or indexing of instruments or copies pursuant to the provisions of this section.

History: L. 1951, ch. 236, § 2; April 2.



19-1218 Same; certification of information as to illegible, damaged or destroyed records; fee.

19-1218. Same; certification of information as to illegible, damaged or destroyed records; fee. Upon payment of a fee of two dollars ($2), the register of deeds of any such county shall examine the numerical index to any tract of land in the county and furnish to the person paying said fee a certificate showing whether or not any portion of numerical index pertaining to such tract is destroyed or illegible and showing whether or not any material part of the record of any instrument shown in the numerical index for such tract is destroyed or illegible. Such certificate shall also state the date upon which the records were damaged or destroyed and by what event. For the purpose of making such certificates each government quarter section or part thereof in case of unplatted lands and each block or part thereof in the case of platted land, shall be deemed a separate tract.

History: L. 1951, ch. 236, § 3; April 2.



19-1219 Same; publication service on certain persons in certain actions; judgment.

19-1219. Same; publication service on certain persons in certain actions; judgment. In actions brought to quiet title to or foreclose upon real estate in any such county, if it be alleged that a portion of the record or numerical index pertaining to said land has been destroyed or rendered illegible by reason of fire or other casualty and there be attached to the petition a certificate issued by the register of deeds pursuant to the preceding section, showing that a portion of such record or index has been so destroyed or rendered illegible, then, and in that event, all persons whose interest in said real property does not appear of record in the records and indexes which remain legible and undestroyed may be made parties defendant under the general designation of "all others claiming any right, title, or interest in, or lien upon the real property described in the petition" and such persons may be served with summons by publication, which summons by publication shall contain the legal description of the real estate in the same manner and upon the making of the same affidavit as is required for service by publication upon unknown heirs. Any judgment rendered in any such action against parties so designated and served shall be binding upon all persons whose right, title or interest in or lien upon said lands is not disclosed by the records which remain undestroyed and legible: Provided always, That such judgments may be reopened upon the same conditions and within the time provided in the case of other judgments rendered on publication service.

History: L. 1951, ch. 236, § 4; April 2.






Article 14 COUNTY SURVEYOR OR ENGINEER

19-1401a County surveyor, appointment; appointment of deputies.

19-1401a. County surveyor, appointment; appointment of deputies. (a) The board of county commissioners of each county may appoint a land surveyor, whose official title shall be county surveyor. The county surveyor may appoint deputy county surveyors, and each deputy may perform the duties devolved upon the county surveyor by law. The county surveyor shall be a land surveyor, licensed pursuant to article 70 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto. The county surveyor may be a full-time or part-time county employee, or a contract employee, as determined appropriate by the board of county commissioners. A land surveyor may be a county surveyor in more than one county.

(b) For purposes of this section and article 14 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, the term "land surveyor" shall have the same meaning as the term "professional surveyor," as defined in K.S.A. 74-7003, and amendments thereto.

History: L. 2011, ch. 49, § 1; L. 2014, ch. 88, § 3; July 1.



19-1402 Deputies; liability for acts.

19-1402. Deputies; liability for acts. Each county surveyor, after being duly qualified as provided in the foregoing section, may appoint such number of deputy surveyors under him as he may think proper, being responsible for the correctness of their official acts, which deputies shall, respectively, before they enter upon the duties of their office, take a similar oath or affirmation to that required of the county surveyor; and all official duties performed and surveys made by a deputy surveyor shall be signed by him officially, and shall be as good and valid in every respect as if the same had been done by the county surveyor.

History: G.S. 1868, ch. 25, § 154; Oct. 31; R.S. 1923, 19-1402.



19-1404 Neglect or misconduct of surveyor or deputies; suit on bond.

19-1404. Neglect or misconduct of surveyor or deputies; suit on bond. Any person who may think himself injured by the neglect or misconduct of any county surveyor, or any of his deputies, may institute suit on the bond executed by such county surveyor and his sureties; and in case the party for whose benefit such suit may be brought shall obtain a judgment for any damage or loss by him sustained, he may sue out an execution on such judgment as in other cases; and the bond may be sued on in like manner by each and every person aggrieved.

History: G.S. 1868, ch. 25, § 155; Oct. 31; R.S. 1923, 19-1404.



19-1405 Surveys for use in court; administration of oath; testimony of witnesses.

19-1405. Surveys for use in court; administration of oath; testimony of witnesses. When any county surveyor or his deputy may be called upon to make any survey or surveys, which is or are to be used in any court, the adverse party having notice of the time of making such survey or surveys, such county surveyor or deputy is hereby authorized and required, upon application of either party, to administer an oath or affirmation to any witness who may be brought to prove any corner or line of such survey or surveys, or of any material or artificial object or mark which may be necessary to identify the same; which testimony shall be reduced to writing, and subscribed by the witness or witnesses, and a return made thereof to the court, with the return of the surveyor.

History: G.S. 1868, ch. 25, § 157; Oct. 31; R.S. 1923, 19-1405.



19-1407 Records of surveyor.

19-1407. Records of surveyor. The county surveyor shall keep records to show the following:

(a) A plat of each boundary survey made by the county surveyor, which shall be in accordance with Kansas law in effect at the time such survey is made;

(b) a full set of field notes, setting forth the distance and direction of all courses, and recording the stations of all permanent fences and boundaries and of such existing landmarks as will allow a complete study of the property, from such record;

(c) reference reports prepared by the county surveyor, such surveyor's deputies and other land surveyors pursuant to K.S.A. 58-2011, and amendments thereto.

History: G.S. 1868, ch. 25, § 159; R.S. 1923, 19-1407; L. 1961, ch. 136, § 1; L. 2011, ch. 49, § 3; July 1.



19-1409 Method of subdividing sections into quarter sections.

19-1409. Method of subdividing sections into quarter sections. In the subdivision of sections of land, as surveyed by the United State surveyors into quarter sections, the following method shall be followed, to wit: The surveyor shall proceed to connect the points of position of the monuments marked "one quarter S.," commonly known as quarter-section corner monuments, which are upon opposite sides of the section, by tracing a straight line from one to the other; he shall then ascertain the point of intersection of the two straight lines as above mentioned, and the said point of intersection shall be the point of position of the corner common to the four quarters of the section subdivided. The provisions of this article shall not apply to center corners of sections already established according to law.

History: G.S. 1868, ch. 25, § 161; Oct. 31; R.S. 1923, 19-1409.



19-1411 Establishment of center corners and quarter-section corners of sections closing on a parallel or base line.

19-1411. Establishment of center corners and quarter-section corners of sections closing on a parallel or base line. In establishing the center corner of all sections closing on a parallel or base line, the land surveyor shall commence at the quarter-section corner on the south boundary of the section, and run a line north, parallel to the east boundary of such section; and at 40 chains from the quarter-section corner on the south boundary, such land surveyor shall permanently establish the center corner of the section; and at the point where the said north line produced intersects the parallel or base line, which must be just 40 chains west of northeast corner of the section, such land surveyor must permanently establish the quarter-section corner on the north boundary of the section.

History: G.S. 1868, ch. 25, § 163; R.S. 1923, 19-1411; L. 2011, ch. 49, § 4; July 1.



19-1412 Re-establishment of missing corners.

19-1412. Re-establishment of missing corners. In re-establishing missing corners, where no bearing or witness tree or trees can be found, the land surveyor shall establish the missing corners in accordance with the government surveys. Where government surveys cannot be accurately followed, missing corners shall be established by proportionate measurement or existing landmarks supplemented with other location data, monuments, distances and the monuments for the corners shall be replaced according to the best calculations of the land surveyor, taking into account all the data, and, if necessary, replacing the proportionate measurement requirement.

History: G.S. 1868, ch. 25, § 164; R.S. 1923, 19-1412; L. 1961, ch. 136, § 2; L. 2011, ch. 49, § 5; July 1.



19-1413 Threatening or improperly interfering with surveyor; penalty.

19-1413. Threatening or improperly interfering with surveyor; penalty. (a) If any county surveyor or such surveyor's deputy shall be molested, or prevented from doing or performing any of such surveyor's official duties, by means of threats or improper interference of any person or persons, such surveyor shall call on the sheriff of the county, who shall accompany such surveyor and remove all force.

(b) Threatening or improperly interfering with any county surveyor or such surveyor's deputy, during the performance of such surveyor's official duties, shall be a class A nonperson misdemeanor, and on conviction thereof shall be liable for all damages to any person by the hindrance of the county surveyor or such surveyor's deputy, and also for all the expenses that may accrue in consequence of the attendance of the sheriff.

History: G.S. 1868, ch. 25, § 165; R.S. 1923, 19-1413; L. 2011, ch. 49, § 6; July 1.



19-1414 Survey as evidence.

19-1414. Survey as evidence. Any survey made by any county surveyor or his deputy, or by any city engineer, shall be evidence in any court in this state, but shall not be conclusive.

History: G.S. 1868, ch. 25, § 166; L. 1921, ch. 154, § 1; May 25; R.S. 1923, 19-1414.



19-1415 Copies of plats and field notes.

19-1415. Copies of plats and field notes. Copies of said plats and field notes, duly certified by the county surveyor, shall be received in evidence in any cause where the original plats and field notes could be used.

History: G.S. 1868, ch. 25, § 169; Oct. 31; R.S. 1923, 19-1415.



19-1416 Oath before commencing road survey.

19-1416. Oath before commencing road survey. It shall not be necessary for the county surveyor to take an oath or affirmation before commencing such surveyor's duties to survey roads, except as provided by law, when such surveyor takes oath of office.

History: L. 1871, ch. 75, § 2; R.S. 1923, 19-1416; L. 2011, ch. 49, § 7; July 1.



19-1417 Employment of assistants; compensation.

19-1417. Employment of assistants; compensation. It shall be the duty of each county surveyor to employ disinterested persons to act as such surveyor's assistants. The expenses of such assistants shall be paid in advance, if required by the county surveyor, by the party on whose application the survey may be made, and the money so advanced shall be accounted for by the county surveyor and the amount expended to be taxed on the bill of cost. Any appointed assistant shall receive, for each day that such assistant may actually be employed in performing the work, the prevailing wages for like services within the area, as determined by the board of county commissioners.

History: L. 1891, ch. 89, § 1; L. 1917, ch. 146, § 1; L. 1919, ch. 156, § 1; R.S. 1923, 19-1417; L. 1951, ch. 222, § 1; L. 1961, ch. 136, § 3; L. 2011, ch. 49, § 8; July 1.



19-1418 Plats and field notes of the original federal surveys.

19-1418. Plats and field notes of the original federal surveys. That it shall be the duty of the county surveyor of each county, when instructed to do so by the commissioners of their county, to procure official copies of the plats and field notes of the original surveys of the United States of the lands of his county not already procured, and shall have the same substantially bound in book form. The county commissioners shall pay for such plats and field notes and binding out of the county funds. The county surveyor of each county shall deposit the copy of such plats and field notes now in his office, or hereafter received, in the office of register of deeds of his county, and the same shall be there kept for the convenience of the public, and the same, or copies thereof, duly certified by such register of deeds, shall be admitted and received in evidence in like form and manner, and under like circumstances, and to the same effect, as are other records of the said register of deeds' office, or copies thereof.

History: L. 1891, ch. 89, § 2; L. 1907, ch. 169, § 1; May 27; R.S. 1923, 19-1418.



19-1419 Taking evidence on survey.

19-1419. Taking evidence on survey. The county surveyor or his deputy is authorized to administer all oaths or affirmations necessary to the legal establishment of roads and other surveys, and to take the evidence of any person who may be produced to prove any point material to such survey, and is authorized to summon before him at any convenient place in his county any person or persons in his county, whom he has good reason to believe could furnish material evidence as to the true location of any corners or boundaries involved in any survey then being made by such surveyor, and to administer the proper oath or affirmation to all such witnesses, and take their testimony in writing.

History: L. 1891, ch. 89, § 3; L. 1913, ch. 158, § 1; April 30; R.S. 1923, 19-1419.



19-1420 Record of road survey; descriptions of real estate.

19-1420. Record of road survey; descriptions of real estate. Upon the establishment of any road, the county surveyor shall enter the plat and field notes thereof upon the official road record of the county. The county surveyor shall, when ordered by the board of county commissioners, make out a complete description of all or any part of the real estate of such county, to be made out and entered in proper rolls furnished by the county clerk for such purpose.

History: L. 1891, ch. 89, § 4; R.S. 1923, 19-1420; L. 2011, ch. 49, § 9; July 1.



19-1422 Rules to be observed in resurvey under authority of the United States.

19-1422. Rules to be observed in resurvey under authority of the United States. In the resurvey of land surveyed under the authority of the United States, the land surveyor shall observe the following rules:

First, Section and quarter-section corners, and all other corners established by the government survey, must stand as the true corners.

Second, They must be re-established at the identical spot where the original corner was located by the government surveyor, when this can be determined.

Third, When this cannot be done, then said corners must be re-established in accordance with the provisions of K.S.A. 19-1412, and amendments thereto.

History: L. 1891, ch. 89, § 6; R.S. 1923, 19-1422; L. 1961, ch. 136, § 4; L. 2011, ch. 49, § 10; July 1.



19-1423 Procedure to establish corners and boundaries; notice, costs.

19-1423. Procedure to establish corners and boundaries; notice, costs. (a) Whenever the owner or owners of one or more tracts of land shall desire to permanently establish the corners and boundaries thereof, such owner or owners shall notify the county surveyor to make a survey thereof and establish such corners and boundaries, and shall furnish to the county surveyor the name or names and address or addresses of all persons residing in the county and elsewhere, so far as known, who may be affected by such survey. The county surveyor shall cause a notice in writing to be served on each person who may be affected by the survey, or their agent or agents residing in such county, stating the time when the county surveyor will begin the survey, and the lines or corners to be established, which notice shall be delivered to the person or left at their usual place of residence, at least six days prior to the day set for the survey.

(b) Notice may be served upon the landowners who may be affected by the survey, and who do not reside in the county, by publication in a newspaper published in the county, if there is one, once in each week for three consecutive weeks, the last publication to be made at least three days prior to the day set for beginning the survey, and in case no newspaper is published in the county, then in some newspaper published in the state which has general circulation in the county, or such notice may be served by mailing, by registered mail, postage prepaid, with return receipt requested, addressed to such person at their usual place of residence with proper post-office address. In all cases where all the landowners interested shall consent in writing, the county surveyor may, at such time as may be agreed upon, proceed to establish such corners and boundaries without serving notice as required by this section. Proof of service of notice as herein provided shall be made and entered of record in the office of the county surveyor, and retained for a period of one year.

(c) All costs incurred by the county surveyor in conducting such survey and proceedings for establishing the corners and boundaries of any tract or tracts of land requested by the owner of such property shall be paid by the party or parties requesting such survey. All costs incurred by the county surveyor in conducting surveys and proceedings for establishing the corners and boundaries of tracts of land which are authorized and directed by the board of county commissioners shall be paid from funds of the county available for such purpose.

History: L. 1891, ch. 89, § 7; R.S. 1923, 19-1423; L. 1961, ch. 136, § 5; L. 1986, ch. 103, § 1; L. 2011, ch. 49, § 11; July 1.



19-1424 Waiver of service; when publication service complete.

19-1424. Waiver of service; when publication service complete. An acknowledgment in writing, or the voluntary appearance of a person interested in the survey, is equivalent to service. Service by publication shall be deemed complete when it shall have been made in the manner and for the time prescribed in the preceding section, for all the purposes of this act.

History: L. 1891, ch. 89, § 8; March 14; R.S. 1923, 19-1424.



19-1425 When survey to be made; testimony of witnesses.

19-1425. When survey to be made; testimony of witnesses. On the day mentioned in the notice, or on the next day thereafter, the surveyor shall proceed to make the survey, but he may for good cause adjourn from time to time. He may, upon the application of any party who is interested in such survey, take the evidence of any witness who may be produced to prove any point material to such survey, which testimony shall be reduced to writing and subscribed and sworn to by the witness, and together with an accurate plat and field notes of such survey shall be filed in the office of the county surveyor within thirty days after the completion of such survey.

History: L. 1891, ch. 89, § 9; March 14; R.S. 1923, 19-1425.



19-1426 Appeal from report of survey; recordation of survey.

19-1426. Appeal from report of survey; recordation of survey. (a) Upon the filing of the report of each survey, any person interested in such report can at any time within 30 days thereafter appeal to the district court, by filing with the county surveyor a notice of such person's intention to appeal and by giving a bond, to be approved by the judge of the district court, conditioned for the payment of costs of the appeal if the report of the county surveyor is affirmed by the court. Upon the filing of such notice and bond the county surveyor shall certify the appeal to the clerk of the district court, and shall file with the clerk a certified copy of the report appealed from, including the affidavits, if any, filed therewith. The court shall hear and determine the appeal, and enter an order of judgment approving or rejecting the report, or modifying or amending the report, or may refer the report back to the county surveyor to correct the survey and report in conformity with the decree of the court, or may, for good cause shown, set aside the report and appoint one or more land surveyors, who shall proceed at the time mentioned in the order of the court, to survey and determine the corners and boundaries of the land in question, and shall report the same to the court for further action.

(b) The corners and boundaries established in any survey made in pursuance of an agreement, or in any survey where no appeal is taken from the county surveyor's report, and such corners and boundaries as are established by the decree of the court, shall be held and considered as permanently established, and shall not thereafter be changed. When any report of a survey made in pursuance of an agreement, or of legal notice, or by the order of court, becomes final, it shall be the duty of the county surveyor to record the report in the records of permanent surveys. The county surveyor shall also make a certified record of such survey on paper of the same size as the record of permanent surveys, suitable for binding, and shall file the record in the office of register of deeds.

History: L. 1891, ch. 89, § 10; R.S. 1923, 19-1426; L. 1992, ch. 314,§ 2; L. 2011, ch. 49, § 12; July 1.



19-1428 Survey affecting county line; notice; appeal.

19-1428. Survey affecting county line; notice; appeal. In any survey affecting a county line, the surveyor who may be called on to make the survey shall serve notice upon the county surveyor of the adjoining county, and they shall agree upon a time, and they shall each serve notice upon the landowners of their respective counties who are interested in such survey, in the same manner as is provided in K.S.A. 19-1423 and 19-1424, and shall make such survey in the same manner as other surveys; and each surveyor shall file a copy of the plat and field notes of such survey in the county surveyor's office. Appeals from the said survey may be made, and to the same effect as in K.S.A. 19-1426. The corners and boundaries so established and recorded in each county shall be held to be permanent, and shall never be changed.

History: L. 1891, ch. 89, § 12; March 14; R.S. 1923, 19-1428.



19-1430 Preservation of corner monuments; cost.

19-1430. Preservation of corner monuments; cost. When a United States public land survey corner or section center corner monument located in a street or road:

(a) Is at risk of being displaced or destroyed;

(b) projects above the usual grade of a roadbed;

(c) is at risk of coverage by concrete, asphalt or other permanent type surfacing; or

(d) is at risk that fill will cover the corner monument more than two feet, the agency responsible for maintaining the road shall preserve the corner monument by employing a land surveyor to comply with the provisions of K.S.A. 58-2011, and amendments thereto.

The cost of the preservation or reestablishment of the corner monument shall be paid by the agency responsible for maintaining the road, or if such corner monument is located on private property, by the landowner.

History: L. 1907, ch. 233, § 1; R.S. 1923, 19-1430; L. 1961, ch. 136, § 7; L. 2011, ch. 49, § 13; July 1.



19-1434 Recording of survey plats, when; requirements; alternative filing office.

19-1434. Recording of survey plats, when; requirements; alternative filing office. (a) Whenever a land surveyor performs a survey that results in a new legal description or creates a new tract of land, a survey plat shall be recorded with the register of deeds in the county where the survey was located within 90 days after completion of the survey. The survey plat shall be certified with the seal and signature of a land surveyor. The land surveyor who signed and sealed the survey plat shall be responsible for recording the survey.

(b) Except for subdivision plats, the board of county commissioners may, by resolution, designate an alternative county office for the filing of survey plats for archival purposes. If a county office other than the register of deeds is designated for the filing of survey plats, then that office shall maintain an index of all surveys by section, township and range, and surveys of platted lots shall be indexed by subdivision. The cost of filing the survey plat at the alternate county office shall not exceed the cost of recording the same or similar documents at the register of deeds.

History: L. 2011, ch. 49, § 2; July 1.






Article 15 COUNTY BUILDINGS

19-1505d Validation of certain proceedings and bonds for county buildings.

19-1505d. Validation of certain proceedings and bonds for county buildings. If any county, pursuant to the provisions of sections 19-1503, 19-1504 and 19-1505 of the General Statutes of 1949, relating to the erection of certain county buildings, has held a bond election therefor prior to the year 1955 and a majority of the legal electors voting on the question voted in favor of the issuance of bonds not to exceed the principal amount of fifteen thousand dollars ($15,000), notwithstanding the fact that improper notice by publication was given concerning the holding of such election under section 10-120 of the General Statutes of 1949, all proceedings thereunder and all bonds issued pursuant thereto are hereby validated and confirmed.

History: L. 1955, ch. 141, § 1; Feb. 8.



19-1510 Courthouses in counties over 110,000; exceptions; bonds.

19-1510. Courthouses in counties over 110,000; exceptions; bonds. That the board of county commissioners of any county having a population of one hundred and ten thousand (110,000) or over, is hereby authorized and empowered to erect, construct, reconstruct or improve a courthouse and to construct additions and improvements thereto; and for the purpose of paying the cost and expenses thereof, may issue negotiable bonds of such county not exceeding in amount the sum of one million dollars ($1,000,000), without the same being authorized by an election called or held for such purpose; and none of the restrictions and limitations respecting the amount of county indebtedness contained in any of the laws of the state of Kansas, shall apply to or in any way affect the issuance of the bonds authorized by this act or any bonds so issued; and such bonds shall be subject only to the limitations contained herein: Provided, That this section shall not apply to counties designated as urban under the provisions of K.S.A. 19-2654.

History: L. 1921, ch. 155, § 1; R.S. 1923, 19-1510; L. 1968, ch. 94, § 4; March 19.



19-1511 Same; plans and specifications; bids; contracts; bond of contractor; time for action to restrain.

19-1511. Same; plans and specifications; bids; contracts; bond of contractor; time for action to restrain. The board of county commissioners shall have the power to employ an architect to prepare the plans and specifications, and to superintend the erection, construction or reconstruction of such courthouse, and pay him out of the proceeds of bonds issued on account of the cost thereof. Such architect shall file such plans and specifications, together with an estimate of the cost thereof, under oath, in the office of the county clerk of such county.

No contract shall be awarded at a price in excess of such estimated cost. After considering and approving the plans and specifications prepared and filed as aforesaid, the board of county commissioners shall advertise for three consecutive weeks in the official county paper, for sealed proposals for the doing of such work, in accordance with the plans and specifications therefor, and such contract shall be let to the lowest responsible bidder, the county commissioners reserving the right to reject any or all bids. Each bidder must accompany his bid with a certified check for five percent of his bid, payable to the chairman of the board of county commissioners, as a guaranty that if the contract is awarded, he will enter into a contract with the board of county commissioners to perform the same; and if such bidder shall fail to enter into such contract when awarded to him, the amount deposited, or as much thereof as shall equal five percent of the bid, shall be and become the property of the county, as its liquidated damages in the premises, and shall be paid into the general revenue fund of the county.

Each contractor shall give a good and sufficient bond, in such sum as the board of county commissioners shall fix, not less than such contract price, with one or more surety companies duly authorized to do business in the state of Kansas, as surety thereon, which bond shall be filed and recorded in the office of the county clerk of such county, and approved by the board of county commissioners, conditioned that such contractor will faithfully perform such contract in every respect, and secure such county against any and all loss or damage by reason of any default, failure or miscarriage in the performance thereof. No action shall be brought to restrain the making of such improvement, or the payment therefor, or levy of taxes or issuance of bonds therefor, on the ground of any illegality or irregularity in advertising and receiving of bids or awarding the contract, or any proceedings prior to the awarding of such contract, unless such action be commenced within thirty days after the date such contract is awarded.

History: L. 1921, ch. 155, § 2; March 14; R.S. 1923, 19-1511.



19-1512 Same; bonds; levies.

19-1512. Same; bonds; levies. Bonds authorized to be issued under the provisions of this act shall be issued as provided by law, and it shall be the duty of the board of county commissioners of any such county issuing such bonds, annually, at the time of levying other taxes, to levy a tax each year on all of the taxable property of said county, sufficient to pay the interest of said bonds, as it becomes due, and the principal thereof as such bonds mature.

History: R.S. 1923, 19-1512; Dec. 27.



19-1513 Courthouse, county 120,000 or over.

19-1513. Courthouse, county 120,000 or over. Laws 1923, chapter 110, included by reference. [Authorizes board of county commissioners of county having 120,000 inhabitants or more to procure a site for a courthouse and jail by purchase, donation or condemnation and to issue bonds for such purpose; to sell the old site and buildings and carry out other proceedings in connection therewith; as the act has a restricted application it is omitted.]

History: R.S. 1923, 19-1513.



19-1544 Exchange of courthouse property for fairgrounds.

19-1544. Exchange of courthouse property for fairgrounds. That any county in this state owning a building and site formerly used for courthouse purposes and no longer so used may, whenever its board of county commissioners shall by resolution determine that it is to the interest of said county so to do, exchange such site and building for other real property to be used as fairgrounds, the exchange to be made upon such terms as such board of county commissioners shall deem best.

History: L. 1935, ch. 3, § 1; May 15.



19-1545 Same; deed.

19-1545. Same; deed. Such courthouse building and site shall be conveyed by such county commissioners by proper deed of conveyance, and the property so acquired shall be conveyed to the board of county commissioners of such county.

History: L. 1935, ch. 3, § 2; May 15.



19-1546 Same; lease.

19-1546. Same; lease. That lands so acquired may be by such board of county commissioners leased to any person, firm, association or corporation, to be used for fairs, races, circuses, or other exhibitions, on such terms as in the opinion of such board of county commissioners shall be for the best interests of the county, but no lease or other contract affecting the use and occupancy of such grounds shall extend beyond the date of the expiration of the term of the member or members of such board whose term shall first expire.

History: L. 1935, ch. 3, § 3; May 15.



19-1547 Free fairs on grounds exchanged for unused courthouse property; tax levy, use of proceeds.

19-1547. Free fairs on grounds exchanged for unused courthouse property; tax levy, use of proceeds. A free fair may be conducted on such grounds and a tax levied in support thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county as provided in K.S.A. 2-125 to 2-145, inclusive, and amendments thereto.

History: L. 1935, ch. 3, § 4; L. 1979, ch. 52, § 84; July 1.



19-1561 4-H clubs; site, buildings, equipment; tax levy, use of proceeds; election required; condemnation proceedings.

19-1561. 4-H clubs; site, buildings, equipment; tax levy, use of proceeds; election required; condemnation proceedings. The board of county commissioners of any county is hereby authorized to make an annual levy of not to exceed one mill upon all tangible property of the county for the purpose of creating and providing a building fund to be used for the acquiring of a site for, the erecting and equipping of, and the furnishing of a building or buildings to be used for 4-H club purposes, livestock shows, and other agricultural or civic activities and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy may be made annually for a period of not to exceed two years. The tax herein authorized shall be in addition to all other levies authorized or limited by law. Before any such levy shall be made, the question shall be submitted on a resolution duly adopted by the board of county commissioners to the qualified electors at any general election or at a special election called for that purpose, and no levy shall be made until a majority of the qualified electors of such county voting on such question shall have voted in favor of such levy.

The board of county commissioners shall determine the amount to be raised by such levy. Such fund may be used for the purposes as in this act provided and any time after the first levy has been made, if there be sufficient funds obtained, the county commissioners may proceed to acquire the site by gift or purchase, and let the contract for such building or buildings under the law as now provided for the construction of county buildings. If the board of county commissioners cannot agree with any owner as to the price of any land for such site, condemnation proceedings may be instituted by said board and prosecuted in the name of the county under the provisions of the law in similar cases.

History: L. 1939, ch. 338, § 1; L. 1945, ch. 166, § 1; L. 1949, ch. 201, § 1; L. 1979, ch. 52, § 85; July 1.



19-1561a Same; donations.

19-1561a. Same; donations. Any person or persons, firm, organization, corporation or society desiring to make donation of money, personal property or real estate for the benefit of the activities mentioned in K.S.A. 19-1561, shall have the right to vest title of the money or real estate so donated in said county to be controlled, when accepted, by the board of county commissioners according to the terms of the deed, gift, devise or bequest of such property: Provided, That such donations may be issued [used] for the purpose of acquisition of a site, the erecting, equipping and furnishing of a building or buildings for such activities if not inconsistent with the terms of the deed, gift, devise or bequest of such property, and the same may be used in addition to the maximum amount stated in the resolution submitting the question to the electors.

History: L. 1949, ch. 201, § 2; March 18.



19-1561b Same; additional equipment, repair of buildings; premiums and rewards; tax levy, use of proceeds; report to county of premiums and rewards awarded.

19-1561b. Same; additional equipment, repair of buildings; premiums and rewards; tax levy, use of proceeds; report to county of premiums and rewards awarded. Upon the erection of such building or buildings and furnishings as herein provided, the board of county commissioners of the county wherein such building or buildings and furnishings are located is hereby authorized and empowered to levy annually a tax upon all taxable tangible property within said county for the purpose of purchasing additional equipment, maintaining and repairing such building or buildings and furnishings and for the payment of premiums and rewards awarded at agricultural livestock and 4-H club activities and approved by the board of county commissioners and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In any county in which there is a fair recognized as an official county fair, the amount of the payment for premiums and rewards under this section shall not exceed the amount of the payment by the county for premiums and awards for such county fair.

The board of county commissioners is authorized to pay any tax moneys collected and approved by said board for the payment of rewards and premiums to the executive board of the county agricultural extension council, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The executive board is authorized to accept such payments and upon acceptance of such moneys shall provide for the awarding of rewards and premiums for the authorized activities and shall make reports, under oath, to the county commissioners of the receipts and expenditures of the moneys so received, on or before December 31 of each year.

History: L. 1949, ch. 201, § 3; L. 1953, ch. 149, § 1; L. 1957, ch. 167, § 1; L. 1970, ch. 100, § 2; L. 1975, ch. 162, § 7; L. 1979, ch. 52, § 86; L. 2004, ch. 101, § 67; L. 2013, ch. 71, § 11; July 1.



19-1561c Control and management of buildings; appointment of board; terms.

19-1561c. Control and management of buildings; appointment of board; terms. Upon the erection of such building or buildings, the board of county commissioners of such county shall have the control and management of such building or buildings, and they may vest the authority to manage such building or buildings in a board of three members, such members to be appointed as follows: One member to be appointed by the board of county commissioners of such county, one member to be appointed by the executive board of the agricultural extension council of the county or such other agency as may be hereafter recognized for carrying into effect the extension work in said county, and one member to be selected by the persons so appointed. Such board shall serve at the pleasure of the board of county commissioners.

History: L. 1949, ch. 201, § 4; L. 1953, ch. 149, § 2; June 30.



19-1561d Tax levies voted under 19-1561.

19-1561d. Tax levies voted under 19-1561. The provisions of this act shall apply to any county which has, prior to the effective date of this act, under the provisions of section 19-1561 of the General Statutes of 1949, submitted the question of making an annual tax levy for acquiring a site, for the erecting and equipping of and the furnishing of a building or buildings to be used for 4-H club purposes, livestock shows, and other agricultural or civic activities to the qualified electors of the county, and a majority of those voting on the question shall have voted in favor of such levy.

History: L. 1953, ch. 148, § 1; March 28.



19-1561e Same; no-fund warrants; limitation; payment; cash basis and budget laws inapplicable.

19-1561e. Same; no-fund warrants; limitation; payment; cash basis and budget laws inapplicable. In any county such as described in K.S.A. 19-1561d, the board of county commissioners may issue no-fund warrants in an amount not exceeding twenty thousand dollars ($20,000) to be used for the purposes for which the tax levies described in K.S.A. 19-1561d were authorized: Provided, That the amount of such warrants plus the interest payable thereon shall not exceed the total amount authorized to be raised by the tax levy under the authority conferred by K.S.A. 19-1561. Such no-fund tax warrants shall be paid by the levies made under K.S.A. 19-1561 and such warrants shall be issued, registered and bear interest in the manner and be in the form prescribed by K.S.A. 79-2940 except they shall not bear the notation required by said section and may be issued without the approval of the state commission of revenue and taxation. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1953, ch. 148, § 2; March 28.



19-1561f Same; maximum levies not made.

19-1561f. Same; maximum levies not made. The provisions of this act shall apply to any county which has, prior to the effective date of this act, under the provisions of section 19-1561 of the General Statutes of 1949, submitted the question of making an annual tax levy for acquiring a site for, the erecting and equipping of and the furnishing of a building or buildings to be used for 4-H club purposes, livestock shows, and other agricultural or civic activities to the qualified electors of the county, and a majority of those voting on the question shall have voted in favor of such levy and which county did not make the maximum tax levies authorized by law for such purposes but did make tax levies for such purposes not exceeding in the aggregate one and fifteen hundredths (1.15) mills.

History: L. 1953, ch. 147, § 1; April 7.



19-1561g Same; no-fund warrants for certain expenditures; limitation; redemption.

19-1561g. Same; no-fund warrants for certain expenditures; limitation; redemption. In any county such as is described in K.S.A. 19-1561f, and which has let a contract for the construction of a building for 4-H club purposes, livestock shows and other agricultural or civic activities and due to a lack of funds such contract does not include necessary or desirable plumbing and heating fixtures, flooring or desirable additions or veneer to the exterior walls, the board of county commissioners may expend a sum not exceeding ten thousand dollars ($10,000) for the purpose of providing such necessary or desirable plumbing and heating fixtures, flooring and additions or veneer to the exterior walls, and in order to provide funds for such purposes, the board of county commissioners may issue no-fund warrants in an amount not exceeding ten thousand dollars ($10,000). Such no-fund warrants shall be in the form, issued, bear interest, be redeemed and any surplus existing after such redemption shall be handled in the manner prescribed by K.S.A. 79-2940, or any amendments thereto, except such no-fund warrants shall not bear the notation required by said K.S.A. 79-2940 or be subject to the approval of the state commission of revenue and taxation. At the first tax-levying period after said no-fund warrants are issued, the board of county commissioners shall make a tax levy on all the taxable tangible property of the county sufficient to redeem said warrants and pay the interest thereon. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to any of the limitations prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1953, ch. 147, § 2; April 7.



19-1562 Validation of certain county jail bonds.

19-1562. Validation of certain county jail bonds. Where in any county the electors have heretofore authorized, by a majority vote of the electors voting on the proposition, the issuance of bonds of the county for the purpose of erecting and equipping a county jail, said bonds, when sold and delivered, are hereby declared to be legal, valid and binding obligations of such county, notwithstanding the fact that there may have been irregularities or defects in the proceedings authorizing the issuance of such bonds, and in the manner in which the question as to the erection of said county jail and the issuance of county bonds for the purpose of paying for such improvement may have been submitted to the electors at such election and notwithstanding the fact that at such election the proposition submitted to the electors may have embraced the issuance of bonds both for erecting and equipping a county jail.

History: L. 1941, ch. 204, § 1; March 20.



19-1572c Construction of courthouse or jail in certain counties; enlarging or remodeling; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-1572c. Construction of courthouse or jail in certain counties; enlarging or remodeling; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. In any county having a population of at least seventy-five thousand (75,000) but not more than one hundred ten thousand (110,000) which has constructed or which hereafter constructs a courthouse or jail, or both, under the provisions of K.S.A. 19-1569, [*] and amendments thereto, the board of county commissioners is hereby authorized to make an annual tax levy of not to exceed one mill upon all the taxable tangible property of the county for the purpose of enlarging or remodeling, or both, of the courthouse or jail, or both, of said county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

Said levy may be made annually for a period of not to exceed ten (10) years until sufficient funds have been created for said purpose or purposes. The board of county commissioners shall determine the total amount necessary to be raised for such purposes, not to exceed one percent (1%) of the assessed tangible valuation of the county, and the amount so determined shall be included in the resolution and publication hereinafter provided for. The interest and principal of such fund may be used for the purposes as provided in this act. No levies shall be made under the provisions of this act until a resolution authorizing the making of such levies to create such special fund be passed by the board of county commissioners and published for three successive issues in the official county paper, whereupon such levies may be made unless a petition in opposition to the same, signed by not less than fifteen percent (15%) of the qualified electors of such county as determined by the vote for secretary of state at the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of the resolution by the board of county commissioners.

In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. Such tax levies shall be in addition to all other tax levies authorized or limited by law and shall not be subject to any aggregate tax levy.

History: L. 1953, ch. 169, § 1; L. 1979, ch. 52, § 87; July 1.

* Section now repealed.



19-1572d Same; contracts; issuance of bonds, when.

19-1572d. Same; contracts; issuance of bonds, when. Whenever the board of county commissioners deems it advisable they may proceed to advertise and let the contract for the enlarging or remodeling of such building in the manner now provided by law. If at such time there are insufficient moneys in the special fund, the board of county commissioners may issue bonds of the county in an amount which together with the amount raised by the levy authorized by this act will not exceed the total amount stated in the resolution of the board of county commissioners. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Nothing in this act shall prevent the use of any available federal or state aid or both by the county in carrying out one or more of the purposes authorized by this act.

History: L. 1953, ch. 169, § 2; April 8.



19-1573 Courthouses in certain counties; remodeling, refurnishing; tax levy, use of proceeds.

19-1573. Courthouses in certain counties; remodeling, refurnishing; tax levy, use of proceeds. The board of county commissioners of any county having a population of less than ten thousand (10,000) and having a total assessed tangible valuation of more than twenty million dollars ($20,000,000) is hereby authorized to make an annual tax levy of not to exceed one and one-half (1 1/2) mills upon all the taxable tangible property of the county to create a fund for the purpose of rebuilding, remodeling, re-equipping and refurnishing of a courthouse, or making additions thereto, or for one or more of such purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy may be made annually for a period of not to exceed two years.

History: L. 1947, ch. 468, § 1; L. 1957, ch. 169, § 1; L. 1979, ch. 52, § 88; July 1.



19-1574 Tax levies for courthouse fund in certain counties; warrants.

19-1574. Tax levies for courthouse fund in certain counties; warrants. The tax levies herein authorized shall be in addition to all other levies authorized or limited by law and shall be outside the aggregate limitation provided by K.S.A. 79-1947 and acts amendatory thereof and supplemental thereto. The board may issue warrants against the fund to be created by such levy to pay the cost of rebuilding, remodeling, re-equipping, refurnishing or making additions, such warrants to draw interest at a rate not exceeding the maximum rate prescribed by K.S.A. 10-1009. Such warrants shall be paid from the fund created by this section.

History: L. 1947, ch. 468, § 2; L. 1957, ch. 169, § 2; L. 1970, ch. 64, § 48; March 21.



19-1576a Sale of certain property in certain counties under 10,000.

19-1576a. Sale of certain property in certain counties under 10,000. The provisions of this act shall apply to any county having a population of less than ten thousand (10,000) and having an assessed taxable tangible valuation of not less than twenty-seven million dollars ($27,000,000) nor more than thirty-one million dollars ($31,000,000).

History: L. 1955, ch. 173, § 1; April 1.



19-1576b Same; resolution; appraisal; disposition of proceeds.

19-1576b. Same; resolution; appraisal; disposition of proceeds. Whenever the board of county commissioners of any such county shall determine, by resolution, that a county barn and welfare office and the lots of the sites upon which the same are situated are no longer needed for county purposes, said board may sell and convey such property in the manner provided by K.S.A. 19-211 and as provided in this act, except that such sale may be made without submitting the question of such sale to a vote of the electors of the county. Before making any such sale the value of the property shall be appraised by three (3) legal electors of the county qualified to make such appraisal and appointed by the district judge of the district court of such county, and no such sale shall be made for an amount less than three-fourths (3/4) of the appraised value of the property. All moneys derived from such sale, after deducting the costs of the sale, shall be paid into the county treasury and the county treasurer shall credit the same to a special fund for building and equipping a shop for the county road and highway department.

History: L. 1955, ch. 173, § 2; L. 1976, ch. 145, § 70; Jan. 10, 1977.



19-1577 Bonds for combination courthouse and memorial building or courthouse, jail and memorial building in certain counties; election.

19-1577. Bonds for combination courthouse and memorial building or courthouse, jail and memorial building in certain counties; election. That any county in this state in which a tax levy has been made for the purpose of erecting a courthouse or courthouse and jail under the provisions of section 19-1506 and 19-1507 of the General Statutes of 1935, and more than ninety thousand dollars ($90,000) has been collected on such levies and is available for such purpose, and in which a proposition to acquire a site and build, establish and maintain a suitable memorial building to the service men and women of such county has been submitted to the voters of the county and has carried by a majority of those voting on the proposition and a levy has been made for such memorial building and more than fifteen thousand dollars ($15,000) has been collected on such levies and is available for that purpose, shall be and is hereby authorized to erect and equip a combination courthouse and memorial building or courthouse, jail and memorial building and to use any funds collected on the levies above referred to for that purpose and is hereby authorized to issue general obligation bonds of such county, in an amount not exceeding two hundred thousand dollars ($200,000) to provide funds to be used in conjunction with the proceeds of the aforesaid tax levies in acquiring a site and erecting and equipping such combination courthouse and memorial building. Said building shall not be constructed and said bonds shall not be issued unless authorized by a majority of the electors voting on the proposition at a general election, or at a special election called by the board of county commissioners for that purpose, at which the proposition shall be submitted in accordance with the provisions of the general bond law.

History: L. 1949, ch. 213, § 1; March 19.



19-1578 Same; management; trustees.

19-1578. Same; management; trustees. That the management and control of said combination courthouse and memorial building shall be vested in the board of county commissioners: Provided, however, The board of county commissioners may appoint a board of trustees to manage and control any portion of the building devoted to public purposes other than the conduct of county business as provided in K.S.A. 73-407.

History: L. 1949, ch. 213, § 2; March 19.



19-1579 Certain counties under 5,000; courthouse, jail or sheriff quarters.

19-1579. Certain counties under 5,000; courthouse, jail or sheriff quarters. The provisions of this act shall apply to any county having a population of less than five thousand (5,000) and having a total assessed tangible valuation of more than ten million dollars ($10,000,000) and which county has prior to the effective date of this act made a tax levy or levies for the purpose of providing funds to be used for the construction of a courthouse, jail or sheriff's quarters or for one or more such purposes, and which has accumulated at least forty-five thousand dollars ($45,000) for such purposes and in which county the state fire marshal has condemned the basement and the second floor above the ground of the courthouse now in existence in said county.

History: L. 1949, ch. 210, § 1; March 19.



19-1580 Same; bonds; election.

19-1580. Same; bonds; election. The board of county commissioners of any county such as described in K.S.A. 19-1579 is hereby authorized and empowered to issue general obligation bonds of such county for the purpose of providing funds to be used in addition to the funds now on hand or hereafter derived from a tax levy made to create a sinking fund, for the purpose of acquiring a site, the construction, furnishing and equipment of a combination courthouse, jail and sheriff's quarters building thereon. The total amount of bonds issued under the authority conferred by this act shall not exceed the sum of three hundred thousand dollars ($300,000) less the amount available for such purposes derived from tax levies made for such purposes as provided by law.

No bonds shall be issued under the authority conferred by this act unless and until the question of the issuance of the same shall have been submitted to a vote of the qualified electors of such county at a regular general election or at a special election called for that purpose, and a majority of those voting on the question shall have declared by their votes to be in favor of the issuance of said bonds. Such election shall be called and held, and said bonds shall be issued, sold, registered, delivered and retired in the manner provided by the general bond law. Bonds issued under this act shall not be subject to or within any bonded debt limitation fixed by any other law of this state.

History: L. 1949, ch. 210, § 2; March 19.



19-1581 Certain counties between 12,000 and 13,000.

19-1581. Certain counties between 12,000 and 13,000. The provision of this act shall apply to any county having a population of more than twelve thousand (12,000) and less than thirteen thousand (13,000) with an assessed tangible valuation of more than twenty-five million dollars ($25,000,000) and less than thirty-two million dollars ($32,000,000).

History: L. 1949, ch. 211, § 1; April 8.



19-1582 Same; warrants for improving courthouse.

19-1582. Same; warrants for improving courthouse. The board of county commissioners of any such county is hereby authorized to issue no-fund warrants during a period of five consecutive years for the purpose of providing funds to be used for purpose of improving its courthouse, constructing additions thereto, repairing, rewiring and installation of heating facilities therefor in a total amount of not to exceed twenty thousand dollars ($20,000) during said five-year period.

History: L. 1949, ch. 211, § 2; April 8.



19-1583 Same; tax levies to pay warrants; surplus funds.

19-1583. Same; tax levies to pay warrants; surplus funds. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levy authorized or limited by law and shall not be subject to the aggregate tax levy prescribed by K.S.A. 79-1947, or acts amendatory thereof or supplemental thereto. Such warrants shall be issued, bear such interest, be registered and redeemed in the manner and in the form prescribed by K.S.A. 79-2940, or any acts amendatory thereof or supplemental thereto, except that they shall not bear the notation required by said section 79-2940 and may be issued without the approval of the state commission of revenue and taxation. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by said section 79-2940.

History: L. 1949, ch. 211, § 3; April 8.



19-1584 Same; cash basis and budget laws not to apply.

19-1584. Same; cash basis and budget laws not to apply. The provisions and restrictions of the cash basis and budget laws of this state shall not apply to the expenditures under the provisions of this act.

History: L. 1949, ch. 211, § 4; April 8.



19-1585 Certain counties over 50,000; additional bonds for site and the building and equipping of courthouse or jail; resolution.

19-1585. Certain counties over 50,000; additional bonds for site and the building and equipping of courthouse or jail; resolution. That any county having a population of more than fifty thousand (50,000) and in which there is no city of the first class, which prior to the effective date of this act, has levied taxes and created a special fund under the provisions of section 19-1569 of the General Statutes Supplement of 1947, for the purpose of acquiring a site for and building, equipping and furnishing a courthouse and jail, or for any one or more of such purposes the board of county commissioners may adopt a resolution stating (a) the total amount necessary to pay for said project, and (b) the total amount necessary for such special fund as stated in the original resolution adopted pursuant to the provisions of section 19-1569 of the General Statutes Supplement of 1947, and (c) the total amount of bonds, if any, which have been issued under the provisions of section 19-1570 of the General Statutes Supplement of 1945, and section 19-1570 of the General Statutes Supplement of 1947, and (d) the total amount, to the date of adoption of said resolution, collected by said county pursuant to the levy authorized by section 19-1569 of the General Statutes Supplement of 1947, and (e) that the total amount so collected by tax levy is insufficient to pay for said project and that it is necessary to issue and sell bonds, stating the amount thereof.

Such resolution shall be published for three successive weeks in the official county paper; whereupon, such bonds, in an amount not exceeding that stated in the resolution, herein provided, as the amount necessary to be issued, which amount of bonds together with (1) the amount collected by the levy authorized by said section 19-1569 of the General Statutes Supplement of 1947, and (2) the total amount of bonds therefore issued under the provisions of section 19-1570 of the General Statutes Supplement of 1945, and section 19-1570 of the General Statutes Supplement of 1947, shall not exceed by more than one hundred twenty-five (125) percent the total amount stated in the original resolution of the board adopted and published in accordance with the provisions of section 19-1569 of the General Statutes Supplement of 1947, may be issued and sold under the term of this act: Provided, That no bonds shall be issued under this act until the question of issuing the same shall have been submitted to the qualified electors of the county at an election as provided for in K.S.A. 19-1587.

History: L. 1949, ch. 212, § 1; April 12.



19-1586 Same; site at place other than county seat; contracts; limitation; resolution.

19-1586. Same; site at place other than county seat; contracts; limitation; resolution. That where an office or offices for the rendering of county services by county officials has heretofore been established in any such county at a place other than the county seat of said county, and such action has been validated pursuant to the provisions of section 19-1601a of the General Statutes Supplement of 1947, the board of county commissioners may acquire a site if one be needed at some place within the township wherein such office has been established and proceed to advertise and let the contract for the building, equipping and furnishing of a suitable building for the housing of such county officials as are authorized pursuant to the provisions of K.S.A. 19-1601b: Provided, That the board of county commissioners shall first determine the total amount necessary to be expended for such purposes, in no event to exceed one-half (1/2) of one percent of the assessed tangible valuation of the county, and the amount so determined shall be included in the resolution and publication hereinafter provided for.

Subject to the provisions hereinafter contained, the board of county commissioners may issue and sell in the manner provided by the general law, bonds of the county in an amount which will not exceed the total amount stated in said resolution and publication: Provided, That no contract shall be let or bonds issued under the provisions of this section of this act until a resolution is adopted by the board of county commissioners stating (a) that they deem it advisable to acquire a site for and build, equip and furnish an office building, or for any one or more of such purposes, for the housing of services as authorized by the provisions of K.S.A. 19-1601b, and (b) the total amount determined necessary to pay for such project, and (c) that it is necessary to issue and sell bonds, stating the amount thereof, in payment therefor. Such resolution shall be published for three successive issues in the official county paper, whereupon, subject to authorization by an election as hereinafter provided, the board of county commissioners may proceed to acquire a site if one be needed and may proceed to advertise and let the contract for such building and equipping and furnishing the same and may issue and sell bonds in an amount not exceeding that stated in such resolution as the amount necessary to be issued.

History: L. 1949, ch. 212, § 2; April 12.



19-1587 Same; bond election.

19-1587. Same; bond election. That no bonds shall be issued under any section of this act until the question of issuing the same shall have been submitted to the qualified electors of the county at a regular general election or at a special election called for that purpose and unless a majority of the qualified electors voting on such question shall have declared by their votes to be in favor of the issuance of said bonds, any such election shall be called and held in accordance with the provisions of the general bond law: Provided, That the two projects herein authorized for the construction of buildings shall be submitted to a vote of the people in two propositions on the same ballot.

History: L. 1949, ch. 212, § 3; April 12.



19-1588 Same; federal or state aid; issuance and retirement of bonds.

19-1588. Same; federal or state aid; issuance and retirement of bonds. Nothing in this act shall prevent the use of any available federal or state aid or both by the county carrying out one or more of the purposes authorized by this act. The bonds issued under the authority of this act shall be issued and retired in accordance with the provisions of the general bond law except that they shall be retired over a period of not more than twenty (20) years, may be issued in addition to all other bonds authorized to be issued by counties, and no statute limiting the outstanding indebtedness which a county may have shall apply to any bonds issued under the provisions of this act.

History: L. 1949, ch. 212, § 4; April 12.



19-1590 Counties between 50,000 and 80,000; bonds for courthouse improvements, acquisition of sites, additions, equipment and maintenance.

19-1590. Counties between 50,000 and 80,000; bonds for courthouse improvements, acquisition of sites, additions, equipment and maintenance. The board of county commissioners of any county having a population of not less than fifty thousand (50,000) and not more than eighty thousand (80,000), when it deems it advisable, may issue bonds of the county in a total amount of not to exceed one-half of one percent (1/2%) of the assessed taxable tangible valuation of the county for the general purpose of purchasing, installing, repairing, maintaining, renovating, exchanging and replacing heating and air-conditioning systems of the courthouse of such county; and for the further purpose of acquiring sites for the erection of necessary additions to the existing courthouse and buildings and the equipment and maintenance of such additions and buildings; and for the further purpose of making necessary capital improvements and alterations to the existing courthouse.

No bonds shall be issued under this act until a resolution authorizing the issuance of such bonds shall be passed by the board of county commissioners and published for three (3) successive issues in a newspaper of general circulation in such county, whereupon such bonds may be issued unless a petition in opposition to same, signed by not less than five percent (5%) of the qualified voters of such county as determined by the vote for secretary of state at the last preceding election, is filed with the county clerk of such county within thirty (30) days following the last publication of such resolution. In the event such petition is filed it shall be the duty of the board of county commissioners to determine the sufficiency of such petition, and if it finds same to be sufficient, it shall be the duty of said board to submit the question to the voters at an election called for such purpose or at the next general election.

All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Nothing in this act shall prevent the use of any available federal or state aid or both by the county in carrying out one or more of the purposes authorized by this act. The provisions of K.S.A. 19-214, 19-215 and 19-216 shall be applicable to any improvements made under the authority conferred by this section.

History: L. 1955, ch. 176, § 1; April 8.



19-1594 Counties over 175,000; repairs and improvements to county buildings; replacing of equipment; plan; limitation; resolution; publication; bonds; election, when.

19-1594. Counties over 175,000; repairs and improvements to county buildings; replacing of equipment; plan; limitation; resolution; publication; bonds; election, when. The board of county commissioners of any county having a population of one hundred seventy-five thousand (175,000) or more is hereby authorized to plan and make permanent repairs and improvements to county buildings, and to replace deteriorated, obsolete equipment therein over a five (5) year period in accordance with the provisions of this act. Whenever the board of county commissioners of such counties shall, by resolution adopted unanimously by such board, determine that it is necessary to make permanent repairs and improvements to a combined courthouse and jail building, or home for the aged, or juvenile detention home, owned by such counties, including the remodeling, enlarging, modernizing and repairing of any such buildings and the replacing of any deteriorated or obsolete equipment therein, it shall be the duty of such board to program and plan such permanent building repairs and improvements over a five (5) year period, and to incorporate the provisions of such plan in the resolution herein referred to.

Prior to the adoption of such plan, the board of county commissioners of such counties shall employ a competent licensed architect or architects to make surveys for such improvements, to prepare plans and specifications therefor, to supervise all work to be performed and to assist it in preparing such plan for the permanent remodeling, enlarging, modernizing and repairing of such county buildings and the replacing of deteriorated, obsolete equipment therein. Thereupon, the board of county commissioners of such counties shall estimate, determine and fix the total cost of all such permanent repairs and improvements to, and equipment for, such buildings which it deems advisable and necessary to make under such plan as herein authorized, which total amount shall not exceed one-half of one percent (1/2%) of the total assessed tangible valuation of the county. The actual total cost of making such permanent repairs and improvements to, and equipment for, such county buildings under such plan may be paid from the proceeds of the sale of general obligation, negotiable bonds issued by such county in an aggregate amount not exceeding the sum stated in a resolution adopting such plan authorizing the permanent repairing and improving of such county buildings by the board of county commissioners of such counties, and shall not exceed one-half of one percent (1/2%) of the total assessed tangible valuation of the county at the date of the adoption of such resolution, but no contracts shall be awarded, no repairs or improvements shall be made, and no bonds shall be issued in payment thereof, as provided for in this act, until the aforesaid resolution, incorporating the essential details and items of such plan authorizing the permanent repairing and improving of such county buildings and the replacing of equipment therein, itemizing the estimated cost and type of the several permanent repairs and improvements to be made to, and equipment for, each county building, and setting forth the total aggregate cost of such repairs, improvements and equipment which shall not be exceeded under such plan, shall have been unanimously adopted by the board of county commissioners of such counties and published for three (3) consecutive issues in the official county newspaper. Whenever the board of county commissioners of any county having a population of three hundred thousand (300,000) or more, has, prior to the effective date of this act, adopted and published a resolution on a juvenile detention home as herein provided and no petition in protest or opposition to the adoption of such plan was filed with the county clerk as hereinafter provided and such board of county commissioners hereafter determines in their sole discretion that the total aggregate cost of such repairs, improvements and equipment has increased in an amount not exceeding ten percent (10%) of the total aggregate cost set out in such original resolution as adopted and published, such total aggregate cost shall thereupon be so redetermined by such board of county commissioners and thereafter the additional cost so incurred may be duly paid from general county funds, federal grants, gifts or any other funds which might be properly available for such purposes and the maximum total aggregate amount shall thereafter be the amount as so redetermined but nothing herein shall authorize the issuance of bonds beyond the amount stated in the original resolution adopting the plan and as published and not protested.

Whereupon, the board of county commissioners of such counties may thereafter advertise for proposals for the doing of such work at such times during said five (5) year period as it deems advisable under such plan for permanently improving, repairing and equipping such county buildings, award contracts therefor in the manner now provided by law, and issue serial bonds of such county in payment thereof, payable in approximately equal annual installments over a period of not to exceed fifteen (15) years, and bearing interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, unless a petition in protest or opposition to the adoption of such plan for permanently repairing, improving and equipping any or all such county buildings, signed by at least five hundred (500) qualified electors of such county, is filed with the county clerk of such county within thirty (30) days following the date of the last publication of the resolution adopted by the board of county commissioners of such counties. In the event such petition is filed, it shall be the duty of the board of county commissioners of such counties to submit the question of the adoption of such plan for repairing, improving and equipping such county buildings, and paying the cost thereof by the issuance of bonds, to the voters of such county at an election called for such purpose or at the next general election.

History: L. 1957, ch. 195, § 1; L. 1970, ch. 64, §49; L. 1975, ch. 160, § 1; L. 1978, ch. 99, § 23; April 25.



19-1595 Same; issuance of bonds; limitations.

19-1595. Same; issuance of bonds; limitations. All bonds issued by such county for the purposes herein provided may be issued annually over a period of not to exceed five (5) years, but the total amount of all such issues shall not exceed the aggregate amount fixed and stated in said resolution hereinabove referred to and adopted by the board of county commissioners of such counties. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any bonds issued under the provisions of this act shall be subject to any limitation of bonded indebtedness of such county.

History: L. 1957, ch. 195, § 2; June 29.



19-1596 Counties acquiring voting machines; building for storing and servicing and for other uses; resolution; plans and specifications; acquisition of site; costs; bonds.

19-1596. Counties acquiring voting machines; building for storing and servicing and for other uses; resolution; plans and specifications; acquisition of site; costs; bonds. The board of county commissioners of any county which has acquired or which hereafter may acquire voting machines pursuant to the provisions of K.S.A. 25-1307 through 25-1343, is hereby authorized to construct and equip a building, or to purchase an existing building and remodel the same, to be located in a suitable and desirable place in such county, for the primary purpose of housing, storing and servicing voting machines, provided such board of county commissioners shall, by resolution unanimously adopted by said board, finds and determines that such county does not have either adequate or sufficient space for the housing, storing and servicing of such voting machines and such other related county records and equipment. Upon the adoption of such resolution, the board of county commissioners of such county shall estimate, determine and fix the total cost of acquiring a site for such building, if such be necessary, the erecting and equipping of a building, or the purchasing and remodeling of an existing building, which total cost shall not exceed one-fourth of one percent of the total assessed tangible valuation of such county at the time of the adopting of such resolution.

The board of county commissioners of such counties shall employ a competent licensed architect or architects to make surveys for the erecting and equipping of such building or the purchasing and remodeling of an existing building, to prepare plans and specifications therefor and to supervise all work to be performed in the erecting and equipping or in the remodeling of an existing building so acquired. The board of county commissioners of such counties is hereby authorized to provide space in said building for the office of the election commissioner of the county and for the carrying out of the several functions and duties of such office.

The board of county commissioners of such counties may, by and with the consent of the state department of social welfare, and the federal government, provide for the location of the several offices of the local county board of welfare and its employees in said building; and in connection therewith, such county board is authorized to receive grants and aids from the federal government in the erecting and equipping of such offices in such building to be used for social welfare purposes. In connection with the plan for the erecting and equipping of such building or the purchasing and remodeling of an existing building the board of county commissioners of such counties is further authorized to acquire a site, if one be needed for such building, either by purchase, gift or by the right of eminent domain under the general condemnation statute, and the cost of acquiring such vacant site or existing building shall be computed in the total cost of erecting and equipping or remodeling such building, as the case may be, and the total cost thereof shall not exceed one-fourth of one percent of the total assessed tangible valuation of such county.

The actual cost of acquiring a building site and of erecting and equipping such building, or an existing building, under the provisions of this act, may be paid from the proceeds of the sale of general obligation, negotiable bonds issued by such county in an aggregate amount not exceeding the said sum stated in the resolution to be unanimously adopted by such board of county commissioners.

History: L. 1959, ch. 151, § 1; June 30.



19-1597 Same; publication of resolution; bids; protest petition; election.

19-1597. Same; publication of resolution; bids; protest petition; election. The resolution herein referred to, to be unanimously adopted by the board of county commissioners of such counties shall be published for three (3) consecutive issues in the official county paper. Whereupon, the board of county commissioners of such counties may thereafter advertise for proposals for the erecting and equipping of such building or the purchasing and remodeling of an existing building and award contracts therefor in the manner now provided by law, and issue serial bonds of such county in payment thereof, payable in not more than ten (10) approximate equal annual installments and bearing interest at a rate of not to exceed five percent (5%); unless a petition in protest or opposition to the acquiring of a site for the erecting and equipping of such building, or the purchasing and remodeling of an existing building, signed by at least five hundred (500) qualified electors of such county, is filed with the county clerk of said county within thirty (30) days following the date of the last publication of the said resolution adopted by the board of county commissioners of any such counties.

In the event such petition of protest or opposition is filed, it shall be the duty of the board of county commissioners of such counties to submit the question of acquiring a site, if the same be necessary, and the erecting and equipping of a building or the purchasing and remodeling of an existing building to be used for the purposes provided for in this act and paying the cost thereof by the issuance of bonds, to the voters of such county at any special election called for such purpose, by the board of county commissioners of such counties or at any regular, primary or general election.

History: L. 1959, ch. 151 § 2; June 30.



19-1598 Same; bond requirements; outside debt limitations.

19-1598. Same; bond requirements; outside debt limitations. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. Any bonds issued under the provisions of this act shall not be subject to any limitation of bonded indebtedness of such county.

History: L. 1959, ch. 151, § 3; June 30.



19-1599 Improvement of courthouse property in counties over 250,000; leasing of old site, conditions.

19-1599. Improvement of courthouse property in counties over 250,000; leasing of old site, conditions. The board of county commissioners of any county having a population of more than two hundred fifty thousand (250,000) is hereby authorized to improve by repairing, remodeling or renovating any courthouse building constructed more than twenty-five (25) years before this act takes effect. Such board of county commissioners is authorized, in the alternative, to demolish and raze such a courthouse and construct other improvements on such old courthouse site for public record storage, parking or for any other county purposes authorized by law. Such old courthouse site may be leased to any public or quasi-public body for periods of not more than ten (10) years, and, if leased, the lease may provide that certain repairs, remodelings or renovating shall be done by the lessee or by the county.

History: L. 1961, ch. 162, § 1; June 30.



19-15,100 Same; preliminary plan; resolution; survey and cost estimate; improvements, laws applicable.

19-15,100. Same; preliminary plan; resolution; survey and cost estimate; improvements, laws applicable. If the board of county commissioners of such county deem action under authority of this act to be necessary or expedient said board shall adopt by resolution a preliminary plan for the use of such old courthouse property. Said board shall then employ a licensed architect to make a survey and cost estimate for such improvement or demolition. After consideration of such survey and estimate, said board may have such improvements made or demolition done and the same shall be done in accordance with K.S.A. 19-214 to 19-216, and amendments thereto.

History: L. 1961, ch. 162, § 2; June 30.



19-15,101 Same; costs; no-fund warrants authorized; limitations; tax levies.

19-15,101. Same; costs; no-fund warrants authorized; limitations; tax levies. To pay for the improvements or demolition authorized by this act, the board of county commissioners of such counties may issue no-fund warrants and the provisions of K.S.A. 79-2940, and amendments thereto, shall apply in issuing said warrants except that the notation required in said section shall be: "Issued pursuant to authority of law" (followed by the citation of this act). The board shall use the proceeds of such no-fund warrants to pay all costs of the aforesaid improvement or demolition. The total of such warrants issued shall not exceed five hundred thousand dollars ($500,000), and the principal and the interest thereon may be payable in approximate equal installments over a period of not to exceed five (5) years from the date following their issuance. The said board shall make a levy at the first tax levying period after such warrants are issued, and each year thereafter, sufficient to pay such warrants and the interest thereon, until all warrants and interest have been paid in full.

History: L. 1961, ch. 162, § 3; June 30.



19-15,102 No-fund warrants for additional revenue for construction, repair and equipment of courthouse or courthouse and jail in counties between 35,000 and 40,000.

19-15,102. No-fund warrants for additional revenue for construction, repair and equipment of courthouse or courthouse and jail in counties between 35,000 and 40,000. Any county which has, prior to the effective date of this act, levied taxes for the purpose of providing funds for the construction and equipping of a courthouse, or courthouse and jail, or for the equipping, improving, furnishing and repairing of the courthouse, or for any one or more of such purposes, and which county has accumulated more than six hundred thousand dollars ($600,000) from such tax levies, and which amount is insufficient to carry out the purpose of which the tax levies were made, is hereby authorized to issue no-fund warrants, without an election, in an amount not exceeding three hundred sixty thousand dollars ($360,000) for the purpose of providing additional revenue to be used in conjunction with the proceeds of the tax levies to complete the construction, equipping and furnishing of the courthouse and for any and all other purposes for which the tax levies were made.

History: L. 1961, ch. 168, § 1; June 30.



19-15,103 Same; tax levies to pay warrants; cash basis and budget laws inapplicable.

19-15,103. Same; tax levies to pay warrants; cash basis and budget laws inapplicable. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board of county commissioners, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals.

Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1961, ch. 168, § 2; L. 2008, ch. 109, § 41; L. 2014, ch. 141, § 35; July 1.



19-15,104 Same; application of act.

19-15,104. Same; application of act. The provisions of this act shall apply only in counties having a population of more than thirty-five thousand (35,000) and less than forty thousand (40,000).

History: L. 1961, ch. 168, § 3; June 30.



19-15,105 No-fund warrants for courthouse funds in certain counties between 10,000 and 13,000; limitation; conditions.

19-15,105. No-fund warrants for courthouse funds in certain counties between 10,000 and 13,000; limitation; conditions. The board of county commissioners of any county having a population of not less than ten thousand (10,000) and not more than thirteen thousand (13,000) and having an equalized assessed, taxable, tangible valuation of not less than twenty-eight million dollars ($28,000,000) and not more than thirty-nine million dollars ($39,000,000) is hereby authorized to issue no-fund warrants, without an election, and in an amount not exceeding one hundred seventy-five thousand dollars ($175,000) for the purpose of providing funds to be used in reconstructing, remodeling, repairing, improving, equipping and furnishing the courthouse of such county. The total amount of no-fund warrants herein authorized to be issued need not be issued for the total amount at one time, but may be issued from time to time as money is needed for the purpose for which the warrants are issued, but the total of all issues of such warrants shall not exceed $175,000.

History: L. 1963, ch. 169, § 1; Feb. 22.



19-15,106 Same; tax levies to pay warrants; cash basis and budget laws inapplicable.

19-15,106. Same; tax levies to pay warrants; cash basis and budget laws inapplicable. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board of county commissioners, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy limit prescribed by K.S.A. 79-1947, and amendments thereto.

Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1963, ch. 169, § 2; L. 2008, ch. 109, § 42; L. 2014, ch. 141, § 36; July 1.



19-15,107 Purchase of abandoned U.S. post office building for county office space; resolution; limitation; bonds for remodeling and equipping.

19-15,107. Purchase of abandoned U.S. post office building for county office space; resolution; limitation; bonds for remodeling and equipping. Whenever the board of county commissioners of any county in which there is located in the county seat of said county an abandoned United States post office building by resolution finds that said county is in need of additional space for use as county offices and that said abandoned post office building would provide the necessary additional space for county offices, said board of county commissioners may purchase said abandoned United States post office building and the site on which is it located and may remodel and equip the same for use as additional space for county offices: Provided, That the total amount expended for such purchase and the remodeling and equipping of said building shall not exceed the sum of fifty thousand dollars ($50,000).

The board of county commissioners in any such county is hereby authorized to issue general obligation bonds of the county for the purpose of providing funds to pay for the purchase of said building and site for the remodeling and equipping of the building so purchased. Such bonds shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law. If said county shall receive any payments from the federal government or any agency thereof for rent or as reimbursement for the cost of use of any space in said building, the amount so received from the federal government or any agency thereof shall be paid into the county treasury and the county treasurer shall credit the same to the bond and interest fund of said county and the same shall be applied to the payment of the principal and interest upon the bonds issued hereunder.

History: L. 1963, ch. 151, § 2; April 10.



19-15,108 Urban area counties; acquisition of sites for county buildings, parking and improvements; bonds, limitation.

19-15,108. Urban area counties; acquisition of sites for county buildings, parking and improvements; bonds, limitation. The board of county commissioners of any county designated as an urban area as permitted by section 17 of article 2 of the constitution of the state of Kansas, is hereby authorized to acquire by purchase, gift, or by right of eminent domain, site or sites for county buildings and related parking or for additional parking related to existing county buildings and to make parking improvements on such sites as may be acquired for parking purposes. For such purposes said board of county commissioners is authorized to issue and sell general obligation bonds of the county in an amount not exceeding one-half of one percent (1/2 of 1%) of the total assessed tangible valuation of the county, subject, however, to the restrictions and conditions hereinafter contained in this act.

History: L. 1965, ch. 201, § 1; May 14.



19-15,109 Same; resolution; protest petition; election.

19-15,109. Same; resolution; protest petition; election. Such board of county commissioners shall by written resolution unanimously adopted find that the acquisition of such site or sites is necessary and shall set out therein the location of the site or sites, the improvements to be made thereon, if any, and the total amount of bonds proposed to be issued. The resolution shall be published for three consecutive weeks in the official county paper. In the event a protest petition is signed by not less than five percent (5%) of the qualified voters of the county, as determined by the vote for secretary of state at the last general election, and is filed with the county clerk within thirty (30) days following the last publication of said resolution, it shall be the duty of the board of county commissioners of such counties to submit the question of acquiring such sites and making such improvements, if any, and paying for the cost thereof by the issuance of bonds to the voters of such counties at an election called for such purpose or at the next general election. If no such protest petition is filed within the time limitation contained herein, the board of county commissioners may proceed as authorized by this act. If an election is held pursuant to a protest petition and a majority vote is cast in favor of the proposition, the board of county commissioners shall have authority to proceed under this act.

History: L. 1965, ch. 201, § 2; May 14.



19-15,110 Same; disposition of improvements on acquired sites.

19-15,110. Same; disposition of improvements on acquired sites. Any improvements located on any site acquired by said board of county commissioners may be disposed of at public sale after first causing a publication for three consecutive weeks in the official county newspaper of the date and place of such sale.

History: L. 1965, ch. 201, § 3; May 14.



19-15,111 Same; bond provisions.

19-15,111. Same; bond provisions. The bonds issued for the purposes herein provided shall not exceed the aggregate amount fixed and stated in said resolution hereinabove referred to and adopted by the board. All such bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law and shall be subject to any limitations of bonded indebtedness of such county.

History: L. 1965, ch. 201, § 4; May 14.



19-15,114 County public buildings; definitions.

19-15,114. County public buildings; definitions. As used in this act, unless the context clearly requires otherwise, the following words shall have the meanings ascribed to them in this section:

(a) "Public building" shall mean and include any building or structure determined by the board of county commissioners to be necessary to the county for any public county purpose.

(b) "Improve" shall mean and include alteration, repair, reconstruction, remodeling, furnishing, equipping, extending, adding to, enlarging or any other work which will enhance, extend or restore the value or utility of the public building.

History: L. 1965, ch. 198, § 1; June 30.



19-15,115 Same; acquisition and construction; improvements; exercise of authority jointly with other municipalities.

19-15,115. Same; acquisition and construction; improvements; exercise of authority jointly with other municipalities. The board of county commissioners of any county may when it deems necessary erect or construct, acquire by gift, purchase, condemnation in fee simple or lease, a public building or buildings and may acquire any necessary site therefor by gift, purchase or condemnation in fee simple, or make use of any site or sites previously acquired by the county under authority of any other statute and may improve any existing public building. The authority herein conferred may also be exercised jointly or in cooperation with any other political subdivision of this state so empowered, upon such terms and conditions as shall be agreed upon by the board of county commissioners of the county and the governing body of such cooperating political subdivision.

History: L. 1965, ch. 198, § 2; June 30.



19-15,116 Same; financing of costs; issuance of bonds, procedure; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants.

19-15,116. Same; financing of costs; issuance of bonds, procedure; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants. The board of county commissioners of any county may for the purposes hereinbefore authorized and provided:

(a) Receive and expend gifts;

(b) receive and expend grants-in-aid of state or federal funds;

(c) issue general obligation bonds of the county. If it is determined that it is necessary to issue more than $300,000 in general obligation bonds for the purposes hereinbefore authorized, such bonds shall not be issued until the question of their issuance has been submitted to a vote of the qualified electors of the county and has been approved by a majority of those voting thereon at a general election or at a special election called for that purpose. Such election shall be called and held and bonds issued in the manner provided by the general bond law;

(d) make an annual tax levy of not to exceed one mill for a period of not to exceed 10 years upon all taxable tangible property in the county for the purpose of creating a building fund to be used for the purposes herein provided and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, except that no such levies shall be made until a resolution authorizing the same shall be adopted by the board of county commissioners stating the specific purpose for which such fund is created, the total amount proposed to be raised, the number of years such tax levy shall be made and shall be published once each week for three consecutive weeks in the official county newspaper. Whereupon such levies may be made unless a petition requesting an election upon the proposition, signed by electors equal in number to not less than 10% of the electors of the county who voted for the secretary of state at the last preceding general election, is filed with the county clerk within 30 days following the last publication of such resolution. In the event such petition is filed, the board of county commissioners shall submit the question to the voters at an election called for that purpose and held within 90 days after the last publication of the resolution or at the next general election if held within that time and no such levies shall be made unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided in the general bond law. Such building fund may be used for the purposes stated in the resolution establishing the same at any time after the making of the second levy and if there are insufficient moneys in the building fund for such purpose the board of county commissioners may, in the manner provided by the general bond law of the state issue general obligation bonds of the county in an amount which together with the amount raised by the tax levies will not exceed the total amount stated in the resolution creating such fund. All levies authorized under the provisions of this section shall be in addition to and not limited by any other act authorizing or limiting the tax levies of such counties. Counties are hereby authorized to invest any portion of the special building fund which is not currently needed in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in direct obligations of the United States government maturing or redeemable at par and accrued interest within three years from date of purchase, the principal and interest whereof is guaranteed by the government of the United States. All interest received on any such investment shall upon receipt thereof be credited to the special building fund, except that the board of county commissioners of any county which has heretofore established a building fund under the provisions of this act may, if it shall find that the amount of the fund as originally established is insufficient for such purposes, by resolution redetermine and increase the amount necessary to be raised for the purpose for which such fund was originally created and may make or continue to make an annual tax levy of not to exceed one mill upon all of the taxable tangible property of the county for the purpose of providing the additional funds contemplated by the supplemental resolution and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such supplemental resolution shall be published and shall be subject to petition for election and become effective in like manner as that provided for the original resolution;

(e) issue no-fund warrants in the manner and form and bearing interest and redeemable as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such levies shall be in addition to all other levies authorized or limited by law and the tax limitations provided by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to such levies;

(f) use moneys from the general operating fund or other appropriated budgeted fund when such is available;

(g) use moneys received from the sale of public buildings or buildings and sites without regard to limitations prescribed by the budget law;

(h) or may combine any two or more of such methods of financing for the purposes herein authorized, except that counties shall first use funds received from the payment of insurance claims for damages sustained by any such public building before resorting to methods of financing herein authorized;

(i) authorize the county engineer to supervise the work necessary for the purposes herein provided, including the right of such county engineer to have such work done by force account as well as by contract.

History: L. 1965, ch. 198, § 3; L. 1972, ch. 77, § 1; L. 1977, ch. 54, § 26; L. 1979, ch. 52, § 89; L. 1982, ch. 118, § 1; L. 2008, ch. 109, § 43; L. 2014, ch. 141, § 37; July 1.



19-15,117 Same; lease of buildings, when; terms and conditions.

19-15,117. Same; lease of buildings, when; terms and conditions. Any county owning or hereafter acquiring any public building may, except as otherwise specifically provided by law, lease any such building or any part thereof, when the board of county commissioners shall by resolution determine that the same is not required for county purposes, for a period not exceeding one (1) year at a time, upon such terms and conditions as the board of county commissioners may deem to be in the best interest of the county.

History: L. 1965, ch. 198, § 4; June 30.



19-15,118 Same; sale of building and site; terms; use of moneys.

19-15,118. Same; sale of building and site; terms; use of moneys. Any county owning any public building and site is, except as otherwise specifically provided by law, hereby authorized to sell such building or building and site, when the board of county commissioners shall by resolution determine that such building or building and site is no longer of benefit to the county, upon such terms and in such manner as the board of county commissioners may deem to be in the best interest of the county. Moneys received from the sale of any such building or building and site may be placed in a special building fund and used without regard to the limitations prescribed by the budget law, for any of the purposes authorized by this act and may be used in combination with other funds as hereinbefore provided by this act.

History: L. 1965, ch. 198, § 5; June 30.



19-15,120 Counties designated urban areas; acquisition of building sites; general obligation bonds; limitations.

19-15,120. Counties designated urban areas; acquisition of building sites; general obligation bonds; limitations. The board of county commissioners of any county which has been designated an urban area by the legislature is hereby authorized and empowered to acquire a building site or sites for the rendering of county services by county officials subject to the limitations prescribed by K.S.A. 19-1586: Provided, however, That general obligation bonds may be issued by such county in an amount not to exceed one hundred fifty thousand dollars ($150,000) to pay all or part of the cost of such acquisition without an election but subject to the provisions of K.S.A. 19-15,122.

History: L. 1968, ch. 94, § 1; March 19.



19-15,121 Same; court rooms and facilities; general obligation bonds; limitations.

19-15,121. Same; court rooms and facilities; general obligation bonds; limitations. The board of county commissioners of any county which has been designated an urban area by the legislature is hereby authorized and empowered to issue general obligation bonds of such county to pay all or any part of the cost of providing additional district court rooms and court facilities at the county seat. The courthouse may be improved, altered, repaired, reconstructed, furnished, equipped, extended, added on to, enlarged or subjected to any other work which will enhance, extend or restore the value or utility of the courthouse as a site for district court facilities. District court facilities shall include but are not limited to courtrooms, jury rooms, witness rooms, work and storage space for judges, clerk of the district court, bailiffs and court reporters, witness rooms and necessary furnishings. Such bonds may be issued by such county in an amount not to exceed six hundred fifty thousand dollars ($650,000) without the same being authorized by election but shall be issued subject to the provisions of K.S.A. 19-15,122.

History: L. 1968, ch. 94, § 2; March 19.



19-15,122 Same; general obligation bonds; resolution; publication; petition; election.

19-15,122. Same; general obligation bonds; resolution; publication; petition; election. The board of county commissioners shall first determine the total amount necessary to be expended for the purposes enumerated in K.S.A. 19-15,120 and 19-15,121 and the amount so determined shall be included in the resolution and publication hereinafter provided for.

Subject to the provisions hereinafter contained, the board of county commissioners may issue and sell in the manner provided by the general bond law, bonds of the county in an amount which will not exceed the total amount stated in said resolution and publication and authorized by this act: Provided, That no contract shall be let or bonds issued under this act until a resolution is adopted by the board of county commissioners stating (a) that they deem it advisable to acquire a site or build district court facilities, (b) the total amount determined necessary to pay for such items or both, (c) that it is necessary to issue and sell bonds, stating the amount thereof, in payment therefor. Such resolution shall be published for three (3) successive issues in the official county paper. Whereupon, the board of county commissioners may advertise for proposals for the doing of such work, award contracts therefor in the manner now provided by law, contract for sites or institute eminent domain proceedings therefor, and issue bonds of such county in payment thereof, unless a petition protesting the adoption of such plan signed by at least five percent (5%) of the qualified electors of such county as certified to the county commissioners by the county election commissioner, is filed with the county clerk of such county within thirty (30) days following the date of the last publication of such resolution. In such event, the board of county commissioners shall submit the question of issuance of the bonds to the voters of such county at an election called and held, in the manner provided for the calling and holding of elections upon the question of issuing bonds, under the general bond law, for such purpose or at the next general election.

History: L. 1968, ch. 94, § 3; March 19.



19-15,123 Additional courtrooms and facilities for probate and juvenile matters in counties over 300,000; no-fund warrants or general obligation bonds; tax levies.

19-15,123. Additional courtrooms and facilities for probate and juvenile matters in counties over 300,000; no-fund warrants or general obligation bonds; tax levies. The board of county commissioners of any county in this state having a population of more than 300,000 may provide additional courtrooms, offices and other facilities as are required by the district court judge to carry out probate and juvenile matters. The quarters and facilities shall be constructed and furnished in available space of the courthouse. The board of county commissioners is hereby authorized to issue no-fund warrants or general obligation bonds for the purpose of paying all costs incurred in providing additional quarters and facilities. Before such warrants shall be issued the board of county commissioners shall have received from the chief judge of the district court a resolution certifying to the necessity of additional quarters. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that warrants may be issued without approval of the state board of tax appeals, and without the notation required by K.S.A. 79-2940, and amendments thereto. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. In lieu of making only one tax levy, the board of county commissioners may, if it deems it advisable, make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying the warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. None of the provisions of the state budget law shall apply to any expenditure which has been provided for by the issuance of warrants under this act. General obligation bonds issued under the authority of this act shall be issued in the manner prescribed by the general bond law but shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1969, ch. 146, § 1; L. 1976, ch. 145, § 71; L. 1977, ch. 92, § 1; L. 1999, ch. 57, § 4; L. 2008, ch. 109, § 44; L. 2014, ch. 141, § 38; July 1.



19-15,124 Courthouses and jails in certain counties; site and building; tax levy, use of proceeds.

19-15,124. Courthouses and jails in certain counties; site and building; tax levy, use of proceeds. The board of county commissioners of any county which was making an annual levy for the purpose of creating a special fund to be used for acquiring a site for, and building, equipping and furnishing a courthouse and jail or any one or more of such purposes, under the provisions of K.S.A. 19-1563 or 19-1569 at the time of the repeal of such statutes, is hereby authorized to continue to make such annual tax levies upon all taxable tangible property in such county for such purposes and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county in an amount not to exceed one mill for a period of years which, together with the number of years in which a levy was actually made under the provisions of K.S.A. 19-1563 or 19-1569, shall not exceed the total number of years stated in the resolution providing for the making of such annual tax levies under the provisions of such statutes and the total amount collected shall not exceed that set forth in the original resolution authorizing such tax levies.

History: L. 1970, ch. 107, § 1; L. 1979, ch. 52, § 90; July 1.



19-15,125 Same; use of proceeds from tax levies and sale of bonds.

19-15,125. Same; use of proceeds from tax levies and sale of bonds. The board of county commissioners of any county which levied a tax under the provisions of K.S.A. 19-1563 or 19-1569 prior to the repeal of either of said statutes is hereby authorized to use the proceeds of such levy or levies together with the proceeds of the sale of general obligation bonds, and tax levies made under the provisions of this act and the proceeds of the sale of general obligation bonds and the levy of taxes under the provisions of K.S.A. 19-15,116, for the purpose of building or constructing, equipping and furnishing a courthouse and jail or for any one or more of such purposes for such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1970, ch. 107, § 2; L. 1979, ch. 52, § 91; July 1.



19-15,126 Same; general obligation bonds; issuance where authorized prior to repeal of authorizing statute; limitations.

19-15,126. Same; general obligation bonds; issuance where authorized prior to repeal of authorizing statute; limitations. The board of county commissioners of any county which commenced the levy of a tax under the provisions of K.S.A. 19-1563 or 19-1569 prior to the repeal of such statutes is hereby authorized to issue and sell in the manner provided by the general bond law, general obligation bonds of such county in an amount which would, together with the amount raised by the levies made under K.S.A. 19-1563 or 19-1569, not exceed the amount stated in the resolution under which such tax levy was originally made. Any bonds issued hereunder shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1970, ch. 107, § 3; March 21.



19-15,127 Same; issuance of general obligation bonds where formerly authorized by supplemental resolution; outside bond debt limitation.

19-15,127. Same; issuance of general obligation bonds where formerly authorized by supplemental resolution; outside bond debt limitation. In the event any board of county commissioners has heretofore made a tax levy under the provisions of K.S.A. 19-1563 or 19-1569, now repealed, and in the further event that a supplemental resolution was adopted under the provisions of K.S.A. 19-1569 or 19-1572a, now repealed, and no protest petition was filed against said increased levy or such supplemental resolution, or if so filed an election was held and said increased amount was approved by a majority of the qualified electors voting at a special election held thereon and in the further event that there are insufficient moneys in said special fund, such boards of county commissioners are hereby authorized to issue and sell general obligation bonds of said county in the manner provided by the general bond law in an amount which, together with the amount collected under said special tax levy under such original resolution, together with the amount collected under said special tax levy under said supplemental resolution will not exceed the amount stated in said supplemental resolution as authorized by K.S.A. 19-1569 or 19-1572a, now repealed. Any bonds issued under this act shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1970, ch. 107, § 4; March 21.



19-15,128 Same; issuance of general obligation bonds where special tax levy authorized under former law; limitations; validation of certain levies; election.

19-15,128. Same; issuance of general obligation bonds where special tax levy authorized under former law; limitations; validation of certain levies; election. The board of county commissioners of any county which has heretofore made a tax levy under provisions of K.S.A. 19-1569, now repealed, shall have the further right and authority by resolution without further publication and without the necessity of an election to revise the total amount determined as being necessary for such improvements and to issue general obligation bonds of such county in the manner provided by the general bond law. The amount of such special tax levy collected, together with the amount of general obligation bonds issued shall not exceed the amount originally determined or redetermined by resolution, nor exceed two and one-half percent (21/2%) of the assessed taxable tangible value of such county at the time of the issuance of such bonds. If any such county shall have made a tax levy in the year 1969 to finance the 1970 budget and included within such levy was the special tax levy contemplated by K.S.A. 19-1569, that notwithstanding such repeal such levy is hereby validated.

If the board of county commissioners of any such county deems it advisable to issue bonds which, together with the amount of such special tax levy collected, will exceed two and one-half percent (21/2%) of the assessed taxable tangible valuation of the county it may by resolution cause a proposition to issue such bonds in such amount as it deems advisable to be submitted to the electors of such county in the manner provided in the general bond law. If approved by a majority of the electors voting on such proposition such bonds may be issued in the manner provided in the general bond law and shall not be subject or within any bonded debt limitation prescribed by any law of this state and shall not be considered or included in applying any law limiting bonded indebtedness.

History: L. 1970, ch. 107, § 5; L. 1971, ch. 88, § 1; July 1.



19-15,135 Sale of county farm or home property in certain counties between 35,000 and 50,000; election.

19-15,135. Sale of county farm or home property in certain counties between 35,000 and 50,000; election. The board of county commissioners of any county having a population of more than thirty-five thousand (35,000) and not more than fifty thousand (50,000) and an assessed valuation of more than one hundred and ten million dollars ($110,000,000) owning a county farm or county home may after having submitted the proposition to and having received the approval of a majority of the electors voting at an election called and held as required by K.S.A. 19-211, sell all or any portion of the county farm or home.

History: L. 1973, ch. 118, § 1; March 22.



19-15,136 Same; disposition of moneys received; use; budget law inapplicable.

19-15,136. Same; disposition of moneys received; use; budget law inapplicable. Whenever the board of county commissioners of such county shall sell county home or farm property as provided in K.S.A. 19-15,135, all moneys received from the sale of such property shall be placed in a special building fund and shall be used for the construction, reconstruction or repair of county buildings or for the retirement of any outstanding indebtedness of the county incurred in paying the cost of constructing, reconstructing or repair of county buildings. Moneys in such fund shall not be subject to and may be used for the purposes herein authorized without regard to the limitations prescribed by the budget law.

History: L. 1973, ch. 118, § 2; March 22.



19-15,137 Transfer of balance in certain fund to special county hospital and home for aged fund in certain counties between 3,600 and 4,500 authorized.

19-15,137. Transfer of balance in certain fund to special county hospital and home for aged fund in certain counties between 3,600 and 4,500 authorized. Whenever the board of county commissioners of any county having a population of more than three thousand six hundred (3,600) and not more than four thousand five hundred (4,500) and an assessed valuation of more than twenty-five million dollars ($25,000,000) and not more than forty million dollars ($40,000,000) which has established a building fund and levied a tax therefor for the purpose of constructing a courthouse in such county but which has prior to the effective date of this act made improvements in the existing courthouse, shall by resolution determine that the purpose for which such levy was made has been fulfilled by such improvements and that all indebtedness and obligations of such fund have been fully paid and cancelled, and the unexpended balance, stating the amount, is not presently and will not in the future be required for such purpose by reason of the fact that the purpose has been fulfilled, such unexpended balance may be transferred to a special county hospital and home for the aged fund and used only for the purpose of constructing and furnishing enlargements or additions to the county hospital and home for the aged established and operated by such county.

History: L. 1973, ch. 120, § 1; July 1.



19-15,138 Issuance of bonds for remodeling and restoration of courthouses in certain counties.

19-15,138. Issuance of bonds for remodeling and restoration of courthouses in certain counties. The board of county commissioners of any county which submitted a proposition to issue bonds of the county under the authority of K.S.A. 19-15,116 for the remodeling and restoration of the courthouse of the county to the electors of such county at the general election held in November in 1974, which proposition was approved by a majority of the electors of the county voting thereon, is hereby authorized to issue such bonds in addition to any other bonds issued by such county prior thereto. Such bonds shall be exempt from any statutory limitation upon bonded indebtedness and shall not be included in computing the total bonded indebtedness of such county.

History: L. 1976, ch. 115, § 1; L. 1978, ch. 92, § 1; July 1.



19-15,138a Bonds issued for construction and furnishing of jail and law enforcement center in certain counties exempt from limitations on bonded indebtedness.

19-15,138a. Bonds issued for construction and furnishing of jail and law enforcement center in certain counties exempt from limitations on bonded indebtedness. Bonds issued under the authority of K.S.A. 19-15,116 by any county having a population of not less than twenty-six thousand (26,000) and not more than twenty-eight thousand (28,000) and having an equalized, assessed, taxable, tangible valuation of not less than one hundred forty-six million dollars ($146,000,000) and not more than one hundred sixty million dollars ($160,000,000) for the purpose of the construction, furnishing and equipping of a county jail and law enforcement center shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of such county.

History: L. 1978, ch. 96, § 1; Feb. 4.



19-15,139 Civic centers in certain counties; acquisition, construction, operation.

19-15,139. Civic centers in certain counties; acquisition, construction, operation. The board of county commissioners of Seward, Shawnee and Wyandotte counties may acquire by condemnation, gift, bequest, purchase or lease from public or private sources and may plan, construct, reconstruct, repair, remodel, furnish, equip, operate and maintain, and may lease to others for operation and maintenance, civic and other multi-use public facilities for the benefit of the people of the county. The facilities shall include all necessary buildings, access roads to connect with existing thoroughfares or interstate highways, parking facilities, concessions and other improvements deemed necessary by the board. The board may do all things incidental or necessary to establish public or private facilities, located upon, above or below the ground, for the types of functions and activities deemed suitable by the board.

History: L. 1977, ch. 81, § 1; L. 1978, ch. 93, § 1; L. 1983, ch. 96, § 1; L. 1983, ch. 97, § 1; April 21.



19-15,140 Same; general obligation bonds; election.

19-15,140. Same; general obligation bonds; election. In order to carry out the authority granted in K.S.A. 19-15,139, and for no other purpose, the board of county commissioners of Shawnee and Wyandotte counties may issue general obligation bonds of the county in an amount not to exceed $20,000,000. The board of county commissioners of Seward county may issue general obligation bonds in an amount not to exceed $5,000,000. No bonds shall be issued until the question of their issuance has been submitted to a vote of the qualified electors of the county at any county general election, school board election or special election called and held for that purpose, and a majority of the qualified electors voting thereon votes in favor thereof. The election shall be called and held and the bonds shall be issued, sold, delivered, registered and retired in the manner provided by the general bond law.

History: L. 1977, ch. 81, § 2; L. 1978, ch. 93, § 2; L. 1983, ch. 96, § 2; Feb. 24.



19-15,141 Same; bonds not subject to debt limitations, exception.

19-15,141. Same; bonds not subject to debt limitations, exception. Bonds issued pursuant to K.S.A. 19-15,140, and amendments thereto, by Seward and Wyandotte counties shall not be subject to or within any bonded debt limitation fixed by any other law of this state. Any bonds issued pursuant to K.S.A. 19-15,140, and amendments thereto, by Shawnee county shall be subject to the bonded debt limit of the county unless the proposition to exceed such bonded debt limitation has been submitted to and approved by a majority of the electors voting in favor thereof at an election called and held thereon. Such proposition shall state the amount of the county's total bonded indebtedness which is outstanding at the time of such election and the amount by which the bonds proposed to be issued will exceed the bonded debt limit of the county. Elections upon such proposition shall be noticed, called and held in the manner prescribed by the general bond law.

History: L. 1977, ch. 81, § 3; L. 1983, ch. 96, § 3; L. 1984, ch. 97, § 2; April 26.



19-15,142 Coliseums in certain counties; operation and maintenance; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-15,142. Coliseums in certain counties; operation and maintenance; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. The board of county commissioners of any county having a population of more than 300,000 is hereby authorized to levy an annual tax for not to exceed two years in an amount not to exceed 4/10 mill upon all of the taxable tangible property of the county for the purpose of providing funds for the operation and maintenance of a coliseum and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. No tax levy shall be made under the provisions of this section until the board of county commissioners shall have published a resolution authorizing such tax once each week for three consecutive weeks in the official county newspaper. If within 60 days following the last publication of said resolution, a petition in opposition to the levy, signed by not less than 5% of the qualified electors of the county, is filed with the county election officer, no such tax shall be levied unless a majority of the electors voting on the question of levying the tax shall approve the same at the next general election.

History: L. 1977, ch. 83, § 1; L. 1979, ch. 52, § 92; L. 1990, ch. 66, § 24; May 31.



19-15,143 Bond limitation exemption; Geary county jail and law enforcement center.

19-15,143. Bond limitation exemption; Geary county jail and law enforcement center. Bonds issued under the authority of K.S.A. 19-15,116 by the board of county commissioners of Geary county for the purpose of constructing, furnishing and equipping a county jail and law enforcement center or for the purpose of constructing, furnishing and equipping enlargements and additions thereto shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of such county.

History: L. 1982, ch. 112, § 1; April 22.



19-15,144 Shawnee county jail; issuance of bonds to finance purchase of land and certain improvements, furnishing and equipping.

19-15,144. Shawnee county jail; issuance of bonds to finance purchase of land and certain improvements, furnishing and equipping. (a) The board of county commissioners of Shawnee county is hereby authorized to issue general obligation bonds of the county in an amount not to exceed $20,000,000 for the purpose of constructing, furnishing and equipping a county jail. The proceeds of such bonds also may be used to purchase land and any improvements thereon from the Topeka public building commission as a site for such jail. The board of county commissioners shall enter into any agreement necessary to cancel all lease agreements entered into with the Topeka public building commission concerning a county jail prior to the effective date of this act.

(b) Bonds issued pursuant to this section shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of the county.

History: L. 1986, ch. 64, § 2; April 24.






Article 16 COUNTY SEATS

19-1601 Location or removal of county seat, when; petition; order for election.

19-1601. Location or removal of county seat, when; petition; order for election. When the county seat of any county has not been located by a vote of the electors of the county, and county buildings have not been erected at the county seat at a cost to the county of at least one thousand dollars, the board of county commissioners, upon the petition of a majority of the legal electors of the county, shall order an election for the location or removal of such county seat.

History: G.S. 1868, ch. 26, § 1; March 3; R.S. 1923, 19-1601.



19-1601a Office at place other than county seat; validation.

19-1601a. Office at place other than county seat; validation. Whenever a board of county commissioners has established in any county at a place other than the county seat of said county, an office for the rendering of county services by county officials, such action of the board of county commissioners is hereby validated, confirmed and ratified.

History: L. 1947, ch. 212, § 1; April 11.



19-1601b Same; deputy or clerks; compensation; additional compensation to county officer.

19-1601b. Same; deputy or clerks; compensation; additional compensation to county officer. Such board of county commissioners may require any county official to provide a deputy or such clerk or clerks as may be necessary to render services of his office at such place in the county as the board of county commissioners shall direct. Such deputies and clerks shall be allowed such compensation as the board of county commissioners shall fix which shall be paid from the county general fund. The board of county commissioners may allow any elective county officer maintaining an office at a place other than the county seat such compensation for maintaining said office as it shall deem proper, which compensation shall be paid from the county general fund and shall be in addition to any compensation or salary otherwise provided for by law.

History: L. 1947, ch. 212, § 2; April 11.



19-1602 Election for relocation of county seat, when; petition; registration.

19-1602. Election for relocation of county seat, when; petition; registration. That in all cases where the county seat of any county in this state has been, or shall hereafter be located by a vote of the electors of such county, or where county buildings have been erected, donated, or purchased at the county seat, the cost of which shall have been at least two thousand dollars ($2,000) the board of county commissioners upon the petition of three-fifths of the legal electors of such county, shall order an election for the relocation of the county seat: Provided, That in all counties having a population of more than two thousand people, in which building shall have been erected at any such county seat for county purposes, the cost of which shall have been at least ten thousand dollars ($10,000), or in which the county seat has been located for eight years or more consecutively at any one place by vote of the electors of such county, it shall require a vote of three-fifths of the legal electors of such county to relocate the county seat and to remove it from such place, and the board of county commissioners shall only upon the petition of two-thirds of the legal electors of such county order an election for the relocation of any such county seat: Provided further, That in counties of the state having a population of more than 3,850 and less than 5,000 and having an assessed valuation of tangible property of not more than $7,000,000, the board of county commissioners shall upon the petition of fifty-one percent of the legal electors of such county order an election for the relocation of the county seat of such county and it shall require fifty-five percent of the voters at such election to relocate the county seat: Provided further, That in any county having a population of not less than three thousand nor more than thirty-four hundred and fifty people, according to the last preceding census taken by the several assessors of said county, the board of county commissioners shall, upon the petition of one-half of the legal electors of such county, order an election for the relocation of the county seat of any such county, and it shall require a majority of three-fifths of the votes of legal electors cast at such election to relocate the county seat thereof, and to move it from such place: And provided further, That when the county seat of any county has been located by a vote of the electors of the county, the place to which it is proposed to remove the county seat shall be designated in the petition and the balloting at the election shall be for or against a removal of the county seat to the place so designated, and no election for the relocation of any county seat shall be ordered or had within five years from the last preceding legal election touching the location or relocation of any such county seat: Provided, That in counties having a population of less than two thousand an election may be called at any time after two years from the last preceding legal election, but no preceding nor pretended election for the relocation of any county seat had or held since the taking effect of K.S.A. 19-1613 to 19-1629, inclusive, shall be deemed or held to have been an election within the meaning of this act unless registration was had as required by the terms of said K.S.A. 19-1613 to 19-1629, inclusive.

History: L. 1920, ch. 25, § 1; R.S. 1923, 19-1602; L. 1925, ch. 134, § 1; L. 1937, ch. 184, § 1; March 25.



19-1603 Estimate of value of lots.

19-1603. Estimate of value of lots. That for the purpose of ascertaining the compensation to which any person may be entitled under the provisions of section 2 [*] of this act, the board of county commissioners of the proper county shall appoint three disinterested freeholders, electors of the county commissioners, whose duty it shall be to make a true and just estimate, under oath, of the value of all lots to which any owners thereof may be entitled, and shall file the same in the office of the county clerk of the proper county; and the full payment of the sum so estimated and reported by said commissioners, shall be made before the seat of justice of such county shall be moved.

History: G.S. 1868, ch. 26, § 3; March 3; R.S. 1923, 19-1603.

* Legislative history of "section 2 of this act" was broken by failure of L. 1920, ch. 25, § 1, to amend L. 1919, ch. 161, § 1, see 19-1602.



19-1604 Determination of legal electors.

19-1604. Determination of legal electors. For the purposes of this act, the county commissioners shall be governed by the last assessment rolls of the several township and city assessors of the county, and no petitioner shall be deemed a legal elector unless he be an elector and his name appears on said rolls.

History: G.S. 1868, ch. 26, § 4; L. 1883, ch. 91, § 2; April 5; R.S. 1923, 19-1604.



19-1605 When election held; notices.

19-1605. When election held; notices. The elections provided for in this act shall be held within fifty days after the presentation of the petition therefor; and the county commissioners shall cause thirty days' notice of any such election to be given, by publication in one or more newspapers published in the county, or by posting written or printed notices at the several voting places in the county.

History: G.S. 1868, ch. 26, § 5; March 3; R.S. 1923, 19-1605.



19-1606 Canvass of first election.

19-1606. Canvass of first election. The board of commissioners shall meet on the Saturday following said election, and proceed to canvass the vote; and the place having received the majority of all the votes cast shall be proclaimed by them the county seat of the county.

History: G.S. 1868, ch. 26, § 6; March 3; R.S. 1923, 19-1606.



19-1607 Second election.

19-1607. Second election. When the county seat of any county has not been located by a vote of the legal electors of the county, if on the first election for the location thereof no place shall receive a majority of all the votes cast a second election shall be held on the second Tuesday thereafter, and at such election the balloting shall be confined to the two places having received the highest number of votes at the last preceding election.

History: G.S. 1868, ch. 26, § 7; L. 1883, ch. 91, § 3; April 5; R.S. 1923, 19-1607.



19-1608 Canvass of second election.

19-1608. Canvass of second election. In case of a second election, the board of county commissioners shall meet on the Saturday following, canvass the vote and proclaim the result, as hereinbefore provided.

History: G.S. 1868, ch. 26, § 8; March 3; R.S. 1923, 19-1608.



19-1609 Removal to new county seat; time; penalty for failure.

19-1609. Removal to new county seat; time; penalty for failure. The county officers who are required by law to keep their offices at the county seat shall within twenty days after said proclamation remove all books, records, papers and furniture belonging to the county, to the place therein named; and if any officer shall fail to remove within the time prescribed by this section, he or his sureties shall pay to the county the sum of five dollars for each and every day of such failure, to be sued for and collected by the board of county commissioners.

History: G.S. 1868, ch. 26, § 9; March 3; R.S. 1923, 19-1609.



19-1610 How elections conducted.

19-1610. How elections conducted. Elections provided for in this act shall be conducted in all respects as provided for by the general election laws of the state.

History: G.S. 1868, ch. 26, § 10; March 3; R.S. 1923, 19-1610.



19-1611 Days for elections.

19-1611. Days for elections. No election under this act shall be held on the day of any general election.

History: G.S. 1868, ch. 26, § 11; March 3; R.S. 1923, 19-1611.



19-1612 Ballots at elections.

19-1612. Ballots at elections. At all elections under this act the ballots shall be headed "For county seat," and following thereafter shall be the name of the place for which the elector desires to cast his vote.

History: G.S. 1868, ch. 26, § 12; March 3; R.S. 1923, 19-1612.



19-1613 Board of registry.

19-1613. Board of registry. That the persons authorized by law to act as judges of elections in any election or voting precinct of this state shall constitute a board of registry for their respective voting precincts, and shall meet on Tuesday, three weeks preceding any election for the permanent location or relocation of the county seat of any county in the state of Kansas, at nine o'clock a.m., at the place designated for holding the polls of said election, and proceed to make a list as hereinbefore prescribed of all persons qualified and entitled to vote at the ensuing election in the voting precinct of which they are judges, which list when completed shall constitute and be known as the register of election of said voting precinct; and said board may continue their session two days if necessary.

History: L. 1881, ch. 89, § 1; March 4; R.S. 1923, 19-1613.



19-1614 Register.

19-1614. Register. Said registers shall each contain a list of the persons so qualified and entitled to vote in said voting precinct at the coming election for the permanent location or relocation of the county seat; alphabetically arranged according to their respective surnames, so as to show in one column the name at full length, and in another column, in cities, the residence, by the number of the dwelling, if there be a number, and the name of the street, or other location of the dwelling place of each elector. It shall be the duty of said board to enter in said lists the name of every person residing in their voting precinct whose name appears on the poll book kept in said precinct at the last preceding election; in cities, the numbers of the dwellings and name of the street, or other location, if the same shall be known to or can be ascertained by such board; and for this purpose said board is authorized to take from the office in which they are filed the duplicate poll book made and filed by the judges of such voting precinct at the election held next prior to the making of such register.

In making said list the board shall enter thereon, in addition to the names on the duplicate poll book, the names of all other persons who are well known to them to be qualified electors in said voting precinct; and the names of all persons on the duplicate poll book who have died or removed from the voting precinct shall be omitted from said register. The said boards shall complete, as far as practicable, the said register on the day of their meeting aforesaid, and shall make four copies thereof, and certify the register and each of said copies to be a true list of the legal voters in their voting precinct, so far as the same are known to them, within two days thereafter, and file said original list, together with the list taken from the office as aforesaid, in the office of the township clerk of the township in which said election precinct may be, within three days of said meeting.

One copy of said list shall be kept by each of said judges, and carefully preserved by him for their use, on the day or days hereinafter mentioned for the revision of the same. One copy of said list shall, immediately after its completion, be posted in some conspicuous place where said election is to be held, in the voting precinct, and be accessible to any elector who may desire to examine the same. And any person who shall take down, tear down, or deface any list so posted, shall on conviction thereof be punished by a fine of fifty dollars, or by imprisonment in the county jail for a term of sixty days, or by both fine and imprisonment.

History: L. 1881, ch. 89, § 2; March 4; R.S. 1923, 19-1614.



19-1615 Appointment of judges; new precincts.

19-1615. Appointment of judges; new precincts. In case in any township there shall be two or more election precincts, and in any of said precincts there shall not reside any authorized judge of election, the township trustee of the township shall appoint three judges of election to make such registration. In case in any voting precinct there shall not be a full board of authorized judges of election, the authorized judges of election residing in such voting precinct shall appoint judges from the voters of such precinct to fill such vacancy; and in case a new voting precinct shall be formed by the division or organization of a new township, or otherwise, the judges of the election in the new voting precinct thus formed may make their registry of the electors on the day prescribed by this act, in such manner as a majority of them may direct, and for that purpose may make a list, or cause to be made a certified copy of the duplicate poll books of the township in which such new voting precinct is situated, or out of which it may have been created, or they may dispense with such list or lists, and proceed to make a register of electors from the best means at their command. Said lists shall only embrace the names of such persons as are known to them to be qualified electors of their voting precinct, and shall be posted up, copies thereof made, and the original filed as prescribed in the preceding section, and shall be corrected in the same manner that other lists are corrected.

History: L. 1881, ch. 89, § 3; March 4; R.S. 1923, 19-1615.



19-1616 Revision of register.

19-1616. Revision of register. The said board shall again meet on Tuesday of the week preceding the said election, in their respective voting precincts at the place designated for holding the polls of the election, for the purpose of revising, correcting and completing said lists; and for this purpose, in cities, they shall meet at eight o'clock a.m., and remain in session until nine o'clock p.m., of that day; and in other districts they shall meet at nine o'clock in the morning and remain in session until six o'clock p.m., of that day.

History: L. 1881, ch. 89, § 4; March 4; R.S. 1923, 19-1616.



19-1617 Proceedings and hearings of board.

19-1617. Proceedings and hearings of board. The proceedings of said board shall be open, and all persons residing and entitled to vote in said voting precinct shall be entitled to be heard by said board in relation to corrections or additions to said register. One of the lists so kept by the judges as aforesaid shall be used by them on the day or days of making corrections or additions, for the purpose of completing the registry for such voting precinct.

History: L. 1881, ch. 89, § 5; March 4; R.S. 1923, 19-1617.



19-1618 Names to be erased or placed on list; false information; oaths.

19-1618. Names to be erased or placed on list; false information; oaths. It shall be the duty of said board, at their meeting for revising and correcting said lists, to erase therefrom the name of any person inserted therein who shall be proved by the oath of two legal voters of said voting precinct, to the satisfaction of said board, to be a nonresident of said voting precinct, or otherwise not entitled to vote in said precinct at the election there next to be held: Provided, That said person shall be entitled to appear and offer evidence in support of his right to vote in said precinct. Any elector residing in said precinct, and entitled to vote therein, may appear before said board and require his name to be recorded on said alphabetical list.

Any person so requiring his name to be entered on said lists shall make the statement as to the street and number thereof, or where he resides, required by the provisions of this act of persons offering their votes at elections, and shall be subject to the same penalties for refusing to give such information or for falsely giving the same, and shall also be subject to challenge either by the judges or either of them, or by any other elector. And the same oaths may be administered by the judges or inspectors as now provided in case of persons offering to vote at an election, and in case no challenge is made of any person so requiring his name to be entered on said alphabetical list, or, in case of challenge, if such person shall make oath that would entitle him to vote in case of challenge at an election, then the name of any such person shall be added to said alphabetical poll list or register.

History: L. 1881, ch. 89, § 6; March 4; R.S. 1923, 19-1618.



19-1619 Copies of register; vote of certain persons not received; challenges.

19-1619. Copies of register; vote of certain persons not received; challenges. After said lists shall have been fully completed, and within three days of said second meeting of said board, they shall cause four copies of the same to be made, each of which shall be certified by them to be a correct list of legal electors of their voting precinct, one of which shall be within said time filed in the office of the township clerk of the township in which said precinct is located, and one of which copies shall be delivered to each of said judges. It shall be the duty of said judges so receiving such lists to carefully preserve the same for their use on election day, and to designate one of their number at the opening of the polls to check the name of every voter voting in such precinct whose name is on the register. No vote shall be received at any such election, if the name of the person offering to vote be not on said register as corrected, unless the person offering to vote shall furnish to the judges of the election his affidavit, in writing, stating therein that he is an inhabitant of said precinct, and entitled to vote therein at such election, and prove by the affidavit of a householder and registered voter of the precinct in which he offers to vote, that he knows such person to be an inhabitant of the precinct, giving the residence of such person within said precinct.

The oath may be administered by any one of the judges of said election at the poll where the vote shall be offered, or by any other person authorized to administer oaths; but no person shall be authorized or allowed to receive compensation for administering said oath. Said oaths shall be preserved and filed in the office of the township clerk of the township in which such precinct is situated. Any person, whether his name shall be on said list of voters or not, may be challenged by the judge or any legal elector, and the same oaths shall be put as now are or hereafter may be prescribed by law.

History: L. 1881, ch. 89, § 7; March 4; R.S. 1923, 19-1619.



19-1620 Duties of clerks of election; penalties.

19-1620. Duties of clerks of election; penalties. The clerks at the polls, in addition to the duties now prescribed by law, shall enter on the poll books kept by them, in columns prepared for that purpose, opposite the name of each person voting, the same statement or minute as hereinbefore required of the board making the registry; but such entry is not to be made by them if the registry contains correctly the name and residence of such voter; and in all cases said clerks shall enter in a column opposite the name of each person not registered the words, "Not registered." In cities, every elector, at the time of offering his vote, shall truly state the street in which he resides, and if the house, lodging or tenement in which he resides is numbered, the number thereof. And the clerks of the polls, in case the name of such elector is not registered, shall truly enter, in the appropriate column of the poll list, opposite the name of the elector, the street and number, or other description of the residence of such elector. In case of the refusal to make the statement as aforesaid, the vote of such an elector shall not be received.

Any person who shall willfully make any false statement in relation thereto shall upon conviction thereof be punished by a fine of fifty dollars, or by imprisonment in the county jail for a period of ten days, or by both such fine and imprisonment.

History: L. 1881, ch. 89, § 8; March 4; R.S. 1923, 19-1620.



19-1621 Poll books and register filed with county clerk.

19-1621. Poll books and register filed with county clerk. After the canvass of the votes by the judges of said election, said poll books and said register so kept and checked as aforesaid shall be attached together, and shall on the following day be filed in the office of the township clerk of said township in which said voting precinct may be, by one of said judges; and a duplicate of same shall be returned to the county clerk of the county as by law required.

History: L. 1881, ch. 89, § 9; March 4; R.S. 1923, 19-1621.



19-1622 Board may appoint clerk.

19-1622. Board may appoint clerk. The said board may, if necessary, on the day or days of the making and correcting such lists, appoint a clerk to assist them in the discharge of their duties required by this act; and the same oath shall be taken by such clerk as is required by law of clerks of elections.

History: L. 1881, ch. 89, § 10; March 4; R.S. 1923, 19-1622.



19-1623 Registers open to inspection.

19-1623. Registers open to inspection. The registers shall at all times be open to public inspection at the office of the authorities in which they shall be deposited, without charge.

History: L. 1881, ch. 89, § 11; March 4; R.S. 1923, 19-1623.



19-1624 Compensation of members of board and clerks.

19-1624. Compensation of members of board and clerks. The members of the board of registration and their clerks shall each receive the same compensation as is now allowed by law for judges and clerks of elections, for each day actually and necessarily employed in the making and completing of the registry, to be paid to them in the time and manner in which they are paid other fees.

History: L. 1881, ch. 89, § 12; March 4; R.S. 1923, 19-1624.



19-1625 Board to preserve order; vacancies.

19-1625. Board to preserve order; vacancies. The said board shall have and exercise the same power in preserving order at their meetings, under this act, as are given to judges of election for preserving order on election days; and vacancies in said board shall be filled in the same manner that vacancies in election boards are now filled at elections.

History: L. 1881, ch. 89, § 13; March 4; R.S. 1923, 19-1625.



19-1626 Falsely registering or swearing; penalties; register blanks.

19-1626. Falsely registering or swearing; penalties; register blanks. Any person who shall cause his name to be registered in more than one voting precinct, or who shall cause his name to be registered, knowing that he is not a qualified elector in said precinct where he causes such registry to be made, or who shall falsely personate any registered voter, and any person causing, aiding, or abetting any person in any manner, in either of said acts, shall on conviction be punished for each and every such offense by fine not exceeding three hundred dollars and imprisonment in the county jail not exceeding one year.

All intentional false swearing before said board of registration shall be deemed willful and corrupt perjury, and on conviction shall be punished as such. If any member or officer of said board shall knowingly and willfully violate any of the provisions of this act, or be guilty of any fraud in the execution of the duties of his office, he shall be punished for each and every such offense by fine not exceeding three hundred dollars and imprisonment in the county jail not exceeding one year. The necessary blanks for making the registers required by law shall be prepared by the secretary of state, and transmitted to the county clerk upon his request therefor.

History: L. 1881, ch. 89, § 14; March 4; R.S. 1923, 19-1626.



19-1627 Register used at subsequent election.

19-1627. Register used at subsequent election. In case an election for the location or relocation of the permanent county seat of a county is held for which a registration of electors is made in pursuance of this act, and at such election no place shall receive a majority of the votes cast and a subsequent election is had in pursuance of the provisions of existing law, the said registration so taken for said first election shall be taken and considered a registration of voters for such second or subsequent election.

History: L. 1881, ch. 89, § 15; March 4; R.S. 1923, 19-1627.



19-1628 Construction of act.

19-1628. Construction of act. Nothing in this act shall be construed in any manner to affect the qualifications of electors, or general mode of conducting elections.

History: L. 1881, ch. 89, § 16; March 4; R.S. 1923, 19-1628.



19-1629 Judges of election appointed by county commissioners.

19-1629. Judges of election appointed by county commissioners. The board of county commissioners shall appoint judges of elections for any election under this act, in any precinct where there are no judges provided by law; and the judges so appointed shall take and subscribe an oath to support the constitution of the United States and state of Kansas, and faithfully discharge the duties of judges of election.

History: L. 1881, ch. 89, § 17; March 4; R.S. 1923, 19-1629.



19-1630 Application of 19-1613 to 19-1629 to county-seat elections.

19-1630. Application of 19-1613 to 19-1629 to county-seat elections. Sections one, two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen and seventeen of chapter eighty-nine of the Laws of 1881 be and the same are hereby made applicable to any and all elections held and to be held for the purpose of locating the county seat of any county in the state of Kansas.

History: L. 1887, ch. 120, § 1; Feb. 5; R.S. 1923, 19-1630.






Article 18 HOSPITALS

19-1860j Hospitals in certain counties over 125,000; sale of hospital to state.

19-1860j. Hospitals in certain counties over 125,000; sale of hospital to state. Any county which owns a hospital which is organized and operated pursuant to K.S.A. 19-1860 et seq. is hereby authorized to sell and convey merchantable title to said hospital together with all real and personal property owned by the county and used in connection with said hospital to the state of Kansas upon such terms and in such manner as the board of county commissioners and the state may agree upon.

History: L. 1979, ch. 66, § 1; July 1.



19-1860k Same; abolishment of board of trustees; transfer of moneys, records and property.

19-1860k. Same; abolishment of board of trustees; transfer of moneys, records and property. The board of trustees of any hospital sold and conveyed pursuant to K.S.A. 19-1860j or leased pursuant to K.S.A. 19-1860l is hereby abolished. Any moneys remaining in any fund of said hospital after its sale or lease shall, after payment of any obligation thereof, be transferred to the county general fund. All records and property of said hospital remaining after the sale or lease thereof shall be transferred to the custody of the county clerk.

History: L. 1979, ch. 66, § 2; July 1.



19-1860l Same; lease of hospital to board of regents; terms and conditions; approval by attorney general.

19-1860l. Same; lease of hospital to board of regents; terms and conditions; approval by attorney general. Any county owning and operating a county hospital under the authority of K.S.A. 19-1860 et seq., and amendments thereto, is hereby authorized to lease such hospital buildings and site together with any personal property of the county used in connection with the operation of said hospital to the state board of regents and the state board of regents is hereby authorized to lease such building and site from such county. The state board of regents and the board of county commissioners of such county are hereby authorized and empowered to enter into a lease for such hospital buildings and site for a term not exceeding ninety-nine (99) years upon such terms and conditions and for such rental as the state board of regents and the board of county commissioners of the county deem to be in the best interest of the state of Kansas and such county. Such lease shall be executed on behalf of the state board of regents by the chairperson of said board, and shall be attested by the secretary of said board. No such lease shall be executed until the same has been approved by the attorney general.

History: L. 1979, ch. 66, § 3; July 1.






Article 19 JAILS

19-1901 Jail at county seat.

19-1901. Jail at county seat. There shall be established and kept at every county seat, by authority of the board of county commissioners, at the expense of the county, a jail for the safekeeping of prisoners lawfully committed.

History: G.S. 1868, ch. 53, § 1; Oct. 31; R.S. 1923, 19-1901.



19-1903 Sheriff to keep jail; separation of sexes; meals and fuel for prisoners.

19-1903. Sheriff to keep jail; separation of sexes; meals and fuel for prisoners. The sheriff of the county by himself or deputy shall keep the jail, and shall be responsible for the manner in which the same is kept. He shall keep separate rooms for the sexes, except where they are lawfully married. He shall supply proper bread, meat, drink and fuel for the prisoners.

History: G.S. 1868, ch. 53, § 3; Oct. 31; R.S. 1923, 19-1903.



19-1904 Calendar.

19-1904. Calendar. The sheriff of each county must keep a true and exact calendar of all prisoners committed to the county jail, which calendar must contain the names of all persons who are committed, their place of abode, the time of their commitment, the time of their discharge, the cause of their commitment, the authority that committed them, and the description of their persons; and when any person is liberated, such calendar must state the time when and the authority by which such liberation took place; and if any person escape, it must state particularly the time and manner of such escape.

History: G.S. 1868, ch. 53, § 4; Oct. 31; R.S. 1923, 19-1904.



19-1905 Copies of calendar for judges.

19-1905. Copies of calendar for judges. At the opening of each term of the district or criminal court within his county, the sheriff must return a copy of such calendar, under his hand, to the judge of such court; and if any sheriff neglect or refuse so to do, he shall be punished by fine not exceeding five hundred dollars.

History: G.S. 1868, ch. 53, § 5; Oct. 31; R.S. 1923, 19-1905.



19-1906 Bibles for prisoners; ministers to have access to jail.

19-1906. Bibles for prisoners; ministers to have access to jail. The sheriff of each county shall provide at the expense of the county for each prisoner under his charge, who may be able and desirous to read a copy of the Bible or New Testament, to be used by such prisoner at proper seasons during his confinement; and any minister of the gospel desiring to aid in reforming the prisoners and instructing them in their moral and religious duties, shall have access to them at seasonable and proper times.

History: G.S. 1868, ch. 53, § 6; Oct. 31; R.S. 1923, 19-1906.



19-1907 Intoxicating liquors; penalty.

19-1907. Intoxicating liquors; penalty. No sheriff, jailer or keeper of any prison shall under any pretense give, sell or deliver to any person committed to prison for any cause whatever any spirituous, vinous or fermented or other intoxicating liquors, unless a physician shall certify in writing that the health of such prisoner requires it, in which case he may be allowed the quantity prescribed, and no more; and any sheriff, jailer or keeper of any county jail who shall violate the provisions of this section, or who shall willingly or negligently suffer any prisoner to have any liquor prohibited in this section, shall be deemed guilty of a misdemeanor, and on conviction thereof be fined not less than ten nor more than five hundred dollars.

History: G.S. 1868, ch. 53, § 7; Oct. 31; R.S. 1923, 19-1907.



19-1908 Same; penalty for others furnishing liquor.

19-1908. Same; penalty for others furnishing liquor. If any person other than the persons mentioned in the preceding section shall sell or deliver to any person committed to jail for any cause whatever any liquor prohibited by the preceding section, or shall have in his possession in the precincts of any prison any such liquor, with the intent to carry or deliver the same to any prisoner confined therein, he shall upon conviction be punished by fine not exceeding twenty-five dollars.

History: G.S. 1868, ch. 53, § 8; Oct. 31; R.S. 1923, 19-1908.



19-1909 Cost of keeping civil prisoner.

19-1909. Cost of keeping civil prisoner. The cost of keeping a defendant imprisoned by civil process shall be taxed as costs in the action at the rate of one dollar and fifty cents ($1.50) per day.

History: G.S. 1868, ch. 53, § 9; R.S. 1923, 19-1909; L. 1963, ch. 173, § 1; June 30.



19-1910 Cost of keeping prisoner under criminal process; costs paid by the state; reimbursement from prisoner.

19-1910. Cost of keeping prisoner under criminal process; costs paid by the state; reimbursement from prisoner. (a) When a prisoner is committed to a county jail in a criminal action, the board of county commissioners shall allow the sheriff reasonable charges for maintaining such prisoner.

(b) (1) If a person is stopped by or is in the custody of a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, who is an employee of the state and such person is injured by the officer while acting within the scope of such officer's authority, costs incurred for medical care and treatment of the person shall be paid by the state if such care and treatment is required due to the injury and a determination has been made that the person has no other resources. When such medical expenses have been paid by the state, the state may seek reimbursement of such expenses from the prisoner. If the state determines that the prisoner is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the state may require the prisoner or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

(2) All other costs incurred by the county for medical care and treatment of prisoners held within the county shall be paid from the county general fund when a determination has been made that the prisoner has no other resources. When medical expenses have been paid out of the county general fund of any county in this state for a prisoner held within such county, the county may seek reimbursement of such expenses from the prisoner. If the county determines that a prisoner of the county jail is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the county may require the prisoner of such county jail or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

(c) When a prisoner is delivered to a county jail pursuant to K.S.A. 75-5217, and amendments thereto, the costs of holding such prisoner shall be paid as provided in K.S.A. 19-1930, and amendments thereto.

History: G.S. 1868, ch. 53, § 10; R.S. 1923, 19-1910; L. 1981, ch. 350, § 1; L. 2002, ch. 117, § 2; L. 2005, ch. 150, § 4; July 1.



19-1911 Process.

19-1911. Process. When a prisoner is confined by virtue of any process directed to the sheriff, and which shall require to be returned to the court whence it issued, such sheriff shall keep a copy of the same, together with his return made thereon, which copy, duly certified by such sheriff, shall be presumptive evidence of his right to retain such prisoner in custody.

History: G.S. 1868, ch. 53, § 11; Oct. 31; R.S. 1923, 19-1911.



19-1912 Preservation of same.

19-1912. Preservation of same. All instruments of every kind, or attested copies thereof, by which a prisoner is committed or liberated, shall be regularly endorsed and filed, and safely kept in a suitable box by such sheriff, or by his deputy acting as jailer.

History: G.S. 1868, ch. 53, § 12; Oct. 31; R.S. 1923, 19-1912.



19-1913 Delivery thereof to successor of officers.

19-1913. Delivery thereof to successor of officers. Such box, with its contents, shall be delivered to the successor of the officers having charge of the prisoner.

History: G.S. 1868, ch. 53, § 13; Oct. 31; R.S. 1923, 19-1913.



19-1914 Escape of prisoner confined on civil process; liability of sheriff.

19-1914. Escape of prisoner confined on civil process; liability of sheriff. If any prisoner confined on civil process shall violently escape from prison without connivance of the jailer, and such prisoner shall be recommitted to the prison whence he escaped within three months after such escape, such a recommitment shall operate to bar any recovery against the sheriff for such escape, except for the costs of any action that shall have been previously commenced against him therefor.

History: G.S. 1868, ch. 53, § 14; Oct. 31; R.S. 1923, 19-1914.



19-1915 Judgment for escape satisfied by recommitment; costs.

19-1915. Judgment for escape satisfied by recommitment; costs. If judgment in any such action for escape shall have been rendered against the sheriff before the expiration of three months, such recommitment of the prisoner as mentioned in the next preceding section shall operate as a satisfaction of all such judgments, except the costs.

History: G.S. 1868, ch. 53, § 15; Oct. 31; R.S. 1923, 19-1915.



19-1916 Prisoner sent to jail of nearest county.

19-1916. Prisoner sent to jail of nearest county. Any committing judge of the district court of any county in which there is no sufficient jail may order any person whom they may lawfully order to be committed to prison to be sent to the jail of the county nearest having a sufficient jail; and the sheriff of such nearest county shall, on exhibit of the order of such judge, which order shall have endorsed thereon a statement that there is no sufficient jail in the county from whence it issued, receive and keep in custody in the jail of his or her county the prisoner ordered to be committed as aforesaid, at the expense of the county from which such person was sent; and the said sheriff shall, upon the order of the committing judge of the district court, redeliver such person when demanded.

History: G.S. 1868, ch. 53, § 16; L. 1876, ch. 85, § 1; R.S. 1923, 19-1916; L. 1976, ch. 145, § 76; Jan. 10, 1977.



19-1917 Fugitives from other states; compensation for custody.

19-1917. Fugitives from other states; compensation for custody. Any county jail may be used for the safekeeping of any fugitive from justice from another state or territory, and the jailer shall in such case be entitled to reasonable compensation for the support and custody of such fugitive from justice, to be paid by the officer demanding the custody of the same.

History: G.S. 1868, ch. 53, § 17; Oct. 31; R.S. 1923, 19-1917.



19-1919 Treatment of prisoners; juvenile prisoners; visits of parents and friends.

19-1919. Treatment of prisoners; juvenile prisoners; visits of parents and friends. All prisoners shall be treated with humanity, and in a manner which promotes their reform. Juveniles shall be kept in quarters separate from adult criminals. The visits of parents and friends shall at all reasonable times be permitted.

History: G.S. 1868, ch. 53, § 19; R.S. 1923, 19-1919; L. 1982, ch. 182, § 122; Jan. 1, 1983.



19-1923 Jails in certain areas other than county seat; cooperation by city.

19-1923. Jails in certain areas other than county seat; cooperation by city. The county commissioners of any county shall have the power to appropriate any sum out of the county treasury not otherwise appropriated, for the purpose of erecting or building in such area other than the county seat of such county, a jail or holdover, for the use of such county and area cities in which such jail shall be erected. Nothing in this act shall be construed as preventing the area cities from joining and cooperating with such county in the erection thereof, nor to exclude the authorities of any area city in such county which any jail that shall be so built from the use of such jail for the use of the cities.

History: L. 1911, ch. 76, § 1; R.S. 1923, 19-1923; L. 1995, ch. 246, § 3; May 18.



19-1924 Sale of old jail or jailer's residence; procedure; construction of new.

19-1924. Sale of old jail or jailer's residence; procedure; construction of new. Whenever any county jail or jailer's residence, or both, has been condemned as unfit for county jail purposes, or whenever any county has built a new jail or jailer's residence, and has not disposed of the old one, the board of county commissioners of said county be and they are hereby authorized to sell and dispose of said old jail or jailer's residence or both and the real estate thereto belonging at not less than three-fourths of its appraised value, without an election being held for such purpose, such value to be ascertained and determined as hereinafter provided upon such terms and conditions as said board of county commissioners shall deem proper and just, upon first giving thirty days' notice in the official paper of said county of the time, place, manner and terms and conditions of said sale; and the said board of county commissioners are hereby authorized and empowered to use the funds derived from such sale in the construction, furnishing and equipping of such new jail or jailer's residence or both, whether built as separate buildings or in conjunction with or as a part of a county courthouse.

History: L. 1909, ch. 104, § 1; R.S. 1923, 19-1924; L. 1927, ch. 158, § 1; L. 1947, ch. 198, § 1; Feb. 27.



19-1925 Same; appraisement.

19-1925. Same; appraisement. Before said sale, and to determine the value of said property, the district judge of the district court of said county, upon application in writing of the board of county commissioners, shall appoint three appraisers who, before entering upon the discharge of their duties and within five days after notice of their appointment, shall take an oath in substance as follows: That they will support the constitution of the state of Kansas and faithfully discharge their duties as appraisers of the old jail or jailer's residence of __________ county, Kansas; that immediately upon taking said oath said appraisers shall view said property and appraise the same and file their report with the clerk of the district court; and on the filing of said report the clerk of said court shall give thirty (30) days' notice in the official paper of said county, which notice shall state the day and hour when said report of said commissioners shall come on for hearing before said court for confirmation; that if twenty-five (25) or more resident taxpayers shall, within twenty (20) days after the return of the appraisement hereinbefore provided for, have filed their objections thereto in writing attacking the correctness of said appraisement, stating wherein the same is incorrect, duly verified by one or more of such taxpayers, it shall be the duty of the court to pass upon such objections, and for that purpose the court may hear testimony for or against said confirmation, and upon a full hearing shall approve said appraisement if the same is fair and just; and if in the judgment of the said court said appraisement is unfair, then said court shall make a finding as to the actual value of said property, which finding shall be conclusive. Said hearing may be held at chambers.

History: L. 1909, ch. 104, § 2; R.S. 1923, 19-1925; L. 1976, ch. 145, § 77; Jan. 10, 1977.



19-1927 Abandoned jail and site; sale; conveyance to historical society, when; conditions.

19-1927. Abandoned jail and site; sale; conveyance to historical society, when; conditions. Whenever any county or board of county commissioners in this state owns a tract of real estate formerly the site for its county jail, and the same is no longer used for that purpose, and a new county jail has been built elsewhere in such county, and such abandoned jail and its site is no longer in the judgment of the board of county commissioners of such county needed for county jail purposes, the board of county commissioners of such county, without a vote of the people or of the electors of such county, may (a) sell and dispose of such real estate either at public or private sale, for cash or other consideration and on such terms as the board of county commissioners of such county deems to be the best interests of the county, or (b) convey by deed, without consideration, such jail and site to a historical society incorporated under the laws of Kansas as a charitable or benevolent corporation for the purposes of a historical society, if the board finds that such jail and site should be preserved as a historical site or monument: Provided, Such conveyance shall be upon the condition that the title shall revert to the county when the property is no longer maintained and used by such historical society for the purpose for which it was conveyed.

History: L. 1937, ch. 199, § 1; L. 1957, ch. 174, § 1; June 29.



19-1928 Same; deed.

19-1928. Same; deed. Upon arranging for such disposition of such real estate, the board of county commissioners of such county shall convey such real estate by proper deed of conveyance, and such deed shall transfer and convey to the grantee therein all the interests of the said county and the board of county commissioners in such real estate so formerly used as a county jail.

History: L. 1937, ch. 199, § 2; March 24.



19-1928a Same; use of funds derived from sale.

19-1928a. Same; use of funds derived from sale. Whenever in any county having a population of more than one hundred twenty-five thousand the board of county commissioners shall sell any jail site under the provisions of K.S.A. 19-1927, said county and the board of county commissioners thereof are hereby authorized and empowered to use not to exceed thirty-five thousand dollars of the proceeds or funds derived from such sale for the purchasing of, or the purchase of a site and construction of, a garage, implement house and material yard for such county. Any funds or proceeds remaining after such expenditure shall be applied and credited to the bonded debt fund of such county.

History: L. 1945, ch. 176, § 1; March 14.



19-1929 Commitment of prisoners in city jails in counties not having a sufficient jail.

19-1929. Commitment of prisoners in city jails in counties not having a sufficient jail. Any county in the state, which is without a sufficient jail by reason of the remodeling of its jail or the construction of a new jail or for any other reason, may contract with any city in such county having an adequate jail for the use of the jail of such city upon such terms as the board of county commissioners and the governing body of such city may agree. Any committing judge of the district court of any such county may order any person whom they may lawfully order to be committed to prison, to be committed to such city jail, and the officer having charge of such jail shall receive and keep in custody therein any prisoner ordered to be committed as aforesaid, and shall upon the order of the committing court redeliver such person when demanded.

History: L. 1941, ch. 205, § 1; L. 1976, ch. 145, § 78; Jan. 10, 1977.



19-1930 County jails; U.S. prisoners, city prisoners and inmates on parole or conditional release; compensation for maintenance; payments by inmates to defray maintenance cost; Sedgwick county, tax levy; failure of sheriff or jailer to perform duties; attorney visitation.

19-1930. County jails; U.S. prisoners, city prisoners and inmates on parole or conditional release; compensation for maintenance; payments by inmates to defray maintenance cost; Sedgwick county, tax levy; failure of sheriff or jailer to perform duties; attorney visitation. (a) The sheriff or the keeper of the jail in any county of the state shall receive all prisoners committed to the sheriff's or jailer's custody by the authority of the United States or by the authority of any city located in such county and shall keep them safely in the same manner as prisoners of the county until discharged in accordance with law. The county maintaining such prisoners shall receive from the United States or such city compensation for the maintenance of such prisoners in an amount equal to that provided by the county for maintenance of county prisoners and provision shall be made for the maintenance of such prisoners in the same manner as prisoners of the county. The governing body of any city committing prisoners to the county jail shall provide for the payment of such compensation upon receipt of a statement from the sheriff of such county as to the amount due therefor from such city.

(b) The sheriff or the keeper of the jail in any county of the state shall receive all prisoners committed to the sheriff's or jailer's custody pursuant to K.S.A. 75-5217, and amendments thereto, and shall keep them safely in the same manner as prisoners of the county until discharged in accordance with law or until otherwise ordered by the secretary of corrections. The cost of maintenance of such prisoners, including medical costs of such prisoners shall be paid by the department of corrections in an amount equal to that provided by the county for maintenance of county prisoners.

(c) In lieu of charging city authorities for the cost of maintenance of prisoners as provided by subsections (a) and (b), the board of county commissioners of Sedgwick county may levy a tax not to exceed one mill upon all tangible taxable property of the county to pay such costs and the costs of maintaining county prisoners. No revenue derived from such levy shall be used to pay the costs of maintenance of prisoners committed to the jail by federal or state authorities, or authorities of other counties or cities in other counties. For the purpose of this subsection, if any portion of a city is located within a county levying a tax hereunder, all prisoners of such city shall be deemed prisoners of such county.

(d) The board of county commissioners of a county may provide by resolution that any inmate of the county jail who participates in a work release or job training program for which the inmate receives compensation or a subsistence allowance shall be required to pay to the county an amount not exceeding $20 per day to defray costs of maintaining such inmate in the county jail. Such resolution shall provide for reduction or waiver of such amount in instances in which payment would create undue hardship for an inmate. The inmate shall pay any amount charged pursuant to such resolution, in cash or by money order, to the county treasurer, who shall deposit the entire amount in the county treasury and credit it to the county general fund. If payment is made in cash, the county treasurer shall provide the inmate with a written receipt for such payment. If the county is otherwise entitled to receive reimbursement or compensation for the maintenance of an inmate who is required to pay an amount pursuant to such resolution, the amount paid by such inmate shall be deducted from the amount of the other reimbursement or compensation to which the county is entitled.

(e) (1) The board of county commissioners of a county may provide by resolution that any inmate of the county jail who is incarcerated in the county jail pursuant to a sentence for the conviction of a crime in this state shall be required to pay to the county a fee in an amount not exceeding the county's daily cost of housing the inmate to defray the costs of maintaining such inmate in the county jail for each day prior to and after conviction for an offense resulting in a conviction.

(2) Such resolution shall provide:

(A) For the priority of restitution, child support, court costs or fines over such fee;

(B) for reduction or waiver of such amount in instances in which payment would create undue hardship for an inmate and for a procedure to provide for a reduction or waiver; and

(C) that if the inmate fails to pay such amount charged pursuant to such resolution, the county keeping such inmate may garnish such inmate's commissary account to recover such costs, upon notice and hearing given to such inmate as provided for in any such resolution contemplated herein.

(3) The inmate shall pay the amount charged pursuant to such resolution, in cash or by money order, or by release of funds in the inmate's jail commissary account, to the county treasurer, who shall deposit the entire amount in the county treasury and credit it to the county general fund.

(4) The sheriff shall forward any garnished commissary account payment to the county treasurer, who shall deposit the entire amount in the county treasury and credit it to the county general fund.

(5) If the county is otherwise entitled to receive reimbursement or compensation for the maintenance of an inmate who is required to pay an amount pursuant to such resolution, and such reimbursement or compensation constitutes the entirety of the costs of maintaining such inmate in the county jail, the amount paid by such inmate shall be deducted from the amount of the other reimbursement or compensation to which the county is entitled.

(f) If any sheriff or jailer neglects or refuses to perform the services and duties required by the provisions of this act, the sheriff or jailer shall be subject to the same penalties, forfeitures and actions as if the prisoners had been committed under the authority of this state.

(g) Attorneys of prisoners held in a county jail shall be permitted to visit them professionally at all reasonable hours.

History: L. 1963, ch. 174, § 1; L. 1981, ch. 350, § 2; L. 1984, ch. 101, § 1; L. 1988, ch. 104, § 1; L. 1990, ch. 66, § 25; L. 2003, ch. 69, § 1; L. 2004, ch. 33, § 1; July 1.



19-1931 Jail facilities in certain counties; issuance of bonds; election; debt limitations inapplicable.

19-1931. Jail facilities in certain counties; issuance of bonds; election; debt limitations inapplicable. The board of county commissioners of any county having a population of not less than thirty-seven thousand (37,000) and not more than forty-one thousand (41,000) and having an assessed taxable tangible valuation of not less than sixty-five million dollars ($65,000,000) and not more than seventy million dollars ($70,000,000), for the purpose of acquiring a site for and building, equipping and furnishing a new county jail to replace an existing jail which has been condemned as being unsafe, is hereby authorized to issue general obligation bonds of said county in an amount not to exceed the sum of six hundred thousand dollars ($600,000) to pay the costs thereof. Such bonds shall be issued pursuant to the general bond law: Provided, That no such bonds shall be issued until the question of the issuance of such bonds shall have been submitted to the qualified electors of such county at a special election called for that purpose or at any regular election and a majority of those voting on the question shall have declared by their votes to be in favor of the issuance of the bonds. Such bond election may be called by the county commissioners and shall be held in accordance with the provisions of the general bond law. Any bonds issued hereunder shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1975, ch. 148, § 1; Feb. 17.



19-1932 Same; authority of board not limited; means of site acquisition.

19-1932. Same; authority of board not limited; means of site acquisition. The authority granted by the provisions of this act shall be in addition to any other authority any such board of county commissioners may have to acquire a site for and to construct, equip and furnish a new county jail. Said site may be acquired by purchase, gift or through the exercise of the power of eminent domain.

History: L. 1975, ch. 148, § 2; Feb. 17.



19-1933 Chase county jail; transfer of property from public building commission; duties of county commissioners.

19-1933. Chase county jail; transfer of property from public building commission; duties of county commissioners. (a) Within 10 days after the effective date of this act, the Chase county public building commission shall initiate action to transfer, and within 60 days shall transfer to the board of county commissioners of Chase county the title and all interest in property acquired by such commission for the purpose of constructing the Chase county jail located in Cottonwood Falls, and more particularly described as follows:

A tract of land in the northwest quarter of the southwest quarter of section 28, township 19 south, range 8 east of the sixth principal meridian, Chase county, Kansas, described as follows:

Beginning at a point on the west line of section 28, such point being S 00°00′00″ W 773.30 feet from the northwest corner of the southwest quarter; thence S 00°00′00″ W 316.70 feet along the west line of the southwest quarter; thence N 89°59′13″ E 339.00 feet; thence N 00°00′00″ E 316.70 feet parallel to the west line of the southwest quarter; thence S 89°59′13″ W 339.00 feet to the point of beginning. EXCEPT the following described tract of land, to-wit: Beginning at a point on the west line, 773.3 feet south of the northwest corner of the quarter section; thence N 88°56′ E 17.5 feet; thence S 01°15′ E 244.7 feet; thence N 88°45′ E 25.0 feet; thence S 01°15′ E 722.2 feet; thence S 89°10′ W to a point on the west line, 316.7 feet south of the place of beginning; thence N 01°17′ W 316.7 feet along the west line to the place of beginning.

(b) At the time of the transfer of the record title, the board of county commissioners of Chase county shall agree to perform the obligations and responsibilities of the Chase county public building commission with respect to the outstanding Chase county public building commission revenue bonds series 1991 (Chase county, Kansas, county jail and sheriff's department project) dated September 1, 1991, in the aggregate principal amount of $1,225,000 issued by the commission to pay the cost of the facility as if the bonds were issued by Chase county. The board of county commissioners shall notify the bond holders and bond underwriters and hold harmless the Chase county public building commission from any and all obligations or liabilities arising out of such bond issue.

(c) Language incorporating the provisions of subsection (b) shall be included in the deed or other instrument making the transfer of title.

History: L. 1994, ch. 92, § 1; April 7.



19-1934 Same; financing of jail; bonds.

19-1934. Same; financing of jail; bonds. (a) The board of county commissioners of Chase county is hereby authorized to issue general obligation bonds of the county in an amount not to exceed $1,500,000 for the purpose of acquiring, constructing, furnishing and equipping a county jail. The proceeds of such bonds also may be used to purchase land and any improvements thereon from the Chase county public building commission as a site for such jail. The board of county commissioners shall enter into any agreement necessary to cancel all lease agreements entered into with the Chase county public building commission concerning a county jail prior to the effective date of this act.

(b) Bonds issued pursuant to this section shall be exempt from any statutory limitation on bonded indebtedness and shall not be included in computing the total bonded indebtedness of the county.

History: L. 1994, ch. 92, § 2; April 7.



19-1935 Death of prisoner in custody of city or county; investigation by Kansas bureau of investigation.

19-1935. Death of prisoner in custody of city or county; investigation by Kansas bureau of investigation. On and after July 1, 2004, whenever the death of a prisoner in the custody of a city or county and residing in jail or in a facility contracted through the city or county, or both, occurs, an investigation regarding the circumstances of the death shall be initiated by the Kansas bureau of investigation. A report of the findings of the investigation shall be made available to the chairperson of the senate judiciary committee and the house corrections and juvenile justice committee of the Kansas legislature and shall be subject to the open records act, K.S.A. 45-215, and amendments thereto. No such investigation by the Kansas bureau of investigation shall be required if the cause of death is determined to be natural, by a qualified autopsy, preliminary autopsy report or death certificate or the prisoner was regularly attended by a licensed physician.

History: L. 2004, ch. 160, § 5; L. 2005, ch. 150, § 1; July 1.






Article 21 HOMES FOR THE AGED

19-2106 Homes for the aged; definition; establishment, procedure; tax levy, use of proceeds; issuance of bonds; election required; designation of infirmary or county home as home for the aged.

19-2106. Homes for the aged; definition; establishment, procedure; tax levy, use of proceeds; issuance of bonds; election required; designation of infirmary or county home as home for the aged. Any county may establish a "home for the aged," the same to be used as a home for aged persons, and such other persons as the board of county commissioners of the county shall direct, under such rules and regulations as the board of county commissioners shall prescribe. Homes for the aged shall also be construed, for the purposes of this act, to mean personal care homes, boarding homes, and nursing homes. Such homes for the aged as defined above shall be established in the following manner:

(a) The board of county commissioners of any county is hereby authorized to make an annual tax levy of not to exceed two mills upon the taxable tangible property of the county, or to issue and sell general obligation bonds of such county, for the purpose of creating and providing a special fund to be used in acquiring a site for, and the building, equipping, repairing, remodeling and furnishing of a home for the aged or for any one or more of such purposes. Said tax levy shall also be made to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said tax levy may be made annually for a period not to exceed two years until sufficient funds have been created for said purpose or purposes. The board of county commissioners shall determine the total amount necessary to be raised for such purposes by the tax levy, but such amount shall not exceed four-tenths (4/10) of the one percent (1%) of the assessed tangible valuation of the county, and the aggregate of any such bonds issued and sold shall not exceed two percent (2%) of the assessed valuation of said county and the amount so determined shall be included in the resolution hereinafter provided for. The interest and principal of such fund may be used for the purposes as in this act provided. No tax levies or bond issue shall be made under the provisions of this section until a resolution authorizing the making of such tax levies to create such special fund or authorization to issue bonds be passed by the board of county commissioners nor until the question has been submitted to the voters at an election called for such purpose or at the next general election.

(b) If the board of county commissioners adopts a resolution as provided in subsection (a) then such board of county commissioners shall submit the question to the qualified electors of the county at the next general election to be held in the county, or if no general election shall be held within six months then at a special election called for that purpose. The tax herein authorized in subsection (a) is in addition to all other tax levies authorized by law, and shall not be subject to the limitations prescribed by K.S.A. 79-1947, and amendments thereto. Bonds issued under this act by any county shall not be subject to nor counted in determining the application of any other law limiting the amount of indebtedness of such county.

(c) The board of county commissioners may, by resolution designate a present existing county infirmary or county home to be a home for the aged, and after such resolution, the provisions of this act shall be applicable to such infirmary or home.

(d) The said county is hereby authorized, pending the actual collection and receipt of such proceeds authorized in subsections (a) and (b) to issue warrants of said county in an amount not exceeding the amount to be realized by such tax levy and not exceeding the amount necessary for such improvements. Such warrants shall be paid through the proceeds of the special levy hereinbefore authorized.

History: L. 1953, ch. 167, § 1; L. 1955, ch. 155, § 1; L. 1961, ch. 140, § 1; L. 1979, ch. 52, § 106; July 1.



19-2106a Same; maintenance and repair; tax levy, use of proceeds; special fund.

19-2106a. Same; maintenance and repair; tax levy, use of proceeds; special fund. The board of county commissioners in any county which has established a home for the aged as provided for in K.S.A. 19-2106, and amendments thereto, is hereby authorized to make an annual tax levy upon all taxable tangible property in the county for the operation, maintenance and repair of said home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. All county home revenues and moneys received pursuant to this section, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be deposited in the home for the aged operation, maintenance and repair fund which fund is hereby created in the office of the county treasurer of such county. For the period of time from the effective date of this act until January 1, 1974, there shall also be deposited in the home for the aged operation, maintenance and repair fund funds in the county welfare fund which have been raised for the purpose of the operation, maintenance and repair of such homes for the aged operated by the county board of social welfare immediately prior to the effective date of this act. All expenditures from such fund shall be for the operation, maintenance and repair of such home.

History: L. 1957, ch. 176, § 1; L. 1970, ch. 100, § 17; L. 1973, ch. 186, § 39; L. 1975, ch. 162, § 18; L. 1979, ch. 52, § 107; July 1.



19-2106b Same; enlargement of homes or additional homes; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants; issuance of bonds.

19-2106b. Same; enlargement of homes or additional homes; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election; no-fund warrants; issuance of bonds. Whenever a county home has been established as authorized by K.S.A. 19-2106, the board of county commissioners may thereafter provide for the establishment of an additional home or homes, or for the enlargement of or addition to the home previously established and for the equipping, repairing, remodeling, or furnishing of such home or homes, enlargements, or additions. The county commissioners shall determine the amount necessary to be raised for such purposes which shall not exceed one percent (1%) of the assessed tangible valuation of the county, and may levy an annual tax of not to exceed two mills upon the taxable tangible property of the county, for the purpose of raising such funds and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any taxes may be levied, the board of county commissioners shall adopt a resolution stating the proposed purpose, amount of the fund required therefor, and shall publish the same once each week for three consecutive weeks in the official county newspaper. Whereupon such levy may be made unless a petition requesting an election upon the proposition signed by electors equal in number to not less than ten percent (10%) of the electors of the county who voted for the secretary of state at the last preceding general election is filed with the county clerk within thirty (30) days following the last publication of such resolution. In the event such petition is filed, the board of county commissioners shall submit the question of the making of the improvement to the voters at an election called for that purpose and held within ninety (90) days after the last publication of the resolution or at the next primary or general election if held within that time and no such levies shall be made unless such proposition shall receive the approval of a majority of the votes cast thereon. Elections on the proposition shall be noticed and held and the vote canvassed in the same manner as provided in K.S.A. 19-2107. Said tax levies shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the aggregate county tax levy limit; and such county shall be authorized to issue no-fund warrants in the same manner as provided in K.S.A. 19-2106. If at any time prior to the time that moneys are available from such levy, the board of county commissioners shall deem it advisable to proceed with such construction or improvement the board may issue general obligation bonds of the county in the manner provided by the general bond law, in an amount which together with any moneys raised by the tax levy will not exceed the total amount stated in the resolution. All moneys received pursuant to this section shall be placed in the home for the aged fund, to be used for the purposes herein provided. Insofar as the same can be made applicable, the provisions of K.S.A. 19-2106 to 19-2116, inclusive, and amendments thereto, shall apply to any home or addition thereto established hereunder.

History: L. 1959, ch. 135, § 3; L. 1967, ch. 145, § 1; L. 1979, ch. 52, § 108; July 1.



19-2106c Use of proceeds of certain bonds issued for homes for aged in certain counties in conjunction with bonds hereafter issued or with sinking funds established to provide home for aged.

19-2106c. Use of proceeds of certain bonds issued for homes for aged in certain counties in conjunction with bonds hereafter issued or with sinking funds established to provide home for aged. Whenever any county has prior to the effective date of this act issued its general obligation bonds in the sum of sixty thousand dollars ($60,000) for the purpose of acquiring a site for and building and equipping of a county home for the aged in accordance with the provisions of K.S.A. 19-2106b; and the ballot on which the question of issuing such bonds of the county contained the proposition that funds derived from the sixty thousand dollar ($60,000) bond issue were to be used with some thirty thousand dollars ($30,000) then held in escrow for the purpose of building a ninety thousand dollar ($90,000) home for the aged in the county, said sum of thirty thousand dollars ($30,000) to be delivered to the county when and if the bond election was approved by the voters of such county; and the bond issue was approved at a special election by the voters and was legal in all respects and thereafter bonds were issued and bond and interest levies made, but the moneys held in escrow were returned to the donor when construction of the home was not begun in accordance with the grant; and where said sixty thousand dollars ($60,000) together with any interest is insufficient to build an adequate home in such county, the board of county commissioners of such county is hereby authorized to use the said sum of sixty thousand dollars ($60,000) for the purposes for which the bonds were issued, together with any interest or income therefrom, together with proceeds from any bonds which may be subsequently issued by such county in accordance with law; or may use such bond proceeds and income therefrom in conjunction with any sinking funds which may be hereafter established by the county for a home for the aged as provided by law, but such funds shall be used, in any case, only for the purpose of acquiring a site for and building and equipping a home for the aged in the county which has heretofore issued the bonds.

History: L. 1963, ch. 177, § 1; June 30.



19-2106d Use of proceeds of certain bonds for county nursing home facility.

19-2106d. Use of proceeds of certain bonds for county nursing home facility. If a county has prior to the effective date of this act issued its general obligation bonds in the sum of five hundred fifty-nine thousand dollars ($559,000) for the purpose of purchasing a necessary site, constructing and equipping a new county nursing home facility and hospital under the authority of K.S.A. 19-2106; and if the ballot on which the question of issuing such bonds of the county contained the proposition that the funds to be derived from the bond issue were to be used with approximately one hundred ninety-four thousand dollars ($194,000) which was expected to be furnished by the federal government for the purpose of purchasing a site and constructing and equipping of such a nursing home facility; and if the bonds were approved by the qualified voters at a special election and were legal in all respects and thereafter the bonds were issued and bond and interest levies made, but the federal funds expected to be received have not and will not be made available in full, and where the five hundred fifty-nine thousand dollars ($559,000) together with interest thereon, plus any money received from the federal government is sufficient to acquire a site for, construct and equip an adequate county nursing home facility and hospital in the county, then the board of county commissioners of such a county is authorized to use the proceeds of such bond issue, together with any interest or income therefrom for the purposes for which the said bonds were issued, and such funds shall be used only for the purpose of purchasing a site for and constructing and equipping a new county nursing home facility and hospital.

History: L. 1967, ch. 162, § 1; L. 1969, ch. 149, § 1; April 10.



19-2106e Homes for the aged in certain counties; operation; tax levy, use of proceeds; protest petition and election.

19-2106e. Homes for the aged in certain counties; operation; tax levy, use of proceeds; protest petition and election. The board of county commissioners of any county having a population of not more than three thousand five hundred (3,500) and a taxable tangible valuation of not more than twenty-five million dollars ($25,000,000) and the board of county commissioners in any county having a population of more than five thousand seven hundred (5,700) and not more than ten thousand (10,000) and a taxable tangible property valuation of more than twenty-nine million dollars ($29,000,000), and which county has established a home for the aged as provided for in K.S.A. 19-2106 is hereby authorized to make an annual tax levy for the operation of said home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

Any tax levy provided for or authorized by this section may not be made if prior to the levy of such tax a petition in opposition to the levy, signed by not less than five percent (5%) of the qualified electors in such county, is filed with the board of county commissioners. If such petition is filed within the prescribed time, no such tax may be levied, unless a majority of the qualified electors voting upon such proposition approve such levy at the next general election.

History: L. 1967, ch. 146, § 1; L. 1970, ch. 100, § 18; L. 1972, ch. 80, § 1; L. 1974, ch. 432, § 4; L. 1975, ch. 162, § 19; L. 1979, ch. 52, § 109; July 1.



19-2106f Same; no-fund warrants in counties unable to levy tax for 1972 operation.

19-2106f. Same; no-fund warrants in counties unable to levy tax for 1972 operation. The board of county commissioners of any county previously authorized and making an annual tax levy under the authority of K.S.A. 19-2106e, and amendments thereto, for the operation of a home for the aged, which as the result of an increase in the population of the county was not authorized to levy a tax under the provisions of such act for the operation of such home for the year 1972, is hereby authorized to issue no-fund warrants in an amount not to exceed the amount which could have been raised by the levy of a tax under the provisions of K.S.A. 19-2106e, and amendments thereto, had the same remained applicable to such county. Such no-fund warrants shall be issued by the county in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other tax levies authorized or limited by law and such tax levies shall not be limited by or subject to the limitation upon the levy of taxes prescribed by article 44 of chapter 79 of the 1971 supplement of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1972, ch. 80, § 2; L. 2008, ch. 109, § 45; L. 2014, ch. 141, § 39; July 1.



19-2107 Homes for the aged; elections under 19-2106; notice; ballots; tax levies; collection; fund.

19-2107. Homes for the aged; elections under 19-2106; notice; ballots; tax levies; collection; fund. Any election required under subsection (a) and (b) of K.S.A. 19-2106, and acts amendatory thereof or supplemental thereto, shall be held at the usual places in such county for electing county officers. Notice of such election shall be published in a newspaper of general circulation in the county once each week for three (3) consecutive weeks, the last publication to be not less than seven (7) days prior to such election. Such notice shall specify the date for holding the election and the purpose for such election, and the amount of funds proposed to be raised. The vote shall be canvassed in the same manner as that for county officers, and the board of county commissioners of such county shall as set forth in K.S.A. 19-2106, and acts amendatory thereof or supplemental thereto, submit to the qualified electors thereof, at a primary, general, or special election, the question whether there shall be levied upon the assessed valuation of all taxable tangible property of such county a tax or issued general obligation bonds for the purchase of real estate for a home for the aged, for the purchase or construction of a building or buildings, and for either or all such purposes. The ballot to be used at any election at which the home for the aged question is submitted shall be in substantially the following form:

Shall the county of ______________ levy a ______ mill tax for a home for the aged.   Yes ☐   No ☐

To vote for the proposition place an × in the square following "yes." To vote against the proposition place an × in the square following "no."

If a majority of the votes cast at such election on the proposition so submitted shall be in favor of the proposition the board of commissioners shall levy the tax so authorized, which shall be collected in the same manner as any other taxes are collected, and credited to the home for the aged fund, and shall be paid out on the order of the board of commissioners for the purposes authorized by this act, and for no other purposes whatsoever.

History: L. 1953, ch. 167, § 2; L. 1959, ch. 135, § 1; June 30.



19-2108 Same; acquisition of site; contracts; plans and specifications; bids.

19-2108. Same; acquisition of site; contracts; plans and specifications; bids. The "home for the aged fund" may be used for the purposes as in this act provided and any time after the first levy has been made, if there be sufficient funds obtained, the county commissioners may proceed to acquire the site by gift or purchase and let the contract for such building or buildings. No building or buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of county commissioners, and bid, advertised for, according to law, for other county public buildings.

History: L. 1953, ch. 167, § 3; June 30.



19-2109 Same; eminent domain.

19-2109. Same; eminent domain. If the board of county commissioners, and the owners of any property desired for the purposes of a home for the aged, cannot agree as to the price to be paid therefor, or if the owner or owners of the property refuse to sell the property, the board is authorized to exercise the right of eminent domain in the manner provided by K.S.A. 26-501 to 26-516, inclusive, and any amendments thereto.

History: L. 1953, ch. 167, § 4; L. 1963, ch. 234, § 42; Jan. 1, 1964.



19-2110 Same; supervision of operation; compensation; rules and regulations; administrator and employees.

19-2110. Same; supervision of operation; compensation; rules and regulations; administrator and employees. Every home for the aged established under this act and not leased by the board of county commissioners as provided for under K.S.A. 19-2112 or any amendments thereto, may be operated under the supervision of the county board of commissioners or if the board of county commissioners determines that it is in the best interests of the county such board may appoint a board of trustees to operate the home or may designate the board of trustees of the county hospital of the county as the board of trustees for the operation of such home. Such home for the aged shall be for the benefit of all the inhabitants of such county; but every such inhabitant or person who is not a recipient of assistance shall pay to the county board of commissioners or board of trustees for the home a reasonable compensation, to be established by the county board of commissioners, or board of trustees for the home for their care, and the county board of commissioners or board of trustees of such home may extend the privileges and use of such home to persons residing outside of the county upon such terms and conditions as the board may, from time to time, by its rules and regulations prescribe. The county board of commissioners or board of trustees of such home is hereby authorized to promulgate and adopt rules and regulations pertaining to the operation, management and control of homes for the aged. The county board of commissioners or board of trustees of such home shall appoint a responsible and qualified person who shall at all times be in charge of the home, who shall be known as the administrator, and such other employees as is deemed necessary for the proper and adequate care of the residents in the home.

History: L. 1953, ch. 167, § 5; L. 1959, ch. 135, § 2; L. 1973, ch. 186, § 19; L. 1983, ch. 98, § 1; July 1.



19-2111 Same; acceptance of property or funds by commissioners; uses of.

19-2111. Same; acceptance of property or funds by commissioners; uses of. The board of county commissioners are hereby authorized to receive grants of federal funds and any person, or persons, firm, organization, corporation or society desiring to make donations of money, personal property or real estate for the benefit of such home for the aged, shall have the right to vest, and the board of county commissioners is authorized to accept, title to the money or real estate so donated in said county to be controlled when accepted, by the board of county commissioners according to the terms of the deed, gift, devise or bequest of such property or funds: Provided, That such donations of money, personal property or real estate may be used for the purpose of the acquisition of a site, the construction and equipping of such home for the aged, or the repair or remodeling of such home for the aged, if not inconsistent with the terms of the deed, gift, devise or bequest of such property or funds, and the same may be used in addition to the maximum amount stated in the resolution establishing the levy or original petition requesting the election for the establishment and maintenance of such home for the aged.

History: L. 1953, ch. 167, § 6; L. 1955, ch. 155, § 2; June 30.



19-2112 Same; lease or rental, when; resolution.

19-2112. Same; lease or rental, when; resolution. The board of county commissioners may, by resolution, declare that it is to the best interests of such county to rent, lease or let the said home for the aged; thereupon, such board of county commisioners may, in its discretion, rent, let or lease unto a person, persons, corporation or society for the purpose of maintaining and operating said home for the aged upon such terms and conditions as the commissioners may deem to the best interests of the said county. Said lease or rental contract shall be for a period of not to exceed ten (10) years. Whenever the term of such lease has expired, such home for the aged shall again be operated by said county, unless such board of county commissioners shall again rent, let or lease the said home for the aged.

History: L. 1953, ch. 167, § 7; June 30.



19-2113 Same; sale of county farm; infirmary or home; resolution or petition; election; ballot.

19-2113. Same; sale of county farm; infirmary or home; resolution or petition; election; ballot. (a) The board of county commissioners of any such county owning a county farm, county infirmary or county home is hereby authorized, if in its judgment it is advisable to adopt a resolution and provide for an election to sell the same or any part thereof.

(b) If the board of county commissioners shall not adopt a resolution as provided by subsection (a) then whenever the board of county commissioners of any such county shall be presented with a petition signed by twenty-five percent (25%) of the qualified voters of the county, as determined by the number of votes cast for the secretary of state in the last general election, asking that the county farm, county infirmary or county home or any part thereof and the petition for the establishment, erection, repair, remodel, and purchase of real property and buildings for a home for the aged, may be presented to the county commissioners on the same petition, and may be presented to the voters at the same election.

(c) Any election required under this section shall be held as provided by K.S.A. 19-2107, and any amendments thereto. The ballot to be used at any election at which the sale of county farm, county infirmary or county home or any part thereof question is submitted shall be in substantially the following term [form]:

"Shall the county farm, county infirmary or county home or part thereof be sold?"

Yes ☐    No ☐

To vote for the proposition place an "×" in the square following "Yes."

To vote against the proposition place an "×" in the square following "No."

If a majority of votes cast at such election on the proposition so submitted shall be in favor of the proposition, the board of county commissioners shall sell the county farm, county infirmary or county home or any part thereof in the manner provided in K.S.A. 19-2114.

History: L. 1953, ch. 167, § 8; L. 1955, ch. 155, § 3; June 30.



19-2113a Same; reservation of minerals or mineral rights upon sale of county farm, when.

19-2113a. Same; reservation of minerals or mineral rights upon sale of county farm, when. In any county wherein an election has heretofore been held or shall hereafter be held pursuant to the provisions of K.S.A. 19-2113, or any amendments thereto, at which election a proposition to sell the county farm or any part thereof has been approved or shall hereafter be approved by a majority of the votes cast, the board of county commissioners, in its discretion, may reserve to the county all or any part of the minerals or mineral rights in and under said county farm or any part thereof for a period of not more than fifteen (15) years and as long thereafter as oil or gas is produced in paying quantities therefrom when it sells said county farm or any part thereof.

History: L. 1955, ch. 157, § 1; April 9.



19-2114 Same; notice; manner of conducting sale.

19-2114. Same; notice; manner of conducting sale. The sale of any county farm, county infirmary or county home or any part thereof as authorized in K.S.A. 19-2113 shall not be made until at least thirty (30) days public notice of the proposed sale, and of the time, place and conditions thereof, shall first have been given in the official county paper. Any sale hereunder shall be in the manner provided by K.S.A. 39-344, and any amendments thereto.

History: L. 1953, ch. 167, § 9; L. 1955, ch. 155, § 4; June 30.



19-2115 Same; use of moneys received from sale of county farm.

19-2115. Same; use of moneys received from sale of county farm. Whenever the board of county commissioners shall sell the county farm, county infirmary, county home or any part thereof, and any buildings thereon, as provided for herein, said board may use the funds derived from such sale, or any part thereof, to purchase land and to erect a suitable building or buildings thereon, and to make other necessary improvements, and provide necessary equipment for the establishment of a home for the aged: Provided, That in counties having a population of more than twenty-four thousand (24,000) and less than thirty thousand (30,000) and in counties having a population of more than sixty thousand (60,000) and not more than one hundred thousand (100,000) any moneys received from the sale of a county farm and site may be placed in a special building fund and used without regard to limitations prescribed by the budget law for public buildings or structures and sites therefor as the board of county commissioners shall deem to be necessary for the county for public county purposes; and may be used in combination with other funds for such county buildings.

Any funds not used as provided by this section shall be placed in the county general fund.

History: L. 1953, ch. 167, § 10; L. 1955, ch. 155, § 5; L. 1967, ch. 147, § 1; L. 1968, ch. 270, § 1; March 27.



19-2116 Same; special fund; use.

19-2116. Same; special fund; use. Whenever a county has adopted a home for the aged plan as provided in K.S.A. 19-2106 and 19-2107, and any amendments thereto, the board of county commissioners is hereby authorized and empowered to place the money received from the home for the aged levy in a special home for the aged fund with the county treasurer. All money credited to such special fund shall be used by the county commissioners for the purpose of the purchase of real property and the erection, repairing, or remodeling of a building or buildings thereon for the home for the aged at such times and manner as the board of county commissioners may direct.

History: L. 1953, ch. 167, § 11; L. 1955, ch. 155, § 6; June 30.



19-2117 Certain counties between 30,000 and 40,000; warrants for home for aged; limitations.

19-2117. Certain counties between 30,000 and 40,000; warrants for home for aged; limitations. The board of county commissioners of any county having a population of more than thirty thousand (30,000) and less than forty thousand (40,000) and an assessed tangible valuation of more than eighty million dollars ($80,000,000) and less than one hundred million dollars ($100,000,000) and which county has levied taxes to provide a fund for a home for the aged under the provisions of K.S.A. 19-2106 to 19-2116, both sections inclusive; such county is hereby authorized, pending the actual collection and receipt of such proceeds, to issue warrants of said county in an amount not exceeding the amount to be realized by such tax levy and not exceeding the amount necessary for such improvements. Such warrants shall be paid from the proceeds of the special levy authorized by said sections.

History: L. 1955, ch. 156, § 1; April 4.



19-2118 Homes for the aged; acceptance of federal funds; uses.

19-2118. Homes for the aged; acceptance of federal funds; uses. In addition to the powers granted in K.S.A. 19-2106 to 19-2116, both sections inclusive, the board of county commissioners of any such county is hereby authorized to receive grants of federal funds made available for the purpose of acquiring a site for, and the building, equipping and furnishing of a home for the aged or for any one or more of such purposes: Provided, That such grants of federal funds may be used in addition or as a part thereof to the maximum amount stated in the resolution establishing the levy or original petition requesting the election for the establishment and maintenance of such home for the aged.

History: L. 1955, ch. 156, § 2; April 4.



19-2119 Same; sale of county infirmary or home; use of funds.

19-2119. Same; sale of county infirmary or home; use of funds. The board of county commissioners of any such county owning a county infirmary or county home, or any part thereof, is hereby authorized to sell the same or any part thereof after the election in the manner as provided in K.S.A. 19-2113 and 19-2114; and may use the funds derived therefrom to purchase land and to erect a suitable building or buildings thereon and to make other necessary improvements, and provide necessary equipment for the establishment of a home for the aged: Provided, The said board may use funds from the sale of county property or any part thereof to improve, build additions or additional buildings to their main portion of the original poor farm or county infirmary, and any funds not used as provided by this section or K.S.A. 19-2115 shall be placed in the county general fund.

History: L. 1955, ch. 156, § 3; April 4.



19-2120 County homes for aged in counties under 3,000 and certain counties between 5,400 and 6,000; use of certain funds.

19-2120. County homes for aged in counties under 3,000 and certain counties between 5,400 and 6,000; use of certain funds. Whenever the board of county commissioners of any county having a population of less than three thousand (3,000), or any county having a population of more than five thousand four hundred (5,400) and not more than six thousand (6,000) and an assessed tangible valuation of not less than twenty-five million dollars ($25,000,000) and not more than thirty-five million dollars ($35,000,000), owning a county home for the aged, shall have rented, leased or let said home for the aged to any person, corporation or society for the purpose of maintaining and operating said home, all proceeds from any such renting, leasing or letting may be placed in a county home improvement fund. Said funds, when established, shall be used for the purchase of equipment and for the maintenance and repair of, and additions to, said home.

History: L. 1968, ch. 9, § 1; L. 1969, ch. 150, § 1; July 1.



19-2121 Same; fund not subject to budget law.

19-2121. Same; fund not subject to budget law. Such county home improvement fund shall not be subject to the provisions of K.S.A. 79-2925 to 79-2941, both sections inclusive, or acts amendatory thereof or supplemental thereto.

History: L. 1968, ch. 9, § 2; July 1.



19-2122 Homes for the aged in certain counties; operation; tax levy, use of proceeds; election required.

19-2122. Homes for the aged in certain counties; operation; tax levy, use of proceeds; election required. The board of county commissioners in any county having a population of more than 4,500 and not more than 5,500 and a taxable tangible valuation of more than $25,000,000 and which has established a home for the aged as provided for in K.S.A. 19-2106, and amendments thereto, is hereby authorized to make an annual tax levy not to exceed one mill upon all of the taxable tangible property of the county for the operation of said home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any aggregate tax levy limit prescribed by law.

No county authorized to increase its levies under the provisions of this section shall make such increased levy until the question of making such tax levy is submitted to the qualified electors of the county at the next general election or at a special election called for such purpose. Any special election held under the provisions of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on the question submitted at such election are in favor of such tax, the same may be levied; but if majority of the votes cast and counted on the question submitted at such election are not in favor thereof, such tax may not be levied.

History: L. 1973, ch. 116, § 1; L. 1979, ch. 52, § 110; L. 1990, ch. 66, § 26; May 31.



19-2123 Homes for aged; revenue bonds for acquisition of site, construction, equipping and furnishing addition; resolution, publication.

19-2123. Homes for aged; revenue bonds for acquisition of site, construction, equipping and furnishing addition; resolution, publication. The board of county commissioners of any county is hereby authorized to issue and sell revenue bonds for the purpose of acquiring a site for, constructing, equipping and furnishing an addition to a county home for the aged. Before any such bonds shall be issued, the board of county commissioners shall publish a resolution declaring its intention to issue such bonds, stating the purpose for which such bonds are to be issued and the amount thereof. Such resolution shall be published once each week for three (3) consecutive weeks in the official county newspaper, or if there is no such official county newspaper, a newspaper published as provided in K.S.A. 64-101.

History: L. 1979, ch. 65, § 1; April 24.



19-2124 Same; pledge of revenues and proceeds of gifts or bequests; covenants; bond and reserve funds; payment of cost of operation and maintenance.

19-2124. Same; pledge of revenues and proceeds of gifts or bequests; covenants; bond and reserve funds; payment of cost of operation and maintenance. At or prior to the issuance of revenue bonds under the provisions of this act, the board of county commissioners shall pledge either the gross or the net income and revenues of the home for the aged to the payment of principal and interest of such revenue bonds and shall covenant to fix, maintain and collect such fees and charges for the use of such home for the aged as will provide revenues sufficient to pay the reasonable cost of operating and maintaining such home for the aged and to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund. In the event the board shall pledge the gross income and revenue of such home for the aged to the payment of such bonds, the board may agree to pay the cost of operation and maintenance of the home for the aged from any other revenues of the board of county commissioners legally available for such purpose. In addition, the board in its discretion may pledge to the payment of principal and interest of such revenue bonds the proceeds of any gift or bequest which may be received by the board from any source.

History: L. 1979, ch. 65, § 2; April 24.



19-2125 Same; revenue bonds not indebtedness of county, home for aged or county commissioners.

19-2125. Same; revenue bonds not indebtedness of county, home for aged or county commissioners. Revenue bonds issued under this act shall not be an indebtedness of the county or the home for the aged or of the board of county commissioners or its individual members and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

History: L. 1979, ch. 65, § 3; April 24.



19-2126 Same; revenue bonds negotiable instruments; interest rate; not registered with state treasurer.

19-2126. Same; revenue bonds negotiable instruments; interest rate; not registered with state treasurer. Revenue bonds issued under this act shall have all of the qualities and incidents of negotiable instruments, and may bear interest at a rate not exceeding the maximum rate for revenue bonds prescribed in K.S.A. 10-1009, and such bonds shall not be registered with the state treasurer of the state of Kansas.

History: L. 1979, ch. 65, § 4; April 24.



19-2127 Same; covenants and agreements to insure payment of revenue bonds and effect purposes of act; rules and regulations and fees and charges for use of home.

19-2127. Same; covenants and agreements to insure payment of revenue bonds and effect purposes of act; rules and regulations and fees and charges for use of home. In order to secure the prompt payment of the principal and interest upon such revenue bonds and the proper application of the revenue pledged thereto, the board of county commissioners is authorized to covenant as to the use and disposition of the proceeds of the sale of such bonds, to covenant as to the operation of the home for the aged and to covenant as to the collection and disposition of the revenues derived from such operation, and to fix charges and fees to be imposed in connection with and for the use of the home for the aged and the addition and the facilities supplied thereby, which charges and fees shall be considered to be income and revenues derived from the operation of the home for the aged and the addition, and to make and enforce such rules and regulations with reference to the use of the home for the aged and the addition for the accomplishment of the purposes of this act and to make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

All such agreements and covenants entered into by the board of county commissioners shall be binding in all respects upon the board of county commissioners and their officials, agents, employees and upon their successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity which may be brought by any holder or holders of bonds issued hereunder against the board of county commissioners, or their officials, agents, employees or their successors. The rents, charges and fees to be imposed under the provisions of this act shall not be limited by the provisions of any prior act.

History: L. 1979, ch. 65, § 5; April 24.



19-2128 Same; use and disposition of proceeds from sale of revenue bonds; county commissioners authorized to contract for construction, furnishing and equipping home.

19-2128. Same; use and disposition of proceeds from sale of revenue bonds; county commissioners authorized to contract for construction, furnishing and equipping home. The proceeds derived from the sale of the bonds herein authorized shall be deposited to the credit of the board of county commissioners in a bank, banks or other depositories designated by the board and kept in a separate fund and used solely for the purpose for which the bonds are authorized. The board is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for constructing, furnishing and equipping of the home for the aged addition, and to provide for the manner of disbursement of the funds for such purposes. Nothing contained in this act shall be construed as placing in the county general fund or other county fund any money collected under this act or requiring such action.

History: L. 1979, ch. 65, § 6; April 24.



19-2129 Same; interest on revenue bonds, tax exemption.

19-2129. Same; interest on revenue bonds, tax exemption. The interest on the revenue bonds issued hereunder shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1979, ch. 65, § 7; L. 2010, ch. 44, § 14; July 1.



19-2130 Same; investments in revenue bonds authorized; bonds approved as collateral security.

19-2130. Same; investments in revenue bonds authorized; bonds approved as collateral security. Any officer or officers, board or boards, having charge of any sinking fund or any other fund of the state of Kansas, or any department, agency or institution thereof, or any county, municipality or other public corporation or political subdivision may invest such funds in bonds issued under the provisions of this act. Any bank, trust or insurance company organized under the laws of the state of Kansas may invest in bonds issued under the provisions of this act. Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

History: L. 1979, ch. 65, § 8; April 24.






Article 22 LICENSES

19-2201 Itinerant vendors of drugs or appliances; fee.

19-2201. Itinerant vendors of drugs or appliances; fee. Any itinerant vendor of any drug, medicine, nostrum, ointment or appliance of any kind for the treatment of any disease, injury, or bodily defect, and all such itinerant vendors who publicly profess to treat or cure diseases, injury or deformity of the human body, shall pay to the county clerk of the county in which he wishes to pursue his occupation an annual fee of fifty dollars, upon receipt of which the county clerk shall issue a license for one year from its date, authorizing such itinerant vendor to pursue his occupation within said county.

History: L. 1907, ch. 246, § 1; May 27; R.S. 1923, 19-2201.



19-2202 Same; penalties.

19-2202. Same; penalties. Any such itinerant vendor who shall pursue such occupation without first obtaining a license as aforesaid, or who shall upon demand of any sheriff, constable or householder of the county, refuse to produce his license and permit the same to be read, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars.

History: L. 1907, ch. 246, § 2; May 27; R.S. 1923, 19-2202.



19-2203 Same; disposition of moneys.

19-2203. Same; disposition of moneys. All sums received by the county clerk for itinerant vendors' licenses shall be by him deposited with the county treasurer and covered into the general fund for the use of the county.

History: L. 1907, ch. 246, § 3; May 27; R.S. 1923, 19-2203.



19-2204 Same; exemptions unaffected.

19-2204. Same; exemptions unaffected. Nothing contained in this act shall be deemed to conflict with or modify the provisions of K.S.A. 73-207.

History: L. 1907, ch. 246, § 4; May 27; R.S. 1923, 19-2204.



19-2205 Peddlers outside cities; annual taxes; exemptions.

19-2205. Peddlers outside cities; annual taxes; exemptions. All persons plying the vocation of a peddler outside the limits of any incorporated city within any county in this state, shall pay for the use of the county an annual tax of $25; those with an automobile or other vehicle, or selling by samples, $50: Provided, That nothing in this section shall be held to apply to persons who have resided or transacted business continuously in the county in which they work for a period of one year next preceding the time of such sale; or to persons selling at wholesale to merchants; or to persons selling fresh meats, fruits, farm products, trees or plants exclusively: And provided further, That any person or persons paying license under K.S.A. 19-2201, 19-2202, 19-2203, 19-2204 or other general laws of the state of Kansas, shall not be required to pay a license under this section.

History: L. 1915, ch. 372, § 1; L. 1917, ch. 230, § 1; March 1; R.S. 1923, 19-2205.



19-2206 Same; license; where effective.

19-2206. Same; license; where effective. A license shall be issued to any such peddler by the county clerk, upon the presentation of a receipt showing the payment of the proper tax to the county treasurer, and such license shall be good only in the county where issued, and shall not authorize peddling in cities or towns.

History: L. 1915, ch. 372, § 2; May 22; R.S. 1923, 19-2206.



19-2207 Same; penalties; costs.

19-2207. Same; penalties; costs. Any person violating any provisions of the last two preceding sections shall be deemed guilty of a misdemeanor; and the person actually peddling shall be liable, whether he be the owner of the goods sold or carried by him or not, and upon conviction thereof shall be fined in a sum not exceeding fifty dollars, and costs of suit; and shall stand committed until such fine and costs are paid, or he be discharged as provided by law. If any peddler refuse to exhibit his license to any person requiring a view of the same, he shall be presumed to have none, and if he produce a license on trial shall be held to pay all costs of prosecution.

History: L. 1915, ch. 372, § 3; May 22; R.S. 1923, 19-2207.



19-2208 Same; disposition of moneys.

19-2208. Same; disposition of moneys. All sums received by the county treasurer for peddlers' licenses shall be by him credited to the general fund, for the use of the county.

History: L. 1915, ch. 372, § 4; May 22; R.S. 1923, 19-2208.



19-2209 Same; construction.

19-2209. Same; construction. Nothing contained in this act shall be deemed to conflict with or modify the provisions of K.S.A. 73-207 and 73-208, nor the provisions of K.S.A. 19-2201 and 19-2202.

History: L. 1915, ch. 372, § 5; May 22; R.S. 1923, 19-2209.



19-2231 Citation of act.

19-2231. Citation of act. This act shall be known and may be cited as the transient merchant licensing act.

History: L. 1985, ch. 94, § 1; July 1.



19-2232 Definitions.

19-2232. Definitions. As used in this act:

(a) "Person" means any individual, corporation, partnership, association or other entity.

(b) "Temporary or transient business" means any business conducted for the sale or offer for sale of goods, wares, merchandise or services which is carried on in any building, structure, motor vehicle or railroad car, or on any real estate, for a period of less than six months in each year.

(c) "Transient merchant" means any person who engages in, does or transacts any temporary or transient business in the state, either in one locality or in traveling from place to place in the state, and includes merchants who, for the purpose of carrying on such business, hire, lease, use or occupy any building, structure, motor vehicle, railroad car or real estate.

History: L. 1985, ch. 94, § 2; July 1.



19-2233 Exemptions from act.

19-2233. Exemptions from act. (a) The provisions of the transient merchant licensing act shall not apply to:

(1) Sales at wholesale to retail merchants by commercial travelers or selling agents in the usual course of business;

(2) sales or displays at trade shows, expositions or conventions;

(3) sales of goods, wares or merchandise by sample catalogue or brochure for future delivery;

(4) sales or displays at fairs, conventions or shows operated primarily for purposes of amusement, entertainment, recreation or education;

(5) sales or displays at sales, fairs, auctions or bazaars operated by church, religious or charitable organizations;

(6) garage sales held on premises devoted to residential use;

(7) sales or displays at sales or shows of crafts or items made by hand and sold, offered for sale or displayed by the individual making such crafts or handmade items;

(8) sales of agricultural or farm, garden or aquacultural products, except nursery products and foliage plants, sold or offered for sale by the individual raising or producing such products and such person's agents or employees;

(9) sales to the owner or legal occupant of residential premises, at such premises pursuant to an invitation issued by such owner or legal occupant;

(10) sales or displays at sales, bazaars or concessions sponsored or operated by public or private schools or educational institutions;

(11) sales of paraphernalia used in the celebration of any nationally recognized holiday;

(12) sales or displays at flea markets or at sales, exchanges or shows of antique or other personal property having an enhanced value by reason of its age or unique characteristics;

(13) retail sales of fireworks;

(14) sales or displays at fairs or expositions sponsored by the state, a county or another governmental entity or a convention or tourism committee created pursuant to either K.S.A. 12-1695 or 12-16,101, and amendments thereto;

(15) sales or displays at sales, exchanges or shows of collectibles or hobby or investment items of personal property, including but not limited to pets, gems and minerals, stamps, coins, photographs and photographic equipment, guns and belt buckles;

(16) sales or displays in connection with, and at the site of, athletic tournaments, events, contests or expositions;

(17) events sponsored by nonprofit organizations; or

(18) any person who has a permanent business location in this state for not less than six months in each year but who may carry on a transient business at locations in this state other than at the person's permanent business location.

(b) The exemption provided by subsection (a) shall apply regardless of whether the transient merchant is sponsoring or operating the activity giving rise to the exemption or is participating in the activity as a seller or exhibitor.

(c) A transient merchant not otherwise exempted from the provisions of this act shall not be relieved or exempted from the provisions of this act by reason of temporary association with any local dealer, auctioneer, trader, contractor or merchant or by conducting temporary or transient business in connection with or in the name of any local dealer, auctioneer, trader, contractor or merchant.

History: L. 1985, ch. 94, § 3; L. 1986, ch. 104, § 1; L. 2005, ch. 143, § 4; July 1.



19-2234 Noncompliance with act unlawful.

19-2234. Noncompliance with act unlawful. It is unlawful for any transient merchant to transact business in any county in this state unless such merchant and the owners of any goods, wares or merchandise or the providers of any services to be offered for sale or sold by the merchant, if such are not owned or provided by the merchant, first comply with the requirements of this act.

History: L. 1985, ch. 94, § 4; July 1.



19-2235 Application for license; filing; information required.

19-2235. Application for license; filing; information required. (a) Any transient merchant desiring to transact business in any county in this state shall make application for and obtain a license in each county in which such merchant desires to transact business.

(b) The application for license shall be filed with the county clerk and shall include the following information:

(1) The name and permanent address of the individual or transient merchant making the application and, if the transient merchant is not an individual, the names and addresses of the officers of the corporation or the members of the partnership, association or other entity, as the case may be;

(2) if the applicant is a corporation, a statement of the date of incorporation, the state of incorporation and, if the applicant is a corporation formed in another state, the date on which such corporation qualified to transact business as a foreign corporation in this state;

(3) a statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact such business and the location of such proposed place of business; and

(4) the name and permanent address of the transient merchant's registered agent or office.

(c) There shall be attached to any application filed pursuant to this section a copy of the agreement of the registered agent designated by the applicant as provided by K.S.A. 19-2237, and amendments thereto.

History: L. 1985, ch. 94, § 5; L. 1986, ch. 104, § 2; March 13.



19-2236 License application and certificate forms; duty of county clerk.

19-2236. License application and certificate forms; duty of county clerk. The county clerk in each county shall design and cause to be printed appropriate forms for applications for licenses and for the license certificates to be issued to applicants under this act.

History: L. 1985, ch. 94, § 6; July 1.



19-2237 Registered agent; designation of; duties of county clerk; service of process, notice or demand.

19-2237. Registered agent; designation of; duties of county clerk; service of process, notice or demand. (a) Each registered agent designated by a transient merchant in the application for a license shall be a resident of the county and shall be agent of the transient merchant upon whom any process, notice or demand required or permitted by law to be served upon the transient merchant may be served. The registered agent shall agree in writing to act as such agent and a copy of the agreement to so act shall be filed by the applicant with the application for a license.

(b) The county clerk of each county shall maintain an alphabetical list of all transient merchants in the county and the names and addresses of their registered agents.

(c) If any transient merchant doing business or having done business in any county within this state fails to have or maintain a registered agent in the county or if such registered agent cannot be found at such registered agent's permanent address, the county clerk shall be an agent of such transient merchant for service of all process, notices or demands. Service on the county clerk shall be made by delivering to and leaving with the clerk or any person designated by the clerk to receive such service, duplicate copies of the process, notice or demand. When any such process, notice or demand is served on the clerk, the clerk shall immediately cause one copy thereof to be forwarded by registered or certified mail to the permanent address of the transient merchant.

(d) The provisions of this section shall not limit or otherwise affect the right of any person to serve any process, notice or demand in any other manner now or hereafter authorized by law.

History: L. 1985, ch. 94, § 7; July 1.



19-2238 License fee; bond requirements.

19-2238. License fee; bond requirements. Each application for a transient merchant license shall be accompanied by a license fee of $250 and by a cash bond or a surety bond issued by a corporate surety authorized to do business in this state in the amount of $2,000 or 5% of the wholesale value of any goods, wares, merchandise or services to be offered for sale, whichever is less. The bond shall be in favor of the state of Kansas and shall assure the payment by the applicant of all taxes that may be due from the applicant to the state or any political subdivision of the state, the payment of any fines that may be assessed against the applicant or its agents or employees for violation of the provisions of this act and the satisfaction of all judgments that may be rendered against the transient merchant or its agents or employees in any cause of action commenced by any purchaser of goods, wares, merchandise or services within one year from the date of the sale by such transient merchant. The bonds shall be maintained so long as the transient merchant conducts business in the county and for a period of one year after the termination of such business and shall be released only when the transient merchant furnishes satisfactory proof to the county clerk that such merchant has satisfied all claims of purchasers of goods, wares, merchandise or services from such merchant and that all state and local sales taxes and other taxes have been paid.

History: L. 1985, ch. 94, § 8; July 1.



19-2239 Conditions and limitations of license.

19-2239. Conditions and limitations of license. (a) A transient business license shall be issued under this act only when all requirements of this act have been met.

(b) A license issued under this act shall:

(1) Not be transferable;

(2) be valid only within the territorial limits of the issuing county;

(3) be valid only for a period of 90 days;

(4) be valid only for the business stated in the application; and

(5) be valid for only one person, unless such person is a member of a partnership or association or an employee of a firm or corporation obtaining such license.

History: L. 1985, ch. 94, § 9; July 1.



19-2240 Penalty for violation of act.

19-2240. Penalty for violation of act. Any person who transacts a transient business in this state without having first obtained a license in accordance with the provisions of this act or who knowingly advertises, offers for sale or sells any goods, wares, merchandise or services in violation of the provisions of this act is guilty of a class A misdemeanor.

History: L. 1985, ch. 94, § 10; July 1.



19-2241 Enforcement of act.

19-2241. Enforcement of act. It is the duty of the sheriff and other law enforcement officers in each county and the county or district attorney of each county to enforce the provisions of this act.

History: L. 1985, ch. 94, § 11; July 1.



19-2242 Compliance with city ordinance.

19-2242. Compliance with city ordinance. Nothing in this act shall be interpreted to authorize any person licensed under this act to transact business as a transient merchant in violation of any city ordinance governing the conduct of transient merchants within the corporate limits of the city.

History: L. 1985, ch. 94, § 12; July 1.



19-2243 Flea markets; prohibition of sale of certain baby products or drugs.

19-2243. Flea markets; prohibition of sale of certain baby products or drugs. (a) No person at a flea market shall sell, offer for sale or knowingly permit the sale of baby food, infant formula or similar products or any drugs. The provisions of this section shall not apply to a person who keeps available for public inspection an identification card identifying such person as an authorized representative of the manufacturer or distributor of over-the-counter drugs or baby food, infant formula or similar products, as long as the card is not false, fraudulent or fraudulently obtained.

(b) For purposes of this section:

(1) "Flea market" means any location, other than a permanent retail store, at which space is rented or otherwise made available to others for the conduct of business as a transient merchant as defined in K.S.A. 29-2232, and amendments thereto.

(2) "Drug" shall have the meaning ascribed to such term under K.S.A. 65-1626, and amendments thereto.

(c) The provisions of this section shall be part of and supplemental to the transient merchant licensing act.

History: L. 1998, ch. 72, § 1; July 1.






Article 25 WELLS AND EXCAVATIONS

19-2504 Enclosure, filling or covering abandoned wells, mines or excavations; complaint; notice.

19-2504. Enclosure, filling or covering abandoned wells, mines or excavations; complaint; notice. That all unused and abandoned wells, pits, mines or other excavations situated upon land not enclosed, upon complaint in writing being made by any citizen to the owner of the land or his agent whereon such well, pit, mine or other excavation is situated, shall be enclosed or filled up, or securely covered, by such owner or agent, within twenty days from the date of the service of said notice. If the owner or agent of such land shall not reside in the county where said land lies, then such notice shall be conspicuously posted upon said land for twenty days.

History: L. 1895, ch. 360, § 1; May 27; R.S. 1923, 19-2504.



19-2505 Same; enforcement; notice; tax levy.

19-2505. Same; enforcement; notice; tax levy. Upon the failure of the owner or his agent to comply with the provisions of K.S.A. 19-2504 within the time mentioned in said section, the party complaining may notify the township trustee of the township wherein such well, pit, mine, or other excavation is situated, by the filing with him of a copy of the notice served upon the owner of such land or his agent, or posted as aforesaid, with the date of service thereof endorsed thereon, or if such notice was posted as aforesaid, the date when such notice was posted, and the fact that the residence of the landowner or his agent is unknown; and thereupon the township trustee shall be required forthwith to make a personal investigation of said well, pit, mine or other excavation, and if in his judgment the well, pit, mine or other excavation shall be dangerous he shall cause the same to be filled up, or securely covered; and any all expense incurred therein shall be by him duly itemized, verified and returned to the county clerk, together with a description of the land on which such well, pit, mine or other excavation is situated, who shall enter the same on the tax rolls of said county against the tract of land on which such well, pit, mine or excavation is situated, and the same shall become and be a lien upon said premises and shall be collected by the county treasurer as other taxes, and become a part of the general fund.

History: L. 1895, ch. 360, § 2; May 27; R.S. 1923, 19-2505.



19-2506 Same; payment of expense incurred by township trustee.

19-2506. Same; payment of expense incurred by township trustee. The board of county commissioners is hereby authorized to pay out of the general fund of the county such expense so as aforesaid incurred by said trustee, upon the filing by him of an itemized and verified voucher therefor with the county clerk.

History: L. 1895, ch. 360, § 3; May 27; R.S. 1923, 19-2506.






Article 26 MISCELLANEOUS PROVISIONS

19-2601 Place of county offices; office hours; penalty for failure to keep open.

19-2601. Place of county offices; office hours; penalty for failure to keep open. Every county officer shall keep his or her office at the seat of justice of such county, and in the office provided by the county, if any such has been provided; and if there be none established, then at such place as shall be fixed by special provisions of law; or if there be no such provisions, then at such place as the board of county commissioners shall direct, and they shall keep the same open during such days and hours as shall be fixed by the board of county commissioners; and all books and papers required to be in their offices shall be open for the examination of any person; and if any of said officers shall neglect to comply with the provisions of this section, such officer shall forfeit, for each day he or she so neglects, the sum of five dollars ($5).

History: G.S. 1868, ch. 25, § 172; R.S. 1923, 19-2601; L. 1963, ch. 180, § 1; L. 1976, ch. 145, § 79; Jan. 10, 1977.



19-2604 Deputies' oaths; deposit with bonds.

19-2604. Deputies' oaths; deposit with bonds. Every deputy in any of said offices shall, before entering upon his duties under such appointment, take and subscribe the like oath of office as that required to be taken by the officer appointing him, and shall deposit the same in the office where the bond of such officer is deposited.

History: G.S. 1868, ch. 25, § 175; Oct. 31; R.S. 1923, 19-2604.



19-2605 County commissioners defined.

19-2605. County commissioners defined. Whenever, in any law of this state, the words "county supervisors," "county board of supervisors," or "tribunal transacting county business," are used, they shall be construed to mean "county commissioners."

History: G.S. 1868, ch. 25, § 176; Oct. 31; R.S. 1923, 19-2605.



19-2606 Resignation by elected county officers.

19-2606. Resignation by elected county officers. All county officers who hold their office by election shall file a written notice of such resignation in the office of the officer or officers authorized by law to fill vacancies in such office. The officer resigning from office also shall send a copy of the notice of resignation to the county election officer. Such notice of resignation shall state the date on which the resignation is to become effective.

History: G.S. 1868, ch. 25, § 177; R.S. 1923, 19-2606; L. 1990, ch. 130, § 2; L. 1999, ch. 64, § 2; July 1.



19-2607 New officer to finish business and records of predecessor; records as evidence.

19-2607. New officer to finish business and records of predecessor; records as evidence. Whenever the term of office of any judge of the district court, county clerk or other county officer has expired or may expire, leaving unfinished business which is proper matter of record, or incomplete records, it shall be lawful for the immediate successor of such officer, in any case where written memoranda or copies of any such unfinished business or incomplete records may exist, to complete any such unfinished business or incomplete record from such written memoranda or copies, and make the same matter of record in his or her office; and such records shall be lawful evidence as fully as if the same had been made by such late officer; and in any such case the compensation therefor shall be collected from such late officer, or upon his or her official bond.

History: G.S. 1868, ch. 25, § 178; R.S. 1923, 19-2607; L. 1976, ch. 145, § 80; Jan. 10, 1977.



19-2609 Removal of county officer.

19-2609. Removal of county officer. If any board of county commissioners, or any commissioner, or any other county officer, shall neglect or refuse to perform any act which it is his duty to perform, or shall corruptly or oppressively perform any such duty, he shall forfeit his office, and shall be removed therefrom by civil action in the manner provided in the code of civil procedure.

History: G.S. 1868, ch. 25, § 180; Oct. 31; R.S. 1923, 19-2609.



19-2612 Removal or cutting of hedge fences, trees and shrubs; cutting weeds; removing signboards and board fences; expenses.

19-2612. Removal or cutting of hedge fences, trees and shrubs; cutting weeds; removing signboards and board fences; expenses. The board of county commissioners of each county in the state are authorized to cut all hedge fences, trees and shrubs growing upon the highway right of way or on right of way boundary, within three hundred fifty (350) feet of a railroad grade crossing or abrupt corner in the highway, and thereafter keep the same trimmed to provide clear vision, and to cut all weeds in the highways and thereafter keep the same cut so that the same shall not at any time be allowed to grow to a height obstructing clear vision; to remove all signboards, billboards, and board fences obstructing clear vision within three hundred fifty (350) feet of any such railroad crossing or abrupt corner in the highway: Provided, That nothing in this act shall apply to signs placed by any county or state association for the purpose of imparting historical information or traveling directions: Provided, however, That the board of county commissioners of any county in this state are hereby authorized to cause the removal of any hedge along any road in their respective counties, when in their judgment they, having first made suitable investigation of conditions, such hedge should be removed. The county may pay all expenses incident to removing such hedge out of the state and county road fund when applied to state and county roads and out of the county and township road fund when applied to county and township roads.

History: L. 1915, ch. 288, § 1; L. 1921, ch. 221, § 1; R.S. 1923, 19-2612; L. 1927, ch. 159, § 1; L. 1957, ch. 179, § 1; June 29.



19-2618 Water mains in or along highway; petition.

19-2618. Water mains in or along highway; petition. Whenever any person, persons, partnership or corporation desire to lay, maintain and operate water mains and laterals and equipment in or along any streets, public highways and lands not in an incorporated city for the purpose of furnishing water for general use to the residents of the adjacent land, the same may present to the county commissioners of the county in which said streets, public highways and lands are located, a petition praying for the right to lay, maintain, and operate water mains, laterals and equipment in or along the streets or public highways located within certain described limits and boundaries, which shall be fully set forth in said petition.

History: L. 1919, ch. 154, § 1; June 17; R.S. 1923, 19-2618.



19-2619 Same; rules and regulations.

19-2619. Same; rules and regulations. When any petition as herein described shall be presented to the county commissioners, the said commissioners are hereby empowered and given authority to grant the right to said petitioner to lay, maintain and operate water mains, laterals and equipment for a period not to exceed twenty-five years, along and across the streets, public highways and other grounds or property located within the boundary lines in the petition and to erect and maintain equipment therefor under rules and regulations approved by the board of county commissioners.

History: L. 1919, ch. 154, § 2; June 17; R.S. 1923, 19-2619.



19-2620 Same; unlawful acts.

19-2620. Same; unlawful acts. That it shall be unlawful for any person in any manner whatsoever, to change, injure, extend, or alter, or cause to be changed, injured, extended or altered, any main, lateral, attachment or equipment laid or erected by any grantee herein, without first having obtained the consent in writing of such grantee for the same to be done.

History: L. 1919, ch. 154, § 3; June 17; R.S. 1923, 19-2620.



19-2621 Same.

19-2621. Same. That it shall be unlawful for any person to make or cause to be made any connection with the water mains or laterals of any such grantee, or to turn on or off, or in any manner interfere with any valve, stopcock or other appliance belonging to such grantee, without first procuring from such grantee written permit for the same to be done.

History: L. 1919, ch. 154, § 4; June 17; R.S. 1923, 19-2621.



19-2622 Same; penalty; damages; costs.

19-2622. Same; penalty; damages; costs. That any person violating any of the provisions of K.S.A. 19-2620 and 19-2621 shall be guilty of a misdemeanor, and upon conviction shall be fined not less than ten dollars, and shall be liable to such grantee whose property shall be so changed, injured, altered or destroyed, in a civil action for the amount of damages sustained together with all costs in the case.

History: L. 1919, ch. 154, § 5; June 17; R.S. 1923, 19-2622.



19-2623 Same; land for water mains; eminent domain.

19-2623. Same; land for water mains; eminent domain. If said grantee is a corporation, it shall have the right to hold, control, acquire by donation, or purchase, and if need be, condemn any land, easement, railroad right of way, public highway or any property upon which it may be necessary to lay, maintain and operate water mains, laterals, and equipment. If it shall be necessary for said corporation to condemn any land, easement or right of way for the purpose of laying and maintaining said water mains, laterals and equipment, said persons, partnership or corporation shall follow the procedure set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1919, ch. 154, § 6; R.S. 1923, 19-2623; L. 1963, ch. 234, § 43; Jan. 1, 1964.



19-2633 When plats of land outside city to be filed with county commissioners.

19-2633. When plats of land outside city to be filed with county commissioners. Any person, partnership or corporation owning land outside the limits of any incorporated city, said land being located more than one mile from the limits of any incorporated city, desiring to subdivide any such tract of land, may plat the same and submit the plat thereof, together with an abstract of title to the land so platted, to the board of county commissioners of the county in which such land is situated. The plat shall contain a description of the land as subdivided, giving the name of said subdivision, and the restrictions to which the land or separate tracts thereof are subject.

When said plat is approved by the board of county commissioners of the proper county, the same shall be filed with the register of deeds of said county, and after the filing of said plat with the register of deeds the various tracts or parcels of land therein may be conveyed by the description designated in said plat, and said land and tracts shall be subject to the restrictions contained in the plat filed with the register of deeds, as above provided, and the instrument conveying such tracts or parcel of land shall contain the recital subject to existing restrictions contained in the plat of such land now on file in the office of the register of deeds.

History: L. 1929, ch. 110, § 1; March 13.



19-2633a Vacation of Hillcrest Heights as platted in Cowley county.

19-2633a. Vacation of Hillcrest Heights as platted in Cowley county. That portion of Hillcrest Heights as shown by the plat filed in the office of register of deeds of Cowley county, Kansas, June 15, 1925, and recorded in volume H of plats page 9, being lots numbered seventeen to thirty-two, inclusive, lying east of U.S. highway 77 and adjoining said highway, and including the road shown on said plat situated between lots 24 and 25, all being a part of the east half of section 16, township 33 south, range 4 east, of the sixth P.M., Cowley county, Kansas, be, and the same is hereby vacated and said land is hereby restored to its original description for all purposes, the same as if it had never been platted.

History: L. 1945, ch. 181, § 1; L. 1947, ch. 219, § 1; June 30.



19-2633b Vacation of Cave Springs townsite in Elk county.

19-2633b. Vacation of Cave Springs townsite in Elk county. The original townsite of Cave Springs located in the SW1/4 of the SW1/4 of section 8, the SE1/4 of the SE1/4 of section 7, the NW1/4 of the NW1/4 of section 17 and the NE1/4 of the NE1/4 of section 18, all in township 29, range 12, Elk county, Kansas, and the streets and alleys thereof, be, and the same are hereby vacated; and the land upon which said townsite and streets and alleys thereof were located, is hereby restored to its original description under the survey of the United States government for all purposes the same as if it had never been platted for a townsite.

History: L. 1949, ch. 222, § 1; June 30.



19-2635 Funds lost by bank failure; powers of county commissioners; tax levy, use of proceeds; bonds.

19-2635. Funds lost by bank failure; powers of county commissioners; tax levy, use of proceeds; bonds. That in any county of this state which had funds in a depository bank which has failed and liquidation thereof completed, and the county has not fully recovered such loss but has continued to carry and is now carrying the amount of such loss as cash, the board of county commissioners may either: (a) By resolution, charge off upon the records the amount of such defunct bank balances where said moneys so lost have been restored in part, or in whole, by tax levies or otherwise, and shall be charged against the county general fund; or (b) by resolution, make a levy or levies to raise the necessary funds to restore the funds so lost and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county; or (c) by resolution, issue bonds of said county to restore such lost funds in a sum not to exceed such loss.

History: L. 1937, ch. 201, § 1; L. 1979, ch. 52, § 112; July 1.



19-2636 Same; tax levy limitation; excess funds.

19-2636. Same; tax levy limitation; excess funds. The levy herein authorized shall not exceed the amount so needed nor in any case be an amount in excess of the limitation prescribed by K.S.A. 79-1947, in any one year. Said levy shall be in addition to the aggregate for all county purposes, provided in K.S.A. 79-1947, providing that, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the levy herein authorized shall be credited to restore said funds so lost and in the event said levy raises funds in excess of that lost, then such should be credited to the county general fund of said county.

History: L. 1937, ch. 201, § 2; L. 1970, ch. 100, § 20; L. 1979, ch. 52, § 113; July 1.



19-2637 Same; issuance of bonds to replace funds; terms and denomination of bonds; limitations inapplicable.

19-2637. Same; issuance of bonds to replace funds; terms and denomination of bonds; limitations inapplicable. The bonds herein authorized shall be issued and sold in the manner as provided by the law of other similar bonds except as in this act otherwise provided; shall be issued in such denominations of fifty dollars ($50) or more as may be determined by the board of county commissioners of said county, shall bear interest not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009; shall run for not less than one or more than fifteen (15) years from the date of issue thereof; shall mature serially in annual installments of approximately equal amounts: Provided, however, That the earlier installments may be reduced and the later installments increased so that the amount required to pay principal and interest during the period covered by the maturity of such bonds will be in approximately the same amount each year: Provided further, That the statutory limitation of the debt of said county shall not apply to such bond issue.

History: L. 1937, ch. 201, § 3; L. 1970, ch. 64, § 51; March 21.



19-2638 Same; pending actions not barred; disposition of moneys recovered.

19-2638. Same; pending actions not barred; disposition of moneys recovered. Nothing in this act shall be construed to bar any action pending or that may be brought by any such county by which the county is attempting to recover from bondsmen, bonding companies or any other sources, any part of the money so lost by such counties. Amounts so recovered, if any, shall be placed in a sinking fund to be used to retire the principal and interest of such bonds, if bonds are issued in accordance herewith, and in the event a levy is made to restore such funds, then said sums so recovered shall be credited the same as moneys collected from said levies.

History: L. 1937, ch. 201, § 4; April 7.



19-2643 Lease of park plots to youth camps in certain counties.

19-2643. Lease of park plots to youth camps in certain counties. The board of county commissioners of any county having a population of not less than sixty-five thousand and not more than one hundred and twenty-five thousand is hereby authorized and empowered to lease for extended term of years, plots of land in county public parks, for use as youth camps, to corporations or associations formed for the purpose of conducting or supervising such camps.

History: L. 1947, ch. 215, § 1; June 30.



19-2644 Shawnee and Mission townships in Johnson county designated urban areas; law enforcement.

19-2644. Shawnee and Mission townships in Johnson county designated urban areas; law enforcement. Shawnee and Mission townships in the county of Johnson are hereby designated as urban areas. The provisions of this act shall only apply to counties containing urban areas and to cities located therein.

History: L. 1951, ch. 235, § 1; L. 1955, ch. 159, § 1; June 30.



19-2645 Same; joint county and city use of vehicles and equipment.

19-2645. Same; joint county and city use of vehicles and equipment. A county and a city, or two or more cities may enter into agreements for the joint or mutual use of vehicles, broadcasting and receiving apparatus and other machinery and equipment used by law enforcing agencies owned by one or the other or they may make joint purchases of such vehicles and other apparatus, machinery and equipment.

History: L. 1951, ch. 235, § 2; June 30.



19-2646 Same; appointment of policemen; powers; oaths; bond.

19-2646. Same; appointment of policemen; powers; oaths; bond. The board of commissioners, city manager, or mayor and council of any city of the second or third class may appoint a policeman or policemen to serve at the pleasure of the appointing authority or for a stated period and for stated hours per day, at such compensation as shall be agreed upon: Provided, That such policeman or policemen shall be residents of the county in which said city is located or of an adjoining county of this state: Provided, That in commission cities and mayor-council cities the mayor may make temporary appointments hereunder, but such appointments shall in no case extend beyond the next regular, adjourned or special meeting of the commission or council unless confirmed by a majority of the commission or council. Such policeman shall have the powers of assistant marshal or policeman, after having taken the oath or oaths as required by statute and the giving of bond if a bond be required. All such appointments shall be in writing and a copy filed in the office of the city clerk.

History: L. 1951, ch. 235, § 3; June 30.



19-2647 Preservation of historical records in counties; declaration of public interest.

19-2647. Preservation of historical records in counties; declaration of public interest. The collection, preservation, display and housing of records, documents and other articles of historical value or interest is hereby declared to be in the public interest.

History: L. 1955, ch. 179, § 1; June 30.



19-2648 Same; resolution; publication; protest petition; election.

19-2648. Same; resolution; publication; protest petition; election. The board of county commissioners of any county may provide for the collection of records, documents and other articles of historical value or interest and may establish, maintain, display and provide housing for, within the courthouse or elsewhere, an historical collection of the records, documents and other articles so collected in the manner hereinafter provided. Any such board desiring to so collect such things of historical value or interest and to so establish, maintain, display and provide housing for an historical collection shall adopt a resolution declaring their intent to do so and that the same is of historical and educational value. Said resolution shall be published once each week for two (2) consecutive weeks in the official county paper. If a petition in opposition to the making of such collection and the establishment, maintenance, display and housing of such historical collection, signed by a number of legal electors of the county equal to or greater than ten percent (10%) of the total vote cast for the office of secretary of state in such county at the last preceding general election is not filed with the county clerk within sixty (60) days after the date of last publication of said resolution, said board may proceed to provide for such collection and establish, maintain, display and provide housing for such historical collection.

If such petition shall be filed, then the question of the providing for such collection and the establishment, maintenance, display and housing of such collection shall be submitted, at the next general election, to the legal electors of the county for their approval or rejection in the manner provided by K.S.A. 25-605. The question shall be stated on the ballot substantially as follows:

"Shall the board of county commissioners of ____________ county (here insert name of county) provide for the collection of records, documents and articles of historical value or interest and establish, maintain, display and provide housing for an historical collection of such records, documents and articles?"

If a majority of those voting on the question shall vote in favor of said proposition, then the board of county commissioners shall proceed to provide for such collection and establish, maintain, display and provide housing for such an historical collection but if a majority of the votes cast shall be against such proposition then said board shall proceed no further.

History: L. 1955, ch. 179, § 2; L. 1961, ch. 142, § 1; June 30.



19-2649 Same; supervisor or curator; appointment, compensation, duties; designation of incorporated museum or society as supervisor or curator, when, compensation.

19-2649. Same; supervisor or curator; appointment, compensation, duties; designation of incorporated museum or society as supervisor or curator, when, compensation. Any such board which has established an historical collection as provided in this act, may appoint and fix the compensation of a supervisor or curator for such historical collection. The board may appoint as supervisor or curator a person who is a county officer or employee, and if such a county officer or employee is appointed the compensation fixed by said board shall be in addition to his compensation as such other county officer or employee and no other statute fixing or limiting the compensation of county officers or employees shall apply to the compensation received as such supervisor or curator. Said supervisor or curator shall have charge of said historical collection, arrange for its display, care and maintenance and shall perform such other duties in connection therewith as said board may require. If there is an incorporated museum or an incorporated historical or similar society located within the county, such society may be designated by said board as the supervisor or curator of such historical collection, and said board may provide to the society such compensation, funds or reimbursements for establishing, collecting, supervising, housing, displaying, caring for and maintaining such historical collection as shall be agreed upon by the board and the society.

History: L. 1955, ch. 179, § 3; L. 1961, ch. 143, § 1; April 7.



19-2650 Same; acceptance of gifts or loans.

19-2650. Same; acceptance of gifts or loans. Said board may accept bequests, gifts, donations or loans of documents, records and articles of historical value or interest for such historical collection and also bequests, gifts or donations of money or other things of value to be used in carrying out the provisions of this act.

History: L. 1955, ch. 179, § 4; June 30.



19-2651 Same; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-2651. Same; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. In order to provide funds to carry out the provisions of this act and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners may levy an annual tax on all the taxable tangible property in the county. In Pawnee and Stafford counties such tax levy may be made in an amount not to exceed 3/10 of one mill on such property.

No tax levy greater than the amount authorized by law prior to the effective date of this act shall be made under authority of this section until the county commissioners of the county proposing to make such levy shall have adopted a resolution specifying the tax levy proposed to be made and the proposition for which the tax will be levied. Such resolution shall provide that if a petition in opposition to the tax levy, signed by not less than 10% of the qualified electors in the county, is filed with the county election officer within 40 days after the publication of the resolution, the tax levy will not be made unless first approved at a question submitted election which shall be called for that purpose or at the next general election. Such resolution shall be published once each week for two consecutive weeks in a newspaper having general circulation in the county. In the event that no petition as specified above is filed in accordance with the provisions of such notice, the governing body of such county may make the tax levy specified in the resolution. If such a petition is filed as provided in such notice, the board of county commissioners of the county may notify the county election officer of the date of an election to be held to submit the question of whether such tax levy shall be authorized. If a majority of the electors of the county voting on the question are in favor of the tax levy, the governing body may thereafter make the same.

History: L. 1955, ch. 179, § 5; L. 1963, ch. 181, § 1; L. 1965, ch. 168, § 1; L. 1970, ch. 111, § 1; L. 1975, ch. 162, § 21; L. 1976, ch. 131, § 1; L. 1979, ch. 52, § 114; L. 1982, ch. 120, § 1; L. 1987, ch. 102, § 1; L. 1990, ch. 66, § 27; May 31.



19-2652 Issuance of no-fund warrants in certain counties to repair or replace water lines serving county park.

19-2652. Issuance of no-fund warrants in certain counties to repair or replace water lines serving county park. The board of county commissioners of any county having a population of more than one hundred thousand (100,000) which has established a county public park and recreation grounds is hereby authorized to issue no-fund warrants, without an election, in an amount not to exceed one hundred thousand dollars ($100,000) for the purpose of providing revenue for improving, replacing, extending, repairing, reconstructing and reconditioning the existing water lines serving the county park.

History: L. 1959, ch. 144, § 1; April 2.



19-2653 Same; tax levies to pay warrants; surplus funds.

19-2653. Same; tax levies to pay warrants; surplus funds. Whenever no-fund warrants are issued under the authority provided by this act, the board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, such board of county commissioners, if it deems it advisable, may make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to the aggregate tax levy prescribed by K.S.A. 79-1947, and amendments thereto. Such warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except they shall not bear the notation required by such section and may be issued without the approval of the state board of tax appeals. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto. None of the provisions of the cash basis and budget laws of this state shall apply to any expenditures made, the payment of which has been provided for by the issuance of warrants under this act.

History: L. 1959, ch. 144, § 2; L. 2008, ch. 109, § 46; L. 2014, ch. 141, § 40; July 1.



19-2654 Johnson county designated as urban area.

19-2654. Johnson county designated as urban area. The area comprising the county of Johnson is hereby designated as an urban area as permitted by section 17 of article 2 of the constitution of the state of Kansas.

History: L. 1963, ch. 148, § 1; June 30.



19-2655 Counties over 180,000; long term leases of land to sheriff's posses.

19-2655. Counties over 180,000; long term leases of land to sheriff's posses. The board of county commissioners of any county having a population of more than one hundred eighty thousand (180,000) is hereby authorized to enter into long-term leases, not to exceed fifty (50) years under the terms of which plots of land in county owned tracts may be used by a duly organized sheriff's posse or a corporation formed for the purpose of forming and operating a sheriff's posse.

History: L. 1963, ch. 165, § 1; June 30.



19-2656 City of Overland Park and Oxford township in Johnson county designated urban area.

19-2656. City of Overland Park and Oxford township in Johnson county designated urban area. The territory within the boundaries of the city of Overland Park in Johnson county and the territory within the boundaries of Oxford township in Johnson county is hereby declared to be and designated as an "urban area" as authorized by section 17 of article 2 of the constitution of this state.

History: L. 1965, ch. 124, § 1; May 10.



19-2657 Same; annexation of certain land located in urban area; ordinance.

19-2657. Same; annexation of certain land located in urban area; ordinance. (a) As used in this section, the word "city" means the city of Overland Park in Johnson county which is located in an area which has been designated by law as an "urban area."

(b) Whenever the owner or owners of any tract or tracts of land, which is located within territory which has been designated by law as an urban area and such tract or tracts of land is so situated that any boundary line thereof touches or adjoins the boundary line of a city the territory of which is within the same urban area, shall file with the city clerk of such city a written consent to or request for the annexation of such tract or tracts of land to such city, such tract or tracts of land may be annexed to, taken in and made a part of the city by ordinance.

(c) Any ordinance authorized by this section shall describe: (1) Platted lands by stating the name of the addition or subdivision as platted; (2) unplatted lands by stating the metes and bounds thereof; and (3) the section, township, range and county in which such platted or unplatted lands are located.

History: L. 1965, ch. 199, § 1; May 11.



19-2658 Disposal of refuse; acquisition of lands; improvements and equipment; contracts with city.

19-2658. Disposal of refuse; acquisition of lands; improvements and equipment; contracts with city. (a) The board of county commissioners of any county is hereby authorized to acquire by lease, condemnation or purchase, lands to be used as a site for the disposal of refuse. "Refuse" for the purposes of this act shall include garbage, trash and solid waste. Upon the acquisition of any such site, the board may build or construct any necessary buildings, incinerators or other structures or improvements thereon and may acquire or make use of any equipment presently owned by the county necessary for the proper, effective and sanitary disposal of refuse. If the board of county commissioners shall deem it to be in the best interests of the county, such board may in lieu of acquiring a site as hereinbefore authorized, contract with any city or cities located within such county and having a refuse disposal site, for the use of such disposal site upon such terms and conditions as may be agreed upon by the board of county commissioners and the governing body of the city and may acquire equipment or make use of any equipment presently owned by the county pursuant thereto.

(b) Any site acquired pursuant to this section, and any structures, improvements or equipment thereon, shall be subject to all permit and other requirements of the solid waste management laws of this state.

History: L. 1967, ch. 161, § 1; L. 1997, ch. 140, § 14; July 1.



19-2659 Same; costs; bonds; election, when; exemption from county bonded debt limitations.

19-2659. Same; costs; bonds; election, when; exemption from county bonded debt limitations. For the purposes of paying the cost of acquiring any lands or making any improvements thereon or the acquisition of any equipment for the purposes hereinbefore authorized, the board of county commissioners may use moneys from the general fund, from any refuse disposal fund created under the provisions of this act, from the sale of property as hereinafter provided, or may issue general obligation bonds or bonds payable from revenue derived from service charges made for the use of the facility of the county as hereinafter provided. Before any bonds shall be issued by any county under the provisions of this act, the board of county commissioners shall publish a notice once each week for two (2) consecutive weeks in the official county newspaper. Such notice shall state the purpose, whether for acquisition or improvement of a site, or both, describing any such improvement, or the acquisition of equipment, for which such bonds are to be issued and the amount of the bonds to be issued therefor and whether they are to be general obligation bonds or revenue or part general obligation bonds and part revenue bonds. If within thirty (30) days after the last publication of said notice there shall be filed in the office of the county clerk, not later than five (5) o'clock p.m. on the last day, a protest signed by electors of the county equal in number to not less than ten percent (10%) of the electors who voted in such county for the secretary of state at the last preceding general election, an election shall be called and held within ninety (90) days after the last publication of the notice or at the next general election if held within that time. The signatures to such protest need not all be appended to one (1) paper but one (1) of the signers of each such paper shall make oath before an officer competent to administer oaths that each signature to the paper is the genuine signature of the person whose name it purports to be. Such election shall be called and held in the manner provided by the general bond law for bond elections. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon at the election, the board of county commissioners may provide for the issuance of such bonds for the purposes and in the amount or amounts (if part are general obligation and part revenue bonds) provided in the published notice in the manner provided by law. Such bonds are hereby exempt from and shall not be included in computing the total bonded indebtedness of any county as prescribed by article 3 of chapter 10 of the Kansas Statutes Annotated.

History: L. 1967, ch. 161, § 2; July 1.



19-2660 Same; disposal facility; operation; contracts with political subdivisions.

19-2660. Same; disposal facility; operation; contracts with political subdivisions. The board of county commissioners of any county establishing a refuse disposal facility under the provisions of this act may provide for the employment of necessary employees and may provide for the operation of such facility independently of or in connection with an existing department. The board may establish reasonable rules and regulations governing the disposal of refuse at such county facility and may contract with any other political subdivision of the state authorized to collect refuse, for the disposal of the same in the county's refuse disposal facility upon such terms and conditions as shall be agreed upon by the board of county commissioners and the governing body of the contracting political subdivision.

History: L. 1967, ch. 161, § 3; July 1.



19-2661 Same; fees and charges; fund, use; expenses from general fund, when.

19-2661. Same; fees and charges; fund, use; expenses from general fund, when. If no revenue bonds are outstanding the board of county commissioners may establish a schedule of fees and charges for the use of such facility and all moneys received therefrom shall be placed in a fund to be known as the refuse disposal fund and shall be used only for the purpose of paying for the operation of such disposal facility, for the making of repairs or replacements or construction of additional facilities at such site or the replacement of equipment. At any time that there may be a surplus in such fund and there are outstanding general obligation bonds, such surplus shall be placed in a sinking fund which shall only be used for the purpose of redeeming bonds which were issued for the acquisition or improvement of such facility or equipment used in connection therewith.

If revenue bonds are issued the board of county commissioners shall establish a schedule of fees and charges for the use of the facility to produce revenue sufficient to pay the bonds and interest, and any revenue over and above the amount necessary to pay the revenue bonds and interest each year may be used for the operation of the facility and for maintenance and improvements of and related to such facility. The revenue shall be placed in a refuse disposal fund. If the revenue is not sufficient to provide for operation, maintenance and improvement after bond and interest payments are made, such operation, maintenance and improvement expense shall be paid from the general fund of such county.

History: L. 1967, ch. 161, § 4; July 1.



19-2662 Same; disposition of lands acquired; use of moneys received from sale.

19-2662. Same; disposition of lands acquired; use of moneys received from sale. If the county shall have acquired title to any lands for the purposes hereinbefore authorized and the board of county commissioners shall determine that such property is no longer useful for the purpose for which it was acquired, such board may sell and dispose of the same upon such terms and in such manner as the board may deem to be in the best interest of the county. Moneys received from the sale of any such property shall be placed in a special fund and used for any of the purposes authorized by this act. Moneys may be appropriated from such special fund without regard to limitations prescribed by the budget law.

History: L. 1967, ch. 161, § 5; July 1.



19-2663 Museum and cultural center in counties between 10,000 and 15,000 with $45,000,000 valuation.

19-2663. Museum and cultural center in counties between 10,000 and 15,000 with $45,000,000 valuation. The board of county commissioners of any county having a population of more than ten thousand (10,000) and less than fifteen thousand (15,000) and having an assessed valuation of not less than forty-five million dollars ($45,000,000), may by resolution, and shall, upon presentation of a petition signed by ten percent (10%) of the qualified electors of such county determined upon the basis of the total vote cast for the secretary of state at the last preceding general election, cause to be submitted to the voters of such county at the first local or general election thereafter, or if the petition so requires, at a special election called for that purpose, the question of the establishment of a steam and oil museum and cultural center by such county.

History: L. 1967, ch. 148, § 1; April 13.



19-2664 Same; election; amount of bonds.

19-2664. Same; election; amount of bonds. Any county voting to establish a steam and oil museum and cultural center may erect, restore, maintain and equip museum buildings and building and grounds of cultural interest and procure and own sites therefor, and pay expenses in connection with the ownership and operation thereof; and may issue general obligation bonds of such county from time to time in an aggregate total amount not exceeding three hundred thousand dollars ($300,000) for the purpose of paying the cost of such buildings, equipment and sites. Before issuing any bonds hereunder the question of such issuance shall be submitted to the qualified electors of the county and if a majority of those voting on the proposition shall vote in favor thereof, such bonds may be issued. A proposition to issue such bonds may be combined with the proposition to establish a museum under the provisions of K.S.A. 19-2663. The election shall be called and held, and the bonds issued thereunder in accordance with the provisions of the general bond law.

History: L. 1967, ch. 148, § 2; April 13.



19-2665 Same; museum board.

19-2665. Same; museum board. Upon the establishment of a museum under this act the board of county commissioners shall appoint a museum board of six (6) members for such museum. Two of the original members of such museum board shall serve for a one (1) year term from appointment, two (2) of the original members of such museum board shall serve for a two (2) year term from appointment, and the remaining two (2) members shall serve for a three (3) year term from appointment. As terms expire, all succeeding terms of members shall be for three (3) year terms. In addition to the appointed members of the board, the chairman of the board of county commissioners shall be ex officio a member of the museum board with the same powers as appointed members. Vacancies created during the term of any board member shall be filled by appointment for the unexpired term. Members of museum boards shall receive no compensation for their services as such but shall be allowed their actual and necessary expenses in attending meetings and in carrying out their duties as members.

History: L. 1967, ch. 148, § 3; April 13.



19-2666 Same; name of board; limitation on powers.

19-2666. Same; name of board; limitation on powers. The museum board of a museum established under, or governed by the provisions of this act shall constitute a body corporate and politic, possessing the usual powers of a corporation for public purposes, under the name and style of "the board of directors of ______________ (name of county) museum" and under such name may contract, sue and be sued and acquire, hold and convey real and personal property in accordance with law. The acquisition or disposition of real property shall be subject to the approval of the board of county commissioners.

History: L. 1967, ch. 148, § 4; April 13.



19-2667 Same; organization and meetings of board.

19-2667. Same; organization and meetings of board. The members of a museum board shall, immediately after their appointment and annually thereafter, meet and organize by the election of a chairman, a secretary and a treasurer and such other officers as they may deem necessary. The board shall fix the date and place of its regular meetings and special meetings may be called by the chairman or upon written request of a majority of the members. Written notice, stating the time and place of any special meeting and the purpose for which called, shall, unless waived, be given each member of the board at least two (2) days in advance of such meeting, and no business other than that stated in the notice shall be transacted at such meeting.

History: L. 1967, ch. 148, § 5; April 13.



19-2668 Same; specific powers of board.

19-2668. Same; specific powers of board. Museum boards shall have the following powers and duties:

(a) To make and adopt rules and regulations for the administration of a museum or cultural center;

(b) with the approval of the board of county commissioners, to purchase or lease a site or sites and to lease or erect a building or buildings for the use of the museum or cultural center;

(c) to acquire by purchase, gift or exchange, books, magazines, papers, printed materials, slides, pictures, films, projection equipment, any and all items of a historical interest, and other material and equipment deemed necessary by the board for the maintenance of a museum or cultural center;

(d) to employ a curator or museum or cultural center director and such other employees as the board shall deem necessary and to remove them and to fix their compensation;

(e) to receive and accept any gift or donation to a museum or cultural center and administer the same in accordance with any provision thereof;

(f) to contract with nonprofit corporations for the operation and maintenance of a museum.

History: L. 1967, ch. 148, § 6; April 13.



19-2669 Same; treasurer of board.

19-2669. Same; treasurer of board. The treasurer of the museum board shall give bond, in an amount fixed by said board and approved by the board of county commissioners, for the safekeeping and due disbursement of all funds that may come into his hands as such treasurer. Said bond shall be filed with the board of county commissioners. Such treasurer shall keep an accurate record of all moneys received and disbursed by him and make a report thereof to the museum board monthly, or as often as said board shall require.

History: L. 1967, ch. 148, § 7; April 13.



19-2670 Citizens commission on local government in counties between 170,000 and 200,000; membership; qualifications.

19-2670. Citizens commission on local government in counties between 170,000 and 200,000; membership; qualifications. There shall be created and established a citizens commission on local government in every county in this state having a population of more than one hundred seventy thousand (170,000) and not more than two hundred thousand (200,000). Such commission shall consist of: (1) The board of county commissioners of the county; (2) the governing body of all cities of the first class located in such county; (3) the trustee of each township in such county; (4) the chairmen of the boards of education of all school districts located in such county; (5) the chairmen of boards of public utilities of all cities located in such county; (6) the chairmen of boards of all drainage districts located within such county; (7) the mayors of all cities of the second and third class located in such county; and (8) eighteen (18) persons who shall be selected and appointed by the members hereinbefore provided. Such persons shall be residents of the county and shall not be officers or employees of the county or any city, school district, township, board of public utilities or drainage district.

History: L. 1968, ch. 389, § 1; July 1.



19-2671 Same; meeting to select appointive members; officers; rules of procedure; meetings; vacancies.

19-2671. Same; meeting to select appointive members; officers; rules of procedure; meetings; vacancies. The ex officio members of such commission shall meet forthwith at a time and place designated by the chairman of the board of county commissioners and proceed to select and appoint the eighteen (18) additional members and fix a date for an organizational meeting of such commission. On the date fixed for such meeting members of the commission shall select a chairman, vice-chairman and secretary, adopt rules of procedure, provide for regular meetings at least once each month, and designate such other officers and committees as may be deemed necessary. The members of the commission shall each be entitled to one vote and all acts of such commission shall be valid and effective when approved by a majority of the members of such commission. Vacancies in the citizen membership of the commission shall be filled by appointment of the remaining members of the commission.

History: L. 1968, ch. 389, § 2; July 1.



19-2672 Same; duties of commission.

19-2672. Same; duties of commission. It shall be the duty of such commission to: (a) Investigate and study the existing structure and operation of the units of local government within such county;

(b) Investigate and study the needs and requirements of the citizens of the county for governmental services;

(c) Investigate and study the possibilities for elimination of all unnecessary activities and of all duplication in office personnel and equipment and the coordination of activities between departments and governmental units; and

(d) To investigate and study the possibility and advisability of reforming the system of local government with a view to simplifying the organization of government, such study to include consideration of the consolidation of units of government, the transfer of powers and duties and the creation of new forms of government.

History: L. 1968, ch. 389, § 3; July 1.



19-2673 Same; contracts; receipt and expenditure of moneys.

19-2673. Same; contracts; receipt and expenditure of moneys. For the purpose of carrying out the provisions of this act such commission may enter into contracts and may receive and expend funds and moneys from the federal government or from any other source.

History: L. 1968, ch. 389, § 4; July 1.



19-2674 Same; minutes of meetings; report and recommendations to legislature.

19-2674. Same; minutes of meetings; report and recommendations to legislature. The commission shall keep complete minutes of its meetings and shall at least thirty (30) days prior to any regular session of the legislature make a report, together with its recommendations, to the members of the legislature.

History: L. 1968, ch. 389, § 5; July 1.



19-2675 Building fund; transfer of unexpended balance.

19-2675. Building fund; transfer of unexpended balance. Whenever the board of county commissioners of any county having a population of more than ten thousand (10,000) and not more than fifteen thousand (15,000) and having an assessed valuation of more than thirty million dollars ($30,000,000) and not more than forty million dollars ($40,000,000) which has established a building fund and levied a tax therefor for the purpose of constructing a courthouse and a jail in such county and has prior to the effective date of this act constructed a county jail and made improvements to an existing courthouse, shall by resolution determine that the purpose for which such levy was made has been fulfilled and discontinued and that all indebtedness and obligations of such fund have been fully paid and cancelled, and the unexpended balance, stating the amount, is not presently and will not in the future be required for such purpose by reason of the fact that such purpose has been fulfilled and has been discontinued, such unexpended balance shall be transferred to and credited to the general fund of the county. The tax levies for the general fund of the county for the succeeding budget year shall be reduced accordingly and said moneys shall be considered and used as revenue in lieu of ad valorem taxes in such budget year.

History: L. 1971, ch. 87, § 1; July 1.



19-2676 Definitions.

19-2676. Definitions. The following words and phrases when used in this act shall, for the purpose of this act, have the meanings respectively ascribed to them in this section.

(a) "Solid waste" means garbage, refuse and other discarded materials including, but not limited to solid and liquid waste materials resulting from industrial, commercial, agricultural and domestic activities.

(b) "Solid waste management system" means the entire process of storage, collection, transportation, processing, and disposal of solid wastes by any person engaging in such process as a business.

(c) "Person" means an individual, partnership, company or corporation.

History: L. 1971, ch. 217, § 1; July 1.



19-2677 Franchises for the operation of solid waste management systems; conditions and procedure for granting.

19-2677. Franchises for the operation of solid waste management systems; conditions and procedure for granting. All counties in the state of Kansas are hereby authorized and empowered to grant franchises, subject to the following conditions, to persons to engage in the business of operating all or any part of solid waste management systems within counties:

First. All contracts granting or giving or extending, renewing or amending any existing franchise shall be made by resolution of the board of county commissioners, and not otherwise.

Second. No franchise may be granted to any person or be extended for any longer period of time than ten (10) years from the date of such grant or extension.

Third. No person shall ever be granted any exclusive franchise.

Fourth. The board of county commissioners of the county, at all times during the existence of any such franchise, shall have the right by resolution to fix a reasonable schedule of maximum rates to be charged such county and the inhabitants thereof, by any person operating under any franchise under this act: Provided, however, That said board of commissioners shall at no time fix a rate which shall prohibit such person from earning a reasonable rate upon the fair value of the property used and useful in such service. In fixing and establishing such fair value the value of such franchise given and granted by the county to such person, shall not be taken into consideration in ascertaining the reasonableness of the rates to be charged to the inhabitants of such county.

Fifth. No franchise shall ever be granted until the resolution granting the same shall have been read in full at two (2) regular meetings of the board of commissioners, and immediately after the final adoption it shall be published in the official county paper once a week for two (2) consecutive weeks. If within thirty (30) days after the last publication of such resolution there shall be filed with the county clerk of the county a petition signed by electors equal in number to not less than five percent (5%) of the electors of the county who voted for the secretary of state at the last preceding general election, requesting an election thereon, the board of county commissioners shall submit the question of the adoption of such resolution to the voters at an election called for that purpose and held within ninety (90) days after the last publication of the resolution or at the next general election if held within such time, and no franchise shall be granted under the provisions of any such resolution unless the question of the adoption of such resolution shall receive the approval of a majority of the votes cast thereon. Such elections shall be called and held in the manner provided for the calling and holding of elections under the general bond law.

History: L. 1971, ch. 217, § 2; July 1.



19-2678 County recreational, community service and social programs for the aging; payment of cost.

19-2678. County recreational, community service and social programs for the aging; payment of cost. The board of county commissioners of any county is hereby authorized to establish and maintain recreational, community service and social programs for the aging which may include but not be limited to nutrition and transportation programs and may pay the cost thereof out of the general fund or any other fund of the county which may [be] legally used for such purposes.

History: L. 1973, ch. 123, § 2; July 1.



19-2679 Central motor pools in counties authorized; use charges.

19-2679. Central motor pools in counties authorized; use charges. The board of county commissioners of any county is hereby authorized to establish and maintain a central motor pool to be used by county agencies. Said board of county commissioners may by resolution establish a set of standards governing the use and operation of motor pool vehicles and may charge the using county agency for use thereof in accordance with a schedule of charges which said board shall establish. Such use charge shall be deposited in the central motor pool revolving fund hereby created and shall be used to defray costs of operation and replacement of motor vehicles in the central motor pool.

History: L. 1974, ch. 107, § 1; July 1.



19-2680 County charters in counties declared to be urban areas; adoption and amendment; charter to govern local legislation and administration; authorized provisions; limitations.

19-2680. County charters in counties declared to be urban areas; adoption and amendment; charter to govern local legislation and administration; authorized provisions; limitations. Any county which has been declared to be an urban area under the provisions of K.S.A. 19-2654 is hereby authorized to adopt, and from time to time amend, a charter for the government of such county. Such charter shall provide for the exercise of powers of local legislation and administration not inconsistent with general law or the constitution of the state of Kansas, and may:

(a) Fix the boundaries of each county commissioner's district, provide a method for changing them from time to time, and fix the number, term, and compensation of the commissioners and their method of election, and shall define and outline duties and powers of the county commissioners;

(b) provide for the exercise of such powers similar or identical to the powers permitted under K.S.A. 19-101 and article 39 of chapter 12 of the Kansas Statutes Annotated;

(c) provide in the charter a method for its amendment;

(d) determine the distribution of legislative and administrative duties of the county officials, provide for consolidation or expansion of services as necessary, authorize the appointment of a county administrator or a county manager, and prescribe the general structure of county government; and

(e) authorize the appointment of or elimination of elective officials and offices within the charter similar or identical to that authorization permitted the board of county commissioners under article 39 of chapter 12 of the Kansas Statutes Annotated.

History: L. 1975, ch. 151, § 1; L. 1976, ch. 132, § 1; April 23.



19-2681 Same; charter commission, establishment.

19-2681. Same; charter commission, establishment. (a) The board of county commissioners of any county which has been declared to be an urban area under the provisions of K.S.A. 19-2654, and amendments thereto, may establish a charter commission for such county for the purpose of studying, proposing, drafting or amending a charter for the government of such county. The charter commission shall be established by resolution and shall be appointed in the manner and have the powers and duties as hereinafter provided.

(b) A new charter commission shall not be established until four years after the date of the establishment of a prior commission.

History: L. 1975, ch. 151, § 2; L. 1999, ch. 26, § 1; Apr. 1.



19-2682 Same; charter commission membership; appointment.

19-2682. Same; charter commission membership; appointment. (a) A charter commission established pursuant to K.S.A. 19-2681, and amendments thereto, shall consist of 25 members and shall be appointed as follows:

(1) (A) Three members shall be appointed by the members of the senate of the state of Kansas who are residents of Johnson county; and

(B) three members shall be appointed by the members of the house of representatives of the state of Kansas who are residents of Johnson county;

Each member appointed pursuant to this subsection (1) shall reside in a different senatorial district;

(2) two members shall be appointed by the governing body of the Johnson county republican central committee;

(3) two members shall be appointed by the governing body of the Johnson county democratic central committee;

(4) eight members shall be appointed by the board of county commissioners. Of such members, one member shall be appointed from each county commissioner district and the remaining shall represent the county at large;

(5) two members shall be appointed by the Johnson county chamber presidents' council;

(6) three members shall be appointed by the Johnson county members of the Johnson and Wyandotte counties council of mayors. Such members shall be mayors or their designees of cities located in Johnson county; and

(7) two members shall be appointed by the Johnson county planning commission. Such members shall be residents of the unincorporated area of Johnson county.

Such members shall be appointed within 21 days after the adoption of the resolution establishing such commission.

No person holding an elective state or county office shall serve on the charter commission.

(b) Any vacancy on the commission shall be filled by the appointing authority which made the original appointment.

History: L. 1975, ch. 151, § 3; L. 1976, ch. 132, § 2; L. 1999, ch. 26, § 2; Apr. 1.



19-2683 Same; charter commission; organization, rules and meetings; compensation; office space; expense of operation.

19-2683. Same; charter commission; organization, rules and meetings; compensation; office space; expense of operation. Within fifteen (15) days following the appointment of such members, the county clerk shall call a meeting of such commission. At such meeting the commission shall organize by the election of a chairman, vice-chairman and secretary and such other officers as it may deem necessary. The commission may adopt rules governing the conduct of its meetings. Members of the commission shall serve without compensation but shall be reimbursed for their actual expenses incurred in performing the duties of membership. The board of county commissioners shall provide office space and rooms for the holding of meetings and shall pay all necessary expenses of the commission including secretarial and clerical fees and expenses, fees of consultants and supplies. Any of such expenses may be paid from the county general fund or from any federal funds available which may be expended for such purpose.

History: L. 1975, ch. 151, § 4; April 15.



19-2684 Same; proposed charter; public hearings; reports to county commissioners; contents of reports; legal opinion; dissolution of commission.

19-2684. Same; proposed charter; public hearings; reports to county commissioners; contents of reports; legal opinion; dissolution of commission. It shall be the duty of the charter commission to draft a proposed charter for the government of the county and to submit the same to the electors of the county for their approval or disapproval in the manner hereinafter provided. Within 30 days following its organization, and at any time thereafter that the commission deems necessary, the commission shall hold one or more public hearings for the purpose of receiving information and materials which will aid in the drafting of such charter. Within six months after organization, the commission shall submit a preliminary report to the board of county commissioners of the county, which shall include the text of the proposed charter. Sufficient copies of the report shall be made available for distribution to members of the public. The charter commission shall hold at least one public hearing to obtain citizen views concerning the preliminary report. Within 12 months following its organization, the commission shall submit its final report to the board of county commissioners. The final report shall include the full text and an explanation of the proposed charter, any comments deemed desirable by the commission, a written opinion by an attorney admitted to practice law in the state of Kansas and retained by the commission for such purpose that the proposed charter is not in conflict with the constitution and general laws of the state and any minority reports. Nothing in the proposed charter shall be construed to limit or restrict the power of the legislature to enact general laws which relate to counties. Such final report shall be available to members of the public upon request. Following the submission of its final report the commission shall continue in existence for a period of time necessary for the conclusion of its affairs.

History: L. 1975, ch. 151, § 5; L. 1999, ch. 26, § 3; Apr. 1.



19-2685 Same; submission of proposed charter to electors; adoption.

19-2685. Same; submission of proposed charter to electors; adoption. The proposed charter shall be submitted by the charter commission to the board of county commissioners and the board of county commissioners shall submit the proposed charter to the electors of the county at the general election next following submission of the final report in which all qualified electors of the county are eligible to vote. In submitting such proposed charter to the board of county commissioners, the charter commission may submit alternative sections or articles to the board of county commissioners. Any alternative sections or articles shall be submitted by the board of county commissioners for approval or rejection by the electors. Any section or article of a proposed charter which affects the size or structure of the board of county commissioners may be submitted at the same election at which the proposed charter is submitted but shall be submitted as a separate question on the ballot. An affirmative vote of a majority of the qualified electors voting on the question shall be required for the adoption of such charter.

History: L. 1975, ch. 151, § 6; L. 1976, ch. 132, § 3; L. 1999, ch. 26, § 4; Apr. 1.



19-2686 Same; eligibility of charter commission members to election to county commission.

19-2686. Same; eligibility of charter commission members to election to county commission. No member of the charter commission shall be eligible for election to the office of county commissioner in the first election for county commissioner under the charter if adopted by the electorate.

History: L. 1975, ch. 151, § 7; April 15.



19-2687 Inventory and record of county property; duty of officers; delegation of commissioners' duties authorized.

19-2687. Inventory and record of county property; duty of officers; delegation of commissioners' duties authorized. For the purpose of preserving records of the amount and kind of personal property owned by each county in this state, each county officer and head of a department or office of each county shall make a personal investigation, inspection and inventory of the kind, amount and location of all personal property owned by said county and located in or under the supervision of such office or department. The inventory shall show a sufficient identifying description of each item of personal property, shall be taken during the month of December in each year and shall be completed and a copy thereof filed with the county clerk on or before December 31 of each year. Such inventory shall not include the books, records, files, stationery, writing material and blank legal papers contained in the various county offices.

All information contained in such inventory shall also be recorded in a book kept for that purpose by the county clerk and during the month of February, following the filing of such inventories, the board of county commissioners shall view and check each item of personal property in each respective office or department with the inventory book prepared by the county clerk and enter a record of its findings and sign a certificate of the board's approval with reference thereto in the inventory record book prepared by the county clerk. The board of county commissioners may delegate the performance of the above duties, and the county commissioners or their delegate may perform such duties at any time during the year following the filing of such inventories. Thereafter, there shall be added to such inventory a description of the same kind and character of every article of personal property purchased or sold by said county, which addition shall show the date of the acquisition or sale of all such personal property.

History: L. 1975, ch. 166, § 1; July 1.



19-2688 Same; action to recover.

19-2688. Same; action to recover. Whenever any personal property referred to in K.S.A. 19-2687 shall be claimed by any person or persons, the county attorney or district attorney of said county shall investigate such claim and, if satisfied that said property is being claimed without legal right, shall commence an action in the proper court for the purpose of obtaining possession of said property in behalf of such county or for the value thereof.

History: L. 1975, ch. 166, § 2; July 1.



19-2689 Kansas association of counties; participating employer in KPERS.

19-2689. Kansas association of counties; participating employer in KPERS. (a) From and after January 1, 1976, the Kansas association of counties shall be a participating employer in the Kansas public employees retirement system for all purposes under said system.

(b) Within thirty-five (35) days after the effective date of this act, the Kansas association of counties shall pay to said system an amount equal to the total of: (1) All employer contributions payable from January 1, 1976, to the date of payment at the applicable rate of contribution fixed pursuant to K.S.A. 74-4920, and any amendments thereto; and (2) all employee contributions payable from January 1, 1976, to the date of payment at the rate of contribution fixed by K.S.A. 74-4919, and any amendments thereto.

(c) Subject to the provisions of K.S.A. 74-4901 et seq., and all acts amendatory thereof and supplemental thereto, all rights and benefits of membership including group insurance and participating service credit shall accrue to each individual who is an employee of the Kansas association of counties from January 1, 1976.

History: L. 1976, ch. 328, § 1; April 5.



19-2690 Same; instrumentality of member counties; powers; liability of members; disposition of property if dissolved.

19-2690. Same; instrumentality of member counties; powers; liability of members; disposition of property if dissolved. From and after January 1, 1976, the Kansas association of counties is hereby constituted an instrumentality of the member counties of the association. The member counties of the Kansas association of counties acting by and through such instrumentality and in its name shall have power to purchase, or to receive by gift, devise or bequest, and to hold real and personal property; to sell and convey any such real or personal property; to make contracts; to have and use a seal for such instrumentality; to sue and be sued in the name of such instrumentality in relation to its property and affairs; and to do all other acts necessary to the exercise of the functions of such instrumentality, except that the payments of the current annual membership dues and subscriptions of each such member county shall be the limit of liability of such member county for the acts and obligations of said instrumentality. In the event the Kansas association of counties is dissolved or otherwise terminated all of its files, records, assets and property whatsoever, shall be delivered to the secretary of state to be held in custody for the counties of this state.

History: L. 1976, ch. 328, § 2; April 5.



19-2691 Coliseum events fund in certain counties; payment of expenses of shows or events.

19-2691. Coliseum events fund in certain counties; payment of expenses of shows or events. The board of county commissioners of any county having a population of more than three hundred thousand may establish and maintain, in a bank located in such county, not to exceed ten thousand dollars in an imprest fund, known as the coliseum events fund, from which the expenses of operation and promotion of events held in a county coliseum may be paid. The coliseum director of any such county shall have authority to pay moneys from such fund for expenses incidental to shows or events promoted in the coliseum, by check drawn on the fund and signed by the coliseum director. All receipts from events and shows held in the coliseum, after the payment of expenses, shall be deposited in the fund, and the balance in excess of the maximum amount authorized to be in such fund shall be transferred by the county treasurer to the special recreation facilities fund created under K.S.A. 19-2692a for purposes of budgeting for and operating a coliseum.

History: L. 1978, ch. 98, § 1; L. 1980, ch. 89, § 1; July 1.



19-2692 Coliseum concessions fund in certain counties; payment of expenses of concessions operation.

19-2692. Coliseum concessions fund in certain counties; payment of expenses of concessions operation. The board of county commissioners of any county having a population of more than three hundred thousand may establish and maintain, in a bank located in such county, not to exceed ten thousand dollars in an imprest fund, known as the coliseum concessions fund, from which the expenses of the various concessions operated by the coliseum may be paid. The coliseum director of any such county shall have authority to pay moneys from such fund for expenses incurred by the coliseum in the operation of concessions, by check drawn on the fund and signed by the coliseum director. All receipts from concession operations, after payment of expenses, shall be deposited in the fund, and the balance in excess of the maximum amount authorized in such fund shall be transferred by the county treasurer to the special recreation facilities fund created under K.S.A. 19-2692a for the purposes of budgeting for and operating a coliseum.

History: L. 1978, ch. 98, § 2; L. 1980, ch. 89, § 2; July 1.



19-2692a Special recreation facilities fund.

19-2692a. Special recreation facilities fund. The board of county commissioners of any county having a population of more than three hundred thousand may establish a special recreation facilities fund into which shall be deposited moneys derived from the operation of a county coliseum including any excess moneys from the coliseum events fund provided for in K.S.A. 19-2691 and the coliseum concessions fund provided for in K.S.A. 19-2692. The moneys deposited in the special recreation facilities fund may be carried over from year to year and used for the operation of the county coliseum.

History: L. 1980, ch. 89, § 3; July 1.



19-2693 Reports, documentation and controls relating to coliseum funds; approval of contracts; bond.

19-2693. Reports, documentation and controls relating to coliseum funds; approval of contracts; bond. Reports and documentation relating to all expenses paid by the director from the funds established pursuant to K.S.A. 19-2691 and 19-2692 shall be filed with the county controller at least monthly. The county department of administration shall devise adequate internal controls and procedures for administering the funds, and such controls and procedures shall be reviewed by an independent auditor. Each such fund shall be audited at the same time as funds of the county are audited and a report thereon shall be prepared for the county commissioners.

All contracts of the director with independent shows or promoters shall be approved by the board of county commissioners before the same are valid and binding on either party.

The director shall secure a bond with a surety company authorized to do business in Kansas in an amount required by the board of county commissioners, but the amount of such bond shall not be less than one hundred thousand dollars ($100,000).

History: L. 1978, ch. 98, § 3; July 1.



19-2694 Apportionment and distribution of local ad valorem tax reduction fund based on county population; duties of state treasurer.

19-2694. Apportionment and distribution of local ad valorem tax reduction fund based on county population; duties of state treasurer. In each year, the state treasurer shall determine the amounts to be distributed to each county, as apportioned on the basis of population of the counties, from the local ad valorem tax reduction fund, as provided in K.S.A. 79-2959, as follows:

(a) Determine the amounts distributed to all of the counties as apportioned on the basis of population of the counties under the provisions of K.S.A. 79-2959 in the calendar year immediately preceding the effective date of this act.

(b) Determine the amounts to be distributed to all of the counties as apportioned on the basis of population of the counties under the provisions of K.S.A. 79-2959 in the current year.

(c) Subtract the amounts determined in (a) above from the amounts determined in (b) above.

(d) Determine the amounts of the difference in (c) above and apportion such amounts to each county on the basis of the population of the county as ascertained from the most recent population figures available from the United States bureau of the census and published by the division of the budget of the department of administration, or as otherwise provided in K.S.A. 1980 Supp. 11-203[*].

(e) Determine the amounts distributed to the county on the basis of population of the county under the provisions of K.S.A. 79-2959 in the year immediately preceding the effective date of this act.

(f) Determine the amounts the county would receive in the current year under the provisions of K.S.A. 79-2959 as apportioned on the basis of the population of the county as published by the division of the budget, or as otherwise provided in K.S.A. 1980 Supp. 11-203[*].

(g) Add the amounts determined in (d) above for the county to the amounts determined in (e) above for the county.

(h) (1) If the amounts of the sums determined in (g) above are greater for every county than the amounts determined in (f) above, the amounts to be distributed to the county, as apportioned on the basis of population of the county under the provisions of said K.S.A. 79-2959 are the amounts determined in (g) above.

(2) If the amounts determined in (f) above are greater for every county than the amounts of the sums determined in (g) above, the amounts to be distributed to the county, as apportioned on the basis of population of the county under the provisions of K.S.A. 1980 Supp. 79-2959, are the amounts determined in (f) above.

History: L. 1978, ch. 55, § 4; L. 1980, ch. 284, § 16; July 1.

* Section expired July 1, 1982, see L. 1981, ch. 59, § 2.



19-2695 Conveyance of land forming part of Lone Star Lake to Douglas county.

19-2695. Conveyance of land forming part of Lone Star Lake to Douglas county. Laws 1947, chapter 218. Included by reference. [The title to the act is, "An act conveying certain lands in Douglas county, Kansas to Douglas county." Act omitted as not of general application].

History: L. 1947, ch. 218, § 1; April 11.



19-2696 Leasing of lands by Hodgeman county to Santa Fe Trail Council of Boy Scouts of America.

19-2696. Leasing of lands by Hodgeman county to Santa Fe Trail Council of Boy Scouts of America. Laws 1959, chapter 150. Included by reference. [The title to the act is, "An act relating to and authorizing the leasing by the board of county commissioners of Hodgeman county, Kansas, to the Santa Fe Trail Council of the Boy Scouts of America ... certain described tracts of real estate ...." Act omitted as not of general application].

History: L. 1959, ch. 150, § 1; March 31.



19-2697 Sanitary land fill; Haskell county.

19-2697. Sanitary land fill; Haskell county. The board of county commissioners of Haskell county may issue general obligation bonds of the county to finance the costs of purchasing land for a site to be used and developed as a sanitary land fill or a sand or gravel pit. The bonds shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009. Any bonds issued pursuant to this section shall not be subject to the bonded debt limit of the county.

Prior to any issuance of such bonds, the board of county commissioners shall publish notice of its intent to issue such bonds once in the official county newspaper. If within 30 days following the publication of the notice a petition signed by not less than 10% of the qualified electors of the county requesting an election on the question of issuing such bonds is filed with the county clerk, an election on the question shall be called and held in the manner prescribed under the general bond law. If a majority of the qualified electors of the county voting at such election vote in favor of the issuance, the bonds shall be issued in the manner provided by the general bond law.

History: L. 1982, ch. 110, § 1; July 1.



19-2698 Services for the physically handicapped; tax levy; procedure to authorize levy.

19-2698. Services for the physically handicapped; tax levy; procedure to authorize levy. (a) The board of county commissioners of any county may levy a tax not to exceed 1/2 mill on all taxable tangible property within the county for the purpose of assisting in the provision of services for persons with physically handicapping conditions, but such tax shall not be used for the purposes for which a tax is authorized under K.S.A. 12-1680, 19-4004, 19-4011, 65-212 and 65-215, and amendments thereto. The board shall adopt a resolution stating its intent to levy the tax and the purpose therefor. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county. If a petition signed by at least 5% of the qualified voters of the county is filed with the county election officer, the board shall submit the proposition for approval by a majority of the qualified voters of the county voting at an election thereon. The election shall be called and held in the manner provided by the general bond law.

(b) If a petition signed by not less than 5% of the registered voters of any county is filed with the county election officer requesting an election on the question of whether a tax levy not to exceed 1/2 mill on all taxable tangible property within the county shall be made for the purpose of assisting in the provision of services for persons with physically handicapping conditions, the board of county commissioners shall submit the proposition for approval by a majority of the qualified voters of the county voting at an election thereon. The election shall be called and held in the manner provided by the general bond law. If such proposition is approved, the board of county commissioners shall levy such tax for such purpose. No such tax shall be used for the purposes for which a tax is authorized under K.S.A. 12-1680, 19-4004, 19-4011, 65-212 and 65-215, and amendments thereto.

(c) As used in this section, "physically handicapping condition" means the physical condition of a person, whether congenital or acquired by accident, injury or disease which constitutes a substantial disability, including but not limited to blindness and hearing impairments.

History: L. 1983, ch. 311, § 1; L. 1990, ch. 66, § 28; May 31.



19-2699 Cloud county fair board; membership; qualifications; election; term; vacancies; officers.

19-2699. Cloud county fair board; membership; qualifications; election; term; vacancies; officers. The county fair board of Cloud county shall consist of 12 members. An annual meeting for appointment of members of the fair board to succeed members with expiring terms shall be conducted in December by the presiding county commissioners. At the annual appointment meeting, one member of the board shall be appointed, if possible, from each county commissioner district and one member shall be appointed from the county at large. Any person of legal voting age and residing in the county shall be eligible for membership on the board.

Except as hereinafter provided the term of office of each member shall be three years commencing January 1 and ending December 31. Members of the board shall be eligible to serve unlimited consecutive terms. Vacancies in the membership of the board shall be filled by appointment by the remaining members of the board for the unexpired term of office. Members of the board shall elect from among its own members a president, vice-president, secretary and treasurer.

History: L. 1987, ch. 94, § 1; L. 2007, ch. 47, § 1; July 1.



19-26,100 Tax levy for arts program in Wyandotte county.

19-26,100. Tax levy for arts program in Wyandotte county. The board of county commissioners of Wyandotte county is hereby authorized to levy a tax not to exceed 1/3 of one mill for the purpose of providing funding for an arts program or projects.

History: L. 1988, ch. 101, § 1; July 1.



19-26,101 Conveyance of land in Wichita county to city of Leoti.

19-26,101. Conveyance of land in Wichita county to city of Leoti. (a) The board of county commissioners of Wichita county is hereby authorized to convey to the city of Leoti the following property, and any improvements thereon: A tract of land beginning 50 feet west of the northeast corner of lot 4 block 4; then west 150 feet; then south 168 feet; then east 150 feet; then north 168 feet to the point of beginning.

(b) The board of county commissioners may convey such property without waiting for the expiration of the redemption period provided pursuant to K.S.A. 79-2401a, and amendments thereto.

(c) Prior to conveying such property, the board of county commissioners shall obtain a quitclaim deed from any person having the right to redeem such property pursuant to K.S.A. 79-2401a, and amendments thereto.

(d) The city shall not be liable for the payment of any delinquent property taxes and special assessments and interest thereon or other costs assessed against such property at the time of the conveyance.

History: L. 1990, ch. 88, § 1; July 1.



19-26,102 Vacation of certain property in Lyon county, procedure; reversion of property.

19-26,102. Vacation of certain property in Lyon county, procedure; reversion of property. (a) As used in this section:

(1) "County" means Lyon county.

(2) "Land" means land dedicated to public purpose located in Lyon county and which is located within the unincorporated area of the county or land dedicated to public purpose located within the corporate limits of a city which has no elected governing body.

(3) "Public loss or inconvenience" or "private right" shall not be construed to extend to the taxes which may be levied upon the land.

(b) The board of county commissioners may vacate land as defined in subsection (a) as provided herein. The board shall give public notice of the same by a publication for two consecutive weeks in a newspaper of general circulation in the vicinity of such place sought to be vacated or in the official county newspaper. Such notice shall state the board's intention to vacate such land and describe the property fully, and give the time, date and location of the hearing to be held on the proposed vacation.

(c) On the day of the hearing, the board shall hear such testimony as may be presented before it, and such other testimony as required in order to determine the advisability of such vacation. If the board determines from the proofs and evidence presented that due and legal notice has been given by publication as required in this act, and that no private rights will be injured or endangered by such vacation, and that the public will suffer no loss or inconvenience thereby, the board shall order that such vacation be made. Any order approving such vacation shall provide for the reservation to the county and the owners of any lesser property rights for public utilities, rights-of-ways and easements for public service facilities originally held in such public reservation then in existence and use. An order of vacation shall be entered at length on the records of the proceedings of the board. Thereupon the county clerk shall certify a copy of such order to the register of deeds of the county. The register of deeds shall record in the deed records of the county and write on the margin of the recorded plat of such land, the words "canceled by order" or "canceled in part by order," as the case may be, giving reference thereon to the page and book of records where such order is recorded in the register's office.

(d) Any land vacated pursuant to this section shall revert to the owners of the real estate immediately abutting thereon, according to the frontage of such real estate thereon. All lands so reverting shall revert to the owners of abutting lands holding the same by title derived directly or indirectly from the owners of such lands from which such reservation was originally platted.

History: L. 1995, ch. 161, § 2; July 1.



19-26,103 Wyandotte county land bank; definitions.

19-26,103. Wyandotte county land bank; definitions. As used in K.S.A. 19-26,103 through 19-26,113:

(a) "County" means any county.

(b) "Board" means the board of trustees of the county land bank.

(c) "Bank" means the county land bank established pursuant to this act.

History: L. 1996, ch. 264, § 12; L. 2010, ch. 116, § 29; July 1.

Revisor's Note:

See 12-5901 for authorization for city land banks.



19-26,104 Same; establishment; governance; authorities and duties of county commissioners.

19-26,104. Same; establishment; governance; authorities and duties of county commissioners. (a) The board of county commissioners may establish a county land bank by adoption of a resolution.

(b) The bank shall be governed by a board of trustees. The board of county commissioners may appoint the board. Commissioners may serve on or as the board of trustees. Vacancies on the board shall be filled by appointment for the unexpired term.

(c) The board of county commissioners may advance operating funds to the bank to pay expenses of the board of trustees and the bank. Members of the board of trustees shall receive no compensation, but shall be paid their actual and necessary expenses in attending meetings and in carrying out their duties as members of the board.

(d) The bank may be dissolved by resolution of the board of county commissioners. In such case, all property of the bank shall be transferred to and held by the board of county commissioners of the county and may be disposed of as otherwise provided by law.

History: L. 1996, ch. 264, § 13; L. 2010, ch. 116, § 30; July 1.



19-26,105 Same; budgets; accounts and records; annual reports.

19-26,105. Same; budgets; accounts and records; annual reports. (a) The bank shall be subject to the provisions of the cash-basis law, K.S.A. 10-1101 et seq., and amendments thereto.

(b) The budget of the bank shall be prepared, adopted and published as provided by law for other political subdivisions of the state. No budget shall be adopted by the board until it has been submitted to, reviewed and approved by the board of county commissioners.

(c) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(d) All records and accounts shall be subject to public inspection pursuant to K.S.A. 45-216 et seq., and amendments thereto.

(e) Any moneys of the bank which are not immediately required for the purposes of the bank shall be invested in the manner provided by K.S.A. 12-1675, and amendments thereto.

(f) The bank shall make an annual report to the board of county commissioners on or before January 31 of each year, showing receipts and disbursements from all funds under its control and showing all property transactions occurring in each year. Such report shall include an inventory of all property held by the bank. A copy of such inventory also shall be published in the official county newspaper on or before January 31 of each year.

(g) The bank shall be subject to the provisions of K.S.A. 9-1401 et seq., and amendments thereto.

History: L. 1996, ch. 264, § 14; July 1.



19-26,106 Same; composition of board; authorities and duties; conflicts of interest; suits.

19-26,106. Same; composition of board; authorities and duties; conflicts of interest; suits. (a) The board shall select annually, from its membership, a chairperson, a vice-chairperson and a treasurer. The treasurer shall be bonded in such amounts as the board of county commissioners may require.

(b) The board may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(c) The board shall fix the time and place at which its meetings shall be held. Meetings shall be held within the county and shall be subject to the provision of K.S.A. 75-4317 et seq., and amendments thereto. Public notice shall be given of all meetings.

(d) A majority of the board shall constitute a quorum for the transaction of business. No action of the board shall be binding unless taken at a meeting at which at least a quorum is present.

(e) The members of the board shall be subject to the provisions of the laws of the state of Kansas which relate to conflicts of interest of county officers and employees, including but not limited to K.S.A. 75-4301 et seq., and amendments thereto.

(f) Subject to the provisions of K.S.A. 75-6101 et seq., and amendments thereto, if any action at law or equity, or other legal proceeding, shall be brought against any member of the board for any act or omission arising out of the performance of duties as a member of the board, such member shall be indemnified in whole and held harmless by the board for any judgment or decree entered against such member and, further, shall be defended at the cost and expense of the bank in any such proceeding.

History: L. 1996, ch. 264, § 15; July 1.



19-26,107 Same; powers of board.

19-26,107. Same; powers of board. The board may:

(a) Sue and be sued;

(b) enter into contracts;

(c) appoint and remove staff and provide for the compensation thereof;

(d) acquire, by purchase, gift or devise, and convey any real property, including easements and reversionary interests, and personal property subject to the provisions of this act;

(e) rebate all, or any portion thereof, the taxes on any property sold or conveyed by the bank;

(f) exercise any other power which may be delegated to the land bank by the board of county commissioners and the governing bodies of the cities and other taxing subdivisions located in the county by interlocal agreement and other lawful means; and

(g) exercise any other incidental power which is necessary to carry out the purposes of the land bank and this act.

History: L. 1996, ch. 264, § 16; July 1.



19-26,108 Same; transfers of property.

19-26,108. Same; transfers of property. (a) Any property acquired by a county, city or other taxing subdivision within such county may be transferred to the bank. The board may accept or refuse to accept any property authorized to be transferred pursuant to this subsection. The transfer of any property pursuant to this subsection shall not be subject to any bidding requirement and shall be exempt from any provision of law requiring a public sale.

(b) The fee simple title to any real estate which is sold to the county in accordance with the provisions of K.S.A. 79-2804, and amendments thereto, and upon acceptance by the board of trustees may be transferred to the bank by a good and sufficient deed by the county clerk upon a written order from the board of county commissioners.

History: L. 1996, ch. 264, § 17; July 1.



19-26,109 Same; administration of property, duties of board.

19-26,109. Same; administration of property, duties of board. The board shall assume possession and control of any property acquired by it under this act and shall hold and administer such property. In the administration of property, the board shall:

(a) Manage, maintain and protect or temporarily use for a public purpose such property in the manner the board deems appropriate;

(b) compile and maintain a written inventory of all such property. The inventory shall be available for public inspection and distribution at all times;

(c) study, analyze and evaluate potential, present and future uses for such property which would provide for the effective reutilization of such property;

(d) plan for and use the board's best efforts to consummate the sale or other disposition of such property at such times and upon such terms and conditions deemed appropriate;

(e) establish and maintain records and accounts reflecting all transactions, expenditures and revenues relating to the bank's activities, including separate itemizations of all transactions, expenditures and revenues concerning each individual parcel of property acquired; and

(f) thirty days prior to the sale of any property owned by the bank, publish a notice in the official county newspaper announcing such sale.

History: L. 1996, ch. 264, § 18; July 1.



19-26,110 Same; sale of property by board; conditions; consolidation.

19-26,110. Same; sale of property by board; conditions; consolidation. (a) The board, without competitive bidding, may sell any property acquired by the board at such times, to such persons, and upon such terms and conditions, and subject to such restrictions and covenants deemed necessary or appropriate to assure the property's effective reutilization. The sale of any real property by the board under the provisions of this act on which there are delinquent special assessments to finance public improvements shall be conditioned upon the approval of the governing body of the municipality which levied the special assessments.

(b) The board, for purposes of land disposition, may consolidate, assemble or subdivide individual parcels of property acquired by the bank.

History: L. 1996, ch. 264, § 19; July 1.



19-26,111 Same; exemption of property from taxation; exceptions.

19-26,111. Same; exemption of property from taxation; exceptions. (a) Until sold or otherwise disposed of by the bank and except for special assessments levied by a municipality to finance public improvements, any property acquired by the bank shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state.

(b) Except for special assessments levied by a municipality to finance public improvements, when the board acquires property pursuant to this act, the county treasurer shall remove from the tax rolls all taxes, assessments, charges, penalties and interest that are due and payable on the property at the time of acquisition by the board.

(c) Property held by the bank shall remain liable for special assessments levied by a municipality to finance public improvements, but no payment thereof shall be required until such property is sold or otherwise conveyed by the bank.

(d) The governing body of any municipality which has levied special assessments on property acquired by the bank may abate part or all of the special assessments, and the bank and governing body may enter into agreements related thereto. Any special assessments that are abated shall be removed from the tax rolls by the county treasurer as of the effective date of the abatement.

(e) The governing body of any municipality which has levied special assessments on property acquired by the bank may enter into an agreement with the bank to defer or reamortize part or all of the special assessments. The governing body of the municipality shall provide for such deferral or reamortization by passage of an ordinance, if a city, and by passage of a resolution by any other municipality. Any special assessments that are deferred or reamortized shall be corrected on the tax rolls by the county treasurer as of the effective date of the ordinance or resolution providing for such deferral or reamortization.

History: L. 1996, ch. 264, § 20; L. 2015, ch. 99, § 18; July 1.



19-26,112 Same; use of moneys received from sale of property.

19-26,112. Same; use of moneys received from sale of property. (a) Except as provided in paragraph (b), any moneys derived from the sale of property by the bank shall be retained by the bank for the purposes and operations thereof.

(b) The board may use all or any part of the proceeds from the sale described in paragraph (a) to reimburse any municipality for delinquent special assessments due on such property.

History: L. 1996, ch. 264, § 21; July 1.



19-26,113 Same; advisory committees, establishment.

19-26,113. Same; advisory committees, establishment. The board may establish separate neighborhood or city advisory committees consisting of persons living or owning property within the county, city or neighborhood. In the case of neighborhood advisory committees, the board shall determine the boundaries of each neighborhood. In the absence of a resolution by the board providing otherwise, each advisory committee shall consist of not less than five nor more than nine persons, to be appointed by the board for two-year overlapping terms. The board shall consult with each advisory committee as needed to review the operations and activities of the bank and to receive the advice of the members of the advisory committee concerning any matter which comes before the committees.

History: L. 1996, ch. 264, § 22; July 1.



19-26,114 Counties; certain resolutions void as against public policy.

19-26,114. Counties; certain resolutions void as against public policy. The administration, enactment or enforcement of any county resolution which conflicts with K.S.A. 2016 Supp. 12-16,130 or 12-16,131, and amendments thereto, is hereby declared to be void and against the public policy of this state.

History: L. 2013, ch. 86, § 4; July 1.

Definitions, see 12-16,133.






Article 27 PUBLIC IMPROVEMENTS; IMPROVEMENT AND SERVICE DISTRICTS

19-2716 Formation of taxing district for fire protection and street lighting; petition; enlargement of boundaries, when.

19-2716. Formation of taxing district for fire protection and street lighting; petition; enlargement of boundaries, when. When the resident owners of fifty-one percent (51%) or more of the land located in an unincorporated town or village, which land is occupied in platted lots and blocks or in tracts consisting of five (5) acres or less, and consisting of five (5) or more such adjoining tracts, shall present a petition to the board of county commissioners of the county within which such district is located, describing such district by metes and bounds, or by block and lot numbers where platted, and asking that said district be formed into a taxing district for the purpose of furnishing fire protection or street lighting therein, it shall be the duty of the board of county commissioners to investigate such petition and ascertain whether the same is signed by the resident owners of fifty-one percent (51%) or more of the real estate within such district, and if the said board shall find that said petition complies in all respects with the provisions of this act, the said board of county commissioners shall enter an order upon its records declaring said district to have been formed into and to constitute a taxing district for the purpose of levying a tax to furnish fire protection or street lighting therein.

After the establishment of any such district as herein provided, the boundaries of same may be enlarged by the filing with the board of county commissioners of a petition signed by a majority of the resident property owners in the territory proposed to be added to such district. No land shall be included within such taxing district which consists of more than five (5) acres in any one tract, unless the owner thereof shall request in writing to the board of county commissioners that such land be included within such taxing district.

History: L. 1927, ch. 170, § 1; L. 1938, ch. 43, § 1; L. 1957, ch. 181, § 1; June 29.



19-2717 Same; certification of tax levy by township board; limitations; certain counties between 125,000 and 165,000; election.

19-2717. Same; certification of tax levy by township board; limitations; certain counties between 125,000 and 165,000; election. (a) The township board shall determine the amount of money necessary to be raised by taxation to furnish fire protection or street lighting or both within such taxing district, and shall certify to the board of county commissioners the said levy in the same manner and at the same time as levies are certified for township purposes. Except as provided in subsection (b), the tax to be levied shall not exceed in any event three mills upon the dollar of the assessed valuation of the property within such taxing district.

(b) The township board of any township located in a county with a population over one hundred twenty-five thousand and not more than one hundred sixty-five thousand in order to furnish fire protection or street lighting or both may levy a tax of not to exceed six mills upon the dollar of assessed valuation of the property within such taxing district. Whenever any said board proposes to levy a tax under this subsection, it shall adopt a resolution stating the amount of the proposed levy and giving notice thereof. Such notice shall be published once each week for two consecutive weeks in the official county newspaper. If, within sixty days next following the last publication of such notice, a petition protesting such tax levy signed by not less than five percent of the qualified electors of such taxing district, no such levy shall be made unless the proposition to levy such tax has been submitted to and approved by a majority of the qualified electors of the taxing district voting at an election called and held thereon. Such election shall be noticed, called and held in the manner prescribed for the noticing, calling and holding of elections under the general bond law.

History: L. 1927, ch. 170, § 2; L. 1938, ch. 43, § 2; L. 1980, ch. 90, § 1; July 1.



19-2718 Same; duties of township board.

19-2718. Same; duties of township board. The township board shall administer the funds of the said taxing district, and said taxes when collected shall be paid over to the township treasurer in the same manner as taxes levied for township purposes. The township board shall make the necessary expenditures from such funds to provide for fire protection and/or for lighting the streets within such taxing district. All moneys raised by taxation as herein provided shall be used for the purposes herein specified and for no other purpose, and such moneys shall be paid out by said township board upon orders drawn by the clerk thereof upon the treasury of such board.

History: L. 1927, ch. 170, § 3; L. 1938, ch. 43, § 3; March 3.



19-2719 Same; disorganization of taxing district; disposition of fund.

19-2719. Same; disorganization of taxing district; disposition of fund. At any time after such taxing district shall have been formed as herein provided if the owners of two-thirds or more of the real property located within such taxing districts, shall present to the board of county commissioners of the county a petition asking that such taxing districts be disorganized as such, the board of county commissioners shall investigate such petition, and ascertain whether the same is signed by the owners of two-thirds or more of the real estate within such district, and if the said board shall find that said petition complies in all respects with the provisions of this section, the said board of county commissioners shall enter an order upon their records declaring such taxing district disorganized, and thereafter no further taxes shall be levied or collected within such district under the provisions of this act, unless the said district shall be later formed into a taxing district as herein provided.

Any funds which may remain in the hands of the township treasurer or county treasurer and which have been raised by taxation under the provisions of this act at the time of the disorganization of any such taxing district, shall become a part of the general fund of the township within which such taxing district is located.

History: L. 1927, ch. 170, § 4; June 1.



19-2721 Street lights without city limits; contracts.

19-2721. Street lights without city limits; contracts. That the board of county commissioners of each county in this state shall have power to enter into contracts for a term not to exceed twenty years with another or others for the electric lighting of streets and/or highways or parts of streets and/or highways lying outside the limits of incorporated cities, subject to the provisions of this act, whenever in the judgment of the board of county commissioners of any county the lighting of such streets and/or highways is reasonably necessary to promote the public convenience, welfare, and safety, and if of special benefit to the property affected.

History: L. 1931, ch. 158, § 1; May 28.



19-2722 Same; lighting to be in platted areas.

19-2722. Same; lighting to be in platted areas. The board of county commissioners may not under this act provide for the lighting of any street or highway or portion of a street or highway unless the street or highway or portion of street or highway to be lighted or the major portion thereof shall run through or abut upon lands that shall be platted or laid out in lots or blocks.

History: L. 1931, ch. 158, § 2; May 28.



19-2723 Same; petition.

19-2723. Same; petition. No board of county commissioners shall make any contract for lighting under this act unless a petition in writing asking for such improvement shall be presented to such board of county commissioners signed by the owners of a majority of the front feet of the land abutting on the street or highway or a portion of the street or highway proposed to be lighted.

History: L. 1931, ch. 158, § 3; May 28.



19-2724 Same; notice of public hearing.

19-2724. Same; notice of public hearing. Whenever such petition shall have been properly filed the board of county commissioners of such county shall notify each owner of land in the district to be benefited, by a notice in writing stating that such petition has been filed, and that a public hearing will be given on the same at a time and place to be fixed by the board, which shall be inserted in such notice.

History: L. 1931, ch. 158, § 4; May 28.



19-2725 Same; service; publication; proof.

19-2725. Same; service; publication; proof. The notice provided for in the preceding section may be served by sending a certified copy thereof by mail to the usual place of residence of the person to be notified and [said board] shall publish the same for two successive insertions in some newspaper published in the county in which by law legal publications may be made, and proof of such newspaper publication shall be made by affidavit. The notice herein provided for shall be served at least ten days before the time set for the hearing of the said petition.

History: L. 1931, ch. 158, § 5; May 28.



19-2726 Same; contracts for lighting.

19-2726. Same; contracts for lighting. If upon the hearing of such petition the board of county commissioners finds that the petition conforms to the provisions of this act, that notices have been served as herein provided, that the proposed street or highway lighting is reasonably necessary for the public convenience, welfare and safety, and that the same will be of special benefit to the property affected, it may order such lighting to be done and may enter into a contract therefor.

History: L. 1931, ch. 158, § 6; May 28.



19-2727 Same; terms of contract; extent of liability.

19-2727. Same; terms of contract; extent of liability. When the board of county commissioners shall have ordered any lighting to be done under the provisions of this act it may enter into a contract specifying the terms thereof for such lighting with stipulations to pay for the same at a rate to be agreed upon, payable semiannually on the 15th of January and July of each year, but the board of county commissioners shall not have power to purchase or own any plant, or any of the poles, wires, lights or equipment used in furnishing the said light. The county involved shall not be liable on the said contract for any amount over and above the amount actually collected on the special assessments hereinafter provided for, but shall be liable to pay the said assessments, interest and penalties thereon to the contractor entitled thereto promptly as collected.

History: L. 1931, ch. 158, § 7; May 28.



19-2728 Same; special assessments.

19-2728. Same; special assessments. When the board of county commissioners shall have entered into a contract for lighting under this act it shall provide for the payment of the cost thereof, including the reasonable cost of serving notices on landowners as hereinbefore provided, by annually, at their regular July meeting, levying special assessments on all property benefited by this act, and such special assessments shall be in such amounts as shall be determined by the board of county commissioners, and as shall be lawful under the statutes of Kansas regulating and concerning rates to be charged for electric service such as that herein provided for.

History: L. 1931, ch. 158, § 8; May 28.



19-2729 Same; collected as other taxes; payment to contractor.

19-2729. Same; collected as other taxes; payment to contractor. The special assessment herein provided for shall be entered by the county clerk of such county each year upon the tax rolls as long as contracts for such lighting or renewals thereof remain in force, or when a balance remains due thereon, and the same shall be collected in the same manner as general taxes, and shall be first liens on the lands on which they are levied on a par with other taxes, and if the said assessments or any of them be not promptly paid at the time the general taxes are by law made due and payable, then the same shall bear the same penalties and rate of interest as other defaulted taxes, and payment thereof shall be enforced and made in the same manner as are other defaulted taxes or assessments, which penalties and interest shall be paid to said contractor furnishing such light.

History: L. 1931, ch. 158, § 9; May 28.



19-2730 Same; limitation of actions; assessment subsequent to regular meeting; notice.

19-2730. Same; limitation of actions; assessment subsequent to regular meeting; notice. That the owner of any real estate against which assessment may be made shall have thirty days from and after the time such assessment is levied, and not longer, within which to bring suit in any court of competent jurisdiction to challenge the validity of such assessment: And provided further, That if the board of county commissioners of any such county wherein such lighting contract has been made should overlook or neglect to make said assessment at their regular July meeting each year, then such assessment may be made at any subsequent meeting, but if such assessment be made at such subsequent meeting notice in writing of the making of the same shall thereafter be immediately given to the parties against whose property such assessment has been made, and such persons shall have thirty days, and not longer, after the making of said order and levying of said assessment within which to challenge the same by suit in any court of competent jurisdiction.

History: L. 1931, ch. 158, § 10; May 28.



19-2745a Easement granted to Mission township main sewer district No. 1.

19-2745a. Easement granted to Mission township main sewer district No. 1. It is hereby provided and authorized that an easement be and the same is hereby declared to exist in favor of said main sewer district and its duly organized lateral sewer districts across said state park, subject to the conditions and limitations of this act.

History: L. 1955, ch. 161, § 1; March 28.



19-2745b Same; description.

19-2745b. Same; description. The easement granted by the state of Kansas to Mission township main sewer district No. 1 and its duly organized lateral sewer districts is hereby restricted to the following described portions of the Shawnee Mission state park, to wit: A ten foot strip of land, being five feet on either side of the center line described as follows: Beginning at a point 844.18 feet north of the southwest corner of the southeast quarter of the southwest quarter of section 3, township 12, range 25, east of the sixth p.m., Johnson county, Kansas, being seventy feet north of the southwest corner of the Shawnee Mission state park, thence southeasterly in a straight line to a point 155 feet east of the west line of said quarter section, and 25 feet north of the south line of said state park tract, thence south 28 feet to the south line of said state park.

History: L. 1955, ch. 161, § 2; March 28.



19-2745c Same; easement rights.

19-2745c. Same; easement rights. Said easement shall include the right of ingress and egress running to said main sewer district No. 1 to construct, maintain, repair and service all or any part of such sewer line.

History: L. 1955, ch. 161, § 3; March 28.



19-2745d Same; restrictions and conditions.

19-2745d. Same; restrictions and conditions. In constructing, maintaining, repairing and servicing any such sewer line the Mission township main sewer district No. 1, its agents, servants or employees: (a) Shall not use any dynamite or other explosives on or adjacent to the grounds of said state park in such a manner as may damage the buildings, trees, shrubs or plants presently existing in said state park; (b) shall do any work necessary in the construction, maintenance, repair or service of said sewer lines in such a manner as not to destroy or damage any building or tree or underground pipes, conduits or other fixtures presently existing in said state park; (c) shall after construction, maintenance, repairing or servicing such sewer lines backfill ditches or holes in a good and workmanlike manner, leaving a top layer of at least six inches of good fertile, black soil, settling the fill in such ditches with water and sodding such ditches or holes at the completion of such construction, maintenance, repair or service; (d) shall maintain any manholes necessary to such sewer line so that such manholes do not protrude above ground level in such a manner as to interfere with mowing of said grounds or as to constitute a hazard to visitors thereon.

History: L. 1955, ch. 161, § 4; March 28.



19-2752a Issuance of no-fund warrants for additional revenue subsequent to bond election for sewer system and disposal plant; limitation; approval of state board of tax appeals; procedure.

19-2752a. Issuance of no-fund warrants for additional revenue subsequent to bond election for sewer system and disposal plant; limitation; approval of state board of tax appeals; procedure. That whenever a main sewer district has been established under the provisions of K.S.A. 19-2731 to 19-2752, both sections inclusive, and amendments thereto, and the question of the issuance of bonds for the purpose of providing revenue to be used to construct a main trunk sewer system with sewage disposal plant and all appurtenances thereto has been submitted to the qualified electors of such main sewer district and at least 65% of the persons voting on such question shall have voted in favor of the issuance of said bonds in the amount stated on the ballot, and after such election the governing body of such main sewer district was unable to immediately commence work on the construction of the main trunk sewer system and sewage disposal plant and appurtenances because of a shortage of necessary materials and labor and, as a result of such delay, the prices of materials and labor needed for such construction and appurtenances have increased to such an extent that the original amount of bonds voted will not provide sufficient revenue to meet the total cost of such improvements and appurtenances, and the governing body of such main sewer district shall have adopted a resolution declaring such conditions to exist, then the governing body of such main sewer district is hereby authorized and empowered to issue no-fund warrants of such main sewer district in an amount not exceeding six percent of the total amount of bonds authorized by the vote of the electors of such main sewer district, and the revenue derived from the issuance of such warrants may be used by the governing body of such main sewer district to provide additional funds to be used in paying the cost of constructing a main trunk sewer system with sewage disposal plant and all appurtenances thereto, except that no warrants shall be issued under the authority conferred by this act unless, and until, an application shall have been filed with the state board of tax appeals requesting such board to authorize the issuance of such warrants and the board shall enter its order under its seal authorizing the issuance of the same.

The application to such board shall be signed and sworn to by the governing body of the main sewer district and shall reveal the following: (1) Circumstances which caused the shortage in revenues; (2) a detailed statement showing why the original estimates of necessary expenditures for the improvements to be made are now insufficient; and (3) such other information as the board shall deem necessary. If the board shall find the evidence submitted in writing in support of the application shows: (a) That the cost of labor and materials needed for the construction of such main trunk sewer system and sewage disposal plant and all appurtenances has increased since the bonds were originally voted for the construction and improvements; and (b) that the governing body of such main sewer district does not have sufficient funds available to pay the costs of necessary construction and improvements, the board is empowered to authorize the issuance of warrants in an amount not in excess of the amount hereinbefore authorized. No order for the issuance of such warrants shall be made without a public hearing before the board and notice of such hearing shall be published in two issues of a paper of general circulation within the main sewer district applying for such authority at least ten days prior to such hearing. The notice shall be in such form as the board shall prescribe, and the expense of such publication shall be borne by the main sewer district.

Any taxpayer interested may file a written protest against such application. When the authority to issue warrants under this section is granted to a main sewer district, the governing body of such main sewer district shall make a tax levy, at the first tax-levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, the governing body, if it deems it advisable, may make a tax levy once each year for not to exceed three years, in approximately equal installments, sufficient to pay such warrants and the interest thereon. Such tax levies shall be in addition to all other tax levies authorized or limited by law. All warrants issued under the authority conferred by this act shall be issued, bear interest, be in the form, registered and redeemed in the manner prescribed in K.S.A. 79-2940, and amendments thereto, and any surplus existing after the redemption of such warrants shall be handled in the manner prescribed in K.S.A. 79-2940, and amendments thereto.

History: L. 1947, ch. 210, § 1; L. 2008, ch. 109, § 47; L. 2014, ch. 141, § 41; July 1.



19-2752b Enlargement of main sewer district; petition; resolution; tax levies.

19-2752b. Enlargement of main sewer district; petition; resolution; tax levies. Subject to the provisions of K.S.A. 19-270, the governing body of a main sewer district created and established under the provisions of K.S.A. 19-2731 to 19-2752, inclusive, and amendments thereto, by resolution, may enlarge the boundaries of the district upon the presentation of a petition, approved by the sewer district engineer, and signed by the owners, or others having expressly reserved the right to do so, of 51% of the area sought to be added to such district. Such resolution shall provide for the levying of taxes and assessments upon the land in such added area, the same as are being levied upon the lands in the main sewer district, to pay the principal and interest upon outstanding bonds issued for the purpose of paying the cost of improvements of such main sewer district, and shall also provide for an additional levy upon the lands in such added area to pay a proportionate share of all amounts previously paid by the main sewer district upon any bonds issued for such purpose. No such land may be added to the main sewer district except where the sewage therefrom may flow by gravity into the mains in the main sewer district. Such additional levy shall be made over a period of from one to five years, as determined by the governing body, and the proceeds therefrom shall be credited to the bond and interest fund of the main sewer district.

History: L. 1949, ch. 204, § 3; L. 1967, ch. 149, § 15; L. 1974, ch. 122, § 12; L. 1986, ch. 70, § 5; May 15.



19-2752d Jurisdiction over main sewer district area after its incorporation as a city.

19-2752d. Jurisdiction over main sewer district area after its incorporation as a city. That if any area which is located wholly or partly in any main sewer district is incorporated as a city after this act takes effect, the area of any such city which lies within said main sewer district shall continue to be a part of said main sewer district and the governing body of such main sewer district shall have full jurisdiction over such area within the main sewer district for the purpose of carrying out and administering the provisions of this act.

History: L. 1949, ch. 204, § 7; June 30.



19-2752e County clerk as clerk of sewer district.

19-2752e. County clerk as clerk of sewer district. The county clerk of any county in which a sewer district has been created and established under the provisions of K.S.A. 19-2731 to 19-2752, inclusive, shall be the official clerk of the governing body of such sewer district.

History: L. 1949, ch. 204, § 8; June 30.



19-2752g Use of certain unexpended funds for improvements and facilities of main sewer district.

19-2752g. Use of certain unexpended funds for improvements and facilities of main sewer district. Whenever a main sewer district has been established under the provisions of K.S.A. 19-2731 to 19-2752, both sections inclusive, and any amendments thereto, and the question of the issuance of bonds for the purpose of providing revenue for the construction of additional improvements and enlarged facilities has been submitted to the qualified electors of such main sewer district, and a majority of those voting on the question vote in favor of the issuance of such bonds as provided for under section 19-2752f of the General Statutes of 1949, and unexpended funds remain after completion of all improvements authorized under said bond election, the governing body, upon the recommendation of the main sewer district engineer, may by resolution authorize the use of said unexpended funds for additional improvements and enlarged facilities of the main sewer district, including collection system and sewage treatment facilities and appurtenances thereto.

History: L. 1955, ch. 162, § 2; April 6.



19-2752h Main sewer district; additional powers of governing body; resolutions; notice and hearing; costs, how paid; appeals.

19-2752h. Main sewer district; additional powers of governing body; resolutions; notice and hearing; costs, how paid; appeals. This section shall be construed as supplemental to and as a part of K.S.A. 19-2731 to 19-2752, inclusive, and acts amendatory thereof or supplemental thereto. Whenever in the opinion of the governing body:

(1) (a) Any sewer, drain, tile, or pipe which is connected to a lateral sewer is carrying surface or ground water to the detriment or damage of the lateral, joint, or main sewer system and the users thereof, the governing body may adopt a resolution so declaring and condemning said sewer, drain, tile, or pipe, and requiring the construction of a new sewer, drain, tile, or pipe to replace the one so condemned or requiring the reconstruction of the sewer, drain, tile, or pipe so condemned; or (b) any sanitary sewer which is not connected with any sewer system under the jurisdiction and supervision of the governing body, and which is creating a nuisance in the opinion of the secretary of health and environment, should be connected to one or more of the sewer systems under the jurisdiction and supervision of the governing body, said governing body may adopt a resolution so declaring and requiring the connection of such sewer to the system under the jurisdiction and supervision of the governing body; or (c) surface or ground water is entering any sewer, drain, tile, or pipe which is connected to a lateral sewer and as a result said lateral sewer is carrying surface or ground water to the detriment or damage of the lateral, joint, or main sewer systems and the users thereof, and that said surface or ground water is entering the sanitary sewer lines because of lack of proper grade of the ground around the house or other building which such sewer, drain, tile, or pipe serves, said board, after a hearing thereon, unless waived in writing by the owner of the property, reasonable notice of which having been given to the owner, may adopt a resolution requiring the grade of the ground around said house or building to be changed in such a manner as to prevent the entering of surface or ground water or to lessen the amount of such water entering the lateral sewer.

(2) The resolution requiring the construction or reconstruction of a sewer, drain, tile, or pipe, or the connection of a sanitary sewer to the system under the jurisdiction and supervision of the governing body, or the grading of ground, shall state the name of the owner of the property upon which the same is located, and the right of the owner to do or cause to be done at the owner's expense the work required if the same is completed within one hundred twenty (120) days after the publication of said resolution, and in accordance with the plans and specifications approved by the sewer engineer. Such resolution shall be published once in a newspaper of general circulation in the sewer district, and a copy thereof shall be sent by registered or certified mail to the owner of said property, addressed to such owner's last known address, and if the owner or the owner's address is not known, said resolution shall be so mailed to the occupant of said property. If the work or connection required by the resolution is not done by the property owner within the time limited, the governing body may cause said work to be done by contract, or in the case of construction, reconstruction, or grading as distinguished from making a connection to any sewer, the governing body may disconnect from the lateral sewer of the lateral sewer district such sewer, drain, tile, or pipe which it had ordered constructed or reconstructed or the ground around the house or building which it serves graded.

The cost of all such work done by the governing body shall be assessed against the property, and when all costs are ascertained the governing body shall levy an assessment against the lot or piece of land chargeable therefor by resolution, and the property owner shall have thirty (30) days after publication of the resolution in which to make full payment of the assessment. Such resolution shall be published once in a newspaper of general circulation in the sewer district. The county clerk shall mail a notice of the assessment not less than fifteen (15) days prior to the end of the thirty (30) days to the owner of the property as shown on the records of the office of the register of deeds. The failure of an owner to receive the notice shall not affect the validity of the assessment. Any suit challenging the validity of this proceeding or the amount of the assessment must be filed within thirty (30) days after the publication of the assessment resolution. The costs shall include the cost of materials, labor, engineering, supervision, publication expense, cost of printing, legal expenses, and all other expenses properly chargeable against the project.

History: L. 1959, ch. 138, § 1; L. 1975, ch. 462, § 21; July 1.



19-2752i Sewer districts in counties having townships of 5,000 or more; connection of lateral sewer with main sewer system; incorporation as lateral sewer district or attachment to other district; enlargement; procedure.

19-2752i. Sewer districts in counties having townships of 5,000 or more; connection of lateral sewer with main sewer system; incorporation as lateral sewer district or attachment to other district; enlargement; procedure. (a) Subject to the provisions of K.S.A. 19-270, where any area lying within the boundaries of a main sewer district is served by lateral sewers privately built and is not included within the boundaries of any lateral sewer district the governing body may authorize the connection of lateral sewers with the main sewer system and thereafter upon its own motion and a recommendation of the sewer district engineer may organize and incorporate such area as a lateral sewer district, or attach the same to some other lateral sewer district, first giving notice by publication for two consecutive weeks in a newspaper having general circulation within such county of the time, place and purpose of a final hearing upon such proposal, at which hearing any interested parties may appear and be heard. Whenever any such area is organized as a lateral sewer district or is attached to another lateral sewer district and the lateral sewers therein at the time of such organization are not up to the standard of other lateral sewers of previously existing lateral sewer districts in the main sewer district, the governing body shall require the lateral sewers in such area to be brought up to the standard of previously constructed lateral sewers in such previously existing lateral sewer districts.

(b) Subject to the provisions of K.S.A. 19-270, upon the recommendation of the main sewer district engineer the governing body by resolution may enlarge and extend the boundaries of any joint or lateral sewer district to include such additional territory contiguous thereto as may be requested in writing by the owners of record thereof, or those having reserved the right so to do. Such resolution shall provide for the levying of taxes and assessments upon the land in such added area the same as are being levied upon all other lands in such joint or lateral district and shall also provide for additional levies upon the lands in such added area to pay a proportionate share of all amounts previously paid by such district upon any outstanding bonds.

History: L. 1967, ch. 149, § 16; L. 1969, ch. 155, § 5; L. 1986, ch. 70, § 6; May 15.



19-2753 Improvement districts; petition; incorporation.

19-2753. Improvement districts; petition; incorporation. The board of county commissioners of any county shall have the power, upon a proper petition being presented for that purpose, to incorporate and organize improvement districts within their respective counties, in the manner provided herein.

History: L. 1945, ch. 180, § 1; L. 1965, ch. 172, § 1; L. 1967, ch. 150, § 1; July 1.



19-2754 Same; contents of petition; statement.

19-2754. Same; contents of petition; statement. The petition for the incorporation and organization of an improvement district shall be addressed to the board of county commissioners of the county in which the lands which it is proposed shall constitute the district are situated. The petition shall describe the territory proposed to be so incorporated by sections or subdivisions of sections, according to the government survey, or by metes and bounds, and shall have attached thereto a statement containing the following information regarding the proposed district: (1) Quantity of land embraced, platted and unplatted; (2) a brief description of existing facilities and services, if any, currently received by the area, including water supply, sewage disposal, fire and police protection; (3) the reasons and necessity for the district in terms of benefits which will accrue to the inhabitants or future inhabitants therein.

There shall also be attached to the petition a map of the territory showing the location of the proposed district and the more densely built-up area or areas, if any, and designating in general the platted and unplatted areas. There shall also be attached a statement of the estimated assessed valuation of the platted real property and improvements and unplatted real property and improvements and the assessed valuation or an estimate thereof of the tangible personal property, if any, for the county in which the area lies, certified by the county clerk or county assessor. And such petition shall contain a prayer that all the territory within the boundaries defined in the petition shall be incorporated as an improvement district, under the corporate name to be designated therein. No lands shall be included within said district which lie within the limits of any incorporated city.

History: L. 1945, ch. 180, § 2; L. 1965, ch. 172, § 2; L. 1969, ch. 156, § 1; July 1.



19-2755 Same, incorporation and organization; notice and hearing; factors considered in determining advisability.

19-2755. Same, incorporation and organization; notice and hearing; factors considered in determining advisability. (a) Subject to the provisions of K.S.A. 19-270, when a petition conforming to this section and K.S.A. 19-2754, and amendments thereto, is filed with the board of county commissioners requesting that an improvement district be incorporated and organized, the board shall hold a hearing on the petition. To be valid, the petition shall be signed: (1) By a majority of those persons who pay taxes on real property in the proposed district and who reside within the boundaries of the proposed district; or (2) by all the owners of all real property in the proposed district, whether residing in the proposed district or not. Upon the filing of such a petition, the board of county commissioners shall fix a time for the hearing of such petition and to cause the county clerk to give notice of the hearing by publication once each week for two consecutive weeks in a newspaper published in and of general circulation in the county. The notice shall be published at least 15 days before the date fixed for the hearing. Notice of the hearing shall also be posted in not less than three public places in the territory not less than 15 days before the hearing. The county clerk, not less than 15 days before the hearing, shall send notices of the hearing with a copy of the petition, without the signatures, to the clerk, secretary or chairperson of any duly constituted city, county, regional or metropolitan planning commission exercising planning authority over all or part of the territory, to the director of the division of community development of the department of economic development and to the city clerk of any city, any portion of which is within five miles of the nearest boundary of the territory as described in the petition.

(b) As a guide in determining the advisability of organizing the district, the board shall consider the following factors, among others: (1) Population and population density of the area within the boundaries of the territory; (2) land area, topography, natural boundaries and drainage basin; (3) area of platted land relative to unplatted land and assessed value of platted land relative to assessed value of unplatted areas; (4) extent of residential, business, commercial and industrial development; (5) past expansion in terms of population and construction; (6) likelihood of significant growth in the area, and in adjacent areas, during the next 10 years; (7) the present cost and adequacy of governmental services and controls in the area and the probable effect of the proposed action, and of alternative courses of action, on the cost and adequacy of local governmental services and regulation in the area and in adjacent areas; (8) the need for the public improvements in the proposed district and whether the issuance of bonds therefor would unduly require the speculative use of public funds; and (9) effect of the proposed action, and of alternative actions, on adjacent areas and on the local governmental structure of the general area.

(c) If the territory or any part thereof is within five miles of an existing city, the board shall take into consideration: (1) The size and population of such city; (2) the city's growth in population, business and industry during the past 10 years; (3) the extension of its boundaries during the past 10 years; (4) the probability of its growth toward the territory during the ensuing 10 years, taking into consideration natural barriers and other reasons which might influence growth toward the territory; (5) the willingness of the city to annex the territory and its ability to provide city services in case of annexation; and (6) the general effect upon the entire community, all of these and other considerations having to do with the overall orderly and economic development of the area and to prevent an unreasonable multiplicity of independent municipal and special district governments.

History: L. 1945, ch. 180, § 3; L. 1965, ch. 172, § 3; L. 1969, ch. 156, § 2; L. 1981, ch. 173, § 59; L. 1985, ch. 256, § 6; L. 1986, ch. 70, § 7; May 15.



19-2755a Same; inclusion of land in other benefit districts.

19-2755a. Same; inclusion of land in other benefit districts. Any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of an improvement district.

History: L. 1997, ch. 143, § 12; May 8.



19-2756 Same; hearing, findings and determination; public corporation; name; perpetual succession.

19-2756. Same; hearing, findings and determination; public corporation; name; perpetual succession. That at the time set for the hearing of the petition, as provided in the next preceding section, it shall be the duty of the county commissioners to first ascertain and determine whether notice of the time of hearing as required by this act has been given, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause same to be entered upon its records, and thereupon to hear all persons in favor or opposed to granting the prayer of said petition and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition contains the proper numbers of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon hearing of evidence it shall be found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect. Thereupon, the board of county commissioners shall determine whether the formation of such improvement district would be in the best interests of the county. If the board of county commissioners determines that it would be in the best interests of the county it shall so find, and shall thereupon immediately declare the territory described in the petition to constitute a public corporation, and the inhabitants within such bounds or the owners of the property described to be incorporated as an improvement district under the name of "the _____________ improvement district, _____________ county, Kansas." (inserting the name designated in the petition and the name of the proper county), and thenceforth the said territory and the inhabitants residing therein or the owners of the property described and their successors shall constitute a body politic and corporate under said corporate name, and shall have perpetual succession.

History: L. 1945, ch. 180, § 4; L. 1965, ch. 172, § 4; L. 1969, ch. 156, § 3; July 1.



19-2757 Same; record of organization; first election.

19-2757. Same; record of organization; first election. That it shall be the duty of the board of county commissioners incorporating any improvement district under the provisions of this act to cause an entry to be made upon its records showing all of its declarations, findings, decisions and orders made pursuant to the preceding sections, which entry shall define the limits of the improvement district to be so incorporated in conformity to the description contained in the petition, and such entry shall, if the petition requesting the incorporation of the district was signed by residents of the district, fix the time and place of holding the first election to choose such officers of such improvement district as are hereinafter required to be elected, and designate five (5) taxpayers residing within such district, three (3) to act as judges and two (2) to act as clerks of such election; and if the petition requesting the incorporation of the district was signed by the owners of the property within the district not residents thereof, such entry shall contain the names of three (3) persons, selected by the board of county commissioners from a list of five (5) nominees presented by unanimous consent of all of the owners of all of the real property within the district, to serve as interim directors of such improvement district until directors are elected at an election held on the first Tuesday in March next following the first January in which the county election officer shall certify that the qualified electors residing in such district number one hundred (100) or more. Upon the receipt of such certification from the county election officer, the board of county commissioners shall fix the time and place for the holding of the election and designate judges and clerks therefor in the manner hereinbefore provided. All declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall be conclusive on all persons, so that no matter or fact so determined shall ever be disputed by anyone, and such record, or a properly authenticated copy thereof, shall be conclusive evidence in all courts of the matter therein recited and of the corporate existence of such improvement district.

History: L. 1945, ch. 180, § 5; L. 1969, ch. 156, § 4; July 1.



19-2758 Same; qualifications of voters.

19-2758. Same; qualifications of voters. The county clerk shall, not less than twenty (20) days prior to the date fixed by the board of county commissioners for the holding of the first election in such district, ascertain from the tax rolls of the preceding year the names of all taxpayers who are qualified electors residing within the district, and deliver a certified list of the same to one of the persons appointed as judges of the first election to be held in the district and at such election or any other election held under this act only persons who are taxpayers and residents within such district and are qualified electors under the constitution of Kansas shall be permitted to vote. The list so furnished by the county clerk shall be conclusive at all elections, and one desirous of voting, whose name does not appear on such list, may proceed to the county clerk and such county clerk may administer oaths and affirm witnesses to determine the right of anyone to vote who may claim that he has been erroneously omitted from such list, and if the county clerk issues a certificate entitling the voter to vote, such certificate shall be accepted by the judges and clerks of the election. The list so furnished by the county clerk shall be conclusive at all elections held within the same year that said list is furnished. It shall be the duty of the county clerk to furnish a list of the resident taxpayers and qualified electors under the constitution at any subsequent year upon request by the board of directors of said improvement district. Said list shall be made in accordance with the provisions of this act.

History: L. 1945, ch. 180, § 6; L. 1969, ch. 156, § 5; L. 1972, ch. 124, § 5; Feb. 22.



19-2759 Same; election of directors.

19-2759. Same; election of directors. That at the time appointed by the board of county commissioners, the first election shall be held, at which time three (3) directors shall be chosen. The ballots shall have the words "for director" and the names of three (3), or more, persons written or printed thereon in alphabetical order and the three (3) persons receiving the highest number of votes shall be declared elected. The judges and clerks shall qualify and the election shall be held, the results ascertained and returns made to the county election officer in the same manner as is provided by law for general county elections, except as this act may otherwise provide. If any judge or clerk shall fail to appear at the time specified for the election or refuse to act, those appearing or the board of directors of said improvement district may appoint some other qualified person to act in his place. Within twenty-four (24) hours after the election the judges and clerks shall make and sign the returns of the election and cause the same, together with the poll books and ballots used thereat, to be sealed up and delivered to the county election officer, and the board of county commissioners shall forthwith assemble, canvass the returns, declare the result, and issue certificates of election to the persons chosen as directors, who shall each take, subscribe and file in the office of the county clerk his official oath.

History: L. 1945, ch. 180, § 7; L. 1969, ch. 156, § 6; July 1.



19-2760 Same; directors; election, qualifications, term.

19-2760. Same; directors; election, qualifications, term. (a) An election shall be held in each improvement district on the Tuesday following the first Monday in November and of each odd-numbered year thereafter for the purpose of electing three directors of such district, except that the first election following the establishment of such district shall be held at a time fixed by the board of county commissioners of the county in which the district is located.

(b) The directors of an improvement district shall serve for terms of two years.

(c) Each director shall:

(1) Own land within the improvement district; or

(2) reside in the improvement district.

History: L. 1945, ch. 180, § 8; L. 1969, ch. 156, § 7; L. 1976, ch. 134, § 1; L. 2006, ch. 147, § 1; L. 2015, ch. 88, § 21; July 1.



19-2761 Same; filling a vacancy in board of directors.

19-2761. Same; filling a vacancy in board of directors. (a) Except as provided in subsection (b), when a vacancy occurs at any time in the office of a director of any improvement district, the remaining directors shall appoint a person from the qualified residents in such district to hold the office of director until the next election.

(b) (1) When a vacancy occurs in the office of a director of the Peck improvement district located in Sumner and Sedgwick counties, the board of county commissioners of Sumner county shall appoint a resident of Sumner county or Sedgwick county to hold the office of director until the next election.

(2) Once the appointment of a director has been made under paragraph (1), the Sedgwick county board of commissioners shall have 30 days to reject such appointment by a majority vote of the board. If no such action is taken, the appointment shall be deemed approved. If the appointment is rejected, the appointment process shall be repeated until a director is selected.

History: L. 1945, ch. 180, § 9; L. 1969, ch. 156, § 8; L. 2015, ch. 80, § 1; June 4.



19-2763 Same; organization of district by directors; officers, powers and duties; county treasurer's duties; district treasurer's duties.

19-2763. Same; organization of district by directors; officers, powers and duties; county treasurer's duties; district treasurer's duties. (a) As soon as practicable after they have qualified, the board of directors shall meet and select from their number a president, secretary and treasurer. The board shall designate one of the members to act as vice-president in case the regular president is absent and adopt rules and bylaws to regulate the transaction of business which may be changed or amended at their pleasure. The board shall adopt a seal, with which all contracts executed by the board shall be authenticated. The president shall preside at all meetings of the board when present and shall execute contracts in the corporate name of the district. All contracts shall be attested by the secretary and authenticated by the common seal of the district. All of the transactions and proceedings of the board shall be entered by the secretary in a journal to be kept by the secretary for that purpose. The journal shall be open to inspection by taxpayers of the district at all times, and the same, or duly authenticated copies thereof, shall be admitted in all courts as evidence of such proceedings and transactions.

(b) The treasurer of the district shall give a bond in such sum as shall be fixed and with such sureties as shall be approved by the board of county commissioners. Except as provided by subsection (c) the treasurer will pay over to the county treasurer of the county wherein the district is situated all funds received as district treasurer. It shall be the duty of the treasurer to keep an accurate account of all funds received and a detailed account of all expenditures made by the district, and the record thereof shall at all times be open to public inspection. On the first day of January and July of each year, the treasurer shall prepare a full, complete and comprehensive statement of the finances of the district, showing in full thereon the amount of money expended during the last preceding half-year, the amount of revenue received from all sources, the amount of cash then on hand, the number of bonds sold and the number of bonds remaining unsold. The statement of moneys expended shall be itemized, showing each warrant drawn, to whom drawn, and the date and amount thereof. A copy of the statement shall be published in the official county newspaper. The treasurer shall have the power to receive and receipt special assessments which any owner of land may desire to pay after confirmation of report and before such assessments are certified to the county clerk, but the treasurer shall deposit all funds so collected in the county treasury to the credit of the district.

The county treasurer of the county in which the district is situated shall receive, safely keep and pay out as hereafter provided all funds belonging to the district and shall be liable upon the county treasurer's official bond for such funds and for any default in the proper performance of duty in that respect. The purchase price of all bonds sold for cash shall be paid directly to the county treasurer who shall retain the same and all taxes, special assessments and other funds of the district collected or received thereby until paid out on written orders of the board of directors. The county treasurer shall pay out of the funds received thereby belonging to any district all written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of such district and shall cancel and retain all orders so paid. The county treasurer shall keep an itemized account of all orders paid thereby, showing the amount of each order, the person to whom paid and the date of the payment.

(c) Subject to the provisions of subsection (d), the treasurer of an improvement district shall have the powers and duties prescribed by this subsection. The treasurer of the district, at the cost to the district, shall furnish a surety bond in such sum as shall be fixed and with such sureties as shall be approved by the board of directors of the district, conditioned that the treasurer will pay, according to law, all funds received by the treasurer and will render a just and true account thereof whenever required by the board of directors or by any provision of law. The treasurer shall deliver to any successor in office or to any person authorized by law to receive the same, all funds, books, papers and other things pertaining to or belonging to such office. The bond required by this section shall be filed with the secretary of the board. The treasurer shall keep an accurate account of all funds received and a detailed account of all expenditures made by the district, and the record thereof shall be open to public inspection. On the first day of January and July of each year, the treasurer shall prepare a full, complete and comprehensive statement of the finances of the district, showing in full thereon the amount of money expended during the last preceding half-year, the amount of revenue received from all sources, the amount of cash then on hand, the number of bonds sold and the number of bonds remaining unsold. The statement of moneys expended shall be itemized, showing each warrant drawn, to whom drawn, the date and amount thereof. A copy of the statement shall be published in a newspaper of general circulation within the district. A copy of such statement also shall be filed with the county clerk of the county in which such district is located. The treasurer shall have the power to receive and receipt special assessments which any owner of land may desire to pay after confirmation of report and before such assessments are certified to the county clerk. The treasurer shall deposit all funds so collected in a fund created or designated for such purpose.

The treasurer of the district shall receive, safely keep and pay out as hereafter provided all funds belonging to the district and shall be liable upon the treasurer's official bond for such funds and for any default in the proper performance of duty in that respect. The purchase price of all bonds sold for cash shall be paid directly to the treasurer of the district who shall retain the same and all taxes, special assessments and other funds of the district collected or received thereby until paid out on written orders of the board of directors. The treasurer of the district shall pay out of the funds received thereby all written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of such district and shall cancel and retain all orders so paid. The treasurer of the district shall keep an itemized account of all orders paid thereby, showing the amount of each order, the person to whom paid and the date of the payment.

(d) The board of directors of any improvement district may adopt a resolution requesting that the treasurer of the district be authorized to exercise the powers and duties prescribed by subsection (c). Such resolution shall be mailed to the board of county commissioners. Upon receipt of such resolution, the board of county commissioners may adopt a resolution authorizing the treasurer of the district to exercise the powers and duties as requested by the district. A copy of the resolution adopted by the board of county commissioners shall be published at least once each week for two consecutive weeks in a newspaper of general circulation with the district. If within 60 days after the date of the last publication of such resolution, a petition signed by not less than 5% or 25 of the qualified electors, whichever is the greater, in such improvement district is filed with the county election officer, such resolution shall not become effective until the question has been submitted to and approved by a majority of the qualified electors of such improvement district voting at an election called and held for such purpose. Such election shall be called and held in the manner provided by the general bond law. All costs incurred by the county pursuant to this subsection shall be paid by the district.

History: L. 1945, ch. 180, § 11; L. 1974, ch. 122, § 13; L. 1986, ch. 105, § 1; L. 1994, ch. 69, § 1; July 1.



19-2764 Same; meetings of the board of directors; compensation of directors and assessors; payment.

19-2764. Same; meetings of the board of directors; compensation of directors and assessors; payment. (a) Regular meetings of the board of directors shall be held on the first Tuesday of each quarter. Special meetings may be held at any time when all the directors are voluntarily present or may be called by the president or any two directors at any time. Each meeting of the board, whether special or regular, shall be open to the public. Except as provided in subsection (b), each director shall receive as compensation for services as such, the sum of $5 per day while actually and necessarily engaged in the performance of such director's duties under this act. The assessors provided for by this act shall receive for their services each the sum of $5 per day while actually and necessarily engaged in the performance of such assessor's duty. The compensation of directors and assessors shall be paid out of the general fund of the improvement district authorized by this act.

(b) The board of directors, by adoption of a resolution, may fix the amount of compensation to be received by the members of the board. Such resolution shall be published at least once each week for two consecutive weeks in a newspaper of general circulation within the improvement district. If the total amount of compensation to be received annually by each member of the board is $100 or less, such resolution shall not be required to be published and shall be effective upon adoption of the resolution. A resolution providing for an increase in compensation shall not be effective until 30 days following the date of the last publication of the resolution.

History: L. 1945, ch. 180, § 12; L. 2006, ch. 147, § 2; July 1.



19-2765 Same; powers and duties.

19-2765. Same; powers and duties. Every improvement district incorporated under K.S.A. 19-2753 et seq., and amendments thereto, shall have the power to:

(a) Adopt a seal.

(b) Be sued and to sue by its corporate name.

(c) Adopt resolutions prescribing the manner in which the powers of the district shall be carried out, and generally regulating the affairs of the district.

(d) Plan and construct or to purchase public works and improvements necessary for public health, recreation, convenience or welfare within the limits of the improvement district. Also to construct or purchase works outside the limits of the district which may be necessary to secure outlets, disposal, etc., and permit satisfactory performance of the works within the district.

(e) Purchase, hold, sell and convey real estate and other property.

(f) Take private property for public use by exercise of the right of eminent domain as provided by law.

(g) (1) Annually levy and collect a general tax not exceeding five mills on all taxable tangible property within the district, to create a general fund. Unless consented to in writing by the owners of at least 90% of the total area of land in the improvement district, no such levy shall be made by any improvement district where the density of population thereof, as determined by the county clerk of the county in which the district is located, on the basis of the assessment rolls for the last assessment made for the county, does not exceed one resident for each five acres of land, including platted land and unplatted land, located within the district. (2) In addition to the levy authorized pursuant to (1), any improvement district located in McPherson county may levy and collect annually a tax not exceeding 20 mills on all taxable tangible property within the district to create a fund to provide street lights in the district. (3) In lieu of the levy authorized under (1), any improvement district located in a county having a population of more than 150,000 and less than 180,000 and having an assessed taxable tangible valuation in such district of more than $300,000, may levy and collect annually a tax not exceeding 15 mills on all taxable tangible property within the district to provide moneys for the general fund and, in addition, may annually levy and collect a tax of not to exceed seven mills on all taxable tangible property within the district to provide moneys for law enforcement and fire protection for all property located within the district, if, in either case, 51% of the qualified electors of the improvement district, as determined and verified by the board of directors of the district, shall petition the directors requesting that such levies be made. (4) Any improvement district may annually levy and collect a general tax not exceeding six mills on all taxable tangible property within the district to create a general fund, but no levy in excess of five mills may be made unless the board of directors of such improvement district has published a resolution authorizing a levy in excess of five mills once each week for three consecutive weeks in a newspaper of general circulation within the district. If within 30 days after the last publication of such resolution, a petition protesting such levy, signed by qualified electors of the improvement district equal in number to not less than 10% of the electors voting at the last improvement district election for directors, is filed with the county clerk of the county in which such improvement district is located, no levy in excess of five mills may be made. If no petition protesting the levy in excess of five mills is filed within the prescribed time, the improvement district may, annually thereafter, levy such general tax not exceeding six mills.

(h) Levy assessments and special taxes, if deemed expedient by the directors, upon all of the real estate in the district that may be benefited by special works and improvements including the improvement and maintenance of roads in the district, which will be conducive to the public health, convenience or welfare.

(i) Authorize the issuance of bonds to pay the cost of constructing public works and improvements that will benefit all property located within the district and be conducive to the public health, convenience, or welfare and be beneficial to all of the inhabitants of the district. No such bonds shall be issued unless consented to in writing by the owners of all of the land in the improvement district or until authorized by a vote of the taxpayers as hereinafter provided. The total amount of such bonds outstanding shall not, unless consented to in writing by the owners of all of the land in the improvement district, exceed 25% of the assessed valuation of the district as shown by latest assessment rolls. Unless consented to in writing by the owners of at least 90% of the total area of land in the improvement district, no such bonds shall be issued for the payment of the cost of any improvement within any improvement district where the density of population thereof, as determined by the county clerk of the county in which the district is located, on the basis of the assessment rolls for the last assessment made for the county does not exceed one resident for each five acres of land, including platted land and unplatted land, located within the district. Any improvement district having a population of more than 2,000 and an assessed taxable tangible valuation of more than $2,000,000 and located within a county having a population of more than 300,000 is hereby authorized to issue revenue bonds the proceeds of which shall be used only to purchase, construct, reconstruct, equip, maintain or repair buildings and to acquire sites therefor, and to enlarge or remodel such buildings and equip the same for the purposes set out in and pursuant to the provisions of K.S.A. 12-1740 et seq., and amendments thereto.

(j) Contract with other improvement districts or with other public corporations for cooperation or joint action in the construction of public works or improvements. Also to contract for and receive aid, contributions and loans from the United States government or any agency thereof.

(k) Establish by resolution of the board of directors reasonable rates on charges for the use of the sewage disposal system of the district and provide for the manner of the making and collection of the same. "Sewage disposal system" for the purposes of this act shall include the system of sewers and the sewage disposal plant of the district.

(l) Make all contracts and do all other acts in relation to the affairs of the district necessary to the proper exercise of its corporate legislative or administrative powers and to the accomplishment of the purpose of its organization.

(m) Purchase or acquire outdoor emergency warning sirens.

(n) Employ any person necessary to carry out the provisions of this act.

(o) Secure the general health of the district by the adoption of resolutions to prevent, abate and remove nuisances. The secretary of the board of directors shall send a notice to the owner of the property to remove or abate such nuisance within a period of time not to exceed 10 days. If the owner fails to remove or abate the nuisance within the time specified the board may provide for the removal or abatement of the nuisance and provide for the assessment of the cost of abating or removing such nuisance against the property upon which the same is located or maintained. Such assessments shall be certified by the secretary of the board of directors of the district to the county clerk of the county in which the property is located, to be placed upon the tax roll for collection at the same time and in the same manner as ad valorem property tax levies are collected and shall be subject to the same penalties and the same procedure for collection as is prescribed by law for the collection of such ad valorem property taxes. Any unpaid costs assessed pursuant to this subsection shall become a lien upon the property from the date of assessment thereof.

(p) Secure the health of the district by the adoption of resolutions requiring the removal or destruction of grass, weeds or other vegetation from any lot or parcel of land located within the district. The secretary of the board of directors shall send notice to the owner of the property to remove the grass, weeds or vegetation within a period of time not to exceed 10 days. If the owner fails to remove the grass, weeds or vegetation within the time specified, the board may provide for the removal thereof and assess the cost of removal against the property on which the same was located. Such assessments shall be certified by the secretary of the board of directors of the district to the county clerk of the county in which the property is located, to be placed upon the tax roll for collection at the same time and in the same manner as ad valorem property tax levies are collected and shall be subject to the same penalties and the same procedure for collection as is prescribed by law for the collection of such ad valorem property taxes. Any unpaid costs assessed pursuant to this subsection shall become a lien upon the property from the date of assessment thereof.

(q) Adopt resolutions regulating and prohibiting the running at large of domestic animals.

(r) Adopt resolutions for the preservation of the peace and order of the district and to prevent injury, destruction or interference with public or private property.

(s) Adopt resolutions providing for the assessment of unpaid bills or charges for utility services provided by the district against the property receiving the service. Such assessments shall be certified by the secretary of the board of directors of the district to the county clerk of the county in which the property is located, to be placed upon the tax roll for collection at the same time and in the same manner as ad valorem property tax levies are collected and shall be subject to the same penalties and the same procedure for collection as is prescribed by law for the collection of such ad valorem property taxes. Any unpaid costs assessed pursuant to this subsection shall become a lien upon the property from the date of assessment thereof.

(t) Take any other action necessary to carry out and execute the general powers granted by this section.

History: L. 1945, ch. 180, § 13; L. 1953, ch. 152, § 1; L. 1955, ch. 163, § 1; L. 1967, ch. 151, § 1; L. 1969, ch. 156, § 10; L. 1970, ch. 112, § 1; L. 1974, ch. 122, § 14; L. 1975, ch. 169, § 1; L. 1982, ch. 121, § 1; L. 1984, ch. 104, § 1; L. 1985, ch. 97, § 1; L. 1985, ch. 98, § 1; L. 1985, ch. 99, § 1; L. 1986, ch. 106, § 1; L. 2001, ch. 170, § 1; L. 2002, ch. 176, § 4; July 1.



19-2765a Same; use of revenue derived from sewage disposal system charges; fund.

19-2765a. Same; use of revenue derived from sewage disposal system charges; fund. The revenue derived from the charges for the use of the sewage disposal system shall be deposited in the office of the county treasurer in an account known as (name of district) improvement district sewage disposal fund and is not to be paid out except for the purpose of operating, maintaining and renewing the sewage disposal system and the payment of the salaries of employees engaged in operating said sewage disposal system: Provided, At any time there may be a surplus in such fund it may be transferred to the general operating fund of the district semi-annually, upon resolution of the board of directors.

History: L. 1955, ch. 163, § 2; June 30.



19-2765c Same; investment of sewer and water expansion funds.

19-2765c. Same; investment of sewer and water expansion funds. (a) As used in this section: (1) "Improvement district" means an improvement district authorized and existing pursuant to K.S.A. 19-2753 to 19-2765, both sections inclusive, and amendments thereto, having a population of more than one thousand (1,000) and located in a county having a population of more than two hundred fifty thousand (250,000); (2) "fund" means a sewer or water expansion fund or both maintained by an improvement district and derived from sources other than general tax levies; and (3) "obligations of the United States government" means direct obligations of the United States government and also obligations guaranteed as to principal and interest by the United States government.

(b) The governing body of any such improvement district may invest all or part of any moneys in any such fund in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or if the governing body shall determine that any such moneys are not required for the purpose for which collected or received for a period of more than six months from the date of investment, such moneys may be invested in general obligation bonds issued by a municipality of this state or in obligations of the United States government. Income from such investments shall be added to and become a part of the fund.

History: L. 1965, ch. 206, § 1; L. 1977, ch. 54, § 29; July 1.



19-2766 Same; powers of the board of directors.

19-2766. Same; powers of the board of directors. That all the powers granted to improvement districts incorporated under the provisions of this act shall be exercised by the board of directors elected under the provisions of this act.

History: L. 1945, ch. 180, § 14; June 28.



19-2766a Same; enforcement of resolutions; penalties for violations.

19-2766a. Same; enforcement of resolutions; penalties for violations. The board of directors of an improvement district organized and established pursuant to K.S.A. 19-2753 et seq., and amendments thereto, shall have the power to enforce all resolutions passed pursuant to this act or the act of which this act is amendatory. Such resolutions may be enforced by enjoining violations thereof or by prescribing penalties for violations of such resolutions, either by fine, or by confinement in the county jail, or by both such fine and confinement. The sheriff or the county law enforcement agency of the county in which such district is located shall be responsible for the enforcement of resolutions of such district. Unless otherwise provided by the resolution that defines and makes punishable the violation of such resolution, the penalty imposed shall be in accordance with the penalties established by law for conviction of a class C misdemeanor. In no event shall the penalty imposed for the violation of a resolution exceed the penalties established by law for conviction of a class B misdemeanor. Prosecution for any such violation shall be commenced in the district court in the name of the district and shall be conducted in the manner provided by law for the prosecution of misdemeanor violations of state laws. Writs and process necessary for the prosecution of such violations shall be in the form prescribed by the judge or judges of the courts vested with jurisdiction of such violations by this act, and shall be substantially in the form of writs and process issued for the prosecution of misdemeanor violations of state laws. Each improvement district shall provide all necessary supplies, forms and records at its own expense.

History: L. 1986, ch. 106, § 2; July 1.



19-2766b Same; actions for enforcement of resolutions; costs; fees and mileage for witnesses; fines and penalties, disposition of.

19-2766b. Same; actions for enforcement of resolutions; costs; fees and mileage for witnesses; fines and penalties, disposition of. (a) Except as provided in subsection (b), in all actions for the enforcement of resolutions of improvement districts the items allowable as costs shall be the same as in cases for misdemeanor violations of state law and shall be taxed as provided in K.S.A. 22-3801, 22-3802 and 22-3803, and amendments thereto.

(b) The fees and mileage for the attendance of witnesses shall be borne by the party calling the witness, except that if an accused person is found not guilty, the improvement district shall pay all such expenses, but the court may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the court finds that there has been an abuse of the use of subpoenas by the accused person.

(c) Except as hereinafter provided, all fines and penalties collected in actions for the enforcement of resolutions adopted by improvement districts, as provided in this act and the act of which this act is amendatory, shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund. The court, when imposing fines and penalties for resolution violations, shall identify violations which also constitute a violation of state law. Those fines and penalties derived from the enforcement of any resolution, a violation of which would also constitute a violation of state law, shall be remitted to the state treasurer as provided in K.S.A. 20-2801, and amendments thereto.

History: L. 1986, ch. 106, § 3; July 1.



19-2766c Same; appeals.

19-2766c. Same; appeals. Appeals in actions brought for the enforcement of improvement district resolutions may be taken in the same manner as is provided for appeals in cases for misdemeanor violations of state law.

History: L. 1986, ch. 106, § 4; July 1.



19-2767 Same; powers and duties of board; surveys, plans and estimates; engineer's report.

19-2767. Same; powers and duties of board; surveys, plans and estimates; engineer's report. That the board of directors, subject to the limitations contained in this act, shall have the power and it shall be their duty to determine what public works and improvements are necessary and whether the cost thereof shall be paid by issuing bonds to be paid by a general levy or by the levy of special taxes or assessments, or by issuing revenue bonds as a lien on revenue producing works or improvements, but before any bonds shall be issued, special taxes levied or liability of any kind incurred by it, the board of directors shall cause surveys of work deemed necessary by it to be made, and plans and estimates made by a competent registered engineer, who shall make a written report thereof showing the amount, character and kind of work to be done and the location and probable cost thereof, and if the works are of revenue producing nature the engineer shall include in his report his findings as to operating and maintenance costs and number of customers required to make the works self-liquidating within a reasonable period, and file same, together with plans and specifications in the office of the secretary, which report shall at all times be open to inspection by taxpayers of the district.

History: L. 1945, ch. 180, § 15; June 28.



19-2768 Same; election to authorize general levy, when; bond issue; notice; canvass of return.

19-2768. Same; election to authorize general levy, when; bond issue; notice; canvass of return. That upon filing of the engineer's report provided for in the next preceding section, the board of directors shall carefully examine and consider same; and if they approve the same and determine that the proposed work or any part thereof ought to be done, and the cost thereof defrayed by issuing bonds to be paid by general taxation, and that the estimated cost thereof does not exceed the amount for which such bonds may be issued, then the board of directors shall proceed forthwith to call a special election as herein provided to vote upon the question of issuing such bonds, and if the issue of bonds be authorized by the electors, then the board of directors shall cause such work to be done and authorize the issuance of bonds to pay all costs thereof, including legal, engineering and other special costs: Provided, That no such election shall be required upon the question of issuing such bonds if the owners of all of the land located within the district shall give their consent thereto in writing. Such statement of consent shall specify the amount of bonds, the rate of interest the same shall bear and the purpose for which the proceeds are to be expended. That whenever the board of directors deem it necessary to authorize the issuance of bonds to be paid by general taxation, which issue requires the sanction of the taxpayers, it shall make an entry on its journal so declaring and an order calling an election for that purpose; such order shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable and the purpose for which the proceeds are to be expended, the time and place where such election is to be held, and shall appoint judges and clerks to conduct the same: Provided, That unless consented to in writing by the owners of at least ninety percent (90%) of the total area of land in the improvement district, no such district shall have the power to authorize the issuance of bonds to be paid by a general levy or the levy of special taxes or assessments nor to levy special taxes or assessments where the density of population thereof, as determined by the county clerk of the county in which said district is situated, on the basis of the assessment rolls for the last assessment made for said county does not exceed one (1) resident for each five (5) acres of land, including platted land and unplatted land, situated within said district.

A proclamation calling such election shall be published at least ten (10) days before the day fixed for holding the same, in some newspaper published in the county; such proclamation shall prescribe the form of the ballot, state the time and place when and where the election will be held, and shall contain a copy of the order of the board of directors calling the same; and at the time appointed the election shall be conducted, the returns made and the results ascertained in the manner as provided by law for general county elections, except that the returns shall be made to and canvassed by the board of directors of the district, and except as herein otherwise provided. The board of directors shall meet and canvass the returns of all such elections and declare the result, and if a majority of those voting at the election authorize the issuing of the bonds the board of directors shall have power to authorize the issuance of the same and cause the work for which they were authorized to be done.

History: L. 1945, ch. 180, § 16; L. 1967, ch. 151, § 2; L. 1969, ch. 156, § 11; L. 1974, ch. 122, § 15; March 18.



19-2769 Same; special assessments; assessors, appointment, report; notice; hearing; equalization; contest action, when.

19-2769. Same; special assessments; assessors, appointment, report; notice; hearing; equalization; contest action, when. If the board of directors, upon examination of the report of the engineer determines that any public work or improvement ought to be constructed and that the cost thereof ought to be paid by levying special taxes or assessments upon all the real estate situated in the district that will be benefited by the improvement, it shall so declare by resolution to be entered upon its journal and shall forthwith appoint three freeholders, residents of the district, or if there be no residents of the district such board shall appoint three qualified assessors residing within the county, as assessors who shall qualify by taking and subscribing to an oath to faithfully, honestly and impartially discharge their duties as such assessors. It shall become the duty of such assessors, upon actual view and inspection, to assess all of the lands within the district which will in their opinion be benefited by the proposed work, having reference to the value of such lands without such work and the value thereof as benefited by such work; determine the proportion of the estimated cost of such work with which each lot, piece or parcel of land ought to be justly charged; and make a report forthwith to the board of directors containing a description of each tract of land deemed to be benefited and the name of its owner, if known, the actual value of each of the tracts without the proposed improvement, and what part or amount of the total estimated cost should be assessed and charged against it if the improvement is made. If by the report of the assessors it shall appear that the amount to be charged against any tract of land for benefit shall not exceed 10%, upon its actual value as fixed by the report of the assessors, the directors shall publish a notice in the official county newspaper. In the case of an improvement district located in Wabaunsee county, such notice shall be published in a newspaper of general circulation within the district that such improvement is contemplated and will be constructed unless protested by a majority of the resident owners of benefited property. No notice of the making of any improvement shall be published and no protest shall be accepted to the making of any improvement in any district the petition for the incorporation of which was signed by the owners of all of the property located within such district during the time the title to such property remains in such petitioners. The notice shall set out the estimated assessment against the separate tracts and also describe the nature of the proposed improvement.

If at least a majority of the resident owners of properties to be assessed do not file objection with the secretary within 30 days after the date of publication of the notice, the board of directors shall proceed forthwith to cause such work to be done and levy special taxes or assessments upon each piece, lot, parcel or tract of land benefited in an amount necessary to pay the cost of such work and the expense incidental thereto. In no event shall such assessments exceed the amount shown to be assessed against such piece, lot, parcel or tract of land by the assessor's report as amended by the directors at the special meeting called to hear any person aggrieved by such report. The directors also shall cause to be inserted in the notice as hereinbefore provided, a statement that such report is on file in the office of the board of directors, open to inspection by all taxpayers in the district and shall fix a time not less than five days from the date of the publication when all persons aggrieved by such report may be heard to contest the justness of the same. All taxpayers must take notice of the contents of the notice. At the time fixed in the notice, the board of directors shall convene and hear the complaints of all persons interested and shall have power to review, revise, alter, correct and amend the report of the assessor to any extent necessary to equalize and make such assessments just, equitable and impartial and to correct all errors, wrong and injustice that may have been done to any person complaining of the report.

After hearing all persons complaining, the board of directors shall confirm the report of the assessors as returned by them, or amend the same as it may deem just and equitable, and confirm the same as so amended, and thereupon the amounts charged against each tract of land shall become a special assessment and constitute a lien thereon, subject, however, to a majority of the resident owners then filing objections as hereinbefore provided. The decisions of the board of directors correcting, altering or amending and confirming the report of the assessors shall be entered of record and shall be final and conclusive. As soon as it shall have been properly determined that any work to be paid for by special assessments is to be done, such special assessments shall by the secretary of the board be certified to the county clerk and entered upon the tax rolls, and collected as other taxes under existing laws. No suit nor action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy of any special assessment so charged or levied to pay the cost of any improvement by any improvement district after the expiration of 30 days from the time the board of directors shall make its decision so confirming the report of the assessors.

History: L. 1945, ch. 180, § 17; L. 1959, ch. 139, § 1; L. 1969, ch. 156, § 12; L. 1986, ch. 105, § 2; July 1.



19-2770 Same; issuance of improvement bonds; request for issuance of general obligation bonds of the county; payment of bonds.

19-2770. Same; issuance of improvement bonds; request for issuance of general obligation bonds of the county; payment of bonds. (a) Whenever the board of directors of any improvement district shall under the authority vested in it by this act, cause any public work or improvement to be made, payment for which is to be made by levy of special assessments, it may in its discretion, instead of levying the entire assessment therefor at one time, provide for the payment of the same by installments and may issue improvement bonds of the district therefor. Prior to the issuance of any such improvements bonds, the board of directors shall cause notice thereof to be published as provided in K.S.A. 19-2769. Such improvement bonds shall be issued as provided by law, but no bonds shall be issued under the provision of this act until thirty (30) days after the last day of the protest period as set out in K.S.A. 19-2769. During said thirty (30) days any person against whose property any special assessment shall have been levied may pay the same in full and thereby discharge such property from the lien thereof. Any improvement bonds issued under the authority of this subsection shall be payable from the levy of special assessments against the property benefited and, if not so paid, by the levy of an ad valorem tax on all taxable tangible property located within such improvement district, in an amount sufficient to pay the principal of and interest on such improvement bonds.

(b) In lieu of issuing improvement bonds of the district, the board of directors may request the board of county commissioners of the county in which such improvement district is located to issue general obligation bonds of the county. If the board of county commissioners approves, it may issue general obligation bonds of the county therefor, which shall be payable from the levy of special assessments against the property benefited and, if not so paid, by the levy of an ad valorem tax on all taxable tangible property located within the county in an amount sufficient to pay the principal of and interest on such general obligation bonds.

History: L. 1945, ch. 180, § 18; L. 1974, ch. 122, § 16; L. 1976, ch. 135, § 1; July 1.



19-2771 Same; form of general obligation bonds.

19-2771. Same; form of general obligation bonds. That all bonds issued under the provisions of the next preceding section shall be executed as provided by law; each of said bonds shall recite that it is issued under the provisions of this act, that it is a general obligation bond of the county but that such bond is payable from special assessments that have been levied and constitute a lien upon real estate in said district benefited by improvements made under the provisions of this act, and such recital shall be relied upon by any purchaser of said bonds as conclusive that the same were issued in conformity to this act and that all conditions precedent to their issue were duly performed.

History: L. 1945, ch. 180, § 19; L. 1974, ch. 122, § 17; March 18.



19-2772 Same; sale of bonds; use of proceeds.

19-2772. Same; sale of bonds; use of proceeds. That the bonds issued under the provisions of the next two preceding sections shall be sold in the manner provided by law. No part of the proceeds thereof shall be used for any other purpose than the payment of the costs incurred in constructing the improvements for which they were issued. Legal, engineering and other special services required in planning and constructing the improvement shall be considered as part of the cost of the improvements and may be paid from the proceeds of the bond sale.

History: L. 1945, ch. 180, § 20; L. 1974, ch. 122, § 18; March 18.



19-2773 Same; levy and collection of assessments to pay bonds.

19-2773. Same; levy and collection of assessments to pay bonds. That when improvement bonds are or have been issued under the next preceding sections of this act for improvements the cost of which is to be charged by special assessments against specific property, the board of directors shall levy special assessments each year sufficient to produce an amount equal to and not exceeding more than ten percent the amount required to redeem installments of such bonds next thereafter maturing and interest thereon; and in computing the amount of special assessments to be levied against each piece of property liable therefor, interest shall be added from the date of the issuance of said bonds until the maturity of the installments of bonds next thereafter maturing at the same rate that said bonds bear. Such assessment shall be made upon the property chargeable for the cost of such improvements respectively, and shall be levied and collected in the same manner as special assessments for such improvements where no bonds are issued, except as otherwise herein provided, but the assessed valuation liable for such cost which is established for the first year's assessment shall be retained for the assessment of succeeding installments of bonds.

History: L. 1945, ch. 180, § 21; June 28.



19-2773a Same; special assessment on property owned by certain improvement districts located in counties over 300,000 declared void; cancellation.

19-2773a. Same; special assessment on property owned by certain improvement districts located in counties over 300,000 declared void; cancellation. Wherever any improvement district having a population of more than two thousand (2,000), and located in any county having a population of more than three hundred thousand (300,000), owns real property used for improvement district purposes and which property has been heretofore subjected to special assessments for streets, sewer improvements and water improvements or for any one or more of said purposes, and said special assessments remain unpaid in whole or in part, such special assessments are hereby declared to have been levied erroneously and are null and void. The board of directors of such improvement district and the board of county commissioners of such county shall, within ninety (90) days after the effective date of this act, each pass separate resolutions canceling such special assessments in their entirety, due, past due and becoming due, along with all interest and penalties. Such resolutions shall thereupon be certified to the county clerk and the county treasurer of such county and such clerk and treasurer shall strike such assessments in their entirety as set out above from all assessment and tax rolls, current and delinquent, along with all interest and penalties.

History: L. 1969, ch. 154, § 1; July 1.



19-2774 Same; special road and street improvements; petition; engineer's report; notice to owners; protests; special assessments; bonds.

19-2774. Same; special road and street improvements; petition; engineer's report; notice to owners; protests; special assessments; bonds. That whenever a petition, signed by not less than majority of the owners of land abutting upon a street, road, alley, or other public traveled way within the improvement district or signed by the owners of all of the property located within the district, is presented to the board of directors praying that certain improvements, to be described in the petition, be made and that the cost thereof be assessed as special assessment against the properties abutting on such street, road, alley or other public traveled way, the board of directors shall determine if the number of signers is adequate and if found sufficient the board of directors shall have a competent registered engineer prepare plans, estimates and determine the estimated cost for each tract or parcel abutting on said proposed improvement. In the execution of this section abutting property shall be considered as reaching halfway to the next street, or road if the tract is platted into blocks but in no case shall the benefited property be considered as extending more than three hundred (300) feet from the property line of the street or road to be improved. The engineer shall file a report with the secretary of the board showing the nature and character of the proposed work, plans and specifications, and a list of property owners and the estimated assessment against the property owned by each.

The secretary of the board of directors shall notify each property owner by registered mail the amount of the proposed assessment as set out in the engineer's report and shall also state in said notice that, except as to improvements the petition for which is signed by the owners of all of the property within the district, if a majority of the resident property owners do not file protest within twenty (20) days that the board of directors will proceed to cause said work to be done. If the board of directors determine that insufficient protest has been filed within the protest period they shall cause said work to be done and levy special assessment or in their discretion or if so set out in the original petition they may authorize the issuance of general obligation bonds of the county therefor to be payable in equal annual installments. Such bonds shall be issued as provided by law, but no bonds shall be issued under this provision until thirty (30) days after the last day of the protest period and during said thirty (30) days any person against whose property any special assessment shall have been levied may pay the same in full and thereby discharge his property from the lien thereof.

History: L. 1945, ch. 180, § 22; L. 1969, ch. 156, § 13; L. 1974, ch. 122, § 19; March 18.



19-2775 Same; revenue producing works; rates; notice; contracts; revenue bonds.

19-2775. Same; revenue producing works; rates; notice; contracts; revenue bonds. That if the board of directors upon examination of the engineer's report find that the proposed improvement will be revenue producing and should liquidate its cost within a reasonable period of time they shall establish a rate for the proposed services and determine the minimum number of customers required to produce adequate revenues to pay the costs of operation and maintenance and liquidate the cost of the improvement within a reasonable period of time. A notice of their findings shall be posted in the office of the board and when a sufficient number of taxpayers sign written contracts to use the proposed services at the rates established by the board of directors the board of directors shall proceed forthwith to issue revenue bonds to pay all costs to be incurred in constructing and completing said work and cause same to be sold and cause said work to be built.

History: L. 1945, ch. 180, § 23; June 28.



19-2776 Same; issuance of revenue bonds; lien.

19-2776. Same; issuance of revenue bonds; lien. That the board of directors may issue revenue bonds to finance the cost of constructing or purchasing revenue producing works and such bonds shall be a specific lien upon such works and the revenues derived therefrom and shall, in no case, be a debt that is guaranteed or secured by any other property within the district and no special election shall be required to authorize the issuance of such revenue bonds and such revenue bonds shall not be taken into account or in anywise be a limitation upon the power of said improvement district board of directors to issue bonds for any other purpose.

History: L. 1945, ch. 180, § 24; L. 1953, ch. 152, § 2; March 31.



19-2777 Same; terms of revenue bonds.

19-2777. Same; terms of revenue bonds. (a) Except as provided by subsection (b), any revenue bonds issued under the provisions of K.S.A. 19-2776, and amendments thereto, shall mature serially or otherwise. Such bonds shall mature within a maximum period of 30 years from the date of issuance and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

(b) Any revenue bonds issued under the provisions of K.S.A. 19-2776, and amendments thereto, and sold, pursuant to written agreement, to the government of the United States of America or any bureau, department, instrumentality or agency thereof, shall be issued to mature in not more than 40 years and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, payable at such times fixed by the board of directors of the improvement district issuing the same. The bonds shall mature serially or otherwise, may be in coupon or registered form and interchangeable, and shall have such other terms and provisions as the board of directors of the improvement district provides by resolution or trust agreement.

History: L. 1945, ch. 180, § 25; L. 1968, ch. 135, § 4; L. 1970, ch. 64, § 57; L. 2001, ch. 48, § 1; April 5.



19-2778 Same; power of directors to operate revenue producing works.

19-2778. Same; power of directors to operate revenue producing works. The board of directors of any improvement district are authorized to operate and maintain any revenue producing works or to contract for the operation and maintenance of same and to do all other things necessary for proper conduct of the operation and maintenance of such works. They shall establish rates and charges and shall have the power to change such rates or charges if it be deemed necessary.

History: L. 1945, ch. 180, § 26; June 28.



19-2779 Same; failure of director to perform; penalties.

19-2779. Same; failure of director to perform; penalties. That if any director of any improvement district shall willfully neglect or fail to perform any of the duties imposed upon him by the provisions of this act he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than five hundred dollars.

History: L. 1945, ch. 180, § 27; June 28.



19-2780 Same; penalties for unlawful acts.

19-2780. Same; penalties for unlawful acts. That any person who shall wrongfully injure, destroy or in any manner impair the usefulness of any work or improvement constructed under the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not more than six months.

History: L. 1945, ch. 180, § 28; June 28.



19-2781 Same; liability for damages.

19-2781. Same; liability for damages. That in addition to the penalties provided in the preceding section, the person wrongfully or purposely injuring, damaging or impairing the usefulness of any works constructed under the terms of this act shall be liable to the improvement district for all damages occasioned by his act and for the full cost of repairing the same.

History: L. 1945, ch. 180, § 29; June 28.



19-2782 Same; petition to be included by adjacent taxpayers and others.

19-2782. Same; petition to be included by adjacent taxpayers and others. That whenever one-fourth (1/4) of the resident taxpayers in an area adjacent to an incorporated improvement district, which has been incorporated under the terms of this act, or whenever all of the owners in an area adjacent to an incorporated improvement district which has been incorporated under the terms of this act in which area there is no resident taxpayers, shall present a petition to the county commissioners asking to be incorporated into the improvement district, said board of county commissioners shall ascertain if said petition is in conformity with the provisions of the next following section of this act.

History: L. 1945, ch. 180, § 30; L. 1959, ch. 139, § 2; June 30.



19-2783 Same; contents of petition.

19-2783. Same; contents of petition. That the petition provided for in the next preceding section shall describe the territory proposed for annexation to and incorporation into the improvement district by sections or subdivisions of sections, according to the government survey, or by metes and bounds, and state that the taxpayers residing within the area therein embraced desire to be incorporated into the improvement district, or state that the owners of the area therein embraced if there be no resident taxpayers within such area desire to be incorporated within the improvement district, which shall be specified by corporate name in the petition.

History: L. 1945, ch. 180, § 31; L. 1959, ch. 139, § 3; June 30.



19-2784 Same; hearing; notice.

19-2784. Same; hearing; notice. That whenever a petition in conformity to the next preceding section and signed by not less than one-fourth (1/4) of the taxpayers residing within the area named in the petition, or signed by all of the owners within the area named in the petition if there be no resident taxpayers within such area, shall be presented to the county commissioners praying that the limits of the improvement district be extended to include within its boundaries the territory described in the petition it shall be the duty forthwith of such board of county commissioners to fix a time for a hearing of such petition and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county, at least five (5) days before the day fixed for the hearing.

History: L. 1945, ch. 180, § 32; L. 1959, ch. 139, § 4; June 30.



19-2785 Same; hearing; decision.

19-2785. Same; hearing; decision. That at the time set for the hearing the board of county commissioners shall first ascertain whether notice has been given of the time of hearing as is required by this act and if it shall determine that such notice has been given to make a declaration and finding of that fact and cause same to be entered upon the records and thereupon to hear all persons in favor of or opposed to granting the prayer of said petition and all other evidence it may desire to hear for the purpose of ascertaining whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon immediately declare the territory described in the petition to be annexed to and included in the said improvement district: Provided, however, That no petition shall be granted unless the consent of the board of directors of such improvement district to such annexation of territory shall have been filed with the county clerk at the time of or prior to such hearing.

History: L. 1945, ch. 180, § 33; L. 1959, ch. 139, § 5; June 30.



19-2786 Same; petition by directors of an existing drainage district for incorporation; notice and hearing; proceedings.

19-2786. Same; petition by directors of an existing drainage district for incorporation; notice and hearing; proceedings. That whenever a petition signed by the duly elected and qualified directors of a drainage district now in existence shall be presented to the board of county commissioners of the county in which said drainage district has been incorporated asking that said drainage district be incorporated as an improvement district, said petition being in conformity with the provisions of this act except it need be signed by the directors only, it shall be the duty of the board of county commissioners to forthwith fix a time for the hearing of said petition and to cause the county clerk to give notice thereof by one publication in some newspaper published in and of general circulation in the county at least five days before the day fixed for the hearing.

All proceedings thereafter shall be had by the board of county commissioners in conformity with the provisions of this act. That at the time set for the hearing of the petition it shall be the duty of the county commissioners to ascertain and determine whether notice of the time of the hearing as required by this act has been given, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause same to be entered upon its records and thereupon to hear all persons in favor or opposed to granting said petition, and to ascertain whether the board of directors signing said petition are the duly elected and qualified directors of said drainage district and if upon hearing of evidence it shall be found that such petition is in conformity to the requirements of this act and the allegations thereof are true then such board of county commissioners shall make a finding and decision to that effect and shall thereupon immediately declare the territory described in the petition of the existing drainage district to constitute a public corporation and the inhabitants within such boundaries to be incorporated as an improvement district in accordance with the provisions of this act. Thereafter the said drainage district shall be known as "the _____________ improvement district, _____________ county, Kansas," and shall have all the powers that are herewith given to said improvement district, as provided in this act.

History: L. 1945, ch. 180, § 34; June 28.



19-2786a Same; consolidation of adjoining districts; petition; joint meeting.

19-2786a. Same; consolidation of adjoining districts; petition; joint meeting. Whenever a petition signed by not less than twenty-five percent (25%) of the legally qualified electors of either of two of adjacent improvement districts is presented to the board of county commissioners of the county in which such improvement districts are located, praying that an election be called, at which shall be submitted the question of consolidation of such two (2) improvement districts, it shall be the duty of the board of county commissioners to notify the boards of directors of each of such improvement districts of the fact of such petition, and request that such two boards of directors meet jointly with the board of county commissioners to determine the feasibility of such consolidation, the terms of such consolidation, the handling of outstanding bonded indebtedness, the name of the consolidated improvement district and the effective date of such proposed consolidation.

History: L. 1959, ch. 139, § 6; June 30.



19-2786b Same; resolution of proposed consolidation; publication; election; resolution of consolidation.

19-2786b. Same; resolution of proposed consolidation; publication; election; resolution of consolidation. Following such joint meeting the board of county commissioners shall adopt a resolution, which resolution shall set forth the terms of such proposed consolidation, the effective date of such consolidation, the name of the proposed consolidated improvement district and all other matters related to such proposed consolidation, and shall also state a time and a place or places where an election is to be held in each of such improvement districts to determine upon such consolidation. Such resolution shall be published once a week for three (3) consecutive weeks in the official county newspaper, the first publication to be not less than twenty-one (21) days prior to the date of such election. Such election shall be conducted in all respects as provided by law, but the board of county commissioners shall name the judges and clerks of such election, shall prescribe the form of the ballot, shall canvass the result of such an election, and such consolidation shall not be declared effective unless a majority of the qualified electors voting thereon in each of said improvement districts shall vote in favor of such consolidation.

Following such election the board of county commissioners shall again meet in joint meeting with the boards of directors of said two improvement districts, and following such meeting the board of county commissioners shall adopt a resolution declaring such consolidation to be effected, shall furnish a certified copy of such resolution to the president of each of the improvement districts concerned and shall publish said resolution once in the official county newspaper.

History: L. 1959, ch. 139, § 7; June 30.



19-2786c Same; terms of consolidation; effect.

19-2786c. Same; terms of consolidation; effect. The terms of such consolidation shall require the payment of all outstanding bonded indebtedness and other indebtedness of each of such improvement districts, and no order of consolidation shall in any way reduce or impair the security of any creditor of either of said improvement districts.

History: L. 1959, ch. 139, § 8; June 30.



19-2786d Same; annexation of district by city; inclusion of district in newly incorporated city; liability of city; special assessments.

19-2786d. Same; annexation of district by city; inclusion of district in newly incorporated city; liability of city; special assessments. (a) When all of the territory within an improvement district is annexed by an incorporated city, such city shall take over all properties and assets and shall assume all debts, liabilities and obligations, and shall perform all functions and services in such district and after such annexation such district shall be abolished. The governing body of such city shall, by ordinance, designate the date upon which the city shall take over and such district shall be abolished, but in no event shall such date be later than 90 days after the effective date of such annexation. The city so annexing an improvement district shall assume and pay, as a general obligation of such city, all special assessments which may have been levied against specific lots, parcels or tracts of property within such improvement district by such improvement district except special assessments for streets, lateral sewers and water distribution systems. Real property within the district shall be discharged from the lien of any special assessments or taxes or special taxes levied to pay for the cost of improvements, except special assessments or special taxes which were levied for the purpose of paying for street improvements, lateral sewers or a water distribution system. Any individual taxpayer who owns property within such improvement district shall have the power to bring suit to force any such city to abide by and carry out the terms and provisions of this section.

(b) Upon incorporation of a city which includes all of the territory within an improvement district, such city shall take over all properties and assets and shall assume all debts, liabilities and obligations of the district, and shall perform all functions and services in such district. After such incorporation the district shall be abolished. The governing body of the newly incorporated city shall, by ordinance, designate the date upon which the city shall take over and when such district shall be dissolved, but in no event shall such date be later than 90 days after the election of the governing body of such city. Such city shall assume and pay, as a general obligation of such city, all special assessments which may have been levied against specific lots, parcels or tracts of property within such improvement district by such improvement district except special assessments for streets, lateral sewers and water distribution systems. Real property within the district shall be discharged from the lien of any special assessments or taxes or special taxes levied to pay for the cost of improvements, except special assessments or special taxes which were levied for the purpose of paying for street improvements, lateral sewers or a water distribution system. Any individual taxpayer who owns property within such improvement district shall have the power to bring suit to force any such city to abide by and carry out the terms and provisions of this section.

History: L. 1959, ch. 139, § 9; L. 1981, ch. 121, § 1; April 28.



19-2786e Same; annexation of part of district by city or inclusion of part of district in newly incorporated city; agreements as to liabilities and obligations; special assessments; failure to contract, effect.

19-2786e. Same; annexation of part of district by city or inclusion of part of district in newly incorporated city; agreements as to liabilities and obligations; special assessments; failure to contract, effect. When less than all of the territory within any such improvement district is annexed by a city or is included in a newly incorporated city, the governing authorities of such city and such improvement district shall be authorized to enter into contracts in regard to the division and allocation of duplicate and overlapping powers, functions and duties between such agencies, and in regard to the use, improvement, control, purchase, assumption and disposition of the properties, assets, debts, liabilities and obligations of such district. Any such district is expressly authorized to enter into agreements with such city for the operation of the district's utility systems and other properties by such city and may provide for the transfer, conveyance and sale of such systems and properties of whatever kind and wherever situated (including properties outside of the city) to such city and upon such terms and conditions as may be mutually agreed upon by and between the governing bodies of such district and city. Such operating contracts may extend for such period of time not exceeding 30 years as may be agreed upon and shall be subject to amendment, renewal or termination by mutual consent of such governing bodies. No such contract shall contain any provision impairing the obligation of any existing contract of such city or district.

The city shall assume and pay, as a general obligation of the city any and all special assessments or special taxes levied against any of the lots, parcels or tracts of land by the improvement district and such lots, parcels or tracts of land shall be discharged from the lien of such special assessments or taxes, except that the city shall not assume and agree to pay, nor shall any such property be discharged from the lien of any special taxes or assessments which might be levied to pay the cost of the construction of streets, lateral sewers or water distribution systems and such special taxes or assessments shall continue as a lien upon such real property and shall be paid by the owners of such real property as if the same had not been annexed by the city or included within a newly incorporated city. In the absence of a contract between the city and the improvement district such district shall be authorized to continue to exercise all the powers and functions which it was empowered to exercise and perform prior to such annexation or incorporation of such city, and the city shall not duplicate services rendered by the district or the district's boundaries without the district's consent but may perform in the district all other municipal functions in which the district is not engaged.

History: L. 1959, ch. 139, § 10; L. 1981, ch. 121, § 2; April 28.



19-2786f Same; district revenue producing utility taken over by city; distribution of cash to subscribers, when.

19-2786f. Same; district revenue producing utility taken over by city; distribution of cash to subscribers, when. When any improvement district revenue producing utility is taken over by the city annexing such improvement district, and no contract is entered into between such improvement district and the city as set out in K.S.A. 19-2786e, then in that event the board of directors of the improvement district shall have the power to distribute any cash on hand to the subscribers or customers of such revenue producing utility on a pro rata basis based upon the amount of money spent with such improvement district revenue producing utility by each customer during the twelve months period immediately preceding such annexation or acquisition of such revenue producing utility by the city, whichever event occurs later.

History: L. 1959, ch. 139, § 11; June 30.



19-2786g Same; disorganization of district, when; procedure; outstanding bonds; surplus fund, disposition.

19-2786g. Same; disorganization of district, when; procedure; outstanding bonds; surplus fund, disposition. Any improvement district organized under the act of which this act is amendatory which has not elected officers at its last statutory required election time and has not operated or functioned as an improvement district for a period of at least one (1) year from such statutory election time, may be disorganized by an order of the board of county commissioners of the county in which such improvement district is located. Notice of such proposed action shall be given by publication in the official county paper once a week for three (3) consecutive weeks. Such disorganization of any improvement district shall in no way affect any outstanding bonds issued for payment of the cost of improvements made by such disorganized improvement district, and the county clerk and county treasurer shall continue to provide for and collect all taxes necessary to pay off any outstanding bonds and the interest thereon as they mature. Any money remaining in any fund of said improvement district after the payment of all bonds and interest and all debts of such district shall be credited to the general fund of the county in which such improvement district was located.

History: L. 1959, ch. 139, § 12; L. 1974, ch. 122, § 20; March 18.



19-2786h Same; tax levies for additional police protection; contracts with sheriff.

19-2786h. Same; tax levies for additional police protection; contracts with sheriff. The governing body of any improvement district may annually levy a tax, which shall be in addition to all other levies or taxes authorized by law, in an amount not to exceed three mills, to be used for additional police protection in the district as hereinafter set out. No such tax levy shall be authorized without first having been submitted to and been approved by a majority of the electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner prescribed for the calling and holding of bond elections under the provisions of K.S.A. 10-120. Any such improvement district making such levy shall contract with the sheriff of the county wherein such improvement district is located for the furnishing of specific police protection within the district by the use of sheriff's deputies and equipment. The annual amount to be paid by such improvement district to the sheriff of such county from the proceeds of the levy shall not exceed the amount to be raised by the tax levy authorized herein. Such contract shall be in such form as the parties may agree but shall be subject to the approval of the attorney general of Kansas. Notwithstanding the provisions of any other law to the contrary, the salary and general budget limitations of any sheriff of any such county is hereby raised by the amount that the sheriff is to receive under the terms of a contract with the improvement district and such amount so received may be budgeted and expended by the sheriff for salaries, equipment or any other purpose as may be otherwise allowed by law.

History: L. 1974, ch. 105, § 1; L. 1982, ch. 122, § 1; July 1.



19-2786i Same; tax levy for maintenance of district; protest petition and election.

19-2786i. Same; tax levy for maintenance of district; protest petition and election. The governing body of any improvement district which is located in any county having a population of more than 6,000 and less than 7,500 and having an assessed tangible valuation of more than $28,000,000 and less than $32,000,000 and which is located adjacent to a park or recreation area is authorized to levy a tax of not to exceed 25 mills upon all the taxable tangible property within such improvement district for the purpose of maintaining the roads in such improvement district and otherwise improving and maintaining such improvement district.

Before any tax shall be levied under the provisions of this section, the governing body of such improvement district shall, by resolution, authorize the levy of such tax, stating the amount and the purpose for which the levy is made. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper and, if within 60 days after the date of the last publication of such resolution, a petition signed by not less than 5% or 25 of the qualified electors, whichever is the greater, in such improvement district is filed with the county election officer, no levy shall be made under the provisions of this section without the question of levying the same having been submitted to and been approved by a majority of the qualified electors of such improvement district voting at an election called and held for such purpose. All such elections shall be noticed, called and held in the manner provided for the giving of notice, calling and holding of elections upon the question of the issuance of bonds under the general bond law.

History: L. 1979, ch. 70, § 2; L. 1981, ch. 121, § 3; April 28.



19-2786j Same; detachment of land from district, procedure.

19-2786j. Same; detachment of land from district, procedure. Whenever a petition signed by the owners of at least 25% of the land in a defined area located within an improvement district created pursuant to K.S.A. 19-2753, and amendments thereto, is filed with the county clerk of the county in which such improvement district is located requesting the board of county commissioners to hold a public hearing for the purpose of determining the advisability of detaching from such district the area of land described in such petition, the board of county commissioners shall call and hold a public hearing within 30 days after the filing of such petition. The board shall publish a notice of such hearing at least once each week for two consecutive weeks in a newspaper of general circulation in the county. The last publication shall be not more than six days prior to the date fixed for the holding of the hearing. Following such public hearing, the board shall enter an order approving or rejecting the petition for detachment. The board of county commissioners shall enter an order detaching such land, if the improvement district has not provided any services to such land within one year preceding the date of the filing of such petition. Such order shall be effective on January 1 of the succeeding year. Thereupon, the board, by resolution, shall declare the new boundaries of the improvement district and shall certify a copy of such resolution to the county clerk.

Any land detached from the improvement district shall be liable for its proportionate share of all outstanding indebtedness of the improvement district on the date the resolution is passed by the board detaching the territory.

History: L. 1997, ch. 143, § 4; May 8.



19-27,127 Sidewalks and pedestrian way in urban area counties.

19-27,127. Sidewalks and pedestrian way in urban area counties. Any county in this state which has been designated as an "urban area" under K.S.A. 19-2654 is hereby authorized to construct or provide for the construction of or cooperate with any city located within its boundaries in the construction of sidewalks and pedestrian ways in connection with the improvement of or upon any highway or street upon which such county is by law authorized to make or cooperate in the making of highway or street improvements.

History: L. 1967, ch. 164, § 1; July 1.



19-27,128 Same; costs.

19-27,128. Same; costs. All costs incurred by counties in the construction of or in cooperating in the construction of sidewalks and pedestrian ways shall be paid by the county in like manner as costs of construction, reconstruction, repair and rebuilding of county roads and bridges are paid.

History: L. 1967, ch. 164, § 2; July 1.



19-27,129 Storm drainage districts in counties designated urban areas.

19-27,129. Storm drainage districts in counties designated urban areas. The board of county commissioners of any county which has been designated as "urban area" under the constitution of Kansas may provide for the creation of storm drainage districts under the provisions of this act.

History: L. 1968, ch. 352, § 1; July 1.



19-27,130 Same; creation, designation and determination of boundaries; petition by city; publication and filing resolution.

19-27,130. Same; creation, designation and determination of boundaries; petition by city; publication and filing resolution. The county commissioners shall upon the receipt of a petition by the governing body of any city in which all or a part of any land lying within the proposed drainage district is located provide by resolution for the creation of a storm drainage district: Provided, That no district shall include territory lying within more than one city except upon petition by the governing bodies of all cities within which territory of such drainage district is located and no territory lying within the corporate limits of any city shall be included within the boundaries of any drainage district except upon petition by the governing body of such city: Provided further, That within such city only that area lying within the natural drainage or watershed area of the proposed district shall be included in such district. The board of county commissioners shall be the final authority in determining the boundaries and the territory to be included within any drainage district. Such resolution shall designate the district by appropriate name or number, define and fix the boundaries of the district, contain a map showing the location of the same, and shall be published once in the official county newspaper. A certified copy of such resolution shall be filed in the office of the county clerk and the register of deeds of such county.

History: L. 1968, ch. 352, § 2; July 1.



19-27,131 Same; establishment of improvement and maintenance program; costs.

19-27,131. Same; establishment of improvement and maintenance program; costs. Whenever a storm drainage district has been created under the provisions of this act, the county commissioners shall establish a program for the construction, reconstruction, repair and maintenance of storm sewers and drains for the purpose of carrying off storm water from such district and for the purpose of paying the costs thereof, the governing body of such county may levy a tax and may issue bonds of the county in the manner hereinafter provided.

History: L. 1968, ch. 352, § 3; July 1.



19-27,132 Same; creation of district fund; use of moneys in fund.

19-27,132. Same; creation of district fund; use of moneys in fund. A separate fund shall be created in the county treasury for each storm drainage district and identified by the name or number of such district. The proceeds from tax levies and the sale of bonds or temporary notes authorized under the provisions of this act on behalf of each district shall be credited to the fund of such district. Moneys from such fund shall be used solely for the purpose of paying costs incurred in constructing, reconstructing, repairing or maintaining storm sewers and drains within the district for which such fund was created.

History: L. 1968, ch. 352, § 4; July 1.



19-27,133 Same; annual tax levy.

19-27,133. Same; annual tax levy. The board of county commissioners creating a storm drainage district under the provisions of this act is hereby authorized to levy an annual tax of not to exceed three (3) mills upon all of the property located within the district for the purpose of providing funds for the payment of the costs of constructing, reconstructing, repairing and maintaining such storm drainage system within such district.

History: L. 1968, ch. 352, § 5; July 1.



19-27,134 Same; general obligation bonds; publication of notice; petition; election.

19-27,134. Same; general obligation bonds; publication of notice; petition; election. The board of county commissioners which has created a storm drainage district under the provisions of this act is hereby authorized to issue general obligation bonds of the county to pay the cost of constructing such storm drainage system within such districts: Provided, That before any bonds shall be issued for such purposes, the county commissioners shall cause to be published once each week for three (3) consecutive weeks in the official county newspaper a notice of its intention to cause the improvement to be made and to issue bonds of the county to pay the costs thereof describing the improvement proposed to be made and the amount of bonds proposed to be issued. Such bonds may be issued and the improvement made unless a petition requesting an election upon the issuance of such bonds, signed by electors, equal in number to not less than ten percent (10%) of the electors in the district who voted for secretary of state at the last preceding general election as certified by the election commissioner is filed in the office of the county clerk within thirty (30) days following the last publication of such resolution. In the event a sufficient petition is filed within the time provided, no such bonds shall be issued until the county commissioners shall have submitted the question to and received the approval of a majority of the electors voting on the proposition at an election called and held for such purpose. The board of county commissioners shall annually levy a tax upon all of the property within such district in an amount necessary to meet the interest and principal payments of the bonds issued hereunder.

Any election called and held and any bonds issued under the provisions of this section shall be in the manner provided by the general bond law.

History: L. 1968, ch. 352, § 6; July 1.



19-27,135 Same; political subdivisions may cooperate with county.

19-27,135. Same; political subdivisions may cooperate with county. Cities and other political subdivisions located within the county are authorized to cooperate fully with the county, financially and otherwise, in the operation and management of any district created pursuant to this act.

History: L. 1968, ch. 352, § 7; July 1.



19-27,136 Public parking facilities in counties between 175,000 and 210,000; acquisition.

19-27,136. Public parking facilities in counties between 175,000 and 210,000; acquisition. In every county of this state having a population of more than 175,000 persons and less than 210,000, the board of county commissioners is hereby authorized to acquire by gift, purchase, or the exercise of the right of eminent domain, in the manner provided by law, a site adjacent to or near the existing courthouse in said county for the purpose of constructing thereon public parking facilities for motor vehicles.

History: L. 1969, ch. 153, § 1; July 1.



19-27,137 Same; issuance of bonds authorized.

19-27,137. Same; issuance of bonds authorized. To provide funds for the cost of acquisition of the site and for construction of improvements thereon, said board of county commissioners is authorized to issue general obligation bonds of the county in a sum not to exceed $600,000, without an election.

History: L. 1969, ch. 153, § 2; July 1.



19-27,138 Same; regulations governing operation; fees for use; penalty provisions.

19-27,138. Same; regulations governing operation; fees for use; penalty provisions. Whenever the board of county commissioners has acquired a site and constructed parking facilities thereon, pursuant to the provisions of this act, said board is further authorized, by adoption of an appropriate resolution, to prescribe rules and regulations, for the maintenance and operation of said facilities, and, in its discretion to charge fees for the use of said public parking facilities, and to prescribe penalties for violation of such rules and regulations.

History: L. 1969, ch. 153, § 3; July 1.



19-27,139 Same; penalty for violating regulations.

19-27,139. Same; penalty for violating regulations. Any person violating the rules and regulations adopted under authority of this act, shall, upon conviction, be deemed guilty of a misdemeanor and punished as provided in K.S.A. 2016 Supp. 21-6602, and amendments thereto.

History: L. 1969, ch. 153, § 4; L. 2011, ch. 30, § 107; July 1.



19-27,150 Regulations for use of county parking lots in certain counties.

19-27,150. Regulations for use of county parking lots in certain counties. The board of county commissioners of any county having a population of more than one hundred eighty-five thousand (185,000) and less than two hundred thousand (200,000) is authorized by adoption of an appropriate resolution to prescribe rules and regulations for the operation of any public parking lot which the county owns.

History: L. 1974, ch. 104, § 1; July 1.



19-27,151 Same; penalties for violations.

19-27,151. Same; penalties for violations. Any person violating any of the rules and regulations adopted under the authority of this act shall be guilty of a misdemeanor. A person convicted of such a misdemeanor shall be sentenced to pay a fine not exceeding the sum of one hundred dollars ($100.00).

History: L. 1974, ch. 104, § 2; July 1.



19-27,155 Conveyance of certain land by county sewer district to an improvement district.

19-27,155. Conveyance of certain land by county sewer district to an improvement district. Whenever any county sewer district appears to be the owner of record of any land, or rights in land, on which is located the sewage disposal plant or other facilities of an improvement district organized under K.S.A. 19-2753 et seq., the board of county commissioners of the county within which such sewer district and improvement district are located may determine whether such sewer district is operative and whether any reason exists for the retention of such land by the sewer district. Upon a finding that such sewer district is not operative and that no reason exists for the retention of such land by such sewer district, the board of county commissioners, as the governing body of the sewer district, shall relinquish such land or rights in land to such improvement district by quit claim deed, assignment or otherwise as may be appropriate.

History: L. 1975, ch. 150, § 1; July 1.



19-27,156 Golf courses in certain counties; capital improvements; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election.

19-27,156. Golf courses in certain counties; capital improvements; tax levy, use of proceeds; adoption and publication of resolution; protest petition and election. The board of county commissioners of any county having a population of less than 8,000 and an assessed taxable tangible valuation of more than $30,000,000 may make an annual levy of not to exceed one mill upon all taxable tangible property within the county for the purpose of creating a fund to be used for the acquisition of capital improvements for any golf course owned and operated by such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Such fund also may be used for the operation and maintenance of any such golf course.

No such tax levy shall be made under the authority of this act until the board of county commissioners adopts a resolution authorizing the same and stating the purpose for which the levy is to be made. Such resolution shall be published once each week for two consecutive weeks in the official county newspaper. If, within 60 days following the last publication of the resolution, a petition in opposition to the levy signed by not less than 5% of the qualified electors of the county is filed with the county election officer, no such levy shall be made unless and until the same is approved by a majority of the qualified electors of the county voting thereon at a special election called and held for such purpose. Any such election shall be called, noticed and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1977, ch. 85, § 1; L. 1979, ch. 52, § 115; L. 1990, ch. 66, § 29; L. 1993, ch. 188, § 1; July 1.



19-27,170 Sewer districts in Finney county; financing cost of district.

19-27,170. Sewer districts in Finney county; financing cost of district. (a) As used in this section and in K.S.A. 19-27,171 and 19-27,172, and amendments thereto, county means Finney county.

(b) As a complete alternative to all other methods provided by law, the board of county commissioners of a county which has created or has received a petition seeking to create main sewer districts, lateral sewer districts, or joint sewer districts pursuant to the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated, may by resolution determine that all or a portion of the cost of acquiring, constructing, reconstructing, enlarging or extending the storm or sewage systems and related disposal works, pumping stations, pumps or other apparatus for handling and disposing of sewage be borne by the county-at-large and paid out of the general revenue fund or by the issuance of general obligation improvement bonds of the county as the board of county commissioners may determine, in the manner provided by law. The proportionate share of the costs of such sewer improvements not borne by the county-at-large shall be assessed against the property within the sewer district in accordance with the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated. Where the county shall issue bonds to pay the costs of sewer improvements in accordance with this act, and all or a portion of such costs shall be borne by the county-at-large, such bonds shall be general obligations of the county, shall be issued in accordance with the general bond law, and shall be in addition to and may exceed the limits of bonded indebtedness of such county.

(c) The board of county commissioners shall have the power to establish a schedule of charges for the use of such sewer improvements financed in accordance with this act. Such charges may be based on the use required and shall include consideration of, but not limited to the quantity, quality and rate of sewage or waste water contributed to the system. Except as provided in subsection (d), any such service charge shall become a lien on the property against which the service charge is made from the date such charge becomes due. Funds generated by such service charges shall be used for the purpose of paying all or any portions of the costs of constructing or reconstructing the sewer improvements, for the costs of operation and maintenance thereof, or for the payment of principal and interest on general obligation bonds issued in accordance with this act.

(d) The lien established by subsection (c) shall not apply whenever the use of the sewage disposal system has been contracted for by a tenant and not by the landlord or owner of the property affected.

History: L. 1982, ch. 111, § 1; L. 1983, ch. 99, § 29; L. 2004, ch. 107, § 5; July 1.



19-27,171 Same; notice.

19-27,171. Same; notice. All notices or publications for the establishing or financing of sewer districts required by the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated shall state the proportionate share of the project costs borne by the county-at-large.

History: L. 1982, ch. 111, § 2; April 22.



19-27,172 Same; property not benefited.

19-27,172. Same; property not benefited. Notwithstanding any provision of article 27 of chapter 19 of Kansas Statutes Annotated, any property located in a sewer district created in the county, which in the discretion of the board of county commissioners, is not benefited by the sewer improvements financed by this act shall not be apportioned and assessed pursuant to the provisions of this act until the property is so benefited. At such time, the governing body shall reapportion and reassess all property in the district.

History: L. 1982, ch. 111, § 3; April 22.



19-27,173 Oaklawn improvement district; excess moneys in bond and interest fund, expenditure authorized.

19-27,173. Oaklawn improvement district; excess moneys in bond and interest fund, expenditure authorized. The board of directors of Oaklawn Improvement District located in Sedgwick county is authorized during calendar year 1998 to expend for public improvement purposes funds being held in any bond and interest fund of the improvement district that do not exceed the balance of funds remaining in such fund after payment of principal and interest from such fund during calendar year 1998 has been credited and after applications for refunds of taxes against such fund filed under K.S.A. 79-1702, and amendments thereto, have been unanimously recommended to be refunded by such board of county commissioners on or before February 15, 1998, have been credited. The improvement district may authorize the expenditure of such excess funds during calendar year 1998 by adopting a resolution that identifies the public improvement for which such funds are to be expended and that prescribes the amount to be expended from such fund.

History: L. 1998, ch. 109, § 1; Apr. 23.



19-27,181 Sedgwick county; public improvements; definitions.

19-27,181. Sedgwick county; public improvements; definitions. When used in this act:

(a) "Acquire" means the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means and may include the acquisition of existing property and improvements already owned and previously financed by the county;

(b) "benefit district" means an area deemed by the governing body to be benefited by an improvement and subject to special assessment for all or a portion of the cost of the improvement;

(c) "consultant" means engineers, architects, planners, attorneys and other persons deemed competent to advise and assist the governing body in the planning, making and financing of improvements;

(d) "cost" means all costs necessarily incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions and other proceedings, necessary fees and expenses of consultants and interest accrued on borrowed money during the period of construction; and the cost of issuing bonds, including amounts necessary to fund reserves, together with the cost of land, materials, labor and other lawful expenses incurred in planning and doing any improvement which may include a charge of not to exceed 5% of the total cost of an improvement or the cost of work done by the county to reimburse the county for the services rendered by the county in the administration and supervision of such improvement by its general officers. Where property and improvements already owned by the county and previously financed by the issuance of revenue bonds is acquired the cost shall include not to exceed the principal amount of such outstanding revenue bonds plus the amount of matured interest, interest maturing within 90 days, and the amount of any call premium or purchase premium required;

(e) "county" means Sedgwick county, Kansas;

(f) "governing body" means the board of county commissioners;

(g) "improve" means to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend or to perform any work which will provide a new facility or enhance, extend or restore the value or utility of an existing facility;

(h) "improvement" means any type of improvement made under authority of this act and includes reimprovement of a prior improvement. Such term shall not include residential wastewater treatment projects, projects located within a residential subdivision, or projects that would serve only residential areas or that would extend services only to residential areas;

(i) "newspaper" means any one of the official designated newspapers of the county;

(j) "storm water and sanitary sewer systems" means any trunk lines, outfall or intercepting sewers, manholes, pumps, pumping stations, lift stations, disposal plants, and any appurtenances and apparatus necessary for the collection, storage, treatment and disposal of storm water or sanitary sewage and wastewater;

(k) "street" means street, highway, road, alley, avenue, boulevard or other public way or any part thereof.

History: L. 1991, ch. 51, § 1; April 25.



19-27,182 Same; work on improvements authorized; special assessments.

19-27,182. Same; work on improvements authorized; special assessments. The governing body of the county is hereby authorized to make, or cause to be made, works or improvements which confer a special benefit upon property within a definable area of the county and may levy and collect special assessments upon property in the area deemed by the governing body to be benefited by such improvement for the special benefits conferred upon such property by any such work or improvement and to provide for the payment of all or any part of the cost of the work or improvement out of the proceeds of such special assessments as hereinafter provided. Such work or improvements may include, but not be limited to:

(a) Acquisition of property or interest in property when necessary for any of the purposes authorized by this act;

(b) opening, constructing, widening and extending streets and otherwise improving paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, including traffic control devices, drainage works incidental thereto and service connections from sewer, water, gas and other utility mains, conduits or pipes necessarily lying within curb lines;

(c) improving storm water and sanitary sewer systems and appurtenances thereto;

(d) improving street lights and street lighting systems;

(e) improving waterworks systems;

(f) improving parks, playgrounds and recreational facilities;

(g) improving any street or other facility by landscaping, planting of trees, shrubs and other perennial plants;

(h) improving dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto;

(i) improving vehicle and pedestrian bridges, overpasses and tunnels, including the construction and improvement of roadways, ramps and other structures necessary to the intersections of streets with state or federal highways;

(j) improving retaining walls and area walls on public ways or land abutting thereon; and

(k) improving property for off-street parking facilities, including construction and equipment of buildings thereon for such purpose.

History: L. 1991, ch. 51, § 2; April 25.



19-27,183 Same; combining improvements.

19-27,183. Same; combining improvements. Any two or more types of improvements may be included in one proceeding and constructed and financed as one improvement.

History: L. 1991, ch. 51, § 3; April 25.



19-27,184 Same; initiation of improvement; notice and hearing, when; benefit district; petition procedure for initiation; resolution determining advisability of improvement.

19-27,184. Same; initiation of improvement; notice and hearing, when; benefit district; petition procedure for initiation; resolution determining advisability of improvement. (a) Before any work is ordered or authorized for an improvement, the governing body, by resolution, shall direct and order a public hearing on the advisability of the improvement. Notice of the hearing shall be given by not less than two publications in a newspaper. The publications shall be a week apart and at least three days shall elapse between the last publication and the hearing. The notice shall include the:

(1) Time and place of hearing;

(2) general nature of the proposed improvements;

(3) estimated or probable cost;

(4) extent of the proposed benefit district to be assessed;

(5) proposed method of assessment; and

(6) proposed apportionment of cost, if any, between the benefit district, the county at large and other available sources.

The hearing may be adjourned from time to time and until the governing body shall have made findings by resolution as to the advisability of the improvement, the nature of the improvement, the estimated cost, the boundaries of the benefit district, the method of assessment and the apportionment of cost, if any, between the district, the county at large and other available sources, all as finally determined by the governing body.

The area of the benefit district to be assessed may be less than, but shall not exceed, the area proposed to be assessed as stated in the petition and notice of hearing without giving notice and holding a new hearing on the improvement.

After final adjournment of the public hearing, the governing body may proceed to order the improvement as provided in K.S.A. 19-27,186.

(b) Improvements also may be commenced upon submission of a sufficient petition. Such petition shall be filed with the county clerk and shall state the:

(1) General nature of the proposed improvement;

(2) estimated or probable cost;

(3) extent of the proposed benefit district to be assessed;

(4) proposed method of assessment; and

(5) proposed apportionment of cost, if any, between the benefit district, the county at large and other available sources.

Names may not be withdrawn from the petitions by the signers thereof after the governing body commences consideration of the petitions or later than seven days after such filing, whichever occurs first. The petitions shall contain a notice that the names of the signers may not be withdrawn after such a period of time. Such petitions may be found sufficient if signed by either: (1) A majority of the owners of record of property liable for assessment under the proposal; (2) the resident owners of record of more than 1/2 of the area liable for assessment under the proposal; or (3) the owners of record, whether resident or not, of more than 1/2 of the area liable to be assessed under the proposal.

Upon the filing of such petitions, the governing body may make findings by resolution as to the advisability of the improvement, the nature of the improvement, the boundaries of the benefit district, the method of assessment and apportionment of cost, if any, between the benefit district and the county as a whole. Such resolution may order the improvement without notice and hearing and shall become effective upon publication once in the newspaper and no protest as provided in K.S.A. 19-27,186 shall be received. The area of the benefit district finally determined by the governing body shall not exceed the district proposed in the petition unless notice is given and hearing held as provided in subsection (a).

History: L. 1991, ch. 51, § 4; April 25.



19-27,185 Same; feasibility report; plans and specifications; estimates; bids.

19-27,185. Same; feasibility report; plans and specifications; estimates; bids. Before the adoption of a resolution ordering a hearing on the advisability of any improvement, as provided in K.S.A. 19-27,184, the governing body may secure a feasibility report to assist in the determination of whether an improvement should be made as proposed or otherwise, or in combination with other improvements authorized by this act, together with a preliminary estimate of the cost of the improvement or combination of improvements. The report may be prepared by qualified officers of the county or by consultants. The governing body also may take such other preliminary steps prior to the hearing or before ordering any improvement or letting any contract, including among other things, the preparation of plans and specifications, estimates of costs of the improvement and the advertisement for bids thereon which the governing body determines to be of assistance in determining the feasibility and desirability of the improvement.

History: L. 1991, ch. 51, § 5; April 25.



19-27,186 Same; action by governing body; protest petitions.

19-27,186. Same; action by governing body; protest petitions. The governing body, by a majority vote of the entire membership thereof, at any time within six months after the final adjournment of the hearing on the advisability of making the improvements, may adopt a resolution authorizing the improvement in accordance with the finding of the governing body upon the advisability of the improvement, as provided in K.S.A. 19-27,184, which shall be effective upon publication once in the newspaper. The improvement shall not be commenced if, within 20 days after publication of the resolution ordering the improvement, written protests signed by both 51% or more of the resident owners of record of property within the benefit district and the owners of record or more than 1/2 of the total area of such district are filed with the county clerk. Names may be withdrawn from any protests by the signers thereof at any time before the governing body convenes its meeting to determine the sufficiency thereof. No benefit district lying within the fringe area of a city as defined in K.S.A. 19-270, and amendments thereto, shall be established until the county has complied with the provisions thereof. Any resolution establishing a benefit district under the terms of this act shall be filed with the register of deeds in accordance with K.S.A. 12-153, and amendments thereto.

History: L. 1991, ch. 51, § 6; April 25.



19-27,187 Same; apportionment of costs.

19-27,187. Same; apportionment of costs. (a) The county, upon a 4/5 vote of the governing body, may pay such portion of the cost of the improvement as the governing body may determine, but not more than 95% of the total cost thereof.

(b) If any property deemed benefited, by reason of any provision of law, shall be exempt from payment of special assessments therefor, such assessment shall be computed and shall be paid by the county at large.

History: L. 1991, ch. 51, § 7; April 25.



19-27,188 Same; assessment plan; classifications, formulae and methods of assessing.

19-27,188. Same; assessment plan; classifications, formulae and methods of assessing. The portion of the cost of any improvement to be assessed against the property in the benefit district, as determined in accordance with K.S.A. 19-27,184, shall be apportioned against the property in accordance with the special benefits accruing thereto by reasons of such improvement. The cost may be assessed equally per front foot or per square foot against all lots and pieces of land within such benefit district or assessed against such property according to the value of such lots and pieces of land therein, such value to be determined by the governing body of the county with or without regard to the buildings and improvements thereon or such cost may be determined and fixed on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property similarly benefited. The governing body, from time to time, may determine and establish, by resolution, reasonable general classification and a formula for the apportionment of the cost between the county and the area to be assessed, and the methods of assessing the special benefits, for various classes of improvements.

History: L. 1991, ch. 51, § 8; April 25.



19-27,189 Same; assessment rolls; notice and hearing.

19-27,189. Same; assessment rolls; notice and hearing. (a) As soon as the total cost of any improvement is determined, the governing body shall cause the assessments against each lot, piece or parcel of land deemed to be benefited, to be determined in the manner set forth in the resolution as to advisability of the improvement in accordance with K.S.A. 19-27,184 and an assessment roll shall be prepared.

(b) The proposed assessment roll shall be filed with the county clerk and be open for public inspection. The county clerk, at the direction of the governing body, shall publish notice that the governing body will meet to consider the proposed assessments. Such notice shall be published in a newspaper at least once, not less than 10 days prior to such meeting of the governing body, and shall state the date, time and place of such meeting, and the general nature of the improvement, its cost, the extent of the benefit district proposed to be assessed, and that written or oral objections will be considered at such a hearing. At the same time, the clerk shall mail to the owner of any property made liable to pay the assessment, at the last known post-office address, a notice of the hearing and a statement of the cost proposed to be assessed against the land so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

History: L. 1991, ch. 51, § 9; April 25.



19-27,190 Same; levy of assessments; interest; payments in full; payments by taxing units.

19-27,190. Same; levy of assessments; interest; payments in full; payments by taxing units. At such meeting, or at any adjournment thereof, the governing body shall hear and pass upon all such objections to each proposed assessment, if any, and may amend the proposed assessments as to any lots, pieces or parcel of land, and, by resolution, levy the same as the special assessments against the lands described in the assessment roll. The assessments, with accrued interest, shall be levied as a special tax upon the property included therein, concurrent with general property taxes, and shall be payable in not more than 20 installments, as the governing body determines. The first installment shall be payable at the time of the first payment of general property taxes following the adoption of the assessment resolution unless such resolution was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto.

Interest on the assessment between the effective date of the resolution levying the assessment and the date the first installment is payable shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid. All of the installments, together with the interest accrued or to accrue thereon, may be certified to the county clerk in one instrument at the same time, and such certification shall be good for all of the installments, and the interest thereon payable as special taxes. Such assessment shall be collected in the same manner as other taxes of the county are collected and paid. The owner of any property so assessed, at any time prior to a date which shall be fixed by the governing body, may pay the whole of the assessment against any lot, piece or parcel with interest accrued to the date of payment to the county treasurer. The board of county commissioners and the governing body of any city or school district or other taxing unit, respectively, shall provide for and pay the amount assessed against property owned by them as provided by K.S.A. 79-1808, and amendments thereto, or they may pay the amounts so assessed from their general funds.

History: L. 1991, ch. 51, § 10; April 25.



19-27,191 Same; action to set aside assessments, limitation.

19-27,191. Same; action to set aside assessments, limitation. No suit to set aside the assessments or otherwise question the validity of the proceedings shall be brought after the expiration of 30 days from the publication of the resolution fixing the assessments.

History: L. 1991, ch. 51, § 11; April 25.



19-27,192 Same; supplemental assessments; reassessments and new assessments.

19-27,192. Same; supplemental assessments; reassessments and new assessments. (a) Upon notice and hearing as provided for in the original assessment, or with the written consent of all affected landowners, the governing body may make supplemental assessments to correct omissions, errors or mistakes in the assessment relating to the total cost of the improvement.

(b) When an assessment, for any reason whatever, is set aside by a court of competent jurisdiction as to any lot, piece or parcel of land, or in the event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing, that it is or may be invalid for any reason, the governing body, upon notice and hearing as provided for the original assessment or with the written consent of all affected landowners, may make a reassessment or a new assessment as to such lot, piece or parcel of land.

History: L. 1991, ch. 51, § 12; April 25.



19-27,193 Same; cost of improvements, how paid; limitations.

19-27,193. Same; cost of improvements, how paid; limitations. The total cost of any improvement made under the authority of this act shall be paid as follows:

(a) All costs made payable by the county at large which may be paid from general funds legally available for such purposes or from other general improvement funds available for such purposes may be paid from such funds.

(b) Costs payable by special assessments which have been paid in full prior to the date set by the governing body as provided in K.S.A. 19-27,190 shall be paid from assessments so collected.

(c) Costs payable by special assessments, to be paid in installments, and costs made payable by the county at large and not payable from available general funds, or other general improvement funds available to the governing body for such purpose, may be paid by the issuance and sale of general obligation bonds of the county as provided by law.

(d) Costs payable by special assessments, to be paid in installments, may be paid by the issuance and sale of limited obligation bonds of the county payable solely from such special assessments.

(e) During the progress of an improvement, the governing body may issue temporary notes of the county as provided by law to pay costs which will be paid by the issuance of bonds as provided in subsection (c), and upon completion of the work, bonds of the county shall be issued as provided therein.

(f) During the progress of any improvement, the governing body may issue bond anticipation bonds of the county to pay the cost of the improvement in an amount not to exceed the estimated cost of the improvement to be paid by special assessments and the issuance of limited obligation bonds as provided in subsection (d). Bond anticipation bonds shall be redeemed and canceled before or at the time permanent limited obligation bonds are issued as provided in subsection (d).

(g) The costs of more than one improvement may be paid from a single issue and sale of bonds without other consolidation of the proceedings prior to the bond issue.

History: L. 1991, ch. 51, § 13; April 25.



19-27,194 Same; special improvement fund; use of money therefrom.

19-27,194. Same; special improvement fund; use of money therefrom. A separate fund shall be created in the county treasury for each improvement or combination of improvements and such fund shall be identified by a suitable title. The proceeds from the sale of bonds and any other moneys appropriated thereto by the governing body shall be credited to such fund. Such fund shall be used solely to pay the costs incurred in the making of the improvement, and upon the completion of the improvement, the balance thereof, if any, shall be transferred and credited to the county bond and interest fund for such improvement.

History: L. 1991, ch. 51, § 14; April 25.



19-27,195 Same; districts in or adjacent to cities.

19-27,195. Same; districts in or adjacent to cities. The governing body shall be authorized to create a benefit district in any portion of the unincorporated area of the county. If the benefit district either overlaps or abuts the city limits of any incorporated city, then no such benefit district shall be created without the city's consent. The provisions of K.S.A. 19-270, and amendments thereto, shall not apply to the creation of a benefit district pursuant to this act.

History: L. 1991, ch. 51, § 15; April 25.



19-27,196 Same; districts created by a city overlapping or adjacent to city limits.

19-27,196. Same; districts created by a city overlapping or adjacent to city limits. The governing body of any city shall be authorized to create a special assessment benefit district in any portion of the city's incorporated area. If the special assessment benefit district either overlaps or abuts the unincorporated area of the county, then no such district shall be created without the county's consent. The county's consent shall not be required when the district is created pursuant to K.S.A. 12-693, and amendments thereto.

History: L. 1991, ch. 51, § 16; April 25.



19-27,197 Same; validity of act.

19-27,197. Same; validity of act. If any section or other part of this act shall be held invalid, the invalidity thereof shall not affect the validity of the other provisions of this act.

History: L. 1991, ch. 51, § 17; April 25.






Article 27a SEWER DISTRICTS

19-27a01 Sewer districts in any county; definitions.

19-27a01. Sewer districts in any county; definitions. Whenever used in this act, the following words shall have the following respective meanings unless different meanings clearly appear from the context:

(a) "Governing body" or "board" means the board of county commissioners of the county in which the sewer district is located;

(b) "sewer district" means any wastewater, main, lateral, joint or submain storm or sanitary sewer district;

(c) "improvement" means any trunk lines, outfall or intercepting sewers, manholes, pumps, pumping stations, lift stations, disposal plants and any appurtenances and apparatus necessary for the collection, storage, treatment and disposal of storm or sanitary sewage and wastewater;

(d) "improve" means constructing, reconstructing, enlarging or extending any improvement;

(e) "sewage system" means any property owned by the sewer district or any property in which the sewer district has a property interest and any trunk lines, outfall or intercepting sewers, manholes, pumps, pumping stations, lift stations, disposal plants and any appurtenances and apparatus necessary for the collection, storage, treatment and disposal of storm or sanitary sewage and wastewater.

(f) "federal law" and "federal pollution control laws" means the clean water act, 33 U.S.C. § 1251 et seq., and amendments thereto, also known as the federal water pollution control act, and all administrative regulations adopted pursuant thereto;

(g) "industrial user" means any user of the sewage system identified as an "industrial user" under the criteria established by the United States environmental protection agency in 40 C.F.R. § 35.905, and amendments thereto;

(h) "person" means any individual, firm, corporation, partnership, organization or other entity and departments of government of the state or of the United States and political subdivisions thereof;

(i) "user" means the owner of the land or the person in control of the premises that discharges or contributes any wastes, storm or wastewater to the sewage system.

History: L. 1983, ch. 99, § 2; July 1.



19-27a02 Board of county commissioners serves as governing body of district; powers and duties.

19-27a02. Board of county commissioners serves as governing body of district; powers and duties. The board of county commissioners shall be the governing body of any sewer district it creates and, as provided by this act, shall have the power to:

(a) Create, construct, reconstruct, extend, enlarge, operate and maintain a sewer system in the sewer district;

(b) sue and be sued;

(c) enter contracts and interlocal agreements pursuant to K.S.A. 12-2901 et seq., and amendments thereto;

(d) combine sewer districts;

(e) acquire, by purchase or condemnation, any real or personal property necessary to provide an adequate sewage system;

(f) improve sewers and appurtenances thereof, through, under or along any street, public highway, alley or park and across any land within the county and to a connection with any creek, ravine, river or any other place within 10 miles of the district;

(g) construct, extend, enlarge, improve, operate and maintain sewage disposal plants at any point along or near the line of the sewer;

(h) acquire, by contract or purchase, easements, rights-of-way or any other interests in sewers, sewage plants or other means of disposal of sanitary sewage, either within or outside the state, in the manner and on the terms the governing body deems advisable;

(i) issue permits to any individual or corporation to build any sewers in any lateral or joint sewer district under plans and specifications and under terms approved by the governing body and under its inspection. The cost of the construction shall be borne entirely by the person or corporation contracting for the improvements;

(j) exercise powers of local legislation and administration, in conformance with K.S.A. 19-101a, 19-101b and 19-101c, and amendments thereto, as may be necessary and convenient for the purpose of providing sewer services and governing the operation and transaction of business of sewer districts;

(k) create lateral sewer districts and assess the cost thereof against the owner of the property benefited or against the maintenance budget of the main sewer district. There may not be included in a lateral sewer district any unplatted contiguous tract of land, under one ownership, which exceeds 10 acres in area without the consent of the owner of the land;

(l) dissolve any lateral sewer district in the main sewer district. The property located within the lateral district may be included in one or more other lateral sewer districts;

(m) create an area-wide sewage disposal district, for the elimination or prevention of pollution of the waters of the state in any drainage area, to be served by a single sewage system;

(n) (1) adopt any rule, regulation, standard, limitation or requirement which is necessary to provide for the efficient and economical operation of the sewer system. Before any such rule, regulation, standard, limitation or requirement takes effect, they shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district. Except as otherwise provided by this section, the violation of any rule, regulation, standard, limitation or requirement shall be a misdemeanor punishable by a fine not to exceed $500. The governing body shall have the authority to maintain special proceedings or civil actions in any court of competent jurisdiction for the purpose of enforcing or preventing the violation thereof and to abate nuisances maintained in violation thereof;

(2) if any industrial user neglects, fails or refuses to comply with any rule, regulation, standard, limitation or requirement adopted pursuant to this section, in addition to any other remedy provided by statute or common law, the governing body is hereby authorized after notice and opportunity for a hearing, to refuse the discharge of wastewater from the premises of the industrial user and to take any action necessary to prevent violating discharges by the industrial user from the sewage system until the time the violations cease and are corrected. The governing body may condition the use of the sewage system upon the terms that are determined to ensure that successive violations do not occur. The governing body is hereby authorized, after notice and an opportunity for hearing, to assess a penalty against the industrial user in an amount not to exceed $500 for the first violation and in an amount not to exceed $5,000 for the second violation and in an amount not to exceed $10,000 for the third and each successive violation. For the purposes of this subsection, each day of violation after notice and a reasonable time to cease or correct the violation shall be considered a separate and successive violation;

(3) if the governing body determines any violation by an industrial user of any rule, regulation, standard, limitation or requirement poses a threat or danger to the public health, safety or welfare or to the proper operation of the sewage system, the governing body is hereby authorized to take immediate and effective emergency action to issue or obtain any preliminary injunctive relief, without notice or hearing, to prevent the discharge of the wastewater creating the threat or danger;

(4) if the governing body finds any violation by an industrial user of any rule, regulation, standard, limitation or requirement, after notice and opportunity for hearing, to be intentional, willful, and knowingly in violation or with reckless disregard thereof, the governing body is hereby authorized to refuse any future discharge of wastewater from the violating industrial user and to prevent violating discharges by the industrial user into the sewage system of the sewer district. The governing body is hereby authorized to assess a civil penalty upon the violating industrial user in an amount not to exceed $10,000;

(5) if the governing body finds any violation by an industrial user of any rule, regulation, standard, limitation or requirement, after notice and opportunity for hearing, to have directly caused or contributed to any actual detriment to the public health, safety or welfare or to have directly caused or contributed to any damage to the sewage system or treatment process and that the industrial user knew or should have known that its violation could cause those effects, the governing body is hereby authorized to assess against the industrial user a civil penalty in an amount not to exceed $10,000 or to collect from the industrial user the actual damages caused by the violation, whichever is greater;

(6) whenever the governing body takes any action to prevent violating discharges into the sewage system of the sewer district, the governing body is hereby authorized to assess against the violator all costs of such action;

(7) all penalties, damages and costs assessed or awarded pursuant to the authority of this section shall be a lien upon the premises of the violator from the date assessed or awarded until the date fully paid. All proceeds received or collected from fines, penalties, damages or costs shall be used by the governing body first to defray the costs of administering any rule, regulation, standard, limitation or requirement adopted pursuant to this section and then to defray the costs of any repairs, replacements, maintenance or reconstruction necessitated by violations thereof, and then to defray the general operation and maintenance costs of the sewer district;

(o) take any action necessary to prevent, control, reduce and eliminate water pollution in order to comply with the clean water act, 33 U.S.C. § 1251 et seq., and amendments thereto; and

(p) take any action consistent with the provisions of this act for the safe, proper and economical operation of any sewer district.

History: L. 1983, ch. 99, § 3; July 1.



19-27a03 Creation of district by petition; contents; unsanitary conditions.

19-27a03. Creation of district by petition; contents; unsanitary conditions. (a) Subject to the provisions of K.S.A. 19-270, the board of county commissioners of any county shall have the power to create a sewer district in the manner hereinafter provided whenever:

(1) A petition requesting the creation of a sewer district is filed with the board; or

(2) the secretary of health and environment or the local health officer determines and certifies to the board that unsanitary conditions exist or are expected to develop and which may be removed or prevented by the installation and utilization of sewers.

(b) Any petition requesting the creation of a sewer district shall be signed by the owners of at least 51% of the acreage of the land in the proposed district. The petition shall state:

(A) The boundaries of the improvement district;

(B) the nature of the improvement;

(C) the estimated cost of the improvement;

(D) the proposed method of assessment; and

(E) the proposed apportionment of cost, if any, between the district and any other sewer district operated and maintained by the governing body.

The petition also shall state that if the board of county commissioners determines the improvement project is not feasible that all costs and expenses of the work, including preliminary planning, engineering, legal and other preliminary work of skilled persons employed by the board shall be assessed against the property of persons signing such petition. Any person signing the petition who desires to withdraw such person's name may do so by giving written notice to the county clerk on or before the date of the hearing on the petition. The petition shall be null and void after the board has determined not to create the district or after a period of two years from the date of the first signature on the petition, whichever occurs first.

History: L. 1983, ch. 99, § 4; L. 1986, ch. 70, § 3; May 15.



19-27a03a Inclusion of land located in other benefit districts.

19-27a03a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any sewer district created pursuant to K.S.A. 19-27a01 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a sewer district.

History: L. 1997, ch. 143, § 5; May 8.



19-27a04 Preliminary survey required; cost of survey; creation of district to conduct survey; cost paid from county general fund.

19-27a04. Preliminary survey required; cost of survey; creation of district to conduct survey; cost paid from county general fund. (a) After a sufficient petition is filed with the board, but prior to creating a sewer district, the board of county commissioners shall have a preliminary survey and plan prepared to gather data and information relating to the possible creation of the district. The board shall employ engineers or other skilled persons to make the preliminary survey of the territory sought to be sewered, determine the approximate boundary lines of the sewer district, the feasibility of the proposed improvement, the treatment required, the approximate size of sewers and disposal plant required, the approximate cost of the improvements when completed and any other information pertinent to the construction of the sewer facility.

The board may contract to pay the engineers or other skilled persons for the preliminary work by a fixed fee or by a fee contingent upon the final petition for the preliminary work being presented to the county commissioners and allowed by them and the work done. If the project is authorized, the cost of the preliminary survey shall be a part of the cost of the completed project. If the engineers employed to make the preliminary survey are not employed on the final survey and plans and construction work, the board may require the engineers employed on the final plans and construction work to reimburse the county for the amount it may have expended on the preliminary work and the cost thereof shall become a part of the cost of the completed project. It shall be the duty of the board of county commissioners to have a copy of all engineering notes, memoranda, data, plats, plans and surveys for which they pay or agree to pay directly or indirectly or conditionally, filed in the office of the county clerk.

If the board of county commissioners determines that a project is not feasible, all the cost and expenses of the work, including preliminary planning, engineering, legal and other preliminary work of skilled persons employed by the board shall be assessed against the lots and pieces of property located within the district. The assessment shall be levied and collected as one tax, in addition to the other taxes and special assessments, and upon the order of the board, the county clerk shall place the assessment upon the tax roll for collection subject to the same penalties, entitled to the same rebate and collected in the same manner as other taxes.

(b) The board of county commissioners may, in its discretion, create a sewer district for the sole purpose of making a preliminary survey and plan and not for the construction of sewer improvements. The board may employ engineers or other skilled persons to gather data, make the preliminary survey of the territory to be sewered, determine the approximate boundary lines of the sewer district, the feasibility of the proposed improvement, the treatment required, the approximate size of sewers and disposal plants required and the approximate cost of the improvement and any other information pertinent to the construction of the sewer facility. Thereafter, a sewer district or districts may be created as otherwise provided by this act. For the purpose of paying for the costs of the preliminary planning, the board of county commissioners may apportion the costs against the tracts of land within the district in the manner provided by K.S.A. 19-27a07.

If the board of county commissioners determines that a project is not feasible, all the cost and expenses of the work, including preliminary planning, engineering, legal and other preliminary work of skilled persons employed by the board shall be paid from the county general fund.

History: L. 1983, ch. 99, § 5; July 1.



19-27a05 Notice; hearing; district extending into city limits.

19-27a05. Notice; hearing; district extending into city limits. (a) Prior to the creation of a sewer district, the board of county commissioners shall publish a notice stating: (1) Its intent to create a sewer district; (2) a description of the area of the proposed district or the property within the boundaries in sufficient detail to advise the landowners within the proposed district of the proposal; and (3) the date and location of a public hearing to be held to consider the creation of the sewer district and to hear objections thereto. The notice shall be published in a newspaper of general circulation in the county at least 10 days prior to the date of the hearing. Notice of the hearing also shall be mailed by prepaid first class mail, at least 14 days prior to the date of the hearing, to all landowners within the proposed district. The failure of any landowner to receive notice shall not invalidate creation of the district or any apportionment of costs therefor. Notice need not be given when a petition requesting the creation of a district is signed by 100% of the landowners subject to assessment in a proposed district.

(b) The board of county commissioners shall not create any sewer district within or extend any sewer district into the limits of any incorporated city without the consent of the governing body of the city.

History: L. 1983, ch. 99, § 6; July 1.



19-27a06 Resolution; cost exceeding estimate; second hearing required; notice; continuation or discontinuation of project.

19-27a06. Resolution; cost exceeding estimate; second hearing required; notice; continuation or discontinuation of project. (a) The board of county commissioners may create a sewer district by resolution passed at any time within one year after the conclusion of the public hearing required herein. The sewer district shall be created substantially as requested by the petition or other authorized request except that no area shall be added which was not described in the notice of public hearing.

(b) If at any time after creating a sewer district and prior to the letting of contracts for construction, the governing body of a sewer district determines that the cost of an improvement project will increase more than 10% of the initial estimated cost, the governing body shall hold another public hearing thereon. Notice of any subsequent hearings shall be given in the same manner as for the first hearing. After the hearing, the governing body may stop work on the project and dissolve the sewer district or approve the continuation of the project with any changes it deems necessary.

(c) If the governing body determines that the continuation of the project is not feasible, all costs and expenses of the project, including preliminary planning, engineering, legal and work of other skilled persons employed by the governing body shall be assessed against the lots and pieces of property within the district. The special assessment shall be levied and assessed as one tax, in addition to other taxes and special assessments. Upon the order of the governing body, the county clerk shall place the special assessment upon the tax roll for collection subject to the same rebate and collected in the same manner as other taxes.

History: L. 1983, ch. 99, § 7; July 1.



19-27a07 Cost of project; assessments; notice; hearing; methods of assessment; protest; payment of assessments in full; issuance of bonds; dedication of property for public use.

19-27a07. Cost of project; assessments; notice; hearing; methods of assessment; protest; payment of assessments in full; issuance of bonds; dedication of property for public use. (a) After a sewer district has been created and improvements have been completed, the governing body of the sewer district shall determine the cost of the improvements and the proposed special assessment to be made against each tract of land within the district and shall prepare a proposed assessment resolution containing an assessment roll. The proposed assessment roll shall be filed with the county clerk and shall be open for public inspection. The proposed resolution fixing the special assessments shall be published once in a newspaper of general circulation within the county at least 10 days prior to the date of the public hearing thereon. It shall state the cost of the improvements, the proposed method of assessment, the date, time and place of the public hearing to consider the proposed special assessments and that written or oral objections will be considered at the hearing. The proposed assessment shall be mailed by prepaid first class mail at least 10 days prior to the hearing to all landowners made liable to pay the special assessments. The failure of any landowner to receive the proposed assessment resolution shall not invalidate the proceedings. At the meeting or at any adjournment thereof, the governing body shall hear all objections to each proposed special assessment and may amend the proposed assessment resolution as to any tract of land. The governing body shall levy the special assessments against the property described in the assessment roll by the adoption and publication of the proposed assessment resolution. The special assessment shall become a lien on the property against which the special assessment is made from the effective date of the resolution.

(b) The board of county commissioners shall assess the cost of the improvements against the property in accordance with the benefit received. The cost may be assessed:

(1) Equally per square foot against all property in the district;

(2) against the assessed value of the lots and pieces of property in the district with or without regard to improvements thereon;

(3) by a combination of (1) and (2); or

(4) in any other reasonable manner which will result in imposing substantially equal burdens or shares of cost upon property similarly benefited.

All public roads, public parks and public cemeteries shall be exempt from assessment.

(c) If subsequent to the making of any special assessment against any parcel or tract of land, the landowner desires to plat or replat the land and dedicate streets and roads, or parts of the land, for public use, the board of county commissioners may release the land proposed to be dedicated from the lien and effect of the special assessment. The landowner shall in or on the instrument making the dedication consent in appropriate form that the amount of the unpaid special assessment on the dedicated land shall become and remain a lien on the remainder of the owner's land fronting or abutting on the dedicated road or street.

(d) After the governing body of the district determines the cost of the improvements and apportions the cost among the various lots or parcels of land within the sewer district by the passage of the proposed assessment resolution, it shall fix a date on or prior to which the special assessments may be paid in full without interest. If the special assessment is paid in full as to any lot or parcel of property, such lot or parcel of property shall be relieved from any further liability for the cost of the improvement or for payment of any bonds thereafter issued in payment therefor. No suit to set aside the special assessments provided by this section, or to enjoin the making of the same nor any defense to the validity thereof shall be brought later than 30 days from the passage of the proposed assessment resolution.

(e) After the expiration of the thirty-day period required by subsection (d), the governing body of the district shall determine the total amount of the costs of the improvements remaining unpaid and may issue and sell general obligation bonds of the county. Except as provided by this section, the bonds shall be issued in the manner provided by the general bond law. Each bond shall specify the date of its separate maturity and shall be in the denomination determined by the governing body. The bonds shall be in addition to and may exceed the limits of the bonded indebtedness of the county.

History: L. 1983, ch. 99, § 8; July 1.



19-27a08 Transfer of property to another district; construction of sewers upon request; additional sewers in lateral districts, cost.

19-27a08. Transfer of property to another district; construction of sewers upon request; additional sewers in lateral districts, cost. (a) Whenever the total special assessment on any property for storm or sanitary sewers has been paid, the property shall not be transferred to another district and thereby be made liable for special assessments for storm or sanitary sewers in another district. The property may be included in a joint sewer district and may be assessed the costs incurred for the building of sewers which serves all the property within the joint sewer district.

(b) After a part but not all of the sewers which will ultimately serve all the property in a sewer district are constructed and upon petition of any landowner in the district who desires to have a sewer built to serve the petitioner's land, the governing body of the district may design, plan and build the sewers and apportion and assess the cost thereof in the manner provided by K.S.A. 19-27a07.

(c) When additional sewers are constructed, after a part but not all of the sewers have been constructed, in any lateral sewer district, the cost of the construction of additional sewers shall be charged to the property served by the sewers and none other.

History: L. 1983, ch. 99, § 9; July 1.



19-27a09 Maintenance fund; tax levy; user charges.

19-27a09. Maintenance fund; tax levy; user charges. (a) The governing body of any sewer district shall have power to levy annually a special maintenance tax for the purpose of creating a maintenance fund to be used for the purpose of maintaining and keeping in repair sewer improvements in the district.

(b) In addition to the special maintenance tax and for the purpose of sewer improvements or to pay the costs of operation and maintenance thereof, the governing body may establish a schedule of charges to be collected from individuals, cities, townships, sewer districts or other municipalities for the use of the sewer district facilities. Such charges may be graduated based on the use required and shall include the consideration of, but not limited to, the quantity, quality and rate of delivery of waste water contributed.

(c) Any special maintenance tax or user charge shall become a lien upon the property against which the levy or service charge is made from the date the levy or sewer service charge becomes due.

History: L. 1983, ch. 99, § 10; July 1.



19-27a10 Sewage received from other districts; apportionment of cost; assessment among districts.

19-27a10. Sewage received from other districts; apportionment of cost; assessment among districts. If any main sewer is located so that it receives or may receive sewage from more than one district, the board may provide that the cost of the main sewer below a designated point be divided among the districts in proportion to the benefit received. The proportion of the cost shall be assessed against the district as provided by K.S.A. 19-27a07. The board shall: (a) Designate the point in the line of the main sewer below which the provisions of this section apply; (b) describe the proposed location of the main sewer from such point to the outlet of the same or to the county boundary; (c) state the method of the payment of the cost of the main sewer by the benefiting districts; and (d) the proportion of the cost to be assessed against each district.

History: L. 1983, ch. 99, § 11; July 1.



19-27a11 Costs of combined or enlarged districts; tax levy; installments; bonds.

19-27a11. Costs of combined or enlarged districts; tax levy; installments; bonds. (a) Whenever sewer districts are combined, all bonded indebtedness existing on the effective date of the combination of districts shall remain a lien against and an obligation of the individual districts the same as before the combination.

(b) Whenever it is necessary to enlarge a sewer system, the cost of the enlargements shall be charged against all of the property in the entire main sewer district if the enlarged facilities are to be used by and benefit the entire main sewer district. If the sewer enlargements will serve only a part of the main sewer district, the cost shall be charged against only those properties located in the district which will use or be benefited by the same. The cost of all enlargements shall be paid by levying a tax at a uniform rate on all the property in the entire main sewer district if the enlarged facilities are to be used by and benefit the entire main sewer district. If only a part of the main sewer district is to use and benefit from the enlarged facilities, then the tax shall be levied only on the properties in the part of the main sewer district which will use or be benefited by the same. The tax shall be levied and collected, in addition to other taxes and special assessments, and when ordered by the governing body of the district, the county clerk shall place the tax upon the tax roll for collection subject to the same penalties and collected in the same manner as other taxes. The board of county commissioners may provide for the payment of the costs of the enlargement by installments instead of levying the entire tax for the cost at one time and may issue and sell general obligation bonds of the county in the manner provided by the general bond law.

History: L. 1983, ch. 99, § 12; July 1.



19-27a12 Disposal works and pumping stations; costs; bonds; approval by secretary of health and environment.

19-27a12. Disposal works and pumping stations; costs; bonds; approval by secretary of health and environment. (a) The board of county commissioners may construct, reconstruct, enlarge, extend or otherwise provide for one or more systems of disposal works for the purification of sewage. The board may build, operate and maintain disposal works, pumping stations, pumps or other apparatus necessary to handle and dispose of sewage. The costs and expenses of building the same shall be borne by the various districts then or thereafter using the same. The costs and expenses of constructing, reconstructing, enlarging or extending any sewage treatment or disposal works and facilities may be paid by the issuance and sale of general obligation bonds of the county. The cost of any improvements authorized by this section shall be determined and assessed in the manner provided by K.S.A. 19-27a07.

(b) Before any system of disposal works or pumping stations are constructed, the plans and specifications therefor shall be submitted to and approved by the secretary of health and environment.

History: L. 1983, ch. 99, § 13; July 1.



19-27a13 Joint sewer districts; creation; procedure; inclusion of certain districts; petition.

19-27a13. Joint sewer districts; creation; procedure; inclusion of certain districts; petition. (a) Subject to the provisions of K.S.A. 19-270, whenever the main sewer district engineer recommends the creation of one or more joint sewer districts to serve an existing or proposed lateral sewer district or any part thereof, together with additional described land in the same natural drainage area, the governing body of the main sewer district may adopt the appropriate resolution to create a joint sewer district. The joint sewer district may operate and maintain all sanitary sewer and sewage treatment facilities of the districts included in the joint district. All outstanding obligations of any sewer district at the time of its inclusion in a joint sewer district shall remain the obligations of the sewer district and the governing body of the sewer district shall continue to levy the special assessments and taxes necessary to pay the obligations against the lands located within the sewer district.

(b) Subject to the provisions of K.S.A. 19-270, whenever the governing body of any sewer district has constructed a sanitary sewer system which includes a sewage pumping station for the disposition of sewage and it appears to the governing body that it is more economical and in the best interests of the landowners in the sewer district, taking into account the cost of operating and maintaining the pumping station, the governing body, by resolution, may include the sewer district in a joint sewer district in order that the sewage may be disposed of by gravity sewers. No resolution shall be adopted until after the presentation of a petition signed by the owners of at least 51% of the area in the sewer district. The petition shall request the governing body to: (A) Dispose of the pumping station as advantageously as possible; (B) include the sewer district within a joint sewer district in order to dispose of the sewage by gravity; (C) construct any additional sewers that may be necessary; (D) assess the cost thereof against the property in the joint sewer district; and (E) issue general obligation bonds of the county to pay the costs thereof.

(c) The petition also shall state requirements listed in subsection (b) of K.S.A. 19-27a03, and amendments thereto. Prior to the creation of any joint sewer district, the governing body of the district shall hold a public hearing thereon and give notice thereof in the manner provided by K.S.A. 19-27a05, and amendments thereto.

History: L. 1983, ch. 99, § 14; L. 1986, ch. 70, § 4; May 15.



19-27a14 Enlargement of boundaries upon petition; additional levies.

19-27a14. Enlargement of boundaries upon petition; additional levies. Subject to the provisions of K.S.A. 19-270, the governing body of any main, lateral or joint sewer district, by resolution, may enlarge the boundaries of the district upon the presentation of a petition approved by the district engineer. The petition shall be signed by the owners of at least 51% of the area sought to be added to the district. The petition shall state the requirements listed in subsection (b) of K.S.A. 19-27a03, and amendments thereto. The resolution shall provide for the levying of taxes or special assessments, as may be appropriate, upon the property in the added area, the same as are being levied upon the property in the district, to pay the principal and interest on outstanding bonds issued for the payment of costs of improvements in the district. The resolution also shall provide for an additional special assessment upon the property in the added area to pay a proportionate share of all amounts previously paid by the district upon any bonds issued for such purposes. No area may be added to the district except where the sewage therefrom flows by gravity into the mains of the district unless the governing body, acting upon the recommendation of the chief engineer, determines that pumping is in the best interest of the area to be added. The additional levies shall be made over a period of years, as determined by the governing body, and the proceeds therefrom shall be credited to the bond and interest fund of the district.

History: L. 1983, ch. 99, § 15; L. 1986, ch. 70, § 8; May 15.



19-27a15 Annexation of district by a city; district not dissolved.

19-27a15. Annexation of district by a city; district not dissolved. Whenever the governing body of a sewer district has let contracts for the improvement of sewers and the same have been constructed and temporary notes have been issued for the purpose of paying part of the cost thereof pending the issuance of bonds and thereafter all or part of the district is annexed by a city, the district shall not be dissolved as a result thereof.

History: L. 1983, ch. 99, § 16; July 1.



19-27a16 Alteration of district's boundaries; district served by city-owned sewage system; hearing.

19-27a16. Alteration of district's boundaries; district served by city-owned sewage system; hearing. (a) Subject to the provisions of K.S.A. 19-270, the governing body of any sewer district, by resolution, may: (1) Alter the boundaries of the district to include or exclude parts of platted lots not wholly within the districts to coincide with the lot line or when good engineering practice requires, alter the boundaries of the district to include or exclude areas which should have been included or excluded initially by reason of the topography or include or exclude areas from which sewage could flow either direction; (2) assess the alterations; (3) relieve the parts of platted lots or other area excluded from previous assessments made by any other sewer district on those parts excluded; and (4) provide for the payment of the same out of the funds of the main sewer district in which those parts were formerly located.

(b) Upon presentation of a petition signed by 100% of the owners of land located within a main sewer district, which is being furnished sewer service by a city-owned sewage system, seeking to remove the land from such district, the governing body of any main sewer district which is located in a county which has been declared to be an urban area under the provisions of K.S.A. 19-3524, and amendments thereto, may alter the boundaries of such sewer district to conform to lot lines within platted subdivisions if the land was platted subsequent to the creation of the sewer district. Nothing in this subsection shall be construed to authorize the alteration of boundaries of any sewer district to include any territory not within the district originally created.

(c) Prior to exercising any authority granted by this section, the governing body of the sewer district shall call and hold a public hearing on the proposal. Notice of the hearing shall be given in the manner provided by K.S.A. 19-27a05, and amendments thereto.

History: L. 1983, ch. 99, § 17; L. 1986, ch. 70, § 9; May 15.



19-27a17 Inspection to determine adequacy of sewage facilities; additional facilities authorized; cost; bonds.

19-27a17. Inspection to determine adequacy of sewage facilities; additional facilities authorized; cost; bonds. (a) The governing body of any sewer district shall from time to time cause an inspection to be made and a certified report and detailed account of the maximum connected load, which is at that time being carried, treated and disposed of by the existing system and facilities, including population totals and trends of the district in relation thereof, together with any data necessary to determine the condition and adequacy of the facilities and improvements to serve the existing and definitely calculable demands of the district. The report and account shall be furnished by a competent consulting engineer and shall include the recommendations the engineer finds are necessary.

(b) If it appears from the report, detailed account and recommendations that the collection and treatment system is carrying a connected load in excess of the designed capacity, and if the governing body approves the report and recommendations, it shall submit to the secretary of health and environment a complete copy of the engineer's report, detailed account and recommendations as to what additional facilities should be provided in order to provide adequate capacity for collection and treatment of the then connected load, or what reasonably may be expected to be the connected load, within a reasonable period of time thereafter. After giving careful consideration to all information, the secretary shall either approve or disapprove the findings of the engineer and of the governing body. If the secretary approves the report, the governing body may assess the cost of the improvements against the property benefited in the manner provided by K.S.A. 19-27a07 and issue general obligation bonds of the county in the manner provided by the general bond law in the amount necessary to provide the funds with which to make the necessary improvements.

History: L. 1983, ch. 99, § 18; July 1.



19-27a18 Federal aid for costs; bonds.

19-27a18. Federal aid for costs; bonds. The governing body of any sewer district may apply for and accept grants of funds, materials or labor from the federal government or any departments thereof in the construction of sewer systems. The governing body may enter into any agreements required by the federal laws or the rules and regulations of any federal department to which the application is made. If assistance is granted, the governing body may issue bonds of the county for the remainder of the cost of the project.

History: L. 1983, ch. 99, § 19; July 1.



19-27a19 Contracts; public bidding required, when.

19-27a19. Contracts; public bidding required, when. All contracts for any construction of all or part of a sewer system, the cost of which shall exceed $2,500, shall be awarded on a public letting to the lowest responsible bidder and in the manner provided by K.S.A. 19-214, 19-215 and 19-216, and amendments thereto.

History: L. 1983, ch. 99, § 20; L. 2016, ch. 52, § 1; July 1.



19-27a20 Unexpended bond proceeds; uses.

19-27a20. Unexpended bond proceeds; uses. Whenever bonds have been issued to pay the costs of additional improvements or enlarged facilities and unexpended funds remain after completion of all improvements authorized upon the recommendation of the main sewer district engineer, the governing body of the district may authorize, by resolution, the use of the unexpended funds for additional improvements or for the maintenance of the main sewer district.

History: L. 1983, ch. 99, § 21; July 1.



19-27a21 Deficits in bond and interest fund; levy authorized.

19-27a21. Deficits in bond and interest fund; levy authorized. Whenever the governing body of a sewer district has apportioned the cost of improvements on the basis of the assessed valuation of the property in the district and if at any time there is a deficit in any bond and interest fund of the sewer district, the governing body of the district shall make a levy based on the assessed valuation of all land and improvements in the main sewer district necessary to raise the required funds to pay the deficit and the principal of the bonds and interest in full.

History: L. 1983, ch. 99, § 22; July 1.



19-27a22 Revenue bonds for sewer projects in urban areas.

19-27a22. Revenue bonds for sewer projects in urban areas. (a) The governing body of any sewer district located in a county designated an urban area under the provisions of K.S.A. 19-3524, and amendments thereto, without an election thereon, may issue revenue bonds to: (1) Acquire property rights in connection with disposal of sewage, either within or outside the state; (2) enlarge main sewers of the district; (3) construct disposal plants; (4) acquire or construct revenue producing improvements for the district; and (5) provide funds to enable the governing body to exercise any of its powers. All revenue bonds issued shall be secured by a pledge of the revenues of the district, including user fees, charges and other revenues, any of which may be pledged to their payment.

(b) Prior to issuing any revenue bonds, the governing body shall adopt a resolution, which shall be recorded in its journal, declaring the acquisition or improvement necessary to be done and authorize issuance of revenue bonds to pay all or part of the costs thereof, including legal, engineering and other special costs. The resolution shall specify the amount of bonds to be issued, the rate of interest thereon, the maturity dates and the purpose for which the proceeds are to be expended. Revenue from the operation of any improvement financed in whole or in part by revenue bonds shall be paid into the treasury of the sewer district and kept in a separate fund to be used only for the purpose of paying the cost of operating and maintaining the improvement, providing an adequate depreciation fund and paying the principal and interest on the revenue bonds issued.

History: L. 1983, ch. 99, § 23; July 1.



19-27a23 Abnormal delinquency in payment of special assessments; levy authorized.

19-27a23. Abnormal delinquency in payment of special assessments; levy authorized. Whenever the board of county commissioners which has established a sewer district determines that because of abnormal delinquency in the payment of special assessments against property located within the district there will be insufficient revenue available to meet the present and future bond and interest maturities of bonds issued for the construction of sewers within the district, the board is hereby authorized to levy an annual tax of not to exceed 2 mills upon all of the taxable real property located within the district for the purpose of providing funds to supplement those funds received from special assessments thereby eliminating the deficiency. All moneys received from the payment of the delinquent special assessments made against property located within the sewer district shall be paid into the bond and interest fund of the district and used only for the purpose of paying the principal and interest of bonds issued for the construction of sewers in the district.

History: L. 1983, ch. 99, § 24; July 1.



19-27a24 Attachment of territory within a city to county sewer district; notice; hearing; affect on bonds previously issued; costs; charges; bonds.

19-27a24. Attachment of territory within a city to county sewer district; notice; hearing; affect on bonds previously issued; costs; charges; bonds. Upon petition of the governing body of any city, the board of county commissioners of any county may attach territory lying within and served by the sewer system of the city to an existing county sewer district. Prior to attaching the territory to a county sewer district, the board of county commissioners shall give notice of its intent to do so and of a public hearing to be held thereon. Notice of the hearing shall be given in the manner provided by K.S.A. 19-27a05. After the hearing, if the board finds that it would be in the best interest of the persons residing within the territories affected by the transfer, the board may adopt a resolution providing for the attachment of the territory to the county sewer district. All bonds issued or other indebtedness incurred by the county or the city prior to the attachment of the territory shall remain the liability of and lien against the properties to which the liability attached prior to the inclusion of the territory in the county sewer district. If the board of county commissioners determines that property in either the city sewer system or the county sewer district will benefit from the use of sewer facilities constructed by the other governmental unit, notice of the determination shall be given along with the notice of the public hearing. After the determination, the board of county commissioners may levy and collect an annual charge against the property benefited, which shall be used only for the purpose of helping to pay the principal of and interest on the bonds issued by the other governmental unit for the purpose of constructing the sewer facilities being utilized. The cost of any further enlargements or improvements of the county sewer district shall be paid by sale of general obligation bonds of the county as provided by the general bond law and shall be assessed against all of the properties included in the county sewer district at the time of the issuance thereof.

History: L. 1983, ch. 99, § 25; July 1.



19-27a25 Additional user charge to pay cost for use of other municipality's treatment plant.

19-27a25. Additional user charge to pay cost for use of other municipality's treatment plant. Whenever the sewers of one or more sewer districts under the direction and control of any board of county commissioners drain into the treatment plant of another municipality either within or outside the state, and the municipality imposes a charge upon the sewer district for a proportionate share of the expense of operating the treatment plant, the governing body of the sewer district, by resolution, may establish an additional user charge to cover the total cost of the charge imposed upon the district.

History: L. 1983, ch. 99, § 26; July 1.



19-27a26 Districts in Sedgwick county; delegation of powers to controller.

19-27a26. Districts in Sedgwick county; delegation of powers to controller. The board of county commissioners of Sedgwick county may delegate to the county controller the responsibility of administering and coordinating the planning, development, construction and maintenance of the sewer system. The cost and expenses of the county controller for administration of any sewer project shall be included in the cost of the project and assessed against the lots and pieces of property contained within the district in which the same is located.

History: L. 1983, ch. 99, § 27; July 1.



19-27a27 Existing districts to operate under 19-27a01 et seq.; exception.

19-27a27. Existing districts to operate under 19-27a01 et seq.; exception. Except as provided by K.S.A. 19-27,170 et seq., and amendments thereto, any sewer district created under the provisions of article 27 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, prior to the effective date of this act shall continue in existence and shall operate under the provisions of this act.

History: L. 1983, ch. 99, § 28; July 1.






Article 28 PARKS, MUSEUMS, LAKES AND RECREATIONAL GROUNDS

19-2801 Parks, museums and recreation grounds; maintenance of certain city, district and township parks; contracts for recreational activities; issuance of bonds; tax levy, use of proceeds; protest petition and election.

19-2801. Parks, museums and recreation grounds; maintenance of certain city, district and township parks; contracts for recreational activities; issuance of bonds; tax levy, use of proceeds; protest petition and election. Any county may establish and maintain public parks, museums and recreation grounds and make additions to the same within said county as hereinafter provided, including the maintenance of any city, park district or township park, museum and recreation grounds used generally by residents of the county under agreements with the governing bodies thereof, and may contract for services or cooperate with another governmental agency to provide recreational activities, including programs for the aging, and may take and acquire title to lands, including any and all rights thereon, for the purpose of establishing the same by condemnation under the provisions of the general eminent domain procedure act or by gift, devise, purchase or in any other manner and may issue general obligation bonds of the county to pay the cost thereof or may make a special levy to pay the cost thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Before any such public park, museum or recreation grounds or additions to the same shall be acquired and established and any bonds issued or tax levy made, a notice of the same shall be published once each week on the same day of the week for two consecutive weeks in the official county newspaper. Such notice shall declare the intention of the governing body to establish such public park, museum or recreation grounds or to make an addition to the same, describe the specific property and rights to be acquired and any other pertinent information regarding such establishment, state the method of financing to be used and state the estimated cost of the same. If, within sixty (60) days after the last publication of said notice, there shall be filed in the office of the county clerk, not later than 5:00 p.m. on the last day, a protest signed by qualified electors equal in number to not less than five percent (5%) of the electors who voted for the secretary of state at the last preceding general election, an election shall be called and held within ninety (90) days after the last publication of said notice or at the next general election if held within that time. Such election shall be called, and held in the manner provided by law for bond elections. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the governing body may establish the park, museum or recreation grounds or make additions to the same and may issue bonds to pay the cost thereof or levy a tax to pay the cost thereof and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county all as provided in the notice. No such bonds shall be issued in an amount exceeding fifty thousand dollars ($50,000) until the question of issuing the same shall have been submitted to and approved by a majority of the electors voting thereon at an election called and held for such purpose. Such bonds shall be issued in the manner provided by the general bond law and shall be included within the county's bonded indebtedness limitation.

History: L. 1929, ch. 158, § 1; L. 1935, ch. 137, § 1; L. 1957, ch. 182, § 1; L. 1965, ch. 173, § 1; L. 1972, ch. 81, § 1; L. 1973, ch. 123, § 1; L. 1978, ch. 92, § 2; L. 1979, ch. 52, § 116; July 1.



19-2802 Same; donations and bequests; regulations for supervision; board of trustees, when.

19-2802. Same; donations and bequests; regulations for supervision; board of trustees, when. The county may receive donations and bequests of either money or property, for the purposes established in K.S.A. 19-2801. The board of county commissioners shall make all regulations necessary for the supervision and conducting of said activities, and may hire such employees as may be necessary. Whenever such activities have been established as authorized under the provisions of K.S.A. 19-2801 and the county commissioners, shall, by resolution, determine that it is to the best interests of the county to place the supervision of such activity under a county board of trustees, the said commissioners may appoint a board of not less than three (3) members and not more than nine (9) members, composed of persons other than the board of county commissioners, who shall serve at the pleasure of the commission. The board so established may be vested with all of the powers theretofore vested in the county commissioners, or such supervisory powers as the commissioners may, by resolution, delegate, and the board so appointed may exercise all powers so delegated.

History: L. 1929, ch. 158, § 2; L. 1959, ch. 141, § 1; L. 1965, ch. 173, § 2; June 30.



19-2803 Same; tax levy, use of proceeds.

19-2803. Same; tax levy, use of proceeds. The board of county commissioners is authorized to levy a tax for the creation of a fund to be used for the purposes set forth in K.S.A. 19-2801, and amendments thereto, and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1929, ch. 158, § 3; L. 1951, ch. 483, § 2; L. 1959, ch. 377, § 3; L. 1961, ch. 442, § 2; L. 1965, ch. 173, § 3; L. 1970, ch. 100, § 21; L. 1979, ch. 52, § 117; L. 1999, ch. 154, § 34; May 27.



19-2803a Rules and regulations by county commissioners; publication; penalties.

19-2803a. Rules and regulations by county commissioners; publication; penalties. (a) The board of county commissioners of any county or the township board of any township owning and operating a park, lake or other recreational area is hereby empowered to adopt, by resolution, reasonable rules and regulations regulating and licensing the use and enjoyment of any such facilities by the public, and for the protection and preservation of such properties. Except as provided in this section, any person violating such rules and regulations shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not exceeding $100 or commitment to the county jail for a period not exceeding 30 days or both such fine and imprisonment. In counties where the prosecution of the violation of any such rules and regulations is conducted in accordance with the provisions of the code for the enforcement of county codes and resolutions, the penalties prescribed pursuant to such code shall apply.

(b) Before any such resolution adopted pursuant to subsection (a) becomes effective, it shall be published once each week in a newspaper of general circulation in the county for three consecutive weeks. Except in Shawnee county, the substance of such rules and regulations, together with the penalty for violations thereof shall be conspicuously posted at the entrance or entrances of such facility.

History: L. 1951, ch. 228, § 1; L. 1986, ch. 107, § 1; L. 1991, ch. 81, § 1; April 18.



19-2803b Conveyance of certain real estate to department of wildlife, parks and tourism.

19-2803b. Conveyance of certain real estate to department of wildlife, parks and tourism. The board of commissioners of any county which has previously acquired real estate under K.S.A. 19-2801, and amendments thereto, or its predecessors, and which has not constructed and completed a lake or park facility thereon, is hereby authorized, without an election, to convey the fee simple title to such real estate to the Kansas department of wildlife, parks and tourism by a proper deed of conveyance.

History: L. 1955, ch. 164, § 1; L. 1989, ch. 118, § 162; L. 2012, ch. 47, § 4; July 1.



19-2803c Establishment and maintenance of county lake and recreational grounds; election; bonds; limitation on cost.

19-2803c. Establishment and maintenance of county lake and recreational grounds; election; bonds; limitation on cost. Any county may establish and maintain a county public lake and recreational grounds and facilities adjacent to said lake all of which shall be within said county, as hereinafter provided, and may take and acquire title to lands, including any and all rights thereon, for the purpose of establishing said lake and recreational grounds by condemnation under the provisions of the general condemnation law or by gift, devise, purchase or in any other manner or by any combination of such methods. The board of county commissioners of any county may submit the question of the establishment of such a lake and recreational grounds to the qualified electors of said county, at a general election or special election called for that purpose, or if petitioned for by not less than twenty percent (20%) of the qualified electors of such county, determined on the basis of the total vote cast for the office of secretary of state at the last preceding general election, said board of county commissioners shall at a general election or special election called for that purpose submit the question of the establishment of such lake and recreational grounds. The question shall be stated on the ballot in substantially the following form:

"Shall ____ county establish a county lake and recreational grounds at a cost of not to exceed ____ dollars, the same to be paid by the issuance of general obligation bonds of the county?"

In no case shall the cost of the real estate, establishment and original improvement of said lake and recreational grounds exceed the sum of one hundred fifty thousand dollars ($150,000), exclusive of donations and bequests. Such proposition shall be submitted to the electors in like manner as bond propositions are submitted and conducted under the general bond law.

History: L. 1963, ch. 188, § 1; June 30.



19-2803d Same; acceptance of gifts; regulations.

19-2803d. Same; acceptance of gifts; regulations. The board of county commissioners may receive donations and bequests of either money or property for the purpose of establishing and maintaining such lake and recreational grounds. The board shall make all regulations necessary for the supervision and conduct of such lake and recreational grounds, subject to the rules and regulations of the secretary of wildlife, parks and tourism, and may employ a supervisor and such other assistants as may be necessary to properly care for and manage the same.

History: L. 1963, ch. 188, § 2; L. 1989, ch. 118, § 163; L. 2012, ch. 47, § 5; July 1.



19-2803e Same; tax levy, use of proceeds.

19-2803e. Same; tax levy, use of proceeds. Whenever a county lake and recreational grounds shall be established under the authority of this act, the board of county commissioners of such county shall make an annual tax levy for the creation of a lake and recreational grounds fund to be used for the supervision, maintenance and improvement of the lake and recreational grounds and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1963, ch. 188, § 3; L. 1970, ch. 100, § 22; L. 1979, ch. 52, § 118; L. 1999, ch. 154, § 35; May 27.



19-2803f Same; application of 19-2803a, 19-2803b.

19-2803f. Same; application of 19-2803a, 19-2803b. The provisions of K.S.A. 19-2803a and 19-2803b, or acts amendatory thereof, shall apply to any county lake and recreational grounds established under the authority of this act.

History: L. 1963, ch. 188, § 4; June 30.



19-2814 Establishment of parks and recreational grounds in certain counties.

19-2814. Establishment of parks and recreational grounds in certain counties. The board of county commissioners of any county having a population of not less than eighty thousand (80,000) nor more than one hundred seventy-five thousand (175,000), may establish parks and recreational grounds within such county, may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings for the purpose of establishing a park and recreational grounds in such county.

History: L. 1935, ch. 142, § 1; L. 1937, ch. 191, § 1; L. 1949, ch. 205, § 1; L. 1957, ch. 183, § 1; June 29.



19-2815 Plan for improvements; engineer.

19-2815. Plan for improvements; engineer. The board of county commissioners of any county to which this act applies, upon the acquisition of lands for park and recreational grounds or entering into agreement for the purchase thereof, is empowered to adopt a plan for the improvement of same, including a lake or lakes, recreational facilities, reforestation, roads and roadways, and such other improvements as may be conducive to the recreation, convenience and comfort of the public and prior to the adoption of such plan, may employ an engineer to prepare plans and specifications for such improvements and make estimates of the cost thereof.

History: L. 1935, ch. 142, § 2; March 20.



19-2816 Eminent domain.

19-2816. Eminent domain. That for the purpose of acquiring the necessary lands, water and water rights and carrying out of the provisions of this act, there is hereby conferred upon the board of county commissioners of any such county, the same rights of eminent domain as are conferred by law upon cities in the acquisition of land, or water, for waterworks to be exercised as set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1935, ch. 142, § 3; L. 1963, ch. 234, § 44; Jan. 1, 1964.



19-2817 Agreement with department of wildlife, parks and tourism.

19-2817. Agreement with department of wildlife, parks and tourism. The board of county commissioners of any county to which this act applies and the secretary of wildlife, parks and tourism are each authorized and empowered to enter into an agreement to provide for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of any such county and to provide for the use, control and maintenance of such park and recreational grounds. Nothing in such agreement shall be construed to prohibit the secretary of wildlife, parks and tourism or the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired for the department, and the agreement between any such county and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such county, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public.

History: L. 1935, ch. 142, § 4; L. 1989, ch. 118, § 164; L. 2012, ch. 47, § 6; July 1.



19-2818 Bonds; petition; election; tax levy.

19-2818. Bonds; petition; election; tax levy. For the purpose of carrying out the provisions of this act, the board of county commissioners may issue and sell the bonds of such county, in an amount not exceeding one-tenth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds and such bonds may be issued and sold without the necessity of an election unless a petition in opposition to the issuance of such bonds without an election signed by not less than twenty percent (20%) of the qualified electors in any such county shall be filed with the county clerk of the county within thirty (30) days following the passage of a resolution by the board of county commissioners declaring their intention to acquire title to lands for the purposes of park and recreational grounds, in which event it shall be the duty of the board of county commissioners of such county to submit the question of such bond issue to the voters at the next general election. Any bonds issued by such county under the provisions of this act shall be serial bonds, payable in not less than ten (10) equal annual installments nor more than thirty (30) equal annual installments over a period of not to exceed thirty (30) years and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make a levy on all taxable property in such county to pay the principal and interest on the said bonds as the same become due and payable.

History: L. 1935, ch. 142, § 5; L. 1970, ch. 64, § 60; L. 1978, ch. 99, § 25; April 25.



19-2819 Establishment of parks and recreational grounds in certain counties.

19-2819. Establishment of parks and recreational grounds in certain counties. The board of county commissioners of any county having, or which may hereafter have a population of one hundred thirty-five thousand or more may establish parks and recreational grounds within such county, may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings for the purpose of establishing a park and recreational grounds in such county.

History: L. 1935, ch. 143, § 1; March 18.



19-2820 Plan for improvements; engineer.

19-2820. Plan for improvements; engineer. The board of county commissioners of any county to which this act applies, upon the acquisition of lands for park and recreational grounds or entering into agreement for the purchase thereof, is empowered to adopt a plan for the improvement of same, including a lake or lakes, recreational facilities, reforestation, roads and roadways, and such other improvements as may be conducive to the recreation, convenience and comfort of the public and prior to the adoption of such plan, may employ an engineer to prepare plans and specifications for such improvements and make estimates of the cost thereof.

History: L. 1935, ch. 143, § 2; March 18.



19-2821 Eminent domain.

19-2821. Eminent domain. That for the purpose of acquiring the necessary lands, water and water rights and carrying out of the provisions of this act, there is hereby conferred upon the board of county commissioners of any such county, the same rights of eminent domain as are conferred by law upon cities in the acquisition of land, or water, for waterworks to be exercised as set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1935, ch. 143, § 3; L. 1963, ch. 234, § 45; Jan. 1, 1964.



19-2822 Agreement with department of wildlife, parks and tourism.

19-2822. Agreement with department of wildlife, parks and tourism. The board of county commissioners of any county to which this act applies and the secretary of wildlife, parks and tourism are each authorized and empowered to enter into an agreement to provide for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of any such county and to provide for the use, control and maintenance of such park and recreational grounds. Nothing in such agreement shall be construed to prohibit the secretary of wildlife, parks and tourism or the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired by the department, and the agreement between any such county and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such county, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public.

History: L. 1935, ch. 143, § 4; L. 1989, ch. 118, § 165; L. 2012, ch. 47, § 7; July 1.



19-2823 Bonds; petition; election; tax levy.

19-2823. Bonds; petition; election; tax levy. For the purpose of carrying out the provisions of this act, the board of county commissioners may issue and sell the bonds of such county, in an amount not exceeding one-tenth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds and such bonds may be issued and sold without the necessity of an election unless a petition in opposition to the issuance of such bonds without an election signed by not less than twenty percent (20%) of the qualified electors in any such county shall be filed with the county clerk of the county within thirty (30) days following the passage of a resolution by the board of county commissioners declaring their intention to acquire title to lands for the purposes of park and recreational grounds, in which event it shall be the duty of the board of county commissioners of such county to submit the question of such bond issue to the voters at the next general election. Any bonds issued by such county under the provisions of this act shall be serial bonds, payable in not less than ten (10) equal annual installments nor more than thirty (30) equal annual installments over a period of not to exceed thirty (30) years and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make a levy on all taxable property in such county to pay the principal and interest on the said bonds as the same become due and payable.

History: L. 1935, ch. 143, § 5; L. 1970, ch. 64, §61; L. 1978, ch. 99, § 26; April 25.



19-2823a Additional park and grounds in certain counties.

19-2823a. Additional park and grounds in certain counties. Where any county in this state having a population of one hundred thirty-five thousand or more has established a county park and recreational grounds, as provided by K.S.A. 19-2819 to 19-2823, both sections inclusive, and amendments thereto, and there is also located in such county a state educational institution or industrial school, the board of county commissioners may acquire by gift, devise, purchase or condemnation proceedings, as therein set out, one additional park and recreational grounds adjoining or in close proximity to such educational institution or industrial school.

History: L. 1939, ch. 162, § 1; April 10.



19-2823b Same; establishment and maintenance; bonds, limitation.

19-2823b. Same; establishment and maintenance; bonds, limitation. Such park and recreational grounds may be established, managed and maintained under the provisions of K.S.A. 19-2819, 19-2820, 19-2821, 19-2822 and 19-2823, and amendments thereto, except as herein otherwise provided. The board of county commissioners is hereby authorized to issue and sell bonds of such county, in an amount not exceeding one thirtieth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds in the manner as provided in K.S.A. 19-2823, and amendments thereto.

History: L. 1939, ch. 162, § 2; April 10.



19-2823c Same; act supplemental.

19-2823c. Same; act supplemental. This act shall be supplemental to and not amendatory of K.S.A. 19-2819 to 19-2823, both sections inclusive.

History: L. 1939, ch. 162, § 3; April 10.



19-2833a City lakes and parks in certain counties; tax levy, use of proceeds.

19-2833a. City lakes and parks in certain counties; tax levy, use of proceeds. The board of county commissioners of any county having a population of more than twenty thousand (20,000) and less than thirty thousand (30,000) and an assessed valuation of more than fifty-five million dollars ($55,000,000) is hereby authorized to levy an annual tax on the taxable tangible property within the county to provide funds for the recreational improvement of a city lake and park established by any city of the second class located within the county and which park and lake are located outside the city and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Whenever county funds are made available all residents of the county shall have equal access to the use of the city park and recreational improvements therein.

History: L. 1963, ch. 192, § 1; L. 1965, ch. 520, § 1; L. 1970, ch. 100, § 23; L. 1975, ch. 162, § 22; L. 1979, ch. 52, § 119; July 1.



19-2834 Establishment of parks and recreational grounds in certain counties.

19-2834. Establishment of parks and recreational grounds in certain counties. The board of county commissioners of any county having a population of not less than eleven thousand (11,000) people nor more than fourteen thousand (14,000) people and a valuation of not less than eighteen million dollars ($18,000,000) nor more than thirty-five million dollars ($35,000,000), may acquire land and property for the establishment and construction of lakes, dams, parks and recreational grounds within such county, and may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1937, ch. 193, § 1; L. 1963, ch. 234, § 46; Jan. 1, 1964.



19-2835 Cooperation with department of wildlife, parks and tourism.

19-2835. Cooperation with department of wildlife, parks and tourism. The board of county commissioners of any such county shall have the right to aid, assist, furnish and pay for a part or the whole of any real estate or property or constructing the whole or a part of any dam or construction work deemed by them necessary or proper in the aiding or assisting the Kansas department of wildlife, parks and tourism in the acquisition of a lake, park and recreational site or sites and in the construction of dams, lakes and reservoirs or construction work thereon, so as to insure the completion of a lake, park or recreational grounds in such county. The control and direction of the construction work shall be as determined by the board of county commissioners and the department should the department be in whole or in part interested in such project as such. The title to such real estate or part of such real estate as may be paid for exclusively by such board of county commissioners shall be taken in the name of the county or in the name of the state of Kansas, as the board of county commissioners and the department may agree, but the real estate paid for exclusively by the county shall revert to the county should such project ever be abandoned as a park or recreational project.

History: L. 1937, ch. 193, § 2; L. 1989, ch. 118, § 166; L. 2012, ch. 47, § 8; July 1.



19-2836 Plans and specifications; payment of cost.

19-2836. Plans and specifications; payment of cost. Before any board of county commissioners is authorized to proceed under this act, there shall be filed with such board under the certificate of the engineer for the Kansas department of wildlife, parks and tourism, or the county engineer of such county, maps, plans and specifications showing: (1) The description or outline of the land to be in such project; (2) the portion of such land, if any, owned by the state of Kansas or the department; (3) the portion of the land to be purchased by the county, if any; (4) the probable acre surface area of water to be impounded, estimating such acreage at low-water time; (5) a brief outline of the proposed plan of construction and of estimated cost thereof, including the estimated part of the cost, if any, to be borne by the county, the part of the cost, if any, to be borne by the department and the part of the cost, if any, to be borne by any other state or federal agencies or individuals. The cost of such maps, plans, specifications and preliminary work may be paid for by the county out of its general fund.

History: L. 1937, ch. 193, § 3; L. 1989, ch. 118, § 167; L. 2012, ch. 47, § 9; July 1.



19-2837 Bonds; petitions; election; limitation on bonds.

19-2837. Bonds; petitions; election; limitation on bonds. Upon the presentation to the board of county commissioners of the maps, plans and specifications, and information called for in the preceding section, and petitions

(a) specifying that bonds may be issued in a definite amount and which amount shall, in no event, be in excess of 20% more than the estimated cost to the county for the items which the county undertakes to be responsible for as disclosed by the plans, specifications, and information on file as required in the preceding section; and

(b) which petitions shall be signed by at least 25% of the qualified electors of such county as shown by the vote cast for secretary of state at the last general election in such county; and

(c) following the name of each signer on such petition shall be inserted his or her precinct and residence address; and

(d) on each petition an elector of the county shall certify, under oath, that he believes each signer on such petition is a qualified elector of the precinct designated after the name of such elector; then the county commissioners shall call a special election within 30 days after the filing of such petition with the county clerk of such county to submit to the voters of such county the question of issuing such bonds: Provided, That such question may be submitted at a primary or general election if either will be held within 100 days after such filing of such petitions. Notice of such election shall be given in two weekly issues in at least one newspaper of general circulation in such county, specifying the maximum amount of bonds to be issued for such lake and park project, and at such election the county commissioners shall submit to the electors the following proposition:

"Shall ______________ county issue bonds in the sum not exceeding $__________ for the construction and/or aid in construction of such lake and park project as provided by law."

If a majority of the votes cast are in favor of the question submitted, the county commissioners may issue bonds in an amount not exceeding the sum stated in the question submitted. But in no event shall the bonds issued under the provisions of this act exceed the sum of sixty thousand dollars ($60,000).

History: L. 1937, ch. 193, § 4; April 10.



19-2838 Terms and maturity of bonds; tax levy; limitation.

19-2838. Terms and maturity of bonds; tax levy; limitation. Such bonds shall in no event draw in excess of the maximum rate of interest prescribed by K.S.A. 10-1009 and shall mature within fifteen (15) years, but may be made to mature serially of approximate equal amounts each year after date, and the board of county commissioners is authorized to levy a special park improvement tax to retire such bonds and interest as the same mature, and which tax levy may be in addition to all other levies now authorized by law: Provided, That in no case shall the cost of such project to the county exceed the sum of one hundred fifty dollars ($150) per acre area of water surface as is disclosed by such maps, plans and specifications.

History: L. 1937, ch. 193, § 5; L. 1970, ch. 64, § 62; March 21.



19-2839 Construction work; grants or gifts.

19-2839. Construction work; grants or gifts. The construction work may be let by contract or done by day labor, as the board of county commissioners and the secretary of wildlife, parks and tourism may agree upon, and such board and such secretary are hereby authorized to accept funds from the state or any federal agencies or donations or bequests from any individuals in the promotion and completion of such work.

History: L. 1937, ch. 193, § 6; L. 1989, ch. 118, § 168; L. 2012, ch. 47, § 10; July 1.



19-2840 Act supplemental.

19-2840. Act supplemental. This act shall be deemed as supplemental legislation and shall not repeal in whole or in part any other act of the legislature.

History: L. 1937, ch. 193, § 7; April 10.



19-2841 Establishment of joint parks and recreational grounds in certain counties.

19-2841. Establishment of joint parks and recreational grounds in certain counties. The board of county commissioners of any county having a population of more than eight thousand and less than nine thousand and having an assessed valuation of tangible property of more than sixteen million dollars, may join with the board of county commissioners of an adjoining county having a population of more than eleven thousand and less than twelve thousand and having an assessed valuation of tangible property of more than twenty-three million dollars, and the board of county commissioners of any county having a population of more than forty thousand and less than fifty thousand and having an assessed valuation of tangible property of more than one hundred million dollars, may join with the board of county commissioners of an adjoining county having a population of more than twenty-four thousand and less than thirty thousand and having an assessed valuation of tangible property of more than ninety million dollars, in establishing joint park and recreational grounds, may purchase or acquire title to necessary lands and property by donation, devise, bequest or condemnation proceedings for the purpose of establishing such joint park and recreational grounds in such counties.

History: L. 1937, ch. 192, § 1; L. 1974, ch. 124, § 1; July 1.



19-2842 Plan for improvements; engineer.

19-2842. Plan for improvements; engineer. The boards of county commissioners of any counties to which this act applies, upon the acquisition of lands for park and recreational grounds or entering into agreement for the purchase thereof, are empowered to adopt a plan for the improvement of same, including a lake or lakes, recreational facilities, reforestation, roads and roadways, and such other improvements as may be conducive to the recreation, convenience and comfort of the public and prior to the adoption of such plan, may employ an engineer to prepare plans and specifications for such improvements and make estimates of the cost thereof.

History: L. 1937, ch. 192, § 2; March 26.



19-2843 Eminent domain.

19-2843. Eminent domain. That for the purpose of acquiring the necessary lands, water and water rights and carrying out of the provisions of this act, there is hereby conferred upon the boards of county commissioners of any such counties, the same rights of eminent domain as are conferred by law upon cities in the acquisition of land, or water, for waterworks to be exercised as set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1937, ch. 192, § 3; L. 1963, ch. 234, § 47; Jan. 1, 1964.



19-2844 Agreements with department of wildlife, parks and tourism.

19-2844. Agreements with department of wildlife, parks and tourism. The boards of county commissioners of any counties to which this act applies and the secretary of wildlife, parks and tourism are authorized and empowered to enter into an agreement to provide for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of any such counties and to provide for the use, control and maintenance of such park and recreational grounds. Nothing in such agreement shall be construed to prohibit the secretary of wildlife, parks and tourism or the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired for the department, and the agreement between any such counties and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such counties, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public.

History: L. 1937, ch. 192, § 4; L. 1989, ch. 118, § 169; L. 2012, ch. 47, § 11; July 1.



19-2844a Construction and maintenance of roads and bridges by adjoining county.

19-2844a. Construction and maintenance of roads and bridges by adjoining county. Whenever a lake is being constructed by the Kansas department of wildlife, parks and tourism in any county within three miles of the county line of an adjoining county, the board of county commissioners of such adjoining county is hereby authorized to construct or aid in the construction of roads and bridges around such lake in the county in which such lake is situated and access roads thereto. The board of county commissioners of such adjoining county shall, by resolution, find that the lake is of public benefit to its county and fix the amount of money from its road and bridge fund to be expended for such purpose. Such board is authorized to enter into such agreements as may be necessary with the board of county commissioners of the county in which the lake is situated for the separate or joint construction and maintenance of such roads and bridges. Any roads so constructed shall have access to roads in such adjoining county.

History: L. 1957, ch. 371, § 1; L. 1989, ch. 118, § 170; L. 2012, ch. 47, § 12; July 1.



19-2845 Division of cost; bonds; petition; election; tax levy.

19-2845. Division of cost; bonds; petition; election; tax levy. The boards of county commissioners of such counties shall agree upon the division of the cost of the establishment and improvement of such joint park and recreational grounds which is to be paid by each county. For the purpose of carrying out the provisions of this act, the board of county commissioners may issue and sell the bonds of the county, in an amount not exceeding one-tenth of one percent of the total amount of assessed valuation of such county for the fiscal year next preceding the issuance of such bonds and such bonds may be issued and sold without the necessity of an election unless a petition in opposition to the issuance of such bonds without an election signed by not less than twenty percent (20%) of the qualified electors in any such county shall be filed with the county clerk of the county within thirty (30) days following the passage of a resolution by the board of county commissioners declaring their intention to acquire title to lands for the purposes of park and recreational grounds, in which event it shall be the duty of the board of county commissioners of such county to submit the question of such bond issue to the voters at the next general election.

Any bonds issued by such county under the provisions of this act shall be serial bonds, payable in not less than ten (10) equal annual installments nor more than thirty (30) equal annual installments over a period of not to exceed thirty (30) years and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009 and the board of county commissioners shall make a levy on all taxable property in such county to pay the principal and interest on the said bonds as the same become due and payable.

History: L. 1937, ch. 192, § 5; L. 1970, ch. 64, § 63; L. 1978, ch. 99, § 27; April 25.



19-2853 Wyandotte county board of park commissioners; established.

19-2853. Wyandotte county board of park commissioners; established. The board of county commissioners of Wyandotte county shall provide, by resolution, for the establishment of a county board of park commissioners, which commissioners shall not be any of the elected officers or otherwise employees of the county.

History: L. 1945, ch. 177, § 1; L. 1955, ch. 166, § 1; L. 1971, ch. 92, § 2; L. 1978, ch. 100, § 1; L. 1983, ch. 100, § 1; July 1.



19-2854 Appointment of members; officers; quorum; terms; removal for cause; expenses; meeting and office space.

19-2854. Appointment of members; officers; quorum; terms; removal for cause; expenses; meeting and office space. The chairperson of the board of county commissioners, by and with the consent and approval of the board of county commissioners, shall appoint five residents of such county, as members of the county board of park commissioners provided for in K.S.A. 19-2853, and any amendments thereto. The chairperson shall designate one member of the county board of park commissioners as president and one as vice-president thereof and a majority of the board shall constitute a quorum. The chairperson shall designate one commissioner to serve for a term of one year, two commissioners to serve for a term of two years and two commissioners to serve for a term of three years and thereafter the members of such county board of park commissioners shall hold their offices for a term of three years and until their successor or successors shall have been appointed and qualified, and in event of death, dismissal, resignation or disqualification of any member of such county board of park commissioners, such member's successor shall be appointed by the board of county commissioners to fill the unexpired term caused by such vacancy. Any member of the county board of park commissioners may be removed by the board of county commissioners for the same cause justifying the removal of any appointive officer.

Members of the county board of park commissioners shall receive as reimbursement for their ordinary and reasonable expenses incurred in the performance of their duties an amount not to exceed $200 per month. All bills and accounts of the members shall be approved, audited and paid as other claims in the manner provided by K.S.A. 12-105b, and amendments thereto. The board of county commissioners shall provide suitable meeting space for the county board of park commissioners and suitable office space for the manager and office staff.

History: L. 1945, ch. 177, § 2; L. 1955, ch. 166, § 2; L. 1961, ch. 150, § 1; L. 1971, ch. 92, § 1; L. 1983, ch. 100, § 2; July 1.



19-2855 Powers; issuance of bonds; tax levy, use of proceeds.

19-2855. Powers; issuance of bonds; tax levy, use of proceeds. The county board of park commissioners shall be vested with all the power, authority and control previously vested in the board of county commissioners relating to county parks, parkways and recreational areas, county lakes, roads and park drives, including all buildings, grounds and other structures located within such county parks, parkways and recreational areas. It shall have power to make bylaws, rules and regulations for the orderly transaction and management of its business. It is further empowered to enter into agreements with the secretary of wildlife, parks and tourism, by and with the consent of the board of county commissioners, for the building and construction of one or more reservoirs, lakes, dams or embankments for impounding water on lands in the park and recreational grounds of the county. Nothing in such agreements shall be construed to prohibit the secretary and the Kansas department of wildlife, parks and tourism from the right to exercise the same functions, rights and authority as though the lands for such park and recreational grounds had been acquired by the department, and any agreement between any such county board of park commissioners and the secretary shall expressly provide that, notwithstanding the title to such lands shall be vested in such county, all rights therein or thereon, waters and water rights, and for keeping, improving and maintaining them for the use and benefit of the department shall be unimpaired and shall likewise be public park and recreational grounds for the use and enjoyment of the public. All bonds required or authorized by law to be issued relating to parks, parkways and recreational areas, and all taxes levied for the maintenance or improvement thereof, shall be issued and levied by the board of county commissioners, and for the purpose of creating such county park and recreational fund, hereinafter referred to, and for the purpose of enlarging existing park areas or acquiring additional park and recreational grounds or sites and for the making of permanent improvements to and for maintaining such park, recreational grounds or sites now owned or hereafter acquired by such county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners is hereby authorized to levy an annual tax on all taxable tangible property in the county.

Such new or additional grounds or sites for park and recreational purposes may be acquired by the board of county commissioners of such county by purchase, donation, long term leases or easements or the exercise of the right of eminent domain, as provided for in chapter 26 of the Kansas Statutes Annotated, and amendments thereto. Following the acquisition of such grounds or sites, the county board of park commissioners shall improve, maintain and supervise all such park and recreational areas in the manner now provided by law. The board of county commissioners of any such county, with the consent of the board of park commissioners of any such county, may convey title to such portion or portions of the new park and recreational areas so acquired under the provisions of this act to any federal nonprofit corporation or foundation created under the laws of the United States, for the purpose of establishing and maintaining any national shrine, park or memorial upon any land in such county, which adjoins, abuts or is adjacent to the new park and recreational areas so acquired by any such county under the provisions of this act. The board of county commissioners shall have the power and duty, upon recommendation of the county board of park commissioners, to adopt resolutions from time to time for the regulation and orderly government of parks, parkways, recreational areas, county lakes, roads, park drives and public grounds, and to prescribe fines and penalties for the violation of the provisions of such resolutions.

History: L. 1945, ch. 177, § 3; L. 1947, ch. 200, § 1; L. 1957, ch. 184, § 1; L. 1959, ch. 142, § 1; L. 1967, ch. 155, § 1; L. 1970, ch. 100, § 24; L. 1975, ch. 162, § 23; L. 1979, ch. 52, § 120; L. 1989, ch. 118, § 171; L. 2012, ch. 47, § 13; July 1.



19-2855a Wyandotte county lake; limitation on certain use and development.

19-2855a. Wyandotte county lake; limitation on certain use and development. Notwithstanding the provisions of K.S.A. 19-2855, and amendments thereto, no property located on the Wyandotte county lake may be sold, leased, developed or otherwise used for commercial hotel purposes unless: (a) An election, approving such sale, lease, development or use, has been authorized, by resolution, which has been adopted by the board of county commissioners; and (b) such sale, lease, development or use is approved by a majority of the qualified electors of the county voting thereon at any city, county or school district election, or elections, encompassing all qualified electors of the county. Any such election shall be called and held in the manner provided by the general election law or the general bond law.

History: L. 1991, ch. 80, § 1; March 7.



19-2856 Manager of parks; appointment; powers and duties; compensation of manager and employees.

19-2856. Manager of parks; appointment; powers and duties; compensation of manager and employees. The county board of park commissioners shall appoint a manager of parks, who shall be the executive officer of the board. He shall manage, superintend and control all parks, parkways and recreational areas, county lakes, roads and park drives, including all buildings, grounds and other structures located within such county parks and recreational areas. He shall establish and negotiate all contracts, leases and concessions, which contracts, leases and concessions must be approved by the county board of park commissioners. The manager shall, by and with the consent of the county board of park commissioners, employ such personnel as is necessary for the efficient management of the office, the parks, parkways and recreational areas, county lakes, roads and park drives, including all buildings, grounds and other structures located within such county parks and recreational areas that are under his jurisdiction. The county board of park commissioners shall establish the rates of compensation for the manager and other employees. Compensation of all employees shall be paid monthly out of the park funds. The manager shall furnish a good and sufficient bond in the amount of twenty-five thousand dollars to the treasurer of the county for the faithful performance of his duties. Said manager shall make an annual report to the county board of park commissioners and the board of county commissioners of the park commission's proceedings, including a detailed statement of its expenditures, showing the financial conditions of all affairs under its control, which report shall be sworn to before a notary public.

History: L. 1945, ch. 177, § 4; June 28.



19-2857 County park and recreation fund; annual budget; disbursements.

19-2857. County park and recreation fund; annual budget; disbursements. There is hereby created in the treasury of the county a fund to be known as the county park and recreation fund. All moneys raised from taxes for park and recreation purposes shall be credited to this fund. All moneys raised as the result of contracts, leases, concessions, gifts or otherwise in the operation of the said county parks, parkways, lakes and recreational areas, shall be credited to the county park and recreation fund. The county board of park commissioners shall meet on or before the first day of June in each year for the purpose of preparing the county park and recreation budget, which budget shall be filed with the board of county commissioners on or before the fifteenth day of June in each year. The board of county commissioners shall examine such budget and if the same shall be within the limitations of the statutes the board of county commissioners shall approve the same and cause such ad valorem levy to be made as provided by law. Disbursements of the fund thus created shall be by voucher, approved by the county board of park commissioners, and signed by the president or vice-president and the manager of the county board of park commissioners, which vouchers shall be paid in the same manner as are other county vouchers, and shall be subject to the same auditing procedure as are other county vouchers.

History: L. 1945, ch. 177, § 5; June 28.



19-2858 Deputy sheriffs for enforcement of park regulations.

19-2858. Deputy sheriffs for enforcement of park regulations. The manager of the county board of park commissioners shall recommend to the county sheriff such number of employees as the manager deems necessary to become deputy sheriffs of the county to enforce the laws of the state and county and the rules and regulations of the county board of park commissioners. The sheriff of the county, in accordance with the recommendations of the manager, shall deputize such employees as deputy sheriffs with full law enforcement authority throughout the county. The deputy sheriffs herein created shall receive no compensation as such deputy sheriffs.

History: L. 1945, ch. 177, § 6; L. 1955, ch. 166, § 3; L. 1995, ch. 187, § 1; July 1.



19-2859 Johnson county park and recreation district; certain property tax exempt.

19-2859. Johnson county park and recreation district; certain property tax exempt. The creation of a park district in an area composed of a portion or all of the townships of Mission and Shawnee in Johnson county, including not less than all of the cities, the boundaries of which are within the boundaries of such park district, is hereby authorized, and the government operation and financing set up as herein provided: Provided, That no lands or improvements located within such district which are otherwise exempt by law from ad valorem taxes, shall be subject to payment of any taxes levied by said district.

History: L. 1953, ch. 170, § 1; June 30.



19-2860 Same; definitions.

19-2860. Same; definitions. As used in this act:

(a) The term "incorporated city" or "city" shall mean any city of any class without regard to its status as a separate township, if such it be, and now or hereafter located within the area originally comprising either Shawnee or Mission townships in Johnson county, Kansas, at the time such township was established;

(b) the term "Mission township" shall mean the entire area as originally established, outside incorporated cities and within incorporated cities of any class;

(c) the term "Shawnee township" shall mean the entire area as originally established, outside incorporated cities and within incorporated cities of any class;

(d) the terms "county commissioners," "county clerk," and "county treasurer" shall mean, respectively, board of county commissioners, county clerk and county treasurer of Johnson county;

(e) the terms "board" or "park board," "board of commissioners" or "governing board" shall mean the park and recreation board of commissioners herein provided for;

(f) the terms "district," "park district" and "park and recreation district" shall mean the Johnson county park and recreation district herein authorized to be created;

(g) the word "park" shall mean not only park but also playground unless by the context playground is not included and the term "park system" shall include the parks and playgrounds of the district.

History: L. 1953, ch. 170, § 2; L. 1969, ch. 158, § 1; July 1.



19-2861 Same; petition; notice and hearing; establishment.

19-2861. Same; petition; notice and hearing; establishment. The park district shall be created in the following manner: When a petition, setting forth the boundaries of the proposed district in metes and bounds or other legal description sufficient definitely to identify the area to be included in the district, and requesting the creation of the area into the park district as by this act provided, and signed by not less than five thousand (5,000) qualified electors of the area described in the petition as shown by the registration books in the office of the county clerk, is presented to the board of county commissioners of Johnson county, the board of county commissioners shall fix a time for a hearing upon such petition and direct the county clerk to give notice thereof for three (3) consecutive weeks in a newspaper of general circulation within the district, the last publication to be at least five (5) days before the day fixed for the hearing. The notice shall describe the boundaries of the area as shown by the petition, shall state that the petition requests the creation of the Shawnee Mission park district as authorized by this act, shall state that a hearing will be held by the board of county commissioners, shall state the day and the hour of the hearing, and that all persons interested may appear before the board of county commissioners at such hearing and be heard.

Before setting such hearing the board of county commissioners shall determine whether the petition is in compliance with the provisions of this act, whether the description of the area is sufficient, and whether the required number of qualified electors signed the petition which findings shall be incorporated in an appropriate order. If it finds the petition to be in compliance with this act, the boundaries of the area sufficiently described and that the required number of qualified electors have signed the petition, the board of county commissioners shall proceed with such notice and hearing and if after such hearing it determines that the interests of the area will be advanced by the creation of the park district it shall so find, and shall adopt a resolution creating such district setting forth therein its findings on all points, together with a description of the boundaries. Such park district thus created shall be known by the name and style of "the Shawnee Mission park district." One copy of the resolution shall be filed with the county clerk and one copy shall be filed with the county treasurer.

History: L. 1953, ch. 170, § 3; June 30.



19-2862 Same; powers of district.

19-2862. Same; powers of district. The district shall be a body corporate with power to levy taxes; to issue general obligation bonds; to issue revenue bonds as provided in this act; to contract; to sue and to be sued in like manner as other public corporations; to acquire, own, lease and hold real estate for and to establish, improve, finance, operate and maintain parks and playgrounds within or without the district but within Johnson county, Kansas, and to contract for the operation, management and supervision of any type of recreational program deemed suitable and necessary by such district, all as in this act provided. Said district may also operate a year-round indoor and outdoor recreational and cultural program for all ages of persons.

History: L. 1953, ch. 170, § 4; L. 1965, ch. 174, § 1; L. 1967, ch. 156, § 1; L. 1968, ch. 227, § 1; L. 1969, ch. 158, § 2; July 1.



19-2862a Same; revenue bonds for recreational facilities; leases; form and issuance of bonds.

19-2862a. Same; revenue bonds for recreational facilities; leases; form and issuance of bonds. The park board in the name of the district is hereby authorized to provide by resolution, at one time or from time to time, for the issuance of Johnson county park and recreation district revenue bonds for the purpose of paying all or any part of the cost of acquiring existing recreational facilities or for acquiring real estate and for the construction of recreational facilities thereon or for the construction of recreational facilities upon land already owned by the district. The park board is hereby authorized to enter into an agreement for the lease of all or part of any recreational facility so acquired or constructed, upon such terms and conditions as are satisfactory to the board and without the necessity of advertising for competitive bids therefor. The principal of and the interest on such bonds shall be payable solely from revenues derived from the recreational facilities acquired or constructed with the proceeds of such bonds and from any other funds provided by law therefor. The bonds of each issue shall be dated, shall bear interest, shall mature at such time not exceeding 40 years from their date, as determined by the board, and may be redeemable before maturity at the option of the board, at such price and at such times and under such conditions as may be fixed by the board prior to the issuance of the bonds. The board shall determine the form of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairperson of the board or shall bear a facsimile signature, and the official seal of the district shall be impressed thereon and attested by the secretary of the board, and any coupons attached thereto shall bear the facsimile signature of the chairperson of the board. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until such delivery. All bonds issued under the provisions of this act shall have all the qualities and incidents of negotiable instruments under the negotiable instruments law of the state. The bonds may be issued in coupon or in registered form, or both, as the board may determine, and provision may be made for the registration of any coupon bonds as to both principal and interest, for the reconversion into coupon bonds of any bonds registered as to both principal and interest and for the interchange of registered and coupon bonds. The board may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act.

History: L. 1968, ch. 227, § 2; L. 1970, ch. 113, § 1; L. 1974, ch. 125, § 1; L. 1983, ch. 49, § 69; May 12.



19-2862b Same; use of bond proceeds.

19-2862b. Same; use of bond proceeds. The proceeds of the bonds of each issue shall be used solely for the payment of the cost of acquiring or constructing recreational facilities for which such bonds shall have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. If the proceeds of the bonds of any issue, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit, and, unless otherwise provided in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue shall exceed such cost, surplus shall be deposited to the credit of the sinking fund for such bonds.

History: L. 1968, ch. 227, § 3; L. 1970, ch. 113, § 2; L. 1974, ch. 125, § 2; July 1.



19-2862c Same; interim receipts or temporary bonds; conditions and proceedings for issuance of bonds.

19-2862c. Same; interim receipts or temporary bonds; conditions and proceedings for issuance of bonds. Prior to the preparation of definitive bonds, the board may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The board may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. Bonds may be issued under the provisions of this act without obtaining the consent of any department, division, commission, board, bureau or agency of the state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this act.

History: L. 1968, ch. 227, § 4; July 1.



19-2862d Same; bonds payable from revenue and funds provided by law; no obligation of state or political subdivision; expenses.

19-2862d. Same; bonds payable from revenue and funds provided by law; no obligation of state or political subdivision; expenses. Revenue bonds issued under the provisions of this act shall not be deemed to constitute a debt of the state or of any political subdivision thereof or a pledge of the faith and credit of the state or of any such political subdivision thereof, but all such bonds shall be payable solely from the revenues derived from the recreational facilities acquired or constructed with the proceeds of the bonds issued pursuant to K.S.A. 19-2862a, and from any other funds provided by law therefor. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the state nor the board shall be obligated to pay the same or the interest thereon except from revenues of the facility or facilities for which they are issued and that neither the faith and credit nor the taxing power of the state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds.

All expenses incurred in carrying out the provisions of this act shall be payable solely from funds provided under the provisions of this act and no liability or obligation shall be incurred by the board hereunder beyond the extent to which moneys shall have been provided under the provisions of this act.

History: L. 1968, ch. 227, § 5; L. 1974, ch. 125, § 3; July 1.



19-2862e Same; securing bonds by trust agreement; protection of rights of bondholders.

19-2862e. Same; securing bonds by trust agreement; protection of rights of bondholders. In the discretion of the board any bonds issued under the provisions of this act may be secured by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the fees and other revenues to be received, but shall not convey or mortgage any facility or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the acquisition of golfing facilities or the construction, improvement, maintenance, repair, operation and insurance of real estate for the purpose of establishing golf courses and related facilities or in connection with which such bonds shall have been authorized, the rates of fees to be charged, and the custody, safeguarding and application of all moneys.

History: L. 1968, ch. 227, § 6; July 1.



19-2862f Same; lawful for depository bank to furnish indemnifying bond; rights and remedies of bondholders; expenses included as cost.

19-2862f. Same; lawful for depository bank to furnish indemnifying bond; rights and remedies of bondholders; expenses included as cost. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of bonds or of revenue to furnish such indemnifying bonds or to pledge such securities as may be required by the board. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the board may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of the real estate for the purpose of establishing golf courses and related facilities.

History: L. 1968, ch. 227, § 7; July 1.



19-2862g Same; use of bond proceeds and revenues.

19-2862g. Same; use of bond proceeds and revenues. All moneys received by the board pursuant to this act, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this act. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds shall provide that any officer with whom, or any bank or trust company with which such moneys shall be deposited shall act as trustees of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this act and such resolution or trust agreement may provide.

History: L. 1968, ch. 227, § 8; July 1.



19-2862h Same; enforcement of rights by bondholders and trustee.

19-2862h. Same; enforcement of rights by bondholders and trustee. Any holder of bonds issued under the provisions of this act or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by this act or by such trust agreement or resolution to be performed by the board or by any officer thereof, including the fixing, charging and collecting of fees.

History: L. 1968, ch. 227, § 9; July 1.



19-2862i Same; property, bonds and income exempt from taxation.

19-2862i. Same; property, bonds and income exempt from taxation. The exercise of the powers granted by this act will be in all respect for the benefit of the people of the district, for the improvement of their health and living conditions, and as the operation and maintenance of golf courses and related facilities by the board will constitute the performance of essential governmental functions, the authority shall not be required to pay any taxes or assessments upon any property so acquired or used by the board under the provisions of this act or upon the income therefrom, and any bonds issued under the provisions of this act, their transfer and the income therefrom (including any profit made on the sale thereof) shall at all times be free from taxation within the state.

History: L. 1968, ch. 227, § 10; July 1.



19-2862j Same; general obligation bonds for parks and playgrounds; election; revenue bonds for golf courses, swimming pools and related facilities.

19-2862j. Same; general obligation bonds for parks and playgrounds; election; revenue bonds for golf courses, swimming pools and related facilities. In addition to those powers specified in K.S.A. 19-2868, the park board shall have power to issue bonds of the district for acquiring real estate and improvement thereof for park and playground purposes, upon authorization of the electors of the park district by election and within the limitation of this act. The board may from time to time issue revenue bonds without approval at any election or authorization by electors for the purpose of acquiring real estate for public golf courses or swimming pools, or both, and facilities related to any thereof, and for which an admission fee may be charged for the purpose of retiring said revenue bonds.

History: L. 1968, ch. 227, § 11; L. 1970, ch. 113, § 3; July 1.



19-2863 Same; governing board's qualifications; terms, appointment; vacancies; compensation.

19-2863. Same; governing board's qualifications; terms, appointment; vacancies; compensation. The governing body of the Johnson county park and recreation district shall be a board of park and recreation commissioners which shall consist of seven (7) members who shall be qualified electors of the district and reside therein at the time of appointment and during their terms of office. An ex officio member of the board shall be a member of the board of county commissioners of Johnson county selected by said board of county commissioners. The terms of the park and recreation commissioners shall be for three (3) years and until their successors are appointed and qualified. The board of county commissioners within sixty (60) days after the creation of the district shall appoint the first members of the board and thereafter shall make appointments upon the termination of existing terms. Any vacancy shall be filled by appointment by the board of county commissioners for the unexpired term. All appointments shall be made without regard to political affiliation. No member shall receive any compensation for the performance of his duties as a member.

History: L. 1953, ch. 170, § 5; L. 1961, ch. 151, § 1; L. 1969, ch. 158, § 3; July 1.



19-2864 Same; officers of board; oath; bonds.

19-2864. Same; officers of board; oath; bonds. The board shall hold its annual organizational meeting at the first regular session of the board held in December each year at which time the board shall meet and organize by election from its own members of a chairperson, a vice-chairperson, a secretary, an assistant secretary, a treasurer and an assistant treasurer. The officers as elected shall assume their office immediately following the election of all officers. All members and the officers of the board whenever appointed or elected shall take oaths as prescribed for other public officials. The secretary, assistant secretary, treasurer and assistant treasurer shall each give to the park district a corporate surety bond conditioned for the faithful performance of duty and for the true and faithful accounting for all money that may come into their hands by virtue of their position in such sums as the board shall determine by resolution. When bonds are issued the board may require the giving of additional corporate surety bonds in such sums as the board shall determine by resolution. The premiums on such bonds shall be paid by the park district. Such bonds shall be approved by the board and filed by the chairperson with the county clerk.

History: L. 1953, ch. 170, § 6; L. 1977, ch. 98, § 1; July 1.



19-2865 Same; board meetings; rules; records; quorum.

19-2865. Same; board meetings; rules; records; quorum. The park board shall at a time and place to be designated by said board meet in regular session once in each month during the year, and in special session on the call of the chairperson or at the request of any three (3) members on the board, for the transaction of any business, general or special, as often as the interest or business of the park district may demand. The call of the chairperson or the request of three (3) members may be announced at any regular session. Any special session so called shall not commence prior to 7:30 p.m. of the day following the regular session. The secretary or the assistant secretary, or both, shall verbally notify any absent board member specifying the purpose of the meeting, the place, day and hour of the meeting and file their written certification of so complying with the foregoing with the chairperson of the special session who shall make the certification a permanent part of the minutes prior to the meeting being called to order. As an alternative, the call of the chairperson or the request of three (3) members may be in writing and signed by them and shall specify the purpose of the meeting, the place, day and hour of meeting, and a copy thereof shall be served by the secretary, chairperson or one (1) of the requesting members on each member of the board personally or by leaving such copy at such member's usual place of residence not less than forty-eight (48) hours before the meeting, and the person or persons serving the notices shall certify that such service was made before the secretary who shall record the call or request and the certificate or certificates in the minutes of the meeting. Members may file a waiver of notice of such special meeting with the secretary. The nature of the business to be transacted at any called meeting shall be governed by the matters and things set out in the call or request. The district board shall adopt rules of procedure for its meetings and keep a record of its proceedings. All meetings shall be subject to the provisions of K.S.A. 75-4317 et seq., and all records and accounts of the board shall be public. Four (4) members shall constitute a quorum for the transaction of business and a majority vote of the members present when there is a quorum shall decide any question.

History: L. 1953, ch. 170, § 7; L. 1977, ch. 98, § 2; July 1.



19-2866 Same; officers, duties; authentication of signatures.

19-2866. Same; officers, duties; authentication of signatures. The chairperson, and, in such chairperson's absence or disability, the vice-chairperson, shall preside at all meetings and sign, execute, acknowledge and deliver for the board all contracts, warrants, or documents of any kind required or authorized to be signed and delivered by the board. If neither the chairperson nor vice-chairperson is present at any meeting, the members present, if there is a quorum, shall elect from their members an acting chairperson whose sole power as acting chairperson shall be to preside over the meeting. The signature of the chairperson or vice-chairperson shall be authenticated by the seal of the district and the signature of the secretary or assistant secretary. The duties of the secretary and treasurer shall be those common for such officers, and as provided by this act, other laws of the state of Kansas and as directed by the park board.

History: L. 1953, ch. 170, § 8; L. 1977, ch. 98, § 3; July 1.



19-2867 Same; acquisition of real estate; eminent domain.

19-2867. Same; acquisition of real estate; eminent domain. The park board in the name of the district shall have power to accept by gift or devise or to purchase or to condemn real estate lying within or without the park district but not outside Johnson county. The park district is hereby given the power of eminent domain and any exercise thereof shall vest fee simple title to the real estate in the park district. The proceedings for condemnation shall be as provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1953, ch. 170, § 9; L. 1963, ch. 234, § 48; Jan. 1, 1964.



19-2868 Same; powers of board.

19-2868. Same; powers of board. The board shall have power to:

(a) Finance, operate, improve and maintain the parks and playgrounds of the district as provided in this act;

(b) accept by gift or devise; purchase, lease and condemn real estate for use as parks and playgrounds for the district; sell any improvements of any real estate so acquired not usable for park purposes or take down such improvements and use or dispose of the salvage and use any of the proceeds thereof for park purposes without regard to budget limitations; and contract with school boards for joint use and improvement of school lands for park and playground purposes;

(c) improve the parks and playgrounds for the recreation, amusement and enjoyment of the inhabitants of the district;

(d) levy taxes for the acquisition of lands and improvements and operation, improvement and maintenance of the parks and playgrounds as authorized and limited by this act;

(e) issue bonds of the district for acquiring real estate and the improvement thereof for park and playground purposes upon authorization of the qualified electors of the district by election and within the limitations provided by this act;

(f) appoint park and recreation supervisory personnel and employ such other employees, servants, police and agents as may be necessary for the proper and adequate operation, improvement and maintenance of the park and recreation district, and may appoint, employ or retain attorneys, engineers, landscape architects, surveyors and other professional or technical persons or firms for a period or for specified projects and pay the necessary compensation therefor;

(g) adopt, promulgate and enforce reasonable rules and regulations for the operation and use of the parks and playgrounds and the conduct of persons using such parks and playgrounds as provided by this act;

(h) sell or salvage equipment found to be worn out or beyond repair or dangerous to use or to trade it in as part payment on new equipment, and the proceeds when respent or the trade-in value shall not be charged against the budget but may be in addition to the amount authorized for expenditure by the budget;

(i) sell and convey real estate acquired by purchase, condemnation, gift or devise when it appears such property is no longer needed for park, playground or recreational purposes, or is poorly situated for such purposes, or is poorly suited for such purposes, with the proceeds of such sale to be deposited in the land acquisition fund authorized by K.S.A. 19-2873b, and amendments thereto. No such sale shall be made except upon authorization of the majority of the votes cast by the qualified electors of the district at an election called and held for such purpose as provided by this act. If the instrument of gift or devise vests fee title in the district or authorizes the district to sell the real property, such property may be sold by the procedure herein provided. The board, when in its judgment deemed advisable and to the best interests of the district, by proper conveyances, may exchange any tract of land for lands similar in value, or exchange money and land for other land suitable for park or recreation purposes, or exchange land for land and money totaling the value of the land conveyed, provided that the money involved does not exceed 25% of the total value of the land involved, without vote of the qualified electors of the park district, subject to a public hearing having first been held with respect to such proposed exchange of lands, after notice of the time, place and purpose thereof, including a legal description of said lands, published once each week for two consecutive weeks prior thereto, in the official county paper, and subject further to final approval of such proposed exchange of lands, by the board of county commissioners of Johnson county, Kansas. The board may by proper conveyance exchange, transfer, sell, or lease any tract of district land with or without improvements to the state of Kansas, a political subdivision thereof, or an agency of the United States government, if the board determines that such property can properly be maintained and operated as park, playground, or recreational facilities by such governmental agency, or that such property may be utilized in whole or part in a contract with said governmental agencies in, on, or around other property of such governmental units, all or any part of which is located within boundaries of such district;

(j) adopt, change and modify a seal for the district and to use such seal in attestations by the secretary and in all other cases where a seal is required or advisable;

(k) cooperate with the Kansas department of wildlife, parks and tourism and with Miami county in the operation, improvement and maintenance of Hillsdale state park and to enforce rules and regulations for the operation of such park land; and

(l) do all other things provided by this act, and amendments thereto, have all the powers prescribed by this act and carry out and exercise the powers of the district as its governing body.

History: L. 1953, ch. 170, § 10; L. 1963, ch. 189, § 1; L. 1969, ch. 158, § 4; L. 1970, ch. 113, § 4; L. 1977, ch. 98, § 4; L. 1983, ch. 101, § 1; L. 1988, ch. 105, § 1; L. 2012, ch. 47, § 14; July 1.



19-2869 Same; supervisory personnel; surety bonds.

19-2869. Same; supervisory personnel; surety bonds. Supervisory personnel appointed by the park and recreation board shall serve at the pleasure of the board and their duties shall be prescribed by resolution. The board may obtain and pay for a surety bond for supervisory personnel and personnel handling revolving or petty cash funds of the district guaranteeing the faithful performance of their duties in an amount and subject to such conditions as may be prescribed by the board.

History: L. 1953, ch. 170, § 11; L. 1969, ch. 158, § 5; L. 1970, ch. 113, § 5; July 1.



19-2870 Same; deposit of moneys by treasurer.

19-2870. Same; deposit of moneys by treasurer. All money coming into the hands of the treasurer of the board shall be deposited in one or more banks designated by the board and be protected as provided by article 14 of chapter 9 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1953, ch. 170, § 12; L. 1989, ch. 48, § 80; July 1.



19-2871 Same; addition of certain areas to district; petition by park board; notice and hearing; resolution; tax levies.

19-2871. Same; addition of certain areas to district; petition by park board; notice and hearing; resolution; tax levies. If the district, as from time to time enlarged, does not include all of Johnson county, and thereafter areas within said county not included within the district are (1) subdivided or platted into separate lots, tracts or parcels as shown in the office of the register of deeds, or (2), incorporated within and as a part of any incorporated city, (3), developed for industrial or business use or (4), built up for residence purposes so that the population in a compact area immediately adjacent to the district averages not less than four (4) inhabitants per acre, the park board may file a petition with the board of commissioners for the addition of any such area to the park district, which petition shall set forth the boundaries of the area proposed to be added in metes and bounds, or by other sufficient legal description, asserting that (1), such areas are subdivided or platted into separate lots, tracts or parcels as shown in the office of the register of deeds, or (2), incorporated within and as a part of any incorporated city, (3), the area has been developed for industrial or business use, or (4), has been built up for residence purposes and that the population of the area averages not less than four (4) inhabitants per acre, that the inhabitants have access to the parks and park facilities of the district and are benefited thereby, and that it is to the interest of the park district that such territory be added, and requesting that the area be added to and be made a part of the park district the same as if it had originally been a part thereof.

Upon the filing of the petition the board of county commissioners shall set a date for a hearing and direct the county clerk to publish a notice for three (3) consecutive weeks in a newspaper of general circulation in the district, the last publication to be at least five (5) days before the day fixed for the hearing, which notice shall set forth the boundary of the area proposed to be added to the park district as set forth in the petition and stating that a hearing will be held by the board of county commissioners on the day and hour fixed by the board of county commissioners. At the hearing the board of county commissioners shall determine whether the description of the area is sufficient, whether a portion of the boundary of the proposed addition touches upon the existing boundary of the park district and whether the allegations of the petition are true and correct.

If the board of county commissioners finds the petition to be in due form, the area sufficiently described, and the allegations of the petition true and correct it may adopt a resolution setting forth its findings and adding the area to the park district, and thereupon the added area shall become a part of the park district. Thereafter all assessed tangible property within such newly added area shall be subject to all tax levies of the district for maintenance, operation and improvements and for bond and interest maturities on previous as well as future issues. A copy of the resolution shall be filed with the county clerk and a copy shall be filed with the county treasurer.

History: L. 1953, ch. 170, § 13; L. 1961, ch. 151, § 2; L. 1965, ch. 175, § 1; June 30.



19-2871a Same; enlargement of district to include entire county; notice and hearing; determination; resolution; tax levies; bonded debt; protest petition; election, conduct of.

19-2871a. Same; enlargement of district to include entire county; notice and hearing; determination; resolution; tax levies; bonded debt; protest petition; election, conduct of. If the board of county commissioners, on its own motion and order determine that it may be in the interest of Johnson county and the park district to enlarge said district to include the entire county, or if the board of county commissioners receives a petition from the park board requesting an enlargement of said district to include the entire county and stating that it is in the interest of said county and said district that such enlargement shall occur, then upon the entry of said order by the board of county commissioners or upon the filing of said petition by said park board, the board of county commissioners shall set a date for a hearing and direct the county clerk to publish a notice for three (3) consecutive weeks in a newspaper of general circulation in the district, the last publication to be at least five (5) days before the day fixed for the hearing, which notice shall set forth the boundary of the area proposed to be added to the park district as set forth in the petition and stating that a hearing will be held by the board of county commissioners on the day and hour fixed by the board of county commissioners. At the hearing the board of county commissioners shall determine whether it is in the interest of Johnson county and said park district for the district to be enlarged to include the entire county. If the board of county commissioners determines that it is in the interest of Johnson county and said park district for said district to be so enlarged it may adopt a resolution setting forth its findings and adding all that area theretofore located outside of said park district but within Johnson county to said park district. Thereafter all assessed tangible property within said county shall be subject to all tax levies of the district for maintenance, operation and improvements and for bond and interest maturities on future issues but shall not be liable nor subject to taxation for bonded indebtedness existing at the time such area is added. A copy of the resolution shall be filed with the county clerk and a copy shall be filed with the county treasurer.

In the event of enlargement of said park district under the provisions of this section, the resolution of enlargement shall not take effect if, within thirty (30) days of the last publication of notice of hearing on or before 5:00 o'clock p.m. of such day, a written petition of protest is filed with said county clerk containing the signatures of ten percent (10%) of the qualified voters residing within the area proposed to be added to said park district, based upon the total votes cast for the office of secretary of state at the last general election. If such protest petition is filed and the signatures are found to be genuine and the petition is found to be valid then the resolution of enlargement shall not take effect unless and until the proposition for enlargement has been submitted to the voters within the area proposed to be added to such district, either at a special election called for such purpose or at the next regular general election held within such area, as determined by the board of county commissioners. Such elections shall be conducted as now provided for elections in such counties. In the event a majority of the voters of such area vote against the enlargement, the resolution of enlargement shall be null and void. If no sufficient protest petition is filed or in the event a majority of the votes cast at such election are in favor of the enlargement, then such resolution shall take effect on the expiration of said thirty (30) days period or on such election approval, as the case may be.

History: L. 1965, ch. 175, § 2; June 30.



19-2871b Same; inapplicability where countywide district exists.

19-2871b. Same; inapplicability where countywide district exists. Enlargement of such district shall not be authorized if prior to the adoption of the resolution of enlargement a countywide district exists and has authority to levy taxes for its operation. From and after the effective date of such resolution of enlargement no countywide park district shall be created which has authority to issue taxes for its own purposes.

History: L. 1965, ch. 175, § 3; June 30.



19-2872 Same; improvements authorized.

19-2872. Same; improvements authorized. The park board shall have authority to make all improvements necessary to any land acquired or leased by it for park or playground purposes to make the park, parks, playground or playgrounds a place of recreation, amusement, enjoyment and relaxation for the inhabitants of the district.

History: L. 1953, ch. 170, § 14; June 30.



19-2873 Same; rules and regulations; conduct, fees, leases.

19-2873. Same; rules and regulations; conduct, fees, leases. The board may by resolution adopt rules and regulations for the operation of the park and recreation district and rules and regulations applying to any particular park or playground and prescribe penalties for violation of any rules and regulations relating to the conduct of persons in the parks and playgrounds or park or playgrounds. Such penalties shall not exceed imprisonment in the county jail for not to exceed three months or a fine not to exceed $100 or both. Any rules and regulations for the conduct of persons, applying to all parks or any park and providing penalties, shall be published once in the official county paper and copies of the rules and regulations shall be posted and kept posted in all parks to which they are applicable, and the violation of any penal rule or regulation when so published and posted shall constitute a misdemeanor.

No charge shall be made for entrance into any park and no admission charge shall be made for use of any of the facilities of any park. The board may lease sites for food, soft drinks, boat rentals, amusements and other concessions as in its judgment may be deemed appropriate and lawful for the comfort, convenience and enjoyment of the public, and may limit purchase and use charges to be made by concessionaires in operating the same. The board may establish and operate food, soft drinks, boat rentals, amusements and other lawful and appropriate conveniences as may in its judgment be necessary or appeal to the public comfort and enjoyment, all in accordance with K.S.A. 19-2873a, and amendments thereto. A reasonable fee may be charged for recreational activities and the board may regulate and control all fishing and boating within the boundaries of park property, including daily and possession limits of fish caught and time limits when fishing may be restricted, subject to law and rules and regulations of the secretary of wildlife, parks and tourism with respect to such fishing and boating; and may require a park permit for fishing and boating for which a reasonable fee may be charged all persons so engaged.

A separate schedule of fees may be established for nonresidents. The board may enter into long term leases for such authorized concessions, not to exceed 50 years, under the terms of which the concessionaires (lessees), shall at their own expense, construct and install the facilities and improvements to be occupied and used under such lease, upon such terms, conditions and control as the park and recreation district may require and subject in all such long term leases to unconditional reversion of title to such facilities and improvements so constructed by the concessionaire to the district upon the expiration of the term of such lease or upon abandonment or forfeiture thereof by the concessionaire prior to its expiration.

History: L. 1953, ch. 170, § 15; L. 1961, ch. 151, § 3; L. 1963, ch. 189, § 2; L. 1969, ch. 158, § 6; L. 1970, ch. 113, § 6; L. 1989, ch. 118, § 172; L. 2012, ch. 47, § 15; July 1.



19-2873a Same; conveniences or amusements operated by board; revolving fund; petty cash funds; rules; budget law inapplicable.

19-2873a. Same; conveniences or amusements operated by board; revolving fund; petty cash funds; rules; budget law inapplicable. In the event the board determines to operate food, soft drinks or other conveniences or amusements as authorized by K.S.A. 19-2873, it shall adopt a resolution establishing a revolving fund and provide therein for the transfer of not to exceed twenty-five thousand dollars ($25,000) from the general fund of the district to such revolving fund. Such resolution may also provide for one or more petty cash funds for the operation of conveniences or amusements requiring the same. Such resolution shall specify rules relating to the operation of such revolving and petty cash funds, and for the audit thereof in accordance with accepted accounting principles. Such revolving fund shall not be subject to the budget law and such petty cash funds may be used without issuance of warrants except for periodic reconciliation thereof. Moneys in such revolving fund may be from time to time transferred to the general fund or land acquisition fund of the district, but after the initial transfer of funds to the revolving fund, no additional moneys shall be transferred thereto.

History: L. 1970, ch. 113, § 8; July 1.



19-2873b Same; land acquisition fund; use; transfers; budget laws inapplicable.

19-2873b. Same; land acquisition fund; use; transfers; budget laws inapplicable. The board may by resolution provide for the establishment of a land acquisition fund and any moneys therein at any time may be expended for acquisition of land and improvements and/or construction of improvements for future park and recreational use or for any of such purposes. The board may transfer to the land acquisition fund moneys in the general fund of the district and such other moneys as are authorized by law to be transferred thereto. Budget laws shall not apply to expenditures from the land acquisition fund.

History: L. 1970, ch. 113, § 9; L. 1972, ch. 82, § 1; July 1.



19-2874 Same; bonds; election; limitations; tax levies.

19-2874. Same; bonds; election; limitations; tax levies. The park district may issue bonds to acquire real estate and may issue bonds to improve the park system or any part thereof. The board may submit the question of the issuance of bonds to acquire real estate and for the improvement thereof in one proposition. No bonds shall be issued unless authorized by a majority of all the votes cast on the proposition by the qualified electors of the district at an election called and held for the purpose. The proposition shall specify the purpose for which the bonds are to be issued and the school district within which any real estate proposed to be acquired is located. Any proposition for bonds for improvements shall describe the kind of improvements proposed to be made but need not specify the amounts to be spent for any given improvements. The bonded indebtedness of the park district shall not exceed 11/2% of the assessed taxable tangible valuation of the park district at any one time. Except as otherwise provided, all bonds shall be issued as provided by the general bond law. All bonds issued under this act shall be general obligations of the park district and the park board shall levy taxes upon all assessed taxable tangible property within the park district to pay the bonds and interest thereon as the same mature and come due.

History: L. 1953, ch. 170, § 16; L. 1955, ch. 167, § 1; L. 2002, ch. 53, § 1; July 1.



19-2875 Same; elections, procedures.

19-2875. Same; elections, procedures. (a) All elections shall be called by the park board by adoption of a resolution. The county election officer shall conduct and supervise all elections. Except for bond elections, all elections held under this act shall be conducted in accordance with the general election laws of the state.

(b) Elections relating to the issuance of bonds shall be conducted in the manner provided by K.S.A. 10-120, and amendments thereto.

History: L. 1953, ch. 170, § 17; L. 1993, ch. 120, § 1; July 1.



19-2876 Same; tax levies; funds, uses; budgets, approval by county commissioners; cash-basis law applicable; claims, presentment and payment.

19-2876. Same; tax levies; funds, uses; budgets, approval by county commissioners; cash-basis law applicable; claims, presentment and payment. Subject to the provisions of K.S.A. 19-2876c, the board may levy annually a tax upon the assessed taxable tangible property within the district at a rate of not to exceed two (2) mills, and the fund created thereby shall be known as the general fund from which certain funds may be transferred and used as provided in this act. All money paid to the district for leases or concessions and all other money, other than proceeds from the sale of bonds and tax money to retire bonds and pay the interest on such bonds, shall be paid into the general fund: Provided, That money received by gift or bequest, shall, if the donor so specifies, or if the money be restricted to a particular use, be placed in a separate fund and be used only for the purposes specified, and such money may be used without regard to the budget. Such fund shall be used for the operation and maintenance, and other general expenses of the park and recreation district and may be used to acquire land and make improvements. Prior to August 1 of each year the board shall prepare a budget and otherwise comply with the general budget law applying to the taxing subdivisions and municipalities of the state except as provided by this act: Provided, That the final budget shall not be adopted unless and until it has been approved by the board of county commissioners of Johnson county.

The district, its board, and its officers shall also comply with article 11 of chapter 10 of the Kansas Statutes Annotated, known as the cash-basis law or any amendments thereto. All tax money collected by the county treasurer for the district shall be paid to the treasurer of the district and notice of such action, showing the amount, proper fund credit and the date, shall be sent to the secretary of the board.

All claims against the board for money owed shall be presented and paid in the same manner as provided for in the uniform procedure for payment of claims act set out in K.S.A. 12-105a and 12-105b, and any amendments thereto, except as otherwise provided in this act.

History: L. 1953, ch. 170, § 18; L. 1961, ch. 152, § 1; L. 1963, ch. 189, § 3; L. 1965, ch. 176, § 1; L. 1967, ch. 157, § 1; L. 1969, ch. 158, § 7; L. 1970, ch. 113, § 7; L. 1974, ch. 126, § 1; July 1.



19-2876a Same; investment of county building funds in district recreation funds anticipation notes.

19-2876a. Same; investment of county building funds in district recreation funds anticipation notes. The board of county commissioners of any county which has been designated an urban area pursuant to K.S.A. 19-2654 is hereby authorized and empowered to invest any moneys in the special building fund created in K.S.A. 19-15,116 which are not immediately required for the purposes for which the moneys were collected or received in the manner authorized by such section, or in recreation funds anticipation notes issued pursuant to K.S.A. 19-2876b.

History: L. 1971, ch. 91, § 1; L. 1977, ch. 54, § 30; July 1.



19-2876b Same; recreation fund anticipation notes; interest; proceeds; redemption on maturity.

19-2876b. Same; recreation fund anticipation notes; interest; proceeds; redemption on maturity. Whenever the moneys in the general fund established pursuant to K.S.A. 19-2876 are insufficient to carry out the purposes for which the expenditure of the moneys in said fund is authorized, the board of commissioners of the county park and recreation district located in the urban area herein designated may issue recreation funds anticipation notes in such number and amount as the board deems necessary, but any such notes shall not be issued for a period longer than twelve (12) months, and shall bear interest at a rate not to exceed that provided in K.S.A. 10-1009(a). Such notes may be sold only to the board of county commissioners referred to in K.S.A. 19-2876a, and are otherwise nonnegotiable. The proceeds received from the sale of such notes shall be deposited in the general fund established in K.S.A. 19-2876 and expended for any purpose authorized therein. Upon maturity such notes shall be redeemed from the general fund of the district.

History: L. 1971, ch. 91, § 2; April 9.



19-2876c Same; approval of electors for increased levy required; submission of proposal.

19-2876c. Same; approval of electors for increased levy required; submission of proposal. The board of commissioners of the Johnson county recreation district shall not levy the additional one-half (1/2) mill authorized in this act by the amendment to K.S.A. 19-2876, until the same shall have been submitted to and approved by the qualified electors of the district. The question of whether said board shall be authorized to levy the additional tax may be submitted to the qualified electors of the district at a general election or at a special election for such purpose, to be noticed, called and held in the manner provided for the giving of notice, calling and holding elections upon the question of issuance of bonds under the general bond law. If a majority of the votes cast and counted on such proposition at any such election are in favor thereof, the board may levy such additional tax.

It shall be the duty of the board to determine whether such proposition shall be submitted at a general or special election, as provided herein, and to give notice thereof to the county election officer. If such proposition is submitted at a special election, the laws relating to questions submitted at special elections, including payment of the expenses thereof, shall govern said election.

History: L. 1974, ch. 126, § 2; July 1.



19-2880 Same; invalidity of part.

19-2880. Same; invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1953, ch. 170, § 22; June 30.



19-2881 Contracts for improvements; plans and specifications; bids; purchases through a public agency.

19-2881. Contracts for improvements; plans and specifications; bids; purchases through a public agency. (a) Before the board of any park district created under K.S.A. 19-2859 to 19-2880, inclusive, and amendments thereto, shall let any contract for any improvement which is estimated to exceed $20,000, the board shall cause accurate detailed plans and specifications therefor, together with a detailed estimate, of the cost of same, to be made and filed in the office of the secretary of such board. Before letting such contract, the board shall advertise for bids to do such work in accordance with such plans and specifications for at least one week in a newspaper of general circulation in such district. Except as provided by subsection (b), the purchase of materials, contracts for purchase or sale, lease contracts and other contractual services which are estimated to exceed $20,000, shall be made upon competitive bids.

All bids shall be made in writing and signed by the bidder. All bids shall be submitted or delivered by the bidder, or the bidder's agent or attorney, to the board or to a designated representative of the board as specified in the bid notice. The proceedings to open and consider bids shall be conducted at a time and place specified in the bid notice. Such proceedings shall be open to the public. All bids shall be accepted or rejected by the board at a meeting thereof within 30 days of the opening of the bids. The board may reject any bids and shall not accept a bid in excess of the estimated cost of the work, and a contract let at a price in excess of the estimated cost of the work shall be void.

(b) The district may enter into agreements with any public agency for the purchase of materials, contracts for purchase or sale, lease contracts and other contractual services through such governmental units using the bidding procedure of such public agency.

(c) When used in this section, "public agency" means any state or a political or taxing subdivision thereof.

History: L. 1961, ch. 151, § 4; L. 1963, ch. 190, § 1; L. 1986, ch. 108, § 1; L. 1995, ch. 26, § 1; L. 2001, ch. 147, § 5; July 1.



19-2881a Same; contracts with federal agencies for recreational areas and facilities on or around federal reservoirs within the district; tax levies.

19-2881a. Same; contracts with federal agencies for recreational areas and facilities on or around federal reservoirs within the district; tax levies. The board of commissioners of the Johnson county park and recreation district is hereby authorized to contract in the name of the district with any agency or instrumentality of the United States for furnishing, constructing, equipping, operating, managing or maintaining recreational areas and facilities on or around any federal reservoir, all or any part of which is located within the boundaries of said district. Said board may obligate the district for the reimbursement of any such federal agency or instrumentality for obligations incurred pursuant to such contract, but not to exceed an amount equal to 15% of the assessed valuation of the tangible property within the district, plus any interest thereon not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such contract for reimbursement may extend over such period of years as is permissible under applicable federal laws and regulations and as shall be agreed to by the board of commissioners, but not to exceed 50 years.

For the purpose of financing such reimbursement, said board of commissioners is hereby authorized to levy an annual tax of not to exceed two mills on all the taxable tangible property of the district during the period of said reimbursement contract, if the levy of such tax has been approved by the electors of the district in the manner provided in K.S.A. 19-2881b, and amendments thereto.

The powers granted to the board by this section may be exercised in addition to or in conjunction with any other powers vested in the board pursuant to law.

History: L. 1974, ch. 103, § 1; L. 1990, ch. 66, § 30; May 31.



19-2881b Same; approval of electors; duties of board; application of election laws.

19-2881b. Same; approval of electors; duties of board; application of election laws. The board of commissioners of the Johnson county park and recreation district shall not levy the tax authorized by K.S.A. 19-2881a until the same shall have been submitted to and approved by the qualified electors of the district. The question of whether said board shall be authorized to levy the tax may be submitted to the qualified electors of the district at a general election or at a special election to be noticed, called and held for such purpose in the manner provided for the giving of notice, calling and holding elections upon the question of issuance of bonds under the general bond law. If a majority of the votes cast and counted on the proposition at any such election are in favor thereof, the board may levy such tax.

It shall be the duty of the board to determine whether such proposition shall be submitted at a general or special election, as provided herein, and to give notice thereof to the county election officer. If such proposition is submitted at a special election, the laws relating to questions submitted at special elections, including payment of the expenses thereof, shall govern said election.

History: L. 1974, ch. 103, § 2; July 1.



19-2882 County park districts; definitions.

19-2882. County park districts; definitions. (a) The terms "board," "park board," or "governing board" means the county park district board herein provided for.

(b) The terms "district," "park district," and "county park district" shall mean the county park district established as hereinafter provided for.

History: L. 1963, ch. 193, § 1; June 30.



19-2883 Same; establishment; resolution, name.

19-2883. Same; establishment; resolution, name. The board of county commissioners of any county which has been designated as an urban area by the legislature, may, upon determination, by resolution, that the establishment of a park district will promote the interests of the county, create a park district which shall include all of the area comprising such county. The park district thus created shall be known by the name of "the _____________ county park district."

History: L. 1963, ch. 193, § 2; June 30.



19-2884 Same; powers of district.

19-2884. Same; powers of district. The county park district shall be a body corporate with power to contract, to sue and to be sued in like manner as other public corporations; to acquire, own, lease and hold real estate for and to establish, improve, finance, operate and maintain improvements within the district, all as in this act provided.

History: L. 1963, ch. 193, § 3; June 30.



19-2885 Same; park board; qualifications; terms; appointment; vacancies; compensation.

19-2885. Same; park board; qualifications; terms; appointment; vacancies; compensation. The governing board of the county park district shall consist of five (5) members who shall be qualified electors of the district and reside therein at the time of appointment and during their terms of office. An ex officio member of the board shall be a member of the board of county commissioners selected by said board. The terms of the members of the park board shall be for three (3) years and until their successors are appointed and qualified: Provided, That upon the creation of the district the terms of the members first appointed as hereinafter provided shall be as follows: Two (2) members shall be appointed for a term of one (1) year, two (2) members shall be appointed for a term of two (2) years, and one (1) member shall be appointed for a term of three (3) years, and thereafter all appointments shall be for a term of three (3) years.

The board of county commissioners within sixty (60) days after the creation of the district shall appoint the first members of the board and thereafter shall make appointments upon the termination of existing terms. Any vacancy shall be filled by appointment by the board of county commissioners for the unexpired term. All appointments shall be made without regard to political affiliation. No member shall receive any compensation for the performance of his duties as a member.

History: L. 1963, ch. 193, § 4; June 30.



19-2886 Same; officers of board; oaths; bond.

19-2886. Same; officers of board; oaths; bond. Within thirty (30) days after the first appointment, the members of the board shall meet and organize by the election from its own members of a chairman, a vice-chairman, a secretary, and a treasurer. All members and the officers of the board whenever appointed or elected shall take oaths as prescribed for other public officials. The secretary and the treasurer shall each give to the park district a corporate surety bond conditioned for the faithful performance of duty and for the true and faithful accounting for all money that may come into their hands by virtue of their position in such sums as the board shall determine by resolution. The premiums on such bonds shall be paid by the park district. Such bonds shall be approved by the board and filed by the chairman with the county clerk.

History: L. 1963, ch. 193, § 5; June 30.



19-2887 Same; meetings; rules; records; quorum.

19-2887. Same; meetings; rules; records; quorum. The county park board shall at a time and place to be designated by said board meet in regular session once in each month during the year, and in special session on the call of the chairman or at the request of any two (2) members on the board, for the transaction of any business, general or special, as often as the interest or business of the park district may demand. The call of the chairman or the request of two (2) members shall be in writing and signed by them and shall specify the purpose of the meeting, the place, day and hour of meeting, and a copy thereof shall be served by the secretary, chairman or one (1) of the requesting members on each member of the board personally or by leaving such copy at his usual place of residence not less then forty-eight (48) hours before the meeting, and the person or persons serving the notices shall certify that such service was made before the secretary who shall record the call or request and the certificate or certificates in the minutes of the meeting: Provided, That members may file a waiver of notice of such special meeting with the secretary. The nature of the business to be transacted at any called meeting shall be governed by the matters and things set out in the call or request. The district board shall adopt rules of procedure for its meetings and keep a record of its proceedings. All meetings, records and accounts of the board shall be public. Three (3) members shall constitute a quorum for the transaction of business and a majority vote of the members present when there is a quorum shall decide any question.

History: L. 1963, ch. 193, § 6; June 30.



19-2888 Same; duties of officers of board; authentication of signatures.

19-2888. Same; duties of officers of board; authentication of signatures. The chairman, and, in his absence or disability, the vice-chairman, shall preside at all meetings and sign, execute, acknowledge and deliver for the board all contracts, warrants, or documents of any kind required or authorized to be signed and delivered by the board: Provided, That if neither the chairman nor vice-chairman is present at any meeting, the members present, if there is a quorum, shall elect from their member an acting chairman whose sole power as acting chairman shall be to preside over the meeting. The signature of the chairman or vice-chairman shall be authenticated by the seal of the district and the signature of the secretary. The duties of the secretary and treasurer shall be those common for such officers, and as provided by this act, other laws of the state of Kansas and as directed by the park board.

History: L. 1963, ch. 193, § 7; June 30.



19-2889 Same; acquisition of real estate; eminent domain.

19-2889. Same; acquisition of real estate; eminent domain. The park board in the name of the district shall have power to accept by gift or devise or to purchase or to condemn real estate lying within the county. The county park district is hereby given the power of eminent domain and any exercise thereof shall vest fee simple title to the real estate in the park district. The proceedings for condemnation shall be as provided by article 1 of chapter 26 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 193, § 8; June 30.



19-2890 Same; powers of board.

19-2890. Same; powers of board. The park board shall have power: (a) To finance, operate, improve and maintain the county park district as provided in this act.

(b) To accept by gift or devise any real or personal property, and to purchase and lease and condemn real estate for use of the park district, and to sell any improvements of any real estate so acquired not usable by the district or to take down such improvements and use or dispose of the salvage and use any of the proceeds thereof for park district purposes.

(c) To improve the land of the district.

(d) To issue revenue bonds of the district as authorized by K.S.A. 19-2896.

(e) To appoint a park superintendent and employ such other employees, servants, police and agents as may be necessary for the proper and adequate operation, improvement and maintenance of the park district, and may appoint, employ or retain attorneys, engineers, landscape architects, surveyors and other professional or technical persons or firms for a period or for specified projects and pay the necessary compensation therefor.

(f) To adopt, promulgate and enforce reasonable rules and regulations for the operation and use of the park district and the conduct of persons using such park district as provided by this act.

(g) To sell or salvage equipment found to be worn out or beyond repair or dangerous to use or to trade it in as part payment on new equipment.

(h) To sell and convey real estate acquired by purchase or condemnation when it appears such property is no longer needed for park district purposes or is poorly situated for such purposes: Provided, No such sale shall be made except upon authorization of a majority of the votes cast by the qualified electors of the county at an election called and held for such purpose as provided by this act. If the instrument of gift or devise vests fee title in the district or authorizes the district to sell the real property such property may be sold by the procedure herein provided.

(i) To adopt, change and modify a seal for the district and to use such seal in attestations by the secretary and in all other cases where a seal is required or advisable.

(j) To establish lakes within the district, and to provide for the zoning thereof as hereinafter provided.

(k) To do and perform all other things provided by this act or amendments thereto and to have all the powers prescribed by this act, and to carry out and exercise the powers of the district as its governing body.

History: L. 1963, ch. 193, § 9; June 30.



19-2891 Same; park superintendent; appointment, powers, duties.

19-2891. Same; park superintendent; appointment, powers, duties. The county park board may select and appoint a park superintendent and his term of office shall be during the pleasure of said board. He shall manage and control the district under the general supervision of said board. The superintendent shall perform all other duties as may be prescribed by the district board, shall give a good and sufficient surety company bond to the park district in a sum to be fixed and approved by the board, conditioned upon the faithful performance of his duties, the actual cost of said bond shall be paid out of the funds of the park district.

History: L. 1963, ch. 193, § 10; June 30.



19-2892 Same; deposit of moneys by treasurer.

19-2892. Same; deposit of moneys by treasurer. All money coming into the hands of the treasurer of the board shall be deposited in one or more banks designated by the board and be protected as provided by article 14 of chapter 9 of the Kansas Statutes Annotated and amendments thereto.

History: L. 1963, ch. 193, § 11; L. 1989, ch. 48, § 81; July 1.



19-2893 Same; improvements; zoning regulations, when; improvements limited; plats.

19-2893. Same; improvements; zoning regulations, when; improvements limited; plats. The park board shall have authority to make all improvements necessary to any lands acquired or leased by the park district to provide for the enjoyment and relaxation of the inhabitants of the district. If a lake containing more than three hundred (300) acres is established within the district, the board is authorized to adopt zoning regulations to restrict and regulate lands surrounding such lake within an area of two hundred (200) yards from the nearest point of the shore line of the lake as established by the board. No improvements other than farm improvement, may be made within two hundred (200) yards of the nearest point of the shore line of the lake, in any case, without the approval of the park district board. No plats of land which include property located within two hundred (200) yards of the nearest point of the established shore line of the lake shall be approved by the board of county commissioners.

History: L. 1963, ch. 193, § 12; June 30.



19-2894 Same; rules and regulations; conduct, fees, leases, fishing and boating.

19-2894. Same; rules and regulations; conduct, fees, leases, fishing and boating. The park board may by resolution adopt rules and regulations for the operation of the park district and prescribe penalties for violation of any rules and regulations relating to the conduct of persons in the area where improvements are established. Such penalties shall not exceed imprisonment in the county jail for not to exceed three months or a fine of not to exceed $100 or both. Any rules and regulations for the conduct of persons and providing penalties shall be published once in the official county paper and copies of the rules and regulations shall be posted and kept posted in all areas to which they are applicable, and the violation of any penal rule or regulation when so published and posted shall constitute a misdemeanor.

No charge shall be made for entrance into any improved area and no admission charge shall be made for use of any of the facilities, except that the park board may lease sites for food, soft drinks, boat rentals, amusements and other concessions as in its judgment may be deemed appropriate and lawful for the comfort, convenience and enjoyment of the public, and may limit purchase and use charges to be made by concessionaires in operating them. The park board may regulate and control all fishing and boating within the boundaries of park property, including daily and possession limits of fish caught and time limits when fishing may be restricted, subject to law and rules and regulations of the secretary of wildlife, parks and tourism, and may require a park permit for fishing and boating for which a reasonable fee may be charged all persons so engaged.

History: L. 1963, ch. 193, § 13; L. 1989, ch. 118, § 173; L. 2012, ch. 47, § 16; July 1.



19-2895 Same; administrative expenses.

19-2895. Same; administrative expenses. All administrative expenses incurred by the board in the discharge of their duties in accordance with the provisions of this act shall be paid from funds allowed for such purpose by the county commissioners out of the general fund of the county.

History: L. 1963, ch. 193, § 14; June 30.



19-2896 Same; revenue bonds for capital improvements.

19-2896. Same; revenue bonds for capital improvements. The county park district board may issue revenue bonds to finance the cost of purchasing and constructing revenue producing capital improvements, and such bonds shall be a specific lien upon properties and facilities constructed and improved and the revenue derived therefrom including fees of all kinds, including tolls, charges and other revenues which may be pledged for their payment; and shall in no case be a debt that is guaranteed or secured by any other property within the district; and no special election shall be required to authorize the issuance of such bonds.

History: L. 1963, ch. 193, § 15; June 30.



19-2897 Bonds for additional land for public park purposes; limitation.

19-2897. Bonds for additional land for public park purposes; limitation. In any county having a population of more than one hundred seventy-five thousand (175,000) and less than two hundred fifty thousand (250,000), the board of county commissioners is hereby authorized to issue and sell general obligation bonds of the county in an amount not exceeding one percent (1%) of total assessed tangible valuation of the county, for the purpose of acquiring additional land for public park purposes, improving same by grading and building park drives and needed vehicular entrances at connections with one or more existing public roads in the county, subject, however, to the restrictions, conditions, precedent and limitations hereinafter contained in this act.

History: L. 1963, ch. 191, § 1; June 30.



19-2898 Same; resolution by park boards; contents; approval of county commissioners; engineering report and recommendations.

19-2898. Same; resolution by park boards; contents; approval of county commissioners; engineering report and recommendations. Whenever, any county park board of commissioners certifies by resolution, in writing, to the board of county commissioners of any such county, that the fenced county park and recreational area, then containing over eight (8) miles of park drives, in the county park has been visited, patronized and used by an average of five hundred thousand (500,000) passenger vehicles during each of the past five (5) years and the traffic is increasing to the extent that congestion and traffic hazards develop at the entrances and exits necessarily located on one end of the public park, which by reason of topographical conditions make it impractical to provide additional entrances and exits without excessive cost and that acquisition of additional land to enlarge the park to connect with one or more existing public roads, would greatly convenience and serve persons seeking recreation in such county park, together with other information and recommendations deemed proper and in the public interest by such county park board of commissioners. Thereupon, it shall be the duty of such board of county commissioners to carefully examine said resolution, verify the facts and make findings relating to vehicular traffic congestion and hazards, if any.

In the event such board of county commissioners approve the recommendations of the county park board of commissioners and deem it advisable to remedy vehicular traffic congestion and hazards, if found to exist, it shall be the further duty of such board of county commissioners to appoint one or more competent and experienced park engineers and planners to make a reconnaissance to determine most economical and practical way to correct the traffic problems and whether or not it would be best to enlarge the public park in any direction to connect with one or more existing public roads in the county, build park drives and additional vehicular entrances and exits to the county park and furnish preliminary estimate of cost, less cost of land to enlarge the park, if so recommended by such experienced park engineers and planners.

History: L. 1963, ch. 191, § 2; June 30.



19-2899 Same; determination as to plan; appraisers; negotiation; eminent domain.

19-2899. Same; determination as to plan; appraisers; negotiation; eminent domain. After receipt of the engineering report and recommendations about acquisition of additional park land, if any, such board of county commissioners and county park board of commissioners shall jointly confer and study the engineering report and recommendations obtained to determine most feasible and practical plan, which if approved by such board of county commissioners, including enlargement of the park, if so recommended, the board of county commissioners are empowered to appoint competent appraisers to appraise value of land needed for the county park and conduct negotiations within obtained appraised value, for ninety (90) day options to purchase additional land for park purposes. If any tract or tracts of land cannot be purchased at or within appraised value, the board of county commissioners is hereby authorized to exercise right of eminent domain in the manner as authorized by laws of Kansas within one (1) year.

History: L. 1963, ch. 191, § 3; June 30.



19-28,100 Same; election on bonds, when.

19-28,100. Same; election on bonds, when. If and when recommended park improvements have proceeded to the point that such overall costs to the county can be determined or estimated with reasonable accuracy and such overall costs are found by the board to be within limitations fixed by this act, then it shall be the duty of such board of county commissioners to determine if such improvements should be made and if so, such board of county commissioners shall submit the question of issuing general obligation bonds to be paid by levy of taxes against taxable properties in the county to the voters at the next general election and a majority of the voters voting at the election shall govern.

History: L. 1963, ch. 191, § 4; June 30.



19-28,101 Same; preliminary and working plans, when; survey and preparation of contracts before bids.

19-28,101. Same; preliminary and working plans, when; survey and preparation of contracts before bids. If and when such board of county commissioners decides to proceed with proposed park improvements, including acquisition of additional land, if any, it shall instruct its qualified and appointed park engineers to submit preliminary plans and recommendations and to then prepare working plans and specifications, survey or cause to be surveyed any additional land, if required, and further prepare contract in bid form for construction of park improvements which will require the approval of such board of county commissioners before taking competitive bids for construction in the usual manner in which public business of counties is conducted under the laws of Kansas.

History: L. 1963, ch. 191, § 5; L. 1975, ch. 176, § 1; July 1.



19-28,102 Same; conditions; power of commissioners.

19-28,102. Same; conditions; power of commissioners. Such county bonds, if authorized according to the provisions of this act, shall be negotiable in form and provide for payment of principal and interest within twenty (20) years. Interest on such bonds shall be payable semi-annually at a rate of not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, such board of county commissioners is authorized to fix the denominations of bonds to be issued and the rate of interest that the bonds will bear and advertise the same for public sale in the usual manner as provided in the general bond law.

History: L. 1963, ch. 191, § 6; L. 1970, ch. 64, § 64; March 21.



19-28,105 Sports authority; definitions.

19-28,105. Sports authority; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Urban area county" or "county" means any county designated an urban area by the legislature pursuant to section 17 of article 2 of the Kansas constitution;

(b) "Authority" or "county sports authority" means any special authority created pursuant to K.S.A. 19-28,106;

(c) "Board" means the board of county commissioners of an urban area county;

(d) "Person" means an individual, firm, partnership, corporation, joint venture or other association of persons;

(e) "Hotel, motel or tourist court" means any structure, or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being so provided, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests and having more than eight (8) bedrooms furnished for the accommodation of such guests;

(f) "Transient guest" means a person who occupies a room in a hotel, motel or tourist court for [*] more than thirty-one (31) days;

(g) "Cafe, cafeteria, lunchroom and restaurant" means any premises, or any part thereof, in which food is prepared or further processed, and thereafter either is sold at retail to the general public by a person licensed by the state food service and lodging board or is furnished to the members and guests of a private club licensed pursuant to K.S.A. 41-2601 et seq.;

(h) "Food" shall mean and include all articles commonly used for food or drink, including alcoholic liquor and cereal malt beverages, as said terms are defined by K.S.A. 41-102 and K.S.A. 41-2701, respectively;

(i) "Taxpayers" means the person described in paragraphs (1) and (2) of subsection (c) of K.S.A. 19-28,111.

History: L. 1972, ch. 84, § 1; March 13.

* Word "not" omitted in enrollment of bill.



19-28,106 Same; petition for creation; notice and hearing; resolution of county commissioners.

19-28,106. Same; petition for creation; notice and hearing; resolution of county commissioners. (a) Whenever a petition signed by one thousand (1,000) qualified electors of an urban area county shall be presented to the board of county commissioners of such county, requesting the creation of a county sports authority in such county, said board shall hold a public hearing on the petition. The board shall give notice of the hearing by publication in a newspaper of general circulation in the county once each week for two (2) consecutive weeks. Such notice shall state the time, location and purpose of such hearing, but the date set for the hearing shall not be more than thirty (30) days from the date said petition is presented to the board. If necessary, the hearing may be continued by resolution of the board.

(b) Upon the termination of the hearing the board is hereby authorized by duly adopted resolution to create a county sports authority, if they find such action to be in the best interests of the people resident in the county. A certified copy of said resolution shall be filed in the office of the secretary of state, and upon the filing thereof, said authority shall be a body corporate and politic and a political subdivision of the state of Kansas.

History: L. 1972, ch. 84, § 2; March 13.



19-28,107 Same; appointment of commissioners; number; qualifications; terms; chairman, officers and employees; votes required for action; compensation and expenses.

19-28,107. Same; appointment of commissioners; number; qualifications; terms; chairman, officers and employees; votes required for action; compensation and expenses. (a) Any authority created pursuant to K.S.A. 19-28,106 shall be governed by five (5) commissioners appointed by the board. The commissioners of the authority shall be qualified electors of such urban area county and shall hold no elective or appointive position in any other political subdivision of the state of Kansas; and no more than three (3) of whom shall be members of the same political party. Commissioners shall hold office for a term of four (4) years, except that the commissioners first appointed shall hold office as follows: One for a term of two (2) years; two for a term of three (3) years; and two for a term of four (4) years. In making the first appointments the board shall designate the term of office for which each commissioner shall serve. In case of a vacancy, and within thirty (30) days thereof, the board shall appoint a successor of like qualifications to fill the unexpired term. Each commissioner shall hold office until his successor has been appointed and qualified. A commissioner may be removed from office for cause by a majority vote of the board.

(b) The authority shall elect from its number a chairman and may appoint such officers and employees as it may require for the performance of its duties and fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless a majority of the commissioners appointed to the authority shall vote in favor thereof.

(c) The commissioners shall receive such compensation for their services as the board shall prescribe, and shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties, subject to the approval of the board.

History: L. 1972, ch. 84, § 3; March 13.



19-28,108 Same; powers.

19-28,108. Same; powers. In addition to other powers enumerated by this act, the authority shall have the power:

(a) To acquire by gift, bequest, purchase or lease from public or private sources and to plan, construct, operate and maintain, or to lease to others for construction, operation and maintenance, a sports stadium, field house, indoor and outdoor recreational facilities, centers and playing fields, necessary access roads to connect with existing thoroughfares or interstate highways, parking facilities, and other suitable concessions, and to do all things incidental or necessary to establish a commercial or private complex, located upon, above or below the ground, for the types of sports and recreation, professional or amateur, which are deemed suitable therefor by the authority;

(b) To adopt a common seal;

(c) To enter into contracts, including but without limitation, the power to enter into contracts with counties and other political subdivisions: Provided, That any contract entered into by the authority with any person, providing for a term of use or occupancy by such person of any building or facility of the sports complex exceeding twenty-five (25) days in any calendar year, shall not be effective unless such contract is first approved by the board;

(d) To sue and be sued;

(e) To receive for its lawful activities any contributions or moneys appropriated by the state, any city, county or other political subdivision or agency or by the federal government or any agency or officer thereof or from any other source;

(f) To disburse funds for its lawful activities;

(g) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own or to operate, and to issue negotiable notes, bonds, or other instrument in writing as evidence of sums borrowed, as provided in K.S.A. 19-28,109;

(h) To condemn any and all rights and property, of any kind or character, necessary for the purposes of the authority, in the manner provided in the acts contained in article 5 of chapter 26 of the Kansas Statutes Annotated, and any acts amendatory thereof: Provided, That no property now or hereafter vested in or held by the state or by any county, city, township, school district or other political subdivision shall be taken by the authority without the consent of such political subdivision; and

(i) To perform all other necessary and incidental functions, and to exercise such additional powers as shall be conferred by the legislature or by act of congress.

History: L. 1972, ch. 84, § 4; March 13.



19-28,109 Same; comprehensive plan required; issuance of bonds or notes; conditions, restrictions and procedures; charges for use and services of facilities; allocation of revenues; refunding bonds.

19-28,109. Same; comprehensive plan required; issuance of bonds or notes; conditions, restrictions and procedures; charges for use and services of facilities; allocation of revenues; refunding bonds. (a) Before the authority issues any bonds or notes, it shall adopt a comprehensive plan for the development of the sports complex for which bonds are to be issued. Such plan shall include a detailed and systematic projection of the construction of all access roads and parking facilities required to implement the operation and management of the complex, and the estimated cost of constructing access roads and parking facilities shall be included in and be a part of the estimated costs of constructing the sports complex.

Prior to the issuance of any bonds under this act, the authority shall cause to be published once each week for two consecutive weeks in a newspaper of general circulation in the county a notice of its intention to issue its bonds or notes. The notice shall describe the proposed facility to be paid for out of the proceeds of the bonds or notes, and shall state the maximum amount of bonds or notes to be issued. If the authority has requested or will request the board of county commissioners to levy an entertainment tax pursuant to K.S.A. 19-28,111, and amendments thereto, to provide funds to be used to pay the proposed bonds or notes, the published notice of intention shall state that such a request has been or will be made and shall specify the maximum rate of tax requested and to whom the tax will apply. If, within 60 days after the last publication of such notice, there is filed with the county election officer a written protest against the proposed facility and the proposed bond issue, signed by not less than 5% of the qualified electors of the county, the authority shall submit the proposed facility and the proposed bond issue to the electors of the county at a bond election to be called for that purpose. The election shall be called and held in accordance with the provisions of the general bond law. If a majority of the votes cast and counted at such election are in favor of the proposition, such bonds may be issued by the authority, and the board of county commissioners, upon receipt of a request from the authority, may levy an entertainment tax pursuant to K.S.A. 19-28,111, and amendments thereto, in an amount not greater than the amount specified in the notice of election.

(b) Bonds or notes of the authority shall be issued pursuant to a resolution adopted by the authority, which shall set out the estimated cost to the authority of the proposed facility, and shall further set out the amount of bonds or notes to be issued, their purposes, their date, denomination, rate of interest, time of payment, both of principal and of interest, place of payment and all other details in connection therewith. Any such bonds or notes may be subject to such provisions for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

Such bonds or notes shall bear interest at a rate not exceeding the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto, shall mature within a period not exceeding 50 years and shall be sold at a public sale for not less than 95% of the principal amount thereof. Bonds or notes issued by an authority shall possess all of the qualities of negotiable instruments under the laws of this state.

Such bonds or notes may be payable to bearer, may be registered or coupon bonds or notes and if payable to bearer, may contain such registration provisions as to principal and interest as provided in the resolution authorizing the same, which resolution also may provide for the exchange of registered and coupon bonds or notes. Such bonds or notes and any coupons attached thereto shall be signed in such manner and by such officers of the authority as provided for by the resolution authorizing the same. The authority may provide for the payment of any bond or note in the manner authorized in article 5 of chapter 10 of the Kansas Statutes Annotated.

(c) Bonds or notes issued by an authority shall be payable as to principal, interest and redemption premium, if any, out of the proceeds of an entertainment tax levied as provided in K.S.A. 19-28,111, and amendments thereto, and out of other general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, or any part or parts thereof, acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds or notes, including but not limited to stadium rentals, concessions, revenues from parking facilities and from funds derived from any other facility, or any part thereof, owned or operated by the authority, all or any part of which rents, revenues, receipts and income the authority is authorized to pledge for the payment of the principal, interest and redemption premium, if any.

(d) Bonds or notes of the authority may be further secured by a mortgage or deed of trust upon the rents, revenues, receipts and income herein referred to or any part thereof or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired. The proceeds of such bonds or notes shall be disbursed in such manner and under such restrictions as the authority provides in the resolution authorizing the issuance of such bonds or notes or in any such mortgage or deed of trust.

(e) It shall be the duty of the authority to fix and maintain rates and make and collect charges for the use and services of its interest in the facility or any part thereof operated by the authority which, when combined with the proceeds of any entertainment tax which may be levied and collected pursuant to K.S.A. 19-28,111, and amendments thereto, shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds or notes and to provide funds sufficient to meet all requirements of the resolution by which such bonds or notes have been issued.

(f) The resolution authorizing the issuance of any such bonds or notes may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof and from the levy and collection of any entertainment tax pursuant to K.S.A. 19-28,111, and amendments thereto, in such separate accounts as deemed advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds or notes issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility, or any part thereof, and for the payment of any such bonds or notes. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary to secure the payment of such bonds or notes.

(g) The authority may issue refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds or notes then outstanding. Such refunding bonds shall be issued in the manner prescribed by and subject to the provisions of K.S.A. 10-116a, and amendments thereto.

History: L. 1972, ch. 84, § 5; L. 1977, ch. 58, § 14; L. 1983, ch. 49, § 70; May 12.



19-28,110 Same; rapid and economical discharge of duties directed; additional powers; effect on powers of local authorities.

19-28,110. Same; rapid and economical discharge of duties directed; additional powers; effect on powers of local authorities. (a) The authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with this act as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States to effectuate the same, except the power to levy taxes or assessments not authorized by this act.

(b) Nothing contained in this act shall impair the powers of any city, county or other political subdivision to acquire, own, operate, develop or improve any facility which the authority is given the right to own, operate, develop or improve, and all powers granted herein to the authority may be exercised in cooperation with said political subdivisions.

History: L. 1972, ch. 84, § 6; March 13.



19-28,111 Same; countywide entertainment tax; imposition, levy, collection, administration and enforcement; reports and records; penalty for unpaid taxes; disposition of revenues.

19-28,111. Same; countywide entertainment tax; imposition, levy, collection, administration and enforcement; reports and records; penalty for unpaid taxes; disposition of revenues. (a) The board of county commissioners of any urban area county in which a county sports authority has been created may impose a countywide entertainment tax as hereinafter prescribed in this section for a period of years not exceeding fifty (50), if prior thereto there shall be filed with the board of county commissioners:

(1) A request by the authority that an entertainment tax be levied at a rate not to exceed three percent (3%);

(2) An affidavit of the publication of a notice of intention pursuant to subsection (a) of K.S.A. 19-28,109;

(3) A certificate executed by the commissioners of the authority certifying that no sufficient protest was filed within the sixty-day limit or, if an election was held, a certificate showing the results of said election and that a majority of the votes cast and counted at said election were in favor of the proposition submitted; and

(4) A finding by the board that the facilities proposed to be constructed by the authority are financially feasible to the extent that not less than one-half (1/2) of the amount of money necessary to repay the principal of and interest on the proposed bond issue over the period of its entire maturity will be derived from the net income of the proposed facilities after deducting operation and maintenance expense but before depreciation.

(b) The rate of any entertainment tax proposed to be levied shall be fixed in the amount of one percent (1%), two percent (2%) or three percent (3%), and shall be fixed at a rate which will produce revenues in an amount which, when combined with the amount of revenues estimated by the authority to be derived from the operation of the facilities of the sports complex in the year for which said levy will be made, will be at least equal to the amount estimated by the authority to be necessary to pay the costs of operating the facilities of the authority in said year and the amount necessary to pay the principal and interest due in said year on outstanding bonds issued by the authority under this act. In no event shall the board levy a tax at a rate in excess of the rate prescribed in the notice of intention published by the authority pursuant to subsection (a) of K.S.A. 19-28,109 or, if an election was held, the rate prescribed in the published notice of election; and the board shall not levy any such tax for any calendar year whenever any revenue bond principal and interest reserve account established by the authority pursuant to a duly adopted resolution or trust indenture or covenant shall contain an amount equal to one hundred fifty percent (150%) of the amount required to pay the total debt service requirement of the authority which is due and payable in said year;

(c) Such entertainment tax shall be levied against:

(1) Every person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof, in connection with any motel, hotel or tourist court, as a percentage of the gross rental receipts derived from or paid by transient guests for sleeping accommodations; and

(2) Every person engaged in the business of operating a cafe, cafeteria, lunchroom or restaurant, as a percentage of the gross receipts derived from the retail sales of food prepared on the premises and delivered to the purchaser in a condition fit for immediate consumption.

(d) Any entertainment tax levied under this section shall be based on the gross daily rental receipts and the gross daily receipts from the retail sales of food collected by any taxpayer during the preceding period of three (3) months ending, respectively, on the last day of December, March, June and September. As applied to food furnished to members and guests of any private club licensed pursuant to K.S.A. 41-2601 et seq., the value of any alcoholic liquor or cereal malt beverage, as said terms are defined by K.S.A. 41-102 and K.S.A. 41-2701, respectively, which is so furnished shall be included in the gross daily receipts from the retail sales of food collected by such club. Said tax shall be due and payable quarterly on or before the last day of January, April, July and October of each year, with the first payment due and payable on or before the last day of the month specified in the resolution of the board which levies the tax.

(e) Each taxpayer shall make a true report to the county treasurer, on a form prescribed by him, providing such information as may be necessary to determine the amounts to which the entertainment tax shall apply for all gross daily rental receipts and for all gross daily receipts from the retail sales of food for the applicable three-month period, which report shall be submitted with the taxpayer's quarterly payment. Records of the retail sales of food by which this entertainment tax is measured shall be kept separate and apart from the records of gross rental receipts and from the records of other retail sales made by the taxpayer, in order to facilitate the examination of books and records as provided herein.

(f) The county treasurer or his authorized representative shall have the right at all reasonable times during business hours to make such examination and inspection of the books and records of a taxpayer as may be necessary to determine the correctness of such reports.

(g) For each and every month, or any part thereof, any such entertainment tax provided for under this section remains unpaid after the same becomes due and payable, there shall be added to such tax, as a penalty, ten percent (10%) of the amount of such tax for the first month or any part thereof the same is unpaid, and for each and every month thereafter two percent (2%) of the amount of such tax shall be added until the same is fully paid. In no case shall the total penalty exceed thirty percent (30%) of said tax.

(h) All moneys collected by the county treasurer under the provisions of this section shall be credited to a "county entertainment tax fund," which fund shall be created and set aside by the county treasurer. All entertainment tax revenue collected by the county treasurer pursuant to this act and credited to the county entertainment tax fund shall be remitted at least quarterly to the county sports authority.

History: L. 1972, ch. 84, § 7; March 13.



19-28,112 Tax levy for county zoo in counties over 300,000; election; disposition of moneys.

19-28,112. Tax levy for county zoo in counties over 300,000; election; disposition of moneys. The board of county commissioners of any county having a population of more than 300,000 is hereby authorized to levy an annual tax of not to exceed 1/2 mill upon all of the taxable tangible property of the county for the purpose of providing funds for the operation and maintenance of the county zoo. No tax levy shall be made under the provisions of this section until the question of making such tax levy is submitted to the qualified electors of the county at an election called for such purpose and the majority of those voting on the question shall vote in favor of such tax levy, then the board of county commissioners is authorized and empowered to make such tax levies. Any election held under the provisions of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. The tax levies authorized by this section shall be in addition to all other tax levies authorized by law. The amounts collected by the county for the purposes hereinbefore specified shall be paid to the proper administrative officers of the zoo under such regulations as the commissioners shall adopt.

History: L. 1973, ch. 119, § 1; L. 1990, ch. 66, § 31; May 31.






Article 29 PLANNING AND ZONING

19-2908 Zoning regulations inapplicable to existing structures or agricultural land; exceptions.

19-2908. Zoning regulations inapplicable to existing structures or agricultural land; exceptions. Regulations adopted under authority of this act shall not apply to existing structures nor to the existing use of any buildings or land, but shall apply to any alteration of a building to provide for its use for a purpose or in a manner different from the use to which it was put before the alteration. This act shall not prevent the restoration of a building damaged not more than fifty percent of its assessed valuation by fire, explosion, act of God, or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage, or prevent a change of such existing use except under limitations provided herein in relation to existing buildings and premises. Except for flood plain regulations in areas designated as a flood plain, regulations adopted pursuant to this act shall not apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings erected thereon are used for agricultural purposes and not otherwise. No plat nor dedication of any such land for public purposes may be made without submission to the zoning board and the approval of the county commissioners.

History: L. 1939, ch. 165, § 8; L. 1941, ch. 196, § 3; L. 1991, ch. 63, § 4; July 1.



19-2916b Counties between 150,000 and 200,000; bonds to carry out master plan.

19-2916b. Counties between 150,000 and 200,000; bonds to carry out master plan. Whenever the planning board in counties having a population of more than one hundred fifty-thousand (150,000) and less than 200,000 has filed with the board of county commissioners a master plan for the physical development of the county, which plan will require a number of years to execute, and such master plan is approved by the board of county commissioners, such county is hereby authorized to issue general obligation bonds in an amount sufficient to carry out such master plan.

History: L. 1953, ch. 168, § 1; June 30.



19-2916c Same; election.

19-2916c. Same; election. No bonds shall be issued under the provisions of this act unless and until the same are authorized by a vote of the electors of such county.

History: L. 1953, ch. 168, § 2; June 30.



19-2916d Same; bond limitations inapplicable.

19-2916d. Same; bond limitations inapplicable. Any bonds issued under the provisions of this act shall not be subject to limitations of bonded indebtedness of such county.

History: L. 1953, ch. 168, § 3; June 30.



19-2921 Zoning regulations inapplicable to existing structures or agricultural land; exceptions.

19-2921. Zoning regulations inapplicable to existing structures or agricultural land; exceptions. Regulations adopted under authority of this act shall not apply to the existing use of any buildings or land and shall not prevent the restoration of a building damaged not more than 50% of its assessed valuation by fire, explosion, act of God or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage, but shall apply to any alteration of a building to provide for a change in such use of any building or land after the effective date of any such zoning regulation. Except for flood plain regulations in areas designated as a flood plain, regulations adopted pursuant to this act shall not apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings erected thereon are used for agricultural purposes and not otherwise.

History: L. 1939, ch. 164, § 8; L. 1965, ch. 178, §11; L. 1991, ch. 63, § 5; July 1.



19-2950 Zoning in improvement districts; public purpose.

19-2950. Zoning in improvement districts; public purpose. For the purpose of promoting the public health, safety, morals and general welfare and for conserving the values of property within any improvement district which is located adjacent to any park or recreation area within Wabaunsee county, the governing body of such district is hereby authorized by resolution to divide such district into zones or districts, and regulate and restrict the location and use of buildings and the uses of the land within each district or zone. Such zones or districts may be created for the purpose of restricting the use of buildings and land located within the same for dwellings, business, industry, conservation, floodplain or for other purposes deemed necessary. The use of buildings and land and the regulations and restrictions upon the use of the same shall be uniform as to each zone or district but the uses and regulations and restrictions in any one zone or district may differ from those in other zones or districts.

History: L. 1982, ch. 61, § 1; July 1.



19-2951 Same; notice and hearing; zoning resolution; procedure.

19-2951. Same; notice and hearing; zoning resolution; procedure. Before any improvement district shall create any zone or district or regulate or restrict the use of buildings or land therein, the governing body shall approve a proposed zoning resolution fixing the boundaries of the proposed zoning districts and the regulations and restrictions to be imposed therein. Such proposed zoning resolution together with a notice of a public hearing thereon shall be published once each week for two consecutive weeks in the official county newspaper. At least 20 days shall elapse between the date of the last publication of such resolution and notice and the public hearing held thereon. Such hearing may be adjourned from time to time and at the conclusion of the same the governing body may adopt such zoning resolution as proposed or may revise or amend and adopt the same as revised or amended. The boundaries of zones or districts may be set out upon a map incorporated and published as a part of the zoning resolution. Upon adoption such zoning resolution shall be published once in the official county newspaper. For the purpose of defining the boundaries of zones or districts, the governing body shall publish a map upon which boundaries shall be fixed.

The governing body may from time to time supplement, change or generally revise the boundaries or regulations contained in any zoning resolution. Any amendments or changes made in any zoning resolution shall be made by resolution in the manner, and after notice and hearing, as prescribed for the adoption of the original zoning resolution. If a protest against any such amendment or change in any zoning resolution is filed in the office of the county clerk within 14 days after the date of the conclusion of the hearing duly signed and acknowledged by the owners of 20% or more of any property proposed to be rezoned or by the owners of 20% of the total area excepting public streets and ways which is located within 200 feet of the boundaries of the property proposed to be rezoned, the resolution adopting such amendment or change shall not be passed except by unanimous vote of the members of the governing body of the district.

History: L. 1982, ch. 61, § 2; July 1.



19-2952 Same; existing uses; alterations.

19-2952. Same; existing uses; alterations. Resolutions passed under authority of this act shall not apply to the existing use of any building or land, and shall not prevent the restoration of a building damaged not more than 50% of its structural value by fire, explosion, act of God, or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage but shall apply to any alteration of a building to provide for a change in such use or a change in the use of any building or land after the effective date of any such resolution.

History: L. 1982, ch. 61, § 3; July 1.



19-2953 Same; violations; actions.

19-2953. Same; violations; actions. Any violation of any provision of this act shall be deemed to be a misdemeanor and punishable by a fine of not to exceed $200 for each offense and each day's violation shall constitute a separate offense, and the governing body shall have the authority to maintain suits or actions in any court of competent jurisdiction to enforce the regulations adopted in accordance with the terms of this act, and to abate nuisances maintained in violation thereof.

History: L. 1982, ch. 61, § 4; July 1.



19-2954 Same; reasonableness.

19-2954. Same; reasonableness. Any and all acts and regulations or amendments thereto provided for or authorized by this act shall be reasonable and any person having an interest in property affected may have the reasonableness of any such act, regulation or amendment thereto determined by bringing an action against the governing body within 30 days after the making of a decision on a zoning regulation, or amendment thereto. Such action shall be brought in the district court in the county in which any such improvement district is situated.

History: L. 1982, ch. 61, § 5; July 1.



19-2955 Same; termination of zoning authority.

19-2955. Same; termination of zoning authority. The authority of any improvement district to adopt or enforce zoning regulations under the authority of this act shall cease and terminate on the date the county in which the district is located adopts and places in effect zoning regulations affecting lands and buildings located within such district.

History: L. 1982, ch. 61, § 6; July 1.



19-2956 Planning and zoning in urban areas; purpose.

19-2956. Planning and zoning in urban areas; purpose. The purpose of this act is to authorize any county designated as an urban area under the provisions of K.S.A. 19-2654, and amendments thereto, to prepare and adopt plans and land use regulations with multiple advisory bodies so as to bring unity, consistency and efficiency to the county's planning efforts. Such plans and regulations shall be designed, in accordance with the present and future needs of the county and shall promote the public health, safety, morals, comfort, convenience, prosperity and general welfare and protect the land, air, water, natural resources and environment and encourage their use in a desirable manner and insure efficient expenditure of public funds and conserve and protect the values of property under the jurisdiction of the county.

History: L. 1984, ch. 96, § 1; May 3.



19-2957 Same; zoning boards for townships and county planning commission; consolidated zoning boards; establishment; membership; meetings; powers.

19-2957. Same; zoning boards for townships and county planning commission; consolidated zoning boards; establishment; membership; meetings; powers. (a) The board of county commissioners, by resolution, may establish a zoning board for each township within the county. The board shall consist of (1) four members who shall be appointed by the board of county commissioners and who shall be residents of the unincorporated area of the county and (2) the township trustee of each township in the county if the trustee gives written consent to serve on the zoning board. If the trustee fails to give consent to serve on the zoning board, the board of county commissioners shall appoint a resident of such township to serve in the trustee's place. Any person appointed to serve in a trustee's place shall hold the position on the zoning board as long as such trustee serves on the township board.

The board of county commissioners, by resolution, may establish a planning commission for the county and shall fix the number of members on the commission. The commission shall consist of not less than nine nor more than 12 members who shall be appointed by the board of county commissioners. Nine of such members shall be residents of the unincorporated area of the county. The planning commission shall consist of one member of each zoning board in the county, as appointed by the board of county commissioners.

The members first appointed by the board of county commissioners to either a zoning board or the planning commission shall be appointed for terms of one, two and three years. The terms shall be divided equally or as nearly equally as possible among the members. Thereafter members shall be appointed for terms of three years each. All members shall serve until their successors are appointed and qualified. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term. Members shall serve without compensation for their services but may receive such traveling expenses as the board of county commissioners authorizes which shall be paid from any funds available for such purpose.

(b) Each zoning board and the planning commission shall meet at such time and place as they may fix by resolution, with the approval of the board of county commissioners. They shall select one of their number as chairperson and one as vice-chairperson who shall serve one year terms and until their successor has been selected. The board of county commissioners shall employ a secretary for the planning commission and each zoning board. The secretary shall keep a proper record of the proceedings of any such board or commission. Special meetings may be called at any time by the chairperson or in the chairperson's absence by the vice-chairperson. A majority of any such board or commission shall constitute a quorum for the transaction of business. Each zoning board and the planning commission shall cause a proper record to be kept of its proceedings.

Each zoning board and the planning commission shall make and adopt, with the approval of the board of county commissioners, rules for the transaction of its business.

The board of county commissioners may employ any employees it deems necessary for the work of any zoning board or the planning commission and may contract with planners and other consultants for such services as it requires and may incur other necessary expenses. The expenditures of county funds for the payment of costs and expenses of the zoning boards and the planning commission shall at no time be in excess of the amounts budgeted and appropriated for that purpose by the board of county commissioners.

Each zoning board and the planning commission shall perform any additional duties that the board of county commissioners prescribes and, in all cases, shall be subject to the jurisdiction and under the control and approval of the board of county commissioners.

(c) The board of county commissioners, by resolution, may appoint one or more consolidated zoning boards for two or more townships, or portions thereof, within the county. Such resolution shall give notice of the date and time of a public hearing to be held on the proposed consolidation and shall be published once each week for two consecutive weeks in the official county newspaper. The second publication shall be no sooner than 10 days prior to the public hearing. Any consolidated boards shall consist of not less than five nor more than nine members who shall be residents of the townships, or portions thereof, included in the territory which is subject to the consolidated boards' jurisdiction. Membership in the board shall be determined by the board of county commissioners. The members first appointed by the board of county commissioners shall be appointed for terms of one, two and three years. The terms shall be divided equally or as nearly equally as possible among the members. Thereafter members shall be appointed for terms of three years each. All members shall serve until their successors are appointed and qualified. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term. Members shall serve without compensation for their services, but may receive such traveling expenses as the board of county commissioners authorizes which shall be paid from any funds available for such purpose.

Upon the appointment of any consolidated zoning boards, any separate board which was established for the purpose of recommending rezonings or conditional use permits for any territory included within the territory subject to the jurisdiction of such consolidated boards, shall be dissolved by order of the board of county commissioners. Zoning boards for townships not affected by a resolution creating a consolidated zoning board, or affected only in part by such a resolution, may continue operating as originally established, as determined by the board of county commissioners.

The consolidated zoning boards shall meet, select officers and keep records in the same manner as provided for township zoning boards created under subsection (a) of this section. Such boards shall have the same powers and duties as prescribed for township zoning boards insofar as the same may be made applicable and shall perform any additional duties which the board of county commissioners prescribes and, in all cases, shall be subject to the jurisdiction and under the control and approval of the board of county commissioners.

History: L. 1984, ch. 96, § 2; May 3.



19-2958 Same; comprehensive plan; procedure to approve; notice; hearing; consideration by county commissioners; revision, amendment and annual review of plan, procedure.

19-2958. Same; comprehensive plan; procedure to approve; notice; hearing; consideration by county commissioners; revision, amendment and annual review of plan, procedure. (a) The planning commission, with the approval of the board of county commissioners, may make or cause to be made a comprehensive plan for coordinated development of the county in the manner, and for the purposes, provided by this act. In the preparation of such plan, the planning commission shall make or cause to be made comprehensive surveys and studies of past and present conditions and trends relating to land use, population and building intensity, public facilities, transportation and transportation facilities, economic conditions, natural resources, and may include any other element deemed necessary to the comprehensive plan. Such proposed plan, which in addition to a written presentation, may include maps, plats, charts and other descriptive matter, shall show the commission's recommendations for the development or redevelopment of the county and may include: (1) The general location, extent and relationship of the use of land for agriculture, residence, business, industry, recreation, education, public buildings and other community facilities, major utility facilities both public and private and any other use deemed necessary; (2) population and building intensity standards and restrictions and the application of the same; (3) public facilities including transportation facilities of all types, whether publicly or privately owned, which relate to the transportation of persons or goods; (4) public improvement programming based upon a determination of relative urgency; (5) the major sources and expenditure of public revenue including long range financial plans for the financing of public facilities and capital improvements, based upon a projection of the economic and fiscal activity of the county, both public and private; (6) utilization and conservation of natural resources; and (7) any other element deemed necessary for the proper development or redevelopment of the area.

(b) The planning commission, by an affirmative vote of a majority of all its members, may approve for recommendation the comprehensive plan as a whole by a single resolution, or may by successive resolutions approve parts of the plan, such parts corresponding with the major geographical sections of the county or with functional subdivisions of the plan. Such resolution shall specifically identify any maps, plats, charts or other materials made a part of such plan. Before the approval for recommendation of any such plan or part thereof, the planning commission shall hold a public hearing thereon, notice of which shall be published once in the official county newspaper at least 20 days prior to the date fixed for hearing. Such hearing may be adjourned from time to time. Upon the approval for recommendation of any such plan or part thereof, a certified copy of the same shall be submitted to the board of county commissioners for its consideration and final approval. Upon request, copies of the proposed plan or part thereof, together with notice of the time and place when the board of county commissioners will consider adoption of the plan or part thereof, shall be provided to other interested legislative or administrative agencies for review and comment. Failure to receive such copies or other notice shall not invalidate any subsequent action taken on the plan or part thereof.

(c) The board of county commissioners shall consider such proposed comprehensive plan or part thereof as recommended by the planning commission. If the board of county commissioners approves such recommendation, it may adopt, by resolution, such proposed plan or part thereof. If the board of county commissioners disapproves, in whole or in part, the planning commission's recommendation, the board of county commissioners shall return such recommendation or part thereof to the planning commission for further consideration along with a written statement of reasons for disapproving the same or with suggested modifications. If the board of county commissioners returns the plan or part thereof as originally recommended to the planning commission for further consideration as disapproved or with suggested modifications, the planning commission shall reconsider such plan or part thereof as returned and, within 30 days of receipt thereof or such lesser or greater time period as determined by the board of county commissioners, either submit a new recommendation to the board of county commissioners or resubmit its original recommendation to the board of county commissioners. No additional public hearing shall be required unless the board of county commissioners directs that one be held. If the planning commission fails to deliver its recommendation to the board of county commissioners within such time period, the board of county commissioners shall consider such course of inaction on the part of the planning commission as a resubmission of its original recommendation. The board of county commissioners, after receipt of the new or original recommendation of the planning commission on the returned plan or part thereof, shall reconsider such matter and thereafter, by resolution, may adopt, in whole or in part, or may revise or amend and adopt such proposed plan or part thereof as the official plan of the county, or may take no further action thereon, as it deems appropriate.

(d) All reports and documents forming the comprehensive plan or parts thereof as adopted shall bear the signature, or facsimile thereof, of the chairperson of the board of county commissioners and an attested copy of the same shall be filed in such public office as may be designated by the board of county commissioners and shall be a public record. In addition, copies shall be provided to legislative and administrative agencies affected by the plan. Failure to receive such copy shall not invalidate any subsequent action taken. Such plan or part thereof shall constitute the basis or guide for public action to insure a coordinated and harmonious development or redevelopment which will best promote the health, safety, morals, order, convenience, prosperity and general welfare, as well as a wise and efficient expenditure of public funds.

(e) After adoption of a comprehensive plan or part thereof by the board of county commissioners, the planning commission annually shall review the plan for the purpose of determining if any portion of the plan has become obsolete and shall make a report to the board of county commissioners regarding the same on or before June 1 of each year. In addition, the planning commission or the board of county commissioners, at any time after the adoption of the plan or part thereof, may review or reconsider such plan or part thereof so adopted and may propose, by resolution, any amendments, extensions or additions to the same.

(f) When an amendment, extension or addition to the plan or part thereof has been proposed, whether as a result of the annual review or by resolution of the board of county commissioners or the planning commission, such proposed amendment, extension or addition shall first be submitted to the planning commission for recommendation. A public hearing shall be held thereon and an accurate written summary made of the proceedings. Notice of such public hearing shall be published in like manner as that required for the original recommendation on the plan, shall fix the time and place for such hearing and shall contain a statement describing, in general terms, the proposed amendment, extension or addition to the plan.

(g) A quorum of the planning commission is more than 1/2 of all its members. For action on amendments, a vote either for or against an amendment by a majority of the members of the commission present constitutes a recommendation of approval or disapproval of the commission, whereas a vote either for or against an amendment by less than a majority of the members of the commission present constitutes a "failure to recommend."

(h) The board of county commissioners shall consider such amendment, extension or addition as recommended by the planning commission and, regardless of whether the recommendation is for approval or disapproval, if the board of county commissioners approves such recommendation, it may adopt such recommendation, in whole or in part, by resolution, or may take no further action thereon, as it deems appropriate. In the event the planning commission submits a "failure to recommend" to the board of county commissioners, the board of county commissioners may take such action it deems appropriate. Upon a recommendation of the planning commission which the board of county commissioners, in whole or in part, disapproves, the board of county commissioners shall return such recommendation or part thereof to the planning commission for further consideration along with a written statement of reasons for disapproving the same or with suggested modifications. If the board of county commissioners returns the proposed amendment, extension or addition or part thereof to the planning commission for further consideration as disapproved or with suggested modifications, the planning commission shall reconsider such amendment, extension or addition or part thereof as returned and, within 30 days of receipt thereof or such lesser or greater time period as determined by the board of county commissioners, either submit a new recommendation to the board of county commissioners or resubmit its original recommendation to the board of county commissioners. No additional public hearing shall be required unless the board of county commissioners directs that one be held. If the planning commission fails to deliver its recommendation to the board of county commissioners within such time period the board of county commissioners shall consider such course of inaction on the part of the planning commission as a resubmission of its original recommendation. The board of county commissioners, after receipt of the new or original recommendation of the planning commission on the returned amendment, extension or addition or part thereof, shall reconsider such matter and thereafter, by resolution, may adopt, in whole or in part, or may revise or amend and adopt such amendment, extension or addition, or may take no further action thereon, as it deems appropriate. If the board of county commissioners initiated such proposed amendment, extension or addition, the board of county commissioners need not return the same to the planning commission if it disapproves of the planning commission's recommendation but may take such action as it deems appropriate after receiving the planning commission's recommendation on the amendment, extension or addition.

History: L. 1984, ch. 96, § 3; L. 1997, ch. 72, § 1; July 1.



19-2959 Same; intergovernmental planning agreements; approval of county commissioners.

19-2959. Same; intergovernmental planning agreements; approval of county commissioners. In order to promote efficiency and coordination in the overall planning by the various governmental entities having an interest within the geographical territory embraced within the planning authorization granted to the county within this act, and to encourage the elimination of duplication of effort in planning for such areas, the board of county commissioners may initiate joint efforts with other governmental entities including, but not limited to, cities, townships, fire districts, water districts and wastewater districts and the planning commission, with the approval of the board of county commissioners, is authorized to initiate and jointly prepare, in whole or in part, any plans or programs developed as a part of such joint or cooperative effort. Such plans or programs shall be considered for recommendation by the planning commission and adoption by the board of county commissioners in the same manner and with the same requirements as specified elsewhere in this act for adoption of the comprehensive plan.

The board of county commissioners shall approve any intergovernmental agreement or other formal document that shall outline the extent of common interest, the duration of the agreement, the role of the various parties involved, the desired results of such joint or cooperative effort and any other matter deemed pertinent by the parties involved. Such agreements may be made by the county and one or more other governmental entities as may choose to participate.

History: L. 1984, ch. 96, § 4; May 3.



19-2960 Same; zoning regulations; zoning districts or classifications; notice; hearing; fees; amendments to regulations, rezoning or conditional uses, procedure; protest of rezoning or conditional use; existing uses; agricultural exemption; plans for streets and highways.

19-2960. Same; zoning regulations; zoning districts or classifications; notice; hearing; fees; amendments to regulations, rezoning or conditional uses, procedure; protest of rezoning or conditional use; existing uses; agricultural exemption; plans for streets and highways. (a) The board of county commissioners, by resolution, may provide for the adoption or amendment of zoning regulations for the unincorporated portion of the county in the manner, and for the purposes, provided by this act. Such regulations may (1) restrict and regulate the height, number of stories and size of buildings; (2) the percentage of lots that may be occupied; (3) the size of yards, courts and other open spaces; (4) the density of population, including minimum width, depth and area of lots; (5) the location and use of buildings, structures and land for industry, business, trade or residence; and (6) the use of land located in areas designated as floodplains. Such resolution shall define the boundaries of zoning classifications by description contained therein or by setting out such boundaries upon a map incorporated and published as a part of such resolution, or by providing for the incorporation by reference in such resolution of an official map upon which such boundaries shall be fixed. Such map shall be marked "official copy incorporated by resolution of the board of county commissioners the _______ day of _____________, 19__," and filed in a public office designated by the board of county commissioners and shall be a public record.

(b) Except as provided in subsection (c), before the board of county commissioners creates any zone, district or zoning classification or regulates or restricts the use of buildings or land in the unincorporated portion of the county, the board shall require the planning commission to recommend to the board of county commissioners the nature and number of zoning classifications which the planning commission deems necessary, the boundaries of the same and appropriate regulations or restrictions to be enforced therein. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each zoning classification, but the regulations in one zoning classification may differ from those in other zoning classifications, and the regulations may prescribe conditions under which conditional use permits may be issued providing exceptions to such uniform regulations. The issuance of any conditional use permit shall be considered a change or revision to the zoning map and shall be subject to the same notice, hearing and voting requirements prescribed herein for rezonings. The regulations shall be made in accordance with a land use plan and, in addition to the purposes provided in K.S.A. 19-2956, shall be designed to: (1) Lessen congestion in each district; (2) provide adequate light and air; (3) prevent the overcrowding of land; (4) avoid undue concentrations of population; and (5) to facilitate the adequate provisions of transportation, water, sewerage, schools, parks and other public requirements. Such regulations shall be made with reasonable consideration, among other things, to existing conditions, to the character of the district, its peculiar suitability for particular uses and with a view to conserving the values of buildings and encouraging the most appropriate use of land within the county.

The notice, hearing and voting procedures for adoption of the zoning regulations shall be the same as that required for adoption of the comprehensive plan as provided by K.S.A. 19-2958.

After adoption of the zoning resolution, the zoning regulations, the zoning classifications or the boundaries contained therein may from time to time be supplemented, changed or generally revised by amendment. The boundaries on the zoning map may from time to time be changed or revised by a rezoning or conditional use permit. A proposal for an amendment, rezoning or conditional use permit may be initiated by the board of county commissioners, the planning commission, any zoning board or upon application of the owner of property affected.

The board of county commissioners may establish reasonable fees to be paid in advance by the owner of any property at the time of making application for any amendment, rezoning or conditional use permit.

All such proposed amendments, rezonings or conditional use permits first shall be submitted to either the planning commission for recommendation regarding amendments or the appropriate zoning board for recommendation regarding rezonings or conditional use permits. All notice, hearing and voting procedures for consideration of proposed amendments, rezonings and conditional use permits shall be the same as that required for amendments, extensions or additions to the comprehensive plan as provided by K.S.A. 19-2958. Rezonings and conditional use permits shall be designated by legal description and general street location and, in addition to publication notice, written notice of such proposed rezoning or conditional use permit shall be mailed to all owners of record of lands located within 1,000 feet of the property affected by such rezoning or conditional use permit and an opportunity granted to interested parties to be heard, all as provided in the zoning regulations. Failure to receive such notice shall not invalidate any subsequent action taken.

On hearings concerning rezonings and conditional use permits, such notice is sufficient to permit the zoning board to make a recommendation which affects only a portion of the land described in the notice or which gives all or any part of the land described a zoning classification of lesser change than that set forth in the notice. Recommending a zoning classification of lesser change than that set forth in the notice shall not be valid without republication, remailing and a new public hearing unless the planning commission shall have previously established, with the approval of the board of county commissioners, a table or publication available to the public which designates what zoning classifications are lesser changes authorized within the adopted zoning resolution.

If such amendment, rezoning or conditional use permit affects the boundaries of any zoning classification, the resolution of the board of county commissioners shall describe the boundaries, as amended, or if the county has made provision for the fixing of the same upon an official map which has been incorporated by reference, the amending resolution shall define the change or the boundary, as amended, shall order the official map to be changed to reflect such amendment and shall reincorporate such map as amended.

Regardless whether a zoning board recommends to approve or disapprove a proposed rezoning or conditional use permit or "fails to recommend" if a protest against such rezoning or conditional use permit is filed in the office of the county clerk within 14 days after the date of the conclusion of the public hearing held pursuant to such publication notice, duly signed and acknowledged by the owners of 20% or more of any real property subject to the rezoning or conditional use permit or by the owners of 20% of the total area, except public streets and ways, located within 1,000 feet of the boundaries of the property subject to the rezoning or conditional use permit, the resolution adopting such rezoning or conditional use permit shall not be passed except by a favorable vote of at least 4/5 of all of the members of the board of county commissioners.

(c) A resolution adopting rezoning or a conditional use permit for mining operations subject to K.S.A. 49-601 et seq., and amendments thereto, regardless of a protest petition or a failure to recommend by the planning commission, shall only require approval by a majority of all members of the board of county commissioners.

(d) Regulations adopted under authority of this act shall not apply to the existing use of any buildings or land and shall not prevent the restoration of a building damaged not more than 50% of its assessed valuation by fire, explosion, act of God, or the public enemy, or prevent the continuance of the use of such building or part thereof as such use existed at the time of such damage, but shall apply to any alteration, expansion or enlargement of a building or alteration of any land after the effective date of any such zoning resolution. No determination nor rule nor regulation shall be held to apply to the use of land for agricultural purposes, nor for the erection or maintenance of buildings thereon for such purposes so long as such land and buildings erected thereon are used for agricultural purposes and not otherwise.

No zoning regulations shall apply to the use of land for agricultural purposes nor for the erection or maintenance of agricultural buildings as long as such agricultural buildings are used for agricultural purposes and no other. Dwellings, garages and other similar accessory buildings shall not be considered as agricultural buildings. All buildings, including agricultural buildings, may be regulated as to setback requirements from public roads so as to protect the future use and improvement of such roads.

(e) Whenever the board of county commissioners has adopted, as a part of the comprehensive plan, a plan for its present or future street or highway system and such plan outlines the intentions of the county for improvements to existing streets or highways, for constructing new streets or highways or for establishing right-of-way needs for streets or highways, the board of county commissioners is hereby authorized, by resolution, to establish, further regulate and limit, and to change and amend, additional building or setback lines on such present or future streets or highways. The board of county commissioners is also authorized to prohibit any new building being located within such building or setback line outside the corporate limits of any city. The resolution may be adopted, and amended or changed, as a part of the zoning regulations.

History: L. 1984, ch. 96, § 5; L. 2009, ch. 79, § 3; July 1.



19-2961 Same; regulations concerning subdivision of land in unincorporated area of county, procedure; reservation of land for open space or recreation; notice; hearing; amendment of regulations; fees; platting of subdivision, approval; building permits; naming and numbering streets.

19-2961. Same; regulations concerning subdivision of land in unincorporated area of county, procedure; reservation of land for open space or recreation; notice; hearing; amendment of regulations; fees; platting of subdivision, approval; building permits; naming and numbering streets. (a) The board of county commissioners, after the adoption of a comprehensive plan, may provide for the adoption, or amendment, of regulations governing the subdivision of land located within the unincorporated portion of the county in the manner, and for the purposes, provided by this act. Such regulations may provide for the harmonious development of the county, including the proper location and width of streets, and for building lines, open spaces, safety and recreational facilities, flood protection and floodplain regulations and for the avoidance of congestion of population, including minimum width, depth and area of lots and compatibility of design. Such regulations also may provide for the reservation or dedication of land for open space for either public recreational use or for the future use of the owners or occupants of subdivisions in order to insure a reasonable balance of use or design and to avoid the overcrowding of land. Such reservation or dedication shall be determined by the geometric design of the streets, lots, blocks or other natural features of the subdivision but such reservation or dedication shall not exceed 10% of the tract being subdivided, exclusive of streets, alleys, easements or other public ways. No owner of a tract being subdivided shall be prevented from offering more than 10% of such tract for such reservation or dedication nor shall the board of county commissioners be prevented from accepting such offering.

The subdivision regulations, as a condition to the approval of any plat, also may require and fix the extent to which and the manner in which streets shall be improved and water, sewer, drainage and other utility mains and piping or connections or other physical improvements shall be installed. Such regulations may provide that in lieu of the completion of such work or improvements prior to the final approval of the plat, the board of county commissioners may accept a completion bond, cashier's check, escrow account or other like security in an amount to be fixed by the board of county commissioners and conditioned upon the actual completion of such work or improvements within a specified period, in accordance with such regulations, and the board of county commissioners may enforce such bond, check or other like security by all equitable and legal remedies. In addition, the board of county commissioners may require a maintenance bond, cashier's check, escrow account or other like security in a reasonable amount to be in force for a period of one year following final county approval of such work or improvements.

(b) Before the board of county commissioners creates any regulations governing the subdivision of land located in the unincorporated portion of the county, the board shall require the planning commission to recommend to the board of county commissioners the regulations or restrictions.

The notice, hearing and voting procedures for adoption of the subdivision regulations shall be the same as that required for adoption of the comprehensive plan as provided by K.S.A. 19-2958.

After adoption of the subdivision resolution, the regulations, restrictions or requirements contained therein may from time to time be supplemented, changed or generally revised by amendment. A proposal for such amendment may be initiated by the board of county commissioners, the planning commission, any zoning board or upon application of the owner of property affected.

The board of county commissioners may establish reasonable fees to be paid in advance by the owner of any property at the time of making application for any amendment.

All such proposed amendments to the subdivision resolution shall first be submitted to the planning commission for recommendation. All notice, hearing and voting procedures for consideration of proposed amendments to the subdivision resolution shall be the same as that required for amendments, extensions or additions to the comprehensive plan as provided by K.S.A. 19-2958.

(c) Whenever any such regulations governing the subdivision of land under the provisions of this act are adopted, the owner or owners of any land located within the area governed by such regulations who: (1) subdivides the same into lots and blocks or tracts or parcels, for the purpose of laying out any subdivisions, suburban lots, building lots, tracts or parcels or (2) establishes any street, alley, park or public way intended to be dedicated for public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto, shall cause a plat to be made which shall accurately describe the subdivision, lots, tracts or parcels of land giving the location and dimensions thereof, or the location and dimensions of all streets, alleys, parks or other properties intended to be dedicated to public use or for the use of purchasers or owners of lots, tracts or parcels of land fronting thereon or adjacent thereto, and every such plat shall be duly acknowledged by the owner or owners thereof.

All such plats shall be submitted to the zoning board for that township in which such land is located for its consideration and, within 60 days thereafter, unless the regulations provide otherwise, its recommendation shall be submitted to the board of county commissioners for its official consideration and action. No such plat or replat or dedication of street, alley, park or public way shall be effective until filed with the register of deeds of such county as provided by law and no such plat, replat or dedication shall be filed with the register of deeds until such plat or replat or dedication shall have endorsed thereon the fact that it has been submitted to the zoning board and approved by the board of county commissioners, and that any land dedicated for public purposes has been accepted by the board of county commissioners.

The board of county commissioners may establish a scale of reasonable fees to be paid in advance to the secretary of the zoning board by the applicant for each plat filed with the zoning board.

No building authorization shall be granted for the construction of any structure upon any lot, tract or parcel of land located within the area governed by the subdivision regulations that has been subdivided, resubdivided or replatted after the date of the adoption of such regulations by the board of county commissioners but which has not been approved in the manner provided by this act. Any regulations adopted by the board of county commissioners with reference to subdividing lots shall provide for the issuance of building permits on lots divided into not more than two tracts without having to replat such lot, provided that the resulting tracts shall not again be divided without replatting, except as may otherwise be provided. Such regulations shall contain procedures for issuance of building permits on such divided lots which take into account zoning regulations, the need for adequate street rights-of-way, easements and improvement of public facilities, shall provide for a procedure which shall specify a time limit within which action shall be taken and also may provide for the final decision on the issuance of such building permit to be made by the board of county commissioners, except as may be provided by law.

Any regulations adopted by the board of county commissioners may provide additional or alternative review methods if a proposed plat is located in two or more townships.

(d) The board of county commissioners is hereby authorized to name or rename streets and to number and renumber business and residence addresses in the unincorporated portion of the county.

History: L. 1984, ch. 96, § 6; May 3.



19-2962 Same; board of zoning appeals; establishment; membership; meetings; powers; review of board decisions contrary to zoning regulations; judicial review.

19-2962. Same; board of zoning appeals; establishment; membership; meetings; powers; review of board decisions contrary to zoning regulations; judicial review. (a) Any zoning regulations adopted under this act shall provide for the establishment of a board of zoning appeals. The board of zoning appeals shall consist of not less than five nor more than nine members who shall be appointed by the board of county commissioners. All of the board's members shall be residents of the unincorporated area of the county.

The members first appointed by the board of county commissioners shall be appointed for terms of one, two and three years. The terms shall be divided equally or as nearly equally as possible between members. Thereafter members shall be appointed for terms of three years each. All members shall serve until their successors are appointed and qualified. Vacancies shall be filled by appointment by the board of county commissioners for the unexpired term. Members shall serve without compensation for their services but may receive such traveling expenses as the board of county commissioners authorizes which shall be paid from any funds available for such purpose. None of the members shall hold any other elected or appointed office or position in the county government except that one member shall be a member of the planning commission.

The board of zoning appeals shall annually elect one of its members as chairperson and one of its members as vice-chairperson. The board of county commissioners shall employ a secretary for the board of zoning appeals. The secretary shall keep a proper record of the board's proceedings. The board shall adopt rules in accordance with the provisions of any resolution adopted pursuant to this act. Meetings of the board shall be held at the call of the chairperson, and at such other times as the zoning regulations adopted by the board of county commissioners may determine. A majority of the board shall constitute a quorum for the transaction of business.

The board of zoning appeals shall cause a proper record to be kept of its proceedings, showing the description of evidence presented, the findings of fact by the board, the decision of the board, and the vote of each member upon each question, or if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be filed in a public office designated by the board of county commissioners and shall be a public record.

(b) The board of zoning appeals shall hold a public hearing on any appeal or other matter referred to the board. Notice of such hearing shall be published at least one time in the official county newspaper at least 15 days prior to the hearing. Such notice shall include the time, place, date and subject of the hearing as well as notice to the parties in interest. Failure to receive individual notice shall not invalidate any subsequent action taken. Upon the hearing any party may appear in person or by agent or by attorney. The board shall have the power to:

(1) Hear and decide appeals where it is alleged there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of any regulations adopted pursuant to the zoning powers herein granted. Appeals to the board may be taken by any person aggrieved, or by any officer, department, board or bureau of the county, or any governmental agency or body affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the zoning regulations, by filing with the board of zoning appeals a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken, when notified by the board of zoning appeals or its agent, shall transmit to the board all the papers constituting the record upon which the action appealed from was taken, within the time period established by the rules of the board.

(2) Authorize in specific cases a variance from the specific terms of the zoning regulations which will not be contrary to the public interest where, due to special conditions, a literal enforcement of provisions of the regulations will, in an individual case, result in unnecessary hardship, and provided that the spirit of the regulations shall be observed, public safety and welfare secured, and substantial justice done. The board of zoning appeals shall not have the power to grant variances regarding uses permitted within zoning districts, but shall be limited to granting variances on matters including, but not limited to, building height, setbacks, lot size and lot dimensions, as provided by the zoning regulations. A request for a variance may be granted in such individual case, upon a finding by the board of zoning appeals that all of the following conditions have been met: (A) The variance requested arises from such condition which is unique and which is not ordinarily found in the same zoning classification, and is created by the zoning regulations and not by an action or actions of the property owner or the applicant; (B) the granting of the variance will not adversely affect the rights of adjacent property owners or residents; (C) the strict application of the provisions of the zoning regulations of which variance is requested will constitute unnecessary hardship upon the property owner represented in the application; (D) the variance desired will not adversely affect the public health, safety, morals, order, convenience, prosperity or general welfare; and (E) granting the variance desired will not be opposed to the general spirit and intent of the zoning regulations.

In exercising such powers, the board of zoning appeals, in conformity with the provisions of this act, may reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination, and to that end shall have all the powers of the administrative official from whom the appeal is taken. The board of zoning appeals shall render its decision within 10 days of the conclusion of the hearing.

Any decision of the board of zoning appeals which is contrary to existing zoning regulations shall not be effective until approved by the board of county commissioners. Such decision and the record thereon shall be submitted to the board of county commissioners within two weeks of such decision and the board of county commissioners, within two weeks after receipt thereof, shall approve the decision of the board of zoning appeals or shall call for a public hearing before the board of county commissioners for the purpose of reviewing and reconsidering such decision. The failure of the board of county commissioners to act within the two-week period shall constitute approval of the decision of the board of zoning appeals. The public hearing shall be called by following the same notice requirements specified for public hearings on matters before the board of zoning appeals. The failure by parties in interest to receive individual notice shall not invalidate any subsequent action taken. At such hearing any party may appear in person or by agent or by attorney.

The board of county commissioners, in reconsidering a decision of the board of zoning appeals, shall cause a proper record to be kept of its proceedings, showing the description of evidence presented, the findings of fact by the board, the decision of the board, and the vote of each member upon each question, or if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be filed in a public office designated by the board of county commissioners and shall be a public record.

In reconsidering a decision of the board of zoning appeals, the board of county commissioners, after conducting the public hearing specified herein and within a reasonable time, shall approve, modify and approve, or overturn the decision of the board of zoning appeals.

Any person, official or governmental agency dissatisfied with any order or determination of the board of zoning appeals or the board of county commissioners may bring an action in the district court of the county to determine the reasonableness of any such order or determination.

(c) The board of county commissioners may establish a scale of reasonable fees to be paid in advance by the owner of any property at the time of making application for an appeal or variance.

History: L. 1984, ch. 96, § 7; May 3.



19-2963 Same; penalties for violations; actions for enforcement.

19-2963. Same; penalties for violations; actions for enforcement. Any county which adopts a resolution under the provisions of this act shall have power to declare the violation thereof a misdemeanor and punishable by a fine not to exceed $500 for each offense and to provide that each day's violation shall constitute a separate offense. Such counties also shall have the authority to maintain suits or actions in any court of competent jurisdiction for the purpose of enforcing the provisions of such resolution and to abate nuisances maintained in violation thereof. In case any building or structure is or is proposed to be erected, constructed, altered, converted or maintained, or any building, structure or land is or is proposed to be used in violation of any resolution enacted under this act, the county counselor or other appropriate authority of the county, and in the event the violation relates to a provision concerning floodplain zoning, the attorney general and the chief engineer of the division of water resources of the Kansas department of agriculture, in addition to other remedies, may institute injunction, mandamus, or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, use or to correct or abate such violation or to prevent the occupancy of such building, structure or land. Any person, company, corporation, institution, municipality or agency of the state or federal government who violates any provision of a resolution relating to floodplain zoning, shall be subject to the penalties and remedies provided for herein.

History: L. 1984, ch. 96, § 8; L. 2004, ch. 101, § 68; July 1.



19-2964 Same; reasonableness of regulations; appeal.

19-2964. Same; reasonableness of regulations; appeal. Any person having an interest in property affected may have the reasonableness of any such act, regulation or amendment thereto determined by bringing an action against the board of county commissioners in the manner set out in K.S.A. 19-223, and amendments thereto, within 30 days after the making of a decision on such act, regulation or amendment. Such action shall be brought in the district court of the county.

History: L. 1984, ch. 96, § 9; May 3.



19-2965 Same; existing zoning and planning continued in force until adoption of comprehensive plan.

19-2965. Same; existing zoning and planning continued in force until adoption of comprehensive plan. Any comprehensive plan or part thereof, subdivision regulations or zoning regulations adopted by the board of county commissioners under the provisions of K.S.A. 19-2901 to 19-2913, inclusive, and amendments thereto, shall continue in force and effect until a comprehensive plan or part thereof, subdivision regulations or zoning regulations are adopted as provided in this act.

History: L. 1984, ch. 96, § 10; May 3.



19-2966 Severability of act.

19-2966. Severability of act. If any provision of this act is held to be invalid, such invalidity shall not affect the validity of other provisions of the act which can be given effect without the invalid provision.

History: L. 1984, ch. 96, § 11; May 3.






Article 30 DROUGHT-RELIEF MACHINERY AND EQUIPMENT

19-3001 Drought emergency resolution; purchase of pumping equipment.

19-3001. Drought emergency resolution; purchase of pumping equipment. Whenever the board of county commissioners of any county of the state of Kansas shall declare by resolution that a drought emergency exists, they are hereby authorized and empowered to appropriate and expend from the general fund of the respective counties, such amount as it shall deem necessary for the purpose of purchasing pumping equipment for operation of drought-relief wells or for pumping from streams, and other machinery, equipment and materials, including fuel, deemed necessary for construction or maintenance of drought-relief water-supply projects.

History: L. 1941, ch. 6, § 1; June 30.



19-3002 Same; management and operation; records and statements; fees for water delivered to user from drought-relief wells; disposition of moneys.

19-3002. Same; management and operation; records and statements; fees for water delivered to user from drought-relief wells; disposition of moneys. The above-mentioned machinery and equipment, when so purchased or otherwise acquired shall remain the property of the county, and shall be operated under management of a proper person selected by the board of county commissioners, and the operator so named shall keep a record of the costs of fuels and materials and the actual costs of operation of such machinery and equipment used in the construction and maintenance of each drought-relief water-supply project, and he shall file a statement of the costs of fuels and materials used on each project with the county clerk, and such statement shall be a part of the public record; and if water shall be sold by the board of county commissioners from any such well as hereinafter authorized, said person shall keep a record of all sales of water. The board of county commissioners may fix, charge and collect a reasonable fee for water delivered to users from any drought-relief well drilled, constructed or obtained under the provisions of this act. Said moneys when collected shall be paid into the county treasury and the county treasurer shall credit the same to a special fund which shall only be used for the purpose of paying the costs of the maintenance and operation of said well and for the construction of any new well when necessary.

History: L. 1941, ch. 6, § 2; L. 1963, ch. 196, § 1; June 30.



19-3003 Same; duties of county commissioners.

19-3003. Same; duties of county commissioners. The boards of county commissioners in the various counties of the state are hereby authorized to sponsor or direct activities for digging wells for drought-relief and other activities for water conservation and emergency water supplies.

History: L. 1941, ch. 6, § 3; June 30.



19-3004 Same; renting of county equipment; tax levy for unpaid amounts.

19-3004. Same; renting of county equipment; tax levy for unpaid amounts. Said boards of county commissioners are authorized, in addition to the authority granted in K.S.A. 68-141a, to rent or hire to owners of land in the county for drought-relief purposes, county trucks, machinery and equipment, under supervision of its operators or employees and upon the agreement of said person to pay into the treasury of said county for credit to proper funds of said county, the amount charged for use of the equipment. All such unpaid amounts outstanding on September 1 of each year shall become a lien upon the entire contiguous tract of land owned by such person upon which said works were performed, and the county clerk shall spread upon the tax roll prepared by him, the balance of the amount due as shown by statement supplied by its operator, and the amount of said lien shall be collected as other taxes.

History: L. 1941, ch. 6, § 4; June 30.






Article 31 CEMETERIES

19-3101 Donation of cemetery lands by cities; ordinance; donation of cemetery land by township.

19-3101. Donation of cemetery lands by cities; ordinance; donation of cemetery land by township. (a) The governing body of any city may donate and convey to the county in which such property is located any lands or property which it has acquired for cemetery purposes or which is now being used as a cemetery by such city. Such donation and conveyance shall be made by the passage of an ordinance by the governing body of such city. The board of county commissioners of any such county may accept such donation and conveyance by the adoption of a resolution by the board of county commissioners providing for such acceptance.

(b) The township board of any township may donate and convey to the county in which such property is located any lands or property which the township has acquired for cemetery purposes or which is now being used as a cemetery by such township. Such donation and conveyance shall be made by the adoption of a resolution by the township board. The board of county commissioners of any such county may accept such donation and conveyance by the adoption of a resolution by the board of county commissioners providing for such acceptance.

History: L. 1941, ch. 173, § 1; L. 2003, ch. 145, § 1; July 1.



19-3103 Same; payment of collected tax moneys to county.

19-3103. Same; payment of collected tax moneys to county. Upon acceptance of such property by the board of county commissioners, all cemeteries and cemetery property donated and conveyed to the county under the provisions of K.S.A. 19-3101, and amendments thereto, shall become the property of the county and shall be used for cemetery purposes. If at the time of the conveyance of any such cemetery lands or property to the county, any city or township shall have on hand any tax moneys which were levied for the purpose of paying for the maintenance and care of the cemetery so donated and conveyed, the governing body of such city or township shall pay the same into the county general fund and shall be used for the same purposes as the tax levy authorized by K.S.A. 19-3105, and amendments thereto.

History: L. 1941, ch. 173, § 3; L. 2003, ch. 145, § 2; July 1.



19-3104 Same; care and maintenance by county; purchase of adjoining lands; eminent domain.

19-3104. Same; care and maintenance by county; purchase of adjoining lands; eminent domain. Lands acquired for cemetery purposes under the provisions of this act by the county shall be under the control of the board of county commissioners and such board shall have full power to make and enforce all necessary rules and regulations pertaining to the custody, control and care of the cemetery and to determine and collect the price to be paid for lots therein: Provided, That all funds arising from the sale of lots in any cemetery so acquired shall be applied solely to the care and maintenance of such cemetery. The board shall have power to purchase land adjoining any such cemetery whenever in their judgment the same is needed for cemetery purposes. If the board of county commissioners cannot agree with the owner as to the price to be paid for any such land, condemnation procedure may be instituted by said board and prosecuted in the name of the county under the provisions of the law in similar cases.

History: L. 1941, ch. 173, § 4; June 30.



19-3105 Same; maintenance and care of cemetery; additional land; tax levy, use of proceeds.

19-3105. Same; maintenance and care of cemetery; additional land; tax levy, use of proceeds. The board of county commissioners is hereby authorized to make an annual tax levy on all taxable tangible property of the county for the purpose of providing a fund to be used for the maintenance and care of any cemetery acquired under the provisions of this act and for the purpose of obtaining additional land for any such cemetery and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1941, ch. 173, § 5; L. 1970, ch. 100, § 25; L. 1979, ch. 52, § 122; L. 1999, ch. 154, § 36; May 27.



19-3106 Abandoned or uncared for cemeteries or burial places; tax levy, use of proceeds.

19-3106. Abandoned or uncared for cemeteries or burial places; tax levy, use of proceeds. In any county in this state in which there is located a cemetery or other burial place in which three or more human bodies have been interred, and which cemetery or burial place has been abandoned and not cared for, for a period of at least five years, the board of county commissioners of the county is hereby authorized to provide for the care of such cemetery or burial place. For the purpose of providing funds for such care and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners is authorized to make an annual tax levy on all taxable tangible property of the county.

History: L. 1949, ch. 221, § 1; L. 1970, ch. 100, § 26; L. 1979, ch. 52, § 123; L. 1999, ch. 154, § 37; May 27.



19-3107 Uncared for cemeteries or burial places; tax levy, use of proceeds.

19-3107. Uncared for cemeteries or burial places; tax levy, use of proceeds. In any county in which there is located a cemetery or other burial place in which ten (10) or more human bodies have been interred and which cemetery or burial place has not been cared for, for a period of the last five years, the board of county commissioners of said county is hereby authorized to provide for the care of such cemetery or burial place. For the purpose of providing funds for such care and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, said board may make an annual tax levy on all taxable tangible property of said county.

History: L. 1951, ch. 233, § 1; L. 1970, ch. 100, § 27; L. 1975, ch. 162, § 24; L. 1977, ch. 99, § 1; L. 1979, ch. 52, § 124; July 1.






Article 33 FLOOD CONTROL

19-3301 Counties in which federal agencies authorized to construct certain works; powers of county commissioners.

19-3301. Counties in which federal agencies authorized to construct certain works; powers of county commissioners. That in any county of the state of Kansas in which the corps of engineers of the United States army or other department or agency of the federal government shall be authorized by the congress to construct works for the prevention, control, or mitigation of floods or flood hazards upon or along any river or the tributaries thereof, lying or situate within said county, the board of county commissioners thereof shall, if in their opinion the said construction is necessary for the public welfare, have the power and they are hereby authorized to:

(a) Enter into an undertaking in the name of the county to hold the United States of America free from any damage to persons or property resulting during construction or after the completion thereof,

(b) to contract with the federal government in the name of the county that when said work is completed the said county will maintain, keep in repair, and operate such flood control works,

(c) to furnish all necessary lands, rights-of-way and easements, as provided in K.S.A. 19-3302, and any amendments thereto, and

(d) to regulate excavations in the vicinity of such flood control works as provided in K.S.A. 19-3309 and 19-3310.

History: L. 1945, ch. 391, § 1; L. 1955, ch. 168, § 1; L. 1971, ch. 93, § 1; April 19.



19-3302 Same; eminent domain.

19-3302. Same; eminent domain. That in any county, such as described in K.S.A. 19-3301, where it is required by the federal government as a condition to the construction of any flood control works as provided in this act, that the said county furnish the necessary lands, rights of way, or easements therefor, the board of county commissioners of said county is hereby authorized and empowered to acquire such lands, rights of way, or easements as may be necessary and said board is hereby authorized and empowered to acquire the same by purchase or by gift or by the exercise of the right of eminent domain, and there is hereby conferred upon the board of county commissioners, of such county the right of eminent domain to be exercised in the manner prescribed by article 2 of chapter 26 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto.

History: L. 1945, ch. 391, § 2; June 28.



19-3303 Same; acquisition of property or easements; bonds; limitations; installments.

19-3303. Same; acquisition of property or easements; bonds; limitations; installments. Whenever in such county it shall be necessary to acquire any lands, rights of way, or easements under the provisions of this act, the cost thereof and expenses connected therewith shall be defrayed by the issuance of general obligation bonds of the county, to be issued by the board of county commissioners of such county without the necessity of an election, either in one issue or in separate issues from time to time as may be necessary and as determined by the board of county commissioners of said county, the proceeds thereof to be used for such purposes and no other, except as herein otherwise provided. The aggregate of any such bonds issued under this act or under any act of which this act is amendatory shall not be in excess of one percent of the assessed valuation of the county. All bonds issued under the provisions of this act shall mature in equal annual installments over a period of not more than fifteen (15) years and it shall be the duty of the county commissioners of such county to make an annual levy on all the taxable property in such county for the retirement of the principal and interest thereof as the same shall become due. The bonds provided for in this act shall not be subject to nor included in any restrictions or limitations upon the amount of bond indebtedness of said county contained in any other law now affecting said county.

History: L. 1945, ch. 391, § 3; L. 1953, ch. 156, § 1; L. 1978, ch. 99, § 28; April 25.



19-3304 Same; loss, damage or expense to county; insurance.

19-3304. Same; loss, damage or expense to county; insurance. That any loss, damage or expense for which the county or the board of county commissioners may be liable by reason of having entered into an indemnity agreement or undertaking to protect and defend the federal government against loss or damage resulting from or growing out of such flood control work may be paid for by said county from any funds on hand received from the sale of the bonds issued under the provisions of this act: Provided, That said board may for the purpose of saving and protecting the county from any such loss, damage or expense, apply for and purchase from any insurance or indemnity company authorized to transact business in this state, an insurance or indemnity policy or policies of insurance and pay the cost of obtaining the same from any funds received from the sale of bonds issued under the provisions of this act.

History: L. 1945, ch. 391, § 4; June 28.



19-3305 Same; maintenance and operation; tax levy, use of proceeds.

19-3305. Same; maintenance and operation; tax levy, use of proceeds. For the purpose of maintaining and operating such flood control works as shall be constructed by the United States army corps of engineers or other agency of the United States government, when the same shall have been completed and turned over to the county and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners of such county shall be empowered to make an annual tax levy upon all of the taxable tangible property within the county. It shall be the duty of the board of county commissioners and the county engineer to keep all such flood control works in serviceable condition and to make such repairs as, from time to time, may be necessary.

History: L. 1945, ch. 391, § 5; L. 1970, ch. 100, § 28; L. 1979, ch. 52, § 125; L. 1999, ch. 154, § 38; May 27.



19-3306 Same; contracts for maintenance, repair or operation.

19-3306. Same; contracts for maintenance, repair or operation. That for the purpose of carrying out any of the provisions of this act, the board of county commissioners are hereby authorized to enter into agreements with the United States of America or any department or agency thereof and with any city or drainage district, or other county or body politic, as well as with any person, firm or individual whenever it shall be necessary as a condition to the construction of flood control works hereunder, and for the maintenance, repair or operation thereof.

History: L. 1945, ch. 391, § 6; June 28.



19-3307 Same; powers conferred by 19-3301 et seq. also vested in cities; issuance of bonds; tax levy, use of proceeds.

19-3307. Same; powers conferred by 19-3301 et seq. also vested in cities; issuance of bonds; tax levy, use of proceeds. Except as herein otherwise expressly provided, all of the rights, powers, authority and jurisdiction conferred on counties and boards of county commissioners by the provisions of chapter 19, article 33 of the Kansas Statutes Annotated are hereby also conferred upon and vested in any city located in any county such as described in K.S.A. 19-3301 and the governing body thereof.

The governing body of any such city, in the name of the city, shall have the power to enter into undertakings and contracts and make agreements in like manner and for like purposes as the board of county commissioners are authorized by this act to enter into undertakings and contracts and make agreements in the name of the county; and may acquire lands, rights-of-way and easements either within or without the limits of the city for like purposes as the board of county commissioners are authorized by K.S.A. 19-3302 and 19-3308 by purchase, gift or by eminent domain proceeding in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive, and may issue general obligation bonds of the city to pay the costs thereof and expenses connected therewith in the manner now provided by law; but the aggregate of any such bonds so issued shall not be in excess of three and one-half percent (31/2%) of the total assessed tangible valuation of the city. The governing body of any city may issue additional general obligation bonds of the city for such purposes not in excess of one and one-half percent (11/2%) of the total assessed tangible valuation of the city, but before such additional bonds may be issued, the governing body of the city shall submit the question of the issuance of such additional bonds and the amount thereof to the qualified electors of the city at a regular city election or at a special election called for that purpose as provided by law. The total aggregate of all such bonds shall not be in excess of five percent (5%) of the total assessed tangible valuation of the city. Any city having a population of more than one hundred ten thousand (110,000) located in a county having a population of less than one hundred eighty thousand (180,000) may issue such bonds in an aggregate amount, including bonds outstanding and any bonds previously retired, which is not in excess of six and one-half percent (61/2%) of the total assessed tangible valuation of such city.

Such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded indebtedness of said city contained in any other law. Funds received from the sale of bonds by any such city may be used to pay any loss, damage or expense for which the city or the governing body thereof may be liable in like manner as counties are authorized to pay such loss, damages or expense under the provisions of K.S.A. 19-3304. For the purposes of maintaining and operating such flood control works as shall be constructed by the United States army corps of engineers or other agencies of the United States government, when the same shall have been completed and turned over to the city, and for the purpose of maintaining and operating any flood control works or dikes heretofore or hereafter constructed for the purpose of protecting such city from floods and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto, the governing body of such city shall be empowered to make an annual tax levy upon all the taxable tangible property within said city. It shall be the duty of the governing body of the city to keep all such flood control works and dikes in serviceable condition and to make such repairs as may, from time to time, be necessary. Such cities are authorized to regulate excavations within their city limits as provided in this section, K.S.A. 19-3301 and K.S.A. 19-3309. Applications for excavation permits filed with the city shall be first considered by the city engineer and subject to review by the city governing body in the manner prescribed by K.S.A. 19-3309 for the county engineer and the board of county commissioners.

History: L. 1945, ch. 391, § 7; L. 1947, ch. 202, § 1; L. 1957, ch. 189, § 1; L. 1963, ch. 197, § 1; L. 1963, ch. 234, § 49; L. 1965, ch. 180, § 1; L. 1970, ch. 69, § 18; L. 1971, ch. 93, § 4; L. 1975, ch. 494, § 31; L. 1979, ch. 52, § 126; July 1.



19-3308 Same; powers as to roads, bridges and culverts; bonds; limitation.

19-3308. Same; powers as to roads, bridges and culverts; bonds; limitation. That in any county engaging in flood control works under the provisions of article 33 of chapter 19 of the Kansas Statutes Annotated, the board of county commissioners may, by order of such board, lay out, relocate, alter, widen, vacate or construct such roads or highways, and build, alter, remove or replace such bridges or culverts, as the board of county commissioners may deem necessary or advisable in connection with such flood control works. All land required for the purposes herein stated shall be acquired by the board of county commissioners in the manner provided in K.S.A. 68-114: Provided, That general obligation bonds of the county may be issued as provided in article 33 of chapter 19 of the Kansas Statutes Annotated, and the proceeds thereof used to pay for such land and the costs, expenses and other charges occasioned by operations authorized in this act; but in no event shall the aggregate of bonds issued by any such county under the provisions of article 33 of chapter 19 of the Kansas Statutes Annotated, exceed, for all purposes, the amount therein provided of one percent of the assessed valuation of the county.

History: L. 1949, ch. 218, § 1; L. 1953, ch. 156, § 2; April 8.



19-3309 Same; regulation of excavation; permits; appeal.

19-3309. Same; regulation of excavation; permits; appeal. No excavation shall be made or commenced within one thousand (1,000) feet landward or riverward of the center line of any portion of a flood control works constructed under the provisions of chapter 19, article 33 of the Kansas Statutes Annotated without first obtaining a permit. Permits requested of the county shall be reviewed by the county engineer. If he determines that the proposed excavation shall be detrimental or will impair or endanger the function of any flood protection works, permission for such excavation shall be denied. If he determines that a restricted or conditional permit for excavation can be granted to the applicant which will not be detrimental or will not impair or endanger the function of such flood protection works he shall issue such restricted or conditional permit. If he determines that no impairment of or danger to such flood protection works will occur as a result of such excavation he shall issue a permit to the applicant. The issuance of any permits hereunder shall not authorize the violation of any existing zoning laws or building codes.

Any person feeling aggrieved by the determination of the county engineer may appeal his decision in writing to the board of county commissioners within ten (10) days of the determination and the board after a public hearing shall have authority to affirm, reverse or modify the determination.

History: L. 1971, ch. 93, § 2; April 19.



19-3310 Same; penalty for failure to obtain permit.

19-3310. Same; penalty for failure to obtain permit. Failure to obtain such permit from the proper authority prior to commencing excavation or excavating contrary to the authorization of such a permit is a class B misdemeanor.

History: L. 1971, ch. 93, § 3; April 19.



19-3311 Stormwater management and flood control; interlocal agreements; tax levy; procedure.

19-3311. Stormwater management and flood control; interlocal agreements; tax levy; procedure. (a) In 1988, 1989 or 1990, the board of county commissioners of any county that has entered into an interlocal agreement pursuant to K.S.A. 12-2901 et seq., and amendments thereto, for stormwater management and flood control may levy a countywide retailers' sales tax in an amount not to exceed 1/10th of 1% for the purpose of paying for the cost of stormwater management and flood control improvements as specified in such agreement. Such board shall utilize the revenue produced by such tax solely for the purposes of planning, constructing, maintaining and managing stormwater improvements as specified in the interlocal agreement. Such tax shall be in addition to the tax authorized by K.S.A. 12-187, and amendments thereto. Any county proposing to impose a retailers' sales tax authorized by this section shall adopt a resolution stating its intention to levy such tax. Such notice shall be published once each week for two consecutive weeks in the official county newspaper and if within 30 days after the last publication of the notice a petition signed by at least 4% of the qualified voters of the county requesting an election upon such question, an election shall be called and held thereon. Such election shall be called and held in the manner provided by the general bond law. If no protest or no sufficient protest is filed or if an election is held and the proposition carries by a majority of those voting thereon, the board of county commissioners, by resolution, may levy such tax. Except as provided herein, the tax authorized by this section shall be administered, collected and otherwise subject to the provisions of K.S.A. 12-187 to 12-197, inclusive, and amendments thereto.

(b) Upon receipt of a certified copy of the resolution authorizing the levy of a countywide retailers' sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected in the county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation pursuant to this section shall be credited to a "county stormwater management and flood control sales tax fund" which is hereby established in the state treasury. Any refund due on any county retailers' sales tax collected pursuant to this section shall be paid out of the "county stormwater management and flood control sales tax refund fund" which is hereby established in the state treasury and reimbursed by the director of taxation from collections of the sales tax authorized by this section. All county retailers' sales tax revenue collected pursuant to this section shall be apportioned and remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county. Upon receipt thereof, the county treasurer shall deposit such revenue in a stormwater management and flood control fund.

(c) Nothing in this section shall be construed as prohibiting a county which does not levy a sales tax as provided herein from entering an interlocal agreement for stormwater and flood control improvements.

History: L. 1988, ch. 70, § 1; July 1.






Article 34 ELECTION COMMISSIONERS

19-3419 Counties over 130,000; appointment, term, removal; vacancies; qualifications, oath.

19-3419. Counties over 130,000; appointment, term, removal; vacancies; qualifications, oath. In counties of this state having a population exceeding 130,000, there shall be an office of commissioner of elections, which shall be administered by an election commissioner. The election commissioner shall be appointed by the secretary of state and shall hold office for a term of four years and until a successor is appointed and qualified. The secretary of state may remove the election commissioner for official misconduct. Upon occurrence of a vacancy in the office of county election commissioner, the secretary of state shall appoint a successor. If the vacancy occurs before the expiration of a term of office, the appointment shall be for the unexpired term. Such election commissioner shall have been a qualified elector and a resident of the county at least two years prior to appointment. Within 10 days after receiving official notice of the appointment and before entering upon the duties of the office, the election commissioner shall take, subscribe and cause to be filed in the office of the secretary of state an oath of office for the faithful discharge of official duties.

History: L. 1947, ch. 203, § 1; L. 1949, ch. 207, § 1; L. 1951, ch. 274, §12; L. 1953, ch. 157, § 1; L. 1955, ch. 169, § 1; L. 1957, ch. 191,§ 1; L. 1959, ch. 187, § 15; L. 1961, ch. 213, § 1; L. 1963, ch. 238, § 1; L. 1965, ch. 181, § 1; L. 1969, ch. 159, § 1; L. 1982, ch. 347, § 13; July 1.



19-3419a Salaries and car allowance of election commissioners.

19-3419a. Salaries and car allowance of election commissioners. The election commissioners in any county shall receive a salary in an amount to be fixed by resolution of the board of county commissioners of the county. On and after January 1, 1977, the compensation so fixed shall be in an amount not less than ten thousand dollars ($10,000) per annum. Such salary shall be an annual salary payable in equal monthly installments.

The election commissioner shall receive a car allowance in an amount to be fixed by resolution of the board of county commissioners.

History: L. 1969, ch. 160, § 1; L. 1972, ch. 153, § 28; L. 1973, ch. 175, §37; L. 1974, ch. 361, § 6; L. 1976, ch. 380, § 1; May 8.



19-3420 Assistant election commissioners; appointment, salary; expenses.

19-3420. Assistant election commissioners; appointment, salary; expenses. The election commissioner shall appoint one assistant, known as assistant election commissioner, who shall receive an annual salary to be fixed by the election commissioner and shall be paid in the same manner as other county officers and employees, and in addition the election commissioner shall certify to the board of county commissioners the amount necessary for clerk hire and expense, which amount shall be allowed by the board of county commissioners of said county. The board of county commissioners shall also authorize the statutory mileage allowance provided for in K.S.A. 75-3203 for the assistants of the election commissioner, to provide and maintain means of travel within their county. In counties having a population of more than two hundred thousand (200,000) the election commissioner shall appoint two (2) assistants, known as assistant election commissioners who shall be paid as provided for in this act.

History: L. 1947, ch. 203, § 2; L. 1949, ch. 207, § 2; L. 1953, ch. 212, § 14; L. 1955, ch. 169, § 2; L. 1957, ch. 245, § 20; L. 1961, ch. 213, § 2; L. 1963, ch. 238, § 2; L. 1965, ch. 181, § 2; L. 1968, ch. 259, § 1; L. 1969, ch. 160, § 2; July 1.



19-3421 Location of office.

19-3421. Location of office. The election commissioner shall maintain his office in suitable and convenient quarters in the courthouse or in some other place, to be provided by the board of county commissioners.

History: L. 1947, ch. 203, § 3; L. 1953, ch. 157, § 2; Jan. 1, 1954.



19-3422 Transfer of election powers and duties.

19-3422. Transfer of election powers and duties. All the jurisdiction, powers and duties now or hereafter conferred by law upon the county clerks and city, school and township officers relating to the conduct, supervision and control of elections, are hereby withdrawn from said county clerks and city, school and township officers, in all counties having a population of more than one hundred thousand (100,000), and the same are conferred upon the election commissioner appointed as provided in K.S.A. 19-3419; and all laws of the state relating to the registration, qualification, challenging and voting of electors at any election in any such county are conferred upon and made applicable to the county election commissioner.

History: L. 1947, ch. 203, § 4; L. 1968, ch. 406, § 54; April 30.



19-3423 General authority; seal.

19-3423. General authority; seal. (a) Election commissioners shall procure a seal of office, properly inscribed, and shall authenticate all official acts of the commissioner with such seal. The commissioner shall have full and complete power and authority over all elections in the county and shall see that such elections are conducted according to law.

(b) The election commissioner and assistant election commissioner shall have the general powers of a notary public in the performance of all notarial acts.

History: L. 1947, ch. 203, § 5; L. 1968, ch. 406, § 55; L. 1998, ch. 81, § 2; July 1.



19-3424 Powers, authority and duties; ward and precinct boundaries; notices of elections; printing ballots; election contests; budget.

19-3424. Powers, authority and duties; ward and precinct boundaries; notices of elections; printing ballots; election contests; budget. The election commissioner, as a part of his or her official duties shall have and exercise the following powers and authority:

(a) Such commissioner shall establish and fix the boundaries of wards and precincts within the county and in all cities the greater part of the population of which is located in said county. Such commissioner shall accept and file nomination and declaration papers of candidates and declarations of party affiliation.

(b) Such commissioner shall give notice by publication in the official county paper, at least fifteen (15) days before the holding of any election, except as otherwise provided by law, of the time of holding such election, and the officers at that time to be chosen, and any other matters to be voted upon.

(c) Such commissioner shall publish notice giving the proper party designation if required by law, the title of each office, the names and addresses of all persons seeking national and state offices and as certified to such county election officer by the secretary of state, as provided by law, and of all persons from whom nomination papers or declarations have been filed with such election officer as provided by law, giving the name and address of each, the title to such office, the day of the election, the hours during which the polls will be open and the location of the voting place in each precinct or area, and mail to all persons whose nomination or declaration papers are on file with such election officer, a copy of the first issue containing such publication notice.

(d) Such commissioner shall have charge of the printing of the ballots for all elections to which this act applies held within the county, or held within any city, school district, township or drainage district located in said county. Such commissioner shall conduct negotiations for the letting of the contract to print such ballots and shall let the contract, with the approval of the board of county commissioners.

(e) Such commissioner shall be the clerk of the court for the trial of contested elections except national and state elections, and all intentions to contest any election shall be filed with said election commissioner, and shall proceed in accordance with any laws of the state dealing with the subject.

On or before July 15 of each year, the election commissioner shall certify to the board of county commissioners an itemized statement showing the amount necessary to pay the salary of the election commissioner, the deputy election commissioner and other employees in the office of the election commissioner and other expenses of said office during the next ensuing budget year and the county commissioners shall cause the same to be included in the county budget for such ensuing budget year.

History: L. 1947, ch. 203, § 6; L. 1949, ch. 207, § 3; L. 1968, ch. 406, § 56; L. 1975, ch. 207, § 2; July 1.



19-3426 Boundaries of wards and precincts; availability of description; publication of changes.

19-3426. Boundaries of wards and precincts; availability of description; publication of changes. The election commissioner shall proclaim the boundaries of all wards and election precincts in the county. The description of such boundaries shall during all regular business hours be available for inspection in the office of the election commissioner. When any such boundaries are changed by the election commissioner, such changes shall be published once in the official paper of the county. Such publication shall be made at least 30 days prior to any election.

History: L. 1947, ch. 203, § 8; L. 1981, ch. 124, § 1; July 1.



19-3434 Conduct of elections; cooperation.

19-3434. Conduct of elections; cooperation. The purpose of this act is to take from the county clerks, city, school and township officers, in the counties to which this act applies, all power and authority now exercised by them in relation to the supervision, conduct and control of elections within each county to which this act applies, and it is hereby made the duty of all public officials to cooperate fully with the election commissioner in response to any written request made to them by said election commissioner to the end that the declared purposes of this act be made fully effective.

History: L. 1947, ch. 203, § 16; L. 1968, ch. 406, § 57; April 30.



19-3435 Same; how salaries and expenses paid.

19-3435. Same; how salaries and expenses paid. That the salaries and expenses of the office of the election commissioner as in this act provided, the cost of printing and distributing the ballots and all other expenses connected with county-wide elections whether primary, general or special elections, in counties having an election commissioner, shall be paid by the county. The expense of all drainage district elections shall be paid by the drainage district holding such election from the general fund of such drainage district.

History: L. 1947, ch. 203, § 17; L. 1949, ch. 207, § 8; L. 1961, ch. 198, § 1; L. 1965, ch. 184, § 1; June 30.



19-3435a Election commissioner; salaries and expenses of office; tax levy, use of proceeds.

19-3435a. Election commissioner; salaries and expenses of office; tax levy, use of proceeds. The board of county commissioners in any county having an election commissioner, is hereby authorized to make a tax levy in each year, in such amount as may be necessary in order to provide the necessary fund for the payment of the salaries and expenses of the office of the election commissioner and of election expenses as provided for in K.S.A. 19-3435 and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within the aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1961, ch. 198, § 2; L. 1965, ch. 184, § 2; L. 1979, ch. 52, § 127; July 1.



19-3436 Transfer and delivery of books and records.

19-3436. Transfer and delivery of books and records. All files, books, records, papers, documents and data of every kind in any way pertaining to elections and necessary to the proper administration of election and voter registration and now under the jurisdiction and control of the city or school officers or the county clerk in any county to which this act applies shall be transferred and delivered over to the election commissioner appointed hereunder.

History: L. 1947, ch. 203, § 18; L. 1968, ch. 406, § 58; April 30.



19-3437 Establishment and changing of ward and precinct boundaries in Johnson county.

19-3437. Establishment and changing of ward and precinct boundaries in Johnson county. Notwithstanding the provisions of any statute to the contrary, in any county which has been declared by K.S.A. 19-2654 to be an urban area, all precinct boundary lines shall be established and may be changed from time to time, exclusively by the election commissioner of any such county. No precinct shall be divided by a ward boundary line, and if any ward territory is changed, under the provisions of this act, such that a precinct is divided by a ward boundary line, such county election commissioner shall change the boundaries of such precincts in accordance with this act within one (1) year.

History: L. 1969, ch. 161, § 1; July 1.



19-3438 Same; limitations; procedure.

19-3438. Same; limitations; procedure. Boundary lines of wards within the territory of any city shall be changed not more often than once each year at a time which will not interfere with any election procedure. Ward boundary lines within cities shall be changed only by the governing body of the city by ordinance duly enacted; in the event that any ward is established outside of a city, its boundaries shall be prescribed by order of the county election commissioner, which orders shall be published one time in the official county paper. In the event that the governing body of any city adopts an ordinance under the provisions of this act such that any election will be interefered with, the county election commissioner shall notify such governing body and the secretary of state. The governing body of such city shall immediately repeal such ordinance, and upon such repeal, ward boundary lines in such city shall exist as before the ordinance repealed was adopted. In the event that any such city fails to repeal such an ordinance, the secretary of state shall issue an order nullifying such ordinance, if in the opinion of the secretary of state, an election will be interfered with. Any such order shall be directed to the county election commissioner and the governing body of such city.

History: L. 1969, ch. 161, § 2; July 1.



19-3439 Establishment and change of ward and precinct boundaries in counties between 140,000 and 220,000; effect of city's proposed annexation ordinance on elections; delay of ordinance's effective date by county election officer; appeal by city.

19-3439. Establishment and change of ward and precinct boundaries in counties between 140,000 and 220,000; effect of city's proposed annexation ordinance on elections; delay of ordinance's effective date by county election officer; appeal by city. Notwithstanding the provisions of any statute to the contrary, in any county having a population of more than one hundred and forty thousand (140,000) and less than two hundred and twenty thousand (220,000), all ward and precinct boundary lines shall be established and may be changed from time to time, exclusively by the election commissioner of any such county. No precinct shall be divided by a ward boundary line. Whenever the governing body of any city proposes to adopt an annexation ordinance, at least seven (7) days prior to such adoption, it shall notify the county election officer by transmitting a copy of the proposed ordinance to him, together with a statement of the date the proposed ordinance, if passed, will take effect in accordance with the provisions of K.S.A. 12-523. If the county election officer is of the opinion that the date such ordinance takes effect will materially interfere with any election, he shall so certify, stating his reasons therefor, to the governing body of such city and deliver a copy of such certificate to the secretary of state. Whenever any such certificate is filed with the governing body of a city and the secretary of state, the ordinance to which it applies shall not take effect until the day after the election with which it will interfere, and if such an ordinance will materially interfere with the primary state-wide election in the opinion of the county election officer, such ordinance shall not take effect until the day after the state-wide general election. In the event that the governing body of any city which receives a certificate under this act is aggrieved thereby because the reasons for the opinion of the county election officer are deemed incorrect or insufficient, such governing body may appeal the decision to the district court. In any such case the district court shall advance the appeal for immediate determination as the public interest may require. A copy of any such appeal shall be filed with the secretary of state at the time the appeal is made, and the secretary of state shall file a statement of position with respect to the matter in controversy with the district court.

History: L. 1972, ch. 85, § 1; July 1.






Article 35 WATER SUPPLY AND DISTRIBUTION DISTRICTS

19-3501 Definitions.

19-3501. Definitions. As used in this act:

(a) "County commissioners," "county clerk," and "register of deeds" mean, respectively, board of county commissioners, county clerk and register of deeds of the county in which the greatest portion of the territory of any existing or proposed water district is located, unless otherwise specifically indicated;

(b) "commission" means the survey commission;

(c) "board" or "district board" or "governing body" means the water district board;

(d) "district" means water district; and

(e) "water utility" means any water district organized under this act, any city or rural water district or any public water utility operating under a certificate of convenience and necessity issued by the state corporation commission, whether such public water utility is privately or publicly owned.

History: L. 1951, ch. 240, § 1; L. 1985, ch. 100, § 1; July 1.



19-3502 Conditions and restrictions on organization and establishment; powers.

19-3502. Conditions and restrictions on organization and establishment; powers. One or more water districts, for the purpose of this act, may be organized, created and established in the manner hereinafter provided in any territory located in Miami, Franklin, Johnson and Wyandotte counties. Such water district or districts shall be located in territory outside the limits of any territory served by or included within the limits of any previously organized municipally-owned and operated public water supply and distribution system. Such water district or districts shall be organized, created and established without regard to county, township or city boundaries and no such counties, townships or cities in any territory in which a duly organized water district is located shall have or exercise any jurisdiction or control over the administration of such water district, except as specifically provided herein. Nor shall any such city, township, or county create, organize or establish any municipally-owned and operated water supply and distribution system in any territory actually served, supplied or serviced by any water district created under this act.

Each of such water districts shall be quasi-municipal body corporate with the power of eminent domain, which shall be exercised in the manner provided in K.S.A. 26-501 to 26-517, inclusive; such districts shall have power to enter into contracts; to sue and be sued; to establish, construct, purchase, operate and maintain a water supply and distribution system; to fix water rates; and to issue revenue bonds in the manner hereinafter provided to pay for the establishment, construction, purchase and operation of a water supply and distribution system or systems.

History: L. 1951, ch. 240, § 2; L. 1953, ch. 159, § 1; L. 1963, ch. 234, § 50; L. 1974, ch. 127, § 1; March 8.



19-3502a Inclusion of land located in other benefit districts.

19-3502a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any water supply and distribution district created pursuant to K.S.A. 19-3501 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a water supply and distribution district.

History: L. 1997, ch. 143, § 10; May 8.



19-3503 Petition for creation; determination by county commissioners; notice and hearing; creation; ratification of districts previously established; disorganization.

19-3503. Petition for creation; determination by county commissioners; notice and hearing; creation; ratification of districts previously established; disorganization. Whenever 1,000 qualified electors within the territory of a proposed water district petition the board of county commissioners of any county for the creation of a water district, the board of county commissioners shall ascertain and determine whether the petition is in compliance with the provisions of this act, whether the description of the area is sufficient and whether the required number of qualified electors signed the petition which findings shall be incorporated in an appropriate order.

Subject to the provisions of K.S.A. 19-270, if the board of county commissioners finds that the petition is in compliance with this act, the boundaries of the territory are sufficiently described and the required number of qualified electors have signed the petition, the board of county commissioners shall fix a time for a hearing upon the petition. The board shall direct the county clerk to give notice of the hearing once each week for two consecutive weeks in a newspaper of general circulation within the proposed district, the last publication to be at least five days before the day fixed for the hearing. The notice shall describe the boundaries of the area as shown by the petition, shall state that the petition requests the creation of a water district as authorized by this act, shall state that a hearing will be held by the board of county commissioners on the petition, shall specify the day and hour of the hearing, and shall state that all persons may appear before the board of county commissioners at such hearing and be heard.

If after the hearing, the board of county commissioners determines that the interests of the area will be advanced by the creation of the water district and that a water district therein will be of public utility, the board shall establish the proposed water district by adopting an appropriate resolution. Wherever there is within a proposed water district a private or public water utility corporation which is operating under a certificate of convenience and necessity issued by the state corporation commission, the established area of the water district shall not be less than the area actually served at the time of the establishment of such district. No water district shall include lands which are served, supplied or serviced by a water distribution system or systems owned by a foreign corporation whose water supply is located or exclusively obtained from a city outside the state of Kansas nor shall any such district include lands owned by any such foreign corporations, contiguous to the area served by any such corporations and for which feed mains and other facilities for furnishing water have already been provided, without the consent of any such foreign corporations.

The board of county commissioners shall file a copy of the resolution creating the water district with the county clerk of every county in which a portion of the district is located. Whenever any water district has heretofore been created and established by any board of county commissioners under the provisions of K.S.A. 19-3501 to 19-3521, inclusive, and amendments thereto, in which members of the water district board have been elected and in which the issuance of revenue bonds for a purpose authorized by law has been approved by a majority of the qualified electors of the district voting on the proposition at an election called and held therein, the board of county commissioners, prior to the issuance of such revenue bonds by the water district, shall fix a time for a hearing upon the public utility of the water district so established and shall direct the county clerk to give notice thereof once each week for two consecutive weeks in a newspaper of general circulation within the district, the last publication to be at least five days before the day fixed for the hearing. Such notice need not describe the boundaries of the district as previously created and established but shall state the name or general location thereof, shall state that a hearing will be held by the board of county commissioners on whether or not the district is of public utility, shall specify the day and hour of the hearing and shall state that all persons may appear before the board of county commissioners at such hearing and be heard.

If after such hearing the board of county commissioners determines that the interests of the area within the district will be advanced by its creation and establishment and that the district will be of public utility, it shall so find and shall ratify and confirm the creation and establishment of the district by adopting an appropriate resolution. Upon such action by the board of county commissioners, the water district shall be a quasi-municipal body corporate with all of the powers and subject to all of the provisions of K.S.A. 19-3501 to 19-3521, inclusive, and amendments thereto, notwithstanding any irregularities or defects previously existing in the creation of the district.

If the board of county commissioners finds that the water district is not of public utility, the county clerk shall give written notice of such finding to the water district board. A finding that the water district is not of public utility shall be reconsidered by the board of county commissioners upon the written request of the water district board but only after a public hearing of which notice shall be given as provided in this section and no such hearing shall be held within six months after the date of a finding of no public utility. No water district shall issue its revenue bonds prior to a finding by the board of county commissioners that the district is of public utility as provided in this section. If after a finding by the board of county commissioners that the water district is not of public utility the water district board by affirmative vote determines that the district shall be disorganized, the district shall be disorganized in the manner provided in K.S.A. 19-3508, and amendments thereto.

History: L. 1951, ch. 240, § 3; L. 1953, ch. 159, § 2; L. 1957, ch. 192, § 1; L. 1981, ch. 173, § 60; L. 1986, ch. 70, § 10; May 15.



19-3504 Enlargement of district; petition.

19-3504. Enlargement of district; petition. Subject to the provisions of K.S.A. 19-270, whenever line extensions have been laid by any water utility operating under a certificate of convenience and necessity within the original district, within the certificated area as it existed on the effective date of this act and subsequent to the establishment and organization of such water district, the board of such water district shall upon petition of 51% of owners of land within such additional areas enlarge the boundaries of such original water district to include the additional areas in which such line extensions have been laid.

History: L. 1951, ch. 240, § 4; L. 1986, ch. 70, § 11; May 15.



19-3505 Board; election; terms; officers; oath; qualifications; salary; expenses; bonds.

19-3505. Board; election; terms; officers; oath; qualifications; salary; expenses; bonds. (a) Except as otherwise provided by this section, the governing body of any water district to which this section applies shall be a five-member board holding positions numbered one to five, inclusive. Each member shall be elected and shall hold office from the second Monday in January succeeding such member's election until four years thereafter and until a successor is elected and has qualified.

The first election of members of the governing body of any water district created after the effective date of this act shall be held on the first Tuesday in August of any even-numbered year, at which time members shall be elected for terms beginning on September 1 of the same year, and ending on April 30 of the third year following the beginning of such term, to positions numbered three, four and five. At such first election, members shall be elected for terms ending on April 30 of the first year following the beginning of such terms, to positions numbered one and two. Members first elected to positions one and two shall have terms of approximately eight months. Elections shall be held on the Tuesday following the first Monday in November of each odd-numbered year for the member positions whose terms expire in that year.

(b) From and after April 30, 1991, the governing body of the water district shall be composed of seven members. At the election held in 1991, positions numbered 1, 2, 6 and 7 shall be elected to four-year terms. At the election in 1993, positions numbered 3, 4 and 5 shall be elected to four-year terms.

(c) Elections shall be held on the Tuesday following the first Monday in November of each odd-numbered year for the positions which terms expire in that year. Members shall hold office from the second Monday in January following such member's election until four years thereafter and until a successor is elected and qualified. All elections shall be nonpartisan and shall be called and conducted by the county election officer. Laws applying to other local elections occurring at the same time and in the same locality shall apply to elections under this act to the extent that the same can be made to apply. Notice of the time and place of holding each election shall be published by the county election officer in a newspaper published in the county in accordance with procedures established in K.S.A. 25-105 and 25-209, and amendments thereto.

(d) In January, following each election, the board shall organize and not later than the second regular meeting following each election shall select from among its members a chairperson and a vice-chairperson. The vice-chairperson shall preside over any meetings at which the chairperson is not present. Vacancies occurring during a term shall be filled for the unexpired term by appointment by the remaining members. All members shall take an oath of office as prescribed for other public officials. The members of the board shall be qualified electors in the water district. Prior to accepting office, the water district shall obtain for each member-elect a corporate surety bond to the state of Kansas in the amount of $10,000, conditioned upon the faithful performance of the member's duties and for the true and faithful accounting of all money that may come into the member's hands by virtue of the office. Such bonds shall be filed in the office of the county clerk for the county in which the major portion of such water district is located after approval by the board of county commissioners of such county.

(e) Each member of the board shall receive a monthly salary in an amount determined by the board and shall be reimbursed for all necessary and reasonable expenses incurred in performing official assigned duties.

History: L. 1951, ch. 240, § 5; L. 1957, ch. 192, § 2; L. 1969, ch. 162, § 1; L. 1973, ch. 124, § 1; L. 1974, ch. 127, § 2; L. 1975, ch. 170, § 1; L. 1982, ch. 125, § 3; L. 1987, ch. 103, § 1; L. 1990, ch. 91, § 1; L. 2015, ch. 88, § 22; July 1.



19-3505a Issuance of no-fund warrants by board, when; expending moneys; tax levy, collection and disposition.

19-3505a. Issuance of no-fund warrants by board, when; expending moneys; tax levy, collection and disposition. In order to provide funds to meet necessary expenses in carrying on its regular activities and duties, as provided in K.S.A. 19-3505, the water district board provided for by said section 19-3505 may issue no-fund warrants in a total amount not exceeding one hundred fifty thousand dollars ($150,000) during the time after the members of the first board are duly qualified and before the issuance of bonds under the provisions of K.S.A. 19-3516. Such warrants shall be issued in like manner as other warrants and shall bear interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009 and shall be recorded by the secretary of the water district board and redeemed as provided in article 8 of chapter 10 of the Kansas Statutes Annotated. Such water district board is hereby authorized and empowered to expend all moneys raised by no-fund warrants issued under the provisions of this section although it has not adopted a budget for the period during which such expenditures are made.

At the first tax levying period after the issuance of any such warrants, the secretary of such water district board shall certify to the county clerk of the county in which the greatest portion of the area of the water district lies the total amount of no-fund warrants that have been issued together with the amount of interest due and to become due thereon prior to redemption. Thereupon, the county clerk shall determine the rate of tax necessary to be levied on all the taxable tangible property in the water district to redeem said warrants and to pay the interest thereon. Upon the determination of such rate of tax, said county clerk shall certify same to the board of county commissioners of every county in which any portion of the area of such water district lies and said boards of county commissioners shall levy such tax on all taxable tangible property in such water district in their respective counties. Upon the collection of such tax in any county other than the county in which the greatest portion of the area of the district lies, the county treasurer of such county shall transmit the same to the county treasurer of the county in which the greatest portion of the area of such district lies. The tax levies herein authorized shall be in addition to all other tax levies authorized or limited by law.

History: L. 1955, ch. 170, § 1; L. 1957, ch. 192, § 3; L. 1970, ch. 64, § 65; March 21.



19-3506 Survey commission; appointment; qualifications; personnel; survey report to board; approval of plan by board; publication; recordation.

19-3506. Survey commission; appointment; qualifications; personnel; survey report to board; approval of plan by board; publication; recordation. Whenever a water district has been created and a board elected as hereinbefore provided, said board shall cause a survey to be made and for such purpose, shall appoint a survey commission which shall consist of three (3) members, one of whom shall be a certified public accountant experienced in the field of water utilities, and one of whom shall be an experienced consulting hydraulic engineer and the third member of said survey commission shall be the nominee, if any, of the water utility corporation or corporations operating within the area comprising such district under a certificate of convenience and necessity, issued by the corporation commission.

Upon being appointed the survey commission may employ with the approval of the water district board such technical, professional and clerical personnel as may be necessary to assist it in the performance of the duties prescribed by this section. The survey commission shall make a complete survey of such water district; shall hold such hearings, make such investigations and examine such experts as deemed necessary, and shall prepare and complete a report as to the fair valuation of all facilities including but not limited to the distribution lines, water towers, meters and real and personal property owned by any such privately owned water utility company or corporation operating in said district and used in connection with the distribution of water in said district.

Said survey commission shall make such investigation as is necessary and shall prepare and complete a report of all public improvements necessary to secure and insure an adequate water supply and distribution system and the estimated costs thereof and to include in such report the estimated cost of additions, improvements and extensions anticipated to meet and fulfill the needs and requirements of the district, consider the possibility of increased requirements and increases in population and the need of construction of a waterworks or plants at a source of water supply within or without the water district or by contract with the adjacent or nearby cities or townships or both, within or without the state, or by both the construction of waterworks and the making of such contracts or otherwise. Said survey report shall contain a projection of estimated rates and rate schedules necessary to pay the cost of acquisition and operation of any existing water system operating within said area and the cost of additions, improvements and extensions thereto, including a projection of rates necessary to build water treatment plant at a source of supply and to amortize the revenue bonds and the interest thereon necessary to pay the cost of such facilities. The survey commission shall make a report of a factual nature and file the same with the water district board and furnish a copy to existing water utilities within the water district. Said board shall, if it deems necessary, expedient, or convenient, hold such hearings and make such studies and investigations as it deems advisable and shall not be bound in any way or manner by the report of the survey commission. The governing body of any such district shall within six (6) months after the filing of said survey report by the commission, approve by a majority vote a plan or program which it deems the most practical and economical for an adequate water distribution system and supply of water and shall cause to be published at least once in a newspaper of general circulation within the district such approved plan or program together with such other information as the board shall deem necessary which is pertinent to the plan or program approved by such board and a copy of such published information shall be filed with the county clerk of all the counties in which a portion of the district is located and shall be open to public inspection.

History: L. 1951, ch. 240, § 6; L. 1953, ch. 159, § 3; April 9.



19-3507 Elections, voting places; election officer, duties; candidates for office, filing as; election procedure and cost; eligible voters.

19-3507. Elections, voting places; election officer, duties; candidates for office, filing as; election procedure and cost; eligible voters. (a) The water district election shall be held in each election precinct, a part or all of which is located within such water district, except that if no other election is being held in a given election precinct on the same date as the water district election, the county election officer may provide one or more convenient voting places where the water district electors of such precinct may vote, which may be a voting place located in another precinct. The county election officer shall designate such voting places and the persons entitled to vote thereat in the election notice. The county election officer shall make a report in writing to the board of county commissioners of such election precincts and voting places, which report shall be filed with the county clerk of the county or counties in which such precincts and voting places are located and an entry thereof made upon the journal of the board or boards of county commissioners of such county or counties and if any change shall be made in such voting precincts and voting places by the county election officer, the same shall in like manner be reported to the board or boards of county commissioners, filed and entered as aforesaid. The polls for any election held under this act shall be open between the hours of 7 a.m. and 7 p.m.

(b) Any qualified person desiring to be a candidate for a position as a member of such board shall file a candidate's declaration of intention in the manner provided in K.S.A. 2016 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto, with the county election officer, indicating the number of the position for which such person is filing. No candidate shall be permitted to withdraw as a candidate after the deadline for filing such statements of candidacy. There shall be no primary election for members of the water district board. The county election officer shall publish names of all candidates in a newspaper of general circulation within the water district before such election in accordance with K.S.A. 25-209, and amendments thereto.

(c) Where the only election being conducted in an election precinct or voting place is the water district election, the cost of providing judges and clerks in such precinct or voting place shall be borne entirely by the water district, but where held in conjunction with other elections, the cost shall be prorated in the manner provided by article 22 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

(d) At least five days before any election, the county election officers of the various counties within which a portion of such district is located, in cooperation with the water district board, shall determine the voting areas where no other elections will be held in conjunction with the water district and the names of all qualified electors residing in the water district and located in such precincts and shall determine the election precincts which contain only a part of the water district and the names of all qualified electors residing in the water district and in such election precincts. A list of the qualified electors determined as hereinbefore provided shall be furnished by the county election officer to the judges of the voting precincts or voting places where such electors are entitled to vote.

(e) Qualified electors of any election precinct, the entirety of which is within the water district, shall be entitled to vote in such precinct and a separate list of their names need not be furnished.

(f) A voter shall not be eligible to vote in any election precinct other than the one in which such person resides unless no election is being held in such precinct, in which event, such voter shall be entitled to vote in the voting place designated by the county election officer.

(g) Such list furnished by the county election officer to the judges of each precinct shall be conclusive at all elections, except that one desirous of voting, whose name does not appear on such list, may proceed to the county election officer of the county and such officer may administer oaths and affirm witnesses to determine the right of anyone to vote who may claim erroneous omission from such list, and if such officer issues a certificate entitling the voter to vote, such certificate shall be accepted by the judges and clerks of the election. The list so furnished by the county election officer shall be conclusive at all elections held within the same year that the list is furnished.

History: L. 1951, ch. 240, § 7; L. 1957, ch. 192, § 4; L. 1963, ch. 198, § 1; L. 1969, ch. 162, § 2; L. 1970, ch. 139, § 1; L. 1975, ch. 204, § 1; L. 1976, ch. 137, § 1; L. 1977, ch. 100, § 1; L. 1983, ch. 123, § 1; L. 1990, ch. 91, § 2; L. 2015, ch. 88, § 23; July 1.



19-3507a Same; notice of elections, requirements; canvass of elections; expenses, how paid.

19-3507a. Same; notice of elections, requirements; canvass of elections; expenses, how paid. The county election officer shall cause to be published in a newspaper of general circulation within the district, a notice of all elections held under this act. The notice shall address the qualified electors residing within the district and identify the precincts and voting places, state the time and place or places of voting, the purpose of the election and in revenue bond elections, shall state the aggregate amount to be expended and the amount of revenue bonds to be submitted for approval. Such notice also shall refer the electors to a reasonably detailed map of the district boundaries provided by the district's board and made available for public inspection at both the offices of the county election officer and the district's board. For any election other than an election held only for the purpose of electing persons to membership on the district's board such notice shall contain such other data as will enable the qualified electors to understand and comprehend the proposals to be submitted. In every election where the question of the issuance of revenue bonds is submitted, the election notice shall be published at the times and in the manner prescribed by K.S.A. 10-120, and amendments thereto. In all other elections, the election notice shall be published once and such publication shall be no more than 10 days prior to such election. In revenue bond elections the proposition shall be submitted to the qualified electors in substantially the following form:

Water district No. __________ of ______________ county, shall be authorized to obtain by construction, purchase, condemnation or otherwise, a water supply and distribution system at an estimated aggregate cost to the water district of ____________ dollars, and to issue revenue bonds not in excess of such amount in payment of the same.

Yes ☐

No ☐

Ballots, abstracts of election results, and all other supplies and materials shall be returned by the election boards upon closing of the polls to the county election officer. Elections held under this act shall be canvassed by the county board of canvassers as provided by law. All expenses of elections attributed to the water district shall be paid for out of the general funds of the water district.

History: L. 1969, ch. 162, § 3; L. 1984, ch. 105, § 1; July 1.



19-3507b Same; duties of election commissioner.

19-3507b. Same; duties of election commissioner. The election commissioner of Johnson county shall conduct all elections under this act. Members of the board of the water district in office on the effective date of this act shall continue to serve for the term for which they were elected and shall retain the same member positions as prior to the effective date of this act.

History: L. 1969, ch. 162, § 4; July 1.



19-3508 Revenue bonds; election; petition for resubmission; tax levies to pay expenses, when.

19-3508. Revenue bonds; election; petition for resubmission; tax levies to pay expenses, when. Before any water district shall be authorized to issue any revenue bonds for the establishment, construction, purchase, operation and maintenance of any water supply and distribution system or to incur any expenses therefor, except the necessary expenses involved in making the authorized survey, plans, specifications, rate structures and cost estimates, the question of issuance of such revenue bonds, to provide funds for the proposed plan or program as approved by the water district board shall be submitted to a special election of the qualified electors residing in such water district. The water district board may call such an election by resolution at any time, except as herein otherwise specifically provided. If said water district board shall fail to call such bond election within ninety (90) days after the date of approval of a plan or program, then it shall be mandatory upon said water district board to call such an election, whenever a petition, signed by one thousand (1,000) qualified electors residing within the area comprising the water district, is filed with said board. If a majority of the legal votes cast at such an election are in the affirmative, the water district board shall proceed to construct, purchase, condemn or otherwise acquire a water supply and distribution system and to issue revenue bonds in payment of the same. If the majority of legal votes cast at such special election are in the negative such water district may be disorganized by the affirmative vote of said water district board or said board may continue such water district in existence and upon a petition submitted to them signed by one thousand (1,000) qualified electors residing within the water district, resubmit the question of such public improvements upon the same or different preliminary plans at a future special election. No such special election shall be held within one (1) year after the rejection of such proposition.

If a majority of the legal votes cast at any bond election are in the negative, or if the votes are in the affirmative and for any reason notwithstanding such affirmative vote the properties of the privately owned water system cannot be or is not acquired by said district either by purchase or by condemnation or because of any fair value approved by the district court having jurisdiction is not found feasible and for such reason is not approved by the board or for any other reason, then in such event or events the water district board shall certify to the board of county commissioners a detailed statement of all expenses incurred prior thereto by the district that may not have been paid from funds derived from the issuance of no-fund warrants as authorized in K.S.A. 19-3505a. The county treasurer shall pay such expenses to the persons entitled thereto upon orders signed by the chairman of the board of county commissioners and attested by the county clerk. And thereupon the county clerk shall determine the rate of tax necessary to be levied on all the taxable, tangible property in the district to pay such expenses. Upon the determination of such rate of tax, said county clerk shall certify the same to the board of county commissioners of every county in which any portion of the area of such district lies and said boards of county commissioners shall levy such tax on all taxable, tangible property in such district in their respective counties. Upon the collection of such tax in any county other than the county in which the greatest portion of the area of the district lies, the county treasurer of such county shall transmit the same to the county treasurer of the county in which the greater portion of such district lies. For the purpose of enabling the county clerk to fix a rate of tax as hereinbefore prescribed, the county clerks of all other counties wherein any portion of the area of such district lies shall, on or before July 15 of each year certify to such county clerk determining said rate the total assessed valuation of the taxable, tangible property within the area of such district that lies within his county. Said tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1951, ch. 240, § 8; L. 1957, ch. 192, § 5; April 17.



19-3509 Management, control, maintenance and enlargement of system; supply water for other water utilities and political subdivisions; insurance for employees; property.

19-3509. Management, control, maintenance and enlargement of system; supply water for other water utilities and political subdivisions; insurance for employees; property. The water district board shall establish, manage, purchase, construct, operate, maintain and have the exclusive control of the water supply and distribution facilities and establish rules necessary for the safe, economical, efficient establishment, operation, maintenance and management of such water supply and distribution system. The board shall produce and supply water for domestic, industrial and municipal use to the inhabitants of the district and to other water utilities and political subdivisions of the state as provided by K.S.A. 19-3515, and amendments thereto. The board may improve, extend or enlarge the water supply and distribution system for such purposes. The board may authorize the payment of cost of group hospitalization, medical and surgical insurance benefits for its employees and officers and it may take by condemnation and acquire by purchase, gift, devise, or bequest such franchises and real or personal property either within or without the district as may be needed or convenient.

History: L. 1951, ch. 240, § 9; L. 1957, ch. 192, § 6; L. 1967, ch. 159, § 1; L. 1975, ch. 170, § 2; L. 1988, ch. 106, § 1; July 1.



19-3510 General manager; term, qualifications, duties; bond; retirement plans.

19-3510. General manager; term, qualifications, duties; bond; retirement plans. (a) The water district board may select and appoint a general manager who shall hold office at the pleasure of the board. Such manager shall be chosen on the basis of administrative ability and shall hold such college degree or degrees and experience as the board may deem appropriate. The general manager shall have such duties and responsibilities as shall be assigned by the board in the management of the water supply and distribution system. The board shall obtain for the general manager a surety bond conditioned upon the faithful performance of the manager's duties.

(b) The water district board may promulgate and adopt a retirement plan for all of its officers, employees, servants and agents.

History: L. 1951, ch. 240, § 10; L. 1957, ch. 192, § 7; L. 1975, ch. 170, § 3; L. 1986, ch. 109, § 1; July 1.



19-3511 Mains, waterworks and plants; eminent domain.

19-3511. Mains, waterworks and plants; eminent domain. Any water district established under this act is hereby empowered to connect with any source of water supply or to construct, operate and maintain waterworks or plants anywhere within twenty (20) miles of any boundary of such water district, either within or without the county; to lay mains from any such waterworks or plants through and under and along any street, public highway, alley, or park and across any public property to any boundary of such water district; to construct, operate, maintain, expand and extend waterworks or plants at any point along or near the lines of such water mains; and to acquire suitable grounds by purchase or by appropriate proceedings in condemnation for the construction, extension, expansion, operation or maintenance of any mains, waterworks or plants mentioned herein. Such condemnation proceedings shall be exercised in accordance with the provisions of K.S.A. 26-501 to 26-516, inclusive. Such district shall have jurisdiction over any such grounds acquired outside the water district the same as if such grounds were within the district as far as may be necessary in order to protect, maintain and operate such works.

History: L. 1951, ch. 240, § 11; L. 1963, ch. 234, § 51; Jan. 1, 1964.



19-3512 Annexation of territory or extension of boundaries; procedure; election; dissolution of certain rural water districts, when.

19-3512. Annexation of territory or extension of boundaries; procedure; election; dissolution of certain rural water districts, when. (a) Subject to the provisions of K.S.A. 19-270, and amendments thereto, any water district, formed under provisions of this act and owning or maintaining a water system, may annex adjoining territory for the purpose of supplying and distributing water in such territory upon the presentation to its board of a petition signed by the owners of 51% of the land in the area sought to be added to such water district. Such petition shall contain a description of the territory proposed to be annexed, by sections, or subdivisions of sections, according to the government survey or by metes and bounds. The board may annex the territory described if it finds the annexation will be of benefit to the district. Copies of all annexation resolutions and petitions shall be filed in the office of the county clerk and in the office of the register of deeds of all counties in which a portion of such district lies.

(b) The board of any water district organized hereunder and the board or governing body of any other water utility, as defined by K.S.A. 19-3501, and amendments thereto, which adjoins such district are hereby authorized and empowered to enter into an agreement providing for the extension of the boundaries of such water district to include part or all of another water utility or area served by the other water utility. Such agreement may provide, but not necessarily be limited to, the terms and conditions for: (1) The transfer of control and ownership of such other water utility's water supply and distribution system, including all property, equipment, records, reports and funds, to the water district; (2) the continued service to customers of such system by such district; and (3) the assumption of all or part of the revenue bond liability and any other outstanding obligations of such other water utility.

The water district board and the governing body of such other water utility shall each adopt a resolution approving such agreement, and a copy of such agreement shall be filed for public inspection in the office of the county clerk of each county in which a portion or all of the area served by such district or such other water utility lies. The water district board shall cause notice of the approval of the agreement to extend the boundaries of such district and the offices in which it has been filed to be published once in a newspaper or newspapers of general circulation in the areas served by such district and such other water utility. Such notice shall state that the proposed extension shall be made unless there is presented to the water district board or the governing body of such other water utility a protest petition as hereinafter provided. No protest may be presented by any stockholder of any such other water utility which has approved such agreement.

If, within 60 days after publication of such notice, there is presented either to the water district board or to the governing body of any such other water utility a written protest against the proposed extension signed by qualified electors of the water district or of the area served by any such other water utility, respectively, equal to 2% of the qualified electors who voted at the last preceding general election, the board or the governing body of the other water utility shall present such proposed extension to the qualified electors of the water district or of such other water utility at a special election called and held in the same manner provided by K.S.A. 19-3507a and 19-3508, and amendments thereto. The boundary extension shall not be made unless approved by a majority of the qualified electors voting thereon at the election hereinbefore required.

(c) Notwithstanding the provisions of K.S.A. 82a-629, and amendments thereto, whenever the water district enters an agreement pursuant to subsection (b) with a rural water district and such agreement provides for the: (1) Total transfer of the rural water district's water supply and distribution system; (2) continuation of service to all customers of the rural water district; and (3) assumption of all revenue bond liability and any other outstanding obligations of the rural water district, the rural water district shall be dissolved if the agreement and the published notice so provide.

History: L. 1951, ch. 240, § 12; L. 1957, ch. 192, § 8; L. 1963, ch. 199, § 1; L. 1975, ch. 170, § 4; L. 1985, ch. 100, § 2; L. 1986, ch. 70, § 12; L. 1988, ch. 107, § 1; July 1.



19-3514 Rules and regulations relating to use of water and rates therefor; cost of extensions.

19-3514. Rules and regulations relating to use of water and rates therefor; cost of extensions. The water district board shall adopt and make available to the public rules and regulations relating to, among other things, the use of water, the rates of charge for its consumption and related services and the connection, expansion, improvement, construction and additions to water mains and the distribution system. Upon application for water main extensions and full compliance with the rules and regulations by the applicant, the board shall cause to be constructed such extensions which shall become the property of the water district. Upon completion of construction, the actual cost thereof shall be determined by the board and any excess in an advanced payment shall be returned to the applicant or any shortage therein collected by the board.

Where the board has specified and constructed a main extension of larger diameter than would otherwise be required for the immediate area to be served in order to serve additional areas anticipated to be developed, the board shall not impose the increased costs attributable to such increase in diameter upon the applicant.

History: L. 1951, ch. 240, § 14; L. 1957, ch. 192, § 9; L. 1961, ch. 157, § 1; L. 1963, ch. 199, § 2; L. 1977, ch. 101, § 1; July 1.



19-3515 Contracts with other water utilities or public agencies to supply water; rates and charges.

19-3515. Contracts with other water utilities or public agencies to supply water; rates and charges. Any water district board may contract with any other water utility, as defined by K.S.A. 19-3501, and amendments thereto, or any school district, state department, state institution, board of county commissioners of any county, township, municipality or political subdivision of the state of Kansas, for the purpose of supplying water. Such other water utility, school district, state department, state institution, county commissioners, township boards, municipalities and political subdivisions of the state are hereby authorized to contract and pay reasonable rates and charges for such water and for additions for enlargement of the water supply and distribution system which are attributable to the demand for water by such entities located outside the district. Any such contract may extend for a period of years not longer than the period for which revenue bonds are issued.

History: L. 1951, ch. 240, § 15; L. 1985, ch. 100, § 3; L. 1988, ch. 106, § 2; July 1.



19-3516 Issuance, sale, registration and terms of revenue bonds; fixing of service rates and charges; deposit and use of revenues; sinking fund; liens; annual audits; bids, when; exceptions; lease purchase agreements; finance leases.

19-3516. Issuance, sale, registration and terms of revenue bonds; fixing of service rates and charges; deposit and use of revenues; sinking fund; liens; annual audits; bids, when; exceptions; lease purchase agreements; finance leases. (a) Any water district board may issue and sell revenue bonds to finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of any such water supply and distribution system. The board shall fix by resolution such rates, fees and charges for the services furnished by such water supply and distribution system as may be reasonable and necessary and provide for the manner of collecting and disbursing such revenues subject to the limitations hereinafter contained.

Revenues derived from the operation of any such water supply and distribution system shall be deposited in a responsible bank within the county in which the greatest portion of such water district is located and the deposits shall be governed by article 14 of chapter 9 of the Kansas Statutes Annotated and shall not be used except for the purpose of: (1) Paying wages and salaries of all officers and employees; (2) paying the cost of operation; (3) paying the cost of maintenance, extension and improvement of such water supply and distribution system; (4) providing an adequate depreciation fund; and (5) creating reasonable reserves for such purposes. All revenues over and above those necessary for the above enumerated purposes shall be placed in a reserve fund which, together with any moneys not currently needed which have been set aside for the purposes described in (4) and (5) above, may be invested in accordance with the provisions of K.S.A. 10-122, and amendments thereto, or K.S.A. 10-131, and amendments thereto. Such reserve fund shall be used solely for improving, extending or enlarging the district's water system or for the retirement of revenue bonds issued hereunder and the payment of interest thereon. Such revenue bonds are hereby made a lien on the water supply and distribution system and on the revenues produced from such water supply and distribution system but shall not be general obligations of the issuing water district. Such revenue bonds shall not be taken into account or in any way be a limitation upon the power of the water district to issue bonds for any other purpose. All revenue bonds issued under this act shall be signed by the chairperson of the issuing water district board and attested by the secretary and shall contain recitals stating the authority under which such bonds are issued; that they are issued in conformity with the provisions, restrictions and limitations of that authority; that such bonds are to be paid by the issuing water district from the revenues derived from the rates, fees or charges herein mentioned and not from any other fund or source; that the same have been registered in the office of the county clerk of the various counties in which the issuing water district is located and in the office of the treasurer of the state of Kansas, respectively; and that such bonds are negotiable. All such bonds, when registered and issued, as herein provided, shall import absolute verity, and shall be conclusive in favor of all persons purchasing such bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof. The provisions of K.S.A. 10-112, and amendments thereto, shall not apply to any bonds issued under this act.

(b) Revenue bonds issued under this act shall mature not later than 40 years after the date of the bonds; may be subject to redemption prior to maturity, with or without premium, at such times and upon such conditions as may be provided by the water district board; and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The board may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act. In no case where revenue bonds are issued under this act shall the total amount received therefrom be in excess of the actual cost of the plan or program which includes, in addition to all expenses incurred in the acquiring of a water supply and distribution system, all expenses incurred prior to and including the bond election, the no-fund warrants outstanding under the provisions of K.S.A. 19-3505a, and amendments thereto, and unpaid at the time such revenue bonds are issued and all costs of operation and maintenance of such water supply and distribution system estimated to be necessary for a period of two years immediately following the acquisition of such system and the amount necessary to pay the salaries of the water district board due from the date the first member of the first board is elected. Whenever any such water district board has sufficient revenues to pay the operational and maintenance cost and the board members' salaries, then such expenses shall be paid out of such revenues and any surplus funds remaining from the sale of revenue bonds shall be transferred to the revenue bond sinking fund of the water district. No water district or county in which a portion of such water district lies shall have any right or authority to levy taxes to pay any of the principal of or interest on any such bonds or any judgment against the issuing water district on account thereof, and the provisions of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder. All water district boards created by this act by appropriate resolution shall make provisions for the payment of such bonds by fixing rates, fees and charges, for the use of all services rendered by such water district, which rates, fees and charges shall be sufficient to pay the wages and salaries of all officers and employees and the costs of operation, improvement and maintenance of the water supply and distribution system; to provide an adequate depreciation fund and an adequate sinking fund to retire such bonds and pay the interest thereon when due; and to create reasonable reserves for such purposes. Such fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses. The resolution of the water district board authorizing the issuance of revenue bonds may establish limitations upon the issuance of additional revenue bonds payable from the revenues of the district's water supply and distribution system or upon the rights of the holders of such additional bonds and may provide that additional revenue bonds shall stand on a parity as to the revenues of the water district and in all other respects with revenue bonds previously issued on such conditions as specified by the board in such resolution. Such resolution may include other agreements, covenants or restrictions deemed necessary or advisable by the district board to effect the efficient operation of the district's system and to safeguard the interests of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon.

(c) The water district board shall cause an audit to be made annually by a licensed municipal public accountant or by a certified public accountant of the operations of any water supply and distribution system created hereunder for which revenue bonds have been issued by any water district, and, if the audit discloses that proper provision has not been made for all of the requirements of this section, the water district board shall proceed promptly to cause rates to be charged for the water supply and distribution services rendered which will adequately provide for the requirements set out herein. Within 30 days after the completion of such audit, a copy of the audit shall be filed with the county clerks of the various counties in which such water district is located, and such audit shall be open to public inspection.

(d) The water district board, by a majority vote of the members thereof, may contract for repairs, alterations, extensions or improvements of the water supply and distribution system and issue revenue bonds to pay the cost thereof without submitting to a vote of the electors of such water district the proposal to contract for the making of such repairs, alterations, extension and improvements and to issue revenue bonds to pay the costs thereof. All contracts for any construction of all or part of the water system, or for repairs, extensions, enlargements or improvements to any such water supply and distribution system created under this act, the cost of which exceeds $25,000 shall be awarded on a public letting by the water district board to the lowest responsible bidder, and in the manner provided by K.S.A. 19-214, 19-215 and 19-216, and amendments thereto, except that the required notice of letting contracts shall be seven days if the cost does not exceed $100,000 and 30 days if the cost exceeds $100,000. Whenever the board finds that an unforeseen occurrence or condition has created a public exigency requiring immediate delivery of materials or performance of services, it may declare an emergency and shorten or entirely dispense with the bidding procedure.

(e) Where goods for use by the water district can be more advantageously acquired by lease-purchase or financing leases than by full initial payment of the purchase price or conventional leasing that is neither a sale nor creates a security interest, the water district board, by a majority vote of the members thereof, may approve the use of lease-purchases or financing leases or authorize the general manager to make such determinations and approvals within any limitations designed by the board.

History: L. 1951, ch. 240, § 16; L. 1957, ch. 192, § 10; L. 1970, ch. 64, § 66; L. 1975, ch. 170, § 5; L. 1977, ch. 54, § 31; L. 1983, ch. 49, § 71; L. 1984, ch. 106, § 1; L. 1985, ch. 101, § 1; L. 1987, ch. 103, § 2; L. 1998, ch. 47, § 1; July 1.



19-3516a Refunding water district revenue bonds issued under 19-3516; conditions.

19-3516a. Refunding water district revenue bonds issued under 19-3516; conditions. Any water district board having issued revenue bonds under the provisions of K.S.A. 19-3516 may, from time to time, without an election, issue revenue bonds to refund any previous issue or part thereof of its outstanding revenue bonds. Such refunding bonds shall be issued in accordance with and subject to the provisions of K.S.A. 10-116a.

History: L. 1963, ch. 200, § 1; L. 1977, ch. 58, § 15; May 18.



19-3517 Procedure for purchase or acquisition of existing water supply and distribution system; assumption of indebtedness.

19-3517. Procedure for purchase or acquisition of existing water supply and distribution system; assumption of indebtedness. In any water district so created and established as provided for in this act, the water district board may by resolution, declare it necessary for the benefit and interest of the water district to negotiate a purchase or otherwise acquire, control and operate such water supply and distribution system.

Upon the passage of such resolution, a certified copy shall be filed with the county clerk of the county in which a greatest portion of such water district is situated with a certificate of service stating that a copy of such resolution has been served on the secretary of the corporation owning such water supply and distribution system serving the water district, following which the water district board and the owner of the water supply [and] distribution system may negotiate a written agreement providing and setting forth terms, conditions and arrangements mutually agreeable to the water district board and the owner of said water supply and distribution system pursuant to which the water district may purchase and acquire the existing water supply and distribution system: Provided, That such purchase and acquisition shall not be made until and unless the question of making such purchase and acquisition shall have been submitted to a vote of the legal electors residing in the water district at a special election and a majority of those voting on the question shall have declared by their votes to be in favor of such purchase and acquisition; and such election shall be called, noticed, held and canvassed in like manner as provided in K.S.A. 19-3507 and 19-3508 for elections to issue revenue bonds for such water district except as herein otherwise provided; and that at any such election the question of the issuance of revenue bonds may also be submitted but such question, if so submitted, shall be submitted and voted on as a separate proposition. A copy of such negotiated agreement shall be published as a part of the notice of the special election at which the question of the purchase and acquisition of the existing water supply and distribution system pursuant thereto is to be voted upon. The proposition shall be stated on the ballot and submitted to the qualified electors in substantially the following form:

Water district No. __________ of ______________ county, shall be authorized to acquire by purchase, in accordance with the terms of the negotiated agreement published in connection with the notice of this election, the water supply and distribution system of

________________________________

(Here insert name of owner of water supply

and distribution system)

at an estimated aggregate cost to the water district of ____________ dollars.

Yes ☐  No ☐

If the proposition to purchase and acquire said water supply and distribution system in accordance with the negotiated agreement is not approved by a majority of the votes cast at the special election when such question is submitted to a vote of the electors or, if the water district board is unable to negotiate an agreement to purchase and acquire the existing water supply and distribution system which is agreeable to said board, a written petition shall be presented by the water district board to the district court of the county in which the greatest portion of such water district is located, which shall set forth the action of said water district board relative thereto, and the resolution so adopted by the water district board and shall contain a prayer for the appointment of appraisers if necessary to ascertain and determine the value of such water supply and distribution system. Thereupon a time and place shall be fixed by the court for the hearing thereof, notice of which shall be given by the clerk of the court at least ten (10) days prior thereto, in writing to the person, partnership, company or corporation owning said water supply and distribution system and to all persons of record having or claiming liens on such property and by causing a notice thereof to be published once a week for three (3) consecutive weeks in a newspaper of general circulation in the county in which the water district is located, the last publication to be not less than three (3) nor more than ten (10) days prior to such hearing.

At said hearing, the court or the judge thereof, in which said petition is filed, shall examine said petition and determine whether the petitioner has the power of eminent domain, and if found in the affirmative, such finding shall be entered in the record and the court or judge thereof shall thereupon make an order granting such petition. The court or judge thereof shall thereupon appoint three (3) appraisers, one (1) of whom shall be a licensed hydraulic engineer. The three (3) appraisers shall take an oath to faithfully, honestly and to the best of their skill and ability, appraise and ascertain the fair cash value of said water supply and distribution system and all appurtenances thereunto belonging or in any way appertaining. The said appraisers shall carefully examine said water supply and distribution system and may examine experts and persons familiar with the cost of construction and reproduction of such plant, and may resort to any other means by which they may arrive at the value thereof, and at a hearing the time and place of which shall be fixed by majority vote of the three (3) appraisers, who shall give written notice of such hearing to the water district board and to the person, partnership, company or corporation owning such water supply and distribution system and the water district board and the person, partnership, company or corporation owning such water supply and distribution system or either of them may produce such testimony before said appraisers as in their judgment seems material, necessary and desirable: Provided, That said appraisers may by majority vote terminate any such hearing of testimony. Said appraisers shall make their report in writing under oath and file the same with the clerk of the district court. Thereupon at a time and place to be fixed by the court, a hearing shall be had upon said report and the exceptions thereto. The clerk of the court shall give written notice of said hearing to the water district board and to the person, partnership, company or corporation owning any such water supply and distribution system. All exceptions to the appraisers' report must be in writing and filed with the clerk of the district court ten (10) days prior to the time fixed for the hearing of same. Thereupon the court shall confirm, reject or modify said report and its decision shall be a final order from which an appeal may be taken to the supreme court. If the water district board elects to pay the award of said appraisers as approved by the district court, it may do so at any time within six (6) months, from the date of the final order of the district court on the appraisers' report, if no appeal to the supreme court is taken, or from the date of final judgment in case an appeal is thereafter determined, by paying the amount of the award to the clerk of the court and thereupon the title and right of possession of such water supply and distribution system and appurtenances thereto belonging or in any way appertaining shall vest absolutely in the water district and said water district shall be entitled to immediate possession thereof and all remedies provided by law for the security of such title and possession.

When and if the purchase money is paid into the court for such water supply and distribution system it shall be paid out only upon the order of the court. If there are any liens or encumbrances upon such plant, the nature and extent thereof shall be ascertained by the court after fixing a time for the hearing, of which all parties in interest shall have sufficient notice. The ascertained liens and encumbrances shall first be paid out of the said fund and the balance to the person, partnership, company or corporation owning such plant. If the water district board shall not within six (6) months comply with all of the terms of the final order of the district court or appeal therefrom, judgment for the cost of such proceedings, including appraisers' fees, which the court shall have power to fix, shall be entered against said water district. No condemnation proceedings instituted under the provisions of this act for the acquisition of an existing water supply and distribution system shall be maintained unless all of the real and personal property of such existing water supply and distribution system is included therein. If the water district board acquires the properties of a privately owned water district and supply system for and in the name of the water district by purchase, pursuant to a negotiated agreement, or otherwise it may assume in behalf of the district any outstanding indebtedness secured by a lien against said properties.

History: L. 1951, ch. 240, § 17; L. 1953, ch. 159, § 4; L. 1955, ch. 170, § 2; L. 1957, ch. 192, § 11; April 17.



19-3518 Same; certificate of convenience and necessity canceled.

19-3518. Same; certificate of convenience and necessity canceled. Upon the payment of the purchase price or condemnation award by which the district acquires any water utility system which is operating under a certificate of convenience and necessity issued by the state corporation commission, such certificate shall immediately be canceled by operation of law and such utility shall be relieved of any responsibility to serve any area defined by such certificate of convenience and necessity.

History: L. 1951, ch. 240, § 18; June 30.



19-3519 Payment of claims, accounts and necessary expenses; penalty for fraudulent claim; surety bonds.

19-3519. Payment of claims, accounts and necessary expenses; penalty for fraudulent claim; surety bonds. (a) All claims, accounts and necessary expenses of the water district lawfully incurred and approved shall be paid from appropriate available funds in bank accounts of the water district by voucher check supported by an appropriate purchase order or statement of service. All such claims shall be presented in writing with a full account of the items and may be the usual statement of account of the vendor or party rendering a service or other written statement showing the required information.

(b) (1) Any person who obtains money from the district by intentionally making a fraudulent claim for a sum of less than $1,000 is guilty of a class A nonperson misdemeanor.

(2) Any person who obtains money from the district by intentionally making a fraudulent claim for at least $1,000 but less than $25,000 is guilty of a severity level 9, nonperson felony.

(3) Any person who obtains money from the district by intentionally making a fraudulent claim for $25,000 or more is guilty of a severity level 7, nonperson felony.

(c) The water district board shall see that there is kept a correct record of all voucher checks issued showing the number, date and amount thereof and the name of the person or persons to whom such checks are made payable and with appropriate reference to the applicable purchase order or other claim, account or expense record, including payroll records. Any employee or officer authorized to sign or countersign voucher checks shall be covered by a surety bond in the form and amount as determined by the board.

History: L. 1951, ch. 240, § 19; L. 1957, ch. 192, § 12; L. 1975, ch. 170, § 6; L. 1987, ch. 103, § 3; L. 1993, ch. 291, § 13; L. 1994, ch. 291, § 19; L. 2006, ch. 194, § 15; May 25.



19-3520 Meetings of board; keeping and inspection of records; quorum.

19-3520. Meetings of board; keeping and inspection of records; quorum. (a) From and after May 1, 1991, every water district board shall meet in regular session at a place to be designated by the board and on the same regular day each month during the year, as determined by the water district board for the transaction of any business as often as the interest or business of the water district may demand. The board shall meet in special session on the call of the chairperson or at the request of any four members on the board. The nature of the business to be transacted at any call meeting shall be governed by the matters and things set out in the call. All water district boards shall adopt their rules of procedure and keep a record of their proceedings. Except as provided by the open records act, the records and accounts of the board shall be public. Except as provided by K.S.A. 75-4317 et seq., and amendments thereto, meetings of the board shall be open to the public. Four members shall constitute a quorum for the transaction of business.

(b) For any water district previously created and existing with a five-member board prior to the effective date of this act and until the election and qualification of the sixth and seventh members at the next regular election, three members shall continue to constitute a quorum and may request to meet in special session.

History: L. 1951, ch. 240, § 20; L. 1957, ch. 192, § 13; L. 1984, ch. 107, § 1; L. 1990, ch. 91, § 3; July 1.



19-3521 Annual financial statements; publication of summary; copies available.

19-3521. Annual financial statements; publication of summary; copies available. Within 90 days after the end of each calendar year, the water district board shall publish or cause to be published in a newspaper of general circulation within the township or townships in which such water district is located, a summary which shows totals for categories of the receipts, expenditures, liabilities, assets and bonded indebtedness of such water district as of the end of such calendar year. Such publication shall include a notice that a detailed statement of such receipts, expenditures and liabilities is available for public inspection at the county clerk's office. Copies of the report shall be made available upon request. Such statement shall be duly verified and after appropriate audit, such statement shall be certified by a licensed municipal public accountant or by a certified public accountant.

History: L. 1951, ch. 240, § 21; L. 1957, ch. 192, § 14; L. 1984, ch. 106, § 2; L. 1987, ch. 103, § 4; April 2.



19-3521a Chlorination and fluoridation of water supply of district, when; notice; election provisions; fluoridation standards.

19-3521a. Chlorination and fluoridation of water supply of district, when; notice; election provisions; fluoridation standards. The governing body of any water district created and operating under the provisions of K.S.A. 19-3501 to 19-3521, and amendments thereto, may provide for the chlorination and fluoridation of the public water supply of such water district and such other processing of the public water supply in said district as the board may determine to be advisable for the purpose of improving the public water supply, except that before such public water supply shall be fluoridated: (a) The board shall publish a notice once each week for three (3) consecutive weeks in a newspaper of general circulation in the water district stating its intent to fluoridate such water supply and, if within ten (10) days after the last publication of such notice, a petition opposing the fluoridation of said water supply, signed by a number of qualified registered electors of the water district at least equal to five percent (5%) of the total number of votes cast in said water district at the last preceding general election for the office of secretary of state, is filed with the water district board of the water district, then the board shall not fluoridate said water supply unless and until the proposition to fluoridate said water supply is submitted to a vote of the electors of the district at a regular election of members of the board of the water district and a majority of those voting on the proposition shall have voted in favor thereof; or (b) the board may, if it so determines and publishes a notice of such determination as provided under (a) herein, submit the proposition to fluoridate said water to a vote of the electors of the district at a regular election of members of the board of the water district; or (c) upon a petition proposing the fluoridation of said water supply signed by a number of registered legal electors of the water district at least equal to five percent (5%) of the total number of votes cast in said water district at the last preceding general election for the office of secretary of state being filed with the water district board requesting that the proposition to fluoridate said water be submitted to a vote, the board shall publish a notice of the filing of such petition as provided under (a) herein and shall so submit the proposition to fluoridate said water to a vote of the electors of the district at a regular election of members of the board of the water district; and (d) the board shall be bound by the vote of the majority of those voting on the proposition at any election as herein provided. Such election shall be governed by the provisions of K.S.A. 19-3507 insofar as the same can be made applicable and the proposition shall be stated on the ballot in the following form:

"Shall the governing body of water district No. ____ of ______________ county fluoridate the public water supply of said water district?"

Yes ☐

No ☐

If the board shall fluoridate the public water supply of said district it shall be in accordance with the recommendations and standards of the secretary of health and environment.

History: L. 1965, ch. 383, § 1; L. 1975, ch. 462, § 26; July 1.



19-3521b Grant of easement to water district no. 1 of Johnson county; conditions; purposes; costs.

19-3521b. Grant of easement to water district no. 1 of Johnson county; conditions; purposes; costs. (a) The secretary of state is hereby authorized and directed to grant an easement to water district no. 1 of Johnson county, Kansas, on a tract of land owned by the state of Kansas along the south and north banks of the Kansas river described as follows: Commencing at the east half of the southeast quarter of the southwest quarter of Section 31, Township 11 South, Range 24 East, the east half of the northeast quarter of the southwest quarter of Section 31, Township 11 South, Range 24 East, and the southeast quarter of Section 31, Township 11 South, Range 24 East. Less that part of the above described tract lying northerly of the northerly high bank of the Kansas River and less that part of such tract lying southerly of the southerly high bank of the Kansas River.

(b) Such easement shall be conditioned on water district no. 1 of Johnson county assuming full responsibility for the use of such easement and holding the state of Kansas harmless therefor. Such easement shall terminate if the land is no longer used for the purpose for which the easement was granted.

(c) Water district no. 1 of Johnson county, Kansas, is hereby authorized to acquire the easement described in subsection (a) and to use such easement for the purposes of locating, constructing, maintaining and operating: (1) Diversion works for the appropriation of water; and (2) hydropower generation equipment and facilities for the production of electricity. Water district no. 1 of Johnson county, Kansas, shall assume full responsibility for such use and hold the state of Kansas harmless therefor.

(d) Water district no. 1 of Johnson county, Kansas, shall assume full responsibility for any costs arising under this act.

History: L. 2006, ch. 28, § 1; L. 2016, ch. 25, § 1; July 1.



19-3522 Definitions.

19-3522. Definitions. As used in this act, unless the context clearly requires otherwise: "District" means the water supply district organized pursuant to this act; "board" means the board of county commissioners of Johnson county; "general manager" means the general manager of the water supply district appointed by the board as provided in this act; "county" means Johnson county, Kansas.

History: L. 1961, ch. 473, § 1; July 1.



19-3523 Purpose of act.

19-3523. Purpose of act. The purpose of this act is to provide for the establishment of a quasi-municipal body corporate of the state within and embracing all of Johnson county, Kansas, to be known as "Johnson county wholesale water supply district." The said county contains a heavy concentration of population with a large number of incorporated cities and unincorporated areas which are constantly increasing in population. It lies adjacent to two large cities within and without the state, and industrial, residential, and commercial expansion is rapidly occurring. Sources from which a permanent and satisfactory supply of water can be obtained are very limited and isolated. Special utility problems confront the said county which cannot be solved by separate municipal action, but require a cooperative effort throughout the said county. The function of the district shall be to secure a source of water on a scale larger than is feasible for public water supply districts, municipalities, publicly and privately owned water distribution companies, acting alone, and to sell such water at wholesale to public water supply districts, municipalities, and publicly and privately owned water distribution companies.

History: L. 1961, ch. 473, § 2; July 1.



19-3524 Johnson county designated as urban area.

19-3524. Johnson county designated as urban area. Johnson county is hereby designated as an "urban area" within the provisions of section 17 of article 2 of the constitution of the state of Kansas.

History: L. 1961, ch. 473, § 3; July 1.



19-3525 Proceeding to incorporate; notice of public hearing.

19-3525. Proceeding to incorporate; notice of public hearing. As a condition precedent to the organization of a water district under the provisions of this act and subject to the provisions of K.S.A. 19-270, the board shall cause to be published in the official county paper once each week for two consecutive weeks a notice of the time and place of a public hearing before such board to determine whether it is in the best interest, promotes the general welfare and is economically feasible to organize a water supply district as provided by this act. The last publication of such notice shall be not less than 15 days prior to the hearing.

History: L. 1961, ch. 473, § 4; L. 1981, ch. 173, § 61; L. 1986, ch. 70, § 13; May 15.



19-3526 Declaration of district organization, when; resolution; publication; name of district; quasi-municipality.

19-3526. Declaration of district organization, when; resolution; publication; name of district; quasi-municipality. Upon the hearing, if it appears to the satisfaction of the board that the general welfare of the inhabitants of Johnson county will be promoted by the organization of a public wholesale water supply district embracing the whole area of the county and by the acquisition of a source of water and by the construction or acquisition of facilities for the production, transportation and sale at wholesale of water to public water supply districts, municipalities, and publicly and privately owned water distribution companies within the county, and that the same will be of public utility, the board shall, by resolution, declare the district organized and give it the corporate name of Johnson county public wholesale water supply district. The board shall publish the resolution once each week for two consecutive weeks in the official county paper. Thereupon the district shall be a quasi-municipal body corporate with all the powers of like or similar corporations.

History: L. 1961, ch. 473, § 5; L. 1981, ch. 173, § 62; July 1.



19-3527 Records relating to incorporation; filing.

19-3527. Records relating to incorporation; filing. Within thirty (30) days after the publication of the resolution of the board which has declared the district a quasi-municipal body corporate, the board shall transmit to the secretary of state and to the register of deeds of Johnson county, copies of such resolution incorporating such district.

History: L. 1961, ch. 473, § 6; July 1.



19-3528 Governing body of district.

19-3528. Governing body of district. The board of county commissioners of Johnson county shall be the governing body of the district.

History: L. 1961, ch. 473, § 7; July 1.



19-3529 Organization of the board.

19-3529. Organization of the board. The governing body of the district shall elect one of its members as president of the district. The county clerk and county treasurer of Johnson county shall be secretary and treasurer, respectively, of the district.

History: L. 1961, ch. 473, § 8; July 1.



19-3530 Meetings of the board; annual audit.

19-3530. Meetings of the board; annual audit. The board shall meet at the office of the board of county commissioners of said county as often as the needs of the district require. The board shall cause to be made an annual audit of the receipts and expenditures of the district, by a certified public accountant, the cost of said audit to be paid by the district.

History: L. 1961, ch. 473, § 9; July 1.



19-3531 Powers of the board.

19-3531. Powers of the board. For the purpose of providing a water supply for the public water supply districts, municipalities, and publicly and privately owned water distribution companies within the said county, the district, and on its behalf the board shall have the following powers, authorities and privileges:

(1) To have perpetual existence;

(2) To accept by gift or grant from any person, firm, corporation, public or private, trust or foundation, or this state or any other state or any political subdivision or municipality thereof, or from the United States, any funds or property or any interest therein for the uses and purposes of the district and to hold title thereto in trust or otherwise and to bind the district to apply the same according to the terms of such gift or grant;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To contract and be contracted with and to enter into franchises, contracts and agreements with this or any other state or the United States or any municipality, political subdivision or district thereof, or any of their agencies or instrumentalities, or any public or private person, partnership, association, or corporation of this state or of any other state or of the United States, and this state and any such municipality, political subdivision, district, or any of their agencies or instrumentalities, and any such public or private person, partnership, association, or corporation are hereby authorized to enter into contracts and agreements with such district for any term of years not exceeding forty (40) for the planning, development, construction, acquisition, or operation of any facility or for any common or other service rendered to, for, or by said district;

(5) To borrow money and evidence the same by warrants, notes, or bonds as hereinafter provided in this act, and to refund the same by the issuance of refunding obligations;

(6) To acquire by purchase or lease, construct, install, and operate reservoirs, pipelines, wells, check dams, pumping stations, water purification plants, and other facilities for the production, wholesale distribution, and utilization of water, to own and hold such real and personal property as may be necessary to carry out the purposes of its organization;

(7) To have the general management, control, and supervision of all the business, affairs, property, and facilities of the district, and to establish regulations relating thereto and the construction, installation, operation, and maintenance of district improvements therein;

(8) To hire and retain agents, employees, engineers and attorneys and to determine their compensation. The board shall select and appoint a general manager of the district and his term of office shall be during the pleasure of said board, who shall be not less than thirty (30) years of age and with training and experience in the supervision and administration of water systems, who shall manage and control the water system under the general supervision of said board. All employees, servants and agents of the district shall be under the immediate control and management of said general manager. The general manager shall perform all such other duties as may be prescribed by said board and shall give the board a good and sufficient surety company bond in a sum to be set and approved by the board conditioned upon the satisfactory performance of his duties. The board may also require that any other employees be bonded in such amount as they shall determine. The cost of said bonds shall be paid out of the funds of the said district;

(9) To have and exercise the power of condemnation in the manner provided by article 5 of chapter 26 of the Kansas Statutes Annotated to take any property within or without the district necessary to the exercise of the powers herein granted;

(10) The board shall have the sole discretion of determining what facilities are to be initially acquired, constructed and operated by the district and the area of the county within which the district will render its services. Likewise, the board shall have the sole discretion of determining what additions, extensions or enlargements shall be made to the facilities of the district and the board shall not be required or obligated to own or operate facilities to serve any area of the district which, in the board's opinion, is not economically feasible to serve;

(11) To adopt and amend rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and to refer to the proper authorities for prosecuting any infraction thereof detrimental to the district;

(12) To fix rates for the sale of water and provide for the collection of said rates. The rates or charges so fixed shall, at all times, be reasonable, but in determining the reasonableness of rates or charges, the board shall take into consideration the sum or sums required to retire outstanding bonds of the district and the interest accruing thereon, the need for the extension of mains, repairs, depreciation, enlargement of plant, adequate service, obsolescence, overhead charges, operating expenses and the need of an operating fund out of which the district may protect itself in emergencies and out of which the incidental expenses of the district may readily be met;

(13) To lay, maintain and repair pipelines in public highways, roads, streets, and alleys within or without the district, but the same shall be done under reasonable rules and regulations of governmental bodies having jurisdiction of such public places. In the construction of ditches, laying of mains, filling of ditches after mains are laid, connection of service pipes and repairing of lines, due regard must be taken of the rights of the public in its use of thoroughfares and the equal rights of other utilities thereto;

(14) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes of this act.

History: L. 1961, ch. 473, § 10; L. 1965, ch. 185, § 1; June 30.



19-3532 Issuance of revenue bonds; conditions; limitations; fixing rates, fees and charges; agreements, covenants and restrictions.

19-3532. Issuance of revenue bonds; conditions; limitations; fixing rates, fees and charges; agreements, covenants and restrictions. The water district may issue and sell revenue bonds without an election to finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of the water supply system. Such revenue bonds are hereby made a lien on the water supply system and on the revenues produced from such water supply system, but shall not be general obligations of the issuing water district. All revenue bonds issued under this act shall be signed by the president of the district and attested by the secretary of the district and shall contain recitals stating the authority under which such bonds are issued and that they are to be paid by the water district from the net revenue derived from the operation of the water supply system and not from any other fund or source and that the bonds are negotiable. All such bonds shall be registered in the office of the county clerk and in the office of the state auditor and when so registered and issued shall import absolute verity, and shall be conclusive in favor of all persons purchasing such bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof. The provisions of K.S.A. 10-112 shall not apply to any bonds issued under this act.

Revenue bonds issued under this act shall mature not later than 40 years after the date of the bonds, may be subject to redemption prior to maturity, with or without premium, at such times and upon such conditions as may be provided by the board; and shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The board may sell such bonds in such manner and for such price as it determines will best effect the purposes of this act. In no case shall the total amount received therefrom be in excess of the actual cost of the plan or program which shall include, in addition to all expenses incurred in acquiring, constructing or improving the water supply system, all no-fund warrants issued under the provisions of K.S.A. 19-3533, and amendments thereto, and unpaid at the time the revenue bonds are issued and all costs of operation and maintenance of such water supply system estimated to be necessary for a period of two years immediately following the acquisition, construction or improvement of such system to be financed out of the proceeds of the reserve bonds. No water district or county in which the water district lies shall have any right or authority to levy taxes to pay any of the principal of or interest on any such bonds or any judgment against the issuing water district on account thereof, and the provision of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

The board shall by appropriate resolution make provisions for the payment of such bonds by fixing rates, fees and charges, for the use of all services rendered by such water district, which rates, fees and charges shall be sufficient to pay the costs of operation, improvement and maintenance of the water supply system, to provide an adequate depreciation fund, provide an adequate sinking fund to retire such bonds and pay interest thereon when due, and to create reasonable reserves for such purposes. The fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses. The resolution of the board authorizing the issuance of revenue bonds may establish limitations upon the issuance of additional revenue bonds payable from the revenues of the district's water supply system or upon the rights of the holders of such additional bonds, and may provide that additional revenue bonds shall stand on a parity as to the revenues of the water district and in all other respects with revenue bonds previously issued on such conditions as specified by the board in such resolution. Such resolution may include other agreements, covenants or restrictions deemed necessary or advisable by the board to effect the efficient operation of the system and to safeguard the interests of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon.

History: L. 1961, ch. 473, § 11; L. 1970, ch. 64, § 67; L. 1983, ch. 49, § 72; May 12.



19-3533 Issuance of no-fund warrants; tax levies; limitations inapplicable.

19-3533. Issuance of no-fund warrants; tax levies; limitations inapplicable. In order to provide such funds as may be necessary to pay preliminary engineering, financial and legal services to determine the advisability of proceeding with the acquisition or construction of a water supply system or to pay the expenses of the district during the acquisition or construction of such system, the board may issue no-fund warrants in like manner as other warrants which shall bear interest at a rate of not more than the maximum rate of interest prescribed by K.S.A. 10-1009. Said warrants shall be recorded by the county clerk and shall be redeemed as provided in article 8 of chapter 10 of the Kansas Statutes Annotated, and any amendments thereto. Such board is hereby authorized and empowered to expend all moneys raised by no-fund warrants issued under the provisions of this section although it has not adopted a budget for the period during which such expenditures are made. At the first tax levying period after the issuance of any such warrants, the county clerk shall determine the rate of tax necessary to be levied on all the taxable tangible property in the district to redeem said warrants and to pay the interest thereon. Upon the determination of such rate of tax, said county clerk shall certify same to the board of county commissioners and said board of county commissioners shall levy such tax on all the taxable tangible property in such district. Upon the collection of such tax the county treasurer shall use the proceeds thereof to pay such warrants and the interest due thereon. The tax levies herein authorized shall be in addition to all other tax levies authorized or limited by law.

History: L. 1961, ch. 473, § 12; L. 1970, ch. 64, § 68; March 21.



19-3534 Title of act.

19-3534. Title of act. This act may be known and cited as the Johnson county wholesale water supply act.

History: L. 1961, ch. 473, § 13; July 1.



19-3535 Invalidity of part.

19-3535. Invalidity of part. If any section or sections of this act be declared unconstitutional or invalid, this shall not invalidate any other section of this act.

History: L. 1961, ch. 473, § 14; July 1.



19-3536 Definitions.

19-3536. Definitions. As used in K.S.A. 19-3536 through 19-3544, inclusive, and amendments thereto, unless the context clearly requires otherwise:

(a) "Board" means the board of county commissioners;

(b) "county" means (1) a county having a population of less than 100,000 and adjoining a major federal reservoir flood control project or (2) Finney county.

History: L. 1961, ch. 472, § 1; L. 1971, ch. 94, § 1; L. 1984, ch. 108, § 1; May 31.



19-3537 Preliminary survey and estimate of cost of improvements; fees, payment; filing plans and surveys with county clerk.

19-3537. Preliminary survey and estimate of cost of improvements; fees, payment; filing plans and surveys with county clerk. For the purpose of gathering data and information as to the possible creation of water districts in any county as defined in K.S.A. 19-3536, to provide for the construction, operation and maintenance of water wells, water lines and other water production and distribution facilities in such proposed districts, the board may, at its discretion and upon presentation to it of a petition signed by not less than one hundred (100) persons or corporations, who shall be owners of real estate in the district sought to be created, or by the owners of at least fifty-one percent (51%) of the acreage of land in the district sought to be created, employ engineers or other skilled persons to make a preliminary survey of the territory sought to be served, determine the approximate boundary lines or limits of such district, and the feasibility of the proposed improvement and the approximate size or sizes of water wells, water lines and other facilities required, and the approximate cost of such improvements when completed.

The board may contract to pay such engineers or other skilled persons for the doing of this preliminary work a fixed fee or a fee which shall be conditioned upon and contingent upon the final petition for the doing of this work being presented to the board and allowed by it and the work done; in which case the cost of the preliminary survey shall be and become a part of the cost of the completed project. If the engineers employed to make the preliminary survey are not employed on the final survey and plans and construction work, then the board may require the engineers so employed on the final plans and construction work to reimburse the county for such amount as it may have expended on the preliminary work, and such cost thereof shall become a part of the cost of the completed project. It shall be the duty of the board to have a copy of all engineering notes, memoranda, data, plats, plans and surveys for which they pay or agree to pay directly or indirectly or conditionally, filed in the office of the county clerk.

History: L. 1961, ch. 472, § 2; April 7.



19-3538 Creation of taxing district by board, when; territory excluded.

19-3538. Creation of taxing district by board, when; territory excluded. Either with or without having had a preliminary survey prepared as provided in K.S.A. 19-3537, and amendments thereto, and for the purpose of providing for the expenses of such water production and distribution facilities, and upon presentation of a petition signed by the owners, or others having expressly reserved the right to do so, of 51% or more of the acreage of land in the district sought to be created and subject to the provisions of K.S.A. 19-270, the board, by order, may provide one or more taxing districts, but the board shall not have the power to create any such district within or to extend any district into the limits of any incorporated city without the consent of its governing board.

History: L. 1961, ch. 472, § 3; L. 1986, ch. 70, § 14; May 15.



19-3539 Production and distribution facilities; assessment of cost; engineers and employees.

19-3539. Production and distribution facilities; assessment of cost; engineers and employees. The board shall have power to provide water wells, water lines and other water production and distribution facilities, and to build, construct, reconstruct, purchase and maintain such facilities by districts, or otherwise, as the board may determine. After the district is established in the manner herein provided for and a part but not all of said facilities have been built which will ultimately serve all the land in such district, then the board may, upon petition of the owner of any real estate of such district who desires to have water lines built to serve his land, proceed to design and plan and build such lines and apportion and assess the cost thereof in the manner herein provided for. The board shall have power to employ engineers or other skilled employees for the purpose of assisting in planning and superintending the construction of such system of water production and distribution facilities.

History: L. 1961, ch. 472, § 4; April 7.



19-3540 Costs and expenses; tax levies; bonds; special or other reasonable assessment plan; notice and hearing; limitation on actions.

19-3540. Costs and expenses; tax levies; bonds; special or other reasonable assessment plan; notice and hearing; limitation on actions. All the cost and expenses of the work provided for in this act shall be assessed against the lots and pieces of ground contained within the district in which the same is situated (exclusive of improvements) and shall be levied and collected as one tax, in addition to the other taxes and assessments, and shall be by the county clerk, when so ordered by the board, placed upon the tax roll for collection in the same manner as other taxes: Provided, The board may, in its discretion, provide for the payment of the costs thereof by installments instead of levying the entire tax or special assessment for such cost at one time and may issue and sell improvement bonds, which shall be issued in accordance with the provisions of the general bond law except as herein otherwise provided. Any bonds issued for such purposes shall be in addition to and may exceed the limits of bonds for any other purpose as provided for by law: Provided, If the board shall find that all of the property benefited by said improvements is benefited equally, the cost thereof may be assessed against such property on an area basis and notice of such finding and of said assessment shall be given by publishing the resolution fixing the assessments once a week for two (2) consecutive weeks in the official county paper: Provided further, That the board of county commissioners may determine and fix said cost thereof on the basis of any other reasonable assessment plan which will result in imposing substantially equal burdens or shares of the cost upon property similarly benefited, and in such event, notice of such assessment shall be given by publishing the resolution fixing the assessments once a week for two (2) consecutive weeks in the official county paper. Said resolution shall also fix a date for a hearing at which any property owner may object to the assessment made against his property, and after said hearing, the board may change said assessments or confirm the same.

Whenever the board shall have determined the cost of such improvements and apportioned such costs to the various lots or parcels of land in the district, it shall fix a date on or prior to which the assessments against such lots or parcels of land may be paid in full without interest, and if the assessment is paid in full as to any such lot or parcel of land, then each lot or parcel of land shall be relieved from any further liability for the cost of such improvement or for payment of any bonds thereafter issued in payment therefor. No suit to set aside the specific special assessments herein provided for, or to enjoin the making of the same, shall be brought, nor any defense to the validity thereof be allowed after the expiration of thirty (30) days from the time when the amount due on each lot or piece of ground liable for such assessment is ascertained and assessed.

History: L. 1961, ch. 472, § 5; L. 1965, ch. 186, § 1; April 16.



19-3541 Special maintenance tax levy; user charges.

19-3541. Special maintenance tax levy; user charges. (a) The board shall have power to levy annually a special maintenance tax of not to exceed 10 mills on the assessed valuation on all real estate and improvements within the water district for the purpose of creating a maintenance fund to be used solely for the purpose of maintaining and keeping in repair water wells, water lines and other water production and distribution facilities.

(b) In addition to the levy authorized by subsection (a), for the purpose of paying all or any portion of the cost of constructing or reconstructing the water production and distribution system and the operation and maintenance thereof, the governing body may establish a schedule of charges to be assessed against users of the water production and distribution system of the district. Such charges may be graduated, based on the use required, and shall include consideration of, but not be limited to, the quantity and rate of delivery of water provided. Any such levy or service charge shall become a lien upon the property against which the levy or service charge is made from the date the levy or service charge becomes due.

History: L. 1961, ch. 472, § 6; L. 1978, ch. 102, § 1; L. 1983, ch. 104, § 1; July 1.



19-3542 Acquisition of property; contracts with municipalities for facilities.

19-3542. Acquisition of property; contracts with municipalities for facilities. In the exercise of the powers granted in this act, the board shall have power to acquire by purchase or by right of eminent domain property, both real and personal, as may be necessary to provide an adequate system of water production and distribution facilities, and to enter into contracts with municipal corporations for the use of such facilities already constructed which may be reasonably necessary for the joint use of any city and any district created by the board outside the limits of any city.

History: L. 1961, ch. 472, § 7; April 7.



19-3543 Construction and maintenance of lines along highways; contracts for purchase and sale of water.

19-3543. Construction and maintenance of lines along highways; contracts for purchase and sale of water. The board shall have power to construct and maintain water lines through, under, across or along any public highway. The board is hereby authorized to enter into contracts with the secretary of wildlife, parks and tourism for the purchase of water for use by the district and for the sale of the same for domestic or other uses.

History: L. 1961, ch. 472, § 8; L. 1965, ch. 187, § 1; L. 1989, ch. 118, § 174; L. 2012, ch. 47, § 17; July 1.



19-3544 System of production and distribution facilities; cost.

19-3544. System of production and distribution facilities; cost. The board shall have the power to construct, reconstruct, enlarge, extend or otherwise provide for one or more systems of water production and distribution facilities, or any part thereof, and to build, operate and maintain such facilities in providing means to handle the production of water and the distribution thereof as the board may designate. The cost and expense of building the same shall be borne by the various districts then or thereafter using the same.

History: L. 1961, ch. 472, § 9; April 7.



19-3545 Purpose of act; purpose of districts.

19-3545. Purpose of act; purpose of districts. It is the purpose of K.S.A. 19-3545 to 19-3556, inclusive, and amendments thereto, to permit certain public agencies to make the most efficient use of their powers relating to public water supplies by enabling them to cooperate with other public agencies on a basis of mutual advantage and thereby to provide services and facilities to wholesale water to participating public agencies and to provide for the establishment for such purpose of a quasi-municipal corporation which shall be known as a public wholesale water supply district. The function of the public wholesale water supply district shall be to:

(a) Secure a source of water on a scale larger than is feasible for public water supply districts, municipalities, publicly and privately owned water distribution companies, acting alone;

(b) sell such water at wholesale to public water supply districts, municipalities, and publicly and privately owned water distribution companies; and

(c) provide services, pursuant to contract, to participating public agencies of the district, except that, if the contract amount for such services is $10,000 or more, the district shall be authorized to provide such services only if the award of the contract is based on competitive bids.

History: L. 1977, ch. 353, § 1; L. 2000, ch. 115, § 1; July 1.



19-3546 Definitions.

19-3546. Definitions. For the purposes of K.S.A. 19-3545 to 19-3556, inclusive, and amendments thereto: (a) "Public agency" shall mean: (1) Any county, township, city, town, water district or other municipal corporation, quasi-municipal corporation or political subdivision of this state or any state adjacent to this state; or (2) any agency or instrumentality of this state or any state adjacent to this state; or (3) any agency or instrumentality of the United States.

(b) "District" shall mean any public wholesale water supply district organized pursuant to the provisions of K.S.A. 19-3545 et seq., and amendments thereto.

History: L. 1977, ch. 353, § 2; L. 1996, ch. 17, § 1; July 1.



19-3547 Joint exercise of powers by certain public agencies; agreements among agencies, contents; submission to attorney general; filing of agreement.

19-3547. Joint exercise of powers by certain public agencies; agreements among agencies, contents; submission to attorney general; filing of agreement. (a) Any powers, privileges or authority of a public agency of this state relating to public water supplies may be exercised jointly with any other public agency. Any agency of the state government when acting jointly with any public or private agency may exercise all of the powers, privileges and authority conferred by this act upon a public agency.

(b) Any public agency may enter into agreements with one or more other public agencies for the purpose of organizing a public wholesale water supply district. Appropriate action by ordinance, resolution or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(c) Any such agreement shall specify the following:

(1) The duration;

(2) the precise organization, composition and nature of the district created thereby together with the powers delegated thereto;

(3) the purpose or purposes;

(4) the manner of financing the district and of establishing and maintaining a budget therefor;

(5) the permissible methods for partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(6) the manner of acquiring, holding and disposing of real and personal property of the district;

(7) any other necessary and proper matters.

(d) Any such agreement may be amended to include additional public agencies by consent of 2/3 of the signatories to the agreement, if no terms of agreement are changed, otherwise a new agreement with the new public agency shall be drawn.

(e) Prior to taking effect, every agreement made hereunder shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted hereunder unless the attorney general finds that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

(f) Prior to taking effect, an agreement made hereunder shall be filed with the register of deeds of the county or counties wherein the district is to be located and such agreement also shall be filed with the secretary of state, accompanied by a certificate from the register of deeds of each county where filed, stating that such agreement has been filed in such county.

History: L. 1977, ch. 353, § 3; L. 1978, ch. 103, § 1; L. 1996, ch. 17, § 2; July 1.



19-3547a Inclusion of land located in other benefit districts.

19-3547a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any public wholesale water supply district created pursuant to K.S.A. 19-3545 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a public wholesale water supply district.

History: L. 1997, ch. 143, § 9; May 8.



19-3548 Furnishing of funds, personnel or services by certain public agencies; agreements between public agencies and wholesale water supply districts for purchase and sale of water; terms and conditions.

19-3548. Furnishing of funds, personnel or services by certain public agencies; agreements between public agencies and wholesale water supply districts for purchase and sale of water; terms and conditions. Any public agency entering into an agreement pursuant to this act may appropriate funds and may sell, lease, give, or otherwise supply to the district created such personnel or services for the operation of such district as may be within its legal power to furnish. Any public agency, whether or not a party to an agreement pursuant to K.S.A. 19-3547, and any publicly or privately owned water distribution company may enter into contracts with any district created pursuant to the public wholesale water supply district act for the purchase of water from such district or the sale of water to the district, the treatment of water by either party and/or the distribution or transmission of water by either party and any such district may enter into such contracts. Any such contract may include an agreement for the purchase of water not actually received. No such contract shall be made for a period in excess of forty (40) years, but renewal options in favor of the purchasing entity may be included therein. The obligations of any public agency under any such contract shall be payable solely from the revenues produced from such public agency's water system and shall not be payable from any funds raised by taxation.

History: L. 1977, ch. 353, § 4; L. 1978, ch. 53, § 6; April 28.



19-3549 Declaration of district organization, when; quasi-municipal corporation.

19-3549. Declaration of district organization, when; quasi-municipal corporation. Upon the approval of the attorney general and filing with the secretary of state, the secretary of state shall declare the district organized and give it the corporate name of Public Wholesale Water Supply District Number ___. Thereupon the district shall be a quasi-municipal corporation.

History: L. 1977, ch. 353, § 5; July 1.



19-3550 Governing body; appointments; terms of members.

19-3550. Governing body; appointments; terms of members. The governing body of the district shall consist of: (a) At least one and not more than two members appointed by each participating public agency and each such representative's full term shall be not less than one year nor more than four years and initial terms shall be staggered in accordance with procedures set forth in the agreement provided for in K.S.A. 19-3547, and amendments thereto; or (b) not less than three persons selected by the participating public agencies and the manner of selection of such governing body and terms of office shall be set forth in the agreement provided for in K.S.A. 19-3547, and amendments thereto. The governing body of the district shall elect one of its members as president, one as treasurer, and one as secretary.

History: L. 1977, ch. 353, § 6; L. 1986, ch. 110, § 1; July 1.



19-3551 Meetings of governing body; annual audit.

19-3551. Meetings of governing body; annual audit. The district shall be subject to the budget and cash basis laws of the state, and the governing body shall meet as often as the needs of the district require. The governing body shall cause to be made an annual audit of the financial records of the district, in accordance with K.S.A. 75-1117 et seq. and amendments thereto, the cost of said audit to be paid by the district.

History: L. 1977, ch. 353, § 7; July 1.



19-3552 Powers of governing body.

19-3552. Powers of governing body. For the purpose of providing a water supply or other services to the participating public agencies the governing body of the district shall have the following powers, authorities and privileges:

(1) To accept by gift or grant from any person, firm, corporation, trust or foundation, or from this state or any other state or any political subdivision or municipality thereof, or from the United States, any funds or property or any interest therein for the uses and purposes of the district and to hold title thereto in trust or otherwise and to bind the district to apply the same according to the terms of such gift or grant;

(2) to sue and be sued;

(3) to enter into franchises, contracts and agreements with this or any other state or the United States or any municipality, political subdivision or district thereof, or any of their agencies or instrumentalities, or any public or private person, partnership, association, or corporation of this state or of any other state or the United States, and this state and any such municipality, political subdivision, district, or any of their agencies or instrumentalities, and any such public or private person, partnership, association, or corporation is hereby authorized to enter into contracts and agreements with such district for any term not exceeding 40 years for the planning, development, construction, acquisition, or operation of any facility or for any service rendered to, for, or by the district;

(4) to borrow money and evidence the same by warrants, notes, or bonds as hereinafter provided in this act, and to refund the same by the issuance of refunding obligations;

(5) to acquire land and interests in land by gift, purchase, exchange or eminent domain, such power of eminent domain to be exercised within or without the boundaries of the district in accordance with provisions of K.S.A. 26-501, and amendments thereto;

(6) to acquire by purchase or lease, construct, install, and operate reservoirs, pipelines, wells, check dams, pumping stations, water purification plants, and other facilities for the production, wholesale distribution and utilization of water and to own and hold such real and personal property as may be necessary to carry out the purposes of its organization;

(7) to provide, by contract, to participating public agencies for the construction, installation and operation of pipelines, wells, pumping stations and other facilities and services relating to the distribution of water within the boundaries of the participating public agencies or retail distribution and utilization of water and to own and hold such real and personal property as may be necessary in relation thereto, except that, if the contract amount for such services is $10,000 or more, the district shall be authorized to provide such services only if the award of the contract is based on competitive bids;

(8) to provide, by contract, to participating public agencies for the operation and maintenance of state-permitted wastewater treatment works, systems and other facilities and services relating to the treatment of wastewater within the boundaries of the participating public agencies;

(9) to have the general management, control, and supervision of all the business, affairs, property, and facilities of the district, and of the construction, installation, operation, and maintenance of district improvements, and to establish regulations relating thereto;

(10) to hire and retain agents, employees, engineers and attorneys and to determine their compensation. The governing body shall select and appoint a general manager of the district who shall serve at the pleasure of the governing body. The general manager shall have training and experience in the supervision and administration of water systems and shall manage and control the water system under the general supervision of the governing body. All employees, servants and agents of the district shall be under the immediate control and management of the general manager. The general manager shall perform all such other duties as may be prescribed by the governing body and shall give the governing body a good and sufficient surety company bond in a sum to be set and approved by the governing body conditioned upon the satisfactory performance of the general manager's duties. The governing body also may require that any other employees be bonded in such amount as it shall determine. The cost of such bonds shall be paid out of the funds of the district;

(11) to adopt and amend rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the governing body and of the district; and

(12) to have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes of this act.

History: L. 1977, ch. 353, § 8; L. 2000, ch. 115, § 2; L. 2002, ch. 137, § 1; July 1.



19-3553 Issuance of revenue bonds; conditions; fixing rates, fees and charges; agreements, covenants and restrictions.

19-3553. Issuance of revenue bonds; conditions; fixing rates, fees and charges; agreements, covenants and restrictions. (a) The governing body on behalf of the district may issue and sell revenue bonds for the following purposes:

(1) To finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of the water supply system; or

(2) to refund any outstanding revenue bonds or warrants or to refund any notes or loans payable to the department of health and environment, to the United States department of agriculture or otherwise.

Such revenue bonds are hereby made a lien on the water supply system and on the revenues produced from such water supply system, but shall not be general obligations of the public agencies participating in the agreement. All revenue bonds issued under this act shall be signed by the president of the governing body of the district and attested by the secretary of the governing body of the district and shall contain recitals stating the authority under which such bonds are issued and that they are to be paid by the district from the net revenue derived from the operation of the water supply system and not from any other fund or source and that such bonds are negotiable. All such bonds shall be registered in the office of the county clerk of each county wherein such district is located and in the office of the state treasurer and when so registered and issued shall import absolute verity, and shall be conclusive in favor of all persons purchasing such bonds, that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof. The provisions of K.S.A. 10-112, and amendments thereto, shall not apply to any bonds issued under this act.

(b) Revenue bonds issued under this act shall have all of the qualities and incidents of negotiable instruments, shall mature serially over a period beginning not later than five years after the date of the bonds and ending not later than 40 years after such date and shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. Such bonds may be in such denominations, may be in such form, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment and may be subject to such terms of redemption, with or without premium, as may be provided by resolution of the governing body. In no case shall the total amount of bonds issued hereunder be in excess of the actual cost of the plan or program which shall include, in addition to all expenses incurred in acquiring, constructing, or improving the water supply system, all no-fund warrants issued under the provisions of K.S.A. 19-3554, and amendments thereto, and unpaid at the time such revenue bonds are issued. No water district or county in which the water district lies shall have any right or authority to levy taxes to pay any of the principal or interest on any such bonds or any judgment against the issuing water district on account thereof, and the provision of K.S.A. 10-113, and amendments thereto, shall not apply to any bonds issued hereunder.

(c) The governing body shall by appropriate resolution make provisions for the payment of such bonds by fixing rates, fees and charges, for the use of all services rendered by such water district, which rates, fees and charges shall be sufficient to pay the costs of operation, improvement and maintenance of the water supply system, to provide an adequate depreciation fund, provide an adequate sinking fund to retire such bonds and pay interest thereon when due, and to create reasonable reserves for such purposes. Such fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses. The resolution of the governing body authorizing the issuance of revenue bonds may include agreements, covenants or restrictions deemed necessary or advisable by the governing body to effect the efficient operation of the system and to safeguard the interests of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon.

History: L. 1977, ch. 353, § 9; L. 2012, ch. 29, § 1; July 1.



19-3554 Issuance of no-fund warrants; assessments.

19-3554. Issuance of no-fund warrants; assessments. The governing body of any district created pursuant to K.S.A. 19-3545 et seq., and amendments thereto, may issue no-fund warrants in amounts sufficient to pay preliminary engineering, financial and legal services to determine the advisability of proceeding with the acquisition or construction of a water supply system. Such warrants shall be authorized, issued, registered and redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. Any surplus existing after the redemption of such warrants shall be handled in the manner prescribed by K.S.A. 79-2940, and amendments thereto.

The governing body of the district shall make not more than five equal annual tax levies, as determined by the state board of tax appeals, at the next succeeding tax-levying periods after such warrants are issued in an amount sufficient to pay such warrants and interest thereon.

History: L. 1977, ch. 353, § 10; L. 1982, ch. 125, § 2; L. 2008, ch. 109, § 48; L. 2014, ch. 141, § 42; July 1.



19-3555 Invalidity of part.

19-3555. Invalidity of part. If any section or sections of this act be declared unconstitutional or invalid, this shall not invalidate any other section of this act.

History: L. 1977, ch. 353, § 11; July 1.



19-3556 Citation of act.

19-3556. Citation of act. This act may be known and cited as the public wholesale water supply district act.

History: L. 1977, ch. 353, § 12; July 1.



19-3557 General obligation bonds; certain districts; refunding of revenue bonds; tax levies.

19-3557. General obligation bonds; certain districts; refunding of revenue bonds; tax levies. (a) The provisions of this section shall apply to public wholesale water supply districts No. 4, No. 11 and No. 12.

(b) The governing body of any public wholesale water supply district created pursuant to K.S.A. 19-3545 et seq., and amendments thereto, to which this section applies may issue general obligation bonds of the district to finance the cost of acquisition, construction, reconstruction, alteration, repair, improvement, extension or enlargement of the district. All general obligation bonds of the district shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The authorized and outstanding bonded indebtedness of the district shall not exceed 20% of the assessed value of all taxable tangible property located within the district, as certified to the county clerk on the preceding August 25.

No bonds may be issued under this subsection until the question of issuing such bonds has been submitted to and approved by a majority of the qualified electors of the district voting at an election called thereon. Such election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question vote in favor thereof, the bonds may be issued.

(c) The governing body of any public wholesale water supply district to which this section applies may issue, from time to time, general obligation bonds, in the manner prescribed by K.S.A. 10-427 et seq., and amendments thereto, to refund any previous issue or part thereof of its outstanding revenue bonds, including the principal amount thereof and all accrued outstanding interest thereon, if such revenue bonds are callable in accordance with their terms or the holders thereof are willing to surrender them to the district. Such general obligation bonds shall not be issued until a resolution adopted by the governing body of the district stating the purpose for which such bonds are to be issued, the total amount of the bonds proposed to be issued, and the total cost to the district of the refunding project, is published once each week for two consecutive weeks in the official newspaper of such district. After publication, such bonds may be issued unless a petition requesting an election on the proposition, signed by electors equal in number to not less than 5% of the electors of the district who voted for the office of secretary of state at the last preceding general election of such office, is filed with the clerk of such district within 20 days following the last publication of such resolution. If such a petition is filed, the governing body of the district shall submit the proposition to the voters at an election called for such purpose and held within 90 days after the last publication of the resolution and no bonds shall be issued under this subsection unless such proposition shall receive the approval of a majority of the votes cast thereon. Such election shall be called and held in the manner provided by the general bond law.

(d) The governing body of any public wholesale water supply district to which this section applies shall have the power to levy a tax against all taxable, tangible property in the district for the purpose of paying any bonds, and the interest thereon, issued pursuant to this section. Any bonds issued pursuant to this section shall not be included in computing the total bonded indebtedness of any city or county located within such water supply district.

History: L. 1982, ch. 125, § 1; L. 1988, ch. 108, § 1; L. 1990, ch. 119, § 2; May 3.






Article 36 FIRE PROTECTION

19-3601 Fire districts; organizations; name; governing body; duties of county clerk and county treasurer; delegation.

19-3601. Fire districts; organizations; name; governing body; duties of county clerk and county treasurer; delegation. The board of county commissioners of any county of the state is hereby authorized and empowered to organize one or more fire districts in any portion of the county not within an incorporated city, and the entire county or the major portion thereof may be organized as one fire district and any city of the second and third classes may be included within such district as hereafter provided. No fire district or part of a fire district may be included within a fire district under this act, except as provided in K.S.A. 19-3611, and amendments thereto. Each such fire district shall be named and numbered by the said board in the order of their organization as "Fire District No. _____ (such number as shall be assigned), County of _____ (name of county), Kansas". In counties adjoining another state having rural fire protection districts adjacent to their county-state boundary lines, fire districts may be named and numbered by said board in the order of their organization as "Rural Fire Protection District No. _____ (such number as shall be assigned), County of _____ (name of county), Kansas."

The board of county commissioners of the county shall be and constitute the governing body of each fire district within the county. The county clerk of the county shall be the secretary of said board as the governing body of each of said fire districts and shall have such other duties as county clerk as provided by this act. The county treasurer shall receive and have custody of all of the funds of each fire district and shall expend the same upon the order of the governing body of each such district as provided by law. The board of county commissioners may delegate any of the powers and duties of the county clerk and county treasurer prescribed by this section to any other person deemed qualified by the board. The board of county commissioners shall require any person to whom such powers and duties are delegated to execute a good and sufficient surety bond issued by a surety company authorized to do business in this state, in an amount fixed by the board which shall not be less than the amount of money such person will be responsible for at any one time.

History: L. 1953, ch. 161, § 1; L. 1955, ch. 171, § 1; L. 1977, ch. 102, § 1; L. 1979, ch. 75, § 3; July 1.



19-3601a Same; governing body; powers.

19-3601a. Same; governing body; powers. Upon the creation of a fire district under the provisions of K.S.A. 19-3601 et seq., and amendments thereto, the governing body shall have the authority to:

(a) Enter contracts;

(b) acquire and dispose of real and personal property;

(c) acquire, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire fighting equipment;

(d) acquire, operate and maintain fire fighting equipment;

(e) issue bonds as provided in this act;

(f) pay compensation and salaries to fire district employees;

(g) pay compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(h) exercise eminent domain;

(i) pay the operation and maintenance expenses of the fire district and any other expenses legally incurred by the fire district;

(j) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(k) do all other things necessary to effectuate the purposes of this act.

History: L. 1979, ch. 75, § 1; L. 1992, ch. 132, § 1; L. 2002, ch. 150, § 2; L. 2004, ch. 26, § 2; July 1.



19-3601b Same; issuance of bonds and no-fund warrants.

19-3601b. Same; issuance of bonds and no-fund warrants. The governing body of any fire district created under the provisions of K.S.A. 19-3601 et seq. shall have the authority to issue general obligation bonds under the provisions of the general bond law except that before any bonds are issued, the governing body shall publish once in a newspaper of general circulation within the district a notice of its intention to issue such bonds and stating the purpose for which such bonds are to be issued and the amount thereof. If within sixty (60) days after the date of publication of such notice, a petition signed by not less than five percent (5%) of the qualified electors residing in such district is filed with the county election officer, no bonds shall be issued until approved by a majority of the qualified electors residing in the district voting at an election called and held therefor. At no time may the aggregate amount of outstanding bonds issued under this section exceed five percent (5%) of the assessed valuation of tangible property within the district.

The governing body of any such fire district shall also have the authority to issue no-fund warrants in the manner prescribed in K.S.A. 79-2940. All such warrants and interest thereon may be payable in approximately equal installments over a period of not to exceed five years from the first day of July following their issuance. The governing body shall make a levy at the first tax levying period after such warrants are issued sufficient to pay such warrants and the interest thereon as may be required during the budget year.

History: L. 1979, ch. 75, § 2; July 1.



19-3602 Same; resolution, contents; notice and hearing; abandonment or alteration of proposal; adoption of final resolution; publication, effect.

19-3602. Same; resolution, contents; notice and hearing; abandonment or alteration of proposal; adoption of final resolution; publication, effect. Subject to the provisions of K.S.A. 19-270, the board of county commissioners upon its own motion or as provided in K.S.A. 19-3603, and amendments thereto, may proceed to organize any or all portions of its county into one or more fire districts by the adoption of a resolution at some regular or adjourned regular meeting of the board which shall recite that it is advisable in the public interest that a district or districts be organized in the county for the protection of lives and property from the hazards of fire and shall describe the limits and boundaries of the proposed district or districts under its or their proposed name or names. No fire district or part of a fire district heretofore or hereafter existing by virtue of law may be included within a fire district under this act, except as provided in K.S.A. 19-3611, and amendments thereto. The proposed districts may be described by metes and bounds or by township boundaries or names, or such districts may be described by existing school districts or any organized special districts containing the area of the proposed district. Such resolution shall be published once each week for three consecutive weeks in a newspaper published and of general circulation in the area where the lands are located, or if there is no such newspaper, then in the official county paper. Each such resolution shall be published in connection with a map showing the territory of the proposed district or districts and a notice of a hearing on the advisability of organizing each such district. The notice shall fix a time not less than 10 days after the last publication thereof for a hearing before the board of county commissioners at a stated hour and place which may be at the county courthouse or at a place within each of the districts.

Any taxpayer or elector residing in the county, and any city therein, shall be entitled to appear in person or in its corporate capacity, or by counsel, and be heard on the advisability of organizing such districts. The board, at such hearing, may accept proposals for alteration of the proposed district by the inclusion of additional territory or by the exclusion of territory from any proposed district. The board may adjourn the hearing from day to day without further published notice and may fix a time for the final determination of the proposal to organize any such districts. At such time or times the board may abandon any proposal or it may adopt a final resolution organizing and naming the fire district or districts and declaring the boundaries thereof as finally determined. Each such district shall be finally and fully organized upon the publication of the resolution or resolutions one time in a newspaper published and of general circulation in the area where the lands are located or, if there is no such newspaper, then in the official county paper.

History: L. 1953, ch. 161, § 2; L. 1965, ch. 188, § 1; L. 1986, ch. 70, § 15; May 15.



19-3602a Same; inclusion of land located in other benefit districts.

19-3602a. Same; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 19-3601 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 17; May 8.



19-3603 Same; petition; contents; resolution; adoption and publication, when.

19-3603. Same; petition; contents; resolution; adoption and publication, when. The board of county commissioners shall consider the advisability of organizing any fire district or districts within the county upon the filing of a petition with the county clerk, signed by the residents of the county owning more than sixty percent (60%) of the area of the lands situated within the boundaries of the proposed district. Each such petition shall describe the boundaries of any proposed district as provided in K.S.A. 19-3602 and shall be accompanied by an outline map showing the proposed district and the tracts thereof held by the signers of said petition. Each signer shall, after his name, enter the place of his residence with respect to some city or township within the county, the legal description of his land within the proposed district and his supposed estate therein and if a corporation, the name and home office of the corporation and the title of the officers signing the petition. The board of county commissioners shall determine the sufficiency of any such petition by reference to the records of the county pertaining to any interest in real property. If any such petition shall be found sufficient, said board may adopt and publish a resolution organizing and naming said district and declaring the boundaries thereof as provided in K.S.A. 19-3602: Provided, That nothing herein shall deny the authority of the board to organize a fire district under K.S.A. 19-3602.

History: L. 1953, ch. 161, § 3; April 13.



19-3604 Same; disorganization or alteration of district; inclusion of new lands; procedures.

19-3604. Same; disorganization or alteration of district; inclusion of new lands; procedures. (a) Any fire district may be disorganized by the board of county commissioners at any time after four years from the date of the publication of the final resolution for the first organization of such district upon a petition to the board and the making of an order in like manner as in the case of organizing any fire district under K.S.A. 19-3603, and amendments thereto.

(b) Subject to the provisions of K.S.A. 19-270, the territory of any organized fire district may be subsequently altered by the inclusion of new lands or by the exclusion of lands therein upon a petition to the board of county commissioners signed by the owners of at least 10% of the area of the lands sought to be included or excluded, which petition shall conform, as near as may be possible, to the petition required for the organization of a fire district. If the board of county commissioners finds the petition is sufficient, the board may adopt and publish a resolution attaching or detaching the lands described in the petition to or from the fire district. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the area where the lands are located. Such publication shall include a map showing the territory of the district and the lands proposed to be attached to or detached therefrom. If within 30 days after the last publication of the resolution and map, a petition protesting the inclusion or detachment of such lands, signed by the owners, whether residents of the county or not, of more than 19% of the area of the lands sought to be included in or excluded from the fire district is filed with the county clerk, the resolution shall have no force or effect. If such a protest petition shall not be filed within such time, the resolution shall become final, and the lands shall thereupon be deemed attached to or detached from the fire district. In any case where lands are included in or excluded from a fire district as provided herein, the board shall declare the new boundary of the district by the adoption and publication of a resolution in like manner as the boundaries were declared at the time of the original organization thereof.

History: L. 1953, ch. 161, § 4; L. 1957, ch. 193, § 1; L. 1971, ch. 96, § 1; L. 1986, ch. 70, § 16; May 15.



19-3605 Same; inclusion of certain cities within district; procedure.

19-3605. Same; inclusion of certain cities within district; procedure. If the governing body of any city which lies within or adjoins the boundaries of any proposed or organized fire district shall deem it advisable that all or a part of the city be included within the territory of any fire district, such city may be included within such district at the time of its organization or any time subsequent thereto. The governing body of the city shall, not less than 20 days prior to a regular meeting, publish a notice in the official city newspaper of its intention to petition the board of county commissioners that all or a part of the city be made a part of or be included within any proposed or organized fire district in the county and of a hearing on the proposal at the meeting. At the meeting, or any adjournment thereof, the governing body may adopt a resolution directed to the board of county commissioners requesting that all or part of the city be included within or added to the fire district, and the petition may be heard by the board of county commissioners at any meeting thereof. After the hearing, the board of county commissioners may make its order as in the case of the organization of a new district or the alteration and modification of the boundaries of an existing district.

History: L. 1953, ch. 161, § 5; L. 1957, ch. 193, § 2; L. 2016, ch. 6, § 1; Mar. 24.



19-3606 Same; districts not to be organized or altered after July 1; budget; tax levy.

19-3606. Same; districts not to be organized or altered after July 1; budget; tax levy. No fire district shall be organized in any county, or the boundaries thereof altered, in any year after the first day of July and in every such case it shall be the duty of the board of county commissioners at the time of the making of the annual county budget to include therein a section showing the proposed tax requirements and expenditures of all fire districts in the county. The county clerk shall at the time of spreading the tax levies of the county make a levy against all tangible taxable property situated in all fire districts in the county on the first day of July as organized or altered. The county treasurer shall credit all tax moneys and other funds belonging to each fire district to a fund identified by the name of such district and the same shall be expended as provided by law during the budget year for which levied.

History: L. 1953, ch. 161, § 6; April 13.



19-3608 Same; agreements with cities or townships for fire protection service; terms; resolution or ordinance.

19-3608. Same; agreements with cities or townships for fire protection service; terms; resolution or ordinance. The board of county commissioners, as the governing body of any fire district organized by virtue of this act, may enter into agreements (and may modify or alter the same) with any township or townships, city or cities in the county or with adjacent townships or cities in adjacent townships in adjoining counties having an organized fire department under the control of the governing body thereof, for fire protection services and for the use, operation, care and maintenance of any fire apparatus or equipment belonging to such district. Said agreement shall be made by resolution in the case of said board and by ordinance in the case of any city. All such contracts shall fix the terms and conditions (including a consideration) under which any city binds itself to furnish fire protection services to the fire district, and/or by which any city shall use, operate, house and maintain any fire apparatus, equipment and supplies purchased for the purpose of this act by said board and the terms under which any such city may furnish fire protection services to the district by the use of city firemen, fire apparatus and equipment, or by both use of city- and district-owned apparatus and equipment.

The rights and duties vested in municipal firemen by the provisions of sections 80-1504, 80-1505 and 80-1506 of the General Statutes of 1949, and any amendments thereto, shall govern in all cases when applicable to this act: Provided, That the supervision and control of any fire department furnishing services by reason of this act shall always be with the governing body of a city.

History: L. 1953, ch. 161, § 8; April 13.



19-3608a Same; contracts with rural fire districts of adjoining county of another state; terms; limitation of liability.

19-3608a. Same; contracts with rural fire districts of adjoining county of another state; terms; limitation of liability. The board of county commissioners, as the governing body of any rural fire protection district organized, named and numbered under the provisions of article 36 of chapter 19 of the Kansas Statutes Annotated may enter into contracts on an annual or other basis with any rural fire protection district of an adjoining county or counties of another state having a general fire protection program or fire-fighting equipment under the control of the governing body thereof, for fire protection services or fire protection cooperation. All such contracts shall be upon terms suitable to all concerned, and said board of county commissioners is hereby authorized to do everything necessary to carry out such contracts: Provided, The terms and conditions upon and in compliance with which each district is to cooperate in furnishing, maintaining and operating fire equipment for outside aid or mutual aid or making payment for such service shall be expressly stipulated.

The county treasurer of the county in which such fire district is located is hereby authorized to pay over moneys to the treasurer or other proper officer of such district in an adjoining state authorized to receive same in accordance with the terms of such contract and upon the order of the said board of county commissioners. Any rural fire protection district, department, company or firemen answering any fire alarm or performing fire prevention services or rescue, resuscitation, first aid, inspection or any other official work outside its state and within a rural fire protection district organized under this act, shall be considered an agent of the rural fire protection district located in the state of Kansas, and acting solely and alone in a governmental capacity, and such rural fire protection district located in another state shall not be liable in damages for any act of commission, omission, or negligence while answering or returning from any fire, or reported fire, or doing or performing any fire prevention work or rescue, resuscitation, first aid, inspection or any other official work.

History: L. 1955, ch. 171, § 2; April 4.



19-3609 Same; agreements with cities providing for buildings; funds.

19-3609. Same; agreements with cities providing for buildings; funds. Any fire district organized by virtue of this act and any city may enter into agreements for the joint construction, equipping and maintenance of any building or buildings, or for additions to existing city buildings, within the city or district, for the housing, and servicing of fire apparatus and equipment of the city and district. Any funds of the district available as provided by K.S.A. 19-3607 of this act may be used for this purpose together with any funds of the city authorized by law for the construction of city buildings. Any such building may by agreement be used in part for the accommodation of the officers of such city and its several departments or offices.

History: L. 1953, ch. 161, § 9; April 13.



19-3610 Same; tax levies; use of proceeds, limitations.

19-3610. Same; tax levies; use of proceeds, limitations. The board of county commissioners each year shall levy an ad valorem tax on the taxable tangible property within each fire district in the county organized by virtue of this act, including or excluding such property within any city in each district as the case may be, as is required by the budget of each district. All proceeds of such levy shall be used to carry out the powers, duties and functions of the governing body of the fire district as specified in K.S.A. 19-3601a, and amendments thereto. Whenever a fire district has contracted with any other fire district, city or township or private entity within the vicinity of the district to furnish fire protection to the district, the board may make a tax levy which produces a sum not exceeding the amount payable to the other fire district, city or township or private entity under such contract during the budget year for which the tax levy is made.

History: L. 1953, ch. 161, § 10; L. 1961, ch. 159, § 1; L. 1974, ch. 128, § 1; L. 1992, ch. 132, § 2; L. 2004, ch. 166, § 1; L. 2015, ch. 99, § 19; July 1.



19-3612 Same; existing contracts not abrogated; termination by mutual consent, when; funds.

19-3612. Same; existing contracts not abrogated; termination by mutual consent, when; funds. Nothing in this act shall be construed to alter or abrogate any existing fire protection contract between any city and county or any city and any township, but all such contracts may be, by mutual agreement, terminated at the end of the budget year in which such termination is made effective. All funds of the township or county in process of collection (and delinquent taxes), and funds in the hands of the county treasurer shall be by him credited to the funds of the successor fire district or districts as may be organized by virtue of this act.

History: L. 1953, ch. 161, § 12; April 13.



19-3612a Same; establishment of district board of trustees; powers.

19-3612a. Same; establishment of district board of trustees; powers. (a) Whenever a fire district has been established under the provisions of K.S.A. 19-3601 through 19-3606, and amendments thereto, and the board of county commissioners determines, by resolution, that it is in the best interests of the county to place the supervision of such fire district under a fire district board of trustees, the board of county commissioners may appoint a board of trustees of not less than three members and not more than nine members, composed of persons other than the board of county commissioners, who shall serve at the pleasure of the commission. The board so established may be vested with all of the powers theretofore vested in the board of county commissioners, or such supervisory powers as the board of commissioners, by resolution, may delegate, and the board of trustees may exercise all powers so delegated.

(b) Pursuant to an interlocal agreement entered into by the board of county commissioners and the governing bodies of cities and townships located within the fire district, the board of county commissioners may delegate its authority to appoint the members of the fire district board of trustees to a joint board appointed by the governing bodies of cities and townships located within the fire district. The fire district board of trustees appointed by such joint board shall be vested with all of those powers vested in the board of county commissioners under K.S.A. 19-3601 through 19-3606, and amendments thereto.

Any interlocal agreement entered into pursuant to this subsection shall be subject to the provisions of K.S.A. 12-2901 et seq., and amendments thereto.

History: L. 1961, ch. 163, § 1; L. 1965, ch. 190, § 1; L. 2003, ch. 7, § 1; Mar. 27.



19-3612b Same; supervisor and employees of district.

19-3612b. Same; supervisor and employees of district. The board of county commissioners of any such county or the fire district board of trustees, if one has been appointed, may employ a supervisor and such other persons as may be necessary to properly operate and manage such fire district.

History: L. 1961, ch. 163, § 2; June 30.



19-3612c Same; fire protection reserve fund; source of revenue; limitations.

19-3612c. Same; fire protection reserve fund; source of revenue; limitations. The governing body of any fire district organized under K.S.A. 19-3601 et seq., and amendments thereto, is hereby authorized and empowered to transfer, annually, by resolution, from the general fund of the district any money credited to such fund, and subject to legal expenditure, which in the opinion of the governing body will not be needed for general operating expenses in such year, to a special fund to be established for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Upon the adoption of such resolution, a copy thereof shall be delivered to the treasurer of such fire district. The treasurer shall credit the amount provided in such resolution to such special fund and shall debit the general fund of the district, as the case may be.

All moneys credited to such special fund shall be used by such fire district for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Such fund shall not be subject to K.S.A. 79-2925 to 79-2936, inclusive, and amendments thereto. However, in making the budget of such fire district the amounts credited to, and the amount on hand in, such special fund and amounts expended therefrom shall be shown for the information of the taxpayers of such district.

If the governing body of any fire district determines that money which has been transferred to such special fund or any part thereof is not needed for the purposes for which so transferred, the governing body is authorized and empowered by resolution to retransfer such amount not needed to the district's general fund and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2936, and amendments thereto.

History: L. 1971, ch. 97, § 1; L. 1993, ch. 279, § 3; July 1.



19-3612d Same; tax levies in certain counties; use of proceeds; limitation; election.

19-3612d. Same; tax levies in certain counties; use of proceeds; limitation; election. The governing body of a fire district created under the provisions of K.S.A. 19-3601 et seq., located in any county having a population of less than one hundred thousand (100,000) and an assessed tangible valuation of more than two hundred twenty-five million dollars ($225,000,000) or located in any county having a population of more than three hundred thousand (300,000) is hereby authorized to make expenditures from the proceeds of a levy made pursuant to K.S.A. 19-3610 in the current budget year for the purposes of compensation of the fire district employees and other general operating expenses. All expenditures heretofor made for such purposes from the proceeds of tax levies under the provisions of such section are hereby authorized and ratified.

The governing body of such fire district shall have the power to levy a tax of not to exceed nine (9) mills upon all taxable tangible property in the district for the purpose of paying compensation to fire district employees, the expenses of operating and maintaining a fire department and other legal expenses of the fire district. Before any such levy is made, notice of the intended levy shall be made once each week for two (2) consecutive weeks in a newspaper of general circulation in the fire district. If within thirty (30) days after the last publication of the notice, a petition signed by not less than five percent (5%) of the qualified electors in the fire district is filed in the office of the county election officer requesting an election thereon no levy shall be made unless the question of the levy shall be submitted to and approved by a majority of the voters of the fire district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120.

The governing body of such fire district may, whenever it is authorized by a majority of the electors of the fire district voting at an election thereon, levy a tax of more than nine (9) mills but not more than eleven (11) mills in any year upon the taxable tangible property within such district for the purpose of paying compensation to fire district employees, the expenses of operating and maintaining a fire department and other legal expenses of the fire district. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120.

History: L. 1980, ch. 83, § 1; May 16.



19-3612e Tax levies for fire districts in Reno and Sedgwick counties.

19-3612e. Tax levies for fire districts in Reno and Sedgwick counties. (a) The governing body of Reno county fire district No. 2 and the governing body of Sedgwick county fire district No. 1, both created under K.S.A. 19-3601 et seq., and amendments thereto, shall have the power to levy a tax in an amount to be determined by such governing body upon all taxable tangible property in the district for the purpose of paying:

(1) Compensation to fire district employees;

(2) The expenses of operating and maintaining the fire district;

(3) compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(4) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(5) other legal expenses of the fire district.

(b) Whenever the governing body of the fire district determines it is necessary to increase the amount levied in the next preceding year, the governing body shall give notice of its intent to increase such levy by adopting a resolution which states the amount currently levied and the amount proposed to be levied. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the fire district. If within 30 days after the last publication, a petition signed by not less than 5% of the qualified electors in the fire district is filed in the office of the county election officer requesting an election thereon no levy in an amount in excess of the amount levied in the next preceding year shall be made unless the question of the levy shall be submitted to and approved by a majority of the voters of the fire district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the provisions of K.S.A. 10-120, and amendments thereto.

History: L. 1982, ch. 108, § 1; L. 1986, ch. 111, § 1; L. 2002, ch. 150, § 3; L. 2004, ch. 26, § 3; July 1.



19-3613 Fire districts in Johnson county; creation; petition; notice and hearing; territory; protest, when; final resolution; publication.

19-3613. Fire districts in Johnson county; creation; petition; notice and hearing; territory; protest, when; final resolution; publication. Subject to the provisions of K.S.A. 19-270, the board of county commissioners of Johnson county, hereinafter referred to as the county board, may create a fire district as provided herein. Upon the filing with the county board of a petition signed by not less than 200 qualified electors within the limits of the fire district sought to be created, the county board shall within 30 days after date of such filing set a time and place for a public hearing on the petition and give notice of such hearing by publication for three successive weeks in a newspaper of general circulation in that part of the county. Any such fire district may include land or territory within the boundaries of an incorporated city, but only with the approval of such city. Such approval shall be evidenced by resolution of the governing body of the city, a certified copy of which shall be filed with the county clerk and when once filed evidencing such approval, may not thereafter be withdrawn. The date of hearing on the petition shall be not more than 10 days after the date of the last publication. At the hearing, or within 30 days thereafter, the county board shall either approve or reject the petition as filed, or may modify the proposed district by excluding therefrom certain areas as proposed or by adding certain areas to it and approve the petition as modified in that way. If any areas be added to the proposed district, then before action of the county board shall become final the county board shall notify the owners of such added land by mailing a notice of the proposed addition to the owner as the names and addresses of such owners appear in the office of the county clerk.

If no protest in writing is received from such owners within a period of 10 days after giving of such notice, then the resolution creating such district shall become final. If any such protest is received, then the county board may at its discretion set a time and place of further hearing for those owners only whose land is sought to be added to the district as originally petitioned for and shall give notice thereof by mail as provided above. Within a period of 10 days following the conclusion of such hearing, the county board shall either approve the proposal as to the whole district, as modified, or reject the proposal for the additional area to be added and then either reapprove or reject the original petition as to all or part of the land described in it. The action of the county board shall be by resolution, which shall be published once in a newspaper of general circulation in that part of the county in which such district is located.

History: L. 1955, ch. 175, § 1; L. 1957, ch. 193, § 3; L. 1985, ch. 102, § 1; L. 1986, ch. 70, § 17; May 15.



19-3613a Same; inclusion of land located in other benefit districts.

19-3613a. Same; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 19-3613 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 18; May 8.



19-3614 Same; governing body; terms; vacancies; removal; expenses.

19-3614. Same; governing body; terms; vacancies; removal; expenses. (a) Except as provided in subsection (b) and K.S.A. 19-3614a, and amendments thereto, within 60 days following the creation of the fire district the board of county commissioners shall appoint the governing body of the fire district. The governing body shall consist of three or five members as determined by the board of county commissioners. Members of the governing body shall have been residents of the district at least three years preceding the date of their appointment. The members of the governing body shall hold office for a term of three years, except that the members of the first governing body appointed shall hold office for terms as follows: (1) In the case of a three-member governing body, one for a term of one year; one for a term of two years; and one for a term of three years; or (2) in the case of a five-member governing body, one for a term of one year; two for a term of two years; two for a term of three years. The board of county commissioners shall designate the term which each is to serve.

(b) The governing body of any fire district appointed prior to the effective date of this act may be expanded to a five-member body upon adoption of an appropriate resolution by the board of county commissioners. The terms of the newly appointed members of the governing body shall be staggered so that not more than two of the five board members are appointed at the same time.

(c) In the case of a vacancy in the membership of such governing body occurring before the expiration of term, the successor shall be appointed in like manner as regular appointments are made and the member so appointed shall serve for the remainder of the unexpired term. The members of the governing body shall receive no compensation for their services but shall be allowed their actual expenses incurred in the performance of their official duties.

(d) Any member of the governing body may be removed by the board of county commissioners for any cause which would justify the removal of an appointive officer of the county.

History: L. 1955, ch. 175, § 2; L. 1975, ch. 52, § 9; L. 1988, ch. 109, § 1; L. 1993, ch. 122, § 1; July 1.



19-3614a Same; governing body of certain consolidated districts in Johnson county; terms.

19-3614a. Same; governing body of certain consolidated districts in Johnson county; terms. Whenever an agreement of consolidation between Johnson county consolidated fire district no. 2 and Mission fire district no. 1 is filed in the office of the county clerk, the county board shall at that time appoint three of the former members of the governing body of Johnson county consolidated fire district no. 2 and two of the former members of the governing body of Mission fire district no. 1, and the five members so appointed shall be and constitute the governing body of the district. As soon as such duly appointed members are appointed and qualified, the terms of the former members of the Johnson county consolidated fire district no. 2 and Mission fire district no. 1 shall thereupon be terminated. On July 1, 2008, or at its next meeting thereafter, the board of county commissioners shall appoint two additional members to the governing body of Johnson county consolidated fire district no. 2. The county board shall designate the terms for which each of such seven members of the governing body shall serve, and they shall be governed by all of the rules, regulations, requirements, duties and obligations set forth for members of the original districts.

The newly created consolidated fire district shall be known and designated as Johnson county consolidated fire district no. (_____).

History: L. 1988, ch. 109, § 3; L. 2008, ch. 163, § 22; July 1.



19-3615 Same; election of officers; oaths; bond.

19-3615. Same; election of officers; oaths; bond. Within thirty (30) days after the first appointment, the governing body shall meet and organize by the election from its membership of a chairman, vice-chairman and a secretary and treasurer. All members and officers of the governing body, whenever appointed shall take oaths as prescribed for other public officials. The secretary and the treasurer shall each give to the fire district a corporate surety bond, conditioned for the faithful performance of duty and for the true and faithful accounting of all money that may come into their hands by virtue of their position in such sums as the governing body shall determine by resolution: Provided, That when bonds are issued, the governing body may require the giving of additional corporate surety bonds in such sums as the governing body shall determine by resolution. Premiums on such bonds shall be paid by the fire district. Such bonds shall be approved by the county board and filed with the county clerk.

History: L. 1955, ch. 175, § 3; June 30.



19-3616 Same; powers.

19-3616. Same; powers. Upon the creation of a fire district pursuant to K.S.A. 19-3613, and amendments thereto, the governing body of the fire district shall have the authority to:

(a) Enter contracts;

(b) acquire, by lease or purchase, and dispose of real and personal property;

(c) acquire, by lease or purchase, construct, reconstruct, equip, operate, maintain and furnish buildings to house fire-fighting equipment;

(d) acquire, by lease or purchase, operate and maintain fire-fighting equipment;

(e) issue bonds, if approved by the board of county commissioners, as provided in K.S.A 19-3601b, and amendments thereto;

(f) pay compensation and salaries to fire district employees;

(g) pay compensation to volunteer members of the fire district for fighting fires, responding to emergencies or attending meetings;

(h) issue no-fund warrants;

(i) exercise eminent domain;

(j) pay the operation and maintenance expenses of the fire district and any other expenses legally incurred by the fire district;

(k) prepare and adopt a budget, subject to the approval of the board of county commissioners;

(l) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(m) do all other things necessary to effectuate the purposes of this act.

History: L. 1955, ch. 175, § 4; L. 1979, ch. 75, § 4; L. 1980, ch. 92, § 1; L. 1991, ch. 82, § 1; L. 1993, ch. 122, § 2; L. 2002, ch. 150, § 4; L. 2004, ch. 26, § 4; July 1.



19-3617 Same; furnishing of fire protection services; contracts for services; tax levy.

19-3617. Same; furnishing of fire protection services; contracts for services; tax levy. The governing body may provide for the furnishing of fire protection services or may contract with any other fire district, city or township or private entity within the vicinity of the fire district, for the purpose of furnishing fire protection service to the residents of such district.

Where such fire district does enter into a contract with any other fire district, city or township or private entity within the vicinity of the fire district for furnishing fire protection service to the residents of such district, the fire district governing board shall have the power to levy a tax not to exceed 8.5 mills upon the dollar of the assessed valuation of all taxable, tangible property in the district, for the purpose of carrying out the provisions of the contract. Such tax levy shall be in addition to all other tax levies authorized or limited by law except that no other levies for fire department purposes shall be made on such property.

History: L. 1955, ch. 175, § 5; L. 1972, ch. 86, § 1; L. 1979, ch. 75, § 5; L. 1981, ch. 125, § 1; L. 1993, ch. 122, § 3; July 1.



19-3619 Same; consolidation with adjoining district; outstanding bonds; approval of consolidation agreement; findings; designation; governing body of consolidated district, terms.

19-3619. Same; consolidation with adjoining district; outstanding bonds; approval of consolidation agreement; findings; designation; governing body of consolidated district, terms. Subject to the provisions of K.S.A. 19-270, and amendments thereto, the fire district may be consolidated with any adjoining fire district organized under this or any prior act at any time by consent of the governing bodies of each district and on such basis and terms as may be agreed upon between the governing bodies of such districts. Any bonds outstanding and unpaid against each individual district at the time of consolidation into one district, shall be charged against and paid by the property within each of such districts liable for such bonds at the time of the consolidation. Any agreement between any such districts to consolidate shall not become effective unless and until such agreement is approved by the board of county commissioners, which approval, or rejection, shall be made within a period of 90 days following the date of such agreement between the governing bodies of any such two fire districts. Before approval is given by the board of county commissioners, it shall find that: (a) Each district as previously constituted would in its opinion be benefited by receiving as good or better service if consolidated; and (b) it would make possible either lower fire insurance rates on properties within the district or prevent establishing of higher rates. Approval of such agreement of consolidation shall be made by unanimous vote of the board of county commissioners.

If any two such fire districts are consolidated into one district, or if any one district is consolidated with a previously consolidated district, then thereafter such consolidated or merged districts shall be known and designated as Johnson county consolidated fire district number (_____). Except as provided in K.S.A. 19-3614a, whenever the agreement of consolidation is filed in the office of the county clerk, the county board shall at that time appoint two of the former members of the governing body of the larger in area of the two districts, whether they be in the form of an original district or of consolidated districts, and one of the former members of the smaller in area of any two such districts which are consolidated into one and the three members so appointed shall be and constitute the governing body of the consolidated district. As soon as such duly appointed members are appointed and qualified, the terms of the former members of the original districts or consolidated districts so merged into one shall thereupon be terminated. The county board shall designate the terms for which each of such three members of the governing body shall serve and they shall be governed by all of the rules, regulations, requirements, duties and obligations herein set forth for members of the original districts.

Any such fire districts or consolidated fire district shall be known and designated as fire district number (_____) in (___________) county, Kansas.

History: L. 1955, ch. 175, § 7; L. 1957, ch. 193, § 4; L. 1986, ch. 70, § 18; L. 1988, ch. 109, § 2; July 1.



19-3620 Same; operation of department; powers of governing body.

19-3620. Same; operation of department; powers of governing body. The governing body shall have full direction and control over the operation of such district fire department. The governing body shall have the power to:

(1) Select regular employees, provide for their compensation and furnish quarters for such employees if deemed desirable;

(2) provide for the organization of volunteer members of such department and pay compensation to such members for fighting fires, responding to emergencies or attending meetings;

(3) provide special clothing and equipment for such employees and volunteers;

(4) insure such employees and volunteers against accidental death and injury in the performance of their duties;

(5) pay for the acquisition, installation or maintenance of one or more fire hydrants, or similar devices for fighting fires, including necessary equipment, services or supplies related thereto.

The acquisition, installation and maintenance shall be subject to the mutual agreement of the governing body of the fire district and the governing body of the rural water district which owns, operates or maintains the water line on which the fire hydrant, or other similar device for fighting fires, is to be installed; and

(6) do all things necessary or desirable to maintain and operate such department so as to furnish fire protection for the inhabitants of such district.

History: L. 1955, ch. 175, § 8; L. 2002, ch. 150, § 12; L. 2004, ch. 26, § 5; July 1.



19-3621 Same; contracts with other municipalities to provide fire protection.

19-3621. Same; contracts with other municipalities to provide fire protection. The governing body of the fire district may enter into contracts with cities and other fire districts, townships, or duly organized and incorporated volunteer fire departments whether within or without the county or state, for cooperation between fire departments of the respective cities, districts and townships, and may include in such contracts provisions by which the fire department of such cities, townships or other districts or volunteer fire departments will furnish fire protection to the fire district in question in consideration of cash payments or reciprocal services. The governing body of the fire district may also include in such contracts provisions to provide, furnish and pay for a bond in such amount as shall be agreed upon to indemnify any such city, fire district, or township against any loss which it may sustain as result of damage to property or injury to persons arising out of the furnishing of fire protection services to such districts.

The supervision and control of the fire district fire department shall always be with the governing body of the fire district. The fire chief or person in charge of the fire department shall have the right in every case, where a contract exists for reciprocal service, to determine whether or not the district can spare all or any portion of its fire equipment and firefighters at that particular time.

History: L. 1955, ch. 175, § 9; L. 1979, ch. 186, § 21; L. 1993, ch. 122, § 5; July 1.



19-3622 Same; budget notice, hearing, approval by board of county commissioners; tax levies.

19-3622. Same; budget notice, hearing, approval by board of county commissioners; tax levies. (a) The governing body of the fire district shall prepare an annual budget for the operation of the fire district. Prior to the adoption of its budget, the governing body shall meet for the purpose of answering and hearing objections of taxpayers relating to the proposed budget and for the purpose of considering amendments to such proposed budget. The governing body shall give at least 10 days' notice of the time and place of the meeting by publication in a weekly or daily newspaper having a general circulation in the fire district. Such notice shall include the proposed budget and shall set out all essential items in the budget on a publication form prescribed by the director of accounts and reports and furnished with the regular budget form. The public hearing required to be held herein shall be held not less than 10 days prior to the date on which the fire district is required to submit its budget to the board of county commissioners for review and approval thereby. After such hearing a proposed budget shall be adopted or amended and adopted by the fire district. The governing body, not later than August 1 of any year, shall submit its proposed budget to the board of county commissioners for review and approval thereby. The board shall approve or disapprove the budget no later than August 10. After the board of county commissioners approves the budget, the governing body shall submit the budget to the county clerk as provided by K.S.A. 79-2930, and amendments thereto.

(b) The governing body of the fire district shall have the power to levy a tax not to exceed 8.5 mills upon the dollar of the assessed valuation of all taxable, tangible property in the district, for the purpose of paying any lawful cost or expense incurred by the fire district and to pay a portion of the principal and interest on bonds issued pursuant to K.S.A. 12-1774, and amendments thereto. No other levies for the operation and maintenance of a fire department shall be made on such property by any other taxing district. If any incorporated city is partly within the boundaries of one or more fire districts, and partly outside the boundaries of any fire district, the governing body of such city may cause a tax to be levied in that portion of the city outside of the boundaries of any fire district for fire protection, and may contract with any fire district, city, township or other organized fire department, to furnish fire protection in that portion of the city not lying within the boundaries of a fire district, in the same manner as though the city lay wholly without the boundaries of a fire district.

(c) The governing body of the fire district may increase the mill levy authorized by subsection (b) in an amount not to exceed 11.5 mills by adoption of a resolution. Such resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the fire district. If within 30 days after the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the fire district is filed in the office of the county election officer requesting an election thereon, no levy in an amount exceeding 8.5 mills shall be made unless the question is submitted to and approved by a majority of the voters of the fire district voting at an election called by the governing body. Such election shall be called and held in the manner provided under the general bond law.

History: L. 1955, ch. 175, § 10; L. 1980, ch. 93, § 1; L. 1980, ch. 92, § 2; L. 1981, ch. 125, § 2; L. 1985, ch. 102, § 2; L. 1993, ch. 122, § 4; July 1.



19-3623 Same; inclusion of new territory in district; procedure.

19-3623. Same; inclusion of new territory in district; procedure. New territory may be included in any fire district created under the provisions of K.S.A. 19-3613 through 19-3622, and amendments thereto, in like manner as provided by K.S.A. 19-3604 or 19-3605, and amendments thereto, for the inclusion of new territory in a fire district organized under the provisions of K.S.A. 19-3601 through 19-3612, and amendments thereto.

History: L. 1957, ch. 193, § 5; L. 2016, ch. 6, § 2; Mar. 24.



19-3623a Same; detachment of territory located within certain cities and consolidation of remaining area with adjoining fire district; procedure; outstanding bond issues; tax levies; governing board of district.

19-3623a. Same; detachment of territory located within certain cities and consolidation of remaining area with adjoining fire district; procedure; outstanding bond issues; tax levies; governing board of district. Whenever any of the area of a fire district created under the provisions of K.S.A. 19-3613 to 19-3623 shall be within the corporate limits of any city of the second class having a volunteer or paid or partly paid fire department, the board of county commissioners of the county in which such fire district and city are located may detach the area of the fire district which is within the corporate limits of such city from the fire district and consolidate the remaining area of such fire district to an adjoining fire district which is operating under the provisions of K.S.A. 80-1512 to 80-1523, and any acts amendatory thereof, in the manner and in accordance with the procedure hereinafter provided.

Whenever a petition signed by the owners of at least twenty percent (20%) of the portion of the area of such fire district which is located within the corporate limits of the city of the second class is filed with the county clerk of the county in which such fire district is located requesting the board of county commissioners to hold a public hearing for the purpose of determining the advisability of detaching from such fire district the area thereof which is within the corporate limits of such city and consolidating the remaining area of the fire district with such an adjoining fire district, the board of county commissioners shall hold such a public hearing within thirty (30) days after the filing of such petition and shall publish a notice thereof once each week for two (2) consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be not more than six (6) days prior to the date fixed for the holding of the hearing. Within five (5) days after the holding of such public hearing, the said board shall enter an order approving or rejecting the petition.

If said board shall approve the petition it shall forthwith enter an order detaching from the fire district that portion of the area which is located within the corporate limits of the city and attaching the remaining area of the fire district to an adjoining fire district operating under the provisions of K.S.A. 80-1512 to 80-1523, or acts amendatory thereof. Thereupon, the fire district organized under the provisions of K.S.A. 19-3613 to 19-3623 shall be dissolved and all the property belonging to said fire district shall become the property of the fire district with which such remaining area is consolidated. If the fire district dissolved shall have outstanding at the time of its dissolution any general obligation bonds, the board of county commissioners shall annually make a tax levy on the taxable property located in the territory of such dissolved fire district sufficient to retire said bonds and to pay the interest thereon. Whenever the fire district which is consolidated with part of the territory of the dissolved district shall have general obligation bonds outstanding at the time of such consolidation, the tax levies to retire said bonds and to pay the interest thereon shall only be levied on the taxable property located in the territory of such district prior to its consolidation.

If the township board is not the governing body of the fire district with which such remaining area is consolidated, the terms of office of all the members of the governing body of such fire district shall expire upon the entry of such orders and a new governing body in such fire district shall be appointed in like manner as provided in K.S.A. 80-1514, for the appointment of the members of the first board after such a fire district is created.

History: L. 1961, ch. 164, § 1; April 19.



19-3623c Same; certain districts with territory in cities over 50,000; attachment of territory; alternative methods.

19-3623c. Same; certain districts with territory in cities over 50,000; attachment of territory; alternative methods. Any fire district which is created under K.S.A. 19-3613 et seq. having territory located within a city of the first class having a population in excess of fifty thousand (50,000) shall have area attached to it in the manner hereafter provided as alternative methods to others now provided by law.

(a) Upon petition by resolution of the governing body of such city to attach thereto territory which lies within such city but which is not located within any fire district, the board of county commissioners may enter an order making such attachment.

(b) Upon petition by resolution of the governing body of such city to detach territory within such city from a fire district created under K.S.A. 80-1512 et seq. and attach such territory to such fire district created under K.S.A. 19-3613 et seq., the board of county commissioners shall enter an order making such detachment and attachment.

History: L. 1965, ch. 137, § 1; June 30.



19-3623d Same; bonded indebtedness of area or district.

19-3623d. Same; bonded indebtedness of area or district. The bonded indebtedness of any area, fire district or portion of a fire district affected by this act existing on the effective date of attachment by such city shall remain a charge upon the attached area as it existed immediately prior to the attachment.

History: L. 1965, ch. 137, § 2; June 30.



19-3623e Same; fire protection reserve fund; source of revenue; limitations.

19-3623e. Same; fire protection reserve fund; source of revenue; limitations. The governing body of any fire district organized under K.S.A. 19-3613 et seq., and amendments thereto, is hereby authorized and empowered to transfer, annually, by resolution, from the general fund of the district any money credited to such fund, and subject to legal expenditure, which in the opinion of the governing body will not be needed for general operating expenses in such year, to a special fund to be established for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Upon the adoption of such resolution the amount provided therein shall be transferred and credited from the general fund to the special fund.

All moneys credited to such special fund shall be used by such fire district for the acquisition of fire-fighting equipment, apparatus or machinery or land and buildings to be used for fire-fighting purposes. Such fund shall not be subject to K.S.A. 79-2925 to 79-2936, inclusive, and amendments thereto. In making the budget of such fire district, the amounts credited to, and the amount on hand in, such special fund and amounts expended therefrom shall be shown for the information of the taxpayers of such district.

If the governing body of any fire district determines that all or part of the money which has been transferred to such special fund is not needed for the purposes for which it was transferred, the governing body is authorized and empowered by resolution to retransfer such amount not needed to the district's general fund and such retransfer and expenditure thereof shall be subject to the provisions of K.S.A. 79-2925 to 79-2936, and amendments thereto.

If prior to the effective date of this act the governing body of any fire district has transferred money to a special fund to be used for replacement of equipment, such fire district is hereby authorized to use moneys from such fund in the manner provided in this section.

All property, real and personal, purchased by a fire district with public funds, including any funds obtained by tax levy or the issuance of general obligation bonds, shall be and remain the property of such fire district until otherwise disposed of in accordance with law.

History: L. 1980, ch. 93, § 2; L. 1993, ch. 279, § 4; July 1.



19-3623f Same; annexation of district property by cities; procedure; agreements; outstanding obligations.

19-3623f. Same; annexation of district property by cities; procedure; agreements; outstanding obligations. (a) If any land included in a fire district created under the provisions of K.S.A. 19-3613, and amendments thereto, is thereafter annexed by any city, such land shall continue to be within and a part of the fire district unless the governing bodies of the city and fire district shall negotiate an agreement providing for the transfer of such land to the city. Such negotiations may include the transfer of other property of the fire district and the payment of compensation therefor. Any such agreement shall be submitted to and approved by the board of county commissioners, and thereupon such land shall be detached from the fire district and any other property to be transferred to the city under the agreement shall be transferred.

(b) When the land annexed to such city is detached and excluded from such district the governing body of the fire district shall redefine the new boundaries of the fire district to exclude the land so detached. All general obligation bonds issued for the acquisition or construction of fire stations or buildings, the acquisition of sites therefor and the purchase of fire fighting equipment by a fire district which are issued prior to the detachment of such land shall continue as an obligation of the property subject to taxation for the payment thereof at the time such bonds were issued.

History: L. 1991, ch. 82, § 2; L. 2014, ch. 61, § 1; July 1.



19-3624 Fire districts in two or more counties; creation; procedure.

19-3624. Fire districts in two or more counties; creation; procedure. Subject to the provisions of K.S.A. 19-270, whenever 51% of the resident property owners of territory located in two or more counties, as determined by an enumeration taken and verified for this purpose by the county election officers of the counties in which the territory proposed to be included within the district is located, shall petition the county commissioners of the county in which the greater portion of territory of the proposed district is located for the creation of a benefit district for the purpose of providing fire-fighting service within the benefit district, it shall be the duty of the board of county commissioners, by resolution, to establish such fire district and to define the boundaries thereof as set forth in the petition. Thereafter, the county commissioners establishing such district shall direct the county clerk of the county in which the greater portion of the district is located to transmit a copy of the original resolution of the board establishing the district to the county clerk of any other county in which any territory of the benefit district shall be located.

History: L. 1959, ch. 149, § 1; L. 1984, ch. 109, § 1; L. 1986, ch. 70, § 19; May 15.



19-3624a Same; inclusion of land located in other benefit districts.

19-3624a. Same; inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any fire district created pursuant to K.S.A. 19-3624 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a fire district.

History: L. 1997, ch. 143, § 19; May 8.



19-3625 Same; governing body; powers; issuance of bonds and no-fund warrants.

19-3625. Same; governing body; powers; issuance of bonds and no-fund warrants. The board of county commissioners adopting the resolution establishing the benefit district shall be and constitute the governing body of such benefit district; and is authorized to contract for fire protection services and to purchase and hold fire apparatus and equipment or buildings to be used for the purpose of fire protection. In addition to the powers provided for in this section, the governing body shall have any powers granted to a fire district under K.S.A. 19-3601a. The governing body shall also have authority to issue general obligation bonds and no-fund warrants under the provisions of K.S.A. 19-3601b. The county commissioners as such governing board may adopt budgets, receive and expend moneys and otherwise act to provide for maximum fire protection within the district within available means. The county commissioners of the county wherein the greater portion of the district was located at the time the district was established shall be the governing body of the district after its establishment, even though thereafter additional territory is attached to the district to such an extent that after such attachment the greater portion of the territory thereof lies in another county.

History: L. 1959, ch. 149, § 2; L. 1979, ch. 75, § 6; July 1.



19-3626 Same; budgets; certification of valuations; tax levies.

19-3626. Same; budgets; certification of valuations; tax levies. The governing body of a fire district established pursuant to K.S.A. 19-3624, shall annually file the budget of the benefit district with the clerk of the county in which the greater portion of the district is located; and the county clerk of any other county in which any territory of the district is located shall annually, on or before August 25, certify the total amount of assessed taxable tangible property in such benefit district located in such county to the clerk of the county in which the greater portion of the district is located. Thereafter, the county clerk of the county in which the governing body of the district is located shall determine the rate of tax necessary to be levied for such benefit district to finance that portion of the budget to be derived from ad valorem taxes, but such rate shall in no case exceed five mills upon the taxable tangible property in the benefit district. Upon determination of the rate of levy, the county clerk of the county in which the governing body of the district is located shall certify the same to the county clerk of each of the counties in which some portion of the benefit district lies. It shall be the duty of the board of county commissioners of the counties where any territory of the benefit district lies to levy the tax upon the taxable tangible property in such benefit district. The tax levy authorized by this section shall be in addition to all other tax levies authorized or limited by law.

History: L. 1959, ch. 149, § 3; L. 1980, ch. 90, § 3; L. 1981, ch. 126, § 1; July 1.



19-3627 Same; transmittal of tax moneys; expenditures.

19-3627. Same; transmittal of tax moneys; expenditures. The county treasurer of any county in which any part of the benefit district lies, except the county treasurer of the county in which the governing body is located, shall upon collection of the tax moneys provided for in K.S.A. 19-3626, transmit the same to the county treasurer of the county in which the governing body is located, and said county treasurer shall credit all moneys received under this act to the benefit district. All moneys received by the benefit district may be paid out and expended by the governing body of said benefit district for the purposes of carrying out the provisions of this act.

History: L. 1959, ch. 149, § 4; April 6.



19-3629 Same; attachment of territory; petition; notice to county clerk; budget; tax levies; expenditures.

19-3629. Same; attachment of territory; petition; notice to county clerk; budget; tax levies; expenditures. Territory adjacent to a fire district established pursuant to the provisions of this act and not a part of any other organized fire district may be attached to such district as hereinafter provided. Upon presentation to the board of county commissioners acting as governing body of the district a petition setting forth the boundaries of the area which desires to be attached to the fire district and signed by not less than 51% of the qualified electors of such area, as determined by an enumeration taken and verified for this purpose by the county election officer of the county in which the territory proposed to be attached is located, it shall be the duty of the board of county commissioners, at its next regular meeting, to examine such petition and if it finds the petition to be sufficient and in due form and further finds it to the best interest of the district to attach such territory, shall issue an order attaching such territory to the district and shall give notice of such attachment to the county clerk of the county wherein the territory seeking to be attached is situated. Such attachment shall be effective on the 1st day of March next following the entry of such order. Such attached territory shall be subject thereafter to the tax levied by the district and the district shall certify the levy to the county clerk of the county together with its budget, and the county clerk shall levy the fire district tax on all the taxable tangible property of the county located within the district.

The county treasurer shall, in January and July, each year, transmit all moneys belonging to the district to the governing body of the district and the governing body shall issue a receipt therefor. Such moneys may be expended in the same manner as other moneys derived from tax levies. When the territory so attached to the district is located in an adjacent county, the governing board of the district, after such attachment, shall proceed to adopt the budget, levy taxes and otherwise to govern such district, including the attached area, in the same manner as though such district were originally organized and established under this act.

History: L. 1959, ch. 149, § 6; L. 1984, ch. 109, § 2; July 1.



19-3630 Same; attachment of territory outside county by district organized within county; laws applicable.

19-3630. Same; attachment of territory outside county by district organized within county; laws applicable. Whenever a fire district has been organized within any county as authorized by law and thereafter, territory adjacent thereto, but located in another county and not a part of any organized fire district, may be attached to such fire district in the same manner as provided in K.S.A. 19-3629, for attachment of territory to a district organized and established in more than one county. After such territory has been attached in the manner hereinbefore prescribed, notice of such attachment shall be given to the county clerk of the county wherein the territory attached is located, and such attachment shall become effective on the same date, shall be subject to tax levies, taxes shall be collected and transmitted and said district including the attached territory, shall be governed by and subject to the provisions of this act, in the same manner as though such district was originally organized and established hereunder. The county commissioners of the county in which the district was originally organized shall be the governing body of the district, regardless of the amount of territory thereafter attached to such district.

History: L. 1959, ch. 149, § 7; April 6.



19-3631 Same; detachment of territory; petition; certification of boundaries; bonded debt.

19-3631. Same; detachment of territory; petition; certification of boundaries; bonded debt. Territory which is a part of a fire district organized in accordance with the provisions of K.S.A. 19-3624 to 19-3630, and amendments thereto, may be detached therefrom as herein provided. Upon presentation of a petition to the governing body of the fire district, setting forth the boundaries of an area within the district which desires to be detached from the fire district, signed by not less than 51% of the qualified electors of such area, as determined by an enumeration taken and verified for such purpose by the county election officer of the county in which the territory proposed to be detached is located, the governing body of such fire district may, at its next regular meeting, if it finds the petition is regular with at least the requisite number of signatures, enter an order detaching such territory from the fire district, such order to be effective on January 1 of the succeeding year. Thereupon, the governing board shall declare the new boundaries of the benefit district by resolution and shall certify a copy of such resolution to the county clerks of each of the counties in which a part of the benefit district is located.

The territory detached from the fire district shall be liable for its proportionate share of all outstanding indebtedness of the district on the date the resolution is passed by the governing board detaching the territory.

History: L. 1965, ch. 191, § 1; L. 1968, ch. 98, § 1; L. 1984, ch. 109, § 3; July 1.



19-3631a Same; district board of trustees; appointment; powers.

19-3631a. Same; district board of trustees; appointment; powers. Whenever a benefit district for the purpose of providing fire fighting service has been established under the provisions of K.S.A. 19-3624 et seq., and the governing body thereof determines that it is in the best interests of the district to place the supervision thereof under a district board of trustees, said governing body may appoint a board of not less than three members and not more than nine members, composed of persons other than members of said governing body, who shall serve at the pleasure of said governing body. The board so established may be vested with all powers vested in said governing body, or such supervisory powers as said governing body may, by resolution, delegate, and the board so appointed may exercise all powers so delegated.

History: L. 1980, ch. 90, § 2; July 1.



19-3637 Fire districts in counties designated urban areas; insurance for employees; payment of premiums.

19-3637. Fire districts in counties designated urban areas; insurance for employees; payment of premiums. The provisions of this act shall apply to any fire district in any county designated as an "urban area" within the provisions of section 17 of article 2 of the constitution of the state of Kansas. The governing body of any fire district may acquire hospital, medical, life and disability income insurance on employees of the fire district and their dependents. Beneficiaries of such insurance may be such employees or their dependents. Premiums and other expenses of insurance acquired under authority of this act may be paid from the maintenance fund or the general operating fund of the fire district. Insurance authorized to be obtained under authority of this act may be acquired by competitive bids or by negotiation in the discretion of the governing body of the fire district.

History: L. 1968, ch. 212, § 1; L. 1969, ch. 163, § 1; July 1.



19-3638 Fire districts; audits; costs.

19-3638. Fire districts; audits; costs. The board of county commissioners of any county may order an audit of any fire district located within the county created under article 15 of chapter 80 or article 36 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto. The township or townships which comprise the fire district shall be responsible for payment of the cost of the audit.

History: L. 2016, ch. 67, § 1; July 1.






Article 37 SANITATION CONTROLS

19-3701 Sanitary codes in certain counties; definitions.

19-3701. Sanitary codes in certain counties; definitions. The term "sanitary code" as used in this act shall mean rules and regulations designed to minimize or control those environments and environmental conditions that may adversely affect the health and well-being of the public. Such environments and environmental conditions may include, but are not restricted to: Sewerage and sewage disposal; water supply; food and food handling; insects and rodents; refuse storage, collection and disposal; housing, trailers and trailer courts.

The term "local health department" as used in this act shall mean any county, city-county, or multi-county health department created or organized by the county commissioners in this state for the purpose of protecting the public health and welfare of the citizens of the county and enforcing public health laws in the county and employing one or more full-time sanitation personnel.

History: L. 1955, ch. 292, § 1; June 30.



19-3702 Same; adoption of code by county commissioners; contents; fees.

19-3702. Same; adoption of code by county commissioners; contents; fees. For the purpose of promoting the public health, comfort and well-being of the public, the county commissioners of any county in this state which is served by a local health department may by resolution adopt a sanitary code or codes to apply to such parts of the county as set forth in this act as they deem necessary, for the control of those environments and environmental conditions that may adversely affect the health and well-being of the public. Each sanitary code may provide for permits, licenses and fees. The county commissioners as set forth in this act may adopt reasonable fees for permits, licenses or other activities as required in the sanitary codes.

History: L. 1955, ch. 292, § 2; L. 1961, ch. 160, § 1; L. 1965, ch. 193, § 1; June 30.



19-3703 Same; administration.

19-3703. Same; administration. Unless otherwise provided by the board of county commissioners, the local health department shall have the authority and responsibility for administering all sanitary codes. The board of county commissioners may designate a county agency other than the local health department to administer sanitary code regulations concerning sewage and sewage disposal.

History: L. 1955, ch. 292, § 3; L. 1984, ch. 110, § 1; July 1.



19-3704 Same; submission to secretary of health and environment; notice; hearing; resolution; publication.

19-3704. Same; submission to secretary of health and environment; notice; hearing; resolution; publication. Whenever the county commissioners of such a county as set forth in this act deems it necessary to adopt a sanitary code, they shall prepare such sanitary code and submit it to the secretary of health and environment for review and approval. After such approval, the county commissioners shall hold at least one public hearing thereon and shall afford interested parties an opportunity to be heard either in favor or in protest of the proposed code. Such public hearing may be continued at the discretion of the county commissioners. Notice of the public hearing, including the date, time, place of the meeting, the purpose of the sanitary code, and in reasonable detail, the boundaries of the areas to be subjected to the code, shall be published in the official county newspaper once a week for three consecutive weeks. The notice also shall state that copies of the proposed sanitary code are available for public inspection at the local health department or at a place designated by the board of county commissioners. The date of the public hearing shall be not less than 10 nor more than 30 days after the date of the last notice published. After the final adjournment of such hearing or hearings, the county commissioners, to adopt the sanitary code, shall by resolution declare such code as necessary for the protection of the health and welfare of the public, and shall publish once in the official county newspaper the resolution, the purpose of the sanitary code, and in reasonable detail the boundaries of the areas to be subjected to the sanitary code. The resolution also shall state that copies of the sanitary code are available for public inspection at the local health department or at a place designated by the board of county commissioners.

History: L. 1955, ch. 292, § 4; L. 1975, ch. 462, § 27; L. 1984, ch. 110, § 2; July 1.



19-3705 Same; adoption of changes or amendments.

19-3705. Same; adoption of changes or amendments. Any change or amendment of a sanitary code shall be adopted by following the same procedure as set forth in this act for the initial adoption of the sanitary code.

History: L. 1955, ch. 292, § 5; June 30.



19-3706 Same; inapplicability of act or codes.

19-3706. Same; inapplicability of act or codes. This act or any sanitary codes adopted as provided in this act shall not apply to incorporated cities or to any premises under one ownership which exceeds 10 acres in area, unless such code specifically provides for a greater acreage limitation, and which is used only for agricultural purposes. For the purposes of this act, "agricultural purpose" means a purpose related to the production of livestock or crops.

History: L. 1955, ch. 292, § 6; L. 1965, ch. 193, §2; L. 1984, ch. 110, § 3; July 1.



19-3707 Sanitary code; penalties; prosecution.

19-3707. Sanitary code; penalties; prosecution. (a) Except as provided in subsection (b), any violation of any provision of a sanitary code shall be deemed to be a misdemeanor and punishable by a fine not to exceed $200 for each offense, and each day's violation shall constitute a separate offense. It shall be the duty of the county attorney of each county to prosecute any person who shall violate any provision of a sanitary code.

(b) In counties where the prosecution of the violation of the sanitary code is conducted in accordance with the provisions of the code for enforcement of county codes and resolutions, the penalties prescribed pursuant to such code shall apply. The county counselor or the county counselor's designee shall conduct such prosecution.

History: L. 1955, ch. 292, § 7; L. 1991, ch. 81, § 2; April 18.



19-3708 Same; invalidity of part.

19-3708. Same; invalidity of part. If any clause, sentence, paragraph, section or subsection of this act shall, for any reason, be adjudged by any court of competent jurisdiction, to be unconstitutional and invalid, such judgment shall not affect, repeal or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, section or subsection thereof so found unconstitutional and invalid.

History: L. 1955, ch. 292, § 8; June 30.



19-3709 Septic tank cleaning and hauling of sewage; licensing; fees; regulations; penalties for violation.

19-3709. Septic tank cleaning and hauling of sewage; licensing; fees; regulations; penalties for violation. In any county where any person, firm, corporation or association is engaging in the business of the cleaning of septic tanks and the hauling of sewage the board of county commissioners may provide by resolution for the licensing of such cleaners of septic tanks and haulers of sewage. The board of county commissioners may provide for licensing procedures, fees, bonding, inspection, removal of licenses, assignment of routes and other procedures and provisions related to the cleaning of septic tanks and hauling of sewage necessary to implement the administration of this act.

Except as provided by this section, any person violating such resolution adopted by the board of county commissioners shall be guilty of a class C misdemeanor. In counties where the prosecution of the violation of any such resolution is conducted in accordance with the provisions of the code for the enforcement of county codes and resolutions, the penalties prescribed pursuant to such code shall apply.

History: L. 1971, ch. 98, § 1; L. 1991, ch. 81, § 3; April 18.






Article 38 INDUSTRIAL DISTRICTS

19-3801 Incorporation or enlargement; petition; limitation.

19-3801. Incorporation or enlargement; petition; limitation. For the purpose of encouraging development in this state and subject to the provisions of K.S.A. 19-270, the board of county commissioners of any county shall have the power, upon a proper petition being presented for that purpose, to incorporate, organize and enlarge industrial districts within such county in the manner provided by this act. The board of county commissioners shall not incorporate and organize or enlarge an industrial district when such industrial district is located entirely or in part within three miles of the nearest point on the city limits of any incorporated city located in the same county, unless the governing body of such city shall recommend by resolution that such petition be granted.

History: L. 1957, ch. 196, § 1; L. 1981, ch. 127, § 1; L. 1986, ch. 70, § 20; May 15.



19-3801a Inclusion of land located in another benefit district.

19-3801a. Inclusion of land located in another benefit district. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, shall not be included within the boundaries of any industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of an industrial district.

History: L. 1997, ch. 143, § 11; May 8.



19-3802 Petition by landowners for incorporation; contents of petition; notice and hearing; land excluded.

19-3802. Petition by landowners for incorporation; contents of petition; notice and hearing; land excluded. The owners of 100 or more contiguous acres of land located outside the limits of an incorporated city in any county and which lands are accessible to railroad or highway transportation facilities and are by character and location suitable for industrial development of establishment or an industrial community for manufacturing, warehousing or distribution of the products of agriculture or industry and which lands are then exclusively offered for sale to industry or are exclusively used or proposed to be used for industrial purposes, may address a petition in writing to the board of county commissioners of the county in which such lands are located requesting that such land be incorporated under a designated name of an industrial district as a corporation. The petition shall contain the following:

(1) A description of the territory proposed to be included in such industrial district by sections or subdivisions of sections according to the government survey, or by metes and bounds;

(2) a statement that all of the privately owned land will be exclusively used for industrial establishments and special facilities to serve industry in an industrial community for the location of plants, factories or warehouses to manufacture, warehouse or distribute the products of agriculture or industry, and that no residential use is presently being made of the land and none will be made thereof as long as the industrial district is in existence and the land is included in it;

(3) a designation of five persons who own land within the proposed industrial district or who are officers or stockholders of a corporation which owns land in such proposed industrial district and who are actual residents of the county or counties in which the lands are located to serve on the board of directors of the district for the first term after the incorporation of the district, the term to end on the second Tuesday of March next thereafter;

(4) a prayer that all lands described in the petition be incorporated under a designated name of an industrial district as a corporation.

Upon the filing of such petition the board of county commissioners shall fix forthwith a time and place for the hearing of such petition and cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least 15 days before the day fixed for the hearing.

No land owned by the federal or state government or by any county, township or municipal government, or used for public purposes, shall be included in such industrial district, except with the consent of the particular governmental unit owning such land. The term "contiguous acres of land," as used in this section, shall include land separated only by streets, alleys, roadways, railroad rights of way, or easements.

History: L. 1957, ch. 196, § 2; L. 1971, ch. 99, § 1; L. 1981, ch. 127, § 2; April 16.



19-3803 Conduct of hearing; incorporation, when; corporate name; first board of directors.

19-3803. Conduct of hearing; incorporation, when; corporate name; first board of directors. At the time of the hearing provided for in the next preceding section, it shall be the duty of the board of county commissioners first to ascertain and determine whether the required notice has been published, and if so, to hear all persons in favor or opposed to granting the prayer of the petition and all evidence with respect to whether or not such petition contains the proper number of signers prescribed by this act and whether the statements in said petition are true; and if upon such hearing it shall be found and determined that such petition is sufficient under the requirements of this act and that the granting of such petition has been recommended by the governing body of an incorporated city when such recommendation is required under the provisions of K.S.A. 19-3801, then such board of county commissioners may make a finding and decision approving the application, and if such application is approved, shall thereupon immediately declare the territory described in the petition to constitute a corporation and to be incorporated as an industrial district under the name of "The __________ industrial district of __________ county, Kansas" (inserting the name designated in the petition and the name of the proper county) and thenceforth the said territory and the owners and lessees of the property therein shall constitute a body politic and corporate and be a corporation under said name, and shall have perpetual succession. The five persons named in the petition shall be officially designated by the board of county commissioners as the first board of directors of such industrial district.

History: L. 1957, ch. 196, § 3; L. 1971, ch. 99, § 2; July 1.



19-3804 Records of organization; filing.

19-3804. Records of organization; filing. It shall be the duty of the board of county commissioners incorporating any industrial district under the provisions of this act to cause an entry to be made upon its records showing all of its declarations, findings, decisions and orders made pursuant to the preceding sections, which entry shall define the limits of the incorporated industrial district and shall recite in haec verba the statements as to the restrictions on use of the lands included in the industrial district which are contained in the petition approved by the board of county commissioners. All declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall be conclusive on all persons and of the corporate existence of such industrial district, and shall as to the restrictions thereby imposed on use of the lands included in the industrial district have the effect of covenants running with the land for so long as such land or any part of it shall remain within the industrial district. A copy of such findings, decisions and orders shall be filed for record with the register of deeds of the county in which such industrial district is located and a copy thereof shall also be filed in the office of the secretary of state of the state of Kansas.

History: L. 1957, ch. 196, § 4; L. 1971, ch. 99, § 3; July 1.



19-3805 Enlargement of district; petition; notice and hearing; filing order.

19-3805. Enlargement of district; petition; notice and hearing; filing order. Any industrial district incorporated pursuant to K.S.A. 19-3801 et seq., and amendments thereto, may be enlarged by the extension of its boundaries to include additional contiguous land of any size which is of the character and location described in K.S.A. 19-3802, and amendments thereto, upon the petition of the owner or owners of such additional contiguous land, which petition shall be addressed in writing to the board of county commissioners of the county in which such industrial district was organized. The petition shall contain the following: (1) A metes and bounds description of the territory proposed to be added to such industrial district; (2) a statement that all of the privately owned land will be exclusively used for industrial establishments and special facilities to serve industries in an industrial community for the location of plants, factories or warehouses to manufacture, warehouse or distribute the products of agriculture or industries, and that no residential use is presently being made of the land and none will be made as long as the industrial district is in existence and the land is included in it; (3) a prayer that all land described in the petition be added to such industrial district.

Upon the filing of such petition and subject to the provisions of K.S.A. 19-270, the board of county commissioners shall forthwith fix a time and place for the hearing of such petition and cause the county clerk to give notice thereof by one publication in a newspaper published and of general circulation in the county at least 15 days before the day fixed for the hearing. At the time of the hearing, it shall be the duty of the board of county commissioners first to ascertain and determine whether the required notice has been published, and, if so, to hear all persons in favor or opposed to granting the prayer of the petition and all evidence with respect as to whether or not such petition contains the proper number of signers prescribed by this act and whether the statements in the petition are true. If upon such hearing it shall be found and determined that such petition is sufficient under the requirements of this act and that the granting of such petition has been recommended by the governing body of an incorporated city when such recommendation is required under the provisions of K.S.A. 19-3801, and amendments thereto, then such board of county commissioners may make a finding and decision approving the application, and if such application is approved, shall declare the territory described in the petition to be added to and to become a part of the industrial district to which the owner of the territory sought to be added, and thenceforth the territory and the owners and lessees of the property therein shall be a part of the industrial district. The order of the board of county commissioners shall recite in haec verba the statements as to the restrictions on use of the lands added to the industrial district which are contained in the petition, and all declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall have the same effect as in the case of orders approving original petitions for incorporation of such industrial districts. A copy of the order of the board of county commissioners adding such additional contiguous land to an already established industrial district, thus enlarging the industrial district, shall be filed for record with the register of deeds of the county in which such industrial district is located, and a copy thereof shall also be filed in the office of the secretary of state of the state of Kansas.

History: L. 1957, ch. 196, § 5; L. 1971, ch. 99, § 4; L. 1986, ch. 70, § 21; May 15.



19-3806 Dissolution on petition of county attorney, when; notice and hearing.

19-3806. Dissolution on petition of county attorney, when; notice and hearing. If, after five years from the date of creation of an industrial district under the provisions of this act, the land therein is not being used for the intended purpose, such district may be dissolved by the board of county commissioners which organized said district on petition by the county attorney of the county in which it was organized. Upon the filing of such petition, the board of county commissioners shall forthwith fix a time and place for the hearing of such petition and cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least fifteen (15) days before the day fixed for the hearing.

History: L. 1957, ch. 196, § 6; June 29.



19-3807 Dissolution upon petition of owners of three-fourths of land in district; notice and hearing; filing orders; records to county clerk; tax levy, when.

19-3807. Dissolution upon petition of owners of three-fourths of land in district; notice and hearing; filing orders; records to county clerk; tax levy, when. Whenever the owners of three-fourths of the land comprising an industrial district shall file a petition with the board of county commissioners which incorporated said industrial district, praying for the dissolution of the same, it shall then be the duty of said board of county commissioners to fix forthwith a time and place for the hearing of such petition and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least fifteen (15) days before the day fixed for hearing. At the time of said hearing, it shall be the duty of the board of county commissioners first to ascertain and determine whether the required notice has been published, and, if so, to hear all persons in favor or opposed to granting the prayer of the petition, and all evidence with respect as to whether or not such petition contains the proper number of signers prescribed by the act; and, if upon such hearing it shall be found and determined that such petition is sufficient, then such board of county commissioners may make a finding and decision approving the petition, and if such petition is approved, shall thereupon immediately make an order dissolving said industrial district. A copy of such order shall be filed with the secretary of state and with the register of deeds of the county in which the district was formed.

The records of such district shall be delivered to the county clerk, and if there be any debts unpaid of such industrial district at the time of its dissolution under the provisions of this act, then the board of county commissioners shall, at each succeeding annual levy of taxes, levy a tax on the property within the limits of such industrial district sufficient to pay such debt according to its terms in the same manner as taxes are now levied for county purposes.

History: L. 1957, ch. 196, § 7; June 29.



19-3808 Powers of industrial districts; limitations.

19-3808. Powers of industrial districts; limitations. Subject to the prior and superior jurisdiction of the federal, state, county, city and township governments over public roads and their responsibility therefor, and also subject to the prior or superior rights of any public or municipal body or public utility to operate facilities, services and public utilities in the county and state, every industrial district incorporated as provided by this act shall have the following powers in such districts:

(1) To adopt a corporate seal;

(2) to sue and to be sued in its corporate name;

(3) to plan and construct facilities commonly required by industries such as storm and sanitary sewers, sewage disposal systems, steam lines, streets, street lighting, waterworks, water wells, water lines, fire stations and fire fighting apparatus, incinerating plants, dumps for industrial waste, administration offices, shelter stations or any public improvements necessary or conducive to the public health, safety, convenience and general welfare;

(4) to purchase, lease, rent or acquire such real estate and personal property for public purposes as may be necessary to carry out the purposes and objects of the district; and to contract to sell, sell and convey, or otherwise dispose of any such real or personal property upon such terms and conditions as are approved by the directors of the industrial district, in order to carry out the purposes and objects of the district;

(5) to exercise all the rights and powers of eminent domain within the district in the manner set forth in K.S.A. 26-501 to 26-516, inclusive, and amendments thereto;

(6) to levy and collect annually a general tax. Except as provided by subsection (13), such tax shall not exceed five mills on the dollar on all taxable tangible property within the district to create a general fund for the purposes and objects of the district and to expend the same;

(7) to issue general obligation bonds, without an election but in the manner and subject to the limitations provided by this section, to pay the cost of constructing streets, street lighting, storm sewers, fire stations and fire fighting apparatus, administrative offices and any public improvement necessary or conducive to the general health, safety and convenience and general welfare, which will benefit all property situated within the district. General obligation bonds shall not be issued in any case in which the proposed work or improvements is of the character described in subsection (9) of this section unless written consent is given by the land owners of 90% of the total area of land in the district. The total amount of general obligation bonds outstanding shall not exceed 25% of the assessed valuation of the district as shown by the latest assessment rolls unless written consent is given by the land owners of 90% of the total area of the land in the district. General obligation bonds issued by the district for the purpose of acquiring, constructing, enlarging or improving any storm or sanitary sewer system shall not be included for computing the total amount of general obligation bonds outstanding;

(8) to levy taxes for the retirement of the bonds;

(9) to issue and sell revenue bonds in payment of the cost of construction, reconstruction, extension, enlargement, improvement, alteration or repair of industrial waste and sanitary sewers, sewage disposal systems, steam lines, waterworks, water wells, water lines, incinerating plants, or any utility, instrumentality or facility of a revenue producing character, to fix by resolution such rents, fees and charges for the use thereof or services therefrom as may be reasonable and necessary and to provide for the manner of collecting and dispensing of such revenues subject to the provisions and limitations provided by this section;

(10) to accept grants, gifts or donations of land or other property, or the use thereof, for any lawful purpose;

(11) to staff, equip and provide first-aid facilities for persons injured in the district and to build or contract for such hospital facilities as may be deemed necessary;

(12) to employ and fix the compensation of engineers, attorneys and such other employees as may be necessary to administer and carry out the purposes of the district;

(13) to contract with and pay any city, township or fire district in close proximity thereto for auxiliary fire protection and to contract with any county, city, township, drainage district or other public body or any agency thereof on a cooperative basis for services, facilities or improvements and to do such other things that would be to the mutual benefit of the industrial district and any other public body or bodies or any agency thereof. Any industrial district located within Reno county may levy and collect annually a tax in an amount necessary to carry out the provisions of this subsection; such tax shall be in addition to the tax authorized by subsection (6). No such district shall enter into any contract for or permit any privately owned utility, or any person, firm or corporation to furnish, supply or distribute electric energy, water or steam to such district whenever there is a municipally owned water or light plant located in the city adjacent to such industrial district, without the official consent of the governing body of such city and the consent of the board of public utilities of such city where such plant or plants are governed or operated by such board of public utilities;

(14) to establish by resolution of the board of directors reasonable rates or charges for the use of the sewage disposal system or waterworks system of the district and provide for the manner of the making and collection of the same. Sewage disposal system for the purposes of this act shall include the system of sewers and the sewage disposal plant of the district;

(15) to make all contracts and do all other acts in relation to the affairs of the district necessary to the proper exercise of its corporate powers and to the accomplishment of the purpose of its organization; and

(16) to do all other acts that may be necessary to execute the general powers granted by this section, although not specifically enumerated.

History: L. 1957, ch. 196, § 8; L. 1961, ch. 161, § 1; 1963, ch. 234, § 52; L. 1967, ch. 158, § 1; L. 1981, ch. 127, § 3; L. 1982, ch. 126, § 1; L. 1992, ch. 140, § 1; July 1.



19-3809 Construction of facilities; powers of directors.

19-3809. Construction of facilities; powers of directors. The board of directors of such districts shall regulate the kind and type of buildings constructed in the district in accordance with acceptable standards of construction in the interest of protecting public health and safety, and may require, if deemed proper, that fire resistive materials be used in the construction of industrial facilities in incorporated industrial districts, and shall order the suspension of anything within the limits of the district that it regards as dangerous, obnoxious or detrimental to the public health or safety, industrial growth and general welfare.

History: L. 1957, ch. 196, § 9; June 29.



19-3810 Board of directors; powers; qualifications; meetings; officers; rules and bylaws; seal; contracts; records, public; bond of treasurer; quarterly statements; duties of county treasurer.

19-3810. Board of directors; powers; qualifications; meetings; officers; rules and bylaws; seal; contracts; records, public; bond of treasurer; quarterly statements; duties of county treasurer. All powers granted to an incorporated industrial district shall be exercised by a board of directors consisting of five (5) persons of voting age resident of the county or counties in which the district is located and also owners of tangible taxable property in such district, or officers or stockholders of a corporation which owns tangible taxable property in such industrial district. At the next election following the effective date of this act seven (7) directors shall be elected to the board and thereafter the board of directors shall consist of seven members. As soon as practicable after such directors are appointed as provided by this act or elected as hereinafter set out, they shall each qualify by taking an oath of office faithfully to support the constitutions of the United States of America and of the state of Kansas and to perform their duties as directors of the industrial district so provided by this act. Thereafter, such directors shall also meet in the district and elect from their number a president, vice-president, secretary and treasurer and adopt rules and bylaws to regulate the transaction of business of the district, which they may amend or change by majority vote of the board of directors. They shall adopt an official seal with which all contracts of the district shall be authenticated. The president shall preside at all meetings of the board and in his or her absence the vice-president shall preside. All contracts of the district shall be signed by the president or vice-president, attested by the secretary and authenticated by the official seal of the district. All transactions and proceedings of the board of directors shall be entered in a journal to be kept for the purpose of recording all official acts, resolutions, orders and enactments of the board, which shall be open to public inspection. The treasurer of the district shall at the cost of the district furnish surety bond in such amount as may be ordered by the board of directors and approved by it, conditioned that he or she will pay, according to law, all moneys which shall come to his or her hands as treasurer and will render a just and true account thereof whenever required by the board of directors or by any provision of law, and shall deliver over to his or her successor in office or to any other person authorized by law to receive the same, all moneys, books, papers and other things appertaining thereto or belonging to said office. Said bond shall be filed with the secretary.

It shall be the duty of the treasurer of the district to keep an accurate account of all funds that come into his or her hands and said district treasurer shall, on the first day of January, April, July and October of each year, prepare a full, complete and comprehensive statement of the finances of the district, showing in full detail thereon the amounts of money received and expended during the preceding quarter. The purchase price of all bonds sold by the board of directors for cash shall be paid directly to the county treasurer and he or she shall retain the same, until paid out on written order of the board of directors. The county treasurer of the county in which the district is located shall on January 15, April 15, July 15 and October 15 of each year (or oftener as required by the board of directors), pay over to the treasurer of the district all moneys collected for and payable to the district, and make a full, itemized statement thereof to the board of directors, and the county treasurer shall take duplicate receipts from the district treasurer for the same and file one of the receipts with the county clerk.

History: L. 1957, ch. 196, § 10; L. 1961, ch. 161, § 2; L. 1971, ch. 99, § 5; L. 1975, ch. 171, § 1; L. 1976, ch. 138, § 1; July 1.



19-3811 Same; regular and special meetings, quorum; majority vote; vacancies.

19-3811. Same; regular and special meetings, quorum; majority vote; vacancies. Regular meetings of the board of directors shall be held on the first Monday of January, April, July and October of each year, unless such regular meeting day falls on a legal holiday in which event such said regular meeting shall be held on the next succeeding day not a holiday, and special meetings may be held at any time when all of the directors are voluntarily present, or may be called by the president and any two directors at any time, but written notice of specially called meetings shall be served at least twelve hours before time fixed for such special meeting unless such notice is waived in writing or by voluntary appearance. All meetings shall be held at the office of the district, which office shall be located within the district or in a public building adjacent thereto. A majority of directors shall constitute a quorum for the transaction of business. Each meeting of the board, whether regular or special, shall be open to the public and no meeting shall be held by the board to which the public is denied admission, and the board shall not at any time go into executive session. A vote by a majority of all directors on the board shall govern the decision of the board of directors of such district. In the event of the resignation, death or disability of any director, the remaining directors of the district shall fill the vacancy on the board by choosing and appointing by majority vote of the directors a qualified person to serve as director for the unexpired term of office for which the original director had been appointed or elected.

History: L. 1957, ch. 196, § 11; L. 1975, ch. 171,§ 2; July 1.



19-3812 Same; rules and regulations, publication.

19-3812. Same; rules and regulations, publication. The board of directors of such district shall have power to make all reasonable rules and regulations as in its discretion may be necessary in the exercise of the powers and authority vested in said board by this act. Before any rules and regulations of the board shall be effective they shall be published at least once in a newspaper of general circulation in the county, such publication to be made not less than ten days prior to the effective date of such rules and regulations.

History: L. 1957, ch. 196, § 12; June 29.



19-3813 Same; compensation of directors; term of office.

19-3813. Same; compensation of directors; term of office. The compensation of directors of industrial districts is hereby fixed at one dollar ($1) per year and all directors, excepting those first designated as hereinbefore provided, shall be elected to their offices for two (2) years and until their successors are elected and qualified.

History: L. 1957, ch. 196, § 13; June 29.



19-3814 Same; election of directors; notice; conduct of election; persons entitled to vote; declaration, certification and filing of election results.

19-3814. Same; election of directors; notice; conduct of election; persons entitled to vote; declaration, certification and filing of election results. Election of directors shall be held at the office of the district fixed by the board of directors on the second Tuesday in March at 10:00 o'clock a.m. next following incorporation of the district and each two years thereafter. Notice of election and the date and place thereof shall be published not more than twenty (20) days and not less than fourteen (14) days prior to the date set for election in some newspaper of general circulation in the county in which such industrial district is located, and a copy of such published notice shall be mailed to each owner, corporate or otherwise, of real estate in the district, and to each lessee, corporate or otherwise, of real estate in the district within three (3) days after the publication thereof. Said election shall be conducted in the office of the district, at which each owner, corporate or otherwise, of real estate in the district, and each lessee, corporate or otherwise, of real estate in the district shall at such election be entitled to one vote for each ten thousand dollars of assessed valuation, or fraction thereof, of all tangible taxable property of such owner or lessee which is located in said district as shown by the latest assessment rolls.

The vote or votes of a corporate owner shall be cast by its president, secretary or other authorized representative of the corporation attending the election. All votes shall be cast viva voce in open meeting and a majority of votes cast at such election and meeting shall determine the result of the election. The election and meeting shall be conducted by the president of the board of directors acting as presiding officer and the secretary shall record the names of the voters and for whom each vote is cast. After election the president shall publicly declare the result of the election and certify such result in writing which certificate of election shall be signed by the president, attested by the secretary and authenticated by the official seal of the district and filed in the office of the county clerk of the county where such industrial district is located.

History: L. 1957, ch. 196, § 14; L. 1961, ch. 161, § 3; L. 1971, ch. 99, § 6; July 1.



19-3815 Same; powers and duties of board; surveys, plans and estimates; engineer's report.

19-3815. Same; powers and duties of board; surveys, plans and estimates; engineer's report. The board of directors, subject to the limitations contained in this act, shall have the power and it shall be their duty to determine what public works, utilities, and improvements are necessary and whether the cost thereof shall be paid from the general fund of said district, or by issuing general obligation bonds or revenue bonds, but before any bonds shall be issued, the board of directors shall cause surveys of work deemed necessary by it to be made, and plans and estimates made by a competent registered engineer, who shall make a report thereof and file the same, together with plans and specifications, in the office of the secretary, which report shall be open at all times to inspection by taxpayers of the district.

History: L. 1957, ch. 196, § 15; L. 1961, ch. 161, § 4; April 12.



19-3815a Same; general obligation bonds; resolution; publication; action affecting validity of bonds, limitation.

19-3815a. Same; general obligation bonds; resolution; publication; action affecting validity of bonds, limitation. Upon the filing of the engineer's report, the board of directors shall examine and consider the same, and, if they approve the report and determine that the proposed work, or any part thereof, should be done and the cost defrayed by issuing general obligation bonds to be paid by the district at large, and the estimated cost does not exceed the amount for which bonds of the district may be issued, the board shall adopt a resolution, which resolution shall be entered in its journal declaring such work necessary to be done and authorizing issuance of general obligation bonds to pay all costs thereof, including legal, engineering and other special costs.

Such resolution shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable, and the purpose for which the proceeds are to be expended, and shall be published once in full in a newspaper of general circulation in the county in which such industrial district is located, and which is printed and published in the city adjacent to such industrial district; and within seven (7) days after publication of said resolution the secretary of the board of directors shall mail or cause to be mailed a copy of the resolution to each owner, corporate or otherwise, of real estate in the district, and to each lessee, corporate or otherwise, of real estate in the district. Such bonds shall not be issued, sold and delivered to the purchasers thereof until at least thirty (30) days after publication of said resolution, and such bonds shall be issued, sold, and retired under the provisions of the general bond law. No action shall be maintained by any person or corporation questioning, disputing or in any manner affecting the validity of such bonds, or of the indebtedness represented thereby, or of the proceedings had in relation to the issuance or sale of such bonds, or the levy and collection of a tax to pay the principal and interest thereof, after thirty (30) days from the publication of said resolution.

History: L. 1961, ch. 161, § 5; L. 1971, ch. 99,§ 7; July 1.



19-3815b Same; revenue bonds, when; resolution; revenue fund, use; surplus; application of certain statutes.

19-3815b. Same; revenue bonds, when; resolution; revenue fund, use; surplus; application of certain statutes. When the board of directors, after filing an approval of the engineer's report, shall determine that the proposed work or any part thereof should be done and the cost defrayed by issuing revenue bonds, and the work is of a kind for which such bonds may be issued, as hereinbefore provided, the board shall adopt the resolution, which resolution shall be entered in its journal, declaring such work necessary to be done and authorizing issuance of revenue bonds to pay all costs thereof, including legal, engineering, and other special costs. Such resolution shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable, and the purpose for which the proceeds are to be expended; thereafter, such bonds may be issued and sold, and the proceeds thereof used in payment of the cost of the proposed work.

Revenue from the operation of any utility or facility financed in whole or in part by revenue bonds authorized by this act shall be paid into the treasury of the industrial district and kept in a separate fund, and shall be used only for the purpose of paying the cost of operation, maintenance, alteration, reconstruction, repair, improvement, extension, and enlargement of such facility, providing an adequate depreciation fund and paying the principal of, and interest upon, the revenue bonds, and paying the principal of, and interest upon, any and all existing revenue and general obligation bonds or other liens or indebtedness against such utility or facility, provided all prior revenue and obligation bonds issued against such utility or facility shall have preference in the order issued in payment over subsequent bonds issued under this act. Any surplus may be used to pay the principal of, or interest upon, any general obligation bonds subsequently issued. All of the provisions of K.S.A. 10-1205 to 10-1208, both sections inclusive, and any amendments thereto, shall apply to the revenue bonds issued pursuant to this act.

History: L. 1961, ch. 161, § 6; April 12.



19-3816 Statement before action against district; time for settlement.

19-3816. Statement before action against district; time for settlement. No action shall be maintained by any person or corporation against any industrial district organized under the provisions of this chapter on account of injury to persons or property unless the corporation or person injured shall within thirty days thereafter and prior to the bringing of the suit file with any officer of the industrial district a written statement, giving the time and place of the happening of the accident or injury received and the circumstances relating thereto. Such industrial district shall have sixty days from the time of the filing of such statement to make settlement with the claimant if it so desires.

History: L. 1957, ch. 196, § 16; June 29.



19-3817 Industrial districts not within school district, when; exceptions; tax levies for schools; rates; distribution of tax moneys; computation of taxes; bond and interest levies; distribution of moneys.

19-3817. Industrial districts not within school district, when; exceptions; tax levies for schools; rates; distribution of tax moneys; computation of taxes; bond and interest levies; distribution of moneys. An industrial district created under the terms of this act shall not be included within the boundaries of any school district and shall not be subject to taxation by any school district nor subject to the provisions of K.S.A. 72-5715 until at least July 1, 1966, and indefinitely thereafter unless such industrial district has been or shall be included prior to or after July 1, 1966, in a unified school district as authorized by law. Until such time as such industrial district is effectively included in a unified school district for all purposes, in lieu of inclusion within the boundaries of any other type of school district and taxation by that district, the directors of such district shall levy a tax upon all the taxable property within such industrial district at a rate of levy equal to the highest total rate of levy levied for all purposes for the preceding year, excluding levies for the payment of bonds and interest on bonds by any contiguous school district which is maintaining grades one through twelve: Provided, If no contiguous school district is maintaining grades one through twelve, then the rate of levy shall equal the sum of the highest total rate of levy levied for all purposes for the preceding year, excluding levies for the payment of bonds and interest on bonds by any school district contiguous to such industrial district which is maintaining grades one through eight, plus the highest total rate of levy levied for all purposes for the preceding year, excluding levies for the payment of bonds and interest on bonds, by any school district contiguous to such industrial district which is maintaining grades nine through twelve. The money collected under such tax levy shall be distributed by the county treasurer to the general fund of all school districts contiguous to such industrial district as follows:

(a) To each common-school district, a part of the former territory of which is in said industrial district, an amount equal to the amount obtained by multiplying the current tax levy rate of such common-school district, exclusive of the levy for bonds and interest on bonds, by the amount of the taxable valuation of the tangible property in such former territory;

(b) to each rural high-school district, a part of the former territory of which is in said industrial district, the amount of taxes levied for all purposes except bond and interest by such school district from such territory in the year preceding the organization of such industrial district;

(c) to all rural high-school and city school districts contiguous to such industrial district, the balance of the tax collected, in the ratio that the number of students enrolled in all schools of each district bears to the total number of students enrolled in all schools of all such rural high-school and city school districts: Provided, however, That in computing such totals no students shall be included beyond those in the twelfth grade. The county clerk shall determine the amount each common-school district is entitled to receive under (a) above; and he shall also compute the amount of taxes levied for each rural high-school district in the year preceding the formation of the district from the territory within such industrial district, and the amount each rural high-school and city school district is entitled to under (c) above, and certify such amount to the county treasurer.

For the purpose of the above computation the number of students enrolled in all schools of each such district shall be based upon the enrollment on September 15 of the year preceding that in which the levy is determined. With respect to bond and interest levies for bonds authorized before the creation of the industrial district, by any common-school district or rural high-school district in which any part of the industrial district territory was located before it was created, the county clerk shall annually levy on the property in such portion of the industrial district the same bond and interest levy as would have been levied by the common-school district or rural high-school district if the industrial district had never been created. The money collected from such bond and interest levies shall be distributed by the county treasurer to the bond and interest funds of the common-school districts or rural high-school districts for which the levies were made, in the same manner and to the same extent as if the levies had been made against such property by such districts. No bond and interest levies shall be assessed against any of the property in the industrial district for bonds authorized by any other school district before the industrial district was created.

Whenever any common-school district or districts or rural high-school district or districts in which any portion of the industrial district was located immediately prior to the creation of the industrial district, or any city school district lying adjacent to the industrial district, shall issue general obligation bonds after the industrial district is created and as long as any of such bonds are outstanding, the county clerk shall make an annual tax levy equal to the rate of levy made for the payment of principal and interest on such bonds in the district in which they have been issued or equal to the sum of the rates of levies for such purposes in the districts in which such bonds have been issued, whichever is the greater: Provided, however, That in no event shall the rate of such annual tax levy made by the county clerk on the property in such industrial district for such purposes exceed three (3) mills, the proceeds derived therefrom to be distributed to each and every such school district, rural high-school district, and city school district which has so issued and has outstanding such general obligation bonds in the manner hereinafter provided. The county treasurer shall distribute such taxes to the school districts, which have such bonds outstanding as follows:

(A) If only one such school district has such bonds outstanding the entire amount shall be paid to such school district.

(B) If two or more school districts shall have such bonds outstanding, the money shall be distributed to each of such school districts in the ratio which the amount of such bonds so issued and outstanding in each such district as of July 1, next preceding, bears to the total amount of such bonds so issued and outstanding as of July 1, next preceding, in all of said districts having such bonds outstanding.

The provisions of this section shall no longer apply after the date the territory of the industrial district is effectively included in a unified school district and, upon the happening of such event, the levying of taxes for school purposes against the property in such industrial district shall be governed by the provisions of K.S.A. 19-3820.

History: L. 1957, ch. 196, § 17; L. 1959, ch. 143, § 1; L. 1961, ch. 161, § 7; L. 1965, ch. 194, § 1; June 30.



19-3818 Act not to impair powers of other political subdivisions; annexation by cities; contracts.

19-3818. Act not to impair powers of other political subdivisions; annexation by cities; contracts. Nothing herein contained shall impair or affect the power or jurisdiction of the county, township, zoning boards, school districts or drainage districts in which such industrial districts are located, and such industrial districts shall conform to applicable regulations of any governmental authority having jurisdiction therein. Nothing herein contained shall impair or affect the right of any adjacent city to annex land in such industrial district in the same manner and to the same extent as if such industrial district had never been organized. If annexed, such city shall have full power and jurisdiction over the annexed area: Provided, That the governing body of any city adjacent to an industrial district created under the provisions of this act is hereby granted the power and authority to contract with such industrial district, at the date of formation thereof or subsequent thereto, that such adjacent city will not annex any land in such industrial district for a period not to exceed twenty (20) years, which contract may at its expiration be renewed for successive periods not in excess of twenty (20) years each.

Such contract shall not be entered into or renewed until the execution thereof shall be authorized by ordinance duly adopted, and no city which shall have entered into such contract shall, during the term of such contract, take action to annex any land in such industrial district unless annexation thereof is requested by the board of directors of such district, which board action shall be approved by the owners, corporate or otherwise, of real estate in the district, and the lessees, corporate or otherwise, of said real estate in the district, and which owners and lessees also own ninety percent (90%) of the tangible taxable property in the district, in an appropriate election held therefor, either at the time of the election of the directors or at a special election conducted for that purpose. In either event notice shall be given of the intention to submit such proposal to a vote in the district by publication thereof once each week for three (3) successive publications in a newspaper of general circulation in the county in which such industrial district is located, and printed and published in the city adjacent to such industrial district, the first of which publications shall be had at least thirty (30) days prior to the date set for said election, and within seven (7) days after the first publication of said notice, the secretary of the board of directors shall mail or cause to be mailed a copy of the notice to each owner of tangible taxable property in the district, corporate or otherwise.

History: L. 1957, ch. 196, § 18; L. 1961, ch. 161, § 8; L. 1971, ch. 99, § 8; July 1.



19-3819 Invalidity of part.

19-3819. Invalidity of part. If any section, sentence, subdivision, or clause of this act or the acts of which this act is amendatory shall for any reason be held to be invalid or unconstitutional, such decisions shall not affect the validity of the remaining portions of this act.

History: L. 1961, ch. 161, § 9; April 12.



19-3820 Territory of industrial district included in unified school district, when; bond and interest levies for bonds authorized before creation of industrial district; collection and disposition of moneys.

19-3820. Territory of industrial district included in unified school district, when; bond and interest levies for bonds authorized before creation of industrial district; collection and disposition of moneys. After July 1, 1966, in any county in which an industrial district has been created under the provisions of article 38 of chapter 19 of the Kansas Statutes Annotated, and in which county unified school districts have been created by law, the territory comprising any such industrial district in such county shall be included within the boundaries of only one unified school district and shall be subject to taxation by such unified school district in the same manner and to the same extent as any other territory within such unified district except as to bond and interest levies. Even after July 1, 1966, in those counties in which such unified districts have been created and have become effective, with respect to bond and interest levies for bonds authorized before the creation of the industrial district, by any common-school district or rural high-school district which was in existence prior to the creation of such industrial district, and in which any part of the industrial district territory was located before it was created, the county clerk shall annually levy on the property in such portion of the industrial district, the same bond and interest levy as would have been levied by such common-school district or rural high-school district if the industrial district had never been created. The money collected from such bond and interest levies shall be distributed by the county treasurer to the bond and interest funds of the common-school districts for which the levies were made, in the same manner and to the same extent as if the levies had been made against such industrial district property by such school districts. No bond and interest levies shall be assessed against any property in the industrial district for bonds authorized by any other school district before the industrial district was created.

History: L. 1965, ch. 194, § 2; June 30.



19-3821 Industrial districts heretofore organized may elect to become subject to the provisions of this act; petition; hearing; records; limitation on bond issuance.

19-3821. Industrial districts heretofore organized may elect to become subject to the provisions of this act; petition; hearing; records; limitation on bond issuance. Industrial districts organized prior to July 1, 1971, shall not be required to conform to the 1971 amendments to article 38 of chapter 19 of the Kansas Statutes Annotated as contained in this act [*], but any industrial district heretofore organized under the act of which this act is amendatory and supplemental may elect to conform and become subject to the additional provisions herewith enacted by submitting a petition in writing to the board of county commissioners of the county in which this district is located requesting that the declarations, determinations, findings and order of said board relating to such district be amended and supplemented to conform to the 1971 amendments. Such a petition shall include the following:

(1) A description of the territory included in such industrial district by sections or subdivisions of sections according to the government survey, or by metes and bounds;

(2) a statement that all of the privately owned land is and will continue to be exclusively used for industrial establishments and special facilities to serve industry in an industrial community for the location of plants, factories or warehouses to manufacture, warehouse or distribute the products of agriculture or industry, and that no residential use is presently being made of said land and none will be made thereof as long as said industrial district is in existence and said land is included in it;

(3) a prayer that all previously entered declarations, determinations, findings, decisions and orders of such board of county commissioners relating to such industrial district be amended and supplemented so as to conform to the requirements and provisions of the 1971 amendments;

(4) a statement that the petitioners constitute all of the owners, corporate or otherwise, of real estate in the district, and all of the lessees, corporate or otherwise, of real estate in the district;

(5) such petition shall be executed by or on behalf of all of the persons, corporate or otherwise, who are required to be named therein as petitioners.

Upon the filing of such petition, the board of county commissioners shall fix forthwith a time and place for the hearing of such petition. At the time of such hearing it shall be the duty of the board of county commissioners to hear all evidence with respect to whether or not such petition contains the proper number of signers prescribed by this act and whether the statements in said petition are true; and if upon such hearing it shall be found and determined that such petition is sufficient under the statutory requirements, as amended, then such board of county commissioners shall make a finding and decision approving the application, and if such application is approved, shall thereupon cause an entry to be made upon its records showing all of its declarations, findings, decisions, and orders made pursuant to this section, which entry shall set forth the limits of such industrial district. Such entry shall also recite in haec verba the statements as to the restrictions on use of the lands included in the industrial district which are contained in the petition approved by the board of county commissioners, and shall declare, all in reasonable detail, that all previously entered declarations, determinations, findings, decisions and orders of such board of county commissioners relating to such industrial district are amended and supplemented so as to conform to the requirements and provisions of this industrial district act, as amended. All declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall have the same effect as in the case of orders approving original petitions for incorporation of such industrial districts. A copy of such findings, decisions and orders shall be filed for record with the register of deeds of the county in which such industrial district is located and a copy thereof shall also be filed in the office of the secretary of state of the state of Kansas. Thereupon the board of directors of such industrial district shall promptly amend and supplement the bylaws, rules and regulations of such industrial district in the manner provided by law so as to conform the same to the requirements and provisions hereof and of the findings, decisions and orders of the board of county commissioners entered of record as herein provided.

No industrial district organized and incorporated prior to the effective date of this act shall issue any general obligation bonds under K.S.A. 19-3815a unless and until such industrial district shall have first conformed to the provisions of the 1971 amendments in the manner herein prescribed. Nothing herein contained shall, however, be deemed or construed to invalidate or in any manner adversely affect any actions of such industrial districts prior to the effective date of this act.

History: L. 1971, ch. 99, § 9; July 1.

* "This act," see, also, 19-3802 to 19-3805, 19-3810, 19-3814.






Article 39 YOUTH SERVICES AND CENTERS

19-3901 Establishment and maintenance of public centers in certain counties; petition; election; tax levies or bonds; limitations.

19-3901. Establishment and maintenance of public centers in certain counties; petition; election; tax levies or bonds; limitations. The board of county commissioners of any county which contains only one (1) incorporated city is hereby authorized to establish and maintain a public youth center and recreation grounds within said county as hereinafter provided, and may acquire and take title to lands and property by donation, devise, bequest, or purchase for the purpose of establishing such youth center and recreation grounds; and said board may purchase, erect, and maintain such buildings, improvements, facilities, and equipment as may be required for such purpose.

The board of county commissioners may submit the question of the establishing, improving, and equipping such a youth center to the qualified electors of the county, at a general election or at a special election called for such purpose; or if petitioned by more than twenty percent (20%) of the qualified electors of such county as determined by the vote for secretary of state at the last preceding election, the board shall submit the question at a general election or special election called for such purpose. There shall also be submitted at the same election the question of whether the funds required for the establishing, improving, and equipping of such youth center and recreation grounds shall be raised by the issuance of bonds or by a special tax levy therefor. If a majority of those voting on such propositions shall vote in favor of establishing such a youth center and recreation grounds, and shall elect to raise the funds necessary therefor by the issuance of bonds, then the county commissioners may issue general obligation bonds of the county in the sum determined necessary by the board to purchase the land and establish, improve, and equip the youth center and recreation grounds, but such sum shall not exceed twenty-five thousand dollars ($25,000). All such bonds shall be issued, registered, sold, delivered, and retired in accordance with the provisions of the general bond law. Such bonds shall not be subject to nor within any bonded debt limitation prescribed by the laws of the state, and shall not be considered or included in applying any other law limiting bonded indebtedness.

If a majority of those voting on the proposition shall vote in favor of establishing such a youth center and recreation grounds, and elect to raise the funds necessary therefor by a special tax levy, then said county commissioners are authorized and directed to levy a tax upon all of the taxable tangible property of the county in the amount determined necessary to purchase the property and improve and equip the youth center and recreation grounds, but the tax so levied shall not exceed one (1) mill on each dollar of the assessed tangible valuation of such county for one year. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to nor within the aggregate tax levy limits prescribed by K.S.A. 79-1947, or any amendments thereto.

History: L. 1959, ch. 147, § 1; June 30.



19-3902 Same; donations and bequests; management; board of directors, when; powers.

19-3902. Same; donations and bequests; management; board of directors, when; powers. The county may receive donations and bequests of either money or property for the purpose of establishing and maintaining such youth center. The board of county commissioners shall make all regulations necessary for the supervision and conducting of said youth center, and may employ a supervisor, or supervisors, and such other assistants as may be necessary to properly care for and manage said youth center and recreation grounds. At any time after a county youth center has been established as authorized by K.S.A. 19-3901, the board of county commissioners may, by resolution, appoint a board of directors of three (3) or five (5) members, to supervise and manage such youth center. The members of the board so appointed shall be residents of the county, shall be persons other than county commissioners, and shall serve at the pleasure of the county commissioners. The said board of directors may be vested with all of the powers relating to maintenance and supervision of the youth center, or such supervisory powers, as the county commissioners may, by resolution, delegate; and the said board of directors may exercise all powers so delegated.

History: L. 1959, ch. 147, § 2; June 30.



19-3903 Same; maintenance and improvements; tax levy, use of proceeds.

19-3903. Same; maintenance and improvements; tax levy, use of proceeds. Whenever a youth center and recreation grounds has been established in any county as authorized by K.S.A. 19-3901, the board of county commissioners may thereafter, annually, levy a tax upon all of the taxable tangible property of the county for the purpose of creating a fund to be used for the supervision, maintenance, and further improvement of the youth center and recreation grounds and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1959, ch. 147, § 3; L. 1970, ch. 100, § 29; L. 1975, ch. 162, § 25; L. 1979, ch. 52, § 128; July 1.



19-3904 Youth services bureau or contracts for services to youth authorized in urban area counties; services.

19-3904. Youth services bureau or contracts for services to youth authorized in urban area counties; services. The board of county commissioners of any county designated as an urban area by K.S.A. 19-2654, may establish a youth services bureau or, in lieu thereof, may contract with a nonprofit corporation, to provide the following services within the county:

(a) To strengthen existing community youth resources and to promote and develop new community-based programs to meet the needs of all children and youth;

(b) To receive voluntary referrals and make referrals to other agencies with the consent of the child and his parents;

(c) To bridge the gap between available services and the children and youth in need of them by referral and follow-up activities; and

(d) To act as an advocate for children and youth to assure that they receive needed services, while avoiding any suggestion of stigma so that those needing assistance are not reluctant to seek it.

History: L. 1974, ch. 108, § 1; July 1.



19-3905 Same; tax levy, use of proceeds; election required.

19-3905. Same; tax levy, use of proceeds; election required. (a) The board of county commissioners of any county that has established a youth services bureau or has contracted with a nonprofit corporation to provide the services set forth in K.S.A. 19-3904, and amendments thereto, is hereby authorized to make an annual tax levy not to exceed 1/4 mill upon all of the taxable tangible property of the county for the purpose of providing for such services and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(b) No county authorized to increase its levies under the provisions of this section shall make such increased levy until the question of making such tax levy is submitted to the qualified electors of the county at the next general election or at a special election called for such purpose. Any special election held under the provisions of this section shall be called and held in accordance with the provisions of K.S.A. 10-120, and amendments thereto. If a majority of the votes cast and counted on the question submitted at such election are in favor of such tax, the same may be levied; but if a majority of the votes cast and counted on the question submitted at such election are not in favor thereof, such tax may not be levied.

History: L. 1974, ch. 108, § 2; L. 1979, ch. 52, § 129; L. 1990, ch. 66, § 32; May 31.



19-3906 Same; citizens' governing board; membership; terms; officers.

19-3906. Same; citizens' governing board; membership; terms; officers. (a) The board of county commissioners of every county which establishes a youth services bureau shall appoint a citizens' governing board to be composed of not less than fifteen (15) members. The members of the governing board shall be representative of broad segments of the public, including business, labor, civic groups, minority groups and consumers of the services of youth services agencies, as well as the public in general. Professionals and members of the staffs of agencies providing youth services shall not constitute more than one-fifth (1/5) of the membership of the governing board appointed by the board of county commissioners.

(b) The term of office of each member of the governing board shall be three (3) years, except that of the members appointed to the original governing board by the board of county commissioners, one-third (1/3) of the members shall be appointed for terms of one (1) year, one-third (1/3) for terms of two (2) years and one-third (1/3) for terms of three (3) years. The terms of office of the original governing board shall commence on a date to be fixed by the board of county commissioners.

(c) The members of the governing board shall elect a chairman, vice-chairman, secretary and treasurer, who shall hold such offices for terms of one (1) year.

History: L. 1974, ch. 108, § 3; July 1.



19-3907 Same; bond and duties of treasurer of board.

19-3907. Same; bond and duties of treasurer of board. (a) The treasurer of the governing board of the youth services bureau shall, before he enters upon the discharge of his duties, file with the county clerk a bond in an amount prescribed by the board of county commissioners. Such bond shall be a corporate surety bond executed by a bonding company authorized to do business in the state of Kansas and conditioned upon the faithful performance of the duties of his office.

(b) It shall be the duty of the treasurer of the governing board to receive and to account for all moneys provided for the youth services bureau under the provisions of this act, from whatever source derived. It shall also be the duty of the treasurer to issue vouchers for the disbursement of money so received upon order of the governing board.

History: L. 1974, ch. 108, § 4; July 1.



19-3908 Same; expenditure approval by board.

19-3908. Same; expenditure approval by board. All money provided for the youth services bureau under the provisions of this act shall, when collected, be paid over to the credit of the treasurer of the governing board. The governing board shall have exclusive control over the expenditure of all money paid to the credit of its treasurer under the provisions of this act, and no money shall be paid therefrom except upon vouchers signed by the treasurer upon order of the governing board.

History: L. 1974, ch. 108, § 5; July 1.



19-3909 Same; advisory council; composition.

19-3909. Same; advisory council; composition. The governing board shall appoint an advisory council composed of young persons living within the county. Such advisory council shall serve in an advisory capacity to the governing board and shall be composed of not less than fifteen (15) members with one (1) member designated by the governing board to serve as a voting member of the governing board for a term of one (1) year.

History: L. 1974, ch. 108, § 6; July 1.



19-3910 Same; additional powers of governing board.

19-3910. Same; additional powers of governing board. In addition to other powers and duties imposed by this act, the governing board shall: (a) Formulate and adopt policies relating to the activities of the youth services bureau including the employment of personnel therefor;

(b) Prepare and submit an annual plan and budget with recommendations to the board of county commissioners; and

(c) Annually review, evaluate and report the activities of the youth services bureau pursuant to this act to the board of county commissioners.

History: L. 1974, ch. 108, § 7; July 1.



19-3911 Same; acceptance of public gifts or grants.

19-3911. Same; acceptance of public gifts or grants. The governing board of a youth services bureau is hereby authorized to apply for, accept and expend gifts and grants from any public or private source, including city, county, state and federal sources.

History: L. 1974, ch. 108, § 8; July 1.



19-3912 Same; annual financial report to county commissioners, when; content.

19-3912. Same; annual financial report to county commissioners, when; content. Whenever the board of county commissioners enters into a contract with a nonprofit corporation as provided in K.S.A. 19-3904, such nonprofit corporation shall annually submit a complete financial report of its activities to the board of county commissioners. Such financial report shall include the amount of tax money received under the contract, all other amounts of income and all disbursements, including the salary paid to each employee of the nonprofit corporation.

History: L. 1974, ch. 108, § 9; July 1.






Article 40 MENTAL HEALTH CENTERS AND SERVICES

19-4001 Community mental health centers and community facilities for people with intellectual disability; services of such facilities; services provided on contract by intellectual disability governing board; approval by secretary for aging and disability services of facility establishment.

19-4001. Community mental health centers and community facilities for people with intellectual disability; services of such facilities; services provided on contract by intellectual disability governing board; approval by secretary for aging and disability services of facility establishment. The board of county commissioners of any county or the boards of county commissioners of two or more counties jointly may establish a community mental health center, or community facility for people with intellectual disability, or both, which shall be organized, operated, and financed according to the provisions of this act. The mental health center may render the following mental health services: Out-patient and inpatient diagnostic and treatment services; rehabilitation services to individuals returning to the community from an inpatient facility; consultative services to schools, courts, health and welfare agencies, both public and private, and conducting, in collaboration with other agencies when practical, in-service training for students entering the mental health professions, educational programs, information and research. The community facilities for people with intellectual disability may render, and an intellectual disability governing board which contracts with nonprofit corporations to provide services for people with intellectual disability may provide, the following services: Pre-school, day care, work activity, sheltered workshops, sheltered domiciles, parent and community education and, in collaboration with other agencies when practical, clinical services, rehabilitation services, in-service training for students entering professions dealing with the above aspects of intellectual disability, information and research. It may establish consulting or referral services, or both, in conjunction with related community health, education, and welfare services.

No community mental health center, or facility for people with intellectual disability, or both, shall be established in such community after the effective date of this act unless and until the establishment of the same has been approved by the secretary for aging and disability services.

History: L. 1961, ch. 292, § 1; L. 1970, ch. 115, § 1; L. 1977, ch. 103, § 1; L. 2012, ch. 91, § 4; L. 2014, ch. 115, § 16; July 1.



19-4002 Same; governing boards; appointment; representation; single or separate boards.

19-4002. Same; governing boards; appointment; representation; single or separate boards. (a) (1) Except as provided by K.S.A. 19-4002a and 19-4002b, and amendments thereto, every county which establishes a mental health center or facility for people with intellectual disability shall establish a community mental health or an intellectual disability governing board. Every county which wants to establish such board for the purpose of allowing such board to contract with a nonprofit corporation to provide services for people with intellectual disability may establish an intellectual disability governing board in accordance with the provisions of this section. Any board established under this subsection shall be referred to as the governing board. The governing board shall be composed of not less than seven members. The members of such governing board shall be appointed by and shall serve at the pleasure of the board of county commissioners of the county.

(2) When two or more counties desire to establish a mental health center or facility for people with intellectual disability, the chairperson of the board of the county commissioners of each participating county shall appoint two members to a selection committee, which committee shall select the first governing board. Each participating county shall have at least one representative on such board.

(b) Membership of each governing board, as nearly as possible, shall be representative of public health, medical profession, the judiciary, public welfare, hospitals, mental health organizations and organizations for people with intellectual disability, education, rehabilitation, labor, business and civic groups and the general public. The governing board of a mental health center also shall include consumers of mental health services or representatives of mental health consumer groups and shall include family members of mentally ill persons.

(c) If the board of county commissioners desires to provide both mental health services and services for people with intellectual disability in accordance with the provisions of this act, and determine it is more practical to establish a single governing board for mental health services and facilities for people with intellectual disability, the board of commissioners may establish a single board. If the board of county commissioners determine that separate boards are more practical, the board of county commissioners may establish a governing board for a mental health center and a separate board for facilities for people with intellectual disability.

History: L. 1961, ch. 292, § 2; L. 1970, ch. 115, § 2; L. 1976, ch. 139, § 1; L. 1977, ch. 103, § 2; L. 1986, ch. 98, § 1; L. 1990, ch. 92, § 13; L. 1999, ch. 118, § 1; L. 2012, ch. 91, § 5; July 1.



19-4002a Same; Sedgwick and Wyandotte counties.

19-4002a. Same; Sedgwick and Wyandotte counties. (a) (1) In lieu of appointing a governing board as provided by K.S.A. 19-4002, and amendments thereto, the board of county commissioners of Sedgwick county may serve as the community mental health or intellectual disability governing board for Sedgwick county.

(2) In lieu of appointing a governing board as provided by K.S.A. 19-4002, and amendments thereto, the unified government board of commissioners of Wyandotte county may serve as the community mental health or intellectual disability governing board for Wyandotte county.

(b) If the board of county commissioners or the unified government board of commissioners elects to serve as the governing board pursuant to this section, the board of county commissioners or the unified government board of commissioners shall appoint a mental health and intellectual disability advisory board of not less than seven members. Members of the advisory board shall serve at the pleasure of the board making their appointment. Membership of the advisory board shall include consumers of mental health services and services for people with intellectual disability or representatives of mental health consumer groups and consumer groups for people with intellectual disability and shall include family members of mentally ill persons and people with intellectual disability and, as nearly as possible, shall be representative of public health, medical profession, the judiciary, public welfare, hospitals and mental health organizations and organizations for people with intellectual disability and education, rehabilitation, labor, business and civic groups.

(c) The board of county commissioners or the unified government board of commissioners, as the mental health or intellectual disability governing board, shall seek the recommendations of the mental health and intellectual disability advisory board prior to adopting the annual plan and budget for county mental health and programs for people with intellectual disability.

History: L. 1986, ch. 98, § 2; L. 1990, ch. 92, § 14; L. 1999, ch. 118, § 2; L. 2012, ch. 91, § 6; July 1.



19-4002b Same; Johnson county.

19-4002b. Same; Johnson county. (a) In lieu of appointing a governing board as provided by K.S.A. 19-4002, and amendments thereto, the board of county commissioners of Johnson county may serve as the community mental health or intellectual disability governing board for Johnson county.

(b) If the board of county commissioners elects to serve as the governing board pursuant to this section, the board of county commissioners shall appoint a mental health and intellectual disability advisory board of not less than seven members. Members of the advisory board shall serve at the pleasure of the board of county commissioners. Membership of the advisory board shall include consumers of mental health services and services for people with intellectual disability or representatives of mental health consumer groups and consumer groups for people with intellectual disability and shall include family members of mentally ill persons and people with intellectual disability and, as nearly as possible, shall be representative of public health, medical profession, the judiciary, public welfare, hospitals and mental health organizations and organizations for people with intellectual disability and education, rehabilitation, labor, business and civic groups.

(c) The board of county commissioners, as the mental health or intellectual disability governing board, shall seek the recommendations of the mental health and intellectual disability advisory board prior to adopting the annual plan and budget for county mental health and programs for people with intellectual disability.

History: L. 1986, ch. 98, § 3; L. 1990, ch. 92, § 15; L. 2012, ch. 91, § 7; July 1.



19-4003 Same; duties of boards.

19-4003. Same; duties of boards. The duties of the governing boards shall include: (a) Election from its members of a chairman, a vice-chairman, a secretary and a treasurer, who shall hold office for a term of one year. Such treasurer shall give bond to be approved by the board of county commissioners of the county in which the mental health center or facilities for people with intellectual disability, or both, are located or the board of county commissioners which created a governing board to contract with a nonprofit corporation to provide services for people with intellectual disability for the safekeeping and the disbursements of all funds that may come into such treasurer's hands. All money provided for mental health or intellectual disability purposes under the provisions of this act shall, when collected, be paid over to the treasurer of the governing board for the purposes of this act. Such governing board shall have exclusive control over the expenditures of all moneys paid to the credit of its treasurer under the provisions of this act, and no money shall be paid therefrom, except upon vouchers signed by the treasurer and on order of the governing board.

(b) Formulating and establishing policies for the operation of the mental health center or facilities for people with intellectual disability, or both, and employment of personnel if the governing board operates a mental health center or facility for people with intellectual disability, or both.

(c) Annually reviewing, evaluating and reporting of community mental health services and services for people with intellectual disability provided by the center pursuant to this act to such board or boards of county commissioners.

(d) Preparing and submitting the annual plan and budget and making recommendations thereon.

History: L. 1961, ch. 292, § 3; L. 1970, ch. 115, § 3; L. 1977, ch. 103, § 3; L. 2012, ch. 91, § 8; July 1.



19-4004 Same; tax levies, use of proceeds; protest petition and election; issuance of bonds.

19-4004. Same; tax levies, use of proceeds; protest petition and election; issuance of bonds. In all counties wherein the board or boards of county commissioners in the event of a combination of counties has established a governing board, the respective board or boards of county commissioners may levy an annual tax upon all taxable tangible property in such county for mental health services and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The respective board or boards of county commissioners may also levy an additional annual tax upon all taxable tangible property in such county for intellectual disability services and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The additional levy authorized by this section for intellectual disability services shall not be made until a notice of intent to make such levy has been published in a newspaper of general circulation in the county or counties involved by the board or boards of county commissioners proposing to make such levy, and such notice shall state that if a petition signed by 5% of the electors of the county shall file a protest petition within 60 days of the date of such publication a proposition will be submitted at an election called for the purpose in the county for approval of the levy; if such proposition is approved or if no sufficient protest is made, then the board or boards of county commissioners shall levy such tax, but if a sufficient protest is made and such proposition is not approved, the levy will not be made. The proceeds thereof shall be placed in the hands of the appropriate governing board to be administered as provided by this act.

In addition thereto, to provide for the purchase of or the construction of facilities for the community mental health center or facility for people with intellectual disability, or both, the board or boards of county commissioners, upon petition of the governing board, may levy an annual tax on all taxable tangible property in their county and to issue and sell general obligation bonds of such county, for the purpose of creating and providing a special fund to be used in acquiring a site for, and the building, equipping, repairing, remodeling and furnishing of a community mental health center or facilities for people with intellectual disability, or both, or for any one or more of such purposes. The additional levy authorized by this section shall not be made until a notice of intent to make such levy has been published in a newspaper of general circulation in the county or counties involved by the board or boards of county commissioners proposing to make such levy, and such notice shall state that if a petition signed by 5% of the electors of the county shall file a protest petition within 60 days of the date of such publication a proposition will be submitted at an election called for the purpose in the county for approval of the levy; if such proposition is approved or if no sufficient protest is made, then the board of county commissioners will make the levy of such tax, but if a sufficient protest is made and such proposition is not approved, the levy will not be made. The board of county commissioners shall proceed in the manner prescribed to be followed in such notice. The tax levy may be made annually until sufficient funds have been created for the purpose or purposes, or if the county has issued and sold general obligation bonds, the proceeds raised by the annual tax levy shall be used to retire the general obligation bonds and the tax levy shall continue until the general obligation bonds have been retired. Such federal, state or private funds as may be available may be accepted by the board of county commissioners to be placed in the fund for operation of or construction of a community mental health center or facility for people with intellectual disability, or both, as the case may be. Title to the building or buildings of the community mental health center or facility for people with intellectual disability, or both, shall vest in the governing board which is responsible for the maintenance and operation of the facilities if a combination of counties has established the center, but, if only one county has established the mental health center or facilities for people with intellectual disability, title shall vest in the board of county commissioners of such county. If the board of county commissioners has contracted with a nonprofit corporation to provide mental health services under K.S.A. 19-4007, and amendments thereto, the title to the building or buildings, in the discretion of the board of county commissioners, may vest in the board of county commissioners or the nonprofit corporation providing mental health services, and the board of county commissioners may allow the nonprofit corporation to use the buildings without charge.

History: L. 1961, ch. 292, § 4; L. 1965, ch. 195, § 1; L. 1970, ch. 115, § 4; L. 1975, ch. 162, § 26; L. 1975, ch. 163, § 2; L. 1979, ch. 52, § 130; L. 1999, ch. 154, § 39; L. 2002, ch. 176, § 8; L. 2012, ch. 91, § 9; July 1.



19-4005 Same; charges for services.

19-4005. Same; charges for services. The governing board may establish a schedule of charges for services to persons using the community mental health center or facilities for people with intellectual disability, or both, but no person shall be denied the services of the mental health center or facilities for people with intellectual disability because of inability to pay for the same.

History: L. 1961, ch. 292, § 5; L. 1970, ch. 115, § 5; L. 2012, ch. 91, § 10; July 1.



19-4006 Same; transfer and conferral of powers to center governing board; moneys.

19-4006. Same; transfer and conferral of powers to center governing board; moneys. Upon the creation of any such governing board, all of the jurisdictions, powers, and duties now conferred by law upon the county board of health of such county, or of a joint board of health of such county and a municipality with respect to mental health, shall be withdrawn from such county or joint board of health and conferred upon such governing board. Upon withdrawal of a joint board of health, any money remaining in the hands of the treasurer shall be repaid in the manner provided for in K.S.A. 65-210.

History: L. 1961, ch. 292, § 6; L. 1970, ch. 115, § 6; July 1.



19-4007 Contracts for services with nonprofit corporations; schedule of charges; annual financial report contents; approval of establishment of corporation by secretary for aging and disability services; annual report; transfer of proceeds of tax levy to state agency.

19-4007. Contracts for services with nonprofit corporations; schedule of charges; annual financial report contents; approval of establishment of corporation by secretary for aging and disability services; annual report; transfer of proceeds of tax levy to state agency. (a) If the board or boards of county commissioners desire to provide either mental health services or services for people with intellectual disability, or both such services, and to levy the taxes authorized in K.S.A. 19-4004, and amendments thereto, but determine that it is more practicable to contract for such services with a nonprofit corporation, such board or boards may contract with the nonprofit corporation to provide either mental health services or services for people with intellectual disability, or both such services, for the residents of the county or counties. In lieu of contracting with a nonprofit corporation to provide services for people with intellectual disability, a board of county commissioners may establish an intellectual disability governing board for the purpose of allowing this board to contract for and on behalf of the board of county commissioners with a nonprofit corporation to provide services for people with intellectual disability. The board or boards entering into such a contract with a nonprofit corporation, or the intellectual disability governing board authorized to contract with a nonprofit corporation under this section, are hereby authorized to pay the amount agreed upon in such contract from the proceeds of the tax or taxes levied pursuant to K.S.A. 19-4004, and amendments thereto, for mental health services or intellectual disability services, or for both such services. The nonprofit corporation may not deny service to anyone because of inability to pay for the same, but the nonprofit corporation may establish a schedule of charges for services to those who are financially able to pay for such services. The nonprofit corporation shall annually provide the board or boards of county commissioners with a complete financial report showing the amount of fees collected, the amount of tax money received under the contract, and any other income. The financial report shall also show the nonprofit corporation's disbursements, including salaries paid to each person employed by the nonprofit corporation. No such nonprofit corporation shall be organized to receive public funds raised through taxation or public solicitation, or both, unless and until the establishment of the same has been approved by the secretary for aging and disability services. The governing board of all such nonprofit corporations shall report annually to the secretary for aging and disability services, in such form as may be required on the activities of the mental health center, or community facility for people with intellectual disability.

(b) If the board or boards of county commissioners desire to provide services for people with intellectual disability and to levy the tax authorized in K.S.A. 19-4004, and amendments thereto, for intellectual disability services, but determine that it is more practicable to transfer the proceeds from such tax levy or a portion thereof to a state agency operating a program established under the federal social security act whereby the funds will be eligible for federal financial participation in the purchase of services for eligible persons in facilities for people with intellectual disability, the board or boards are hereby authorized to transfer such proceeds, or a portion thereof, to any such state agency to purchase services in facilities for people with intellectual disability.

History: L. 1961, ch. 292, § 7; L. 1965, ch. 195, § 2; L. 1970, ch. 115, § 7; L. 1976, ch. 140, § 1; L. 1977, ch. 103, § 4; L. 2012, ch. 91, § 11; L. 2014, ch. 115, § 17; July 1.



19-4008 Solicitation, acceptance and expenditures of gifts and grants.

19-4008. Solicitation, acceptance and expenditures of gifts and grants. Such governing boards are hereby authorized to solicit, accept and expend gifts and grants received from private, county, state and federal sources.

History: L. 1961, ch. 292, § 8; L. 1970, ch. 115, § 8; L. 1976, ch. 104, § 2; July 1.



19-4009 Application of act as to other laws.

19-4009. Application of act as to other laws. Nothing contained in this act shall be construed as repealing any existing law nor as affecting any mental health center or facilities for people with intellectual disability established by any county under any other law prior to the effective date of this act except as herein otherwise specifically provided; but no county which has heretofore established or shall hereafter establish under any other law a mental health center or facilities for people with intellectual disability shall make a tax levy under such other law for a mental health center or facilities for people with intellectual disability if it shall establish either singly or jointly a mental health center under the provisions of this act.

History: L. 1961, ch. 292, § 9; L. 1970, ch. 115, § 9; L. 2012, ch. 91, § 12; July 1.



19-4010 Certain counties authorized to contract with centers organized under K.S.A. 19-4001 et seq. for services; consideration; term of agreement.

19-4010. Certain counties authorized to contract with centers organized under K.S.A. 19-4001 et seq. for services; consideration; term of agreement. The board of county commissioners of any county which is not a part of a community mental health center is hereby authorized to contract with a community mental health center or community facilities for people with intellectual disability, or both, organized in accordance with the provisions of K.S.A. 19-4001 et seq., and amendments thereto, for such mental health services or intellectual disability services, or both, for the residents of such county as may be mutually agreeable between the governing board of the center or community facilities for people with intellectual disability, or both, and the county commissioners, requesting the services for the residents thereof. Such an agreement may provide for out-patient and treatment services, rehabilitation services, consultative services and other services assented to by both parties. The consideration for such services shall not in any case exceed in amount the revenue that will be derived from the tax levy authorized by K.S.A. 19-4011, and amendments thereto. Such agreement may be for a term of not exceeding five years, but may be renewed from time to time.

History: L. 1965, ch. 196, § 1; L. 1970, ch. 115, § 10; L. 2012, ch. 91, § 13; July 1.



19-4011 Same; tax levy, use of proceeds.

19-4011. Same; tax levy, use of proceeds. The county commissioners of a county entering into such an agreement with a community mental health center is hereby authorized to levy an annual tax upon all of the taxable tangible property in such county for the purpose of providing revenue to pay for the mental health services contracted for with the center and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. The county commissioners of a county entering into such an agreement with a community facility for people with intellectual disability is hereby authorized to levy an annual tax upon all of the taxable tangible property in such county for the purpose of providing revenue to pay for intellectual disability services contracted for with the facility and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Upon receipt of such tax moneys, the county commissioners shall pay the amount agreed upon to the governing body of the center or community facilities for people with intellectual disability, or both, and the governing body is authorized to receive and expend such moneys to provide community mental health services.

History: L. 1965, ch. 196, § 2; L. 1970, ch. 115, § 11; L. 1975, ch. 162, § 27; L. 1975, ch. 163, § 3; L. 1979, ch. 52, § 131; L. 1999, ch. 154, § 40; L. 2012, ch. 91, § 14; July 1.



19-4012 Same; effective date of agreement; payments.

19-4012. Same; effective date of agreement; payments. No agreement entered into shall become effective until the year in which the tax levy is made; and payments for the services shall be made as provided for in the agreement.

History: L. 1965, ch. 196, § 3; June 30.



19-4013 Community mental health centers; sale of buildings or buildings and sites; use of proceeds of sale.

19-4013. Community mental health centers; sale of buildings or buildings and sites; use of proceeds of sale. Whenever the governing board of any community mental health center established under the provisions of K.S.A. 19-4001 et seq. and amendments thereto, which has acquired title to any building or building and site, shall determine that such building or building and site is no longer of benefit to such community mental health center, such governing board is hereby authorized to sell such building or building and site upon such terms and in such manner as the governing board may deem to be in the best interest of the community mental health center. Moneys received from the sale of any such building or building and site may be placed in a special fund and used for the acquisition, repair, reconstruction, remodeling, furnishing or equipping of a building for the use of such community mental health center.

History: L. 1968, ch. 256, § 1; March 26.



19-4014 Same; prior sales validated and confirmed.

19-4014. Same; prior sales validated and confirmed. Any deed executed by the governing board of any community mental health center, to any building and site, prior to the effective date of this act, which deed has been recorded in the office of the register of deeds, is hereby confirmed and validated and the title conveyed by any such deed is hereby declared to be merchantable to the extent of the interest conveyed.

History: L. 1968, ch. 256, § 2; March 26.



19-4015 Pension and deferred compensation plans for employees of governing boards of community mental health centers and facilities for people with intellectual disability.

19-4015. Pension and deferred compensation plans for employees of governing boards of community mental health centers and facilities for people with intellectual disability. The governing boards created by K.S.A. 19-4002 are hereby authorized to establish and fund pension and deferred compensation plans for the employees of such boards and to procure contracts insuring such employees, their dependents, or any class or classes thereof under a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance. The employee's contribution, if any, to the plan and to the premium for such insurance may be deducted by the employer from the employee's salary when authorized in writing by the respective employee so to do.

History: L. 1972, ch. 88, § 1; July 1.



19-4016 Financial assistance to person studying to be licensed as psychologist or in a social work specialty; agreements, provisions.

19-4016. Financial assistance to person studying to be licensed as psychologist or in a social work specialty; agreements, provisions. (a) The governing board of a community mental health center which is organized pursuant to K.S.A. 19-4001 et seq., and amendments thereto, and which is licensed under K.S.A. 75-3307b, and amendments thereto, is hereby authorized to expend funds of the community mental health center to provide loans or scholarships to aid in financing the education of persons studying to become licensed psychologists or licensed in one of the social work specialties and who agree, upon completion of their education and attainment of such licensure, to become members of the staff of the community mental health center.

(b) Every agreement entered into under this section shall be in writing, shall specify the amount of financial assistance to be provided, the terms of eligibility for such financial assistance, the length of employment with the community mental health center required as a condition to the receipt of such financial assistance, the circumstances under which such employment obligation may be discharged or forgiven and such other additional provisions as the parties to the agreement may include as part of the agreement.

History: L. 1989, ch. 180, § 1; July 1.






Article 41 ECONOMIC DEVELOPMENT PROGRAMS

19-4101 Economic development programs; counties having or developing comprehensive plan.

19-4101. Economic development programs; counties having or developing comprehensive plan. Any county which has completed or is in the process of developing a comprehensive plan for the future physical growth and development of all or a part of its area may establish and conduct a program for its future economic growth and development in accordance with the provisions of this act.

History: L. 1965, ch. 209, § 1; L. 1972, ch. 89, § 1; July 1.



19-4102 Same; financing; tax levy; protest petition and election.

19-4102. Same; financing; tax levy; protest petition and election. The board of county commissioners of any such county may, by resolution, provide for the establishment of a countywide economic development program and may provide for the financing thereof from its general operating fund, or may levy a tax annually upon all the taxable tangible property of the county for the purpose of creating a fund therefor and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. In any year in which the board of county commissioners of any county shall elect to levy any tax under the authority of this section, such board shall cause a notice of its intention to make such levy to be published in the official newspaper of the county, and if within 30 days next following the date of the publication of such notice a petition, signed by electors equal in number to not less than 5% of the electors of the county, requesting an election thereon, shall be filed in the office of county election officer, no such levy shall be made without such proposition having first been submitted to and having been approved by a majority of the electors of the county voting at an election called and held thereon. Any election held under provisions of this section shall be subject to election laws applicable to elections for approval of bonds issued by such county.

History: L. 1965, ch. 209, § 2; L. 1970, ch. 100, § 30; L. 1972, ch. 89, § 2; L. 1976, ch. 141, § 1; L. 1979, ch. 52, § 132; L. 1990, ch. 66, § 33; L. 1999, ch. 154, § 41; May 27.



19-4103 Same; use of funds.

19-4103. Same; use of funds. Any such county establishing an economic development program under this act may utilize the funds herein authorized to conduct studies and prepare comprehensive plans for its future economic growth and development; to inventory the services, facilities and resources of the entire county; to promote, stimulate and encourage the growth and development of the agriculture, commerce and industry of the county as a whole, in order to achieve maximum utilization of its human, economic and natural resources and tourist attractions; and to otherwise promote the general economic welfare and prosperity of the area.

History: L. 1965, ch. 209, § 3; April 21.



19-4104 Same; advisory committee.

19-4104. Same; advisory committee. Such board may create a county economic development advisory committee, with such members as deemed advisable, which shall be representative of the various private and public interests and political subdivisions within the county.

History: L. 1965, ch. 209, § 4; April 21.



19-4105 Same; joint undertaking by two or more counties; cooperation with other agencies.

19-4105. Same; joint undertaking by two or more counties; cooperation with other agencies. Any two or more such counties may jointly and cooperatively undertake programs to promote the growth and development of the area or region in which such counties are located and any county may likewise cooperate with political subdivisions of the county and with other public or private nonprofit agencies to achieve the purposes set forth in this act.

History: L. 1965, ch. 209, § 5; April 21.



19-4106 Economic development incentives for certain manufacturers of cellulose film; citation of act.

19-4106. Economic development incentives for certain manufacturers of cellulose film; citation of act. The provisions of this act shall be known as and may be cited as the "qualified manufacturer act."

History: L. 2005, ch. 80, § 1; Apr. 14.



19-4107 Same; definitions.

19-4107. Same; definitions. For the purposes of this act:

(a) "Agreement" means an agreement entered into between the qualified manufacturer and the secretary for benefits under this act.

(b) "Gross compensation" means gross wages and benefits paid to or on behalf of employees receiving wages.

(c) "Qualified manufacturer" means a person, corporation, partnership or other entity engaged in the production of cellulose film in Shawnee county, Kansas, or proposing to engage in the production of cellulose film in Shawnee county, Kansas, that satisfies conditions imposed by the secretary which shall include, among other conditions, that the person, corporation, partnership or other entity meet the requirements of subsection (a) of K.S.A. 19-4108, and amendments thereto.

(d) "Secretary" means the secretary of commerce.

History: L. 2005, ch. 80, § 2; Apr. 14.



19-4108 Same; eligibility requirements, application requirements, agreement, special qualified manufacturer fund, agreement limitations; secretary of commerce, duties.

19-4108. Same; eligibility requirements, application requirements, agreement, special qualified manufacturer fund, agreement limitations; secretary of commerce, duties. (a) A qualified manufacturer may be eligible for a period of three and no more than four calendar years to receive an amount, not to exceed $1,000,000 in the aggregate, from the special qualified manufacturer fund, if the qualified manufacturer complies with the following requirements:

(1) Has paid or agrees to pay at least $10,000,000 in annual gross compensation to employees located in Kansas;

(2) has an average wage and salary of at least $50,000 plus benefits;

(3) has currently at least $26,000,000 total investment in Kansas;

(4) employs at least 190 full-time equivalent employees in Kansas as defined in K.S.A. 74-50,114, and amendments thereto; and

(5) enters into an agreement with the secretary in which in return for the benefits authorized pursuant to this act, the qualified manufacturer agrees to maintain at least 190 full-time equivalent employees as defined in K.S.A. 74-50,114, and amendments thereto, in Kansas for a period of five years or such longer period as the qualified manufacturer and the secretary may agree.

(b) A qualified manufacturer may apply to the secretary to enter into an agreement for benefits under this act. The application shall include (1) evidence that the applicant is a qualified manufacturer as defined in K.S.A. 19-4107, and amendments thereto, and (2) that the qualified manufacturer intends to employ at least 190 full-time equivalent employees for a period of at least five years commencing from the date of the agreement.

(c) Upon receipt of an application described in subsection (b), if the secretary finds that the application is from a qualified manufacturer, the secretary may enter into an agreement with the qualified manufacturer for benefits under this act. The agreement shall commit the secretary to request that for a period of three years, but in no event longer than four years at the discretion of the secretary, from the date of the executed agreement, an amount not to exceed $1,000,000, from the special qualified manufacturer fund created in subsection (d) and shall be transferred by the state treasurer to the qualified manufacturer. The agreement shall set forth the terms and conditions under which the secretary shall direct the state treasurer to transfer revenues in the special qualified manufacturer fund to the qualified manufacturer. The agreement shall specifically provide that if at any time the balance of the fund is insufficient to make a payment prescribed by the agreement, that the qualified manufacturer shall not be entitled to the payment. In the event the qualified manufacturer fails to comply with the terms and conditions set forth in the agreement, the agreement shall provide that the secretary can terminate the agreement, and the qualified manufacturer shall not be entitled to further distributions from the special qualified manufacturer fund.

(d) The state treasurer shall credit all revenue collected or received from withholding upon Kansas wages paid by a taxpayer which is a qualified manufacturer, as certified by the secretary, to the special qualified manufacturer fund, which fund is hereby created in the custody of the state treasurer, but which fund shall not be a part of the state treasury or the state general fund. Distributions from the fund shall not be subject to appropriation. On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the special qualified manufacturer fund interest earnings based on: (1) The average daily balance of moneys in the special qualified manufacturer fund for the preceding month; and (2) the net earnings rate of the pooled money investment portfolio for the preceding month. The provisions of this section shall expire when all revenues that, pursuant to the agreement are to be paid to the qualified manufacturer, have been distributed. Moneys credited to the special qualified manufacturer fund in accordance with the foregoing provisions shall be distributed to or on the order of the secretary. The state treasurer shall make such distributions on such dates as mutually agreed to by the secretary and the state treasurer, serving as paying agent pursuant to the terms of the agreement. The total of all distributions under this section shall not exceed $1,000,000.

(e) Income tax refunds and balances due resulting from withholding upon Kansas wages paid by the qualified manufacturer pursuant to K.S.A. 79-3294 et seq., and amendments thereto, shall be reconciled on at least an annual basis by a method defined in the agreement described in subsection (c).

(f) A qualified manufacturer shall not be allowed to participate in the IMPACT act or program pursuant to K.S.A. 74-50,102 et seq., and amendments thereto. The secretary may include provisions in the agreement described in subsection (c) to limit or reduce the amount of eligible credits related to the provisions of this act, including, but not limited to, those allowed pursuant to K.S.A. 79-32,160a or 79-32,182b, and amendments thereto. Nothing in this subsection shall be construed to prohibit the qualified manufacturer from receiving credits allowed by law for any investment not related to the provisions of this act.

(g) The agreement between the qualified manufacturer and the secretary shall be entered into before any benefits may be provided under this act, and shall specify that should the qualified manufacturer fail to maintain the employment levels set forth in the agreement, that the qualified manufacturer shall be required to repay an amount in proportion to the level that employment has fallen below the agreement, which has been distributed to the qualified manufacturer from the special qualified manufacturer fund, as may be determined by the secretary.

(h) Benefits authorized pursuant to this act shall not be used to provide for or to increase compensation packages, rewards, bonuses, pensions, enhanced retirement, stock options, buyouts or substantial severance pay or other financial benefits to any chief executive officer, chief financial officer or any officers of the company.

History: L. 2005, ch. 80, § 3; Apr. 14.



19-4109 Same; annual report and review of secretary; violation of reporting requirements by qualified manufacturer; loss of designation.

19-4109. Same; annual report and review of secretary; violation of reporting requirements by qualified manufacturer; loss of designation. (a) The secretary shall transmit annually to the governor, the standing committee on commerce of the senate and the standing committee on commerce, labor and economic development of the house of representatives, a report, based upon information received from each qualified manufacturer for which benefits have been issued during the preceding year, describing the following: (1) The manner in which the purpose, as described in this act, has been carried out;

(2) an estimate of jobs created and jobs preserved by cash investments made in qualified manufacturers; and

(3) an estimate of the multiplier effect on the Kansas economy of the cash investments made pursuant to this act.

(b) The secretary shall conduct an annual review of the activities undertaken pursuant to this act to ensure that benefits issued pursuant to this act are issued in compliance with the provisions of this act or rules and regulations promulgated by the department with respect to this act.

(c) Any violation of the reporting requirements set forth in this section shall be grounds for loss of designation as a qualified manufacturer under this section.

(d) If the secretary determines that a qualified manufacturer is not in substantial compliance with the requirements of this act, the secretary, by written notice, shall inform the officers of the qualified manufacturer that such qualified manufacturer will lose its designation as a qualified manufacturer unless such qualified manufacturer corrects the deficiencies and is once again in compliance with the requirements for designation.

History: L. 2005, ch. 80, § 4; L. 2013, ch. 134, § 2; July 1.



19-4110 Interlocal cooperation agreement between counties for economic development promotion; authority conferred by agreement; filing of agreement; certification of assessed valuation by appraiser.

19-4110. Interlocal cooperation agreement between counties for economic development promotion; authority conferred by agreement; filing of agreement; certification of assessed valuation by appraiser. (a) The board of county commissioners of any two or more counties may enter into an interlocal cooperation agreement under K.S.A. 12-2901 et seq., and amendments thereto, to jointly promote economic development at any location or locations within the geographical boundaries of any one or more of such counties in accordance with the provisions of K.S.A. 19-4101 et seq., and amendments thereto.

(b) Notwithstanding any other provision of law to the contrary, any such interlocal cooperation agreement may:

(1) Provide for the establishment of a strategic, multi-year economic development plan that identifies any capital improvement, infrastructure or other needs, or combination thereof, within the geographical boundaries of the counties which have entered into such agreement and addresses those needs, on a prioritized basis, to promote economic development activities by any public agency, private agency or combination of such agencies within the geographical boundaries of such counties;

(2) provide for the creation of a separate legal entity that shall be authorized to exercise all powers conferred upon separate legal entities under the provisions of K.S.A. 12-2904a, and amendments thereto, and all powers conferred upon incorporated industrial districts under the provisions of K.S.A. 19-3808, and amendments thereto, within the geographical boundaries of the counties which have entered into such agreement in connection with the execution, implementation, management or conduct, or combination thereof, of the joint or cooperative economic development activities set forth in the agreement;

(3) provide that the separate legal entity described in subsection (b)(2) shall use any dues, fees, assessments and other financial contributions from member public agencies; any receipts from any general tax levied on all tangible property within the geographical boundaries of all of the counties which have entered into such agreement to support economic development activities set forth in the agreement; any proceeds of bonds, notes, loans or other authorized forms of indebtedness; any grants, gifts or donations from public and private agencies; and any other authorized source of revenue to create an economic development fund to further the objects and purposes set forth in the agreement. Such agreement shall provide that such separate legal entity shall make such expenditures, transfers, including grants and loans and disbursements from the economic development fund deemed necessary or otherwise appropriate in connection with any established economic development project or activity at any location or locations within the geographical boundaries of any one or more of such counties; and

(4) provide that consideration for participation in the agreement may include a system of revenue-sharing assessments or transfers among and between the counties which have entered into such agreement based on the growth in assessed valuation of the property subject to the interlocal cooperation agreement.

(c) A copy of the interlocal cooperation agreement shall be filed with the county clerk and provided to the county or district appraiser of each county which has entered into such agreement.

(d) The county or district appraiser of each county which has entered into the interlocal cooperation agreement shall certify the amount of any increase in assessed valuation of the property subject to the interlocal cooperation agreement and shall furnish such information to the county clerk of each such county on or before June 15 of each year.

History: L. 2007, ch. 152, § 1; April 26.






Article 42 BONDING OF COUNTY OFFICERS AND EMPLOYEES

19-4201 Elective county officers; corporate surety.

19-4201. Elective county officers; corporate surety. In each county, each elective county officer shall, before entering upon duties of his office give corporate surety to the state of Kansas and said county with a surety company duly qualified under the insurance laws of this state in an amount and upon terms and conditions as may be specified and provided by the county commissioners of said county. Any such elected official shall be deemed to have furnished surety if he is covered by a blanket bond purchased pursuant to this act.

History: L. 1968, ch. 358, § 1; L. 1973, ch. 125, § 1; April 25.



19-4202 Designated appointive county officers and employees; surety required.

19-4202. Designated appointive county officers and employees; surety required. The county commissioners in all counties may not later than November 1, 1968, and as necessary thereafter, designate which appointive officers or employees of said county shall be required to give surety to the state of Kansas and said county, having due regard for the duties and responsibilities of any such office or employment and the county commissioners shall require such surety in such amount or amounts and upon such terms and conditions as to the county commissioners shall seem necessary and proper. Any such appointive officer or employee shall be deemed to have furnished surety if he is covered by a blanket bond.

History: L. 1968, ch. 358, § 2; July 1.



19-4203 Determination of officers and employees required to be bonded; blanket bond.

19-4203. Determination of officers and employees required to be bonded; blanket bond. In determining which officers or employees shall be bonded, the county commissioners may make such determination by classes of officers and employees with due regard to the duties and responsibilities of officers and employees falling within such class a "blanket" surety contract purchased hereunder may cover both elected and appointed officers and employees and a "blanket" bond or bonds shall be purchased whenever the premium for such "blanket" bond is less than the aggregate of premiums chargeable for individual bonds.

History: L. 1968, ch. 358, § 3; July 1.



19-4204 Purchase of surety contracts for county and other municipal officers and employees; payment of premiums.

19-4204. Purchase of surety contracts for county and other municipal officers and employees; payment of premiums. (a) All surety contracts purchased pursuant to K.S.A. 19-4201 et seq., and amendments thereto, shall be purchased by the county commissioners in the manner deemed necessary and proper and the premiums therefor shall be paid from the county general fund.

(b) When requested by the governing body of a municipality located within a county, all blanket surety contracts purchased pursuant to K.S.A. 19-4201 et seq., and amendments thereto, shall cover the treasurer of such municipality. Such municipality shall reimburse the county for that portion of the premium of the blanket bond, the cost of which is attributable to the inclusion of the treasurer of such municipality under a blanket bond, purchased by the county pursuant to K.S.A. 19-4201 et seq., and amendments thereto. If a municipality is located in more than one county, the governing body of such municipality shall make such request to the board of county commissioners of the county in which the greater portion of the municipality is located to cover the municipality's treasurer in the county's blanket bond.

The board of county commissioners shall establish, by resolution, the procedure by which municipalities may request coverage under a blanket bond purchased by the county.

History: L. 1968, ch. 358, § 4; L. 1997, ch. 70, § 1; July 1.



19-4205 Bonds or surety contracts; approval; filing; records.

19-4205. Bonds or surety contracts; approval; filing; records. All bonds or surety contracts subject to this act shall be approved as to form by the county counselor or county attorney in counties not having a county counselor, and shall be filed in the office of the county clerk. A record shall be kept in the office of the county clerk giving the names of the officers or employees covered or a description of the class of officers or employees covered by each bond or surety contract purchased, the name of the company issuing the bond or surety contract, the contract number and the dates of the commencement and expiration of term thereof.

History: L. 1968, ch. 358, § 5; July 1.



19-4206 Bonds or surety required by other laws subject to provisions of this act; authority to purchase bonds or surety transferred to county commissioners; exception.

19-4206. Bonds or surety required by other laws subject to provisions of this act; authority to purchase bonds or surety transferred to county commissioners; exception. (a) Whenever any county officer or employee is required to furnish bond or surety as a prerequisite to employment, such requirement as to terms, conditions, penalty, amount, quality or type of surety shall be and are hereby deemed and defined to mean the furnishing of a bond or surety contract in the manner and under the provisions and requirements of K.S.A. 19-4201 et seq., and amendments thereto. Whenever any officer, board, commission, committee, department, authority, or any county agent or agency for whatever name called, shall be authorized by any law of this state to purchase any official bond, surety bond, blanket bond or surety contract upon any county officers or employees, such authority is hereby transferred and conferred upon the county commissioners of the county by this act and such authority so transferred and conferred shall be exercised by the county commissioners in the manner and under the provisions and requirements prescribed by K.S.A. 19-4201 et seq., and amendments thereto. The provisions of this act shall not apply to the office of county treasurer. Surety bonds shall be provided for county treasurers as is otherwise provided by law.

(b) Whenever the treasurer of any municipality, defined in K.S.A. 19-4207, is required by law to purchase any official bond, surety bond or surety contract, such requirement shall be fulfilled by the furnishing of a bond or surety contract in the manner provided by K.S.A. 19-4201 et seq., and amendments thereto. The authority to purchase such bond or surety contract is hereby transferred and conferred upon the board of county commissioners of the county in which such municipality is located. The authority transferred and conferred shall be exercised by the board of county commissioners in the manner provided by K.S.A. 19-4201 et seq., and amendments thereto.

History: L. 1968, ch. 358, § 6; L. 1997, ch. 70, § 2; July 1.



19-4207 Bonding of county and other municipal officers and employees; definitions.

19-4207. Bonding of county and other municipal officers and employees; definitions. When used in K.S.A. 19-4204 and 19-4206, and amendments thereto, "municipality" means township, city, school district or other political or taxing subdivision of the state, or any agency, authority, institution or other instrumentality thereof.

History: L. 1997, ch. 70, § 3; July 1.






Article 43 EMPLOYMENT SYSTEMS

19-4301 Personnel advisory board in counties between 100,000 and 160,000 and counties over 300,000; membership; personnel officer; job classification and merit rating system.

19-4301. Personnel advisory board in counties between 100,000 and 160,000 and counties over 300,000; membership; personnel officer; job classification and merit rating system. There is hereby established in any county having a population of more than one hundred thousand (100,000) and not more than one hundred sixty thousand (160,000) and any county having a population of more than three hundred thousand (300,000) a personnel advisory board to consist of the following members: (1) The county auditor; (2) the county engineer; (3) the director of the county hospital; (4) a representative of the district court to be appointed by the board of county commissioners; and (5) any other elected county officer, or representative of such office, to be appointed by the board of county commissioners. Within thirty (30) days after the effective date of this act, said advisory board shall submit to the board of county commissioners of such county three (3) nominations for the office of personnel officer for such county, which office is hereby created. Within thirty (30) days thereafter, said board of county commissioners shall appoint one of such nominees as county personnel officer who shall serve at the pleasure of said board of county commissioners.

As soon as practicable after his or her appointment, said personnel officer shall establish, with the advice and recommendations of said advisory board, a comprehensive county employee job classification and merit rating system. It shall be the purpose of such system to establish minimum qualifications for all positions and job classifications specified in such system, but nothing herein shall be construed as affecting the authority of any elected officer of such county, or of the head of any department created therein, to make the final decision with respect to the retention or dismissal of any employee of such officer or department who holds such position on the effective date of such classification system; nor shall this act impair the authority of any such officer or department head to accept or reject job applicants, subject only to the minimum qualifications established for any such position.

History: L. 1968, ch. 399, § 1; L. 1976, ch. 145, § 81; Jan. 10, 1977.



19-4302 Same; personnel officer; additional powers and duties; salary.

19-4302. Same; personnel officer; additional powers and duties; salary. The board of county commissioners of such county shall assign to the county personnel officer such other powers, duties and responsibilities as may be necessary to carry out the provisions of this act. Said personnel officer shall receive as a salary a sum to be fixed by the board of county commissioners, and shall be paid in the manner prescribed by law for paying the salaries of other county officers.

History: L. 1968, ch. 399, § 2; July 1.



19-4303 Civil service for sheriff's office in certain counties.

19-4303. Civil service for sheriff's office in certain counties. Any county designated as an urban area county by the legislature pursuant to the provisions of section 17 of article 2 of the constitution of the state of Kansas and any county having a population of more than three hundred thousand (300,000) and any county having a population of more than sixty-five thousand (65,000) and less than one hundred eighty thousand (180,000) shall be subject to the provisions of this act. Any county having a population of more than forty-five thousand (45,000) and less than one hundred thousand (100,000) and in which there is located an active military establishment may be subject to the provisions of this act upon the adoption of a resolution by the board of county commissioners of such county, electing to be subject to the provisions of this act.

History: L. 1969, ch. 136, § 1; L. 1970, ch. 116, § 1; L. 1972, ch. 90, § 1; L. 1973, ch. 126, § 1; July 1.



19-4304 Same; board; creation; membership.

19-4304. Same; board; creation; membership. Within thirty (30) days after the effective date of this act, the board of county commissioners of such county shall, by resolution, create a civil service board which shall be composed of five (5) members appointed as hereinafter provided.

History: L. 1969, ch. 136, § 2; L. 1970, ch. 116, § 2; July 1.



19-4305 Same; appointment, terms, vacancies.

19-4305. Same; appointment, terms, vacancies. The first members of said civil service board shall be appointed by the board of county commissioners of such county for terms as follows: One (1) member until the third Monday in January of the first year following his appointment; two (2) members until the third Monday in January of the second year following their appointment; and two (2) members until the third Monday in January of the third year following their appointment. Upon the expiration of the term of office of any member of said board, the said board of county commissioners shall fill the vacancy by appointment until the third Monday in January of the third year following the appointment. Said board of county commissioners shall fill any other vacancy on the civil service board, occurring for any reason, by appointment for the unexpired term of office.

History: L. 1969, ch. 136, § 3; July 1.



19-4306 Same; qualifications of members.

19-4306. Same; qualifications of members. No person appointed as a member of said civil service board shall hold any office in any political party, except for the office of precinct committeeman or committeewoman, nor shall any person be appointed as a member of said civil service board who holds any public office or position of public employment, other than notary public or as a member of the armed services. No person shall be appointed a member of said civil service board unless he shall have been a resident of such county for more than three (3) years next preceding such appointment, nor shall any member continue to serve if he ceases to be a resident of such county. No more than three (3) members of said civil service board shall be members of any one political party, and no more than two (2) members shall reside in the same county commissioner district at the time of appointment.

History: L. 1969, ch. 136, § 4; July 1.



19-4307 Same; removal from office; hearing.

19-4307. Same; removal from office; hearing. Any member of said civil service board may be removed from said board by affirmative vote of all three (3) county commissioners, but then only upon written charges filed with the county commission and after said member of the civil service board has been given a copy of all such charges and has been given an opportunity for a public hearing of such charges before the county commission.

History: L. 1969, ch. 136, § 5; July 1.



19-4308 Same; oath; filing.

19-4308. Same; oath; filing. Before entering upon the duties of a member of said board, each appointee shall take and subscribe to the oath of office set out in K.S.A. 54-106. Such oath shall be filed in the office of the county clerk.

History: L. 1969, ch. 136, § 6; July 1.



19-4309 Same; meetings, organization, officers.

19-4309. Same; meetings, organization, officers. The said civil service board shall meet quarterly on dates fixed by the board, and at such other times as the board deems necessary. At the first meeting each year, the board shall organize itself for business by choosing a chairman, vice-chairman and secretary from among the members: Provided, The first board appointed shall organize itself at its first meeting.

History: L. 1969, ch. 136, § 7; L. 1974, ch. 129, § 1; July 1.



19-4310 Same; office space, supplies, equipment, personnel.

19-4310. Same; office space, supplies, equipment, personnel. The said board of county commissioners shall provide suitable rooms for civil service board meetings, and shall supply the said board with necessary supplies and equipment. Said board may, subject to approval by the board of county commissioners, employ legal counsel, retain the services of physicians, psychologists, psychiatrists, professional advisers and other personnel.

History: L. 1969, ch. 136, § 8; July 1.



19-4311 Same; powers and duties of board.

19-4311. Same; powers and duties of board. The said civil service board shall: (a) Set up regulations for the purpose of carrying out the provisions of this act. Such regulations shall provide, among other things, for personnel efficiency records to be kept by the sheriff, standards of performance for all officers and employees, a procedure for making appointments and promotions, the rejection of ineligible applicants for positions, competitive examinations of applicants, creation of lists of eligible applicants ranked according to grades achieved in examinations, and public notice of examinations;

(b) Set up personnel regulations covering leaves of absence with or without pay, reinstatements, layoffs, vacations, procedures for changes of rates of pay and other conditions of employment;

(c) Adopt, modify and classify personnel positions in the sheriff's office upon organization of the board;

(d) Approve, modify, reject or approve as modified compensation schedules for personnel positions in the sheriff's office submitted by the sheriff;

(e) Adopt, modify or approve the retirement system for classified personnel in the sheriff's department, but any change in the retirement system existing on the effective date of this act shall be subject to ratification by the board of county commissioners of such county;

(f) Supervise the enforcement and effect of this act;

(g) Submit a written report of the board's activities and findings each year on or before the fifteenth day of December to the board of county commissioners;

(h) Conduct hearings and hear complaints by or against personnel for the purpose of demotion, suspensions or removal of personnel. The civil service board, in conducting hearings and investigation shall not be bound by the technical rules of evidence;

(i) Compel the attendance, at such place as may be designated in this state, of witnesses and the production of books and papers pertinent to any inquiry or investigation authorized by this act, and take depositions of witnesses. Subpoenas shall also be issued at the request of the parties to the proceedings other than the board. The board or any member thereof, may administer oaths and take testimony. The board may examine such public records as they require in relation to any matter which they have authority to investigate. All officers and other persons shall attend and testify when required to do so by the board. In case of the refusal of any person to comply with any subpoena issued hereunder or to testify to any matter regarding which he may be lawfully interrogated, the district court of any county, on application of any one of the members of the board, may issue an order requiring such person to comply with such subpoena and to testify; and any failure to obey such order of the court may be punished by the court as a contempt thereof. Each person not in the classified or unclassified services who appears before the board by order shall receive for his attendance the fees and mileage provided for witnesses in civil actions in the district court, which fees and mileage shall be audited and paid by the county upon presentation of proper vouchers. Witnesses subpoenaed at the request of parties other than the board shall be entitled to compensation from the county for attendance or travel only if the board certifies that the testimony of such witnesses was relevant and material to the matter investigated.

History: L. 1969, ch. 136, § 9; L. 1973, ch. 126, § 2; July 1.



19-4312 Same; compensation; expenses.

19-4312. Same; compensation; expenses. The members of the said civil service board shall not receive any salary for their services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties and shall receive mileage pursuant to the provisions of K.S.A. 75-3203.

History: L. 1969, ch. 136, § 10; July 1.



19-4313 Same; quorum.

19-4313. Same; quorum. Three (3) members of the said civil service board shall constitute a quorum for the transaction of business. A majority vote of three (3) members present shall constitute action of the board.

History: L. 1969, ch. 136, § 11; July 1.



19-4314 Same; application of act to certain personnel of sheriff's office.

19-4314. Same; application of act to certain personnel of sheriff's office. The provisions of this act shall apply to all officers or employees of the sheriff's office other than the sheriff, undersheriff, secretarial employees, clerical employees, cooks or maintenance personnel. The provisions of this act shall not apply to temporary personnel employed for a period of not to exceed sixty (60) days continuous service or temporary personnel employed for less than one hundred fifty (150) days total service in any calendar year.

History: L. 1969, ch. 136, § 12; July 1.



19-4315 Same; political party activity prohibitions.

19-4315. Same; political party activity prohibitions. Except as otherwise authorized in this act, no person holding office or employed under the provisions of this act shall be an officer or employee of any political party or organization, actively engaged in the work or campaigns of any political party or any candidate for public office or contribute work, money or property of value to any political party or organization or to any candidate for public office: Provided, That this prohibition shall not deny the right of such officer or employee to vote in any election. Violation of any of the provisions of this section shall be grounds for discharge from employment.

History: L. 1969, ch. 136, § 13; July 1.



19-4316 Same; classification of offices, employments and positions; ratification; changes; when effective.

19-4316. Same; classification of offices, employments and positions; ratification; changes; when effective. The civil service board, shall, as soon as practicable and after consultation with the sheriff, classify all offices, employments and positions, not exempt from the provisions of this act, according to the duties, responsibilities and supervisory character of each position, if any. Titles shall be established for each class of office, employment or position for use in examining and certifying the names of persons for appointment under this act. A description of the duties and responsibilities exercised by the persons appointed to each of them shall be drawn up, and minimum qualifications, including tenure, if the same be made a qualification, required for satisfactory performance of the duties of each grade and class shall be formulated. The titles in the several classifications, as defined by the specifications of duties and qualifications shall be used for (a) original appointments, (b) promotions, (c) payrolls, and (d) all other records affecting the status of personnel. The classifications, when approved by the civil service commission and as to pay, salary or compensation ratified by the board of county commissioners, shall take effect immediately. The civil service board, after consultation with the sheriff may make changes in such classifications whenever it deems it necessary for the efficiency of law enforcement in said county, and such changes, when made by the civil service board, shall take effect immediately: Provided, however, That in no event shall any change increasing the pay, salary or compensation of any classification be made until the same has been ratified by the board of county commissioners. The civil service board shall, as soon as possible after the adoption of the classification plan and after consultation with the sheriff, prepare a schedule of salary or wage rates and ranges for each class, grade or group of positions in the classification; and the same shall take effect upon approval of said board and upon ratification of said board and upon ratification of said board of county commissioners: Provided, That if said board of county commissioners fail or refuse, by majority vote to ratify said schedule, or any part thereof, then, as to the part not so ratified, the prior compensation paid shall continue to be the compensation for such classification or grade: Provided further, That the civil service board may not reduce the compensation for any individual except under the provisions of K.S.A. 19-4327.

History: L. 1969, ch. 136, § 14; July 1.



19-4317 Same; competitive examinations.

19-4317. Same; competitive examinations. (a) All competitive examinations for positions in the classified service shall relate to those matters which will fairly test the capacity and fitness of the persons examined to efficiently discharge the duties of the class in which employment is sought.

(b) The competitive examinations shall, after published notice, be open to all applicants who are citizens of the United States, and who meet with reasonable standards or requirements fixed by the civil service board with regard to experience, character, age, education, physical condition, and such other factors as may be held to relate to the ability of the candidates to perform with reasonable efficiency the duties of the position, including tenure, if such requirement be deemed appropriate. No standards or requirements shall be fixed with reference to education, age or physical condition except such as relate directly to the duties of the office or employment to be filled. Persons under such physical disability as not to make them ineligible by reason thereof, shall be examined in such manner as will fairly test their ability to perform the duties of the position, notwithstanding such physical disability. The civil service board may require candidates in filing their applications to submit certificates of general or special qualifications as the good of the service may require. Examinations shall be held at such times and places as in the judgment of the civil service board most nearly meet the convenience of applicants, practicability of administration, and the needs of the service.

(c) The civil service board may also require candidates to undergo an examination at designated places in the state, in cases where oral tests or tests for manual skill may be necessary to determine the fitness of such candidates.

History: L. 1969, ch. 136, § 15; July 1.



19-4318 Same; refusal to examine or to certify applicant, when; statement upon request; bond requirements.

19-4318. Same; refusal to examine or to certify applicant, when; statement upon request; bond requirements. (a) The civil service board may refuse to examine an applicant, or after examination may refuse to certify an eligible applicant who is found to lack any of the preliminary requirements established for the examination for the position or employment for which he applies; or who is physically so disabled as to be rendered unfit for the proper performance of the duties of the position to which he seeks appointment; or who is addicted to habit-forming drugs or is an habitual user of intoxicating liquors to excess; or who has been guilty of any crime involving moral turpitude or of infamous or notoriously disgraceful conduct; or who has been dismissed from the public service for delinquency or misconduct; or who has made a false statement of any material fact; or who directly or indirectly shall give, render or pay, or promise to give, render or pay, any money, service, or other valuable thing to any person for, or on account of, or in connection with, his test, appointment, or proposed appointment; or who practiced, or attempted to practice, any deception or fraud in his application, in his certificate, in his examination, or in securing his eligibility or appointment; or who refuses to furnish testimony as required in K.S.A. 19-4311.

(b) Whenever the civil service board refuses to examine an applicant, or after an examination refuses to certify an eligible, as provided in this section, then the civil service board upon request of the person so rejected, shall furnish to him a statement of the reasons for such refusal to examine or refusal to certify, as the case may be.

(c) When any position requires the appointee to furnish a bond, such requirement shall be included in the announcement of the examination for said position.

History: L. 1969, ch. 136, § 16; July 1.



19-4319 Same; discrimination prohibited.

19-4319. Same; discrimination prohibited. No discrimination shall be exercised, threatened, or promised, by any person in the civil service against or in favor of any applicant, eligible, or employee in the civil service because of age, sex, race, political or religious opinions or affiliations, except that no person affiliated with a political movement advocating overthrow of government by force or violence shall be eligible to any appointment or employment under this act.

History: L. 1969, ch. 136, § 17; L. 1973, ch. 126, § 3; July 1.



19-4320 Same; appointment from certifications; terms of eligibility; appointment from lists, exception.

19-4320. Same; appointment from certifications; terms of eligibility; appointment from lists, exception. (a) Appointments, promotions and reinstatements to all positions subject to the provisions of this act, and the rules made in pursuance thereof, shall be made from among those certified to the sheriff.

(b) The term of eligibility of applicants on original entrance and reinstatement lists and on promotion lists shall be one (1) year, but the term of any list may be extended by the civil service board. In no case, however, may eligibility be extended for a period of more than three (3) years.

(c) Appointments shall be made from the appropriate eligible list, but if no such list exists then the civil service board may certify from such other list as it deems the next most nearly appropriate. A new and separate list shall be created for a stated position only when there is no satisfactory list. No person shall be appointed or employed under any title not appropriate to the duties performed, and no person shall be transferred to, nor assigned to perform the duties of, any position unless he was previously qualified therefor under the provisions of this act.

History: L. 1969, ch. 136, § 18; July 1.



19-4321 Same; establishing new positions; certification of names; appointment on probation; standards of performance; rules and regulations.

19-4321. Same; establishing new positions; certification of names; appointment on probation; standards of performance; rules and regulations. (a) The sheriff shall give written notice to the civil service board of his intention to establish new positions and of the existence of any vacancy to be filled in any office or employment covered by the provisions of this act and, within a reasonable time after the receipt of such notice, the civil service board shall certify from the list of eligibles, appropriate for the grade and class in which the position is classified, the three names at the head thereof: Provided, That the civil service board may certify more than three names when such certification is in the best interests of efficiency and economy.

(b) The sheriff shall appoint on probation, with sole reference to merit and fitness, one of the said candidates, whose name is certified in the manner above set forth, to fill such vacancy.

(c) As soon as practicable after the effective date of this act and after consultation with the sheriff, the civil service board shall establish standards of performance for each class of position and shall maintain records of efficiency, character, and conduct by a system of service ratings based upon such standards. The board shall establish and enforce rules and regulations in respect to such service ratings and prescribe the extent to which such service ratings shall be considered in determining the promotion of an employee to a higher class, the question of reduction or dismissal of any permanent employee, increases and decreases in salary of an employee within the salary range established under this act, and in all other decisions relating to the status of employees. The board may further by rule prescribe the extent to which such ratings and the reports upon which they are based shall be open to inspection by the public and by the affected employees.

History: L. 1969, ch. 136, § 19; July 1.



19-4322 Same; vacancies, how filled; promotions.

19-4322. Same; vacancies, how filled; promotions. Vacancies in positions under the provisions of this act shall be filled, so far as practicable, by promotions from among persons holding positions and in accordance with the rules of the board. Promotions shall be based upon merit and fitness to be ascertained by competitive or noncompetitive examination in which the employee's efficiency, character, conduct, and length of service shall all constitute a factor.

History: L. 1969, ch. 136, § 20; July 1.



19-4323 Same; when positions filled without competition.

19-4323. Same; when positions filled without competition. Positions covered by this act may be filled without competition only as follows:

(a) Whenever there are urgent reasons for filling a vacancy in any position in the classified service and the civil service board is unable to certify from any appropriate eligible list for the vacancy, the civil service board may issue a provisional permit or certify a suitable person to fill such vacancy provisionally only until a selection and appointment can be made after competitive examination; but no person shall receive more than one provisional appointment nor serve more than three (3) months in any calendar year as a provisional appointee.

(b) In case of an emergency, an appointment may be made without regard to the provisions of the act, but in no case shall continue longer than thirty (30) days, and in no case shall successive emergency appointments be made. This provision shall apply to both persons and positions. No person shall receive more than three (3) emergency appointments in any one or different positions within one year.

(c) In case of a vacancy in a position where peculiar and exceptional qualifications of a scientific, professional or expert character are required, and upon satisfactory evidence that for specified reasons competition in such special case is impracticable and that the position can best be filled by the selection of some designated person of high and recognized attainments in such qualities, the civil service board may suspend the requirements of competition in such case, but no suspension shall be general in its application to such position, and all such cases of suspension shall be reported in the annual report of the board with the reasons for the same.

(d) Where the services to be rendered by an appointee are for a temporary period not to exceed three (3) months and a proper list of eligibles is not available, the civil service board shall certify for such temporary service any person it deems qualified. The acceptance or refusal by an eligible of a temporary appointment shall not affect his standing on the register for permanent employment, nor shall the period of temporary service be counted as part of the probationary period in case of subsequent appointment to a permanent position. Successive temporary appointments to the same position shall not be made under this provision.

History: L. 1969, ch. 136, § 21; July 1.



19-4324 Same; probationary period; dismissals and demotions.

19-4324. Same; probationary period; dismissals and demotions. Except as in this act otherwise provided, all original appointments to and promotions within the classified service shall be for a probationary period, the length of which for the several classes in the classified service shall be determined by the board, but dismissals or demotions may be made by the sheriff at any time during such period, but in no event shall such probationary period be less than one (1) year nor more than eighteen (18) months. At the end of the probationary period the sheriff shall notify the civil service board in writing whether or not the probationer is a satisfactory employee and may receive the status of a permanent appointee.

History: L. 1969, ch. 136, § 22; July 1.



19-4325 Same; transfers; leaves of absence.

19-4325. Same; transfers; leaves of absence. (a) Transfers may be made from a position in one grade and class to a position in another grade and class when the duties and compensation are similar.

(b) Any person holding a permanent position may be granted a leave of absence on the grounds of sickness, disability or being called by the armed services or other good or sufficient reason.

(c) Leave of absence shall be granted to an officer or employee holding a permanent position in the classified service to enable such person to take a nonclassified appointive position in said sheriff department. Such leave of absence shall remain in effect as long as that person is holding such appointive position, after which he shall be reinstated to a position in the same grade or class in the classified service.

History: L. 1969, ch. 136, § 23; L. 1973, ch. 126, § 4; July 1.



19-4326 Same; layoffs; reemployment lists; abolition of positions.

19-4326. Same; layoffs; reemployment lists; abolition of positions. In accordance with the rules, the sheriff may lay off an employee whenever he deems it necessary by reason of shortage of work or funds, the reinstatement of an employee returning from authorized leave, or the abolition of a position or other material change in duties or organization. The seniority and service ratings of employees shall be considered, in such manner as the rules shall provide, among the factors in determining the order of layoffs. The sheriff shall give written notice to the civil service board of every proposed layoff a reasonable time before the effective date thereof, and the civil service board shall make such orders relating thereto as it considers necessary to secure compliance with the rules. The name of every regular employee so laid off shall be placed at the head of the appropriate reemployment list.

History: L. 1969, ch. 136, § 24; July 1.



19-4327 Same; dismissals and suspensions; hearings, when; reinstatement; orders.

19-4327. Same; dismissals and suspensions; hearings, when; reinstatement; orders. (a) The sheriff may dismiss any permanent employee when he considers that the good of the service will be served thereby, and for disciplinary purposes may suspend without pay a permanent classified employee for a period not to exceed thirty (30) days but no permanent employee shall be dismissed for political, religious or racial reasons. In case of a dismissal or suspension, the civil service board shall be furnished with a statement in writing specifically setting forth the reasons for such dismissal or suspension. Upon request, a copy of such statement shall be furnished to such employee.

(b) Any employee so dismissed or suspended may request in writing within thirty (30) days after receipt of such notification a hearing before the board to determine the reasonableness of such action and the board shall grant the employee a hearing within fifteen (15) days after receipt of such request.

(c) After the hearing and consideration of the evidence for and against a suspension, the board shall approve or disapprove such action and in the event of a disapproval, the board shall order the reinstatement of the employee and the payment to the employee of such salary as has been lost by reason of such suspension.

(d) After the hearing and consideration of the evidence for and against a dismissal, the board shall approve or disapprove such action and may make any one of the following appropriate orders: (1) Order the reinstatement of the employee and the payment to the employee of such salary as has been lost by reason of such dismissal. (2) Sustain the dismissal of such employee. (3) Except as provided above the board may sustain the dismissal, but may order the name of the dismissed employee returned to the appropriate registers, or may take steps to effect the transfer of such employee to a comparable position in another department.

(e) The board shall establish such rules as may be necessary to give effect to the provisions of the above section.

History: L. 1969, ch. 136, § 25; L. 1973, ch. 126, § 5; July 1.



19-4328 Same; notice of employment, contents.

19-4328. Same; notice of employment, contents. The sheriff shall report to the civil service board forthwith in writing upon any appointment or employment in the service, the name of the appointee, or employee, the title and character of his office or employment, the date of commencement of service by virtue thereof, and the salary or compensation thereof, and shall report from time to time upon the date of the official action in, or knowledge of, any separation of a person from the service or any promotion, reduction, suspension, transfer, reinstatement or other change therein, the efficiency of his subordinates and employees, and other information, in such manner as may be prescribed by the rules and regulations adopted by the board.

History: L. 1969, ch. 136, § 26; July 1.



19-4329 Same; compliance with act by officers and employees.

19-4329. Same; compliance with act by officers and employees. All officers and employees shall conform to, comply with, and aid in all proper ways in carrying into effect the provisions of this act and the rules prescribed thereunder.

History: L. 1969, ch. 136, § 27; July 1.



19-4330 Same; membership in organizations; penalty for unlawful acts; resignation upon filing for public office.

19-4330. Same; membership in organizations; penalty for unlawful acts; resignation upon filing for public office. (a) No officer, agent, clerk or employee of this state shall directly or indirectly use his authority or official influence to compel any officer or employee covered by the provisions of this act to apply for membership in or become a member of any organization, or to pay or promise to pay any assessment, subscription or contribution, or to take part in any political activity. Any person who violates any provisions of this section shall be guilty of a misdemeanor, and shall, upon conviction, be punished accordingly, and if any officer or employee in a position covered by this act is found guilty of violating any provision of this section, he is automatically separated from the service.

(b) Any officer or employee covered by the provisions of this act shall resign from the service upon filing as a candidate for public office.

History: L. 1969, ch. 136, § 28; July 1.



19-4331 Same; penalty for violations of act or rules.

19-4331. Same; penalty for violations of act or rules. Any person who willfully violates any provisions of this act or of the rules shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not to exceed five hundred dollars ($500) or by imprisonment for a term not exceeding six (6) months, or by both such fine and such imprisonment.

History: L. 1969, ch. 136, § 29; July 1.



19-4332 Same; convicted persons ineligible for office; forfeiture, when.

19-4332. Same; convicted persons ineligible for office; forfeiture, when. Any person who is convicted of a misdemeanor under this act shall, for a period of five (5) years, be ineligible for appointment to or employment in a position under the provisions of this act, and if he is an officer or employee of the county, shall forfeit his office or position.

History: L. 1969, ch. 136, § 30; July 1.



19-4333 Same; incumbent employees when county comes under act; examinations, qualifications; registers; appointments; separations.

19-4333. Same; incumbent employees when county comes under act; examinations, qualifications; registers; appointments; separations. (a) Upon the effective date of this act, or when any county comes under it, all employees then in the sheriff's office, whose positions are under the provisions of this act, shall be considered to be holding such positions temporarily and at the pleasure of the sheriff, until January 1, of the year next following the date upon which the county comes under the provisions of this act, on which date, unless such employee has elected to be classified under this act, his employment shall be terminated: Provided, That any employee of the sheriff's department having the rating of class A patrolman or detective or serving in a permanent supervisory or administrative position on the effective date of this act, shall receive the status of permanent employee in the classified service with a comparable grade and classification, in which the duties and compensation are similar, without taking a competitive examination.

The civil service board shall proceed to prepare and administer competitive examinations for each of the classes in the classified service as rapidly as possible. Upon announcement of any examination for any class, or series of classes, employees whose positions have been allocated to such classes may apply for and take such examinations under the same conditions as all other competitors. Those persons who secure a passing grade on such examination shall then be subject to additional qualification by the board as to their character and integrity for the purpose of serving in the sheriff's department. Upon qualification the successful candidates who have secured a passing final earned rating shall be placed on the eligible register for appointment by the sheriff in the appropriate classification and grade.

Upon the establishment of eligible registers, the civil service board shall determine and designate which of the candidates were, on the effective date of this act and are employees of the sheriff's department. If such employee has secured a passing final earned rating upon the examination, his name shall be forthwith certified to the sheriff, and he shall be appointed to the applicable grade and classification.

If an incumbent employee shall fail to attain a passing final earned rating, notification of such fact shall be submitted to the sheriff and such failing employee shall be separated from the service not later than thirty (30) days thereafter.

(b) Upon the effective date of this act, in any county first coming within its provisions, any employee of the sheriff's department having the rating of class A patrolman or detective or serving in a permanent supervisory or administrative position on the effective date of this act, shall receive the status of permanent employee in the classified service with a comparable grade and classification, in which the duties and compensation are similar, without taking a competitive examination, the undersheriff in such sheriff's office shall be given a permanent grade or class of captain, or its equivalent, in the classified service and shall be granted leaves of absences under the provisions of subsection (c) of K.S.A. 19-4325.

History: L. 1969, ch. 136, § 31; L. 1970, ch. 116, § 3; L. 1973, ch. 126, § 6; July 1.



19-4334 Invalidity of part.

19-4334. Invalidity of part. If any provision of this act, or the application thereof, to any person or circumstance, is held invalid, the remainder of this act and the application of such provision to other persons or circumstances shall not be affected thereby, and the decision of the court respecting such provision or provisions shall not affect the validity of any other provision, which can be given effect without such invalid provisions. It is hereby declared to be the legislative intent that this act would have been enacted by the legislature had such invalid provisions not been included herein.

History: L. 1969, ch. 136, § 32; July 1.






Article 44 LAW ENFORCEMENT IN CERTAIN COUNTIES

19-4401 Purpose of act.

19-4401. Purpose of act. It is hereby declared that the purpose of this act shall be to provide for the protection of persons and property and to promote the general welfare of the citizens of the state of Kansas through efficient law enforcement and police protection.

History: L. 1970, ch. 117, § 1; July 1.



19-4402 Definitions.

19-4402. Definitions. The following words and phrases when used in this act shall, for the purpose of this act, have the meanings respectively ascribed to them in this section.

Agency. A county law enforcement agency established under the provisions of this act.

Department. A county law enforcement department established under the provisions of this act.

Superintendent. The superintendent of a county law enforcement department appointed under the provisions of this act.

Law enforcement officer or county law enforcement officer. A law enforcement officer who is a member of a county law enforcement department appointed under the provisions of this act.

History: L. 1970, ch. 117, § 2; July 1.



19-4403 Application of act; adoption and operation of provisions.

19-4403. Application of act; adoption and operation of provisions. The provisions of this act shall apply only to counties of this state having a population of more than fifteen thousand (15,000) and not more than twenty thousand (20,000) and an assessed tangible valuation of not more than thirty-five million dollars ($35,000,000), and to counties having a population of more than seven thousand eight hundred (7,800) and not more than eight thousand nine hundred (8,900) and an assessed tangible valuation of more than thirty-five million dollars ($35,000,000) and not more than forty-three million dollars ($43,000,000), and to counties having a population of more than five thousand (5,000) and not more than six thousand (6,000) and an assessed tangible valuation of more than twenty-one million dollars ($21,000,000) and not more than twenty-eight million dollars ($28,000,000), and to counties having a population of more than nine thousand six hundred (9,600) and not more than ten thousand five hundred (10,500) and an assessed tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), and to counties having a population of more than twenty thousand (20,000) and not more than twenty-three thousand (23,000) and an assessed tangible valuation of more than seventy million dollars ($70,000,000), in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by a majority of the qualified electors of the county voting at an election called and held for such purpose. The board of county commissioners of any county may by resolution, adopted not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year, provide for the calling of an election upon the question of the adoption of the provisions of this act upon its own motion. The board of county commissioners of any such county shall by resolution provide for the calling of an election for such purpose whenever (1) the governing body of any city located within the county, having a population equal to not less than twenty-five percent (25%) of the total population of such county shall by resolution, adopted not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year, request the calling of the same, or (2) the county election officer shall certify that a petition, requesting the calling of an election for such purpose, signed by qualified electors of such county equal in number to not less than five percent (5%) of the qualified electors of the county has been filed with such county election officer not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year. Elections for submission of the question of the adoption of the provisions of this act shall be held at the time fixed for the holding of the general election in November, of the even-numbered year, next following the adoption of a resolution by the county or city initiating proceedings for the calling of such election or the filing of a petition requesting the same and such election shall be called and held in the manner provided for the calling and holding of elections under the general bond law. Upon the ballot the proposition shall be stated as follows:

"Shall the county of (__________________________)

name of county

adopt the provisions of K.S.A. 19-4401 through 19-4423 inclusive, and any amendments thereto, providing for consolidated law enforcement in certain counties?"

Yes ☐      No ☐

If a majority of the votes cast upon such proposition shall be in favor of adopting the act, the provisions thereof shall govern the enforcement of law and the providing of police protection within such county in the manner hereinafter provided.

History: L. 1970, ch. 117, § 3; L. 1972, ch. 91, § 23; L. 1974, ch. 131, § 1; L. 1976, ch. 142, § 1; July 1.



19-4404 County law enforcement agency, membership; term of office; vacancies; compensaton.

19-4404. County law enforcement agency, membership; term of office; vacancies; compensaton. (a) There is hereby established in all counties adopting the provisions of this act a county law enforcement agency which shall be known as the "____________ county law enforcement agency." Except as provided in subsection (b), each agency shall have seven (7) members who shall be selected in the following manner: One (1) member shall be a member of the board of county commissioners of the county, selected by such board of county commissioners; two (2) members shall be members of the governing body of the largest city located within the county, selected by such governing body; one (1) member shall be the county attorney of such county; and three (3) members shall be electors of the county, one of whom shall reside in each county commissioner district of the county, selected and appointed by the four (4) members specifically designated. The member first appointed from county commissioner district No. 1 shall serve for a term of one (1) year; the member first appointed from county commissioner district No. 2 shall serve for a term of two (2) years; and the member first appointed from county commissioner district No. 3 shall serve for a term of three (3) years and thereafter all of such members shall serve for a term of three (3) years. Members appointed from the three (3) county commissioner districts shall serve until their successors are selected and qualified.

The board of county commissioners of the county and the governing body of the largest city located within such county shall each meet on the second Monday in January next following the adoption of the provisions of this act and each two (2) years thereafter and shall select and designate the members of their respective bodies as a member of the agency. Within thirty (30) days following the first designation of such members and upon the same day of each year thereafter, such members shall, together with the county attorney of the county, meet and appoint the three (3) remaining members of the agency. Persons selected as members of the agency by reason of their position as county attorney, county commissioner or member of a city governing body shall remain eligible to serve only while holding such county or city office and persons appointed by such members shall remain eligible to serve only while residing within the district from which they were appointed, but the alteration of the boundaries of any county commissioner district resulting in the inclusion of the residence of any such member within the boundaries of a district other than the one from which such member was appointed, shall not affect the eligibility of the member in office at the time of such alteration, and such member shall continue to serve for the remainder of the term for which such member was appointed. All members of such agency shall take and subscribe to an oath as other county officials. All vacancies occurring in the membership of said agency shall be filled for the remainder of the unexpired term of the member creating such vacancy in like manner as that provided for the appointment of such member. Members of said agency shall receive compensation in an amount, not to exceed one thousand two hundred dollars ($1,200) per annum, to be fixed by said agency. Members of such agency holding the office of county commissioner, county attorney or city governing body member may receive the compensation prescribed under the provisions of this act or may receive compensation prescribed for the office for which they have been elected, whichever is greater, but no member shall receive both the compensation prescribed for such elective office and that fixed under the provisions of this act. All members of the agency shall be allowed their actual and necessary expenses incurred in the performance of their official duties.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and having a taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), members of such board shall be selected as follows: One (1) member shall be a member of the board of county commissioners, selected by such board; one (1) member shall be a member of the governing body of the largest city located in such county, selected by such governing body; and three (3) members shall be electors of the county, one (1) of whom shall reside in and be elected by the electors of each of the county commissioner districts of the county.

The three (3) initial commissioner district members shall be appointed by the board of county commissioners of such county and shall serve only until successors are elected at the April election next following the general election at which the proposition for consolidated law enforcement in such county is adopted, at which time the three (3) members shall be elected at such election for terms of two (2) years for the members from county commissioner districts one (1) and two (2) and a term of four (4) years for the member from county commissioner district three (3). At succeeding April elections all three (3) members shall be elected for four (4) year terms. The three (3) members from county commissioner districts shall serve until their successors are elected and qualified. Upon approval of consolidated law enforcement of such county at the general election, the board of county commissioners of such county and the governing body of the largest city located in such county shall each meet at their next regular meeting dates and shall select and designate the members of their respective bodies as a member of the agency and such members shall serve until the second Monday of January following the adoption of this act, at which time the two (2) governing bodies shall select and designate members for a period of two (2) years and such members shall thereafter be selected for two (2) year terms. Within thirty (30) days following the first designation of such members, the board of county commissioners of such county, shall meet and appoint the other three (3) initial remaining members of the agency who shall serve until their successors are elected as hereinabove provided for. Persons selected as members of the agency by reason of their position as county commissioner or member of a city governing body shall remain eligible to serve only while holding such county office or city office and persons representing the three (3) county commissioner districts shall remain eligible to serve only while residing within the district from which they were appointed except that the alteration of the boundaries of any county commissioner district resulting in the inclusion of the residence of any such member within the boundaries of a district other than the one from which such member was elected, shall not affect the eligibility of the member in office at the time of such alteration and such member shall continue to serve for the remainder of the term for which such member was elected. If an elected member shall discontinue residence in the county commissioner district from which such member was elected, such member shall no longer be eligible to serve as a member and such vacancy, or that created by death or resignation, shall be filled by appointment made by the remaining members and such appointment shall be for the balance of the unexpired term of office of such elected member. Vacancies occurring in the members appointed by the board of county commissioners and the governing body of the largest city shall be filled by appointment by the respective governing bodies. All members of such agency shall take and subscribe to an oath as other county officials. Members of said agency shall receive compensation in an amount not to exceed one hundred dollars ($100) per annum, to be fixed by said agency. All members of the agency shall be allowed their actual and necessary expenses incurred in the performance of their official duties.

History: L. 1970, ch. 117, § 4; L. 1976, ch. 142, § 2; July 1.



19-4405 Same; officers; meetings; records.

19-4405. Same; officers; meetings; records. Members of such agency shall meet in the office of the county attorney upon the call of such officer as soon after their appointment as possible and shall organize by electing a chairman, vice-chairman and secretary. Members of the agency shall meet thereafter at least once each month at a time and place which shall be fixed by resolution. Such resolution shall specify the regular hour of commencement of the meeting, the day of the week and the week of the month, and shall provide that if the regular meeting date occurs on a legal holiday or on a holiday specified by the agency, such regular meeting shall be held on the following day at the same hour. Such resolution shall also specify the regular meeting place of the agency and may specify that any regular meeting may be adjourned to another time and place. Special meetings may be called at any time by the chairman or by joint action of any three (3) members of the agency. Written notice, stating the time and place of any special meeting and the purpose for which called, shall, unless waived by all of the members of such agency, be given each member at least two (2) days in advance of said meeting and no business other than that stated in the notice shall be transacted at such meeting. A majority of the qualified members of the agency shall constitute a quorum for the purpose of conducting any business and the vote of a majority of the qualified members of such agency shall be required for the passage of any motion or resolution. No member shall be permitted to pass or to abstain from voting upon any measure properly before the members of such agency at any meeting except upon the basis of a conflict of interest announced by such member and made a part of the record of the meeting. The chairman, and in his absence or disability, the vice-chairman shall preside at all meetings and sign or execute all orders, contracts or documents of any kind required or authorized to be signed or executed by the agency. The agency shall cause a proper record to be kept of its proceedings.

History: L. 1970, ch. 117, § 5; July 1.



19-4406 Same; general powers and duties.

19-4406. Same; general powers and duties. The agency shall be responsible for the enforcement of law and the providing of police protection throughout the county and for this purpose is hereby authorized to:

(a) Appoint and establish the salary and compensation of a law enforcement superintendent for the county;

(b) authorize and provide for the appointment of such law enforcement officers and other personnel as the agency shall deem necessary to carry out the intent of this act;

(c) establish a job classification and merit rating system for law enforcement officers and provide for the administration thereof by county or city personnel or by a commission appointed for this purpose in the manner hereinafter provided in this act;

(d) establish a schedule of salaries for law enforcement officers and other personnel;

(e) hear and affirm or revoke orders of the superintendent providing for the suspension or dismissal of law enforcement officers except in counties which have appointed commissions for this purpose in the manner hereinafter provided in this act;

(f) authorize the acquisition and disposal of equipment and supplies necessary for the operation of the agency and department;

(g) require the keeping of proper law enforcement records and files by the department;

(h) adopt and certify to the board of county commissioners of the county a budget for the operation of the agency and department;

(i) enter into contracts for and receive moneys from any private organization or agency, the federal government or the state or any political or taxing subdivision thereof on behalf of the county for the use of the agency and department;

(j) receive law enforcement vehicles, equipment and supplies from the county sheriff's department for the use of the law enforcement department;

(k) enter into contracts with any political or taxing subdivisions or districts of the state located within such county, empowered to enter into a contract for such purpose, for providing special police protection within the boundaries of such political or taxing subdivision or district;

(l) enter into contracts with cities located within the county for the enforcement of specified ordinances or the acquisition of city law enforcement equipment and property for the use of the department;

(m) adopt rules and regulations necessary for the organization and operation of the agency and department; and

(n) perform such other duties as may be provided by law.

History: L. 1970, ch. 117, § 6; July 1.



19-4407 Law enforcement department; establishment; members; operation.

19-4407. Law enforcement department; establishment; members; operation. There is hereby established in all counties adopting the provisions of this act a county law enforcement department, which shall be composed of a superintendent, assistant superintendent and such other officers and personnel as the agency shall by resolution provide. Such department shall be under the exclusive supervision and control of the superintendent and no member of the agency shall by individual action interfere with the operation of the department or the conduct of any of the officers or other personnel of such department. The superintendent shall be responsible to the agency for the operation and administration of the department and for the enforcement of law and providing of police protection within the county in conformance with rules and regulations adopted by such agency. The superintendent shall designate and appoint an assistant superintendent who shall serve in such capacity at the pleasure of the superintendent.

History: L. 1970, ch. 117, § 7; July 1.



19-4408 Law enforcement superintendent; appointment; qualifications; terms of office; oath and bond; duties.

19-4408. Law enforcement superintendent; appointment; qualifications; terms of office; oath and bond; duties. The agency shall, on or before the first day of June next following the appointment of the first members of such agency, appoint a law enforcement superintendent for such county. Persons appointed to the office of superintendent shall be citizens of the United States not less than twenty-five (25) years of age, schooled and experienced in law enforcement supervision and shall not have been convicted of felony under the laws of this state, or any other state, or of the United States. The superintendent shall serve at the pleasure of, and shall receive such salary and compensation as shall be fixed by resolution of, the agency. Such superintendent shall before entering upon the duties of his office take and subscribe to an oath as other county officials and shall give bond in such amount and subject to such conditions as shall be fixed by resolution of the agency. The superintendent shall assist the agency in the preparation of the budget of the department and shall make such reports and provide the agency with such other information as it shall require. The superintendent shall make recommendations to the agency on all matters concerning the operation of the department.

History: L. 1970, ch. 117, § 8; July 1.



19-4409 Law enforcement officers; appointment; qualifications; salary schedules; civil service or job classification and merit system; suspension or removal; appeals.

19-4409. Law enforcement officers; appointment; qualifications; salary schedules; civil service or job classification and merit system; suspension or removal; appeals. The agency shall by resolution authorize the appointment of such number of law enforcement officers as the agency shall deem necessary for the proper enforcement of law and the providing of police protection within the county. All officers regularly appointed shall be qualified under the provisions of K.S.A. 74-5601 et seq., but an officer may receive a temporary appointment pending his completion of the requirements for such certificate. The agency shall determine and fix such additional minimum qualifications to be required of persons appointed as law enforcement officers as they may deem necessary and shall establish a civil service or job classification and merit rating system for law enforcement officers and shall adopt a schedule of salaries for the classifications so established. Such agency may provide for the examination of applicants and the administration of such civil service or rating system by county or city personnel or may appoint a commission for such purpose in the manner hereinafter provided. All deputies of the sheriff of such county or police officers of cities located within such county holding law enforcement training certificates and meeting such minimum qualifications may transfer to such department as hereinafter authorized. Law enforcement officers appointed under the provisions of this act shall be responsible to and shall be appointed and may be suspended or removed by the superintendent for cause. The superintendent shall within twenty-four (24) hours thereafter report such suspension or removal and the reason therefor to the agency or to each member of the commission if one be appointed who shall, as soon thereafter as possible, fully hear and determine the matter and affirm or revoke such suspension or removal.

History: L. 1970, ch. 117, § 9; July 1.



19-4410 Law enforcement department personnel other than officers; appointment and removal; salary schedules.

19-4410. Law enforcement department personnel other than officers; appointment and removal; salary schedules. The agency shall by resolution authorize the appointment or employment of such personnel other than law enforcement officers as may be necessary for the proper operation of the department in carrying out the intent of this act and shall establish a schedule of salaries for such personnel. The superintendent shall appoint and may remove all such personnel.

History: L. 1970, ch. 117, § 10; July 1.



19-4411 Law enforcement personnel commission; appointment; duties; compensation.

19-4411. Law enforcement personnel commission; appointment; duties; compensation. The agency of any county may appoint a commission for the purpose of examining applicants for the position of law enforcement officer, the administration of its civil service or merit rating system and for hearing and affirming or revoking the suspension or removal of any such officer. Such commission shall have three (3) members. Of the members first appointed, one member shall be appointed for a term of one (1) year, one member shall be appointed for a term of two (2) years and one member shall be appointed for a term of three (3) years. Thereafter all members shall be appointed for terms of three (3) years. The agency shall provide such commission with necessary personnel and shall by resolution prescribe the duties and compensation of such commission. Before entering upon the duties of their office each commissioner shall take and subscribe an oath to support the constitution of the United States and the state of Kansas, and to obey the laws and to endeavor to secure and maintain an honest and efficient force, free from partisan influence or control, and to perform the duties of his office to the best of his ability. Such oath shall be filed with the secretary of the agency.

History: L. 1970, ch. 117, § 11; July 1.



19-4412 Responsibility for enforcement of certain city ordinances transferred to department; acquisition of city police property; transfer of records, jail and prisoners; police officers may join department.

19-4412. Responsibility for enforcement of certain city ordinances transferred to department; acquisition of city police property; transfer of records, jail and prisoners; police officers may join department. (a) Except as provided in subsection (b), on the first day of January next following the appointment in any county of the first members of the agency under the provisions of this act and thereafter, the department shall assume and shall exercise all powers, duties and responsibilities of the city marshal or chief of police and police officers of cities located within such county and cities a majority of the population of which is located within such county, relating to the enforcement of ordinances prohibiting and prescribing penalties for the commission of acts which have been declared to be crimes under the laws of the state of Kansas. Any such city may and is hereby authorized to contract with the agency for the enforcement of all or any of the remaining ordinances of such city upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. The city marshal or chief of police of such cities shall, upon demand, transfer and deliver to the agency all records of the police department relating to the violation of laws of the state and ordinances of the city, responsibility for the enforcement of which has been transferred to the county department together with the custody of all prisoners held for violations of such ordinances of the city. Any law enforcement agency may enter into a contract with any city located within the county for the use of jail facilities of such city and for the acquisition of city police vehicles and property upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. On the date hereinbefore fixed for the transfer of law enforcement authority, all police officers of cities located within the county holding law enforcement training certificates and meeting the minimum qualifications established by the agency may become members of the law enforcement department. All officers serving in city departments operating under civil service shall, upon application therefor, be appointed county law enforcement officers in the department.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and an assessed taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), the city marshal or chief of police of such cities shall transfer and deliver to the agency all vehicles, property and records belonging to such departments on the second Monday of January next following the adoption of the provisions of this act.

History: L. 1970, ch. 117, § 12; L. 1976, ch. 142, § 3; July 1.



19-4413 Responsibility for enforcement of law transferred to department; transfer of county law enforcement property and records; sheriff deputies may join department.

19-4413. Responsibility for enforcement of law transferred to department; transfer of county law enforcement property and records; sheriff deputies may join department. On the first day of January next following the appointment in any county of the first members of the law enforcement agency under the provisions of this act and thereafter, the law enforcement department shall assume and shall exercise all powers, duties and responsibilities for the enforcement of the laws of the state of Kansas previously exercised by the sheriff, deputies of the sheriff and constables. The sheriff shall, upon demand, transfer and deliver to the agency all vehicles, property and records belonging to the sheriff's department used in or having application to, the enforcement of law but shall retain all vehicles, property and records used in the service of process, the operation of the jail and in the exercise of all other duties not transferred to the law enforcement department. A record of all property so transferred shall be prepared and copies thereof filed in the office of the county clerk and with the secretary of the agency. On the date fixed for the transfer of such law enforcement authority, any person serving as a full-time deputy of the sheriff of the county on such date, holding a law enforcement training certificate and meeting the qualifications established by the county law enforcement agency, may become a member of the department.

History: L. 1970, ch. 117, § 13; July 1.



19-4414 Superintendent and officers; general powers and duties.

19-4414. Superintendent and officers; general powers and duties. It shall be the duty of the superintendent and officers to keep and preserve the peace and, for such purpose such superintendent and officers are hereby vested with the power and authority of peace and police officers in the execution of the duties imposed upon them under the provisions of this act. All powers and duties now or hereafter conferred and imposed upon the sheriff and deputies and constables of any county adopting the provisions of this act and the city marshal or chief of police and police officers of cities located within such county, relating to the enforcement of the laws of the state, resolutions of the board of county commissioners and ordinances of the cities located within such county, the authority for the enforcement of which has been transferred to and vested in the county department, are hereby conferred and imposed upon the superintendent and officers appointed under the provisions of this act.

History: L. 1970, ch. 117, § 14; July 1.



19-4415 Quarters and facilities to be provided by county.

19-4415. Quarters and facilities to be provided by county. The board of county commissioners of any county adopting the provisions of this act shall provide the agency and department with such quarters and facilities as the agency shall deem necessary. County law enforcement agencies may utilize quarters and facilities previously used by the sheriff of the county in the enforcement of the law and may enter into contracts with cities located within the county for the use by such agency of city jail facilities. The board of county commissioners may construct or may acquire by purchase, condemnation or lease, buildings and facilities for the use of the agency and department in like manner as that provided by law for the construction or acquisition of public buildings for the use of the county.

History: L. 1970, ch. 117, § 15; July 1.



19-4416 Authority and responsibility of sheriff limited.

19-4416. Authority and responsibility of sheriff limited. The sheriff of any county adopting the provisions of this act is hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act but nothing in this act shall be construed as affecting the duties and authority of such sheriff relating to the service of process, collection of delinquent taxes, the operation of the county jail or any other duty or authority now or hereafter imposed or conferred by law and not herein specifically restricted.

History: L. 1970, ch. 117, § 16; July 1.



19-4417 Authority and responsibility of constable eliminated.

19-4417. Authority and responsibility of constable eliminated. All constables elected in townships located within any county adopting the provisions of this act, are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1970, ch. 117, § 17; July 1.



19-4418 Authority of city marshal or chief of police and police officers limited.

19-4418. Authority of city marshal or chief of police and police officers limited. The city marshal or chief of police and police officers of all cities located within, or a majority of the population of which reside within, any county adopting the provisions of this act, are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of laws of this state, ordinances of such city, the responsibility for the enforcement of which has been transferred to the county department and ordinances of such city the responsibility for the enforcement of which has by contract been placed in the county law enforcement department, from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1970, ch. 117, § 18; July 1.



19-4419 Death, disability and retirement benefits for agency officer; credited service; officers transferring from police or sheriff's department, rights.

19-4419. Death, disability and retirement benefits for agency officer; credited service; officers transferring from police or sheriff's department, rights. (a) County law enforcement agencies established under the provisions of this act are hereby declared to be "eligible employers" as defined by K.S.A. 74-4952(3) for the purpose of affiliating with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto. All such agencies shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, to be effective on the first day of January next following the appointment of the first members of such agency. Such application shall cover all county law enforcement officers.

(b) Every person who shall be appointed a law enforcement officer on or after the entry date of such agency shall become a member of the Kansas police and firemen's retirement system on the date of such person's appointment.

(c) Law enforcement officers appointed under the provisions of this act are hereby declared to be "policemen" as defined by K.S.A. 74-4952(12) for the purpose of participating in the Kansas police and firemen's retirement system.

(d) For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of law enforcement officers appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq., shall mean and include only "participating service" with the agency, except that continuous prior service of any officer, with the city or county sheriff's department from which such officer transferred at the time of the establishment of the department, shall for officers serving with the department upon the entry date of the agency, be considered and included in determining if the death or disability of such officer was "service connected" under the provisions of K.S.A. 74-4952(10) and for the purpose of determining the eligibility of such officer for non-service connected death and disability benefits under the provisions of K.S.A. 74-4959(2) and 74-4960(2).

(e) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963, all service of any officer with a city police department or county sheriff's department prior to becoming a member of the Kansas police and firemen's retirement system, shall be included and counted together with credited participating service for the meeting of requirements for completion of years of service fixed under the provisions of such sections, except that no such service shall be considered "credited service" for the purpose of computing years of service if such officer shall have withdrawn his or her contributions from any pension or retirement system established under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto. If any officer shall elect to leave his or her contributions for credited service, under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto, on deposit with such system, such officer shall be granted a vested retirement benefit in such system and all credited participating service in the Kansas police and firemen's retirement system shall be included and counted together with such prior vested service in fulfilling the requirements of years of service for retirement benefits under such pension and retirement systems.

(f) Notwithstanding the provisions of K.S.A. 74-4965 and 74-4966, the employee contribution and the benefits payable to members of the system appointed under the provisions of this act, shall not be reduced by the amount of the contributions to or benefits received by such member from social security.

(g) Any officer transferring from a city police department or sheriff's department of such county and becoming a member of the system on the "entry date" of the agency shall be considered a transferring member and shall have the rights and benefits granted under the provisions of K.S.A. 74-4957(3) and 74-4958(3).

History: L. 1970, ch. 117, § 19; L. 1974, ch. 344, § 1; L. 1979, ch. 76, § 1; April 20.



19-4420 No-fund warrants for finance of newly established agency; tax levies.

19-4420. No-fund warrants for finance of newly established agency; tax levies. The board of county commissioners of any county adopting the provisions of this act, for the purposes of carrying out the provisions of this act from and after the date of the adoption of the provisions thereof by such county and prior to the time that moneys are available from the tax levy authorized by K.S.A. 19-4421, and amendments thereto, is hereby authorized to issue no-fund warrants in an amount not to exceed the amount which would be raised by the levy of a tax of one mill upon all taxable tangible property in the county, deemed necessary and fixed by resolution of the agency, for such purpose. Such no-fund warrants shall be issued by the county in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by such section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and the tax limitations provided by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to such levies.

History: L. 1970, ch. 117, § 20; L. 2008, ch. 109, § 49; L. 2014, ch. 141, § 43; July 1.



19-4421 Budget of expenditures; approval; tax levy, use of proceeds.

19-4421. Budget of expenditures; approval; tax levy, use of proceeds. (a) Except as provided in subsection (b), on or before the first Monday in July of each year the agency shall prepare and submit to the board of county commissioners of the county a budget of expenditures for the operation of such agency and the department for the next budget year, itemizing the expenses and amounts and the purpose. The board of county commissioners of the county shall thereupon consider said budget and approve the same or may by a unanimous vote of its members, upon the basis of a written statement giving reasons therefor, require the modification or omission of any item from such proposed budget and approve the same as modified. The board of county commissioners of said county shall levy a tax upon all taxable tangible property of such county sufficient to raise the amount approved and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and having a taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), which have adopted the provisions of this act and each incorporated city within such county shall share in the cost of operating the law enforcement agency as follows: Sixty-two percent (62%) of the operating cost shall be paid by the largest incorporated city in such county; thirty-two percent (32%) of the operating costs shall be paid by the unincorporated area within such county; and six percent (6%) shall be paid by the remaining incorporated cities within such county in the proportion that the population of each such city bears to the total population of all such cities within such county.

History: L. 1970, ch. 117, § 21; L. 1976, ch. 142, § 4; L. 1979, ch. 52, § 133; July 1.



19-4422 Approval of expenditures and claims.

19-4422. Approval of expenditures and claims. The agency shall approve all expenditures to be made by and claims to be paid on behalf of such agency and the law enforcement department and shall certify the same to the board of county commissioners of the county to be allowed from the funds provided for the operation of such agency and department.

History: L. 1970, ch. 117, § 22; July 1.



19-4423 Abandonment of operation under act; certain counties, disposition of property, money, equipment, supplies.

19-4423. Abandonment of operation under act; certain counties, disposition of property, money, equipment, supplies. (a) Except as provided in subsection (b), any county operating under the provisions of this act may abandon such operation in the same manner as that provided in K.S.A. 19-4403 for the adoption of the provisions of the act except that the word "abandon" instead of the word "adopt" shall be used in the petition or resolution and upon the ballot and in the election proclamation. If a majority of the votes cast at the election upon such proposition shall be in favor of abandoning operations under the provisions of this act, the law enforcement agency and department are hereby abolished on January 1, next following the date of such election. All moneys, equipment and supplies of such agency and department shall be transferred to the county and all records of the department relating to the enforcement of city ordinances shall be transferred to the city marshal or chief of police of the city. In cities having no city marshal or chief of police such officer shall be appointed in like manner as that now provided by law for the filling of vacancies in such office. All records of the agency shall be filed in the office of the county clerk. All records of the department relating to the enforcement of the laws of the state shall be transferred to the county sheriff.

(b) In counties having a population of more than nine thousand six hundred (9,600) and less than ten thousand five hundred (10,500) and an assessed taxable tangible valuation of more than forty-five million dollars ($45,000,000) and not more than sixty-five million dollars ($65,000,000), the board of directors shall divide and return the property, money, equipment and supplies of the agency to the original law enforcement departments in such county in the same proportion as each department originally contributed to said agency.

History: L. 1970, ch. 117, § 23; L. 1976, ch. 142, § 5; July 1.



19-4424 Purpose of act.

19-4424. Purpose of act. It is hereby declared that the purpose of this act shall be to provide for the protection of persons and property and to promote the general welfare of the citizens of the state of Kansas through efficient law enforcement and police protection.

History: L. 1972, ch. 91, § 1; July 1.



19-4425 Definitions.

19-4425. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Agency" means a county law enforcement agency established under the provisions of this act.

(b) "Department" means a county law enforcement department established under the provisions of this act.

(c) "Director" means the superintendent of a county law enforcement department appointed under the provisions of this act.

(d) "Law enforcement officer" or "county law enforcement officer" means a law enforcement officer who is a member of a county law enforcement department appointed under the provisions of this act.

History: L. 1972, ch. 91, § 2; July 1.



19-4426 Application of act; adoption and operation of provisions.

19-4426. Application of act; adoption and operation of provisions. The provisions of this act shall apply only to counties of this state having a population of more than thirty-seven thousand (37,000) and not more than forty-eight thousand (48,000) and an assessed tangible valuation of more than seventy-four million dollars ($74,000,000) and not more than one hundred forty million dollars ($140,000,000), in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by the qualified electors of the county in the manner provided herein. The board of county commissioners of any such county, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the general election in November of an even-numbered year, may direct the county election officer to place such proposition on the ballot at the next general election, and the board shall direct its placement on the ballot at such election whenever (1) the governing body of any city located within the county, having a population equal to not less than twenty-five percent (25%) of the total population of such county shall request that the proposition be placed on the ballot, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the general election in the month of November of an even-numbered year, or (2) the county election officer shall certify that a petition, requesting that the proposition be placed on the ballot and signed by qualified electors of such county equal in number to not less than ten percent (10%) of the electors of the county who voted for the office of the secretary of state at the last preceding general election, has been filed in his or her office not less than ninety (90) days preceding the date fixed for the holding of a general election in the month of November of an even-numbered year. Notice of any election held pursuant to this section shall be given in the manner prescribed by K.S.A. 10-120.

Upon the ballot the proposition shall be stated as follows:

"Shall the county of __________________________

(name of county)

adopt the provisions of K.S.A. 19-4424 to 19-4445, inclusive, and any amendments thereto, providing for consolidated law enforcement in certain counties?"

If a majority of the votes cast upon such proposition shall be in favor of adopting the act, the provisions thereof shall govern the enforcement of law and the providing of police protection within such county in the manner hereinafter provided.

History: L. 1972, ch. 91, § 3; L. 1975, ch. 172, § 1; L. 1978, ch. 104, § 1; L. 1979, ch. 77, § 1; July 1.



19-4427 County law enforcement agency; membership; appointment; terms; oath; vacancies; compensation and expenses; petition for election of members of agency; election provisions; terms of elected members; abolishment of former member positions.

19-4427. County law enforcement agency; membership; appointment; terms; oath; vacancies; compensation and expenses; petition for election of members of agency; election provisions; terms of elected members; abolishment of former member positions. (a) Subject to the provisions of subsection (b), there is hereby established in all counties adopting the provisions of this act a county law enforcement agency which shall be known as the

"______________ county law enforcement agency."

(name of county)

(1) Except as provided in paragraph (2), each agency shall have seven members who shall be selected in the following manner:

(A) One member shall be a member of the board of county commissioners of the county, selected by such board of commissioners;

(B) one member shall be a resident of the county, to be selected by the board of county commissioners;

(C) one member shall be a member of the governing body of the largest city located within the county, selected by such governing body;

(D) two members shall be residents of the largest city located within the county, to be selected by the governing body of such city;

(E) one member shall be the mayor of the next largest city located within such county, or a member of the governing body of such city, designated by such mayor; and

(F) one member shall be the county attorney of such county.

(2) The Riley county law enforcement agency shall have seven members who shall be selected in the following manner:

(A) One member shall be a member of the board of county commissioners of the county, selected by such board of commissioners;

(B) one member shall be a resident of the county, to be selected by the board of county commissioners;

(C) one member shall be a member of the governing body of the city of Manhattan, to be selected by such governing body;

(D) two members shall be residents of the city of Manhattan, to be selected by the governing body of such city;

(E) one member shall be the county attorney of such county; and

(F) one member appointed, on alternating terms, by the governing body of the city of Manhattan and the board of county commissioners of Riley county which member shall be a member of the governing body of the appointing authority.

The board of county commissioners of the county and the governing body of the two largest cities located within such county shall each meet on the second Monday in January next following the adoption of the provisions of this act and each two years thereafter and shall select and designate the members of their respective bodies and the other appointive members as members of the agency. Appointive members of the agency shall serve for a term of two years, and other members of the agency who are members by virtue of their county or city office shall remain eligible to serve as such only while holding such county or city office. All members of such agency shall take and subscribe to an oath as other county officials, and all vacancies occurring in the membership of the agency shall be filled for the remainder of the unexpired term of the member creating such vacancy in like manner as that provided for the appointment of such member. Members of the agency shall not receive compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

(b) Whenever there shall be presented to the county election officer of any such county a petition, signed by qualified electors of such county equal in number to not less than 10% of the electors of the county who voted for the office of secretary of state at the last preceding general election, requesting a special election on the proposition of electing the members of the law enforcement agency of such county to be held at the time of the next primary election in August of an even-numbered year, such special election shall be held at the next such primary election which occurs not less than 60 days after the date the petition is filed, and the question submitted at such special election shall be as follows:

"Shall the law enforcement agency

of ____________________

(Name of county)

be composed of seven elected members?"

If a majority of the electors voting at such election vote in favor of such proposition, such county's law enforcement agency shall be elected at a special election which shall be held at the time of the next succeeding general election as follows: One member shall be elected from each of the county commissioner districts in such county and the remaining members shall be elected from the county at large, together with that portion of any city within the county which is located in an adjacent county. Any person seeking election to any such position shall file a declaration of candidacy for the appropriate position with the county election officer within 30 days after the special election at which the proposition for electing members of the county law enforcement agency is adopted. The county election officer shall give notice of the special election to elect members of the agency by publication once in a newspaper having general circulation within the county. Such publication notice shall be made not more than 14 nor less than seven days prior to the date of the special election. If a portion of any city within such county is located in an adjacent county, the county election officer also shall give written notice of such special election to the county election officer of such adjacent county as soon as the results of the special election on the proposition to elect members of the agency are known.

Ballots for the special election to elect members of the agency shall be prepared by the county election officer of the county to which this act applies, including ballots for that portion of any city within such county which is located in an adjacent county which ballots for the portion of such city shall include only the names of the persons having declared themselves to be candidates for the at large positions. All ballots for the at large positions shall be prepared in such manner that each elector is instructed to vote for the same number of candidates as the number of positions to be filled. So far as the same may be made applicable, the laws governing the election of county commissioners shall govern the election of such members to be elected within county commissioner districts, and the laws governing the election of other county officers shall govern the election of the members from the county at large, except that the election of members of the law enforcement agency shall be nonpartisan and in each instance the candidate receiving the greatest number of votes shall be elected. Where electors of an adjacent county residing in a city which is partly in such adjacent county and partly in a county to which this act applies are to vote on candidates for the at large positions, the county election officer of such adjacent county shall conduct the election and the board of canvassers of such adjacent county shall canvass the ballots cast at such special election by electors of such adjacent county who reside in such city. The board of canvassers of such adjacent county shall certify the results of the special election in the adjacent county to the board of canvassers of the county to which this act applies.

On the second Monday in January next following such general election, the member positions of the law enforcement agency established pursuant to subsection (a) shall be abolished and the members elected pursuant to this subsection shall commence upon the duties of their office. Members elected hereunder shall serve for terms of two years and, except for the provisions relating to selection of members, the provisions of subsection (a) shall be applicable to such members.

History: L. 1972, ch. 91, § 4; L. 1974, ch. 132, § 1; L. 1982, ch. 127, § 1; L. 1997, ch. 3, § 1; Mar. 20.



19-4428 Same; officers; meetings; voting, quorum; records.

19-4428. Same; officers; meetings; voting, quorum; records. Members of such agency shall meet in the office of the county attorney upon the call of such officer as soon after their appointment as possible and shall organize by electing a chairman, vice-chairman and secretary. Members of the agency shall meet thereafter at least once each month at a time and place which shall be fixed by resolution. Such resolution shall specify the regular hour of commencement of the meeting, the day of the week and the week of the month, and shall provide that if the regular meeting date occurs on a legal holiday or on a holiday specified by the agency, such regular meeting shall be held on the following day at the same hour. Such resolution also shall specify the regular meeting place of the agency and may specify that any regular meeting may be adjourned to another time and place. Special meetings may be called at any time by the chairman. Written notice, stating the time and place of any special meeting and the purpose for which called, shall be given each member at least two (2) days in advance of said meeting, unless such notice is waived by all other members of the agency, and no business other than that stated in the notice shall be transacted at such meeting. A majority of the qualified members of the agency shall constitute a quorum for the purpose of conducting any business and the vote of a majority of the qualified members of such agency shall be required for the passage of any motion or resolution. No member shall be permitted to pass or to abstain from voting upon any measure properly before the members of such agency at any meeting except upon the basis of a conflict of interest announced by such member and made a part of the record of the meeting. The chairman, and in his absence or disability, the vice-chairman shall preside at all meetings and sign or execute all orders, contracts or documents of any kind required or authorized to be signed or executed by the agency. The agency shall cause a proper record to be kept of its proceedings.

History: L. 1972, ch. 91, § 5; July 1.



19-4429 Same; powers.

19-4429. Same; powers. The agency shall be responsible for the enforcement of law and the providing of police protection throughout the county and for this purpose is hereby authorized to:

(a) Appoint and establish the salary and compensation of a law enforcement director for the county;

(b) Authorize and provide for the appointment of such law enforcement officers and other personnel as the agency shall deem necessary to carry out the intent of this act;

(c) Establish a job classification and merit rating system for law enforcement officers and provide for the administration thereof by county or city personnel;

(d) Establish a schedule of salaries for law enforcement officers and other personnel;

(e) Hear and affirm or revoke orders of the director providing for the suspension or dismissal of law enforcement officers;

(f) Authorize the acquisition and disposition of equipment and supplies necessary for the operation of the agency and department;

(g) Require the keeping of proper law enforcement records and files by the department;

(h) Adopt and certify to the board of county commissioners of the county a budget for the operation of the agency and department;

(i) Enter into contracts for and receive moneys from any private organization or agency, the federal government or the state or any political or taxing subdivision thereof on behalf of the county for the use of the agency and department;

(j) Receive vehicles, equipment and supplies from the county sheriff's department for the use of the law enforcement department;

(k) Sell police vehicles belonging to the law enforcement department and credit the proceeds to a separate fund to be expended for the operation of the county law enforcement agency and department;

(l) Enter into contracts with any political or taxing subdivisions or districts of the state located within such county, empowered to enter into a contract for such purpose, for providing special police protection within the boundaries of such political or taxing subdivision or district;

(m) Enter into contracts with cities located within the county for the enforcement of specified ordinances or the acquisition of city law enforcement equipment and property for the use of the department;

(n) Adopt rules and regulations necessary for the organization and operation of the agency and department; and

(o) Perform such other duties as may be provided by law.

History: L. 1972, ch. 91, § 6; L. 1978, ch. 89, § 2; July 1.



19-4430 County law enforcement department; membership; supervision; duties; county or district attorney, duties.

19-4430. County law enforcement department; membership; supervision; duties; county or district attorney, duties. There is hereby established in all counties adopting the provisions of this act a county law enforcement department, which shall be composed of a director, assistant director and such other officers and personnel as the agency shall provide by resolution. Such department shall be under the exclusive supervision and control of the director and no member of the agency shall interfere by individual action with the operation of the department or the conduct of any of the officers or other personnel of such department. The director shall be responsible to the agency for the operation and administration of the department and for the enforcement of law and providing of police protection within the county in conformance with rules and regulations adopted by such agency. The director shall designate and appoint an assistant director who shall serve in such capacity at the pleasure of the director.

Upon request of the director of a county law enforcement department, the county or district attorney of the county in which such department is established shall give legal opinions, advice and assistance to such department upon all matters in which the department is interested or which relate to the powers or duties of the department or any officer or employee thereof.

History: L. 1972, ch. 91, § 7; L. 1975, ch. 172, § 2; July 1.



19-4431 Law enforcement director; appointment; qualifications; compensation; oath and bond; duties.

19-4431. Law enforcement director; appointment; qualifications; compensation; oath and bond; duties. On or before the first day of June next following the appointment of the first members of such agency, the agency shall appoint a law enforcement director for such county. Persons appointed to the office of director shall be citizens of the United States, not less than twenty-five (25) years of age, schooled and experienced in law enforcement supervision and shall not have been convicted of felony under the laws of this state, or any other state, or of the United States. The director shall serve at the pleasure of, and shall receive such salary and compensation as shall be fixed by resolution of, the agency. Before entering upon the duties of his office, the director shall take and subscribe to an oath as other county officials and shall give bond in such amount and subject to such conditions as shall be fixed by resolution of the agency. The director shall assist the agency in the preparation of the budget of the department and shall make such reports and provide the agency with such other information as it shall require. The director shall make recommendations to the agency on all matters concerning the operation of the department.

History: L. 1972, ch. 91, § 8; July 1.



19-4432 Law enforcement officers; appointment; qualifications; suspension or removal.

19-4432. Law enforcement officers; appointment; qualifications; suspension or removal. The director shall appoint such law enforcement officers as he deems necessary for the proper enforcement of law and the providing of police protection within the county. All officers regularly appointed shall be qualified under the provisions of K.S.A. 74-5601 et seq., but an officer may receive a temporary appointment pending his completion of the requirements for a certificate thereunder. The agency shall determine and fix such additional minimum qualifications to be required of persons appointed as law enforcement officers as they may deem necessary, and may provide for the examination of applicants therefor. Law enforcement officers appointed under the provisions of this act shall be responsible to and may be suspended or removed by the director for cause. The director, within twenty-four (24) hours thereafter, shall report such suspension or removal and the reason therefor to the agency who as soon thereafter as possible, shall fully hear and determine the matter and affirm or revoke such suspension or removal.

History: L. 1972, ch. 91, § 9; July 1.



19-4433 Additional law enforcement department personnel; appointment and removal.

19-4433. Additional law enforcement department personnel; appointment and removal. The agency by resolution shall authorize the appointment or employment of such personnel other than law enforcement officers as may be necessary for the proper operation of the department in carrying out the intent of this act. The director shall appoint and may remove all such personnel.

History: L. 1972, ch. 91, § 10; July 1.



19-4434 Responsibility for enforcement of certain city ordinances transferred to department; contractual powers to enforce all ordinances, use city jail facilities and acquire city police property; transfer of records and prisoners; eligibility of city police officers for membership in department.

19-4434. Responsibility for enforcement of certain city ordinances transferred to department; contractual powers to enforce all ordinances, use city jail facilities and acquire city police property; transfer of records and prisoners; eligibility of city police officers for membership in department. On the first day of January next following the appointment in any county of the first members of the agency under the provisions of this act and thereafter, the department shall assume and shall exercise all powers, duties and responsibilities of the city marshal or chief of police and police officers of cities located within such county and cities a majority of the population of which is located within such county, including that portion of any such city which is located in an adjacent county, relating to the enforcement of ordinances prohibiting and prescribing penalties for the commission of acts which have been declared to be crimes under the laws of the state of Kansas. Any such city is hereby authorized to contract with the agency for the enforcement of all or any of the remaining ordinances of such city upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. The city marshal or chief of police of such cities shall transfer and deliver to the agency upon demand all records of the police department relating to the violation of laws of the state and ordinances of the city, responsibility for the enforcement of which has been transferred to the county department, together with the custody of all prisoners held for violations of such ordinances of the city. Any law enforcement agency may enter into a contract with any city located within the county for the use of jail facilities of such city and for the acquisition of city police vehicles and property upon such terms and conditions as shall be agreed upon by the agency and the governing body of such city. On the date hereinbefore fixed for the transfer of law enforcement authority, all police officers of cities located within the county holding law enforcement training certificates and meeting the minimum qualifications established by the agency may become members of the law enforcement department. Upon application therefor, all officers serving in city departments operating under civil service shall be appointed county law enforcement officers in the department.

History: L. 1972, ch. 91, § 11; L. 1974, ch. 132, § 2; March 26.



19-4435 Powers, duties and responsibilities of sheriffs, deputies and constables transferred to department; transfer of property and records; eligibility of deputies for membership in department.

19-4435. Powers, duties and responsibilities of sheriffs, deputies and constables transferred to department; transfer of property and records; eligibility of deputies for membership in department. On the first day of January next following the appointment in any county of the first members of the law enforcement agency under the provisions of this act and thereafter, the law enforcement department shall assume and shall exercise all powers, duties and responsibilities previously exercised by the sheriff, deputies of the sheriff and constables. The sheriff, upon demand, shall transfer and deliver to the agency all vehicles, property and records belonging to the sheriff's department. A record of all property so transferred shall be prepared and copies thereof filed in the office of the county clerk and with the secretary of the agency. On the date fixed for the transfer of such authority, any person serving as a full-time deputy of the sheriff of the county on such date, holding a law enforcement training certificate and meeting the qualifications established by the county law enforcement agency, may become a member of the department.

History: L. 1972, ch. 91, § 12; July 1.



19-4436 Powers and duties of director and officers of department.

19-4436. Powers and duties of director and officers of department. It shall be the duty of the director and officers to keep and preserve the peace, and, for such purpose such director and officers are hereby vested with the power and authority of peace and police officers in the execution of the duties imposed upon them under the provisions of this act. All powers and duties now or hereafter conferred and imposed upon the sheriff and deputies and constables of any county adopting the provisions of this act are hereby conferred and imposed upon the director and officers appointed under the provisions of this act, and all the powers and duties now or hereafter conferred and imposed upon the city marshal or chief of police and police officers of cities located within such county, including that portion of any such city which is located in an adjacent county, relating to the enforcement of the laws of the state and ordinances of such cities, the authority for the enforcement of which has been transferred to and vested in the county department, are hereby conferred and imposed upon the director and officers appointed under the provisions of this act.

History: L. 1972, ch. 91, § 13; L. 1974, ch. 132, § 3; March 26.



19-4437 Quarters and facilities to be provided by county.

19-4437. Quarters and facilities to be provided by county. The board of county commissioners of any county adopting the provisions of this act shall provide the agency and department with such quarters and facilities as the agency shall deem necessary. County law enforcement agencies may utilize quarters and facilities previously used by the sheriff of the county and may enter into contracts with cities located within the county for the use by such agency of city jail facilities. The board of county commissioners may construct or may acquire by purchase, condemnation or lease, buildings and facilities for the use of the agency and department in like manner as that provided by law for the construction or acquisition of public buildings for the use of the county.

History: L. 1972, ch. 91, § 14; July 1.



19-4438 Sheriff relieved of all power, authority and responsibility; abolishment of office of sheriff.

19-4438. Sheriff relieved of all power, authority and responsibility; abolishment of office of sheriff. The sheriff of any county adopting the provisions of this act shall be and is hereby relieved of all power, authority and responsibility now or hereafter prescribed by law from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act, including the power, authority and responsibility of such sheriff relating to the enforcement of the laws of this state, the service of process, collection of delinquent taxes, the operation of the county jail and any other duty or authority now or hereafter imposed or conferred by law. On the date fixed for the transfer of such power, authority and responsibility, the office of sheriff in such county shall be and is hereby abolished, and at the general election next following such abolishment, and all general elections thereafter, no sheriff shall be elected in any such county.

History: L. 1972, ch. 91, § 15; L. 1974, ch. 132, § 4; L. 1975, ch. 172, § 3; July 1.



19-4439 Constables relieved of all power, authority and responsibility.

19-4439. Constables relieved of all power, authority and responsibility. All constables elected in townships located within any county adopting the provisions of this act, shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1972, ch. 91, § 16; July 1.



19-4440 Power, authority and responsibility of city marshals, chiefs of police and police officers limited.

19-4440. Power, authority and responsibility of city marshals, chiefs of police and police officers limited. The city marshal or chief of police and police officers of all cities located within, or a majority of the population of which reside within, any county adopting the provisions of this act shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of laws of this state, ordinances of such city, responsibility for the enforcement of which has been transferred to the county department and ordinances of such city the responsibility for the enforcement of which has by contract been placed in the county law enforcement department, from and after the date fixed for the transfer of such authority and responsibility to the law enforcement department under the provisions of this act.

History: L. 1972, ch. 91, § 17; July 1.



19-4441 Death, disability and retirement benefits for agency officers; credited service; officers transferring from police or sheriff's department, rights.

19-4441. Death, disability and retirement benefits for agency officers; credited service; officers transferring from police or sheriff's department, rights. (a) County law enforcement agencies established under the provisions of this act are hereby declared to be "eligible employers" as defined by subsection (3) of K.S.A. 74-4952 for the purpose of affiliating with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto. All such agencies shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954, to be effective on the first day of January next following the appointment of the first members of such agency. Such application shall cover all county law enforcement officers.

(b) Every person who shall be appointed a law enforcement officer on or after the entry date of such agency shall become a member of the Kansas police and firemen's retirement system on the date of such person's appointment.

(c) Law enforcement officers appointed under the provisions of this act are hereby declared to be "policemen" as defined by subsection (12) of K.S.A. 74-4952 for the purpose of participating in the Kansas police and firemen's retirement system.

(d) For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of law enforcement officers appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq., shall mean and include only "participating service" with the agency, except that continuous prior service of any officer, with the city police department or county sheriff's department from which such officer transferred at the time of the establishment of the department, for officers serving with the department upon the entry date of the agency, shall be considered and included in determining if the death or disability of such officer was "service connected" under the provisions of subsection (10) of K.S.A. 74-4952 and for the purpose of determining the eligibility of such officer for non-service connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and subsection (2) of K.S.A. 74-4960.

(e) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963, all service of any officer with a city police department or county sheriff's department prior to becoming a member of the Kansas police and firemen's retirement system, shall be included and counted together with credited participating service for the meeting of requirements for completion of years of service fixed under the provisions of such sections, except that no such service shall be considered "credited service," for the purpose of computing years of service if such officer shall have withdrawn his or her contributions from any pension or retirement system established under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto. If any officer shall elect to leave his or her contributions for credited service, under the provisions of K.S.A. 13-14a01 et seq., and amendments thereto, 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto, on deposit with such system, he or she shall be granted a vested retirement benefit in such system and all credited participating service in the Kansas police and firemen's retirement system shall be included and counted together with such prior vested service in fulfilling the requirements of years of service for retirement benefits under such pension and retirement systems.

(f) Notwithstanding the provisions of K.S.A. 74-4965 and 74-4966 the employee contribution and the benefits payable to members of the system appointed under the provisions of this act, shall not be reduced by the amount of the contributions to or benefits received by such member from social security.

(g) Any officer transferring from a city police department or sheriff's department of such county and becoming a member of the system on the "entry date" of the agency shall be considered a transferring member and shall have the rights and benefits granted under the provisions of subsection (3) of K.S.A. 74-4957 and subsection (3) of K.S.A. 74-4958.

History: L. 1972, ch. 91, § 18; L. 1975, ch. 173, § 1; L. 1979, ch. 76, § 2; April 20.



19-4442 Financing of law enforcement agency; no-fund warrants; tax levies.

19-4442. Financing of law enforcement agency; no-fund warrants; tax levies. The board of county commissioners of any county adopting the provisions of this act, for the purposes of carrying out the provisions of this act from and after the date of the adoption of the provisions thereof by such county, and prior to the time that moneys are available from the tax levy authorized by K.S.A. 19-4443, and amendments thereto, is hereby authorized for such purpose, whenever deemed necessary and fixed by resolution of the agency, to issue no-fund warrants in an amount not to exceed the amount which would be raised by the levy of a tax of one mill upon all taxable tangible property in the county. Such no-fund warrants shall be issued by the county in the manner and form and shall bear interest and be redeemable in the manner prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by said section. The board of county commissioners shall make a tax levy at the first levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law.

History: L. 1972, ch. 91, § 19; L. 1975, ch. 172, § 4; L. 2008, ch. 109, § 50; L. 2014, ch. 141, § 44; July 1.



19-4443 County law enforcement agency and department; cost of operation; budget; reserve fund; hearing; tax levy, use of proceeds.

19-4443. County law enforcement agency and department; cost of operation; budget; reserve fund; hearing; tax levy, use of proceeds. (a) Subject to the provisions of subsection (c) and (d), any county adopting the provisions of this act and each incorporated city within such county shall share in the cost, exclusive of medical expenses of prisoners, of operating the law enforcement agency and department in the same proportion as the budget of each such political subdivision for the operation of the sheriff's department or the police department, as the case may be, in the fiscal year in which this act is adopted bears to the total of all such budgets in said fiscal year.

(b) On or before the first Monday in July of each year the agency shall prepare and submit to the board of county commissioners of the county and to the governing body of each incorporated city within such county a budget of expenditures for the operation of such agency and the department for the next budget year, itemizing the expenses and amounts and the purpose, and shall certify the proportionate liability of each such political subdivision therefor. An amount not to exceed 15% of any annual budget may be allocated to a special accruing emergency reserve fund. In making the budget, any amounts credited to, and the amounts on hand in, such reserve fund and the amounts expended therefrom shall be shown for the information of the taxpayers of the county. Not less than 10 days prior to submitting such budget, the agency shall hold a hearing thereon in accordance with the provisions of K.S.A. 79-2929, and amendments thereto. The annual budget of expenditures of the agency shall not exceed 110% of the annual budget of expenditures for the preceding fiscal year except that all expenditures incurred by the agency or department for motor fuels, lubricants and other transportation-related products shall be exempt from the budgetary limitation to the extent that the cost of such expenditures exceeds 110% of the preceding fiscal year's budget for the same such expenditures. The board of county commissioners of said county shall levy a tax upon all assessed taxable tangible property of such county sufficient to raise the amount of the budget for which said county is liable and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and the governing body of each of the cities shall levy a tax upon all assessed taxable tangible property of such city sufficient to raise the amount of the budget for which the city is liable and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. The moneys derived from all levies, except for amounts to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, made hereunder shall be deposited in the county treasury and credited to a separate fund to be expended for the operation of the county law enforcement agency and department.

(c) In any county where only two cities and the county levy a tax as provided in subsection (b) and one such city is a city of the first class and the other city is a city of the third class, each such city and the county shall levy a tax for the costs of the law enforcement agency and department commencing with the levy for 1979, in an amount computed as follows:

(1) When the budget for the law enforcement agency and department is established for the next year, the levy for the city of the first class shall be computed in accordance with subsection (a);

(2) the levy for the city of the third class then shall be fixed at a rate higher or lower than its previous mill levy for such purpose, by an amount equal to the net increase or decrease in the mill levy rate that the levy of the city of the first class bears to that of its levy for the previous year;

(3) the county then shall levy a tax at a mill rate sufficient to pay the remaining portion of the budget of the law enforcement agency and department.

(d) When the budget for the Riley county law enforcement agency and department is established for 1998, the city of Manhattan shall levy a tax at a mill rate sufficient to fund 80% of the budget of the law enforcement agency and department and the county shall levy a tax at a mill rate sufficient to fund 20% of the budget of the law enforcement agency and department. Thereafter, the governing body of the city of Manhattan and the board of county commissioners of Riley county shall determine annually, by adoption of a joint resolution, the portion which the city and county shall pay to fund the budget of the law enforcement agency and department. If a joint resolution is not adopted by the second Monday in June each year, the funding formula adopted the previous year shall continue in effect.

History: L. 1972, ch. 91, § 20; L. 1974, ch. 132, § 5; L. 1975, ch. 172, § 5; L. 1978, ch. 104, § 2; L. 1979, ch. 52, § 134; L. 1981, ch. 128, § 1; L. 1990, ch. 66, § 34; L. 1997, ch. 3, § 2; Mar. 20.



19-4443a 1982 budget increase; purpose; resolution; protest.

19-4443a. 1982 budget increase; purpose; resolution; protest. For fiscal year 1982 only, in addition to the annual budget increase authorized by K.S.A. 19-4443, the agency shall be authorized, by resolution, to increase its budget by a sum not to exceed $175,250. The increase authorized by this section shall be used for one or more of the following purposes: Salary and associated benefits relating to the employment of additional law enforcement officers for patrol purposes; purchase of additional vehicles and equipment; insurance, fuel and maintenance expenses for any such additional vehicles; training expenses for such additional officers; and other associated costs of hiring such additional officers. The resolution shall be published once each week for three consecutive weeks in the official county newspaper. If within 60 days after the date of the last publication of the resolution, a petition signed by not less than 5% of the qualified electors in the county is filed with the county election officer, no increase shall be made under the provisions of this section without the question of increasing the same having been submitted to and been approved by a majority of the qualified electors in the county voting at the next primary or general election.

History: L. 1981, ch. 128, § 2; July 1.



19-4444 Approval of expenditures and claims; cost of medical care of prisoners paid from county general fund or by the state; reimbursement from prisoner.

19-4444. Approval of expenditures and claims; cost of medical care of prisoners paid from county general fund or by the state; reimbursement from prisoner. (a) Except as provided by subsection (b), the agency shall approve all expenditures to be made by and claims to be paid on behalf of such agency and the law enforcement department and shall certify the same to the board of county commissioners of the county to be allowed from the funds provided for the operation of such agency and department.

(b) (1) If a person is stopped by or is in the custody of a law enforcement officer, as defined in K.S.A. 22-2202, and amendments thereto, who is an employee of the state and such person is injured by the officer while acting within the scope of such officer's authority, costs incurred for medical care and treatment of the person shall be paid by the state if such care and treatment is required due to the injury and a determination has been made that the person has no other resources. When such medical expenses have been paid by the state, the state may seek reimbursement of such expenses from the prisoner. If the state determines that the prisoner is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the state may require the prisoner or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

(2) All other costs incurred by the agency or department for medical care and treatment of prisoners held within the county shall be paid from the county general fund when a determination has been made that the prisoner has no other resources. When medical expenses have been paid out of the county general fund of any county in this state adopting the provisions of K.S.A. 19-4424 et seq., and amendments thereto, for a prisoner held within such county, the county may seek reimbursement of such expenses from the prisoner. If the county determines that a prisoner of the county jail is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract, then the county may require the prisoner of such county jail or the provider rendering health care services to the prisoner to submit a claim for such health care services rendered in accordance with the prisoner's policy or contract.

History: L. 1972, ch. 91, § 21; L. 1975, ch. 172, § 6; L. 1986, ch. 112, § 1; L. 2002, ch. 117, § 1; L. 2005, ch. 150, § 3; July 1.



19-4445 Abandonment of operations under act; abolishment of agency and department, when; transfer and disposition of property, moneys and supplies; records; officers of county and cities.

19-4445. Abandonment of operations under act; abolishment of agency and department, when; transfer and disposition of property, moneys and supplies; records; officers of county and cities. Any county operating under the provisions of this act may abandon such operation in the same manner as that provided in K.S.A. 19-4426 for the adoption of the provisions of the act, except that the word "abandon" instead of the word "adopt" shall be used in the petition or resolution and upon the ballot and in the election proclamation. If a majority of the votes cast at the election upon such proposition shall be in favor of abandoning operations under the provisions of this act, the law enforcement agency and department shall be abolished on January 1, next following the date of such election. All equipment and supplies purchased by such agency and department shall be transferred to the county, and all other moneys, equipment and supplies donated or contributed to or acquired by such agency and department shall be disposed of pursuant to an agreement entered into by the board of county commissioners of such county and the governing body of each city within such county. In cities having no city marshal or chief of police such officer shall be appointed in like manner as that now provided by law for the filling of vacancies in such office. A sheriff shall be appointed in such county in the manner prescribed for the filling of vacancies for such office who shall hold his or her office until a successor is elected at the next succeeding general election and is qualified. Such sheriff shall have the power, authority and responsibility prescribed by law for such officer. All records of the agency shall be filed in the office of the county clerk. All records of the department relating to the enforcement of city ordinances of any city within such county shall be transferred to the city marshal or chief of police of such city. All records of the department relating to the enforcement of the laws of the state shall be duplicated, and one (1) copy of all such records shall be furnished to the city marshal or chief of police of each city within such county, and the original records shall be transferred to the county sheriff. All moneys derived from the tax levies made by any city within the county pursuant to K.S.A. 19-4443, and amendments thereto, may be used by the governing body of such city for law enforcement purposes in the budget year following the year in which operations under the act of which this section is amendatory are abandoned, notwithstanding that the same were not included in the city's budget of expenditures for such budget year, and the board of county commissioners of such county may use all moneys derived from the tax levies made by the county pursuant to K.S.A. 19-4443, and amendments thereto, for the office of sheriff of such county in the budget year following the year in which such operations are abandoned, notwithstanding that the same were not included in the county's budget of expenditures for such budget year.

History: L. 1972, ch. 91, § 22; L. 1974, ch. 132, § 6; L. 1975, ch. 172, § 7; July 1.



19-4468 Consolidated law enforcement act; purpose.

19-4468. Consolidated law enforcement act; purpose. This act shall be known and may be cited as the 1974 consolidated law enforcement act. It is hereby declared that the purpose of this act shall be to provide for the protection of persons and property and to promote the general welfare within the counties adopting the provisions of this act through efficient and effective law enforcement.

History: L. 1974, ch. 130, § 1; March 26.



19-4469 Same; definitions.

19-4469. Same; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Agency" means the county law enforcement board and department established under the provisions of this act.

(b) "Board" means the policy-making governing body of the agency with overall direction and control of law enforcement in any county adopting the provisions of this act.

(c) "Department" means the county law enforcement organization established under the provisions of this act under the immediate control of the director.

(d) "Director" means the chief law enforcement officer of a county law enforcement department appointed by the board under the provisions of this act.

(e) "Law enforcement officer" means a law enforcement officer who is appointed a member of a county law enforcement department under the provisions of this act.

History: L. 1974, ch. 130, § 2; March 26.



19-4470 Same; application; adoption and operation of provisions.

19-4470. Same; application; adoption and operation of provisions. The provisions of this act shall apply only to counties of this state having a population of more than five thousand (5,000) and less than twelve thousand (12,000) and an assessed taxable tangible valuation of more than seventy-five million dollars ($75,000,000), to counties having a population of more than three thousand eight hundred (3,800) and less than four thousand three hundred (4,300) and an assessed taxable tangible valuation of more than twenty-one million dollars ($21,000,000) and less than twenty-four million dollars ($24,000,000), and to counties having a population of more than three thousand (3,000) and not more than four thousand (4,000) and an assessed taxable tangible valuation of more than twenty-eight million dollars ($28,000,000) and not more than fifty million dollars ($50,000,000), in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by the qualified electors of the county in the manner provided herein. The board of county commissioners of any such county, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the primary election in the month of August of an even-numbered year, may direct the county election officer to place such proposition on the ballot at said primary election. The board of county commissioners shall direct its placement on the ballot whenever (1) the governing body of any city located within the county, having a population equal to not less than twenty-five percent (25%) of the total population of such county shall request that such proposition be placed on the ballot, by resolution adopted not less than ninety (90) days preceding the date fixed for the holding of the primary election in the month of August of an even-numbered year, or (2) the county election officer shall certify that a petition, requesting that the proposition be placed on the ballot and signed by qualified electors of such county equal in number to not less than five percent (5%) of the qualified electors of the county, has been filed in the county election office not less than ninety (90) days preceding the date fixed for the holding of the primary election in the month of August of an even-numbered year. Notice of any election held pursuant to this section shall be given in the manner prescribed by K.S.A. 10-120.

Upon the ballot the proposition shall be stated as follows:

"Shall the county of ______________________

(Name of county)

adopt the provisions of the 1974 consolidated law enforcement act, as contained in K.S.A. 19-4468 to 19-4486, inclusive, and any amendments thereto, whereby a county law enforcement agency assumes control of the principal law enforcement duties presently held by the county and the cities therein?"

If a majority of the votes cast upon such proposition shall be in favor thereof, the provisions of this act shall govern the enforcement of law and the providing of police protection within such county in the manner hereinafter provided.

History: L. 1974, ch. 130, § 3; L. 1975, ch. 174, § 1; L. 1976, ch. 143, § 1; April 17.



19-4471 Same; law enforcement system board; membership; terms; elections; vacancies; compensation.

19-4471. Same; law enforcement system board; membership; terms; elections; vacancies; compensation. There is hereby established in each county adopting the provisions of this act a county law enforcement system board. The board shall have five (5) members who must be residents of such county, and shall not be employed by the agency as an officer nor in any other capacity, and shall be selected in the following manner: One (1) member shall be the chairman of the board of county commissioners of such county, or his designee; one (1) member shall be the mayor of the largest city located within such county, or his designee; one (1) member shall be the county attorney of such county; and two (2) members shall be elected by the qualified electors of the county to serve for terms of two (2) years. The other members of the board, or their designees, who are members ex officio shall remain eligible to serve as such only while holding such county or city office.

The elective members of the board shall be elected at the general election following the primary election at which the proposition for consolidated law enforcement in such county is adopted. Any person seeking election to such positions shall file a declaration of candidacy with the county election officer within thirty (30) days after such primary election, and the county election officer shall cause a special ballot to be prepared containing the names of those persons who have filed their declarations of candidacy within the time prescribed. Ballots for election of board members shall be prepared in such manner that each elector is instructed to vote for the same number of candidates as the number of positions to be filled, and the two (2) candidates receiving the greatest number of votes shall be elected, except that where there are more than six (6) qualified candidates for the elective member positions, the county election officer shall call and there shall be held, a special election on the second Tuesday in December. The names of the six candidates receiving the greatest number of votes for any member position at the general election shall appear on the ballot at the special election, and the two (2) candidates receiving the greatest number of votes shall be elected.

Board elections shall be nonpartisan and laws applicable only to partisan elections shall not apply in such elections. All laws applicable to elections, the violation of which is a crime, shall be applicable to board elections, and except as is provided in this paragraph, laws applicable to county elections shall apply to board elections to the extent that the same are not in conflict with the provisions of this act.

On the second Monday in January following adoption of this act the board members shall take and subscribe to an oath as other county officials. In case of a vacancy in either elected board member position, the remaining members of the board shall appoint a successor to fill the unexpired term.

Members of said board shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties.

History: L. 1974, ch. 130, § 4; March 26.



19-4472 Same; meetings; officers; quorum; records.

19-4472. Same; meetings; officers; quorum; records. Members of the board shall meet in the office of the county attorney upon the call of such officer as soon after their qualification for office as possible and shall organize by electing a chairman and vice-chairman. Thereafter, the board shall meet at least once each month in public session at a time and place which shall be fixed by resolution of the board. Such resolution may specify that any regular meeting may be adjourned to another time and place. Special meetings may be called at any time by the chairman or by joint action of any three (3) members of the board and they may be held at any public building within the county. Written notice, stating the time and place of any special meeting and the purpose for which called, shall be given each member at least two (2) days in advance of said meeting, and no business other than that stated in the notice shall be transacted at such meeting. Three (3) members of the board shall constitute a quorum for the purpose of conducting any business, and the vote of three (3) members shall be required for the passage of any motion or resolution. No member of such board shall be permitted to pass or to abstain from voting upon any measure properly before the board except upon the basis of a conflict of interest announced by such member and made a part of the record of the meeting. The chairman, and in his absence or disability, the vice-chairman, shall preside at all meetings and sign or execute all orders, contracts or documents of any kind required or authorized to be signed or executed by the board. The board shall cause a proper record to be kept of its proceedings and is authorized to appoint a secretary of the board.

History: L. 1974, ch. 130, § 5; March 26.



19-4473 Same; general powers and duties of board.

19-4473. Same; general powers and duties of board. The board shall be responsible for the enforcement of law and the providing of police protection throughout the county and for this purpose is hereby authorized to:

(a) Appoint and establish the salary and compensation of a law enforcement director;

(b) provide for the appointment of such law enforcement officers and other agency personnel as deemed necessary;

(c) establish a job classification and merit rating system for the department and provide for the administration thereof by a commission appointed for this purpose in the manner hereinafter provided in this act;

(d) establish a schedule of salaries for the department with the recommendations of the director;

(e) enter into contracts for and receive moneys from any private organization or agency, the federal government or the state or any political or taxing subdivision thereof on behalf of the agency for the use of the board and department;

(f) enter into contracts with any political or taxing subdivision or districts of the state located within such county, for providing special or additional police protection within the boundaries of such political or taxing subdivision or district;

(g) enter into contracts with cities located within the county for the enforcement of specified ordinances, the service of any necessary criminal process from the municipal court and for the acquisition of city law enforcement equipment and property for the use of the department;

(h) enter into such other contracts with public agencies or private persons as may be necessary for effective and efficient law enforcement;

(i) lease facilities from any city or county public building commission established in such county;

(j) acquire and dispose of all property, equipment and supplies necessary for the operation of the agency;

(k) adopt rules for the operation and procedure of the board;

(l) adopt rules and regulations necessary for the organization and operation of the department;

(m) sue and be sued; and

(n) perform such other duties as may be provided by law.

In the execution of contracts authorized by subsections (e), (f), (g), (h), and (i) herein the board is empowered to enter into contracts with terms in excess of those of the members of the board. In the execution of all contracts authorized in this section, none of the members of the board shall be disqualified from participating in the contracts on the grounds he is a member of a board or commission that is a party to the contract.

History: L. 1974, ch. 130, § 6; March 26.



19-4474 Same; law enforcement department; establishment; composition; supervision and operation.

19-4474. Same; law enforcement department; establishment; composition; supervision and operation. There is hereby established in all counties adopting the provisions of this act a county law enforcement department, which shall be composed of a director and such other officers and personnel as the board shall provide by resolution. Such department shall be under the supervision and control of the director and no member of the board shall interfere by individual action with the operation of the department or the conduct of any of the officers or other personnel of such department. All instructions or directions to the director shall come from the board after approval of a majority of the board, except those from the county attorney which are in the performance of the county attorney's lawful duty. No instructions or directions shall be given by individual board members to others within the department and in the event such individual action is attempted by a member of the board it shall be referred by the person concerned to the director who shall in turn refer it to the entire board for any appropriate action.

History: L. 1974, ch. 130, § 7; March 26.



19-4475 Same; director, appointment, qualifications, compensation, oath, bond, and duties.

19-4475. Same; director, appointment, qualifications, compensation, oath, bond, and duties. The board shall appoint a law enforcement director for such agency. Persons appointed to the office of director shall be citizens of the United States, not less than twenty-five (25) years of age, have experience in law enforcement supervision and shall not have been convicted of a felony under the laws of this state, any other state or of the United States. The director shall serve at the pleasure of the board and shall receive such salary and compensation as shall be fixed by resolution of the board. Such director, before entering upon the duties of his office, shall take and subscribe to an oath as other county officials and shall give bond in such amount and subject to such conditions as that required for the office of sheriff. Such oath and bond shall be filed with the county clerk. The director shall be responsible to the board for the operation and administration of the department and for the enforcement of law and providing of police protection within the county in conformance with rules and regulations adopted by such board. He also shall:

(a) Attend all meetings of the board, unless excused by the board;

(b) keep the board advised as to the financial condition of the agency;

(c) make recommendations to the board concerning law enforcement within the county;

(d) have no vote in matters before the board and shall refrain from attempting to establish policy for the board except as he shall make recommendations to the whole board;

(e) refrain from any and all political activity whatsoever and conduct himself in a manner befitting the highest standards of a law enforcement officer;

(f) cause those ministerial duties formerly performed by the sheriff, as described in K.S.A. 19-4478, to be performed by the department under his direction; and

(g) appoint an assistant director to perform the duties of the director in his absence.

History: L. 1974, ch. 130, § 8; March 26.



19-4476 Same; law enforcement officers; appointment; qualifications; civil service or job classification and merit system; transfer of sheriff, deputies and police officers to department; suspension or removal.

19-4476. Same; law enforcement officers; appointment; qualifications; civil service or job classification and merit system; transfer of sheriff, deputies and police officers to department; suspension or removal. Subject to the requirements of this section the board shall authorize by resolution the appointment of such number of law enforcement officers and the employment of other personnel as it deems necessary for proper police protection and proper enforcement of law within the county. No officers employed shall be a member of the board. All officers regularly appointed shall be qualified under the provision of K.S.A. 74-5601 et seq. and any acts amendatory thereof or supplemental thereto, but an officer may receive a temporary appointment for a period not to exceed one (1) year pending his completion of the requirements for such certificate set forth in such statutes. The board shall determine and fix such additional minimum qualifications for persons appointed as law enforcement officers as it may deem necessary for those officers not previously transferred from the county or cities therein, and shall establish a civil service or job classification and merit rating system for law enforcement officers and shall adopt a schedule of salaries for the classifications so established. Such board shall provide for the examination of applicants and the administration of such civil service or merit rating system for law enforcement officers and shall adopt a schedule of salaries for the classifications so established. Such board shall provide for the examination of applicants and the administration of such civil service or merit rating system by a commission appointed for such purpose in the manner hereinafter provided. The sheriff, full-time deputies of the sheriff, chiefs of police and full-time police officers of cities located within such county holding law enforcement training certificates, or holding temporary appointments pending their completion of the requirements for such certificates, are authorized to transfer to such department. All full-time employees of the sheriff, and full-time employees of the police departments in said cities whose work assignments are in areas transferred to such agency under K.S.A. 19-4477, who are not on probationary status, are authorized to transfer to such department. Law enforcement officers appointed under the provisions of this act and other personnel employed under the provisions of this act shall be appointed by the director. Officers and employees not having completed a period of probation may be suspended or removed by the director for cause only.

History: L. 1974, ch. 130, § 9; March 26.



19-4477 Same; assumption of powers and duties by agency; investigations; transfer of records and employees.

19-4477. Same; assumption of powers and duties by agency; investigations; transfer of records and employees. On the second Monday of January next following the adoption of the provisions of this act and thereafter, the agency shall assume and shall exercise all powers, duties and responsibilities of the city marshal or chief of police and police officers of each city located within the county relating to the enforcement of state laws and ordinances of the cities located within such county, including the service of process issuing from the municipal court. The agency also shall assume the responsibility for the investigation of applicants for licenses to engage in or the business of selling cereal malt beverages, selling alcoholic liquor and operating private clubs in which cereal malt beverages or liquor is dispensed. Upon demand, the city marshal or chief of police of such cities shall transfer and deliver to the agency all records of the police department relating to the violation of laws of the state and ordinances of the city, together with the custody of all prisoners held for violations of ordinances of the city. On the date hereinbefore fixed for the transfer of law enforcement authority, those officers and employees of cities located within the county specified in K.S.A. 19-4476 who have not previously joined the agency shall become members of the department if they so elect: Provided, That such officers and employees shall have filed in writing with the director a request to transfer at least fifteen (15) days prior to such transfer date.

History: L. 1974, ch. 130, § 10; March 26.



19-4478 Same; exercise of responsibility for law enforcement by agency; transfer of property and records; employees.

19-4478. Same; exercise of responsibility for law enforcement by agency; transfer of property and records; employees. On the second Monday of January next following the adoption of the board under the provisions of this act and thereafter, the law enforcement agency shall assume and shall exercise all powers, duties and responsibilities previously exercised by the sheriff and deputies of the sheriff. The sheriff, upon demand of the board, shall transfer and deliver to the agency all vehicles, property and records belonging to the sheriff's department. A record of all property so transferred shall be prepared and copies thereof filed in the office of the county clerk and with the secretary of the board. On the date fixed for the transfer of such authority, those officers and employees of the sheriff of the county specified in K.S.A. 19-4476 who have not previously joined the agency shall become members of the department if they so elect: Provided, That such officers and employees shall have filed in writing with the director a request to transfer at least fifteen (15) days prior to such transfer date.

History: L. 1974, ch. 130, § 11; March 26.



19-4479 Same; powers and duties of sheriff and deputies and constables transferred to agency conferred on director and officers.

19-4479. Same; powers and duties of sheriff and deputies and constables transferred to agency conferred on director and officers. It shall be the duty of the director and officers to keep and preserve the peace, and for such purpose, such director and officers are hereby vested with the power and authority of peace and police officers in the execution of their duties imposed upon them under the provisions of this act. All powers and duties now or hereafter conferred and imposed upon the sheriff and deputies of the county and constables of any township therein, relating to the enforcement of the laws of the state, resolutions of the board of county commissioners, and ordinances of the cities, the authority for the enforcement of which has been transferred to and vested in the agency, are hereby conferred and imposed upon the director and officers appointed under the provisions of this act.

History: L. 1974, ch. 130, § 12; March 26.



19-4480 Same; quarters and facilities for agency.

19-4480. Same; quarters and facilities for agency. The board of county commissioners of any county adopting the provisions of this act shall provide without cost to the agency such quarters and facilities as the board of county commissioners may determine after consultation with the law enforcement board. The board of county commissioners may construct or may acquire by purchase, condemnation or lease, buildings and facilities for the use of the agency and department in like manner as that provided by law for the construction or acquisition of public buildings for the use of the county.

History: L. 1974, ch. 130, § 13; March 26.



19-4481 Same; sheriff relieved of powers and responsibilities on transfer of authority; abolition of office, when.

19-4481. Same; sheriff relieved of powers and responsibilities on transfer of authority; abolition of office, when. The sheriff of any county adopting the provisions of this act shall be and is hereby relieved of all power, authority and responsibility now or hereafter prescribed by law from and after the date fixed for the transfer of such authority and responsibility to the law enforcement agency. On the second Monday in January next following the primary election at which the provisions of this act are adopted, the office of sheriff in such county shall be and is hereby abolished, and at the general election following such primary election, and at all general elections thereafter, no sheriff shall be elected in any such county.

History: L. 1974, ch. 130, § 14; March 26.



19-4482 Same; constable relieved of powers and responsibilities, when.

19-4482. Same; constable relieved of powers and responsibilities, when. All constables elected in townships located within any county adopting the provisions of this act, shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of the laws of this state from and after the date fixed for the transfer of such authority and responsibility to the agency under the provisions of this act.

History: L. 1974, ch. 130, § 15; March 26.



19-4483 Same; city marshal and police chief relieved of powers and responsibilities, when.

19-4483. Same; city marshal and police chief relieved of powers and responsibilities, when. The city marshal or chief of police and police officers of all cities located within any county adopting the provisions of this act shall be and are hereby relieved of all power, authority and responsibility now or hereafter prescribed by law for the enforcement of laws of the state and ordinances of cities for which the responsibility for enforcement has been transferred to the county law enforcement agency by this act.

History: L. 1974, ch. 130, § 16; March 26.



19-4484 Same; disability and retirement benefits for agency officers and employees; credited service; officers transferring to agency from police or sheriff's department, rights.

19-4484. Same; disability and retirement benefits for agency officers and employees; credited service; officers transferring to agency from police or sheriff's department, rights. (a) Any county law enforcement agency established under the provisions of this act is hereby declared to be an "eligible employer," as defined by subsection (3) of K.S.A. 74-4952 for the purpose of affiliating with the Kansas police and firemen's retirement system established under the provisions of K.S.A. 74-4951 et seq., and amendments thereto. Any such agency shall make application for affiliation with such system in the manner provided by K.S.A. 74-4954 to be effective on the first day of January next following the qualification for office of the first members of the board. Such application shall cover all county law enforcement officers.

(b) Law enforcement officers appointed under the provisions of this act are hereby declared to be "policemen" as defined by subsection (12) of K.S.A. 74-4952 for the purpose of participating in the Kansas police and firemen's retirement system, and every person who shall be appointed a law enforcement officer on or after the entry date of such agency shall become a member of such retirement system on the date of such person's appointment.

(c) For the purpose of determining and computing retirement benefits and death and disability benefits computed upon the basis of "credited service" of law enforcement officers appointed under the provisions of this act, the term "credited service," as used in K.S.A. 74-4951 et seq., shall mean and include only "participating service" with the agency, except that continuous prior service of any officer with the city police department or county sheriff's department from which such officer transferred at the time of the establishment of the department shall for officers serving with the department upon the entry date of the agency, be considered and included in determining if the death or disability of such officer was "service connected" under the provisions of subsection (10) of K.S.A. 74-4952 and for the purpose of determining the eligibility of such officer for nonservice connected death and disability benefits under the provisions of subsection (2) of K.S.A. 74-4959 and subsection (2) of K.S.A. 74-4960.

(d) Notwithstanding the provisions of K.S.A. 74-4957 and 74-4963, all service of any officer with a city police department or county sheriff's department, prior to becoming a member of the Kansas police and firemen's retirement system, shall be included and counted together with credited participating service for the meeting of requirements for completion of years of service fixed under the provisions of such sections, except that no such service shall be considered "credited service" for the purpose of computing years of service if such officer shall have withdrawn his or her contributions from any pension or retirement system established under the provisions of K.S.A. 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto. If any officer shall elect to leave his or her contribution for credited service, under the provisions of K.S.A. 14-10a01 et seq., and amendments thereto, or 74-4901 et seq., and amendments thereto, on deposit with such system, he or she shall be granted a vested retirement benefit in such system and all credited participating service in the Kansas police and firemen's retirement system shall be included and counted together with such prior vested service in fulfilling the requirement of years of service for retirement benefits under such pension and retirement systems.

(e) Notwithstanding the provisions of K.S.A. 74-4965 and 74-4966, the employee contribution and the benefits payable to members of the system appointed under the provisions of this act, shall not be reduced by the amount of the contributions to or benefits received by such members from social security.

(f) Any officer transferring from a city police department or sheriff's department of such county and becoming a member of the system on the "entry date" of the agency shall be considered a transferring member and shall have the rights and benefits granted under the provisions of subsection (3) of K.S.A. 74-4957 and subsection (3) of K.S.A. 74-4958.

History: L. 1974, ch. 130, § 17; L. 1975, ch. 173, § 2; L. 1979, ch. 76, § 3; April 20.



19-4485 Same; agency operating costs; budget; tax levy, use of proceeds; special fund established.

19-4485. Same; agency operating costs; budget; tax levy, use of proceeds; special fund established. (a) Any county adopting the provisions of this act and each incorporated city within such county shall share in the cost of operating the law enforcement agency as follows: Two-thirds of the operating cost shall be paid by the county and 1/3 shall be paid by the incorporated cities within such county in the proportion that the population of each such city bears to the total population of all such cities within the county.

On or before the first Monday of July of each year the agency shall prepare and submit to the board of county commissioners of the county and the governing body of each incorporated city within such county a budget of expenditures for the operation of such agency and the department for the next budget year, itemizing the expenses and amounts and the purpose, and shall certify the proportionate liability of each such political subdivision therefor. The board of county commissioners of said county shall levy a tax upon all assessed taxable tangible property of such county sufficient to raise the amount of the budget for which said county is liable and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and the governing body of each city shall levy a tax upon all assessed taxable property of such city sufficient to raise the amount of the budget for which said city is liable and to pay a portion of the principal and interest on bonds issued by such city under the authority of K.S.A. 12-1774, and amendments thereto. No such levy shall exceed the levy made by such county or any such city, respectively, for law enforcement purposes in the year in which the provisions of this act are adopted. The moneys derived from all levies, except for amounts to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, made hereunder shall be deposited in the county treasury and credited to a separate fund to be expended for the operation of the county law enforcement agency and department.

(b) On the second Monday in January of the year next following the primary election at which the provisions of this act are adopted, the county treasurer of such county shall transfer from the general fund of such county to the separate fund for law enforcement provided for in subsection (a) an amount not to exceed the amount budgeted for the office of sheriff and the sheriff's department in such county for such year, and the treasurer of each city within such county shall pay over to the county treasurer an amount not to exceed the amount budgeted by such city for law enforcement purposes in such year, and the county treasurer shall deposit the same in said special fund. The amounts so transferred or paid over shall be in the proportions provided in subsection (a) and shall be used for the operation and management of the law enforcement agency in such year.

History: L. 1974, ch. 130, § 18; L. 1979, ch. 52, § 135; L. 1990, ch. 66, § 35; May 31.



19-4486 Same; abandonment of operation under act; division of property; disposition of records; contracts; placement of officers and employees.

19-4486. Same; abandonment of operation under act; division of property; disposition of records; contracts; placement of officers and employees. Any county operating under the provisions of this act may abandon such operation in the same manner as that provided in K.S.A. 19-4470 for the adoption of the provisions of this act except that the word "abandon" instead of the word "adopt" shall be used in the petition or resolution and upon the ballot and in the election proclamation. If a majority of the votes cast at the election upon such proposition shall be in favor of abandoning operations under the provisions of this act, the law enforcement agency and department are hereby abolished effective on January 1 next following the date of such election. All moneys, equipment and supplies of such agency and department shall be transferred to the county and the incorporated cities within such county in the following manner:

The county shall appoint one appraiser, and the governing bodies of all the cities jointly shall appoint one appraiser. The two (2) selected appraisers shall select a third appraiser. All the property of the agency shall be appraised by the appraisers and a dollar amount of value shall be given to all the property.

The board of directors shall divide the property, money, equipment and supplies of the agency, one-half (1/2) to the county, and one-half (1/2) to the cities according to the needs of each. All records of the department relating to the enforcement of city ordinances shall be transferred to the city marshal or chief of police of the appropriate city. In cities having no city marshal or chief of police such officer shall be appointed in like manner as that now provided by law for the filling of vacancies in such office.

All records of the agency shall be filed in the office of the county clerk. All records of the department relating to the enforcement of the laws of the state and other records of concern to the sheriff shall be transferred to the county sheriff. All existing contracts shall terminate and the rights and property of the contracting cities shall be transferred and delivered to the appropriate city. The placement and employment of all law enforcement officers and other agency employees, including provisions concerning their retirement rights shall be determined as provided by law.

History: L. 1974, ch. 130, § 19; March 26.






Article 45 PUBLIC WORKS DEPARTMENTS

19-4501 Department of public works; establishment; establishment of divisions within department; assignment of functions and duties; division of highways.

19-4501. Department of public works; establishment; establishment of divisions within department; assignment of functions and duties; division of highways. The board of county commissioners of any county may by resolution of the board establish a department of public works to secure the efficient management and coordination of various public works activities and services, including all functions conferred by law on the county engineer. Each department created under this act shall have a division of highways which shall include the construction and maintenance of highways, roads, bridges, culverts, signing and related activities. The board shall by resolution establish such other divisions of the department as deemed advisable and may transfer or assign to the department and divisions thereof any one or more of the following functions, services and activities which they may be authorized by law to perform or provide: (a) The maintenance of public buildings, grounds and facilities; (b) the maintenance of public parks and recreation facilities and other public grounds of the county; (c) the construction and maintenance of any sewers, drainage facilities and flood control projects; (d) the construction and maintenance of airport facilities; (e) solid waste management functions, including refuse collection and disposal services; (f) building, planning and related inspection services to secure the administration of regulatory codes and land use regulations; (g) the maintenance and custody of all machinery, equipment, supplies and other personal property used in connection with the public works services of the county; (h) such other public works functions or services as deemed advisable to secure the efficient and effective performance of county government and which are authorized by law.

History: L. 1972, ch. 94, § 1; July 1.



19-4502 Same; director of department to be county engineer; qualifications and duties.

19-4502. Same; director of department to be county engineer; qualifications and duties. The director of the department shall be the county engineer and shall be a licensed, professional engineer or qualified under K.S.A. 68-501. The director shall have full authority to manage and direct the department and its employees, subject to the general supervision of the board acting as a governing body. The director shall keep the board fully advised as to the operations of the department, prepare plans and programs for the consideration of the board and make such reports and studies as the board may require.

History: L. 1972, ch. 94, § 2; July 1.



19-4503 Same; county may provide services to political subdivisions within county; agreements; compensation of county.

19-4503. Same; county may provide services to political subdivisions within county; agreements; compensation of county. The board of county commissioners of any county establishing a department of public works under this act is hereby authorized to provide public works service to political subdivisions located within the county, including without limitation water, sewer and cemetery districts. Such services shall be provided under written agreement with the governing body of such political subdivision and only under terms and conditions which will reimburse the county for the direct and indirect costs thereof. The amount charged for such public works services shall include a reasonable amount to cover the cost of general administration. Any moneys received by the county for the performance of public service functions under agreement with political subdivisions therein shall be considered as reimbursed expenses but receipts and expenditures for such services shall be budgeted for informational purposes.

History: L. 1972, ch. 94, § 3; July 1.



19-4504 Same; financial accounts; use of moneys.

19-4504. Same; financial accounts; use of moneys. Any county establishing a department of public works under this act shall maintain such financial accounts as may be necessary to assure that moneys received by any fund of the county for specified purposes shall be spent only for such purposes.

History: L. 1972, ch. 94, § 4; July 1.






Article 46 HOSPITALS AND RELATED FACILITIES

19-4601 Definitions.

19-4601. Definitions. As used in this act:

(a) "Board" means a hospital board which is selected in accordance with the provisions of this act and which is vested with the management and control of a county hospital;

(b) "commission" means the board of county commissioners of any county;

(c) "hospital" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto, and includes within its meaning any clinic, school of nursing, long-term care facility, limited care residential facility, child-care facility and joint enterprises for the provision of health care services operated in connection with the operation of the medical care facility;

(d) "hospital moneys" means, but is not limited to, moneys acquired through the issuance of bonds, the levy of taxes, the receipt of grants, donations, gifts, bequests, interest earned on investments authorized by this act and state or federal aid and from fees and charges for use of and services provided by the hospital;

(e) "limited care residential facility" means a facility, other than an adult care home, in which there are separate apartment-style living areas, bedrooms, bathrooms and individual utilities and in which some health related services are available;

(f) "joint enterprises" means a business undertaking by a hospital and one or more public or private entities for the provision of health care services.

History: L. 1984, ch. 98, § 1; L. 1995, ch. 143, § 5; L. 2003, ch. 51, § 1; July 1.



19-4602 Existing hospitals governed by act; exceptions.

19-4602. Existing hospitals governed by act; exceptions. (a) Any existing county hospital established under the laws of this state prior to the effective date of this act is hereby continued in existence and shall be governed in accordance with the provisions of this act and any existing hospital board shall be deemed to be the board for purposes of this act unless and until a new board is appointed or elected as provided in this act.

(b) This act shall not affect any judicial proceeding pending or any contract, tax levy, bond issuance or other legal obligation existing on the effective date of this act.

History: L. 1984, ch. 98, § 2; July 1.



19-4603 County hospitals, procedure to establish; petition and election; bonds; dissolution of certain districts; detachment of territory from certain districts.

19-4603. County hospitals, procedure to establish; petition and election; bonds; dissolution of certain districts; detachment of territory from certain districts. Any county, except a county having within its boundaries any territory of a hospital district operating and maintaining a hospital under K.S.A. 80-2501 to 80-2533, inclusive, and amendments thereto, may establish a hospital in the following manner:

The commission may, and upon being presented with a petition signed by not less than 5% of the qualified electors of the county requesting the establishment and maintenance of a hospital shall, adopt a resolution authorizing the issuance of general obligation bonds for the purpose of constructing, purchasing, leasing or otherwise acquiring a hospital building or buildings, equipping the same, and acquiring the necessary site or sites therefor, or for any or all such purposes and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto. Prior to the issuance of such bonds, the question of issuing the same shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question, and no bonds shall be issued until a majority of the qualified electors voting on the question at such election vote in favor of the issuance of such bonds. The election shall be held at the usual places in such county for electing county officers and the vote shall be canvassed in the same manner as that for county officers. Such question shall not be submitted to the electors of the county at any election more than once in any one year. All general obligation bonds authorized by this section shall be issued, registered and sold in the manner provided by article 1 of chapter 10 of the Kansas Statutes Annotated, and acts amendatory of the provisions thereof and supplemental thereto, and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. None of the debt limitations provided by law shall apply to bonds issued under this section.

In a county having within its boundaries territory of an existing hospital district or districts operating and maintaining a hospital under K.S.A. 80-2501 to 80-2533, inclusive, and amendments thereto, the provisions of this paragraph shall apply in establishing and maintaining a county hospital. If the entire territory of the hospital district is located within the boundary of the county and if a majority of the qualified electors who reside within the boundary of the hospital district vote to dissolve the district and to be a part of the county hospital should it be established within a period of two years from the date of such election, the hospital district shall be dissolved on the second December 31 following the date of the order of the board of county commissioners establishing the county hospital. If part of the territory of the hospital district is located within the boundary of the county and part is not and if a majority of the qualified electors who reside within that part of the hospital district which is located within the county vote to detach from the hospital district and to be a part of the county hospital should it be established within a period of two years from the date of such election, the part of the hospital district located within such county shall be detached from the remainder of the hospital district on the second December 31 following the date of the order of the board of county commissioners establishing the county hospital. An election under this section shall be called by the board of county commissioners and shall be noticed and governed in all respects and the results declared in accordance with the provisions of K.S.A. 10-120, and amendments thereto. The territory of any hospital district dissolved or any territory detached from a hospital district under this paragraph shall be liable for payment of outstanding bonds of indebtedness of the district hospital or hospitals as may have been issued during the period of time such territory was attached to the district hospital or hospitals. If such hospital district authorized the issuance of bonds at a special election, the election shall be in no way affected by the passage of this act, and the bonds authorized at the election may be legally issued notwithstanding the detachment of any portion of the territory of a hospital district which was included at the date of the bond election.

History: L. 1984, ch. 98, § 3; July 1.



19-4604 Same; transfer of hospital property and facilities operated by cities and other district to county; procedure; election.

19-4604. Same; transfer of hospital property and facilities operated by cities and other district to county; procedure; election. (a) (1) The governing body of any city which is operating and maintaining a city hospital, upon the recommendation of the hospital board, or (2) the board of any hospital district which is operating and maintaining a district hospital may donate, transfer and convey the hospital, together with all real and personal property used in connection with the operation of the hospital, to the county in which the hospital is located to be owned, managed, operated and maintained as a county hospital. The question of donating, transferring and conveying any such hospital property to a county for county hospital purposes shall first be submitted to a vote of the qualified electors of the city at a regular city election or at an annual meeting of the qualified electors of the hospital district, whichever is applicable, or the governing body of the city or the board of the hospital district may call a special election for the purpose of submitting such question to the qualified electors. Any such election called by the governing body of a city shall be noticed and governed in all respects and the results declared in accordance with the provisions of K.S.A. 10-120, and amendments thereto. Any such special election called by the board of a hospital district shall be noticed in accordance with the provisions of K.S.A. 10-120, and amendments thereto, and the election returns shall be made to the secretary of the board and canvassed by the board.

(b) Whenever the governing body of any city or the board of any hospital district, having been authorized to do so by a majority vote of the qualified electors of such city or hospital district, whichever is applicable, voting upon the proposition as provided by subsection (a), shall present to the commission an offer to donate, transfer and convey to the county the hospital property and facilities operated and maintained by such city or hospital district, whichever is applicable, to be owned, managed, maintained and operated as a county hospital, the commission shall submit to the qualified electors of the county at the next general election to be held in the county, or if no general election is to be held within six months from the date of presentation of such offer, then at a special election called for that purpose, the question of establishing, operating and maintaining a county hospital with such hospital property, which election shall be called, noticed, held and canvassed in the manner provided by K.S.A. 10-120, and amendments thereto.

If a majority of the votes cast at such election are in favor of the proposition so submitted, the commission shall enter an order in its proceedings establishing the hospital as a county hospital. Upon the selection, qualification and organization of the board of the county hospital, the governing body of such city or the board of the hospital district, whichever is applicable, shall convey its hospital and all the real and personal property owned by such city or hospital district and used in connection with the operation of such hospital to the county, such conveyance to be signed by the governing body and clerk of such city or the board of the hospital district and to take effect on the January 1 following the establishment of the county hospital. The governing body of such city or the board of the hospital district shall pay over to the county treasurer all the unencumbered moneys in any fund of the hospital of such city or hospital district on January 1, and the county treasurer shall place the moneys in the operation and maintenance fund of the county hospital.

History: L. 1984, ch. 98, § 4; July 1.



19-4605 Same; management of hospital; hospital board; procedure to elect or appoint members; petition; election; term; vacancies.

19-4605. Same; management of hospital; hospital board; procedure to elect or appoint members; petition; election; term; vacancies. (a) The commission shall provide for the management and control of any existing county hospital or any county hospital established under this act by a board.

(b) The system for electing or appointing the board shall continue until the system is changed as provided by subsection (d).

(c) Upon establishment of a county hospital under this act, the commission, by resolution, shall provide for the establishment of a board and shall provide either that the members be appointed by the commission or that the members be elected by the qualified electors of the county on a nonpartisan basis. If the commission determines that the board is to be elected, the procedure for holding such election shall be determined by the commission, by resolution. The laws applicable to the procedure, manner and method provided for the election of county officers shall apply to the election of members of the board. The commission shall fix the number of board members and the terms of office for such members. The board shall be composed of five, seven or nine members and terms of office thereof shall be for not less than two years and not more than four years. Members of the board shall be residents of the county in which the hospital is located.

(d) (1) The commission, upon being presented with a petition signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of the secretary of state in the last preceding election requesting the manner of selection of the board be changed, shall adopt a resolution providing for the change. The question of changing the method of selection shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question. The resolution shall not be effective until a majority of the qualified electors voting on the question at such election vote in favor of the question. Such question shall not be submitted to the electors of the county at any election more than once in any one year.

(2) The commission may adopt a resolution changing the manner of selection of the board. Such resolution providing for the change shall be published at least once each week for two consecutive weeks in the official county newspaper. If within 30 days following the last publication of such resolution, a petition against such resolution signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of the secretary of state in the last preceding election is filed with the county election officer, such resolution shall not be effective until submitted to and approved by a majority of the qualified electors of the county voting at an election called and held thereon. The question of changing the method of selection shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question. Such question shall not be submitted to the electors of the county at any election more than once in any year.

(e) Members serving on a board on July 1, 1986, shall continue to serve until expiration of their respective terms and their successors shall be selected for terms fixed by resolution of the commission in accordance with the provisions of subsection (c) and this subsection (e). Members appointed to serve on an appointed board of any county hospital shall be appointed for staggered terms so that: (1) Not all terms of office of such members expire at the same time; and (2) a majority of the members of the board are not appointed at the same time. Members elected to serve on an elected board of any county hospital shall be elected for staggered terms so that not all terms of office of such members expire at the same time.

(f) Subject to the provisions of subsection (c), the commission, by resolution, may modify the number of members to serve on the board. Whenever the number of members of a board is modified by the commission, the commission shall provide for the expiration of the terms of the members, appointed or elected, so that not all members of the board are selected at the same time. When complying with the requirements of this subsection, the commission may extend or shorten the length of a term of an existing member for a period not to exceed one year from the date such member's term otherwise would expire.

(g) The commission may adopt a resolution changing the terms of office of some or all members of an elected board so that the members of the board are elected in even-numbered years. When making the change under this subsection, the commission may extend or shorten the length of a term of an existing member of an elected board for a period not to exceed one year from the date such member's term otherwise would expire. The resolution providing for the change shall be published at least once each week for two consecutive weeks in the official county newspaper. If within 30 days following the last publication of such resolution, a petition against such resolution signed by qualified electors of the county equal in number to not less than 5% of the electors of the county who voted for the office of the secretary of state in the last preceding election is filed with the county election officer, such resolution shall not be effective until submitted to and approved by a majority of the qualified electors of the county voting at an election called and held thereon. The question of changing the terms of office of some or all members of an elected board so that the members of the board are elected in even-numbered years shall be submitted to a vote of the qualified electors of the county at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called for the purpose of submitting such question. Such question shall not be submitted to the electors of the county at any election more than once in any year.

(h) Vacancies in the membership of the board shall be filled by appointment by the commission. Any member appointed to fill a vacancy shall hold office until expiration of the term of the vacated office.

(i) Members of the board are subject to removal from office in the manner and for the causes prescribed by law for other county officers.

History: L. 1984, ch. 98, § 5; L. 1986, ch. 113, § 1; L. 1998, ch. 102, § 1; July 1.



19-4606 Same; tax levy, increase; bonds; use of proceeds; limitations.

19-4606. Same; tax levy, increase; bonds; use of proceeds; limitations. (a) The commission or, in the case of an elected board, the board may annually levy a tax for the purpose of operating, maintaining, equipping and improving any hospital managed and controlled under the provisions of this act and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto. The commission or, in the case of an elected board, the board may levy such tax in any amount not exceeding six mills in any year without an election as provided in subsection (c) and such tax shall not be subject to or within any aggregate tax levy limit prescribed by law. In the event the commission or the board proposes to levy such tax in an amount which exceeds two mills but is less than six mills in any year, such proposition shall be published once each week for two consecutive weeks in the official county newspaper. If, within 30 days after the last publication of the proposition, a petition signed by not less than 5% of the electors of the county who voted for the office of secretary of state at the last preceding general election requesting an election thereon, no such levy shall be made unless the proposition is submitted to and approved by a majority of the voters of the county voting at an election held thereon. Such election shall be called and held in the manner provided under the general bond law. Any tax levied for the purpose of paying the principal and interest upon any general obligation bonds issued pursuant to this act is not subject to the six-mill limitation imposed under the provisions of this subsection.

(b) After a hospital has been established, the commission may issue additional general obligation bonds for the purposes of constructing, purchasing or leasing and equipping a new hospital separate and apart from an existing hospital, or an additional hospital, or constructing and equipping an addition to an existing hospital, or equipping and improving an existing hospital, or acquiring the necessary site or sites therefor or for any or all such purposes and for the purpose of paying a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto.

(c) The commission or, in the case of an elected board, the board shall not levy any tax exceeding six mills under authority of subsection (a) or in the case of the commission, issue general obligation bonds under authority of subsection (b) until the levy of such tax or the issuance of such bonds has been authorized by resolution of the commission and approved by a majority of the qualified electors of the county voting on such question at a regular county primary or county general election or, if no regular county election is to be held within six months from the date of adoption of the resolution, at a special election called by the commission for the purpose of submitting such question to the qualified electors. The increase in any tax levy authorized by any such election shall not be subject to or within any aggregate tax levy limit prescribed by law.

History: L. 1984, ch. 98, § 6; L. 1987, ch. 105, § 1; L. 1989, ch. 63, § 2; L. 1990, ch. 66, § 36; May 31.



19-4607 Same; organization of board; treasurer's bond; meetings; filing of audit report; budget preparation and approval.

19-4607. Same; organization of board; treasurer's bond; meetings; filing of audit report; budget preparation and approval. (a) Members of the board, within 10 days after their selection, shall qualify by taking the oath or affirmation of civil officers as provided in K.S.A. 54-106, and amendments thereto, and shall organize the board by election of one of their number as chairperson, one as secretary and one as treasurer and by the election of such other officer or officers as deemed necessary. Every two years thereafter, a reorganization meeting shall be held and officers shall be selected as provided in this subsection. No bond need be required of any member of the board except the treasurer.

(b) The treasurer, before entering upon the duties of office, shall give an official bond in an amount to be determined by the commission.

(c) The board shall hold meetings at least once each month, and shall keep and maintain a complete record of all its proceedings. Such records shall be available for inspection by the commission on request. A simple majority of the members serving on the board shall constitute a quorum for the transaction of business. Within 15 days after completion of the audit provided for by article 11 of chapter 75 of Kansas Statutes Annotated, and acts amendatory of the provisions thereof or supplemental thereto, the board shall file with the commission a written report of the management of the hospital and a copy of the audit report rendered by the accountant performing the audit. The commission shall keep and maintain a copy of such report as a part of the public records of the county. Prior to June 1 of each year, the board shall prepare a budget showing the amount it deems necessary to operate, equip, maintain and improve the hospital for the ensuing fiscal year and the amount of that portion thereof that it deems necessary to be raised by the tax authorized under K.S.A. 19-4606, and shall submit its proposed budget to the commission or, in case of an elected board, to the county clerk. If the commission does not approve the proposed budget within 10 days after receipt thereof, it shall return the budget to the board. Upon receipt of the returned budget, the board shall consider amendments or modifications and may consult with the commission concerning the budget. Within 10 days after receipt of the returned budget, the board shall resubmit its proposed budget, with or without amendment or modification, to the commission. Within 10 days after resubmission of the proposed budget, the commission shall approve, or amend or modify and approve as amended or modified, such proposed budget. The commission shall adopt the proposed budget as approved and shall make the same a part of the regular county budget. In the case of an elected board, submission of the budget to the commission shall not be required.

History: L. 1984, ch. 98, § 7; July 1.



19-4608 Same; deposit of hospital moneys; gifts and other donations; investment of money; financial records; transfer of money to not-for-profit corporation.

19-4608. Same; deposit of hospital moneys; gifts and other donations; investment of money; financial records; transfer of money to not-for-profit corporation. (a) All hospital moneys, except moneys acquired through the issuance of revenue bonds, shall be paid to the treasurer of the board, shall be allocated to and accounted for in separate funds or accounts of the hospital, and shall be paid out only upon claims and warrants or warrant checks as provided in K.S.A. 10-801 to 10-806, inclusive, and K.S.A. 12-105a and 12-105b, and amendments to these statutes. The board may designate a person or persons to sign such claims and warrants or warrant checks.

(b) The board may accept any grants, donations, bequests or gifts to be used for hospital purposes and may accept federal and state aid. Such moneys shall be used in accordance with the terms of the grant, donation, bequest, gift or aid and if no terms are imposed in connection therewith such moneys may be used to provide additional funds for any improvement for which bonds have been issued or taxes levied.

(c) Hospital moneys shall be deemed public moneys and hospital moneys not immediately required for the purposes for which acquired may be invested in accordance with the provisions of K.S.A. 12-1675, and amendments thereto. Hospital moneys acquired through the receipt of grants, donations, bequests or gifts and deposited pursuant to the provisions of K.S.A. 12-1675, and amendments thereto, need not be secured as required under K.S.A. 9-1402, and amendments thereto. In addition, hospital moneys may be invested in joint enterprises for the provision of health care services as permitted by subsection (c) of K.S.A. 19-4601, and amendments thereto.

(d) Hospital moneys which are deposited to the credit of funds and accounts which are not restricted to expenditure for specified purposes may be transferred to the general fund of the hospital and used for operation of the hospital or to a special fund for additional equipment and capital improvements for the hospital.

(e) The board shall keep and maintain complete financial records in a form consistent with generally accepted accounting principles, and such records shall be available for public inspection at any reasonable time.

(f) Notwithstanding subsections (a) to (e), inclusive, the board may transfer any moneys or property a hospital receives by donation, contribution, gift, devise or bequest to a Kansas not-for-profit corporation which meets each of the following requirements:

(1) The corporation is exempt from federal income taxation under the provisions of section 501(a) by reason of section 501(c)(3) of the internal revenue code of 1954, as amended;

(2) the corporation has been determined not to be a private foundation within the meaning of section 509(a)(1) of the internal revenue code of 1954, as amended; and

(3) the corporation has been organized for the purpose of the charitable support of health care, hospital and related services, including the support of ambulance, emergency medical care, emergency medical responder systems, first responder systems, medical and hospital staff recruitment, health education and training of the public and other related purposes.

(g) The board may transfer gifts under subsection (f) in such amounts and subject to such terms, conditions, restrictions and limitations as the board determines but only if the terms of the gift do not otherwise restrict the transfer. Before making any such transfer, the board shall determine that the amount of money or the property to be transferred is not required by the hospital to maintain its operations and meet its obligations. In addition, the board shall determine that the transfer is in the best interests of the hospital and the residents within the county the hospital has been organized to serve.

History: L. 1984, ch. 98, § 8; L. 1985, ch. 103, § 1; L. 2003, ch. 51, § 2; L. 2010, ch. 119, § 14; Jan. 15, 2011.



19-4609 Same; compensation and expenses of board members.

19-4609. Same; compensation and expenses of board members. Members of the board may be allowed compensation by the commission and, if allowed, such compensation shall be in an amount to be determined by the commission. All members may also be reimbursed for any actual and necessary personal expenses incurred as a member of the board, including an allowance for mileage, in the amount fixed under K.S.A. 75-3203, and amendments thereto, for each mile actually traveled while engaged in hospital business. An itemized statement of all such expenses and money paid out shall be kept and maintained and shall be filed with the secretary and the commission, which shall keep and maintain the same as a part of the public records of the county.

History: L. 1984, ch. 98, § 9; July 1.



19-4610 Same; powers and duties of board; bylaws; rules and regulations; expenditures and investments; hospital administrator contracts; employees, appointment, bond and benefit plans.

19-4610. Same; powers and duties of board; bylaws; rules and regulations; expenditures and investments; hospital administrator contracts; employees, appointment, bond and benefit plans. (a) The board shall make and adopt such bylaws and rules and regulations for the management and control of the hospital as it deems necessary so long as the same are not inconsistent with this act, the statutes of the state of Kansas, the resolutions of the county and, if the hospital is located in a city, the ordinances of the city in which the hospital is located. The board shall have the exclusive control of the expenditures of all hospital moneys, except hospital moneys acquired through the issuance of revenue bonds, and all expenditures shall be subject to the approval of a majority of all the members of the board. The board is authorized to invest in any mutual insurance company organized by an association of health care providers to which the hospital belongs, enter into contracts with such company, pay any assessments pursuant to such contracts and arrange for the issuance of a letter of credit by any bank chartered by this state or which is a member bank of the federal reserve system. The board is charged with the supervision, care and custody of all hospital property. The board is authorized to enter into employment contracts to engage the services of an administrator or chief executive officer to manage the affairs of the hospital, to establish compensation for such services and to establish the terms of the engagement. The board may also require personal or surety bonds of all hospital employees entrusted with the handling of hospital moneys, such bonds to be in an amount to be determined and approved by the board.

(b) The board may establish and fund pension and deferred compensation plans and any other employee benefit plans for hospital employees and may procure contracts insuring hospital employees, their dependents, or any class or classes thereof, under a policy or policies covering one or more risks including, but not limited to, a policy or policies of life, disability income, health, accident, accidental death and dismemberment, and hospital, surgical and medical expense insurance or may provide for a plan of self-insurance for such purposes. The employee's contribution, if any, to the plan and to the premiums for insurance or for the expenses incurred by the board under a plan of self-insurance may be deducted by the employer from the employee's salary when authorized in writing by the employee.

History: L. 1984, ch. 98, § 10; L. 1988, ch. 147, § 12; L. 2008, ch. 31, § 4; July 1.



19-4611 Same; lease of hospital property; contracts for management; emergency or ambulance service; expenditures for recruitment or retention of staff; loans and scholarships for staff; authority to sue; exemption from cash-basis law.

19-4611. Same; lease of hospital property; contracts for management; emergency or ambulance service; expenditures for recruitment or retention of staff; loans and scholarships for staff; authority to sue; exemption from cash-basis law. (a) The board may enter into written contracts for the lease of any hospital property to any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(b) The board may enter into written contracts for the lease of real property to be used for hospital purposes from any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(c) The board may enter into written contracts for the lease of personal property from any person, corporation, society or association upon such terms and conditions as deemed necessary by the board. Any such contract may provide for the payment as compensation for use of such personal property a sum substantially equivalent to or in excess of the value of the personal property under an agreement that the hospital shall become, or for no further or a merely nominal consideration has the option of becoming, the owner of the personal property upon full compliance with the provisions of the contract.

(d) The board may contract for the management of any hospital with any person, corporation, society or association upon such terms and conditions as deemed necessary by the board.

(e) The board may operate and maintain an emergency medical or ambulance service upon authorization by and under contract with the commission upon such terms and conditions as are specified by the commission.

(f) The board may expend funds as deemed necessary for the recruitment or retention of staff including, but not limited to, the purchase of professional liability insurance for such staff. Such expenditures may include the expenditure of funds for the provision of loans or scholarships to aid in financing the education of persons who agree, upon completion of their education, to become members of the staff.

(g) The board may sue in its own name or in the name of the hospital. The board may be sued and may defend any action brought against it or the hospital.

(h) The board is not subject to the cash-basis law.

History: L. 1984, ch. 98, § 11; L. 1991, ch. 66, § 8; July 1.



19-4612 Same; levy for hospital.

19-4612. Same; levy for hospital. Notwithstanding any contract entered into by the commission or the board for the management and control of the hospital with any person, corporation, association or society, the commission or, in case of an elected board, the board may make such tax levies for the benefit of the hospital as are authorized by law.

History: L. 1984, ch. 98, § 12; July 1.



19-4613 Same; eminent domain.

19-4613. Same; eminent domain. If the board and the owner of any real property desired by the board for hospital purposes cannot agree as to the price to be paid therefor, the board shall report the facts to the commission and condemnation proceedings may be instituted by the commission in the manner prescribed by article 5 of chapter 26 of Kansas Statutes Annotated.

History: L. 1984, ch. 98, § 13; July 1.



19-4614 Same; construction projects; bids.

19-4614. Same; construction projects; bids. No hospital building or addition shall be erected or constructed until the plans and specifications have been made therefor, adopted by the board and approved by the commission, and bids advertised for according to law for other county public buildings.

History: L. 1984, ch. 98, § 14; July 1.



19-4615 Same; jurisdiction over hospital located in a city.

19-4615. Same; jurisdiction over hospital located in a city. If a county hospital is located in a city, the jurisdiction of the city in which the hospital is located shall extend over all lands used for hospital purposes, and all ordinances of such city shall be in full force and effect in and over the territory occupied by such county hospital.

History: L. 1984, ch. 98, § 15; July 1.



19-4616 Same; revenue bonds; notice; use of proceeds.

19-4616. Same; revenue bonds; notice; use of proceeds. The commission may issue and sell revenue bonds for the purpose of purchasing, leasing or otherwise acquiring an existing hospital building or buildings and improving, remodeling or repairing and equipping the same, or for the purpose of constructing, equipping and furnishing an addition to an existing county hospital and, if necessary, acquiring a site therefor, or for the purpose of acquiring a site for constructing, equipping and furnishing a new hospital building or facility, separate and apart from an existing county hospital. Before any such bonds shall be issued, the commission shall publish a resolution declaring its intention to issue such bonds, stating the purpose for which such bonds are to be issued and the amount thereof. Such resolution shall be published once each week for three consecutive weeks in the official county newspaper, or if there is no official county newspaper, a newspaper published as provided in K.S.A. 64-101, and amendments thereto.

History: L. 1984, ch. 98, § 16; July 1.



19-4617 Same; revenue bonds; pledge of certain revenues.

19-4617. Same; revenue bonds; pledge of certain revenues. At or prior to the issuance of revenue bonds under authority of this act, the commission and the board shall pledge either the gross or the net income and revenues of the hospital to the payment of principal and interest of such revenue bonds and shall covenant to fix, maintain and collect such fees and charges for the use of the hospital as will produce revenues sufficient to pay the reasonable cost of operating and maintaining the hospital and to provide and maintain an interest and sinking fund in an amount adequate to promptly pay both principal and interest on such bonds and to provide a reasonable reserve fund. The commission may agree to pay the cost of operation and maintenance of the hospital from any other revenues of the commission or of the board legally available for such purpose. In addition, the commission in its discretion may pledge to the payment of principal and interest of such revenue bonds the proceeds of any gift, grant, donation or bequest which may be received by the commission or board from any source.

History: L. 1984, ch. 98, § 17; July 1.



19-4618 Same; revenue bonds; not an indebtedness of county or hospital; exempt from debt limit.

19-4618. Same; revenue bonds; not an indebtedness of county or hospital; exempt from debt limit. Revenue bonds issued under authority of this act shall not be an indebtedness of the county or the hospital or of the commission or the individual members of the commission, or the board or the individual members of the board, and shall not constitute an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

History: L. 1984, ch. 98, § 18; July 1.



19-4619 Same; revenue bonds; negotiability; interest rate; terms.

19-4619. Same; revenue bonds; negotiability; interest rate; terms. Revenue bonds issued under authority of this act shall have all of the qualities and incidents of negotiable instruments, may bear interest at a rate not exceeding the maximum rate for revenue bonds prescribed in K.S.A. 10-1009, and amendments thereto, may bear such date, may mature at such time or times not exceeding 40 years from their date, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment and may be subject to such terms of redemption, with or without premium, as may be provided by resolution adopted by the commission.

Such bonds may be sold in such manner and at such price or prices not less than 95% of par and accrued interest to date of delivery as may be considered advisable by the commission.

History: L. 1984, ch. 98, § 19; July 1.



19-4620 Same; revenue bonds; covenants and agreements.

19-4620. Same; revenue bonds; covenants and agreements. In order to secure the prompt payment of the principal and interest upon revenue bonds and the proper application of the revenue pledged thereto, the commission and the board are authorized to:

(a) Covenant as to the use and disposition of the proceeds of the sale of such bonds;

(b) covenant as to the operation of the hospital and the collection and disposition of the revenues derived from such operation;

(c) covenant as to the rights, liabilities, powers and duties arising from the pledge of any covenant and agreement into which it may enter in authorizing and issuing the bonds;

(d) covenant and agree to carry such insurance on the hospital and the use and occupancy thereof as may be considered desirable, and in its discretion to provide that the cost of such insurance shall be considered a part of the expense of operating the hospital;

(e) fix charges and fees to be imposed in connection with and for the use of the hospital and the facilities supplied thereby, which charges and fees shall be considered to be income and revenues derived from the operation of the hospital, and to make and enforce such rules and regulations with reference to the use of the hospital for the accomplishment of the purposes of this act;

(f) appoint a trustee to act under the terms of the resolution authorizing the issuance of the revenue bonds;

(g) covenant against the issuance of any other obligations payable on a parity from the revenues to be derived from the hospital;

(h) make covenants other than and in addition to those herein expressly mentioned of such character as may be considered necessary or advisable to effect the purposes of this act.

All such agreements and covenants entered into by the commission and the board shall be binding in all respects upon the commission and the board and their officers, agents, employees, and upon their successors, and all such agreements and covenants shall be enforceable by appropriate action or suit at law or in equity which may be brought by any holder or holders of bonds issued hereunder against the commission, or board, or their officials, agents, employees, or their successors. The rents, charges and fees to be imposed under the provisions of this act shall not be limited by the provisions of any prior act.

History: L. 1984, ch. 98, § 20; July 1.



19-4621 Same; revenue bonds; deposit of proceeds.

19-4621. Same; revenue bonds; deposit of proceeds. The proceeds derived from the sale of the revenue bonds herein authorized shall be deposited to the credit of the commission in a bank, banks or other depositories designated by the commission and kept in a separate fund and used solely for the purpose for which the bonds are authorized. The commission is authorized to make all contracts and execute all instruments which in its discretion may be deemed necessary or advisable to provide for the purpose for which the bonds were issued, and to provide for the manner of disbursement of the funds for such purposes. Nothing contained in this act shall be construed as placing in the county general fund or other county fund any moneys collected under this act or requiring such action.

History: L. 1984, ch. 98, § 21; July 1.



19-4622 Same; revenue bonds; tax exemptions.

19-4622. Same; revenue bonds; tax exemptions. The interest on the revenue bonds issued under this act shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1984, ch. 98, § 22; L. 2010, ch. 44, § 15; July 1.



19-4623 Same; revenue bonds; investment of proceeds.

19-4623. Same; revenue bonds; investment of proceeds. Any officer or officers, board or boards, having charge of any sinking fund or any other fund of the state of Kansas, or any department, agency or institution thereof, or any county, municipality or other public corporation or political subdivision, may invest such funds in bonds issued under the provisions of this act. Any bank, trust or insurance company organized under the laws of the state of Kansas may invest in revenue bonds issued under the provisions of this act. Such bonds shall also be approved as collateral security for the deposit of any public funds and for the investment of trust funds.

History: L. 1984, ch. 98, § 23; July 1.



19-4624 Same; title to property.

19-4624. Same; title to property. Title to any real or personal hospital property shall be vested in the county where the hospital is located.

History: L. 1984, ch. 98, § 24; July 1.



19-4625 Same; termination of operation; procedure; election; disposition of property; abolition of board; transfer of moneys to county.

19-4625. Same; termination of operation; procedure; election; disposition of property; abolition of board; transfer of moneys to county. Any commission may close and terminate operation of a county hospital in accordance with the following provisions:

(a) Whenever the commission maintaining and operating the hospital shall determine, by resolution, that it is in the best interest of the county that operation of the hospital should be closed and terminated, or whenever a petition signed by not less than 5% of the qualified electors of a county requesting that operation of the hospital be closed and terminated is filed with the county clerk, there shall be submitted a proposition authorizing the same to the qualified electors of the county at the next regular county election or, if no regular county election is to be held within six months from the date of adoption of the resolution or filing of the petition, at a special election called for the purpose of submitting such proposition. If a majority of the votes cast on the proposition are in favor thereof, the commission shall perform all acts necessary to close and terminate the operation of the county hospital.

(b) If a majority of the votes cast at the election are in favor of the proposition submitted under the provisions of subsection (a), the commission may sell or donate and transfer and convey such hospital and all real and personal property owned by such county and used in connection with the operation of the hospital to a city in or near which the hospital is located subject to the approval and acceptance of such city, or to a hospital district established for such purpose, or to a nonprofit corporation to be owned, managed, maintained and operated as a hospital by such city, hospital district or corporation, or may dispose of all such real and personal property as authorized by law for the disposition of other county property. If the proposition submitted under subsection (a) fails to receive a majority of the votes cast in favor thereof, the county hospital shall be continued in operation.

(c) The commission and the board shall continue to pay the normal and usual operating expenses of the hospital, including such maintenance and repairs as are certified by the state fire marshal or the secretary of health and environment as being necessary for the safety of persons admitted to the hospital, until such time as operation of the hospital is terminated.

(d) The board of any hospital closed under the provisions of this section, is hereby abolished. The balance of any moneys remaining in any fund of the county hospital after termination of its operation and after payment and performance of any obligation thereof shall be transferred to the county general fund. Any records of a county hospital remaining after the closing and termination of operation thereof shall be transferred to the custody of the county clerk.

History: L. 1984, ch. 98, § 25; July 1.



19-4626 Same; no-fund warrants; purpose; procedure; tax levy.

19-4626. Same; no-fund warrants; purpose; procedure; tax levy. (a) During any budget year, the board of county commissioners is hereby authorized to issue no-fund warrants for the purpose of raising money for financing any insufficiency in the operation and maintenance budget of the hospital during such year and is hereby authorized to expend such money for such purposes. In no case shall the amount of no-fund warrants issued under this section exceed the amount deemed necessary for such purposes. Warrants issued under this section shall be issued, registered, redeemed and shall bear interest in the manner prescribed by K.S.A. 79-2940, and amendments thereto.

Prior to the issuance of any no-fund warrants under the authority of this section, the board of county commissioners shall cause to be published once in a newspaper of general circulation within the county a notice of the intention of such board to issue such no-fund warrants. If within 60 days after the publication of such notice, a petition requesting an election on the question of the issuance of the no-fund warrants signed by not less than 5% of the qualified electors residing within the county is filed with the county election officer, the board of county commissioners shall be required to submit the question of the issuance of such no-fund warrants at an election held under the provisions of the general bond law.

(b) Whenever no-fund warrants are issued under the authority of this section, the board of county commissioners each year shall make a tax levy, in addition to the tax levy authorized under K.S.A. 19-4606, and amendments thereto, sufficient to pay not less than 25% of the total amount of the warrants issued under this section and the interest thereon until all of the warrants and the interest thereon has been paid. If there is money available from the operation of the hospital over and above the amount needed for the adopted budget, such money shall be used to pay for such warrants and the interest thereon, and the tax levy shall be only the difference, if any, between the money available to pay for such warrants and the interest thereon each year and the amount of the warrants and interest thereon to be paid each year.

(c) The provisions of this section shall be deemed supplemental to K.S.A. 19-4601 et seq., and amendments thereto.

History: L. 1988, ch. 370, § 1; July 1.






Article 47 CODE FOR THE ENFORCEMENT OF COUNTY CODES AND RESOLUTIONS

19-4701 Citation of act.

19-4701. Citation of act. The provisions of K.S.A. 19-4701 through 19-4738 may be cited as the code for the enforcement of county codes and resolutions.

History: L. 1988, ch. 102, § 5; April 21.



19-4702 Scope.

19-4702. Scope. This code governs the practice and procedure for the law enforcement and prosecution of county codes and resolutions in the district court as authorized under the provisions of K.S.A. 19-101d, and amendments thereto.

History: L. 1988, ch. 102, § 6; April 21.



19-4703 Intent; construction; procedure not provided for.

19-4703. Intent; construction; procedure not provided for. This code is intended to provide for the just determination of violations of county codes and resolutions. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay. If no procedure is provided by this code, the court shall proceed in any lawful manner consistent with any applicable law and not inconsistent with this code.

History: L. 1988, ch. 102, § 7; April 21.



19-4704 District court; jurisdiction.

19-4704. District court; jurisdiction. The district court shall have jurisdiction to hear and determine cases under the procedures prescribed in this act for violation of all county codes and resolutions, but this code shall not apply to nor be utilized for the prosecution of any action which is defined as a traffic offense.

History: L. 1988, ch. 102, § 8; April 21.



19-4705 Presiding judge; compensation.

19-4705. Presiding judge; compensation. Any action brought in accordance with the code shall be presided over by a district court judge designated by the chief judge of the district court presiding in the county or a judge pro tem who shall be appointed by and serve at the pleasure of the chief judge of the district court presiding in the county, in accordance with the provisions of subsection (e) of K.S.A. 20-310a, and amendments thereto. If a judge pro tem presides over such action, such judge pro tem shall receive a salary and other compensation set by resolution of the board of county commissioners and paid from the revenues of the county general fund or other fund established for the purpose of financing the costs of enforcement and prosecution of violations of county codes and resolutions pursuant to the code. If a district court judge presides over such action, such district court judge shall not be entitled to any additional compensation or expense payments.

History: L. 1988, ch. 102, § 9; L. 1999, ch. 57, § 5; July 1.



19-4706 Prosecution of actions.

19-4706. Prosecution of actions. The county counselor, such counselor's designee or such other attorney as the board of county commissioners shall specifically designate shall prosecute all actions brought pursuant to the code.

History: L. 1988, ch. 102, § 10; April 21.



19-4707 Cost of enforcement; assessment; disposition.

19-4707. Cost of enforcement; assessment; disposition. (a) Except as provided in subsection (b), no person shall be assessed costs for enforcement and prosecution of violations of county codes and resolutions pursuant to this code, except for witness fees and mileage as set forth in K.S.A. 19-4726, and amendments thereto.

(b) The court shall assess as a cost in each case filed for violations of county codes and resolutions, a $20 assessment. The judge or clerk of the court shall remit $2 of such assessments received to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount of the remittance in the state treasury and credit 50% to the protection from abuse fund established pursuant to K.S.A. 74-7325, and amendments thereto, and 50% to the crime victims assistance fund established pursuant to K.S.A. 74-7334, and amendments thereto. The remaining additional court costs shall be paid over to the county treasurer of the county where they are imposed for deposit in the county general fund.

History: L. 1988, ch. 102, § 11; L. 1994, ch. 335, § 3; L. 1996, ch. 234, § 8; L. 2001, ch. 5, § 67; L. 2002, ch. 199, § 3; July 1.



19-4708 Definitions.

19-4708. Definitions. As used in this act:

(a) "Accused person" means a person, corporation or other legal entity accused by a complaint of the violation of a county code or resolution.

(b) "Arraignment" means the formal act of calling the person accused of violating a county code or resolution before the district court to inform the person of the offense with which the person is charged, to ask the person whether the person is guilty or not guilty and, if guilty, to impose fines and penalties.

(c) "Arrest" means the taking of a person into custody. The giving of a notice to appear is not an arrest.

(d) "Code enforcement officer" means any person who is appointed to administer or enforce county codes or resolutions adopted by the board of county commissioners and who are designated by resolution of such board as responsible code enforcement officials.

(e) "Complaint" means a sworn written statement, or a written statement by a law enforcement officer or code enforcement officer, of the essential facts constituting a violation of a county code or resolution.

(f) "County counselor" is the county counselor as appointed by the board of county commissioners or the county counselor's designee, or for the purposes of this act, such attorney as the board of county commissioners shall specifically designate.

(g) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order and to make arrests for violation of the laws of the state of Kansas or resolutions of any county thereof, except such term shall not include code enforcement officers.

(h) "Notice to appear" is a written notice to a person accused by a complaint of having violated a county code or resolution to appear at a stated time and place to answer to the charge of the complaint.

(i) "Subpoena" is a process issued by the court to cause a witness to appear and give testimony at a time and place therein specified.

(j) "Traffic offense" is a violation of a county code or resolution that proscribes or requires the same behavior as that proscribed or required by the uniform act regulating traffic on highways, except such term shall not include any violation concerning parking in a prohibited area, abandonment of a motor vehicle or operation of a motor vehicle on property owned by the county.

(k) "Warrant" is a written order made by a judge directed to any law enforcement officer, commanding the officer to arrest the person named or described in it.

History: L. 1988, ch. 102, § 12; April 21.



19-4709 Commencement of prosecution.

19-4709. Commencement of prosecution. The prosecution for the violation of county codes and resolutions pursuant to this code shall be commenced by the filing of a complaint with the district court.

History: L. 1988, ch. 102, § 13; April 21.



19-4710 Complaint; sufficiency.

19-4710. Complaint; sufficiency. A complaint shall be in writing and shall be signed by the complainant. More than one violation may be charged in the same complaint. A complaint shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 14; L. 2006, ch. 62, § 1; July 1.



19-4711 Service of complaint and notice to appear.

19-4711. Service of complaint and notice to appear. A copy of the complaint shall be served, together with a notice to appear, by a law enforcement officer or code enforcement officer upon the accused person, and forthwith, the complaint shall be filed with the district court, except that a complaint may be filed initially with the district court pursuant to this code, and if so filed, a copy of the complaint shall forthwith be delivered to the county counselor. The county counselor shall cause to be issued a notice to appear.

If a county counselor fails to cause a notice to appear on a complaint initially filed with the district court pursuant to this code, the judge, upon affidavits filed with such judge alleging the violation of a county code or resolution, may order the county counselor to institute proceedings against any person.

History: L. 1988, ch. 102, § 15; April 21.



19-4712 Notice to appear; contents; sufficiency.

19-4712. Notice to appear; contents; sufficiency. A notice to appear shall describe the offense charged, shall summon the accused person to appear, shall contain a space in which the accused person may agree, in writing, to appear at a time not less than five days after such notice to appear is given, unless the accused person shall demand an earlier hearing. A notice to appear may be signed by a judge, the clerk of the district court, the county counselor, or any law enforcement officer or code enforcement officer.

A notice to appear shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 16; L. 2006, ch. 62, § 2; July 1.



19-4713 Uniform complaint and notice to appear; sufficiency.

19-4713. Uniform complaint and notice to appear; sufficiency. In all cases a complaint and notice to appear may be made in the form of the uniform complaint and notice to appear which shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 17; L. 2006, ch. 62, § 3; July 1.



19-4714 Notice to appear; when used.

19-4714. Notice to appear; when used. A notice to appear shall be used in all cases involving the violation of a county code or resolution.

History: L. 1988, ch. 102, § 18; April 21.



19-4715 Same; service; procedure; verification, sufficiency.

19-4715. Same; service; procedure; verification, sufficiency. The notice to appear shall be served upon the accused person by delivering a copy to such person personally, or by leaving it at the dwelling house of the accused person or usual place of abode with some person of suitable age and discretion then residing therein, or by mailing it to the last known address of such person. A notice to appear may be served by any law enforcement officer or code enforcement officer within the state and, if mailed, shall be mailed by a law enforcement officer or code enforcement officer or the clerk of the district court. Upon service by mail, the law enforcement officer or code enforcement officer or the clerk of the district court shall execute a verification to be filed with a copy of the notice to appear. Such verification shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1988, ch. 102, § 19; L. 2006, ch. 62, § 4; July 1.



19-4715a Electronic citations.

19-4715a. Electronic citations. (a) As used in this section:

(1) "Electronic citation" means a charging citation, complaint or notice to appear which is prepared by a law enforcement officer in an electronic data device with intent that the data collected will be electronically filed with a court as provided in K.S.A. 19-4709 through 19-4715, and amendments thereto, for prosecution of a violation of a county code or resolution. The data elements collected shall conform to the requirements of K.S.A. 19-4709 through 19-4715, and amendments thereto, or the requirements of the secretary of revenue or the secretary's designee pursuant to K.S.A. 79-3393, and amendments thereto, as applicable.

(2) "Electronic citation system" means the device, database or computer software used to create, store, transmit or exchange the data included in an electronic citation.

(3) "Electronic signature" means an electronic signature having legal effect pursuant to the Kansas uniform electronic transaction act, K.S.A. 16-1601 et seq., and amendments thereto.

(b) For purposes of an electronic citation, including the notice to appear and complaint, issued under this section, an electronic signature indicated by the law enforcement officer's typed name, agency and agency identification number has the same effect and is as sufficient as a manual signature as required pursuant to K.S.A. 19-4710, 19-4712, 19-4715, subsection (b) of 22-3201 or 79-3393, and amendments thereto.

(c) A notice to appear, complaint or citation as provided in K.S.A. 19-4709 through 19-4715 or 79-3393, and amendments thereto, shall be deemed to be written if on a paper form or in a document printed from an electronic citation system.

(d) For purposes of signing a notice to appear as provided in K.S.A. 8-2107 and 19-4712, and amendments thereto, a person being charged by a law enforcement officer shall be deemed to have signed the notice to appear if the person physically signs the paper notice to appear or, in the case of an electronic citation, verbally acknowledges that the person promises to appear on or before the date set at or with the designated court. To secure a verbal promise to appear, the law enforcement officer shall ask, "Do you agree to appear at the              court on or before     (date)    ?" The officer shall accurately record the response of the person being charged as: Yes, no or no response.

(e) This section shall be part of and supplemental to the code for enforcement of county codes and resolutions.

History: L. 2010, ch. 56, § 3; July 1.



19-4716 Schedule of fines for violations; waiver of right to trial; voluntary appearance; plea of guilty or no contest.

19-4716. Schedule of fines for violations; waiver of right to trial; voluntary appearance; plea of guilty or no contest. (a) The board of county commissioners shall establish a schedule of fines which shall be imposed for violations of county codes and resolutions. Any fine established shall be within the minimum and maximum allowable fines established by county resolutions for such offenses by the board of county commissioners.

(b) A person charged with the violation of a county code or resolution contained in a schedule of fines established under subsection (a) shall, except as provided in subsection (c), appear at the place and time specified in the notice to appear. If the person enters an appearance, waives right to trial, pleads guilty or no contest, the fine shall be no greater than that specified in the schedule.

(c) Prior to the time specified in the notice to appear, a person charged with the violation of a county code or resolution contained in a schedule of fines established under subsection (a) may enter an appearance, waive right to trial, plead guilty or no contest and pay the fine for the violation as specified in the schedule. At the election of the person charged, such appearance, waiver, plea and payment may be made by any means accepted by the court. The complaint shall not have been complied with if a payment is not honored for any reason, or the fine is not paid in full prior to the time specified in the notice to appear. When a person charged with violating a county code or resolution on a schedule of fines makes payment without executing a written waiver of right to trial and plea of guilty or no contest, the payment shall be deemed such an appearance, waiver of right to trial and plea of no contest.

The judge may authorize the clerk of the district court or some other person to accept by mail, in person or other means as ordered by the court, such voluntary appearance, plea of guilty or no contest and payment of the fine imposed by the schedule.

The schedule of fines and persons authorized to accept such pleas shall be conspicuously displayed in the office where such voluntary appearance, plea of guilty and payment of fine occurs.

(d) No person who violates a county code or resolution and is prosecuted under this code shall be imprisoned for such violation.

History: L. 1988, ch. 102, § 20; L. 2010, ch. 70, § 2; July 1.



19-4717 Time of plea.

19-4717. Time of plea. Every person charged with violation of a county code or resolution shall receive a copy of the complaint, and shall not be required to plead until such person shall have had a reasonable time to examine such complaint, to obtain counsel and to determine such person's plea.

History: L. 1988, ch. 102, § 21; April 21.



19-4718 Appearance of accused person.

19-4718. Appearance of accused person. (a) The judge may compel the appearance of an accused person. Upon verified application of the attorney prosecuting any complaint or upon a finding of cause by the court that any accused person has or will fail to appear on any summons and notice to appear, the judge may:

(1) Issue an order to appear in the manner provided in K.S.A. 19-4715, and amendments thereto, for notices to appear, which shall then be punishable by a contempt citation should the person fail to comply with the order;

(2) order the posting of an appearance bond in the manner provided under K.S.A. 12-4301 et seq., and amendments thereto; or

(3) issue a bench warrant compelling the appearance of the accused person before the court.

(b) In addition to the procedures provided in K.S.A. 19-4716, and amendments thereto, the judge, upon request, may permit appearance, pleas and satisfaction of the judgment and sentence of the court by counsel or by mail.

History: L. 1988, ch. 102, § 22; L. 1992, ch. 83, § 1; April 23.



19-4719 Time of arraignment.

19-4719. Time of arraignment. Accused persons shall be arraigned:

(a) At the time specified in the notice to appear; or

(b) if no date be specified, then on the earliest date when the court convenes.

History: L. 1988, ch. 102, § 23; April 21.



19-4720 Arraignment.

19-4720. Arraignment. Arraignment shall be conducted in open court by stating to the accused person the substance of the charge and calling upon such person to plead thereto. Arraignment for purposes of accepting plea of not guilty may be accomplished by telephone, mail or appearance by counsel.

History: L. 1988, ch. 102, § 24; April 21.



19-4721 Pleas; refusal to plead.

19-4721. Pleas; refusal to plead. (a) A plea of guilty is an admission of the charge and every material fact alleged therein.

(b) A plea of no contest is a formal declaration that the accused person does not contest the charge. When such a plea is entered, a finding of guilty may be adjudged thereon. The plea cannot be used against the accused person as an admission in any other action based on the same act.

(c) A plea of not guilty denies and puts into issue every material fact alleged in the charge.

(d) If the accused person refuses to plead, the court shall enter a plea of not guilty.

History: L. 1988, ch. 102, § 25; April 21.



19-4722 Procedure upon plea of guilty.

19-4722. Procedure upon plea of guilty. If the accused person pleads guilty, the judge may hear evidence touching on the nature of the case, or otherwise ascertain the facts thereof, and after such hearing, may refuse to accept the plea or may accept the plea, assess the punishment and enter the proper judgment.

History: L. 1988, ch. 102, § 26; April 21.



19-4723 Criminal procedure code, applicable; motions.

19-4723. Criminal procedure code, applicable; motions. The Kansas code of criminal procedure shall govern, insofar as applicable, the filing and disposition of motions. Motions may be oral or written.

History: L. 1988, ch. 102, § 27; April 21.



19-4724 Continuances.

19-4724. Continuances. The judge may grant a continuance of the trial or any hearing upon a showing of good cause, except as set out in K.S.A. 19-4727.

History: L. 1988, ch. 102, § 28; April 21.



19-4725 Discovery; depositions.

19-4725. Discovery; depositions. The accused person shall be permitted to inspect all matters relevant to the case. Depositions shall not be taken or used except by written agreement of both parties filed with the court or by order of the court upon such conditions as the court may prescribe.

History: L. 1988, ch. 102, § 29; April 21.



19-4726 Subpoenas; witnesses' expenses; abuse of subpoenas.

19-4726. Subpoenas; witnesses' expenses; abuse of subpoenas. All parties shall be entitled to the use of subpoenas to compel attendance of witnesses within the state. The judge or clerk of the district court shall issue a subpoena which may be served by any law enforcement officer or code enforcement officer upon the named person. Disobedience may constitute contempt.

Fees and mileage of witnesses shall be $2.50 per day or any part thereof for an appearance and $.10 per mile actually driven beyond 10 miles. The fees and mileage for the attendance of witnesses shall be paid by the party calling the witnesses, except that if an accused person is found not guilty, the county shall pay all such expenses. The judge may direct that fees and mileage of witnesses subpoenaed by the accused person be charged against such person, if the judge finds that there has been an abuse of the use of subpoenas by the accused person.

History: L. 1988, ch. 102, § 30; April 21.



19-4727 Plea of not guilty; trial; time; continuance.

19-4727. Plea of not guilty; trial; time; continuance. An accused person entering a plea of not guilty, or for whom the court entered a plea of not guilty, shall be tried on the earliest practical day set by the court, unless trial is continued for good cause.

History: L. 1988, ch. 102, § 31; April 21.



19-4728 Trial.

19-4728. Trial. All trials under this code shall be conducted before a judge and an accused person shall not have a right to have such person's trial conducted before a jury.

History: L. 1988, ch. 102, § 32; April 21.



19-4729 Same; order of presentation.

19-4729. Same; order of presentation. The order of trial shall be:

(a) Opening statement of prosecution, unless waived;

(b) evidence by the prosecution;

(c) opening statement of accused person, unless waived;

(d) evidence by the accused person, unless waived;

(e) rebuttal evidence, unless waived; and

(f) closing arguments, unless waived.

History: L. 1988, ch. 102, § 33; April 21.



19-4730 Evidence.

19-4730. Evidence. The rules of evidence prescribed in the code of civil procedure shall apply to this code.

History: L. 1988, ch. 102, § 34; April 21.



19-4731 Amendments to complaint.

19-4731. Amendments to complaint. Amendments to the complaint may be permitted by the court before trial. Once the trial commences, the court may permit a complaint to be amended before judgment, if no additional or different offense is charged, and if substantial rights of the accused person are not prejudiced.

History: L. 1988, ch. 102, § 35; April 21.



19-4732 Joinder of two or more accused persons.

19-4732. Joinder of two or more accused persons. Where two or more persons are separately or jointly accused by a complaint of a violation of a county code or resolution arising from the same general state of circumstances, such persons may be tried separately or jointly, except that where an accused person requests, such person shall be tried separately.

History: L. 1988, ch. 102, § 36; April 21.



19-4733 Judgment.

19-4733. Judgment. If the accused person is found not guilty, judgment shall be rendered immediately. If the accused person is found guilty, the court shall render judgment without unreasonable delay, assess fines or penalties and provide for immediate payment of such fines or penalties or for not more than 24 hours from the time that judgment is rendered.

History: L. 1988, ch. 102, § 37; April 21.



19-4734 Judgment entered on docket.

19-4734. Judgment entered on docket. When a judgment is rendered, the judge or clerk of the district court shall enter such judgment on the docket. The omission of this duty shall not affect the validity of the judgment.

History: L. 1988, ch. 102, § 38; April 21.



19-4735 Fine; statement of amount and manner of payment; failure to pay.

19-4735. Fine; statement of amount and manner of payment; failure to pay. When a fine is levied as punishment, the judge or clerk of the district court shall issue a statement setting forth the amount of the fine and the manner of payment. Failure to pay in the manner specified may constitute contempt of court.

History: L. 1988, ch. 102, § 39; April 21.



19-4736 Judgment set aside, when; correction of errors.

19-4736. Judgment set aside, when; correction of errors. The judge, on motion of the accused person or on the judge's own motion, shall set aside a judgment if the complaint does not charge a violation of a county code or resolution, or if the court was without jurisdiction of the offense. The motion for setting aside the judgment shall be made within 10 days after the finding of guilty, or within such further time as the court may fix during the ten-day period. Clerical mistakes in judgments or orders may be corrected by the court at any time.

History: L. 1988, ch. 102, § 40; April 21.



19-4737 Appeal; procedure.

19-4737. Appeal; procedure. (a) An appeal may be taken from any judgment under the code for the enforcement of county codes and resolutions. All appeals shall be by notice of appeal specifying the party or parties taking the appeal and the order, ruling, decision or judgment complained of and shall be filed with the clerk of the district court within 10 days after entry of judgment. All appeals shall be tried and determined de novo before a district judge, other than the judge from which the appeal is taken. The provisions of K.S.A. 60-2002 and K.S.A. 61-3202, and amendments thereto, shall be applicable to actions appealed pursuant to this subsection. The appealing party shall cause notice of the appeal to be served upon all other parties to the action in accordance with the provisions of K.S.A. 60-205, and amendments thereto. An appeal shall be perfected upon the filing of the notice of appeal. When the appeal is perfected, the clerk of the court or the judge from which the appeal is taken shall refer the case to the chief judge for assignment in accordance with this section. All proceedings for the enforcement of any judgment under the code for the enforcement of county codes and resolutions shall be stayed during the time within which an appeal may be taken and during the pendency of an appeal, without the necessity of the appellant filing a supersedeas bond.

(b) Any order, ruling, decision or judgment rendered by a district judge on an appeal taken pursuant to subsection (a) may be appealed in the manner provided in article 21 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1988, ch. 102, § 41; L. 1999, ch. 57, § 6; L. 2000, ch. 161, § 102; Jan. 1, 2001.



19-4738 Forms.

19-4738. Forms. Forms to be utilized under the code for the enforcement of county codes and resolutions shall be set forth by the judicial council.

History: L. 1988, ch. 102, § 42; L. 2006, ch. 62, § 5; July 1.



19-4739 Contempt of court order for failing to appear after service of notice; bench warrant issued and served; appearance bond.

19-4739. Contempt of court order for failing to appear after service of notice; bench warrant issued and served; appearance bond. If a person who is a resident of this state is charged with a violation of a county code or resolution and such person fails to appear after service of notice to appear, then the judge having jurisdiction to hear the complaint may apply in the district court of the county to cite the accused person with contempt of court and may issue or have issued a bench warrant compelling the accused person to appear before the court to plead upon the charge and the citation for contempt. Any law enforcement officer of any county or any city in this state may serve the bench warrant issued for the person and may collect from the person a cash appearance bond in the amount stated in the warrant upon the request of the law enforcement agency of the county in which the warrant was issued. Any appearance bond collected pursuant to this section shall be forwarded to the clerk of the court in the county in which the alleged violation was committed.

History: L. 1992, ch. 83, § 3; April 23.






Article 48 CRIME VICTIMS RESTITUTION

19-4801 Short title.

19-4801. Short title. The provisions of K.S.A. 19-4801 through 19-4811 and 74-7305[*] may be cited as the property crime restitution and compensation act.

History: L. 1990, ch. 321, § 2; July 1.

* Reference to 74-7305 is apparently erroneous; remainder should presumably refer to K.S.A. 19-4801 through 19-4812.



19-4802 Definitions.

19-4802. Definitions. As used in K.S.A. 19-4801 through 19-4811 and 74-7305[*]:

(a) "Commission" means board of county commissioners;

(b) "crime" or "property crime" means an act made criminal by state, county or municipal penal codes and which does not constitute criminally injurious conduct as defined in subsection (e) of K.S.A. 74-7301, and amendments thereto;

(c) "collateral source" means the same as defined in subsection (d) of K.S.A. 74-7301, and amendments thereto;

(d) "local board" means a county property crime compensation board;

(e) "local fund" means a county property crime compensation fund;

(f) "loss" means out of pocket damage sustained by a victim against whom a crime has been committed, but does not include collateral sources;

(g) "property crime compensation board" means an entity created by a commission, or through an interlocal agreement pursuant to K.S.A. 12-2901 et seq., and amendments thereto, an entity created by a group of counties, to administer this act; and

(h) "victim" means an individual who suffers loss as a result of the commission of a crime, loss due to the good faith effort of any individual person to prevent a crime or loss due to the good faith effort of any individual person to apprehend a person suspected of engaging in a crime; where the context so requires, "victim" includes those persons filing a claim at the request of and on behalf of the victim, or the actual owner of property interests which were the subject of the crime.

History: L. 1990, ch. 321, § 3; July 1.

* Reference to 74-7305 is apparently erroneous; remainder should presumably refer to K.S.A. 19-4801 through 19-4812.



19-4803 Property crime compensation; establishment of fund and board.

19-4803. Property crime compensation; establishment of fund and board. (a) A commission may establish a special revenue fund to implement this act. Such fund shall be the county's property crime compensation fund.

(b) Moneys in such fund shall be used only pursuant to authority granted in this act. Money appropriated or received in one fiscal year for use in the local fund pursuant to this act may be spent in the same or subsequent fiscal years.

(c) In conjunction with recommendations by the county or district attorney, a commission establishing a local fund under this section shall appoint a three-person local board to administer the local fund. Such local board shall from time to time review and make recommendations to the commission regarding amounts to be awarded under this act. Local board members appointed by the commission shall be residents of the county. Payments from the fund shall be made pursuant to warrant and shall be approved by the commission at a regularly scheduled meeting.

(d) A local board may apply for, receive or accept money from any source, including financial contributions from inmates as provided by subsection (b) of K.S.A. 75-5211, and amendments thereto, for the purposes specified in this act. Upon receipt of any such money, at least monthly the commission shall cause all amounts received to be remitted to the county treasurer and deposited in and credited to the local fund.

(e) A commission may appropriate funds from other revenue sources to the local fund for use pursuant to this act.

History: L. 1990, ch. 321, § 4; July 1.



19-4804 Compensation; conditions and limitations; restitution not precluded.

19-4804. Compensation; conditions and limitations; restitution not precluded. (a) An application for compensation shall be made in the manner and form prescribed by the state crime victims compensation board. A victim may seek compensation under this act whether or not an offender has been charged with the crime which results in the victim's loss.

(b) Compensation may not be awarded unless the crime has been reported to an appropriate law enforcement agency within 72 hours after its discovery and the claim has been filed with the local board within 60 days after the filing of such report, unless the local board finds there was good cause for the failure to report such crime within the time required.

(c) Compensation may not be awarded to a victim who was the offender or an accomplice of the offender and may not be awarded to another person if the award would unjustly benefit the offender or accomplice.

(d) Compensation may not be awarded unless the local board finds the victim has fully cooperated with appropriate law enforcement agencies. The local board may deny, withdraw or reduce an award of compensation for noncooperativeness.

(e) Compensation otherwise payable to a victim shall be diminished:

(1) To the extent, if any, that the economic loss upon which the victim's claim is based is recouped from other persons, including collateral sources; or

(2) to the extent a local board deems reasonable because of the contributory misconduct of the victim.

(f) Compensation may be awarded only if the local board finds a genuine need is present.

(g) No compensation payment may exceed $500 if the property crime results in a felony charge. If the crime is committed by a juvenile, whether this subsection applies shall be determined on the basis of whether a felony would be charged had the offender been an adult.

(h) No compensation payment may exceed $250 if the property crime results in a misdemeanor or traffic charge. If the crime is committed by a juvenile, whether this subsection applies shall be determined on the basis of whether a misdemeanor would be charged had the offender been an adult. If the original crime charged was a felony and through plea negotiations the adult or juvenile offender is charged with and pleads guilty or nolo contendere to a misdemeanor, in the discretion of the local board, subsection (g) limits may apply to the compensation payment.

(i) If extraordinary circumstances are present and subject to the requirements imposed by subsection (c) of K.S.A. 19-4803, and amendments thereto, the local board may exceed the amounts in subsections (g) and (h).

(j) Compensation for work loss or personal injury due to criminally injurious conduct shall be governed by K.S.A. 74-7301 et seq., and amendments thereto, and rules and regulations promulgated by the state crime victims compensation board for that purpose. No local board may duplicate compensation for criminally injurious conduct through payments under this act.

(k) The local board may determine a floor amount of compensation which would be administratively wasteful. Once such an amount is chosen it shall be made public and must be uniformly applied to all persons filing claims with the local board.

(l) The local board may provide written policy for the handling of an expedited claims process where prompt assistance and payment of services needed to repair property damage is needed to thwart the possibility of the onset of illness or disease to the victim or victim's family, and where the victim has no other means of paying for such services.

(m) No award made pursuant to this act shall be subject to execution, attachment, garnishment or other legal process, except that an award for allowable expenses shall not be exempt from a claim of a creditor to the extent the creditor has provided products, services or accommodations the costs of which are included in the payment made pursuant to this act.

(n) No assignment or agreement to assign any right to compensation for loss under this act shall be enforceable in this state.

(o) No local fund shall pay any single individual or such individual's immediate family member compensation on more than two claims within a given fiscal year.

(p) No claim shall be allowed unless the crime charged is pursuant to article 37 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, or article 58 of chapter 21 of the Kansas Statutes Annotated, or subsection (a)(6) of K.S.A. 2016 Supp. 21-6412, and amendments thereto, or similar crimes in county or municipal penal codes. If the crime charged is pursuant to K.S.A. 21-3707, 21-3708, 21-3722, 21-3725, 21-3734, 21-3736, 21-3737, 21-3739, 21-3748, 21-3749, 21-3750, 21-3753, 21-3754 and 21-3756, prior to their repeal, and K.S.A. 2016 Supp. 21-5806, 21-5815, subsection (a) of 21-5817, 21-5820, 21-5821, 21-5830, 21-5831, 21-5832 and 21-5837, and amendments thereto, no claim for compensation under this act shall be allowed. In addition to claims that may be made for criminally injurious conduct with the state crime victims compensation board, a claim for compensation for property damage may be allowed under this act for crimes charged under K.S.A. 21-3418, 21-3426 or 21-3427, prior to their repeal, and K.S.A. 2016 Supp. 21-5420 or 21-6418, and amendments thereto.

(q) Payment or payments made from a local fund under this act shall not limit, impair or preclude the ability of a court or the prisoner review board to order restitution, and prescribe the manner and conditions of payment of restitution, as allowed by law.

History: L. 1990, ch. 321, § 5; L. 2000, ch. 119, § 1; L. 2011, ch. 91, § 9; L. 2012, ch. 16, § 2; July 1.

Section was amended by L. 2011, ch. 30, § 108, but that version was repealed by L. 2011, ch. 91, § 41.



19-4805 Award of compensation, when; no rights conferred; civil immunity.

19-4805. Award of compensation, when; no rights conferred; civil immunity. (a) Within the limits of revenues available to a local fund, a local board may award compensation for actual out of pocket economic loss arising from a property crime if the local board is satisfied by a preponderance of the evidence that the requirements for compensation have been met.

(b) Compensation from a local board is not a right, nor may this act be construed to confer a right upon anyone. Amounts awarded under this act, if any, are subject to the sole discretion of a majority vote of the local board. No person shall be civilly liable for any act or decision associated with the process of investigating, determining or recommending an amount of money to be awarded under this act unless such act or decision otherwise amounts to criminal conduct.

History: L. 1990, ch. 321, § 6; July 1.



19-4806 Priority of competing claims.

19-4806. Priority of competing claims. When two or more claims are filed for limited funds available, a local board shall give priority first to victim loss incurred from crimes where prosecutions result, second to crimes where restitution is authorized as part of a diversion agreement and then to all other victim claims.

History: L. 1990, ch. 321, § 7; July 1.



19-4807 Restitution awards; order; payment; reimbursement of fund.

19-4807. Restitution awards; order; payment; reimbursement of fund. (a) All restitution awards ordered by any court after the effective date of this act shall comply with administrative order No. 41 of the supreme court of Kansas. In addition to crediting restitution or reparation payments through the district court to pay for docket fees, costs, fines, reparations, restitution or attorney fees for indigent defendants, if a payment is made from a local board, upon application by the local board to the clerk of the district court, the clerk shall from restitution amounts received pay to the local board an amount equal to the sum or sums actually advanced to the victim by the local board, except that such amounts paid by the clerk shall not exceed the amounts fixed in subsections (g) or (h) of K.S.A. 19-4804.

(b) Victims may elect to receive as payment for part or all of their out of pocket loss from the local fund and the balance from the offender under court-ordered restitution.

(c) Any money recovered on behalf of the local board pursuant to subsections (a) or (d) shall be deposited in and credited to the local fund.

(d) If for any reason a victim receiving, or who is authorized to receive, restitution by court order leaves no forwarding address and after reasonable diligence the victim or the victim's family cannot be located by the clerk, restitution received pursuant to this section shall be remitted to the local fund, if any.

History: L. 1990, ch. 321, § 8; July 1.



19-4808 Notice of crime to victim compensation coordinator; information to be provided to victim.

19-4808. Notice of crime to victim compensation coordinator; information to be provided to victim. (a) Within seven days after the initial contact between the victim of a reported crime and the law enforcement agency investigating the crime, such agency shall notify the victim compensation coordinator[*] of the report of the crime and the name and address of the victim or victims.

(b) A law enforcement agency shall provide the following information to the victim:

(1) The availability of emergency and medical services numbers, if needed;

(2) the police report number, in writing;

(3) the address and telephone number of the prosecutor's office that the victim should contact to obtain information about victims' rights pursuant to K.S.A. 74-7333 and 74-7335, and amendments thereto;

(4) the name, address and telephone number of the local board and information about victim compensation benefits, if any local board has been appointed in the county;

(5) advise the victim that the details of the crime may be made public; and

(6) advise the victim of such victim's rights under K.S.A. 74-7333 and 74-7335, and amendments thereto.

(c) A law enforcement agency may adopt any procedure to transmit such information which substantially complies with the provisions of this section.

History: L. 1990, ch. 321, § 9; July 1.

* Reference should apparently be to the property crime compensation coordinator.



19-4809 Restitution payments; monitoring by district court; amount of restitution; modification, considerations.

19-4809. Restitution payments; monitoring by district court; amount of restitution; modification, considerations. (a) If a local fund is created pursuant to this act, the chief judge of the judicial district within which the county exists shall create a payments docket to monitor the payment of criminal restitution in criminal convictions ordered by judges in the district court in such county. Such restitution orders shall comply with administrative order No. 41 of the supreme court of Kansas. The chief judge may assign a judge or judges of the court to administer the payments docket. Such assigned judge may be a district judge, a district magistrate judge, or a judge pro tem. The assigned judge shall call the docket and review cases placed on such payments docket at least quarterly. Such assigned judge shall insure that required staff is monitoring the timely payment of reparation or restitution ordered, and take such action as is necessary to insure payment as allowed in administrative order No. 41 of the supreme court of Kansas.

(b) For good cause shown, if an offender is delinquent in payment of restitution, fines or court costs, the assigned judge may decrease the amount of restitution required to be paid.

(c) In determining the appropriate amount of restitution to be awarded in such a hearing or other steps the court may take to insure restitution is paid promptly, the court shall determine:

(1) The amount of money appropriate for full restitution to victims and interested collateral sources;

(2) whether the offender can pay by means other than cash;

(3) whether collateral, guarantors or other forms of copayment should be authorized;

(4) the delinquent offender's means to pay in full;

(5) the delinquent offender's means were adequately assessed in determining the original restitution award;

(6) the risk the offender poses for nonpayment of restitution; and

(7) the victim's desires concerning restitution payments.

History: L. 1990, ch. 321, § 10; L. 1999, ch. 57, § 7; July 1.



19-4810 Property crime compensation coordinator; appointment; duties.

19-4810. Property crime compensation coordinator; appointment; duties. The county or district attorney in any county where a local fund is created shall appoint a property crime compensation coordinator. The costs of such employee shall be paid by the county in a manner decided by the county commission. If more than one county contained within a judicial district desires to appoint a property crime compensation coordinator, the commissions may agree through an interlocal agreement pursuant to K.S.A. 12-2901 et seq., and amendments thereto, that one or more of such appointees may serve multiple counties.

The property crime compensation coordinator shall provide each victim who files a claim under this act the following information:

(a) Assistance in filling out applications for assistance;

(b) make preliminary investigations of such claim to insure a loss occurred;

(c) if the crime includes a personal injury, assist the victim in making a claim with the state crime victims compensation board;

(d) insure that prior to a sentencing hearing the county or district attorney has information sufficient to recommend an appropriate amount of restitution for the victim or other party which has suffered loss because of the commission of such crime;

(e) notify the local board whether the victim has cooperated fully with law enforcement agencies in prosecuting the crime;

(f) determine and recommend whether the victim desires to receive a lump-sum payment from the local board in lieu of restitution or desires full restitution paid directly by the criminal;

(g) work with court services and probation officers to track restitution payments ordered, and if a delinquency develops, to place such case on the payments docket for review;

(h) coordinate with court service officers or parole officers to insure offenders who are making restitution payments adhere to a payment plan;

(i) coordinate meetings of the local board or boards;

(j) recommend an amount of money to be paid by such local board or boards as compensation for each claim; and

(k) make annual reports on the progress of the program to the chief judge with recommendations for improving the program.

History: L. 1990, ch. 321, § 11; L. 1999, ch. 57, § 8; July 1.



19-4811 Property crime compensation funds; annual reports.

19-4811. Property crime compensation funds; annual reports. The chief judge shall, annually, cause to be compiled a report of the property crime compensation fund or funds existing within such judicial district and forward such report to the office of judicial administration by the first day of December of the year beginning the next full year after implementation of such local program. The office of judicial administration shall compile such reports submitted by chief judges, and send a composite report annually to the governor and the state legislature.

History: L. 1990, ch. 321, § 12; L. 1999, ch. 57, § 9; July 1.



19-4812 Duties of court services officers.

19-4812. Duties of court services officers. In addition to other duties prescribed by law, court services officers in judicial districts with local boards shall advise the property [crime] compensation coordinator if there is no compliance or undercompliance with a restitution plan ordered by a court.

History: L. 1990, ch. 321, § 13; July 1.



19-4813 Effective date.

19-4813. Effective date. The provisions of K.S.A. 19-4801 through 19-4812 shall take effect on and after January 1, 1991.

History: L. 1990, ch. 321, § 14; July 1.






Article 49 REDEVELOPMENT DISTRICT IN FEDERAL ENCLAVE; JOHNSON AND LABETTE COUNTIES

19-4901 Definition.

19-4901. Definition. As used in K.S.A. 19-4901 to 19-4907, inclusive, and amendments thereto, "board" or "board of county commissioners" means the board of county commissioners of Johnson county or the board of county commissioners of Labette county.

History: L. 2003, ch. 136, § 1; May 1.



19-4902 Establishment of redevelopment district; resolution of intent; contents.

19-4902. Establishment of redevelopment district; resolution of intent; contents. The board of county commissioners, by resolution, may establish a redevelopment district to cover and include all or any part or parts of the property located within a federal enclave in Johnson and Labette counties. Prior to establishing the redevelopment district, the board shall adopt a resolution stating its intent to create the district and the proposed adoption of a comprehensive master development plan for the property. The resolution of intent shall:

(a) Give notice that a public hearing will be held to consider adoption of the comprehensive master development plan for the property and establishment of the redevelopment district and stating the date, time and place for the hearing;

(b) describe the proposed boundaries of the redevelopment district; and

(c) describe the proposed master development plan and indicate where copies of the plan may be obtained and inspected. A copy of the resolution setting the public hearing shall be published once in the official county newspaper not less than one week nor more than two weeks preceding the date fixed for the public hearing, and copies of the resolution shall be sent by certified mail, return receipt requested, to each owner of land within the proposed district, to the board of education of any school district which does or would levy taxes on property in the proposed district, to the governing body of any city located within three miles of the boundaries of the proposed district, to the K-10 highway association, to the board of county commissioners of Douglas county and to the president of the Kansas development finance authority. Upon conclusion of the public hearing, the board, within 60 days, shall consider adoption of the comprehensive master development plan, and upon adoption of the plan, may establish the redevelopment district.

History: L. 2003, ch. 136, § 2; May 1.



19-4903 Same; establishment by Kansas development finance authority; intergovernmental agreements between authority and county; property acquisition and bond issuance for plan projects by statewide projects development corporation.

19-4903. Same; establishment by Kansas development finance authority; intergovernmental agreements between authority and county; property acquisition and bond issuance for plan projects by statewide projects development corporation. The board of county commissioners, with or without the establishment of a redevelopment district under K.S.A. 19-4901, and amendments thereto, on its own initiative or in cooperation with a redevelopment authority or one or more developers, may request and approve the establishment of a redevelopment district by the Kansas development finance authority pursuant to K.S.A. 74-8921 and 74-8922, and amendments thereto, covering all or any part or parts of property located within a federal enclave in Johnson and Labette counties. Upon establishment of such a redevelopment district, the Kansas development finance authority may enter into one or more intergovernmental agreements with the board of county commissioners to assist in the redevelopment of the property by the exercise of those powers contained in K.S.A. 74-8905, and amendments thereto, and in addition to those purposes stated in subsection (v) or K.S.A. 74-8904, and amendments thereto, the Kansas statewide projects development corporation may act to acquire and convey property and to issue bonds on behalf of Johnson or Labette county for redevelopment plan projects approved by the authority and Johnson or Labette county for the redevelopment district established to cover all or part of the property located within a federal enclave in Johnson and Labette counties.

History: L. 2003, ch. 136, § 3; May 1.



19-4904 Same; redevelopment authority, creation, members, powers and duties, acquisition of sunflower army ammunition plant, dissolution.

19-4904. Same; redevelopment authority, creation, members, powers and duties, acquisition of sunflower army ammunition plant, dissolution. (a) The board of county commissioners of Johnson county and the board of county commissioners of Labette county may create a redevelopment authority, which shall be composed and have such powers as the board may authorize and determine by resolution consistent with the provisions of this act.

(b) Any redevelopment authority created pursuant to subsection (a) of this section shall be composed of seven members appointed by the board of county commissioners, with at least three of the members being representatives of cities, townships or other local governmental entities located adjacent to the federal enclave property. Each member appointed to the redevelopment authority shall be a resident of the county and shall serve for a term consistent with the term of office for the board member making the appointment and until such member's successor is appointed and qualifies. In case of a vacancy in office, a member shall be appointed by the board in the same manner to fill the unexpired term.

Any member of the redevelopment authority may be removed by the board of county commissioners for the same cause justifying removal of any appointive officer.

Members of the redevelopment authority shall receive no compensation for their services but may be reimbursed for necessary expenses incurred in the performance of their duties.

(c) Upon creation, the redevelopment authority shall be a body corporate and politic, as quasi-municipal organization under the laws of this state, with the powers conferred by this act or by resolution of the board of county commissioners. In performing the duties authorized under this act, the redevelopment authority shall have the power:

(1) To sue and be sued;

(2) to receive for its lawful activities any contributions or moneys appropriated by the state, any city, county or other political subdivision or agency, or by the federal government or any agency or officer thereof from any other source;

(3) to disburse funds for its lawful activities;

(4) to enter into contracts;

(5) to acquire by donation, purchase or lease land that is located within a federal enclave or land located within a redevelopment district established under this act;

(6) to sell and convey real estate acquired under this act; and

(7) to do and perform all other things provided by this act, or amendments thereto, or by resolution of the board of county commissioners and to have the powers conferred by this act or board resolution.

Powers conferred on the redevelopment authority may be exercised only with the approval of the board of county commissioners and all expenditures made by the redevelopment authority shall be within available resources.

(d) The redevelopment authority shall, at a minimum, perform the following duties:

(1) Conduct meetings with representatives and officials of cities, counties, planning associations or commissions or similar entities or organizations to develop information and ensure that the full range of interests related to the redevelopment is considered;

(2) review any comprehensive plan adopted for the property and develop recommendations for changes, if needed;

(3) evaluate surrounding property uses, zoning regulations, and other land use factors and development recommendations to ensure compatibility;

(4) evaluate the development potential and market feasibility for proposals and options for redevelopment of the property;

(5) evaluate potential methods for the transfer, ownership and development of the property;

(6) make recommendations to the board on proposals for the acquisition and financing of the property by the county;

(7) conduct such other studies as the board may request or direct; and

(8) present such studies, reports, recommendations and other information to the board.

Upon the establishment of a redevelopment district pursuant to K.S.A. 19-4902 or 19-4903, and amendments thereto, the redevelopment authority shall perform the following additional duties as prescribed by the board:

(1) Solicit and receive development proposals for all or parts of property;

(2) evaluate development proposals received for all parts of the property and present the evaluation and recommendation to the board or to a zoning board as directed by the board;

(3) coordinate with county officials or staff in negotiations with developers;

(4) prepare recommendations to the board concerning financing or redevelopment or infrastructure for the property;

(5) prepare recommendations for updates to the comprehensive master plan; and

(6) perform such other studies and coordination as the board may request or direct.

In the event that the board of county commissioners determines that it is in the best interest of the county to acquire all or part of the enclave property for redevelopment purposes, then the redevelopment authority shall perform the following additional duties as prescribed by the board:

(1) Act as the primary contact for developers who are interested in acquiring and developing land at the property;

(2) prepare and present marketing strategy for the property; and

(3) provide such other duties as the board may request or direct.

(e) If created, the redevelopment authority may, upon approval of the board of county commissioners, acquire by negotiated sale, all or any part of the property located within a federal enclave in county, and in so doing, may enter into contracts for the payment of costs for such property, may incur debt and obligation secured by the property, and may sell the property to pay such obligations. The redevelopment authority may not incur any other debt, nor pledge any other resources.

The board of county commissioners shall approve such acquisition if the following conditions are satisfied:

(1) The property is part of the sunflower army ammunition plant in Johnson county;

(2) the property is transferred by deed without restrictions due to environmental contamination and with a covenant of transfer in compliance with the provisions of 42 U.S.C. § 9620 et seq., and amendments thereto, or the governor has executed a finding of suitability for early transfer in compliance with federal laws and regulations;

(3) neither the state of Kansas through its subdivisions or agencies nor Johnson county has declared an intent to acquire the property for redevelopment purposes;

(4) the acquisition will not require the redevelopment authority to finance the acquisition with resources other than that which is secured by the property itself;

(5) the acquisition is made upon terms that expressly exclude any obligation of Johnson county or the state for the payment of any funds for the acquisition; and

(6) the redevelopment authority has presented a feasibility study demonstrating that the costs of acquisition, including all required obligations for environmental remediation, can be paid and satisfied as and when due through the subdivision, selling and redevelopment of the property.

Upon acquisition of all or any part of the property, the redevelopment authority shall immediately request establishment of a redevelopment district under K.S.A. 19-4902 or 19-4903, and amendments thereto, and all redevelopment or the property shall be in conformance with the comprehensive master plan and zoning and subdivision regulations adopted by the board of county commissioners.

(f) If, at any time after creating a redevelopment authority pursuant to this section, the board of county commissioners determines that the redevelopment authority is no longer needed or should otherwise be dissolved, then the board of county commissioners may, by resolution, dissolve and abolish the redevelopment authority. Thereafter, the board of county commissioners, for and on behalf of the county, shall assume and perform any on-going duties or powers of the authority, shall assume title to and possession of all property, real or personal, owned or held by the authority, and shall assume all debts, contracts and obligations lawfully incurred or entered into by the authority. The board of county commissioners may, by subsequent resolution, reestablish a redevelopment authority under this section at any later time.

History: L. 2003, ch. 136, § 4; May 1.



19-4905 Same; projects; plan, contents; public hearing; notice, summary of financing; plan approval.

19-4905. Same; projects; plan, contents; public hearing; notice, summary of financing; plan approval. (a) Upon establishment of a redevelopment district pursuant to K.S.A. 19-4902, and amendments thereto, redevelopment within the district may be undertaken in one or more redevelopment projects, and any redevelopment project may be implemented in separate development stages. The developer proposing a redevelopment project within the district shall prepare a redevelopment project plan and submit it to the board or, if created, the redevelopment authority. The project plan shall include:

(1) A feasibility study, which shall be an open public record, showing that the benefits to the state and its political subdivisions derived from the project will exceed the costs and that the income therefrom will be sufficient to pay for the project;

(2) a comprehensive description of the project and an analysis of its compliance and compatibility with the comprehensive master development plan adopted by the county;

(3) a description and map of the area to be redeveloped;

(4) detailed description of the buildings and facilities proposed to be constructed or a completed, proposed development plan for the project prepared in compliance with the county's applicable zoning and subdivision regulations;

(5) a detailed plan for the financing of the redevelopment plan; and

(6) any other information that the board of county commissioners deems necessary to advise the public of the intent and content of the plan.

(b) Upon submission and receipt of the redevelopment project plan, the board, or, if applicable, the redevelopment authority, shall schedule a public hearing on the plan. The date fixed for the public hearing shall be not less than 30 nor more than 70 days following receipt of the plan. Copies of the proposed project plan shall be delivered to those persons and entities entitled to notice under K.S.A. 19-4902, and amendments thereto. Notice of the public hearing shall be included with the plan as delivered and shall also be published once each week for two consecutive weeks in the official county newspaper. The notice shall fix the date, time and place of the hearing and shall state where copies of the plan can be obtained or examined. Finally, if the board of county commissioners or, if applicable, the redevelopment authority has been requested or otherwise will consider to issue tax increment financing or other bonds or indebtedness to provide financial assistance for the redevelopment project, then the plan and notice shall include a summary of such financing.

(c) Following the public hearing, the board of county commissioners or, if applicable, the redevelopment authority, shall consider and may approve and adopt the project plan. Any redevelopment project approved under this act shall be completed within 20 years from the date of the project approval. Any substantial changes to the project plan as approved shall be considered in the same manner and pursuant to the same procedures as the initial project approval.

History: L. 2003, ch. 136, § 5; May 1.



19-4906 Same; issuance of bonds; financing; division of district into separate project areas.

19-4906. Same; issuance of bonds; financing; division of district into separate project areas. (a) The board of county commissioners shall have the power to issue special obligation bonds in one or more series to finance the undertaking of any redevelopment project approved under this act.

(b) Any bonds issued by the county under this section shall be considered in like manner to bonds issuable by the Kansas development finance authority, under subsection (e) of K.S.A. 74-8905, and amendments thereto, and shall be payable, both as to principal and interest, in the manner provided by K.S.A. 74-8924, and amendments thereto. The board may designate any or all of the revenue sources authorized under K.S.A. 74-8924, and amendments thereto, which shall be used for payment of bonds issued under this section and may pledge such revenue to the repayment of such bonds prior to, simultaneously with or subsequent to the issuance of such bonds.

(c) The maximum maturity on bonds issued to finance projects pursuant to this act shall not exceed 20 years.

(d) The board may authorize the issuance of bonds payable from the increment in ad valorem property taxes resulting from any redevelopment project, and the board may divide the real property within the redevelopment district into separate redevelopment project areas. In that case, the bonds authorized may be issued for and payable from the property for the separate project areas within the district, and each separate project area shall constitute a separate taxing unit for the purpose of the computation and levy of taxes.

(e) For purposes of this section and any bonds issued pursuant to K.S.A. 74-8925, and amendments thereto, the increment in ad valorem tax shall be determined using a base year assessed valuation as designated by the county appraiser to be the valuation assessable on the real property located within the redevelopment district regardless of the status of the property as exempt due to ownership by the United States army.

(f) The board may approve a redevelopment project and issue bonds for such project and authorize only a specified percentage or amount of the tax increment realized from taxpayers in the redevelopment district for repayment or pledge of repayment for the costs of the redevelopment project. The county treasurer shall allocate the specified percentage or amount of the tax increment for the district and shall allocate the remainder for remittance in the same manner as other ad valorem taxes.

(g) The board may refund all or part of any special obligation bonds issued under the provisions of this act pursuant to the provisions of K.S.A. 10-116a, and amendments thereto.

History: L. 2003, ch. 136, § 6; May 1.



19-4907 Same; redevelopment projects deemed of statewide and local importance.

19-4907. Same; redevelopment projects deemed of statewide and local importance. Whenever a redevelopment district is established under this act and bonds are issued by the board of county commissioners or by the Kansas development finance authority for any redevelopment project in the district, such redevelopment project shall be regarded as a redevelopment project that was determined by the secretary of commerce to be of statewide as well as local importance for the purposes of K.S.A. 79-3620, 79-3620b and 79-3710, and amendments thereto.

History: L. 2003, ch. 136, § 16; L. 2003, ch. 154, § 102; July 1.






Article 50 JOHNSON COUNTY EDUCATION RESEARCH TRIANGLE AUTHORITY

19-5001 Johnson county education research triangle authority act; powers.

19-5001. Johnson county education research triangle authority act; powers. (a) K.S.A. 19-5001 through 19-5005, and amendments thereto, shall be known and may be cited as the Johnson county education research triangle authority act.

(b) The powers conferred by this act are for public uses or purposes for which public money may be expended.

(c) Powers granted pursuant to this act shall be in addition to any other power provided by law.

History: L. 2007, ch. 158, § 1; July 1.



19-5002 Same; creation; election, procedure; taxing authority.

19-5002. Same; creation; election, procedure; taxing authority. Within two years after the effective date of this act, the board of county commissioners of Johnson county shall determine whether to submit to the electors of Johnson county during a primary, general or special election a proposition to create the Johnson county education research triangle authority and to impose a sales tax pursuant to the provisions of this act in an amount not to exceed .2%, or levy an annual tax at the rate of not more than two mills on the dollar on all real property within such county, or a combination of both with any such combination not to exceed the lesser of the .2% sales tax or the two mills of property tax, for the purpose of supporting in equal shares the undergraduate and graduate programs at the Edwards campus of the university of Kansas, the research and education programs in animal health and food safety and security at the Johnson county location of Kansas state university, and the medical education and life sciences and cancer research programs at the university of Kansas medical center's Johnson county locations. Alternatively, such proposition, within two years after the effective date of this act, may be placed before the Johnson county voters through the county's established petition process.

History: L. 2007, ch. 158, § 2; July 1.



19-5003 Same; creation; imposition or levy of tax; sales tax, administration and procedure; voter recall; interest earnings.

19-5003. Same; creation; imposition or levy of tax; sales tax, administration and procedure; voter recall; interest earnings. (a) If a majority of the electors voting at the election provided in K.S.A. 19-5002, and amendments thereto, shall approve such proposition to create the Johnson county education research triangle authority and to grant authority to impose a retailers' sales or levy an annual tax on real property within the county, or combination of both, the authority shall be created and the board of county commissioners shall provide by resolution for the imposition of the sales tax or levy of the annual tax on real property, or combination of both, and pledging the revenues received therefrom for such purposes as specified in this section. With regard to the retailers' sales tax, Johnson county shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide retailers' sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide retailers' sales tax pursuant to this act, the state director of taxation shall cause such tax to be collected within and outside the boundaries of Johnson county at the same time and in the same manner provided for the collection of the state retailers' sales tax and local retailers' sales tax. All retailers' sales tax moneys collected by the director of taxation under the provisions of this act shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Johnson county education research triangle authority retailers' sales tax fund which fund is hereby established in the state treasury. Any refund due on any retailers' sales tax collected pursuant to this act shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from retailers' sales tax revenue collected pursuant to this act. All retailers' sales tax revenue collected within any county pursuant to this act shall be remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of Johnson county.

(b) Any such sales tax imposed or tax levy on real property enacted by the voters of Johnson county shall be subject to voter recall upon proper petition and submission of the issue to a recall ballot in a general election.

(c) (1) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Johnson county education research triangle fund of the university of Kansas interest earnings based on: (A) The average daily balance of moneys in the Johnson county education research triangle fund of the university of Kansas for the preceding month; and (B) the net earnings rate for the pooled money investment portfolio for the preceding month.

(2) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Johnson county education research triangle fund of Kansas state university interest earnings based on: (A) The average daily balance of moneys in the Johnson county education research triangle fund of Kansas state university for the preceding month; and (B) the net earnings rate for the pooled money investment portfolio for the preceding month.

(3) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Johnson county education research triangle fund of the university of Kansas medical center interest earnings based on: (A) The average daily balance of moneys in the Johnson county education research triangle fund of the university of Kansas medical center for the preceding month; and (B) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 2007, ch. 158, § 3; L. 2011, ch. 68, § 1; July 1.



19-5004 Same; board of directors of authority; membership.

19-5004. Same; board of directors of authority; membership. If the creation of the Johnson county education research triangle authority is approved as provided by this act, the board of directors of the authority shall consist of seven voting members, who shall be elected officials of Johnson county and who shall be appointed as follows: (a) One member appointed by the governor of the state of Kansas;

(b) one member appointed by the board of regents of the state of Kansas;

(c) one member appointed upon majority vote of the board of commissioners of Johnson county;

(d) one member appointed by the board of trustees of Johnson county community college;

(e) two members appointed by the chancellor of the university of Kansas from nominees submitted by the executive vice chancellor of the university of Kansas medical center and the vice chancellor of the Edwards campus of the university of Kansas, respectively; and

(f) one member appointed by the president of Kansas state university.

Each such member shall have one vote, and shall serve for a maximum of two terms of four years duration each. The board shall select its chairperson by vote of the members. Vacancies shall be filled in the same manner as the original appointment. Employees of the university of Kansas, Kansas state university and the university of Kansas medical center shall not be eligible for appointment to the board. All members of the board and any employees of the authority shall submit an annual statement of substantial interests to the secretary of state. Any appointees to the board who lose or resign the elected office upon which such appointee's appointment is based shall vacate such appointee's positions effective as of the date of departure from such elected office. The chancellor of the university of Kansas or the chancellor's designee, the president of Kansas state university or the president's designee, the president of Johnson county community college or the president's designee and the executive vice chancellor of the university of Kansas medical center or the vice chancellor's designee shall serve as ex officio, non-voting members of the board.

History: L. 2007, ch. 158, § 4; July 1.



19-5005 Same; appropriation of revenue; remittance; expenditure of funds, purposes and procedures; powers of authority limited, eminent domain; annual report; audit; authority of board of regents unchanged.

19-5005. Same; appropriation of revenue; remittance; expenditure of funds, purposes and procedures; powers of authority limited, eminent domain; annual report; audit; authority of board of regents unchanged. (a) All revenue received by the county treasurer pursuant to this act shall be appropriated by the county to the Johnson county education research triangle authority. The authority shall remit such funds for expenditure in equal shares by designated officials for the Edwards campus of the university of Kansas, the Johnson county location of Kansas state university and the university of Kansas medical center's Johnson county locations. All such funds shall be spent for building construction, academic and research program development and growth, faculty and staff recruitment and retention, and operations and maintenance in support of: (1) The undergraduate and graduate programs at the Edwards campus of the university of Kansas;

(2) the research and education programs in animal health and food safety and security at the Johnson county location of Kansas state university; and

(3) the medical education and life sciences and cancer research programs at the university of Kansas medical center's Johnson county locations.

(b) All such expenditures shall be in compliance with the purposes of this act and shall be certified as such to the authority and to the Kansas state board of regents by appropriate officials at the university of Kansas, Kansas state university and the university of Kansas medical center. Such expenditures shall also comply with the policies of the Kansas state board of regents and applicable state and federal laws.

(c) No more than two percent of funds so collected in any fiscal year shall be used for the administrative expenses of the authority or its board of directors.

(d) The authority shall have no authority to issue bonds or to exercise the power of eminent domain.

(e) The authority shall issue an annual report to the board of regents, the legislature and the board of commissioners of Johnson county.

(f) The authority shall be subject to legislative post audit and audit by the board of commissioners of the Johnson county internal auditor.

(g) Meetings of the board of directors of the authority shall be subject to the Kansas open meetings act and records of the authority and the board shall be subject to the Kansas open records act.

(h) Unless state general fund appropriations for the university of Kansas, Kansas state university, and the university of Kansas medical center are reduced by action of the legislature or the governor, state general fund support of such institutions shall not be reduced below the level of support in effect on the effective date of this act.

(i) The Kansas board of regents shall remain responsible for the governance of these institutions, including approval of any academic programs and the regulation thereof, and shall be responsible to the authority for institutional compliance with the purposes of this act.

History: L. 2007, ch. 158, § 5; July 1.









Chapter 20 COURTS

Article 1 SUPREME COURT

20-101 Court of record; jurisdiction; administrative authority; duties of chief justice.

20-101. Court of record; jurisdiction; administrative authority; duties of chief justice. The supreme court shall be a court of record, and in addition to the original jurisdiction conferred by the constitution, shall have such appellate jurisdiction as may be provided by law; and during the pendency of any appeal, on such terms as may be just, may make an order suspending further proceedings in any court below, until the decision of the supreme court. As provided by section 1 of article 3 of the Kansas constitution, the supreme court shall have general administrative authority over all courts in this state, and the supreme court and each justice thereof shall have such specific powers and duties in exercising said administrative authority as may be prescribed by law. The chief justice shall be the spokesman for the supreme court and shall exercise the court's general administrative authority over all courts of this state. The chief justice shall have the responsibility for executing and implementing the administrative rules and policies of the supreme court, including supervision of the personnel and financial affairs of the court system, and delegate such of this responsibility and authority to personnel in the state judicial department as may be necessary for the effective and efficient administration of the court system.

History: G.S. 1868, ch. 27, § 1; R.S. 1923, 20-101; L. 1975, ch. 178, § 19; L. 1976, ch. 146, § 1; April 19.



20-101a Original jurisdiction in legislative apportionment cases.

20-101a. Original jurisdiction in legislative apportionment cases. The supreme court shall have original and exclusive jurisdiction in regard to any suit in law or equity, or any controversy relating to the apportionment of representation in the legislature of the state of Kansas.

History: L. 1963, ch. 203, § 1; June 30.



20-102 Terms.

20-102. Terms. The supreme court shall meet at the state capital on the first Tuesday in January and July in each year. Special and adjourned terms of the court may also be held at such times as a majority of the judges may direct; but notice of the time of the holding of such special or adjourned terms shall be given by publication in the Kansas register.

History: G.S. 1868, ch. 27, § 2; R.S. 1923, 20-102; L. 1982, ch. 346, § 2; July 1.



20-103 Adjournments.

20-103. Adjournments. If a majority of said court should not be in attendance on the first day of the term, the clerk shall enter such fact on record, and the court shall stand adjourned till the succeeding day, and so from day to day for three days; and if said court shall not be opened within three days, all matters pending therein shall stand continued until the next term, unless a special term be sooner ordered, and no action or matter shall abate or be discontinued thereby.

History: G.S. 1868, ch. 27, § 3; Oct. 31; R.S. 1923, 20-103.



20-104 Records and papers.

20-104. Records and papers. The records and papers of the supreme court shall be kept at the seat of government, in a suitable room to be provided for the accommodation of the court, and not be removed therefrom unless by direction of the court, and then only so long as the court may permit.

History: G.S. 1868, ch. 27, § 4; Oct. 31; R.S. 1923, 20-104.



20-105 Qualifications of justices.

20-105. Qualifications of justices. No person shall be qualified to hold the office of justice of the supreme court, unless such person shall have been regularly admitted to practice law in the state of Kansas and has engaged in the active and continuous practice of law, as a lawyer, judge of a court of record or any court in this state, full-time teacher of law in an accredited law school or any combination thereof for a period of at least ten (10) years prior to the date of appointment as justice.

History: L. 1917, ch. 153, § 1; R.S. 1923, 20-105; L. 1976, ch. 146, § 2; April 19.



20-106 Marshal; powers; oath.

20-106. Marshal; powers; oath. The supreme court may, on special occasions, when necessity shall require, appoint a marshal, who shall have power to serve processes, and shall perform such other duties as may be required of him by the court or enjoined by law; he shall take the usual oath of office.

History: G.S. 1868, ch. 27, § 5; L. 1869, ch. 41, § 1; L. 1870, ch. 57, § 1; R.S. 1923, 20-106; L. 1967, ch. 434, § 5; July 1.



20-107 Process; fees.

20-107. Process; fees. All process or writs issuing out of the supreme court shall be directed to the sheriff or other proper officer of the county where the same is to be executed, who shall serve the same: Provided, That the marshal of said court shall have power to serve any such order, warrant, notice or citation issuing out of said court, and shall receive the same fees therefor as other officers are entitled to for like services.

History: G.S. 1868, ch. 27, § 6; Oct. 31; R.S. 1923, 20-107.



20-108 Carrying out appellate court judgments and decrees by district courts.

20-108. Carrying out appellate court judgments and decrees by district courts. An appellate court of this state may require the district court of the county where any action or proceeding shall have originated to carry the judgment or decree of the appellate court into execution; and the same shall be carried into execution by proper proceedings, by such district court, according to the command of the appellate court made therein.

History: G.S. 1868, ch. 27, § 7; R.S. 1923, 20-108; L. 1976, ch. 146, § 3; L. 1978, ch. 107, § 1; July 1.



20-109 Clerk; oath; fees.

20-109. Clerk; oath; fees. Before entering on the duties of his office, the clerk of the supreme court shall take and subscribe the oath of office; and the clerk shall receive, in addition to the fees already prescribed, such per diem during the term as may be allowed by said court.

History: G.S. 1868, ch. 27, § 8; L. 1869, ch. 40, § 1; R.S. 1923, 20-109; L. 1967; ch. 434, § 6; July 1.



20-110 Duties of clerk.

20-110. Duties of clerk. It shall be the duty of the clerk of the supreme court to enter of record all orders, judgments, decrees and proceedings of the court, and to issue all process required by law or ordered by the court, and perform such other duties as may be required of him by the court or by law.

History: G.S. 1868, ch. 27, § 9; Oct. 31; R.S. 1923, 20-110.



20-111 Syllabus of case.

20-111. Syllabus of case. When a case is decided by the supreme court, the judge delivering the opinion shall, at the time the decision is made, file with the clerk a brief statement, in writing, of the points decided in the case, which shall constitute the syllabus in the published reports of the case.

History: G.S. 1868, ch. 27, § 10; L. 1869, ch. 39, § 1; R.S. 1923, 20-111; L. 1933, ch. 221, § 2; Feb. 17.



20-112 Written opinions.

20-112. Written opinions. The opinion of the court shall in all cases as soon as practicable be reduced to writing, and filed in the cause to which it relates, and a copy thereof be returned with the mandate to the court below.

History: G.S. 1868, ch. 27, § 11; L. 1869, ch. 39, § 2; March 2; R.S. 1923, 20-112.



20-115 Fees to state general fund.

20-115. Fees to state general fund. All fees accruing after the passage of this act shall be the property of the state of Kansas, and when collected shall be turned over to the general-revenue fund of the state, the same as above provided.

History: L. 1897, ch. 110, § 4; March 19; R.S. 1923, 20-115.



20-116 Supplies; requisitions.

20-116. Supplies; requisitions. All supplies, blank forms, books and stationery used in the office of the clerk of the supreme court shall be provided as heretofore, except each requisition for such supplies shall be signed and approved by the chief justice of the supreme court.

History: L. 1897, ch. 110, § 5; March 19; R.S. 1923, 20-116.



20-119 Supreme court nominating commission; selection of chairperson.

20-119. Supreme court nominating commission; selection of chairperson. The member who is to be chairperson of the supreme court nominating commission shall be selected in the following manner: The clerk of the supreme court, in March of any year in which the chairperson is to be elected by members of the bar, shall send by ordinary first-class mail to all members of the bar eligible to vote a notice that such election is to be held and advising how nominations for such office may be made. Any member or group of members of the bar resident of and licensed to practice law in Kansas, may, on or before April 1, file in writing by mail or otherwise, in the office of the clerk of the supreme court, a nomination in writing accompanied by the written consent of the nominee, of a qualified individual for such office. After the nominations have been made the clerk of the supreme court, on or before May 1, shall send by ordinary first class United States mail to each of the members of the bar who are residents of and licensed to practice law in Kansas, a list of all the names and places of residence of the qualified nominees together with a ballot, in such form as may be prescribed by the such clerk, for voting upon such nominees.

Each member of the bar receiving such ballot may cast one vote thereon for one of the nominees named and shall return the ballot by mail in time to be received by the clerk on or before May 15. All ballots received at the office of the clerk by such date shall be counted and the nominee receiving the greatest number of votes cast shall be the chairperson member of such commission, except that if there are more than two nominees and no one of them receives a majority of the votes cast, the names of the two receiving the greatest number of votes shall be resubmitted for vote by ballot in like manner as is prescribed for the first ballot. Such second ballot to be mailed on or before June 15, and voted and returned so as to be received at the office of the clerk on or before July 1.

History: L. 1959, ch. 158, § 1; L. 2003, ch. 99, § 1; July 1.



20-120 Same; selection of member from each congressional district.

20-120. Same; selection of member from each congressional district. The members of the supreme court nominating commission to be chosen from among the members of the bar of each congressional district shall be selected in the following manner: The clerk of the supreme court, in March of any year in which a member of the commission is to be elected by members of the bar, shall send by ordinary first-class mail to all members of the bar eligible to vote for the member to be elected a notice that such election is to be held and advising how nominations for such office may be made. Any member or group of members of the bar resident of the congressional district and licensed to practice law in Kansas may, on or before April 1, file in writing by mail or otherwise in the office of the clerk of the supreme court, a nomination accompanied by the written consent of the nominee, of a qualified individual who resides in the same congressional district, as member of the commission from that district. After the nominations have been made the clerk, on or before May 1, shall send by ordinary first class United States mail to each of the members of the bar who are residents of the congressional district and licensed to practice law in Kansas, a list of all the names and places of residence of the qualified nominees for that district, together with a ballot in such form as the clerk may prescribe, for voting upon such nominees.

Each member of the bar receiving such ballot may cast one vote thereon for one of the district nominees named and shall return the ballot by mail in time to be received at the office of the clerk on or before May 15. All ballots received at the office of the clerk by such date shall be counted by congressional districts and the nominee in each district receiving the greatest number of votes cast in the district shall be a member of the commission from that district, except that if in any district there are more than two nominees and no one of them receives a majority of the votes cast in the district, the names of the two receiving the greatest number of votes shall be resubmitted in the district for vote by ballot in like manner as is prescribed for the first ballot. Such second ballot to be mailed on or before June 15 and returned in time so as to be received at the office of the clerk on or before July 1.

History: L. 1959, ch. 158, § 2; L. 2003, ch. 99, § 2; July 1.



20-121 Same; tie votes resolved by lot.

20-121. Same; tie votes resolved by lot. In any election held for selection of the chairman or other members of the commission to be selected by the members of the bar, in case no nominee receives a majority of the votes cast on the first ballot and two (2) or more are tied for either the first highest or the second highest number of votes cast so as to leave unsettled the determination of the question of which two (2) have received the highest number of votes, or if on either the first or second ballot two (2) nominees are tied so that one (1) additional vote cast for either would give him a majority, the canvassers shall resolve the tie by lot in such manner as they shall adopt and the winner of the lot shall be deemed to have the plurality or majority as the case may be.

History: L. 1959, ch. 158, § 3; March 24.



20-122 Same; certified roster of attorneys; certificate evidencing qualifications and voting; separate envelopes; preservation of ballots and certificates; information to secretary of state; open records.

20-122. Same; certified roster of attorneys; certificate evidencing qualifications and voting; separate envelopes; preservation of ballots and certificates; information to secretary of state; open records. (a) The clerk of the supreme court shall use the certified roster of attorneys licensed to practice law in Kansas, as provided to the secretary of state pursuant to K.S.A. 2016 Supp. 20-170, and amendments thereto, for ascertaining the names and places of residence of those entitled to receive ballots and for ascertaining the qualifications of those nominated for membership on the commission. The clerk shall supply with each ballot distributed a certificate to be signed and returned by the member of the bar voting such ballot, evidencing the qualifications of such member of the bar to vote, including the name and residential address of such member of the bar, and certifying that the ballot was voted by the certifying voter.

(b) In order to ensure that the vote cast may be secret, the clerk shall provide a separate envelope for the ballot, in which the voted ballot only shall be placed, and the envelope containing the voted ballot shall be placed in another envelope, also to be supplied by the clerk, together with the signed certificate. A ballot not accompanied by the signed certificate of the voter shall not be counted. When the voted ballots are received by the clerk they shall be separated from the certificates by the canvassers, and after the ballots are counted and the results certified, the ballots shall be preserved by the clerk for a period of six months and the certificates shall be preserved by the clerk for a period of five years. No one shall be permitted to inspect the ballots received pursuant to this section except on order of the supreme court. Unless otherwise ordered by the supreme court, at the end of such six-month period the clerk shall destroy the ballots received pursuant to this section, and at the end of such five-year period, the clerk shall destroy the certificates received pursuant to this section.

(c) Within 14 days after the results of a selection are certified pursuant to this section, the clerk of the supreme court shall: (1) Create a list designating the position and year for which the selection was held and containing the names and residential addresses of all persons who returned a ballot with a signed certificate as described in subsection (b); and (2) transmit a certified copy of the list to the secretary of state. The list described in this subsection shall be transmitted in a format prescribed by the secretary of state. Upon receipt of the list described in this subsection, the secretary of state shall append the information contained therein to the roster for such selection as described in K.S.A. 2016 Supp. 20-170, and amendments thereto.

(d) Notwithstanding any other provision of law, the certificates received for a selection pursuant to this section shall be disclosed upon proper request submitted to the clerk of the supreme court pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

(e) Notwithstanding any other provision of law, the lists described in subsection (c) shall be disclosed upon proper request submitted to the clerk of the supreme court or to the secretary of state pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

(f) The provisions of this section shall apply to all selections held under K.S.A. 20-119 and 20-120, and amendments thereto, which have not been canvassed pursuant to K.S.A. 20-130, and amendments thereto, regardless of whether such selections are scheduled, upcoming or pending as on the effective date of this act*.

History: L. 1959, ch. 158, § 4; L. 2003, ch. 99, § 3; L. 2016, ch. 93, § 4; July 1.

* "This act" means L. 2016, ch. 93.



20-123 Same; record of election and appointment to commission; notification; meetings; rules and regulations; public body subject to open meetings act.

20-123. Same; record of election and appointment to commission; notification; meetings; rules and regulations; public body subject to open meetings act. (a) When the chairperson and other members of the commission chosen by the members of the bar have been elected, and after the names of the nonlawyer members appointed by the governor have been certified to the clerk of the supreme court as provided in this act, the clerk shall make a record thereof in the clerk's office and shall notify the members of the commission of their election and appointment. The commission shall meet from time to time as may be necessary to discharge the responsibilities of the commission. Such meetings shall be held at such place as the clerk of the supreme court may arrange. Such meeting shall be held upon the call of the chairperson, or in the event of the chairperson's failure to call a meeting when a meeting is necessary, upon the call of any four members of the commission. The commission shall act only at a meeting, and may act only by the concurrence of a majority of its members. The commission shall have power to adopt such reasonable and proper rules and regulations for the conduct of its proceedings and the discharge of its duties as are consistent with this act and the constitution of the state of Kansas.

(b) (1) The supreme court nominating commission shall be and is hereby deemed to be a public body and shall be subject to the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto.

(2) Except as provided further, the commission shall not recess for a closed or executive meeting for any purpose. The commission, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed or executive meeting only for the purpose of discussing sensitive financial information contained within the personal financial records or official background check of a candidate for judicial nomination.

(3) Nothing in this subsection shall be construed to supersede the commission's discretion to close a record or portion of a record submitted to the commission pursuant to any applicable exception to public disclosure under the open records act.

History: L. 1959, ch. 158, § 5; L. 2003, ch. 99, § 4; L. 2016, ch. 93, § 5; July 1.



20-124 Same; appointment of nonlawyer members; vacancies.

20-124. Same; appointment of nonlawyer members; vacancies. As terms of office of nonlawyer members from each congressional district are about to expire, their successors shall be appointed by the governor and the names of such appointees certified by the governor to the clerk of the supreme court before their terms of office begin. Any vacancy occurring among the nonlawyer members of the commission shall be filled by appointment by the governor within 10 days after the governor has notice of such vacancy, for the unexpired term of the member whose place is being filled, and the name of such appointee shall be certified to the clerk. All appointments by the governor shall be without regard to the political affiliations of the appointees.

History: L. 1959, ch. 158, § 6; L. 2003, ch. 99, § 5; July 1.



20-125 Same; terms of office.

20-125. Same; terms of office. The term of office of the chairperson of the commission shall be for as many years as there are, at the time of such chairperson's election, congressional districts in the state. Except for those appointed to fill vacancies all terms of office for members of the commission, elected or appointed, shall be for as many years as there are, at the time of their election or appointment, congressional districts in the state.

History: L. 1959, ch. 158, § 7; L. 2003, ch. 99, § 6; July 1.



20-126 Same; uncontested elections.

20-126. Same; uncontested elections. In any uncontested election, the nominee shall be declared elected without preparation of a ballot.

History: L. 1959, ch. 158, § 8; L. 1963, ch. 204, § 1; L. 1992, ch. 283, § 1; L. 2003, ch. 99, § 7; July 1.



20-127 Same; change in status affecting membership; vacancies.

20-127. Same; change in status affecting membership; vacancies. If the chairman or any other members of the commission elected by the members of the bar shall cease to be a member of the bar entitled to engage in the general practice of law in Kansas, or if the chairman shall change his place of residence from the state or if any other member of the commission, whether elected or appointed, shall change his place of residence to a congressional district other than that from which he was elected or appointed, the chairman or such other member as to whom such change of condition exists, shall no longer be a member of the commission and a vacancy shall exist as to his membership.

History: L. 1959, ch. 158, § 9; March 24.



20-128 Same; appointment by chief justice to fill vacancy of lawyer member, when; certification.

20-128. Same; appointment by chief justice to fill vacancy of lawyer member, when; certification. Any vacancy occurring from any cause in the office of chairman of the commission or among the lawyer members from the congressional districts shall be filled by appointment by the chief justice of the supreme court of Kansas, such appointee to hold office until the first day of July following the expiration of four months after such appointment is made. During the four months immediately preceding the termination of such appointive term an election shall be held in the manner by this act provided for other elections of subsequent members of the commission, for the unexpired term, if any, of the member whose vacancy is being filled. Appointments to fill such vacancies shall be certified to the clerk of the supreme court.

History: L. 1959, ch. 158, § 10; L. 1992, ch. 283, § 2; July 1.



20-129 Same; congressional redistricting; effect; staggered terms.

20-129. Same; congressional redistricting; effect; staggered terms. In the event of redistricting which changes the number of congressional districts in the state, the members of the commission as constituted at the time of redistricting shall continue to be members of the commission until the first day of July following the expiration of four months after such redistricting becomes effective. Except for the chairperson on such date, the terms of all members of the commission shall expire. During the four months immediately preceding such termination of office, new commissioners shall be elected and appointed from the newly constituted congressional districts in the same manner which is provided in this act for election and appointment of commissioners. The terms of elected and appointed members first chosen from such newly constituted districts shall be staggered on the basis of the number of such districts and their successors shall be elected and appointed in such manner and for such terms as provided in this act.

History: L. 1959, ch. 158, § 11; L. 2003, ch. 99, § 8; July 1.



20-130 Same; canvassers of elections; duties.

20-130. Same; canvassers of elections; duties. The canvassers at any election held pursuant to this act shall consist of the clerk of the supreme court, the secretary of state or the secretary of state's designee and the attorney general or the attorney general's designee. The canvassers shall open and canvass the ballots and shall tabulate and sign the results as a record in the office of the clerk.

History: L. 1959, ch. 158, § 12; L. 2016, ch. 93, § 6; July 1.



20-131 Same; additional term for members.

20-131. Same; additional term for members. Any member of the commission shall be eligible for reelection or reappointment if otherwise qualified, but for not more than one (1) term in addition to that for which he was originally elected or appointed.

History: L. 1959, ch. 158, § 13; March 24.



20-132 Same; vacancies in supreme court; notification of chairman; nominations by commission.

20-132. Same; vacancies in supreme court; notification of chairman; nominations by commission. When a vacancy occurs in the supreme court, the clerk of such court shall promptly notify the chairman of the commission of such vacancy, and the commission shall make nominations of three persons to fill such vacancy and certify the names of the nominees to the governor. When it is known that a vacancy will occur at a definite future date, but the vacancy has not yet occurred, the clerk shall notify the chairman of the commission thereof, and the commission may, within 60 days prior to the occurrence of such vacancy, make its nominations and submit to the governor the names of three persons nominated for such forthcoming vacancy. To the end that the administration of justice may be facilitated and that no vacancy on the supreme court may be permitted to exist unduly, the commission shall make its nominations for each vacancy and certify them to the governor as promptly as possible, and in any event not later than 60 days from the time such vacancy occurs.

History: L. 1959, ch. 158, § 14; L. 2016, ch. 93, § 7; July 1.



20-133 Same; intent of act; powers and duties of commission.

20-133. Same; intent of act; powers and duties of commission. It is the intent of this act that the members of the commission shall consist only of those persons whose purpose it will be to recommend for appointment on the supreme court only lawyers or judges of recognized integrity, character, ability and judicial temperament, and whose conduct will conform to the letter and the spirit of the constitutional amendment implemented by this act. The commission shall take cognizance of the fact that the best qualified nominees may be those whom it would be most difficult to persuade to serve. Accordingly the commission shall not limit its consideration to persons who have been suggested by others or to persons who have indicated their willingness to serve. The commission may, if it sees fit to do so, tender nominations to one or more qualified persons, prior to and subject to the formal action of the commission in making its nominations, in order to ascertain whether such person will agree to serve if nominated.

History: L. 1959, ch. 158, § 15; L. 2003, ch. 99, § 9; July 1.



20-134 Same; withdrawal of nominations and substitution of names, when.

20-134. Same; withdrawal of nominations and substitution of names, when. After the commission has nominated and submitted to the governor the names of three (3) persons for appointment to fill a vacancy on the supreme court, any name or names may be withdrawn for cause deemed by the commission to be of a substantial nature affecting the nominee's qualifications to hold office, and another name or names may be substituted therefor at any time before the appointment is made to fill such vacancy. If any nominee dies or requests in writing that his name be withdrawn the commission shall nominate another person to replace him. Whenever there are existing at the same time two (2) or more vacancies and the commission has nominated and submitted to the governor lists of three (3) persons for each of such vacancies, the commission may, in its sole discretion and before an appointment is made, withdraw the lists of nominations, change the names of any of such persons nominated from one (1) list to another and resubmit them as so changed, and may substitute a new name for any of those previously nominated. Action of a commission in withdrawing nominations may be taken at the same meeting at which the nominations were made, or at any later meeting.

History: L. 1959, ch. 158, § 16; March 24.



20-135 Same; appointments by chief justice, when.

20-135. Same; appointments by chief justice, when. In the event of the failure of the governor to make the appointment within sixty days from the time names of the nominees are submitted to him, the chief justice of the supreme court shall make the appointment from such nominees. Any change in names made pursuant to K.S.A. 20-134 shall constitute a resubmission.

History: L. 1959, ch. 158, § 17; March 24.



20-136 Same; acquisition of supplies and equipment.

20-136. Same; acquisition of supplies and equipment. The clerk of the supreme court is hereby authorized to procure such supplies and equipment as may be necessary to carry out the provisions of this act.

History: L. 1959, ch. 158, § 18; L. 1979, ch. 79, § 1; July 1.



20-137 Same; compensation of members; expenses.

20-137. Same; compensation of members; expenses. Each member of the commission shall receive as compensation for his services the sum of fifteen dollars ($15) each day of attendance at meetings of the commission and shall be reimbursed for his necessary traveling, hotel, and sustenance expenses in connection with said meeting.

History: L. 1959, ch. 158, § 19; March 24.



20-138 Same; compensation and expenses; expenses of judicial nominating commission members and clerk.

20-138. Same; compensation and expenses; expenses of judicial nominating commission members and clerk. The compensation and expenses of the supreme court nominating commission, the expenses of the members of a district judicial nominating commission and the compensation of the clerk, and clerk's expenses for supplies, equipment, and clerical and other assistance necessary to carry out the provisions of this act, including official hospitality and any expenses and clerical assistance necessary to perform the clerk's duties with respect to the nonpartisan selection of judges, shall be paid from available funds. The director of accounts and reports is hereby authorized to draw warrants for the use and purposes specified in this section upon the presentation of vouchers duly itemized and approved by the clerk of the supreme court.

History: L. 1959, ch. 158, § 20; L. 1974, ch. 137, § 14; L. 2003, ch. 99, § 10; July 1.



20-139 Conferences of supreme court justices and certain judges; expenses.

20-139. Conferences of supreme court justices and certain judges; expenses. From time to time, the chief justice of the Kansas supreme court may order conferences of justices of the supreme court and judges of the district court and court of appeals on matters relating to the administration of justice. The actual and necessary expenses of the justices of the supreme court and judges of the district court and court of appeals incurred in connection with attending such conferences shall be paid, subject to the provisions of K.S.A. 75-3216.

History: L. 1963, ch. 202, § 1; L. 1973, ch. 128, § 1; L. 1976, ch. 146, § 4; Jan. 10, 1977.



20-152 Judicial study advisory committee; appointment; expenses.

20-152. Judicial study advisory committee; appointment; expenses. The supreme court may appoint a judicial study advisory committee to assist in conducting the judicial study and survey and to make recommendations to the judiciary and the legislature. The judicial study advisory committee shall be considered a regular committee of the judicial council for the purpose of receiving per diem allowances.

History: L. 1973, ch. 418, § 2; March 23.



20-153 Same; supplies, clerical assistance, contracts; duties of judicial administrator; staff services of coordinating council.

20-153. Same; supplies, clerical assistance, contracts; duties of judicial administrator; staff services of coordinating council. The judicial council is authorized to procure such supplies and fix compensation of such clerical and other assistance, and enter into contracts for employment of such consulting and technical groups, as may be necessary to carry out the provisions of this resolution. Under direction of the supreme court, the judicial administrator shall participate in the judicial survey and study and shall cooperate with the judicial council in this project. Upon request of the chief justice, the legislative coordinating council may make available such of the council's staff services as may be necessary to assist the chief justice in the preparation of any legislation necessary to implement any recommended statutory changes resulting from the survey and study.

History: L. 1973, ch. 418, § 3; March 23.



20-154 Same; use of judicial council and supreme court funds for matching purposes for study and survey.

20-154. Same; use of judicial council and supreme court funds for matching purposes for study and survey. Any funds appropriated by the legislature to the judicial council or the supreme court may be used to match any moneys available from federal or private sources to assist in the conduct of the judicial survey and study.

History: L. 1973, ch. 418, § 4; March 23.



20-155 Supreme court law library; law librarian and other personnel.

20-155. Supreme court law library; law librarian and other personnel. There is hereby established the Kansas supreme court law library, which shall provide law library services to the judicial, legislative and executive branches of state government and to members of the bar under such rules as the supreme court may prescribe. The Kansas supreme court law library shall be under the supervision and control of the Kansas supreme court. For the purpose of operating and managing such library a state law librarian shall be appointed by and serve at the pleasure of the supreme court. Within the limits of appropriations made therefor, the state law librarian shall, with the approval of the supreme court, appoint such assistants and other personnel as required for the operation and management of the law library, in accordance with the personnel plan of the supreme court. The state law librarian and the librarian's assistants and other library personnel shall receive compensation in accordance with the pay plan of the supreme court. Before entering upon the duties of the office, the state law librarian shall take the oath of office prescribed by law for public officers.

History: L. 1974, ch. 135, § 1; L. 1975, ch. 180, § 1; L. 1981, ch. 130, § 1; July 1.



20-156 Same; operation and management; classification and cataloguing of materials; procurement of legal publications of other jurisdictions; exchange, sale or loan of library materials; duplicate law book fund.

20-156. Same; operation and management; classification and cataloguing of materials; procurement of legal publications of other jurisdictions; exchange, sale or loan of library materials; duplicate law book fund. The state law librarian shall be responsible for the operation and management of the supreme court law library and shall have custody of all books, pamphlets and documents belonging thereto. He shall cause each book, pamphlet or document received by such library to be stamped with the words "Kansas supreme court law library" and to be classified and catalogued in accordance with approved library methods. The state law librarian shall provide for the procurement of the acts, journals and other publications of a legal nature of the congress and the legislatures of the several states and territories, together with the judicial decisions of the courts of the United States and of the several states and territories. For such purpose, the state law librarian may exchange the laws, judicial decisions and books, documents and publications of a legal nature of the state of Kansas and agencies thereof. The law librarian may exchange, sell or loan indefinitely, duplicate books, sets of works or other duplicate or temporary material, and the proceeds from any such sales shall be remitted by the state law librarian to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the "duplicate law book fund," which fund is hereby created. All expenditures from such fund shall be for miscellaneous law library purposes and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state law librarian or by a person or persons designated by him. Any exchange, sale or loan made hereunder shall be exempt from the provisions of K.S.A. 75-3739 to 75-3744, and amendments thereto.

History: L. 1974, ch. 135, § 2; L. 2001, ch. 5, § 68; July 1.



20-157 Same; transfer of certain publications, books, records and accounts from state library.

20-157. Same; transfer of certain publications, books, records and accounts from state library. All books, pamphlets and documents of a legal nature now deposited with and the property of the Kansas state library and under the supervision and control of the state law librarian shall be transferred to and shall become the property of the Kansas supreme court law library. All books, records and accounts involving the sale of Kansas reports, advance sheets, court of appeals reports and reports and proceedings of the Wyandotte constitutional convention, together with records of the state law library report fund, shall be transferred by the state librarian to the custody and control of the state law librarian.

History: L. 1974, ch. 135, § 3; July 1, 1975.



20-158 Budget for judicial branch of state government; preparation; submission.

20-158. Budget for judicial branch of state government; preparation; submission. The chief justice of the supreme court shall be responsible for the preparation of the budget for the judicial branch of state government, with such assistance as the chief justice may require from the judicial administrator, the chief judge of the court of appeals and the chief judge of each judicial district. Each district court and the court of appeals shall submit their budget requests to the chief justice in such form and at such time as the chief justice may require. The chief justice shall submit to the legislature the annual budget request for the judicial branch of state government for inclusion in the annual budget document for appropriations for the judiciary. Such budget shall be prepared and submitted in the manner provided by K.S.A. 75-3716 and 75-3717, and amendments thereto. Such budget shall include the request for expenditures for retired justices and judges performing judicial services or duties under K.S.A. 20-2616, and amendments thereto, as a separate item therein.

History: L. 1976, ch. 146, § 42; L. 1978, ch. 108, § 5; L. 1979, ch. 290, § 1; L. 1980, ch. 94, § 1; L. 1999, ch. 57, § 10; L. 2003, ch. 99, § 20; July 1.



20-159 Reproduction and preservation of court records; minimum standards.

20-159. Reproduction and preservation of court records; minimum standards. The supreme court may provide for and authorize any chief judge of a judicial district, to photograph, microphotograph or otherwise reproduce or to have photographed, microphotographed or otherwise reproduced any of the court records, papers or documents which are by law placed in the courts of that judicial district and to acquire necessary facilities and equipment and to acquire, maintain and use all such appropriate containers, files and other methods as shall be necessary to accommodate and preserve the photographs, microphotographs, films or as otherwise reproduced. The photographing, microphotographing, filming or otherwise reproducing may be so authorized for the reproducing of court records, where to do so will promote efficiency in the office, or as a method of preserving old or worn records, papers or documents. The photographic films and prints or reproductions therefrom, shall comply with federal standard no. 125a, dated April 24, 1958, or the latest revision thereof, issued pursuant to the federal property and administrative services act of 1949, and amendments thereto. The device used to reproduce such records on for any type of storage shall be one which accurately reproduces the original thereof in all details. The court may use reproduction methods which include the digital storage and retrieval of official court records.

History: L. 1977, ch. 104, § 1; L. 1998, ch. 112, § 3; L. 1999, ch. 57, § 11; July 1.



20-160 Court may adopt rules relating to court records.

20-160. Court may adopt rules relating to court records. The supreme court may adopt rules to govern the reproduction, preservation, storage and destruction of court records of this state, not inconsistent with this act [*].

History: L. 1977, ch. 104, § 4; July 1.

* "This act," see, also, 19-254, 19-256, 20-159, 20-357 and 60-465a.



20-161 Supreme court to establish pay plan, personnel plan and affirmative action plan for certain nonjudicial personnel; contents of plans; copy submitted to legislature.

20-161. Supreme court to establish pay plan, personnel plan and affirmative action plan for certain nonjudicial personnel; contents of plans; copy submitted to legislature. The supreme court shall establish for the nonjudicial personnel of the supreme court and the court of appeals a formal pay plan, a personnel plan and an affirmative action plan for the hiring of minority persons. Such pay plan and personnel plan shall include, but not be limited to, job descriptions, qualifications of employees, salary ranges, vacation, sick and other authorized leave policies. A copy of such pay plan, personnel plan and affirmative action plan shall be submitted to the legislature on or before January 15, 1978.

History: L. 1977, ch. 296, § 2; July 1.



20-162 Supreme court to establish judicial personnel classification system; exceptions; contents.

20-162. Supreme court to establish judicial personnel classification system; exceptions; contents. (a) The supreme court shall establish by rule a judicial personnel classification system for all nonjudicial personnel in the state court system who are not subject to the authority and power of the chief judge of each judicial district pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto, and for judicial personnel whose compensation is not otherwise prescribed by law. Such personnel classification system shall prescribe the compensation for all such personnel who are not subject to the authority and power of the chief judge of each judicial district pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto. No county may supplement the compensation of district court personnel. Such compensation shall be established so as to be commensurate with the duties and responsibilities of each type and class of personnel. In establishing the compensation for each type and class of personnel, the supreme court shall take into consideration: (1) The compensation of personnel in the executive branch of state government who have comparable duties and responsibilities; and (2) the compensation of similar personnel in the court systems of other states having comparable size, population and characteristics.

(b) The following personnel shall not be included in the judicial personnel classification system:

(1) County auditors;

(2) coroners;

(3) court trustees and personnel in each trustee's office; and

(4) personnel performing services in adult or juvenile facilities used as a place of detention or for correctional purposes.

The compensation for the above personnel shall be paid by the county as prescribed by law.

(c) The judicial personnel classification system:

(1) Shall prescribe the powers, duties and functions for each type and class of personnel, which shall be subject to and not inconsistent with any provisions of law prescribing powers, duties and functions of such personnel; and

(2) shall not infringe upon the authority of the chief judge of a judicial district to expend funds in such judicial district's budget for court administration pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto.

(d) In conjunction with the judicial personnel classification system, the supreme court shall prescribe a procedure whereby personnel subject to such classification system who are removed from office by their appointing authority will have an opportunity to seek reinstatement.

History: L. 1978, ch. 108, § 2; L. 2014, ch. 82, § 7; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-163 Official station, justices and court of appeals judges.

20-163. Official station, justices and court of appeals judges. (a) The official station of each justice of the supreme court and judge of the court of appeals shall be the county seat of the county where the justice or judge maintains an actual abode in which the justice or judge customarily lives.

(b) The chief judge of the judicial district in which a justice of the supreme court or judge of the court of appeals has the justice's or judge's official station, shall provide suitable office space upon request by the justice or judge for use by the justice or judge and the justice's or judge's staff personnel. Such office space shall be in or adjacent to the district court courtrooms and offices at the official station of the justice or judge. Notwithstanding the foregoing provisions, no office space shall be provided by the chief judge of the third judicial district.

(c) Each justice of the supreme court and judge of the court of appeals, upon appointment and from time to time thereafter as changes occur, shall notify the judicial administrator in writing of the justice's or judge's official station, if other than the city of Topeka.

(d) Notwithstanding the other provisions of this section, all mileage and other allowances for official travel for justices of the supreme court and judges of the court of appeals shall be determined from Topeka, Kansas.

History: L. 1982, ch. 128, § 1; L. 1999, ch. 57, § 12; July 1.



20-164 Rules establishing expedited process for support, parenting time and child visitation orders.

20-164. Rules establishing expedited process for support, parenting time and child visitation orders. (a) The supreme court shall establish by rule an expedited judicial process which shall be used in the establishment, modification and enforcement of orders of support.

(b) The supreme court shall establish by rule an expedited judicial process for the enforcement of court orders granting visitation rights or parenting time.

History: L. 1985, ch. 115, § 53; L. 1991, ch. 112, § 1; L. 2000, ch. 171, § 2; L. 2006, ch. 200, § 80; L. 2011, ch. 26, § 38; L. 2012, ch. 162, § 28; May 31.



20-165 Rules establishing child support guidelines.

20-165. Rules establishing child support guidelines. (a) The supreme court shall adopt rules establishing guidelines for the amount of child support to be ordered in any action in this state including, but not limited to, K.S.A. 39-755 and K.S.A. 2016 Supp. 23-2215, and amendments thereto, article 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, and K.S.A. 2016 Supp. 23-2711, and amendments thereto.

(b) In adopting such rules, the court shall consider all relevant factors, including, but not limited to:

(1) The needs of the child;

(2) the standards of living and circumstances of the parents;

(3) the relative financial means of the parents;

(4) the earning ability of the parents;

(5) the need and capacity of the child for education;

(6) the age of the child;

(7) the financial resources and earning ability of the child;

(8) the responsibility of the parents for the support of others; and

(9) the value of services contributed by both parents.

History: L. 1986, ch. 219, § 2; L. 1992, ch. 312, § 1; L. 2011, ch. 26, § 39; L. 2012, ch. 162, § 29; L. 2014, ch. 116, § 1; July 1.



20-166 Access to justice fund; expenditures; grant guidelines established by the supreme court.

20-166. Access to justice fund; expenditures; grant guidelines established by the supreme court. (a) There is hereby created in the state treasury the access to justice fund. Money credited to the fund shall be used solely for the purpose of making grants for operating expenses to programs, including dispute resolution programs, which provide access to the Kansas civil justice system for persons who would otherwise be unable to gain access to civil justice. Such programs may provide legal assistance to pro se litigants, legal counsel for civil and domestic matters or other legal or dispute resolution services provided the recipient of the assistance or counsel meets financial qualifications under guidelines established by the program in accordance with grant guidelines promulgated by the supreme court of Kansas.

(b) All expenditures from the access to justice fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(c) The chief justice may apply for, receive and accept money from any source for the purposes for which money in the access to justice fund may be expended. Upon receipt of each such remittance, the chief justice shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the access to justice fund.

(d) Grants made to programs pursuant to this section shall be based on the number of persons to be served and such other requirements as may be established by the Kansas supreme court in guidelines established and promulgated to regulate grants made under authority of this section. The guidelines may include requirements for grant applications, organizational characteristics, reporting and auditing criteria and such other standards for eligibility and accountability as are deemed advisable by the supreme court.

History: L. 1996, ch. 234, § 1; L. 2001, ch. 5, § 69; Revived and amended, L. 2016, ch. 78, § 4; July 1.

Section was also amended by L. 2014, ch. 82, § 8, but that version was repealed by L. 2016, ch. 78, § 10.



20-167 Supervision fee for juvenile offender; fees paid to county general fund; waiver.

20-167. Supervision fee for juvenile offender; fees paid to county general fund; waiver. (a) The supreme court may establish a supervision fee schedule to be charged to a juvenile offender, or the parent or guardian of such juvenile offender, if the juvenile offender is under the age of 18, for services rendered to the juvenile who is:

(1) Placed on probation;

(2) placed in juvenile community correctional services;

(3) placed in a community placement;

(4) placed on conditional release pursuant to K.S.A. 2016 Supp. 38-2374, and amendments thereto; or

(5) using any other juvenile justice program available in the judicial district.

(b) The supervision fee established by this section shall be charged and collected by the clerk of the district court.

(c) All moneys collected by this section shall be paid into the county general fund and used to fund community juvenile justice programs.

(d) An annual report shall be filed with the secretary of corrections from every judicial district concerning the supervision fees. The report shall include figures concerning: (1) The amount of supervision fees ordered to be paid; (2) the amount of supervision fees actually paid; and (3) the amount of expenditures and to whom such expenditures were paid.

(e) The court may waive all or part of the supervision fee established by this section upon a showing that such fee will result in an undue hardship to such juvenile offender or the parent or guardian of such juvenile offender.

History: L. 1997, ch. 156, § 2; L. 2006, ch. 169, § 91; L. 2016, ch. 46, § 22; July 1.



20-168 Seal of justice for supreme court courtroom; replica of seal in supreme court chamber in capitol; gifts and donations, disposition; assistance by secretary of administration.

20-168. Seal of justice for supreme court courtroom; replica of seal in supreme court chamber in capitol; gifts and donations, disposition; assistance by secretary of administration. In addition to the other purposes for which expenditures may be made from the moneys appropriated from the state general fund or from any special revenue fund, the supreme court may make expenditures to acquire and install a seal of justice in the supreme court courtroom of the judicial center that is designed to be a replica of the seal of justice in the supreme court chamber in the state capitol, which has represented thereon a hand holding the scales of justice and inscriptions reading "Supreme Court" and "State of Kansas" and which is affixed above the entrance behind the former bench for the justices. The supreme court is hereby authorized to accept gifts and donations to pay for the cost of obtaining and installing such seal of justice. All monetary gifts and donations received for this purpose shall be deposited in the state treasury to the credit of the judicial branch gifts fund of the judicial branch. The secretary of administration shall provide such assistance as may be requested by the supreme court for the purposes of acquiring and installing such seal of justice as provided by this section.

History: L. 2005, ch. 176, § 1; July 1.



20-169 Collection of debts owed to courts or restitution; duties of judicial administrator; contracts for collection.

20-169. Collection of debts owed to courts or restitution; duties of judicial administrator; contracts for collection. (a) The judicial administrator is authorized to enter into contracts in accordance with this section for collection services for debts owed to courts or restitution owed under an order of restitution. On and after July 1, 1999, the cost of collection shall be paid by the defendant as an additional court cost in all criminal, traffic and juvenile offender cases where the defendant fails to pay any amount ordered by the court and the court utilizes the services of a contracting agent pursuant to this section. The cost of collection shall be deemed an administrative fee to pay the actual costs of collection made necessary by the defendant's failure to pay court debt and restitution.

(b) As used in this section:

(1) "Beneficiary under an order of restitution" means the victim or victims of a crime to whom a district court has ordered restitution be paid;

(2) "contracting agent" means a person, firm, agency or other entity who contracts hereunder to provide collection services;

(3) "cost of collection" means the fee specified in contracts hereunder to be paid to or retained by a contracting agent for collection services. Cost of collection also includes any filing fee required under K.S.A. 60-4303, and amendments thereto, or administrative costs prescribed by rules of the supreme court; and

(4) "debts owed to courts" means any assessment of court costs, fines, fees, moneys expended by the state in providing counsel and other defense services to indigent defendants or other charges which a district court judgment has ordered to be paid to the court, and which remain unpaid in whole or in part, and includes any interest or penalties on such unpaid amounts as provided for in the judgment or by law. "Debts owed to courts" also includes: (A) The cost of collection when collection services of a contracting agent hereunder are utilized; and (B) court costs, fines, fees or other charges arising from failure to comply with a traffic citation within 30 days from the date of the mailing of the notice pursuant to K.S.A. 8-2110(b)(1), and amendments thereto.

(c) (1) Contracts authorized by this section may be entered into with state or federal agencies or political subdivisions of the state of Kansas, including contracts for participation in the collection program authorized by K.S.A. 75-6201 et seq., and amendments thereto. Such contracts also may be entered into with private firms or individuals selected by a procurement negotiation committee in accordance with K.S.A. 75-37,102, and amendments thereto, except that the judicial administrator shall designate a representative to serve as the chief administrative officer member of such committee and that the other two members of such committee shall be designated by the director of purchases and the judicial administrator.

(2) Prior to negotiating any contract for collection services, this procurement negotiation committee shall advertise for proposals, negotiate with firms and individuals submitting proposals and select among those submitting such proposals the party or parties to contract with for the purpose of collection services.

(3) The supreme court may adopt rules as deemed appropriate for the administration of this section, including procedures to be used in the negotiation and execution of contracts pursuant to this section and procedures to be followed by those who utilize collection services under such contracts.

(4) For purposes of this section, the agencies, firms or individuals with whom contracts are entered under this section shall be known as contracting agents. The judicial administrator shall publish a list of the contracting agents for use by courts or beneficiaries under orders of restitution who desire to utilize the collection services of such agents.

(5) Each contract entered pursuant to this section shall provide for a fee to be paid to or retained by the contracting agent for collection services. Such fee shall be designated as the cost of collection hereunder, and shall not exceed 33% of the amount collected. The cost of collection shall be paid from the amount collected, but shall not be deducted from the debts owed to courts or restitution. If a contracting agent uses the debt setoff procedures pursuant to K.S.A. 75-6202 et seq., and amendments thereto, to recover debts owed to the courts, the contracting agent's cost of collection for debt recovered through that program shall be the amount established by contract minus the collection assistance fee imposed by the director of accounts and reports of the department of administration pursuant to K.S.A. 75-6210, and amendments thereto.

(d) Judicial districts of the state of Kansas are authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding debts owed to courts. Subject to rules and orders of the Kansas supreme court, each judicial district may establish by local rule guidelines for the compromise of court costs, fines, attorney fees and other charges assessed in district court cases.

(e) Any beneficiary under an order of restitution entered by a court after this section takes effect is authorized to utilize the collection services of contracting agents pursuant to this section for the purpose of collecting all outstanding amounts owed under such order of restitution.

(f) Contracts entered hereunder shall provide for the payment of any amounts collected to the clerk of the district court for the court in which the debt being collected originated, after first deducting the collection fee. In accounting for amounts collected from any person pursuant to this section, the district court clerk shall credit the person's amount owed in the amount of the net proceeds collected and shall not reduce the amount owed by any person by that portion of any payment which constitutes the cost of collection pursuant to this section.

(g) With the appropriate cost of collection paid to the contracting agent as agreed upon in the contract hereunder, the clerk shall then distribute amounts collected hereunder as follows:

(1) When collection services are utilized pursuant to subsection (d), all amounts shall be applied against the debts owed to the court as specified in the original judgment creating the debt;

(2) when collection services are utilized pursuant to subsection (e), all amounts shall be paid to the beneficiary under the order of restitution designated to receive such restitution, except where that beneficiary has received recovery from the Kansas crime victims compensation board and such board has subrogation rights pursuant to K.S.A. 74-7312, and amendments thereto, in which case all amounts shall be paid to the board until its subrogation lien is satisfied.

(h) Whenever collection services are being utilized against the same debtor pursuant to both subsections (d) and (e), any amounts collected by a contracting agent shall be first applied to satisfy subsection (e) debts, debts pursuant to an order of restitution. Upon satisfaction of all such debts, amounts received from the same debtor shall then be applied to satisfy subsection (d) debts, debts owed to courts.

History: L. 1996, ch. 195, § 1; L. 1997, ch. 181, § 25; L. 1999, ch. 131, § 16; L. 2015, ch. 53, § 5; July 1.



20-170 Clerk; duty to maintain roster of attorneys; eligibility to nominate or cast ballots for supreme court nominating commission; transmission of roster to secretary of state; open record.

20-170. Clerk; duty to maintain roster of attorneys; eligibility to nominate or cast ballots for supreme court nominating commission; transmission of roster to secretary of state; open record. (a) The clerk of the supreme court shall maintain in the clerk's office a roster of attorneys licensed to practice law in Kansas. Such roster shall include the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, the congressional district of residence and the judicial district of residence for each person licensed to practice law in Kansas. Whenever any person licensed to practice law in Kansas moves from the residential address listed for such person on such roster, or when the name of any such person is changed by marriage or otherwise, such person, within 10 days thereafter, shall notify the clerk of the supreme court in writing of such person's old and new residential addresses or of such person's former and new names.

(b) Each person on the roster of attorneys licensed to practice law in Kansas on the effective date of this act, and for whom the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, is not correct on such roster on the effective date of this act, shall provide the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, in writing to the clerk of the supreme court within 60 days after the effective date of this act. The clerk of the supreme court, within 30 days after the effective date of this act, shall send notice to all persons listed on the roster of attorneys licensed to practice law in Kansas on the effective date of this act, that such persons are required by law to provide the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, in writing to the clerk of the supreme court within 60 days of the effective date of this act.

(c) Only attorneys licensed to practice law in Kansas and residing in Kansas on or before the 15th day of February preceding the selection of the chairperson of the supreme court nominating commission as provided in K.S.A. 20-119, and amendments thereto, and only attorneys so licensed and residing in the congressional district on or before the 15th day of February preceding the selection of the members of the supreme court nominating commission to be chosen from among the members of the bar of such congressional district as provided in K.S.A. 20-120, and amendments thereto, and, in either event, only attorneys for whom the roster of attorneys licensed to practice law in Kansas contains the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, shall be entitled to make nominations or receive and cast ballots in such selections.

(d) (1) On or before the 20th day of February preceding the selection of a chairperson of the supreme court nominating commission, the clerk of the supreme court shall transmit a certified copy of the roster of attorneys licensed to practice law in Kansas to the secretary of state. Such certified copy shall include the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, for each person listed on the roster and having a residential address within Kansas as of the preceding 15th day of February.

(2) On or before the 20th day of February preceding the selection of a member of the supreme court nominating commission to be chosen from among the members of the bar of a congressional district, the clerk of the supreme court shall transmit a certified copy of the roster of attorneys licensed to practice law in Kansas to the secretary of state. Such certified copy shall include the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, for each person listed on the roster and having a residential address within the congressional district as of the preceding 15th day of February.

(3) The certified copy of the roster shall be transmitted in a format prescribed by the secretary of state. Upon receipt of such certified roster, the secretary of state shall append thereto the unique voter identification number for each person listed on the roster having such a number, as contained in the centralized voter registration database described in K.S.A. 2016 Supp. 25-2304, and amendments thereto.

(e) Notwithstanding any other provision of law, the names, residential addresses, dates of birth, unique voter identification numbers and dates of licensure to practice law in Kansas of all persons listed on the certified roster of attorneys licensed to practice law in Kansas created pursuant to subsection (d), including the information as appended to the roster pursuant to subsection (d), shall be disclosed upon proper request submitted to the clerk of the supreme court or to the secretary of state pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

History: L. 2016, ch. 93, § 2; July 1.



20-171 Severability of chapter 93 of the 2016 Session Laws of Kansas.

20-171. Severability of chapter 93 of the 2016 Session Laws of Kansas. If any provision of this bill* or the application thereof to any person or circumstances is held unconstitutional or otherwise invalid, such unconstitutionality or invalidity shall not affect other provisions or applications of the bill* which can be given effect without the unconstitutional or invalid portion or application, and, to this end, the provisions of this bill* are severable.

History: L. 2016, ch. 93, § 16; July 1.

* "This bill" means L. 2016, ch. 93.






Article 1a JUDICIAL DEPARTMENT MONEYS

20-1a01 Bar discipline program; use and disposition of moneys received; expenditures; bar discipline fee fund; subject to post audit.

20-1a01. Bar discipline program; use and disposition of moneys received; expenditures; bar discipline fee fund; subject to post audit. The clerk of the supreme court shall remit all moneys received by or for such clerk from fees, costs, other charges or penalties of the state board of law examiners from bar discipline program administration and activities to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the bar discipline fee fund, which shall not be a part of the state treasury. All expenditures from such fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice. Amounts deposited under this section shall not be subject to any limitation imposed by any appropriation act by the legislature. All receipts, accounts, expenditures and other disbursements from the fee fund established by this section shall be subject to post audit in accordance with article 11 of chapter 46 of Kansas Statutes Annotated, and amendments thereto.

History: L. 1973, ch. 129, § 1; L. 2001, ch. 5, § 70; July 1.



20-1a02 Examination of certified shorthand reporters; use and disposition of moneys received; court reporters fee fund; expenditures; compensation of board of examiners.

20-1a02. Examination of certified shorthand reporters; use and disposition of moneys received; court reporters fee fund; expenditures; compensation of board of examiners. The clerk of the supreme court shall remit all moneys received by or for such clerk from applicants for examination for certified shorthand reporter to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund, and the balance shall be credited to the court reporters fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice. Compensation of members and other actual and necessary expenses of the state board of examiners of court reporters shall be paid from such fund as authorized by the rules of the supreme court.

History: L. 1973, ch. 129, § 2; L. 2001, ch. 5, § 71; L. 2011, ch. 53, § 10; July 1.



20-1a03 Admission to practice law; use and disposition of moneys received; bar admission fee fund; expenditures; compensation of board of law examiners.

20-1a03. Admission to practice law; use and disposition of moneys received; bar admission fee fund; expenditures; compensation of board of law examiners. The clerk of the supreme court shall remit all moneys received by or for such clerk from applicants for admission to the practice of law in Kansas, except amounts received for immediate remittance to carry out contractual investigation and report of bar applicants to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Ten percent of each such deposit shall be credited to the state general fund and the balance shall be credited to the bar admission fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice. Compensation of members and other actual and necessary expenses of the state board of law examiners may be paid from such fund.

History: L. 1973, ch. 129, § 3; L. 2001, ch. 5, § 72; L. 2011, ch. 53, § 11; July 1.



20-1a04 Clerk of the supreme court to remit moneys to state treasurer; exceptions; disposition of funds.

20-1a04. Clerk of the supreme court to remit moneys to state treasurer; exceptions; disposition of funds. The clerk of the supreme court shall remit all moneys received by or for such clerk for docket fees, and all amounts received for other purposes than those specified in K.S.A. 20-1a01, 20-1a02 or 20-1a03, and amendments thereto, unless by order of the supreme court such clerk is directed to make other disposition thereof to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch nonjudicial salary initiative fund, a sum equal to 52.24% of the remittances of docket fees, to the judicial branch nonjudicial salary adjustment fund, a sum equal to 6.72% of the remittance of docket fees, and to the judicial branch docket fee fund, a sum equal to 41.04% of the remittance of docket fees.

History: L. 1973, ch. 129, § 4; L. 2000, ch. 177, § 3; L. 2001, ch. 5, § 73; L. 2008, ch. 95, § 4; Revived and amended, L. 2016, ch. 78, § 3; July 1.

Section was also amended by L. 2014, ch. 82, § 6, but that version was repealed by L. 2016, ch. 78, § 10.



20-1a05 Expenditures by supreme court.

20-1a05. Expenditures by supreme court. Expenditures of the supreme court shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by him, unless otherwise provided by law.

History: L. 1973, ch. 129, § 5; July 1.



20-1a06 Temporary deposits in bank account by clerk of supreme court; expenditures; subject to post audit.

20-1a06. Temporary deposits in bank account by clerk of supreme court; expenditures; subject to post audit. The clerk of the supreme court may temporarily deposit all moneys received by or for him from bar applicants, and other amounts specified by order of the supreme court to be received for deposits or other purposes in a bank checking account of a bank located in Topeka and selected by the chief justice of the supreme court. All expenditures from such bank account shall be made upon checks signed by the clerk of the supreme court or his deputy unless otherwise ordered by the supreme court. Amounts deposited under this section, except amounts which are required by K.S.A. 20-1a03 to be remitted to the state treasurer, shall not be subject to any limitation imposed by any appropriation act of the legislature. The provisions of K.S.A. 75-4214, 75-4215 and 75-4217 shall not apply to the bank account authorized by this section nor to moneys deposited therein which are not required to be remitted to the state treasurer. All receipts, accounts, expenditures and other disbursements from the bank account established under authority of this section shall be subject to post-audit in accordance with article 11 of chapter 46 of Kansas Statutes Annotated, and any amendments thereto, but shall not be subject to pre-audit by the director of accounts and reports.

History: L. 1973, ch. 129, § 6; July 1.



20-1a07 Frequency of remittance of funds.

20-1a07. Frequency of remittance of funds. Except as otherwise provided in K.S.A. 20-1a06, nothing in this act shall be deemed to authorize remittances to be made less frequently than is authorized under K.S.A. 75-4215.

History: L. 1973, ch. 129, § 7; July 1.



20-1a11 Judicial branch education fund; receipts; expenditures; municipal judge training fund abolished.

20-1a11. Judicial branch education fund; receipts; expenditures; municipal judge training fund abolished. (a) There is hereby created in the state treasury a judicial branch education fund.

(b) All money credited to the fund shall be used for the purpose of educating and training judicial branch officers and employees; for administering the training, testing and education of municipal judges as provided in K.S.A. 12-4114, and amendments thereto; for educating and training municipal judges and municipal court support staff; and for the planning and implementation of a family court system as provided by law. Expenditures from the judicial branch education fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person or persons designated by the chief justice.

(c) The chief justice may apply for, receive and accept money from any source for the purposes for which money in the judicial branch education fund may be expended. Upon receiving any such money, the chief justice shall remit the entire amount to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch education fund.

(d) Upon the effective date of this act, the director of accounts and reports is directed to transfer all moneys in the municipal judge training fund to the judicial branch education fund. Upon the effective date of this act, all liabilities of the municipal judge training fund existing prior to such date are hereby imposed on the judicial branch education fund. Whenever the municipal judge training fund, or words of like effect, is referred to or designated by any statute, contract, or other document, such reference or designation shall be deemed to apply to the judicial branch education fund. The municipal judge training fund is hereby abolished.

History: L. 1992, ch. 315, § 1; L. 1997, ch. 156, § 35; L. 2001, ch. 5, § 74; July 1.



20-1a12 Judiciary technology fund; fund use; expenditures.

20-1a12. Judiciary technology fund; fund use; expenditures. (a) There is hereby established in the state treasury a judiciary technology fund.

(b) Moneys in the judiciary technology fund shall be used to:

(1) Establish, operate and maintain a state-wide system of electronic remote access, at no cost to users, to court records that are otherwise publicly available;

(2) implement technological improvements in the Kansas court system; and

(3) fund meetings of the judicial council technology advisory committee at the judicial council reimbursement rate pursuant to K.S.A. 20-2206, and amendments thereto. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas Supreme Court or a person designated by the chief justice.

History: L. 1992, ch. 128, § 4; L. 1992, ch. 315, § 12; L. 2006, ch. 148, § 2; July 1.



20-1a13 Courts accept credit cards to collect fees.

20-1a13. Courts accept credit cards to collect fees. The judicial administrator of the courts shall contract with credit card companies to provide for collection of bank card drafts from valid and unexpired credit cards used to pay for any docket fee, filing fee, fax service charge, and any other fee or charge. Any discount from the face value of a bank card draft shall not exceed 3%. All contracts entered into under this section shall be exempt from the provisions of K.S.A. 75-3739 to 75-3744, inclusive, and amendments thereto. Any fax service charge shall include an amount to cover the cost of accepting a bank card draft.

History: L. 1992, ch. 128, § 3; July 1.



20-1a14 Judicial branch nonjudicial salary initiative fund; authorized uses of moneys credited to fund.

20-1a14. Judicial branch nonjudicial salary initiative fund; authorized uses of moneys credited to fund. (a) There is hereby established in the state treasury the judicial branch nonjudicial salary initiative fund.

(b) All moneys credited to the judicial branch nonjudicial salary initiative fund shall be used for compensation of nonjudicial officers and employees of the district courts, court of appeals and the supreme court and shall not be expended for compensation of judges or justices of the judicial branch. Moneys in the fund shall be used only to pay for that portion of the cost of salaries and wages of nonjudicial personnel of the judicial branch, including associated employer contributions, which shall not exceed the difference between the amount of expenditures that would be required under the judicial branch pay plan for nonjudicial personnel in effect prior to the effective date of this act and the amount of expenditures required under the judicial branch pay plan for nonjudicial personnel after the cost-of-living adjustments and the adjustments for upgrades in pay rates for nonjudicial personnel approved by the chief justice of the Kansas supreme court for fiscal year 2001. For fiscal years commencing on and after June 30, 2001, moneys in such fund shall be used only for the amount attributable to maintenance of the judicial branch pay plan for nonjudicial personnel for such adjustments and upgrades approved by the chief justice of the supreme court for fiscal year 2001.

(c) All expenditures from the judicial branch nonjudicial salary initiative fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to payrolls approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(d) The enactment of this legislation shall not be considered a statement of legislative intent to endorse future state general fund financing for ensuing fiscal years for the proposed nonjudicial pay plan contained in the report to the Kansas supreme court by the nonjudicial salary initiative entitled nonjudicial employee compensation submitted to the 2000 legislature.

History: L. 2000, ch. 177, § 1; July 1.



20-1a15 Judicial branch nonjudicial salary adjustment fund; authorized uses of moneys credited to fund.

20-1a15. Judicial branch nonjudicial salary adjustment fund; authorized uses of moneys credited to fund. (a) There is hereby established in the state treasury the judicial branch nonjudicial salary adjustment fund.

(b) All moneys credited to the judicial branch nonjudicial salary adjustment fund shall be used for compensation of nonjudicial officers and employees of the district courts, court of appeals and the supreme court and shall not be expended for compensation of judges or justices of the judicial branch. Moneys in the fund shall be used only to pay for that portion of the cost of salaries and wages of nonjudicial personnel of the judicial branch, including associated employer contributions, which shall not exceed the difference between the amount of expenditures that would be required under the judicial branch pay plan for nonjudicial personnel in effect prior to the effective date of this act and the amount of expenditures required under the judicial branch pay plan for nonjudicial personnel after the cost-of-living adjustments and the adjustments for upgrades in pay rates for nonjudicial personnel approved by the chief justice of the Kansas supreme court for fiscal year 2015. For fiscal years commencing on and after June 30, 2016, moneys in such fund shall be used only for the amount attributable to maintenance of the judicial branch pay plan for nonjudicial personnel for such adjustments and upgrades approved by the chief justice of the supreme court for fiscal year 2015.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the judicial branch nonjudicial salary adjustment fund interest earnings based on:

(1) The average daily balance of moneys in the judicial branch nonjudicial salary adjustment fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the judicial branch nonjudicial salary adjustment fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to payrolls approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

History: L. 2008, ch. 95, § 1; L. 2014, ch. 1, § 2; L. 2014, ch. 125, § 2; July 1.



20-1a17 Nonseverable provision.

20-1a17. Nonseverable provision. The provisions of this act* are not severable. If any provision of this act is stayed or is held to be invalid or unconstitutional, it shall be presumed conclusively that the legislature would not have enacted the remainder of such act without such stayed, invalid or unconstitutional provision.

History: L. 2014, ch. 82, § 43; July 1.



20-1a19 Severability of chapter 81 of the 2015 Session Laws of Kansas.

20-1a19. Severability of chapter 81 of the 2015 Session Laws of Kansas. The provisions of 2015 House Bill No. 2005, chapter 81 of the 2015 Session Laws of Kansas, are severable. If any provision of 2015 House Bill No. 2005, chapter 81 of the 2015 Session Laws of Kansas, is held to be invalid or unconstitutional, the legislature declares by this act that the remainder of 2015 House Bill No. 2005, chapter 81 of the 2015 Session Laws of Kansas, shall remain in force and effect without such invalid or unconstitutional provision.

History: L. 2016, ch. 2, § 1; Feb. 11.



20-1a20 Electronic filing and management fund; authorized uses of moneys credited to fund.

20-1a20. Electronic filing and management fund; authorized uses of moneys credited to fund. There is hereby created in the state treasury the electronic filing and management fund. All expenditures from the electronic filing and management fund shall be for purposes of creating, implementing and managing an electronic filing and centralized case management system for the state court system and shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the supreme court or by a person designated by the chief justice.

History: L. 2016, ch. 78, § 1; July 1.






Article 2 REPORTER OF SUPREME COURT AND REPORTS

20-201 Oath of reporter.

20-201. Oath of reporter. The reporter of the supreme court, appointed by the judges of said court according to the provisions of the constitution, shall, before entering upon the duties of his office, and within thirty days of his appointment, take and subscribe the oath of office, and cause the same to be filed in the office of the secretary of state.

History: L. 1867, ch. 120, § 1; May 27; G.S. 1868, ch. 27, p. 301, § 1; R.S. 1923, 20-201.



20-202 Notes of decisions.

20-202. Notes of decisions. It shall be the duty of the justices of the supreme court to prepare and deliver to the reporter full notes of all decisions made by them, which they shall deem of sufficient importance to publish, within sixty days after the close of the term at which the causes are tried, in which such decisions are made.

History: L. 1867, ch. 120, § 2; May 27; G.S. 1868, ch. 27, p. 301, § 2; R.S. 1923, 20-202.



20-203 Syllabus of points of law.

20-203. Syllabus of points of law. A syllabus of the points of law decided in any case in the supreme court shall be stated in writing by the judge delivering the opinion of the court, which shall be confined to points of law arising from the facts in the case, that have been determined by the court, and the syllabus shall be submitted to the judges concurring therein for revisal before publication thereof; and it shall be inserted in the book of reports without alteration, unless by consent of the judges concurring therein.

History: L. 1867, ch. 120, § 3; May 27; G.S. 1868, ch. 27, p. 301, § 3; R.S. 1923, 20-203.



20-204 Duties in preparing reports.

20-204. Duties in preparing reports. The reporter shall prepare all such decisions for publication. The report of each case shall contain the title of the case, a syllabus of the points decided, a statement of so much of the facts of the case as may be necessary to understand the decision, the names of counsel, and the opinion of the court: Provided, That a memorandum opinion may be prepared in any case where no new question of law is decided or which is otherwise considered as having no value as a precedent. Such a memorandum opinion need not contain a syllabus or statement of facts. Each volume shall contain a list of all the cases reported, alphabetically arranged, and also a complete index.

History: L. 1867, ch. 120, § 4; G.S. 1868, ch. 27, p. 301, § 4; R.S. 1923, 20-204; L. 1972, ch. 96, § 1; March 25.



20-205 Publication of supreme court and court of appeals cases.

20-205. Publication of supreme court and court of appeals cases. The cases decided by the supreme court of this state which the court deem of sufficient importance to be published and those of the court of appeals which are to be published pursuant to rule of the supreme court shall be prepared by the reporter and delivered to the director of printing, who shall as speedily as possible print and publish such number of copies of each volume of the reports as shall be specified by the reporter, and deliver the same to the state law librarian. No volume shall contain less than seven hundred and fifty (750) pages, including the index.

History: L. 1889, ch. 247, § 1; L. 1901, ch. 171, § 1; R.S. 1923, 20-205; L. 1974, ch. 135, § 4; L. 1976, ch. 147, § 2; Jan. 10, 1977.



20-206 Copyright of reports.

20-206. Copyright of reports. The reporter shall cause each volume of reports hereafter published to be copyrighted for the use and benefit of the state of Kansas; and all papers and certificates relating to such copyright shall be filed and preserved in the office of the secretary of state.

History: L. 1889, ch. 247, § 2; May 25; R.S. 1923, 20-206.



20-207 Delivery of court reports to state law librarian.

20-207. Delivery of court reports to state law librarian. The director of printing shall hereafter deliver the whole number of copies of reports of the supreme court and court of appeals required to be published to the state law librarian as soon as completed; and when the whole edition of any volume shall be so delivered, the librarian shall certify that fact to the secretary of state, who shall thereupon ascertain the amount due the director of printing therefor, and audit and certify the same to the director of accounts and reports for payment.

History: L. 1889, ch. 247, § 3; R.S. 1923, 20-207; L. 1974, ch. 135, § 5; L. 1976, ch. 147, § 3; Jan. 10, 1977.



20-208 Exchanges, distribution and sale of Kansas reports; preservation of proofs, matrices, plates, computer tapes and impressions; use for computerized legal research.

20-208. Exchanges, distribution and sale of Kansas reports; preservation of proofs, matrices, plates, computer tapes and impressions; use for computerized legal research. (a) When the reports of the decisions of the supreme court or court of appeals are delivered, the state law librarian shall use as many thereof as may be necessary to maintain reasonable and equitable exchanges of such reports for law books and other legal publications of the other states, territories, countries, societies and institutions, for use in the supreme court law library. As used herein, "Kansas reports" shall mean the reports of the decisions of the supreme court and court of appeals. The state law librarian shall distribute copies of the Kansas reports without charge, as follows:

(1) The supreme court, the court of appeals and the office of the attorney general shall receive the number of copies necessary to conduct the official business of such office, as certified to the state law librarian by the head or executive officer of the respective agencies;

(2) The office of each elected state official, other than those specifically provided for herein, shall receive one copy;

(3) The law library of the school of law of the university of Kansas shall receive 30 copies to maintain its sets of Kansas reports and for exchange purposes, and the law library of the school of law of Washburn university of Topeka shall receive 30 copies to maintain its sets of Kansas reports and for exchange purposes;

(4) The state library and the libraries of Emporia state university, Fort Hays state university, Pittsburg state university, Kansas state university, and Wichita state university shall receive two copies to maintain its set of Kansas reports;

(5) The United States district court for the district of Kansas shall receive six copies;

(6) The office of each judge of the district court shall each receive one copy;

(7) The Lansing correctional facility and the Hutchinson correctional facility shall each receive one copy for the use of inmates at such institutions and one copy for the use of the legal advisor at such institutions;

(8) The library of congress shall receive two copies in order to complete the copyright of said reports;

(9) One copy shall be deposited with the appropriate office of the United States post office in order to obtain a postal permit for mailing such reports;

(10) A personal copy of the reports shall be presented to each justice of the supreme court, each judge of the court of appeals, the clerk of the supreme court, the supreme court reporter, and the judicial administrator of the district courts. Also, a personal copy shall be sent to any retired supreme court justice, judge of the court of appeals, district judge or associate district judge, if such retired judge or justice files with the clerk of the supreme court annually a certificate stating that such judge or justice is not engaged in the active practice of law and is willing to accept judicial assignments; and

(11) The legislative coordinating council shall receive the number of copies necessary to conduct the official business of the legislative branch of government, as certified to the state law librarian by the legislative coordinating council.

(b) Except as otherwise specifically provided in paragraph (10) of subsection (a), all copies of the Kansas reports distributed pursuant to subsection (a) or purchased by any governmental agency or subdivision shall become the property of such office, agency or subdivision, which shall be accountable therefor, and the state law librarian shall not distribute any reports to any others or for any other purpose, but shall be responsible for the remaining volumes of said reports, which shall be sold at the per volume price fixed by the supreme court under this section for each current volume, plus the amount fixed by the supreme court under this section for the cost of postage and handling, and the per volume price fixed by the supreme court under this section for each noncurrent volume which has not been reprinted, plus the amount fixed by the supreme court under this section for the cost of postage and handling. The supreme court shall have authority to order printed such additional copies of the reports of the supreme court as in its judgment will be necessary to supply the demand upon the state law librarian for the same. The state law librarian shall sell any noncurrent volume which is reprinted at the per volume price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of postage and handling. All purchases of reports shall be made by payment in advance. The supreme court shall fix the per volume price for copies of these Kansas reports sold under this section to recover the costs of printing and binding such volumes and shall fix the amount to be charged in connection with the sale of each of such volumes to cover the costs of postage and handling applicable thereto. The supreme court shall revise all such prices from time to time as necessary for the purposes of covering or recovering such costs.

(c) It shall be the duty of the director of printing, under the direction of the supreme court, to make and preserve for future use proofs, matrices, plates, computer tapes or impressions of all volumes of the reports of the supreme court and such other publications as the supreme court may designate. The director of printing shall not make or permit to be made any proofs, matrices, plates, computer tapes or impressions of any book published by the judicial branch of the state government except for the use of the state, as herein provided, and all proofs, matrices, plates, computer tapes or impressions so made for any book published by the judicial branch of the state government shall be the exclusive property of the state, except that the director of printing may grant a revocable license to any nonprofit corporation whereby such corporation may utilize the services of equipment and personnel under the supervision of the director of printing for the purpose of converting reports of the Kansas supreme court and the Kansas court of appeals to machine readable form for use by such corporation in providing computerized legal research services, subject to protection of the state's copyright as to any purpose unnecessary for such computerized legal research.

History: L. 1909, ch. 117, § 1; R.S. 1923, 20-208; L. 1941, ch. 206, § 1; L. 1947, ch. 221, § 1; L. 1960, ch. 46, § 1; L. 1965, ch. 213, § 1; L. 1969, ch. 164, § 1; L. 1970, ch. 118, § 1; L. 1974, ch. 135, § 6; L. 1975, ch. 181, § 1; L. 1976, ch. 147, § 4; L. 1976, ch. 151, § 4; L. 1977, ch. 106, § 1; L. 1978, ch. 109, § 1; L. 1980, ch. 95, § 1; L. 1990, ch. 309, § 10; May 24.



20-208b Distribution of supreme court reports to legislative coordinating council.

20-208b. Distribution of supreme court reports to legislative coordinating council. The state law librarian shall provide the legislative coordinating council with the number of complete sets of available Kansas reports necessary to conduct the official business of the legislative branch of government, as certified to the state law librarian by the legislative coordinating council, without charge.

History: L. 1975, ch. 181, § 2; July 1.



20-209 Set of Kansas reports for each district judge position; duties of clerk of district court.

20-209. Set of Kansas reports for each district judge position; duties of clerk of district court. Whenever a new district judge position is created, the state law librarian shall provide a complete set of available Kansas reports to the clerk of the district court of the county of residence of the judge elected or appointed to such position. If any district judgeship is abolished, it shall be the duty of the clerk of the district court of the district where the judgeship was located to return to the state law librarian all Kansas reports which were acquired by such court without charge under the provisions of this act or the acts of which this act is amendatory. Whenever a person is elected or appointed to succeed to the office of district judge, it shall be the duty of the clerk of the district court of the county where the person's predecessor in office kept the set of Kansas reports, accountable by such office, to deliver such reports to the person so elected or appointed.

History: L. 1911, ch. 161, § 1; R.S. 1923, 20-209; L. 1929, ch. 161, § 1; L. 1970, ch. 118, § 2; L. 1974, ch. 135, § 7; L. 1976, ch. 145, § 83; L. 1978, ch. 109, § 2; L. 1986, ch. 115, § 30; Jan. 12, 1987.



20-210 Replacement without charge, when.

20-210. Replacement without charge, when. The state law librarian is hereby authorized to replace without charge volumes of the Kansas reports which have been destroyed by fire, flood or other natural catastrophe, only if the same were originally delivered to and in the custody of an office or agency authorized to receive reports without charge pursuant to K.S.A. 20-208.

History: L. 1909, ch. 117, § 2; R.S. 1923, 20-210; L. 1947, ch. 221, § 2; L. 1970, ch. 118, § 3; L. 1974, ch. 135, § 8; July 1, 1975.



20-211 Advance sheets; distribution and sale; subscription to advance sheets and permanent report; withholding opinions; removal of advance sheets from inventories upon publication of bound volume.

20-211. Advance sheets; distribution and sale; subscription to advance sheets and permanent report; withholding opinions; removal of advance sheets from inventories upon publication of bound volume. The state law librarian shall have authority to order advance sheets of the reports of the supreme court and court of appeals to be printed for distribution and temporary use until the reports themselves are issued. Upon such order it shall be the duty of the reporter, as soon as possible after they are filed, to prepare for publication, and of the director of printing immediately thereafter to print the syllabi and decisions of the court in the same form the permanent report will bear, but upon inexpensive paper and to be bound in paper. The number of copies of each issue shall be specified in the order. When issued they shall be delivered to the state law librarian, to be distributed in the manner provided in K.S.A. 20-208 for distributing copies of the Kansas reports, except that no copies of advance sheets shall be delivered to a law library for exchange purposes. The remaining copies shall be sold at the per copy price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of postage and handling. Said librarian may sell subscriptions to the current advance sheets and permanent report together for the subscription price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of any postage and handling, the same to be paid in advance and if any one person, firm, association or corporation shall subscribe for two hundred (200) or more copies of any bound volume and the advance sheets thereto, the state law librarian may sell subscriptions to such persons, firm, associations and corporations to the advance sheets and permanent report together for a reduced subscription price fixed by the supreme court under this section, plus the amount fixed by the supreme court under this section for the cost of postage and handling, the same to be paid in advance. Upon order of the court any opinion may be withheld from publication in the advance sheets until such time as it may designate. The increased prices provided for in this section shall apply to current reports and advance sheets commencing with volume 224, and subscriptions for earlier volumes and advance sheets, or purchases of advance sheets of earlier volumes, shall be at the rate prescribed by this section prior to this amendment. All copies of advance sheets distributed pursuant to this section or purchased by any governmental agency or subdivision may be removed from the inventory of such office, agency or subdivision upon publication of the volume of the Kansas reports for which such advance sheets were issued. The supreme court shall fix the per copy prices, subscription prices, and reduced subscription prices for advance sheets and permanent reports sold under this section to recover the costs of printing and binding such advance sheets and permanent reports and shall fix the amount to be charged in connection with the sale and distribution of such advance sheets and permanent reports under this section to cover the costs of postage and handling applicable thereto. The supreme court shall revise all such prices from time to time as necessary for the purposes of covering or recovering such costs.

History: L. 1909, ch. 117, § 3; R.S. 1923, 20-211; L. 1947, ch. 221, § 3; L. 1960, ch. 46, § 2; L. 1963, ch. 422, § 11; L. 1969, ch. 164, § 2; L. 1970, ch. 118, § 4; L. 1974, ch. 135, § 9; L. 1976, ch. 147, § 5; L. 1980, ch. 95, § 2; July 1.



20-212 Sale of courts of appeals reports and Wyandotte constitutional convention proceedings.

20-212. Sale of courts of appeals reports and Wyandotte constitutional convention proceedings. The state law librarian is authorized and directed to sell the Kansas courts of appeals reports and proceedings and debates of the Wyandotte constitutional convention now in his hands at a cost of two dollars ($2) per volume, plus fifty cents (50¢) for postage and handling, to be paid in advance.

History: L. 1905, ch. 497, § 3; R.S. 1923, 20-212; L. 1970, ch. 118, § 5; L. 1974, ch. 135, § 10; July 1, 1975.



20-213 Sale of reports; disposition of moneys; library report fee fund.

20-213. Sale of reports; disposition of moneys; library report fee fund. The state law librarian shall remit all moneys received by or for such librarian from the sale of reports of the supreme court and from the sale of court of appeals reports to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the library report fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the state law librarian or by a person or persons designated by such state librarian. The state law librarian may make expenditures from such fund for the purpose of paying the cost of transportation, handling and storage charges incurred by the state librarian in the sale, delivery and storage of such reports, including the cost of providing shelving for their storage, and for the purchase of library materials related to the subject of law and the rebinding of same, and for the purpose of reprinting volumes of such reports.

History: L. 1889, ch. 247, § 5; R.S. 1923, 20-213; L. 1947, ch. 221, § 4; L. 1970, ch. 118, § 6; L. 1973, ch. 309, § 12; L. 1974, ch. 135, § 11; L. 2001, ch. 5, § 75; July 1.






Article 3 DISTRICT COURTS

20-301 District court in each county; jurisdiction.

20-301. District court in each county; jurisdiction. There shall be in each county a district court, which shall be a court of record, and shall have general original jurisdiction of all matters, both civil and criminal, unless otherwise provided by law, and also shall have such appellate jurisdiction as prescribed by law.

History: G.S. 1868, ch. 28, § 1; R.S. 1923, 20-301; L. 1951, ch. 243, § 1; L. 1971, ch. 176, § 14; L. 1976, ch. 146, § 9; Jan. 10, 1977.



20-301a Classes of judges; judge of the district court defined; jurisdiction, power and authority.

20-301a. Classes of judges; judge of the district court defined; jurisdiction, power and authority. There shall be two classes of judges of the district courts established pursuant to K.S.A. 20-301: District judges and district magistrate judges. As used in this act, "judge of the district court" means any of such judges. Such judges shall have the jurisdiction, powers and duties prescribed by this act and otherwise prescribed by law. The judicial power and authority of a judge of the district court in each judicial district may be exercised anywhere within such judicial district and may be exercised anywhere within any other judicial district when assigned to hear any proceeding or try any cause in such judicial district, as provided in K.S.A. 20-319, and amendments thereto.

History: L. 1976, ch. 146, § 10; L. 1986, ch. 115, § 31; Jan. 12, 1987.



20-301b Judge required in each county.

20-301b. Judge required in each county. In each county of this state there shall be at least one judge of the district court who is a resident of and has the judge's principal office in that county.

History: L. 1983, ch. 105, § 12; L. 1984, ch. 111, § 1; July 1.



20-302 District judges; power and authority.

20-302. District judges; power and authority. The district judge provided for in the Kansas constitution shall have and exercise the full judicial power and authority of a district court.

History: G.S. 1868, ch. 28, § 2; R.S. 1923, 20-302; L. 1965, ch. 214, § 1; L. 1976, ch. 146, § 11; Jan. 10, 1977.



20-302b District magistrate judges; jurisdiction, powers and duties; record; appeals.

20-302b. District magistrate judges; jurisdiction, powers and duties; record; appeals. (a) Subject to assignment pursuant to K.S.A. 20-329, and amendments thereto, a district magistrate judge shall have the jurisdiction and power, in any case in which a violation of the laws of the state is charged, to conduct the trial of traffic infractions, violations of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder, cigarette or tobacco infractions or misdemeanor charges, to conduct felony first appearance hearings and the preliminary examination of felony charges and to hear misdemeanor or felony arraignments. A district magistrate judge shall have jurisdiction over uncontested actions for divorce. Except as otherwise specifically provided in this section, a district magistrate judge shall have jurisdiction over actions filed under the code of civil procedure for limited actions, K.S.A. 61-2801 et seq., and amendments thereto, and all other civil cases, and shall have concurrent jurisdiction, powers and duties with a district judge. Except with consent of the parties, or as otherwise specifically provided in this section, a district magistrate judge shall not have jurisdiction or cognizance over the following actions:

(1) Any action, other than an action seeking judgment for an unsecured debt not sounding in tort and arising out of a contract for the provision of goods, services or money, in which the amount in controversy, exclusive of interests and costs, exceeds $10,000. The provisions of this subsection shall not apply to actions filed under the code of civil procedure for limited actions, K.S.A. 61-2801 et seq., and amendments thereto. In actions of replevin, the affidavit in replevin or the verified petition fixing the value of the property shall govern the jurisdiction. Nothing in this paragraph shall be construed as limiting the power of a district magistrate judge to hear any action pursuant to the Kansas probate code or to issue support orders as provided by subsection (a)(6);

(2) actions against any officers of the state, or any subdivisions thereof, for misconduct in office;

(3) actions for specific performance of contracts for real estate;

(4) actions in which title to real estate is sought to be recovered or in which an interest in real estate, either legal or equitable, is sought to be established. Nothing in this paragraph shall be construed as limiting the right to bring an action for forcible detainer as provided in the acts contained in K.S.A. 61-3801 through 61-3808, and amendments thereto. Nothing in this paragraph shall be construed as limiting the power of a district magistrate judge to hear any action pursuant to the Kansas probate code;

(5) actions to foreclose real estate mortgages or to establish and foreclose liens on real estate as provided in the acts contained in article 11 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto;

(6) contested actions for divorce, separate maintenance or custody of minor children. Nothing in this paragraph shall be construed as limiting the power of a district magistrate judge to: (A) Except as provided in subsection (e), hear any action pursuant to the Kansas code for care of children or the revised Kansas juvenile justice code; (B) establish, modify or enforce orders of support, including, but not limited to, orders of support pursuant to the Kansas parentage act, K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto, the uniform interstate family support act, K.S.A. 2016 Supp. 23-36,101 et seq., and amendments thereto, articles 29 or 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 39-709, 39-718b or 39-755 or K.S.A. 2016 Supp. 23-3101 through 23-3113, 38-2348, 38-2349 or 38-2350, and amendments thereto; or (C) enforce orders granting visitation rights or parenting time;

(7) habeas corpus;

(8) receiverships;

(9) declaratory judgments;

(10) mandamus and quo warranto;

(11) injunctions;

(12) class actions; and

(13) actions pursuant to K.S.A. 59-29a01 et seq., and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), in the absence, disability or disqualification of a district judge, a district magistrate judge may:

(1) Grant a restraining order, as provided in K.S.A. 60-902, and amendments thereto;

(2) appoint a receiver, as provided in K.S.A. 60-1301, and amendments thereto; and

(3) make any order authorized by K.S.A. 23-2707, and amendments thereto.

(c) (1) Every action or proceeding before a district magistrate judge regularly admitted to practice law in Kansas shall be on the record if such action or proceeding would be on the record before a district judge.

(2) In accordance with the limitations and procedures prescribed by law, and subject to any rules of the supreme court relating thereto, any appeal permitted to be taken from an order or final decision of a district magistrate judge: (A) Who is not regularly admitted to practice law in Kansas shall be tried and determined de novo by a district judge, except that in civil cases where a record was made of the action or proceeding before the district magistrate judge, the appeal shall be tried and determined on the record by a district judge; and (B) who is regularly admitted to practice law in Kansas shall be to the court of appeals.

(d) Except as provided in subsection (e), upon motion of a party, the chief judge may reassign an action from a district magistrate judge to a district judge.

(e) Upon motion of a party, the chief judge shall reassign a petition or motion requesting termination of parental rights pursuant to K.S.A. 2016 Supp. 38-2266 and 38-2267, and amendments thereto, from a district magistrate judge to a district judge.

(f) This section shall apply to every action or proceeding on or after July 1, 2014, regardless of the date such action or proceeding was filed or commenced.

History: L. 1976, ch. 146, § 13; L. 1977, ch. 112, § 2; L. 1979, ch. 92, § 12; L. 1979, ch. 80, § 2; L. 1983, ch. 140, § 3; L. 1984, ch. 39, § 31; L. 1985, ch. 115, § 30; L. 1986, ch. 115, § 32; L. 1986, ch. 137, § 1; L. 1986, ch. 137, § 2; L. 1990, ch. 212, § 1; L. 1992, ch. 312, § 30; L. 1995, ch. 193, § 11; L. 1996, ch. 214, § 23; L. 1998, ch. 148, § 1; L. 1999, ch. 159, § 1; L. 2000, ch. 171, § 3; L. 2001, ch. 157, § 1; L. 2004, ch. 71, § 6; L. 2006, ch. 169, § 92; L. 2007, ch. 195, § 10; L. 2011, ch. 26, § 40; L. 2012, ch. 162, § 30; L. 2014, ch. 71, § 1; L. 2015, ch. 53, § 1; July 1.



20-303 Seal.

20-303. Seal. The secretary of state shall furnish each county organized for judicial purposes, a seal for the district court, which shall contain the words, "District court, ______ county, Kansas," inserting the name of the county —which seal shall remain in the custody of the clerk of said court, and with which he shall authenticate all process and all of his official acts. Until a seal shall be provided, the clerk may use a private seal.

History: G.S. 1868, ch. 28, § 3; Oct. 31; R.S. 1923, 20-303.



20-304a Sealed instruments validated.

20-304a. Sealed instruments validated. That all official instruments to which the seal of the district court of any county in this state has been attached by the proper official, wherein the said seal purports to be the seal of the clerk of the district court instead of the seal of the district court, be and the same are hereby made legal and valid, and of the same force and effect as though said seal contained the exact words provided by the statutes of this state.

History: L. 1937, ch. 205, § 1; June 30.



20-310a Appointments of judges pro tem; power and authority; compensation; reporting requirements.

20-310a. Appointments of judges pro tem; power and authority; compensation; reporting requirements. (a) Subject to the budget limitations of the district court, the chief judge of any judicial district may appoint a judge pro tem within such judicial district: (1) For good cause shown; or (2) in the absence, sickness or disability of a district judge or district magistrate judge, whenever a district judge or district magistrate judge from another judicial district has not been assigned to replace such district judge or district magistrate judge as provided in K.S.A. 20-319, and amendments thereto.

(b) Any judge pro tem appointed pursuant to this section shall be a regularly admitted, active status member of the bar of this state. The appointment of any such judge pro tem shall be made by the chief judge or, in the absence of the chief judge, by the departmental justice for the judicial district.

(c) Any judge pro tem appointed pursuant to this section shall have the full power and authority of a district judge with respect to any actions or proceedings before such judge pro tem, except that any judge pro tem appointed pursuant to subsection (d) or (e) shall have only such power and authority as provided therein. A judge pro tem shall receive such compensation as is prescribed by the district court, subject to the budget limitations of such district court.

(d) Subject to the budget limitations of the district court, the chief judge of any judicial district may appoint one or more judges pro tem for the limited purpose of hearing the original trials of actions filed pursuant to the small claims procedures act or other action within the jurisdiction of a district magistrate judge as provided in K.S.A. 20-302b, and amendments thereto. Any such judge pro tem shall have only such judicial power and authority as is necessary to hear such actions. Any party aggrieved by any order of a judge pro tem under this subsection may appeal such order and such appeal shall be heard by a district judge de novo. If the appeal is a small claims action, the appeal shall be under K.S.A. 61-2709, and amendments thereto. If the appeal is an action within the jurisdiction of a district magistrate judge, the appeal shall be under K.S.A. 20-302b, and amendments thereto.

(e) Subject to the budget limitations of the district court, the chief judge of any judicial district in which the board of county commissioners is authorized to use the code for the enforcement of county codes and resolutions as provided in subsection (b) of K.S.A. 19-101d, and amendments thereto, may appoint one or more judges pro tem for the limited purpose of hearing such cases. Any such judge pro tem shall have only such power and authority as is necessary to hear such actions, and shall have the power to compel appearances before the court, to hold persons in contempt for failure to appear, and to issue bench warrants for appearances. Such judge pro tem shall receive the salary and other compensation set by resolution of the board of county commissioners which shall be paid from the revenues of the county general fund or other fund established for the purpose of financing code enforcement.

(f) The chief judge of each judicial district shall report to the judicial administrator of the courts: (1) The dates on which any judge pro tem served in such district, (2) the compensation paid to any judge pro tem, and (3) such other information as the judicial administrator may request with regard to the appointment of judges pro tem. The reports shall be submitted annually on or before January 15 on forms provided by the judicial administrator.

History: L. 1976, ch. 146, § 36; L. 1977, ch. 107, § 1; L. 1981, ch. 131, § 1; L. 1986, ch. 115, § 33; L. 1988, ch. 102, § 4; L. 1989, ch. 83, § 1; L. 1990, ch. 93, § 1; L. 1992, ch. 83, § 2; L. 1999, ch. 57, § 14; L. 2012, ch. 64, § 1; July 1.



20-310b Temporary judges.

20-310b. Temporary judges. (a) Upon stipulation of the parties to an action, the court may order the action to be heard and determined by a temporary judge who is a retired justice of the supreme court, retired judge of the court of appeals or retired judge of the district court. Such temporary judge shall be sworn and empowered to act as judge in the action until its final determination.

(b) Any action before a temporary judge pursuant to this section shall be conducted in the same manner as any other action before a judge of the district court and any order entered by such temporary judge may be appealed and enforced in the same manner as a similar order of a judge of the district court.

(c) If a person acting as temporary judge pursuant to this section is a retired district magistrate judge, the powers and jurisdiction of such temporary judge shall be limited to the powers and jurisdiction of a district magistrate judge and appeals of orders of such temporary judge shall be governed by the laws governing appeals from orders of district magistrate judges.

(d) The court shall fix the compensation of a temporary judge acting pursuant to this section and such compensation shall be charged against any or all parties to the action, or paid out of any fund or subject matter of the action which is in the custody of the court, as directed by the court.

History: L. 1986, ch. 114, § 1; L. 1999, ch. 159, § 2; July 1.



20-311 Disqualification of judge to sit in certain cases.

20-311. Disqualification of judge to sit in certain cases. In any contested civil or criminal case before a district court of this state, if any attorney of record or any party to such case is related, by blood or marriage to the judge before whom the same is pending, as a spouse, parent, child, grandchild, grandparent, brother or sister or is related to such judge as a result of being a spouse of any such parent, child, grandchild, grandparent, brother or sister, the judge shall be disqualified from hearing said case.

History: L. 1921, ch. 169, § 1; R.S. 1923, 20-311; L. 1933, ch. 168, § 3; L. 1947, ch. 222, § 1; L. 1976, ch. 145, § 84; Jan. 10, 1977.



20-311d Change of judge; procedure; grounds.

20-311d. Change of judge; procedure; grounds. (a) If a party or a party's attorney believes that the judge to whom an action is assigned cannot afford that party a fair trial in the action, the party or attorney may file a motion for change of judge. The motion shall not state the grounds for the party's or attorney's belief. The judge shall promptly hear the motion informally upon reasonable notice to all parties who have appeared in the case. If the judge disqualifies the judge's self, the action shall be assigned to another judge by the chief judge. If the judge refuses to disqualify the judge's self, the party seeking a change of judge may file the affidavit provided for in subsection (b). If an affidavit is to be filed it shall be filed immediately.

(b) If a party or a party's attorney files an affidavit alleging any of the grounds specified in subsection (c), the chief judge shall at once determine, or refer the affidavit to another district judge for prompt determination of, the legal sufficiency of the affidavit. If the affidavit is filed in a district court in which there is no other judge who is qualified to hear the matter, the chief judge shall at once notify the departmental justice for the district and request the appointment of another district judge to determine the legal sufficiency of the affidavit. If the affidavit is found to be legally sufficient, the case shall be assigned to another judge.

(c) Grounds which may be alleged as provided in subsection (b) for change of judge are that:

(1) The judge has been engaged as counsel in the action prior to the appointment or election as judge.

(2) The judge is otherwise interested in the action.

(3) The judge is related to either party to the action.

(4) The judge is a material witness in the action.

(5) The party or the party's attorney filing the affidavit has cause to believe and does believe that on account of the personal bias, prejudice or interest of the judge such party cannot obtain a fair and impartial trial or fair and impartial enforcement of post-judgment remedies. Such affidavit shall state the facts and the reasons for the belief that bias, prejudice or an interest exists.

(d) In any affidavit filed pursuant to this section, the recital of previous rulings or decisions by the judge on legal issues or concerning the legal sufficiency of any prior affidavits filed by counsel for a party in any judicial proceeding, or filed by such counsel's law firm, pursuant to this section, shall not be deemed legally sufficient for any belief that bias or prejudice exists.

History: L. 1971, ch. 198, § 3; L. 1972, ch. 97, § 1; L. 1973, ch. 130, § 1; L. 1978, ch. 110, § 1; L. 1985, ch. 104, § 1; L. 1986, ch. 115, § 34; L. 1999, ch. 57, § 15; July 1.



20-311e Same; punishment for contempt prohibited.

20-311e. Same; punishment for contempt prohibited. No judge or court shall punish for contempt anyone making, filing or presenting the affidavit provided for by K.S.A. 20-311d or any motion founded thereon.

History: L. 1971, ch. 198, § 4; July 1.



20-311f Same; limitations.

20-311f. Same; limitations. No party shall be granted more than one change of judge in any action, but each party shall be heard to urge such party's objections to a judge in the first instance, except that in prejudgment matters a party may move for a change of judge in accordance with K.S.A. 20-311d, and amendments thereto, within seven days after pretrial, or after receiving written notice of the judge before whom the case is to be heard, whichever is later. In post judgment proceedings the motion may be filed at any time.

History: L. 1971, ch. 198, § 5; L. 1978, ch. 110, § 2; L. 1985, ch. 104, § 2; July 1.



20-311g Severability.

20-311g. Severability. If any provision of this act or the application thereof is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1971, ch. 198, § 6; July 1.



20-318 Judicial department created; division of state into departments; justices assigned to departments; position of judicial administrator created; appointment, compensation and duties of administrator.

20-318. Judicial department created; division of state into departments; justices assigned to departments; position of judicial administrator created; appointment, compensation and duties of administrator. (a) There is hereby created within the state of Kansas, a judicial department for the supervision of all courts in the state of Kansas. The supreme court shall divide the state into separate sections, not to exceed six in number, to be known as judicial departments, each of which shall be assigned a designation to distinguish it from the other departments. A justice of the supreme court shall be assigned as departmental justice for each judicial department.

(b) There is created hereby the position of judicial administrator of the courts, who shall be appointed by the chief justice of the supreme court to serve at the will of the chief justice. The judicial administrator shall have a broad knowledge of judicial administration and substantial prior experience in an administrative capacity. No person appointed as judicial administrator shall engage in the practice of law while serving in such capacity. Compensation of the judicial administrator shall be determined by the justices, but shall not exceed the salary authorized by law for the judge of the district court. The judicial administrator shall be responsible to the chief justice of the supreme court of the state of Kansas, and shall implement the policies of the court with respect to the operation and administration of the courts, subject to the provisions of K.S.A. 2016 Supp. 20-384, and amendments thereto, under the supervision of the chief justice. The administrator shall perform such other duties as are provided by law or assigned by the supreme court or the chief justice.

(c) Expenditures from appropriations for district court operations to be paid by the state shall be made on vouchers approved by the judicial administrator. All claims for salaries, wages or other compensation for district court operations to be paid by the state shall be certified as provided in K.S.A. 75-3731, and amendments thereto, by the judicial administrator.

History: L. 1965, ch. 215, § 1; L. 1973, ch. 132, § 1; L. 1976, ch. 146, § 5; L. 1976, ch. 380, § 21; L. 1979, ch. 81, § 1; L. 1980, ch. 96, § 1; L. 2014, ch. 82, § 9; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-318a Training for attorneys and judges who work in juvenile court.

20-318a. Training for attorneys and judges who work in juvenile court. (a) The office of judicial administration shall designate or develop a training protocol for judges, county and district attorneys and defense attorneys who work in juvenile court.

(b) The office of judicial administration shall report annually to the legislature and to the juvenile justice oversight committee established pursuant to K.S.A. 2016 Supp. 75-52,161, and amendments thereto, data pertaining to the completion of the training protocol, including, but not limited to, the number of judges, district and county attorneys and defense attorneys who did and did not complete the training protocol.

History: L. 2016, ch. 46, § 10; July 1.



20-319 Powers and duties of departmental justices; reports and information.

20-319. Powers and duties of departmental justices; reports and information. (a) A justice assigned to each department shall:

(1) With the help and assistance of the judicial administrator, make a survey of the conditions of the dockets and business of the district courts in the justice's department and make a report and recommendations on the conditions and business to the chief justice.

(2) Assemble the judges of the district courts within the justice's department, at least annually, to discuss such recommendations and other business as will benefit the judiciary of the state. When so summoned, the judges of the district courts in the various departments shall attend such conferences at the expense of the state. Such judges shall be entitled to their actual and necessary expenses while attending such conferences and shall be required to attend the conferences unless excused by the departmental justice for good cause.

(b) Departmental justices shall have authority within their departments to assign any district judge or district magistrate judge to hear any proceeding or try any cause, within the judge's jurisdiction, in other district courts. Any departmental justice may request the assistance of any district judge or district magistrate judge from another department.

(c) Subject to the provisions of K.S.A. 2016 Supp. 20-384, and amendments thereto, the departmental justices shall supervise all administrative matters relating to the district courts within their departments and require reports periodically, covering such matters and in such form as the supreme court may determine, on any such matter which will aid in promoting the efficiency or the speedy determination of causes now pending. Nothing in this section shall grant the departmental justice the authority to make or change any budget decisions made by the chief judge of the district court pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto. Departmental justices shall have the power to examine the dockets, records and proceedings of any courts under their supervision. All judges and clerks of the several courts of the state shall promptly make such reports and furnish the information requested by any departmental justice or the judicial administrator, in the manner and form prescribed by the supreme court.

(d) In order to properly advise the three branches of government on the operation of the juvenile justice system, each district court shall furnish the judicial administrator such information regarding juveniles coming to the attention of the court pursuant to the revised Kansas code for care of children as is determined necessary by the secretary for children and families and the director of the statistical analysis center of the Kansas bureau of investigation, on forms approved by the judicial administrator. Such information shall be confidential and shall not be disseminated or publicly disclosed in a manner which enables identification of any individual who is a subject of the information.

(e) The departmental justice shall assign to each chief judge in the justice's department such duties as are necessary to carry out the intent of just, speedy and inexpensive litigation for the litigants of the state.

History: L. 1965, ch. 215, § 2; L. 1976, ch. 146, § 6; L. 1982, ch. 182, § 123; L. 1983, ch. 140, § 4; L. 1986, ch. 115, § 35; L. 1999, ch. 57, § 16; L. 2006, ch. 200, § 82; L. 2014, ch. 82, § 10; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-320 Same; duties of chief justice; records and report.

20-320. Same; duties of chief justice; records and report. The chief justice shall analyze and study such reports as are submitted to him and promptly submit a summary thereof, and the recommendations of the judicial departments and judicial administrators, and shall cause a copy of all recommendations to be filed as public record in the office of the clerk of the supreme court and shall, at the beginning of every legislative session, submit a written report to the governor of the state, and to the judiciary committees of both houses of the legislature.

History: L. 1965, ch. 215, § 3; June 30.



20-321 Same; rules and regulations; assistants.

20-321. Same; rules and regulations; assistants. The chief justice of the supreme court and each judicial department justice shall adopt such rules and regulations as they may deem necessary to carry out the provisions of this article, and shall assign such duties and shall appoint such assistants to the judicial administrator as they deem necessary, to promptly and efficiently carry out the intent of just, speedy, and inexpensive litigation for the litigants of the state.

History: L. 1965, ch. 215, § 4; June 30.



20-322 Same; name of act; citation.

20-322. Same; name of act; citation. This act shall be known and may be cited as the "judicial department reform act of 1965."

History: L. 1965, ch. 215, § 5; June 30.



20-323 Same; act supplemental to existing laws.

20-323. Same; act supplemental to existing laws. This act shall be construed as supplemental to existing statutes pertaining to the selection or appointment of a judge pro tem of the district court.

History: L. 1965, ch. 215, § 6; June 30.



20-327 Terms of judges.

20-327. Terms of judges. All judges of district courts elected under the provisions of this act[*] shall be elected for terms of four years and until their successors are elected and qualified.

History: L. 1968, ch. 385, § 32; March 30.

* "This act," see, also, 4-201 to 4-230, 20-325, 20-328 to 20-333.



20-328 Pending actions and proceedings.

20-328. Pending actions and proceedings. All actions and proceedings pending in the district court of any county at the time any judicial district is abolished and a new district established under the provisions of this act [*], whether the issues are joined or not, shall proceed in the district court of the judicial district in which said county is placed by the provisions of this act in the same manner as if said actions and proceedings had been commenced in said district, except when an action or proceeding pending in such a district court has been tried by the judge of said court, and by him taken under advisement, and is still undecided at the time the judicial district is established, then it shall be the duty of the judge who tried said cause to make and render his findings and judgment thereon, and to determine all motions therein in all respects as though said county had not been placed in such judicial district.

History: L. 1968, ch. 385, § 33; March 30.

* "This act," see, also, 4-201 to 4-230, 20-325, 20-327, 20-329 to 20-333.



20-329 Chief judge; election by district court judges in such judicial district; duties.

20-329. Chief judge; election by district court judges in such judicial district; duties. In every judicial district, the district court judges in such judicial district shall elect a district judge as chief judge who shall have general control over the assignment of cases within the district, subject to supervision by the supreme court. The procedure for such election shall be determined by the district court judges and adopted by district court rule. Within guidelines established by statute, rule of the supreme court or the district court, the chief judge of each district court shall be responsible for and have general supervisory authority over the clerical and administrative functions of such court. The district judge designated as chief judge by the supreme court on July 1, 2014, shall be allowed to serve as chief judge through January 1, 2016.

History: L. 1968, ch. 385, § 34; L. 1976, ch. 146, § 28; L. 1980, ch. 94, § 5; L. 1986, ch. 115, § 36; L. 1999, ch. 57, § 17; L. 2014, ch. 82, § 11; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-330 Powers, rights and authority of district judges in districts with more than one district judge.

20-330. Powers, rights and authority of district judges in districts with more than one district judge. Each of the district judges in judicial districts having more than one district judge shall have all the rights, powers and authority throughout said district possessed by district judges, the same as if each judge was the sole judge of such district, and such powers, rights and authority may be exercised by each of said district judges in the same or different counties in their district at the same time.

History: L. 1968, ch. 385, § 35; L. 1976, ch. 146, § 29; Jan. 10, 1977.



20-331 Residence requirements of judges of the district court.

20-331. Residence requirements of judges of the district court. (a) Except as provided in subsection (b), any person who has the qualifications prescribed for a district judge by K.S.A. 20-334 shall be eligible for nomination, election or appointment to the office of judge of the district court in any judicial district. If such person is not a resident of the judicial district at the time of nomination, election or appointment, such person shall establish residency in the judicial district before taking the oath of office and shall maintain residency while holding office.

(b) No person shall be eligible for nomination, election or appointment to the office of judge of the district court in any county of any judicial district for which there has been established residence requirements for the holding of such office if such person is not a resident of the county at the time of nomination, election or appointment.

History: L. 1968, ch. 385, § 36; L. 1976, ch. 145, § 85; L. 1978, ch. 111, § 1; L. 1980, ch. 94, § 6; L. 1981, ch. 132, § 1; July 1.



20-333 Abolishment of office of judge upon death, resignation or retirement in certain cases.

20-333. Abolishment of office of judge upon death, resignation or retirement in certain cases. Whenever under the provisions of this act [*] provision is made for the abolishment of the office of district judge in any judicial district, and the district judge holding any such office shall die, resign or retire during the four (4) years next preceding the date fixed for the abolishment of such office, such office shall be and is hereby abolished at the time of such death, resignation or retirement.

History: L. 1968, ch. 385, § 38; March 30.

* "This act," see, also, 4-201 to 4-230, 20-325, 20-327 to 20-332.



20-333b Transfer of pending proceedings to new district.

20-333b. Transfer of pending proceedings to new district. All actions and proceedings pending in the district court of any county at the time the county is transferred from one judicial district to another, whether or not the issues are joined, shall proceed in the district court of the judicial district to which the county is transferred in the same manner as if the actions and proceedings had been commenced in that district, except when an action or proceeding pending in a district court has been tried and taken under advisement by a judge of the court, and is still undecided at the time the county is transferred to a different judicial district, it shall be the duty of the judge who tried the cause to make and render findings and judgment on the cause and to determine all motions in the case in all respects as though the county had not been transferred to a different judicial district.

History: L. 1982, ch. 130, § 13; L. 1983, ch. 105, § 5; April 28.



20-334 Qualifications of judges of the district court.

20-334. Qualifications of judges of the district court. (a) Subject to the provisions of K.S.A. 20-2909, and amendments thereto, any person who is elected, retained in office or appointed as a district judge shall:

(1) Have been regularly admitted to practice law in the state of Kansas;

(2) be a resident of the judicial district for which elected or appointed to serve at the time of taking the oath of office and shall maintain residency in the judicial district while holding office; and

(3) for a period of at least five years, have engaged in the active practice of law as a lawyer, judge of a court of record or any court in this state, full-time teacher of law in an accredited law school or any combination thereof.

(b) Any person who is elected, retained in office or appointed as a district magistrate judge shall:

(1) Be a graduate of a high school or secondary school or the equivalent thereof;

(2) be a resident of the county for which elected or appointed to serve at the time of taking the oath of office and shall maintain residency in the county while holding office; and

(3) if not regularly admitted to practice law in Kansas, be certified by the supreme court, in the manner prescribed by K.S.A. 20-337, and amendments thereto, as qualified to serve as a district magistrate judge.

History: L. 1976, ch. 146, § 14; L. 1978, ch. 111, § 2; L. 1979, ch. 82, § 1; L. 1980, ch. 94, § 7; L. 1986, ch. 115, § 37; L. 1999, ch. 159, § 3; July 1.



20-335 Abolishment of certain courts; transfer of records; certain officers of abolished courts to become employees of district court.

20-335. Abolishment of certain courts; transfer of records; certain officers of abolished courts to become employees of district court. (a) On January 10, 1977, the following courts of limited jurisdiction shall be and are hereby abolished:

(1) County courts established pursuant to K.S.A. 20-802 or 20-802a;

(2) city courts established pursuant to K.S.A. 20-1424, 20-1424a, 20-1501, 20-1601 or 20-2403;

(3) magistrate courts established pursuant to K.S.A. 20-1801, 20-1901, 20-2501, 20-2521 or 20-2541;

(4) courts of common pleas established pursuant to K.S.A. 1975 Supp. 20-2001;

(5) juvenile courts established pursuant to K.S.A. 38-803; and

(6) probate courts established pursuant to section 8 of article 3 of the Kansas constitution, prior to the revision of such article in 1972.

(b) On January 10, 1977, the judge or judges of each of the courts designated in subsection (a) shall transfer all books, records, papers, files, dockets and documents of such court to the district court of the county in which such court is located, and such books, records, papers, files, dockets and documents shall become the property of said district court. All actions and proceedings commenced in any court designated in subsection (a) prior to January 10, 1977, including all pleadings, motions, orders, judgments and other papers therein, shall become actions and proceedings of the district court of the county in which such court is located. Any judgment of a court designated in subsection (a) shall not become a lien on real property by virtue of the transfer of documents pursuant to this subsection unless the court rendering such judgment was a court of record immediately prior to January 10, 1977. Nothing herein shall preclude a party in whose favor a judgment is rendered by a court designated in subsection (a) from filing a transcript of such judgment with the clerk of the district court in the manner provided in K.S.A. 60-2202, and amendments thereto, and in such event such judgment shall become a lien on real property as provided in K.S.A. 60-2202, and amendments thereto.

(c) Any person who was elected at the general election of 1974 for a four-year term of office as an officer, other than a judge, of a court specified in subsection (a), which office is abolished by this act on January 10, 1977, shall become an employee of the district court and shall have such duties as may be prescribed by the chief judge thereof and shall receive compensation which is not less than that prescribed for such office until January 10, 1979.

History: L. 1976, ch. 146, § 15; L. 1999, ch. 57, § 18; July 1.



20-336 Election of district magistrate judges; election laws applicable.

20-336. Election of district magistrate judges; election laws applicable. In any judicial district which has not approved the proposition of nonpartisan selection of district court judges, election laws applicable to the election of county officers shall govern every election of district magistrate judges. Each district magistrate judge shall be elected by the electors of the county where the judge's position is located.

History: L. 1976, ch. 146, § 18; L. 1982, ch. 129, § 6; L. 1986, ch. 115, § 38; Jan. 12, 1987.



20-337 District magistrate judges who are not admitted to practice law, temporary certificates; examinations; manual of laws and principles prepared by supreme court.

20-337. District magistrate judges who are not admitted to practice law, temporary certificates; examinations; manual of laws and principles prepared by supreme court. Any person who takes office as district magistrate judge on January 10, 1977, and any person who thereafter is elected or appointed to the office of district magistrate judge and, in either event, and who has not been regularly admitted to practice law in Kansas, as required by subsection (c)(3) of K.S.A. 20-334, shall be issued a temporary certificate permitting such judge to commence upon the duties of office, conditioned that such judge becomes certified as being qualified to hold such office, as provided herein. The supreme court shall provide by rule for the examination of such district magistrate judges, in order to ensure that each such district magistrate judge possesses the minimum skills and knowledge necessary to carry out the duties of such office. Such examination shall be administered without charge, and shall be given at least once each six months at a time and place designated by the supreme court. If a district magistrate judge fails to successfully complete such examination within eighteen (18) months after the date said judge takes office, said judge shall forfeit his or her office and the district magistrate judge position for which such judge was elected or appointed shall be vacant at the expiration of such eighteen-month period. A district magistrate judge who fails to successfully complete any examination may take such examination again at the next time it is offered prior to the expiration of such eighteen-month period. Any person who fails to successfully complete the examination within the prescribed time shall be ineligible for election or appointment as a district magistrate judge, unless such person subsequently meets all the qualifications prescribed by subsection (c)(3) of K.S.A. 20-334.

Any person who successfully completes the examination administered under this section shall be certified by the supreme court as qualified to hold such office. Any district magistrate judge who has been so certified shall be eligible for reelection or retention in office as provided in this act.

The supreme court shall prepare a manual which shall contain the substantive and procedural rules of law and principles of judicial conduct which are deemed necessary to be understood and practiced by a district magistrate judge. Such manual shall be given to each district magistrate judge who is required to be examined under this section subsequent to the time of such judge's election or appointment. From time to time, as the necessity arises, such manual shall be amended and supplemented to reflect changes in the law or code of judicial conduct.

History: L. 1976, ch. 146, § 22; April 19.



20-338 District magistrate judge positions established.

20-338. District magistrate judge positions established. (a) District magistrate judge positions shall be constituted as provided in subsection (b).

(b) (1) In the first judicial district, there shall be one district magistrate judge position in Atchison county, subject to the provisions of K.S.A. 20-354a, and amendments thereto.

(2) In the second judicial district, there shall be three district magistrate judge positions in the district, with position one in Jefferson county, position two in Pottawatomie county and position three in Wabaunsee county.

(3) In the fourth judicial district, there shall be two district magistrate judge positions in the district, with position one in Osage county and position two in Coffey, Anderson or Franklin county as determined by the supreme court.

(4) In the fifth judicial district, there shall be one district magistrate judge position in Chase county.

(5) In the sixth judicial district, there shall be a district magistrate judge position in Bourbon county.

(6) In the eighth judicial district, there shall be two district magistrate judge positions in the district, with position one in Dickinson county and position two in Morris county.

(7) In the 11th judicial district, there shall be one district magistrate judge position in Cherokee county.

(8) In the 12th judicial district, there shall be six district magistrate judge positions in the district, with position one in Cloud county, position two in Jewell county, position three in Lincoln county, position four in Mitchell county, position five in Republic county and position six in Washington county.

(9) In the 13th judicial district, there shall be two district magistrate judge positions in the district, with position one in Elk county and position two in Greenwood county.

(10) In the 14th judicial district, there shall be one district magistrate judge position in Chautauqua county.

(11) In the 15th judicial district, there shall be six district magistrate judge positions in the district, with position one in Cheyenne county, position two in Logan county, position three in Sheridan county, position four in Wallace county, position five in Thomas county and position six in Rawlins county.

(12) In the 16th judicial district, there shall be five district magistrate judge positions in the district, with position one in Clark county, position two in Comanche county, position three in Gray county, position four in Kiowa county and position five in Meade county.

(13) In the 17th judicial district, there shall be six district magistrate judge positions in the district, with position one in Graham county, position two in Decatur county, position three in Norton county, position four in Osborne county, position five in Phillips county and position six in Smith county.

(14) In the 20th judicial district, there shall be four district magistrate judge positions in the district, with position one in Ellsworth county, position two in Rice county, position three in Russell county and position four in Stafford county.

(15) In the 21st judicial district, there shall be one district magistrate judge position in Clay county.

(16) In the 22nd judicial district, there shall be three district magistrate judge positions in the district, with position one in Doniphan county, position two in Marshall county and position three in Nemaha county.

(17) In the 23rd judicial district, there shall be three district magistrate judge positions in the district, with position one in Gove county, position two in Rooks county and position three in Trego county.

(18) In the 24th judicial district, there shall be six district magistrate judge positions in the district, with position one in Edwards county, position two in Hodgeman county, position three in Lane county, position four in Ness county, position five in Pawnee county and position six in Rush county.

(19) In the 25th judicial district, there shall be five district magistrate judge positions in the district, with position one in Greeley county, position two in Hamilton county, position three in Kearny county, position four in Scott county and position five in Wichita county.

(20) In the 26th judicial district, there shall be five district magistrate judge positions in the district, with position one in Grant county, position two in Haskell county, position three in Morton county, position four in Stanton county and position five in Stevens county.

(21) In the 28th judicial district, there shall be one district magistrate judge position in Ottawa county.

(22) In the 30th judicial district, there shall be four district magistrate judge positions, with position one in Barber county, position two in Harper county, position three in Kingman county and position four in Pratt county.

(23) In the 31st judicial district, there shall be two district magistrate judge positions in the district, with position one in Allen county and position two in Woodson county.

History: L. 1976, ch. 146, § 16; L. 1977, ch. 112, § 3; L. 1982, ch. 130, §§ 14, 15; L. 1982, ch. 129, §§ 7, 8, 9; L. 1983, ch. 105, § 6; L. 1983, ch. 105; § 7; L. 1985, ch. 105, § 1; L. 1986, ch. 115, § 39; L. 1996, ch. 199, § 1; May 16.



20-341 District magistrate judges; expenses; retirement system.

20-341. District magistrate judges; expenses; retirement system. (a) District magistrate judges shall be reimbursed for expenses incurred in the performance of their official duties in the same manner and to the same extent district judges are reimbursed for such expenses.

(b) Commencing with the first day of the first payroll period of the fiscal year ending June 30, 1994, district magistrate judges who make an election as provided in K.S.A. 20-2620 and district magistrate judges who are elected or appointed on and after July 1, 1993, shall become members of the retirement system for judges and shall be subject to and covered by the provisions of article 26 of chapter 20 of the Kansas Statutes Annotated. For such purpose a district magistrate judge shall be considered a district judge. If, upon entry into the retirement system for judges, a district judge has prior service under the Kansas public employees' retirement system, any retirement benefits to which such judge was entitled under the Kansas public employees' retirement system and retirement benefits under the retirement system for judges shall become vested whenever the total service under both systems equals 10 years, and upon such judge's retirement, each such retirement system shall be liable for the payment of retirement benefits under such system in the proportion that the years of such judge's service under such system bears to such judge's total years of service under both such systems.

History: L. 1976, ch. 146, § 27; L. 1977, ch. 108, § 1; L. 1978, ch. 108, § 6; L. 1986, ch. 115, § 40; L. 1993, ch. 227, § 1; July 1.



20-342 District court rules for administrative operations of court and nonjudicial personnel.

20-342. District court rules for administrative operations of court and nonjudicial personnel. After consultation with the district magistrate judges of such court, each district court, by action of a majority of the district judges thereof, may promulgate such rules as may be necessary to provide for the administrative operations of such court and to facilitate the regulation and supervision of the nonjudicial personnel thereof subject to the provisions of K.S.A. 2016 Supp. 20-384, and amendments thereto. Any rules so adopted shall be consistent with applicable statutes and, subject to the provisions of K.S.A. 2016 Supp. 20-384, and amendments thereto, rules of the supreme court. Such rules shall be in addition to the rules adopted under authority of K.S.A. 60-267, and amendments thereto.

History: L. 1976, ch. 146, § 30; L. 1980, ch. 94, § 8; L. 1986, ch. 115, § 41; L. 2014, ch. 82, § 12; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-343 Clerks of district courts; chief clerk; qualifications and duties of clerical personnel.

20-343. Clerks of district courts; chief clerk; qualifications and duties of clerical personnel. The chief judge of each judicial district, shall appoint a clerk of the district court in each county within such judicial district. The chief judge shall designate one of such clerks as the chief clerk of the district court of such judicial district, except that a chief clerk is not required to be designated in a judicial district which has a court administrator pursuant to the personnel plan of the supreme court or subject to the provisions of K.S.A. 2016 Supp. 20-384, and amendments thereto. The clerks of the district court and deputies, assistants and other clerical personnel shall have such qualifications as are prescribed for the offices by statute, rule of the district court and rule of the supreme court. Such clerks, deputies, assistants and other personnel shall have such powers, duties and functions as are prescribed by law, prescribed by rules of the supreme court or assigned by the chief judge.

History: L. 1976, ch. 146, § 31; L. 1977, ch. 109, § 14; L. 1978, ch. 112, § 2; L. 1980, ch. 94, § 9; L. 1981, ch. 133, § 1; L. 1986, ch. 115, § 42; L. 1999, ch. 57, § 19; L. 2003, ch. 14, § 1; L. 2014, ch. 82, § 13; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-345 Appointment of clerical and nonjudicial personnel for district courts; qualifications; compensation; duties; approval of appointment by certain judges, when.

20-345. Appointment of clerical and nonjudicial personnel for district courts; qualifications; compensation; duties; approval of appointment by certain judges, when. Within staffing limits prescribed by the supreme court and appropriations therefor or the annual budget allocated pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto, the chief judge of each judicial district shall appoint such bailiffs, court reporters, secretaries, court services officers and other clerical and nonjudicial personnel as necessary to perform the judicial and administrative functions of the district court. Persons appointed pursuant to this section shall have qualifications prescribed by law or rule of the supreme court. Unless specifically established by law, such persons shall receive compensation prescribed by the judicial personnel classification system or the chief judge, whichever is applicable. Such persons shall perform the duties and functions prescribed by law, designated in the personnel classification system and assigned by the chief judge. Personnel whose salary is payable by counties shall receive compensation in the amounts provided in the district court budget approved by the board of county commissioners. Whenever any person is employed or assigned to work under direct supervision of any judge or in a division of court in which a judge presides, the employment or assignment of the person shall be subject to the approval of that judge.

History: L. 1976, ch. 146, § 33; L. 1977, ch. 110, § 3; L. 1978, ch. 108, § 7; L. 1984, ch. 112, § 1; L. 1986, ch. 115, § 43; L. 1999, ch. 57, § 20; L. 2003, ch. 14, § 2; L. 2014, ch. 82, § 14; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-346a Parole and court services officers.

20-346a. Parole and court services officers. (a) The department of corrections shall have the functions and duties provided by law with regard to providing parole officers for felons placed on parole by the prisoner review board but shall not provide parole officers for the supervision of misdemeanants placed on parole by the district courts of this state. The department of corrections shall provide the visitation, supervision and other services regarding probationers and parolees which are required under the uniform act for out-of-state parolee supervision.

(b) All court services officers supervising adults and juveniles placed on probation by the district courts of this state and all court services officers supervising misdemeanants placed on parole by the district courts of this state shall be appointed by the district courts as provided by law. The supreme court shall prescribe the qualifications required of persons appointed as court services officers of the district courts. The compensation of court services officers of the district courts shall be paid by the state either in accordance with the compensation plan adopted by the supreme court or approved by the chief judge of the district court where such officer is appointed, whichever is applicable.

History: L. 1978, ch. 120, § 14; L. 1984, ch. 112, § 2; L. 2014, ch. 82, § 15; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-347 Location of courthouses; chief judge's duties.

20-347. Location of courthouses; chief judge's duties. The chief judge in each judicial district, with the approval of the supreme court, may provide for holding court in locations within such judicial district, other than in the courthouses of the several counties within such district, whenever suitable facilities are available for such purpose.

History: L. 1976, ch. 146, § 39; L. 1999, ch. 57, § 21; July 1.



20-348 County commissioners responsible for certain expenses of district court operations.

20-348. County commissioners responsible for certain expenses of district court operations. Except for expenses required by law to be paid by the state, the board of county commissioners of each county have an obligation to adequately fund the operation of the district court in the county and shall be responsible for all expenses incurred for the operation of the district court in the county.

History: L. 1976, ch. 146, § 41; L. 2002, ch. 56, § 1; July 1.



20-349 Budget for district court expenses payable by counties, preparation; approval of budget.

20-349. Budget for district court expenses payable by counties, preparation; approval of budget. The chief judge in each judicial district shall be responsible for the preparation of the budget to be submitted to the board of county commissioners of each county. The board of county commissioners shall then have final authority to determine and approve the budget for district court operations payable by their county. The judicial administrator of the courts shall prescribe the form upon which such budgets shall be submitted. The budget shall include all expenditures payable by the county for operations of the district court in such county. A separate budget shall be prepared for each county within the district and the judges of the district court shall approve the budget for the county in which such judges are regularly assigned prior to submission of such budget to the board of county commissioners. The compensation to be paid to district court personnel excluded from the judicial personnel classification system pursuant to subsection (b) of K.S.A. 20-162, and amendments thereto, shall be listed in the budget as a separate item for each job position. After the amount of such district court budget is established, the expenditures under such budget, other than expenditures for job positions contained in the budget, shall be under the control and supervision of the chief judge, and the board of county commissioners shall approve all claims submitted by the chief judge within the limits of such district court budget. The financial affairs of the district court in each county including, but not limited to, nonexpendable trust funds, law library funds and court trustee operations shall be subject to audit pursuant to the provisions of K.S.A. 75-1122, and amendments thereto, as part of the annual county audit. Reports of fiscal or managerial discrepancies or noncompliance with applicable law shall be made to the judicial administrator of the courts as well as the board of county commissioners. Chief judges who have not elected to be responsible for the district court budget pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto, shall be subject to the supreme court rules relating to the district court operations payable by the county.

History: L. 1976, ch. 146, § 44; L. 1977, ch. 110, § 4; L. 1978, ch. 108, § 8; L. 1992, ch. 267, § 1; L. 1999, ch. 57, § 22; L. 2002, ch. 56, § 2; L. 2014, ch. 82, § 16; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-350 Disposition of money received by clerk; investment of moneys held; disposition of interest.

20-350. Disposition of money received by clerk; investment of moneys held; disposition of interest. (a) Except for fines and penalties authorized to be paid to counties pursuant to K.S.A. 19-101e, and amendments thereto, and subsection (b), and amendments thereto, all moneys received by the clerk of the district court from the payment of fines, penalties and forfeitures shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, except as provided in K.S.A. 74-7336, and amendments thereto.

(b) Except as provided by K.S.A. 20-368, and amendments thereto, all moneys received by the clerk of the district court from the payment of bail forfeitures shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit equal portions of such remittance to the indigents' defense services fund and the state general fund.

(c) The chief judge may invest any moneys on deposit in the district court account if the moneys are not immediately required for the purposes for which they were collected or received. Such moneys may be invested in: (1) Time deposits, open account or certificates of deposit, for periods not to exceed six months, or savings deposits, in commercial banks located in the county, except that amounts invested which are not insured by the United States government shall be secured in the manner and amounts provided by K.S.A. 9-1402, and amendments thereto; (2) United States treasury bills or notes with maturities not to exceed six months; or (3) savings and loan associations located in the county. No investment of more than the amount insured by the federal deposit insurance corporation shall be made in any one savings and loan association. Interest received from the investment of moneys pursuant to this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(d) Upon application of a party to an action in which such party claims ownership of moneys held by the district court, the chief judge may invest such moneys in the same manner as provided by subsection (c). Interest received from the investment of moneys pursuant to this subsection shall become the property of the person found to be the owner of the moneys.

History: L. 1976, ch. 146, § 45; L. 1977, ch. 109, § 16; L. 1978, ch. 108, § 9; L. 1981, ch. 134, § 1; L. 1989, ch. 239, § 2; L. 1990, ch. 94, § 1; L. 1998, ch. 52, § 4; L. 1999, ch. 57, § 23; L. 2001, ch. 5, § 76; L. 2006, ch. 44, § 3; L. 2007, ch. 140, § 16; July 1.



20-353 Conversion of district magistrate judge positions to new district judge positions; procedure.

20-353. Conversion of district magistrate judge positions to new district judge positions; procedure. If, upon the death, resignation, retirement or removal of a district magistrate judge in any judicial district, the supreme court determines that, in order to effectively expedite the business of the district court in the judicial district, the district magistrate judge position should be eliminated and that an additional position of district judge or an additional division of the district court of the judicial district should be created, the supreme court shall certify to the secretary of state the elimination of the district magistrate judge position and the creation of an additional position of district judge or division of the district court. If the position or division is to be created in a judicial district in which the proposition of nonpartisan selection of district court judges has been approved, as provided in K.S.A. 20-2901, and amendments thereto, the certification also shall be made to the chairperson of the district judicial nominating commission of the judicial district. When the certification has been made, the position or division shall be deemed created and the judgeship therefor shall be deemed vacant, to be filled in the manner provided by law for filling vacancies in judgeships in the judicial district.

History: L. 1976, ch. 146, § 24; L. 1983, ch. 105, § 9; L. 1986, ch. 115, § 45; Jan. 12, 1987.



20-354 Elimination of certain district magistrate judge positions; procedure.

20-354. Elimination of certain district magistrate judge positions; procedure. If, upon the death, resignation, retirement or removal of a district magistrate judge of a county in which there are two or more district magistrate judge positions or in which there also is at least one district judge position, the supreme court determines that the continuation of the vacant district magistrate judge position is unnecessary, due to the ability of the remaining judges of the district court in the county to assume the entire judicial workload of the county, the supreme court shall certify the elimination of the district magistrate judge position to the secretary of state. Where the position to be eliminated is in a judicial district in which the proposition of nonpartisan selection of district court judges has been approved, such certification also shall be made to the chairperson of the district judicial nominating commission of the judicial district.

History: L. 1976, ch. 146, § 25; L. 1983, ch. 105, § 10; L. 1986, ch. 115, § 46; Jan. 12, 1987.



20-354a Elimination of magistrate judge positions and creation of new district judge position in first district.

20-354a. Elimination of magistrate judge positions and creation of new district judge position in first district. Upon the first vacancy occurring in a district magistrate judge position in the first judicial district as the result of resignation, retirement, death or removal of an incumbent, the supreme court shall eliminate the position and certify its elimination as provided in K.S.A. 20-354, and amendments thereto. Upon the second vacancy occurring in a district magistrate judge position in the first judicial district as the result of resignation, retirement, death or removal of an incumbent, the supreme court shall eliminate the position, and certify its elimination, and create an additional position of district judge of the district court of the district, and certify its creation, as provided in K.S.A. 20-353, and amendments thereto.

History: L. 1982, ch. 130, § 19; L. 1983, ch. 105, § 11; April 28.



20-355 Additional divisions, district court judges or district magistrate judges; determination and certification by supreme court; powers and duties of supreme court; manner of selection.

20-355. Additional divisions, district court judges or district magistrate judges; determination and certification by supreme court; powers and duties of supreme court; manner of selection. (a) On or before April 15 of every even-numbered year, the supreme court shall examine the need for more or less divisions or district magistrate judge positions of the district court in each judicial district which has not approved the proposition of nonpartisan selection of judges of the district court, as provided in K.S.A. 20-2901, and amendments thereto, except that on or before May 15, 1998, the supreme court shall examine the need for more or less divisions or district magistrate judge positions of the district court in each judicial district which has not approved the proposition of nonpartisan selection of judges of the district court. On or before May 15 of each year, the supreme court shall examine the need for more or less divisions or positions of the district court in judicial districts which have approved such proposition. Whenever the supreme court shall determine that in order to effectively expedite the business of the district court in any judicial district in this state, the need exists for an additional judge of the district court and an additional division or position in such court, the supreme court shall so certify to the secretary of state, and where the need for such additional judge of the district court and division or position is in a judicial district in which such proposition of nonpartisan selection of judges of the district court has been approved, such certification also shall be made to the chairperson of the district judicial nominating commission of such judicial district. Any additional division or position so certified shall be designated as the next numbered division or position of such court.

(b) Upon certification of an additional judge of the district court and an additional division or position of the district court in any judicial district which has not approved the proposition of nonpartisan selection of judges of the district court, the first judge of the district court of such new division or position shall be elected at the general election held in November of the year in which the division or position is determined to be necessary and such judge shall take office on the second Monday in January of the following year. No judge of any such new division shall be appointed pending the first election to fill such office.

(c) Upon certification of an additional judge of the district court and an additional division or position of the district court in any judicial district which has approved the proposition of nonpartisan selection of judges of the district court, the additional division or position shall be created on July 15 of the year in which such certification is made, and the additional district judge shall be selected and take office in the manner prescribed by subsection (b) of K.S.A. 20-2913, and amendments thereto. The additional position shall be created on July 1 of the year in which the position is approved, and the additional district magistrate judge shall be selected and take office in the manner prescribed by K.S.A. 20-2914, and amendments thereto.

(d) The supreme court shall determine the county or judicial district in which the newly created division or position shall be placed.

(e) Any additional district judge or district magistrate judge position created by this section shall be considered a position created by the supreme court and not a civil appointment to a state office pursuant to K.S.A. 46-234, and amendments thereto.

History: L. 1968, ch. 402, § 5; L. 1972, ch. 98, § 1; L. 1974, ch. 137, § 15; L. 1975, ch. 183, § 1; L. 1976, ch. 146, § 26; L. 1995, ch. 91, § 1; L. 1998, ch. 195, § 1; May 28.



20-356 Additional judges or divisions of court; payment of costs and expenses from county general fund, no-fund warrants or general obligation bonds.

20-356. Additional judges or divisions of court; payment of costs and expenses from county general fund, no-fund warrants or general obligation bonds. Any county in which additional divisions of the district court are established or in which additional district magistrate judge positions are established, may pay all of the costs and expenses incidental to or arising out of the establishment, operation and maintenance of the facilities for such additional divisions or positions during the year in which they are established, out of the general fund of the county or if it does not have sufficient moneys available in its general fund for such purpose, such county is hereby authorized and empowered to issue during such year, no-fund warrants for the purpose of providing funds to pay all expenses, costs, salaries payable by any such county and costs incidental to or arising out of the establishment, maintenance and operation of such division or position, including the providing and equipping of courtrooms and other necessary offices and costs incidental thereto or arising therefrom or whenever the board of county commissioners considers it advisable, such board may issue general obligation bonds of the county to pay all of the costs and expenses incidental to or arising out of the establishment, operation and maintenance of facilities for such additional divisions or positions other than costs incurred for payment of salaries, and for the purpose of redeeming no-fund warrants issued under the authority of this section except no-fund warrants issued for payment of salaries. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except they may be issued without the approval of the state board of tax appeals and without the notation required by K.S.A. 79-2940, and amendments thereto.

If such no-fund warrants are issued under the provisions of this act, the county issuing the same shall make a tax levy at the first tax levying period after such warrants are issued sufficient to pay the same and the interest thereon. Any such county may make expenditures from its general fund during the year in which the divisions or positions of the board are created for any of the purposes hereinbefore described, even though such expenditures were not included in the county budget for that year.

General obligation bonds issued under the authority of this section shall be issued in the manner prescribed by the general bond law but shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness.

History: L. 1968, ch. 402, § 7; L. 1972, ch. 98, § 3; L. 1976, ch. 146, § 46; L. 1977, ch. 92, § 2; L. 1978, ch. 113, § 1; L. 1986, ch. 115, § 47; L. 1990, ch. 66, § 37; L. 2008, ch. 109, § 51; L. 2014, ch. 141, § 45; July 1.



20-357 Reproduction and preservation of court records.

20-357. Reproduction and preservation of court records. Within the limits of the district court budget, any chief judge of a judicial district may purchase, lease or acquire the equipment and facilities necessary to carry out the purposes and intent of K.S.A. 20-159, and amendments thereto, and by contract and agreement arrange for the use thereof, and may employ personnel necessary to operate the equipment and facilities.

History: L. 1977, ch. 104, § 2; L. 1999, ch. 57, § 24; July 1.



20-358 Health care benefit coverage of district court officers and employees.

20-358. Health care benefit coverage of district court officers and employees. With regard to district court officers and employees whose total salary is payable by a county, such county shall either provide for insurance coverage for hospitalization, medical services, surgical services and other health services at least equal to insurance coverage provided to other state officers and employees under the state health care benefits program or, if such district court officers and employees are designated by the Kansas state employees health care commission under subsection (c) of K.S.A. 75-6501 as qualified to participate in the state health care benefits program, shall pay the employer's costs for enrolling such employees under the state health care benefits program. In the event a county elects the latter type of coverage, counties shall remit the employer and employee premiums to the Kansas state employees health care commission in accordance with the directions of the commission, and counties may adopt the same type payroll deduction plan for employee premiums as provided in K.S.A. 75-6506. The provisions of K.S.A. 75-6501 to 75-6511, inclusive, shall be applicable to such employees in the same manner as other persons eligible to participate in the state health care benefits program.

History: L. 1977, ch. 110, § 10; L. 1984, ch. 329, § 12; Aug. 1.



20-359 Certain district court officers and employees; fringe benefits; counties' duties.

20-359. Certain district court officers and employees; fringe benefits; counties' duties. With regard to district court officers and employees whose salary is payable by a county, the county shall serve as fiscal and reporting agent and pay and provide for old age survivors and disability insurance contributions and income tax withholding. All payments made by a county to judicial department employees or on their behalf, shall be deemed to have been paid by the state of Kansas. Counties shall include district court officers and employees whose total salary is payable by the county in any employees' retirement, unemployment security, liability, workmen's compensation and surety bond coverage provided for county employees, and may prorate the costs therefor for district court officers and employees to the annual district court budget if the county has so provided in the district court budget.

History: L. 1977, ch. 110, § 11; L. 1978, ch. 108, § 10; Jan. 1, 1979.



20-360 Performance of marriage ceremonies; disposition of honorariums.

20-360. Performance of marriage ceremonies; disposition of honorariums. A judge of the district court may retain any honorarium received for such judge's services in performing a marriage ceremony, except when such services are performed between the hours of eight o'clock a.m. and five o'clock p.m. on a day when the court is regularly open for the conduct of business in which event such honorarium shall be turned over to the clerk of the court for disposition pursuant to K.S.A. 20-2801, and any amendments thereto.

History: L. 1977, ch 112, § 35; L. 1978, ch. 105, § 5; Jan. 1, 1979.



20-361 Compensation of certain district court personnel to be paid by state; pay plan for court reporters, exceptions.

20-361. Compensation of certain district court personnel to be paid by state; pay plan for court reporters, exceptions. (a) The state shall pay the salaries of all nonjudicial personnel of the district courts of this state, except for personnel enumerated in subsection (b) of K.S.A. 20-162, and amendments thereto, and no county may supplement the compensation of district court personnel paid by the state. With regard to judicial and nonjudicial personnel of the district courts whose salary is payable by the state, the state shall provide for unemployment security coverage, employer contributions for retirement, workmen's compensation coverage, health insurance coverage and surety bond coverage.

(b) Except as provided further, the supreme court shall establish a formal pay plan for court reporters serving district judges. Within the limits of legislative appropriations therefor, compensation of court reporters shall be paid by the state in an amount prescribed by the pay plan established by the supreme court. The plan shall detail each reporter's position by classification, pay grade and pay step. Pursuant to K.S.A. 2016 Supp. 20-384, and amendments thereto, compensation of court reporters shall be paid by the state in an amount prescribed by the chief judge of the district court where such reporter serves. No county may supplement the compensation of any court reporter.

History: L. 1978, ch. 108, § 1; L. 1984, ch. 113, § 1; L. 1986, ch. 115, § 48; L. 1990, ch. 95, § 1; L. 2014, ch. 82, § 17; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-362 Disposition of docket fees.

20-362. Disposition of docket fees. The clerk of the district court shall remit all revenues received from docket fees as follows:

(a) At least monthly to the county treasurer, for deposit in the county treasury and credit to the county general fund:

(1) A sum equal to $10 for each docket fee paid pursuant to K.S.A. 60-2001 and 60-3005, and amendments thereto, during the preceding calendar month;

(2) a sum equal to $10 for each $46 or $76 docket fee paid pursuant to K.S.A. 61-4001, or K.S.A. 61-2704 or 61-2709, and amendments thereto; and

(3) a sum equal to $5 for each $26 docket fee paid pursuant to K.S.A. 61-4001 or K.S.A. 61-2704, and amendments thereto, during the preceding calendar month.

(b) At least monthly to the board of trustees of the county law library fund, for deposit in the fund, a sum equal to the library fees paid during the preceding calendar month for cases filed in the county.

(c) At least monthly to the county treasurer, for deposit in the county treasury and credit to the prosecuting attorneys' training fund, a sum equal to $2 for each docket fee paid pursuant to K.S.A. 28-172a, and amendments thereto, during the preceding calendar month for cases filed in the county and a sum equal to $1 for each fee paid pursuant to K.S.A. 28-170(c), and amendments thereto, during the preceding calendar month for cases filed in the county.

(d) To the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury and credit to the law enforcement training center fund a sum equal to $15 for each docket fee paid pursuant to K.S.A. 28-172a, and amendments thereto, during the preceding calendar month.

(e) To the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury a sum equal to the balance which remains from all docket fees paid during the preceding calendar month after deduction of the amounts specified in subsections (a), (b), (c) and (d). Of the balance remitted to the state treasury pursuant to this subsection, the state treasurer shall credit 0.99% to the judicial council fund. During the fiscal years ending June 30, 2015, June 30, 2016, June 30, 2017, June 30, 2018, and June 30, 2019, of the remainder, the state treasurer shall deposit and credit the first $3,100,000 to the electronic filing and management fund created in K.S.A. 2016 Supp. 20-1a16, and amendments thereto. During the fiscal year ending June 30, 2020, and each fiscal year thereafter, of the remainder, the state treasurer shall deposit and credit the first $1,000,000 to the electronic filing and management fund. Of the balance which remains after deduction of the amounts specified in this subsection, the state treasurer shall deposit and credit the remainder to the judicial branch docket fee fund.

History: L. 1978, ch. 108, § 3; L. 1982, ch. 116, § 3; L. 1985, ch. 106, § 1; L. 1986, ch. 146, § 2; L. 1987, ch. 134, § 2; L. 1989, ch. 239, § 3; L. 1990, ch. 202, § 26; L. 1992, ch. 315, § 7; L. 1994, ch. 281, § 1; L. 1998, ch. 155, § 3; L. 2000, ch. 161, § 104; L. 2001, ch. 5, § 77; L. 2002, ch. 199, § 4; L. 2006, ch. 170, § 2; L. 2009, ch. 116, § 4; L. 2014, ch. 82, § 18; L. 2015, ch. 81, § 7; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-363 Abolishment of certain district court employee job positions; positions assumed by county; payment by county of compensation.

20-363. Abolishment of certain district court employee job positions; positions assumed by county; payment by county of compensation. (a) On and after June 18, 1979, job positions for district court employees whose principal duties involved service of process for the district court of the county immediately prior to such date shall be abolished. Except as provided in subsection (b), on and after such date the office of sheriff in such county shall assume the duties of service of process for the district court of the county and there is hereby created job positions in such sheriff's office in a number equal to the number of job positions abolished in the district court of such county by this section.

(b) On and after June 18, 1979, in Wyandotte county the county shall assume the duties of service of process for the district court of such county and there is hereby created job positions in such county, under the supervision of the board of county commissioners, in a number equal to the number of job positions abolished in the district court of such county by this section.

(c) In appointing persons to fill the job positions created by this section, due consideration shall be given to appointing those persons whose job positions are abolished by this act. On and after such date the county shall pay the compensation and employer's contributions of such employees and amounts therefor may be paid during the budget year even though the same were not included in the budget of expenditures for such year. On and after June 18, 1979, district court employees shall not perform the function of serving process for the district courts. A county may issue no-fund warrants to cover costs imposed upon the county for calendar year 1979 pursuant to this section and such warrants may be issued without the approval of the state board of tax appeals.

History: L. 1979, ch. 78, § 1; L. 2008, ch. 109, § 52; L. 2014, ch. 141, § 46; July 1.



20-364 Abolition of all associate district judge positions; creation of new district judge positions; procedure.

20-364. Abolition of all associate district judge positions; creation of new district judge positions; procedure. (a) The terms of office of all associate district judges holding office on January 11, 1987, shall expire on that date and, on and after January 12, 1987, all associate district judge positions shall be abolished.

(b) On and after January 12, 1987, there is hereby created, in each judicial district, new district judge positions equal in number to the associate district judge positions abolished in the district pursuant to subsection (a).

(c) In a judicial district which elects judges of the district court:

(1) When an associate district judge of the district is elected or appointed for a term which, if not for the provisions of subsection (a), would expire on January 8, 1989, the judge shall be elected or appointed to serve through January 11, 1987, as associate district judge of the district and on and after January 12, 1987, through January 8, 1989, as district judge in one of the new positions to be created in the district by this section.

(2) The remaining new district judge positions to be created in the district by this section shall be filled by nomination and election at the state primary and general elections in 1986 in the same manner as the nomination and election of a district judge to an existing position in the district.

(d) In a judicial district which selects judges of the district court by nonpartisan selection:

(1) When an associate district judge of the district stands for retention or is appointed for a term which, if not for the provisions of subsection (a), would expire on January 8, 1989, the judge shall be retained or appointed to serve through January 11, 1987, as associate district judge of the district and on and after January 12, 1987, through January 8, 1989, as district judge in one of the new positions to be created in the district by this section.

(2) Each remaining associate district judge of the district whose term will expire January 11, 1987, shall be eligible to stand for retention at the state general election in 1986 as district judge in one of the new positions to be created in the district by this section in the same manner as an incumbent district judge in an existing position of the judicial district. If any such associate district judge does not file a declaration of candidacy for retention in office as district judge in a new position to be created by this section, the new position shall be filled in the manner provided for filling a vacancy in an existing district judge position in the judicial district.

(e) If it is provided by law that an associate district judge position eliminated pursuant to this section shall be in a particular county and if a new division of the district court is created to replace that associate district judge position, any district judge of the new division of the district court shall be required to be a resident of the county in which the former associate district judge position was located.

History: L. 1983, ch. 105, § 8; April 28.



20-365 Clerks of district courts; use of facsimile signature.

20-365. Clerks of district courts; use of facsimile signature. Records and judicial proceedings requiring the attestation of the clerk of the district court may, upon order of the chief judge of such court, be authenticated by the clerk by the use of a facsimile signature in lieu of the clerk's manual signature. The facsimile signature shall be a reproduction by engraving, imprinting, stamping or other means of the manual signature of the clerk. The clerk shall file with the secretary of state such clerk's manual signature and facsimile signature certified by such clerk under oath. Upon compliance with these provisions by the clerk, such clerk's facsimile signature has the same legal effect as such clerk's manual signature. Upon appropriate supreme court rule, an electronic signature of the clerk may be authorized and has the same legal effect as a manual signature.

History: L. 1988, ch. 110, § 1; L. 1999, ch. 57, § 25; L. 2010, ch. 70, § 3; July 1.



20-366 Security for district courts.

20-366. Security for district courts. Every county shall provide security for each division of the district court as is determined by the county commissioners to be necessary and proper.

History: L. 1991, ch. 83, § 2; July 1.



20-368 Disposition of bail forfeitures.

20-368. Disposition of bail forfeitures. The clerk of the district court shall remit at least monthly to the county treasurer of each county in the judicial district, and the county treasurer shall deposit the same to the credit of the county general fund, the amount equal to 40% of the total amount of bail forfeitures received in such county during the preceding calendar month.

History: L. 1998, ch. 52, § 3; Apr. 9.



20-369 Domestic violence special program fee; disposition; expenditure of fund.

20-369. Domestic violence special program fee; disposition; expenditure of fund. (a) If a judicial district creates a local fund, the court may impose a fee as provided in this section against any defendant for crimes involving a family or household member as provided in K.S.A. 2016 Supp. 21-5414, and amendments thereto, and against any defendant found to have committed a domestic violence offense pursuant to K.S.A. 2016 Supp. 22-4615, and amendments thereto. The chief judge of each judicial district where such fee is imposed shall set the amount of such fee by rules adopted in such judicial district in an amount not to exceed $100 per case.

(b) Such fees shall be deposited into the local fund and disbursed pursuant to recommendations of the chief judge under this act. All moneys collected by this section shall be paid into the domestic violence special programs fund in the county where the fee is collected, as established by the judicial district.

(c) Expenditures made in each judicial district shall be determined by the chief judge and shall be paid to domestic violence programs administered by the court and to local programs within the judicial district that enhance a coordinated community justice response to the issue of domestic violence.

History: L. 2001, ch. 177, § 14; L. 2010, ch. 101, § 4; L. 2011, ch. 91, § 10; July 1.

Section was also amended by L. 2011, ch. 30, § 109, but that version was repealed by L. 2011, ch. 91 § 41.



20-370 Children's advocacy center assessment fee; children's advocacy center fund established; expenditures.

20-370. Children's advocacy center assessment fee; children's advocacy center fund established; expenditures. (a) On and after July 1, 2013, any defendant convicted of a crime under chapter 21 of the Kansas Statutes Annotated, and amendments thereto, in which a minor is a victim, shall pay an assessment fee in the amount of $400 to the clerk of the district court. All moneys received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the children's advocacy center fund established in subsection (b).

(b) There is hereby established the children's advocacy center fund in the state treasury which shall be administered by the attorney general. All expenditures from the children's advocacy center fund shall be for operating expenditures of children's advocacy centers in the state that are eligible for funding pursuant to law. All expenditures from the children's advocacy center fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 2004, ch. 142, § 1; L. 2013, ch. 117, § 1; July 1.



20-371 Electronic access to district court records; county may charge reasonable fees; no additional fees authorized.

20-371. Electronic access to district court records; county may charge reasonable fees; no additional fees authorized. Notwithstanding any statute, law, rule, regulation or supreme court rule to the contrary, any county may provide electronic access to district court records that are otherwise publicly available. A county may charge reasonable fees, not to exceed those authorized by law, for providing electronic access to such records. No statute, law, rule, regulation or supreme court rule shall authorize the charging of a fee in addition to a county fee, if any, for providing electronic access to district court records.

History: L. 2006, ch. 148, § 1; July 1.



20-375 Purpose of act.

20-375. Purpose of act. The purpose of this act* is to improve the enforcement of duties of support and restitution.

History: L. 1972, ch. 123, § 1; L. 1997, ch. 182, § 96; July 3.

* See comparative table of sections in Constitution volume at L. 1972, ch. 123.



20-376 Definitions.

20-376. Definitions. (1) "Court" means the district court of this state.

(2) "Duty of support" includes any duty of support imposed by any court order, decree or judgment, whether interlocutory or final, whether incidental to a proceeding for divorce, separate maintenance or otherwise.

(3) "Support" as used in this section and K.S.A. 2016 Supp. 20-378 and 20-379, and amendments thereto, means child support, whether interlocutory or final, and maintenance.

(4) "Obligor" means any person owing a duty of support or restitution.

(5) "Obligee" means any person or entity to whom a duty of support or restitution is owed.

(6) "Duty of restitution" includes any duty of restitution imposed by any agreement, diversion agreement, court order, decree or judgment, whether interlocutory or final, pursuant to a criminal conviction, order of assignment to intensive supervised probation, order of probation or condition of parole.

(7) "Restitution" as used in this section and K.S.A. 2016 Supp. 20-378 and 20-379, and amendments thereto, means monetary remuneration owed by an obligor to an obligee as compensation for loss incurred through criminal actions of the obligor which result in loss to the obligee. For the purposes of this act, restitution shall include court costs.

History: L. 1972, ch. 123, § 2; L. 1978, ch. 227, § 1; L. 1982, ch. 152, § 21; L. 1985, ch. 115, § 34; L. 1997, ch. 182, § 97; July 3.



20-377 Court trustee; appointment.

20-377. Court trustee; appointment. The court may provide by rule adopted by the judge or judges of each of the judicial districts of Kansas for the establishment of the office of court trustee for the judicial district. The court trustee shall be a person licensed to practice law in the state of Kansas and shall be appointed by and serve at the pleasure of the chief judge of the judicial district.

History: L. 1972, ch. 123, § 3; L. 1985, ch. 115, § 35; L. 1999, ch. 57, § 36; July 1.



20-378 Same; duties.

20-378. Same; duties. The court trustee shall have the responsibility:

(a) For collection of support or restitution from the obligor upon the written request of the obligee or upon the order of the court; and

(b) to compile a list of individuals who owe arrearages under a support order or have failed, after appropriate notice, to comply with a subpoena issued pursuant to a duty of support. The court trustee shall deliver such list to the secretary for children and families on a quarterly basis or more frequently as requested by the secretary.

History: L. 1972, ch. 123, § 4; L. 1997, ch. 182, § 98; L. 2007, ch. 174, § 1; L. 2014, ch. 115, § 18; July 1.



20-379 Same; powers.

20-379. Same; powers. (a) The court trustee shall be authorized and empowered to pursue all civil remedies which would be available to the obligee or obligor in establishing and enforcing payment of support or restitution.

(b) The court trustee may also file motions for an increase or a decrease of the amount of support on behalf of any child. Any such motion to modify the amount of support shall not be heard until notice has been given to the obligee, the obligor and their attorneys of record, if any.

(c) The court trustee shall have the following additional powers and duties upon approval of the chief judge:

(1) To issue summonses, administrative subpoenas and subpoenas duces tecum to obligors, obligees and other witnesses who possess knowledge or books and records relating to enforcement of support or restitution to appear in the office of the trustee or before the district court for examination;

(2) to administer oaths and take sworn testimony on the record or by affidavit;

(3) to appoint special process servers as required to carry out the court trustee's responsibilities under this section;

(4) to enter into stipulations, acknowledgments, agreements and journal entries, subject to approval of the court; and

(5) to enter into contracts pursuant to K.S.A. 75-719, and amendments thereto, with the attorney general for the collection of debts owed to courts or restitution owed to obligees.

History: L. 1972, ch. 123, § 5; L. 1976, ch. 173, § 1; L. 1985, ch. 115, § 36; L. 1997, ch. 182, § 99; L. 1999, ch. 57, § 37; July 1.



20-380 Same; expenses; compensation; court trustee operations fund, purposes and expenditures.

20-380. Same; expenses; compensation; court trustee operations fund, purposes and expenditures. (a) Except as provided further, to defray the expenses of operation of the court trustee's office, the court trustee is authorized to charge an amount: (1) Whether fixed or sliding scale, based upon the scope of services provided or upon economic criteria, not to exceed 5% of the support collected from obligors through such office, as determined necessary by the chief judge as provided by this section; (2) based upon the hourly cost of office operations for the provision of services on an hourly or per service basis, with the written agreement of the obligee; or (3) from restitution collected, not to exceed the fee authorized by the attorney general under any contract entered into pursuant to K.S.A. 75-719, and amendments thereto.

(b) All such amounts shall be paid to the court trustee operations fund of the county where collected. There shall be created a court trustee operations fund in the county treasury of each county or district court of each county, in each judicial district that establishes the office of court trustee for the judicial district. The moneys budgeted to fund the operation of existing court trustee offices and to fund the start-up costs of new court trustee offices established on or after January 1, 1992, whether as a result of a rule adopted pursuant to K.S.A. 2016 Supp. 20-377, and amendments thereto, or because this act has created a court trustee operations fund, shall be transferred from the county general fund to the court trustee operations fund. The county commissioners of the county or group of counties, if the judicial district consists of more than one county, by a majority vote, shall decide whether the county or counties will have a court trustee operations fund in the county treasury or the district court of each county. Except as provided by subsection (d), all expenditures from the court trustee operations fund shall be made in accordance with the provisions of K.S.A. 2016 Supp. 20-375 et seq., and amendments thereto, to enforce duties of support. Authorized expenditures from the court trustee operations fund may include repayment of start-up costs, expansions and operations of the court trustee's office to the county general fund. The court trustee shall be paid compensation as determined by the chief judge. The board of county commissioners of each county to which this act may apply shall provide suitable quarters for the office of court trustee, furnish stationery and supplies, and such furniture and equipment as shall, in the discretion of the chief judge, be necessary for the use of the court trustee. The chief judge shall fix and determine the annual budget of the office of the court trustee and shall review and determine on an annual basis the amount necessary to be charged to defray the expense of start-up costs, expansions and operations of the office of court trustee. All payments made by the secretary for children and families pursuant to K.S.A. 2016 Supp. 23-3113, and amendments thereto, or any grants or other monies received which are intended to further child support enforcement goals or restitution goals shall be deposited in the court trustee operations fund.

(c) The court trustee shall not charge or collect a fee for any support payment that is not paid through the central unit for collection and disbursements of support payments pursuant to K.S.A. 2016 Supp. 39-7,135, and amendments thereto.

(d) In a judicial district where the office of court trustee has ceased to exist, the chief judge may authorize expenditures from the court trustee operations fund for district court operations.

History: L. 1972, ch. 123, § 6; L. 1976, ch. 145, § 136; L. 1978, ch. 105, § 8; L. 1985, ch. 115, § 37; L. 1991, ch. 96, § 1; L. 1997, ch. 182, § 100; L. 1999, ch. 57, § 38; L. 2001, ch. 195, § 11; L. 2014, ch. 125, § 3; July 1.

Section was amended twice in the 2014 session, see also 20-380a.



20-381 Payment of authorized expenditures.

20-381. Payment of authorized expenditures. (a) All expenditures provided for in this act shall be paid as follows:

(1) In each judicial district consisting of a single county such expenditure shall be paid by the board of county commissioners or chief judge from the court trustees operations fund as provided in K.S.A. 2016 Supp. 20-380, and amendments thereto.

(2) In each judicial district consisting of more than one county which has a single court trustee operation serving all the counties in that district, such expenditure shall be paid by the:

(A) Board of county commissioners of the county having the greatest amount of support or restitution money collected by the court trustee's office in such district from the court trustees operations fund of such county, and such board of county commissioners shall send a statement to the board of county commissioners of each of the other counties in such district for a proportional amount of such annual expenditures with such proportion to be based upon the respective amounts of support and restitution money collected by the court trustee's office of each county within such judicial district. Each board of county commissioners receiving a statement pursuant to this section shall make payment of the same from the court trustees operations fund of the county; or

(B) chief judge of such judicial district. Such judge shall pay such annual expenditures from the court trustee operations fund in the district court of each county based upon the respective amounts of support and restitution money collected by the court trustee's office of each county within such judicial district. The chief judge shall promptly reimburse the county general fund for expenditures made for salary, compensation and fringe benefits made on behalf of the court trustee's office pursuant to K.S.A. 20-162, 20-358 and 20-359, and amendments thereto.

(3) The expenditure for a court trustee office in a multicounty district which does not operate in all counties of the district shall be paid proportionately, as in subsection (2), from the court trustee operations fund of each county served by the court trustee.

(b) The chief judge and the board of county commissioners may agree on a reimbursement amount to the county general fund in an amount less than the total expenses of the court trustee's office, but such reimbursement amount shall not exceed the total expenses of the court trustee's office.

History: L. 1972, ch. 123, § 7; L. 1978, ch. 105, § 9; L. 1991, ch. 96, § 2; L. 1997, ch. 182, § 101; L. 1999, ch. 57, § 39; July 1.



20-382 Authorized expenditures, when paid.

20-382. Authorized expenditures, when paid. The expenditure for salaries, compensation and necessary expenses of the office of court trustee provided for in this act may be paid during any budget year, even though the same was not included in the budget expenditures for such budget year, until such time as the office shall become self-supporting, as determined by the chief judge.

History: L. 1972, ch. 123, § 8; L. 1985, ch. 115, § 38; L. 1999, ch. 57, § 40; July 1.



20-383 Court rules to implement act; review of requests for exemption.

20-383. Court rules to implement act; review of requests for exemption. (a) The district court shall provide by court rule for such other matters as are necessary to carry out the purpose of this act, including, but not limited to, the appointment of deputy trustees and other staff and a procedure to review written requests of the obligee or obligor for exemption from the office of court trustee's responsibility for collection of support or restitution as provided in subsection (b).

(b) (1) In reviewing the written request for exemption provided in subsection (a), the presiding judge shall make a determination on whether the claimant's request is a good cause claim based on all relevant factors.

(2) The presiding judge's determination shall be based upon the totality of the circumstances and no one factor shall be determinative as to the outcome of the claimant's request for such good cause claim for exemption.

History: L. 1972, ch. 123, § 9; L. 1991, ch. 96, § 3; L. 1997, ch. 182, § 102; July 3.



20-384 Judicial district budgets; responsibilities of chief judge.

20-384. Judicial district budgets; responsibilities of chief judge. (a) For the fiscal year ending June 30, 2016, and for each fiscal year thereafter, the chief judge in each judicial district may elect to be responsible for the budget of such judicial district pursuant to the provisions of this section.

(b) For the fiscal year ending June 30, 2016, and each fiscal year thereafter, the chief judge in each judicial district who elects to be responsible for the budget shall prepare such budget and submit it to the chief justice of the supreme court pursuant to K.S.A. 20-158, and amendments thereto. On or before August 1, 2014, and each August 1 thereafter, the chief judge shall notify the chief justice if such chief judge is electing to be responsible for the district court budget for the ensuing fiscal year.

(c) Subject to appropriations therefor, the chief justice shall have the final authority to determine and approve the annual amount allocated to the budget for each judicial district court administration in which the chief judge has elected to be responsible for such budget. Annually, as soon as possible following legislation passed by the legislature and enacted into law appropriating moneys for the judicial branch, the chief justice shall determine such budgeted amount for each such judicial district court administration and notify the chief judge of each such judicial district. On or before June 30 of each fiscal year, the chief judge of each judicial district who elects to be responsible for the budget shall submit to the chief justice such district court's budget for the ensuing fiscal year based upon the dollar amount allocated to such district court by the chief justice for such fiscal year.

(d) After the amount of such district court budget is established by the chief justice, the expenditures under such budget, other than expenditures for salaries mandated by law, shall be under the control and supervision of the chief judge of such judicial district. The judicial administrator of the courts, pursuant to K.S.A. 20-318, and amendments thereto, shall approve all lawful claims submitted by the chief judge within the limits of such judicial district court budget.

(e) The compensation to be paid to district court personnel in such judicial district shall be determined by the chief judge of such judicial district.

(f) The chief judge of such judicial district who elects to be responsible for the budget shall have the authority and power to hire, promote, suspend, demote and dismiss all personnel as necessary to carry out the functions and duties of such judicial district.

(g) Whenever for any fiscal year it appears that the resources of any special revenue fund of the judicial branch are likely to be insufficient to cover the appropriations made against such special revenue funds, the chief justice shall be responsible for determining any allotment system so as to assure that expenditures for any particular fiscal year will not exceed the available resources of any special revenue fund of the judicial branch for that fiscal year. All chief judges who are responsible for the district court budget shall follow any allotment system determined by the chief justice for such fiscal year.

History: L. 2014, ch. 82, § 2; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).






Article 4 DISTRICT COURT DIVISIONS IN CERTAIN DISTRICTS

20-438 Specialized divisions of district court; establishment; assignment of personnel.

20-438. Specialized divisions of district court; establishment; assignment of personnel. Whenever the judges of the district court deem it necessary for the efficient and effective administration of justice, and with approval of the supreme court, such judges may establish specialized divisions of such district court. Such divisions may be established for, but not limited to, the following purposes: Probate matters, traffic cases, juvenile matters, domestic cases or any combination thereof. The chief judge, with the approval of the other judges of the district court, shall provide for the assignment and reassignment of judges to any specialized division established as provided in this section, and the chief judge shall provide for the assignment of cases to any such division. The chief judge also may assign a clerk of the district court, or an assistant or deputy district court clerk, to any such division to serve as chief clerk of such division. Such other personnel of the district court as are necessary for the operation thereof may be assigned to any such specialized division by the chief judge.

History: L. 1976, ch. 146, § 35; L. 1999, ch. 57, § 26; July 1.






Article 6 DISTRICT COURTS IN COUNTIES OVER 100,000

20-626 Additional courtrooms in counties over 300,000; no-fund warrants; tax levies.

20-626. Additional courtrooms in counties over 300,000; no-fund warrants; tax levies. The board of county commissioners of any county in this state having a population of more than 300,000 is hereby authorized to issue no-fund warrants for the purpose of paying all costs incurred in providing additional quarters in any available space of the courthouse for the holding of court and jury and retiring rooms, except that before such warrants shall be issued the board of county commissioners shall have received from all of the judges of the appropriate court a resolution certifying to necessity of additional quarters. Such no-fund warrants shall be issued in the manner and form, bear interest and be redeemed as prescribed by K.S.A. 79-2940, and amendments thereto, except that they may be issued without the approval of the state board of tax appeals, and without the notation required by said section. The board of county commissioners shall make a tax levy at the first tax levying period after such warrants are issued, sufficient to pay such warrants and the interest thereon, except that in lieu of making only one tax levy, the county commissioners may, if it deems it advisable, make a tax levy each year for not to exceed five years in approximately equal installments for the purpose of paying said warrants and the interest thereon. All such tax levies shall be in addition to all other levies authorized or limited by law and shall not be subject to or within the aggregate tax levy limitation prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto. None of the provisions of the state budget law shall apply to any expenditure which has been provided for by the issuance of warrants under this act.

History: L. 1968, ch. 387, § 1; L. 2008, ch. 109, § 53; L. 2014, ch. 141, § 47; July 1.






Article 9 OFFICIAL REPORTERS FOR DISTRICT COURTS

20-910a Transcript as evidence.

20-910a. Transcript as evidence. That the transcript of notes of any duly appointed official reporter of the district court of any proceedings taken by such reporter in any court in the state of Kansas, which shall thereafter be transcribed by such reporter, and certified by him to be a true copy of all the evidence of any witness or witnesses examined or other proceedings had in such court, may be introduced in evidence by any party desiring to use the same under like circumstances and with like effect as the deposition of such witness or witnesses, or for any purpose for which the same may be competent.

History: L. 1943, ch. 151, § 1; March 24.



20-911 False certificate or omission of portion of notes; penalty.

20-911. False certificate or omission of portion of notes; penalty. That if any court stenographer shall purposely and falsely certify to or shall falsely verify his notes, or omit from his notes any portion of the proceedings relating to the matter called for by the party desiring to use the same, he shall be deemed guilty of a misdemeanor, and shall be punished by a fine of not more than five hundred dollars, or imprisonment in the county jail for not more than six months, or by both such fine and imprisonment, in the discretion of the court.

History: L. 1905, ch. 494, § 2; Feb. 23; R.S. 1923, 20-911.



20-912 Rules for granting certificates for appointment as official reporters.

20-912. Rules for granting certificates for appointment as official reporters. It shall be the duty of the supreme court of Kansas, under such rules as the court shall deem necessary, and in substantially the same manner as attorneys at law are licensed to practice law, to grant certificates of eligibility for appointment as official reporters of the district courts.

History: L. 1941, ch. 209, § 1; June 30.



20-913 Title of reporter; administration of oaths; seal.

20-913. Title of reporter; administration of oaths; seal. One holding such a certificate shall have the right to use the title "certified shorthand reporter," and is hereby authorized and empowered to administer oaths, and to have an official seal which shall be used to authenticate his official acts. The impress of such seal shall be recorded in the office of the clerk of the district court for the county in which he resides. Such seal may be of his own design but shall bear his name and the words "certified shorthand reporter."

History: L. 1941, ch. 209, § 2; L. 1949, ch. 229, § 1; L. 1967, ch. 178, § 1; April 27.



20-914 Same; certificate required before appointment.

20-914. Same; certificate required before appointment. No person who does not hold such a certificate shall be appointed official reporter of a district court.

History: L. 1941, ch. 209, § 3; June 30.



20-917 Official court reporter; assignment; transcripts; power to administer oaths; reporters' expenses.

20-917. Official court reporter; assignment; transcripts; power to administer oaths; reporters' expenses. (a) The supreme court shall provide by rule for the assignment of an official court reporter appointed in any judicial district to duty in another judicial district.

(b) The supreme court shall regulate the making of the records of all court proceedings and shall adopt rules governing the preparation and sale of trial transcripts.

(c) An official court reporter shall have the power to administer oaths in any court proceeding in the same manner and to the same extent provided by law for the administering of oaths by district judges.

(d) Official court reporters shall be reimbursed for the actual and necessary expenses incurred in the performance of their official duties, in the same manner and to the same extent district judges are so reimbursed.

History: L. 1976, ch. 146, § 37; L. 1978, ch. 108, § 12; Jan. 1, 1979.






Article 12 CONTEMPTS OF COURT

20-1201 Two classes of contempts.

20-1201. Two classes of contempts. That contempts of court are divided into two classes, direct and indirect, and shall be proceeded against only as hereinafter prescribed.

History: L. 1897, ch. 106, § 1; May 8; R.S. 1923, 20-1201.



20-1202 Classes of contempts defined.

20-1202. Classes of contempts defined. That contempts committed during the sitting of the court or of a judge at chambers, in its or his presence, are direct contempts. All others are indirect contempts.

History: L. 1897, ch. 106, § 2; May 8; R.S. 1923, 20-1202.



20-1203 Direct contempts.

20-1203. Direct contempts. That a direct contempt may be punished summarily, without written accusation against the person arraigned, but if the court or judge in chambers shall adjudge him guilty thereof a judgment shall be entered of record, in which shall be specified the conduct constituting such contempt, with a statement of whatever defense or extenuation the accused offered thereto, and the sentence of the court thereon.

History: L. 1897, ch. 106, § 3; L. 1901, ch. 123, § 1; May 1; R.S. 1923, 20-1203.



20-1204a Indirect contempt; procedure.

20-1204a. Indirect contempt; procedure. (a) When an order in a civil action has been entered, the court that rendered the same may order a person alleged to be guilty of indirect contempt of such order to appear and show cause why such person should not be held in contempt if there is filed a motion requesting an order to appear and show cause which is accompanied by an affidavit specifically setting forth the facts constituting the alleged violation.

(b) Except as provided in subsection (e), the order to appear and show cause shall be served upon the party allegedly in contempt by the sheriff or some other person appointed by the court for such purpose. Such order shall state the time and place where the person is to appear and shall be accompanied by a copy of the affidavit provided for in subsection (a). The court shall hear the matter at the time specified in the order, and upon proper showing, may extend the time so as to give the accused a reasonable opportunity to purge oneself of the contempt. If the court determines that a person is guilty of contempt such person shall be punished as the court shall direct.

(c) If, after proper service of the order to appear and show cause, the person served shall not appear in court as ordered, or if the court finds at a hearing held on motion of a party to the civil action that the person allegedly in contempt is secreting oneself to avoid the process of the court, the court may issue a bench warrant commanding that the person be brought before the court to answer for contempt. When such person is brought before the court, the court shall proceed as provided in subsection (b). The court may make such orders concerning the release of the person pending the hearing as the court deems proper.

(d) The provisions of this section shall apply to both criminal and civil contempts, but in the case of a criminal contempt the court on its own motion may cause the motion and affidavit provided for in subsection (a) to be filed.

(e) In cases involving an alleged violation of a restraining order issued pursuant to subsection (a)(2) of K.S.A. 2016 Supp. 23-2707, and amendments thereto, if the affidavit filed pursuant to subsection (a) alleges physical abuse in violation of the court's order, the court immediately may issue a bench warrant and proceed as provided in subsection (c).

(f) If a person is found guilty of contempt in a child support enforcement proceeding, including an assignment of child support rights to the commissioner of juvenile justice and the evidence shows that the person is or may be authorized to practice a profession by a licensing body as defined in K.S.A. 74-146, and amendments thereto, the court, in addition to any other remedies, may order that a notice pursuant to subsection (a) of K.S.A. 74-147, and amendments thereto, be served on the licensing body. If the person found guilty of contempt as provided in this subsection is a licensed attorney, the court may file a complaint with the disciplinary administrator if the licensing agency is the Kansas supreme court, or the appropriate bar counsel's office if the licensee practices in another state.

(g) If a person is found guilty of contempt in a child support enforcement proceeding, including an assignment of child support rights to the commissioner of juvenile justice, in an amount equal to or greater than the amount of support payable for six months or the obligor has been ordered by the court to pay a sum certain each month toward the liquidation of the arrearages and the obligor has substantially failed to abide by that order, the court may restrict the obligor's driver's license. Such restriction may include, but not be limited to, driving to, from and during the course of such person's employment. The court may order the public office, as defined in K.S.A. 2016 Supp. 23-3102, and amendments thereto, to contact the division of vehicles of the department of revenue to restrict the obligor's driver's license as indicated in the court order until further order of the court.

(h) The court shall not recognize a motion to issue nor order in a civil or criminal action a contempt citation against any person who reports or publishes the information that a gag order has been issued by the court.

History: L. 1978, ch. 114, § 1; L. 1994, ch. 292, § 17; L. 1994, ch. 327, § 1; L. 1996, ch. 229, § 17; L. 1996, ch. 229, § 18; L. 2012, ch. 162, § 31; May 31.



20-1205 Contempt of court; appeal; stay of judgment.

20-1205. Contempt of court; appeal; stay of judgment. The testimony taken on the trial of any accusation of contempt shall be preserved. An appeal may be taken from any judgment of conviction therefor in the same manner as is provided by law in civil cases. Upon the filing and service of a notice of appeal, execution of the judgment shall be stayed upon the giving of such bond as may be required by the court or a judge thereof, or by any justice or judge of an appellate court.

History: L. 1897, ch. 106, § 5; R.S. 1923, 20-1205; L. 1979, ch. 83, § 1; July 1.



20-1206 Application to proceedings; prosecutor.

20-1206. Application to proceedings; prosecutor. The provisions of this act shall apply to all proceedings for contempt in all courts of Kansas and before all judges of the district court in chambers; but this act shall not affect any proceedings for contempt pending at the time of the passage thereof. Upon request by a district judge the attorney general shall furnish said court with a special prosecutor to prosecute contempt proceedings.

History: L. 1897, ch. 106, § 6; L. 1901, ch. 123, § 3; R.S. 1923, 20-1206; L. 1967, ch. 179, § 1; L. 1976, ch. 145, § 91; Jan. 10, 1977.






Article 22 JUDICIAL COUNCIL

20-2201 Judicial council; members; appointment; term.

20-2201. Judicial council; members; appointment; term. A judicial council is hereby established and created which shall be an independent agency in the judicial branch of government, shall submit its budget separately and may adopt its own pay plan and personnel rules. The judicial council shall be composed of one justice of the supreme court, one judge of the court of appeals, two district judges of different judicial districts, four resident lawyers, the chairperson of the judiciary committee of the house of representatives or the chairperson's designate [designee], and the chairperson of the judiciary committee of the senate. All members except the members of the legislature shall be appointed by the chief justice of the supreme court for a term of four years and until a successor shall have been appointed and qualified.

The terms of the members of the legislature, and all other members, shall terminate upon such member ceasing to belong to the class from which such member was appointed. All vacancies except those of the members of the legislature shall be filled by appointment by the chief justice for the unexpired term. Upon vacancy, the places of the members of the legislature shall be filled by their successors.

History: L. 1927, ch. 187, § 1; L. 1977, ch. 111, § 1; L. 2003, ch. 101, § 1; July 1.



20-2202 Chairperson; meetings.

20-2202. Chairperson; meetings. The judicial council shall select one of the council's members as chairperson for such period as the council may choose. The judicial council shall meet semiannually and more frequently, if necessary, upon call of the chairperson.

History: L. 1927, ch. 187, § 2; L. 2003, ch. 101, § 2; July 1.



20-2203 Duties of judicial council.

20-2203. Duties of judicial council. It shall be the continuous duty of the judicial council to survey and study the judicial branch of the state and recommend improvements in the administration of justice. The judicial council shall receive and consider suggestions from judges, lawyers, public officials and citizens concerning suggested improvements to the administration of justice. The judicial council may undertake studies in any area of law for the purpose of improving the administration of justice and, may accept assignments from the legislature or the supreme court.

History: L. 1927, ch. 187, § 3; L. 2003, ch. 101, § 3; July 1.



20-2204 Reports; publication.

20-2204. Reports; publication. The council shall report on the work of the council and the council's recommendations for improvement in the administration of justice by providing such information on the council's website and in any other manner the council deems appropriate.

History: L. 1927, ch. 187, § 4; L. 1943, ch. 269, § 9; L. 1976, ch. 146, § 7; L. 1978, ch. 115, § 1; L. 2003, ch. 101, § 4; July 1.



20-2206 Compensation and allowances of members; advisory committee members; payment.

20-2206. Compensation and allowances of members; advisory committee members; payment. All members of the council except judicial members shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto. Reimbursement for travel expenses and subsistence expenses or allowances of judicial members shall be paid as provided in K.S.A. 75-3212, and amendments thereto.

All bills and accounts of the council shall be approved by the chairperson and shall be audited and paid as other claims against the state, authorized by law. Regularly appointed members of advisory committees of the council who are not members of the council shall be paid compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, and amendments thereto.

History: L. 1927, ch. 187, § 6; L. 1943, ch. 150, § 1; L. 1967, ch. 186, § 1; L. 1968, ch. 208, § 6; L. 2003, ch. 101, § 5; July 1.



20-2207 Publications fee fund; fund use; expenditures.

20-2207. Publications fee fund; fund use; expenditures. (a) The judicial council may fix, charge and collect fees for sale and distribution of legal publications in order to recover direct and indirect costs incurred for preparation, publication and distribution of legal publications. The judicial council may request and accept gifts, grants and donations from any person, firm, association or corporation or from the federal government or any agency thereof for preparation, publication or distribution of legal publications.

(b) The publications fee fund of the judicial council which was established in the state treasury pursuant to appropriation acts is hereby continued in existence and shall be administered by the judicial council. Revenue from the following sources shall be deposited in the state treasury and credited to such fund:

(1) All moneys received by or for the judicial council from fees collected under this section; and

(2) all moneys received as gifts, grants or donations for preparation, publication or distribution of legal publications.

(c) Moneys deposited in the publications fee fund of the judicial council may be expended for operating expenditures related to preparation, publication and distribution of legal publications of the judicial council and for operating expenses that are not related to publication activities.

(d) All expenditures from the publications fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the judicial council or the chairperson's designee.

History: L. 2000, ch. 79, § 1; L. 2003, ch. 101, § 6; L. 2009, ch. 116, § 5; L. 2011, ch. 30, § 110; July 1.



20-2208 Judicial council fund; expenditures.

20-2208. Judicial council fund; expenditures. There is hereby established in the state treasury the judicial council fund. All expenditures from the judicial council fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to expenditures approved by the chairperson of the Kansas judicial council or by a person or persons designated by the chairperson of the Kansas judicial council.

History: L. 2003, ch. 101, § 7; L. 2009, ch. 116, § 6; L. 2011, ch. 30, § 111; July 1.






Article 23 BOARD OF PAROLES

20-2301 Boards of paroles in certain judicial districts; composition.

20-2301. Boards of paroles in certain judicial districts; composition. In any judicial district in this state composed of a single county and now having, or which may hereafter have three or more divisions of the district court, the district judges of such judicial district may create a board of paroles, to be known as such, which shall be composed of the district judges of such district. The senior district judge in point of service shall be ex officio chairperson of the board of paroles and the clerk of the district court shall be ex officio clerk of the board of paroles, but the clerk shall have no vote.

History: L. 1947, ch. 236; § 1; L. 1953, ch. 179, § 1; L. 1965, ch. 218, § 1; L. 1976, ch. 145, § 92; L. 1978, ch. 112, § 3; L. 1980, ch. 94, § 10; L. 1986, ch. 115, § 49; Jan. 12, 1987.



20-2302 Same; powers and duties.

20-2302. Same; powers and duties. Said board shall have power to make all needed rules and regulations concerning terms and conditions of parole and applications for parole as herein provided, but no formal or technical form of application therefor shall be required. Said board so constituted shall hold regular meetings at such times as its members shall deem necessary, and all records, hearings and proceedings of said board shall be public and open to inspection of the public. The time, place and manner of meetings shall be fixed from time to time by a majority of the members of said board.

History: L. 1947, ch. 236, § 2; L. 1953, ch. 179, § 2; April 7.



20-2303 Same; same parole powers as trial courts.

20-2303. Same; same parole powers as trial courts. Said board of paroles shall succeed to and have and exercise the same powers of parole and be subject to the same regulations as trial courts are endowed with and provided by the laws of the state of Kansas.

History: L. 1947, ch. 236, § 3; April 11.



20-2304 Same; records.

20-2304. Same; records. It shall be the duty of said board to keep a record of persons paroled, and as far as possible of their whereabouts, occupation and conduct, and a record of the final discharge of such persons upon parole, or the revocation of any parole and the reason therefor.

History: L. 1947, ch. 236, § 4; April 11.



20-2306 Same; act supplemental.

20-2306. Same; act supplemental. This act shall be supplemental to all other acts relating to paroles.

History: L. 1947, ch. 236, § 6; April 11.



20-2313 Same; act supplemental.

20-2313. Same; act supplemental. This act shall be supplemental to other acts relating to paroles in said courts.

History: L. 1949, ch. 240, § 7; April 8.






Article 26 RETIREMENT SYSTEM FOR JUSTICES AND JUDGES

20-2601 Definitions.

20-2601. Definitions. As used in K.S.A. 20-2601 et seq., and amendments thereto, unless the context otherwise requires:

(a) "Fund" means the Kansas public employees retirement fund created by K.S.A. 74-4921, and amendments thereto;

(b) "retirement system for judges" means the system provided for in the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto;

(c) "judge" means any duly elected or appointed justice of the supreme court, judge of the court of appeals or judge of any district court of Kansas, who serves in such capacity on and after the effective date of this act and commencing with the first day of the first payroll period of the fiscal year ending June 30, 1994, any district magistrate judge who makes an election as provided in K.S.A. 20-2620, and amendments thereto, or who is elected or appointed on or after July 1, 1993;

(d) "member" means a judge who is making the required contributions to the fund, or any former judge who has made the required contributions to the fund and has not received a refund of the judge's accumulated contributions;

(e) "prior service" means all the periods of time any judge has served in such capacity prior to the effective date of this act except that district magistrate judges who have service credit under the Kansas public employees retirement system must make application to the board and, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, make payment as required by the board to transfer service credit from the Kansas public employees retirement system to the retirement system for judges;

(f) "current service" means the period of service any judge serves in such capacity from and after the effective date of this act;

(g) "military service" means service of any judge for which retirement benefit credit must be given as provided in the uniformed services employment and reemployment rights act of 1994, as in effect on July 1, 2008;

(h) "total years of service" means the total number of years served as a judge, including prior service, military service and current service as defined by this section, computed to the nearest quarter;

(i) "salary" means the statutory salary of a judge;

(j) "final average salary" means that determined as provided in subsection (b) of K.S.A. 20-2610, and amendments thereto;

(k) "beneficiary" means any natural person or persons or estate designated by a judge in the latest designation of beneficiary received in the retirement system office to receive any benefits as provided for by this act. Except as provided in subsection (n), if there is no named beneficiary living at the time of the judge's death, any benefits provided for by this act shall be paid to: (1) The judge's surviving spouse; (2) the judge's dependent child or children; (3) the judge's dependent parent or parents; (4) the judge's nondependent child or children; (5) the judge's nondependent parent or parents; or (6) the estate of the deceased member; in the order of preference as specified in this subsection. Designations of beneficiaries by a member who is a member of more than one retirement system made on or after July 1, 1987, shall be the basis of any benefits payable under all systems unless otherwise provided by law;

(l) "annuity" means a series of equal monthly payments, payable at the end of each calendar month during the life of a retired judge, of which payments the first payment shall be made as of the end of the calendar month in which such annuity was awarded and the last payment shall be at the end of the calendar month in which such judge dies. The first payment shall include all amounts accrued since the effective date of the award of annuities, including a pro rata portion of the monthly amount of any fraction of a month elapsing between the effective date of such annuity and the end of the calendar month in which such annuity began;

(m) "board" means the board of trustees of the Kansas public employees retirement system;

(n) "trust" means an express trust created by any trust instrument, including a will, and designated by a member to receive benefits and other amounts payable under K.S.A. 20-2607, 20-2610a and 20-2612, and amendments thereto, instead of a beneficiary. A designation of a trust shall be filed with the board. If there is a designated trust at the time of the member's death, all benefits and other amounts payable under K.S.A. 20-2607, 20-2610a and 20-2612, and amendments thereto, shall be paid to the trust instead of the member's beneficiary. If no will is admitted to probate within six months after the death of the member or no trustee qualifies within such six months or if the designated trust fails, for any reason whatsoever, any benefits and other amounts payable under K.S.A. 20-2607, 20-2610a and 20-2612, and amendments thereto, shall be paid to the member's beneficiary and any payments so made shall be a full discharge and release to the retirement system for judges from any further claims;

(o) "accumulated contributions" means the sum of all contributions by a member to the retirement system for judges which are credited to the member's account, with interest allowed thereon after June 30, 1982;

(p) "federal internal revenue code" means the federal internal revenue code of 1954 or 1986, as in effect on July 1, 2008, and as applicable to a governmental plan; and

(q) except as otherwise provided in K.S.A. 20-2601 et seq., and amendments thereto, words and phrases used in K.S.A. 20-2601 et seq., and amendments thereto, shall have the same meanings ascribed to them as are defined in K.S.A. 74-4902, and amendments thereto.

History: L. 1953, ch. 182, § 1; L. 1975, ch. 190, § 4; L. 1976, ch. 147, § 6; L. 1982, ch. 319, § 4; L. 1987, ch. 299, § 1; L. 1993, ch. 227, § 2; L. 1995, ch. 267, § 1; L. 1996, ch. 266, § 2; L. 1998, ch. 64, § 15; L. 1998, ch. 201, § 1; L. 2008, ch. 113, § 7; July 1.



20-2601a Abolition of Kansas judges retirement board; transfer of powers, duties and functions to board of trustees of Kansas public employees retirement system; preservation of decisions, determinations and rules and regulations; adoption of new rules and regulations.

20-2601a. Abolition of Kansas judges retirement board; transfer of powers, duties and functions to board of trustees of Kansas public employees retirement system; preservation of decisions, determinations and rules and regulations; adoption of new rules and regulations. (a) On and after July 1, 1975, the Kansas judges retirement board established pursuant to K.S.A. 20-2604, and amendments thereto, shall be and is hereby abolished, and on such date, except as otherwise provided in this act, all of the powers, duties and functions of said Kansas judges retirement board, whether in its capacity as that board pursuant to K.S.A. 20-2604, and amendments thereto, or in its capacity as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, shall be and are hereby transferred to and conferred and imposed upon the board of trustees of the Kansas public employees retirement system.

(b) Except as otherwise provided in this act, the board of trustees of the Kansas public employees retirement system shall be the successor in every way to the powers, duties and functions of the Kansas judges retirement board, whether in its capacity as that board pursuant to K.S.A. 20-2604, and amendments thereto, or in its capacity as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, in which the same were vested prior to July 1, 1975. Every act performed in the exercise of such powers, duties and functions by or under the authority of the board of trustees of the Kansas public employees retirement system shall be deemed to have the same force and effect as if performed by the Kansas judges retirement board in which such powers, duties and functions were vested prior to July 1, 1975.

(c) On and after July 1, 1975, whenever the Kansas judges retirement board, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

(d) On and after July 1, 1975, whenever the Kansas official court reporters retirement board, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement system.

(e) The board of trustees of the Kansas public employees retirement system shall adopt rules and regulations necessary for the administration of the retirement system for judges and for the transaction of business consistent with law. All rules or regulations of the Kansas judges retirement board in existence on July 1, 1975, whether adopted when acting as that board pursuant to K.S.A. 20-2604, and amendments thereto, or when acting as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, shall continue in force and effect and shall be deemed to be duly adopted rules or regulations of the board of trustees of the Kansas public employees retirement system, until revised, amended, revoked or nullified pursuant to law.

(f) All decisions and determinations of the Kansas judges retirement board in effect on July 1, 1975, whether made when acting as that board pursuant to K.S.A. 20-2604, and amendments thereto, or when acting as the Kansas official court reporters retirement board pursuant to K.S.A. 20-2704, shall continue in force and effect and shall be deemed to be decisions and determinations of the board of trustees of the Kansas public employees retirement system, until revised, amended, revoked or nullified pursuant to law.

History: L. 1975, ch. 190, § 1; L. 1998, ch. 201, § 2; July 1.



20-2601b Abolition of Kansas retirement fund for judges; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements.

20-2601b. Abolition of Kansas retirement fund for judges; transfer of assets to Kansas public employees retirement fund; credit of contributions; authorizing transfer endorsements. (a) On July 1, 1975, the Kansas retirement fund for judges created by K.S.A. 20-2602 is hereby abolished and the state treasurer shall transfer all moneys and other assets in said Kansas retirement fund for judges to the Kansas public employees retirement fund created in K.S.A. 74-4921. For the purposes of all assets other than money, such transfer shall be at the market value of such assets at the close of business on the date of transfer, which shall be the bid price as quoted by a nationally recognized government bond dealer.

(b) On July 1, 1975, and as part of the transfer of moneys and other assets of the Kansas retirement fund for judges to the Kansas public employees retirement fund, the individual accounts in the Kansas public employees retirement fund of members of the retirement system for judges shall be credited with the contributions in their respective accounts in the Kansas retirement fund for judges.

(c) On and after July 1, 1975, the board of trustees of the Kansas public employees retirement system may execute transfer endorsements for any stock or security which was transferred from the Kansas retirement fund for judges to the Kansas public employees retirement fund pursuant to subsection (a). Any such endorsement may be made either in the name of the Kansas public employees retirement fund or in the name of the Kansas retirement fund for judges.

(d) On and after July 1, 1975, whenever the Kansas retirement fund for judges, or words of like effect, is referred to or designated by a statute or contract or other document, such reference or designation shall be deemed to apply to the board of trustees of the Kansas public employees retirement fund.

History: L. 1975, ch. 190, § 2; July 1.



20-2601c Preservation of entitlement to receive retirement annuity or other benefit or return of contributions from Kansas retirement fund for judges.

20-2601c. Preservation of entitlement to receive retirement annuity or other benefit or return of contributions from Kansas retirement fund for judges. (a) On and after July 1, 1975, any person receiving or entitled to receive a retirement annuity or any other benefit from the Kansas retirement fund for judges as it existed on June 30, 1975, shall be entitled to receive from Kansas public employees retirement system such retirement annuity or other benefit under the same conditions as existed under the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated prior to July 1, 1975.

(b) On and after July 1, 1975, any person who would have become entitled to receive a retirement annuity or any other benefit from the Kansas retirement fund for judges as it existed on June 30, 1975, shall be entitled to receive from the Kansas public employees retirement system such retirement annuity or other benefit as provided in the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, as amended by this act, and in any other acts amendatory thereof.

(c) On and after July 1, 1975, any person who is entitled to receive a return of contributions from the Kansas retirement fund for judges as it existed on June 30, 1975, shall be entitled to receive from the Kansas public employees retirement system such return of contributions as provided in the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, as amended by this act, and in any other acts amendatory thereof.

History: L. 1975, ch. 190, § 3; July 1.



20-2603 Judges' member contributions; payroll deductions; disposition; interest; employer pickup of member contributions.

20-2603. Judges' member contributions; payroll deductions; disposition; interest; employer pickup of member contributions. (a) Except as otherwise provided in this section, each judge shall contribute 6% of the judge's salary for each payroll period to the fund. Commencing with the first payroll period after 20 years of service by the judge and after the judge reaches 65 years of age, and for each payroll period thereafter, such judge shall contribute 2% of such judge's salary to the fund. Commencing with the first payroll period after the judge has enough years of service to entitle such judge upon retirement to the maximum monthly retirement benefit of 70% of the final average salary of such judge provided under the provisions of K.S.A. 20-2610, and amendments thereto, and for each payroll period thereafter, each judge shall contribute 4% of such judge's salary to the fund or, commencing on and after the effective date of this act, each such judge shall contribute 2% of such judge's salary to the fund.

(b) The director of accounts and reports shall deduct the amount each judge is to contribute to the fund on the payroll of each judge for each payroll period showing the amount deducted and its credit to the fund. Such deductions shall be remitted quarterly, or as the board may otherwise provide, to the executive director of the Kansas public employees retirement system for credit to the fund to the credit of the judge's individual account therein.

(c) Interest on each judge's accumulated contributions at the rate determined under subsection (a) of K.S.A. 74-4922, and amendments thereto, shall be added annually to the judge's individual account in the fund.

(d) No member who has retired under the retirement system for judges shall make contributions to that system or receive any service credit under that system for any service after the date of such retirement.

(e) (1) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, each participating employer, pursuant to the provisions of section 414(h)(2) of the federal internal revenue code, shall pick up and pay the contributions which would otherwise be payable by members as prescribed in subsection (a). The contributions so picked up shall be treated as employer contributions for purposes of determining the amounts of federal income taxes to withhold from the member's compensation.

(2) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of compensation to a member. A deduction shall be made from each member's compensation equal to the amount of the member's contributions picked up by the employer, provided that such deduction shall not reduce the member's compensation for purposes of computing benefits under the retirement system for judges.

(3) Member contributions picked up by the employer shall be remitted quarterly, or as the board may otherwise provide, to the executive director for credit to the Kansas public employees retirement fund. Such contributions shall be credited to a separate account within the member's individual account so that amounts contributed by the member may be distinguished from the member contributions picked up by the employer. Interest shall be added annually to members' individual accounts.

History: L. 1953, ch. 182, § 3; L. 1961, ch. 185, § 1; L. 1963, ch. 218, § 2; L. 1968, ch. 41, § 1; L. 1972, ch. 107, § 1; L. 1974, ch. 390, § 12; L. 1975, ch. 190, § 5; L. 1977, ch. 112, § 13; L. 1981, ch. 136, § 1; L. 1982, ch. 319, § 5; L. 1984, ch. 289, § 2; L. 1987, ch. 299, § 2; L. 1990, ch. 282, § 2; L. 1993, ch. 227, § 3; L. 1995, ch. 267, § 2; L. 1998, ch. 64, § 16; L. 2001, ch. 209, § 3; May 31.



20-2605 Employment of actuary, duties; employer contribution rate; request for appropriation; actuarial cost of new enactments.

20-2605. Employment of actuary, duties; employer contribution rate; request for appropriation; actuarial cost of new enactments. (a) The board shall select and employ or retain a qualified actuary who shall serve at its pleasure as its technical advisor on matters regarding operation of the retirement system for judges. The actuary shall:

(1) As soon after the effective date as practicable and once every three years thereafter, make a general investigation of the actuarial experience under the retirement system for judges including mortality, retirement, employment turnover and interest, and recommend actuarial tables for use in valuations and in calculating actuarial equivalent values based on such investigation; make a valuation of the liabilities and reserves of the retirement system for judges, and a determination of the contributions required by the retirement system for judges to discharge its liabilities and recommend to the board rates of employer contributions required to establish and maintain the retirement system for judges on an actuarial reserve basis.

(2) Perform such other duties as may be assigned by the board.

(b) Upon the basis of the actuarial valuation and appraisal and upon the recommendation of the actuary, the board shall certify, on or before July 15 of each year, to the division of budget an actuarially determined estimate of the rate of contribution which will be required, together with all judges' contributions and other assets of the retirement system for judges to pay all liabilities which shall exist or accrue under the retirement system for judges, including amortization of the unfunded accrued liability as determined by the board. The rate of contribution for the state determined under this section shall not include the costs of administration of the system.

(c) The division of the budget and the governor shall include in the budget and in the budget request for appropriations for personal services the sum required to satisfy the state's obligation under the retirement system for judges as certified by the board and shall present the same to the legislature for allowance and appropriation.

(d) Except as otherwise provided by law, the actuarial cost of any legislation enacted by the Kansas legislature, except the actuarial cost of K.S.A. 74-49,114a, and amendments thereto, shall be reflected in the employer contribution rate in the fiscal year immediately following such enactment.

History: L. 1953, ch. 182, § 5; L. 1967, ch. 190, § 1; L. 1968, ch. 41, § 7; L. 1975, ch. 190, § 6; L. 1982, ch. 319, § 6; L. 1987, ch. 299, § 3; L. 1991, ch. 237, § 4; L. 1992, ch. 321, § 26; L. 1993, ch. 227, § 4; L. 2000, ch. 112, § 3; L. 2004, ch. 182, § 1; June 3.



20-2606 Refund of accumulated contributions, when; reinstatement to original membership status, return of withdrawn contributions; purchase of previously forfeited service credit.

20-2606. Refund of accumulated contributions, when; reinstatement to original membership status, return of withdrawn contributions; purchase of previously forfeited service credit. (a) Any judge whose service is terminated prior to retirement, for any cause other than death, upon written request to the board and after 30 days after such termination, may have returned the total amount of accumulated contributions which the judge has made to the fund after the retirement system for judges has a reasonable time to process the application for withdrawal. The return of accumulated contributions to a judge shall preclude that judge from any benefits under the retirement system for judges unless and until that judge again serves in such capacity.

(b) Any incumbent judge over 70 years of age with a total service of at least eight years at the time the judge's present term of office expires, or at the time of retirement if the judge retires before the end of the judge's present term, shall receive retirement annuities as provided in K.S.A. 20-2608, 20-2609 and 20-2610, and any amendments thereto, unless the judge requests the return of accumulated contributions under this section.

(c) In case any judge, who has had such judge's accumulated contributions returned under this section, serves again in such capacity, such judge may return, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, the amount refunded under this section without interest or penalty and regain such judge's original status under the retirement system for judges.

(d) Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any member of the retirement system for judges who was previously a member of the Kansas public employees retirement system or the Kansas police and firemen's retirement system and who forfeited service credit under either of those systems by reason of termination of employment and withdrawal of their contributions to that system, may elect to purchase service credit for the previously forfeited service credit by means of having employee contributions as provided in K.S.A. 20-2603, and amendments thereto, deducted from such judge's compensation at an additional rate of contribution, based upon such judge's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased. Such member may purchase such service by means of a single lump-sum payment in lieu of employee contributions as provided in this subsection. Such service shall be recredited to that system. The amount of the lump-sum payment shall be determined by the actuary using the member's then current annual rate of compensation or the member's final average salary at the time the member elects to purchase such service credit, whichever is higher, the actuarial assumptions and tables then currently in use by that retirement system and the judge's attained age.

History: L. 1953, ch. 182, § 6; L. 1972, ch. 108, § 1; L. 1982, ch. 319, § 7; L. 1984, ch. 289, § 3; L. 1998, ch. 64, § 17; L. 1998, ch. 201, § 3; L. 2006, ch. 143, § 1; July 1.



20-2607 Death prior to or subsequent to retirement; refund to beneficiary, when.

20-2607. Death prior to or subsequent to retirement; refund to beneficiary, when. Except as provided in K.S.A. 20-2610a, and amendments thereto, in the event of a judge's death prior to retirement, the judge's accumulated contributions shall be paid to the judge's beneficiary. Whenever a judge dies after retirement, without electing an option under K.S.A. 20-2610a, and amendments thereto, the amount of annuities the judge has received under the retirement system for judges shall be computed and if such amount is less than the judge's accumulated contributions, the difference shall be paid to the judge's beneficiary.

History: L. 1953, ch. 182, § 7; L. 1968, ch. 41, § 2; L. 1969, ch. 178, § 1; L. 1982, ch. 319, § 8; July 1.



20-2608 Retirement ages; exceptions; early retirement benefit reduction.

20-2608. Retirement ages; exceptions; early retirement benefit reduction. (a) Any judge may retire upon reaching age 65 or age 62 with the completion of 10 years of credited service or the first day of the month coinciding with or following the date that the total of the number of years of credited service and the number of years of attained age of the judge is equal to or more than 85 and upon making application for retirement to the board. Any judge upon reaching age 75 shall retire, except that when any judge attains the age of 75, such judge may, if such judge desires, finish serving the term during which such judge attains the age of 75. Upon retiring, each such judge as described in this subsection shall receive retirement annuities as provided in K.S.A. 20-2610, and amendments thereto.

(b) Notwithstanding the provisions of subsection (a), any judge who is otherwise eligible to retire may retire upon reaching age 60 and, having total years of service of not less than 10 years, and upon making application to the board. Any such judge who retires on and after July 1, 1993, and prior to attaining the age of 62 shall receive a retirement annuity pursuant to K.S.A. 20-2610, and amendments thereto, based upon the normal retirement age of 62 reduced by an amount equal to the product of (1) such annual retirement annuity payable had the judge retired on the normal retirement date, multiplied by (2) the product of .2% multiplied by the number of months' difference, to the nearest whole month, between the judge's attained age at the time of retirement and age 62.

(c) Notwithstanding the provisions of subsection (a), on or after July 1, 1993, any judge who is otherwise eligible to retire may retire upon reaching age 55 with the completion of 10 years of service, and upon making application to the board. Any such judge who retires prior to attaining the age of 62 pursuant to this subsection shall receive a retirement annuity pursuant to K.S.A. 20-2610, and amendments thereto, based upon the normal retirement age of 62 reduced by an amount equal to the total of: (1) (A) The product of such annual retirement annuity payable had the judge retired on the normal retirement date, multiplied by (B) the product of .6% multiplied by the number of months' difference, to the nearest whole month, between the member's attained age at the time of retirement and age 60; and

(2) for any judge who retired on or after July 1, 1993, the product of such annual retirement annuity payable had the judge retired on the normal retirement date, multiplied by 4.8%.

The provisions of this subsection apply to any judge who retires before the age of 62 and has attained age 55 but has not attained age 60, with the completion of 10 years of service.

History: L. 1953, ch. 182, § 8; L. 1974, ch. 142, § 1; L. 1975, ch. 190, § 7; L. 1980, ch. 238, § 1; L. 1985, ch. 254, § 4; L. 1989, ch. 232, § 3; L. 1993, ch. 227, § 5; L. 2004, ch. 156, § 1; L. 2009, ch. 105, § 1; July 1.



20-2609 Retirement annuity for permanently disabled; application; examination; finding by supreme court; eligibility for retirement under 20-2608; final average salary adjustment.

20-2609. Retirement annuity for permanently disabled; application; examination; finding by supreme court; eligibility for retirement under 20-2608; final average salary adjustment. (a) Any judge who has become permanently physically or mentally disabled and who is not entitled to retire under K.S.A. 20-2608, and amendments thereto, may, upon being found so disabled by the supreme court, retire under this section, and upon such retirement such judge shall be entitled to receive an annuity, each monthly payment of which shall be in an amount equal to 3.5% of the final average salary of the judge, determined as provided in subsection (b) of K.S.A. 20-2610, and amendments thereto, multiplied by the number of total years of service, but for any judge who becomes disabled as provided in this section on or after July 1, 1998, such monthly benefits shall be at least 50% but shall not exceed 70% of the final average salary of the judge, determined as provided in subsection (b) of K.S.A. 20-2610, and amendments thereto.

(b) Any judge, or the conservator of any judge, desiring to retire under the provisions of this section shall file an application for such retirement with the clerk of the supreme court, which application shall be in such form and contain such information as the supreme court shall require. The court may require such judge to be examined by a physician appointed by the court and may require such other evidence and proof of disability as it deems necessary to reach a determination as to whether such judge is so permanently disabled. If the supreme court shall determine that any such judge is so permanently disabled it shall promptly notify the board and thereupon such judge shall be placed on retirement by the board and monthly receive the retirement annuity as provided in this section.

(c) Any judge receiving an annuity under the provisions of this section shall be considered an active judge for the purposes of K.S.A. 20-2608, and amendments thereto, and shall, upon reaching age 65 or upon making application for retirement, have such judge's retirement under this section terminated and such judge shall be placed on retirement under the provisions of K.S.A. 20-2608, and amendments thereto.

(d) In the event that a judge eligible for a disability annuity authorized by this section shall be disabled for a period of five years or more immediately preceding retirement, such judge's final average salary shall be adjusted upon retirement by the actuarial salary assumption rates in existence during such period of disability. Effective July 1, 1993, such judge's final average salary shall be adjusted upon retirement by 5% for each year of disability after July 1, 1993, but before July 1, 1998. Effective July 1, 1998, such judge's final average salary shall be adjusted upon retirement by an amount equal to the lesser of: (1) The percentage increase in the consumer price index for all urban consumers as published by the bureau of labor statistics of the United States department of labor minus 1%; or (2) four percent per annum, measured from the month the disability occurs to the month that is two months prior to the month of retirement, for each year of disability after July 1, 1998.

(e) The provisions of law in effect on the retirement date of a judge under the retirement system for judges shall govern the retirement benefit payable to the judge, any joint annuitant and any beneficiary.

History: L. 1953, ch. 182, § 9; L. 1972, ch. 108, § 2; L. 1974, ch. 143, § 1; L. 1975, ch. 190, § 8; L. 1985, ch. 254, § 5; L. 1987, ch. 299, § 4; L. 1993, ch. 227, § 6; L. 1998, ch. 201, § 4; July 1.



20-2610 Retirement annuity; computation; maximum; final average salary.

20-2610. Retirement annuity; computation; maximum; final average salary. (a) (1) A judge who retires under K.S.A. 20-2608, and amendments thereto, shall be entitled to receive an annual annuity payable in monthly amounts subject to subsection (b), each such annual annuity of which shall be in an amount equal to the total of 5% of the final average salary of the judge, determined as provided in subsection (b), multiplied by the number of the judge's years of service up to 10 years, and 3.5% of the final average salary of the judge, determined as provided in subsection (b), multiplied by the number of the judge's years of service in excess of 10 years, but such annual annuity shall not exceed 70% of the final average salary of such judge, determined as provided in subsection (b). A judge who retires under K.S.A. 20-2608 and amendments thereto, and who became a member of the system after June 30, 1987, shall be entitled to receive an annual annuity payable in monthly amounts subject to subsection (b), each such annual amount of which shall be in an amount equal to the total of 3.5% of the final average salary of the judge, determined as provided in subsection (b), multiplied by the number of the judge's years of service, but such annual annuity shall not exceed 70% of the final average salary of the judge, determined as provided in subsection (b).

(2) For purposes of this subsection, the date of membership for a district magistrate judge who became a member of the system as provided by K.S.A. 20-2620, and amendments thereto, and who purchased service as provided in subsection (c) of K.S.A. 20-2620 and K.S.A. 74-49,123, and amendments thereto, shall be the day such district magistrate judge became a district magistrate judge and if such district magistrate judge's membership date as determined in this subsection is earlier than July 1, 1987, such district magistrate judge shall be entitled to the 5% of final average salary calculation for up to 10 years of service as provided in this subsection. Any additional cost associated with the provisions of this subsection shall be paid by such district magistrate judge by means of a single lump-sum payment or equal annual payments for not to exceed five years. The lump-sum or annual payments shall be determined by the system's actuary by using the member's final average salary at the time of application, actuarial assumptions and tables currently in use by the system and the member's attained age.

(b) For any judge who retires under K.S.A. 20-2608 or 20-2609, and amendments thereto, on or after July 1, 1975, the annuity shall be based on the final average salary of such judge as provided in this subsection. The final average salary of a judge who becomes permanently physically or mentally disabled and who is retired under K.S.A. 20-2608 or 20-2609, and amendments thereto, shall be determined as if such judge had retired on the date such judge became permanently physically or mentally disabled. The final average salary of a former judge whose service is terminated without retiring and who later retires under K.S.A. 20-2608, and amendments thereto, shall be determined as if such former judge had retired at the time such service was terminated.

In the case of judges who retire on or after July 1, 1993, the final average salary shall mean the average highest annual salary paid to the judge for any three years of the last 10 years of service as a judge immediately preceding retirement or termination of employment, or if service as a judge is less than three years, then the final average salary shall be the average annual salary paid to the judge during the full period of service as a judge, or if service as a judge is less than one year, then the final average salary shall be computed by multiplying the amount of monthly salary such judge was receiving at the time of retirement by 12.

(c) The provisions of law in effect on the retirement date of a judge under the retirement system for judges shall govern the retirement benefit payable to the judge, any joint annuitant and any beneficiary.

(d) A judge who retires under K.S.A. 20-2608, and amendments thereto, and who, after such retirement, again is appointed or elected as a judge, shall have the judge's retirement annuity suspended as provided in this subsection. Such judge shall become an active member and make employee contributions to the system and receive service credit for any service after the date of commencement of service in such position. Upon again retiring, any credited service such member subsequently accrues shall be added to all previous service and the retirement annuity shall be recalculated in accordance with the provisions of this section.

History: L. 1953, ch. 182, § 10; L. 1963, ch. 218, § 3; L. 1968, ch. 377, § 1; L. 1972, ch. 108, § 3; L. 1974, ch. 143, § 2; L. 1975, ch. 190, § 9; L. 1982, ch. 319, § 9; L. 1983, ch. 254, § 1; L. 1986, ch. 115, § 50; L. 1987, ch. 299, § 5; L. 1988, ch. 302, § 2; L. 1993, ch. 227, § 7; L. 1998, ch. 201, § 5; L. 2000, ch. 152, § 5; July 1.



20-2610a Retirement annuity options; elections of judge and spouse; joint annuitants.

20-2610a. Retirement annuity options; elections of judge and spouse; joint annuitants. (a) A judge may elect to have such judge's retirement annuity paid under one of the options provided in this section in lieu of having it paid in the form stated in K.S.A. 20-2610, and amendments thereto. Such election shall be made before the date of actual retirement. A specific person shall be designated as joint annuitant at the time of election of the joint and 1/2 to joint annuitant survivor option, joint and survivor option and the joint and 3/4 to joint annuitant survivor option. Except as specifically provided in this subsection, an option elected by a member as provided in this section shall not be changed or canceled nor shall the named joint annuitant be changed after the date of actual retirement of the judge. If a retirant is divorced after the retirant's date of actual retirement, and the retirant has named the retirant's ex-spouse as a joint annuitant under subsection (c), the joint annuitant option may be canceled and the retirant's benefit returned to the maximum amount of such retirant's retirement benefit commencing the first month following the date such cancellation is ordered by the district court of the county where the divorce action was filed. The retirant shall not receive a refund or interest of any amounts already paid to fund the original joint annuitant benefit. The retirant may not name a subsequent joint annuitant once the original joint annuitant option has been canceled.

(b) The amount of retirement annuity payable under an option shall be based on the age of the judge and, if applicable, the age of the joint annuitant, and shall be such amount as to be the actuarial equivalent of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, as prescribed in subsection (c). Whenever the amount of any benefit is to be determined on the basis of actuarial assumptions, the assumptions shall be specified in a way that precludes employer discretion. In no case shall the total amount of retirement annuity payable under any option provided in this section be more than 100% of the retirement annuity which would have been otherwise payable if no option had been elected under this section.

(c) The following retirement options, which are subject to the provisions of K.S.A. 74-49,123, and amendments thereto, are available:

(1) Joint and 1/2 to joint annuitant survivor. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and (B) the percentage equal to 91% minus 0.4% for each year by which the age of the judge's joint annuitant is less than the judge's age, computed to the nearest whole year, or plus 0.4% for each year by which the age of the judge's joint annuitant is more than the judge's age, computed to the nearest whole year, with 1/2 of that monthly amount continued to the judge's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the judge. In the event that the designated joint annuitant under this option predeceases the retired judge, the amount of the retirement annuity otherwise payable to the judge under this option shall be adjusted automatically to the retirement annuity which the judge would have received if no option had been elected under this section.

(2) Joint and survivor. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and (B) the percentage equal to 83% minus 0.6% for each year by which the age of the judge's joint annuitant is less than the judge's age, computed to the nearest whole year, or plus 0.6% for each year by which the age of the judge's joint annuitant is more than the judge's age, computed to the nearest whole year, with that monthly amount continued to the joint annuitant during the joint annuitant's remaining lifetime, if any, after the death of judge. In the event that the designated joint annuitant under this option predeceases the retired judge, the amount of the retirement annuity otherwise payable to the judge under this option shall be adjusted automatically to the retirement annuity which the judge would have received if no option had been elected under this section.

(3) Joint and 3/4 to joint annuitant survivor. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to the product of (A) the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and (B) the percentage equal to 87% minus 0.5% for each year by which the age of the judge's joint annuitant is less than the judge's age, computed to the nearest whole year, or plus 0.5% for each year by which the age of the judge's joint annuitant is more than the judge's age, computed to the nearest whole year, with 3/4 of that monthly amount continued to the judge's joint annuitant during such joint annuitant's remaining lifetime, if any, after the death of the judge. In the event that the designated joint annuitant under this option predeceases the retired judge, the amount of the retirement annuity otherwise payable to the judge under this option shall be adjusted automatically to the retirement annuity which the judge would have received if no option had been elected under this section.

(4) Life with 5 years certain. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to 98% of the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and if the judge dies within the five-year certain period, measured from the commencement of retirement annuity payments, such monthly payments shall be continued to such judge's beneficiary during the balance of the five-year certain period.

(5) Life with 10 years certain. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to 95% of the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and if the judge dies within the ten-year certain period, measured from the commencement of retirement annuity payments, such monthly payments shall be continued to such judge's beneficiary during the balance of the ten-year certain period.

(6) Life with 15 years certain. A reduced retirement annuity payable to the judge during the judge's lifetime in a monthly amount equal to 88% of the monthly payment of the retirement annuity otherwise payable under K.S.A. 20-2610, and amendments thereto, and if the judge dies within the fifteen-year certain period, measured from the commencement of retirement annuity payments, such monthly payments shall be continued to such judge's beneficiary during the balance of the fifteen-year certain period.

(7) Lump sum payment at retirement. (A) Pursuant to this option, the judge must specify a lump sum amount to be paid to the judge upon the judge's retirement. The lump sum amount will be based on the actuarial present value of the benefit as provided in K.S.A. 20-2610, and amendments thereto. The lump sum amount designated by the judge must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the benefit provided in K.S.A. 20-2610, and amendments thereto. If the judge's spouse elects a lump sum payment as provided in this section pursuant to the provisions of subsection (d), the lump sum payment will be based on the present value of the retirement option selected by the spouse. The lump sum amount designated by the spouse must be in 10% increments and shall not exceed 1/2 of the actuarial present value of the option selected in this section.

(B) Pursuant to this option, the judge must elect to have the remaining actuarial present value paid in a monthly amount under the provisions of K.S.A. 20-2610, and amendments thereto, or subsections (c)(1) through (c)(6) of this section.

(C) In the event that the designated joint annuitant pursuant to subsection (c)(1), (c)(2) or (c)(3), under this option predeceases the retirant, the amount of the retirement benefit otherwise payable to the retirant under the option shall be adjusted automatically to the retirement benefit which the retirant would have received if no option had been elected under this section.

(D) The provisions of this subsection shall be effective on and after July 1, 2001.

(d) If a judge, who is eligible to retire, dies without having actually retired, the judge's spouse, if the spouse is the sole beneficiary for the judge's accumulated contributions, may elect to receive benefits as a joint annuitant under one of the options provided in this section in lieu of receiving the judge's accumulated contributions.

(e) On and after May 1, 2004, if a judge with 10 or more years of credited service dies before attaining retirement age, the judge's spouse, if the spouse is the sole beneficiary for the judge's accumulated contributions, may elect to receive benefits under one of the options provided in this section in lieu of receiving the judge's accumulated contributions. Payments under one of the options provided in this section to the judge's spouse if so elected, shall commence on the date that the judge would have been eligible for normal retirement pursuant to subsection (a) of K.S.A. 20-2608, and amendments thereto, or would have been eligible for early retirement pursuant to subsection (b) or (c) of K.S.A. 20-2608, and amendments thereto, if such early retirement date occurs earlier.

(f) Benefits payable to a joint annuitant shall accrue from the first day of the month following the death of a member or retirant and, in the case of the joint and 1/2 to joint annuitant survivor option, the joint and survivor option and the joint and 3/4 to joint annuitant survivor option, shall end on the last day of the month in which the joint annuitant dies.

(g) The provisions of the law in effect on the retirement date of a judge under the retirement system for judges shall govern the retirement annuity payable to the retired judge and any joint annuitant, except, for retirement benefits payable after July 1, 1993, for judges who retired prior to July 1, 1982, in the event that the designated joint annuitant under the option provided in subsection (c)(1), (2) or (3), as applicable, predeceased the judge, the amount of the retirement benefit otherwise payable to the judge under the option provided in subsection (c)(1), (2) or (3), as applicable, shall be adjusted automatically to the retirement benefit which the judge would have received if no option had been elected under this section.

(h) Upon the death of a joint annuitant who is receiving a retirement benefit under the provisions of this section, there shall be paid to such joint annuitant's beneficiary an amount equal to the excess, if any, of the accumulated contributions of the retired judge over the sum of all retirement benefit payments made to such retired judge and such joint annuitant. Such joint annuitant shall designate a beneficiary by filing in the office of the retirement system such designation at the time of death of the retired judge. If there is no named beneficiary of such joint annuitant living at the time of death of such joint annuitant, any amount provided for by this section shall be paid to, in order of preference as follows:

(1) The joint annuitant's surviving spouse;

(2) the joint annuitant's dependent child or children;

(3) the joint annuitant's dependent parent or parents;

(4) the joint annuitant's nondependent child or children;

(5) the joint annuitant's nondependent parent or parents; or

(6) the estate of the deceased joint annuitant.

(i) In any event, benefits shall be adjusted as necessary to satisfy the incidental death benefits regulations under the federal internal revenue code.

History: L. 1968, ch. 41, § 3; L. 1969, ch. 178, § 2; L. 1975, ch. 190, § 10; L. 1980, ch. 238, § 2; L. 1982, ch. 319, § 10; L. 1983, ch. 254, § 2; L. 1985, ch. 254, § 1; L. 1987, ch. 299, § 6; L. 1988, ch. 302, § 3; L. 1989, ch. 232, § 4; L. 1993, ch. 227, § 8; L. 1998, ch. 64, § 18; L. 2000, ch. 152, § 6; L. 2001, ch. 209, § 4; L. 2003, ch. 155, § 1; L. 2005, ch. 196, § 2; L. 2013, ch. 132, § 1; June 13.



20-2610d Application of act.

20-2610d. Application of act. K.S.A. 20-2607 and 20-2610a to 20-2610d shall not apply to any judge who has retired prior to July 1, 1968.

History: L. 1968, ch. 41, § 6; July 1.



20-2611 Statement of facts upon retirement; determination of amount of annuity.

20-2611. Statement of facts upon retirement; determination of amount of annuity. Any judge or conservator of a judge who retires under K.S.A. 20-2608 or 20-2609, and any amendments thereto, shall give to the board a statement of facts which shall include an accurate record of all service claimed by such judge, his salary when he last served as a judge, the amount of contributions he has made to the fund, designation of beneficiary and any other information the board may request. The board shall determine the accuracy of all pertinent facts claimed and may call a hearing to determine any or all matters necessary in order to determine the amount of the annuity to which such judge is entitled. After obtaining all facts it deems necessary, the board shall render its decision as to the amount of the annuity, if any, to which such judge shall be entitled.

History: L. 1953, ch. 182, § 11; L. 1972, ch. 108, § 4; L. 1974, ch. 143, § 3; July 1.



20-2612 Annuity payments; re-examination of permanently disabled, when; discontinuance of payments, when.

20-2612. Annuity payments; re-examination of permanently disabled, when; discontinuance of payments, when. Annuity payments to a judge who has retired under K.S.A. 20-2608 shall continue until the end of the month in which such judge shall die. The last annuity payment and any other payments to which such judge shall be entitled and which have not been paid at the time of his death shall be paid to his beneficiary. A judge who is receiving annuity payments under K.S.A. 20-2609 shall continue to receive such annuities as long as he is permanently disabled, and if such judge shall die while so disabled, payment of annuities shall be terminated in the same manner as hereinbefore provided for a judge who dies subsequent to his retirement. Any judge who is receiving annuities under K.S.A. 20-2609 may be required by the supreme court to submit to a re-examination at any time. Any such judge shall have the right to re-examination upon application to the court but not more often than once every six months.

A physician appointed by the court shall make such examinations and report his findings to the court which shall make a determination. In the event the court shall find that the permanent disability no longer exists the court shall so notify the board and thereupon said board shall discontinue annuity payments to such judge unless said judge has in the meantime qualified for retirement by reason of his age. If any judge refuses to submit to such re-examination the court shall so inform the board which shall immediately terminate all annuity payments to such judge. Costs incurred by the supreme court for the services of a physician as authorized by this act shall be paid by the board out of moneys appropriated to administer this act, and shall not be paid out of the fund.

History: L. 1953, ch. 182, § 12; July 1.



20-2614 Appointment of successor upon retirement of justice or judge.

20-2614. Appointment of successor upon retirement of justice or judge. When a justice of the supreme court, or judge of the district court, becomes retired under the provisions of this act said judge shall be relieved of further active duties on the court, and the governor may appoint a justice or judge to succeed said judge as when a vacancy exists on that court.

History: L. 1953, ch. 182, § 14; L. 1976, ch. 145, § 93; Jan. 10, 1977.



20-2616 Designation and assignment of retired justices and judges to perform judicial service and duties; revocation; powers; compensation and expense allowances, limitation.

20-2616. Designation and assignment of retired justices and judges to perform judicial service and duties; revocation; powers; compensation and expense allowances, limitation. (a) Any retired justice of the supreme court, retired judge of the court of appeals, retired district judge or retired associate district judge may be designated and assigned to perform such judicial service and duties as such retired justice or judge is willing to undertake. Designation and assignment of a retired justice or judge in connection with any matter pending in the supreme court shall be made by the supreme court. Designation and assignment of a retired justice or judge in connection with any matter pending in any other court, including any court located within the judicial district in which the justice or judge resides, or to perform any other judicial service or duties shall be made by the chief justice of the supreme court. Any such judicial service or duties shall include necessary preparation and other out-of-court judicial service for hearings or for deciding matters or cases in conjunction with the judicial services and duties assigned under this section. Any designation and assignment may be revoked in the same manner and all such designations and assignments and revocations shall be filed of record in the office of the clerk of the court to which such assignment is made.

(b) A retired justice or judge so designated and assigned to perform judicial service or duties shall have the power and authority to hear and determine all matters covered by the assignment.

(c) Except as otherwise provided in this section, each retired justice or judge who performs judicial service or duties under this section shall receive (1) per diem compensation at the rate of per diem compensation in effect under K.S.A. 46-137a, and amendments thereto, (2) a per diem subsistence allowance at the per diem subsistence allowance rate in effect under K.S.A. 46-137a, and amendments thereto, (3) a mileage allowance at the rate fixed under K.S.A. 75-3203a, and amendments thereto, and (4) all actual and necessary expenses for other than subsistence or travel, including necessary stenographic assistance, as may be incurred in performing such service or duties.

(d) No retired justice or judge shall be entitled to receive per diem compensation under this section for any day in a fiscal year after the date that the total of (1) the amount of per diem compensation earned under this section during that fiscal year and (2) the amount of the retirement annuity payable to such retired justice or judge for that fiscal year under the retirement system for judges, becomes equal to or more than the amount of the current annual salary of a district judge paid by the state under K.S.A. 75-3120g, and amendments thereto, but such retired justice or judge shall receive the subsistence allowance, mileage allowance and actual and necessary expenses as provided under this section after such date.

(e) As used in this section, a retired justice or judge shall not include those justices or judges who were not retained in office, were not reelected to office, have been impeached from office or removed by the supreme court from office.

History: L. 1967, ch. 191, § 1; L. 1972, ch. 109, § 1; L. 1976, ch. 145, § 94; L. 1980, ch. 94, § 2; L. 1981, ch. 137, § 1; L. 1993, ch. 42, § 1; July 1.



20-2618 Benefits exempt from state and local taxes and legal process and nonassignable, exceptions for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment.

20-2618. Benefits exempt from state and local taxes and legal process and nonassignable, exceptions for decrees for support and maintenance and qualified domestic relations orders and lump-sum death benefit assigned to a funeral establishment. Every annuity or other benefit received by any judge or other person pursuant to the retirement system for judges under the acts contained in article 26 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto, is exempt from any tax of the state of Kansas or any political subdivision or taxing body thereof; shall not be subject to execution, garnishment, attachment or except as otherwise provided, any other process or claim whatsoever; and shall be unassignable, except that within 30 days after the death of a retirant the lump-sum death benefit payable to a retirant pursuant to the provisions of K.S.A. 74-4989, and amendments thereto, may be assignable to a funeral establishment providing funeral services to such retirant by the beneficiary of such retirant. Any annuity or benefit or accumulated contributions due and owing to any judge or any person under the provisions of the retirement system for judges are subject to claims of an alternate payee under a qualified domestic relations order. As used in this subsection, the terms "alternate payee" and "qualified domestic relations order" shall have the meaning ascribed to them in section 414(p) of the federal internal revenue code. The provisions of this act shall apply to any qualified domestic relations order which was filed or amended either before or after July 1, 1994. The Kansas public employees retirement system shall not be a party to any action under the Kansas family law code, chapter 23 of the Kansas Statutes Annotated, and amendments thereto, but is subject to orders from such actions issued by the district court of the county where such action was filed and may also accept orders which it deems to be qualified under this subsection from courts having jurisdiction of such actions outside the state of Kansas. Such orders from such actions shall specify either a specific amount or specific percentage of the amount of the pension or benefit or any accumulated contributions due and owing from the system to be distributed by the system pursuant to this act.

History: L. 1981, ch. 129, § 1; L. 1982, ch. 152, § 20; L. 1990, ch. 282, § 3; L. 1991, ch. 238, § 2; L. 1992, ch. 321, § 27; L. 1994, ch. 293, § 3; L. 1998, ch. 64, § 19; L. 2012, ch. 162, § 32; May 31.



20-2620 District magistrate judges to become members of retirement system for judges; transfer of contributions; purchase of service credit.

20-2620. District magistrate judges to become members of retirement system for judges; transfer of contributions; purchase of service credit. (a) Except as otherwise provided, each district magistrate judge holding such position on the effective date of this act may become a member of the retirement system for judges on the first day of the payroll period of the fiscal year ending June 30, 1994, only by filing with the board of trustees of the Kansas public employees retirement system on or before the first day of the payroll period of the fiscal year ending June 30, 1994, a written election to become a member of the system. Failure to file such written election shall be presumed to be an election not to become a member of the system. Such election, whether to become a member or not to become a member, shall be irrevocable. In addition, any such district magistrate judge who makes the election previously provided in this section, may elect to transfer such district magistrate judge's service credit from the Kansas public employees retirement system as provided in subsection (e) of K.S.A. 20-2601, and amendments thereto, and subsection (c). The date of membership for a district magistrate judge who became a member of the system as provided in this section and who purchased service as provided in subsection (c) shall be the day that such district magistrate judge became a district magistrate judge. Such district magistrate judge shall be subject to the provisions of subsection (a)(2) of K.S.A. 20-2610, and amendments thereto.

(b) Each person who becomes a district magistrate judge on or after the effective date of this act shall become a member of the retirement system for judges on the first day such person holds the position of district magistrate judge.

(c) The board of trustees of the Kansas public employees retirement system shall transfer to the credit of the district magistrate judge under the retirement system for judges such amounts as may be presently credited to a district magistrate judge's account for contribution under the Kansas public employees retirement system and an equivalent amount to the employer's account for contributions for such district magistrate judge whenever an application for conversion of service under the Kansas public employees retirement system is received from a district magistrate judge. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, any district magistrate judge may purchase such service by electing such purchase prior to retirement by means of a single lump-sum payment or equal annual payments for not to exceed five years. The lump-sum or annual payments shall be determined by the system's actuary by using the member's final average salary at the time of application, actuarial assumptions and tables currently in use by the system and the member's attained age.

History: L. 1993, ch. 227, § 53; L. 1998, ch. 64, § 20; L. 1998, ch. 201, § 6; July 1.



20-2621 Purchase of additional benefits for service credit by certain judges.

20-2621. Purchase of additional benefits for service credit by certain judges. (1) Any judge, who first became a member of the retirement system for judges after attaining age 60 years, may elect to purchase additional benefits for service credit under the retirement system for judges. In no case shall a judge be entitled to purchase additional benefits as provided in this section if the judge's number of years of credited service and number of years of service credit purchased as provided in this section exceeds 15 years. The benefit for each such year of service credit purchased as provided in this section shall be as provided in K.S.A. 20-2610, and amendments thereto. Such benefit shall be based on the annual compensation of such judge at the time the judge purchases such additional benefits. Subject to the provisions of K.S.A. 74-49,123, and amendments thereto, such member may purchase such additional benefits by making application therefor prior to date of retirement and making a single lump-sum payment representing the amount that a judge would normally contribute under the system had the years of service credit purchased by the judge as provided in this section actually been years of credited service. Such lump-sum payment shall be based on an amount equal to the then present value of the benefits being purchased as determined by the actuary using the judge's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made on the date specified by the board.

(2) The provisions of this section shall take effect on and after July 1, 1994.

History: L. 1994, ch. 293, § 36; L. 1998, ch. 64, § 21; July 1.



20-2622 Employment of retirants; temporary judicial duties; agreement; stipend, amount; state health care benefits; no limitation on court's authority to make judicial assignments pursuant to law.

20-2622. Employment of retirants; temporary judicial duties; agreement; stipend, amount; state health care benefits; no limitation on court's authority to make judicial assignments pursuant to law. (a) On and after July 1, 1995, a retirant who retires as provided in K.S.A. 20-2608, and amendments thereto, may return to temporary judicial duties while receiving service retirement benefits. Upon written agreement with the Kansas supreme court, such retirant shall be available to perform assigned judicial duties for not more than 104 days or 40% of each year. Notwithstanding the provisions of law in effect on the retirement date of a retirant, such retirant shall receive a stipend, payable monthly, equal to 25% of the current monthly salary of judges or justices serving in the same position as that held by the retirant at the time of retirement. Such agreement shall be for a period of not more than two years. A retirant may enter into subsequent agreements, except that the aggregate of these agreements shall not exceed 15 years. The supreme court is hereby authorized and may pay on behalf of such retirant the amount specified by the Kansas state employees health care commission under K.S.A. 75-6508, and amendments thereto, as if the retirant is serving as a full-time employee of the judicial branch and participating in the state health care benefits program to provide for such participation of the retirant. Any retirant entering into a written agreement with the Kansas supreme court to be available to perform assigned judicial duties for less than 104 days or 40% of each year for a proportionally reduced stipend shall be considered as if the retirant is serving under a part-time appointment as an employee of the judicial branch and participating in the state health care benefits program to provide for such participation of the employee and the supreme court may pay on behalf of the retirant the amount specified by the Kansas state employees health care commission and K.S.A. 75-6508, and amendments thereto.

(b) If a written agreement is entered into pursuant to the provisions of subsection (a), and notice is received by the chief justice of the refusal of the retirant to accept a temporary assignment without just cause, the written agreement shall be terminated.

(c) Nothing in this act shall be construed to require a retirant of the retirement system for judges to enter into an agreement to perform temporary judicial duties.

(d) Nothing in this act shall be construed to limit the supreme court's ability to make judicial assignments pursuant to the provisions of K.S.A. 20-310b and 20-2616, and amendments thereto; and the stipend provided by this act shall not be counted toward the annual limitation on compensation provided in K.S.A. 20-2616, and amendments thereto.

(e) Any retirant who has fulfilled the requirements of an agreement entered into pursuant to this act may continue to accept judicial assignments and shall be compensated for such subsequent assignments in accordance with the provisions of K.S.A. 20-310b and 20-2616, and amendments thereto.

(f) If an assignment given to a retirant in accordance with this act will require the retirant to exceed the 104 day limitation provided in subsection (a), the retirant shall be compensated in accordance with the provisions of K.S.A. 20-2616, and amendments thereto.

(g) For purposes of this act, "retirant" shall include any justice of the Kansas supreme court, judge of the Kansas court of appeals, and district judge of any district court of Kansas who retired pursuant to the provisions of the retirement system for judges. Retirant shall not include any district magistrate judge.

History: L. 1995, ch. 267, § 40; L. 2006, ch. 195, § 9; L. 2013, ch. 126, § 1; July 1.



20-2623 Applicability of federal internal revenue code and K.S.A. 74-49,123 to the system.

20-2623. Applicability of federal internal revenue code and K.S.A. 74-49,123 to the system. The retirement system for judges shall be administered by the board in the manner required to satisfy the applicable qualification requirements for governmental plans as specified in the federal internal revenue code of 1954 or 1986, as amended and as appropriate for a governmental plan and as in effect on July 1, 2008. The provisions of K.S.A. 74-49,123, and amendments thereto, apply to the administration of the system.

History: L. 1998, ch. 64, § 84; L. 2008, ch. 113, § 8; July 1.



20-2624 Retirement system for judges as division of KPERS; applicability of KPERS provisions.

20-2624. Retirement system for judges as division of KPERS; applicability of KPERS provisions. The retirement system for judges is a division of the Kansas public employees retirement system created by K.S.A. 74-4903, and amendments thereto, and is subject to the provisions of K.S.A. 74-4901 et seq., and amendments thereto.

History: L. 1998, ch. 201, § 46; July 1.



20-2625 Purchase of participating service credit for certain military service.

20-2625. Purchase of participating service credit for certain military service. (1) Any member of the retirement system for judges may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating credit for periods of active service in the armed forces of the United States or in the commissioned corps of the United States public health service and for periods of service required to fulfill the requirements of section 651 of title 10, United States code, which does not exceed six years. Such judge shall be entitled to purchase one quarter of participating service credit for each year of service required to fulfill the requirements of section 651 of title 10, United States code. Such purchase shall be effected by the judge submitting proof of such service acceptable to the board and electing in writing to have employee contributions as provided in K.S.A. 20-2603, and amendments thereto, deducted from such judge's compensation at an additional rate of contribution, in addition to the employee's rate of contribution as provided in K.S.A. 20-2603, and amendments thereto, based upon the judge's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at such time of purchase for such periods of service. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all of the full quarters of such service have been purchased.

(2) Any member of the retirement system who has not retired may purchase, subject to the provisions of K.S.A. 74-49,123, and amendments thereto, participating service credit for military service as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section. The lump-sum payment shall be an amount determined by the actuary using the judge's then current annual rate of compensation or the judge's final average salary at the time the judge elects to purchase such service credit, whichever is higher, the actuarial assumptions and tables currently in use by the retirement system and the judge's attained age.

History: L. 1998, ch. 201, § 47; L. 2000, ch. 152, § 7; L. 2006, ch. 143, § 2; July 1.



20-2626 Purchase of service for VISTA service.

20-2626. Purchase of service for VISTA service. Any member of the retirement system for judges may purchase service credit for periods of service in the United States volunteers in service to America (VISTA) which commenced on or after January 1, 1962. At the election of the judge, the benefit for each such period of service shall be equal to either 1% or 1.75% of the final average salary of any such judge. Such judge may purchase such service credit by making application therefor prior to date of retirement at an additional rate of contribution in addition to the employee's rate of contribution as provided in K.S.A. 20-2603, and amendments thereto, based upon the judge's attained age at the time of purchase and using actuarial assumptions and tables in use by the retirement system at the time of such purchase. Such additional rate of contribution shall commence at the beginning of the quarter following such election and shall remain in effect until all quarters of such service have been purchased. Any such judge may purchase service credit as described in this section by electing to effect such purchase by means of a single lump-sum payment in lieu of employee contributions as provided in this section in an amount equal to the then present value of the benefits being purchased as determined by the actuary using the judge's attained age, annual compensation at the time of purchase and the actuarial assumptions and tables then in use by this system. The lump-sum payment shall be made immediately upon being notified of the amount due. The provisions of this section shall be effective on and after July 1, 2000.

History: L. 2000, ch. 152, § 41; May 25.



20-2627 Purchase of service credit for service pursuant to an assigned judicial duties agreement.

20-2627. Purchase of service credit for service pursuant to an assigned judicial duties agreement. Any judge who has retired or who retires as provided in K.S.A. 20-2608, and amendments thereto, and who has entered into agreement with the Kansas supreme court to perform assigned judicial duties as provided pursuant to K.S.A. 20-2622, and amendments thereto, may elect to purchase, subject to the provisions of K.S.A. 74-49,123, service credit for such service under the retirement system for judges. Such purchase shall be by means of a single lump-sum payment. Such lump-sum payment shall be an amount determined by the actuary using the judge's current age, the final average salary of such judge at the time of such judge's retirement, the form of the payment of the annuity to such judge including any retirement option elected by such judge pursuant to K.S.A. 20-2610a, and amendments thereto, and the actuarial assumptions and tables then in use by the system.

History: L. 2001, ch. 209, § 50; May 31.






Article 28 FINES, PENALTIES AND FORFEITURES

20-2801 Disposition of fines, penalties and forfeitures.

20-2801. Disposition of fines, penalties and forfeitures. (a) The clerk of the district court shall remit all moneys payable to the state treasurer from fines, penalties and forfeitures to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, except as provided in K.S.A. 74-7336, and amendments thereto.

(b) In order to determine the amount of moneys available pursuant to this section, the director of accounts and reports or the state treasurer, whenever it is deemed necessary by either of such officers, may request the clerk of the district court to provide such information as provided in this section. Within 10 days of the receipt of any such request, such clerk shall certify the amount of moneys collected pursuant to this section to the director of accounts and reports and the state treasurer.

(c) This section shall not apply to municipal courts.

History: L. 1973, ch. 106, § 1; L. 1976, ch. 311, § 2; L. 1977, ch. 112, § 5; L. 1978, ch. 108, § 13; L. 1989, ch. 239, § 4; L. 2001, ch. 5, § 79; July 1.






Article 29 NONPARTISAN SELECTION OF JUDGES OF THE DISTRICT COURT

20-2901 Proposition of method of selection of judges of district court; submission of proposition on filing of petition or in newly established district.

20-2901. Proposition of method of selection of judges of district court; submission of proposition on filing of petition or in newly established district. (a) The proposition of the method of selecting judges of the district court shall be submitted to the qualified electors in each judicial district, as authorized by section 6 of article 3 of the Kansas constitution, when a petition therefor is submitted to the secretary of state in accordance with this section. In the case of a petition for the adoption of the nonpartisan method of selection, the following shall appear on the petition:

"We request an election to determine whether judges of the district court in this district shall continue to be elected or shall be appointed by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters."

In the case of a petition for the rejection of the nonpartisan method of selection, the following shall appear on the petition:

"We request an election to determine whether judges of the district court in this district shall continue to be appointed by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters or shall be elected."

(b) The proposition of the method of selecting judges of the district court shall be submitted to the qualified electors in: (1) Any newly established judicial district which consists of all or parts of two or more previously established districts which used different methods of selecting judges of the district court; and (2) any judicial district to which new territory is attached if any portion of such territory was transferred from a district which used a method of selecting its judges which is different from the method used in any other district from which any portion of the territory was transferred or the district to which the territory is attached.

(c) The proposition on the ballot at an election held pursuant to this section for the adoption of nonpartisan selection shall be as follows:

"The present method of electing judges of the district court in this judicial district shall be discontinued and there is hereby adopted in this judicial district the nonpartisan method of selection of judges by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters." Provision shall be made for marking the question "Yes" or "No."

(d) The proposition on the ballot at an election held pursuant to this section for the repeal of nonpartisan selection shall be as follows:

"The present method of nonpartisan selection of judges of the district court in this judicial district by the governor upon nominations by a district nominating commission and subject to retention in office by a vote of the voters shall be discontinued and there is hereby adopted in this judicial district the election of judges of the district court by the voters." Provision shall be made for marking the question "Yes" or "No."

(e) The proposition on the ballot at any election held pursuant to subsection (b) shall be as follows:

"Judges of the district court in this judicial district shall be selected: (vote for only one of the following methods)

(1) By election by the voters.

(2) By nonpartisan appointment by the governor from among nominations by a district nominating commission and subject to election on retention in office by a vote of the voters."

(f) If a majority of the votes cast and counted on the proposition is in favor of the nonpartisan method of selection or against election of judges of the district court, the provisions of this act shall govern the selection and retention of judges of the district court in the judicial district, notwithstanding any other law providing for the election of judges of the district court, until such time as the proposition of the method of selection of the judges of the district court is resubmitted to the voters of the judicial district and a different method of selection is approved by the voters as provided by this section. If a majority of the votes cast and counted is in favor of election of judges of the district court or against the nonpartisan method of selection, vacancies in the office of judge of the district court in the judicial district shall be filled in the manner provided by law for the filling of such vacancies in judicial districts in which judges of the district court are elected, until such time as the proposition of the method of selection of the judges of the district court is resubmitted to the voters of the judicial district and a different method of selection is approved by the voters as provided by this section.

(g) Except as provided in subsection (b), when the proposition of the method of selecting judges of the district court is submitted to the electors in a judicial district in 1984 or in any subsequent year, such proposition may be resubmitted to the electors in the judicial district not more often than once every eight years thereafter, whenever there shall be submitted to the secretary of state a petition signed by qualified electors of the judicial district, equal in number to not less than 5% of the electors of the judicial district who voted for the office of secretary of state at the last preceding general election. In such event, the secretary of state shall cause the appropriate proposition as stated in subsection (c) or (d) to be placed on the ballot at the next succeeding general election in an even-numbered year which occurs more than 90 days after the date such petition is filed with the secretary of state.

(h) It shall be the duty of the state board of canvassers to canvass the votes in each judicial district voting on the proposition of the method of selection of judges of the district court in the manner prescribed by K.S.A. 25-3206, and amendments thereto. Upon completion of the final canvass and certification of the results, the secretary of state shall transmit a copy of the results for each such judicial district to the chief justice of the supreme court. Upon receipt thereof, the chief justice shall notify the clerk of the supreme court and the board of county commissioners of each county in a judicial district which voted in favor of the nonpartisan method of selection of their respective duties under this act, and the chief justice shall designate a chairperson of the commission for each such judicial district, as provided in K.S.A. 20-2903, and amendments thereto.

History: L. 1974, ch. 137, § 1; L. 1974, ch. 138, § 1; L. 1976, ch. 145, § 95; L. 1979, ch. 84, § 1; L. 1982, ch. 130, § 16; L. 1982, ch. 129, § 10; L. 1985, ch. 107, § 1; July 1.



20-2902 Application of 20-2903 to 20-2913 to judicial districts adopting proposition of nonpartisan selection of judges of the district court, judicial district defined; effect on terms of incumbent judges; constitutional restriction on political activities; removal.

20-2902. Application of 20-2903 to 20-2913 to judicial districts adopting proposition of nonpartisan selection of judges of the district court, judicial district defined; effect on terms of incumbent judges; constitutional restriction on political activities; removal. (a) The provisions of K.S.A. 20-2903 to 20-2913, inclusive, and amendments thereto, shall apply only in judicial districts in which the proposition of nonpartisan selection of judges of the district court has been approved by the qualified electors of such judicial districts, as provided in K.S.A. 20-2901, and as used in K.S.A. 20-2903 to 20-2913, inclusive, and amendments thereto, the term "judicial district" shall mean any judicial district to which said sections apply.

(b) The provisions of this act shall not affect the term of office of any person serving as judge of the district court at the time of any general election at which the proposition for nonpartisan selection of judges of the district court is on the ballot, nor shall it affect the term of office of any person elected as judge of the district court at any such election; but upon the expiration of the term of office of any such judge in a judicial district in which the qualified electors thereof have approved nonpartisan selection of judges of the district court, as provided in K.S.A. 20-2901, the retention of such judge in office or the selection of a successor to such office shall be governed by K.S.A. 20-2903 to 20-2913, inclusive, and amendments thereto.

(c) Whenever a judicial district shall approve the proposition of nonpartisan selection of judges of the district court as provided in K.S.A. 20-2901, each district court judge serving in such judicial district shall be subject to the restrictions imposed on his or her political activities by section 8 of article 3 of the Kansas constitution. Any such judge who violates said restrictions shall be subject to removal from office in the manner prescribed by law.

History: L. 1974, ch. 137, § 2; L. 1976, ch. 145, § 96; Jan. 10, 1977.



20-2903 District judicial nominating commission; establishment; composition; chairperson, appointment, duties; purpose of commission.

20-2903. District judicial nominating commission; establishment; composition; chairperson, appointment, duties; purpose of commission. (a) There is hereby established in each judicial district a district judicial nominating commission, which shall consist of an equal number of lawyers and non-lawyers. The lawyer members of each nominating commission shall be elected as provided in K.S.A. 20-2904, and the non-lawyer members shall be appointed as provided in K.S.A. 20-2905. The chairperson of the commission shall be a justice of the supreme court or a district judge who is not a judge in such judicial district, to be appointed by and serve at the pleasure of the chief justice of the supreme court. It shall be the duty of the chairperson to preside at all meetings of the commission, but he or she shall not be entitled to vote.

(b) The purpose of the district judicial nominating commission shall be to nominate persons for appointment to the office of judge of the district court in a judicial district. Any person so nominated shall have the qualifications prescribed by law for such office, and shall be a person of recognized integrity, character, ability, experience and judicial temperament, to the end that persons serving as judges of the district court will be the best qualified therefor.

History: L. 1974, ch. 137, § 3; L. 1976, ch. 145, § 97; Jan. 10, 1977.



20-2904 Same; lawyer members; qualifications; selection.

20-2904. Same; lawyer members; qualifications; selection. (a) Lawyer members of the district judicial nominating commission shall be elected pursuant to this section. The clerk of the supreme court shall use the certified roster of attorneys licensed to practice law in Kansas, as provided to the secretary of state pursuant to K.S.A. 2016 Supp. 20-2917, and amendments thereto, for ascertaining the names and places of residence of those entitled to receive ballots and for ascertaining the qualifications of those nominated for membership on the district judicial nominating commission.

(b) The number of lawyer members to be elected to the district judicial nominating commission of a judicial district shall be as follows:

(1) In a judicial district consisting of a single county, the number of members elected shall be equal to the number of nonlawyer members appointed pursuant to K.S.A. 20-2905(a)(1), and amendments thereto.

(2) In a judicial district consisting of two counties, four members shall be elected.

(3) In a judicial district consisting of three or more counties, the number of members elected shall equal the number of counties in such judicial district.

(c) (1) Between December 1 and December 15 of the year in which nonpartisan selection of judges of the district court is approved by the electors of the judicial district as provided in K.S.A. 20-2901, and amendments thereto, the clerk of the supreme court shall send to each lawyer by ordinary first class mail a form for nominating one lawyer for election to the commission. Any such nomination shall be received in the office of the clerk of the supreme court on or before January 1 of the following year, together with the written consent of the nominee. After receipt of all nominations which are timely submitted, the clerk shall prepare a ballot containing the names of all lawyers so nominated and shall mail one such ballot and instructions for voting such ballot to each registered lawyer in the judicial district. Ballots shall be prepared in such manner that each lawyer receiving the same shall be instructed to vote for not more than the number of positions to be filled. Each such ballot shall be accompanied by a certificate to be signed and returned by the lawyer voting such ballot, evidencing the qualifications of such lawyer to vote, including the name and residential address of such lawyer, and certifying that the ballot was voted by such person. In any judicial district in which the number of nominees does not exceed the number of positions to be filled, the clerk shall declare those nominees to be elected without preparation of a ballot.

(2) In order to insure that the election of lawyer members is by secret ballot, the clerk shall provide a separate envelope for the ballot, in which the voted ballot only shall be placed, and the envelope containing the voted ballot shall be placed in another envelope, also to be supplied by the clerk, together with the signed certificate, and received in the office of the clerk of the supreme court on or before February 15 of such year. A ballot not accompanied by the signed certificate of the voter shall not be counted. The ballots returned as provided in this section shall be canvassed within 10 days thereafter. The canvassers shall consist of the clerk of the supreme court, the secretary of state or the secretary of state's designee and the attorney general or the attorney general's designee. The canvassers shall open and canvass the ballots and shall tabulate and sign the results as a record in the office of the clerk. After the ballots are counted and the results certified, the ballots shall be preserved by the clerk for a period of six months, and the certificates shall be preserved by the clerk for a period of five years. No one shall be permitted to inspect the ballots received pursuant to this section except upon order by the supreme court. Unless otherwise ordered by the supreme court, at the end of such six-month period, the clerk shall destroy the ballots received pursuant to this section, and at the end of such five-year period, the clerk shall destroy the certificates received pursuant to this section.

(c) Within 14 days after the results of an election are certified pursuant to this section, the clerk of the supreme court shall: (1) Create a list designating the positions and year for which the selection was held and containing the names and residential addresses of all persons who returned a ballot with a signed certificate as described in subsection (b); and (2) transmit a certified copy of the list to the secretary of state. The list described in this subsection shall be transmitted in a format prescribed by the secretary of state. Upon receipt of the list described in this subsection, the secretary of state shall append the information contained therein to the roster for such election as described in section 8, and amendments thereto.

(d) Notwithstanding any other provision of law, the certificates received for an election pursuant to this section shall be disclosed upon proper request submitted to the clerk of the supreme court pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

(e) Notwithstanding any other provision of law, the lists described in subsection (c) shall be disclosed upon proper request submitted to the clerk of the supreme court or to the secretary of state pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

(f) After the ballots are counted and tabulated in descending order from the nominee receiving the highest number of votes the canvassers shall declare to be elected those nominees who are equal in number to the number of lawyers to be elected and who have the greatest number of votes. In the event of a tie creating more nominees to be elected than there are positions to be filled, the canvassers shall determine the person or persons to be elected by lot. In the event that less than the required number of lawyers is elected, the positions for which lawyers have not been elected shall be declared vacant and the vacancies filled in the manner prescribed by K.S.A. 20-2906(e), and amendments thereto.

(g) The procedure provided in this section for election of lawyers to serve as members of the first district judicial nominating commission established in a judicial district shall apply to the election of lawyers to succeed lawyer members of the commission whose terms of office expire, except that the form for submitting a nomination shall be sent between December 1 and December 15 of the year preceding the year in which such terms of office expire, and the dates prescribed for submission of nominations and the mailing, returning and canvassing of ballots shall apply in the year in which such terms of office expire.

History: L. 1974, ch. 137, § 4; L. 1976, ch. 145, § 98; L. 1978, ch. 116, § 1; L. 1983, ch. 106, § 1; L. 1992, ch. 283, § 3; L. 2003, ch. 99, § 11; L. 2016, ch. 93, § 9; July 1.



20-2905 Same; nonlawyer members; numbers; qualifications; appointments; certification.

20-2905. Same; nonlawyer members; numbers; qualifications; appointments; certification. (a) The appointments of nonlawyer members of a district judicial nominating commission shall be made as follows:

(1) In a judicial district consisting of a single county, each member of the board of county commissioners of such county shall appoint one nonlawyer to serve as a member of the nominating commission.

(2) In a judicial district consisting of two counties, the board of county commissioners of each such county shall appoint two nonlawyers to serve as members of the nominating commission.

(3) In a judicial district consisting of three or more counties, the board of county commissioners of each such county shall appoint one nonlawyer to serve as a member of the nominating commission.

Each nonlawyer member of the nominating commission shall be a qualified elector of the county from which such member is appointed.

(b) All appointments of nonlawyers to serve as members of the first district judicial nominating commission of a judicial district shall be made and certified to the clerk of the supreme court on or before February 15 of the year following the general election at which the nonpartisan selection of judges of the district court is approved. Thereafter, all appointments of nonlawyers to serve for full terms on the commission shall be made and certified to the clerk of the supreme court on or before February 15 of the year in which such terms of office commence.

History: L. 1974, ch. 137, § 5; L. 1976, ch. 145, § 99; L. 2003, ch. 99, § 12; July 1.



20-2906 Same; terms of office; members ineligible for certain positions; vacancies.

20-2906. Same; terms of office; members ineligible for certain positions; vacancies. (a) All members of the district judicial nominating commission who are elected or appointed to full terms of office shall commence their terms of office on the first Monday in March following their election or appointment, and shall serve for terms of four years, except that lawyer members of the first nominating commission established in a judicial district shall serve for terms of office as provided in subsection (b), and nonlawyer members of the first commission shall serve for terms of office as provided in subsection (c).

No member of a district judicial nominating commission, while such member is a member, shall hold any office or official position in a political party or be eligible for nomination to the position of judge of the district court.

(b) The terms of office for lawyer members of the first nominating commission established in a judicial district shall be determined by lot at the first meeting of the commission in accordance with the following:

(1) Where there are three lawyer members of a commission, two of such members shall serve for terms of one year and one such member shall serve for a term of three years.

(2) Where there are four lawyer members on a commission, two such members shall serve for terms of one year and two such members shall serve for terms of three years.

(3) Where there are five lawyer members on a commission, three such members shall serve for terms of one year and two such members shall serve for terms of three years.

(4) Where there are six lawyer members on a commission, three such members shall serve for terms of one year and three such members shall serve for terms of three years.

(5) Where there are seven lawyer members on a commission, four such members shall serve for terms of one year and three such members shall serve for terms of three years.

(c) The terms of office for nonlawyer members of the first nominating commission established in a judicial district shall be determined by lot at the first meeting of the commission in accordance with the following:

(1) Where there are three nonlawyer members of a commission, one such member shall serve for a term of one year and two such members shall serve for terms of three years.

(2) Where there are four nonlawyer members of a commission, two such members shall serve for terms of one year and two such members shall serve for terms of three years.

(3) Where there are five nonlawyer members of a commission, two such members shall serve for terms of one year and three such members shall serve for terms of three years.

(4) Where there are six nonlawyer members of a commission, three such members shall serve for terms of one year and three such members shall serve for terms of three years.

(5) Where there are seven nonlawyer members of a commission, three such members shall serve for terms of one year and four such members shall serve for terms of three years.

(d) In determining terms of office of members of the first nominating commission established in a judicial district pursuant to subsections (b) and (c), the supreme court shall prescribe the method of determining the terms by lot. Any method or procedure so prescribed shall be officiated by the chairperson of the commission. Upon the expiration of the terms of office provided in subsections (b) and (c), successors shall be selected for terms of four years in the same manner as the members whose terms of office are expiring were selected.

(e) Whenever a vacancy for any reason other than the expiration of a term of office shall occur in a lawyer's position on the district judicial nominating commission, leaving an unexpired term of office of more than 90 days, the chief justice of the supreme court shall appoint a successor of like qualifications to serve until the first Monday in March that occurs more than 90 days after the date of the vacancy or until the end of the unexpired term, whichever occurs first. If such first Monday in March occurs prior to the end of the unexpired term, a lawyer of like qualifications shall be elected in the manner prescribed by subsection (d) of K.S.A. 20-2904, and amendments thereto, to serve from such Monday in March until the end of the unexpired term. If any such vacancy occurs in a lawyer's position on the nominating commission leaving an unexpired term of office of 90 days or less, there shall be no appointment or election of a successor to fill the unexpired term.

(f) Whenever a vacancy for any reason other than the expiration of a term of office shall occur in a nonlawyer's position on the district judicial nominating commission, a successor of like qualification shall be appointed for the unexpired term in the same manner as the member whose position is vacant was appointed. Such successor shall serve until the end of the unexpired term.

History: L. 1974, ch. 137, § 6; L. 1976, ch. 145, § 100; L. 1992, ch. 283, § 4; L. 2003, ch. 99, § 13; July 1.



20-2907 Same; oath of members; meetings; meeting place; rules of procedure; quorum; expenses; duties of county commissioners; public body subject to open meetings act.

20-2907. Same; oath of members; meetings; meeting place; rules of procedure; quorum; expenses; duties of county commissioners; public body subject to open meetings act. (a) Prior to taking office, each member of a district judicial nominating commission shall take and subscribe an oath of office as provided by law for public officers, and shall file the same with the clerk of the supreme court. After the members of the first commission established in a judicial district have commenced their terms of office, the chairman shall call a meeting of the commission to be held within the judicial district at a time and place designated by the chairman. At such meeting, the commission shall determine a regular meeting place or places, and the commission shall have the power to adopt such reasonable and proper rules and regulations as are necessary for the conduct of its proceedings and the discharge of its duties, consistent with the provisions of this act and the constitution and laws of this state.

(b) The commission shall meet only upon call of the chairman, and the commission shall not take any final action except at such meeting. A majority of the members of the commission shall constitute a quorum to do business, but no final action shall be taken except upon a vote of the majority of the members of the commission.

(c) Members of the commission shall receive no compensation, but shall be reimbursed for their actual and necessary expenses incurred in performing their official duties, as provided in K.S.A. 75-3223(b), (c) and (d), and amendments thereto. Such expenses shall be paid from the judicial nominating commission fund as provided in K.S.A. 20-138, and amendments thereto.

(d) The board of county commissioners of each county in a judicial district shall cooperate with the district judicial nominating commission of such judicial district, and shall make available to the commission wherever possible the facilities and services of such county, in order to expedite the business of the commission.

(e) (1) A district judicial nominating commission shall be and is hereby deemed to be a public body and shall be subject to the open meetings act, K.S.A. 75-4317 et seq., and amendments thereto.

(2) Except as provided further, the commission shall not recess for a closed or executive meeting for any purpose. The commission, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed or executive meeting only for the purpose of discussing sensitive financial information contained within the personal financial records or official background check of a candidate for judicial nomination.

(3) Nothing in this subsection shall be construed to supersede the commission's discretion to close a record or portion of a record submitted to the commission pursuant to any applicable exception to public disclosure under the open records act.

History: L. 1974, ch. 137, § 7; L. 2016, ch. 93, § 10; July 1.



20-2908 Same; retention of incumbent judge; declaration of candidacy; rejection by electors, vacancy; retention, term of office; eligibility for office after rejection; applicability of election laws.

20-2908. Same; retention of incumbent judge; declaration of candidacy; rejection by electors, vacancy; retention, term of office; eligibility for office after rejection; applicability of election laws. Following the approval of nonpartisan selection of judges of the district court in a judicial district as provided in K.S.A. 20-2901, and amendments thereto, there shall not be an election or reelection of a judge of the district court at any succeeding general election, but any judge of the district court in the judicial district whose term of office expires on the second Monday in January next following any such succeeding general election shall be eligible for retention in office as provided in this section. No later than 12:00 noon on the Monday preceding the first Tuesday of August preceding the expiration of the judge's term of office, the judge may file in the office of the secretary of state a declaration of candidacy for retention in office. Such declaration shall be prescribed by the secretary of state. If a declaration is not so filed, the position held by the judge shall be vacant upon the expiration of the judge's term of office. If a declaration is filed, the judge's name shall be submitted at the next general election to the electors of the judicial district, if the judge is a district judge, or to the electors of the county, if the judge is a district magistrate judge. The name shall be submitted on a separate judicial ballot, without party designation, reading substantially as follows:

"Shall

(Here insert name of judge.)

(Here insert the title of the court.)

be retained in office?"

If a majority of those voting on the question vote against retaining the person in office, the position or office which the person holds shall be vacant upon the expiration of the person's term of office; otherwise, unless removed for cause, the person shall remain in office for the regular term of four years from the second Monday in January following the election. At the expiration of each term, unless by law the person is compelled to retire, the person shall be eligible for retention in office by election in the manner prescribed in this section.

Wherever a majority of those voting on the question of retaining any judge in office vote against retention, the secretary of state, following the final canvass of votes on the question, shall certify the results to the chief justice of the supreme court. Any judge who has not been retained in office pursuant to this section shall not be eligible for nomination or appointment to the office of judge of the district court in the judicial district prior to the expiration of four years after the expiration of the judge's term of office.

Election laws applicable to the general elections of other state officers shall apply to elections upon the question of retention of judges of the district court pursuant to this section, to the extent that they are consistent with the provisions of this act.

History: L. 1974, ch. 137, § 8; L. 1976, ch. 145, § 101; L. 1982, ch. 129, § 11; L. 1986, ch. 115, § 51; L. 1989, ch. 106, § 1; July 1.



20-2909 Same; vacancy in office of judge of the district court; nominations for successor by district judicial nominating commission; tendering nominations; certification of nominations to governor; time limitations.

20-2909. Same; vacancy in office of judge of the district court; nominations for successor by district judicial nominating commission; tendering nominations; certification of nominations to governor; time limitations. (a) (1) Whenever a vacancy occurs in the office of judge of the district court in any judicial district, or whenever a vacancy will occur in such office on a specified future date, the chief justice of the supreme court shall give notice of such vacancy to the chairperson of the district judicial nominating commission of such judicial district not later than 120 days following the date the vacancy occurs or will occur.

(2) The chairperson, in consultation with members of the commission, within five days after receipt of such notice, shall set a schedule for accepting nominations and conducting interviews for the purpose of nominating persons for appointment to such office. It shall be the duty of the commission to nominate not less than three nor more than five persons for each office which is vacant, and shall submit the names of the persons so nominated to the governor. Any person nominated shall have the qualifications prescribed by K.S.A. 20-2903(b), and amendments thereto, and in order to obtain the best qualified persons as nominees, the commission shall not limit its consideration of potential nominees to those persons whose names have been submitted to the commission or who have expressed a willingness to serve. The commission may authorize one or more members of the commission to tender a nomination to any qualified person in order to ascertain the person's willingness to serve if nominated, but any such tender of nomination shall be subject to final action of the commission under the conditions prescribed by K.S.A. 20-2907(b), and amendments thereto.

(3) In order that a vacancy in the office of judge of the district court does not exist for an inordinate length of time, the commission shall conduct the business of selecting nominees for appointment to such office and certifying the same to the governor as promptly and expeditiously as possible, having due regard for the importance of selecting the best possible nominees. In no event shall the commission submit its nominations to the governor more than 45 days after the date the chief justice has notified the nominating commission that a vacancy is to be filled, unless the chief justice permits an extension of such time period.

(b) If there are not at least three attorneys deemed qualified by the district judicial nominating commission who reside in the judicial district and who are willing to accept the nomination to fill a vacancy in a district judge position, the nominating commission need not limit its consideration of nominees to attorneys residing in the judicial district. In cases where there is one such attorney, such attorney shall be one of the nominees submitted to the governor. If an appointee is not a resident of the judicial district at the time of appointment to a district judge position, the appointee shall establish residency in the judicial district before taking office and shall maintain such residency while holding such office.

History: L. 1974, ch. 137, § 9; L. 1975, ch. 183, § 2; L. 1976, ch. 145, § 102; L. 1978, ch. 111, § 3; L. 1986, ch. 115, § 52; L. 2003, ch. 99, § 14; L. 2014, ch. 82, § 19; L. 2016, ch. 93, § 11; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-2910 Same; withdrawal of nomination; substitution of nominee; two or more vacancies, withdrawal of lists of nominations; resubmission of nominations.

20-2910. Same; withdrawal of nomination; substitution of nominee; two or more vacancies, withdrawal of lists of nominations; resubmission of nominations. After a district judicial nominating commission has nominated and submitted to the governor the required number of nominees for appointment to fill a vacancy in the office of judge of the district court, and prior to the appointment of a successor to such office, any nomination may be withdrawn for cause of a substantial nature affecting the nominee's qualifications to hold office, and another nominee may be substituted therefor; and if any nominee dies or requests in writing that his or her name be withdrawn, the commission shall nominate another person to replace him or her.

Whenever there are existing at the same time two (2) or more vacancies in any judicial district and the nominating commission for such judicial district has submitted to the governor the required number of nominees for each of such vacancies, the commission may withdraw the lists of nominations, prior to any appointment being made, and change any of the persons so nominated from one list to another and resubmit them as so changed, or may substitute a new nominee for any of those previously nominated. The action of the commission in withdrawing nominations may be taken at the same meeting at which nominations are made, or at any later meeting called for such purpose.

History: L. 1974, ch. 137, § 10; L. 1976, ch. 145, § 103; Jan. 10, 1977.



20-2911 Same; appointment of successor by governor; time limitations; failure of governor to appoint, appointment by chief justice; effective date of appointment.

20-2911. Same; appointment of successor by governor; time limitations; failure of governor to appoint, appointment by chief justice; effective date of appointment. (a) Whenever a district judicial nominating commission has submitted to the governor the required number of nominations for appointment to fill a vacancy in the office of judge of the district court, it shall be the duty of the governor to make such appointment within 60 days after such nominations are submitted or resubmitted to the governor. If the governor fails to make the appointment within 60 days, the chief justice of the supreme court shall make the appointment from among such nominees, except whenever any change in the nominations is made pursuant to K.S.A. 20-2910, and amendments thereto, such 60-day period commences on the day the nominations are resubmitted.

(b) Whenever a vacancy in the office of judge of the district court exists at the time the appointment to fill such vacancy is made pursuant to this section, the appointment shall be effective at the time it is made, but where an appointment is made pursuant to this section to fill a vacancy which will occur at a future date, such appointment shall not take effect until such future date.

History: L. 1974, ch. 137, § 11; L. 1976, ch. 145, § 104; L. 2014, ch. 82, § 20; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-2912 Same; taking office; rights, privileges, powers and duties; terms of office, eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; judge's eligibility to succeed himself or herself; failure to declare candidacy, vacancy.

20-2912. Same; taking office; rights, privileges, powers and duties; terms of office, eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; judge's eligibility to succeed himself or herself; failure to declare candidacy, vacancy. Any person appointed to the office of district court judge pursuant to K.S.A. 20-2911 or pursuant to subsection (b) of K.S.A. 20-2913 shall commence upon the duties of office on the date such appointment takes effect, and any person so appointed shall have all the rights, privileges, powers and duties prescribed by law for the office of district court judge. Any such judge who is so appointed to fill a vacancy, or to fill a newly-created judgeship, or by reason of the expiration of a term of office, shall serve until the second Monday in January following the next general election which occurs after one year in office and shall be eligible to succeed himself or herself in office for a full term of four (4) years as provided in K.S.A. 20-2908.

If a majority of the votes cast and counted at such election is in favor of retaining such judge in office, said judge shall remain in office for a regular term of four years from the second Monday in January next following such election. Thereafter, such judge shall be subject to retention in office as provided in K.S.A. 20-2908. If a majority of the votes cast and counted at such election is against retaining such judge in office, the office of such judge shall become vacant on the second Monday in January next following the election, and a successor shall be appointed pursuant to K.S.A. 20-2909, 20-2910 and 20-2911. If such judge does not declare his or her candidacy for election to succeed himself or herself in office the office of such district court judge shall be vacant on the second Monday in January next following such election.

History: L. 1974, ch. 137, § 12; L. 1976, ch. 153, § 1; July 1.



20-2913 Same; vacancies prior to formation of nominating commission; new judgeships, appointment and term; return to partisan method.

20-2913. Same; vacancies prior to formation of nominating commission; new judgeships, appointment and term; return to partisan method. (a) If a vacancy occurs in the office of judge of the district court in a judicial district, subsequent to the general election at which the nonpartisan method of selection of judges of the district court was approved and prior to the time the district judicial nominating commission for the judicial district is constituted, the departmental justice for the judicial district shall provide, where necessary, for the assignment of one or more judges pursuant to K.S.A. 20-319, to serve in the judicial district until a judge shall be appointed to fill such vacancy pursuant to K.S.A. 20-2909, 20-2910 and 20-2911, and amendments thereto.

(b) Whenever the supreme court, pursuant to statute, certifies to the chairperson of the district judicial nominating commission in a judicial district that an additional judge and an additional division of the district court are needed in such judicial district, the chairperson shall call a meeting of the nominating commission for the purpose of nominating persons for appointment to the new judgeship. Nominations and the appointment of the judge shall be made in the manner prescribed by K.S.A. 20-2909, 20-2910 and 20-2911, and amendments thereto. The term of office of any judge so appointed shall commence on July 15 next following the date of certification of the need for an additional judge.

(c) Whenever the proposition of the method of selection of judges of the district court is resubmitted to the electors of a judicial district for the purpose of rejecting the same, as provided in subsection (e)[*]of K.S.A. 20-2901, and amendments thereto, and a majority of the votes cast and counted on such proposition is in favor of election of judges of the district court, the district judicial nominating commission in such judicial district shall be abolished on the date the results of the final canvass of votes is certified pursuant to subsection (f)[**] of K.S.A. 20-2901, and amendments thereto. The rejection of nonpartisan selection of judges of the district court in a judicial district shall not affect the term of office of any person serving as judge of the district court in the judicial district at the time of the general election at which nonpartisan selection is rejected. The rejection of nonpartisan selection shall not affect the term of office of any person retained in office as judge of the district court at the election. If the electors of the judicial district also vote at the election against retaining in office any judge of the district court, the office of that judge shall become vacant on the second Monday in January next following the election, and the vacancy shall be filled in the manner provided by K.S.A. 25-312a.

History: L. 1974, ch. 137, § 13; L. 1975, ch. 183, § 3; L. 1976, ch. 145, § 105; L. 1982, ch. 130, § 18; Feb. 25.

* Reference should be to subsection (f).

** Reference should be to subsection (g).



20-2914 Same; vacancies in district magistrate judge positions; method of selection.

20-2914. Same; vacancies in district magistrate judge positions; method of selection. (a) Whenever a vacancy shall occur in the office of district magistrate judge in any judicial district which has approved the proposition of nonpartisan selection of district court judges, or whenever a vacancy will occur in such office on a specified future date, the chief justice of the supreme court shall give notice of such vacancy to the chairperson of the district judicial nominating commission of such judicial district not later than 120 days following the date the vacancy occurs or will occur. The chairperson, in consultation with members of the commission, within five days after receipt of such notice, shall set a schedule for accepting nominations and conducting interviews for the purpose of selecting a person to fill such vacancy. Any person so selected shall have the qualifications prescribed by subsection (c) of K.S.A. 20-334, and amendments thereto, and in order to obtain the best qualified person as a district magistrate judge, the commission shall not limit its consideration of potential appointees to those persons whose names have been submitted to the commission or who have expressed a willingness to serve. The commission may authorize one or more members of the commission to tender an appointment to any qualified person in order to ascertain such person's willingness to serve if appointed. Any such tender of appointment shall be subject to final action of the commission under the conditions prescribed by subsection (b) of K.S.A. 20-2907, and amendments thereto.

(b) Any appointment made pursuant to subsection (a) shall be contingent upon the acceptance of such appointment by the person so appointed and, if such person is not regularly admitted to practice law in Kansas, the appointment shall be made on a temporary basis until such person has been certified by the supreme court as qualified to hold such office, in the manner provided by K.S.A. 20-337, and amendments thereto.

History: L. 1976, ch. 146, § 20; L. 2003, ch. 99, § 15; L. 2014, ch. 82, § 21; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-2915 Same; effective date of appointment; eligibility for retention under nonpartisan method.

20-2915. Same; effective date of appointment; eligibility for retention under nonpartisan method. (a) Whenever a vacancy in the office of district magistrate judge exists at the time the appointment to fill such vacancy is made as provided in K.S.A. 20-2914, and amendments thereto, the appointment shall be effective as of the official appointment date set by the supreme court.

(b) Any person appointed to the office of district magistrate judge as provided in K.S.A. 20-2914, and amendments thereto, shall commence upon the duties of office on the date such appointment takes effect, and any such person appointed shall have all the rights, privileges, powers and jurisdiction prescribed by law for the office of district magistrate judge. Except as otherwise provided in K.S.A. 20-337, and amendments thereto, any such judge shall be eligible for retention in office in the same manner and under the same conditions prescribed by law for the retention of district judges in judicial districts which have approved the proposition of nonpartisan selection of district court judges.

History: L. 1976, ch. 146, § 21; L. 1999, ch. 159, § 4; L. 2003, ch. 99, § 16; July 1.



20-2916 Same; method of selection of judges in newly formed districts.

20-2916. Same; method of selection of judges in newly formed districts. (a) Whenever a new judicial district is established which includes only a part of a single previously established district or all or parts of two or more previously established districts which used the same method of selecting judges for the districts, the new district shall use the same method of selecting judges for the new district. If the method of selection of judges is nonpartisan, the nominating commission for the prior district or districts shall be abolished and a nominating commission for the new district shall be established.

(b) Whenever a new judicial district is established which includes all or parts of two or more previously established districts any of which used different methods of selecting its judges, the question of the method of selection of judges shall be submitted to the qualified electors in the new judicial district in accordance with K.S.A. 20-2901, and amendments thereto. The district nominating commission for any prior district or districts which used the nonpartisan method of selecting judges shall be abolished, and, if the new judicial district adopts the nonpartisan method of selection for judges, a nominating commission shall be established for the new district.

(c) Whenever the whole or any part of one or more judicial districts is transferred to and becomes a part of another judicial district and the judges in both the district or districts from which the territory was transferred and the district to which the territory is attached have used the same method of selection of judges, the district to which the territory is attached shall continue to use that method of selecting judges for the district. If the method of selecting judges is nonpartisan, the district nominating commission for the district prior to the attachment of territory shall be abolished and a new nominating commission shall be established for the district.

(d) Whenever the whole or any part of one or more judicial districts is transferred to and becomes a part of another judicial district and any district from which territory was transferred used a method of selecting its judges which is different from the method used in any other district from which territory was transferred or the district to which the territory is attached, the question of the method of selecting judges in the district shall be submitted to the qualified electors in the judicial district in accordance with K.S.A. 20-2901, and amendments thereto. If the method of selecting judges in the district to which the territory is attached was nonpartisan, the nominating commission of the district shall be abolished. If the electors of the district adopt the nonpartisan method of selection of judges, a nominating commission shall be established for the district.

(e) If the method of selection of judges in any judicial district from which territory is detached is nonpartisan, the district nominating commission at the time of the detachment of such territory shall be abolished and a new nominating commission established for the district.

History: L. 1982, ch. 130, § 11; Feb. 25.



20-2917 Eligibility to nominate or cast ballots for district judicial nominating commission; transmission of roster to secretary of state; open record.

20-2917. Eligibility to nominate or cast ballots for district judicial nominating commission; transmission of roster to secretary of state; open record. (a) Only attorneys licensed to practice law in Kansas and residing in the judicial district on or before the 15th day of November preceding the election of a lawyer member of the district judicial nominating commission, and for whom the roster of attorneys licensed to practice law in Kansas contains the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, shall be entitled to make nominations or receive and cast ballots in such elections.

(b) On or before the 20th day of November preceding the election of a lawyer member of the district judicial nominating commission, the clerk of the supreme court shall transmit a certified copy of the roster of attorneys licensed to practice law in Kansas to the secretary of state. Such certified copy shall include the information enumerated in K.S.A. 2016 Supp. 25-2309(b)(1) through (5), and amendments thereto, for each person listed on the roster and having a residential address within the judicial district as of the preceding 15th day of November. The certified copy of the roster shall be transmitted in a format prescribed by the secretary of state. Upon receipt of such certified roster, the secretary of state shall append thereto the unique voter identification number for each person listed on the roster having such a number, as contained in the centralized voter registration database described in K.S.A. 2016 Supp. 25-2304, and amendments thereto.

(c) Notwithstanding any other provision of law, the names, residential addresses, dates of birth, unique voter identification numbers and dates of licensure to practice law in Kansas of all persons listed on the certified roster of attorneys licensed to practice law in Kansas created pursuant to subsection (b), including the information as appended to the roster pursuant to subsection (b), shall be disclosed upon proper request submitted to the clerk of the supreme court or to the secretary of state pursuant to the open records act, K.S.A. 45-215 et seq., and amendments thereto.

History: L. 2016, ch. 93, § 8; July 1.






Article 30 COURT OF APPEALS

20-3001 Court of appeals; establishment as part of constitutional court of justice; jurisdiction; power to suspend proceedings in lower court during appeal.

20-3001. Court of appeals; establishment as part of constitutional court of justice; jurisdiction; power to suspend proceedings in lower court during appeal. On January 10, 1977, there shall be and is hereby established a court of record which shall be known as the court of appeals. The court of appeals shall be a part of the court of justice in which the judicial power of the state is vested by section 1 of article 3 of the constitution of the state of Kansas and shall be subject to the general administrative authority of the supreme court. The court of appeals shall have such jurisdiction over appeals in civil and criminal cases and from administrative bodies and officers of the state as may be prescribed by law, and shall have such original jurisdiction as may be necessary to the complete determination of any cause on review. During the pendency of any appeal, the court of appeals, on such terms as may be just, may make an order suspending further proceedings in the court below, until the decision of the court of appeals.

History: L. 1975, ch. 178, § 1; July 1.



20-3002 Judges; number; selection; compensation; expenses; assignment to the supreme court.

20-3002. Judges; number; selection; compensation; expenses; assignment to the supreme court. (a) The court of appeals shall consist of 14 judges whose positions shall be numbered one to 14.

(b) Judges of the court of appeals shall be appointed in the manner provided by K.S.A. 2016 Supp. 20-3020, and amendments thereto. Each judge of the court of appeals shall receive an annual salary in the amount prescribed by law. No judge of the court of appeals may receive additional compensation for official services performed by the judge. Each such judge shall be reimbursed for expenses incurred in the performance of such judge's official duties in the same manner and to the same extent justices of the supreme court are reimbursed for such expenses.

(c) The supreme court may assign a judge of the court of appeals to serve temporarily on the supreme court.

(d) Any additional court of appeals judge position created by this section shall be considered a position created by the supreme court and not a civil appointment to a state office pursuant to K.S.A. 46-234, and amendments thereto.

History: L. 1975, ch. 178, § 2; L. 1986, ch. 116, § 1; L. 1993, ch. 42, § 2; L. 2001, ch. 174, § 1; L. 2003, ch. 99, § 18; L. 2005, ch. 108, § 1; L. 2006, ch. 195, § 10; L. 2008, ch. 145, § 1; L. 2009, ch. 116, § 7; L. 2010, ch. 58, § 1; L. 2011, ch. 87, § 19; L. 2012, ch. 160, § 1; L. 2013, ch. 1, § 2; July 1.



20-3006 Judges; candidacy for retention, eligibility, procedure; election; ballot form; application of election laws.

20-3006. Judges; candidacy for retention, eligibility, procedure; election; ballot form; application of election laws. (a) Not less than 60 days prior to the holding of the general election next preceding the expiration of the term of any judge of the court of appeals, the judge may file in the office of the secretary of state a declaration of candidacy for retention in office. If a declaration is not filed as provided in this section, the position held by the judge shall be vacant upon the expiration of the judge's term of office. If such declaration is filed, the judge's name shall be submitted at the next general election to the electors of the state on a separate judicial ballot, without party designation, reading substantially as follows:

"Shall  (Here insert name of judge.) , Judge of the Court of Appeals, be retained in office?"

(b) If a majority of those voting on the question votes against retaining the judge in office, the position which the judge holds shall be vacant upon the expiration of the judge's term of office. Otherwise, unless the judge is removed for cause, the judge shall remain in office for a term of four years from the second Monday in January following the election. At the expiration of each term, unless by law the judge is compelled to retire, the judge shall be eligible for retention in office by election in the manner prescribed in this section.

(c) If a majority of those voting on the question votes against the judge's retention, the secretary of state, following the final canvass of votes on the question, shall certify the results to the clerk of the supreme court. Any such judge who has not been retained in office pursuant to this section shall not be eligible for nomination or appointment to the office of judge of the court of appeals prior to the expiration of four years after the expiration of the judge's term of office.

(d) Election laws applicable to the general election of other state officers shall apply to elections upon the question of retention of judges of the court of appeals pursuant to this section, to the extent that they are not in conflict with and are consistent with the provisions of this section.

History: L. 1975, ch. 178, § 6; L. 1986, ch. 116, § 3; L. 2001, ch. 174, § 3; L. 2003, ch. 99, § 19; L. 2005, ch. 108, § 2; L. 2013, ch. 1, § 3; July 1.



20-3010 Commencement of duties by judge appointed to fill vacancy; rights, privileges, powers and duties; terms of office; eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; failure to declare candidacy, vacancy.

20-3010. Commencement of duties by judge appointed to fill vacancy; rights, privileges, powers and duties; terms of office; eligibility for retention in office; election on question of retention; term for which retained; rejection, vacancy, appointment of successor; failure to declare candidacy, vacancy. (a) Any person appointed to the office of judge of the court of appeals to fill a vacancy or appointed by reason of the expiration of a term of office, shall serve until the second Monday in January following the next general election which occurs after one year in office and shall be eligible to be retained in office for a full term of four years as provided in K.S.A. 20-3006, and amendments thereto, for the retention of judges first appointed to the court of appeals.

(b) If a majority of the votes cast and counted at such election is in favor of retaining such judge in office, the judge shall remain in office for a regular term of four years from the second Monday in January next following such election. Thereafter, such judge shall be subject to retention in office as provided in K.S.A. 20-3006, and amendments thereto. If a majority of the votes cast and counted at such election is against retaining such judge in office, such judge's position on the court of appeals shall become vacant on the second Monday in January next following the election, and a successor shall be appointed pursuant to K.S.A. 2016 Supp. 20-3020, and amendments thereto. If such judge does not declare such judge's candidacy for election to be retained in office, such judge's position on the court of appeals shall be vacant on the second Monday in January next following such election.

History: L. 1975, ch. 178, § 10; L. 1978, ch. 117, § 1; L. 2013, ch. 1, § 4; July 1.



20-3011 Chief judge of court of appeals; election by court of appeals judges; powers.

20-3011. Chief judge of court of appeals; election by court of appeals judges; powers. The court of appeals judges shall elect a judge of the court of appeals to serve as chief judge of such court. The procedure for such election shall be determined by the court of appeals. The chief judge shall exercise such administrative powers as may be prescribed by law or by rule of the supreme court. The judge of the court of appeals designated as chief judge by the supreme court on July 1, 2014, shall be allowed to serve as chief judge through January 1, 2016.

History: L. 1975, ch. 178, § 11; L. 2014, ch. 82, § 22; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



20-3012 Hearing panels; composition; number; presiding judge.

20-3012. Hearing panels; composition; number; presiding judge. For the purpose of hearing and determining cases, the judges of the court of appeals may sit together or in panels. A hearing panel shall consist of three (3) judges. For convenience in administration, each panel may be numbered, and the chief judge from time to time shall designate the number of panels and make assignments of judges among such panels. The chief judge may sit as a member of a panel and shall preside over such panel. When the chief judge is not a member of a hearing panel, he or she shall appoint a member of the panel to preside.

History: L. 1975, ch. 178, § 12; July 1.



20-3013 Principal offices of court of appeals in Topeka; courtroom and quarters; authority to hold court in any county; facilities provided by district court chief judge.

20-3013. Principal offices of court of appeals in Topeka; courtroom and quarters; authority to hold court in any county; facilities provided by district court chief judge. The court of appeals shall sit and maintain its principal offices in the city of Topeka, and it shall be the duty of the secretary of administration to provide a courtroom and other suitable quarters in Topeka for the use of the court of appeals and its staff. However, any hearing panel of the court of appeals may hold court in the courthouse of any county for the purpose of hearing oral arguments in cases before such court. When a panel of the court of appeals sits in any location other than in Topeka, the chief judge of the judicial district in which the panel is sitting shall assign a courtroom to the hearing panel for its use while sitting, shall provide suitable office space for use by the members of the panel and shall provide such other personnel as may be needed by the panel.

History: L. 1975, ch. 178, § 13; L. 1978, ch. 330, § 6; L. 1999, ch. 57, § 27; July 1.



20-3014 Law clerks, stenographers and other court personnel; compensation in accordance with pay plan adopted by supreme court.

20-3014. Law clerks, stenographers and other court personnel; compensation in accordance with pay plan adopted by supreme court. Each judge of the court of appeals may appoint a law clerk and also may appoint one (1) secretary or stenographer. The persons so appointed shall serve at the pleasure of the judge appointing them. Subject to the approval of the chief justice of the supreme court, the court of appeals may employ such other clerical personnel as may be necessary to carry out the duties and functions of the court. The compensation of all persons appointed or employed under this section shall be fixed in accordance with a pay plan adopted by the supreme court. Such pay plan shall contain a schedule of salary and wage ranges and steps designed for such purpose.

History: L. 1975, ch. 178, § 14; July 1.



20-3015 Clerk of supreme court ex officio clerk of court of appeals; duties; rules of supreme court to govern writing and publication of opinions; supreme court reporter ex officio reporter of court of appeals; duties of judicial administrator.

20-3015. Clerk of supreme court ex officio clerk of court of appeals; duties; rules of supreme court to govern writing and publication of opinions; supreme court reporter ex officio reporter of court of appeals; duties of judicial administrator. (a) The clerk of the supreme court shall be clerk of the court of appeals, and it shall be his or her duty to enter of record all orders, judgments, decrees and proceedings of the court of appeals, to issue all process required by law or ordered by such court and to perform such other duties as may be required of him or her by the court of appeals or by law.

(b) The supreme court shall adopt rules prescribing the standards and procedures governing the writing and publication of the opinions of the court of appeals. The supreme court reporter shall be reporter of the court of appeals and shall publish such opinions of the court of appeals as may be required by rule of the supreme court.

(c) The state judicial administrator shall provide to the court of appeals such administrative services as may be directed by the supreme court.

History: L. 1975, ch. 178, § 15; July 1.



20-3016 Request by court of appeals to transfer case to supreme court; certification of jurisdiction and findings; rules of supreme court; disposition of case by supreme court.

20-3016. Request by court of appeals to transfer case to supreme court; certification of jurisdiction and findings; rules of supreme court; disposition of case by supreme court. (a) The court of appeals, prior to final determination of any case before it, may request that such case be transferred to the supreme court for its review and final determination by certifying to the supreme court that the case is within the jurisdiction of the supreme court and that the court of appeals has made one (1) or more of the following findings with respect to such case:

(1) One or more issues in such case are not within the jurisdiction of the court of appeals;

(2) the subject matter of the case has significant public interest;

(3) the case involves legal questions of major public significance; or

(4) the caseload of the court of appeals is such that the expeditious administration of justice requires such transfer.

(b) Any certification of findings and request for transfer of a case pursuant to subsection (a) shall be made in the manner and form prescribed by rules of the supreme court. The supreme court shall consider such certification and may accept the case for review and final determination or may decline jurisdiction and order that the case be determined by the court of appeals.

History: L. 1975, ch. 178, § 16; July 1.



20-3017 Motion to transfer case from court of appeals to supreme court; requirements; disposition of case by supreme court; failure to file motion deemed waiver of objection to jurisdiction of court of appeals.

20-3017. Motion to transfer case from court of appeals to supreme court; requirements; disposition of case by supreme court; failure to file motion deemed waiver of objection to jurisdiction of court of appeals. Within 30 days after the date the notice of appeal has been served on the appellee in any case appealed to the court of appeals, any party to such case may file a motion with the clerk of the court of appeals, requesting that such case be transferred to the supreme court for review and final determination by such court. Such motion shall be made in the manner and form prescribed by rules of the supreme court, and it shall allege the existence of one or more of the conditions described in subsection (a) of K.S.A. 20-3016, and amendments thereto. The clerk of the court of appeals promptly shall submit any motion made pursuant to this section to the supreme court. The supreme court shall consider such motion and may accept the case for review and final determination or may decline jurisdiction and order that the case be determined by the court of appeals. A party's failure to file a motion in accordance with this section shall be deemed a waiver of any objection by such party to the jurisdiction of the court of appeals.

History: L. 1975, ch. 178, § 17; L. 2011, ch. 48, § 1; July 1.



20-3018 Transfer of certain cases docketed in supreme court to court of appeals; transfer of cases docketed in wrong court; effect; motion for rehearing by court of appeals; petition for review of case by supreme court; rules of supreme court; authority of supreme court in granting or denying review; power of supreme court to order transfer of case from court of appeals to supreme court.

20-3018. Transfer of certain cases docketed in supreme court to court of appeals; transfer of cases docketed in wrong court; effect; motion for rehearing by court of appeals; petition for review of case by supreme court; rules of supreme court; authority of supreme court in granting or denying review; power of supreme court to order transfer of case from court of appeals to supreme court. (a) Any case within the jurisdiction of the court of appeals which is erroneously docketed in the supreme court shall be transferred by the supreme court to the court of appeals. Any case within the jurisdiction of the court of appeals and in which notice of appeal to the supreme court was filed prior to January 10, 1977, may be transferred to the court of appeals by the supreme court. No case docketed either in the supreme court or the court of appeals shall be dismissed solely for the reason of having been filed in the wrong court, but shall be transferred by the supreme court to the court which the supreme court determines to have jurisdiction. Any such case shall be considered timely and properly filed in the court to which it is transferred.

(b) Any party aggrieved by a decision of the court of appeals may file a motion with such court for a rehearing, in accordance with rules of the supreme court, but such motion shall not be a condition precedent to a review of such decision by the supreme court, and any such party may petition the supreme court for review within thirty (30) days after the date of such decision. The procedures governing petitions for review shall be prescribed by rules of the supreme court, and the review of any such decision shall be at the discretion of the supreme court. While neither controlling nor fully measuring the court's discretion, the following shall be considered in determining whether review will be granted: (1) The general importance of the question presented; (2) the existence of a conflict between the decision sought to be reviewed and a prior decision of the supreme court, or of another panel of the court of appeals; (3) the need for exercising the supreme court's supervisory authority; and (4) the final or interlocutory character of the judgment, order or ruling sought to be reviewed.

(c) At any time on its own motion, the supreme court may order the court of appeals to transfer any case before the court of appeals to the supreme court for review and final determination.

History: L. 1975, ch. 178, § 18; July 1.



20-3019 Motions; filing with judges residing in 18th or 29th judicial districts; supreme court rules.

20-3019. Motions; filing with judges residing in 18th or 29th judicial districts; supreme court rules. With regard to proceedings within the jurisdiction of the court of appeals, the supreme court shall prescribe by rule procedures for filing with judges of the court of appeals residing in the eighteenth or twenty-ninth judicial districts such motions or other pleadings as the supreme court may designate and the supreme court shall prescribe rules for hearings on such pleadings. The supreme court shall designate from the membership of the court of appeals such judges as may be necessary to be present in the eighteenth and twenty-ninth judicial districts to accept and act upon such pleadings.

History: L. 1978, ch. 108, § 14; July 1.



20-3020 Judges; appointment by governor; consent of senate; time limitations; commencement of judges' duties; qualifications.

20-3020. Judges; appointment by governor; consent of senate; time limitations; commencement of judges' duties; qualifications. (a) (1) On and after July 1, 2013, any vacancy occurring in the office of any judge of the court of appeals and any position to be open on the court of appeals as a result of enlargement of such court, or the retirement or failure of an incumbent to file such judge's declaration of candidacy to be retained in office as hereinafter required, or failure of a judge to be elected to be retained in office, shall be filled by appointment by the governor, with the consent of the senate, of a person possessing the qualifications of office.

(2) Whenever a vacancy occurs, will occur or position opens on the court of appeals, the clerk of the supreme court shall promptly give notice to the governor.

(3) If the governor is making an appointment to the court of appeals, the governor shall make each applicant's name and city of residence available to the public whenever the governor stops accepting applications for such appointment, but not less than 10 days prior to making such appointment.

(4) In event of the failure of the governor to make the appointment within 60 days from the date such vacancy occurred or position became open, the chief justice of the supreme court, with the consent of the senate, shall make the appointment of a person possessing the qualifications of office.

(5) If the chief justice of the supreme court is making an appointment to the court of appeals, the chief justice shall make each applicant's name and city of residence available to the public whenever the chief justice stops accepting applications for such appointment, but not less than 10 days prior to making such appointment.

(6) Whenever a vacancy in the office of judge of the court of appeals exists at the time the appointment to fill such vacancy is made pursuant to this section, the appointment shall be effective at the time it is made, but where an appointment is made pursuant to this section to fill a vacancy which will occur at a future date, such appointment shall not take effect until such date.

(b) No person appointed pursuant to subsection (a) shall assume the office of judge of the court of appeals until the senate, by an affirmative vote of the majority of all members of the senate then elected or appointed and qualified, consents to such appointment. The senate shall vote to consent to any such appointment not later than 60 days after such appointment is received by the senate. If the senate is not in session and will not be in session within the 60-day time limitation, the senate shall vote to consent to any such appointment not later than 20 days after the senate begins its next session. In the event a majority of the senate does not vote to consent to the appointment, the governor, within 60 days after the senate vote on the previous appointee, shall appoint another person possessing the qualifications of office and such subsequent appointment shall be considered by the senate in the same procedure as provided in this section. The same appointment and consent procedure shall be followed until a valid appointment has been made. No person who has been previously appointed but did not receive the consent of the senate shall be appointed again for the same vacancy. If the senate fails to vote on an appointment within the time limitation imposed by this subsection, the senate shall be deemed to have given consent to such appointment.

(c) Persons who are appointed as judges of the court of appeals pursuant to K.S.A. 20-3005, prior to its repeal, and this section, shall commence the duties of office upon appointment and consent, and each judge shall have all the rights, privileges, powers and duties prescribed by law for the office of judge of the court of appeals.

(d) Judges of the court of appeals shall possess the qualifications prescribed by law for justices of the supreme court.

History: L. 2013, ch. 1, § 1; L. 2016, ch. 93, § 12; July 1.



20-3021 Docket fee when filing an appeal; waiver; disbursement.

20-3021. Docket fee when filing an appeal; waiver; disbursement. (a) (1) On and after July 1, 2014, any party filing an appeal with the court of appeals shall pay a fee in the amount of $145 to the clerk of the supreme court.

(2) On and after July 1, 2014, any party filing an appeal with the supreme court shall pay a fee in the amount of $145 to the clerk of the supreme court.

(b) A poverty affidavit may be filed in lieu of a fee as established in K.S.A. 60-2001, and amendments thereto.

(c) The fee shall be the only costs assessed in each case to services of the clerk of the supreme court. The clerk of the supreme court shall remit all revenues received from this section to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, for deposit in the state treasury. The fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

(d) Except as provided further, the fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $10 per fee, to fund the costs of non-judicial personnel.

(e) The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, shall be exempt from paying such fee.

History: L. 2014, ch. 82, § 3; L. 2015, ch. 81, § 8; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).






Article 31 CLERK OF DISTRICT COURT

20-3102 Duties in general.

20-3102. Duties in general. The clerks of the district courts shall do and perform all duties that may be required of them by law or the rules and practice of the courts, and shall safely keep and preserve all papers, process, pleadings and awards that may be filed, or by law placed in their respective offices.

History: G.S. 1868, ch. 25, § 148; Oct. 31; R.S. 1923, 19-1302.



20-3104 Oath of deputies.

20-3104. Oath of deputies. Every such deputy clerk shall, before entering upon the duties of his office, take the oath of office hereinbefore provided.

History: G.S. 1868, ch. 25, § 150; Oct. 31; R.S. 1923, 19-1304.



20-3105 Oaths, affirmations and acknowledgments.

20-3105. Oaths, affirmations and acknowledgments. The clerks of the district courts shall have authority to administer oaths and affirmations in all cases in which an oath or affirmation may be required, and may take acknowledgments of deeds, mortgages, and other instruments of writing, in this state.

History: G.S. 1868, ch. 25, § 151; Oct. 31; R.S. 1923, 19-1305.



20-3107 Montgomery county; court offices.

20-3107. Montgomery county; court offices. The clerk, or a deputy clerk, of the district court of Montgomery county shall maintain an office at the city of Independence and at the city of Coffeyville, in Montgomery county, Kansas. All actions commenced in the court shall be entitled in the court "sitting at Independence" or "sitting at Coffeyville," as the case may be, and all actions shall be filed, process issued from and be returned to and trial had in the court sitting at the place designated in the title, except as otherwise provided by law. Any action pending in the district court sitting at either city may be assigned or transferred for hearing or trial to the court sitting at the other city, either by order of the district court of Montgomery county or the judge of that court or by stipulation of the parties.

History: L. 1927, ch. 183, § 2; L. 1984, ch. 147, § 2; July 1.



20-3108 Same; duties of county commissioners.

20-3108. Same; duties of county commissioners. The board of county commissioners of Montgomery county, Kansas, shall make all necessary provisions for holding, conducting and maintaining said court in said cities in said county: Provided, That the city of Coffeyville shall place at the disposal of the county commissioners rooms in which to hold said court sitting at Coffeyville without cost to the county.

History: L. 1927, ch. 183, § 4; June 1.



20-3109 Neosho county; court offices.

20-3109. Neosho county; court offices. The clerk, or a deputy clerk, of the district court of Neosho county, Kansas shall maintain an office at the city of Erie and at the city of Chanute in Neosho county. All actions commenced in the court shall be entitled in the court "sitting at Erie" or "sitting at Chanute" as the case may be, and all actions shall be filed, process issued from and be returned to and trial had in the court sitting at the place designated in the title, except as otherwise provided by law. Any action pending in the district court sitting at either city may be assigned or transferred for hearing or trial to the court sitting at the other city, either by order of the district court of Neosho county or the judge of that court or by stipulation of the parties.

History: L. 1955, ch. 183, § 2; L. 1984, ch. 147, § 3; July 1.



20-3110 Same; duties of county commissioners.

20-3110. Same; duties of county commissioners. The board of county commissioners of Neosho county, Kansas, shall make all necessary provisions for holding, conducting and maintaining said court in said cities in said county: Provided, That the city of Chanute shall place at the disposal of the county commissioners rooms in which to hold said court sitting at Chanute without cost to the county.

History: L. 1955, ch. 183, § 4; April 9.



20-3126 County law libraries; establishment; election; registration; fees; filing pleadings signed by attorney; where attorney required to register.

20-3126. County law libraries; establishment; election; registration; fees; filing pleadings signed by attorney; where attorney required to register. (a) Any county of this state may establish a county law library, under the provisions of and subject to the qualifications of this act. Any law library in existence on the effective date of this act which was established under previously existing statutes or previous versions of this statute shall be governed by this statute, and amendments thereto, on and after the effective date of this act.

(b) No county law library shall be established under the provisions of this act until a majority of the attorneys required to register in such county and admitted to practice before the bar in Kansas elect to do so, except that, where a county law library has already been established pursuant to other statutory provisions, such library shall come under the provisions of this act.

(c) All attorneys required to register in such county shall register annually with the clerk of the district court in a register kept for that purpose. The clerk shall enter the name, place of residence, employment, location of office and firm connection, if any, of each such attorney. All such attorneys shall register within 30 days after an election has been made to provide for a county law library, and on or before January 15 of each year thereafter. All attorneys required to register, except those employed solely as public defenders by the state board of indigents' defense services, shall pay to the clerk at the time of registering an annual registration fee of not less than $10 nor more than $75, as determined by the trustees of the law library, except that in Sedgwick and Johnson counties, each attorney shall pay to such clerk at the time of registering an annual registration fee of not less than $25 nor more than $125, as determined by the trustees of the law library. Public defenders are exempt from the registration fee during their employment with the state board of indigents' defense services. A registration fee in excess of the amount prescribed in this subsection annually may be fixed by a majority of the attorneys registered under the provisions of this act. A schedule of current registration fees shall be filed with the clerk of the district court.

(d) Whenever a law library has been established in any county, the clerk of the district court, or the clerk of any inferior court within such county, shall not file in the clerk's office in any matter or action, any pleading or other papers signed by an attorney required to register under this act who has not so registered and paid to the clerk of the district court the required registration fee.

(e) For the purposes of this section, an attorney shall be required to be registered in the county: (1) Where the attorney's principal office is located, if such attorney is a resident of Kansas or a resident of another state; or (2) where the attorney resides, if such attorney's principal office is located in another state. The principal office shall be the principal office of the attorney and not the principal office of such attorney's firm.

History: L. 1967, ch. 137, § 1; L. 1968, ch. 306, § 1; L. 1987, ch. 101, § 2; L. 1994, ch. 211, § 2; L. 1995, ch. 163, § 2; L. 2002, ch. 68, § 2; July 1.



20-3127 Same; board of trustees; use of fees and donations; use of library; treasurer, duties; custodian and librarian and assistants in certain counties; duties, compensation; attorneys not liable to pay occupational tax or city license fee.

20-3127. Same; board of trustees; use of fees and donations; use of library; treasurer, duties; custodian and librarian and assistants in certain counties; duties, compensation; attorneys not liable to pay occupational tax or city license fee. (a) Except as provided further, all fees collected pursuant to K.S.A. 20-3126, and amendments thereto, shall be used to establish and maintain the county law library. A board of trustees, appointed as provided in this section, shall have the management and control of such library and shall use the fees paid for registration, and all other sums, books, or library materials or equipment donated or provided by law, for the purpose of establishing and maintaining such library in the county courthouse or other suitable place to be provided and maintained by the county commissioners of such county, including acquiring and maintaining materials and technology that may, at the discretion of the board of trustees, be loaned to library users for use outside the premises of the library. The district judge or district judges of the district court, members of the bar who have registered and paid the fee provided for in K.S.A. 20-3126, and amendments thereto, judges of all other courts in the county and county officials shall have the right to use the library in accordance with the rules and regulations established by the board of trustees. The board of trustees shall develop guidelines to provide members of the public reasonable access to the law library.

(b) The board of trustees of any law library established or governed under this act, and amendments thereto, in Johnson and Sedgwick counties shall consist of five members, two of which shall be judges of the district court, appointed by a consensus of all judges of the district court in those counties, and three of which shall be members of the Johnson or Sedgwick county bar association, appointed by selection of the county bar association pursuant to the Johnson or Sedgwick county bar association's bylaws for two-year terms. The board of trustees of the law library in all other counties shall consist of the district judge or judges of the district court presiding in such county and not less than two attorneys who shall be elected for two-year terms by a majority of the attorneys residing in the county.

(c) The clerk of the district court of the county shall be treasurer of the library and shall safely keep the funds of such library and disburse them as the trustees shall direct. The clerk shall be liable on an official bond for any failure, refusal or neglect in performing such duties.

(d) The board of county commissioners of any county designated an urban area pursuant to K.S.A. 19-2654, and amendments thereto, wherein an election has been held to come under the provisions of this act is hereby authorized to appoint, by and with the advice and consent of the board of trustees of the law library of such county, a librarian, who shall act as custodian of the law library of such county and shall assist in the performance of the clerk's duties as treasurer thereof, and such assistants as are necessary to perform the duties of administering the law library. The librarian and any assistants so appointed shall be employees of the county under the supervision of the board of county commissioners, or the board's designated official, with the advice and recommendations of the board of trustees of the law library, and shall be subject to the personnel policies and procedures established by the board of county commissioners for all employees of the county. The librarian and any assistants shall receive as compensation such salaries and benefits as established by the law library board of trustees, subject to the approval of the board of county commissioners, which shall be payable from the general fund of the county, through the county payroll process, from funds budgeted and made available by the law library board of trustees for that purpose through the collection of fees or other funds authorized by this act.

(e) All attorneys registered under this act shall not be liable to pay any occupational tax or city license fees levied under the laws of this state by any municipality.

(f) (1) Except as provided by subsection (f)(2), the board of trustees of a county law library established pursuant to this section may authorize the chief judge of the judicial district to use fees collected pursuant to K.S.A. 20-3126, and amendments thereto, for the purpose of facilitating and enhancing functions of the district court of the county. No judge shall participate in any decision made by the board of trustees of a county law library pursuant to this paragraph to authorize the chief judge of the judicial district to use fees collected pursuant to K.S.A. 20-3126, and amendments thereto.

(2) The provisions of subsection (f)(1) shall not apply to the board of trustees of any law library established in Johnson and Sedgwick counties.

History: L. 1967, ch. 137, § 2; L. 1968, ch. 306, § 2; L. 1974, ch. 118, § 1; L. 1975, ch. 159, § 1; L. 1976, ch. 125, § 1; L. 1976, ch. 151, § 1; L. 1992, ch. 232, § 2; L. 1995, ch. 163, § 3; L. 2007, ch. 189, § 2; L. 2015, ch. 53, § 2; July 1.



20-3128 Same; maintenance of library.

20-3128. Same; maintenance of library. The trustees of any county law library may release the board of county commissioners from the duty to maintain the library in the county courthouse or at some other suitable place, and may establish and maintain the library in some suitable place not provided by the board of county commissioners in which event the board of county commissioners shall pay to the board of trustees from its general fund an amount not to exceed $5,000 annually to be applied to the cost of maintaining and operating the library as the board of trustees in its discretion may determine to be proper. The trustees shall have the power to rescind the action at any time, in which case it shall become the duty of the county commissioners to establish the library in the courthouse or any other suitable place provided and maintained by the county. If the board of trustees elects to establish and maintain the library at some other place other than the county courthouse, or at some other suitable place not selected by the board of county commissioners, the board of trustees may also release the board of county commissioners from the duty to appoint a librarian and assistants for the library.

History: L. 1967, ch. 137, § 3; L. 1995, ch. 163, § 4; July 1.



20-3129 Same; library fees assessed in certain cases.

20-3129. Same; library fees assessed in certain cases. (a) Subject to the limitations contained in this section, the clerks of the district courts shall tax a library fee in an amount determined by the trustees of the law library in each county for the benefit and account of the law library in each county. Such library fee shall be not less than $2 nor more than $10 in all cases commenced pursuant to chapter 60 of the Kansas Statutes Annotated and in all felony criminal cases and shall be not less than $.50 nor more than $7 in all other cases.

(b) The clerks of the district courts in Sedgwick county and Johnson county may tax an additional fee in an amount determined by the trustees of the law library in each county for the benefit and account of the law library in each such county. Such additional library fee shall not be more than $4 in all cases.

(c) The trustee of the law library in each county may increase law library fees under this section once per calendar year as of July 1. Changed law library fees shall be effective as of that date and when filed with the clerk of the supreme court. The trustees of the law library in each county shall file with the respective clerks the fees to be charged in that court.

(d) The fees provided for by subsection (a) shall be deducted from the docket fee. The fees provided for by subsection (b) shall be in addition to the docket fees established by law.

(e) In criminal cases where the case is dismissed by the state, the county shall be liable for the library fee. Where appeals from conviction in the municipal court are dismissed for want of prosecution, or by the defendant, the state or city shall collect the library fee. Upon failure of the state or city to do so within 90 days after the dismissal, the county from which the appeal is taken shall be liable therefor.

(f) The additional library fee under subsection (b) shall be considered a docket fee for purposes of K.S.A. 60-2001 et seq., and amendments thereto.

History: L. 1967, ch. 137, § 4; L. 1976, ch. 145, § 69; L. 1981, ch. 117, § 1; L. 1984, ch. 147, § 5; L. 1987, ch. 101, § 3; L. 1989, ch. 84, § 1; L. 1991, ch. 84, § 1; L. 1992, ch. 232, § 1; L. 1995, ch. 163, § 5; L. 1996, ch. 234, § 9; L. 2007, ch. 189, § 1; July 1.



20-3130 Same; use and investment of idle funds.

20-3130. Same; use and investment of idle funds. The trustees may invest any idle funds in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein. The trustees may also direct that any funds collected may be used for any purpose consistent with the establishment and maintenance of a law library.

History: L. 1967, ch. 137, § 5; L. 1977, ch. 54, § 25; July 1.



20-3131 Same; branch library, when.

20-3131. Same; branch library, when. Upon the election of a majority of the attorneys in any county, a branch of said library shall be established and maintained in a suitable place to be provided and maintained by the board of county commissioners. The provisions of this section shall be subject to all other provisions of this act.

History: L. 1967, ch. 137, § 6; April 22.



20-3132 Same; joint law library; establishment and maintenance.

20-3132. Same; joint law library; establishment and maintenance. Upon the election of a majority of the attorneys in any county, with the mutual consent of a majority from any other county or counties, a joint law library may be established and maintained in any suitable place or places determined by a majority of said attorneys from each county so joining, and the boards of county commissioners of said counties shall provide and maintain a suitable place or places and such boards shall share equally in any expense. The provisions of this section shall be subject to all other provisions of this act, and shall be applied upon such terms and under such conditions as the trustees so elected may agree.

The trustees so elected shall determine which clerk of the district court shall act as treasurer.

No provisions of this act shall be construed to place the operation of any county law library established and maintained hereunder or under other enabling acts subject to any cash basis law of this state.

History: L. 1967, ch. 137, § 7; April 22.



20-3133 Clerks and deputies of district court; prohibited conduct.

20-3133. Clerks and deputies of district court; prohibited conduct. It shall be unlawful for clerks of the district court or any of their deputies to write any petition or answer or other pleadings in any proceedings, or perform any service as an attorney or counselor at law in any case or cases pending in the court in which they are either clerk or deputy, or be interested in any profits or emoluments arising out of any practice in the courts of which they are either clerk or deputy, except costs.

History: L. 1975, ch. 195, § 1; July 1.






Article 32 COMMISSION ON JUDICIAL PERFORMANCE

20-3208 Same; employment of retirants to perform services therefor; agreement; stipend, amount; state health care benefits.

20-3208. Same; employment of retirants to perform services therefor; agreement; stipend, amount; state health care benefits. On and after July 1, 2007, a retired justice of the supreme court, retired judge of the court of appeals or retired judge of the district court who retired pursuant to the retirement system for judges as provided pursuant to the provisions of K.S.A. 20-2601 et seq., and amendments thereto, may enter into a written agreement as provided in this section to perform services for the commission on judicial performance while receiving service retirement benefits pursuant to the provisions of the retirement system for judges. Such retired justice or judge shall enter into a written agreement with the judicial council, established pursuant to the provisions of K.S.A. 20-2201, and amendments thereto, to perform duties assigned by the judicial council to assist the commission in the judicial performance evaluation process prescribed pursuant to the provisions of K.S.A. 20-3201 et seq., and amendments thereto. Such retired justice or judge shall be available to perform assigned duties for not more than 104 days or 40% of each year. Notwithstanding the provisions of law in effect on the retirement date of a retired justice or judge, such justice or judge shall receive a stipend, payable monthly, equal to 25% of the monthly salary of such retired justice or judge at the time of retirement of such retired justice or judge. Such agreement shall be for a period of not more than two years. A retired justice or judge may enter into subsequent agreements. The judicial council is hereby authorized and may pay on behalf of such retired justice or judge the amount specified by the Kansas state employees health care commission under the provisions of K.S.A. 75-6508, and amendments thereto, as if the retired justice or judge is serving as a full-time employee of the judicial council and participating in the state health care benefits program to provide for such participation of the retired justice or judge. Any retired justice or judge entering into a written agreement with the judicial council to be available to perform assigned duties pursuant to this section for less than 104 days or 40% of each year for a proportionally reduced stipend shall be considered as if the retired justice or judge is serving under a part-time appointment as an employee of the judicial council and participating in the state health care benefits program to provide for such participation of the retired justice or judge, and the judicial council may pay on behalf of the retired justice or judge the amount specified by the Kansas state employees health care commission under the provisions of K.S.A. 75-6508, and amendments thereto. The monthly stipend provided by this act shall not be counted toward the annual limitation on compensation provided in K.S.A. 20-2616, and amendments thereto. A retired justice or judge who has fulfilled the requirements of an agreement entered into pursuant to this section may accept judicial assignments and be compensated in accordance with the provisions of K.S.A. 20-310b, 20-2616 and 20-2622, and amendments thereto. If an assignment given to a retired justice or judge pursuant to the provisions of this section will require the retired justice or judge to exceed the service limit provided in this section, the retired justice or judge shall be compensated in accordance with the provisions of K.S.A. 20-2616, and amendments thereto.

History: L. 2007, ch. 24, § 1; July 1.






Article 33 MISCELLANEOUS PROVISIONS.

20-3301 Time limits for court decision; district court; court of appeals; supreme court.

20-3301. Time limits for court decision; district court; court of appeals; supreme court. (a) (1) A district court shall enter and file its decision on motions and non-jury trials within 120 days after the matter is submitted for decision.

(2) If the district court does not enter and file its decision on a submitted matter within 120 days of submission, all counsel shall, within 130 days after the matter is submitted for decision, file with the court a joint request that such decision be entered without further delay. A copy of such request shall be sent to the chief judge of the judicial district and made available to the public.

(3) Within 30 days after the filing of a joint request, the district court shall enter its decision or advise the parties in writing of the date by which the decision will be entered. A copy of such written advice shall be filed in the case, sent to the chief judge of the judicial district and made available to the public.

(4) In the event the district court fails to enter its decision or to advise the parties of an intended decision date as required by subsection (a)(3), all counsel shall then file a joint request with the chief judge of the judicial district to establish an intended decision date. A copy of such request shall be filed in the case and made available to the public.

(5) Upon receipt of a request under subsection (a)(4), the chief judge of the judicial district shall, after consultation with the judge to whom the matter is assigned, establish a firm intended decision date by which the district court's decision shall be made. Such setting of a final intended decision date shall be in writing, filed in the case, served on the parties and made available to the public.

(b) (1) The court of appeals shall render and file its decision on motions and appeals within 180 days after the matter is submitted for decision.

(2) If the court of appeals does not enter and file its decision on a submitted matter within 180 days of submission, all counsel shall, within 190 days after the matter is submitted for decision, file with the court a joint request that such decision be entered without further delay. A copy of such request shall be sent to the chief judge of the court of appeals and made available to the public.

(3) Within 30 days after the filing of a joint request, the court of appeals shall enter its decision or advise the parties in writing of the date by which the decision will be entered. A copy of such written advice shall be filed in the case, sent to the chief judge of the court of appeals and made available to the public.

(4) In the event the court of appeals fails to enter its decision or to advise the parties of an intended decision date as required by subsection (b)(3), all counsel shall then file a joint request with the chief judge of the court of appeals to establish an intended decision date. A copy of such request shall be filed in the case and made available to the public.

(5) Upon receipt of a request under subsection (b)(4), the chief judge of the court of appeals shall, after consultation with the judge or judges to whom the matter is assigned, establish a firm intended decision date by which the court's decision shall be made. Such setting of a final intended decision date shall be in writing, filed in the case, served on the parties and made available to the public.

(c) (1) The supreme court shall render and file its decision on motions and appeals within 180 days after the matter is submitted for decision.

(2) If the supreme court does not enter and file its decision on a submitted matter within 180 days of submission, all counsel shall, within 190 days after the matter is submitted for decision, file with the court a joint request that such decision be entered without further delay. A copy of such request shall be sent to the chief justice and made available to the public.

(3) Within 30 days after the filing of a joint request, the supreme court shall enter its decision or advise the parties in writing of the date by which the decision will be entered. A copy of such written advice shall be filed in the case, sent to the chief justice and made available to the public.

(4) In the event the supreme court fails to enter its decision or to advise the parties of an intended decision date as required by subsection (c)(3), all counsel shall then file a joint request with the chief justice to establish an intended decision date. A copy of such request shall be filed in the case and made available to the public.

(5) Upon receipt of a request under subsection (c)(4), the chief justice shall, after consultation with the justice or justices to whom the matter is assigned, establish a firm intended decision date by which the court's decision shall be made. Such setting of a final intended decision date shall be in writing, filed in the case, served on the parties and made available to the public.

(d) For the purposes of this section:

(1) A motion shall be deemed submitted for decision on the date the: (A) Court announces on the record in open court, at the conclusion of the hearing thereon, that the matter is submitted for decision; or (B) last memorandum or other document is permitted to be filed. If no oral argument is conducted on the motion, a motion shall be deemed submitted for decision as of the date the last memorandum or other document is permitted to be filed.

(2) A non-jury trial shall be deemed submitted for decision on the date the: (A) District court announces on the record in open court, at the conclusion of the trial, that the matter is submitted for decision; or (B) last memorandum or other document is permitted to be filed.

(3) An appeal shall be deemed submitted for decision on the date the: (A) Court announces on the record in open court, at the conclusion of oral argument, that the matter is submitted for decision; or (B) last memorandum or other document is permitted to be filed. If no oral argument is conducted, an appeal shall be deemed submitted for decision as of the date the case is considered on a non-argued calendar.

History: L. 2014, ch. 125, § 4; July 1.









Chapter 21 CRIMES AND PUNISHMENTS

Article 9 CRIMES AGAINST PUBLIC MORALS AND DECENCY

21-922 City ordinances for suppression of gambling places.

21-922. City ordinances for suppression of gambling places. Cities of the first, second and third class may provide by ordinance for the suppression of common nuisances as hereinbefore defined, and for the search of premises where such nuisances are kept or maintained, and for the seizure and destruction of all gambling tables, gambling devices and other property used or kept in maintaining such nuisances, and for the payment and collection of attorney's fees in such cases.

History: L. 1907, ch. 263, § 6; May 27; R.S. 1923; 21-922.






Article 12 ANIMALS AND NUISANCES

21-1213 Unlawful sale, purchase or injection of certain animal vaccines.

21-1213. Unlawful sale, purchase or injection of certain animal vaccines. (a) It shall be unlawful:

(1) For any person, except an accredited veterinarian, to inject into any animal any live brucella abortus vaccine;

(2) for any person, except a licensed veterinarian or a person acting under the direct supervision of a licensed veterinarian, to inject any animal rabies vaccine into an animal;

(3) for any person, except a licensed veterinarian, to purchase any animal rabies vaccine;

(4) for any person to sell or offer for sale any animal rabies vaccine to any person except a licensed veterinarian;

(5) for any person to sell or offer for sale animal rabies vaccine to another unless the vendor is: (A) A manufacturer thereof; or (B) a licensed veterinarian; or

(6) for any person, except an accredited veterinarian, to purchase any live brucella abortus vaccine;

(7) for any person to sell or offer for sale any live brucella abortus vaccine to any person except an accredited veterinarian; or

(8) for any person to sell or offer for sale the live brucella abortus vaccine to another unless the vendor is: (A) A manufacturer thereof; or (B) an accredited veterinarian.

(b) As used in this section:

(1) "Direct supervision" means that an employee of a veterinarian or a student at a school of veterinary medicine shall be in personal contact with a veterinarian for each individual case.

(2) "Licensed veterinarian" has the meaning provided by K.S.A. 47-816, and amendments thereto.

(3) "Accredited veterinarian" means a veterinarian approved by the deputy administrator of veterinary services, animal and plant health inspection services, United States department of agriculture, in accordance with provisions of part 160 and 161, title 9, code of federal regulations. The veterinarian is accredited to perform certain functions of federal and cooperative state-federal programs. The accredited veterinarian is authorized to perform specified activities under the cooperative state-federal brucellosis eradication program.

History: L. 1969, ch. 262, § 1; L. 1984, ch. 114, § 1; L. 1988, ch. 189, § 14; L. 1996, ch. 90, § 1; July 1.



21-1214 Same; penalties.

21-1214. Same; penalties. Any person who shall violate any of the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be fined in a sum of not less than twenty-five ($25) nor more than five hundred dollars ($500), or shall be imprisoned in the county jail for not more than six (6) months, or by both such fine and imprisonment.

History: L. 1969, ch. 262, § 2; July 1.






Article 18 PRIZE FIGHTS AND WRESTLING MATCHES

21-1801 Prohibition of prize fighting and wrestling matches; exceptions; penalties.

21-1801. Prohibition of prize fighting and wrestling matches; exceptions; penalties. (a) Except as provided in subsection (b), no person shall send or cause to be sent, publish or otherwise make known any challenge to fight what is commonly known as a prize fight, or engage in any public boxing, sparring or wrestling match, exhibition or contest with or without gloves of any kind, for any prize, reward or compensation, or at which any admission fee is charged or received, either directly or indirectly, or go into training preparatory to such fight, exhibition, match or contest, or act as trainer for any person or persons contemplating participation in such fight, exhibition or contest, or act as aider, abettor, backer, umpire, trainer, second, surgeon, assistant, reporter or attendant at such fight, exhibition, match or contest, or in any preparation for the same, nor shall any owner or lessee of any grounds, lots, building, hall or structure of any kind permit the same to be used for such fight, exhibition, match or contest.

(b) The provisions of subsection (a) shall not apply to any fight, exhibition, match or contest conducted under a license issued by the athletic commission pursuant to the Kansas professional regulated sports act, and amendments thereto, sanctioned by the national association of intercollegiate athletics, national collegiate athletic association, amateur athletic union of the United States, golden gloves association of America or national junior college athletic association or conducted under the control of the Kansas state high school activities association.

(c) Any violation of the provisions of this section is a class A nonperson misdemeanor.

History: L. 1901, ch. 274, § 1; L. 1921, ch. 212, § 1; R.S. 1923, 21-1801; L. 1925, ch. 255, § 4; L. 1933, ch. 280, § 3; L. 1979, ch. 88, § 1; L. 1979, ch. 89, § 27; L. 1992, ch. 239, § 31; L. 1993, ch. 291, § 14; L. 2004, ch. 88, § 17; July 1.



21-1802 Procedure upon arrest of person about to commit offense; inquiry; bond of accused.

21-1802. Procedure upon arrest of person about to commit offense; inquiry; bond of accused. Any judge having power to issue warrants in criminal cases, to whom it shall be made to appear by affidavit or complaint that there is reasonable ground to believe that any offense specified in K.S.A. 21-1801 is about to be committed within the jurisdiction of such judge, or by any person or persons being within such jurisdiction, shall issue a warrant to the sheriff, marshal or other proper officer for the arrest of the person or persons about to commit such offense. Upon any person or persons being arrested and brought before such judge by virtue of such warrant, such judge shall inquire into the matter, and if it appears that there is reasonable ground to believe that the person or persons so arrested are about to commit any offense defined in K.S.A. 21-1801, the person or persons so arrested shall be required to give a bond to the state of Kansas in a sum not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), with good and sufficient surety, conditioned that the person or persons so arrested will not, for one (1) year thereafter, commit any such offense.

History: L. 1901, ch. 274, § 2; R.S. 1923, 21-1802; L. 1974, ch. 446, § 8; July 1.



21-1803 Duty of officers when offense about to be committed under 21-1801; penalty for failure.

21-1803. Duty of officers when offense about to be committed under 21-1801; penalty for failure. When any sheriff, marshal or other police officer has reason to believe or has knowledge of facts sufficient to induce the belief that any person within the municipality over which the jurisdiction of such sheriff, marshal or other police officer extends is about to commit any offense defined in K.S.A. 21-1801, he shall forthwith arrest such person, and take him before any judge mentioned in K.S.A. 21-1802, as amended, and give notice to the county or district attorney for the county in which such offense is about to be committed, who shall immediately attend before such officer, and, upon the proper affidavit or complaint being filed, prosecute such cause; and the subsequent proceedings in such cause shall be the same as those provided in K.S.A. 21-1802, as amended. The failure or neglect of any sheriff, marshal or other police officer to perform any duty imposed upon him by the provisions of this act shall work a forfeiture of his office, and it shall be the duty of the county or district attorney for such county to cause such forfeiture to be adjudged and such officer removed from his office, by a proper civil action brought for that purpose in the district court of such county.

History: L. 1901, ch. 274, § 3; R.S. 1923, 21-1803; L. 1974, ch. 446, § 9; July 1.






Article 25 IDENTIFICATION AND DETECTION OF CRIMES AND CRIMINALS

21-2501 Fingerprinting and palm printing of suspects; disposition of impressions.

21-2501. Fingerprinting and palm printing of suspects; disposition of impressions. (a) It is hereby made the duty of every sheriff, police department or countywide law enforcement agency in the state, immediately to cause two sets of fingerprint impressions and one set of palm print impressions to be made of a person who is arrested if the person:

(1) Is wanted for the commission of a felony. On or after July 1, 1993, fingerprints and palm prints shall be taken if the person is wanted for the commission of a felony or a class A or B misdemeanor or assault as defined in K.S.A. 21-3408 [subsection (a) of K.S.A. 2016 Supp. 21-5412], and amendments thereto, or a violation of a county resolution which would be the equivalent of a class A or B misdemeanor or assault as defined in K.S.A. 21-3408 [subsection (a) of K.S.A. 2016 Supp. 21-5412], and amendments thereto, under state law;

(2) is believed to be a fugitive from justice;

(3) may be in the possession at the time of arrest of any goods or property reasonably believed to have been stolen by the person;

(4) is in possession of firearms or other concealed weapons, burglary tools, high explosives or other appliances believed to be used solely for criminal purposes;

(5) is wanted for any offense which involves sexual conduct prohibited by law or for violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto; or

(6) is suspected of being or known to be a habitual criminal or violator of the intoxicating liquor law.

(b) The court shall ensure, upon the offender's first appearance, or in any event before final disposition of a felony or an A or B misdemeanor or a violation of a county resolution which prohibits an act which is prohibited by a class A or B misdemeanor, that the offender has been processed, fingerprinted and palm printed.

(c) Impressions taken pursuant to this section shall be made on the forms provided by the department of justice of the United States or the Kansas bureau of investigation. The sheriff, police department or countywide law enforcement agency shall cause the impressions to be forwarded to the Kansas bureau of investigation at Topeka, Kansas, which shall forward one set of the impressions to the federal bureau of investigation, department of justice, at Washington, D.C. A comprehensive description of the person arrested and such other data and information as to the identification of such person as the department of justice and bureau of investigation require shall accompany the impressions.

(d) A sheriff, police department or countywide law enforcement agency may take and retain for its own use copies of such impressions of a person specified in subsection (a), together with a comprehensive description and such other data and information as necessary to properly identify such person.

(e) Except as provided in subsection (a)(1), this section shall not be construed to include violators of any county resolution or municipal ordinance.

History: L. 1931, ch. 178, § 1; L. 1959, ch. 165, § 1; L. 1969, ch. 183, § 1; L. 1979, ch. 90, § 1; L. 1984, ch. 115, § 4; L. 1992, ch. 239, § 32; L. 1993, ch. 291, § 15; L. 1994, ch. 291, § 20; L. 2007, ch. 145, § 1; L. 2009, ch. 32, § 23; July 1.

Certain statutes in chapter 21 were repealed effective July 1, 2011. The statutes bracketed herein refer to the statute in the Kansas criminal code in effect on July 1, 2011.



21-2501a Maintenance of records of felony and misdemeanor offenses by law enforcement agencies; reporting of meth lab seizures or dump sites, theft of anhydrous ammonia; reports to bureau of investigation; form.

21-2501a. Maintenance of records of felony and misdemeanor offenses by law enforcement agencies; reporting of meth lab seizures or dump sites, theft of anhydrous ammonia; reports to bureau of investigation; form. (a) All law enforcement agencies having responsibility for law enforcement in any political subdivision of this state, on forms approved by the attorney general, shall maintain a permanent record of all felony and misdemeanor offenses reported or known to have been committed within their respective jurisdictions.

(b) All law enforcement agencies having the responsibility of maintaining a permanent record of offenses shall file with the Kansas bureau of investigation, on a form approved by the attorney general, a report on each offense for which a permanent record is required within 72 hours after such offense is reported or known to have been committed.

(c) It is hereby made the duty of every sheriff, police department or countywide law enforcement agency in the state to report within 30 days, on forms approved by the attorney general, any methamphetamine laboratory seizures or dump sites and any theft or attempted theft of anhydrous ammonia that occurs in such agency's jurisdiction.

History: L. 1969, ch. 183, § 2; L. 1979, ch. 90, § 2; L. 1992, ch. 239, § 33; L. 1993, ch. 291, § 16; L. 1994, ch. 291, § 21; L. 2005, ch. 153, § 9; Apr. 21.



21-2502 University of Kansas and state departments to assist law enforcement officers and coroners.

21-2502. University of Kansas and state departments to assist law enforcement officers and coroners. It shall be the duty of the university of Kansas, the secretary of health and environment, and all other state departments and institutions, free of charge or reward, to cooperate with the law-enforcement officers of the state, and with the coroners, and to render to them such service and assistance relative to microanalysis, handwriting, toxicology, chemistry, photography, medicine, ballistics and all other sciences and matters relating to or that would aid in controlling crime, disease and the detection, apprehension, identification and prosecution of criminals.

History: L. 1931, ch. 178, § 2; L. 1963, ch. 166, § 11; L. 1965, ch. 164, § 16; L. 1975, ch. 462, § 28; July 1.



21-2503 Fingerprint records admissible in evidence.

21-2503. Fingerprint records admissible in evidence. A photostatic copy of the fingerprint impression of any person convicted of a felony or misdemeanor that has been filed and kept according to law, and duly certified as a true and correct copy by the director or other person having charge of such records, shall be admissible in evidence and received in evidence in any subsequent prosecution of that person for the purpose of identification where otherwise competent.

History: L. 1931, ch. 178, § 3; March 16.



21-2504 Attorney general may call upon designated officers for information; forms.

21-2504. Attorney general may call upon designated officers for information; forms. (a) For the purpose of controlling crime and obtaining reliable statistics about crime and criminals, the attorney general may call upon and obtain from the clerks of district courts, sheriffs, police departments and county attorneys all information that said attorney general may deem necessary in ascertaining the true condition of the crime situation; and it shall be the duty of the above-mentioned officers to furnish the information so requested by the attorney general.

(b) The attorney general shall provide, upon request, forms for fingerprint impressions, for the permanent record of offenses, and for the reports of offenses required by K.S.A. 21-2501 and 21-2501a.

History: L. 1931, ch. 178, § 4; L. 1969, ch. 183, § 3; L. 1973, ch. 134, § 25; L. 1976, ch. 156, § 1; Jan. 10, 1977.



21-2505 Same; nonperformance of duties; penalty.

21-2505. Same; nonperformance of duties; penalty. Neglect or refusal of any officer to furnish the information or perform any other act or duty required of the officer under K.S.A. 21-2501, 21-2501a, 21-2502, 21-2503 or 21-2504, and amendments thereto, is a class A nonperson misdemeanor and, upon conviction thereof, the officer shall forfeit the officer's office.

History: L. 1931, ch. 178, § 5; L. 1995, ch. 184, § 1; Apr. 27.



21-2506 Same; construction of act.

21-2506. Same; construction of act. It is hereby declared that this act is for the public safety, peace and welfare of the state, is remedial in nature, shall be construed liberally, and in case any part thereof shall be declared unconstitutional it shall not in any way affect any other part hereof.

History: L. 1931, ch. 178, § 6; March 16.



21-2511 Collection of biological samples, fingerprints and other identifiers from certain persons; Kansas bureau of investigation, powers and duties; expungement of sample and profile record; failure to provide sample, penalties; other unlawful acts.

21-2511. Collection of biological samples, fingerprints and other identifiers from certain persons; Kansas bureau of investigation, powers and duties; expungement of sample and profile record; failure to provide sample, penalties; other unlawful acts. (a) On and after May 2, 1991, any person required to register as an offender pursuant to the Kansas offender registration act, any adult arrested or charged or juvenile placed in custody for or charged with the commission of any of the following offenses, regardless of the sentence imposed, shall be required to submit biological samples authorized by and given to the Kansas bureau of investigation in accordance with the provisions of this section:

(1) Any felony;

(2) subsection (a)(1) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(1) or (a)(2) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(3) K.S.A. 21-3508, prior to its repeal, or K.S.A. 2016 Supp. 21-5513, and amendments thereto, when committed in the presence of a person 16 or more years of age;

(4) K.S.A. 21-4310, prior to its repeal, or K.S.A. 2016 Supp. 21-6412, and amendments thereto;

(5) K.S.A. 21-3424, prior to its repeal, or K.S.A. 2016 Supp. 21-5411, and amendments thereto, when the victim is less than 18 years of age;

(6) K.S.A. 21-3507, prior to its repeal, or K.S.A. 2016 Supp. 21-5511, and amendments thereto, when one of the parties involved is less than 18 years of age;

(7) subsection (b)(1) of K.S.A. 21-3513, prior to its repeal, when one of the parties involved is less than 18 years of age;

(8) K.S.A. 21-3515, prior to its repeal, when one of the parties involved is less than 18 years of age, or K.S.A. 2016 Supp. 21-6421, and amendments thereto, when the offender is less than 18 years of age;

(9) K.S.A. 21-3517, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5505, and amendments thereto; or

(10) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of any such offenses provided in this subsection.

(b) Notwithstanding any other provision of law, the Kansas bureau of investigation is authorized to obtain fingerprints and other identifiers for all persons required to submit a sample under the provisions of this section.

(c) Any person required to submit a sample pursuant to subsection (a) shall be required to submit such sample at the same time such person is fingerprinted pursuant to the booking procedure, or as soon as practicable.

(d) Any person convicted as an adult and who was incarcerated on May 2, 1991, for a crime committed prior to May 2, 1991, shall be required to submit a sample prior to final discharge or conditional release at a collection site designated by the Kansas bureau of investigation. Collection of samples shall be conducted by qualified volunteers, contractual personnel or employees designated by the Kansas bureau of investigation.

(e) Prior to taking such samples, the arresting, charging or custodial law enforcement or juvenile justice agency shall search the Kansas criminal history files through the Kansas criminal justice information system to determine if such person's sample is currently on file with the Kansas bureau of investigation. In the event that it cannot reasonably be established that a sample for such person is on file at the Kansas bureau of investigation, the arresting, charging or custodial law enforcement or juvenile justice agency shall cause a sample to be collected. If such person's sample is on file with the Kansas bureau of investigation, the law enforcement or juvenile justice agency shall not be required to take the sample.

(f) (1) If a court later determines that there was not probable cause for the arrest, charge or placement in custody or the charges are otherwise dismissed, and the case is not appealed, the Kansas bureau of investigation, upon petition by such person, shall expunge both the sample and the profile record of such person.

(2) If a conviction against a person who is required to submit such sample is overturned, expunged or a verdict of acquittal with regard to such person is returned, the Kansas bureau of investigation, upon petition by such person, shall expunge both the sample and the profile record of such person.

(g) The Kansas bureau of investigation shall provide all kits, supplies and instructions necessary for the collection of biological samples. The collection of samples shall be performed in a medically approved manner. No person assisting in the collection of samples pursuant to the provisions of this section shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices. Such samples shall be forwarded to the Kansas bureau of investigation and the bureau shall analyze such samples to the extent allowed by funding available for this purpose.

(h) (1) Samples and profile records shall be maintained by the Kansas bureau of investigation. The Kansas bureau of investigation shall establish, implement and maintain a statewide automated DNA databank and DNA database capable of, but not limited to, searching, matching and storing profile records. The DNA database established by this section shall be compatible with the procedures specified by the federal bureau of investigation's combined DNA index system. The Kansas bureau of investigation shall participate in the federal bureau of investigation's combined DNA index system program by sharing data and utilizing compatible test procedures, laboratory equipment, supplies and computer software.

(2) Profile records obtained pursuant to this section shall be confidential and shall be released only to authorized criminal justice agencies. Such records shall be used only for law enforcement identification purposes or to assist in the recovery or identification of human remains from disasters or for other humanitarian identification purposes, including, but not limited to, identification of missing persons.

(3) The Kansas bureau of investigation shall be the state central repository for all profile records and samples obtained pursuant to this section. No profile records shall be accepted for admission or comparison unless obtained in substantial compliance with the provisions of this section by an accredited forensic laboratory meeting the national DNA index system guidelines established by the federal bureau of investigation.

(i) (1) The Kansas bureau of investigation shall promulgate rules and regulations for:

(A) The form and manner of the collection and maintenance of samples;

(B) a procedure which allows defendants to petition to expunge and destroy the samples and profile record in the event of a dismissal of charges, expungement or acquittal at trial, expungement or overturned conviction; and

(C) any other procedures for the operation of this section.

(2) Such rules and regulations also shall require compliance with national quality assurance standards to ensure that profile records satisfy standards of acceptance of such records into the national DNA index system.

(3) The provisions of the Kansas administrative procedure act shall apply to all actions taken pursuant to such rules and regulations.

(j) The Kansas bureau of investigation is authorized to contract with third parties for the purposes of implementing this section. Any other party contracting to carry out the functions of this section shall be subject to the same restrictions and requirements of this section, insofar as applicable, as the bureau, as well as any additional restrictions or requirements imposed by the bureau.

(k) In the event that a person's sample is lost, was not properly obtained pursuant to the provisions of this section or is not adequate for any reason, the person shall provide another sample for analysis.

(l) A sample, or any evidence based upon or derived from such sample, collected by a law enforcement agency or a juvenile justice agency in substantial compliance with the provisions of this section, shall not be excluded as evidence in any criminal proceeding on the basis that such sample was not validly obtained.

(m) Any person who is subject to the requirements of this section, and who, after receiving notification of the requirement to provide a sample, knowingly refuses to provide such sample, shall be guilty of a class A nonperson misdemeanor.

(n) (1) Any person who, by virtue of employment or official position, has possession of, or access to, samples maintained by the Kansas bureau of investigation or profile records maintained by the Kansas bureau of investigation shall not disseminate such samples or records except in strict accordance with applicable laws.

(2) A criminal justice agency shall not request profile records from the Kansas bureau of investigation or another criminal justice agency unless such agency has a legitimate need for such records in accordance with subsection (h)(2).

(3) In addition to any other remedy or penalty authorized by law, any person who knowingly violates or causes a violation of this subsection shall be guilty of a class A nonperson misdemeanor. If such person is employed or licensed by a state or local government agency, a conviction for violation of this subsection shall constitute good cause to terminate such person's employment or to revoke or suspend such person's license.

(o) Any person who, without authorization, knowingly obtains samples maintained by the Kansas bureau of investigation or profile records maintained by the Kansas bureau of investigation shall be guilty of a class A nonperson misdemeanor.

(p) As used in this section:

(1) "DNA" means deoxyribonucleic acid;

(2) "profile record" means the identifying information of the laboratory and laboratory personnel performing the DNA analysis, the sample identification number and data related to the reliability and maintainability of a DNA profile;

(3) "DNA profile" means a set of DNA identification characteristics that permit the DNA of one person to be distinguishable from the DNA of another person; and

(4) "biological sample" means a body tissue, fluid or other bodily sample, usually a blood or buccal sample, of an individual on which DNA analysis can be carried out.

History: L. 1991, ch. 92, § 1; L. 1992, ch. 143, § 1; L. 1995, ch. 218, § 1; L. 1996, ch. 224, § 1; L. 1997, ch. 156, § 36; L. 1999, ch. 164, § 3; L. 2001, ch. 208, § 2; L. 2002, ch. 128, § 1; L. 2004, ch. 11, § 1; L. 2006, ch. 171, § 2; L. 2007, ch. 145, § 2; L. 2010, ch. 119, § 15; L. 2014, ch. 102, § 1; July 1.



21-2512 Forensic DNA testing; limits thereof.

21-2512. Forensic DNA testing; limits thereof. (a) Notwithstanding any other provision of law, a person in state custody, at any time after conviction for murder in the first degree as defined by K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto, or for rape as defined by K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto, may petition the court that entered the judgment for forensic DNA testing (deoxyribonucleic acid testing) of any biological material that:

(1) Is related to the investigation or prosecution that resulted in the conviction;

(2) is in the actual or constructive possession of the state; and

(3) was not previously subjected to DNA testing, or can be subjected to retesting with new DNA techniques that provide a reasonable likelihood of more accurate and probative results.

(b) (1) The court shall notify the prosecuting attorney of a petition made under subsection (a) and shall afford the prosecuting attorney an opportunity to respond.

(2) Upon receiving notice of a petition made under subsection (a), the prosecuting attorney shall take such steps as are necessary to ensure that any remaining biological material that was secured in connection with the case is preserved pending the completion of proceedings under this section.

(c) The court shall order DNA testing pursuant to a petition made under subsection (a) upon a determination that testing may produce noncumulative, exculpatory evidence relevant to the claim of the petitioner that the petitioner was wrongfully convicted or sentenced.

(d) The cost of DNA testing ordered under subsection (c) shall be borne by the state or the petitioner, as the court may order in the interests of justice, if it is shown that the petitioner is not indigent and possesses the means to pay.

(e) The court may at any time appoint counsel for an indigent applicant under this section.

(f) (1) Except as provided in subsection (f)(3), if the results of DNA testing conducted under this section are unfavorable to the petitioner, the court:

(A) Shall dismiss the petition; and

(B) in the case of a petitioner who is not indigent, may assess the petitioner for the cost of such testing.

(2) If the results of DNA testing conducted under this section are favorable to the petitioner and are of such materiality that a reasonable probability exists that the new evidence would result in a different outcome at a trial or sentencing, the court shall:

(A) Order a hearing, notwithstanding any provision of law that would bar such a hearing; and

(B) enter any order that serves the interests of justice, including, but not limited to, an order:

(i) Vacating and setting aside the judgment;

(ii) discharging the petitioner if the petitioner is in custody;

(iii) resentencing the petitioner; or

(iv) granting a new trial.

(3) If the results of DNA testing conducted under this section are inconclusive, the court may order a hearing to determine whether there is a substantial question of innocence. If the petitioner proves by a preponderance of the evidence that there is a substantial question of innocence, the court shall proceed as provided in subsection (f)(2).

(g) Nothing in this section shall be construed to limit the circumstances under which a person may obtain DNA testing or other postconviction relief under any other provision of law.

History: L. 2001, ch. 208, § 4; L. 2013, ch. 96, § 1; July 1.






Article 28 TRADING STAMPS

21-2801 Trading stamps or similar devices redeemable in merchandise or other thing of value prohibited.

21-2801. Trading stamps or similar devices redeemable in merchandise or other thing of value prohibited. On or after April 16, 1958, it shall be unlawful for any person, firm, association or corporation to use, issue or distribute, or for any person, firm, association or corporation to furnish to any other person, firm, association or corporation to use, issue or distribute, in, with, or for the sale of goods, wares or merchandise, any stamps, coupons, tickets, certificates, cards, or other similar devices, which shall entitle the purchaser receiving the same with the sale of goods, wares, or merchandise to procure from any person, firm, association or corporation, any goods, wares, merchandise or anything of value upon the production of any number of such stamps, coupons, tickets, certificates, cards or other similar devices. On and after April 16, 1958, it shall be unlawful for any person, firm, association or corporation to redeem any stamps, coupons, tickets, certificates, cards, or other similar devices, the use, issuance, distribution or furnishing of which is made unlawful by the proceeding provisions of this section.

History: L. 1957, ch. 177, § 1; L. 1965, ch. 234, § 1; June 30.



21-2802 Trading stamps or similar devices redeemable in cash or other thing of value prohibited.

21-2802. Trading stamps or similar devices redeemable in cash or other thing of value prohibited. On and after April 16, 1958, it shall be unlawful for any person, firm, association or corporation to use, issue or distribute, or for any person, firm, association or corporation to furnish to any other person, firm, association, or corporation to use, issue or distribute, in, with, or for the sale of any goods, wares or merchandise, any stamps, coupons, tickets, certificates, cards or other similar devices which shall entitle the purchaser receiving the same with the sale of goods, wares, or merchandise to procure from any person, firm, association, or corporation, any cash or any other thing of value upon the production of any number of said stamps, coupons, tickets, certificates, cards, or other similar devices. On and after April 16, 1958, it shall be unlawful for any person, firm, association, or corporation to redeem any stamps, coupons, tickets, certificates, cards, or other similar devices, the use, issuance, distribution or furnishing of which is made unlawful by the preceding provisions of this section.

History: L. 1957, ch. 177, § 2; L. 1965, ch. 234, § 2; June 30.



21-2803 Trading stamp act inapplicable to certain coupons and similar devices.

21-2803. Trading stamp act inapplicable to certain coupons and similar devices. This act shall not apply to any coupon, ticket, certificate, card or other similar device which is issued, distributed, furnished or redeemed:

(a) By a manufacturer or packer, when such coupon, ticket, certificate, card or other similar device is redeemable:

(1) Without or with accompanying cash, for any product of the manufacturer or packer or for one specified and particular product not manufactured or packed by the manufacturer or packer; or

(2) by the manufacturer or packer in cash.

(b) By a retailer, when such coupon, ticket, certificate, card or other similar device is redeemable by the retailer, with or without accompanying cash, for any product which the retailer normally sells in its usual course of business.

(c) By a person, firm, association or corporation, when such coupon, ticket, certificate, card or other similar device is redeemable, with or without accompanying cash, for air travel, hotel, motel and similar accommodations, vehicle rental or other travel or recreational services.

History: L. 1957, ch. 177, § 3; L. 1979, ch. 91, § 1; L. 1992, ch. 90, § 1; April 23.



21-2804 Penalties.

21-2804. Penalties. Any person, firm, association or corporation violating either K.S.A. 21-2801 or 21-2802 shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than one hundred dollars ($100) for each day said person, firm or corporation is in violation of either of said sections, or be imprisoned in the county jail for not less than sixty (60) days, or by both such fine and imprisonment, at the discretion of the court: Provided, That whenever a corporation shall violate any provision of either K.S.A. 21-2801 or 21-2802, such violation shall be deemed to be also that of the individual directors, officers, or agents of such corporation who shall have authorized, ordered, or done any of the acts constituting in whole or in part such violation: And provided further, That a corporation and its different officers, agents and servants may each be prosecuted separately for violation of any provision of either K.S.A. 21-2801 or 21-2802, and the acquittal or conviction of one such officer, agent or servant shall not abate the prosecution of the others. Violators of any provision of either K.S.A. 21-2801 or 21-2802 may also be enjoined or ousted from the continuing of such violation by proceedings brought by the county attorney of the proper county, or by the attorney general, regardless of whether criminal proceedings have been instituted.

History: L. 1957, ch. 177, § 4; April 26.



21-2804a Same; penalties for violations of 21-2801, 21-2802.

21-2804a. Same; penalties for violations of 21-2801, 21-2802. Persons violating K.S.A. 21-2801 or 21-2802 shall upon conviction be subject to the penalties prescribed by K.S.A. 21-2804.

History: L. 1965, ch. 234, § 3; June 30.



21-2805 Invalidity of part.

21-2805. Invalidity of part. If any sentence, clause, provision or section of this act shall be held unconstitutional, such decision shall not affect the validity or the constitutionality of any other sentence, clause, provision or section herein contained and it shall be conclusively presumed that the legislature would have enacted the remainder of this act without the sentence, clause, provision or section so held unconstitutional.

History: L. 1957, ch. 177, § 6; April 26.






Article 51 PRELIMINARY

21-5101 Title.

21-5101. Title. This code is called and may be cited as the Kansas criminal code.

History: L. 2010, ch. 136, § 1; July 1, 2011.



21-5102 Crimes defined; classes of crimes.

21-5102. Crimes defined; classes of crimes. A crime is an act or omission defined by law and for which, upon conviction, a sentence of death, imprisonment or fine, or both imprisonment and fine, is authorized or, in the case of a traffic infraction or a cigarette or tobacco infraction, a fine is authorized. Crimes are classified as felonies, misdemeanors, traffic infractions and cigarette or tobacco infractions.

(a) A felony is a crime punishable by death or by imprisonment in any state correctional institution or a crime which is defined as a felony by law.

(b) A traffic infraction is a violation of any of the statutory provisions listed in subsection (c) of K.S.A. 8-2118, and amendments thereto.

(c) A cigarette or tobacco infraction is a violation of K.S.A. 2016 Supp. 21-6109 through 21-6114 and 21-6116 and subsection (m) or (n) of K.S.A. 79-3321, and amendments thereto.

(d) All other crimes are misdemeanors.

History: L. 2010, ch. 136, § 2; L. 2011, ch. 30, § 5; July 1.



21-5103 Scope and application.

21-5103. Scope and application. (a) No conduct constitutes a crime against the state of Kansas unless it is made criminal in this code or in another statute of this state, but where a crime is denounced by any statute of this state, but not defined, the definition of such crime at common law shall be applied.

(b) Unless expressly stated otherwise, or the context otherwise requires, the provisions of this code apply to crimes created by statute other than in this code.

(c) This code does not affect the power of a court to punish for contempt or to employ any sanction authorized by law for the enforcement of an order or a civil judgment or decree.

(d) This code has no application to crimes committed prior to July 1, 2011. A crime is committed prior to the effective date of the code if any of the essential elements of the crime as then defined occurred before that date. Prosecutions for prior crimes shall be governed, prosecuted and punished under the laws existing at the time such crimes were committed.

History: L. 2010, ch. 136, § 3; July 1, 2011.



21-5104 Severability; invalidity of part of code.

21-5104. Severability; invalidity of part of code. The provisions of the Kansas criminal code are severable. If any provision of this code or any part thereof and any amendment thereto is held invalid or unconstitutional or its application to any person or circumstance is held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of the code without such invalid or unconstitutional provision.

History: L. 2010, ch. 136, § 4; July 1, 2011.



21-5105 Civil remedies preserved.

21-5105. Civil remedies preserved. This code does not bar, suspend or otherwise affect any civil right or remedy, authorized by law to be enforced in a civil action, based on conduct which this code makes punishable. The civil injury caused by criminal conduct is not merged in the crime.

History: L. 2010, ch. 136, § 5; July 1, 2011.



21-5106 Jurisdictional application.

21-5106. Jurisdictional application. (a) A person is subject to prosecution and punishment under the law of this state if:

(1) The person commits a crime wholly or partly within this state;

(2) being outside the state, the person counsels, aids, abets or conspires with another to commit a crime within this state; or

(3) being outside the state, the person commits an act which constitutes an attempt to commit a crime within this state.

(b) A crime is committed partly within this state if:

(1) An act which is a constituent and material element of the offense;

(2) an act which is a substantial and integral part of an overall continuing criminal plan; or

(3) the proximate result of such act, occurs within the state.

(c) If the body of a homicide victim is found within the state, a person who is charged with committing the homicide is subject to prosecution and punishment under the laws of this state for commission of the homicide.

(d) A crime which is based on an omission to perform a duty imposed by the law of this state, is committed within the state, regardless of the location of the person omitting to perform such duty at the time of the omission.

(e) It is not a defense that the person's conduct is also a crime under the laws of another state or of the United States or of another country.

(f) This state includes the land and water and the air space above such land and water with respect to which the state has legislative jurisdiction.

(g) Jurisdiction is a question of law to be determined by the court by the preponderance of the evidence.

History: L. 2010, ch. 136, § 6; July 1, 2011.



21-5107 Time limitations for commencement of prosecution.

21-5107. Time limitations for commencement of prosecution. (a) A prosecution for rape, aggravated criminal sodomy, murder, terrorism or illegal use of weapons of mass destruction may be commenced at any time.

(b) Except as provided in subsection (e), a prosecution for any crime shall be commenced within 10 years after its commission if the victim is the Kansas public employees retirement system.

(c) Except as provided in subsection (e), a prosecution for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto:

(1) When the victim is 18 years of age or older shall be commenced within 10 years or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later; or

(2) when the victim is under 18 years of age shall be commenced within 10 years of the date the victim turns 18 years of age or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later.

(d) Except as provided by subsection (e), a prosecution for any crime, as defined in K.S.A. 2016 Supp. 21-5102, and amendments thereto, not governed by subsection (a), (b) or (c) shall be commenced within five years after it is committed.

(e) The period within which a prosecution shall be commenced shall not include any period in which:

(1) The accused is absent from the state;

(2) the accused is concealed within the state so that process cannot be served upon the accused;

(3) the fact of the crime is concealed;

(4) a prosecution is pending against the defendant for the same conduct, even if the indictment or information which commences the prosecution is quashed or the proceedings thereon are set aside, or are reversed on appeal;

(5) an administrative agency is restrained by court order from investigating or otherwise proceeding on a matter before it as to any criminal conduct defined as a violation of any of the provisions of article 41 of chapter 25 and article 2 of chapter 46 of the Kansas Statutes Annotated, and amendments thereto, which may be discovered as a result thereof regardless of who obtains the order of restraint; or

(6) whether the fact of the crime is concealed by the active act or conduct of the accused, there is substantially competent evidence to believe two or more of the following factors are present:

(A) The victim was a child under 15 years of age at the time of the crime;

(B) the victim was of such age or intelligence that the victim was unable to determine that the acts constituted a crime;

(C) the victim was prevented by a parent or other legal authority from making known to law enforcement authorities the fact of the crime whether or not the parent or other legal authority is the accused; and

(D) there is substantially competent expert testimony indicating the victim psychologically repressed such witness' memory of the fact of the crime, and in the expert's professional opinion the recall of such memory is accurate and free of undue manipulation, and substantial corroborating evidence can be produced in support of the allegations contained in the complaint or information but in no event may a prosecution be commenced as provided in subsection (e)(6) later than the date the victim turns 28 years of age. Corroborating evidence may include, but is not limited to, evidence the defendant committed similar acts against other persons or evidence of contemporaneous physical manifestations of the crime.

(f) An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing offense plainly appears, at the time when the course of conduct or the defendant's complicity therein is terminated. Time starts to run on the day after the offense is committed.

(g) A prosecution is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution. No such prosecution shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

(h) As used in this section, "parent or other legal authority" shall include, but not be limited to, natural and stepparents, grandparents, aunts, uncles or siblings.

History: L. 2010, ch. 136, § 7; L. 2012, ch. 157, § 1; L. 2013, ch. 5, § 1; L. 2014, ch. 102, § 2; July 1.



21-5108 Burden of proof; defendant presumed innocent.

21-5108. Burden of proof; defendant presumed innocent. (a) In all criminal proceedings, the state has the burden to prove beyond a reasonable doubt that a defendant is guilty of a crime. This standard requires the prosecution to prove beyond a reasonable doubt each required element of a crime.

(b) A defendant is presumed to be innocent until proven guilty. When there is a reasonable doubt as to which of two or more degrees of a crime the defendant is guilty, the defendant shall be convicted of the lowest degree only. When there is a reasonable doubt as to a defendant's guilt, the defendant shall be found not guilty.

(c) A defendant is entitled to an instruction on every affirmative defense that is supported by competent evidence. Competent evidence is that which could allow a rational fact finder to reasonably conclude that the defense applies. Once the defendant satisfies the burden of producing such evidence, the state has the burden of disproving the defense beyond a reasonable doubt.

(d) Issues raised under K.S.A. 2016 Supp. 21-5106, 21-5107 and 21-5110, and amendments thereto, are not affirmative defenses under subsection (c).

History: L. 2010, ch. 136, § 8; July 1, 2011.



21-5109 Multiple prosecutions for same act; lesser included crimes.

21-5109. Multiple prosecutions for same act; lesser included crimes. (a) When the same conduct of a defendant may establish the commission of more than one crime under the laws of this state, the defendant may be prosecuted for each of such crimes. Each of such crimes may be alleged as a separate count in a single complaint, information or indictment.

(b) Upon prosecution for a crime, the defendant may be convicted of either the crime charged or a lesser included crime, but not both. A lesser included crime is:

(1) A lesser degree of the same crime, except that there are no lesser degrees of murder in the first degree under subsection (a)(2) of K.S.A. 2016 Supp. 21-5402, and amendments thereto;

(2) a crime where all elements of the lesser crime are identical to some of the elements of the crime charged;

(3) an attempt to commit the crime charged; or

(4) an attempt to commit a crime defined under paragraph (1) or (2).

(c) Whenever charges are filed against a person, accusing the person of a crime which includes another crime of which the person has been convicted, the conviction of the lesser included crime shall not bar prosecution or conviction of the crime charged if the crime charged was not consummated at the time of conviction of the lesser included crime, but the conviction of the lesser included crime shall be annulled upon the filing of such charges. Evidence of the person's plea or any admission or statement made by the person in connection therewith in any of the proceedings which resulted in the person's conviction of the lesser included crime shall not be admissible at the trial of the crime charged. If the person is convicted of the crime charged, or of a lesser included crime, the person so convicted shall receive credit against any prison sentence imposed or fine to be paid for the period of confinement actually served or the amount of any fine actually paid under the sentence imposed for the annulled conviction.

(d) Unless otherwise provided by law, when crimes differ only in that one is defined to prohibit a designated kind of conduct generally and the other to prohibit a specific instance of such conduct, the defendant:

(1) May not be convicted of the two crimes based upon the same conduct; and

(2) shall be sentenced according to the terms of the more specific crime.

(e) A defendant may not be convicted of identical offenses based upon the same conduct. The prosecution may choose which such offense to charge and, upon conviction, the defendant shall be sentenced according to the terms of that offense.

History: L. 2010, ch. 136, § 9; L. 2012, ch. 157, § 2; L. 2013, ch. 133, § 3; July 1.

Section was amended twice in the 2012 session, see also 21-5109a.



21-5110 Effect of former prosecution.

21-5110. Effect of former prosecution. (a) A prosecution is barred if the defendant was formerly prosecuted for the same crime, based upon the same facts, if such former prosecution:

(1) Resulted in either a conviction or an acquittal or in a determination that the evidence was insufficient to warrant a conviction;

(2) was terminated by a final order or judgment, even if entered before trial, which required a determination inconsistent with any fact or legal proposition necessary to a conviction in the subsequent prosecution; or

(3) was terminated without the consent of the defendant after the defendant had been placed in jeopardy, except where such termination shall have occurred by reason of:

(A) The illness or death of an indispensable party;

(B) the inability of the jury to agree; or

(C) the impossibility of the jury arriving at a verdict.

A conviction of an included crime is an acquittal of the offense charged.

(b) A prosecution is barred if the defendant was formerly prosecuted for a different crime, or for the same crime based upon different facts, if such former prosecution:

(1) Resulted in either a conviction or an acquittal and the subsequent prosecution is for a crime or crimes of which evidence has been admitted in the former prosecution and which might have been included as other counts in the complaint, indictment or information filed in such former prosecution or upon which the state then might have elected to rely; or was for a crime which involves the same conduct, unless each prosecution requires proof of a fact not required in the other prosecution, or the crime was not consummated when the former trial began;

(2) was terminated by a final order or judgment, even if entered before trial, which required a determination inconsistent with any fact necessary to a conviction in the subsequent prosecution; or

(3) was terminated without the consent of the defendant after the defendant had been placed in jeopardy, except where such termination shall have occurred by reason of:

(A) The illness or death of an indispensable party;

(B) the inability of the jury to agree; or

(C) the impossibility of the jury arriving at a verdict, and the subsequent prosecution is for an offense of which the defendant could have been convicted if the former prosecution had not been terminated improperly.

(c) A prosecution is barred if the defendant was formerly prosecuted in a district court of the United States or in a state court of general jurisdiction of another state or in the municipal court of any city of this state for a crime which is within the concurrent jurisdiction of this state, if such former prosecution:

(1) Resulted in either a conviction or an acquittal, and the subsequent prosecution is for the same conduct, unless each prosecution requires proof of a fact not required in the other prosecution, or the offense was not consummated when the former trial began; or

(2) was terminated by a final order or judgment, even if entered before trial, which required a determination inconsistent with any fact necessary to a conviction in the prosecution in this state.

(d) A prosecution is not barred under this section:

(1) By a former prosecution before a court which lacked jurisdiction over the defendant or the offense;

(2) by a former prosecution procured by the defendant without the knowledge of a prosecuting officer authorized to commence a prosecution for the maximum offense which might have been charged on the facts known to the defendant, and with the purpose of avoiding the sentence which otherwise might be imposed; or

(3) if subsequent proceedings resulted in the invalidation, setting aside, reversal or vacating of the conviction, unless the defendant was adjudged not guilty.

(e) In no case where a conviction for a lesser included crime has been invalidated, set aside, reversed or vacated shall the defendant be subsequently prosecuted for a higher degree of the crime for which such defendant was originally convicted.

(f) A defendant is in jeopardy when such defendant is put on trial in a court of competent jurisdiction upon an indictment, information or complaint sufficient in form and substance to sustain a conviction, and in the case of trial by jury, when the jury has been impaneled and sworn, or where the case is tried to the court without a jury, when the court has begun to hear evidence.

History: L. 2010, ch. 136, § 10; July 1, 2011.



21-5111 Definitions.

21-5111. Definitions. The following definitions shall apply when the words and phrases defined are used in this code, except when a particular context clearly requires a different meaning.

(a) "Act" includes a failure or omission to take action.

(b) "Another" means a person or persons as defined in this code other than the person whose act is claimed to be criminal.

(c) "Conduct" means an act or a series of acts, and the accompanying mental state.

(d) "Conviction" includes a judgment of guilt entered upon a plea of guilty.

(e) "Deception" means knowingly creating or reinforcing a false impression, including false impressions as to law, value, intention or other state of mind. Deception as to a person's intention to perform a promise shall not be inferred from the fact alone that such person did not subsequently perform the promise. Falsity as to matters having no pecuniary significance, or puffing by statements unlikely to deceive reasonable persons, is not deception.

(f) "Deprive permanently" means to:

(1) Take from the owner the possession, use or benefit of property, without an intent to restore the same;

(2) retain property without intent to restore the same or with intent to restore it to the owner only if the owner purchases or leases it back, or pays a reward or other compensation for its return; or

(3) sell, give, pledge or otherwise dispose of any interest in property or subject it to the claim of a person other than the owner.

(g) "Distribute" means the actual or constructive transfer from one person to another of some item whether or not there is an agency relationship. "Distribute" includes, but is not limited to, sale, offer for sale, furnishing, buying for, delivering, giving, or any act that causes or is intended to cause some item to be transferred from one person to another. "Distribute" does not include acts of administering, dispensing or prescribing a controlled substance as authorized by the pharmacy act of the state of Kansas, the uniform controlled substances act, or otherwise authorized by law.

(h) "DNA" means deoxyribonucleic acid.

(i) "Domestic violence" means an act or threatened act of violence against a person with whom the offender is involved or has been involved in a dating relationship, or an act or threatened act of violence against a family or household member by a family or household member. Domestic violence also includes any other crime committed against a person or against property, or any municipal ordinance violation against a person or against property, when directed against a person with whom the offender is involved or has been involved in a dating relationship or when directed against a family or household member by a family or household member. For the purposes of this definition:

(1) "Dating relationship" means a social relationship of a romantic nature. In addition to any other factors the court deems relevant, the trier of fact may consider the following when making a determination of whether a relationship exists or existed: Nature of the relationship, length of time the relationship existed, frequency of interaction between the parties and time since termination of the relationship, if applicable.

(2) "Family or household member" means persons 18 years of age or older who are spouses, former spouses, parents or stepparents and children or stepchildren, and persons who are presently residing together or have resided together in the past, and persons who have a child in common regardless of whether they have been married or have lived together at any time. Family or household member also includes a man and woman if the woman is pregnant and the man is alleged to be the father, regardless of whether they have been married or have lived together at any time.

(j) "Domestic violence offense" means any crime committed whereby the underlying factual basis includes an act of domestic violence.

(k) "Dwelling" means a building or portion thereof, a tent, a vehicle or other enclosed space which is used or intended for use as a human habitation, home or residence.

(l) "Expungement" means the sealing of records such that the records are unavailable except to the petitioner and criminal justice agencies as provided by K.S.A. 22-4701 et seq., and amendments thereto, and except as provided in this act.

(m) "Firearm" means any weapon designed or having the capacity to propel a projectile by force of an explosion or combustion.

(n) "Forcible felony" includes any treason, murder, voluntary manslaughter, rape, robbery, burglary, arson, kidnapping, aggravated battery, aggravated sodomy and any other felony which involves the use or threat of physical force or violence against any person.

(o) "Intent to defraud" means an intention to deceive another person, and to induce such other person, in reliance upon such deception, to assume, create, transfer, alter or terminate a right, obligation or power with reference to property.

(p) "Law enforcement officer" means:

(1) Any person who by virtue of such person's office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes;

(2) any officer of the Kansas department of corrections or, for the purposes of K.S.A. 2016 Supp. 21-5412 and subsection (d) of K.S.A. 2016 Supp. 21-5413, and amendments thereto, any employee of the Kansas department of corrections; or

(3) any university police officer or campus police officer, as defined in K.S.A. 22-2401a, and amendments thereto.

(q) "Obtain" means to bring about a transfer of interest in or possession of property, whether to the offender or to another.

(r) "Obtains or exerts control" over property includes, but is not limited to, the taking, carrying away, sale, conveyance, transfer of title to, interest in, or possession of property.

(s) "Owner" means a person who has any interest in property.

(t) "Person" means an individual, public or private corporation, government, partnership, or unincorporated association.

(u) "Personal property" means goods, chattels, effects, evidences of rights in action and all written instruments by which any pecuniary obligation, or any right or title to property real or personal, shall be created, acknowledged, assigned, transferred, increased, defeated, discharged, or dismissed.

(v) "Possession" means having joint or exclusive control over an item with knowledge of or intent to have such control or knowingly keeping some item in a place where the person has some measure of access and right of control.

(w) "Property" means anything of value, tangible or intangible, real or personal.

(x) "Prosecution" means all legal proceedings by which a person's liability for a crime is determined.

(y) "Prosecutor" means the same as prosecuting attorney in K.S.A. 22-2202, and amendments thereto.

(z) "Public employee" is a person employed by or acting for the state or by or for a county, municipality or other subdivision or governmental instrumentality of the state for the purpose of exercising their respective powers and performing their respective duties, and who is not a "public officer."

(aa) "Public officer" includes the following, whether elected or appointed:

(1) An executive or administrative officer of the state, or a county, municipality or other subdivision or governmental instrumentality of or within the state;

(2) a member of the legislature or of a governing board of a county, municipality, or other subdivision of or within the state;

(3) a judicial officer, which shall include a judge of the district court, juror, master or any other person appointed by a judge or court to hear or determine a cause or controversy;

(4) a hearing officer, which shall include any person authorized by law or private agreement, to hear or determine a cause or controversy and who is not a judicial officer;

(5) a law enforcement officer; and

(6) any other person exercising the functions of a public officer under color of right.

(bb) "Real property" or "real estate" means every estate, interest, and right in lands, tenements and hereditaments.

(cc) "Solicit" or "solicitation" means to command, authorize, urge, incite, request or advise another to commit a crime.

(dd) "State" or "this state" means the state of Kansas and all land and water in respect to which the state of Kansas has either exclusive or concurrent jurisdiction, and the air space above such land and water. "Other state" means any state or territory of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(ee) "Stolen property" means property over which control has been obtained by theft.

(ff) "Threat" means a communicated intent to inflict physical or other harm on any person or on property.

(gg) "Written instrument" means any paper, document or other instrument containing written or printed matter or the equivalent thereof, used for purposes of reciting, embodying, conveying or recording information, and any money, token, stamp, seal, badge, trademark, or other evidence or symbol of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.

History: L. 2010, ch.136, § 11; L. 2011, ch. 30, § 6; July 1.






Article 52 PRINCIPLES OF CRIMINAL LIABILITY

21-5201 Requirements of voluntary act or omission.

21-5201. Requirements of voluntary act or omission. (a) A person commits a crime only if such person voluntarily engages in conduct, including an act, an omission or possession.

(b) A person who omits to perform an act does not commit a crime unless a law provides that the omission is an offense or otherwise provides that such person has a duty to perform the act.

History: L. 2010, ch. 136, § 12; July 1, 2011.



21-5202 Culpable mental state; definition of intentionally, knowingly, recklessly.

21-5202. Culpable mental state; definition of intentionally, knowingly, recklessly. (a) Except as otherwise provided, a culpable mental state is an essential element of every crime defined by this code. A culpable mental state may be established by proof that the conduct of the accused person was committed "intentionally," "knowingly" or "recklessly."

(b) Culpable mental states are classified according to relative degrees, from highest to lowest, as follows:

(1) Intentionally;

(2) knowingly;

(3) recklessly.

(c) Proof of a higher degree of culpability than that charged constitutes proof of the culpability charged. If recklessness suffices to establish an element, that element also is established if a person acts knowingly or intentionally. If acting knowingly suffices to establish an element, that element also is established if a person acts intentionally.

(d) If the definition of a crime does not prescribe a culpable mental state, a culpable mental state is nevertheless required unless the definition plainly dispenses with any mental element.

(e) If the definition of a crime does not prescribe a culpable mental state, but one is nevertheless required under subsection (d), "intent," "knowledge" or "recklessness" suffices to establish criminal responsibility.

(f) If the definition of a crime prescribes a culpable mental state that is sufficient for the commission of a crime, without distinguishing among the material elements thereof, such provision shall apply to all the material elements of the crime, unless a contrary purpose plainly appears.

(g) If the definition of a crime prescribes a culpable mental state with regard to a particular element or elements of that crime, the prescribed culpable mental state shall be required only as to specified element or elements, and a culpable mental state shall not be required as to any other element of the crime unless otherwise provided.

(h) A person acts "intentionally," or "with intent," with respect to the nature of such person's conduct or to a result of such person's conduct when it is such person's conscious objective or desire to engage in the conduct or cause the result. All crimes defined in this code in which the mental culpability requirement is expressed as "intentionally" or "with intent" are specific intent crimes. A crime may provide that any other culpability requirement is a specific intent.

(i) A person acts "knowingly," or "with knowledge," with respect to the nature of such person's conduct or to circumstances surrounding such person's conduct when such person is aware of the nature of such person's conduct or that the circumstances exist. A person acts "knowingly," or "with knowledge," with respect to a result of such person's conduct when such person is aware that such person's conduct is reasonably certain to cause the result. All crimes defined in this code in which the mental culpability requirement is expressed as "knowingly," "known," or "with knowledge" are general intent crimes.

(j) A person acts "recklessly" or is "reckless," when such person consciously disregards a substantial and unjustifiable risk that circumstances exist or that a result will follow, and such disregard constitutes a gross deviation from the standard of care which a reasonable person would exercise in the situation.

History: L. 2010, ch. 136, § 13; July 1, 2011.



21-5203 Guilt without culpable mental state, when.

21-5203. Guilt without culpable mental state, when. A person may be guilty of a crime without having a culpable mental state if the crime is:

(a) A misdemeanor, cigarette or tobacco infraction or traffic infraction and the statute defining the crime clearly indicates a legislative purpose to impose absolute liability for the conduct described;

(b) a felony and the statute defining the crime clearly indicates a legislative purpose to impose absolute liability for the conduct described;

(c) a violation of K.S.A. 8-1567 or 8-1567a, and amendments thereto;

(d) a violation of K.S.A. 8-2,144, and amendments thereto;

(e) a violation of K.S.A. 2016 Supp. 8-1025, and amendments thereto; or

(f) a violation of K.S.A. 22-4901 et seq., and amendments thereto.

History: L. 2010, ch 136, § 14; L. 2011, ch. 105, § 34; L. 2012, ch. 172, § 27; July 1.



21-5204 Culpable mental state; exclusions.

21-5204. Culpable mental state; exclusions. Proof of a culpable mental state does not require proof:

(a) Of knowledge of the existence or constitutionality of the statute under which the accused is prosecuted, or the scope or meaning of the terms used in that statute; or

(b) that the accused had knowledge of the age of a minor, even though age is a material element of the crime with which the accused is charged.

History: L. 2010, ch. 136, § 15; July 1, 2011.



21-5205 Intoxication.

21-5205. Intoxication. (a) The fact that a person charged with a crime was in an intoxicated condition at the time the alleged crime was committed is a defense only if such condition was involuntarily produced and rendered such person substantially incapable of knowing or understanding the wrongfulness of such person's conduct and of conforming such person's conduct to the requirements of law.

(b) An act committed while in a state of voluntary intoxication is not less criminal by reason thereof, but when a particular intent or other state of mind is a necessary element to constitute a particular crime, the fact of intoxication may be taken into consideration in determining such intent or state of mind.

History: L. 2010, ch. 136, § 16; July 1, 2011.



21-5206 Compulsion.

21-5206. Compulsion. (a) A person is not guilty of a crime other than murder or voluntary manslaughter by reason of conduct which such person performs under the compulsion or threat of the imminent infliction of death or great bodily harm, if such person reasonably believes that death or great bodily harm will be inflicted upon such person or upon such person's spouse, parent, child, brother or sister if such person does not perform such conduct.

(b) The defense provided by this section is not available to a person who intentionally or recklessly places such person's self in a situation in which such person will be subjected to compulsion or threat.

History: L. 2010, ch. 136, § 17; July 1, 2011.



21-5207 Ignorance or mistake.

21-5207. Ignorance or mistake. (a) A person's ignorance or mistake as to a matter of either fact or law, except as provided in K.S.A. 2016 Supp. 21-5204, and amendments thereto, is a defense if it negates the existence of the culpable mental state which the statute prescribes with respect to an element of the crime.

(b) A person's reasonable belief that such person's conduct does not constitute a crime is a defense if:

(1) The crime is defined by an administrative regulation or order which is not known to such person and has not been published in the Kansas administrative regulations or an annual supplement thereto, as provided by law; and such person could not have acquired such knowledge by the exercise of due diligence pursuant to facts known to such person;

(2) such person acts in reliance upon a statute which later is determined to be invalid;

(3) such person acts in reliance upon an order or opinion of the supreme court of Kansas or a United States appellate court later overruled or reversed; or

(4) such person acts in reliance upon an official interpretation of the statute, regulation or order defining the crime made by a public officer or agency legally authorized to interpret such statute.

(c) Although a person's ignorance or mistake of fact or law, or reasonable belief, as described in subsection (b), is a defense to the crime charged, such person may be convicted of an included crime of which such person would be guilty if the fact or law were as such person believed it to be.

History: L. 2010, ch. 136, § 18; July 1, 2011.



21-5208 Entrapment.

21-5208. Entrapment. A person is not guilty of a crime if such person's criminal conduct was induced or solicited by a public officer or such officer's agent for the purposes of obtaining evidence to prosecute such person, unless:

(a) The public officer or such officer's agent merely afforded an opportunity or facility for committing the crime in furtherance of a criminal purpose originated by such person or a co-conspirator; or

(b) The crime was of a type which is likely to occur and recur in the course of such person's business, and the public officer or such officer's agent in doing the inducing or soliciting did not mislead such person into believing such person's conduct to be lawful.

History: L. 2010, ch. 136, § 19; July 1, 2011.



21-5209 Defense of lack of mental state.

21-5209. Defense of lack of mental state. It shall be a defense to a prosecution under any statute that the defendant, as a result of mental disease or defect, lacked the culpable mental state required as an element of the crime charged. Mental disease or defect is not otherwise a defense.

History: L. 2010, ch. 136, § 20; July 1, 2011.



21-5210 Liability for crimes of another.

21-5210. Liability for crimes of another. (a) A person is criminally responsible for a crime committed by another if such person, acting with the mental culpability required for the commission thereof, advises, hires, counsels or procures the other to commit the crime or intentionally aids the other in committing the conduct constituting the crime.

(b) A person liable under subsection (a) is also liable for any other crime committed in pursuance of the intended crime if reasonably foreseeable by such person as a probable consequence of committing or attempting to commit the crime intended.

(c) A person liable under this section may be charged with and convicted of the crime although the person alleged to have directly committed the act constituting the crime:

(1) Lacked criminal or legal capacity;

(2) has not been convicted;

(3) has been acquitted; or

(4) has been convicted of some other degree of the crime or of some other crime based on the same act.

History: L. 2010, ch. 136, § 30; July 1, 2011.



21-5211 Corporations; criminal responsibility.

21-5211. Corporations; criminal responsibility. (a) A corporation is criminally responsible for acts committed by its agents when acting within the scope of their authority.

(b) "Agent" means any director, officer, servant, employee or other person who is authorized to act in behalf of the corporation.

History: L. 2010, ch. 136, § 31; July 1, 2011.



21-5212 Individual liability for corporate crime.

21-5212. Individual liability for corporate crime. (a) An individual who performs criminal acts, or causes such acts to be performed, in the name of or on behalf of a corporation is legally responsible to the same extent as if such acts were in the person's own name or on the person's own behalf.

(b) An individual who has been convicted of a crime based on conduct performed by such individual for and on behalf of a corporation is subject to punishment as an individual upon conviction of such crime, although a lesser or different punishment is authorized for the corporation.

History: L. 2010, ch. 136, § 32; July 1, 2011.



21-5220 Use of force; construction and application.

21-5220. Use of force; construction and application. The provisions of K.S.A. 2016 Supp. 21-5220 through 21-5230, and amendments thereto, are to be construed and applied retroactively.

History: L. 2010, ch. 124, § 1; L. 2011, ch. 30, § 3; July 1.



21-5221 Use of force; definitions.

21-5221. Use of force; definitions. (a) As used in article 32 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, K.S.A. 2016 Supp. 21-5202 through 21-5208, 21-5210 through 21-5212, and 21-5220 through 21-5231, and K.S.A. 2016 Supp. 21-3212a, 21-3220 and 21-3221, and amendments thereto:

(1) "Use of force" means any or all of the following directed at or upon another person or thing: (A) Words or actions that reasonably convey the threat of force, including threats to cause death or great bodily harm to a person; (B) the presentation or display of the means of force; or (C) the application of physical force, including by a weapon or through the actions of another.

(2) "Use of deadly force" means the application of any physical force described in paragraph (1) which is likely to cause death or great bodily harm to a person. Any threat to cause death or great bodily harm, including, but not limited to, by the display or production of a weapon, shall not constitute use of deadly force, so long as the actor's purpose is limited to creating an apprehension that the actor will, if necessary, use deadly force in defense of such actor or another or to affect a lawful arrest.

(b) An actor who threatens deadly force as described in subsection (a)(1) shall be subject to the determination in subsection (a) of K.S.A. 21-3211, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5222, and amendments thereto, and not to the determination in subsection (b) of K.S.A. 21-3211, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5222, and amendments thereto.

History: L. 2010, ch. 124, § 2; L. 2011, ch. 30, § 4; July 1.



21-5222 Same; defense of a person; no duty to retreat.

21-5222. Same; defense of a person; no duty to retreat. (a) A person is justified in the use of force against another when and to the extent it appears to such person and such person reasonably believes that such use of force is necessary to defend such person or a third person against such other's imminent use of unlawful force.

(b) A person is justified in the use of deadly force under circumstances described in subsection (a) if such person reasonably believes that such use of deadly force is necessary to prevent imminent death or great bodily harm to such person or a third person.

(c) Nothing in this section shall require a person to retreat if such person is using force to protect such person or a third person.

History: L. 2010, ch. 136, § 21; L. 2011, ch. 30, § 7; July 1.



21-5223 Same; defense of dwelling, place of work or occupied vehicle; no duty to retreat.

21-5223. Same; defense of dwelling, place of work or occupied vehicle; no duty to retreat. (a) A person is justified in the use of force against another when and to the extent that it appears to such person and such person reasonably believes that such use of force is necessary to prevent or terminate such other's unlawful entry into or attack upon such person's dwelling, place of work or occupied vehicle.

(b) A person is justified in the use of deadly force to prevent or terminate unlawful entry into or attack upon any dwelling, place of work or occupied vehicle if such person reasonably believes that such use of deadly force is necessary to prevent imminent death or great bodily harm to such person or another.

(c) Nothing in this section shall require a person to retreat if such person is using force to protect such person's dwelling, place of work or occupied vehicle.

History: L. 2010, ch. 136, § 22; L. 2011, ch. 30, § 8; July 1.



21-5224 Use of force; presumptions.

21-5224. Use of force; presumptions. (a) For the purposes of K.S.A. 21-3211 and 21-3212, prior to their repeal, or K.S.A. 2016 Supp. 21-5222 and 21-5223, and amendments thereto, a person is presumed to have a reasonable belief that deadly force is necessary to prevent imminent death or great bodily harm to such person or another person if:

(1) The person against whom the force is used, at the time the force is used:

(A) Is unlawfully or forcefully entering, or has unlawfully or forcefully entered, and is present within, the dwelling, place of work or occupied vehicle of the person using force; or

(B) has removed or is attempting to remove another person against such other person's will from the dwelling, place of work or occupied vehicle of the person using force; and

(2) the person using force knows or has reason to believe that any of the conditions set forth in paragraph (1) is occurring or has occurred.

(b) The presumption set forth in subsection (a) does not apply if, at the time the force is used:

(1) The person against whom the force is used has a right to be in, or is a lawful resident of, the dwelling, place of work or occupied vehicle of the person using force, and is not subject to any order listed in K.S.A. 21-3843, prior to its repeal, or K.S.A. 2016 Supp. 21-5924, and amendments thereto, that would prohibit such person's presence in the property;

(2) the person sought to be removed is a child, grandchild or is otherwise in the lawful custody or under the lawful guardianship of the person against whom the force is used;

(3) the person using force is engaged in the commission of a crime, attempting to escape from a location where a crime has been committed, or is using the dwelling, place of work or occupied vehicle to further the commission of a crime; or

(4) the person against whom the force is used is a law enforcement officer who has entered or is attempting to enter a dwelling, place of work or occupied vehicle in the lawful performance of such officer's lawful duties, and the person using force knows or reasonably should know that the person who has entered or is attempting to enter is a law enforcement officer.

History: L. 2010, ch. 124, § 3; L. 2011, ch. 30, § 2; July 1.



21-5225 Same; defense of property other than a dwelling, place of work or occupied vehicle.

21-5225. Same; defense of property other than a dwelling, place of work or occupied vehicle. A person who is lawfully in possession of property other than a dwelling, place of work or occupied vehicle is justified in the use of force against another for the purpose of preventing or terminating an unlawful interference with such property. Only such use of force as a reasonable person would deem necessary to prevent or terminate the interference may intentionally be used.

History: L. 2010, ch. 136, § 23; L. 2011, ch. 30, § 9; July 1.



21-5226 Same; by an aggressor.

21-5226. Same; by an aggressor. The justification described in K.S.A. 21-3211, 21-3212 and 21-3213, prior to their repeal, or K.S.A. 2016 Supp. 21-5222, 21-5223 and 21-5225, and amendments thereto, is not available to a person who:

(a) Is attempting to commit, committing or escaping from the commission of a forcible felony;

(b) initially provokes the use of any force against such person or another, with intent to use such force as an excuse to inflict bodily harm upon the assailant; or

(c) otherwise initially provokes the use of any force against such person or another, unless:

(1) Such person has reasonable grounds to believe that such person is in imminent danger of death or great bodily harm, and has exhausted every reasonable means to escape such danger other than the use of deadly force; or

(2) in good faith, such person withdraws from physical contact with the assailant and indicates clearly to the assailant that such person desires to withdraw and terminate the use of such force, but the assailant continues or resumes the use of such force.

History: L. 2010, ch 136, § 24; L. 2011, ch. 30, § 10; July 1.



21-5227 Same; law enforcement officer making arrest.

21-5227. Same; law enforcement officer making arrest. (a) A law enforcement officer, or any person whom such officer has summoned or directed to assist in making a lawful arrest, need not retreat or desist from efforts to make a lawful arrest because of resistance or threatened resistance to the arrest. Such officer is justified in the use of any force which such officer reasonably believes to be necessary to effect the arrest and the use of any force which such officer reasonably believes to be necessary to defend the officer's self or another from bodily harm while making the arrest. However, such officer is justified in using deadly force only when such officer reasonably believes that such force is necessary to prevent death or great bodily harm to such officer or another person, or when such officer reasonably believes that such force is necessary to prevent the arrest from being defeated by resistance or escape and such officer has probable cause to believe that the person to be arrested has committed or attempted to commit a felony involving death or great bodily harm or is attempting to escape by use of a deadly weapon, or otherwise indicates that such person will endanger human life or inflict great bodily harm unless arrested without delay.

(b) A law enforcement officer making an arrest pursuant to an invalid warrant is justified in the use of any force which such officer would be justified in using if the warrant were valid, unless such officer knows that the warrant is invalid.

History: L. 2010, ch 136, § 25; L. 2011, ch. 30, § 11; July 1.



21-5228 Same; private person making arrest.

21-5228. Same; private person making arrest. (a) A private person who makes, or assists another private person in making a lawful arrest is justified in the use of any force which such person would be justified in using if such person were summoned or directed by a law enforcement officer to make such arrest, except that such person is justified in the use of deadly force only when such person reasonably believes that such force is necessary to prevent death or great bodily harm to such person or another.

(b) A private person who is summoned or directed by a law enforcement officer to assist in making an arrest which is unlawful, is justified in the use of any force which such person would be justified in using if the arrest were lawful.

History: L. 2010, ch. 136, § 26; L. 2011, ch. 30, § 12; July 1.



21-5229 Same; resisting arrest.

21-5229. Same; resisting arrest. A person is not authorized to use force to resist an arrest which such person knows is being made either by a law enforcement officer or by a private person summoned and directed by a law enforcement officer to make the arrest, even if the person arrested believes that the arrest is unlawful.

History: L. 2010, ch. 136, § 27; July 1, 2011.



21-5230 Same; no duty to retreat.

21-5230. Same; no duty to retreat. A person who is not engaged in an unlawful activity and who is attacked in a place where such person has a right to be has no duty to retreat and has the right to stand such person's ground and use any force which such person would be justified in using under article 32 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or K.S.A. 2016 Supp. 21-5202 through 21-5208, 21-5210 through 21-5212, and 21-5220 through 21-5231, and amendments thereto.

History: L. 2010, ch. 136, § 28; L. 2011, ch. 30, § 13; July 1.



21-5231 Same; immunity from prosecution or liability; investigation.

21-5231. Same; immunity from prosecution or liability; investigation. (a) A person who uses force which, subject to the provisions of K.S.A. 2016 Supp. 21-5226, and amendments thereto, is justified pursuant to K.S.A. 2016 Supp. 21-5222, 21-5223 or 21-5225, and amendments thereto, is immune from criminal prosecution and civil action for the use of such force, unless the person against whom force was used is a law enforcement officer who was acting in the performance of such officer's official duties and the officer identified the officer's self in accordance with any applicable law or the person using force knew or reasonably should have known that the person was a law enforcement officer. As used in this subsection, "criminal prosecution" includes arrest, detention in custody and charging or prosecution of the defendant.

(b) A law enforcement agency may use standard procedures for investigating the use of force as described in subsection (a), but the agency shall not arrest the person for using force unless it determines that there is probable cause for the arrest.

(c) A prosecutor may commence a criminal prosecution upon a determination of probable cause.

History: L. 2010, ch. 136, § 29; July 1, 2011.






Article 53 ANTICIPATORY CRIMES

21-5301 Attempt.

21-5301. Attempt. (a) An attempt is any overt act toward the perpetration of a crime done by a person who intends to commit such crime but fails in the perpetration thereof or is prevented or intercepted in executing such crime.

(b) It shall not be a defense to a charge of attempt that the circumstances under which the act was performed or the means employed or the act itself were such that the commission of the crime was not possible.

(c) (1) An attempt to commit an off-grid felony shall be ranked at nondrug severity level 1. An attempt to commit any other nondrug felony shall be ranked on the nondrug scale at two severity levels below the appropriate level for the underlying or completed crime. The lowest severity level for an attempt to commit a nondrug felony shall be a severity level 10.

(2) The provisions of this subsection shall not apply to a violation of attempting to commit the crime of:

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5426, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(B) terrorism, as defined in K.S.A. 2016 Supp. 21-5421, and amendments thereto;

(C) illegal use of weapons of mass destruction, as defined in K.S.A. 2016 Supp. 21-5422, and amendments thereto;

(D) rape, as defined in subsection (a)(3) of K.S.A. 2016 Supp. 21-5503, and amendments thereto, if the offender is 18 years of age or older;

(E) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, if the offender is 18 years of age or older;

(F) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, if the offender is 18 years of age or older;

(G) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(H) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2016 Supp. 21-5510, and amendments thereto, if the offender is 18 years of age or older and the child is less than 14 years of age; or

(I) capital murder, as defined in K.S.A. 2016 Supp. 21-5401, and amendments thereto.

(d) (1) An attempt to commit a felony which prescribes a sentence on the drug grid shall reduce the prison term prescribed in the drug grid block for an underlying or completed crime by six months.

(2) The provisions of this subsection shall not apply to a violation of attempting to commit a violation of K.S.A. 2016 Supp. 21-5703, and amendments thereto.

(e) An attempt to commit a class A person misdemeanor is a class B person misdemeanor. An attempt to commit a class A nonperson misdemeanor is a class B nonperson misdemeanor.

(f) An attempt to commit a class B or C misdemeanor is a class C misdemeanor.

History: L. 2010, ch. 136, § 33; L. 2011, ch. 30, § 14; L. 2013, ch. 120, § 11; L. 2014, ch. 114, § 1; July 1.



21-5302 Conspiracy.

21-5302. Conspiracy. (a) A conspiracy is an agreement with another person to commit a crime or to assist in committing a crime. No person may be convicted of a conspiracy unless an overt act in furtherance of such conspiracy is alleged and proved to have been committed by such person or by a co-conspirator.

(b) It is immaterial to the criminal liability of a person charged with conspiracy that any other person with whom the defendant conspired lacked the actual intent to commit the underlying crime provided that the defendant believed the other person did have the actual intent to commit the underlying crime.

(c) It shall be a defense to a charge of conspiracy that the accused voluntarily and in good faith withdrew from the conspiracy, and communicated the fact of such withdrawal to one or more of the accused person's co-conspirators, before any overt act in furtherance of the conspiracy was committed by the accused or by a co-conspirator.

(d) (1) Conspiracy to commit an off-grid felony shall be ranked at nondrug severity level 2. Conspiracy to commit any other nondrug felony shall be ranked on the nondrug scale at two severity levels below the appropriate level for the underlying or completed crime. The lowest severity level for conspiracy to commit a nondrug felony shall be a severity level 10.

(2) The provisions of this subsection shall not apply to a violation of conspiracy to commit the crime of:

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5426, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(B) terrorism, as defined in K.S.A. 2016 Supp. 21-5421, and amendments thereto;

(C) illegal use of weapons of mass destruction, as defined in K.S.A. 2016 Supp. 21-5422, and amendments thereto;

(D) rape, as defined in subsection (a)(3) of K.S.A. 2016 Supp. 21-5503, and amendments thereto, if the offender is 18 years of age or older;

(E) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, if the offender is 18 years of age or older;

(F) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, if the offender is 18 years of age or older;

(G) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(H) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2016 Supp. 21-5510, and amendments thereto, if the offender is 18 years of age or older and the child is less than 14 years of age; or

(I) violations of the Kansas racketeer influenced and corrupt organization act, as described in K.S.A. 2016 Supp. 21-6329, and amendments thereto.

(e) Conspiracy to commit a felony which prescribes a sentence on the drug grid shall reduce the prison term prescribed in the drug grid block for an underlying or completed crime by six months.

(f) A conspiracy to commit a misdemeanor is a class C misdemeanor.

History: L. 2010, ch. 136, § 34; L. 2011, ch. 30, § 15; L. 2012, ch. 150, § 3; L. 2013, ch. 78, § 6; L. 2013, ch. 133, § 4; July 1.

Section was also amended by L. 2013, ch. 120, § 12, but that version was repealed by L. 2013, ch. 133, § 37.



21-5303 Criminal solicitation.

21-5303. Criminal solicitation. (a) Criminal solicitation is commanding, encouraging or requesting another person to commit a felony, attempt to commit a felony or aid and abet in the commission or attempted commission of a felony for the purpose of promoting or facilitating the felony.

(b) It is immaterial under subsection (a) that the actor fails to communicate with the person solicited to commit a felony if the person's conduct was designed to effect a communication.

(c) It is an affirmative defense that the actor, after soliciting another person to commit a felony, persuaded that person not to do so or otherwise prevented the commission of the felony, under circumstances manifesting a complete and voluntary renunciation of the actor's criminal purposes.

(d) (1) Criminal solicitation to commit an off-grid felony shall be ranked at nondrug severity level 3. Criminal solicitation to commit any other nondrug felony shall be ranked on the nondrug scale at three severity levels below the appropriate level for the underlying or completed crime. The lowest severity level for criminal solicitation to commit a nondrug felony shall be a severity level 10.

(2) The provisions of this subsection shall not apply to a violation of criminal solicitation to commit the crime of:

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5426, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age;

(B) terrorism, as defined in K.S.A. 2016 Supp. 21-5421, and amendments thereto;

(C) illegal use of weapons of mass destruction, as defined in K.S.A. 2016 Supp. 21-5422, and amendments thereto;

(D) rape, as defined in subsection (a)(3) of K.S.A. 2016 Supp. 21-5503, and amendments thereto, if the offender is 18 years of age or older;

(E) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, if the offender is 18 years of age or older;

(F) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, if the offender is 18 years of age or older;

(G) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is less than 14 years of age; or

(H) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2016 Supp. 21-5510, and amendments thereto, if the offender is 18 years of age or older and the child is less than 14 years of age.

(e) Criminal solicitation to commit a felony which prescribes a sentence on the drug grid shall reduce the prison term prescribed in the drug grid block for an underlying or completed crime by six months.

History: L. 2010, ch. 136, § 35; L. 2011, ch. 30, § 16; L. 2013, ch. 120, § 13; July 1.






Article 54 CRIMES AGAINST PERSONS

21-5401 Capital murder.

21-5401. Capital murder. (a) Capital murder is the:

(1) Intentional and premeditated killing of any person in the commission of kidnapping, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5408, and amendments thereto, or aggravated kidnapping, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5408, and amendments thereto, when the kidnapping or aggravated kidnapping was committed with the intent to hold such person for ransom;

(2) intentional and premeditated killing of any person pursuant to a contract or agreement to kill such person or being a party to the contract or agreement pursuant to which such person is killed;

(3) intentional and premeditated killing of any person by an inmate or prisoner confined in a state correctional institution, community correctional institution or jail or while in the custody of an officer or employee of a state correctional institution, community correctional institution or jail;

(4) intentional and premeditated killing of the victim of one of the following crimes in the commission of, or subsequent to, such crime: Rape, as defined in K.S.A. 2016 Supp. 21-5503, and amendments thereto, criminal sodomy, as defined in subsections (a)(3) or (a)(4) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, or aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, or any attempt thereof, as defined in K.S.A. 2016 Supp. 21-5301, and amendments thereto;

(5) intentional and premeditated killing of a law enforcement officer;

(6) intentional and premeditated killing of more than one person as a part of the same act or transaction or in two or more acts or transactions connected together or constituting parts of a common scheme or course of conduct; or

(7) intentional and premeditated killing of a child under the age of 14 in the commission of kidnapping, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5408, and amendments thereto, or aggravated kidnapping, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5408, and amendments thereto, when the kidnapping or aggravated kidnapping was committed with intent to commit a sex offense upon or with the child or with intent that the child commit or submit to a sex offense.

(b) For purposes of this section, "sex offense" means rape, as defined in K.S.A. 2016 Supp. 21-5503, and amendments thereto, aggravated indecent liberties with a child, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, selling sexual relations, as defined in K.S.A. 2016 Supp. 21-6419, and amendments thereto, promoting the sale of sexual relations, as defined in K.S.A. 2016 Supp. 21-6420, and amendments thereto, commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, or sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-5510, and amendments thereto.

(c) Capital murder or attempt to commit capital murder is an off-grid person felony.

(d) The provisions of subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of capital murder pursuant to this section.

History: L. 2010, ch. 136, § 36; L. 2013, ch. 120, § 14; L. 2014, ch. 114, § 2; July 1.



21-5402 Murder in the first degree.

21-5402. Murder in the first degree. (a) Murder in the first degree is the killing of a human being committed:

(1) Intentionally, and with premeditation; or

(2) in the commission of, attempt to commit, or flight from any inherently dangerous felony.

(b) Murder in the first degree is an off-grid person felony.

(c) As used in this section, an "inherently dangerous felony" means:

(1) Any of the following felonies, whether such felony is so distinct from the homicide alleged to be a violation of subsection (a)(2) as not to be an ingredient of the homicide alleged to be a violation of subsection (a)(2):

(A) Kidnapping, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5408, and amendments thereto;

(B) aggravated kidnapping, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5408, and amendments thereto;

(C) robbery, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5420, and amendments thereto;

(D) aggravated robbery, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5420, and amendments thereto;

(E) rape, as defined in K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(F) aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(G) abuse of a child, as defined in K.S.A. 2016 Supp. 21-5602, and amendments thereto;

(H) felony theft of property, as defined in subsection (a)(1) or (a)(3) of K.S.A. 2016 Supp. 21-5801, and amendments thereto;

(I) burglary, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5807, and amendments thereto;

(J) aggravated burglary, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5807, and amendments thereto;

(K) arson, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5812, and amendments thereto;

(L) aggravated arson, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5812, and amendments thereto;

(M) treason, as defined in K.S.A. 2016 Supp. 21-5901, and amendments thereto;

(N) any felony offense as provided in K.S.A. 2016 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto;

(O) any felony offense as provided in subsection (a) or (b) of K.S.A. 2016 Supp. 21-6308, and amendments thereto;

(P) endangering the food supply, as defined in subsection (a) of K.S.A. 2016 Supp. 21-6317, and amendments thereto;

(Q) aggravated endangering the food supply, as defined in subsection (b) of K.S.A. 2016 Supp. 21-6317, and amendments thereto;

(R) fleeing or attempting to elude a police officer, as defined in subsection (b) of K.S.A. 8-1568, and amendments thereto;

(S) aggravated endangering a child, as defined in subsection (b)(1) of K.S.A. 2016 Supp. 21-5601, and amendments thereto;

(T) abandonment of a child, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5605, and amendments thereto; or

(U) aggravated abandonment of a child, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5605, and amendments thereto; and

(2) any of the following felonies, only when such felony is so distinct from the homicide alleged to be a violation of subsection (a)(2) as to not be an ingredient of the homicide alleged to be a violation of subsection (a)(2):

(A) Murder in the first degree, as defined in subsection (a)(1);

(B) murder in the second degree, as defined in subsection (a)(1) of K.S.A. 2016 Supp. 21-5403, and amendments thereto;

(C) voluntary manslaughter, as defined in subsection (a)(1) of K.S.A. 2016 Supp. 21-5404, and amendments thereto;

(D) aggravated assault, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5412, and amendments thereto;

(E) aggravated assault of a law enforcement officer, as defined in subsection (d) of K.S.A. 2016 Supp. 21-5412, and amendments thereto;

(F) aggravated battery, as defined in subsection (b)(1) of K.S.A. 2016 Supp. 21-5413, and amendments thereto; or

(G) aggravated battery against a law enforcement officer, as defined in subsection (d) of K.S.A. 2016 Supp. 21-5413, and amendments thereto.

(d) Murder in the first degree as defined in subsection (a)(2) is an alternative method of proving murder in the first degree and is not a separate crime from murder in the first degree as defined in subsection (a)(1). The provisions of K.S.A. 2016 Supp. 21-5109, and amendments thereto, are not applicable to murder in the first degree as defined in subsection (a)(2). Murder in the first degree as defined in subsection (a)(2) is not a lesser included offense of murder in the first degree as defined in subsection (a)(1), and is not a lesser included offense of capital murder as defined in K.S.A. 2016 Supp. 21-5401, and amendments thereto. As set forth in subsection (b) of K.S.A. 2016 Supp. 21-5109, and amendments thereto, there are no lesser included offenses of murder in the first degree under subsection (a)(2).

(e) The amendments to this section by this act establish a procedural rule for the conduct of criminal prosecutions and shall be construed and applied retroactively to all cases currently pending.

History: L. 2010, ch. 136, § 37; L. 2012, ch. 150, § 4; L. 2013, ch. 96, § 2; July 1.



21-5403 Murder in the second degree.

21-5403. Murder in the second degree. (a) Murder in the second degree is the killing of a human being committed:

(1) Intentionally; or

(2) unintentionally but recklessly under circumstances manifesting extreme indifference to the value of human life.

(b) Murder in the second degree as defined in:

(1) Subsection (a)(1) is a severity level 1, person felony; and

(2) subsection (a)(2) is a severity level 2, person felony.

History: L. 2010, ch. 136, § 38; July 1, 2011.



21-5404 Voluntary manslaughter.

21-5404. Voluntary manslaughter. (a) Voluntary manslaughter is knowingly killing a human being committed:

(1) Upon a sudden quarrel or in the heat of passion; or

(2) upon an unreasonable but honest belief that circumstances existed that justified use of deadly force under K.S.A. 2016 Supp. 21-5222, 21-5223 or 21-5225, and amendments thereto.

(b) Voluntary manslaughter is a severity level 3, person felony.

History: L. 2010, ch. 136, § 39; L. 2011, ch. 30, § 17; July 1.



21-5405 Involuntary manslaughter.

21-5405. Involuntary manslaughter. (a) Involuntary manslaughter is the killing of a human being committed:

(1) Recklessly;

(2) in the commission of, or attempt to commit, or flight from any felony, other than an inherently dangerous felony as defined in K.S.A. 2016 Supp. 21-5402, and amendments thereto, that is enacted for the protection of human life or safety or a misdemeanor that is enacted for the protection of human life or safety, including acts described in K.S.A. 8-1566 and subsection (a) of 8-1568, and amendments thereto, but excluding the acts described in K.S.A. 8-1567, and amendments thereto;

(3) in the commission of, or attempt to commit, or flight from an act described in K.S.A. 8-1567, and amendments thereto; or

(4) during the commission of a lawful act in an unlawful manner.

(b) Involuntary manslaughter as defined in:

(1) Subsection (a)(1), (a)(2) or (a)(4) is a severity level 5, person felony; and

(2) subsection (a)(3) is a severity level 4, person felony.

History: L. 2010, ch. 136, § 40; July 1, 2011.



21-5406 Vehicular homicide.

21-5406. Vehicular homicide. (a) Vehicular homicide is the killing of a human being committed by the operation of an automobile, airplane, motor boat or other motor vehicle in a manner which creates an unreasonable risk of injury to the person or property of another and which constitutes a material deviation from the standard of care which a reasonable person would observe under the same circumstances.

(b) Vehicular homicide is a class A person misdemeanor.

(c) As used in this section, "material deviation" means conduct amounting to more than simple or ordinary negligence but not amount to gross negligence.

History: L. 2010, ch. 136, § 41; July 1, 2011.



21-5407 Assisting suicide.

21-5407. Assisting suicide. (a) Assisting suicide is:

(1) Knowingly, by force or duress, causing another person to commit or attempt to commit suicide; or

(2) intentionally assisting another person to commit or to attempt to commit suicide by:

(A) Providing the physical means by which another person commits or attempts to commit suicide; or

(B) participating in a physical act by which another person commits or attempts to commit suicide.

(b) Assisting suicide as defined in:

(1) Subsection (a)(1) is a severity level 3, person felony; and

(2) subsection (a)(2) is a severity level 9, person felony.

History: L. 2010, ch. 136, § 42; July 1, 2011.



21-5408 Kidnapping; aggravated kidnapping.

21-5408. Kidnapping; aggravated kidnapping. (a) Kidnapping is the taking or confining of any person, accomplished by force, threat or deception, with the intent to hold such person:

(1) For ransom, or as a shield or hostage;

(2) to facilitate flight or the commission of any crime;

(3) to inflict bodily injury or to terrorize the victim or another; or

(4) to interfere with the performance of any governmental or political function.

(b) Aggravated kidnapping is kidnapping, as defined in subsection (a), when bodily harm is inflicted upon the person kidnapped.

(c) (1) Kidnapping is a severity level 3, person felony.

(2) Aggravated kidnapping is a severity level l, person felony.

History: L. 2010, ch. 136, § 43; July 1, 2011.



21-5409 Interference with parental custody; aggravated interference with parental custody.

21-5409. Interference with parental custody; aggravated interference with parental custody. (a) Interference with parental custody is taking or enticing away any child under the age of 16 years with the intent to detain or conceal such child from the child's parent, guardian or other person having the lawful charge of such child.

(b) Aggravated interference with parental custody is:

(1) Hiring someone to commit the crime of interference with parental custody, as defined in subsection (a); or

(2) the commission of interference with parental custody, as defined in subsection (a), by a person who:

(A) Has previously been convicted of the crime;

(B) commits the crime for hire;

(C) takes the child outside the state without the consent of either the person having custody or the court;

(D) after lawfully taking the child outside the state while exercising visitation rights or parenting time, refuses to return the child at the expiration of that time;

(E) at the expiration of the exercise of any visitation rights or parenting time outside the state, refuses to return or impedes the return of the child; or

(F) detains or conceals the child in an unknown place, whether inside or outside the state.

(c) (1) Interference with parental custody is a:

(A) Severity level 10, person felony, except as provided in subsection (c)(1)(B); and

(B) class A person misdemeanor, if the defendant is a parent entitled to joint custody of the child either on the basis of a court order or by virtue of the absence of a court order.

(2) Aggravated interference with parental custody is a severity level 7, person felony.

(d) It is not a defense to a prosecution under subsection (a) that the defendant is a parent entitled to joint custody of the child either on the basis of a court order or by virtue of the absence of a court order.

History: L. 2010, ch. 136, § 44; July 1, 2011.



21-5410 Interference with custody of a committed person.

21-5410. Interference with custody of a committed person. (a) Interference with custody of a committed person is knowingly taking or enticing any committed person away from the control of such person's lawful custodian without privilege to do so.

(b) Interference with custody of a committed person is a class A nonperson misdemeanor.

(c) As used in this section, "committed person" means any person committed other than by criminal process to any institution or other custodian by a court, officer or agency authorized by law to make such commitment.

History: L. 2010, ch. 136, § 45; July 1, 2011.



21-5411 Criminal restraint.

21-5411. Criminal restraint. (a) Criminal restraint is knowingly and without legal authority restraining another person so as to interfere substantially with such person's liberty.

(b) Criminal restraint is a class A person misdemeanor.

(c) This section shall not apply to acts done in the performance of duty by any law enforcement officer of the state of Kansas or any political subdivision thereof.

(d) Any merchant, or a merchant's agent or employee, who has probable cause to believe that a person has actual possession of and has wrongfully taken, or is about to wrongfully take merchandise from a mercantile establishment, may detain such person on the premises or in the immediate vicinity thereof, in a reasonable manner and for a reasonable period of time for the purpose of investigating the circumstances of such possession. Such reasonable detention shall not constitute an arrest nor criminal restraint.

History: L. 2010, ch. 136, § 46; July 1, 2011.



21-5412 Assault; aggravated assault; assault of a law enforcement officer; aggravated assault of a law enforcement officer.

21-5412. Assault; aggravated assault; assault of a law enforcement officer; aggravated assault of a law enforcement officer. (a) Assault is knowingly placing another person in reasonable apprehension of immediate bodily harm;

(b) Aggravated assault is assault, as defined in subsection (a), committed:

(1) With a deadly weapon;

(2) while disguised in any manner designed to conceal identity; or

(3) with intent to commit any felony.

(c) Assault of a law enforcement officer is assault, as defined in subsection (a), committed against:

(1) A uniformed or properly identified state, county or city law enforcement officer while such officer is engaged in the performance of such officer's duty; or

(2) a uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty.

(d) Aggravated assault of a law enforcement officer is assault of a law enforcement officer, as defined in subsection (c), committed:

(1) With a deadly weapon;

(2) while disguised in any manner designed to conceal identity; or

(3) with intent to commit any felony.

(e) (1) Assault is a class C person misdemeanor.

(2) Aggravated assault is a severity level 7, person felony.

(3) Assault of a law enforcement officer is a class A person misdemeanor.

(4) Aggravated assault of a law enforcement officer is a severity level 6, person felony. A person convicted of aggravated assault of a law enforcement officer shall be subject to the provisions of subsection (g) of K.S.A. 2016 Supp. 21-6804, and amendments thereto.

History: L. 2010, ch. 136, § 47; L. 2011, ch. 30, § 18; July 1.



21-5413 Battery; aggravated battery; battery against certain persons; aggravated battery against certain persons.

21-5413. Battery; aggravated battery; battery against certain persons; aggravated battery against certain persons. (a) Battery is:

(1) Knowingly or recklessly causing bodily harm to another person; or

(2) knowingly causing physical contact with another person when done in a rude, insulting or angry manner.

(b) Aggravated battery is:

(1) (A) Knowingly causing great bodily harm to another person or disfigurement of another person;

(B) knowingly causing bodily harm to another person with a deadly weapon, or in any manner whereby great bodily harm, disfigurement or death can be inflicted; or

(C) knowingly causing physical contact with another person when done in a rude, insulting or angry manner with a deadly weapon, or in any manner whereby great bodily harm, disfigurement or death can be inflicted;

(2) (A) recklessly causing great bodily harm to another person or disfigurement of another person; or

(B) recklessly causing bodily harm to another person with a deadly weapon, or in any manner whereby great bodily harm, disfigurement or death can be inflicted; or

(3) (A) committing an act described in K.S.A. 8-1567, and amendments thereto, when great bodily harm to another person or disfigurement of another person results from such act; or

(B) committing an act described in K.S.A. 8-1567, and amendments thereto, when bodily harm to another person results from such act under circumstances whereby great bodily harm, disfigurement or death can result from such act.

(c) Battery against a law enforcement officer is:

(1) Battery, as defined in subsection (a)(2), committed against a:

(A) Uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty;

(B) uniformed or properly identified state, county or city law enforcement officer, other than a state correctional officer or employee, a city or county correctional officer or employee or a juvenile detention facility officer, or employee, while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty;

(2) battery, as defined in subsection (a)(1), committed against a:

(A) Uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty; or

(B) uniformed or properly identified state, county or city law enforcement officer, other than a state correctional officer or employee, a city or county correctional officer or employee or a juvenile detention facility officer, or employee, while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty; or

(3) battery, as defined in subsection (a) committed against a:

(A) State correctional officer or employee by a person in custody of the secretary of corrections, while such officer or employee is engaged in the performance of such officer's or employee's duty;

(B) state correctional officer or employee by a person confined in such juvenile correctional facility, while such officer or employee is engaged in the performance of such officer's or employee's duty;

(C) juvenile detention facility officer or employee by a person confined in such juvenile detention facility, while such officer or employee is engaged in the performance of such officer's or employee's duty; or

(D) city or county correctional officer or employee by a person confined in a city holding facility or county jail facility, while such officer or employee is engaged in the performance of such officer's or employee's duty.

(d) Aggravated battery against a law enforcement officer is:

(1) An aggravated battery, as defined in subsection (b)(1)(A) committed against a:

(A) Uniformed or properly identified state, county or city law enforcement officer while the officer is engaged in the performance of the officer's duty;

(B) uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty;

(2) an aggravated battery, as defined in subsection (b)(1)(B) or (b)(1)(C), committed against a:

(A) Uniformed or properly identified state, county or city law enforcement officer while the officer is engaged in the performance of the officer's duty;

(B) uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty;

(C) judge, while such judge is engaged in the performance of such judge's duty;

(D) attorney, while such attorney is engaged in the performance of such attorney's duty; or

(E) community corrections officer or court services officer, while such officer is engaged in the performance of such officer's duty; or

(3) knowingly causing, with a motor vehicle, bodily harm to a:

(A) Uniformed or properly identified state, county or city law enforcement officer while the officer is engaged in the performance of the officer's duty; or

(B) uniformed or properly identified university or campus police officer while such officer is engaged in the performance of such officer's duty.

(e) Battery against a school employee is a battery, as defined in subsection (a), committed against a school employee in or on any school property or grounds upon which is located a building or structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12 or at any regularly scheduled school sponsored activity or event, while such employee is engaged in the performance of such employee's duty.

(f) Battery against a mental health employee is a battery, as defined in subsection (a), committed against a mental health employee by a person in the custody of the secretary for aging and disability services, while such employee is engaged in the performance of such employee's duty.

(g) (1) Battery is a class B person misdemeanor.

(2) Aggravated battery as defined in:

(A) Subsection (b)(1)(A) is a severity level 4, person felony;

(B) subsection (b)(1)(B) or (b)(1)(C) is a severity level 7, person felony;

(C) subsection (b)(2)(A) or (b)(3)(A) is a severity level 5, person felony; and

(D) subsection (b)(2)(B) or (b)(3)(B) is a severity level 8, person felony.

(3) Battery against a law enforcement officer as defined in:

(A) Subsection (c)(1) is a class A person misdemeanor;

(B) subsection (c)(2) is a severity level 7, person felony; and

(C) subsection (c)(3) is a severity level 5, person felony.

(4) Aggravated battery against a law enforcement officer as defined in:

(A) Subsection (d)(1) or (d)(3) is a severity level 3, person felony; and

(B) subsection (d)(2) is a severity level 4, person felony.

(5) Battery against a school employee is a class A person misdemeanor.

(6) Battery against a mental health employee is a severity level 7, person felony.

(h) As used in this section:

(1) "Correctional institution" means any institution or facility under the supervision and control of the secretary of corrections;

(2) "state correctional officer or employee" means any officer or employee of the Kansas department of corrections or any independent contractor, or any employee of such contractor, whose duties include working at a correctional institution;

(3) "juvenile detention facility officer or employee" means any officer or employee of a juvenile detention facility as defined in K.S.A. 2016 Supp. 38-2302, and amendments thereto;

(4) "city or county correctional officer or employee" means any correctional officer or employee of the city or county or any independent contractor, or any employee of such contractor, whose duties include working at a city holding facility or county jail facility;

(5) "school employee" means any employee of a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12;

(6) "mental health employee" means: (A) An employee of the Kansas department for aging and disability services working at Larned state hospital, Osawatomie state hospital, Kansas neurological institute and Parsons state hospital and training center and the treatment staff as defined in K.S.A. 59-29a02, and amendments thereto; and (B) contractors and employees of contractors under contract to provide services to the Kansas department for aging and disability services working at any such institution or facility;

(7) "judge" means a duly elected or appointed justice of the supreme court, judge of the court of appeals, judge of any district court of Kansas, district magistrate judge or municipal court judge;

(8) "attorney" means a: (A) County attorney, assistant county attorney, special assistant county attorney, district attorney, assistant district attorney, special assistant district attorney, attorney general, assistant attorney general or special assistant attorney general; and (B) public defender, assistant public defender, contract counsel for the state board of indigents' defense services or an attorney who is appointed by the court to perform services for an indigent person as provided by article 45 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto;

(9) "community corrections officer" means an employee of a community correctional services program responsible for supervision of adults or juveniles as assigned by the court to community corrections supervision and any other employee of a community correctional services program that provides enhanced supervision of offenders such as house arrest and surveillance programs; and

(10) "court services officer" means an employee of the Kansas judicial branch or local judicial district responsible for supervising, monitoring or writing reports relating to adults or juveniles as assigned by the court, or performing related duties as assigned by the court.

History: L. 2010, ch. 136, § 48; L. 2011, ch. 30, § 19; L. 2013, ch. 122, § 8; L. 2014, ch. 115, § 20; L. 2015, ch. 90, § 1; July 1.



21-5414 Domestic battery.

21-5414. Domestic battery. (a) Domestic battery is:

(1) Knowingly or recklessly causing bodily harm by a family or household member against a family or household member; or

(2) knowingly causing physical contact with a family or household member by a family or household member when done in a rude, insulting or angry manner.

(b) Domestic battery is:

(1) Except as provided in subsection (b)(2) or (b)(3), a class B person misdemeanor and the offender shall be sentenced to not less than 48 consecutive hours nor more than six months' imprisonment and fined not less than $200, nor more than $500 or in the court's discretion the court may enter an order which requires the offender to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program;

(2) except as provided in subsection (b)(3), a class A person misdemeanor, if, within five years immediately preceding commission of the crime, an offender is convicted of domestic battery a second time and the offender shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $500 nor more than $1,000. The five days imprisonment mandated by this paragraph may be served in a work release program only after such offender has served 48 consecutive hours imprisonment, provided such work release program requires such offender to return to confinement at the end of each day in the work release program. The offender shall serve at least five consecutive days imprisonment before the offender is granted probation, suspension or reduction of sentence or parole or is otherwise released. As a condition of any grant of probation, suspension of sentence or parole or of any other release, the offender shall be required to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program, unless otherwise ordered by the court or department of corrections; and

(3) a person felony, if, within five years immediately preceding commission of the crime, an offender is convicted of domestic battery a third or subsequent time, and the offender shall be sentenced to not less than 90 days nor more than one year's imprisonment and fined not less than $1,000 nor more than $7,500. The offender convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the offender has served at least 90 days imprisonment. As a condition of any grant of probation, suspension of sentence or parole or of any other release, the offender shall be required to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program, unless otherwise ordered by the court or department of corrections. If the offender does not undergo a domestic violence offender assessment conducted by a certified batterer intervention program and follow all recommendations made by such program, the offender shall serve not less than 180 days nor more than one year's imprisonment. The 90 days imprisonment mandated by this paragraph may be served in a work release program only after such offender has served 48 consecutive hours imprisonment, provided such work release program requires such offender to return to confinement at the end of each day in the work release program.

(c) As used in this section:

(1) "Family or household member" means persons 18 years of age or older who are spouses, former spouses, parents or stepparents and children or stepchildren, and persons who are presently residing together or who have resided together in the past, and persons who have a child in common regardless of whether they have been married or who have lived together at any time. "Family or household member" also includes a man and woman if the woman is pregnant and the man is alleged to be the father, regardless of whether they have been married or have lived together at any time; and

(2) for the purpose of determining whether a conviction is a first, second, third or subsequent conviction in sentencing under this section:

(A) "Conviction" includes being convicted of a violation of K.S.A. 21-3412a, prior to its repeal, this section or entering into a diversion or deferred judgment agreement in lieu of further criminal proceedings on a complaint alleging a violation of this section;

(B) "conviction" includes being convicted of a violation of a law of another state, or an ordinance of any city, or resolution of any county, which prohibits the acts that this section prohibits or entering into a diversion or deferred judgment agreement in lieu of further criminal proceedings in a case alleging a violation of such law, ordinance or resolution;

(C) only convictions occurring in the immediately preceding five years including prior to July 1, 2001, shall be taken into account, but the court may consider other prior convictions in determining the sentence to be imposed within the limits provided for a first, second, third or subsequent offender, whichever is applicable; and

(D) it is irrelevant whether an offense occurred before or after conviction for a previous offense.

(d) A person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section or an ordinance of any city or resolution of any county which prohibits the acts that this section prohibits only twice during any five-year period.

History: L. 2010, ch.136, § 49; L. 2011, ch. 30, § 20; L. 2012, ch. 162, § 15; May 31.



21-5415 Criminal threat; aggravated criminal threat.

21-5415. Criminal threat; aggravated criminal threat. (a) A criminal threat is any threat to:

(1) Commit violence communicated with intent to place another in fear, or to cause the evacuation, lock down or disruption in regular, ongoing activities of any building, place of assembly or facility of transportation, or in reckless disregard of the risk of causing such fear or evacuation, lock down or disruption in regular, ongoing activities;

(2) adulterate or contaminate any food, raw agricultural commodity, beverage, drug, animal feed, plant or public water supply; or

(3) expose any animal in this state to any contagious or infectious disease.

(b) Aggravated criminal threat is the commission of a criminal threat, as defined in subsection (a), when a public, commercial or industrial building, place of assembly or facility of transportation is evacuated, locked down or disrupted as to regular, ongoing activities as a result of the threat.

(c) (1) A criminal threat is a severity level 9, person felony.

(2) Aggravated criminal threat is a severity level 5, person felony.

(d) As used in this section, "threat" includes any statement that one has committed any action described by subsection (a).

History: L. 2010, ch. 136, § 50; July 1, 2011.



21-5416 Mistreatment of a confined person.

21-5416. Mistreatment of a confined person. (a) Mistreatment of a confined person is knowingly abusing, neglecting or ill-treating any person, who is detained or confined by any law enforcement officer or by any person in charge of or employed by the owner or operator of any correctional institution.

(b) Mistreatment of a confined person is a class A person misdemeanor.

History: L. 2010, ch. 136, § 51; July 1, 2011.



21-5417 Mistreatment of a dependent adult; mistreatment of an elder person.

21-5417. Mistreatment of a dependent adult; mistreatment of an elder person. (a) Mistreatment of a dependent adult is knowingly committing one or more of the following acts:

(1) Infliction of physical injury, unreasonable confinement or unreasonable punishment upon a dependent adult;

(2) taking the personal property or financial resources of a dependent adult for the benefit of the defendant or another person by taking control, title, use or management of the personal property or financial resources of a dependent adult through:

(A) Undue influence, coercion, harassment, duress, deception, false representation, false pretense or without adequate consideration to such dependent adult;

(B) a violation of the Kansas power of attorney act, K.S.A. 58-650 et seq., and amendments thereto; or

(C) a violation of the Kansas uniform trust code, K.S.A. 58a-101 et seq., and amendments thereto; or

(3) omission or deprivation of treatment, goods or services that are necessary to maintain physical or mental health of such dependent adult.

(b) Mistreatment of an elder person is knowingly committing one or more of the following acts:

(1) Taking the personal property or financial resources of an elder person for the benefit of the defendant or another person by taking control, title, use or management of the personal property or financial resources of an elder person through:

(A) Undue influence, coercion, harassment, duress, deception, false representation, false pretense or without adequate consideration to such elder person;

(B) a violation of the Kansas power of attorney act, K.S.A. 58-650 et seq., and amendments thereto; or

(C) a violation of the Kansas uniform trust code, K.S.A. 58a-101 et seq., and amendments thereto; or

(2) omission or deprivation of treatment, goods or services that are necessary to maintain physical or mental health of such elder person.

(c) Mistreatment of a dependent adult as defined in:

(1) Subsection (a)(1) is a severity level 5, person felony;

(2) subsection (a)(2) if the aggregate amount of the value of the personal property or financial resources is:

(A) $1,000,000 or more is a severity level 2, person felony;

(B) at least $250,000 but less than $1,000,000 is a severity level 3, person felony;

(C) at least $100,000 but less than $250,000 is a severity level 4, person felony;

(D) at least $25,000 but less than $100,000 is a severity level 5, person felony;

(E) at least $1,000 but less than $25,000 is a severity level 7, person felony;

(F) less than $1,000 is a class A person misdemeanor, except as provided in subsection (c)(2)(G); and

(G) less than $1,000 and committed by a person who has, within five years immediately preceding commission of the crime, been convicted of mistreatment of a dependent adult two or more times is a severity level 7, person felony; and

(3) subsection (a)(3) is a severity level 8, person felony.

(d) Mistreatment of an elder person as defined in:

(1) Subsection (b)(1) if the aggregate amount of the value of the personal property or financial resources is:

(A) $1,000,000 or more is a severity level 2, person felony;

(B) at least $250,000 but less than $1,000,000 is a severity level 3, person felony;

(C) at least $100,000 but less than $250,000 is a severity level 4, person felony;

(D) at least $25,000 but less than $100,000 is a severity level 5, person felony;

(E) at least $5,000 but less than $25,000 is a severity level 7, person felony;

(F) less than $5,000 is a class A person misdemeanor, except as provided in subsection (d)(1)(G); and

(G) less than $5,000 and committed by a person who has, within five years immediately preceding commission of the crime, been convicted of mistreatment of an elder person two or more times is a severity level 7, person felony; and

(2) subsection (b)(2) is a severity level 8, person felony.

(e) It shall be an affirmative defense to any prosecution for mistreatment of a dependent adult or mistreatment of an elder person as described in subsections (a)(2) and (b)(1) that:

(1) The personal property or financial resources were given as a gift consistent with a pattern of gift giving to the person that existed before the dependent adult or elder person became vulnerable;

(2) the personal property or financial resources were given as a gift consistent with a pattern of gift giving to a class of individuals that existed before the dependent adult or elder person became vulnerable;

(3) the personal property or financial resources were conferred as a gift by the dependent adult or elder person to the benefit of a person or class of persons, and such gift was reasonable under the circumstances; or

(4) a court approved the transaction before the transaction occurred.

(f) No dependent adult or elder person is considered to be mistreated under subsection (a)(1), (a)(3) or (b)(2) for the sole reason that such dependent adult or elder person relies upon or is being furnished treatment by spiritual means through prayer in lieu of medical treatment in accordance with the tenets and practices of a recognized church or religious denomination of which such dependent adult or elder person is a member or adherent.

(g) As used in this section:

(1) "Adequate consideration" means the personal property or financial resources were given to the person as payment for bona fide goods or services provided by such person and the payment was at a rate customary for similar goods or services in the community that the dependent adult or elder person resided in at the time of the transaction.

(2) "Dependent adult" means an individual 18 years of age or older who is unable to protect the individual's own interest. Such term shall include, but is not limited to, any:

(A) Resident of an adult care home including, but not limited to, those facilities defined by K.S.A. 39-923, and amendments thereto;

(B) adult cared for in a private residence;

(C) individual kept, cared for, treated, boarded, confined or otherwise accommodated in a medical care facility;

(D) individual with intellectual disability or a developmental disability receiving services through a community facility for people with intellectual disability or residential facility licensed under K.S.A. 75-3307b, and amendments thereto;

(E) individual with a developmental disability receiving services provided by a community service provider as provided in the developmental disability reform act; or

(F) individual kept, cared for, treated, boarded, confined or otherwise accommodated in a state psychiatric hospital or state institution for people with intellectual disability.

(3) "Elder person" means a person 70 years of age or older.

(h) An offender who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any other offense in article 54, 55, 56 or 58 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6418, and amendments thereto.

History: L. 2010, ch. 136, § 52; L. 2011, ch. 91, § 33; L. 2012, ch. 91, § 15; L. 2014, ch. 90, § 1; L. 2014, ch. 139, § 1; July 1.

Section was also amended by L. 2011, ch. 30, § 21, but that version was repealed by L. 2011, ch. 91, § 41.



21-5418 Hazing.

21-5418. Hazing. (a) Hazing is recklessly coercing, demanding or encouraging another person to perform, as a condition of membership in a social or fraternal organization, any act which could reasonably be expected to result in great bodily harm, disfigurement or death or which is done in a manner whereby great bodily harm, disfigurement or death could be inflicted.

(b) Hazing is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 53; L. 2011, ch. 30, § 22; July 1.



21-5419 Application of certain crimes to an unborn child.

21-5419. Application of certain crimes to an unborn child. (a) As used in this section:

(1) "Abortion" means an abortion as defined by K.S.A. 65-6701, and amendments thereto; and

(2) "unborn child" means a living individual organism of the species homo sapiens, in utero, at any stage of gestation from fertilization to birth.

(b) This section shall not apply to:

(1) Any act committed by the mother of the unborn child;

(2) any medical procedure, including abortion, performed by a physician or other licensed medical professional at the request of the pregnant woman or her legal guardian; or

(3) the lawful dispensation or administration of lawfully prescribed medication.

(c) As used in K.S.A. 2016 Supp. 21-5401, 21-5402, 21-5403, 21-5404, 21-5405, 21-5406 and subsections (a) and (b) of 21-5413, and amendments thereto, "person" and "human being" also mean an unborn child.

(d) This section shall be known as Alexa's law.

History: L. 2010, ch. 136, § 54; July 1, 2011.



21-5420 Robbery; aggravated robbery.

21-5420. Robbery; aggravated robbery. (a) Robbery is knowingly taking property from the person or presence of another by force or by threat of bodily harm to any person.

(b) Aggravated robbery is robbery, as defined in subsection (a), when committed by a person who:

(1) Is armed with a dangerous weapon; or

(2) inflicts bodily harm upon any person in the course of such robbery.

(c) (1) Robbery is a severity level 5, person felony.

(2) Aggravated robbery is a severity level 3, person felony.

History: L. 2010, ch. 136, § 55; July 1, 2011.



21-5421 Terrorism.

21-5421. Terrorism. (a) Terrorism is the commission of, the attempt to commit, the conspiracy to commit, or the criminal solicitation to commit any felony with the intent to:

(1) Intimidate or coerce the civilian population;

(2) influence government policy by intimidation or coercion; or

(3) affect the operation of any unit of government.

(b) Terrorism or attempt, conspiracy or criminal solicitation to commit terrorism is an off-grid person felony.

(c) The provisions of subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of terrorism pursuant to this section. The provisions of subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of terrorism pursuant to this section. The provisions of subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of terrorism pursuant to this section.

History: L. 2010, ch. 136, § 56; L. 2011, ch. 30, § 23; July 1.



21-5422 Illegal use of weapons of mass destruction.

21-5422. Illegal use of weapons of mass destruction. (a) The illegal use of weapons of mass destruction is:

(1) Knowingly and without lawful authority, developing, producing, stockpiling, transferring, acquiring, retaining or possessing any:

(A) Biological agent, toxin or delivery system for use as a weapon;

(B) chemical weapon; or

(C) nuclear materials or nuclear byproduct materials for use as a weapon;

(2) knowingly assisting a foreign state or any organization to do any such activities as specified in subsection (a)(1); or

(3) threatening to do any such activities as specified in subsection (a)(1) or (a)(2).

(b) Illegal use of weapons of mass destruction or attempt, conspiracy or criminal solicitation to commit illegal use of weapons of mass destruction is an off-grid person felony.

(c) The provisions of subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of illegal use of weapons of mass destruction pursuant to this section. The provisions of subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of illegal use of weapons of mass destruction pursuant to this section. The provisions of subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of illegal use of weapons of mass destruction pursuant to this section.

(d) The following shall not be prohibited under the provisions of this section:

(1) Any peaceful purpose related to an industrial, agricultural, research, medical or pharmaceutical activity or other activity;

(2) any purpose directly related to protection against toxic chemicals and to protection against chemical weapons;

(3) any military purpose of the United States that is not connected with the use of a chemical weapon or that is not dependent on the use of the toxic or poisonous properties of the chemical weapon to cause death or other harm;

(4) any law enforcement purpose, including any domestic riot control purpose and including imposition of capital punishment; or

(5) any individual self-defense device, including those using a pepper spray or chemical mace.

(e) As used in this section:

(1) "Biological agent" means any microorganism, virus, infectious substance or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, capable of causing:

(A) Death, disease or other biological malfunction in a human, an animal, a plant or another living organism;

(B) deterioration of food, water, equipment, supplies or material of any kind; or

(C) deleterious alteration of the environment;

(2) "chemical weapon" means the following together or separately:

(A) A toxic chemical and its precursors, except where intended for a purpose not prohibited under this section, as long as the type and quantity is consistent with such a purpose;

(B) a munition or device, specifically designed to cause death or other harm through toxic properties of those toxic chemicals specified in subparagraph (A), which would be released as a result of the employment of such munition or device; or

(C) any equipment specifically designed for use directly in connection with the employment of munitions or devices specified in subparagraph (B);

(3) "key component of a binary or multicomponent chemical system" means the precursor which plays the most important role in determining the toxic properties of the final product and reacts rapidly with other chemicals in the binary or multicomponent system;

(4) "delivery system" means:

(A) Any apparatus, equipment, device or means of delivery specifically designed to deliver or disseminate a biological agent, toxin or vector; or

(B) any vector;

(5) "for use as a weapon" does not include the development, production, transfer, acquisition, retention or possession of any biological agent, toxin or delivery system for prophylactic, protective or other peaceful purposes;

(6) "nuclear material" means material containing any:

(A) Plutonium;

(B) uranium not in the form of ore or ore residue that contains the mixture of isotopes as occurring in nature;

(C) enriched uranium, defined as uranium that contains the isotope 233 or 235 or both in such amount that the abundance ratio of the sum of those isotopes to the isotope 238 is greater than the ratio of the isotope 235 to the isotope 238 occurring in nature; or

(D) uranium 233;

(7) "nuclear byproduct material" means any material containing any radioactive isotope created through an irradiation process in the operation of a nuclear reactor or accelerator;

(8) "precursor" means any chemical reactant which takes part at any stage in the production by whatever method of a toxic chemical. "Precursor" includes any key component of a binary or multicomponent chemical system;

(9) "toxic chemical" means any chemical which through its chemical action on life processes can cause death, temporary incapacitation or permanent harm to humans or animals. "Toxic chemical" includes all such chemicals, regardless of their origin or of their method of production, and regardless of whether they are produced in facilities, in munitions or elsewhere;

(10) "toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi or infectious substances, or a recombinant molecule, whatever its origin or method of production, including:

(A) Any poisonous substance or biological product that may be engineered as a result of biotechnology produced by a living organism; or

(B) any poisonous isomer or biological product, homolog or derivative of such a substance; and

(11) "vector" means a living organism or molecule, including a recombinant molecule, or biological product that may be engineered as a result of biotechnology, capable of carrying a biological agent or toxin to a host.

History: L. 2010, ch. 136, § 57; L. 2011, ch. 30, § 24; July 1.



21-5423 Furtherance of terrorism or illegal use of weapons of mass destruction.

21-5423. Furtherance of terrorism or illegal use of weapons of mass destruction. (a) It is unlawful for any person to receive or acquire property, or engage in transactions involving property, with the intent to commit or further the commission of any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto. The provisions of this subsection do not apply to any transaction between an individual and that individual's counsel necessary to preserve that individual's right to representation, as guaranteed by section 10 of the bill of rights of the constitution of the state of Kansas and by the sixth amendment to the United States constitution. This exception does not create any presumption against or prohibition of the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto.

(b) It is unlawful for any person to intentionally invest, conceal, distribute, transport or maintain an interest in or otherwise make available any property which that person knows is intended to be used to commit or further the commission of any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto.

(c) It is unlawful for any person to intentionally direct, plan, organize, initiate, finance, manage, supervise or facilitate the transportation or distribution of property which that person knows is intended to be used to commit or further the commission of any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto.

(d) It is unlawful for any person to conduct a financial transaction involving property with the intent to commit or further the commission of any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the property which that person knows is intended to be used to commit or further the commission of any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto, or to avoid a transaction reporting requirement under state or federal law.

(e) It is unlawful to raise, solicit, collect or provide material support or resources with the intent that such will be used, in whole or in part, to plan, prepare, carry out or aid in:

(1) Any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto;

(2) the hindering of the prosecution of any violation of K.S.A. 2016 Supp 21-5421 or 21-5422, and amendments thereto; or

(3) the concealment of, or the escape from, any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto.

(f) Violation of this section is a severity level 1, person felony.

(g) As used in this section:

(1) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible;

(2) "transaction" includes a purchase, sale, trade, loan, pledge, investment, gift, transfer, transmission, delivery, deposit, withdrawal, payment, transfer between accounts, exchange of currency, extension of credit, purchase, or sale of any monetary instrument, use of a safe deposit box, or any other acquisition or disposition of property whatever means effected; and

(3) "hindering of the prosecution of terrorism" shall include, but is not limited to, the following:

(A) Harboring or concealing a person who is known or believed by the offender to have committed any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto;

(B) warning a person who is known or believed by the offender to have committed any violations of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto, of impending discovery or apprehension, except that the provisions of this subparagraph do not apply to any transaction between an individual and that individual's counsel necessary to preserve that individual's right to representation, as guaranteed by section 10 of the bill of rights of the constitution of the state of Kansas and by the sixth amendment to the United States constitution; and

(C) suppressing any physical evidence which might aid in the discovery or apprehension of a person who is known or believed by the offender to have committed any violation of K.S.A. 2016 Supp. 21-5421 or 21-5422, and amendments thereto.

History: L. 2010, ch. 136, § 58; L. 2014, ch. 51, § 2; July 1.



21-5424 Exposing another to a life threatening communicable disease.

21-5424. Exposing another to a life threatening communicable disease. (a) It is unlawful for an individual, who knows oneself to be infected with a life threatening communicable disease, to:

(1) Engage in sexual intercourse or sodomy with another individual with the intent to expose that individual to that life threatening communicable disease;

(2) sell or donate one's own blood, blood products, semen, tissue, organs or other body fluids with the intent to expose the recipient to a life threatening communicable disease; or

(3) share with another individual a hypodermic needle, syringe, or both, for the introduction of drugs or any other substance into, or for the withdrawal of blood or body fluids from, the other individual's body with the intent to expose another person to a life threatening communicable disease.

(b) Violation of this section is a severity level 7, person felony.

(c) As used in this section:

(1) "Sexual intercourse" shall not include penetration by any object other than the male sex organ; and

(2) "sodomy" shall not include the penetration of the anal opening by any object other than the male sex organ.

History: L. 2010, ch. 136, § 59; July 1, 2011.



21-5425 Unlawful administration of a substance.

21-5425. Unlawful administration of a substance. (a) Unlawful administration of a substance is the administration of a substance to another person without consent with the intent to impair such other person's physical or mental ability to appraise or control such person's conduct.

(b) Unlawful administration of a substance is a class A person misdemeanor.

(c) This section shall not prohibit administration of any substance described in subsection (d) for lawful medical or therapeutic treatment.

(d) As used in this section, "administration of a substance" means any method of causing the ingestion by another person of a controlled substance, including gamma hydroxybutyric acid, or any controlled substance analog, as defined in K.S.A. 65-4101, and amendments thereto, of gamma hydroxybutyric acid, including gamma butyrolactone; butyrolactone; butyrolactone gamma; 4-butyrolactone; 2(3H)-furanone dihydro; dihydro-2(3H)-furanone; tetrahydro-2-furanone; 1,2-butanolide; 1,4-butanolide; 4-butanolide; gamma-hydroxybutyric acid lactone; 3-hydroxybutyric acid lactone and 4-hydroxybutanoic acid lactone with CAS No. 96-48-0; 1,4 butanediol; butanediol; butane-1,4-diol; 1,4-butylene glycol; butylene glycol; 1,4-dihydroxybutane; 1,4-tetramethylene glycol; tetramethylene glycol; tetramethylene 1,4-diol.

History: L. 2010, ch. 136, § 60; L. 2011, ch. 30, § 25; July 1.



21-5426 Human trafficking; aggravated human trafficking.

21-5426. Human trafficking; aggravated human trafficking. (a) Human trafficking is:

(1) The intentional recruitment, harboring, transportation, provision or obtaining of a person for labor or services, through the use of force, fraud or coercion for the purpose of subjecting the person to involuntary servitude or forced labor;

(2) intentionally benefitting financially or by receiving anything of value from participation in a venture that the person has reason to know has engaged in acts set forth in subsection (a)(1);

(3) knowingly coercing employment by obtaining or maintaining labor or services that are performed or provided by another person through any of the following:

(A) Causing or threatening to cause physical injury to any person;

(B) physically restraining or threatening to physically restrain another person;

(C) abusing or threatening to abuse the law or legal process;

(D) threatening to withhold food, lodging or clothing; or

(E) knowingly destroying, concealing, removing, confiscating or possessing any actual or purported government identification document of another person; or

(4) knowingly holding another person in a condition of peonage in satisfaction of a debt owed the person who is holding such other person.

(b) Aggravated human trafficking is human trafficking, as defined in subsection (a):

(1) Involving the commission or attempted commission of kidnapping, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5408, and amendments thereto;

(2) committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(3) resulting in a death; or

(4) involving recruiting, harboring, transporting, providing or obtaining, by any means, a person under 18 years of age knowing that the person, with or without force, fraud, threat or coercion, will be used to engage in forced labor, involuntary servitude or sexual gratification of the defendant or another.

(c) (1) Human trafficking is a severity level 2, person felony.

(2) Aggravated human trafficking is a severity level 1, person felony, except as provided in subsection (c)(3).

(3) Aggravated human trafficking or attempt, conspiracy or criminal solicitation to commit aggravated human trafficking is an off-grid person felony, when the offender is 18 years of age or older and the victim is less than 14 years of age.

(d) If the offender is 18 years of age or older and the victim is less than 14 years of age, the provisions of:

(1) Subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of aggravated human trafficking pursuant to this section;

(2) subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of aggravated human trafficking pursuant to this section; and

(3) subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of aggravated human trafficking pursuant to this section.

(e) The provisions of this section shall not apply to the use of the labor of any person incarcerated in a state or county correctional facility or city jail.

(f) As used in this section, "peonage" means a condition of involuntary servitude in which the victim is forced to work for another person by the use or threat of physical restraint or physical injury, or by the use or threat of coercion through law or the legal process.

History: L. 2010, ch. 136, § 61; L. 2011, ch. 30, § 26; L. 2012, ch. 150, § 5; July 1.



21-5427 Stalking.

21-5427. Stalking. (a) Stalking is:

(1) Recklessly engaging in a course of conduct targeted at a specific person which would cause a reasonable person in the circumstances of the targeted person to fear for such person's safety, or the safety of a member of such person's immediate family and the targeted person is actually placed in such fear;

(2) engaging in a course of conduct targeted at a specific person with knowledge that the course of conduct will place the targeted person in fear for such person's safety or the safety of a member of such person's immediate family; or

(3) after being served with, or otherwise provided notice of, any protective order included in K.S.A. 21-3843, prior to its repeal or K.S.A. 2016 Supp. 21-5924, and amendments thereto, that prohibits contact with a targeted person, recklessly engaging in at least one act listed in subsection (f)(1) that violates the provisions of the order and would cause a reasonable person to fear for such person's safety, or the safety of a member of such person's immediate family and the targeted person is actually placed in such fear.

(b) Stalking as defined in:

(1) Subsection (a)(1) is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(1)(B); and

(B) severity level 7, person felony upon a second or subsequent conviction;

(2) subsection (a)(2) is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(2)(B); and

(B) severity level 5, person felony upon a second or subsequent conviction; and

(3) subsection (a)(3) is a:

(A) Severity level 9, person felony, except as provided in subsection (b)(3)(B); and

(B) severity level 5, person felony, upon a second or subsequent conviction.

(c) For the purposes of this section, a person served with a protective order as defined by K.S.A. 21-3843, prior to its repeal or K.S.A. 2016 Supp. 21-5924, and amendments thereto, or a person who engaged in acts which would constitute stalking, after having been advised by a law enforcement officer, that such person's actions were in violation of this section, shall be presumed to have acted knowingly as to any like future act targeted at the specific person or persons named in the order or as advised by the officer.

(d) In a criminal proceeding under this section, a person claiming an exemption, exception or exclusion has the burden of going forward with evidence of the claim.

(e) The present incarceration of a person alleged to be violating this section shall not be a bar to prosecution under this section.

(f) As used in this section:

(1) "Course of conduct" means two or more acts over a period of time, however short, which evidence a continuity of purpose. A course of conduct shall not include constitutionally protected activity nor conduct that was necessary to accomplish a legitimate purpose independent of making contact with the targeted person. A course of conduct shall include, but not be limited to, any of the following acts or a combination thereof:

(A) Threatening the safety of the targeted person or a member of such person's immediate family;

(B) following, approaching or confronting the targeted person or a member of such person's immediate family;

(C) appearing in close proximity to, or entering the targeted person's residence, place of employment, school or other place where such person can be found, or the residence, place of employment or school of a member of such person's immediate family;

(D) causing damage to the targeted person's residence or property or that of a member of such person's immediate family;

(E) placing an object on the targeted person's property or the property of a member of such person's immediate family, either directly or through a third person;

(F) causing injury to the targeted person's pet or a pet belonging to a member of such person's immediate family;

(G) any act of communication;

(2) "communication" means to impart a message by any method of transmission, including, but not limited to: Telephoning, personally delivering, sending or having delivered, any information or material by written or printed note or letter, package, mail, courier service or electronic transmission, including electronic transmissions generated or communicated via a computer;

(3) "computer" means a programmable, electronic device capable of accepting and processing data;

(4) "conviction" includes being convicted of a violation of K.S.A. 21-3438, prior to its repeal, this section or a law of another state which prohibits the acts that this section prohibits; and

(5) "immediate family" means father, mother, stepparent, child, stepchild, sibling, spouse or grandparent of the targeted person; any person residing in the household of the targeted person; or any person involved in an intimate relationship with the targeted person.

History: L. 2010, ch. 136, § 62; L. 2011, ch. 30, § 27; July 1.



21-5428 Blackmail.

21-5428. Blackmail. (a) Blackmail is intentionally gaining or attempting to gain anything of value or compelling or attempting to compel another to act against such person's will, by threatening to:

(1) Communicate accusations or statements about any person that would subject such person or any other person to public ridicule, contempt or degradation; or

(2) disseminate any videotape, photograph, film or image obtained in violation of K.S.A. 2016 Supp. 21-6101(a)(6) or (a)(8), and amendments thereto.

(b) Blackmail as defined in:

(1) Subsection (a)(1) is a severity level 7, nonperson felony; and

(2) subsection (a)(2) is a severity level 4, person felony.

History: L. 2010, ch. 136, § 64; L. 2011, ch. 63, § 2; L. 2012, ch. 166, § 3; L. 2016, ch. 96, § 3; July 1.

Section was amended twice in the 2011 session, see also 21-5428a.



21-5429 Endangerment.

21-5429. Endangerment. (a) Endangerment is recklessly exposing another person to a danger of great bodily harm or death.

(b) Endangerment is a class A person misdemeanor.

(c) This section shall be part of and supplemental to the Kansas criminal code.

History: L. 2012, ch. 150, § 1; July 1.



21-5430 Distribution of a controlled substance causing great bodily harm or death.

21-5430. Distribution of a controlled substance causing great bodily harm or death. (a) Distribution of a controlled substance causing great bodily harm is distributing a controlled substance in violation of K.S.A. 2016 Supp. 21-5705, and amendments thereto, when great bodily harm results from the use of such controlled substance.

(b) Distribution of a controlled substance causing death is distributing a controlled substance in violation of K.S.A. 2016 Supp. 21-5705, and amendments thereto, when death results from the use of such controlled substance.

(c) (1) Distribution of a controlled substance causing great bodily harm is a nondrug severity level 5, person felony.

(2) Distribution of a controlled substance causing death is a nondrug severity level 1, person felony.

(d) It shall not be a defense that the user contributed to the user's own great bodily harm or death by using the controlled substance or consenting to the administration of the controlled substance by another.

(e) As used in this section:

(1) "Controlled substance" has the same meaning as defined in K.S.A. 2016 Supp. 21-5701, and amendments thereto, and also includes "controlled substance analog" as defined in K.S.A. 2016 Supp. 21-5701, and amendment thereto;

(2) "distribute" has the same meaning as defined in K.S.A. 2016 Supp. 21-5701, and amendments thereto; and

(3) "use" means injection, inhalation, ingestion or other introduction into the body.

(f) This section shall be part of and supplemental to the Kansas criminal code.

History: L. 2013, ch. 20, § 1; July 1.



21-5431 Female genital mutilation.

21-5431. Female genital mutilation. (a) Female genital mutilation is:

(1) Knowingly circumcising, excising, or infibulating the whole or any part of the labia majora, labia minora or clitoris of a female under 18 years of age;

(2) removing a female under 18 years of age from this state for the purpose of circumcising, excising, or infibulating the whole or any part of the labia majora, labia minora or clitoris of such female; or

(3) causing or permitting another to perform the conduct described in subsection (a)(1) or (a)(2) when the person causing or permitting such conduct is the parent, legal guardian or caretaker of the victim.

(b) Female genital mutilation is a severity level 3, person felony.

(c) The provisions of this section shall not apply if:

(1) The physical health of the female under 18 years of age makes circumcising, excising or infibulating the whole or any part of her labia majora, labia minora or clitoris medically necessary pursuant to the order of a physician, and such procedure is performed by a physician; or

(2) the female under 18 years of age is in labor or has just given birth, and such labor or birth makes circumcising, excising or infibulating the whole or any part of her labia majora, labia minora or clitoris medically necessary pursuant to the order of a physician, and such procedure is performed by a physician.

(d) It shall not be a defense that the conduct described in subsection (a):

(1) Is required as a matter of custom, ritual or religious practice; or

(2) that the victim, or such victim's parent, legal guardian or caretaker consented to the procedure.

(e) As used in this section:

(1) "Caretaker" means any person that willfully assumes responsibility for the care of a female under the age of 18; and

(2) "physician" means any person licensed by the state board of healing arts to practice medicine and surgery.

History: L. 2013, ch. 63, § 1; July 1.






Article 55 SEX OFFENSES

21-5501 Definitions.

21-5501. Definitions. The following definitions shall apply when the words and phrases defined are used in article 55 of chapter 21 of the Kansas Statutes Annotated, and K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto, except when a particular context clearly requires a different meaning:

(a) "Sexual intercourse" means any penetration of the female sex organ by a finger, the male sex organ or any object. Any penetration, however slight, is sufficient to constitute sexual intercourse. "Sexual intercourse" does not include penetration of the female sex organ by a finger or object in the course of the performance of:

(1) Generally recognized health care practices; or

(2) a body cavity search conducted in accordance with K.S.A. 22-2520 through 22-2524, and amendments thereto.

(b) "Sodomy" means oral contact or oral penetration of the female genitalia or oral contact of the male genitalia; anal penetration, however slight, of a male or female by any body part or object; or oral or anal copulation or sexual intercourse between a person and an animal. "Sodomy" does not include penetration of the anal opening by a finger or object in the course of the performance of:

(1) Generally recognized health care practices; or

(2) a body cavity search conducted in accordance with K.S.A. 22-2520 through 22-2524, and amendments thereto.

(c) "Spouse" means a lawful husband or wife, unless the couple is living apart in separate residences or either spouse has filed an action for annulment, separate maintenance or divorce or for relief under the protection from abuse act.

(d) "Unlawful sexual act" means any rape, indecent liberties with a child, aggravated indecent liberties with a child, criminal sodomy, aggravated criminal sodomy, lewd and lascivious behavior, sexual battery or aggravated sexual battery, as defined in this code.

History: L. 2010, ch. 136, § 65; L. 2015, ch. 94, § 2; July 1.



21-5502 Evidence of complaining witness' previous sexual conduct in prosecutions for certain offenses; motions; notice.

21-5502. Evidence of complaining witness' previous sexual conduct in prosecutions for certain offenses; motions; notice. (a) The provisions of this section shall apply only in a prosecution for:

(1) Rape, as defined in K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(4) criminal sodomy, as defined in subsections (a)(3) and (a)(4) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(5) aggravated criminal sodomy, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(6) aggravated indecent solicitation of a child, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(7) sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(8) aggravated sexual battery, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(9) incest, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(10) aggravated incest, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(11) indecent solicitation of a child, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(12) aggravated assault, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5412, and amendments thereto, with intent to commit any crime specified above;

(13) sexual battery, as defined in subsection (a) of K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(14) unlawful voluntary sexual relations, as defined in K.S.A. 2016 Supp. 21-5507, and amendments thereto;

(15) aggravated human trafficking, as defined in subsections (b)(2) and (b)(4) of K.S.A. 2016 Supp. 21-5426, and amendments thereto;

(16) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto;

(17) electronic solicitation, as defined in K.S.A. 2016 Supp. 21-5509, and amendments thereto; or

(18) attempt, as defined in K.S.A. 2016 Supp. 21-5301, and amendments thereto, or conspiracy, as defined in K.S.A. 2016 Supp. 21-5302, and amendments thereto, to commit any crime specified above.

(b) Except as provided in subsection (c), in any prosecution to which this section applies, evidence of the complaining witness' previous sexual conduct with any person including the defendant shall not be admissible, and no reference shall be made thereto in any proceeding before the court, except under the following conditions: The defendant shall make a written motion to the court to admit evidence or testimony concerning the previous sexual conduct of the complaining witness. The motion shall be made at least seven days before the commencement of the proceeding unless that requirement is waived by the court. The motion shall state the nature of such evidence or testimony and its relevancy and shall be accompanied by an affidavit in which an offer of proof of the previous sexual conduct of the complaining witness is stated. The motion, affidavits and any supporting or responding documents of the motion shall not be made available for examination without a written order of the court except that such motion, affidavits and supporting and responding documents or testimony when requested shall be made available to the defendant or the defendant's counsel and to the prosecutor. The defendant, defendant's counsel and prosecutor shall be prohibited from disclosing any matters relating to the motion, affidavits and any supporting or responding documents of the motion. The court shall conduct a hearing on the motion in camera. At the conclusion of the hearing, if the court finds that evidence proposed to be offered by the defendant regarding the previous sexual conduct of the complaining witness is relevant and is not otherwise inadmissible as evidence, the court may make an order stating what evidence may be introduced by the defendant and the nature of the questions to be permitted. The defendant may then offer evidence and question witnesses in accordance with the order of the court.

(c) In any prosecution for a crime designated in subsection (a), the prosecutor may introduce evidence concerning any previous sexual conduct of the complaining witness, and the complaining witness may testify as to any such previous sexual conduct. If such evidence or testimony is introduced, the defendant may cross-examine the witness who gives such testimony and offer relevant evidence limited specifically to the rebuttal of such evidence or testimony introduced by the prosecutor or given by the complaining witness.

(d) As used in this section, "complaining witness" means the alleged victim of any crime designated in subsection (a), the prosecution of which is subject to this section.

History: L. 2010, ch. 136, § 66; L. 2013, ch. 120, § 15; July 1.



21-5503 Rape.

21-5503. Rape. (a) Rape is:

(1) Knowingly engaging in sexual intercourse with a victim who does not consent to the sexual intercourse under any of the following circumstances:

(A) When the victim is overcome by force or fear; or

(B) when the victim is unconscious or physically powerless;

(2) Knowingly engaging in sexual intercourse with a victim when the victim is incapable of giving consent because of mental deficiency or disease, or when the victim is incapable of giving consent because of the effect of any alcoholic liquor, narcotic, drug or other substance, which condition was known by the offender or was reasonably apparent to the offender;

(3) sexual intercourse with a child who is under 14 years of age;

(4) sexual intercourse with a victim when the victim's consent was obtained through a knowing misrepresentation made by the offender that the sexual intercourse was a medically or therapeutically necessary procedure; or

(5) sexual intercourse with a victim when the victim's consent was obtained through a knowing misrepresentation made by the offender that the sexual intercourse was a legally required procedure within the scope of the offender's authority.

(b)(1) Rape as defined in:

(A) Subsection (a)(1) or (a)(2) is a severity level 1, person felony;

(B) subsection (a)(3) is a severity level 1, person felony, except as provided in subsection (b)(2); and

(C) subsection (a)(4) or (a)(5) is a severity level 2, person felony.

(2) Rape as defined in subsection (a)(3) or attempt, conspiracy or criminal solicitation to commit rape as defined in subsection (a)(3) is an off-grid person felony, when the offender is 18 years of age or older.

(c) If the offender is 18 years of age or older, the provisions of:

(1) Subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of rape as defined in subsection (a)(3);

(2) subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of rape as defined in subsection (a)(3); and

(3) subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of rape as defined in subsection (a)(3).

(d) It shall be a defense to a prosecution of rape under subsection (a)(3) that the child was married to the accused at the time of the offense.

(e) Except as provided in subsection (a)(2), it shall not be a defense that the offender did not know or have reason to know that the victim did not consent to the sexual intercourse, that the victim was overcome by force or fear, or that the victim was unconscious or physically powerless.

History: L. 2010, ch. 136, § 67; L. 2011, ch. 30, § 29; July 1.



21-5504 Criminal sodomy; aggravated criminal sodomy.

21-5504. Criminal sodomy; aggravated criminal sodomy. (a) Criminal sodomy is:

(1) Sodomy between persons who are 16 or more years of age and members of the same sex;

(2) sodomy between a person and an animal;

(3) sodomy with a child who is 14 or more years of age but less than 16 years of age; or

(4) causing a child 14 or more years of age but less than 16 years of age to engage in sodomy with any person or animal.

(b) Aggravated criminal sodomy is:

(1) Sodomy with a child who is under 14 years of age;

(2) causing a child under 14 years of age to engage in sodomy with any person or an animal; or

(3) sodomy with a victim who does not consent to the sodomy or causing a victim, without the victim's consent, to engage in sodomy with any person or an animal under any of the following circumstances:

(A) When the victim is overcome by force or fear;

(B) when the victim is unconscious or physically powerless; or

(C) when the victim is incapable of giving consent because of mental deficiency or disease, or when the victim is incapable of giving consent because of the effect of any alcoholic liquor, narcotic, drug or other substance, which condition was known by, or was reasonably apparent to, the offender.

(c) (1) Criminal sodomy as defined in:

(A) Subsection (a)(1) or (a)(2) is a class B nonperson misdemeanor; and

(B) subsection (a)(3) or (a)(4) is a severity level 3, person felony.

(2) Aggravated criminal sodomy as defined in:

(A) Subsection (b)(3) is a severity level 1, person felony; and

(B) subsection (b)(1) or (b)(2) is a severity level 1, person felony, except as provided in subsection (c)(3).

(3) Aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2) or attempt, conspiracy or criminal solicitation to commit aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2) is an off-grid person felony, when the offender is 18 years of age or older.

(d) If the offender is 18 years of age or older, the provisions of:

(1) Subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2);

(2) subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2); and

(3) subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of aggravated criminal sodomy as defined in subsection (b)(1) or (b)(2).

(e) It shall be a defense to a prosecution of criminal sodomy, as defined in subsection (a)(3), and aggravated criminal sodomy, as defined in subsection (b)(1), that the child was married to the accused at the time of the offense.

(f) Except as provided in subsection (b)(3)(C), it shall not be a defense that the offender did not know or have reason to know that the victim did not consent to the sodomy, that the victim was overcome by force or fear, or that the victim was unconscious or physically powerless.

History: L. 2010, ch. 136, § 68; L. 2011, ch. 30, § 30; July 1.



21-5505 Sexual battery; aggravated sexual battery.

21-5505. Sexual battery; aggravated sexual battery. (a) Sexual battery is the touching of a victim who is not the spouse of the offender, who is 16 or more years of age and who does not consent thereto, with the intent to arouse or satisfy the sexual desires of the offender or another.

(b) Aggravated sexual battery is the touching of a victim who is 16 or more years of age and who does not consent thereto with the intent to arouse or satisfy the sexual desires of the offender or another and under any of the following circumstances:

(1) When the victim is overcome by force or fear;

(2) when the victim is unconscious or physically powerless; or

(3) when the victim is incapable of giving consent because of mental deficiency or disease, or when the victim is incapable of giving consent because of the effect of any alcoholic liquor, narcotic, drug or other substance, which condition was known by, or was reasonably apparent to, the offender.

(c) (1) Sexual battery is a class A person misdemeanor.

(2) Aggravated sexual battery is a severity level 5, person felony.

(d) Except as provided in subsection (b)(3), it shall not be a defense that the offender did not know or have reason to know that the victim did not consent to the battery, that the victim was overcome by force or fear, or that the victim was unconscious or physically powerless.

History: L. 2010, ch. 136, § 69; July 1, 2011.



21-5506 Indecent liberties with a child; aggravated indecent liberties with a child.

21-5506. Indecent liberties with a child; aggravated indecent liberties with a child. (a) Indecent liberties with a child is engaging in any of the following acts with a child who is 14 or more years of age but less than 16 years of age:

(1) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child or the offender, or both; or

(2) soliciting the child to engage in any lewd fondling or touching of the person of another with the intent to arouse or satisfy the sexual desires of the child, the offender or another.

(b) Aggravated indecent liberties with a child is:

(1) Sexual intercourse with a child who is 14 or more years of age but less than 16 years of age;

(2) engaging in any of the following acts with a child who is 14 or more years of age but less than 16 years of age and who does not consent thereto:

(A) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child or the offender, or both; or

(B) causing the child to engage in any lewd fondling or touching of the person of another with the intent to arouse or satisfy the sexual desires of the child, the offender or another; or

(3) engaging in any of the following acts with a child who is under 14 years of age:

(A) Any lewd fondling or touching of the person of either the child or the offender, done or submitted to with the intent to arouse or to satisfy the sexual desires of either the child or the offender, or both; or

(B) soliciting the child to engage in any lewd fondling or touching of the person of another with the intent to arouse or satisfy the sexual desires of the child, the offender or another.

(c) (1) Indecent liberties with a child is a severity level 5, person felony.

(2) Aggravated indecent liberties with a child as defined in:

(A) Subsection (b)(1) is a severity level 3, person felony;

(B) subsection (b)(2) is a severity level 4, person felony; and

(C) subsection (b)(3) is a severity level 3, person felony, except as provided in subsection (c)(3).

(3) Aggravated indecent liberties with a child as defined in subsection (b)(3) or attempt, conspiracy or criminal solicitation to commit aggravated indecent liberties with a child as defined in subsection (b)(3) is an off-grid person felony, when the offender is 18 years of age or older.

(d) If the offender is 18 years of age or older, the provisions of:

(1) Subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of aggravated indecent liberties with a child as defined in subsection (b)(3);

(2) subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of aggravated indecent liberties with a child as defined in subsection (b)(3);

(3) subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of aggravated indecent liberties with a child as defined in subsection (b)(3).

(e) It shall be a defense to a prosecution of indecent liberties with a child, as defined in subsection (a)(1), and aggravated indecent liberties with a child, as defined in subsections (b)(1), (b)(2)(A) and (b)(3)(A) that the child was married to the accused at the time of the offense.

History: L. 2010, ch. 136, § 70; L. 2011, ch. 30, § 31; July 1.



21-5507 Unlawful voluntary sexual relations.

21-5507. Unlawful voluntary sexual relations. (a) Unlawful voluntary sexual relations is:

(1) Engaging in any of the following acts with a child who is 14 or more years of age but less than 16 years of age:

(A) Voluntary sexual intercourse;

(B) voluntary sodomy; or

(C) voluntary lewd fondling or touching;

(2) when the offender is less than 19 years of age;

(3) when the offender is less than four years of age older than the child;

(4) when the child and the offender are the only parties involved; and

(5) when the child and the offender are members of the opposite sex.

(b) Unlawful voluntary sexual relations as defined in:

(1) Subsection (a)(1)(A) is a severity level 8, person felony;

(2) subsection (a)(1)(B) is a severity level 9, person felony; and

(3) subsection (a)(1)(C) is a severity level 10, person felony.

History: L. 2010, ch. 136, § 71; July 1, 2011.



21-5508 Indecent solicitation of a child; aggravated indecent solicitation of a child.

21-5508. Indecent solicitation of a child; aggravated indecent solicitation of a child. (a) Indecent solicitation of a child is enticing, commanding, inviting, persuading or attempting to persuade a child 14 or more years of age but less than 16 years of age to:

(1) Commit or to submit to an unlawful sexual act; or

(2) enter any vehicle, building, room or secluded place with intent to commit an unlawful sexual act upon or with the child.

(b) Aggravated indecent solicitation of a child is enticing, commanding, inviting, persuading or attempting to persuade a child under the age of 14 years to:

(1) Commit or submit to an unlawful sexual act; or

(2) enter any vehicle, building, room or secluded place with the intent to commit an unlawful sexual act upon or with the child.

(c) (1) Indecent solicitation of a child is a severity level 6, person felony.

(2) Aggravated indecent solicitation of a child is a severity level 5, person felony.

(d) It shall not be a defense that the offender did not know or have reason to know that the sexual act was unlawful.

History: L. 2010, ch. 136, § 72; July 1, 2011.



21-5509 Electronic solicitation.

21-5509. Electronic solicitation. (a) Electronic solicitation is, by means of communication conducted through the telephone, internet or by other electronic means, enticing or soliciting a person, whom the offender believes to be a child, to commit or submit to an unlawful sexual act.

(b) Electronic solicitation is a:

(1) Severity level 3, person felony if the offender believes the person to be a child 14 or more years of age but less than 16 years of age; and

(2) severity level 1, person felony if the offender believes the person to be a child under 14 years of age.

(c) As used in this section, "communication conducted through the internet or by other electronic means" includes, but is not limited to, e-mail, chatroom chats and text messaging.

History: L. 2010, ch. 136, § 73; July 1, 2011.



21-5510 Sexual exploitation of a child.

21-5510. Sexual exploitation of a child. (a) Except as provided in K.S.A. 2016 Supp. 21-5610 and 21-5611, and amendments thereto, sexual exploitation of a child is:

(1) Employing, using, persuading, inducing, enticing or coercing a child under 18 years of age, or a person whom the offender believes to be a child under 18 years of age, to engage in sexually explicit conduct with the intent to promote any performance;

(2) possessing any visual depiction of a child under 18 years of age shown or heard engaging in sexually explicit conduct with intent to arouse or satisfy the sexual desires or appeal to the prurient interest of the offender or any other person;

(3) being a parent, guardian or other person having custody or control of a child under l8 years of age and knowingly permitting such child to engage in, or assist another to engage in, sexually explicit conduct for any purpose described in subsection (a)(1) or (2); or

(4) promoting any performance that includes sexually explicit conduct by a child under 18 years of age, or a person whom the offender believes to be a child under 18 years of age, knowing the character and content of the performance.

(b) (1) Sexual exploitation of a child as defined in:

(A) Subsection (a)(2) or (a)(3) is a severity level 5, person felony; and

(B) subsection (a)(1) or (a)(4) is a severity level 5, person felony, except as provided in subsection (b)(2).

(2) Sexual exploitation of a child as defined in subsection (a)(1) or (a)(4) or attempt, conspiracy or criminal solicitation to commit sexual exploitation of a child as defined in subsection (a)(1) or (a)(4) is an off-grid person felony, when the offender is 18 years of age or older and the child is under 14 years of age.

(c) If the offender is 18 years of age or older and the child is under 14 years of age, the provisions of:

(1) K.S.A. 2016 Supp. 21-5301(c), and amendments thereto, shall not apply to a violation of attempting to commit the crime of sexual exploitation of a child as defined in subsection (a)(1) or (a)(4);

(2) K.S.A. 2016 Supp. 21-5302(c), and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of sexual exploitation of a child as defined in subsection (a)(1) or (a)(4); and

(3) K.S.A. 2016 Supp. 21-5303(d), and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of sexual exploitation of a child as defined in subsection (a)(1) or (a)(4).

(d) As used in this section:

(1) "Sexually explicit conduct" means actual or simulated: Exhibition in the nude; sexual intercourse or sodomy, including genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex; masturbation; sado-masochistic abuse with the intent of sexual stimulation; or lewd exhibition of the genitals, female breasts or pubic area of any person;

(2) "promoting" means procuring, transmitting, distributing, circulating, presenting, producing, directing, manufacturing, issuing, publishing, displaying, exhibiting or advertising:

(A) For pecuniary profit; or

(B) with intent to arouse or gratify the sexual desire or appeal to the prurient interest of the offender or any other person;

(3) "performance" means any film, photograph, negative, slide, book, magazine or other printed or visual medium, any audio tape recording or any photocopy, video tape, video laser disk, computer hardware, software, floppy disk or any other computer related equipment or computer generated image that contains or incorporates in any manner any film, photograph, negative, photocopy, video tape or video laser disk or any play or other live presentation;

(4) "nude" means any state of undress in which the human genitals, pubic region, buttock or female breast, at a point below the top of the areola, is less than completely and opaquely covered; and

(5) "visual depiction" means any photograph, film, video picture, digital or computer-generated image or picture, whether made or produced by electronic, mechanical or other means.

(e) The provisions of this section shall not apply to possession of a visual depiction of a child in a state of nudity if the person possessing such visual depiction is the child who is the subject of such visual depiction.

History: L. 2010, ch. 136, § 74; L. 2011, ch. 100, § 16; L. 2016, ch. 96, § 4; July 1.

Section was also amended by L. 2011, ch. 30, § 32, but that version was repealed by L. 2011, ch. 100, § 22.



21-5511 Adultery.

21-5511. Adultery. (a) Adultery is engaging in sexual intercourse or sodomy with a person who is not married to the offender if:

(1) The offender is married; or

(2) the offender is not married and knows that the other person involved in the act is married.

(b) Adultery is a class C misdemeanor.

History: L. 2010, ch. 136, § 75; July 1, 2011.



21-5512 Unlawful sexual relations.

21-5512. Unlawful sexual relations. (a) Unlawful sexual relations is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy with a person who is not married to the offender if:

(1) The offender is an employee or volunteer of the department of corrections, or the employee or volunteer of a contractor who is under contract to provide services for a correctional institution, and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is an inmate;

(2) the offender is a parole officer, volunteer for the department of corrections or the employee or volunteer of a contractor who is under contract to provide supervision services for persons on parole, conditional release or postrelease supervision and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is an inmate who has been released on parole, conditional release or postrelease supervision and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is an inmate who has been released and is currently on parole, conditional release or postrelease supervision;

(3) the offender is a law enforcement officer, an employee of a jail, or the employee of a contractor who is under contract to provide services in a jail and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is confined to such jail;

(4) the offender is a law enforcement officer, an employee of a juvenile detention facility or sanctions house, or the employee of a contractor who is under contract to provide services in such facility or sanctions house and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is confined to such facility or sanctions house;

(5) the offender is an employee of the department of corrections or the employee of a contractor who is under contract to provide services in a juvenile correctional facility and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is confined to such facility;

(6) the offender is an employee of the department of corrections or the employee of a contractor who is under contract to provide direct supervision and offender control services to the department of corrections and:

(A) The person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person l6 years of age or older who has been:

(i) Released on conditional release from a juvenile correctional facility under the supervision and control of the department of corrections or juvenile community supervision agency; or

(ii) placed in the custody of the department of corrections under the supervision and control of the department of corrections or juvenile community supervision agency; and

(B) the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is currently under supervision;

(7) the offender is an employee of the Kansas department for aging and disability services or the Kansas department for children and families or the employee of a contractor who is under contract to provide services in an aging and disability or children and families institution or to the Kansas department for aging and disability services or the Kansas department for children and families and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is a patient in such institution or in the custody of the secretary for aging and disability services or the secretary for children and families;

(8) the offender is a worker, volunteer or other person in a position of authority in a family foster home licensed by the department of health and environment and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is a foster child placed in the care of such family foster home;

(9) the offender is a teacher or other person in a position of authority and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is a student enrolled at the school where the offender is employed. If the offender is the parent of the student, the provisions of subsection (b) of K.S.A. 2016 Supp. 21-5604, and amendments thereto, shall apply, not this subsection;

(10) the offender is a court services officer or the employee of a contractor who is under contract to provide supervision services for persons under court services supervision and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who has been placed on probation under the supervision and control of court services and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is currently under the supervision of court services;

(11) the offender is a community correctional services officer or the employee of a contractor who is under contract to provide supervision services for persons under community corrections supervision and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who has been assigned to a community correctional services program under the supervision and control of community corrections and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is currently under the supervision of community corrections; or

(12) the offender is a surety or an employee of a surety and the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is a person 16 years of age or older who is the subject of a surety or bail bond agreement with such surety and the offender has knowledge that the person with whom the offender is engaging in consensual sexual intercourse, lewd fondling or touching, or sodomy is the subject of a surety or bail bond agreement with such surety.

(b) Unlawful sexual relations as defined in:

(1) Subsection (a)(5) is a severity level 4, person felony; and

(2) subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(6), (a)(7), (a)(8), (a)(9), (a)(10), (a)(11) or (a)(12) is a severity level 5, person felony.

(c) (1) If an offender violates the provisions of this section by engaging in consensual sexual intercourse which would constitute a violation of K.S.A. 2016 Supp. 21-5503, and amendments thereto, the provisions of K.S.A. 2016 Supp. 21-5503, and amendments thereto, shall apply, not this section.

(2) If an offender violates the provisions of this section by engaging in consensual sexual intercourse which would constitute a violation of subsection (b)(1) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, the provisions of subsection (b)(1) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, shall apply, not this section.

(3) If an offender violates the provisions of this section by engaging in sodomy which would constitute a violation of subsection (a)(3), (a)(4) or (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, the provisions of subsection (a)(3), (a)(4) or (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, shall apply, not this section.

(4) If an offender violates the provisions of this section by engaging in lewd fondling or touching which would constitute a violation of subsection (b)(2) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, the provisions of subsection (b)(2) of K.S.A. 2016 Supp. 21-5506, and amendments thereto, shall apply, not this section.

(d) As used in this section:

(1) "Correctional institution" means the same as in K.S.A. 75-5202, and amendments thereto;

(2) "inmate" means the same as in K.S.A. 75-5202, and amendments thereto;

(3) "parole officer" means the same as in K.S.A. 75-5202, and amendments thereto;

(4) "postrelease supervision" means the same as in K.S.A. 2016 Supp. 21-6803, and amendments thereto;

(5) "juvenile detention facility" means the same as in K.S.A. 2016 Supp. 38-2302, and amendments thereto;

(6) "juvenile correctional facility" means the same as in K.S.A. 2016 Supp. 38-2302, and amendments thereto;

(7) "sanctions house" means the same as in K.S.A. 2016 Supp. 38-2302, and amendments thereto;

(8) "institution" means the same as in K.S.A. 76-12a01, and amendments thereto;

(9) "teacher" means and includes teachers, coaches, supervisors, principals, superintendents and any other professional employee in any public or private school offering any of grades kindergarten through 12;

(10) "community corrections" means the entity responsible for supervising adults and juvenile offenders for confinement, detention, care or treatment, subject to conditions imposed by the court pursuant to the community corrections act, K.S.A. 75-5290, and amendments thereto, and the revised Kansas juvenile justice code, K.S.A. 2016 Supp. 38-2301 et seq., and amendments thereto;

(11) "court services" means the entity appointed by the district court that is responsible for supervising adults and juveniles placed on probation and misdemeanants placed on parole by district courts of this state;

(12) "juvenile community supervision agency" means an entity that receives grants for the purpose of providing direct supervision to juveniles in the custody of the department of corrections; and

(13) "surety" means the same as in K.S.A. 22-2809a, and amendments thereto.

History: L. 2010, ch. 136, § 76; L. 2011, ch. 30, § 33; L. 2012, ch. 138, § 1; L. 2014, ch. 90, § 2; July 1.



21-5513 Lewd and lascivious behavior.

21-5513. Lewd and lascivious behavior. (a) Lewd and lascivious behavior is:

(1) Publicly engaging in otherwise lawful sexual intercourse or sodomy with knowledge or reasonable anticipation that the participants are being viewed by others; or

(2) publicly exposing a sex organ or exposing a sex organ in the presence of a person who is not the spouse of the offender and who has not consented thereto, with intent to arouse or gratify the sexual desires of the offender or another.

(b) Lewd and lascivious behavior is a:

(1) Class B nonperson misdemeanor, if committed in the presence of a person 16 or more years of age; and

(2) severity level 9, person felony, if committed in the presence of a person under 16 years of age.

History: L. 2010, ch. 136, § 77; July 1, 2011.






Article 56 CRIMES AFFECTING FAMILY RELATIONSHIPS AND CHILDREN

21-5601 Endangering a child; aggravated endangering a child.

21-5601. Endangering a child; aggravated endangering a child. (a) Endangering a child is knowingly and unreasonably causing or permitting a child under the age of 18 years to be placed in a situation in which the child's life, body or health may be endangered.

(b) Aggravated endangering a child is:

(1) Recklessly causing or permitting a child under the age of 18 years to be placed in a situation in which the child's life, body or health is endangered;

(2) causing or permitting such child to be in an environment where the person knows or reasonably should know that any person is distributing, possessing with intent to distribute, manufacturing or attempting to manufacture any methamphetamine, or analog thereof, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto; or

(3) causing or permitting such child to be in an environment where the person knows or reasonably should know that drug paraphernalia or volatile, toxic or flammable chemicals are stored for the purpose of manufacturing or attempting to manufacture any methamphetamine, or analog thereof, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto.

(c) (1) Endangering a child is a class A person misdemeanor.

(2) Aggravated endangering a child is a severity level 9, person felony. The sentence for a violation of aggravated endangering a child shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(d) Nothing in subsection (a) shall be construed to mean a child is endangered for the sole reason the child's parent or guardian, in good faith, selects and depends upon spiritual means alone through prayer, in accordance with the tenets and practice of a recognized church or religious denomination, for the treatment or cure of disease or remedial care of such child.

(e) As used in this section:

(1) "Manufacture" means the same as in K.S.A. 2016 Supp. 21-5701, and amendments thereto; and

(2) "drug paraphernalia" means the same as in K.S.A. 2016 Supp. 21-5701, and amendments thereto.

History: L. 2010, ch. 136, § 78; L. 2011, ch. 30, § 34; July 1.



21-5602 Abuse of a child.

21-5602. Abuse of a child. (a) Abuse of a child is knowingly:

(1) Torturing or cruelly beating any child under the age of 18 years;

(2) shaking any child under the age of 18 years which results in great bodily harm to the child; or

(3) inflicting cruel and inhuman corporal punishment upon any child under the age of 18 years.

(b) Abuse of a child is a severity level 5, person felony.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any form of battery or homicide.

History: L. 2010, ch. 136, § 79; L. 2011, ch. 30, § 285; July 1.



21-5603 Contributing to a child's misconduct or deprivation.

21-5603. Contributing to a child's misconduct or deprivation. (a) Contributing to a child's misconduct or deprivation is:

(1) Knowingly causing or encouraging a child under 18 years of age to become or remain a child in need of care as defined by the revised Kansas code for care of children;

(2) knowingly causing or encouraging a child under 18 years of age to commit a traffic infraction or an act which, if committed by an adult, would be a misdemeanor or to violate the provisions of K.S.A. 41-727 or subsection (j) of K.S.A. 74-8810, and amendments thereto;

(3) failure to reveal, upon inquiry by a uniformed or properly identified law enforcement officer engaged in the performance of such officer's duty, any information one has regarding a runaway, with intent to aid the runaway in avoiding detection or apprehension;

(4) sheltering or concealing a runaway with intent to aid the runaway in avoiding detection or apprehension by law enforcement officers;

(5) knowingly causing or encouraging a child under 18 years of age to commit an act which, if committed by an adult, would be a felony; or

(6) knowingly causing or encouraging a child to violate the terms or conditions of the child's probation or conditional release pursuant to subsection (a)(1) of K.S.A. 2016 Supp. 38-2361, and amendments thereto.

(b) Contributing to a child's misconduct or deprivation as defined in:

(1) Subsection (a)(5) is a severity level 7, person felony;

(2) subsection (a)(4) is a severity level 8, person felony;

(3) subsection (a)(1), (a)(2), (a)(3) or (a)(6) is a class A nonperson misdemeanor.

(c) A person may be found guilty of contributing to a child's misconduct or deprivation even though no prosecution of the child whose misconduct or deprivation the defendant caused or encouraged has been commenced pursuant to the revised Kansas code for care of children, revised Kansas juvenile justice code or Kansas criminal code.

(d) As used in this section, "runaway" means a child under 18 years of age who is voluntarily absent from:

(1) The child's home without the consent of the child's parent or other custodian; or

(2) a court ordered or designated placement, or a placement pursuant to court order, if the absence is without the consent of the person with whom the child is placed or, if the child is placed in a facility, without the consent of the person in charge of such facility or such person's designee.

History: L. 2010, ch. 136, § 80; July 1, 2011.



21-5604 Incest; aggravated incest.

21-5604. Incest; aggravated incest. (a) Incest is marriage to or engaging in otherwise lawful sexual intercourse or sodomy, as defined in K.S.A. 2016 Supp. 21-5501, and amendments thereto, with a person who is 18 or more years of age and who is known to the offender to be related to the offender as any of the following biological relatives: Parent, child, grandparent of any degree, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew or niece.

(b) Aggravated incest is:

(1) Marriage to a person who is under 18 years of age and who is known to the offender to be related to the offender as any of the following biological, step or adoptive relatives: Child, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew or niece; or

(2) engaging in the following acts with a person who is 16 or more years of age but under 18 years of age and who is known to the offender to be related to the offender as any of the following biological, step or adoptive relatives: Child, grandchild of any degree, brother, sister, half-brother, half-sister, uncle, aunt, nephew or niece:

(A) Otherwise lawful sexual intercourse or sodomy as defined by K.S.A. 2016 Supp. 21-5501, and amendments thereto; or

(B) any lewd fondling, as described in subsection (a)(1) of K.S.A. 2016 Supp. 21-5506, and amendments thereto.

(c) (1) Incest is a severity level l0, person felony.

(2) Aggravated incest as defined in:

(A) Subsection (b)(2)(A) is a:

(i) Severity level 5, person felony, except as provided in subsection (c)(2)(A)(ii); and

(ii) severity level 3, person felony if the victim is the offender's biological, step or adoptive child; and

(B) subsection (b)(1) or (b)(2)(B) is a severity level 7, person felony.

History: L. 2010, ch. 136, § 81; L. 2012, ch. 150, § 6; July 1.



21-5605 Abandonment of a child; aggravated abandonment of a child.

21-5605. Abandonment of a child; aggravated abandonment of a child. (a) Abandonment of a child is leaving a child under the age of 16 years, in a place where such child may suffer because of neglect by the parent, guardian or other person to whom the care and custody of such child shall have been entrusted, when done with intent to abandon such child.

(b) Aggravated abandonment of a child is abandonment of a child, as defined in subsection (a), which results in great bodily harm.

(c) (1) Abandonment of a child is a severity level 8, person felony.

(2) Aggravated abandonment of a child is a severity level 5, person felony.

(d) No parent or other person having lawful custody of an infant shall be prosecuted for a violation of subsection (a), if such parent or person surrenders custody of an infant in the manner provided by K.S.A. 2016 Supp. 38-2282, and amendments thereto, and if such infant has not suffered bodily harm.

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any form of battery or homicide.

History: L. 2010, ch. 136, § 82; July 1, 2011.



21-5606 Criminal nonsupport.

21-5606. Criminal nonsupport. (a) Criminal nonsupport is:

(1) A parent's failure, neglect or refusal without lawful excuse to provide for the support and maintenance of the parent's child in necessitous circumstances; or

(2) a person's failure, without just cause, to provide for the support of such person's spouse in necessitous circumstances.

(b) Criminal nonsupport is a severity level 10, nonperson felony.

(c) As used in this section, "child" means a child under the age of 18 years and includes an adopted child or a child born out of wedlock whose parentage has been judicially determined or has been acknowledged in writing by the person to be charged with the support of such child.

(d) (1) At any time before the trial, upon petition and notice, the court may enter such temporary order as may seem just providing for support of such child or spouse, and may punish for violation of such order as for contempt.

(2) At any stage of the proceeding, instead of or in addition to imposing the penalty provided, the court, in its discretion and having regard for the circumstances and the financial ability or earning capacity of the defendant, may enter an order which shall be subject to change by the court, as circumstances may require, directing the defendant to pay a certain sum periodically, for a term not exceeding the period during which the obligation to support shall continue, to the spouse, if applicable, the guardian, conservator or custodian of such child or spouse or to an organization or individual approved by the court as trustee. The court shall also have the power to release the defendant on probation for the period so fixed, upon the defendant's entering into a recognizance, with or without surety, in such sum as the court may order and approve. The condition of the recognizance shall be such that if the defendant makes a personal appearance in court whenever ordered to do so and further complies with the terms of such order of support, or of any subsequent modification thereof, then such recognizance shall be void; otherwise the recognizance shall be of full force and effect.

(3) If the court is satisfied by due proof that, at any time during the period while the obligation to support continues, the defendant has violated the terms of such order, the court may forthwith proceed with the trial of the defendant under the original charge, or sentence the defendant under the original conviction, or enforce the suspended sentence as the case may be.

(4) In no prosecution under this section shall any existing statute or rule of law prohibiting the disclosure of confidential communications between husband and wife apply, and both husband and wife shall be competent witnesses to testify against each other to any and all relevant matters, including the parentage of such child.

(e) Failure by a spouse to use resources or income, or both, allowed to the spouse under section 303 of the federal medicare catastrophic coverage act of 1988 or under K.S.A. 39-785 through 39-790, and amendments thereto, as applicable, to provide medical support for the other spouse shall not constitute a violation of subsection (a)(2) so long as the other spouse is receiving medical assistance as defined by K.S.A. 39-702, and amendments thereto.

History: L. 2010, ch. 136, § 83; July 1, 2011.



21-5607 Furnishing alcoholic liquor or cereal malt beverage to a minor; furnishing alcoholic beverage to a minor for illicit purposes.

21-5607. Furnishing alcoholic liquor or cereal malt beverage to a minor; furnishing alcoholic beverage to a minor for illicit purposes. (a) Furnishing alcoholic liquor or cereal malt beverage to a minor is recklessly, directly or indirectly, buying for or distributing any alcoholic liquor or cereal malt beverage to any minor.

(b) Furnishing alcoholic beverages to a minor for illicit purposes is, directly or indirectly, buying for or distributing alcoholic liquor or cereal malt beverage to a child under 18 years of age with the intent to commit against such child, or to encourage or induce such child to commit or participate in, any act defined as a crime in K.S.A. 2016 Supp. 21-5501 through 21-5513, and amendments thereto, or in K.S.A. 2016 Supp. 21-5604, and amendments thereto.

(c) (1) Furnishing alcoholic liquor or cereal malt beverage to a minor is a class B person misdemeanor, for which the minimum fine is $200.

(2) Furnishing alcoholic beverages to a minor for illicit purposes is a severity level 9, person felony.

(d) As used in this section, terms mean the same as in K.S.A. 41-102, 41-2601 and 41-2701, and amendments thereto.

(e) This section shall not apply to wine intended for use and used by any church or religious organization for sacramental purposes.

(f) It shall be a defense to a prosecution under subsection (a) if:

(1) The defendant is a licensed retailer, club, drinking establishment or caterer or holds a temporary permit, or an employee thereof;

(2) the defendant sold the alcoholic liquor or cereal malt beverage to the minor with reasonable cause to believe that the minor was 21 or more years of age or of legal age for the consumption of alcoholic liquor or cereal malt beverage; and

(3) to purchase the alcoholic liquor or cereal malt beverage, the person exhibited to the defendant a driver's license, Kansas nondriver's identification card or other official or apparently official document, that reasonably appears to contain a photograph of the minor and purporting to establish that such minor was 21 or more years of age or of legal age for the consumption of alcoholic liquor or cereal malt beverage.

(g) Subsection (a) shall not apply to the furnishing of cereal malt beverage by a parent or legal guardian to such parent's child or such guardian's ward when such furnishing is permitted and supervised by the child's or ward's parent or legal guardian.

History: L. 2010, ch. 136, § 84; July 1, 2011.



21-5608 Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage.

21-5608. Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage. (a) Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage is recklessly permitting a person's residence or any land, building, structure or room owned, occupied or procured by such person to be used by an invitee of such person or an invitee of such person's child or ward, in a manner that results in the unlawful possession or consumption therein of alcoholic liquor or cereal malt beverages by a minor.

(b) Unlawfully hosting minors consuming alcoholic liquor or cereal malt beverage is a class A person misdemeanor, for which the minimum fine is $1,000. If the court sentences the offender to perform community or public service work as a condition of probation, as described in subsection (b)(10) of K.S.A. 2016 Supp. 21-6607, and amendments thereto, the court shall consider ordering the offender to serve the community or public service at an alcohol treatment facility.

(c) As used in this section, terms mean the same as in K.S.A. 41-102, and amendments thereto.

(d) The provisions of this section shall not be deemed to create any civil liability for any lodging establishment, as defined in K.S.A. 36-501, and amendments thereto.

History: L. 2010, ch. 136, § 85; July 1, 2011.



21-5609 Bigamy.

21-5609. Bigamy. (a) Bigamy is any of the following:

(1) Marriage within this state by any person who has another spouse living at the time of such marriage;

(2) marriage within this state by an unmarried person to a person known to such unmarried person to be the spouse of some other person; or

(3) cohabitation within this state after marriage in another state or country under circumstances described in subsection (a)(1) or (a)(2).

(b) Bigamy is a severity level 10, nonperson felony.

(c) It shall be a defense to a charge of bigamy that the accused reasonably believed the prior marriage had been dissolved by death, divorce or annulment.

History: L. 2010, ch. 136, § 86; July 1, 2011.



21-5610 Unlawful possession of a visual depiction of a child.

21-5610. Unlawful possession of a visual depiction of a child. (a) Unlawful possession of a visual depiction of a child is knowingly possessing a visual depiction of a child 12 years of age or older but less than 16 years of age in a state of nudity, if committed by a person less than 19 years of age, and the possessor of such visual depiction received such visual depiction directly and exclusively from the child who is the subject of such visual depiction.

(b) Unlawful possession of a visual depiction of a child is a class B person misdemeanor.

(c) It shall be an affirmative defense to any prosecution under this section that the recipient of a visual depiction of a child in a state of nudity:

(1) Received such visual depiction without requesting, coercing or otherwise attempting to obtain such visual depiction;

(2) did not transmit, exhibit or disseminate such visual depiction; and

(3) made a good faith effort to erase, delete or otherwise destroy such visual depiction.

(d) The provisions of this section shall not apply to possession of a visual depiction of a child in a state of nudity if the person possessing such visual depiction is the child who is the subject of such visual depiction.

(e) The provisions of this section shall not apply to a visual depiction of a child engaged in sexually explicit conduct or a visual depiction that constitutes obscenity as defined in K.S.A. 2016 Supp. 21-6401(f)(1), and amendments thereto.

(f) It shall not be unlawful for a person who is less than 19 years of age to possess a visual depiction of a child in a state of nudity who is 16 years of age or older.

History: L. 2016, ch. 96, § 2; July 1.



21-5611 Unlawful transmission of a visual depiction of a child.

21-5611. Unlawful transmission of a visual depiction of a child. (a) Unlawful transmission of a visual depiction of a child is knowingly transmitting a visual depiction of a child 12 or more years of age but less than 18 years of age in a state of nudity when the offender is less than 19 years of age.

(b) Aggravated unlawful transmission of a visual depiction of a child is:

(1) Knowingly transmitting a visual depiction of a child 12 or more years of age but less than 18 years of age in a state of nudity:

(A) With the intent to harass, embarrass, intimidate, defame or otherwise inflict emotional, psychological or physical harm;

(B) for pecuniary or tangible gain; or

(C) with the intent to exhibit or transmit such visual depiction to more than one person; and

(2) when the offender is less than 19 years of age.

(c) (1) Unlawful transmission of a visual depiction of a child is a:

(A) Class A person misdemeanor, except as provided in subsection (c)(1)(B); and

(B) severity level 10, person felony upon a second or subsequent conviction.

(2) Aggravated unlawful transmission of a visual depiction of a child is a:

(A) Severity level 9, person felony, except as provided in subsection (c)(2)(B); and

(B) severity level 7, person felony upon a second or subsequent conviction.

(d) It shall be a rebuttable presumption that an offender had the intent to harass, embarrass, intimidate, defame or otherwise inflict emotional, psychological or physical harm if the offender transmitted a visual depiction of a person other than such child in a state of nudity to more than one person.

(e) The provisions of this section shall not apply to transmission of a visual depiction of a child in a state of nudity by the child who is the subject of such visual depiction.

(f) The provisions of this section shall not apply to a visual depiction of a child engaged in sexually explicit conduct or a visual depiction that constitutes obscenity as defined in K.S.A. 2016 Supp. 21-6401(f)(1), and amendments thereto.

(g) As used in this section and K.S.A. 2016 Supp. 21-5610, and amendments thereto:

(1) "Sexually explicit conduct" means actual or simulated: Sexual intercourse or sodomy, including genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex; masturbation and sado-masochistic abuse for the purpose of sexual stimulation;

(2) "state of nudity" means any state of undress in which the human genitals, pubic region, buttock or female breast, at a point below the top of the areola, is less than completely and opaquely covered;

(3) "transmission" means any form of communication, including, but not limited to, physical transmission of paper and electronic transmission that creates a record that may be retained and reviewed by a recipient thereof, and that may be directly reproduced in paper form by such a recipient through an automated process. Transmission also includes a request to receive a transmission of a visual depiction; and

(4) "visual depiction" means any photograph, film, video picture, digital or computer-generated image or picture made or produced by electronic, mechanical or other means.

History: L. 2016, ch. 96, § 1; July 1.






Article 57 CRIMES INVOLVING CONTROLLED SUBSTANCES

21-5701 Definitions.

21-5701. Definitions. As used in K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto: (a) "Controlled substance" means any drug, substance or immediate precursor included in any of the schedules designated in K.S.A. 65-4105, 65-4107, 65-4109, 65-4111 and 65-4113, and amendments thereto.

(b) (1) "Controlled substance analog" means a substance that is intended for human consumption, and:

(A) The chemical structure of which is substantially similar to the chemical structure of a controlled substance listed in or added to the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto;

(B) which has a stimulant, depressant or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance included in the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto; or

(C) with respect to a particular individual, which the individual represents or intends to have a stimulant, depressant or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance included in the schedules designated in K.S.A. 65-4105 or 65-4107, and amendments thereto.

(2) "Controlled substance analog" does not include:

(A) A controlled substance;

(B) a substance for which there is an approved new drug application; or

(C) a substance with respect to which an exemption is in effect for investigational use by a particular person under section 505 of the federal food, drug, and cosmetic act (21 U.S.C. § 355) to the extent conduct with respect to the substance is permitted by the exemption.

(c) "Cultivate" means the planting or promotion of growth of five or more plants which contain or can produce controlled substances.

(d) "Distribute" means the actual, constructive or attempted transfer from one person to another of some item whether or not there is an agency relationship. "Distribute" includes, but is not limited to, sale, offer for sale or any act that causes some item to be transferred from one person to another. "Distribute" does not include acts of administering, dispensing or prescribing a controlled substance as authorized by the pharmacy act of the state of Kansas, the uniform controlled substances act or otherwise authorized by law.

(e) "Drug" means:

(1) Substances recognized as drugs in the official United States pharmacopoeia, official homeopathic pharmacopoeia of the United States or official national formulary or any supplement to any of them;

(2) substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or animals;

(3) substances, other than food, intended to affect the structure or any function of the body of man or animals; and

(4) substances intended for use as a component of any article specified in paragraph (1), (2) or (3). It does not include devices or their components, parts or accessories.

(f) "Drug paraphernalia" means all equipment and materials of any kind which are used, or primarily intended or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance and in violation of this act. "Drug paraphernalia" shall include, but is not limited to:

(1) Kits used or intended for use in planting, propagating, cultivating, growing or harvesting any species of plant which is a controlled substance or from which a controlled substance can be derived;

(2) kits used or intended for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances;

(3) isomerization devices used or intended for use in increasing the potency of any species of plant which is a controlled substance;

(4) testing equipment used or intended for use in identifying or in analyzing the strength, effectiveness or purity of controlled substances;

(5) scales and balances used or intended for use in weighing or measuring controlled substances;

(6) diluents and adulterants, including, but not limited to, quinine hydrochloride, mannitol, mannite, dextrose and lactose, which are used or intended for use in cutting controlled substances;

(7) separation gins and sifters used or intended for use in removing twigs and seeds from or otherwise cleaning or refining marijuana;

(8) blenders, bowls, containers, spoons and mixing devices used or intended for use in compounding controlled substances;

(9) capsules, balloons, envelopes, bags and other containers used or intended for use in packaging small quantities of controlled substances;

(10) containers and other objects used or intended for use in storing or concealing controlled substances;

(11) hypodermic syringes, needles and other objects used or intended for use in parenterally injecting controlled substances into the human body;

(12) objects used or primarily intended or designed for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish, hashish oil, phencyclidine (PCP), methamphetamine or amphetamine into the human body, such as:

(A) Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls;

(B) water pipes, bongs or smoking pipes designed to draw smoke through water or another cooling device;

(C) carburetion pipes, glass or other heat resistant tubes or any other device used or intended to be used, designed to be used to cause vaporization of a controlled substance for inhalation;

(D) smoking and carburetion masks;

(E) roach clips, objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

(F) miniature cocaine spoons and cocaine vials;

(G) chamber smoking pipes;

(H) carburetor smoking pipes;

(I) electric smoking pipes;

(J) air-driven smoking pipes;

(K) chillums;

(L) bongs;

(M) ice pipes or chillers;

(N) any smoking pipe manufactured to disguise its intended purpose;

(O) wired cigarette papers; or

(P) cocaine freebase kits.

"Drug paraphernalia" shall not include any products, chemicals or materials described in subsection (a) of K.S.A. 2016 Supp. 21-5709, and amendments thereto.

(g) "Immediate precursor" means a substance which the board of pharmacy has found to be and by rules and regulations designates as being the principal compound commonly used or produced primarily for use and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit manufacture.

(h) "Isomer" means all enantiomers and diastereomers.

(i) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance either directly or indirectly or by extraction from substances of natural origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis. "Manufacture" does not include:

(1) The preparation or compounding of a controlled substance by an individual for the individual's own lawful use or the preparation, compounding, packaging or labeling of a controlled substance:

(A) By a practitioner or the practitioner's agent pursuant to a lawful order of a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

(B) by a practitioner or by the practitioner's authorized agent under such practitioner's supervision for the purpose of or as an incident to research, teaching or chemical analysis or by a pharmacist or medical care facility as an incident to dispensing of a controlled substance; or

(2) the addition of diluents or adulterants, including, but not limited to, quinine hydrochloride, mannitol, mannite, dextrose or lactose, which are intended for use in cutting a controlled substance.

(j) "Marijuana" means all parts of all varieties of the plant Cannabis whether growing or not, the seeds thereof, the resin extracted from any part of the plant and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seeds or resin. "Marijuana" does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks, except the resin extracted therefrom, fiber, oil or cake or the sterilized seed of the plant which is incapable of germination.

(k) "Minor" means a person under 18 years of age.

(l) "Narcotic drug" means any of the following whether produced directly or indirectly by extraction from substances of vegetable origin or independently by means of chemical synthesis or by a combination of extraction and chemical synthesis:

(1) Opium and opiate and any salt, compound, derivative or preparation of opium or opiate;

(2) any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1) but not including the isoquinoline alkaloids of opium;

(3) opium poppy and poppy straw;

(4) coca leaves and any salt, compound, derivative or preparation of coca leaves and any salt, compound, isomer, derivative or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(m) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under K.S.A. 65-4102, and amendments thereto, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). "Opiate" does include its racemic and levorotatory forms.

(n) "Opium poppy" means the plant of the species Papaver somniferum l. except its seeds.

(o) "Person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, association or any other legal entity.

(p) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(q) "Possession" means having joint or exclusive control over an item with knowledge of and intent to have such control or knowingly keeping some item in a place where the person has some measure of access and right of control.

(r) "School property" means property upon which is located a structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12. This definition shall not be construed as requiring that school be in session or that classes are actually being held at the time of the offense or that children must be present within the structure or on the property during the time of any alleged criminal act. If the structure or property meets the above definition, the actual use of that structure or property at the time alleged shall not be a defense to the crime charged or the sentence imposed.

(s) "Simulated controlled substance" means any product which identifies itself by a common name or slang term associated with a controlled substance and which indicates on its label or accompanying promotional material that the product simulates the effect of a controlled substance.

History: L. 2009, ch. 32, § 1; L. 2010, ch. 109, § 13; L. 2012, ch. 150, § 7; July 1.



21-5702 Effective date; scope of act.

21-5702. Effective date; scope of act. (a) Prosecutions for crimes committed prior to July 1, 2009, shall be governed by the law in effect at the time the crime was committed. For purposes of this section, a crime was committed prior to July 1, 2009, if any element of the crime occurred prior thereto.

(b) The prohibitions of this act shall apply unless the conduct prohibited is authorized by the pharmacy act of the state of Kansas, the uniform controlled substances act or otherwise authorized by law.

History: L. 2009, ch. 32, § 2; July 1.



21-5703 Unlawful manufacturing of controlled substances.

21-5703. Unlawful manufacturing of controlled substances. (a) It shall be unlawful for any person to manufacture any controlled substance or controlled substance analog.

(b) Violation or attempted violation of subsection (a) is a:

(1) Drug severity level 2 felony, except as provided in subsections (b)(2) and (b)(3);

(2) drug severity level 1 felony if:

(A) The controlled substance is not methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof; and

(B) the offender has a prior conviction for unlawful manufacturing of a controlled substance under this section, K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, or a substantially similar offense from another jurisdiction and the substance was not methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof, in any such prior conviction; and

(3) drug severity level 1 felony if the controlled substance is methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof.

(c) The provisions of subsection (d) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to unlawfully manufacture any controlled substance or controlled substance analog pursuant to this section.

(d) For persons arrested and charged under this section, bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines, on the record, that the defendant is not likely to re-offend, the court imposes pretrial supervision, or the defendant agrees to participate in a licensed or certified drug treatment program.

(e) The sentence of a person who violates this section shall not be subject to statutory provisions for suspended sentence, community service work or probation.

(f) The sentence of a person who violates this section, K.S.A. 65-4159, prior to its repeal or K.S.A. 2010 Supp. 21-36a03, prior to its transfer, shall not be reduced because these sections prohibit conduct identical to that prohibited by K.S.A. 65-4161 or 65-4163, prior to their repeal, K.S.A. 2010 Supp. 21-36a05, prior to its transfer, or K.S.A. 2016 Supp. 21-5705, and amendments thereto.

History: L. 2009, ch. 32, § 3; L. 2011, ch. 30, § 287; L. 2012, ch. 150, § 8; L. 2013, ch. 37, § 1; L. 2014, ch. 90, § 3; July 1.



21-5704 Same; costs and expenses.

21-5704. Same; costs and expenses. All costs and expenses resulting from the seizure, disposition and decontamination of an unlawful manufacturing site shall be assessed as costs against the defendant.

History: L. 2009, ch. 32, § 4; July 1.



21-5705 Unlawful cultivation or distribution of controlled substances.

21-5705. Unlawful cultivation or distribution of controlled substances. (a) It shall be unlawful for any person to distribute or possess with the intent to distribute any of the following controlled substances or controlled substance analogs thereof:

(1) Opiates, opium or narcotic drugs, or any stimulant designated in subsection (d)(1), (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto;

(2) any depressant designated in subsection (e) of K.S.A. 65-4105, subsection (e) of K.S.A. 65-4107, subsection (b) or (c) of K.S.A. 65-4109 or subsection (b) of K.S.A. 65-4111, and amendments thereto;

(3) any stimulant designated in subsection (f) of K.S.A. 65-4105, subsection (d)(2), (d)(4), (d)(5) or (f)(2) of K.S.A. 65-4107 or subsection (e) of K.S.A. 65-4109, and amendments thereto;

(4) any hallucinogenic drug designated in subsection (d) of K.S.A. 65-4105, subsection (g) of K.S.A. 65-4107 or subsection (g) of K.S.A. 65-4109, and amendments thereto;

(5) any substance designated in subsection (g) of K.S.A. 65-4105 and subsection (c), (d), (e), (f) or (g) of K.S.A. 65-4111, and amendments thereto;

(6) any anabolic steroids as defined in subsection (f) of K.S.A. 65-4109, and amendments thereto; or

(7) any substance designated in subsection (h) of K.S.A. 65-4105, and amendments thereto.

(b) It shall be unlawful for any person to distribute or possess with the intent to distribute a controlled substance or a controlled substance analog designated in K.S.A. 65-4113, and amendments thereto.

(c) It shall be unlawful for any person to cultivate any controlled substance or controlled substance analog listed in subsection (a).

(d) (1) Except as provided further, violation of subsection (a) is a:

(A) Drug severity level 4 felony if the quantity of the material was less than 3.5 grams;

(B) drug severity level 3 felony if the quantity of the material was at least 3.5 grams but less than 100 grams;

(C) drug severity level 2 felony if the quantity of the material was at least 100 grams but less than 1 kilogram; and

(D) drug severity level 1 felony if the quantity of the material was 1 kilogram or more.

(2) Violation of subsection (a) with respect to material containing any quantity of marijuana, or an analog thereof, is a:

(A) Drug severity level 4 felony if the quantity of the material was less than 25 grams;

(B) drug severity level 3 felony if the quantity of the material was at least 25 grams but less than 450 grams;

(C) drug severity level 2 felony if the quantity of the material was at least 450 grams but less than 30 kilograms; and

(D) drug severity level 1 felony if the quantity of the material was 30 kilograms or more.

(3) Violation of subsection (a) with respect to material containing any quantity of heroin, as defined by subsection (c)(1) of K.S.A. 65-4105, and amendments thereto, or methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof, is a:

(A) Drug severity level 4 felony if the quantity of the material was less than 1 gram;

(B) drug severity level 3 felony if the quantity of the material was at least 1 gram but less than 3.5 grams;

(C) drug severity level 2 felony if the quantity of the material was at least 3.5 grams but less than 100 grams; and

(D) drug severity level 1 felony if the quantity of the material was 100 grams or more.

(4) Violation of subsection (a) with respect to material containing any quantity of a controlled substance designated in K.S.A. 65-4105, 65-4107, 65-4109 or 65-4111, and amendments thereto, or an analog thereof, distributed by dosage unit, is a:

(A) Drug severity level 4 felony if the number of dosage units was fewer than 10;

(B) drug severity level 3 felony if the number of dosage units was at least 10 but less than 100;

(C) drug severity level 2 felony if the number of dosage units was at least 100 but less than 1,000; and

(D) drug severity level 1 felony if the number of dosage units was 1,000 or more.

(5) For any violation of subsection (a), the severity level of the offense shall be increased one level if the controlled substance or controlled substance analog was distributed or possessed with the intent to distribute on or within 1,000 feet of any school property.

(6) Violation of subsection (b) is a:

(A) Class A person misdemeanor, except as provided in subsection (d)(6)(B); and

(B) nondrug severity level 7, person felony if the substance was distributed to or possessed with the intent to distribute to a minor.

(7) Violation of subsection (c) is a:

(A) Drug severity level 3 felony if the number of plants cultivated was more than 4 but fewer than 50;

(B) drug severity level 2 felony if the number of plants cultivated was at least 50 but fewer than 100; and

(C) drug severity level 1 felony if the number of plants cultivated was 100 or more.

(e) In any prosecution under this section, there shall be a rebuttable presumption of an intent to distribute if any person possesses the following quantities of controlled substances or analogs thereof:

(1) 450 grams or more of marijuana;

(2) 3.5 grams or more of heroin or methamphetamine;

(3) 100 dosage units or more containing a controlled substance; or

(4) 100 grams or more of any other controlled substance.

(f) It shall not be a defense to charges arising under this section that the defendant:

(1) Was acting in an agency relationship on behalf of any other party in a transaction involving a controlled substance or controlled substance analog;

(2) did not know the quantity of the controlled substance or controlled substance analog; or

(3) did not know the specific controlled substance or controlled substance analog contained in the material that was distributed or possessed with the intent to distribute.

(g) As used in this section:

(1) "Material" means the total amount of any substance, including a compound or a mixture, which contains any quantity of a controlled substance or controlled substance analog.

(2) "Dosage unit" means a controlled substance or controlled substance analog distributed or possessed with the intent to distribute as a discrete unit, including but not limited to, one pill, one capsule or one microdot, and not distributed by weight.

(A) For steroids, or controlled substances in liquid solution legally manufactured for prescription use, or an analog thereof, "dosage unit" means the smallest medically approved dosage unit, as determined by the label, materials provided by the manufacturer, a prescribing authority, licensed health care professional or other qualified health authority.

(B) For illegally manufactured controlled substances in liquid solution, or controlled substances in liquid products not intended for ingestion by human beings, or an analog thereof, "dosage unit" means 10 milligrams, including the liquid carrier medium, except as provided in subsection (g)(2)(C).

(C) For lysergic acid diethylamide (LSD) in liquid form, or an analog thereof, a dosage unit is defined as 0.4 milligrams, including the liquid medium.

History: L. 2009, ch. 32, § 5; L. 2010, ch. 74, § 2; L. 2010, ch. 155, § 4; L. 2011, ch. 83, § 1; L. 2012, ch. 150, § 9; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 109, § 14, but that version was repealed by L. 2010, ch. 155, § 25.



21-5706 Unlawful possession of controlled substances.

21-5706. Unlawful possession of controlled substances. (a) It shall be unlawful for any person to possess any opiates, opium or narcotic drugs, or any stimulant designated in K.S.A. 65-4107(d)(1), (d)(3) or (f)(1), and amendments thereto, or a controlled substance analog thereof.

(b) It shall be unlawful for any person to possess any of the following controlled substances or controlled substance analogs thereof:

(1) Any depressant designated in K.S.A. 65-4105(e), K.S.A. 65-4107(e), K.S.A. 65-4109(b) or (c) or K.S.A. 65-4111(b), and amendments thereto;

(2) any stimulant designated in K.S.A. 65-4105(f), K.S.A. 65-4107(d)(2), (d)(4), (d)(5) or (f)(2) or K.S.A. 65-4109(e), and amendments thereto;

(3) any hallucinogenic drug designated in K.S.A. 65-4105(d), K.S.A. 65-4107(g) or K.S.A. 65-4109(g), and amendments thereto;

(4) any substance designated in K.S.A. 65-4105(g) and K.S.A. 65-4111(c), (d), (e), (f) or (g), and amendments thereto;

(5) any anabolic steroids as defined in K.S.A. 65-4109(f), and amendments thereto;

(6) any substance designated in K.S.A. 65-4113, and amendments thereto; or

(7) any substance designated in K.S.A. 65-4105(h), and amendments thereto.

(c) (1) Violation of subsection (a) is a drug severity level 5 felony.

(2) Except as provided in subsection (c)(3):

(A) Violation of subsection (b) is a class A nonperson misdemeanor, except as provided in subsection (c)(2)(B); and

(B) violation of subsection (b)(1) through (b)(5) or (b)(7) is a drug severity level 5 felony if that person has a prior conviction under such subsection, under K.S.A. 65-4162, prior to its repeal, under a substantially similar offense from another jurisdiction, or under any city ordinance or county resolution for a substantially similar offense if the substance involved was 3, 4-methylenedioxymethamphetamine (MDMA), marijuana as designated in K.S.A. 65-4105(d), and amendments thereto, or any substance designated in K.S.A. 65-4105(h), and amendments thereto, or an analog thereof.

(3) If the substance involved is marijuana, as designated in K.S.A. 65-4105(d), and amendments thereto, violation of subsection (b) is a:

(A) Class B nonperson misdemeanor, except as provided in (c)(3)(B) and (c)(3)(C);

(B) class A nonperson misdemeanor if that person has a prior conviction under such subsection, under K.S.A. 65-4162, prior to its repeal, under a substantially similar offense from another jurisdiction, or under any city ordinance or county resolution for a substantially similar offense; and

(C) drug severity level 5 felony if that person has two or more prior convictions under such subsection, under K.S.A. 65-4162, prior to its repeal, under a substantially similar offense from another jurisdiction, or under any city ordinance or county resolution for a substantially similar offense.

(d) It shall not be a defense to charges arising under this section that the defendant was acting in an agency relationship on behalf of any other party in a transaction involving a controlled substance or controlled substance analog.

History: L. 2009, ch. 32, § 6; L. 2010, ch. 74, § 3; L. 2011, ch. 83, § 2; L. 2012, ch. 150, § 10; L. 2016, ch. 90, § 1; July 1.



21-5707 Unlawful manufacture, distribution, cultivation or possession of controlled substances using a communication facility.

21-5707. Unlawful manufacture, distribution, cultivation or possession of controlled substances using a communication facility. (a) It shall be unlawful for any person to knowingly or intentionally use any communication facility:

(1) In committing, causing, or facilitating the commission of any felony under K.S.A. 2016 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto; or

(2) in any attempt to commit, any conspiracy to commit, or any criminal solicitation of any felony under K.S.A. 2016 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto. Each separate use of a communication facility may be charged as a separate offense under this subsection.

(b) Violation of subsection (a) is a nondrug severity level 8, nonperson felony.

(c) As used in this section, "communication facility" means any and all public and private instrumentalities used or useful in the transmission of writing, signs, signals, pictures or sounds of all kinds and includes telephone, wire, radio, computer, computer networks, beepers, pagers and all other means of communication.

History: L. 2009, ch. 32, § 7; L. 2012, ch. 150, § 11; July 1.



21-5708 Unlawfully obtaining or selling a prescription-only drug.

21-5708. Unlawfully obtaining or selling a prescription-only drug. (a) Unlawfully obtaining a prescription-only drug is:

(1) Making, altering or signing of a prescription order by a person other than a practitioner or a mid-level practitioner;

(2) distribution of a prescription order, knowing it to have been made, altered or signed by a person other than a practitioner or a mid-level practitioner;

(3) possession of a prescription order with intent to distribute it and knowing it to have been made, altered or signed by a person other than a practitioner or a mid-level practitioner;

(4) possession of a prescription-only drug knowing it to have been obtained pursuant to a prescription order made, altered or signed by a person other than a practitioner or a mid-level practitioner; or

(5) providing false information, with the intent to deceive, to a practitioner or mid-level practitioner for the purpose of obtaining a prescription-only drug.

(b) Unlawfully selling a prescription-only drug is unlawfully obtaining a prescription-only drug, as defined in subsection (a), and:

(1) Selling the prescription-only drug so obtained;

(2) offering for sale the prescription-only drug so obtained; or

(3) possessing with intent to sell the prescription-only drug so obtained.

(c) (1) Unlawfully obtaining a prescription-only drug is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (c)(1)(B); and

(B) nondrug severity level 9, nonperson felony if that person has a prior conviction of under this section, K.S.A. 2010 Supp. 21-36a08, prior to its transfer, or K.S.A. 21-4214, prior to its repeal.

(2) Unlawfully selling a prescription-only drug is a nondrug severity level 6, nonperson felony.

(d) As used in this section:

(1) "Pharmacist," "practitioner," "mid-level practitioner" and "prescription-only drug" shall have the meanings ascribed thereto by K.S.A. 65-1626, and amendments thereto.

(2) "Prescription order" means an order transmitted in writing, orally, telephonically or by other means of communication for a prescription-only drug to be filled by a pharmacist. "Prescription order" does not mean a drug dispensed pursuant to such an order.

(e) The provisions of this section shall not be applicable to prosecutions involving prescription-only drugs which could be brought under K.S.A. 2016 Supp. 21-5705 or 21-5706, and amendments thereto.

History: L. 2009, ch. 32, § 8; L. 2010, ch. 74, § 4; L. 2012, ch. 150, § 12; July 1.



21-5709 Unlawful possession of certain drug precursors and drug paraphernalia.

21-5709. Unlawful possession of certain drug precursors and drug paraphernalia. (a) It shall be unlawful for any person to possess ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine, or their salts, isomers or salts of isomers with an intent to use the product to manufacture a controlled substance.

(b) It shall be unlawful for any person to use or possess with intent to use any drug paraphernalia to:

(1) Manufacture, cultivate, plant, propagate, harvest, test, analyze or distribute a controlled substance; or

(2) store, contain, conceal, inject, ingest, inhale or otherwise introduce a controlled substance into the human body.

(c) It shall be unlawful for any person to use or possess with intent to use anhydrous ammonia or pressurized ammonia in a container not approved for that chemical by the Kansas department of agriculture.

(d) It shall be unlawful for any person to purchase, receive or otherwise acquire at retail any compound, mixture or preparation containing more than 3.6 grams of pseudoephedrine base or ephedrine base in any single transaction or any compound, mixture or preparation containing more than nine grams of pseudoephedrine base or ephedrine base within any 30-day period.

(e) (1) Violation of subsection (a) is a drug severity level 3 felony;

(2) violation of subsection (b)(1) is a:

(A) Drug severity level 5 felony, except as provided in subsection (e)(2)(B); and

(B) class A nonperson misdemeanor if the drug paraphernalia was used to cultivate fewer than five marijuana plants;

(3) violation of subsection (b)(2) is a class A nonperson misdemeanor;

(4) violation of subsection (c) is a drug severity level 5 felony; and

(5) violation of subsection (d) is a class A nonperson misdemeanor.

(f) For persons arrested and charged under subsection (a) or (c), bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines, on the record, that the defendant is not likely to reoffend, the court imposes pretrial supervision or the defendant agrees to participate in a licensed or certified drug treatment program.

History: L. 2009, ch. 32, § 9; L. 2012, ch. 150, § 13; L. 2014, ch. 90, § 4; July 1.



21-5710 Unlawful distribution of certain drug precursors and drug paraphernalia.

21-5710. Unlawful distribution of certain drug precursors and drug paraphernalia. (a) It shall be unlawful for any person to advertise, market, label, distribute or possess with the intent to distribute:

(1) Any product containing ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine or their salts, isomers or salts of isomers if the person knows or reasonably should know that the purchaser will use the product to manufacture a controlled substance or controlled substance analog; or

(2) any product containing ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers for indication of stimulation, mental alertness, weight loss, appetite control, energy or other indications not approved pursuant to the pertinent federal over-the-counter drug final monograph or tentative final monograph or approved new drug application.

(b) It shall be unlawful for any person to distribute, possess with the intent to distribute or manufacture with intent to distribute any drug paraphernalia, knowing or under circumstances where one reasonably should know that it will be used to manufacture or distribute a controlled substance or controlled substance analog in violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto.

(c) It shall be unlawful for any person to distribute, possess with intent to distribute or manufacture with intent to distribute any drug paraphernalia, knowing or under circumstances where one reasonably should know, that it will be used as such in violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, except subsection (b) of K.S.A. 2016 Supp. 21-5706, and amendments thereto.

(d) It shall be unlawful for any person to distribute, possess with intent to distribute or manufacture with intent to distribute any drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used as such in violation of subsection (b) of K.S.A. 2016 Supp. 21-5706, and amendments thereto.

(e) (1) Violation of subsection (a) is a drug severity level 3 felony;

(2) violation of subsection (b) is a:

(A) Drug severity level 5 felony, except as provided in subsection (e)(2)(B); and

(B) drug severity level 4 felony if the trier of fact makes a finding that the offender distributed or caused drug paraphernalia to be distributed to a minor or on or within 1,000 feet of any school property;

(3) violation of subsection (c) is a:

(A) Nondrug severity level 9, nonperson felony, except as provided in subsection (e)(3)(B); and

(B) drug severity level 5 felony if the trier of fact makes a finding that the offender distributed or caused drug paraphernalia to be distributed to a minor or on or within 1,000 feet of any school property; and

(4) violation of subsection (d) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (e)(4)(B); and

(B) nondrug severity level 9, nonperson felony if the trier of fact makes a finding that the offender distributed or caused drug paraphernalia to be distributed to a minor or on or within 1,000 feet of any school property.

(f) For persons arrested and charged under subsection (a), bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines, on the record, that the defendant is not likely to re-offend, the court imposes pretrial supervision or the defendant agrees to participate in a licensed or certified drug treatment program.

(g) As used in this section, "or under circumstances where one reasonably should know" that an item will be used in violation of this section, shall include, but not be limited to, the following:

(1) Actual knowledge from prior experience or statements by customers;

(2) inappropriate or impractical design for alleged legitimate use;

(3) receipt of packaging material, advertising information or other manufacturer supplied information regarding the item's use as drug paraphernalia; or

(4) receipt of a written warning from a law enforcement or prosecutorial agency having jurisdiction that the item has been previously determined to have been designed specifically for use as drug paraphernalia.

History: L. 2009, ch. 32, § 10; L. 2010, ch. 74, § 5; L. 2010, ch. 155, § 5; L. 2012, ch. 150, § 14; L. 2014, ch. 90, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 109, § 15, but that version was repealed by L. 2010, ch. 155, § 25.



21-5711 Factors to consider when determining what is drug paraphernalia.

21-5711. Factors to consider when determining what is drug paraphernalia. (a) In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or person in control of the object concerning its use;

(2) prior convictions, if any, of an owner or person in control of the object, under any state or federal law relating to any controlled substance;

(3) the proximity of the object, in time and space, to a direct violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto;

(4) the proximity of the object to controlled substances;

(5) the existence of any residue of controlled substances on the object;

(6) direct or circumstantial evidence of the intent of an owner or person in control of the object, to deliver it to a person the owner or person in control of the object knows, or should reasonably know, intends to use the object to facilitate a violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto. The innocence of an owner or person in control of the object as to a direct violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, shall not prevent a finding that the object is intended for use as drug paraphernalia;

(7) oral or written instructions provided with the object concerning its use;

(8) descriptive materials accompanying the object which explain or depict its use;

(9) national and local advertising concerning the object's use;

(10) the manner in which the object is displayed for sale;

(11) whether the owner or person in control of the object is a legitimate supplier of similar or related items to the community, such as a distributor or dealer of tobacco products;

(12) direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

(13) the existence and scope of legitimate uses for the object in the community;

(14) expert testimony concerning the object's use;

(15) any evidence that alleged paraphernalia can or has been used to store a controlled substance or to introduce a controlled substance into the human body as opposed to any legitimate use for the alleged paraphernalia; or

(16) advertising of the item in magazines or other means which specifically glorify, encourage or espouse the illegal use, manufacture, distribution or cultivation of controlled substances.

(b) The fact that an item has not yet been used or did not contain a controlled substance at the time of the seizure is not a defense to a charge that the item was possessed with the intention for use as drug paraphernalia.

History: L. 2009, ch. 32, § 11; July 1.



21-5712 Unlawful abuse of toxic vapors.

21-5712. Unlawful abuse of toxic vapors. (a) Unlawful abuse of toxic vapors is possessing, buying, using, smelling or inhaling toxic vapors with the intent of causing a condition of euphoria, excitement, exhilaration, stupefaction or dulled senses of the nervous system.

(b) Unlawful abuse of toxic vapors is a class B nonperson misdemeanor.

(c) In addition to any sentence or fine imposed, the court shall enter an order which requires that the person enroll in and successfully complete an alcohol and drug safety action education program, treatment program or both such programs as provided in K.S.A. 8-1008, and amendments thereto.

(d) This section shall not apply to the inhalation of anesthesia or other substances for medical or dental purposes.

(e) For the purposes of this section, the term "toxic vapors" means vapors from the following substances or products containing such substances:

(1) Alcohols, including methyl, isopropyl, propyl or butyl;

(2) aliphatic acetates, including ethyl, methyl, propyl or methyl cellosolve acetate;

(3) acetone;

(4) benzene;

(5) carbon tetrachloride;

(6) cyclohexane;

(7) freons, including freon 11, freon 12 and other halogenated hydrocarbons;

(8) hexane;

(9) methyl ethyl ketone;

(10) methyl isobutyl ketone;

(11) naptha;

(12) perchlorethylene;

(13) toluene;

(14) trichloroethane; or

(15) xylene.

(f) In a prosecution for a violation of this section, evidence that a container lists one or more of the substances described in subsection (e) as one of its ingredients shall be prima facie evidence that the substance in such container contains toxic vapors.

History: L. 2009, ch. 32, § 12; L. 2015, ch. 20, § 1; July 1.



21-5713 Unlawful distribution or possession of a simulated controlled substance.

21-5713. Unlawful distribution or possession of a simulated controlled substance. (a) It shall be unlawful for any person to distribute, possess with the intent to distribute, or manufacture with the intent to distribute any simulated controlled substance.

(b) It shall be unlawful for any person to use or possess with intent to use any simulated controlled substance.

(c) (1) Violation of subsection (a) is a:

(A) Nondrug severity level 9, nonperson felony, except as provided in subsection (c)(1)(B); and

(B) nondrug severity level 7, nonperson felony if the trier of fact makes a finding that the offender is 18 or more years of age and the violation occurred on or within 1,000 feet of any school property; and

(2) violation of subsection (b) is a class A nonperson misdemeanor.

History: L. 2009, ch. 32, § 13; L. 2010, ch. 109, § 16; L. 2012, ch. 150, § 15; July 1.



21-5714 Unlawful representation that noncontrolled substance is controlled substance.

21-5714. Unlawful representation that noncontrolled substance is controlled substance. (a) It shall be unlawful for any person to distribute or possess with the intent to distribute any substance which is not a controlled substance:

(1) Upon an express representation that the substance is a controlled substance or that the substance is of such nature or appearance that the recipient will be able to distribute the substance as a controlled substance; or

(2) under circumstances which would give a reasonable person reason to believe that the substance is a controlled substance.

(b) Violation of subsection (a) is a:

(1) Class A nonperson misdemeanor, except as provided in subsection (b)(2); and

(2) nondrug severity level 9, nonperson felony if the distributor is 18 or more years of age, distributing to a minor and at least three years older than the minor to whom the distribution is made.

(c) If any one of the following factors is established, there shall be a presumption that distribution of a substance was under circumstances which would give a reasonable person reason to believe that a substance is a controlled substance:

(1) The substance was packaged in a manner normally used for the illegal distribution of controlled substances;

(2) the distribution of the substance included an exchange of or demand for money or other consideration for distribution of the substance and the amount of the consideration was substantially in excess of the reasonable value of the substance; or

(3) the physical appearance of the capsule or other material containing the substance is substantially identical to a specific controlled substance.

(d) A person who commits a violation of subsection (a) also may be prosecuted for, convicted of and punished for theft.

History: L. 2009, ch. 32, § 14; L. 2012, ch. 150, § 16; July 1.



21-5715 Treatment of a controlled substance analog.

21-5715. Treatment of a controlled substance analog. Within 10 days after the initiation of prosecution with respect to a controlled substance analog by indictment, complaint or information, the prosecuting attorney shall notify the board of pharmacy of information relevant to emergency scheduling as provided for in subsection (e) of K.S.A. 65-4102, and amendments thereto. After final determination that the controlled substance analog should not be scheduled, no prosecution relating to that substance as a controlled substance analog may be commenced or continued.

History: L. 2009, ch. 32, § 15; July 1.



21-5716 Unlawful acts involving proceeds derived from violations of 21-5701 through 21-5717.

21-5716. Unlawful acts involving proceeds derived from violations of 21-5701 through 21-5717. (a) It shall be unlawful for any person to receive or acquire proceeds or engage in transactions involving proceeds, known to be derived from a violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction. The provisions of this subsection do not apply to any transaction between an individual and that individual's counsel necessary to preserve that individual's right to representation, as guaranteed by section 10 of the bill of rights of the constitution of the state of Kansas and by the sixth amendment to the United States constitution. This exception does not create any presumption against or prohibition of the right of the state to seek and obtain forfeiture of any proceeds derived from a violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto.

(b) It shall be unlawful for any person to distribute, invest, conceal, transport or maintain an interest in or otherwise make available anything of value which that person knows is intended to be used for the purpose of committing or furthering the commission of any crime in K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction.

(c) It shall be unlawful for any person to direct, plan, organize, initiate, finance, manage, supervise or facilitate the transportation or transfer of proceeds known to be derived from commission of any crime in K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction.

(d) It shall be unlawful for any person to conduct a financial transaction involving proceeds derived from commission of any crime in K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction, when the transaction is designed in whole or in part to conceal or disguise the nature, location, source, ownership or control of the proceeds known to be derived from commission of any crime in K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or any substantially similar offense from another jurisdiction, or to avoid a transaction reporting requirement under state or federal law.

(e) Violation of this section is a:

(1) Drug severity level 5 felony if the value of the proceeds is less than $5,000;

(2) drug severity level 4 felony if the value of the proceeds is at least $5,000 but less than $100,000;

(3) drug severity level 3 felony if the value of the proceeds is at least $100,000 but less than $250,000;

(4) drug severity level 2 felony if the value of the proceeds is at least $250,000 but less than $500,000; and

(5) drug severity level 1 felony if the value of the proceeds is $500,000 or more.

History: L. 2009, ch. 32, § 16; L. 2009, ch. 143, § 35; L. 2012, ch. 150, § 17; July 1.



21-5717 Uniformity of act.

21-5717. Uniformity of act. The statutes listed below shall be applicable and uniform throughout this state and in all cities and counties therein. No city or county shall enact or enforce any law, ordinance, rule, regulation or resolution in conflict with, in addition to, or supplemental to, the provisions listed below unless expressly authorized by law to do so:

(a) Subsection (c) of K.S.A. 21-2501a, and amendments thereto;

(b) subsections (k) and (l) of K.S.A. 65-1643, and amendments thereto;

(c) subsections (e), (f) and (g) of K.S.A. 65-4113, and amendments thereto;

(d) subsection (c) of K.S.A. 2016 Supp. 21-5703, and amendments thereto;

(e) subsection (f) of K.S.A. 2016 Supp. 21-5709, and amendments thereto;

(f) subsection (f) of K.S.A. 2016 Supp. 21-5710, and amendments thereto.

History: L. 2009, ch. 32, § 17; July 1.






Article 58 CRIMES INVOLVING PROPERTY

21-5801 Theft.

21-5801. Theft. (a) Theft is any of the following acts done with intent to permanently deprive the owner of the possession, use or benefit of the owner's property or services:

(1) Obtaining or exerting unauthorized control over property or services;

(2) obtaining control over property or services, by deception;

(3) obtaining control over property or services, by threat;

(4) obtaining control over stolen property or services knowing the property or services to have been stolen by another; or

(5) knowingly dispensing motor fuel into a storage container or the fuel tank of a motor vehicle at an establishment in which motor fuel is offered for retail sale and leaving the premises of the establishment without making payment for the motor fuel.

(b) Theft of:

(1) Property or services of the value of $100,000 or more is a severity level 5, nonperson felony;

(2) property or services of the value of at least $25,000 but less than $100,000 is a severity level 7, nonperson felony;

(3) property or services of the value of at least $1,500 but less than $25,000 is a severity level 9, nonperson felony, except as provided in subsection (b)(7);

(4) property or services of the value of less than $1,500 is a class A nonperson misdemeanor, except as provided in subsection (b)(5), (b)(6) or (b)(7);

(5) property of the value of less than $1,500 from three separate mercantile establishments within a period of 72 hours as part of the same act or transaction or in two or more acts or transactions connected together or constituting parts of a common scheme or course of conduct is a severity level 9, nonperson felony;

(6) property of the value of at least $50 but less than $1,500 is a severity level 9, nonperson felony if committed by a person who has, within five years immediately preceding commission of the crime, excluding any period of imprisonment, been convicted of theft two or more times; and

(7) property which is a firearm of the value of less than $25,000 is a severity level 9, nonperson felony.

(c) As used in this section:

(1) "Conviction" or "convicted" includes being convicted of a violation of K.S.A. 21-3701, prior to its repeal, this section or a municipal ordinance which prohibits the acts that this section prohibits;

(2) "regulated scrap metal" means the same as in K.S.A. 2016 Supp. 50-6,109, and amendments thereto; and

(3) "value" means the value of the property or, if the property is regulated scrap metal, the cost to restore the site of the theft of such regulated scrap metal to its condition at the time immediately prior to the theft of such regulated scrap metal, whichever is greater.

History: L. 2010, ch. 136, § 87; L. 2011, ch. 86, § 4; L. 2013, ch. 64, § 1; L. 2016, ch. 90, § 2; July 1.



21-5802 Theft of property lost, mislaid or delivered by mistake.

21-5802. Theft of property lost, mislaid or delivered by mistake. (a) Theft of property lost, mislaid or delivered by mistake is obtaining control of property of another by a person who:

(1) Knows or learns the identity of the owner thereof;

(2) fails to take reasonable measures to restore to the owner lost property, mislaid property or property delivered by a mistake; and

(3) intends to permanently deprive the owner of the possession, use or benefit of the property.

(b) Theft of property lost, mislaid or delivered by mistake of the value of:

(1) $100,000 or more is a severity level 5, nonperson felony;

(2) at least $25,000 but less than $100,000 is a severity level 7, nonperson felony;

(3) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(4) less than $1,000 is a class A nonperson misdemeanor.

(c) As used in this section, "property delivered by mistake" includes, but is not limited to, a mistake as to the:

(1) Nature or amount of the property; or

(2) identity of the recipient of the property.

History: L. 2010, ch. 136, § 88; L. 2011, ch. 30, § 35; July 1.



21-5803 Criminal deprivation of property.

21-5803. Criminal deprivation of property. (a) Criminal deprivation of property is obtaining or exerting unauthorized control over property, with intent to temporarily deprive the owner of the use thereof, without the owner's consent but not with the intent of permanently depriving the owner of the possession, use or benefit of such owner's property.

(b) (1) (A) Criminal deprivation of property that is a motor vehicle is a:

(i) Class A nonperson misdemeanor, except as provided in subsection (b)(1)(A)(ii); and

(ii) severity level 9, nonperson felony upon a third or subsequent conviction.

(B) Upon a first conviction of subsection (b)(1)(A), a person shall be sentenced to not less than 30 days nor more than one year's imprisonment and fined not less than $100. Upon a second conviction of subsection (b)(1)(A), a person shall be sentenced to not less than 60 days nor more than one year's imprisonment and fined not less than $200. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein.

(2) Criminal deprivation of property that is a firearm is a severity level 9, nonperson felony.

(3) Criminal deprivation of property other than a motor vehicle or a firearm is a class A nonperson misdemeanor. Upon a second or subsequent conviction of this paragraph, a person shall be sentenced to not less than 30 days imprisonment and fined not less than $100.

(4) The mandatory provisions of this subsection shall not apply to any person where such application would result in a manifest injustice.

(c) As used in this section, "motor vehicle" means the same as in K.S.A. 8-1437, and amendments thereto.

History: L. 2010, ch. 136, § 89; L. 2013, ch. 64, § 2; July 1.



21-5804 Prima facie evidence of intent to permanently deprive owner or lessor of possession, use or benefit of property.

21-5804. Prima facie evidence of intent to permanently deprive owner or lessor of possession, use or benefit of property. (a) In any prosecution under K.S.A. 2016 Supp. 21-5801 through 21-5839, and amendments thereto, the following shall be prima facie evidence of intent to permanently deprive the owner or lessor of property of the possession, use or benefit thereof:

(1) The giving of a false identification or fictitious name, address or place of employment at the time of buying, selling, leasing, trading, gathering, collecting, soliciting, procuring, receiving, dealing or otherwise obtaining or exerting control over the property;

(2) the failure of a person who leases or rents personal property to return the same within 10 days after the date set forth in the lease or rental agreement for the return of the property, if notice is given to the person renting or leasing the property to return the property within seven days after receipt of the notice, in which case the subsequent return of the property within the seven-day period shall exempt such transaction from consideration as prima facie evidence as provided in this section;

(3) destroying, breaking or opening a lock, chain, key switch, enclosure or other device used to secure the property in order to obtain control over the property;

(4) destruction of or substantially damaging or altering the property so as to make the property unusable or unrecognizable in order to obtain control over the property;

(5) the failure of a person who leases or rents from a commercial renter a motor vehicle under a written agreement that provides for the return of the motor vehicle to a particular place at a particular time, if notice has been given to the person renting or leasing the motor vehicle to return such vehicle within three calendar days from the date of the receipt or refusal of the demand. In addition, if such vehicle has not been returned after demand, the lessor may notify the local law enforcement agency of the failure of the lessee to return such motor vehicle and the local law enforcement agency shall cause such motor vehicle to be put into any appropriate state and local computer system listing stolen motor vehicles;

(6) the failure of a person who is provided with a use of a vehicle by the owner of the vehicle to return it to the owner pursuant to a written instruction specifying: (A) The time and place to return the vehicle; and (B) that failure to comply may be prosecuted as theft, and such instructions are delivered to the person by the owner at the time the person is provided with possession of the vehicle. In addition, if such vehicle has not been returned pursuant to the specifications in such instructions, the owner may notify the local law enforcement agency of the failure of the person to return such motor vehicle and the local law enforcement agency shall cause such motor vehicle to be put into any appropriate state and local computer system listing stolen motor vehicles;

(7) removing a theft detection device, without authority, from merchandise or disabling such device prior to purchase; or

(8) under the provisions of K.S.A. 2016 Supp. 21-5801(a)(5), and amendments thereto, the failure to replace or reattach the nozzle and hose of the pump used for the dispensing of motor fuels or placing such nozzle and hose on the ground or pavement.

(b) In any prosecution for a misdemeanor under K.S.A. 2016 Supp. 21-5801, and amendments thereto, in which the object of the alleged theft is a book or other material borrowed from a library, it shall be prima facie evidence of intent to permanently deprive the owner of the possession, use or benefit thereof if the defendant failed to return such book or material within 30 days after receiving notice from the library requesting its return, in which case the subsequent return of the book or material within the 30-day period shall exempt such transaction from consideration as prima facie evidence as provided in this section.

(c) In a prosecution for theft as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, and such theft is of services, the existence of any of the connections of meters, alterations or use of unauthorized or unmeasured electricity, natural gas, water, telephone service or cable television service, caused by tampering, shall be prima facie evidence of intent to commit theft of services by the person or persons using or receiving the direct benefits from the use of the electricity, natural gas, water, telephone service or cable television service passing through such connections or meters, or using the electricity, natural gas, water, telephone service or cable television service which has not been authorized or measured.

(d) In a prosecution for theft as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, and such theft is of regulated scrap metal as defined in K.S.A. 2016 Supp. 50-6,109, and amendments thereto, either in whole or in part, the failure to give information or the giving of false information to a scrap metal dealer pursuant to the requirements of the scrap metal theft reduction act, the transportation of regulated scrap metal outside the county from where it was obtained, the transportation of regulated scrap metal across state lines or the alteration of any regulated scrap metal prior to any transaction with a scrap metal dealer shall be prima facie evidence of intent to permanently deprive the owner of the regulated scrap metal of the possession, use or benefit thereof.

(e) As used in this section:

(1) "Notice" means notice in writing and such notice in writing will be presumed to have been given three days following deposit of the notice as registered or certified matter in the United States mail, addressed to such person who has leased or rented the personal property or borrowed the library material at the address as it appears in the information supplied by such person at the time of such leasing, renting or borrowing, or to such person's last known address; and

(2) "tampering" includes, but is not limited to:

(A) Making a connection of any wire, conduit or device, to any service or transmission line owned by a public or municipal utility, or by a cable television service provider;

(B) defacing, puncturing, removing, reversing or altering any meter or any connections, for the purpose of securing unauthorized or unmeasured electricity, natural gas, water, telephone service or cable television service;

(C) preventing any such meters from properly measuring or registering;

(D) knowingly taking, receiving, using or converting to such person's own use, or the use of another, any electricity, water or natural gas which has not been measured; or any telephone or cable television service which has not been authorized; or

(E) causing, procuring, permitting, aiding or abetting any person to do any of the preceding acts.

History: L. 2010, ch. 136, § 90; L. 2015, ch. 96, § 8; July 1.



21-5805 Unlawful acts involving theft detection shielding devices.

21-5805. Unlawful acts involving theft detection shielding devices. It shall be unlawful to:

(a) Manufacture or distribute in any way a laminated or coated bag or device particular to and intentionally marketed for shielding and intended to shield merchandise from detection by electronic or magnetic theft alarm sensor;

(b) possess any laminated or coated bag or device particular to and designed for shielding and intended to shield merchandise from detection by an electronic or magnetic theft alarm sensor, with the intent to commit theft;

(c) possess any tool or device designed to allow the removal of any theft detection device from any merchandise with the intent to use such tool to remove any theft detection device from any merchandise without the permission of the merchant or person owning or holding such merchandise; or

(d) possess one or more fraudulent retail sales receipts or universal product code labels or possessing the device which manufactures fraudulent retail sales receipts or universal product code labels with the intent to cheat or defraud a retailer. A person having possession, custody or control of 15 or more such receipts or labels or such device shall be presumed to possess such items with the intent to cheat or defraud a retailer.

(e) Violation of this section is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 91; July 1, 2011.



21-5806 Unlawful use of recordings.

21-5806. Unlawful use of recordings. (a) Unlawful use of recordings is:

(1) Knowingly, and without the consent of the owner, duplicating or causing to be duplicated any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, or recording or causing to be recorded any live performance, with the intent to sell, rent or cause to be sold or rented, any such duplicated sounds or any such recorded performance, or to give away such duplicated sounds or recorded performance as part of a promotion for any product or service;

(2) distributing or possessing with the intent to distribute, any article produced in violation of subsection (a)(1) knowing or having reasonable grounds to know that such article was produced in violation of law;

(3) possessing any article produced in violation of subsection (a)(1) knowing or having reasonable grounds to know that such article was produced in violation of law; or

(4) knowingly selling, renting, offering for sale or rental, or possessing, transporting or manufacturing with intent to sell or rent, any phonograph record, audio or video disc, wire, audio or video tape, film or other article now known or later developed on which sounds, images, or both sounds and images are recorded or otherwise stored, unless the outside cover, box or jacket clearly and conspicuously discloses the name and address of the manufacturer of such recorded article.

(b) Unlawful use of recordings:

(1) Is a severity level 9, nonperson felony, except as provided in subsections (b)(2) and (b)(3);

(2) as defined in subsection (a)(2) or (a)(4), is a class A nonperson misdemeanor if the offense involves fewer than seven audio visual recordings, or fewer than 100 sound recordings during a 180-day period; and

(3) as defined in subsection (a)(3), is a class B nonperson misdemeanor.

(c) The provisions of subsection (a)(1) shall not apply to:

(1) Any broadcaster who, in connection with or as part of a radio or television broadcast or cable transmission, or for the purpose of archival preservation, duplicates any such sounds recorded on a sound recording;

(2) any person who duplicates such sounds or such performance for personal use, and without compensation for such duplication; or

(3) any sounds initially fixed in a tangible medium of expression after February 15, 1972.

(d) The provisions of subsections (a)(1) and (a)(3) shall not apply to any computer program or any audio or visual recording that is part of any computer program or to any article or device on which is exclusively recorded any such computer program.

(e) As used in this section:

(1) "Owner" means the person who owns the original fixation of sounds embodied in the master phonograph record, master disc, master wire, master tape, master film or other device used for reproducing sounds on phonograph records, discs, wires, tapes, films or other articles now known or later developed upon which sound is recorded or otherwise stored, and from which the duplicated recorded sounds are directly or indirectly derived, or the person who owns the right to record such live performance; and

(2) "computer program" means a set of statements or instructions to be used directly or indirectly in a computer in order to bring about a certain result.

(f) It shall be the duty of all law enforcement officers, upon discovery, to confiscate all recorded devices that do not conform to the provisions of this section and that are possessed for the purpose of selling or renting such recorded devices, and all equipment and components used or intended to be used to knowingly manufacture recorded devices that do not conform to the provisions of such section for the purpose of selling or renting such recorded devices. The nonconforming recorded devices that are possessed for the purpose of selling or renting such recorded devices are contraband and shall be delivered to the district attorney for the county in which the confiscation was made, by court order, and shall be destroyed or otherwise disposed of, if the court finds that the person claiming title to such recorded devices possessed such recorded devices for the purpose of selling or renting such recorded devices. The equipment and components confiscated shall be delivered to the district attorney for the county in which the confiscation was made, by court order upon conviction, and may be given to a charitable or educational organization.

History: L. 2010, ch. 136, § 92; L. 2012, ch. 150, § 18; July 1.



21-5807 Burglary; aggravated burglary.

21-5807. Burglary; aggravated burglary. (a) Burglary is, without authority, entering into or remaining within any:

(1) Dwelling, with intent to commit a felony, theft or sexually motivated crime therein;

(2) building, manufactured home, mobile home, tent or other structure which is not a dwelling, with intent to commit a felony, theft or sexually motivated crime therein; or

(3) vehicle, aircraft, watercraft, railroad car or other means of conveyance of persons or property, with intent to commit a felony, theft or sexually motivated crime therein.

(b) Aggravated burglary is, without authority, entering into or remaining within any:

(1) Dwelling in which there is a human being, with intent to commit a felony, theft or sexually motivated crime therein;

(2) building, manufactured home, mobile home, tent or other structure which is not a dwelling in which there is a human being, with intent to commit a felony, theft or sexually motivated crime therein; or

(3) vehicle, aircraft, watercraft, railroad car or other means of conveyance of persons or property in which there is a human being with intent to commit a felony, theft or sexually motivated crime therein.

(c) (1) Burglary as defined in:

(A) (i) Subsection (a)(1) or (a)(2) is a severity level 7, nonperson felony, except as provided in subsection (c)(1)(B); and

(ii) subsection (a)(3) is a severity level 9, nonperson felony, except as provided in subsection (c)(1)(B); and

(B) (i) subsection (a)(1), with intent to commit the theft of a firearm, is a severity level 5, person felony; and

(ii) subsection (a)(2) or (a)(3), with intent to commit the theft of a firearm, is a severity level 5, nonperson felony.

(2) Aggravated burglary as defined in:

(A) Subsection (b)(1) is a severity level 4, person felony; and

(B) subsection (b)(2) or (b)(3) is a severity level 5, person felony.

(d) As used in this section, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

(e)  This section shall not apply to any person entering into or remaining in a retail or commercial premises at any time that it is open to the public after having received a personal communication from the owner or manager of such premises not to enter such premises pursuant to K.S.A. 2016 Supp. 21-5808, and amendments thereto, except when such person is entering into or remaining in such premises with the intent to commit a person felony or sexually motivated crime therein.

History: L. 2010, ch. 136, § 93; L. 2012, ch. 150, § 19; L. 2013, ch. 64, § 3; L. 2016, ch. 90, § 3; July 1.



21-5808 Criminal trespass.

21-5808. Criminal trespass. (a) Criminal trespass is entering or remaining upon or in any:

(1) Land, nonnavigable body of water, structure, vehicle, aircraft or watercraft by a person who knows such person is not authorized or privileged to do so, and:

(A) Such person enters or remains therein in defiance of an order not to enter or to leave such premises or property personally communicated to such person by the owner thereof or other authorized person;

(B) such premises or property are posted as provided in K.S.A. 32-1013, and amendments thereto, or in any other manner reasonably likely to come to the attention of intruders, or are locked or fenced or otherwise enclosed, or shut or secured against passage or entry; or

(C) such person enters or remains therein in defiance of a restraining order issued pursuant to K.S.A. 60-3105, 60-3106, 60-3107, 60-31a05 or 60-31a06 or K.S.A. 2016 Supp. 23-2707, 38-2243, 38-2244 or 38-2255, and amendments thereto, and the restraining order has been personally served upon the person so restrained; or

(2) public or private land or structure in a manner that interferes with access to or from any health care facility by a person who knows such person is not authorized or privileged to do so and such person enters or remains thereon or therein in defiance of an order not to enter or to leave such land or structure personally communicated to such person by the owner of the health care facility or other authorized person.

(b) Criminal trespass is a class B nonperson misdemeanor. Upon a conviction of a violation of subsection (a)(1)(C), a person shall be sentenced to not less than 48 consecutive hours of imprisonment which shall be served either before or as a condition of any grant of probation or suspension, reduction of sentence or parole.

(c) As used in this section:

(1) "Health care facility" means any licensed medical care facility, certificated health maintenance organization, licensed mental health center or mental health clinic, licensed psychiatric hospital or other facility or office where services of a health care provider are provided directly to patients; and

(2) "health care provider" means any person:

(A) Licensed to practice a branch of the healing arts;

(B) licensed to practice psychology;

(C) licensed to practice professional or practical nursing;

(D) licensed to practice dentistry;

(E) licensed to practice optometry;

(F) licensed to practice pharmacy;

(G) registered to practice podiatry;

(H) licensed as a social worker; or

(I) registered to practice physical therapy.

(d) This section shall not apply to:

(1) A land surveyor, licensed pursuant to article 70 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, and such surveyor's authorized agents and employees who enter upon lands, waters and other premises in the making of a survey; or

(2) railroad property as defined in K.S.A. 2016 Supp. 21-5809, and amendments thereto, or nuclear generating facility as defined in K.S.A. 2016 Supp. 66-2302, and amendments thereto.

History: L. 2010, ch. 136, § 94; L. 2012, ch. 162, § 33; L. 2013, ch. 133, § 5; July 1.

Section was amended twice in the 2012 session, see also 21-5808a.



21-5809 Trespassing on railroad property.

21-5809. Trespassing on railroad property. (a) Trespassing on railroad property is:

(1) Entering or remaining on railroad property, without consent of the owner or the owner's agent, knowing that it is railroad property; or

(2) recklessly causing in any manner the derailment of a train, railroad car or rail-mounted work equipment.

(b) Trespassing on railroad property is a:

(1) Class A nonperson misdemeanor, except as provided in subsection (b)(2);

(2) severity level 8, nonperson felony if such trespassing results in a demonstrable monetary loss, damage or destruction of railroad property valued at more than $1,500.

(c) Subsection (a) shall not be construed to interfere with the lawful use of a public or private crossing.

(d) Nothing in this section shall be construed as limiting a representative or member of a labor organization which represents or is seeking to represent the employees of the railroad, from conducting such business as provided under the railway labor act (45 U.S.C. § 151 et seq.) and other federal labor laws.

(e) As used in this section "railroad property" includes, but is not limited to, any train, locomotive, railroad car, caboose, rail-mounted work equipment, rolling stock, work equipment, safety device, switch, electronic signal, microwave communication equipment, connection, railroad track, rail, bridge, trestle, right-of-way or other property that is owned, leased, operated or possessed by a railroad company.

History: L. 2010, ch. 136, § 95; July 1, 2011.



21-5810 Criminal hunting.

21-5810. Criminal hunting. (a) Criminal hunting is knowingly hunting, shooting, fur harvesting, pursuing any bird or animal, or fishing:

(1) Upon any land or nonnavigable body of water of another, without having first obtained permission of the owner or person in possession of such premises;

(2) upon or from any public road, public road right-of-way or railroad right-of-way that adjoins occupied or improved premises, without having first obtained permission of the owner or person in possession of such premises; or

(3) upon any land or nonnavigable body of water of another by a person who knows such person is not authorized or privileged to do so, and:

(A) Such person remains therein and continues to hunt, shoot, fur harvest, pursue any bird or animal or fish in defiance of an order not to enter or to leave such premises or property personally communicated to such person by the owner thereof or other authorized person; or

(B) such premises or property are posted in a manner consistent with K.S.A. 32-1013, and amendments thereto.

(b) Criminal hunting as defined in:

(1) Subsection (a)(1) or (a)(2) is a class C misdemeanor. Upon the first conviction of subsection (a)(1) or (a)(2), in addition to any authorized sentence imposed by the court, such court may require the forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or, in any case where such person has a combination license, the court may require forfeiture of a part or all of such license and the court may order such person to refrain from hunting, fishing or fur harvesting, or all, for up to one year from the date of such conviction. Upon a second or subsequent conviction of subsection (a)(1) or (a)(2), in addition to any authorized sentence imposed by the court, such court shall require the forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or, in any case where such person has a combination license, the court shall require the forfeiture of a part or all of such license and the court shall order such person to refrain from hunting, fishing or fur harvesting, or all, for one year from the date of such conviction. A person licensed to hunt and following or pursuing a wounded game bird or animal upon any land of another without permission of the landowner or person in lawful possession thereof shall not be deemed to be in violation of this provision while in such pursuit, except that this provision shall not authorize a person to remain on such land if instructed to leave by the owner thereof or other authorized person. For the purpose of determining whether a conviction is a first, second or subsequent conviction of subsection (a)(1) or (a)(2), "conviction" or "convicted" includes being convicted of a violation of subsection (a) of K.S.A. 21-3728, prior to its repeal, or subsection (a)(1) or (a)(2); and

(2) subsection (a)(3) is a class B misdemeanor. Upon the first conviction or a diversion agreement of subsection (a)(3), in addition to any authorized sentence imposed by the court, the court shall require forfeiture of such person's hunting, fishing or fur harvesting license, or all, or in the case where such person has a combination license, the court shall require forfeiture of a part or all of such license for six months. Upon the second conviction of subsection (a)(3), in addition to any authorized sentence imposed by the court, such court shall require the forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or in the case where such person has a combination license, the court shall require forfeiture of a part or all of such license for one year. Upon the third or subsequent conviction of subsection (a)(3), in addition to any authorized sentence imposed by the court, such court shall require forfeiture of the convicted person's hunting, fishing or fur harvesting license, or all, or in the case where such person has a combination license, the court shall require forfeiture of a part or all of such license for five years. For the purpose of determining whether a conviction is a first, second, third or subsequent conviction of subsection (a)(3), "conviction" or "convicted" includes being convicted of a violation of subsection (b) of K.S.A. 21-3728, prior to its repeal, or subsection (a)(3).

(c) The court shall notify the Kansas department of wildlife, parks and tourism of any conviction or diversion for a violation of this section.

History: L. 2010, ch. 136, § 96; L. 2011, ch. 30, § 36; L. 2012, ch. 47, § 18; July 1.



21-5811 Commercial fossil hunting.

21-5811. Commercial fossil hunting. (a) It is unlawful for any commercial fossil hunter to:

(1) Go upon the land of another in search of fossils unless the commercial fossil hunter has obtained the written authorization of the landowner to go upon such land for such purpose and when requesting such written authorization has identified oneself to the landowner as a commercial fossil hunter who intends to explore the land and sell any fossils of value found on the land. The written authorization shall state that the landowner has been informed of such intended activities by the commercial fossil hunter; or

(2) remove a fossil from the land of another upon which the fossil is located unless the landowner is first provided with a description of the fossil and the landowner authorizes in writing the removal of the fossil.

(b) (1) Violation of subsection (a)(1) is a class B nonperson misdemeanor.

(2) Violation of subsection (a)(2) is a class A nonperson misdemeanor.

(c) As used in this section:

(1) "Commercial fossil hunter" means an individual who goes upon the land of another in search of fossils with the intent to sell fossils of value found upon such land;

(2) "fossil" means any impression or trace of an animal or plant of a past geological age preserved in the earth's crust;

(3) "landowner" means the record owner of the fee in real estate or the tenant of such owner who occupies such real estate, if so authorized by the owner; and

(4) "land of another" means all real estate other than that owned or leased by any governmental entity or the commercial fossil hunter.

(d) This section is supplemental to and not in lieu of any other law of this state relating to entering or remaining upon the land of another and relating to the removal of items of value from the property of another.

(e) It shall not be a defense that the person did not know or have reason to know that such person was on the landowner's property.

History: L. 2010, ch. 136, § 97; July 1, 2011.



21-5812 Arson; aggravated arson.

21-5812. Arson; aggravated arson. (a) Arson is:

(1) Knowingly, by means of fire or explosive damaging any building or property which:

(A) Is a dwelling in which another person has any interest without the consent of such other person;

(B) is a dwelling with intent to injure or defraud an insurer or lienholder;

(C) is not a dwelling in which another person has any interest without the consent of such other person; or

(D) is not a dwelling with intent to injure or defraud an insurer or lienholder;

(2) accidentally, by means of fire or explosive, as a result of manufacturing or attempting to manufacture a controlled substance or controlled substance analog in violation of K.S.A. 2016 Supp. 21-5703, and amendments thereto, damaging any building or property which is a dwelling; or

(3) accidentally, by means of fire or explosive as a result of manufacturing or attempting to manufacture a controlled substance or controlled substance analog in violation of K.S.A. 2016 Supp. 21-5703, and amendments thereto, damaging any building or property which is not a dwelling.

(b) Aggravated arson is arson, as defined in subsection (a):

(1) Committed upon a building or property in which there is a human being; or

(2) which results in great bodily harm or disfigurement to a firefighter or law enforcement officer in the course of fighting or investigating the fire.

(c) (1) Arson as defined in:

(A) Subsection (a)(1)(A) or (a)(1)(B) is a severity level 6, person felony;

(B) subsection (a)(1)(C) , (a)(1)(D) or (a)(3) is a severity level 7, nonperson felony; and

(C) subsection (a)(2) is a severity level 7, person felony.

(2) Aggravated arson as defined in:

(A) Subsection (b)(1) is a:

(i) Severity level 3, person felony, if such crime results in a substantial risk of bodily harm; and

(ii) severity level 6, person felony, if such crime results in no substantial risk of bodily harm; and

(B) subsection (b)(2) is a severity level 3, person felony.

History: L. 2010, ch. 136, § 98; L. 2011, ch. 30, § 37; July 1.



21-5813 Criminal damage to property; aggravated criminal damage to property.

21-5813. Criminal damage to property; aggravated criminal damage to property. (a) Criminal damage to property is by means other than by fire or explosive:

(1) Knowingly damaging, destroying, defacing or substantially impairing the use of any property in which another has an interest without the consent of such other person; or

(2) damaging, destroying, defacing or substantially impairing the use of any property with intent to injure or defraud an insurer or lienholder.

(b) Aggravated criminal damage to property is criminal damage to property, as defined in subsection (a)(1), if the value or amount of damage exceeds $5,000, committed with the intent to obtain any regulated scrap metal as defined in K.S.A. 2016 Supp. 50-6,109, and amendments thereto, or any items listed in K.S.A. 2016 Supp. 50-6,111(d), and amendments thereto, upon:

(1) Any building, structure, personal property or place used primarily for worship or any religious purpose;

(2) any building, structure or place used as a school or as an educational facility;

(3) any building, structure or place used by a non-profit or charitable business, corporation, firm, service or association;

(4) any grave, cemetery, mortuary or personal property of the cemetery or mortuary or other facility used for the purpose of burial or memorializing the dead;

(5) any agricultural property or agricultural infrastructure;

(6) any construction, mining or recycling facility, structure or site;

(7) any utility, utility service, telecommunication, telecommunication service, cable or video service facility, property, building, structure, site or component thereof;

(8) any municipal, county or state building, structure, site or property;

(9) any residential, commercial, industrial or agricultural irrigation, sprinkler or watering system or component thereof;

(10) the infrastructure of any residence, building or structure;

(11) any historical marker, plaque or work of art;

(12) any vehicle or transportation building, facility, structure, site or property; or

(13) any other building, structure, residence, facility, site, place, property, vehicle or any infrastructure thereof.

(c) Criminal damage to property if the property:

(1) Is damaged to the extent of $25,000 or more is a severity level 7, nonperson felony;

(2) is damaged to the extent of at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(3) damaged is of the value of less than $1,000 or is of the value of $1,000 or more and is damaged to the extent of less than $1,000 is a class B nonperson misdemeanor.

(d) Aggravated criminal damage to property is a severity level 6, nonperson felony.

(e) (1) As used in subsection (b):

(A) "Infrastructure" includes any fixture to, attachment upon or part of a residence, building or structure's framework, electrical wiring and appurtenances, plumbing or heating and air systems; and

(B) "site" includes any area, place or location set aside for specific use or uses, including, but not limited to, storage, staging, repair, sorting, transportation, planning or organization.

(2) Any of the items or locations listed in subsection (b) shall include the curtilage, adjoining land and any improvements thereupon.

(3) Nothing in subsection (b) shall be construed to require the:

(A) Construction or existence of any door, gate, fence, barrier or wall; or

(B) existence of notice, postings or signs to potential trespassers.

(f) In determining the amount of damage to property, damages may include the cost of repair or replacement of the property that was damaged, the reasonable cost of the loss of production, crops and livestock, reasonable labor costs of any kind, reasonable material costs of any kind and any reasonable costs that are attributed to equipment that is used to abate or repair the damage to the property.

History: L. 2010, ch. 136, § 99; L. 2015, ch. 96, § 9; July 1.



21-5814 Criminal use of an explosive.

21-5814. Criminal use of an explosive. (a) Criminal use of an explosive is:

(1) Possessing, manufacturing or transporting a commercial explosive, whether or not a person knows or has reason to know it is a commercial explosive; or

(2) possessing, creating or constructing a simulated explosive, destructive device, incendiary, radiological, biological or poison gas, bomb, rocket, missile, mine, grenade, dispersal device or similar simulated device, with intent to intimidate or cause alarm to another person.

(b) Criminal use of an explosive as defined in:

(1) Subsection (a)(1) is a:

(A) Severity level 6, person felony, except as provided in (b)(1)(B);

(B) severity level 5, person felony if:

(i) The possession, manufacture or transportation is intended to be used to commit a crime or is distributed to another with knowledge that such other intends to use such substance to commit a crime;

(ii) a public safety officer is placed at risk to defuse such explosive; or

(iii) the explosive is introduced into a building in which there is another human being; and

(2) subsection (a)(2) is a severity level 8, person felony.

(c) As used in:

(1) Subsection (a)(1), an "explosive" shall not include any legally obtained and transferred commercial explosive by licensed individuals and ammunition and commercially available loading powders and products used as ammunition, and consumer fireworks, as defined in 27 C.F.R. § 555.11, in effect on May 17, 2007, unless such consumer fireworks are modified or assembled as a device that deflagrates or explodes when used for a purpose not intended by the manufacturer; and

(2) this section, "commercial explosive" includes chemical compounds that form an explosive; a combination of chemicals, compounds or materials, including, but not limited to, the presence of an acid, a base, dry ice or aluminum foil, that are placed in a container for the purpose of generating a gas or gases to cause a mechanical failure, rupture or bursting of the container; incendiary or explosive material, liquid or solid; detonator; blasting cap; military explosive fuse assembly; squib; electric match or functional improvised fuse assembly; or any completed explosive device commonly known as a pipe bomb or a molotov cocktail.

(d) The provisions of subsection (a)(1) shall not prohibit law enforcement officials, the United States military, public safety officials, accredited educational institutions or licensed or registered businesses, and associated personnel, from engaging in legitimate public safety training, demonstrations or exhibitions requiring the authorized construction or use of such simulated devices or materials.

History: L. 2010, ch. 136, § 100; July 1, 2011.



21-5815 Criminal littering.

21-5815. Criminal littering. (a) Criminal littering is recklessly depositing or causing to be deposited any object or substance into, upon or about:

(1) Any public street, highway, alley, road, right-of-way, park or other public place, or any lake, stream, watercourse, or other body of water, except by direction of some public officer or employee authorized by law to direct or permit such acts; or

(2) any private property without the consent of the owner or occupant of such property.

(b) Criminal littering is an unclassified misdemeanor punishable:

(1) Upon a first conviction by a fine of not less than $250 nor more than $1,000;

(2) upon a second conviction by a fine of not less than $1,000 nor more than $2,000; and

(3) upon a third or subsequent conviction by a fine of not less than $2,000 nor more than $4,000.

(c) The provisions of K.S.A. 8-15,102, and amendments thereto, are excepted from the application of this section.

(d) In addition to the fines in subsection (b), a person convicted of littering shall be required to pick up litter for a time prescribed by and at a place within the jurisdiction of the court.

History: L. 2010, ch. 136, § 101; July 1, 2011.



21-5816 Tampering with a landmark.

21-5816. Tampering with a landmark. (a) Tampering with a landmark is doing any of the following acts with the intent to fraudulently alter a boundary:

(1) Removing any monument of stone or other durable material, established or created for the purpose of designating the corner of or any other point upon the boundary of any lot or tract of land, or of the state, or any legal subdivision thereof;

(2) defacing or altering marks upon any tree, post or other monument, made for the purpose of designating any point on such boundary;

(3) cutting down or removing any tree, post or other monument upon which any such marks have been made for such purpose, with intent to destroy such marks;

(4) defacing or altering any inscription on any such marker or monument; or

(5) altering, removing, damaging or destroying any public land survey corner or accessory without complying with the provisions of K.S.A. 58-2011, and amendments thereto.

(b) Tampering with a landmark is a class C misdemeanor.

History: L. 2010, ch. 136, § 102; July 1, 2011.



21-5817 Tampering with a traffic signal; aggravated tampering with a traffic signal.

21-5817. Tampering with a traffic signal; aggravated tampering with a traffic signal. (a) Tampering with a traffic signal is knowingly manipulating, altering, destroying or removing any light, sign, marker, railroad switching device or other signal device erected or installed for the purpose of controlling or directing the movement of motor vehicles, railroad trains, aircraft or watercraft.

(b) Aggravated tampering with a traffic signal is tampering with a traffic signal as defined in subsection (a) which creates an unreasonable risk of an accident causing the death or great bodily injury of any person.

(c) (1) Tampering with a traffic signal is a class C misdemeanor.

(2) Aggravated tampering with a traffic signal is a severity level 7, nonperson felony.

(d) It shall not be necessary that an accident occurs for a person to be charged and convicted pursuant to subsection (b).

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for violating K.S.A. 2016 Supp. 21-5801 or 21-5802, and amendments thereto.

History: L. 2010, ch. 136, § 103; July 1, 2011.



21-5818 Tampering with a pipeline.

21-5818. Tampering with a pipeline. (a) Tampering with a pipeline is the knowing and unauthorized alteration of or interference with any part of a pipeline.

(b) Tampering with a pipeline is a severity level 6, nonperson felony.

(c) As used in this section:

(1) "Alteration of or interference with any part of a pipeline" includes, but is not limited to, any adjustment, opening, removal, change or destruction of any part of any pipeline; and

(2) "pipeline" means any pipeline, and any related facility, building, structure or equipment, used in gathering, transmission or transportation of natural gas, crude oil, petroleum products or anhydrous ammonia. "Pipeline" does not include distribution lines that convey natural gas from a gas main to the ultimate consumer.

History: L. 2010, ch. 136, § 104; July 1, 2011.



21-5819 Throwing or otherwise casting objects onto street, highway or railroad right-of-way or railroad property.

21-5819. Throwing or otherwise casting objects onto street, highway or railroad right-of-way or railroad property. (a) It is unlawful for any person to:

(1) Recklessly throw, push, pitch or otherwise cast any rock, stone or other object, matter or thing onto a street, road, highway, railroad right-of-way, or upon any vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock thereon;

(2) violate subsection (a) and damage any vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock lawfully on the street, highway or railroad right-of-way by the thrown or cast rock, stone or other object;

(3) violate subsection (a) and injure another person on the street, road, highway or railroad right-of-way; or

(4) violate subsection (a), damage a vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock and a person is injured as a result of the cast or thrown object or from injuries incurred as a result of damage to the vehicle in which a person was a passenger when struck by such object.

(b) (1) Violation of subsection (a)(1) is a class B nonperson misdemeanor.

(2) Violation of subsection (a)(2) is a class A nonperson misdemeanor.

(3) Violation of subsection (a)(3) is a severity level 7, person felony.

(4) Violation of subsection (a)(4) is a severity level 6, person felony.

(c) In any case where a vehicle, engine or car or any train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock is damaged as a result of a violation of subsection (a), the provisions of this section shall not bar conviction of the accused under any other offense in article 58 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto. An accused may be convicted for a violation of any other offense in article 58 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or this section, but not under both.

(d) In any case where a person dies or sustains bodily injury as a result of a violation of subsection (a), the provisions of this section shall not bar conviction of the accused under any other offense in article 54 of chapter 21 of the Kansas Statutes Annotated and K.S.A. 2016 Supp. 21-6418, and amendments thereto. An accused may be convicted for a violation of any other offense in article 54 of chapter 21 of the Kansas Statutes Annotated and K.S.A. 2016 Supp. 21-6418, and amendments thereto, or this section, but not under both.

History: L. 2010, ch. 136, § 105; L. 2011, ch. 30, § 38; July 1.



21-5820 Unlawful posting of political pictures and political advertisements.

21-5820. Unlawful posting of political pictures and political advertisements. (a) Unlawful posting of political pictures and political advertisements is knowingly putting up, affixing or fastening of either or both a political picture or a political advertisement to a telegraph, telephone, electric light or power pole.

(b) Unlawful posting of political pictures and political advertisements is a class C misdemeanor.

History: L. 2010, ch. 136, § 106; July 1, 2011.



21-5821 Giving a worthless check.

21-5821. Giving a worthless check. (a) Giving a worthless check is the making, drawing, issuing or delivering or causing or directing the making, drawing, issuing or delivering of any check on any financial institution for the payment of money or its equivalent with intent to defraud and knowing, at the time of the making, drawing, issuing or delivering of such check that the maker or drawer has no deposit in or credits with the financial institution or has not sufficient funds in, or credits with, the financial institution for the payment of such check in full upon its presentation.

(b) Giving a worthless check is a:

(1) Severity level 7, nonperson felony if:

(A) The check is drawn for $25,000 or more; or

(B) more than one worthless check is given within a seven-day period and the combined total of the checks is $25,000 or more;

(2) severity level 9, nonperson felony if:

(A) The check is drawn for at least $1,000 but less than $25,000;

(B) more than one worthless check is given within a seven-day period and the combined total of the checks is at least $1,000 but less than $25,000; or

(C) the person giving the worthless check has, within five years immediately preceding commission of the crime, been convicted of giving a worthless check two or more times; and

(3) class A nonperson misdemeanor if the check is drawn for less than $1,000.

(c) As used in this section and K.S.A. 2016 Supp. 21-5822, and amendments thereto:

(1) "Check" is any check, order or draft on a financial institution;

(2) "financial institution" means any bank, credit union, savings and loan association or depository; and

(3) "notice" includes oral or written notice to the person entitled thereto.

(d) In any prosecution against the maker or drawer of a check, payment of which has been refused by the financial institution on account of insufficient funds, the making, drawing, issuing or delivering of such check shall be prima facie evidence of intent to defraud and of knowledge of insufficient funds in, or on deposit with, the financial institution:

(1) Unless the maker or drawer pays the holder thereof the amount due thereon and a service charge not exceeding $30 for each check, within seven days after notice has been given to the maker or drawer that such check has not been paid by the financial institution. Written notice shall be presumed to have been given when deposited as restricted matter in the United States mail, addressed to the person to be given notice at such person's address as it appears on such check; or

(2) if a postdated date is placed on the check without the knowledge or consent of the payee.

(e) It shall not be a defense to a prosecution under this section that the check upon which such prosecution is based was:

(1) Postdated, unless such check was presented for payment prior to the postdated date; or

(2) given to a payee who had knowledge or had been informed, when the payee accepted such check that the maker did not have sufficient funds in the hands of the financial institution to pay such check upon presentation, unless such check was presented for payment prior to the date the maker informed the payee there would be sufficient funds.

(f) In addition to all other costs and fees allowed by law, each prosecutor who takes any action under the provisions of this section may collect from the issuer in such action an administrative handling cost, except in cases filed in a court of appropriate jurisdiction. The cost shall not exceed $10 for each check. If the issuer of the check is convicted in a district court, the administrative handling costs may be assessed as part of the court costs in the matter. The moneys collected pursuant to this subsection shall be deposited into a trust fund which shall be administered by the board of county commissioners. The funds shall be expended only with the approval of the board of county commissioners, but may be used to help fund the normal operating expenses of the county or district attorney's office.

History: L. 2010, ch. 136, § 107; July 1, 2011.



21-5822 Causing an unlawful prosecution for giving a worthless check.

21-5822. Causing an unlawful prosecution for giving a worthless check. (a) Causing an unlawful prosecution for giving a worthless check is filing a complaint before a magistrate or supplying information upon which a prosecution for giving a worthless check is commenced with knowledge that the check upon which such prosecution is based was postdated and such check was presented for payment prior to the postdated date or when the payee had knowledge, when such payee accepted such check, that there were no funds or insufficient funds in the hands of the financial institution to pay such check upon presentation and such check was presented for payment prior to the date the maker informed the payee there would be sufficient funds.

(b) Causing an unlawful prosecution for giving a worthless check is a class A nonperson misdemeanor.

(c) Any person convicted of violating this section shall pay the taxable costs of the prosecution initiated by such person or upon information supplied by such person.

History: L. 2010, ch. 136, § 108; July 1, 2011.



21-5823 Forgery.

21-5823. Forgery. (a) Forgery is, with intent to defraud:

(1) Making, altering or endorsing any written instrument in such manner that it purports to have been made, altered or endorsed by another person, either real or fictitious, and if a real person without the authority of such person; or altering any written instrument in such manner that it purports to have been made at another time or with different provisions without the authority of the maker thereof; or making, altering or endorsing any written instrument in such manner that it purports to have been made, altered or endorsed with the authority of one who did not give such authority;

(2) issuing or distributing such written instrument knowing it to have been thus made, altered or endorsed; or

(3) possessing, with intent to issue or distribute, any such written instrument knowing it to have been thus made, altered or endorsed.

(b) (1) Forgery is a severity level 8, nonperson felony.

(2) On a first conviction of forgery, in addition to any other sentence imposed, a person shall be fined the lesser of the amount of the forged instrument or $500.

(3) On a second conviction of forgery, a person shall be required to serve at least 30 days' imprisonment as a condition of probation, and fined the lesser of the amount of the forged instrument or $1,000.

(4) On a third or subsequent conviction of forgery, a person shall be required to serve at least 45 days' imprisonment as a condition of probation, and fined the lesser of the amount of the forged instrument or $2,500.

(5) The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the mandatory sentence as provided herein.

(c) In any prosecution under this section, it may be alleged in the complaint or information that it is not known whether a purported person is real or fictitious, and in such case there shall be a rebuttable presumption that such purported person is fictitious.

History: L. 2010, ch. 136, § 109; July 1, 2011.



21-5824 Making false information.

21-5824. Making false information. (a) Making false information is making, generating, distributing or drawing, or causing to be made, generated, distributed or drawn, any written instrument, electronic data or entry in a book of account with knowledge that such information falsely states or represents some material matter or is not what it purports to be, and with intent to defraud, obstruct the detection of a theft or felony offense or induce official action.

(b) Making false information is a severity level 8, nonperson felony.

History: L. 2010, ch. 136, § 110; July 1, 2011.



21-5825 Counterfeiting.

21-5825. Counterfeiting. (a) Counterfeiting is manufacturing, using, displaying, advertising, distributing or possessing with intent to distribute any item or services knowing such item or services bear or are identified by a counterfeit mark.

(b) Counterfeiting is a:

(1) Severity level 7, nonperson felony if:

(A) The retail value of such item or service is $25,000 or more;

(B) such counterfeiting involves 1,000 or more items bearing a counterfeit mark; or

(C) a third or subsequent violation of this section;

(2) severity level 9, nonperson felony if:

(A) The retail value of such item or service is at least $1,000 but less than $25,000;

(B) such counterfeiting involves more than 100 but less than 1,000 items bearing a counterfeit mark; or

(C) a second violation of this section; and

(3) class A nonperson misdemeanor, if the retail value of such item or service is less than $1,000.

(c) A person having possession, custody or control of more than 25 items bearing a counterfeit mark shall be presumed to possess such items with intent to distribute.

(d) Any state or federal certificate of registration of any intellectual property shall be prima facie evidence of the facts stated therein.

(e) As used in this section:

(1) "Counterfeit mark" means:

(A) Any unauthorized reproduction or copy of intellectual property; or

(B) intellectual property affixed to any item knowingly sold, offered for sale, manufactured or distributed, or identifying services offered or rendered, without the authority of the owner of the intellectual property;

(2) "intellectual property" means any trademark, service mark or trade name as such terms are defined in K.S.A. 2016 Supp. 81-202, and amendments thereto; and

(3) "retail value" means the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

(f) The quantity or retail value of items or services shall include the aggregate quantity or retail value of all items bearing, or services identified by, every counterfeit mark the defendant manufactures, uses, displays, advertises, distributes or possesses.

History: L. 2010, ch. 136, § 111; July 1, 2011.



21-5826 Destroying a written instrument.

21-5826. Destroying a written instrument. (a) Destroying a written instrument is tearing, cutting, burning, erasing, obliterating or destroying a written instrument, in whole or in part, with intent to defraud.

(b) Destroying a written instrument is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 112; July 1, 2011.



21-5827 Altering a legislative document.

21-5827. Altering a legislative document. (a) Altering a legislative document is knowingly mutilating, altering or changing, otherwise than in the regular course of legislation, any act, bill or resolution introduced into or acted upon by either or both houses of the legislature of this state either before or after such act, bill or resolution has been signed by the governor.

(b) Altering a legislative document is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 113; July 1, 2011.



21-5828 Criminal use of a financial card.

21-5828. Criminal use of a financial card. (a) Criminal use of a financial card is any of the following acts done with intent to defraud and to obtain money, goods, property or services:

(1) Using a financial card without the consent of the cardholder;

(2) using a financial card, or the number or description thereof, which has been revoked or canceled; or

(3) using a falsified, mutilated, altered or nonexistent financial card or a number or description thereof.

(b) Criminal use of a financial card is a:

(1) Severity level 7, nonperson felony if the money, goods, property or services obtained within any seven-day period are of the value of $25,000 or more;

(2) Severity level 9, nonperson felony if the money, goods, property or services obtained within any seven-day period are of the value of at least $1,000 but less than $25,000; and

(3) class A nonperson misdemeanor if the money, goods, property or services obtained within a seven-day period are of the value of less than $1,000.

(c) As used in this section:

(1) "Financial card" means an identification card, plate, instrument, device or number issued by a business organization authorizing the cardholder to purchase, lease or otherwise obtain money, goods, property or services or to conduct other financial transactions; and

(2) "cardholder" means the person or entity to whom or for whose benefit a financial card is issued.

(d) For the purposes of subsection (a)(2), a financial card shall be deemed canceled or revoked when notice in writing thereof has been received by the named holder thereof as shown on such financial card or by the records of the company.

History: L. 2010, ch. 136, § 114; July 1, 2011.



21-5829 Unlawful manufacture or disposal of false tokens.

21-5829. Unlawful manufacture or disposal of false tokens. (a) Unlawful manufacture or disposal of false tokens is manufacturing for sale, offering for sale or giving away any false token, slug, substance, false or spurious coin or other device intended or calculated to be placed or deposited in any automatic vending machine, coin-operated telephone, parking meter or other such receptacle with intent to cheat or defraud the owner, lessee, licensee or other person entitled to the contents of such automatic vending machine, coin-operated telephone, parking meter or other receptacle designed to receive coins or currency of the United States of America in connection with the sale, use or enjoyment of property or service.

(b) Unlawful manufacture or disposal of false tokens is a class B nonperson misdemeanor.

(c) The manufacture for sale, advertising, offering for sale or distribution of any such false token, slug, substance, false or spurious coin or other device shall be prima facie evidence of an intent to cheat or defraud within the meaning of this section.

History: L. 2010, ch. 136, § 115; July 1, 2011.



21-5830 Impairing a security interest.

21-5830. Impairing a security interest. (a) Impairing a security interest is, with intent to defraud the secured party:

(1) Damaging, destroying or concealing any personal property subject to a security interest;

(2) selling, exchanging or otherwise disposing of any personal property subject to a security interest without the written consent of the secured party, where such sale, exchange or other disposition is not authorized by the secured party under the terms of the security agreement; or

(3) failing to account to the secured party for the proceeds of the sale, exchange or other disposition of any personal property subject to a security interest, where such sale, exchange or other disposition is authorized and such accounting for proceeds is required by the secured party under the terms of the security agreement or otherwise.

(b) Impairing a security interest, when the personal property subject to the security interest is of the value of:

(1) $25,000 or more and is subject to a security interest of $25,000 or more is a severity level 7, nonperson felony;

(2) at least $1,000 and is subject to a security interest of at least $1,000 and either the value of the property or the security interest is less than $25,000 is a severity level 9, nonperson felony; and

(3) less than $1,000, or of the value of $1,000 or more but subject to a security interest of less than $1,000 is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 116; July 1, 2011.



21-5831 Warehouse receipt fraud.

21-5831. Warehouse receipt fraud. (a) Warehouse receipt fraud is making, drawing, issuing or delivering or causing or directing the making, drawing, issuing or delivering by a warehouseman, or any officer, agent or employee of a warehouseman, of:

(1) A negotiable receipt for goods with knowledge that the goods for which the receipt is issued have not actually been received by the warehouseman, or are not under the warehouseman's actual control at the time of issuing the receipt;

(2) a negotiable receipt for goods with knowledge that the receipt contains a false statement; or

(3) a duplicate or additional negotiable receipt for goods with knowledge that a former negotiable receipt for the same goods or any part thereof is outstanding and uncanceled, without plainly placing on the face thereof the word "duplicate," except in the case of a lost, stolen or destroyed receipt after proceedings as provided in K.S.A. 34-257 or subsection (a) of K.S.A. 2016 Supp. 84-7-601, and amendments thereto.

(b) Warehouse receipt fraud is a severity level 10, nonperson felony.

History: L. 2010, ch. 136, § 117; July 1, 2011.



21-5832 Unauthorized delivery of stored goods.

21-5832. Unauthorized delivery of stored goods. (a) Unauthorized delivery of stored goods is delivery of goods out of the possession of a warehouseman by such warehouseman, or any officer, agent or employee of such warehouseman, with knowledge that a negotiable receipt, the negotiation of which would transfer the right to the possession of such goods, is outstanding and uncanceled, without obtaining the possession of such receipt at or before the time of such delivery except:

(1) In the case of a lost, stolen or destroyed receipt, after proceedings as provided in subsection (a) of K.S.A. 2016 Supp. 84-7-601, and amendments thereto;

(2) in the case of delivery in good faith as provided in subsection (b) of K.S.A. 2016 Supp. 84-7-206, and amendments thereto;

(3) in the case of optional termination of storage as provided in K.S.A. 2016 Supp. 84-7-206, and amendments thereto;

(4) in the case of a lost or destroyed receipt, after proceedings as provided in K.S.A. 34-257, and amendments thereto; or

(5) in the case of sale as provided in K.S.A. 34-276, and amendments thereto.

(b) Unauthorized delivery of stored goods is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 118; July 1, 2011.



21-5833 Automobile master key violation.

21-5833. Automobile master key violation. (a) Automobile master key violation is:

(1) Selling or offering to sell a motor vehicle master key knowing it to be designed to fit the ignition switch of more than one motor vehicle; or

(2) possession of a motor vehicle master key designed to fit the ignition switch of more than one motor vehicle by a person knowing it to be such a key.

(b) Automobile master key violation is a class C misdemeanor.

(c) The provisions of this section shall not apply to a:

(1) Law enforcement officer;

(2) person who is regularly carrying on the business of garage proprietor or locksmith;

(3) owner of two or more vehicles who possess such motor vehicle master key for any or all of the motor vehicles so owned; or

(4) person who sells a motor vehicle master key to a person described in subsection (c)(3).

History: L. 2010, ch. 136, § 119; July 1, 2011.



21-5834 Sale of recut or regrooved tires.

21-5834. Sale of recut or regrooved tires. (a) Sale of recut or regrooved tires is the sale, offer to sell or exposure for sale of any passenger vehicle tire which the person knows to have been recut or regrooved, or the sale, offer to sell or exposure for sale of any passenger vehicle equipped with any tire which is known to have been recut or regrooved.

(b) Sale of recut or regrooved tires is a class B nonperson misdemeanor.

(c) As used in this section:

(1) "Recut or regrooved tire" means an unretreated or unrecapped tire into which new grooves have been cut or burned; and

(2) "passenger vehicle" means the same as in K.S.A. 8-126, and amendments thereto.

History: L. 2010, ch. 136, § 120; July 1, 2011.



21-5835 Unlawful acts concerning odometers.

21-5835. Unlawful acts concerning odometers. (a) It is unlawful for any person:

(1) To knowingly tamper with, adjust, alter, change, set back, disconnect or fail to connect the odometer of any motor vehicle, or cause any of the foregoing to occur to an odometer of a motor vehicle, so as to reflect a lower mileage than the true mileage traveled by the motor vehicle;

(2) with the intent to defraud, to operate a motor vehicle on any street or highway knowing that the odometer of the motor vehicle is disconnected or nonfunctional;

(3) to advertise for sale, sell, use or install on any part of a motor vehicle or on any odometer in a motor vehicle any device which the person knows can cause the odometer to register any mileage other than the true mileage; or

(4) to sell or offer to sell, with the intent to defraud, a motor vehicle knowing that the odometer of such motor vehicle was tampered with, adjusted, altered, changed, set back, disconnected or failed to be connected so as to reflect a lower mileage than the true mileage of such motor vehicle.

(b) Nothing in this section shall prevent the service, repair or replacement of an odometer, provided the mileage indicated thereon remains the same as before the service, repair or replacement. If the odometer is incapable of registering the same mileage as before such service, repair or replacement, the odometer shall be adjusted to read zero and a notice shall be attached permanently to the left door frame of the vehicle by the owner or owner's agent specifying the mileage prior to repair or replacement of the odometer, the date on which it was repaired or replaced and the vehicle identification number except that it shall be unlawful for any person to:

(1) Fail to adjust an odometer or affix a notice regarding such adjustment, as required under this subsection; or

(2) remove or alter any notice affixed to a vehicle pursuant to the provisions of this subsection.

(c) Violation of this section is a severity level 9, nonperson felony.

(d) The provisions of this section shall not apply to antique motor vehicles which could be registered under the provisions of K.S.A. 8-166 et seq., and amendments thereto, or to special interest vehicles which could be registered under the provisions of K.S.A. 8-194 et seq., and amendments thereto.

(e) As used in this section:

(1) "Motor vehicle" means any vehicle other than a motorized bicycle which is self-propelled and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, and amendments thereto;

(2) "vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a public highway, and is required to be registered under the provisions of article 1 of chapter 8 of Kansas Statutes Annotated, and amendments thereto, except that such term shall not include motorized bicycles or mobile homes;

(3) "true mileage" means the actual mileage the motor vehicle has been driven;

(4) "person" means an individual, partnership, corporation or association; and

(5) "odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation, but shall not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.

(f) Every action pursuant to this section shall be brought in the district court of any county in which there occurred any act or practice declared to be a violation of this section, or in which the defendant resides or has such person's principal place of business.

History: L. 2010, ch. 136, § 121; July 1, 2011.



21-5836 Unlawful acts concerning certificates of title.

21-5836. Unlawful acts concerning certificates of title. (a) It shall be unlawful to transfer ownership to any vehicle, manufactured home or mobile home and knowingly fail to show oneself on the transferred certificate of title.

(b) Violation of this section is a class C misdemeanor.

History: L. 2010, ch. 136, § 122; July 1, 2011.



21-5837 Adding dockage or foreign material to grain.

21-5837. Adding dockage or foreign material to grain. (a) Adding dockage or foreign material to grain is knowingly:

(1) Adding dockage or foreign material to any grain to be marketed; or

(2) recombining any dockage or foreign material once removed from grain with any grain which is to be marketed.

(b) Adding dockage or foreign material to grain is a severity level 9, nonperson felony.

(c) Nothing in this section shall be construed to prohibit:

(1) The treatment of grain to control insects, dust or fungi injurious to stored grain;

(2) the blending of grain with similar grain of a different quality to adjust the quality of a resulting mixture;

(3) the marketing of dockage or foreign materials removed from grain if such dockage or foreign material is marketed separately;

(4) the recombination of broken corn or broken kernels as defined by the administrator of the federal grain inspection service under the federal grain quality improvement act of 1986 with grain of the type from which the broken corn or broken kernels were derived; or

(5) other practices as may be authorized by the United States secretary of agriculture, as of July 1, 1987, under the federal grain quality improvement act of 1986.

(d) As used in this section:

(1) "Foreign material" means dirt, rock, sand, sticks or manure, or any combination of such material defined as foreign material by the United States secretary of agriculture, as of July 1, 1987, under the federal grain quality improvement act of 1986; and

(2) "dockage" means the same as provided by the United States secretary of agriculture, as of July 1, 1987, under the federal grain quality improvement act of 1986.

History: L. 2010, ch. 136, § 123; July 1, 2011.



21-5838 Conducting a pyramid promotional scheme.

21-5838. Conducting a pyramid promotional scheme. (a) Conducting a pyramid promotional scheme is knowingly establishing, operating, advertising or promoting any pyramid promotional scheme.

(b) Conducting a pyramid promotional scheme is a severity level 9, nonperson felony.

(c) A limitation as to the number of persons who may participate or the presence of additional conditions affecting eligibility for the opportunity to receive compensation under the plan or operation does not change the identity of the scheme as a pyramid promotional scheme.

(d) It is not a defense under this section that a participant, on giving consideration, obtains any goods, services or intangible property in addition to the right to receive compensation.

(e) The attorney general, or county attorney or district attorney, or both, may institute criminal action to prosecute this offense.

(f) As used in this section, "pyramid promotional scheme" means a plan or operation by which a participant gives consideration for the opportunity to receive compensation which is derived primarily from any person's introduction of other persons into participation in the plan or operation rather than from the sale of goods, services or intangible property by the participant or other persons introduced into the plan or operation.

History: L. 2010, ch. 136, § 124; July 1, 2011.



21-5839 Unlawful acts concerning computers.

21-5839. Unlawful acts concerning computers. (a) It is unlawful for any person to:

(1) Knowingly and without authorization access and damage, modify, alter, destroy, copy, disclose or take possession of a computer, computer system, computer network or any other property;

(2) use a computer, computer system, computer network or any other property for the purpose of devising or executing a scheme or artifice with the intent to defraud or to obtain money, property, services or any other thing of value by means of false or fraudulent pretense or representation;

(3) knowingly exceed the limits of authorization and damage, modify, alter, destroy, copy, disclose or take possession of a computer, computer system, computer network or any other property;

(4) knowingly and without authorization, disclose a number, code, password or other means of access to a computer, computer network, social networking website or personal electronic content; or

(5) knowingly and without authorization, access or attempt to access any computer, computer system, social networking website, computer network or computer software, program, documentation, data or property contained in any computer, computer system or computer network.

(b) (1) Except as provided in (b)(2), violation of subsections (a)(1), (a)(2) or (a)(3) is a severity level 8, nonperson felony.

(2) Violation of subsections (a)(1), (a)(2) or (a)(3) is a severity level 5, nonperson felony if the monetary loss to the victim or victims is more than $100,000.

(3) Violation of subsections (a)(4) or (a)(5) is a class A nonperson misdemeanor.

(c) In any prosecution for a violation of subsections (a)(1), (a)(2) or (a)(3), it shall be a defense that the property or services were appropriated openly and avowedly under a claim of title made in good faith.

(d) As used in this section:

(1) "Access" means to instruct, communicate with, store data in, retrieve data from or otherwise make use of any resources of a computer, computer system or computer network;

(2) "computer" means an electronic device which performs work using programmed instruction and which has one or more of the capabilities of storage, logic, arithmetic or communication and includes all input, output, processing, storage, software or communication facilities which are connected or related to such a device in a system or network;

(3) "computer network" means the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals, or a complex consisting of two or more interconnected computers;

(4) "computer program" means a series of instructions or statements in a form acceptable to a computer which permits the functioning of a computer system in a manner designed to provide appropriate products from such computer system;

(5) "computer software" means computer programs, procedures and associated documentation concerned with the operation of a computer system;

(6) "computer system" means a set of related computer equipment or devices and computer software which may be connected or unconnected;

(7) "financial instrument" means any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, credit card, debit card or marketable security;

(8) "personal electronic content" means the electronically stored content of an individual including, but not limited to, pictures, videos, emails and other data files;

(9) "property" includes, but is not limited to, financial instruments, information, electronically produced or stored data, supporting documentation and computer software in either machine or human readable form;

(10) "services" includes, but is not limited to, computer time, data processing and storage functions and other uses of a computer, computer system or computer network to perform useful work;

(11) "social networking website" means a privacy-protected internet website which allows individuals to construct a public or semi-public profile within a bounded system created by the service, create a list of other users with whom the individual shares a connection within the system and view and navigate the list of users with whom the individual shares a connection and those lists of users made by others within the system; and

(12) "supporting documentation" includes, but is not limited to, all documentation used in the construction, classification, implementation, use or modification of computer software, computer programs or data.

History: L. 2010, ch. 136, § 125; L. 2013, ch. 96, § 3; July 1.






Article 59 CRIMES AFFECTING GOVERNMENT FUNCTIONS

21-5901 Treason.

21-5901. Treason. (a) Treason is intentionally levying war against the state, adhering to its enemies, or giving them aid and comfort.

(b) Treason is an off-grid person felony.

(c) No person shall be convicted of treason unless on the evidence of two witnesses to the overt act or confession in open court.

History: L. 2010, ch. 136, § 126; July 1, 2011.



21-5902 Sedition.

21-5902. Sedition. (a) Sedition is advocating, or with knowledge of its contents knowingly publishing or distributing any document which advocates, or, with knowledge of its purpose, knowingly becoming a member of any organization which advocates the overthrow or reformation of the existing form of government of this state by violence or unlawful means.

(b) Sedition is a severity level 7, nonperson felony.

History: L. 2010, ch. 136, § 127; July 1, 2011.



21-5903 Perjury.

21-5903. Perjury. (a) Perjury is intentionally and falsely:

(1) Swearing, testifying, affirming, declaring or subscribing to any material fact upon any oath or affirmation legally administered in any cause, matter or proceeding before any court, tribunal, public body, notary public or other officer authorized to administer oaths; or

(2) subscribing as true and correct under penalty of perjury any material matter in any declaration, verification, certificate or statement as permitted by K.S.A. 53-601, and amendments thereto.

(b) Perjury is a:

(1) Severity level 9, nonperson felony, except as provided in subsection (b)(2); and

(2) severity level 7, nonperson felony if the false statement is made upon the trial of a felony charge.

History: L. 2010, ch. 136, § 128; L. 2013, ch. 3, § 1; July 1.



21-5904 Interference with law enforcement.

21-5904. Interference with law enforcement. (a) Interference with law enforcement is:

(1) Falsely reporting to a law enforcement officer, law enforcement agency or state investigative agency:

(A) That a particular person has committed a crime, knowing that such information is false and intending that the officer or agency shall act in reliance upon such information;

(B) that a law enforcement officer has committed a crime or committed misconduct in the performance of such officer's duties, knowing that such information is false and intending that the officer or agency shall act in reliance upon such information;

(C) any information, knowing that such information is false and intending to influence, impede or obstruct such officer's or agency's duty; or

(D) any information concerning the death, disappearance or potential death or disappearance of a child under the age of 13, knowing that such information is false and intending that the officer or agency shall act in reliance upon such information;

(2) concealing, destroying or materially altering evidence with the intent to prevent or hinder the apprehension or prosecution of any person; or

(3) knowingly obstructing, resisting or opposing any person authorized by law to serve process in the service or execution or in the attempt to serve or execute any writ, warrant, process or order of a court, or in the discharge of any official duty.

(b) Interference with law enforcement as defined in:

(1) Subsection (a)(1)(A) and (a)(1)(B) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(1)(B); and

(B) severity level 8, nonperson felony in the case of a felony;

(2) subsection (a)(1)(C) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(2)(B); and

(B) severity level 9, nonperson felony in the case of a felony;

(3) subsection (a)(1)(D) is a severity level 8, nonperson felony;

(4) subsection (a)(2) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(4)(B); and

(B) severity level 8, nonperson felony in the case of a felony; and

(5) subsection (a)(3) is a:

(A) Severity level 9, nonperson felony in the case of a felony, or resulting from parole or any authorized disposition for a felony; and

(B) class A nonperson misdemeanor in the case of a misdemeanor, or resulting from any authorized disposition for a misdemeanor, or a civil case.

History: L. 2010, ch. 136, § 129; L. 2012, ch. 150, § 20; L. 2013, ch. 133, § 6; L. 2014, ch. 95, § 2; July 1.

Section was amended twice in the 2012 session, see also 21-5904a.



21-5905 Interference with the judicial process.

21-5905. Interference with the judicial process. (a) Interference with the judicial process is:

(1) Communicating with any judicial officer in relation to any matter which is or may be brought before such judge, magistrate, master or juror with intent to improperly influence such officer;

(2) committing any of the following acts, with intent to influence, impede or obstruct the finding, decision, ruling, order, judgment or decree of such judicial officer or prosecutor on any matter then pending before the officer or prosecutor:

(A) Communicating in any manner a threat of violence to any judicial officer or any prosecutor;

(B) harassing a judicial officer or a prosecutor by repeated vituperative communication; or

(C) picketing, parading or demonstrating near such officer's or prosecutor's residence or place of abode;

(3) picketing, parading or demonstrating in or near a building housing a judicial officer or a prosecutor with intent to impede or obstruct the finding, decision, ruling, order, judgment or decree of such judicial officer or prosecutor on any matter then pending before the officer or prosecutor;

(4) knowingly accepting or agreeing to accept anything of value as consideration for a promise:

(A) Not to initiate or aid in the prosecution of a person who has committed a crime; or

(B) to conceal or destroy evidence of a crime;

(5) knowingly or intentionally in any criminal proceeding or investigation:

(A) Inducing a witness or informant to withhold or unreasonably delay in producing any testimony, information, document or thing;

(B) withholding or unreasonably delaying in producing any testimony, information, document or thing after a court orders the production of such testimony, information, document or thing;

(C) altering, damaging, removing or destroying any record, document or thing, with the intent to prevent it from being produced or used as evidence; or

(D) making, presenting or using a false record, document or thing with the intent that the record, document or thing, material to such criminal proceeding or investigation, appear in evidence to mislead a justice, judge, magistrate, master or law enforcement officer;

(6) when performed by a person summoned or sworn as a juror in any case:

(A) Intentionally soliciting, accepting or agreeing to accept from another any benefit as consideration to wrongfully give a verdict for or against any party in any proceeding, civil or criminal;

(B) intentionally promising or agreeing to wrongfully give a verdict for or against any party in any proceeding, civil or criminal; or

(C) knowingly receiving any evidence or information from anyone in relation to any matter or cause for the trial of which such juror has been or will be sworn, without the authority of the court or officer before whom such juror has been summoned, and without immediately disclosing the same to such court or officer; or

(7) knowingly making available by any means personal information about a judge or the judge's immediate family member, if the dissemination of the personal information poses an imminent and serious threat to the judge's safety or the safety of such judge's immediate family member, and the person making the information available knows or reasonably should know of the imminent and serious threat.

(b) Interference with the judicial process as defined in:

(1) Subsection (a)(1) is a severity level 9, nonperson felony;

(2) subsection (a)(2) and (a)(3) is a class A nonperson misdemeanor;

(3) subsection (a)(4) is a:

(A) Severity level 8, nonperson felony if the crime is a felony; or

(B) class A nonperson misdemeanor if the crime is a misdemeanor;

(4) subsection (a)(5) is a:

(A) Severity level 8, nonperson felony if the matter or case involves a felony; or

(B) class A nonperson misdemeanor if the matter or case involves a misdemeanor;

(5) subsection (a)(6)(A) is a severity level 7, nonperson felony;

(6) subsection (a)(6)(B) or (a)(6)(C) is a severity level 9, nonperson felony; and

(7) subsection (a)(7) is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(7)(B); and

(B) severity level 9, person felony upon a second or subsequent conviction.

(c) Nothing in this section shall limit or prevent the exercise by any court of this state of its power to punish for contempt.

(d) As used in this section:

(1) "Immediate family member" means a judge's spouse, child, parent or any other blood relative who lives in the same residence as such judge.

(2) "Judge" means any duly elected or appointed justice of the supreme court, judge of the court of appeals, judge of any district court of Kansas, district magistrate judge or municipal court judge.

(3) "Personal information" means a judge's home address, home telephone number, personal mobile telephone number, pager number, personal e-mail address, personal photograph, immediate family member photograph, photograph of the judge's home, and information about the judge's motor vehicle, any immediate family member's motor vehicle, any immediate family member's place of employment, any immediate family member's child care or day care facility and any immediate family member's public or private school that offers instruction in any or all of the grades kindergarten through 12.

History: L. 2010, ch. 136, § 130; L. 2012, ch. 143, § 2; L. 2014, ch. 102, § 3; July 1.



21-5906 Criminal disclosure of a warrant.

21-5906. Criminal disclosure of a warrant. (a) Criminal disclosure of a warrant is recklessly making public in any way, prior to the execution of such warrant the:

(1) Fact that a search warrant or warrant for arrest has been applied for or issued; or

(2) contents of the affidavit or testimony on which such warrant is based.

(b) Criminal disclosure of a warrant is a class B nonperson misdemeanor.

(c) Criminal disclosure of a warrant shall not apply:

(1) When disclosure of the warrant is made at the request of a law enforcement officer for the purpose of assisting in the execution of such warrant;

(2) to personnel of a law enforcement agency disclosing a warrant:

(A) For the purpose of encouraging the person named in the warrant to voluntarily surrender; or

(B) issued in a case involving the abduction of a child unless such disclosure is specifically prohibited by the court issuing such warrant.

History: L. 2010, ch. 136, § 131; July 1, 2011.



21-5907 Simulating legal process.

21-5907. Simulating legal process. (a) Simulating legal process is:

(1) Distributing to another any document which simulates or purports to be, or is designed to cause others to believe it to be, a summons, petition, complaint or other legal process, with the intent to mislead the recipient and cause the recipient to take action in reliance thereon; or

(2) printing or distributing any such document, knowing that it shall be so used.

(b) Simulating legal process is a class A nonperson misdemeanor.

(c) This section shall not apply to the printing or distribution of blank forms of legal documents intended for actual use in judicial proceedings.

History: L. 2010, ch. 136, § 132; L. 2012, ch. 150, § 21; July 1.



21-5908 Witness or victim intimidation; definitions.

21-5908. Witness or victim intimidation; definitions. As used in K.S.A. 2016 Supp. 21-5909 and 21-5910, and amendments thereto:

(a) "Civil injury or loss" means any injury or loss for which a civil remedy is provided under the laws of this state, any other state or the United States;

(b) "victim" means any individual:

(1) Against whom any crime under the laws of this state, any other state or the United States is being, has been or is attempted to be committed; or

(2) who suffers a civil injury or loss; and

(c) "witness" means any individual:

(1) Who has knowledge of the existence or nonexistence of facts relating to any civil or criminal trial, proceeding or inquiry authorized by law;

(2) whose declaration under oath is received or has been received as evidence for any purpose;

(3) who has reported any crime or any civil injury or loss to any law enforcement officer, prosecutor, probation officer, parole officer, correctional officer, community correctional services officer or judicial officer;

(4) who has been served with a subpoena issued under the authority of a municipal court or any court or agency of this state, any other state or the United States; or

(5) who is believed by the offender to be an individual described in this subsection.

History: L. 2010, ch. 136, § 133; July 1, 2011.



21-5909 Intimidation of a witness or victim; aggravated intimidation of a witness or victim.

21-5909. Intimidation of a witness or victim; aggravated intimidation of a witness or victim. (a) Intimidation of a witness or victim is preventing or dissuading, or attempting to prevent or dissuade, with an intent to vex, annoy, harm or injure in any way another person or an intent to thwart or interfere in any manner with the orderly administration of justice:

(1) Any witness or victim from attending or giving testimony at any civil or criminal trial, proceeding or inquiry authorized by law; or

(2) any witness, victim or person acting on behalf of a victim from:

(A) Making any report of the victimization of a victim to any law enforcement officer, prosecutor, probation officer, parole officer, correctional officer, community correctional services officer or judicial officer, the secretary of the department of social and rehabilitation services or any agent or representative of the secretary, or any person required to make a report pursuant to K.S.A. 2016 Supp. 38-2223, and amendments thereto;

(B) causing a complaint, indictment or information to be sought and prosecuted, or causing a violation of probation, parole or assignment to a community correctional services program to be reported and prosecuted, and assisting in its prosecution;

(C) causing a civil action to be filed and prosecuted and assisting in its prosecution; or

(D) arresting or causing or seeking the arrest of any person in connection with the victimization of a victim.

(b) Aggravated intimidation of a witness or victim is intimidation of a witness or victim, as defined in subsection (a), when the:

(1) Act is accompanied by an expressed or implied threat of force or violence against a witness, victim or other person or the property of any witness, victim or other person;

(2) act is in furtherance of a conspiracy;

(3) act is committed by a person who has been previously convicted of corruptly influencing a witness or has been convicted of a violation of this section or any federal or other state's statute which, if the act prosecuted was committed in this state, would be a violation of this section;

(4) witness or victim is under 18 years of age; or

(5) act is committed for pecuniary gain or for any other consideration by a person acting upon the request of another person.

(c) (1) Intimidation of a witness or victim is a class B person misdemeanor.

(2) Aggravated intimidation of a witness or victim is a severity level 6, person felony.

History: L. 2010, ch. 136, § 134; L. 2012, ch. 157, § 3; July 1.



21-5910 Civil remedies; court orders authorized; penalties; pretrial release.

21-5910. Civil remedies; court orders authorized; penalties; pretrial release. (a) In its discretion and upon good cause, which may include, but is not limited to, the declaration of a party's attorney, to believe that intimidation or dissuasion of any victim or witness has occurred or is reasonably likely to occur, any court having jurisdiction over any civil or criminal matter may issue any reasonable order necessary to remedy or prevent the intimidation or dissuasion, including, but not limited to, an order that:

(1) Any person before the court, including but not limited to a party, subpoenaed witness or other person entering the courtroom of the court, not violate any provision of this section or K.S.A. 2016 Supp. 21-5909, and amendments thereto;

(2) any person described in this section maintain a prescribed geographic distance from any specified witness or victim;

(3) any person described in this section have no communication whatsoever with any specified witness or victim, except through an attorney under such reasonable restrictions as the court imposes;

(4) calls for a hearing to determine if an order described in subsection (a)(1), (a)(2) or (a)(3) should be issued; or

(5) a particular law enforcement agency within the jurisdiction of the court provide protection for a victim or witness.

(b) Actions by a law enforcement agency pursuant to an order issued under subsection (a)(5) shall be considered to be police protection within the exemption from liability under the Kansas tort claims act for damages resulting from the failure to provide, or the method of providing, police protection.

(c) Violation of an order entered pursuant to subsection (a) may be punished in any of the following ways:

(1) In the manner provided by K.S.A. 2016 Supp. 21-5909, and amendments thereto, when applicable;

(2) as a contempt of the court making the order. No finding of contempt shall be a bar to prosecution for a violation of K.S.A. 2016 Supp. 21-5909, and amendments thereto, but:

(A) Any person held in contempt shall be entitled to have any punishment imposed for contempt to be credited against any sentence imposed upon conviction of a violation of K.S.A. 2016 Supp. 21-5909, and amendments thereto; and

(B) any conviction or acquittal of a violation of subsection (a) or K.S.A. 2016 Supp. 21-5909, and amendments thereto, shall be a bar to subsequent punishment for contempt arising out of the same act; or

(3) by revocation of any form of pretrial release of a criminal defendant or by the forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding the defendant into custody. After a hearing and upon a showing by clear and convincing evidence, the court, in its sound discretion, may order the revocation whether the violation was committed by the defendant personally or in any way caused or encouraged it to be committed.

(d) (1) Any pretrial release of any criminal defendant, whether on bail or under another form of recognizance, shall be considered as a matter of law to include a condition that the defendant will not commit, cause to be committed or knowingly permit to be committed, on the defendant's behalf, any violation of this section or K.S.A. 2016 Supp. 21-5909, and amendments thereto. Knowing violation of that condition is subject to the sanction provided by subsection (c)(3) whether or not the defendant was the subject of an order under subsection (a).

(2) Any receipt for any bail or bond given by any court, or by any surety or bondsman and any written promise to appear on one's own recognizance shall contain notice of the provisions of subsection (d)(1) in a conspicuous location.

(3) Any pretrial release of any criminal defendant whether on bail or under another form of recognizance who requests and is entitled to the assistance of counsel under the provisions of K.S.A. 22-4503, and amendments thereto, shall be considered as a matter of law to include a condition that the defendant shall pay the application fee prescribed by K.S.A. 22-4529, and amendments thereto, and the failure to pay such fee shall constitute a violation of this section. Knowing violation of such condition is subject to the sanction provided by subsection (c)(3) whether or not the defendant was the subject of an order under subsection (a).

History: L. 2010, ch. 136, § 135; July 1, 2011.



21-5911 Escape from custody; aggravated escape from custody.

21-5911. Escape from custody; aggravated escape from custody. (a) Escape from custody is escaping while held in custody on a:

(1) Charge, conviction of or arrest for a misdemeanor;

(2) charge, adjudication or arrest as a juvenile offender where the act, if committed by an adult, would constitute a misdemeanor; or

(3) commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting a misdemeanor or by a person 18 years of age or over who is being held in custody on an adjudication of a misdemeanor.

(b) Aggravated escape from custody is:

(1) Escaping while held in custody:

(A) Upon a charge, conviction of or arrest for a felony;

(B) upon a charge, adjudication or arrest as a juvenile offender where the act, if committed by an adult, would constitute a felony;

(C) prior to or upon a finding of probable cause for evaluation as a sexually violent predator as provided in K.S.A. 59-29a05, and amendments thereto;

(D) upon commitment to a treatment facility as a sexually violent predator as provided in K.S.A. 59-29a01 et seq., and amendments thereto;

(E) upon a commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting a felony;

(F) by a person 18 years of age or over who is being held on an adjudication of a felony; or

(G) upon incarceration at a state correctional institution while in the custody of the secretary of corrections.

(2) Escaping effected or facilitated by the use of violence or the threat of violence against any person while held in custody:

(A) On a charge or conviction of any crime;

(B) on a charge or adjudication as a juvenile offender where the act, if committed by an adult, would constitute a felony;

(C) prior to or upon a finding of probable cause for evaluation as a sexually violent predator as provided in K.S.A. 59-29a05, and amendments thereto;

(D) upon commitment to a treatment facility as a sexually violent predator as provided in K.S.A. 59-29a01 et seq., and amendments thereto;

(E) upon a commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting any crime;

(F) by a person 18 years of age or over who is being held on a charge or adjudication of a misdemeanor or felony; or

(G) upon incarceration at a state correctional institution while in the custody of the secretary of corrections.

(c) (1) Escape from custody is a class A nonperson misdemeanor.

(2) Aggravated escape from custody as defined in:

(A) Subsection (b)(1)(A), (b)(1)(C), (b)(1)(D), (b)(1)(E) or (b)(1)(F) is a severity level 8, nonperson felony;

(B) subsection (b)(1)(B) or (b)(1)(G) is a severity level 5, nonperson felony;

(C) subsection (b)(2)(A), (b)(2)(C), (b)(2)(D), (b)(2)(E) or (b)(2)(F) is a severity level 6, person felony; and

(D) subsection (b)(2)(B) or (b)(2)(G) is a severity level 5, person felony.

(d) As used in this section and K.S.A. 2016 Supp. 21-5912, and amendments thereto:

(1) "Custody" means arrest; detention in a facility for holding persons charged with or convicted of crimes or charged or adjudicated as a juvenile offender; detention for extradition or deportation; detention in a hospital or other facility pursuant to court order, imposed as a specific condition of probation or parole or imposed as a specific condition of assignment to a community correctional services program; commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto; or any other detention for law enforcement purposes. "Custody" does not include general supervision of a person on probation or parole or constraint incidental to release on bail;

(2) "escape" means departure from custody without lawful authority or failure to return to custody following temporary leave lawfully granted pursuant to express authorization of law or order of a court;

(3) "juvenile offender" means the same as in K.S.A. 2016 Supp. 38-2302, and amendments thereto; and

(4) "state correctional institution" means the same as in K.S.A. 75-5202, and amendments thereto.

(e) As used in this section, the term "charge" shall not require that the offender was held on a written charge contained in a complaint, information or indictment, if such offender was arrested prior to such offender's escape from custody.

History: L. 2010, ch. 136, § 136; L. 2011, ch. 30, § 39; L. 2012, ch. 150, § 22; July 1.



21-5912 Aiding escape.

21-5912. Aiding escape. (a) Aiding escape is:

(1) Assisting another who is in custody to escape from such custody; or

(2) supplying to another who is in custody any object or thing adapted or designed for use in making an escape; or

(3) introducing into an institution in which a person is confined any object or thing adapted or designed for use in making any escape.

(b) Aiding escape is a:

(1) Severity level 8, nonperson felony, except as provided in subsection (b)(2); and

(2) severity level 4, nonperson felony if such aiding escape is by an employee or volunteer of the department of corrections, or the employee or volunteer of a contractor who is under contract to provide services to the department of corrections.

(c) As used in this section "custody" includes custody on a charge or conviction of crime, on a charge or adjudication of a misdemeanor or felony, or on a commitment to the state security hospital as provided in K.S.A. 22-3428, and amendments thereto, based on a finding that the person committed an act constituting any crime.

History: L. 2010, ch. 136, § 137; July 1, 2011.



21-5913 Obstructing apprehension or prosecution.

21-5913. Obstructing apprehension or prosecution. (a) Obstructing apprehension or prosecution is knowingly harboring, concealing or aiding any person who:

(1) Has committed or who has been charged with committing a felony or misdemeanor under the laws of this state, other than a violation of K.S.A. 22-4903, and amendments thereto, or another state or the United States with intent that such person shall avoid or escape from arrest, trial, conviction or punishment for such felony or misdemeanor; or

(2) is required to register under the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, and who is not in compliance with the requirements of such act with intent that such person shall avoid or escape from registration, arrest, trial, conviction, punishment or any criminal charges arising from the person's failure to comply with the requirements of such act.

(b) Obstructing apprehension or prosecution as defined in:

(1) Subsection (a)(1) is a:

(A) Severity level 8, nonperson felony if the person who is harbored, concealed or aided has committed or has been charged with committing a felony; and

(B) class C misdemeanor if the person who is aided has committed or has been charged with committing a misdemeanor; and

(2) subsection (a)(2) is a severity level 5, person felony.

History: L. 2010, ch. 136, § 138; July 1, 2011.



21-5914 Traffic in contraband in a correctional institution or care and treatment facility.

21-5914. Traffic in contraband in a correctional institution or care and treatment facility. (a) Traffic in contraband in a correctional institution or care and treatment facility is, without the consent of the administrator of the correctional institution or care and treatment facility:

(1) Introducing or attempting to introduce any item into or upon the grounds of any correctional institution or care and treatment facility;

(2) taking, sending, attempting to take or attempting to send any item from any correctional institution or care and treatment facility;

(3) any unauthorized possession of any item while in any correctional institution or care and treatment facility;

(4) distributing any item within any correctional institution or care and treatment facility;

(5) supplying to another who is in lawful custody any object or thing adapted or designed for use in making an escape; or

(6) introducing into an institution in which a person is confined any object or thing adapted or designed for use in making any escape.

(b) Traffic in contraband in a correctional institution or care and treatment facility is a:

(1) Severity level 6, nonperson felony, except as provided in subsection (b)(2) or (b)(3);

(2) severity level 5, nonperson felony if such items are:

(A) Firearms, ammunition, explosives or a controlled substance which is defined in K.S.A. 2016 Supp. 21-5701, and amendments thereto, except as provided in subsection (b)(3);

(B) defined as contraband by rules and regulations adopted by the secretary of corrections, in a state correctional institution or facility by an employee of a state correctional institution or facility, except as provided in subsection (b)(3);

(C) defined as contraband by rules and regulations adopted by the secretary for aging and disability services, in a care and treatment facility by an employee of a care and treatment facility, except as provided in subsection (b)(3); or

(D) defined as contraband by rules and regulations adopted by the commissioner of the juvenile justice authority, in a juvenile correctional facility by an employee of a juvenile correctional facility, except as provided by subsection (b)(3); and

(3) severity level 4, nonperson felony if:

(A) Such items are firearms, ammunition or explosives, in a correctional institution by an employee of a correctional institution or in a care and treatment facility by an employee of a care and treatment facility; or

(B) a violation of subsection (a)(5) or (a)(6) by an employee or volunteer of the department of corrections, or the employee or volunteer of a contractor who is under contract to provide services to the department of corrections.

(c) The provisions of subsection (b)(2)(A) shall not apply to the possession of a firearm or ammunition in a parking lot open to the public if the firearm or ammunition is carried on the person while in a vehicle or while securing the firearm or ammunition in the vehicle, or stored out of plain view in a locked but unoccupied vehicle.

(d) As used in this section:

(1) "Correctional institution" means any state correctional institution or facility, conservation camp, state security hospital, juvenile correctional facility, community correction center or facility for detention or confinement, juvenile detention facility or jail;

(2) "care and treatment facility" means the state security hospital provided for under K.S.A. 76-1305 et seq., and amendments thereto, and a facility operated by the Kansas department for aging and disability services for the purposes provided for under K.S.A. 59-29a02 et seq., and amendments thereto; and

(3) "lawful custody" means the same as in K.S.A. 2016 Supp. 21-5912, and amendments thereto.

History: L. 2010, ch. 136, § 139; L. 2011, ch. 30, § 40; L. 2014, ch. 115, § 21; L. 2015, ch. 16, § 1; July 1.



21-5915 Failure to appear; aggravated failure to appear.

21-5915. Failure to appear; aggravated failure to appear. (a) Failure to appear is knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days following the date of such forfeiture by one who is charged with a misdemeanor and has been released on bond for appearance before any court of this state, other than the municipal court of a city, for trial or other proceeding prior to conviction, or knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days after such person's conviction of a misdemeanor has become final by one who has been released on an appearance bond by any court of this state.

(b) Aggravated failure to appear is knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days following the date of such forfeiture by one who is charged with a felony and has been released on bond for appearance before any court of this state, or knowingly incurring a forfeiture of an appearance bond and failing to surrender oneself within 30 days after oneself's conviction of a felony has become final by one who has been released on an appearance bond by any court of this state.

(c) (1) Failure to appear is a class B nonperson misdemeanor.

(2) Aggravated failure to appear is a severity level 10, nonperson felony.

(d) The provisions of subsection (a) shall not apply to any person who forfeits a cash bond supplied pursuant to law upon an arrest for a traffic infraction or cigarette or tobacco infraction.

(e) Any person who is released upon the person's own recognizance, without surety, or who fails to appear in response to a summons or traffic citation, shall be deemed a person released on bond for appearance within the meaning of subsection (a).

History: L. 2010, ch. 136, § 140; July 1, 2011.



21-5916 False signing of a petition.

21-5916. False signing of a petition. (a) False signing of a petition is knowingly affixing any fictitious or unauthorized signature to any petition, memorial or remonstrance, intended to be presented to the legislature, or either house thereof, or to any agency or officer of the state of Kansas or any of its political subdivisions.

(b) False signing of a petition is a class C misdemeanor.

History: L. 2010, ch. 136, § 141; L. 2011, ch. 30, § 41; July 1.



21-5917 False impersonation; aggravated false impersonation.

21-5917. False impersonation; aggravated false impersonation. (a) False impersonation is representing oneself to be a public officer, public employee or a person licensed to practice or engage in any profession or vocation for which a license is required by the laws of the state of Kansas, with knowledge that such representation is false.

(b) Aggravated false impersonation is falsely representing or impersonating another and in such falsely assumed character:

(1) Becoming bail or security, or acknowledging any recognizance, or executing any bond or other instrument as bail or security, for any party in any proceeding, civil or criminal, before any court or officer authorized to take such bail or security;

(2) confessing any judgment;

(3) acknowledging the execution of any conveyance of property, or any other instrument which by law may be recorded; or

(4) doing any other act in the course of a suit, proceeding or prosecution whereby the person who is represented or impersonated may be made liable to the payment of any debt, damages, costs or sum of money, or such person's rights or interests may be in any manner affected.

(c) (1) False impersonation is a class B nonperson misdemeanor.

(2) Aggravated false impersonation is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 142; July 1, 2011.



21-5918 Dealing in false identification documents; vital records identity fraud.

21-5918. Dealing in false identification documents; vital records identity fraud. (a) Dealing in false identification documents is knowingly reproducing, manufacturing, selling or offering for sale any identification document which:

(1) Simulates, purports to be or is designed so as to cause others reasonably to believe it to be an identification document; and

(2) bears a fictitious name or other false information.

(b) Vital records identity fraud related to birth, death, marriage and divorce certificates is:

(1) Supplying false information intending that the information be used to obtain a certified copy of a vital record;

(2) making, counterfeiting, altering, amending or mutilating any certified copy of a vital record without lawful authority and with the intent to deceive; or

(3) obtaining, possessing, using, selling or furnishing or attempting to obtain, possess or furnish to another a certified copy of a vital record, with the intent to deceive.

(c) (1) Vital records identity fraud is a severity level 8, nonperson felony.

(2) Dealing in false identification documents is a severity level 8, nonperson felony.

(d) The provisions of this section shall not apply to:

(1) A person less than 21 years of age who uses the identification document of another person to acquire an alcoholic beverage, as defined in K.S.A. 8-1599, and amendments thereto; or

(2) a person less than 18 years of age who uses the identification documents of another person to acquire:

(A) Cigarettes or tobacco products, as defined in K.S.A. 79-3301, and amendments thereto;

(B) a periodical, videotape or other communication medium that contains or depicts nudity;

(C) admittance to a performance, live or film, that prohibits the attendance of the person based on age; or

(D) an item that is prohibited by law for use or consumption by such person.

(e) As used in this section, "identification document" means any card, certificate or document or banking instrument including, but not limited to, credit or debit card, which identifies or purports to identify the bearer of such document, whether or not intended for use as identification, and includes, but is not limited to, documents purporting to be drivers' licenses, nondrivers' identification cards, certified copies of birth, death, marriage and divorce certificates, social security cards and employee identification cards.

History: L. 2010, ch. 136, § 143; July 1, 2011.



21-5919 Performance of an unauthorized official act.

21-5919. Performance of an unauthorized official act. (a) Performance of an unauthorized official act is knowingly and without lawful authority:

(1) Conducting a marriage ceremony; or

(2) certifying an acknowledgment of the execution of any document which by law may be recorded.

(b) Performance of an unauthorized official act is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 144; July 1, 2011.



21-5920 Tampering with a public record.

21-5920. Tampering with a public record. (a) Tampering with a public record is knowingly and without lawful authority altering, destroying, defacing, removing or concealing any public record.

(b) Tampering with a public record is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 145; July 1, 2011.



21-5921 Tampering with public notice.

21-5921. Tampering with public notice. (a) Tampering with public notice is knowingly and without lawful authority altering, defacing, destroying, removing or concealing any public notice posted according to law, during the time such notice is required or authorized to remain posted.

(b) Tampering with public notice is a class C misdemeanor.

History: L. 2010, ch. 136, § 146; July 1, 2011.



21-5922 Interference with the conduct of public business in public buildings; aggravated interference with the conduct of public business.

21-5922. Interference with the conduct of public business in public buildings; aggravated interference with the conduct of public business. (a) Interference with the conduct of public business in public buildings is:

(1) Conduct at or in any public building owned, operated or controlled by the state or any of its political subdivisions so as to knowingly deny to any public official, public employee or any invitee on such premises, the lawful rights of such official, employee or invitee to enter, to use the facilities or to leave any such public building;

(2) knowingly impeding any public official or employee in the lawful performance of duties or activities through the use of restraint, abduction, coercion or intimidation or by force and violence or threat thereof;

(3) knowingly refusing or failing to leave any such public building upon being requested to do so by the chief administrative officer, or such officer's designee, charged with maintaining order in such public building, if such person is committing, threatens to commit or incites others to commit, any act which did or would if completed, disrupt, impair, interfere with or obstruct the lawful missions, processes, procedures or functions being carried on in such public building;

(4) knowingly impeding, disrupting or hindering the normal proceedings of any meeting or session conducted by any judicial or legislative body or official at any public building by any act of intrusion into the chamber or other areas designated for the use of the body or official conducting such meeting or session, or by any act designed to intimidate, coerce or hinder any member of such body or any official engaged in the performance of duties at such meeting or session; or

(5) knowingly impeding, disrupting or hindering, by any act of intrusion into the chamber or other areas designed for the use of any executive body or official, the normal proceedings of such body or official.

(b) Aggravated interference with the conduct of public business is interference with the conduct of public business in public buildings, as defined in subsection (a), when in possession of any firearm or weapon as described in K.S.A. 2016 Supp. 21-6301 or 21-6302, and amendments thereto.

(c) (1) Interference with the conduct of public business in public buildings is a class A nonperson misdemeanor:

(2) Aggravated interference with the conduct of public business is a level 6, person felony.

History: L. 2010, ch. 136, § 147; L. 2011, ch. 30, § 42; July 1.



21-5923 Unlawful disclosure of authorized interception of wire, oral or electronic communications.

21-5923. Unlawful disclosure of authorized interception of wire, oral or electronic communications. (a) Unlawful disclosure of authorized interception of wire, oral or electronic communications is, with the intent to obstruct, impede or prevent such authorized interception, communicating to any person or making public in any way, other than as provided by law:

(1) The existence of an application or order for such interception issued pursuant to K.S.A. 22-2516, and amendments thereto; or

(2) the resulting investigation.

(b) Unlawful disclosure of authorized interception of wire, oral or electronic communications is a severity level 10, nonperson felony.

History: L. 2010, ch. 136, § 148; July 1, 2011.



21-5924 Violation of a protective order; extended protective orders; penalties.

21-5924. Violation of a protective order; extended protective orders; penalties. (a) Violation of a protective order is knowingly violating:

(1) A protection from abuse order issued pursuant to K.S.A. 60-3105, 60-3106 or 60-3107, and amendments thereto;

(2) a protective order issued by a court or tribunal of any state or Indian tribe that is consistent with the provisions of 18 U.S.C. § 2265, and amendments thereto;

(3) a restraining order issued pursuant to K.S.A. 2016 Supp. 23-2707, 38-2243, 38-2244 or 38-2255, and amendments thereto, or K.S.A. 60-1607, prior to its transfer;

(4) an order issued in this or any other state as a condition of pretrial release, diversion, probation, suspended sentence, postrelease supervision or at any other time during the criminal case that orders the person to refrain from having any direct or indirect contact with another person;

(5) an order issued in this or any other state as a condition of release after conviction or as a condition of a supersedeas bond pending disposition of an appeal, that orders the person to refrain from having any direct or indirect contact with another person; or

(6) a protection from stalking order issued pursuant to K.S.A. 60-31a05 or 60-31a06, and amendments thereto.

(b) (1) Violation of a protective order is a class A person misdemeanor, except as provided in subsection (b)(2).

(2) Violation of an extended protective order as described in subsection (e)(2) of K.S.A. 60-3107, and amendments thereto, and subsection (d) of K.S.A. 60-31a06, and amendments thereto, is a severity level 6, person felony.

(c) No protective order, as set forth in this section, shall be construed to prohibit an attorney, or any person acting on such attorney's behalf, who is representing the defendant in any civil or criminal proceeding, from contacting the protected party for a legitimate purpose within the scope of the civil or criminal proceeding. The attorney, or person acting on such attorney's behalf, shall be identified in any such contact.

(d) As used in this section, "order" includes any order issued by a municipal or district court.

History: L. 2010, ch. 136, § 149; L. 2012, ch. 138, § 2; L. 2013, ch. 133, § 7; July 1.

Section was amended twice in the 2012 session, see also 21-5924a.



21-5925 Kansas medicaid fraud control act; citation.

21-5925. Kansas medicaid fraud control act; citation. K.S.A. 2016 Supp. 21-5925 through 21-5934 and K.S.A. 2016 Supp. 75-725 and 75-726, and amendments thereto, shall be known and may be cited as the Kansas medicaid fraud control act.

History: L. 2010, ch. 136, § 150; July 1, 2011.



21-5926 Definitions.

21-5926. Definitions. As used in the Kansas medicaid fraud control act:

(a) "Aggregate amount of payments illegally claimed" means the greater of: (1) The actual pecuniary harm resulting from the offense; (2) the pecuniary harm that was intended to result from the offense; or (3) the intended pecuniary harm that would have been impossible or unlikely to occur, such as in a government sting operation or a fraud in which the claim exceeded the allowed value. The aggregate dollar amount of fraudulent claims submitted to the medicaid program shall constitute prima facie evidence of the amount of intended loss and is sufficient to establish the aggregate amount of payments illegally claimed, if not rebutted;

(b) "attorney general" means the attorney general, employees of the attorney general or authorized representatives of the attorney general;

(c) "benefit" means the receipt of money, goods, items, facilities, accommodations or anything of pecuniary value;

(d) "claim" means an electronic, electronic impulse, facsimile, magnetic, oral, telephonic or written communication that is utilized to identify any goods, service, item, facility or accommodation as reimbursable to the medicaid program, or its fiscal agents, or which states income or expense and is or may be used to determine a rate of payment by the medicaid program, or its fiscal agent;

(e) "fiscal agent" means any corporation, firm, individual, organization, partnership, professional association or other legal entity which, through a contractual relationship with the Kansas department of health and environment division of health care finance and thereby, the state of Kansas, receives, processes and pays claims under the medicaid program;

(f) "family member" means spouse, child, grandchild of any degree, parent, mother-in-law, father-in-law, grandparent of any degree, brother, brother-in-law, sister, sister-in-law, half-brother, half-sister, uncle, aunt, nephew or niece, whether biological, step or adoptive;

(g) "medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended as administered by the Kansas department of health and environment division of health care finance, or its fiscal agent, or any successor federal or state, or both, health insurance program or waiver granted thereunder;

(h) "medically necessary" means for the purposes of the Kansas medicaid fraud control act only, any goods, service, item, facility, or accommodation, that a reasonable and prudent provider under similar circumstances would believe is appropriate for diagnosing or treating a recipient's condition, illness or injury;

(i) "pecuniary harm" means harm that is monetary or that otherwise is readily measurable in money, and does not include emotional distress, harm to reputation or other non-economic harm;

(j) "person" means any agency, association, corporation, firm, limited liability company, limited liability partnership, natural person, organization, partnership or other legal entity, the agents, employees, independent contractors, and subcontractors, thereof, and the legal successors thereto, and any official, employee or agent of a state or federal agency having regulatory or administrative authority over the medicaid program;

(k) "provider" means a person who has applied to participate in, who currently participates in, who has previously participated in, who attempts or has attempted to participate in the medicaid program, by providing or claiming to have provided goods, services, items, facilities or accommodations;

(l) "recipient" means an individual, either real or fictitious, in whose behalf any person claimed or received any payment or payments from the medicaid program, or its fiscal agent, whether or not any such individual was eligible for benefits under the medicaid program;

(m) "records" mean all written documents and electronic or magnetic data, including, but not limited to, medical records, X-rays, professional, financial or business records relating to the treatment or care of any recipient; goods, services, items, facilities or accommodations provided to any such recipient; rates paid for such goods, services, items, facilities or accommodations; and goods, services, items, facilities, or accommodations provided to nonmedicaid recipients to verify rates or amounts of goods, services, items, facilities or accommodations provided to medicaid recipients, as well as any records that the medicaid program, or its fiscal agents require providers to maintain;

(n) "sign" means to affix a signature, directly or indirectly, by means of handwriting, typewriter, stamp, computer impulse or other means; and

(o) "statement or representation" means an electronic, electronic impulse, facsimile, magnetic, oral, telephonic, or written communication that is utilized to identify any goods, service, item, facility or accommodation as reimbursable to the medicaid program, or its fiscal agent, or that states income or expense and is or may be used to determine a rate of payment by the medicaid program, or its fiscal agent.

History: L. 2010, ch. 136, § 151; L. 2014, ch. 89, § 1; July 1.



21-5927 Making false claim, statement or representation to the medicaid program.

21-5927. Making false claim, statement or representation to the medicaid program. (a) Medicaid fraud is:

(1) With intent to defraud, making, presenting, submitting, offering or causing to be made, presented, submitted or offered:

(A) Any false or fraudulent claim for payment for any goods, service, item, facility [or] accommodation for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(B) any false or fraudulent statement or representation for use in determining payments which may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(C) any false or fraudulent report or filing which is or may be used in computing or determining a rate of payment for any goods, service, item, facility or accommodation, for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(D) any false or fraudulent statement or representation made in connection with any report or filing which is or may be used in computing or determining a rate of payment for any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(E) any statement or representation for use by another in obtaining any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program, knowing the statement or representation to be false, in whole or in part, by commission or omission, whether or not the claim is allowed or allowable;

(F) any claim for payment, for any goods, service, item, facility, or accommodation, which is not medically necessary in accordance with professionally recognized parameters or as otherwise required by law, for which payment may be made, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(G) any wholly or partially false or fraudulent book, record, document, data or instrument, which is required to be kept or which is kept as documentation for any goods, service, item, facility or accommodation or of any cost or expense claimed for reimbursement for any goods, service, item, facility or accommodation for which payment is, has been, or can be sought, in whole or in part, under the medicaid program, whether or not the claim is allowed or allowable;

(H) any wholly or partially false or fraudulent book, record, document, data or instrument to any properly identified law enforcement officer, any properly identified employee or authorized representative of the attorney general, or to any properly identified employee or agent of the Kansas department for aging and disability services, Kansas department of health and environment, or its fiscal agent, in connection with any audit or investigation involving any claim for payment or rate of payment for any goods, service, item, facility or accommodation payable, in whole or in part, under the medicaid program; or

(I) any false or fraudulent statement or representation made, with the intent to influence any acts or decision of any official, employee or agent of a state or federal agency having regulatory or administrative authority over the medicaid program; or

(2) intentionally executing or attempting to execute a scheme or artifice to defraud the medicaid program or any contractor or subcontractor thereof.

(b) (1) Except as provided in subsection (b)(2), for each individual count of medicaid fraud as defined in subsection (a)(1)(A), (a)(1)(B), (a)(1)(C), (a)(1)(D), (a)(1)(E), (a)(1)(F), (a)(1)(G) or (a)(2), where the aggregate amount of payments illegally claimed is:

(A) $250,000 or more, medicaid fraud is a severity level 3, nonperson felony;

(B) at least $100,000 but less than $250,000, medicaid fraud is a severity level 5, nonperson felony;

(C) at least $25,000 but less than $100,000, medicaid fraud is a severity level 7, nonperson felony;

(D) at least $1,000 but less than $25,000, medicaid fraud is a severity level 9, nonperson felony; and

(E) less than $1,000, medicaid fraud is a class A nonperson misdemeanor.

(2) For each individual count of medicaid fraud as defined in subsection (a)(1)(A), (a)(1)(B), (a)(1)(C), (a)(1)(D), (a)(1)(E), (a)(1)(F), (a)(1)(G) or (a)(2):

(A) When great bodily harm results from such act, regardless of the aggregate amount of payments illegally claimed, medicaid fraud is a severity level 4, person felony, except as provided in subsection (b)(2)(B); and

(B) when death results from such act, regardless of the aggregate amount of payments illegally claimed, medicaid fraud is a severity level 1, person felony.

(3) Medicaid fraud as defined in subsection (a)(1)(H) or (a)(1)(I) is a severity level 9, nonperson felony.

(c) In determining what is medically necessary pursuant to subsection (a)(1)(F), the attorney general may contract with or consult with qualified health care providers and other qualified individuals to identify professionally recognized parameters for the diagnosis or treatment of the recipient's condition, illness or injury.

(d) In sentencing for medicaid fraud, subsection (c)(3) of K.S.A. 2016 Supp. 21-6815, and amendments thereto, shall not apply and an act or omission by the defendant that resulted in any medicaid recipient receiving any service that was of lesser quality or amount than the service to which such recipient was entitled may be considered an aggravating factor in determining whether substantial and compelling reasons for departure exist pursuant to K.S.A. 2016 Supp. 21-6801 through 21-6824, and amendments thereto.

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any form of battery or homicide.

History: L. 2010, ch. 136, § 152; L. 2014, ch. 89, § 2; L. 2014, ch. 115, § 22; July 1.



21-5928 Unlawful acts relating to the medicaid program.

21-5928. Unlawful acts relating to the medicaid program. (a) No recipient of medicaid benefits, family member of such recipient, or provider of medicaid services shall intentionally:

(1) Solicit or receive any remuneration, including but not limited to any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind:

(A) In return for referring or refraining from referring an individual to a person for the furnishing or arranging for the furnishing of any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program; or

(B) in return for purchasing, leasing, ordering or arranging for or recommending purchasing, leasing or ordering any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program;

(2) offer or pay any remuneration, including, but not limited to, any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person:

(A) To refer or refrain from referring an individual to a person for the furnishing or arranging for the furnishing of any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program; or

(B) to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any goods, service, item, facility or accommodation for which payment may be made, in whole or in part, under the medicaid program; or

(3) divide or share any funds illegally obtained from the medicaid program.

(b) No medicaid recipient shall intentionally trade a medicaid number for money or other remuneration, sign for services that are not received by the medicaid recipient or sell or exchange for value goods purchased or provided under the medicaid program.

(c) A violation of this section is a severity level 7, nonperson felony.

(d) This section shall not apply to a refund, discount, copayment, deductible, incentive or other reduction obtained by a provider in the ordinary course of business, and appropriately reflected in the claims or reports submitted to the medicaid program, or its fiscal agent, nor shall it be construed to prohibit deductibles, copayments or any other cost or risk sharing arrangements which are a part of any program operated by or pursuant to contracts with the medicaid program.

History: L. 2010, ch. 136, § 153; July 1, 2011.



21-5929 Obstruction of a medicaid fraud investigation.

21-5929. Obstruction of a medicaid fraud investigation. (a) Obstruction of a medicaid fraud investigation is intentionally engaging in one or more of the following during an investigation of any matter pursuant to K.S.A. 2016 Supp. 21-5925 through 21-5934 and K.S.A. 2016 Supp. 75-725 and 75-726, and amendments thereto:

(1) Falsifying, concealing or covering up a material fact by any trick, misstatement, scheme or device; or

(2) making or causing to be made any materially false writing or document knowing that such writing or document contains any false, fictitious or fraudulent statement or entry.

(b) Obstruction of a medicaid fraud investigation is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 161; July 1, 2011.



21-5930 Failure to maintain adequate records.

21-5930. Failure to maintain adequate records. (a) Failure to maintain adequate records is negligently failing to maintain such records as are necessary to disclose fully:

(1) The nature of the goods, services, items, facilities or accommodations for which a claim was submitted or payment was received under the medicaid program; or

(2) all income and expenditures upon which rates of payment were based under the medicaid program.

(b) Failure to maintain adequate records is a class A, nonperson misdemeanor.

(c) Upon submitting a claim for or upon receiving payment for goods, services, items, facilities or accommodations under the medicaid program, a person shall maintain adequate records for five years after the date on which payment was received, if payment was received, or for five years after the date on which the claim was submitted, if the payment was not received.

History: L. 2010, ch. 136, § 154; July 1, 2011.



21-5931 Destruction or concealment of records.

21-5931. Destruction or concealment of records. (a) Destruction or concealment of records is intentionally destroying or concealing such records as are necessary to disclose fully:

(1) The nature of the goods, services, items, facilities or accommodations for which a claim was submitted or payment was received under the medicaid program; or

(2) all income and expenditures upon which rates of payment were based under the medicaid program.

(b) Destruction or concealment of records is a severity level 9, nonperson felony.

(c) Upon submitting a claim for or upon receiving payment for goods, services, items, facilities or accommodations under the medicaid program, a person shall not destroy or conceal any records for five years after the date on which payment was received, if payment was received, or for five years after the date on which the claim was submitted, if the payment was not received.

History: L. 2010, ch. 136, § 155; July 1, 2011.



21-5932 Defense of actions.

21-5932. Defense of actions. Offers of repayment or repayment occurring after the filing of criminal charges of payments, goods, services, items, facilities or accommodations wrongfully obtained shall not constitute a defense to or ground for dismissal of criminal charges brought pursuant to K.S.A. 2016 Supp. 21-5925 through 21-5934 and K.S.A. 2016 2011 Supp. 75-725 and 75-726, and amendments thereto.

History: L. 2010, ch. 136, § 156; July 1, 2011.



21-5933 Penalties; medicaid fraud reimbursement fund; medicaid fraud prosecution revolving fund.

21-5933. Penalties; medicaid fraud reimbursement fund; medicaid fraud prosecution revolving fund. (a) In addition to any other criminal penalties provided by law, any person convicted of a violation of the Kansas medicaid fraud control act may be liable for all of the following:

(1) Payment of full restitution of the amount of the excess payments;

(2) payment of interest on the amount of any excess payments at the maximum legal rate in effect on the date the payment was made to the person for the period from the date upon which payment was made, to the date upon which repayment is made; and

(3) payment of all reasonable expenses that have been necessarily incurred in the enforcement of the Kansas medicaid fraud control act including, but not limited to, the costs of the investigation, litigation and attorney fees.

(b) In addition to any other criminal penalties provided by law, any person convicted of a violation of the Kansas medicaid fraud control act shall, upon request of the attorney general at any time prior to sentencing, be subject to a fine of not less than $1,000 and not more than $11,000 for each violation of such act.

(c) All moneys recovered pursuant to subsection (a)(1) and (2), shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medicaid fraud reimbursement fund, which is hereby established in the state treasury. Moneys in the medicaid fraud reimbursement fund shall be divided and payments made from such fund to the federal government and affected state agencies for the refund of moneys falsely obtained from the federal and state governments.

(d) All moneys recovered pursuant to subsection (a)(3) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the medicaid fraud prosecution revolving fund, which is hereby established in the state treasury. Moneys in the medicaid fraud prosecution revolving fund may be appropriated to the attorney general, or to any county or district attorney who has successfully prosecuted an action for a violation of the Kansas medicaid fraud control act and been awarded such costs of prosecution, in order to defray the costs of the attorney general and any such county or district attorney in connection with their duties provided by the Kansas medicaid fraud control act. No moneys shall be paid into the medicaid fraud prosecution revolving fund pursuant to this section unless the attorney general or appropriate county or district attorney has commenced a prosecution pursuant to this section, and the court finds in its discretion that payment of attorney fees and investigative costs is appropriate under all the circumstances, and the attorney general, or county or district attorney has proven to the court that the expenses were reasonable and necessary to the investigation and prosecution of such case, and the court approves such expenses as being reasonable and necessary.

(e) All moneys recovered pursuant to subsection (b) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the false claims litigation revolving fund established by K.S.A. 2016 Supp. 75-7508, and amendments thereto.

History: L. 2010, ch. 136, § 157; L. 2014, ch. 89, § 3; July 1.



21-5934 Other remedies available as provided by law.

21-5934. Other remedies available as provided by law. The provisions of K.S.A. 2016 Supp. 21-5925 through 21-5934 and K.S.A. 2016 Supp. 75-725 and 75-726, and amendments thereto, are not intended to be exclusive remedies and do not preclude the use of any other criminal or civil remedy.

History: L. 2010, ch. 136, § 160; July 1, 2011.



21-5935 Failure to register an aircraft.

21-5935. Failure to register an aircraft. (a) Failure to register an aircraft is possessing an aircraft knowing that is not registered in accordance with the regulations of the federal aviation administration contained in title 14, chapter 1, parts 47-49 of the code of federal regulations.

(b) Failure to register an aircraft is a severity level 8, nonperson felony.

(c) The provisions of this section do not apply to any aircraft registration or information supplied by a governmental entity in the course and scope of performing its lawful duties.

History: L. 2010, ch. 136, § 162; July 1, 2011.



21-5936 Fraudulent aircraft registration.

21-5936. Fraudulent aircraft registration. (a) Fraudulent aircraft registration is:

(1) Owning, possessing, or operating any aircraft in this state knowing that it is registered to a nonexistent person, firm, business or corporation or to a firm, business or corporation that is no longer a legal entity;

(2) knowingly supplying false information by any person to a governmental entity in regard to the name, address, business name or business address of the owner of an aircraft in or operated in the state; or

(3) knowingly supplying false information by any person, firm, business or corporation to any governmental entity in regard to ownership by such person, firm, business or corporation or another firm, business or corporation of an aircraft in or operated in this state if it is determined that such firm, business or corporation:

(A) Is not, or has never been, a legal entity in this state;

(B) is not, or has never been, a legal entity in any other state; or

(C) has lapsed into a state of no longer being a legal entity in this state, and no documented attempt has been made to correct such information with the governmental entity for a period of 90 days after the date on which such lapse took effect with the secretary of state.

(b) Fraudulent aircraft registration is a severity level 8, nonperson felony.

(c) This section does not apply to any aircraft registration or information supplied by a governmental entity in the course and scope of performing its lawful duties.

(d) For the purposes of this section, a firm, business, or corporation that is no longer a legal entity includes any firm, business or corporation that has:

(1) No physical location;

(2) no corporate officers; or

(3) lapsed into an inactive state or been dissolved by order of the secretary of state for a period of at least 90 days and during such period no documented attempt is made to either reinstate the firm, business or corporation or to register its aircraft in the name of a real person or legal entity in accordance with federal aviation administration regulations.

History: L. 2010, ch. 136, § 163; July 1, 2011.



21-5937 Fraudulent acts relating to aircraft identification numbers.

21-5937. Fraudulent acts relating to aircraft identification numbers. (a) Fraudulent acts relating to aircraft identification numbers is knowingly:

(1) Buying, receiving, disposing of, distributing, concealing, operating, or having in possession or attempting to buy, receive, dispose of, distribute, conceal, operate, or possess, by any person, firm, business or corporation of any aircraft or part thereof on which the identification numbers do not meet the requirements of the federal aviation regulations; or

(2) possessing, manufacturing, or distributing any counterfeit manufacturer's aircraft identification number plate or decal used for the purpose of identification of any aircraft or authorizing, directing, aiding in exchange or giving away any such counterfeit manufacturer's aircraft identification number plate or decal.

(b) Fraudulent acts relating to aircraft identification numbers is a severity level 8, nonperson felony.

(c) The failure to have aircraft identification numbers clearly displayed on the aircraft and in compliance with federal aviation regulations is probable cause for any law enforcement officer in this state to make further inspection of the aircraft in question to ascertain its true identity. A law enforcement officer is authorized to inspect an aircraft for identification numbers:

(1) When it is located on public property;

(2) upon consent of the owner of the private property on which the aircraft is stored; or

(3) when otherwise authorized by law.

History: L. 2010, ch. 136, § 164; L. 2011, ch. 30, § 45; July 1.



21-5938 Failure to report disappearance or death of child; penalties.

21-5938. Failure to report disappearance or death of child; penalties. (a) Failure to report the disappearance of a child is knowingly failing to report to a law enforcement officer, law enforcement agency or state investigative agency, as soon as practically possible, the disappearance of a child under the age of 13 by a parent, legal guardian or caretaker when:

(1) Such person knows or reasonably should know that such child has been missing, with the intent to conceal the commission of a crime, other than a violation of this subsection; or

(2) such person knows that such child is missing and has reason to believe that such child is in imminent danger of death or great bodily harm.

(b) (1) Failure to report the death of a child is knowingly failing to promptly report the death of a child to a law enforcement officer, law enforcement agency or state investigative agency, with the intent to conceal the commission of a crime, other than a violation of this subsection, by a:

(A) Parent, legal guardian or caretaker; or

(B) person required to make a report as provided in subsection (a) of K.S.A. 38-2223, and amendments thereto, unless such person is a parent, legal guardian or caretaker.

(2) The provisions of this subsection shall not apply when the child's death has been reported by another person or is otherwise known by a law enforcement officer, law enforcement agency or state investigative agency.

(c) (1) Failure to report the disappearance of a child is a severity level 8, nonperson felony.

(2) Failure to report the death of a child as defined in:

(A) Subsection (b)(1)(A) is a severity level 8, nonperson felony; and

(B) subsection (b)(1)(B) is a class B nonperson misdemeanor.

(d) As used in this section, "caretaker" means a person 16 years of age or older that had willfully assumed responsibility for the care of a child at the time of the child's disappearance or death.

History: L. 2012, ch. 119, § 1; July 1.






Article 60 CRIMES AFFECTING PUBLIC TRUST

21-6001 Bribery.

21-6001. Bribery. (a) Bribery is:

(1) With the intent to improperly influence a public official, offering, giving or promising to give, directly or indirectly, to any public official any benefit, reward or consideration which the public official is not permitted by law to accept, in exchange for the performance or omission of performance of the public official's powers or duties or a promise to perform or omit performance of such powers or duties; or

(2) the act of a public official intentionally requesting, receiving or agreeing to receive, directly or indirectly, any benefit, reward or consideration, which the public official is not permitted by law to accept, with the intent to improperly influence such public official and in exchange for the performance or omission of performance of the public official's powers or duties or a promise to perform or omit performance of such powers or duties.

(b) Bribery is a severity level 7, nonperson felony. Upon conviction of bribery, a public official shall forfeit the person's office or employment. Notwithstanding an expungement of the conviction pursuant to K.S.A. 2016 Supp. 21-6614, and amendments thereto, any person convicted of bribery under the provisions of this section shall be forever disqualified from holding public office or public employment in this state.

(c) As used in this section, "public official" means any person who is a public officer, candidate for public office or public employee.

History: L. 2010, ch. 136, § 165; L. 2012, ch. 150, § 23; July 1.



21-6002 Official misconduct.

21-6002. Official misconduct. (a) Official misconduct is any of the following acts committed by a public officer or employee in the officer or employee's public capacity or under color of the officer or employee's office or employment:

(1) Knowingly using or authorizing the use of any aircraft, as defined by K.S.A. 3-201, and amendments thereto, vehicle, as defined by K.S.A. 8-1485, and amendments thereto, or vessel, as defined by K.S.A. 32-1102, and amendments thereto, under the officer's or employee's control or direction, or in the officer's or employee's custody, exclusively for the private benefit or gain of the officer or employee or another;

(2) knowingly failing to serve civil process when required by law;

(3) using confidential information acquired in the course of and related to the officer's or employee's office or employment for the private benefit or gain of the officer or employee or another or to intentionally cause harm to another;

(4) except as authorized by law, with the intent to reduce or eliminate competition among bidders or prospective bidders on any contract or proposed contract:

(A) Disclosing confidential information regarding proposals or communications from bidders or prospective bidders on any contract or proposed contract;

(B) accepting any bid or proposal on a contract or proposed contract after the deadline for acceptance of such bid or proposal; or

(C) altering any bid or proposal submitted by a bidder on a contract or proposed contract;

(5) except as authorized by law, knowingly destroying, tampering with or concealing evidence of a crime; or

(6) knowingly submitting to a governmental entity a claim for expenses which is false or duplicates expenses for which a claim is submitted to such governmental entity, another governmental or private entity.

(b) (1) Official misconduct as defined in:

(A) Subsections (a)(1) through (a)(4) is a class A nonperson misdemeanor;

(B) subsection (a)(5) is a:

(i) Severity level 8, nonperson felony if the evidence is evidence of a crime which is a felony; and

(ii) class A nonperson misdemeanor if the evidence is evidence of a crime which is a misdemeanor; and

(C) subsection (a)(6) if the claim is:

(i) $25,000 or more is a severity level 7, nonperson felony;

(ii) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(iii) less than $1,000 is a class A nonperson misdemeanor.

(2) Upon conviction of official misconduct a public officer or employee shall forfeit such officer or employee's office or employment.

(c) The provisions of subsection (a)(1) shall not apply to any use of persons or property which:

(1) At the time of the use, is authorized by law or by formal written policy of the governmental entity; or

(2) constitutes misuse of public funds, as defined in K.S.A. 2016 Supp. 21-6005, and amendments thereto.

(d) As used in this section, "confidential" means any information that is not subject to mandatory disclosure pursuant to K.S.A. 45-221, and amendments thereto.

History: L. 2010, ch. 136, § 166; July 1, 2011.



21-6003 Compensation for past official acts.

21-6003. Compensation for past official acts. (a) Compensation for past official acts is intentionally giving or offering to give to any public officer or employee any benefit, reward or consideration for having given, in such official capacity as public officer or employee, a decision, opinion, recommendation or vote favorable to the person giving or offering such benefit, reward or consideration, or for having performed an act of official misconduct.

(b) Compensation for past official acts is a class B nonperson misdemeanor.

(c) Subsection (a) shall not apply to the following:

(1) Gifts or other benefits conferred on account of kinship or other personal, professional or business relationships independent of the official status of the receiver; or

(2) Trivial benefits incidental to personal, professional or business contacts and involving no substantial risk of undermining official impartiality.

History: L. 2010, ch. 136, § 167; July 1, 2011.



21-6004 Presenting a false claim; permitting a false claim.

21-6004. Presenting a false claim; permitting a false claim. (a) Presenting a false claim is, with the intent to defraud, presenting a claim or demand which is false in whole or in part, to a public officer or body authorized to audit, allow or pay such claim.

(b) Permitting a false claim is the auditing, allowing or paying of any claim or demand made upon the state or any subdivision thereof or other governmental instrumentality within the state by a public officer or public employee who knows such claim or demand is false or fraudulent in whole or in part.

(c) (1) Presenting a false claim or permitting a false claim for:

(A) $25,000 or more is a severity level 7, nonperson felony;

(B) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(C) less than $1,000 is a class A nonperson misdemeanor.

(2) Upon conviction of permitting a false claim, a public officer or public employee shall forfeit the officer or employee's office or employment.

History: L. 2010, ch. 136, § 168; July 1, 2011.



21-6005 Misuse of public funds.

21-6005. Misuse of public funds. (a) Misuse of public funds is knowingly using, lending or permitting another to use public money in a manner not authorized by law, by a custodian or other person having control of public money by virtue of such person's official position.

(b) (1) Misuse of public funds where the aggregate amount of money paid or claimed in violation of this section is:

(A) $100,000 or more is a severity level 5, nonperson felony;

(B) at least $25,000 but less than $100,000 is a severity level 7, nonperson felony;

(C) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(D) less than $1,000 is a class A nonperson misdemeanor.

(2) Upon conviction of misuse of public funds, the convicted person shall forfeit the person's official position.

(c) As used in this section, "public money" means any money or negotiable instrument which belongs to the state of Kansas or any political subdivision thereof.

History: L. 2010, ch. 136, § 169; July 1, 2011.



21-6006 Unlawful use of state postage; imprinting of warning on mail.

21-6006. Unlawful use of state postage; imprinting of warning on mail. (a) It shall be unlawful for any person to use for such person's personal use, or to allow any unauthorized person to use, any form of postage knowing such postage to have been paid for with state funds.

(b) Violation of this section is a class C misdemeanor.

(c) Each state agency, department, board, commission or state educational institution shall imprint by postage meter stamp on all state mail that is stamped by a postage meter that:

(1) Such mail carried by such postage is official state of Kansas mail; and

(2) that there is a penalty for the unlawful use of state postage for private purposes.

History: L. 2010, ch. 136, § 170; July 1, 2011.






Article 61 CRIMES INVOLVING VIOLATIONS OF PERSONAL RIGHTS

21-6101 Breach of privacy.

21-6101. Breach of privacy. (a) Breach of privacy is knowingly and without lawful authority:

(1) Intercepting, without the consent of the sender or receiver, a message by telephone, telegraph, letter or other means of private communication;

(2) divulging, without the consent of the sender or receiver, the existence or contents of such message if such person knows that the message was illegally intercepted, or if such person illegally learned of the message in the course of employment with an agency in transmitting it;

(3) entering with intent to listen surreptitiously to private conversations in a private place or to observe the personal conduct of any other person or persons entitled to privacy therein;

(4) installing or using outside or inside a private place any device for hearing, recording, amplifying or broadcasting sounds originating in such place, which sounds would not ordinarily be audible or comprehensible without the use of such device, without the consent of the person or persons entitled to privacy therein;

(5) installing or using any device or equipment for the interception of any telephone, telegraph or other wire or wireless communication without the consent of the person in possession or control of the facilities for such communication;

(6) installing or using a concealed camcorder, motion picture camera or photographic camera of any type to secretly videotape, film, photograph or record, by electronic or other means, another identifiable person under or through the clothing being worn by that other person or another identifiable person who is nude or in a state of undress, for the purpose of viewing the body of, or the undergarments worn by, that other person, without the consent or knowledge of that other person, with the intent to invade the privacy of that other person, under circumstances in which that other person has a reasonable expectation of privacy;

(7) disseminating or permitting the dissemination of any videotape, photograph, film or image obtained in violation of subsection (a)(6); or

(8) disseminating any videotape, photograph, film or image of another identifiable person 18 years of age or older who is nude or engaged in sexual activity and under circumstances in which such identifiable person had a reasonable expectation of privacy, with the intent to harass, threaten or intimidate such identifiable person, and such identifiable person did not consent to such dissemination.

(b) Breach of privacy as defined in:

(1) Subsection (a)(1) through (a)(5) is a class A nonperson misdemeanor;

(2) subsection (a)(6) or (a)(8) is a:

(A) Severity level 8, person felony, except as provided in subsection (b)(2)(B); and

(B) severity level 5, person felony upon a second or subsequent conviction within the previous five years; and

(3) subsection (a)(7) is a severity level 5, person felony.

(c) Subsection (a)(1) shall not apply to messages overheard through a regularly installed instrument on a telephone party line or on an extension.

(d) The provisions of this section shall not apply to: (1) An operator of a switchboard, or any officer, employee or agent of any public utility providing telephone communications service, whose facilities are used in the transmission of a communication, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity which is incident to the rendition of public utility service or to the protection of the rights of property of such public utility; (2) a provider of an interactive computer service, as defined in 47 U.S.C. § 230, for content provided by another person; (3) a radio common carrier, as defined in K.S.A. 66-1,143, and amendments thereto; and (4) a local exchange carrier or telecommunications carrier as defined in K.S.A. 66-1,187, and amendments thereto.

(e) The provisions of subsection (a)(8) shall not apply to a person acting with a bona fide and lawful scientific, educational, governmental, news or other similar public purpose.

(f) As used in this section, "private place" means a place where one may reasonably expect to be safe from uninvited intrusion or surveillance.

History: L. 2010, ch. 136, § 171; L. 2011, ch. 63, § 1; L. 2016, ch. 96, § 5; July 1.



21-6102 Denial of civil rights.

21-6102. Denial of civil rights. (a) Denial of civil rights is intentionally denying to another, on account of the race, color, ancestry, national origin or religion of such other the full and equal:

(1) Use and enjoyment of the services, facilities, privileges and advantages of any institution, department or agency of the state of Kansas or any political subdivision or municipality thereof;

(2) use and enjoyment of the goods, services, facilities, privileges, advantages and accommodations of any establishment which provides lodging to transient guests for hire; of any establishment which is engaged in selling food or beverage to the public for consumption upon the premises; or of any place of recreation, amusement, exhibition or entertainment which is open to members of the public;

(3) use and enjoyment of the services, privileges and advantages of any facility for the public transportation of persons or goods;

(4) use and enjoyment of the services, facilities, privileges and advantages of any establishment which offers personal or professional services to members of the public; or

(5) exercise of the right to vote in any election held pursuant to the laws of Kansas.

(b) Denial of civil rights is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 172; July 1, 2011.



21-6103 Criminal false communication.

21-6103. Criminal false communication. (a) Criminal false communication is:

(1) Communicating to any person, by any means, information that the person communicating such information knows to be false and will tend to:

(A) Expose another living person to public hatred, contempt or ridicule;

(B) deprive such person of the benefits of public confidence and social acceptance; or

(C) degrade and vilify the memory of one who is dead and to scandalize or provoke surviving relatives and friends; or

(2) recklessly making, circulating or causing to be circulated any false report, statement or rumor with intent to injure the financial standing or reputation of any bank, financial or business institution or the financial standing of any individual in this state.

(b) Criminal false communication is a class A nonperson misdemeanor.

(c) In all prosecutions under this section the truth of the information communicated shall be admitted as evidence. It shall be a defense to a charge of criminal false communication if it is found that such matter was true.

History: L. 2010, ch. 136, § 173; July 1, 2011.



21-6104 Unlawful disclosure of tax information.

21-6104. Unlawful disclosure of tax information. (a) Unlawful disclosure of tax information is recklessly disclosing or using for commercial purposes any information obtained in the business of preparing federal or state income tax returns or in the business of assisting taxpayers in preparing such returns, unless such disclosure is:

(1) Consented to by the taxpayer in a separate, written document;

(2) expressly authorized by state or federal law;

(3) necessary to the preparation of the return; or

(4) pursuant to an order of any court of competent jurisdiction.

(b) Unlawful disclosure of tax information is a class A nonperson misdemeanor.

(c) For the purposes of this section, a person is engaged in the business of preparing federal or state income tax returns or in the business of assisting taxpayers in preparing such returns if the person does either of the following:

(1) Advertises or gives publicity to the effect that such person prepares or assists others in the preparation of state or federal income tax returns; or

(2) prepares or assists others in the preparation of state or federal income tax returns for compensation.

(d) Contacting a taxpayer to obtain the taxpayer's written consent to disclosure does not constitute a violation of this section.

History: L. 2010, ch. 136, § 174; July 1, 2011.



21-6105 Unjustifiably exposing a convicted or charged person.

21-6105. Unjustifiably exposing a convicted or charged person. (a) Unjustifiably exposing a convicted or charged person is unjustifiably communicating or threatening to communicate to another any oral or written statement that any person has been charged with or convicted of a felony, with intent to interfere with the employment or business of the person so charged or convicted.

(b) Unjustifiably exposing a convicted or charged person is a class B nonperson misdemeanor.

(c) This section shall not apply to any person or organization who furnishes information about a person to another person or organization requesting the same.

History: L. 2010, ch. 136, § 175; July 1, 2011.



21-6106 Unlawful public demonstration at a funeral.

21-6106. Unlawful public demonstration at a funeral. (a) Unlawful public demonstration at a funeral is:

(1) Engaging in a public demonstration at any public location within 150 feet of any entrance to any cemetery, church, mortuary or other location where a funeral is held or conducted, within one hour prior to the scheduled commencement of a funeral, during a funeral or within two hours following the completion of a funeral;

(2) knowingly obstructing, hindering, impeding or blocking another person's entry to or exit from a funeral; or

(3) knowingly impeding vehicles which are part of a funeral procession.

(b) Unlawful public demonstration at a funeral is a class B person misdemeanor. Each day on which a violation occurs shall constitute a separate offense.

(c) As used in this section:

(1) "Funeral" means the ceremonies, processions and memorial services held in connection with the burial or cremation of a person; and

(2) "public demonstration" means:

(A) Any picketing or similar conduct; or

(B) any oration, speech, use of sound amplification equipment or device, or similar conduct that is not part of a funeral.

(d) This section may be cited as the Kansas funeral privacy act.

History: L. 2010, ch. 136, § 176; July 1, 2011.



21-6107 Identity theft; identity fraud.

21-6107. Identity theft; identity fraud. (a) Identity theft is obtaining, possessing, transferring, using, selling or purchasing any personal identifying information, or document containing the same, belonging to or issued to another person, with the intent to:

(1) Defraud that person, or anyone else, in order to receive any benefit; or

(2) misrepresent that person in order to subject that person to economic or bodily harm.

(b) Identity fraud is:

(1) Using or supplying information the person knows to be false in order to obtain a document containing any personal identifying information; or

(2) altering, amending, counterfeiting, making, manufacturing or otherwise replicating any document containing personal identifying information with the intent to deceive;

(c) (1) Identity theft is a:

(A) Severity level 8, nonperson felony, except as provided in subsection (c)(1)(B); and

(B) severity level 5, nonperson felony if the monetary loss to the victim or victims is more than $100,000.

(2) Identity fraud is a severity level 8, nonperson felony.

(d) It is not a defense that the person did not know that such personal identifying information belongs to another person, or that the person to whom such personal identifying information belongs or was issued is deceased.

(e) As used in this section:

(1) "Personal electronic content" means the electronically stored content of an individual including, but not limited to, pictures, videos, emails and other data files;

(2) "personal identifying information" includes, but is not limited to, the following:

(A) Name;

(B) birth date;

(C) address;

(D) telephone number;

(E) driver's license number or card or nondriver's identification number or card;

(F) social security number or card;

(G) place of employment;

(H) employee identification numbers or other personal identification numbers or cards;

(I) mother's maiden name;

(J) birth, death or marriage certificates;

(K) electronic identification numbers;

(L) electronic signatures;

(M) any financial number, or password that can be used to access a person's financial resources, including, but not limited to, checking or savings accounts, credit or debit card information, demand deposit or medical information; and

(N) passwords, usernames or other log-in information that can be used to access a person's personal electronic content, including, but not limited to, content stored on a social networking website; and

(3) "social networking website" means a privacy-protected internet website which allows individuals to construct a public or semi-public profile within a bounded system created by the service, create a list of other users with whom the individual shares a connection within the system and view and navigate the list of users with whom the individual shares a connection and those lists of users made by others within the system.

History: L. 2010, ch. 136, § 177; L. 2011, ch. 30, § 46; L. 2013, ch. 96, § 4; July 1.



21-6108 Unlawful possession of scanning device or reencoder.

21-6108. Unlawful possession of scanning device or reencoder. (a) It is unlawful for any person, with the intent to defraud to possess or use a:

(1) Scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card; or

(2) reencoder to place encoded information on the computer chip or magnetic strip or stripe of a payment card or any electronic medium that allows an authorized transaction to occur.

(b) Violation of this section is a severity level 6, nonperson felony.

(c) As used in this section:

(1) "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card;

(2) "reencoder" means an electronic device that places encoded information from the computer chip, magnetic strip or stripe of a payment card onto the computer chip, magnetic strip or stripe of a different payment card or any electronic medium that allows an authorized transaction to occur; and

(3) "payment card" means a credit card, debit card or any other card that is issued to an authorized user and that allows the user to obtain, purchase or receive goods, services, money or anything else of value.

History: L. 2010, ch. 136, § 178; July 1, 2011.



21-6109 Kansas indoor clean air act; smoking in enclosed areas or public meetings; definitions.

21-6109. Kansas indoor clean air act; smoking in enclosed areas or public meetings; definitions. As used in K.S.A. 2016 Supp. 21-6109 through 21-6116, and amendments thereto:

(a) "Access point" means the area within a ten foot radius outside of any doorway, open window or air intake leading into a building or facility that is not exempted pursuant to subsection (d) of K.S.A. 2016 Supp. 21-6110, and amendments thereto.

(b) "Bar" means any indoor area that is operated and licensed for the sale and service of alcoholic beverages, including alcoholic liquor as defined in K.S.A. 41-102, and amendments thereto, or cereal malt beverages as defined in K.S.A. 41-2701, and amendments thereto, for on-premises consumption.

(c) "Employee" means any person who is employed by an employer in consideration for direct or indirect monetary wages or profit, and any person who volunteers their services for a nonprofit entity.

(d) "Employer" means any person, partnership, corporation, association or organization, including municipal or nonprofit entities, which employs one or more individual persons.

(e) "Enclosed area" means all space between a floor and ceiling which is enclosed on all sides by solid walls, windows or doorways which extend from the floor to the ceiling, including all space therein screened by partitions which do not extend to the ceiling or are not solid or similar structures. For purposes of this section, the following shall not be considered an "enclosed area": (1) Rooms or areas, enclosed by walls, windows or doorways, having neither a ceiling nor a roof and which are completely open to the elements and weather at all times; and (2) rooms or areas, enclosed by walls, fences, windows or doorways and a roof or ceiling, having openings that are permanently open to the elements and weather and which comprise an area that is at least 30% of the total perimeter wall area of such room or area.

(f) "Food service establishment" means any place in which food is served or is prepared for sale or service on the premises. Such term shall include, but not be limited to, fixed or mobile restaurants, coffee shops, cafeterias, short-order cafes, luncheonettes, grills, tea rooms, sandwich shops, soda fountains, taverns, private clubs, roadside kitchens, commissaries and any other private, public or nonprofit organization or institution routinely serving food and any other eating or drinking establishment or operation where food is served or provided for the public with or without charge.

(g) "Gaming floor" means the area of a lottery gaming facility or racetrack gaming facility, as those terms are defined in K.S.A. 74-8702, and amendments thereto, where patrons engage in Class III gaming. The gaming floor shall not include any areas used for accounting, maintenance, surveillance, security, administrative offices, storage, cash or cash counting, records, food service, lodging or entertainment, except that the gaming floor may include a bar where alcoholic beverages are served so long as the bar is located entirely within the area where Class III gaming is conducted.

(h) "Medical care facility" means a physician's office, general hospital, special hospital, ambulatory surgery center or recuperation center, as defined by K.S.A. 65-425, and amendments thereto, and any psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto.

(i) "Outdoor recreational facility" means a hunting, fishing, shooting or golf club, business or enterprise operated primarily for the benefit of its owners, members and their guests and not normally open to the general public.

(j) "Place of employment" means any enclosed area under the control of a public or private employer, including, but not limited to, work areas, auditoriums, elevators, private offices, employee lounges and restrooms, conference and meeting rooms, classrooms, employee cafeterias, stairwells and hallways, that is used by employees during the course of employment. For purposes of this section, a private residence shall not be considered a "place of employment" unless such residence is used as a day care home, as defined in K.S.A. 65-530, and amendments thereto.

(k) "Private club" means an outdoor recreational facility operated primarily for the use of its owners, members and their guests that in its ordinary course of business is not open to the general public for which use of its facilities has substantial dues or membership fee requirements for its members.

(l) "Public building" means any building owned or operated by: (1) The state, including any branch, department, agency, bureau, commission, authority or other instrumentality thereof; (2) any county, city, township, other political subdivision, including any commission, authority, agency or instrumentality thereof; or (3) any other separate corporate instrumentality or unit of the state or any municipality.

(m) "Public meeting" means any meeting open to the public pursuant to K.S.A. 75-4317 et seq., and amendments thereto, or any other law of this state.

(n) "Public place" means any enclosed areas open to the public or used by the general public including, but not limited to: Banks, bars, food service establishments, retail service establishments, retail stores, public means of mass transportation, passenger elevators, health care institutions or any other place where health care services are provided to the public, medical care facilities, educational facilities, libraries, courtrooms, public buildings, restrooms, grocery stores, school buses, museums, theaters, auditoriums, arenas and recreational facilities. For purposes of this section, a private residence shall not be considered a "public place" unless such residence is used as a day care home, as defined in K.S.A. 65-530, and amendments thereto.

(o) "Smoking" means possession of a lighted cigarette, cigar, pipe or burning tobacco in any other form or device designed for the use of tobacco.

(p) "Tobacco shop" means any indoor area operated primarily for the retail sale of tobacco, tobacco products or smoking devices or accessories, and which derives not less than 65% of its gross receipts from the sale of tobacco.

(q) "Substantial dues or membership fee requirements" means initiation costs, dues or fees proportional to the cost of membership in similarly-situated outdoor recreational facilities that are not considered nominal and implemented to otherwise avoid or evade restrictions of a statewide ban on smoking.

History: L. 1987, ch. 110, § 1; L. 2010, ch. 8, § 2; July 1.



21-6110 Smoking in public places, public meetings and other places prohibited; smoke-free workplace, employer written policy; exceptions, smoking permitted.

21-6110. Smoking in public places, public meetings and other places prohibited; smoke-free workplace, employer written policy; exceptions, smoking permitted. (a) It shall be unlawful, with no requirement of a culpable mental state, to smoke in an enclosed area or at a public meeting including, but not limited to:

(1) Public places;

(2) taxicabs and limousines;

(3) restrooms, lobbies, hallways and other common areas in public and private buildings, condominiums and other multiple-residential facilities;

(4) restrooms, lobbies and other common areas in hotels and motels and in at least 80% of the sleeping quarters within a hotel or motel that may be rented to guests;

(5) access points of all buildings and facilities not exempted pursuant to subsection (d); and

(6) any place of employment.

(b) Each employer having a place of employment that is an enclosed area shall provide a smoke-free workplace for all employees. Such employer shall also adopt and maintain a written smoking policy which shall prohibit smoking without exception in all areas of the place of employment. Such policy shall be communicated to all current employees within one week of its adoption and shall be communicated to all new employees upon hiring. Each employer shall provide a written copy of the smoking policy upon request to any current or prospective employee.

(c) Notwithstanding any other provision of this section, K.S.A. 2016 Supp. 21-6111 or 21-6112, and amendments thereto, the proprietor or other person in charge of an adult care home, as defined in K.S.A. 39-923, and amendments thereto, or a medical care facility, may designate a portion of such adult care home, or the licensed long-term care unit of such medical care facility, as a smoking area, and smoking may be permitted within such designated smoking area.

(d) The provisions of this section shall not apply to:

(1) The outdoor areas of any building or facility beyond the access points of such building or facility;

(2) private homes or residences, except when such home or residence is used as a day care home, as defined in K.S.A. 65-530, and amendments thereto;

(3) a hotel or motel room rented to one or more guests if the total percentage of such hotel or motel rooms in such hotel or motel does not exceed 20%;

(4) the gaming floor of a lottery gaming facility or racetrack gaming facility, as those terms are defined in K.S.A. 74-8702, and amendments thereto;

(5) that portion of an adult care home, as defined in K.S.A. 39-923, and amendments thereto, that is expressly designated as a smoking area by the proprietor or other person in charge of such adult care home pursuant to subsection (c) and that is fully enclosed and ventilated;

(6) that portion of a licensed long-term care unit of a medical care facility that is expressly designated as a smoking area by the proprietor or other person in charge of such medical care facility pursuant to subsection (c) and that is fully enclosed and ventilated and to which access is restricted to the residents and their guests;

(7) tobacco shops;

(8) a class A or class B club defined in K.S.A. 41-2601, and amendments thereto, which: (A) Held a license pursuant to K.S.A. 41-2606 et seq., and amendments thereto, as of January 1, 2009; and (B) notifies the secretary of health and environment in writing, not later than 90 days after the effective date of this act, that it wishes to continue to allow smoking on its premises;

(9) a private club in designated areas where minors are prohibited;

(10) any benefit cigar dinner or other cigar dinner of a substantially similar nature that:

(A) Is conducted specifically and exclusively for charitable purposes by a nonprofit organization which is exempt from federal income taxation pursuant to section 501(c)(3) of the federal internal revenue code of 1986;

(B) is conducted no more than once per calendar year by such organization; and

(C) has been held during each of the previous three years prior to January 1, 2011; and

(11) that portion of a medical or clinical research facility constituting a separately ventilated, secure smoking room dedicated and used solely and exclusively for clinical research activities conducted in accordance with regulatory authority of the United States or the state of Kansas, as determined by the director of alcoholic beverage control of the department of revenue.

History: L. 1987, ch. 110, § 2; L. 2010, ch. 8, § 3; L. 2011, ch. 114, § 98; L. 2012, ch. 150, § 24; L. 2015, ch. 79, § 1; June 4.



21-6111 Posting smoking prohibited signs.

21-6111. Posting smoking prohibited signs. The proprietor or other person in charge of the premises of a public place, or other area where smoking is prohibited, shall post or cause to be posted in a conspicuous place signs displaying the international no smoking symbol and clearly stating that smoking is prohibited by state law.

History: L. 1987, ch. 110, § 3; L. 2010, ch. 8, § 4; July 1.



21-6112 Unlawful acts; penalties; retaliatory discharge prohibited.

21-6112. Unlawful acts; penalties; retaliatory discharge prohibited. (a) It shall be unlawful for any person who owns, manages, operates or otherwise controls the use of any public place, or other area where smoking is prohibited, to fail to comply with all or any of the provisions of K.S.A. 2016 Supp. 21-6109 through 21-6116, and amendments thereto.

(b) It shall be unlawful for any person who owns, manages, operates or otherwise controls the use of any public place, or other area where smoking is prohibited, to allow smoking to occur where prohibited by law. Any such person shall be deemed to allow smoking to occur under this subsection if such person: (1) Has knowledge that smoking is occurring; and (2) recklessly permits smoking under the totality of the circumstances.

(c) It shall be unlawful for any person, with no requirement of a culpable mental state, to smoke in any area where smoking is prohibited by the provisions of K.S.A. 2016 Supp. 21-6110, and amendments thereto.

(d) Any person who violates any provision of K.S.A. 2016 Supp. 21-6109 through 21-6116, and amendments thereto, shall be guilty of a cigarette or tobacco infraction punishable by a fine:

(1) Not exceeding $100 for the first violation;

(2) not exceeding $200 for a second violation within a one year period after the first violation; or

(3) not exceeding $500 for a third or subsequent violation within a one year period after the first violation.

For purposes of this subsection, the number of violations within a year shall be measured by the date the smoking violations occur.

(e) Each individual allowed to smoke by a person who owns, manages, operates or otherwise controls the use of any public place, or other area where smoking is prohibited, in violation of subsection (b) shall be considered a separate violation for purposes of determining the number of violations under subsection (d).

(f) No employer shall discharge, refuse to hire or take any other adverse action against an employee, applicant for employment or customer with the intent to retaliate against that employee, applicant or customer for reporting or attempting to prosecute a violation of any of the provisions of K.S.A. 2016 Supp. 21-6109 through 21-6116, and amendments thereto.

History: L. 1987, ch. 110, § 4; L. 2010, ch. 8, § 5; L. 2012, ch. 150, § 25; July 1.



21-6113 Rules and regulations to assure exemptions from smoking ban are bona fide.

21-6113. Rules and regulations to assure exemptions from smoking ban are bona fide. The director of alcoholic beverage control is hereby authorized to promulgate rules and regulations to insure any exemption from the statewide ban on smoking is bona fide and the entity seeking such exemption is not inappropriately seeking to circumvent the smoking ban created under this act.

History: L. 2010, ch. 8, § 6; July 1.



21-6114 Same; local regulation of smoking.

21-6114. Same; local regulation of smoking. Nothing in this act shall prevent any city or county from regulating smoking within its boundaries, so long as such regulation is at least as stringent as that imposed by this act. In such cases the more stringent local regulation shall control to the extent of any inconsistency between such regulation and this act.

History: L. 1987, ch. 110, § 5; July 1.



21-6115 Citation of Kansas indoor clean air act.

21-6115. Citation of Kansas indoor clean air act. On and after January 2, 2010, the amendments made to K.S.A. 2016 Supp. 21-6109 through 21-6116, and amendments thereto, shall constitute the Kansas indoor clean air act.

History: L. 2010, ch. 8, § 8; July 1.



21-6116 Same; severability.

21-6116. Same; severability. If any provision of this act or the application thereof to any person, thing or circumstance is held invalid, such invalidity shall not affect the provisions of application of this act that can be given effect without the invalid provision or application, and to this end the provisions of the act are declared to be severable.

History: L. 1987, ch. 110, § 6; July 1.






Article 62 CRIMES AGAINST THE PUBLIC PEACE

21-6201 Riot; incitement to riot.

21-6201. Riot; incitement to riot. (a) Riot is five or more persons acting together and without lawful authority engaging in any:

(1) Use of force or violence which produces a breach of the public peace; or

(2) threat to use such force or violence against any person or property if accompanied by power or apparent power of immediate execution.

(b) Incitement to riot is by words or conduct knowingly urging others to engage in riot as defined in subsection (a) under circumstances which produce a clear and present danger of injury to persons or property or a branch [breach] of the public peace.

(c) (1) Riot is a class A person misdemeanor.

(2) Incitement to riot is a severity level 8, person felony.

History: L. 2010, ch. 136, § 179; July 1, 2011.



21-6202 Unlawful assembly; remaining at an unlawful assembly.

21-6202. Unlawful assembly; remaining at an unlawful assembly. (a) Unlawful assembly is:

(1) The meeting or coming together of not less than five persons with the intent to engage in conduct constituting:

(A) Disorderly conduct, as defined by K.S.A. 2016 Supp. 21-6203, and amendments thereto; or

(B) riot, as defined by K.S.A. 2016 Supp. 21-6201, and amendments thereto; or

(2) when a lawful assembly of not less than five persons, agreeing to engage in conduct constituting disorderly conduct or riot.

(b) Remaining at an unlawful assembly is intentionally failing to depart from the place of an unlawful assembly after being directed to leave by a law enforcement officer.

(c) (1) Unlawful assembly is a class B nonperson misdemeanor.

(2) Remaining at an unlawful assembly is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 180; July 1, 2011.



21-6203 Disorderly conduct.

21-6203. Disorderly conduct. (a) Disorderly conduct is one or more of the following acts that the person knows or should know will alarm, anger or disturb others or provoke an assault or other breach of the peace:

(1) Brawling or fighting;

(2) disturbing an assembly, meeting or procession, not unlawful in its character; or

(3) using fighting words or engaging in noisy conduct tending reasonably to arouse alarm, anger or resentment in others.

(b) Disorderly conduct is a class C misdemeanor.

(c) As used in this section, "fighting words" means words that by their very utterance inflict injury or tend to incite the listener to an immediate breach of the peace.

History: L. 2010, ch. 136, § 181; July 1, 2011.



21-6204 Maintaining a public nuisance; permitting a public nuisance; reports.

21-6204. Maintaining a public nuisance; permitting a public nuisance; reports. (a) Maintaining a public nuisance is knowingly causing or permitting a condition to exist which injures or endangers the public health, safety or welfare.

(b) Permitting a public nuisance is knowingly permitting property under the control of the offender to be used to maintain a public nuisance, as defined in subsection (a).

(c) Maintaining a public nuisance or permitting a public nuisance is a class C misdemeanor.

(d) (1) Upon a conviction of a violation this section for maintaining a public nuisance or permitting a public nuisance on the premises of a club or drinking establishment licensed under the club and drinking establishment act, the court shall report such conviction to the director of alcoholic beverage control.

(2) Upon a conviction of a violation of this section for maintaining a public nuisance or permitting a public nuisance on the premises of a retailer licensed under K.S.A. 41-2701 et seq., and amendments thereto, the court shall report such conviction to the governing body of the city or county which issued the license.

History: L. 2010, ch. 136, § 182; July 1, 2011.



21-6205 Criminal desecration.

21-6205. Criminal desecration. (a) Criminal desecration is:

(1) Knowingly obtaining or attempting to obtain unauthorized control of a dead body or remains of any human being or the coffin, urn or other article containing a dead body or remains of any human being; or

(2) recklessly, by means other than by fire or explosive:

(A) Damaging, defacing or destroying the flag, ensign or other symbol of the United States or this state in which another has a property interest without the consent of such other person;

(B) damaging, defacing or destroying any public monument or structure;

(C) damaging, defacing or destroying any tomb, monument, memorial, marker, grave, vault, crypt gate, tree, shrub, plant or any other property in a cemetery; or

(D) damaging, defacing or destroying any place of worship.

(b) Criminal desecration as defined in:

(1) Subsections (a)(2)(B), (a)(2)(C) or (a)(2)(D) if the property is damaged to the extent of:

(A) $25,000 or more is a severity level 7, nonperson felony;

(B) at least $1,000 but less than $25,000 is a severity level 9, nonperson felony; and

(C) less than $1,000 is a class A nonperson misdemeanor; and

(2) subsections (a)(1) or (a)(2)(A) is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 183; L. 2011, ch. 30, § 47; July 1.



21-6206 Harassment by telecommunication device.

21-6206. Harassment by telecommunication device. (a) Harassment by telecommunication device is the use of:

(1) A telecommunications device to:

(A) Knowingly make or transmit any comment, request, suggestion, proposal, image or text which is obscene, lewd, lascivious or indecent;

(B) make or transmit a call, whether or not conversation ensues, with intent to abuse, threaten or harass any person at the receiving end;

(C) make or transmit any comment, request, suggestion, proposal, image or text with intent to abuse, threaten or harass any person at the receiving end;

(D) make or cause a telecommunications device to repeatedly ring or activate with intent to harass any person at the receiving end;

(E) knowingly play any recording on a telephone, except recordings such as weather information or sports information when the number thereof is dialed, unless the person or group playing the recording shall be identified and state that it is a recording; or

(F) knowingly permit any telecommunications device under one's control to be used in violation of this paragraph.

(2) Telefacsimile communication to send or transmit such communication to a court in the state of Kansas for a use other than court business, with no requirement of culpable mental state.

(b) Harassment by telecommunication device is a class A nonperson misdemeanor.

(c) Every telephone directory published for distribution to members of the general public shall contain a notice setting forth a summary of the provisions of this section. Such notice shall be printed in type which is no smaller than any other type on the same page and shall be preceded by the word "WARNING."

(d) As used in this section, ‘‘telecommunications device’’ includes telephones, cellular telephones, telefacsimile machines and any other electronic device which makes use of an electronic communication service, as defined in K.S.A. 22-2514, and amendments thereto.

(e) An offender who violates the provisions of this section may also be prosecuted for, convicted of, and punished for any other offense in K.S.A. 2016 Supp. 21-5508, 21-5509, 21-5510 or 21-6401.

History: L. 2010, ch. 136, § 184; L. 2011, ch. 100, § 17; July 1.



21-6207 Giving a false alarm.

21-6207. Giving a false alarm. (a) Giving a false alarm is:

(1) Transmitting in any manner to the fire department of any city, township or other municipality a false alarm of fire, knowing at the time of such transmission that there is no reasonable ground for believing that such fire exists; or

(2) making a call in any manner for emergency service assistance including police, fire, medical or other emergency service provided under K.S.A. 12-5301 et seq., and amendments thereto, knowing at the time of such call that there is no reasonable ground for believing such assistance is needed.

(b) Giving a false alarm:

(1) Is a class A nonperson misdemeanor, except as provided in subsections (b)(2) and (b)(3);

(2) is a severity level 10, nonperson felony when the person uses an electronic device or software to alter, conceal or disguise the identity of the person making such transmission or such call, except as provided in subsection (b)(3); and

(3) as defined in subsection (a)(2) is a severity level 7, nonperson felony when the request for emergency service assistance made by the person includes false information that violent criminal activity or immediate threat to a person's life or safety is taking place.

(c) An offender who violates the provisions of this section may also be prosecuted for, convicted of, and punished for interference with law enforcement, K.S.A. 2016 Supp. 21-5904, and amendments thereto.

History: L. 2010, ch. 136, § 185; L. 2014, ch. 95, § 3; July 1.






Article 63 CRIMES AGAINST THE PUBLIC SAFETY

21-6301 Criminal use of weapons.

21-6301. Criminal use of weapons. (a) Criminal use of weapons is knowingly:

(1) Selling, manufacturing, purchasing or possessing any bludgeon, sand club, metal knuckles or throwing star;

(2) possessing with intent to use the same unlawfully against another, a dagger, dirk, billy, blackjack, slungshot, dangerous knife, straight-edged razor, stiletto or any other dangerous or deadly weapon or instrument of like character;

(3) setting a spring gun;

(4) possessing any device or attachment of any kind designed, used or intended for use in suppressing the report of any firearm;

(5) selling, manufacturing, purchasing or possessing a shotgun with a barrel less than 18 inches in length, or any firearm designed to discharge or capable of discharging automatically more than once by a single function of the trigger, whether the person knows or has reason to know the length of the barrel or that the firearm is designed or capable of discharging automatically;

(6) possessing, manufacturing, causing to be manufactured, selling, offering for sale, lending, purchasing or giving away any cartridge which can be fired by a handgun and which has a plastic-coated bullet that has a core of less than 60% lead by weight, whether the person knows or has reason to know that the plastic-coated bullet has a core of less than 60% lead by weight;

(7) selling, giving or otherwise transferring any firearm with a barrel less than 12 inches long to any person under 18 years of age whether the person knows or has reason to know the length of the barrel;

(8) selling, giving or otherwise transferring any firearms to any person who is both addicted to and an unlawful user of a controlled substance;

(9) selling, giving or otherwise transferring any firearm to any person who is or has been a mentally ill person subject to involuntary commitment for care and treatment, as defined in K.S.A. 59-2946, and amendments thereto, or a person with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment as defined in K.S.A. 59-29b46, and amendments thereto;

(10) possessing any firearm by a person who is both addicted to and an unlawful user of a controlled substance;

(11) possessing any firearm by any person, other than a law enforcement officer, in or on any school property or grounds upon which is located a building or structure used by a unified school district or an accredited nonpublic school for student instruction or attendance or extracurricular activities of pupils enrolled in kindergarten or any of the grades one through 12 or at any regularly scheduled school sponsored activity or event whether the person knows or has reason to know that such person was in or on any such property or grounds;

(12) refusing to surrender or immediately remove from school property or grounds or at any regularly scheduled school sponsored activity or event any firearm in the possession of any person, other than a law enforcement officer, when so requested or directed by any duly authorized school employee or any law enforcement officer;

(13) possessing any firearm by a person who is or has been a mentally ill person subject to involuntary commitment for care and treatment, as defined in K.S.A. 59-2946, and amendments thereto, or persons with an alcohol or substance abuse problem subject to involuntary commitment for care and treatment as defined in K.S.A. 59-29b46, and amendments thereto; or

(14) possessing a firearm with a barrel less than 12 inches long by any person less than 18 years of age.

(b) Criminal use of weapons as defined in:

(1) Subsection (a)(1), (a)(2), (a)(3), (a)(7), (a)(8), (a)(9) or (a)(12) is a class A nonperson misdemeanor;

(2) subsection (a)(4), (a)(5) or (a)(6) is a severity level 9, nonperson felony;

(3) subsection (a)(10) or (a)(11) is a class B nonperson select misdemeanor;

(4) subsection (a)(13) is a severity level 8, nonperson felony; and

(5) subsection (a)(14) is a:

(A) Class A nonperson misdemeanor except as provided in subsection (b)(5)(B);

(B) severity level 8, nonperson felony upon a second or subsequent conviction.

(c) Subsections (a)(1), (a)(2) and (a)(5) shall not apply to:

(1) Law enforcement officers, or any person summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) wardens, superintendents, directors, security personnel and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority;

(3) members of the armed services or reserve forces of the United States or the Kansas national guard while in the performance of their official duty; or

(4) the manufacture of, transportation to, or sale of weapons to a person authorized under subsections (c)(1), (c)(2) and (c)(3) to possess such weapons.

(d) Subsections (a)(4) and (a)(5) shall not apply to any person who sells, purchases, possesses or carries a firearm, device or attachment which has been rendered unserviceable by steel weld in the chamber and marriage weld of the barrel to the receiver and which has been registered in the national firearms registration and transfer record in compliance with 26 U.S.C. § 5841 et seq. in the name of such person and, if such person transfers such firearm, device or attachment to another person, has been so registered in the transferee's name by the transferor.

(e) Subsection (a)(6) shall not apply to a governmental laboratory or solid plastic bullets.

(f) Subsection (a)(4) shall not apply to a law enforcement officer who is:

(1) Assigned by the head of such officer's law enforcement agency to a tactical unit which receives specialized, regular training;

(2) designated by the head of such officer's law enforcement agency to possess devices described in subsection (a)(4); and

(3) in possession of commercially manufactured devices which are:

(A) Owned by the law enforcement agency;

(B) in such officer's possession only during specific operations; and

(C) approved by the bureau of alcohol, tobacco, firearms and explosives of the United States department of justice.

(g) Subsections (a)(4), (a)(5) and (a)(6) shall not apply to any person employed by a laboratory which is certified by the United States department of justice, national institute of justice, while actually engaged in the duties of their employment and on the premises of such certified laboratory. Subsections (a)(4), (a)(5) and (a)(6) shall not affect the manufacture of, transportation to or sale of weapons to such certified laboratory.

(h) Subsections (a)(4) and (a)(5) shall not apply to or affect any person or entity in compliance with the national firearms act, 26 U.S.C. § 5801 et seq.

(i) Subsection (a)(11) shall not apply to:

(1) Possession of any firearm in connection with a firearms safety course of instruction or firearms education course approved and authorized by the school;

(2) possession of any firearm specifically authorized in writing by the superintendent of any unified school district or the chief administrator of any accredited nonpublic school;

(3) possession of a firearm secured in a motor vehicle by a parent, guardian, custodian or someone authorized to act in such person's behalf who is delivering or collecting a student; or

(4) possession of a firearm secured in a motor vehicle by a registered voter who is on the school grounds, which contain a polling place for the purpose of voting during polling hours on an election day; or

(5) possession of a concealed handgun by an individual who is not prohibited from possessing a firearm under either federal or state law.

(j) Subsections (a)(9) and (a)(13) shall not apply to a person who has received a certificate of restoration pursuant to K.S.A. 2016 Supp. 75-7c26, and amendments thereto.

(k) Subsection (a)(14) shall not apply if such person, less than 18 years of age, was:

(1) In attendance at a hunter's safety course or a firearms safety course;

(2) engaging in practice in the use of such firearm or target shooting at an established range authorized by the governing body of the jurisdiction in which such range is located, or at another private range with permission of such person's parent or legal guardian;

(3) engaging in an organized competition involving the use of such firearm, or participating in or practicing for a performance by an organization exempt from federal income tax pursuant to section 501(c)(3) of the internal revenue code of 1986 which uses firearms as a part of such performance;

(4) hunting or trapping pursuant to a valid license issued to such person pursuant to article 9 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto;

(5) traveling with any such firearm in such person's possession being unloaded to or from any activity described in subsections (k)(1) through (k)(4), only if such firearm is secured, unloaded and outside the immediate access of such person;

(6) on real property under the control of such person's parent, legal guardian or grandparent and who has the permission of such parent, legal guardian or grandparent to possess such firearm; or

(7) at such person's residence and who, with the permission of such person's parent or legal guardian, possesses such firearm for the purpose of exercising the rights contained in K.S.A. 2016 Supp. 21-5222, 21-5223 or 21-5225, and amendments thereto.

(l) As used in this section, "throwing star" means any instrument, without handles, consisting of a metal plate having three or more radiating points with one or more sharp edges and designed in the shape of a polygon, trefoil, cross, star, diamond or other geometric shape, manufactured for use as a weapon for throwing.

History: L. 2010, ch. 136, § 186; L. 2011, ch. 30, § 48; L. 2013, ch. 88, § 2; L. 2014, ch. 97, § 11; L. 2015, ch. 16, § 2; July 1.



21-6302 Criminal carrying of a weapon.

21-6302. Criminal carrying of a weapon. (a) Criminal carrying of a weapon is knowingly carrying:

(1) Any bludgeon, sandclub, metal knuckles or throwing star;

(2) concealed on one's person, a billy, blackjack, slungshot or any other dangerous or deadly weapon or instrument of like character;

(3) on one's person or in any land, water or air vehicle, with intent to use the same unlawfully, a tear gas or smoke bomb or projector or any object containing a noxious liquid, gas or substance; or

(4) any pistol, revolver or other firearm concealed on one's person if such person is under 21 years of age, except when on such person's land or in such person's abode or fixed place of business; or

(5) a shotgun with a barrel less than 18 inches in length or any other firearm designed to discharge or capable of discharging automatically more than once by a single function of the trigger whether the person knows or has reason to know the length of the barrel or that the firearm is designed or capable of discharging automatically.

(b) Criminal carrying of a weapon as defined in:

(1) Subsections (a)(1), (a)(2), (a)(3) or (a)(4) is a class A nonperson misdemeanor; and

(2) subsection (a)(5) is a severity level 9, nonperson felony.

(c) Subsection (a) shall not apply to:

(1) Law enforcement officers, or any person summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) wardens, superintendents, directors, security personnel and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority;

(3) members of the armed services or reserve forces of the United States or the Kansas national guard while in the performance of their official duty; or

(4) the manufacture of, transportation to, or sale of weapons to a person authorized under subsections (c)(1), (c)(2) and (c)(3) to possess such weapons.

(d) Subsection (a)(5) shall not apply to:

(1) Any person who sells, purchases, possesses or carries a firearm, device or attachment which has been rendered unserviceable by steel weld in the chamber and marriage weld of the barrel to the receiver and which has been registered in the national firearms registration and transfer record in compliance with 26 U.S.C. § 5841 et seq. in the name of such person and, if such person transfers such firearm, device or attachment to another person, has been so registered in the transferee's name by the transferor;

(2) any person employed by a laboratory which is certified by the United States department of justice, national institute of justice, while actually engaged in the duties of their employment and on the premises of such certified laboratory. Subsection (a)(5) shall not affect the manufacture of, transportation to or sale of weapons to such certified laboratory; or

(3) any person or entity in compliance with the national firearms act, 26 U.S.C. § 5801 et seq.

(e) As used in this section, "throwing star" means the same as prescribed by K.S.A. 2016 Supp. 21-6301, and amendments thereto.

History: L. 2011, ch. 30, § 49; L. 2013, ch. 105, § 4; L. 2013, ch. 133, § 8; L. 2014, ch. 134, § 2; L. 2015, ch. 16, § 3; July 1.

Section was also amended by L. 2013, ch. 88, § 3, but that version was repealed by L. 2013, ch. 133, § 37.



21-6303 Criminal distribution of firearms to a felon.

21-6303. Criminal distribution of firearms to a felon. (a) Criminal distribution of firearms to a felon is knowingly:

(1) Selling, giving or otherwise transferring any firearm to any person who, within the preceding five years, has been convicted of a felony, other than those specified in subsection (c), under the laws of this or any other jurisdiction or has been released from imprisonment for a felony and was not found to have been in possession of a firearm at the time of the commission of the felony;

(2) selling, giving or otherwise transferring any firearm to any person who, within the preceding 10 years, has been convicted of a felony to which this subsection applies, but was not found to have been in possession of a firearm at the time of the commission of the felony, or has been released from imprisonment for such a felony, and has not had the conviction of such felony expunged or been pardoned for such felony; or

(3) selling, giving or otherwise transferring any firearm to any person who has been convicted of a felony under the laws of this or any other jurisdiction and was found to have been in possession of a firearm at the time of the commission of the felony.

(b) Criminal distribution of firearms to a felon is a class A nonperson misdemeanor.

(c) Subsection (a)(2) shall apply to a felony under K.S.A. 2016 Supp. 21-5402, 21-5403, 21-5404, 21-5405, 21-5408, subsection (b) or (d) of 21-5412, subsection (b) or (d) of 21-5413, subsection (a) or (b) of 21-5415, subsection (b) of 21-5420, 21-5503, subsection (b) of 21-5504, subsection (b) of 21-5505, and subsection (b) of 21-5807, and amendments thereto, K.S.A. 2016 Supp. 21-5705 or 21-5706, and amendments thereto, or K.S.A. 21-3401, 21-3402, 21-3403, 21-3404, 21-3410, 21-3411, 21-3414, 21-3415, 21-3419, 21-3420, 21-3421, 21-3427, 21-3442, 21-3502, 21-3506, 21-3518, 21-3716, 65-4127a, 65-4127b or 65-4160 through 65-4165, prior to their repeal, or a crime under a law of another jurisdiction which is substantially the same as such felony.

(d) It is not a defense that the distributor did not know or have reason to know:

(1) The precise felony the recipient committed;

(2) that the recipient was in possession of a firearm at the time of the commission of the recipient's prior felony; or

(3) that the convictions for such felony have not been expunged or pardoned.

History: L. 2010, ch. 136, § 188; L. 2011, ch. 30, § 50; July 1.



21-6304 Criminal possession of a firearm by a convicted felon.

21-6304. Criminal possession of a firearm by a convicted felon. (a) Criminal possession of a weapon by a convicted felon is possession of any weapon by a person who:

(1) Has been convicted of a person felony or a violation of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or any violation of any provision of the uniform controlled substances act prior to July 1, 2009, or a crime under a law of another jurisdiction which is substantially the same as such felony or violation, or was adjudicated a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of a person felony or a violation of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or any violation of any provision of the uniform controlled substances act prior to July 1, 2009, and was found to have been in possession of a firearm at the time of the commission of the crime;

(2) within the preceding five years has been convicted of a felony, other than those specified in subsection (a)(3)(A), under the laws of Kansas or a crime under a law of another jurisdiction which is substantially the same as such felony, has been released from imprisonment for a felony or was adjudicated as a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of a felony, and was not found to have been in possession of a firearm at the time of the commission of the crime; or

(3) within the preceding 10 years, has been convicted of a:

(A) Felony under K.S.A. 2016 Supp. 21-5402, 21-5403, 21-5404, 21-5405, 21-5408, subsection (b) or (d) of 21-5412, subsection (b) or (d) of 21-5413, subsection (a) of 21-5415, subsection (b) of 21-5420, 21-5503, subsection (b) of 21-5504, subsection (b) of 21-5505, and subsection (b) of 21-5807, and amendments thereto; article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto; K.S.A. 21-3401, 21-3402, 21-3403, 21-3404, 21-3410, 21-3411, 21-3414, 21-3415, 21-3419, 21-3420, 21-3421, 21-3427, 21-3442, 21-3502, 21-3506, 21-3518, 21-3716, 65-4127a, 65-4127b, 65-4159 through 65-4165 or 65-7006, prior to their repeal; an attempt, conspiracy or criminal solicitation as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of any such felony; or a crime under a law of another jurisdiction which is substantially the same as such felony, has been released from imprisonment for such felony, or was adjudicated as a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of such felony, was not found to have been in possession of a firearm at the time of the commission of the crime, and has not had the conviction of such crime expunged or been pardoned for such crime. The provisions of subsection (j)(2) of K.S.A. 2016 Supp. 21-6614, and amendments thereto, shall not apply to an individual who has had a conviction under this paragraph expunged; or

(B) nonperson felony under the laws of Kansas or a crime under the laws of another jurisdiction which is substantially the same as such nonperson felony, has been released from imprisonment for such nonperson felony or was adjudicated as a juvenile offender because of the commission of an act which if done by an adult would constitute the commission of a nonperson felony, and was found to have been in possession of a firearm at the time of the commission of the crime.

(b) Criminal possession of a weapon by a convicted felon is a severity level 8, nonperson felony.

(c) As used in this section:

(1) "Knife" means a dagger, dirk, switchblade, stiletto, straight-edged razor or any other dangerous or deadly cutting instrument of like character; and

(2) "weapon" means a firearm or a knife.

History: L. 2010, ch. 136, § 189; L. 2011, ch. 91, § 34; L. 2013, ch. 36, § 2; L. 2014, ch. 97, § 12; July 1.

Section was also amended by L. 2011, ch. 30, § 51, but that version was repealed by L. 2011, ch. 91, § 41.



21-6305 Aggravated weapons violation by a convicted felon.

21-6305. Aggravated weapons violation by a convicted felon. (a) Aggravated weapons violation by a convicted felon is a violation of any of the provisions of subsections (a)(1) through (a)(6) of K.S.A. 2016 Supp. 21-6301 or 21-6302, and amendments thereto, by a person who:

(1) Within five years preceding such violation has been convicted of a nonperson felony under the laws of Kansas or in any other jurisdiction which is substantially the same as such crime or has been released from imprisonment for such nonperson felony; or

(2) has been convicted of a person felony under the laws of Kansas or in any other jurisdiction which is substantially the same as such crime or has been released from imprisonment for such crime, and has not had the conviction of such crime expunged or been pardoned for such crime.

(b) (1) Aggravated weapons violation by a convicted felon is a severity level 9, nonperson felony for a violation of subsections (a)(1) through (a)(5) or subsection (a)(9) of K.S.A. 21-4201, prior to its repeal, or subsection (a)(1) through (a)(3) of K.S.A. 2016 Supp. 21-6301 or subsection (a)(1) through (a)(4) of K.S.A. 2016 Supp. 21-6302, and amendments thereto.

(2) Aggravated weapons violation by a convicted felon is a severity level 8, nonperson felony for a violation of subsections (a)(6), (a)(7) and (a)(8) of K.S.A. 21-4201, prior to its repeal, or subsection (a)(4) through (a)(6) of K.S.A. 2016 Supp. 21-6301 or subsection (a)(5) of K.S.A. 2016 Supp. 21-6302, and amendments thereto.

History: L. 2010, ch. 136, § 190; L. 2011, ch. 30, § 52; July 1.



21-6306 Defacing identification marks of a firearm.

21-6306. Defacing identification marks of a firearm. (a) Defacing identification marks of a firearm is intentionally changing, altering, removing or obliterating the name of the maker, model, manufacturer's number or other mark of identification of any firearm.

(b) Defacing identification marks of a firearm is a severity level 10, nonperson felony.

(c) Possession of any firearm upon which any such mark has been intentionally changed, altered, removed or obliterated shall be prima facie evidence that the possessor has changed, altered, removed or obliterated the same.

History: L. 2010, ch. 136, § 191; July 1, 2011.



21-6308 Criminal discharge of a firearm.

21-6308. Criminal discharge of a firearm. (a) Criminal discharge of a firearm is the:

(1) Reckless and unauthorized discharge of any firearm:

(A) At a dwelling, building or structure in which there is a human being whether the person discharging the firearm knows or has reason to know that there is a human being present;

(B) at a motor vehicle, aircraft, watercraft, train, locomotive, railroad car, caboose, rail-mounted work equipment or rolling stock or other means of conveyance of persons or property in which there is a human being whether the person discharging the firearm knows or has reason to know that there is a human being present;

(2) reckless and unauthorized discharge of any firearm at a dwelling in which there is no human being; or

(3) discharge of any firearm:

(A) Upon any land or nonnavigable body of water of another, without having obtained permission of the owner or person in possession of such land; or

(B) upon or from any public road, public road right-of-way or railroad right-of-way except as otherwise authorized by law.

(b) Criminal discharge of a firearm as defined in:

(1) Subsection (a)(1) is a:

(A) Severity level 7, person felony except as provided in subsection (b)(1)(B) or (b)(1)(C);

(B) severity level 3, person felony if such criminal discharge results in great bodily harm to a person during the commission thereof; or

(C) severity level 5, person felony if such criminal discharge results in bodily harm to a person during the commission thereof;

(2) subsection (a)(2) is a severity level 8, person felony; and

(3) subsection (a)(3) is a class C misdemeanor.

(c) Subsection (a)(1) shall not apply if the act is a violation of K.S.A. 2016 Supp. 21-5412(d), and amendments thereto.

(d) Subsection (a)(3) shall not apply to any of the following:

(1) Law enforcement officers, or any person summoned by any such officers to assist in making arrests or preserving the peace while actually engaged in assisting such officer;

(2) wardens, superintendents, directors, security personnel and keepers of prisons, penitentiaries, jails and other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority;

(3) members of the armed services or reserve forces of the United States or the national guard while in the performance of their official duty;

(4) watchmen, while actually engaged in the performance of the duties of their employment;

(5) private detectives licensed by the state to carry the firearm involved, while actually engaged in the duties of their employment;

(6) detectives or special agents regularly employed by railroad companies or other corporations to perform full-time security or investigative service, while actually engaged in the duties of their employment;

(7) the state fire marshal, the state fire marshal's deputies or any member of a fire department authorized to carry a firearm pursuant to K.S.A. 31-157, and amendments thereto, while engaged in an investigation in which such fire marshal, deputy or member is authorized to carry a firearm pursuant to K.S.A. 31-157, and amendments thereto; or

(8) the United States attorney for the district of Kansas, the attorney general, or any district attorney or county attorney, while actually engaged in the duties of their employment or any activities incidental to such duties; any assistant United States attorney if authorized by the United States attorney for the district of Kansas and while actually engaged in the duties of their employment or any activities incidental to such duties; any assistant attorney general if authorized by the attorney general and while actually engaged in the duties of their employment or any activities incidental to such duties; or any assistant district attorney or assistant county attorney if authorized by the district attorney or county attorney by whom such assistant is employed and while actually engaged in the duties of their employment or any activities incidental to such duties.

History: L. 2010, ch. 136, § 193; L. 2015, ch. 16, § 4; July 1.



21-6308a Unlawful discharge of a firearm in a city.

21-6308a. Unlawful discharge of a firearm in a city. (a) Unlawful discharge of a firearm is the reckless discharge of a firearm within or into the corporate limits of any city.

(b) This section shall not apply to the discharge of any firearm within or into the corporate limits of any city if:

(1) The firearm is discharged in the lawful defense of one's person, another person or one's property;

(2) the firearm is discharged at a private or public shooting range;

(3) the firearm is discharged to lawfully take wildlife unless prohibited by the department of wildlife, parks and tourism or the governing body of the city;

(4) the firearm is discharged by authorized law enforcement officers, animal control officers or a person who has a wildlife control permit issued by the Kansas department of wildlife, parks and tourism;

(5) the firearm is discharged by special permit of the chief of police or by the sheriff when the city has no police department;

(6) the firearm is discharged using blanks; or

(7) the firearm is discharged in lawful self-defense or defense of another person against an animal attack.

(c) A violation of subsection (a) shall be a class B nonperson misdemeanor.

History: L. 2013, ch. 105, § 1; July 1.



21-6309 Unlawful possession of firearms on certain government property.

21-6309. Unlawful possession of firearms on certain government property. (a) It shall be unlawful to possess, with no requirement of a culpable mental state, a firearm:

(1) Within any building located within the capitol complex;

(2) within the governor's residence;

(3) on the grounds of or in any building on the grounds of the governor's residence;

(4) within any other state-owned or leased building if the secretary of administration has so designated by rules and regulations and conspicuously placed signs clearly stating that firearms are prohibited within such building; or

(5) within any county courthouse, unless, by county resolution, the board of county commissioners authorize the possession of a firearm within such courthouse.

(b) Violation of this section is a class A misdemeanor.

(c) This section shall not apply to:

(1) A commissioned law enforcement officer;

(2) a full-time salaried law enforcement officer of another state or the federal government who is carrying out official duties while in this state;

(3) any person summoned by any such officer to assist in making arrests or preserving the peace while actually engaged in assisting such officer; or

(4) a member of the military of this state or the United States engaged in the performance of duties.

(d) It is not a violation of this section for:

(1) The governor, the governor's immediate family, or specifically authorized guest of the governor to possess a firearm within the governor's residence or on the grounds of or in any building on the grounds of the governor's residence;

(2) the United States attorney for the district of Kansas, the attorney general, any district attorney or county attorney, any assistant United States attorney if authorized by the United States attorney for the district of Kansas, any assistant attorney general if authorized by the attorney general, or any assistant district attorney or assistant county attorney if authorized by the district attorney or county attorney by whom such assistant is employed, to possess a firearm within any county courthouse and court-related facility, subject to any restrictions or prohibitions imposed in any courtroom by the chief judge of the judicial district;

(3) law enforcement officers, as that term is defined in K.S.A. 2016 Supp. 75-7c22, and amendments thereto, who satisfy the requirements of either K.S.A. 2016 Supp. 75-7c22(a) or (b), and amendments thereto, to possess a firearm; or

(4) an individual to possess a concealed handgun provided such individual is not prohibited from possessing a firearm under either federal or state law.

(e) Notwithstanding the provisions of this section, any county may elect by passage of a resolution that the provisions of subsection (d)(2) shall not apply to such county's courthouse or court-related facilities if such:

(1) Buildings have adequate security measures to ensure that no weapons are permitted to be carried into such buildings;

(2) county also has a policy or regulation requiring all law enforcement officers to secure and store such officer's firearm upon entering the courthouse or court-related facility. Such policy or regulation may provide that it does not apply to court security or sheriff's office personnel for such county; and

(3) buildings have a sign conspicuously posted at each entryway into such building stating that the provisions of subsection (d)(2) do not apply to such building.

(f) As used in this section:

(1) "Adequate security measures" shall have the same meaning as the term is defined in K.S.A. 2016 Supp. 75-7c20, and amendments thereto;

(2) "possession" means having joint or exclusive control over a firearm or having a firearm in a place where the person has some measure of access and right of control; and

(3) "capitol complex" means the same as in K.S.A. 75-4514, and amendments thereto.

(g) For the purposes of subsections (a)(1), (a)(4) and (a)(5), "building" and "courthouse" shall not include any structure, or any area of any structure, designated for the parking of motor vehicles.

History: L. 2010, ch. 136, § 194; L. 2011, ch. 91, § 35; L. 2013, ch. 105, § 5; L. 2014, ch. 134, § 3; L. 2015, ch. 16, § 5; July 1.

Section was also amended by L. 2011, ch. 30, § 54, but that version was repealed by L. 2011, ch. 91, § 41.



21-6310 Unlawful endangerment.

21-6310. Unlawful endangerment. (a) Unlawful endangerment is knowingly protecting or attempting to protect the manufacture or cultivation of a controlled substance by creating, setting up, building, erecting or using any device or weapon which:

(1) Causes great bodily harm;

(2) causes bodily harm; or

(3) is intended to cause bodily harm to another person.

(b) Unlawful endangerment as defined in:

(1) Subsection (a)(1) is a severity level 5, person felony;

(2) subsection (a)(2) is a severity level 7, person felony; and

(3) subsection (a)(3) is a severity level 8, nonperson felony.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for battery.

(d) As used in this section, "manufacture" and "cultivation" mean the same as in K.S.A. 2016 Supp. 21-5701, and amendments thereto.

History: L. 2010, ch. 136, § 195; July 1, 2011.



21-6311 Failure to register explosives.

21-6311. Failure to register explosives. (a) Failure to register explosives is, with no requirement of a culpable mental state, the omission by:

(1) The seller of any explosive or detonating substance, to keep a register of every sale or other disposition of such explosives made by the seller as required by this section; or

(2) any person to whom delivery of any quantity of explosive or other detonating substance is made, to acknowledge the receipt thereof by signing the person's name in the register provided in subsection (c) on the page where the record of such delivery is entered.

(b) Failure to register explosives as defined in:

(1) Subsection (a)(1) is a class B nonperson misdemeanor; and

(2) subsection (a)(2) is a class C misdemeanor.

(c) The register of sales required by subsection (a)(1) shall contain the date of the sale or other disposition, the name, address, age and occupation of the person to whom the explosive is sold or delivered, the kind and amount of explosive delivered, the place at which it is to be used and for what purpose it is to be used. Such register and record of sale or other disposition shall be open for inspection by any law enforcement officer, mine inspector or fire marshal of this state for a period of not less than one year after the sale or other disposition.

History: L. 2010, ch. 136, § 196; July 1, 2011.



21-6312 Criminal possession of explosives; criminal disposal of explosives; carrying concealed explosives.

21-6312. Criminal possession of explosives; criminal disposal of explosives; carrying concealed explosives. (a) Criminal possession of explosives is the possession of any explosive or detonating substance by a person who, within five years preceding such possession, has been convicted of a felony under the laws of this or any other jurisdiction or has been released from imprisonment for a felony.

(b) Criminal disposal of explosives is knowingly and without lawful authority distributing any explosive or detonating substance to a person:

(1) Under 21 years of age, regardless of whether the seller, donor or transferor knows the age of such person;

(2) who is both addicted to and an unlawful user of a controlled substance; or

(3) who, within the preceding five years, has been convicted of a felony under the laws of this or any other jurisdiction or has been released from imprisonment for a felony.

(c) Carrying concealed explosives is carrying any explosive or detonating substance on the person in a wholly or partly concealed manner.

(d) (1) Criminal possession of explosives is a severity level 7, person felony.

(2) Criminal disposal of explosives is a severity level 10, person felony.

(3) Carrying concealed explosives is a class A person misdemeanor.

(e) As used in subsections (a) and (b), "explosives" means any chemical compound, mixture or device, of which the primary purpose is to function by explosion, and includes, but is not limited to, dynamite and other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord and igniters.

History: L. 2010, ch. 136, § 197; L. 2012, ch. 150, § 26; July 1.



21-6313 Criminal street gangs; definitions.

21-6313. Criminal street gangs; definitions. As used in K.S.A. 2016 Supp. 21-6313 through 21-6316, and amendments thereto:

(a) "Criminal street gang" means any organization, association or group, whether formal or informal:

(1) Consisting of three or more persons;

(2) having as one of its primary activities the commission of one or more person felonies, person misdemeanors, felony violations of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors;

(3) which has a common name or common identifying sign or symbol; and

(4) whose members, individually or collectively, engage in or have engaged in the commission, attempted commission, conspiracy to commit or solicitation of two or more person felonies, person misdemeanors, felony violations of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors or any substantially similar offense from another jurisdiction;

(b) "criminal street gang member" is a person who:

(1) Admits to criminal street gang membership; or

(2) meets three or more of the following criteria:

(A) Is identified as a criminal street gang member by a parent or guardian;

(B) is identified as a criminal street gang member by a state, county or city law enforcement officer or correctional officer or documented reliable informant;

(C) is identified as a criminal street gang member by an informant of previously untested reliability and such identification is corroborated by independent information;

(D) frequents a particular criminal street gang's area;

(E) adopts such gang's style of dress, color, use of hand signs or tattoos;

(F) associates with known criminal street gang members;

(G) has been arrested more than once in the company of identified criminal street gang members for offenses which are consistent with usual criminal street gang activity;

(H) is identified as a criminal street gang member by physical evidence including, but not limited to, photographs or other documentation;

(I) has been stopped in the company of known criminal street gang members two or more times; or

(J) has participated in or undergone activities self-identified or identified by a reliable informant as a criminal street gang initiation ritual;

(c) "criminal street gang activity" means the commission or attempted commission of, or solicitation or conspiracy to commit, one or more person felonies, person misdemeanors, felony violations of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors on separate occasions;

(d) "criminal street gang associate" means a person who:

(1) Admits to criminal street gang association; or

(2) meets two or more defining criteria for criminal street gang membership described in subsection (b)(2); and

(e) for purposes of law enforcement identification and tracking only "gang-related incident" means an incident that, upon investigation, meets any of the following conditions:

(1) The participants are identified as criminal street gang members or criminal street gang associates, acting, individually or collectively, to further any criminal purpose of the gang;

(2) a state, county or city law enforcement officer or correctional officer or reliable informant identifies an incident as criminal street gang activity; or

(3) an informant of previously untested reliability identifies an incident as criminal street gang activity and it is corroborated by independent information.

History: L. 2010, ch. 136, § 198; L. 2011, ch. 30, § 55; L. 2013, ch. 78, § 7; July 1.



21-6314 Recruiting criminal street gang membership.

21-6314. Recruiting criminal street gang membership. (a) Recruiting criminal street gang membership is intentionally causing, encouraging, soliciting or recruiting another person to join a criminal street gang that requires, as a condition of membership or continued membership, the commission of any crime or membership initiation by submission to a sexual or physical assault that is criminal in nature, or would be criminal absent consent by the initiated.

(b) Recruiting criminal street gang membership is a severity level 6, person felony.

History: L. 2010, ch. 136, § 199; July 1, 2011.



21-6315 Criminal street gang intimidation.

21-6315. Criminal street gang intimidation. (a) Criminal street gang intimidation is the communication, directly or indirectly with another, any threat of personal injury or actual personal injury to another or any threat of damage or actual damage to property of another with the intent to:

(1) Deter such person from assisting a criminal street gang member or associate to withdraw from such criminal street gang; or

(2) punish or retaliate against such person for having withdrawn from a criminal street gang.

(b) Criminal street gang intimidation is a severity level 5, person felony.

History: L. 2010, ch. 136, § 200; July 1, 2011.



21-6316 Criminal street gang member; bail; exceptions.

21-6316. Criminal street gang member; bail; exceptions. When a criminal street gang member is arrested for a person felony, bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines on the record that the defendant is not likely to reoffend, an appropriate intensive pre-trial supervision program is available and the defendant agrees to comply with the mandate of such pre-trial supervision.

History: L. 2010, ch. 136, § 201; L. 2014, ch. 90, § 6; July 1.



21-6317 Endangering the food supply; aggravated endangering the food supply.

21-6317. Endangering the food supply; aggravated endangering the food supply. (a) Endangering the food supply is knowingly:

(1) Bringing into this state any domestic animal which is infected with any contagious or infectious disease or any animal which has been exposed to any contagious or infectious disease;

(2) exposing any animal in this state to any contagious or infectious disease;

(3) except as permitted under K.S.A. 2-2112 et seq., and amendments thereto, bringing or releasing into this state any plant pest as defined in K.S.A. 2-2113, and amendments thereto, or exposing any plant to a plant pest; or

(4) exposing any raw agricultural commodity, animal feed or processed food to any contaminant or contagious or infectious disease.

(b) Aggravated endangering the food supply is endangering the food supply, as defined in subsection (a), when done with the intent to cause:

(1) Damage to plants or animals or to cause economic harm or social unrest; or

(2) illness or injury or death to a human being or beings.

(c) (1) Endangering the food supply is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (c)(1)(B); and

(B) severity level 4, nonperson felony when the contagious or infectious disease is foot-and-mouth disease.

(2) Aggravated endangering the food supply as defined in:

(A) Subsection (b)(1) is a severity level 3, nonperson felony; and

(B) subsection (b)(2) is a severity level 3, person felony.

(d) The provisions of this section shall not apply to bona fide experiments and actions related thereto carried on by commonly recognized research facilities.

(e) As used in this section:

(1) "Animal feed" means an article which is intended for use for food for animals other than humans and which is intended for use as a substantial source of nutrients in the diet of the animal, and is not limited to a mixture intended to be the sole ration of the animal;

(2) "contagious or infectious disease" means any disease which can be spread from one subject to another by direct or indirect contact or by an intermediate agent, including, but not limited to, anthrax, all species of brucellosis, equine infectious anemia, hog cholera, pseudorabies, psoroptic mange, rabies, tuberculosis, vesicular stomatitis, avian influenza, pullorum, fowl typhoid, psittacosis, viscerotropic velogenic Newcastle disease, foot-and-mouth disease, rinderpest, African swine fever, piroplasmosis, vesicular exanthema, Johne's disease, scabies, scrapies, bovine leukosis and bovine spongiform encephalopathy;

(3) "processed food" means any food other than a raw agricultural commodity and includes any raw agricultural commodity that has been subject to processing, such as canning, cooking, freezing, dehydration or milling; and

(4) "raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form prior to marketing.

History: L. 2010, ch. 136, § 202; July 1, 2011.



21-6318 Creating a hazard.

21-6318. Creating a hazard. (a) Creating a hazard is recklessly:

(1) Storing or abandoning, in any place accessible to children, a container which has a compartment of more than one and one-half cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot be easily opened from the inside, and failing to remove the door, lock, lid or fastening device on such container;

(2) being the owner or otherwise having possession of property upon which a cistern, well or cesspool is located, and failing to cover the same with protective covering of sufficient strength and quality to exclude human beings and domestic animals therefrom; or

(3) exposing, abandoning or otherwise leaving any explosive or dangerous substance in a place accessible to children.

(b) Creating a hazard is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 203; July 1, 2011.



21-6319 Unlawful failure to report a wound.

21-6319. Unlawful failure to report a wound. (a) Unlawful failure to report a wound is, with no requirement of a culpable mental state, the failure by an attending physician or other person to report such person's treatment of any of the following wounds, to the office of the chief of police of the city or the office of the sheriff of the county in which such treatment took place:

(1) Any bullet wound, gunshot wound, powder burn or other injury arising from or caused by the discharge of a firearm; or

(2) any wound which is likely to or may result in death and is apparently inflicted by a knife, ice pick or other sharp or pointed instrument.

(b) Unlawful failure to report a wound is a class C misdemeanor.

History: L. 2010, ch. 136, § 204; July 1, 2011.



21-6320 Selling beverage containers with detachable tabs.

21-6320. Selling beverage containers with detachable tabs. (a) Selling beverage containers with detachable tabs is knowingly selling or offering for sale at retail in this state any metal beverage container so designed and constructed that a part of the container is detachable in opening the container.

(b) Selling beverage containers with detachable tabs is a class C misdemeanor.

(c) As used in this section:

(1) "Beverage container" means any sealed can containing beer, cereal malt beverages, mineral waters, soda water and similar soft drinks so designated by the director of alcoholic beverage control, in liquid form and intended for human consumption; and

(2) "in this state" means within the exterior limits of the state of Kansas and includes all territory within these limits owned by or ceded to the United States of America.

History: L. 2010, ch. 136, § 205; July 1, 2011.



21-6321 Unlawful act concerning alcohol without liquid machine.

21-6321. Unlawful act concerning alcohol without liquid machine. (a) It shall be unlawful for any person to knowingly:

(1) Use any alcohol without liquid machine to inhale alcohol vapor or otherwise introduce alcohol in any form into the human body; or

(2) purchase, sell or offer for sale an alcohol without liquid machine.

(b) Violation of this section is a class A nonperson misdemeanor.

(c) As used in this section, "alcohol without liquid machine" means a device designed or marketed for the purpose of mixing alcohol with oxygen or another gas to produce a mist for inhalation for recreational purposes.

History: L. 2010, ch. 136, § 206; July 1, 2011.



21-6322 Unlawfully tampering with electronic monitoring equipment.

21-6322. Unlawfully tampering with electronic monitoring equipment. (a) Unlawfully tampering with electronic monitoring equipment is, knowingly and without authorization, removing, disabling, altering, tampering with, damaging or destroying any electronic monitoring equipment used pursuant to court ordered supervision or as a condition of post-release supervision or parole.

(b) Unlawfully tampering with electronic monitoring equipment is a severity level 6, nonperson felony.

History: L. 2010, ch. 136, § 207; July 1, 2011.



21-6323 Refusal to yield a telephone party line.

21-6323. Refusal to yield a telephone party line. (a) Refusal to yield a telephone party line is intentionally refusing to immediately yield or surrender the use of a party line when informed that the line is needed for an emergency call to a fire department or police department or for medical aid or ambulance service.

(b) Refusal to yield a telephone party line is a class C misdemeanor.

(c) No person shall request the use of a party line on the pretext that an emergency exists, knowing that no emergency in fact exists.

(d) Every telephone directory published for distribution to members of the general public shall contain a notice setting forth a summary of the provisions of this section. Such notice shall be printed in type which is no smaller than any other type on the same page and shall be preceded by the word "WARNING." The provisions of this subsection shall not apply to those directories distributed solely for business advertising services, commonly known as classified directories.

(e) As used in this section:

(1) "Party line" means a subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number; and

(2) "emergency" means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential.

History: L. 2010, ch. 136, § 208; July 1, 2011.



21-6324 Unlawful possession or use of a traffic control signal preemption device.

21-6324. Unlawful possession or use of a traffic control signal preemption device. (a) Unlawful possession or use of a traffic control signal preemption device is knowingly:

(1) Possessing a traffic control signal preemption device;

(2) using a traffic control signal preemption device;

(3) selling a traffic control signal preemption device; or

(4) purchasing a traffic control signal preemption device.

(b) Unlawful possession or use of a traffic control signal preemption device as defined in:

(1) Subsection (a)(1) is a class B misdemeanor;

(2) subsection (a)(2):

(A) Is a severity level 9, nonperson felony, except as provided in subsection (b)(2)(B) or (b)(2)(C);

(B) which results in a traffic accident causing injury to any person or damage to any vehicle or other property is a severity level 7, person felony; and

(C) which results in a traffic accident causing the death of any person is a severity level 5, person felony.

(3) Subsection (a)(3) or (a)(4) is a severity level 9, nonperson felony.

(c) The provisions of this section shall not apply to the operator, passenger or owner of any of the following authorized emergency vehicles, in the course of such person's emergency duties:

(1) Publicly owned fire department vehicles;

(2) publicly owned police vehicles; or

(3) motor vehicles operated by ambulance services permitted by the emergency medical services board under the provisions of K.S.A. 65-6101 et seq., and amendments thereto.

(d) As used in this section, "traffic control signal preemption device" means any device, instrument or mechanism designed, intended or used to interfere with the operation or cycle of a traffic-control signal, as defined in K.S.A. 8-1478, and amendments thereto.

(e) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for battery or any homicide.

History: L. 2010, ch. 136, § 209; L. 2011, ch. 30, § 56; July 1.



21-6325 Unlawful interference with a firefighter.

21-6325. Unlawful interference with a firefighter. (a) Unlawful interference with a firefighter is knowingly:

(1) Interfering with any firefighter while engaged in the performance of such firefighter's duties; or

(2) obstructing, interfering with or impeding the efforts of any firefighter to reach the location of a fire or other emergency.

(b) Unlawful interference with a firefighter is a class B person misdemeanor.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for assault or battery.

History: L. 2010, ch. 136, § 210; July 1, 2011.



21-6326 Unlawful interference with an emergency medical services attendant.

21-6326. Unlawful interference with an emergency medical services attendant. (a) Unlawful interference with an emergency medical services attendant is knowingly:

(1) Interfering with any attendant while engaged in the performance of such attendant's duties; or

(2) obstructing, interfering with or impeding the efforts of any attendant to reach the location of an emergency.

(b) Unlawful interference with an emergency medical services attendant is a class B person misdemeanor.

(c) As used in this section, "attendant" means the same as in K.S.A. 65-6112, and amendments thereto.

(d) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for assault or battery.

History: L. 2010, ch. 136, § 211; July 1, 2011.



21-6327 Kansas racketeer influenced and corrupt organization act.

21-6327. Kansas racketeer influenced and corrupt organization act. K.S.A. 2016 Supp. 21-6327 through 21-6331, and amendments thereto, shall be known and may be cited as the Kansas racketeer influenced and corrupt organization act (Kansas RICO act).

History: L. 2013, ch. 78, § 1; July 1.



21-6328 Same; definitions.

21-6328. Same; definitions. As used in the Kansas racketeer influenced and corrupt organization act:

(a) "Beneficial interest" means:

(1) The interest of a person as a beneficiary under any trust arrangement pursuant to which a trustee holds legal or record title to real property for the benefit of such person; or

(2) the interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real property for the benefit of such person.

The term "beneficial interest" does not include the interest of a stock holder in a corporation or the interest of a partner in either a general partnership or a limited partnership. A beneficial interest shall be deemed to be located where the real property owned by the trustee is located.

(b) "Covered person" means any person who:

(1) Is a criminal street gang member or criminal street gang associate, as defined in K.S.A. 2016 Supp. 21-6313, and amendments thereto;

(2) has engaged in or is engaging in any conduct prohibited by K.S.A. 2016 Supp. 21-5426, and amendments thereto, human trafficking or aggravated human trafficking, or K.S.A. 2016 Supp. 21-6422, and amendments thereto, commercial sexual exploitation of a child; or

(3) has engaged in or is engaging in any conduct prohibited by K.S.A. 2016 Supp. 21-5703, and amendments thereto, unlawful manufacturing of controlled substances, or K.S.A. 2016 Supp. 21-5705, and amendments thereto, unlawful cultivation or distribution of controlled substances.

(c) "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phonorecord, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other tangible item.

(d) "Enterprise" means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact although not a legal entity; and it includes illicit as well as licit enterprises and governmental, as well as other, entities. A criminal street gang, as defined in K.S.A. 2016 Supp. 21-6313, and amendments thereto, constitutes an enterprise.

(e) "Pattern of racketeering activity" means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, accomplices, victims or methods of commission or that otherwise are interrelated by distinguishing characteristics and are not isolated incidents, provided at least one of such incidents occurred after the effective date of this act and that the last of such incidents occurred within 5 years, excluding any period of imprisonment, after a prior incident of racketeering activity.

(f) "Racketeering activity" means to commit, attempt to commit, conspire to commit or to solicit, coerce or intimidate another person to commit:

(1) Any felony or misdemeanor violation of: The felony provisions of K.S.A. 8-1568, and amendments thereto, fleeing or attempting to elude a police officer; K.S.A. 9-508 et seq., and amendments thereto, Kansas money transmitter act; article 12a of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, Kansas uniform securities act; K.S.A. 2016 Supp. 21-5401, and amendments thereto, capital murder; K.S.A. 2016 Supp. 21-5402, and amendments thereto, murder in the first degree; K.S.A. 2016 Supp. 21-5403, and amendments thereto, murder in the second degree; K.S.A. 2016 Supp. 21-5408, and amendments thereto, kidnapping or aggravated kidnapping; K.S.A. 2016 Supp. 21-5412, and amendments thereto; K.S.A. 2016 Supp. 21-5413, and amendments thereto; K.S.A. 2016 Supp. 21-5414, and amendments thereto, domestic battery; K.S.A. 2016 Supp. 21-5415, and amendments thereto, criminal threat or aggravated criminal threat; K.S.A. 2016 Supp. 21-5420, and amendments thereto, robbery or aggravated robbery; K.S.A. 2016 Supp. 21-5421, and amendments thereto, terrorism; K.S.A. 2016 Supp. 21-5422, and amendments thereto, illegal use of weapons of mass destruction; K.S.A. 2016 Supp. 21-5423, and amendments thereto; K.S.A. 2016 Supp. 21-5426, and amendments thereto, human trafficking or aggravated human trafficking; K.S.A. 2016 Supp. 21-5428, and amendments thereto, blackmail; K.S.A. 2016 Supp. 21-5510, and amendments thereto, sexual exploitation of a child; K.S.A. 2016 Supp. 21-5601, and amendments thereto, endangering a child or aggravated endangering a child; K.S.A. 2016 Supp. 21-5602, and amendments thereto, abuse of a child; K.S.A. 2016 Supp. 21-5603, and amendments thereto, contributing to a child's misconduct or deprivation; K.S.A. 2016 Supp. 21-5607(b), and amendments thereto, furnishing alcoholic beverages to a minor for illicit purposes; article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, crimes involving controlled substances; K.S.A. 2016 Supp. 21-5801, and amendments thereto, theft; K.S.A. 2016 Supp. 21-5803, and amendments thereto, criminal deprivation of property; K.S.A. 2016 Supp. 21-5805, and amendments thereto; K.S.A. 2016 Supp. 21-5807, and amendments thereto, burglary or aggravated burglary; K.S.A. 2016 Supp. 21-5812, and amendments thereto, arson or aggravated arson; K.S.A. 2016 Supp. 21-5813, and amendments thereto, criminal damage to property; K.S.A. 2016 Supp. 21-5814, and amendments thereto, criminal use of an explosive; K.S.A. 2016 Supp. 21-5818, and amendments thereto, tampering with a pipeline; K.S.A. 2016 Supp. 21-5821, and amendments thereto, giving a worthless check; K.S.A. 2016 Supp. 21-5823, and amendments thereto, forgery; K.S.A. 2016 Supp. 21-5824, and amendments thereto, making false information; K.S.A. 2016 Supp. 21-5825, and amendments thereto, counterfeiting; K.S.A. 2016 Supp. 21-5826, and amendments thereto, destroying written instrument; K.S.A. 2016 Supp. 21-5828, and amendments thereto, criminal use of a financial card; K.S.A. 2016 Supp. 21-5838, and amendments thereto, conducting a pyramid promotional scheme; K.S.A. 2016 Supp. 21-5839, and amendments thereto; K.S.A. 2016 Supp. 21-5903, and amendments thereto, perjury; K.S.A. 2016 Supp. 21-5904, and amendments thereto, interference with law enforcement; K.S.A. 2016 Supp. 21-5905, and amendments thereto, interference with the judicial process; K.S.A. 2016 Supp. 21-5909, and amendments thereto, intimidation of a witness or victim or aggravated intimidation of a witness or victim; K.S.A. 2016 Supp. 21-5912, and amendments thereto, aiding escape; K.S.A. 2016 Supp. 21-5913, and amendments thereto, obstructing apprehension or prosecution; K.S.A. 2016 Supp. 21-5918, and amendments thereto; K.S.A. 2016 Supp. 21-6001, and amendments thereto, bribery; K.S.A. 2016 Supp. 21-6002, and amendments thereto, official misconduct; K.S.A. 2016 Supp. 21-6301, and amendments thereto, criminal use of weapons; K.S.A. 2016 Supp. 21-6302, and amendments thereto, criminal carrying of a weapon; K.S.A. 2016 Supp. 21-6303, and amendments thereto, criminal distribution of firearms to a felon; K.S.A. 2016 Supp. 21-6304, and amendments thereto, criminal possession of a firearm by a convicted felon; K.S.A. 2016 Supp. 21-6305, and amendments thereto, aggravated weapons violation by a convicted felon; K.S.A. 2016 Supp. 21-6306, and amendments thereto, defacing identification marks of a firearm; K.S.A. 2016 Supp. 21-6308, and amendments thereto, criminal discharge of a firearm; K.S.A. 2016 Supp. 21-6310, and amendments thereto, unlawful endangerment; K.S.A. 2016 Supp. 21-6312, and amendments thereto; K.S.A. 2016 Supp. 21-6314 and 21-6315, and amendments thereto; K.S.A. 2016 Supp. 21-6401, and amendments thereto, promoting obscenity or promoting obscenity to minors; K.S.A. 2016 Supp. 21-6404, and amendments thereto, gambling; K.S.A. 2016 Supp. 21-6405, and amendments thereto, illegal bingo operation; K.S.A. 2016 Supp. 21-6406, and amendments thereto, commercial gambling; K.S.A. 2016 Supp. 21-6407, and amendments thereto, dealing in gambling devices; K.S.A. 2016 Supp. 21-6408, and amendments thereto; K.S.A. 2016 Supp. 21-6409, and amendments thereto, installing communication facilities for gamblers; K.S.A. 2016 Supp. 21-6414(a) or (b), and amendments thereto, unlawful conduct of dog fighting or unlawful possession of dog fighting paraphernalia; K.S.A. 2016 Supp. 21-6417(a) or (b), and amendments thereto, unlawful conduct of cockfighting or unlawful possession of cockfighting paraphernalia; K.S.A. 2016 Supp. 21-6419, and amendments thereto, selling sexual relations; K.S.A. 2016 Supp. 21-6420, and amendments thereto, promoting the sale of sexual relations; K.S.A. 2016 Supp. 21-6422, and amendments thereto, commercial sexual exploitation of a child; K.S.A. 2016 Supp. 21-6501, and amendments thereto, extortion; K.S.A. 2016 Supp. 21-6502, and amendments thereto, debt adjusting; K.S.A. 2016 Supp. 21-6504, and amendments thereto, equity skimming; K.S.A. 2016 Supp. 21-6506, and amendments thereto, commercial bribery; K.S.A. 2016 Supp. 21-6507, and amendments thereto, sports bribery; K.S.A. 2016 Supp. 21-6508, and amendments thereto, tampering with a sports contest; K.S.A. 39-720, and amendments thereto, social welfare service fraud; K.S.A. 40-2,118, and amendments thereto, fraudulent insurance acts; K.S.A. 41-101 et seq., and amendments thereto, Kansas liquor control act; K.S.A. 44-5,125, and amendments thereto, workers' compensation act; K.S.A. 65-1657, and amendments thereto, nonresident pharmacy registration; K.S.A. 65-3441, and amendments thereto, hazardous waste; K.S.A. 65-4167, and amendments thereto, trafficking in counterfeit drugs; article 88 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, Kansas parimutuel racing act; or K.S.A. 79-3321, and amendments thereto, Kansas cigarette and tobacco products act; or

(2) any conduct defined as "racketeering activity" under 18 U.S.C. § 1961(1).

(g) "Real property" means any real property or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.

(h) "Trustee" means:

(1) Any person acting as trustee pursuant to a trust in which the trustee holds legal or record title to real property;

(2) any person who holds legal or record title to real property in which any other person has a beneficial interest; or

(3) any successor trustee or trustees to any or all of the foregoing persons.

The term "trustee" does not include any person appointed or acting as a personal representative as defined in K.S.A. 59-102, and amendments thereto, or appointed or acting as a trustee of any testamentary trust or as a trustee of any indenture of trust under which any bonds have been or are to be issued.

(i) "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part because the debt was incurred or contracted:

(1) In violation of any of the following provisions of law: Article 88 of chapter 74 of the Kansas Statutes Annotated, and amendments thereto, Kansas parimutuel racing act; K.S.A. 2016 Supp. 21-6404, and amendments thereto, gambling; K.S.A. 2016 Supp. 21-6405, and amendments thereto, illegal bingo operation; K.S.A. 2016 Supp. 21-6406, and amendments thereto, commercial gambling; K.S.A. 2016 Supp. 21-6407, and amendments thereto, dealing in gambling devices; K.S.A. 2016 Supp. 21-6408, and amendments thereto, unlawful possession of a gambling device; or K.S.A. 2016 Supp. 21-6409, and amendments thereto, installing communication facilities for gamblers; or

(2) in gambling activity in violation of federal law or in the business of lending money at a rate usurious under state or federal law.

History: L. 2013, ch. 78, § 2; L. 2014, ch. 90, § 7; L. 2015, ch. 94, § 3; July 1.



21-6329 Same; unlawful activities; penalty.

21-6329. Same; unlawful activities; penalty. (a) Except as provided in subsection (b), it is unlawful for any covered person:

(1) Who has recklessly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise;

(2) through a pattern of racketeering activity or through the collection of an unlawful debt, to recklessly acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property; or

(3) employed by, or associated with, any enterprise to recklessly conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

(b) It is not unlawful for a covered person to violate subsection (a) through the collection of an unlawful debt if such person was not a participant in a violation described in subsection (i) of K.S.A. 2016 Supp. 21-6328, and amendments thereto, which created such unlawful debt.

(c) Violation of this section or conspiracy to commit a violation of this section is a severity level 2, person felony.

(d) The provisions of subsection (d) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to conspiracy to commit a violation of this section.

(e) (1) Notwithstanding the provisions of K.S.A. 2016 Supp. 21-6611, and amendments thereto, any person convicted of engaging in conduct in violation of this section, through which the person derived pecuniary value, or by which the person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(2) The court shall hold a hearing to determine the amount of the fine authorized by this subsection.

(3) For the purposes of this subsection, "pecuniary value" means:

(A) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else the primary significance of which is economic advantage; and

(B) any other property or service that has a value in excess of $100.

(f) For persons arrested and charged under this section, bail shall be at least $50,000 cash or surety, and such person shall not be released upon the person's own recognizance pursuant to K.S.A. 22-2802, and amendments thereto, unless the court determines on the record that the defendant is not likely to re-offend, an appropriate intensive pretrial supervision program is available and the defendant agrees to comply with the mandate of such pretrial supervision.

History: L. 2013, ch. 78, § 3; L. 2014, ch. 90, § 8; L. 2014, ch. 139, § 2; July 1.



21-6330 Same; appropriate orders and judgments by district courts; civil forfeiture.

21-6330. Same; appropriate orders and judgments by district courts; civil forfeiture. (a) Any district court may, after making due provision for the rights of innocent persons, enjoin violations of the provisions of K.S.A. 2016 Supp. 21-6329, and amendments thereto, by issuing appropriate orders and judgments, including, but not limited to:

(1) Ordering any defendant to divest such defendant of any interest in any enterprise, including real property.

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of the provisions of K.S.A. 2016 Supp. 21-6329, and amendments thereto.

(3) Ordering the dissolution or reorganization of any enterprise.

(4) Ordering the suspension or revocation of a license, permit, or prior approval granted to any enterprise by any agency of the state.

(5) Ordering the forfeiture of the charter of a corporation organized under the laws of the state, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of K.S.A. 2016 Supp. 21-6329, and amendments thereto, and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(b) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of a provision of the Kansas racketeer influenced and corrupt organization act is subject to civil forfeiture pursuant to the Kansas standard asset seizure and forfeiture act, K.S.A. 60-4101 et seq., and amendments thereto.

History: L. 2013, ch. 78, § 4; July 1.



21-6331 Same; certain attorneys authorized to administer oaths and issue subpoenas; contempt of court.

21-6331. Same; certain attorneys authorized to administer oaths and issue subpoenas; contempt of court. (a) For the purposes of this section, "attorney" means the attorney general, assistant attorney general, county attorney or district attorney, or in the absence of the county or district attorney, a designated assistant county or district attorney. If an assistant county or district attorney is designated by the county or district attorney for the purposes of this section, such designation shall be filed with the chief judge of such judicial district.

(b) If an attorney is informed or has knowledge that a person or other enterprise has engaged in, or is engaging in, activity in violation of the Kansas racketeer influenced and corrupt organization act, such attorney shall be authorized to administer oaths or affirmations, subpoena witnesses or material, and collect evidence relating to such activity.

(c) An attorney may apply ex parte to the district court of the district in which a subpoenaed person or entity resides, is found or transacts business, for an order directing that the subpoenaed person or entity not disclose the existence of the subpoena to any other person or entity except the subpoenaed person's attorney for a period of 90 days, which time may be extended by the court for good cause shown by the attorney. The order shall be served with the subpoena, and the subpoena shall include a reference to the order and a notice to the recipient of the subpoena that disclosure of the existence of the subpoena to any other person or entity in violation of the order may subject the subpoenaed person or entity to punishment for contempt of court. Such an order may be granted by the court only upon a showing:

(1) Of sufficient factual grounds to reasonably indicate a violation of the Kansas racketeer influenced and corrupt organization act;

(2) that the documents or testimony sought appear reasonably calculated to lead to the discovery of admissible evidence; and

(3) of facts which reasonably indicate that disclosure of the subpoena would hamper or impede the investigation or would result in a flight from prosecution.

(d) If information or evidence that the attorney seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make such information or evidence available to the attorney or such attorney's representative for examination at the place where such information or evidence is located. The attorney may designate representatives, including officials of the jurisdiction in which the information or evidence is located, to inspect the information or evidence on such attorney's behalf and may respond to similar requests from officials of other jurisdictions.

(e) Upon failure of a person or enterprise, without lawful excuse, to obey a subpoena issued under this section or a subpoena issued in the course of a civil proceeding instituted pursuant to K.S.A. 2016 Supp. 21-6330, and amendments thereto, and after reasonable notice to such person or enterprise, the attorney may apply to the district court in which such civil proceeding is pending or, if no civil proceeding is pending, to the district court of the judicial district in which such person or enterprise resides, is found or transacts business for an order compelling compliance. Except in a prosecution for perjury, an individual who complies with a court order to provide testimony or material after asserting a privilege against self-incrimination to which such individual is entitled by law shall not have the testimony or material so provided, or evidence derived therefrom, received against such individual in any criminal investigation or proceeding.

(f) A person who fails to obey a court order entered pursuant to this section may be adjudged in contempt of court and punished by fine and imprisonment.

History: L. 2013, ch. 78, § 5; July 1.



21-6332 Possession of a firearm under the influence.

21-6332. Possession of a firearm under the influence. (a) Possession of a firearm under the influence is knowingly possessing or carrying a loaded firearm on or about such person, or within such person's immediate access and control while in a vehicle, while under the influence of alcohol or drugs, or both, to such a degree as to render such person incapable of safely operating a firearm.

(b) Possession of a firearm under the influence is a class A nonperson misdemeanor.

(c) This section shall not apply to:

(1) A person who possesses or carries a firearm while in such person's own dwelling or place of business or on land owned or possessed by such person; or

(2) the transitory possession or use of a firearm during an act committed in self-defense or in defense of another person or any other act committed if legally justified or excused, provided such possession or use lasts no longer than is immediately necessary.

(d) If probable cause exists for a law enforcement officer to believe a person is in possession of a firearm under the influence of alcohol or drugs, or both, such law enforcement officer shall request such person submit to one or more tests of the person's blood, breath, urine or other bodily substance to determine the presence of alcohol or drugs. The selection of the test or tests shall be made by the officer.

(e) (1) If a law enforcement officer requests a person to submit to a test of blood under this section, the withdrawal of blood at the direction of the officer may be performed only by:

(A) A person licensed to practice medicine and surgery, licensed as a physician's assistant, or a person acting under the direction of any such licensed person;

(B) a registered nurse or a licensed practical nurse;

(C) any qualified medical technician, including, but not limited to, an emergency medical technician-intermediate, mobile intensive care technician, an emergency medical technician-intermediate/defibrillator, an advanced emergency medical technician or a paramedic, as those terms are defined in K.S.A. 65-6112, and amendments thereto, authorized by medical protocol; or

(D) a phlebotomist.

(2) A law enforcement officer may direct a medical professional described in this subsection to draw a sample of blood from a person if the person has given consent or upon meeting the requirements of subsection (d).

(3) When so directed by a law enforcement officer through a written statement, the medical professional shall withdraw the sample as soon as practical and shall deliver the sample to the law enforcement officer or another law enforcement officer as directed by the requesting law enforcement officer as soon as practical, provided the collection of the sample does not jeopardize the person's life, cause serious injury to the person or seriously impede the person's medical assessment, care or treatment. The medical professional authorized herein to withdraw the blood and the medical care facility where the blood is drawn may act on good faith that the requirements have been met for directing the withdrawing of blood once presented with the written statement provided for under this subsection. The medical professional shall not require the person to sign any additional consent or waiver form. In such a case, the person authorized to withdraw blood and the medical care facility shall not be liable in any action alleging lack of consent or lack of informed consent.

(4) Such sample or samples shall be an independent sample and not be a portion of a sample collected for medical purposes. The person collecting the blood sample shall complete the collection portion of a document provided by law enforcement.

(5) If a sample is to be taken under authority of a search warrant, and the person must be restrained to collect the sample pursuant to this section, law enforcement shall be responsible for applying any such restraint utilizing acceptable law enforcement restraint practices. The restraint shall be effective in controlling the person in a manner not to jeopardize the person's safety or that of the medical professional or attending medical or health care staff during the drawing of the sample and without interfering with medical treatment.

(6) A law enforcement officer may request a urine sample upon meeting the requirements of subsection (d).

(7) If a law enforcement officer requests a person to submit to a test of urine under this section, the collection of the urine sample shall be supervised by:

(A) A person licensed to practice medicine and surgery, licensed as a physician's assistant, or a person acting under the direction of any such licensed person;

(B) a registered nurse or a licensed practical nurse; or

(C) a law enforcement officer of the same sex as the person being tested.

The collection of the urine sample shall be conducted out of the view of any person other than the persons supervising the collection of the sample and the person being tested, unless the right to privacy is waived by the person being tested. When possible, the supervising person shall be a law enforcement officer. The results of qualitative testing for drug presence shall be admissible in evidence and questions of accuracy or reliability shall go to the weight rather than the admissibility of the evidence. If the person is medically unable to provide a urine sample in such manner due to the injuries or treatment of the injuries, the same authorization and procedure as used for the collection of blood in paragraphs (2) and (3) shall apply to the collection of a urine sample.

(8) The person performing or assisting in the performance of any such test and the law enforcement officer requesting any such test who is acting in accordance with this section shall not be liable in any civil and criminal proceeding involving the action.

(f) (1) The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of possession of a firearm under the influence of alcohol or drugs, or both.

(2) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(3) In any criminal prosecution for a violation of this section, if the court finds that a person refused to submit to testing when requested pursuant to this section, the county or district attorney, upon petition to the court, may recover on behalf of the state, in addition to the criminal penalties provided in this section, a civil penalty not exceeding $1,000 for each violation.

(g) If a person who holds a valid license to carry a concealed handgun issued pursuant to K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto, is convicted of a violation of this section, such person's license to carry a concealed handgun shall be revoked for a minimum of one year for a first offense and three years for a second or subsequent offense.

(h) In any criminal prosecution for possession of a firearm under the influence of alcohol or drugs, or both, evidence of the concentration of alcohol or drugs in the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following:

(1) If the alcohol concentration is less than .08, that fact may be considered with other competent evidence to determine if the defendant was under the influence of alcohol or drugs, or both.

(2) If the alcohol concentration is .08 or more, it shall be prima facie evidence that the defendant was under the influence of alcohol.

(3) If there was present in the defendant's bodily substance any narcotic, hypnotic, somnifacient, stimulating or other drug which has the capacity to render the defendant incapacitated, that fact may be considered to determine if the defendant was under the influence of alcohol or drugs, or both.

(i) The provisions of subsection (h) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or drugs, or both.

(j) Upon the request of any person submitting to testing under this section, a report of the results of the testing shall be made available to such person.

History: L. 2014, ch. 97, § 6; July 1.






Article 64 CRIMES AGAINST THE PUBLIC MORALS

21-6401 Promoting obscenity; promoting obscenity to minors.

21-6401. Promoting obscenity; promoting obscenity to minors. (a) Promoting obscenity is recklessly:

(1) Manufacturing, mailing, transmitting, publishing, distributing, presenting, exhibiting or advertising any obscene material or obscene device;

(2) possessing any obscene material or obscene device with intent to mail, transmit, publish, distribute, present, exhibit or advertise such material or device;

(3) offering or agreeing to manufacture, mail, transmit, publish, distribute, present, exhibit or advertise any obscene material or obscene device; or

(4) producing, presenting or directing an obscene performance or participating in a portion thereof which is obscene or which contributes to its obscenity.

(b) Promoting obscenity to minors is promoting obscenity, as defined in subsection (a), where a recipient of the obscene material or obscene device or a member of the audience of an obscene performance is a child under the age of 18 years.

(c) (1) Promoting obscenity is a:

(A) Class A nonperson misdemeanor, except as provided in (c)(1)(B); and

(B) severity level 9, person felony upon a second or subsequent conviction.

(2) Promoting obscenity to minors is a:

(A) Class A nonperson misdemeanor, except as provided in (c)(2)(B); and

(B) severity level 8, person felony upon a second or subsequent conviction.

(3) Conviction of a violation of a municipal ordinance prohibiting acts which constitute promoting obscenity or promoting obscenity to minors shall be considered a conviction of promoting obscenity or promoting obscenity to minors for the purpose of determining the number of prior convictions and the classification of the crime under this section.

(d) Upon any conviction of promoting obscenity or promoting obscenity to minors, the court may require, in addition to any fine or imprisonment imposed, that the defendant enter into a reasonable recognizance with good and sufficient surety, in such sum as the court may direct, but not to exceed $50,000, conditioned that, in the event the defendant is convicted of a subsequent offense of promoting obscenity or promoting obscenity to minors within two years after such conviction, the defendant shall forfeit the recognizance.

(e) Evidence that materials or devices were promoted to emphasize their prurient appeal shall be relevant in determining the question of the obscenity of such materials or devices. There shall be a rebuttable presumption that a person promoting obscene materials or obscene devices did so knowingly or recklessly if:

(1) The materials or devices were promoted to emphasize their prurient appeal; or

(2) the person is not a wholesaler and promotes the materials or devices in the course of the person's business.

(f) As used in this section:

(1) Any material or performance is "obscene" if:

(A) The average person applying contemporary community standards would find that the material or performance, taken as a whole, appeals to the prurient interest;

(B) the average person applying contemporary community standards would find that the material or performance has patently offensive representations or descriptions of:

(i) Ultimate sexual acts, normal or perverted, actual or simulated, including sexual intercourse or sodomy; or

(ii) masturbation, excretory functions, sadomasochistic abuse or lewd exhibition of the genitals; and

(C) taken as a whole, a reasonable person would find that the material or performance lacks serious literary, educational, artistic, political or scientific value;

(2) "material" means any tangible thing which is capable of being used or adapted to arouse interest, whether through the medium of reading, observation, sound or other manner;

(3) "obscene device" means a device, including a dildo or artificial vagina, designed or marketed as useful primarily for the stimulation of human genital organs, except such devices disseminated or promoted for the purpose of medical or psychological therapy;

(4) "performance" means any play, motion picture, dance or other exhibition performed before an audience;

(5) "sexual intercourse" and "sodomy" mean the same as in K.S.A. 2016 Supp. 21-5501, and amendments thereto; and

(6) "wholesaler" means a person who distributes or offers for distribution obscene materials or devices only for resale and not to the consumer and who does not manufacture, publish or produce such materials or devices.

(g) It shall be a defense to a prosecution for promoting obscenity and promoting obscenity to minors that the:

(1) Persons to whom the allegedly obscene material or obscene device was disseminated, or the audience to an allegedly obscene performance, consisted of persons or institutions having scientific, educational or governmental justification for possessing or viewing the same;

(2) defendant is an officer, director, trustee or employee of a public library and the allegedly obscene material was acquired by such library and was disseminated in accordance with regular library policies approved by its governing body; or

(3) allegedly obscene material or obscene device was purchased, leased or otherwise acquired by a public, private or parochial school, college or university, and that such material or device was either sold, leased, distributed or disseminated by a teacher, instructor, professor or other faculty member or administrator of such school as part of or incidental to an approved course or program of instruction at such school.

(h) Notwithstanding the provisions of K.S.A. 2016 Supp. 21-5204, and amendments thereto, to the contrary, it shall be an affirmative defense to any prosecution for promoting obscenity to minors that:

(1) The defendant had reasonable cause to believe that the minor involved was 18 years old or over, and such minor exhibited to the defendant a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor was 18 years old or more; or

(2) an exhibition in a state of nudity is for a bona fide scientific or medical purpose, or for an educational or cultural purpose for a bona fide school, museum or library.

(i) The provisions of this section and the provisions of ordinances of any city prescribing a criminal penalty for exhibit of any obscene motion picture shown in a commercial showing to the general public shall not apply to a projectionist, or assistant projectionist, if such projectionist or assistant projectionist has no financial interest in the show or in its place of presentation other than regular employment as a projectionist or assistant projectionist and no personal knowledge of the contents of the motion picture. The provisions of this section shall not exempt any projectionist or assistant projectionist from criminal liability for any act unrelated to projection of motion pictures in commercial showings to the general public.

History: L. 2010, ch. 136, § 212; L. 2011, ch. 30, § 57; July 1.



21-6402 Promotion to minors of material harmful to minors.

21-6402. Promotion to minors of material harmful to minors. (a) No person having custody, control or supervision of any commercial establishment shall knowingly:

(1) Display any material which is harmful to minors in such a way that minors, as a part of the invited general public, will be exposed to view such material or device;

(2) present or distribute to a minor, or otherwise allow a minor to view, with or without consideration, any material which is harmful to minors; or

(3) present to a minor, or participate in presenting to a minor, with or without consideration, any performance which is harmful to a minor.

(b) Violation of this section is a class B nonperson misdemeanor.

(c) Notwithstanding the provisions of K.S.A. 2016 Supp. 21-5204, and amendments thereto, to the contrary, it shall be an affirmative defense to any prosecution under this section that:

(1) The allegedly harmful material or device was purchased, leased or otherwise acquired by a public, private or parochial school, college or university, and that such material or device was either sold, leased, distributed or disseminated by a teacher, instructor, professor or other faculty member or administrator of such school as part of or incident to an approved course or program of instruction at such school;

(2) the defendant is an officer, director, trustee or employee of a public library and the allegedly harmful material or device was acquired by a public library and was disseminated in accordance with regular library policies approved by its governing body;

(3) an exhibition in a state of nudity is for a bona fide scientific or medical purpose, or for an educational or cultural purpose for a bona fide school, museum or library;

(4) with respect to a prosecution for an act described by subsection (a)(1), the allegedly harmful material was kept behind blinder racks;

(5) with respect to a prosecution for an act described by subsection (a)(2) or (3), the defendant had reasonable cause to believe that the minor involved was 18 years old or over, and such minor exhibited to the defendant a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor was 18 years old or more; and

(6) with respect to a prosecution for an act described by subsection (a)(3), the allegedly harmful performance was viewed by the minor in the presence of such minor's parent or parents or such minor's legal guardian.

(d) As used in this section:

(1) "Blinder rack" means a device in which material is displayed in such a manner that the lower 2/3 of the material is not exposed to view;

(2) "harmful to minors" means that quality of any description, exhibition, presentation or representation, in whatever form, of nudity, sexual conduct, sexual excitement or sadomasochistic abuse when the material or performance, taken as a whole or, with respect to a prosecution for an act described by subsection (a)(1), that portion of the material that was actually exposed to the view of minors, has the following characteristics:

(A) The average adult person applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest in sex to minors;

(B) the average adult person applying contemporary community standards would find that the material or performance depicts or describes nudity, sexual conduct, sexual excitement or sadomasochistic abuse in a manner that is patently offensive to prevailing standards in the adult community with respect to what is suitable for minors; and

(C) a reasonable person would find that the material or performance lacks serious literary, scientific, educational, artistic or political value for minors;

(3) "material" means any book, magazine, newspaper, pamphlet, poster, print, picture, figure, image, description, motion picture film, record, recording tape or video tape;

(4) "minor" means any unmarried person under 18 years of age;

(5) "nudity" means the showing of the human male or female genitals, pubic area or buttocks with less than a full opaque covering; the showing of the female breast with less than a full opaque covering of any portion thereof below the top of the nipple; or the depiction of covered male genitals in a discernible state of sexual excitement;

(6) "performance" means any motion picture, file, video tape, played record, phonograph, tape recording, preview, trailer, play, show, skit, dance or other exhibition performed or presented to or before an audience of one or more, with or without consideration;

(7) "sadomasochistic abuse" means flagellation or torture by or upon a person clad in undergarments, in a mask or bizarre costume or in the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed;

(8) "sexual conduct" means acts of masturbation, homosexuality, sexual intercourse or physical contact with a person's clothed or unclothed genitals or pubic area or buttocks or with a human female's breast; and

(9) "sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

(e) The provisions of this section shall not apply to a retail sales clerk, if such clerk has no financial interest in the materials or performance or in the commercial establishment displaying, presenting or distributing such materials or presenting such performance other than regular employment as a retail sales clerk. The provisions of this section shall not exempt any retail sales clerk from criminal liability for any act unrelated to regular employment as a retail sales clerk.

History: L. 2010, ch. 136, § 213; July 1, 2011.



21-6403 Gambling; definitions.

21-6403. Gambling; definitions. As used in K.S.A. 2016 Supp. 21-6403 through 21-6409, and amendments thereto:

(a) "Bet" means a bargain in which the parties agree that, dependent upon chance, one stands to win or lose something of value specified in the agreement. A bet does not include:

(1) Bona fide business transactions which are valid under the law of contracts including, but not limited to, contracts for the purchase or sale at a future date of securities or other commodities, and agreements to compensation for loss caused by the happening of the chance including, but not limited to, contracts of indemnity or guaranty and life or health and accident insurance;

(2) offers of purses, prizes or premiums to the actual contestants in any bona fide contest for the determination of skill, speed, strength or endurance or to the bona fide owners of animals or vehicles entered in such a contest;

(3) a lottery as defined in this section;

(4) any bingo game by or for participants managed, operated or conducted in accordance with the laws of the state of Kansas by an organization licensed by the state of Kansas to manage, operate or conduct games of bingo;

(5) a lottery operated by the state pursuant to the Kansas lottery act;

(6) any system of parimutuel wagering managed, operated and conducted in accordance with the Kansas parimutuel racing act;

(7) tribal gaming;

(8) charitable raffles as defined by K.S.A. 2016 Supp. 75-5173, and amendments thereto; or

(9) a fantasy sports league as defined in this section;

(b) "lottery" means an enterprise wherein for a consideration the participants are given an opportunity to win a prize, the award of which is determined by chance. A lottery does not include:

(1) A lottery operated by the state pursuant to the Kansas lottery act; or

(2) tribal gaming;

(c) "consideration" means anything which is a commercial or financial advantage to the promoter or a disadvantage to any participant. Mere registration without purchase of goods or services; personal attendance at places or events, without payment of an admission price or fee; listening to or watching radio and television programs; answering the telephone or making a telephone call and acts of like nature are not consideration. "Consideration" shall not include sums of money paid by or for:

(1) Participants in any bingo game managed, operated or conducted in accordance with the laws of the state of Kansas by any bona fide nonprofit religious, charitable, fraternal, educational or veteran organization licensed to manage, operate or conduct bingo games under the laws of the state of Kansas and it shall be conclusively presumed that such sums paid by or for such participants were intended by such participants to be for the benefit of the sponsoring organizations for the use of such sponsoring organizations in furthering the purposes of such sponsoring organizations, as set forth in the appropriate paragraphs of section 501(c) or (d) of the internal revenue code of 1986 and as set forth in K.S.A. 79-4701, and amendments thereto;

(2) participants in any lottery operated by the state pursuant to the Kansas lottery act;

(3) participants in any system of parimutuel wagering managed, operated and conducted in accordance with the Kansas parimutuel racing act; or

(4) a person to participate in tribal gaming;

(d) "fantasy sports league" means any fantasy or simulation sports game or contest in which no fantasy or simulation sports team is based on the current membership of an actual team that is a member of an amateur or professional sports organization and that meets the following conditions:

(1) All prizes and awards offered to winning participants are established and made known to the participants in advance of the game or contest and their value is not determined by the number of participants or the amount of any fees paid by those participants;

(2) all winning outcomes reflect the relative knowledge and skill of the participants and are determined predominantly by accumulated statistical results of the performance of individual athletes in multiple real-world sporting events; and

(3) no winning outcome is based:

(A) On the score, point spread or any performance or performances of any single real-world team or any combination of such teams; or

(B) solely on any single performance of an individual athlete in any single real-world sporting event.

(e) (1) "gambling device" means any:

(A) So-called "slot machine" or any other machine, mechanical device, electronic device or other contrivance an essential part of which is a drum or reel with insignia thereon, and:

(i) Which when operated may deliver, as the result of chance, any money or property; or

(ii) by the operation of which a person may become entitled to receive, as the result of chance, any money or property;

(B) other machine, mechanical device, electronic device or other contrivance including, but not limited to, roulette wheels and similar devices, which are equipped with or designed to accommodate the addition of a mechanism that enables accumulated credits to be removed, is equipped with or designed to accommodate a mechanism to record the number of credits removed or is otherwise designed, manufactured or altered primarily for use in connection with gambling, and:

(i) Which when operated may deliver, as the result of chance, any money or property; or

(ii) by the operation of which a person may become entitled to receive, as the result of chance, any money or property;

(C) subassembly or essential part intended to be used in connection with any such machine, mechanical device, electronic device or other contrivance, but which is not attached to any such machine, mechanical device, electronic device or other contrivance as a constituent part; or

(D) any token, chip, paper, receipt or other document which evidences, purports to evidence or is designed to evidence participation in a lottery or the making of a bet.

The fact that the prize is not automatically paid by the device does not affect its character as a gambling device.

(2) "Gambling device" shall not include:

(A) Any machine, mechanical device, electronic device or other contrivance used or for use by a licensee of the Kansas racing commission as authorized by law and rules and regulations adopted by the commission or by the Kansas lottery or Kansas lottery retailers as authorized by law and rules and regulations adopted by the Kansas lottery commission;

(B) any machine, mechanical device, electronic device or other contrivance, such as a coin-operated bowling alley, shuffleboard, marble machine, a so-called pinball machine, or mechanical gun, which is not designed and manufactured primarily for use in connection with gambling, and:

(i) Which when operated does not deliver, as a result of chance, any money; or

(ii) by the operation of which a person may not become entitled to receive, as the result of the application of an element of chance, any money;

(C) any so-called claw, crane or digger machine and similar devices which are designed and manufactured primarily for use at carnivals or county or state fairs; or

(D) any machine, mechanical device, electronic device or other contrivance used in tribal gaming;

(f) "gambling place" means any place, room, building, vehicle, tent or location which is used for any of the following: Making and settling bets; receiving, holding, recording or forwarding bets or offers to bet; conducting lotteries; or playing gambling devices. Evidence that the place has a general reputation as a gambling place or that, at or about the time in question, it was frequently visited by persons known to be commercial gamblers or known as frequenters of gambling places is admissible on the issue of whether it is a gambling place;

(g) "tribal gaming" means the same as in K.S.A. 74-9802, and amendments thereto; and

(h) "tribal gaming commission" means the same as in K.S.A. 74-9802, and amendments thereto.

History: L. 2010, ch. 136, § 214; L. 2015, ch. 62, § 19; July 1.



21-6404 Gambling.

21-6404. Gambling. (a) Gambling is:

(1) Making a bet; or

(2) entering or remaining in a gambling place with intent to make a bet, to participate in a lottery or to play a gambling device.

(b) Gambling is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 215; July 1, 2011.



21-6405 Illegal bingo operation.

21-6405. Illegal bingo operation. (a) Illegal bingo operation is the knowing management, operation or conduct of games of bingo in violation of the laws of the state of Kansas pertaining to the regulation, licensing and taxing of games of bingo or rules and regulations adopted pursuant thereto.

(b) Illegal bingo operation is a class A nonperson misdemeanor.

History: L. 2010, ch. 136, § 216; July 1, 2011.



21-6406 Commercial gambling.

21-6406. Commercial gambling. (a) Commercial gambling is knowingly:

(1) (A) Operating or receiving all or part of the earnings of a gambling place;

(B) receiving, recording or forwarding bets or offers to bet or, with intent to receive, record or forward bets or offers to bet, possessing facilities to do so;

(C) for gain, becoming a custodian of anything of value bet or offered to be bet;

(D) conducting a lottery, or with intent to conduct a lottery possessing facilities to do so; or

(E) setting up for use or collecting the proceeds of any gambling device; or

(2) (A) granting the use or allowing the continued use of a place as a gambling place; or

(B) permitting another to set up a gambling device for use in a place under the offender's control.

(b) Commercial gambling as defined in:

(1) Subsection (a)(1) is a severity level 8, nonperson felony.

(2) Subsection (a)(2) is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 217; July 1, 2011.



21-6407 Dealing in gambling devices.

21-6407. Dealing in gambling devices. (a) Dealing in gambling devices is manufacturing, distributing or possessing with intent to distribute any gambling device or sub-assembly or essential part thereof.

(b) Dealing in gambling devices is a severity level 8, nonperson felony.

(c) Proof of possession of any device designed exclusively for gambling purposes, which device is not set up for use or which is not in a gambling place, creates a presumption of possession with intent to distribute.

(d) It shall be a defense to a prosecution under this section that:

(1) The gambling device is an antique slot machine and that the antique slot machine was not operated for gambling purposes while in the owner's or the defendant's possession. A slot machine shall be deemed an antique slot machine if it was manufactured prior to the year 1950; or

(2) the gambling device or sub-assembly or essential part thereof is manufactured, distributed or possessed by a manufacturer registered under the federal gambling devices act of 1962 (15 U.S.C. § 1171 et seq.) or a transporter under contract with such manufacturer with intent to distribute for use:

(A) By the Kansas lottery or Kansas lottery retailers as authorized by law and rules and regulations adopted by the Kansas lottery commission;

(B) by a licensee of the Kansas racing commission as authorized by law and rules and regulations adopted by the commission;

(C) in a state other than the state of Kansas; or

(D) in tribal gaming.

History: L. 2010, ch. 136, § 218; July 1, 2011.



21-6408 Unlawful possession of a gambling device.

21-6408. Unlawful possession of a gambling device. (a) It shall be unlawful for any person to possess a gambling device.

(b) Violation of this section is a class B nonperson misdemeanor.

(c) It shall be a defense to a prosecution under this section that:

(1) The gambling device is an antique slot machine and that the antique slot machine was not operated for gambling purposes while in the owner's or the defendant's possession. A slot machine shall be deemed an antique slot machine if it was manufactured prior to the year 1950; or

(2) the gambling device is possessed or under custody or control of a manufacturer registered under the federal gambling devices act of 1962 (15 U.S.C. § 1171 et seq.) or a transporter under contract with such manufacturer with intent to distribute for use:

(A) By the Kansas lottery or Kansas lottery retailers as authorized by law and rules and regulations adopted by the Kansas lottery commission;

(B) by a licensee of the Kansas racing commission as authorized by law and rules and regulations adopted by the commission;

(C) in a state other than the state of Kansas; or

(D) in tribal gaming.

History: L. 2010, ch. 136, § 219; July 1, 2011.



21-6409 Installing communication facilities for gamblers.

21-6409. Installing communication facilities for gamblers. (a) Installing communication facilities for gamblers is:

(1) Installing communication facilities in a place known to the installer to be a gambling place;

(2) installing communication facilities knowing that they will be used principally for the purpose of transmitting information to be used in making or settling bets; or

(3) allowing the continued use of communication facilities knowing that such facilities are being used principally for the purpose of transmitting information to be used in making or settling bets.

(b) Installing communications facilities for gamblers is a severity level 8, nonperson felony.

(c) (1) When any public utility providing telephone communications service is notified in writing by a state or local law enforcement agency, acting within its jurisdiction, that any facility furnished by it is being used principally for the purpose of transmitting or receiving gambling information, it shall discontinue or refuse the furnishing of service to such facility, after reasonable notice to the subscriber. No damages, penalty or forfeiture, civil or criminal, shall be found against any such public utility for any act done in compliance with any notice received from a law enforcement agency.

(2) Nothing in this section shall be deemed to prejudice the right of any person affected thereby to secure an appropriate determination, as otherwise provided by law, in a court of competent jurisdiction, that such facility should not be discontinued or removed, or should be restored.

History: L. 2010, ch. 136, § 220; July 1, 2011.



21-6410 False membership claim.

21-6410. False membership claim. (a) A false membership claim is knowingly and falsely representing oneself to be a member of a fraternal or veteran's organization.

(b) False membership claim is a class C misdemeanor.

History: L. 2010, ch. 136, § 221; July 1, 2011.



21-6411 Unlawful acts concerning animals; definitions.

21-6411. Unlawful acts concerning animals; definitions. As used in K.S.A. 2016 Supp. 21-6412 through 21-6417, and amendments thereto:

(a) "Animal" means every living vertebrate except a human being;

(b) "farm animal" means an animal raised on a farm or ranch and used or intended for use as food or fiber;

(c) "retailer" means a person regularly engaged in the business of selling tangible personal property, services or entertainment for use or consumption and not for resale;

(d) "wild animal" means a living mammal or marsupial which is normally found in the wild state, but shall not include a farm animal; and

(e) "domestic pet" means any domesticated animal which is kept for pleasure rather than utility.

History: L. 2010, ch. 136, § 222; July 1, 2011.



21-6412 Cruelty to animals.

21-6412. Cruelty to animals. (a) Cruelty to animals is:

(1) Knowingly and maliciously killing, injuring, maiming, torturing, burning or mutilating any animal;

(2) knowingly abandoning any animal in any place without making provisions for its proper care;

(3) having physical custody of any animal and knowingly failing to provide such food, potable water, protection from the elements, opportunity for exercise and other care as is needed for the health or well-being of such kind of animal;

(4) intentionally using a wire, pole, stick, rope or any other object to cause an equine to lose its balance or fall, for the purpose of sport or entertainment;

(5) knowingly but not maliciously killing or injuring any animal; or

(6) knowingly and maliciously administering any poison to any domestic animal.

(b) Cruelty to animals as defined in:

(1) Subsection (a)(1) or (a)(6) is a nonperson felony. Upon conviction of subsection (a)(1) or (a)(6), a person shall be sentenced to not less than 30 days or more than one year's imprisonment and be fined not less than $500 nor more than $5,000. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein. During the mandatory 30 days imprisonment, such offender shall have a psychological evaluation prepared for the court to assist the court in determining conditions of probation. Such conditions shall include, but not be limited to, the completion of an anger management program; and

(2) subsection (a)(2), (a)(3), (a)(4) or (a)(5) is a:

(A) Class A nonperson misdemeanor, except as provided in subsection (b)(2)(B); and

(B) nonperson felony upon the second or subsequent conviction of cruelty to animals as defined in subsection (a)(2), (a)(3), (a)(4) or (a)(5). Upon such conviction, a person shall be sentenced to not less than five days or more than one year's imprisonment and be fined not less than $500 nor more than $2,500. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein.

(c) The provisions of this section shall not apply to:

(1) Normal or accepted veterinary practices;

(2) bona fide experiments carried on by commonly recognized research facilities;

(3) killing, attempting to kill, trapping, catching or taking of any animal in accordance with the provisions of chapter 32 or chapter 47 of the Kansas Statutes Annotated, and amendments thereto;

(4) rodeo practices accepted by the rodeo cowboys' association;

(5) the humane killing of an animal which is diseased or disabled beyond recovery for any useful purpose, or the humane killing of animals for population control, by the owner thereof or the agent of such owner residing outside of a city or the owner thereof within a city if no animal shelter, pound or licensed veterinarian is within the city, or by a licensed veterinarian at the request of the owner thereof, or by any officer or agent of an incorporated humane society, the operator of an animal shelter or pound, a local or state health officer or a licensed veterinarian three business days following the receipt of any such animal at such society, shelter or pound;

(6) with respect to farm animals, normal or accepted practices of animal husbandry, including the normal and accepted practices for the slaughter of such animals for food or by-products and the careful or thrifty management of one's herd or animals, including animal care practices common in the industry or region;

(7) the killing of any animal by any person at any time which may be found outside of the owned or rented property of the owner or custodian of such animal and which is found injuring or posing a threat to any person, farm animal or property;

(8) an animal control officer trained by a licensed veterinarian in the use of a tranquilizer gun, using such gun with the appropriate dosage for the size of the animal, when such animal is vicious or could not be captured after reasonable attempts using other methods;

(9) laying an equine down for medical or identification purposes;

(10) normal or accepted practices of pest control, as defined in subsection (x) of K.S.A. 2-2438a, and amendments thereto; or

(11) accepted practices of animal husbandry pursuant to regulations promulgated by the United States department of agriculture for domestic pet animals under the animal welfare act, public law 89-544, as amended and in effect on July 1, 2006.

(d) The provisions of subsection (a)(6) shall not apply to any person exposing poison upon their premises for the purpose of destroying wolves, coyotes or other predatory animals.

(e) Any public health officer, law enforcement officer, licensed veterinarian or officer or agent of any incorporated humane society, animal shelter or other appropriate facility may take into custody any animal, upon either private or public property, which clearly shows evidence of cruelty to animals. Such officer, agent or veterinarian may inspect, care for or treat such animal or place such animal in the care of a duly incorporated humane society or licensed veterinarian for treatment, boarding or other care or, if an officer of such humane society or such veterinarian determines that the animal appears to be diseased or disabled beyond recovery for any useful purpose, for humane killing. If the animal is placed in the care of an animal shelter, the animal shelter shall notify the owner or custodian, if known or reasonably ascertainable. If the owner or custodian is charged with a violation of this section, the board of county commissioners in the county where the animal was taken into custody shall establish and approve procedures whereby the animal shelter may petition the district court to be allowed to place the animal for adoption or euthanize the animal at any time after 21 days after the owner or custodian is notified or, if the owner or custodian is not known or reasonably ascertainable after 21 days after the animal is taken into custody, unless the owner or custodian of the animal files a renewable cash or performance bond with the county clerk of the county where the animal is being held, in an amount equal to not less than the cost of care and treatment of the animal for 30 days. Upon receiving such petition, the court shall determine whether the animal may be placed for adoption or euthanized. The board of county commissioners in the county where the animal was taken into custody shall review the cost of care and treatment being charged by the animal shelter maintaining the animal.

(f) The owner or custodian of an animal placed for adoption or killed pursuant to subsection (e) shall not be entitled to recover damages for the placement or killing of such animal unless the owner proves that such placement or killing was unwarranted.

(g) Expenses incurred for the care, treatment or boarding of any animal, taken into custody pursuant to subsection (e), pending prosecution of the owner or custodian of such animal for the crime of cruelty to animals, shall be assessed to the owner or custodian as a cost of the case if the owner or custodian is adjudicated guilty of such crime.

(h) If a person is adjudicated guilty of the crime of cruelty to animals, and the court having jurisdiction is satisfied that an animal owned or possessed by such person would be in the future subjected to such crime, such animal shall not be returned to or remain with such person. Such animal may be turned over to a duly incorporated humane society or licensed veterinarian for sale or other disposition.

(i) As used in this section:

(1) "Equine" means a horse, pony, mule, jenny, donkey or hinny; and

(2) "maliciously" means a state of mind characterized by actual evil-mindedness or specific intent to do a harmful act without a reasonable justification or excuse.

History: L. 2010, ch. 136. § 223; L. 2011, ch. 30, § 58; L. 2012, ch. 150, § 27; July 1.



21-6413 Unlawful disposition of animals.

21-6413. Unlawful disposition of animals. (a) Unlawful disposition of animals is knowingly raffling or giving as a prize or premium living rabbits or chickens, ducklings or goslings.

(b) Unlawful disposition of animals is a class C misdemeanor.

(c) The provisions of this section shall not apply to a person giving such animals to minors for use in agricultural projects under the supervision of commonly recognized youth farm organizations.

History: L. 2010, ch. 136, § 224; L. 2012, ch. 150, § 28; July 1.



21-6414 Unlawful conduct of dog fighting; unlawful attendance of dog fighting; unlawful possession of dog fighting paraphernalia.

21-6414. Unlawful conduct of dog fighting; unlawful attendance of dog fighting; unlawful possession of dog fighting paraphernalia. (a) Unlawful conduct of dog fighting is:

(1) Causing, for amusement or gain, any dog to fight with or injure another dog, with no requirement of culpable mental state;

(2) knowingly permitting such fighting or injuring on premises under one's ownership, charge or control; or

(3) training, owning, keeping, transporting or selling any dog with the intent of having it fight with or injure another dog.

(b) Unlawful possession of dog fighting paraphernalia is possession, with the intent to use in the unlawful conduct of dog fighting, any breaking stick, treadmill, wheel, hot walker, cat mill, cat walker, jenni, or other paraphernalia.

(c) Unlawful attendance of dog fighting is, entering or remaining on the premises where the unlawful conduct of dog fighting is occurring, whether the person knows or has reason to know that dog fighting is occurring on the premises.

(d) (1) Unlawful conduct of dog fighting is a severity level 10, nonperson felony.

(2) Unlawful possession of dog fighting paraphernalia is a class A nonperson misdemeanor.

(3) Unlawful attendance of dog fighting is a class B nonperson misdemeanor.

(e) When a person is arrested under this section, a law enforcement agency may take into custody any dog on the premises where the dog fight is alleged to have occurred and any dog owned or kept on the premises of any person arrested for unlawful conduct of dog fighting, unlawful attendance of dog fighting, or unlawful possession of dog fighting paraphernalia.

(f) When a law enforcement agency takes custody of a dog under this section, such agency may place the dog in the care of a duly incorporated humane society or licensed veterinarian for boarding, treatment or other care. If it appears to a licensed veterinarian that the dog is diseased or disabled beyond recovery for any useful purpose, such dog may be humanely killed. The dog may be sedated, isolated or restrained if such officer, agent or veterinarian determines it to be in the best interest of the dog, other animals at the animal shelter or personnel of the animal shelter. If the dog is placed in the care of an animal shelter, the board of county commissioners in the county where the animal was taken into custody shall establish and approve procedures whereby the animal shelter may petition the district court to be allowed to place the dog for adoption or euthanize the dog at any time after 21 days after the dog is taken into custody, unless the owner or custodian of the dog files a renewable cash or performance bond with the county clerk of the county where the dog is being held, in an amount equal to not less than the cost of care and treatment of the dog for 30 days. Upon receiving such petition, the court shall determine whether the dog may be placed for adoption or euthanized. The board of county commissioners in the county where the animal was taken into custody shall review the cost of care and treatment being charged by the animal shelter maintaining the animal. Except as provided in subsection (g), if it appears to the licensed veterinarian by physical examination that the dog has not been trained for aggressive conduct or is a type of dog that is not commonly bred or trained for aggressive conduct, the district or county attorney shall order that the dog be returned to its owner when the dog is not needed as evidence in a case filed under this section or K.S.A. 2016 Supp. 21-6412, and amendments thereto. The owner or keeper of a dog placed for adoption or humanely killed under this subsection shall not be entitled to damages unless the owner or keeper proves that such placement or killing was unwarranted.

(g) If a person is convicted of unlawful conduct of dog fighting, unlawful attendance of dog fighting or unlawful possession of dog fighting paraphernalia, a dog taken into custody pursuant to subsection (e) shall not be returned to such person and the court shall order the owner or keeper to pay to the animal shelter all expenses incurred for the care, treatment and boarding of such dog, including any damages caused by such dog, prior to conviction of the owner or keeper. Disposition of such dog shall be in accordance with K.S.A. 2016 Supp. 21-6412, and amendments thereto. If no such conviction results, the dog shall be returned to the owner or keeper and the court shall order the county where the dog was taken into custody to pay to the animal shelter all expenses incurred by the shelter for the care, treatment and boarding of such dog, including any damages caused by such dog, prior to its return.

(h) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for cruelty to animals.

History: L. 2010, ch. 136, § 225; L. 2011, ch. 30, § 59; July 1.



21-6415 Illegal ownership or keeping of an animal.

21-6415. Illegal ownership or keeping of an animal. (a) Illegal ownership or keeping of an animal is, with no requirement of a culpable mental state, owning, or keeping on one's premises, an animal by a person convicted of unlawful conduct of dog fighting as defined in K.S.A. 2016 Supp. 21-6414, and amendments thereto, or cruelty to animals as defined in subsection (a)(1) of K.S.A. 2016 Supp. 21-6412, and amendments thereto, within five years of the date of such conviction.

(b) Illegal ownership or keeping of an animal is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 226; July 1, 2011.



21-6416 Harming or killing certain dogs.

21-6416. Harming or killing certain dogs. (a) Inflicting harm, disability or death to a police dog, arson dog, assistance dog, game warden dog or search and rescue dog is knowingly, and without lawful cause or justification poisoning, inflicting great bodily harm, permanent disability or death, upon a police dog, arson dog, assistance dog, game warden dog or search and rescue dog.

(b) Inflicting harm, disability or death to a police dog, arson dog, assistance dog, game warden dog or search and rescue dog is a nonperson felony. Upon conviction of this subsection, a person shall be sentenced to not less than 30 days or more than one year's imprisonment and be fined not less than $500 nor more than $5,000. The person convicted shall not be eligible for release on probation, suspension or reduction of sentence or parole until the person has served the minimum mandatory sentence as provided herein. During the mandatory 30 days imprisonment, such offender shall have a psychological evaluation prepared for the court to assist the court in determining conditions of probation. Such conditions shall include, but not be limited to, the completion of an anger management program.

(c) As used in this section:

(1) "Arson dog" means any dog which is owned, or the service of which is employed, by the state fire marshal or a fire department for the principal purpose of aiding in the detection of liquid accelerants in the investigation of fires;

(2) "assistance dog" has the meaning provided by K.S.A. 2016 Supp. 39-1113, and amendments thereto;

(3) "fire department" means a public fire department under the control of the governing body of a city, township, county, fire district or benefit district or a private fire department operated by a nonprofit corporation providing fire protection services for a city, township, county, fire district or benefit district under contract with the governing body of the city, township, county or district;

(4) "game warden dog" means any dog which is owned, or the service of which is employed, by the Kansas department of wildlife, parks and tourism for the purpose of aiding in detection of criminal activity, enforcement of laws, apprehension of offenders or location of persons or wildlife;

(5) "police dog" means any dog which is owned, or the service of which is employed, by a law enforcement agency for the principal purpose of aiding in the detection of criminal activity, enforcement of laws or apprehension of offenders; and

(6) "search and rescue dog" means any dog which is owned or the service of which is employed, by a law enforcement or emergency response agency for the purpose of aiding in the location of persons missing in disasters or other times of need.

History: L. 2010, ch. 136, § 227; L. 2012, ch. 47, § 19; July 1.



21-6417 Unlawful conduct of cockfighting; unlawful attendance of cockfighting; unlawful possession of cockfighting paraphernalia.

21-6417. Unlawful conduct of cockfighting; unlawful attendance of cockfighting; unlawful possession of cockfighting paraphernalia. (a) Unlawful conduct of cockfighting is:

(1) Causing, for amusement or gain, any gamecock to fight with or injure or kill another gamecock, with no requirement of culpable mental state;

(2) knowingly permitting such fighting or injuring on premises under one's ownership, charge or control; or

(3) training, grooming, preparing or medicating any gamecock with the intent of having it fight with or injure or kill another gamecock.

(b) Unlawful possession of cockfighting paraphernalia is possession of, with the intent to use in the unlawful conduct of cockfighting, spurs, gaffs, swords, leather training spur covers or anything worn by a gamecock during a fight to further the killing power of such gamecock.

(c) Unlawful attendance of cockfighting is entering or remaining on the premises where the unlawful conduct of cockfighting is occurring, whether or not the person knows or has reason to know that cockfighting is occurring on the premises.

(d) (1) Unlawful conduct of cockfighting is a level 10, nonperson felony.

(2) Unlawful possession of cockfighting paraphernalia is a class A nonperson misdemeanor.

(3) Unlawful attendance of cockfighting is a class B nonperson misdemeanor.

(e) As used in this section, "gamecock" means a domesticated fowl that is bred, reared or trained for the purpose of fighting with other fowl.

(f) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for cruelty to animals.

History: L. 2010, ch. 136, § 228; L. 2011, ch. 30, § 286; July 1.



21-6418 Permitting a dangerous animal to be at large.

21-6418. Permitting a dangerous animal to be at large. (a) Permitting a dangerous animal to be at large is the act or omission of the owner or custodian of an animal of dangerous or vicious propensities who, knowing of such propensities, permits such animal to go at large or keeps such animal without taking ordinary care to restrain it.

(b) Permitting a dangerous animal to be at large is a class B nonperson misdemeanor.

History: L. 2010, ch. 136, § 63; July 1, 2011.



21-6419 Selling sexual relations.

21-6419. Selling sexual relations. (a) Selling sexual relations is performing for hire, or offering or agreeing to perform for hire where there is an exchange of value, any of the following acts:

(1) Sexual intercourse;

(2) sodomy; or

(3) manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another.

(b) Selling sexual relations is a class B nonperson misdemeanor.

(c) It shall be an affirmative defense to any prosecution under this section that the defendant committed the violation of this section because such defendant was subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto.

History: L. 2010, ch. 136, § 229; L. 2013, ch. 120, § 16; July 1.



21-6420 Promoting the sale of sexual relations.

21-6420. Promoting the sale of sexual relations. (a) Promoting the sale of sexual relations is knowingly:

(1) Establishing, owning, maintaining or managing any property, whether real or personal, where sexual relations are being sold or offered for sale by a person who is 18 years of age or older, or participating in the establishment, ownership, maintenance or management thereof;

(2) permitting any property, whether real or personal, partially or wholly owned or controlled by the defendant to be used as a place where sexual relations are being sold or offered for sale by a person who is 18 years of age or older;

(3) procuring a person selling sexual relations who is 18 years of age or older for a place where sexual relations are being sold or offered for sale;

(4) inducing another who is 18 years of age or older to become a person who sells sexual relations;

(5) soliciting a patron for a person 18 years of age or older who is selling sexual relations or for a place where sexual relations are being sold or offered for sale;

(6) procuring a person 18 years of age or older who is selling sexual relations for a patron;

(7) procuring transportation for, paying for the transportation of, or transporting a person 18 years of age or older within this state with the intention of assisting or promoting that person's engaging in the sale of sexual relations; or

(8) being employed to perform any act which is prohibited by this section.

(b) (1) Promoting the sale of sexual relations is a:

(A) Severity level 9, person felony, except as provided in subsection (b)(1)(B); and

(B) severity level 7, person felony when committed by a person who has, prior to the commission of the crime, been convicted of a violation of this section, or any prior version of this section.

(2) In addition to any other sentence imposed, a person convicted under subsection (b)(1)(A) shall be fined not less than $2,500 nor more than $5,000. In addition to any other sentence imposed, a person convicted under subsection (b)(1)(B) shall be fined not less than $5,000. All fines collected pursuant to this section shall be remitted to the human trafficking victim assistance fund created by K.S.A. 2016 Supp. 75-758, and amendments thereto.

History: L. 2010, ch. 136, § 230; L. 2011, ch. 30, § 60; L. 2013, ch. 120, § 17; July 1.



21-6421 Buying sexual relations.

21-6421. Buying sexual relations. (a) Buying sexual relations is knowingly:

(1) Entering or remaining in a place where sexual relations are being sold or offered for sale with intent to engage in manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another, sexual intercourse, sodomy or any unlawful sexual act with a person selling sexual relations who is 18 years of age or older; or

(2) hiring a person selling sexual relations who is 18 years of age or older to engage in manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another, sexual intercourse, sodomy or any unlawful sexual act.

(b) (1) Buying sexual relations is a:

(A) Class A person misdemeanor, except as provided in subsection (b)(1)(B); and

(B) severity level 9, person felony when committed by a person who has, prior to the commission of the crime, been convicted of a violation of this section, or any prior version of this section.

(2) In addition to any other sentence imposed, a person convicted under subsection (b)(1)(A) shall be fined $2,500. In addition to any other sentence imposed, a person convicted under subsection (b)(1)(B) shall be fined not less than $5,000. All fines collected pursuant to this section shall be remitted to the human trafficking victim assistance fund created by K.S.A. 2016 Supp. 75-758, and amendments thereto.

(3) In addition to any other sentence imposed, for any conviction under this section, the court may order the person convicted to enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation.

(c) For the purpose of determining whether a conviction is a first, second or subsequent conviction in sentencing under this section:

(1) Convictions for a violation of this section, or any prior version of this section, or a violation of an ordinance of any city or resolution of any county which prohibits the acts that this section prohibits, or entering into a diversion agreement in lieu of further criminal proceedings on a complaint alleging any such violations, shall be taken into account; and

(2) a person may enter into a diversion agreement in lieu of further criminal proceedings for a violation of this section or an ordinance which prohibits the acts of this section only once during the person's lifetime.

(d) (1) Nothing contained in this section shall be construed as preventing any city from enacting ordinances, or any county from adopting resolutions, declaring acts prohibited or made unlawful by this act as unlawful or prohibited in such city or county and prescribing penalties for violation thereof.

(2) The minimum penalty prescribed by any such ordinance or resolution shall not be less than the minimum penalty prescribed by this section for the same violation, and the maximum penalty in any such ordinance or resolution shall not exceed the maximum penalty prescribed for the same violation.

History: L. 2010, ch. 136, § 231; L. 2013, ch. 120, § 18; L. 2014, ch. 28, § 3; July 1.



21-6422 Commercial sexual exploitation of a child.

21-6422. Commercial sexual exploitation of a child. (a) Commercial sexual exploitation of a child is knowingly:

(1) Giving, receiving, offering or agreeing to give, or offering or agreeing to receive anything of value to perform any of the following acts:

(A) Procuring, recruiting, inducing, soliciting, hiring or otherwise obtaining any person younger than 18 years of age to engage in sexual intercourse, sodomy or manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the offender or another; or

(B) procuring, recruiting, inducing, soliciting, hiring or otherwise obtaining a patron where there is an exchange of value, for any person younger than 18 years of age to engage in sexual intercourse, sodomy or manual or other bodily contact stimulation of the genitals of any person with the intent to arouse or gratify the sexual desires of the patron, the offender or another;

(2) establishing, owning, maintaining or managing any property, whether real or personal, where sexual relations are being sold or offered for sale by a person younger than 18 years of age, or participating in the establishment, ownership, maintenance or management thereof;

(3) permitting any property, whether real or personal, partially or wholly owned or controlled by the defendant to be used as a place where sexual relations are being sold or offered for sale by a person who is younger than 18 years of age; or

(4) procuring transportation for, paying for the transportation of or transporting any person younger than 18 years of age within this state with the intent of causing, assisting or promoting that person's engaging in selling sexual relations.

(b) (1) Commercial sexual exploitation of a child is a:

(A) Severity level 5, person felony, except as provided in subsections (b)(1)(B) and (b)(2); and

(B) severity level 2, person felony when committed by a person who has, prior to the commission of the crime, been convicted of a violation of this section, except as provided in subsection (b)(2).

(2) Commercial sexual exploitation of a child or attempt, conspiracy or criminal solicitation to commit commercial sexual exploitation of a child is an off-grid person felony when the offender is 18 years of age or older and the victim is less than 14 years of age.

(3) In addition to any other sentence imposed, a person convicted under subsection (b)(1)(A) shall be fined not less than $2,500 nor more than $5,000. In addition to any other sentence imposed, a person convicted under subsection (b)(1)(B) or subsection (b)(2) shall be fined not less than $5,000. All fines collected pursuant to this section shall be remitted to the human trafficking victim assistance fund created by K.S.A. 2016 Supp. 75-758, and amendments thereto.

(4) In addition to any other sentence imposed, for any conviction under this section, the court may order the person convicted to enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation of a child.

(c) If the offender is 18 years of age or older and the victim is less than 14 years of age, the provisions of:

(1) Subsection (c) of K.S.A. 2016 Supp. 21-5301, and amendments thereto, shall not apply to a violation of attempting to commit the crime of commercial sexual exploitation of a child pursuant to this section;

(2) subsection (c) of K.S.A. 2016 Supp. 21-5302, and amendments thereto, shall not apply to a violation of conspiracy to commit the crime of commercial sexual exploitation of a child pursuant to this section; and

(3) subsection (d) of K.S.A. 2016 Supp. 21-5303, and amendments thereto, shall not apply to a violation of criminal solicitation to commit the crime of commercial sexual exploitation of a child pursuant to this section.

(d) This section shall be part of and supplemental to the Kansas criminal code.

History: L. 2013, ch. 120, § 4; L. 2014, ch. 28, § 4; July 1.



21-6423 Violation of a consumer protection order.

21-6423. Violation of a consumer protection order. (a) Violation of a consumer protection order is engaging in a door-to-door sale while prohibited from door-to-door sales.

(b) Violation of a consumer protection order is a severity level 9, person felony.

(c) As used in this section:

(1) "Door-to-door sale" has the meaning provided by K.S.A. 50-640, and amendments thereto.

(2) "Engaging in" means participating, directly or indirectly, in the prohibited conduct or causing, directing, employing, enabling or assisting others to participate in such conduct.

(3) "Prohibited from door-to-door sales" means subject to any temporary or permanent order or judgment of a court entered under authority of the Kansas consumer protection act, K.S.A. 50-623 et seq., and amendments thereto, or any act that is part of or supplemental to the consumer protection act, and that restrains, enjoins or otherwise prohibits the person from engaging in door-to-door sales in this state or any portion thereof. For purposes of this section, an order or judgment restrains, enjoins or otherwise prohibits the person from engaging in door-to-door sales in this state or any portion thereof if such order or judgment:

(A) Expressly prohibits the person from engaging in door-to-door sales;

(B) prohibits conduct that includes, but is not limited to, engaging in door-to-door sales, such as prohibiting the person from engaging in consumer transactions as defined by K.S.A. 50-624, and amendments thereto; or

(C) prohibits engaging in only a particular type of door-to-door sale, such as the door-to-door sale of roofing-related services within the meaning of K.S.A. 2016 Supp. 50-6,122, and amendments thereto, or prohibits engaging in door-to-door sales only in a particular place. In such case, criminal liability under this section shall arise only if the person engaged in the particular type of door-to-door sale that is restrained, enjoined or otherwise prohibited or engaged in a door-to-door sale in the particular place where such sale is restrained, enjoined or otherwise prohibited.

(d) A person shall be subject to criminal liability under this section only if the state proves beyond a reasonable doubt that such person had actual or constructive notice of the temporary or permanent order or judgment described in subsection (b)(3).

(1) A person has actual notice of the existence of a temporary or permanent order or judgment if:

(A) Such order or judgment was actually served on such person in any manner authorized by the code of civil procedure or the Kansas consumer protection act, other than K.S.A. 60-307, and amendments thereto, at any time prior to the violation of this section, regardless of when such order or judgment was issued; or

(B) such person otherwise had actual knowledge of such order or judgment.

(2) A person has constructive notice of the existence of a temporary or permanent order or judgment if, on or after July 1, 2016:

(A) The petition or subpoena that resulted in issuance of such order or judgment was actually served on such person in any manner authorized by the code of civil procedure or the Kansas consumer protection act, other than K.S.A. 60-307, and amendments thereto;

(B) the petition or subpoena contained, or was accompanied by, notice that failure to answer the petition or comply with the subpoena could result in such person being prohibited from door-to-door sales should a judgment be issued, and that a violation of the judgment could constitute an additional crime;

(C) actual service of such order or judgment on such person was attempted, but was refused or left unclaimed; and

(D) such order or judgment is posted conspicuously on an official and publicly available website of the office of the attorney general, whether or not such order or judgment was actually served on such person. Compliance with this paragraph shall create a rebuttable presumption that such person had knowledge of the existence of such order or judgment, but such presumption may be rebutted by showing, through a preponderance of evidence, that such person neither knew nor should have known of the existence of such order or judgment.

(e) The criminal liability imposed by this section shall not relieve any person of civil liability for violating a consumer protection order, and any criminal penalties authorized by law may be imposed in addition to any civil sanctions or liability authorized by law.

(f) The attorney general, or county attorney or district attorney, or both, may institute criminal action to prosecute this offense.

(g) This section shall be part of and supplemental to the Kansas criminal code.

(h) If any provision or provisions of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or provisions or application, and to this end the provisions of this section are severable.

History: L. 2016, ch. 103, § 4; July 1.






Article 65 CRIMES AFFECTING BUSINESS

21-6501 Extortion.

21-6501. Extortion. (a) Extortion is:

(1) Intentionally and wrongfully demanding, soliciting or receiving anything of value from the owner, proprietor or other person having a financial interest in a business; and

(2) by means of either a threat, express or implied, or a promise, express or implied, that the person so demanding, soliciting or receiving such thing of value will:

(A) Cause the competition of the person from whom the payment is demanded, solicited or received to be diminished or eliminated;

(B) cause the price of goods or services purchased or sold in the business to be increased, decreased or maintained at a stated level; or

(C) protect the property used in the business or the person or family of the owner, proprietor or other interested person from injury by violence or other unlawful means.

(b) Extortion is a severity level 7, nonperson felony.

History: L. 2010, ch. 136, § 232; L. 2011, ch. 30, § 61; July 1.



21-6502 Debt adjusting.

21-6502. Debt adjusting. (a) Debt adjusting is knowingly engaging in the business of making contracts, express or implied, with a debtor whereby the debtor agrees to pay a certain amount of money periodically to the person engaging in the debt adjusting business who shall for a consideration distribute the same among certain specified creditors.

(b) Debt adjusting is a class B nonperson misdemeanor.

(c) The provisions of this section shall not apply to those situations involving debt adjusting, which is incidental to the lawful practice of law in this state or to any person registered as a credit services organization under the Kansas credit services organization act.

History: L. 2010, ch. 136, § 233; July 1, 2011.



21-6503 Deceptive commercial practice.

21-6503. Deceptive commercial practice. (a) A deceptive commercial practice is the knowing act, use or employment by any person of any deception, fraud, false pretense, false promise, or misrepresentation of a material fact, with the intent that others shall rely thereon in connection with the sale of any merchandise.

(b) A deceptive commercial practice is a class B nonperson misdemeanor.

(c) It shall not be a defense to a charge of deceptive commercial practice that no person has in fact been misled, deceived or damaged thereby.

(d) As used in this section:

(1) "Merchandise" means any objects, wares, goods, commodities, intangibles, real estate or services;

(2) "person" means any natural person, partnership, domestic corporation, foreign corporation, company, trust, business entity or association; and

(3) "sale" means any sale, offer for sale, or attempt to sell any merchandise for any consideration.

(e) This section shall not apply to the owner or publisher of any newspaper, magazine or other printed matter wherein an advertisement appears, or to the owner or operator of a radio or television station which disseminates an advertisement, when such owner, publisher or operator had no knowledge of the intent, design or purpose of the advertisement.

History: L. 2010, ch. 136, § 234; July 1, 2011.



21-6504 Equity skimming.

21-6504. Equity skimming. (a) Equity skimming is, with the intent to defraud, intentionally engaging in a pattern or practice of:

(1) Purchasing one family to four family dwellings, including condominiums and cooperatives or acquiring any right, title or interest therein, including, but not limited to, an equity of redemption interest, which are subject to a loan in default at time of purchase or in default within one year subsequent to the purchase and the loan is secured by a mortgage;

(2) failing to deliver to the holder of the mortgage before a sheriff's sale or holder of the certificate of purchase during the period of redemption all rent proceeds received from rental of the property, not to exceed the monthly payment of principal and interest required by the note and mortgage; and

(3) applying or authorizing the application of rents from such dwellings for such person's own use.

(b) Equity skimming is a class A nonperson misdemeanor.

(c) Each purchase of a dwelling pursuant to subsection (a) shall be deemed a separate offense.

History: L. 2010, ch. 136, § 235; July 1, 2011.



21-6505 Tie-in magazine sale.

21-6505. Tie-in magazine sale. (a) A tie-in magazine sale is knowingly selling, offering for sale, or consigning for sale by a wholesaler a magazine or other periodical of one kind or name to a retailer conditioned on the requirement that such retailer shall agree to, or shall, purchase or receive on consignment for sale a magazine or periodical of another kind or name.

(b) A tie-in magazine sale is a class B nonperson misdemeanor.

(c) As used in this section:

(1) "Retailer" means a person who sells magazines or periodicals at retail; and

(2) "wholesaler" means a person who sells or distributes or delivers on consignment for sale or who offers to sell or distribute or deliver on consignment for sale magazines or other periodicals to a retailer.

History: L. 2010, ch. 136, § 236; July 1, 2011.



21-6506 Commercial bribery.

21-6506. Commercial bribery. (a) Commercial bribery is conferring, offering or agreeing to confer, or soliciting, accepting or agreeing to accept, any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity or trust by:

(1) An agent or employee of another;

(2) a person acting in a fiduciary capacity;

(3) a lawyer, physician, accountant, appraiser or other professional adviser;

(4) an officer, director, partner, manager or other participant in the affairs of a corporation, partnership or unincorporated association; or

(5) an arbitrator or other purportedly disinterested adjudicator or referee.

(b) Commercial bribery is a severity level 8, nonperson felony.

(c) A person who violates the provisions of this section may also be prosecuted for, convicted of, and punished for theft.

History: L. 2010, ch. 136, § 237; July 1, 2011.



21-6507 Sports bribery.

21-6507. Sports bribery. (a) Sports bribery is:

(1) Conferring, or offering or agreeing to confer, any benefit upon a sports participant with intent to influence such participant not to give such participant's best efforts in a sports contest;

(2) conferring or offering or agreeing to confer, any benefit upon a sports official with intent to influence such official to perform such official's duties improperly;

(3) accepting, agreeing to accept or soliciting by a sports participant of any benefit from another person upon an understanding that such sports participant will thereby be influenced not to give such participant's best efforts in a sports contest; or

(4) accepting, agreeing to accept or soliciting by a sports official any benefit from another person upon an understanding that such official will perform such official's duties improperly.

(b) Sports bribery as defined in:

(1) Subsection (a)(1) or (a)(2) is a severity level 9, nonperson felony; and

(2) Subsection (a)(3) or (a)(4) is a class A nonperson misdemeanor.

(c) As used in this section and K.S.A. 2016 Supp. 21-6508, and amendments thereto:

(1) "Sports contest" means any professional or amateur sports or athletic game or contest viewed by the public;

(2) "sports participant" means any person who participates or expects to participate in a sports contest as a player, contestant or member of a team, or as a coach, manager, trainer or other person directly associated with a player, contestant or team; and

(3) "sports official" means any person who acts or expects to act in a sports contest as an umpire, referee, judge or otherwise to officiate at a sports contest.

History: L. 2010, ch. 136, § 238; July 1, 2011.



21-6508 Tampering with a sports contest.

21-6508. Tampering with a sports contest. (a) Tampering with a sports contest is seeking to influence a sports participant or sports official, or tampering with any animal or equipment or other thing involved in the conduct or operation of a sports contest, in a manner known to be contrary to the rules and usages governing such contest and with intent to influence the outcome of such contest.

(b) Tampering with a sports contest is a severity level 9, nonperson felony.

History: L. 2010, ch. 136, § 239; July 1, 2011.



21-6509 Knowingly employing an alien illegally within the territory of the United States.

21-6509. Knowingly employing an alien illegally within the territory of the United States. (a) Knowingly employing an alien illegally within the territory of the United States is the employment of such alien within the state of Kansas by an employer who knows such person to be illegally within the territory of the United States.

(b) Knowingly employing an alien illegally within the territory of the United States is a class C misdemeanor.

(c) The provisions of this section shall not apply to aliens who have entered the United States illegally and thereafter are permitted to remain within the United States, temporarily or permanently, pursuant to federal law.

History: L. 2010, ch. 136, § 240; July 1, 2011.






Article 66 SENTENCING

21-6601 Construction.

21-6601. Construction. K.S.A. 2016 Supp. 21-6601 through 21-6629, and amendments thereto, shall be liberally construed to the end that persons convicted of crime shall be dealt with in accordance with their individual characteristics, circumstances, needs and potentialities as revealed by case studies; that dangerous offenders shall be correctively treated in custody for long terms as needed; and that other offenders shall be dealt with by probation, suspended sentence, fine or assignment to a community correctional services program whenever such disposition appears practicable and not detrimental to the needs of public safety and the welfare of the offender, or shall be committed for at least a minimum term within the limits provided by law.

History: L. 2010, ch. 136, § 241; July 1, 2011.



21-6602 Classification of misdemeanors and terms of confinement; possible disposition.

21-6602. Classification of misdemeanors and terms of confinement; possible disposition. (a) For the purpose of sentencing, the following classes of misdemeanors and the punishment and the terms of confinement authorized for each class are established:

(1) Class A, the sentence for which shall be a definite term of confinement in the county jail which shall be fixed by the court and shall not exceed one year;

(2) class B, the sentence for which shall be a definite term of confinement in the county jail which shall be fixed by the court and shall not exceed six months;

(3) class C, the sentence for which shall be a definite term of confinement in the county jail which shall be fixed by the court and shall not exceed one month; and

(4) unclassified misdemeanors, which shall include all crimes declared to be misdemeanors without specification as to class, the sentence for which shall be in accordance with the sentence specified in the statute that defines the crime; if no penalty is provided in such law, the sentence shall be the same penalty as provided herein for a class C misdemeanor.

(b) Upon conviction of a misdemeanor, a person may be punished by a fine, as provided in K.S.A. 2016 Supp. 21-6611, and amendments thereto, instead of or in addition to confinement, as provided in this section.

(c) In addition to or in lieu of any other sentence authorized by law, whenever there is evidence that the act constituting the misdemeanor was substantially related to the possession, use or ingestion of cereal malt beverage or alcoholic liquor by such person, the court may order such person to attend and satisfactorily complete an alcohol or drug education or training program certified by the chief judge of the judicial district or licensed by the secretary for aging and disability services.

(d) Except as provided in subsection (e), in addition to or in lieu of any other sentence authorized by law, whenever a person is convicted of having committed, while under 21 years of age, a misdemeanor under K.S.A. 8-1599, 41-719 or 41-727 or K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, the court shall order such person to submit to and complete an alcohol and drug evaluation by a community-based alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. If the court finds that the person is indigent, the fee may be waived.

(e) If the person is 18 or more years of age but less than 21 years of age and is convicted of a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (d) are permissive and not mandatory.

History: L. 2010, ch. 136, § 242; L. 2011, ch. 30, § 62; L. 2014, ch. 115, § 23; July 1.



21-6603 Definitions.

21-6603. Definitions. As used in K.S.A. 2016 Supp. 21-6601 through 21-6616, 21-6702 through 21-6712, and 21-6801 through 21-6805, and amendments thereto:

(a) "Court" means any court having jurisdiction and power to sentence offenders for violations of the laws of this state;

(b) "community correctional services program" means a program which operates under the community corrections act and to which a defendant is assigned for supervision, confinement, detention, care or treatment, subject to conditions imposed by the court. A defendant assigned to a community correctional services program shall be subject to the continuing jurisdiction of the court and in no event shall be considered to be in the custody of or under the supervision of the secretary of corrections;

(c) "correctional institution" means any correctional institution established by the state for the confinement of offenders, and under control of the secretary of corrections;

(d) "house arrest" is an individualized program in which the freedom of an inmate is restricted within the community, home or noninstitutional residential placement and specific sanctions are imposed and enforced. "House arrest" may include:

(1) Electronic monitoring which requires a transmitter to be worn by the defendant or inmate which broadcasts an encoded signal to the receiver located in the defendant's or inmate's home. The receiver is connected to a central office computer and is notified of any absence of the defendant or inmate; or

(2) voice identification-encoder which consists of an encoder worn by the defendant or inmate. A computer is programmed to randomly call the defendant or inmate and such defendant or inmate is required to provide voice identification and then insert the encoder into the verifier box, confirming identity;

(e) "parole" means the release of a prisoner to the community by the prisoner review board prior to the expiration of such prisoner's term, subject to conditions imposed by the board and to the secretary of correction's supervision. Parole also means the release by a court of competent jurisdiction of a person confined in the county jail or other local place of detention after conviction and prior to expiration of such person's term, subject to conditions imposed by the court and its supervision. Where a court or other authority has filed a warrant against the prisoner, the prisoner review board or paroling court may release the prisoner on parole to answer the warrant of such court or authority;

(f) "postrelease supervision," for crimes committed on or after July 1, 1993, means the same as in K.S.A. 2016 Supp. 21-6803, and amendments thereto;

(g) "probation" means a procedure under which a defendant, convicted of a crime, is released by the court after imposition of sentence, without imprisonment except as provided in felony cases, subject to conditions imposed by the court and subject to the supervision of the probation service of the court or community corrections. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of an original probation sentence and up to 60 days in a county jail upon each revocation of the probation sentence pursuant to subsection (b)(3) of K.S.A. 2016 Supp. 21-6702, and amendments thereto; and

(h) "suspension of sentence" means a procedure under which a defendant, convicted of a crime, is released by the court without imposition of sentence. The release may be with or without supervision in the discretion of the court. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of suspension of sentence pursuant to subsection (b)(4) of K.S.A. 2016 Supp. 21-6702, and amendments thereto.

History: L. 2010, ch. 136, § 243; L. 2011, ch. 30, § 63; L. 2012, ch. 16, § 3; July 1.



21-6604 Authorized dispositions; crimes committed on or after July 1, 1993.

21-6604. Authorized dispositions; crimes committed on or after July 1, 1993. (a) Whenever any person has been found guilty of a crime, the court may adjudge any of the following:

(1) Commit the defendant to the custody of the secretary of corrections if the current crime of conviction is a felony and the sentence presumes imprisonment, or the sentence imposed is a dispositional departure to imprisonment; or, if confinement is for a misdemeanor, to jail for the term provided by law;

(2) impose the fine applicable to the offense and may impose the provisions of subsection (q);

(3) release the defendant on probation if the current crime of conviction and criminal history fall within a presumptive nonprison category or through a departure for substantial and compelling reasons subject to such conditions as the court may deem appropriate. In felony cases except for violations of K.S.A. 8-1567, 8-2,144 and K.S.A. 2016 Supp. 8-1025, and amendments thereto, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of an original probation sentence;

(4) assign the defendant to a community correctional services program as provided in K.S.A. 75-5291, and amendments thereto, or through a departure for substantial and compelling reasons subject to such conditions as the court may deem appropriate, including orders requiring full or partial restitution;

(5) assign the defendant to a conservation camp for a period not to exceed six months as a condition of probation followed by a six-month period of follow-up through adult intensive supervision by a community correctional services program, if the offender successfully completes the conservation camp program;

(6) assign the defendant to a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto;

(7) order the defendant to attend and satisfactorily complete an alcohol or drug education or training program as provided by K.S.A. 2016 Supp. 21-6602(c), and amendments thereto;

(8) order the defendant to repay the amount of any reward paid by any crime stoppers chapter, individual, corporation or public entity which materially aided in the apprehension or conviction of the defendant; repay the amount of any costs and expenses incurred by any law enforcement agency in the apprehension of the defendant, if one of the current crimes of conviction of the defendant includes escape from custody or aggravated escape from custody, as defined in K.S.A. 2016 Supp. 21-5911, and amendments thereto; repay expenses incurred by a fire district, fire department or fire company responding to a fire which has been determined to be arson or aggravated arson as defined in K.S.A. 2016 Supp. 21-5812, and amendments thereto, if the defendant is convicted of such crime; repay the amount of any public funds utilized by a law enforcement agency to purchase controlled substances from the defendant during the investigation which leads to the defendant's conviction; or repay the amount of any medical costs and expenses incurred by any law enforcement agency or county. Such repayment of the amount of any such costs and expenses incurred by a county, law enforcement agency, fire district, fire department or fire company or any public funds utilized by a law enforcement agency shall be deposited and credited to the same fund from which the public funds were credited to prior to use by the county, law enforcement agency, fire district, fire department or fire company;

(9) order the defendant to pay the administrative fee authorized by K.S.A. 22-4529, and amendments thereto, unless waived by the court;

(10) order the defendant to pay a domestic violence special program fee authorized by K.S.A. 20-369, and amendments thereto;

(11) if the defendant is convicted of a misdemeanor or convicted of a felony specified in K.S.A. 2016 Supp. 21-6804(i), and amendments thereto, assign the defendant to work release program, other than a program at a correctional institution under the control of the secretary of corrections as defined in K.S.A. 75-5202, and amendments thereto, provided such work release program requires such defendant to return to confinement at the end of each day in the work release program. On a second or subsequent conviction of K.S.A. 8-1567, and amendments thereto, an offender placed into a work release program shall serve the total number of hours of confinement mandated by that section;

(12) order the defendant to pay the full amount of unpaid costs associated with the conditions of release of the appearance bond under K.S.A. 22-2802, and amendments thereto;

(13) impose any appropriate combination of (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11) and (12); or

(14) suspend imposition of sentence in misdemeanor cases.

(b) (1) In addition to or in lieu of any of the above, the court shall order the defendant to pay restitution, which shall include, but not be limited to, damage or loss caused by the defendant's crime, unless the court finds compelling circumstances which would render a plan of restitution unworkable. In regard to a violation of K.S.A. 2016 Supp. 21-6107, and amendments thereto, such damage or loss shall include, but not be limited to, attorney fees and costs incurred to repair the credit history or rating of the person whose personal identification documents were obtained and used in violation of such section, and to satisfy a debt, lien or other obligation incurred by the person whose personal identification documents were obtained and used in violation of such section. In regard to a violation of K.S.A. 2016 Supp. 21-5801, 21-5807 or 21-5813, and amendments thereto, such damage or loss shall include the cost of repair or replacement of the property that was damaged, the reasonable cost of any loss of production, crops and livestock, reasonable labor costs of any kind, reasonable material costs of any kind and any reasonable costs that are attributed to equipment that is used to abate or repair the damage to the property. If the court finds a plan of restitution unworkable, the court shall state on the record in detail the reasons therefor.

(2) If the court orders restitution, the restitution shall be a judgment against the defendant which may be collected by the court by garnishment or other execution as on judgments in civil cases. If, after 60 days from the date restitution is ordered by the court, a defendant is found to be in noncompliance with the plan established by the court for payment of restitution, and the victim to whom restitution is ordered paid has not initiated proceedings in accordance with K.S.A. 60-4301 et seq., and amendments thereto, the court shall assign an agent procured by the attorney general pursuant to K.S.A. 75-719, and amendments thereto, to collect the restitution on behalf of the victim. The chief judge of each judicial district may assign such cases to an appropriate division of the court for the conduct of civil collection proceedings.

(c) In addition to or in lieu of any of the above, the court shall order the defendant to submit to and complete an alcohol and drug evaluation, and pay a fee therefor, when required by K.S.A. 2016 Supp. 21-6602(d), and amendments thereto.

(d) In addition to any of the above, the court shall order the defendant to reimburse the county general fund for all or a part of the expenditures by the county to provide counsel and other defense services to the defendant. Any such reimbursement to the county shall be paid only after any order for restitution has been paid in full. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.

(e) In releasing a defendant on probation, the court shall direct that the defendant be under the supervision of a court services officer. If the court commits the defendant to the custody of the secretary of corrections or to jail, the court may specify in its order the amount of restitution to be paid and the person to whom it shall be paid if restitution is later ordered as a condition of parole, conditional release or postrelease supervision.

(f) (1) When a new felony is committed while the offender is incarcerated and serving a sentence for a felony, or while the offender is on probation, assignment to a community correctional services program, parole, conditional release or postrelease supervision for a felony, a new sentence shall be imposed consecutively pursuant to the provisions of K.S.A. 2016 Supp. 21-6606, and amendments thereto, and the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(2) When a new felony is committed during a period of time during which the defendant would have been on probation, assignment to a community correctional services program, parole, conditional release or postrelease supervision for a felony had the defendant not been granted release by the court pursuant to K.S.A. 2016 Supp. 21-6608(d), and amendments thereto, or the prisoner review board pursuant to K.S.A. 22-3717, and amendments thereto, the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(3) When a new felony is committed while the offender is incarcerated in a juvenile correctional facility pursuant to K.S.A. 38-1671, prior to its repeal, or K.S.A. 2016 Supp. 38-2373, and amendments thereto, for an offense, which if committed by an adult would constitute the commission of a felony, upon conviction, the court shall sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure. The conviction shall operate as a full and complete discharge from any obligations, except for an order of restitution, imposed on the offender arising from the offense for which the offender was committed to a juvenile correctional facility.

(4) When a new felony is committed while the offender is on release for a felony pursuant to the provisions of article 28 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, or similar provisions of the laws of another jurisdiction, a new sentence may be imposed consecutively pursuant to the provisions of K.S.A. 2016 Supp. 21-6606, and amendments thereto, and the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(g) Prior to imposing a dispositional departure for a defendant whose offense is classified in the presumptive nonprison grid block of either sentencing guideline grid, prior to sentencing a defendant to incarceration whose offense is classified in grid blocks 5-H, 5-I or 6-G of the sentencing guidelines grid for nondrug crimes, in grid blocks 3-E, 3-F, 3-G, 3-H or 3-I of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 4-E, 4-F, 4-G, 4-H or 4-I of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, prior to sentencing a defendant to incarceration whose offense is classified in grid blocks 4-E or 4-F of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 5-C, 5-D, 5-E or 5-F of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and whose offense does not meet the requirements of K.S.A. 2016 Supp. 21-6824, and amendments thereto, prior to revocation of a nonprison sanction of a defendant whose offense is classified in grid blocks 4-E or 4-F of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 5-C, 5-D, 5-E or 5-F of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and whose offense does not meet the requirements of K.S.A. 2016 Supp. 21-6824, and amendments thereto, or prior to revocation of a nonprison sanction of a defendant whose offense is classified in the presumptive nonprison grid block of either sentencing guideline grid or grid blocks 5-H, 5-I or 6-G of the sentencing guidelines grid for nondrug crimes, in grid blocks 3-E, 3-F, 3-G, 3-H or 3-I of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 4-E, 4-F, 4-G, 4-H or 4-I of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, the court shall consider placement of the defendant in the Labette correctional conservation camp, conservation camps established by the secretary of corrections pursuant to K.S.A. 75-52,127, and amendments thereto, or a community intermediate sanction center. Pursuant to this subsection the defendant shall not be sentenced to imprisonment if space is available in a conservation camp or community intermediate sanction center and the defendant meets all of the conservation camp's or community intermediate sanction center's placement criteria unless the court states on the record the reasons for not placing the defendant in a conservation camp or community intermediate sanction center.

(h) In committing a defendant to the custody of the secretary of corrections, the court shall fix a term of confinement within the limits provided by law. In those cases where the law does not fix a term of confinement for the crime for which the defendant was convicted, the court shall fix the term of such confinement.

(i) In addition to any of the above, the court shall order the defendant to reimburse the state general fund for all or part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment. The amount of attorney fees to be included in the court order for reimbursement shall be the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less.

(j) This section shall not deprive the court of any authority conferred by any other Kansas statute to decree a forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty as a result of conviction of crime.

(k) An application for or acceptance of probation or assignment to a community correctional services program shall not constitute an acquiescence in the judgment for purpose of appeal, and any convicted person may appeal from such conviction, as provided by law, without regard to whether such person has applied for probation, suspended sentence or assignment to a community correctional services program.

(l) The secretary of corrections is authorized to make direct placement to the Labette correctional conservation camp or a conservation camp established by the secretary pursuant to K.S.A. 75-52,127, and amendments thereto, of an inmate sentenced to the secretary's custody if the inmate:

(1) Has been sentenced to the secretary for a probation revocation, as a departure from the presumptive nonimprisonment grid block of either sentencing grid, for an offense which is classified in grid blocks 5-H, 5-I or 6-G of the sentencing guidelines grid for nondrug crimes, in grid blocks 3-E, 3-F, 3-G, 3-H or 3-I of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, in grid blocks 4-E, 4-F, 4-G, 4-H or 4-I of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, or for an offense which is classified in grid blocks 4-E or 4-F of the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, or in grid blocks 5-C, 5-D, 5-E or 5-F of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and such offense does not meet the requirements of K.S.A. 2016 Supp. 21-6824, and amendments thereto; and

(2) otherwise meets admission criteria of the camp.

If the inmate successfully completes a conservation camp program, the secretary of corrections shall report such completion to the sentencing court and the county or district attorney. The inmate shall then be assigned by the court to six months of follow-up supervision conducted by the appropriate community corrections services program. The court may also order that supervision continue thereafter for the length of time authorized by K.S.A. 2016 Supp. 21-6608, and amendments thereto.

(m) When it is provided by law that a person shall be sentenced pursuant to K.S.A. 1993 Supp. 21-4628, prior to its repeal, the provisions of this section shall not apply.

(n) (1) Except as provided by K.S.A. 2016 Supp. 21-6630 and 21-6805(f), and amendments thereto, in addition to any of the above, for felony violations of K.S.A. 2016 Supp. 21-5706, and amendments thereto, the court shall require the defendant who meets the requirements established in K.S.A. 2016 Supp. 21-6824, and amendments thereto, to participate in a certified drug abuse treatment program, as provided in K.S.A. 2016 Supp. 75-52,144, and amendments thereto, including, but not limited to, an approved after-care plan. The amount of time spent participating in such program shall not be credited as service on the underlying prison sentence.

(2) If the defendant fails to participate in or has a pattern of intentional conduct that demonstrates the defendant's refusal to comply with or participate in the treatment program, as established by judicial finding, the defendant shall be subject to sanction or revocation pursuant to the provisions of K.S.A. 22-3716, and amendments thereto. If the defendant's probation is revoked, the defendant shall serve the underlying prison sentence as established in K.S.A. 2016 Supp. 21-6805, and amendments thereto.

(A) Except as provided in subsection (n)(2)(B), for those offenders who are convicted on or after July 1, 2003, but prior to July 1, 2013, upon completion of the underlying prison sentence, the offender shall not be subject to a period of postrelease supervision.

(B) Offenders whose crime of conviction was committed on or after July 1, 2013, and whose probation is revoked pursuant to K.S.A. 22-3716(c), and amendments thereto, or whose underlying prison term expires while serving a sanction pursuant to K.S.A. 22-3716(c)(1)(C) or (c)(1)(D), and amendments thereto, shall serve a period of postrelease supervision upon the completion of the underlying prison term.

(o) (1) Except as provided in paragraph (3), in addition to any other penalty or disposition imposed by law, upon a conviction for unlawful possession of a controlled substance or controlled substance analog in violation of K.S.A. 2016 Supp. 21-5706, and amendments thereto, in which the trier of fact makes a finding that the unlawful possession occurred while transporting the controlled substance or controlled substance analog in any vehicle upon a highway or street, the offender's driver's license or privilege to operate a motor vehicle on the streets and highways of this state shall be suspended for one year.

(2) Upon suspension of a license pursuant to this subsection, the court shall require the person to surrender the license to the court, which shall transmit the license to the division of motor vehicles of the department of revenue, to be retained until the period of suspension expires. At that time, the licensee may apply to the division for return of the license. If the license has expired, the person may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the person's privilege to operate a motor vehicle is in effect.

(3) (A) In lieu of suspending the driver's license or privilege to operate a motor vehicle on the highways of this state of any person as provided in paragraph (1), the judge of the court in which such person was convicted may enter an order which places conditions on such person's privilege of operating a motor vehicle on the highways of this state, a certified copy of which such person shall be required to carry any time such person is operating a motor vehicle on the highways of this state. Any such order shall prescribe the duration of the conditions imposed, which in no event shall be for a period of more than one year.

(B) Upon entering an order restricting a person's license hereunder, the judge shall require such person to surrender such person's driver's license to the judge who shall cause it to be transmitted to the division of vehicles, together with a copy of the order. Upon receipt thereof, the division of vehicles shall issue without charge a driver's license which shall indicate on its face that conditions have been imposed on such person's privilege of operating a motor vehicle and that a certified copy of the order imposing such conditions is required to be carried by the person for whom the license was issued any time such person is operating a motor vehicle on the highways of this state. If the person convicted is a nonresident, the judge shall cause a copy of the order to be transmitted to the division and the division shall forward a copy of it to the motor vehicle administrator of such person's state of residence. Such judge shall furnish to any person whose driver's license has had conditions imposed on it under this paragraph a copy of the order, which shall be recognized as a valid Kansas driver's license until such time as the division shall issue the restricted license provided for in this paragraph.

(C) Upon expiration of the period of time for which conditions are imposed pursuant to this subsection, the licensee may apply to the division for the return of the license previously surrendered by such licensee. In the event such license has expired, such person may apply to the division for a new license, which shall be issued immediately by the division upon payment of the proper fee and satisfaction of the other conditions established by law, unless such person's privilege to operate a motor vehicle on the highways of this state has been suspended or revoked prior thereto. If any person shall violate any of the conditions imposed under this paragraph, such person's driver's license or privilege to operate a motor vehicle on the highways of this state shall be revoked for a period of not less than 60 days nor more than one year by the judge of the court in which such person is convicted of violating such conditions.

(4) As used in this subsection, "highway" and "street" mean the same as in K.S.A. 8-1424 and 8-1473, and amendments thereto.

(p) In addition to any of the above, for any criminal offense that includes the domestic violence designation pursuant to K.S.A. 2016 Supp. 22-4616, and amendments thereto, the court shall require the defendant to: (1) Undergo a domestic violence offender assessment conducted by a certified batterer intervention program; and (2) follow all recommendations made by such program, unless otherwise ordered by the court or the department of corrections. The court may order a domestic violence offender assessment and any other evaluation prior to sentencing if the assessment or evaluation would assist the court in determining an appropriate sentence. The entity completing the assessment or evaluation shall provide the assessment or evaluation and recommendations to the court and the court shall provide the domestic violence offender assessment to any entity responsible for supervising such defendant. A defendant ordered to undergo a domestic violence offender assessment shall be required to pay for the assessment and, unless otherwise ordered by the court or the department of corrections, for completion of all recommendations.

(q) In imposing a fine, the court may authorize the payment thereof in installments. In lieu of payment of any fine imposed, the court may order that the person perform community service specified by the court. The person shall receive a credit on the fine imposed in an amount equal to $5 for each full hour spent by the person in the specified community service. The community service ordered by the court shall be required to be performed by the later of one year after the fine is imposed or one year after release from imprisonment or jail, or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance shall become due on that date. If conditional reduction of any fine is rescinded by the court for any reason, then pursuant to the court's order the person may be ordered to perform community service by one year after the date of such rescission or by an earlier date specified by the court. If by the required date the person performs an insufficient amount of community service to reduce to zero the portion of the fine required to be paid by the person, the remaining balance of the fine shall become due on that date. All credits for community service shall be subject to review and approval by the court.

(r) In addition to any other penalty or disposition imposed by law, for any defendant sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2016 Supp. 21-6627, and amendments thereto, for crimes committed on or after July 1, 2006, the court shall order that the defendant be electronically monitored upon release from imprisonment for the duration of the defendant's natural life and that the defendant shall reimburse the state for all or part of the cost of such monitoring as determined by the prisoner review board.

(s) Whenever the court has released the defendant on probation pursuant to subsection (a)(3), the defendant's supervising court services officer, with the concurrence of the chief court services officer, may impose the violation sanctions as provided in K.S.A. 22-3716(c)(1)(B), and amendments thereto, without further order of the court, unless:

(1) The court has specifically withheld this authority in its sentencing order; or

(2) the defendant, after being apprised of the right to a revocation hearing before the court pursuant to K.S.A. 22-3716(b), and amendments thereto, refuses to waive such right.

(t) Whenever the court has assigned the defendant to a community correctional services program pursuant to subsection (a)(4), the defendant's community corrections officer, with the concurrence of the community corrections director, may impose the violation sanctions as provided in K.S.A. 22-3716(c)(1)(B), and amendments thereto, without further order of the court unless:

(1) The court has specifically withheld this authority in its sentencing order; or

(2) the defendant, after being apprised of the right to a revocation hearing before the court pursuant to K.S.A. 22-3716(b), and amendments thereto, refuses to waive such right.

History: L. 2010, ch. 136, § 244; L. 2011, ch. 100, § 18; L. 2012, ch. 32, § 1; L. 2012, ch. 150, § 29; L. 2013, ch. 76, § 1; L. 2014, ch. 102, § 4; L. 2015, ch. 96, § 10; July 1.

Section was also amended by L. 2011, ch. 30, § 66, L. 2011, ch. 46, § 3 and L. 2011, ch. 91, § 36, but those versions were repealed by L. 2011, ch. 91, § 41 and L. 2011, ch. 100, § 22.

Section was amended three times in the 2012 session, see also 21-6604a and 21-6604b.

Section was amended twice in the 2014 session, see also 21-6604c.



21-6605 Custody of persons sentenced to confinement; notice of modification of sentence.

21-6605. Custody of persons sentenced to confinement; notice of modification of sentence. (a) When a person is sentenced to imprisonment upon conviction of a felony, the judgment of the court shall order that such person be committed, for such term or terms as the court may direct, to the custody of the secretary of corrections. When such person is sentenced to the custody of the secretary of corrections and such sentence is subsequently modified in any respect, including discharge of such defendant from custody, by a court of this state having jurisdiction of such matter, such court shall thereupon notify the secretary of corrections of the nature of such modification.

(b) The secretary of corrections may designate as the place of confinement any available and suitable correctional institution or facility maintained by the state of Kansas or a political subdivision thereof.

(c) Any person serving a sentence of imprisonment may be transferred from one institution to another by order of the secretary of corrections.

History: L. 2010, ch. 136, § 245; July 1, 2011.



21-6606 Multiple sentences; defendant subject to or under sentence in federal court or court of another state.

21-6606. Multiple sentences; defendant subject to or under sentence in federal court or court of another state. (a) When separate sentences of imprisonment for different crimes are imposed on a defendant on the same date, including sentences for crimes for which suspended sentences, probation or assignment to a community correctional services program have been revoked, such sentences shall run concurrently or consecutively as the court directs. Whenever the record is silent as to the manner in which two or more sentences imposed at the same time shall be served, they shall be served concurrently, except as otherwise provided in subsections (c), (d) and (e).

(b) Any person who is convicted and sentenced for a crime committed while on probation, assignment to a community correctional services program, parole or conditional release for a misdemeanor shall serve the sentence concurrently with or consecutively to the term or terms under which the person was on probation, assigned to a community correctional services program or on parole or conditional release, as the court directs.

(c) Any person who is convicted and sentenced for a crime committed while on probation, assigned to a community correctional services program, on parole, on conditional release or on postrelease supervision for a felony shall serve the sentence consecutively to the term or terms under which the person was on probation, assigned to a community correctional services program or on parole or conditional release.

(d) Any person who is convicted and sentenced for a crime committed while on release for a felony pursuant to article 28 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, shall serve the sentence consecutively to the term or terms under which the person was released.

(e) (1) Any person who is convicted and sentenced for a crime committed while such person is incarcerated and serving a sentence for a felony in any place of incarceration shall serve the sentence consecutively to the term or terms under which the person was incarcerated.

(2) If a person is sentenced to prison for a crime committed on or after July 1, 1993, while the person was imprisoned for an offense committed prior to July 1, 1993, and the person is not eligible for the retroactive application of the sentencing guidelines act, the new sentence shall not be aggregated with the old sentence but shall begin when the person is paroled or reaches the conditional release date on the old sentence, whichever is earlier. If the offender was past the offender's conditional release date at the time the new offense was committed, the new sentence shall not be aggregated with the old sentence but shall begin when the person is ordered released by the prisoner review board or reaches the maximum sentence date on the old sentence, whichever is earlier. The new sentence shall then be served as otherwise provided by law. The period of post incarceration supervision shall be based on the longest term of post incarceration supervision imposed for all crimes upon which sentence was imposed or until discharged from supervision by the prisoner review board. The term of post incarceration supervision imposed by this paragraph shall apply retroactively to crimes committed prior to July 1, 2008.

(3) As used in this subsection, "post incarceration supervision" includes parole and postrelease supervision.

(f) The provisions of this subsection relating to parole eligibility shall be applicable to persons convicted of crimes committed prior to January 1, 1979, but shall be applicable to persons convicted of crimes committed on or after that date only to the extent that the terms of this subsection are not in conflict with the provisions of K.S.A. 22-3717, and amendments thereto. In calculating the time to be served on concurrent and consecutive sentences, the following rules shall apply:

(1) When indeterminate terms run concurrently, the shorter minimum terms merge in and are satisfied by serving the longest minimum term and the shorter maximum terms merge in and are satisfied by conditional release or discharge on the longest maximum term if the terms are imposed on the same date.

(2) When concurrent terms are imposed on different dates, computation will be made to determine which term or terms require the longest period of imprisonment to reach parole eligibility, conditional release and maximum dates, and that sentence will be considered the controlling sentence. The parole eligibility date may be computed and projected on one sentence and the conditional release date and maximum may be computed and projected from another to determine the controlling sentence.

(3) When indeterminate terms imposed on the same date are to be served consecutively, the minimum terms are added to arrive at an aggregate minimum to be served equal to the sum of all minimum terms and the maximum terms are added to arrive at an aggregate maximum equal to the sum of all maximum terms.

(4) When indeterminate sentences are imposed to be served consecutively to sentences previously imposed in any other court or the sentencing court, the aggregated minimums and maximums shall be computed from the effective date of the subsequent sentences which have been imposed as consecutive. For the purpose of determining the sentence begins date and the parole eligibility and conditional release dates, the inmate shall be given credit on the aggregate sentence for time spent imprisoned on the previous sentences, but not exceeding an amount equal to the previous minimum sentence less the maximum amount of good time credit that could have been earned on the minimum sentence. For the purpose of computing the maximum date, the inmate shall be given credit for all time spent imprisoned on the previous sentence. This method for computation of the maximum sentence shall be utilized for all sentences computed pursuant to this subsection after July 1, 1983.

Nothing in this subsection (f)(4) shall affect the authority of the prisoner review board to determine the parole eligibility of inmates pursuant to subsection (d) of K.S.A. 22-3717, and amendments thereto.

(5) When consecutive sentences are imposed which are to be served consecutive to sentences for which a prisoner has been on probation, assigned to a community correctional services program, on parole or on conditional release, the amount of time served on probation, on assignment to a community correctional services program, on parole or on conditional release shall not be credited as service on the aggregate sentence in determining the parole eligibility, conditional release and maximum dates, except that credit shall be given for any amount of time spent in a residential facility while on probation or assignment to a community correctional residential services program.

(g) When a definite and an indefinite term run consecutively, the period of the definite term is added to both the minimum and maximum of the indeterminate term and both sentences are satisfied by serving the indeterminate term. The provisions of this subsection shall not apply to crimes committed on or after July 1, 1993.

(h) When a defendant is sentenced in a state court and is also under sentence from a federal court or other state court or is subject to sentence in a federal court or other state court for an offense committed prior to the defendant's sentence in a Kansas state court, the court may direct that custody of the defendant may be relinquished to federal or other state authorities and that such state sentences as are imposed may run concurrently with any federal or other state sentence imposed.

History: L. 2010, ch. 136, § 246; L. 2012, ch. 16, § 4; L. 2013, ch. 76, § 2; July 1.



21-6607 Conditions of probation or suspended sentence; correctional supervision fee; correctional supervision fund; searches; drug testing; written reports.

21-6607. Conditions of probation or suspended sentence; correctional supervision fee; correctional supervision fund; searches; drug testing; written reports. (a) Except as required by subsection (c), nothing in this section shall be construed to limit the authority of the court to impose or modify any general or specific conditions of probation, suspension of sentence or assignment to a community correctional services program. The court services officer or community correctional services officer may recommend, and the court may order, the imposition of any conditions of probation, suspension of sentence or assignment to a community correctional services program. For crimes committed on or after July 1, 1993, in presumptive nonprison cases, the court services officer or community correctional services officer may recommend, and the court may order, the imposition of any conditions of probation or assignment to a community correctional services program. The court may at any time order the modification of such conditions, after notice to the court services officer or community correctional services officer and an opportunity for such officer to be heard thereon. The court shall cause a copy of any such order to be delivered to the court services officer and the probationer or to the community correctional services officer and the community corrections participant, as the case may be. The provisions of K.S.A. 75-5291, and amendments thereto, shall be applicable to any assignment to a community correctional services program pursuant to this section.

(b) The court may impose any conditions of probation, suspension of sentence or assignment to a community correctional services program that the court deems proper, including, but not limited to, requiring that the defendant:

(1) Avoid such injurious or vicious habits, as directed by the court, court services officer or community correctional services officer;

(2) avoid such persons or places of disreputable or harmful character, as directed by the court, court services officer or community correctional services officer;

(3) report to the court services officer or community correctional services officer as directed;

(4) permit the court services officer or community correctional services officer to visit the defendant at home or elsewhere;

(5) work faithfully at suitable employment insofar as possible;

(6) remain within the state unless the court grants permission to leave;

(7) pay a fine or costs, applicable to the offense, in one or several sums and in the manner as directed by the court;

(8) support the defendant's dependents;

(9) reside in a residential facility located in the community and participate in educational, counseling, work and other correctional or rehabilitative programs;

(10) perform community or public service work for local governmental agencies, private corporations organized not for profit, or charitable or social service organizations performing services for the community;

(11) perform services under a system of day fines whereby the defendant is required to satisfy fines, costs or reparation or restitution obligations by performing services for a period of days, determined by the court on the basis of ability to pay, standard of living, support obligations and other factors;

(12) participate in a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto;

(13) order the defendant to pay the administrative fee authorized by K.S.A. 22-4529, and amendments thereto, unless waived by the court; or

(14) in felony cases, except for violations of K.S.A. 8-1567, and amendments thereto, be confined in a county jail not to exceed 60 days, which need not be served consecutively.

(c) In addition to any other conditions of probation, suspension of sentence or assignment to a community correctional services program, the court shall order the defendant to comply with each of the following conditions:

(1) The defendant shall obey all laws of the United States, the state of Kansas and any other jurisdiction to the laws of which the defendant may be subject;

(2) make reparation or restitution to the aggrieved party for the damage or loss caused by the defendant's crime, in an amount and manner determined by the court and to the person specified by the court, unless the court finds compelling circumstances which would render a plan of restitution unworkable. If the court finds a plan of restitution unworkable, the court shall state on the record in detail the reasons therefore;

(3) (A) pay a correctional supervision fee of $60 if the person was convicted of a misdemeanor or a fee of $120 if the person was convicted of a felony. In any case the amount of the correctional supervision fee specified by this paragraph may be reduced or waived by the judge if the person is unable to pay that amount;

(B) the correctional supervision fee imposed by this paragraph shall be charged and collected by the district court. The clerk of the district court shall remit all revenues received under this paragraph from correctional supervision fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund, a sum equal to 41.67% of such remittance, and to the correctional supervision fund, a sum equal to 58.33% of such remittance;

(C) this paragraph shall apply to persons placed on felony or misdemeanor probation or released on misdemeanor parole to reside in Kansas and supervised by Kansas court services officers under the interstate compact for offender supervision; and

(D) this paragraph shall not apply to persons placed on probation or released on parole to reside in Kansas under the uniform act for out-of-state parolee supervision;

(4) reimburse the state general fund for all or a part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment. The amount of attorney fees to be included in the court order for reimbursement shall be the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less;

(5) be subject to searches of the defendant's person, effects, vehicle, residence and property by a court services officer, a community correctional services officer and any other law enforcement officer based on reasonable suspicion of the defendant violating conditions of probation or criminal activity; and

(6) be subject to random, but reasonable, tests for drug and alcohol consumption as ordered by a court services officer or community correctional services officer.

(d) Any law enforcement officer conducting a search pursuant to subsection (c)(5) shall submit a written report to the appropriate court services officer or community correctional services officer no later than the close of the next business day after such search. The written report shall include the facts leading to such search, the scope of such search and any findings resulting from such search.

(e) There is hereby established in the state treasury the correctional supervision fund. All moneys credited to the correctional supervision fund shall be used for: (1) The implementation of and training for use of a statewide, mandatory, standardized risk assessment tool or instrument as specified by the Kansas sentencing commission, pursuant to K.S.A. 75-5291, and amendments thereto; (2) the implementation of and training for use of a statewide, mandatory, standardized risk assessment tool or instrument for juveniles adjudicated to be juvenile offenders; and (3) evidence-based adult and juvenile offender supervision programs by judicial branch personnel. If all expenditures for the program have been paid and moneys remain in the correctional supervision fund for a fiscal year, remaining moneys may be expended from the correctional supervision fund to support adult and juvenile offender supervision by court services officers. All expenditures from the correctional supervision fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

History: L. 2010, ch. 136, § 247; L. 2011, ch. 30, § 64; L. 2012, ch. 70, § 1; L. 2014, ch. 126, § 4; July 1.



21-6608 Period of suspension of sentence, probation or assignment to community corrections; parole of misdemeanant; duration of probation in felony cases, modification or extension.

21-6608. Period of suspension of sentence, probation or assignment to community corrections; parole of misdemeanant; duration of probation in felony cases, modification or extension. (a) The period of suspension of sentence, probation or assignment to community corrections fixed by the court shall not exceed two years in misdemeanor cases, subject to renewal and extension for additional fixed periods of two years. Probation, suspension of sentence or assignment to community corrections may be terminated by the court at any time and upon such termination or upon termination by expiration of the term of probation, suspension of sentence or assignment to community corrections, an order to this effect shall be entered by the court.

(b) The district court having jurisdiction of the offender may parole any misdemeanant sentenced to confinement in the county jail. The period of such parole shall be fixed by the court and shall not exceed two years and shall be terminated in the manner provided for termination of suspended sentence and probation.

(c) For all crimes committed on or after July 1, 1993, the duration of probation in felony cases sentenced for the following severity levels on the sentencing guidelines grid for nondrug crimes and the sentencing guidelines grid for drug crimes is as follows:

(1) For nondrug crimes the recommended duration of probation is:

(A) 36 months for crimes in crime severity levels 1 through 5; and

(B) 24 months for crimes in crime severity levels 6 and 7;

(2) for drug crimes the recommended duration of probation is 36 months for crimes in crime severity levels 1 and 2 committed prior to July 1, 2012, and crimes in crime severity levels 1, 2 and 3 committed on or after July 1, 2012;

(3) except as provided further, in felony cases sentenced at severity levels 9 and 10 on the sentencing guidelines grid for nondrug crimes, severity level 4 on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, and severity level 5 of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, if a nonprison sanction is imposed, the court shall order the defendant to serve a period of probation of up to 12 months in length;

(4) in felony cases sentenced at severity level 8 on the sentencing guidelines grid for nondrug crimes, severity level 3 on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012, and severity level 4 of the sentencing guidelines grid for drug crimes committed on or after July 1, 2012, and felony cases sentenced pursuant to K.S.A. 2016 Supp. 21-6824, and amendments thereto, if a nonprison sanction is imposed, the court shall order the defendant to serve a period of probation, or assignment to a community correctional services program, as provided under K.S.A. 75-5291 et seq., and amendments thereto, of up to 18 months in length;

(5) if the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will be jeopardized or that the welfare of the inmate will not be served by the length of the probation terms provided in subsections (c)(3) and (c)(4), the court may impose a longer period of probation. Such an increase shall not be considered a departure and shall not be subject to appeal;

(6) except as provided in subsections (c)(7) and (c)(8), the total period in all cases shall not exceed 60 months, or the maximum period of the prison sentence that could be imposed whichever is longer. Nonprison sentences may be terminated by the court at any time;

(7) if the defendant is convicted of nonsupport of a child, the period may be continued as long as the responsibility for support continues. If the defendant is ordered to pay full or partial restitution, the period may be continued as long as the amount of restitution ordered has not been paid; and

(8) the court may modify or extend the offender's period of supervision, pursuant to a modification hearing and a judicial finding of necessity. Such extensions may be made for a maximum period of five years or the maximum period of the prison sentence that could be imposed, whichever is longer, inclusive of the original supervision term.

(d) In addition to the provisions of subsection (a), a defendant who has a risk assessment of low risk, has paid all restitution and has been compliant with the terms of probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction for a period of 12 months shall be eligible for discharge from such period of supervision by the court. The court shall grant such discharge unless the court finds by clear and convincing evidence that denial of such discharge will serve community safety interests.

History: L. 2010, ch. 136, § 248; L. 2011, ch. 30, § 65; L. 2012, ch. 150, § 30; L. 2013, ch. 76, § 3; L. 2014, ch. 102, § 5; July 1.



21-6609 House arrest program; eligibility; methods; notice to law enforcement officers; administration.

21-6609. House arrest program; eligibility; methods; notice to law enforcement officers; administration. (a) The court or the secretary of corrections may implement a house arrest program for defendants or inmates being sentenced by the court or in the custody of the secretary of corrections or as a sanction for offenders who have failed to comply with the conditions of probation, parole or postrelease supervision, except:

(1) No defendant shall be placed by the court under house arrest if found guilty of:

(A) Any crime designated as a class A or B felony in article 34 or 35 of the Kansas Statutes Annotated, prior to their repeal;

(B) subsection (b) of K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(C) K.S.A. 2016 Supp. 21-5602, and amendments thereto;

(D) any off-grid felony; or

(E) any nondrug crime ranked in severity levels 1 through 5 or any felony ranked in severity levels 1 through 3 of the drug grid, unless the offender has been sentenced to probation;

(2) no inmate shall be placed under house arrest if such inmate's security status is greater than minimum security; or

(3) no inmate shall be placed under house arrest who has been denied parole by the prisoner review board within the last six months. Any inmate who, while participating in the house arrest program, is denied parole by the prisoner review board shall be allowed to remain under house arrest until the completion of the sentence or until the inmate is otherwise removed from the program.

(b) At the time of placement of an inmate under house arrest, the court, secretary or house arrest staff shall provide written notification to the sheriff and district or county attorney of the county in which any person under house arrest is to be placed and to the chief law enforcement officer of any incorporated city or town in which such person is to be placed of the placement of the person under house arrest within the county or incorporated city or town.

(c) House arrest sanctions shall be administered by the court and the secretary of corrections, respectively, through rules and regulations, and may include, but are not limited to, rehabilitative restitution in money or in kind, curfew, revocation or suspension of the driver's license, community service, deprivation of nonessential activities or privileges, or other appropriate restraints on the inmate's liberty.

(d) Upon placement in a house arrest program, the court, secretary or house arrest staff shall inform the offender, and any other people residing with such offender, of the nature and extent of such house arrest monitoring, and shall obtain the written agreement of such offender to comply with all requirements of the program.

(e) The offender shall remain within the property boundaries of the offender's residence at all times during the term of house arrest, except as provided under the house arrest agreement with such offender.

(f) The offender shall allow any law enforcement officer, community corrections officer, court services officer or duly authorized agent of the department of corrections, to enter such offender's residence at any time to verify the offender's compliance with the conditions of the house release.

(g) As a condition of house arrest, the court or secretary may require an offender placed under house arrest to pay any supervision costs associated with the house arrest program.

(h) The offender shall consent to be monitored by:

(1) An electronic monitoring device on such offender's person;

(2) an electronic monitoring device in such offender's home;

(3) a remote blood alcohol monitoring device;

(4) a home telephone verification procedure;

(5) radio frequency devices; or

(6) any combination of monitoring methods as the court, secretary or house arrest staff finds necessary.

(i) The secretary or the court may contract for independent monitoring services. Such independent monitoring service shall be able to provide monitoring 24 hours a day, every day of the year, and any other services as determined by the secretary or the court.

(j) An offender violating the provisions of K.S.A. 8-1567, and amendments thereto, if placed under house arrest, shall be monitored by an electronic monitoring device, which verifies the offender’s location. On a second or subsequent conviction of K.S.A. 8-1567, and amendments thereto, an offender placed under house arrest shall serve the total number of hours of confinement mandated by that section.

(k) As used in this section:

(1) "House arrest staff" means an independent contractor or government entity, and agents thereof, utilized by the secretary or court to administer the provisions of a house arrest program;

(2) "electronic monitoring device" means:

(A) An active or passive global positioning system-enabled device capable of recording and transmitting an offender's location at all times or at designated intervals. Such monitoring device may record or transmit sound, visual images or other information regarding such offender's location, via wireless communication; or

(B) a radio frequency device capable of monitoring an offender's location; and

(3) "remote alcohol monitoring device" means a device capable of monitoring an offender's blood alcohol content via micro fuel cell or deep lung tissue sample. Such monitoring devices shall be of comparable accuracy to roadside breath alcohol testing devices utilized by law enforcement, and shall have wireless or landline telephone transmission capabilities. Such device may be used in conjunction with an alcohol and drug-sensing bracelet to monitor such offender's compliance with the terms of house arrest.

History: L. 2010, ch. 16, § 249; L. 2011, ch. 100, § 19; L. 2012, ch. 16, § 5; L. 2012, ch. 172, § 29; July 1.



21-6610 Transfer of supervision of person paroled, on probation, assigned to community corrections or under suspended sentence.

21-6610. Transfer of supervision of person paroled, on probation, assigned to community corrections or under suspended sentence. (a) When a defendant is placed on parole by the district court, on probation, assigned to a community correctional services program by a district court or under suspended sentence and such defendant is permitted to go from the judicial district of that court, supervision over the defendant may be transferred from that judicial district to another with the concurrence of the receiving chief court services officer, or if in a community corrections services program, by the concurrence of the director of the receiving program.

(b) The district court from which the defendant is on parole, probation, community correctional services program or suspended sentence may retain jurisdiction of the defendant.

History: L. 2010, ch. 136, § 250; July 1, 2011.



21-6611 Fines; crimes committed on or after July 1, 1993.

21-6611. Fines; crimes committed on or after July 1, 1993. (a) A person who has been convicted of a felony may, in addition to the sentence authorized by law, be ordered to pay a fine which shall be fixed by the court as follows:

(1) For any off-grid felony crime, or any felony ranked in severity level 1 of the drug grid committed prior to July 1, 2012, or in severity levels 1 or 2 of the drug grid committed on or after July 1, 2012, as provided in K.S.A. 2016 Supp. 21-6805, and amendments thereto, a sum not exceeding $500,000;

(2) for any felony ranked in severity levels 1 through 5 of the nondrug grid as provided in K.S.A. 2016 Supp. 21-6804, and amendments thereto, or in severity levels 2 or 3 of the drug grid committed prior to July 1, 2012, or in severity levels 3 or 4 of the drug grid committed on or after July 1, 2012, as provided in K.S.A. 2016 Supp. 21-6805, and amendments thereto, a sum not exceeding $300,000; and

(3) for any felony ranked in severity levels 6 through 10 of the nondrug grid as provided in K.S.A. 2016 Supp. 21-6804, and amendments thereto, or in severity level 4 of the drug grid committed prior to July 1, 2012, or in severity level 5 of the drug grid committed on or after July 1, 2012, as provided in K.S.A. 2016 Supp. 21-6805, and amendments thereto, a sum not exceeding $100,000.

(b) A person who has been convicted of a misdemeanor, in addition to or instead of the imprisonment authorized by law, may be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class A misdemeanor, a sum not exceeding $2,500;

(2) for a class B misdemeanor, a sum not exceeding $1,000;

(3) for a class C misdemeanor, a sum not exceeding $500; and

(4) for an unclassified misdemeanor, any sum authorized by the statute that defines the crime. If no penalty is provided in such law, the fine shall not exceed the fine provided herein for a class C misdemeanor.

(c) As an alternative to any of the above fines, the fine imposed may be fixed at any greater sum not exceeding double the pecuniary gain derived from the crime by the offender.

(d) A person who has been convicted of a traffic infraction may be sentenced to pay a fine which shall be fixed by the court, not exceeding $500.

(e) A person who has been convicted of a cigarette or tobacco infraction shall be sentenced to pay a fine of $25.

(f) The provisions of this section shall apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 251; L. 2012, ch. 150, § 31; July 1.



21-6612 Criteria for imposing fines.

21-6612. Criteria for imposing fines. (a) When the law authorizes any other disposition, a fine shall not be imposed as the sole and exclusive punishment unless having regard to the nature and circumstances of the crime and to the history and character of the defendant, the court finds that the fine alone suffices for the protection of the public.

(b) The court shall not sentence a defendant to pay a fine in addition to a sentence of imprisonment, probation or assignment to a community correctional services program unless:

(1) The defendant has derived a pecuniary gain from the crime; or

(2) the court finds that a fine is adapted to deterrence of the crime involved or to the correction of the offender.

(c) In determining the amount and method of payment of a fine, the court shall take into account the financial resources of the defendant and the nature of the burden that its payment will impose.

(d) If a fine is ordered pursuant to subsection (b), the court's findings regarding the requirements of subsections (b) and (c) shall be stated on the record.

History: L. 2010, ch. 136, § 252; July 1, 2011.



21-6613 Rights of imprisoned persons; restoration.

21-6613. Rights of imprisoned persons; restoration. (a) A person who has been convicted in any state or federal court of a felony shall, by reason of such conviction, be ineligible to hold any public office under the laws of the state of Kansas, or to register as a voter or to vote in any election held under the laws of the state of Kansas or to serve as a juror in any civil or criminal case.

(b) The ineligibilities imposed by this section shall attach upon conviction and shall continue until such person has completed the terms of the authorized sentence.

(c) The ineligibilities imposed upon a convicted person by this section shall be in addition to such other penalties as may be provided by law.

History: L. 2010, ch. 136, § 253; July 1, 2011.



21-6614 Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

21-6614. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person convicted in this state of a traffic infraction, cigarette or tobacco infraction, misdemeanor or a class D or E felony, or for crimes committed on or after July 1, 1993, any nongrid felony or felony ranked in severity levels 6 through 10 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity level 4 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity level 5 of the drug grid may petition the convicting court for the expungement of such conviction or related arrest records if three or more years have elapsed since the person: (A) Satisfied the sentence imposed; or (B) was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement may petition the district court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of prostitution, as defined in K.S.A. 21-3512, prior to its repeal, convicted of a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(c) Except as provided in subsections (e) and (f), no person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a class A, B or C felony, or for crimes committed on or after July 1, 1993, if convicted of an off-grid felony or any felony ranked in severity levels 1 through 5 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity levels 1 through 3 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity levels 1 through 4 of the drug grid, or:

(1) Vehicular homicide, as defined in K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(4) violating the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications or violating the provisions of a law of another state which is in substantial conformity with that statute;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto, or required by a law of another state which is in substantial conformity with those statutes;

(7) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(d) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a first violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, including any diversion for such violation.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(e) There shall be no expungement of convictions for the following offenses or of convictions for an attempt to commit any of the following offenses:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(3) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2016 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(4) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(5) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(6) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(7) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(8) endangering a child or aggravated endangering a child, as defined in K.S.A. 21-3608 or 21-3608a, prior to their repeal, or K.S.A. 2016 Supp. 21-5601, and amendments thereto;

(9) abuse of a child, as defined in K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto;

(10) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto;

(11) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto;

(12) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto;

(13) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto;

(14) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2016 Supp. 21-5405, and amendments thereto;

(15) sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto, when the victim was less than 18 years of age at the time the crime was committed;

(16) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(17) a violation of K.S.A. 8-2,144, and amendments thereto, including any diversion for such violation; or

(18) any conviction for any offense in effect at any time prior to July 1, 2011, that is comparable to any offense as provided in this subsection.

(f) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecutor and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement authority or diverting authority.

(2) Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. The charge established in this section shall be the only fee collected or moneys in the nature of a fee collected for the case. Such charge shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(3) All petitions for expungement shall be docketed in the original criminal action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2016 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the conviction is to be disclosed;

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged; and

(5) upon commitment to the custody of the secretary of corrections, any previously expunged record in the possession of the secretary of corrections may be reinstated and the expungement disregarded, and the record continued for the purpose of the new commitment.

(j) Whenever a person is convicted of a crime, pleads guilty and pays a fine for a crime, is placed on parole, postrelease supervision or probation, is assigned to a community correctional services program, is granted a suspended sentence or is released on conditional release, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) (1) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of a crime has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such crime.

(2) Notwithstanding the provisions of subsection (k)(1), and except as provided in K.S.A. 2016 Supp. 21-6304(a)(3)(A), and amendments thereto, the expungement of a prior felony conviction does not relieve the individual of complying with any state or federal law relating to the use, shipment, transportation, receipt or possession of firearms by persons previously convicted of a felony.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecutor, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act: (A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and (B) their officers, directors, employees, owners, agents and contractors;

(11) the Kansas sentencing commission;

(12) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications: (A) To be an employee of the state gaming agency; or (B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-gaming compact;

(13) the Kansas securities commissioner or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(14) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto;

(15) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto;

(16) the attorney general and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act; or

(17) the Kansas bureau of investigation for the purposes of:

(A) Completing a person's criminal history record information within the central repository, in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(m) The provisions of subsection (l)(17) shall apply to records created prior to, on and after July 1, 2011.

History: L. 2010, ch. 136, § 254; L. 2011, ch. 30, § 67; L. 2011, ch. 105, § 35; L. 2012, ch. 66, § 3; L. 2012, ch. 150, § 32; L. 2013, ch. 120, § 19; L. 2013, ch. 133, § 5; L. 2014, ch. 102, § 6; L. 2015, ch. 71, § 4; L. 2016, ch. 78, § 5; July 1.

Section was amended four times in the 2011 session, see also 21-6614a, 21-6614b and 21-6614c.

Section was also amended by L. 2012, ch. 16, § 6, but that version was repealed by L. 2012, ch. 150, § 32.

Section was also amended by L. 2013, ch. 36, § 3, but that version was repealed by L. 2013, ch. 133, § 37.

Section was amended twice in the 2013 session, see also 21-6614d.

Section was amended twice in the 2014 session, see also 21-6614e.

Section was amended twice in the 2015 session, see also 21-6614f.

Section was amended three times in the 2016 session, see also 21-6614g and 21-6614h.



21-6614g Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

21-6614g. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person convicted in this state of a traffic infraction, cigarette or tobacco infraction, misdemeanor or a class D or E felony, or for crimes committed on or after July 1, 1993, any nongrid felony or felony ranked in severity levels 6 through 10 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity level 4 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity level 5 of the drug grid may petition the convicting court for the expungement of such conviction or related arrest records if three or more years have elapsed since the person: (A) Satisfied the sentence imposed; or (B) was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement may petition the district court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of prostitution, as defined in K.S.A. 21-3512, prior to its repeal, convicted of a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(c) Except as provided in subsections (e) and (f), no person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a class A, B or C felony, or for crimes committed on or after July 1, 1993, if convicted of an off-grid felony or any felony ranked in severity levels 1 through 5 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity levels 1 through 3 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity levels 1 through 4 of the drug grid, or:

(1) Vehicular homicide, as defined in K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(4) violating the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications or violating the provisions of a law of another state which is in substantial conformity with that statute;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto, or required by a law of another state which is in substantial conformity with those statutes;

(7) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(d) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a first violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, including any diversion for such violation.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(e) There shall be no expungement of convictions for the following offenses or of convictions for an attempt to commit any of the following offenses:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(3) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2016 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(4) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(5) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(6) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(7) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(8) endangering a child or aggravated endangering a child, as defined in K.S.A. 21-3608 or 21-3608a, prior to their repeal, or K.S.A. 2016 Supp. 21-5601, and amendments thereto;

(9) abuse of a child, as defined in K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto;

(10) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto;

(11) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto;

(12) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto;

(13) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto;

(14) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2016 Supp. 21-5405, and amendments thereto;

(15) sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto, when the victim was less than 18 years of age at the time the crime was committed;

(16) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(17) a violation of K.S.A. 8-2,144, and amendments thereto, including any diversion for such violation; or

(18) any conviction for any offense in effect at any time prior to July 1, 2011, that is comparable to any offense as provided in this subsection.

(f) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecutor and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement authority or diverting authority.

(2) Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. The charge established in this section shall be the only fee collected or moneys in the nature of a fee collected for the case. Such charge shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(3) All petitions for expungement shall be docketed in the original criminal action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. If the case was appealed from municipal court, the clerk of the district court shall send a certified copy of the order of expungement to the municipal court. The municipal court shall order the case expunged once the certified copy of the order of expungement is received. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2016 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto; or

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the conviction is to be disclosed;

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged; and

(5) upon commitment to the custody of the secretary of corrections, any previously expunged record in the possession of the secretary of corrections may be reinstated and the expungement disregarded, and the record continued for the purpose of the new commitment.

(j) Whenever a person is convicted of a crime, pleads guilty and pays a fine for a crime, is placed on parole, postrelease supervision or probation, is assigned to a community correctional services program, is granted a suspended sentence or is released on conditional release, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) (1) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of a crime has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such crime.

(2) Notwithstanding the provisions of subsection (k)(1), and except as provided in K.S.A. 2016 Supp. 21-6304(a)(3)(A), and amendments thereto, the expungement of a prior felony conviction does not relieve the individual of complying with any state or federal law relating to the use, shipment, transportation, receipt or possession of firearms by persons previously convicted of a felony.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecutor, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act: (A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and (B) their officers, directors, employees, owners, agents and contractors;

(11) the Kansas sentencing commission;

(12) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications: (A) To be an employee of the state gaming agency; or (B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-gaming compact;

(13) the Kansas securities commissioner or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(14) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto;

(15) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto;

(16) the attorney general and the request is accompanied by a statement that the request is being made to aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act; or

(17) the Kansas bureau of investigation for the purposes of:

(A) Completing a person's criminal history record information within the central repository, in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(m) The provisions of subsection (l)(17) shall apply to records created prior to, on and after July 1, 2011.

History: L. 2010, ch. 136, § 254; L. 2011, ch. 30, § 67; L. 2011, ch. 105, § 35; L. 2012, ch. 66, § 3; L. 2012, ch. 150, § 32; L. 2013, ch. 120, § 19; L. 2013, ch. 133, § 5; L. 2014, ch. 102, § 6; L. 2015, ch. 71, § 4; L. 2016, ch. 93, § 13; July 1.

Section was amended three times in the 2016 session, see also 21-6614 and 21-6614h.



21-6614h Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note]

21-6614h. Expungement of certain convictions, arrest records and diversion agreements. [See Revisor's Note] (a) (1) Except as provided in subsections (b), (c), (d), (e) and (f), any person convicted in this state of a traffic infraction, cigarette or tobacco infraction, misdemeanor or a class D or E felony, or for crimes committed on or after July 1, 1993, any nongrid felony or felony ranked in severity levels 6 through 10 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity level 4 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity level 5 of the drug grid may petition the convicting court for the expungement of such conviction or related arrest records if three or more years have elapsed since the person: (A) Satisfied the sentence imposed; or (B) was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence.

(2) Except as provided in subsections (b), (c), (d), (e) and (f), any person who has fulfilled the terms of a diversion agreement may petition the district court for the expungement of such diversion agreement and related arrest records if three or more years have elapsed since the terms of the diversion agreement were fulfilled.

(b) Any person convicted of prostitution, as defined in K.S.A. 21-3512, prior to its repeal, convicted of a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, or who entered into a diversion agreement in lieu of further criminal proceedings for such violation, may petition the convicting court for the expungement of such conviction or diversion agreement and related arrest records if:

(1) One or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; and

(2) such person can prove they were acting under coercion caused by the act of another. For purposes of this subsection, "coercion" means: Threats of harm or physical restraint against any person; a scheme, plan or pattern intended to cause a person to believe that failure to perform an act would result in bodily harm or physical restraint against any person; or the abuse or threatened abuse of the legal process.

(c) Except as provided in subsections (e) and (f), no person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a class A, B or C felony, or for crimes committed on or after July 1, 1993, if convicted of an off-grid felony or any felony ranked in severity levels 1 through 5 of the nondrug grid, or for crimes committed on or after July 1, 1993, but prior to July 1, 2012, any felony ranked in severity levels 1 through 3 of the drug grid, or for crimes committed on or after July 1, 2012, any felony ranked in severity levels 1 through 4 of the drug grid, or:

(1) Vehicular homicide, as defined in K.S.A. 21-3405, prior to its repeal, or K.S.A. 2016 Supp. 21-5406, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(2) driving while the privilege to operate a motor vehicle on the public highways of this state has been canceled, suspended or revoked, as prohibited by K.S.A. 8-262, and amendments thereto, or as prohibited by any law of another state which is in substantial conformity with that statute;

(3) perjury resulting from a violation of K.S.A. 8-261a, and amendments thereto, or resulting from the violation of a law of another state which is in substantial conformity with that statute;

(4) violating the provisions of K.S.A. 8-142 Fifth, and amendments thereto, relating to fraudulent applications or violating the provisions of a law of another state which is in substantial conformity with that statute;

(5) any crime punishable as a felony wherein a motor vehicle was used in the perpetration of such crime;

(6) failing to stop at the scene of an accident and perform the duties required by K.S.A. 8-1602, 8-1603, prior to its repeal, or 8-1604, and amendments thereto, or required by a law of another state which is in substantial conformity with those statutes;

(7) violating the provisions of K.S.A. 40-3104, and amendments thereto, relating to motor vehicle liability insurance coverage; or

(8) a violation of K.S.A. 21-3405b, prior to its repeal.

(d) (1) No person may petition for expungement until five or more years have elapsed since the person satisfied the sentence imposed or the terms of a diversion agreement or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a first violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, including any diversion for such violation.

(2) No person may petition for expungement until 10 or more years have elapsed since the person satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence, if such person was convicted of a second or subsequent violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(e) There shall be no expungement of convictions for the following offenses or of convictions for an attempt to commit any of the following offenses:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(3) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2016 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(4) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(5) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(6) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(7) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(8) endangering a child or aggravated endangering a child, as defined in K.S.A. 21-3608 or 21-3608a, prior to their repeal, or K.S.A. 2016 Supp. 21-5601, and amendments thereto;

(9) abuse of a child, as defined in K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto;

(10) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto;

(11) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto;

(12) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto;

(13) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto;

(14) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2016 Supp. 21-5405, and amendments thereto;

(15) sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto, when the victim was less than 18 years of age at the time the crime was committed;

(16) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(17) a violation of K.S.A. 8-2,144, and amendments thereto, including any diversion for such violation; or

(18) any conviction for any offense in effect at any time prior to July 1, 2011, that is comparable to any offense as provided in this subsection.

(f) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(g) (1) When a petition for expungement is filed, the court shall set a date for a hearing of such petition and shall cause notice of such hearing to be given to the prosecutor and the arresting law enforcement agency. The petition shall state the:

(A) Defendant's full name;

(B) full name of the defendant at the time of arrest, conviction or diversion, if different than the defendant's current name;

(C) defendant's sex, race and date of birth;

(D) crime for which the defendant was arrested, convicted or diverted;

(E) date of the defendant's arrest, conviction or diversion; and

(F) identity of the convicting court, arresting law enforcement authority or diverting authority.

(2) Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. The charge established in this section shall be the only fee collected or moneys in the nature of a fee collected for the case. Such charge shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

(3) All petitions for expungement shall be docketed in the original criminal action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner and shall have access to any reports or records relating to the petitioner that are on file with the secretary of corrections or the prisoner review board.

(h) At the hearing on the petition, the court shall order the petitioner's arrest record, conviction or diversion expunged if the court finds that:

(1) The petitioner has not been convicted of a felony in the past two years and no proceeding involving any such crime is presently pending or being instituted against the petitioner;

(2) the circumstances and behavior of the petitioner warrant the expungement; and

(3) the expungement is consistent with the public welfare.

(i) When the court has ordered an arrest record, conviction or diversion expunged, the order of expungement shall state the information required to be contained in the petition. The clerk of the court shall send a certified copy of the order of expungement to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest, conviction or diversion. After the order of expungement is entered, the petitioner shall be treated as not having been arrested, convicted or diverted of the crime, except that:

(1) Upon conviction for any subsequent crime, the conviction that was expunged may be considered as a prior conviction in determining the sentence to be imposed;

(2) the petitioner shall disclose that the arrest, conviction or diversion occurred if asked about previous arrests, convictions or diversions:

(A) In any application for licensure as a private detective, private detective agency, certification as a firearms trainer pursuant to K.S.A. 2016 Supp. 75-7b21, and amendments thereto, or employment as a detective with a private detective agency, as defined by K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(B) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(C) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(D) to aid in determining the petitioner's qualifications for executive director of the Kansas racing and gaming commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(E) to aid in determining the petitioner's qualifications for the following under the Kansas expanded lottery act: (i) Lottery gaming facility manager or prospective manager, racetrack gaming facility manager or prospective manager, licensee or certificate holder; or (ii) an officer, director, employee, owner, agent or contractor thereof;

(F) upon application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(G) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(H) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact;

(I) in any application for registration as a broker-dealer, agent, investment adviser or investment adviser representative all as defined in K.S.A. 17-12a102, and amendments thereto;

(J) in any application for employment as a law enforcement officer as defined in K.S.A. 22-2202 or 74-5602, and amendments thereto;

(K) for applications received on and after July 1, 2006, to aid in determining the petitioner's qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act, K.S.A. 2016 Supp. 75-7c01 et seq., and amendments thereto; or

(L) for applications received on and after July 1, 2016, to aid in determining the petitioner's qualifications for a license to act as a bail enforcement agent pursuant to K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. 2016 Supp. 50-6,141, and amendments thereto;

(3) the court, in the order of expungement, may specify other circumstances under which the conviction is to be disclosed;

(4) the conviction may be disclosed in a subsequent prosecution for an offense which requires as an element of such offense a prior conviction of the type expunged; and

(5) upon commitment to the custody of the secretary of corrections, any previously expunged record in the possession of the secretary of corrections may be reinstated and the expungement disregarded, and the record continued for the purpose of the new commitment.

(j) Whenever a person is convicted of a crime, pleads guilty and pays a fine for a crime, is placed on parole, postrelease supervision or probation, is assigned to a community correctional services program, is granted a suspended sentence or is released on conditional release, the person shall be informed of the ability to expunge the arrest records or conviction. Whenever a person enters into a diversion agreement, the person shall be informed of the ability to expunge the diversion.

(k) (1) Subject to the disclosures required pursuant to subsection (i), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records, conviction or diversion of a crime has been expunged under this statute may state that such person has never been arrested, convicted or diverted of such crime.

(2) Notwithstanding the provisions of subsection (k)(1), and except as provided in K.S.A. 2016 Supp. 21-6304(a)(3)(A), and amendments thereto, the expungement of a prior felony conviction does not relieve the individual of complying with any state or federal law relating to the use, shipment, transportation, receipt or possession of firearms by persons previously convicted of a felony.

(l) Whenever the record of any arrest, conviction or diversion has been expunged under the provisions of this section or under the provisions of any other existing or former statute, the custodian of the records of arrest, conviction, diversion and incarceration relating to that crime shall not disclose the existence of such records, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) a prosecutor, and such request is accompanied by a statement that the request is being made in conjunction with a prosecution of an offense that requires a prior conviction as one of the elements of such offense;

(7) the supreme court, the clerk or disciplinary administrator thereof, the state board for admission of attorneys or the state board for discipline of attorneys, and the request is accompanied by a statement that the request is being made in conjunction with an application for admission, or for an order of reinstatement, to the practice of law in this state by the person whose record has been expunged;

(8) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(9) the governor or the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(10) the Kansas racing and gaming commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications of the following under the Kansas expanded lottery act: (A) Lottery gaming facility managers and prospective managers, racetrack gaming facility managers and prospective managers, licensees and certificate holders; and (B) their officers, directors, employees, owners, agents and contractors;

(11) the Kansas sentencing commission;

(12) the state gaming agency, and the request is accompanied by a statement that the request is being made to aid in determining qualifications: (A) To be an employee of the state gaming agency; or (B) to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-gaming compact;

(13) the Kansas securities commissioner or a designee of the commissioner, and the request is accompanied by a statement that the request is being made in conjunction with an application for registration as a broker-dealer, agent, investment adviser or investment adviser representative by such agency and the application was submitted by the person whose record has been expunged;

(14) the Kansas commission on peace officers' standards and training and the request is accompanied by a statement that the request is being made to aid in determining certification eligibility as a law enforcement officer pursuant to K.S.A. 74-5601 et seq., and amendments thereto;

(15) a law enforcement agency and the request is accompanied by a statement that the request is being made to aid in determining eligibility for employment as a law enforcement officer as defined by K.S.A. 22-2202, and amendments thereto;

(16) the attorney general and the request is accompanied by a statement that the request is being made to:

(A) Aid in determining qualifications for a license to carry a concealed weapon pursuant to the personal and family protection act; or

(B) act as a bail enforcement agent pursuant to K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. 2016 Supp. 50-6,141, and amendments thereto; or

(17) the Kansas bureau of investigation for the purposes of:

(A) Completing a person's criminal history record information within the central repository, in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(m) The provisions of subsection (l)(17) shall apply to records created prior to, on and after July 1, 2011.

History: L. 2010, ch. 136, § 254; L. 2011, ch. 30, § 67; L. 2011, ch. 105, § 35; L. 2012, ch. 66, § 3; L. 2012, ch. 150, § 32; L. 2013, ch. 120, § 19; L. 2013, ch. 133, § 5; L. 2014, ch. 102, § 6; L. 2015, ch. 71, § 4; L. 2016, ch. 85, § 13; July 1.

Section was amended three times in the 2016 session, see also 21-6614 and 21-6614g.



21-6615 Deduction of time spent in confinement, residential facility, conservation camp or community correctional residential services program.

21-6615. Deduction of time spent in confinement, residential facility, conservation camp or community correctional residential services program. (a) In any criminal action in which the defendant is convicted, the judge, if the judge sentences the defendant to confinement, shall direct that for the purpose of computing defendant's sentence and parole eligibility and conditional release dates thereunder, that such sentence is to be computed from a date, to be specifically designated by the court in the sentencing order of the journal entry of judgment. Such date shall be established to reflect and shall be computed as an allowance for the time which the defendant has spent incarcerated pending the disposition of the defendant's case. In recording the commencing date of such sentence the date as specifically set forth by the court shall be used as the date of sentence and all good time allowances as are authorized by the secretary of corrections are to be allowed on such sentence from such date as though the defendant were actually incarcerated in any of the institutions of the state correctional system.

(b) In any criminal action in which probation, assignment to a conservation camp or assignment to community corrections is revoked and the defendant is sentenced to confinement, for the purpose of computing the defendant's sentence and parole eligibility and conditional release date, the defendant's sentence is to be computed from a date, hereafter to be specifically designated in the sentencing order of the journal entry of judgment. Such date shall be established to reflect and shall be computed as an allowance for the time which the defendant has spent in a residential facility while on probation, assignment to a conservation camp or assignment to community correctional residential services program. The commencing date of such sentence shall be used as the date of sentence and all good time allowances as are authorized by law are to be allowed on such sentence from such date as though the defendant were actually incarcerated in a correctional institution.

(c) Such credit is not to be considered to reduce the minimum or maximum terms of confinement authorized by law for the offense of which the defendant has been convicted.

History: L. 2010, ch. 136, § 255; July 1, 2011.



21-6616 Parole from sentence imposed by district magistrate judge.

21-6616. Parole from sentence imposed by district magistrate judge. Any person confined in jail under judgment of conviction before a district magistrate judge may be paroled, such person's parole terminated and absolute discharge granted by a district judge having jurisdiction of appeals from such district magistrate judge in criminal cases, in the same manner and subject to the same restrictions as if such person had been convicted in and placed on probation by such district judge.

History: L. 2010, ch. 136, § 256; July 1, 2011.



21-6617 Persons convicted of capital murder; proceeding to determine if person shall be sentenced to death; notice; trial judge; jury; imprisonment for life without the possibility of parole.

21-6617. Persons convicted of capital murder; proceeding to determine if person shall be sentenced to death; notice; trial judge; jury; imprisonment for life without the possibility of parole. (a) If a defendant is charged with capital murder, the county or district attorney shall file written notice if such attorney intends, upon conviction of the defendant, to request a separate sentencing proceeding to determine whether the defendant should be sentenced to death. In cases where the county or district attorney or a court determines that a conflict exists, such notice may be filed by the attorney general. Such notice shall be filed with the court and served on the defendant or the defendant's attorney not later than seven days after the time of arraignment. If such notice is not filed and served as required by this subsection, the prosecuting attorney may not request such a sentencing proceeding and the defendant, if convicted of capital murder, shall be sentenced to life without the possibility of parole, and no sentence of death shall be imposed hereunder.

(b) Except as provided in K.S.A. 2016 Supp. 21-6618 and 21-6622, and amendments thereto, upon conviction of a defendant of capital murder, the court, upon motion of the prosecuting attorney, shall conduct a separate sentencing proceeding to determine whether the defendant shall be sentenced to death. The proceeding shall be conducted by the trial judge before the trial jury as soon as practicable. If any person who served on the trial jury is unable to serve on the jury for the sentencing proceeding, the court shall substitute an alternate juror who has been impaneled for the trial jury. If there are insufficient alternate jurors to replace trial jurors who are unable to serve at the sentencing proceeding, the trial judge may summon a special jury of 12 persons which shall determine the question of whether a sentence of death shall be imposed. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such special jury. The jury at the sentencing proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the sentencing proceeding has been waived or the trial jury has been waived, the sentencing proceeding shall be conducted by the court.

(c) In the sentencing proceeding, evidence may be presented concerning any matter that the court deems relevant to the question of sentence and shall include matters relating to any of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto, and any mitigating circumstances. Any such evidence which the court deems to have probative value may be received regardless of its admissibility under the rules of evidence, provided that the defendant is accorded a fair opportunity to rebut any hearsay statements. Only such evidence of aggravating circumstances as the state has made known to the defendant prior to the sentencing proceeding shall be admissible, and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. No testimony by the defendant at the sentencing proceeding shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral argument.

(d) At the conclusion of the evidentiary portion of the sentencing proceeding, the court shall provide oral and written instructions to the jury to guide its deliberations.

(e) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto, exist and, further, that the existence of such aggravating circumstances is not outweighed by any mitigating circumstances which are found to exist, the defendant shall be sentenced to death; otherwise, the defendant shall be sentenced to life without the possibility of parole. The jury, if its verdict is a unanimous recommendation of a sentence of death, shall designate in writing, signed by the foreman of the jury, the statutory aggravating circumstances which it found beyond a reasonable doubt. If, after a reasonable time for deliberation, the jury is unable to reach a verdict, the judge shall dismiss the jury and impose a sentence of life without the possibility of parole and shall commit the defendant to the custody of the secretary of corrections. In nonjury cases, the court shall follow the requirements of this subsection in determining the sentence to be imposed.

(f) Notwithstanding the verdict of the jury, the trial court shall review any jury verdict imposing a sentence of death hereunder to ascertain whether the imposition of such sentence is supported by the evidence. If the court determines that the imposition of such a sentence is not supported by the evidence, the court shall modify the sentence and sentence the defendant to life without the possibility of parole, and no sentence of death shall be imposed hereunder. Whenever the court enters a judgment modifying the sentencing verdict of the jury, the court shall set forth its reasons for so doing in a written memorandum which shall become part of the record.

(g) A defendant who is sentenced to imprisonment for life without the possibility of parole shall spend the remainder of the defendant's natural life incarcerated and in the custody of the secretary of corrections. A defendant who is sentenced to imprisonment for life without the possibility of parole shall not be eligible for commutation of sentence, parole, probation, assignment to a community correctional services program, conditional release, postrelease supervision, functional incapacitation release pursuant to K.S.A. 22-3728, and amendments thereto, or suspension, modification or reduction of sentence. Upon sentencing a defendant to imprisonment for life without the possibility of parole, the court shall commit the defendant to the custody of the secretary of corrections and the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced to imprisonment for life without the possibility of parole.

History: L. 2010, ch. 136, § 257; L. 2011, ch. 30, § 68; L. 2013, ch. 89, § 1; L. 2014, ch. 114, § 3; July 1.



21-6618 Same; sentencing.

21-6618. Same; sentencing. Upon conviction of a defendant of capital murder and a finding that the defendant was less than 18 years of age at the time of the commission thereof, the court shall sentence the defendant as otherwise provided by law, and no sentence of death or life without the possibility of parole shall be imposed hereunder.

History: L. 2010, ch. 136, § 258; July 1, 2011.



21-6619 Same; automatic review by and appeal to supreme court.

21-6619. Same; automatic review by and appeal to supreme court. (a) A judgment of conviction resulting in a sentence of death shall be subject to automatic review by and appeal to the supreme court of Kansas in the manner provided by the applicable statutes and rules of the supreme court governing appellate procedure. The review and appeal shall be expedited in every manner consistent with the proper presentation thereof and given priority pursuant to the statutes and rules of the supreme court governing appellate procedure.

(b) The supreme court of Kansas shall consider the question of sentence as well as any errors asserted in the review and appeal and shall be authorized to notice unassigned errors appearing of record if the ends of justice would be served thereby.

(c) With regard to the sentence, the court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice or any other arbitrary factor; and

(2) whether the evidence supports the findings that an aggravating circumstance or circumstances existed and that any mitigating circumstances were insufficient to outweigh the aggravating circumstances.

(d) The court shall be authorized to enter such orders as are necessary to effect a proper and complete disposition of the review and appeal.

History: L. 2010, ch. 136, § 259; L. 2011, ch. 30, § 69; July 1.



21-6620 Sentencing of certain persons to mandatory minimum term of imprisonment of 25, 40 or 50 years or life without the possibility of parole; determination; evidence presented.

21-6620. Sentencing of certain persons to mandatory minimum term of imprisonment of 25, 40 or 50 years or life without the possibility of parole; determination; evidence presented. (a) (1) Except as provided in subsection (a)(2) and K.S.A. 2016 Supp. 21-6618 and 21-6622, and amendments thereto, if a defendant is convicted of the crime of capital murder and a sentence of death is not imposed pursuant to subsection (e) of K.S.A. 2016 Supp. 21-6617, and amendments thereto, or requested pursuant to subsection (a) or (b) of K.S.A. 2016 Supp. 21-6617, and amendments thereto, the defendant shall be sentenced to life without the possibility of parole.

(2) (A) Except as provided in subsection (a)(2)(B), a defendant convicted of attempt to commit the crime of capital murder shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(B) The provisions of subsection (a)(2)(A) requiring the court to impose a mandatory minimum term of imprisonment of 25 years shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(b) The provisions of this subsection shall apply only to the crime of murder in the first degree as described in subsection (a)(2) of K.S.A. 2016 Supp. 21-5402, and amendments thereto, committed on or after July 1, 2014.

(1) Except as provided in subsection (b)(2), a defendant convicted of murder in the first degree as described in subsection (a)(2) of K.S.A. 2016 Supp. 21-5402, and amendments thereto, shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(2) The provisions of subsection (b)(1) requiring the court to impose a mandatory minimum term of imprisonment of 25 years shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(c) The provisions of this subsection shall apply only to the crime of murder in the first degree based upon the finding of premeditated murder committed on or after July 1, 2014.

(1) (A) Except as provided in subsection (c)(1)(B), a defendant convicted of murder in the first degree based upon the finding of premeditated murder shall be sentenced pursuant to K.S.A. 2016 Supp. 21-6623, and amendments thereto, unless the sentencing judge finds substantial and compelling reasons, following a review of mitigating circumstances, to impose the sentence specified in subsection (c)(2).

(B) The provisions of subsection (c)(1)(A) requiring the court to impose the mandatory minimum term of imprisonment required by K.S.A. 2016 Supp. 21-6623, and amendments thereto, shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 600 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(2) (A) If the sentencing judge does not impose the mandatory minimum term of imprisonment required by K.S.A. 2016 Supp. 21-6623, and amendments thereto, the judge shall state on the record at the time of sentencing the substantial and compelling reasons therefor, and, except as provided in subsection (c)(2)(B), the defendant shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(B) The provisions of subsection (c)(2)(A) requiring the court to impose a mandatory minimum term of imprisonment of 25 years shall not apply if the court finds the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(d) The provisions of this subsection shall apply only to the crime of murder in the first degree based upon the finding of premeditated murder committed on or after September 6, 2013.

(1) If a defendant is convicted of murder in the first degree based upon the finding of premeditated murder, upon reasonable notice by the prosecuting attorney, the court shall determine, in accordance with this subsection, whether the defendant shall be required to serve a mandatory minimum term of imprisonment of 50 years or sentenced as otherwise provided by law.

(2) The court shall conduct a separate proceeding following the determination of the defendant's guilt for the jury to determine whether one or more aggravating circumstances exist. Such proceeding shall be conducted by the court before a jury as soon as practicable. If any person who served on the trial jury is unable to serve on the jury for the proceeding, the court shall substitute an alternate juror who has been impaneled for the trial jury. If there are insufficient alternate jurors to replace trial jurors who are unable to serve at the proceeding, the court may conduct such proceeding before a jury which may have 12 or less jurors, but at no time less than six jurors. If the jury has been discharged prior to the proceeding, a new jury shall be impaneled. Any decision of the jury regarding the existence of an aggravating circumstance shall be beyond a reasonable doubt. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such jury. The jury at the proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the proceeding has been waived, such proceeding shall be conducted by the court.

(3) In the proceeding, evidence may be presented concerning any matter relating to any of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto. Only such evidence of aggravating circumstances as the prosecuting attorney has made known to the defendant prior to the proceeding shall be admissible and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. No testimony by the defendant at the time of the proceeding shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral argument.

(4) At the conclusion of the evidentiary portion of the proceeding, the court shall provide oral and written instructions to the jury to guide its deliberations. If the prosecuting attorney relies on subsection (a) of K.S.A. 2016 Supp. 21-6624, and amendments thereto, as an aggravating circumstance, and the court finds that one or more of the defendant's prior convictions satisfy such subsection, the jury shall be instructed that a certified journal entry of a prior conviction is presumed to prove the existence of such prior conviction or convictions beyond a reasonable doubt.

(5) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto, exist, the jury shall designate, in writing, signed by the foreman of the jury, the statutory aggravating circumstances which it found. If, after a reasonable time for deliberation, the jury is unable to reach a unanimous sentencing decision, the court shall dismiss the jury and the defendant shall be sentenced as provided by law. In nonjury cases, the court shall designate, in writing, the specific circumstance or circumstances which the court found beyond a reasonable doubt.

(6) If one or more of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto, are found to exist beyond a reasonable doubt pursuant to this subsection, the defendant shall be sentenced pursuant to K.S.A. 2016 Supp. 21-6623, and amendments thereto, unless the sentencing judge finds substantial and compelling reasons, following a review of mitigating circumstances, to impose the sentence specified in this paragraph. If the sentencing judge does not impose the mandatory minimum term of imprisonment required by K.S.A. 2016 Supp. 21-6623, and amendments thereto, the judge shall state on the record at the time of sentencing the substantial and compelling reasons therefor, and the defendant shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, the defendant shall not be eligible for parole prior to serving 25 years' imprisonment, and such 25 years' imprisonment shall not be reduced by the application of good time credits. No other sentence shall be permitted.

(e) The provisions of this subsection shall apply only to the crime of murder in the first degree based upon the finding of premeditated murder committed prior to September 6, 2013.

(1) If a defendant is convicted of murder in the first degree based upon the finding of premeditated murder, upon reasonable notice by the prosecuting attorney, the court shall conduct a separate sentencing proceeding in accordance with this subsection to determine whether the defendant shall be required to serve a mandatory minimum term of imprisonment of 40 years or for crimes committed on and after July 1, 1999, a mandatory minimum term of imprisonment of 50 years or sentenced as otherwise provided by law.

(2) The sentencing proceeding shall be conducted by the court before a jury as soon as practicable. If the trial jury has been discharged prior to sentencing, a new jury shall be impaneled. Any decision to impose a mandatory minimum term of imprisonment of 40 or 50 years shall be by a unanimous jury. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such jury. The jury at the sentencing proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the sentencing proceeding has been waived, such proceeding shall be conducted by the court.

(3) In the sentencing proceeding, evidence may be presented concerning any matter that the court deems relevant to the question of sentence and shall include matters relating to any of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto, or for crimes committed prior to July 1, 2011, K.S.A. 21-4636, prior to its repeal, and any mitigating circumstances. Any such evidence which the court deems to have probative value may be received regardless of its admissibility under the rules of evidence, provided that the defendant is accorded a fair opportunity to rebut any hearsay statements. Only such evidence of aggravating circumstances as the prosecuting attorney has made known to the defendant prior to the sentencing proceeding shall be admissible and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. Only such evidence of mitigating circumstances subject to discovery pursuant to K.S.A. 22-3212, and amendments thereto, that the defendant has made known to the prosecuting attorney prior to the sentencing proceeding shall be admissible. No testimony by the defendant at the time of sentencing shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral argument.

(4) At the conclusion of the evidentiary portion of the sentencing proceeding, the court shall provide oral and written instructions to the jury to guide its deliberations. If the prosecuting attorney relies on subsection (a) of K.S.A. 2016 Supp. 21-6624, and amendments thereto, or for crimes committed prior to July 1, 2011, subsection (a) of K.S.A. 21-4636, prior to its repeal, as an aggravating circumstance, and the court finds that one or more of the defendant's prior convictions satisfy such subsection, the jury shall be instructed that a certified journal entry of a prior conviction is presumed to prove the existence of such prior conviction or convictions beyond a reasonable doubt.

(5) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more of the aggravating circumstances enumerated in K.S.A. 2016 Supp. 21-6624, and amendments thereto, or for crimes committed prior to July 1, 2011, K.S.A. 21-4636, prior to its repeal, exist and, further, that the existence of such aggravating circumstances is not outweighed by any mitigating circumstances which are found to exist, the defendant shall be sentenced pursuant to K.S.A. 2016 Supp. 21-6623, and amendments thereto; otherwise, the defendant shall be sentenced as provided by law. The sentencing jury shall designate, in writing, signed by the foreman of the jury, the statutory aggravating circumstances which it found. The trier of fact may make the findings required by this subsection for the purpose of determining whether to sentence a defendant pursuant to K.S.A. 2016 Supp. 21-6623, and amendments thereto, notwithstanding contrary findings made by the jury or court pursuant to subsection (e) of K.S.A. 2016 Supp. 21-6617, and amendments thereto, for the purpose of determining whether to sentence such defendant to death. If, after a reasonable time for deliberation, the jury is unable to reach a unanimous sentencing decision, the court shall dismiss the jury and the defendant shall be sentenced as provided by law. In nonjury cases, the court shall designate in writing the specific circumstance or circumstances which the court found beyond a reasonable doubt.

(f) The amendments to subsection (e) by chapter 1 of the 2013 Session Laws of Kansas (Special Session):

(1) Establish a procedural rule for sentencing proceedings, and as such shall be construed and applied retroactively to all crimes committed prior to the effective date of this act, except as provided further in this subsection; (2) shall not apply to cases in which the defendant's conviction and sentence were final prior to June 17, 2013, unless the conviction or sentence has been vacated in a collateral proceeding, including, but not limited to, K.S.A. 22-3504 or 60-1507, and amendments thereto; and (3) shall apply only in sentencing proceedings otherwise authorized by law.

(g) Notwithstanding the provisions of subsection (h), for all cases on appeal on or after September 6, 2013, if a sentence imposed under this section, prior to amendment by chapter 1 of the 2013 Session Laws of Kansas (Special Session), or under K.S.A. 21-4635, prior to its repeal, is vacated for any reason other than sufficiency of the evidence as to all aggravating circumstances, resentencing shall be required under this section, as amended by chapter 1 of the 2013 Session Laws of Kansas (Special Session), unless the prosecuting attorney chooses not to pursue such a sentence.

(h) In the event any sentence imposed under this section is held to be unconstitutional, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall sentence such person to the maximum term of imprisonment otherwise provided by law.

(i) If any provision or provisions of this section or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this section which can be given effect without the invalid provision or provisions or application, and to this end the provisions of this section are severable.

History: L. 2010, ch. 136, § 260; L. 2011, ch. 30, § 70; L. 2013, ch. 1, § 1 (Special Session); L. 2014, ch. 114, § 4; July 1.



21-6621 Sentencing of certain persons to mandatory term of imprisonment of 40 years; juveniles prosecuted as adults.

21-6621. Sentencing of certain persons to mandatory term of imprisonment of 40 years; juveniles prosecuted as adults. If the court authorizes prosecution as an adult of a juvenile pursuant to K.S.A. 2016 Supp. 38-2347, and amendments thereto, the county or district attorney may proceed pursuant to K.S.A. 2016 Supp. 21-6620, 21-6622, 21-6623, 21-6624 and 21-6625, and amendments thereto.

History: L. 2010, ch. 136, § 261; July 1, 2011.



21-6622 Sentencing for capital murder and mandatory terms of imprisonment; determination if defendant is a person with intellectual disability.

21-6622. Sentencing for capital murder and mandatory terms of imprisonment; determination if defendant is a person with intellectual disability. (a) If, under K.S.A. 2016 Supp. 21-6617, and amendments thereto, the county or district attorney has filed a notice of intent to request a separate sentencing proceeding to determine whether the defendant should be sentenced to death and the defendant is convicted of the crime of capital murder, the defendant's counsel or the warden of the correctional institution or sheriff having custody of the defendant may request a determination by the court of whether the defendant is a person with intellectual disability. If the court determines that there is not sufficient reason to believe that the defendant is a person with intellectual disability, the court shall so find and the defendant shall be sentenced in accordance with K.S.A. 2016 Supp. 21-6617, 21-6619, 21-6624, 21-6625, 21-6628 and 21-6629, and amendments thereto. If the court determines that there is sufficient reason to believe that the defendant is a person with intellectual disability, the court shall conduct a hearing to determine whether the defendant is a person with intellectual disability.

(b) If a defendant is convicted of the crime of capital murder and a sentence of death is not imposed, or if a defendant is convicted of the crime of murder in the first degree based upon the finding of premeditated murder, the defendant's counsel or the warden of the correctional institution or sheriff having custody of the defendant may request a determination by the court of whether the defendant is a person with intellectual disability. If the court determines that there is not sufficient reason to believe that the defendant is a person with intellectual disability, the court shall so find and the defendant shall be sentenced in accordance with K.S.A. 2016 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto. If the court determines that there is sufficient reason to believe that the defendant is a person with intellectual disability, the court shall conduct a hearing to determine whether the defendant is a person with intellectual disability.

(c) At the hearing, the court shall determine whether the defendant is a person with intellectual disability. The court shall order a psychiatric or psychological examination of the defendant. For that purpose, the court shall appoint two licensed physicians or licensed psychologists, or one of each, qualified by training and practice to make such examination, to examine the defendant and report their findings in writing to the judge within 14 days after the order of examination is issued. The defendant shall have the right to present evidence and cross-examine any witnesses at the hearing. No statement made by the defendant in the course of any examination provided for by this section, whether or not the defendant consents to the examination, shall be admitted in evidence against the defendant in any criminal proceeding.

(d) If, at the conclusion of a hearing pursuant to subsection (a), the court determines that the defendant is not a person with intellectual disability, the defendant shall be sentenced in accordance with K.S.A. 2016 Supp. 21-6617, 21-6619, 21-6624, 21-6625, 21-6628 and 21-6629, and amendments thereto.

(e) If, at the conclusion of a hearing pursuant to subsection (b), the court determines that the defendant is not a person with intellectual disability, the defendant shall be sentenced in accordance with K.S.A. 2016 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto.

(f) If, at the conclusion of a hearing pursuant to this section, the court determines that the defendant is a person with intellectual disability, the court shall sentence the defendant as otherwise provided by law, and no sentence of death, life without the possibility of parole, or mandatory term of imprisonment shall be imposed hereunder.

(g) Unless otherwise ordered by the court for good cause shown, the provisions of subsection (b) shall not apply if it has been determined, pursuant to a hearing granted under the provisions of subsection (a), that the defendant is not a person with intellectual disability.

(h) As used in this section, "intellectual disability" means having significantly subaverage general intellectual functioning, as defined by K.S.A. 76-12b01, and amendments thereto, to an extent which substantially impairs one's capacity to appreciate the criminality of one's conduct or to conform one's conduct to the requirements of law.

History: L. 2010, ch. 136, § 262; L. 2011, ch. 30, § 71; L. 2012, ch. 91, § 16; July 1.



21-6623 Imposition of sentence of mandatory imprisonment of 40 or 50 years.

21-6623. Imposition of sentence of mandatory imprisonment of 40 or 50 years. When it is provided by law that a person shall be sentenced pursuant to this section, such person shall be sentenced to imprisonment for life and shall not be eligible for probation or suspension, modification or reduction of sentence. Except as otherwise provided, in addition, a person sentenced pursuant to this section shall not be eligible for parole prior to serving 40 years' imprisonment, and such 40 years' imprisonment shall not be reduced by the application of good time credits. For crimes committed on and after July 1, 1999, a person sentenced pursuant to this section shall not be eligible for parole prior to serving 50 years' imprisonment, and such 50 years' imprisonment shall not be reduced by the application of good time credits. For crimes committed on or after July 1, 2006, a mandatory minimum term of imprisonment of 50 years shall not apply if the court finds that the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 600 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range. Upon sentencing a defendant pursuant to this section, the court shall commit the defendant to the custody of the secretary of corrections and the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced pursuant to K.S.A. 2016 Supp. 21-6623, and amendments thereto.

History: L. 2010, ch. 136, § 263; July 1, 2011.



21-6624 Aggravating circumstances.

21-6624. Aggravating circumstances. Aggravating circumstances shall be limited to the following:

(a) The defendant was previously convicted of a felony in which the defendant inflicted great bodily harm, disfigurement, dismemberment or death on another.

(b) The defendant knowingly or purposely killed or created a great risk of death to more than one person.

(c) The defendant committed the crime for the defendant's self or another for the purpose of receiving money or any other thing of monetary value.

(d) The defendant authorized or employed another person to commit the crime.

(e) The defendant committed the crime in order to avoid or prevent a lawful arrest or prosecution.

(f) The defendant committed the crime in an especially heinous, atrocious or cruel manner. A finding that the victim was aware of such victim's fate or had conscious pain and suffering as a result of the physical trauma that resulted in the victim's death is not necessary to find that the manner in which the defendant killed the victim was especially heinous, atrocious or cruel. Conduct which is heinous, atrocious or cruel may include, but is not limited to:

(1) Prior stalking of or criminal threats to the victim;

(2) preparation or planning, indicating an intention that the killing was meant to be especially heinous, atrocious or cruel;

(3) infliction of mental anguish or physical abuse before the victim's death;

(4) torture of the victim;

(5) continuous acts of violence begun before or continuing after the killing;

(6) desecration of the victim's body in a manner indicating a particular depravity of mind, either during or following the killing; or

(7) any other conduct the trier of fact expressly finds is especially heinous.

(g) The defendant committed the crime while serving a sentence of imprisonment on conviction of a felony.

(h) The victim was killed while engaging in, or because of the victim's performance or prospective performance of, the victim's duties as a witness in a criminal proceeding.

History: L. 2010, ch. 136, § 264; L. 2013, ch. 1, § 2 (Special Session); Sept. 6.



21-6625 Mitigating circumstances.

21-6625. Mitigating circumstances. (a) Mitigating circumstances shall include, but are not limited to, the following:

(1) The defendant has no significant history of prior criminal activity.

(2) The crime was committed while the defendant was under the influence of extreme mental or emotional disturbances.

(3) The victim was a participant in or consented to the defendant's conduct.

(4) The defendant was an accomplice in the crime committed by another person, and the defendant's participation was relatively minor.

(5) The defendant acted under extreme distress or under the substantial domination of another person.

(6) The capacity of the defendant to appreciate the criminality of the defendant's conduct or to conform the defendant's conduct to the requirements of law was substantially impaired.

(7) The age of the defendant at the time of the crime.

(8) At the time of the crime, the defendant was suffering from posttraumatic stress syndrome caused by violence or abuse by the victim.

(b) Pursuant to hearing under K.S.A. 2016 Supp. 21-6617, and amendments thereto, mitigating circumstances shall include circumstances where a term of imprisonment is found to be sufficient to defend and protect the people's safety from the defendant.

History: L. 2010, ch. 136, § 265; July 1, 2011.



21-6626 Aggravated habitual sex offender; sentence to imprisonment for life without the possibility of parole.

21-6626. Aggravated habitual sex offender; sentence to imprisonment for life without the possibility of parole. (a) An aggravated habitual sex offender shall be sentenced to imprisonment for life without the possibility of parole. Such offender shall spend the remainder of the offender's natural life incarcerated and in the custody of the secretary of corrections. An offender who is sentenced to imprisonment for life without the possibility of parole shall not be eligible for commutation of sentence, parole, probation, assignment to a community correctional services program, conditional release, postrelease supervision, functional incapacitation release pursuant to K.S.A. 22-3728, and amendments thereto, or suspension, modification or reduction of sentence.

(b) Upon sentencing a defendant to imprisonment for life without the possibility of parole, the court shall commit the defendant to the custody of the secretary of corrections and the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced to imprisonment for life without the possibility of parole.

(c) As used in this section:

(1) "Aggravated habitual sex offender" means a person who, on and after July 1, 2006: (A) Has been convicted in this state of a sexually violent crime, as described in subsection (c)(2)(A) through (c)(2)(J) or (c)(2)(L); and (B) prior to the conviction of the felony under subparagraph (A), has been convicted of two or more sexually violent crimes;

(2) "Sexually violent crime" means:

(A) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(B) indecent liberties with a child or aggravated indecent liberties with a child, as defined in K.S.A. 21-3503 or 21-3504, prior to their repeal, or K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(C) criminal sodomy, as defined in subsection (a)(2) or (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) or (a)(4) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(D) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(E) indecent solicitation of a child or aggravated indecent solicitation of a child, as defined in K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(F) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(G) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(H) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(I) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5426, and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(J) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto;

(K) any federal or other state conviction for a felony offense that under the laws of this state would be a sexually violent crime as defined in this section;

(L) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of a sexually violent crime as defined in this section; or

(M) any act which at the time of sentencing for the offense has been determined beyond a reasonable doubt to have been sexually motivated. As used in this subparagraph, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

History: L. 2010, ch. 136, § 266; L. 2011, ch. 91, § 37; L. 2013, ch. 120, § 20; L. 2014, ch. 114, § 5; July 1.

Section was also amended by L. 2011, ch. 30, § 72, but that version was repealed by L. 2011, ch. 91, § 41.



21-6627 Mandatory term of imprisonment of 25 or 40 years for certain offenders; exceptions.

21-6627. Mandatory term of imprisonment of 25 or 40 years for certain offenders; exceptions. (a) (1) Except as provided in subsection (b) or (d), a defendant who is 18 years of age or older and is convicted of the following crimes committed on or after July 1, 2006, shall be sentenced to a term of imprisonment for life with a mandatory minimum term of imprisonment of not less than 25 years unless the court determines that the defendant should be sentenced as determined in subsection (a)(2):

(A) Aggravated human trafficking, as defined in subsection (b) of K.S.A. 2016 Supp. 21-5426, and amendments thereto, if the victim is less than 14 years of age;

(B) rape, as defined in subsection (a)(3) of K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(C) aggravated indecent liberties with a child, as defined in subsection (b)(3) of K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(D) aggravated criminal sodomy, as defined in subsection (b)(1) or (b)(2) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(E) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, if the victim is less than 14 years of age;

(F) sexual exploitation of a child, as defined in subsection (a)(1) or (a)(4) of K.S.A. 2016 Supp. 21-5510, and amendments thereto, if the child is less than 14 years of age; and

(G) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of an offense defined in subsections (a)(1)(A) through (a)(1)(F).

(2) The provision of subsection (a)(1) requiring a mandatory minimum term of imprisonment of not less than 25 years shall not apply if the court finds:

(A) The defendant is an aggravated habitual sex offender and sentenced pursuant to K.S.A. 2016 Supp. 21-6626, and amendments thereto; or

(B) the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 300 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(b) (1) On and after July 1, 2006, if a defendant who is 18 years of age or older is convicted of a crime listed in subsection (a)(1) and such defendant has previously been convicted of a crime listed in subsection (a)(1), a crime in effect at any time prior to July 1, 2011, which is substantially the same as a crime listed in subsection (a)(1) or a crime under a law of another jurisdiction which is substantially the same as a crime listed in subsection (a)(1), the court shall sentence the defendant to a term of imprisonment for life with a mandatory minimum term of imprisonment of not less than 40 years. The provisions of this paragraph shall not apply to a crime committed under K.S.A. 2016 Supp. 21-5507, and amendments thereto, or a crime under a law of another jurisdiction which is substantially the same as K.S.A. 2016 Supp. 21-5507, and amendments thereto.

(2) The provision of subsection (b)(1) requiring a mandatory minimum term of imprisonment of not less than 40 years shall not apply if the court finds:

(A) The defendant is an aggravated habitual sex offender and sentenced pursuant to K.S.A. 2016 Supp. 21-6626, and amendments thereto; or

(B) the defendant, because of the defendant's criminal history classification, is subject to presumptive imprisonment pursuant to the sentencing guidelines grid for nondrug crimes and the sentencing range exceeds 480 months. In such case, the defendant is required to serve a mandatory minimum term equal to the sentence established pursuant to the sentencing range.

(c) When a person is sentenced pursuant to subsection (a) or (b), such person shall be sentenced to a mandatory minimum term of imprisonment of not less than 25 years, 40 years or be sentenced as determined in subsection (a)(2) or subsection (b)(2), whichever is applicable, and shall not be eligible for probation or suspension, modification or reduction of sentence. In addition, a person sentenced pursuant to this section shall not be eligible for parole prior to serving such mandatory term of imprisonment, and such imprisonment shall not be reduced by the application of good time credits.

(d) (1) On or after July 1, 2006, for a first time conviction of an offense listed in subsection (a)(1), the sentencing judge shall impose the mandatory minimum term of imprisonment provided by subsection (a), unless the judge finds substantial and compelling reasons, following a review of mitigating circumstances, to impose a departure. If the sentencing judge departs from such mandatory minimum term of imprisonment, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure. The departure sentence shall be the sentence pursuant to the revised Kansas sentencing guidelines act, article 68 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, and, subject to the provisions of K.S.A. 2016 Supp. 21-6818, and amendments thereto, no sentence of a mandatory minimum term of imprisonment shall be imposed hereunder.

(2) As used in this subsection, "mitigating circumstances" shall include, but are not limited to, the following:

(A) The defendant has no significant history of prior criminal activity;

(B) the crime was committed while the defendant was under the influence of extreme mental or emotional disturbances;

(C) the victim was an accomplice in the crime committed by another person, and the defendant's participation was relatively minor;

(D) the defendant acted under extreme distress or under the substantial domination of another person;

(E) the capacity of the defendant to appreciate the criminality of the defendant's conduct or to conform the defendant's conduct to the requirements of law was substantially impaired; and

(F) the age of the defendant at the time of the crime.

(e) The provisions of K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, shall not apply to any defendant sentenced pursuant to this section.

History: L. 2010, ch. 136, § 267; L. 2011, ch. 30, § 73; L. 2013, ch. 120, § 21; July 1.



21-6628 Provisions of certain sentencing rules held unconstitutional; modification of sentence previously determined.

21-6628. Provisions of certain sentencing rules held unconstitutional; modification of sentence previously determined. (a) In the event the term of imprisonment for life without the possibility of parole or any provision of K.S.A. 2016 Supp. 21-6626 or 21-6627, and amendments thereto, authorizing such term is held to be unconstitutional by the supreme court of Kansas or the United States supreme court, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall modify the sentence to require no term of imprisonment for life without the possibility of parole and shall sentence the defendant to the maximum term of imprisonment otherwise provided by law.

(b) In the event a sentence of death or any provision of chapter 252 of the 1994 Session Laws of Kansas authorizing such sentence is held to be unconstitutional by the supreme court of Kansas or the United States supreme court, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall modify the sentence and resentence the defendant as otherwise provided by law.

(c) In the event the mandatory term of imprisonment or any provision of chapter 341 of the 1994 Session Laws of Kansas authorizing such mandatory term is held to be unconstitutional by the supreme court of Kansas or the United States supreme court, the court having jurisdiction over a person previously sentenced shall cause such person to be brought before the court and shall modify the sentence to require no mandatory term of imprisonment and shall sentence the defendant as otherwise provided by law.

History: L. 2010, ch. 136, § 268; L. 2011, ch. 30, § 74; July 1.



21-6629 Application of prior law and current law.

21-6629. Application of prior law and current law. (a) The provisions of K.S.A. 21-4622 through 21-4630, as they existed immediately prior to July 1, 1994, shall be applicable only to persons convicted of crimes committed on or after July 1, 1990, and before July 1, 1994.

(b) The provisions of K.S.A. 21-4622 through 21-4627 and 21-4629 and 21-4630, as amended on July 1, 1994 and prior to their repeal, and K.S.A. 2016 Supp. 21-6617, 21-6618, 21-6619, 21-6622, 21-6624, 21-6625 and subsection (b) of 21-6628, and amendments thereto, shall be applicable only to persons convicted of crimes committed on or after July 1, 1994.

(c) K.S.A. 21-4633 through 21-4640, prior to their repeal, and K.S.A. 2016 Supp. 21-6620 through 21-6625 and subsection (c) of 21-6628, and amendments thereto, shall be applicable only to persons convicted of crimes committed on or after July 1, 1994.

History: L. 2010, ch. 136, § 269; L. 2011, ch. 30, § 75; July 1.



21-6630 Sentencing of certain veterans; mental health treatment; drug abuse treatment.

21-6630. Sentencing of certain veterans; mental health treatment; drug abuse treatment. (a) Upon motion of the defendant at the time of conviction or prior to sentencing, a defendant convicted of a criminal offense may assert that such defendant committed such offense as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone in the armed forces of the United States of America. The court shall hold a hearing to determine whether the defendant:

(1) Has served in the armed forces of the United States of America in a combat zone, as defined in section 112 of the federal internal revenue code of 1986. Proof of such service shall consist of a certification by the executive director of the Kansas commission on veterans affairs in accordance with K.S.A. 73-1209, and amendments thereto;

(2) suffers from injury; and

(3) such injury was connected to service in a combat zone in the armed forces of the United States of America.

(b) (1) Except as provided in subsection (b)(2), if the court determines that such defendant meets the criteria provided in subsection (a) and such defendant's current crime of conviction and criminal history fall within a presumptive nonprison category under the sentencing guidelines, the court may order such defendant to undergo inpatient or outpatient treatment from any treatment facility or program operated by the United States department of defense, the United States department of veterans affairs or the Kansas national guard, if the defendant is eligible for and consents to such treatment.

(2) If the court determines that such defendant meets the criteria provided in subsection (a), such defendant is ineligible for treatment pursuant to subsection (b)(1) and such defendant meets the requirements established in K.S.A. 2016 Supp. 21-6824, and amendments thereto, the provisions of K.S.A. 2016 Supp. 21-6824, and amendments thereto, shall apply.

(c) Nothing in this section shall be construed to limit the court's authority to:

(1) Order any other sanction pursuant to K.S.A. 2016 Supp. 21-6602 or 21-6604, and amendments thereto;

(2) order a mental examination pursuant to K.S.A. 22-3429, and amendments thereto;

(3) order commitment pursuant to K.S.A. 22-3430 et seq., and amendments thereto; or

(4) determine that a person is a mentally ill person subject to involuntary commitment for care and treatment as defined in K.S.A. 59-2946, and amendments thereto.

(d) As used in this section:

(1) "Major depressive disorder" and "post-traumatic stress disorder" mean the same as such terms are defined in the diagnostic and statistical manual of mental disorders, fifth edition (DSM-5, 2013), of the American psychiatric association and that occurred as a result of events during the defendant's service in one or more combat zones.

(2) "Polytrauma" means injury to multiple body parts and organ systems that occurred as a result of events during the defendant's service in one or more combat zones.

(3) "Traumatic brain injury" means injury to the brain caused by physical trauma that occurred as a result of events during the defendant's service in one or more combat zones.

(e) This section shall be a part of and supplemental to the Kansas criminal code.

History: L. 2014, ch. 95, § 1; L. 2015, ch. 76, § 6; July 1.






Article 67 SENTENCING; CRIMES COMMITTED PRIOR TO JULY 1, 1993

21-6701 Classes of felonies and terms of imprisonment; crimes committed prior to July 1, 1993.

21-6701. Classes of felonies and terms of imprisonment; crimes committed prior to July 1, 1993. For the purpose of sentencing, the following classes of felonies and terms of imprisonment authorized for each class are established:

(a) Class A, the sentence for which shall be imprisonment for life.

(b) Class B, the sentence for which shall be an indeterminate term of imprisonment, the minimum of which shall be fixed by the court at not less than five years nor more than 15 years and the maximum of which shall be fixed by the court at not less than 20 years nor more than life.

(c) Class C, the sentence for which shall be an indeterminate term of imprisonment, the minimum of which shall be fixed by the court at not less than three years nor more than five years and the maximum of which shall be fixed by the court at not less than 10 years nor more than 20 years.

(d) Class D, the sentence for which shall be an indeterminate term of imprisonment fixed by the court as follows:

(1) For a crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to such section's repeal a minimum of not less than two years nor more than three years and a maximum of not less than five years nor more than 10 years; and

(2) for any other crime, a minimum of not less than one year nor more than three years and a maximum of not less than five years nor more than 10 years.

(e) Class E, the sentence for which shall be an indeterminate term of imprisonment, the minimum of which shall be one year and the maximum of which shall be fixed by the court at not less than two years nor more than five years.

(f) Unclassified felonies, which shall include all crimes declared to be felonies without specification as to class, the sentence for which shall be in accordance with the sentence specified in the statute that defines the crime. If no sentence is provided in the statute, the offender shall be sentenced as for a class E felony.

(g) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 270; July 1, 2011.



21-6702 Authorized disposition; crimes committed prior to July 1, 1993.

21-6702. Authorized disposition; crimes committed prior to July 1, 1993. (a) Whenever any person has been found guilty of a crime and the court finds that an adequate presentence investigation cannot be conducted by resources available within the judicial district, including mental health centers and mental health clinics, the court may require that a presentence investigation be conducted by the Topeka correctional facility or by the state security hospital. If the offender is sent to the Topeka correctional facility or the state security hospital for a presentence investigation under this section, the correctional facility or hospital may keep the offender confined for a maximum of 60 days, except that an inmate may be held for a longer period of time on order of the secretary, or until the court calls for the return of the offender. While held at the Topeka correctional facility or the state security hospital the defendant may be treated the same as any person committed to the secretary of corrections or secretary for aging and disability services for purposes of maintaining security and control, discipline, and emergency medical or psychiatric treatment, and general population management except that no such person shall be transferred out of the state or to a federal institution or to any other location unless the transfer is between the correctional facility and the state security hospital. The correctional facility or the state security hospital shall compile a complete mental and physical evaluation of such offender and shall make its findings and recommendations known to the court in the presentence report.

(b) Except as provided in subsection (c), whenever any person has been found guilty of a crime, the court may adjudge any of the following:

(1) Commit the defendant to the custody of the secretary of corrections or, if confinement is for a term less than one year, to jail for the term provided by law;

(2) impose the fine applicable to the offense;

(3) release the defendant on probation subject to such conditions as the court may deem appropriate, including orders requiring full or partial restitution. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of an original probation sentence and up to 60 days in a county jail upon each revocation of the probation sentence;

(4) suspend the imposition of the sentence subject to such conditions as the court may deem appropriate, including orders requiring full or partial restitution. In felony cases, the court may include confinement in a county jail not to exceed 60 days, which need not be served consecutively, as a condition of suspension of sentence;

(5) assign the defendant to a community correctional services program subject to the provisions of K.S.A. 75-5291, and amendments thereto, and such conditions as the court may deem appropriate, including orders requiring full or partial restitution;

(6) assign the defendant to a conservation camp for a period not to exceed six months;

(7) assign the defendant to a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto;

(8) order the defendant to attend and satisfactorily complete an alcohol or drug education or training program as provided by subsection (c) of K.S.A. 2016 Supp. 21-6602, and amendments thereto;

(9) order the defendant to pay the administrative fee authorized by K.S.A. 22-4529, and amendments thereto, unless waived by the court; or

(10) impose any appropriate combination of subsections (b)(1) through (b)(9).

In addition to or in lieu of any of the above, the court shall order the defendant to submit to and complete an alcohol and drug evaluation, and pay a fee therefor, when required by subsection (d) of K.S.A. 2016 Supp. 21-6602, and amendments thereto.

In addition to any of the above, the court shall order the defendant to reimburse the state general fund for all or a part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the defendant. In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment. The amount of attorney fees to be included in the court order for reimbursement shall be the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less.

In imposing a fine the court may authorize the payment thereof in installments. In releasing a defendant on probation, the court shall direct that the defendant be under the supervision of a court services officer. If the court commits the defendant to the custody of the secretary of corrections or to jail, the court may specify in its order the amount of restitution to be paid and the person to whom it shall be paid if restitution is later ordered as a condition of parole or conditional release.

The court in committing a defendant to the custody of the secretary of corrections shall fix a maximum term of confinement within the limits provided by law. In those cases where the law does not fix a maximum term of confinement for the crime for which the defendant was convicted, the court shall fix the maximum term of such confinement. In all cases where the defendant is committed to the custody of the secretary of corrections, the court shall fix the minimum term within the limits provided by law.

(c) Whenever any juvenile felon, as defined in K.S.A. 38-16,112, prior to its repeal, has been found guilty of a class A or B felony, the court shall commit the defendant to the custody of the secretary of corrections and may impose the fine applicable to the offense.

(d) (1) Except when an appeal is taken and determined adversely to the defendant as provided in subsection (d)(2), at any time within 120 days after a sentence is imposed, after probation or assignment to a community correctional services program has been revoked, the court may modify such sentence, revocation of probation or assignment to a community correctional services program by directing that a less severe penalty be imposed in lieu of that originally adjudged within statutory limits and shall modify such sentence if recommended by the Topeka correctional facility unless the court finds and sets forth with particularity the reasons for finding that the safety of members of the public will be jeopardized or that the welfare of the inmate will not be served by such modification.

(2) If an appeal is taken and determined adversely to the defendant, such sentence may be modified within 120 days after the receipt by the clerk of the district court of the mandate from the supreme court or court of appeals.

(e) The court shall modify the sentence at any time before the expiration thereof when such modification is recommended by the secretary of corrections unless the court finds and sets forth with particularity the reasons for finding that the safety of members of the public will be jeopardized or that the welfare of the inmate will not be served by such modification. The court shall have the power to impose a less severe penalty upon the inmate, including the power to reduce the minimum below the statutory limit on the minimum term prescribed for the crime of which the inmate has been convicted. The recommendation of the secretary of corrections, the hearing on the recommendation and the order of modification shall be made in open court. Notice of the recommendation of modification of sentence and the time and place of the hearing thereon shall be given by the inmate, or by the inmate's legal counsel, at least 21 days prior to the hearing to the county or district attorney of the county where the inmate was convicted. After receipt of such notice and at least 14 days prior to the hearing, the county or district attorney shall give notice of the recommendation of modification of sentence and the time and place of the hearing thereon to any victim of the inmate's crime who is alive and whose address is known to the county or district attorney or, if the victim is deceased, to the victim's next of kin if the next of kin's address is known to the county or district attorney. Proof of service of each notice required to be given by this subsection shall be filed with the court.

(f) After such defendant has been assigned to a conservation camp but prior to the end of 180 days, the chief administrator of such camp shall file a performance report and recommendations with the court. The court shall enter an order based on such report and recommendations modifying the sentence, if appropriate, by sentencing the defendant to any of the authorized dispositions provided in subsection (b), except to reassign such person to a conservation camp as provided in subsection (b)(6).

(g) This section shall not deprive the court of any authority conferred by any other Kansas statute to decree a forfeiture of property, suspend or cancel a license, remove a person from office, or impose any other civil penalty as a result of conviction of crime.

(h) An application for or acceptance of probation, suspended sentence or assignment to a community correctional services program shall not constitute an acquiescence in the judgment for purpose of appeal, and any convicted person may appeal from such conviction, as provided by law, without regard to whether such person has applied for probation, suspended sentence or assignment to a community correctional services program.

(i) When it is provided by law that a person shall be sentenced pursuant to K.S.A. 21-4628, prior to its repeal, the provisions of this section shall not apply.

(j) The provisions of this section shall apply to crimes committed before July 1, 1993.

History: L. 2010, ch. 136, § 271; L. 2011, ch. 30, § 76; L. 2014, ch. 115, § 24; July 1.



21-6703 Presentence investigation and report.

21-6703. Presentence investigation and report. (a) Whenever a defendant is convicted of a misdemeanor, the court before which the conviction is had may request a presentence investigation by a court services officer. Whenever a defendant is convicted of a felony, the court shall require that a presentence investigation be conducted by a court services officer or in accordance with K.S.A. 2016 Supp. 21-6702, and amendments thereto, unless the court finds that adequate and current information is available in a previous presentence investigation report or from other sources.

(b) Whenever a presentence report is requested, the court services officer, with the assistance of the county or district attorney, shall secure, except for good cause shown, information concerning:

(1) The circumstances of the offense and any mitigating or aggravating factors involved in the defendant's behavior;

(2) the attitude of the complainant or victim and, if possible in homicide cases, the victim's immediate family;

(3) the criminal record, social history and present condition of the defendant; and

(4) any other facts or circumstances that may aid the court in sentencing, which may include, but is not limited to, the financial, social, psychological, physical or other harm or loss suffered by victims of the offense and the restitution needs of such victims. Except where specifically prohibited by law, all local governmental and state agencies shall furnish to the officer conducting the presentence investigation any records requested by the officer. If ordered by the court, the presentence investigation shall include a physical and mental examination of the defendant.

(c) Presentence investigation reports shall be in the form and contain the information prescribed by rule of the supreme court, and shall contain any other information prescribed by the district court.

(d) The judicial administrator of the courts shall confer and consult with the secretary of corrections when considering changes or revisions in the form and content of presentence investigation reports so that the reports will be in such form and contain such information as will be of assistance to the secretary in exercising or performing the secretary's functions, powers and duties.

(e) The provisions of this section shall not apply to felony crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 272; July 1, 2011.



21-6704 Availability of reports to counsel; exception.

21-6704. Availability of reports to counsel; exception. (a) (1) The judge shall make available to the attorney for the state or counsel for the defendant the presentence report, any report that may be received from the Topeka correctional facility or the state security hospital and other diagnostic reports and shall allow the attorney or counsel a reasonable time to review the report before sentencing the defendant.

(2) The court shall permit the attorney for the state or the counsel for the defendant to copy and retain any of the reports under subsection (a)(1). Any reports copied and retained shall be kept in the records of the attorney for the state or the counsel for the defendant. All costs of copying such reports shall be paid by the office of the attorney for the state or the counsel for the defendant making the request.

(b) The presentence report shall become part of the court record and shall be accessible to the public, except that the official version, the defendant's version, the victim's statement, any psychological reports and any drug and alcohol reports shall be accessible only to the attorney for the state and the counsel for the defendant, the sentencing judge, the department of corrections and if requested, the Kansas sentencing commission. If the offender is committed to the custody of the secretary of corrections, the report shall be sent to the secretary and, in accordance with K.S.A. 75-5220, and amendments thereto, to the warden of the state correctional institution to which the defendant is conveyed.

(c) For felony crimes committed on or after July 1, 1993, the provisions of this section are not applicable to the presentence investigation report.

History: L. 2010, ch. 136, § 273; July 1, 2011.



21-6705 Criteria for fixing minimum terms.

21-6705. Criteria for fixing minimum terms. (a) In sentencing a person to prison, the court, having regard to the nature and circumstances of the crime and the history, character and condition of the defendant, shall fix the lowest minimum term which, in the opinion of such court, is consistent with the public safety, the needs of the defendant, and the seriousness of the defendant's crime.

(b) The following factors, while not controlling, shall be considered by the court in fixing the minimum term of imprisonment:

(1) The defendant's history of prior criminal activity;

(2) the extent of the harm caused by the defendant's criminal conduct;

(3) whether the defendant intended that the defendant's criminal conduct would cause or threaten serious harm;

(4) the degree of the defendant's provocation;

(5) whether there were substantial grounds tending to excuse or justify the defendant's criminal conduct, though failing to establish a defense;

(6) whether the victim of the defendant's criminal conduct induced or facilitated its commission; and

(7) whether the defendant has compensated or will compensate the victim of the defendant's criminal conduct for the damage or injury that the victim sustained.

(c) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 274; July 1, 2011.



21-6706 Conviction of second and subsequent felonies; exceptions.

21-6706. Conviction of second and subsequent felonies; exceptions. (a) If a defendant is convicted of a felony specified in article 34, 35 or 36 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, the punishment for which is confinement in the custody of the secretary of corrections after having previously been convicted of any such felony or comparable felony under the laws of another state, the federal government or a foreign government, the trial judge may sentence the defendant as follows, upon motion of the prosecutor:

(1) The court may fix a minimum sentence of not less than the least nor more than twice the greatest minimum sentence authorized by K.S.A. 2016 Supp. 21-6701, and amendments thereto, for the crime for which the defendant is convicted; and

(2) the court may fix a maximum sentence of not less than the least nor more than twice the greatest maximum sentence provided for the crime by K.S.A. 2016 Supp. 21-6701, and amendments thereto.

(b) If a defendant is convicted of a felony specified in article 34, 35 or 36 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, having been convicted at least twice before for any such felony offenses or comparable felony offenses under the laws of another state, the federal government or a foreign government, the trial judge shall sentence the defendant as follows, upon motion of the prosecutor:

(1) The court shall fix a minimum sentence of not less than the greatest nor more than three times the greatest minimum sentence authorized for the crime for which the defendant is convicted by K.S.A. 2016 Supp. 21-6701, and amendments thereto; and

(2) the court may fix a maximum sentence of not less than the least nor more than three times the greatest maximum sentence provided for the crime by K.S.A. 2016 Supp. 21-6701, and amendments thereto.

(c) If a defendant is convicted of a felony other than a felony specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, having been convicted at least twice before for any such felony offenses or comparable felony offenses under the laws of another state, the federal government or a foreign government, the trial judge shall sentence the defendant as follows, upon motion of the prosecutor:

(1) The court shall fix a minimum sentence of not less than the greatest nor more than two times the greatest minimum sentence authorized for the crime for which the defendant is convicted by K.S.A. 2016 Supp. 21-6701, and amendments thereto; and

(2) the court may fix a maximum sentence of not less than the least nor more than two times the greatest maximum sentence provided for the crime by K.S.A. 2016 Supp. 21-6701, and amendments thereto.

(d) If any portion of a sentence imposed under K.S.A. 21-107a, prior to their repeal, or under this section, is determined to be invalid by any court because a prior felony conviction is itself invalid, upon resentencing the court may consider evidence of any other prior felony conviction that could have been utilized under K.S.A. 21-107a, prior to their repeal, or under this section, at the time the original sentence was imposed, whether or not it was introduced at that time, except that if the defendant was originally sentenced as a second offender, the defendant shall not be resentenced as a third offender.

(e) The provisions of this section shall not be applicable to:

(1) Any person convicted of a felony of which a prior conviction of a felony is a necessary element;

(2) any person convicted of a felony for which a prior conviction of such felony is considered in establishing the class of felony for which the person may be sentenced; or

(3) any felony committed on or after July 1, 1993.

(f) A judgment may be rendered pursuant to this section only after the court finds from competent evidence the fact of former convictions for a felony committed by the prisoner, in or out of the state.

History: L. 2010, ch. 136, § 275; July 1, 2011.



21-6707 Mandatory imprisonment for crimes involving firearms.

21-6707. Mandatory imprisonment for crimes involving firearms. (a) Except as provided in subsection (c), probation, assignment to a community correctional services program or suspension of sentence shall not be granted to any defendant who is convicted of the commission of the crime of rape, the crime of aggravated sodomy or any crime set out in article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, in which the defendant used any firearm in the commission thereof and such defendant shall be sentenced to not less than the minimum sentence of imprisonment authorized by law for that crime. This section shall not apply to any crime committed by a person under 18 years of age.

(b) When a court has sentenced a defendant as provided above, the court shall state in the sentencing order of the judgment form or journal entry, whichever is delivered with the defendant to the correctional institution, that the defendant has been sentenced pursuant to this section based on a finding by the court that a firearm was so used.

(c) The provisions of this section shall not apply to any crime committed by a person where such application would result in a manifest injustice.

(d) The provisions of this section shall not apply to any crime committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 276; July 1, 2011.



21-6708 Presumptive sentence of probation for certain class D or E felons.

21-6708. Presumptive sentence of probation for certain class D or E felons. The presumptive sentence for a person who has never before been convicted of a felony, but has now been convicted of a class D or E felony or convicted of an attempt to commit a class D felony shall be probation, unless the conviction is of a crime or of an attempt to commit a crime specified in article 34, 35 or 36 of chapter 21 of Kansas Statutes Annotated, prior to their repeal, or in the uniform controlled substances act or the person convicted is a juvenile offender in the custody of the Kansas department for children and families. In determining whether to impose the presumptive sentence, the court shall consider any prior record of the person's having been convicted or having been adjudicated to have committed, while a juvenile, an offense which would constitute a felony if committed by an adult. If the presumptive sentence provided by this section is not imposed, the provisions of K.S.A. 2016 Supp. 21-6709, and amendments thereto, shall apply. The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 277; L. 2014, ch. 115, § 25; July 1.



21-6709 Presumptive sentence of assignment to community correctional services program for certain class D or E felons; aggravating circumstances to be considered.

21-6709. Presumptive sentence of assignment to community correctional services program for certain class D or E felons; aggravating circumstances to be considered. (a) If probation is not granted pursuant to K.S.A. 2016 Supp. 21-6708, and amendments thereto, subject to the provisions of K.S.A. 75-5291, and amendments thereto, the presumptive sentence for a person convicted of a class D or E felony shall be assignment to a community correctional services program on terms the court determines.

(b) In determining whether to impose the presumptive sentence provided by this section, the court shall consider whether any of the following aggravating circumstances existed:

(1) Whether the crime is a felony violation of the uniform controlled substances act or an attempt to commit such an offense;

(2) whether the crime is a crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or an attempt to commit such an offense; or

(3) any prior record of the person's having been convicted of a felony or having been adjudicated to have committed, while a juvenile, an offense which would constitute a felony if committed by an adult.

(c) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 278; July 1, 2011.



21-6710 Fines; crimes committed prior to July 1, 1993.

21-6710. Fines; crimes committed prior to July 1, 1993. (a) Except as provided in subsection (b), a person who has been convicted of a felony may, in addition to or instead of the imprisonment authorized by law, be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class B or C felony, a sum not exceeding $15,000.

(2) For a class D or E felony, a sum not exceeding $10,000.

(b) A person who has been convicted of a felony violation of or any attempt or conspiracy to commit a felony violation of any provision of the uniform controlled substances act may, in addition to or instead of the imprisonment authorized by law, be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class A felony, a sum not exceeding $500,000.

(2) For a class B or C felony, a sum not exceeding $300,000.

(3) For a class D or E felony, a sum not exceeding $100,000.

(c) A person who has been convicted of a misdemeanor may, in addition to or instead of the confinement authorized by law, be sentenced to pay a fine which shall be fixed by the court as follows:

(1) For a class A misdemeanor, a sum not exceeding $2,500.

(2) For a class B misdemeanor, a sum not exceeding $1,000.

(3) For a class C misdemeanor, a sum not exceeding $500.

(4) For an unclassified misdemeanor, any sum authorized by the statute that defines the crime; if no penalty is provided in such law, the fine shall not exceed the fine provided herein for a class C misdemeanor.

(d) As an alternative to any of the above fines, the fine imposed may be fixed at any greater sum not exceeding double the pecuniary gain derived from the crime by the offender.

(e) A person who has been convicted of a traffic infraction may be sentenced to pay a fine which shall be fixed by the court not exceeding $500.

(f) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 279; July 1, 2011.



21-6711 Defendants sentenced to custody of secretary of corrections; judgment form and contents; diagnostic reports to accompany defendant.

21-6711. Defendants sentenced to custody of secretary of corrections; judgment form and contents; diagnostic reports to accompany defendant. (a) If the defendant is to be sentenced to the custody of the secretary of corrections, the court may prepare a judgment form which shall be signed by the court and filed with the clerk. If prepared, the judgment form shall reflect the conviction, the sentence and the commitment, and shall contain the following:

(1) The pronouncement of guilt including:

(A) The title of the crime;

(B) the statute violated; and

(C) the date the offense occurred.

(2) The sentence imposed including:

(A) The terms as required by subsection (b) of K.S.A. 2016 Supp. 21-6702, and amendments thereto;

(B) if applicable, a description of any increase in sentence because of previous felony conviction pursuant to K.S.A. 2016 Supp. 21-6706, and amendments thereto;

(C) if applicable, a statement that this defendant has been convicted of a class A, B or C felony by reason of aiding, abetting, advising, or counseling another to commit a crime, or by reason of the principle provided for in subsection (2) of K.S.A. 21-3205, prior to its repeal;

(D) if applicable, a statement that this defendant, age 18 or over, has been mandatorily sentenced pursuant to K.S.A. 2016 Supp. 21-6707, and amendments thereto, for use of a firearm in a crime under article 34 of chapter 21, prior to its repeal, or the crime of rape or aggravated sodomy; and

(E) a statement of the effective date of the sentence indicating whether it is the date of imposition or some date earlier to give credit for time confined pending disposition of the case pursuant to K.S.A. 2016 Supp. 21-6615, and amendments thereto, or credit for time on probation or assignment to community corrections pursuant to K.S.A. 2016 Supp. 21-6615, and amendments thereto.

(3) The order of commitment to the custody of the secretary, if not issued as a separate order.

(b) The court may attach to or include in the judgment form any of the following:

(1) A statement of reasons for imposing the sentence as ordered other than those reasons required above to be stated;

(2) a description of aggravating or mitigating circumstances the court took into consideration when ordering the commitment;

(3) recommendations on a program of rehabilitation for the offender, based on presentence investigation reports and any other information available. Such recommendations may include desirable treatment for corrections of physical deformities or disfigurement that may, if possible, be corrected by medical or surgical procedures or by prosthesis;

(4) a recommendation for further evaluation at the Topeka correctional facility, even though the defendant was committed for presentence investigation;

(5) the copy of the evidence from trial or part thereof transmitted pursuant to K.S.A. 75-5219, and amendments thereto.

(c) The court shall forward a copy of all presentence investigation reports and other diagnostic reports on the offender received by the district court, including any reports received from the Topeka correctional facility or the state security hospital, to the officer having the offender in custody for delivery with the offender to the correctional institution.

(d) The provisions of this section shall not apply to crimes committed on or after July 1, 1993.

History: L. 2010, ch. 136, § 280; July 1, 2011.



21-6712 Order transferring custody to corrections.

21-6712. Order transferring custody to corrections. If the defendant is to be sentenced to the secretary of corrections, the court shall issue an order of commitment to cause the transfer of custody of the defendant over to the secretary. Such order may be made part of the sentencing document whether that be the judgment form or the journal entry. The commitment order shall be supported by the record of judgment of conviction and sentence, whether by judgment form or by journal entry, and delivered with the defendant to the correctional institution.

History: L. 2010, ch. 136, § 281; July 1, 2011.






Article 68 REVISED SENTENCING GUIDELINES

21-6801 Citation of article.

21-6801. Citation of article. K.S.A. 2016 Supp. 21-6801 through 21-6824, and amendments thereto, shall be known and may be cited as the revised Kansas sentencing guidelines act.

History: L. 2010, ch. 136, § 282; July 1, 2011.



21-6802 Basis for applying sentencing guidelines and prosecuting standards; sentencing court to consider alternatives determining appropriate sentence; determination of time when crime committed; law applicable.

21-6802. Basis for applying sentencing guidelines and prosecuting standards; sentencing court to consider alternatives determining appropriate sentence; determination of time when crime committed; law applicable. (a) The sentencing guidelines and prosecuting standards, as contained in K.S.A. 2016 Supp. 21-6801 through 21-6824, and amendments thereto, shall apply equally to all offenders in all parts of the state.

(b) The sentencing court may consider in all cases a range of alternatives with gradations of supervisory, supportive and custodial facilities at its disposal so as to permit a sentence appropriate for each individual case, consistent with these guidelines and the permitted dispositional and durational departures contained in K.S.A. 2016 Supp. 21-6801 through 21-6824, and amendments thereto.

(c) Except as otherwise provided, the sentencing guidelines and prosecuting standards shall be applicable to felony crimes committed on or after July 1, 1993, and shall have no application to crimes committed prior to July 1, 1993. If it cannot be determined whether the crime was committed on or after July 1, 1993, the person convicted of committing such crime shall be sentenced as if such crime had been committed prior to July 1, 1993. A crime is committed prior to July 1, 1993, if any of the essential elements of the crime as then defined occurred before July 1, 1993. Except as provided in K.S.A. 21-4724, prior to its repeal, prosecutions for prior crimes shall be governed, prosecuted and punished under the laws existing at the time such crimes were committed.

History: L. 2010, ch. 136, § 283; July 1, 2011.



21-6803 Definitions.

21-6803. Definitions. As used in K.S.A. 2016 Supp. 21-6801 through 21-6824, and amendments thereto:

(a) "Aggravating factor" means a substantial and compelling reason justifying an exceptional sentence whereby the sentencing court may impose a departure sentence outside the standard sentencing range for a crime. An aggravating factor may result in a dispositional or durational departure;

(b) "commission" means the Kansas sentencing commission;

(c) "criminal history" means and includes an offender's criminal record of adult felony, class A misdemeanor, class B person misdemeanor or select misdemeanor convictions and comparable juvenile adjudications at the time such offender is sentenced;

(d) "criminal history score" means the summation of the convictions described as criminal history that place an offender in one of the criminal history score categories listed on the horizontal axis of the sentencing guidelines grids;

(e) "decay factor" means prior convictions that are no longer considered as part of an offender's criminal history score;

(f) "departure" means a sentence which is inconsistent with the presumptive sentence for an offender;

(g) "dispositional departure" means a departure sentence imposing a nonprison sanction when the presumptive sentence is prison or prison when the presumptive sentence is nonimprisonment;

(h) "dispositional line" means the solid black line on the sentencing guidelines grids which separates the grid blocks in which the presumptive sentence is a term of imprisonment and postrelease supervision from the grid blocks in which the presumptive sentence is nonimprisonment;

(i) "durational departure" means a departure sentence which is inconsistent with the presumptive term of imprisonment or nonimprisonment;

(j) "good time" means a method of behavior control or sanctions utilized by the department of corrections;

(k) "grid" means the sentencing guidelines grid for nondrug crimes as provided in K.S.A. 2016 Supp. 21-6804, and amendments thereto, or the sentencing guidelines grid for drug crimes as provided in K.S.A. 2016 Supp. 21-6805, and amendments thereto, or both;

(l) "grid block" means a box on the grid formed by the intersection of the crime severity ranking of a current crime of conviction and an offender's criminal history classification;

(m) "imprisonment" means imprisonment in a facility operated by the Kansas department of corrections;

(n) "mitigating factor" means a substantial and compelling reason justifying an exceptional sentence whereby the sentencing court may impose a departure sentence outside of the standard sentencing range for a crime. A mitigating factor may result in a dispositional or durational departure;

(o) "nonimprisonment," "nonprison" or "nonprison sanction" means probation, community corrections, conservation camp, house arrest or any other community based disposition;

(p) "postrelease supervision" means the release of a prisoner to the community after having served a period of imprisonment or equivalent time served in a facility where credit for time served is awarded as set forth by the court, subject to conditions imposed by the prisoner review board and to the secretary of correction's supervision;

(q) "presumptive sentence" means the sentence provided in a grid block for an offender classified in that grid block by the combined effect of the crime severity ranking of the offender's current crime of conviction and the offender's criminal history;

(r) "prison" means a facility operated by the Kansas department of corrections; and

(s) "sentencing range" means the sentencing court's discretionary range in imposing a nonappealable sentence.

History: L. 2010, ch. 136, § 284; L. 2012, ch. 16, § 7; July 1.



21-6804 Sentencing grid for nondrug crimes; authority and responsibility of sentencing court; presumptive disposition.

21-6804. Sentencing grid for nondrug crimes; authority and responsibility of sentencing court; presumptive disposition. (a) The provisions of this section shall be applicable to the sentencing guidelines grid for nondrug crimes. The following sentencing guidelines grid shall be applicable to nondrug felony crimes:

(b) Sentences expressed in the sentencing guidelines grid for nondrug crimes represent months of imprisonment.

(c) The sentencing guidelines grid is a two-dimensional crime severity and criminal history classification tool. The grid's vertical axis is the crime severity scale which classifies current crimes of conviction. The grid's horizontal axis is the criminal history scale which classifies criminal histories.

(d) The sentencing guidelines grid for nondrug crimes as provided in this section defines presumptive punishments for felony convictions, subject to the sentencing court's discretion to enter a departure sentence. The appropriate punishment for a felony conviction should depend on the severity of the crime of conviction when compared to all other crimes and the offender's criminal history.

(e) (1) The sentencing court has discretion to sentence at any place within the sentencing range. In the usual case it is recommended that the sentencing judge select the center of the range and reserve the upper and lower limits for aggravating and mitigating factors insufficient to warrant a departure.

(2) In presumptive imprisonment cases, the sentencing court shall pronounce the complete sentence which shall include the:

(A) Prison sentence;

(B) maximum potential reduction to such sentence as a result of good time; and

(C) period of postrelease supervision at the sentencing hearing. Failure to pronounce the period of postrelease supervision shall not negate the existence of such period of postrelease supervision.

(3) In presumptive nonprison cases, the sentencing court shall pronounce the:

(A) Prison sentence; and

(B) duration of the nonprison sanction at the sentencing hearing.

(f) Each grid block states the presumptive sentencing range for an offender whose crime of conviction and criminal history place such offender in that grid block. If an offense is classified in a grid block below the dispositional line, the presumptive disposition shall be nonimprisonment. If an offense is classified in a grid block above the dispositional line, the presumptive disposition shall be imprisonment. If an offense is classified in grid blocks 5-H, 5-I or 6-G, the court may impose an optional nonprison sentence as provided in subsection (q).

(g) The sentence for a violation of K.S.A. 21-3415, prior to its repeal, aggravated battery against a law enforcement officer committed prior to July 1, 2006, or a violation of K.S.A. 2016 Supp. 21-5412(d), and amendments thereto, aggravated assault against a law enforcement officer, which places the defendant's sentence in grid block 6-H or 6-I shall be presumed imprisonment. The court may impose an optional nonprison sentence as provided in subsection (q).

(h) When a firearm is used to commit any person felony, the offender's sentence shall be presumed imprisonment. The court may impose an optional nonprison sentence as provided in subsection (q).

(i) (1) The sentence for the violation of the felony provision of K.S.A. 2016 Supp. 8-1025, K.S.A. 8-2,144, K.S.A. 8-1567, K.S.A. 2016 Supp. 21-5414(b)(3), K.S.A. 2016 Supp. 21-5823(b)(3) and (b)(4), K.S.A. 2016 Supp. 21-6412 and K.S.A. 2016 Supp. 21-6416, and amendments thereto, shall be as provided by the specific mandatory sentencing requirements of that section and shall not be subject to the provisions of this section or K.S.A. 2016 Supp. 21-6807, and amendments thereto.

(2) If because of the offender's criminal history classification the offender is subject to presumptive imprisonment or if the judge departs from a presumptive probation sentence and the offender is subject to imprisonment, the provisions of this section and K.S.A. 2016 Supp. 21-6807, and amendments thereto, shall apply and the offender shall not be subject to the mandatory sentence as provided in K.S.A. 2016 Supp. 21-5823, and amendments thereto.

(3) Notwithstanding the provisions of any other section, the term of imprisonment imposed for the violation of the felony provision of K.S.A. 2016 Supp. 8-1025, K.S.A. 8-2,144, K.S.A. 8-1567, K.S.A. 2016 Supp. 21-5414(b)(3), K.S.A. 2016 Supp. 21-5823(b)(3) and (b)(4), K.S.A. 2016 Supp. 21-6412 and K.S.A. 2016 Supp. 21-6416, and amendments thereto, shall not be served in a state facility in the custody of the secretary of corrections, except that the term of imprisonment for felony violations of K.S.A. 2016 Supp. 8-1025 or K.S.A. 8-2,144 or K.S.A. 8-1567, and amendments thereto, may be served in a state correctional facility designated by the secretary of corrections if the secretary determines that substance abuse treatment resources and facility capacity is available. The secretary's determination regarding the availability of treatment resources and facility capacity shall not be subject to review. Prior to imposing any sentence pursuant to this subsection, the court may consider assigning the defendant to a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto.

(j) (1) The sentence for any persistent sex offender whose current convicted crime carries a presumptive term of imprisonment shall be double the maximum duration of the presumptive imprisonment term. The sentence for any persistent sex offender whose current conviction carries a presumptive nonprison term shall be presumed imprisonment and shall be double the maximum duration of the presumptive imprisonment term.

(2) Except as otherwise provided in this subsection, as used in this subsection, "persistent sex offender" means a person who:

(A) (i) Has been convicted in this state of a sexually violent crime, as defined in K.S.A. 22-3717, and amendments thereto; and

(ii) at the time of the conviction under subsection (j)(2)(A)(i) has at least one conviction for a sexually violent crime, as defined in K.S.A. 22-3717, and amendments thereto, in this state or comparable felony under the laws of another state, the federal government or a foreign government; or

(B) (i) has been convicted of rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto; and

(ii) at the time of the conviction under subsection (j)(2)(B)(i) has at least one conviction for rape in this state or comparable felony under the laws of another state, the federal government or a foreign government.

(3) Except as provided in subsection (j)(2)(B), the provisions of this subsection shall not apply to any person whose current convicted crime is a severity level 1 or 2 felony.

(k) (1) If it is shown at sentencing that the offender committed any felony violation for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further or assist in any criminal conduct by gang members, the offender's sentence shall be presumed imprisonment. The court may impose an optional nonprison sentence as provided in subsection (q).

(2) As used in this subsection, "criminal street gang" means any organization, association or group of three or more persons, whether formal or informal, having as one of its primary activities:

(A) The commission of one or more person felonies; or

(B) the commission of felony violations of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009; and

(C) its members have a common name or common identifying sign or symbol; and

(D) its members, individually or collectively, engage in or have engaged in the commission, attempted commission, conspiracy to commit or solicitation of two or more person felonies or felony violations of article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or any substantially similar offense from another jurisdiction.

(l) Except as provided in subsection (o), the sentence for a violation of K.S.A. 2016 Supp. 21-5807(a)(1), and amendments thereto, or any attempt or conspiracy, as defined in K.S.A. 2016 Supp. 21-5301 and 21-5302, and amendments thereto, to commit such offense, when such person being sentenced has a prior conviction for a violation of K.S.A. 21-3715(a) or (b), prior to its repeal, 21-3716, prior to its repeal, K.S.A. 2016 Supp. 21-5807(a)(1) or (a)(2), or K.S.A. 2016 Supp. 21-5807(b), and amendments thereto, or any attempt or conspiracy to commit such offense, shall be presumptive imprisonment.

(m) The sentence for a violation of K.S.A. 22-4903 or K.S.A. 2016 Supp. 21-5913(a)(2), and amendments thereto, shall be presumptive imprisonment. If an offense under such sections is classified in grid blocks 5-E, 5-F, 5-G, 5-H or 5-I, the court may impose an optional nonprison sentence as provided in subsection (q).

(n) The sentence for a violation of criminal deprivation of property, as defined in K.S.A. 2016 Supp. 21-5803, and amendments thereto, when such property is a motor vehicle, and when such person being sentenced has any combination of two or more prior convictions of K.S.A. 21-3705(b), prior to its repeal, or of criminal deprivation of property, as defined in K.S.A. 2016 Supp. 21-5803, and amendments thereto, when such property is a motor vehicle, shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(o) The sentence for a felony violation of theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, or burglary as defined in K.S.A. 2016 Supp. 21-5807(a), and amendments thereto, when such person being sentenced has no prior convictions for a violation of K.S.A. 21-3701 or 21-3715, prior to their repeal, or theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, or burglary as defined in K.S.A. 2016 Supp. 21-5807(a), and amendments thereto; or the sentence for a felony violation of theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, when such person being sentenced has one or two prior felony convictions for a violation of K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2016 Supp. 21-5807, and amendments thereto; or the sentence for a felony violation of burglary as defined in K.S.A. 2016 Supp. 21-5807(a), and amendments thereto, when such person being sentenced has one prior felony conviction for a violation of K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2016 Supp. 21-5807, and amendments thereto, shall be the sentence as provided by this section, except that the court may order an optional nonprison sentence for a defendant to participate in a drug treatment program, including, but not limited to, an approved after-care plan, if the court makes the following findings on the record:

(1) Substance abuse was an underlying factor in the commission of the crime;

(2) substance abuse treatment in the community is likely to be more effective than a prison term in reducing the risk of offender recidivism; and

(3) participation in an intensive substance abuse treatment program will serve community safety interests.

A defendant sentenced to an optional nonprison sentence under this subsection shall be supervised by community correctional services. The provisions of K.S.A. 2016 Supp. 21-6824(f)(1), and amendments thereto, shall apply to a defendant sentenced under this subsection. The sentence under this subsection shall not be considered a departure and shall not be subject to appeal.

(p) The sentence for a felony violation of theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, when such person being sentenced has any combination of three or more prior felony convictions for violations of K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2016 Supp. 21-5807, and amendments thereto; or the sentence for a violation of burglary as defined in K.S.A. 2016 Supp. 21-5807(a), and amendments thereto, when such person being sentenced has any combination of two or more prior convictions for violations of K.S.A. 21-3701, 21-3715 and 21-3716, prior to their repeal, or theft of property as defined in K.S.A. 2016 Supp. 21-5801, and amendments thereto, or burglary or aggravated burglary as defined in K.S.A. 2016 Supp. 21-5807, and amendments thereto, shall be presumed imprisonment and the defendant shall be sentenced to prison as provided by this section, except that the court may recommend that an offender be placed in the custody of the secretary of corrections, in a facility designated by the secretary to participate in an intensive substance abuse treatment program, upon making the following findings on the record:

(1) Substance abuse was an underlying factor in the commission of the crime;

(2) substance abuse treatment with a possibility of an early release from imprisonment is likely to be more effective than a prison term in reducing the risk of offender recidivism; and

(3) participation in an intensive substance abuse treatment program with the possibility of an early release from imprisonment will serve community safety interests by promoting offender reformation.

The intensive substance abuse treatment program shall be determined by the secretary of corrections, but shall be for a period of at least four months. Upon the successful completion of such intensive treatment program, the offender shall be returned to the court and the court may modify the sentence by directing that a less severe penalty be imposed in lieu of that originally adjudged within statutory limits. If the offender's term of imprisonment expires, the offender shall be placed under the applicable period of postrelease supervision. The sentence under this subsection shall not be considered a departure and shall not be subject to appeal.

(q) As used in this section, an "optional nonprison sentence" is a sentence which the court may impose, in lieu of the presumptive sentence, upon making the following findings on the record:

(1) An appropriate treatment program exists which is likely to be more effective than the presumptive prison term in reducing the risk of offender recidivism; and

(2) the recommended treatment program is available and the offender can be admitted to such program within a reasonable period of time; or

(3) the nonprison sanction will serve community safety interests by promoting offender reformation.

Any decision made by the court regarding the imposition of an optional nonprison sentence shall not be considered a departure and shall not be subject to appeal.

(r) The sentence for a violation of K.S.A. 2016 Supp. 21-5413(c)(2), and amendments thereto, shall be presumptive imprisonment and shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(s) The sentence for a violation of K.S.A. 2016 Supp. 21-5512, and amendments thereto, shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(t) (1) If the trier of fact makes a finding that an offender wore or used ballistic resistant material in the commission of, or attempt to commit, or flight from any felony, in addition to the sentence imposed pursuant to the Kansas sentencing guidelines act, the offender shall be sentenced to an additional 30 months' imprisonment.

(2) The sentence imposed pursuant to subsection (t)(1) shall be presumptive imprisonment and shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(3) As used in this subsection, "ballistic resistant material" means: (A) Any commercially produced material designed with the purpose of providing ballistic and trauma protection, including, but not limited to, bulletproof vests and kevlar vests; and (B) any homemade or fabricated substance or item designed with the purpose of providing ballistic and trauma protection.

(u) The sentence for a violation of K.S.A. 2016 Supp. 21-6107, and amendments thereto, or any attempt or conspiracy, as defined in K.S.A. 2016 Supp. 21-5301 and 21-5302, and amendments thereto, to commit such offense, when such person being sentenced has a prior conviction for a violation of K.S.A. 21-4018, prior to its repeal, or K.S.A. 2016 Supp. 21-6107, and amendments thereto, or any attempt or conspiracy to commit such offense, shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(v) The sentence for a third or subsequent violation of K.S.A. 8-1568, and amendments thereto, shall be presumptive imprisonment and shall be served consecutively to any other term or terms of imprisonment imposed. Such sentence shall not be considered a departure and shall not be subject to appeal.

(w) The sentence for aggravated criminal damage to property as defined in K.S.A. 2016 Supp. 21-5813(b), and amendments thereto, when such person being sentenced has a prior conviction for any nonperson felony shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(x) The sentence for a violation of K.S.A. 2016 Supp. 21-5807(a)(1), and amendments thereto, shall be presumptive imprisonment if the offense under such paragraph is classified in grid blocks 7-C, 7-D or 7-E. Such sentence shall not be considered a departure and shall not be subject to appeal.

History: L. 2010, ch. 136, § 285; L. 2011, ch. 37, § 1; L. 2011, ch. 100, § 21; L. 2012, ch. 172, § 30; L. 2013, ch. 122, § 9; L. 2014, ch. 76, § 2; L. 2015, ch. 96, § 11; L. 2016, ch. 90, § 4; July 1.

Section was also amended by L. 2011, ch. 30, § 77, L. 2011, ch. 37, § 1, and L. 2011, ch. 91, § 38, but those versions were repealed by L. 2011, ch. 91, § 41, and L. 2011, ch. 100, § 22.



21-6805 Sentencing grid for drug crimes; authority and responsibility of sentencing court; presumptive disposition.

21-6805. Sentencing grid for drug crimes; authority and responsibility of sentencing court; presumptive disposition. (a) The provisions of this section shall be applicable to the sentencing guidelines grid for drug crimes. The following sentencing guidelines grid for drug crimes shall be applicable to felony crimes under K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, except as otherwise provided by law:

(b) Sentences expressed in the sentencing guidelines grid for drug crimes in subsection (a) represent months of imprisonment.

(c) (1) The sentencing court has discretion to sentence at any place within the sentencing range. In the usual case it is recommended that the sentencing judge select the center of the range and reserve the upper and lower limits for aggravating and mitigating factors insufficient to warrant a departure. The sentencing court shall not distinguish between the controlled substances cocaine base (9041L000) and cocaine hydrochloride (9041L005) when sentencing within the sentencing range of the grid block.

(2) In presumptive imprisonment cases, the sentencing court shall pronounce the complete sentence which shall include the:

(A) Prison sentence;

(B) maximum potential reduction to such sentence as a result of good time; and

(C) period of postrelease supervision at the sentencing hearing. Failure to pronounce the period of postrelease supervision shall not negate the existence of such period of postrelease supervision.

(3) In presumptive nonprison cases, the sentencing court shall pronounce the prison sentence as well as the duration of the nonprison sanction at the sentencing hearing.

(d) Each grid block states the presumptive sentencing range for an offender whose crime of conviction and criminal history place such offender in that grid block. If an offense is classified in a grid block below the dispositional line, the presumptive disposition shall be nonimprisonment. If an offense is classified in a grid block above the dispositional line, the presumptive disposition shall be imprisonment. If an offense is classified in grid blocks 4-E, 4-F, 4-G, 4-H, 4-I, 5-C or 5-D, the court may impose an optional nonprison sentence as provided in subsection (q) of K.S.A. 2016 Supp. 21-6804, and amendments thereto.

(e) The sentence for a second or subsequent conviction for unlawful manufacturing of a controlled substance, K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, K.S.A. 2016 Supp. 21-5703, and amendments thereto, or a substantially similar offense from another jurisdiction, if the controlled substance in any prior conviction was methamphetamine, as defined by subsection (d)(3) or (f)(1) of K.S.A. 65-4107, and amendments thereto, or an analog thereof, shall be a presumptive term of imprisonment of two times the maximum duration of the presumptive term of imprisonment. The court may impose an optional reduction in such sentence of not to exceed 50% of the mandatory increase provided by this subsection upon making a finding on the record that one or more of the mitigating factors as specified in K.S.A. 2016 Supp. 21-6815, and amendments thereto, justify such a reduction in sentence. Any decision made by the court regarding the reduction in such sentence shall not be considered a departure and shall not be subject to appeal.

(f) (1) The sentence for a third or subsequent felony conviction of K.S.A. 65-4160 or 65-4162, prior to their repeal, K.S.A. 2010 Supp. 21-36a06, prior to its transfer, or K.S.A. 2016 Supp. 21-5706, and amendments thereto, shall be a presumptive term of imprisonment and the defendant shall be sentenced to prison as provided by this section. The defendant's term of imprisonment shall be served in the custody of the secretary of corrections in a facility designated by the secretary. Subject to appropriations therefore, the defendant shall participate in an intensive substance abuse treatment program, of at least four months duration, selected by the secretary of corrections. If the secretary determines that substance abuse treatment resources are otherwise available, such term of imprisonment may be served in a facility designated by the secretary of corrections in the custody of the secretary of corrections to participate in an intensive substance abuse treatment program. The secretary's determination regarding the availability of treatment resources shall not be subject to review. Upon the successful completion of such intensive treatment program, the offender shall be returned to the court and the court may modify the sentence by directing that a less severe penalty be imposed in lieu of that originally adjudged. If the offender's term of imprisonment expires, the offender shall be placed under the applicable period of postrelease supervision.

(2) Such defendant's term of imprisonment shall not be subject to modification under paragraph (1) if:

(A) The defendant has previously completed a certified drug abuse treatment program, as provided in K.S.A. 2016 Supp. 75-52,144, and amendments thereto;

(B) has been discharged or refused to participate in a certified drug abuse treatment program, as provided in K.S.A. 2016 Supp. 75-52,144, and amendments thereto;

(C) has completed an intensive substance abuse treatment program under paragraph (1); or

(D) has been discharged or refused to participate in an intensive substance abuse treatment program under paragraph (1).

The sentence under this subsection shall not be considered a departure and shall not be subject to appeal.

(g) (1) Except as provided further, if the trier of fact makes a finding that an offender carried a firearm to commit a drug felony, or in furtherance of a drug felony, possessed a firearm, in addition to the sentence imposed pursuant to K.S.A. 2016 Supp. 21-6801 through 21-6824, and amendments thereto, the offender shall be sentenced to:

(A) Except as provided in subsection (g)(1)(B), an additional 6 months' imprisonment; and

(B) if the trier of fact makes a finding that the firearm was discharged, an additional 18 months' imprisonment.

(2) The sentence imposed pursuant to subsection (g)(1) shall be presumptive imprisonment. Such sentence shall not be considered a departure and shall not be subject to appeal.

(3) The provisions of this subsection shall not apply to violations of K.S.A. 2016 Supp. 21-5706 or 21-5713, and amendments thereto.

History: L. 2010, ch. 136, § 286; L. 2012, ch. 150, § 33; L. 2013, ch. 37, § 2; July 1.



21-6806 Sentences of imprisonment, good time; pronouncement of sentence in felony cases; off-grid crimes.

21-6806. Sentences of imprisonment, good time; pronouncement of sentence in felony cases; off-grid crimes. (a) Sentences of imprisonment shall represent the time a person shall actually serve, subject to a reduction of the primary sentence for good time as authorized by K.S.A. 2016 Supp. 21-6821, and amendments thereto.

(b) The sentencing court shall pronounce sentence in all felony cases.

(c) Violations of K.S.A. 2016 Supp. 21-5401, 21-5402, 21-5421, 21-5422 and 21-5901, and amendments thereto, are off-grid crimes for the purpose of sentencing. Except as otherwise provided by K.S.A. 2016 Supp. 21-6617, 21-6618, 21-6619, 21-6622, 21-6624, 21-6625, 21-6628 and 21-6629, and amendments thereto, the sentence shall be imprisonment for life and shall not be subject to statutory provisions for suspended sentence, community service or probation.

(d) As identified in K.S.A. 2016 Supp. 21-5426, 21-5503, 21-5504, 21-5506, 21-5510 and 21-6422, and amendments thereto, if the offender is 18 years of age or older and the victim is under 14 years of age, such violations are off-grid crimes for the purposes of sentencing. Except as provided in K.S.A. 2016 Supp. 21-6626, and amendments thereto, the sentence shall be imprisonment for life pursuant to K.S.A. 2016 Supp. 21-6627, and amendments thereto.

History: L. 2010, ch. 136, § 287; L. 2013, ch. 120, § 22; July 1.



21-6807 Crime severity scale for nondrug crimes, application to specific crimes; ranking offenses, provision; unranked offenses; unclassified felonies; prior convictions discovered after the plea.

21-6807. Crime severity scale for nondrug crimes, application to specific crimes; ranking offenses, provision; unranked offenses; unclassified felonies; prior convictions discovered after the plea. (a) The crime severity scale contained in the sentencing guidelines grid for nondrug crimes as provided in K.S.A. 2016 Supp. 21-6804, and amendments thereto, consists of 10 levels of crimes. Crimes listed within each level are considered to be relatively equal in severity. Level 1 crimes are the most severe crimes and level 10 crimes are the least severe crimes. If a person is convicted of two or more crimes, then the severity level shall be determined by the most severe crime of conviction.

(b) When the statutory definition of a crime includes a broad range of criminal conduct, the crime may be subclassified factually in more than one crime category to capture the full range of criminal conduct covered by the crime.

(c) The provisions of this subsection shall be applicable with regard to ranking offenses according to the crime severity scale as provided in this section:

(1) When considering an unranked offense in relation to the crime severity scale, the sentencing judge should refer to comparable offenses on the crime severity scale.

(2) Except for off-grid felony crimes, which are classified as person felonies, all felony crimes omitted from the crime severity scale shall be considered nonperson felonies.

(3) All unclassified felonies shall be scored as level 10 nonperson crimes.

(4) The offense severity level of a crime for which the court has accepted a plea of guilty or nolo contendere pursuant to K.S.A. 22-3210, and amendments thereto, or of a crime of which the defendant has been convicted shall not be elevated or enhanced for sentencing purposes as a result of the discovery of prior convictions or any other basis for such enhancement subsequent to the acceptance of the plea or conviction. Any such prior convictions discovered after the plea has been accepted by the court shall be counted in the determination of the criminal history of the offender.

History: L. 2010, ch. 136, § 288; July 1, 2011.



21-6808 Crime severity scale for drug crimes, application; presumptive sentences.

21-6808. Crime severity scale for drug crimes, application; presumptive sentences. (a) The crime severity scale contained in the sentencing guidelines grid for drug offenses as provided in K.S.A. 2016 Supp. 21-6805, and amendments thereto, consists of 5 levels of crimes. Crimes listed within each level are considered to be relatively equal in severity. Level 1 crimes are the most severe crimes and level 5 crimes are the least severe crimes.

(b) The provisions of this section shall also be applicable to the presumptive sentences for anticipatory crimes as provided in K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto.

History: L. 2010, ch. 136, § 289; L. 2012, ch. 150, § 34; July 1.



21-6809 Criminal history categories in criminal history scale.

21-6809. Criminal history categories in criminal history scale. The criminal history scale is represented in abbreviated form on the horizontal axis of the sentencing guidelines grids. The relative severity of each criminal history category decreases from left to right on such grids. Criminal history category A is the most serious classification. Criminal history category I is the least serious classification. The criminal history categories in the criminal history scale are:

Criminal

History

Category  Descriptive Criminal History

(A)  The offender's criminal history includes three or more adult convictions or juvenile adjudications, in any combination, for person felonies.

(B)  The offender's criminal history includes two adult convictions or juvenile adjudications, in any combination, for person felonies.

(C)  The offender's criminal history includes one adult conviction or juvenile adjudication for a person felony, and one or more adult conviction or juvenile adjudication for a nonperson felony.

(D)  The offender's criminal history includes one adult conviction or juvenile adjudication for a person felony, but no adult conviction or juvenile adjudications for a nonperson felony.

(E)  The offender's criminal history includes three or more adult convictions or juvenile adjudications for nonperson felonies, but no adult conviction or juvenile adjudication for a person felony.

(F)  The offender's criminal history includes two adult convictions or juvenile adjudications for nonperson felonies, but no adult conviction or juvenile adjudication for a person felony.

(G)  The offender's criminal history includes one adult conviction or juvenile adjudication for a nonperson felony, but no adult conviction or juvenile adjudication for a person felony.

(H)  The offender's criminal history includes two or more adult convictions or juvenile adjudications for nonperson and/or select misdemeanors, and no more than two adult convictions or juvenile adjudications for person misdemeanors, but no adult conviction or juvenile adjudication for either a person or nonperson felony.

(I)  The offender's criminal history includes no prior record; or, one adult conviction or juvenile adjudication for a person, nonperson, or select misdemeanor, but no adult conviction or juvenile adjudication for either a person or nonperson felony.

History: L. 2010, ch. 136, § 290; July 1, 2011.



21-6810 Criminal history categories, basis; determination of offenders classification; decay factors; prior convictions.

21-6810. Criminal history categories, basis; determination of offenders classification; decay factors; prior convictions. (a) Criminal history categories contained in the sentencing guidelines grids are based on the following types of prior convictions: Person felony adult convictions, nonperson felony adult convictions, person felony juvenile adjudications, nonperson felony juvenile adjudications, person misdemeanor adult convictions, nonperson class A misdemeanor adult convictions, person misdemeanor juvenile adjudications, nonperson class A misdemeanor juvenile adjudications, select class B nonperson misdemeanor adult convictions, select class B nonperson misdemeanor juvenile adjudications and convictions and adjudications for violations of municipal ordinances or county resolutions which are comparable to any crime classified under the state law of Kansas as a person misdemeanor, select nonperson class B misdemeanor or nonperson class A misdemeanor. A prior conviction is any conviction, other than another count in the current case which was brought in the same information or complaint or which was joined for trial with other counts in the current case pursuant to K.S.A. 22-3203, and amendments thereto, which occurred prior to sentencing in the current case regardless of whether the offense that led to the prior conviction occurred before or after the current offense or the conviction in the current case.

(b) A class B nonperson select misdemeanor is a special classification established for weapons violations. Such classification shall be considered and scored in determining an offender's criminal history classification.

(c) Except as otherwise provided, all convictions, whether sentenced consecutively or concurrently, shall be counted separately in the offender's criminal history.

(d) Except as provided in K.S.A. 2016 Supp. 21-6815, and amendments thereto, the following are applicable to determining an offender's criminal history classification:

(1) Only verified convictions will be considered and scored.

(2) All prior adult felony convictions, including expungements, will be considered and scored. Prior adult felony convictions for offenses that were committed before July 1, 1993, shall be scored as a person or nonperson crime using a comparable offense under the Kansas criminal code in effect on the date the current crime of conviction was committed.

(3) There will be no decay factor applicable for:

(A) Adult convictions;

(B) a juvenile adjudication for an offense which would constitute a nondrug severity level 1 through 4 person felony if committed by an adult. Prior juvenile adjudications for offenses that were committed before July 1, 1993, shall be scored as a person or nonperson crime using a comparable offense under the Kansas criminal code in effect on the date the current crime of conviction was committed;

(C) a juvenile adjudication for an offense committed before July 1, 1993, which would have been a class A, B or C felony, if committed by an adult; or

(D) a juvenile adjudication for an offense committed on or after July 1, 1993, which would be an off-grid felony, a nondrug severity level 1*.

(4) Except as otherwise provided, a juvenile adjudication will decay if the current crime of conviction is committed after the offender reaches the age of 25, and the juvenile adjudication is for an offense:

(A) Committed before July 1, 1993, which would have been a class D or E felony if committed by an adult;

(B) committed on or after July 1, 1993, which would be a nondrug severity level 5 through 10, a non-grid felony or any drug felony, if committed by an adult; or

(C) which would be a misdemeanor if committed by an adult.

(5) All person misdemeanors, class A nonperson misdemeanors and class B select nonperson misdemeanors, and all municipal ordinance and county resolution violations comparable to such misdemeanors, shall be considered and scored. Prior misdemeanors for offenses that were committed before July 1, 1993, shall be scored as a person or nonperson crime using a comparable offense under the Kansas criminal code in effect on the date the current crime of conviction was committed.

(6) Unless otherwise provided by law, unclassified felonies and misdemeanors, shall be considered and scored as nonperson crimes for the purpose of determining criminal history.

(7) Prior convictions of a crime defined by a statute which has since been repealed shall be scored using the classification assigned at the time of such conviction.

(8) Prior convictions of a crime defined by a statute which has since been determined unconstitutional by an appellate court shall not be used for criminal history scoring purposes.

(9) Prior convictions of any crime shall not be counted in determining the criminal history category if they enhance the severity level, elevate the classification from misdemeanor to felony, or are elements of the present crime of conviction. Except as otherwise provided, all other prior convictions will be considered and scored.

(e) The amendments made to this section by this act are procedural in nature and shall be construed and applied retroactively.

History: L. 2010, ch. 136, § 291; L. 2011, ch. 30, § 78; L. 2012, ch. 150, § 35; L. 2015, ch. 5, § 1; L. 2016, ch. 97, § 1; July 1.

* "through 4 felony, if committed by an adult" was inadvertently deleted.



21-6811 Determination of offender's criminal history classification in presumptive sentencing guidelines grids.

21-6811. Determination of offender's criminal history classification in presumptive sentencing guidelines grids. In addition to the provisions of K.S.A. 2016 Supp. 21-6810, and amendments thereto, the following shall apply in determining an offender's criminal history classification as contained in the presumptive sentencing guidelines grids:

(a) Every three prior adult convictions or juvenile adjudications of class A and class B person misdemeanors in the offender's criminal history, or any combination thereof, shall be rated as one adult conviction or one juvenile adjudication of a person felony for criminal history purposes. Every three prior adult convictions or juvenile adjudications of assault as defined in K.S.A. 21-3408, prior to its repeal, or K.S.A. 2016 Supp. 21-5412(a), and amendments thereto, occurring within a period commencing three years prior to the date of conviction for the current crime of conviction shall be rated as one adult conviction or one juvenile adjudication of a person felony for criminal history purposes.

(b) A conviction of criminal possession of a firearm as defined in K.S.A. 21-4204(a)(1) or (a)(5), prior to its repeal, criminal use of weapons as defined in K.S.A. 2016 Supp. 21-6301(a)(10) or (a)(11), and amendments thereto, or unlawful possession of a firearm as in effect on June 30, 2005, and as defined in K.S.A. 21-4218, prior to its repeal, will be scored as a select class B nonperson misdemeanor conviction or adjudication and shall not be scored as a person misdemeanor for criminal history purposes.

(c) (1) If the current crime of conviction was committed before July 1, 1996, and is for K.S.A. 21-3404(b), as in effect on June 30, 1996, involuntary manslaughter in the commission of driving under the influence, then, each prior adult conviction or juvenile adjudication for K.S.A. 8-1567, and amendments thereto, shall count as one person felony for criminal history purposes.

(2) If the current crime of conviction was committed on or after July 1, 1996, and is for a violation of K.S.A. 2016 Supp. 21-5405(a)(3), and amendments thereto, each prior adult conviction, diversion in lieu of criminal prosecution or juvenile adjudication for: (A) Any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto; or (B) a violation of a law of another state or an ordinance of any city, or resolution of any county, which prohibits any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, shall count as one person felony for criminal history purposes.

(3) If the current crime of conviction is for a violation of K.S.A. 2016 Supp. 21-5413(b)(3), and amendments thereto:

(A) The first prior adult conviction, diversion in lieu of criminal prosecution or juvenile adjudication for the following shall count as one nonperson felony for criminal history purposes: (i) Any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto; or (ii) a violation of a law of another state or an ordinance of any city, or resolution of any county, which prohibits any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto; and

(B) each second or subsequent prior adult conviction, diversion in lieu of criminal prosecution or juvenile adjudication for the following shall count as one person felony for criminal history purposes: (i) Any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto; or (ii) a violation of a law of another state or an ordinance of any city, or resolution of any county, which prohibits any act described in K.S.A. 8-2,144 or 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto.

(d) Prior burglary adult convictions and juvenile adjudications will be scored for criminal history purposes as follows:

(1) As a prior person felony if the prior conviction or adjudication was classified as a burglary as defined in K.S.A. 21-3715(a), prior to its repeal, or K.S.A. 2016 Supp. 21-5807(a)(1), and amendments thereto.

(2) As a prior nonperson felony if the prior conviction or adjudication was classified as a burglary as defined in K.S.A. 21-3715(b) or (c), prior to its repeal, or K.S.A. 2016 Supp. 21-5807(a)(2) or (a)(3), and amendments thereto.

The facts required to classify prior burglary adult convictions and juvenile adjudications shall be established by the state by a preponderance of the evidence.

(e) (1) Out-of-state convictions and juvenile adjudications shall be used in classifying the offender's criminal history.

(2) An out-of-state crime will be classified as either a felony or a misdemeanor according to the convicting jurisdiction:

(A) If a crime is a felony in another state, it will be counted as a felony in Kansas.

(B) If a crime is a misdemeanor in another state, the state of Kansas shall refer to the comparable offense in order to classify the out-of-state crime as a class A, B or C misdemeanor. If the comparable misdemeanor crime in the state of Kansas is a felony, the out-of-state crime shall be classified as a class A misdemeanor. If the state of Kansas does not have a comparable crime, the out-of-state crime shall not be used in classifying the offender's criminal history.

(3) The state of Kansas shall classify the crime as person or nonperson. In designating a crime as person or nonperson, comparable offenses under the Kansas criminal code in effect on the date the current crime of conviction was committed shall be referred to. If the state of Kansas does not have a comparable offense in effect on the date the current crime of conviction was committed, the out-of-state conviction shall be classified as a nonperson crime.

(4) Convictions or adjudications occurring within the federal system, other state systems, the District of Columbia, foreign, tribal or military courts are considered out-of-state convictions or adjudications.

(5) The facts required to classify out-of-state adult convictions and juvenile adjudications shall be established by the state by a preponderance of the evidence.

(f) Except as provided in K.S.A. 21-4710(d)(4), (d)(5) and (d)(6), prior to its repeal, or K.S.A. 2016 Supp. 21-6810(d)(3)(B), (d)(3)(C), (d)(3)(D), (d)(4) and (d)(5), and amendments thereto, juvenile adjudications will be applied in the same manner as adult convictions. Out-of-state juvenile adjudications will be treated as juvenile adjudications in Kansas.

(g) A prior felony conviction of an attempt, a conspiracy or a solicitation as provided in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, to commit a crime shall be treated as a person or nonperson crime in accordance with the designation assigned to the underlying crime.

(h) Drug crimes are designated as nonperson crimes for criminal history scoring.

(i) If the current crime of conviction is for a violation of K.S.A. 8-1602(b)(3) through (b)(5), and amendments thereto, each of the following prior convictions for offenses committed on or after July 1, 2011, shall count as a person felony for criminal history purposes: K.S.A. 8-235, 8-262, 8-287, 8-291, 8-1566, 8-1567, 8-1568, 8-1602, 8-1605 and 40-3104, and amendments thereto, and K.S.A. 2016 Supp. 21-5405(a)(3) and 21-5406, and amendments thereto, or a violation of a city ordinance or law of another state which would also constitute a violation of such sections.

(j) The amendments made to this section by chapter 5 of the 2015 Session Laws of Kansas are procedural in nature and shall be construed and applied retroactively.

History: L. 2010, ch. 136, § 292; L. 2011, ch. 30, § 79; L. 2012, ch. 166, § 4; L. 2015, ch. 5, § 2; L. 2015, ch. 90, § 2; L. 2016, ch. 97, § 2; July 1.

Section was amended twice in the 2011 session, see also 21-6811a.



21-6811b Determination of offender's criminal history; severability.

21-6811b. Determination of offender's criminal history; severability. If any provision of this act* is held invalid, the invalidity shall not affect other provisions or applications of the act, and to this end the provisions of this act are severable.

History: L. 2015, ch. 5, § 3; Apr. 2.

* This act means L. 2015, ch. 5.



21-6812 Actions which prosecutors may take under agreements with defendants for plea; exceptions relating to prior convictions.

21-6812. Actions which prosecutors may take under agreements with defendants for plea; exceptions relating to prior convictions. The prosecutor and the attorney for the defendant, or the defendant when acting pro se, may engage in discussions with a view toward reaching an agreement that, upon the entering of a plea to a charged offense or to a lesser or related offense, the prosecutor may do any of the following:

(a) Move for dismissal of other charges or counts;

(b) recommend a particular sentence within the sentencing range applicable to the offense or to the offense to which the offender pled guilty;

(c) recommend a particular sentence outside of the sentencing range only when departure factors exist and such factors are stated on the record;

(d) agree to file a particular charge or count;

(e) agree not to file charges or counts; or

(f) make any other promise to the defendant, except that the prosecutor shall not enter into any agreement to decline to use a prior drug conviction of the defendant to elevate or enhance the severity level of a drug crime as provided in K.S.A. 2016 Supp. 21-5703, 21-5705 or 21-5706, and amendments thereto, or make any agreement to exclude any prior conviction from the criminal history of the defendant.

History: L. 2010, ch. 136, § 293; July 1, 2011.



21-6813 Presentence investigation report; information included; part of court record; confidential information, disclosure to certain parties; report format.

21-6813. Presentence investigation report; information included; part of court record; confidential information, disclosure to certain parties; report format. (a) The court shall order the preparation of the presentence investigation report by the court services officer as soon as possible after conviction of the defendant.

(b) Each presentence report prepared for an offender to be sentenced for one or more felonies committed on or after July 1, 1993, shall be limited to the following information:

(1) A summary of the factual circumstances of the crime or crimes of conviction.

(2) If the defendant desires to do so, a summary of the defendant's version of the crime.

(3) When there is an identifiable victim, a victim report. The person preparing the victim report shall submit the report to the victim and request that the information be returned to be submitted as a part of the presentence investigation. To the extent possible, the report shall include a complete listing of restitution for damages suffered by the victim.

(4) An appropriate classification of each crime of conviction on the crime severity scale.

(5) A listing of prior adult convictions or juvenile adjudications for felony or misdemeanor crimes or violations of county resolutions or city ordinances comparable to any misdemeanor defined by state law. Such listing shall include an assessment of the appropriate classification of the criminal history on the criminal history scale and the source of information regarding each listed prior conviction and any available source of journal entries or other documents through which the listed convictions may be verified. If any such journal entries or other documents are obtained by the court services officer, they shall be attached to the presentence investigation report. Any prior criminal history worksheets of the defendant shall also be attached.

(6) A proposed grid block classification for each crime, or crimes of conviction and the presumptive sentence for each crime, or crimes of conviction.

(7) If the proposed grid block classification is a grid block which presumes imprisonment, the presumptive prison term range and the presumptive duration of postprison supervision as it relates to the crime severity scale.

(8) If the proposed grid block classification does not presume prison, the presumptive prison term range and the presumptive duration of the nonprison sanction as it relates to the crime severity scale and the court services officer's professional assessment as to recommendations for conditions to be mandated as part of the nonprison sanction.

(9) For defendants who are being sentenced for a conviction of a felony violation of K.S.A. 65-4160 or 65-4162, prior to their repeal or K.S.A. 2016 Supp. 21-5706, and amendments thereto, and meet the requirements of K.S.A. 2016 Supp. 21-6824, and amendments thereto, the drug abuse assessment as provided in K.S.A. 2016 Supp. 21-6824, and amendments thereto.

(10) For defendants who are being sentenced for a third or subsequent felony conviction of a violation of K.S.A. 65-4160 or 65-4162, prior to their repeal or K.S.A. 2016 Supp. 21-5706, and amendments thereto, the drug abuse assessment as provided in K.S.A. 2016 Supp. 21-6824, and amendments thereto.

(c) The presentence report will become part of the court record and shall be accessible to the public, except that the official version, defendant's version and the victim's statement, any psychological reports, risk and needs assessments and drug and alcohol reports and assessments shall be accessible only to the parties, the sentencing judge, the department of corrections, and if requested, the Kansas sentencing commission. If the offender is committed to the custody of the secretary of corrections, the report shall be sent to the secretary and, in accordance with K.S.A. 75-5220, and amendments thereto, to the warden of the state correctional institution to which the defendant is conveyed.

(d) The criminal history worksheet will not substitute as a presentence report.

(e) The presentence report will not include optional report components, which would be subject to the discretion of the sentencing court in each district except for psychological reports and drug and alcohol reports.

(f) Except as provided in K.S.A. 2016 Supp. 21-6814, and amendments thereto, the court may take judicial notice in a subsequent felony proceeding of an earlier presentence report criminal history worksheet prepared for a prior sentencing of the defendant for a felony committed on or after July 1, 1993.

(g) All presentence reports in any case in which the defendant has been convicted of a felony shall be on a form approved by the Kansas sentencing commission.

History: L. 2010, ch. 136, § 294; L. 2011, ch. 30, § 80; July 1.



21-6814 Offender's criminal history; admission in court or determined by judge; burden of proof; notice of error by offender.

21-6814. Offender's criminal history; admission in court or determined by judge; burden of proof; notice of error by offender. (a) The offender's criminal history shall be admitted in open court by the offender or determined by a preponderance of the evidence at the sentencing hearing by the sentencing judge.

(b) Except to the extent disputed in accordance with subsection (c), the summary of the offender's criminal history prepared for the court by the state shall satisfy the state's burden of proof regarding an offender's criminal history.

(c) Upon receipt of the criminal history worksheet prepared for the court, the offender shall immediately notify the district attorney and the court with written notice of any error in the proposed criminal history worksheet. Such notice shall specify the exact nature of the alleged error. The state shall have the burden of proving the disputed portion of the offender's criminal history. The sentencing judge shall allow the state reasonable time to produce evidence to establish its burden of proof. If the offender later challenges such offender's criminal history, which has been previously established, the burden of proof shall shift to the offender to prove such offender's criminal history by a preponderance of the evidence.

History: L. 2010, ch. 136, § 295; July 1, 2011.



21-6815 Imposition of presumptive sentence; jury requirements; departure sentencing; substantial and compelling reasons for departure; mitigating and aggravating factors.

21-6815. Imposition of presumptive sentence; jury requirements; departure sentencing; substantial and compelling reasons for departure; mitigating and aggravating factors. (a) Except as provided in subsection (b), the sentencing judge shall impose the presumptive sentence provided by the sentencing guidelines unless the judge finds substantial and compelling reasons to impose a departure sentence. If the sentencing judge departs from the presumptive sentence, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure.

(b) Subject to the provisions of K.S.A. 2016 Supp. 21-6817(b), and amendments thereto, any fact that would increase the penalty for a crime beyond the statutory maximum, other than a prior conviction, shall be submitted to a jury and proved beyond a reasonable doubt.

(c) (1) Subject to the provisions of subsections (c)(3) and (e), the following nonexclusive list of mitigating factors may be considered in determining whether substantial and compelling reasons for a departure exist:

(A) The victim was an aggressor or participant in the criminal conduct associated with the crime of conviction.

(B) The offender played a minor or passive role in the crime or participated under circumstances of duress or compulsion. This factor may be considered when it is not sufficient as a complete defense.

(C) The offender, because of physical or mental impairment, lacked substantial capacity for judgment when the offense was committed. The voluntary use of intoxicants, drugs or alcohol does not fall within the purview of this factor.

(D) The defendant, or the defendant's children, suffered a continuing pattern of physical or sexual abuse by the victim of the offense and the offense is a response to that abuse.

(E) The degree of harm or loss attributed to the current crime of conviction was significantly less than typical for such an offense.

(F) The offender committed such crime as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone, as defined in section 112 of the federal internal revenue code of 1986, in the armed forces of the United States of America. As used in this subsection, "major depressive disorder," "polytrauma," "post-traumatic stress disorder" and "traumatic brain injury" shall mean the same as such terms are defined in K.S.A. 2016 Supp. 21-6630, and amendments thereto.

(2) Subject to the provisions of subsection (c)(3), the following nonexclusive list of aggravating factors may be considered in determining whether substantial and compelling reasons for departure exist:

(A) The victim was particularly vulnerable due to age, infirmity, or reduced physical or mental capacity which was known or should have been known to the offender.

(B) The defendant's conduct during the commission of the current offense manifested excessive brutality to the victim in a manner not normally present in that offense.

(C) The offense was motivated entirely or in part by the race, color, religion, ethnicity, national origin or sexual orientation of the victim or the offense was motivated by the defendant's belief or perception, entirely or in part, of the race, color, religion, ethnicity, national origin or sexual orientation of the victim whether or not the defendant's belief or perception was correct.

(D) The offense involved a fiduciary relationship which existed between the defendant and the victim.

(E) The defendant, 18 or more years of age, employed, hired, used, persuaded, induced, enticed or coerced any individual under 16 years of age to:

(i) Commit any person felony;

(ii) assist in avoiding detection or apprehension for commission of any person felony; or

(iii) attempt, conspire or solicit, as defined in K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, to commit any person felony.

That the defendant did not know the age of the individual under 16 years of age shall not be a consideration.

(F) The defendant's current crime of conviction is a crime of extreme sexual violence and the defendant is a predatory sex offender. As used in this subsection:

(i) "Crime of extreme sexual violence" is a felony limited to the following:

(a) A crime involving a nonconsensual act of sexual intercourse or sodomy with any person;

(b) a crime involving an act of sexual intercourse, sodomy or lewd fondling and touching with any child who is 14 or more years of age but less than 16 years of age and with whom a relationship has been established or promoted for the primary purpose of victimization;

(c) a crime involving an act of sexual intercourse, sodomy or lewd fondling and touching with any child who is less than 14 years of age;

(d) aggravated human trafficking, as defined in K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, if the victim is less than 14 years of age; or

(e) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, if the victim is less than 14 years of age.

(ii) "Predatory sex offender" is an offender who has been convicted of a crime of extreme sexual violence as the current crime of conviction and who:

(a) Has one or more prior convictions of any crimes of extreme sexual violence. Any prior conviction used to establish the defendant as a predatory sex offender pursuant to this subsection shall also be counted in determining the criminal history category; or

(b) suffers from a mental condition or personality disorder which makes the offender likely to engage in additional acts constituting crimes of extreme sexual violence.

(iii) "Mental condition or personality disorder" means an emotional, mental or physical illness, disease, abnormality, disorder, pathology or condition which motivates the person, affects the predisposition or desires of the person, or interferes with the capacity of the person to control impulses to commit crimes of extreme sexual violence.

(G) The defendant was incarcerated during the commission of the offense.

(H) The crime involved two or more participants in the criminal conduct, and the defendant played a major role in the crime as the organizer, leader, recruiter, manager or supervisor.

In determining whether aggravating factors exist as provided in this section, the court shall review the victim impact statement.

(3) If a factual aspect of a crime is a statutory element of the crime or is used to subclassify the crime on the crime severity scale, that aspect of the current crime of conviction may be used as an aggravating or mitigating factor only if the criminal conduct constituting that aspect of the current crime of conviction is significantly different from the usual criminal conduct captured by the aspect of the crime.

(d) In determining aggravating or mitigating circumstances, the court shall consider:

(1) Any evidence received during the proceeding;

(2) the presentence report;

(3) written briefs and oral arguments of either the state or counsel for the defendant; and

(4) any other evidence relevant to such aggravating or mitigating circumstances that the court finds trustworthy and reliable.

(e) Upon motion of the prosecutor stating that the defendant has provided substantial assistance in the investigation or prosecution of another person who is alleged to have committed an offense, the court may consider such mitigation in determining whether substantial and compelling reasons for a departure exist. In considering this mitigating factor, the court may consider the following:

(1) The court's evaluation of the significance and usefulness of the defendant's assistance, taking into consideration the prosecutor's evaluation of the assistance rendered;

(2) the truthfulness, completeness and reliability of any information or testimony provided by the defendant;

(3) the nature and extent of the defendant's assistance;

(4) any injury suffered, or any danger or risk of injury to the defendant or the defendant's family resulting from such assistance; and

(5) the timeliness of the defendant's assistance.

History: L. 2010, ch. 136, § 296; L. 2013, ch. 120, § 23; L. 2015, ch. 76, § 7; July 1.



21-6816 Departure sentencing for drug crimes; finding substantial and compelling reasons for departure; aggravating factors considered in determining if reasons exist.

21-6816. Departure sentencing for drug crimes; finding substantial and compelling reasons for departure; aggravating factors considered in determining if reasons exist. (a) The following aggravating factors apply to drug crimes and may be considered in determining whether substantial and compelling reasons for departure exist:

(1) The crime was committed as part of a major organized drug manufacture, cultivation or distribution activity. Two or more of the following nonexclusive factors constitute evidence of major organized drug manufacture, cultivation or distribution activity:

(A) The offender derived a substantial amount of money or asset ownership from the illegal drug activity.

(B) The presence of a substantial quantity or variety of weapons or explosives at the scene of arrest or associated with the illegal drug activity.

(C) The presence of drug transaction records or customer lists that indicate a drug activity of major size.

(D) The presence of manufacturing or distribution materials such as, but not limited to, drug recipes, precursor chemicals, laboratory equipment, lighting, irrigation systems, ventilation, power-generation, scales or packaging material.

(E) Building acquisitions or building modifications including, but not limited to, painting, wiring, plumbing or lighting which advanced or facilitated the commission of the offense.

(F) Possession of large amounts of illegal drugs or substantial quantities of controlled substances.

(G) A showing that the offender has engaged in repeated criminal acts associated with the manufacture, cultivation or distribution of controlled substances.

(2) The offender possessed illegal drugs with the intent to distribute, which were distributed, or offered for distribution:

(A) to a person under 18 years of age; or

(B) in the immediate presence of a person under 18 years of age.

(3) The offender, 18 or more years of age, employed, hired, used, persuaded, induced, enticed or coerced any individual under 16 years of age:

(A) To violate any provision of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto;

(B) to assist in avoiding detection or apprehension for violation of any provision of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto; or

(C) to attempt, conspire or solicit, as defined in K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, to commit a violation of any provision of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto.

That the offender did not know the age of the individual under 16 years of age shall not be a consideration.

(4) The offender was incarcerated during the commission of the offense.

(b) In determining whether aggravating factors exist as provided in this section, the court shall review the victim impact statement.

History: L. 2010, ch. 136, § 297; July 1, 2011.



21-6817 Departure sentencing; hearing; notice; findings of fact and conclusions of law; order; upward durational departure sentencing; procedures and jury requirements.

21-6817. Departure sentencing; hearing; notice; findings of fact and conclusions of law; order; upward durational departure sentencing; procedures and jury requirements. (a) (1) Whenever a person is convicted of a felony, the court upon motion of either the defendant or the state, shall hold a hearing to consider imposition of a departure sentence other than an upward durational departure sentence. The motion shall state the type of departure sought and the reasons and factors relied upon. The hearing shall be scheduled so that the parties have adequate time to prepare and present arguments regarding the issues of departure sentencing. The county or district attorney shall notify the victim of a crime or the victim's family of the right to be present at the hearing. The parties may submit written arguments to the court prior to the date of the hearing and may make oral arguments before the court at the hearing. The court shall review the victim impact statement. Prior to the hearing, the court shall transmit to the defendant or the defendant's attorney and the prosecutor copies of the presentence investigation report.

(2) At the conclusion of the hearing or within 21 days thereafter, the court shall issue findings of fact and conclusions of law regarding the issues submitted by the parties, and shall enter an appropriate order.

(3) If the court decides to depart on its own volition, without a motion from the state or the defendant, the court shall notify all parties of its intent and allow reasonable time for either party to respond if requested. The notice shall state the type of departure intended by the court and the reasons and factors relied upon.

(4) In each case in which the court imposes a sentence that deviates from the presumptive sentence, the court shall make findings of fact as to the reasons for departure as provided in this subsection regardless of whether a hearing is requested.

(b) (1) Upon motion of the county or district attorney to seek an upward durational departure sentence, the court shall consider imposition of such upward durational departure sentence in the manner provided in subsection (b)(2). The county or district attorney shall file such motion to seek an upward durational departure sentence not less than 30 days prior to the date of trial or if the trial date is to take place in less than 30 days then within seven days from the date of the arraignment.

(2) The court shall determine if the presentation of any evidence regarding the alleged fact or factors that may increase the penalty for a crime beyond the statutory maximum, other than a prior conviction, shall be presented to a jury and proved beyond a reasonable doubt during the trial of the matter or whether such evidence should be submitted to the jury in a separate departure sentencing hearing following the determination of the defendant's innocence or guilt.

(3) If the presentation of the evidence regarding the alleged fact or factors is submitted to the jury during the trial of the matter as determined by the court, then the provisions of subsections (b)(5), (b)(6) and (b)(7) shall be applicable.

(4) If the court determines it is in the interest of justice, the court shall conduct a separate departure sentence proceeding to determine whether the defendant may be subject to an upward durational departure sentence. Such proceeding shall be conducted by the court before a jury as soon as practicable. If any person who served on the trial jury is unable to serve on the jury for the upward durational departure sentence proceeding, the court shall substitute an alternate juror who has been impaneled for the trial jury. If there are insufficient alternate jurors to replace trial jurors who are unable to serve at the upward durational departure sentence proceeding, the court may conduct such upward durational departure sentence proceeding before a jury which may have 12 or less jurors, but at no time less than six jurors. Any decision of an upward durational departure sentence proceeding shall be decided by a unanimous decision of the jury. Jury selection procedures, qualifications of jurors and grounds for exemption or challenge of prospective jurors in criminal trials shall be applicable to the selection of such jury. The jury at the upward durational departure sentence proceeding may be waived in the manner provided by K.S.A. 22-3403, and amendments thereto, for waiver of a trial jury. If the jury at the upward durational departure sentence proceeding has been waived, the upward durational departure sentence proceeding shall be conducted by the court.

(5) In the upward durational departure sentence proceeding, evidence may be presented concerning any matter that the court deems relevant to the question of determining if any specific factors exist that may serve to enhance the maximum sentence as provided by K.S.A. 2016 Supp. 21-6815 or 21-6816, and amendments thereto. Only such evidence as the state has made known to the defendant prior to the upward durational departure sentence proceeding shall be admissible, and no evidence secured in violation of the constitution of the United States or of the state of Kansas shall be admissible. No testimony by the defendant at the upward durational departure sentence proceeding shall be admissible against the defendant at any subsequent criminal proceeding. At the conclusion of the evidentiary presentation, the court shall allow the parties a reasonable period of time in which to present oral arguments.

(6) The court shall provide oral and written instructions to the jury to guide its deliberations.

(7) If, by unanimous vote, the jury finds beyond a reasonable doubt that one or more specific factors exist that may serve to enhance the maximum sentence, the defendant may be sentenced pursuant to K.S.A. 2016 Supp. 21-6815 through 21-6818, and amendments thereto; otherwise, the defendant shall be sentenced as provided by law. The jury, if its verdict is a unanimous recommendation that one or more of the specific factors that may serve to enhance the maximum sentence exists, shall designate in writing, signed by the foreman of the jury, the specific factor or factors which the jury found beyond a reasonable doubt. If, after a reasonable time for deliberation, the jury is unable to reach a verdict of finding any of the specific factors, the court shall dismiss the jury and shall only impose a sentence as provided by law. In nonjury cases, the court shall follow the requirements of this subsection in determining if one or more of the specific factors exist that may serve to enhance the maximum sentence.

History: L. 2010, ch. 136, § 298; L. 2011, ch. 30, § 81; L. 2011, ch. 91, § 39; July 1.

Section was also amended by L. 2011, ch. 30, § 81, and L. 2011, ch. 12, § 1, but those versions were repealed by L. 2011, ch. 91, § 41.



21-6818 Departure sentencing; limitations.

21-6818. Departure sentencing; limitations. (a) When a departure sentence is appropriate, the sentencing judge may depart from the sentencing guidelines as provided in this section. The sentencing judge shall not impose a downward dispositional departure sentence for any crime of extreme sexual violence, as defined in K.S.A. 2016 Supp. 21-6815, and amendments thereto. The sentencing judge shall not impose a downward durational departure sentence for any crime of extreme sexual violence, as defined in K.S.A. 2016 Supp. 21-6815, and amendments thereto, to less than 50% of the center of the range of the sentence for such crime.

(b) When a sentencing judge departs in setting the duration of a presumptive term of imprisonment:

(1) The judge shall consider and apply the sentencing guidelines, to impose a sentence that is proportionate to the severity of the crime of conviction and the offender's criminal history; and

(2) the presumptive term of imprisonment set in such departure shall not total more than double the maximum duration of the presumptive imprisonment term.

(c) When a sentencing judge imposes a prison term as a dispositional departure:

(1) The judge shall consider and apply the sentencing guidelines to impose a sentence that is proportionate to the severity of the crime of conviction; and

(2) the term of imprisonment shall not exceed the maximum duration of the presumptive imprisonment term listed within the sentencing grid. Any sentence inconsistent with the provisions of this section shall constitute an additional departure and shall require substantial and compelling reasons independent of the reasons given for the dispositional departure.

(d) If the sentencing judge imposes a nonprison sentence as a dispositional departure from the guidelines, the recommended duration shall be as provided in subsection (c) of K.S.A. 2016 Supp. 21-6608, and amendments thereto.

History: L. 2010, ch. 136, § 299; L. 2011, ch. 30, § 82; July 1.



21-6819 Sentencing in multiple conviction cases; discretion of judge to impose concurrent or consecutive sentences; requirements applicable; departure sentencing based on aggravating factors.

21-6819. Sentencing in multiple conviction cases; discretion of judge to impose concurrent or consecutive sentences; requirements applicable; departure sentencing based on aggravating factors. (a) The provisions of subsections (a), (b), (c), (d), (e) and (h) of K.S.A. 2016 Supp. 21-6606, and amendments thereto, regarding multiple sentences shall apply to the sentencing of offenders pursuant to the sentencing guidelines. The mandatory consecutive sentence requirements contained in subsections (c), (d) and (e) of K.S.A. 2016 Supp. 21-6606, and amendments thereto, shall not apply if such application would result in a manifest injustice.

(b) The sentencing judge shall otherwise have discretion to impose concurrent or consecutive sentences in multiple conviction cases. The sentencing judge may consider the need to impose an overall sentence that is proportionate to the harm and culpability and shall state on the record if the sentence is to be served concurrently or consecutively. In cases where consecutive sentences may be imposed by the sentencing judge, the following shall apply:

(1) When the sentencing judge imposes multiple sentences consecutively, the consecutive sentences shall consist of an imprisonment term which may not exceed the sum of the consecutive imprisonment terms, and a supervision term. The sentencing judge shall have the discretion to impose a consecutive term of imprisonment for a crime other than the primary crime of any term of months not to exceed the nonbase sentence as determined under subsection (b)(5). The postrelease supervision term will be based on the longest supervision term imposed for any of the crimes.

(2) The sentencing judge shall establish a base sentence for the primary crime. The primary crime is the crime with the highest crime severity ranking. An off-grid crime shall not be used as the primary crime in determining the base sentence when imposing multiple sentences. If sentences for off-grid and on-grid convictions are ordered to run consecutively, the offender shall not begin to serve the on-grid sentence until paroled from the off-grid sentence, and the postrelease supervision term will be based on the off-grid crime. If more than one crime of conviction is classified in the same crime category, the sentencing judge shall designate which crime will serve as the primary crime. In the instance of sentencing with both the drug grid and the nondrug grid and simultaneously having a presumption of imprisonment and probation, the sentencing judge shall use the crime which presumes imprisonment as the primary crime. In the instance of sentencing with both the drug grid and the nondrug grid and simultaneously having a presumption of either both probation or both imprisonment, the sentencing judge shall use the crime with the longest sentence term as the primary crime.

(3) The base sentence is set using the total criminal history score assigned.

(4) The total prison sentence imposed in a case involving multiple convictions arising from multiple counts within an information, complaint or indictment cannot exceed twice the base sentence. This limit shall apply only to the total sentence, and it shall not be necessary to reduce the duration of any of the nonbase sentences imposed to be served consecutively to the base sentence. The postrelease supervision term will reflect only the longest such term assigned to any of the crimes for which consecutive sentences are imposed. Supervision periods shall not be aggregated.

(5) Nonbase sentences shall not have criminal history scores applied, as calculated in the criminal history I column of the grid, but base sentences shall have the full criminal history score assigned. In the event a conviction designated as the primary crime in a multiple conviction case is reversed on appeal, the appellate court shall remand the multiple conviction case for resentencing. Upon resentencing, if the case remains a multiple conviction case the court shall follow all of the provisions of this section concerning the sentencing of multiple conviction cases.

(6) If the sentence for the primary crime is a prison term, the entire imprisonment term of the consecutive sentences will be served in prison.

(7) If the sentence for the consecutive sentences is a prison term, the postrelease supervision term is a term of postrelease supervision as established for the primary crime.

(8) If the sentence for the primary crime is a nonprison sentence, a nonprison term will be imposed for each crime conviction, but the nonprison terms shall not be aggregated or served consecutively even though the underlying prison sentences have been ordered to be served consecutively. Upon revocation of the nonprison sentence, the offender shall serve the prison sentences consecutively as provided in this section.

(c) The following shall apply for a departure from the presumptive sentence based on aggravating factors within the context of consecutive sentences:

(1) The court may depart from the presumptive limits for consecutive sentences only if the judge finds substantial and compelling reasons to impose a departure sentence for any of the individual crimes being sentenced consecutively.

(2) When a departure sentence is imposed for any of the individual crimes sentenced consecutively, the imprisonment term of that departure sentence shall not exceed twice the maximum presumptive imprisonment term that may be imposed for that crime.

(3) The total imprisonment term of the consecutive sentences, including the imprisonment term for the departure crime, shall not exceed twice the maximum presumptive imprisonment term of the departure sentence following aggravation.

History: L. 2010, ch. 136, § 300; L. 2012, ch. 150, § 36; July 1.



21-6820 Departure sentence subject to appeal; confinement or release of defendant pending review; scope of review; action by court; written opinion, when; summary disposition; correction of arithmetic or clerical errors.

21-6820. Departure sentence subject to appeal; confinement or release of defendant pending review; scope of review; action by court; written opinion, when; summary disposition; correction of arithmetic or clerical errors. (a) A departure sentence is subject to appeal by the defendant or the state. The appeal shall be to the appellate courts in accordance with rules adopted by the supreme court.

(b) Pending review of the sentence, the sentencing court or the appellate court may order the defendant confined or placed on conditional release, including bond.

(c) On appeal from a judgment or conviction entered for a felony committed on or after July 1, 1993, the appellate court shall not review:

(1) Any sentence that is within the presumptive sentence for the crime; or

(2) any sentence resulting from an agreement between the state and the defendant which the sentencing court approves on the record.

(d) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence prescribed by the sentencing grid for a crime, sentence review shall be limited to whether the sentencing court's findings of fact and reasons justifying a departure:

(1) Are supported by the evidence in the record; and

(2) constitute substantial and compelling reasons for departure.

(e) In any appeal, the appellate court may review a claim that:

(1) A sentence that departs from the presumptive sentence resulted from partiality, prejudice, oppression or corrupt motive;

(2) the sentencing court erred in either including or excluding recognition of a prior conviction or juvenile adjudication for criminal history scoring purposes; or

(3) the sentencing court erred in ranking the crime severity level of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes.

(f) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial court's factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing.

(g) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed. The court may issue a written opinion in any other case when it is believed that a written opinion will provide guidance to sentencing judges and others in implementing the sentencing guidelines adopted by the Kansas sentencing commission. The appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

(h) A review under summary disposition shall be made solely upon the record that was before the sentencing court. Written briefs shall not be required unless ordered by the appellate court and the review and decision shall be made in an expedited manner according to rules adopted by the supreme court.

(i) The sentencing court shall retain authority irrespective of any notice of appeal for 90 days after entry of judgment of conviction to modify its judgment and sentence to correct any arithmetic or clerical errors.

History: L. 2010, ch. 136, § 301; July 1, 2011.



21-6821 Good time and program credits; calculation; forfeiture; rules and regulations of secretary; liability.

21-6821. Good time and program credits; calculation; forfeiture; rules and regulations of secretary; liability. (a) The secretary of corrections is hereby authorized to adopt rules and regulations providing for a system of good time calculations. Such rules and regulations shall provide circumstances upon which an inmate may earn good time credits and for the forfeiture of earned credits. Such circumstances may include factors related to program and work participation and conduct and the inmate's willingness to examine and confront past behavioral patterns that resulted in the commission of the inmate's crimes.

(b) For purposes of determining release of an inmate, the following shall apply with regard to good time calculations:

(1) Good behavior by inmates is the expected norm and negative behavior will be punished; and

(2) the amount of good time which can be earned by an inmate and subtracted from any sentence is limited to:

(A) For a crime committed on or after July 1, 1993, an amount equal to 15% of the prison part of the sentence;

(B) for a nondrug severity level 7 through 10 crime committed on or after January 1, 2008, an amount equal to 20% of the prison part of the sentence; or

(C) for a drug severity level 3 or 4 crime committed on or after January 1, 2008, but prior to July 1, 2012, or a drug severity level 3 through 5 crime committed on or after July 1, 2012, an amount equal to 20% of the prison part of the sentence.

(c) The postrelease supervision term of a person sentenced to a term of imprisonment that includes a sentence for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto, a sexually motivated crime in which the offender has been ordered to register pursuant to K.S.A. 22-3717(d)(1)(D)(vii), and amendments thereto, electronic solicitation, K.S.A. 21-3523, prior to its repeal, or K.S.A. 2016 Supp. 21-5509, and amendments thereto, or unlawful sexual relations, K.S.A. 21-3520, prior to its repeal, or K.S.A. 2016 Supp. 21-5512, and amendments thereto, shall have any time which is earned and subtracted from the prison part of such sentence and any other consecutive or concurrent sentence pursuant to good time calculation added to such inmate's postrelease supervision term.

(d) An inmate shall not be awarded good time credits pursuant to this section for any review period established by the secretary of corrections in which a court finds that the inmate has done any of the following while in the custody of the secretary of corrections:

(1) Filed a false or malicious action or claim with the court;

(2) brought an action or claim with the court solely or primarily for delay or harassment;

(3) testified falsely or otherwise submitted false evidence or information to the court;

(4) attempted to create or obtain a false affidavit, testimony or evidence; or

(5) abused the discovery process in any judicial action or proceeding.

(e) (1) For purposes of determining release of an inmate who is serving only a sentence for a nondrug severity level 4 through 10 crime or a drug severity level 3 or 4 crime committed on or after January 1, 2008, but prior to July 1, 2012, or an inmate who is serving only a sentence for a nondrug severity level 4 through 10 crime or a drug severity level 3 through 5 crime committed on or after July 1, 2012, the secretary of corrections is hereby authorized to adopt rules and regulations regarding program credit calculations. Such rules and regulations shall provide circumstances upon which an inmate may earn program credits and for the forfeiture of earned credits and such circumstances may include factors substantially related to program participation and conduct. In addition to any good time credits earned and retained, the following shall apply with regard to program credit calculations:

(A) A system shall be developed whereby program credits may be earned by inmates for the successful completion of requirements for a general education diploma, a technical or vocational training program, a substance abuse treatment program or any other program designated by the secretary which has been shown to reduce offenders' risk after release; and

(B) the amount of time which can be earned and retained by an inmate for the successful completion of programs and subtracted from any sentence is limited to not more than 120 days.

(2) Any time which is earned and subtracted from the prison part of the sentence of any inmate pursuant to program credit calculation shall not be added to such inmate's postrelease supervision term, if applicable, except that the postrelease supervision term of a person sentenced to a term of imprisonment that includes a sentence for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto, a sexually motivated crime in which the offender has been ordered to register pursuant to K.S.A. 22-3717(d)(1)(D)(vii), and amendments thereto, electronic solicitation, K.S.A. 21-3523, prior to its repeal, or K.S.A. 2016 Supp. 21-5509, and amendments thereto, or unlawful sexual relations, K.S.A. 21-3520, prior to its repeal, or K.S.A. 2016 Supp. 21-5512, and amendments thereto, shall have any time which is earned and subtracted from the prison part of such sentence and any other consecutive or concurrent sentence pursuant to program credit calculation added to such inmate's postrelease supervision term.

(3) When separate sentences of imprisonment for different crimes are imposed on a defendant on the same date, a defendant shall only be eligible for program credits if such crimes are a nondrug severity level 4 through 10, a drug severity level 3 or 4 committed prior to July 1, 2012, or a drug severity level 3 through 5 committed on or after July 1, 2012.

(4) Program credits shall not be earned by any offender successfully completing a sex offender treatment program.

(5) The secretary of corrections shall report to the Kansas sentencing commission and the Kansas reentry policy council the data on the program credit calculations.

(f) The state of Kansas, the secretary of corrections and the secretary's agents or employees shall not be liable for damages caused by any negligent or wrongful act or omission in making the good time and program credit calculations authorized by this section.

(g) (1) The secretary of corrections shall make the good time and program credit calculations authorized by section 1 of chapter 54 of the 2015 Session Laws of Kansas no later than January 1, 2016.

(2) The secretary of corrections shall make the program credit calculations authorized by the amendments to this section by this act no later than January 1, 2017.

(h) The amendments to this section by section 1 of chapter 54 of the 2015 session laws of Kansas and this act shall be construed and applied retroactively.

History: L. 2010, ch. 136, § 302; L. 2011, ch. 30, § 83; L. 2012, ch. 150, § 37; L. 2013, ch. 76, § 4; L. 2015, ch. 54, § 1; L. 2016, ch. 36, § 1; Apr. 14.



21-6822 Sentencing guidelines; changes in; duties of sentencing commission and secretary of corrections; submission to legislature.

21-6822. Sentencing guidelines; changes in; duties of sentencing commission and secretary of corrections; submission to legislature. The Kansas sentencing commission shall meet as necessary for the purpose of modifying and improving the guidelines. The secretary of corrections shall notify the commission at any time when it is determined that prisons in the state have been filled to 90% or more of their overall capacity. The commission shall then propose modifications which amend the sentencing guidelines grid, including severity levels, criminal history scores or other factors which would result in the reduction of any sentence, as deemed necessary to maintain the prison population within the reasonable management capacity of the prisons as determined after consultation with the secretary of corrections. Such proposed modifications shall be submitted to the legislature by February 1 in any year in which the commission proposes to make the change. No change will be in effect without the approval of the legislature and the governor.

History: L. 2010, ch. 136, § 303; July 1, 2011.



21-6823 Costs and expenses associated with postconviction sanctions for felony convictions.

21-6823. Costs and expenses associated with postconviction sanctions for felony convictions. All costs and expenses associated with postconviction prison and nonprison sanctions imposed for felony convictions and time spent in a county jail pursuant to a nonprison sanction imposed for felony convictions shall be the responsibility of and paid by the state of Kansas.

History: L. 2010, ch. 136, § 304; July 1, 2011.



21-6824 Nonprison sanction; certified drug abuse treatment programs; assessment; supervision by community corrections or court services; discharge from program; exceptions to placement in program.

21-6824. Nonprison sanction; certified drug abuse treatment programs; assessment; supervision by community corrections or court services; discharge from program; exceptions to placement in program. (a) There is hereby established a nonprison sanction of certified drug abuse treatment programs for certain offenders who are sentenced on or after November 1, 2003. Placement of offenders in certified drug abuse treatment programs by the court shall be limited to placement of adult offenders, convicted of a felony violation of K.S.A. 65-4160 or 65-4162, prior to their repeal, K.S.A. 2010 Supp. 21-36a06, prior to its transfer, or K.S.A. 2016 Supp. 21-5706, and amendments thereto:

(1) Whose offense is classified in grid blocks 5-C, 5-D, 5-E, 5-F, 5-G, 5-H or 5-I of the sentencing guidelines grid for drug crimes and such offender has no felony conviction of K.S.A. 65-4142, 65-4159, 65-4161, 65-4163 or 65-4164, prior to their repeal, K.S.A. 2010 Supp. 21-36a03, 21-36a05 or 21-36a16, prior to their transfer, or K.S.A. 2016 Supp. 21-5703, 21-5705 or 21-5716, and amendments thereto, or any substantially similar offense from another jurisdiction; or

(2) whose offense is classified in grid blocks 5-A or 5-B of the sentencing guidelines grid for drug crimes, such offender has no felony conviction of K.S.A. 65-4142, 65-4159, 65-4161, 65-4163 or 65-4164, prior to their repeal, K.S.A. 2010 Supp. 21-36a03, 21-36a05 or 21-36a16, prior to their transfer, or K.S.A. 2016 Supp. 21-5703, 21-5705 or 21-5716, and amendments thereto, or any substantially similar offense from another jurisdiction, if the person felonies in the offender's criminal history were severity level 8, 9 or 10 or nongrid offenses of the sentencing guidelines grid for nondrug crimes, and the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will not be jeopardized by such placement in a drug abuse treatment program.

(b) As a part of the presentence investigation pursuant to K.S.A. 2016 Supp. 21-6813, and amendments thereto, offenders who meet the requirements of subsection (a), unless otherwise specifically ordered by the court, shall be subject to:

(1) A drug abuse assessment which shall include a clinical interview with a mental health professional and a recommendation concerning drug abuse treatment for the offender; and

(2) a criminal risk-need assessment. The criminal risk-need assessment shall assign a high or low risk status to the offender.

(c) If the offender is assigned a high risk status as determined by the drug abuse assessment performed pursuant to subsection (b)(1) and a moderate or high risk status as determined by the criminal risk-need assessment performed pursuant to subsection (b)(2), the sentencing court shall commit the offender to treatment in a drug abuse treatment program until the court determines the offender is suitable for discharge by the court. The term of treatment shall not exceed 18 months. The court may extend the term of probation, pursuant to subsection (c)(3) of K.S.A. 2016 Supp. 21-6608, and amendments thereto. The term of treatment may not exceed the term of probation.

(d) (1) Offenders who are committed to a drug abuse treatment program pursuant to subsection (c) shall be supervised by community correctional services.

(2) Offenders who are not committed to a drug abuse treatment program pursuant to subsection (c) shall be supervised by community correctional services or court services based on the result of the criminal risk assessment.

(e) Placement of offenders under subsection (a)(2) shall be subject to the departure sentencing statutes of the revised Kansas sentencing guidelines act.

(f) (1) Offenders in drug abuse treatment programs shall be discharged from such program if the offender:

(A) Is convicted of a new felony; or

(B) has a pattern of intentional conduct that demonstrates the offender's refusal to comply with or participate in the treatment program, as established by judicial finding.

(2) Offenders who are discharged from such program shall be subject to the revocation provisions of subsection (n) of K.S.A. 2016 Supp. 21-6604, and amendments thereto.

(g) As used in this section, "mental health professional" includes licensed social workers, persons licensed to practice medicine and surgery, licensed psychologists, licensed professional counselors or registered alcohol and other drug abuse counselors licensed or certified as addiction counselors who have been certified by the secretary of corrections to treat offenders pursuant to K.S.A. 2016 Supp. 75-52,144, and amendments thereto.

(h) (1) Offenders who meet the requirements of subsection (a) shall not be subject to the provisions of this section and shall be sentenced as otherwise provided by law, if such offenders:

(A) Are residents of another state and are returning to such state pursuant to the interstate corrections compact or the interstate compact for adult offender supervision; or

(B) are not lawfully present in the United States and being detained for deportation; or

(C) do not meet the risk assessment levels provided in subsection (c).

(2) Such sentence shall not be considered a departure and shall not be subject to appeal.

(i) The court may order an offender who otherwise does not meet the requirements of subsection (c) to undergo one additional drug abuse assessment while such offender is on probation. Such offender may be ordered to undergo drug abuse treatment pursuant to subsection (a) if such offender is determined to meet the requirements of subsection (c). The cost of such assessment shall be paid by such offender.

History: L. 2010, ch. 136, § 305; L. 2012, ch. 150, § 38; July 1.









Chapter 22 CRIMINAL PROCEDURE

Article 21 TITLE AND SCOPE

22-2101 Title.

22-2101. Title. This code is called and may be cited as the Kansas code of criminal procedure.

History: L. 1970, ch. 129, § 22-2101; July 1.



22-2102 Scope.

22-2102. Scope. The provisions of this code shall govern proceedings in all criminal cases in the courts of the state of Kansas, but shall have application to proceedings in police and municipal courts only when specifically provided by law.

History: L. 1970, ch. 129, § 22-2102; L. 1971, ch. 114, § 1; July 1.



22-2103 Purpose and construction.

22-2103. Purpose and construction. This code is intended to provide for the just determination of every criminal proceeding. Its provisions shall be construed to secure simplicity in procedure, fairness in administration and the elimination of unjustifiable expense and delay.

History: L. 1970, ch. 129, § 22-2103; July 1.



22-2104 Prosecutions in the name of state.

22-2104. Prosecutions in the name of state. All prosecutions for violations of the criminal laws of this state shall be in the name of the state of Kansas.

History: L. 1970, ch. 129, § 22-2104; July 1.






Article 22 GENERAL DEFINITIONS

22-2201 Interpretation of words and phrases.

22-2201. Interpretation of words and phrases. (1) In interpreting this code, such words and phrases as are defined in this article shall be given the meanings indicated by their definitions, unless a particular context clearly requires a different meaning.

(2) Words or phrases not defined in this code but which are defined in the Kansas criminal code shall have the meanings given therein except when a particular context clearly requires different meanings.

(3) Words and phrases used in this code and not expressly defined shall be construed according to the rules governing the construction of statutes of this state.

History: L. 1970, ch. 129, § 22-2201; July 1.



22-2202 Definitions.

22-2202. Definitions. (a) "Appellate court" means the supreme court or court of appeals, depending on the context in which the term is used and the respective jurisdiction of those courts over appeals in criminal cases, as provided in K.S.A. 22-3601, and amendments thereto.

(b) "Appearance bond" means an agreement, with or without security, entered into by a person in custody by which the person is bound to comply with the conditions specified in the agreement.

(c) "Arraignment" means the formal act of calling the defendant before a court having jurisdiction to impose sentence for the offense charged, informing the defendant of the offense with which the defendant is charged, and asking the defendant whether the defendant is guilty or not guilty.

(d) "Arrest" means the taking of a person into custody in order that the person may be forthcoming to answer for the commission of a crime. The giving of a notice to appear is not an arrest.

(e) "Bail" means the security given for the purpose of insuring compliance with the terms of an appearance bond.

(f) "Bind over" means require a defendant to appear and answer before a district judge having jurisdiction to try the defendant for the felony with which the defendant is charged.

(g) "Charge" means a written statement presented to a court accusing a person of the commission of a crime and includes a complaint, information or indictment.

(h) "Complaint" means a written statement under oath of the essential facts constituting a crime, except that a citation or notice to appear issued by a law enforcement officer pursuant to and in compliance with K.S.A. 8-2106, and amendments thereto, or a citation or notice to appear issued pursuant to and in compliance with K.S.A. 32-1049, and amendments thereto, shall be deemed a valid complaint if it is signed by the law enforcement officer.

(i) "Custody" means the restraint of a person pursuant to an arrest or the order of a court or magistrate.

(j) "Detention" means the temporary restraint of a person by a law enforcement officer.

(k) "Indictment" means a written statement, presented by a grand jury to a court, which charges the commission of a crime.

(l) "Information" means a verified written statement signed by a county attorney or other authorized representative of the state of Kansas presented to a court, which charges the commission of a crime. An information verified upon information and belief by the county attorney or other authorized representative of the state of Kansas shall be sufficient.

(m) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for violation of the laws of the state of Kansas or ordinances of any municipality thereof or with a duty to maintain or assert custody or supervision over persons accused or convicted of crime, and includes court services officers, community corrections officers, parole officers and directors, security personnel and keepers of correctional institutions, jails or other institutions for the detention of persons accused or convicted of crime, while acting within the scope of their authority.

(n) "Magistrate" means an officer having power to issue a warrant for the arrest of a person charged with a crime and includes justices of the supreme court, judges of the court of appeals and judges of district courts.

(o) "Notice to appear" means a written request, issued by a law enforcement officer, that a person appear before a designated court at a stated time and place.

(p) "Preliminary examination" means a hearing before a magistrate on a complaint or information to determine if a felony has been committed and if there is probable cause to believe that the person charged committed it.

(q) "Prosecuting attorney" means any attorney who is authorized by law to appear for and on behalf of the state of Kansas in a criminal case, and includes the attorney general, an assistant attorney general, the county or district attorney, an assistant county or district attorney and any special prosecutor whose appearance is approved by the court. In the case of prosecution for violation of a city ordinance, also, "prosecuting attorney" means the city attorney or any assistant city attorney.

(r) "Search warrant" means a written order made by a magistrate directed to a law enforcement officer commanding the officer to search the premises described in the search warrant and to seize property described or identified in the search warrant.

(s) "Summons" means a written order issued by a magistrate directing that a person appear before a designated court at a stated time and place and answer to a charge pending against the person.

(t) "Warrant" means a written order made by a magistrate directed to any law enforcement officer commanding the officer to arrest the person named or described in the warrant.

History: L. 1970, ch. 129, § 22-2202; L. 1971, ch. 114, § 2; L. 1972, ch. 120, § 1; L. 1975, ch. 33, § 5; L. 1975, ch. 178, § 20; L. 1976, ch. 163, § 1; L. 1978, ch. 365, § 2; L. 1984, ch. 112, § 6; L. 1986, ch. 115, § 54; L. 1986, ch. 150, § 1; L. 1986, ch. 133, § 1; L. 1988, ch. 50, § 4; L. 1989, ch. 118, § 175; L. 2015, ch. 89, § 4; July 1.






Article 23 PRELIMINARY PROCEEDINGS

22-2301 Commencement of prosecution.

22-2301. Commencement of prosecution. (1) Unless otherwise provided by law, a prosecution shall be commenced by filing a complaint with a magistrate. A copy of the complaint shall forthwith be supplied to the county attorney of the county and a copy thereof shall be furnished to the defendant or said defendant's attorney upon request.

(2) A judge of the district court may in extreme cases, upon affidavits filed with such judge of the commission of a crime, order the county attorney to institute criminal proceedings against any person, but any such judge shall be disqualified from sitting in any case wherein such order was entered and is further prohibited from communicating about such case with any other judge appointed to preside therein.

History: L. 1970, ch. 129, § 22-2301; L. 1976, ch. 163, § 2; Jan. 10, 1977.



22-2302 Issuance of warrant or summons; availability of affidavits and testimony in support of probable cause requirement.

22-2302. Issuance of warrant or summons; availability of affidavits and testimony in support of probable cause requirement. (a) If the magistrate finds from the complaint, or from an affidavit or affidavits filed with the complaint or from sworn testimony, that there is probable cause to believe both that a crime has been committed and that the defendant has committed it, a warrant for the arrest of the defendant shall issue, except that a summons instead of a warrant may be issued if: (1) The prosecuting attorney so requests; or (2) in the case of a complaint alleging commission of a misdemeanor, the magistrate determines that a summons should be issued. More than one warrant or summons may issue on the same complaint. If a defendant fails to appear in response to the summons, a warrant shall issue.

(b) For a warrant or summons executed prior to July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section shall not be made available for examination without a written order of the court, except that such affidavits or testimony when requested shall be made available to the defendant or the defendant's counsel for such disposition as either may desire.

(c) (1) For a warrant or summons executed on or after July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section shall not be open to the public until the warrant or summons has been executed. After the warrant or summons has been executed, such affidavits or sworn testimony shall be made available to:

(A) The defendant or the defendant's counsel, when requested, for such disposition as either may desire; and

(B) any person, when requested, in accordance with the requirements of this subsection.

(2) Any person may request that affidavits or sworn testimony be disclosed by filing such request with the clerk of the court. The clerk of the court shall promptly notify the defendant or the defendant's counsel, the prosecutor and the magistrate that such request was filed. The prosecutor shall promptly notify any victim. For the purposes of this subsection, victim shall include any victim of an alleged crime that resulted in the issuance of the arrest warrant, or, if the victim is deceased, the victim's family, as defined in K.S.A. 74-7335, and amendments thereto.

(3) Within five business days after receiving notice of a request for disclosure from the clerk of the court, the defendant or the defendant's counsel and the prosecutor may submit to the magistrate, under seal, either:

(A) Proposed redactions, if any, to the affidavits or sworn testimony and the reasons supporting such proposed redactions; or

(B) a motion to seal the affidavits or sworn testimony and the reasons supporting such proposed seal.

(4) The magistrate shall review the requested affidavits or sworn testimony and any proposed redactions or motion to seal submitted by the defendant, the defendant's counsel or the prosecutor. The magistrate shall make appropriate redactions, or seal the affidavits or sworn testimony, as necessary to prevent public disclosure of information that would:

(A) Jeopardize the physical, mental or emotional safety or well-being of a victim, witness, confidential source or undercover agent, or cause the destruction of evidence;

(B) reveal information obtained from a court-ordered wiretap or from a search warrant for a tracking device that has not expired;

(C) interfere with any prospective law enforcement action, criminal investigation or prosecution;

(D) reveal the identity of any confidential source or undercover agent;

(E) reveal confidential investigative techniques or procedures not known to the general public;

(F) endanger the life or physical safety of any person;

(G) reveal the name, address, telephone number or any other information which specifically and individually identifies the victim of any sexual offense described in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto;

(H) reveal the name of any minor;

(I) reveal any date of birth, personal or business telephone number, driver's license number, nondriver's identification number, social security number, employee identification number, taxpayer identification number, vehicle identification number or financial account information; or

(J) constitute a clearly unwarranted invasion of personal privacy. As used in this subparagraph, "clearly unwarranted invasion of personal privacy" means revealing information that would be highly offensive to a reasonable person and is totally unrelated to the alleged crime that resulted in the issuance of the arrest warrant, including information totally unrelated to the alleged crime that may pose a risk to a person or property and is not of legitimate concern to the public. The provisions of this subparagraph shall only be used to redact and shall not be used to seal affidavits or sworn testimony.

(5) Within five business days after receiving proposed redactions or a motion to seal from the defendant, the defendant's counsel or the prosecutor, or within 10 business days after receiving notice of a request for disclosure, whichever is earlier, the magistrate shall either:

(A) Order disclosure of the affidavits or sworn testimony with appropriate redactions, if any; or

(B) order the affidavits or sworn testimony sealed and not subject to public disclosure.

(6) (A) If the magistrate orders disclosure of the affidavits or sworn testimony with appropriate redactions, if any, to any person in accordance with the requirements of this subsection, then such affidavits or sworn testimony shall become part of the court record and shall be accessible to the public.

(B) If the magistrate orders the affidavits or sworn testimony sealed and not subject to public disclosure in accordance with the requirements of this subsection, then such affidavits or sworn testimony shall become part of the court record that is not accessible to the public.

(C) Any request for disclosure of affidavits or sworn testimony in accordance with the requirements of this subsection shall become part of the court record and shall be accessible to the public, regardless of whether the magistrate orders disclosure with appropriate redactions, if any, or sealing of the requested affidavit or sworn testimony.

History: L. 1970, ch. 129, § 22-2302; L. 1979, ch. 90, § 8; L. 1983, ch. 113, § 1; L. 2014, ch. 139, § 3; L. 2016, ch. 75, § 1; July 1.



22-2303 Prosecution begun by filing indictment or information; issuance of warrant; summons.

22-2303. Prosecution begun by filing indictment or information; issuance of warrant; summons. (1) When an indictment is returned, as provided by K.S.A. 22-3011, and amendments thereto, a prosecution shall be deemed to have been begun. In misdemeanor cases, cigarette or tobacco infraction cases and traffic infraction cases a prosecution may be begun by filing an information in the district court. Such information shall be verified positively or shall be accompanied by affidavits stating the facts constituting the crime charged. When an information is filed under this section further proceedings shall be had only after the judge has determined from the information, or from an affidavit or affidavits filed with the information or from other evidence that there is probable cause to believe both that a crime has been committed and that the defendant has committed it.

(2) Except in traffic infraction and cigarette or tobacco infraction cases, when a prosecution is begun by the filing of an indictment or information, upon which the judge has made a finding of probable cause as provided in subsection (1), a warrant for the arrest of the defendant shall issue forthwith unless otherwise directed by the court. In felony and misdemeanor cases, the court may order that a summons issue instead of a warrant. In traffic infraction and cigarette or tobacco infraction cases the court shall order that a summons issue instead of a warrant.

History: L. 1970, ch. 129, § 22-2303; L. 1971, ch. 114, § 3; L. 1984, ch. 39, § 36; L. 1996, ch. 214, § 28; L. 2007, ch. 56, § 1; July 1.



22-2304 Form of warrant or summons.

22-2304. Form of warrant or summons. (a) The warrant shall be signed by the magistrate and shall contain the name of the defendant, or, if such defendant's name is unknown, any name or description by which such defendant can be identified with reasonable certainty. A defendant may be identified with reasonable certainty by a description of the defendant's unique DNA profile, including, but not limited to, an analysis of short tandem repeats (STRs) amplified by the polymerase chain reaction (PCR) technique. The warrant shall describe the crime charged in the complaint. The warrant shall command that the defendant be arrested and brought before a magistrate, as provided by law. The amount of the appearance bond to be required shall be stated in the warrant.

(b) The summons shall be in the same form as the warrant except that it shall summon the defendant to appear before the court at a stated time and place. The summons shall be signed by the magistrate or the clerk of the court.

History: L. 1970, ch. 129, § 22-2304; L. 2011, ch. 39, § 1; July 1.



22-2305 Execution or service and return of warrant or summons.

22-2305. Execution or service and return of warrant or summons. (1) The warrant shall be executed by a law enforcement officer. The summons may be served by any person authorized to serve a summons in a civil action.

(2) The warrant may be executed or the summons may be served at any place within the jurisdiction of the state of Kansas.

(3) The warrant shall be executed by the arrest of the defendant. The officer need not have the warrant in his possession at the time of the arrest, but upon request he shall show the warrant to the defendant as soon as possible. If the officer does not have the warrant in his possession at the time of the arrest, he shall then inform the defendant of the offense charged and of the fact that a warrant has been issued.

(4) The summons shall be served upon a defendant by delivering a copy to him personally, or by leaving it at his dwelling house or usual place of abode with some person of suitable age and discretion then residing therein or by mailing it to the defendant's last known address.

(5) The officer executing the warrant shall make return thereof to the magistrate before whom the defendant is brought. At the request of the prosecuting attorney any unexecuted warrant shall be returned to the magistrate by whom it was issued and shall be cancelled by him. On or before the date set for appearance the person to whom a summons was delivered for service shall make return thereof to the magistrate before whom the summons is returnable. At the request of the prosecuting attorney made at any time while the complaint is pending, a warrant returned unexecuted and not cancelled or a summons returned unserved or a duplicate thereof may be delivered by the magistrate to the officer or other authorized person for execution or service.

History: L. 1970, ch. 129, § 22-2305; July 1.



22-2306 Defective warrant.

22-2306. Defective warrant. A warrant shall not be quashed or abated nor shall any person in custody for a crime be discharged from such custody because of any technical defect in the warrant.

History: L. 1970, ch. 129, § 22-2306; July 1.



22-2307 Domestic violence calls; written policies to be adopted by law enforcement agencies; contents.

22-2307. Domestic violence calls; written policies to be adopted by law enforcement agencies; contents. (a) All law enforcement agencies in this state shall adopt written policies regarding domestic violence calls as provided in subsection (b). These policies shall be made available to all officers of such agency.

(b) Such written policies shall include, but not be limited to, the following:

(1) A statement directing that when a law enforcement officer determines that there is probable cause to believe that a crime or offense involving domestic violence, as defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto, has been committed, the officer shall, without undue delay, arrest the person for which the officer has probable cause to believe committed the crime or offense if such person's actions were not an act of defense of a person or property as provided in K.S.A. 2016 Supp. 21-5222, 21-5223, 21-5225, 21-5230 or 21-5231, and amendments thereto;

(2) a statement that nothing shall be construed to require a law enforcement officer to:

(A) Arrest either party involved in an alleged act of domestic violence when the law enforcement officer determines there is no probable cause to believe that a crime or offense has been committed; or

(B) arrest both parties involved in an alleged act of domestic violence when both claim to have been victims of such domestic violence;

(3) a statement directing that if a law enforcement officer receives complaints of domestic violence from two or more opposing persons, the officer shall evaluate each complaint separately to determine if there is probable cause that each accused person committed a crime or offense and their actions were not an act of defense of a person or property as provided in K.S.A. 2016 Supp. 21-5222, 21-5223, 21-5225, 21-5230 or 21-5231, and amendments thereto;

(4) a statement defining domestic violence in accordance with K.S.A. 2016 Supp. 21-5111, and amendments thereto;

(5) a statement describing the dispatchers' responsibilities;

(6) a statement describing the responding officers' responsibilities and procedures to follow when responding to a domestic violence call and the suspect is at the scene;

(7) a statement regarding procedures when the suspect has left the scene of the crime;

(8) procedures for both misdemeanor and felony cases;

(9) procedures for law enforcement officers to follow when handling domestic violence calls involving court orders, including protection from abuse orders, restraining orders and a protective order issued by a court of any state or Indian tribe;

(10) a statement that the law enforcement agency shall provide the following information to victims, in writing:

(A) Availability of emergency and medical telephone numbers, if needed;

(B) the law enforcement agency's report number;

(C) the address and telephone number of the prosecutor's office the victim should contact to obtain information about victims' rights pursuant to K.S.A. 74-7333 and 74-7335, and amendments thereto;

(D) the name and address of the crime victims' compensation board and information about possible compensation benefits;

(E) advise the victim that the details of the crime may be made public;

(F) advise the victim of such victims' rights under K.S.A. 74-7333 and 74-7335, and amendments thereto; and

(G) advise the victim of known available resources which may assist the victim; and

(11) whether an arrest is made or not, a standard offense report shall be completed on all such incidents and sent to the Kansas bureau of investigation.

History: L. 1991, ch. 93, § 1; L. 1996, ch. 208, § 3; L. 2010, ch. 101, § 8; L. 2011, ch. 91, § 11; July 1.

Section was also amended by L. 2011, ch. 30, § 120, but that version was repealed by L. 2011, ch. 91, § 41.



22-2308 Same; liability.

22-2308. Same; liability. No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this act, including, but not limited to, the policy and procedure for law enforcement officers to follow when handling a protective order issued by a court of any state or Indian tribe, unless a duty of care, independent of such policy, is owed to the specific individual injured.

History: L. 1991, ch. 93, § 2; L. 1996, ch. 208, § 4; July 1.



22-2309 Prosecution of crimes related to domestic violence; written policies adopted by prosecuting attorneys; contents.

22-2309. Prosecution of crimes related to domestic violence; written policies adopted by prosecuting attorneys; contents. On and after January 1, 1997, all prosecuting attorneys, as defined in K.S.A. 22-2202, and amendments thereto, if such prosecuting attorney prosecutes crimes relating to domestic violence, shall adopt and put into effect written policies regarding the prosecution of crimes related to domestic violence. Such written policies shall include, but not be limited to, the effective prosecution of such crimes and the protection and safety of victims and such victim's children from domestic violence.

History: L. 1996, ch. 208, § 1; July 1.



22-2310 Stalking allegations; written policies to be adopted by law enforcement agencies; contents; liability.

22-2310. Stalking allegations; written policies to be adopted by law enforcement agencies; contents; liability. (a) All law enforcement agencies in this state shall adopt written policies regarding allegations of stalking as provided in subsection (b). These policies shall be made available to all officers of such agency.

(b) Such written policies shall include, but not be limited to, the following:

(1) A statement directing that the officers shall make an arrest when they have probable cause to believe that a crime is being committed or has been committed;

(2) a statement defining stalking pursuant to K.S.A. 2016 Supp. 21-5427, and amendments thereto;

(3) a statement describing the dispatchers' reponsibilities;

(4) a statement describing the responding officers' responsibilities and procedures to follow when responding to an allegation of stalking and the suspect is at the scene;

(5) a statement describing the responding officers' responsibilities and procedures to follow when responding to an allegation of stalking and the suspect has left the scene;

(6) procedures for both misdemeanor and felony cases;

(7) procedures for law enforcement officers to follow when handling an allegation of stalking involving court orders, including any protective order as defined by K.S.A. 2016 Supp. 21-5924, and amendments thereto;

(8) a statement that the law enforcement agency shall provide the following information to victims, in writing:

(A) Availability of emergency and medical telephone numbers, if needed;

(B) the law enforcement agency's report number;

(C) the address and telephone number of the prosecutor's office the victim should contact to obtain information about victims' rights pursuant to K.S.A. 74-7333 and 74-7335, and amendments thereto;

(D) the name and address of the crime victims' compensation board and information about possible compensation benefits;

(E) advise the victim that the details of the crime may be made public;

(F) advise the victim of such victims' rights under K.S.A. 74-7333 and 74-7335, and amendments thereto; and

(G) advise the victim of known available resources which may assist the victim; and

(9) whether an arrest is made or not, a standard offense report shall be completed on all such incidents and sent to the Kansas bureau of investigation.

(c) No law enforcement agency or employee of such agency acting within the scope of employment shall be liable for damages resulting from the adoption or enforcement of any policy adopted under this section.

History: L. 2008, ch. 137, § 1; L. 2011, ch. 30, § 113; July 1.



22-2311 Prosecution of crimes relating to stalking; written policies to be adopted by prosecuting attorneys; contents.

22-2311. Prosecution of crimes relating to stalking; written policies to be adopted by prosecuting attorneys; contents. On and after January 1, 2009, all prosecuting attorneys, as defined in K.S.A. 22-2202, and amendments thereto, if such prosecuting attorney prosecutes crimes relating to stalking, shall adopt and put into effect written policies regarding the prosecution of crimes related to stalking. Such written policies shall include, but not be limited to, the effective prosecution of such crimes and the protection and safety of victims and such victim's children from stalking.

History: L. 2008, ch. 137, § 2; July 1.






Article 24 ARREST

22-2401 Arrest by law enforcement officer.

22-2401. Arrest by law enforcement officer. A law enforcement officer may arrest a person under any of the following circumstances:

(a) The officer has a warrant commanding that the person be arrested.

(b) The officer has probable cause to believe that a warrant for the person's arrest has been issued in this state or in another jurisdiction for a felony committed therein.

(c) The officer has probable cause to believe that the person is committing or has committed:

(1) A felony; or

(2) a misdemeanor, and the law enforcement officer has probable cause to believe that:

(A) The person will not be apprehended or evidence of the crime will be irretrievably lost unless the person is immediately arrested;

(B) the person may cause injury to self or others or damage to property unless immediately arrested; or

(C) the person has intentionally inflicted bodily harm to another person.

(d) Any crime, except a traffic infraction or a cigarette or tobacco infraction, has been or is being committed by the person in the officer's view.

History: L. 1970, ch. 129, § 22-2401; L. 1984, ch. 127, § 2; L. 1984, ch. 39, § 37; L. 1996, ch. 214, § 29; July 1.



22-2401a Jurisdiction; law enforcement officers; tribal law enforcement agency, liability insurance required, when; university police officers; TAG and horsethief reservoir benefit district law enforcement officers.

22-2401a. Jurisdiction; law enforcement officers; tribal law enforcement agency, liability insurance required, when; university police officers; TAG and horsethief reservoir benefit district law enforcement officers. (1) Law enforcement officers employed by consolidated county law enforcement agencies or departments and sheriffs and their deputies may exercise their powers as law enforcement officers:

(a) Anywhere within their county; and

(b) in any other place when a request for assistance has been made by law enforcement officers from that place or when in fresh pursuit of a person.

(2) Law enforcement officers employed by any city may exercise their powers as law enforcement officers:

(a) Anywhere within the city limits of the city employing them and outside of such city when on property owned or under the control of such city; and

(b) in any other place when a request for assistance has been made by law enforcement officers from that place or when in fresh pursuit of a person.

(3) (a) Law enforcement officers employed by a Native American Indian Tribe may exercise powers of law enforcement officers anywhere within the exterior limits of the reservation of the tribe employing such tribal law enforcement officer, subject to the following:

(i) The provisions of subsection (3)(a) shall be applicable only as long as such Native American Indian Tribe maintains in force a valid and binding agreement with an insurance carrier to provide liability insurance coverage for damages arising from the acts, errors or omissions of such tribal law enforcement agency or officer while acting pursuant to this section and waives its tribal immunity, as provided in subsection (3)(b), for any liability for damages arising from the acts, errors or omissions of such tribal law enforcement agency or officer while acting pursuant to this section. Such insurance policy shall: (A) (1) Be in an amount not less than $500,000 for any one person and $2,000,000 for any one occurrence for personal injury and $1,000,000 for any one occurrence for property damage; (2) be in an amount not less than $2,000,000 aggregate loss limit; and (3) carry an endorsement to provide coverage for mutual aid assistance; and (B) include an endorsement providing that the insurer may not invoke tribal sovereign immunity up to the limits of the policy set forth herein. Any insurance carrier providing to a tribe the liability insurance coverage described in this subsection shall certify to the attorney general that the tribe has in effect coverage which complies with the requirements of this subsection. Such carrier shall notify the attorney general immediately by first class mail if for any reason such coverage terminates or no longer complies with the requirements of this subsection.

(ii) The provisions of subsection (3)(a) shall be applicable only if such Native American Indian Tribe has filed with the county clerk a map clearly showing the boundaries of the tribe's reservation as defined in this section.

(b) If a claim is brought against any tribal law enforcement agency or officer for acts committed by such agency or officer while acting pursuant to this section, such claim shall be subject to disposition as if the tribe was the state pursuant to the Kansas tort claims act, provided that such act shall not govern the tribe's purchase of insurance. The tribe shall waive its sovereign immunity solely to the extent necessary to permit recovery under the liability insurance, but not to exceed the policy limits.

(c) Nothing in this subsection (3) shall be construed to prohibit any agreement between any state, county or city law enforcement agency and any Native American Indian Tribe.

(d) Nothing in this subsection (3) shall be construed to affect the provision of law enforcement services outside the exterior boundaries of reservations so as to affect in any way the criteria by which the United States department of the interior makes a determination regarding placement of land into trust.

(e) Neither the state nor any political subdivision of the state shall be liable for any act or failure to act by any tribal law enforcement officer.

(4) University police officers employed by the chief executive officer of any state educational institution or municipal university may exercise their powers as university police officers:

(a) On property owned, occupied or operated by the state educational institution or municipal university, by a board of trustees of the state educational institution, an endowment association, an affiliated corporation, an athletic association, a fraternity, sorority or other student group associated with the state educational institution or municipal university or at the site of a function or academic program sponsored by the state educational institution or municipal university;

(b) on the streets, property and highways immediately adjacent to and coterminous with the property described in subsection (4)(a);

(c) within the city or county where such property as described in this subsection is located, as necessary to protect the health, safety and welfare of students and faculty of the state educational institution or municipal university, with appropriate agreement by the local law enforcement agencies. Such agreements shall include provisions defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Any agreement entered into pursuant to this provision shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the chief executive officer of the state educational institution or municipal university involved before such agreement may take effect;

(d) additionally, when there is reason to believe that a violation of a state law, a county resolution, or a city ordinance has occurred on property described in subsection (4)(a) or (b), such officers with appropriate notification of, and coordination with, local law enforcement agencies or departments, may investigate and arrest persons for such a violation anywhere within the city where such property, streets and highways are located. Such officers also may exercise such powers in any other place when in fresh pursuit of a person. University police officers shall also have authority to transport persons in custody to an appropriate facility, wherever it may be located. University police officers at the university of Kansas medical center may provide emergency transportation of medical supplies and transplant organs; and

(e) additionally, pursuant to a written agreement between the university of Kansas hospital authority and the university of Kansas medical center, university police officers employed by the university of Kansas medical center may exercise their powers as law enforcement officers on property owned, occupied or operated by the university of Kansas healthcare system or university of Kansas hospital authority as authorized by this section and K.S.A. 76-726 and 76-3314, and amendments thereto.

(5) In addition to the areas where law enforcement officers may exercise their powers pursuant to subsection (2), law enforcement officers of any jurisdiction within Johnson or Sedgwick county may exercise their powers as law enforcement officers in any area within the respective county when executing a valid arrest warrant or search warrant, to the extent necessary to execute such warrants.

(6) In addition to the areas where university police officers may exercise their powers pursuant to subsection (4), university police officers may exercise the powers of law enforcement officers in any area outside their normal jurisdiction when a request for assistance has been made by law enforcement officers from the area for which assistance is requested.

(7) In addition to the areas where law enforcement officers may exercise their powers pursuant to subsection (2), law enforcement officers of any jurisdiction within Johnson county may exercise their powers as law enforcement officers in any adjoining city within Johnson county when any crime, including a traffic infraction, has been or is being committed by a person in view of the law enforcement officer. A law enforcement officer shall be considered to be exercising such officer's powers pursuant to subsection (2), when such officer is responding to the scene of a crime, even if such officer exits the city limits of the city employing the officer and further reenters the city limits of the city employing the officer to respond to such scene.

(8) Campus police officers employed by a community college or school district may exercise the power and authority of law enforcement officers anywhere:

(a) On property owned, occupied or operated by the school district or community college or at the site of a function sponsored by the school district or community college;

(b) on the streets, property and highways immediately adjacent to and coterminous with property described in subsection (8)(a);

(c) within the city or county where property described in subsection (8)(a) is located, as necessary to protect the health, safety and welfare of students and faculty of the school district or community college, with appropriate agreement by local law enforcement agencies. Such agreements shall include provisions, defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Before any agreement entered into pursuant to this section shall take effect, it shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the board of education or board of trustees involved;

(d) with appropriate notification of and coordination with local law enforcement agencies, within the city or county where property described in subsection (8)(a) or (8)(b) is located, when there is reason to believe that a violation of a state law, county resolution or city ordinance has occurred on such property, as necessary to investigate and arrest persons for such a violation;

(e) when in fresh pursuit of a person; and

(f) when transporting persons in custody to an appropriate facility, wherever it may be located.

(9) TAG law enforcement officers employed by the adjutant general may exercise their powers as police officers anywhere:

(a) On property owned or under the control of the Kansas national guard or any component under the command of the adjutant general;

(b) on the streets, property and highways immediately adjacent to property owned or under the control of the Kansas national guard; within the city or county where such property as described in subsection (9)(a) or (b) is located, as necessary to protect such property; or to protect the health, safety and welfare of members of the national guard, reserve or employees of the United States department of defense, the United States department of homeland security or any branch of the United States military with appropriate agreement by the local law enforcement agencies. Such agreements shall include provisions defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Any agreement entered into pursuant to this provision shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the adjutant general before such agreement may take effect. In addition, when there is reason to believe that a violation of a state law, a county resolution or a city ordinance has occurred on property described in subsection (9)(a) or (b), after providing appropriate notification to, and coordination with, local law enforcement agencies or departments, such officers may investigate and arrest persons for such a violation anywhere within the city or county where such property, streets and highways are located. Such officers also may exercise such powers in any other place when in fresh pursuit of a person. TAG law enforcement officers shall also have authority to transport persons in custody to an appropriate facility, wherever it may be located.

(10) Horsethief reservoir benefit district law enforcement officers may exercise the power and authority of law enforcement officers anywhere:

(a) On property owned, occupied or operated by the benefit district or at the site of a function sponsored by the benefit district;

(b) on the streets, property and highways immediately adjacent to and coterminous with property described in subsection (10)(a);

(c) within the city or county where property described in subsection (10)(a) is located, as necessary to protect the health, safety and welfare of benefit district employees, board members, volunteers and visitors, with appropriate agreement by local law enforcement agencies. Such agreements shall include provisions defining the geographical scope of the jurisdiction conferred, circumstances requiring the extended jurisdiction, scope of law enforcement powers and duration of the agreement. Before any agreement entered into pursuant to this section shall take effect, it shall be approved by the governing body of the city or county, or both, having jurisdiction where such property is located, and the governing board of the horsethief reservoir benefit district;

(d) with appropriate notification of and coordination with local law enforcement agencies, within the city or county where property described in subsection (10)(a) or (10)(b) is located, when there is reason to believe that a violation of a state law, county resolution or city ordinance has occurred on such property, as necessary to investigate and arrest persons for such a violation;

(e) when in fresh pursuit of a person; and

(f) when transporting persons in custody to an appropriate facility, wherever it may be located.

(11) As used in this section:

(a) "Law enforcement officer" means: (i) Any law enforcement officer as defined in K.S.A. 22-2202, and amendments thereto; or (ii) any tribal law enforcement officer who is employed by a Native American Indian Tribe and has completed successfully the initial and any subsequent law enforcement training required under the Kansas law enforcement training act.

(b) "University police officer" means a police officer employed by the chief executive officer of: (i) Any state educational institution under the control and supervision of the state board of regents; or (ii) a municipal university.

(c) "Campus police officer" means a school security officer designated as a campus police officer pursuant to K.S.A. 72-8222, and amendments thereto.

(d) "Fresh pursuit" means pursuit, without unnecessary delay, of a person who has committed a crime, or who is reasonably suspected of having committed a crime.

(e) "Native American Indian Tribe" means the Prairie Band Potawatomi Nation, Kickapoo Tribe in Kansas, Sac and Fox Nation of Missouri and the Iowa Tribe of Kansas and Nebraska.

(f) "Reservation" means:

(i) With respect to the Iowa Tribe of Kansas and Nebraska, the reservation established by treaties with the United States concluded May 17, 1854, and March 6, 1861;

(ii) with respect to the Kickapoo Nation, the reservation established by treaty with the United States concluded June 28, 1862;

(iii) with respect to the Prairie Band Potawatomi Nation in Kansas, the reservation established by treaties with the United States concluded June 5, 1846, November 15, 1861, and February 27, 1867; and

(iv) with respect to the Sac and Fox Nation of Missouri in Kansas and Nebraska: (A) The reservation established by treaties with the United States concluded May 18, 1854, and March 6, 1861, and by acts of Congress of June 10, 1872 (17 Stat. 391), and August 15, 1876 (19 Stat. 208); and (B) the premises of the gaming facility established pursuant to the gaming compact entered into between such nation and the state of Kansas, and the surrounding parcel of land held in trust which lies adjacent to and east of U.S. Highway 75 and adjacent to and north of Kansas Highway 20, as identified in such compact.

(g) "TAG law enforcement officer" means a police officer employed by the adjutant general pursuant to K.S.A. 48-204, and amendments thereto.

(h) "Horsethief reservoir benefit district law enforcement officer" means a police officer employed by the horsethief reservoir benefit district pursuant to K.S.A. 2016 Supp. 82a-2212, and amendments thereto.

History: L. 1977, ch. 82, § 1; L. 1977, ch. 84, § 1; L. 1982, ch. 380, § 2; L. 1985, ch. 113, § 1; L. 1994, ch. 286, § 1; L. 1995, ch. 180, § 2; L. 1996, ch. 224, § 8; L. 1998, ch. 20, § 1; L. 2004, ch. 180, § 5; L. 2007, ch. 9, § 1; L. 2007, ch. 195, § 14; L. 2010, ch. 42, § 5; L. 2016, ch. 88, § 8; July 1.



22-2402 Stopping of suspect.

22-2402. Stopping of suspect. (1) Without making an arrest, a law enforcement officer may stop any person in a public place whom such officer reasonably suspects is committing, has committed or is about to commit a crime and may demand of the name, address of such suspect and an explanation of such suspect's actions.

(2) When a law enforcement officer has stopped a person for questioning pursuant to this section and reasonably suspects that such officer's personal safety requires it, such officer may frisk such person for firearms or other dangerous weapons. If the law enforcement officer finds a firearm or weapon, or other thing, the possession of which may be a crime or evidence of crime, such officer may take and keep it until the completion of the questioning, at which time such officer shall either return it, if lawfully possessed, or arrest such person.

History: L. 1970, ch. 129, § 22-2402; L. 1990, ch. 106, § 1; July 1.



22-2403 Arrest by private person.

22-2403. Arrest by private person. A person who is not a law enforcement officer may arrest another person when:

(1) A felony has been or is being committed and the person making the arrest has probable cause to believe that the arrested person is guilty thereof; or

(2) any crime, other than a traffic infraction or a cigarette or tobacco infraction, has been or is being committed by the arrested person in the view of the person making the arrest.

History: L. 1970, ch. 129, § 22-2403; L. 1984, ch. 39, § 38; L. 1996, ch. 214, § 30; July 1.



22-2404 Arrest by law enforcement officer from another jurisdiction.

22-2404. Arrest by law enforcement officer from another jurisdiction. (1) As used in this section:

(a) "State" means any state of the United States and the District of Columbia.

(b) "Law enforcement officer" means any member of any duly organized state, county or municipal law enforcement organization of another state.

(c) "Fresh pursuit" means the pursuit without unnecessary delay of a person who has committed a crime, or who is reasonably suspected of having committed a crime.

(2) Any law enforcement officer of another state who enters this state in fresh pursuit and continues within this state in fresh pursuit of a person in order to arrest him on the ground that he has committed a crime in the other state has the same authority to arrest and hold such person in custody as law enforcement officers of this state have to arrest and hold a person in custody.

(3) If an arrest is made in this state by a law enforcement officer of another state in accordance with the provisions of this section he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest is made. Such magistrate shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state, or the waiver thereof, or shall permit such person to go at large upon giving an appearance bond, with or without surety. If the magistrate determines that the arrest was unlawful, he shall order the discharge of the person arrested.

History: L. 1970, ch. 129, § 22-2404; July 1.



22-2405 Method of arrest.

22-2405. Method of arrest. (1) An arrest is made by an actual restraint of the person arrested or by his submission to custody.

(2) An arrest may be made on any day and at any time of the day or night.

(3) All necessary and reasonable force may be used to effect an entry upon any building or property or part thereof to make an authorized arrest.

History: L. 1970, ch. 129, § 22-2405; July 1.



22-2406 Release by officer of person arrested.

22-2406. Release by officer of person arrested. A law enforcement officer having custody of a person arrested without a warrant is authorized to release the person without requiring him to appear before a court when the officer is satisfied that there are no grounds for criminal complaint against the person arrested.

History: L. 1970, ch. 129, § 22-2406; July 1.



22-2407 Assisting law enforcement officer.

22-2407. Assisting law enforcement officer. (1) A law enforcement officer making an arrest may command the assistance of any person who may be in the vicinity.

(2) A person commanded to assist a law enforcement officer shall have the same authority to arrest as the officer who commands his assistance.

(3) A person commanded to assist a law enforcement officer in making an arrest shall not be civilly or criminally liable for any reasonable conduct in aid of the officer or any acts expressly directed by the officer.

History: L. 1970, ch. 129, § 22-2407; July 1.



22-2408 Notice to appear.

22-2408. Notice to appear. (1) Except as otherwise provided in subsection (6) of this section, whenever a law enforcement officer detains any person without a warrant, for any act punishable as a misdemeanor, and such person is not immediately taken before a magistrate for further proceedings, the officer may serve upon such person a written notice to appear in court. Such notice to appear shall contain the name and address of the person detained, the crime charged, and the time and place when and where such person shall appear in court.

(2) The time specified in such notice to appear must be at least seven days after such notice is given unless the person shall demand an earlier hearing.

(3) The place specified in such notice to appear must be before some court within the county in which the crime is alleged to have been committed which has jurisdiction of such crime.

(4) The person detained, in order to secure release as provided in this section, must give his or her written promise to appear in the court by signing the written notice prepared by the officer. The original of the notice shall be retained by the officer; a copy delivered to the person detained, and the officer shall forthwith release the person.

(5) Such law enforcement officer shall cause to be filed, without unnecessary delay, a complaint in the court in which a person released under subsection (4) is given notice to appear, charging the crime stated in said notice. If the person released fails to appear as required in the notice to appear, a warrant shall be issued for his or her arrest.

(6) The procedures prescribed by this section shall not apply to the detention or arrest of any person for the violation of any law regulating traffic on the highways of this state, and the provisions of K.S.A. 8-2104 through 8-2108, and amendments thereto, and the code of procedure for municipal courts shall govern such procedures.

History: L. 1970, ch. 129, § 22-2408; L. 1974, ch. 149, § 1; L. 1975, ch. 33, § 6; L. 2010, ch. 135, § 13; July 1.



22-2409 Crimes committed by corporations.

22-2409. Crimes committed by corporations. (1) Upon the filing of a complaint, indictment or information charging a corporation with commission of a crime in a court having jurisdiction to try the offense charged, such court shall issue a summons setting forth the nature of the offense and commanding the corporation to appear before such court at a certain time and place for arraignment.

(2) The summons for the appearance of a corporation may be served in the manner provided for service of summons upon a corporation in a civil action.

(3) If, after being summoned, the corporation does not appear, the court shall proceed to trial and judgment without further process.

History: L. 1970, ch. 129, § 22-2409; July 1.



22-2410 Expungement of arrest records; docket fee; disclosure limited upon filing of petition.

22-2410. Expungement of arrest records; docket fee; disclosure limited upon filing of petition. (a) Any person who has been arrested in this state may petition the district court for the expungement of such arrest record.

(b) When a petition for expungement is filed, the court shall set a date for hearing on such petition and shall cause notice of such hearing to be given to the prosecuting attorney and the arresting law enforcement agency. When a petition for expungement is filed, the official court file shall be separated from the other records of the court, and shall be disclosed only to a judge of the court and members of the staff of the court designated by a judge of the district court, the prosecuting attorney, the arresting law enforcement agency, or any other person when authorized by a court order, subject to any conditions imposed by the order. Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $19 per docket fee, to fund the costs of non-judicial personnel. The petition shall state:

(1) The petitioner's full name;

(2) the full name of the petitioner at the time of arrest, if different than the petitioner's current name;

(3) the petitioner's sex, race and date of birth;

(4) the crime for which the petitioner was arrested;

(5) the date of the petitioner's arrest; and

(6) the identity of the arresting law enforcement agency.

No surcharge or fee shall be imposed to any person filing a petition pursuant to this section, who was arrested as a result of being a victim of identity theft under K.S.A. 21-4018, prior to its repeal, or K.S.A. 2016 Supp. 21-6107(a), and amendments thereto, or who has had criminal charges dismissed because a court has found that there was no probable cause for the arrest, the petitioner was found not guilty in court proceedings or the charges have been dismissed. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner.

(c) At the hearing on a petition for expungement, the court shall order the arrest record and subsequent court proceedings, if any, expunged upon finding: (1) The arrest occurred because of mistaken identity;

(2) a court has found that there was no probable cause for the arrest;

(3) the petitioner was found not guilty in court proceedings; or

(4) the expungement would be in the best interests of justice and: (A) Charges have been dismissed; or (B) no charges have been or are likely to be filed.

(d) When the court has ordered expungement of an arrest record and subsequent court proceedings, if any, the order shall state the information required to be stated in the petition and shall state the grounds for expungement under subsection (c). The clerk of the court shall send a certified copy of the order to the Kansas bureau of investigation which shall notify the federal bureau of investigation, the secretary of corrections and any other criminal justice agency which may have a record of the arrest. If the case was appealed from municipal court, the clerk of the district court shall send a certified copy of the order of expungement to the municipal court. The municipal court shall order the case expunged once the certified copy of the order of expungement is received. If an order of expungement is entered, the petitioner shall be treated as not having been arrested.

(e) If the ground for expungement is as provided in subsection (c)(4), the court shall determine whether, in the interests of public welfare, the records should be available for any of the following purposes: (1) In any application for employment as a detective with a private detective agency, as defined in K.S.A. 75-7b01, and amendments thereto; as security personnel with a private patrol operator, as defined by K.S.A. 75-7b01, and amendments thereto; or with an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services;

(2) in any application for admission, or for an order of reinstatement, to the practice of law in this state;

(3) to aid in determining the petitioner's qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(4) to aid in determining the petitioner's qualifications for executive director of the Kansas racing commission, for employment with the commission or for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission, or to aid in determining qualifications for licensure or renewal of licensure by the commission;

(5) in any application for a commercial driver's license under K.S.A. 8-2,125 through 8-2,142, and amendments thereto;

(6) to aid in determining the petitioner's qualifications to be an employee of the state gaming agency;

(7) to aid in determining the petitioner's qualifications to be an employee of a tribal gaming commission or to hold a license issued pursuant to a tribal-state gaming compact; or

(8) in any other circumstances which the court deems appropriate.

(f) The court shall make all expunged records and related information in such court's possession, created prior to, on and after July 1, 2011, available to the Kansas bureau of investigation for the purposes of:

(1) Completing a person's criminal history record information within the central repository in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(2) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(g) Subject to any disclosures required under subsection (e), in any application for employment, license or other civil right or privilege, or any appearance as a witness, a person whose arrest records have been expunged as provided in this section may state that such person has never been arrested.

(h) Whenever a petitioner's arrest records have been expunged as provided in this section, the custodian of the records of arrest, incarceration due to arrest or court proceedings related to the arrest, shall not disclose the arrest or any information related to the arrest, except as directed by the order of expungement or when requested by the person whose arrest record was expunged.

(i) The docket fee collected at the time the petition for expungement is filed shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

History: L. 1998, ch. 131, § 3; L. 2001, ch. 69, § 2; L. 2006, ch. 149, § 8; L. 2006, ch. 195, § 12; L. 2009, ch. 116, § 12; L. 2010, ch. 62, § 4; L. 2011, ch. 87, § 4; L. 2012, ch. 66, § 4; L. 2013, ch. 125, § 4; L. 2014, ch. 82, § 24; L. 2014, ch. 115, § 26; L. 2015, ch. 81, § 10; L. 2016, ch. 93, § 14; July 1.

Section was amended twice in the 2011 session, see also 22-2410a.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



22-2411 Arrest powers of federal law enforcement officers.

22-2411. Arrest powers of federal law enforcement officers. (a) A federal law enforcement officer who enters this state may arrest a person, without a warrant, when in the judgment of the federal law enforcement officer a person:

(1) Asserts physical force or uses forcible compulsion likely to cause death or great bodily harm to any person; or

(2) is committing an inherently dangerous felony as defined in K.S.A. 2016 Supp. 21-5402, and amendments thereto.

(b) To provide assistance to law enforcement officers, a federal law enforcement officer shall have the same authority as a law enforcement officer where:

(1) The federal law enforcement officer is rendering assistance at the request of any law enforcement officer; or

(2) the federal law enforcement officer is effecting an arrest or providing assistance as part of a bona fide task force or joint investigation in which law enforcement officers are participating.

(c) Any lawful actions pursuant to this section shall be deemed to be within the scope of the federal law enforcement officer's employment.

(d) As used in this section:

(1) "Federal law enforcement officer" means a person employed by the United States government and assigned to the federal bureau of investigation who is empowered to effect an arrest with or without a warrant for violation of the United States code and who is authorized to carry a firearm in the performance of the person's official duties as a federal law enforcement officer.

(2) "Law enforcement officer" has the meaning ascribed thereto in K.S.A. 2016 Supp. 21-5111, and amendments thereto.

(e) This section shall be a part of and supplemental to the Kansas code of criminal procedure.

History: L. 2004, ch. 139, § 6; L. 2007, ch. 198, § 6; L. 2011, ch. 30, § 115; July 1.






Article 25 SEARCH AND SEIZURE

22-2502 Search warrants; issuance; proceedings authorized; availability of affidavits and testimony in support of probable cause requirement; use of electronic communications and tracking devices.

22-2502. Search warrants; issuance; proceedings authorized; availability of affidavits and testimony in support of probable cause requirement; use of electronic communications and tracking devices. (a) A search warrant shall be issued only upon the oral or written statement, including those conveyed or received by electronic communication, of any person under oath or affirmation which states facts sufficient to show probable cause that a crime has been, is being or is about to be committed and which particularly describes a person, place or means of conveyance to be searched and things to be seized. Any statement which is made orally shall be either taken down by a certified shorthand reporter, sworn to under oath and made part of the application for a search warrant, or recorded before the magistrate from whom the search warrant is requested and sworn to under oath. Any statement orally made shall be reduced to writing as soon thereafter as possible. If the magistrate is satisfied that grounds for the application exist or that there is probable cause to believe that they exist, the magistrate may issue a search warrant for:

(1) The search or seizure of the following:

(A) Anything that can be seized under the fourth amendment of the United States constitution;

(B) anything which has been used in the commission of a crime, or any contraband or any property which constitutes or may be considered a part of the evidence, fruits or instrumentalities of a crime under the laws of this state, any other state or of the United States. The term "fruits" as used in this act shall be interpreted to include any property into which the thing or things unlawfully taken or possessed may have been converted;

(C) any person who has been kidnapped in violation of the laws of this state or who has been kidnapped in another jurisdiction and is now concealed within this state;

(D) any human fetus or human corpse;

(E) any biological material, DNA, cellular material, blood, hair or fingerprints;

(F) any person for whom a valid felony arrest warrant has been issued in this state or in another jurisdiction; or

(G) (i) any information concerning the user of an electronic communication service; any information concerning the location of electronic communications systems, including, but not limited to, towers transmitting cellular signals involved in any wire communication; and any other information made through an electronic communications system; or

(ii) the jurisdiction granted in this paragraph shall extend to information held by entities registered to do business in the state of Kansas, submitting to the jurisdiction thereof, and entities primarily located outside the state of Kansas if the jurisdiction in which the entity is primarily located recognizes the authority of the magistrate to issue the search warrant; or

(2) the installation, maintenance and use of a tracking device.

(b) (1) The search warrant under subsection (a)(2) shall authorize the installation and use of the tracking device to track and collect tracking data relating to a person or property for a specified period of time, not to exceed 30 days from the date of the installation of the device.

(2) The search warrant under subsection (a)(2) may authorize the retrieval of the tracking data recorded by the tracking device during the specified period of time for authorized use of such tracking device within a reasonable time after the expiration of such warrant, for good cause shown.

(3) The magistrate may, for good cause shown, grant one or more extensions of a search warrant under subsection (a)(2) for the use of a tracking device, not to exceed 30 days each.

(c) Before ruling on a request for a search warrant, the magistrate may require the affiant to appear personally and may examine under oath the affiant and any witnesses that the affiant may produce. Such proceeding shall be taken down by a certified shorthand reporter or recording equipment and made part of the application for a search warrant.

(d) For a warrant executed prior to July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section or search warrants for tracking devices shall not be made available for examination without a written order of the court, except that such affidavits or testimony when requested shall be made available to the defendant or the defendant's counsel for such disposition as either may desire.

(e) (1) For a warrant executed on or after July 1, 2014, affidavits or sworn testimony in support of the probable cause requirement of this section or search warrants for tracking devices shall not be open to the public until the warrant has been executed. After the warrant has been executed, such affidavits or sworn testimony shall be made available to:

(A) The defendant or the defendant's counsel, when requested, for such disposition as either may desire; and

(B) any person, when requested, in accordance with the requirements of this subsection.

(2) Any person may request that affidavits or sworn testimony be disclosed by filing such request with the clerk of the court. The clerk of the court shall promptly notify the defendant or the defendant's counsel, the prosecutor and the magistrate that such request was filed. The prosecutor shall promptly notify any victim.

(3) Within five business days after receiving notice of a request for disclosure from the clerk of the court, the defendant or the defendant's counsel and the prosecutor may submit to the magistrate, under seal, either:

(A) Proposed redactions, if any, to the affidavits or sworn testimony and the reasons supporting such proposed redactions; or

(B) a motion to seal the affidavits or sworn testimony and the reasons supporting such proposed seal.

(4) The magistrate shall review the requested affidavits or sworn testimony and any proposed redactions or motion to seal submitted by the defendant, the defendant's counsel or the prosecutor. The magistrate shall make appropriate redactions, or seal the affidavits or sworn testimony, as necessary to prevent public disclosure of information that would:

(A) Jeopardize the physical, mental or emotional safety or well-being of a victim, witness, confidential source or undercover agent, or cause the destruction of evidence;

(B) reveal information obtained from a court-ordered wiretap or from a search warrant for a tracking device that has not expired;

(C) interfere with any prospective law enforcement action, criminal investigation or prosecution;

(D) reveal the identity of any confidential source or undercover agent;

(E) reveal confidential investigative techniques or procedures not known to the general public;

(F) endanger the life or physical safety of any person;

(G) reveal the name, address, telephone number or any other information which specifically and individually identifies the victim of any sexual offense described in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto;

(H) reveal the name of any minor;

(I) reveal any date of birth, personal or business telephone number, driver's license number, nondriver's identification number, social security number, employee identification number, taxpayer identification number, vehicle identification number or financial account information; or

(J) constitute a clearly unwarranted invasion of personal privacy. As used in this subparagraph, "clearly unwarranted invasion of personal privacy" means revealing information that would be highly offensive to a reasonable person and is totally unrelated to the alleged crime that resulted in the issuance of the search warrant, including information totally unrelated to the alleged crime that may pose a risk to a person or property and is not of legitimate concern to the public. The provisions of this subparagraph shall only be used to redact and shall not be used to seal affidavits or sworn testimony.

(5) Within five business days after receiving proposed redactions or a motion to seal from the defendant, the defendant's counsel or the prosecutor, or within 10 business days after receiving notice of a request for disclosure, whichever is earlier, the magistrate shall either:

(A) Order disclosure of the affidavits or sworn testimony with appropriate redactions, if any; or

(B) order the affidavits or sworn testimony sealed and not subject to public disclosure.

(6) (A) If the magistrate orders disclosure of the affidavits or sworn testimony with appropriate redactions, if any, to any person in accordance with the requirements of this subsection, then such affidavits or sworn testimony shall become part of the court record and shall be accessible to the public.

(B) If the magistrate orders the affidavits or sworn testimony sealed and not subject to public disclosure in accordance with the requirements of this subsection, then such affidavits or sworn testimony shall become part of the court record that is not accessible to the public.

(C) Any request for disclosure of affidavits or sworn testimony in accordance with the requirements of this subsection shall become part of the court record and shall be accessible to the public, regardless of whether the magistrate orders disclosure with appropriate redactions, if any, or sealing of the requested affidavit or sworn testimony.

(f) As used in this section:

(1) "Electronic communication" means the use of electronic equipment to send or transfer a copy of an original document;

(2) "electronic communication service" and "electronic communication system" have the meaning as defined in K.S.A. 22-2514, and amendments thereto;

(3) "tracking data" means information gathered or recorded by a tracking device;

(4) "tracking device" means an electronic or mechanical device that permits a person to remotely determine or track the position or movement of a person or object. "Tracking device" includes, but is not limited to, a device that stores geographic data for subsequent access or analysis and a device that allows for the real-time monitoring of movement; and

(5) "victim" shall include any victim of an alleged crime that resulted in the issuance of the search warrant, or, if the victim is deceased, the victim's family, as defined in K.S.A. 74-7335, and amendments thereto.

(g) Nothing in this section shall be construed as requiring a search warrant for cellular location information in an emergency situation pursuant to K.S.A. 22-4615, and amendments thereto.

History: L. 1970, ch. 129, § 22-2502; L. 1973, ch. 142, § 1; L. 1976, ch. 164, § 1; L. 1979, ch. 90, § 9; L. 1981, ch. 151, § 1; L. 1992, ch. 128, § 17; L. 2010, ch. 70, § 4; L. 2011, ch. 100, § 5; L. 2013, ch. 118, § 2; L. 2014, ch. 139, § 4; L. 2015, ch. 90, § 3; L. 2016, ch. 75, § 2; July 1.



22-2503 Territorial and time limitations on execution of certain search warrants.

22-2503. Territorial and time limitations on execution of certain search warrants. (a) Except as provided in subsection (b), search warrants issued by a district magistrate judge may be executed only within the judicial district in which the judge resides or within the judicial district to which the judge has been assigned pursuant to K.S.A. 20-319, and amendments thereto.

(b) Search warrants issued pursuant to subsection (a)(2) of K.S.A. 22-2502, and amendments thereto:

(1) That are issued by a district judge may be executed anywhere within the state; and

(2) shall be valid during the time period specified by the warrant regardless of whether the tracking device or the subject person or property leaves the issuing jurisdiction.

(c) As used in this section, "tracking data" and "tracking device" have the same meanings as defined in K.S.A. 22-2502, and amendments thereto.

History: L. 1970, ch. 129, § 22-2503; L. 1976, ch. 163, § 3; L. 1979, ch. 96, § 1; L. 2013, ch. 118, § 3; July 1.



22-2504 Issuance of search warrant.

22-2504. Issuance of search warrant. All search warrants shall show the time and date of issuance and shall be the warrants of the magistrate issuing the same and not the warrants of the court in which he is then sitting and such warrants need not bear the seal of the court or clerk thereof. Such warrants may be transmitted by electronic communication, as defined in K.S.A. 22-2502, and amendments thereto. The statement on which the warrant is issued need not be filed with the clerk of the court nor with the court if there is no clerk until the warrant has been executed or has been returned "not executed."

History: L. 1970, ch. 129, § 22-2504; L. 1992, ch. 128, § 18; L. 2010, ch. 70, § 5; July 1.



22-2505 Persons authorized to execute search warrants.

22-2505. Persons authorized to execute search warrants. A search warrant shall be issued in duplicate and shall be directed for execution to all law enforcement officers of the state, or to any law enforcement officer specifically named therein.

History: L. 1970, ch. 129, § 22-2505; July 1.



22-2506 Execution of search warrants.

22-2506. Execution of search warrants. (a) A search warrant shall be executed within 96 hours from the time of issuance. If the warrant is executed the duplicate copy shall be left with any person from whom any things are seized or if no person is available the copy shall be left at the place from which the things were seized. Any warrant not executed within such time shall be void and shall be returned to the court of the magistrate issuing the same as "not executed."

(b) (1) A search warrant for a tracking device issued pursuant to subsection (a)(2) of K.S.A. 22-2502, and amendments thereto, shall be sealed by the court and no copy left or served except as discovery in a criminal prosecution.

(2) The law enforcement officer executing a search warrant issued pursuant to subsection (a)(2) of K.S.A. 22-2502, and amendments thereto, shall complete the installation of the tracking device within 15 days from the date of issuance. Such officer shall record on such warrant the exact date and time such tracking device was installed and the entire period during which such tracking device was used.

(3) (A) A tracking device shall be deactivated and removed as soon as practicable after the search warrant has expired. If removal of such tracking device is not possible, such tracking device shall be deactivated and shall not be reactivated without an additional warrant or extension of the original warrant and the search warrant return shall state the reasons removal has not been completed.

(B) A tracking device which has been deactivated may be accessed after the authorized warrant has expired solely for the purpose of collecting or retrieving tracking data obtained during the period specified by the search warrant.

(c) As used in this section:

(1) "Deactivate" means to discontinue the ability of a tracking device to determine or track the position or movement of a person or object; and

(2) "tracking data" and "tracking device" have the same meanings as defined in K.S.A. 22-2502, and amendments thereto.

History: L. 1970, ch. 129, § 22-2506; L. 2013, ch. 118, § 4; July 1.



22-2507 Command of search warrant.

22-2507. Command of search warrant. A search warrant shall command the person directed to execute the same to search the person, place or means of conveyance particularly described in the warrant and to seize the things particularly described in the warrant.

History: L. 1970, ch. 129, § 22-2507; July 1.



22-2508 Use of force in execution of search warrant.

22-2508. Use of force in execution of search warrant. All necessary and reasonable force may be used to effect an entry into any building or property or part thereof to execute a search warrant.

History: L. 1970, ch. 129, § 22-2508; July 1.



22-2509 Detention and search of persons on premises.

22-2509. Detention and search of persons on premises. In the execution of a search warrant the person executing the same may reasonably detain and search any person in the place at the time:

(a) To protect himself from attack, or

(b) To prevent the disposal or concealment of any things particularly described in the warrant.

History: L. 1970, ch. 129, § 22-2509; July 1.



22-2510 When search warrant may be executed.

22-2510. When search warrant may be executed. A search warrant may be executed at any time of any day or night.

History: L. 1970, ch. 129, § 22-2510; July 1.



22-2511 No warrant quashed for technicality.

22-2511. No warrant quashed for technicality. No search warrant shall be quashed or evidence suppressed because of technical irregularities not affecting the substantial rights of the accused.

History: L. 1970, ch. 129, § 22-2511; July 1.



22-2512 Custody and disposition of property seized.

22-2512. Custody and disposition of property seized. (a) Property seized under a search warrant or validly seized without a warrant shall be safely kept by the officer seizing the same unless otherwise directed by the magistrate, and shall be so kept as long as necessary for the purpose of being produced as evidence on any trial. The property seized may not be taken from the officer having it in custody so long as it is or may be required as evidence in any trial. The officer seizing the property shall give a receipt to the person detained or arrested particularly describing each article of property being held and shall file a copy of such receipt with the magistrate before whom the person detained or arrested is taken. Where seized property is no longer required as evidence in the prosecution of any indictment or information, the court which has jurisdiction of such property may transfer the same to the jurisdiction of any other court, including courts of another state or federal courts, where it is shown to the satisfaction of the court that such property is required as evidence in any prosecution in such other court.

(b) (1) Notwithstanding the provisions of subsection (a) and with the approval of the affected court, any law enforcement officer who seizes hazardous materials as evidence related to a criminal investigation may collect representative samples of such hazardous materials, and lawfully destroy or dispose of, or direct another person to lawfully destroy or dispose of the remaining quantity of such hazardous materials.

(2) In any prosecution, representative samples of hazardous materials accompanied by photographs, videotapes, laboratory analysis reports or other means used to verify and document the identity and quantity of the material shall be deemed competent evidence of such hazardous materials and shall be admissible in any proceeding, hearing or trial as if such materials had been introduced as evidence.

(3) As used in this section, the term "hazardous materials" means any substance which is capable of posing an unreasonable risk to health, safety and property. It shall include any substance which by its nature is explosive, flammable, corrosive, poisonous, radioactive, a biological hazard or a material which may cause spontaneous combustion. It shall include, but not be limited to, substances listed in the table of hazardous materials contained in the code of federal regulations title 49 and national fire protection association's fire protection guide on hazardous materials.

(4) The provisions of this subsection shall not apply to ammunition and components thereof.

(c) When property seized is no longer required as evidence, it shall be disposed of as follows:

(1) Property stolen, embezzled, obtained by false pretenses, or otherwise obtained unlawfully from the rightful owner thereof shall be restored to the owner;

(2) money shall be restored to the owner unless it was contained in a slot machine or otherwise used in unlawful gambling or lotteries, in which case it shall be forfeited, and shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto;

(3) property which is unclaimed or the ownership of which is unknown shall be sold at public auction to be held by the sheriff and the proceeds, less the cost of sale and any storage charges incurred in preserving it, shall be paid to the state treasurer pursuant to K.S.A. 20-2801, and amendments thereto;

(4) articles of contraband shall be destroyed, except that any such articles the disposition of which is otherwise provided by law shall be dealt with as so provided and any such articles the disposition of which is not otherwise provided by law and which may be capable of innocent use may in the discretion of the court be sold and the proceeds disposed of as provided in subsection (c)(3);

(5) explosives, bombs and like devices, which have been used in the commission of crime, may be returned to the rightful owner, or in the discretion of the court having jurisdiction of the property, destroyed or forfeited to the Kansas bureau of investigation;

(6) (A) except as provided in subsections (c)(6)(B) and (d), any weapon or ammunition, in the discretion of the court having jurisdiction of the property, shall be:

(i) Forfeited to the law enforcement agency seizing the weapon for use within such agency, for sale to a properly licensed federal firearms dealer, for trading to a properly licensed federal firearms dealer for other new or used firearms or accessories for use within such agency or for trading to another law enforcement agency for that agency's use;

(ii) forfeited to the Kansas bureau of investigation for law enforcement, testing or comparison by the Kansas bureau of investigation forensic laboratory;

(iii) forfeited to a county regional forensic science center, or other county forensic laboratory for testing, comparison or other forensic science purposes; or

(iv) forfeited to the Kansas department of wildlife, parks and tourism for use pursuant to the conditions set forth in K.S.A. 32-1047, and amendments thereto.

(B) Except as provided in subsection (d), any weapon which cannot be forfeited pursuant to subsection (c)(6)(A) due to the condition of the weapon, and any weapon which was used in the commission of a felony as described in K.S.A. 2016 Supp. 21-5401, 21-5402, 21-5403, 21-5404 or 21-5405, and amendments thereto, shall be destroyed.

(7) controlled substances forfeited for violations of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, shall be dealt with as provided under K.S.A. 60-4101 through 60-4126, and amendments thereto;

(8) unless otherwise provided by law, all other property shall be disposed of in such manner as the court in its sound discretion shall direct.

(d) If a weapon is seized from an individual and the individual is not convicted of or adjudicated as a juvenile offender for the violation for which the weapon was seized, then within 30 days after the declination or conclusion of prosecution of the case against the individual, including any period of appeal, the law enforcement agency that seized the weapon shall verify that the weapon is not stolen, and upon such verification shall notify the person from whom it was seized that the weapon may be retrieved. Such notification shall include the location where such weapon may be retrieved.

(e) If weapons are sold as authorized by subsection (c)(6)(A), the proceeds of the sale shall be credited to the asset seizure and forfeiture fund of the seizing agency.

(f) For purposes of this section, the term "weapon" means a weapon described in K.S.A. 2016 Supp. 21-6301, and amendments thereto.

History: L. 1970, ch. 129, § 22-2512; L. 1973, ch. 106, § 15; L. 1978, ch. 105, § 7; L. 1987, ch. 114, § 1; L. 1994, ch. 348, § 6; L. 1996, ch. 247, § 1; L. 1999, ch. 170, § 2; L. 2009, ch. 32, § 40; L. 2011, ch. 30, § 116; L. 2014, ch. 97, § 13; July 1.



22-2514 Authorized interception of wire, oral or electronic communications; definitions.

22-2514. Authorized interception of wire, oral or electronic communications; definitions. This act shall be a part of and supplemental to the code of criminal procedure. As used in this act:

(1) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception, including the use of such connection in a switching station, furnished or operated by any person engaged in providing or operating such facilities for the transmission of intrastate, interstate or foreign communications. Wire communication shall include any electronic storage of such communication;

(2) "oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation, but such term does not include any electronic communication;

(3) "intercept" means the aural or other acquisition of the contents of any wire, oral or electronic communication through the use of any electronic, mechanical or other device;

(4) "persons" means any individual, partnership, association, joint stock company, trust or corporation, including any official, employee or agent of the United States or any state or any political subdivision thereof;

(5) "investigative or law enforcement officer" means any law enforcement officer who is empowered by the law of this state to conduct investigations of or to make arrests for offenses enumerated in this act, including any attorney authorized by law to prosecute or participate in the prosecution of such offenses and agents of the United States federal bureau of investigation, drug enforcement administration, marshals service, secret service, treasury department, customs service, justice department and internal revenue service;

(6) "contents" when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of such communication;

(7) "aggrieved person" means a person who was a party to any intercepted wire, oral or electronic communication or a person against whom the interception was directed;

(8) "judge of competent jurisdiction" means a justice of the supreme court, a judge of the court of appeals or any district judge but does not include a district magistrate judge;

(9) "electronic, mechanical or other device" means any device or apparatus which can be used to intercept a wire, oral or electronic communication other than:

(a) Any telephone or telegraph instrument, equipment or facility, or any component thereof, (i) furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by such subscriber or user for connection to the facilities of such service and used in the ordinary course of its business or (ii) being used by a provider of wire or electronic communication service in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of the officer's duties; or

(b) a hearing aid or similar device being used to correct subnormal hearing to not better than normal;

(10) "communication common carrier" means common carrier, as defined by section 153(h) of title 47 of the United States Code;

(11) "electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system but does not include:

(a) Any wire or oral communication;

(b) any communication made through a tone-only paging device; or

(c) any communication from a tracking device, as defined in section 3117, chapter 205 of title 18, United States Code;

(12) "user" means any person or entity who:

(a) Uses an electronic communication service; and

(b) is duly authorized by the provider of such service to engage in such use;

(13) "electronic communications system" means any wire, radio, electromagnetic, photo-optical or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of such communications;

(14) "electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications;

(15) "readily accessible to the general public" means, with respect to a radio communication, that such communication is not:

(a) Scrambled or encrypted;

(b) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of such communication;

(c) carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) transmitted on frequencies allocated under part 25, subpart D, E or F of part 74, or part 94 of the rules of the federal communications commission, unless, in the case of a communication transmitted on a frequency allocated under part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio;

(16) "electronic storage" means:

(a) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

(b) any storage of such communication by an electronic communication service for purposes of backup protection of such communication; and

(17) "aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

History: L. 1974, ch. 150, § 1; L. 1976, ch. 165, § 1; L. 1976, ch. 163, § 4; L. 1976, ch. 165, § 2; L. 1986, ch. 115, § 55; L. 1988, ch. 117, § 1; L. 1995, ch. 92, § 1; July 1.



22-2515 Same; order; application; crimes for which order may be issued; disclosure and use of contents of wire, oral or electronic communications; effect on privileged communications.

22-2515. Same; order; application; crimes for which order may be issued; disclosure and use of contents of wire, oral or electronic communications; effect on privileged communications. (a) An ex parte order authorizing the interception of a wire, oral or electronic communication may be issued by a judge of competent jurisdiction. The attorney general, district attorney or county attorney may make an application to any judge of competent jurisdiction for an order authorizing the interception of a wire, oral or electronic communication by an investigative or law enforcement officer and agency having responsibility for the investigation of the offense regarding which the application is made, when such interception may provide evidence of the commission of any of the following offenses:

(1) Any crime directly and immediately affecting the safety of a human life which is a felony;

(2) murder;

(3) kidnapping;

(4) treason;

(5) sedition;

(6) racketeering;

(7) commercial bribery;

(8) robbery;

(9) theft, if the offense would constitute a felony;

(10) bribery;

(11) any felony violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto;

(12) commercial gambling;

(13) sports bribery;

(14) tampering with a sports contest;

(15) aggravated escape;

(16) aggravated failure to appear;

(17) arson;

(18) terrorism;

(19) illegal use of weapons of mass destruction;

(20) human trafficking or aggravated human trafficking;

(21) sexual exploitation of a child;

(22) commercial sexual exploitation of a child;

(23) buying sexual relations, promoting the sale of sexual relations or selling sexual relations; or

(24) any conspiracy to commit any of the foregoing offenses.

(b) Any investigative or law enforcement officer who, by any means authorized by this act or by chapter 119 of title 18 of the United States code, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(c) Any investigative or law enforcement officer who, by any means authorized by this act or by chapter 119 of title 18 of the United States code, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of such officer's official duties.

(d) Any person who has received, by any means authorized by this act or by chapter 119 of title 18 of the United States code or by a like statute of any other state, any information concerning a wire, oral or electronic communication, or evidence derived therefrom, intercepted in accordance with the provisions of this act, may disclose the contents of such communication or such derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court, or before any grand jury, of this state or of the United States or of any other state.

(e) No otherwise privileged wire, oral or electronic communication intercepted in accordance with, or in violation of, the provisions of this act or of chapter 119 of title 18 of the United States code shall lose its privileged character.

(f) When an investigative or law enforcement officer, while engaged in intercepting wire, oral or electronic communications in the manner authorized by this act, intercepts wire, oral or electronic communications relating to offenses other than those specified in the order authorizing the interception of the wire, oral or electronic communication, the contents thereof and evidence derived therefrom may be disclosed or used as provided in subsections (b) and (c) of this section. Such contents and evidence derived therefrom may be used under subsection (d) of this section when authorized or approved by a judge of competent jurisdiction, where such judge finds on subsequent application, made as soon as practicable, that the contents were otherwise intercepted in accordance with the provisions of this act, or with chapter 119 of title 18 of the United States code.

History: L. 1974, ch. 150, § 2; L. 1976, ch. 165, § 3; L. 1988, ch. 117, § 2; L. 1992, ch. 239, § 250; L. 1993, ch. 291, § 187; L. 2006, ch. 146, § 9; L. 2009, ch. 32, § 41; L. 2013, ch. 120, § 24; July 1.



22-2516 Same; application for order, form and contents; issuance of order; contents; duration; extension; recordation of intercepted communications; custody of application and order, disclosure; inventory, notice to certain persons; evidentiary status of intercepted communications; motion to suppress, appeal.

22-2516. Same; application for order, form and contents; issuance of order; contents; duration; extension; recordation of intercepted communications; custody of application and order, disclosure; inventory, notice to certain persons; evidentiary status of intercepted communications; motion to suppress, appeal. (1) Each application for an order authorizing the interception of a wire, oral or electronic communication shall be made in writing, upon oath or affirmation, to a judge of competent jurisdiction, and shall state the applicant's authority to make such application. Each application shall include the following information:

(a) The identity of the prosecuting attorney making the application, and the identity of the investigative or law enforcement officer requesting such application to be made;

(b) a full and complete statement of the facts and circumstances relied upon by the applicant to justify such applicant's belief that an order should be issued, including (i) details as to the particular offense that has been, is being or is about to be committed, (ii) except as provided in subsection (10), a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, (iii) a particular description of the type of communications sought to be intercepted, and (iv) the identity of the person, if known, committing the offense and whose communications are to be intercepted;

(c) a full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(d) a statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication first has been obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(e) a full and complete statement of the facts known to the applicant concerning all previous applications made to any judge for authorization to intercept wire, oral or electronic communications involving any of the same persons, facilities or places specified in the application, and the action taken by the judge on each such application; and

(f) where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(2) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application. Oral testimony shall be under oath or affirmation, and a record of such testimony shall be made by a certified shorthand reporter and reduced to writing.

(3) Upon such application the judge may enter an ex parte order, as requested or as modified, authorizing the interception of wire, oral or electronic communications within the territorial jurisdiction of such judge, if the judge determines on the basis of the facts submitted by the applicant that:

(a) There is probable cause for belief that a person is committing, has committed or is about to commit a particular offense enumerated in subsection (1) of K.S.A. 22-2515, and amendments thereto;

(b) there is probable cause for belief that particular communications concerning the offense will be obtained through such interception;

(c) normal investigative procedures have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or to be too dangerous; and

(d) except as provided in subsection (10), there is probable cause for belief that the facilities from which, or the place where, the wire, oral or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of or commonly used by such person.

(4) Each order authorizing the interception of any wire, oral or electronic communication shall:

(a) Specify the identity of the person, if known, whose communications are to be intercepted;

(b) specify the nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(c) specify with particularity a description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(d) specify the identity of each agency authorized to intercept the communications, and of the person authorizing the application;

(e) specify the period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

(f) upon request of the applicant, direct that a provider of wire communication, electronic communication service, regardless of the location or principal place of business of such provider of electronic communication service, or public utility, landlord, custodian or other person shall furnish the applicant forthwith all information, facilities and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that such service provider, utility, landlord, custodian or person is according the person whose communications are to be intercepted. Any provider of wire or electronic communication service or public utility, landlord, custodian or other person furnishing such facilities or technical assistance shall be compensated therefor by the applicant for reasonable expenses incurred in providing such facilities or technical assistance.

(5) No order entered under this section may authorize the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days. Such thirty-day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or 10 days after the order is entered. Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection (1) of this section and the court making the findings required by subsection (3) of this section. The period of any such extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this act, and must terminate upon attainment of the authorized objective, or in any event in 30 days. In the event the intercepted communication is in a code or foreign language, and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after such interception. An interception under this chapter may be conducted in whole or in part by government personnel, or by an individual operating under a contract with the government, acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(6) Whenever an order authorizing the interception of wire or oral communications is entered pursuant to this act, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require.

(7) (a) The contents of any wire, oral or electronic communication intercepted by any means authorized by this act shall be recorded, if possible, on tape or wire or other comparable device. The recording of the contents of any wire, oral or electronic communication under this subsection shall be done in a manner which will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under such judge's directions. Custody of the recordings shall be wherever the judge orders, and the recordings shall not be destroyed except upon order of the issuing or denying judge and, in any event, shall be kept for not less than 10 years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of subsections (b) and (c) of K.S.A. 22-2515, and amendments thereto, for investigations. The presence of the seal provided for by this subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, oral or electronic communication or evidence derived therefrom under subsection (d) of K.S.A. 22-2515, and amendments thereto.

(b) Applications made and orders granted under this act shall be sealed by the judge. Custody of the applications and orders shall be wherever the judge directs. Such applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge, and in any event shall be kept for not less than 10 years.

(c) Any violation of the provisions of paragraph (a) or (b) of this subsection may be punished as contempt of the issuing or denying judge.

(d) Within a reasonable time but not later than 90 days after the termination of the period of an order or extensions thereof the issuing or denying judge shall cause to be served on the persons named in the order or the application and, in the interest of justice, such other parties to intercepted communications as the judge may determine, an inventory which shall include notice of:

(i) The fact of the entry of the order or the application;

(ii) the date of the entry and the period of authorized, approved or disapproved interception, or the denial of the application; and

(iii) the fact that during the period wire, oral or electronic communications were or were not intercepted.

The judge, upon the filing of a motion in such judge's discretion, may make available to such person or such person's counsel for inspection, such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction the serving of the inventory required by this subsection may be postponed.

(8) The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in any federal court or court of this state, unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized. Such ten-day period may be waived by the judge, if the judge finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding, and that the party will not be prejudiced by the delay in receiving such information.

(9) (a) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the United States, this state, or a political subdivision thereof, may move to suppress the contents of any intercepted wire or oral communication, or evidence derived therefrom, on the grounds that:

(i) The communication was unlawfully intercepted;

(ii) the order of authorization under which it was intercepted is insufficient on its face; or

(iii) the interception was not made in conformity with the order of authorization.

Such motion shall be made before the trial, hearing or proceeding, unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this act. Upon the filing of such motion by the aggrieved person, the judge in such judge's discretion may make available to the aggrieved person or such person's counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interest of justice.

(b) In addition to any other right to appeal, the state shall have the right to appeal:

(i) From an order granting a motion to suppress made under paragraph (a) of this subsection. Such appeal shall be taken within 14 days after the order of suppression was entered and shall be diligently prosecuted as in the case of other interlocutory appeals or under such rules as the supreme court may adopt;

(ii) from an order denying an application for an order authorizing the interception of wire or oral communications, and any such appeal shall be ex parte and shall be in camera in preference to all other pending appeals in accordance with rules promulgated by the supreme court.

(10) The requirements of subsections (1)(b)(ii) and (3)(d) of this section relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(a) In the case of an application with respect to the interception of an oral communication:

(i) The application is by a law enforcement officer and is approved by the attorney general and the county or district attorney where the application is sought;

(ii) the application contains a full and complete statement as to why such specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(iii) the judge finds that such specification is not practical; and

(b) in the case of an application with respect to a wire or electronic communication:

(i) The application is by a law enforcement officer and is approved by the attorney general and the county or district attorney where the application is sought;

(ii) the application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing of a purpose, on the part of that person, to thwart interception by changing facilities; and

(iii) the judge finds that such purpose has been adequately shown.

(11) An interception of a communication under an order with respect to which the requirements of subsections (1)(b)(ii) and (3)(d) of this section do not apply by reason of subsection (10) shall not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided for in subsection (10)(b) may move the court to modify or quash the order on the ground that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the government, shall decide such a motion expeditiously.

(12) The remedies and sanctions described in this chapter with respect to the interception of electronic communications are the only judicial remedies and sanctions for nonconstitutional violations of this act involving such communications.

(13) Nothing in this section shall be construed as requiring a search warrant for cellular location information in an emergency situation pursuant to K.S.A. 22-4615, and amendments thereto.

History: L. 1974, ch. 150, § 3; L. 1976, ch. 165, § 4; L. 1988, ch. 117, § 3; L. 2010, ch. 135, § 14; L. 2011, ch. 100, § 6; July 1.



22-2517 Unlawful interception of wire or oral communication; evidentiary status of contents.

22-2517. Unlawful interception of wire or oral communication; evidentiary status of contents. Whenever any wire or oral communication has been intercepted, no part of the contents of such communication and no evidence derived therefrom may be received in evidence in any trial, hearing or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee or other authority of this state, or a political subdivision thereof, if the disclosure of such information would be in violation of this chapter.

History: L. 1974, ch. 150, § 4; L. 1976, ch. 165, § 5; May 8.



22-2518 Same; civil action for damages; defense available in civil and criminal actions.

22-2518. Same; civil action for damages; defense available in civil and criminal actions. (1) Any person whose wire, oral or electronic communication is intercepted, disclosed or used in violation of this act shall have a civil cause of action against any person who intercepts, discloses or uses, or procures any other person to intercept, disclose or use, such communications, and shall be entitled to recover from any such person:

(a) Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is greater;

(b) punitive damages; and

(c) reasonable attorneys' fees and other litigation costs reasonably incurred.

(2) A good faith reliance by any person on a court order authorizing the interception of any wire, oral or electronic communication shall constitute a complete defense in any civil or criminal action brought against such person based upon such interception.

History: L. 1974, ch. 150, § 5; L. 1988, ch. 117, § 4; July 1.



22-2519 Reports by judges and prosecutors to administrative office of federal courts.

22-2519. Reports by judges and prosecutors to administrative office of federal courts. (1) Within thirty (30) days after the expiration of an order entered under K.S.A. 22-2516, or any extension thereof, the judge issuing such order shall report to the administrative office of the U.S. courts such information as is required to be file by section 2519 of title 18 of the United States code. A duplicate copy of such report shall be filed, at the same time, with the judicial administrator of the courts of this state.

(2) In January of each year, the attorney general and each district attorney and county attorney shall report to the administrative office of the United States courts such information as is required to be filed by section 2519 of title 18 of the United States code. A duplicate copy of such report shall be filed, at the same time, with the judicial administrator of the courts of this state.

History: L. 1974, ch. 150, § 6; July 1.



22-2520 Strip and body cavity searches; definitions.

22-2520. Strip and body cavity searches; definitions. (a) "Strip search" means removing or rearranging some or all of a person's clothing, by or at the direction of a law enforcement officer, so as to permit a visual inspection of the genitals, buttocks, anus or female breasts of such person.

(b) "Body cavity search" means the touching or probing of a person's vaginal or rectal cavity by or at the direction of a law enforcement officer.

History: L. 1981, ch. 149, § 1; July 1.



22-2521 Same; strip searches; limitations; report.

22-2521. Same; strip searches; limitations; report. (a) No person detained or arrested solely for the violation of a statute, resolution or ordinance involving a traffic, regulatory or nonviolent misdemeanor offense shall be strip searched unless there is probable cause to believe that the individual is concealing a weapon or controlled substance.

(b) Every strip search conducted by law enforcement officers or employees of a law enforcement agency or department shall be conducted by persons of the same sex as the person being searched and shall be conducted so that the search cannot be observed by any person other than the persons conducting the search, unless the right to privacy is waived by the person being searched.

(c) Every law enforcement officer or employee of a law enforcement agency or department conducting a strip search shall prepare a report of the strip search. The report shall include:

(1) The name and sex of the person searched;

(2) the name and sex of the persons conducting the search;

(3) the time, date and place of the search; and

(4) a statement of the results of the search.

History: L. 1981, ch. 149, § 2; July 1.



22-2522 Same; body cavity searches; warrant; limitations.

22-2522. Same; body cavity searches; warrant; limitations. (a) A body cavity search shall be conducted only under the authority of a search warrant specifically authorizing a body cavity search.

(b) Every body cavity search shall be conducted by a licensed physician or registered nurse. No person authorized by this subsection to conduct a body cavity search or any person assisting in the performance of such search shall be liable in any civil or criminal action when such search is performed in a reasonable manner according to generally accepted medical practices in the community where performed.

(c) Law enforcement officers may be present during the search, but only those of the same sex as the person on whom a body cavity search is being conducted.

History: L. 1981, ch. 149, § 3; July 1.



22-2523 Same; liability for unlawful search.

22-2523. Same; liability for unlawful search. (a) If liability is established in any civil action brought under the Kansas tort claims act for violation of subsections (a) or (b) of K.S.A. 22-2521, or K.S.A. 22-2522, the plaintiff shall be entitled to an amount equal to the sum of the following:

(1) Actual damages sustained by the plaintiff;

(2) punitive damages, if the violation was willful, wanton or malicious;

(3) the costs of the action, at the discretion of the court; and

(4) a civil penalty in an amount set by the court of not more than $2,000 for each violation.

(b) At the time of the assessment of the costs of any action to which this section applies, if upon motion, the court finds that plaintiff brought or maintained the action frivolously or in bad faith the court may in its discretion assess against the plaintiff or plaintiffs the costs of the action, to be paid to the defendant or defendants.

History: L. 1981, ch. 149, § 4; July 1.



22-2524 Same; prison and jail inmates, exceptions.

22-2524. Same; prison and jail inmates, exceptions. (a) None of the provisions of this act other than subsection (b) of K.S.A. 22-2521 and subsection (c) of K.S.A. 22-2522 shall apply when a person is convicted of a crime and committed to a jail or other institution.

(b) The provisions of this act relating to strip searches other than subsection (b) of K.S.A. 22-2521 shall not apply when a person accused of a crime is committed to a jail or other institution pursuant to a court order, nor when a person accused of a crime is, of necessity, confined with other prisoners in a jail while awaiting appearance before a magistrate.

History: L. 1981, ch. 149, § 5; July 1.



22-2525 Authorized installation or use of pen register or a trap and trace device; order required, exception.

22-2525. Authorized installation or use of pen register or a trap and trace device; order required, exception. (1) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under K.S.A. 22-2527.

(2) The prohibition of subsection (1) shall not apply with respect to the use of a pen register or a trap and trace device by a provider:

(a) Relating to the operation, maintenance and testing of an electronic communication service to the protection of the rights or property of such provider or to the protection of users of that service from abuse of service or unlawful use of service;

(b) to record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication or a user of such service from fraudulent, unlawful or abusive use of service; or

(c) when the consent of the user of such service has been obtained.

(3) Whoever knowingly violates subsection (1) shall be guilty of a class C misdemeanor.

History: L. 1988, ch. 117, § 6; July 1.



22-2526 Same; order, contents.

22-2526. Same; order, contents. (1) An attorney for the government or an investigative or law enforcement officer may make application for an order or an extension of an order under K.S.A. 22-2527 authorizing or approving the installation and use of a pen register or a trap and trace device under K.S.A. 22-2525 through 22-2529 to a court of competent jurisdiction. Such application shall be in writing and shall be under oath or equivalent affirmation.

(2) An application under subsection (1) shall include:

(a) The identity of the attorney for the government or the investigative or law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation; and

(b) a certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

History: L. 1988, ch. 117, § 7; July 1.



22-2527 Same; order; issuance; specifications required; duration; extensions; disclosure.

22-2527. Same; order; issuance; specifications required; duration; extensions; disclosure. (1) Upon an application made under K.S.A. 22-2526, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the attorney for the government or the investigative or law enforcement officer has certified to the court that the information likely to be obtained by such installation and use is relevant to an ongoing criminal investigation.

(2) (a) An order issued under this section shall specify:

(i) The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(ii) the identity, if known, of the person who is the subject of the criminal investigation;

(iii) the number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

(iv) a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

(b) an order issued under this section shall direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under K.S.A. 22-2526.

(3) (a) An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 60 days.

(b) Extensions of such an order may be granted but only upon an application for an order under K.S.A. 22-2526 and upon the judicial finding required by subsection (1). The period of extension shall be for a period not to exceed 60 days.

(4) An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(a) The order be sealed until otherwise ordered by the court; and

(b) the person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless or until otherwise ordered by the court.

History: L. 1988, ch. 117, § 8; July 1.



22-2528 Same; responsibilities of and assistance to authorities by provider, landlord, custodian or other person; compensation; immunity.

22-2528. Same; responsibilities of and assistance to authorities by provider, landlord, custodian or other person; compensation; immunity. (1) Upon the request of an attorney for the government or an investigative or law enforcement officer authorized to install and use a pen register under K.S.A. 22-2525 through 22-2529, a provider, landlord, custodian or other person shall furnish such attorney for the government or investigative or law enforcement officer forthwith all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by a court order as provided in K.S.A. 22-2527.

(2) Upon the request of an attorney for the government or an investigative or law enforcement officer authorized to receive the results of a trap and trace device under K.S.A. 22-2525 through 22-2529, a provider, landlord, custodian or other person shall install such device forthwith on the appropriate line and shall furnish such attorney for the government or investigative or law enforcement officer all additional information, facilities and technical assistance, including installation and operation of the device, unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such installation and assistance is directed by a court order as provided in K.S.A. 22-2526. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the attorney for the government or investigative or law enforcement officer, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

(3) A provider, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to this section shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

(4) No cause of action shall lie in any court against any provider, its officers, employees or agents, or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under K.S.A. 22-2525 through 22-2529.

(5) A good faith reliance on a court order, a legislative authorization or a statutory authorization shall be a complete defense against any civil or criminal action brought under K.S.A. 22-2525 through 22-2529 or any other law.

History: L. 1988, ch. 117, § 9; July 1.



22-2529 Same; definitions.

22-2529. Same; definitions. As used in K.S.A. 22-2522 through 22-2529:

(1) "Court of competent jurisdiction" means a district court or appellate court;

(2) "pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached but shall not include any device used by a provider or customer of an electronic communication service for billing, or recording as an incident to billing, for communications services provided by such provider or any device used by a provider or customer of an electronic communication service for cost accounting or other like purposes in the ordinary course of its business;

(3) "trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted; and

(4) "attorney for the government" means a county attorney, assistant county attorney, district attorney, assistant district attorney, attorney general or assistant attorney general.

History: L. 1988, ch. 117, § 10; July 1.



22-2530 Copy of search warrant to property owner.

22-2530. Copy of search warrant to property owner. If a search warrant is executed which authorizes a search of real property based upon an alleged offense involving gambling, obscenity, the sale of sexual relations, controlled substances or liquor, a copy of the warrant shall be delivered to the last known address of the owner of the property within two business days, excluding Saturdays, Sundays and legal holidays, after execution of the warrant if such address is different from the address of the property for which the warrant was issued.

History: L. 1990, ch. 114, § 6; L. 2013, ch. 120, § 25; July 1.






Article 26 JURISDICTION AND VENUE

22-2601 Jurisdiction.

22-2601. Jurisdiction. Except as provided in K.S.A. 12-4104, and amendments thereto, the district court shall have exclusive jurisdiction to try all cases of felony and other criminal cases arising under the statutes of the state of Kansas.

History: L. 1970, ch. 129, § 22-2601; L. 1976, ch. 163, § 5; L. 2007, ch. 168, § 4; July 1.



22-2602 Place of trial.

22-2602. Place of trial. Except as otherwise provided by law, the prosecution shall be in the county where the crime was committed.

History: L. 1970, ch. 129, § 22-2602; July 1.



22-2603 Crime committed in more than one county.

22-2603. Crime committed in more than one county. Where two or more acts are requisite to the commission of any crime and such acts occur in different counties the prosecution may be in any county in which any of such acts occur.

History: L. 1970, ch. 129, § 22-2603; July 1.



22-2604 Crime committed on or near county boundary.

22-2604. Crime committed on or near county boundary. Where a crime is committed on or so near the boundary of two or more counties that it cannot be readily determined in which county the crime was committed, the prosecution may be in any of such counties.

History: L. 1970, ch. 129, § 22-2604; July 1.



22-2605 Waters constituting county boundaries.

22-2605. Waters constituting county boundaries. Where any part of a river, water course, body of water or reservoir constitutes the boundary line between two (2) or more counties, the venue is in any of such counties for prosecution of crimes committed over the whole extent of such part of the river, water course, body of water or reservoir, or any island therein.

History: L. 1970, ch. 129, § 22-2605; July 1.



22-2606 Waters constituting state boundaries.

22-2606. Waters constituting state boundaries. The venue of prosecutions for crimes committed on any river, body of water or reservoir constituting the boundary line of this state is in any county on the same river, body of water or reservoir.

History: L. 1970, ch. 129, § 22-2606; July 1.



22-2607 Assisting another to commit crime or avoid prosecution.

22-2607. Assisting another to commit crime or avoid prosecution. (1) A person who intentionally aids, abets, advises, counsels or procures another to commit a crime may be prosecuted in any county where any of such acts were performed or in the county where the principal crime was committed.

(2) A person who knowingly harbors, conceals or aids another person who has committed or has been charged with a crime with intent that such other person shall avoid or escape from arrest, trial, conviction or punishment for such crime, may be prosecuted in any county where any of such acts were performed or in the county where the principal crime was committed.

History: L. 1970, ch. 129, § 22-2607; July 1.



22-2608 Crimes committed while in transit.

22-2608. Crimes committed while in transit. If a crime is committed in, on or against any vehicle or means of conveyance passing through or above this state, and it cannot readily be determined in which county the crime was committed, the prosecution may be in any county in this state through or above which such vehicle or means of conveyance has passed or in which such travel commenced or terminated.

History: L. 1970, ch. 129, § 22-2608; July 1.



22-2609 Property taken in one county and brought into another.

22-2609. Property taken in one county and brought into another. When property taken in one county by theft or robbery has been brought into another county, the venue is in either county.

History: L. 1970, ch. 129, § 22-2609; July 1.



22-2610 Property taken in other state and brought into this state.

22-2610. Property taken in other state and brought into this state. When property taken in another state by theft or robbery shall have been brought into this state, the venue is in any county into or through which such property shall have been brought.

History: L. 1970, ch. 129, § 22-2610; July 1.



22-2611 Death and cause of death in different places.

22-2611. Death and cause of death in different places. If the cause of death is inflicted in one county and the death ensues in another county, the prosecution may be in either of such counties. Death shall be presumed to have occurred in the county where the body of the victim is found.

History: L. 1970, ch. 129, § 22-2611; July 1.



22-2612 Crime commenced outside the state or by agent.

22-2612. Crime commenced outside the state or by agent. If a crime commenced outside this state is consummated within this state, or if a person outside this state commits or consummates a crime by an agent or means within this state, the prosecution shall be in the county where the crime was consummated.

History: L. 1970, ch. 129, § 22-2612; July 1.



22-2613 Bigamy.

22-2613. Bigamy. A person charged with the crime of bigamy may be prosecuted in the county where the bigamous marriage ceremony was performed or in any county in which bigamous cohabitation has occurred pursuant to such bigamous marriage.

History: L. 1970, ch. 129, § 22-2613; July 1.



22-2614 Kidnapping.

22-2614. Kidnapping. A person charged with the crime of kidnapping may be prosecuted in any county in which the victim has been transported or confined during the course of the crime.

History: L. 1970, ch. 129, § 22-2614; July 1.



22-2615 Failure to appear.

22-2615. Failure to appear. A person who has been released from custody upon an appearance bond given in one county for appearance in another county, and who fails to appear, as provided in K.S.A. 2016 Supp. 21-5915, and amendments thereto, may be prosecuted for such failure to appear either in the county where the appearance bond was given or the county where the defendant was bound to appear.

History: L. 1970, ch. 129, § 22-2615; L. 1971, ch. 114, § 4; L. 2011, ch. 30, § 117; July 1.



22-2616 Change of venue.

22-2616. Change of venue. (1) In any prosecution, the court upon motion of the defendant shall order that the case be transferred as to him to another county or district if the court is satisfied that there exists in the county where the prosecution is pending so great a prejudice against the defendant that he cannot obtain a fair and impartial trial in that county.

(2) When a case is ordered transferred to another county or district the court shall certify the order of transfer to the departmental justice who shall designate another county or district to which the proceeding shall be transferred.

(3) When a transfer is ordered the clerk of the court where the case is pending shall transmit to the clerk of the court to which the case is transferred all papers in the case or duplicates thereof and any appearance bond taken, and the prosecution shall continue in the court to which the transfer is ordered.

(4) When any case is transferred to another county under this section the responsibility for prosecution of the case shall remain with the original prosecuting attorney, or his successor.

(5) When any case is transferred to another county under this section all taxable costs in such case shall be taxed to the county in which the case originated and such county shall be liable for the payment thereof.

The provisions of this section shall apply only to the prosecution of trials and shall not be applicable to preliminary proceedings.

History: L. 1970, ch. 129, § 22-2616; L. 1974, ch. 151, § 1; July 1.



22-2617 Notice of transfer.

22-2617. Notice of transfer. When a change of venue has been granted and the new place of trial has been designated, the clerk of the court of the county where the case originated shall give notice in writing to the defendant and all persons under bond to appear in the case of the time, date and place for appearance in the county to which the case has been transferred. If the defendant is in custody, the court may order him confined in the county to which the cause is transferred.

History: L. 1970, ch. 129, § 22-2617; July 1.



22-2618 Time of motion.

22-2618. Time of motion. A motion for change of venue must be made at or before arraignment or at such later time as the court may in the interest of justice determine.

History: L. 1970, ch. 129, § 22-2618; July 1.



22-2619 Crime committed with an electronic device; venue.

22-2619. Crime committed with an electronic device; venue. (a) "Crime committed with an electronic device" means the commission of any crime that involves or is facilitated by the use of any electronic device, including, but not limited to, all violations of the following: Criminal use of a financial card, as defined in K.S.A. 2016 Supp. 21-5828, and amendments thereto; unlawful acts concerning computers, as defined in K.S.A. 2016 Supp. 21-5839, and amendments thereto; identity theft and identity fraud, as defined in K.S.A. 2016 Supp. 21-6107, and amendments thereto; and electronic solicitation, as defined in K.S.A. 2016 Supp. 21-5509, and amendments thereto.

(b) In addition to the venue provided for under any other provision of law, a prosecution for any crime committed with an electronic device may be brought in the county in which:

(1) Any requisite act to the commission of the crime occurred;

(2) the victim resides;

(3) the victim was present at the time of the crime; or

(4) property affected by the crime was obtained or was attempted to be obtained.

(c) This section shall be a part of and supplemental to the Kansas code for criminal procedure.

History: L. 2014, ch. 32, § 1; L. 2016, ch. 96, § 6; July 1.






Article 27 UNIFORM CRIMINAL EXTRADITION ACT

22-2701 Definitions.

22-2701. Definitions. Where appearing in this article, the term "governor" includes any person performing the functions of governor by authority of the law of this state. The term "executive authority" includes the governor, and any person performing the functions of governor in a state other than this state. The term "state," referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America. The term "court of record" means any court, other than a municipal court, presided over by a magistrate.

History: L. 1970, ch. 129, § 22-2701; L. 1977, ch. 105, § 10; July 1.



22-2702 Fugitives from justice; duty of governor.

22-2702. Fugitives from justice; duty of governor. Subject to the provisions of this article, the provisions of the constitution of the United States controlling, and any and all acts of congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

History: L. 1970, ch. 129, § 22-2702; July 1.



22-2703 Form of demand.

22-2703. Form of demand. No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing, alleging, except in cases arising under K.S.A. 22-2706, and amendments thereto, that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter the accused fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of the person's bail, probation, assignment to a community correctional services program, parole or postrelease supervision, or that the sentence or some portion of it remains unexecuted and that the person claimed has not been paroled, released on postreleased supervision or discharged or otherwise released therefrom. The indictment, information affidavit or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

History: L. 1970, ch. 129, § 22-2703; L. 1986, ch. 123, § 17; L. 1992, ch. 239, § 251; July 1, 1993.



22-2704 Governor may investigate case.

22-2704. Governor may investigate case. When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

History: L. 1970, ch. 129, § 22-2704; July 1.



22-2705 Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

22-2705. Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion. When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated. The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in section 22-2723 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

History: L. 1970, ch. 129, § 22-2705; July 1.



22-2706 Persons not present in the demanding state at time of commission of crime.

22-2706. Persons not present in the demanding state at time of commission of crime. The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in section 22-2703 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this act not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

History: L. 1970, ch. 129, § 22-2706; July 1.



22-2707 Issue of governor's warrant of arrest; recitals.

22-2707. Issue of governor's warrant of arrest; recitals. If the governor decides that the demand should be complied with he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

History: L. 1970, ch. 129, § 22-2707; July 1.



22-2708 Manner and place of execution.

22-2708. Manner and place of execution. Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this act to the duly authorized agent of the demanding state.

History: L. 1970, ch. 129, § 22-2708; July 1.



22-2709 Authority of arresting officer.

22-2709. Authority of arresting officer. Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.

History: L. 1970, ch. 129, § 22-2709; July 1.



22-2710 Rights of accused person; application for writ of habeas corpus; notice.

22-2710. Rights of accused person; application for writ of habeas corpus; notice. No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting attorney of the county in which the arrest is made and in which the accused is in custody, and it shall be the duty of the prosecuting attorney to notify said agent of the demanding state.

History: L. 1970, ch. 129, § 22-2710; L. 1973, ch. 143, § 1; July 1.



22-2711 Delivery of person in disobedience of 22-2710; penalty.

22-2711. Delivery of person in disobedience of 22-2710; penalty. Any officer who shall deliver to the agent for extradition of the demanding state a person in such officer's custody under the governor's warrant, in willful disobedience of K.S.A. 22-2710, and amendments thereto, shall be guilty of a class B nonperson misdemeanor.

History: L. 1970, ch. 129, § 22-2711; L. 1992, ch. 239, § 252; L. 1993, ch. 291, § 188; July 1.



22-2712 Confinement in jail when necessary.

22-2712. Confinement in jail when necessary. The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping. The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping: Provided, however, That such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

History: L. 1970, ch. 129, § 22-2712; July 1.



22-2713 Arrest prior to requisition; prisoners in federal facilities, waiver of requirements for extradition.

22-2713. Arrest prior to requisition; prisoners in federal facilities, waiver of requirements for extradition. (a) Whenever any person within this state is charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under K.S.A. 22-2706, and amendments thereto, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole, or with being under sentence, some portion of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision or discharged or otherwise released, or whenever complaint has been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under K.S.A. 22-2706, and amendments thereto, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of the person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole, or with being under sentence, some portion of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision or discharged or otherwise released, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any law enforcement officer commanding the apprehension of the person named therein, wherever such person may be found in this state, and to bring such person before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

(b) Any person incarcerated in any federal facility may be released to the custody of the duly accredited officers, or such officer's designees, of a foreign state, if:

(1) Such person has violated the terms of such person's probation, postrelease supervision, parole or who has an unexpired sentence in the foreign state;

(2) the foreign state has personal jurisdiction over such person; and

(3) the foreign state has issued a valid warrant for the apprehension of such person. For that purpose no formalities shall be required other than establishing the authority of the officer and the identity of the person to be apprehended. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived by the state of Kansas, as to such persons.

History: L. 1970, ch. 129, § 22-2713; L. 1986, ch. 123, § 18; L. 1992, ch. 239, § 253; L. 1997, ch. 38, § 1; July 1.



22-2714 Arrest without a warrant.

22-2714. Arrest without a warrant. The arrest of a person may be lawfully made also by any peace officer or private person without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in the preceding section; and thereafter his answer shall be heard as if he had been arrested on a warrant.

History: L. 1970, ch. 129, § 22-2714; July 1.



22-2715 Commitment to await requisition; bail.

22-2715. Commitment to await requisition; bail. If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 22-2706, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in the next section, or until he shall be legally discharged.

History: L. 1970, ch. 129, § 22-2715; July 1.



22-2716 Bail; in what cases; conditions of bond.

22-2716. Bail; in what cases; conditions of bond. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the governor of this state.

History: L. 1970, ch. 129, § 22-2716; July 1.



22-2717 Extension of time of commitment; adjournment.

22-2717. Extension of time of commitment; adjournment. If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate may again take bail for his appearance and surrender, as provided in section 22-2716, but within a period not to exceed sixty days after the date of such new bond.

History: L. 1970, ch. 129, § 22-2717; July 1.



22-2718 Forfeiture of bail.

22-2718. Forfeiture of bail. If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

History: L. 1970, ch. 129, § 22-2718; July 1.



22-2719 Persons under criminal prosecution in this state at time of requisition.

22-2719. Persons under criminal prosecution in this state at time of requisition. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.

History: L. 1970, ch. 129, § 22-2719; July 1.



22-2720 Guilt or innocence of accused; when inquired into.

22-2720. Guilt or innocence of accused; when inquired into. The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

History: L. 1970, ch. 129, § 22-2720; July 1.



22-2721 Governor may recall warrant or issue alias.

22-2721. Governor may recall warrant or issue alias. The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.

History: L. 1970, ch. 129, § 22-2721; July 1.



22-2722 Fugitives from this state; duty of governor.

22-2722. Fugitives from this state; duty of governor. Whenever the governor of this state demands a person charged with crime or with escaping from confinement or breaking the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, the governor shall issue a warrant under the seal of this state, to some agent, commanding such agent to receive the person so charged if delivered to such agent and convey such person to the proper officer of the county in this state in which the offense was committed.

History: L. 1970, ch. 129, § 22-2722; L. 1986, ch. 123, § 19; L. 1992, ch. 239, § 254; L. 1993, ch. 291, § 189; July 1.



22-2723 Application for issuance of requisition; by whom made; contents.

22-2723. Application for issuance of requisition; by whom made; contents. (a) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor such attorney's written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, the approximate time, place and circumstances of its commission and the state in which the person is believed to be, including the location of the accused therein, at the time the application is made. Such application shall certify that, in the opinion of the prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole or is under sentence, some portion of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision discharged or otherwise released, the prosecuting attorney of the county in which the offense was committed, the secretary of corrections, the director of the institution from which escape was made or the sheriff of the county from which escape was made shall present to the governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of the person's escape from confinement or other removal from the custody of this state or of the breach of the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole and the state in which the person is believed to be, including the location of the person therein, at the time application is made.

(c) The application shall be verified by affidavit, shall be executed in triplicate and shall be accompanied by three certified copies of the indictment returned, or of information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence.

The applicant may also attach such further affidavits and other documents in triplicate as the applicant considers proper to be submitted with such application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the governor's pardon attorney to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

History: L. 1970, ch. 129, § 22-2723; L. 1976, ch. 166, § 1; L. 1986, ch. 123, § 20; L. 1992, ch. 239, § 255; July 1, 1993.



22-2724 Costs and expenses.

22-2724. Costs and expenses. The expenses which may accrue under K.S.A. 22-2723 shall be treated as costs of the criminal proceedings and shall be taxed and paid as provided in K.S.A. 22-3801 et seq.

History: L. 1970, ch. 129, § 22-2724; L. 1982, ch. 140, § 1; July 1.



22-2725 Immunity from service of process in civil actions.

22-2725. Immunity from service of process in civil actions. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned, until he has been convicted in the criminal proceedings, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

History: L. 1970, ch. 129, § 22-2725; July 1.



22-2726 Written waiver of extradition proceeding; duty of judge.

22-2726. Written waiver of extradition proceeding; duty of judge. Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement or broken the terms of such person's bail, probation, assignment to a community correctional services program, postrelease supervision or parole, or alleged to be under sentence, some part of which remains unexecuted, from which such person has not been paroled, placed on postrelease supervision, discharged or otherwise released, may waive the issuance and service of the warrant provided for in K.S.A. 22-2707 and 22-2708, and amendments thereto, and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that such person consents to return to the demanding state, except that before such waiver is executed or subscribed by such person it shall be the duty of such judge to inform such person of the person's rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in K.S.A. 22-2710 and amendments thereto.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

History: L. 1970, ch. 129, § 22-2726; L. 1986, ch. 123, § 21; L. 1992, ch. 239, § 256; July 1, 1993.



22-2727 Nonwaiver by this state.

22-2727. Nonwaiver by this state. Nothing in this act contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this act which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

History: L. 1970, ch. 129, § 22-2727; July 1.



22-2728 No right of asylum; no immunity from other criminal prosecutions while in this state.

22-2728. No right of asylum; no immunity from other criminal prosecutions while in this state. After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

History: L. 1970, ch. 129, § 22-2728; July 1.



22-2729 Uniformity of interpretation.

22-2729. Uniformity of interpretation. The provisions of this act [article] shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it.

History: L. 1970, ch. 129, § 22-2729; July 1.



22-2730 Invalidity of part.

22-2730. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1970, ch. 129, § 22-2730; July 1.






Article 28 CONDITIONS OF RELEASE

22-2801 Declaration of purpose.

22-2801. Declaration of purpose. The purpose of this article is to assure that all persons, regardless of their financial status, shall not needlessly be detained pending their appearance to answer charges or to testify, or pending appeal, when detention serves neither the ends of justice nor the public interest.

History: L. 1970, ch. 129, § 22-2801; July 1.



22-2802 Release prior to trial; conditions of release; appearance bond, cash bond or personal recognizance.

22-2802. Release prior to trial; conditions of release; appearance bond, cash bond or personal recognizance. (1) Any person charged with a crime shall, at the person's first appearance before a magistrate, be ordered released pending preliminary examination or trial upon the execution of an appearance bond in an amount specified by the magistrate and sufficient to assure the appearance of such person before the magistrate when ordered and to assure the public safety. If the person is being bound over for a felony, the bond shall also be conditioned on the person's appearance in the district court or by way of a two-way electronic audio-video communication as provided in subsection (14) at the time required by the court to answer the charge against such person and at any time thereafter that the court requires. Unless the magistrate makes a specific finding otherwise, if the person is being bonded out for a person felony or a person misdemeanor, the bond shall be conditioned on the person being prohibited from having any contact with the alleged victim of such offense for a period of at least 72 hours. The magistrate may impose such of the following additional conditions of release as will reasonably assure the appearance of the person for preliminary examination or trial:

(a) Place the person in the custody of a designated person or organization agreeing to supervise such person;

(b) place restrictions on the travel, association or place of abode of the person during the period of release;

(c) impose any other condition deemed reasonably necessary to assure appearance as required, including a condition requiring that the person return to custody during specified hours;

(d) place the person under a house arrest program pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto; or

(e) place the person under the supervision of a court services officer responsible for monitoring the person's compliance with any conditions of release ordered by the magistrate. The magistrate may order the person to pay for any costs associated with the supervision provided by the court services department in an amount not to exceed $15 per week of such supervision. The magistrate may also order the person to pay for all other costs associated with the supervision and conditions for compliance in addition to the $15 per week.

(2) In addition to any conditions of release provided in subsection (1), for any person charged with a felony, the magistrate may order such person to submit to a drug and alcohol abuse examination and evaluation in a public or private treatment facility or state institution and, if determined by the head of such facility or institution that such person is a drug or alcohol abuser or is incapacitated by drugs or alcohol, to submit to treatment for such drug or alcohol abuse, as a condition of release.

(3) The appearance bond shall be executed with sufficient solvent sureties who are residents of the state of Kansas, unless the magistrate determines, in the exercise of such magistrate's discretion, that requiring sureties is not necessary to assure the appearance of the person at the time ordered.

(4) A deposit of cash in the amount of the bond may be made in lieu of the execution of the bond pursuant to subsection (3). Except as provided in subsection (5), such deposit shall be in the full amount of the bond and in no event shall a deposit of cash in less than the full amount of bond be permitted. Any person charged with a crime who is released on a cash bond shall be entitled to a refund of all moneys paid for the cash bond, after deduction of any outstanding restitution, costs, fines and fees, after the final disposition of the criminal case if the person complies with all requirements to appear in court. The court may not exclude the option of posting bond pursuant to subsection (3).

(5) Except as provided further, the amount of the appearance bond shall be the same whether executed as described in subsection (3) or posted with a deposit of cash as described in subsection (4). When the appearance bond has been set at $2,500 or less and the most serious charge against the person is a misdemeanor, a severity level 8, 9 or 10 nonperson felony, a drug severity level 4 felony committed prior to July 1, 2012, a drug severity level 5 felony committed on or after July 1, 2012, or a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, the magistrate may allow the person to deposit cash with the clerk in the amount of 10% of the bond, provided the person meets at least the following qualifications:

(A) Is a resident of the state of Kansas;

(B) has a criminal history score category of G, H or I;

(C) has no prior history of failure to appear for any court appearances;

(D) has no detainer or hold from any other jurisdiction;

(E) has not been extradited from, and is not awaiting extradition to, another state; and

(F) has not been detained for an alleged violation of probation.

(6) In the discretion of the court, a person charged with a crime may be released upon the person's own recognizance by guaranteeing payment of the amount of the bond for the person's failure to comply with all requirements to appear in court. The release of a person charged with a crime upon the person's own recognizance shall not require the deposit of any cash by the person.

(7) The court shall not impose any administrative fee.

(8) In determining which conditions of release will reasonably assure appearance and the public safety, the magistrate shall, on the basis of available information, take into account the nature and circumstances of the crime charged; the weight of the evidence against the defendant; whether the defendant is lawfully present in the United States; the defendant's family ties, employment, financial resources, character, mental condition, length of residence in the community, record of convictions, record of appearance or failure to appear at court proceedings or of flight to avoid prosecution; the likelihood or propensity of the defendant to commit crimes while on release, including whether the defendant will be likely to threaten, harass or cause injury to the victim of the crime or any witnesses thereto; and whether the defendant is on probation or parole from a previous offense at the time of the alleged commission of the subsequent offense.

(9) The appearance bond shall set forth all of the conditions of release.

(10) A person for whom conditions of release are imposed and who continues to be detained as a result of the person's inability to meet the conditions of release shall be entitled, upon application, to have the conditions reviewed without unnecessary delay by the magistrate who imposed them. If the magistrate who imposed conditions of release is not available, any other magistrate in the county may review such conditions.

(11) A magistrate ordering the release of a person on any conditions specified in this section may at any time amend the order to impose additional or different conditions of release. If the imposition of additional or different conditions results in the detention of the person, the provisions of subsection (10) shall apply.

(12) Statements or information offered in determining the conditions of release need not conform to the rules of evidence. No statement or admission of the defendant made at such a proceeding shall be received as evidence in any subsequent proceeding against the defendant.

(13) The appearance bond and any security required as a condition of the defendant's release shall be deposited in the office of the magistrate or the clerk of the court where the release is ordered. If the defendant is bound to appear before a magistrate or court other than the one ordering the release, the order of release, together with the bond and security shall be transmitted to the magistrate or clerk of the court before whom the defendant is bound to appear.

(14) Proceedings before a magistrate as provided in this section to determine the release conditions of a person charged with a crime including release upon execution of an appearance bond may be conducted by two-way electronic audio-video communication between the defendant and the judge in lieu of personal presence of the defendant or defendant's counsel in the courtroom in the discretion of the court. The defendant may be accompanied by the defendant's counsel. The defendant shall be informed of the defendant's right to be personally present in the courtroom during such proceeding if the defendant so requests. Exercising the right to be present shall in no way prejudice the defendant.

(15) The magistrate may order the person to pay for any costs associated with the supervision of the conditions of release of the appearance bond in an amount not to exceed $15 per week of such supervision. As a condition of sentencing under K.S.A. 2016 Supp. 21-6604, and amendments thereto, the court may impose the full amount of any such costs in addition to the $15 per week, including, but not limited to, costs for treatment and evaluation under subsection (2).

History: L. 1970, ch. 129, § 22-2802; L. 1976, ch. 163, § 6; L. 1986, ch. 130, § 1; L. 1989, ch. 98, § 1; L. 1990, ch. 107, § 1; L. 2001, ch. 177, § 2; L. 2005, ch. 35, § 1; L. 2007, ch. 145, § 3; L. 2009, ch. 30, § 1; L. 2011, ch. 30, § 118; L. 2011, ch. 100, § 7; L. 2012, ch. 150, § 39; L. 2013, ch. 133, § 10; July 1.

Section was also amended by L. 2011, ch. 46, § 2, L. 2011, ch. 30, § 118, and L. 2011, ch. 91, § 13, but those versions were repealed by L. 2011, ch. 91, § 41, and L. 2011, ch. 100 § 22.

Section was amended twice in the 2012 session, see also 22-2802c.



22-2803 Review of conditions of release; application for modification of conditions of release.

22-2803. Review of conditions of release; application for modification of conditions of release. A person who remains in custody after review of such person's application pursuant to subsection (9) or (10) of K.S.A. 22-2802, and amendments thereto, by a district magistrate judge may apply to a district judge of the judicial district in which the charge is pending to modify the order fixing conditions of release. Such motion shall be determined promptly.

History: L. 1970, ch. 129, § 22-2803; L. 1976, ch. 163, § 7; L. 1986, ch. 115, § 56; L. 2007, ch. 145, § 4; July 1.



22-2804 Release after conviction.

22-2804. Release after conviction. (1) A person who has been convicted of a crime and is either awaiting sentence or has filed a notice of appeal may be released by the district court under the conditions provided in K.S.A. 22-2802, and amendments thereto, if the court or judge finds that the conditions of release will reasonably assure that the person will not flee or pose a danger to any other person or to the community.

(2) A person who has been convicted of a crime and has filed a notice of appeal to the supreme court or court of appeals shall make application to be released to the court whose judgment is appealed from or to a judge thereof. If an application to such court or judge has been made and denied or action on the application did not afford the relief sought by the applicant, the applicant may make an application for release to the appellate court. An application to the appellate court or a justice or judge thereof shall state the disposition of the application made by the district court or judge. Any application made under this subsection shall be heard after reasonable notice to the prosecuting attorney. Such notice shall be given not less than one day prior to the hearing. Any appearance bond which may be required under this subsection shall be filed in the court from which the appeal was taken.

(3) A person who has been convicted of a crime before a district magistrate judge may, upon taking an appeal to a district judge, apply to be released as provided herein. If the application is made before the case has been referred to the chief judge for assignment, the conditions of release shall be determined by the district magistrate judge from whom the appeal is taken. If the application is made thereafter, the chief judge or the district judge to whom the case has been assigned shall determine the conditions of release. Any appearance bond which may be required under this subsection shall be deposited in the court where it is fixed.

History: L. 1970, ch. 129, § 22-2804; L. 1971, ch. 115, § 1; L. 1976, ch. 163, § 8; L. 1977, ch. 112, § 6; L. 1986, ch. 115, § 57; L. 1999, ch. 57, § 29; July 1.



22-2805 Material witness; appearance bond; custody; release, when required; appointed counsel and other services for indigent.

22-2805. Material witness; appearance bond; custody; release, when required; appointed counsel and other services for indigent. (a) If it appears by affidavit that the testimony of a person is material in any criminal proceeding or in any proceeding under the revised Kansas juvenile justice code, K.S.A. 2007 Supp. 38-2301 et seq., and amendments thereto, and it is shown that it may become impracticable to secure the witness' presence by subpoena, the court or magistrate may require the witness to give bond in an amount fixed by the court or magistrate, or to comply with other conditions to assure the witness' appearance as a witness. If a person fails to comply with the conditions of release, the court or magistrate may, after hearing, commit the witness to the custody of the sheriff or marshal pending final disposition of the proceeding in which the testimony is needed. A material witness shall not be held in custody more than 30 days unless the court or magistrate, after hearing, determines that there is good cause to hold the witness for an additional period of not more than 30 days. No material witness shall be detained because of inability to comply with any condition of release if the testimony of the witness can be secured for use at trial or in any proceeding under the revised Kansas juvenile justice code, K.S.A. 2007 Supp. 38-2301 et seq., and amendments thereto by deposition, and further detention is not necessary to prevent a failure of justice. Release may be delayed for a reasonable time until the deposition of the witness can be taken pursuant to K.S.A. 22-3211, and amendments thereto.

(b) The court or magistrate shall appoint counsel to represent a witness committed to custody pursuant to this section when the court or magistrate determines that the witness is financially unable to employ counsel, based on the same standards as used to determine if a defendant is able to employ counsel. Such appointment shall be from the panel for indigents' defense services or as otherwise prescribed under the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services for the county or judicial district. In any proceeding under the revised Kansas juvenile justice code, K.S.A. 2007 Supp. 38-2301 et seq., and amendments thereto, such appointment shall be pursuant to K.S.A. 2007 Supp. 38-2306, and amendments thereto. The witness may obtain necessary investigative, expert and other services in the manner provided by K.S.A. 22-4508, and amendments thereto. Payment for the counsel and other services shall be made in the manner provided by K.S.A. 22-4507, and amendments thereto.

History: L. 1970, ch. 129, § 22-2805; L. 1982, ch. 141, § 1; L. 1982, ch. 142, § 27; L. 1996, ch. 211, § 1; L. 2006, ch. 169, § 100; Jan. 1, 2007.



22-2806 Justification and approval of sureties.

22-2806. Justification and approval of sureties. Every uncompensated surety, except an insurance company authorized to transact business pursuant to K.S.A. 40-1102(d), and amendments thereto, shall justify by affidavit and may be required to describe in the affidavit the property by which such surety proposes to justify and the encumbrances thereon, the number and amount of other bonds and undertakings for bail entered into by such surety and remaining undischarged and all such surety's other liabilities. No bond shall be approved unless the uncompensated surety appears to be qualified. The appearance bond and the uncompensated sureties may be approved and accepted by a judge of the court where the action is pending or by the sheriff of the county.

History: L. 1970, ch. 129, § 22-2806; L. 1992, ch. 314, § 3; L. 2016, ch. 85, § 14; July 1.



22-2807 Forfeiture of appearance bonds.

22-2807. Forfeiture of appearance bonds. (1) If a defendant fails to appear as directed by the court and guaranteed by an appearance bond, the court in which the bond is deposited shall declare a forfeiture of the bail.

(2) An appearance bond may only be forfeited by the court upon a failure to appear. If a defendant violates any other condition of bond, the bond may be revoked and the defendant remanded to custody. An appearance bond is revoked by the execution of a warrant for a defendant's arrest for a violation of a bond condition. The magistrate shall forthwith set a new bond pursuant to requirements of K.S.A. 22-2802, and amendments thereto.

(3) The court may direct that a forfeiture be set aside, upon such conditions as the court may impose, if it appears that justice does not require the enforcement of the forfeiture. If the surety can prove that the defendant is incarcerated somewhere within the United States prior to judgment of default by providing to the court a written statement, signed by the surety under penalty of perjury, setting forth details of such incarceration, then the court shall set aside the forfeiture. Upon the defendant's return, the surety may be ordered to pay the costs of that return.

(4) When a forfeiture has not been set aside, the court shall on motion enter a judgment of default and execution may issue thereon. If the forfeiture has been decreed by a district magistrate judge and the amount of the bond exceeds the limits of the civil jurisdiction prescribed by law for a district magistrate judge, the judge shall notify the chief judge in writing of the forfeiture and the matter shall be assigned to a district judge who, on motion, shall enter a judgment of default. By entering into a bond the obligors submit to the jurisdiction of any court having power to enter judgment upon default and irrevocably appoint the clerk of that court as their agent upon whom any papers affecting their liability may be served. Their liability may be enforced on motion without the necessity of an independent action. The motion and notice thereof may be served on the clerk of the court, who shall forthwith mail copies to the obligors to their last known addresses. No judgment may be entered against the obligor in an appearance bond until more than 60 days after notice is served as provided herein. No judgment may be entered against the obligor in an appearance bond more than two years after a defendant's failure to appear.

(5) After entry of such judgment, the court may remit it in whole or in part under the conditions applying to the setting aside of forfeiture in subsection (3).

History: L. 1970, ch. 129, § 22-2807; L. 1976, ch. 163, § 9; L. 1977, ch. 109, § 17; L. 1986, ch. 115, § 58; L. 1999, ch. 57, § 30; L. 2007, ch. 145, § 5; L. 2010, ch. 132, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-2807a.



22-2808 Exoneration.

22-2808. Exoneration. When the condition of the appearance bond has been satisfied or the forfeiture thereof has been set aside or remitted, the court shall exonerate the obligors and release them from liability. A surety may be exonerated by a deposit of cash in the amount of the bond or by a timely surrender of the defendant into custody.

History: L. 1970, ch. 129, § 22-2808; July 1.



22-2809 Surrender of obligor by surety; release of surety.

22-2809. Surrender of obligor by surety; release of surety. Any person who is released on an appearance bond may be arrested by such person's surety or any person authorized by such surety and delivered to a custodial officer of the court in any county in the state in which such person is charged. Such person who is arrested as provided in this section shall be brought before any magistrate having power to commit for the crime charged. The magistrate shall indorse on the bond, or a certified copy of such bond, the discharge of such surety upon the sworn statement, either written or oral, of the surety setting forth the reasons for the discharge. The magistrate may commit the party who is arrested as provided in this section. Such person committed as provided in this section shall be held in custody until released as provided by law.

History: L. 1970, ch. 129, § 22-2809; L. 2001, ch. 150, § 1; July 1.



22-2809a Surety or agent thereof; felons disqualified to act as; notice of intent to apprehend fugitive; violations, penalties.

22-2809a. Surety or agent thereof; felons disqualified to act as; notice of intent to apprehend fugitive; violations, penalties. (a) As used in this section:

(1) "Surety" means a person or commercial surety, other than a defendant in a criminal proceeding, that guarantees the appearance of a defendant in a criminal proceeding, by executing an appearance bond;

(2) "bail agent" means a person authorized by a surety to execute surety bail bonds on behalf of such surety; and

(3) "bail enforcement agent" means a person not performing the duties of a law enforcement officer who tracks down, captures and surrenders to the custody of a court a fugitive who has violated a surety or bail bond agreement, commonly referred to as a bounty hunter, but is not a surety or bail agent.

(b) Any surety, bail agent or bail enforcement agent who intends to apprehend any person in this state pursuant to K.S.A. 22-2809, and amendments thereto, or under similar authority from any other state, shall inform law enforcement authorities in the city or county in which such surety, bail agent or bail enforcement agent intends such apprehension, before attempting such apprehension. The surety, bail agent or bail enforcement agent shall present to the local law enforcement authorities a copy of the bond, a valid government-issued photo identification, written appointment of agency, if not the actual surety, and all other appropriate paperwork identifying the principal and the person to be apprehended. Local law enforcement may accompany the surety, bail agent or bail enforcement agent.

(c) No person who has been convicted, in this or any other jurisdiction, of a felony shall act as a surety, bail agent or bail enforcement agent, unless such conviction has been expunged.

(d) A bail enforcement agent must be licensed under K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. Supp. 2016 50-6,141, and amendments thereto, in order to apprehend a person pursuant to K.S.A. 22-2809, and amendments thereto.

(e) An out-of-state surety, bail agent or bail enforcement agent who intends to apprehend any person in this state pursuant to K.S.A. 22-2809, and amendments thereto, or under similar authority from any other state, before attempting such apprehension, shall:

(1) Have a bail enforcement agent's license pursuant to K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. 2016 Supp. 50-6,141, and amendments thereto;

(2) contract with an individual that has been authorized by any court in this state to act as a surety and be accompanied by such individual during such apprehension; or

(3) contract with an individual who is currently a licensed bail enforcement agent pursuant to K.S.A. 2016 Supp. 75-7e01 through 75-7e09 and K.S.A. 2016 Supp. 50-6,141, and amendments thereto, and be accompanied by such individual during such apprehension.

(f) Violation of this section is a class A nonperson misdemeanor for the first conviction of a violation and a severity level 9, nonperson felony upon a second or subsequent conviction of a violation.

History: L. 2004, ch. 108, § 1; L. 2014, ch. 90, § 9; L. 2016, ch. 85, § 15; July 1.



22-2809b Compensated surety; application; authorization by judicial district; continuing education requirements.

22-2809b. Compensated surety; application; authorization by judicial district; continuing education requirements. (a) As used in this section:

(1) "Compensated surety" means any person who or entity that is organized under the laws of the state of Kansas that, as surety, issues appearance bonds for compensation, is responsible for any forfeiture and is liable for appearance bonds written by such person's or entity's authorized agents. A compensated surety is either an insurance agent surety or a property surety.

(2) "Insurance agent surety" means a compensated surety licensed by the insurance commissioner to issue surety bonds or appearance bonds in this state and who represents an authorized insurance company. An insurance agent surety may have other insurance agent sureties working with or for such surety.

(3) "Property surety" means a compensated surety who secures appearance bonds by property pledged as security. A property surety may be a person or entity, other than a corporation, and may authorize bail agents to act on behalf of the property surety in writing appearance bonds.

(4) "Bail agent" means a person authorized by a compensated surety to execute surety bail bonds on such surety's behalf.

(b) Every compensated surety shall submit an application to the chief judge of the judicial district, or the chief judge's designee, in each judicial district where such surety seeks to act as a surety. A compensated surety shall not act as a surety in such judicial district prior to approval of such application.

(1) The application shall include, but is not limited to, the following information for each insurance agent surety, property surety or bail agent:

(A) A copy of the applicant's Kansas driver's license or nondriver's identification card;

(B) a statement, made under penalty of perjury, that the applicant is a resident of this state and is not prohibited by K.S.A. 22-2809a(c), and amendments thereto, from acting as a surety;

(C) a certificate of continuing education compliance in accordance with subsection (f).

(2) The application for each insurance agent surety also shall include:

(A) A copy of the qualifying power of attorney certificates issued to such surety by any insurance company;

(B) a current and valid certificate of license from the insurance department; and

(C) a current and valid certificate of authority from the insurance department.

(3) The application for each property surety also shall include:

(A) A list of all bail agents authorized by such property surety to write appearance bonds on such property surety's behalf and all documentation from such bail agents demonstrating compliance with subsection (b)(1); and

(B) an affidavit describing the property by which such property surety proposes to justify its obligations and the encumbrances thereon, and all such surety's other liabilities. The description shall include a valuation of the property described therein. If the valuation is not readily evident, an appraisal of the property may be required and, if required, shall be incorporated into the affidavit.

(c) A property surety authorized to act as a surety in a judicial district pursuant to subsection (b) shall be allowed outstanding appearance bonds not to exceed an aggregate amount which is 15 times the valuation of the property described in subsection (b)(3). Such property surety shall not write any single appearance bond that exceeds 35% of the total valuation of the property described in subsection (b)(3).

(d) (1) Each judicial district may, by local rule, require additional information from any compensated surety and establish what property is acceptable for bonding purposes under subsection (b)(3).

(2) A judicial district shall not require any compensated surety to apply for authorization in such judicial district more than once per year, but may require additional reporting from any compensated surety in its discretion. If the judicial district does not require an annual application, each compensated surety or bail agent shall provide a certificate of continuing education compliance in accordance with subsection (f) to the judicial district each year.

(3) A judicial district shall not decline authorization for a compensated surety solely on the basis of type of compensated surety.

(e) (1) Nothing in this section shall be construed to require the chief judge of the judicial district, or the chief judge's designee, to authorize any compensated surety to act as a surety in such judicial district if the judge or designee finds, in such person's discretion, that such authorization is not warranted.

(2) If such authorization is granted, the chief judge of the judicial district, or the chief judge's designee, may terminate or suspend the authorization at any time.

(A) If the authorization is suspended for 30 days or more, the judge or designee shall make a record describing the length of the suspension and the underlying cause and provide such record to the surety. Such surety, upon request, shall be entitled to a hearing within 30 days after the suspension is ordered.

(B) If the authorization is terminated, the judge or designee shall make a record describing the underlying cause and provide such record to the surety. Such surety, upon request, shall be entitled to a hearing within 30 days after the termination is ordered.

(3) If an authorized compensated surety does not comply with the continuing education requirements in subsection (f), the chief judge of the judicial district, or the chief judge's designee, may allow a conditional authorization to continue acting as a surety for 90 days. If such compensated surety does not comply with the continuing education requirements in subsection (f) within 90 days, such conditional authorization shall be terminated and such compensated surety shall not act as a surety in such judicial district.

(f) (1) Every compensated surety shall obtain at least eight hours of continuing education credits during each 12-month period beginning on January 1, 2017.

(2) The Kansas bail agents association shall either provide or contract for a minimum of eight hours of continuing education classes to be held at least once annually in each congressional district and may provide additional classes in its discretion. The chief judge in each judicial district may provide a list of topics to be covered during the continuing education classes. A schedule of such classes shall be publicly available. The association shall not charge more than $250 annually for the eight hours of continuing education classes, and the cost of any class with less than eight hours of continuing education shall be prorated accordingly. Any fee charged for attending continuing education classes shall not be increased or decreased based upon a compensated surety's membership or lack of membership in the association.

(3) Upon completion of at least eight hours of continuing education credits during each 12-month period by a compensated surety, the Kansas bail agents association shall issue a certificate of continuing education compliance to such surety. The certificate shall be prepared and delivered to the compensated surety within 30 days of such surety's completion of the continuing education requirements. The certificate shall show in detail the dates and hours of each course attended, along with the signature of the Kansas bail agents association official attesting that all continuing education requirements have been completed.

(4) Any continuing education credits used to comply with conditional authorization pursuant to subsection (e)(3) shall not be applied towards compliance in the current 12-month period or any subsequent 12-month period.

(5) A person operating as a sufficient surety or bail bondsman in the state immediately prior to the effective date of this act shall be deemed to be compensated surety under this act and shall be exempt from the continuing education requirements for a conditional authorization pursuant to this section until July 1, 2017.

History: L. 2016, ch. 85, § 11; July 1.



22-2814 Release on recognizance and supervised release.

22-2814. Release on recognizance and supervised release. Each district court may establish, operate and coordinate release on recognizance programs and supervised release programs which provide services to the court and to persons who are, or are to be, charged with crimes. Release on recognizance programs and supervised release programs shall be administered by court services officers and other personnel of the district court. Participation by defendants in such programs shall be on a voluntary basis. Nothing in K.S.A. 22-2814 through 22-2817, and amendments thereto, shall affect the right of any person to seek or obtain release under K.S.A. 22-2802, and amendments thereto, regardless of participation or nonparticipation in release on recognizance programs or supervised release programs.

History: L. 1981, ch. 152, § 1; L. 1984, ch. 112, § 7; July 1.



22-2815 Release on recognizance; procedures; criteria.

22-2815. Release on recognizance; procedures; criteria. (a) Release on recognizance programs shall consist of initial interviews with persons who are being detained and are, or are to be, charged with crimes, to obtain (1) information about certain basic criteria closely related to the likelihood that the persons will appear in court if released, (2) an objective analysis of such information and (3) submission of such information and analysis to the court regarding those persons who are recommended to be released on their personal recognizance under K.S.A. 22-2802.

(b) Among other criteria, the following basic variables shall be determined for each person interviewed under a release on recognizance program in ascertaining the likelihood that the person will appear in court if released:

(1) Length of residence in the local community;

(2) nature and extent of local family ties;

(3) time in the local area;

(4) stability of employment; and

(5) extent of prior criminal history.

History: L. 1981, ch. 152, § 2; July 1.



22-2816 Supervised release; eligibility; agreement; elements of program.

22-2816. Supervised release; eligibility; agreement; elements of program. (a) Supervised release programs shall consist of extensive interviews with defendants who have been denied release on personal recognizance to select those defendants who under some form of supervised release are likely to appear in court when required, are likely to cooperate with and benefit from supervised release and are willing to actively participate therein. Defendants who are not residents of Kansas, who are the subject of specific detainer orders of other state or federal law enforcement agencies or who are in need of physical or mental care or treatment, including care or treatment for any chemical dependency or intoxication, shall not be eligible for a recommendation for supervised release or to participate in a supervised release program.

(b) Upon the basis of interviews and other available information, court services officers shall prepare and submit, in proper cases, recommendations to the court for supervised release of defendants and shall include suggestions for appropriate conditions for the release of the defendants. If the court orders the release of the defendant with the condition of specific participation in the supervised release program, the court services officer shall prepare and the defendant shall sign a written agreement containing (1) an acknowledgment of the relationship between the supervised release program and the defendant, (2) the details of the conditions of release and (3) a statement of the consequences of any breach of the agreement by the defendant.

(c) The supervised release program for each defendant shall be compatible with all required court appearances and shall include appropriate programs for diagnostic testing, education, skills training, employment and counseling. Each defendant under supervised release shall be closely supervised by a court services officer and may be terminated from the supervised release program by court order revoking the release order or by final disposition of the charges against the defendant.

History: L. 1981, ch. 152, § 3; L. 1984, ch. 112, § 8; July 1.



22-2817 Release on recognizance and supervised release; powers of court.

22-2817. Release on recognizance and supervised release; powers of court. (a) For all purposes of release on recognizance programs and supervised release programs, each district court may contract for services and facilities; receive property by gifts, devises and bequests; and sell or exchange any property so accepted and use in any manner the proceeds or the property received in exchange.

(b) To the extent feasible, each district court establishing, operating or coordinating release on recognizance programs and supervised release programs shall arrange, by contract or on such alternative basis as may be mutually acceptable, for utilization of existing local facilities and treatment and service resources, including but not limited to employment, job training, general, special or remedial education, psychiatric and marriage counseling, and alcohol and drug abuse treatment and counseling. Each such district court shall approve the development and maintenance of such resources by its own staff only if the resources to be so developed and maintained are otherwise unavailable to the court within reasonable proximity to the community where these services are needed in connection with the release on recognizance programs or supervised release programs. Each such district court, to the extent feasible and advisable under the circumstances, may use the services of volunteers for such programs and may solicit local financial support from public, private, charitable and benevolent sources therefor.

History: L. 1981, ch. 152, § 4; July 1.



22-2818 Traffic violations; failure to appear, service of warrant and collection of bond.

22-2818. Traffic violations; failure to appear, service of warrant and collection of bond. (a) If a person who is a resident of this state is charged with a misdemeanor or a violation of a traffic resolution of a county in this state and such person fails to appear after service of notice to appear, any law enforcement officer of any county or city of the state may serve the bench warrant issued for the person and may collect from the person a cash appearance bond in the amount stated in the warrant upon request of the law enforcement agency of the city or county in which the warrant was issued. In the event the violator waives actual in hand service of the bench warrant and the officer has verified by telecommunication that the bench warrant is in the actual possession of the law enforcement authorities of the jurisdiction issuing the same, the officer making the arrest may collect the appearance bond without actual in hand service of the bench warrant.

(b) Any appearance bond collected pursuant to this section shall be forwarded forthwith to the clerk of the district court of the judicial district in which the charge against the person is filed.

(c) As used in this section:

(1) "Highway," "street," "traffic" and "vehicle" have the meanings provided by article 14 of chapter 8 of the Kansas Statutes Annotated.

(2) "Traffic resolution" means any resolution relating to the regulation of traffic on streets and highways or the operation of vehicles.

(d) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 1981, ch. 150, § 2; July 1.






Article 29 PROCEDURE AFTER ARREST

22-2901 Appearance before the magistrate.

22-2901. Appearance before the magistrate. (1) Except as provided in subsection (7), when an arrest is made in the county where the crime charged is alleged to have been committed, the person arrested shall be taken without unnecessary delay before a magistrate of the court from which the warrant was issued. If the arrest has been made on probable cause, without a warrant, he shall be taken without unnecessary delay before the nearest available magistrate and a complaint shall be filed forthwith.

(2) Except as provided in subsection (7), when an arrest is made in a county other than where the crime charged is alleged to have been committed, the person arrested may be taken directly to the county wherein the crime is alleged to have been committed without unnecessary delay or at the request of the defendant he shall be taken without unnecessary delay before the nearest available magistrate. Such magistrate shall ascertain the nature of the crime charged in the warrant and the amount of the bond, if any, endorsed on the warrant. If no warrant for the arrest of the person is before the magistrate he shall make use of telephonic, telegraphic or radio communication to ascertain the nature of the charge and the substance of any warrant that has been issued. If no warrant has been issued, a complaint shall be filed and a warrant issued in the county where the crime is alleged to have been committed, and the nature of the charge, the substance of the warrant, and the amount of the bond shall be communicated to the magistrate before whom the defendant is in custody. Upon receipt of such information, the magistrate shall proceed as hereinafter provided.

(3) The magistrate shall fix the terms and conditions of the appearance bond upon which the defendant may be released. If the first appearance is before a magistrate in a county other than where the crime is alleged to have been committed, the magistrate may release the defendant on an appearance bond in an amount not less than that endorsed on the warrant. The defendant shall be required to appear before the magistrate who issued the warrant or a magistrate of a court having jurisdiction on a day certain, not more than 14 days thereafter.

(4) If the defendant is released on an appearance bond to appear before the magistrate in another county, the magistrate who accepts the appearance bond shall forthwith transmit such appearance bond and all other papers relating to the case to the magistrate before whom the defendant is to appear.

(5) If the person arrested cannot provide an appearance bond, or if the crime is not bailable, the magistrate shall commit him to jail pending further proceedings or shall order him delivered to a law enforcement officer of the county where the crime is alleged to have been committed.

(6) The provisions of this section shall not apply to a person who is arrested on a bench warrant. Such persons shall without unnecessary delay be taken before the magistrate who issued the bench warrant.

(7) If a person is arrested on a warrant or arrested on probable cause without a warrant, pursuant to a violation of subsection (a)(1)(C) of K.S.A. 2016 Supp. 21-5808, and amendments thereto, such person shall not be allowed to post bond pending such person's first appearance in court provided that a first appearance occurs within 48 hours after arrest. The magistrate may fix as a condition of release on the appearance bond that such person report to a court services officer. Nothing in this section shall be construed to be an unnecessary delay as such term is used in this section.

History: L. 1970, ch. 129, § 22-2901; L. 1996, ch. 211, § 3; L. 2010, ch. 135, § 16; L. 2011, ch. 30, § 119; July 1.



22-2902 Preliminary examination.

22-2902. Preliminary examination. (1) The state and every person charged with a felony shall have a right to a preliminary examination before a magistrate, unless such charge has been issued as a result of an indictment by a grand jury.

(2) The preliminary examination shall be held before a magistrate of a county in which venue for the prosecution lies within 14 days after the arrest or personal appearance of the defendant. Continuances may be granted only for good cause shown.

(3) The defendant shall not enter a plea at the preliminary examination. The defendant shall be personally present and except for witnesses who are children less than 13 years of age, the witnesses shall be examined in the defendant's presence. The defendant's voluntary absence after the preliminary examination has been begun in the defendant's presence shall not prevent the continuation of the examination. Except for witnesses who are children less than 13 years of age, the defendant shall have the right to cross-examine witnesses against the defendant and introduce evidence in the defendant's own behalf. If from the evidence it appears that a felony has been committed and there is probable cause to believe that a felony has been committed by the defendant, the magistrate shall order the defendant bound over to the district judge having jurisdiction to try the case; otherwise, the magistrate shall discharge the defendant. When the victim of the felony is a child less than 13 years of age, the finding of probable cause as provided in this subsection may be based upon hearsay evidence in whole or in part presented at the preliminary examination by means of statements made by a child less than 13 years of age on a videotape recording or by other means.

(4) If the defendant and the state waive preliminary examination, the magistrate shall order the defendant bound over to the district judge having jurisdiction to try the case.

(5) Any judge of the district court may conduct a preliminary examination, and a district judge may preside at the trial of any defendant even though such judge presided at the preliminary examination of such defendant.

(6) The complaint or information, as filed by the prosecuting attorney pursuant to K.S.A. 22-2905, and amendments thereto, shall serve as the formal charging document at trial. When a defendant and prosecuting attorney reach agreement on a plea of guilty or nolo contendere, the defendant and the prosecuting attorney shall notify the district court of such agreement and arrange for a time to plead, pursuant to K.S.A. 22-3210, and amendments thereto.

(7) The judge of the district court, when conducting the preliminary examination, shall have the discretion to conduct arraignment, subject to assignment pursuant to K.S.A. 20-329, and amendments thereto, at the conclusion of the preliminary examination.

History: L. 1970, ch. 129, § 22-2902; L. 1976, ch. 163, § 10; am. by Supreme Court (order dated Dec. 5, 1980); eff. Jan. 21, 1981; L. 1986, ch. 115, § 59; L. 1993, ch. 133, § 1; L. 1999, ch. 159, § 5; L. 2006, ch. 70, § 1; L. 2010, ch. 135, § 17; July 1.



22-2902a Preliminary examination; admissibility of report of forensic examiner.

22-2902a. Preliminary examination; admissibility of report of forensic examiner. At any preliminary examination in which the results of a forensic examination, analysis, comparison or identification prepared by the Kansas bureau of investigation, the federal bureau of investigation, the bureau of alcohol, tobacco and firearms of the United States department of the treasury, the state secretary of health and environment, the sheriff's department of Johnson, Shawnee or Sedgwick county, the police department of the cities of Overland Park, Topeka or Wichita, the Sedgwick county regional forensic science center, the drug enforcement administration, the air force of the United States, the navy of the United States, the army of the United States, the Missouri southern state college regional crime laboratory, Bethany medical center, inc. located in Kansas City, Kansas, the Kansas City, Kansas community college forensic laboratory or the Kansas City, Missouri regional crime laboratory are to be introduced as evidence, the report, or a copy of the report, of the findings of the forensic examiner shall be admissible into evidence in the preliminary examination in the same manner and with the same force and effect as if the forensic examiner who performed such examination, analysis, comparison or identification and prepared the report thereon had testified in person.

History: L. 1974, ch. 243, § 1; L. 1975, ch. 199, §1; L. 1982, ch. 143, § 1; L. 1984, ch. 130, § 2; L. 1986, ch. 132, § 1; L. 1989, ch. 99, § 1; L. 1996, ch. 224, § 2; L. 1997, ch. 71, § 1; L. 2001, ch. 68, § 1; Apr. 12.



22-2902c Preliminary examination; admissability of field test of alleged controlled substances; rules and regulations by Kansas bureau of investigation.

22-2902c. Preliminary examination; admissability of field test of alleged controlled substances; rules and regulations by Kansas bureau of investigation. At any preliminary examination pursuant to K.S.A. 22-2902, and amendments thereto:

(a) (1) The court may admit into evidence an alleged controlled substance if, prior to the preliminary examination, the alleged controlled substance:

(A) Has been subjected to a field test, which test has been approved by the director of the Kansas bureau of investigation;

(B) the field test has been administered by a law enforcement officer trained in the use of such field test by a person certified by the manufacturer of that field test; and

(C) the result of such field test was positive for the presumptive presence of the alleged controlled substance.

(2) A positive result on a field test described in and conducted pursuant to this subsection shall be deemed sufficient to establish probable cause to believe that the tested substance is the controlled substance alleged.

(3) The director of the Kansas bureau of investigation shall adopt by rules and regulations the approved field tests; and

(b) physical evidence with a completed evidence custody receipt showing that such evidence has been continuously held in the possession or custody of law enforcement officers, law enforcement agencies, forensic laboratories or the United States postal service since the evidence was seized, shall be admissible into evidence in the preliminary examination in the same manner and with the same force and effect as if all law enforcement officers, evidence custodians and forensic examiners involved in the chain of custody had testified in person.

History: L. 2004, ch. 56, § 1; July 1.



22-2902d Preliminary examination; admissibility of certain scrap metal dealer records.

22-2902d. Preliminary examination; admissibility of certain scrap metal dealer records. (a) At any preliminary examination pursuant to K.S.A. 22-2902, and amendments thereto, in which the details of each sale or transaction required to be maintained by scrap metal dealers pursuant to K.S.A. 2016 Supp. 50-6,110, and amendments thereto, are to be introduced as evidence, the business records of such sale or transaction shall be admissible in to evidence in the preliminary examination in the same manner and with the same force and effect as if the individuals who made the record, and the records custodian who keeps the record, had testified in person.

(b) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 2015, ch. 96, § 7; July 1.



22-2903 Exclusion and separation of witnesses.

22-2903. Exclusion and separation of witnesses. During the examination of any witnesses or when the defendant is making a statement or testifying the magistrate may, and on the request of the defendant or state shall, exclude all other witnesses. He may also cause the witnesses to be kept separate and to be prevented from communicating with each other until all are examined.

History: L. 1970, ch. 129, § 22-2903; July 1.



22-2904 Testimony reduced to writing.

22-2904. Testimony reduced to writing. The magistrate may cause a record of the proceedings to be made and should do so when requested by the prosecuting attorney or the defendant or his counsel at least 48 hours prior to the time set for preliminary examination. The cost of preparation of such record shall be paid by the party requesting it. If neither party requests the record or the request is made by an indigent defendant, such costs shall be paid from the general fund of the county and taxed as costs in the case.

History: L. 1970, ch. 129, § 22-2904; July 1.



22-2905 Proceedings after the preliminary examination.

22-2905. Proceedings after the preliminary examination. (1) When a defendant is bound over to a district judge for trial, the prosecuting attorney shall file an information in the office of the clerk of the district court, charging the crime for which the defendant was bound over. If the complaint is in proper form, pursuant to K.S.A. 22-3201, and amendments thereto, it may be used as the information.

(2) When the defendant is bound over, the magistrate shall fix the type of bond which will assure the appearance of the defendant before a district judge and the amount and conditions of such bond in accordance with the provisions of K.S.A. 22-2802, and amendments thereto. If the bond given the magistrate prior to the preliminary examination is continuing in nature and is conditioned upon the appearance of the defendant before the magistrate and before the district judge, if bound over, then no new bond shall be required unless the magistrate hearing the preliminary examination or the district judge before whom the case is pending finds that the appearance bond previously given to the magistrate or the sureties thereon are insufficient to secure the appearance of the defendant for trial in the district court. If the amount of the appearance bond is increased, the appearance bond previously given shall continue in force and effect and the defendant shall be required to furnish an additional appearance bond only in such amount as the new appearance bond may exceed the appearance bond previously furnished. If the defendant cannot provide an appearance bond or if the offense is not bailable, the magistrate shall commit the defendant to jail.

History: L. 1970, ch. 129, § 22-2905; L. 1976, ch. 163, § 11; L. 1977, ch. 112, § 7; am. by Supreme Court (order dated Dec. 5, 1980); L. 1986, ch. 115, § 60; Jan. 12, 1987.



22-2906 Definitions.

22-2906. Definitions. As used in K.S.A. 22-2907 to 22-2911, inclusive:

(1) "District attorney" means district attorney or county attorney.

(2) "Complaint" means complaint, indictment or information.

(3) "Diversion" means referral of a defendant in a criminal case to a supervised performance program prior to adjudication.

(4) "Diversion agreement" means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against him or her dismissed.

History: L. 1978, ch. 131, § 1; July 1.



22-2907 Diversion agreements authorized; policies and guidelines by district attorney; background information; right to counsel.

22-2907. Diversion agreements authorized; policies and guidelines by district attorney; background information; right to counsel. (1) After a complaint has been filed charging a defendant with commission of a crime and prior to conviction thereof, and after the district attorney has considered the factors listed in K.S.A. 22-2908, if it appears to the district attorney that diversion of the defendant would be in the interests of justice and of benefit to the defendant and the community, the district attorney may propose a diversion agreement to the defendant. The terms of each diversion agreement shall be established by the district attorney in accordance with K.S.A. 22-2909.

(2) Each district attorney shall adopt written policies and guidelines for the implementation of a diversion program in accordance with this act. Such policies and guidelines shall provide for a diversion conference and other procedures in those cases where the district attorney elects to offer diversion in lieu of further criminal proceedings on the complaint.

(3) Each defendant shall be informed in writing of the diversion program and the policies and guidelines adopted by the district attorney. The district attorney may require any defendant requesting diversion to provide information regarding prior criminal charges, education, work experience and training, family, residence in the community, medical history, including any psychiatric or psychological treatment or counseling, and other information relating to the diversion program. In all cases, the defendant shall be present and shall have the right to be represented by counsel at the diversion conference with the district attorney.

History: L. 1978, ch. 131, § 2; July 1.



22-2908 Grant of diversion; factors to consider; when prohibited.

22-2908. Grant of diversion; factors to consider; when prohibited. (a) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the county or district attorney shall consider at least the following factors among all factors considered:

(1) The nature of the crime charged and the circumstances surrounding it;

(2) any special characteristics or circumstances of the defendant;

(3) whether the defendant is a first-time offender and if the defendant has previously participated in diversion, according to the certification of the Kansas bureau of investigation or the division of vehicles of the department of revenue;

(4) whether there is a probability that the defendant will cooperate with and benefit from diversion;

(5) whether the available diversion program is appropriate to the needs of the defendant;

(6) whether there is a probability that the defendant committed such crime as a result of an injury, including major depressive disorder, polytrauma, post-traumatic stress disorder or traumatic brain injury, connected to service in a combat zone, as defined in section 112 of the federal internal revenue code of 1986, in the armed forces of the United States of America;

(7) if subsection (a)(6) applies to the defendant, whether there is a probability that the defendant will cooperate with and benefit from inpatient or outpatient treatment from any treatment facility or program operated by the United States department of defense, the United States department of veterans affairs or the Kansas national guard with the consent of the defendant, as a condition of diversion;

(8) the impact of the diversion of the defendant upon the community;

(9) recommendations, if any, of the involved law enforcement agency;

(10) recommendations, if any, of the victim;

(11) provisions for restitution; and

(12) any mitigating circumstances.

(b) A county or district attorney shall not enter into a diversion agreement in lieu of further criminal proceedings on a complaint if:

(1) The complaint alleges a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, and the defendant: (A) Has previously participated in diversion upon a complaint alleging a violation of that statute or an ordinance of a city in this state which prohibits the acts prohibited by that statute; (B) has previously been convicted of or pleaded nolo contendere to a violation of that statute or a violation of a law of another state or of a political subdivision of this or any other state, which law prohibits the acts prohibited by that statute; or (C) during the time of the alleged violation was involved in a motor vehicle accident or collision resulting in personal injury or death;

(2) the complaint alleges that the defendant committed a class A or B felony or for crimes committed on or after July 1, 1993, an off-grid crime, a severity level 1, 2 or 3 felony for nondrug crimes, a drug severity level 1 or 2 felony for drug crimes committed on or after July 1, 1993, but prior to July 1, 2012, or a drug severity level 1, 2 or 3 felony committed on or after July 1, 2012; or

(3) the complaint alleges a domestic violence offense, as defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto, and the defendant has participated in two or more diversions in the previous five year period upon complaints alleging a domestic violence offense.

(c) A county or district attorney may enter into a diversion agreement in lieu of further criminal proceedings on a complaint for violations of article 10 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, if such diversion carries the same penalties as the conviction for the corresponding violations. If the defendant has previously participated in one or more diversions for violations of article 10 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, then each subsequent diversion shall carry the same penalties as the conviction for the corresponding violations.

(d) As used in this section, "major depressive disorder," "polytrauma," "post-traumatic stress disorder" and "traumatic brain injury" shall mean the same as such terms are defined in K.S.A. 2016 Supp. 21-6630, and amendments thereto.

History: L. 1978, ch. 131, § 3; L. 1981, ch. 153, § 1; L. 1982, ch. 144, § 6; L. 1984, ch. 119, § 11; L. 1985, ch. 48, § 16; L. 1986, ch. 185, § 2; L. 1992, ch. 239, § 257; L. 1993, ch. 291, § 190; L. 2005, ch. 182, § 8; L. 2010, ch. 101, § 9; L. 2011, ch. 91, § 14; L. 2012, ch. 150, § 40; L. 2013, ch. 133, § 11; L. 2015, ch. 76, § 8; July 1.

Section was also amended by L. 2011, ch. 30, § 121, but that version was repealed by L. 2011, ch. 91, § 41.

Section was amended twice in the 2012 session, see also 22-2908a.



22-2909 Diversion agreements; provisions; waiver of certain rights; stipulation of facts; stay of criminal proceedings; filing of agreements.

22-2909. Diversion agreements; provisions; waiver of certain rights; stipulation of facts; stay of criminal proceedings; filing of agreements. (a) A diversion agreement shall provide that if the defendant fulfills the obligations of the program described therein, as determined by the attorney general or county or district attorney, such attorney shall act to have the criminal charges against the defendant dismissed with prejudice. The diversion agreement shall include specifically the waiver of all rights under the law or the constitution of Kansas or of the United States to a speedy arraignment, preliminary examinations and hearings, and a speedy trial, and in the case of diversion under subsection (c) waiver of the rights to counsel and trial by jury. The diversion agreement may include, but is not limited to, provisions concerning payment of restitution, including court costs and diversion costs, residence in a specified facility, maintenance of gainful employment, and participation in programs offering medical, educational, vocational, social and psychological services, corrective and preventive guidance and other rehabilitative services. If a county creates a local fund under the property crime restitution and compensation act, a county or district attorney may require in all diversion agreements as a condition of diversion the payment of a diversion fee in an amount not to exceed $100. Such fees shall be deposited into the local fund and disbursed pursuant to recommendations of the local board under the property crime restitution and victims compensation act.

(b) The diversion agreement shall state: (1) The defendant's full name; (2) the defendant's full name at the time the complaint was filed, if different from the defendant's current name; (3) the defendant's sex, race and date of birth; (4) the crime with which the defendant is charged; (5) the date the complaint was filed; and (6) the district court with which the agreement is filed.

(c) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, the diversion agreement shall include a stipulation, agreed to by the defendant, the defendant's attorney if the defendant is represented by an attorney and the attorney general or county or district attorney, of the facts upon which the charge is based and a provision that if the defendant fails to fulfill the terms of the specific diversion agreement and the criminal proceedings on the complaint are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts relating to the complaint. In addition, the agreement shall include a requirement that the defendant:

(1) Pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, for a first offense or, in lieu of payment of the fine, perform community service specified by the agreement, in accordance with K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto; and

(2) participate in an alcohol and drug evaluation conducted by a licensed provider pursuant to K.S.A. 8-1008, and amendments thereto, and follow any recommendation made by the provider after such evaluation.

(d) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a domestic violence offense, as defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto, the diversion agreement shall include a requirement that the defendant undergo a domestic violence offender assessment and follow all recommendations unless otherwise agreed to with the prosecutor in the diversion agreement. The defendant shall be required to pay for such assessment and, unless otherwise agreed to with the prosecutor in the diversion agreement, for completion of all recommendations.

(e) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation other than K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, and amendments thereto, the diversion agreement may include a stipulation, agreed to by the defendant, the defendant's attorney if the defendant is represented by an attorney and the attorney general or county or district attorney, of the facts upon which the charge is based and a provision that if the defendant fails to fulfill the terms of the specific diversion agreement and the criminal proceedings on the complaint are resumed, the proceedings, including any proceedings on appeal, shall be conducted on the record of the stipulation of facts relating to the complaint.

(f) If the person entering into a diversion agreement is a nonresident, the attorney general or county or district attorney shall transmit a copy of the diversion agreement to the division. The division shall forward a copy of the diversion agreement to the motor vehicle administrator of the person's state of residence.

(g) If the attorney general or county or district attorney elects to offer diversion in lieu of further criminal proceedings on the complaint and the defendant agrees to all of the terms of the proposed agreement, the diversion agreement shall be filed with the district court and the district court shall stay further proceedings on the complaint. If the defendant declines to accept diversion, the district court shall resume the criminal proceedings on the complaint.

(h) Except as provided in subsection (i), if a diversion agreement is entered into in lieu of further criminal proceedings alleging commission of a misdemeanor by the defendant, while under 21 years of age, under K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or K.S.A. 41-719, 41-727, 41-804, 41-2719 or 41-2720, and amendments thereto, the agreement shall require the defendant to participate in an alcohol and drug evaluation conducted by a licensed provider pursuant to K.S.A. 8-1008, and amendments thereto, and follow any recommendation made by the provider after such evaluation.

(i) If the defendant is 18 or more years of age but less than 21 years of age and allegedly committed a violation of K.S.A. 41-727, and amendments thereto, involving cereal malt beverage, the provisions of subsection (h) are permissive and not mandatory.

(j) If a diversion agreement is entered into in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 2016 Supp. 21-6421, and amendments thereto, the agreement:

(1) Shall include a requirement that the defendant pay a fine specified by the agreement in an amount equal to an amount authorized by K.S.A. 2016 Supp. 21-6421, and amendments thereto; and

(2) may include a requirement that the defendant enter into and complete a suitable educational or treatment program regarding commercial sexual exploitation.

(k) Except diversion agreements reported under subsection (l), the attorney general or county or district attorney shall forward to the Kansas bureau of investigation a copy of the diversion agreement at the time such agreement is filed with the district court. The copy of the agreement shall be made available upon request to the attorney general or any county, district or city attorney or court.

(l) At the time of filing the diversion agreement with the district court, the attorney general or county or district attorney shall forward to the division of vehicles of the state department of revenue a copy of any diversion agreement entered into in lieu of further criminal proceedings on a complaint alleging a violation of K.S.A. 8-1567, and amendments thereto. The copy of the agreement shall be made available upon request to the attorney general or any county, district or city attorney or court.

History: L. 1978, ch. 131, § 4; L. 1982, ch. 145, § 1; L. 1982, ch. 144, § 7; L. 1985, ch. 48, § 17; L. 1986, ch. 131, § 2; L. 1988, ch. 48, § 5; L. 1988, ch. 47, § 21; L. 1989, ch. 38, § 47; L. 1990, ch. 321, § 15; L. 1993, ch. 181, § 1; L. 2009, ch. 32, § 42; L. 2011, ch. 105, § 26; L. 2012, ch. 172, § 33; L. 2014, ch. 28, § 5; July 1.

Section was amended twice in the 2011 session, see also 22-2909c.

Section was also amended by L. 2011, ch. 30, § 122, but that version was repealed by L. 2011, ch. 91, § 41.



22-2910 Conditioning diversion on plea prohibited; inadmissibility of agreement; other matters.

22-2910. Conditioning diversion on plea prohibited; inadmissibility of agreement; other matters. No defendant shall be required to enter any plea to a criminal charge as a condition for diversion. No statements made by the defendant or counsel in any diversion conference or in any other discussion of a proposed diversion agreement shall be admissible as evidence in criminal proceedings on crimes charged or facts alleged in the complaint. Except for sentencing proceedings and as otherwise provided in subsection (c) of K.S.A. 22-2909, and amendments thereto, and as otherwise provided in K.S.A. 8-285 and 8-1567 and K.S.A. 2016 Supp. 8-1025, and amendments thereto, the following shall not be admissible as evidence in criminal proceedings which are resumed under K.S.A. 22-2911: (1) Participation in a diversion program; (2) the facts of such participation; or (3) the diversion agreement entered into.

History: L. 1978, ch. 131, § 5; L. 1982, ch. 144, § 8; L. 2012, ch. 172, § 34; July 1.



22-2911 Failure to fulfill diversion agreement; satisfactory fulfillment; records.

22-2911. Failure to fulfill diversion agreement; satisfactory fulfillment; records. (a) If the county or district attorney finds at the termination of the diversion period or any time prior to the termination of the diversion period that the defendant has failed to fulfill the terms of the specific diversion agreement, the county or district attorney shall inform the district court of such finding and the district court, after finding that the defendant has failed to fulfill the terms of the specific diversion agreement at a hearing thereon, shall resume the criminal proceedings on the complaint.

(b) If the defendant has fulfilled the terms of the diversion agreement, the district court shall dismiss with prejudice the criminal charges filed against the defendant.

(c) The county or district attorney shall forward to the Kansas bureau of investigation a record of the fact that a defendant did or did not fulfill the terms of a diversion agreement required to be filed under K.S.A. 22-2909, and amendments thereto. Such record shall be made available upon request to any county, district or city attorney or court.

(d) The county or district attorney shall forward to the division of vehicles of the state department of revenue a record of the fact that a defendant did or did not fulfill the terms of a diversion agreement required to be filed under K.S.A. 22-2909, and amendments thereto. Such record shall be made available to any city, county or district attorney or court.

History: L. 1978, ch. 131, § 6; L. 1981, ch. 153, § 2; L. 1982, ch. 145, § 2; L. 1982, ch. 144, § 9; L. 1985, ch. 79, § 5; L. 1993, ch. 166, § 3; L. 1998, ch. 131, § 6; July 1.



22-2912 District court rules for diversion procedures; 22-2906 to 22-2911, inapplicable; factors.

22-2912. District court rules for diversion procedures; 22-2906 to 22-2911, inapplicable; factors. The provisions of this act shall not be applicable in judicial districts that adopt district court rules pursuant to K.S.A. 20-342 for the administration of diversion procedures by the district court. In judicial districts where the district court adopts such rules for diversion procedures, the court in considering whether or not to allow diversion to a defendant shall consider, but is not limited to, the factors enumerated in K.S.A. 22-2908.

History: L. 1978, ch. 131, § 7; July 1.



22-2914 Preliminary examination; certain business records.

22-2914. Preliminary examination; certain business records. (a) At any preliminary examination pursuant to K.S.A. 22-2902, and amendments thereto, in which business records that have been obtained pursuant to K.S.A. 17-12a602, and amendments thereto, are to be introduced as evidence, the business records shall be admissible into evidence in the preliminary examination in the same manner and with the same force and effect as if the individuals who made the record, and the records custodian who keeps the record, had testified in person.

(b) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 2015, ch. 70, § 4; July 1.






Article 30 GRAND JURIES

22-3001 Grand juries; summoning; petition; jury instructions; membership; quorum.

22-3001. Grand juries; summoning; petition; jury instructions; membership; quorum. (a) A majority of the district judges in any judicial district may order a grand jury to be summoned in any county in the district when it is determined to be in the public interest.

(b) The district or county attorney in such attorney's county may petition the chief judge or the chief judge's designee in such district court to order a grand jury to be summoned in the designated county in the district to consider any alleged felony law violation, including any alleged misdemeanor law violation which arises as part of the same criminal conduct or investigation. The attorney general in any judicial district may petition the chief judge or the chief judge's designee in such judicial district to order a grand jury to be summoned in the designated county in the district to consider any alleged felony law violation, including any alleged misdemeanor law violation which arises as part of the same criminal conduct or investigation, if authorized by the district or county attorney in such judicial district or if jurisdiction is otherwise authorized by law. The chief judge or the chief judge's designee in the district court of the county shall then consider the petition and, if it is found that the petition is in proper form, as set forth in this subsection, shall order a grand jury to be summoned within 15 days after receipt of such petition.

(c) (1) A grand jury shall be summoned in any county within 60 days after a petition praying therefor is presented to the district court, bearing the signatures of a number of electors equal to 100 plus 2% of the total number of votes cast for governor in the county in the last preceding election.

(2) The petition, upon its face, shall state the name, address and phone number of the person filing the petition, the subject matter of the prospective grand jury, a reasonably specific identification of areas to be inquired into and sufficient general allegations to warrant a finding that such inquiry may lead to information which, if true, would warrant a true bill of indictment.

(3) The petition shall be in substantially the following form:

The undersigned qualified electors of the county of ______________ and state of Kansas hereby request that the district court of ______________ county, Kansas, within 60 days after the filing of this petition, cause a grand jury to be summoned in the county to investigate alleged violations of law and to perform such other duties as may be authorized by law.

The signatures to the petition need not all be affixed to one paper, but each paper to which signatures are affixed shall have substantially the foregoing form written or printed at the top thereof. Each signer shall add to such signer's signature such signer's place of residence, giving the street and number or rural route number, if any. One of the signers of each paper shall verify upon oath that each signature appearing on the paper is the genuine signature of the person whose name it purports to be and that such signer believes that the statements in the petition are true. The petition shall be filed in the office of the clerk of the district court who shall forthwith transmit it to the county election officer, who shall determine whether the persons whose signatures are affixed to the petition are qualified electors of the county. Thereupon, the county election officer shall return the petition to the clerk of the district court, together with such election officer's certificate stating the number of qualified electors of the county whose signatures appear on the petition and the aggregate number of votes cast for all candidates for governor in the county in the last preceding election. The judge or judges of the district court of the county shall then consider the petition and, if it is found that the petition is in proper form and bears the signatures of the required number of electors, a grand jury shall be ordered to be summoned.

(4) After a grand jury is summoned pursuant to this subsection, but before it begins deliberations, the judge or judges of the district court of the county in which the petition is presented shall provide instructions to the grand jury regarding its conduct and deliberations, which instructions shall include, but not be limited to, the following:

(A) You have been impaneled as a grand jury pursuant to a citizens' petition filed in this court, signed by (insert number) qualified electors of this county, stating (insert the subject matter described in the petition, including a reasonably specific identification of the areas to be inquired into and the allegations sufficient to warrant a finding that the grand jury's inquiry may lead to information which, if true, would warrant a true bill of indictment). You are charged with making inquiry with regard to this subject matter and determining whether the facts support allegations warranting a true bill of indictment.

(B) The person filing the citizens' petition filed in this court must be the first witness you call for the purpose of presenting evidence and testimony as to the subject matter and allegations of the petition.

(C) You may, with the approval of this court, employ special counsel and investigators, and incur such other expense for services and supplies as you and this court deem necessary. Any special counsel or investigator you employ shall be selected by a majority vote of your grand jury. You may make such selection only after hearing testimony from the person who filed the citizens' petition. You may utilize the services of any special counsel or investigator you employ instead of, or in addition to, the services of the prosecuting attorney.

(D) If any witness duly summoned to appear and testify before you fails or refuses to obey, compulsory process will be issued by this court to enforce the witness' attendance.

(E) If any witness appearing before you refuses to testify or to answer any questions asked in the course of the witness' examination, you shall communicate that fact to this court in writing, together with a statement regarding the question the witness refuses to answer. This court will determine and inform you of whether the witness is bound to answer or not. However, no witness appearing before you can be compelled to make any statement which will incriminate such witness.

(F) Any person may file a written request with the prosecuting attorney or with the foreman of the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. Any written request shall include a summary of such person's written testimony.

(G) At the conclusion of your inquiry and determination, you will return either a no bill of indictment or a true bill of indictment.

(d) The grand jury shall consist of 15 members and shall be drawn, qualified and summoned in the same manner as petit jurors for the district court. Twelve members thereof shall constitute a quorum. The judge or judges ordering the grand jury shall direct that a sufficient number of legally qualified persons be summoned for service as grand jurors. In the case of grand juries impaneled pursuant to subsection (c), the judge or judges ordering the grand jury shall allow the person that filed the petition under the provisions of subsection (c)(2), and such person's attorney, to witness the instructions to the grand jury regarding its conduct and deliberations pursuant to subsection (c)(4).

History: L. 1970, ch. 129, § 22-3001; L. 1976, ch. 163, § 12; L. 1986, ch. 115, § 61; L. 2005, ch. 189, § 1; L. 2011, ch. 100, § 8; L. 2013, ch. 85, § 2; L. 2014, ch. 50, § 1; L. 2016, ch. 87, § 3; July 1.



22-3002 Objections; second drawing.

22-3002. Objections; second drawing. (a) The prosecuting attorney may challenge the array of jurors on the ground that the grand jury was not selected, drawn or summoned in accordance with law, and may challenge an individual juror on the ground that the juror is not legally qualified. Challenges by the state shall be made before the administration of the oath to the jurors and shall be tried by the court.

(b) A motion to dismiss the indictment made by the defendant may be based on objections to the array or on the lack of legal qualification of an individual juror. An indictment shall not be dismissed on the ground that one or more members of the grand jury were not legally qualified if it appears from the record kept pursuant to K.S.A. 22-3004, and amendments thereto, that 12 or more jurors, after deducting the jurors not legally qualified, concurred in finding the indictment.

(c) After the prosecutor has conducted an examination of the prospective grand jurors under this section, a list of all remaining legally qualified grand jurors shall be approved by the court and submitted to the clerk of the court of such county for a second drawing of grand juror names pursuant to K.S.A. 43-107, and amendments thereto.

History: L. 1970, ch. 129, § 22-3002; L. 2013, ch. 85, § 3; July 1.



22-3003 Oaths of jurors.

22-3003. Oaths of jurors. (a) An oath or affirmation shall be administered to the presiding juror of the grand jury, in substance as follows:

"You, as presiding juror of the grand jury, shall diligently inquire, and true presentment make, of all public offenses against the laws of this state cognizable by this court, committed or triable within this county, of which you have or can obtain legal evidence. You shall present no person through malice, hatred or ill will, nor leave any unpresented through fear, favor or affection, or for any reward or the promise of hope thereof, but in all your presentments you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding."

(b) Other members of the grand jury shall be administered the following oath:

"The same oath or affirmation, which your presiding juror has taken now before you on the presiding juror's part, you and each of you shall well and truly observe on your part."

History: L. 1970, ch. 129, § 22-3003; L. 1984, ch. 112, § 17; L. 2013, ch. 85, § 4; July 1.



22-3004 Presiding juror and deputy presiding juror.

22-3004. Presiding juror and deputy presiding juror. (a) The court shall appoint one of the jurors to be presiding juror and another to be deputy presiding juror.

(b) The presiding juror shall have power to administer oaths and affirmations and shall sign all indictments.

(c) The presiding juror or another juror designated by the presiding juror shall keep a record of the name of each juror concurring in the finding of every indictment and shall file the record with the clerk of the court, but the record shall not be made public except on order of the court.

(d) During the absence of the presiding juror, the deputy presiding juror shall act as presiding juror.

History: L. 1970, ch. 129, § 22-3004; L. 1984, ch. 112, § 18; L. 2013, ch. 85, § 5; July 1.



22-3005 Charge by the court.

22-3005. Charge by the court. (a) When a grand jury is impaneled and sworn, it shall be charged by the judge who summoned it. In so doing, the judge shall give the grand jurors such information as the judge deems proper and as is required by law, as to their duties, and as to any charges of crimes known to the court and likely to come before the grand jury.

(b) When the grand jury has been impaneled, sworn and charged, it shall retire to a private room, and inquire into the crimes cognizable by it.

History: L. 1970, ch. 129, § 22-3005; L. 2013, ch. 85, § 6; July 1.



22-3006 Compensation; employees.

22-3006. Compensation; employees. (a) Persons summoned for service as grand jurors shall be compensated for their service and expenses at the rates provided by law for the compensation of petit jurors in the district court. Such compensation shall be paid from the general fund of the county.

(b) The grand jury shall employ a certified shorthand reporter who shall make a stenographic record of all testimony and other proceedings before the grand jury. The compensation of the reporter shall be fixed by the district court and paid from the general fund of the county.

(c) The grand jury may, with the approval of the district court, employ investigators and, except in the case of grand juries impaneled pursuant to subsection (b) of K.S.A. 22-3001, and amendments thereto, employ special counsel. The grand jury may also incur other expenses for services and supplies as it and the district court may deem necessary. Compensation for such services and supplies shall be fixed by the district court and shall be paid from the general fund of the county. Any special counsel or investigator employed by the grand jury shall be selected by majority vote of such grand jury only after hearing testimony from the person filing the petition pursuant to K.S.A. 22-3001, and amendments thereto. Subject to the provisions of this section, the grand jury shall have all authority to investigate any concerns associated with such petition.

History: L. 1970, ch. 129, § 22-3006; L. 2013, ch. 85, § 7; July 1.



22-3007 Duty of prosecuting attorney.

22-3007. Duty of prosecuting attorney. (a) In the case of grand juries impaneled pursuant to subsection (a) or (c) of K.S.A. 22-3001, and amendments thereto, the prosecuting attorney shall:

(1) When requested by any grand jury, attend sessions thereof for the purpose of examining witnesses or giving the grand jury advice upon any legal matter; and

(2) upon such attorney's request, be permitted to appear before the grand jury for the purpose of giving information relative to any matter cognizable by the grand jury, and may be permitted to interrogate witnesses if the grand jury deems it necessary.

(b) In the case of grand juries impaneled pursuant to subsection (b) of K.S.A. 22-3001, and amendments thereto, the prosecuting attorney shall:

(1) Attend all sessions thereof and inform the grand jury of all offenses liable to indictment and evidence of which will be presented to them for consideration;

(2) present witnesses and examine such witnesses on all matters to be considered by the grand jury; and

(3) give the grand jury advice upon all questions related to the proper discharge of their duties.

History: L. 1970, ch. 129, § 22-3007; L. 2013, ch. 85, § 8; July 1.



22-3008 Witnesses; immunity.

22-3008. Witnesses; immunity. (a) Whenever required by any grand jury, its presiding juror or the prosecuting attorney, the clerk of the court in which the jury is impaneled shall issue subpoenas and other process to bring witnesses to testify before the grand jury. The person who filed the petition pursuant to K.S.A. 22-3001, and amendments thereto, shall be the first witness called by the grand jury for the purpose of presenting evidence and testimony as to the subject matter and allegations of the petition.

(b) If any witness duly summoned to appear and testify before a grand jury fails or refuses to obey, compulsory process shall be issued to enforce the witness' attendance, and the court may punish the delinquent in the same manner and upon the same proceedings as provided by law for disobedience of a subpoena issued out of the court in other cases.

(c) If any witness appearing before a grand jury refuses to testify or to answer any questions asked in the course of the witness' examination, the fact shall be communicated to a district judge of the judicial district in writing, on which the question refused to be answered shall be stated. The judge shall then determine whether the witness is bound to answer or not, and the grand jury shall be immediately informed of the decision.

(d) No witness before a grand jury shall be required to incriminate the witness' self.

(e) (1) The county or district attorney, or the attorney general, at any time, on behalf of the state, and the district judge, upon determination that the interest of justice requires, and after giving notice to the prosecuting attorney and hearing the prosecuting attorney's recommendations on the matter, may grant in writing to any person:

(A) Transactional immunity. Any person granted transactional immunity shall not be prosecuted for any crime which has been committed for which such immunity is granted or for any other transactions arising out of the same incident.

(B) Use and derivative immunity. Any person granted use and derivative use immunity may be prosecuted for any crime, but the state shall not use any testimony against such person provided under a grant of such immunity or any evidence derived from such testimony. Any defendant may file with the court a motion to suppress in writing to prevent the state from using evidence on the grounds that the evidence was derived from and obtained against the defendant as a result of testimony or statements made under such grant of immunity. The motion shall state facts supporting the allegations. Upon a hearing on such motion, the state shall have the burden to prove by clear and convincing evidence that the evidence was obtained independently and from a collateral source.

(2) Any person granted immunity under either or both of subsections (e)(1)(A) or (e)(1)(B) may not refuse to testify on grounds that such testimony may self incriminate unless such testimony may form the basis for a violation of federal law for which immunity under federal law has not been conferred. No person shall be compelled to testify in any proceeding where the person is a defendant.

(3) No immunity shall be granted for perjury as provided in K.S.A. 2016 Supp. 21-5903, and amendments thereto, which was committed in giving such evidence.

(f) If the judge determines that the witness must answer and if the witness persists in refusing to answer, the witness shall be brought before the judge, who shall proceed in the same manner as if the witness had been interrogated and had refused to answer in open court.

(g) Any person may file a written request with the prosecuting attorney or with the foreman of the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. Any written request shall include a summary of such person's written testimony.

History: L. 1970, ch. 129, § 22-3008; L. 1976, ch. 163, § 13; L. 1984, ch. 112, § 19; L. 1986, ch. 115, § 62; L. 1999, ch. 56, § 1; L. 2011, ch. 30, § 123; L. 2013, ch. 85, § 9; July 1.



22-3009 Counsel for witness.

22-3009. Counsel for witness. (a) Any person called to testify before a grand jury must be informed that such person has a right to be advised by counsel and that such person shall not be required to make any statement which will incriminate such person. Upon a request by such person for counsel, no further examination of the witness shall take place until counsel is present. In the event that counsel of the witness' choice is not available, the witness shall be required to obtain other counsel within three days in order that the work of the grand jury may proceed. If such person is indigent and unable to obtain the services of counsel, the court shall appoint counsel to assist such person who shall be compensated as counsel appointed for indigent defendants in the district court.

(b) Counsel for any witness may be present while the witness is testifying and may interpose objections on behalf of the witness. Such counsel shall not be permitted to examine or cross-examine such counsel's client or any other witness before the grand jury.

History: L. 1970, ch. 129, § 22-3009; L. 2013, ch. 85, § 10; July 1.



22-3010 Who may be present.

22-3010. Who may be present. Prosecuting attorneys, special counsel employed by the grand jury, the witness under examination and such witness' counsel, interpreters when needed and, for the purpose of taking the evidence, the reporter for the grand jury, may be present while the grand jury is in session, but no person other than the jurors may be present while the grand jury is deliberating or voting.

History: L. 1970, ch. 129, § 22-3010; L. 2013, ch. 85, § 11; July 1.



22-3011 Indictment, procedure; request that attorney general prosecute.

22-3011. Indictment, procedure; request that attorney general prosecute. (a) An indictment may be found only on the concurrence of 12 or more grand jurors. When an indictment is found, the presiding juror shall endorse thereon "a true bill" and shall sign the presiding juror's name as presiding juror.

(b) When 12 or more grand jurors do not concur in finding an indictment, the presiding juror shall certify that the indictment is "not a true bill."

(c) Indictments found by the grand jury shall be presented by its presiding juror, in the jury's presence, to the court and shall be filed and remain as records of the court.

(d) A grand jury impaneled pursuant to subsection (c) of K.S.A. 22-3001, and amendments thereto, may request that the attorney general prosecute the case arising from an indictment found by such grand jury if, in the opinion of the grand jury, the prosecuting attorney would not diligently prosecute such case. The court shall notify the attorney general of such request and the attorney general may prosecute such case.

History: L. 1970, ch. 129, § 22-3011; L. 1984, ch. 112, § 20; L. 2013, ch. 85, § 12; L. 2014, ch. 50, § 2; July 1.



22-3012 Secrecy of proceedings and disclosure.

22-3012. Secrecy of proceedings and disclosure. (a) Disclosure of matters occurring before the grand jury other than its deliberations and the vote of any juror shall be made to the prosecuting attorney for use in the performance of such attorney's duties.

(b) Otherwise a juror, attorney, interpreter, reporter or any typist who transcribes recorded testimony shall not disclose matters occurring before the grand jury except, upon court order:

(1) The testimony of a witness before the grand jury may be disclosed to a defendant to determine whether it is consistent with testimony given before the court, but only upon a showing of good cause;

(2) evidentiary materials presented to one grand jury may be disclosed to a succeeding grand jury; and

(3) grand jury testimony by a defendant may be disclosed to such defendant, but only in the criminal action resulting from such testimony.

(c) No obligation of secrecy may be imposed upon any person except in accordance with this section. The court may direct that an indictment shall be kept secret until the defendant is in custody or has given bail, and in that event the clerk shall seal the indictment and no person shall disclose the finding of the indictment except when necessary for the issuance and execution of a warrant or summons.

History: L. 1970, ch. 129, § 22-3012; L. 2013, ch. 85, § 13; July 1.



22-3013 Discharge and excuse.

22-3013. Discharge and excuse. (a) A grand jury impaneled pursuant to subsection (a) or (c) of K.S.A. 22-3001, and amendments thereto, shall serve until it shall advise the court in writing that it has completed its investigation, but no such grand jury shall serve for more than three months unless extended by order of the district court. The district court may, before the expiration of the tenure of such grand jury, make an order extending such grand jury for an additional period of not to exceed three months if the court finds that an investigation begun by such grand jury cannot be completed within the initial three months period and that the public interest requires the continuation of such grand jury.

(b) A grand jury impaneled pursuant to subsection (b) of K.S.A. 22-3001, and amendments thereto, shall serve for a period of six months. The district court may, before the expiration of the tenure of such grand jury, make an order extending such grand jury for an additional period of not to exceed six months upon good cause shown by such grand jury.

(c) At any time for cause shown the court may excuse a juror either temporarily or permanently, and in the latter event the court may impanel another person in place of the juror excused.

History: L. 1970, ch. 129, § 22-3013; L. 2007, ch. 190, § 3; L. 2013, ch. 85, § 14; July 1.



22-3014 Witness fees.

22-3014. Witness fees. (a) Witnesses attending a grand jury in response to a subpoena shall be allowed the same fees as are allowed witnesses in criminal cases in the district court.

(b) Such witness fees shall be paid from the general fund of the county upon a certificate of attendance signed by the presiding juror of the grand jury.

History: L. 1970, ch. 129, § 22-3014; L. 1984, ch. 112, § 21; L. 2013, ch. 85, § 15; July 1.



22-3015 Amendment of indictment.

22-3015. Amendment of indictment. (a) Matters of form, time, place, names. At any time before or during trial, the court may, upon application of the people and with notice to the defendant and opportunity for the defendant to be heard, order the amendment of an indictment with respect to defects, errors or variances from the proof relating to matters of form, time, place and names of persons when such amendment does not change the substance of the charge, and does not prejudice the defendant on the merits. Upon ordering an amendment, the court, for good cause shown, may grant a continuance to provide the defendant adequate opportunity to prepare a defense.

(b) Prohibition as to matters of substance, exception.

(1) An indictment shall not be amended as to the substance of the offense charged, except as provided further.

(2) The court may, upon application of the people and with notice to the defendant and opportunity for the defendant to be heard, order the substance of an indictment to be amended for the limited purpose of effecting a change of plea by the defendant pursuant to a plea agreement reached between the defendant and the prosecuting attorney. The provisions of this paragraph shall apply only to an indictment found by a grand jury impaneled pursuant to subsection (a) or (b) of K.S.A. 22-3001, and amendments thereto, and shall not apply to an indictment found by a grand jury impaneled pursuant to subsection (c) of K.S.A. 22-3001, and amendments thereto.

(c) This section shall be part of and supplemental to article 30 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 85, § 16; L. 2014, ch. 50, § 3; July 1.



22-3016 Removal of judge.

22-3016. Removal of judge. (a) Upon a majority vote of the grand jury, the grand jury may seek the removal of the assigned judge pursuant to K.S.A. 20-311d, and amendments thereto.

(b) This section shall be part of and supplemental to article 30 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2013, ch. 85, § 18; July 1.






Article 31 INQUISITIONS IN CRIMINAL CASES

22-3101 Inquisitions; witnesses.

22-3101. Inquisitions; witnesses. (1) If the attorney general, an assistant attorney general, the county attorney or the district attorney of any county is informed or has knowledge of any alleged violation of the laws of Kansas, such person may apply to a district judge to conduct an inquisition. An application for an inquisition shall be in writing, verified under oath, setting forth the alleged violation of law. Upon the filing of the application, the judge with whom it is filed, on the written praecipe of such attorney, shall issue a subpoena for the witnesses named in such praecipe commanding them to appear and testify concerning the matters under investigation. Such subpoenas shall be served and returned as subpoenas for witnesses in criminal cases in the district court.

(2) If the attorney general, assistant attorney general, county attorney or district attorney, or in the absence of the county or district attorney a designated assistant county or district attorney, is informed or has knowledge of any alleged violation in this state pertaining to terrorism, illegal use of weapons of mass destruction, gambling, intoxicating liquors, criminal syndicalism, racketeering, bribery, tampering with a sports contest, narcotic or dangerous drugs or any violation of any law where the accused is a fugitive from justice, such attorney shall be authorized to issue subpoenas for such persons as such attorney has any reason to believe or has any information relating thereto or knowledge thereof, to appear before such attorney at a time and place to be designated in the subpoena and testify concerning any such violation. For such purposes, any prosecuting attorney shall be authorized to administer oaths. If an assistant county or district attorney is designated by the county or district attorney for the purposes of this subsection, such designation shall be filed with the chief judge of such judicial district.

(3) Each witness shall be sworn to make true answers to all questions propounded to such witness touching the matters under investigation. The testimony of each witness shall be reduced to writing and signed by the witness. Any person who disobeys a subpoena issued for such appearance or refuses to be sworn as a witness or answer any proper question propounded during the inquisition, may be adjudged in contempt of court and punished by fine and imprisonment.

History: L. 1970, ch. 129, § 22-3101; L. 1976, ch. 145, § 107; L. 1994, ch. 348, § 7; L. 1999, ch. 57, § 31; L. 2006, ch. 146, § 10; July 1.



22-3102 Privilege against self-incrimination; grants of immunity.

22-3102. Privilege against self-incrimination; grants of immunity. (a) No person called as a witness at an inquisition shall be required to make any statement which will incriminate such person.

(b) The county or district attorney, or the attorney general, may at any time, on behalf of the state, grant in writing to any person:

(1) Transactional immunity. Any person granted transactional immunity shall not be prosecuted for any crime which has been committed for which such immunity is granted or for any other transactions arising out of the same incident.

(2) Use and derivative immunity. Any person granted use and derivative use immunity may be prosecuted for any crime, but the state shall not use any testimony against such person provided under a grant of such immunity or any evidence derived from such testimony. Any defendant may file with the court a motion to suppress in writing to prevent the state from using evidence on the grounds that the evidence was derived from and obtained against the defendant as a result of testimony or statements made under such grant of immunity. The motion shall state facts supporting the allegations. Upon a hearing on such motion, the state shall have the burden to prove by clear and convincing evidence that the evidence was obtained independently and from a collateral source.

(c) Any person granted immunity under either or both subsections (b)(1) or (2) may not refuse to testify on grounds that such testimony may self incriminate unless such testimony may form the basis for a violation of federal law for which immunity under federal law has not been conferred. No person shall be compelled to testify in any proceeding where the person is a defendant.

(d) No immunity shall be granted for perjury as provided in K.S.A. 2016 Supp. 21-5903, and amendments thereto, which was committed in giving such evidence.

History: L. 1970, ch. 129, § 22-3102; L. 1999, ch. 56, § 2; L. 2011, ch. 30, § 124; July 1.



22-3103 Use of testimony.

22-3103. Use of testimony. If the testimony taken at an inquisition discloses probable cause to believe that a crime has been committed within the county, the attorney general, assistant attorney general or county attorney may file such testimony, together with his complaint or information, verified on information and belief, against the person or persons alleged to have committed the crime. The complaint and the testimony filed therewith shall have the same effect as if the complaint or information had been verified positively and a warrant shall there upon be issued for the arrest of such person or persons as in other criminal cases.

History: L. 1970, ch. 129, § 22-3103; July 1.



22-3104 Counsel for witness.

22-3104. Counsel for witness. (1) Any person called to testify at an inquisition must be informed that he has a right to be advised by counsel and that he may not be required to make any statement which will incriminate him. Upon a request by such person for counsel, no further examination of the witness shall take place until counsel is present. In the event that counsel of the witness' choice is not available, he shall be required to obtain other counsel within three (3) days in order that the inquisition may proceed. If such person is indigent and unable to obtain the services of counsel, the judge shall appoint counsel to assist him who shall be compensated as counsel appointed for indigent defendants in the district court.

(2) Counsel for any witness shall be present while the witness is testifying and may interpose objections on behalf of the witness. He shall not be permitted to examine or cross-examine his client or any other witness at the inquisition.

History: L. 1970, ch. 129, § 22-3104; July 1.



22-3105 Witness fees.

22-3105. Witness fees. Witnesses attending an inquisition in response to a subpoena shall be allowed the same fees as are allowed witnesses in criminal cases in the district court; such fees are to be paid by the county in which the inquisition is held upon a certificate of attendance signed by the judge before whom the witness has appeared.

History: L. 1970, ch. 129, § 22-3105; July 1.






Article 32 PROCEEDINGS BEFORE TRIAL

22-3201 The charge; delayed identification of certain witnesses.

22-3201. The charge; delayed identification of certain witnesses. (a) Prosecutions in the district court shall be upon complaint, indictment or information.

(b) The complaint, information or indictment shall be a plain and concise written statement of the essential facts constituting the crime charged, which complaint, information or indictment, drawn in the language of the statute, shall be deemed sufficient. The precise time of the commission of an offense need not be stated in the indictment or information; but it is sufficient if shown to have been within the statute of limitations, except where the time is an indispensable ingredient in the offense. An indictment shall be signed by the presiding juror of the grand jury. An information shall be signed by the county attorney, the attorney general or any legally appointed assistant or deputy of either. A complaint shall be signed by some person with knowledge of the facts. Allegations made in one count may be incorporated by reference in another count. The complaint, information or indictment shall state for each count the official or customary citation of the statute, rule and regulation or other provision of law which the defendant is alleged to have violated. Error in the citation or its omission shall be not ground for dismissal of the complaint, information or indictment or for reversal of a conviction if the error or omission did not prejudice the defendant.

(c) When relevant, the complaint, information or indictment shall also allege facts sufficient to constitute a crime or specific crime subcategory in the crime seriousness scale.

(d) The court may strike surplusage from the complaint, information or indictment.

(e) The court may permit a complaint or information to be amended at any time before verdict or finding if no additional or different crime is charged and if substantial rights of the defendant are not prejudiced.

(f) When a complaint, information or indictment charges a crime but fails to specify the particulars of the crime sufficiently to enable the defendant to prepare a defense the court may, on written motion of the defendant, require the prosecuting attorney to furnish the defendant with a bill of particulars. At the trial the state's evidence shall be confined to the particulars of the bill.

(g) Except as otherwise provided, the prosecuting attorney shall endorse the names of all witnesses known to the prosecuting attorney upon the complaint, information and indictment at the time of filing it. Except as otherwise provided, the prosecuting attorney may endorse on it the names of other witnesses that may afterward become known to the prosecuting attorney, at times that the court may by rule or otherwise prescribe. If any witness is to testify and the prosecuting attorney believes the witness who has provided information is in danger of intimidation or retaliation, the prosecuting attorney may delay identifying such informant witness until such informant witness actually testifies but in no event shall identification of a witness be delayed beyond arraignment without further order of the court after hearing and an opportunity of the defendant to be heard.

History: L. 1970, ch. 129, § 22-3201; L. 1974, ch. 152, § 1; L. 1976, ch. 163, § 14; L. 1984, ch. 112, § 22; L. 1992, ch. 239, § 258; L. 1996, ch. 126, § 1; July 1.



22-3202 Joinder of charges and defendants.

22-3202. Joinder of charges and defendants. (1) Two or more crimes may be charged against a defendant in the same complaint, information or indictment in a separate count for each crime if the crimes charged, whether felonies or misdemeanors or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

(2) When a felony and misdemeanor are joined as separate counts in the same complaint, both of such counts shall be tried together in the trial for which the defendant is bound over on the felony count. If the defendant is not bound over on the felony count, said defendant shall be tried on the misdemeanor count in the same manner as other prosecutions for misdemeanors.

(3) Two or more defendants may be charged in the same complaint, information or indictment if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting the crime or crimes. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.

History: L. 1970, ch. 129, § 22-3202; L. 1976, ch. 163, § 15; Jan. 10, 1977.



22-3203 Consolidation for trial of separate indictments or informations.

22-3203. Consolidation for trial of separate indictments or informations. The court may order two or more complaints, informations or indictments against a single defendant to be tried together if the crimes could have been joined in a single complaint, information or indictment.

History: L. 1970, ch. 129, § 22-3203; July 1.



22-3204 Joinder of defendants; separate trials.

22-3204. Joinder of defendants; separate trials. When two or more defendants are jointly charged with any crime, the court may order a separate trial for any one defendant when requested by such defendant or by the prosecuting attorney.

History: L. 1970, ch. 129, § 22-3204; L. 1971, ch. 116, § 1; July 1.



22-3205 Arraignment.

22-3205. Arraignment. (a) Arraignment shall be conducted in open court and shall consist of reading the complaint, information or indictment to the defendant or stating to the defendant the substance of the charge and calling upon the defendant to plead thereto. The defendant shall be given a copy of the indictment or information before the defendant is called upon to plead. Except as provided in subsection (b), if the crime charged is a felony, the defendant must be personally present for arraignment; if a misdemeanor, with the approval of the court, the defendant may appear by counsel. The court may direct any officer who has custody of the defendant to bring the defendant before the court to be arraigned.

(b) Arraignment may be conducted by two-way electronic audio-video communication between the defendant and the judge in lieu of personal presence of the defendant or the defendant's counsel in the courtroom in the discretion of the court. The defendant may be accompanied by the defendant's counsel during such arraignment. The defendant shall be informed of the defendant's right to be personally present in the courtroom during arraignment. Exercising the right to be present shall in no way prejudice the defendant.

(c) The court shall ensure that the defendant has been processed and fingerprinted pursuant to K.S.A. 21-2501, and 21-2501a and amendments thereto.

History: L. 1970, ch. 129, § 22-3205; L. 1989, ch. 98, § 2; L. 1993, ch. 291, § 191; July 1.



22-3206 Time of arraignment.

22-3206. Time of arraignment. (1) A defendant charged with a felony in an information shall appear for arraignment upon such information in the district court not later than the next required day of court after the order of the magistrate binding over the defendant for trial, unless a later time is requested or consented to by the defendant and approved by the court or unless continued by order of the court.

(2) A defendant charged with a felony in an indictment shall appear for arraignment upon such indictment in the district court not later than the next required day of court after arrest upon a warrant issued on the indictment, unless a later time is requested or consented to by the defendant and approved by the court or unless continued by order of the court.

(3) If the preliminary examination is waived, arraignment shall be conducted at the time originally scheduled for the preliminary examination if a judge of the district court is available, subject to assignment pursuant to K.S.A. 20-329, and amendments thereto, to conduct the arraignment.

(4) The district judges in every judicial district shall provide by order for one or more required days of court each month in each county of the district, at which time a district judge will be personally present at the courthouse for the purpose of conducting arraignments.

History: L. 1970, ch. 129, § 22-3206; L. 1972, ch. 121, § 1; L. 1976, ch. 163, § 16; am. by Supreme Court (order dated Dec. 5, 1980); L. 1986, ch. 115, § 63; L. 1999, ch. 159, § 6; July 1.



22-3207 Misnomer.

22-3207. Misnomer. (1) If a defendant be charged or prosecuted by a wrong name, unless he declare his true name before pleading he shall be proceeded against by the name in the complaint, information or indictment.

(2) If the defendant states that another name is his true name, it shall be entered on the minutes of the court; and the subsequent proceedings on the complaint, information or indictment may be had against him by that name.

History: L. 1970, ch. 129, § 22-3207; July 1.



22-3208 Pleadings and motions.

22-3208. Pleadings and motions. (1) Pleadings in criminal proceedings shall be the complaint, information or indictment, the bill of particulars when ordered, and the pleas of not guilty, guilty or with the consent of the court, nolo contendere. All other pleas, demurrers and motions to quash are abolished and defenses and objections raised before trial which heretofore could have been raised by one or more of them shall be raised only by motion to dismiss or to grant appropriate relief.

(2) Any defense or objection which is capable of determination without the trial of the general issue may be raised before trial by motion.

(3) Defenses and objections based on defects in the institution of the prosecution or in the complaint, information or indictment other than that it fails to show jurisdiction in the court or to charge a crime may be raised only by motion before trial. The motion shall include all such defenses and objections then available to the defendant. Failure to present any such defense or objection as herein provided constitutes a waiver thereof, but the court for cause shown may grant relief from the waiver. Lack of jurisdiction or the failure of the complaint, information or indictment to charge a crime shall be noticed by the court at any time during the pendency of the proceeding.

(4) The motion to dismiss shall be made at any time prior to arraignment or within 21 days after the plea is entered. The period for filing such motion may be enlarged by the court when it shall find that the grounds therefor were not known to the defendant and could not with reasonable diligence have been discovered by the defendant within the period specified herein. A plea of guilty or a consent to trial upon a complaint, information or indictment shall constitute a waiver of defenses and objections based upon the institution of the prosecution or defects in the complaint, information or indictment other than it fails to show jurisdiction in the court or to charge a crime.

(5) A motion before trial raising defenses or objections to prosecution shall be determined before trial unless the court orders that it be deferred for determination at the trial.

(6) If a motion is determined adversely to the defendant, such defendant shall then plead if such defendant had not previously pleaded. A plea previously entered shall stand. If the court grants a motion based on a defect in the institution of the prosecution or in the complaint, information or indictment, it may also order that the defendant be held in custody or that the defendant's appearance bond be continued for a specified time not exceeding one day pending the filing of a new complaint, information or indictment.

(7) Any hearing conducted by the court to determine the merits of any motion may be conducted by two-way electronic audio-video communication between the defendant and defendant's counsel in lieu of personal presence of the defendant and defendant's counsel in the courtroom in the discretion of the court. The defendant shall be informed of the defendant's right to be personally present in the courtroom during such hearing if the defendant so requests. Exercising the right to be present shall in no way prejudice the defendant.

History: L. 1970, ch. 129, § 22-3208; L. 1989, ch. 98, § 3; L. 2010, ch. 135, § 18; July 1.



22-3209 Pleas; effect.

22-3209. Pleas; effect. (1) A plea of guilty is admission of the truth of the charge and every material fact alleged therein.

(2) A plea of nolo contendere is a formal declaration that the defendant does not contest the charge. When a plea of nolo contendere is accepted by the court, a finding of guilty may be adjudged thereon. The plea cannot be used against the defendant as an admission in any other action based on the same act.

(3) A plea of not guilty denies and puts in issue every material fact alleged in the charge.

(4) If a defendant refuses to plead or if a defendant corporation fails to appear, the court shall enter a plea of not guilty on behalf of the defendant.

History: L. 1970, ch. 129, § 22-3209; July 1.



22-3210 Plea of guilty or nolo contendere; time limitation.

22-3210. Plea of guilty or nolo contendere; time limitation. (a) Before or during trial a plea of guilty or nolo contendere may be accepted when:

(1) The defendant or counsel for the defendant enters such plea in open court; and

(2) in felony cases the court has informed the defendant of the consequences of the plea, including the specific sentencing guidelines level of any crime committed on or after July 1, 1993, and of the maximum penalty provided by law which may be imposed upon acceptance of such plea; and

(3) in felony cases the court has addressed the defendant personally and determined that the plea is made voluntarily with understanding of the nature of the charge and the consequences of the plea; and

(4) the court is satisfied that there is a factual basis for the plea.

(b) In felony cases the defendant must appear and plead personally and a verbatim record of all proceedings at the plea and entry of judgment thereon shall be made.

(c) In traffic infraction, cigarette or tobacco infraction and misdemeanor cases the court may allow the defendant to appear and plead by counsel.

(d) (1) A plea of guilty or nolo contendere, for good cause shown and within the discretion of the court, may be withdrawn at any time before sentence is adjudged.

(2) To correct manifest injustice the court after sentence may set aside the judgment of conviction and permit the defendant to withdraw the plea.

(e) (1) Any action under subsection (d)(2) must be brought within one year of: (A) The final order of the last appellate court in this state to exercise jurisdiction on a direct appeal or the termination of such appellate jurisdiction; or (B) the denial of a petition for a writ of certiorari to the United States supreme court or issuance of such court's final order following the granting of such petition.

(2) The time limitation herein may be extended by the court only upon an additional, affirmative showing of excusable neglect by the defendant.

History: L. 1970, ch. 129, § 22-3210; L. 1982, ch. 146, § 1; L. 1984, ch. 39, § 39; L. 1994, ch. 291, § 60; L. 1996, ch. 214, § 31; L. 2009, ch. 61, § 1; Apr. 16.



22-3211 Depositions.

22-3211. Depositions. (1) If it appears that a prospective witness may be unable to attend or prevented from attending a trial or hearing, that the witness' testimony is material and that it is necessary to take the witness' deposition in order to prevent a failure of justice, the court at any time after the filing of a complaint or indictment may upon motion of a defendant and notice to the parties order that the witness' testimony be taken by deposition and that any designated books, papers, documents or tangible objects, not privileged, be produced at the same time and place.

(2) If a witness is committed for failure to give bond to appear to testify at a trial or hearing, the court on written motion of the witness and upon notice to the parties may order that the witness' deposition be taken. After the deposition has been subscribed the court may discharge the witness.

(3) The prosecuting attorney may apply to the court for an order authorizing the prosecuting attorney to take the deposition of any witness for any of the reasons and subject to the limitations stated in subsection (1). Upon the filing of such application, the court shall set the matter for hearing and shall order the defendant to be present at such hearing. If, upon hearing, the court determines that a prospective witness may be unable to attend or prevented from attending a trial or hearing, that the witness' testimony is material and that it is necessary to prevent a failure of justice, the court may authorize the prosecuting attorney to take the deposition of the witness.

(4) If the crime charged is a felony, the prosecuting attorney may apply to the court for an order authorizing the prosecuting attorney to take the deposition of any essential witness. Upon the filing of such application, the court shall set the matter for hearing and shall order the defendant to be present at such hearing. If, upon hearing, the court determines that the witness is an essential witness, the court shall authorize the prosecuting attorney to take the deposition of the witness in the county where the complaint or indictment has been filed. Upon application, the court may order that a deposition taken pursuant to this subsection be videotaped.

(5) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time.

(6) A deposition shall be taken in the manner provided in civil actions. The court, upon request of the defendant, may direct that a deposition be taken on written interrogatories in the manner provided in civil actions.

(7) Whenever the court authorizes the taking of a deposition, other than a deposition upon written interrogatories, the court shall make a concurrent order requiring that the defendant be present when the deposition is taken. If it appears that the presence of the defendant may be coercive to the witness whose deposition is to be taken, the court shall order that the deposition be taken before a judge.

(8) At the trial or upon any hearing, a part or all of a deposition, so far as otherwise admissible under the rules of evidence, may be used if it appears that:

(a) The witness is dead;

(b) the witness is out of the state and the witness' appearance cannot be obtained, unless it appears that the absence of the witness was procured by the party offering the deposition;

(c) the witness is unable to attend or testify because of sickness or infirmity; or

(d) the party offering the deposition has been unable to procure the attendance of the witness by subpoena or other process.

Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only a part of a deposition is offered in evidence by a party, an adverse party may require the offering party to offer all of it which is relevant to the part offered, and any party may offer other parts.

(9) Objections to receiving in evidence a deposition or part thereof may be made as provided in civil actions.

(10) As used in this section, "essential witness" means a prospective witness in the prosecution of a felony who is an eyewitness to the felony or without whose testimony a conviction could not be obtained because the testimony would establish an element of the felony that cannot be proven in any other manner.

History: L. 1970, ch. 129, § 22-3211; L. 1982, ch. 147, § 1; L. 1987, ch. 115, § 1; July 1.



22-3212 Discovery and inspection.

22-3212. Discovery and inspection. (a) Upon request, the prosecuting attorney shall permit the defense to inspect and copy or photograph the following, if relevant: (1) Written or recorded statements or confessions made by the defendant, or copies thereof, which are or have been in the possession, custody or control of the prosecution, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney; (2) results or reports of physical or mental examinations, and of scientific tests or experiments made in connection with the particular case, or copies thereof, the existence of which is known, or by the exercise of due diligence may become known, to the prosecuting attorney; (3) recorded testimony of the defendant before a grand jury or at an inquisition; and (4) memoranda of any oral confession made by the defendant and a list of the witnesses to such confession, the existence of which is known, or by the exercise of due diligence may become known to the prosecuting attorney.

(b) (1) Except as provided in subsection (l), upon request, the prosecuting attorney shall permit the defense to inspect and copy or photograph books, papers, documents, tangible objects, buildings or places, or copies, or portions thereof, which are or have been within the possession, custody or control of the prosecution, and which are material to the case and will not place an unreasonable burden upon the prosecution.

(2) The prosecuting attorney shall also provide a summary or written report of what any expert witness intends to testify to on direct examination, including the witness' qualifications and the witness' opinions, at a reasonable time prior to trial by agreement of the parties or by order of the court.

(3) Except as provided in subsections (a)(2) and (a)(4), and as otherwise provided by law, this section does not authorize the discovery or inspection of reports, memoranda or other internal government documents made by officers in connection with the investigation or prosecution of the case, or of statements made by state witnesses or prospective state witnesses, other than the defendant.

(4) Except as provided in subsection (g), this section does not require the prosecuting attorney to provide unredacted vehicle identification numbers or personal identifiers of persons mentioned in such books, papers or documents.

(5) As used in this subsection, personal identifiers include, but are not limited to, birthdates, social security numbers, taxpayer identification numbers, drivers license numbers, account numbers of active financial accounts, home addresses and personal telephone numbers of any victims or material witnesses.

(6) If the prosecuting attorney does provide the defendant's counsel with unredacted vehicle identification numbers or personal identifiers, the defendant's counsel shall not further disclose the unredacted numbers or identifiers to the defendant or any other person, directly or indirectly, except as authorized by order of the court.

(7) If the prosecuting attorney provides books, papers or documents to the defendant's counsel with vehicle identification numbers or personal identifiers redacted by the prosecuting attorney, the prosecuting attorney shall provide notice to the defendant's counsel that such books, papers or documents had such numbers or identifiers redacted by the prosecuting attorney.

(8) Any redaction of vehicle identification numbers or personal identifiers by the prosecuting attorney shall be by alteration or truncation of such numbers or identifiers and shall not be by removal.

(c) If the defense seeks discovery and inspection under subsection (a)(2) or subsection (b), the defense shall:

(1) Permit the attorney for the prosecution to inspect and copy or photograph scientific or medical reports, books, papers, documents, tangible objects, or copies or portions thereof, which the defense intends to produce at any hearing, are material to the case and will not place an unreasonable burden on the defense; and

(2) provide for the attorney for the prosecution a summary or written report of what any expert witness intends to testify, including the witness' qualifications and the witness' opinions, at a reasonable time prior to trial by agreement of the parties or by order of the court.

(d) Except as to scientific or medical reports, subsection (c) does not authorize the discovery or inspection of reports, memoranda or other internal defense documents made by the defendant, or the defendant's attorneys or agents in connection with the investigation or defense of the case, or of statements made by the defendant, or by prosecution or defense witnesses, or by prospective prosecution or defense witnesses, to the defendant, the defendant's agents or attorneys.

(e) All disclosures shall be made at the times and in the sequence directed by the court. In the absence of other directions from the court or stipulation by the parties, such disclosures shall be made as provided in this section.

(f) The prosecuting attorney and the defense shall cooperate in discovery and reach agreement on the time, place and manner of making the discovery and inspection permitted, so as to avoid the necessity for court intervention.

(g) Upon a sufficient showing the court may at any time order that the discovery or inspection be denied, restricted, enlarged or deferred or make such other order as is appropriate. Upon motion, the court may permit either party to make such showing, in whole or in part, in the form of a written statement to be inspected privately by the court. If the court enters an order granting relief following such a private showing, the entire text of the statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal.

(h) Discovery under this section must be completed no later than 21 days after arraignment or at such reasonable later time as the court may permit.

(i) If, subsequent to compliance with an order issued pursuant to this section, and prior to or during trial, a party discovers additional material previously requested or ordered which is subject to discovery or inspection under this section, the party shall promptly notify the other party or the party's attorney or the court of the existence of the additional material. If at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with this section or with an order issued pursuant to this section, the court may order such party to permit the discovery or inspection of materials not previously disclosed, grant a continuance, or prohibit the party from introducing in evidence the material not disclosed, or it may enter such other order as it deems just under the circumstances.

(j) For crimes committed on or after July 1, 1993, the prosecuting attorney shall provide all prior convictions of the defendant known to the prosecuting attorney that would affect the determination of the defendant's criminal history for purposes of sentencing under a presumptive sentencing guidelines system as provided in K.S.A. 21-4701 et seq., prior to their repeal, or the revised Kansas sentencing guidelines act, article 68 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto.

(k) The prosecuting attorney and defense shall be permitted to inspect and copy any juvenile files and records of the defendant for the purpose of discovering and verifying the criminal history of the defendant.

(l) (1) In any criminal proceeding, any property or material that constitutes a visual depiction, as defined in subsection (a)(2) of K.S.A. 2016 Supp. 21-5510, and amendments thereto, shall remain in the care, custody and control of either the prosecution, law enforcement or the court.

(2) Notwithstanding subsection (b), if the state makes property or material described in this subsection reasonably available to the defense, the court shall deny any request by the defense to copy, photograph, duplicate or otherwise reproduce any such property or material submitted as evidence.

(3) For the purpose of this subsection, property or material described in this subsection shall be deemed to be reasonably available to the defense if the prosecution provides ample and liberal opportunity for inspection, viewing and examination of such property or material at a government facility, whether inside or outside the state of Kansas, by the defendant, the defendant's attorney and any individual the defendant may seek to qualify to furnish expert testimony at trial.

History: L. 1970, ch. 129, § 22-3212; am. by Supreme Court (order dated Dec. 5, 1980); L. 1992, ch. 239, § 259; L. 1993, ch. 291, § 192; L. 1994, ch. 291, § 61; L. 1997, ch. 181, § 4; L. 2010, ch. 90, § 1; L. 2011, ch. 30, § 125; L. 2012, ch. 143, § 1; L. 2013, ch. 133, § 12; L. 2014, ch. 34, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3212a.

Section was amended twice in the 2012 session, see also 22-3212b.



22-3213 Demands for production of statements and reports of witnesses.

22-3213. Demands for production of statements and reports of witnesses. (a) In any criminal prosecution brought by the state of Kansas, no statement or report in the possession of the prosecution which was made by a state witness or prospective state witness, other than the defendant, shall be the subject of subpoena, discovery or inspection until such witness has testified on direct examination at the preliminary hearing or in the trial of the case.

(b) After a witness called by the state has testified on direct examination, the court shall, on motion of the defendant, order the prosecution to produce any statement, as defined in subsection (d), of the witness in the possession of the prosecution which relates to the subject matter as to which the witness has testified. If the entire contents of any such statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the defense for examination and use by the defense.

(c) If the prosecution claims that any statement ordered to be produced under this section contains matter which does not relate to the subject matter of the testimony of the witness, the court shall order the prosecution to deliver such statement for the inspection of the court in camera. Upon such delivery the court shall excise the portions of such statement which do not relate to the subject matter of the testimony of the witness. With such material excised, the court shall then direct delivery of such statement to the defense for use by the defense. If, pursuant to such procedure, any portion of such statement is withheld from the defense and the defense objects to such withholding, and the trial is continued to an adjudication of the guilt of the defendant, the entire text of such statement shall be preserved by the prosecution and, in the event the defendant appeals, shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. Whenever any statement is delivered to a defense pursuant to this section, the court in its discretion, upon application of the defense, may recess proceedings in the trial for such time as it may determine to be reasonably required for the examination of such statement by the defense and preparation for its use in the trial.

(d) The term "statement," as used in subsections (b) and (c) in relation to any witness called by the prosecution means:

(1) A written statement made by such witness and signed or otherwise adopted or approved by such witness; or

(2) a stenographic, mechanical, electrical or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by such witness and recorded contemporaneously with the making of such oral statement.

History: L. 1970, ch. 129, § 22-3213; L. 2014, ch. 34, § 2; July 1.



22-3214 Subpoenas.

22-3214. Subpoenas. (1) The prosecution and any person charged with a crime shall be entitled to the use of subpoenas and other compulsory process to obtain the attendance of witnesses. Except as otherwise provided by law, such subpoenas and other compulsory process shall be issued and served in the same manner and the disobedience thereof punished the same as in civil cases.

(2) All courts having criminal jurisdiction shall have the power to compel the attendance of witnesses from any county in the state to testify either for the prosecution or for the defendant and to direct law enforcement officers to serve subpoenas to obtain the attendance of witnesses at all proceedings conducted by the court anytime after the arrest of any person.

(3) It shall not be necessary to tender any fee or mileage allowance to any witness when he is served with a subpoena to attend any criminal case and give testimony either on behalf of the prosecution or the defendant.

History: L. 1970, ch. 129, § 22-3214; L. 1994, ch. 286, § 2; July 1.



22-3215 Motion to suppress confession or admission.

22-3215. Motion to suppress confession or admission. (1) Prior to the preliminary examination or trial a defendant may move to suppress as evidence any confession or admission given by him on the ground that it is not admissible as evidence.

(2) The motion shall be in writing and shall allege the grounds upon which it is claimed that the confession or admission is not admissible as evidence.

(3) If the motion alleges grounds which, if proved, would show the confession or admission not to be admissible the court shall conduct a hearing into the merits of the motion.

(4) The burden of proving that a confession or admission is admissible shall be on the prosecution.

(5) The issue of the admissibility of the confession or admission shall not be submitted to the jury. The circumstances surrounding the making of the confession or admission may be submitted to the jury as bearing upon the credibility or the weight to be given to the confession or admission.

(6) The motion shall be made before preliminary examination or trial, unless opportunity therefor did not exist or the defendant was not aware of the ground for the motion, but the court in its discretion may entertain the motion at the preliminary examination or the trial.

History: L. 1970, ch. 129, § 22-3215; July 1.



22-3216 Motion to suppress illegally seized evidence.

22-3216. Motion to suppress illegally seized evidence. (1) Prior to the trial a defendant aggrieved by an unlawful search and seizure may move for the return of property and to suppress as evidence anything so obtained.

(2) The motion shall be in writing and state facts showing wherein the search and seizure were unlawful. The judge shall receive evidence on any issue of fact necessary to determine the motion and the burden of proving that the search and seizure were lawful shall be on the prosecution. If the motion is granted then at the final conclusion of the case, the court shall order the suppressed evidence restored to the party entitled thereto, unless it is otherwise subject to lawful detention.

(3) The motion shall be made before trial, in the court having jurisdiction to try the case, unless opportunity therefor did not exist or the defendant was not aware of the ground for the motion, but the court in its discretion may entertain the motion at the trial.

(4) A motion to suppress illegally seized evidence may be made before or during a preliminary examination. If the motion is granted the suppressed evidence shall be held subject to further order of the magistrate. If the defendant is bound over for trial, the suppressed evidence shall thereupon become subject to the orders of the district court. If the defendant is not bound over and if no further proceedings are instituted on the particular charge or involving the particular suppressed evidence within ninety (90) days after the granting of the order, then the magistrate shall order the suppressed evidence restored to the party entitled thereto, unless it is otherwise subject to lawful detention.

History: L. 1970, ch. 129, § 22-3216; L. 1971, ch. 114, § 5; July 1.



22-3217 Pretrial conference.

22-3217. Pretrial conference. At any time after the filing of the indictment or information the court upon motion of any party or upon its own motion may order one or more conferences to consider such matters as will promote a fair and expeditious trial. At the conclusion of a conference the court shall prepare and file a memorandum of the matters agreed upon. No admissions made by the defendant or his attorney at the conference shall be used against the defendant unless the admissions are reduced to writing and signed by the defendant and his attorney. This section shall not be invoked in the case of a defendant who is not represented by counsel.

History: L. 1970, ch. 129, § 22-3217; July 1.



22-3218 Plea of alibi; notice.

22-3218. Plea of alibi; notice. (1) In the trial of any criminal action where the complaint, indictment or information charges specifically the time and place of the crime alleged to have been committed, and the nature of the crime is such as necessitated the personal presence of the one who committed the crime, and the defendant proposes to offer evidence to the effect that he was at some other place at the time of the crime charged, he shall give notice in writing of that fact to the prosecuting attorney except that no such notice shall be required to allow testimony as to alibi, by the defendant himself, in his own defense. The notice shall state where defendant contends he was at the time of the crime, and shall have endorsed thereon the names of witnesses he proposes to use in support of such contention.

(2) On due application, and for good cause shown, the court may permit defendant to endorse additional names of witnesses on such notice, using the discretion with respect thereto applicable to allowing the prosecuting attorney to endorse names of additional witnesses on an information. The notice shall be served on the prosecuting attorney at least seven days before the commencement of the trial, and a copy thereof, with proof of such service, filed with the clerk of the court. For good cause shown the court may permit notice at a later date.

Within seven days after receipt of the names of defendant's proposed alibi witnesses, or within such other time as is ordered by the court, the prosecuting attorney shall file and serve upon the defendant or his counsel the names of the witnesses known to the prosecuting attorney which the state proposes to offer in rebuttal to discredit the defendant's alibi at the trial of the case. Both the defendant and the prosecuting attorney shall be under a continuing duty to disclose promptly the names of additional witnesses which come to the attention of either party subsequent to filing their respective witness lists as provided by this section so that reciprocal discovery rights are afforded both parties.

(3) In the event the time and place of the crime are not specifically stated in the complaint, indictment or information, on application of defendant that the time and place be definitely stated in order to enable him to offer evidence in support of a contention that he was not present, and upon due notice thereof, the court shall direct the prosecuting attorney either to amend the complaint or information by stating the time and place of the crime, or to file a bill of particulars to the indictment or information stating the time and place of the crime; and thereafter defendant shall give the notice above provided if he proposes to offer evidence to the effect that he was at some other place at the time of the crime charged.

(4) Unless the defendant gives the notice as above provided he shall not be permitted to offer evidence to the effect that he was at some other place at the time of the crime charged. In the event the time or place of the crime has not been specifically stated in the complaint, indictment or information, and the court directs it be amended, or a bill of particulars filed, as above provided, and the prosecuting attorney advises the court that he cannot safely do so on the facts as he has been informed concerning them; or if in the progress of the trial the evidence discloses a time or place of the crime other than alleged, but within the period of the statute of limitations applicable to the crime and within the territorial jurisdiction of the court, the action shall not abate or be discontinued for either of those reasons, but defendant may, without having given the notice above mentioned, offer evidence tending to show he was at some other place at the time of the crime.

History: L. 1970, ch. 129, § 22-3218; amended by Supreme Court (order dated May 10, 1977), to be effective on publication in advance sheets of Supreme Court Reports.



22-3219 Defense of lack of mental state; notice and procedure; mental examination.

22-3219. Defense of lack of mental state; notice and procedure; mental examination. (1) Evidence of mental disease or defect excluding criminal responsibility is not admissible upon a trial unless the defendant serves upon the prosecuting attorney and files with the court a written notice of such defendant's intention to assert the defense that the defendant, as a result of mental disease or defect lacked the mental state required as an element of the offense charged. Such notice must be served and filed before trial and not more than 30 days after entry of the plea of not guilty to the information or indictment. For good cause shown the court may permit notice at a later date.

(2) A defendant who files a notice of intention to assert the defense that the defendant, as a result of mental disease or defect lacked the mental state required as an element of the offense charged thereby submits and consents to abide by such further orders as the court may make requiring the mental examination of the defendant and designating the place of examination and the physician or licensed psychologist by whom such examination shall be made. No order of the court respecting a mental examination shall preclude the defendant from procuring at such defendant's own expense an examination by a physician or licensed psychologist of such defendant's own choosing. A defendant requesting a mental examination pursuant to K.S.A. 22-4508, and amendments thereto, may request a physician or licensed psychologist of such defendant's own choosing. The judge shall inquire as to the estimated cost for such examination and shall appoint the requested physician or licensed psychologist if such physician or licensed psychologist agrees to accept compensation in an amount in accordance with the compensation standards set by the board of supervisors of panels to aid indigent defendants. A report of each mental examination of the defendant shall be filed in the court and copies thereof shall be supplied to the defendant and the prosecuting attorney.

History: L. 1970, ch. 129, § 22-3219; L. 1977, ch. 120, § 1; L. 1989, ch. 92, § 34; L. 1993, ch. 247, § 1; L. 1995, ch. 251, § 25; Jan. 1, 1996.



22-3221 Same; special jury question.

22-3221. Same; special jury question. In any case in which the defense has offered substantial evidence of a mental disease or defect excluding the mental state required as an element of the offense charged, and the jury returns a verdict of "not guilty," the jury shall also answer a special question in the following form: "Do you find the defendant not guilty solely because the defendant, at the time of the alleged crime, was suffering from a mental disease or defect which rendered the defendant incapable of possessing the required criminal intent?" The provisions of this section shall be in force and take effect on and after January 1, 1996.

History: L. 1995, ch. 251, § 21; July 1.



22-3222 Same; mental examination, commitment to certain institutions.

22-3222. Same; mental examination, commitment to certain institutions. In any case in which the defendant is found not guilty of a charged crime, and the special question under K.S.A. 22-3221 is answered in the affirmative and the defendant is also found guilty of a lesser included or otherwise charged offense, the court shall proceed in the manner authorized by K.S.A. 22-3429 et seq., and amendments thereto. The provisions of this section shall be in force and take effect on and after January 1, 1996.

History: L. 1995, ch. 251, § 22; July 1.






Article 33 COMPETENCY OF DEFENDANT TO STAND TRIAL

22-3301 Definitions.

22-3301. Definitions. (1) For the purpose of this article, a person is "incompetent to stand trial" when he is charged with a crime and, because of mental illness or defect is unable:

(a) To understand the nature and purpose of the proceedings against him; or

(b) to make or assist in making his defense.

(2) Whenever the words "competent," "competency," "incompetent" and "incompetency" are used without qualification in this article, they shall refer to the defendant's competency or incompetency to stand trial, as defined in subsection (1) of this section.

History: L. 1970, ch. 129, § 22-3301; July 1.



22-3302 Proceedings to determine competency.

22-3302. Proceedings to determine competency. (1) At any time after the defendant has been charged with a crime and before pronouncement of sentence, the defendant, the defendant's counsel or the prosecuting attorney may request a determination of the defendant's competency to stand trial. If, upon the request of either party or upon the judge's own knowledge and observation, the judge before whom the case is pending finds that there is reason to believe that the defendant is incompetent to stand trial the proceedings shall be suspended and a hearing conducted to determine the competency of the defendant.

(2) If the defendant is charged with a felony, the hearing to determine the competency of the defendant shall be conducted by a district judge.

(3) The court shall determine the issue of competency and may impanel a jury of six persons to assist in making the determination. The court may order a psychiatric or psychological examination of the defendant. To facilitate the examination, the court may: (a) If the defendant is charged with a felony, commit the defendant to the state security hospital or any county or private institution for examination and report to the court, or, if the defendant is charged with a misdemeanor, commit the defendant to any appropriate state, county or private institution for examination and report to the court, except that the court shall not commit the defendant to the state security hospital or any other state institution unless, prior to such commitment, the director of a local county or private institution recommends to the court and to the secretary of social and rehabilitation services that examination of the defendant should be performed at a state institution; (b) designate any appropriate psychiatric or psychological clinic, mental health center or other psychiatric or psychological facility to conduct the examination while the defendant is in jail or on pretrial release; or (c) appoint two qualified licensed physicians or licensed psychologists, or one of each, to examine the defendant and report to the court. If the court commits the defendant to an institution for the examination, the commitment shall be for not more than 60 days or until the examination is completed, whichever is the shorter period of time. No statement made by the defendant in the course of any examination provided for by this section, whether or not the defendant consents to the examination, shall be admitted in evidence against the defendant in any criminal proceeding. Upon notification of the court that a defendant committed for psychiatric or psychological examination under this subsection has been found competent to stand trial, the court shall order that the defendant be returned not later than seven days after receipt of the notice for proceedings under this section. If the defendant is not returned within that time, the county in which the proceedings will be held shall pay the costs of maintaining the defendant at the institution or facility for the period of time the defendant remains at the institution or facility in excess of the seven-day period.

(4) If the defendant is found to be competent, the proceedings which have been suspended shall be resumed. If the proceedings were suspended before or during the preliminary examination, the judge who conducted the competency hearing may conduct a preliminary examination or, if a district magistrate judge was conducting the proceedings prior to the competency hearing, the judge who conducted the competency hearing may order the preliminary examination to be heard by a district magistrate judge.

(5) If the defendant is found to be incompetent to stand trial, the court shall proceed in accordance with K.S.A. 22-3303, and amendments thereto.

(6) If proceedings are suspended and a hearing to determine the defendant's competency is ordered after the defendant is in jeopardy, the court may either order a recess or declare a mistrial.

(7) The defendant shall be present personally at all proceedings under this section.

History: L. 1970, ch. 129, § 22-3302; L. 1971, ch. 114, § 6; L. 1976, ch. 163, § 17; L. 1977, ch. 121, § 1; L. 1982, ch. 148, § 1; L. 1984, ch. 128, § 1; L. 1986, ch. 115, § 64; L. 1986, ch. 299, § 2; L. 1986, ch. 133, § 2; L. 1992, ch. 309, § 1; L. 2010, ch. 135, § 20; July 1.



22-3303 Commitment of incompetent defendant; limitation; civil commitment proceedings; regained competency; credit for time committed; victim notification.

22-3303. Commitment of incompetent defendant; limitation; civil commitment proceedings; regained competency; credit for time committed; victim notification. (1) A defendant who is charged with a felony and is found to be incompetent to stand trial shall be committed for evaluation and treatment to the state security hospital or any appropriate county or private institution. A defendant who is charged with a misdemeanor and is found to be incompetent to stand trial shall be committed for evaluation and treatment to any appropriate state, county or private institution. At the time of such commitment the institution of commitment shall notify the county or district attorney of the county in which the criminal proceedings are pending for the purpose of providing victim notification. Any such commitment shall be for a period of not to exceed 90 days. Within 90 days after the defendant's commitment to such institution, the chief medical officer of such institution shall certify to the court whether the defendant has a substantial probability of attaining competency to stand trial in the foreseeable future. If such probability does exist, the court shall order the defendant to remain in an appropriate state, county or private institution until the defendant attains competency to stand trial or for a period of six months from the date of the original commitment, whichever occurs first. If such probability does not exist, the court shall order the secretary for aging and disability services to commence involuntary commitment proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto. When a defendant is charged with any off-grid felony, any nondrug severity level 1 through 3 felony, or a violation of K.S.A. 21-3504, 21-3511, 21-3518, 21-3603 or 21-3719, prior to their repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5505, subsection (b) of 21-5506, subsection (b) of 21-5508, subsection (b) of 21-5604 or subsection (b) of 21-5812, and amendments thereto, and commitment proceedings have commenced, for such proceeding, "mentally ill person subject to involuntary commitment for care and treatment" means a mentally ill person, as defined in subsection (e) of K.S.A. 59-2946, and amendments thereto, who is likely to cause harm to self and others, as defined in subsection (f)(3) of K.S.A. 59-2946, and amendments thereto. The other provisions of subsection (f) of K.S.A. 59-2946, and amendments thereto, shall not apply.

(2) If a defendant who was found to have had a substantial probability of attaining competency to stand trial, as provided in subsection (1), has not attained competency to stand trial within six months from the date of the original commitment, the court shall order the secretary for aging and disability services to commence involuntary commitment proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto. When a defendant is charged with any off-grid felony, any nondrug severity level 1 through 3 felony, or a violation of K.S.A. 21-3504, 21-3511, 21-3518, 21-3603 or 21-3719, prior to their repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5505, subsection (b) of 21-5506, subsection (b) of 21-5508, subsection (b) of 21-5604 or subsection (b) of 21-5812, and amendments thereto, and commitment proceedings have commenced, for such proceeding, "mentally ill person subject to involuntary commitment for care and treatment" means a mentally ill person, as defined in subsection (e) of K.S.A. 59-2946, and amendments thereto, who is likely to cause harm to self and others, as defined in subsection (f)(3) of K.S.A. 59-2946, and amendments thereto. The other provisions of subsection (f) of K.S.A. 59-2946, and amendments thereto, shall not apply.

(3) When reasonable grounds exist to believe that a defendant who has been adjudged incompetent to stand trial is competent, the court in which the criminal case is pending shall conduct a hearing in accordance with K.S.A. 22-3302, and amendments thereto, to determine the person's present mental condition. Such court shall give reasonable notice of such hearings to the prosecuting attorney, the defendant and the defendant's attorney of record, if any. The prosecuting attorney shall provide victim notification. If the court, following such hearing, finds the defendant to be competent, the proceedings pending against the defendant shall be resumed.

(4) A defendant committed to a public institution under the provisions of this section who is thereafter sentenced for the crime charged at the time of commitment may be credited with all or any part of the time during which the defendant was committed and confined in such public institution.

History: L. 1970, ch. 129, § 22-3303; L. 1977, ch. 121, § 2; L. 1992, ch. 309, § 2; L. 2001, ch. 208, § 8; L. 2010, ch. 61, § 2; L. 2011, ch. 30, § 126; L. 2014, ch. 5, § 1; July 1.



22-3305 Procedure when defendant not civilly committed or to be discharged; order of discharge; request for hearing on competency; charges dismissed; statute of limitations not to run; victim notification.

22-3305. Procedure when defendant not civilly committed or to be discharged; order of discharge; request for hearing on competency; charges dismissed; statute of limitations not to run; victim notification. (1) Whenever involuntary commitment proceedings have been commenced by the secretary for aging and disability services as required by K.S.A. 22-3303, and amendments thereto, and the defendant is not committed to a treatment facility as a patient, the defendant shall remain in the institution where committed pursuant to K.S.A. 22-3303, and amendments thereto. The secretary for aging and disability services shall promptly notify the court and the county or district attorney of the county in which the criminal proceedings are pending for the purpose of providing victim notification, of the result of the involuntary commitment proceeding.

(2) Whenever involuntary commitment proceedings have been commenced by the secretary for aging and disability services as required by K.S.A. 22-3303, and amendments thereto, and the defendant is committed to a treatment facility as a patient but thereafter is to be discharged pursuant to the care and treatment act for mentally ill persons, the defendant shall remain in the institution where committed pursuant to K.S.A. 22-3303, and amendments thereto, and the head of the treatment facility shall promptly notify the court and the county or district attorney of the county in which the criminal proceedings are pending for the purpose of providing victim notification, that the defendant is to be discharged.

When giving notification to the court and the county or district attorney pursuant to subsection (1) or (2), the treatment facility shall include in such notification an opinion from the head of the treatment facility as to whether or not the defendant is now competent to stand trial. Upon request of the county or district attorney, the court may set a hearing on the issue of whether or not the defendant has been restored to competency. If such hearing request is granted, the county or district attorney shall provide victim notification regarding the hearing date. If no such request is made within 14 days after receipt of notice pursuant to subsection (1) or (2), the court shall order the defendant to be discharged from commitment and shall dismiss without prejudice the charges against the defendant, and the period of limitation for the prosecution for the crime charged shall not continue to run until the defendant has been determined to have attained competency in accordance with K.S.A. 22-3302, and amendments thereto. The county or district attorney shall provide victim notification regarding the discharge order.

History: L. 1977, ch. 121, § 3; L. 1987, ch. 116, § 1; L. 1996, ch. 167, § 44; L. 2010, ch. 61, § 3; L. 2011, ch. 91, § 16; L. 2014, ch. 5, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3305a.



22-3306 Task force to study programs for alleged offenders with disabilities who are potentially incompetent to stand trial and make recommendations.

22-3306. Task force to study programs for alleged offenders with disabilities who are potentially incompetent to stand trial and make recommendations. The secretary of social and rehabilitation services shall convene a task force to study current programs and laws for alleged offenders with disabilities that render such offenders potentially incompetent to stand trial, but who do not meet the criteria for involuntary commitment under Kansas law. The task force shall review and make recommendations on the adequacy of Kansas programs and services, and current Kansas law, in protecting public safety and in providing services and support to such alleged offenders. The secretary shall report to the judiciary committee during the 2001 interim and shall make a final report including programmatic and statutory recommendations to the 2002 legislature.

History: L. 2001, ch. 208, § 9; July 1.






Article 34 TRIALS AND INCIDENTS THERETO

22-3401 Time of trial.

22-3401. Time of trial. All persons charged with crime shall be tried without unnecessary delay. Continuances may be granted to either party for good cause shown.

History: L. 1970, ch. 129, § 22-3401; July 1.



22-3402 Discharge of persons not brought promptly to trial; discharge deadlines; delays, requests and charging of time.

22-3402. Discharge of persons not brought promptly to trial; discharge deadlines; delays, requests and charging of time. (a) If any person charged with a crime and held in jail solely by reason thereof shall not be brought to trial within 150 days after such person's arraignment on the charge, such person shall be entitled to be discharged from further liability to be tried for the crime charged, unless the delay shall happen as a result of the application or fault of the defendant or a continuance shall be ordered by the court under subsection (e).

(b) If any person charged with a crime and held to answer on an appearance bond shall not be brought to trial within 180 days after arraignment on the charge, such person shall be entitled to be discharged from further liability to be tried for the crime charged, unless the delay shall happen as a result of the application or fault of the defendant, or a continuance shall be ordered by the court under subsection (e).

(c) If any trial scheduled within the time limitation prescribed by subsection (a) or (b) is delayed by the application of or at the request of the defendant, the trial shall be rescheduled within 90 days of the original trial deadline.

(d) After any trial date has been set within the time limitation prescribed by subsection (a), (b) or (c), if the defendant fails to appear for the trial or any pretrial hearing, and a bench warrant is ordered, the trial shall be rescheduled within 90 days after the defendant has appeared in court after apprehension or surrender on such warrant. However, if the defendant was subject to the 180-day deadline prescribed by subsection (b) and more than 90 days of the original time limitation remain, then the original time limitation remains in effect.

(e) For those situations not otherwise covered by subsection (a), (b) or (c), the time for trial may be extended for any of the following reasons:

(1) The defendant is incompetent to stand trial. If the defendant is subsequently found to be competent to stand trial, the trial shall be scheduled as soon as practicable and in any event within 90 days of such finding;

(2) a proceeding to determine the defendant's competency to stand trial is pending. If the defendant is subsequently found to be competent to stand trial, the trial shall be scheduled as soon as practicable and in any event within 90 days of such finding. However, if the defendant was subject to the 180-day deadline prescribed by subsection (b) and more than 90 days of the original time limitation remain, then the original time limitation remains in effect. The time that a decision is pending on competency shall never be counted against the state;

(3) there is material evidence which is unavailable; that reasonable efforts have been made to procure such evidence; and that there are reasonable grounds to believe that such evidence can be obtained and trial commenced within the next succeeding 90 days. Not more than one continuance may be granted the state on this ground, unless for good cause shown, where the original continuance was for less than 90 days, and the trial is commenced within 120 days from the original trial date; or

(4) because of other cases pending for trial, the court does not have sufficient time to commence the trial of the case within the time fixed for trial by this section. Not more than one continuance of not more than 30 days may be ordered upon this ground.

(f) In the event a mistrial is declared, a motion for new trial is granted or a conviction is reversed on appeal to the supreme court or court of appeals, the time limitations provided for herein shall commence to run from the date the mistrial is declared, the date a new trial is ordered or the date the mandate of the supreme court or court of appeals is filed in the district court.

(g) If a defendant, or defendant's attorney in consultation with the defendant, requests a delay and such delay is granted, the delay shall be charged to the defendant regardless of the reasons for making the request, unless there is prosecutorial misconduct related to such delay. If a delay is initially attributed to the defendant, but is subsequently charged to the state for any reason, such delay shall not be considered against the state under subsections (a), (b) or (c) and shall not be used as a ground for dismissing a case or for reversing a conviction unless not considering such delay would result in a violation of the constitutional right to a speedy trial or there is prosecutorial misconduct related to such delay.

(h) When a scheduled trial is scheduled within the period allowed by subsections (a), (b) or (c) and is delayed because a party has made or filed a motion, or because the court raises a concern on its own, the time elapsing from the date of the making or filing of the motion, or the court's raising a concern, until the matter is resolved by court order shall not be considered when determining if a violation under subsections (a), (b) or (c) has occurred. If the resolution of such motion or concern by court order occurs at a time when less than 30 days remains under the provisions of subsections (a), (b) or (c), the time in which the defendant shall be brought to trial is extended 30 days from the date of the court order.

(i) If the state requests and is granted a delay for any reason provided in this statute, the time elapsing because of the order granting the delay shall not be subsequently counted against the state if an appellate court later determines that the district court erred by granting the state's request unless not considering such delay would result in a violation of the constitutional right to a speedy trial or there is prosecutorial misconduct related to such delay.

History: L. 1970, ch. 129, § 22-3402; L. 1976, ch. 163, § 18; L. 2004, ch. 47, § 1; L. 2012, ch. 157, § 4; L. 2014, ch. 139, § 5; July 1.



22-3403 Method of trial of felony cases.

22-3403. Method of trial of felony cases. (1) The defendant and prosecuting attorney, with the consent of the court, may submit the trial of any felony to the court. All other trials of felony cases shall be by jury.

(2) A jury in a felony case shall consist of twelve members. However the parties may agree in writing, at any time before the verdict, with the approval of the court, that the jury shall consist of any number less than twelve.

(3) When the trial is to a jury, questions of law shall be decided by the court and issues of fact shall be determined by the jury.

History: L. 1970, ch. 129, § 22-3403; July 1.



22-3404 Misdemeanor, cigarette or tobacco infraction and traffic infraction case; method of trial.

22-3404. Misdemeanor, cigarette or tobacco infraction and traffic infraction case; method of trial. (1) The trial of misdemeanor cases shall be to the court unless a jury trial is requested in writing by the defendant not later than seven days after first notice of trial assignment is given to the defendant or such defendant's counsel. The time requirement provided in this subsection regarding when a jury trial shall be requested may be waived in the discretion of the court upon a finding that imposing such time requirement would cause undue hardship or prejudice to the defendant.

(2) A jury in a misdemeanor case shall consist of six members.

(3) Trials in the municipal court of a city shall be to the court.

(4) Except as otherwise provided by law, the rules and procedures applicable to jury trials in felony cases shall apply to jury trials in misdemeanor cases.

(5) The trial of cigarette or tobacco infraction or traffic infraction cases shall be to the court.

History: L. 1970, ch. 129, § 22-3404; L. 1976, ch. 163, § 19; L. 1977, ch. 112, § 8; L. 1981, ch. 154, § 1; L. 1984, ch. 39, § 40; L. 1989, ch. 100, § 1; L. 1990, ch. 109, § 1; L. 1996, ch. 214, § 32; L. 1998, ch. 192, § 4; May 28.



22-3405 Presence of defendant.

22-3405. Presence of defendant. (a) The defendant in a felony case shall be present at the arraignment, at every stage of the trial including the impaneling of the jury and the return of the verdict, and at the imposition of sentence, except as otherwise provided by law. In prosecutions for crimes not punishable by death or life without the possibility of parole, the defendant's voluntary absence after the trial has been commenced in such person's presence shall not prevent continuing the trial to and including the return of the verdict. A corporation may appear by counsel for all purposes.

(b) The defendant must be present, either personally or by counsel, at every stage of the trial of traffic infraction, cigarette or tobacco infraction and misdemeanor cases.

History: L. 1970, ch. 129, § 22-3405; L. 1984, ch. 39, § 41; L. 1996, ch. 214, § 33; L. 2014, ch. 114, § 6; July 1.



22-3406 Time to prepare for trial.

22-3406. Time to prepare for trial. After arraignment, the defendant shall be entitled to a reasonable time to prepare for trial.

History: L. 1970, ch. 129, § 22-3406; July 1.



22-3407 Motion to discharge jury panel.

22-3407. Motion to discharge jury panel. (1) Any objection to the manner in which a jury panel has been selected or drawn shall be raised by a motion to discharge the jury panel. The motion shall be made at least five days prior to the date set for trial if the names and addresses of the panel members and the grounds for objection thereto are known to the parties or can be learned by an inspection of the records of the clerk of the district court at that time; in other cases the motion must be made prior to the time when the jury is sworn to try the case. For good cause shown, the court may entertain the motion at any time thereafter.

(2) The motion shall be in writing and shall state facts which, if true, show that the jury panel was improperly selected or drawn.

(3) If the motion states facts which, if true, show that the jury panel has been improperly selected or drawn, it shall be the duty of the court to conduct a hearing. The burden of proof shall be on the movant.

(4) If the court finds that the jury panel was improperly selected or drawn, the court shall order the jury panel discharged and the selection or drawing of a new panel in the manner provided by law.

History: L. 1970, ch. 129, § 22-3407; July 1.



22-3408 Trial jurors.

22-3408. Trial jurors. (1) When drawn, a list of prospective jurors and their addresses shall be filed in the office of the clerk of the court and shall be a public record.

(2) (a) The qualifications of jurors and grounds for exemption from jury service in civil cases shall be applicable in criminal trials, except as otherwise provided by law.

(b) An exemption from service on a jury is not a basis for challenge, but is the privilege of the person exempted.

(3) The prosecuting attorney and the defendant or his attorney shall conduct the examination of prospective jurors. The court may conduct an additional examination. The court may limit the examination by the defendant, his attorney or the prosecuting attorney if the court believes such examination to be harassment, is causing unnecessary delay or serves no useful purpose.

History: L. 1970, ch. 129, § 22-3408; July 1.



22-3409 Summoning jurors in misdemeanor case.

22-3409. Summoning jurors in misdemeanor case. When a jury trial is demanded, as provided by law, for misdemeanor cases, the judge shall summon not less than 12 prospective jurors from the source and in the manner provided for the summoning of other petit jurors in the district court in the county.

History: L. 1970, ch. 129, § 22-3409; L. 1976, ch. 163, § 20; L. 1981, ch. 154, § 2; L. 1984, ch. 39, § 42; L. 1996, ch. 214, § 34; L. 1998, ch. 192, § 6; May 28.



22-3410 Challenges for cause.

22-3410. Challenges for cause. (1) Each party may challenge any prospective juror for cause. Challenges for cause shall be tried by the court.

(2) A juror may be challenged for cause on any of the following grounds:

(a) He is related to the defendant, or a person alleged to have been injured by the crime charged or the person on whose complaint the prosecution was begun, by consanguinity within the sixth degree, or is the spouse of any person so related.

(b) He is attorney, client, employer, employee, landlord, tenant, debtor, creditor or a member of the household of the defendant or a person alleged to have been injured by the crime charged or the person on whose complaint the prosecution was instituted.

(c) He is or has been a party adverse to the defendant in a civil action, or has complained against or been accused by him in a criminal prosecution.

(d) He has served on the grand jury which returned the indictment or on a coroner's jury which inquired into the death of a person whose death is the subject of the indictment or information, or on any other investigatory body which inquired into the facts of the crime charged.

(e) He was a juror at a former trial of the same cause.

(f) He was a juror in a civil action against the defendant arising out of the act charged as a crime.

(g) He was a witness to the act or acts alleged to constitute the crime.

(h) He occupies a fiduciary relationship to the defendant or a person alleged to have been injured by the crime or the person on whose complaint the prosecution was instituted.

(i) His state of mind with reference to the case or any of the parties is such that the court determines there is doubt that he can act impartially and without prejudice to the substantial rights of any party.

(3) All challenges for cause must be made before the jury is sworn to try the case.

History: L. 1970, ch. 129, § 22-3410; July 1.



22-3411a Felony trials; number of jurors.

22-3411a. Felony trials; number of jurors. In all felony trials, upon the request of either the prosecution or the defendant, the court shall cause enough jurors to be called, examined, and passed for cause before any peremptory challenges are required, so that there will remain sufficient jurors, after the number of peremptory challenges allowed by law for the case on trial shall have been exhausted, to enable the court to cause 12 jurors to be sworn to try the case.

History: L. 1981, ch. 155, § 2; July 1.



22-3412 Jury selection; peremptory challenges; swearing of jury; alternate or additional jurors.

22-3412. Jury selection; peremptory challenges; swearing of jury; alternate or additional jurors. (a) (1) For crimes committed before July 1, 1993, peremptory challenges shall be allowed as follows:

(A) Each defendant charged with a class A felony shall be allowed 12 peremptory challenges.

(B) Each defendant charged with a class B felony shall be allowed eight peremptory challenges.

(C) Each defendant charged with a felony other than class A or class B felony shall be allowed six peremptory challenges.

(D) Each defendant charged with a misdemeanor shall be allowed three peremptory challenges.

(E) Additional peremptory challenges shall not be allowed on account of separate counts charged in the complaint, information or indictment.

(F) The prosecution shall be allowed the same number of peremptory challenges as all the defendants.

(2) For crimes committed on or after July 1, 1993, peremptory challenges shall be allowed as follows:

(A) Each defendant charged with an off-grid felony, a nondrug felony ranked at severity level 1, or a drug felony ranked at severity level 1 or 2, shall be allowed 12 peremptory challenges.

(B) Each defendant charged with a nondrug felony ranked at severity level 2, 3, 4, 5 or 6, or a drug felony ranked at severity level 3 or 4, shall be allowed 8 peremptory challenges.

(C) Each defendant charged with an unclassified felony, a nondrug severity level 7, 8, 9 or 10, or a drug severity level 5 felony, shall be allowed six peremptory challenges.

(D) Each defendant charged with a misdemeanor shall be allowed three peremptory challenges.

(E) The prosecution shall be allowed the same number of peremptory challenges as all defendants.

(F) The most serious penalty offense charged against each defendant furnishes the criterion for determining the allowed number of peremptory challenges for that defendant.

(G) Additional peremptory challenges shall not be allowed when separate counts are charged in the complaint, information or indictment.

(H) Except as otherwise provided in this subsection, the provisions of this section shall apply. In applying the provisions of this section, the trial court may determine the number of peremptory challenges to allow by reviewing the classification for the crime charged, or nearest comparable felony, as it was classified under the criminal law in effect prior to July 1, 1993. If the severity level of the most serious crime charged raises the potential penalty above that of another crime which was classified higher under the criminal law in effect prior to July 1, 1993, the defendant shall be allowed the number of peremptory challenges as for that higher classified crime under the prior system.

(I) The trial court shall resolve any conflicts with a liberal construction in favor of allowing the greater number of peremptory challenges.

(b) After the parties have interposed all of their challenges to jurors, or have waived further challenges, the jury shall be sworn to try the case.

(c) A trial judge may empanel one or more alternate or additional jurors whenever, in the judge's discretion, the judge believes it advisable to have such jurors available to replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable to perform their duties. Such jurors shall be selected in the same manner, have the same qualifications, and be subject to the same examination and challenges and take the same oath and have the same functions, powers and privileges as the regular jurors. Such jurors may be selected at the same time as the regular jurors or after the jury has been empaneled and sworn, in the judge's discretion. Each party shall be entitled to one peremptory challenge to such alternate jurors. Such alternate jurors shall be seated near the other jurors, with equal power and facilities for seeing and hearing the proceedings in the case, and they must attend at all times upon the trial of the cause in company with the other jurors. They shall obey the orders of and be bound by the admonition of the court upon each adjournment, but if the regular jurors are ordered to be kept in custody during the trial of the cause, such alternate jurors also shall be kept in confinement with the other jurors. Upon final submission of the case to the jury, the alternate jurors may be discharged or they may be retained separately and not discharged until the final decision of the jury. If the alternate jurors are not discharged on final submission of the case and if any regular juror shall be discharged from jury service in any such action prior to the jury reaching its verdict, the court shall draw the name of an alternate juror who shall replace the juror so discharged and be subject to the same rules and regulations as though such juror had been selected as one of the original jurors.

History: L. 1970, ch. 129, § 22-3412; L. 1973, ch. 144, § 1; L. 1981, ch. 155, § 1; L. 1983, ch. 114, § 1; L. 1984, ch. 39, § 43; L. 1994, ch. 291, § 62; L. 1996, ch. 214, § 35; L. 1998, ch. 192, § 7; L. 2009, ch. 61, § 2; L. 2012, ch. 150, § 41; July 1.



22-3413 Juror's knowledge of material fact.

22-3413. Juror's knowledge of material fact. If a juror has personal knowledge of any fact material to the case, he must inform the court and shall not speak of such fact to other jurors out of court. If a juror has personal knowledge of a fact material to the case, gained from sources other than evidence presented at trial and shall speak of such fact to other jurors without the knowledge of the court or the defendant, he may be adjudged in contempt and punished accordingly.

History: L. 1970, ch. 129, § 22-3413; July 1.



22-3414 Order of trial.

22-3414. Order of trial. (1) The prosecuting attorney shall state the case and offer evidence in support of the prosecution. The defendant may make an opening statement prior to the prosecution's offer of evidence, or may make such statement and offer evidence in support of such statement after the prosecution rests.

(2) The parties may then respectively offer rebutting testimony only, unless the court, for good cause, permits them to offer evidence upon their original case.

(3) At the close of the evidence or at such earlier time during the trial as the judge reasonably directs, any party may file written requests that the court instruct the jury on the law as set forth in the requests. The judge shall instruct the jury at the close of the evidence before argument and the judge, in the judge's discretion, after the opening statements, may instruct the jury on such matters as in the judge's opinion will assist the jury in considering the evidence as it is presented. In cases where there is some evidence which would reasonably justify a conviction of some lesser included crime as provided in subsection (b) of K.S.A. 2016 Supp. 21-5109, and amendments thereto, the judge shall instruct the jury as to the crime charged and any such lesser included crime.

The court shall pass upon the objections to the instructions and shall either give each instruction as requested or proposed or refuse to do so, or give the requested instruction with modification. All instructions given or requested must be filed as a part of the record of the case.

The court reporter shall record all objections to the instructions given or refused by the court, together with modifications made, and the rulings of the court.

No party may assign as error the giving or failure to give an instruction, including a lesser included crime instruction, unless the party objects thereto before the jury retires to consider its verdict stating distinctly the matter to which the party objects and the grounds of the objection unless the instruction or the failure to give an instruction is clearly erroneous. Opportunity shall be given to make the objections out of the hearing of the jury.

(4) When the jury has been instructed, unless the case is submitted to the jury on either side or on both sides without argument, the prosecuting attorney may commence and may conclude the argument. If there is more than one defendant, the court shall determine their relative order in presentation of evidence and argument. In arguing the case, comment may be made upon the law of the case as given in the instructions, as well as upon the evidence.

History: L. 1970, ch. 129, § 22-3414; L. 1971, ch. 114, § 7; L. 1998, ch. 185, § 3; L. 2011, ch. 30, § 127; July 1.



22-3415 Laws applicable to witnesses; immunity from prosecution or punishment.

22-3415. Laws applicable to witnesses; immunity from prosecution or punishment. (a) The provisions of law in civil cases relative to compelling the attendance and testimony of witnesses, their examination, the administration of oaths and affirmations, and proceedings as for contempt, to enforce the remedies and protect the rights of the parties, shall extend to criminal cases so far as they are in their nature applicable, unless other provision is made by statute.

(b) The county or district attorney or the attorney general may at any time, on behalf of the state, grant in writing to any person:

(1) Transactional immunity. Any person granted transactional immunity shall not be prosecuted for any crime which has been committed for which such immunity is granted or for any other transactions arising out of the same incident.

(2) Use and derivative immunity. Any person granted use and derivative use immunity may be prosecuted for any crime, but the state shall not use any testimony against such person provided under a grant of such immunity or any evidence derived from such testimony. Any defendant may file with the court a motion to suppress in writing to prevent the state from using evidence on the grounds that the evidence was derived from and obtained against the defendant as a result of testimony or statements made under such grant of immunity. The motion shall state facts supporting the allegations. Upon a hearing on such motion, the state shall have the burden to prove by clear and convincing evidence that the evidence was obtained independently and from a collateral source.

(c) Any person granted immunity under either or both of subsection (b)(1) or (2) may not refuse to testify on grounds that such testimony may self incriminate unless such testimony may form the basis for a violation of federal law for which immunity under federal law has not been conferred. No person shall be compelled to testify in any proceeding where the person is a defendant.

(d) No immunity shall be granted for perjury as provided in K.S.A. 2016 Supp. 21-5903, and amendments thereto, which was committed in giving such evidence.

History: L. 1970, ch. 129, § 22-3415; L. 1972, ch. 122, § 1; L. 1999, ch. 56, § 3; L. 2011, ch. 30, § 128; July 1.



22-3416 Prisoner as witness.

22-3416. Prisoner as witness. No prisoner in the custody of the secretary of corrections shall be required to attend as a witness in any criminal action or proceeding except on order of the court before whom the prosecution is pending and under such terms as the court may prescribe.

History: L. 1970, ch. 129, § 22-3416; L. 2012, ch. 51, § 1; July 1.



22-3417 Objections to rulings.

22-3417. Objections to rulings. Formal exceptions to rulings or orders of the court are unnecessary. It is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor; and, if a party has no opportunity to object to a ruling or order at the time it is made, the absence of an objection does not thereafter prejudice him.

History: L. 1970, ch. 129, § 22-3417; July 1.



22-3418 View of place of crime.

22-3418. View of place of crime. Whenever in the opinion of the court it is proper for the jurors to have a view of the place in which any material fact occurred, it may order them to be conducted in a body under the charge of an officer to the place, which shall be shown to them by some person appointed by the court for that purpose. They may be accompanied by the defendant, his counsel and the prosecuting attorney. While the jurors are thus absent, no person other than the officer and the person appointed to show them the place shall speak to them on any subject connected with the trial. The officer or person appointed to show them the place shall speak to the jurors only to the extent necessary to conduct them to and identify the place or thing in question.

History: L. 1970, ch. 129, § 22-3418; July 1.



22-3419 Motion for judgment of acquittal.

22-3419. Motion for judgment of acquittal. (1) The court on motion of a defendant or on its own motion shall order the entry of judgment of acquittal of one or more crimes charged in the complaint, indictment or information after the evidence on either side is closed if the evidence is insufficient to sustain a conviction of such crime or crimes. If a defendant's motion for judgment of acquittal at the close of the evidence offered by the prosecution is not granted, the defendant may offer evidence without having reserved the right.

(2) If a motion for judgment of acquittal is made at the close of all the evidence, the court may reserve decision on the motion, submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.

(3) If the jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within seven days after the jury is discharged or within such further time as the court may fix during the seven-day period. If a verdict of guilty is returned the court may on such motion set aside the verdict and enter judgment of acquittal. It shall not be necessary to the making of such a motion that a similar motion has been made prior to the submission of the case to the jury.

History: L. 1970, ch. 129, § 22-3419; July 1.



22-3420 Conduct of jury after submission.

22-3420. Conduct of jury after submission. (a) When the case is finally submitted to the jury, they shall retire for deliberation. They must be kept together in some convenient place under charge of a bailiff until they agree upon a verdict, or be discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night, and at their meals. The bailiff having them under such bailiff's charge shall not allow any communications to be made to them, or communicate with them, unless by order of the court. Before the jury's verdict is rendered the bailiff shall not communicate to any person the state of their deliberations, or the verdict agreed upon. No person other than members of the jury shall be present in the jury room during deliberations.

(b) If the jury is permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that: (1) It is their duty not to converse with, or allow themselves to be addressed by any other person on any subject of the trial, and that any attempt to do so should be immediately reported by them to the court; (2) it is their duty not to make any final determinations or express any opinion on any subject of the trial until the case is finally submitted to them; and (3) such admonition shall apply to every subsequent separation of the jury.

(c) In the court's discretion, upon the jury's retiring for deliberation, the jury may take any admitted exhibits into the jury room, where they may review them without further permission from the court. If necessary, the court may provide equipment to facilitate review.

(d) The jury shall be instructed that any question it wishes to ask the court about the instructions or evidence should be signed, dated and submitted in writing to the bailiff. The court shall notify the parties of the contents of the questions and provide them an opportunity to discuss an appropriate response. The defendant must be present during the discussion of such written questions, unless such presence is waived. The court shall respond to all questions from a deliberating jury in open court or in writing. In its discretion, the court may grant a jury's request to rehear testimony. The defendant must be present during any response if given in open court, unless such presence is waived. Written questions from the jury, the court's response and any objections thereto shall be made a part of the record.

(e) The jury may be discharged by the court on account of the sickness of a juror, or other accident or calamity, or other necessity to be found by the court requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.

(f) The amendments to this section by this act establish a procedural rule, and as such shall be construed and applied retroactively.

History: L. 1970, ch. 129, § 22-3420; L. 2014, ch. 102, § 7; July 1.



22-3421 Verdict, procedure.

22-3421. Verdict, procedure. The verdict shall be written, signed by the presiding juror and read by the clerk to the jury, and the inquiry made whether it is the jury's verdict. If any juror disagrees, the jury must be sent out again; but if no disagreement is expressed, and neither party requires the jury to be polled, the verdict is complete and the jury discharged from the case. If the verdict is defective in form only, it may be corrected by the court, with the assent of the jury, before it is discharged.

History: L. 1970, ch. 129, § 22-3421; L. 1984, ch. 112, § 23; July 1.



22-3422 Allocution.

22-3422. Allocution. When the defendant appears for judgment, he must be informed by the court of the verdict of the jury, or the finding of the court and asked whether he has any legal cause to show why judgment should not be rendered. If none is shown the court shall pronounce judgment against the defendant.

History: L. 1970, ch. 129, § 22-3422; July 1.



22-3423 Mistrials.

22-3423. Mistrials. (1) The trial court may terminate the trial and order a mistrial at any time that he finds termination is necessary because:

(a) It is physically impossible to proceed with the trial in conformity with law; or

(b) There is a legal defect in the proceedings which would make any judgment entered upon a verdict reversible as a matter of law and the defendant requests or consents to the declaration of a mistrial; or

(c) Prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the defendant or the prosecution; or

(d) The jury is unable to agree upon a verdict; or

(e) False statements of a juror on voir dire prevent a fair trial; or

(f) The trial has been interrupted pending a determination of the defendant's competency to stand trial.

(2) When a mistrial is ordered, the court shall direct that the case be retained on the docket for trial or such other proceedings as may be proper and that the defendant be held in custody pending such further proceedings, unless he is released pursuant to the terms of an appearance bond.

History: L. 1970, ch. 129, § 22-3423; July 1.



22-3424 Judgment and sentence; restitution; duties of court.

22-3424. Judgment and sentence; restitution; duties of court. (a) The judgment shall be rendered and sentence imposed in open court.

(b) If the verdict or finding is not guilty, judgment shall be rendered immediately and the defendant shall be discharged from custody and the obligation of the defendant's appearance bond.

(c) If the verdict or finding is guilty, judgment shall be rendered and sentence pronounced without unreasonable delay, allowing adequate time for the filing and disposition of post-trial motions and for completion of such presentence investigation as the court may require.

(d) (1) If the verdict or finding is guilty, upon request of the victim or the victim's family and before imposing sentence, the court shall hold a hearing to establish restitution. The defendant may waive the right to the hearing and accept the amount of restitution as established by the court. If the court orders restitution to be paid to the victim or the victim's family, the order shall be enforced as a judgment of restitution pursuant to K.S.A. 60-4301 through 60-4304, and amendments thereto.

(2) (A) The court shall order a person convicted of human trafficking or aggravated human trafficking, K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, K.S.A. 2016 Supp. 21-6422, and amendments thereto, to pay restitution to the victim of the offense for:

(i) Expenses incurred or reasonably certain to be incurred by the victim as a result of the offense, including reasonable attorney fees and costs; and

(ii) an amount equal to three times the greatest of the following, with no reduction for expenses the defendant incurred to maintain the victim:

(a) The gross income to the defendant for, or the value to the defendant of, the victim's labor or services or sexual activity;

(b) the amount the defendant contracted to pay the victim; or

(c) the value of the victim's labor or services or sexual activity, calculated under the minimum wage and overtime provisions of the federal fair labor standards act, 29 U.S.C. § 201 et seq., or under K.S.A. 44-1203, and amendments thereto, whichever is higher, even if the provisions do not apply to the victim's labor or services or sexual activity.

(B) The court shall order restitution under subsection (d)(2) even if the victim is unavailable to accept payment of restitution.

(C) If the victim does not claim restitution ordered under subsection (d)(2) for five years after entry of the order, the restitution must be paid to the human trafficking victim assistance fund created by K.S.A. 2016 Supp. 75-758, and amendments thereto, to help victims.

(e) Before imposing sentence the court shall: (1) Allow the prosecuting attorney to address the court, if the prosecuting attorney so requests; (2) afford counsel an opportunity to speak on behalf of the defendant; (3) allow the victim or such members of the victim's family as the court deems appropriate to address the court, if the victim or the victim's family so requests; and (4) address the defendant personally and ask the defendant if the defendant wishes to make a statement on the defendant's own behalf and to present any evidence in mitigation of punishment.

(f) After imposing sentence in a case which has gone to trial on a plea of not guilty, the court shall advise the defendant of the defendant's right to appeal and of the right of a person who is unable to pay the costs of an appeal to appeal in forma pauperis.

History: L. 1970, ch. 129, § 22-3424; L. 1991, ch. 90, § 2; L. 1993, ch. 166, § 4; L. 1993, ch. 291, § 273; L. 1995, ch. 257, § 3; L. 2015, ch. 94, § 4; July 1.



22-3425 Commitment for failure to pay fine and costs.

22-3425. Commitment for failure to pay fine and costs. (1) When a defendant is adjudged to pay a fine and costs, the court may order him to be committed to the county jail until such fine and costs are paid or may make an order providing for the payment of such fines and costs in installments.

(2) Any person confined in the county jail for failure to pay a fine or costs may be released by the court which imposed sentence, upon satisfactory proof that such person is unable to pay such fine and costs. A release under this section shall not discharge a person from his liability to pay the fine and costs adjudged against him, but they may thereafter be collected by execution as on judgments in civil cases.

History: L. 1970, ch. 129, § 22-3425; July 1.



22-3426 Record of judgment; form and content of journal entry.

22-3426. Record of judgment; form and content of journal entry. (a) When judgment is rendered or sentence of imprisonment is imposed, upon a plea or verdict of guilty, a record thereof shall be made upon the journal of the court, reflecting, if applicable, conviction or other judgment, the sentence if imposed, and the commitment, which record among other things shall contain a statement of the crime charged, and under what statute; the plea or verdict and the judgment rendered or sentence imposed, and under what statute, and a statement that the defendant was duly represented by counsel naming such counsel, or a statement that the defendant has stated on the record or in writing that the defendant did not want representation of counsel.

(b) If defendant is sentenced to the custody of the secretary of corrections the journal entry shall record, in a judgment form, if used, all the information required under K.S.A. 2016 Supp. 21-6711, and amendments thereto, unless such section is not applicable.

(c) It shall be the duty of the court personally to examine the journal entry and to sign the same.

(d) For felony convictions for crimes committed on or after July 1, 1993, in addition to the provisions of subsections (a) through (c), the journal entry shall contain the following information:

(1) Court case number;

(2) Kansas bureau of investigation number;

(3) case transaction number;

(4) court O.R.I. number;

(5) the type of counsel;

(6) type of trial, if any;

(7) pretrial status of the offender;

(8) the date of the sentencing hearing;

(9) a listing of offenses for which the defendant is convicted;

(10) the criminal history classification;

(11) the sentence imposed for each offense including postrelease or probation supervision durations;

(12) whether the sentences run concurrently or consecutively;

(13) amount of credit for time spent incarcerated;

(14) period ordered in county jail as a condition of probation;

(15) a listing of offenses in which a departure sentence is imposed;

(16) type of departure sentence; and

(17) factors cited as a basis for departure sentence.

The journal entry shall be recorded on a form approved by the Kansas sentencing commission.

History: L. 1970, ch. 129, § 22-3426; L. 1980, ch. 104, § 6; L. 1992, ch. 239, § 260; L. 1993, ch. 291, § 193; L. 1994, ch. 291, § 91; L. 1994, ch. 341, § 17; L. 1995, ch. 251, § 26; L. 1996, ch. 258, § 6; L. 2008, ch. 41, § 1; L. 2011, ch. 30, § 129; July 1.



22-3426a Revocation of probation; form and content of journal entry.

22-3426a. Revocation of probation; form and content of journal entry. (a) For crimes committed on or after July 1, 1993, when a convicted person is revoked for a probation violation, a record thereof shall be made upon the journal of the court. Such journal entry shall include:

(1) Court case number;

(2) Kansas bureau of investigation number;

(3) case transaction number;

(4) court O.R.I. number;

(5) name of the judge who heard the evidence;

(6) those present and whether defendant's counsel was appointed or retained;

(7) date violator was sentenced to department of corrections;

(8) offenses for which defendant was sentenced and time to be served for each crime;

(9) total imprisonment term;

(10) supervision revoked;

(11) date motion to revoke defendant's probation was filed; and

(12) whether there are sufficient evidence and grounds for the court to revoke defendant's probation.

(b) It shall be the duty of the court to personally examine the journal entry and sign the same.

(c) The journal entry shall be recorded on a form approved by the Kansas sentencing commission.

History: L. 1993, ch. 291, § 194; L. 1994, ch. 291, § 92; L. 1994, ch. 341, § 18; L. 1995, ch. 251, § 27; L. 1996, ch. 258, § 7; L. 2008, ch. 41, § 2; July 1.



22-3427 Execution of sentence.

22-3427. Execution of sentence. (a) When any person has been convicted of a violation of any law of the state of Kansas and has been sentenced to confinement, it shall be the duty of the sheriff of the county, upon receipt of a certified copy of the journal entry of judgment, judgment form showing conviction, sentence, and commitment, or an order of commitment supported by a recorded judgment of sentence, to cause such person to be confined in accordance with the sentence.

(b) The certified copy of a judgment and sentence to confinement or imprisonment shall be sufficient authority for the jailer or warden or other person in charge of the place of confinement to detain such person for the period of the sentence.

(c) The court shall forward a copy of all complaints, supporting affidavits, presentence investigation reports and other diagnostic reports on the offender received by the district court, including any reports received from the state security hospital, to the officer having the offender in custody for delivery with the offender to the correctional institution.

History: L. 1970, ch. 129, § 22-3427; L. 1980, ch. 104, § 7; L. 2010, ch. 136, § 306; L. 2011, ch. 30, § 84; L. 2012, ch. 28, § 1; July 1.



22-3428 Persons found not guilty by jury by reason of mental disease or defect; commitment to state security hospital; determination of whether person is a mentally ill person, notice and hearing; procedure for transfer, release or discharge, standards, notice and hearing; victim notification.

22-3428. Persons found not guilty by jury by reason of mental disease or defect; commitment to state security hospital; determination of whether person is a mentally ill person, notice and hearing; procedure for transfer, release or discharge, standards, notice and hearing; victim notification. (1) (a) When a defendant is acquitted and the jury answers in the affirmative to the special question asked pursuant to K.S.A. 22-3221, and amendments thereto, the defendant shall be committed to the state security hospital for safekeeping and treatment and the county or district attorney shall provide victim notification. A finding of not guilty and the jury answering in the affirmative to the special question asked pursuant to K.S.A. 22-3221, and amendments thereto, shall be prima facie evidence that the acquitted defendant is presently likely to cause harm to self or others.

(b) Within 90 days of the defendant's admission, the chief medical officer of the state security hospital shall send to the court a written evaluation report. Upon receipt of the report, the court shall set a hearing to determine whether or not the defendant is currently a mentally ill person. The hearing shall be held within 30 days after the receipt by the court of the chief medical officer's report.

(c) The court shall give notice of the hearing to the chief medical officer of the state security hospital, the district or county attorney, the defendant and the defendant's attorney. The county or district attorney shall provide victim notification. The court shall inform the defendant that such defendant is entitled to counsel and that counsel will be appointed to represent the defendant if the defendant is not financially able to employ an attorney as provided in K.S.A. 22-4503 et seq., and amendments thereto. The defendant shall remain at the state security hospital pending the hearing.

(d) At the hearing, the defendant shall have the right to present evidence and cross-examine witnesses. At the conclusion of the hearing, if the court finds by clear and convincing evidence that the defendant is not currently a mentally ill person, the court shall dismiss the criminal proceeding and discharge the defendant, otherwise the court may commit the defendant to the state security hospital for treatment or may place the defendant on conditional release pursuant to subsection (4). The county or district attorney shall provide victim notification regarding the outcome of the hearing.

(2) Subject to the provisions of subsection (3):

(a) Whenever it appears to the chief medical officer of the state security hospital that a person committed under subsection (1)(d) is not likely to cause harm to other persons in a less restrictive hospital environment, the officer may transfer the person to any state hospital, subject to the provisions of subsection (3). At any time subsequent thereto during which such person is still committed to a state hospital, if the chief medical officer of that hospital finds that the person may be likely to cause harm or has caused harm, to others, such officer may transfer the person back to the state security hospital.

(b) Any person committed under subsection (1)(d) may be granted conditional release or discharge as an involuntary patient.

(3) Before transfer of a person from the state security hospital pursuant to subsection (2)(a) or conditional release or discharge of a person pursuant to subsection (2)(b), the chief medical officer of the state security hospital or the state hospital where the patient is under commitment shall give notice to the district court of the county from which the person was committed that transfer of the patient is proposed or that the patient is ready for proposed conditional release or discharge. Such notice shall include, but not be limited to: (a) Identification of the patient; (b) the course of treatment; (c) a current assessment of the defendant's mental illness; (d) recommendations for future treatment, if any; and (e) recommendations regarding conditional release or discharge, if any. Upon receiving notice, the district court shall order that a hearing be held on the proposed transfer, conditional release or discharge. The court shall give notice of the hearing to the state hospital or state security hospital where the patient is under commitment, to the district or county attorney of the county from which the person was originally ordered committed. The county or district attorney shall provide victim notification regarding the hearing. The court shall order the involuntary patient to undergo a mental evaluation by a person designated by the court. A copy of all orders of the court shall be sent to the involuntary patient and the patient's attorney. The report of the court ordered mental evaluation shall be given to the district or county attorney, the involuntary patient and the patient's attorney at least seven days prior to the hearing. The hearing shall be held within 30 days after the receipt by the court of the chief medical officer's notice. The involuntary patient shall remain in the state hospital or state security hospital where the patient is under commitment until the hearing on the proposed transfer, conditional release or discharge is to be held. At the hearing, the court shall receive all relevant evidence, including the written findings and recommendations of the chief medical officer of the state security hospital or the state hospital where the patient is under commitment, and shall determine whether the patient shall be transferred to a less restrictive hospital environment or whether the patient shall be conditionally released or discharged. The patient shall have the right to present evidence at such hearing and to cross-examine any witnesses called by the district or county attorney. At the conclusion of the hearing, if the court finds by clear and convincing evidence that the patient will not be likely to cause harm to self or others if transferred to a less restrictive hospital environment, the court shall order the patient transferred. If the court finds by clear and convincing evidence that the patient is not currently a mentally ill person, the court shall order the patient discharged or conditionally released; otherwise, the court shall order the patient to remain in the state security hospital or state hospital where the patient is under commitment. If the court orders the conditional release of the patient in accordance with subsection (4), the court may order as an additional condition to the release that the patient continue to take prescribed medication and report as directed to a person licensed to practice medicine and surgery to determine whether or not the patient is taking the medication or that the patient continue to receive periodic psychiatric or psychological treatment. The county or district attorney shall notify any victims of the outcome of the hearing.

(4) In order to ensure the safety and welfare of a patient who is to be conditionally released and the citizenry of the state, the court may allow the patient to remain in custody at a facility under the supervision of the secretary for aging and disability services for a period of time not to exceed 45 days in order to permit sufficient time for the secretary to prepare recommendations to the court for a suitable reentry program for the patient and allow adequate time for the county or district attorney to provide victim notification. The reentry program shall be specifically designed to facilitate the return of the patient to the community as a functioning, self-supporting citizen, and may include appropriate supportive provisions for assistance in establishing residency, securing gainful employment, undergoing needed vocational rehabilitation, receiving marital and family counseling, and such other outpatient services that appear beneficial. If a patient who is to be conditionally released will be residing in a county other than the county where the district court that ordered the conditional release is located, the court shall transfer venue of the case to the district court of the other county and send a copy of all of the court's records of the proceedings to the other court. In all cases of conditional release the court shall: (a) Order that the patient be placed under the temporary supervision of district court probation and parole services, community treatment facility or any appropriate private agency; and (b) require as a condition precedent to the release that the patient agree in writing to waive extradition in the event a warrant is issued pursuant to K.S.A. 22-3428b, and amendments thereto.

(5) At any time during the conditional release period, a conditionally released patient, through the patient's attorney, or the county or district attorney of the county in which the district court having venue is located may file a motion for modification of the conditions of release, and the court shall hold an evidentiary hearing on the motion within 14 days of its filing. The court shall give notice of the time for the hearing to the patient and the county or district attorney. If the court finds from the evidence at the hearing that the conditional provisions of release should be modified or vacated, it shall so order. If at any time during the transitional period the designated medical officer or supervisory personnel or the treatment facility informs the court that the patient is not satisfactorily complying with the provisions of the conditional release, the court, after a hearing for which notice has been given to the county or district attorney and the patient, may make orders: (a) For additional conditions of release designed to effect the ends of the reentry program; (b) requiring the county or district attorney to file a petition to determine whether the patient is a mentally ill person as provided in K.S.A. 59-2957, and amendments thereto; or (c) requiring that the patient be committed to the state security hospital or any state hospital. In cases where a petition is ordered to be filed, the court shall proceed to hear and determine the petition pursuant to the care and treatment act for mentally ill persons and that act shall apply to all subsequent proceedings. If a patient is committed to any state hospital pursuant to this act the county or district attorney shall provide victim notification. The costs of all proceedings, the mental evaluation and the reentry program authorized by this section shall be paid by the county from which the person was committed.

(6) In any case in which the defense that the defendant lacked the required mental state pursuant to K.S.A. 22-3220, and amendments thereto, is relied on, the court shall instruct the jury on the substance of this section.

(7) As used in this section and K.S.A. 22-3428a, and amendments thereto:

(a) "Likely to cause harm to self or others" means that the person is likely, in the reasonably foreseeable future, to cause substantial physical injury or physical abuse to self or others or substantial damage to another's property, or evidenced by behavior causing, attempting or threatening such injury, abuse or neglect.

(b) "Mentally ill person" means any person who:

(A) Is suffering from a severe mental disorder to the extent that such person is in need of treatment; and

(B) is likely to cause harm to self or others.

(c) "Treatment facility" means any mental health center or clinic, psychiatric unit of a medical care facility, psychologist, physician or other institution or individual authorized or licensed by law to provide either inpatient or outpatient treatment to any patient.

History: L. 1970, ch. 129, § 22-3428; L. 1971, ch. 117, § 1; L. 1975, ch. 200, § 1; L. 1976, ch. 163, § 23; L. 1978, ch. 129, § 1; L. 1979, ch. 97, § 1; L. 1980, ch. 105, § 1; L. 1982, ch. 148, § 2; L. 1986, ch. 211, § 28; L. 1989, ch. 101, § 1; L. 1992, ch. 309, § 3; L. 1993, ch. 247, § 2; L. 1995, ch. 251, § 28; L. 1996, ch. 167, § 45; L. 1996, ch. 246, § 1; L. 2010, ch. 61, § 4; L. 2011, ch. 91, § 17; L. 2014, ch. 5, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3428c.



22-3428a Same; annual hearing on continued commitment; procedure, notice and standards; victim notification.

22-3428a. Same; annual hearing on continued commitment; procedure, notice and standards; victim notification. (1) Any person found not guilty, pursuant to K.S.A. 22-3220 and 22-3221, and amendments thereto, who remains in the state security hospital or a state hospital for over one year pursuant to a commitment under K.S.A. 22-3428, and amendments thereto, shall be entitled annually to request a hearing to determine whether or not the person continues to be a mentally ill person. The request shall be made in writing to the district court of the county where the person is hospitalized and shall be signed by the committed person or the person's counsel. When the request is filed, the court shall give notice of the request to: (a) The county or district attorney of the county in which the person was originally ordered committed; and (b) the chief medical officer of the state security hospital or state hospital where the person is committed. The chief medical officer receiving the notice, or the officer's designee, shall conduct a mental examination of the person and shall send to the district court of the county where the person is hospitalized and to the county or district attorney of the county in which the person was originally ordered committed a report of the examination within 21 days from the date when notice from the court was received. Within 14 days after receiving the report of the examination, the county or district attorney receiving it may file a motion with the district court that gave the notice, requesting the court to change the venue of the hearing to the district court of the county in which the person was originally committed, or the court that gave the notice on its own motion may change the venue of the hearing to the district court of the county in which the person was originally committed. Upon receipt of that motion and the report of the mental examination or upon the court's own motion, the court shall transfer the hearing to the district court specified in the motion and send a copy of the court's records of the proceedings to that court.

(2) After the time in which a change of venue may be requested has elapsed, the court having venue shall set a date for the hearing, giving notice thereof to the county or district attorney of the county, the committed person and the person's counsel. The county or district attorney shall provide victim notification. If there is no counsel of record, the court shall appoint a counsel for the committed person. The committed person shall have the right to procure, at the person's own expense, a mental examination by a physician or licensed psychologist of the person's own choosing. If a committed person is financially unable to procure such an examination, the aid to indigent defendants provisions of article 45 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, shall be applicable to that person. A committed person requesting a mental examination pursuant to K.S.A. 22-4508, and amendments thereto, may request a physician or licensed psychologist of the person's own choosing and the court shall request the physician or licensed psychologist to provide an estimate of the cost of the examination. If the physician or licensed psychologist agrees to accept compensation in an amount in accordance with the compensation standards set by the board of supervisors of panels to aid indigent defendants, the judge shall appoint the requested physician or licensed psychologist; otherwise, the court shall designate a physician or licensed psychologist to conduct the examination. Copies of each mental examination of the committed person shall be filed with the court at least seven days prior to the hearing and shall be supplied to the county or district attorney receiving notice pursuant to this section and the committed person's counsel.

(3) At the hearing the committed person shall have the right to present evidence and cross-examine the witnesses. The court shall receive all relevant evidence, including the written findings and recommendations of the chief medical officer of the state security hospital or state hospital where the person is under commitment, and shall determine whether the committed person continues to be a mentally ill person. At the hearing the court may make any order that a court is empowered to make pursuant to subsections (3), (4) and (5) of K.S.A. 22-3428, and amendments thereto. If the court finds by clear and convincing evidence the committed person is not a mentally ill person, the court shall order the person discharged; otherwise, the person shall remain committed or be conditionally released. The county or district attorney shall provide victim notification regarding the outcome of the hearing.

(4) Costs of a hearing held pursuant to this section shall be assessed against and paid by the county in which the person was originally ordered committed.

History: L. 1978, ch. 127, § 1; L. 1979, ch. 97, § 2; L. 1980, ch. 105, § 2; L. 1982, ch. 148, § 3; L. 1986, ch. 211, § 29; L. 1986, ch. 299, § 3; L. 1986, ch. 134, § 1; L. 1989, ch. 101, § 2; L. 1993, ch. 247, § 3; L. 1995, ch. 251, § 29; L. 2010, ch. 61, § 5; L. 2011, ch. 91, § 18; L. 2014, ch. 5, § 4; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3428d.



22-3428b Same; violation of conditions of release; return to custody.

22-3428b. Same; violation of conditions of release; return to custody. Any person who violates an order of conditional release entered pursuant to K.S.A. 22-3428 or 22-3428a, and any amendments to such sections, shall be subject to contempt of court proceedings. Upon a finding of probable cause to believe that a person has violated the conditions of any such order the district court may issue a warrant directing any law enforcement officer to take such person into custody and return the defendant to the custody of the court or to any facility designated by the court.

History: L. 1980, ch. 105, § 3; July 1.



22-3429 Mental examination, evaluation and report after conviction and prior to sentence; limit on commitment.

22-3429. Mental examination, evaluation and report after conviction and prior to sentence; limit on commitment. After conviction and prior to sentence and as part of the presentence investigation authorized by K.S.A. 2016 Supp. 21-6703, and amendments thereto or for crimes committed on or after July 1, 1993, a presentence investigation report as provided in K.S.A. 2016 Supp. 21-6813, and amendments thereto, the trial judge may order the defendant committed for mental examination, evaluation and report. If the defendant is convicted of a felony, the commitment shall be to the state security hospital or any suitable local mental health facility. If the defendant is convicted of a misdemeanor, the commitment shall be to a state hospital or any suitable local mental health facility. If adequate private facilities are available and if the defendant is willing to assume the expense thereof, commitment may be to a private hospital. A report of the examination and evaluation shall be furnished to the judge and shall be made available to the prosecuting attorney and counsel for the defendant. A defendant may not be detained for more than 120 days under a commitment made under this section.

History: L. 1970, ch. 129, § 22-3429; L. 1992, ch. 309, § 4; L. 1993, ch. 291, § 195; L. 1994, ch. 291, § 63; L. 2011, ch. 30, § 130; July 1.



22-3430 Commitment to certain institutions as a result of a K.S.A. 22-3429 examination, when; standards; costs; appeal by defendant; victim notification.

22-3430. Commitment to certain institutions as a result of a K.S.A. 22-3429 examination, when; standards; costs; appeal by defendant; victim notification. (a) If the report of the examination authorized by K.S.A. 22-3429, and amendments thereto, shows that the defendant is in need of psychiatric care and treatment, that such treatment may materially aid in the defendant's rehabilitation and that the defendant and society are not likely to be endangered by permitting the defendant to receive such psychiatric care and treatment, in lieu of confinement or imprisonment, the trial judge shall have power to commit such defendant to: (1) The state security hospital or any county institution provided for the reception, care, treatment and maintenance of mentally ill persons, if the defendant is convicted of a felony; or (2) any state or county institution provided for the reception, care, treatment and maintenance of mentally ill persons, if the defendant is convicted of a misdemeanor. The court may direct that the defendant be detained in such hospital or institution until further order of the court or until the defendant is discharged under K.S.A. 22-3431, and amendments thereto. The county or district attorney shall notify any victims of the outcome of the hearing. No period of detention under this section shall exceed the maximum term provided by law for the crime of which the defendant has been convicted. The cost of care and treatment provided by a state institution shall be assessed in accordance with K.S.A. 59-2006, and amendments thereto.

(b) No defendant committed to the state security hospital pursuant to this section upon conviction of a felony shall be transferred or released from such hospital except on recommendation of the staff of such hospital.

(c) The defendant may appeal from any order of commitment made pursuant to this section in the same manner and with like effect as if sentence to a jail, or to the custody of the secretary of corrections had been imposed.

History: L. 1970, ch. 129, § 22-3430; L. 1992, ch. 309, § 5; L. 1993, ch. 247, § 4; L. 2010, ch. 61, § 6; L. 2014, ch. 5, § 5; July 1.



22-3431 Commitment to certain institutions as a result of mental examination and report after conviction and prior to sentence; disposition upon completion of treatment; notice and hearing; victim notification.

22-3431. Commitment to certain institutions as a result of mental examination and report after conviction and prior to sentence; disposition upon completion of treatment; notice and hearing; victim notification. (a) Whenever it appears to the chief medical officer of the institution to which a defendant has been committed under K.S.A. 22-3430, and amendments thereto, that the defendant will not be improved by further detention in such institution, the chief medical officer shall give written notice thereof to the district court where the defendant was convicted. Such notice shall include, but not be limited to: (1) Identification of the patient; (2) the course of treatment; (3) a current assessment of the defendant's psychiatric condition; (4) recommendations for future treatment, if any; and (5) recommendations regarding discharge, if any.

(b) Upon receiving such notice, the district court shall order that a hearing be held. The court shall give notice of the hearing to: (1) The state hospital or state security hospital where the defendant is under commitment; (2) the district or county attorney of the county from which the defendant was originally committed; (3) the defendant; and (4) the defendant's attorney. The county or district attorney shall provide victim notification. The court shall inform the defendant that such defendant is entitled to counsel and that counsel will be appointed to represent the defendant if the defendant is not financially able to employ an attorney as provided in K.S.A. 22-4503 et seq., and amendments thereto. The hearing shall be held within 30 days after the receipt by the court of the chief medical officer's notice.

(c) At the hearing, the defendant shall be sentenced, committed, granted probation, assigned to a community correctional services program, as provided by K.S.A. 75-5291, and amendments thereto, or discharged as the court deems best under the circumstance. The county or district attorney shall notify any victims of the outcome of the hearing. The time spent in a state or local institution pursuant to a commitment under K.S.A. 22-3430, and amendments thereto, shall be credited against any sentence, confinement or imprisonment imposed on the defendant.

History: L. 1970, ch. 129, § 22-3431; L. 1971, ch. 114, § 8; L. 1986, ch. 123, § 22; L. 1993, ch. 247, § 5; L. 2000, ch. 182, § 7; L. 2010, ch. 61, § 7; L. 2014, ch. 5, § 6; July 1.



22-3432 Information for secretary of corrections concerning person convicted.

22-3432. Information for secretary of corrections concerning person convicted. (a) It shall be the duty of the county or district attorney of the county in which a person has been convicted of a felony and sentenced to imprisonment to furnish to the secretary of corrections information pertaining to any special facts and circumstances concerning the commission of the offense or the offender that cannot be obtained from records provided to the secretary pursuant to K.S.A. 22-3427, and amendments thereto.

(b) If applicable, such information shall be set forth on forms provided by the secretary and shall be submitted at the time such inmate is committed. Such information shall be forwarded by the secretary to the correctional institution receiving such inmate.

History: L. 1970, ch. 129, § 22-3432; L. 1975, ch. 201, § 1; L. 2012, ch. 28, § 2; July 1.



22-3434 Videotape of testimony of child victim admissible in certain cases; limitations; standard of proof; objections, restrictions.

22-3434. Videotape of testimony of child victim admissible in certain cases; limitations; standard of proof; objections, restrictions. (a) On motion of the attorney for any party to a criminal proceeding in which a child less than 13 years of age is alleged to be a victim of the crime, subject to the conditions of subsection (b), the court may order that the testimony of the child be taken:

(1) In a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court and the finder of fact in the proceeding; or

(2) outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact in the proceeding if: (A) The recording is both visual and aural and is recorded on film or videotape or by other electronic means; (B) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered; (C) every voice on the recording is identified; and (D) each party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom, and a copy of a written transcript is provided to the parties.

(b) The state must establish by clear and convincing evidence that to require the child who is the alleged victim to testify in open court will so traumatize the child as to prevent the child from reasonably communicating to the jury or render the child unavailable to testify. The court shall make such an individualized finding before the state is permitted to proceed under this section.

(c) At the taking of testimony under this section:

(1) Only the attorneys for the defendant, the state and the child, any person whose presence would contribute to the welfare and well-being of the child and persons necessary to operate the recording or closed-circuit equipment may be present in the room with the child during the child's testimony;

(2) only the attorneys may question the child;

(3) the persons operating the recording or closed-circuit equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during the child's testimony but does not permit the child to see or hear them; and

(4) the court shall permit the defendant to observe and hear the testimony of the child in person, but shall ensure that the child cannot hear or see the defendant.

(d) If the testimony of a child is taken as provided by this section, the child shall not be compelled to testify in court during the proceeding.

(e) (1) Any objection by any party to the proceeding to a recording under subsection (a)(2) is inadmissible must be made by written motion filed with the court at least seven days before the commencement of the trial. An objection under this subsection shall specify the portion of the recording which is objectionable and the reasons for the objection. Failure to file an objection within the time provided by this subsection shall constitute waiver of the right to object to the admissibility of the recording unless the court, in its discretion, determines otherwise.

(2) The provisions of this subsection (d) shall not apply to any objection to admissibility for the reason that the recording has been materially altered.

History: L. 1985, ch. 112, § 4; L. 1986, ch. 135, § 2; L. 1986, ch. 119, § 4; L. 1990, ch. 110, § 1; July 1.



22-3435 Severability.

22-3435. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1985, ch. 112, § 5; July 1.



22-3436 Prosecuting attorney; information to victims; right to be present at certain hearings.

22-3436. Prosecuting attorney; information to victims; right to be present at certain hearings. This section applies if a defendant is charged with a crime pursuant to articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto.

(a) The prosecuting attorney, as defined in K.S.A. 22-2202, and amendments thereto, shall: (1) Inform the victim or the victim's family before any dismissal or declining of prosecuting charges; (2) inform the victim or the victim's family of the nature of any proposed plea agreement; and (3) inform and give notice to the victim or the victim's family of the rights established in subsection (b).

(b) The victim of a crime or the victim's family have the right to be present at any hearing where a plea agreement is reviewed or accepted and the parties may submit written arguments to the court prior to the date of the hearing.

History: L. 1991, ch. 90, § 3; L. 2006, ch. 212, § 18; L. 2011, ch. 30, § 131; L. 2015, ch. 94, § 5; July 1.



22-3437 Forensic examinations; admissibility; certification; notices of proffer and objection to admission; use of interactive video testimony.

22-3437. Forensic examinations; admissibility; certification; notices of proffer and objection to admission; use of interactive video testimony. (a) (1) In any hearing or trial, a report concerning forensic examinations and certificate of forensic examination executed pursuant to this section shall be admissible in evidence if the report and certificate are prepared and attested by a criminalist or other employee of the Kansas bureau of investigation, Kansas highway patrol, Johnson County sheriff's laboratory, Sedgwick County regional forensic science center, or any laboratory of the federal bureau of investigation, federal postal inspection service, federal bureau of alcohol, tobacco and firearms or federal drug enforcement administration. If the examination involves a breath test for alcohol content, the report must also be admissible pursuant to K.S.A. 8-1001, and amendments thereto, and be conducted by a law enforcement officer or other person who is certified by the department of health and environment as a breath test operator as provided by K.S.A. 65-1,107 et seq., and amendments thereto.

(2) Upon the request of any law enforcement agency, such person as provided in paragraph (1) performing the analysis shall prepare a certificate. Such person shall sign the certificate under oath and shall include in the certificate an attestation as to the result of the analysis. The presentation of this certificate to a court by any party to a proceeding shall be evidence that all of the requirements and provisions of this section have been complied with. This certificate shall be supported by a written declaration pursuant to K.S.A. 53-601, and amendments thereto, or shall be sworn to before a notary public or other person empowered by law to take oaths and shall contain a statement establishing the following: The type of analysis performed; the result achieved; any conclusions reached based upon that result; that the subscriber is the person who performed the analysis and made the conclusions; the subscriber's training or experience to perform the analysis; the nature and condition of the equipment used; and the certification and foundation requirements for admissibility of breath test results, when appropriate. When properly executed, the certificate shall, subject to the provisions of paragraph (3) and notwithstanding any other provision of law, be admissible evidence of the results of the forensic examination of the samples or evidence submitted for analysis and the court shall take judicial notice of the signature of the person performing the analysis and of the fact that such person is that person who performed the analysis.

(3) Whenever a party intends to proffer in a criminal or civil proceeding, a certificate executed pursuant to this section, notice of an intent to proffer that certificate and the reports relating to the analysis in question, including a copy of the certificate, shall be conveyed to the opposing party or parties at least 21 days before the beginning of a hearing where the proffer will be used. An opposing party who intends to object to the admission into evidence of a certificate shall give notice of objection and the grounds for the objection within 14 days upon receiving the adversary's notice of intent to proffer the certificate. Whenever a notice of objection is filed, admissibility of the certificate shall be determined not later than two days before the beginning of the trial. A proffered certificate shall be admitted in evidence unless it appears from the notice of objection and grounds for that objection that the conclusions of the certificate, including the composition, quality or quantity of the substance submitted to the laboratory for analysis or the alcohol content of a blood or breath sample will be contested at trial. A failure to comply with the time limitations regarding the notice of objection required by this section shall constitute a waiver of any objections to the admission of the certificate. The time limitations set forth in this section may be extended upon a showing of good cause.

(b) (1) In any hearing or trial where there is a report concerning forensic examinations from a person as provided in paragraph (1) of subsection (a), district and municipal courts may, upon request of either party, use two-way interactive video technology, including internet-based videoconferencing, to take testimony from that person if the testimony is in relation to the report.

(2) The use of any two-way interactive video technology must be in accordance with any requirements and guidelines established by the office of judicial administration, and all proceedings at which such technology is used in a district court must be recorded verbatim by the court.

History: L. 1993, ch. 261, § 3; L. 1996, ch. 224, § 3; L. 2002, ch. 163, § 4; L. 2003, ch. 70, § 1; L. 2008, ch. 170, § 5; L. 2010, ch. 90, § 2; L. 2011, ch. 2, § 1; L. 2012, ch. 166, § 5; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3437a.

Section was amended twice in the 2011 session, see also 22-3437b.



22-3438 Severability.

22-3438. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application. To this end the provisions of this act are severable.

History: L. 1993, ch. 261, § 5; July 1.



22-3439 Felony convictions; information and forms to be forwarded to Kansas sentencing commission and Kansas bureau of investigation.

22-3439. Felony convictions; information and forms to be forwarded to Kansas sentencing commission and Kansas bureau of investigation. (a) For all felony convictions for offenses committed on or after July 1, 1993, the court shall forward a signed copy of the journal entry, attached together with the presentence investigation report as provided by K.S.A. 2016 Supp. 21-6813, and amendments thereto, to the Kansas sentencing commission within 30 days after sentencing.

(b) For probation revocations which result in the defendant's imprisonment in the custody of the department of corrections, the court shall forward a signed copy of the journal entry of revocation to the Kansas sentencing commission within 30 days of final disposition.

(c) The court shall insure that information concerning dispositions for all other felony probation revocations based upon crimes committed on or after July 1, 1993, and for all class A and B misdemeanor crimes and assault as defined in K.S.A. 21-3408, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5412, and amendments thereto, committed on or after July 1, 1993, is forwarded to the Kansas bureau of investigation central repository. Such information shall be transmitted on a form or in a format approved by the attorney general within 30 days of that final disposition.

History: L. 1996, ch. 258, § 8; L. 2011, ch. 30, § 132; July 1.






Article 35 POST-TRIAL MOTIONS

22-3501 New trial.

22-3501. New trial. (1) The court on motion of a defendant may grant a new trial to the defendant if required in the interest of justice. If trial was by the court without a jury the court on motion of a defendant for a new trial may vacate the judgment if entered, take additional testimony and direct the entry of a new judgment. A motion for a new trial based on the ground of newly discovered evidence may be made within two years after final judgment, but if an appeal is pending the court may grant the motion only on remand of the case. A motion for a new trial based on any other grounds shall be made within 14 days after the verdict or finding of guilty or within such further time as the court may fix during the 14-day period.

(2) A motion for a new trial shall be heard and determined by the court within 45 days from the date it is made.

History: L. 1970, ch. 129, § 22-3501; L. 2010, ch. 135, § 25; July 1.



22-3502 Arrest of judgment.

22-3502. Arrest of judgment. The court on motion of a defendant shall arrest judgment if the complaint, information or indictment does not charge a crime or if the court was without jurisdiction of the crime charged. The motion for arrest of judgment shall be made within 14 days after the verdict or finding of guilty, or after a plea of guilty or nolo contendere, or within such further time as the court may fix during the 14-day period.

History: L. 1970, ch. 129, § 22-3502; L. 2010, ch. 135, § 26; July 1.



22-3503 Arrest of judgment without motion.

22-3503. Arrest of judgment without motion. Whenever the court becomes aware of the existence of grounds which would require that a motion for arrest of judgment be sustained, if filed, the court may arrest the judgment without motion.

History: L. 1970, ch. 129, § 22-3503; July 1.



22-3504 Correction of sentence.

22-3504. Correction of sentence. (1) The court may correct an illegal sentence at any time. The defendant shall receive full credit for time spent in custody under the sentence prior to correction. The defendant shall have a right to a hearing, after reasonable notice to be fixed by the court, to be personally present and to have the assistance of counsel in any proceeding for the correction of an illegal sentence.

(2) Clerical mistakes in judgments, orders or other parts of the record and errors in the record arising from oversight or omission may be corrected by the court at any time and after such notice, if any, as the court orders.

History: L. 1970, ch. 129, § 22-3504; July 1.






Article 36 APPEALS

22-3601 Appellate jurisdiction of court of appeals and supreme court in criminal cases.

22-3601. Appellate jurisdiction of court of appeals and supreme court in criminal cases. (a) Any appeal permitted to be taken from a district court's final judgment in a criminal case shall be taken to the court of appeals, except in those cases reviewable by law in the district court or in which a direct appeal to the supreme court is required. Whenever an interlocutory appeal is permitted in a criminal case in the district court, such appeal shall be taken to the court of appeals.

(b) Any appeal permitted to be taken from a district court's final judgment in a criminal case shall be taken directly to the supreme court in the following cases:

(1) Any case in which a statute of this state or of the United States has been held unconstitutional;

(2) any case in which the defendant has been convicted of a class A felony;

(3) any case in which a maximum sentence of life imprisonment has been imposed, unless the maximum sentence has been imposed pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2016 Supp. 21-6627, and amendments thereto; and

(4) except as provided further, any case in which the crime was committed on or after July 1, 1993, and the defendant has been convicted of an off-grid crime. The provisions of this paragraph shall not apply to any case in which the off-grid crime was:

(A) Aggravated human trafficking, subsection (c)(2)(B) of K.S.A. 2016 Supp. 21-5426, and amendments thereto;

(B) rape, subsection (b)(2)(B) of K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(C) aggravated criminal sodomy, subsection (c)(2)(B)(ii) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(D) aggravated indecent liberties with a child, subsection (c)(2)(C)(ii) of K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(E) sexual exploitation of a child, subsection (b)(2)(B) of K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(F) commercial sexual exploitation of a child, subsection (b)(2) of K.S.A. 2016 Supp. 21-6422, and amendments thereto; or

(G) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-3503 [21-5303], and amendments thereto, of any such felony.

History: L. 1970, ch. 129, § 22-3601; L. 1975, ch. 178, § 21; L. 1989, ch. 102, § 1; L. 1992, ch. 239, § 262; L. 2011, ch. 100, § 9; L. 2013, ch. 120, § 26; July 1.



22-3602 Appeals by defendant, when; appeals by prosecution; transfers to supreme court.

22-3602. Appeals by defendant, when; appeals by prosecution; transfers to supreme court. (a) Except as otherwise provided, an appeal to the appellate court having jurisdiction of the appeal may be taken by the defendant as a matter of right from any judgment against the defendant in the district court and upon appeal any decision of the district court or intermediate order made in the progress of the case may be reviewed. No appeal shall be taken by the defendant from a judgment of conviction before a district judge upon a plea of guilty or nolo contendere, except that jurisdictional or other grounds going to the legality of the proceedings may be raised by the defendant as provided in K.S.A. 60-1507, and amendments thereto.

(b) Appeals to the court of appeals may be taken by the prosecution from cases before a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, as a matter of right in the following cases, and no others:

(1) From an order dismissing a complaint, information or indictment;

(2) from an order arresting judgment;

(3) upon a question reserved by the prosecution; or

(4) upon an order granting a new trial in any case involving a class A or B felony or for crimes committed on or after July 1, 1993, in any case involving an off-grid crime.

(c) Procedures for appeals by the prosecution enumerated in subsection (b) shall be as provided in supreme court rules.

(d) Appeals to a district judge may be taken by the prosecution from cases before a district magistrate judge who is not regularly admitted to practice law in Kansas as a matter of right in the cases enumerated in subsection (b) and from orders enumerated in K.S.A. 22-3603, and amendments thereto.

(e) Any criminal case on appeal to the court of appeals may be transferred to the supreme court as provided in K.S.A. 20-3016 and 20-3017, and amendments thereto, and any party to such case may petition the supreme court for review of any decision of the court of appeals as provided in subsection (b) of K.S.A. 20-3018, and amendments thereto, except that any such party may appeal to the supreme court as a matter of right in any case in which a question under the constitution of either the United States or the state of Kansas arises for the first time as a result of the decision of the court of appeals.

(f) For crimes committed on or after July 1, 1993, an appeal by the prosecution or the defendant relating to sentences imposed pursuant to a presumptive sentencing guidelines system as provided in K.S.A. 21-4701 et seq., prior to their repeal, or the revised Kansas sentencing guidelines act, article 68 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, shall be as provided in K.S.A. 21-4721, prior to its repeal, or K.S.A. 2016 Supp. 21-6820, and amendments thereto.

History: L. 1970, ch. 129, § 22-3602; L. 1976, ch. 167, § 1; L. 1977, ch. 112, § 9; L. 1986, ch. 115, § 65; L. 1987, ch. 117, § 1; L. 1992, ch. 239, § 263; L. 1993, ch. 291, § 196; L. 1999, ch. 159, § 7; L. 2011, ch. 30, § 133; L. 2014, ch. 71, § 2; July 1.



22-3603 Interlocutory appeals by the state.

22-3603. Interlocutory appeals by the state. When a judge of the district court, prior to the commencement of trial of a criminal action, makes an order quashing a warrant or a search warrant, suppressing evidence or suppressing a confession or admission an appeal may be taken by the prosecution from such order if notice of appeal is filed within 14 days after entry of the order. Further proceedings in the trial court shall be stayed pending determination of the appeal.

History: L. 1970, ch. 129, § 22-3603; L. 1971, ch. 118, § 1; L. 1975, ch. 178, § 23; L. 2010, ch. 135, § 27; July 1.



22-3604 Release of defendant pending appeal by prosecution.

22-3604. Release of defendant pending appeal by prosecution. (1) Except as provided in subsection (3), a defendant shall not be held in jail nor subject to an appearance bond during the pendency of an appeal by the prosecution.

(2) The time during which an appeal by the prosecution is pending shall not be counted for the purpose of determining whether a defendant is entitled to discharge under K.S.A. 22-3402, and amendments thereto. For purposes of this section, "an appeal by the prosecution" includes, but is not limited to, appeals authorized by subsection (b) of K.S.A. 22-3602, and amendments thereto, appeals authorized by K.S.A. 22-3603, and amendments thereto, and any appeal by the prosecution which seeks discretionary review in the supreme court of Kansas or the United States supreme court. Such an appeal remains "pending" until final resolution by the court of last resort.

(3) A defendant charged with a class A, B or C felony or, if the felony was committed on or after July 1, 1993, an off-grid felony, a nondrug severity level 1 through 5 felony or a drug severity level 1 through 4 felony crime shall not be released from jail or the conditions of such person's appearance bond during the pendency of an appeal by the prosecution. The time during which an appeal by the prosecution is pending in a class A, B or C felony or, if the felony was committed on or after July 1, 1993, an off-grid felony, a nondrug severity level 1 through 5 felony or a drug severity level 1 through 4 felony case shall not be counted for the purpose of determining whether the defendant is entitled to discharge under K.S.A. 22-3402, and amendments thereto.

History: L. 1970, ch. 129, § 22-3604; L. 1990, ch. 111, § 1; L. 1994, ch. 291, § 64; L. 2009, ch. 61, § 3; L. 2012, ch. 150, § 42; July 1.



22-3605 Decision and disposition of case on appeal; stay of mandate.

22-3605. Decision and disposition of case on appeal; stay of mandate. (a) Any appellate court may reverse, affirm or modify the judgment or order appealed from, or may order a new trial in the district court. In either case the cause must be remanded to the district court with proper instructions, together with the decision of the appellate court, within the time and in the manner to be prescribed by rule of the supreme court.

(b) (1) In appeals from criminal actions and in other post-conviction actions arising from criminal prosecutions, the issuance of the mandate from the appellate court shall be automatically stayed when:

(A) A party files a notice with the appellate court that it intends to file a petition for writ of certiorari to the United States supreme court; and

(B) the time has not expired for filing such a petition under applicable United States supreme court rules.

(2) If the mandate from the appellate court has already been issued when a party files its notice, the mandate from the appellate court shall be withdrawn and stayed.

(3) The stay shall be lifted when:

(A) If a petition for writ of certiorari to the United States supreme court is filed, the court denies such petition or issues such court's final order following granting such petition; or

(B) if no petition for writ of certiorari to the United States supreme court is filed, the time expires for filing such petition under applicable United States supreme court rules.

History: L. 1970, ch. 129, § 22-3605; L. 1975, ch. 178, § 24; L. 2014, ch. 139, § 6; July 1.



22-3606 Procedure on appeal.

22-3606. Procedure on appeal. Except as otherwise provided by statute or rule of the supreme court, the statutes and rules governing procedure on appeals to an appellate court in civil cases shall apply to and govern appeals to an appellate court in criminal cases.

History: L. 1970, ch. 129, § 22-3606; L. 1971, ch. 114, § 9; L. 1975, ch. 178, § 25; Jan. 10, 1977.



22-3607 Disposition of defendant when judgment reversed on appeal.

22-3607. Disposition of defendant when judgment reversed on appeal. When a judgment of conviction or sentence is reversed, and it appears that no crime has been committed, the appellate court shall direct that the defendant be discharged. If it appears that the defendant is guilty of a crime, although improperly charged, the appellate court shall order the defendant to be held in custody, subject to the order of the court in which he or she was convicted.

History: L. 1970, ch. 129, § 22-3607; L. 1975, ch. 178, § 26; Jan. 10, 1977.



22-3608 Time for appeal from judgment of district court.

22-3608. Time for appeal from judgment of district court. (a) If sentence is imposed, the defendant may appeal from the judgment of the district court not later than 10 days after the expiration of the district court's power to modify the sentence. The power to revoke or modify the conditions of probation or the conditions of assignment to a community correctional services program shall not be deemed power to modify the sentence. The provisions of this subsection shall not apply to crimes committed on or after July 1, 1993.

(b) If the imposition of sentence is suspended, the defendant may appeal from the judgment of the district court within 10 days after the order suspending imposition of sentence. The provisions of this subsection shall not apply to crimes committed on or after July 1, 1993.

(c) For crimes committed on or after July 1, 1993, the defendant shall have 14 days after the judgment of the district court to appeal.

History: L. 1970, ch. 129, § 22-3608; L. 1986, ch. 123, § 23; L. 1992, ch. 239, § 264; L. 1993, ch. 291, § 197; L. 2010, ch. 135, § 28; July 1.



22-3609 Appeals from municipal courts.

22-3609. Appeals from municipal courts. (a) The defendant shall have the right to appeal to the district court of the county from any judgment of a municipal court which adjudges the defendant guilty of a violation of the ordinances of any municipality of Kansas or any findings of contempt. The appeal shall be assigned by the chief judge to a district judge. The appeal shall stay all further proceedings upon the judgment appealed from.

(b) An appeal to the district court shall be taken by filing, in the district court of the county in which the municipal court is located, a notice of appeal and any appearance bond required by the municipal court. Municipal court clerks are hereby authorized to accept notices of appeal and appearance bonds under this subsection and shall forward such notices and bonds to the district court. No appeal shall be filed until after the sentence has been imposed. No appeal shall be taken more than 14 days after the date the sentence is imposed.

(c) The notice of appeal shall designate the judgment or part of the judgment appealed from. The defendant shall cause notice of the appeal to be served upon the city attorney prosecuting the case. The judge whose judgment is appealed from or the clerk of the court, if there is one, shall certify the complaint and warrant to the district court of the county, but failure to do so shall not affect the validity of the appeal.

(d) Except as provided herein, the trial of municipal appeal cases shall be to the court unless a jury trial is requested in writing by the defendant not later than seven days after first notice of trial assignment is given to the defendant or such defendant's counsel. The time requirement provided in this subsection regarding when a jury trial shall be requested may be waived in the discretion of the court upon a finding that imposing such time requirement would cause undue hardship or prejudice to the defendant. A jury in a municipal appeal case shall consist of six members. All appeals taken by a defendant from a municipal judge in contempt findings, cigarette or tobacco infraction or traffic infraction cases shall be tried by the court.

(e) Notwithstanding the other provisions of this section, appeal from a conviction rendered pursuant to K.S.A. 12-4416(b), and amendments thereto, shall be conducted only on the record of the stipulation of facts relating to the complaint.

(f) At the conclusion of the case, the district court shall send notice of dismissal, conviction or acquittal to the municipal court clerk.

History: L. 1970, ch. 129, § 22-3609; L. 1971, ch. 114, § 10; L. 1975, ch. 202, § 1; L. 1976, ch. 163, § 21; L. 1977, ch. 112, § 10; L. 1981, ch. 154, § 3; L. 1982, ch. 149, § 1; L. 1982, ch. 144, § 18; L. 1983, ch. 115, § 1; L. 1986, ch. 115, § 66; L. 1992, ch. 176, § 1; L. 1998, ch. 192, § 8; L. 1999, ch. 57, § 32; L. 2004, ch. 71, § 5; L. 2010, ch. 135, § 29; L. 2013, ch. 118, § 5; L. 2016, ch. 93, § 15; July 1.



22-3609a Appeals from district magistrate judges not regularly admitted to practice law.

22-3609a. Appeals from district magistrate judges not regularly admitted to practice law. (1) A defendant shall have the right to appeal to a district judge from any judgment of a district magistrate judge who is not regularly admitted to practice law in Kansas. The chief judge shall be responsible for assigning a district judge for any such appeal. The appeal shall stay all further proceedings upon the judgment appealed from.

(2) An appeal to a district judge shall be taken by filing a notice of appeal with the clerk of the court. No appeal shall be filed until after the sentence has been imposed. No appeal shall be taken more than 14 days after the date the sentence is imposed.

(3) The clerk of the district court shall deliver the complaint, warrant and any appearance bond to the district judge to whom such appeal is assigned. The case shall be tried de novo before the assigned district judge.

(4) No advance payment of a docket fee shall be required when the appeal is taken.

(5) All appeals taken by a defendant in misdemeanor cases from a district magistrate judge who is not regularly admitted to practice law in Kansas shall be tried by the court unless a jury trial is requested in writing by the defendant. All appeals taken by a defendant in traffic infraction and cigarette or tobacco infraction cases from a district magistrate judge who is not regularly admitted to practice law in Kansas shall be to the court.

(6) Notwithstanding the other provisions of this section, appeal from a conviction rendered pursuant to subsection (c) of K.S.A. 22-2909, and amendments thereto, shall be conducted only on the record of the stipulation of facts relating to the complaint.

History: L. 1976, ch. 163, § 22; L. 1977, ch. 112, § 11; L. 1982, ch. 144, § 19; L. 1984, ch. 39, § 44; L. 1986, ch. 115, § 67; L. 1996, ch. 214, § 36; L. 1998, ch. 192, § 9; L. 1999, ch. 57, § 33; L. 2010, ch. 135, § 30; L. 2013, ch. 118, § 6; L. 2014, ch. 71, § 3; July 1.



22-3610 Hearing on appeal; exception.

22-3610. Hearing on appeal; exception. (a) When a case is appealed to the district court, such court shall hear and determine the cause on the original complaint, unless the complaint shall be found defective, in which case the court may order a new complaint to be filed and the case shall proceed as if the original complaint had not been set aside. The case shall be tried de novo in the district court.

(b) Notwithstanding subsection (a), appeal from a conviction rendered pursuant to subsection (b) of K.S.A. 12-4416 shall be conducted only on the record of the stipulation of facts relating to the complaint.

History: L. 1970, ch. 129, § 22-3610; L. 1982, ch. 144, § 20; July 1.



22-3611 Judgment on appeal.

22-3611. Judgment on appeal. If upon appeal to the district court the defendant is convicted, the district court shall impose sentence upon him and render judgment against him for all costs in the case, both in the district court and in the court appealed from.

History: L. 1970, ch. 129, § 22-3611; July 1.



22-3612 Criminal appeals from district court; attorney general to invoke county or district attorney's assistance; costs; criminal appeals cost fund.

22-3612. Criminal appeals from district court; attorney general to invoke county or district attorney's assistance; costs; criminal appeals cost fund. (a) In representing the interests of the state in appeals from criminal actions in the district courts of this state to the supreme court or court of appeals or in other post-conviction actions arising from criminal prosecutions, the attorney general shall invoke the assistance of the county or district attorney of the county in which the action originally commenced. The reasonable costs of such representation shall be allowed and paid by the board of county commissioners from the county general fund for any services rendered by such county's county or district attorney pursuant to this section or by the attorney general pursuant to an agreement under subsection (b).

(b) The attorney general may publish a schedule of such costs to be charged by the office of attorney general for services rendered by the attorney general, not to exceed the hourly rate provided in K.S.A. 22-4507, and amendments thereto. The attorney general may enter into agreements with any county or district attorney for the payment of such costs and any such agreement shall supersede, in whole or in part as such agreement may provide, the schedule of costs published pursuant to this section.

(c) All moneys paid to the attorney general pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the criminal appeals cost fund, which is hereby created. Moneys in the criminal appeals cost fund may be expended by the attorney general for the purpose of representing the interests of the state in criminal appeals and post-conviction proceedings. All expenditures from the criminal appeals cost fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or the attorney general's designee.

History: L. 1977, ch. 119, § 1; L. 2014, ch. 90, § 10; July 1.






Article 37 RELEASE PROCEDURES

22-3701 Pardons and commutations; duties of prisoner review board; notification to victims.

22-3701. Pardons and commutations; duties of prisoner review board; notification to victims. (a) The governor may pardon, or commute the sentence of, any person convicted of a crime in any court of this state upon such terms and conditions as prescribed in the order granting the pardon or commutation.

(b) The prisoner review board, hereafter referred to as the board, shall adopt rules and regulations governing the procedure for initiating, processing, and reviewing applications for pardon, or commutation of sentence filed by and on behalf of persons convicted of crime.

(c) Except as otherwise provided, no pardon or commutation of sentence shall be granted until more than 30 days after written notice of the application therefor has been given to: (1) The prosecuting attorney and the judge of the court in which the defendant was convicted; and (2) any victim of the person's crime or the victim's family, if the person was convicted of a crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto. Notice of such application for pardon or commutation of sentence shall be given by the secretary of corrections to the victim who is alive and whose address is known to the secretary of corrections, or if the victim is deceased, to the victim's family if the family's address is known to the secretary of corrections. Notice of the receipt of such application shall be given by publication in the official county paper of the county of conviction. The form of notice shall be prescribed by the board. If the applicant executes a poverty affidavit, the cost of one publication of the notice during a 12-month period shall be paid by the state. If more than one notice of application is published during any 12-month period the additional cost of publication shall be paid by the applicant. Subject to the provisions of subsection (d), if written notification is not given to such victim who is alive and whose address is known to the secretary of corrections or, if the victim is deceased, to the victim's family if the family's address is known to the secretary of corrections, the governor shall not grant or deny such application until a time at least 30 days after notification is given by publication as provided in this section.

(d) All applications for pardon or commutation of sentence shall be referred to the board. The board shall examine each case and submit a report, together with such information as the board may have concerning the applicant, to the governor within 120 days after referral to the board. The governor shall not grant or deny any such application until the governor has received the report of the board or until 120 days after the referral to the board, whichever time is the shorter and the provisions of subsection (c) have been satisfied.

History: L. 1970, ch. 129, § 22-3701; L. 1972, ch. 317, § 79; L. 1973, ch. 339, § 58; L. 1992, ch. 298, § 94; L. 1997, ch. 23, § 1; L. 2011, ch. 30, § 134; L. 2012, ch. 16, § 8; L. 2015, ch. 94, § 6; July 1.



22-3702 Form of pardon.

22-3702. Form of pardon. A pardon shall be in writing, signed by the governor, attested by the great seal of the state and shall be authority for the release and discharge of the person named therein.

History: L. 1970, ch. 129, § 22-3702; July 1.



22-3703 Report of pardons to legislature.

22-3703. Report of pardons to legislature. The governor at each regular session of the legislature, shall communicate to both houses of the legislature a list of all persons pardoned by him during the preceding year, with a statement of the offense of which each was convicted, the time of imprisonment or amount of fine, and the condition, if any, upon which such pardon was granted.

History: L. 1970, ch. 129, § 22-3703; July 1.



22-3704 Reprieves in capital cases.

22-3704. Reprieves in capital cases. In cases where the death penalty has been imposed the governor may order the postponement of the execution of the sentence for a limited time. At the expiration of such time the sentence of the court shall be carried out.

History: L. 1970, ch. 129, § 22-3704; July 1.



22-3705 Commutation of sentence, reduction of penalty; restrictions.

22-3705. Commutation of sentence, reduction of penalty; restrictions. (a) The governor may, when the governor deems it proper or advisable, commute a sentence in any criminal case by reducing the penalty as follows:

(1) If the sentence is death, to imprisonment for life without the possibility of parole and not to any lesser sentence;

(2) except as provided in subsection (b), if the sentence is to imprisonment, by reducing the duration of such imprisonment;

(3) if the sentence is a fine, by reducing the amount thereof; or

(4) if the sentence is both imprisonment and fine, by reducing either or both.

(b) The governor shall not commute a sentence of life without possibility of parole.

History: L. 1970, ch. 129, § 22-3705; L. 2014, ch. 114, § 7; July 1.



22-3706 Person acting as agent or representative of individual seeking release; contingent fee prohibited; statement and affidavit.

22-3706. Person acting as agent or representative of individual seeking release; contingent fee prohibited; statement and affidavit. No person acting as agent or representative for an individual before the board for pardon, commutation of sentence, parole or revocation of parole, conditional release or postrelease supervision shall contract for or receive a fee contingent upon a certain decision by the board. Such agent or representative shall submit a statement on the applicant's behalf to the prisoner review board in writing and shall submit therewith an affidavit stating such agent's representative's name; place of residence; the name of the applicant being represented or [who] has been represented; the fee, if any, paid to or to be paid to such agent or representative by any person for such services; that such fee is not or was not a contingent fee. If any person representing any applicant for pardon, commutation of sentence, or parole shall fail to file such affidavit, the application shall not be considered. Any affidavit filed as provided in this section shall be a public record.

History: L. 1970, ch. 129, § 22-3706; L. 1973, ch. 339, § 59; L. 1992, ch. 239, § 265; L. 2012, ch. 16, § 9; July 1.



22-3709 Officers of board; panels authorized; vote required to parole certain inmates.

22-3709. Officers of board; panels authorized; vote required to parole certain inmates. The chairperson and vice-chairperson of the prisoner review board shall be designated by the secretary of corrections. The chairperson of the board shall have the authority to organize and administer the activities of the board. The chairperson of the board may designate panels, consisting of two members of the board, which shall have the full authority and power of the board to order the denial, grant or revocation of an inmate's parole or conditional release, or for crimes committed on or after July 1, 1993, grant parole for off-grid crimes or revocation of postrelease supervision or to order the revocation of an inmate's conditional release, upon hearing by one or more members of the panel, and by a majority vote of the board.

History: L. 1970, ch. 129, § 22-3709; L. 1972, ch. 317, § 82; L. 1973, ch. 339, § 62; L. 1988, ch. 115, § 13; L. 1992, ch. 239, § 266; L. 1997, ch. 23, § 3; L. 2003, ch. 142, § 2; L. 2004, ch. 66, § 1; L. 2012, ch. 16, § 10; July 1.



22-3710 Kansas prisoner review board; seal, orders, records, reports.

22-3710. Kansas prisoner review board; seal, orders, records, reports. The prisoner review board shall adopt an official seal of which the courts shall take judicial notice. The orders of the board shall not be reviewable except as to compliance with the terms of this act or other applicable laws of this state. The board shall keep a record of its acts and shall notify each institution and the secretary of corrections of its decisions relating to the persons who are or have been confined therein. At the close of each fiscal year, the board shall submit to the governor and to the legislature a report with statistical and other data of its work, including research studies which it may make of probation, sentencing, parole, postrelease supervision or related functions. Such report may be part of the annual report of the department of corrections, so long as such information is presented separately and distinctly.

History: L. 1970, ch. 129, § 22-3710; L. 1972, ch. 317, § 83; L. 1973, ch. 339, § 63; L. 1990, ch. 309, § 16; L. 1992, ch. 239, § 267; L. 2012, ch. 16, § 11; July 1.



22-3711 Certain records privileged.

22-3711. Certain records privileged. The presentence report, the preparole report, the pre-postrelease supervision report and the supervision history, obtained in the discharge of official duty by any member or employee of the prisoner review board or any other employee of the department of corrections, shall be privileged and shall not be disclosed directly or indirectly to anyone other than the prisoner review board, the judge, the attorney general or others entitled to receive the information, except that the board, secretary of corrections or court may permit the inspection of the report or parts of it by the defendant, inmate, defendant's or inmate's attorney or other person having a proper interest in it, whenever the best interest or welfare of a particular defendant or inmate makes the action desirable or helpful.

History: L. 1970, ch. 129, § 22-3711; L. 1972, ch. 317, § 84; L. 1973, ch. 339, § 64; L. 1984, ch. 130, § 1; L. 1990, ch. 309, § 17; L. 1992, ch. 239, § 268; L. 2012, ch. 16, § 12; July 1.



22-3712 Placement in diagnostic or treatment facility as condition of release.

22-3712. Placement in diagnostic or treatment facility as condition of release. As a condition of probation, parole or postrelease supervision, a probationer, parolee or person on postrelease supervision may be placed in a diagnostic, or treatment facility by order of the court or prisoner review board. Placement in a diagnostic or treatment facility shall not exceed 90 days or the maximum period of the prison sentence that could be imposed, but may be renewed for further ninety-day periods on certificates presented to the court by the director of such facility.

History: L. 1970, ch. 129, § 22-3712; L. 1972, ch. 317, § 85; L. 1990, ch. 309, § 18; L. 1992, ch. 239, § 269; L. 1997, ch. 23, § 4; L. 2012, ch. 16, § 13; July 1.



22-3713 Prisoner review board; hearings; personnel and accounting services.

22-3713. Prisoner review board; hearings; personnel and accounting services. (a) The prisoner review board may authorize one or more of its members to conduct hearings on behalf of the board.

(b) The secretary of corrections shall provide the prisoner review board with necessary personnel and accounting services.

History: L. 1970, ch. 129, § 22-3713; L. 1972, ch. 317, § 86; L. 1973, ch. 339, § 65; L. 1990, ch. 309, § 19; L. 1996, ch. 32, § 1; L. 2012, ch. 16, § 14; July 1.



22-3716 Arrest for violating condition of probation, assignment to community corrections, suspension of sentence or nonprison sanction, procedure; time limitation on issuing warrant; limitations on serving sentence in department of corrections' facility or serving period of postrelease supervision, exceptions.

22-3716. Arrest for violating condition of probation, assignment to community corrections, suspension of sentence or nonprison sanction, procedure; time limitation on issuing warrant; limitations on serving sentence in department of corrections' facility or serving period of postrelease supervision, exceptions. (a) At any time during probation, assignment to a community correctional services program, suspension of sentence or pursuant to subsection (e) for defendants who committed a crime prior to July 1, 1993, and at any time during which a defendant is serving a nonprison sanction for a crime committed on or after July 1, 1993, or pursuant to subsection (e), the court may issue a warrant for the arrest of a defendant for violation of any of the conditions of release or assignment, a notice to appear to answer to a charge of violation or a violation of the defendant's nonprison sanction. The notice shall be personally served upon the defendant. The warrant shall authorize all officers named in the warrant to return the defendant to the custody of the court or to any certified detention facility designated by the court. Any court services officer or community correctional services officer may arrest the defendant without a warrant or may deputize any other officer with power of arrest to do so by giving the officer a written or verbal statement setting forth that the defendant has, in the judgment of the court services officer or community correctional services officer, violated the conditions of the defendant's release or a nonprison sanction. A written statement delivered to the official in charge of a county jail or other place of detention shall be sufficient warrant for the detention of the defendant. After making an arrest, the court services officer or community correctional services officer shall present to the detaining authorities a similar statement of the circumstances of violation. Provisions regarding release on bail of persons charged with a crime shall be applicable to defendants arrested under these provisions.

(b) (1) Upon arrest and detention pursuant to subsection (a), the court services officer or community correctional services officer shall immediately notify the court and shall submit in writing a report showing in what manner the defendant has violated the conditions of release or assignment or a nonprison sanction.

(2) Unless the defendant, after being apprised of the right to a hearing by the supervising court services or community correctional services officer, waives such hearing, the court shall cause the defendant to be brought before it without unnecessary delay for a hearing on the violation charged. The hearing shall be in open court and the state shall have the burden of establishing the violation. The defendant shall have the right to be represented by counsel and shall be informed by the judge that, if the defendant is financially unable to obtain counsel, an attorney will be appointed to represent the defendant. The defendant shall have the right to present the testimony of witnesses and other evidence on the defendant's behalf. Relevant written statements made under oath may be admitted and considered by the court along with other evidence presented at the hearing.

(3) (A) Except as otherwise provided, if the original crime of conviction was a felony, other than a felony specified in K.S.A. 2016 Supp. 21-6804(i), and amendments thereto, and a violation is established, the court may impose the violation sanctions as provided in subsection (c)(1).

(B) Except as otherwise provided, if the original crime of conviction was a misdemeanor or a felony specified in K.S.A. 2016 Supp. 21-6804(i), and amendments thereto, and a violation is established, the court may:

(i) Continue or modify the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and impose confinement in a county jail not to exceed 60 days. If an offender is serving multiple probation terms concurrently, any confinement periods imposed shall be imposed concurrently;

(ii) impose an intermediate sanction of confinement in a county jail, to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(A) and (b)(4)(B) shall not exceed 18 total days during the term of supervision; or

(iii) revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and require the defendant to serve the sentence imposed, or any lesser sentence, and, if imposition of sentence was suspended, may impose any sentence which might originally have been imposed.

(4) Except as otherwise provided, if the defendant waives the right to a hearing and the sentencing court has not specifically withheld the authority from court services or community correctional services to impose sanctions, the following sanctions may be imposed without further order of the court:

(A) If the defendant was on probation at the time of the violation, the defendant's supervising court services officer, with the concurrence of the chief court services officer, may impose an intermediate sanction of confinement in a county jail, to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(B) and (c)(1)(B) shall not exceed 18 total days during the term of supervision; and

(B) if the defendant was assigned to a community correctional services program at the time of the violation, the defendant's community corrections officer, with the concurrence of the community corrections director, may impose an intermediate sanction of confinement in a county jail, to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(A) and (c)(1)(B) shall not exceed 18 total days during the term of supervision.

(c) (1) Except as otherwise provided, if the original crime of conviction was a felony, other than a felony specified in K.S.A. 2016 Supp. 21-6804(i), and amendments thereto, and a violation is established, the court may impose the following sanctions:

(A) Continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction;

(B) continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and an intermediate sanction of confinement in a county jail to be imposed as a two-day or three-day consecutive period. The total of all such sanctions imposed pursuant to this subparagraph and subsections (b)(4)(A) and (b)(4)(B) shall not exceed 18 total days during the term of supervision;

(C) if the violator already had at least one intermediate sanction imposed pursuant to subsection (b)(4)(A), (b)(4)(B) or (c)(1)(B) related to the crime for which the original supervision was imposed, continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and remanding the defendant to the custody of the secretary of corrections for a period of 120 days, subject to a reduction of up to 60 days in the discretion of the secretary. This sanction shall not be imposed more than once during the term of supervision. The sanction imposed pursuant to this subparagraph shall begin upon pronouncement by the court and shall not be served by prior confinement credit, except as provided in subsection (c)(7);

(D) if the violator already had a sanction imposed pursuant to subsection (b)(4)(A), (b)(4)(B), (c)(1)(B) or (c)(1)(C) related to the crime for which the original supervision was imposed, continuation or modification of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction and remanding the defendant to the custody of the secretary of corrections for a period of 180 days, subject to a reduction of up to 90 days in the discretion of the secretary. This sanction shall not be imposed more than once during the term of supervision. The sanction imposed pursuant to this subparagraph shall begin upon pronouncement by the court and shall not be served by prior confinement credit, except as provided in subsection (c)(7); or

(E) if the violator already had a sanction imposed pursuant to subsection (c)(1)(C) or (c)(1)(D) related to the crime for which the original supervision was imposed, revocation of the probation, assignment to a community corrections services program, suspension of sentence or nonprison sanction and requiring such violator to serve the sentence imposed, or any lesser sentence and, if imposition of sentence was suspended, imposition of any sentence which might originally have been imposed.

(2) Except as otherwise provided in subsections (c)(3), (c)(8) and (c)(9), no offender for whom a violation of conditions of release or assignment or a nonprison sanction has been established as provided in this section shall be required to serve any time for the sentence imposed or which might originally have been imposed in a state facility in the custody of the secretary of corrections for such violation, unless such person has already had at least one prior assignment to a community correctional services program related to the crime for which the original sentence was imposed.

(3) The provisions of subsection (c)(2) shall not apply to adult felony offenders as described in K.S.A. 75-5291(a)(3), and amendments thereto.

(4) The court may require an offender for whom a violation of conditions of release or assignment or a nonprison sanction has been established as provided in this section to serve any time for the sentence imposed or which might originally have been imposed in a state facility in the custody of the secretary of corrections without a prior assignment to a community correctional services program if the court finds and sets forth with particularity the reasons for finding that the safety of the members of the public will be jeopardized or that the welfare of the inmate will not be served by such assignment to a community correctional services program.

(5) When a new felony is committed while the offender is on probation or assignment to a community correctional services program, the new sentence shall be imposed consecutively pursuant to the provisions of K.S.A. 2016 Supp. 21-6606, and amendments thereto, and the court may sentence the offender to imprisonment for the new conviction, even when the new crime of conviction otherwise presumes a nonprison sentence. In this event, imposition of a prison sentence for the new crime does not constitute a departure.

(6) Except as provided in subsection (f), upon completion of a violation sanction imposed pursuant to subsection (c)(1)(C) or (c)(1)(D) such offender shall return to community correctional services supervision. The sheriff shall not be responsible for the return of the offender to the county where the community correctional services supervision is assigned.

(7) A violation sanction imposed pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D) shall not be longer than the amount of time remaining on the offender's underlying prison sentence.

(8) (A) If the offender commits a new felony or misdemeanor while the offender is on probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction, the court may revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction of an offender pursuant to subsection (c)(1)(E) without having previously imposed a sanction pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D).

(B) If the offender absconds from supervision while the offender is on probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction, the court may:

(i) Revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction of an offender pursuant to subsection (c)(1)(E) without having previously imposed a sanction pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D); or

(ii) sanction the offender under subsection (c)(1)(A), (c)(1)(C) or (c)(1)(D) without imposing a sanction under (c)(1)(B).

(9) The court may revoke the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction of an offender pursuant to subsection (c)(1)(E) without having previously imposed a sanction pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D) if the court finds and sets forth with particularity the reasons for finding that the safety of members of the public will be jeopardized or that the welfare of the offender will not be served by such sanction.

(10) If an offender is serving multiple probation terms concurrently, any violation sanctions imposed pursuant to subsection (c)(1)(B), (c)(1)(C) or (c)(1)(D), or any sanction imposed pursuant to subsection (c)(11), shall be imposed concurrently.

(11) If the original crime of conviction was a felony, except for violations of K.S.A. 8-1567, 8-2,144 and K.S.A. 2016 Supp. 8-1025, and amendments thereto, and the court makes a finding that the offender has committed one or more violations of the release conditions of the probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction, the court may impose confinement in a county jail not to exceed 60 days upon each such finding. Such confinement is separate and distinct from the violation sanctions provided in subsection (c)(1)(B), (c)(1)(C), (c)(1)(D) and (c)(1)(E) and shall not be imposed at the same time as any such violation sanction.

(12) The violation sanctions provided in this subsection shall apply to any violation of conditions of release or assignment or a nonprison sanction occurring on and after July 1, 2013, regardless of when the offender was sentenced for the original crime or committed the original crime for which sentenced.

(d) A defendant who is on probation, assigned to a community correctional services program, under suspension of sentence or serving a nonprison sanction and for whose return a warrant has been issued by the court shall be considered a fugitive from justice if it is found that the warrant cannot be served. If it appears that the defendant has violated the provisions of the defendant's release or assignment or a nonprison sanction, the court shall determine whether the time from the issuing of the warrant to the date of the defendant's arrest, or any part of it, shall be counted as time served on probation, assignment to a community correctional services program, suspended sentence or pursuant to a nonprison sanction.

(e) The court shall have 30 days following the date probation, assignment to a community correctional service program, suspension of sentence or a nonprison sanction was to end to issue a warrant for the arrest or notice to appear for the defendant to answer a charge of a violation of the conditions of probation, assignment to a community correctional service program, suspension of sentence or a nonprison sanction.

(f) For crimes committed on and after July 1, 2013, a felony offender whose nonprison sanction is revoked pursuant to subsection (c) or whose underlying prison term expires while serving a sanction pursuant to subsection (c)(1)(C) or (c)(1)(D) shall serve a period of postrelease supervision upon the completion of the prison portion of the underlying sentence.

(g) Offenders who have been sentenced pursuant to K.S.A. 2016 Supp. 21-6824, and amendments thereto, and who subsequently violate a condition of the drug and alcohol abuse treatment program shall be subject to an additional nonprison sanction for any such subsequent violation. Such nonprison sanctions shall include, but not be limited to, up to 60 days in a county jail, fines, community service, intensified treatment, house arrest and electronic monitoring.

History: L. 1970, ch. 129, § 22-3716; L. 1972, ch. 317, § 89; L. 1984, ch. 112, § 9; L. 1986, ch. 123, § 24; L. 1990, ch. 112, § 1; L. 1992, ch. 239, § 301; L. 1993, ch. 291, § 198; L. 1994, ch. 291, § 65; L. 2000, ch. 182, § 8; L. 2002, ch. 177, § 1; L. 2003, ch. 135, § 6; L. 2008, ch. 183, § 8; L. 2009, ch. 143, § 11; L. 2011, ch. 30, § 135; L. 2013, ch. 76, § 5; L. 2014, ch. 102, § 8; L. 2016, ch. 97, § 3; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 22-3716a.



22-3717 Parole or postrelease supervision; eligibility; interviews, notices and hearings; rules and regulations; conditions of parole or postrelease supervision.

22-3717. Parole or postrelease supervision; eligibility; interviews, notices and hearings; rules and regulations; conditions of parole or postrelease supervision. (a) Except as otherwise provided by this section; K.S.A. 1993 Supp. 21-4628, prior to its repeal; K.S.A. 21-4624, 21-4635 through 21-4638 and 21-4642, prior to their repeal; K.S.A. 2016 Supp. 21-6617, 21-6620, 21-6623, 21-6624, 21-6625 and 21-6626, and amendments thereto; and K.S.A. 8-1567, and amendments thereto; an inmate, including an inmate sentenced pursuant to K.S.A. 21-4618, prior to its repeal, or K.S.A. 2016 Supp. 21-6707, and amendments thereto, shall be eligible for parole after serving the entire minimum sentence imposed by the court, less good time credits.

(b) (1) An inmate sentenced to imprisonment for life without the possibility of parole pursuant to K.S.A. 2016 Supp. 21-6617, and amendments thereto, shall not be eligible for parole.

(2) Except as provided by K.S.A. 21-4635 through 21-4638, prior to their repeal, and K.S.A. 2016 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto, an inmate sentenced to imprisonment for the crime of: (A) Capital murder committed on or after July 1, 1994, shall be eligible for parole after serving 25 years of confinement, without deduction of any good time credits; (B) murder in the first degree based upon a finding of premeditated murder committed on or after July 1, 1994, but prior to July 1, 2014, shall be eligible for parole after serving 25 years of confinement, without deduction of any good time credits; and (C) murder in the first degree as described in K.S.A. 2016 Supp. 21-5402(a)(2), and amendments thereto, committed on or after July 1, 2014, shall be eligible for parole after serving 25 years of confinement, without deduction of any good time credits.

(3) Except as provided by subsections (b)(1), (b)(2) and (b)(5), K.S.A. 1993 Supp. 21-4628, prior to its repeal, K.S.A. 21-4635 through 21-4638, prior to their repeal, and K.S.A. 2016 Supp. 21-6620, 21-6623, 21-6624 and 21-6625, and amendments thereto, an inmate sentenced to imprisonment for an off-grid offense committed on or after July 1, 1993, but prior to July 1, 1999, shall be eligible for parole after serving 15 years of confinement, without deduction of any good time credits and an inmate sentenced to imprisonment for an off-grid offense committed on or after July 1, 1999, shall be eligible for parole after serving 20 years of confinement without deduction of any good time credits.

(4) Except as provided by K.S.A. 1993 Supp. 21-4628, prior to its repeal, an inmate sentenced for a class A felony committed before July 1, 1993, including an inmate sentenced pursuant to K.S.A. 21-4618, prior to its repeal, or K.S.A. 2016 Supp. 21-6707, and amendments thereto, shall be eligible for parole after serving 15 years of confinement, without deduction of any good time credits.

(5) An inmate sentenced to imprisonment for a violation of K.S.A. 21-3402(a), prior to its repeal, committed on or after July 1, 1996, but prior to July 1, 1999, shall be eligible for parole after serving 10 years of confinement without deduction of any good time credits.

(6) An inmate sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2016 Supp. 21-6627, and amendments thereto, committed on or after July 1, 2006, shall be eligible for parole after serving the mandatory term of imprisonment without deduction of any good time credits.

(c) (1) Except as provided in subsection (e), if an inmate is sentenced to imprisonment for more than one crime and the sentences run consecutively, the inmate shall be eligible for parole after serving the total of:

(A) The aggregate minimum sentences, as determined pursuant to K.S.A. 21-4608, prior to its repeal, or K.S.A. 2016 Supp. 21-6606, and amendments thereto, less good time credits for those crimes which are not class A felonies; and

(B) an additional 15 years, without deduction of good time credits, for each crime which is a class A felony.

(2) If an inmate is sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2016 Supp. 21-6627, and amendments thereto, for crimes committed on or after July 1, 2006, the inmate shall be eligible for parole after serving the mandatory term of imprisonment.

(d) (1) Persons sentenced for crimes, other than off-grid crimes, committed on or after July 1, 1993, or persons subject to subparagraph (G), will not be eligible for parole, but will be released to a mandatory period of postrelease supervision upon completion of the prison portion of their sentence as follows:

(A) Except as provided in subparagraphs (D) and (E), persons sentenced for nondrug severity levels 1 through 4 crimes, drug severity levels 1 and 2 crimes committed on or after July 1, 1993, but prior to July 1, 2012, and drug severity levels 1, 2 and 3 crimes committed on or after July 1, 2012, must serve 36 months on postrelease supervision.

(B) Except as provided in subparagraphs (D) and (E), persons sentenced for nondrug severity levels 5 and 6 crimes, drug severity level 3 crimes committed on or after July 1, 1993, but prior to July 1, 2012, and drug severity level 4 crimes committed on or after July 1, 2012, must serve 24 months on postrelease supervision.

(C) Except as provided in subparagraphs (D) and (E), persons sentenced for nondrug severity levels 7 through 10 crimes, drug severity level 4 crimes committed on or after July 1, 1993, but prior to July 1, 2012, and drug severity level 5 crimes committed on or after July 1, 2012, must serve 12 months on postrelease supervision.

(D) Persons sentenced to a term of imprisonment that includes a sentence for a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto, a sexually motivated crime in which the offender has been ordered to register pursuant to K.S.A. 22-3717(d)(1)(D)(vii), and amendments thereto, electronic solicitation, K.S.A. 21-3523, prior to its repeal, or K.S.A. 2016 Supp. 21-5509, and amendments thereto, or unlawful sexual relations, K.S.A. 21-3520, prior to its repeal, or K.S.A. 2016 Supp. 21-5512, and amendments thereto, shall serve the period of postrelease supervision as provided in subsections (d)(1)(A), (d)(1)(B) or (d)(1)(C) plus the amount of good time and program credit earned and retained pursuant to K.S.A. 21-4722, prior to its repeal, or K.S.A. 2016 Supp. 21-6821, and amendments thereto, on postrelease supervision.

(i) If the sentencing judge finds substantial and compelling reasons to impose a departure based upon a finding that the current crime of conviction was sexually motivated, departure may be imposed to extend the postrelease supervision to a period of up to 60 months.

(ii) If the sentencing judge departs from the presumptive postrelease supervision period, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure. Departures in this section are subject to appeal pursuant to K.S.A. 21-4721, prior to its repeal, or K.S.A. 2016 Supp. 21-6820, and amendments thereto.

(iii) In determining whether substantial and compelling reasons exist, the court shall consider:

(a) Written briefs or oral arguments submitted by either the defendant or the state;

(b) any evidence received during the proceeding;

(c) the presentence report, the victim's impact statement and any psychological evaluation as ordered by the court pursuant to K.S.A. 21-4714(e), prior to its repeal, or K.S.A. 2016 Supp. 21-6813(e), and amendments thereto; and

(d) any other evidence the court finds trustworthy and reliable.

(iv) The sentencing judge may order that a psychological evaluation be prepared and the recommended programming be completed by the offender. The department of corrections or the prisoner review board shall ensure that court ordered sex offender treatment be carried out.

(v) In carrying out the provisions of subsection (d)(1)(D), the court shall refer to K.S.A. 21-4718, prior to its repeal, or K.S.A. 2016 Supp. 21-6817, and amendments thereto.

(vi) Upon petition and payment of any restitution ordered pursuant to K.S.A. 2016 Supp. 21-6604, and amendments thereto, the prisoner review board may provide for early discharge from the postrelease supervision period imposed pursuant to subsection (d)(1)(D)(i) upon completion of court ordered programs and completion of the presumptive postrelease supervision period, as determined by the crime of conviction, pursuant to subsection (d)(1)(A), (d)(1)(B) or (d)(1)(C). Early discharge from postrelease supervision is at the discretion of the board.

(vii) Persons convicted of crimes deemed sexually violent or sexually motivated shall be registered according to the offender registration act, K.S.A. 22-4901 through 22-4910, and amendments thereto.

(viii) Persons convicted of K.S.A. 21-3510 or 21-3511, prior to their repeal, or K.S.A. 2016 Supp. 21-5508, and amendments thereto, shall be required to participate in a treatment program for sex offenders during the postrelease supervision period.

(E) The period of postrelease supervision provided in subparagraphs (A) and (B) may be reduced by up to 12 months and the period of postrelease supervision provided in subparagraph (C) may be reduced by up to six months based on the offender's compliance with conditions of supervision and overall performance while on postrelease supervision. The reduction in the supervision period shall be on an earned basis pursuant to rules and regulations adopted by the secretary of corrections.

(F) In cases where sentences for crimes from more than one severity level have been imposed, the offender shall serve the longest period of postrelease supervision as provided by this section available for any crime upon which sentence was imposed irrespective of the severity level of the crime. Supervision periods will not aggregate.

(G) Except as provided in subsection (u), persons convicted of a sexually violent crime committed on or after July 1, 2006, and who are released from prison, shall be released to a mandatory period of postrelease supervision for the duration of the person's natural life.

(2) Persons serving a period of postrelease supervision pursuant to subsections (d)(1)(A), (d)(1)(B) or (d)(1)(C) may petition the prisoner review board for early discharge. Upon payment of restitution, the prisoner review board may provide for early discharge.

(3) Persons serving a period of incarceration for a supervision violation shall not have the period of postrelease supervision modified until such person is released and returned to postrelease supervision.

(4) Offenders whose crime of conviction was committed on or after July 1, 2013, and whose probation, assignment to a community correctional services program, suspension of sentence or nonprison sanction is revoked pursuant to K.S.A. 22-3716(c), and amendments thereto, or whose underlying prison term expires while serving a sanction pursuant to K.S.A. 22-3716(c)(1)(C) or (c)(1)(D), and amendments thereto, shall serve a period of postrelease supervision upon the completion of the underlying prison term.

(5) As used in this subsection, "sexually violent crime" means:

(A) Rape, K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(B) indecent liberties with a child, K.S.A. 21-3503, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(a), and amendments thereto;

(C) aggravated indecent liberties with a child, K.S.A. 21-3504, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(b), and amendments thereto;

(D) criminal sodomy, K.S.A. 21-3505(a)(2) and (a)(3), prior to its repeal, or K.S.A. 2016 Supp. 21-5504(a)(3) and (a)(4), and amendments thereto;

(E) aggravated criminal sodomy, K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504(b), and amendments thereto;

(F) indecent solicitation of a child, K.S.A. 21-3510, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(a), and amendments thereto;

(G) aggravated indecent solicitation of a child, K.S.A. 21-3511, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(b), and amendments thereto;

(H) sexual exploitation of a child, K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(I) aggravated sexual battery, K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505(b), and amendments thereto;

(J) aggravated incest, K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604(b), and amendments thereto;

(K) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(L) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto; or

(M) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of a sexually violent crime as defined in this section.

(6) As used in this subsection, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

(e) If an inmate is sentenced to imprisonment for a crime committed while on parole or conditional release, the inmate shall be eligible for parole as provided by subsection (c), except that the prisoner review board may postpone the inmate's parole eligibility date by assessing a penalty not exceeding the period of time which could have been assessed if the inmate's parole or conditional release had been violated for reasons other than conviction of a crime.

(f) If a person is sentenced to prison for a crime committed on or after July 1, 1993, while on probation, parole, conditional release or in a community corrections program, for a crime committed prior to July 1, 1993, and the person is not eligible for retroactive application of the sentencing guidelines and amendments thereto pursuant to K.S.A. 21-4724, prior to its repeal, the new sentence shall not be aggregated with the old sentence, but shall begin when the person is paroled or reaches the conditional release date on the old sentence. If the offender was past the offender's conditional release date at the time the new offense was committed, the new sentence shall not be aggregated with the old sentence but shall begin when the person is ordered released by the prisoner review board or reaches the maximum sentence expiration date on the old sentence, whichever is earlier. The new sentence shall then be served as otherwise provided by law. The period of postrelease supervision shall be based on the new sentence, except that those offenders whose old sentence is a term of imprisonment for life, imposed pursuant to K.S.A. 1993 Supp. 21-4628, prior to its repeal, or an indeterminate sentence with a maximum term of life imprisonment, for which there is no conditional release or maximum sentence expiration date, shall remain on postrelease supervision for life or until discharged from supervision by the prisoner review board.

(g) Subject to the provisions of this section, the prisoner review board may release on parole those persons confined in institutions who are eligible for parole when: (1) The board believes that the inmate should be released for hospitalization, deportation or to answer the warrant or other process of a court and is of the opinion that there is reasonable probability that the inmate can be released without detriment to the community or to the inmate; or (2) the secretary of corrections has reported to the board in writing that the inmate has satisfactorily completed the programs required by any agreement entered under K.S.A. 75-5210a, and amendments thereto, or any revision of such agreement, and the board believes that the inmate is able and willing to fulfill the obligations of a law abiding citizen and is of the opinion that there is reasonable probability that the inmate can be released without detriment to the community or to the inmate. Parole shall not be granted as an award of clemency and shall not be considered a reduction of sentence or a pardon.

(h) The prisoner review board shall hold a parole hearing at least the month prior to the month an inmate will be eligible for parole under subsections (a), (b) and (c). At least one month preceding the parole hearing, the county or district attorney of the county where the inmate was convicted shall give written notice of the time and place of the public comment sessions for the inmate to any victim of the inmate's crime who is alive and whose address is known to the county or district attorney or, if the victim is deceased, to the victim's family if the family's address is known to the county or district attorney. Except as otherwise provided, failure to notify pursuant to this section shall not be a reason to postpone a parole hearing. In the case of any inmate convicted of an off-grid felony or a class A felony, the secretary of corrections shall give written notice of the time and place of the public comment session for such inmate at least one month preceding the public comment session to any victim of such inmate's crime or the victim's family pursuant to K.S.A. 74-7338, and amendments thereto. If notification is not given to such victim or such victim's family in the case of any inmate convicted of an off-grid felony or a class A felony, the board shall postpone a decision on parole of the inmate to a time at least 30 days after notification is given as provided in this section. Nothing in this section shall create a cause of action against the state or an employee of the state acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section. If granted parole, the inmate may be released on parole on the date specified by the board, but not earlier than the date the inmate is eligible for parole under subsections (a), (b) and (c). At each parole hearing and, if parole is not granted, at such intervals thereafter as it determines appropriate, the board shall consider: (1) Whether the inmate has satisfactorily completed the programs required by any agreement entered under K.S.A. 75-5210a, and amendments thereto, or any revision of such agreement; and (2) all pertinent information regarding such inmate, including, but not limited to, the circumstances of the offense of the inmate; the presentence report; the previous social history and criminal record of the inmate; the conduct, employment, and attitude of the inmate in prison; the reports of such physical and mental examinations as have been made, including, but not limited to, risk factors revealed by any risk assessment of the inmate; comments of the victim and the victim's family including in person comments, contemporaneous comments and prerecorded comments made by any technological means; comments of the public; official comments; any recommendation by the staff of the facility where the inmate is incarcerated; proportionality of the time the inmate has served to the sentence a person would receive under the Kansas sentencing guidelines for the conduct that resulted in the inmate's incarceration; and capacity of state correctional institutions.

(i) In those cases involving inmates sentenced for a crime committed after July 1, 1993, the prisoner review board will review the inmate's proposed release plan. The board may schedule a hearing if they desire. The board may impose any condition they deem necessary to insure public safety, aid in the reintegration of the inmate into the community, or items not completed under the agreement entered into under K.S.A. 75-5210a, and amendments thereto. The board may not advance or delay an inmate's release date. Every inmate while on postrelease supervision shall remain in the legal custody of the secretary of corrections and is subject to the orders of the secretary.

(j) (1) Before ordering the parole of any inmate, the prisoner review board shall have the inmate appear either in person or via a video conferencing format and shall interview the inmate unless impractical because of the inmate's physical or mental condition or absence from the institution. Every inmate while on parole shall remain in the legal custody of the secretary of corrections and is subject to the orders of the secretary. Whenever the board formally considers placing an inmate on parole and no agreement has been entered into with the inmate under K.S.A. 75-5210a, and amendments thereto, the board shall notify the inmate in writing of the reasons for not granting parole. If an agreement has been entered under K.S.A. 75-5210a, and amendments thereto, and the inmate has not satisfactorily completed the programs specified in the agreement, or any revision of such agreement, the board shall notify the inmate in writing of the specific programs the inmate must satisfactorily complete before parole will be granted. If parole is not granted only because of a failure to satisfactorily complete such programs, the board shall grant parole upon the secretary's certification that the inmate has successfully completed such programs. If an agreement has been entered under K.S.A. 75-5210a, and amendments thereto, and the secretary of corrections has reported to the board in writing that the inmate has satisfactorily completed the programs required by such agreement, or any revision thereof, the board shall not require further program participation. However, if the board determines that other pertinent information regarding the inmate warrants the inmate's not being released on parole, the board shall state in writing the reasons for not granting the parole. If parole is denied for an inmate sentenced for a crime other than a class A or class B felony or an off-grid felony, the board shall hold another parole hearing for the inmate not later than one year after the denial unless the board finds that it is not reasonable to expect that parole would be granted at a hearing if held in the next three years or during the interim period of a deferral. In such case, the board may defer subsequent parole hearings for up to three years but any such deferral by the board shall require the board to state the basis for its findings. If parole is denied for an inmate sentenced for a class A or class B felony or an off-grid felony, the board shall hold another parole hearing for the inmate not later than three years after the denial unless the board finds that it is not reasonable to expect that parole would be granted at a hearing if held in the next 10 years or during the interim period of a deferral. In such case, the board may defer subsequent parole hearings for up to 10 years, but any such deferral shall require the board to state the basis for its findings.

(2) Inmates sentenced for a class A or class B felony who have not had a board hearing in the five years prior to July 1, 2010, shall have such inmates' cases reviewed by the board on or before July 1, 2012. Such review shall begin with the inmates with the oldest deferral date and progress to the most recent. Such review shall be done utilizing existing resources unless the board determines that such resources are insufficient. If the board determines that such resources are insufficient, then the provisions of this paragraph are subject to appropriations therefor.

(k) (1) Parolees and persons on postrelease supervision shall be assigned, upon release, to the appropriate level of supervision pursuant to the criteria established by the secretary of corrections.

(2) Parolees and persons on postrelease supervision are, and shall agree in writing to be, subject to searches of the person and the person's effects, vehicle, residence and property by a parole officer or a department of corrections enforcement, apprehension and investigation officer, at any time of the day or night, with or without a search warrant and with or without cause. Nothing in this subsection shall be construed to authorize such officers to conduct arbitrary or capricious searches or searches for the sole purpose of harassment.

(3) Parolees and persons on postrelease supervision are, and shall agree in writing to be, subject to searches of the person and the person's effects, vehicle, residence and property by any law enforcement officer based on reasonable suspicion of the person violating conditions of parole or postrelease supervision or reasonable suspicion of criminal activity. Any law enforcement officer who conducts such a search shall submit a written report to the appropriate parole officer no later than the close of the next business day after such search. The written report shall include the facts leading to such search, the scope of such search and any findings resulting from such search.

(l) The prisoner review board shall promulgate rules and regulations in accordance with K.S.A. 77-415 et seq., and amendments thereto, not inconsistent with the law and as it may deem proper or necessary, with respect to the conduct of parole hearings, postrelease supervision reviews, revocation hearings, orders of restitution, reimbursement of expenditures by the state board of indigents' defense services and other conditions to be imposed upon parolees or releasees. Whenever an order for parole or postrelease supervision is issued it shall recite the conditions thereof.

(m) Whenever the prisoner review board orders the parole of an inmate or establishes conditions for an inmate placed on postrelease supervision, the board:

(1) Unless it finds compelling circumstances which would render a plan of payment unworkable, shall order as a condition of parole or postrelease supervision that the parolee or the person on postrelease supervision pay any transportation expenses resulting from returning the parolee or the person on postrelease supervision to this state to answer criminal charges or a warrant for a violation of a condition of probation, assignment to a community correctional services program, parole, conditional release or postrelease supervision;

(2) to the extent practicable, shall order as a condition of parole or postrelease supervision that the parolee or the person on postrelease supervision make progress towards or successfully complete the equivalent of a secondary education if the inmate has not previously completed such educational equivalent and is capable of doing so;

(3) may order that the parolee or person on postrelease supervision perform community or public service work for local governmental agencies, private corporations organized not-for-profit or charitable or social service organizations performing services for the community;

(4) may order the parolee or person on postrelease supervision to pay the administrative fee imposed pursuant to K.S.A. 22-4529, and amendments thereto, unless the board finds compelling circumstances which would render payment unworkable;

(5) unless it finds compelling circumstances which would render a plan of payment unworkable, shall order that the parolee or person on postrelease supervision reimburse the state for all or part of the expenditures by the state board of indigents' defense services to provide counsel and other defense services to the person. In determining the amount and method of payment of such sum, the prisoner review board shall take account of the financial resources of the person and the nature of the burden that the payment of such sum will impose. Such amount shall not exceed the amount claimed by appointed counsel on the payment voucher for indigents' defense services or the amount prescribed by the board of indigents' defense services reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less, minus any previous payments for such services;

(6) shall order that the parolee or person on postrelease supervision agree in writing to be subject to searches of the person and the person's effects, vehicle, residence and property by a parole officer or a department of corrections enforcement, apprehension and investigation officer, at any time of the day or night, with or without a search warrant and with or without cause. Nothing in this subsection shall be construed to authorize such officers to conduct arbitrary or capricious searches or searches for the sole purpose of harassment; and

(7) shall order that the parolee or person on postrelease supervision agree in writing to be subject to searches of the person and the person's effects, vehicle, residence and property by any law enforcement officer based on reasonable suspicion of the person violating conditions of parole or postrelease supervision or reasonable suspicion of criminal activity.

(n) If the court which sentenced an inmate specified at the time of sentencing the amount and the recipient of any restitution ordered as a condition of parole or postrelease supervision, the prisoner review board shall order as a condition of parole or postrelease supervision that the inmate pay restitution in the amount and manner provided in the journal entry unless the board finds compelling circumstances which would render a plan of restitution unworkable.

(o) Whenever the prisoner review board grants the parole of an inmate, the board, within 14 days of the date of the decision to grant parole, shall give written notice of the decision to the county or district attorney of the county where the inmate was sentenced.

(p) When an inmate is to be released on postrelease supervision, the secretary, within 30 days prior to release, shall provide the county or district attorney of the county where the inmate was sentenced written notice of the release date.

(q) Inmates shall be released on postrelease supervision upon the termination of the prison portion of their sentence. Time served while on postrelease supervision will vest.

(r) An inmate who is allocated regular good time credits as provided in K.S.A. 22-3725, and amendments thereto, may receive meritorious good time credits in increments of not more than 90 days per meritorious act. These credits may be awarded by the secretary of corrections when an inmate has acted in a heroic or outstanding manner in coming to the assistance of another person in a life threatening situation, preventing injury or death to a person, preventing the destruction of property or taking actions which result in a financial savings to the state.

(s) The provisions of subsections (d)(1)(A), (d)(1)(B), (d)(1)(C) and (d)(1)(E) shall be applied retroactively as provided in subsection (t).

(t) For offenders sentenced prior to July 1, 2014, who are eligible for modification of their postrelease supervision obligation, the department of corrections shall modify the period of postrelease supervision as provided for by this section:

(1) On or before September 1, 2013, for offenders convicted of:

(A) Severity levels 9 and 10 crimes on the sentencing guidelines grid for nondrug crimes;

(B) severity level 4 crimes on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012; and

(C) severity level 5 crimes on the sentencing guidelines grid for drug crimes committed on and after July 1, 2012;

(2) on or before November 1, 2013, for offenders convicted of:

(A) Severity levels 6, 7 and 8 crimes on the sentencing guidelines grid for nondrug crimes;

(B) level 3 crimes on the sentencing guidelines grid for drug crimes committed prior to July 1, 2012; and

(C) level 4 crimes on the sentencing guidelines grid for drug crimes committed on or after July 1, 2012; and

(3) on or before January 1, 2014, for offenders convicted of:

(A) Severity levels 1, 2, 3, 4 and 5 crimes on the sentencing guidelines grid for nondrug crimes;

(B) severity levels 1 and 2 crimes on the sentencing guidelines grid for drug crimes committed at any time; and

(C) severity level 3 crimes on the sentencing guidelines grid for drug crimes committed on or after July 1, 2012.

(u) An inmate sentenced to imprisonment pursuant to K.S.A. 21-4643, prior to its repeal, or K.S.A. 2016 Supp. 21-6627, and amendments thereto, for crimes committed on or after July 1, 2006, shall be placed on parole for life and shall not be discharged from supervision by the prisoner review board. When the board orders the parole of an inmate pursuant to this subsection, the board shall order as a condition of parole that the inmate be electronically monitored for the duration of the inmate's natural life.

(v) Whenever the prisoner review board orders a person to be electronically monitored pursuant to this section, or the court orders a person to be electronically monitored pursuant to K.S.A. 2016 Supp. 21-6604(r), and amendments thereto, the board shall order the person to reimburse the state for all or part of the cost of such monitoring. In determining the amount and method of payment of such sum, the board shall take account of the financial resources of the person and the nature of the burden that the payment of such sum will impose.

(w) (1) On and after July 1, 2012, for any inmate who is a sex offender, as defined in K.S.A. 22-4902, and amendments thereto, whenever the prisoner review board orders the parole of such inmate or establishes conditions for such inmate placed on postrelease supervision, such inmate shall agree in writing to not possess pornographic materials.

(A) As used in this subsection, "pornographic materials" means any obscene material or performance depicting sexual conduct, sexual contact or a sexual performance; and any visual depiction of sexually explicit conduct.

(B) As used in this subsection, all other terms have the meanings provided by K.S.A. 2016 Supp. 21-5510, and amendments thereto.

(2) The provisions of this subsection shall be applied retroactively to every sex offender, as defined in K.S.A. 22-4902, and amendments thereto, who is on parole or postrelease supervision on July 1, 2012. The prisoner review board shall obtain the written agreement required by this subsection from such offenders as soon as practicable.

History: L. 1970, ch. 129, § 22-3717; L. 1972, ch. 317, § 90; L. 1973, ch. 339, § 88; L. 1974, ch. 403, § 10; L. 1975, ch. 203, § 1; L. 1976, ch. 168, § 2; L. 1978, ch. 120, § 13; L. 1979, ch. 94, § 2; L. 1981, ch. 156, § 1; L. 1982, ch. 137, § 3; L. 1982, ch. 150, § 2; L. 1983, ch. 116, § 1; L. 1984, ch. 131, § 1; L. 1985, ch. 111, § 2; L. 1986, ch. 128, § 3; L. 1986, ch. 123, § 25; L. 1986, ch. 136, § 3; L. 1987, ch. 118, § 1; L. 1988, ch. 115, § 1; L. 1989, ch. 103, § 1; L. 1990, ch. 99, § 13; L. 1990, ch. 113, § 2; L. 1991, ch. 94, § 1; L. 1992, ch. 239, § 270; L. 1993, ch. 253, § 11; L. 1993, ch. 291, § 281; L. 1994, ch. 21, § 1; L. 1994, ch. 341, § 13; L. 1995, ch. 121, § 4; L. 1996, ch. 158, § 8; L. 1996, ch. 267, § 15; L. 1997, ch. 23, § 5; L. 1997, ch. 181, § 20; L. 1998, ch. 186, § 3; L. 1999, ch. 164, § 20; L. 2000, ch. 182, § 9; L. 2001, ch. 200, § 15; L. 2002, ch. 163, § 5; L. 2004, ch. 102, § 5; L. 2006, ch. 212, § 19; L. 2007, ch. 197, § 4; L. 2008, ch. 116, § 1; L. 2010, ch. 147, § 7; L. 2011, ch. 30, § 136; L. 2012, ch.70, § 2; L. 2012, ch. 150, § 43; L. 2013, ch. 120, § 27; L. 2013, ch. 133, § 13; L. 2014, ch. 114, § 8; L. 2016, ch. 100, § 1; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 22-3717c.

Section was also amended by L. 2012, ch. 16, § 15, and L. 2012, ch. 32, § 2, but those versions were repealed by L. 2012, ch. 150, § 52.

Section was also amended by L. 2013, ch. 76, § 6, but that version was repealed by L. 2013, ch. 133, § 37.



22-3718 Conditional release; notice.

22-3718. Conditional release; notice. Upon release, an inmate who has served the inmate's maximum term or terms, less such work and good behavior credits as have been earned, shall be subject to such written rules and conditions as the prisoner review board may impose, until the expiration of the maximum term or terms for which the inmate was sentenced or until the inmate is otherwise discharged. If the court which sentenced an inmate specified at the time of sentencing the amount and the recipient of any restitution ordered as a condition of release pursuant to this section, the board may set aside restitution as a condition of release payment of restitution, if the board finds compelling circumstances which would render a plan of restitution unworkable. If the court which sentenced an inmate specified reimbursement of all or part of the expenditures by the state board of indigents' defense services as a condition of release, the board may set aside such reimbursement, if the board finds compelling circumstances which would render a plan of reimbursement unworkable. Prior to the release of any inmate on parole, conditional release or expiration of sentence, if an inmate is released into the community under a program under the supervision of the secretary of corrections, the secretary shall give written notice of such release to any victim or victim's family as provided in K.S.A. 22-3727, and amendments thereto.

History: L. 1970, ch. 129, § 22-3718; L. 1972, ch. 317, § 91; L. 1986, ch. 128, § 4; L. 1989, ch. 103, § 2; L. 1993, ch. 166, § 8; L. 1995, ch. 257, § 4; L. 1997, ch. 23, § 6; L. 1997, ch. 181, § 21; L. 2012, ch. 16, § 16; July 1.



22-3719 Information from correctional institution officials.

22-3719. Information from correctional institution officials. It shall be the duty of all correctional institution officials to grant to the members of the prisoner review board, or its properly accredited representatives, access at all reasonable times to any inmate, to provide for the board or such representative facilities for communicating with and observing such inmate, and to furnish to the board such reports as the board shall require concerning the conduct and character of any inmate in their custody and any other facts deemed by the board to be pertinent in determining any issue before the board.

History: L. 1970, ch. 129, § 22-3719; L. 1972, ch. 317, § 92; L. 1973, ch. 339, § 66; L. 1990, ch. 309, § 20; L. 2012, ch. 16, § 17; July 1.



22-3720 Subpoena power.

22-3720. Subpoena power. The prisoner review board shall have power to issue subpoenas requiring the attendance of any witnesses and the production of any records, books, papers and documents that it considers necessary for the investigation of the issues before it. Subpoenas may be signed and oaths administered by any member of the board. Subpoenas so issued may be served by any law enforcement officer, in the same manner as similar process in the district court. Any person who testifies falsely, fails to appear when subpoenaed or fails or refuses to produce material pursuant to the subpoena shall be subject to the same orders and penalties to which a person before a court is subject. Any district court of this state, upon application of the board, may in its discretion compel the attendance of witnesses, the production of material and the giving of testimony before the board, by an attachment for contempt or otherwise in the same manner as production of evidence may be compelled before the district court.

History: L. 1970, ch. 129, § 22-3720; L. 1972, ch. 317, § 93; L. 1973, ch. 339, § 67; L. 1984, ch. 112, § 10; L. 1990, ch. 309, § 21; L. 2012, ch. 16, § 18; July 1.



22-3722 Service on parole, conditional release and postrelease supervision; discharge; restoration of civil rights.

22-3722. Service on parole, conditional release and postrelease supervision; discharge; restoration of civil rights. The period served on parole or conditional release shall be deemed service of the term of confinement, and, subject to the provisions contained in K.S.A. 75-5217, and amendments thereto, relating to an inmate who is a fugitive from or has fled from justice, the total time served may not exceed the maximum term or sentence. The period served on postrelease supervision shall vest in and be subject to the provisions contained in K.S.A. 75-5217, and amendments thereto, relating to an inmate who is a fugitive from or has fled from justice. The total time served shall not exceed the postrelease supervision period established at sentencing.

When an inmate on parole or conditional release has performed the obligations of the release for such time as shall satisfy the prisoner review board that final release is not incompatible with the best interest of society and the welfare of the individual, the board may make a final order of discharge and issue a certificate of discharge to the inmate but no such order of discharge shall be made in any case within a period of less than one year after the date of release except where the sentence expires earlier thereto. When an inmate has reached the end of the postrelease supervision period, the board shall issue a certificate of discharge to the releasee. Such discharge, and the discharge of an inmate who has served the inmate's term of imprisonment, shall have the effect of restoring all civil rights lost by operation of law upon commitment, and the certification of discharge shall so state. Nothing herein contained shall be held to impair the power of the governor to grant a pardon or commutation of sentence in any case.

History: L. 1970, ch. 129, § 22-3722; L. 1972, ch. 317, § 95; L. 1973, ch. 339, § 68; L. 1990, ch. 309, § 22; L. 1992, ch. 239, § 271; L. 2012, ch. 16, § 19; July 1.



22-3723 Transfer of offenders under treaties.

22-3723. Transfer of offenders under treaties. Whenever a treaty is in force between the United States and a foreign country providing for the transfer of offenders between the United States and such foreign country, the governor is authorized to give the approval of the state of Kansas to a transfer as provided in the treaty, upon the application of a person under the jurisdiction of the secretary of corrections or the secretary for aging and disability services.

History: L. 1980, ch. 258, § 1; L. 2014, ch. 115, § 27; July 1.



22-3725 Good time credits, crimes committed prior to July 1, 1993.

22-3725. Good time credits, crimes committed prior to July 1, 1993. (a) Except as otherwise provided for crimes committed by inmates on or after July 1, 1993, for the purpose of determining an inmate's eligibility for parole or conditional release, regardless of when the inmate was sentenced or committed the crime for which sentenced, good time credits shall be allocated as follows:

GOOD TIME TABLE

(Assumed 360-Day Years, 30-Day Months)

SENTENCE

Minimum (or) Maximum

GOOD TIME EARNED

Years  Months

MUST SERVE

Years  Months

1

0

4

0

8

2

1

0

1

0

3

1

6

1

6

4

2

0

2

0

5

2

6

2

6

6

3

0

3

0

7

3

6

3

6

8

4

0

4

0

9

4

6

4

6

10

5

0

5

0

11

5

6

5

6

12

6

0

6

0

13

6

6

6

6

14

7

0

7

0

15

7

6

7

6

16

8

0

8

0

17

8

6

8

6

18

9

0

9

0

19

9

6

9

6

20

10

0

10

0

21

10

6

10

6

22

11

0

11

0

23

11

6

11

6

24

12

0

12

0

25

12

6

12

6

26

13

0

13

0

27

13

6

13

6

28

14

0

14

0

29

14

6

14

6

30

15

0

15

0

31

15

6

15

6

32

16

0

16

0

33

16

6

16

6

34

17

0

17

0

35

17

6

17

6

36

18

0

18

0

37

18

6

18

6

38

19

0

19

0

39

19

6

19

6

40

20

0

20

0

41

20

6

20

6

42

21

0

21

0

43

21

6

21

6

44

22

0

22

0

45

22

6

22

6

46

23

0

23

0

47

23

6

23

6

48

24

0

24

0

49

24

6

24

6

50

25

0

25

0

51

25

6

25

6

52

26

0

26

0

53

26

6

26

6

54

27

0

27

0

55

27

6

27

6

56

28

0

28

0

57

28

6

28

6

58

29

0

29

0

59

29

6

29

6

60

30

0

30

0

61

30

6

30

6

62

31

0

31

0

63

31

6

31

6

64

32

0

32

0

65

32

6

32

6

66

33

0

33

0

67

33

6

33

6

68

34

0

34

0

69

34

6

34

6

70

35

0

35

0

71

35

6

35

6

72

36

0

36

0

73

36

6

36

6

74

37

0

37

0

75

37

6

37

6

76

38

0

38

0

77

38

6

38

6

78

39

0

39

0

79

39

6

39

6

80

40

0

40

0

81

40

6

40

6

82

41

0

41

0

83

41

6

41

6

84

42

0

42

0

85

42

6

42

6

86

43

0

43

0

87

43

6

43

6

88

44

0

44

0

89

44

6

44

6

90

45

0

45

0

91

45

6

45

6

92

46

0

46

0

93

46

6

46

6

94

47

0

47

0

95

47

6

47

6

96

48

0

48

0

97

48

6

48

6

98

49

0

49

0

99

49

6

49

6

100

50

0

50

0

(b) Maximum good time credits for sentences of less than two years shall be computed as follows: One day for every two days served and one month for every year served.

(c) Maximum good time credits for sentences two years or greater shall be computed as follows: One-half of the sentence.

(d) Good time credits shall be awarded on an earned basis pursuant to rules and regulations adopted by the secretary of corrections.

(e) The provisions of this section shall not apply to crimes committed by inmates on or after July 1, 1993. Good time calculations for such crimes shall be as provided in K.S.A. 21-4722, prior to its repeal, or K.S.A. 2016 Supp. 21-6821, and amendments thereto.

(f) An inmate shall not be awarded good time credits pursuant to this section for any review period established by the secretary of corrections in which a court finds that the inmate has done any of the following while in the custody of the secretary of corrections:

(1) Filed a false or malicious action or claim with the court;

(2) brought an action or claim with the court solely or primarily for delay or harassment;

(3) testified falsely or otherwise submitted false evidence or information to the court;

(4) attempted to create or obtain a false affidavit, testimony or evidence; or

(5) abused the discovery process in any judicial action or proceeding.

History: L. 1988, ch. 115, § 2; L. 1989, ch. 92, § 28; L. 1992, ch. 239, § 272; L. 1993, ch. 291, § 199; L. 1996, ch. 148, § 2; L. 2011, ch. 30, § 137; July 1.



22-3726 Supervised furlough; crimes committed prior to July 1, 1993.

22-3726. Supervised furlough; crimes committed prior to July 1, 1993. The secretary of corrections may place, on a six-month supervised furlough, any inmate who is classified at a custody level not higher than minimum and who will be eligible for parole under K.S.A. 22-3717, and amendments thereto, by the end of the six-month period. If, at the end of the six-month period, the secretary determines that the inmate has successfully completed the furlough, the secretary shall certify that fact to the prisoner review board, which shall promptly order the inmate's release on parole, without hearing, under the level of supervision specified by the secretary and subject to such conditions as imposed by the board. The provisions of this section shall not apply to crimes committed by inmates on or after July 1, 1993.

History: L. 1988, ch. 115, § 3; L. 1992, ch. 239, § 273; L. 2012, ch. 16, § 20; July 1.



22-3727 Secretary of corrections; notification to victims prior to release of certain inmates.

22-3727. Secretary of corrections; notification to victims prior to release of certain inmates. (a) Prior to the release of any inmate on parole, conditional release, expiration of sentence or postrelease supervision, if an inmate is released into the community under a program under the supervision of the secretary of corrections, or after the escape of an inmate or death of an inmate while in the secretary of corrections' custody, the secretary of corrections shall give written notice of such release, escape or death to any victim of the inmate's crime who is alive and whose address is known to the secretary or, if the victim is deceased, to the victim's family if the family's address is known to the secretary. Such notice shall be required to be given to the victim or the victim's family only if the inmate was convicted of any crime in article 33, 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 53, 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto. Except for notifications of releases due to a court order, escape or death, notification shall be given at least 14 working days prior to the release of such inmate. Failure to notify the victim or the victim's family as provided in this section shall not be a reason for postponement of parole, conditional release or other forms of release.

(b) As used in this section, "victim's family" means a spouse, surviving spouse, children, parents, legal guardian, siblings, stepparents or grandparents.

History: L. 1993, ch. 166, § 7; L. 2010, ch. 61, § 8; L. 2011, ch. 30, § 138; L. 2014, ch. 5, § 7; L. 2015, ch. 94, § 7; July 1.



22-3727a County or district attorney; notification to victims of the escape or death of certain committed defendants or inmates.

22-3727a. County or district attorney; notification to victims of the escape or death of certain committed defendants or inmates. (a) The county or district attorney shall, as soon as practicable, provide notification as provided in K.S.A. 22-3303, 22-3305, 22-3428, 22-3428a, 22-3430 and 22-3431, and amendments thereto, and upon the escape or death of a committed defendant while in the custody of the secretary for aging and disability services, to any victim of the defendant's crime whose address is known to the county or district attorney, and the victim's family, if so requested and the family's addresses are known to the county or district attorney. Such notice shall be required to be given only if the defendant was charged with any crime in article 33, 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 53, 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto.

(b) As used in this section, "victim's family" means a spouse, surviving spouse, children, parents, legal guardian, siblings, stepparents or grandparents.

History: L. 2010, ch. 61, § 1; L. 2011, ch. 30, § 139; L. 2014, ch. 5, § 8; L. 2015, ch. 94, § 8; July 1.



22-3728 Functional incapacitation release; procedures; notice; conditions; supervision upon release.

22-3728. Functional incapacitation release; procedures; notice; conditions; supervision upon release. (a) (1) Upon application of the secretary of corrections, the prisoner review board may grant release to any person deemed to be functionally incapacitated, upon such terms and conditions as prescribed in the order granting such release.

(2) The secretary of corrections shall adopt rules and regulations governing the prisoner review board's procedure for initiating, processing, reviewing and establishing criteria for review of applications filed on behalf of persons deemed to be functionally incapacitated. Such rules and regulations shall include criteria and guidelines for determining whether the functional incapacitation precludes the person from posing a threat to the public.

(3) Subject to the provisions of subsections (a)(4) and (a)(5), a functional incapacitation release shall not be granted until at least 30 days after written notice of the application has been given to: (A) The prosecuting attorney and the judge of the court in which the person was convicted; and (B) any victim of the person's crime or the victim's family. Notice of such application shall be given by the secretary of corrections to the victim who is alive and whose address is known to the secretary, or if the victim is deceased, to the victim's family if the family's address is known to the secretary. Subject to the provisions of subsection (a)(4), if there is no known address for the victim, if alive, or the victim's family, if deceased, the board shall not grant or deny such application until at least 30 days after notification is given by publication in the county of conviction. Publication costs shall be paid by the department of corrections.

(4) All applications for functional incapacitation release shall be referred to the board. The board shall examine each case and may approve such application and grant a release. An application for release shall not be approved unless the board determines that the person is functionally incapacitated and does not represent a future risk to public safety. The board shall determine whether a hearing is necessary on the application. The board may request additional information or evidence it deems necessary from a medical or mental health practitioner.

(5) The board shall establish any conditions related to the release of the person. The release shall be conditional, and be subject to revocation pursuant to K.S.A. 75-5217, and amendments thereto, if the person's functional incapacity significantly diminishes, if the person fails to comply with any condition of release, or if the board otherwise concludes that the person presents a threat or risk to public safety. The person shall remain on release supervision until the release is revoked, expiration of the maximum sentence, or discharged by the board. Subject to the provisions of subsection (f) of K.S.A. 75-5217, and amendments thereto, the person shall receive credit for the time during which the person is on functional incapacitation release supervision towards service of the prison and postrelease supervision obligations of determinate sentences or indeterminate sentences.

(6) The secretary of corrections shall cause the person to be supervised upon release, and shall have the authority to initiate revocation of the person at any time for the reasons indicated in subsection (a)(5).

(7) The decision of the board on the application or any revocation shall be final and not subject to review by any administrative agency or court.

(8) In determining whether a person is functionally incapacitated, the board shall consider the following: (A) The person's current condition as confirmed by medical or mental health care providers, including whether the condition is terminal;

(B) the person's age and personal history;

(C) the person's criminal history;

(D) the person's length of sentence and time the person has served;

(E) the nature and circumstances of the current offense;

(F) the risk or threat to the community if released;

(G) whether an appropriate release plan has been established; and

(H) any other factors deemed relevant by the board.

(b) Nothing in this section shall be construed to limit or preclude submission of an application for pardon or commutation of sentence pursuant to K.S.A. 22-3701, and amendments thereto.

(c) Nothing in this section shall apply to the release of people with terminal medical conditions as described in K.S.A. 2016 Supp. 22-3729, and amendments thereto.

(d) This section does not apply to any person sentenced to imprisonment for an off-grid offense.

(e) This section does not apply to any person under sentence of death or life without the possibility of parole.

History: L. 2002, ch. 57, § 1; L. 2010, ch. 107, § 1; L. 2012, ch. 16, § 21; L. 2014, ch. 114, § 9; July 1.



22-3729 Terminal medical release; procedures; notice; conditions; revocation; supervision upon release.

22-3729. Terminal medical release; procedures; notice; conditions; revocation; supervision upon release. (a) (1) Upon application of the secretary of corrections, the chairperson of the prisoner review board may grant release to any person deemed by a doctor licensed to practice medicine and surgery in Kansas to have a terminal medical condition likely to cause death within 30 days upon such terms and conditions as prescribed in the order granting such release.

(2) The secretary of corrections shall adopt rules and regulations governing the prisoner review board's procedure for initiating, processing, reviewing and establishing criteria for review of applications filed on behalf of persons deemed to have a terminal medical condition likely to cause death within 30 days. Such rules and regulations shall include criteria and guidelines for determining whether the terminal medical condition precludes the person from posing a threat to the public.

(3) All applications for a terminal medical condition release shall be referred to the chairperson of the board. The chairperson of the board shall examine each case and may approve such application and grant a release. An application for release shall not be approved unless the chairperson of the board determines that the person has been deemed by a doctor licensed to practice medicine and surgery in Kansas to have a terminal medical condition likely to cause death within 30 days and does not represent a future risk to public safety. The chairperson of the board may request additional information or evidence the chairperson of the board deems necessary from a doctor licensed to practice medicine and surgery in Kansas.

(4) The chairperson of the board shall establish any conditions related to the release of the person. The release shall be conditional, and be subject to revocation pursuant to K.S.A. 75-5217, and amendments thereto, if the person's illness or condition significantly improves, the person does not die within 30 days of release, if the person fails to comply with any condition of release, or if the board otherwise concludes that the person presents a threat or risk to public safety. The person shall remain on release supervision until the release is revoked, expiration of the maximum sentence or discharged by the board. Subject to the provisions of subsection (f) of K.S.A. 75-5217, and amendments thereto, the person shall receive credit for the time during which the person is on terminal medical condition release supervision towards service of the prison and postrelease supervision obligations of determinate sentences or indeterminate sentences.

(5) The secretary of corrections shall cause the person to be supervised upon release, and shall have the authority to initiate revocation of the person at any time for the reasons indicated in subsection (a)(4).

(6) The decision of the chairperson of the board on the application and the decision of the board regarding any revocation shall be final and not subject to review by any administrative agency or court.

(7) In determining whether a person meets the criteria to be released under this section, the chairperson of the board shall consider the following:

(A) The person's current condition as confirmed by a doctor licensed to practice medicine and surgery in Kansas, including whether the condition is terminal and likely to cause death within 30 days;

(B) the person's age and personal history;

(C) the person's criminal history;

(D) the person's length of sentence and time the person has served;

(E) the nature and circumstances of the current offense;

(F) the risk or threat to the community if released;

(G) whether an appropriate release plan has been established; and

(H) any other factors deemed relevant by the board member.

(b) Nothing in this section shall be construed to limit or preclude submission of an application for pardon or commutation of sentence pursuant to K.S.A. 22-3701, and amendments thereto.

(c) The secretary shall give notice of the granting of a terminal medical condition release to: (1) The prosecuting attorney and the judge of the court in which the person was convicted; and (2) any victim of the person's crime if alive or the victim's family if the victim is deceased, whose address is known by the secretary.

(d) This section does not apply to any person sentenced to imprisonment for an off-grid offense.

History: L. 2010, ch. 107, § 2; L. 2012, ch. 16, § 22; July 1.



22-3730 Community parenting release; duties and authority of secretary of corrections.

22-3730. Community parenting release; duties and authority of secretary of corrections. (a) The secretary of corrections may transfer an offender from a correctional facility to home detention in the community if the secretary determines that community parenting release is an appropriate placement and:

(1) The offender is serving a current sentence for a nondrug severity level 4 through 10 felony or a drug severity level 3 through 5 felony and is determined to be low, low-moderate or moderate risk on a standardized risk assessment tool;

(2) the offender has no prior or current conviction for a sex offense or an inherently dangerous felony as defined in K.S.A. 2016 Supp. 21-5402, and amendments thereto, not including a drug severity level 3 through 5 felony;

(3) the offender has not been found by the United States attorney general to be subject to a deportation detainer or order;

(4) the offender signs any release of information waivers required to allow information regarding current or prior child in need of care cases involving the offender to be shared with the department of corrections;

(5) the offender had physical custody of such offender's minor child or was a legal guardian or custodian with physical custody of a minor child at the time the offense for which the offender is serving a sentence was committed;

(6) the offender has 12 months or less remaining of the offender's sentence; and

(7) the secretary of corrections determines that such placement is in the best interests of the child.

(b) Prior to transferring an offender from a correctional facility to home detention pursuant to this section, the secretary of corrections shall obtain information from the department for children and families regarding any child in need of care case involving the offender. Such information shall be used by the secretary of corrections in determining whether placing an offender in community parenting release is in the best interests of the child.

(c) Offenders placed on community parenting release shall provide to the secretary of corrections an approved residence and living arrangement prior to transfer to home detention.

(d) The secretary of corrections shall:

(1) Require offenders placed on community parenting release to:

(A) Comply with the provisions of K.S.A. 21-6609, and amendments thereto; and

(B) participate in programming and treatment that the secretary determines is needed; and

(2) assign a parole officer to monitor the offender's compliance with conditions of community parenting release.

(e) The secretary of corrections has the authority to return any offender serving the remainder of such offender's sentence on community parenting release to a correctional facility if the offender is not complying with community parenting release requirements.

History: L. 2016, ch. 87, § 1; July 1.






Article 38 COSTS IN CRIMINAL CASES

22-3801 Liability for costs.

22-3801. Liability for costs. (a) If the defendant in a criminal case is convicted, the court costs shall be taxed against the defendant and shall be a judgment against the defendant which may be enforced as judgments for payment of money in civil cases.

(b) Jury fees are not court costs and shall be paid by the county in all criminal cases.

(c) The county shall not be reimbursed for the cost of employing a special prosecutor.

History: L. 1970, ch. 129, § 22-3801; L. 1978, ch. 128,§ 1; L. 1982, ch. 116, § 4; L. 2007, ch. 51, § 1; July 1.



22-3802 When costs taxed to complaining witness.

22-3802. When costs taxed to complaining witness. If it appears to the court that the prosecution was instituted without probable cause and from malicious motives, the court may require the complaining witness or other person instituting the prosecution to appear and answer concerning his motives for instituting the prosecution. If, upon hearing, the court determines that the prosecution was instituted without probable cause and from malicious motives all costs in the case shall be taxed against the complaining witness or other person initiating the prosecution.

History: L. 1970, ch. 129, § 22-3802; July 1.



22-3803 Taxation of costs.

22-3803. Taxation of costs. At the conclusion of each criminal case the court shall tax the costs against the party responsible for payment and shall cause to be delivered to such responsible party a complete statement of the costs, specifying each item of service and the fee assessed for such service. When the costs are ordered paid by the county, the statement of costs shall not include that portion of the docket fee which is to be paid to the county general fund for the services of the clerk of the district court and the sheriff. Such statement shall be filed in the office of county clerk and shall be allowed by the board of county commissioners and paid as other claims against the county. When the claim has been allowed by the board of county commissioners, payment shall be made to the clerk of the court who shall distribute such funds to the persons entitled to receive them.

History: L. 1970, ch. 129, § 22-3803; L. 1978, ch. 128, § 2; July 1.



22-3805 Commitment to mental institutions; costs.

22-3805. Commitment to mental institutions; costs. The costs of the proceedings, and transportation and clothing of any person committed by the court under K.S.A. 22-3303, 22-3428 and 22-3429, shall be paid out of the estate of such person, or by any person bound by law to maintain him or her, or by the county, as in the case of mentally ill persons sent to the hospitals.

History: L. 1911, ch. 299, § 6; R.S. 1923, 76-2463; L. 1957, ch. 472, § 36; L. 1965, ch. 499, § 3; L. 1975, ch. 474, § 2; July 1.






Article 39 ABATEMENT OF COMMON NUISANCES

22-3901 Common nuisances; scope.

22-3901. Common nuisances; scope. The following unlawful activities and the use of real or personal property in maintaining and carrying on such activities are hereby declared to be common nuisances:

(a) Commercial gambling;

(b) dealing in gambling devices;

(c) possession of gambling devices;

(d) promoting obscenity;

(e) promoting the sale of sexual relations;

(f) commercial sexual exploitation of a child;

(g) violations of any law regulating controlled substances;

(h) habitual violations of any law regulating the sale or exchange of alcoholic liquor or cereal malt beverages, by any person not licensed pursuant to chapter 41 of the Kansas Statutes Annotated, and amendments thereto;

(i) habitual violations of any law regulating the sale or exchange of cigarettes or tobacco products, by any person not licensed pursuant to article 33 of chapter 79 of the Kansas Statutes Annotated, and amendments thereto;

(j) any felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further or assist in any criminal conduct by gang members. As used in this subsection, "criminal street gang" means any organization, association or group, whether formal or informal:

(1) Consisting of three or more persons;

(2) having as one of its primary activities the commission of one or more person felonies, person misdemeanors, felony violations of K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors;

(3) which has a common name or common identifying sign or symbol; and

(4) whose members, individually or collectively engage in or have engaged in the commission, attempted commission, conspiracy to commit or solicitation of two or more person felonies, person misdemeanors, felony violations of K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009, or the comparable juvenile offenses, which if committed by an adult would constitute the commission of such felonies or misdemeanors, or any substantially similar offense from another jurisdiction; or

(k) use of pyrotechnics, pyrotechnic devices or pyrotechnic materials in violation of K.S.A. 2016 Supp. 31-170, and amendments thereto.

Any real property used as a place where any such activities are carried on or permitted to be carried on and any effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property designed for and used on such premises in connection with such unlawful activities are subject to the provisions of K.S.A. 22-3902, 22-3903 and 22-3904, and amendments thereto.

History: L. 1970, ch. 129, § 22-3901; L. 1990, ch. 114, § 1; L. 2002, ch. 18, § 1; L. 2004, ch. 1, § 4; L. 2006, ch. 194, § 11; L. 2009, ch. 32, § 43; L. 2010, ch. 74, § 10; L. 2012, ch. 150, § 44; L. 2013, ch. 120, § 28; July 1.



22-3902 Procedure.

22-3902. Procedure. (1) Unless otherwise provided by law, proceedings under K.S.A. 22-3901 through 22-3904, and amendments thereto, shall be governed by the provisions of the Kansas code of civil procedure relating to the abatement of common nuisances.

(2) (A) In addition to the procedure established by this section, if a person is arrested for an unlawful act listed in K.S.A. 22-3901, and amendments thereto, the attorney general, city, county or district attorney may petition the court for a hearing to determine whether an unlawful activity is or has been occurring on such owner's property. The owner of the property on which such person is or was committing an unlawful activity may be given notice of such hearing. Except as provided by paragraph (B), a hearing shall be held before the court within 30 days of the notification. If the court determines by a preponderance of the evidence that an unlawful act occurred, such act shall render void any lease under which a tenant holds possession, and shall cause the right of possession to revert to the owner who may evict the tenant. If the owner does not commence eviction proceedings against the tenant within 30 days of the court determination, the attorney general or the city, county or district attorney may proceed to file a petition pursuant to subsection (3). The provisions of this subsection are in addition to any remedy provided pursuant to the residential landlord and tenant act.

(B) In the case of a violation of subsection (k) of K.S.A. 22-3901, and amendments thereto, a hearing shall be held before the court within seven days of the notification.

(3) Proceedings under K.S.A. 22-3901 through 22-3904, and amendments thereto, shall be instituted only in the name of the state of Kansas upon the petition of the attorney general or the city, county or district attorney to enjoin a nuisance within the city, county or district.

(4) The petition shall describe any real estate alleged to be used or to have been used as a place where such common nuisance is or was maintained or permitted and shall identify the owner or person in charge of such real estate. It shall describe any effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property designed for and used in such unlawful activity. It shall pray for the particular relief sought with respect to such property.

(5) The petition for injunction may include or be accompanied by an application for an order for the seizure of the effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property described in the petition. If the court finds that there is probable cause to believe that the personal property described is or has been used for any of the unlawful purposes set forth in K.S.A. 22-3901, and amendments thereto, the court may order the sheriff or other law enforcement officer to seize such personalty and to hold it in custody pending further order of the court. An order for seizure shall particularly describe the personal property to be seized.

(6) An order for seizure of materials alleged to be obscene shall not be issued until after a hearing at which evidence in support of the application for such order has been heard. At least seven days notice of such hearing shall be given to the owner or person in possession of such material. Pending such hearing, the court may make an order prohibiting the owner or person in possession from removing such material from the jurisdiction of the court.

(7) No bond or other security shall be required for any restraining order, order for seizure or injunction issued under K.S.A. 22-3901 through 22-3904, and amendments thereto, in an action brought by the attorney general or city, county or district attorney.

(8) The provisions of K.S.A. 22-3901 through 22-3904, and amendments thereto, shall not limit nor otherwise affect proceedings under K.S.A. 60-908, and amendments thereto, but shall be supplemental and in addition to, and not in lieu of, the remedy provided by that statute.

(9) The attorney general or the city, county or district attorney shall give notice of proceedings under K.S.A. 22-3901 through 22-3904, and amendments thereto, by sending a copy of the petition to enjoin a nuisance by certified mail, return receipt requested, to each person having ownership of or a security interest in the property if: (a) The property is of a type for which title, registration or deed is required by law; (b) the owner of the property is known in fact at the time of seizure; or (c) the property is subject to a security interest perfected in accordance with the uniform commercial code. The attorney general or the city, county or district attorney shall be obligated only to make diligent search and inquiry as to the owner of the property and if, after diligent search and inquiry, the attorney general or city, county or district attorney is unable to ascertain the owner, the requirement of actual notice by mail with respect to persons having perfected security interest in the property shall not be applicable.

History: L. 1970, ch. 129, § 22-3902; L. 1990, ch. 114, § 2; L. 1994, ch. 271, § 1; L. 2004, ch. 1, § 5; L. 2010, ch. 135, § 33; July 1.



22-3903 Proceedings in rem.

22-3903. Proceedings in rem. The real or personal property against which the order of abatement is sought may be named as a party defendant in a proceeding under this article. In such case, summons shall be served on the owner or person in possession of such property. Any person claiming an interest in the property shall, upon application be permitted to intervene as a party defendant.

History: L. 1970, ch. 129, § 22-3903; July 1.



22-3904 Judgment.

22-3904. Judgment. (1) Upon final judgment that any real property is being or has been used as a place where any of the unlawful activities set forth in K.S.A. 22-3901, and amendments thereto, are carried on or permitted to be carried on, the court may order that any house, room, building or other structure located on such real estate be closed and padlocked for a period of not more than two years, subject to modification in the manner provided by K.S.A. 60-910, and amendments thereto, if the court finds that the owner of the property knew or should have known under the circumstances of the maintenance of a common nuisance on the property and did not make a bona fide attempt to abate such nuisance under the circumstances. The court may require, as part of the judgment, that the owner, lessee, tenant or occupant enter into a bond to the state of Kansas, in such amount and with security as the court may require, conditioned that such owner, lessee, tenant or occupant will not within a period of two years use or permit the use of such real estate in violation of law. If any condition of such bond is violated, the whole amount may be recovered as a penalty. In addition, the court may assess a civil penalty not to exceed $25,000 against any or all defendants, based upon the severity of the nuisance and its duration. Such penalty shall be paid into the county treasury, if recovered by a county or district attorney, and into the city treasury, if recovered by a city attorney.

(2) Upon final judgment that any effects, equipment, paraphernalia, fixtures, appliances, musical instruments or other personal property are designed for and have been used in carrying on any of the unlawful activities set forth in K.S.A. 22-3901, and amendments thereto, the court may order that such effects, equipment, paraphernalia, fixtures, appliances, musical instruments and other personal property be publicly destroyed by the sheriff or other law enforcement officer or that such personal property be sold in the manner provided for sales in execution of judgment.

(3) The proceeds of any sale of personal property pursuant to subsection (2) shall be applied as follows:

(a) First, to the fees and costs of the abatement or removal of the nuisance and the sale.

(b) Second, to the costs of closing the structure and keeping it closed.

(c) Third, to payment of the costs of the action.

(d) Fourth, to payment of any civil penalty imposed pursuant to this section or any fine imposed for contempt in the proceedings.

(e) Fifth, to the owner of the personal property.

(4) Subject to the provisions of subsection (3), upon final judgment for the state the court shall adjudge that any defendant who was maintaining the common nuisance pay all costs, including a reasonable fee, fixed by the court, to be paid to the prosecuting attorney. Such costs shall be a lien upon any real property against which an order of abatement is obtained, if the court finds that the owner of such property knew or should have known under the circumstances of the maintenance of the common nuisance on the property and did not make a bona fide attempt to abate such nuisance under the circumstances.

(5) For purposes of this section, evidence of a bona fide attempt to abate such nuisance by the owner of the property shall include, but not be limited to, the filing of a written report, by such owner or at such owner's direction, to the local law enforcement agency that the property is suspected by the owner of the property of being used in maintaining and carrying on any of the unlawful activities set forth in K.S.A. 22-3901, and amendments thereto.

History: L. 1970, ch. 129, § 22-3904; L. 1990, ch. 114, § 3; L. 2004, ch. 1, § 6; Mar. 4.



22-3905 Maintenance of a common nuisance.

22-3905. Maintenance of a common nuisance. (a) Maintenance of a common nuisance is maintaining or assisting in the maintenance of a common nuisance as described by K.S.A. 22-3901, and amendments thereto.

(b) Maintenance of a common nuisance is a class A, nonperson misdemeanor. In addition to the sentence authorized by law, the defendant may be fined in an amount not exceeding $25,000.

(c) This section shall be part of and supplemental to article 39 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2011, ch. 30, § 1; July 1.






Article 40 EXECUTION OF DEATH SENTENCES

22-4001 Death penalty, how executed.

22-4001. Death penalty, how executed. (a) The mode of carrying out a sentence of death in this state shall be by intravenous injection of a substance or substances in a quantity sufficient to cause death in a swift and humane manner.

(b) The secretary of corrections shall supervise the carrying out of each sentence of death and shall determine the procedures therefor, which shall be consistent with this act and the other laws of the state. The secretary of corrections shall designate one or more executioners and other persons necessary to assist in carrying out the sentence of death as provided in this section. The identity of executioners and other persons designated to assist in carrying out the sentence of death shall be confidential.

(c) The secretary of corrections shall select the type of substance or substances to be administered in carrying out a sentence of death by intravenous injection in a swift and humane manner. The secretary of health and environment shall certify to the secretary of corrections that the substance or substances selected by the secretary of corrections will result in death in a swift and humane manner. If the secretary of corrections desires to change the substance or substances to be administered from those previously certified by the secretary of health and environment, the proposed substance or substances also shall be certified as provided in this section.

(d) The secretary of corrections may designate in writing a warden of one of the correctional institutions under the secretary's supervision to perform the duties imposed upon the secretary by this section and by K.S.A. 22-4002, 22-4003, 22-4013 and 22-4014, and amendments thereto.

History: L. 1970, ch. 129, § 22-4001; L. 1990, ch. 309, § 23; L. 1994, ch. 252, § 11; L. 1999, ch. 164, § 21; July 1.



22-4002 Where death penalty inflicted.

22-4002. Where death penalty inflicted. When any person is sentenced to death, the punishment shall be inflicted at a state correctional facility designated by the secretary of corrections, under the supervision of the secretary of corrections or the warden designated by the secretary and in such a manner as to exclude the view of all persons except those permitted to be present as provided in K.S.A. 22-4003, and amendments thereto.

History: L. 1970, ch. 129, § 22-4002; L. 1990, ch. 309, § 24; L. 1994, ch. 252, § 12; July 1.



22-4003 Witnesses of executions.

22-4003. Witnesses of executions. [(a)] In addition to the secretary of corrections or the warden designated by the secretary, the executioner and persons designated pursuant to K.S.A. 22-4001, and amendments thereto, to assist in the execution, the following persons, and no others, may be present at the execution: (1) A member of the clergy attending the prisoner; (2) not more than three persons designated by the prisoner; and (3) not more than 10 persons designated by the secretary of corrections as official witnesses. The secretary shall consider the inclusion of members of the immediate family of any deceased victim of the prisoner as witnesses when designating official witnesses. The identity of persons present at the execution, other than the secretary or the warden designated by the secretary, shall be confidential. A witness may elect to reveal such witness' own identity, but in no event shall a witness reveal the identity of any other person present at the execution.

(b) All witnesses shall be 18 years of age or older.

(c) The secretary may deny the attendance of any person selected or designated as a witness when the secretary determines it is necessary for reasons of security and order of the institution.

(d) As used in this section, "members of the immediate family" means the spouse, a child by birth or adoption, stepchild, parent, grandparent, grandchild, sibling or the spouse of any member of the immediate family specified in this subsection.

History: L. 1970, ch. 129, § 22-4003; L. 1994, ch. 252, § 13; L. 1999, ch. 164, § 22; July 1.



22-4004 Military force, when to attend.

22-4004. Military force, when to attend. If the secretary of corrections considers the presence of a military force necessary to carry into effect the provisions of this act, the secretary shall notify the governor thereof. The governor may call out such of the military force of the state as in the governor's judgment may be necessary for the purpose.

History: L. 1970, ch. 129, § 22-4004; L. 1994, ch. 252, § 15; July 1.



22-4005 Return of proceedings by secretary of corrections.

22-4005. Return of proceedings by secretary of corrections. When a sentence of death has been carried out, the secretary of corrections shall cause written notice thereof to be given to the clerk of the court where the conviction was rendered, and the clerk shall file the notice with the record of conviction and sentence.

History: L. 1970, ch. 129, § 22-4005; L. 1994, ch. 252, § 16; July 1.



22-4006 Procedure to determine sanity of convict.

22-4006. Procedure to determine sanity of convict. (a) At any time prior to execution, a convict under sentence of death, such convict's counsel or the warden of the correctional institution or sheriff having custody of such convict may request a determination of the convict's sanity by a district judge of the judicial district in which such convict was tried and sentenced. If the district judge determines that there is not sufficient reason to believe that the convict is insane, the judge shall so find and refuse to suspend the execution of such convict. If the district judge determines that there is sufficient reason to believe that the convict is insane, the judge shall suspend the execution and conduct a hearing to determine the sanity of the convict.

(b) At the hearing, the district judge shall determine the issue of the convict's sanity. The judge shall order a psychiatric or psychological examination of the convict. For that purpose, the court shall appoint two licensed physicians or licensed psychologists, or one of each, qualified by training and practice to make such examination, to examine the convict and report their findings in writing to the judge within 14 days after the order of examination is issued. The convict shall have the right to present evidence and cross-examine any witnesses at the hearing. No statement made by the convict in the course of any examination provided for by this section, whether or not the convict consents to the examination, shall be admitted in evidence against the convict in any criminal proceeding.

(c) If, at the conclusion of a hearing pursuant to this section, the judge determines that the convict is sane, the judge shall enter an order recording the determination. A copy of the order shall be delivered to the clerk of the supreme court and to the secretary of corrections. Upon receipt of the order, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court.

(d) If, at the conclusion of a hearing pursuant to this section, the judge determines that the convict is insane, the judge shall suspend the execution until further order. The judge shall enter an order recording the determination. A copy of the order shall be delivered to the clerk of the supreme court and the secretary of corrections. Upon receipt of the order, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court suspending the sentence. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court. Any time thereafter when the judge has sufficient reason to believe that the convict has become sane, the judge again shall determine the sanity of the convict as provided by this section. Proceedings pursuant to this section may continue to be held at such times as the district judge orders until it is determined either that such convict is sane or incurably insane.

History: L. 1970, ch. 129, § 22-4006; L. 1976, ch. 145, § 108; L. 1978, ch. 349, § 3; L. 1990, ch. 309, § 25; L. 1994, ch. 252, § 17; L. 1999, ch. 164, § 23; L. 2010, ch. 135, § 34; July 1.



22-4009 Procedure when convict appears to be pregnant.

22-4009. Procedure when convict appears to be pregnant. (a) If a convict under sentence of death appears to be pregnant or alleges to be pregnant, the person having custody of the convict shall notify the secretary of corrections. The secretary shall designate one or more licensed physicians to examine the convict to determine if the convict is pregnant. If the convict is not pregnant, the execution shall be carried out as previously ordered. If the convict is pregnant, the secretary of corrections shall notify the clerk of the supreme court. Upon receipt of the notice, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court postponing the execution of the sentence of death. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court.

(b) When the execution of a sentence of death is postponed because of pregnancy, the secretary of corrections shall wait until the child is born or the pregnancy is otherwise terminated and then the secretary shall notify the clerk of the supreme court of the birth of the child or termination of the pregnancy. Upon receipt of the notice, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court. At any time during the postponement of the execution, the secretary may order an examination as provided in this section to determine whether the convict remains pregnant. The costs of each medical examination conducted pursuant to this section shall be paid by the county where the case originated.

History: L. 1970, ch. 129, § 22-4009; L. 1976, ch. 145, § 109; L. 1994, ch. 252, § 18; L. 1999, ch. 57, § 35; L. 1999, ch. 164, § 24; July 1.



22-4011 Escape of convict; procedure.

22-4011. Escape of convict; procedure. If any person who has been sentenced to death escapes and is not retaken before the time fixed for execution, it shall be lawful for any sheriff or other officer or person to rearrest and return the person to the custody of the secretary of corrections. Upon such return to custody, the secretary of corrections shall give notice thereof to the clerk of the supreme court. Upon receipt of such notice, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court which shall be carried into effect in the same manner as provided by statute for the execution of an original sentence of death. A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court.

History: L. 1970, ch. 129, § 22-4011; L. 1990, ch. 309, § 26; L. 1994, ch. 252, § 19; L. 1999, ch. 164, § 25; July 1.



22-4012 Death order.

22-4012. Death order. Whenever any person has been sentenced to death, it shall be the duty of the clerk of the court before which the conviction was rendered to issue an order, under the seal of the court, which shall recite the conviction and sentence and be directed to the secretary of corrections. The clerk shall deliver the order to the sheriff of the county in which the conviction was rendered, and such sheriff promptly shall transport such convicted person to the state correctional institution designated by the secretary of corrections and deliver such convict, together with the order, into the custody of the warden of the designated institution, who shall receive and safely keep such convict until the time of execution, or until otherwise ordered by the secretary or other competent authority. The warden shall notify the secretary of corrections of the receipt of the convict and such order.

History: L. 1970, ch. 129, § 22-4012; L. 1990, ch. 309, § 27; L. 1994, ch. 252, § 20; L. 1999, ch. 164, § 26; July 1.



22-4013 Execution of death sentence.

22-4013. Execution of death sentence. (a) It shall be the duty of the secretary of corrections or the warden designated by the secretary to proceed to execute a sentence of death in the manner prescribed by this act.

(b) Upon receipt of an order of the district court as provided by this act, the supreme court shall issue to the secretary of corrections a warrant under seal of the supreme court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry out the sentence of execution during the week designated by the supreme court. The week designated in the warrant shall be sufficient to enable the secretary to give notice as provided in subsection (c). A copy of the warrant shall be delivered to the secretary of corrections and the clerk of the district court. For purposes of this act, the term "week" shall mean the time period from 12:01 a.m. Sunday through and including 11:59 p.m. the following Saturday. If the week designated in the warrant commanding the execution of a death sentence begins on a day of the week other than a Sunday, or sets out a particular date for the execution, the secretary of corrections shall notify the clerk of the supreme court.

(c) The secretary of corrections shall carry out the execution commanded by the warrant issued by the supreme court during the week designated by the supreme court on a date selected by the secretary. The secretary shall give notice of the date selected by the secretary for the execution at least seven calendar days before the execution to the clerk of the supreme court, the clerk of the district court in which the defendant was convicted, the defendant, the defendant's counsel and the attorney general. The secretary may carry out the execution at any time during the date selected or as soon thereafter as the secretary deems appropriate.

History: L. 1970, ch. 129, § 22-4013; L. 1990, ch. 309, § 28; L. 1994, ch. 252, § 21; L. 1999, ch. 164, § 27; July 1.



22-4014 When death sentence executed after suspension.

22-4014. When death sentence executed after suspension. If a sentence of execution is suspended by an order of a court, the suspension shall continue until the supreme court orders otherwise. If the sentence is affirmed, the supreme court shall order the execution of the sentence of death and shall designate a week during which the sentence of execution shall be carried out if the week previously designated by the court has passed. Otherwise, the execution shall be carried out during the week previously designated by the court. It shall be the duty of the clerk of the supreme court to issue to the secretary of corrections a warrant under the seal of the court, commanding the secretary or a warden designated pursuant to K.S.A. 22-4001, and amendments thereto, to proceed to carry the sentence into execution during the week designated by the court. The week during which the sentence of execution is to be carried out shall be stated in the warrant. Upon receipt of the warrant it shall be the duty of the secretary of corrections to cause the sentence to be executed as provided by this act during the time designated by the court.

History: L. 1970, ch. 129, § 22-4014; L. 1994, ch. 252, § 22; L. 1999, ch. 164, § 28; July 1.



22-4016 Severability.

22-4016. Severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1994, ch. 252, § 23; July 1.






Article 41 PAROLE VIOLATIONS

22-4104 Deputization of employees of other state to return violators.

22-4104. Deputization of employees of other state to return violators. The secretary of corrections is hereby authorized and empowered to deputize any person regularly employed by another state to act as an officer and agent of this state in effecting the return of any person who has violated the terms and conditions of parole, postrelease supervision, assignment to a community correctional services program or probation as granted by this state. In any matter relating to the return of such person, any agent so deputized shall have all the powers of a law enforcement officer of this state.

History: L. 1970, ch. 129, § 22-4104; L. 1973, ch. 339, § 89; L. 1986, ch. 123, § 26; L. 1992, ch. 239, § 275; July 1, 1993.



22-4105 Written deputization; evidence of.

22-4105. Written deputization; evidence of. Any deputization pursuant to this act shall be in writing and any person authorized to act as an agent of this state pursuant hereto shall carry formal evidence of his deputization and shall produce the same upon demand.

History: L. 1970, ch. 129, § 22-4105; July 1.



22-4106 Agreements with officials of other states authorized.

22-4106. Agreements with officials of other states authorized. The secretary of corrections is hereby authorized, subject to the approval of the secretary of administration, to enter into contracts with similar officials of any other state or states for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole, postrelease supervision assignment to a community correctional services program or probation as granted by this state.

History: L. 1970, ch. 129, § 22-4106; L. 1973, ch. 339, § 90; L. 1986, ch. 123, § 27; L. 1992, ch. 239, § 276; July 1, 1993.



22-4110 Interstate compact for adult offender supervision.

22-4110. Interstate compact for adult offender supervision. This act may be cited as the Interstate Compact for Adult Offender Supervision.

ARTICLE I

PURPOSE

(a) The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b) It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

(c) In addition, this compact will: Create a Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(d) The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and By-laws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II

DEFINITIONS

(a) As used in this compact, unless the context clearly requires a different construction:

(1) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2) "By-laws" means those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3) "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(4) "Compacting State" means any state which has enacted the enabling legislation for this compact.

(5) "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(6) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

(7) "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8) "Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

(9) "Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11) "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12) "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

(13) "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

ARTICLE III

THE COMPACT COMMISSION

(a) The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein; including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of Commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations: Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its by-laws for such additional, ex-officio, non-voting members as it deems necessary.

(c) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(d) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(e) The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the By-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by Commission or set forth in the By-laws.

ARTICLE IV

THE STATE COUNCIL

(a) Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators.

(b) Each compacting state retains the rights to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary.

(c) In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V

POWERS AND DUTIES OF THE

INTERSTATE COMMISSION

(a) The Interstate Commission shall have the following powers:

(1) To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission.

(2) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and Rules promulgated by the compact commission.

(4) To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process.

(5) To establish and maintain offices.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(14) To sue and be sued.

(15) To provide for dispute resolution among compacting states.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19) To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

(a) By-laws. The Interstate Commission shall, by a majority of the members, within twelve months of the first Interstate Commission meeting, adopt By-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission;

(2) establishing an executive committee and such other committees as may be necessary. Providing reasonable standards and procedures:

(i) For the establishment of committees, and

(ii) governing any general or specific delegation of any authority or function of the Interstate Commission;

(3) providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(4) establishing the titles and responsibilities of the officers of the Interstate Commission;

(5) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission; and

(6) providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7) providing transition Rules for "start up" administration of the compact;

(8) establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Officers and Staff. (1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the By-laws. The chairperson or, in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

(c) Corporate Records of the Interstate Commission. The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

(d) Qualified Immunity, Defense and Indemnification. (1) The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; except, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; except, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII

ACTIVITIES OF THE INTERSTATE

COMMISSION

(a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the By-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(c) Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The By-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

(e) The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclosure trade secrets or commercial or financial information which is privileged or confidential;

(4) involve accusing any person of a crime, or formally censuring any person;

(5) disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity;

(9) specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

(g) For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant provision AUTHORIZING CLOSURE OF THE MEETING. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS OF THE

INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b) Rulemaking shall occur pursuant to the criteria set forth in this Article and the By-laws and Rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter "APA").

All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

(c) If a majority of the legislatures of the compacting states rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such Rule shall have no further force and effect in any compacting state.

(d) When promulgating a Rule, the Interstate Commission shall:

(1) Publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule;

(2) allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record. Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such Rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside.

(e) Subjects to be addressed within 12 months after the first meeting must at a minimum include:

(i) Notice to victims and opportunity to be heard;

(ii) offender registration and compliance;

(iii) violations/returns;

(iv) transfer procedures and forms;

(v) eligibility for transfer;

(vi) collection of restitution and fees from offenders;

(vii) data collection and reporting;

(viii) the level of supervision to be provided by the receiving state;

(ix) transition Rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact;

(x) mediation, arbitration and dispute resolution.

(f) The existing Rules governing the operation of the previous compact superceded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

(g) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT, AND

DISPUTE RESOLUTION BY

THE INTERSTATE COMMISSION

(a) Oversight. (1) The Interstate Commission shall oversee the Interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in Non-compacting States which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) Dispute Resolution. (1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and non-compacting states.

The Interstate Commission shall enact a By-law or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) Enforcement. The Interstate Commission, in the reasonable exercise of it's discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII (b), of this compact.

ARTICLE X

FINANCE

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of Interstate movement of offenders in each compacting state and shall promulgate a Rule binding upon all compacting states which governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its By-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XI

COMPACTING STATES, EFFECTIVE

DATE AND AMENDMENT

(a) Any state, as defined in Article II of this compact, is eligible to become a Compacting State.

(b) The Compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

(c) Amendments to the Compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT,

TERMINATION, AND JUDICIAL

ENFORCEMENT

(a) Withdrawal. (1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; except, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the Compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

(b) Default. (1) If the Interstate Commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the By-laws or any duly promulgated Rules the Interstate Commission may impose any or all of the following penalties:

(i) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

(ii) remedial training and technical assistance as directed by the Interstate Commission;

(iii) suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council.

(2) The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the defaulting state's Legislature and the State Council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the Rules.

(c) Judicial Enforcement. The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated Rules and By-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

(d) Dissolution of Compact. (1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT AND

OTHER LAWS

(a) Other Laws. (1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b) Binding Effect of the Compact. (1) All lawful actions of the Interstate Commission, including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: L. 2002, ch. 21, § 1; July 1.



22-4111 Kansas council for interstate adult offender supervision; membership; meetings; responsibilities; compensation.

22-4111. Kansas council for interstate adult offender supervision; membership; meetings; responsibilities; compensation. (a) The Kansas council for interstate adult offender supervision shall consist of the following members:

(1) The governor or the governor's designee;

(2) the chief justice of the supreme court or the chief justice's designee;

(3) the attorney general or the attorney general's designee;

(4) a person representing crime victims groups appointed by the attorney general;

(5) one county attorney or district attorney appointed by the governor;

(6) one private defense counsel appointed by the governor;

(7) the chairperson of the prisoner review board or such chairperson's designee;

(8) the secretary of corrections or the secretary's designee;

(9) two senators, one shall be appointed by the president of the senate and one shall be appointed by the minority leader of the senate; and

(10) two representatives, one shall be appointed by the speaker of the house of representatives and one shall be appointed by the minority leader of the house of representatives.

(b) The appointments shall be made within 30 days after the effective date of this act. The initial meeting of the council shall be convened within 60 days after the effective date of this act by the secretary of corrections at a time and place designated by the secretary of corrections. The council shall elect a chairperson and may elect any additional officers from among its members necessary to discharge its duties.

(c) Meetings of the council subsequent to its initial meeting shall be held and conducted in accordance with policies and procedures established by the council.

(d) The council shall meet upon call of its chairperson as necessary to carry out its duties under this act.

(e) Each member of the council appointed by the governor or the attorney general shall be appointed for a term of four years. All other members shall be appointed for a term of two years and shall continue to serve during that time as long as the member occupies the position which made the member eligible for the appointment. Each member shall continue in office until a successor is appointed and qualifies. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(f) The council shall oversee and administer the state's participation in the interstate compact for adult offenders supervision, K.S.A. 22-4110, and amendments thereto, and shall develop policies concerning the operations and procedures of the compact within the state. The council shall appoint the compact administrator.

(g) Each member of the council shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto, for each day or part thereof actually spent on council activities.

(h) The provisions of this section shall take effect and be in force from and after the later of July 1, 2002, or upon enactment into law by the 35th jurisdiction of the interstate compact for adult offenders supervision.

History: L. 2002, ch. 177, § 3; L. 2012, ch. 16, § 23; July 1.






Article 42 OUT-OF-STATE WITNESSES

22-4201 Definitions.

22-4201. Definitions. "Witness" as used in this article shall include a person whose testimony is desired in any proceedings or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and the District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

History: L. 1970, ch. 129, § 22-4201; July 1.



22-4202 Summoning witness in this state to testify in another state.

22-4202. Summoning witness in this state to testify in another state. If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons.

In any such hearing the certificate shall be prima facie evidence of all the facts stated therein. If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day, that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History: L. 1970, ch. 129, § 22-4202; July 1.



22-4203 Out-of-state witnesses; fees and mileage.

22-4203. Out-of-state witnesses; fees and mileage. (1) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of that court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the witness' attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

(2) If the witness is summoned to attend and testify in this case the witness shall be tendered the mileage rate established pursuant to K.S.A. 75-3203a, and amendments thereto, for each mile by the ordinary traveled route to and from the court where the prosecution is pending and an amount equal to that provided for witness fees under K.S.A. 28-125, and amendments thereto, for each day that the witness is required to travel and attend as a witness.

(3) A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within the state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

History: L. 1970, ch. 129, § 22-4203; L. 1979, ch. 99, § 1; L. 1984, ch. 132, § 1; July 1.



22-4204 Exemption from arrest and service of process.

22-4204. Exemption from arrest and service of process. If a person comes into this state in obedience to a summons directing him to attend and testify in this state he shall not while in this state purusant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons. If a person passes through this state while going to another state in obedience to a summons to attend and to testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.

History: L. 1970, ch. 129, § 22-4204; July 1.



22-4205 Uniformity of interpretation.

22-4205. Uniformity of interpretation. This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.

History: L. 1970, ch. 129, § 22-4205; July 1.



22-4206 Invalidity of part.

22-4206. Invalidity of part. If any provision of this article or the application thereof to any persons or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.

History: L. 1970, ch. 129, § 22-4206; July 1.



22-4207 Definitions.

22-4207. Definitions. (1) As used in this act: (a) "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

(b) "Penal institution" includes a jail, prison, penitentiary, house of correction, or other place of penal detention.

(c) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory of the United States.

History: L. 1973, ch. 145, § 1; July 1.



22-4208 Summoning confined witness in this state to appear in another state; court order.

22-4208. Summoning confined witness in this state to appear in another state; court order. A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the attorney general, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing.

If at the hearing the judge determines (1) that the witness may be material and necessary, (2) that his attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness, (3) that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and (4) that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached, (a) directing the witness to attend and testify, (b) directing the person having custody of the witness to produce him, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and (c) prescribing such conditions as the judge shall determine.

History: L. 1973, ch. 145, § 2; July 1.



22-4209 Terms and conditions of order.

22-4209. Terms and conditions of order. The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

History: L. 1973, ch. 145, § 3; July 1.



22-4210 Summoning person confined in another state; certification; notice to attorney general; exceptions to act.

22-4210. Summoning person confined in another state; certification; notice to attorney general; exceptions to act. If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify (1) that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, (2) that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation, or action, and (3) that his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

This act does not apply to any person in this state confined as mentally ill, in need of mental treatment, or under sentence of death or life without the possibility of parole.

History: L. 1973, ch. 145, § 4; L. 2014, ch. 114, § 10; July 1.



22-4211 Order of compliance by judge in this state.

22-4211. Order of compliance by judge in this state. The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.

History: L. 1973, ch. 145, § 5; July 1.



22-4212 Immunity of witness from arrest or service of process in this state for prior act.

22-4212. Immunity of witness from arrest or service of process in this state for prior act. If a witness from another state comes into or passes through this state under an order directing him to attend and testify in this or another state, he shall not while in this state pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this state under the order.

History: L. 1973, ch. 145, § 6; July 1.



22-4213 Construction of act.

22-4213. Construction of act. This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

History: L. 1973, ch. 145, § 7; July 1.



22-4214 Citation of act.

22-4214. Citation of act. This act may be cited as the "uniform rendition of prisoners as witnesses in criminal proceedings act."

History: L. 1973, ch. 145, § 8; July 1.



22-4215 Severability.

22-4215. Severability. If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1973, ch. 145, § 9; July 1.






Article 43 UNIFORM MANDATORY DISPOSITION OF DETAINERS ACT

22-4301 Request for final disposition of detainer by prisoners; duties of official custodian; dismissal, when.

22-4301. Request for final disposition of detainer by prisoners; duties of official custodian; dismissal, when. (a) Any inmate in the custody of the secretary of corrections may request final disposition of any untried indictment, information, motion to revoke probation or complaint pending against such person in this state. The request shall be in writing, addressed and delivered to the court in which the indictment, information, motion to revoke probation or complaint is pending, to the county attorney charged with the duty of prosecuting it and to the secretary of corrections. Such request shall set forth the place of imprisonment.

(b) The secretary shall promptly inform each inmate in writing of the source and nature of any untried indictment, information, motion to revoke probation or complaint against such inmate of which the secretary has knowledge or notice, and of such inmate's right to make a request for final disposition thereof.

(c) Failure of the secretary to inform an inmate, as required by this section, within one year after a detainer has been filed at the institution shall entitle such inmate to a final dismissal of the indictment, information, motion to revoke probation or complaint with prejudice.

History: L. 1970, ch. 129, § 22-4301; L. 2013, ch. 32, § 1; L. 2016, ch. 32, § 1; July 1.



22-4302 Delivery of request to custodian; officials' duties.

22-4302. Delivery of request to custodian; officials' duties. Upon receipt of a request made pursuant to K.S.A. 22-4301, and amendments thereto, the secretary of corrections shall promptly:

(a) Certify the term of commitment under which the inmate is being held, the time already served on the sentence, the time remaining to be served, the good time earned, the time of parole eligibility of the inmate, and any decisions of the prisoner review board relating to the inmate;

(b) for crimes committed on or after July 1, 1993, certify the length of time served on the prison portion of the sentence, any good time earned and the projected release date for the commencement of the postrelease supervision term; and

(c) send by registered or certified mail, return receipt requested, one copy of the request and certificate to the court and one copy to the county attorney to whom it is addressed.

History: L. 1970, ch. 129, § 22-4302; L. 1992, ch. 239, § 277; L. 2016, ch. 32, § 2; July 1.



22-4303 Trial within 180 days after receipt of request and certification, exceptions; dismissal, when.

22-4303. Trial within 180 days after receipt of request and certification, exceptions; dismissal, when. (a) Detainers shall be disposed of in the order in which they are placed with the secretary of corrections, except in the case of an inmate with detainers from multiple jurisdictions, the district or county attorneys in such jurisdictions may agree to a different order of disposition. The secretary of corrections shall allow transportation of the inmate for the purpose of disposing of detainers.

(b) (1) Following the receipt of the certificate by the court and county attorney from the secretary of corrections, the indictment, information or complaint shall be brought to trial, or the motion to revoke probation shall be brought for a hearing:

(A) If the inmate has one detainer, within 180 days;

(B) if the inmate has detainers from multiple jurisdictions, the first detainer shall be brought within 180 days and each subsequent detainer shall be brought within 180 days after return of the inmate to the secretary or transportation of the inmate to the jurisdiction following disposition of a previous detainer; or

(C) within such additional time as the court for good cause shown in open court may grant.

(2)  The requirements of paragraph (1) shall not apply to any time during which a continuance or delay has been requested or agreed to by the inmate or the inmate's attorney.

(3) The requirements of paragraph (1) shall not apply to any time during which a motion to determine competency of the inmate is pending or any time during which an inmate is determined to be incompetent to stand trial.

(4) If, after receipt of such certificate, the indictment, information or complaint is not brought to trial within the time period specified in this subsection, or the motion to revoke probation is not brought for a hearing within that period, no court of this state shall any longer have jurisdiction thereof, nor shall the untried indictment, information, motion to revoke probation or complaint be of any further force or effect, and the court shall dismiss it with prejudice.

History: L. 1970, ch. 129, § 22-4303; L. 2013, ch. 32, § 2; L. 2016, ch. 32, § 3; July 1.



22-4304 Escape of inmate voids request, when.

22-4304. Escape of inmate voids request, when. Escape from custody of any inmate subsequent to such inmate's execution of a request for final disposition of an untried indictment, information, motion to revoke probation or complaint voids such request.

History: L. 1970, ch. 129, § 22-4304; L. 2013, ch. 32, § 3; L. 2016, ch. 32, § 4; July 1.



22-4305 Article inapplicable to adjudged mentally ill or incapacitated persons.

22-4305. Article inapplicable to adjudged mentally ill or incapacitated persons. This article does not apply to any person adjudged to be a mentally ill person or an incapacitated person.

History: L. 1970, ch. 129, § 22-4305; July 1.



22-4306 Inmates to be informed; recordation.

22-4306. Inmates to be informed; recordation. The secretary shall arrange for all inmates to be informed in writing of the provisions of this article, and for a record thereof to be placed in the inmate's file.

History: L. 1970, ch. 129, § 22-4306; L. 2016, ch. 32, § 5; July 1.



22-4308 Citation of article.

22-4308. Citation of article.  This article may be cited as the mandatory disposition of detainers act.

History: L. 1970, ch. 129, § 22-4308; L. 2016, ch. 32, § 6; July 1.






Article 44 AGREEMENT ON DETAINERS

22-4401 Agreement on detainers; contents.

22-4401. Agreement on detainers; contents. The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

THE AGREEMENT ON DETAINERS

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to article III hereof or at the time that a request for custody or availability is initiated pursuant to article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred and eighty (180) days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: Provided, That for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) For persons who commit crimes on or after July 1, 1993, the custodian shall specify the length of time served on the prison portion of the sentence, any good time earned and the projected release date for the commencement of the postrelease supervision term.

(c) The written notice and request for final disposition referred to in paragraph (a) or (b) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(d) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) or (b) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(f) Any request for final disposition made by a prisoner pursuant to paragraph (a) or (b) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (e), and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(g) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) or (b) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided, That the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: And provided further, That there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) For persons who commit crimes on or after July 1, 1993, the custodian shall specify the length of time served on the prison portion of the sentence, any good time earned and the projected release date for the commencement of the postrelease supervision term.

(d) In respect of any proceeding made possible by this article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(e) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(f) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under article III or article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1969, ch. 292, § 1; L. 1992, ch. 239, § 278; July 1, 1993.



22-4402 Same; appropriate court defined.

22-4402. Same; appropriate court defined. The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this state, mean the district courts.

History: L. 1969, ch. 292, § 2; July 1.



22-4403 Same; enforcement and cooperation.

22-4403. Same; enforcement and cooperation. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

History: L. 1969, ch. 292, § 3; July 1.



22-4404 Same; application of habitual act.

22-4404. Same; application of habitual act. Nothing in this act or in the agreement on detainers shall be construed to require the application of the habitual act to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.

History: L. 1969, ch. 292, § 4; July 1.



22-4405 Same; escape from custody; felony; penalty.

22-4405. Same; escape from custody; felony; penalty. Any person who shall escape from custody while in this state pursuant to the agreement on detainers shall be guilty of a felony and upon conviction thereof shall be imprisoned for a term of not less than one nor more than 10 years. On or after July 1, 1993, any person who shall escape from custody while in this state pursuant to the agreement on detainers shall be guilty of an unranked felony and upon conviction the court shall fix an appropriate sentence.

History: L. 1969, ch. 292, § 5; L. 1992, ch. 239, § 279; July 1, 1993.



22-4406 Same; delivery of person under terms of agreement.

22-4406. Same; delivery of person under terms of agreement. It shall be lawful and mandatory upon the warden, superintendent or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainers.

History: L. 1969, ch. 292, § 6; July 1.



22-4407 Same; central administrator.

22-4407. Same; central administrator. The governor shall designate an appropriate state officer or employee to serve as central administrator of and information agent for the agreement on detainers.

History: L. 1969, ch. 292, § 7; July 1.



22-4408 Same; transmittal of act to authorities of other states.

22-4408. Same; transmittal of act to authorities of other states. Copies of this act shall be transmitted by the secretary of state to the governor of each state, the attorney general and the secretary of state of the United States, and the council of state governments.

History: L. 1969, ch. 292, § 8; July 1.






Article 45 AID TO INDIGENT DEFENDANTS

22-4501 Panel of attorneys for indigents' defense services; eligibility; amendment, review and approval; appointments to aid defendants, method.

22-4501. Panel of attorneys for indigents' defense services; eligibility; amendment, review and approval; appointments to aid defendants, method. (a) The judge or judges of the district court of each county shall prepare, and file in the office of the clerk of the district court, a list of attorneys who are eligible for assignment to represent indigent persons accused of crimes, such list to be known as the panel for indigents' defense services.

(b) Each member of the panel for indigents' defense services shall be available to represent indigent defendants upon the appointment of any judge of the district court of the judicial district in which such member maintains an office for the practice of law, or any adjacent judicial district. All such appointments shall be in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services for the county or judicial district. A judge of the district court may appoint an attorney who is a member of the panel for indigents' defense services of a county other than the county where the case is pending only after such judge of the district court has found that no member of the panel for indigents' defense services of the county where the case is pending is eligible or qualified to represent the defendant.

(c) The panel for indigents' defense services may be amended by the addition of names thereto or the deletion of names therefrom whenever the removal of attorneys to or from the district or any other cause makes such action appropriate, and at least once annually it shall be reviewed and approved by the judge or judges of the district court of the county.

(d) The state board of indigents' defense services shall provide by rule and regulation for the assignment of attorneys to the panel for indigents' defense services, for the distribution of the list of panel members to the judges of the district court and law enforcement officials of the judicial district, and for the appointment, by rotation or otherwise, of counsel from the panel for indigents' defense services to represent indigent persons charged with crimes in such cases and under such circumstances as may be required by law.

History: L. 1969, ch. 291, § 1; L. 1976, ch. 145, § 110; L. 1982, ch. 142, § 11; July 1.



22-4502 Same; procedure to obtain services for representation before appearance.

22-4502. Same; procedure to obtain services for representation before appearance. The state board for indigents' defense services shall prescribe by rule and regulation the procedure to be followed by law enforcement officials in obtaining the services of counsel from the panel for indigents' defense services to represent indigent persons detained by such law enforcement officials prior to appearance before a court.

History: L. 1969, ch. 291, § 2; L. 1982, ch. 142, § 12; July 1.



22-4503 Entitlement of defendant to counsel; appointment of counsel, when; access to defendant; duty of appointed counsel.

22-4503. Entitlement of defendant to counsel; appointment of counsel, when; access to defendant; duty of appointed counsel. (a) A defendant charged by the state of Kansas in a complaint, information or indictment with any felony is entitled to have the assistance of counsel at every stage of the proceedings against such defendant and a defendant in an extradition proceeding, or a habeas corpus proceeding pursuant to K.S.A. 22-2710, and amendments thereto, is entitled to have assistance of counsel at such proceeding. A person subject to an order or commitment pursuant to K.S.A. 22-3428 or K.S.A. 59-2965, and amendments thereto, shall be entitled to the assistance of counsel at every stage of a habeas corpus proceeding brought by such person and the provisions of this section relating to defendants shall be applicable to such persons.

(b) If such a defendant appears before any court without counsel to assist and conduct the defendant's defense, it shall be the duty of the court to inform the defendant that such defendant is entitled to counsel and that counsel will be appointed to represent the defendant if the defendant is not financially able to employ an attorney. The court shall give the defendant an opportunity to employ counsel of the defendant's own choosing if the defendant states the defendant is able to do so. If the defendant asks to consult with counsel of the defendant's own choosing, the defendant shall be given a reasonable opportunity to do so.

(c) If it is determined that the defendant is not able to employ counsel, as provided in K.S.A. 22-4504, and amendments thereto, the court shall appoint an attorney from the panel for indigents' defense services or otherwise in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services for the county or judicial district. A record of the proceedings provided for by this section shall be entered in the journal, and any order binding the defendant for trial or directing further detention upon the charge and the journal entry of trial and judgment shall recite the substance of such proceedings.

(d) Counsel employed by or appointed for the defendant shall have free access to the defendant at all times for the purpose of conferring with the defendant relative to the charge, for advising the defendant respecting the defendant's plea and for the preparation of the defense, if a defense is to be made. It is the duty of an attorney appointed by the court to represent a defendant, without charge to such defendant, to inform the defendant fully of the crime charged against the defendant and the penalty therefor, and in all respects fully and fairly to represent the defendant in the action.

(e) If, after the attorney's appointment, the attorney learns that the defendant has funds or other resources sufficient to enable the defendant to employ counsel, the attorney shall report these facts to the court and ask permission to withdraw from the case or to be permitted to accept compensation for services.

History: L. 1969, ch. 291, § 3; L. 1979, ch. 100, § 1; L. 1979, ch. 97, § 3; L. 1982, ch. 142, § 13; L. 1996, ch. 167, § 46; Apr. 18.



22-4504 Same; determination of indigency; partial indigency, effect; disposition of payments for appointed counsel services; no fee for electronic access to court records.

22-4504. Same; determination of indigency; partial indigency, effect; disposition of payments for appointed counsel services; no fee for electronic access to court records. (a) When any defendant who is entitled to have the assistance of counsel, under the provisions of K.S.A. 22-4503, and amendments thereto, claims to be financially unable to employ counsel, the court shall require that the defendant file an affidavit containing such information and in the form as prescribed by rules and regulations adopted by the state board of indigents' defense services. The affidavit filed by the defendant shall become a part of the permanent file of the case. The court may interrogate the defendant under oath concerning the contents of the affidavit and may direct the county or district attorney, sheriff, marshal or other officer of the county to investigate and report upon the financial condition of the defendant and may also require the production of evidence upon the issue of the defendant's financial inability to employ counsel.

(b) Upon the basis of the defendant's affidavit, the defendant's statements under oath, and such other competent evidence as may be brought to the attention of the court, which shall be made part of the record in the case, the court shall determine whether the defendant is financially unable to employ counsel. In making such determination the court shall consider the defendant's assets and income; the amount needed for the payment of reasonable and necessary expenses incurred, or which must be incurred to support the defendant and the defendant's immediate family; the anticipated cost of effective representation by employed counsel; and any property which may have been transferred or conveyed by the defendant to any person without adequate monetary consideration after the commission of the alleged crime. If the defendant's assets and income are not sufficient to cover the anticipated cost of effective representation by employed counsel when the length and complexity of the anticipated proceedings are taken fully into account, the defendant shall be determined indigent in full or in part and the court shall appoint an attorney as provided in K.S.A. 22-4503, and amendments thereto. If the court determines that the defendant is financially able to employ counsel, the court shall so advise the defendant and shall give the defendant a reasonable opportunity to employ an attorney of the defendant's own choosing. All determinations by a court as to whether a defendant is financially unable to employ counsel shall be subject to and in accordance with rules and regulations adopted by the state board of indigents' defense services under this act.

(c) The court shall inform the defendant for whom counsel is appointed that the amount expended by the state in providing counsel and other defense services may be entered as a judgment against the defendant if the defendant is convicted and found to be financially able to pay the amount, and that an action to recover such amount may be brought against any person to whom the defendant may have transferred or conveyed any of the defendant's property without adequate monetary consideration after the date of the commission of the alleged crime. A determination by the court that the defendant is financially unable to employ counsel or pay other costs of the defendant's defense may preclude a recovery from the defendant but may not preclude recovery from any person to whom the defendant may have transferred or conveyed any property without adequate monetary consideration after the date of the commission of the alleged crime.

(d) If found to be indigent in part, the defendant shall be promptly informed of the terms under which the defendant may be expected to pay for counsel. Any payments pursuant to such terms shall apply upon any judgment entered pursuant to K.S.A. 22-4513, and amendments thereto. Payments made for services of appointed counsel provided under K.S.A. 22-4503, and amendments thereto, shall be paid to the clerk of the district court. The clerk of the district court shall remit all moneys received as payment for services of appointed counsel under this section to the state board of indigents' defense services at least monthly and the board shall remit all moneys received under this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) The determination that a defendant is indigent or partially indigent shall be subject to review at any time by any court before whom the cause is then pending.

(f) The state board of indigents' defense services shall adopt rules and regulations in accordance with K.S.A. 77-415 et seq., and amendments thereto, relating to the income, assets and anticipated costs of representation for the purpose of determining whether a defendant is financially able to employ counsel and the ability of a defendant to contribute to the cost of the defendant's legal defense services.

(g) Whenever it is determined that electronic access to court records is necessary to present a defendant's cause adequately and it is further determined that the defendant is indigent, the court having jurisdiction in the matter shall order that the records be supplied to the defendant, at no charge, by the electronic access service. The state board of indigents' defense services shall be exempt from paying user fees to access electronic court records.

History: L. 1969, ch. 291, § 4; L. 1979, ch. 101, § 1; L. 1981, ch. 157, § 1; L. 1982, ch. 142, § 14; L. 1997, ch. 181, § 22; L. 2001, ch. 5, § 82; L. 2006, ch. 148, § 3; July 1.



22-4505 Appeals; record; capital murder cases; appointment of counsel; assignment, standards and compensation.

22-4505. Appeals; record; capital murder cases; appointment of counsel; assignment, standards and compensation. (a) When a defendant has been convicted in the district court of any felony, the court shall inform the defendant of such defendant's right to appeal the conviction to the appellate court having jurisdiction and that if the defendant is financially unable to pay the costs of such appeal such defendant may request the court to appoint an attorney to represent the defendant on appeal and to direct that the defendant be supplied with a transcript of the trial record.

(b) If the defendant files an affidavit stating that the defendant intends to take an appeal in the case and if the court determines, as provided in K.S.A. 22-4504, and amendments thereto, that the defendant is not financially able to employ counsel, the court shall appoint counsel from the panel for indigents' defense services or otherwise in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services, to represent the defendant and to perfect and handle the appeal. If the defendant files a verified motion for transcript stating that a transcript of the trial record is necessary to enable the defendant to prosecute the appeal and that the defendant is not financially able to pay the cost of procuring such transcript, and if the court finds that the statements contained therein are true, the court shall order that such transcript be supplied to the defendant as provided in K.S.A. 22-4509, and amendments thereto, and paid for by the state board of indigents' defense services pursuant to claims submitted therefor.

(c) Upon an appeal or petition for certiorari addressed to the supreme court of the United States, if the defendant is without means to pay the cost of making and forwarding the necessary records, the supreme court of Kansas may by order provide for the furnishing of necessary records.

(d) (1) The state board of indigents' defense services shall provide by rule and regulation for: (A) The assignment of attorneys to the panel for indigents' defense services to represent indigent persons who have been convicted of capital murder and are under sentence of death, in the direct review of the judgment;

(B) standards of competency and qualification for the appointment of counsel in capital cases under this section; and

(C) the reasonable compensation of counsel appointed to represent individuals convicted of capital murder and under a sentence of death in the appeal of such cases and for reasonable and necessary litigation expense associated with such appeals.

(2) If a defendant has been convicted of capital murder and is under a sentence of death, the district court shall make a determination on the record whether the defendant is indigent. Upon a finding that the defendant is indigent and accepts the offer of representation or is unable competently to decide whether to accept or reject the offer, the court shall appoint one or more counsel, in accordance with subsection (d)(1), to represent the defendant. If the defendant rejects the offer of representation, the court shall find on the record, after a hearing if necessary, whether the defendant rejected the offer of representation with the understanding of its legal consequences. The court shall deny the appointment of counsel upon a finding that the defendant is competent and not indigent.

(3) Counsel appointed to represent the defendant, under this section, shall not have represented the defendant at trial unless the defendant and counsel expressly request continued representation.

History: L. 1969, ch. 291, § 5; L. 1976, ch. 163, § 24; L. 1982, ch. 142, § 15; L. 1997, ch. 181, § 5; July 1.



22-4506 Persons in custody after felony conviction; habeas corpus or 60-1507 motions; capital murder cases; appointment of counsel; assignment, standards and compensation; no fee for electronic access to court records.

22-4506. Persons in custody after felony conviction; habeas corpus or 60-1507 motions; capital murder cases; appointment of counsel; assignment, standards and compensation; no fee for electronic access to court records. (a) Whenever any person who is in custody under a sentence of imprisonment upon conviction of a felony files a petition for writ of habeas corpus or a motion attacking sentence under K.S.A. 60-1507 and files with such petition or motion such person's affidavit stating that the petition or motion is filed in good faith and that such person is financially unable to pay the costs of such action and to employ counsel therefor, the court shall make a preliminary examination of the petition or motion and the supporting papers.

(b) If the court finds that the petition or motion presents substantial questions of law or triable issues of fact and if the petitioner or movant has been or is thereafter determined to be an indigent person as provided in K.S.A. 22-4504, and amendments thereto, the court shall appoint counsel from the panel for indigents' defense services or otherwise in accordance with the applicable system for providing legal defense services for indigent persons prescribed by the state board of indigents' defense services, to assist such person and authorize the action to be filed without a deposit of security for costs. If the petition or motion in such case raises questions shown by the trial record, the court shall order that the petitioner or movant be supplied with a transcript of the trial proceedings, or so much thereof as may be necessary to present the issue, without cost to such person.

(c) If an appeal is taken in such action and if the trial court finds that the petitioner or movant is an indigent person, the trial court shall appoint counsel to conduct the appeal, order that the appellant be supplied with a record of the proceedings or so much thereof as such counsel determines to be necessary and order that the deposit of security for costs be waived.

(d) (1) The state board of indigents' defense services shall provide by rule and regulation for: (A) The assignment of attorneys to the panel for indigents' defense services to represent indigent persons, who have been convicted of capital murder and are under sentence of death, upon a filing of a petition for writ of habeas corpus or a motion attacking sentence under K.S.A. 60-1507, and amendments thereto;

(B) standards of competency and qualification for the appointment of counsel in capital cases under this section; and

(C) the reasonable compensation of counsel appointed to represent individuals convicted of capital murder and under a sentence of death, during proceedings conducted pursuant to subsection (a), (b) or (c) and for reasonable and necessary litigation expense associated with such proceedings.

(2) If a petitioner or movant, who has been convicted of capital murder and is under a sentence of death, files a petition for writ of habeas corpus or a motion attacking sentence under K.S.A. 60-1507, and amendments thereto, the district court shall make a determination on the record whether the petitioner or movant is indigent. Upon a finding that the petitioner or movant is indigent and accepts the offer of representation or is unable competently to decide whether to accept or reject the offer, the court shall appoint one or more counsel, in accordance with subsection (d)(1), to represent the petitioner or movant. If the petitioner or movant rejects the offer of representation, the court shall find on the record, after a hearing if necessary, whether the petitioner or movant rejected the offer of representation with the understanding of its legal consequences. The court shall deny the appointment of counsel upon a finding that the petitioner or movant is competent and not indigent.

(3) Counsel appointed to represent the petitioner or movant shall not have represented the petitioner or movant at trial or on direct appeal therefrom unless the petitioner or movant and counsel expressly request continued representation.

(e) Whenever it is determined that electronic access to court records is necessary to present a petitioner's cause adequately and it is further determined that the petitioner or movant is an indigent person, the court having jurisdiction in the matter shall order that the records be supplied to the defendant, at no charge, by the electronic access service. The state board of indigents' defense services shall be exempt from paying user fees to access electronic court records.

History: L. 1969, ch. 291, § 6; L. 1982, ch. 142, § 16; L. 1997, ch. 181, § 6; L. 2006, ch. 148, § 4; July 1.



22-4507 Compensation and reimbursement of expenses for services to indigents; procedures for payment; exemption from fees for electronic access to court records.

22-4507. Compensation and reimbursement of expenses for services to indigents; procedures for payment; exemption from fees for electronic access to court records. (a) An attorney, other than a public defender or assistant public defender or contract counsel, who is appointed by the court to perform services for an indigent person, as provided by article 45 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto, shall at the conclusion of such service or any part thereof be entitled to compensation for such services and to be reimbursed for expenses reasonably incurred by such person in performing such services. Compensation for services shall be paid in accordance with standards and guidelines contained in rules and regulations adopted by the state board of indigents' defense services under this section.

(b) Claims for compensation and reimbursement shall be certified by the claimant and shall be presented to the court at sentencing. A supplemental claim may be filed at such later time as the court may in the interest of justice determine if good cause is shown why the claim was not presented at sentencing. In accordance with standards and guidelines adopted by the state board of indigents' defense services under this section, all such claims shall be reviewed and approved by one or more judges of the district court before whom the service was performed, or, in the case of proceedings in the court of appeals, by the chief judge of the court of appeals and in the case of proceedings in the supreme court, by the departmental justice for the department in which the appeal originated. Each claim shall be supported by a written statement, specifying in detail the time expended, the services rendered, the expenses incurred in connection with the case and any other compensation or reimbursement received. When properly certified and reviewed and approved, each claim for compensation and reimbursement shall be filed in the office of the state board of indigents' defense services. If the claims meet the standards established by the board, the board shall authorize payment of the claim.

(c) Such attorney shall be compensated at the rate of $80 per hour, except that:

(1) The chief judge of any judicial district may negotiate an hourly rate less than $80 per hour for attorneys who voluntarily accept appointments in that district; or

(2) contract counsel shall be compensated at the rate or rates specified in the contract between the board and the assigned counsel.

If the state board of indigents' defense services determines that the appropriations for indigents' defense services or the moneys allocated by the board for a county or judicial district will be insufficient in any fiscal year to pay in full claims filed and reasonably anticipated to be filed in such year under this section, the board may adopt a formula for prorating the payment of pending and anticipated claims under this section.

(d) The state board of indigents' defense services may make expenditures for payment of claims filed under this section from appropriations for the current fiscal year regardless of when the services were rendered.

(e) The state board of indigents' defense services shall adopt rules and regulations prescribing standards and guidelines governing the filing, processing and payment of claims under this section.

(f) An attorney, other than a public defender, assistant public defender or contract counsel, who is appointed by the court to perform services for an indigent person and who accesses electronic court records for an indigent person, as provided by this act, shall be exempt from paying fees to access electronic court records.

History: L. 1969, ch. 291, § 7; L. 1971, ch. 120, § 2; L. 1976, ch. 145, § 111; L. 1977, ch. 112, § 12; L. 1982, ch. 142, § 17; L. 1998, ch. 52, § 5; L. 2006, ch. 148, § 5; L. 2006, ch. 180, § 1; L. 2007, ch. 22, § 1; July 1.



22-4508 Same; investigative, expert and other services; ex parte proceedings; compensation; claim, approval, payment.

22-4508. Same; investigative, expert and other services; ex parte proceedings; compensation; claim, approval, payment. An attorney other than a public defender who acts as counsel for a defendant who is financially unable to obtain investigative, expert or other services necessary to an adequate defense in the defendant's case may request them in an ex parte application addressed to the district court where the action is pending. Upon finding, after appropriate inquiry in the ex parte proceeding, that the services are necessary and that the defendant is financially unable to obtain them, the district court shall authorize counsel to obtain the services on behalf of the defendant. The district court may, in the interests of justice, and upon a finding that timely procurement of necessary services could not await prior authorization, ratify such services after they have been obtained. Within the standards and guidelines adopted by the state board of indigents' defense services, the district court shall determine reasonable compensation for the services and approve payment to the organization or person who rendered them upon the filing of a certified claim for compensation supported by a written statement specifying the time expended, services rendered, expenses incurred on behalf of the defendant, and the compensation received in the same case or for the same services from any other source. Payment shall be made in the manner provided in K.S.A. 22-4507, and amendments thereto.

History: L. 1969, ch. 291, § 8; L. 1982, ch. 142, § 18; L. 1984, ch. 133, § 1; July 1.



22-4509 Same; transcripts.

22-4509. Same; transcripts. Whenever it is determined that a transcript of all or some part of the trial or other proceeding is necessary to enable a person who is entitled to appeal, or to pursue another post-conviction remedy, to present such person's cause adequately and it is further determined that the appellant or petitioner or movant is financially unable to pay for the preparation of such transcript, the district court shall order that the transcript be supplied to the appellant or petitioner or movant by the official reporter of the district court.

History: L. 1969, ch. 291, § 9; L. 1976, ch. 163, § 25; L. 1982, ch. 142, § 19; July 1.



22-4510 Same; reimbursement of state treasury; payment under act exclusive.

22-4510. Same; reimbursement of state treasury; payment under act exclusive. Whenever the court finds that funds are available for payment from or on behalf of a defendant, the court shall direct that such funds be paid to the court for deposit in the state treasury to the credit of the state general fund as provided in subsection (c) of K.S.A. 22-4504, and amendments thereto, as reimbursement to the appropriation current at the time of payment, to carry out the provisions of this act. Except as authorized or directed under this act, no person or organization may request or accept any payment or promise of payment for representation or services performed for a defendant pursuant to court appointment or order.

History: L. 1969, ch. 291, § 10; L. 1976, ch. 169, § 2; L. 1982, ch. 142, § 20; July 1.



22-4511 Same; termination of appointment or reimbursement after appointment of counsel, when; counsel after proceedings begun; substitutions.

22-4511. Same; termination of appointment or reimbursement after appointment of counsel, when; counsel after proceedings begun; substitutions. (a) If at any time after appointment of counsel the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel or to make partial payment for representation, the court may terminate the appointment of counsel or authorize payment as provided in K.S.A. 22-4504 or 22-4510, and amendments thereto, as the interests of justice may dictate.

(b) If at any stage of the proceedings, including appeal, the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in K.S.A. 22-4503, 22-4505 or 22-4506, and amendments thereto, and authorize payment as provided in K.S.A. 22-4507, and amendments thereto, as the interests of justice may dictate.

(c) The court having jurisdiction of the case may, in the interests of justice, substitute one appointed counsel for another at any stage of the proceeding.

History: L. 1969, ch. 291, § 11; L. 1982, ch. 142, § 21; July 1.



22-4512 Transfer of funds to general fund; liabilities imposed on state board; special funds abolished.

22-4512. Transfer of funds to general fund; liabilities imposed on state board; special funds abolished. (a) On the effective date of this act, the director of accounts and reports shall transfer all moneys in the aid to indigent defendants fund and all moneys in the aid to indigent defendants reimbursement fund to the state general fund.

(b) On the effective date of this act, all liabilities of the aid to indigent defendants fund and all liabilities of the aid to indigent defendants reimbursement fund existing prior to that date are hereby imposed on the state board of indigents' defense services.

(c) The aid to indigent defendants fund and the aid to indigent defendants reimbursement fund are hereby abolished.

History: L. 1969, ch. 291, § 12; L. 1982, ch. 141, § 2; L. 1982, ch. 142, § 22; July 1.



22-4512a Duties of court appointing counsel or authorizing expenditures to be charged against fund.

22-4512a. Duties of court appointing counsel or authorizing expenditures to be charged against fund. Whenever a court appoints counsel for an indigent defendant or a material witness held in custody or authorizes any expenditure which may be a charge against the state board of indigents' defense services, the court shall promptly forward to the board a copy of the order making the appointment or authorizing the expenditure, together with any other information and in the form required by rules and regulations of the board.

History: L. 1971, ch. 120, § 1; L. 1982, ch. 141, § 3; L. 1982, ch. 142, § 23; July 1.



22-4513 Liability of defendant for expenditures by state board; judgment; determination of amount and method of payment; liability of others for expenditures.

22-4513. Liability of defendant for expenditures by state board; judgment; determination of amount and method of payment; liability of others for expenditures. (a) If the defendant is convicted, all expenditures made by the state board of indigents' defense services to provide counsel and other defense services to such defendant or the amount allowed by the board of indigents' defense reimbursement tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less, shall be taxed against the defendant and shall be enforced as judgments for payment of money in civil cases.

(b) In determining the amount and method of payment of such sum, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in the payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or of any unpaid portion thereof. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the defendant's immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.

(c) Whenever any judgment has been entered pursuant to subsection (a) of this section, a sum equal to such judgment may be recovered by the state of Kansas for the benefit of the state general fund from any persons to whom the indigent defendant shall have transferred any of the defendant's property without adequate monetary consideration after the commission of the alleged crime, to the extent of the value of such transfer, and such persons are hereby made liable to reimburse the state of Kansas with interest at 6% per annum. Any action to recover judgment for such expenditures shall be prosecuted by the attorney general, who may require the assistance of the county attorney of the county in which the action is to be filed, and such action shall be governed by the provisions of the code of civil procedure relating to actions for the recovery of money. No action shall be brought against any person under the provisions of this section to recover for sums expended on behalf of an indigent defendant, unless such action shall have been filed within two years after the date of the expenditure by the state board of indigents' defense services.

History: L. 1969, ch. 291, § 13; L. 1976, ch. 169, § 3; L. 1981, ch. 157, § 2; L. 1982, ch. 142, § 24; L. 1997, ch. 181, § 23; July 1.



22-4514a Domestic nonprofit corporations providing legal services to indigent inmates; submission of budget to state board; payments to corporation; annual statement of expenditures.

22-4514a. Domestic nonprofit corporations providing legal services to indigent inmates; submission of budget to state board; payments to corporation; annual statement of expenditures. (a) Any nonprofit corporation, organized under the laws of the state of Kansas for the purpose of providing legal services to indigent inmates of Kansas correctional institutions may submit its annual operating budget for the next fiscal year of the state, including salaries and all other expenses of operation, to the state board of indigents' defense services. Such budget shall set forth the maximum obligation of financial aid and contributions proposed for payment by the state board of indigents' defense services and the availability of any additional funds from the federal government and other sources to meet such operating costs.

(b) If such budget is approved by the state board of indigents' defense services, on July 1 of the next fiscal year the amount of the maximum obligation of financial aid to be paid by the state board of indigents' defense services as set forth in the approved budget may then be paid in a lump sum to the corporation.

(c) After the end of the fiscal year any such nonprofit corporation shall furnish to the post auditor and the director of the budget an audited statement of actual expenditures incurred. Any balance remaining unused shall be applied to the next budget for the purposes specified in this section.

History: L. 1974, ch. 153, § 1; L. 1982, ch. 142, § 25; July 1.



22-4515 Same; severability.

22-4515. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1969, ch. 291, § 15; July 1.



22-4518 Applicability of laws relating to aid to indigent defendants.

22-4518. Applicability of laws relating to aid to indigent defendants. Except as otherwise stated herein, all provisions of K.S.A. 22-4501 to 22-4514, inclusive, shall be applicable to the operation of the district defender office, and all legal services provided by the district defender and any deputy district defender.

History: L. 1971, ch. 121, § 2; July 1.



22-4519 State board of indigents' defense services; appointment and terms; qualifications.

22-4519. State board of indigents' defense services; appointment and terms; qualifications. (a) There is hereby created within the executive branch of state government the state board of indigents' defense services, which shall consist of nine members appointed by the governor, subject to confirmation by the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 1995 Supp. 46-2601, no person appointed to the commission [board] shall exercise any power, duty or function as a member of the commission until confirmed by the senate.

(b) The terms of members who are serving on the board on the effective date of this act shall expire on January 15, of the year in which such member's term would have expired under the provisions of this section prior to amendment by this act. Thereafter, all appointments shall be for terms of three years and until their successors are appointed and confirmed.

(c) Of the nine members of the board, there shall be:

(1) Subject to the provisions of K.S.A. 1995 Supp. 75-4315c, and amendments thereto, two members from the first congressional district, of whom one shall be a lawyer registered with the Kansas supreme court, and at least one member from each other congressional district in the state;

(2) at least one member from each county in the state having a population in excess of 100,000, who shall be a lawyer registered with the Kansas supreme court, but not more than five members from such counties; and

(3) five members who are lawyers registered with the Kansas supreme court and four members who are not lawyers.

(d) No more than five members of the board shall be from the same political party.

(e) No member of the board shall be, or shall be employed by, a judicial officer or a law enforcement officer and no member of the board shall be an employee of the board.

(f) Any member appointed to fill a vacancy occurring prior to the expiration of the term for which such member's predecessor was appointed shall hold office for the remainder of such term.

(g) No member of the board shall serve more than two consecutive three-year terms.

History: L. 1982, ch. 142, § 1; L. 1992, ch. 262, § 3; L. 1995, ch. 241, § 4; July 1.



22-4520 Same; prohibition on interfering with professional duties of counsel.

22-4520. Same; prohibition on interfering with professional duties of counsel. The state board of indigents' defense services shall not make any decision regarding the handling of any case nor interfere with the appointed counsel, contract counsel or public defender, or any member of the staff thereof, in carrying out their professional duties.

History: L. 1982, ch. 142, § 2; July 1.



22-4521 Same; meetings; officers; quorum; compensation and allowances.

22-4521. Same; meetings; officers; quorum; compensation and allowances. (a) At the first meeting of the state board of indigents' defense services and at the first meeting held each calendar year thereafter, the board shall elect a chairperson and a secretary from among its members.

(b) The board shall meet at least quarterly and at such other times as called by the chairperson. Meetings of the board shall be at such places as the board determines.

(c) Five members of the board constitute a quorum for the transaction of business and the affirmative vote of five members of the board is required for any action by the board.

(d) The members of the board shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212.

History: L. 1982, ch. 142, § 3; July 1.



22-4522 Same; powers and duties.

22-4522. Same; powers and duties. The state board of indigents' defense services shall:

(a) Provide, supervise and coordinate, in the most efficient and economical manner possible, the constitutionally and statutorily required counsel and related services for each indigent person accused of a felony and for such other indigent persons as prescribed by statute;

(b) establish, in each county or combination of counties designated by the board, a system of appointed counsel, contractual arrangements for providing contract counsel or public defender offices, or any combination thereof, on a full- or part-time basis, for the delivery of legal services for indigent persons accused of felonies;

(c) approve an annual operating budget for the board and submit that budget as provided in K.S.A. 75-3717, and amendments thereto;

(d) collect payments from indigent defendants as ordered by the court by methods including, but not limited to, utilization of debt collection procedures authorized by K.S.A. 75-6201 et seq., and amendments thereto;

(e) adopt rules and regulations in accordance with K.S.A. 77-415 et seq., and amendments thereto, which are necessary for the operation of the board and the performance of its duties and for the guidance of appointed counsel, contract counsel and public defenders, including, but not limited to:

(1) Standards for entitlement to legal representation at public expense;

(2) standards and guidelines for compensation of appointed counsel and investigative, expert and other services within the limits of appropriations;

(3) criteria for employing contract counsel;

(4) qualifications, standards and guidelines for public defenders, appointed counsel and contract counsel; and

(5) adopt and maintain reimbursement tables which set forth the cost to the board of indigents' defense services for each separate category of service provided;

(f) prepare and submit to the governor and legislature an annual report on the operations of the board; and

(g) hold a hearing before changing the system for providing legal services for indigent persons accused of felonies in any county or judicial district if such a hearing is requested by two or more members of the board.

History: L. 1982, ch. 142, § 4; L. 1997, ch. 181, § 24; July 1.



22-4523 Same; additional powers.

22-4523. Same; additional powers. The state board of indigents' defense services may:

(a) Accept the services of volunteer workers and consultants at no compensation other than reimbursement of actual and necessary expenses;

(b) prepare and publish statistical and case studies and other data pertinent to the legal representation of indigent persons;

(c) conduct programs having a general objective of training and educating attorneys and other persons who are involved in the legal representation of indigent persons;

(d) appoint public defenders and provide for the establishment and staffing of public defender offices;

(e) enter into contracts pursuant to competitive bids or by negotiation, as determined and administered by the board, with one or more attorneys or professional corporations providing legal services, or any combination thereof, to provide for legal defense services for indigent persons, and no such contract shall be subject to the provisions of K.S.A. 75-3739, and amendments thereto;

(f) enter into contracts with cities or counties to provide, at the expense of the city or county, for the defense of misdemeanors or other defense services required to be provided at public expense;

(g) provide technical aid and assistance to counsel providing legal representation to indigent persons, including assistance on appeals; and

(h) accept and expend governmental and private grants.

History: L. 1982, ch. 142, § 5; July 1.



22-4524 State director of indigents' defense services; civil service status of director and other officers and employees.

22-4524. State director of indigents' defense services; civil service status of director and other officers and employees. (a) There is hereby created the position of state director of indigents' defense services. The director shall be in the unclassified service under the Kansas civil service act, shall be appointed by the state board of indigents' defense services and shall devote full time to the performance of the duties of the office of director.

(b) The state director of indigents' defense services, the assistant director and all attorneys appointed or employed by the state board of indigents' defense services shall be in the unclassified service under the Kansas civil service act. All other officers and employees of the board shall be in the classified service.

(c) Each person who has been employed continuously for at least the six-month period immediately prior to the effective date of this act who is an officer or employee of the board, which is placed in the classified service under the Kansas civil service act by this act, shall continue in such position and shall attain permanent status in that classified position without examination and without a probationary period. Such person shall retain all retirement benefits earned prior to the effective date of this act and such person's service shall be deemed to have been continuous.

History: L. 1982, ch. 142, § 6; L. 1988, ch. 331, § 3; July 1.



22-4525 Same; duties.

22-4525. Same; duties. The state director of indigents' defense services shall be chief executive officer of the state board of indigents' defense services. In addition thereto, the director shall:

(a) Supervise the operation, policies and procedures of the office of the board;

(b) prepare and submit to the board an annual report of the operation of the office in such form as the board directs; and

(c) perform such other duties as the board requires.

History: L. 1982, ch. 142, § 7; July 1.



22-4526 Disposition of moneys received under contracts with cities and counties.

22-4526. Disposition of moneys received under contracts with cities and counties. All moneys received by the state board of indigents' defense services under contracts entered into with one or more cities or counties under subsection (f) of K.S.A. 22-4523, and amendments thereto, shall be remitted by the board to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the indigents defense services fund.

History: L. 1982, ch. 142, § 8; L. 1988, ch. 118, § 1; L. 2001, ch. 5, § 83; July 1.



22-4527 Abolition of board of supervisors of panels to aid indigent defendants; transfer of officers and employees, rules and regulations, directives and standards, and records and property to new board; existing defense services systems continued subject to change.

22-4527. Abolition of board of supervisors of panels to aid indigent defendants; transfer of officers and employees, rules and regulations, directives and standards, and records and property to new board; existing defense services systems continued subject to change. (a) The board of supervisors of panels to aid indigent defendants created by K.S.A. 22-4514 is hereby abolished.

(b) On the effective date of this act, all officers and employees who were engaged immediately preceding the effective date of this act in the performance of powers, duties and functions of the board of supervisors of panels to aid indigent defendants or public defenders and who, in the opinion of the state board of indigents' defense services, are necessary to perform the powers, duties and functions of the state board of indigents' defense services under this act, may become officers and employees of the state board of indigents' defense services. Any such officer or employee shall retain all retirement benefits and all rights which had accrued to or vested in such officer or employee in the unclassified service under the Kansas civil service act immediately preceding the effective date of this act, and the service of each such officer and employee shall be deemed to have been continuous. All transfers and any abolishment of positions of personnel shall be in accordance with law and applicable rules and regulations.

(c) All rules and regulations, orders, directives and standards of the board of supervisors of panels to aid indigent defendants or of the supreme court relating to powers, duties and functions transferred to or imposed upon the state board of indigents' defense services, which rules and regulations, orders, directives and standards were in existence immediately preceding the effective date of this act, shall continue to be effective and shall be deemed to be the rules and regulations, orders, directives and standards of the state board of indigents' defense services until amended, revoked or nullified pursuant to law.

(d) The system providing legal defense services for indigent persons which is in existence and effect in each county and judicial district immediately preceding the effective date of this act shall continue in existence and effect subject to change by the state board of indigents' defense services in accordance with this act.

(e) On and after the effective date of this act, all books, records and other property which relate to providing legal defense services for indigent persons and belonging to the supreme court, the board of supervisors of panels to aid indigent defendants or offices of public defenders immediately preceding the effective date of this act shall become the property of the state board of indigents' defense services.

(f) Whenever the board of supervisors of panels to aid indigent defendants is mentioned by statute, contract or other document, the reference shall be deemed to apply to the state board of indigents' defense services.

History: L. 1982, ch. 142, § 9; July 1.



22-4528 Citation of act.

22-4528. Citation of act. The provisions of K.S.A. 22-4501 to 22-4518, inclusive, and amendments thereto, and K.S.A. 22-4519 to 22-4528, inclusive, shall be construed together and may be cited as the indigents' defense services act.

History: L. 1982, ch. 142, § 10; July 1.



22-4529 Entitlement of defendant to counsel; application fee; disposition of moneys.

22-4529. Entitlement of defendant to counsel; application fee; disposition of moneys. Any defendant entitled to counsel pursuant to K.S.A. 22-4503, and amendments thereto, shall pay an application fee in the amount of $100 to the clerk of the district court. Any defendant entitled to counsel in a proceeding for a violation of a condition of release pursuant to K.S.A. 22-3716, and amendments thereto, shall pay an application fee of $100 to the clerk of the district court. Such fee shall be paid regardless of whether the defendant has paid application fees pursuant to this section in any other proceeding. If it appears to the satisfaction of the court that payment of the application fee will impose manifest hardship on the defendant, the court may waive payment of all or part of the application fee. All moneys received pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the indigents' defense services fund. If the defendant is acquitted or the case is dismissed, any application fee paid pursuant to this section shall be remitted to the defendant.

History: L. 1997, ch. 181, § 16; L. 2001, ch. 5, § 84; L. 2003, ch. 123, § 2; L. 2012, ch. 30, § 1; July 1.






Article 46 GENERAL PROVISIONS

22-4602 Effect on pending actions.

22-4602. Effect on pending actions. (1) The trial of any prosecution commenced prior to the effective date of this chapter, and proceedings incidental thereto, shall be governed by this chapter unless the defendant elects to be proceeded against under the law in force at the time the prosecution was commenced. Such election shall be made by the defendant in open court or in writing at or prior to the time of commencement of trial.

(2) Appeals commenced prior to the effective date of this chapter shall be governed by the provisions of this chapter from and after its effective date.

History: L. 1970, ch. 129, § 22-4602; July 1.



22-4603 Employment of county and city prisoners.

22-4603. Employment of county and city prisoners. (1) Whenever any able-bodied prisoner is confined in the county jail or the jail of any town or city, having been convicted of a misdemeanor or of a violation of an ordinance of such town or city, the sheriff of such county, or the marshal or the chief of police of such town or city, under the direction of the county commissioners or the governing body of the town or city, may allow such persons to work at suitable public or charitable employment for not more than eight hours on each working day.

(2) A person so employed shall receive a credit on any fine and costs imposed in an amount equal to $5 for each full hour spent by the person in the specified work.

(3) Persons held in jail and awaiting trial or held on civil process, may, with their consent, be likewise so employed and shall receive a credit on any fines and costs in an amount equal to $5 for each full hour spent by the person in the specified work, or if there are no such fines and costs, compensation for such employment in an amount agreed to by the person and the city or county, but not less than $5 a day, to be paid by the city or the county.

(4) Any prisoner employed as above provided, shall continue to be deemed prisoners during the hours of their employment and subject to all laws, rules and regulations relating to prisoners.

History: L. 1970, ch. 129, § 22-4603; L. 2011, ch. 100, § 10; July 1.



22-4605 Release from custody; query criminal databases.

22-4605. Release from custody; query criminal databases. (a) No person, whether convicted or being held on suspicion of charges, who is incarcerated by the state or any political subdivision thereof shall be released from custody until the custodian of such person has queried available state and federal criminal databases to determine whether there are any outstanding warrants for such person's arrest.

(b) This section shall be part of and supplemental to the Kansas code of criminal procedure.

History: L. 2000, ch. 181, § 2; July 1.



22-4606 Racial and other profiling; definitions.

22-4606. Racial and other profiling; definitions. As used in this act:

(a) "Governmental unit" means the state, or any county, city or other political subdivision thereof, or any department, division, board or other agency of any of the foregoing, except governmental unit shall not include the board of education of any school district employing school security officers.

(b) "Law enforcement agency" means the governmental unit employing the law enforcement officer.

(c) "Law enforcement officer" has the meaning ascribed thereto in K.S.A. 74-5602, and amendments thereto, except law enforcement officer shall not include school security officers designated as school law enforcement officers pursuant to K.S.A. 72-8222, and amendments thereto.

(d) "Racial or other biased-based policing" means the unreasonable use of race, ethnicity, national origin, gender or religion by a law enforcement officer in deciding to initiate an enforcement action. It is not racial or other biased-based policing when race, ethnicity, national origin, gender or religion is used in combination with other identifying factors as part of a specific individual description to initiate an enforcement action.

(e) "Enforcement action" means any law enforcement act, as described in K.S.A. 22-4609, and amendments thereto, during a nonconsensual contact with an individual or individuals.

(f) "Collection of data" means that information collected by Kansas law enforcement officers after each traffic stop.

History: L. 2005, ch. 159, § 1; L. 2011, ch. 94, § 1; May 26.



22-4609 Same; prohibited as basis for making stop, search or arrest.

22-4609. Same; prohibited as basis for making stop, search or arrest. It is unlawful to use racial or other biased-based policing in:

(a) Determining the existence of probable cause to take into custody or to arrest an individual;

(b) constituting a reasonable and articulable suspicion that an offense has been or is being committed so as to justify the detention of an individual or the investigatory stop of a vehicle; or

(c) determining the existence of probable cause to conduct a search of an individual or a conveyance.

History: L. 2005, ch. 159, § 4; L. 2011, ch. 94, § 2; May 26.



22-4610 Same; law enforcement policies preempting profiling, requirements; annual training required; community advisory boards; annual reports of complaints.

22-4610. Same; law enforcement policies preempting profiling, requirements; annual training required; community advisory boards; annual reports of complaints. (a) All law enforcement agencies in this state shall adopt a detailed, written policy to preempt racial or other biased-based policing. Each agency's policy shall include the definition of racial or other biased-based policing found in K.S.A. 22-4606, and amendments thereto.

(b) Policies adopted pursuant to this section shall be implemented by all Kansas law enforcement agencies within one year after the effective date of this act. The policies and data collection procedures shall be available for public inspection during normal business hours.

(c) The policies adopted pursuant to this section shall include, but not be limited to, the following:

(1) A detailed written policy that prohibits racial or other biased-based policing and that clearly defines acts constituting racial or other biased-based policing using language that has been recommended by the attorney general.

(2) (A) The agency policies shall require annual racial or other biased-based policing training which shall include, but not be limited to, training relevant to racial or other biased-based policing. Distance learning training technology shall be allowed for racial or other biased-based policing training.

(B) Law enforcement agencies may appoint an advisory body of not less than five persons composed of representatives of law enforcement, community leaders and educational leaders to recommend and review appropriate training curricula.

(3) (A) For law enforcement agencies of cities or counties that have exercised the option to establish community advisory boards pursuant to K.S.A. 2016 Supp. 22-4611b, and amendments thereto, use of such community advisory boards which include participants who reflect the racial and ethnic community, to advise and assist in policy development, education and community outreach and communications related to racial or other biased-based policing by law enforcement officers and agencies.

(B) Community advisory boards shall receive training on fair and impartial policing and comprehensive plans for law enforcement agencies.

(4) Policies for discipline of law enforcement officers who engage in racial or other biased-based policing.

(5) A provision that, if the investigation of a complaint of racial or other biased-based policing reveals the officer was in direct violation of the law enforcement agency's written policies regarding racial or other biased-based policing, the employing law enforcement agency shall take appropriate action consistent with applicable laws, rules and regulations, resolutions, ordinances or policies, including demerits, suspension or removal of the officer from the agency.

(6) Provisions for community outreach and communications efforts to inform the public of the individual's right to file with the law enforcement agency or the office of the attorney general complaints regarding racial or other biased-based policing, which outreach and communications to the community shall include ongoing efforts to notify the public of the law enforcement agency's complaint process.

(7) Procedures for individuals to file complaints of racial or other biased-based policing with the agency, which, if appropriate, may provide for use of current procedures for addressing such complaints.

(d) (1) Each law enforcement agency shall compile an annual report for the period of July 1 to June 30 and shall submit the report on or before July 31 to the office of the attorney general for review. Annual reports filed pursuant to this subsection shall be open public records and shall be posted on the official website of the attorney general.

(2) The annual report shall include:

(A) The number of racial or other biased-based policing complaints received;

(B) the date each racial or other biased-based policing complaint is filed;

(C) action taken in response to each racial or other biased-based policing complaint;

(D) the disposition of each racial or other biased-based policing complaint;

(E) the date each racial or other biased-based policing complaint is closed;

(F) whether or not all agency law enforcement officers not exempted by Kansas commission on peace officers' standards and training received the training required in subsection (c)(2)(A);

(G) whether the agency has a policy prohibiting racial or other biased-based policing;

(H) whether the agency policy mandates specific discipline for sustained complaints of racial or other biased-based policing;

(I) whether the agency has a community advisory board; and

(J) whether the agency has a racial or other biased-based policing comprehensive plan or if it collects traffic or pedestrian stop data.

History: L. 2005, ch. 159, § 5; L. 2011, ch. 94, § 3; May 26.



22-4611 Same; complaints, office of attorney general, procedure; civil action.

22-4611. Same; complaints, office of attorney general, procedure; civil action. (a) Any person who believes such person has been subjected to racial or other biased-based policing by a law enforcement officer or agency may file a complaint with the law enforcement agency. The complainant may also file a complaint with the office of the attorney general. The office of the attorney general shall review and, if necessary, investigate the complaint and may find there is insufficient evidence of racial or other biased-based policing or may forward the complaint for further review and possible action to the Kansas commission on peace officers' standards and training. The commission shall review and, if necessary, further investigate the complaint. The commission may take action on the officer's certification or other corrective action as allowed by its governing statutes and rules and regulations. The commission shall consult with the head of the law enforcement agency before taking final action regarding discipline of any law enforcement officer or other disposition of the complaint.

(b) Within 10 days of receiving a complaint, the office of the attorney general shall provide notification that such complaint has been filed to the accused officer and to the head of the accused officer's law enforcement agency, including a copy of all complaint documentation submitted by the complainant.

(c) Upon disposition of a complaint as provided for in subsection (a) the complainant shall have a civil cause of action in the district court against the law enforcement officer or law enforcement agency, or both, and shall be entitled to recover damages if it is determined by the court that such officer or agency engaged in racial or other biased-based policing. The court may allow the prevailing party reasonable attorney fees and court costs.

History: L. 2005, ch. 159, § 6; L. 2011, ch. 94, § 4; May 26.



22-4611a Cities, counties, comprehensive plans; contents; data collection.

22-4611a. Cities, counties, comprehensive plans; contents; data collection. (a) The governing body of a city or the sheriff of the county may develop a comprehensive plan in conjunction with a community advisory board, if one exists, or with community leaders to prevent racial or other biased-based policing or may require the law enforcement agency of such city or county to collect traffic or pedestrian stop data and make such data available to the public.

(b) Any comprehensive plan adopted pursuant to this section shall include the following:

(1) Policies prohibiting racial or other biased-based policing to guide well-meaning officers and address racist officers;

(2) policies to promote the recruitment and hiring of a diverse workforce to ensure the workforce is comprised of people who can police in a race-neutral and nonbiased fashion;

(3) training to promote employees' controlled responses to override racial and other biases;

(4) ongoing training of supervisors to enable them to detect and respond effectively to biased behavior;

(5) implement a style of policing that promotes positive interactions between police officers and all communities;

(6) whether or not the governing body or sheriff has included data collection as part of the comprehensive plan; and

(7) other matters deemed appropriate.

(c) Data collection, if required, may consist of, but shall not be limited to, one or more of the following for every vehicle or pedestrian stop:

(1) Originating agency and officer identifier number;

(2) time and date of the stop;

(3) duration of the stop in ranges of one to 15 minutes, 16 to 30 minutes or more than 30 minutes;

(4) beat, district, territory or response area where the traffic stop is conducted;

(5) primary reason for the officer's investigation, and specifically, whether the stop was call related or self initiated;

(6) primary reason for the stop, and specifically, whether the stop was based on a moving violation, an equipment violation, reasonable suspicion of a criminal offense, other violation, to render service or assistance, suspicious circumstances, pre-existing knowledge or special detail;

(7) if a vehicle stop, the county code of vehicle registration, if registered in Kansas, and state code, if registered outside Kansas;

(8) age, race, gender and ethnicity of the primary person stopped by the officer;

(9) source of the information required by paragraph (8), and specifically, whether it was obtained from officer perception or investigation;

(10) whether the officer was aware of the information required by paragraph (8) prior to the stop;

(11) if a vehicle stop, the number of occupants in the stopped vehicle, including the driver;

(12) type of action taken, including citation, warning, search, arrest, assistance provided or no action. If the action taken is an arrest, the data collection shall also include the type of arrest, including warrant, resisting arrest, property crime, persons crime, drug crime, traffic crime, DUI or other type of arrest;

(13) if a search was conducted, the rationale for the search, including vehicle indicators, verbal indicators, physical or visual indicators, document indicators (DOT), incident to arrest or other rationale;

(14) if a search was conducted, the type of search, including consent search, consent requested but consent denied, inventory, stop and frisk, search warrant, incident to arrest, plain view or probable cause; or

(15) if a search was conducted, the type of contraband seized, if any, including currency, firearms, other weapons, drugs, drug paraphernalia, alcohol products, tobacco products, stolen property or other contraband.

(d) Nothing in this section shall require a governmental entity to collect data concerning pedestrian stops.

History: L. 2011, ch. 94, § 5; July 1.



22-4611b Community advisory boards; establishment, cities, counties.

22-4611b. Community advisory boards; establishment, cities, counties. The governing body of any city, by ordinance or the sheriff of any county may, establish a community advisory board to work with the law enforcement agency of such city or county in accordance with the provisions of K.S.A. 22-4606 et seq., and amendments thereto.

History: L. 2011, ch. 94, § 6; July 1.



22-4612 Payment rate county, city or law enforcement agency liable to pay health care provider for person in custody; exceptions.

22-4612. Payment rate county, city or law enforcement agency liable to pay health care provider for person in custody; exceptions. (a) Except as otherwise provided in this section, a county, a city, a county or city law enforcement agency, a county department of corrections or the Kansas highway patrol shall be liable to pay a health care provider for health care services rendered to persons in the custody of such agencies the lesser of the actual amount billed by such health care provider or the medicaid rate. The provisions of this section shall not apply if a person in the custody of a county or city law enforcement agency, a county department of corrections or the Kansas highway patrol is covered under a current individual or group accident and health insurance policy, medical service plan contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization contract.

(b) Nothing in this section shall prevent a county or city law enforcement agency, a county department of corrections, the Kansas highway patrol or such agencies authorized vendors from entering into agreements with health care providers for the provision of health care services at terms, conditions and amounts which are different than the medicaid rate.

(c) It shall be the responsibility of the custodial county or city law enforcement agency, county department of corrections or the Kansas highway patrol or such agencies' agents, to determine, under agreement with the secretary of health and environment, the amount payable for the services provided and to communicate that determination along with the remittance advice and payment for the services provided.

(d) Nothing in this section shall be construed to create a duty on the part of a health care provider to render health care services to a person in the custody of a county or city law enforcement agency, a county department of corrections or the Kansas highway patrol.

(e) As used in this section:

(1) "County or city law enforcement agency" means a city police department, a county sheriff's department, a county law enforcement department as defined in K.S.A. 19-4401, and amendments thereto, or a law enforcement agency established pursuant to the consolidated city-county powers in K.S.A. 12-345, and amendments thereto.

(2) "Health care provider" means a person licensed to practice any branch of the healing arts by the state board of healing arts, a person who holds a temporary permit to practice any branch of the healing arts issued by the state board of healing arts, a person engaged in a postgraduate training program approved by the state board of healing arts, a licensed physician assistant, a person licensed by the behavioral sciences regulatory board, a medical care facility licensed by the department of health and environment, a podiatrist licensed by the state board of healing arts, an optometrist licensed by the board of examiners in optometry, a registered nurse, and advanced nurse practitioner, a licensed professional nurse who is authorized to practice as a registered nurse anesthetist, a licensed practical nurse, a licensed physical therapist, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers under this subsection, a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection, a dentist certified by the state board of healing arts to administer anesthetics under K.S.A. 65-2899, and amendments thereto, a psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto, a licensed social worker or a mental health center or mental health clinic licensed by the secretary for aging and disability services and any health care provider licensed by the appropriate regulatory body in another state that has a current approved provider agreement with the secretary of health and environment.

(3) "Medicaid rate" means the terms, conditions and amounts a health care provider would be paid for health care services rendered pursuant to a contract or provider agreement with the secretary of health and environment.

History: L. 2006, ch. 183, § 1; L. 2012, ch. 102, § 2; L. 2014, ch. 115, § 28; July 1.



22-4613 Prohibition against releasing person from custody to avoid cost of medical treatment; court order.

22-4613. Prohibition against releasing person from custody to avoid cost of medical treatment; court order. (a) A law enforcement officer having custody of a person shall not release such person from custody merely to avoid the cost of necessary medical treatment while the person is receiving treatment from a health care provider unless the health care provider consents to such release, or unless the release is ordered by a court of competent jurisdiction. When the law enforcement officer is satisfied that probable cause no longer exists to believe the suspect committed a crime based upon the ongoing investigation, or the prosecuting attorney gives notice that no prosecution will be forthcoming at this time, the law enforcement officer may release such person from custody. Upon the date of notification to the health care provider that the person is being released from custody because the ongoing investigation indicates that probable cause no longer exists or a decision by the prosecuting attorney that no charges will be filed, the law enforcement agency shall no longer be responsible for the cost of such person's medical treatment.

(b) As used in this section:

(1) "Law enforcement officer" has the meaning ascribed thereto in K.S.A. 22-2202, and amendments thereto.

(2) "Health care provider" has the meaning ascribed thereto in K.S.A. 22-4612, and amendments thereto.

History: L. 2006, ch. 183, § 2; July 1.



22-4614 Alleged victims of certain offenses, polygraph examination prohibited.

22-4614. Alleged victims of certain offenses, polygraph examination prohibited. No law enforcement officer, government official or prosecutor shall request or require any person who is alleged to be a victim of an offense described in article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto, human trafficking or aggravated human trafficking as defined in K.S.A. 2016 Supp. 21-5426, and amendments thereto, or incest or aggravated incest as defined in K.S.A. 2016 Supp. 21-5604, and amendments thereto, to submit to a polygraph examination or similar truth telling device as a condition for proceeding with an investigation, or charging or prosecuting such an offense.

History: L. 2008, ch. 62, § 1; L. 2011, ch. 30, § 140; L. 2015, ch. 94, § 9; July 1.



22-4615 Call location information of telecommunications device in emergency situation; telecommunications carriers; Kansas bureau of investigation database, law enforcement agency access.

22-4615. Call location information of telecommunications device in emergency situation; telecommunications carriers; Kansas bureau of investigation database, law enforcement agency access. (a) Upon request of a law enforcement agency, a wireless telecommunications carrier shall provide call location information concerning the telecommunications device of the user to the requesting law enforcement agency in order to respond to a call for emergency services or in an emergency situation that involves the risk of death or serious physical harm.

(b) Notwithstanding any other provision of law to the contrary, nothing in this section prohibits a wireless telecommunications carrier from establishing protocols by which the carrier could voluntarily disclose call location information.

(c) No cause of action shall lie in any court against any wireless telecommunications carrier, its officers, employees, agents or other specified persons for providing call location information while acting in good faith and in accordance with the provisions of this section.

(d) (1) All wireless telecommunications carriers registered to do business in the state of Kansas or submitting to the jurisdiction thereof and all resellers of wireless telecommunications services shall submit their emergency contact information to the Kansas bureau of investigation in order to facilitate requests from a law enforcement agency for call location information in accordance with this section. This contact information must be submitted annually by June 15th or immediately upon any change in contact information.

(2) The Kansas bureau of investigation shall maintain a database containing emergency contact information for all wireless telecommunications carriers registered to do business in the state of Kansas and shall make the information immediately available upon request to all public safety answer points in the state.

(e) Rules and regulations shall be promulgated by the director of the Kansas bureau of investigation to fulfill the requirements of this section no later than July 1, 2011.

(f) This section shall be known and may be cited as the Kelsey Smith act.

History: L. 2009, ch. 143, § 1; L. 2010, ch. 100, § 1; Apr. 22.



22-4616 Domestic violence offenses; designation; special sentencing provision.

22-4616. Domestic violence offenses; designation; special sentencing provision. (a) On and after July 1, 2011, in all criminal cases filed in the district court, if there is evidence that the defendant committed a domestic violence offense, the trier of fact shall determine whether the defendant committed a domestic violence offense. On and after July 1, 2013, in all criminal cases filed in the municipal court, if there is evidence that the defendant committed a domestic violence offense, the trier of fact shall determine whether the defendant committed a domestic violence offense.

(1) Except as provided further, if the trier of fact determines that the defendant committed a domestic violence offense, the court shall place a domestic violence designation on the criminal case and the defendant shall be subject to the provisions of subsection (p) of K.S.A. 2016 Supp. 21-6604, and amendments thereto.

(2) The court shall not place a domestic violence designation on the criminal case and the defendant shall not be subject to the provisions of subsection (p) of K.S.A. 2016 Supp. 21-6604, and amendments thereto, only if the court finds on the record that:

(A) The defendant has not previously committed a domestic violence offense or participated in a diversion upon a complaint alleging a domestic violence offense; and

(B) the domestic violence offense was not used to coerce, control, punish, intimidate or take revenge against a person with whom the offender is involved or has been involved in a dating relationship or against a family or household member.

(b) The term "domestic violence offense" shall have the meaning provided in K.S.A. 2016 Supp. 21-5111, and amendments thereto.

(c) This section shall be a part of and supplemental to the Kansas code for criminal procedure.

History: L. 2010, ch. 101, § 1; L. 2011, ch. 30, § 141; L. 2012, ch. 162, § 17; May 31.



22-4617 Same; designation in case number.

22-4617. Same; designation in case number. In all criminal cases, when a complaint is filed charging a defendant with commission of any crime whereby the underlying factual basis includes an act of domestic violence, as defined in K.S.A. 2016 Supp. 21-5111, and amendments thereto, the court may place a "DV" designation in the unique identifying case number assigned to such case. Nothing in this section shall be construed to limit the courts of this state from adopting a system of case designation deemed by the courts to be beneficial to the efficient administration of justice.

History: L. 2010, ch. 101, § 2; L. 2011, ch. 30, § 142; July 1.



22-4618 Reporting of sexually violent crimes and pornographic materials.

22-4618. Reporting of sexually violent crimes and pornographic materials. (a) As used in this section:

(1) "Nudity" means the showing, unclothed or with less than a fully opaque covering, of the human male or female genitals, pubic area, buttocks or female breast below a point immediately above the top of the areola.

(2) "Pornographic materials" means sexual devices or books, magazines, periodicals or other printed matter, photographs, films, motion pictures, video presentations, computer-generated images or pictures, slides or other visual representations, whether made or produced by electronic, mechanical or other means, which depict, describe or simulate sexually explicit conduct or nudity.

(3) "Sexually explicit conduct" means acts of masturbation, sexual intercourse, sodomy, sadomasochistic abuse or physical contact with a person's clothed or unclothed genitals, pubic area or buttocks or with a human female's breast.

(4) "Sexually violent crime" means the same as in K.S.A. 22-4902, and amendments thereto.

(b) The Kansas bureau of investigation will work with the office of the attorney general and with state and local law enforcement to identify a process to uniformly report data to the central repository enabling the production of a report generated at least annually to identify the total number of sexually violent crimes reported and the number of such crimes where pornographic materials are seized or documented as evidence. This process shall be in place within one year of the implementation of a capable central repository system.

(c) Reports of materials found pursuant to the provisions of subsection (b) shall be used for statistical purposes only.

(d) Upon implementation of a central repository system, the Kansas bureau of investigation shall:

(1) Make the necessary changes to the Kansas standard offense report and the Kansas incident based reporting system handbook; and

(2) promulgate rules and regulations concerning the training for law enforcement agencies to implement the provisions of this section.

(e) Nothing in this section shall be construed to expand the scope of the officer's search.

(f) The provisions of this section are subject to appropriations.

History: L. 2013, ch. 118, § 7; July 1.



22-4619 Eyewitness procedures; law enforcement policies, requirements; available to public.

22-4619. Eyewitness procedures; law enforcement policies, requirements; available to public. (a) All law enforcement agencies in this state shall adopt a detailed, written policy relating to the procedures to be employed when a citizen is asked to identify a person in the context of a criminal investigation.

(b) All law enforcement agencies in this state shall collaborate with the county or district attorney in the appropriate jurisdiction to adopt written policies regarding eyewitness procedures. Such policies shall be made available to all officers of such agency.

(c) Policies adopted pursuant to this section shall be implemented by all Kansas law enforcement agencies within two years after the effective date of this act. Such policies shall be available for public inspection during normal business hours.

(d) The policies adopted pursuant to this section shall include, but not be limited to, identifying the procedures the law enforcement agency should employ when asking a citizen to identify a person in the context of a criminal investigation. The procedures should include:

(1) Use of blind and blinded procedures;

(2) instructions to the witness that the perpetrator may or may not be present;

(3) use of non-suspect fillers who are reasonably similar to the perpetrator and do not make the suspect stand out; and

(4) after an identification is made by the witness, eliciting a confidence statement, in the witness's own words, regarding the level of certainty in the selection.

History: L. 2016, ch. 87, § 2; July 1.






Article 47 CRIMINAL HISTORY RECORD INFORMATION

22-4701 Definitions.

22-4701. Definitions. As used in this act, unless the context clearly requires otherwise:

(a) "Central repository" means the criminal justice information system central repository created by this act and the juvenile offender information system created pursuant to K.S.A. 2016 Supp. 38-2326, and amendments thereto.

(b) "Criminal history record information" means all data initiated or collected by a criminal justice agency on a person pertaining to a reportable event, and any supporting documentation. Criminal history record information does not include:

(1) Data contained in intelligence or investigatory files or police work-product records used solely for police investigation purposes;

(2) wanted posters, police blotter entries, court records of public judicial proceedings or published court opinions;

(3) data pertaining to violations of the traffic laws of the state or any other traffic law or ordinance, other than vehicular homicide;

(4) presentence investigation and other reports prepared for use by a court in the exercise of criminal jurisdiction or by the governor in the exercise of the power of pardon, reprieve or commutation; or

(5) information regarding the release, assignment to work release, or any other change in custody status of a person confined by the department of corrections or a jail.

(c) "Criminal justice agency" means any government agency or subdivision of any such agency which is authorized by law to exercise the power of arrest, detention, prosecution, adjudication, correctional supervision, rehabilitation or release of persons suspected, charged or convicted of a crime and which allocates a substantial portion of its annual budget to any of these functions. The term includes, but is not limited to, the following agencies, when exercising jurisdiction over criminal matters or criminal history record information:

(1) State, county, municipal and railroad police departments, sheriffs' offices and countywide law enforcement agencies, correctional facilities, jails and detention centers;

(2) the offices of the attorney general, county or district attorneys and any other office in which are located persons authorized by law to prosecute persons accused of criminal offenses;

(3) the district courts, the court of appeals, the supreme court, the municipal courts and the offices of the clerks of these courts;

(4) the Kansas sentencing commission; and

(5) the prisoner review board.

(d) "Criminal justice information system" means the equipment, including computer hardware and software, facilities, procedures, agreements and personnel used in the collection, processing, preservation and dissemination of criminal history record information and any electronically stored information from a state agency or municipality.

(e) "Electronically stored information" means any documents or writings, drawings, graphs, charts, photographs, sound recordings, images and other data or data compilations stored in any medium from which information can be obtained either directly or, if necessary, after translation from a state agency or municipality into a reasonably useable form.

(f) "Director" means the director of the Kansas bureau of investigation.

(g) "Disseminate" means to transmit criminal history record information in any oral or written form. The term does not include:

(1) The transmittal of such information within a criminal justice agency;

(2) the reporting of such information as required by this act; or

(3) the transmittal of such information between criminal justice agencies in order to permit the initiation of subsequent criminal justice proceedings against a person relating to the same offense.

(h) "Reportable event" means an event specified or provided for in K.S.A. 22-4705, and amendments thereto.

History: L. 1978, ch. 118, § 1; L. 1982, ch. 182, § 125; L. 1983, ch. 140, § 5; L. 1990, ch. 115, § 2; L. 1996, ch. 229, § 27; L. 1997, ch. 156, § 39; L. 2006, ch. 169, § 101; L. 2011, ch. 100, § 11; L. 2012, ch. 16, § 24; L. 2013, ch. 10, § 2; L. 2015, ch. 3, § 1; L. 2016, ch. 31, § 1; July 1.



22-4704 Criminal history record information; rules and regulations.

22-4704. Criminal history record information; rules and regulations. (a) In accordance with the provisions of K.S.A. 77-415 et seq., and amendments thereto, the director shall adopt appropriate rules and regulations for agencies in the executive branch of government and for criminal justice agencies other than those that are part of the judicial branch of government to implement the provisions of this act.

(b) The director shall develop procedures to permit and encourage the transfer of criminal history record information among and between courts and affected agencies in the executive branch, and especially between courts and the central repository.

(c) The rules and regulations adopted by the director shall include those: (1) Governing the collection, reporting, and dissemination of criminal history record information by criminal justice agencies;

(2) necessary to insure the security of all criminal history record information reported, collected and disseminated by and through the criminal justice information system;

(3) necessary for the coordination of all criminal justice data and information processing activities as they relate to criminal history record information;

(4) governing the dissemination of criminal history record information;

(5) governing the procedures for inspection and challenging of criminal history record information;

(6) governing the auditing of criminal justice agencies to insure [ensure] that criminal history record information is accurate and complete and that it is collected, reported, and disseminated in accordance with this act;

(7) governing the development and content of agreements between the central repository and criminal justice and noncriminal justice agencies; and

(8) governing the exercise of the rights of inspection and challenge provided in this act.

(d) The rules and regulations adopted by the director shall not include any provision that allows the charging of a fee for information requests for the purpose of participating in a block parent program, including, but not limited to, the McGruff house program.

(e) Rules and regulations adopted by the director may not be inconsistent with the provisions of this act.

(f) On or before July 1, 2014, the director shall adopt rules and regulations requiring district courts to electronically report all case filings and dispositions for violations of K.S.A. 8-1567 or K.S.A. 2016 Supp. 8-1025, 21-5426, 21-6419, 21-6420, 21-6421 or 21-6422, and amendments thereto, to the central repository.

History: L. 1978, ch. 118, § 4; L. 1979, ch. 102, § 1; L. 1993, ch. 208, § 1; L. 2011, ch. 105, § 27; L. 2012, ch. 172, § 35; L. 2013, ch. 10, § 3; L. 2014, ch. 28, § 6; July 1.



22-4705 Establishment of criminal justice information system central repository; reportable events; reporting, sharing and authorization of information; fees.

22-4705. Establishment of criminal justice information system central repository; reportable events; reporting, sharing and authorization of information; fees. (a) The following events are reportable events under this act:

(1) Issuance of an arrest warrant;

(2) an arrest;

(3) release of a person after arrest without the filing of a charge;

(4) the filing of a charge;

(5) dismissal or quashing of an indictment or criminal information;

(6) an acquittal, conviction or other disposition at or following trial, including a finding of probation before judgment;

(7) imposition of a sentence;

(8) commitment to a correctional facility, whether state or locally operated;

(9) release from detention or confinement;

(10) an escape from confinement;

(11) a pardon, reprieve, commutation of sentence or other change in a sentence, including a change ordered by a court;

(12) judgment of an appellate court that modifies or reverses the lower court decision;

(13) order of a court in a collateral proceeding that affects a person's conviction, sentence or confinement, including any expungement or annulment of arrests or convictions pursuant to state statute; and

(14) any other event arising out of or occurring during the course of criminal justice proceedings declared to be reportable by rule or regulation of the director.

(b) There is hereby established a criminal justice information system central repository for the collection, storage, and dissemination of criminal history record information and any electronically stored information from a state agency or municipality. The central repository shall be operated by the Kansas bureau of investigation under the administrative control of the director.

(c) The Kansas bureau of investigation may enter into an agreement with any state agency or municipality to allow for the sharing and authentication of any electronically stored information held by the state agency or municipality, in whole or in part, to the central repository.

(d) Except as otherwise provided by this subsection, every criminal justice agency shall report criminal history record information, whether collected manually or by means of an automated system, to the central repository, in accordance with rules and regulations adopted pursuant to this act. A criminal justice agency shall report to the central repository those reportable events involving a violation of a county resolution or city ordinance only when required by rules and regulations adopted by the director.

(e) Reporting methods may include:

(1) Submittal of criminal history record information by a criminal justice agency directly to the central repository;

(2) if the information can readily be collected and reported through the court system, submittal to the central repository by the administrative office of the courts;

(3) if the information can readily be collected and reported through criminal justice agencies that are part of a geographically based information system, submittal to the central repository by the agencies; or

(4) any transfer of electronically stored information by a state agency or municipality to the central repository.

(f) Nothing in this section shall prevent a criminal justice agency from maintaining more detailed information than is required to be reported to the central repository. However, the dissemination of that criminal history record information is governed by the provisions of this act.

(g) The director may determine, by rule and regulation, the reportable events to be reported by each criminal justice agency, in order to avoid duplication in reporting.

(h) Except as otherwise provided in this subsection, no court or criminal justice agency may assess fees or charges against the central repository for providing criminal history record information created prior to, on or after July 1, 2011. A court or criminal justice agency may assess a fee or charge against the central repository for providing criminal history record information if such court or criminal justice agency has previously provided such criminal history record information as required by law.

History: L. 1978, ch. 118, § 5; L. 1982, ch. 151, § 1; L. 2011, ch. 100, § 12; L. 2012, ch. 166, § 6; L. 2016, ch. 31, § 2; July 1.

Section was amended twice in the 2011 session, see also 22-4705a.



22-4706 Agreements between central repository and criminal justice agencies.

22-4706. Agreements between central repository and criminal justice agencies. The director, pursuant to the rules and regulations adopted, shall develop agreements between the central repository and criminal justice agencies pertaining to:

(a) The method by which the agency will report information, including the method of identifying an offender in a manner that permits other criminal justice agencies to locate the offender at any stage in the criminal justice system, the time of reporting, the specific data to be reported by the agency, and the place of reporting;

(b) the services to be provided to the agency by the central repository;

(c) the conditions and limitations upon the dissemination of criminal history record information by the agency;

(d) the maintenance of security in all transactions between the central repository and the agency;

(e) the method of complying with the right of a person to inspect, challenge, and correct criminal history record information maintained by the agency;

(f) audit requirements to ensure the accuracy of all information reported or disseminated;

(g) the timetable for the implementation of the agreement;

(h) sanctions for failure of the agency to comply with any of the provisions of this act, including the revocation of any agreement between the agency and the central repository and appropriate judicial or administrative proceedings to enforce compliance; and

(i) other provisions that the director may deem necessary.

History: L. 1978, ch. 118, § 6; March 1.



22-4707 Restrictions on dissemination of criminal history record information; penalties.

22-4707. Restrictions on dissemination of criminal history record information; penalties. (a) A criminal justice agency and the central repository may not disseminate criminal history record information except in strict accordance with laws including applicable rules and regulations adopted pursuant to this act. A criminal justice agency may not request such information from the central repository or another criminal justice agency unless it has a legitimate need for the information.

(b) Noncriminal justice persons and agencies may receive criminal history record information for such purposes and under such conditions as may be authorized by law, including rules and regulations adopted pursuant to this act.

(c) In addition to any other remedy or penalty authorized by law, any individual violating or causing a violation of the provisions of this section shall be deemed guilty of a class A nonperson misdemeanor. If the person is employed or licensed by a state or local government agency, a conviction shall constitute good cause to terminate employment or to revoke or suspend a license.

History: L. 1978, ch. 118, § 7; L. 1995, ch. 251, § 18; July 1.



22-4708 Disclosure of status of pending investigations and proceedings.

22-4708. Disclosure of status of pending investigations and proceedings. Notwithstanding the provisions of the preceding section, a criminal justice agency may disclose the status of a pending investigation of a named person, or the status of a pending proceeding in the criminal justice system, if the request for information is reasonably contemporaneous with the event to which the information relates and the disclosure is otherwise appropriate.

History: L. 1978, ch. 118, § 8; March 1.



22-4709 Inspection of record information on individuals.

22-4709. Inspection of record information on individuals. (a) Subject to the provisions of this act and rules and regulations adopted pursuant thereto, any person may inspect and challenge criminal history record information maintained by a criminal justice agency concerning themselves. A person's attorney may inspect such information if such attorney satisfactorily establishes his or her identity and presents a written authorization from his or her client.

(b) Nothing in this section requires a criminal justice agency to make a copy of any information or allows a person to remove any document for the purpose of making a copy of it. A person having the right of inspection may make notes of the information.

History: L. 1978, ch. 118, § 9; March 1.



22-4710 Unlawful for employers to require certain acts; exceptions; penalties.

22-4710. Unlawful for employers to require certain acts; exceptions; penalties. (a) It is unlawful for any employer or prospective employer to require a person to inspect or challenge any criminal history record information relating to that person for the purpose of obtaining a copy of the person's record in order to qualify for employment.

(b) Any person violating the provisions of this section shall be deemed guilty of a class A misdemeanor.

(c) Notwithstanding the provisions of subsection (a) or any other provision of this act, an employer may require a job applicant or a prospective independent contractor to sign a release allowing the employer to access the applicant's or independent contractor's criminal history record information for purposes of determining the applicant's fitness for employment.

(d) The bureau may charge an employer a reasonable fee for the preparation of a report detailing such criminal history record information, and pursuant to rules and regulations may establish a fee schedule or charge varying rates depending upon the quantity of information provided.

(e) The bureau shall be immune from any and all claims or causes of action arising from the release of criminal history record information provided to an employer pursuant to a release signed by a job applicant.

(f) No employer shall be liable for any employment decision or decision to enter into a contract with an independent contractor based upon knowledge of such criminal history record information, provided the information that led to the employment or contracting decision reasonably bears upon the independent contractor's, applicant's or employee's trustworthiness, or the safety or well-being of the employer's employees or customers.

History: L. 1978, ch. 118, § 10; L. 1996, ch. 232, § 1; L. 1997, ch. 76, § 1; July 1.



22-4711 Prior record information; rights and duties.

22-4711. Prior record information; rights and duties. Criminal history record information which was recorded prior to the effective date of this act is subject to the right of access and challenge in accordance with this act. However, the duty of a criminal justice agency is to make a reasonable search for such information. There is no duty to provide access to criminal history record information that cannot be located after a reasonable search.

History: L. 1978, ch. 118, § 11; March 1.






Article 48 FORFEITURE

22-4807a Forfeiture of property used in theft of livestock.

22-4807a. Forfeiture of property used in theft of livestock. (a) The following property is subject to forfeiture pursuant to this act:

(1) Contraband property used or intended to be used in the commission of theft of livestock;

(2) the proceeds gained from the commission of theft of livestock;

(3) personal property acquired with proceeds gained from the commission of theft of livestock;

(4) all conveyances, including aircraft, vehicles, vessels, horses or dogs which are used or intended for the use to transport or in any manner to facilitate the transportation for the purpose of the commission of theft of livestock. No conveyance used by any person as a common carrier in the transportation of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to a violation of this act. No conveyance is subject to forfeiture under this section by reason of any act or omission established by the owners thereof to have been committed or omitted without the owners knowledge or consent. A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party or parties;

(5) all books, records and research products and materials including microfilm, tapes and data which are used or intended for the use in the theft of livestock;

(6) everything of value furnished, or intended to be furnished or traded or used as payment or invested for anything of value but shall not include real property. It may be presumed that this property was acquired with proceeds gained from the commission of theft of livestock and are subject to forfeiture.

(b) Property which is used in the commission of theft of livestock which has title of ownership with two parties on the title or a cosigner is subject to forfeiture, if one party on the title uses the property in the commission of theft of livestock or receives titled property as the proceeds of such felony even if the second party claims that such second party did not have knowledge or involvement in such felony.

(c) As used in this act: (1) "Contraband property" means property of any nature including personal, tangible or intangible but shall not include real property.

(2) "Livestock" means cattle, swine, sheep, goats, horses, mules, domesticated deer and all creatures of the ratite family that are not indigenous to this state, including, but not limited to, ostriches, emus and rheas, and any carcass, skin or part of such animal.

(3) "Theft of livestock" means theft which is classified as a felony violation, pursuant to K.S.A. 2016 Supp. 21-5801, and amendments thereto, in which the property taken was livestock.

(4) "Domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for breeding stock; for any carcass, skin or part of such animal; for exhibition; or for companionship.

History: L. 1992, ch. 289, § 1; L. 1993, ch. 143, § 3; L. 1994, ch. 79, § 2; L. 2011, ch. 30, § 143; July 1.






Article 49 OFFENDER REGISTRATION

22-4901 Citation of act.

22-4901. Citation of act. K.S.A. 22-4901 through 22-4911 and 22-4913, and amendments thereto, shall be known and may be cited as the Kansas offender registration act.

History: L. 1993, ch. 253, § 17; L. 1994, ch. 107, § 1; L. 1997, ch. 181, § 7; L. 2011, ch. 95, § 1; July 1.



22-4902 Definitions.

22-4902. Definitions. As used in the Kansas offender registration act, unless the context otherwise requires:

(a) "Offender" means:

(1) A sex offender;

(2) a violent offender;

(3) a drug offender;

(4) any person who has been required to register under out-of-state law or is otherwise required to be registered; and

(5) any person required by court order to register for an offense not otherwise required as provided in the Kansas offender registration act.

(b) "Sex offender" includes any person who:

(1) On or after April 14, 1994, is convicted of any sexually violent crime;

(2) on or after July 1, 2002, is adjudicated as a juvenile offender for an act which if committed by an adult would constitute the commission of a sexually violent crime, unless the court, on the record, finds that the act involved non-forcible sexual conduct, the victim was at least 14 years of age and the offender was not more than four years older than the victim;

(3) has been determined to be a sexually violent predator;

(4) on or after July 1, 1997, is convicted of any of the following crimes when one of the parties involved is less than 18 years of age:

(A) Adultery, as defined in K.S.A. 21-3507, prior to its repeal, or K.S.A. 2016 Supp. 21-5511, and amendments thereto;

(B) criminal sodomy, as defined in K.S.A. 21-3505(a)(1), prior to its repeal, or K.S.A. 2016 Supp. 21-5504(a)(1) or (a)(2), and amendments thereto;

(C) promoting prostitution, as defined in K.S.A. 21-3513, prior to its repeal, or K.S.A. 2016 Supp. 21-6420, prior to its amendment by section 17 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013;

(D) patronizing a prostitute, as defined in K.S.A. 21-3515, prior to its repeal, or K.S.A. 2016 Supp. 21-6421, prior to its amendment by section 18 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013; or

(E) lewd and lascivious behavior, as defined in K.S.A. 21-3508, prior to its repeal, or K.S.A. 2016 Supp. 21-5513, and amendments thereto;

(5) is convicted of sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(6) is convicted of an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302, 21-5303, and amendments thereto, of an offense defined in this subsection; or

(7) has been convicted of an offense that is comparable to any crime defined in this subsection, or any out-of-state conviction for an offense that under the laws of this state would be an offense defined in this subsection.

(c) "Sexually violent crime" means:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(2) indecent liberties with a child, as defined in K.S.A. 21-3503, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(a), and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in K.S.A. 21-3504, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(b), and amendments thereto;

(4) criminal sodomy, as defined in K.S.A. 21-3505(a)(2) or (a)(3), prior to its repeal, or K.S.A. 2016 Supp. 21-5504(a)(3) or (a)(4), and amendments thereto;

(5) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504(b), and amendments thereto;

(6) indecent solicitation of a child, as defined in K.S.A. 21-3510, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(a), and amendments thereto;

(7) aggravated indecent solicitation of a child, as defined in K.S.A. 21-3511, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(b), and amendments thereto;

(8) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto;

(9) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505(b), and amendments thereto;

(10) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604(b), and amendments thereto;

(11) electronic solicitation, as defined in K.S.A. 21-3523, prior to its repeal, and K.S.A. 2016 Supp. 21-5509, and amendments thereto;

(12) unlawful sexual relations, as defined in K.S.A. 21-3520, prior to its repeal, or K.S.A. 2016 Supp. 21-5512, and amendments thereto;

(13) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(14) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto;

(15) any conviction or adjudication for an offense that is comparable to a sexually violent crime as defined in this subsection, or any out-of-state conviction or adjudication for an offense that under the laws of this state would be a sexually violent crime as defined in this subsection;

(16) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302, 21-5303, and amendments thereto, of a sexually violent crime, as defined in this subsection; or

(17) any act which has been determined beyond a reasonable doubt to have been sexually motivated, unless the court, on the record, finds that the act involved non-forcible sexual conduct, the victim was at least 14 years of age and the offender was not more than four years older than the victim. As used in this paragraph, "sexually motivated" means that one of the purposes for which the defendant committed the crime was for the purpose of the defendant's sexual gratification.

(d) "Sexually violent predator" means any person who, on or after July 1, 2001, is found to be a sexually violent predator pursuant to K.S.A. 59-29a01 et seq., and amendments thereto.

(e) "Violent offender" includes any person who:

(1) On or after July 1, 1997, is convicted of any of the following crimes:

(A) Capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto;

(B) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto;

(C) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto;

(D) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto;

(E) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or K.S.A. 2016 Supp. 21-5405(a)(1), (a)(2) or (a)(4), and amendments thereto. The provisions of this paragraph shall not apply to violations of K.S.A. 2016 Supp. 21-5405(a)(3), and amendments thereto, which occurred on or after July 1, 2011, through July 1, 2013;

(F) kidnapping, as defined in K.S.A. 21-3420, prior to its repeal, or K.S.A. 2016 Supp. 21-5408(a), and amendments thereto;

(G) aggravated kidnapping, as defined in K.S.A. 21-3421, prior to its repeal, or K.S.A. 2016 Supp. 21-5408(b), and amendments thereto;

(H) criminal restraint, as defined in K.S.A. 21-3424, prior to its repeal, or K.S.A. 2016 Supp. 21-5411, and amendments thereto, except by a parent, and only when the victim is less than 18 years of age; or

(I) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, if not committed in whole or in part for the purpose of the sexual gratification of the defendant or another;

(2) on or after July 1, 2006, is convicted of any person felony and the court makes a finding on the record that a deadly weapon was used in the commission of such person felony;

(3)  has been convicted of an offense that is comparable to any crime defined in this subsection, any out-of-state conviction for an offense that under the laws of this state would be an offense defined in this subsection; or

(4) is convicted of an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(f) "Drug offender" includes any person who, on or after July 1, 2007:

(1) Is convicted of any of the following crimes:

(A) Unlawful manufacture or attempting such of any controlled substance or controlled substance analog, as defined in K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, or K.S.A. 2016 Supp. 21-5703, and amendments thereto;

(B) possession of ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine, or their salts, isomers or salts of isomers with intent to use the product to manufacture a controlled substance, as defined in K.S.A. 65-7006(a), prior to its repeal, K.S.A. 2010 Supp. 21-36a09(a), prior to its transfer, or K.S.A. 2016 Supp. 21-5709(a), and amendments thereto;

(C) K.S.A. 65-4161, prior to its repeal, K.S.A. 2010 Supp. 21-36a05(a)(1), prior to its transfer, or K.S.A. 2016 Supp. 21-5705(a)(1), and amendments thereto. The provisions of this paragraph shall not apply to violations of K.S.A. 2010 Supp. 21-36a05(a)(2) through (a)(6) or (b) which occurred on or after July 1, 2009, through April 15, 2010;

(2) has been convicted of an offense that is comparable to any crime defined in this subsection, any out-of-state conviction for an offense that under the laws of this state would be an offense defined in this subsection; or

(3) is or has been convicted of an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(g) Convictions or adjudications which result from or are connected with the same act, or result from crimes committed at the same time, shall be counted for the purpose of this section as one conviction or adjudication. Any conviction or adjudication set aside pursuant to law is not a conviction or adjudication for purposes of this section. A conviction or adjudication from any out-of-state court shall constitute a conviction or adjudication for purposes of this section.

(h) "School" means any public or private educational institution, including, but not limited to, postsecondary school, college, university, community college, secondary school, high school, junior high school, middle school, elementary school, trade school, vocational school or professional school providing training or education to an offender for three or more consecutive days or parts of days, or for 10 or more nonconsecutive days in a period of 30 consecutive days.

(i) "Employment" means any full-time, part-time, transient, day-labor employment or volunteer work, with or without compensation, for three or more consecutive days or parts of days, or for 10 or more nonconsecutive days in a period of 30 consecutive days.

(j) "Reside" means to stay, sleep or maintain with regularity or temporarily one's person and property in a particular place other than a location where the offender is incarcerated. It shall be presumed that an offender resides at any and all locations where the offender stays, sleeps or maintains the offender's person for three or more consecutive days or parts of days, or for ten or more nonconsecutive days in a period of 30 consecutive days.

(k) "Residence" means a particular and definable place where an individual resides. Nothing in the Kansas offender registration act shall be construed to state that an offender may only have one residence for the purpose of such act.

(l) "Transient" means having no fixed or identifiable residence.

(m) "Law enforcement agency having initial jurisdiction" means the registering law enforcement agency of the county or location of jurisdiction where the offender expects to most often reside upon the offender's discharge, parole or release.

(n) "Registering law enforcement agency" means the sheriff's office or tribal police department responsible for registering an offender.

(o) "Registering entity" means any person, agency or other governmental unit, correctional facility or registering law enforcement agency responsible for obtaining the required information from, and explaining the required registration procedures to, any person required to register pursuant to the Kansas offender registration act. "Registering entity" shall include, but not be limited to, sheriff's offices, tribal police departments and correctional facilities.

(p) "Treatment facility" means any public or private facility or institution providing inpatient mental health, drug or alcohol treatment or counseling, but does not include a hospital, as defined in K.S.A. 65-425, and amendments thereto.

(q) "Correctional facility" means any public or private correctional facility, juvenile detention facility, prison or jail.

(r) "Out-of-state" means: the District of Columbia; any federal, military or tribal jurisdiction, including those within this state; any foreign jurisdiction; or any state or territory within the United States, other than this state.

(s) "Duration of registration" means the length of time during which an offender is required to register for a specified offense or violation.

(t) (1) Notwithstanding any other provision of this section, "offender" shall not include any person who is:

(A) Convicted of unlawful transmission of a visual depiction of a child, as defined in K.S.A. 2016 Supp. 21-5611(a), and amendments thereto, aggravated unlawful transmission of a visual depiction of a child, as defined in K.S.A. 2016 Supp. 21-5611(b), and amendments thereto, or unlawful possession of a visual depiction of a child, as defined in K.S.A. 2016 Supp. 21-5610, and amendments thereto; or

(B) adjudicated as a juvenile offender for an act which if committed by an adult would constitute the commission of a crime defined in subsection (t)(1)(A).

(2) Notwithstanding any other provision of law, a court shall not order any person to register under the Kansas offender registration act for the offenses described in subsection (t)(1).

History: L. 1993, ch. 253, § 18; L. 1994, ch. 107, § 2; L. 1997, ch. 181, § 8; L. 1999, ch. 164, § 29; L. 2001, ch. 208, § 10; L. 2002, ch. 55, § 1; L. 2002, ch. 163, § 6; L. 2003, ch. 123, § 3; L. 2006, ch. 214, § 6; L. 2007, ch. 183, § 1; L. 2008, ch. 74, § 1; L. 2009, ch. 32, § 44; L. 2010, ch. 147, § 8; L. 2011, ch. 95, § 2; L. 2012, ch. 149, § 1; L. 2013, ch. 127, § 1; L. 2014, ch. 117, § 2; L. 2016, ch. 96, § 7; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 74, § 11, L. 2010, ch. 122, § 4, and L. 2010, ch. 155, § 9, but those versions were repealed by L. 2010, ch. 147, § 9, and L. 2010, ch. 155, § 26.

Section was amended twice in the 2011 session, see also 22-4902a.

Section was amended twice in the 2013 session, see also 22-4902b.



22-4903 Violation of act; aggravated violation; penalties; new and separate offense; prosecution, venue. [See Revisor's Note]

22-4903. Violation of act; aggravated violation; penalties; new and separate offense; prosecution, venue. [See Revisor's Note]  (a) Violation of the Kansas offender registration act is the failure by an offender, as defined in K.S.A. 22-4902, and amendments thereto, to comply with any and all provisions of such act, including any and all duties set forth in K.S.A. 22-4905 through 22-4907, and amendments thereto. Any violation of the Kansas offender registration act which continues for more than 30 consecutive days shall, upon the 31st consecutive day, constitute a new and separate offense, and shall continue to constitute a new and separate offense every 30 days thereafter for as long as the violation continues.

(b) Aggravated violation of the Kansas offender registration act is violation of the Kansas offender registration act which continues for more than 180 consecutive days. Any aggravated violation of the Kansas offender registration act which continues for more than 180 consecutive days shall, upon the 181st consecutive day, constitute a new and separate offense, and shall continue to constitute a new and separate violation of the Kansas offender registration act every 30 days thereafter, or a new and separate aggravated violation of the Kansas offender registration act every 180 days thereafter, for as long as the violation continues.

(c) (1) Except as provided in subsection (c)(3), violation of the Kansas offender registration act is:

(A) Upon a first conviction, a severity level 6 felony;

(B) upon a second conviction, a severity level 5 felony; and

(C) upon a third or subsequent conviction, a severity level 3 felony.

Such violation shall be designated as a person or nonperson crime in accordance with the designation assigned to the underlying crime for which the offender is required to be registered under the Kansas offender registration act. If the offender is required to be registered under both a person and nonperson underlying crime, the violation shall be designated as a person crime.

(2) Except as provided in subsection (c)(3), aggravated violation of the Kansas offender registration act is a severity level 3 felony.

Such violation shall be designated as a person or nonperson crime in accordance with the designation assigned to the underlying crime for which the offender is required to be registered under the Kansas offender registration act. If the offender is required to be registered under both a person and nonperson underlying crime, the violation shall be designated as a person crime.

(3) Violation of the Kansas offender registration act or aggravated violation of the Kansas offender registration act consisting only of failing to remit payment to the sheriff's office as required in K.S.A. 22-4905(k), and amendments thereto, is:

(A) Except as provided in subsection (c)(3)(B), a class A misdemeanor if, within 15 days of registration, full payment is not remitted to the sheriff's office;

(B) a severity level 9 felony if, within 15 days of the most recent registration, two or more full payments have not been remitted to the sheriff's office.

Such violation shall be designated as a person or nonperson crime in accordance with the designation assigned to the underlying crime for which the offender is required to be registered under the Kansas offender registration act. If the offender is required to be registered under both a person and nonperson underlying crime, the violation shall be designated as a person crime.

(d) Prosecution of violations of this section may be held:

(1) In any county in which the offender resides;

(2) in any county in which the offender is required to be registered under the Kansas offender registration act;

(3) in any county in which the offender is located during which time the offender is not in compliance with the Kansas offender registration act; or

(4) in the county in which any conviction or adjudication occurred for which the offender is required to be registered under the Kansas offender registration act.

History: L. 1993, ch. 253, § 19; L. 1999, ch. 164, § 30; L. 2003, ch. 123, § 4; L. 2006, ch. 212, § 20; L. 2007, ch. 183, § 2; L. 2011, ch. 95, § 3; L. 2012, ch. 149, § 2; L. 2013, ch. 127, § 2; L. 2016, ch. 97, § 4; July 1.

Section was amended twice in the 2016 session, see also 22-4903a.



22-4903a Violation of act; aggravated violation; penalties; new and separate offense; prosecution, venue. [See Revisor's Note]

22-4903a. Violation of act; aggravated violation; penalties; new and separate offense; prosecution, venue. [See Revisor's Note] (a) Violation of the Kansas offender registration act is the failure by an offender, as defined in K.S.A. 22-4902, and amendments thereto, to comply with any and all provisions of such act, including any and all duties set forth in K.S.A. 22-4905 through 22-4907, and amendments thereto. Any violation of the Kansas offender registration act which continues for more than 30 consecutive days shall, upon the 31st consecutive day, constitute a new and separate offense, and shall continue to constitute a new and separate offense every 30 days thereafter for as long as the violation continues.

(b) Aggravated violation of the Kansas offender registration act is violation of the Kansas offender registration act which continues for more than 180 consecutive days. Any aggravated violation of the Kansas offender registration act which continues for more than 180 consecutive days shall, upon the 181st consecutive day, constitute a new and separate offense, and shall continue to constitute a new and separate violation of the Kansas offender registration act every 30 days thereafter, or a new and separate aggravated violation of the Kansas offender registration act every 180 days thereafter, for as long as the violation continues.

(c) (1) Except as provided in subsection (c)(3), violation of the Kansas offender registration act is:

(A) Upon a first conviction, a severity level 6, person felony;

(B) upon a second conviction, a severity level 5, person felony; and

(C) upon a third or subsequent conviction, a severity level 3, person felony.

(2) Except as provided in subsection (c)(3), aggravated violation of the Kansas offender registration act is a severity level 3, person felony.

(3) Violation of the Kansas offender registration act or aggravated violation of the Kansas offender registration act consisting only of failing to remit payment to the sheriff's office as required in K.S.A. 22-4905(l), and amendments thereto, is:

(A) Except as provided in subsection (c)(3)(B), a class A misdemeanor if, within 15 days of registration, full payment is not remitted to the sheriff's office;

(B) a severity level 9, person felony if, within 15 days of the most recent registration, two or more full payments have not been remitted to the sheriff's office.

(d) Prosecution of violations of this section may be held:

(1) In any county in which the offender resides;

(2) in any county in which the offender is required to be registered under the Kansas offender registration act;

(3) in any county in which the offender is located during which time the offender is not in compliance with the Kansas offender registration act; or

(4) in the county in which any conviction or adjudication occurred for which the offender is required to be registered under the Kansas offender registration act.

History: L. 1993, ch. 253, § 19; L. 1999, ch. 164, § 30; L. 2003, ch. 123, § 4; L. 2006, ch. 212, § 20; L. 2007, ch. 183, § 2; L. 2011, ch. 95, § 3; L. 2012, ch. 149, § 2; L. 2013, ch. 127, § 2; L. 2016, ch. 64, § 1; July 1.

Section was amended twice in the 2016 session, see also 22-4903.



22-4904 Registration of offender; duties of court, correctional facility, treatment facility, registering law enforcement agency, Kansas bureau of investigation, attorney general; notification of schools and licensed child care facilities.

22-4904. Registration of offender; duties of court, correctional facility, treatment facility, registering law enforcement agency, Kansas bureau of investigation, attorney general; notification of schools and licensed child care facilities. (a) (1) At the time of conviction or adjudication for an offense requiring registration as provided in K.S.A. 22-4902, and amendments thereto, the court shall:

(A) Inform any offender, on the record, of the procedure to register and the requirements of K.S.A. 22-4905, and amendments thereto; and

(B) if the offender is released:

(i) Complete a notice of duty to register, which shall include title and statute number of conviction or adjudication, date of conviction or adjudication, case number, county of conviction or adjudication, and the following offender information: Name, address, date of birth, social security number, race, ethnicity and gender;

(ii) require the offender to read and sign the notice of duty to register, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(iii) order the offender to report within three business days to the registering law enforcement agency in the county or tribal land of conviction or adjudication and to the registering law enforcement agency in any place where the offender resides, maintains employment or attends school, to complete the registration form with all information and any updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto; and

(iv) provide one copy of the notice of duty to register to the offender and, within three business days, send a copy of the form to the law enforcement agency having initial jurisdiction and to the Kansas bureau of investigation.

(2) At the time of sentencing or disposition for an offense requiring registration as provided in K.S.A. 22-4902, and amendments thereto, the court shall ensure the age of the victim is documented in the journal entry of conviction or adjudication.

(3) Upon commitment for control, care and treatment by the Kansas department for aging and disability services pursuant to K.S.A. 59-29a07, and amendments thereto, the court shall notify the registering law enforcement agency of the county where the offender resides during commitment of such offender's commitment. Such notice shall be prepared by the office of the attorney general for transmittal by the court by electronic means, including by fax or e-mail.

(b) The staff of any correctional facility or the registering law enforcement agency's designee shall:

(1) At the time of initial custody, register any offender within three business days:

(A) Inform the offender of the procedure for registration and of the offender's registration requirements as provided in K.S.A. 22-4905, and amendments thereto;

(B) complete the registration form with all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto;

(C) require the offender to read and sign the registration form, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(D) provide one copy of the form to the offender and, within three business days, send a copy of the form to the Kansas bureau of investigation; and

(E) enter all offender information required by the national crime information center into the national sex offender registry system within three business days of completing the registration or electronically submit all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto, within three business days to the Kansas bureau of investigation;

(2) notify the Kansas bureau of investigation of the incarceration of any offender and of the location or any change in location of the offender while in custody;

(3) prior to any offender being discharged, paroled, furloughed or released on work or school release that does not require the daily return to a correctional facility:

(A) Inform the offender of the procedure for registration and of the offender's registration requirements as provided in K.S.A. 22-4905, and amendments thereto;

(B) complete the registration form with all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto;

(C) require the offender to read and sign the registration form, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(D) photograph the offender's face and any identifying marks;

(E) obtain fingerprint and palm prints of the offender; and

(F) provide one copy of the form to the offender and, within three business days, send a copy of the form and of the photograph or photographs to the law enforcement agency having initial jurisdiction and to the Kansas bureau of investigation; and

(4) notify the law enforcement agency having initial jurisdiction and the Kansas bureau of investigation seven business days prior to any offender being discharged, paroled, furloughed or released on work or school release.

(c) The staff of any treatment facility shall:

(1) Within three business days of an offender's arrival for inpatient treatment, inform the registering law enforcement agency of the county or location of jurisdiction in which the treatment facility is located of the offender's presence at the treatment facility and the expected duration of the treatment, and immediately notify the registering law enforcement agency of an unauthorized or unexpected absence of the offender during the offender's treatment;

(2) inform the registering law enforcement agency of the county or location of jurisdiction in which the treatment facility is located within three business days of an offender's discharge or release; and

(3) provide information upon request to any registering law enforcement agency having jurisdiction relevant to determining the presence of an offender within the treatment facility.

(d) The registering law enforcement agency, upon the reporting of any offender, shall:

(1) Inform the offender of the duty to register as provided by the Kansas offender registration act;

(2) (A) explain the procedure for registration and the offender's registration requirements as provided in K.S.A. 22-4905, and amendments thereto;

(B) obtain the information required for registration as provided in K.S.A. 22-4907, and amendments thereto; and

(C) require the offender to read and sign the registration form, which shall include a statement that the requirements provided in this subsection have been explained to the offender;

(3) complete the registration form with all information and updated information required for registration, as provided in K.S.A. 22-4907, and amendments thereto, each time the offender reports to the registering law enforcement agency. All information and updated information reported by an offender shall be forwarded to the Kansas bureau of investigation within three business days;

(4) maintain the original signed registration form, provide one copy of the completed registration form to the offender and, within three business days, send one copy of the completed form to the Kansas bureau of investigation;

(5) forward a copy of any certified letter used for reporting pursuant to K.S.A. 22-4905, and amendments thereto, when utilized, within three business days to the Kansas bureau of investigation;

(6) obtain registration information from every offender required to register regardless of whether or not the offender remits payment;

(7) upon every required reporting, update the photograph or photographs of the offender's face and any new identifying marks and immediately forward copies or electronic files of the photographs to the Kansas bureau of investigation;

(8) enter all offender information required by the national crime information center into the national sex offender registry system within three business days of completing the registration or electronically submit all information and updated information required for registration as provided in K.S.A. 22-4907, and amendments thereto, within three business days to the Kansas bureau of investigation;

(9) maintain a special fund for the deposit and maintenance of fees paid by offenders. All funds retained by the registering law enforcement agency pursuant to the provisions of this section shall be credited to a special fund of the registering law enforcement agency which shall be used solely for law enforcement and criminal prosecution purposes and which shall not be used as a source of revenue to reduce the amount of funding otherwise made available to the registering law enforcement agency; and

(10) forward any initial registration and updated registration information within three business days to any out-of-state jurisdiction where the offender is expected to reside, maintain employment or attend school.

(e) (1) The Kansas bureau of investigation shall:

(A) Forward all additions or changes in information to any registering law enforcement agency, other than the agency that submitted the form, where the offender expects to reside, maintain employment or attend school;

(B) ensure that offender information is immediately entered in the state registered offender database and the Kansas registered offender website, as provided in K.S.A. 22-4909, and amendments thereto;

(C) transmit offender conviction or adjudication data, fingerprints and palm prints to the federal bureau of investigation; and

(D) ensure all offender information required by the national crime information center is transmitted into the national sex offender registry system within three business days of such information being electronically submitted to the Kansas bureau of investigation.

(2) The director of the Kansas bureau of investigation may adopt rules and regulations necessary to implement the provisions of the Kansas offender registration act.

(f) The attorney general shall, within 10 business days of an offender being declared a sexually violent predator, forward to the Kansas bureau of investigation all relevant court documentation declaring an offender a sexually violent predator.

(g) The state department of education shall annually notify any school of the Kansas bureau of investigation internet website, and any internet website containing information on the Kansas offender registration act sponsored or created by the registering law enforcement agency of the county or location of jurisdiction in which the school is located, for the purpose of locating offenders who reside near such school. Such notification shall include information that the registering law enforcement agency of the county or location of jurisdiction where such school is located is available to the school to assist in using the registry and providing additional information on registered offenders.

(h) The secretary of health and environment shall annually notify any licensed child care facility of the Kansas bureau of investigation internet website, and any internet website containing information on the Kansas offender registration sponsored or created by the registering law enforcement agency of the county in which the facility is located, for the purpose of locating offenders who reside near such facility. Such notification shall include information that the registering law enforcement agency of the county or location of jurisdiction where such child care facility is located is available to the child care facilities to assist in using the registry and providing additional information on registered offenders.

(i) Upon request, the clerk of any court of record shall provide the Kansas bureau of investigation copies of complaints, indictments, information, journal entries, commitment orders or any other documents necessary to the performance of the duties of the Kansas bureau of investigation under the Kansas offender registration act. No fees or charges for providing such documents may be assessed.

History: L. 1993, ch. 253, § 20; L. 1994, ch. 107, § 3; L. 1996, ch. 224, § 4; L. 1997, ch. 181, § 9; L. 1999, ch. 164, § 31; L. 2000, ch. 150, § 2; L. 2001, ch. 208, § 11; L. 2003, ch. 123, § 5; L. 2006, ch. 214, § 7; L. 2007, ch. 183, § 3; L. 2010, ch. 135, § 35; L. 2011, ch. 95, § 4; L. 2012, ch. 149, § 3; L. 2013, ch. 127, § 3; L. 2016, ch. 64, § 2; July 1.



22-4905 Duties of offender required to register; reporting; updated photograph; fee; driver's license; identification card.

22-4905. Duties of offender required to register; reporting; updated photograph; fee; driver's license; identification card. Any offender required to register as provided in the Kansas offender registration act shall:

(a) Except as otherwise provided in this subsection, register in person with the registering law enforcement agency within three business days of coming into any county or location of jurisdiction in which the offender resides or intends to reside, maintains employment or intends to maintain employment, or attends school or intends to attend school. Any such offender who cannot physically register in person with the registering law enforcement agency for such reasons including, but not limited to, incapacitation or hospitalization, as determined by a person licensed to practice medicine or surgery, or involuntarily committed pursuant to the Kansas sexually violent predator act, shall be subject to verification requirements other than in-person registration, as determined by the registering law enforcement agency having jurisdiction;

(b) except as provided further, for any: (1) Sex offender, including a violent offender or drug offender who is also a sex offender, report in person four times each year to the registering law enforcement agency in the county or location of jurisdiction in which the offender resides, maintains employment or is attending a school; and (2) violent offender or drug offender, report in person four times each year to the registering law enforcement agency in the county or location of jurisdiction in which the offender resides, maintains employment or is attending a school, except that, at the discretion of the registering law enforcement agency, one of the four required reports may be conducted by certified letter. When utilized, the certified letter for reporting shall be sent by the registering law enforcement agency to the reported residence of the offender. The offender shall indicate any changes in information as required for reporting in person. The offender shall respond by returning the certified letter to the registering law enforcement agency within 10 business days by certified mail. The offender shall be required to report to the registering law enforcement agency once during the month of the offender's birthday and every third, sixth and ninth month occurring before and after the month of the offender's birthday. The registering law enforcement agency may determine the appropriate times and days for reporting by the offender, consistent with this subsection. Nothing contained in this subsection shall be construed to alleviate any offender from meeting the requirements prescribed in the Kansas offender registration act;

(c) provide the information required for registration as provided in K.S.A. 22-4907, and amendments thereto, and verify all information previously provided is accurate;

(d) if in the custody of a correctional facility, register with the correctional facility within three business days of initial custody and shall not be required to update such registration until discharged, paroled, furloughed or released on work or school release from a correctional facility. A copy of the registration form and any updated registrations for an offender released on work or school release shall be sent, within three business days, to the registering law enforcement agency where the offender is incarcerated, maintains employment or attends school, and to the Kansas bureau of investigation;

(e) if involuntarily committed pursuant to the Kansas sexually violent predator act, register within three business days of arrival in the county where the offender resides during commitment. The offender shall not be required to update such registration until placed in a reintegration facility, on transitional release or on conditional release. Upon placement in a reintegration facility, on transitional release or on conditional release, the offender shall be personally responsible for complying with the provisions of the Kansas offender registration act;

(f) notwithstanding subsections (a) and (b), if the offender is transient, report in person to the registering law enforcement agency of such county or location of jurisdiction in which the offender is physically present within three business days of arrival in the county or location of jurisdiction. Such offender shall be required to register in person with the registering law enforcement agency every 30 days, or more often at the discretion of the registering law enforcement agency. Such offender shall comply with the provisions of the Kansas offender registration act and, in addition, shall:

(1) Provide a list of places where the offender has slept and otherwise frequented during the period of time since the last date of registration; and

(2) provide a list of places where the offender may be contacted and where the offender intends to sleep and otherwise frequent during the period of time prior to the next required date of registration;

(g) if required by out-of-state law, register in any out-of-state jurisdiction, where the offender resides, maintains employment or attends school;

(h) register in person upon any commencement, change or termination of residence location, employment status, school attendance or other information as provided in K.S.A. 22-4907, and amendments thereto, within three business days of such commencement, change or termination, to the registering law enforcement agency or agencies where last registered and provide written notice to the Kansas bureau of investigation;

(i) report in person to the registering law enforcement agency or agencies within three business days of any change in name;

(j) if receiving inpatient treatment at any treatment facility, inform the treatment facility of the offender's status as an offender and inform the registering law enforcement agency of the county or location of jurisdiction in which the treatment facility is located of the offender's presence at the treatment facility and the expected duration of the treatment;

(k) submit to the taking of an updated photograph by the registering law enforcement agency on each occasion when the offender registers with or reports to the registering law enforcement agency in the county or location of jurisdiction in which the offender resides, maintains employment or attends school. In addition, such offender shall submit to the taking of a photograph to document any changes in identifying characteristics, including, but not limited to, scars, marks and tattoos;

(l) remit payment to the sheriff's office in the amount of $20 as part of the reporting process required pursuant to subsection (b) in each county in which the offender resides, maintains employment or is attending school. Registration will be completed regardless of whether or not the offender remits payment. Failure of the offender to remit full payment within 15 days of registration is a violation of the Kansas offender registration act and is subject to prosecution pursuant to K.S.A. 22-4903, and amendments thereto. Notwithstanding other provisions herein, payment of this fee is not required:

(1) When an offender provides updates or changes in information or during an initial registration unless such updates, changes or initial registration is during the month of such offender's birthday and every third, sixth and ninth month occurring before and after the month of the offender's birthday;

(2) when an offender is transient and is required to register every 30 days, or more frequently as ordered by the registering law enforcement agency, except during the month of the offender's birthday and every third, sixth and ninth month occurring before and after the month of the offender's birthday; or

(3) if an offender has, prior to the required reporting and within the last three years, been determined to be indigent by a court of law, and the basis for that finding is recorded by the court;

(m) annually renew any driver's license pursuant to K.S.A. 8-247, and amendments thereto, and annually renew any identification card pursuant to K.S.A. 2016 Supp. 8-1325a, and amendments thereto;

(n) if maintaining primary residence in this state, surrender all driver's licenses and identification cards from other states, territories and the District of Columbia, except if the offender is presently serving and maintaining active duty in any branch of the United States military or the offender is an immediate family member of a person presently serving and maintaining active duty in any branch of the United States military;

(o) read and sign the registration form noting whether the requirements provided in this section have been explained to the offender; and

(p) report in person to the registering law enforcement agency in the jurisdiction of the offender's residence and provide written notice to the Kansas bureau of investigation 21 days prior to any travel outside of the United States, and provide an itinerary including, but not limited to, destination, means of transport and duration of travel, or if under emergency circumstances, within three business days of making travel arrangements.

History: L. 1993, ch. 253, § 21; L. 1994, ch. 107, § 4; L. 1997, ch. 181, § 10; L. 1999, ch. 164, § 32; L. 2001, ch. 208, § 12; L. 2003, ch. 123, § 6; L. 2006, ch. 214, § 8; L. 2010, ch. 135, § 36; L. 2011, ch. 95, § 5; L. 2012, ch. 149, § 4; L. 2013, ch. 127, § 4; L. 2016, ch. 64, § 3; July 1.



22-4906 Time period in which required to register; termination of registration requirement.

22-4906. Time period in which required to register; termination of registration requirement. (a) (1) Except as provided in subsection (c), if convicted of any of the following offenses, an offender's duration of registration shall be, if confined, 15 years after the date of parole, discharge or release, whichever date is most recent, or, if not confined, 15 years from the date of conviction:

(A) Sexual battery, as defined in K.S.A. 21-3517, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(B) adultery, as defined in K.S.A. 21-3507, prior to its repeal, or K.S.A. 2016 Supp. 21-5511, and amendments thereto, when one of the parties involved is less than 18 years of age;

(C) patronizing a prostitute, as defined in K.S.A. 21-3515, prior to its repeal, or K.S.A. 2016 Supp. 21-6421, prior to its amendment by section 18 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013, when one of the parties involved is less than 18 years of age;

(D) lewd and lascivious behavior, as defined in K.S.A. 21-3508, prior to its repeal, or K.S.A. 2016 Supp. 21-5513, and amendments thereto, when one of the parties involved is less than 18 years of age;

(E) capital murder, as defined in K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto;

(F) murder in the first degree, as defined in K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto;

(G) murder in the second degree, as defined in K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto;

(H) voluntary manslaughter, as defined in K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto;

(I) involuntary manslaughter, as defined in K.S.A. 21-3404, prior to its repeal, or subsections (a)(1), (a)(2) or (a)(4) of K.S.A. 2016 Supp. 21-5405, and amendments thereto;

(J) criminal restraint, as defined in K.S.A. 21-3424, prior to its repeal, or K.S.A. 2016 Supp. 21-5411, and amendments thereto, except by a parent, and only when the victim is less than 18 years of age;

(K) any act which has been determined beyond a reasonable doubt to have been sexually motivated, unless the court, on the record, finds that the act involved non-forcible sexual conduct, the victim was at least 14 years of age and the offender was not more than four years older than the victim;

(L) conviction of any person required by court order to register for an offense not otherwise required as provided in the Kansas offender registration act;

(M) conviction of any person felony and the court makes a finding on the record that a deadly weapon was used in the commission of such person felony;

(N) unlawful manufacture or attempting such of any controlled substance or controlled substance analog, as defined in K.S.A. 65-4159, prior to its repeal, K.S.A. 2010 Supp. 21-36a03, prior to its transfer, or K.S.A. 2016 Supp. 21-5703, and amendments thereto;

(O) possession of ephedrine, pseudoephedrine, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, pressurized ammonia or phenylpropanolamine, or their salts, isomers or salts of isomers with intent to use the product to manufacture a controlled substance, as defined by subsection (a) of K.S.A. 65-7006, prior to its repeal, subsection (a) of K.S.A. 2010 Supp. 21-36a09, prior to its transfer, or subsection (a) of K.S.A. 2016 Supp. 21-5709, and amendments thereto;

(P) K.S.A. 65-4161, prior to its repeal, subsection (a)(1) of K.S.A. 2010 Supp. 21-36a05, prior to its transfer, or subsection (a)(1) of K.S.A. 2016 Supp. 21-5705, and amendments thereto; or

(Q) any attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(2) Except as otherwise provided by the Kansas offender registration act, the duration of registration terminates, if not confined, at the expiration of 15 years from the date of conviction. Any period of time during which any offender is incarcerated in any jail or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration.

(b) (1) Except as provided in subsection (c), if convicted of any of the following offenses, an offender's duration of registration shall be, if confined, 25 years after the date of parole, discharge or release, whichever date is most recent, or, if not confined, 25 years from the date of conviction:

(A) Criminal sodomy, as defined in subsection (a)(1) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(1) or (a)(2) of K.S.A. 2016 Supp. 21-5504, and amendments thereto, when one of the parties involved is less than 18 years of age;

(B) indecent solicitation of a child, as defined in K.S.A. 21-3510, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(C) electronic solicitation, as defined in K.S.A. 21-3523, prior to its repeal, or K.S.A. 2016 Supp. 21-5509, and amendments thereto;

(D) aggravated incest, as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5604, and amendments thereto;

(E) indecent liberties with a child, as defined in K.S.A. 21-3503, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(F) unlawful sexual relations, as defined in K.S.A. 21-3520, prior to its repeal, or K.S.A. 2016 Supp. 21-5512, and amendments thereto;

(G) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto, if the victim is 14 or more years of age but less than 18 years of age;

(H) aggravated sexual battery, as defined in K.S.A. 21-3518, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5505, and amendments thereto;

(I) promoting prostitution, as defined in K.S.A. 21-3513, prior to its repeal, or K.S.A. 2016 Supp. 21-6420, prior to its amendment by section 17 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013, if the person selling sexual relations is 14 or more years of age but less than 18 years of age; or

(J) any attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(2) Except as otherwise provided by the Kansas offender registration act, the duration of registration terminates, if not confined, at the expiration of 25 years from the date of conviction. Any period of time during which any offender is incarcerated in any jail or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration.

(c) Upon a second or subsequent conviction of an offense requiring registration, an offender's duration of registration shall be for such offender's lifetime.

(d) The duration of registration for any offender who has been convicted of any of the following offenses shall be for such offender's lifetime:

(1) Rape, as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto;

(2) aggravated indecent solicitation of a child, as defined in K.S.A. 21-3511, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5508, and amendments thereto;

(3) aggravated indecent liberties with a child, as defined in K.S.A. 21-3504, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5506, and amendments thereto;

(4) criminal sodomy, as defined in subsection (a)(2) or (a)(3) of K.S.A. 21-3505, prior to its repeal, or subsection (a)(3) or (a)(4) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(5) aggravated criminal sodomy, as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto;

(6) aggravated human trafficking, as defined in K.S.A. 21-3447, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5426, and amendments thereto;

(7) sexual exploitation of a child, as defined in K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto, if the victim is less than 14 years of age;

(8) promoting prostitution, as defined in K.S.A. 21-3513, prior to its repeal, or K.S.A. 2016 Supp. 21-6420, prior to its amendment by section 17 of chapter 120 of the 2013 Session Laws of Kansas on July 1, 2013, if the person selling sexual relations is less than 14 years of age;

(9) kidnapping, as defined in K.S.A. 21-3420, prior to its repeal, or subsection (a) of K.S.A. 2016 Supp. 21-5408, and amendments thereto;

(10) aggravated kidnapping, as defined in K.S.A. 21-3421, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5408, and amendments thereto;

(11) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto; or

(12) any attempt, conspiracy or criminal solicitation, as defined in K.S.A. 21-3301, 21-3302 or 21-3303, prior to their repeal, or K.S.A. 2016 Supp. 21-5301, 21-5302 and 21-5303, and amendments thereto, of an offense defined in this subsection.

(e) Any person who has been declared a sexually violent predator pursuant to K.S.A. 59-29a01 et seq., and amendments thereto, shall register for such person's lifetime.

(f) Notwithstanding any other provisions of this section, for an offender less than 14 years of age who is adjudicated as a juvenile offender for an act which if committed by an adult would constitute a sexually violent crime set forth in subsection (c) of K.S.A. 22-4902, and amendments thereto, the court shall:

(1) Require registration until such offender reaches 18 years of age, at the expiration of five years from the date of adjudication or, if confined, from release from confinement, whichever date occurs later. Any period of time during which the offender is incarcerated in any jail, juvenile facility or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration;

(2) not require registration if the court, on the record, finds substantial and compelling reasons therefor; or

(3) require registration, but such registration information shall not be open to inspection by the public or posted on any internet website, as provided in K.S.A. 22-4909, and amendments thereto. If the court requires registration but such registration is not open to the public, such offender shall provide a copy of such court order to the registering law enforcement agency at the time of registration. The registering law enforcement agency shall forward a copy of such court order to the Kansas bureau of investigation.

If such offender violates a condition of release during the term of the conditional release, the court may require such offender to register pursuant to paragraph (1).

(g) Notwithstanding any other provisions of this section, for an offender 14 years of age or more who is adjudicated as a juvenile offender for an act which if committed by an adult would constitute a sexually violent crime set forth in subsection (c) of K.S.A. 22-4902, and amendments thereto, and such crime is not an off-grid felony or a felony ranked in severity level 1 of the nondrug grid as provided in K.S.A. 21-4704, prior to its repeal, or K.S.A. 2016 Supp. 21-6804, and amendments thereto, the court shall:

(1) Require registration until such offender reaches 18 years of age, at the expiration of five years from the date of adjudication or, if confined, from release from confinement, whichever date occurs later. Any period of time during which the offender is incarcerated in any jail, juvenile facility or correctional facility or during which the offender does not comply with any and all requirements of the Kansas offender registration act shall not count toward the duration of registration;

(2) not require registration if the court, on the record, finds substantial and compelling reasons therefor; or

(3) require registration, but such registration information shall not be open to inspection by the public or posted on any internet website, as provided in K.S.A. 22-4909, and amendments thereto. If the court requires registration but such registration is not open to the public, such offender shall provide a copy of such court order to the registering law enforcement agency at the time of registration. The registering law enforcement agency shall forward a copy of such court order to the Kansas bureau of investigation.

If such offender violates a condition of release during the term of the conditional release, the court may require such offender to register pursuant to paragraph (1).

(h) Notwithstanding any other provisions of this section, an offender 14 years of age or more who is adjudicated as a juvenile offender for an act which if committed by an adult would constitute a sexually violent crime set forth in subsection (c) of K.S.A. 22-4902, and amendments thereto, and such crime is an off-grid felony or a felony ranked in severity level 1 of the nondrug grid as provided in K.S.A. 21-4704, prior to its repeal, or K.S.A. 2016 Supp. 21-6804, and amendments thereto, shall be required to register for such offender's lifetime.

(i) Notwithstanding any other provision of law, if a diversionary agreement or probation order, either adult or juvenile, or a juvenile offender sentencing order, requires registration under the Kansas offender registration act for an offense that would not otherwise require registration as provided in subsection (a)(5) of K.S.A 22-4902, and amendments thereto, then all provisions of the Kansas offender registration act shall apply, except that the duration of registration shall be controlled by such diversionary agreement, probation order or juvenile offender sentencing order.

(j) The duration of registration does not terminate if the convicted or adjudicated offender again becomes liable to register as provided by the Kansas offender registration act during the required period of registration.

(k) For any person moving to Kansas who has been convicted or adjudicated in an out-of-state court, or who was required to register under an out-of-state law, the duration of registration shall be the length of time required by the out-of -state jurisdiction or by the Kansas offender registration act, whichever length of time is longer. The provisions of this subsection shall apply to convictions or adjudications prior to June 1, 2006, and to persons who moved to Kansas prior to June l, 2006, and to convictions or adjudications on or after June 1, 2006, and to persons who moved to Kansas on or after June l, 2006.

(l) For any person residing, maintaining employment or attending school in this state who has been convicted or adjudicated by an out-of-state court of an offense that is comparable to any crime requiring registration pursuant to the Kansas offender registration act, but who was not required to register in the jurisdiction of conviction or adjudication, the duration of registration shall be the duration required for the comparable offense pursuant to the Kansas offender registration act.

History: L. 1993, ch. 253, § 22; L. 1994, ch. 107, § 5; L. 1997, ch. 181, § 11; L. 1999, ch. 164, § 33; L. 2001, ch. 208, § 13; L. 2002, ch. 55, § 2; L. 2005, ch. 202, § 1; L. 2006, ch. 214, § 9; L. 2007, ch. 183, § 4; L. 2010, ch. 66, § 1; L. 2010, ch. 155, § 10; L. 2011, ch. 95, § 6; L. 2012, ch. 149, § 5; L. 2013, ch. 127, § 5; L. 2014, ch. 117, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 122, § 5, but that version was repealed by L. 2010, ch. 155, § 26.

Section was amended twice in the 2011 session, see also 22-4906a.

Section was amended twice in the 2013 session, see also 22-4906b.



22-4907 Information required in registration.

22-4907. Information required in registration. (a) Registration as required by the Kansas offender registration act shall consist of a form approved by the Kansas bureau of investigation, which shall include a statement that the requirements provided in this section have been reviewed and explained to the offender, and shall be signed by the offender and, except when such reporting is conducted by certified letter as provided in subsection (b) of K.S.A. 22-4905, and amendments thereto, witnessed by the person registering the offender. Such registration form shall include the following offender information:

(1) Name and all alias names;

(2) date and city, state and country of birth, and any alias dates or places of birth;

(3) title and statute number of each offense or offenses committed, date of each conviction or adjudication and court case numbers for each conviction or adjudication;

(4) city, county, state or country of conviction or adjudication;

(5) sex and date of birth or purported age of each victim of all offenses requiring registration;

(6) current residential address, any anticipated future residence and any temporary lodging information including, but not limited to, address, telephone number and dates of travel for any place in which the offender is staying for seven or more days; and, if transient, the locations where the offender has stayed and frequented since last reporting for registration;

(7) all telephone numbers at which the offender may be contacted including, but not limited to, all mobile telephone numbers;

(8) social security number, and all alias social security numbers;

(9) identifying characteristics such as race, ethnicity, skin tone, sex, age, height, weight, hair and eye color, scars, tattoos and blood type;

(10) occupation and name, address or addresses and telephone number of employer or employers, and name of any anticipated employer and place of employment;

(11) all current driver's licenses or identification cards, including a photocopy of all such driver's licenses or identification cards and their numbers, states of issuance and expiration dates;

(12) all vehicle information, including the license plate number, registration number and any other identifier and description of any vehicle owned or operated by the offender, or any vehicle the offender regularly drives, either for personal use or in the course of employment, and information concerning the location or locations such vehicle or vehicles are habitually parked or otherwise kept;

(13) license plate number, registration number or other identifier and description of any aircraft or watercraft owned or operated by the offender, and information concerning the location or locations such aircraft or watercraft are habitually parked, docked or otherwise kept;

(14) all professional licenses, designations and certifications;

(15) documentation of any treatment received for a mental abnormality or personality disorder of the offender; for purposes of documenting the treatment received, registering law enforcement agencies, correctional facility officials, treatment facility officials and courts may rely on information that is readily available to them from existing records and the offender;

(16) a photograph or photographs;

(17) fingerprints and palm prints;

(18) any and all schools and satellite schools attended or expected to be attended and the locations of attendance and telephone number;

(19) any and all: E-mail addresses; online identities used by the offender on the internet; information relating to membership in any and all personal web pages or online social networks; and internet screen names;

(20) all travel and immigration documents; and

(21) name and telephone number of the offender's probation, parole or community corrections officer.

(b) The offender shall provide biological samples for DNA analysis to the registering law enforcement agency as required by K.S.A. 21-2511, and amendments thereto. The biological samples shall be in the form using a DNA databank kit authorized by the Kansas bureau of investigation. The registering law enforcement agency shall forward such biological samples to the Kansas bureau of investigation. Prior to taking such sample, the registering law enforcement agency shall search the Kansas criminal justice information system to determine if such person's DNA profile is currently on file. If such person's DNA profile is on file with the Kansas bureau of investigation, the registering law enforcement agency is not required to take biological samples.

History: L. 1993, ch. 253, § 23; L. 1996, ch. 224, § 5; L. 1997, ch. 181, § 12; L. 2001, ch. 208, § 14; L. 2007, ch. 183, § 5; L. 2010, ch. 135, § 37; L. 2011, ch. 95, § 7; L. 2012, ch. 149, § 6; L. 2013, ch. 127, § 6; July 1.



22-4908 Person required to register shall not be relieved of further registration.

22-4908. Person required to register shall not be relieved of further registration. No person required to register as an offender pursuant to the Kansas offender registration act shall be granted an order relieving the offender of further registration under this act. This section shall include any person with any out-of-state conviction or adjudication for an offense that would require registration under the laws of this state.

History: L. 1993, ch. 253, § 24; L. 1994, ch. 107, § 6; L. 1997, ch. 181, § 13; L. 1999, ch. 164, § 34; L. 2001, ch. 208, § 15; L. 2011, ch. 95, § 8; L. 2012, ch. 149, § 7; July 1.

Section was not amended in the 2012 session.



22-4909 Information subject to open records act; website posting; exceptions; nondisclosure of certain information.

22-4909. Information subject to open records act; website posting; exceptions; nondisclosure of certain information. (a) Except as prohibited by subsections (c), (d), (e) and (f) of this section and subsections (f) and (g) of K.S.A. 22-4906, and amendments thereto, the statements or any other information required by the Kansas offender registration act shall be open to inspection by the public at the registering law enforcement agency, at the headquarters of the Kansas bureau of investigation and on any internet website sponsored or created by a registering law enforcement agency or the Kansas bureau of investigation that contains such statements or information, and specifically are subject to the provisions of the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto.

(b) Any information posted on an internet website sponsored or created by a registering law enforcement agency or the Kansas bureau of investigation shall identify, in a prominent manner, whether an offender is a sex offender, a violent offender or a drug offender. Such internet websites shall include the following information for each offender:

(1) Name of the offender, including any aliases;

(2) address of each residence at which the offender resides or will reside and, if the offender does not have any present or expected residence address, other information about where the offender has their home or habitually lives. If current information of this type is not available because the offender is in violation of the requirement to register or cannot be located, the website must so note;

(3) temporary lodging information;

(4) address of any place where the offender is a student or will be a student;

(5) license plate number and a description of any vehicle owned or operated by the offender, including any aircraft or watercraft;

(6) physical description of the offender;

(7) the offense or offenses for which the offender is registered and any other offense for which the offender has been convicted or adjudicated;

(8) a current photograph of the offender; and

(9) all professional licenses, designations and certifications.

(c) Notwithstanding subsection (a), information posted on an internet website sponsored or created by a registering law enforcement agency or the Kansas bureau of investigation shall not contain the address of any place where the offender is an employee or any other information about where the offender works. Such internet website shall contain a statement that employment information is publicly available and may be obtained by contacting the appropriate registering law enforcement agency or by signing up for community notification through the official website of the Kansas bureau of investigation.

(d) Notwithstanding subsection (a), pursuant to a court finding petitioned by the prosecutor, any offender who is required to register pursuant to the Kansas offender registration act, but has been provided a new identity and relocated under the federal witness security program or who has worked as a confidential informant, or is otherwise a protected witness, shall be required to register pursuant to the Kansas offender registration act, but shall not be subject to public registration.

(e) Notwithstanding subsection (a), when a court orders expungement of a conviction or adjudication that requires an offender to register pursuant to the Kansas offender registration act, the registration requirement for such conviction or adjudication does not terminate. Such offender shall be required to continue registering pursuant to the Kansas offender registration act, but shall not be subject to public registration. If a court orders expungement of a conviction or adjudication that requires an offender to register pursuant to the Kansas offender registration act, and the offender has any other conviction or adjudication that requires registration, such offender shall be required to register pursuant to the Kansas offender registration act, and the registration for such other conviction or adjudication shall be open to inspection by the public and shall be subject to the provisions of subsection (a), unless such registration has been ordered restricted pursuant to subsection (f) or (g) of K.S.A. 22-4906, and amendments thereto.

(f) Notwithstanding subsection (a), the following information shall not be disclosed other than to law enforcement agencies:

(1) The name, address, telephone number or any other information which specifically and individually identifies the identity of any victim of a registerable offense;

(2) the social security number of the offender;

(3) the offender's criminal history arrests that did not result in convictions or adjudications;

(4) travel and immigration document numbers of the offender; and

(5) internet identifiers of the offender.

History: L. 1993, ch. 253, § 25; L. 1994, ch. 107, § 7; L. 1997, ch. 181, § 14; L. 2001, ch. 208, § 16; L. 2005, ch. 202, § 2; L. 2006, ch. 214, § 10; L. 2011, ch. 95, § 9; L. 2012, ch. 149, § 8; July 1.



22-4910 Effective date.

22-4910. Effective date. K.S.A. 22-4901 through 22-4910 shall be effective on and after July 1, 1993.

History: L. 1993, ch. 253, § 26; April 29.



22-4911 Cause of action; not created.

22-4911. Cause of action; not created. Nothing in the Kansas offender registration act shall create a cause of action against the state or an employee of the state acting within the scope of the employee's employment as a result of requiring an offender to register or an offender's failure to register. This includes, but is not limited to, the person or persons assigned to a registering law enforcement agency to register offenders, and the person or persons assigned to enter all offender information required by the national crime information center into the national sex offender registry system.

History: L. 1999, ch. 164, § 36; L. 2011, ch. 95, § 10; July 1.



22-4913 Offender residency restrictions; prohibition from adopting or enforcing; exceptions; definitions.

22-4913. Offender residency restrictions; prohibition from adopting or enforcing; exceptions; definitions. (a) Except as provided in subsection (b), on and after June 1, 2006, cities and counties shall be prohibited from adopting or enforcing any ordinance, resolution or regulation establishing residential restrictions for offenders as defined by K.S.A. 22-4902, and amendments thereto.

(b) The prohibition in subsection (a), shall not apply to any city or county residential licensing or zoning program for correctional placement residences that includes regulations for the housing of such offenders.

(c) As used in this section, "correctional placement residence" means a facility that provides residential services for individuals or offenders who reside or have been placed in such facility due to any one of the following situations:

(1) Prior to, or instead of, being sentenced to prison;

(2) as a conditional release prior to a hearing;

(3) as a part of a sentence of confinement of not more than one year;

(4) in a privately operated facility housing parolees;

(5) as a deferred sentence when placed in a facility operated by community corrections;

(6) as a requirement of court-ordered treatment services for alcohol or drug abuse; or

(7) as part of voluntary treatment services for alcohol or drug abuse.

Correctional placement residence shall not include a single or multi-family dwelling or commercial residential building that provides a residence to staff and persons other than those described in paragraphs (1) through (7).

History: L. 2006, ch. 214, § 2; L. 2008, ch. 57, § 1; L. 2011, ch. 95, § 11; July 1.






Article 50 NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

22-5001 National crime prevention and privacy compact; contents.

22-5001. National crime prevention and privacy compact; contents. The National Crime Prevention and Privacy Compact is hereby ratified, enacted into law and entered into with all jurisdictions legally joining in the Compact, in substantially the form set forth in this section.

Article I. Definitions

As used in this Compact, the following definitions apply:

(1) "Attorney General" means the Attorney General of the United States.

(2) "Compact officer" means:

(a) With respect to the Federal Government, an official so designated by the Director of the FBI; and

(b) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository.

(3) "Council" means the Compact Council established under Article VI.

(4) "Criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state.

(5) (a) "Criminal history records" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release.

(b) The term does not include identification information such as fingerprint records if the information does not indicate involvement of the individual with the criminal justice system.

(6) "Criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7) (a) "Criminal justice agency" means:

(i) Courts; and

(ii) A governmental agency or any subunit of an agency that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice.

(b) The term includes federal and state inspector general offices.

(8) "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9) "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(10) "Executive order" means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(11) "FBI" means the Federal Bureau of Investigation.

(12) (a) "III System" means the Interstate Identification Index System, which is the cooperative federal-state system for the exchange of criminal history records.

(b) The term includes the national identification index, the national fingerprint file, and to the extent of their participation in the system, the criminal history record repositories of the states and the FBI.

(13) "National fingerprint file" means a database of fingerprints or of other uniquely personal identifying information that relates to an arrested or charged individual and that is maintained by the FBI to provide positive identification of record subjects indexed in the III System.

(14) "National identification index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System.

(15) "National indices" means the national identification index and the national fingerprint file.

(16) "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(17) "Nonparty state" means a state that has not ratified this Compact.

(18) "Party state" means a state that has ratified this Compact.

(19) "Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, does not constitute positive identification.

(20) "Sealed record information" means:

(a) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(b) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(21) "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article II. Purposes

The purposes of this Compact are to:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the national identification index and the national fingerprint file by each party state and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(3) Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the Federal Government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the Council under Article VI;

(4) Provide for the establishment of a Council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III. Responsibilities of Compact Parties

(1) The Director of the FBI shall:

(a) Appoint an FBI Compact officer who shall:

(i) Administer this Compact within the Department of Justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(3);

(ii) Ensure that Compact provisions and rules, procedures, and standards prescribed by the Council under Article VI are complied with by the Department of Justice and the federal agencies and other agencies and organizations referred to in subsection (1)(a)(i) of this Article III; and

(iii) Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(b) Provide to federal agencies and to state criminal history record repositories criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(i) Information from nonparty states; and

(ii) Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(c) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV and ensure that the exchange of the records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(d) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(2) Each party state shall:

(a) Appoint a Compact officer who shall:

(i) Administer this Compact within that state;

(ii) Ensure that Compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the state; and

(iii) Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(b) Establish and maintain a criminal history record repository, which shall provide:

(i) Information and records for the national identification index and the national fingerprint file; and

(ii) The state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(c) Participate in the national fingerprint file; and

(d) Provide and maintain telecommunications links and related equipment necessary to support the criminal justice services set forth in this Compact.

(3) In carrying out their responsibilities under this Compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the Council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(4) (a) Use of the III System for noncriminal justice purposes authorized in this Compact must be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(b) Administration of Compact provisions may not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

Article IV. Authorized Record Disclosures

(1) To the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), the FBI shall provide on request criminal history records, excluding sealed record information, to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute which has been approved by the Attorney General and which authorizes national indices checks.

(2) The FBI, to the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), and state criminal history record repositories shall provide criminal history records, excluding sealed record information, to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General, that explicitly authorizes national indices checks.

(3) Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact and with rules, procedures, and standards established by the Council under Article VI, which procedures shall protect the accuracy and privacy of the records and shall:

(a) Ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(b) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(c) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

Article V. Record Request Procedures

(1) Subject fingerprints or other approved forms of positive identification must be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(2) Each request for a criminal history record check utilizing the national indices made under any approved state statute must be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if the request is transmitted through another state criminal history record repository or the FBI.

(3) Each request for criminal history record checks utilizing the national indices made under federal authority must be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI and state criminal history records repositories may not be permitted for noncriminal justice purposes.

(4) A state criminal history record repository or the FBI:

(a) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(b) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(5) (a) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, must be forwarded to the FBI for a search of the national indices.

(b) If, with respect to a request forwarded by a state criminal history record repository under subsection (5)(a), the FBI positively identifies the subject as having a III System-indexed record or records:

(i) The FBI shall so advise the state criminal history record repository; and

(ii) The state criminal history record repository is entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI. Establishment of Compact Council

(1) (a) There is established a Council to be known as the Compact Council, which has the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(b) The Council shall:

(i) Continue in existence as long as this Compact remains in effect;

(ii) Be located, for administrative purposes, within the FBI; and

(iii) Be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(2) The Council must be composed of 15 members, each of whom must be appointed by the Attorney General, as follows:

(a) Nine members, each of whom shall serve a 2-year term, who must be selected from among the Compact officers of party states based on the recommendation of the Compact officers of all party states, except that in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states must be eligible to serve on an interim basis;

(b) Two at-large members, nominated by the Director of the FBI, each of whom shall serve a 3-year term, of whom:

(i) One must be a representative of the criminal justice agencies of the Federal Government and may not be an employee of the FBI; and

(ii) One must be a representative of the noncriminal justice agencies of the Federal Government;

(c) Two at-large members, nominated by the Chairman of the Council once the Chairman is elected pursuant to subsection (3) of this Article VI, each of whom shall serve a 3-year term, of whom:

(i) One must be a representative of state or local criminal justice agencies; and

(ii) One must be a representative of state or local noncriminal justice agencies;

(d) One member who shall serve a 3-year term and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board; and

(e) One member, nominated by the Director of the FBI, who shall serve a 3-year term and who must be an employee of the FBI.

(3) (a) From its membership, the Council shall elect a Chairman and a Vice Chairman of the Council. Both the Chairman and Vice Chairman of the Council:

(i) Must be a Compact officer, unless there is no Compact officer on the Council who is willing to serve, in which case the Chairman may be an at-large member; and

(ii) Shall serve 2-year terms and may be reelected to only one additional 2-year term.

(b) The Vice Chairman of the Council shall serve as the Chairman of the Council in the absence of the Chairman.

(4) (a) The Council shall meet at least once each year at the call of the Chairman. Each meeting of the Council must be open to the public. The Council shall provide prior public notice in the Federal Register of each meeting of the Council, including the matters to be addressed at the meeting.

(b) A majority of the Council or any committee of the Council shall constitute a quorum of the Council or of a committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(5) The Council shall make available for public inspection and copying at the Council office within the FBI and shall publish in the Federal Register any rules, procedures, or standards established by the Council.

(6) The Council may request from the FBI reports, studies, statistics, or other information or materials that the Council determines to be necessary to enable the Council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide assistance or information upon a request.

(7) The Chairman may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

Article VII. Ratification of Compact

This Compact takes effect upon being entered into by two or more states as between those states and the Federal Government. When additional states subsequently enter into this Compact, it becomes effective among those states and the Federal Government and each party state that has previously ratified it. When ratified, this Compact has the full force and effect of law within the ratifying jurisdictions. The form of ratification must be in accordance with the laws of the executing state.

Article VIII. Miscellaneous Provisions

(1) Administration of this Compact may not interfere with the management and control of the Director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(2) Nothing in this Compact requires the FBI to obligate or expend funds beyond those appropriated to the FBI.

(3) Nothing in this Compact diminishes or lessens the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the Council under Article VI(1), regarding the use and dissemination of criminal history records and information.

Article IX. Renunciation

(1) This Compact shall bind each party state until renounced by the party state.

(2) Any renunciation of this Compact by a party state must:

(a) Be effected in the same manner by which the party state ratified this Compact; and

(b) Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the Federal Government.

Article X. Severability

The provisions of this Compact are severable. If any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating state or to the Constitution of the United States or if the applicability of any phrase, clause, sentence, or provision of this Compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability of the remainder of the Compact to any government, agency, person, or circumstance is not affected by the severability. If a portion of this Compact is held contrary to the constitution of any party state, all other portions of this Compact remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI. Adjudication of Disputes

(1) The Council:

(a) Has initial authority to make determinations with respect to any dispute regarding:

(i) Interpretation of this Compact;

(ii) Any rule or standard established by the Council pursuant to Article VI; and

(iii) Any dispute or controversy between any parties to this Compact; and

(b) Shall hold a hearing concerning any dispute described in subsection (1)(a) at a regularly scheduled meeting of the Council and only render a decision based upon a majority vote of the members of the Council. The decision must be published pursuant to the requirements of Article VI(5).

(2) The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, to maintain system policy and standards, to protect the accuracy and privacy of records, and to prevent abuses until the Council holds a hearing on the matters.

(3) The FBI or a party state may appeal any decision of the Council to the Attorney General and after that appeal may file suit in the appropriate District Court of the United States that has original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a state court must be removed to the appropriate District Court of the United States in the manner provided by section 1446 of Title 28, United States Code, or other statutory authority.

History: L. 2001, ch. 97, § 1; April 19.









Chapter 22a DISTRICT OFFICERS AND EMPLOYEES

Article 1 DISTRICT ATTORNEYS

22a-101 Election of district attorneys in certain judicial districts; term; oath; bond; abolition of office of county attorney in said districts.

22a-101. Election of district attorneys in certain judicial districts; term; oath; bond; abolition of office of county attorney in said districts. (a) From and after January 8, 1973, there shall be established in judicial districts 3, 10, 18 and 29 of the state the office of district attorney, whose title and style of office shall be district attorney of the (__________) (district number) judicial district. Commencing with the general election in 1972, and at the general election every four (4) years thereafter, a district attorney shall be elected in each judicial district for a term of four (4) years, commencing on the second Monday in January next following his election. Said district attorney is hereby declared to be an executive officer of the judicial district in which he is elected, with said office constituting a separate entity within said district for administrative purposes, and in no event shall said district attorney be deemed an officer of any county. Before entering upon the duties of his office, each district attorney shall take the oath of office required by law for public officers and shall execute a good and sufficient surety bond in the manner prescribed by K.S.A. 75-4101 et seq., and acts amendatory thereof.

(b) From and after January 8, 1973, the office of county attorney in each county contained in judicial districts 3, 10, 18 and 29 shall be and is hereby abolished, and there shall not be a county attorney elected for any such county at the general election in 1972: Provided, That each county attorney in office in any such county on the effective date of this act, or any successor to such county attorney, shall remain in office until a district attorney has been elected for the judicial district wherein such county is located and is qualified to take office. Immediately thereafter, each such county attorney shall surrender his office to said district attorney, along with all of the books, papers, records, property and funds in his hands by virtue of his office.

History: L. 1972, ch. 71, § 1; L. 1973, ch. 146, § 1; April 18.



22a-102 Election of district attorneys; eligibility for nomination; filing fee or declaration of intent, deadlines.

22a-102. Election of district attorneys; eligibility for nomination; filing fee or declaration of intent, deadlines. No person shall be eligible for nomination to the office of district attorney unless such person shall have been regularly admitted to practice law in the state of Kansas for five years next preceding his nomination for such office. An attorney who shall have been a county attorney, assistant county attorney or assistant district attorney for the three years immediately preceding nomination as district attorney shall be eligible for nomination. A person so qualified may become a candidate for election to the office of district attorney by either one of the following methods:

(a) Any person who is a qualified elector of any judicial district in which a district attorney is to be elected and who is otherwise qualified under this act may petition to be a candidate for district attorney of such judicial district by filing in the office of the secretary of state a petition for candidacy, signed by not less than 5% of the qualified electors of such judicial district who voted for the office of secretary of state at the last preceding general election; or

(b) Any person who is a qualified elector of any judicial district in which a district attorney is to be elected and who is otherwise qualified under this act may become a candidate for district attorney of such judicial district by filing in the office of the secretary of state a declaration of intent to be such a candidate and payment therewith of a filing fee in an amount equal to 1% of the annual salary for such office.

(c) Any such petition or declaration of intent filed by a candidate to run in the primary election held in accordance with K.S.A. 25-203, and amendments thereto, shall be filed no later than 12 noon, on the date described in K.S.A. 25-205(a), and amendments thereto. Any such petition or declaration of intent filed by an independent candidate for the office of district attorney shall be filed no later than 12 noon on the Monday preceding the date fixed for the holding of primary elections in accordance with K.S.A. 25-203, and amendments thereto. All laws applicable to the election of other state officers shall apply to elections of district attorneys to the extent the same are not in conflict with this act.

History: L. 1972, ch. 71, § 2; L. 1997, ch. 124, § 8; L. 2015, ch. 88, § 1; July 1.



22a-103 District attorneys in certain judicial districts; vacancies; effect of change in residence or redistricting.

22a-103. District attorneys in certain judicial districts; vacancies; effect of change in residence or redistricting. (a) When a vacancy occurs in the office of district attorney, the vacancy shall be filled by appointment by the governor of a person elected by a district convention, in accordance with K.S.A. 25-3902, and amendments thereto. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualifies. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualifies at the next state general election to serve the remainder of the unexpired term. Nomination and election of such successor shall be in the same manner as nomination and election of a district attorney for a regular term.

(b) When a vacancy occurs in the office of district attorney, the district judges of the district in which the vacancy occurs shall appoint a person to serve as temporary district attorney until a person is appointed and qualifies to fill the vacancy in accordance with subsection (a). A person appointed to serve as temporary district attorney shall be an elector of the same political party as that of the district attorney vacating such position.

(c) A district attorney or temporary district attorney appointed pursuant to this section shall have the same powers and duties and shall be subject to the same qualifications as an elected district attorney.

(d) In the event that any district attorney changes residence outside of the judicial district from which elected, such district attorney shall promptly resign from such office as district attorney. If such district attorney fails to resign, such district attorney shall be subject to removal from office as provided by law. Any redistricting of judicial districts which results in a district attorney residing outside of the district attorney's district shall not be grounds for removal and shall not disqualify the district attorney from serving the remainder of the term for which elected or appointed.

History: L. 1972, ch. 71, § 3; L. 1976, ch. 145, § 113; L. 1981, ch. 115, § 2; July 1.



22a-104 Duties; representation of county hospital not required.

22a-104. Duties; representation of county hospital not required. (a) Except as otherwise provided in this section, it shall be the duty of the district attorney to appear in the several courts of the judicial district in which the district attorney is elected and to prosecute or defend, on behalf of the people therein, all matters arising under the laws of this state, and such civil matters as are instituted by the district attorney, in which the state or any county in such judicial district is a party or has an interest. Any power or duty now conferred or imposed by law upon all county attorneys within their respective counties shall be exercised or performed by district attorneys within their respective districts, or by any of their assistants or deputies provided for in this act.

(b) No district attorney shall be required to appear in any civil action or proceeding which relates to the operation of any county hospital of any county in the judicial district. The district attorney may appear in any such civil action or proceeding at the district attorney's discretion, when requested by the board of county commissioners or the board of the county hospital.

History: L. 1972, ch. 71, § 4; L. 1984, ch. 100, § 4; July 1.



22a-105 District attorney; salary; travel and subsistence expenses.

22a-105. District attorney; salary; travel and subsistence expenses. Each of the district attorneys elected under this act shall receive an annual salary in the amount of no less than the salary provided for district judges in K.S.A. 75-3120g, and amendments thereto. The salary of each district attorney shall be paid by the county comprising the judicial district in which the district attorney is elected in equal monthly installments and in the manner county officers and employees are paid. The district attorneys and their deputies and assistants shall be reimbursed for their actual travel and subsistence expenses incurred while in the performance of their official duties within or without the district.

History: L. 1972, ch. 71, § 5; L. 1973, ch. 175, § 50; L. 1974, ch. 361, § 19; L. 1976, ch. 380, § 4; L. 1978, ch. 132, § 1; L. 1998, ch. 197, § 1; July 1.



22a-106 Assistants, deputies, stenographic, investigative and clerical hire; appointment; compensation; district attorney and assistants full-time positions, law practice prohibited; office space; special counsel.

22a-106. Assistants, deputies, stenographic, investigative and clerical hire; appointment; compensation; district attorney and assistants full-time positions, law practice prohibited; office space; special counsel. (a) Within the limits of appropriations therefor, the district attorney shall appoint such assistant district attorneys, deputy district attorneys and other stenographic, investigative and clerical hire as may be necessary to carry out the functions of the district attorney's office in such judicial district, and he shall determine the annual compensation of each assistant district attorney and other persons appointed pursuant to this subsection. The county commissioners shall determine and allow such reasonable sums from funds of the county for the compensation of assistants, deputies and other stenographic, investigative and clerical hire and for other expenses of such office as may be necessary to carry out the function of such office.

(b) Each assistant and deputy district attorney shall have been regularly admitted to practice law within the state of Kansas prior to his appointment. Each district attorney and his assistant district attorneys shall devote full time to official duties and shall not engage in the civil practice of law, except as required in performing his official duties while serving as district attorney or assistant district attorney, and shall not refer any client or other person or any matter to any designated attorney or firm of attorneys.

(c) The board of county commissioners of each county contained in judicial districts 3, 10, 18 and 29 shall provide suitable office space within such county for the district attorney, his assistants, deputies, office personnel and equipment.

(d) Notwithstanding any of the provisions of this act the district attorney, with the approval of the board of county commissioners, may appoint and employ special counsel when necessary to assist the district attorney in the discharge of his duties, such special counsel not to be subject to the restrictions contained in paragraph (b) herein.

(e) Any county contained in judicial districts 3, 10, 18 or 29 may receive and expend for the operation of the office of district attorney any federal moneys made available therefor.

History: L. 1972, ch. 71, § 6; L. 1973, ch. 146, § 2; April 18.



22a-107 County attorney construed.

22a-107. County attorney construed. Whenever in any of the statutes of this state the term "county attorney" is used, it shall be construed to include district attorneys provided for by K.S.A. 22a-101, 22a-108 and 22a-109, and amendments thereto, unless the context otherwise requires.

History: L. 1972, ch. 71, § 7; L. 1978, ch. 133, § 2; L. 1999, ch. 59, § 2; July 1.



22a-108 Election of district attorney in certain judicial district; term; oath; bond; abolition of office of county attorney in said district; application of certain laws.

22a-108. Election of district attorney in certain judicial district; term; oath; bond; abolition of office of county attorney in said district; application of certain laws. (a) There is hereby established the office of district attorney in the seventh judicial district. The person holding the office of county attorney on the effective date of this act shall become the district attorney and the office of county attorney in such judicial district shall be and is hereby abolished on such date. Commencing with the general election in 1980, and at the general election every four (4) years thereafter, a district attorney shall be elected in said judicial district for a four-year term, commencing on the second Monday in January next following the election. The district attorney authorized by this section is hereby declared to be an executive officer of the judicial district in which such attorney is elected, with said office constituting a separate entity within said district for administrative purposes, and in no event shall said district attorney be deemed an officer of any county. Before entering upon the duties of the office, the district attorney shall take the oath of office required by law for public officers and shall execute a good and sufficient surety bond in the manner prescribed by K.S.A. 75-4101 et seq., and acts amendatory thereof.

(b) The provisions of K.S.A. 22a-102, 22a-103, 22a-104, 22a-105, 22a-106 and 22a-107, and any amendments thereto, shall be applicable to the office of district attorney established by this section.

History: L. 1978, ch. 133, § 1; July 1.



22a-109 Establishment of district attorney office in twenty-seventh judicial district.

22a-109. Establishment of district attorney office in twenty-seventh judicial district. (a) There is hereby established the office of district attorney in the twenty-seventh judicial district.

(b) The person holding the office of county attorney in Reno county on the effective date of this act shall become the district attorney of the twenty-seventh judicial district and the office of county attorney in such judicial district shall be and is hereby abolished on such date. Commencing with the general election in 2000, and at the general election every four years thereafter, a district attorney shall be elected in the judicial district for a four-year term, commencing on the second Monday in January next following the election.

(c) The district attorney authorized by this section is hereby declared to be an executive officer of the judicial district in which such attorney is elected, with the office constituting a separate entity within the district for administrative purposes. In no event shall the district attorney be deemed an officer of any county.

(d) Before entering upon the duties of the office, the district attorney shall take the oath of office required by law for public officers and shall execute a good and sufficient surety bond in the manner prescribed by K.S.A. 75-4101 et seq., and amendments thereto.

(e) The provisions of K.S.A. 22a-102, 22a-103, 22a-104, 22a-105, 22a-106 and 22a-107, and amendments thereto, shall be applicable to the office of district attorney established by this section.

History: L. 1999, ch. 59, § 1; July 1.






Article 2 DISTRICT CORONERS

22a-215 District coroner; disposition of body of deceased; burial, when; expenses, how paid; penalties.

22a-215. District coroner; disposition of body of deceased; burial, when; expenses, how paid; penalties. (a) The coroner shall cause the body of a deceased person to be delivered to the immediate family or the next of kin of the deceased in accordance with the provisions of K.S.A. 65-904, and amendments thereto. If there is no immediate family or next of kin the coroner shall report and make delivery in accordance with the provisions of article 9 of chapter 65 of Kansas Statutes Annotated. If no such delivery is required, the coroner shall cause the body of such deceased person to be cremated or buried. The state or county officer responsible for the final disposition of the deceased person may authorize and order the cremation or burial of such deceased person. Cremation or burial expenses shall be paid from any property found with the body. If there is no property found with the body or if the property is not sufficient to cover such expenses and if the deceased was eligible for assistance under the provisions of article 7 of chapter 39 of Kansas Statutes Annotated, expenses of final disposition shall be paid in accordance with the provisions of K.S.A. 39-713d, and amendments thereto. Otherwise, such expenses shall be paid from the county general fund unless the deceased died in the custody of the secretary of corrections. Expenses of final disposition of the unclaimed bodies of deceased inmates in the custody of the secretary of corrections shall be paid by the department of corrections.

(b) Any coroner who, over the protest of the immediate family or next of kin of the deceased, delivers or causes to be delivered the body of a deceased person for final disposition to a particular embalmer, funeral director or funeral establishment, shall be deemed guilty of a class B nonperson misdemeanor and upon conviction thereof shall forfeit the coroner's office.

History: G.S. 1868, ch. 25, § 132; R.S. 1923, 19-1015; L. 1945, ch. 163, § 1; L. 1951, ch. 359, § 1; L. 1955, ch. 148, § 1; L. 1965, ch. 164, § 7; L. 1975, ch. 158, § 1; L. 1993, ch. 214, § 1; L. 1997, ch. 179, § 7; L. 1999, ch. 47, § 1; July 1.



22a-226 District coroner; qualifications; nomination; appointment; term; compensation; vacancies; oath; deputy coroners.

22a-226. District coroner; qualifications; nomination; appointment; term; compensation; vacancies; oath; deputy coroners. (a) There is hereby established the office of district coroner in each judicial district of the state. The district coroner shall be a resident of the state of Kansas licensed to practice medicine and surgery by the state board of healing arts or shall be a resident of a military or other federal enclave within the state and shall be duly licensed to practice medicine and surgery within such enclave.

(b) The local medical society or societies in each judicial district shall nominate one or more candidates for the office of district coroner and submit the names of the persons so nominated to the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts on or before January 1, 1995, and every four years thereafter. The county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts shall appoint a district coroner for the district. The appointee may be one of the persons nominated or some other qualified person.

(c) The district coroner shall serve for a term of four years, which term shall begin on the second Monday in January of the year in which such coroner is appointed, and such coroner's compensation shall be as provided by law. Vacancies in the office of district coroner shall be filled in the same manner as appointments for regular terms of district coroner. Such an appointment shall be for the remainder of the regular term and shall be effective from the date the coroner is appointed and is otherwise qualified for the office.

(d) The coroner shall, before entering upon the duties of the office, take and subscribe an oath or affirmation that such coroner will faithfully, impartially and to the best of the coroner's skill and ability discharge the duties of district coroner.

(e) The district coroner, with the approval of the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts, may appoint one or more deputy coroners, who shall have the qualifications of and shall have the same duties and authority as the district coroner, except that, whenever a district coroner is unable to appoint a qualified deputy, a special deputy coroner who does not possess the requisite qualifications may be appointed for a term not to exceed one year or until a qualified deputy is appointed, whichever occurs first. The district coroner shall have supervisory authority over all deputy coroners. Deputy coroners, before entering upon the discharge of their duties shall take and subscribe an oath or affirmation to faithfully discharge the duties of their office to the same extent and with like effect as the district coroner.

(f) Nothing in this section shall prohibit a district coroner from being appointed as district coroner in more than one judicial district.

History: L. 1963, ch. 166, § 1; L. 1965, ch. 164, § 9; L. 1969, ch. 143, § 1; L. 1974, ch. 116, § 1; L. 1980, ch. 94, § 3; L. 1986, ch. 115, § 29; L. 1993, ch. 214, § 2; July 1.



22a-227 Same; annual salaries.

22a-227. Same; annual salaries. The district coroner shall receive an annual salary fixed by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

History: L. 1963, ch. 166, § 2; L. 1965, ch. 164, § 10; L. 1969, ch. 143, § 2; L. 1973, ch. 175, § 54; L. 1974, ch. 361, § 4; L. 1993, ch. 214, § 3; July 1.



22a-228 Same; travel allowances and expenses; fees, expenses and compensation, how paid; deputy coroners, compensation.

22a-228. Same; travel allowances and expenses; fees, expenses and compensation, how paid; deputy coroners, compensation. (a) Deputy district coroners shall receive a salary or other compensation as may be prescribed by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

(b) Each coroner and deputy district coroner shall be allowed and paid the allowance prescribed under the provisions of K.S.A. 75-3203a, and amendments thereto, for each mile necessarily and actually traveled in the course of official duties as coroner or deputy district coroner, except that in lieu of such allowance the district coroner and deputy district coroner may receive a monthly car allowance as fixed by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts for the operation of such coroner's car. The amount of the car allowance may be different for the district coroner and the deputy district coroner as specified by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

(c) The annual salary provided for the district coroner in K.S.A. 22a-227, and amendments thereto, the annual salary or other compensation provided for deputy district coroners under this section, the compensation authorized for a district coroner for holding an inquest in subsection (n) of K.S.A. 22a-230, and amendments thereto, and the other fees and expenses authorized to be paid under this section to coroners and deputy district coroners shall be paid by each of the counties in the judicial district in the proportion that the population of each such county bears to the total population of the judicial district. The board of county commissioners of the county having the largest population of the counties contained in such judicial district shall provide for the payment of such salary, other compensation, fees and expenses from a fund to be set aside by the board of county commissioners and to which each county in the district shall contribute its share of such payments on or before the first day of each month.

History: L. 1963, ch. 166, § 3; L. 1965, ch. 164, § 11; L. 1969, ch. 143, § 3; L. 1973, ch. 175, § 55; L. 1974, ch. 361, § 5; L. 1993, ch. 214, § 4; July 1.



22a-229 Same; possession of property in determining cause of death.

22a-229. Same; possession of property in determining cause of death. The district coroner, or his deputy, shall take possession of and retain as long as necessary, any property important in determining the cause of death in any case in which this act required that the coroner be notified, but only such property. When such property is no longer necessary for his investigation, the property shall be put into the possession of the law enforcement authorities having responsibility for the case.

History: L. 1963, ch. 166, § 5; Jan. 11, 1965.



22a-230 Same; inquest, when; jury; oath; subpoenas; arrest.

22a-230. Same; inquest, when; jury; oath; subpoenas; arrest. (a) The coroner may hold an inquest upon the dead bodies of such persons whose deaths appear to have been caused by unlawful means when the circumstances relating to such deaths are unknown. The inquest shall be held in accordance with the provisions of this section. Except as provided in subsection (b), upon being notified of any such death occurring within the district, if an inquest is to be held, the coroner shall summon a jury of six residents of the county in which the death occurred, at a time and place named, for the purpose of inquiring into the cause of death. In any other case in which this act requires that the coroner be notified, the coroner may also summon six citizens of the county to appear at a time and place named.

(b) When the coroner has been notified of any death as provided in subsection (a), and the cause of such death occurred in a county other than the county in which the death occurred, the coroner of the county in which the cause of death occurred shall take the responsibility of summoning a jury as provided in subsection (a) for the purpose of inquiring into the death, if requested to do so by the coroner of the county in which the death occurred.

(c) If any juror fails to appear, the coroner shall summon the proper number from bystanders immediately, and proceed to impanel them and administer the following oath, in substance: "You do solemnly swear (or affirm) that you will diligently inquire and true presentment make, when, how and by what means the person whose body lies here dead came to death, according to your knowledge, and evidence given you. So help you God."

(d) The coroner may issue subpoenas for witnesses, returnable forthwith, or at such time and place as the coroner shall therein direct. Witnesses shall be allowed the fees provided in K.S.A. 28-125, and amendments thereto. In cases of disobedience of the coroner's subpoena, it shall be the duty of the judge of the district court, on application of the coroner, to compel obedience to the coroner's subpoena by indirect proceedings for contempt as in cases of disobedience of a subpoena issued from the district court.

(e) An oath shall be administered to the witness, in substance as follows: "You do solemnly swear (or affirm) that the testimony which you shall give to this inquest, concerning the death of the person here lying dead, shall be the truth, the whole truth, and nothing but the truth. So help you God."

(f) The testimony shall be reduced to writing, under the coroner's order, and subscribed by the witness.

(g) The jurors, having inspected the body, if available, heard the testimony, and made all needful inquiries, shall return to the coroner their inquisition in writing, under their hands, in substance as follows, and stating the matter in the following form suggested, as far as found:

State of Kansas, __________ County.

An inquisition held at ______________, in ______________ county, on the ________ day of ______, A.D., year__, before me, ______ coroner of such county, on the body of ______________ (or, a person unknown), there lying dead; by the jurors whose names are hereunto subscribed. The jurors, upon their oaths, do say (here state when, how, by what person, means, weapon or accident the person died, and whether feloniously). In testimony whereof, the jurors have hereunto subscribe, the day and year aforesaid. Which shall be attested by the coroner.

(h) If the inquisition finds a crime has been committed on the deceased, and name the person the jury believes has committed the crime, the inquest shall not be made public until after the arrest directed in the next subsection.

(i) If the person charged is present, the coroner may order the person arrested by an officer or any other person, and shall then make a warrant requiring the officer or other person to take the arrested person before a judge of a court of competent jurisdiction.

(j) If the person charged is not present, the coroner may issue a warrant to the sheriff of the county, directing the sheriff to arrest the person and take the arrested person before a judge of a court of competent jurisdiction.

(k) The warrant of a coroner in the above case shall be of equal authority with that of a judge of a court of competent jurisdiction. When the person charged is brought before the court, the person charged shall be dealt with as a person held under a complaint in the usual form.

(l) The warrant of the coroner shall recite substantially the transaction before the coroner, and the verdict of the jury of inquest leading to the arrest. The warrant shall be a sufficient foundation for the proceeding of the court instead of a complaint.

(m) The coroner shall then return to the clerk of the district court the inquisition, the written evidence and a list of the witnesses who testified to material matters.

(n) The district coroner shall receive such compensation, in addition to other compensation provided by law for the coroner, for holding an inquest as specified by the county commissioners of a single-county judicial district or the county commissioners of the county with the largest population in multiple-county judicial districts.

History: L. 1963, ch. 166, § 6; L. 1969, ch. 143, § 4; L. 1976, ch. 124, § 1; L. 1993, ch. 214, § 5; L. 2000, ch. 54, § 1; July 1.



22a-231 Same; notification of death to coroner or deputy, when; jurisdiction regarding investigation.

22a-231. Same; notification of death to coroner or deputy, when; jurisdiction regarding investigation. When any person dies, or human body is found dead in the state, and the death is suspected to have been the result of violence, caused by unlawful means or by suicide, or by casualty, or suddenly when the decedent was in apparent health, or when decedent was not regularly attended by a licensed physician, or in any suspicious or unusual manner, or when in police custody, or when in a jail or correctional institution, or in any circumstances specified under K.S.A. 22a-242, and amendments thereto, or when the determination of the cause of a death is held to be in the public interest, the coroner or deputy coroner of the county in which the death occurred, if known, or if not known, the coroner or deputy coroner of the county in which such dead body was found, shall be notified by the physician in attendance, by any law enforcement officer, by the embalmer, by any person who is or may in the future be required to notify the coroner or by any other person. The coroner in the county of the cause of death shall decide if an investigation shall take place. If an investigation is authorized by the coroner of the county of cause of death, the coroner in the county of death shall undertake such investigation, with costs to be accounted to and reimbursed by the county of the cause of death. Investigation may include, but is not limited to, obtaining medical and law enforcement background information, examination of the scene of the cause of death, inquest, autopsy, and other duties required of the coroner. If the coroner of the county of the cause of death requests an investigation, the coroner of the county of death shall be responsible for the investigation and the certification of death.

History: L. 1963, ch. 166, § 7; L. 1965, ch. 164, § 12; L. 1969, ch. 143, § 5; L. 1988, ch. 103, § 1; L. 1992, ch. 312, § 35; L. 1993, ch. 214, § 6; L. 2000, ch. 54, § 2; July 1.



22a-232 Same; duties; transfer of jurisdiction.

22a-232. Same; duties; transfer of jurisdiction. (a) Upon receipt of notice pursuant to K.S.A. 22a-231, and amendments thereto, the coroner shall take charge of the dead body, make inquiries regarding the cause of death and reduce the findings to a report in writing. Such report shall be filed with the clerk of the district court of the county in which the death occurred if known, or if not known the report shall be filed with the clerk of the district court of the county in which the dead body was found. If the coroner determines that the dead body is not a body described by K.S.A. 22a-231, and amendments thereto, the coroner shall immediately notify the state historical society.

(b) If in the opinion of the coroner information is present in the coroner's report that might jeopardize a criminal investigation, the coroner shall file the report with the clerk of the district court of such county and designate such report as a criminal investigation record, pursuant to subsection (a)(10) of K.S.A. 45-221, and amendments thereto.

(c) If a death investigation involves multiple jurisdictions, the coroner notified under K.S.A. 22a-231, and amendments thereto, may transfer jurisdiction to another jurisdiction if the coroners of both jurisdictions agree to the transfer.

History: L. 1963, ch. 166, § 8; L. 1976, ch. 124, § 4; L. 1989, ch. 234, § 15; L. 1993, ch. 214, § 7; L. 2000, ch. 54, § 3; July 1.



22a-233 Autopsy, when; fees and travel allowances; specimens; record and report to coroner and clerk of the district court; exhumation and autopsy.

22a-233. Autopsy, when; fees and travel allowances; specimens; record and report to coroner and clerk of the district court; exhumation and autopsy. (a) If, in the opinion of the coroner, an autopsy should be performed, or if an autopsy is requested in writing by the county or district attorney or if the autopsy is required under K.S.A. 22a-242, and amendments thereto, such autopsy shall be performed by a qualified pathologist as may be designated by the coroner. A pathologist performing an autopsy, at the request of a coroner, shall be paid a usual and reasonable fee to be allowed by the board of county commissioners and shall be allowed and paid the travel allowance prescribed for coroners and deputy coroners in accordance with the provisions of K.S.A. 22a-228, and amendments thereto, the same to be paid by the board of county commissioners of the county in which the cause of death occurred except that autopsies performed under K.S.A. 22a-242, and amendments thereto, shall be paid for in accordance with K.S.A. 22a-242, and amendments thereto.

(b) If, in the opinion of the secretary of corrections, warden or administrator of a correctional facility, jail or other institution for the detention of persons accused or convicted of crimes, an autopsy of a person who died while in the custody of such official should be performed, such autopsy shall be performed by a qualified pathologist as may be designated by the secretary of corrections, warden or administrator. A pathologist performing an autopsy pursuant to this subsection shall be paid a fee and travel allowance in the same amount as authorized by K.S.A. 22a-228, and amendments thereto. Such fee and travel allowance shall be paid by the correctional facility, jail or other facility where the death occurred from moneys available therefor. For the purposes of this subsection, custody does not include general supervision of a person on probation, parole, postrelease supervision or constraint incidental to release on bail. This subsection shall not limit the authority of a coroner pursuant to subsection (a).

(c) The pathologist performing the autopsy shall remove and retain, for a period of three years, such specimens as appear to be necessary in the determination of the cause of death.

(d) A full record and report of the facts developed by the autopsy and findings of the pathologist performing such autopsy shall be promptly made and filed with the coroner and with the clerk of the district court of the county in which decedent died. If, in any case in which this act requires that the coroner be notified, the body is buried without the permission of the coroner, it shall be the duty of the coroner, upon being advised of such fact, to notify the county or district attorney, who shall communicate the same to a district judge, and such judge may order that the body be exhumed and an autopsy performed.

History: L. 1963, ch. 166, § 9; L. 1965, ch. 164, § 13; L. 1967, ch. 135, § 1; L. 1975, ch. 158, § 2; L. 1976, ch. 124, § 2; L. 1977, ch. 109, § 13; L. 1978, ch. 91, § 1; L. 1988, ch. 103, § 3; L. 1991, ch. 95, § 1; L. 1992, ch. 312, § 36; L. 1993, ch. 214, § 8; L. 2000, ch. 122, § 1; July 1.



22a-235 Same; records of coroner as evidence; forms.

22a-235. Same; records of coroner as evidence; forms. The records of the coroner filed with the clerk of the district court and other public records of the coroner made by the coroners or by anyone under the direction or supervision and transcripts certified by the coroner shall be received in any court or administrative body in the state as competent evidence of the matters and facts therein contained. All records filed under this section shall be on a form approved by the director of the Kansas bureau of investigation. The records which shall be admissible under this section shall be records of the results of views and examinations of or autopsies upon the bodies of deceased persons by such coroner or by anyone under such coroner's direct supervision or control, and shall not include statements made by witnesses or other persons.

History: L. 1963, ch. 166, § 10; L. 1965, ch. 164, § 14; L. 1976, ch. 124, § 5; July 1.



22a-236 Same; witness fees to coroner or deputy in criminal proceedings.

22a-236. Same; witness fees to coroner or deputy in criminal proceedings. Whenever any district coroner or deputy district coroner shall be called upon to testify, by reason of his position as district coroner or deputy district coroner, in any criminal proceeding pending before any of the several courts of this state, such court shall allow the district coroner or deputy district coroner witness fees which are commensurate with such person's professional status. Any such witness fees so allowed shall be taxed as costs in the proceeding.

History: L. 1969, ch. 143, § 6; April 25.



22a-241 Definitions.

22a-241. Definitions. As used in K.S.A. 22a-241 through 22a-244, and amendments thereto:

(a) "Child" means a person less than 18 years of age.

(b) "Pathologist" means a forensic pathologist, if available. Otherwise, "pathologist" means a physician licensed to practice medicine and surgery and qualified to conduct an autopsy.

(c) "State review board" means the state child death review board established by K.S.A. 22a-243.

(d) "Suspicious circumstances" includes, but is not limited to, abuse or neglect.

History: L. 1992, ch. 312, § 31; July 1.



22a-242 Child death, notification of coroner; autopsy; notification of state review board; notification of parent or guardian; SIDS death; fee for autopsy.

22a-242. Child death, notification of coroner; autopsy; notification of state review board; notification of parent or guardian; SIDS death; fee for autopsy. (a) When a child dies, any law enforcement officer, health care provider or other person having knowledge of the death shall immediately notify the coroner of the known facts concerning the time, place, manner and circumstances of the death. If the notice to the coroner identifies any suspicious circumstances or unknown cause, as described in the protocol developed by the state review board under K.S.A. 22a-243, and amendments thereto, the coroner shall immediately: (1) Investigate the death to determine whether the child's death included any such suspicious circumstance or unknown cause; and (2) direct a pathologist to perform an autopsy.

(b) If, after investigation and an autopsy, the coroner determines that the death of a child does not include any suspicious circumstances or unknown cause, as described in the protocol developed by the state review board under K.S.A. 22a-243, and amendments thereto, the coroner shall complete and sign a nonsuspicious child death form.

(c) If, after investigation and an autopsy, the coroner determines that the death of a child includes any suspicious circumstance or unknown cause, as described in the protocol developed by the state review board under K.S.A. 22a-243, and amendments thereto, the coroner shall notify, within 30 days, the chairperson of the state review board and shall notify, within 24 hours, the county or district attorney of the county where the death of the child occurred.

(d) The coroner shall attempt to notify any parent or legal guardian of the deceased child prior to the performance of an autopsy pursuant to this section and attempt to notify any such parent or legal guardian of the results of the autopsy.

(e) A coroner shall not make a determination that the death of a child less than one year of age was caused by sudden infant death syndrome unless an autopsy is performed.

(f) The fee for an autopsy performed under this section shall be the usual and reasonable fee and travel allowance authorized under K.S.A. 22a-233, and amendments thereto, and shall be paid from the district coroners fund.

History: L. 1992, ch. 312, § 32; L. 1994, ch. 279, § 27; L. 2002, ch. 119, § 1; July 1.



22a-243 State child death review board; executive director; development of protocol; annual report; confidentiality of records; rules and regulations.

22a-243. State child death review board; executive director; development of protocol; annual report; confidentiality of records; rules and regulations. (a) There is hereby established a state child death review board, which shall be composed of:

(1) One member appointed by each of the following officers to represent the officer's agency: The attorney general, the director of the Kansas bureau of investigation, the secretary for children and families, the secretary of health and environment and the commissioner of education;

(2) three members appointed by the state board of healing arts, one of whom shall be a district coroner and two of whom shall be physicians licensed to practice medicine and surgery, one specializing in pathology and the other specializing in pediatrics;

(3) one person appointed by the attorney general to represent advocacy groups which focus attention on child abuse awareness and prevention; and

(4) one county or district attorney appointed by the Kansas county and district attorneys association.

(b) The chairperson of the state review board shall be the member appointed by the attorney general to represent the office of the attorney general.

(c) The state child death review board shall be within the office of the attorney general as a part thereof. All budgeting, purchasing and related management functions of the board shall be administered under the direction and supervision of the attorney general. All vouchers for expenditures and all payrolls of the board shall be approved by the chairperson of the board and by the attorney general. The state review board shall establish and maintain an office in Topeka.

(d) The state review board shall meet at least annually to review all reports submitted to the board. The chairperson of the state review board may call a special meeting of the board at any time to review any report of a child death.

(e) Within the limits of appropriations therefor, the state review board shall appoint an executive director who shall be in the unclassified service of the Kansas civil service act and shall receive an annual salary fixed by the state review board.

(f) Within the limits of appropriations therefor, the state review board may employ other persons who shall be in the classified service of the Kansas civil service act.

(g) Members of the state review board shall not receive compensation, subsistence allowances, mileage and expenses as provided by K.S.A. 75-3223, and amendments thereto, for attending meetings or subcommittee meetings of the board.

(h) The state review board shall develop a protocol to be used by the state review board. The protocol shall include written guidelines for coroners to use in identifying any suspicious deaths, procedures to be used by the board in investigating child deaths, methods to ensure coordination and cooperation among all agencies involved in child deaths and procedures for facilitating prosecution of perpetrators when it appears the cause of a child's death was from abuse or neglect. The protocol shall be adopted by the state review board by rules and regulations.

(i) The state review board shall submit an annual report to the governor and the legislature on or before October 1 of each year, commencing October 1993. Such report shall include the findings of the board regarding reports of child deaths, the board's analysis and the board's recommendations for improving child protection, including recommendations for modifying statutes, rules and regulations, policies and procedures.

(j) Information acquired by, and records of, the state review board shall be confidential, shall not be disclosed and shall not be subject to subpoena, discovery or introduction into evidence in any civil or criminal proceeding, except that such information and records may be disclosed to any member of the legislature or any legislative committee which has legislative responsibility of the enabling or appropriating legislation, carrying out such member's or committee's official functions. The legislative committee, in accordance with K.S.A. 75-4319, and amendments thereto, shall recess for a closed or executive meeting to receive and discuss information received by the committee pursuant to this subsection.

(k) The state review board may adopt rules and regulations as necessary to carry out the provisions of K.S.A. 22a-241 through 22a-244, and amendments thereto.

History: L. 1992, ch. 312, § 33; L. 1994, ch. 279, § 28; L. 2014, ch. 115, § 29; July 1.



22a-244 Same; activation of board to investigate; access to records; subpoena power; report issued; disclosure of conclusions.

22a-244. Same; activation of board to investigate; access to records; subpoena power; report issued; disclosure of conclusions. (a) Within 72 hours after receipt of notification from a coroner pursuant to K.S.A. 22a-242, and amendments thereto, the chairperson of the state review board may activate the board to investigate and make a written report regarding the death.

(b) The state review board shall have access to all law enforcement investigative information regarding the death; any autopsy records and coroner's investigative records relating to the death; any medical records of the child; and any records of the Kansas department for children and families or any other social service agency which has provided services to the child or the child's family within three years preceding the child's death.

(c) The state review board may apply to the district court for the issuance of, and the district court may issue, a subpoena to compel the production of any books, records or papers relevant to the cause of any death being investigated by the board. Any books, records or papers received by the board pursuant to the subpoena shall be regarded as confidential and privileged information and not subject to disclosure.

(d) The state review board's report shall contain the circumstances leading up to the death and cause of death; any social service agency involvement prior to death, including the kinds of services delivered to the dead child or the child's parents, siblings or any other children in the home; the reasons for initial social service agency activity and the reasons for any termination of agency activities if involvement was terminated; whether court intervention had ever been sought and, if so, any action taken by the court; and recommendations for prevention of future death under similar circumstances.

(e) Within 15 days of its activation pursuant to this section, the state review board shall complete and transmit a copy of its written report to the county or district attorney of the county in which the child's death occurred. If the death of the child occurred in a different county than where the child resided, a copy of the report shall be sent to the county or district attorney of the county where the child resided or, if the child resided in another state, to the child protective services agency of that state.

(f) The state review board shall maintain permanent records of all written reports concerning child deaths.

(g) The state review board may disclose its conclusions regarding a report of a child death but shall not disclose any information received by the board which is not subject to public disclosure by the agency that provided the information to the board.

(h) Information, documents and records otherwise available from other sources are not immune from discovery or use in a civil or criminal action solely because they were presented during proceedings of the state review board. A person who presented information before the board or who is a member of the board shall not be prevented from testifying about matters within the person's knowledge.

History: L. 1992, ch. 312, § 34; L. 2014, ch. 115, § 30; July 1.



22a-245 District coroners fund; allocations and distributions.

22a-245. District coroners fund; allocations and distributions. (a) There is hereby established in the state treasury the district coroners fund.

(b) Moneys in the district coroners fund after the payment of fees for autopsies under subsection (f) of K.S.A. 22a-242, and amendments thereto, shall be allocated and distributed to each county on March 15 of each year based on the number of recorded deaths in the county during the previous calendar year as a ratio of the total number of deaths in this state during the previous calendar year. Such distributions shall be credited to the county general fund to assist in paying for the district coroner's expenses pursuant to chapter 2 of article 22a of the Kansas Statutes Annotated, and amendments thereto. Moneys in the district coroners fund shall not be allocated and distributed to the county general fund until such time as all outstanding death certificates for the previous calendar year are filed with the state registrar and such certificates contain the final cause of death.

(c) Distributions to counties under this act and payments of fees for autopsies under subsection (f) of K.S.A. 22a-242, and amendments thereto, from this fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of health and environment or by a person or persons designated by the secretary of health and environment.

History: L. 1993, ch. 214, § 17; L. 2002, ch. 119, § 2; July 1.



22a-246 Evidence taken before body cremated if criminal investigation likely; preservation of records.

22a-246. Evidence taken before body cremated if criminal investigation likely; preservation of records. (a) When the death of a person is a death described in K.S.A. 22a-231, and amendments thereto, and a criminal investigation is or is likely to be conducted regarding the death and the body is to be cremated, the district coroner or the coroner's agent having charge of the body shall cause to be taken such evidence to identify the dead person, including, but not limited to:

(1) A forensic dental examination to be made of the body, which examination shall include complete charting, dental x-rays and detailed dental intra-oral photographs;

(2) the complete maxillia and mandible of the body to be removed and preserved; or

(3) a clear recording or print of the complete ridge structure that may be present on the hands and feet of the body.

(b) If a forensic dental examination is made pursuant to subsection (a), the coroner shall cause two copies of the examination records to be made.

(c) All records and copies of records of a forensic dental examination or ridge structure print made pursuant to this section, or any maxilliae and mandible removed pursuant to this section, shall be preserved and retained in evidence until all criminal investigations and judicial proceedings that may arise from such death are finally determined.

History: L. 1993, ch. 214, § 18; July 1.









Chapter 23 KANSAS FAMILY LAW CODE-REVISED

Article 21 PREFATORY

23-2101 Citation of chapter 23.

23-2101. Citation of chapter 23. The provisions of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, shall be known as the Kansas family law code.

History: L. 2012, ch. 162, § 19; May 31.



23-2102 Kansas family law code; policy.

23-2102. Kansas family law code; policy. The provisions of the Kansas family law code shall be construed to secure the just, speedy, inexpensive and equitable determination of issues in all domestic relations matters.

History: L. 2012, ch. 162, § 20; May 31.



23-2103 Same; civil procedure.

23-2103. Same; civil procedure. Procedure under the Kansas family law code shall be governed by the Kansas code of civil procedure, and amendments thereto, except as this code otherwise specifically provides.

History: L. 2012, ch. 162, § 21; May 31.



23-2104 Same; evidence.

23-2104. Same; evidence. Evidence under the Kansas family law code shall be governed by the Kansas code of evidence, and amendments thereto, except as this code otherwise specifically provides.

History: L. 2012, ch. 162, § 22; May 31.



23-2105 Retroactivity.

23-2105. Retroactivity. The provisions of K.S.A. 2016 Supp. 23-2101 through 23-2104, and amendments thereto, shall be construed and applied retroactively.

History: L. 2012, ch. 162, § 23; May 31.



23-2106 Retroactivity of 2012 amendments.

23-2106. Retroactivity of 2012 amendments. The 2012 amendments to K.S.A. 2016 Supp. 23-2217, 23-2706, 23-2709, 23-2710, 23-2715, 23-2717, 23-2802, 23-2902, 23-2905, 23-3001, 23-3004, 23-3005, 23-3207, 23-3208, 23-3215, 23-3219, 23-3221, 23-3222, 23-3301, 23-3302, 23-3304 and 23-3403 shall be construed and applied retroactively.

History: L. 2012, ch. 162, § 25; May 31.






Article 22 PARENTAGE ACT

23-2201 Title and application of act.

23-2201. Title and application of act. (a) K.S.A. 2016 Supp. 23-2201 and 23-2205 through 23-2225, and acts amendatory thereto and supplemental thereof, shall be known and may be cited as the Kansas parentage act.

(b) Proceedings concerning parentage of a child shall be governed by this act except to the extent otherwise provided by the Indian child welfare act of 1978 (25 U.S.C. §§ 1901 et seq.).

History: L. 1985, ch. 114, § 1; L. 1994, ch. 292, § 4; July 1.



23-2202 Definitions.

23-2202. Definitions. As used in K.S.A. 2016 Supp. 23-2202 through 23-2204, and amendments thereto, except where the context otherwise requires:

(a) "Birthing hospital" means a hospital or facility as defined by rules and regulations of the secretary for children and families.

(b) "IV-D program" means a program for providing services pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), and amendments thereto.

(c) "Unwed mother" means a mother who was not married at the time of conception, at the time of birth or at any time between conception and birth.

History: L. 1994, ch. 292, § 1; L. 2014, ch. 115, § 31; July 1.



23-2203 Hospital based program for voluntary acknowledgment of paternity.

23-2203. Hospital based program for voluntary acknowledgment of paternity. (a) There is hereby established in this state a hospital based program for voluntary acknowledgment of paternity pursuant to K.S.A. 65-2409a, and amendments thereto, for newborn children of unwed mothers. Birthing hospitals shall participate in the program. Other hospitals and persons may participate in the program by agreement with the secretary for children and families.

(b) The secretary for children and families shall provide information and instructions to birthing hospitals for the hospital based program for voluntary acknowledgment of paternity. The secretary for children and families may adopt rules and regulations establishing procedures for birthing hospitals under the program.

(c) Subject to appropriations, the secretary for children and families is authorized to establish in this state a physicians' office-based program for voluntary acknowledgment of paternity pursuant to K.S.A. 65-2409a, and amendments thereto, for newborn children of unwed mothers. The secretary shall provide information and instructions to physicians' offices for the program and may adopt rules and regulations establishing procedures for physicians' offices under the program.

(d) The secretary of health and environment shall provide services for the voluntary acknowledgment of paternity, in appropriate circumstances, through the office of the state registrar. The secretary of health and environment may adopt rules and regulations to carry out the requirements of this section.

History: L. 1994, ch. 292, § 2; L. 1997, ch. 182, § 66; L. 2014, ch. 115, § 32; July 1.



23-2204 Acknowledgment of paternity forms.

23-2204. Acknowledgment of paternity forms. (a) The state registrar of vital statistics, in conjunction with the secretary for children and families, shall review and, as needed, revise acknowledgment of paternity forms for use under K.S.A. 2016 Supp. 23-2223 and K.S.A. 65-2409a, and amendments thereto. The acknowledgment of paternity forms shall include or have attached a written description pursuant to subsection (b) of the rights and responsibilities of acknowledging paternity.

(b) A written description of the rights and responsibilities of acknowledging paternity shall state the following:

(1) An acknowledgment of paternity creates a permanent father and child relationship which can only be ended by court order. A person who wants to revoke the acknowledgment of paternity must file the request with the court before the child is one year old, unless the person was under age 18 when the acknowledgment of paternity was signed. A person under age 18 when the acknowledgment was signed has until one year after his or her 18th birthday to file a request, but if the child is more than one year old then, the judge will first consider the child's best interests.

The person will have to show that the acknowledgment was based on fraud, duress (threat) or an important mistake of fact, unless the request is filed within 60 days of signing the acknowledgment or before any court hearing about the child, whichever is earlier;

(2) both the father and the mother are responsible for the care and support of the child. If necessary, this duty may be enforced through legal action such as a child support order, an order to pay birth or other medical expenses of the child or an order to repay government assistance payments for the child's care. A parent's willful failure to support the parent's child is a crime;

(3) both the father and the mother have rights of custody and parenting time with the child unless a court order changes their rights. Custody, residency and parenting time may be spelled out in a court order and enforced;

(4) both the father and the mother have the right to consent to medical treatment for the child unless a court order changes those rights;

(5) the child may inherit from the father and the father's family or from the mother and the mother's family. The child may receive public benefits, including, but not limited to, social security or private benefits, including, but not limited to, insurance or workers compensation because of the father-child or mother-child relationship;

(6) the father or the mother may be entitled to claim the child as a dependent for tax or other purposes. The father or the mother may inherit from the child or the child's descendants; and

(7) each parent has the right to sign or not sign an acknowledgment of paternity. Each parent has the right to talk with an attorney before signing an acknowledgment of paternity. Each parent has the right to be represented by an attorney in any legal action involving paternity or their rights or duties as a parent. Usually each person is responsible for hiring the person's own attorney.

(c) Any duty to disclose rights or responsibilities related to signing an acknowledgment of paternity shall have been met by furnishing the written disclosures of subsection (b). Any duty to disclose orally the rights or responsibilities related to signing an acknowledgment of paternity may be met by means of an audio recording of the disclosures of subsection (b).

(d) An acknowledgment of paternity completed without the written disclosures of subsection (b) is not invalid solely for that reason and may create a presumption of paternity pursuant to K.S.A. 2016 Supp. 23-2208, and amendments thereto. Nothing in K.S.A. 2016 Supp. 23-2202 through 23-2204, and amendments thereto, shall decrease the validity, force or effect of an acknowledgment of paternity executed in this state prior to the effective date of this act.

(e) Upon request, the state registrar of vital statistics shall provide a certified copy of the acknowledgment of paternity to an office providing IV-D program services.

History: L. 1994, ch. 292, § 3; L. 1997, ch. 182, § 67; L. 2000, ch. 171, § 12; L. 2014, ch. 115, § 33; July 1.



23-2205 Parent and child relationship defined.

23-2205. Parent and child relationship defined. As used in this act, "parent and child relationship" means the legal relationship existing between a child and the child's biological or adoptive parents incident to which the law confers or imposes rights, privileges, duties and obligations. It includes the mother and child relationship and the father and child relationship.

History: L. 1985, ch. 114, § 2; July 1.



23-2206 Relationship not dependent on marriage.

23-2206. Relationship not dependent on marriage. The parent and child relationship extends equally to every child and to every parent, regardless of the marital status of the parents.

History: L. 1985, ch. 114, § 3; July 1.



23-2207 How parent and child relationship is established.

23-2207. How parent and child relationship is established. The parent and child relationship between a child and:

(a) The mother may be established by proof of her having given birth to the child or under this act.

(b) The father may be established under this act or, in the absence of a final judgment establishing paternity, by a voluntary acknowledgment of paternity meeting the requirements of K.S.A. 2016 Supp. 23-2204, and amendments thereto, unless the voluntary acknowledgment has been revoked pursuant to K.S.A. 2016 Supp. 23-2209, and amendments thereto.

(c) An adoptive parent may be established by proof of adoption.

History: L. 1985, ch. 114, § 4; L. 1997, ch. 182, § 62; July 3.



23-2208 Presumption of paternity.

23-2208. Presumption of paternity. (a) A man is presumed to be the father of a child if:

(1) The man and the child's mother are, or have been, married to each other and the child is born during the marriage or within 300 days after the marriage is terminated by death or by the filing of a journal entry of a decree of annulment or divorce.

(2) Before the child's birth, the man and the child's mother have attempted to marry each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is void or voidable and:

(A) If the attempted marriage is voidable, the child is born during the attempted marriage or within 300 days after its termination by death or by the filing of a journal entry of a decree of annulment or divorce; or

(B) if the attempted marriage is void, the child is born within 300 days after the termination of cohabitation.

(3) After the child's birth, the man and the child's mother have married, or attempted to marry, each other by a marriage solemnized in apparent compliance with law, although the attempted marriage is void or voidable and:

(A) The man has acknowledged paternity of the child in writing;

(B) with the man's consent, the man is named as the child's father on the child's birth certificate; or

(C) the man is obligated to support the child under a written voluntary promise or by a court order.

(4) The man notoriously or in writing recognizes paternity of the child, including but not limited to a voluntary acknowledgment made in accordance with K.S.A. 2016 Supp. 23-2223 or K.S.A. 65-2409a, and amendments thereto.

(5) Genetic test results indicate a probability of 97% or greater that the man is the father of the child.

(6) The man has a duty to support the child under an order of support regardless of whether the man has ever been married to the child's mother.

(b) A presumption under this section may be rebutted only by clear and convincing evidence, by a court decree establishing paternity of the child by another man or as provided in subsection (c). If a presumption is rebutted, the party alleging the existence of a father and child relationship shall have the burden of going forward with the evidence.

(c) If two or more presumptions under this section arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic, including the best interests of the child, shall control.

(d) Full faith and credit shall be given to a determination of paternity made by any other state or jurisdiction, whether the determination is established by judicial or administrative process or by voluntary acknowledgment. As used in this section, "full faith and credit" means that the determination of paternity shall have the same conclusive effect and obligatory force in this state as it has in the state or jurisdiction where made.

(e) If a presumption arises under this section, the presumption shall be sufficient basis for entry of an order requiring the man to support the child without further paternity proceedings.

(f) The donor of semen provided to a licensed physician for use in artificial insemination of a woman other than the donor's wife is treated in law as if he were not the birth father of a child thereby conceived, unless agreed to in writing by the donor and the woman.

History: L. 1985, ch. 114, § 5; L. 1994, ch. 292, § 5; July 1.



23-2209 Determination of father and child relationship; who may bring action; when action may be brought; revocation of acknowledgment.

23-2209. Determination of father and child relationship; who may bring action; when action may be brought; revocation of acknowledgment. (a) A child or any person on behalf of such a child, may bring an action:

(1) At any time to determine the existence of a father and child relationship presumed under K.S.A. 2016 Supp. 23-2208, and amendments thereto; or

(2) at any time until three years after the child reaches the age of majority to determine the existence of a father and child relationship which is not presumed under K.S.A. 2016 Supp. 23-2208, and amendments thereto.

(b) When authorized under K.S.A. 39-755 or 39-756, and amendments thereto, the secretary for children and families may bring an action at any time during a child's minority to determine the existence of the father and child relationship.

(c) This section does not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to the probate of estates or determination of heirship.

(d) Any agreement between an alleged or presumed father and the mother or child does not bar an action under this section.

(e) Except as otherwise provided in this subsection, if an acknowledgment of paternity pursuant to K.S.A. 2016 Supp. 23-2204, and amendments thereto, has been completed the man named as the father, the mother or the child may bring an action to revoke the acknowledgment of paternity at any time until one year after the child's date of birth. The legal responsibilities, including any child support obligation, of any signatory arising from the acknowledgment of paternity shall not be suspended during the action, except for good cause shown. If the person bringing the action was a minor at the time the acknowledgment of paternity was completed, the action to revoke the acknowledgment of paternity may be brought at any time until one year after that person attains age 18, unless the court finds that the child is more than one year of age and that revocation of the acknowledgment of paternity is not in the child's best interest.

The person requesting revocation must show, and shall have the burden of proving, that the acknowledgment of paternity was based upon fraud, duress or material mistake of fact unless the action to revoke the acknowledgment of paternity is filed before the earlier of 60 days after completion of the acknowledgment of paternity or the date of a proceeding relating to the child in which the signatory is a party, including, but not limited to, a proceeding to establish a support order.

If a court of this state has assumed jurisdiction over the matter of the child's paternity or the duty of a man to support the child, that court shall have exclusive jurisdiction to determine whether an acknowledgment of paternity may be revoked under this subsection.

If an acknowledgment of paternity has been revoked under this subsection, it shall not give rise to a presumption of paternity pursuant to K.S.A. 2016 Supp. 23-2208, and amendments thereto. Nothing in this subsection shall prevent a court from admitting a revoked acknowledgment of paternity into evidence for any other purpose.

If there has been an assignment of the child's support rights pursuant to K.S.A. 39-709, and amendments thereto, the secretary for children and families shall be a necessary party to any action under this subsection.

History: L. 1985, ch. 114, § 6; L. 1994, ch. 292, § 6; L. 1997, ch. 182, § 63; L. 2014, ch. 115, § 34; July 1.



23-2210 Jurisdiction; venue; precedence of certain other orders.

23-2210. Jurisdiction; venue; precedence of certain other orders. (a) The district court has jurisdiction of an action brought under the Kansas parentage act. The action may be joined with an action for divorce, annulment, separate maintenance, support or adoption.

(b) If any determination is sought in any action under the Kansas parentage act for custody, residency or parenting time, the initial pleading seeking that determination shall include that information required by K.S.A. 2016 Supp. 23-37,209, and amendments thereto.

(c) The action may be brought in the county in which the child, the mother or the presumed or alleged father resides or is found. If a parent or an alleged or presumed parent is deceased, an action may be brought in the county in which proceedings for probate of the estate of the parent or alleged or presumed parent have been or could be commenced.

(d) Any order issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall take precedence over any order under article 22 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto (determination of parentage), until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated.

(e) If a court of competent jurisdiction within this state has entered an order pursuant to the revised Kansas code for care of children regarding custody of a child or children who are involved in a proceeding filed pursuant to this section, and such court has determined pursuant to subsection (i)(2) of K.S.A. 38-2264, and amendments thereto, that the orders in that case shall become the custody orders in the parentage case, such court shall file a certified copy of the orders with the civil case number in the caption and then close the case under the revised Kansas code for care of children. Such orders shall be binding on the parties, unless modified based on a material change in circumstances, even if such courts have different venues.

History: L. 1985, ch. 114, § 7; L. 2000, ch. 171, § 73; L. 2010, ch. 75, § 2; L. 2011, ch. 24, § 1; July 1.



23-2211 Parties.

23-2211. Parties. (a) Except as otherwise provided in subsection (b), the child, the mother, each man presumed to be the father under K.S.A. 2016 Supp. 23-2208, and amendments thereto, and each man alleged to be the father shall be made parties or, if not subject to the jurisdiction of the court, shall be given notice of the action in a manner prescribed by the court and shall be afforded the opportunity to be heard. If a man alleged or presumed to be the father is a minor, the court shall cause notice of the pendency of the proceedings and copies of the pleadings on file to be served upon the parents or guardian of the minor and shall appoint a guardian ad litem who shall be an attorney to represent the minor in the proceedings. If the parents or guardian of the minor cannot be found, notice shall be served in the manner directed by the court.

(b) In an action to establish an order for support of the child, failure to join any person as a party shall not deprive the court of jurisdiction to determine whether a party to the action has a duty to support the child and, if so, to enter an order for support.

History: L. 1985, ch. 114, § 8; L. 1986, ch. 157, § 1; L. 1994, ch. 292, § 7; July 1.



23-2212 Genetic tests to determine paternity; order of court; refusal to submit to tests; expert witnesses.

23-2212. Genetic tests to determine paternity; order of court; refusal to submit to tests; expert witnesses. (a) Whenever the paternity of a child is in issue in any action or judicial proceeding in which the child, mother and alleged father are parties, the court, upon its own motion or upon motion of any party to the action or proceeding, shall order the mother, child and alleged father to submit to genetic tests. If an action is filed by the secretary for children and families under K.S.A. 39-755 or 39-756, and amendments thereto, the court shall order genetic tests on the motion of the secretary for children and families or any party to the action if paternity of the child is in issue. If any party refuses to submit to the tests, the court may resolve the question of paternity against the party or enforce its order if the rights of others and the interests of justice so require. The tests shall be made by experts qualified as genetic examiners who shall be appointed by the court.

(b) Parties to an action may agree to conduct genetic tests prior to or during the pendency of an action for support of a child. The verified written report of the experts shall be admitted into evidence as provided in subsection (c) unless the court finds that paternity of the child is not in issue.

(c) The verified written report of the experts shall be considered to be stipulated to by all parties unless written notice of intent to challenge the validity of the report is given to all parties not more than 20 days after receipt of a copy of the report but in no event less than 10 days before any hearing at which the genetic test results may be introduced into evidence. If such notice is given, the experts shall be called by the court as witnesses to testify as to their findings and shall be subject to cross-examination by the parties. Any party may demand that other experts, qualified as genetic examiners, perform independent tests under order of the court, the results of which may be offered in evidence. The number and qualification of the other experts shall be determined by the court. If no challenge is made, the genetic test results shall be admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy.

History: L. 1985, ch. 114, § 9; L. 1991, ch. 110, § 1; L. 1994, ch. 292, § 8; L. 2014, ch. 115, § 35; July 1.



23-2213 Evidence.

23-2213. Evidence. (a) Evidence relating to paternity may include any of the following:

(1) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception.

(2) An expert's opinion concerning the statistical probability of the alleged father's paternity based upon the duration of the mother's pregnancy.

(3) Genetic test results of the statistical probability of the alleged father's paternity.

(4) Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts. The court may, and upon request of a party shall, require the child, the mother and the alleged father to submit to appropriate tests.

(5) Testimony, records and notes of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth. Such testimony, records and notes are not privileged.

(6) Any other evidence relevant to the issue of paternity of the child, including but not limited to voluntary acknowledgment of paternity made in accordance with K.S.A. 2016 Supp. 23-2204, and amendments thereto.

(b) Testimony relating to sexual access to the mother by a man at a time other than the probable time of the conception of the child is inadmissible in evidence.

(c) For any child whose weight at birth is equal to or greater than five pounds 12 ounces, or 2,608.2 grams, it shall be presumed that the child was conceived between 300 and 230 days prior to the date of the child's birth. A presumption under this section may be rebutted by clear and convincing evidence.

(d) Evidence consisting of the results of any genetic test that is of a type generally acknowledged as reliable by accreditation bodies designated by the secretary for children and families shall not be inadmissible solely on the basis of being performed by a laboratory approved by such an accreditation body.

(e) Evidence of expenses incurred for pregnancy, childbirth and genetic tests may be admitted as evidence without requiring third-party foundation testimony and shall constitute prima facie evidence of amounts incurred for such goods and services.

History: L. 1985, ch. 114, § 10; L. 1991, ch. 110, § 2; L. 1994, ch. 292, § 9; L. 1997, ch. 182, § 64; L. 2014, ch. 115, § 36; July 1.



23-2214 Civil action; trial to court.

23-2214. Civil action; trial to court. (a) An action under this act is a civil action governed by the rules of civil procedure.

(b) Trial of all issues in actions under this act shall be to the court.

History: L. 1985, ch. 114, § 11; July 1.



23-2215 Judgment or order; other authorized orders.

23-2215. Judgment or order; other authorized orders. (a) The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes, but if any person necessary to determine the existence of a father and child relationship for all purposes has not been joined as a party, a determination of the paternity of the child shall have only the force and effect of a finding of fact necessary to determine a party's duty of support.

(b) If the judgment or order of the court is at variance with the child's birth certificate, the court shall order that a new birth certificate be issued, but only if any man named as the father on the birth certificate is a party to the action.

(c) Upon adjudging that a party is the parent of a minor child, the court shall make provision for support and education of the child under article 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto. The court may order the payment of all or a portion of the necessary medical expenses incident to the child's birth. The court may order the support and education expenses to be paid by either or both parents for the minor child.

(d) If both parents are parties to the action, the court shall enter such orders regarding custody, residency and parenting time as the court considers to be in the best interest of the child.

If the parties have an agreed parenting plan it shall be presumed the agreed parenting plan is in the best interest of the child. This presumption may be overcome and the court may make a different order if the court makes specific findings of fact stating why the agreed parenting plan is not in the best interest of the child. If the parties are not in agreement on a parenting plan, each party shall submit a proposed parenting plan to the court for consideration at such time before the final hearing as may be directed by the court.

(e) If during the proceedings the court determines that there is probable cause to believe that the child is a child in need of care, as defined by subsections (d)(1), (d)(2), (d)(3) or (d)(11) of K.S.A. 2016 Supp. 38-2202, and amendments thereto, or that neither parent is fit to have residency, the court may award temporary residency of the child to a grandparent, aunt, uncle or adult sibling, or another person or agency if the court finds by written order that: (1) (A) The child is likely to sustain harm if not immediately removed from the home; (B) allowing the child to remain in home is contrary to the welfare of the child; or (C) immediate placement of the child is in the best interest of the child; and (2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety of the child. In making such a residency order, the court shall give preference, to the extent that the court finds it is in the best interests of the child, first to awarding such residency to a relative of the child by blood, marriage or adoption and second to awarding such residency to another person with whom the child has close emotional ties. The court may make temporary orders for care, support, education and visitation that it considers appropriate. Temporary residency orders are to be entered in lieu of temporary orders provided for in K.S.A. 2016 Supp. 38-2243 and 38-2244, and amendments thereto, and shall remain in effect until there is a final determination under the revised Kansas code for care of children. An award of temporary residency under this subsection shall not terminate parental rights nor give the court the authority to consent to the adoption of the child. When the court enters orders awarding temporary residency of the child to an agency or a person other than the parent, the court shall refer a transcript of the proceedings to the county or district attorney. The county or district attorney shall file a petition as provided in K.S.A. 2016 Supp. 38-2234, and amendments thereto, and may request termination of parental rights pursuant to K.S.A. 2016 Supp. 38-2266, and amendments thereto. The costs of the proceedings shall be paid from the general fund of the county. If a final determination is made that the child is not a child in need of care, the county or district attorney shall notify the court in writing and the court, after a hearing, shall enter appropriate custody orders pursuant to this section. If the same judge presides over both proceedings, the notice is not required. Any order pursuant to the revised Kansas code for care of children shall take precedence over any similar order under this section.

(f) (1) In entering an original order for support of a child under this section, the court may award an additional judgment to the mother or any other party who made expenditures for support and education of the child from the date of birth to the date the order is entered. If the determination of paternity is based upon a presumption arising under K.S.A. 2016 Supp. 23-2208, and amendments thereto, the court shall award an additional judgment to reimburse all or part of the expenses of support and education of the child from at least the date the presumption first arose to the date the order is entered, except that no additional judgment need be awarded for amounts accrued under a previous order for the child's support.

(2) The court may consider any affirmative defenses pled and proved in making an award under this subsection.

(3) The amount of any award made under this subsection shall be determined by application of the Kansas child support guidelines. For any period occurring five years or less before or after commencement of the action, there is a rebuttable presumption that such child support guidelines amount reflects the actual expenditures made on the child's behalf during that period. For any period occurring more than five years before commencement of the action, the person seeking the award has the burden of proving that the total amount requested for that period does not exceed expenditures actually made on the child's behalf during that period.

History: L. 1985, ch. 114, § 12; L. 1985, ch. 115, § 39; L. 1986, ch. 138, § 5; L. 1986, ch. 137, § 22; L. 1988, ch. 137, § 1; L. 1991, ch. 171, § 3; L. 1992, ch. 273, § 1; L. 1994, ch. 292, § 10; L. 1997, ch. 182, § 5; L. 2000, ch. 171, § 10; L. 2001, ch. 195, § 5; L. 2010, ch. 75, § 3; L. 2011, ch. 24, § 2; L. 2014, ch. 116, § 2; July 1.



23-2216 Costs.

23-2216. Costs. (a) Costs and attorney fees may be awarded to either party as justice and equity may require. Unless the attorney represents a public agency in an action, the court may order that the amount be paid directly to the attorney, who may enforce the order in the attorney's name in the same case.

(b) The court may order reasonable fees for the child's guardian ad litem.

(c) The court may order other expenses of the action, including genetic tests, to be paid by the parties in proportions and at times determined by the court. The court may order the proportion of any indigent party to be paid from the general fund of the county. After payment, the court may tax all, part or none of the expenses as costs in the action.

(d) The fee of an expert witness qualified to perform genetic testing, but not appointed by the court, shall be paid by the party calling the expert witness but shall not be taxed as costs in the action.

History: L. 1985, ch. 114, § 13; L. 2014, ch. 116, § 3; July 1.



23-2219 Counsel for parties; free transcript for indigent on appeal.

23-2219. Counsel for parties; free transcript for indigent on appeal. (a) If the petitioner is not represented by counsel, the petitioner in an action to determine paternity may apply for services from: (1) The court trustee of the judicial district in which the action is brought, if the office of court trustee has been established in the county; or (2) the Kansas department for children and families or its contractor, if the action is brought pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as amended. At the request of a petitioner in an action to determine paternity, the county or district attorney of the county in which the action is brought shall proceed on the petitioner's behalf if the petitioner is not represented by counsel, the action is not brought pursuant to part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as amended, and there is no court trustee in the county.

(b) The court shall appoint a guardian ad litem to represent the minor child if the court finds that the interests of the child and the interests of the petitioner differ. In any other case, the court may appoint such a guardian ad litem.

(c) The court shall appoint counsel for any other party to the action who is financially unable to obtain counsel.

(d) If a party is financially unable to pay the costs of a transcript, the court shall furnish on request a transcript for purposes of appeal.

History: L. 1985, ch. 114, § 16; L. 1986, ch. 157, § 2; L. 1994, ch. 292, § 11; L. 2014, ch. 115, § 37; July 1.



23-2220 Action to determine mother and child relationship.

23-2220. Action to determine mother and child relationship. Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as practicable, the provisions of this act applicable to the father and child relationship apply.

History: L. 1985, ch. 114, § 17; July 1.



23-2221 Promise to render support.

23-2221. Promise to render support. It shall be presumed that there is consideration for any written promise to furnish support for a child, growing out of a presumed or alleged father and child relationship. Such a promise shall be enforceable according to its terms, subject to subsection (d) of K.S.A. 2016 Supp. 23-2209.

History: L. 1985, ch. 114, § 18; July 1.



23-2222 Paternity orders; birth certificates.

23-2222. Paternity orders; birth certificates. (a) Upon receipt of a certified order from a court of this state or an authenticated order of a court of another state, the state registrar of vital statistics shall prepare a new birth registration consistent with the findings of the court.

(b) The fact that the father and child relationship was declared after the child's birth shall not be ascertainable from the new birth registration, but the actual place and date of birth shall be shown.

(c) The findings upon which the new birth registration was made and the original birth certificate shall be kept in a sealed and confidential file and be subject to inspection only in exceptional cases upon order of the court for good cause shown or as otherwise provided in K.S.A. 2016 Supp. 23-2204.

History: L. 1985, ch. 114, § 19; L. 1994, ch. 292, § 12; July 1.



23-2223 Amendment of birth certificate to change name of parent or child; procedure.

23-2223. Amendment of birth certificate to change name of parent or child; procedure. (a) Whenever the parents of a minor child desire that the child's birth certificate be amended to add the name of a parent, correct the name of either parent or of the child or change the child's last name to that of either parent, both parents shall appear before a judge of the district court or a hearing officer authorized by rule of the supreme court to accept voluntary acknowledgments of parentage. The parents shall execute affidavits in the presence of the judge or hearing officer, attesting to the fact that each is a parent of the child and that they desire to amend the birth registration of the child. If both parents are not residents of this state and are outside this state, both parents shall forward to such judge or hearing officer affidavits, sworn to before a judicial officer of the state in which they reside and attesting to the fact that each is a parent of the child and that they desire to amend the birth registration of the child.

(b) The judge or hearing officer shall require the parents to exhibit or to forward to the judge or hearing officer evidence of the birth of the child. If the judge or hearing officer finds that the birth certificate of the child fails to name either the father or mother of the child, that the name of either parent or the child is incorrect or that the child's name should be changed to that of either parent, the judge or hearing officer shall forward both parents' affidavits to the state registrar of vital statistics, together with a certified order to prepare a new birth registration in the manner provided by K.S.A. 2016 Supp. 23-2222, and amendments thereto, and to seal the affidavits, court order and original birth certificate and allow inspection of them only as provided therein.

(c) The judge or hearing officer shall return all evidence and other exhibits to the parents of the child. No fee shall be charged for the performance of this service. No case file will be opened in the district court, nor will any record be made by the court of the performance of this act.

History: L. 1986, ch. 157, § 4; L. 2014, ch. 116, § 4; July 1.



23-2224 Court orders; interlocutory orders; ex parte, when; notice and hearing; temporary support.

23-2224. Court orders; interlocutory orders; ex parte, when; notice and hearing; temporary support. (a) The court, without requiring bond, may make and enforce orders which:

(1) Restrain the parties from molesting or interfering with the privacy or rights of each other;

(2) confirm the existing de facto custody of the child subject to further order of the court, if the court has jurisdiction under K.S.A. 23-37,101 et seq., and amendments thereto;

(3) appoint an expert to conduct genetic tests for determination of paternity as provided in K.S.A. 2016 Supp. 23-2212, and amendments thereto;

(4) order the mother and child and alleged father to contact the court appointed expert and provide tissue samples for testing within 30 days after service of the order;

(5) order the payment of temporary child support pursuant to subsection (c); or

(6) the court deems appropriate under the provisions of article 22 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto.

(b) (1) Interlocutory orders authorized by this section that relate to genetic testing may be issued ex parte, if:

(A) The appointed expert is a paternity laboratory accredited by the American association of blood banks; and

(B) the order does not require an adverse party to make advance payment toward the cost of the test.

(2) If such ex parte orders are issued, and if an adverse party requests modification thereof, the court will conduct a hearing within 10 days of such request.

(c) After notice and hearing, the court shall enter an order for child support during the pendency of the action as provided in this subsection. The order shall be entered if the pleadings and the motion for temporary support, if separate from the pleadings, indicate there is only one presumed father and if probable paternity by the presumed father is indicated by clear and convincing evidence. For purposes of this subsection, "clear and convincing evidence" may be presented in any form, including, but not limited to, an uncontested allegation in the pleadings, an uncontested affidavit or an agreement between the parties. For purposes of this subsection, "clear and convincing evidence" means:

(1) The presumed father does not deny paternity;

(2) the mother and the presumed father were married to each other, regardless of whether the marriage was void or voidable, at any time between 300 days before the child's birth and the child's birth;

(3) a voluntary acknowledgment of paternity was completed by the mother and the presumed father more than 60 days before the motion was filed and no request to revoke the voluntary acknowledgment has been filed; or

(4) results of genetic tests show the probability of paternity by the presumed father is equal to or greater than 97% and the report was received more than 20 days before the motion was filed, unless written notice of intent to challenge the validity of the report has been timely given.

History: L. 1991, ch. 110, § 3; L. 1997, ch. 182, § 65; L. 2014, ch. 116, § 5; July 1.



23-2225 Change in child's residence; notice; effect; exception.

23-2225. Change in child's residence; notice; effect; exception. (a) Except as provided in subsection (d), a parent granted rights pursuant to K.S.A. 2016 Supp. 23-2215(d), and amendments thereto, shall give written notice to the other parent who has been granted rights pursuant to K.S.A. 2016 Supp. 23-2215(d), and amendments thereto, not less than 30 days prior to:

(1) Changing the residence of the child; or

(2) removing the child from this state for a period of time exceeding 90 days. Such notice shall be sent by restricted mail, return receipt requested, to the last known address of the other parent.

(b) Failure to give notice as required by subsection (a) is an indirect civil contempt punishable as provided by law. In addition, the court may assess, against the parent required to give notice, reasonable attorney fees and any other expenses incurred by the other parent by reason of the failure to give notice.

(c) A change of the residence or the removal of a child from this state as described in subsection (a) may be considered a material change of circumstances which justifies modification of a prior order of child support, custody or parenting time. In determining any such motion, the court shall consider all factors the court deems appropriate including, but not limited to:

(1) The effect of the move on the best interests of the child;

(2) the effect of the move on any party having rights granted pursuant to K.S.A. 2016 Supp. 23-2215(d), and amendments thereto; and

(3) the increased cost the move will impose on any party seeking to exercise rights granted under K.S.A. 2016 Supp. 23-2215(d), and amendments thereto.

(d) A parent who has been granted rights pursuant to K.S.A. 2016 Supp. 23-2215(d), and amendments thereto, shall not be required to give the notice required by this section to the other parent when the other parent has been convicted of any crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6422, and amendments thereto, in which the child is the victim of such crime.

(e) This section shall be part of and supplemental to the Kansas parentage act.

History: L. 1998, ch. 139, § 11; L. 2000, ch. 171, § 11; L. 2011, ch. 30, § 154; L. 2015, ch. 94, § 10; July 1.






Article 23 ASSISTED CONCEPTION, REPRODUCTIVE TECHNOLOGY

23-2301 Artificial insemination; performance; consent.

23-2301. Artificial insemination; performance; consent. The technique of heterologous artificial insemination may be performed in this state at the request and with the consent in writing of the husband and wife desiring the utilization of such technique for the purpose of conceiving a child or children.

History: L. 1968, ch. 272, § 1; July 1.



23-2302 Same; child is natural child at law.

23-2302. Same; child is natural child at law. Any child or children heretofore or hereafter born as the result of heterologous artificial insemination shall be considered at law in all respects the same as a naturally conceived child of the husband and wife so requesting and consenting to the use of such technique.

History: L. 1968, ch. 272, § 2; July 1.



23-2303 Artificial insemination; consent executed and filed; file not open to public.

23-2303. Artificial insemination; consent executed and filed; file not open to public. The consent provided for in this act shall be executed and acknowledged by both the husband and wife and the person who is to perform the technique, and an original thereof may be filed under the same rules as adoption papers in the district court of the county in which such husband and wife reside. The written consent so filed shall not be open to the general public, and the information contained therein may be released only to the persons executing such consent, or to persons having a legitimate interest therein as evidenced by a specific court order.

History: L. 1968, ch. 272, § 3; L. 1976, ch. 145, § 129; Jan. 10, 1977.






Article 24 PREMARITAL AGREEMENTS

23-2401 Title of act.

23-2401. Title of act. This act may be cited as the "uniform premarital agreement act."

History: L. 1988, ch. 204, § 1; July 1.



23-2402 Definitions.

23-2402. Definitions. As used in this act:

(a) "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage; and

(b) "property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

History: L. 1988, ch. 204, § 2; July 1.



23-2403 Premarital agreement; writing required.

23-2403. Premarital agreement; writing required. A premarital agreement shall be in writing and signed by both parties. It is enforceable without consideration.

History: L. 1988, ch. 204, § 3; July 1.



23-2404 Same; areas with respect to which parties may contract; right of child to support not to be adversely affected.

23-2404. Same; areas with respect to which parties may contract; right of child to support not to be adversely affected. (a) Parties to a premarital agreement may contract with respect to all of the following:

(1) The rights and obligations of each of the parties in any of the property of either, or both, whenever and wherever acquired or located;

(2) the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

(3) the disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

(4) the modification or elimination of spousal support;

(5) the making of a will, trust or other arrangement to carry out the provisions of the agreement;

(6) the ownership rights in and disposition of the death benefit from a life insurance policy;

(7) the choice of law governing the construction of the agreement; and

(8) any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b) The right of a child to support may not be adversely affected by a premarital agreement.

History: L. 1988, ch. 204, § 4; July 1.



23-2405 Same; effective, when.

23-2405. Same; effective, when. A premarital agreement becomes effective upon marriage.

History: L. 1988, ch. 204, § 5; July 1.



23-2406 Same; amendment or revocation after marriage.

23-2406. Same; amendment or revocation after marriage. After marriage, a premarital agreement may be amended or revoked only by a written agreement, signed by the parties. The amended agreement or the revocation is enforceable without consideration.

History: L. 1988, ch. 204, § 6; July 1.



23-2407 Same; enforceability.

23-2407. Same; enforceability. (a) A premarital agreement is not enforceable if the party against whom enforcement is sought proves either of the following:

(1) That party did not execute the agreement voluntarily; or

(2) the agreement was unconscionable when such agreement was executed and, before execution of the agreement, all of the following applied to that party:

(A) Such party was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(B) such party did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(C) such party did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

(c) An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law.

History: L. 1988, ch. 204, § 7; July 1.



23-2408 Same; effect when marriage determined to be void.

23-2408. Same; effect when marriage determined to be void. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.

History: L. 1988, ch. 204, § 8; July 1.



23-2409 Same; statute of limitations tolled during marriage; equitable defenses available.

23-2409. Same; statute of limitations tolled during marriage; equitable defenses available. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.

History: L. 1988, ch. 204, § 9; July 1.



23-2410 Uniformity of act.

23-2410. Uniformity of act. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting such act.

History: L. 1988, ch. 204, § 10; July 1.



23-2411 Application of act.

23-2411. Application of act. This act shall apply to premarital agreements executed on or after the effective date of this act.

History: L. 1988, ch. 204, § 11; July 1.






Article 25 MARRIAGE

23-2501 Nature of marriage relation.

23-2501. Nature of marriage relation. The marriage contract is to be considered in law as a civil contract between two parties who are of opposite sex. All other marriages are declared to be contrary to the public policy of this state and are void. The consent of the parties is essential. The marriage ceremony may be regarded either as a civil ceremony or as a religious sacrament, but the marriage relation shall only be entered into, maintained or abrogated as provided by law.

History: L. 2011, ch. 26, § 1; July 1.



23-2502 Common-law marriage.

23-2502. Common-law marriage. The state of Kansas shall not recognize a common-law marriage contract if either party to the marriage contract is under 18 years of age.

History: L. 2011, ch. 26, § 2; July 1.



23-2503 Incestuous marriages void.

23-2503. Incestuous marriages void. All marriages between parents and children, including grandparents and grandchildren of any degree, between brothers and sisters of the one half as well as the whole blood, and between uncles and nieces, aunts and nephews, and first cousins, are declared to be incestuous and absolutely void.

History: L. 1867, ch. 84, § 2; G.S. 1868, ch. 61, § 2; R.S. 1923, 23-102; L. 1985, ch. 114, § 21; July 1.



23-2504 Solemnizing marriage; persons authorized to officiate.

23-2504. Solemnizing marriage; persons authorized to officiate. (a) Marriage may be validly solemnized and contracted in this state, after a license has been issued for the marriage, in the following manner: By the mutual declarations of the two parties to be joined in marriage, made before an authorized officiating person and in the presence of at least two competent witnesses over 18 years of age, other than the officiating person, that they take each other as husband and wife.

(b) The following are authorized to be officiating persons:

(1) Any currently ordained clergyman or religious authority of any religious denomination or society;

(2) any licentiate of a denominational body or an appointee of any bishop serving as the regular clergyman of any church of the denomination to which the licentiate or appointee belongs, if not restrained from so doing by the discipline of that church or denomination;

(3) any judge or justice of a court of record;

(4) any municipal judge of a city of this state; and

(5) any retired judge or justice of a court of record.

(c) The two parties themselves, by mutual declarations that they take each other as husband and wife, in accordance with the customs, rules and regulations of any religious society, denomination or sect to which either of the parties belong, may be married without an authorized officiating person.

History: L. 1968, ch. 207, § 1; L. 1973, ch. 134, § 26; L. 1984, ch. 134, § 1; L. 1996, ch. 194, § 2; July 1.



23-2505 Issuance of marriage license; form; waiting period; emergency; lawful age; consent, when; unlawful acts, penalty; duties of person issuing license; expiration of license.

23-2505. Issuance of marriage license; form; waiting period; emergency; lawful age; consent, when; unlawful acts, penalty; duties of person issuing license; expiration of license. (a) The clerks of the district courts or judges thereof, when applied to for a marriage license by any person who is one of the parties to the proposed marriage and who is legally entitled to a marriage license, shall issue a marriage license in substance as follows:

MARRIAGE LICENSE(Name of place where office located, month, day and year.)

TO ANY PERSON authorized by law to perform the marriage ceremony,

Greeting:

You are hereby authorized to join in marriage A B of ____________, date of birth _______, and C D of ____________, date of birth _______, (and name of parent or guardian consenting), and of this license, duly endorsed, you will make due return to this office immediately after performing the ceremony.

E F, (title of person issuing the license).

(b) No clerk or judge of the district court shall issue a marriage license before the third calendar day (Sunday, holidays, and days on which the office of the clerk of the court is not accessible included) following the date of the filing of the application therefor in such clerk's or judge's office except that in cases of emergency or extraordinary circumstances, a judge of the district court may upon proper showing being made, permit by order of the court the issuance of such marriage license without waiting three days. Each district court shall keep a record of all marriages resulting from licenses issued by the court, which record shall show the names of the persons who were married and the date of the marriage.

(c) No clerk or judge shall issue a license authorizing the marriage of any person:

(1) Under the age of 16 years, except that a judge of the district court may, after due investigation, give consent and issue the license authorizing the marriage of a person 15 years of age when the marriage is in the best interest of the person 15 years of age; or

(2) who is 16 or 17 years of age without the express consent of such person's father, mother or legal guardian and the consent of the judge unless consent of both the mother and father and any legal guardian or all then living parents and any legal guardian is given in which case the consent of the judge shall not be required. If not given in person at the time of the application, the consent shall be evidenced by a written certificate subscribed thereto and duly attested. Where the applicants or either of them are 16 or 17 years of age and their parents are dead and there is no legal guardian then a judge of the district court may after due investigation give consent and issue the license authorizing the marriage.

(d) The judge or clerk may issue a license upon the affidavit of the party personally appearing and applying therefor, to the effect that the parties to whom such license is to be issued are of lawful age, as required by this section, and the judge or clerk is hereby authorized to administer oaths for that purpose.

(e) Every person swearing falsely in such affidavit shall be guilty of a misdemeanor and shall be punished by a fine not exceeding $500. A clerk or judge of the district court shall state in every license the birth dates of the parties applying for the same, and if either or both are 16 or 17 years of age, the name of the father, mother, or guardian consenting to such marriage.

(f) Every marriage license shall expire at the end of six months from the date of issuance if the marriage for which the license was issued does not take place within the six-month period of time.

History: L. 1867, ch. 84, § 5; G.S. 1868, ch. 61, § 5; L. 1905, ch. 302, § 1; L. 1913, ch. 224, § 2; R.S. 1923, 23-106; L. 1947, ch. 240, § 1; L. 1967, ch. 202, § 1; L. 1968, ch. 207, § 3; L. 1969, ch. 184, § 1; L. 1972, ch. 161, § 3; L. 1976, ch. 145, § 116; L. 1977, ch. 109, § 18; L. 1987, ch. 119, § 1; L. 1994, ch. 120, § 1; L. 1996, ch. 142, § 2; L. 2006, ch. 184, § 1; L. 2010, ch. 11, § 1; Apr. 1.



23-2506 Designation of new legal name, procedure; certified copy of marriage license and certificate of marriage proof of identity.

23-2506. Designation of new legal name, procedure; certified copy of marriage license and certificate of marriage proof of identity. (a) At the time of marriage, a person may designate a new legal name, by which such person shall subsequently be known. Such name may include a combination of the person's prior existing name and the prior existing name of such person's spouse, or derivative versions thereof.

(b) A person's name, as designated pursuant to subsection (a), shall be recorded on the marriage license issued to such person, along with such person's name at the time of the person's application for such license, which shall be described thereon as the person's former name.

(c) The change to the person's new legal name shall be effective upon the endorsement of the person's marriage license with the certificate of marriage of the person who performed the marriage ceremony pursuant to K.S.A. 2016 Supp. 23-2511, and amendments thereto.

(d) A certified copy of a person's marriage license endorsed with a certificate of marriage pursuant to K.S.A. 2016 Supp. 23-2511, and amendments thereto, shall constitute proof of identity for the purposes of issuance of any Kansas driver's license or nondriver's identification card.

History: L. 2007, ch. 162, § 1; July 1.



23-2507 Registration.

23-2507. Registration. All marriages occurring within the state shall be registered under the supervision of the secretary of health and environment as provided in K.S.A. 65-102.

History: L. 1913, ch. 224, § 1; R.S. 1923, 23-105; L. 1980, ch. 106, § 2; July 1.



23-2508 Validity of marriages contracted without state.

23-2508. Validity of marriages contracted without state. All marriages contracted without this state, which would be valid by the laws of the country in which the same were contracted, shall be valid in all courts and places in this state. It is the strong public policy of this state only to recognize as valid marriages from other states that are between a man and a woman.

History: L. 1867, ch. 84, § 9; G.S. 1868, ch. 61, § 9; R.S. 1923, 23-115; L. 1996, ch. 142, § 3; July 1.



23-2509 Forms for licenses, issuance; photocopy to applicant; computer generated licenses.

23-2509. Forms for licenses, issuance; photocopy to applicant; computer generated licenses. Forms for license shall be furnished by the secretary of health and environment and shall be photocopied and issued with the photocopy to the applicant therefor for delivery to the person who performs the marriage ceremony after the judge or clerk or the district court has recorded the required personal information as provided by K.S.A. 2016 Supp. 23-2505, and amendments thereto, for the original marriage license being issued. Such photocopy shall clearly be marked as "DUPLICATE." The secretary may approve the use of an automated system whereby the marriage license form is computer generated. In such instances, the court shall comply with prescribed specifications as set out by the secretary to ensure uniformity across the state.

History: L. 1913, ch. 224, § 3; R.S. 1923, 23-107; L. 1976, ch. 145, § 117; L. 1977, ch. 109, § 19; L. 1980, ch. 106, § 3; L. 1987, ch. 119, § 2; L. 1990, ch. 116, § 1; L. 1995, ch. 178, § 1; Apr. 27.



23-2510 License fee; authorized only by legislative enactment; disposition.

23-2510. License fee; authorized only by legislative enactment; disposition. (a) The judge or clerk of the district court shall collect from the applicant for a marriage license a fee of $59.

(b) The clerk of the court shall remit all fees prescribed by this section to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury. Of each remittance, the state treasurer shall credit 38.98% to the protection from abuse fund, 15.19% to the family and children trust account of the family and children investment fund created by K.S.A. 38-1808, and amendments thereto, 16.95% to the crime victims assistance fund created by K.S.A. 74-7334, and amendments thereto, 15.25% to the judicial branch nonjudicial salary adjustment fund created by K.S.A. 2016 Supp. 20-1a15, and amendments thereto, and the remainder to the state general fund.

(c) Except as provided further, the marriage license fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for a marriage license. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $26.50 per marriage license fee, to fund the costs of non-judicial personnel.

History: L. 1984, ch. 136, § 1; L. 1989, ch. 239, § 5; L. 1992, ch. 313, § 10; L. 1996, ch. 188, § 3; L. 2001, ch. 5, § 85; L. 2006, ch. 215, § 5; L. 2008, ch. 95, § 6; L. 2009, ch. 116, § 13; L. 2010, ch. 62, § 5; L. 2011, ch. 87, § 5; L. 2012, ch. 66, § 5; L. 2013, ch. 125, § 5; L. 2015, ch. 81, § 11; July 1.



23-2511 Marriage certificate; recording marriages.

23-2511. Marriage certificate; recording marriages. (a) Every person who performs a marriage ceremony under the provisions of this act shall endorse the person's certificate of the marriage on the license, give the duplicate copy of the license to the parties to the marriage and return the license, within 10 days after the marriage, to the judge or clerk of the district court who issued it. The judge or clerk shall record the marriage on the marriage record in the office of the judge or clerk and shall forward, not later than the third day of the following month, to the secretary of health and environment the license and certificate of marriage, together with a statement of the names of the parties and the name and address of the person who performed the marriage ceremony.

(b) If no marriage license has been issued by the judge or clerk of the district court during a month, the judge or clerk shall promptly notify the secretary of health and environment to that effect on a form provided for that purpose.

History: L. 1913, ch. 224, § 5; L. 1917, ch. 236, § 1; R.S. 1923, 23-109; L. 1925, ch. 201, § 2; L. 1968, ch. 207, § 5; L. 1976, ch. 170, § 2; L. 1976, ch. 151, § 5; L. 1977, ch. 109, § 21; L. 1980, ch. 106, § 6; L. 1984, ch. 147, § 7; L. 1984, ch. 135, § 1; July 1.



23-2512 Records of marriages; indexing; certified copies or abstracts.

23-2512. Records of marriages; indexing; certified copies or abstracts. The secretary of health and environment shall index all records received pursuant to K.S.A. 2016 Supp. 23-2511, and amendments thereto, and, upon request, shall issue a certified copy or abstract of them which in all courts and for all purposes shall be prima facie evidence of the facts stated in them. For each certified copy or abstract a fee shall be paid to the secretary in an amount prescribed in accordance with, and disposed of in the manner provided by, K.S.A. 65-2418, and amendments thereto.

History: L. 1913, ch. 224, § 6; R.S. 1923, 23-110; L. 1956, ch. 52, § 7; L. 1957, ch. 431, § 6; L. 1963, ch. 398, § 9; L. 1967, ch. 203, § 1; L. 1973, ch. 309, § 13; L. 1975, ch. 462, § 29; L. 1976, ch. 145, § 121; L. 1978, ch. 347, § 5; L. 1980, ch. 106, § 7; L. 1983, ch. 286, § 16; L. 1984, ch. 147, § 8; L. 1984, ch. 135, § 2; L. 2002, ch. 160, § 1; May 23.



23-2513 Penalty for not complying with statutory requirements.

23-2513. Penalty for not complying with statutory requirements. Any judge or clerk of the district court or person authorized by law to perform the marriage ceremony in this state who shall fail to comply with any of the provisions of this act shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than one hundred dollars, and the county or district attorney of any county when presented with a statement of facts and circumstances shall forthwith initiate and promptly follow up the necessary court proceedings against the parties responsible for the alleged violation of the law.

History: L. 1913, ch. 224, § 8; R.S. 1923, 23-111; L. 1976, ch. 145, § 122; L. 1977, ch. 109, § 22; July 1.



23-2514 Copy of licenses returned kept by court personnel.

23-2514. Copy of licenses returned kept by court personnel. The judge or clerk of the district court shall keep a correct copy of all marriage licenses returned with the endorsement on the license by the person performing the marriage ceremony.

History: L. 1867, ch. 84, § 6; G.S. 1868, ch. 61, § 6; R.S. 1923, 23-112; L. 1976, ch. 145, § 123; L. 1977, ch. 109, § 23; L. 1990, ch. 116, § 2; July 1.



23-2515 Proof of relationship of parties; penalty for granting license to parties not entitled without examination.

23-2515. Proof of relationship of parties; penalty for granting license to parties not entitled without examination. In all cases, before granting a marriage license the judge or clerk of the district court shall require the applicant for such license to take and subscribe to an oath to the effect that none of the reasons set forth in K.S.A. 2016 Supp. 23-2503 exist why such applicant should not be granted a marriage license; and the judge or clerk may in his or her discretion examine witnesses under oath concerning the matters referred to in K.S.A. 2016 Supp. 23-2503, as applied to the applicant for such marriage license, and for the purpose of this act shall have power to administer oaths. If the judge or clerk fails to examine such applicant for license as provided in this section, he or she shall be liable to fine for granting license to parties not legally entitled thereto, in any sum not exceeding one thousand dollars ($1,000), to be recovered by indictment or information, with cost.

History: L. 1867, ch. 84, § 8; G.S. 1868, ch. 61, § 8; L. 1886, ch. 124, § 1; R.S. 1923, 23-114; L. 1976, ch. 145, § 125; L. 1977, ch. 109, § 25; July 1.



23-2516 Validation of certain marriages; performance of marriage by Baha'is assembly.

23-2516. Validation of certain marriages; performance of marriage by Baha'is assembly. (a) All marriages solemnized among the society called Friends, or Quakers, in the form previously practiced and in use in their meetings shall be good and valid and shall not be construed as affected by any of the foregoing provisions of this act. All marriages previously solemnized in this state by that society, in accordance with its forms and usage, are hereby declared legal and valid.

(b) A local spiritual assembly of the Baha'is or representative members of that assembly, according to the usage of their religious community, as defined in the declaration of trust and bylaws of the national spiritual assembly of the Baha'is of the United States and bylaws of a local spiritual assembly may perform and witness the marriage ceremony in this state and certify on the back of the license the facts of the marriage and its date.

(c) Any marriage ceremony performed prior to the effective date of this act and certified by any person who had been issued a certificate of election as justice of the peace and the resulting marriage are hereby declared legal and valid.

History: L. 1867, ch. 844, § 10; G.S. 1868, ch. 61, § 10; L. 1870, ch. 75, § 1; R.S. 1923, 23-116; L. 1945, ch. 196, § 1; L. 1961, ch. 191, § 1; L. 1967, ch. 204, § 1; L. 1971, ch. 122, § 1; L. 1973, ch. 134, § 27; L. 1984, ch. 134, § 2; July 1.



23-2517 Solemnizing marriage; persons not authorized; penalty.

23-2517. Solemnizing marriage; persons not authorized; penalty. It shall be unlawful for any person not a duly authorized officiating person as provided by K.S.A. 2016 Supp. 23-2504 to perform the marriage ceremony in this state. Any person violating the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than one hundred dollars ($100) or by imprisonment in the county jail for not more than six (6) months or by both such fine and imprisonment.

History: L. 1945, ch. 196, § 2; L. 1968, ch. 207, § 6; July 1.



23-2518 Records or copies as evidence.

23-2518. Records or copies as evidence. The books of record of marriage licenses issued, to be kept by the judges of the district court of the several counties, and copies of entries therein, certified by such judge under his or her official seal, shall be evidence in all courts.

History: L. 1867, ch. 84, § 11; G.S. 1868, ch. 61, § 11; R.S. 1923, 23-117; L. 1976, ch. 145, § 126; Jan. 10, 1977.






Article 26 MARITAL PROPERTY RIGHTS

23-2601 Married persons; separate property; marital property.

23-2601. Married persons; separate property; marital property. The property, real and personal, which any person in this state may own at the time of the person's marriage, and the rents, issues, profits or proceeds thereof, and any real, personal or mixed property which shall come to a person by descent, devise or bequest, and the rents, issues, profits or proceeds thereof, or by gift from any person, shall remain the person's sole and separate property, notwithstanding the marriage, and not be subject to the disposal of the person's spouse or liable for the spouse's debts, except as provided in K.S.A. 33-101 et seq. and 33-201 et seq., and amendments thereto.

History: L. 2011, ch. 26, § 3; L. 2013, ch. 124, § 1; July 1.



23-2602 Conveyances and contracts concerning property.

23-2602. Conveyances and contracts concerning property. A married person, while the marriage relation subsists, may bargain, sell and convey his or her real and personal property and enter into any contract.

History: G.S. 1868, ch. 62, § 2; R.S. 1923, 23-202; L. 1976, ch. 172, § 2; July 1.



23-2603 Sue and be sued.

23-2603. Sue and be sued. A person may, while married, sue and be sued in the same manner as if he or she were unmarried.

History: G.S. 1868, ch. 62, § 3; R.S. 1923, 23-203; L. 1976, ch. 172, § 3; July 1.



23-2604 Married person may carry on trade or business; earnings.

23-2604. Married person may carry on trade or business; earnings. Any married person may carry on any trade or business, and perform any labor or services, on his or her sole and separate account; and the earnings of any married person from his or her trade, business, labor or services shall be his or her sole and separate property, and may be used and invested by him or her in his or her own name.

History: G.S. 1868, ch. 62, § 4; R.S. 1923, 23-204; L. 1976, ch. 172, § 4; July 1.



23-2605 Loss or impairment of services; right of action.

23-2605. Loss or impairment of services; right of action. Where, through the wrong of another, a married person shall sustain personal injuries causing the loss or impairment of his or her ability to perform services, the right of action to recover damages for such loss or impairment shall vest solely in such person, and any recovery therefor, so far as it is based upon the loss or impairment of his or her ability to perform services in the household and in the discharge of his or her domestic duties, shall be for the benefit of such person's spouse so far as he or she shall be entitled thereto. Nothing herein shall in any way affect the right of the spouse to recover damages for the wrongful death of his or her spouse.

History: L. 1921, ch. 177, § 1; R.S. 1923, 23-205; L. 1976, ch. 172, § 5; July 1.



23-2606 Rights of persons married out of state.

23-2606. Rights of persons married out of state. Any person who shall have been married out of this state, shall, if the spouse afterward becomes a resident of this state, enjoy all the rights as to property which he or she may have acquired by the laws of any other state, territory or country, or which he or she may have acquired by virture of any marriage contract or settlement made out of this state.

History: G.S. 1868, ch. 62, § 5; R.S. 1923, 22-206; L. 1976, ch. 172, § 6; July 1.



23-2607 Marriage settlements or contracts.

23-2607. Marriage settlements or contracts. Nothing in this act contained shall invalidate any marriage settlement or contract now made or to be hereafter made.

History: G.S. 1868, ch. 62, § 6; Oct. 31; R.S. 1923, 23-207.



23-2608 Alienation of affections actions abolished.

23-2608. Alienation of affections actions abolished. There shall be no right to bring an action in this state to recover damages for alienation of affections based on any act done on or after July 1, 1982.

History: L. 1982, ch. 240, § 1; July 1.






Article 27 DISSOLUTION OF MARRIAGE

23-2701 Grounds for divorce or separate maintenance.

23-2701. Grounds for divorce or separate maintenance. (a) The district court shall grant a decree of divorce or separate maintenance for any of the following grounds: (1) Incompatibility; (2) failure to perform a material marital duty or obligation; or (3) incompatibility by reason of mental illness or mental incapacity of one or both spouses.

(b) The ground of incompatibility by reason of mental illness or mental incapacity of one or both spouses shall require a finding of either: (1) Confinement of the spouse in an institution by reason of mental illness for a period of two years, which confinement need not be continuous; or (2) an adjudication of mental illness or mental incapacity of the spouse by a court of competent jurisdiction while the spouse is confined in an institution by reason of mental illness. In either case, there must be a finding by at least two of three physicians, appointed by the court before which the action is pending, that the mentally ill or mentally incapacitated spouse has a poor prognosis for recovery from the mental illness or mental incapacity, based upon general knowledge available at the time. A decree granted on the ground of incompatibility by reason of mental illness or mental incapacity of one or both spouses shall not relieve a party from contributing to the support and maintenance of the mentally ill or mentally incapacitated spouse. If both spouses are confined to institutions because of mental illness or mental incapacity, the guardian of either spouse may file a petition for divorce and the court may grant the divorce on the ground of incompatibility by reason of mental illness or mental incapacity.

History: L. 1963, ch. 303, 60-1601; L. 1965, ch. 354, § 14; L. 1967, ch. 327, § 1; L. 1969, ch. 286, § 1; L. 1982, ch. 152, § 1; Jan. 1, 1983.



23-2702 Grounds for annulment.

23-2702. Grounds for annulment. (a) The district court shall grant a decree of annulment of any marriage for either of the following grounds: (1) The marriage is void for any reason; or (2) the contract of marriage is voidable because it was induced by fraud.

(b) The district court may grant a decree of annulment of any marriage if the contract of marriage was induced by mistake of fact, lack of knowledge of a material fact or any other reason justifying recission of a contract of marriage.

History: L. 1963, ch. 303, 60-1602; L. 1982, ch. 152, § 2; Jan. 1, 1983.



23-2703 Residence.

23-2703. Residence. (a) State. The petitioner or respondent in an action for divorce must have been an actual resident of the state for 60 days immediately preceding the filing of the petition.

(b) Military residence. Any person who has been a resident of or stationed at a United States post or military reservation within the state for 60 days immediately preceding the filing of the petition may file an action for divorce in any county adjacent to the post or reservation.

(c) Residence of spouse. For the purposes of this article, a spouse may have a residence in this state separate and apart from the residence of the other spouse.

History: L. 1963, ch. 303, 60-1603; L. 1969, ch. 287, § 1; L. 1974, ch. 241, § 1; L. 1982, ch. 152, § 3; Jan. 1, 1983.



23-2704 Petition and summons.

23-2704. Petition and summons. (a) Verification of petition. The truth of the allegations of any petition under this article must be verified by the petitioner in person or by the guardian of an incapacitated person.

(b) Captions. All pleadings shall be captioned, "In the matter of the marriage of _________ and __________." In the caption, the name of the petitioner shall appear first and the name of the respondent shall appear second, but the respective parties shall not be designated as such.

(c) Contents of petition. The grounds for divorce, annulment or separate maintenance shall be alleged as nearly as possible in the general language of the statute, without detailed statement of facts. If there are minor children of the marriage, the petition shall state their names and dates of birth and shall contain, or be accompanied by an affidavit which contains, the information required by K.S.A. 2016 Supp. 23-37,209, and amendments thereto.

(d) Bill of particulars. The opposing party may demand a statement of the facts which shall be furnished in the form of a bill of particulars. The facts stated in the bill of particulars shall be the specific facts upon which the action shall be tried. If interrogatories have been served on or a deposition taken of the party from whom the bill of particulars is demanded, the court in its discretion may refuse to grant the demand for a bill of particulars. A copy of the bill of particulars shall be delivered to the judge. The bill of particulars shall not be filed with the clerk of the court or become a part of the record except on appeal, and then only when the issue to be reviewed relates to the facts stated in the bill of particulars. The bill of particulars shall be destroyed by the district judge unless an appeal is taken, in which case the bill of particulars shall be destroyed upon receipt of the final order from the appellate court.

(e) Service of process. Service of process shall be made in the manner provided in article 3 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 303, 60-1604; L. 1967, ch. 328, § 1; L. 1977, ch. 204, § 1; L. 1978, ch. 231, § 28; L. 1982, ch. 152, § 4; L. 1986, ch. 115, § 92; L. 2000, ch. 171, § 78; L. 2012, ch. 162, § 36; L. 2013, ch. 124, § 2; July 1.



23-2705 Answer and counterclaim.

23-2705. Answer and counterclaim. The respondent may answer and may also file a counterclaim for divorce, annulment or separate maintenance. If new matter is set up in the answer, it shall be verified by the respondent in person or by the guardian of an incapacitated person. If a counterclaim is filed, it shall be subject to the provisions of subsections (a), (b) and (c) of K.S.A. 2016 Supp. 23-2704, and amendments thereto. When there are minor children of the marriage, the answer shall contain, or be accompanied by an affidavit which contains, the information required by K.S.A. 2016 Supp. 23-37,209, and amendments thereto.

History: L. 1963, ch. 303, 60-1605; L. 1965, ch. 365, § 1; L. 1978, ch. 231, § 29; L. 1982, ch. 152, § 5; L. 2000, ch. 171, § 79; July 1.



23-2706 Granting of decree mandatory; exceptions; denial of relief; orders authorized.

23-2706. Granting of decree mandatory; exceptions; denial of relief; orders authorized. The court shall grant a requested decree of divorce, separate maintenance or annulment unless the granting of the decree is discretionary under this act or unless the court finds that there are no grounds for the requested alteration of marital status. If a decree of divorce, separate maintenance or annulment is denied for lack of grounds, the court shall nevertheless, if application is made by one of the parties, make the orders authorized by articles 28, 29, 30 and 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1963, ch. 303, 60-1606; L. 1975, ch. 303, § 1; L. 1982, ch. 152, § 6; L. 2011, ch. 26, § 42; L. 2012, ch. 162, § 37; May 31.



23-2707 Interlocutory orders.

23-2707. Interlocutory orders. (a) Permissible orders. After the filing of a petition for divorce, annulment or separate maintenance, and during the pendency of the action until the entry of final judgment the judge assigned to hear the action may, without requiring bond, make, modify, vacate and enforce by attachment, orders which:

(1) Jointly restrain the parties with regard to disposition of the property of the parties and provide for the use, occupancy, management and control of that property;

(2) restrain the parties from molesting or interfering with the privacy or rights of each other;

(3) provide for the legal custody and residency of and parenting time with the minor children and the support, if necessary, of either party and of the minor children during the pendency of the action;

(4) require mediation between the parties on issues, including, but not limited to, child custody, residency, division of property, parenting time and development of a parenting plan;

(5) make provisions, if necessary, for the expenses of the suit, including reasonable attorney's fees, that will insure to either party efficient preparation for the trial of the case;

(6) require an investigation by court service officers into any issue arising in the action; or

(7) require that each parent execute any and all documents, including any releases, necessary so that both parents may obtain information from and to communicate with any health insurance provider regarding the health insurance coverage provided by such health insurance provider to the child. The provisions of this paragraph shall apply irrespective of which parent owns, subscribes or pays for such health insurance coverage.

(b) Ex parte orders. Orders authorized by subsections (a)(1), (2), (3), (4) and (7) may be entered after ex parte hearing upon compliance with rules of the supreme court, except that no ex parte order shall have the effect of changing the residency of a minor child from the parent who has had the sole de facto residency of the child to the other parent unless there is sworn testimony to support a showing of extraordinary circumstances. If an interlocutory order is issued ex parte, the court shall hear a motion to vacate or modify the order within 14 days of the date on which a party requests a hearing whether to vacate or modify the order. In the absence, disability, or disqualification of the judge assigned to hear the action, any other judge of the district court may make any order authorized by this section, including vacation or modification or any order issued by the judge assigned to hear the action.

(c) Support orders. (1) An order of support obtained pursuant to this section may be enforced by an order of garnishment as provided in this section.

(2) No order of garnishment shall be issued under this section unless: (A) Fourteen or more days have elapsed since the order of support was served upon the party required to pay the support; and (B) the order of support contained a notice that the order of support may be enforced by garnishment and that the party has a right to request an opportunity for a hearing to contest the issuance of an order of garnishment, if the hearing is requested by motion filed within seven days after service of the order of support upon the party. If a hearing is requested, the court shall hold the hearing within seven days after the motion requesting the hearing is filed with the court or at a later date agreed to by the parties.

(3) No bond shall be required for the issuance of an order of garnishment pursuant to this section. Except as provided in this section, garnishments authorized by this section shall be subject to the procedures and limitations applicable to other orders of garnishment authorized by law.

(4) A party desiring to have the order of garnishment issued shall file an affidavit with the clerk of the district court stating that:

(A) The order of support contained the notice required by this subsection;

(B) fourteen or more days have elapsed since the order of support was served upon the party required to pay the support; and

(C) either no hearing was requested on the issuance of an order of garnishment within the seven days after service of the order of support upon the party required to pay the same or a hearing was requested and held and the court did not prohibit the issuance of an order of garnishment.

(d) If an interlocutory order for legal custody, residency or parenting time is sought, the party seeking such order shall file a proposed temporary parenting plan as provided by K.S.A. 2016 Supp. 23-3211, and amendments thereto, at the time such order is sought. If any motion is filed to modify any such interlocutory orders, or in opposition to a request for issuance of interlocutory orders, that party shall attach to such motion or opposition a proposed alternative parenting plan.

(e) Service of process. Service of process served under subsection (a)(1) and (2) shall be by personal service and not by certified mail return receipt requested.

History: L. 1963, ch. 303, 60-1607; L. 1976, ch. 251, § 25; L. 1977, ch. 204, § 2; L. 1979, ch. 183, § 3; L. 1982, ch. 152, § 7; L. 1990, ch. 202, § 32; L. 1998, ch. 162, § 2; L. 2000, ch. 171, § 14; L. 2008, ch. 127, § 1; L. 2010, ch. 135, § 176; L. 2014, ch. 116, § 6; July 1.



23-2708 Action for divorce; time for hearing.

23-2708. Action for divorce; time for hearing. An action for divorce shall not be heard until 60 days after the filing of the petition unless the judge enters an order declaring the existence of an emergency, stating the precise nature of the emergency, the substance of the evidence material to the emergency and the names of the witnesses who gave the evidence. A request for an order declaring the existence of an emergency may be contained in a pleading or made by motion. Unless otherwise agreed by the parties, a request for the declaration of an emergency shall not be heard prior to the expiration of the time permitted for the filing of an answer. Unless waived, notice of the hearing requesting the declaration of an emergency shall be given to all parties not in default not less than seven days prior to the date of the hearing. Upon a finding that an emergency exists, the divorce and all issues pertaining thereto may be heard immediately.

History: L. 2011, ch. 26, § 4; July 1.



23-2709 Pretrial conference.

23-2709. Pretrial conference. The court shall conduct a pretrial conference or conferences in accordance with K.S.A. 60-216, and amendments thereto, upon request of either party or on the court's own motion. Any pretrial conference shall be set on a date other than the date of trial and the parties shall be present or available within the courthouse.

History: L. 2011, ch. 26, § 5; L. 2012, ch. 162, § 38; May 31.



23-2710 Marriage counseling; costs thereof.

23-2710. Marriage counseling; costs thereof. (a) After the filing of the answer or other responsive pleading by the respondent, the court, on its own motion or upon motion of either of the parties, may require both parties to the action to seek marriage counseling if marriage counseling services are available within the judicial district of venue of the action. Neither party shall be required to submit to marriage counseling provided by any religious organization of any particular denomination.

(b) The cost of any counseling authorized by this section may be assessed as costs in the case.

History: L. 2011, ch. 26, § 6; L. 2012, ch. 162, § 39; May 31.



23-2711 Decree; authorized orders.

23-2711. Decree; authorized orders. (a) A decree in an action under article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, may include orders on the following matters:

(1) An order changing or terminating the parties' marital status by divorce, annulment or separate maintenance;

(2) an order making an equitable division of the parties' property as authorized by article 28 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(3) an order regarding spousal support as authorized by article 29 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(4) an order for child support as authorized by article 30 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(5) an order allocating parental decision-making and entering a parenting plan as authorized by article 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(6) an order changing one or both parties' names as authorized by K.S.A. 2016 Supp. 23-2716, and amendments thereto; and

(7) an order awarding costs and attorneys fees to either party under K.S.A. 2016 Supp. 23-2715, and amendments thereto.

(b) The provisions of this section shall be construed and applied retroactively.

History: L. 2012, ch. 162, § 24; May 31.



23-2712 Separation agreement.

23-2712. Separation agreement. (a) If the parties have entered into a separation agreement which the court finds to be valid, just and equitable, the agreement shall be incorporated in the decree. A separation agreement may include provisions relating to a parenting plan. The provisions of the agreement on all matters settled by it shall be confirmed in the decree except that any provisions relating to the legal custody, residency, visitation parenting time, support or education of the minor children shall be subject to the control of the court in accordance with all other provisions of this article.

(b) Matters settled by an agreement incorporated in the decree, other than matters pertaining to the legal custody, residency, visitation, parenting time, support or education of the minor children, shall not be subject to subsequent modification by the court except: (1) As prescribed by the agreement; or (2) as subsequently consented to by the parties.

History: L. 2011, ch. 26, § 7; July 1.



23-2713 Effective date as to remarriage; effect of a decree in another state.

23-2713. Effective date as to remarriage; effect of a decree in another state. (a) Any marriage contracted by a party, within or outside this state, with any other person before a judgment of divorce becomes final shall be voidable until the decree of divorce becomes final. An agreement which waives the right of appeal from the granting of the divorce and which is incorporated into the decree or signed by the parties and filed in the case shall be effective to shorten the period of time during which the remarriage is voidable.

(b) A judgment or decree of divorce rendered in any other state or territory of the United States, in conformity with the laws thereof, shall be given full faith and credit in this state, except that, if the respondent in the action, at the time of the judgment or decree, was a resident of this state and did not personally appear or defend the action in the court of that state or territory and that court did not have jurisdiction over the respondent’s person, all matters relating to maintenance, property rights of the parties and support of the minor children of the parties shall be subject to inquiry and determination in any proper action or proceeding brought in the courts of this state within two years after the date of the foreign judgment or decree, to the same extent as though the foreign judgment or decree had not been rendered. Nothing in this section shall authorize a court of this state to enter a child custody determination, as defined in K.S.A. 2016 Supp. 23-37,102, and amendments thereto, contrary to the provisions of the uniform child custody jurisdiction and enforcement act.

History: L. 2011, ch. 26, § 8; July 1.



23-2714 Evidence.

23-2714. Evidence. (a) Admissions. Upon the trial of the action, the court may admit proof of the admissions of the parties to be received in evidence, excluding such as shall appear to have been obtained by connivance, fraud, coercion, or other improper means.

(b) Marriage. Testimony admissible to prove a common-law marriage may be received as evidence of the marriage of the parties.

(c) Husband and wife as witness. Either party to the action shall be competent to testify upon all material matters involved in the controversy.

(d) Corroborating testimony. A decree of divorce, separate maintenance or annulment may be granted upon the uncorroborated testimony of either party or both of them.

History: L. 1963, ch. 303, 60-1609; L. 1970, ch. 240, § 1; L. 1975, ch. 304, § 1; July 1.



23-2715 Costs and attorney fees.

23-2715. Costs and attorney fees. Costs and attorney fees may be awarded to either party as justice and equity require. The court may order that the amount be paid directly to the attorney, who may enforce the order in the attorney's name in the same case.

History: L. 2011, ch. 26, § 9; L. 2012, ch. 162, § 40; May 31.



23-2716 Restoration of name.

23-2716. Restoration of name. Upon the request of a spouse, the court shall order the restoration of that spouse’s maiden or former name. The court shall have jurisdiction to restore the spouse’s maiden or former name at or after the time the decree of divorce becomes final. The judicial council shall develop a form which is simple, concise and direct for use with this paragraph.

History: L. 2011, ch. 26, § 10; July 1.



23-2717 Obligation to comply with orders not suspended by other party's failure to comply.

23-2717. Obligation to comply with orders not suspended by other party's failure to comply. If a party fails to comply with a provision of a decree, temporary order or injunction issued under articles 27 through 38 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the obligation of the other party to make payments for support or maintenance or to permit visitation or parenting time is not suspended, but the other party may request by motion that the court grant an appropriate order.

History: L. 2011, ch. 26, § 11; L. 2012, ch. 162, § 41; May 31.



23-2718 Interspousal tort.

23-2718. Interspousal tort. (a) An action for interspousal tort shall not be consolidated with an action under K.S.A. 2016 Supp. 23-2701 through 23-2718, 23-2802, 23-2901 through 23-2905, 23-3001 through 23-3006, 23-3119, 23-3120, 23-3201 through 23-3222, 23-3301, 23-3402, 23-3403, 23-3510 and 28-179, and amendments thereto, unless the parties agree to consolidation and consolidation is approved by the court.

(b) A decree of divorce or separate maintenance granted under subsections (a)(1) or (3) of K.S.A. 2016 Supp. 23-2701, and amendments thereto, shall not preclude an action for interspousal tort.

(c) A decree of divorce or separate maintenance granted under subsection (a)(2) of K.S.A. 2016 Supp. 23-2701, and amendments thereto, shall preclude an action for interspousal tort based upon the same factual allegations. An action for interspousal tort which has been finally determined shall preclude an action under subsection (a)(2) of K.S.A. 2016 Supp. 23-2701, and amendments thereto, based upon the same factual allegations.

History: L. 2000, ch. 171, § 29; July 1.






Article 28 DIVISION OF PROPERTY

23-2801 Marital property.

23-2801. Marital property. (a) All property owned by married persons, including the present value of any vested or unvested military retirement pay, or, for divorce or separate maintenance actions commenced on or after July 1, 1998, professional goodwill to the extent that it is marketable for that particular professional, whether described in K.S.A. 2016 Supp. 23-2601, and amendments thereto, or acquired by either spouse after marriage, and whether held individually or by the spouses in some form of co-ownership, such as joint tenancy or tenancy in common, shall become marital property at the time of commencement by one spouse against the other of an action in which a final decree is entered for divorce, separate maintenance, or annulment.

(b) Each spouse has a common ownership in marital property which vests at the time of commencement of such action, the extent of the vested interest to be determined and finalized by the court, pursuant to K.S.A. 2016 Supp. 23-2802, and amendments thereto.

History: L. 2011, ch. 26, § 12; July 1.



23-2802 Division of property.

23-2802. Division of property. (a) A decree under K.S.A. 2016 Supp. 23-2711, and amendments thereto, shall divide the real and personal property of the parties, including any retirement and pension plans, whether owned by either spouse prior to marriage, acquired by either spouse in the spouse's own right after marriage or acquired by the spouses' joint efforts, by: (1) A division of the property in kind; (2) awarding the property or part of the property to one of the spouses and requiring the other to pay a just and proper sum; or (3) ordering a sale of the property, under conditions prescribed by the court, and dividing the proceeds of the sale.

(b) Upon request, the trial court shall set a valuation date to be used for all assets at trial, which may be the date of separation, filing or trial as the facts and circumstances of the case may dictate. The trial court may consider evidence regarding changes in value of various assets before and after the valuation date in making the division of property. In dividing defined-contribution types of retirement and pension plans, the court shall allocate profits and losses on the nonparticipant’s portion until date of distribution to that nonparticipant.

(c) In making the division of property the court shall consider: (1) The age of the parties; (2) the duration of the marriage; (3) the property owned by the parties; (4) their present and future earning capacities; (5) the time, source and manner of acquisition of property; (6) family ties and obligations; (7) the allowance of maintenance or lack thereof; (8) dissipation of assets; (9) the tax consequences of the property division upon the respective economic circumstances of the parties; and (10) such other factors as the court considers necessary to make a just and reasonable division of property.

(d) The decree shall provide for any changes in beneficiary designation on: (1) Any insurance or annuity policy that is owned by the parties, or in the case of group life insurance policies, under which either of the parties is a covered person; (2) any trust instrument under which one party is the grantor or holds a power of appointment over part or all of the trust assets, that may be exercised in favor of either party; or (3) any transfer on death or payable on death account under which one or both of the parties are owners or beneficiaries.

Nothing in this section shall relieve the parties of the obligation to effectuate any change in beneficiary designation by the filing of such change with the insurer or issuer in accordance with the terms of such policy.

History: L. 2011, ch. 26, § 13; L. 2012, ch. 162, § 42; May 31.






Article 29 ESTABLISHMENT & MODIFICATION OF SPOUSAL SUPPORT

23-2901 Interpretation of terms.

23-2901. Interpretation of terms. For purposes of interpretation, the terms "alimony" and "maintenance" are synonymous.

History: L. 1982, ch. 152, § 17; L. 1983, ch. 199, § 4; July 1.



23-2902 Maintenance.

23-2902. Maintenance. (a) A decree under K.S.A. 2016 Supp. 23-2711, and amendments thereto, may award to either party an allowance for future support denominated as maintenance, in an amount the court finds to be fair, just and equitable under all of the circumstances.

(b) Maintenance may be in a lump sum, in periodic payments, on a percentage of earnings or on any other basis.

(c) A decree under K.S.A. 2016 Supp. 23-2711, and amendments thereto, may make the future payments modifiable or terminable under circumstances prescribed in the decree.

History: L. 2011, ch. 26, § 14; L. 2012, ch. 162, § 43; May 31.



23-2903 Same; modification of amounts.

23-2903. Same; modification of amounts. At any time, on a hearing with reasonable notice to the party affected, the court may modify the amounts or other conditions for the payment of any portion of the maintenance originally awarded that has not already become due, but no modification shall be made without the consent of the party liable for the maintenance, if it has the effect of increasing or accelerating the liability for the unpaid maintenance beyond what was prescribed in the original decree.

History: L. 2011, ch. 26, § 15; July 1.



23-2904 Same; modification retroactive; reinstatement.

23-2904. Same; modification retroactive; reinstatement. The court may make a modification of maintenance retroactive to a date at least one month after the date that the motion to modify was filed with the court. In any event, the court may not award maintenance for a period of time in excess of 121 months. If the original court decree reserves the power of the court to hear subsequent motions for reinstatement of maintenance and such a motion is filed prior to the expiration of the stated period of time for maintenance payments, the court shall have jurisdiction to hear a motion by the recipient of the maintenance to reinstate the maintenance payments. Upon motion and hearing, the court may reinstate the payments in whole or in part for a period of time, conditioned upon any modifying or terminating circumstances prescribed by the court, but the reinstatement shall be limited to a period of time not exceeding 121 months. The recipient may file subsequent motions for reinstatement of maintenance prior to the expiration of subsequent periods of time for maintenance payments to be made, but no single period of reinstatement ordered by the court may exceed 121 months.

History: L. 2011, ch. 26, § 16; July 1.



23-2905 Same; method of payment.

23-2905. Same; method of payment. (a) Except for good cause shown, every order requiring payment of maintenance under this article shall require that the maintenance be paid through the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2016 Supp. 39-7,135, and amendments thereto. A written agreement between the parties to make direct maintenance payments to the obligee and not pay through the central unit shall constitute good cause.

(b) If child support and maintenance payments are both made to an obligee by the same obligor, and if the court has made a determination concerning the manner of payment of child support, then maintenance payments shall be paid in the same manner.

History: L. 2011, ch. 26, § 17; L. 2012, ch. 162, § 44; May 31.






Article 30 ESTABLISHMENT & MODIFICATION OF CHILD SUPPORT

23-3001 Minor children; support and education.

23-3001. Minor children; support and education. (a) In any action under article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the court shall make provisions for the support and education of the minor children.

(b) Regardless of the type of custodial arrangement ordered by the court, the court may order the child support and education expenses to be paid by either or both parents for any child less than 18 years of age, at which age the support shall terminate unless:

(1) The parent or parents agree, by written agreement approved by the court, to pay support beyond the time the child reaches 18 years of age;

(2) the child reaches 18 years of age before completing the child's high school education in which case the support shall not terminate automatically, unless otherwise ordered by the court, until June 30 of the school year during which the child became 18 years of age if the child is still attending high school; or

(3) the child is still a bona fide high school student after June 30 of the school year during which the child became 18 years of age, in which case the court, on motion, may order support to continue through the school year during which the child becomes 19 years of age so long as the child is a bona fide high school student and the parents jointly participated or knowingly acquiesced in the decision which delayed the child’s completion of high school. The court, in extending support pursuant to subsection (b)(3), may impose such conditions as are appropriate and shall set the child support utilizing the guideline table category for 12-year through 18-year-old children. For purposes of this section, "bona fide high school student" means a student who is enrolled in full accordance with the policy of the accredited high school in which the student is pursuing a high school diploma or a graduate equivalency diploma (GED).

(c) Provision for payment of support and educational expenses of a child after reaching 18 years of age if still attending high school shall apply to any child subject to the jurisdiction of the court, including those whose support was ordered prior to July 1, 1992. If an agreement approved by the court prior to July 1, 1992, provides for termination of support before the date provided by subsection (b)(3), the court may review and modify such agreement, and any order based on such agreement, to extend the date for termination of support to the date provided by subsection (b)(3).

History: L. 2011, ch. 26, § 30; L. 2012, ch. 162, § 45; May 31.



23-3002 Determining amount of child support.

23-3002. Determining amount of child support. (a) In determining the amount to be paid for child support, the court shall follow the Kansas child support guidelines adopted by the supreme court pursuant to K.S.A. 20-165, and amendments thereto.

(b) Any person who files a motion requesting a child support order or modification order shall include in such filing a completed domestic relations affidavit and proposed child support worksheet.

History: L. 2011, ch. 26, § 31; L. 2014, ch. 116, § 7; July 1.



23-3003 Child health insurance coverage.

23-3003. Child health insurance coverage. The court may order that each parent execute any and all documents, including any releases, necessary so that both parents may obtain information from and to communicate with any health insurance provider regarding the health insurance coverage provided by such health insurance provider to the child. The provisions of this paragraph shall apply irrespective of which parent owns, subscribes or pays for such health insurance coverage.

History: L. 2011, ch. 26, § 32; July 1.



23-3004 Child support payments paid through the central unit for collection and disbursement of support payments; exception for good cause shown.

23-3004. Child support payments paid through the central unit for collection and disbursement of support payments; exception for good cause shown. Except for good cause shown, every order requiring payment of child support under this article shall require that the support be paid through the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2016 Supp. 39-7,135, and amendments thereto. A written agreement between the parties to make direct child support payments to the obligee and not pay through the central unit shall constitute good cause, unless the court finds the agreement is not in the best interest of the child or children. The obligor shall file such written agreement with the court. The obligor shall maintain written evidence of the payment of the support obligation and, at least annually, shall provide such evidence to the court and the obligee.

History: L. 2011, ch. 26, § 33; L. 2012, ch. 162, § 46; May 31.



23-3005 Modification of child support.

23-3005. Modification of child support. (a) Subject to the provisions of K.S.A. 23-36,207, and amendments thereto, the court may modify any prior child support order, including any order issued in a title IV-D case, within three years of the date of the original order or a modification order, when a material change in circumstances is shown, irrespective of the present domicile of the child or the parents. If more than three years has passed since the date of the original order or modification order, a material change in circumstance need not be shown.

(b) The court may make a modification of child support retroactive to the first day of the month following the filing of the motion to modify. Any increase in support ordered effective prior to the date the court's judgment is filed shall not become a lien on real property pursuant to K.S.A. 60-2202, and amendments thereto, until the date of the order.

History: L. 2011, ch. 26, § 34; L. 2012, ch. 162, § 47; L. 2014, ch. 116, § 8; July 1.



23-3006 Abatement of child support.

23-3006. Abatement of child support. If the divorce decree of the parties provides for an abatement of child support during any period provided in such decree, the child support such nonresidential parent owes for such period shall abate during such period of time, except that if the residential parent shows that the criteria for the abatement has not been satisfied there shall not be an abatement of such child support.

History: L. 2011, ch. 26, § 35; July 1.






Article 31 ENFORCEMENT OF SUPPORT ORDERS

23-3101 Title and purpose of act; severability.

23-3101. Title and purpose of act; severability. (a) K.S.A. 23-3101 through 23-3118 and 39-7,135, and amendments thereto, shall be known and may be cited as the income withholding act.

(b) The purpose of the income withholding act is to enhance the enforcement of all support obligations by providing a quick and effective procedure for withholding income to enforce orders of support and to provide children access to health coverage under their parents' health benefit plans.

(c) If any provision of this act or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1985, ch. 115, § 1; L. 1986, ch. 137, § 10; L. 1994, ch. 301, § 19; July 1.



23-3102 Definitions.

23-3102. Definitions. As used in the income withholding act:

(a) "Arrearage" means the total amount of unpaid support which is due and unpaid under an order for support, based upon the due date specified in the order for support or, if no specific date is stated in the order, the last day of the month in which the payment is to be made. If the order for support includes a judgment for reimbursement, an arrearage equal to or greater than the amount of support payable for one month exists on the date the order for support is entered.

(b) "Business day" means a day on which state offices in Kansas are open for regular business.

(c) "Health benefit plan" means any benefit plan, other than public assistance, which is able to provide hospital, surgical, medical, dental or any other health care or benefits for a child, whether through insurance or otherwise, and which is available through a parent's employment or other group plan.

(d) "Income" means any form of payment to an individual, regardless of source, including, but not limited to, wages, salary, trust, royalty, commission, bonus, compensation as an independent contractor, annuity and retirement benefits, workers compensation and any other periodic payments made by any person, private entity or federal, state or local government or any agency or instrumentality thereof. "Income" does not include: (1) Any amounts required by law to be withheld, other than creditor claims, including, but not limited to, federal and state taxes, social security tax and other retirement and disability contributions; (2) any amounts exempted by federal law; (3) public assistance payments; and (4) unemployment insurance benefits except to the extent otherwise provided by law. Any other state or local laws which limit or exempt income or the amount or percentage of income that can be withheld shall not apply. Workers compensation shall be considered income only for the purposes of child support and not for the purposes of maintenance. Unemployment insurance benefits shall be considered income for purposes of this act when such funds are sought by the secretary of the department for children and families, or the secretary's designee, in administration of the title IV-D program.

(e) "Income withholding agency" means the department for children and families.

(f) "Income withholding order" means an order issued under this act which requires a payor to withhold income to satisfy an order for support or to defray an arrearage.

(g) "Lump sum payment" means income in the form of a bonus, commission, an amount paid in lieu of vacation or other leave time, or any other payment to an obligor. "Lump sum payment" does not include payments made on regular paydays as compensation, reimbursement of expenses incurred by the obligor on behalf of the payor, or an amount paid as severance pay on termination of employment.

(h) "Medical child support order" means an order requiring a parent to provide coverage for a child under a health benefit plan and, where the context requires, may include an order requiring a payor to enroll a child in a health benefit plan.

(i) "Medical withholding order" means an income withholding order which requires an employer, sponsor or other administrator of a health benefit plan to enroll a child under the health coverage of a parent.

(j) "Nonparticipating parent" means, if one parent is a participating parent as defined in this section, the other parent.

(k) "Obligee" means the person or entity to whom a duty of support is owed.

(l) "Obligor" means any person who owes a duty to make payments or provide health benefit coverage under an order for support.

(m) "Order for support" means any order of a court, or of an administrative agency authorized by law to issue such an order, which provides for payment of funds for the support of a child, or for maintenance of a spouse or ex-spouse, and includes an order which provides for modification or resumption of a previously existing order; payment of uninsured medical expenses; payment of an arrearage accrued under a previously existing order; a reimbursement order, including, but not limited to, an order established pursuant to K.S.A. 39-718a or 39-718b, and amendments thereto; an order established pursuant to K.S.A. 23-451 et seq., and amendments thereto; or a medical child support order.

(n) "Participating parent" means a parent who is eligible for single coverage under a health benefit plan as defined in this section, regardless of the type of coverage actually in effect, if any.

(o) "Payor" means any person or entity owing income to an obligor or any self-employed obligor and includes, with respect to a medical child support order, the sponsor or administrator of a health benefit plan.

(p) "Periodic payment" means wages, salary, royalties, trust payments, annuity payments, retirement payments and any other regularly occurring, scheduled payment to an obligor.

(q) "Public office" means any elected or appointed official of the state or any political subdivision or agency of the state, or any subcontractor thereof, who is or may become responsible by law for enforcement of, or who is or may become authorized to enforce, an order for support, including, but not limited to, the Kansas department for children and families, court trustees, county or district attorneys and other subcontractors.

(r) "Title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and amendments thereto, as in effect on December 31, 2009. "Title IV-D cases" means those cases required by title IV-D to be processed by the Kansas department for children and families under the state's plan for providing title IV-D services.

History: L. 1985, ch. 115, § 2; L. 1990, ch. 117, § 1; L. 1994, ch. 301, § 20; L. 1997, ch. 182, § 23; L. 2001, ch. 195, § 1; L. 2013, ch. 124, § 7; L. 2014, ch. 115, § 38; July 1.



23-3103 Income withholding order; issuance; service of notice; agreements or alternative arrangements; ex parte interlocutory orders; medical support orders.

23-3103. Income withholding order; issuance; service of notice; agreements or alternative arrangements; ex parte interlocutory orders; medical support orders. (a) Any new or modified order for support shall include a provision for the withholding of income to enforce the order for support.

(b) Except as otherwise provided in subsection (j), (k) or (m), all new or modified orders for support shall provide for immediate issuance of an income withholding order. The income withholding order shall be issued regardless of whether a payor subject to the jurisdiction of this state can be identified at the time the order for support is entered. The income withholding order shall be issued without further notice to the obligor and shall specify:

(1) If the income withholding order is to attach to periodic payments, an amount sufficient to satisfy the order for support and to defray any arrearage; or

(2) if the income withholding order is to attach a lump sum payment, the amount the payor is required to withhold for support from the lump sum payment.

(c) Except as otherwise provided in this subsection or subsections (j) or (m), if no income withholding order is in effect to enforce the support order, an income withholding order shall be issued by the court upon request of the obligee or public office, provided that the obligor accrued an arrearage equal to or greater than the amount of support payable for one month and the requirements of subsections (d) and (h) have been met. The income withholding order shall be issued without further notice to the obligor and shall specify an amount sufficient to satisfy the order for support and to defray any arrearage. The income withholding order shall be issued regardless of whether a payor subject to the jurisdiction of this state can be identified at the time the income withholding order is issued.

(d) Not less than seven days after the obligee or public office has served a notice pursuant to subsection (h), the obligee or public office may initiate income withholding pursuant to paragraph (1) or (2).

(1) The obligee or public office may apply for an income withholding order by filing with the court an affidavit stating: (A) The date that the notice was served on the obligor and the manner of service; (B) that the obligor has not filed a motion to stay issuance of the income withholding order or, if a motion to stay has been filed, the reason an income withholding order must be issued immediately; (C) a specified amount to be withheld by the payor to satisfy the order of support and to defray any arrearage; (D) whether the income withholding order is to include a medical withholding order; and (E) that the amount of the arrearage as of the date the notice to the obligor was prepared was equal to or greater than the amount of support payable for one month. In addition to any other penalty provided by law, the filing of such an affidavit with knowledge of the falsity of a material declaration is punishable as a contempt.

Upon the filing of the affidavit, the income withholding order shall be issued without further notice to the obligor, hearing or amendments of the support order. Payment of all or part of the arrearage before issuance of the income withholding order shall not prevent issuance of the income withholding order, unless the arrearage is paid in full and the order for support does not include an amount for the current support of a person. No affidavit is required if the court, upon hearing a motion to stay issuance of the income withholding order or otherwise, issues an income withholding order.

(2) In a title IV-D case, the IV-D agency may issue an income withholding order as authorized by K.S.A. 39-7,147, and amendments thereto. Any such income withholding order shall be considered an income withholding order issued pursuant to this act.

(e) (1) An income withholding order shall be directed to any payor of the obligor. Notwithstanding any other requirement of this act as to form or content, only an income withholding order prepared in a standard format prescribed by the secretary of the department for children and families, or the standard federal notices and forms promulgated under 42 U.S.C. § 652 (a)(11) and 42 U.S.C. § 666 (b)(A)(ii), shall be deemed to be in compliance with this act.

(2) An income withholding order which does not include a medical withholding order shall require the payor to withhold from any income due, or to become due, to the obligor a specified amount sufficient to satisfy the order of support and to defray any arrearage and shall include notice of and direction to comply with the provisions of K.S.A. 2016 Supp. 23-3104 and 23-3105, and amendments thereto.

(3) An income withholding order which consists only of a medical withholding order shall include notice of the medical child support order and shall conform to the requirements of K.S.A. 2016 Supp. 23-3116, and amendments thereto. The medical withholding order shall include notice of and direction to comply with the requirements of K.S.A. 2016 Supp. 23-3104, 23-3105, 23-3114 and 23-3117, and amendments thereto.

(4) An income withholding order which includes both a medical withholding order and an income withholding order for cash support shall meet the requirements of paragraphs (2) and (3).

(f) (1) Upon written request and without the requirement of further notice to the obligor, the clerk of the district court shall cause a copy of the income withholding order to be served on the payor by first-class mail.

(2) Without the requirement of further notice to the obligor, the court trustee or IV-D agency may cause a copy of any income withholding order to be served on the payor by first-class mail or by any alternate method acceptable to the payor, including, but not limited to: Facsimile transmission, electronic mail attachment or electronic interface allowing for the download of a document or transmission of the terms of the income withholding order. No payor shall be liable to any person solely because of the method of service accepted by the payor.

(3) As used in this section, "copy of the income withholding order" means a copy of any document or notice, regardless of copy format, that advises the payor of the same general duties, requires the same amount to be withheld from income and requires medical withholding to the same extent as the original income withholding order that complies with the requirements of subsection (e)(1).

(g) An income withholding order shall be binding on any existing or future payor on whom a copy of the order is served and shall require the continued withholding of income from each periodic payment of income until further order of the court or agency that issued the income withholding order. At any time following issuance of an income withholding order, a copy of the income withholding order may be served on any payor without the requirement of further notice to the obligor.

(h) Except as provided in subsection (k) or (m), at any time following entry of an order for support the obligee or public office may serve upon the obligor a written notice of intent to initiate income withholding. If any notice in the court record indicates that title IV-D services are being provided in the case, whether or not the IV-D services include enforcement of current support, the person or public office requesting issuance of the income withholding order shall obtain the consent of the IV-D agency to the terms of the proposed income withholding order.

The notice of intent to initiate income withholding shall be served on the obligor by personal service, first-class mail or registered mail, return receipt requested. The notice served on the obligor must state: (1) The terms of the order of support and the total arrearage as of the date the notice was prepared; (2) the amount of income that will be withheld, not including premiums to satisfy a medical withholding order; (3) whether a medical withholding order will be included; (4) that the provision for withholding applies to any current or subsequent payor; (5) the procedures available for contesting the withholding and that the only basis for contesting the withholding is a mistake of fact concerning the amount of the support order, the amount of the arrearage, the amount of income to be withheld or the proper identity of the obligor; (6) the period within which the obligor must act to stay issuance of the income withholding order and that failure to take such action within the specified time will result in payors' being ordered to begin withholding; and (7) the action which will be taken if the obligor contests the withholding.

The obligor may, at any time, waive in writing the notice required by this subsection.

(i) On request of an obligor, the court shall issue an income withholding order which shall be honored by a payor regardless of whether there is an arrearage. Nothing in this subsection shall limit the right of the obligee to request modification of the income withholding order.

(j) (1) In a nontitle IV-D case, upon presentation to the court of a written agreement between the parties providing for an alternative arrangement, no income withholding order shall be issued pursuant to subsection (b). In any case, before entry of a new or modified order for support, a party may request that no income withholding order be issued pursuant to subsection (b) if notice of the request has been served on all interested parties and: (A) The party demonstrates, and the court finds, that there is good cause not to require immediate income withholding; or (B) a written agreement among all interested parties provides for an alternative arrangement. If child support and maintenance payments are both made to an obligee by the same obligor, and if the court has determined that good cause has been shown that direct child support payments to the obligee may be made, then the court shall provide for direct maintenance payments to the obligee and no income withholding order shall be issued pursuant to subsection (b). In a title IV-D case, the determination that there is good cause not to require immediate income withholding must include a finding that immediate income withholding would not be in the child's best interests and, if an obligor's existing obligation is being modified, proof of timely payment of previously ordered support.

(2) Notwithstanding the provisions of subsection (j)(1), the court shall issue an income withholding order when an affidavit pursuant to subsection (d) is filed if an arrearage exists in an amount equal to or greater than the amount of support payable for one month.

(3) If a notice pursuant to subsection (h) has been served in a title IV-D case, there is no arrearage or the arrearage is less than the amount of support payable for one month, and the obligor files a motion to stay issuance of the income withholding order based upon the court's previous finding of good cause not to require immediate income withholding pursuant to subsection (j)(1), the obligor must demonstrate the continued existence of good cause. Unless the court again finds that good cause not to require immediate income withholding exists, the court shall issue the income withholding order.

(4) If a notice pursuant to subsection (h) has been served in a title IV-D case, there is no arrearage or the arrearage is less than the amount of support payable for one month, and the obligor files a motion to stay issuance of an income withholding order based upon a previous agreement of the interested parties for an alternative arrangement pursuant to subsection (j)(1), the court shall issue an income withholding order, notwithstanding any previous agreement, if the court finds that:

(A) The agreement was not in writing;

(B) the agreement was not approved by all interested parties;

(C) the terms of the agreement or alternative arrangement are not being met;

(D) the agreement or alternative arrangement is not in the best interests of the child; or

(E) the agreement or alternative arrangement places an unnecessary burden upon the obligor, obligee or a public office.

(5) The procedures and requirements of K.S.A. 2016 Supp. 23-3106, and amendments thereto, apply to any motion pursuant to paragraph (3) or (4) of this subsection.

(k) (1) An ex parte interlocutory order for support may be enforced pursuant to subsection (b) only if the obligor has consented to the income withholding in writing.

(2) An ex parte interlocutory order for support may be enforced pursuant to subsection (c) only if 14 or more days have elapsed since the order for support was served on the obligor.

(3) Any other interlocutory order for support may be enforced by income withholding pursuant to this act in the same manner as a final order for support.

(4) No bond shall be required for the issuance of an income withholding order to enforce an interlocutory order pursuant to this act.

(l) All remittances from any income withholding order, regardless of when such order was entered or modified, shall be required to be directed to the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2016 Supp. 39-7,135, and amendments thereto.

(m) All new or modified orders for maintenance of a spouse or ex-spouse, except orders for a spouse or ex-spouse living with a child for whom an order of support is also being enforced, entered on or after July 1, 1992, shall include a provision for the withholding of income to enforce the order of support. Unless the parties consent in writing to earlier issuance of a withholding order, withholding shall take effect only after there is an arrearage in an amount equal to or greater than the amount of support payable for two months and after service of a notice as provided in subsection (h).

History: L. 1985, ch. 115, § 3; L. 1986, ch. 137, § 11; L. 1987, ch. 121, § 10; L. 1990, ch. 117, § 2; L. 1992, ch. 254, § 1; L. 1994, ch. 301, § 21; L. 1997, ch. 182, § 24; L. 2001, ch. 195, § 12; L. 2010, ch. 135, § 39; L. 2012, ch. 131, § 1; L. 2013, ch. 124, § 8; July 1.



23-3104 Payor's duties; cost recovery fee authorized; limit on amount withheld; violations by payor; penalties.

23-3104. Payor's duties; cost recovery fee authorized; limit on amount withheld; violations by payor; penalties. (a) It shall be the affirmative duty of any payor to respond within 10 days to written or electronic requests for information presented by the public office concerning: (1) The full name of the obligor; (2) the current address of the obligor; (3) the obligor's social security number; (4) the obligor's work location; (5) the number of the obligor's claimed dependents; (6) the obligor's gross income; (7) the obligor's net income; (8) an itemized statement of deductions from the obligor's income; (9) the obligor's pay schedule; (10) the obligor's health insurance coverage; and (11) whether or not income owed the obligor is being withheld pursuant to this act. This is an exclusive list of the information that the payor is required to provide under this section.

(b) It shall be the duty of any payor who has been served a copy of an income withholding order for payment of an order for cash support that meets the requirements of subsection (i) to deduct and pay over income as provided in this section. The payor shall begin the required deductions no later than the next payment of income due the obligor after 14 days following service of the order on the payor.

(c) Within seven business days of the time the obligor is normally paid, the payor shall pay the amount withheld as directed by the income withholding agency pursuant to K.S.A. 2016 Supp. 23-3105, and amendments thereto, as directed by the income withholding order or by a rule of the Kansas supreme court. The payor shall identify each payment with the name of the obligor, the county and case number of the income withholding order, and the date the income was withheld from the obligor. The payor shall pay the amounts withheld and identify each payment in the same business day. A payor subject to more than one income withholding order payable to the same payee may combine the amounts withheld into a single payment, but only if the amount attributable to each income withholding order is clearly identified. Premiums required for a child's coverage under a health benefit plan shall be remitted as provided in the health benefit plan and shall not be combined with any other support payment required by the income withholding order.

(d) The payor shall continue to withhold income as required by the income withholding order until further order of the court or agency.

(e) From income due the obligor, the payor may withhold and retain to defray the payor's costs a cost recovery fee of $5 for each pay period for which support is withheld from a periodic payment or $10 for each month for which support is withheld from a periodic payment, whichever is less. For income withholding from a lump sum payment, a cost recovery fee of up to $10 per withholding may be withheld by the payor and shall be in addition to any cost recovery fee charged for withholding from periodic payments. Any such cost recovery fee shall be in addition to the amount withheld as support.

(f) The entire sum withheld by the payor, including the cost recovery fee and premiums due from the obligor which are incurred solely because of a medical withholding order, shall not exceed 50% of the obligor's disposable income as defined by section 302(b) of the consumer credit protection act, 15 U.S.C. § 1672(b). If amounts of earnings required to be withheld exceed the maximum amount of earnings which may be withheld under this section, priority shall be given to payment of current and past due support, and the payor shall promptly notify the holder of the limited power of attorney of any nonpayment of premium for a health benefit plan on the child's behalf. An income withholding order issued pursuant to this act shall not be considered a wage garnishment as defined in subsection (b) of K.S.A. 60-2310, and amendments thereto. If amounts of earnings required to be withheld in accordance with this act are less than the maximum amount of earnings which could be withheld according to section 303(b) of the consumer credit protection act, 15 U.S.C. § 1673(b), the payor shall honor garnishments filed by other creditors to the extent that the total amount taken from earnings does not exceed consumer credit protection act limitations.

(g) A payor who has been served an income withholding order by the IV-D agency which includes an amount to defray an arrearage shall contact the IV-D agency no less than 14 days prior to making payment of any lump sum amount to the obligor. The payor may make payment of the lump sum to the obligor once 14 days have passed after providing such contact unless additional process, or notice of intended process, has been received.

(h) The payor shall promptly notify the court or agency that issued the income withholding order of the termination of the obligor's employment or other source of income, or the layoff of the obligor from employment, and provide the obligor's last known address and the name and address of the individual's current employer, if known.

(i) A payor who complies with a copy of an income withholding order that is regular on its face shall not be subject to civil liability to any person or agency for conduct in compliance with the income withholding order. As used in this section, "regular on its face" means a completed document that is in compliance with subsection (e)(1) of K.S.A. 2016 Supp. 23-3103, and amendments thereto.

(j) Except as provided further, if any payor violates the provisions of this act, the court may enter a judgment against the payor for the total amount which should have been withheld and paid over. If the payor, without just cause or excuse, fails to pay over income within the time established in subsection (c) and the obligee files a motion to have such income paid over, the court shall enter a judgment against the payor and in favor of the obligee for three times the amount of the income owed and reasonable attorney fees. If the payor, without good cause, fails to pay over the income and identify each payment in the same business day, the court shall enter a judgment against the payor and in favor of the obligee for twice the amount of the cost recovery fee, as established in subsection (e), per obligor.

(k) In addition to any judgment authorized by subsection (i), a payor shall be subject to a civil penalty not exceeding $500 and other equitable relief as the court considers proper if the payor: (1) Discharges, refuses to employ or takes disciplinary action against an obligor subject to an income withholding order because of such withholding and the obligations or additional obligations which it imposes upon the payor; or (2) fails to withhold support from income or to pay such amounts in the manner required by this act.

(l) The provisions of this section as amended by this act shall apply to all income withheld on or after July 1, 2013, regardless of when the applicable income withholding order was entered or modified.

History: L. 1985, ch. 115, § 4; L. 1986, ch. 137, § 12; L. 1992, ch. 254, § 2; L. 1994, ch. 301, § 22; L. 1995, ch. 197, § 1; L. 1997, ch. 182, § 25; L. 2001, ch. 195, § 2; L. 2013, ch. 124, § 9; July 1.



23-3105 Priority of withholding order; application of limitations imposed by other laws; multiple withholding orders, single obligor.

23-3105. Priority of withholding order; application of limitations imposed by other laws; multiple withholding orders, single obligor. (a) An income withholding order shall have priority over any other legal process under state law against the same income. Withholding of income under this section shall be made without regard to any prior or subsequent garnishments, attachments, wage assignments or other claims of creditors.

(b) Except as provided by K.S.A. 60-2310, and amendments thereto, any state law which limits or exempts income from legal process or the amount or percentage of income that can be withheld shall not apply to withholding income under this act.

(c) Subject to the provisions of K.S.A. 2016 Supp. 23-36,503, and amendments thereto, if more than one income withholding order requires withholding from the same source of income of a single obligor, the payor shall withhold and disburse as ordered the total amount required by all income withholding orders if such amount does not exceed the limits of subsection (f) of K.S.A. 2016 Supp. 23-3104, and amendments thereto. If the total amount required by all income withholding orders, including premiums due from the obligor which are incurred solely because of a medical withholding order, exceeds such limits, the payor shall withhold the amount permitted to be withheld under such limits and from the amount withheld the payor shall retain any cost recovery fee charged by the payor. The remaining funds shall first be prorated by the payor among all income withholding orders for the obligor that require payment of current support. When all current support for the month has been satisfied, any remaining funds shall be prorated among all income withholding orders for the obligor that require payment of an amount for arrearages. With respect to a medical withholding order, the payor shall promptly notify the affected holder of the limited power of attorney of any nonpayment of premium. The payor may request assistance from the income withholding agency in determining the amount to be disbursed for each income withholding order, but such assistance shall not relieve the payor from any responsibility under this act. Upon request of a public office or of any obligee whose income withholding order is affected by this subsection, the payor shall provide the county, case number and terms of all the obligor's income withholding orders.

(d) The provisions of this section as amended by this act shall apply to all income withheld on or after July 1, 2012, regardless of when the applicable income withholding order was entered or modified.

History: L. 1985, ch. 115, § 5; L. 1986, ch. 137, § 13; L. 1992, ch. 254, § 3; L. 1994, ch. 301, § 23; L. 1997, ch. 182, § 26; L. 2013, ch. 124, § 10; July 1.



23-3106 Contest and stay of withholding order; when; grounds; hearing; disposition; immediate issuance of order; continuance; additional circumstances warranting issuance of order.

23-3106. Contest and stay of withholding order; when; grounds; hearing; disposition; immediate issuance of order; continuance; additional circumstances warranting issuance of order. This section shall not apply if the notice of intent to initiate income withholding was issued by the IV-D agency pursuant to K.S.A. 39-7,147, and amendments thereto.

(a) A motion to stay issuance of the income withholding order must be filed with the court and a copy served on the obligee or public office within seven days after service on the obligor of a notice pursuant to subsection (h) of K.S.A. 2016 Supp. 23-3103, and amendments thereto. Except as provided in subsection (j) of K.S.A. 2016 Supp. 23-3103, and amendments thereto, the grounds for obtaining the stay shall be limited to a mistake of fact in the notice concerning the amount of the order for support, the amount of the arrearage, the amount of income to be withheld or the proper identity of the obligor. The motion shall specify the mistake of fact alleged to be the basis for the motion. If the amount of the order for support or the amount of the arrearage is challenged, the motion shall specify the amount of the order for support or the arrearage which is uncontested. In addition to any other penalty provided by law, filing a motion to stay with knowledge of the falsity of any material declaration or without specifying the uncontested amount of the order for support or the arrearage, when required, is punishable as a contempt.

(b) The court, upon notice of the date, time and place of hearing to the obligor and the obligee or public office, shall hear the matter within 14 days after the motion to stay issuance of the income withholding order is filed with the court.

(c) (1) If a motion to stay has been filed and the identity of the obligor is not contested, the obligee, obligor or public office may apply for immediate issuance of an income withholding order pursuant to subsection (d) of K.S.A. 2016 Supp. 23-3103, and amendments thereto, pending resolution of the contested issues. The affidavit shall specify an amount sufficient to satisfy the order for support or the arrearage only to the extent that the amount of the order for support or the arrearage is not contested. A copy of the affidavit shall be served on the obligor.

(2) Whenever an affidavit has been filed as provided in this subsection, the court shall immediately issue the income withholding order.

(d) If the court cannot promptly resolve all issues, the court may continue the hearing on the unresolved issues, provided that within 45 days of the date the notice was served on the obligor the court notifies the obligor and the obligee or public office of whether or not the withholding is to occur. If the court upholds the issuance of an income withholding order in a contested case, the court must include in its order notice of the time within which the withholding will begin and the information given to the payor as required in K.S.A. 2016 Supp. 23-3104 and 23-3105, and amendments thereto.

(e) In addition to any other circumstances warranting issuance of an income withholding order, if the court finds that a notice of intent to initiate income withholding was served on the obligor and that there was an arrearage, as of the date the notice was prepared, in an amount equal to or greater than the amount of support payable for one month, the court shall issue an income withholding order. The provisions of this subsection shall only apply to an order for support of a spouse or ex-spouse if the spouse or ex-spouse is living with a child for whom an order of support is also being enforced.

History: L. 1985, ch. 115, § 6; L. 1990, ch. 117, § 3; L. 1992, ch. 254, § 4; L. 1997, ch. 182, § 27; July 3.



23-3107 Modification or termination of withholding order, when; notice; medical withholding order.

23-3107. Modification or termination of withholding order, when; notice; medical withholding order. This section shall not apply if the income withholding order was issued by the IV-D agency pursuant to K.S.A. 39-7,147 or 39-7,148, and amendments thereto, unless IV-D services are no longer being provided with respect to either current support or arrearages.

(a) At any time upon motion the court shall: (1) Modify or terminate the income withholding order because of a modification or termination of the underlying order for support; (2) modify the amount of income withheld to reflect payment in full of the arrearage by income withholding or otherwise; or (3) modify, or when appropriate terminate, an income withholding order consisting in whole or in part of a medical withholding order because of a modification or termination of the underlying medical child support order.

(b) On request of the obligee or public office, the court shall issue an order which modifies the amount of income withheld, subject to the limitations of subsection (f) of K.S.A. 2016 Supp. 23-3104, and amendments thereto.

(c) The obligor may file a motion to terminate an income order for cash support if: (1) The withholding order has not previously been terminated under this subsection and subsequently initiated; and (2) there is a written agreement among all interested parties which provides for an alternative arrangement. Under this subsection, the court may terminate the income withholding order unless it finds good cause for denying the motion because of the obligor's payment history or otherwise. If an income withholding order is terminated for any reason and the obligor subsequently becomes delinquent in the payment of the order for support, the obligee or public office may obtain another income withholding order by complying with all requirements for notice and service pursuant to this act.

(d) If the income withholding order includes both a medical withholding order and an income withholding order for cash support, modification or termination of one portion of the income withholding order shall not modify or terminate any other portion of the income withholding order except as expressly provided by the court.

(e) If support payments are undeliverable to the obligee, any such payments shall be held in trust by the court until the payments can be delivered.

(f) The clerk of court shall cause to be served on the payor a copy of any order entered pursuant to this section that affects the duties of the payor.

History: L. 1985, ch. 115, § 7; L. 1986, ch. 137, § 14; L. 1992, ch. 254, § 5; L. 1994, ch. 301, § 24; L. 1997, ch. 182, § 28; July 3.



23-3108 Improper withholding; refund or credit.

23-3108. Improper withholding; refund or credit. If the court determines that income has been improperly withheld, the court may order the person or public office who has possession of the income or who ultimately received it, to promptly refund the improperly withheld amount to the obligor or, in the case of the obligee, to credit the amount against the next regular support payment.

History: L. 1985, ch. 115, § 8; July 1.



23-3109 Duty of obligee and public office to provide certain notices; records of support payments.

23-3109. Duty of obligee and public office to provide certain notices; records of support payments. (a) If an obligee is receiving income withholding payments under this act, the obligee shall give written notice of any change of address, within seven days after the change to the public office, clerk of the district court or court trustee through which the obligee receives the payments.

(b) If any support rights are assigned to the secretary for children and families, the obligee shall serve on the secretary for children and families a copy of any order for support providing for immediate income withholding or any notice of intent to apply for issuance of an income withholding order. If any support rights are assigned to the secretary for children and families, payments pursuant to an income withholding order shall be disbursed as the notice of assignment directs.

(c) The obligee or public office shall provide written notice to the court trustee or clerk of the court of any other support payments made, including but not limited to a setoff under federal or state law, a collection of unemployment compensation pursuant to K.S.A. 44-718, and amendments thereto, or a direct payment from the obligor. The clerk of the court issuing the order for support or other designated person shall record the amounts reported in such notices.

(d) Any public office and clerk of court which collects, disburses or receives payments pursuant to income withholding orders shall maintain complete, accurate and clear records of all payments and their disbursement. Certified copies of payment records maintained by a public office or clerk of court shall, without further proof, be admitted into evidence in any legal proceedings which concern the issue of support.

History: L. 1985, ch. 115, § 9; L. 1990, ch. 117, § 4; L. 1992, ch. 254, § 6; L. 2014, ch. 115, § 39; July 1.



23-3110 Change of obligor's payor or address and employment; related health benefits coverage, notice required.

23-3110. Change of obligor's payor or address and employment; related health benefits coverage, notice required. An obligor whose income is being withheld or who has been served with a notice of intent to apply for issuance of an income withholding order shall provide written notice to the obligee, the public office, or the clerk of court of any new payor or change of address, within seven days of the change. The obligor shall keep the obligee or public office informed of any employment-related health benefits coverage for dependents to which the obligor has access. Upon request, the obligor shall provide, or shall assist the obligee or public office in obtaining, information about the health benefits coverage.

History: L. 1985, ch. 115, § 10; L. 1990, ch. 117, § 5; L. 1992, ch. 254, § 7; July 1.



23-3111 Bond requirement when obligor self-employed or withholding otherwise impracticable.

23-3111. Bond requirement when obligor self-employed or withholding otherwise impracticable. If an obligor derives income from self-employment, receives income from some source not subject to the jurisdiction of the court or receives income by any other method which makes the application of this act impracticable, the court may require the obligor to post security or bond or give some other guarantee to secure the payment of current and overdue support. If the obligor fails to pay support as ordered, the court may collect on the bond or may declare a forfeiture of all or a portion of the security or other guarantee and apply the amounts collected as payment on the support arrearage. An obligor who derives income from self-employment shall be subject to the provisions of this act as a payor of income to the obligor's self.

History: L. 1985, ch. 115, § 11; July 1.



23-3112 Act not limitation on other remedies.

23-3112. Act not limitation on other remedies. (a) Nothing in this act shall limit the authority of an obligee or public office to use any and all civil and criminal remedies in addition to withholding to enforce an order for support including but not limited to the setoff provisions of K.S.A. 75-6201 et seq., and amendments thereto, and section 464 of part D of title IV of the federal social security act.

(b) Nothing in this act shall limit the filing of any action to modify the support order by the obligor.

(c) The rights, remedies, duties and penalties created by this act are in addition to and not in substitution for any other rights, remedies, duties and penalties created by any other law.

(d) Nothing in this act shall be construed as invalidating any assignment of income executed prior to January 1, 1986, despite the priority status given to withholding orders under this act.

History: L. 1985, ch. 115, § 12; July 1.



23-3113 Forms and informational materials; system to monitor payments; subcontractors.

23-3113. Forms and informational materials; system to monitor payments; subcontractors. (a) The judicial administrator and the secretary for children and families shall cooperate to design suggested legal forms and informational materials which describe procedures and remedies under this act for distribution to all parties in support actions.

(b) The judicial administrator of the courts and the secretary for children and families shall enter into a contract to develop and maintain an automated management information system which will monitor support payments, maintain accurate records of support payments and permit prompt notice of arrearages in support payments. District courts, including court trustees, shall be subcontractors in the management information system and payments for their services shall be disbursed as directed by the judicial administrator. Unless good cause is shown, the secretary for children and families shall contract with court trustees for enforcement services. Subcontractor employees determined necessary to the performance of the contract by the judicial administrator shall be state employees paid by county general funds. The provisions of K.S.A. 20-358 and 20-359, and amendments thereto, shall apply. County expenditures for compensation of subcontractor employees may be paid during any budget year even though the expenditures were not included in the budget for that year. County general funds shall be promptly reimbursed for subcontractor employee compensation cost from the subcontractor's payment plus a reasonable administrative fee for the county for acting as fiscal and reporting agent as determined necessary by the judicial administrator. The provisions of the Kansas court personnel rules, except for pay and classification plans, shall apply to subcontractor employees.

History: L. 1985, ch. 115, § 13; L. 2014, ch. 115, § 40; July 1.



23-3114 Medical child support; order; coverage under health benefit plan; limited power of attorney; enrollment by employer, sponsor or administrator of health benefit plan; disenrollment.

23-3114. Medical child support; order; coverage under health benefit plan; limited power of attorney; enrollment by employer, sponsor or administrator of health benefit plan; disenrollment. (a) Whether or not a medical child support order has previously been entered, the court shall address the medical needs of the child, and if necessary, enter a medical child support order. Subject to any requirements in child support guidelines adopted by the supreme court pursuant to K.S.A. 20-165, and amendments thereto, the medical child support order may require either parent or both parents to furnish coverage under any health benefit plan as provided in this section, allocate between the parents responsibility for deductibles and copayments, allocate between the parents responsibility for medical costs not covered by any health benefit plan, include costs of coverage under a health benefit plan in the calculation of a current child support order, require cash medical support as an adjustment to a current support order, and make any other provision that justice may require. Before requiring either parent to provide coverage under any health benefit plan, the court shall consider whether the benefits of the plan are accessible to the child and the cost of coverage, including deductibles and copayments, in relation to the overall financial circumstances. In no event shall the court consider as a factor the availability of medical assistance to any person. Nothing in this section shall prevent the court from prospectively ordering a parent to provide coverage under any health benefit plan which may become available to the parent.

(b) Except for good cause shown, if more than one health benefit plan is available for and accessible to a child, the court shall give preference to the plan: (1) Designated by court order or agreement of the parties, or, if none, then (2) in which the child already has benefits, or, if none, then (3) with terms closest to those designated by court order or agreement of the parties, or, if none, then (4) in which the parent or members of the parent's household have benefits, or, if none, then (5) in which the child will receive the greatest benefits.

(c) When a medical child support order has been entered, the obligor shall be deemed to have granted by operation of law a limited power of attorney to submit claims to a health benefit plan on the child's behalf and to endorse and negotiate any check or other negotiable instrument issued in full or partial payment of the child's claim. Except as otherwise provided in this subsection, the limited power of attorney shall be held by the obligee. If the child is receiving medical assistance from the secretary for aging and disability services or the department of health and environment, the secretary for children and families shall be deemed the sole holder of the limited power of attorney with respect to payments subject to the secretary's claim for reimbursement. Upon termination of medical assistance in this state for the child, the secretary for children and families shall retain the limited power of attorney with respect to medical assistance already provided until the claim of the secretary for reimbursement is satisfied. If the child is receiving medical assistance under Title XIX of the federal social security act in another state or jurisdiction, the agency or official responsible for administering the Title XIX program in that state or jurisdiction shall be deemed the sole holder of the limited power of attorney with respect to payments subject to the claim of that agency or official for reimbursement. Upon termination of medical assistance in that state or jurisdiction for the child the agency or official administering the Title XIX program shall retain the limited power of attorney with respect to medical assistance already provided until the claim of that agency or official for reimbursement is satisfied.

(d) In any case in which a participating parent is required by a court or administrative order to provide health coverage for a child, the participating parent is eligible for family health coverage, and the child is otherwise eligible for family health coverage, without regard to any enrollment season restrictions the employer, sponsor or other administrator of a health benefit plan: (1) Shall permit the participating parent to enroll the child for coverage; or (2) if the participating parent is enrolled but has not applied for coverage for the child, shall permit the holder of a limited power of attorney pursuant to subsection (c) to enroll the child. A child enrolled under this subsection shall be treated, with regard to any preexisting condition, as though enrollment occurred during the normal open enrollment period.

(e) When a child has been enrolled for coverage pursuant to subsection (d), the employer, sponsor or other administrator of a health benefit plan shall not disenroll or eliminate coverage of the child unless the employer, sponsor or administrator is provided: (1) Satisfactory written evidence that the court or administrative order requiring the parent to provide health coverage is no longer in effect for the child and either the participating parent has requested a change or discontinuance of the child's coverage, or the child is otherwise ineligible for continued coverage; or (2) satisfactory written evidence, signed by all holders of a limited power of attorney pursuant to subsection (c), that the child is or will be enrolled in comparable health coverage through another insurer or health benefit plan which will take effect no later than the effective date of the disenrollment. An employer may also disenroll or eliminate coverage for the child if the employer has eliminated family health coverage for all of its employees.

(f) The provisions of this section and the income withholding act and amendments thereto shall apply to all orders for support, including all medical child support orders, entered in this state regardless of the date the order was entered.

History: L. 1994, ch. 301, § 14; L. 2007, ch. 174, § 2; L. 2014, ch. 115, § 41; July 1.



23-3115 Same; withholding order; issuance.

23-3115. Same; withholding order; issuance. (a) If, at the time a medical child support order requiring enrollment of a child in a health benefit plan is entered, the participating parent is also subject to a new or existing income withholding order, the court upon request and without further notice or hearing, shall include in the income withholding order a medical withholding order.

(b) If, at the time a medical child support order requiring enrollment of a child in a health benefit plan is entered, the participating parent is not otherwise subject to an income withholding order, the court upon request and without further notice or hearing shall enter a medical withholding order for the participating parent, except for good cause shown pursuant to subsection (j) of K.S.A. 2016 Supp. 23-3103, and amendments thereto.

(c) Except as otherwise provided in this subsection, at any time after a medical child support order requiring enrollment of a child in a health benefit plan is entered, the court upon motion shall enter an income withholding order consisting in whole or in part of a medical withholding order. In Title IV-D cases, the court may deny the motion only if: (1) The participating parent is not otherwise subject to an income withholding order; and (2) the provisions of subsection (j) of K.S.A. 2016 Supp. 23-3103, and amendments thereto, have been met. In all other cases the court may grant or deny the motion after considering the following factors: (1) The medical needs of the child; (2) whether the participating parent has attempted to promptly comply with the medical child support order; and (3) any other relevant factor. Nothing in this subsection shall prevent or delay entry of an income withholding order pursuant to subsection (c) of K.S.A. 2016 Supp. 23-3103, and amendments thereto.

History: L. 1994, ch. 301, § 15; July 1.



23-3116 Same; requirements of withholding order.

23-3116. Same; requirements of withholding order. (a) A medical withholding order shall not require a health benefit plan to provide any type or form of benefit, or any option, not otherwise provided under the plan or required by federal law.

(b) A medical withholding order shall clearly specify: (1) The name, last known mailing address and, if known, social security number of the parent required to enroll a child in a health benefit plan; (2) for each child covered by the medical child support order, the child's name, date of birth, social security number and mailing address. The child's mailing address need not be the child's home address. In addition to the child's mailing address, the order may designate a representative to receive copies of notices to the child. If the holder of the limited power of attorney pursuant to subsection (c) of K.S.A. 2016 Supp. 23-3114 is someone other than the nonparticipating parent, the holder of the limited power of attorney shall be designated a representative entitled to receive copies of notices to the child; (3) the address where payments are to be sent, if different from the mailing address of the child or representative; (4) the type of coverage required for each child or how the type of coverage is to be determined; (5) the period to which the order applies; and (6) each plan to which the order applies. Except as otherwise specified in the order the order is presumed to apply to all plans whose applicable eligibility requirements have been met. The requirement of provision (5) may be met by providing the child's date of birth and the jurisdiction whose law governs the duration of the duty of support under the order.

(c) A medical withholding order meeting the requirements of subsections (a) and (b) shall be treated for all purposes as a qualified medical child support order under the federal employee retirement income security act (29 U.S.C. § 1161 et seq.).

History: L. 1994, ch. 301, § 16; July 1.



23-3117 Same; duties of payor with respect to withholding order.

23-3117. Same; duties of payor with respect to withholding order. (a) For purposes of the income withholding act, and amendments thereto, service of a medical withholding order on an employer shall constitute service of the medical withholding order on the sponsor or administrator of the employer's health benefit plan. It shall be the duty of the employer to provide to the sponsor or administrator of the health benefit plan any information in the medical withholding order needed by the sponsor or administrator to carry out duties pursuant to the income withholding act, and amendments thereto.

(b) An employer, sponsor or other administrator of a health benefit plan shall not unreasonably delay a child's enrollment pursuant to a medical withholding order. If there is a defect in the form or documentation, the employer, sponsor or other administrator of a health benefit plan shall process the enrollment to the extent possible and promptly inform the requesting person of any additional documents or information needed to complete enrollment.

(c) If a medical withholding order has been served and the payor has determined that the child will not be enrolled immediately because the parent required to provide health coverage for the child is not eligible for family coverage, it shall be the duty of the payor to promptly reconsider the determination not to enroll the child if the parent subsequently becomes eligible for family coverage.

(d) The payor shall deduct and remit premiums or other payments required by the health benefit plan as provided in the plan.

History: L. 1994, ch. 301, § 17; July 1.



23-3118 Same; failure to maintain coverage.

23-3118. Same; failure to maintain coverage. (a) Except for good cause shown, the obligee shall be granted judgment against the obligor if: (1) The obligor was subject to a medical support order for a child; (2) under the Kansas child support guidelines the obligor received credit toward a cash child support obligation based upon health benefit premiums to be paid by the obligor; and (3) the anticipated premiums were not paid in full by the obligor because of the obligor's delay or failure in obtaining health benefit coverage for the child or the obligor's failure to maintain health benefit coverage for the child.

(b) The amount of the judgment shall include the lesser of: (1) Actual costs incurred by the obligee for substantially similar health benefits; or (2) the difference between the actual amount of the cash child support order and the amount the cash child support order would have been without the credit for unpaid premiums and with any premiums paid by the obligee for substantially similar health benefit coverage.

(c) Failure to obtain or maintain health benefit coverage as ordered, for whatever reason, shall be a material change of circumstances justifying modification of the order for support if credit has been given for health benefit premiums which were not paid timely.

History: L. 1994, ch. 301, § 18; July 1.



23-3119 Support enforcement proceeding; failure to comply; penalties.

23-3119. Support enforcement proceeding; failure to comply; penalties. (a) If the court in any support enforcement proceeding finds that an obligor has failed to comply with an outstanding warrant or subpoena issued by a court of competent jurisdiction of this state or any other state and such obligor has or may have an occupational, professional or driver's license, the court may impose such sanctions under this section as the court deems appropriate until the person has complied with the warrant or subpoena. As used in this section, "support enforcement proceeding" means any civil proceeding to:

(1) Establish paternity; or

(2) establish, modify or enforce the duty to provide child support or maintenance.

(b) If the obligor is or may be authorized to practice a profession by a licensing body as defined in K.S.A. 74-146, and amendments thereto, the court may order that a notice pursuant to K.S.A. 74-147, and amendments thereto, be served on the licensing body. If the obligor is or may be a licensed attorney, the court may file a complaint with the disciplinary administrator of the Kansas supreme court or with the appropriate official or agency of any state in which the obligor may be licensed.

(c) The court may restrict the obligor's driving privileges as provided in K.S.A. 8-292, and amendments thereto.

History: L. 1997, ch. 182, § 2; July 3.



23-3120 Child support enforcement; licensing bodies; professional license.

23-3120. Child support enforcement; licensing bodies; professional license. (a) When an order for the support of a child has been entered and the court upon motion finds that the requirements of subsection (b) have been met, the court shall order that a notice pursuant to subsection (a) of K.S.A. 74-147, and amendments thereto, be served on the licensing body. If the person who owes support is a licensed attorney, the court shall file a complaint with the disciplinary administrator if the licensing body is the Kansas supreme court, or the appropriate bar counsel's office if the licensee practices in another state.

(b) The provisions of subsection (a) shall apply if the court finds, after notice to all interested parties, that: (1) The support debtor owes past due child support in an amount equal to or greater than three months' child support; (2) the support debtor is or may be licensed to practice a profession by a licensing body as defined in K.S.A. 74-146, and amendments thereto; and (3) the debtor has failed, after a reasonable opportunity, to comply with a payment plan previously established by the court or a written payment plan agreed upon by the parties.

History: L. 2009, ch. 52, § 1; July 1.



23-3121 Reporting of support arrearages to consumer credit reporting agencies.

23-3121. Reporting of support arrearages to consumer credit reporting agencies. (a) As used in this section, "consumer reporting agency" means any person which, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

(b) The secretary for children and families shall develop procedures for making information concerning support arrearages owed or assigned to the secretary or owed to any person who has applied for services pursuant to K.S.A. 39-756, and amendments thereto, available to consumer reporting agencies upon their request. The procedures shall provide for the information to be made available to such agencies in any case in which the support arrearage is $1,000 or more unless the secretary determines that providing the information is not appropriate in a particular case. The procedures may additionally provide for the information to be available to such agencies if the amount of the support arrearage is less than $1,000.

(c) The secretary may charge a consumer reporting agency requesting support arrearage information a fee not to exceed the actual cost to the secretary in providing such information.

(d) Prior to providing any information concerning an obligor's arrearage to a consumer reporting agency, the secretary shall provide advance notice to the obligor who owes support by first-class mail to the obligor's last known address, concerning the proposed release of information to a consumer reporting agency and of the methods available for contesting the accuracy of the information as provided for in K.S.A. 50-710, and amendments thereto.

History: L. 1985, ch. 115, § 28; L. 1991, ch. 97, § 1; L. 2014, ch. 115, § 42; July 1.



23-3122 Lien upon vehicles, vessels, aircraft.

23-3122. Lien upon vehicles, vessels, aircraft. (a) Whenever there is an arrearage in payment of an order of support in an amount equal to or greater than the amount of support payable for one month, a lien shall arise by operation of law upon certain personal property of the obligor. The lien may be perfected as follows:

(1) In the case of a vehicle, the secretary may perfect a lien on the vehicle by filing a notice of lien with the division of vehicles of the department of revenue. The perfection of the lien shall not be in effect until the notation of the lien is actually placed upon the certificate of title for the vehicle. The notice shall be in a form prescribed by the division, or on a federal form as required by title IV-D, and shall contain a description of the vehicle, the name and address of the obligee or secretary, the name and last known address of the obligor and any other information required by the division. The notice shall state the amount of the arrearage and that the arrearage is equal to or greater than the amount of support payable for one month. A copy of the notice of lien shall be sent by first-class mail to the obligor at the obligor's last known address.

Upon the filing of the notice of lien in accordance with this subsection (a)(1) and payment to the division of a fee of $5, the division shall be authorized to demand in writing the surrender of the title certificate from the owner of the vehicle for the purpose of recording the lien on the title certificate. Once the lien is properly recorded and perfected by actually noting it on the certificate of title, a transfer of title is not valid unless the lien has been released in the manner provided by K.S.A. 8-135, and amendments thereto, or the transfer has been consented to in writing by the lienholder. If the obligor fails to surrender the title certificate within 15 days after the written demand by the division of vehicles, the division shall notify the obligee seeking to perfect the lien. The obligee may obtain an order of the court which issued the support order requiring the obligor to surrender the title certificate so that the lien may be properly recorded. Notwithstanding any provision of this section authorizing a lien on a vehicle of an obligor, no lien shall attach to any vehicle which the obligor has transferred to another person who has purchased the vehicle or accepted it by trade in exchange for other property or services in good faith, for value, prior to the time that the lien on the vehicle has been noted and perfected in the manner provided by this subsection (a)(1).

(2) In the case of a vessel or aircraft, the obligee may perfect a lien on the vessel or aircraft by filing a notice of lien with the office where filing is required by K.S.A. 84-9-401, and amendments thereto, to perfect a security interest in the vessel or aircraft. The perfection of the lien shall not be in effect until the notation of the lien is actually placed upon the appropriate documentation of title for the vessel or aircraft. The notice shall contain a description of the make, model designation and serial number of the vessel or aircraft, including its identification or registration number, if any; the name and address of the obligee; and the name and last known address of the obligor. The notice shall state the arrearage and that the arrearage is equal to or greater than the amount of support payable for one month. A copy of the notice of lien shall be sent simultaneously by first-class mail to the obligor at the obligor's last known address.

Upon the filing of the notice of lien in accordance with this subsection (a)(2) and payment of a fee of $5, the notice of lien shall be retained by the office where filed and may be enforced and foreclosed in the same manner as a security agreement under the provisions of the uniform commercial code. If the notice of lien is filed in the office of the secretary of state, the filing officer shall file, index, amend, maintain, remove and destroy the notice of lien in the same manner as a financing statement filed under part 4 of article 9 of the uniform commercial code. The secretary of state shall charge the same filing and information retrieval fees and credit the amounts in the same manner as financing statements filed under part 4 of article 9 of the uniform commercial code. Notwithstanding any provision of this section authorizing a lien on a vessel or aircraft of an obligor, no lien shall attach to any vessel or aircraft which the obligor has transferred to another person who has purchased the vessel or aircraft or accepted it by trade in exchange for other property or services in good faith, for value, prior to the time that the lien on the vessel or aircraft has been noted and perfected in the manner provided by this subsection (a)(2).

(3) In any case filed under chapter 60 or 61 of the Kansas Statutes Annotated, the obligee may perfect a lien on the obligor's interest in any judgment or settlement in the case by filing a notice of lien with the clerk of the district court. Copies shall be served on appropriate parties to the action. The notice of lien shall have the effect of attaching the obligor's interest in any judgment or settlement in the case. Any person holding property or funds to satisfy any judgment or settlement in the obligor's favor shall be prohibited from transferring to the obligor any of such property or funds without the written consent of the obligee. At the time that the holder would otherwise be required to transfer property to the obligor, such property shall be transferred to the obligee unless the lien on the property has been released. Nothing in this subsection shall be construed to require the holder to transfer any property to the obligee any sooner than the holder would have been required to transfer property to the obligor. To the extent that an attorney's lien on the obligor's interest in any settlement or judgment is perfected before service of the notice of lien under this section, the attorney's lien shall have priority. If the property or funds are insufficient to satisfy all liens, the court shall conduct a hearing to determine the division of such property or funds for payment on each lien.

Any person affected by the notice of lien who is or will be a payor as defined in the income withholding act and amendments thereto may request that the obligee proceed under the income withholding act and release the lien perfected pursuant to this section.

(4) If the obligor is or may become entitled to workers compensation benefits, the obligee may perfect a lien on the benefits by serving a notice of lien on the obligor. Copies shall be served on appropriate persons, including but not limited to the director of workers compensation. The notice of lien shall have the effect of attaching the obligor's interest in the workers compensation benefits. Any person holding property or funds to satisfy the obligor's interest shall be prohibited from transferring to the obligor any of such property or funds without the written consent of the obligee. At the time that the holder would otherwise be required to transfer property to the obligor, such property shall be transferred to the obligee unless the lien on the property has been released. Nothing in this subsection shall be construed to require the holder to transfer any property to the obligee any sooner than the holder would have been required to transfer property to the obligor. To the extent that attorney fees are allowed by K.S.A. 44-501 et seq., and amendments thereto, the attorney fees shall have priority subject to the current limitations provided in K.S.A. 44-720, and amendments thereto.

Any person affected by the notice of lien who is or will be a payor as defined in the income withholding act and amendments thereto may request that the obligee proceed under the income withholding act and release the lien perfected pursuant to this section.

(b) As used in this section:

(1) "Aircraft" has the meaning provided by K.S.A. 3-201, and amendments thereto.

(2) "Vehicle" has the meaning provided by K.S.A. 8-126, and amendments thereto.

(3) "Vessel" has the meaning provided by K.S.A. 82a-801, and amendments thereto.

(4) "Arrearage," "title IV-D," "obligor" and "order for support" have the meanings provided by K.S.A. 2016 Supp. 23-3102, and amendments thereto.

(5) "Obligee" means the person or entity to whom a duty of support is owed, including, but not limited to, any title IV-D agency.

(6) "Workers compensation" has the meaning provided by K.S.A. 44-501 et seq., and amendments thereto.

(7) "Attorney's lien" has the meaning provided by K.S.A. 7-108, and amendments thereto.

History: L. 1985, ch. 115, § 29; L. 1986, ch. 137, § 21; L. 1997, ch. 182, § 31; July 3.



23-3123 Distribution of support payments; rules and regulations.

23-3123. Distribution of support payments; rules and regulations. (a) On and after July 1, 2015, notwithstanding any other law to the contrary, for any order of support required to be paid through the central unit for collection and disbursement of support payments designated pursuant to K.S.A. 2016 Supp. 39-7,135, and amendments thereto, regardless of when such order was entered or modified, amounts collected by such central unit shall be distributed in accordance with rules and regulations adopted by the secretary of the department for children and families. Such rules and regulations shall be based on child support distribution requirements as set forth in part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as amended, and federal regulations promulgated pursuant thereto.

(b) Prior to July 1, 2015, the secretary of the department for children and families shall adopt rules and regulations to implement the provisions of this section. Such rules and regulations shall not become effective until July 1, 2015.

History: L. 2013, ch. 124, § 3; July 1.



23-3124 Income withholding order; lump sum payment; attachment.

23-3124. Income withholding order; lump sum payment; attachment. (a) Except as otherwise provided in this section, an income withholding order for attachment of a lump sum payment shall have the effect of attaching: (1) Any intangible property, funds, credits or other indebtedness of a non-recurring nature belonging or owing to the obligor which is due from the payor or in the possession or under the control of the payor at the time of service of the order; and (2) all such personal property becoming due to the obligor between the time the order is served on the payor and the 35th day after the date the order is served.

(b) The payor shall hold the attached funds, credits or indebtedness at least 14 days following the date the income withholding order for attachment of a lump sum payment was served. Thereafter, except as otherwise provided in this section, the payor shall remit the amount attached no later than the date the lump sum payment would have been paid to the obligor or 21 days after the date the order was served, whichever is later.

(c) The payor shall hold the attached funds, credits or indebtedness until further order of the court if, before remitting funds pursuant to subsection (b), the payor receives notice of a hearing on the obligor's claim of exemption concerning the income withholding order for attachment of a lump sum payment.

(d) This section shall be part of and supplemental to the income withholding act, K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto.

History: L. 2013, ch. 124, § 4; July 1.



23-3125 Same; notice to obligor; hearing.

23-3125. Same; notice to obligor; hearing. (a) Immediately following the date the income withholding order for attachment of a lump sum payment is served on the payor, the person or public office seeking the withholding shall send a notice to the obligor, notifying the obligor: (1) That an income withholding order to attach a lump sum payment has been served on the payor and the effect of such order; (2) of the obligor's right to assert any claim of exemption allowed under the income withholding act; and (3) of the obligor's right to a hearing on such claim. The notice shall be substantially in compliance with the form developed pursuant to K.S.A. 2016 Supp. 23-3113, and amendments thereto, and shall contain a description of the exemptions that are applicable under the income withholding act and the procedure by which the obligor can assert any claim of exemption.

(b) If the obligor requests a hearing to assert any claim of exemption, the request shall be filed no later than 10 days following the date the notice is served on the obligor. If a hearing is requested, the hearing shall be held by the court no sooner than five days nor later than 10 days after the request is filed. At the time the request for hearing is filed, the obligor shall obtain from the clerk of the court the date and time for the hearing which shall be noted on the request form. Immediately after the request for hearing is filed, the obligor shall hand-deliver or mail, by first-class mail, a copy of the request for hearing to the payor and to the person or public office seeking the withholding or such person's attorney, if the person is represented by an attorney.

(c) If a hearing is held, the obligor shall have the burden of proof to show that some or all of the property subject to the withholding is exempt, and the court shall enter an order determining the exemption and such other order as is appropriate.

(d) This section shall be part of and supplemental to the income withholding act, K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto.

History: L. 2013, ch. 124, § 5; July 1.



23-3126 Income withholding; unemployment insurance benefits.

23-3126. Income withholding; unemployment insurance benefits. (a) (1) The secretary of the department for children and families may collect, pursuant to the income withholding act, K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto, support owed in a title IV-D case from unemployment insurance benefits payable to the obligor. Such collections may be remitted directly to the secretary. The secretary, and any other agency affected, shall use electronic processes to the greatest extent feasible.

(2) All provisions of the income withholding act shall apply to the withholding of support from unemployment insurance benefits from the state employment security agency, which shall be considered a payor for the purposes of the income withholding act, except that any cost recovery fee as a result of such withholding shall be paid by the department for children and families and shall not be paid by the obligor.

(b) If the secretary of the department for children and families receives an income withholding collection directly from another state agency for a debtor with more than one income withholding order and the payor agency does not identify the amount to be applied to each withholding order, the secretary may apply the collection in any manner allowed under title IV-D, provided that all current support due for the month under the withholding orders is satisfied first.

(c) This section shall be part of and supplemental to the income withholding act, K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto.

History: L. 2013, ch. 124, § 6; July 1.






Article 32 CUSTODY, RESIDENCY AND PARENTING PLANS

23-3201 Child custody or residency criteria.

23-3201. Child custody or residency criteria. The court shall determine custody or residency of a child in accordance with the best interests of the child.

History: L. 2011, ch. 26, § 18; July 1.



23-3202 Parenting plan; best interest presumed.

23-3202. Parenting plan; best interest presumed. If the parties have entered into a parenting plan, it shall be presumed that the agreement is in the best interests of the child. This presumption may be overcome and the court may make a different order if the court makes specific findings of fact stating why the agreed parenting plan is not in the best interests of the child.

History: L. 2011, ch. 26, § 19; July 1.



23-3203 Factors considered in determination of child custody, residency and parenting time.

23-3203. Factors considered in determination of child custody, residency and parenting time. (a) In determining the issue of legal custody, residency and parenting time of a child, the court shall consider all relevant factors, including, but not limited to:

(1) Each parent's role and involvement with the minor child before and after separation;

(2) the desires of the child's parents as to custody or residency;

(3) the desires of a child of sufficient age and maturity as to the child's custody or residency;

(4) the age of the child;

(5) the emotional and physical needs of the child;

(6) the interaction and interrelationship of the child with parents, siblings and any other person who may significantly affect the child's best interests;

(7) the child's adjustment to the child's home, school and community;

(8) the willingness and ability of each parent to respect and appreciate the bond between the child and the other parent and to allow for a continuing relationship between the child and the other parent;

(9) evidence of spousal abuse, either emotional or physical;

(10) the ability of the parties to communicate, cooperate and manage parental duties;

(11) the school activity schedule of the child;

(12) the work schedule of the parties;

(13) the location of the parties' residences and places of employment;

(14) the location of the child's school;

(15) whether a parent is subject to the registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law;

(16) whether a parent has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto;

(17) whether a parent is residing with an individual who is subject to registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; and

(18) whether a parent is residing with an individual who has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto.

(b) To aid in determining the issue of legal custody, residency and parenting time of a child, the court may order a parent to undergo a domestic violence offender assessment conducted by a certified batterer intervention program and may order such parent to follow all recommendations made by such program.

History: L. 2011, ch. 26, § 20; L. 2014, ch. 116, § 9; L. 2016, ch. 102, § 7; July 1.



23-3204 No vested interest or presumption to either parent.

23-3204. No vested interest or presumption to either parent. Neither parent shall be considered to have a vested interest in the custody or residency of any child as against the other parent, regardless of the age of the child, and there shall be no presumption that it is in the best interests of any infant or young child to give custody or residency to the mother.

History: L. 2011, ch. 26, § 21; July 1.



23-3205 Rebuttable presumption against best interest of child in certain instances.

23-3205. Rebuttable presumption against best interest of child in certain instances. There shall be a rebuttable presumption that it is not in the best interest of the child to have custody or residency granted to a parent who: (a) Is residing with an individual who is subject to registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; or

(b) is residing with an individual who has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto.

History: L. 2011, ch. 26, § 22; July 1.



23-3206 Legal custodial arrangements.

23-3206. Legal custodial arrangements. Subject to the provisions of this article, the court may make any order relating to custodial arrangements which is in the best interests of the child. The order shall provide one of the following legal custody arrangements, in the order of preference:

(a) Joint legal custody. The court may order the joint legal custody of a child with both parties. In that event, the parties shall have equal rights to make decisions in the best interests of the child.

(b) Sole legal custody. The court may order the sole legal custody of a child with one of the parties when the court finds that it is not in the best interests of the child that both of the parties have equal rights to make decisions pertaining to the child. If the court does not order joint legal custody, the court shall include on the record specific findings of fact upon which the order for sole legal custody is based. The award of sole legal custody to one parent shall not deprive the other parent of access to information regarding the child unless the court shall so order, stating the reasons for that determination.

History: L. 2011, ch. 26, § 23; July 1.



23-3207 Residential arrangements.

23-3207. Residential arrangements. After making a determination of the legal custodial arrangements, the court shall determine the residency of the child from the following options, which arrangement the court must find to be in the best interest of the child. The parties shall submit to the court either an agreed parenting plan or, in the case of dispute, proposed parenting plans for the court’s consideration. Such options are:

(a) Residency. The court may order a residential arrangement in which the child resides with one or both parents on a basis consistent with the best interests of the child.

(b) Divided residency. In an exceptional case, the court may order a residential arrangement in which one or more children reside with each parent and have parenting time with the other.

(c) Nonparental residency. If during the proceedings the court determines that there is probable cause to believe that the child is a child in need of care as defined by subsections (d)(1), (d)(2), (d)(3) or (d)(11) of K.S.A. 2016 Supp. 38-2202, and amendments thereto, or that neither parent is fit to have residency, the court may award temporary residency of the child to a grandparent, aunt, uncle or adult sibling, or, another person or agency if the court finds by written order that:

(1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in the home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child’s home or that an emergency exists which threatens the safety of the child. In making such a residency order, the court shall give preference, to the extent that the court finds it is in the best interests of the child, first to awarding such residency to a relative of the child by blood, marriage or adoption and second to awarding such residency to another person with whom the child has close emotional ties. The court may make temporary orders for care, support, education and visitation that it considers appropriate. Temporary residency orders are to be entered in lieu of temporary orders provided for in K.S.A. 2016 Supp. 38-2243 and 38-2244, and amendments thereto, and shall remain in effect until there is a final determination under the revised Kansas code for care of children. An award of temporary residency under this paragraph shall not terminate parental rights nor give the court the authority to consent to the adoption of the child. When the court enters orders awarding temporary residency of the child to an agency or a person other than the parent, the court shall refer a transcript of the proceedings to the county or district attorney. The county or district attorney shall file a petition as provided in K.S.A. 2016 Supp. 38-2234, and amendments thereto, and may request termination of parental rights pursuant to K.S.A. 2016 Supp. 38-2266, and amendments thereto. The costs of the proceedings shall be paid from the general fund of the county. When a final determination is made that the child is not a child in need of care, the county or district attorney shall notify the court in writing and the court, after a hearing, shall enter appropriate custody orders pursuant to this article. If the same judge presides over both proceedings, the notice is not required. Any order pursuant to the revised Kansas code for care of children shall take precedence over any order under this article.

History: L. 2011, ch. 26, § 24; L. 2012, ch. 162, § 48; May 31.



23-3208 Parenting time; enforcement; child exchange and visitation centers.

23-3208. Parenting time; enforcement; child exchange and visitation centers. (a) Parents. A parent is entitled to reasonable parenting time unless the court finds, after a hearing, that the exercise of parenting time would seriously endanger the child’s physical, mental, moral or emotional health.

(b) Enforcement of rights. An order granting parenting time under this article may be enforced in accordance with the uniform child custody jurisdiction and enforcement act, or K.S.A. 2016 Supp. 23-3401, and amendments thereto.

(c) Court-ordered exchange or parenting time at a child exchange and visitation center. The court may order exchange or parenting time to take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto.

History: L. 2011, ch. 26, § 25; L. 2012, ch. 162, § 49; May 31.



23-3209 Interviews; court; minors.

23-3209. Interviews; court; minors. The court may interview the minor children in chambers to assist the court in determining legal custody, residency, visitation rights and parenting time. The court may permit counsel to be present at the interviews. Upon request of any party, the court shall cause a record of the interview to be made as part of the record in the case.

History: L. 1982, ch. 152, § 13; L. 2000, ch. 171, § 17; July 1.



23-3210 Information relating to custody or residency of children; visitation or parenting time with children.

23-3210. Information relating to custody or residency of children; visitation or parenting time with children. (a) Investigation and report. In any proceeding in which legal custody, residency, visitation rights or parenting time are contested, the court may order an investigation and report concerning the appropriate legal custody, residency, visitation rights and parenting time to be granted to the parties. The investigation and report may be made by court services officers or any consenting person or agency employed by the court for that purpose. The court may use the Kansas department for children and families to make the investigation and report if no other source is available for that purpose. The costs for making the investigation and report may be assessed as court costs in the case as provided in article 20 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(b) Consultation. In preparing the report concerning a child, the investigator may consult any person who may have information about the child and the potential legal custodial arrangements. Upon order of the court, the investigator may refer the child to other professionals for diagnosis. The investigator may consult with and obtain information from medical, psychiatric or other expert persons who have served the child in the past. If the requirements of subsection (c) are fulfilled, the investigator's report may be received in evidence at the hearing.

(c) Use of report and investigator's testimony. The court shall make the investigator's report available prior to the hearing to counsel or to any party not represented by counsel. Upon motion of either party, the report may be made available to a party represented by counsel, unless the court finds that such distribution would be harmful to either party, the child or other witnesses. Any party to the proceeding may call the investigator and any person whom the investigator has consulted for cross-examination. In consideration of the mental health or best interests of the child, the court may approve a stipulation that the interview records not be divulged to the parties.

History: L. 1982, ch. 152, § 14; L. 1983, ch. 199, § 3; L. 2000, ch. 171, § 18; L. 2014, ch. 115, § 43; July 1.



23-3211 Parenting plan; definitions.

23-3211. Parenting plan; definitions. (a) "Temporary parenting plan" means an agreement or order issued defining the legal custody, residency and parenting time to be exercised by parents with regard to a child between the time of filing of a matter in which a parenting plan may be entered, and any other provisions regarding the child's care which may be in the best interest of the child, until a final order is issued.

(b) "Permanent parenting plan" means an agreement between parents which is incorporated into an order at a final hearing or an order or decree issued at a final hearing without agreement that establishes legal custody, residency, parenting time and other matters regarding a child custody arrangement in a matter in which a parenting plan may be entered.

(c) "Legal custody" means the allocation of parenting responsibilities between parents, or any person acting as a parent, including decision making rights and responsibilities pertaining to matters of child health, education and welfare.

History: L. 2000, ch. 171, § 25; July 1.



23-3212 Same; temporary orders.

23-3212. Same; temporary orders. (a) The court may enter a temporary parenting plan in any case in which temporary orders relating to child custody is authorized.

(b) If the court deems it appropriate, a temporary parenting plan approved by the court may include one or more of the following provisions regarding children involved in the matter before the court:

(1) Designation of the temporary legal custody of the child;

(2) designation of a temporary residence for the child;

(3) allocation of parental rights and responsibilities regarding matters pertaining to the child's health, education and welfare;

(4) a schedule for the child's time with each parent, when appropriate.

(c) A parent seeking a temporary order in which matters of child custody, residency, or parenting time are included shall file a proposed temporary parenting plan contemporaneous with any request for issuance of such temporary orders, which plan shall be served with any such temporary orders.

(d) If the parent who has not filed a proposed temporary parenting plan disputes the allocation of parenting responsibilities, residency, parenting time or other matters included in the proposed temporary parenting plan, that parent shall file and serve a responsive proposed temporary parenting plan.

(e) Either parent may move to have a proposed temporary parenting plan entered as part of a temporary order. The parents may enter an agreed temporary parenting plan at any time as part of a temporary order.

(f) A parent may move for amendment of a temporary parenting plan, and the court may order amendment to the temporary parenting plan, if the amendment is in the best interest of the child.

(g) If a proceeding for divorce, separate maintenance, annulment or determination of parentage is dismissed, any temporary parenting plan is vacated.

History: L. 2000, ch. 171, § 26; July 1.



23-3213 Same; permanent; objectives; general outline, provisions.

23-3213. Same; permanent; objectives; general outline, provisions. (a) The objectives of the permanent parenting plan are to:

(1) Establish a proper allocation of parental rights and responsibilities;

(2) establish an appropriate working relationship between the parents such that matters regarding the health, education and welfare of their child is best determined;

(3) provide for the child's physical care;

(4) set forth an appropriate schedule of parenting time;

(5) maintain the child's emotional stability;

(6) provide for the child's changing needs as the child grows and matures in a way that minimizes the need for future modifications to the permanent parenting plan;

(7) minimize the child's exposure to harmful parental conflict;

(8) encourage the parents, where appropriate, to meet their responsibilities to their minor children through agreements in the permanent parenting plan, rather than by relying on judicial intervention; and

(9) otherwise protect the best interests of the child.

(b) A permanent parenting plan may consist of a general outline of how parental responsibilities and parenting time will be shared and may allow the parents to develop a more detailed agreement on an informal basis; however, a permanent parenting plan must set forth the following minimum provisions:

(1) Designation of the legal custodial relationship of the child;

(2) a schedule for the child's time with each parent, when appropriate;

(3) a provision for a procedure by which disputes between the parents may be resolved without need for court intervention; and

(4) if either parent is a service member, as defined in K.S.A. 2016 Supp. 23-3217, and amendments thereto, provisions for custody and parenting time upon military deployment, mobilization, temporary duty or unaccompanied tour of such service member.

(c) A detailed permanent parenting plan shall include those provisions required by subsection (b), and may include, but need not be limited to, provisions relating to:

(1) Residential schedule;

(2) holiday, birthday and vacation planning;

(3) weekends, including holidays and school inservice days preceding or following weekends;

(4) allocation of parental rights and responsibilities regarding matters pertaining to the child's health, education and welfare;

(5) sharing of and access to information regarding the child;

(6) relocation of parents;

(7) telephone access;

(8) transportation; and

(9) methods for resolving disputes.

(d) The court shall develop a permanent parenting plan, which may include such detailed provisions as the court deems appropriate, when:

(1) So requested by either parent; or

(2) the parent or parents are unable to develop a parenting plan.

History: L. 2000, ch. 171, § 27; L. 2008, ch. 151, § 2; May 22.



23-3214 Same; court information; classes; mediation; forms.

23-3214. Same; court information; classes; mediation; forms. (a) The court shall inform the parents, or require them to be informed, about:

(1) How to prepare a parenting plan;

(2) the impact of family dissolution on children and how the needs of children facing family dissolution can best be addressed;

(3) the impact of domestic abuse on children, and resources for addressing domestic abuse; and

(4) mediation or other nonjudicial procedures designed to help them achieve an agreement.

(b) The court may require the parents to attend parent education classes.

(c) If parents are unable to resolve issues and agree to a parenting plan, the court may require mediation, unless mediation is determined inappropriate in the particular case.

(d) The clerk of the district court shall supply forms and information prescribed by the supreme court which may be used for submission of temporary and permanent parenting plans.

History: L. 2000, ch. 171, § 28; July 1.



23-3215 Notification of other parent of certain events; failure, indirect civil contempt; material change in circumstances.

23-3215. Notification of other parent of certain events; failure, indirect civil contempt; material change in circumstances. (a) A parent entitled to legal custody of, or residency of, or parenting time with a child pursuant to K.S.A. 2016 Supp. 23-3201 through 23-3207 and 23-3218, and amendments thereto, shall give written notice to the other parent of one or more of the following events when such parent: (1) Is subject to the registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; (2) has been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto; (3) is residing with an individual who is known by the parent to be subject to the registration requirements of the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, or any similar act in any other state, or under military or federal law; or (4) is residing with an individual who is known by the parent to have been convicted of abuse of a child, K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto. Such notice shall be sent by restricted mail, return receipt requested, to the last known address of the other parent within 14 days following such event.

(b) Failure to give notice as required by subsection (a) is an indirect civil contempt punishable as provided by law. In addition, the court may assess, against the parent required to give notice, reasonable attorney fees and any other expenses incurred by the other parent by reason of the failure to give notice.

(c) An event described in subsection (a) may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency, child support or parenting time.

History: L. 2005, ch. 154, § 1; L. 2010, ch. 135, § 177; L. 2011, ch. 26, § 45; L. 2012, ch. 162, § 50; May 31.



23-3217 Child custody and parenting time for parents deployed by the military; modification of orders; hearing.

23-3217. Child custody and parenting time for parents deployed by the military; modification of orders; hearing. (a) As used in this section:

(1) "Deployment" means the temporary transfer of a service member serving in an active-duty status to another location in support of combat or some other military operation.

(2) "Mobilization" means the call-up of a national guard or reserve service member to extended active-duty status. "Mobilization" does not include national guard or reserve annual training.

(3) "Service member" means any member serving in an active-duty status in the armed forces of the United States, the national guard or the armed forces reserves.

(4) "Temporary duty" means the transfer of a service member from one military base to a different location for a limited period of time to accomplish training or to assist in the performance of a noncombat mission.

(5) "Unaccompanied tour" means a permanent change of station for a service member where dependent travel is not authorized.

(6) "Nondeploying parent" means the parent not subject to deployment, mobilization, temporary duty or unaccompanied tour orders from the military.

(b) The absence, relocation or failure to comply with a custody or parenting time order by a parent who has received deployment, mobilization, temporary duty or unaccompanied tour orders from the military, shall not, by itself, constitute a material change in circumstances warranting a permanent modification of a custody or parenting time order.

(c) Any court order limiting previously ordered custodial or parenting time rights of a parent due to the parent's deployment, mobilization, temporary duty or unaccompanied tour shall specify the deployment, mobilization, temporary duty or unaccompanied tour as the basis for the order and shall be entered by the court as a temporary order. Any such order shall further require the nondeploying parent to provide the court with 30 days advance written notice of any change of address and any change of telephone number.

(d) The court, on motion of the parent returning from deployment, mobilization, temporary duty or unaccompanied tour, seeking to amend or review the custody or parenting time order based upon such deployment, mobilization, temporary duty or unaccompanied tour, shall set a hearing on the matter that shall take precedence on the court's docket and shall be set within 30 days of the filing of the motion. Service on the nondeploying parent shall be at such nondeploying parent's last address provided to the court in writing. Such service, if otherwise sufficient, shall be deemed sufficient for the purposes of notice for this subsection. For purposes of this hearing, such nondeploying parent shall bear the burden of showing that reentry of the custody or parenting time order in effect prior to deployment, mobilization, temporary duty or unaccompanied tour is no longer in the best interests of the child.

(e) If the parties in a custody or parenting time matter concerning a parent who receives deployment, mobilization, temporary duty or unaccompanied tour orders from the military have entered into a parenting plan pursuant to K.S.A. 2016 Supp. 23-3213, and amendments thereto, that includes provisions for custody and parenting time upon military deployment, mobilization, temporary duty or unaccompanied tour, it shall be presumed that the agreement is in the best interests of the child. This presumption may be overcome and the court may make a different order if the court makes specific findings of fact stating why the agreed parenting plan is not in the best interests of the child.

(f) If a parent with parenting time rights receives deployment, mobilization, temporary duty or unaccompanied tour orders from the military that involve moving a substantial distance from the parent's residence or otherwise have a material effect on the parent's ability to exercise parenting time rights, the court may delegate the parent's parenting time rights, or a portion thereof, to a member or members of the service member's family with a close and substantial relationship to the minor child for the duration of the parent's absence, if delegating parenting time rights is in the best interests of the child.

(g) Upon motion of a parent who has received deployment, mobilization, temporary duty or unaccompanied tour orders from the military, the court shall, for good cause shown, hold an expedited hearing in custody and parenting time matters instituted under this section when the military duties of the parent have a material effect on the parent's ability, or anticipated ability, to appear in person at a regularly scheduled hearing.

(h) Nothing in this section shall preclude a parent from petitioning for a modification of a custody or parenting time order based upon a material change in circumstances.

(i) Any order entered pursuant to this section shall provide that:

(1) The nondeploying parent shall reasonably accommodate the leave schedule of the parent subject to deployment, mobilization, temporary duty or unaccompanied tour orders;

(2) the nondeploying parent shall facilitate opportunities for telephonic and electronic mail contact between the parent subject to deployment, mobilization, temporary duty or unaccompanied tour orders and the child during the period of such deployment, mobilization, temporary duty or unaccompanied tour; and

(3) the parent subject to deployment, mobilization, temporary duty or unaccompanied tour shall provide timely information regarding such parent's leave schedule to the nondeploying parent. Willful violation of such order shall constitute contempt of court.

(j) Nothing in this section shall alter the duty of the court to determine custody or parenting time matters in accordance with the best interests of the child.

History: L. 2008, ch. 151, § 1; May 22.



23-3218 Modification of child custody, residency, visitation and parenting time; examination of parties.

23-3218. Modification of child custody, residency, visitation and parenting time; examination of parties. (a) Subject to the provisions of the uniform child custody jurisdiction and enforcement act (K.S.A. 2016 Supp. 23-37,101 through 23-37,405, and amendments thereto), the court may change or modify any prior order of custody, residency, visitation and parenting time, when a material change of circumstances is shown, but no ex parte order shall have the effect of changing residency of a minor child from the parent who has had the sole de facto residency of the child to the other parent unless there is sworn testimony to support a showing of extraordinary circumstances. If an interlocutory order is issued ex parte, the court shall hear a motion to vacate or modify the order within 15 days of the date that a party requests a hearing whether to vacate or modify the order.

(b) The court may order physical or mental examinations of the parties if requested pursuant to K.S.A. 2016 Supp. 60-235, and amendments thereto.

History: L. 2011, ch. 26, § 26; July 1.



23-3219 Modification of final order; specify factual allegations.

23-3219. Modification of final order; specify factual allegations. (a) A party filing a motion to modify a final order pertaining to child custody or residential placement pursuant to article 22, 27 or 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, shall include with specificity in the verified motion, or in an accompanying affidavit, all known factual allegations which constitute the basis for the change of custody or residential placement. If the court finds that the allegations set forth in the motion or the accompanying affidavit fail to establish a prima facie case, the court shall deny the motion. If the court finds that the motion establishes a prima facie case, the matter may be tried on factual issues.

(b) In the event the court is asked to issue an ex parte order modifying a final child custody or residential placement order based on alleged emergency circumstances, the court shall:

(1) Attempt to have the nonmoving party's counsel, if any, present before taking up the matter.

(2) Set the matter for review hearing at the earliest possible court setting after issuance of the ex parte order, but in no case later than 15 days after issuance.

(3) Require personal service of the order and notice of review hearing on the nonmoving party.

No ex parte order modifying a final custody or residential placement order shall be entered without sworn testimony to support a showing of the alleged emergency.

History: L. 2000, ch. 171, § 30; L. 2012, ch. 162, § 51; May 31.



23-3220 Modifications to orders enforced under title IV-D programs.

23-3220. Modifications to orders enforced under title IV-D programs. Motions to modify legal custody, residency, visitation rights or parenting time in proceedings where support obligations are enforced under part D of title IV of the federal social security act (42 U.S.C. § 651 et seq.), as amended, shall be considered proceedings in connection with the administration of the title IV-D program for the sole purpose of disclosing information necessary to obtain service of process on the parent with physical custody of the child.

History: L. 2011, ch. 26, § 27; July 1.



23-3221 Modification of parenting time order.

23-3221. Modification of parenting time order. (a) The court may modify an order granting or denying parenting time whenever modification would serve the best interests of the child.

(b) Repeated unreasonable denial of or interference with parenting time granted under this article may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency or parenting time.

(c) Any party may petition the court to modify an order granting parenting time to require that the exchange or transfer of children for parenting time take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto.

History: L. 2011, ch. 26, § 28; L. 2012, ch. 162, § 52; May 31.



23-3222 Change in child's residence; notice; effect; exceptions.

23-3222. Change in child's residence; notice; effect; exceptions. (a) Except as provided in subsection (d), a parent entitled to legal custody or residency of or parenting time with a child under this article shall give written notice to the other parent not less than 30 days prior to: (1) Changing the residence of the child; or (2) removing the child from this state for a period of time exceeding 90 days. Such notice shall be sent by restricted mail, return receipt requested, to the last known address of the other parent.

(b) Failure to give notice as required by subsection (a) is an indirect civil contempt punishable as provided by law. In addition, the court may assess, against the parent required to give notice, reasonable attorney fees and any other expenses incurred by the other parent by reason of the failure to give notice.

(c) A change of the residence or the removal of a child as described in subsection (a) may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency, child support or parenting time. In determining any motion seeking a modification of a prior order based on change of residence or removal as described in (a), the court shall consider all factors the court deems appropriate including, but not limited to: (1) The effect of the move on the best interests of the child; (2) the effect of the move on any party having rights granted under this article; and (3) the increased cost the move will impose on any party seeking to exercise rights granted under this article.

(d) A parent entitled to the legal custody or residency of a child under this article shall not be required to give the notice required by this section to the other parent when the other parent has been convicted of any crime specified in article 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or K.S.A. 2016 Supp. 21-5401 through 21-5609, 21-6104, 21-6325, 21-6326 or 21-6419 through 21-6422, and amendments thereto, in which the child is the victim of such crime.

History: L. 1984, ch. 213, § 1; L. 1996, ch. 188, § 5; L. 2000, ch. 171, § 21; L. 2011, ch. 26, § 44; L. 2011, ch. 91, § 25; L. 2012, ch. 162, § 53; L. 2015, ch. 94, § 11; July 1.






Article 33 THIRD PARTY VISITATION

23-3301 Grandparent and stepparent visitation rights.

23-3301. Grandparent and stepparent visitation rights. (a) In an action under article 27 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, grandparents and stepparents may be granted visitation rights.

(b) The district court may grant the grandparents of an unmarried minor child reasonable visitation rights to the child during the child's minority upon a finding that the visitation rights would be in the child's best interests and when a substantial relationship between the child and the grandparent has been established.

(c) The district court may grant the parents of a deceased person visitation rights, or may enforce visitation rights previously granted, pursuant to this section, even if the surviving parent has remarried and the surviving parent's spouse has adopted the child. Visitation rights may be granted pursuant to this subsection without regard to whether the adoption of the child occurred before or after the effective date of this act.

History: L. 2011, ch. 26, § 29; L. 2012, ch. 162, § 54; May 31.



23-3302 Same; modification; enforcement; child exchange and visitation centers.

23-3302. Same; modification; enforcement; child exchange and visitation centers. (a) The court may modify an order granting or denying parenting time or visitation rights whenever modification would serve the best interests of the child.

(b) Repeated unreasonable denial of or interference with visitation rights or parenting time granted under K.S.A. 2016 Supp. 23-2711, and amendments thereto, may be considered a material change of circumstances which justifies modification of a prior order of legal custody, residency or visitation rights.

(c) (1) The court may order exchange or visitation to take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto.

(2) Any party may petition the court to modify an order granting visitation rights to require that the exchange or transfer of children for visitation take place at a child exchange and visitation center, as established in K.S.A. 75-720, and amendments thereto. The court may modify an order granting visitation whenever modification would serve the best interests of the child.

History: L. 1971, ch. 149, § 1; L. 1982, ch. 182, § 149; L. 1984, ch. 152, § 1; L. 2012, ch. 162, § 55; May 31.



23-3303 Same; action to enforce rights.

23-3303. Same; action to enforce rights. An action for reasonable visitation rights of grandparents as provided by this act shall be brought in the county in which the child resides with the child's parent, guardian or other person having lawful custody. The court shall fix the time and date for a hearing on the petition and shall prescribe the manner of giving notice thereof to interested persons.

History: L. 1971, ch. 149, § 2; L. 1984, ch. 152, § 2; July 1.



23-3304 Same; costs and attorney fees.

23-3304. Same; costs and attorney fees. Costs and reasonable attorney fees shall be awarded to the respondent in an action filed pursuant to K.S.A. 2016 Supp. 22-3302* et seq., and amendments thereto, unless the court determines that justice and equity otherwise require.

History: L. 1971, ch. 149, § 3; L. 1984, ch. 152, § 3; L. 2012, ch. 162, § 56; May 31.

* Reference should be to 23-3301.






Article 34 ENFORCEMENT OF VISITATION AND PARENTING TIME

23-3401 Expedited procedure.

23-3401. Expedited procedure. (a) The purpose of this section is to enhance the enforcement of court ordered child visitation rights and parenting time by establishing a simplified, expedited procedure to provide justice without necessitating the assistance of legal counsel.

(b) A party who has been granted visitation rights or parenting time may file with the court a motion alleging denial or interference with those rights and enforcement of those rights. The district court shall provide a form on which such motion may be filed. Such expedited matters shall be heard by a district judge, court trustee, or magistrate, sitting as a hearing officer. The provisions of this section are in addition to those enforcement procedures provided in the uniform child custody jurisdiction and enforcement act, and amendments thereto, and other remedies provided by law.

(c) When a motion seeking expedited enforcement under subsection (b) is filed, the hearing officer shall immediately:

(1) Set a time and place for a hearing on the motion, which shall not be more than 21 days after the date on which the motion was filed; or

(2) if deemed appropriate, issue an ex parte order for mediation in accordance with K.S.A. 2016 Supp. 23-3501 through 23-3506, and amendments thereto.

(d) If mediation ordered pursuant to subsection (c) is completed, the mediator shall submit a summary of the parties' understanding to the hearing officer within five days after it is signed by the parties. Upon receipt of the summary, the hearing officer shall enter an order in accordance with the parties' agreement or set a time and place for a hearing on the matter, which shall be not more than 10 days after the summary is received by the hearing officer.

(e) If mediation ordered pursuant to subsection (c) is terminated pursuant to K.S.A. 2016 Supp. 23-3504, and amendments thereto, the mediator shall report the termination to the hearing officer within five days after the termination. Upon receipt of the report, the matter shall be set for hearing. Any such hearing shall be not more than 10 days after the mediator's report of termination is received by the hearing officer.

(f) Notice of the hearing date set by the hearing officer shall be given to all interested parties by certified mail, return receipt requested, or as the court may order.

(g) If, upon hearing the hearing officer finds that there has been an unreasonable interference with or denial of visitation or parenting time, the hearing officer shall enter an order providing for one or more of the following:

(1) A specific schedule for visitation or parenting time;

(2) compensating visitation or parenting time to the party suffering interference or denial of visitation or parenting time, which time shall be of the same type (e.g., holiday, weekday, weekend, summer) as for which denial or interference was found and which shall be at the convenience of the party suffering the denial or interference of visitation or parenting time;

(3) the posting of a bond, either cash or with sufficient sureties, conditioned upon compliance with the order granting visitation rights or parenting time;

(4) assessment of reasonable attorney fees, mediation costs and costs of the proceedings to enforce visitation rights or parenting time against the person responsible for the unreasonable denial or interference with visitation or parenting time other than the child;

(5) attendance of one or more of the parties to the action at counseling or educational sessions which focus on the impact on children of disputes regarding visitation or parenting time. Expenses shall be assessed to the person responsible for the denial or interference with visitation or parenting time;

(6) supervised visitation or parenting time; or

(7) any other remedy which the hearing officer considers appropriate, except, if a hearing officer is not a district judge, the hearing officer shall not enter any order which grants a new order, or modifies an existing order for child support, child custody, residency, or maintenance.

(h) Decisions of any hearing officer who is not a district judge shall be subject to review by a district judge on the motion of any party filed within 14 days after the order was entered.

(i) In no case shall final disposition of a motion filed pursuant to this section take place more than 45 days after the filing of such motion.

History: L. 1986, ch. 138, § 1; L. 1986, ch. 133, § 4; L. 1999, ch. 57, § 42; L. 2000, ch. 171, § 7; L. 2010, ch. 135, § 38; July 1.



23-3403 Orders; enforcement.

23-3403. Orders; enforcement. (a) Any custody or parenting time order, or order relating to the best interests of a child, issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall take precedence over any order under article 32 or 33 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, or K.S.A. 60-1610, prior to its repeal, until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated.

(b) An order granting visitation rights under article 33 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, or parenting time under article 32 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, may be enforced in accordance with the uniform child custody jurisdiction and enforcement act, or this article.

History: L. 2011, ch. 26, § 36; L. 2011, ch. 91, § 40; L. 2012, ch. 162, § 57; May 31.






Article 35 ALTERNATIVE DISPUTE RESOLUTION

23-3501 Mediation; defined.

23-3501. Mediation; defined. Mediation under this section is the process by which a neutral mediator appointed by the court, or by a hearing officer, assists the parties in reaching a mutually acceptable agreement as to issues of child custody, residency, visitation, parenting time, division of property or other issues. The role of the mediator is to aid the parties in identifying the issues, reducing misunderstandings, clarifying priorities, exploring areas of compromise and finding points of agreement. An agreement reached by the parties is to be based on the decisions of the parties and not the decisions of the mediator.

History: L. 1985, ch. 147, § 1; L. 1986, ch. 138, § 2; L. 2000, ch. 171, § 5; July 1.



23-3502 Same; when ordered; appointment and qualifications of mediator.

23-3502. Same; when ordered; appointment and qualifications of mediator. (a) The court or hearing officer may order mediation of any contested issue of child custody, residency, visitation, parenting time, division of property or other issues, at any time, upon motion of a party or on the court's own motion.

(b) If the court or hearing officer orders mediation under subsection (a), the court or hearing officer shall appoint a mediator, taking into consideration the following:

(1) An agreement by the parties to have a specific mediator appointed by the court or hearing officer;

(2) the nature and extent of any relationships the mediator may have with the parties and any personal, financial or other interests the mediator may have which could result in bias or a conflict of interest;

(3) the mediator's knowledge of (A) the Kansas judicial system and the procedure used in domestic relations cases, (B) other resources in the community to which parties can be referred for assistance, (C) child development, (D) clinical issues relating to children, (E) the effects of divorce on children and (F) the psychology of families; and

(4) the mediator's training and experience in the process and techniques of mediation.

History: L. 1985, ch. 147, § 2; L. 1986, ch. 138, § 3; L. 2000, ch. 171, § 6; July 1.



23-3503 Duties of mediator.

23-3503. Duties of mediator. (a) A mediator appointed under K.S.A. 2016 Supp. 23-3502, and amendments thereto, shall:

(1) Inform the parties of the costs of mediation;

(2) advise the parties that the mediator does not represent either or both of the parties;

(3) define and describe the process of mediation to the parties;

(4) disclose the nature and extent of any relationships with the parties and any personal, financial or other interests which could result in bias or a conflict of interest;

(5) advise each of the parties to obtain independent legal advice;

(6) allow only the parties to attend the mediation sessions;

(7) disclose to the parties' attorneys any factual documentation revealed during the mediation if at the end of the mediation process the disclosure is agreed to by the parties;

(8) ensure that the parties consider fully the best interests of the children and that the parties understand the consequences of any decision they reach concerning the children; and

(9) inform the parties of the extent to which information obtained from and about the participants through the mediation process is not privileged and may be subject to disclosure.

(b) The mediator may meet with the children of any party and, with the consent of the parties, may meet with other persons.

(c) The mediator shall make a written summary of any understanding reached by the parties. A copy of the summary shall be provided to the parties and their attorneys, if any. The mediator shall advise each party in writing to obtain legal assistance in drafting any agreement or for reviewing any agreement drafted by the other party. Any understanding reached by the parties as a result of mediation shall not be binding upon the parties nor admissible in court until it is reduced to writing, signed by the parties and their attorneys, if any, and approved by the court. If the parties are not represented by attorneys, the mediator shall provide to the court or hearing officer the written summary of any understanding signed by the parties, which, if approved by the court or hearing officer, shall be incorporated in the order of the court or hearing officer.

(d) The mediator may act as a mediator in subsequent disputes between the parties. However, the mediator shall decline to act as attorney, counselor or psychotherapist for either party during or after the mediation or divorce proceedings unless the subsequent representation, counseling or treatment is clearly distinct from the mediation issues.

History: L. 1985, ch. 147, § 3; L. 1986, ch. 138, § 4; July 1.



23-3504 Termination of mediation.

23-3504. Termination of mediation. (a) At any time after the second mediation session, either party may terminate mediation ordered under K.S.A. 2016 Supp. 23-3502.

(b) The mediator shall terminate mediation whenever the mediator believes that: (1) Continuation of the process would harm or prejudice one or more of the parties or the children; or (2) the ability or willingness of any party to participate meaningfully in mediation is so lacking that a reasonable agreement is unlikely.

(c) The mediator shall report the termination of mediation to the court. The mediator shall not state the reason for termination except when the termination is due to a conflict of interest or bias on the part of the mediator.

History: L. 1985, ch. 147, § 4; July 1.



23-3505 Confidentiality.

23-3505. Confidentiality. (a) A mediator appointed under K.S.A. 2016 Supp. 23-3502, and amendments thereto, shall treat all verbal or written information transmitted between any party to a dispute and a mediator conducting the proceeding, or the staff of an approved program under K.S.A. 5-501 et seq., and amendments thereto, as confidential communications. No admission, representation or statement made in the proceeding shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during the proceedings unless all the parties consent to a waiver. Any party and the neutral person or staff of an approved program conducting the proceeding, participating in the proceeding has a privilege in any action to refuse to disclose, and to prevent a witness from disclosing, any communication made in the course of the proceeding. The privilege may be claimed by the party or the neutral person or anyone the party or the neutral person authorizes to claim the privilege. A neutral person conducting the proceeding shall not be subject to process requiring the disclosure of any matter discussed within the proceedings unless all parties consent to a waiver.

(b) The confidentiality and privilege requirements of this section shall not apply to:

(1) Information that is reasonably necessary to allow investigation of or action for ethical violations against the neutral person conducting the proceeding or for the defense of the neutral person or staff of an approved program conducting the proceeding in an action against the neutral person or staff of an approved program if the action is filed by a party to the proceeding;

(2) any information that the mediator is required to report under K.S.A. 2016 Supp. 38-2223, and amendments thereto;

(3) any information that is reasonably necessary to stop the commission of an ongoing crime or fraud or to prevent the commission of a crime or fraud in the future for which there was an expressed intent to commit such crime or fraud;

(4) any information that the mediator is required to report or communicate under the specific provisions of any statute or in order to comply with orders of the court; or

(5) any report to the court that a party has issued a threat of physical violence against a party, a party's dependent or family member, the mediator or an officer or employee of the court with the apparent intention of carrying out such threat.

History: L. 1985, ch. 147, § 5; L. 1996, ch. 129, § 2; L. 1999, ch. 157, § 2; L. 2006, ch. 200, § 87; Jan. 1, 2007.



23-3506 Costs.

23-3506. Costs. The costs of any mediation ordered under K.S.A. 2016 Supp. 23-3502 shall be taxed to either or both parties as equity and justice require, unless the parties have reached a reasonable agreement as to payment of the costs.

History: L. 1985, ch. 147, § 7; July 1.



23-3507 Case management; process.

23-3507. Case management; process. Case management under this act is the process by which a neutral case manager appointed by the court, or by a hearing officer in a proceeding pursuant to K.S.A. 2016 Supp. 23-3401, and amendments thereto, or through agreement by the parties, assists the parties by providing a procedure, other than mediation, which facilitates negotiation of a plan for child custody, residency or visitation or parenting time. In the event that the parties are unable to reach an agreement, the case manager shall make recommendations to the court.

History: L. 1996, ch. 159, § 1; L. 2000, ch. 171, § 8; July 1.



23-3508 Same; when ordered; appointment of case manager; qualifications.

23-3508. Same; when ordered; appointment of case manager; qualifications. (a) The court may order case management, when appropriate, of any contested issue of child custody or parenting time at any time, upon the motion of a party or on the court's own motion. A hearing officer in a proceeding pursuant to K.S.A. 2016 Supp. 23-3401, and amendments thereto, may order case management, if appropriate, of a contested issue of child visitation or parenting time in such a proceeding.

(b) Cases in which case management is appropriate shall include one or more of the following circumstances:

(1) Private or public neutral dispute resolution services have been tried and failed to resolve the disputes;

(2) other neutral services have been determined to be inappropriate for the family;

(3) repetitive conflict occurs within the family, as evidenced by the filing of at least two motions in a six-month period for enforcement, modification or change of residency, visitation, parenting time or custody which are denied by the court; or

(4) a parent exhibits diminished capacity to parent.

(c) If the court or hearing officer orders case management under subsection (a), the court or hearing officer shall appoint a case manager, taking into consideration the following:

(1) An agreement by the parties to have a specific case manager appointed by the court or hearing officer;

(2) the financial circumstances of the parties and the costs assessed by the case manager;

(3) the case manager's knowledge of (A) the Kansas judicial system and the procedure used in domestic relations cases, (B) other resources in the community to which parties can be referred for assistance, (C) child development, (D) clinical issues relating to children, (E) the effects of divorce on children and (F) the psychology of families; and

(4) the case manager's training and experience in the process and techniques of alternative dispute resolution and case management.

(d) To qualify as an appointed case manager, an individual shall:

(1) (A) Be currently licensed in Kansas as a licensed psychologist, licensed masters level psychologist, licensed clinical psychotherapist, licensed professional counselor, licensed clinical professional counselor, licensed marriage and family therapist, licensed clinical marriage and family therapist, licensed master social worker or licensed specialist social worker;

(B) be currently licensed to practice law in Kansas and have at least five years of experience in the field of domestic relations law or family law; or

(C) be a court services officer and have training in domestic relations cases as prescribed by the district court in which the case is filed;

(2) be qualified to conduct mediation;

(3) have experience as a mediator;

(4) attend one or more workshops, approved and as ordered by the district court in which the case is filed, on case management; and

(5) complete a minimum number of continuing education hours regarding case management issues or abuse and control dynamics issues as established and approved by the supreme court.

(e) On and after September 1, 2012, any case manager appointed by the court prior to, on or after July 1, 2012, shall meet the requirements of subsection (d).

History: L. 1996, ch. 159, § 2; L. 2000, ch. 171, § 9; L. 2012, ch. 162, § 18; July 1.



23-3509 Case manager; duties; withdrawal; reassignment; recommendations.

23-3509. Case manager; duties; withdrawal; reassignment; recommendations. (a) A case manager appointed under K.S.A. 2016 Supp. 23-3508, and amendments thereto, shall:

(1) Meet with the parties, and other individuals deemed appropriate;

(2) gather information necessary to assist the parties in reaching an agreement or making recommendations, including medical, psychological, education and court records, including child custody investigations and child custody psychological evaluations, of the parties and children;

(3) report to the court as directed by court order;

(4) keep a record by date and topic of all contacts with the parties in the case. When requested, this record shall be made available to the court in total or summary form without the express consent of the parties and shall not be considered a medical or psychological record for purposes of confidentiality;

(5) notify the court when a party fails to meet the financial obligations of the case management process;

(6) file for collection of costs as necessary. The court shall assist in such filing or collection efforts, or both;

(7) be authorized by the court to report threats, imminent danger, suspected child abuse, fear of abduction and suspected or actual harm to any party or child involved in case management either directly to the court and to other authorities, or both. Such action shall be followed by a written summary within five business days of the initial filing of such report which shall be sent to the judge or the judge's designee and included in the court file; and

(8) directly contact the court with any other information the case manager determines that the court should know.

(b) A case manager appointed under K.S.A. 2016 Supp. 23-3508, and amendments thereto, may withdraw at any time following the initial order. Sufficient reasons for withdrawal may include, but not be limited to, the following:

(1) Loss of neutrality which prevents objectivity;

(2) nonpayment by a party;

(3) lack of cooperation by a party;

(4) threat to a party;

(5) retirement or case load reduction by a case manager; or

(6) any other reason which shall be stated to the court in writing and considered adequate and sufficient reason by the court.

(c) A disputant party may request reassignment of a case manager by filing a motion with the court. The court shall consider such requests upon review. Repeated requests may raise a presumption of lack of parental cooperation and the court may consider sanctions against the uncooperative parent or parents.

(d) (1) If parties have been ordered by the court to attempt to settle the party's disputes with the assistance of a case manager, and are unable to settle such disputes, the parties are to follow the recommendation or recommendations of the case manager as ordered by the court.

(2) When a case manager is forced to make recommendations for the parties, such recommendations shall be noted in writing as soon as possible and may be accompanied by supporting information. Such recommendation shall be reported to the court with copies to the attorneys of record for each party within 10 working days.

(3) Agreements of the parties and recommendations of the case manager which may concern temporary arrangements need not be entered into the court record by the attorneys of record.

(4) Case managers shall be furnished a form for orders to recommend such agreements to the court for the court's final order.

(5) Permanent issues such as designation of custody, primary residence or child support which are recommended by the case manager shall be entered into the court record within 10 working days of receipt of the recommendation. Should there be differing opinions as to the language of the journal entry, the case manager shall review the proposed journal entry and may recommend appropriate language to the court.

(6) If a disputant party disagrees with a recommendation such party may file a motion before the court for a review at which time an order shall be made by the court. The case manager shall explain to the court either by report or testimony the reasons for such recommendation or recommendations.

(7) Costs of the procedure and professional time may be assessed to the party who objected to the recommendations in the journal entry or may be otherwise assessed by the court.

History: L. 1996, ch. 159, § 3; July 1.



23-3510 Counseling.

23-3510. Counseling. (a) Family counseling. At any time prior or subsequent to the alteration of the parties' marital status the court may order that any party or parties and any of their children be interviewed by a psychiatrist, licensed psychologist or other trained professional in family counseling, approved by the court, for the purpose of determining whether it is in the best interests of any of the parties' children that the parties and any of their children have counseling regarding matters of legal custody, residency, visitation or parenting time. The court shall receive the written opinion of the professional, and the court shall make the opinion available as provided by K.S.A. 2016 Supp. 23-3210, and amendments thereto. Any professional consulted by the court under this section may be examined as a witness. If the opinion of the professional is that counseling is in the best interests of any of the children, the court may order the parties and any of the children to obtain counseling. Neither party shall be required to obtain counseling pursuant to this section if the party objects thereto because the counseling conflicts with sincerely held religious tenets and practices to which any party is an adherent.

(b) Costs. The costs of the counseling shall be taxed to either party as equity and justice require.

History: L. 1982, ch. 152, § 16; L. 1986, ch. 299, § 10; L. 2000, ch. 171, § 20; July 1.






Article 36 FAMILY SUPPORT JURISDICTION

23-3601 International reciprocity for enforcement of support orders.

23-3601. International reciprocity for enforcement of support orders. (a) If the attorney general finds that reciprocal provisions are available in a foreign nation or a state of a foreign nation for the enforcement of support orders issued in this state, the attorney general may declare the foreign nation or state of a foreign nation to be a reciprocating state for the purpose of establishing or enforcing any duty of support. A declaration made pursuant to this subsection may be revoked by the attorney general.

(b) The attorney general shall review any declaration made pursuant to subsection (a) to determine whether the declaration should be revoked if all or part of the same jurisdiction was declared a foreign reciprocating country by the United States secretary of state and the declaration by the United States secretary of state has been revoked.

History: L. 1990, ch. 208, § 2; L. 1997, ch. 182, § 22; July 3.



23-36,101 Citation of act.

23-36,101. Citation of act. This act may be cited as the uniform interstate family support act.

History: L. 1994, ch. 301, § 32; L. 1997, ch. 182, § 32; L. 2015, ch. 64, § 1; July 1.



23-36,102 Definitions.

23-36,102. Definitions. In this act:

(a) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(b) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country.

(c) "Convention" means the convention on the international recovery of child support and other forms of family maintenance, concluded at The Hague on November 23, 2007.

(d) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

(e) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(1) Which has been declared under the law of the United States to be a foreign reciprocating country;

(2) which has established a reciprocal arrangement for child support with this state as provided in K.S.A. 2016 Supp. 23-36,308, and amendments thereto;

(3) which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under this act; or

(4) in which the convention is in force with respect to the United States.

(f) "Foreign support order" means a support order of a foreign tribunal.

(g) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the convention.

(h) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period.

(i) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

(j) "Income withholding order" means an order or other legal process directed to an obligor's employer, or other debtor, as defined by the income withholding act, K.S.A. 2016 Supp. 23-3101, and amendments thereto, to withhold support from the income of the obligor.

(k) "Initiating tribunal" means the tribunal of a state or foreign country from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country.

(l) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child.

(m) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child.

(n) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or a judgment determining parentage of a child.

(o) "Law" includes decisional and statutory law and rules and regulations having the force of law.

(p) "Obligee" means:

(1) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(2) a foreign country, state or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(3) an individual seeking a judgment determining parentage of the individual's child; or

(4) a person that is a creditor in a proceeding under part 7 of this act.

(q) "Obligor" means an individual, or the estate of a decedent that:

(1) Owes or is alleged to owe a duty of support;

(2) is alleged, but has not been, adjudicated to be a parent of a child;

(3) is liable under a support order; or

(4) is a debtor in a proceeding under part 7 of this act.

(r) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country.

(s) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(t) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(u) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country.

(v) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered.

(w) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country.

(x) "Responding tribunal" means the authorized tribunal in a responding state or foreign country.

(y) "Spousal support order" means a support order for a spouse or former spouse of the obligor.

(z) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe.

(aa) "Support enforcement agency" means a public official, governmental entity or private agency authorized to:

(1) Seek enforcement of support orders or laws relating to the duty of support;

(2) seek establishment or modification of child support;

(3) request determination of parentage of a child;

(4) attempt to locate obligors or their assets; or

(5) request determination of the controlling child support order.

(bb) "Support order" means a judgment, decree, order, decision or directive, whether temporary, final or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages, retroactive support or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney fees and other relief.

(cc) "Tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage of a child.

History: L. 1994, ch. 301, § 33; L. 2015, ch. 64, § 2; July 1.



23-36,103 State tribunal and support enforcement agency.

23-36,103. State tribunal and support enforcement agency. (a) The courts are the tribunals of this state.

(b) The department for children and families is the support enforcement agency of this state.

History: L. 1994, ch. 301, § 34; L. 2015, ch. 64, § 3; July 1.



23-36,104 Remedies cumulative.

23-36,104. Remedies cumulative. (a) Remedies provided by this act are cumulative and do not affect the availability of remedies under other law or the recognition of a foreign support order on the basis of comity.

(b) This act does not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody, parenting time or visitation pursuant to K.S.A. 2016 Supp. 23-3201 et seq., and amendments thereto, in a proceeding under this act.

History: L. 2015, ch. 64, § 4; July 1.



23-36,105 Application of act to resident of foreign country and foreign support proceeding.

23-36,105. Application of act to resident of foreign country and foreign support proceeding. (a) A tribunal of this state shall apply parts 1 through 6 of this act and, as applicable, part 7 of this act, to a support proceeding involving:

(1) A foreign support order;

(2) a foreign tribunal; or

(3) an obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of parts 1 through 6 of this act.

(c) Part 7 of this act applies only to a support proceeding under the convention. In such a proceeding, if a provision of part 7 of this act is inconsistent with parts 1 through 6 of this act, part 7 of this act controls.

History: L. 2015, ch. 64, § 5; July 1.



23-36,201 Bases for jurisdiction over nonresident.

23-36,201. Bases for jurisdiction over nonresident. (a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) the individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) the individual resided with the child in this state;

(4) the individual resided in this state and provided prenatal expenses or support for the child;

(5) the child resides in this state as a result of the acts or directives of the individual;

(6) the individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) the individual asserted parentage of a child in the putative father registry maintained in this state by the secretary of the Kansas department for children and families; or

(8) there is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of K.S.A. 2016 Supp. 23-36,611, and amendments thereto, are met, or, in the case of a foreign support order, unless the requirements of K.S.A. 2016 Supp. 23-36,615, and amendments thereto, are met.

History: L. 1994, ch. 301, § 35; L. 2014, ch. 115, § 44; L. 2015, ch. 64, § 6; July 1.



23-36,202 Duration of personal jurisdiction.

23-36,202. Duration of personal jurisdiction. Personal jurisdiction acquired by a tribunal of this state in a proceeding under this act or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by K.S.A. 2016 Supp. 23-36,205, 23-36,206 and K.S.A. 2016 Supp. 23-36,211, and amendments thereto.

History: L. 1994, ch. 301, § 36; L. 1997, ch. 182, § 33; L. 2015, ch. 64, § 7; July 1.



23-36,203 Initiating and responding tribunal of state.

23-36,203. Initiating and responding tribunal of state. Under this act, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

History: L. 1994, ch. 301, § 37; L. 2015, ch. 64, § 8; July 1.



23-36,204 Simultaneous proceedings.

23-36,204. Simultaneous proceedings. (a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) the contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) if relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) the contesting party timely challenges the exercise of jurisdiction in this state; and

(3) if relevant, the other state or foreign country is the home state of the child.

History: L. 1994, ch. 301, § 38; L. 2015, ch. 64, § 9; July 1.



23-36,205 Continuing, exclusive jurisdiction to modify child support order.

23-36,205. Continuing, exclusive jurisdiction to modify child support order. (a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

(2) even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the uniform interstate family support act or a law substantially similar to that act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

History: L. 1994, ch. 301, § 39; L. 1997, ch. 182, § 34; L. 2015, ch. 64, § 10; July 1.



23-36,206 Continuing jurisdiction to enforce child support order.

23-36,206. Continuing jurisdiction to enforce child support order. (a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the uniform interstate family support act; or

(2) a money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.

History: L. 1994, ch. 301, § 40; L. 1997, ch. 182, § 35; L. 2015, ch. 64, § 11; July 1.



23-36,207 Determination of controlling child support order.

23-36,207. Determination of controlling child support order. (a) If a proceeding is brought under this act and only one tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under this act, and two or more child support orders have been issued by tribunals of this state, another state or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under this act, the order of that tribunal controls.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under this act:

(A) An order issued by a tribunal in the current home state of the child controls; or

(B) if an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under this act, the tribunal of this state shall issue a child support order, which controls.

(c) If two or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to part 6 of this act, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b) or (c) has continuing jurisdiction to the extent provided in K.S.A. 2016 Supp. 23-36,205 or 23-36,206, and amendments thereto.

(f) A tribunal of this state that determines by order which is the controlling order under subsection (b)(1) or (2) or (c), or that issues a new controlling order under subsection (b)(3), shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) the amount of prospective support, if any; and

(3) the total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by K.S.A. 2016 Supp. 23-36,209, and amendments thereto.

(g) Within 30 days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under this act.

History: L. 1994, ch. 301, § 41; L. 1997, ch. 182, § 36; L. 2015, ch. 64, § 12; July 1.



23-36,208 Child support orders for two or more obligees.

23-36,208. Child support orders for two or more obligees. In responding to registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

History: L. 1994, ch. 301, § 42; L. 2015, ch. 64, § 13; July 1.



23-36,209 Credit for payments.

23-36,209. Credit for payments. A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state or a foreign country.

History: L. 1994, ch. 301, § 43; L. 2015, ch. 64, § 14; July 1.



23-36,210 Application of act to nonresident subject to personal jurisdiction.

23-36,210. Application of act to nonresident subject to personal jurisdiction. A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this act, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to K.S.A. 2016 Supp. 23-36,316, and amendments thereto, communicate with a tribunal outside this state pursuant to K.S.A. 2016 Supp. 23-36,317, and amendments thereto, and obtain discovery through a tribunal outside this state pursuant to K.S.A. 2016 Supp. 23-36,318, and amendments thereto. In all other respects, parts 3 through 6 of this act do not apply and the tribunal shall apply the procedural and substantive law of this state.

History: L. 2015, ch. 64, § 15; July 1.



23-36,211 Continuing, exclusive jurisdiction to modify spousal support order.

23-36,211. Continuing, exclusive jurisdiction to modify spousal support order. (a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) a responding tribunal to enforce or modify its own spousal support order.

History: L. 2015, ch. 64, § 16; July 1.



23-36,301 Proceedings under act.

23-36,301. Proceedings under act. (a) Except as otherwise provided in this act, K.S.A. 2016 Supp. 23-36,301 through 23-36,319, and amendments thereto, apply to all proceedings under this act.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under this act by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.

History: L. 1994, ch. 301, § 44; L. 1997, ch. 182, § 37; L. 2015, ch. 64, § 17; July 1.



23-36,302 Proceeding by minor parent.

23-36,302. Proceeding by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

History: L. 1994, ch. 301, § 45; July 1.



23-36,303 Application of law of state.

23-36,303. Application of law of state. Except as otherwise provided in this act, a responding tribunal of this state shall:

(a) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(b) determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

History: L. 1994, ch. 301, § 46; L. 2015, ch. 64, § 18; July 1.



23-36,304 Duties of initiating tribunal.

23-36,304. Duties of initiating tribunal. (a) Upon the filing of a petition authorized by this act, an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.

History: L. 1994, ch. 301, § 47; L. 1997, ch. 182, § 38; L. 2015, ch. 64, § 19; July 1.



23-36,305 Duties and powers of responding tribunal.

23-36,305. Duties and powers of responding tribunal. (a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to K.S.A. 2016 Supp. 23-36,301(b), and amendments thereto, it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling support order or determine parentage of a child;

(2) order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) order income withholding;

(4) determine the amount of any arrearages, and specify a method of payment;

(5) enforce orders by civil or criminal contempt, or both;

(6) set aside property for satisfaction of the support order;

(7) place liens and order execution on the obligor's property;

(8) order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment and telephone number at the place of employment;

(9) issue a bench warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the bench warrant in any local and state computer systems for criminal warrants;

(10) order the obligor to seek appropriate employment by specified methods;

(11) award reasonable attorney fees and other fees and costs; and

(12) grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under this act, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under this act upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under this act, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

History: L. 1994, ch. 301, § 48; L. 1997, ch. 182, § 39; L. 2015, ch. 64, § 20; July 1.



23-36,306 Inappropriate tribunal.

23-36,306. Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

History: L. 1994, ch. 301, § 49; L. 1997, ch. 182, § 40; L. 2015, ch. 64, § 21; July 1.



23-36,307 Duties of support enforcement agency.

23-36,307. Duties of support enforcement agency. (a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this act.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state or a foreign country to obtain jurisdiction over the respondent;

(2) request an appropriate tribunal to set a date, time and place for a hearing;

(3) make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of notice in a record from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner;

(5) within two days, exclusive of Saturdays, Sundays and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) if two or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall request a tribunal of this state to issue a child support order and an income withholding order that redirects payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to K.S.A. 2016 Supp. 23-36,319, and amendments thereto.

(f) This act does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.

History: L. 1994, ch. 301, § 50; L. 1997, ch. 182, § 41; L. 2010, ch. 11, § 2; L. 2015, ch. 64, § 22; July 1.



23-36,308 Duties of attorney general.

23-36,308. Duties of attorney general. (a) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this act or may provide those services directly to the individual.

(b) The attorney general may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.

History: L. 1994, ch. 301, § 51; L. 2015, ch. 64, § 23; July 1.



23-36,309 Private counsel.

23-36,309. Private counsel. An individual may employ private counsel to represent the individual in proceedings authorized by this act.

History: L. 1994, ch. 301, § 52; July 1.



23-36,310 Duties of state information agency.

23-36,310. Duties of state information agency. (a) The Kansas department for children and families is the state information agency under this act.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this act and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this act received from another state or a foreign country; and

(4) obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers' licenses and social security.

History: L. 1994, ch. 301, § 53; L. 2014, ch. 115, § 45; L. 2015, ch. 64, § 24; July 1.



23-36,311 Pleadings and accompanying documents.

23-36,311. Pleadings and accompanying documents. (a) In a proceeding under this act, a petitioner seeking to establish a support order, to determine parentage of a child or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under K.S.A. 2016 Supp. 23-36,312, and amendments thereto, the petition or accompanying documents must provide, so far as known, the name, residential address and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

History: L. 1994, ch. 301, § 54; L. 1997, ch. 182, § 42; L. 2015, ch. 64, § 25; July 1.



23-36,312 Nondisclosure of information in exceptional circumstances.

23-36,312. Nondisclosure of information in exceptional circumstances. If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

History: L. 1994, ch. 301, § 55; L. 2015, ch. 64, § 26; July 1.



23-36,313 Costs and fees.

23-36,313. Costs and fees. (a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state or foreign country, except as provided by other law. Attorney fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

History: L. 1994, ch. 301, § 56; L. 1997, ch. 182, § 43; L. 2015, ch. 64, § 27; July 1.



23-36,314 Limited immunity of petitioner.

23-36,314. Limited immunity of petitioner. (a) Participation by a petitioner in a proceeding under this act before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this act.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this act committed by a party while present in this state to participate in the proceeding.

History: L. 1994, ch. 301, § 57; L. 2015, ch. 64, § 28; July 1.



23-36,315 Nonparentage as defense.

23-36,315. Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this act.

History: L. 1994, ch. 301, § 58; July 1.



23-36,316 Special rules of evidence and procedure.

23-36,316. Special rules of evidence and procedure. (a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

(e) Documentary evidence transmitted from outside this state to a tribunal of this state by telephone, telecopier or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under this act, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under this act.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this act.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.

History: L. 1994, ch. 301, § 59; L. 2015, ch. 64, § 29; July 1.



23-36,317 Communications between tribunals.

23-36,317. Communications between tribunals. A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail or other means, to obtain information concerning the laws, the legal effect of a judgment, decree or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

History: L. 1994, ch. 301, § 60; L. 2015, ch. 64, § 30; July 1.



23-36,318 Assistance with discovery.

23-36,318. Assistance with discovery. A tribunal of this state may:

(a) Request a tribunal outside this state to assist in obtaining discovery; and

(b) upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.

History: L. 1994, ch. 301, § 61; L. 2015, ch. 64, § 31; July 1.



23-36,319 Receipt and disbursement of payments.

23-36,319. Receipt and disbursement of payments. (a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) issue and send to the obligor's employer a conforming income withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.

History: L. 1994, ch. 301, § 62; L. 2015, ch. 64, § 32; July 1.



23-36,401 Establishment of support order.

23-36,401. Establishment of support order. (a) If a support order entitled to recognition under this act has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) the support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) petitioning to have his paternity adjudicated;

(3) identified as the father of the child through genetic testing;

(4) an alleged father who has declined to submit to genetic testing;

(5) shown by clear and convincing evidence to be the father of the child;

(6) an acknowledged father as provided by K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto;

(7) the mother of the child; or

(8) an individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to K.S.A. 2016 Supp. 23-36,305, and amendments thereto.

History: L. 1994, ch. 301, § 63; L. 1997, ch. 182, § 44; L. 2015, ch. 64, § 33; July 1.



23-36,402 Proceeding to determine parentage.

23-36,402. Proceeding to determine parentage. A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this act or a law or procedure substantially similar to this act.

History: L. 2015, ch. 64, § 34; July 1.



23-36,501 Employer's receipt of income withholding order of another state.

23-36,501. Employer's receipt of income withholding order of another state. An income withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person defined as the obligor's employer under the income withholding act, K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto, without first filing a petition or comparable pleading or registering the order with a tribunal of this state.

History: L. 1994, ch. 301, § 64; L. 1997, ch. 182, § 45; L. 2015, ch. 64, § 35; July 1.



23-36,502 Employer's compliance with income withholding order of another state.

23-36,502. Employer's compliance with income withholding order of another state. (a) Upon receipt of an income withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and K.S.A. 2016 Supp. 23-36,503, and amendments thereto, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) the person designated to receive payments and the address to which the payments are to be forwarded;

(3) medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) the amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) the amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income withholding order;

(2) the maximum amount permitted to be withheld from the obligor's income; and

(3) the times within which the employer must implement the withholding order and forward the child support payment.

History: L. 1997, ch. 182, § 46; L. 2015, ch. 64, § 36; July 1.



23-36,503 Employer's compliance with two or more income withholding orders.

23-36,503. Employer's compliance with two or more income withholding orders. If an obligor's employer receives two or more income withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two or more child support obligees.

History: L. 1997, ch. 182, § 47; L. 2015, ch. 64, § 37; July 1.



23-36,504 Immunity from civil liability.

23-36,504. Immunity from civil liability. An employer that complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.

History: L. 1997, ch. 182, § 48; L. 2015, ch. 64, § 38; July 1.



23-36,505 Penalties for noncompliance.

23-36,505. Penalties for noncompliance. An employer that willfully fails to comply with an income withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.

History: L. 1997, ch. 182, § 49; L. 2015, ch. 64, § 39; July 1.



23-36,506 Contest by obligor.

23-36,506. Contest by obligor. (a) An obligor may contest the validity or enforcement of an income withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in part 6 of this act, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) each employer that has directly received an income withholding order relating to the obligor; and

(3) the person designated to receive payments in the income withholding order or, if no person is designated, to the obligee.

History: L. 1997, ch. 182, § 50; L. 2015, ch. 64, § 40; July 1.



23-36,507 Administrative enforcement of orders.

23-36,507. Administrative enforcement of orders. (a) A party or support enforcement agency seeking to enforce a support order or an income withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this act.

History: L. 1994, ch. 301, § 65; L. 2015, ch. 64, § 41; July 1.



23-36,601 Registration of order for enforcement.

23-36,601. Registration of order for enforcement. A support order or income withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

History: L. 1994, ch. 301, § 66; L. 2015, ch. 64, § 42; July 1.



23-36,602 Procedure to register order for enforcement.

23-36,602. Procedure to register order for enforcement. (a) Except as otherwise provided in K.S.A. 2016 Supp. 23-36,706, and amendments thereto, a support order or income withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) two copies, including one certified copy, of the order to be registered, including any modification of the order;

(3) a sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) the name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) the name and address of the obligor's employer and any other source of income of the obligor; and

(C) a description and the location of property of the obligor in this state not exempt from execution; and

(5) except as otherwise provided in K.S.A. 2016 Supp. 23-36,312, and amendments thereto, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) specify the order alleged to be the controlling order, if any; and

(3) specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

History: L. 1994, ch. 301, § 67; L. 2015, ch. 64, § 43; July 1.



23-36,603 Effect of registration for enforcement.

23-36,603. Effect of registration for enforcement. (a) A support order or income withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this act, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.

History: L. 1994, ch. 301, § 68; L. 2015, ch. 64, § 44; July 1.



23-36,604 Choice of law.

23-36,604. Choice of law. (a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) The nature, extent, amount and duration of current payments under a registered support order;

(2) the computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) the existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.

History: L. 1994, ch. 301, § 69; L. 2015, ch. 64, § 45; July 1.



23-36,605 Notice of registration of order.

23-36,605. Notice of registration of order. (a) When a support order or income withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) that a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice unless the registered order is under K.S.A. 2016 Supp. 23-36,707, and amendments thereto;

(3) that failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) of the amount of any alleged arrearages.

(c) If the registering party asserts that two or more orders are in effect, a notice must also:

(1) Identify the two or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) notify the nonregistering party of the right to a determination of which is the controlling order;

(3) state that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) state that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to the income withholding act, K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto.

History: L. 1994, ch. 301, § 70; L. 1997, ch. 182, § 51; L. 2015, ch. 64, § 46; July 1.



23-36,606 Procedure to contest validity or enforcement of registered support order.

23-36,606. Procedure to contest validity or enforcement of registered support order. (a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by K.S.A. 2016 Supp. 23-36,605, and amendments thereto. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to K.S.A. 2016 Supp. 23-36,607, and amendments thereto.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

History: L. 1994, ch. 301, § 71; L. 1997, ch. 182, § 52; L. 2015, ch. 64, § 47; July 1.



23-36,607 Contest of registration or enforcement.

23-36,607. Contest of registration or enforcement. (a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) the order was obtained by fraud;

(3) the order has been vacated, suspended or modified by a later order;

(4) the issuing tribunal has stayed the order pending appeal;

(5) there is a defense under the law of this state to the remedy sought;

(6) full or partial payment has been made;

(7) the statute of limitations under K.S.A. 2016 Supp. 23-36,604, and amendments thereto, precludes enforcement of some or all of the alleged arrearages; or

(8) the alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of a registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.

History: L. 1994, ch. 301, § 72; L. 1997, ch. 182, § 53; L. 2015, ch. 64, § 48; July 1.



23-36,608 Confirmed order.

23-36,608. Confirmed order. Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

History: L. 1994, ch. 301, § 73; L. 2015, ch. 64, § 49; July 1.



23-36,609 Procedure to register child support order of another state for modification.

23-36,609. Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in K.S.A. 2016 Supp. 23-36,601 through 23-36,608, and amendments thereto, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

History: L. 1994, ch. 301, § 74; L. 1997, ch. 182, § 54; L. 2015, ch. 64, § 50; July 1.



23-36,610 Effect of registration for modification.

23-36,610. Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of K.S.A. 2016 Supp. 23-36,611 or 23-36,613, and amendments thereto, have been met.

History: L. 1994, ch. 301, § 75; L. 1997, ch. 182, § 55; L. 2015, ch. 64, § 51; July 1.



23-36,611 Modification of child support order of another state.

23-36,611. Modification of child support order of another state. (a) If K.S.A. 2016 Supp. 23-36,613, and amendments thereto, does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing the tribunal finds that:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) a petitioner who is a nonresident of this state seeks modification; and

(C) the respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) this state is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under K.S.A. 2016 Supp. 23-36,207, and amendments thereto, establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal of continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a) through (e) and K.S.A. 2016 Supp. 23-36,201(b), and amendments thereto, a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) the other party resides outside the United States.

History: L. 1994, ch. 301, § 76; L. 1997, ch. 182, § 56; L. 2015, ch. 64, § 52; July 1.



23-36,612 Recognition of order modified in another state.

23-36,612. Recognition of order modified in another state. If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the uniform interstate family support act, a tribunal of this state:

(a) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(b) may provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(c) shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

History: L. 1994, ch. 301, § 77; L. 2015, ch. 64, § 53; July 1.



23-36,613 Jurisdiction to modify child support order of another state when individual parties reside in this state.

23-36,613. Jurisdiction to modify child support order of another state when individual parties reside in this state. (a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 1 and 2 of this act, this part and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 3, 4, 5, 7 and 8 of this act do not apply.

History: L. 1997, ch. 182, § 57; L. 2015, ch. 64, § 54; July 1.



23-36,614 Notice to issuing tribunal of modification.

23-36,614. Notice to issuing tribunal of modification. Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.

History: L. 1997, ch. 182, § 58; July 3.



23-36,615 Jurisdiction to modify child support order of foreign country.

23-36,615. Jurisdiction to modify child support order of foreign country. (a) Except as otherwise provided in K.S.A. 2016 Supp. 23-36,711, and amendments thereto, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual pursuant to K.S.A. 2016 Supp. 23-36,611, and amendments thereto, has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.

History: L. 2015, ch. 64, § 55; July 1.



23-36,616 Procedure to register child support order of foreign country for modification.

23-36,616. Procedure to register child support order of foreign country for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the convention may register that order in this state under K.S.A. 2016 Supp. 23-36,601 through 23-36,608, and amendments thereto, if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

History: L. 2015, ch. 64, § 56; July 1.



23-36,701 Definitions.

23-36,701. Definitions. In this part:

(a) "Application" means a request under the convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority.

(b) "Central authority" means the entity designated by the United States or a foreign country described in K.S.A. 2016 Supp. 23-36,102(e)(4), and amendments thereto, to perform the functions specified in the convention.

(c) "Convention support order" means a support order of a tribunal of a foreign country described in K.S.A. 2016 Supp. 23-36,102(e)(4), and amendments thereto.

(d) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor or child residing outside the United States.

(e) "Foreign central authority" means the entity designated by a foreign country described in K.S.A. 2016 Supp. 23-36,102(e)(4), and amendments thereto, to perform the functions specified in the convention.

(f) "Foreign support agreement":

(1) Means an agreement for support in a record that:

(A) Is enforceable as a support order in the country of origin;

(B) has been:

(i) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(ii) authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(C) may be reviewed and modified by a foreign tribunal; and

(2) includes a maintenance arrangement or authentic instrument under the convention.

(g) "United States central authority" means the secretary of the United States department of health and human services.

History: L. 1994, ch. 301, § 78; L. 2015, ch. 64, § 57; July 1.



23-36,702 Applicability.

23-36,702. Applicability. This part applies only to a support proceeding under the convention. In such a proceeding, if a provision of this part is inconsistent with parts 1 through 6 of this act, this part controls.

History: L. 2015, ch. 64, § 58; July 1.



23-36,703 Relationship of department for children and families to United States central authority.

23-36,703. Relationship of department for children and families to United States central authority. The department for children and families of this state is recognized as the agency designated by the United States central authority to perform specific functions under the convention.

History: L. 2015, ch. 64, § 59; July 1.



23-36,704 Initiation by department for children and families of support proceeding under convention.

23-36,704. Initiation by department for children and families of support proceeding under convention. (a) In a support proceeding under this part, the department for children and families of this state shall:

(1) Transmit and receive applications; and

(2) initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) enforcement of a support order issued or recognized in this state;

(3) establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) establishment of a support order if recognition of a foreign support order is refused under K.S.A. 2016 Supp. 23-36,708(b)(2), (4) or (9), and amendments thereto;

(5) modification of a support order of a tribunal of this state; and

(6) modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) modification of a support order of a tribunal of this state; and

(3) modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the convention.

History: L. 2015, ch. 64, § 60; July 1.



23-36,705 Direct request.

23-36,705. Direct request. (a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, K.S.A. 2016 Supp. 23-36,706 through 23-36,713, and amendments thereto, apply.

(c) In a direct request for recognition and enforcement of a convention support order or foreign support agreement:

(1) A security, bond or deposit is not required to guarantee the payment of costs and expenses; and

(2) an obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the department for children and families.

(e) This part does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.

History: L. 2015, ch. 64, § 61; July 1.



23-36,706 Registration of convention support order.

23-36,706. Registration of convention support order. (a) Except as otherwise provided in this part, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in part 6 of this act.

(b) Notwithstanding K.S.A. 2016 Supp. 23-36,311 and 23-36,602(a), and amendments thereto, a request for registration of a convention support order must be accompanied by:

(1) A complete text of the support order;

(2) a record stating that the support order is enforceable in the issuing country;

(3) if the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) a record showing the amount of arrears, if any, and the date the amount was calculated;

(5) a record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) if necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a convention support order without the filing of a contest under K.S.A. 2016 Supp. 23-36,707, and amendments thereto, only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a convention support order.

History: L. 2015, ch. 64, § 62; July 1.



23-36,707 Contest of registered convention support order.

23-36,707. Contest of registered convention support order. (a) Except as otherwise provided in this part, K.S.A. 2016 Supp. 23-36,605 through 23-36,608, and amendments thereto, apply to a contest of a registered convention support order.

(b) A party contesting a registered convention support order shall file a contest not later than 30 days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than 60 days after notice of the registration.

(c) If the nonregistering party fails to contest the registered convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered convention support order may be based only on grounds set forth in K.S.A. 2016 Supp. 23-36,708, and amendments thereto. The contesting party bears the burden of proof.

(e) In a contest of a registered convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) may not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a convention support order unless there are exceptional circumstances.

History: L. 2015, ch. 64, § 63; July 1.



23-36,708 Recognition and enforcement of registered convention support order.

23-36,708. Recognition and enforcement of registered convention support order. (a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) the issuing tribunal lacked personal jurisdiction consistent with K.S.A. 2016 Supp. 23-36,201, and amendments thereto;

(3) the order is not enforceable in the issuing country;

(4) the order was obtained by fraud in connection with a matter of procedure;

(5) a record transmitted in accordance with K.S.A. 2016 Supp. 23-36,706, and amendments thereto, lacks authenticity or integrity;

(6) a proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) the order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under this act in this state;

(8) payment, to the extent alleged arrears have been paid in whole or in part;

(9) in a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) if the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) the order was made in violation of K.S.A. 2016 Supp. 23-36,711, and amendments thereto.

(c) If a tribunal of this state does not recognize a convention support order under subsection (b)(2), (4) or (9):

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order; and

(2) the department for children and families shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under K.S.A. 2016 Supp. 23-36,704, and amendments thereto.

History: L. 2015, ch. 64, § 64; July 1.



23-36,709 Partial enforcement.

23-36,709. Partial enforcement. If a tribunal of this state does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.

History: L. 2015, ch. 64, § 65; July 1.



23-36,710 Foreign support order.

23-36,710. Foreign support order. (a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) a record stating that the foreign support agreement is enforceable as a decision in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) the agreement was obtained by fraud or falsification;

(3) the agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state or a foreign country if the support order is entitled to recognition and enforcement under this act in this state; or

(4) the record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.

History: L. 2015, ch. 64, § 66; July 1.



23-36,711 Modification of convention child support order.

23-36,711. Modification of convention child support order. (a) A tribunal of this state may not modify a convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) the foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a convention child support order because the order is not recognized in this state, K.S.A. 2016 Supp. 23-36,708(c), and amendments thereto, applies.

History: L. 2015, ch. 64, § 67; July 1.



23-36,712 Personal information; limit on use.

23-36,712. Personal information; limit on use. Personal information gathered or transmitted under this part may be used only for the purposes for which it was gathered or transmitted.

History: L. 2015, ch. 64, § 68; July 1.



23-36,713 Record in original language; English translation.

23-36,713. Record in original language; English translation. A record filed with a tribunal of this state under this part must be in the original language and, if not in English, must be accompanied by an English translation.

History: L. 2015, ch. 64, § 69; July 1.



23-36,801 Grounds for rendition.

23-36,801. Grounds for rendition. (a) For purposes of K.S.A. 2016 Supp. 23-36,801 and 23-36,802, and amendments thereto, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this act.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) on the demand of the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with this act applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.

History: L. 1994, ch. 301, § 79; L. 1997, ch. 182, § 59; L. 2015, ch. 64, § 70; July 1.



23-36,802 Conditions of rendition.

23-36,802. Conditions of rendition. (a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this act or that the proceeding would be of no avail.

(b) If, under this act or a law substantially similar to this act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

History: L. 1994, ch. 301, § 80; L. 2015, ch. 64, § 71; July 1.



23-36,901 Uniformity of application and construction.

23-36,901. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 1994, ch. 301, § 81; L. 2015, ch. 64, § 72; July 1.



23-36,902 Transitional provision.

23-36,902. Transitional provision. This act applies to proceedings begun on or after the effective date of this act to establish a support order or determine parentage of a child or to register, recognize, enforce or modify a prior support order, determination or agreement, whenever issued or entered.

History: L. 1994, ch. 301, § 82; L. 1997, ch. 182, § 60; L. 2015, ch. 64, § 73; July 1.



23-36,903 Severability.

23-36,903. Severability. If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1994, ch. 301, § 83; July 1.






Article 37 UNIFORM CHILD-CUSTODY JURISDICTION AND ENFORCEMENT ACT (UCCJEA)

23-37,101 Short title.

23-37,101. Short title. (UCCJEA 101). The provisions of K.S.A. 2016 Supp. 23-37,101 through 23-37,405 may be cited as the uniform child-custody jurisdiction and enforcement act.

History: L. 2000, ch. 171, § 31; July 1.



23-37,102 Definitions.

23-37,102. Definitions. (UCCJEA 102). As used in K.S.A. 2016 Supp. 23-37,101 through 23-37,405:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2) "Act" means the uniform child-custody jurisdiction and enforcement act.

(3) "Child" means an individual who has not attained 18 years of age.

(4) "Child-custody determination" means a judgment, decree or other order of a court providing for the legal custody, physical custody or visitation with respect to a child. The term includes a permanent, temporary, initial and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(5) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto.

(6) "Commencement" means the filing of the first pleading in a proceeding.

(7) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(8) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child-custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(9) "Initial determination" means the first child-custody determination concerning a particular child.

(10) "Issuing court" means the court that makes a child-custody determination for which enforcement is sought under this act.

(11) "Issuing state" means the state in which a child-custody determination is made.

(12) "Modification" means a child-custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(13) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(14) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for [a] period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child-custody proceeding; and

(B) has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

(15) "Physical custody" means the physical care and supervision of a child.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(17) "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(18) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

History: L. 2000, ch. 171, § 32; July 1.



23-37,103 Proceeding governed by other law.

23-37,103. Proceeding governed by other law. (UCCJEA 103). This act does not govern a proceeding pertaining to the authorization of emergency medical care for a child.

History: L. 2000, ch. 171, § 33; July 1.



23-37,104 Application to Indian tribes.

23-37,104. Application to Indian tribes. (UCCJEA 104). (a) A child-custody proceeding that pertains to an Indian child as defined in the Indian child welfare act, 25 U.S.C. § 1901 et seq., is not subject to this act to the extent that it is governed by the Indian child welfare act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying K.S.A. 2016 Supp. 23-37,101 through 23-37,210, and amendments thereto.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto.

History: L. 2000, ch. 171, § 34; July 1.



23-37,105 International application of act.

23-37,105. International application of act. (UCCJEA 105). (a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying K.S.A. 2016 Supp. 23-37,101 through 23-37,210, and amendments thereto.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this act must be recognized and enforced under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto.

(c) A court of this state need not apply this act if the child custody law of a foreign country violates fundamental principles of human rights.

History: L. 2000, ch. 171, § 35; July 1.



23-37,106 Effect of child-custody determination.

23-37,106. Effect of child-custody determination. (UCCJEA 106). A child-custody determination made by a court of this state that had jurisdiction under this act binds all persons who have been served in accordance with the laws of this state or notified in accordance with K.S.A. 2016 Supp. 23-37,108, and amendments thereto, or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.

History: L. 2000, ch. 171, § 36; July 1.



23-37,107 Priority.

23-37,107. Priority. (UCCJEA 107). If a question of existence or exercise of jurisdiction under this act is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.

History: L. 2000, ch. 171, § 37; July 1.



23-37,108 Notice to persons outside state.

23-37,108. Notice to persons outside state. (UCCJEA 108). (a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

History: L. 2000, ch. 171, § 38; July 1.



23-37,109 Appearance and limited immunity.

23-37,109. Appearance and limited immunity. (UCCJEA 109). (a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this act committed by an individual while present in this state.

History: L. 2000, ch. 171, § 39; July 1.



23-37,110 Communication between courts.

23-37,110. Communication between courts. (UCCJEA 110). (a) A court of this state may communicate with a court in another state concerning a proceeding arising under this act.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

History: L. 2000, ch. 171, § 40; July 1.



23-37,111 Taking testimony in another state.

23-37,111. Taking testimony in another state. (UCCJEA 111). (a) In addition to other procedures available to a party, a party to a child-custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

History: L. 2000, ch. 171, § 41; July 1.



23-37,112 Cooperation between courts; preservation of records.

23-37,112. Cooperation between courts; preservation of records. (UCCJEA 112). (a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) order a person to produce or give evidence pursuant to procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

History: L. 2000, ch. 171, § 42; July 1.



23-37,201 Initial child-custody jurisdiction.

23-37,201. Initial child-custody jurisdiction. (UCCJEA 201). (a) Except as otherwise provided in K.S.A. 2016 Supp. 23-37,204, and amendments thereto, a court of this state has jurisdiction to make an initial child-custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) a court of another state does not have jurisdiction under paragraph (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under K.S.A. 2016 Supp. 23-37,207 or 23-37,208, and amendments thereto, and:

(A) The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) all courts having jurisdiction under paragraph (1) or (2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under K.S.A. 2016 Supp. 23-37,207 or 23-37,208, and amendments thereto; or

(4) no court of any other state would have jurisdiction under the criteria specified in paragraph (1), (2), or (3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.

History: L. 2000, ch. 171, § 43; July 1.



23-37,202 Exclusive, continuing jurisdiction.

23-37,202. Exclusive, continuing jurisdiction. (UCCJEA 202). (a) Except as otherwise provided in K.S.A. 2016 Supp. 23-37,204, and amendments thereto, a court of this state which has made a child-custody determination consistent with K.S.A. 2016 Supp. 23-37,201 or 23-37,203, and amendments thereto, has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, the child's parents, and any person acting as a parent do not have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) a court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under K.S.A. 2016 Supp. 23-37,201, and amendments thereto.

History: L. 2000, ch. 171, § 44; July 1.



23-37,203 Jurisdiction to modify determination.

23-37,203. Jurisdiction to modify determination. (UCCJEA 203). Except as otherwise provided in K.S.A. 2016 Supp. 23-37,204, and amendments thereto, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under subsection (a)(1) or (2) of K.S.A. 2016 Supp. 23-37,201, and amendments thereto, and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under K.S.A. 2016 Supp. 23-37,202, and amendments thereto, or that a court of this state would be a more convenient forum under K.S.A. 2016 Supp. 23-37,207, and amendments thereto; or

(2) a court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.

History: L. 2000, ch. 171, § 45; July 1.



23-37,204 Temporary emergency jurisdiction.

23-37,204. Temporary emergency jurisdiction. (UCCJEA 204). (a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child-custody determination that is entitled to be enforced under this act and a child-custody proceeding has not been commenced in a court of a state having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto. If a child-custody proceeding has not been or is not commenced in a court of a state having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto, a child-custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child-custody determination that is entitled to be enforced under this act, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

History: L. 2000, ch. 171, § 46; July 1.



23-37,205 Notice; opportunity to be heard; joinder.

23-37,205. Notice; opportunity to be heard; joinder. (UCCJEA 205). (a) Before a child-custody determination is made under this act, notice and an opportunity to be heard in accordance with the standards of K.S.A. 2016 Supp. 23-37,108, and amendments thereto, must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This act does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this act are governed by the law of this state as in child-custody proceedings between residents of this state.

History: L. 2000, ch. 171, § 47; July 1.



23-37,206 Simultaneous proceedings.

23-37,206. Simultaneous proceedings. (UCCJEA 206). (a) Except as otherwise provided in K.S.A. 2016 Supp. 23-37,204, and amendments thereto, a court of this state may not exercise its jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto, if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this act, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under K.S.A. 2016 Supp. 23-37,207, and amendments thereto.

(b) Except as otherwise provided in K.S.A. 2016 Supp. 23-37,204, and amendments thereto, a court of this state, before hearing a child-custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to K.S.A. 2016 Supp. 23-37,209, and amendments thereto. If the court determines that a child-custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this act, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this act does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child-custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child-custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.

History: L. 2000, ch. 171, § 48; July 1.



23-37,207 Inconvenient forum.

23-37,207. Inconvenient forum. (UCCJEA 207). (a) A court of this state which has jurisdiction under this act to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside this state;

(3) the distance between the court in this state and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) any agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this act if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

History: L. 2000, ch. 171, § 49; July 1.



23-37,208 Jurisdiction declines by reason of conduct.

23-37,208. Jurisdiction declines by reason of conduct. (UCCJEA 208). (a) Except as otherwise provided in K.S.A. 2016 Supp. 23-37,204, and amendments thereto, or by other law of this state, if a court of this state has jurisdiction under this act because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto, determines that this state is a more appropriate forum under K.S.A. 2016 Supp. 23-37,207, and amendments thereto; or

(3) no court of any other state would have jurisdiction under the criteria specified in K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child-custody proceeding is commenced in a court having jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,203, and amendments thereto.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this act.

History: L. 2000, ch. 171, § 50; July 1.



23-37,209 Information to be submitted to court.

23-37,209. Information to be submitted to court. (UCCJEA 209). (a) Subject to subsection (e), in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subsection (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subsection (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

History: L. 2000, ch. 171, § 51; July 1.



23-37,210 Appearance to parties and child.

23-37,210. Appearance to parties and child. (UCCJEA 210). (a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to K.S.A. 2016 Supp. 23-37,108, and amendments thereto, include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child-custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

History: L. 2000, ch. 171, § 52; July 1.



23-37,301 Definitions; enforcement.

23-37,301. Definitions; enforcement. (UCCJEA 301). In K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto:

(1) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the civil aspects of international child abduction or enforcement of a child-custody determination.

(2) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the civil aspects of international child abduction or enforcement of a child-custody determination.

History: L. 2000, ch. 171, § 53; July 1.



23-37,302 Enforcement under Hague Convention.

23-37,302. Enforcement under Hague Convention. (UCCJEA 302). Under K.S.A. 2016 Supp. 23-37,201 through 23-37,317, and amendments thereto, a court of this state may enforce an order for the return of the child made under the Hague Convention on the civil aspects of international child abduction as if it were a child-custody determination.

History: L. 2000, ch. 171, § 54; July 1.



23-37,303 Duty to enforce.

23-37,303. Duty to enforce. (UCCJEA 303). (a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this act or the determination was made under factual circumstances meeting the jurisdictional standards of this act and the determination has not been modified in accordance with this act.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto, are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.

History: L. 2000, ch. 171, § 55; July 1.



23-37,304 Temporary visitation.

23-37,304. Temporary visitation. (UCCJEA 304). (a) A court of this state which does not have jurisdiction to modify a child-custody determination, may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) the visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subsection (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto. The order remains in effect until an order is obtained from the other court or the period expires.

History: L. 2000, ch. 171, § 56; July 1.



23-37,305 Registration of child-custody determination.

23-37,305. Registration of child-custody determination. (UCCJEA 305). (a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the district court in this state:

(1) A letter or other document requesting registration;

(2) two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in K.S.A. 2016 Supp. 23-37,209, and amendments thereto, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice upon the persons named pursuant to subsection (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subsection (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) a hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(2) the child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with the standards of K.S.A. 2016 Supp. 23-37,108, and amendments thereto, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

(g) There shall be no fee for registering a child-custody determination issued by a court of another state pursuant to this section. The fee for enforcement or modification of any child custody determination shall be as prescribed in K.S.A. 2016 Supp. 28-179, and amendments thereto.

History: L. 2000, ch. 171, § 57; July 1.



23-37,306 Enforcement of registered determination.

23-37,306. Enforcement of registered determination. (UCCJEA 306). (a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto, a registered child-custody determination of a court of another state.

History: L. 2000, ch. 171, § 58; July 1.



23-37,307 Simultaneous proceedings.

23-37,307. Simultaneous proceedings. (UCCJEA 307). If a proceeding for enforcement under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto, is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

History: L. 2000, ch. 171, § 59; July 1.



23-37,308 Expedited enforcement of child-custody determination.

23-37,308. Expedited enforcement of child-custody determination. (UCCJEA 308). (a) A petition under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto, must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this act and, if so, identify the court, the case number, and the nature of the proceeding;

(3) whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child-custody determination has been registered and confirmed under K.S.A. 2016 Supp. 23-37,305, and amendments thereto, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under K.S.A. 2016 Supp. 23-37,312, and amendments thereto, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child-custody determination has not been registered and confirmed under K.S.A. 2016 Supp. 23-37,305, and amendments thereto, and that:

(A) The issuing court did not have jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of K.S.A. 2016 Supp. 23-37,108, and amendments thereto, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under K.S.A. 2016 Supp. 23-37,304, and amendments thereto, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto.

History: L. 2000, ch. 171, § 60; July 1.



23-37,309 Service of petition and order.

23-37,309. Service of petition and order. (UCCJEA 309). Except as otherwise provided in K.S.A. 2016 Supp. 23-37,311, and amendments thereto, the petition and order must be served, by any method authorized by the law of this state, upon respondent and any person who has physical custody of the child.

History: L. 2000, ch. 171, § 61; July 1.



23-37,310 Hearing and order.

23-37,310. Hearing and order. (UCCJEA 310). (a) Unless the court issues a temporary emergency order pursuant to K.S.A. 2016 Supp. 23-37,204, and amendments thereto, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child-custody determination has not been registered and confirmed under K.S.A. 2016 Supp. 23-37,305, and amendments thereto, and that:

(A) The issuing court did not have jurisdiction under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto;

(B) the child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto; or

(C) the respondent was entitled to notice, but notice was not given in accordance with the standards of K.S.A. 2016 Supp. 23-37,108, and amendments thereto, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child-custody determination for which enforcement is sought was registered and confirmed under K.S.A. 2016 Supp. 23-37,305, and amendments thereto, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto.

(b) The court shall award the fees, costs, and expenses authorized under K.S.A. 2016 Supp. 23-37,312, and amendments thereto, and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto.

History: L. 2000, ch. 171, § 62; July 1.



23-37,311 Warrant to take physical custody of child.

23-37,311. Warrant to take physical custody of child. (UCCJEA 311). (a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by subsection (b) of K.S.A. 2016 Supp. 23-37,308, and amendments thereto.

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

History: L. 2000, ch. 171, § 63; July 1.



23-37,312 Costs, fees, and expenses.

23-37,312. Costs, fees, and expenses. (UCCJEA 312). (a) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this act.

History: L. 2000, ch. 171, § 64; July 1.



23-37,313 Recognition and enforcement.

23-37,313. Recognition and enforcement. (UCCJEA 313). A court of this state shall accord full faith and credit to an order issued by another state and consistent with this act which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under K.S.A. 2016 Supp. 23-37,201 through 23-37,210, and amendments thereto.

History: L. 2000, ch. 171, § 65; July 1.



23-37,314 Appeals.

23-37,314. Appeals. (UCCJEA 314). An appeal may be taken from a final order in a proceeding under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto, in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under K.S.A. 2016 Supp. 23-37,204, and amendments thereto, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.

History: L. 2000, ch. 171, § 66; July 1.



23-37,315 Role of prosecutor.

23-37,315. Role of prosecutor. (UCCJEA 315). (a) In a case arising under this act or involving the Hague Convention on the civil aspects of international child abduction, the prosecutor may take any lawful action, including resort to a proceeding under K.S.A. 2016 Supp. 23-37,301 through 23-37,317, and amendments thereto, or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) An existing child-custody determination;

(2) a request to do so from a court in a pending child-custody proceeding;

(3) a reasonable belief that a criminal statute has been violated; or

(4) a reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the civil aspects of international child abduction.

(b) A prosecutor acting under this section acts on behalf of the court and may not represent any party.

History: L. 2000, ch. 171, § 67; July 1.



23-37,316 Role of law enforcement.

23-37,316. Role of law enforcement. (UCCJEA 316). At the request of a prosecutor acting under K.S.A. 2016 Supp. 23-37,315, and amendments thereto, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor with responsibilities under K.S.A. 2016 Supp. 23-37,315, and amendments thereto.

History: L. 2000, ch. 171, § 68; July 1.



23-37,317 Costs and expenses.

23-37,317. Costs and expenses. (UCCJEA 317). If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor and law enforcement officers under K.S.A. 2016 Supp. 23-37,315 or 23-37,316, and amendments thereto.

History: L. 2000, ch. 171, § 69; July 1.



23-37,401 Application and construction.

23-37,401. Application and construction. (UCCJEA 401). In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2000, ch. 171, § 70; July 1.



23-37,402 Severability clause.

23-37,402. Severability clause. (UCCJEA 402). If any provision of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 2000, ch. 171, § 71; July 1.



23-37,405 Transitional provision.

23-37,405. Transitional provision. (UCCJEA 405). A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before the effective date of this act is governed by the law in effect at the time the motion or other request was made.

History: L. 2000, ch. 171, § 72; July 1.






Article 38 UNIFORM CHILD ABDUCTION PREVENTION ACT (UCAPA)

23-3801 Short title.

23-3801. Short title. This act may be cited as the uniform child abduction prevention act.

History: L. 2007, ch. 75, § 1; July 1.



23-3802 Definitions.

23-3802. Definitions. In this act:

(1) "Abduction" means the wrongful removal or wrongful retention of a child.

(2) "Child" means an unemancipated individual who is less than 18 years of age.

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order.

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. The term includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence.

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination.

(6) "Petition" includes a motion or its equivalent.

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes a federally recognized Indian tribe or nation.

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. The term does not include a passport or visa.

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state.

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.

History: L. 2007, ch. 75, § 2; July 1.



23-3803 Cooperation and communication among courts.

23-3803. Cooperation and communication among courts. K.S.A. 2016 Supp. 23-37,110, 23-37,111 and 23-37,112, and amendments thereto, apply to cooperation and communications among courts in proceedings under this act.

History: L. 2007, ch. 75, § 3; July 1.



23-3804 Actions for abduction prevention measures.

23-3804. Actions for abduction prevention measures. (a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this act.

(c) A prosecutor or public authority designated under K.S.A. 2016 Supp. 23-37,315 may seek a warrant to take physical custody of a child under K.S.A. 2016 Supp. 23-3809, and amendments thereto, or other appropriate prevention measures.

History: L. 2007, ch. 75, § 4; July 1.



23-3805 Jurisdiction.

23-3805. Jurisdiction. (a) A petition under this act may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under the uniform child custody jurisdiction and enforcement act, K.S.A. 2016 Supp. 23-37,101 et seq., and amendments thereto.

(b) A court of this state has temporary emergency jurisdiction under K.S.A. 2016 Supp. 23-37,204, and amendments thereto, if the court finds a credible risk of abduction.

History: L. 2007, ch. 75, § 5; July 1.



23-3806 Contents of petition.

23-3806. Contents of petition. A petition under this act must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in K.S.A. 2016 Supp. 23-3807, and amendments thereto. Subject to K.S.A. 2016 Supp. 23-37,209, and amendments thereto, if reasonably ascertainable, the petition must contain:

(1) the name, date of birth, and gender of the child;

(2) the customary address and current physical location of the child;

(3) the identity, customary address, and current physical location of the respondent;

(4) a statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(5) a statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case; and

(6) any other information required to be submitted to the court for a child-custody determination under K.S.A. 2016 Supp. 23-37,209, and amendments thereto.

History: L. 2007, ch. 75, § 6; July 1.



23-3807 Factors to determine risk of abduction.

23-3807. Factors to determine risk of abduction. (a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) has previously abducted or attempted to abduct the child;

(2) has threatened to abduct the child;

(3) has recently engaged in activities that may indicate a planned abduction, including:

(A) abandoning employment;

(B) selling a primary residence;

(C) terminating a lease;

(D) closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) seeking to obtain the child's birth certificate or school or medical records;

(4) has engaged in domestic violence, stalking, or child abuse or neglect;

(5) has refused to follow a child-custody determination;

(6) lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) has strong familial, financial, emotional, or cultural ties to another state or country;

(8) is likely to take the child to a country that:

(A) is not a party to the Hague Convention on the civil aspects of international child abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) is a party to the Hague Convention on the civil aspects of international child abduction but:

(i) the Hague Convention on the civil aspects of international child abduction is not in force between the United States and that country;

(ii) is noncompliant according to the most recent compliance report issued by the United States department of state; or

(iii) lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the civil aspects of international child abduction;

(C) poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) has laws or practices that would:

(i) enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) is included by the United States department of state on a current list of state sponsors of terrorism;

(F) does not have an official United States diplomatic presence in the country; or

(G) is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) has had an application for United States citizenship denied;

(11) has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) has used multiple names to attempt to mislead or defraud; or

(13) has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this act, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.

History: L. 2007, ch. 75, § 7; July 1.



23-3808 Provisions and measures to prevent abduction.

23-3808. Provisions and measures to prevent abduction. (a) If a petition is filed under this act, the court may enter an order that must include:

(1) the basis for the court's exercise of jurisdiction;

(2) the manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) a detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) a provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) identification of the child's country of habitual residence at the time of the issuance of the order.

(b) If, at a hearing on a petition under this act or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d), and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

(c) An abduction prevention order may include one or more of the following:

(1) an imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) the travel itinerary of the child;

(B) a list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) copies of all travel documents;

(2) a prohibition of the respondent directly or indirectly:

(A) removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) removing or retaining the child in violation of a child-custody determination;

(C) removing the child from school or a child-care or similar facility; or

(D) approaching the child at any location other than a site designated for supervised visitation;

(3) a requirement that a party to register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) with regard to the child's passport:

(A) a direction that the petitioner to place the child's name in the United States department of state's child passport issuance alert program;

(B) a requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) a prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) as a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) to the United States department of state office of children's issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) to the court:

(i) proof that the respondent has provided the information in subparagraph (A); and

(ii) an acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made, or passport issued, on behalf of the child;

(C) to the petitioner, proof of registration with the United States embassy or other United States diplomatic presence in the destination country and with the central authority for the Hague Convention on the civil aspects of international child abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(D) a written waiver under the Privacy Act, 5 U.S.C. Section 552a, as amended, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(d) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney's fees and costs if there is an abduction; and

(3) require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) To prevent imminent abduction of a child, a court may:

(1) Issue a warrant to take physical custody of the child under K.S.A. 2016 Supp. 23-3809, and amendments thereto, or the law of this state other than this act;

(2) direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this act or the law of this state other than this act; or

(3) grant any other relief allowed under the law of this state other than this act.

(f) The remedies provided in this act are cumulative and do not affect the availability of other remedies to prevent abduction.

History: L. 2007, ch. 75, § 8; July 1.



23-3809 Warrant to take physical custody of child.

23-3809. Warrant to take physical custody of child. (a) If a petition under this act contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) direct law enforcement officers to take physical custody of the child immediately;

(3) state the date and time for the hearing on the petition; and

(4) provide for the safe interim placement of the child pending further order of the court.

(d) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the national crime information center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(e) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) If the court finds, after a hearing, that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney's fees, costs, and expenses.

(h) This act does not affect the availability of relief allowed under the law of this state other than this act.

History: L. 2007, ch. 75, § 9; July 1.



23-3810 Duration of abduction prevention order.

23-3810. Duration of abduction prevention order. An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order;

(2) the emancipation of the child;

(3) the child's attaining 18 years of age; or

(4) the time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under K.S.A. 2016 Supp. 23-37,201, 23-37,202 and 23-37,203, and amendments thereto.

History: L. 2007, ch. 75, § 10; July 1.



23-3811 Uniformity of application and construction.

23-3811. Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

History: L. 2007, ch. 75, § 11; July 1.



23-3812 Relation to electronic signatures in global and national commerce act.

23-3812. Relation to electronic signatures in global and national commerce act. This act modifies, limits, and supersedes the federal electronic signatures in global and national commerce act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of the act, 15 U.S.C. Section 7001(c), of that act or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

History: L. 2007, ch. 75, § 12; July 1.









Chapter 24 DRAINAGE AND LEVEES

Article 1 GENERAL PROVISIONS

24-101a Definition of terms; act inapplicable to certain drainage districts.

24-101a. Definition of terms; act inapplicable to certain drainage districts. That whenever it is required under any law of this state relating to drainage or levees that a petition be signed by resident taxpayers, or taxpayers residing within any district or territory under the terms of said drainage district law, or providing that persons shall be taxpayers or resident taxpayers or taxpayers and residents within such district in order to vote at any election provided for under said drainage law or holding the office of supervisor or director of the drainage district, the terms "resident taxpayers," "taxpayers residing within the boundaries of any district or territory," "freeholders and actual residents of the district" and "taxpayers and residents within such district" shall be understood and construed to mean any taxpayers of said district or territory residing in the state of Kansas and owning land in the drainage district or territory: Provided, That this act shall not apply to drainage districts created prior to January 1, 1951, in counties having more than one hundred twenty-five thousand (125,000) population.

History: L. 1927, ch. 196, § 1; L. 1931, ch. 183, § 1; L. 1939, ch. 182, § 1; L. 1941, ch. 222, § 1; L. 1951, ch. 260, § 1; L. 1953, ch. 189, § 1; June 30.



24-102 Suits by state to recover lands wrongfully reclaimed from streams.

24-102. Suits by state to recover lands wrongfully reclaimed from streams. The attorney general is hereby authorized and directed to institute suits in the name of the state of Kansas for the recovery of any lands situated within the state of Kansas which have been wrongfully reclaimed from the channel of any navigable stream, which land shall thereafter be held by the state subject only to such rights, if any, incidental to riparian ownership as may be held by adjacent proprietors.

History: L. 1909, ch. 131, § 1; March 4; R.S. 1923, 24-102.



24-103 Same; drainage district may use land recovered.

24-103. Same; drainage district may use land recovered. Any land recovered as provided for in the preceding section may be used by any drainage district or other lawful authority for the location, relocation or restoration of the channel of such stream.

History: L. 1909, ch. 131, § 2; March 4; R.S. 1923, 24-103.



24-104 Same; construction.

24-104. Same; construction. Nothing in this act shall be construed as in any manner affecting or repealing any of the provisions of chapter 215, Laws of 1905.

History: L. 1909, ch. 131, § 3; March 4; R.S. 1923, 24-104.



24-108 County drainage of surface waters along highways; tax levy; eminent domain; petition and agreement.

24-108. County drainage of surface waters along highways; tax levy; eminent domain; petition and agreement. That the board of county commissioners of any county in this state where existing drainage districts are so situated that the drainage and ditches established therein are inadequate to take care of and discharge the surplus surface waters along the highways of any portion of said county are authorized and empowered to assess, levy and collect a tax sufficient to secure the drainage of the lands adjacent to such roads to relieve all such roads and highways and lands of such surplus waters and to construct drains, dig ditches or build levees or embankments wherever necessary to confine and conduct the waters; to condemn lands; to enter adjacent natural drainage territory and assess individual property and road districts as their benefits may appear: Provided, That such action is prayed for by an agreement participated in by at least sixty percent of the resident property owners benefited, asking and consenting to such condemnation and use of such property: Provided further, That the prayer of which said petition and agreement shall have been allowed by the board of county commissioners after a hearing due notice of which shall have been given: Provided further, That the total amount of expense of constructing such ditches, drains, embankments or levees in any one section of the county so benefited in any one instance shall not exceed the sum of $1,000.

History: L. 1923, ch. 140, § 1; April 14; R.S. 1923, 24-108.



24-109 Same; warrants and assessments.

24-109. Same; warrants and assessments. That to carry out the provisions of this act the board of county commissioners of such county is authorized, empowered and directed to issue its warrants in favor of the persons doing such work or owning such lands and to collect the same in three annual assessments upon the property lying within the limits of the benefit district defined by the board of county commissioners.

History: L. 1923, ch. 140, § 2; April 14; R.S. 1923, 24-109.



24-110 Same; construction.

24-110. Same; construction. That this act shall be considered as supplemental to, and in no wise contradictory of or in conflict with the general drainage laws of this state.

History: L. 1923, ch. 140, § 3; April 14; R.S. 1923, 24-110.



24-111 Contracts by municipalities of bordering state with drainage district or public corporation of this state.

24-111. Contracts by municipalities of bordering state with drainage district or public corporation of this state. Any municipal corporation of any other state, whether organized under a special charter or not, whose limits border upon or are near to any of the boundaries of this state is hereby permitted to contract with drainage districts and other public corporations of this state for co-operation or joint action in building and maintaining dikes, levees, sanitary and storm sewers and in diverting or improving watercourses in watersheds extending into the territorial limits of all the districts or corporations so contracting, and said municipality of such other state may agree with such drainage district or other public corporation of this state as to the division between them of the cost of building and maintaining such sewers, dikes and levees and of diverting or improving such watercourses.

History: L. 1911, ch. 177, § 1; March 28; R.S. 1923, 24-111.



24-112 Same; parties.

24-112. Same; parties. If such contract relates to the building or maintaining of a dike, levee or sewer in any city or drainage district, such city or drainage district shall be a party to the contract, and if outside of any city or drainage district, the county commissioners shall be a party to it. If the contract relates to the diversion of a watercourse, every city, drainage district, and county below, or partly below, the initial point of diversion, through which such watercourse flowed before the time of diversion or would flow after the time of diversion, shall be a party to the contract.

History: L. 1911, ch. 177, § 2; March 28; R.S. 1923, 24-112.



24-113 Same; consent of foreign municipality to service of process.

24-113. Same; consent of foreign municipality to service of process. No contract mentioned in K.S.A. 24-111 shall take effect or be valid until the foreign municipal corporation who is a party to it shall file with the secretary of the state of Kansas its irrevocable written consent that actions against it arising out of such contract, or out of acts or omissions connected with the performance of such contract, may be brought against it by service of process on the secretary of state and that such service shall be taken and held to be as valid in all courts as a personal service of summons would be. Such consent shall be executed by the mayor or other head officer and the clerk or secretary of such foreign municipal corporation, and shall be accompanied by a duly certified copy of the order, resolution or ordinance of the council or other governing body thereof authorizing the mayor or chief officer, and clerk or secretary, to execute the same.

History: L. 1911, ch. 177, § 3; March 28; R.S. 1923, 24-113.



24-114 Same; answer day; service and return of process; costs.

24-114. Same; answer day; service and return of process; costs. The summons provided for in section 2 [*], shall be directed to the secretary of state, and shall require the defendant to answer by a certain day, not less than forty days nor more than sixty days from its date. It shall be forthwith forwarded by the clerk of the court to the secretary of state, who shall immediately forward a copy thereof to the mayor or chief officer of the municipal corporation sued; and thereupon the secretary of state shall make return of said summons to the court whence it is issued, showing the date of its receipt by him, the date of forwarding such copy, the name and address of the person to whom he forwarded the copy, and the costs for service and return thereof, which shall be two dollars and fifty cents in each case. The return under the hand and seal of the secretary of state shall have the same force and effect as a due and sufficient return of personal service made by a sheriff on process directed to him.

History: L. 1911, ch. 177, § 4; March 28; R.S. 1923, 24-114.

* "Section 2" evidently refers to 24-113.



24-115 Depositories for funds of county treasurer belonging to drainage district; no interest.

24-115. Depositories for funds of county treasurer belonging to drainage district; no interest. The board of county commissioners of the county wherein a drainage district has been organized, shall designate depositories for the funds in the hands of the county treasurer belonging to such drainage district, and no interest shall be paid thereon.

History: L. 1911, ch. 174, § 3; R.S. 1923, 24-115; L. 1937, ch. 82, § 6; March 29.



24-116 County treasurer may be compensated for additional work performed under ch. 24, art. 4.

24-116. County treasurer may be compensated for additional work performed under ch. 24, art. 4. The board of directors of any such drainage district may allow and pay to the county treasurer such compensation for the additional work enjoined upon him by chapter 215, of the Laws of 1905 as they may deem just, not exceeding the sum of three hundred dollars per annum, and such sum when so allowed shall be in addition to the compensation allowed to the county treasurer by other statutes.

History: L. 1911, ch. 174, § 4; April 3; R.S. 1923, 24-116.



24-117 Completion of drainage-district work in counties between 90,000 and 135,000; resolution.

24-117. Completion of drainage-district work in counties between 90,000 and 135,000; resolution. That when any drainage district, organized under the laws of this state, in counties with a population of not less than 90,000 and not more than 135,000, shall have completed the drainage work of such district, and in the opinion of the board of directors further construction of drainage facilities is unnecessary, said directors may, by a majority vote thereof, adopt a resolution determining said fact.

History: L. 1933, ch. 183, § 1; March 28.



24-118 Same; payment of drainage-district funds to county treasurer; maintenance fund; outstanding bonds.

24-118. Same; payment of drainage-district funds to county treasurer; maintenance fund; outstanding bonds. When the board of directors of any drainage district shall have passed a resolution as provided in K.S.A. 24-117 they shall cause a copy of said resolution to be certified and delivered to the board of county commissioners of the county in which said drainage district, or a major portion thereof, shall be situate. Upon the filing of such resolution with the board of county commissioners of such county, the board of commissioners shall cause said resolution to be spread upon the minutes in the office of the county clerk of such county.

After the spreading of said resolution upon the records in the office of the county clerk, the board of commissioners of such county shall direct the payment of all funds held by the treasurer of such drainage district to the county treasurer, and when so directed the treasurer of such drainage district shall pay said funds to the county treasurer, to be held for the use and benefit of said district by said county treasurer and subject to the order of the board of commissioners of said county. Said board of commissioners of such county may direct that such portion of said funds as may be necessary to provide for maintenance of drainage ditches and work in said district shall be set aside in a maintenance fund, and may direct that any funds not necessary for such maintenance may be used to purchase or acquire the outstanding bonds, if any, of such drainage district.

History: L. 1933, ch. 183, § 2; March 28.



24-119 Same; powers transferred to county; district not dissolved.

24-119. Same; powers transferred to county; district not dissolved. After the filing of said resolution and the transfer of all funds of such drainage district to the county treasurer, the board of county commissioners shall be vested with all of the powers and duties of the board of directors as provided by law, and shall have the control, management and supervision of the affairs of such drainage district as otherwise vested in the board of directors of such district, but such county commissioners shall serve in such capacity without compensation. The drainage district shall not be deemed to be dissolved by said proceeding, but its existence as a body politic and corporate shall continue, until and unless dissolved by proper proceedings: Provided, That when exercising the powers and duties as authorized by this section, such board of county commissioners shall have no power or authority to issue any bonds or create any bonded indebtedness against said drainage district.

History: L. 1933, ch. 183, § 3; March 28.



24-120 Same; duties of county engineer and county attorney; superintendent, salary.

24-120. Same; duties of county engineer and county attorney; superintendent, salary. In all matters pertaining to the engineering and supervision of maintenance of said drainage works the county engineer of such county shall serve in the capacity of engineer and superintendent, under the order of the board of county commissioners, and shall serve without additional compensation except such actual expenses as may be allowed by the board of county commissioners, and the county attorney of such county shall render such legal services and advice concerning the affairs of said district as may be required by the board of county commissioners, and shall do so without additional compensation, save actual and necessary expenses in the performance of such duties as may be allowed by the board of county commissioners.

The board of county commissioners, upon taking charge of the affairs of any such drainage district, shall appoint some resident of said drainage district, a taxpayer therein, to superintend the control of any drainage gates, ditches and works, and from time to time advise with the board of county commissioners concerning the condition thereof and to recommend repairs and work of maintenance, and may allow such superintendent reasonable compensation, not exceeding $100 dollars per year.

History: L. 1933, ch. 183, § 4; March 28.



24-121 Same; general maintenance fund; tax levies; redemption of bonds.

24-121. Same; general maintenance fund; tax levies; redemption of bonds. All moneys held by the county treasurer under the provisions of this act shall be held exclusively for the benefit and use of such drainage district, and from time to time, if the same shall be necessary to provide for the maintenance work in said district, the board of county commissioners shall have authority to levy a general fund for such maintenance, not exceeding, however, one-fifth of the amount authorized by law for the creation of general funds for such drainage district, and said board of county commissioners shall from year to year levy any taxes or funds necessary to redeem any outstanding bonds and the interest thereon.

History: L. 1933, ch. 183, § 5; March 28.



24-122 Same; petition for return of powers to directors; election; transfer of funds.

24-122. Same; petition for return of powers to directors; election; transfer of funds. If at any time after the control of the affairs of any drainage district shall have been vested in the board of county commissioners as herein provided, a petition signed by the qualified electors of such district, in an amount equal to fifty percent of the total vote cast for directors at the last general election of directors in such district, shall be presented to the county commissioners, requesting that the affairs and control of such drainage district shall be returned to the board of directors elected as by law otherwise provided; then it shall be the duty of the board of county commissioners to proclaim an election to be held in the manner provided for the election of directors in drainage districts to be held, and upon the election and qualification of such directors they shall be vested with all of the powers, duties and rights provided by law and vested in the directors of such drainage districts, and the county treasurer shall pay over to the treasurer of such district, when elected and qualified, all funds in his hands belonging to such drainage district, whereupon the powers and duties of the board of county commissioners herein provided shall be superseded by the powers and duties of the board of directors of such drainage district.

History: L. 1933, ch. 183, § 6; March 28.



24-124 Powers under 24-117 to 24-122 extended; additional powers.

24-124. Powers under 24-117 to 24-122 extended; additional powers. That when any drainage district organized under the laws of the state of Kansas has heretofore adopted a resolution as provided in K.S.A. 24-117 to 24-122, inclusive, and as provided therein turned the management and maintenance of said drainage district to the board of county commissioners of the county in which said drainage district is situated, and said board of county commissioners has assumed the management, maintenance and control of said drainage district, said board of county commissioners after the effective date of this act, regardless of the population of said county shall have and there is hereby conferred on such board full power and authority to maintain, repair or improve any and all drainage ditches, canals or dikes in said drainage district and said board may further develop and improve said drainage district by causing such new or additional drainage ditches, levees, dikes or other constructions to be made as said board may from time to time order and direct.

That to pay for such maintenance, repairs, improvements or new and additional ditches or other constructions, said board of county commissioners shall have power and authority from year to year to levy a general tax not exceeding five mills on the dollar on all the taxable property within said drainage district. Said tax levy shall be in addition to all other tax levies authorized or limited by law. That on the taking effect of this act, any money in the hands of the county treasurer belonging to such drainage district may be used and expended by the board of county commissioners of such county during the year in which this law becomes effective.

History: L. 1945, ch. 198, § 1; April 5.



24-125 Same; gifts; purchases; eminent domain.

24-125. Same; gifts; purchases; eminent domain. For the purpose of acquiring necessary lands, easements or rights of way for maintenance, repairs or improvements of ditches in said drainage district or for construction or development of any new or additional drainage ditches, canals or dikes in said drainage district, and carrying out the provisions of this act, the board of county commissioners of said county may acquire the same by gift or by purchase or by the exercise of the right of eminent domain and there is hereby conferred upon the board of county commissioners of any such county the same rights of eminent domain as are now or may be hereafter conferred by law upon cities in the acquisition of lands for public purposes to be exercised in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

History: L. 1945, ch. 198, § 2; L. 1963, ch. 234, § 53; Jan. 1, 1964.



24-126 Unlawful to construct fills and levees without prior approval of chief engineer, penalty; plans for levee, contents; approval of levee plans, considerations; fees; injunctions; rules and regulations.

24-126. Unlawful to construct fills and levees without prior approval of chief engineer, penalty; plans for levee, contents; approval of levee plans, considerations; fees; injunctions; rules and regulations. (a) It shall be unlawful for any person, corporation, drainage or levee district, county, city or township, without first obtaining the approval of plans for the same by the chief engineer of the division of water resources, to construct, cause to be constructed, maintain or cause to be maintained, any levee or other such improvement on, along or near any stream of this state which is subject to floods, freshets or overflows, so as to control, regulate or otherwise change the flood waters of such stream. Any person, corporation, county, city, township or district violating any provision of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than $100 nor more than $1,000, or by imprisonment in the county jail for a period of not more than one year, or by both such fine and imprisonment. Each day any structure is maintained or caused to be maintained shall constitute a separate offense.

(b) Subject to the provisions of subsection (e), plans submitted for approval shall include maps, profiles, cross sections, data and information as to the effect upon upstream and downstream areas resulting from the proposed levee or other such improvement, the required fee as provided in subsection (c) and such other data and information as the chief engineer of the division of water resources may require.

(c) (1) Fill and levee approval fees shall be as follows:

Type  Pre-  Construction  Construction  In Progress

Major (Fill in definedfloodway class C levee)  $500  $1000

Moderate (Fill in floodplain without definedfloodway class B levee)  $300  $600

Minor (Fill in floodwayfringe class A levee)  $100  $200

(2) The construction in progress fee shall be applicable for projects where construction began prior to approval by the chief engineer. Such fee shall be in addition to any other penalty under law for unapproved fill or levee construction. Projects that require approval under both this act and obstructions in streams act, K.S.A. 82a-301 et seq., and amendments thereto, shall be required to pay only the greater of the two fees when seeking approval from the chief engineer.

(d) If the chief engineer finds from an examination of such plans and pertinent information that the construction of the proposed levee or other such improvement is feasible and not adverse to the public interest, the chief engineer shall approve the proposed levee or other such improvement. In determining whether or not the construction of any proposed levee or other such improvement designed so as to reduce flood risks to a chance of occurrence in any one year of 1% or less is adverse to the public interest, the chief engineer shall consider the following: (1) The effect upon areas downstream or upstream as a result of the construction of such proposed levee or other such improvement; and (2) the effect of the proposed levee or other such improvement and any other existing or proposed levees or other such improvements upon downstream and upstream areas. In the event any such levee or other such improvement is about to be constructed, is constructed or maintained by any person, corporation, county, city, township or district without approval of plans by the chief engineer, it shall be the duty of the attorney general, to file suit in a court of competent jurisdiction, to enjoin the construction or maintenance of such levee or other such improvement.

(e) For fills other than levees located in the floodway fringe within a participating community as defined and identified in the national flood insurance act, all required data and information shall be specified by rules and regulations adopted by the chief engineer. Within 90 days of receipt of plans and such data and information as required by the chief engineer for fills other than levees located in the floodway fringe within a participating community as defined and identified by the national flood insurance act, the chief engineer shall approve or disapprove the plans for such fills. If the chief engineer fails to approve or disapprove a plan within the 90-day period required by this section, such plan shall be deemed approved. The chief engineer shall provide, in writing, specific reasons for any disapproval which shall include any hydrologic and hydraulic analyses or other data upon which such disapproval is based.

(f) Prior to the adoption of a general plan of drainage and flood protection, as provided in K.S.A. 24-901, and amendments thereto, and the commencement of construction in carrying such plan into effect, the chief engineer of the division of water resources may give temporary approval for the repair and maintenance of any levee or other drainage work in existence on May 28, 1929; but such approval for such temporary repair and maintenance shall be without prejudice to withdrawal of such approval when a general plan shall be adopted. Nothing contained in this section shall apply to any drainage district heretofore organized under K.S.A. 24-401 et seq., and amendments thereto, and having property of an assessed valuation of $50,000,000 or more.

(g) The chief engineer shall adopt such rules and regulations deemed necessary to administer and enforce the provisions of this section.

(h) All fees collected by the chief engineer pursuant to this section shall be remitted to the state treasurer as provided in K.S.A. 2016 Supp. 82a-328, and amendments thereto.

History: L. 1929, ch. 176, § 71; L. 1951, ch. 261, § 2; L. 1981, ch. 397, § 1; L. 1991, ch. 56, § 27; L. 2002, ch. 138, § 1; July 1.



24-127 Transfer of territory from one drainage district to another, when.

24-127. Transfer of territory from one drainage district to another, when. Subject to the provisions of K.S.A. 19-270 and upon a proper petition being presented for such purpose, the board of county commissioners of any county may transfer territory from one drainage district organized and incorporated under the laws of this state to any other adjacent drainage district so organized and incorporated.

History: L. 1953, ch. 188, § 1; L. 1986, ch. 70, § 22; May 15.



24-128 Same; petition; contents.

24-128. Same; petition; contents. The petition for transfer of territory from one drainage district to another shall be addressed to the board of county commissioners of the county in which the drainage districts affected are situated and shall describe the territory to be transferred by metes and bounds, or, if platted, by appropriate descriptions as lots or blocks or parts of lots or blocks; from what drainage district and to what drainage district such transfer is sought; that the proposed transfer has been recommended by each of the drainage districts affected by resolution duly adopted by the board of directors of each district; that the proposed transfer of territory will result in more efficient or more adequate protection of the territory described in the petition from overflow or damage and injury resulting therefrom, or will be conducive to the public health, convenience and welfare. Such petition shall contain a prayer that the territory described therein be transferred from one drainage district named therein to another drainage district named therein.

History: L. 1953, ch. 188, § 2; June 30.



24-129 Same; notice and hearing.

24-129. Same; notice and hearing. Whenever a petition in conformity to K.S.A. 24-128, signed by the board of directors of both of the affected drainage districts shall be presented to the board of county commissioners of the proper county, it shall be the duty of such board of county commissioners forthwith to fix a time for the hearing of such petition and to cause the county clerk to give notice thereof at least five (5) days before the date fixed for the hearing by one publication in some newspaper published and of general circulation in the county.

History: L. 1953, ch. 188, § 3; June 30.



24-130 Same; findings by county commissioners; transfer of territory or rejection of petition.

24-130. Same; findings by county commissioners; transfer of territory or rejection of petition. At the time set for the hearing of the petition as provided in K.S.A. 24-129, it shall be the duty of the board of county commissioners to first ascertain and determine whether notice has been given of the time of hearing as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause the same to be entered upon its records, and thereupon to hear all persons in favor or opposed to granting the prayer of said petition and all other evidence that it may desire to hear for the purpose of ascertaining whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon declare the territories described in the petition to be detached from the one drainage district, naming it, and to be attached to the other drainage district, naming it, and shall fix the date that such transfer shall become effective; and if such board of county commissioners upon such hearing finds that such petition is not in conformity to this act or that the statements in such petition are not true or that said transfer should not be made then such board of county commissioners shall make a finding and decision to that effect and reject that petition. Such affirmative decision and order of the board of county commissioners may provide for the transfer of all or part of the territory described in the notice of hearing, but shall not include any territory not so described.

History: L. 1953, ch. 188, § 4; June 30.



24-131 Same; existing indebtedness at time of transfer.

24-131. Same; existing indebtedness at time of transfer. Any balance of bonded indebtedness, including temporary notes outstanding, shall remain a charge upon the territory transferred under the provisions of this act in accordance with the applicable provisions of K.S.A. 10-119, and any amendments thereto. The territory so transferred shall not be liable for any bonded debt, including temporary notes and no-fund warrants, existing at the time of such transfer, of the district of which it shall become a part.

History: L. 1953, ch. 188, § 5; June 30.



24-132 Certain drainage districts traversed or touched by Kansas river authorized to provide for flood control works and improvements; regulation of excavations; bonds, limitations; election, when; tax levies.

24-132. Certain drainage districts traversed or touched by Kansas river authorized to provide for flood control works and improvements; regulation of excavations; bonds, limitations; election, when; tax levies. (a) Except as provided by this section and subject to the provisions of K.S.A. 19-270, and amendments thereto, all of the rights, powers, authority and jurisdiction conferred on counties and boards of county commissioners by the provisions of K.S.A. 19-3301, 19-3302, 19-3303, 19-3304, 19-3305, 19-3306, 19-3308 and 19-3309, and amendments thereto, also are conferred upon and vested in any drainage district traversed or touched by the Kansas river, and contiguous to or including a part of a city of the first class, and the governing body thereof.

(b) The governing body of any such drainage district, in the name of the drainage district, shall have the power to enter into undertakings and contracts and make agreements in like manner and for like purposes as the board of county commissioners are authorized by this act to enter into undertakings and contracts and make agreements in the name of the county; and may acquire lands, rights of way and easements either within or without the limits of the drainage district for like purposes as the board of county commissioners are authorized by K.S.A. 19-3302 and 19-3308, and amendments thereto, by purchase, gift or by eminent domain proceedings in the manner prescribed by K.S.A. 26-501 to 26-516, inclusive, and amendments thereto, and may issue general obligation bonds of the drainage district to pay the costs thereof and expenses connected therewith in the manner provided by law. The aggregate of any such bonds so issued shall not be in excess of 3 1/2% of the total assessed tangible valuation of the drainage district. The governing body of any drainage district may issue additional general obligation bonds of the drainage district for such purposes not in excess of 1 1/2% of the total assessed tangible valuation of the drainage district, but before such additional bonds may be issued, the governing body of the drainage district shall submit the question of the issuance of such additional bonds and the amount thereof to the qualified electors of the drainage district at a regular drainage district election or at a special election called for that purpose as provided by law. The total aggregate of all such bonds which may be issued under the provisions of this section shall not be in excess of 5% of the total assessed tangible valuation of the drainage district. Such bonds shall not be subject to, nor included in any restrictions or limitations upon the amount of bonded indebtedness of the drainage district contained in any other law.

Funds received from the sale of bonds by any such drainage district may be used to pay any loss, damage or expense for which the drainage district or the governing body thereof may be liable in like manner as counties are authorized to pay such loss, damage or expense under the provisions of K.S.A. 19-3304, and amendments thereto.

(c) For the purposes of maintaining and operating such flood control works as shall be constructed by the United States army corps of engineers or other agencies of the United States government, when the same shall have been completed and turned over to the drainage district, and for the purpose of maintaining and operating any flood control works or dikes heretofore or hereafter constructed for the purpose of protecting such drainage district from floods, the governing body of such drainage district shall be empowered to make an annual tax levy upon all the taxable tangible property within the drainage district, of not to exceed one mill and such levy shall be in addition to all other levies authorized or limited by law.

(d) Except as provided by this subsection, the governing body of the drainage district may regulate excavations within the boundaries in the same manner provided by K.S.A. 19-3309, and amendments thereto. Applications for permits shall be submitted to and reviewed by the district engineer. If the engineer determines that the proposed excavation shall be detrimental or will impair or endanger the function of any flood protection works, permission for such excavation shall be denied. If the engineer determines that a restricted or conditional permit for excavation can be granted to the applicant which will not be detrimental or will not impair or endanger the function of such flood protection works, the engineer shall issue such restricted or conditional permit. If the engineer determines that no impairment of or danger to such flood protection works will occur as a result of such excavation, the engineer shall issue a permit to the applicant. The issuance of any permits hereunder shall not authorize the violation of any existing zoning laws or building codes.

Any person feeling aggrieved by the determination of the engineer may appeal such decision in writing to the governing body of the drainage district within 10 days of determination and the governing body after a public hearing may affirm, reverse or modify the determination.

(e) It shall be the duty of the governing body of the drainage district to keep all such flood control works and dikes in serviceable condition and to make such repairs as may be necessary.

History: L. 1957, ch. 188, § 1; L. 1963, ch. 234, § 54; L. 1986, ch. 70, § 23; L. 1995, ch. 210, § 3; May 4.



24-133 Same; no-fund warrants, limitations.

24-133. Same; no-fund warrants, limitations. (a) Subject to the provisions of subsection (b), the governing body of any drainage district may issue emergency no-fund warrants of the drainage district to pay the costs and expenses resulting from an emergency within the district. An emergency within the district exists by reason of current injuries to persons or property, or imminent danger thereof, from floods or other injurious action of water in any watercourse within the district. In case of an emergency, the governing body of the district may build new dikes and levees, and repair, expand and strengthen old ones, dig ditches, build jetties, or make any other changes, alterations and additions in existing improvements. The governing body also may build any other new structure or other improvement it deems necessary to solve the problems created by the emergency.

The governing body shall levy a tax at the first tax levying period after the issuance to pay the emergency no-fund warrants and interest thereon. The levy shall be in addition to all other levies authorized or limited by law. Emergency no-fund warrants shall be issued, registered, redeemed and bear interest in the manner and in the form prescribed by K.S.A. 79-2940, and amendments thereto, except that such no-fund warrants shall be issued without the approval of the state board of tax appeals and shall not bear the notation required thereby.

(b) Except as provided by subsection (c), the authorized and outstanding no-fund warrant indebtedness of any drainage district shall not exceed 5% of the assessed valuation of the drainage district.

(c) If the governing body of a drainage district determines it is necessary to issue no-fund warrants and the amount of such no-fund warrants together with any outstanding no-fund warrants exceed 5% of the assessed valuation of the drainage district prior to issuing any such no-fund warrants under the authority of this section, the governing body shall publish once in a newspaper of general circulation within the district a notice of the intention of the governing body to issue such no-fund warrants. If within 60 days after the publication of such notice, a petition requesting an election on the question of the issuance of the no-fund warrants signed by not less than 5% of the owners of land within the district is filed with the county election officer of the county in which the greater portion of the district is located, the governing body shall submit the question of the issuance of such no-fund warrants at an election held under the provisions of the general bond law.

(d) For the purpose of this section, assessed valuation means the value of all taxable tangible property within the drainage district as certified to the county clerk on the preceding August 25 which includes the assessed valuation of motor vehicles as provided by K.S.A. 10-310, and amendments thereto.

History: L. 1983, ch. 118, § 20; L. 1995, ch. 210, § 1; L. 2008, ch. 109, § 54; L. 2014, ch. 141, § 48; July 1.



24-134 Issuance of bonds.

24-134. Issuance of bonds. All general obligation bonds of any drainage district shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009.

History: L. 1983, ch. 118, § 21; July 1.



24-135 Officers and employees; salary and expenses.

24-135. Officers and employees; salary and expenses. The governing body of any drainage district shall have the power to fix the amount of compensation to be received by the members of the governing body and the board shall reimburse expenses incurred by the members of the governing body while actually and necessarily conducting the business of the drainage district. The governing body of any drainage district shall have the power to employ any person necessary to organize, maintain and operate the drainage district and the board shall pay the fees and expenses incurred by such person. Money for salaries and expenses of the members of the governing body and the officers and employees shall be paid out of the general fund of the drainage district by the district's treasurer upon warrants issued by the governing body under its seal.

History: L. 1983, ch. 118, § 22; July 1.



24-136 Special emergency fund; transfer of surplus money.

24-136. Special emergency fund; transfer of surplus money. The governing body of any drainage district may establish a special emergency fund to pay the costs and expenses resulting from an emergency within the district. An emergency within the district exists by reason of current injuries to persons or property, or imminent danger thereof, from floods or other injurious action of water in any watercourse within the district. In case of an emergency, the governing body of the district may build new dikes and levees, and repair, expand and strengthen old ones, dig ditches, build jetties, or make any other changes, alterations and additions in existing improvements. The governing body also may build any other new structure or other improvement it deems necessary to solve the problems created by the emergency. Such fund need not be budgeted for expenditure during any year, but the amount thereof shall be stated in the published budget of expenditures of the district. In addition to any levy authorized or limited by law, the governing body may levy annually a special emergency tax on the assessed value of all tangible taxable property within the drainage district. The governing body may transfer, during an emergency, any surplus money from the drainage district general fund to the special emergency fund.

History: L. 1983, ch. 118, § 23; July 1.



24-137 Consolidation of districts; procedure; petition; election.

24-137. Consolidation of districts; procedure; petition; election. (a) The governing body of any drainage district all or any portion of which is located within the boundaries of another drainage district and the governing body of the encompassing drainage district or the governing bodies of two or more adjacent drainage districts may adopt and submit to the board or boards of county commissioners in which the districts are located a resolution requesting the consolidation of the districts. Upon receipt of the resolution and subject to the provisions of K.S.A. 19-270, the board or boards of county commissioners shall meet jointly with the governing bodies of the drainage districts to determine the feasibility of the consolidation of the districts, the terms of consolidation, the handling of outstanding bonded indebtedness, the name of the consolidated drainage district and the effective date of the proposed consolidation. Following the joint meeting, the board or boards of county commissioners may adopt a resolution, or joint resolution, if the districts' boundaries cross county lines, approving the consolidation of the drainage districts. The resolution shall state the terms of the consolidation, the name of the consolidated district, the effective date of the consolidation and all other matters related to the consolidation. A certified copy of the resolution shall be sent to the governing body of each drainage district and the resolution shall be published at least once a week for two consecutive weeks in the official county newspaper of the county or counties in which the districts are located. Unless within 10 days after the last publication of the resolution a petition signed by not less than 30% of the qualified voters of any one of the drainage districts is filed with the county election officer of the county in which the district is located protesting the consolidation, the districts shall be consolidated as provided in the resolution. If a protest petition is filed, the county election officer shall call and hold an election in the manner provided by the general bond law to submit the question of consolidation for approval by the qualified voters of the districts. If the districts' boundaries cross county lines, the county election officer of each county shall cooperate in the calling of the election. If a majority of votes cast at the election favor consolidation, the drainage districts shall be consolidated as provided in the resolution. Within 20 days of the effective date of the consolidation, the secretary of the consolidated district shall send a certified copy of the resolution consolidating such districts to the secretary of state.

The terms of consolidation of any drainage districts shall require the payment of all outstanding bonded indebtedness and other indebtedness of each of the districts. No order of consolidation shall in any way reduce or impair the security of any creditor of either of the districts.

All bonds issued or other indebtedness outstanding prior to the effective date of the consolidation shall remain the liability of and lien against properties to which the liability attached prior to the consolidation of the districts.

If the proposed consolidation is not approved at such election, the question to consolidate such drainage district may not be submitted again until the expiration of at least one year from such election.

(b) Any drainage district organized pursuant to K.S.A. 24-601 to 24-640, inclusive, and amendments thereto, which has constructed a system of drainage works and improvements and has continued the operation, maintenance or improvement thereof beyond the expiration of the number of years for which such drainage district was to continue to exist as a public corporation, as stated in the articles of association for such drainage district, shall continue in existence and shall have the power to consolidate with another drainage district as provided by subsection (a). The levy and collection of any tax or special assessment or the expenditure of any money for the operation, maintenance or improvement of any such drainage district's system of drainage works and improvements during the calendar year immediately preceding the calendar year in which any such drainage district adopts any resolution pursuant to subsection (a) shall constitute conclusive evidence sufficient to qualify any such drainage district to utilize the provisions of subsection (a).

History: L. 1983, ch. 118, § 24; L. 1986, ch. 70, § 24; May 15.



24-138 Annexation of land; Finney county; procedure.

24-138. Annexation of land; Finney county; procedure. (a) Subject to the provisions of K.S.A. 19-270, the governing body of any drainage district located in Finney county may annex land to the district if:

(1) The land adjoins the district;

(2) the land is surrounded by the district;

(3) the land is owned or held in trust for the district; or

(4) the land adjoins the district and a written petition for or consent to annexation is filed with the district by the landowner.

No drainage district or any portion thereof may be annexed by another drainage district.

(b) The governing body shall give notice of a public hearing to be held to consider the annexation of the land. The notice shall include:

(1) The time, date and place of the hearing;

(2) a description of the land to be annexed; and

(3) a sketch clearly delineating the land to be annexed.

At least 10 days prior to the hearing, the notice shall be published in a newspaper of general circulation in the county in which the district and the land to be annexed are located. A copy of the notice also shall be mailed by prepaid first-class mail to the owner of land to be annexed.

(c) At the public hearing, a representative of the district shall present the district's proposal for annexation. Following the explanation, all interested persons shall be given an opportunity to be heard. The governing body may recess the hearing to a time and date certain, which shall be fixed in the presence of persons in attendance at the hearing.

After the public hearing, if the governing body finds that it would be in the best interest of the drainage district and the owners of the land to be annexed, it may annex the land or a lesser amount thereof by the adoption of an annexation resolution. The resolution shall be published once in a newspaper of general circulation in the county in which the district and the land are located. The annexation shall be final and conclusive upon the publication of the annexation resolution.

Within 30 days after the publication of the annexation resolution, any owner of land annexed by a drainage district may maintain an action in the district court of the county in which the drainage district is located challenging the authority of the drainage district to annex the land and the regularity of the proceedings.

(d) No resolution, notice or public hearing required under the provisions of this section shall be required as a prerequisite to the annexation of land owned by or held in trust for the drainage district or land all of the owners of which petition for or consent thereto in writing.

(e) All bonds issued or other indebtedness of the drainage district or the land annexed prior to the effective date of the annexation shall remain the liability of and lien against properties to which the liability attached prior to the annexation of the land to the district.

History: L. 1983, ch. 118, § 25; L. 1986, ch. 70, § 25; May 15.



24-139 Dissolution of districts; procedure; protest petition; election; jurisdiction of city and county; district's assets and bonded indebtedness.

24-139. Dissolution of districts; procedure; protest petition; election; jurisdiction of city and county; district's assets and bonded indebtedness. (a) Whenever a petition requesting the dissolution of a drainage district, signed by a number equal to at least 5% of the qualified voters of the district, is presented to the board of county commissioners, the board shall call and hold a public hearing on the proposal to dissolve the district. Notice of the hearing shall be published once each week for two consecutive weeks in the official county newspaper. After the public hearing, if the board determines and finds it is in the best interests of the affected landowners in the district, the board shall adopt a resolution dissolving the district. The resolution shall be published once in the official county newspaper.

The dissolution shall be effective upon the date of publication of the resolution unless within 60 days of publication a petition protesting the dissolution, signed by a number equal to at least 5% of the qualified voters of the district, is filed with the county election officer. If a petition is filed, the district shall not be dissolved until the proposal is submitted to and approved by a majority of qualified voters of the district voting thereon at the next drainage district election.

(b) After a district is dissolved pursuant to this section, the board of county commissioners shall issue a certificate of dissolution to the governing body of the dissolved drainage district and to the governing body of any city in which the dissolved drainage district may have extended.

(c) If any portion of the dissolved drainage district is located within a city, the governing body of the city shall assume jurisdiction over that portion of the dissolved district located within the city. The governing body of the city shall maintain and operate the necessary works of the portion of the dissolved district located within the city.

The board of county commissioners of the county in which the dissolved drainage district is located shall assume jurisdiction over that portion of the district located within the unincorporated areas of the county. The board of county commissioners shall maintain and operate the necessary works of that portion of the district located within the unincorporated areas of the county.

If the dissolved drainage district has any outstanding bonded indebtedness, the property within the dissolved drainage district shall remain liable for the payment of such bonds and interest thereon until the same have been retired.

(d) Upon dissolution, the chairperson of the governing body of the drainage district shall certify the amount of moneys of the dissolved drainage district that is attributable to that portion of the dissolved district located within the city. After certification, the chairperson shall transfer that amount to the city treasurer. The balance shall be transferred to the county treasurer.

History: L. 1983, ch. 117, § 1; July 1.



24-139a Finney county drainage district; directors, election, terms.

24-139a. Finney county drainage district; directors, election, terms. Notwithstanding the provisions of K.S.A. 24-409 and 24-412, and amendments thereto, at the election of the board of directors of drainage district No. 2 of Finney county, Kansas, in 2013, one director shall be elected for a two-year term and two directors shall be elected for four-year terms. Prior to such election, the board of directors shall determine which board position shall have a term of two years and notify the county election officer. Election of directors thereafter shall be for four-year terms as provided in K.S.A. 24-409 and 24-412, and amendments thereto.

History: L. 2007, ch. 171, § 7; L. 2011, ch. 112, § 14; July 1.



24-140 Transfer of territory; definitions.

24-140. Transfer of territory; definitions. As used in this section and K.S.A. 2016 Supp. 24-141 through 24-143, and amendments thereto:

(a) "Drainage district" means any drainage district organized and incorporated pursuant to chapter 24 of the Kansas Statutes Annotated, and amendments thereto.

(b) "County" means the county in which the territory is located.

(c) "Territory" means land and any improvements thereon located within the boundaries of a drainage district which is sought to be detached from such drainage district and attached to an adjacent drainage district.

(d) "Governing body" means the governing body of a drainage district.

(e) "Board" means the board of county commissioners of the county in which the territory, or any portion thereof, is located.

(f) "Transfer" means the detachment of territory from a drainage district and the attachment of such territory to an adjacent drainage district.

History: L. 2002, ch. 172, § 1; July 1.



24-141 Same; alternative procedure.

24-141. Same; alternative procedure. As an alternative to the procedure provided by K.S.A. 24-127 through 24-131, and amendments thereto, and subject to the provisions of K.S.A. 24-127, and amendments thereto, the board of county commissioners of any county may transfer territory from a drainage district to an adjacent drainage district in the manner provided by this act.

History: L. 2002, ch. 172, § 2; July 1.



24-142 Same; procedure; petition, hearing; duties of board of county commissioners; appeal of board's decision.

24-142. Same; procedure; petition, hearing; duties of board of county commissioners; appeal of board's decision. (a) Whenever the governing body of a drainage district deems it advisable that territory located within an adjacent drainage district be transferred, the governing body may submit a petition to the board of county commissioners requesting such transfer. The petition shall:

(1) Describe the territory to be transferred by metes and bounds, or, if platted, by appropriate descriptions as lots or blocks or parts of lots or blocks.

(2) State the name of the drainage district from which the territory is to be detached and the name of the drainage district to which the territory is to be attached.

(3) State that the proposed transfer will result in more efficient or more adequate protection of the territory from overflow or damage and injury resulting therefrom, or will be conducive to the public health, convenience and welfare.

(4) Any other information in support of such transfer.

(b) Upon submission of a petition authorized by subsection (a) to the board of county commissioners, the board shall call and hold a hearing on such petition. Notice of the hearing shall include the time, date and location of the public hearing to be held on the petition. Such notice shall be published at least once each week for two consecutive weeks in a newspaper of general circulation in each drainage district. The last publication shall be at least 10 days, but not more than 20 days, prior to the date of the public hearing. The cost of such publication shall be paid by the district which submitted the petition.

(c) At such hearing, the board shall hear testimony as to the advisability of granting the petition. In determining whether to grant the petition, the board's considerations shall include, but not be limited to:

(1) Testimony presented at the public hearing.

(2) The present cost methods and adequacy of providing drainage district operations, services and works or improvements in the area.

(3) The proposed cost, extent and the necessity of any proposed or existing drainage district operations, services and works or improvements to be provided by the district which submitted the petition.

(4) The impact on the tax base of each drainage district and the territory sought to be transferred if the transfer is approved or disapproved.

(5) The extent to which any services or benefits are provided to the territory by the district which submitted the petition.

(6) The impact on the provision of drainage district operations, services and works or improvements in the territory and in the remainder of the district if the transfer is approved.

(7) Whether the proposed transfer will result in more efficient or more adequate protection of the territory from overflow or damage and injury resulting therefrom or will be conducive to the public health, convenience and welfare.

(8) Whether the district which submitted the petition is obligated to operate or maintain dikes, levees or other flood control works previously constructed by the United States army corps of engineers or other agencies of the United States government in the territory.

(d) The board may continue the hearing beyond the time and date specified in the notice without further notice. After the conclusion of the hearing or any continuation thereof, the board shall render its decision. If the board, by unanimous vote thereof, determines that the transfer of the territory as described in the petition, or a lesser portion thereof, should be approved, the board shall so find and approve the transfer. Any order of the board approving or disapproving a transfer shall be spread at length upon the journal of the proceedings of the board. The failure to spread an order granting the transfer upon the journal shall not invalidate such order.

(e) If the territory is located in more than one county, the petition shall be submitted to the board of county commissioners of each county. The board of county commissioners of each county shall be required to approve the transfer of any territory located in such county. The hearing required by this section may be held jointly by the board of county commissioners of each affected county.

(f) Any owner of territory which is transferred pursuant to this section or a drainage district aggrieved by the decision of the board of county commissioners may appeal the decision of the board to the district court of the same county in the manner and method set forth in K.S.A. 19-223, and amendments thereto. Any drainage district appealing the decision of the board shall not be required to execute the bond prescribed in K.S.A. 19-223, and amendments thereto. Nothing in this subsection shall be construed as granting the owner of land in areas near or adjacent to the territory which is transferred pursuant to this section the right to appeal the decision of the board of county commissioners.

History: L. 2002, ch. 172, § 3; July 1.



24-143 Same; bonded indebtedness.

24-143. Same; bonded indebtedness. Any balance of bonded indebtedness, including temporary notes outstanding, shall remain a charge upon the territory which is transferred in accordance with the applicable provisions of K.S.A. 10-119, and amendments thereto. The territory which is transferred shall not be liable for any bonded debt, including temporary notes and no-fund warrants, existing at the time of such transfer, of the district of which it shall become a part.

History: L. 2002, ch. 172, § 4; July 1.






Article 2 DRAINAGE WITHIN TOWNSHIP

24-201 Power of township trustee.

24-201. Power of township trustee. That the township trustee of any township in this state shall have power, whenever in his opinion the same is demanded by, or will be conducive to, the public health, convenience or welfare, to cause to be established, located and constructed, as hereinafter provided, any ditch, drain or watercourse within such township.

History: L. 1879, ch. 100, § 1; March 26; R.S. 1923, 24-201.



24-202 Petition for work; bond; notice to property owners; ditch through two or more townships.

24-202. Petition for work; bond; notice to property owners; ditch through two or more townships. That before the township trustee of any such township shall take any steps toward locating or establishing any ditch, drain, or watercourse, there shall be filed with the township clerk a petition of one or more persons owning land adjacent to the line of any such proposed ditch, drain, or watercourse, setting forth the necessity of the same, with a substantial description of its proposed starting point, route, and terminus, and shall at the same time file a bond, with good and sufficient sureties to the acceptance of said township clerk, conditioned to pay all expenses incurred in case the trustee shall refuse to grant the prayer of the petitioner. And thereupon the township clerk shall give notice to the township trustee of the filing and pendency of said petition, and said trustee shall immediately determine his proceedings thereunder. And thereupon the petitioner, or one of the petitioners, shall cause notice in writing to be given to the owner, or one of the owners, of each tract of land sought to be affected by said proceedings of the filing and pendency of said petition, said notice to state substantially the prayer of said petition, the time and place when and where the same will be for hearing by the township trustee; but nothing in this section shall be taken to prevent the petitioner from giving printed notices if he or they desire.

If any person owning lands sought to be affected by said proceedings be a nonresident of the county, a notice such as is contemplated by this section shall be given him by publication for two consecutive weeks in some newspaper published or of general circulation in said county. The death of any party or parties in interest shall not work an abatement of proceedings under this act; but the trustee, being notified, shall order such notice as is contemplated in this section to be given to the person or persons succeeding to the right of such deceased party or parties: Provided further, That where any ditch may be located and established through a portion of any two townships within the same county, or where benefit or damage shall attach to lands situate in the same, the trustees of such townships shall constitute a joint board for such proceedings, and in such case the petition shall be filed with and the record be kept by the clerk of the township through which the greater portion of such ditch may run; and in all other respects such joint board shall have the same powers and authority that the township trustee has under this act.

History: L. 1879, ch. 100, § 2; March 26; R.S. 1923, 24-202.



24-204 Duties of township trustee; eminent domain proceedings; assistance of engineer; adjournments.

24-204. Duties of township trustee; eminent domain proceedings; assistance of engineer; adjournments. On the day set for the hearing of said petition, if it appear to the trustee that any person or persons who may be interested in said ditch have not been notified as required by this act, or that any requisite preliminary steps have not been taken, he shall adjourn to some future time, not exceeding twenty (20) days, and order such notice to be given, or such preliminary steps to be taken. But if said trustee shall find that said bond has been filed and said notice given, he shall proceed to determine said petition, and if he deem it necessary shall view the premises along such proposed route, and if he find such ditch, drain or watercourses to be necessary, and that the same is demanded by or will be conducive to the public health, convenience and welfare, shall institute proceedings to exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, and after the determination of such proceedings shall proceed to locate and establish such ditch, drain or watercourse as conforms with the route described in the eminent domain proceedings. Such trustee, in hearing and determining said petition shall call to his assistance an engineer to locate, level, and measure the distance of such ditch, drain, or watercourse, and may adjourn from time to time to determine their proceedings herein; and the said township clerk shall enter a full and complete record of all such proceedings in the journal of the proceedings of the trustee of such township.

History: L. 1879, ch. 100, § 4; R.S. 1923, 24-204; L. 1963, ch. 234, § 55; Jan. 1, 1964.



24-205 Cost of work; assessments.

24-205. Cost of work; assessments. The said township trustee, whenever he shall have established any such ditch, drain, or watercourse, shall divide the same into suitable sections, not less in number than the number of owners of land through which the same may be located, and shall also prescribe the time within which the work upon such sections shall be completed, and by whom done. And the said trustee shall assess and allow all the fees, costs and expenses of locating and establishing such ditch, drain, or watercourse, and shall apportion the payment of the same equitably among the parties to be benefited thereby. And the trustee may prescribe the time within which assessments shall be paid, and may, if he deem it necessary and convenient to the parties, direct the clerks to prepare, for the use of each person having costs to pay and labor to perform, a brief statement, in writing, describing briefly his, her or their apportionment of said ditch, together with the length, depth, width, and place of the same, amount of costs assessed against such person, when to be paid, and by what time said work to be completed; and that whenever any such ditch, drain or watercourse shall become in any manner obstructed, it shall be the duty of said township trustee, after five days' notice having been given by any person damaged thereby, to cause such ditch, drain or watercourse to be repaired in such a manner as to remove such obstruction, and to restore such ditch, drain or watercourse to its established width and depth; and to this end said trustee shall have power, for such purpose, to enter upon the lands of any person through which such ditch, drain or watercourse may pass.

The cost and expense of such work and repairs shall be equitably apportioned among the parties benefited thereby, and said trustee may prescribe the time within which such assessments may be paid. When any assessment or part of assessment of the costs and expenses of locating, establishing or repairing any such ditch, drain or watercourse shall remain unpaid at the expiration of the time prescribed for the payment of the same, by said trustee, such unpaid costs and expenses may be certified to the county clerk and collected as provided for in K.S.A. 24-213.

History: L. 1879, ch. 100, § 5; L. 1895, ch. 118, § 1; April 12; R.S. 1923, 24-205.



24-206 Penalty for obstructing ditch, drain or stream; damages.

24-206. Penalty for obstructing ditch, drain or stream; damages. If any person shall maliciously or willfully fill up or obstruct any ditch, drain, or watercourse, he shall forfeit and pay to the county in which said ditch, drain or watercourse is located the sum of ten dollars ($10), to be recovered in any court of competent jurisdiction in the county, and shall moreover be liable for all damages that may accrue to any person or persons by such an act or acts.

History: L. 1879, ch. 100, § 6; R.S. 1923, 24-206; L. 1973, ch. 134, § 28; July 1, 1974.



24-212 Sale of work to lowest bidder.

24-212. Sale of work to lowest bidder. It shall be the duty of said trustee, upon the expiration of the time specified by him for the opening of such ditch, drain, or watercourse, and upon being satisfied by inspection and view that any section or sections of the same have not been completed, to sell such work by such sections to the lowest bidder by setting up written notices of such sale in at least three of the most public places in such township, specifying the time when such work shall be completed; said notices to be posted up for at least ten days before the day of sale; and said trustee shall take such bond or other security for the performance of such work, as he may deem proper; and such trustee shall make a fair and just estimate of the amount of costs made in all such proceedings, to be paid by each person interested in such proposed ditch, drain, or watercourse, and collect the same as hereinafter provided, and pay out the same in conformity with such estimates.

History: L. 1879, ch. 100, § 12; R.S. 1923, 24-212; L. 1963, ch. 234, § 56; Jan. 1, 1964.



24-213 Certification of sales to county clerk; assessments; payment; time for action to enjoin.

24-213. Certification of sales to county clerk; assessments; payment; time for action to enjoin. Immediately after the sale of any such sections or parts of sections as provided for in K.S.A. 24-212, said trustee shall certify to the county clerk of said county the amount such section sold for, adding the proportionate amount of costs and expenses of such sale, together with a correct description of each piece of land; and said county clerk shall place the same on the tax roll, to be collected as other state and county taxes are collected.

As soon as such work shall be completed in conformity with such sale, and to the satisfaction of said trustee, said trustee shall certify the amount due to each person to the county clerk of the county, and said county clerk shall draw orders for the payment of such amount out of the county treasury: Provided, That any person interested may pay the amount of the purchase money, and proportionate amount of costs and expenses as aforesaid, to said trustee at any time before the same are charged on the tax roll, to be paid by said trustee to the purchaser of such section or sections respectively: Provided further, That no action of any kind whatever, either at law or equity, brought for the purpose of enjoining the proceedings in regard to construction and completion of such work, or to enjoin the certification of the cost thereof and collection of taxes to pay the same, or for damages, shall be maintained unless commenced within thirty days after the day upon which such sale is had.

History: L. 1879, ch. 100, § 13; L. 1919, ch. 186, § 1; June 17; R.S. 1923, 24-213.



24-215 Corporation benefited to pay part of expense.

24-215. Corporation benefited to pay part of expense. That when any ditch, drain or watercourse located and established under this act crosses or drains, either in whole or in part, any public or corporated road, or any railroad, or benefits any or either of said roads, so that the roadbed or traveled track of any such road will be made better by the opening and construction of any such ditch, drain, or watercourse, the township trustee shall apportion and set off to the county, if a county road, or to the township, if a township road, or to the company, if corporated or a railroad, a portion of the costs and expenses, and also a portion of the construction thereof, the same as to private individuals, and in proportion to the benefits conferred by said ditch, drain, or watercourse on said roads, and to compel them to pay said costs and perform said labor in like manner.

That if any public or corporated road, or any railroad, whose roadbed or traveled track is benefited by the opening and construction of any such ditch, drain, or watercourse, shall fail to pay the costs and expenses assigned them, or failed to procure the cutting and opening of such ditch, drain, or watercourse on that section or portion assigned and set off to them respectively by the township trustee, as hereinbefore provided, as in case of individuals, after due notice upon the person designated by any such corporation or railroad to accept service for such corporation or railroad, and in the manner and time specified in this act for such service on individuals, the township trustee shall, in that event, proceed in the same manner and form as in this act provided for the collection of such costs and expenses against private individuals; and upon completion of the work, and acceptance as hereinbefore provided, the trustee shall certify the amount due for the performance of said work to the county clerk of such county, and said amount shall be placed upon the tax roll of such county by the clerk thereof, against said corporated road or railroad benefited by the cutting and opening of said portion or section of said ditch, drain, or watercourse, to be collected as other state and county taxes are collected.

History: L. 1879, ch. 100, § 15; March 26; R.S. 1923, 24-215.



24-216 Widening or deepening ditch, drain or watercourse established under 24-201 to 24-215.

24-216. Widening or deepening ditch, drain or watercourse established under 24-201 to 24-215. The township trustee of any township in this state shall have power, whenever in his opinion the same is demanded by or will be conducive to the public health, convenience, or welfare, to cause to be enlarged either by widening or deepening the same, or by both widening and deepening the same, any ditch, drain, or watercourse, within such township which has been previously established, located and constructed in accordance with the terms of this article, upon a petition therefor being filed and presented to him as provided in section 2 of this article, and subject to each and all of the provisions of said sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 of this article, and to each and all the terms, conditions and provisions thereof, in the same way and in the same manner, and upon the same terms and conditions, the cost thereof to be met, assessed and paid in the same manner, as the original ditch, drain or watercourse within such township was established, located, and constructed as provided in and by this article.

History: L. 1911, ch. 176, § 1; March 16; R.S. 1923, 24-216.






Article 3 DRAINAGE OF SWAMPS, BOTTOMS OR LOWLANDS WITHIN COUNTY

24-301 Board of county commissioners to establish ditches, drains or streams.

24-301. Board of county commissioners to establish ditches, drains or streams. That the board of county commissioners of any county in this state shall have power, whenever in their opinion the same is demanded by or will be conducive to the public health, convenience, or welfare, to cause to be established, located and constructed, as hereinafter provided, any ditch, drain or watercourse within such county: Provided, That it shall be unlawful to divert any natural watercourse from a well defined channel.

History: L. 1886, ch. 161, § 1; Feb. 24; R.S. 1923, 24-301.



24-302 Drainage ditch, drain or watercourse; maintenance and repair; tax levy, use of proceeds.

24-302. Drainage ditch, drain or watercourse; maintenance and repair; tax levy, use of proceeds. The county commissioners of any county which has or which shall construct a drainage ditch, drain or watercourse within said county are authorized hereby and empowered to levy a tax upon the taxpayers of the entire county sufficient to maintain and keep in repair said ditch, drain or watercourse and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county and the taxes collected from said levy shall be paid the same as other taxes.

History: L. 1920, ch. 42, § 1; R.S. 1923, 24-302; L. 1979, ch. 52, § 136; July 1.



24-303 Petition to be filed; bond; notice to persons owning lands.

24-303. Petition to be filed; bond; notice to persons owning lands. That before the county commissioners of any such county shall take any steps toward locating or establishing any ditch, drain, or watercourse, there shall be filed with the county clerk a petition of one or more persons owning lands adjacent to the line of any such proposed ditch, drain, or watercourse, setting forth the necessity of the same, with a substantial description of its proposed starting point, route and terminus, and shall at the same time file a bond, with good and sufficient sureties to the acceptance of said county clerk, conditioned to pay all expenses incurred in case the county commissioners shall refuse to grant the prayer of the petitioner. And thereupon the county clerk shall give notice to the county commissioners of the filing and pendency of said petition, and said county commissioners shall immediately determine proceedings thereunder. And thereupon the petitioner or one of the petitioners shall cause notice in writing to be given to the owner or one of the owners of each tract of land sought to be affected by said proceedings, of the filing and pendency of said petition; said notice to state substantially the prayer of said petition, the time and place when and where the same will be for hearing by the said board of county commissioners, but nothing in this section shall be taken to prevent the petitioner from giving printed notices if he or they desire.

If any person owning lands sought to be affected by said proceedings be a nonresident of the county, a notice such as is contemplated by this section shall be given him by publication for two consecutive weeks in some newspaper published or of general circulation in said county. The death of any party or parties in interest shall not work an abatement of proceedings under this act; but the board of county commissioners, being notified, shall order such notice as is contemplated in this section to be given to the person or persons succeeding to the right of such deceased party or parties.

History: L. 1886, ch. 161, § 2; Feb. 24; R.S. 1923, 24-303.



24-305 Duties of county commissioners; eminent domain proceedings; assistance of engineer; adjournments.

24-305. Duties of county commissioners; eminent domain proceedings; assistance of engineer; adjournments. On the day set for the hearing of said petition, if it appear to the board of county commissioners that any person or persons who may be interested in said ditch have not been notified as required by this act, or that any requisite preliminary steps have not been taken, they shall adjourn to some future time, not exceeding twenty days, and order such notice to be given, or such preliminary steps to be taken. But if said county commissioners shall find that said bond has been filed and said notice given, they shall proceed to determine said petition, and if they deem it necessary, shall view the premises along such proposed route, and if they find such ditch, drain or watercourse to be necessary, and that the same is demanded by or will be conducive to the public health, convenience and welfare, shall institute proceedings to exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, and after the determination of such proceedings shall proceed to locate and establish such ditch, drain or watercourse as conforms with the route described in the eminent domain proceedings. Said county commissioners, in hearing and determining said petition, shall call to their assistance an engineer to locate, level and measure the distance of such ditch, drain, or watercourse, and may adjourn from time to time to determine their proceedings herein; and the said county clerk shall enter a full and complete record of all such proceedings in the journal of the proceedings of the county commissioners of such county.

History: L. 1886, ch. 161, § 4; R.S. 1923, 24-305; L. 1963, ch. 234, § 57; Jan. 1, 1964.



24-306 Division into sections; performance of work; fees and costs; assessments.

24-306. Division into sections; performance of work; fees and costs; assessments. The said board of county commissioners, whenever they shall have established any such ditch, drain, or watercourse, shall divide the same into suitable sections, not less in number than the number of owners of land through which the same may be located, and shall also prescribe the time within which the work upon such sections shall be completed, and by whom done. And the said county commissioners shall assess and allow all the fees, costs and expenses of locating and establishing such ditch, drain, or watercourse, and shall apportion the payment of the same equitably among the parties to be benefited thereby. And the county commissioners may prescribe the time within which assessments shall be paid, and may, if they deem it necessary and convenient to the parties, direct the clerk to prepare, for the use of each person having costs to pay and labor to perform, a brief statement, in writing, describing briefly his, her or their apportionment of said ditch, together with the length, depth, and width, and place of the same, amount of costs assessed against such person, when to be paid, and by what time said work shall be completed.

History: L. 1886, ch. 161, § 5; Feb. 24; R.S. 1923, 24-306.



24-307 Penalty for obstructing ditch, drain or stream; damages.

24-307. Penalty for obstructing ditch, drain or stream; damages. Any person who shall willfully or maliciously fill up or obstruct any such ditch, drain, or watercourse, shall be guilty of a misdemeanor, and upon conviction, shall be fined in a sum not to exceed twenty-five dollars ($25), and shall moreover be liable for all damages that may accrue to any person or persons by such act or acts.

History: L. 1886, ch. 161, § 6; R.S. 1923, 24-307; L. 1973, ch. 134, § 29; July 1, 1974.



24-313 Sale of work to lowest bidder.

24-313. Sale of work to lowest bidder. It shall be the duty of said county commissioners, upon the expiration of the time specified by them for the opening of such ditch, drain, or watercourse, and upon being satisfied by inspection and view that any section or sections of the same have not been completed, to sell such work by such sections to the lowest bidder by setting up written notices of such sale in at least three of the most public places of such county, specifying the time when such work shall be completed, said notices to be posted up for at least ten days before the day of sale; and said county commissioners shall take such bond or other security for the performance of such work, as they may deem proper; and such county commissioners shall make a fair and just estimate of the amount of costs made in all such proceedings, to be paid by each person interested in such proposed ditch, drain, or watercourse and collect the same as hereinafter provided, and pay out the same in conformity with such estimates.

History: L. 1886, ch. 161, § 12; R.S. 1923, 24-313; L. 1963, ch. 234, § 58; Jan. 1, 1964.



24-314 Commissioners to certify to county clerk the amounts due for sections sold; payment of such amounts; amounts placed on tax roll.

24-314. Commissioners to certify to county clerk the amounts due for sections sold; payment of such amounts; amounts placed on tax roll. Immediately after the sale of any such sections or parts of sections as provided for in K.S.A. 24-313, said board of county commissioners shall certify to the county clerk of said county the amount such section sold for, adding the proportionate amount of costs and expenses of such sale, together with a correct description of each piece of land; and said county clerk shall place the same on the tax roll, to be collected as other state and county taxes are collected. As soon as such work shall be completed in conformity with such sale, and to the satisfaction of said board of county commissioners, said board of county commissioners shall certify the amount due to each person to the county clerk of the county, and said county clerk shall draw orders for the payment of such amount out of the county treasury: Provided, That any person interested may pay the amount of the purchase money, and proportionate amount of costs and expenses as aforesaid, to said board of county commissioners at any time before the same are charged on the tax roll, to be paid by said board of county commissioners to the purchaser of such section or sections respectively.

History: L. 1886, ch. 161, § 13; Feb. 24; R.S. 1923, 24-314.



24-316 Corporation benefited to pay part of expense.

24-316. Corporation benefited to pay part of expense. That when any ditch, drain or watercourse, located and established under this act, crosses or drains, either in whole or in part, any public or corporated road, or any railroad, or benefits any or either of said roads, so that the roadbed or traveled track of any such road will be made better by the opening and construction of any such ditch, drain or watercourse, the board of county commissioners shall apportion and set off to the county, if a county road, or to the township, if a township road, or to the company, if corporated or a railroad, a portion of the costs and expenses, and also a portion of the construction thereof, the same as private individuals, and in proportion to the benefits conferred by said ditch, drain and watercourse on such roads, and compel them to pay said costs and perform said labor in like manner.

That if any public or corporated road, or any railroad, whose roadbed or traveled track is benefited by the opening and constructing of any such ditch, drain, or watercourse, shall fail to pay the costs and expenses assigned to them, or fail to procure the cutting and opening of such ditch, drain, or watercourse on that section or portion assigned and set off to them respectively by the board of county commissioners as hereinbefore provided, as in the case of individuals, after due notice upon the person designated by any such corporation or railroad to accept service for such corporation or railroad, and in the manner and time specified in this act for such service, or on individuals, the board of county commissioners shall in that event proceed in the same manner and form as in this act provided for the collection of such costs and expenses against private individuals; and upon completion of the work, and acceptance as hereinbefore provided, the county commissioners shall certify the amount due for the performance of said work to the county clerk of such county, and said amount shall be placed upon the tax roll of such county by the clerk thereof, against said corporated road or railroad benefited by the cutting and opening of said portion or section of said ditch, drain, or watercourse, to be collected as other state and county taxes are collected.

History: L. 1886, ch. 161, § 15; Feb. 24; R.S. 1923, 24-316.



24-317 Act does not repeal 24-201 to 24-215.

24-317. Act does not repeal 24-201 to 24-215. This act shall not repeal or in any way render inoperative, the whole or any part of a similar act passed by the legislature of this state, which went into effect March twenty-sixth, eighteen hundred and seventy-nine.

History: L. 1886, ch. 161, § 16; Feb. 24; R.S. 1923, 24-317.






Article 4 DRAINAGE DISTRICTS WITHIN COUNTIES OR CITIES

24-401 Organization of drainage districts; duties of board of county commissioners.

24-401. Organization of drainage districts; duties of board of county commissioners. Subject to the provisions of K.S.A. 19-270, the boards of county commissioners of the several counties in this state shall have power and it shall be their duty, upon a proper petition being presented for that purpose, to incorporate and organize drainage districts within their respective counties, in the manner hereinafter provided.

History: L. 1905, ch. 215, § 1; R.S. 1923, 24-401; L. 1986, ch. 70, § 26; May 15.



24-402 Lands within cities may be included in drainage district.

24-402. Lands within cities may be included in drainage district. That any drainage district may include lands within the county subject to overflow from the same natural watercourse, whether the same be situated partly within and partly without or wholly within or without any incorporated city: Provided, That no territory, within any incorporated city, located in any county having an assessed tangible valuation of more than one hundred fifty million dollars shall be included within any drainage district unless the consent of the governing body of such city to the inclusion of such territory shall first be obtained.

History: L. 1905, ch. 215, § 2; R.S. 1923, 24-402; L. 1947, ch. 242, § 1; June 30.



24-403 Petition for organization of drainage district; definitions.

24-403. Petition for organization of drainage district; definitions. (A) That the petition for the incorporation and organization of a drainage district shall be addressed to the board of county commissioners of the county in which the lands which it is proposed shall constitute the district are situated. The petition shall describe the territory proposed to be so incorporated by sections or subdivisions of sections, according to the government survey, or by metes and bounds, and state that the lands and property therein embraced are subject to injury and damage from the overflow of some natural watercourse, naming or describing it; that the improvement of the channel of such watercourse, the construction and maintenance of levees, drains or other works, including detention dams and reservoirs, are necessary to prevent such overflow; and that such improvement or works will be conducive to the public health, convenience, or welfare. And such petition shall contain a prayer that all of the territory within the boundaries defined in the petition be incorporated as a drainage district, under the corporate name to be therein designated. If any lands to be included in said district lie within the limits of any city or town, it shall be sufficient to describe same by their appropriate number as lots or blocks or parts of lots or blocks.

(B) Whenever the term: (a) "other improvements"; (b) "other works or improvements"; (c) "any work to be done"; (d) "other works to prevent overflow"; (e) "existing improvements"; (f) "other works"; or any terms or words of like import are used in the act of which this section is amendatory, and when used in any act supplemental to or amendatory of said act, commonly known as the drainage act of 1905, such terms shall be construed to include and mean, but not limited to, detention dams and reservoirs constructed in areas adjacent to watercourses.

History: L. 1905, ch. 215, § 3; L. 1909, ch. 132, § 1; R.S. 1923, 24-403; L. 1951, ch. 262, § 1; June 30.



24-403a Inclusion of land located in other benefit districts.

24-403a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-401 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 13; May 8.



24-404 Time and notice of hearing.

24-404. Time and notice of hearing. Whenever a petition in conformity to the provisions of K.S.A. 24-403, signed by not less than two-fifths of the taxpayers residing within the boundaries of the proposed district, or signed by the record owners of not less than fifty-one percent (51%) of the land within the boundaries of the proposed districts, shall be presented to the board of county commissioners of any county, praying that a drainage district be incorporated and organized, it shall be the duty forthwith of such board of county commissioners to fix a time for the hearing of such petition, and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least five (5) days before the day fixed for the hearing.

History: L. 1905, ch. 215, § 4; R.S. 1923, 24-404; L. 1971, ch. 123, § 1; July 1.



24-405 Hearing of petition; corporate name; perpetual succession.

24-405. Hearing of petition; corporate name; perpetual succession. That at the time set for the hearing of the petition, as provided in the next preceding section, it shall be the duty of the board of county commissioners to first ascertain and determine whether notice has been given of the time of hearing as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause the same to be entered upon its records, and thereupon to hear all persons in favor or opposed to granting the prayer of said petition and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon immediately declare the territory described in the petition to constitute a public corporation, and the inhabitants within such bounds to be incorporated as a drainage district under the name of "The ____ drainage district, _____ county, Kansas" (inserting the name designated in the petition and the name of the proper county), and thenceforth the said territory and the inhabitants residing therein and their successors shall constitute a body politic and corporate under said corporate name, and shall have perpetual succession.

History: L. 1905, ch. 215, § 5; Feb. 25; R.S. 1923, 24-405.



24-406 Record of organization; first election; description of lands.

24-406. Record of organization; first election; description of lands. That it shall be the duty of the board of county commissioners incorporating any drainage district under the provisions of this act to cause an entry to be made upon its records showing all of its declarations, findings, decisions and orders made pursuant to the preceding sections, which entry shall define the limits of the drainage district to be so incorporated in conformity to the description contained in the petition, and such entry shall fix the time and place of holding the first election to choose such officers of such drainage district as are hereinafter required to be elected, and designate five taxpayers residing within said district, three to act as judges and two to act as clerks of such election; and all declarations, determinations, findings, decisions and orders of such board of county commissioners so entered of record shall be conclusive on all persons, so that no matter or fact so determined shall ever be disputed by anyone, and such record, or a properly authenticated copy thereof, shall be conclusive evidence in all courts of the matters therein recited and of the corporate existence of such drainage district: Provided, That the fact that the lands described in drainage districts heretofore incorporated under the provisions of said chapter 215 are described by sections or subdivisions of sections, according to the government survey, or as lots or blocks or parts of lots or blocks, by their appropriate number, shall not invalidate said petitions or invalidate the orders of the board of county commissioners incorporating such districts.

History: L. 1905, ch. 215, § 6; L. 1909, ch. 132, § 2; April 3; R.S. 1923, 24-406.



24-407 Powers of drainage districts.

24-407. Powers of drainage districts. Each drainage district incorporated pursuant to K.S.A. 24-401 et seq., and amendments thereto, shall be a body politic and corporate. Subject to the superior jurisdiction of the United States over navigable waters, the governing body of each drainage district shall have exclusive control of the beds, channels, banks and of all lands the title to which is vested in the state of Kansas lying between the banks at high water mark of all natural watercourses within the district. The board of directors of every drainage district incorporated under the provisions of K.S.A. 24-401 et seq., and amendments thereto, shall have the power:

(1) To adopt a seal.

(2) To sue and be sued by its corporate name.

(3) To purchase, hold, sell and convey real estate and personal property necessary or convenient to carry out the purposes of the district.

(4) To take charge of and exercise exclusive control of all natural watercourses within the district, and widen, deepen, establish, regulate and maintain the channels thereof, construct and maintain levees along the banks thereof and detention dams and reservoirs in areas adjacent thereto which are necessary to prevent or restrain overflow or lessen the volume thereof or the injury likely to result therefrom. The board may construct ditches, drains, sewers and canals through lands subject to overflow, and may purchase, install and operate pumps necessary to remove, carry off and prevent water from standing or remaining in pools or ponds and becoming stagnant upon overflowed lands or necessary for sanitary purposes or conducive to the public health, convenience and welfare. The board may alter, change or abandon the channel or any part of the channel of any natural watercourse and relocate or excavate and establish a new channel for such watercourse or any part thereof located within the district. The board may take private property for public use by exercise of the right of eminent domain and may condemn and remove obstructions in such watercourses. The board may acquire by gift, purchase or condemnation lands for the purpose of constructing levees along or widening, deepening, changing or otherwise improving the channels of watercourses or for relocating, excavating and establishing new channels or constructing cutoffs, detention dams and reservoirs in areas adjacent to all such watercourses.

(5) To prescribe, regulate and fix the height of the superstructures above the water, the length of all spans and the location of the piers of all bridges across watercourses located within the district.

(6) To construct levees across the rights-of-way, roadbeds, tracks and lands of railroad companies and street-railroad companies. The board may condemn and appropriate by the exercise of the right of eminent domain sufficient rights-of-way or other lands of any railroad company or street-railroad company necessary for constructing and maintaining a continuous levee of uniform height across the same.

(7) To fix, regulate and change the grade or elevation of all public highways, railroads and street-railroads at points where any levee may cross or intersect the same.

(8) To require all railroad companies to elevate their tracks at all points where intersected by any levee so that the tracks will not interfere with the construction or maintenance of the levee as a continuous and effective work of uniform height to prevent the overflow of any natural watercourse.

(9) To maintain in any court of competent jurisdiction suits to enforce the reasonable orders of its directors, enjoin the placing or maintenance in any natural watercourse of any unauthorized bridge, embankment, pier or other work or structure constituting to any extent whatever an obstruction to the flow of the water, restrain all other wrongful or unauthorized encroachments upon or interference with the channel of the watercourse and to have all obstructions wrongfully placed in the channel of natural watercourses adjudged public nuisances and abated as such.

(10) To maintain actions in any court of competent jurisdiction to recover and hold exclusive possession of all land located between the banks of natural watercourses at high water mark, the title to which is vested in the state of Kansas. If the channel of any watercourse is altered, changed or abandoned, in whole or in part, the governing body may sell, convey and give good title to the land constituting the abandoned channel and apply the proceeds thereof to the cost of a new channel or for other improvement of the watercourse.

(11) To annually levy a tax not exceeding five mills on the assessed value of all tangible taxable property within the district to create a general fund.

If the board determines that a higher tax levy limit is necessary, it may adopt a resolution proposing to raise the limitation. Any proposed increase of the levy limitation shall be submitted for approval by the qualified voters of the drainage district. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question votes in favor thereof, the levy limitation may be increased.

(12) To levy special assessments against all real property located within the district that may be benefited to pay the costs of the construction and maintenance of levees or other works or improvements to prevent the overflow of natural watercourses, or provide drainage of overflowed lands therein or that may be conducive to the public health, convenience or welfare.

(13) To issue negotiable bonds to pay the costs of widening, deepening and otherwise improving the channels and constructing embankments, drains, levees and other works along the banks of natural watercourses, to pay the cost of constructing detention dams and reservoirs in areas adjacent to all such watercourses, to pay for the purchase or condemnation of land necessary therefor or to prevent overflow and protect the property located within the district from damage and injury thereby. The bonds shall be payable by general taxation of all property located within the district if it is determined that all property located within the district will be benefited thereby or that such work or improvement is necessary or will be conducive to the public health, convenience or welfare and beneficial to all of the inhabitants of the district. No bonds shall be issued until authorized by a vote of the taxpayers.

(14) To contract with other drainage districts or with public corporations organized for similar purposes in any adjoining state for cooperation or joint action in constructing detention dams and reservoirs in areas adjacent to any natural watercourse or in constructing levees along the banks or otherwise improving any natural watercourse to prevent its overflow where the overflow is likely to cause injury or damage to lands located within the territorial limits of all the cooperating districts or corporations. The board may contract and cooperate with private corporations and individuals owning lands located outside of the district or state which are subject to injury by overflow in common with lands located within the district. The board may contract for and receive aid and contributions from the United States, and from all public corporations the property within which will be benefited and with all private corporations and individuals whose property will be benefited by the improvement, whether the property is located within the district or within some other district or state.

(15) To enter contracts and exercise any of its corporate, legislative or administrative powers necessary to accomplish the purpose of the district's organization.

(16) To do all other acts necessary to carry out and execute the general powers granted under the provisions of K.S.A. 24-401 et seq., and amendments thereto, although not specially enumerated. Before any drainage district constructs or modifies any dam, the drainage district shall file an application with the division of water resources of the Kansas department of agriculture pursuant to K.S.A. 82a-301, and amendments thereto.

History: R.S. 1923, 24-407; L. 1929, ch. 174, § 1; L. 1951, ch. 262, § 2; L. 1975, ch. 427, § 63; L. 1983, ch. 118, § 5; L. 2004, ch. 101, § 69; July 1.



24-408 Powers of districts incorporated under law of 1905.

24-408. Powers of districts incorporated under law of 1905. All drainage districts incorporated under the provisions of chapter 215 of the Session Laws of 1905, shall have power:

First, to take from any navigable river within their corporate limits, sand, gravel, rock, or other minerals, without the payment to the state of any compensation therefor, and sell the same and use the proceeds in the construction or maintenance of levees, or river walls, or for dredging, or other improvements authorized to be made or maintained by such districts.

Second, to construct and maintain streets upon, along, adjoining or over any river wall, dike or levee, and approaches thereto from adjacent or intersecting streets, and to contract with any city or other municipal corporation in which the same may be situated, or with any private corporation or person, for the making of such improvements, or for the payment of a portion of the cost thereof, and to levy taxes and issue bonds in accordance with and subject to the provisions of chapter 215 of the Session Laws of 1905, and acts amendatory thereof, to pay the cost of such improvements.

Third, to contract or otherwise co-operate with any city or other municipal corporation in which the same may be situated, or with any corporation or person, for the construction of flood control works and for the acquiring of rights of way therefor and for the maintenance, repair or operation thereof, and for the construction and maintenance of sewers, drains or ditches for the drainage of any drainage district or portion thereof, or to prevent the same from being overflowed by surface water from adjoining lands, and to levy taxes and issue bonds in accordance with and subject to the provisions of chapter 215 of the Session Laws of 1905, and acts amendatory thereof, to pay for the cost of such improvements.

History: L. 1917, ch. 173, § 1; R.S. 1923, 24-408; L. 1955, ch. 199, § 1; April 8.



24-408a Sanitary sewers of district; bonds.

24-408a. Sanitary sewers of district; bonds. If the board of directors of any drainage district incorporated under the provisions of chapter 215 of the Session Laws of 1905, and amendments thereto, shall find and determine by resolution that the sanitary sewers of such drainage district are inadequate to meet the standards of the secretary of health and environment and that the alteration, enlargement, extension, improvement, construction, reconstruction, development or redevelopment of such sewers, including sewage treatment and disposal plants, facilities, interceptor and outfall sewers, are necessary and in the interest of public health and welfare, such board shall employ a competent engineer to make a report on the work necessary to be done and an estimate of the cost thereof, which said report and estimate shall be filed in the office of the secretary of such board.

Thereupon the board of directors of said drainage district shall examine and consider such report and estimate, and if said board shall determine that the proposed work should be done, the board shall so find by resolution and shall file with the secretary copies of the resolutions adopted by said district board and a copy of said engineer's report and estimate, and shall request said secretary to approve said report and estimate. Said secretary shall thereupon examine and consider such report and estimate, and if the secretary shall find and determine that the sanitary sewers of such drainage district are inadequate to meet the standards of the secretary of health and environment and that it is necessary and in the interest of public health and welfare that the work described in said engineer's report be done, the secretary shall approve said report and estimate, and thereupon the drainage district shall have power to do such work and to enter into contracts therefor and to pay the cost thereof, except that no sewage treatment or disposal plant shall be constructed inside a city limits or for the treatment of city sewage by a drainage district without the written approval of the governing body of a city. For the purpose of paying such cost such drainage district shall have power to issue the bonds of said district under any statute applicable to such district authorizing the issuance of bonds by such district.

History: L. 1961, ch. 195, § 1; L. 1975, ch. 462, § 36; July 1.



24-409 Board of directors; members' qualifications and terms.

24-409. Board of directors; members' qualifications and terms. (a) All powers granted to drainage districts incorporated under the provisions of this act shall be exercised by a board of directors consisting of three persons. Except as provided in K.S.A. 24-412 and K.S.A. 2016 Supp. 24-139a, and amendments thereto, the directors shall hold their offices for four years and until their successors are elected or appointed, as the case may be, and qualified, and shall be chosen at the time and in the manner provided by law.

(b) Members of the board of directors shall be owners of land located in the drainage district and shall reside in the county in which the district is located or, if the district is located in more than one county, a county in which any portion of the district is located, except:

(1) If there are no residents within the drainage district who are owners of land within the district, any owner of land located within the district shall be a qualified voter and shall be eligible to hold the office of director; and

(2) a director shall be either an owner of or a tenant on land located within the drainage district whenever: (A) The drainage district is located within one county and the population of the county does not exceed 10,000; or (B) the drainage district is located in more than one county and the population of any such county does not exceed 10,000.

History: L. 1905, ch. 215, § 8; L. 1911, ch. 169, § 1; L. 1913, ch. 184, § 7; R.S. 1923, 24-409; L. 1927, ch. 197, § 1; L. 1959, ch. 169, § 1; L. 1979, ch. 103, § 1; L. 1981, ch. 162, § 1; L. 1997, ch. 143, § 3; L. 2006, ch. 19, § 1; L. 2006, ch. 207, § 5; L. 2011, ch. 112, § 15; July 1.



24-410 Who may vote at elections; definitions.

24-410. Who may vote at elections; definitions. Within five days after any drainage district shall have been incorporated, the county clerk shall ascertain the qualified electors of such district, and deliver a certified list of the same to one of the persons appointed as judges of the first election to be held in the district, and at such election only persons who are qualified electors shall be permitted to vote. Any person desirous of voting, whose name does not appear on such list, of qualified electors may proceed to the county clerk and such county clerk may administer oaths and affirm witnesses to determine the right of anyone to vote who may claim that he has been erroneously omitted from such list, and if the county clerk issues a certificate entitling the voter thereof to vote, such certificate shall be accepted by the judges and clerks of election.

"Qualified elector" means any qualified elector of the district and any person eighteen (18) years of age or over owning land within the district, although not a resident therein, or owning tangible personal property within the district and having residence within such district.

"Owning land within the district" means the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered landowners, and school districts, cemetery associations and municipal corporations shall not be considered landowners.

History: L. 1905, ch. 215, § 9; R.S. 1923, 24-410; L. 1935, ch. 169, § 1; L. 1972, ch. 124, § 1; L. 1972, ch. 125, § 1; July 1.



24-412 Elections of directors, when; term of office.

24-412. Elections of directors, when; term of office. (a) An election to choose three directors in each district shall be held on the Tuesday following the first Monday in November of 2017, and an election shall be held each four years thereafter, on the Tuesday following the first Monday in November, to choose directors. Any director elected in any district in 2015 shall hold such office until such successor is elected and qualified.

(b) On and after January 1, 2012, the board of directors of drainage district No. 2 of Finney county, Kansas, shall be elected as provided in K.S.A. 2016 Supp. 24-139a, and amendments thereto.

History: L. 1905, ch. 215, § 11; L. 1913, ch. 184, § 2; R.S. 1923, 24-412; L. 1979, ch. 103, § 2; L. 1980, ch. 107, § 1; L. 1981, ch. 162, § 2; L. 2011, ch. 112, § 16; L. 2015, ch. 88, § 24; July 1.



24-412a Directors' names and district description to secretary of state.

24-412a. Directors' names and district description to secretary of state. Within 30 days following the election held pursuant to K.S.A. 24-412, as amended, the county election officer of the county where the drainage district is located shall transmit to the secretary of state on forms provided by the secretary of state, the names of the newly elected directors for each drainage district and a geographical description of each such district.

History: L. 1981, ch. 162, § 4; July 1.



24-413 Vacancy in office of director.

24-413. Vacancy in office of director. That should a vacancy occur at any time in the office of a director of any drainage district, the remaining directors shall appoint from the qualified residents in said district a person to hold the office of director until the next election.

History: L. 1905, ch. 215, § 12; Feb. 25; R.S. 1923, 24-413.



24-414 Manner of nomination and election of directors; filing fee; election boards; notice of election; who entitled to vote; election expenses.

24-414. Manner of nomination and election of directors; filing fee; election boards; notice of election; who entitled to vote; election expenses. (a) Elections to choose directors shall be conducted, the returns made and the results ascertained in the manner provided by law for general county elections except as otherwise provided by law, and any qualified person desiring to be a candidate for director shall file a candidate's declaration of intention in the manner provided in K.S.A. 2016 Supp. 25-21a03, and amendments thereto, and K.S.A. 25-205, and amendments thereto, accompanied by a filing fee of $20, with the county election officer of the county wherein the district is located, and the election officer in making up the ballots. The county election officer shall remit such filing fees to the county treasurer for deposit in the county general fund. The county election officer shall cause to be ascertained the names of all persons within the district who are also qualified electors, and shall furnish lists thereof to the judges of the election.

(b) Notice of the time and place of holding each election, shall be published in a newspaper published in the county in accordance with procedures established in K.S.A. 25-105 and 25-209, and amendments thereto, and posted in a conspicuous place in the office of the board of directors at least five days before the holding thereof. At all elections and meetings held under the provisions of this act, only persons who are qualified electors shall be entitled to vote. In counties having a population of more than 150,000, at all elections and meetings held under the provisions of this act, only persons who are taxpayers and residents of the district who are qualified electors shall be entitled to vote. All election expenses shall be paid for out of the general fund of the drainage district. Election officials shall receive the same compensation as provided under the general election laws.

(c) As used in this section, "taxpayer" means any person who owns any real property or tangible property within the district who pays taxes assessed on such property.

History: L. 1905, ch. 215, § 13; L. 1913, ch. 184, § 3; R.S. 1923, 24-414; L. 1935, ch. 170, § 1; L. 1953, ch. 190, § 1; L. 1957, ch. 224, § 1; L. 1971, ch. 124, § 1; L. 1972, ch. 125, § 2; L. 1981, ch. 162, § 3; L. 2004, ch. 161, § 1; L. 2012, ch. 122, § 2; L. 2015, ch. 88, § 25; July 1.



24-415 Organization of board; record of proceedings; treasurer, powers and duties; bond; county treasurer's duties.

24-415. Organization of board; record of proceedings; treasurer, powers and duties; bond; county treasurer's duties. (a) Except as provided by subsection (b), the directors shall meet after they have been qualified and select from their number a president, secretary and treasurer, and shall also designate one of the members to act as vice-president in case the regular president is absent. The directors shall adopt rules and bylaws to regulate the transaction of business, which they may amend at their pleasure. They shall also adopt a seal, with which all contracts executed by the board shall be authenticated. The president shall preside at all meetings when present and shall execute all contracts in the corporate name of the district. All contracts shall be attested by the secretary and authenticated by the common seal of the corporation. The vice-president shall preside at meetings of the board in the absence of the president. The secretary shall record all transactions and proceedings of the board in a journal which shall at all times be open to inspection by all taxpayers of the district. The journal or copies authenticated by the secretary under the seal of the corporation shall be admitted in all courts as evidence of such proceedings and transactions.

(b) All moneys received by the county treasurer for and on behalf of any drainage district except moneys received for the retirement of bonds or the payment of interest thereon shall be paid to the treasurer of the drainage district on written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of the district. The district treasurer shall deposit the moneys of the district in a bank authorized to receive public deposits. The deposits shall be made in the manner provided by law. The treasurer of the district shall give a bond in an amount approved by the board of county commissioners which shall be conditioned on the faithful and proper performance of duty. The treasurer shall keep and shall pay according to law all moneys received as treasurer and shall render a just and true account thereof whenever required by the board of directors or by any provision of law. The treasurer shall deliver over to the successor in office or to any other person authorized by law to receive the same, all moneys, books, papers and other things appertaining thereto or belonging to the office. The treasurer shall pay out of the funds of the district on written orders signed by the president, countersigned by the treasurer, attested by the secretary and authenticated by the seal of the district and shall cancel and retain all orders so paid. The treasurer shall keep an itemized account of all orders paid showing the amount of each order, the person to whom paid and the date of payment.

(c) The board of directors may designate the county treasurer to act as ex officio treasurer of the district for the purpose of collecting and disbursing taxes and assessments.

The county treasurer shall pay any money of the drainage district on hand upon warrants, signed by the chairperson and attested by the secretary of the board of directors of the district, when presented for payment.

History: L. 1905, ch. 215, § 14; L. 1913, ch. 184, § 4; R.S. 1923, 24-415; L. 1959, ch. 170, § 1; L. 1977, ch. 124, § 1; L. 1983, ch. 118, § 6; July 1.



24-416 Meetings of board.

24-416. Meetings of board. (a) The board of directors shall meet at least once each year. At such meeting, the board shall adopt a resolution stating the time, date and place of all regular meetings of the board. The resolution also shall state that if the regular meeting date occurs on a Sunday or on a legal holiday or a holiday specified by the board, the meeting shall be held at the same time and place on the next day following the holiday. The resolution shall be published once each week for two consecutive weeks in a newspaper of general circulation in the county in which the district is located. Meetings may be held on the call of the chairperson or at the request of a majority of the members of the board. Written notice of any special meeting shall be given to members of the board at least two days in advance of the meeting. The notice shall specify the time, place and purpose of the special meeting.

(b) A majority of directors shall constitute a quorum for the transaction of business, and in the absence of the presiding officer or secretary a quorum at any meeting may select a presiding officer and a secretary pro tem. All meetings shall be open to the public and no meeting shall be held by the board or any of the members thereof to which the public is denied admission and the board shall not at any time go into executive session.

History: L. 1905, ch. 215, § 15; L. 1913, ch. 184, § 5; R.S. 1923, 24-416; L. 1983, ch. 118, § 7; July 1.



24-417 Engineer; plans and specifications.

24-417. Engineer; plans and specifications. That the board of directors may appoint or employ one or more engineers and prescribe their duties, and may cause all such surveys, plats, estimates, specifications and reports to be made as may be required to determine whether the construction of any levee is necessary to prevent the overflow of any natural watercourse or other work or improvement should be done within the district, or to determine and fix the height and location of any pier, bridge or other structure permitted to be placed in or across such watercourse, or to direct and supervise any work or improvement ordered to be made.

History: L. 1905, ch. 215, § 16; Feb. 25; R.S. 1923, 24-417.



24-418 Improvements authorized; estimate; construction; bonds; election.

24-418. Improvements authorized; estimate; construction; bonds; election. The board of directors may cause any or all natural watercourses within the district to be widened and deepened, walls, embankments and levees to be constructed along the banks, and obstructions and sand bars to be removed from the channel thereof, or such other improvements, including detention dams and reservoirs in areas adjacent to such watercourses, to be made thereto as may be deemed necessary to prevent the overflow of such watercourses or protect property from damage thereby. Before any such work shall be contracted for, plans and specifications for such work and an estimate of the cost thereof shall be made under oath by a competent engineer appointed for the purpose and embodied in a written report and filed with the secretary. If, upon consideration of such report and such other information as the board of directors may obtain, it shall be determined by the board of directors that the improvement of any natural watercourse by the removal of obstructions from the channel thereof or otherwise or the construction of any levee, levees, system of levees or detention dams and reservoirs will prevent the overflow of such natural watercourse, and thereby protect all of the lands within the drainage district from injury therefrom, and will be conducive to the public health, convenience or welfare, the board of directors shall have power to cause such levee, levees or such detention dams and reservoirs to be constructed and such other improvement and work to be done, and to issue bonds not exceeding in amount 20% on the taxable property of the district as shown by the assessment and tax rolls of the next preceding year to pay the cost thereof, such bonds to be paid by a general tax to be levied upon all of the taxable property within the drainage district issuing the same, except that: (1) Such improvement shall not be made until it has been authorized by a vote of the taxpayers of the district, at a special election to be called and held for that purpose at such time and place and in such manner as the board of directors may prescribe by an order entered upon its journal; and (2) the board of directors of the drainage district shall have no power to remove, lower or injure any dam constructed by any city in this state in or across any nonnavigable natural watercourse for the purpose of holding or storing water for the use of the city and its inhabitants, or to make any excavation or ditch to permit the flow of water around or by said dam, without first filing an application with the division of water resources of the Kansas department of agriculture pursuant to K.S.A. 82a-301, and amendments thereto.

History: R.S. 1923, 24-418; L. 1951, ch. 262, § 3; L. 1975, ch. 427, § 64; L. 1995, ch. 116, § 8; L. 2004, ch. 101, § 70; July 1.



24-419 Board to determine work to be done; surveys; estimates; reports.

24-419. Board to determine work to be done; surveys; estimates; reports. That the board of directors, subject to the limitations contained in the next preceding section, shall have power and it shall be its duty to determine what work is necessary to be done, levees constructed or other improvements made to protect its district from overflow or damage and injury resulting therefrom, and whether the cost thereof shall be defrayed by issuing bonds to be paid by the levy of general taxes or by the levy of special taxes or assessments; but before any bonds shall be issued, special taxes levied or liability of any kind incurred by it, the board of directors shall cause accurate surveys of all work deemed necessary by it to be done, and accurate estimates and calculations to be made by some competent engineer, who shall make a written report thereof, showing the amount, character and kind of work to be done and the location and probable cost thereof, and return and file the same, with all plans and specifications, in the office of its secretary, which report shall at all times be open to public inspection.

History: L. 1905, ch. 215, § 18; Feb. 25; R.S. 1923, 24-419.



24-420 Action of board on engineer's report; special election; issuance of bonds.

24-420. Action of board on engineer's report; special election; issuance of bonds. That upon the filing of the engineer's report provided for in the next preceding section, the board of directors shall carefully examine and consider the same, and if they shall approve the same and determine that the proposed work or any part thereof ought to be done, and the cost defrayed by issuing bonds to be paid by general taxation, and the estimated cost thereof does not exceed the amount for which such bonds may be issued, then the board of directors shall proceed forthwith to call a special election as hereinafter provided to vote upon the question of issuing such bonds, and if such issue of bonds be authorized by the electors, then the board of directors shall cause such work to be done and issue bonds to pay the cost thereof.

History: L. 1905, ch. 215, § 19; Feb. 25; R.S. 1923, 24-420.



24-421 Change of channel of natural watercourse; issuance of bonds; levy of assessments.

24-421. Change of channel of natural watercourse; issuance of bonds; levy of assessments. That if the board of directors shall determine that it is necessary or advisable to alter, change or relocate the channel or any part of the channel of any natural watercourse within the district, to make or excavate a cutoff or a new channel therefor, it may cause such work to be done, and, to pay for the cost of such work, issue bonds to be paid by general taxation or by levying of special assessments upon the property benefited in the manner herein provided.

History: L. 1905, ch. 215, § 20; Feb. 25; R.S. 1923, 24-421.



24-422 Assessment of cost against landowners; appointment of assessors, qualifications.

24-422. Assessment of cost against landowners; appointment of assessors, qualifications. (a) After examination of the report of the engineer, if the board of directors shall determine that any levee ought to be constructed or other work done, including construction of detention dams and reservoirs, to protect land in any part of the drainage district from overflow and that the cost thereof ought to be paid by levying special taxes or assessments upon all of the real estate situated in the district that will be benefited by the improvement to the extent of such benefit, it shall so declare, by resolution, to be entered upon its journal. Except as provided by subsection (b), the board of directors shall appoint three freeholders, who shall be residents of the district, as assessors, who shall qualify by taking and subscribing an oath to faithfully, honestly and impartially discharge their duties as such assessors. It shall be the duty of the assessors, upon actual view and inspection, to assess all of the lands within the district which, in their opinion to any extent, will be protected from overflow or be benefited by the proposed work, having reference to the value of such lands without such work and the value thereof as benefited by such work. The assessors shall determine the proportion of the estimated cost of such work with which each lot, piece or parcel of land so benefited ought justly to be charged, and make a report to the board of directors containing an accurate description of each tract of land deemed to be benefited and the name of the owner, if known, the actual value of each of the tracts without the proposed improvement and what part or amount of the total estimated cost should be assessed and charged against it on account of benefits if such improvement is made.

If by the report of such assessors it shall appear that the amount to be charged against any tract of land for benefits will not exceed 10% of its actual value as fixed by the report of the assessors, the directors may proceed to cause such work to be done and levy special taxes or assessments upon each tract of land benefited, as shown by such assessor's report to pay the cost thereof. In the levying of special taxes or assessments and in all proceedings concerning the same under this act, the right of way and station grounds of any railroad company, within such drainage district, including all the permanent improvements thereon, shall be deemed, treated and considered, for all purposes, as real estate and such railroad company shall be required to pay special taxes or assessments levied thereon the same in all respects as other owners of real estate in the drainage district, except only that such special tax or assessment, if not paid when due, may be collected in a suit brought for that purpose by such drainage district against such railroad company in any court of competent jurisdiction, which court shall render judgment for the amount of such past due assessment or special tax, with interest thereon from the date when due and for costs of such suit, upon which judgment execution shall issue and collection made as in ordinary cases.

(b) Assessors appointed by the board of directors of Fairfax drainage district shall not be required to be residents of the drainage district, but shall be residents of the state of Kansas.

History: L. 1905, ch. 215, § 21; L. 1917, ch. 174, § 1; R.S. 1923, 24-422; L. 1951, ch. 262, § 4; L. 1989, ch. 104, § 1; April 20.



24-423 Same; meeting of taxpayers, when; notice; vote.

24-423. Same; meeting of taxpayers, when; notice; vote. That if it shall appear by the assessors' report to be made as provided in the next preceding section that the amount to be charged against any tract of land for benefits will exceed ten percent upon its actual value as fixed by such report, then the board of directors shall forthwith call a meeting of all taxpayers whose property will be benefited by the proposed work, as shown by the assessors' report, and submit to such meeting the question as to whether such improvements shall be made or not. If a majority of such taxpayers voting at such meeting shall vote against the making of such improvement it shall not be made, but if a majority of such taxpayers voting at such meeting shall vote in favor of the making of such improvement, the board of directors may cause the same to be made and levy special taxes or assessments in accordance with the report of the assessors to pay the same.

The board of directors shall cause its secretary to give notice of such meeting by one publication in some newspaper printed in the county, five days before the day fixed therefor. The president of the board of directors shall preside at such meeting and the secretary of the board of directors shall act as its secretary, and shall make, sign and file in his office a report of its proceedings. In the absence of either president or secretary, those present may choose a president or secretary pro tem. Only taxpayers shown by the report of the assessors shall be entitled to vote at such meetings.

History: L. 1905, ch. 215, § 22; Feb. 25; R.S. 1923, 24-423.



24-424 Hearing on assessments; notice; equalization; time for bringing actions.

24-424. Hearing on assessments; notice; equalization; time for bringing actions. That as soon as practicable after the report of the assessors has been filed, the secretary of the board of directors shall cause a notice to be published once in some newspaper published in the county, stating in substance that a report of assessors has been filed charging real estate within the district with special assessments to be made therein, and that such report is on file in his office and open to inspection by all taxpayers in the district, and fixing a time, not less than five days from the date of the publication, when all persons aggrieved by such report may be heard to contest the justness of the same. It shall not be necessary in such notice to describe the land assessed nor state the names of the persons against whose property any assessment is made, but notice being given that such assessors' report is on file, all taxpayers must take notice of its contents. At the time fixed in such notice, the board of directors shall convene and hear the complaints of all persons interested, and shall have power to review, revise, alter, correct and amend the report of the assessors to any extent necessary to equalize and make such assessments just, equitable and impartial, and to correct all errors, wrong and injustice that may have been done to any person complaining of said report.

After hearing all persons complaining, the board of directors shall confirm the report of the assessors as returned by them, or amend the same as it may deem just and equitable, and confirm the same as so amended, and thereupon the amounts charged against each tract of land shall become a special assessment and constitute a lien thereon. The decisions of the board of directors correcting, altering or amending and confirming the report of the assessors shall be entered of record and shall be final and conclusive; and as soon as it shall have been properly determined that any work to be paid for by special assessments is to be done, such special assessments shall by the secretary of the board be certified to the county clerk and entered upon the tax rolls, and collected as other taxes under existing laws; and no suit nor action of any kind shall be maintained in any court to set aside or in any way contest or enjoin the levy of any special assessment so charged or levied to pay the cost of any improvement by any drainage district after the expiration of thirty days from the time the board of directors shall make its decision so confirming the report of the assessors.

History: L. 1905, ch. 215, § 23; Feb. 25; R.S. 1923, 24-424.



24-425 Election upon bond issue; notice; canvass of returns.

24-425. Election upon bond issue; notice; canvass of returns. That whenever the board of directors deems it necessary to issue bonds to be paid by general taxation, which issue requires the sanction of the taxpayers, it shall make an entry on its journal so declaring and an order calling an election for that purpose; such order shall specify the amount of bonds necessary to be issued, the rate of interest the same shall bear, the time when payable and the purpose for which the proceeds are to be expended, the time and place where such election is to be held, and shall appoint judges and clerks to conduct the same.

A proclamation calling such election shall be published at least ten days before the day fixed for holding the same, in some newspaper published in the county; such proclamation shall prescribe the form of the ballot, state the time and place when and where the election will be held, and shall contain a copy of the order of the board of directors calling the same; and at the time appointed the election shall be conducted, the returns made and the results ascertained in the same manner as provided by law for general county elections, except that the returns shall be made to and canvassed by the board of directors of the district, and except as herein otherwise provided. The board of directors shall meet and canvass the returns of all such elections and declare the result, and if a majority of those voting at the election authorize the issuing of the bonds, the board of directors shall have power to issue the same and cause the work for which they were authorized to be done.

History: L. 1905, ch. 215, § 24; Feb. 25; R.S. 1923, 24-425.



24-426 Manner of letting contracts; bond of contractor; tools and machinery.

24-426. Manner of letting contracts; bond of contractor; tools and machinery. That the board of directors shall not make any contract for any work to be done under the provisions of this act, the payment for which is to be made by the issuing of bonds or the levying of special assessments, except as herein otherwise provided, without first having publicly advertised for bids, and all such contracts shall be let only to the lowest and best bidder; but the board shall have the right to reject all bids if the same shall be deemed too high. Every contractor shall be required to give a bond to the board of directors in a sum sufficient to secure the proper execution of his contract and conditioned to pay all damages which shall result to the landholders of the district from failure to perform their contracts or by reason of negligence in the performance of the same. All work by contractors shall be under supervision of the board of directors or an engineer appointed by it.

All bids shall be submitted and opened at one public meeting of the directory: Provided, however, That in the removal of solid obstructions or otherwise clearing the channel of any navigable stream, if the board of directors and its engineer shall deem it impracticable to let contracts therefor, or any part thereof, such work may be done in such manner as the board may deem for the best interests of the district, and may, when necessary, purchase or rent tools and machinery for such purpose.

History: L. 1905, ch. 215, § 27; L. 1911, ch. 174, § 1; April 3; R.S. 1923, 24-426.



24-428 Bond elections; costs included.

24-428. Bond elections; costs included. If an election is held to vote upon the question of issuing bonds to be paid by general taxation and if the issuance is authorized by the taxpayers, there shall be included in the amount of bonds issued all costs thereof including legal, engineering and other special costs of the improvement. Whenever a drainage district authorizes improvements to be paid for by the levy of special assessments, necessary charges for engineering, legal services and assessors may be included as a part of the necessary construction costs or bond issue therefor.

History: L. 1905, ch. 215, § 29; R.S. 1923, 24-428; L. 1945, ch. 197, § 1; L. 1959, ch. 171, § 1; L. 1983, ch. 118, § 8; July 1.



24-429 Prevention of overflow of streams.

24-429. Prevention of overflow of streams. The board of directors shall have charge of all the levees, embankments and other works or improvements constructed to prevent the overflow of any natural watercourse within their respective districts, and, to protect and keep the same in repair, shall have power to employ guards and laborers, and to protect and superintend such work as may be by them deemed necessary, but all money expended for such purposes, where the same is not done under contract let to the lowest bidder, shall only be paid out of the general fund that may be provided by the levy of a general tax upon all the property of the district, as herein authorized.

History: L. 1905, ch. 215, § 30; Feb. 25; R.S. 1923, 24-429.



24-430 Installment assessments or bonds.

24-430. Installment assessments or bonds. Whenever the board of directors of any drainage district shall, under authority vested in it by this act, cause any levee to be constructed or other work done, payment for which is to be made by the levy of special assessments, it may in its discretion, instead of levying the entire special assessment therefor at one time, provide for the payment of the same by installments, and issue improvement bonds therefor payable in installments of equal amounts each year, for such number of years as may be deemed advisable. Such improvement bonds shall be issued as provided by law, but no bonds shall be issued under the provisions of this section until the expiration of thirty days after the report of the assessors shall have been confirmed, as provided in K.S.A. 24-422; and during said thirty days any person against whose property any special assessment shall have been levied may pay the same in full and thereby discharge his property from the lien thereof.

History: R.S. 1923, 24-430; Dec. 27.



24-433 Levy and collection of assessments to pay bonds.

24-433. Levy and collection of assessments to pay bonds. That when improvement bonds are or have been issued under the next preceding sections of this act for improvements the cost of which is to be charged by special assessments against specific property, the board of directors shall levy special assessments each year sufficient to produce an amount equal to and not exceeding by more than ten percent (10%) the amount required to redeem installments of such bonds next thereafter maturing and interest thereon; and in computing the amount of special assessments to be levied against each piece of property liable therefor, interest thereon shall be added from the date of issuance of said bonds until the maturity of the installment of bonds next thereafter maturing at the same rate that said bonds bear. Such assessments shall be made upon the property chargeable for the cost of such improvements respectively, and shall be levied and collected in the same manner as special assessments for such improvements where no bonds are issued, except as otherwise herein provided, but the assessed valuation liable for such cost which is established for the first year's assessment shall be retained for the assessment for the succeeding installments of bonds.

History: L. 1905, ch. 215, § 34; R.S. 1923, 24-433; L. 1930, ch. 12, § 1; March 11.



24-434 Construction and purposes of act; limitation of actions.

24-434. Construction and purposes of act; limitation of actions. This act shall be liberally construed, to encourage the improvement of natural watercourses, to protect lands from damage and injury by overflow, and promote the public health, convenience, and welfare; and the collection of general or special taxes or assessments levied under the provisions of this act shall not be defeated by reason of any omission, imperfection or defect in the organization of any drainage district or in any proceeding accruing prior to the issuing of any bond or the confirmation of the report of the assessors of any special assessment, and no suit to set aside any general or special tax or assessment or to enjoin the making or collection of any assessment or installment thereof, and no defense of any kind to the validity of any improvement bond or assessment to pay the same, shall be allowed unless brought within thirty days after the confirmation of the assessors' report.

History: L. 1905, ch. 215, § 35; Feb. 25; R.S. 1923, 24-434.



24-435 Supplemental assessments to correct errors.

24-435. Supplemental assessments to correct errors. That if at any time it shall appear to the board of directors that any lands that will be affected by the proposed work have been omitted from the assessment, or if any mistake has occurred in the assessment, it shall have power, by an order to be entered on its journal, to cause a supplemental assessment or different supplemental assessments to be made by the same assessors for the supplying of such omissions and the correction of such mistakes. The owners of all lands embraced in or directly affected by any such supplemental assessment shall have notice of the time and place of making the same and of a time and place when and where they shall be entitled to be heard in respect to the same, in the same manner as is provided in respect to the original assessment. Such supplemental assessments, when completed and confirmed by the board of directors, shall from that date be a lien on the lands described in them in like manner as the original assessments and shall be collected in the same manner.

History: L. 1905, ch. 215, § 36; Feb. 25; R.S. 1923, 24-435.



24-436 Relevy of assessments; when.

24-436. Relevy of assessments; when. In case any special assessment shall for any reason be set aside as erroneous by any court, such court shall ascertain the amount of benefit which accrued to the property on which the erroneous assessment was made by reason of the work or improvement for which such erroneous assessment was levied, and insert a finding thereof in its judgment, and the board of directors shall thereupon relevy such assessment in accordance with the finding of the court, and such assessment shall thereupon become a lien upon the property assessed and shall be collected as other assessments.

History: L. 1905, ch. 215, § 37; Feb. 25; R.S. 1923, 24-436.



24-437 Order requiring railroad to elevate tracks; mandamus.

24-437. Order requiring railroad to elevate tracks; mandamus. If it shall be determined by the board of directors of any drainage district that it is necessary to construct any levee across the right of way, roadbed or tracks of any railroad or street-railway company or across any street or highway occupied by such tracks, and it shall be necessary to raise or elevate such tracks in order to make such levee continuous and of uniform height, such board of directors shall make an order requiring such railroad or street-railroad company to raise or elevate its tracks accordingly, specifying in such order the height to which such tracks shall be so raised or elevated and fixing a reasonable time within which it shall be done, and shall forthwith serve a copy of said order upon such company by delivering the same to any officer, agent or employee of such company found within the district, and it shall thereupon become and be the duty of such company to raise or elevate its tracks to conform to the requirements of such order; and upon failure of any such company to perform such duty within the time so fixed, the board of directors shall be entitled to a writ of mandamus to compel the performance of such duty, and may bring and maintain a suit in any court of competent jurisdiction to obtain such writ and remedy. The court granting a writ of peremptory mandamus under the provisions of this section shall award to the board of directors a reasonable attorney's fee for the services of its counsel in prosecuting the suit and such costs and damages as it may be entitled to by reason of the failure of any such company to perform its said duty.

History: L. 1905, ch. 215, § 38; Feb. 25; R.S. 1923, 24-437.



24-438 Eminent domain proceedings.

24-438. Eminent domain proceedings. Whenever it shall be deemed necessary to construct any levee across the right-of-way of any railroad company, and such railroad company shall be entitled to compensation therefor, the board of directors shall have the power to make such crossing or to condemn and appropriate so much of such right-of-way or land as may be necessary for that purpose in the manner hereinafter provided; and whenever it shall be deemed necessary to appropriate any private property for use by the district in widening, deepening or otherwise improving any natural watercourse to prevent the overflow thereof, or for the construction of any levee, canal, drain or other work, the board of directors shall cause a survey and description of the land so required out of the right-of-way or lands of such railroad company or out of the lands of any private owner to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey and filed with its secretary, and thereupon shall make an order declaring that the appropriation of such land is necessary and setting forth for what purpose the same is to be used. The board of directors, as soon as practicable thereafter, shall proceed to exercise the power of eminent domain in accordance with the eminent domain procedure act.

History: L. 1905, ch. 215, § 39; R.S. 1923, 24-438; L. 1963, ch. 234, § 59; L. 2006, ch. 192, § 8; July 1.



24-448 Contracts with federal agencies.

24-448. Contracts with federal agencies. That the board of directors of any drainage district shall have power to contract with any commissioner, officer, board of officers or other agency of the United States for the purpose of securing the construction, maintenance, or repair, or the aid, assistance or co-operation of the United States in the construction, repair, or maintenance, of any levee or part thereof or other work to prevent overflow or improve the channel of any watercourse within such district, and to this end may turn over to such agency of the United States the use and control of its right of way and of any part of its levees, and may place its employees and officers at the disposal of and under the direction of such agency of the United States, and generally may enter into any arrangement or agreement with any officer or agency of the United States that will secure the construction or aid in the construction of any cutoff, levee, or other work, or any change, improvement or relocation of the channel or any part thereof, or the excavation of and establishment of any new channel of any watercourse that will protect or aid in the protection of the lands within the district from overflow.

History: L. 1905, ch. 215, § 48; Feb. 25; R.S. 1923, 24-448.



24-449 Cooperation of districts; aid from persons or corporations; letting of contracts.

24-449. Cooperation of districts; aid from persons or corporations; letting of contracts. That whenever it shall be ascertained and determined that any natural watercourse in one drainage district is accustomed by its overflow to injure lands situated in any other drainage district organized under this act, or lands situated within the territorial limits of any similar corporation organized under the laws of any other state, the board of directors of such first drainage district shall have power to enter into contracts with such other drainage district or corporation, or with any owners of land subject to overflow situated outside such first drainage district or state, to co-operate in the construction of levees or other works to prevent such overflow, and shall also have power to receive donations or aid in constructing levees or other works from persons or corporations who own property outside of the limits of the district that will be benefited thereby; and whenever two or more drainage districts organized under this act or any drainage district and any similar corporation organized under the laws of any other state determine that by cooperation they can more advantageously carry on the work of constructing a continuous levee or other work that will afford common protection and benefit to the property owners and people of such districts or territories, then such districts may contract with each other or with such foreign corporation, and unite in causing any improvement to be made, the proportion of the cost to be contributed by each to be first fixed by agreement between them, and each drainage district organized under this act may issue bonds or levy special assessments to pay its proportion of the cost of such joint undertaking. Any districts or any district and foreign corporation so cooperating may jointly advertise for, accept bids and make joint contracts for the construction of any such levee or other works, but no district shall be bound by any contract to pay more than its share of the cost of such work, so to be determined and apportioned before the contract is made.

History: L. 1905, ch. 215, § 49; Feb. 25; R.S. 1923, 24-449.



24-450 Contract with railroad company.

24-450. Contract with railroad company. That the board of directors of any drainage district shall have power to contract with any railroad company or street-railroad company or companies to construct, maintain and keep in repair the whole or any part of any levee in such district upon such terms as may be for the best interests of such district, and for such purpose shall have the further power to appropriate any fund raised by the levy of general or special taxes for the construction, maintenance or repair of such levee, and to grant to such railroad company or companies the right of way for the construction and operation of a railroad or railroads over, on, along or across such levee or levees or any part thereof.

History: L. 1905, ch. 215, § 50; Feb. 25; R.S. 1923, 24-450.



24-450a Counties of 140,000; contract with railroad company; tax levy.

24-450a. Counties of 140,000; contract with railroad company; tax levy. That the board of directors of any drainage district organized under chapter 215 of the Laws of 1905, and acts amendatory thereof and supplemental thereto, and located in counties having a population of 140,000 inhabitants or over, shall have power, independent of and distinct from the powers heretofore given, to contract with any railroad company to revet, maintain and keep in repair the whole or any part of the banks, and to construct, maintain and keep in repair the whole or any part of any levees such board has heretofore, or by its order may hereafter, declare it necessary to revet, maintain, construct or keep in repair adjacent to the tracks or right of way of such railroad in such district, upon such terms as the board of directors shall determine to be for the best interests of such district; and for such purpose such board shall have the further power to levy general taxes, not exceeding the limit now prescribed by law for the general fund, and appropriate from such general fund, on hand at the time of the passage of this act, or sums that may hereafter be raised by such levy, and pay to such company for such construction work, repairs and maintenance, in one sum, or in not exceeding five annual installments, such reasonable proportion of the total cost thereof as said board shall determine in such contract; not, however, in an amount in excess of the sum of $60,000: Provided, That not more than one contract shall be made for such work, and to grant to such railroad company the right of way for the construction, maintenance and operation of a railroad, over, on, along or across such levees and landward thereof.

History: L. 1931, ch. 185, § 1; May 28.



24-451 Section 24-426 inapplicable to 24-448 to 24-450.

24-451. Section 24-426 inapplicable to 24-448 to 24-450. K.S.A. 24-426 shall not apply to or limit the powers granted by the last three preceding sections of this act.

History: L. 1905, ch. 215, § 51; Feb. 25; R.S. 1923, 24-451.



24-452 Sewers through levees; floodgates and pumping apparatus; duty of cities; costs.

24-452. Sewers through levees; floodgates and pumping apparatus; duty of cities; costs. That whenever any drainage district shall include any territory that comprises a part of any incorporated city which has constructed or desires to construct any sewer or drain through any embankment or levee constructed by such drainage district along the bank of any watercourse, so as to have an outlet for such sewers into said watercourse, it shall be the duty of such cities to maintain efficient floodgates and pumping apparatus, and keep the outlet of such sewers closed during periods of high water, so that the water cannot run back through such sewers and cause injury to lands protected by such levee; and if any city shall neglect to perform such duty the board of directors of such drainage district may provide the necessary floodgates and pumping apparatus and collect the cost thereof from such city; and the city shall be liable for all damages, if any, caused by such neglect of duty.

History: L. 1905, ch. 215, § 52; Feb. 25; R.S. 1923, 24-452.



24-453 Watercourses on boundary of district; jurisdiction; sale of abandoned channel.

24-453. Watercourses on boundary of district; jurisdiction; sale of abandoned channel. Every watercourse any section or reach of which runs through or constitutes a boundary of any drainage district shall, within the meaning and intent of this act, be deemed to be within such district for the distance that it runs through or constitutes such boundary thereof; and whenever any watercourse constitutes a boundary of any district, such district shall have jurisdiction and control over the whole width of such watercourse between the banks of highwater mark for the distance that such watercourse constitutes such boundary, except that in cases where drainage districts shall be organized on opposite sides of and bounded by the same watercourse or the watercourse is the boundary of the state of Kansas, the jurisdiction and control of such districts shall respectively extend from the bank on the side of such watercourse on which the district is located to the center of the main channel thereof. When a drainage district has been incorporated under the provisions of this act after the whole or any portion of the channel of any watercourse, title to which is vested in the state of Kansas, which watercourse constitutes a boundary of any such drainage district, shall be abandoned, or no longer used for a channel, the secretary of state shall cause the same to be surveyed and sold in accordance with the provisions of K.S.A. 82a-209 to 82a-211, inclusive, and the purchasers of said land so sold shall take fee title subject only to the drainage district's rights to exclusive control and possession for its corporate purposes including impoundment rights, flowage easements and other interests of the drainage district essential to its plan of flood protection or reclamation, and said purchasers shall have the full enjoyment of said lands subject only to the aforementioned rights of the drainage district.

History: L. 1905, ch. 215, § 53; R.S. 1923, 24-453; L. 1967, ch. 206, § 1; L. 1978, ch. 430, § 4; April 1.



24-454 Lands in abandoned watercourse; sale; appraisement.

24-454. Lands in abandoned watercourse; sale; appraisement. Whenever the channel or any part of the channel of any natural watercourse shall be changed or altered by the establishment of a new channel or otherwise, so that any lands situated between the banks of such watercourse at highwater mark, the title to which is vested in the state of Kansas, shall be abandoned or no longer used for a channel, the title to such lands so abandoned for use of a channel shall immediately vest in the drainage district in which the same are situated, and such drainage district may sell, convey and give good title thereto by a deed signed by the president of the board of directors of the district and attested by its seal, and such deed, when acknowledged by such president as the act of said district, may be recorded as other deeds except no such sale shall be made until after such lands shall have been appraised, either as a whole or in such tracts as the same may be subdivided into by the board of directors, by three freeholders of the district, and that no sale of such lands or any part thereof shall be made for less than three-fourths of such appraised value thereof.

Upon application in writing by the board of directors to the judge of the district court of the county, such judge shall, by certificate in writing signed by him or her, appoint three appraisers for the purpose aforesaid, who shall each take and subscribe an oath to fairly and impartially appraise the lands to be designated and described in the certificate of appointment, and such appraisers shall thereupon view and as soon as practicable file a written appraisement of such lands with the clerk of the drainage district. The said application, certificate of appointment and appraisement shall be recorded in the office of the register of deeds of the county and afterwards kept on file in the office of the clerk of the district. For good cause shown, the judge appointing such appraisers may set aside any appraisement and order a new appraisement to be made, and may discharge one or more of the appraisers and appoint others, but no second appraisement shall be made until the prior one shall have been set aside by the judge who appointed the appraisers, for sufficient reasons to him or her shown.

History: L. 1905, ch. 215, § 54; R.S. 1923, 24-454; L. 1976, ch. 145, § 137; Jan. 10, 1977.



24-455 Failure of director to perform duty; penalty.

24-455. Failure of director to perform duty; penalty. That if any director of any drainage district shall willfully neglect or fail to perform any of the duties imposed upon him by the provisions of this act he shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than one hundred dollars.

History: L. 1905, ch. 215, § 55; Feb. 25; R.S. 1923, 24-455.



24-456 Penalty for unlawful acts.

24-456. Penalty for unlawful acts. That any person who shall wrongfully fill up, cut, injure, destroy or in any manner impair the usefulness of any drain, levee or other work constructed under the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than six months.

History: L. 1905, ch. 215, § 56; Feb. 25; R.S. 1923, 24-456.



24-457 Liability for damages for injury.

24-457. Liability for damages for injury. That in addition to the penalties provided in the preceding section, the person so wrongfully or purposely filling up, cutting, injuring, destroying or impairing the usefulness of any drain, levee or other work shall be liable to the drainage district for all damages occasioned to such work and for the full cost of repairing the same, and shall also be liable to the owners and occupants of land for all damages that may result to them by such wrongful act.

History: L. 1905, ch. 215, § 57; Feb. 25; R.S. 1923, 24-457.



24-458 Incorporation of district where owners of three-fifths of land are nonresidents; petition.

24-458. Incorporation of district where owners of three-fifths of land are nonresidents; petition. Whenever contiguous lands consisting of tracts owned in severalty by different owners shall be subject to injury from the overflow of any natural watercourse, and such land may as a body be protected from such overflow and injury by the construction of levees or other works, but the owners of 3/5 of the acreage of such body of lands are nonresidents and there shall not be five taxpayers resident within the territory including such lands, then subject to the provisions of K.S.A. 19-270, such territory may be incorporated as a drainage district by the board of county commissioners upon the presentation of a petition as prescribed by K.S.A. 24-403, and amendments thereto. Such petition shall be signed by not less than 3/5 of the persons who own and pay taxes on land situated within such territory, and shall state the above facts in addition to the facts required to be stated in the petition prescribed by K.S.A. 24-403, and amendments thereto.

History: L. 1911, ch. 173, § 1; R.S. 1923, 24-458; L. 1986, ch. 70, § 27; May 15.



24-459 Directors; election; term; eligible voters.

24-459. Directors; election; term; eligible voters. (a) The board of directors of any drainage district incorporated pursuant to K.S.A. 24-458, and amendments thereto, shall consist of three qualified persons as defined in subsection (e)(3).

(b) The directors for the first term after the incorporation of the drainage district shall be selected and designated in the petition for the incorporation of the district and shall be declared directors by the county commissioners to which the petition is presented.

(c) The directors shall hold office until the second Monday in January of the next even-numbered year after the incorporation of the district, at which time and every four years thereafter directors shall be elected at the November odd-year elections and shall hold their office for the term of four years and until their successors are elected and qualified.

(d) Every qualified person of the district shall be entitled to vote at the election or at any election which may be held in the district.

(e) For the purposes of this section:

(1) "Owner" or "person who owns land" means any person or entity who is the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered owners, and school districts, cemetery associations, and municipal corporations shall not be considered owners.

(2) "Taxpayer" means any owner who has paid all taxes currently due on such real estate.

(3) "Qualified person" means any taxpayer 18 years of age or older, whether a resident of the district or not. A taxpayer who is a qualified person and who is not an individual may designate an individual to cast its vote or to serve as a director of the district.

(f) The county clerk shall determine the qualified persons entitled to vote at any election in the district. Any entity desiring to vote at an election shall register the name of its designated representative with the county election officer no later than 21 days in advance of any such election.

History: L. 1911, ch. 173, § 2; R.S. 1923, 24-459; L. 1927, ch. 198, § 1; L. 1983, ch. 118, § 9; L. 2004, ch. 161, § 2; L. 2015, ch. 88, § 26; July 1.



24-460 Same; application of act of 1905.

24-460. Same; application of act of 1905. That in all respects, except as hereinbefore provided, the provisions of the act to which this is supplemental shall apply to and govern the proceedings of the drainage districts organized under this act, which drainage districts shall possess and may exercise all of the powers conferred upon drainage districts organized under said chapter 215 of the Laws of 1905.

History: L. 1911, ch. 173, § 3; April 3; R.S. 1923, 24-460.



24-461 Same; application of act.

24-461. Same; application of act. This act shall not be construed as in any manner repealing chapter 215 of the Session Laws of 1905, and shall apply only to corporations organized hereunder.

History: L. 1911, ch. 173, § 4; April 3; R.S. 1923, 24-461.



24-462 Additional assessments where installment levies and bond proceeds insufficient; limitation.

24-462. Additional assessments where installment levies and bond proceeds insufficient; limitation. Whenever the board of directors of any drainage district shall have, under the authority vested in it by the provisions of chapter 215 of the Laws of 1905, caused any levee to be constructed, or other work done, payment for which was authorized to be made under the provisions of said chapter by levy of a special assessment, and when said board, instead of levying said entire special assessment thereof at one time, shall have provided for the payment of the same by installments, and shall have issued improvement bonds therefor, payable in installments of equal amount each year, as provided by K.S.A. 24-430, and the amount received from such bonds shall be insufficient to pay the entire costs of such levee or other work done, said drainage district may levy in addition to the amount of such bonds such other special assessments as may be necessary to pay for the work so done: Provided, That the total amount of such special assessment shall not exceed ten percent of the amount of bonds issued under the provisions of said chapter 215 of the Laws of 1905.

History: R.S. 1923, 24-462; Dec. 27.



24-463 Enlargement of district; petition.

24-463. Enlargement of district; petition. Subject to the provisions of K.S.A. 19-270, whenever any drainage district heretofore organized and incorporated or which may hereafter be organized and incorporated in this state under the provisions of this act and of chapter 215 of the Laws of 1905, to which this act is supplemental, shall present a petition to the board of county commissioners of the county in which the greater portion of the territory of the original drainage district is situated, asking for the enlargement of its boundaries and the extension of the territorial limits of its district to include land or lands outside the original limits of the drainage district, such board of county commissioners shall investigate such petition and ascertain whether it is in conformity with the provisions of this act.

History: L. 1919, ch. 188, § 1; R.S. 1923, 24-463; L. 1986, ch. 70, § 28; May 15.



24-464 Same; contents of petition.

24-464. Same; contents of petition. The petition provided for in K.S.A. 24-463 shall describe the territory proposed to be so annexed and so incorporated into the drainage district by sections or subdivisions of sections, according to the government survey or by metes and bounds, and state that the lands and property therein embraced are subject to injury and damage from the overflow of some natural watercourse, naming or describing it; that the improvement of the channel of such watercourse, the construction and maintenance of levees, drains, ditches, dikes, jetties, riprap or other works are necessary to prevent such overflow; and that such improvement or works will be conducive to the public health, convenience or welfare. And such petition shall contain a prayer that all of the territory within the boundaries defined in the petition be incorporated into and become a part of such drainage district. If any lands to be included in said territory annexed to the original drainage district shall lie within the limits of any city it shall be sufficient to describe the same by their appropriate number as lots or blocks or parts of lots or blocks.

History: L. 1919, ch. 188, § 2; March 5; R.S. 1923, 24-464.



24-465 Same; notice of hearing.

24-465. Same; notice of hearing. Whenever a petition in conformity to K.S.A. 24-464, and amendments thereto, signed by not less than 2/5 of the total number of taxpayers residing within both the original district and the territory named in the petition or by all of the directors of any drainage district incorporated pursuant to K.S.A. 24-401 et seq., and amendments thereto, is presented to the board of county commissioners of the county designated in K.S.A. 24-463, and amendments thereto, praying that the limits of the drainage district be extended to include within its boundaries the territory described in the petition it shall be the duty forthwith of such board of county commissioners to fix a time for the hearing of such petition and to cause the county clerk to give notice thereof by one publication in a newspaper of general circulation in the county at least 10 days before the day fixed for the hearing. If such petition is signed by any number in excess of 2/5 of the total number of taxpayers residing within the territory over which the extension is to be made, it shall not be necessary to furnish a petition signed by the taxpayers residing within the original drainage district.

History: L. 1919, ch. 188, § 3; L. 1920, ch. 41, § 1; R.S. 1923, 24-465; L. 1985, ch. 116, § 1; L. 1986, ch. 139, § 1; March 20.



24-466 Same; hearing on petition.

24-466. Same; hearing on petition. At the time set for the hearing of the petition, the board of county commissioners shall first ascertain and determine whether notice has been given of the time of hearing as is required by this act and if it shall determine that such notice has been given to make a declaration and finding of that fact and cause the same to be entered upon its records and thereupon to hear all persons in favor of or opposed to granting the prayer of the petition and all other evidence that it may desire to hear for the purpose of ascertaining, when the petition is by taxpayers, whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether by taxpayer or by the directors of the drainage district whether the statements in the petition are true; and if upon such hearing it is found that such petition is in conformity to the requirements of this act, and that the allegations thereof are true, then such board of county commissioners shall make a finding and decision to that effect, and shall thereupon immediately declare the territory described in the petition to be annexed to and included in the original drainage district. No territory within any incorporated city located in a county having an assessed tangible valuation of more than $150,000,000 shall be included within any drainage district unless the consent of the governing body of such city to the inclusion of such territory shall first be obtained.

History: L. 1919, ch. 188, § 4; R.S. 1923, 24-466; L. 1947, ch. 242, § 2; L. 1985, ch. 116, § 2; July 1.



24-467 Same; eminent domain proceedings.

24-467. Same; eminent domain proceedings. Whenever it shall be deemed necessary to construct any ditch, levee, dike, jetty, riprap or other protective structure across or upon the land of any individual or corporation whether within or outside the territorial limits of the drainage district and such individual or corporation shall be entitled to compensation therefor, the board of directors shall have the power to construct such ditch, levee, dike, jetty, riprap or other protective structure or to condemn and appropriate so much of such land as may be necessary for that purpose in the manner hereinafter provided; and whenever it shall be deemed necessary to appropriate any private property for use by the district in widening, deepening or otherwise improving any natural watercourse to prevent the overflow thereof or for the construction of any ditch, dike, levee, jetty, riprap, canal, drain or other work, the board of directors shall cause a survey and description of the land so required out of the lands of any private owner (individual or corporation) to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey and filed with its secretary, and thereupon shall make an order declaring that the appropriation of such land is necessary and setting forth for what purpose the same is to be used; and shall then proceed to exercise the power of eminent domain in accordance with the eminent domain procedure act.

History: L. 1919, ch. 188, § 5; R.S. 1923, 24-467; L. 1963, ch. 234, § 60; L. 2006, ch. 192, § 9; July 1.



24-468 Same; drainage outside district; agreement with landowner.

24-468. Same; drainage outside district; agreement with landowner. That any land or easement therein lying outside of, but adjacent or near to any drainage district may be drained into the drainage system of such district upon such written terms and agreement as the board of directors of such district, and the owner of such land or easement may determine, and the money received for such privilege shall be paid in to the treasurer of such district to be used as other funds thereof: Provided, however, That if such land or easement therein is situated within a drainage district organized under any law of the state of Kansas, such written terms and agreement may be entered into and such money paid by the drainage district in which such land or easement therein is situated.

History: L. 1919, ch. 188, § 6; L. 1923, ch. 138, § 1; March 26; R.S. 1923, 24-468.



24-469 Same; benefits to adjoining land; incorporation into district; proceedings.

24-469. Same; benefits to adjoining land; incorporation into district; proceedings. That should the owner of any land or easement therein lying outside of, but adjacent or near to any drainage district, construct any ditch or drain so that the water on such land or easement will be drained into the drainage system of any drainage district or into any natural depression, draw or watercourse, or any artificial ditch, tile, or drain that drains into such drainage system, without first having entered into written contract with the board of directors of such drainage district, shall be deemed to have made voluntary application to be included in such drainage district and receive the benefits thereof; or if by the natural grade and formation of such land, the surface or flood water, or both, therefrom are drained into any ditch, tile, drain, natural depression, draw or watercourse in such drainage system of such drainage district, the owner of such land or easement shall be deemed to receive the benefits of such drainage system. Then and in either such case, the board of directors of such drainage district shall bring an action in the county where such land or easement is located, stating the name of such owner, description of the land and of the ditch, drain or natural grade or formation leading into the system of such drainage district.

Any judgment so rendered may be filed in the office of the clerk of the district court of the county and become a lien on such land in like manner as other judgments: Provided, however, That in case any such land or easement therein which drains or is drained into the drainage system of any other drainage district as aforesaid is situated within a drainage district organized under any law of the state of Kansas, the drainage district in which such land so drained is situated may be made the defendant instead of the owner of said land as hereinbefore provided, and in such case the drainage district prosecuting such proceedings shall have the option of prosecuting the same in the district court in which such drainage district or the major portion thereof is located, and if such proceedings are so prosecuted in the district court they shall be governed entirely by the code of civil procedure of the state of Kansas, and such court shall render such judgment as the facts shall warrant: Provided, however, That such district court may in lieu of other judgment assess against the drainage district receiving the benefits of the drainage of its land into the system of another district as hereinbefore set out, an annual payment commensurate with such benefits. All money collected by proceedings under this section shall be paid in to the treasurer of the district bringing such proceedings to be used as other funds thereof.

History: L. 1919, ch. 188, § 7; L. 1923, ch. 138, § 2; March 26; R.S. 1923, 24-469.



24-470 Harbor lines along navigable streams.

24-470. Harbor lines along navigable streams. When harbor lines have been established by federal authority along navigable streams running through drainage districts, now or hereafter organized under chapter 215, Laws of 1905, and acts amendatory or supplemental thereto, the appropriation of lands for making the improvements provided for in said act, is hereby declared to be necessary for the protection of the health, life and property of the people of the district.

History: L. 1911, ch. 172, § 1; Jan. 30; R.S. 1923, 24-470.



24-471 Appropriation of land at harbor lines.

24-471. Appropriation of land at harbor lines. The land so necessary to be appropriated shall consist of all lands lying between such harbor lines, together with a strip forty feet wide on the land side of, and contiguous to such harbor lines.

History: L. 1911, ch. 172, § 2; Jan. 30; R.S. 1923, 24-471.



24-472 How appropriation made; duties of governor.

24-472. How appropriation made; duties of governor. That whenever private parties or corporations claim to own any part of the land so to be appropriated in any such drainage district, having taxable property to the amount of not less than forty million dollars as shown by the assessment roll of the preceding year, and which shall have deposited with the treasurer of the county wherein such land is situated, money to compensate for the appropriation of land necessary for the making of such improvements, the governor, when satisfied that the money so deposited is amply sufficient to make full and adequate compensation for such property so to be appropriated, shall thereupon issue a proclamation declaring that the state of Kansas has taken and appropriated such land, describing the same, and proclaiming that from and after the date of publication of such proclamation said property and the right to the possession thereof vests in the state of Kansas.

Such proclamation shall be published in the official paper of the county wherein the land so appropriated is situated, and shall be notice to all parties interested, that the state of Kansas has taken and appropriated the land therein described, and thereupon the governor shall take and hold possession of said land in the name and on behalf of the state: Provided, however, The governor may appoint and designate the board of directors of the drainage district in which such lands are situated, as agents of the state to take and hold such possession for and on behalf of and in the name of the state, and the possession of such land by the governor or such agent shall be possession by the state; and the sheriff of the county wherein such land is situated, shall upon the request of the governor or such agent, put them in possession of such property.

History: L. 1911, ch. 172, § 3; Jan. 30; R.S. 1923, 24-472.



24-473 Penalty for interfering with possession of such property; removal from property.

24-473. Penalty for interfering with possession of such property; removal from property. That from and after the issuing and publishing of such proclamation, any person interfering with the possession of such property by the state or its agent, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in a sum of not less than one hundred dollars nor more than one thousand dollars, or by imprisonment not less than thirty nor more than ninety days, or by both such fine and imprisonment; and the sheriff of the county wherein such land is situated upon request of the governor, shall remove all persons interfering with the possession of the state or its agent, from said land and protect the agent of the state in such possession.

History: L. 1911, ch. 172, § 4; Jan. 30; R.S. 1923, 24-473.



24-474 Action to ascertain ownership of and compensation for such land.

24-474. Action to ascertain ownership of and compensation for such land. That for the purpose of ascertaining whether or not any private person or corporation is the owner of any part of the land so taken, and if such owner to provide and secure full and adequate compensation for the appropriation thereof, the attorney general, upon the publication of such proclamation by the governor, is hereby directed to commence an action in the district court of the county wherein such land is situated, such suit to be entitled "The State of Kansas vs. all persons having or claiming any interest in the land lying between the established harbor line of the _______ river and within a distance of forty feet landward therefrom, within the _________ drainage district in ______________ county." Notice shall be given by publication of the filing of said action, setting forth the nature of said suit and that all such claimants must appear and set forth their claims on or before the date therein named which shall not be less than forty-one days from the date of the first publication, and that upon their failure so to do a judgment will be rendered therein excluding them from any interest in said land or any part thereof, and enjoining and barring them from asserting any claim to said land or any part thereof adverse to the state of Kansas. Such publication shall be made in the manner provided for publication notices in the code of civil procedure. If the claimants so notified shall appear in said cause then said action as to the parties so appearing, shall proceed to trial as in other civil actions, before a jury unless such jury be waived, to determine the ownership of said property and to assess the value of the land and other damages for the taking of such portions thereof as may belong to parties other than the public.

That in the event the claimant shall fail to appear, on or before the date named, a pro confesso judgment shall be entered excluding them from any interest in said land which said judgment shall become final and conclusive at the expiration of six months from the date of such rendition unless the claimant shall make application within such period for the vacation of such judgment and permission to defend in said action and shall show to the court that he had no knowledge or notice of the pendency of said action prior to the rendition of such judgment.

History: L. 1911, ch. 172, § 5; Jan. 30; R.S. 1923, 24-474.



24-475 Payment of judgment, cost and award; bonds; tax levy; reversion of land, when; damages.

24-475. Payment of judgment, cost and award; bonds; tax levy; reversion of land, when; damages. The drainage districts into or through which such navigable stream flows are hereby made liable for the value of any land so appropriated, together with all damages which may be occasioned thereby to the owner of the land so appropriated and the cost of said suit, and any judgment rendered in said action against the state of Kansas shall be a lien upon all the taxable property in such drainage district and the board of directors of such drainage district is hereby empowered and directed to pay said judgment, the cost and award, from the funds in their hands and under their control for such purpose, and in the event such funds are insufficient or for any reason may not be used for such purpose, the board of directors shall issue bonds or levy a tax for the payment thereof as provided by law; and in the event that the board of directors of such district shall fail or neglect to pay the full amount of the judgment, cost and award, as herein provided, the board of county commissioners of the county wherein such land is situated, is hereby empowered and directed to levy a tax upon all the taxable property within the limits of such drainage district and cause the same to be extended upon the tax rolls and collected as other taxes in a sum sufficient to pay such judgment, cost and award in full, and the same when so collected shall be so applied; and if for any reason there should be a failure to satisfy such judgment, the rights of the state to such tract or tracts of land shall be divested and the possession of such tract or tracts of land shall revert to the former adjudicated owners, in which event compensation shall be awarded for any loss or damage occasioned by such temporary appropriation, and the court shall render judgment therefor, which judgment shall be enforceable as in case of permanent appropriation: Provided, however, That in any such action it shall be competent for the state to dispute and contest the title of the claimant and to show that the land so appropriated constituted an obstruction or encroachment wrongfully placed in the channel or between the banks of said stream, or that for any other reason the claimant is not entitled to any compensation therefor and, if it shall be found that the land so appropriated constituted an obstruction wrongfully placed in said stream or that for any reason the claimant is not entitled to compensation or damage therefor, judgment shall be rendered accordingly.

History: L. 1911, ch. 172, § 6; Jan. 30; R.S. 1923, 24-475.



24-476 When railway company not to be deprived of easement in such land.

24-476. When railway company not to be deprived of easement in such land. That any railroad or railway company having a right of way crossing any of the land so appropriated, shall not be deprived of an easement for the use of such right of way, but shall be permitted to retain the right it now has for the purpose of crossing or running along, upon or over such levee: Provided, however, That such use and occupancy shall not interfere with the widening of such stream and shall not become an obstruction to the flow of the water therein, and shall not interfere with the height or otherwise impair the usefulness of the levees to be constructed for the purpose of preventing overflow.

History: L. 1911, ch. 172, § 7; Jan. 30; R.S. 1923, 24-476.



24-477 Removal of personal property from land so appropriated; mandamus.

24-477. Removal of personal property from land so appropriated; mandamus. That any person having personal property in or upon any land so appropriated shall remove the same within a reasonable time, to be fixed by the agents of the state, and should they fail or neglect so to do, such agent may remove the same or the attorney general may institute a mandamus suit or suits in any court of competent jurisdiction, to compel such removal.

History: L. 1911, ch. 172, § 8; Jan. 30; R.S. 1923, 24-477.



24-478 Sections 24-470 to 24-480 supplemental to act of 1905.

24-478. Sections 24-470 to 24-480 supplemental to act of 1905. This act shall not be construed as a repeal of chapter 215 of the Laws of 1905 or any statute relating to the matters herein provided for, but as supplemental thereto.

History: L. 1911, ch. 172, § 9; Jan. 30; R.S. 1923, 24-478.



24-479 Grant of easements in strip of land so appropriated; relinquishment of land.

24-479. Grant of easements in strip of land so appropriated; relinquishment of land. The board of directors or such drainage district is hereby empowered to grant easements in or to such forty-foot strip for such use and occupancy as will not interfere with the right of the state to the use of the same for the prevention of overflow, and if at any point along such harbor line the full width of forty feet is not required for the construction of levees or other improvements to prevent overflow, the board of directors of such drainage district may relinquish such part as shall be deemed necessary.

History: L. 1911, ch. 172, § 10; Jan. 30; R.S. 1923, 24-479.



24-480 Concurrent remedies.

24-480. Concurrent remedies. That the remedies provided by other acts, relating to the same subject matter, shall be held to be concurrent herewith.

History: L. 1911, ch. 172, § 11; Jan. 30; R.S. 1923, 24-480.



24-481 Application for incorporation of drainage district under article 7; when.

24-481. Application for incorporation of drainage district under article 7; when. Whenever a petition has been or shall hereafter be filed in the district court in any county in the state of Kansas having a population of more than 85,000 and less than 130,000, for the establishment of drainage on petition to court as authorized by the provisions of article 7, chapter 24, of the Kansas Statutes Annotated, and when and after the proceedings authorized by said article shall have reached the point where the court shall have approved the boundaries of a proposed drainage district and shall have authorized the commissioners appointed by said court to proceed with final plans, as provided in K.S.A. 24-705, the said board of drainage commissioners appointed by said court may, with the approval of said court, apply to the board of county commissioners of the county wherein said drainage is to be provided (or if said drainage project covers lands in more than one county, then in the district court of the county in which the greater number of acres of said proposed district are situate), for the incorporation of a drainage district to be composed of the lands found and approved by the court to be benefitted by such proposed drainage.

History: L. 1925, ch. 163, § 1; March 2.



24-482 Notice of hearing on application; publication; continuance.

24-482. Notice of hearing on application; publication; continuance. That upon the filing of an application with the board of county commissioners for the formation of said drainage district the county clerk shall cause a notice to be published in the official county paper, setting forth the fact of the filing of said application, the boundaries of said district and the date when the application will be heard, and apprize all persons interested that they may be heard at the time and place designated. Said notice shall be published once, and not less than five days before the date set for said hearing. Said notice shall further state the hour and place where said application will be heard by said board of commissioners. Said board of county commissioners shall hear said application at the date stated in said notice, or may for cause continue same for any period not exceeding ten days, but not more than three continuances shall be had by said board.

History: L. 1925, ch. 163, § 2; March 2.



24-483 Duties of county commissioners; style and powers of drainage district.

24-483. Duties of county commissioners; style and powers of drainage district. At the time designated for said hearing, if the board of county commissioners shall find said application to be in proper form and that the requirements of law relating thereto have been complied with, it shall be the duty of said board of county commissioners to which said application shall be made to cause said drainage district to be incorporated, and thereafter said drainage district shall be a body politic and corporate with perpetual existence, and shall exercise its functions and powers under a corporate name, approved by said board of county commissioners, which shall be "The ______ Drainage District of ____________ county, Kansas." (Using a suitable name and the county in which same is located.) Said board of county commissioners shall cause an entry to be made upon its records of the incorporation of said drainage district and its findings and declarations relating thereto, and shall cause articles of incorporation to be issued to said drainage district agreed to by said commissioners, and attested by the county clerk over the seal of said county.

The charter of incorporation shall be conclusive evidence of the due incorporation, and that all requisite proceedings have been complied with. When said charter of incorporation shall have been issued to any such drainage district, such drainage district shall be vested with and thereafter have all of the powers, authority, rights, privileges and jurisdictions as are provided by law in case of drainage districts organized and incorporated under the provisions of article 4, chapter 24 of the Kansas Statutes Annotated, and acts amendatory thereto and supplemental thereof, except where the same are inconsistent with the provisions of this act; and except as herein expressly provided, any drainage district incorporated hereunder shall be subject to the limitations and restrictions contained in said article 4 of chapter 24 of the Kansas Statutes Annotated.

History: L. 1925, ch. 163, § 3; March 2.



24-484 Directors, qualifications; voters, qualifications.

24-484. Directors, qualifications; voters, qualifications. (a) The commissioners making the application for the charter of incorporation as a drainage district, shall be named in the charter as the directors of the drainage district, to serve for the term of four years from the date of the incorporation, unless one or more of the commissioners should be disabled or refuse to serve, in any which event the district court having jurisdiction, as provided in K.S.A. 24-481, shall have jurisdiction to designate some suitable person or persons as commissioners to make the application. At the expiration of the period of three and one-half years from the date of incorporation of the drainage district, and thereafter every four years, the board of directors of the drainage district shall cause an election to be called and held for the election of successors to the board of directors.

The directors elected at the first election shall qualify and assume the duties of their respective offices on the fourth anniversary of the date of incorporation, unless same should fall on Sunday or a legal holiday, in which event they shall assume their offices on the preceding day. Directors shall be elected and assume their offices at each four-year period. In event of the death, disqualification or resignation of any director, the remaining directors shall have authority to fill any such vacancies occurring in their number for the unexpired term of such director. Except as provided by subsection (b), at the first and all subsequent elections held for the election of directors, only residents of the drainage district shall be entitled to vote, but any qualified elector of the county in which the district is located may be elected a director of the drainage district, whether a resident of the drainage district or not.

(b) If there are no residents in the drainage district, any owner of land within the district shall be a qualified voter and shall be qualified to hold the office of director.

History: L. 1925, ch. 163, § 4; L. 2006, ch. 207, § 6; July 1.



24-485 Laws governing district after incorporation.

24-485. Laws governing district after incorporation. When and after a charter of incorporation shall have been granted to a drainage district as herein provided, all future duties, powers, rights, authority, limitations and restrictions of the powers of said drainage district shall be fixed and determined by the provisions of article 4, chapter 24 of the Kansas Statutes Annotated, and not under article 7, chapter 24 of the Kansas Statutes Annotated, except, however, as herein provided; but all proceedings had under said article 7, chapter 24 of the Kansas Statutes Annotated, shall be deemed regular and valid and sufficient to establish the necessity of the establishment of said drainage district and the boundaries thereof.

History: L. 1925, ch. 163, § 5; March 2.



24-486 Authority and powers of drainage district; bond issue; with and without election.

24-486. Authority and powers of drainage district; bond issue; with and without election. In addition to the powers hereby conferred upon any drainage district incorporated hereunder and set forth in article 4 of chapter 24 of the Kansas Statutes Annotated, and notwithstanding any provisions therein contained to the contrary, the drainage district, acting by and through its board of directors, shall have authority to cause suitable plans to be prepared and drainage work to be executed, drains to be built, necessary lands and easements to be acquired, and all necessary drainage work to be constructed and assessments for benefits to be made, in accordance with law. Such work may be done, assessments levied and bonds issued without the submission of the same to a vote of the electors, and until and unless the total face value of the bonds issued by the drainage district, exclusive of any interest coupons, exceeds the sum of 5% of the assessed valuation of all of the taxable property located within the drainage district, as determined by the last assessment thereof as shown by the records in the office of the county appraiser. Bonds may be issued and special assessments may be levied and spread to redeem the same, with interest, without the submission of same to a vote of the electors of the district. If the total amount of bonds issued by the drainage district equals or exceeds the above-named sum, no bonds shall be issued or assessments made without the submission of the proposition to a vote of the electors of the district as otherwise provided by law. All assessments shall be made as provided by K.S.A. 24-422, and amendments thereto, by the three disinterested assessors appointed by the board of directors from the electors of the county or counties in which the district is located.

History: L. 1925, ch. 163, § 6; L. 1983, ch. 49, § 73; May 12.



24-487 Validity of 24-481 to 24-487a.

24-487. Validity of 24-481 to 24-487a. In case any part of this act or of the act to which it is supplemental shall be declared to be unconstitutional, the remainder of this act or said act to which this act is supplemental shall nevertheless remain in force, and after the incorporation of said drainage district as in this act provided, no irregularity in the proceedings had prior to such incorporation or invalidity of the laws providing for such prior proceedings shall affect the validity of said incorporation, nor its rights, privileges, powers or duties.

History: L. 1925, ch. 163, § 7; March 2.



24-487a Construction of 24-481 to 24-487.

24-487a. Construction of 24-481 to 24-487. This act shall be construed as supplemental to existing laws relating to drainage, and not in limitation thereof.

History: L. 1925, ch. 163, § 8; March 2.



24-489 Dike or levee improvement in certain districts.

24-489. Dike or levee improvement in certain districts. That in any drainage district created, organized and existing under and by virtue of chapter 215 of the Session Laws of 1905, and acts amendatory of or supplemental thereto (chapter 24, article 4, Kansas Statutes Annotated, and acts amendatory and supplemental thereto), lying within or partly within any city of the first class, and embracing within the boundaries of such district, property of the assessed valuation of thirty million dollars ($30,000,000) or more, whenever, in the opinion of the board of directors of such district, the dikes or levees are of insufficient height, or in cases where the dikes or levees are of unequal or insufficient height, strength, or width on either bank of a river or stream, or in cases wherein dikes or levees are deemed by the board of directors to be weakened, out of repair, and in need of construction, reconstruction, rebuilding or repair, and that such dikes or levees, for any of the reasons above enumerated, are insufficient to provide adequate flood protection to the inhabitants and the property or any part thereof. The board of directors of such district may forthwith proceed to remedy such defective and unsafe conditions; and they are hereby authorized and empowered to take all necessary steps to remedy such conditions and pay therefor out of the funds derived from the bond issue as hereinafter provided: Provided, however, That nothing herein contained shall be construed to change or modify the existing statutes with reference to the specific uses for which the general fund of the district may be expended.

History: L. 1933, ch. 63, § 1 (Special Session); Nov. 30.



24-490 Same; acquisition of land.

24-490. Same; acquisition of land. In order to accomplish the objects and purposes enumerated in K.S.A. 24-489, the board of directors of any such district is hereby authorized, empowered and directed to acquire all necessary lands or easements therein or thereon either by condemnation, purchase, lease or gift.

History: L. 1933, ch. 63, § 2 (Special Session); Nov. 30.



24-491 Same; money or credits from federal government.

24-491. Same; money or credits from federal government. The board of directors of any such district is hereby authorized and directed to apply for and accept and receive gifts, or grants, or loans of money or credits, in whole or in part for the carrying out of any project or projects or improvement or improvements undertaken under this act, from the government of the United States, or any agency thereof: Provided, That money secured through such gifts or grants or loans shall be used exclusively for the payments of labor in connection with the works and improvements hereby authorized. Power and authority is hereby granted to the board of directors of any such drainage district to comply with all conditions and restrictions imposed by any lender or donor of funds, and do all things necessarily incident and proper to meet such requirements and conditions.

History: L. 1933, ch. 63, § 3 (Special Session); Nov. 30.



24-492 Same; bonds.

24-492. Same; bonds. That in order to meet the necessary expenditures to enable the board of directors of any such district to plan works and supervise the expenditures of federal grants or other gifts or grants of funds, and to acquire necessary lands, easements, or leases, as herein provided, and to furnish the necessary and proper equipment, maintenance and materials, and funds for plans for supervision of expenditures and the proper direction and supervision of such projects, the board of directors of any such district are hereby empowered, authorized and directed to issue bonds of said district which shall be a lien upon all the taxable property of such district, without submitting any proposition to the voters, in an amount not exceeding seventy-five thousand dollars ($75,000): Provided, however, That not more than one issue of bonds shall be made for carrying out the purposes of this act.

History: L. 1933, ch. 63, § 4 (Special Session); Nov. 30.



24-493 Same; duties of county engineer.

24-493. Same; duties of county engineer. In any and all districts located in counties having a county engineer, the county engineer shall have full control and supervision of the engineering work connected with improvements and repairs undertaken and carried on under the provisions of this act, and it is hereby made the duty of such county engineer to take charge of such works and improvements, and to make plans, supervise the work and expenditures without any further compensation than now provided by law. In the performance of his duties the county engineer shall have charge of the engineering department of any drainage board while carrying out work and improvements under the provisions of this act, and it shall be the duty of the drainage board and its engineering department and other employees of such board to comply with the directions and requirements of the county engineer without any extra compensation; and any and all costs and expenditures made necessary by the county engineer in carrying on the work shall be borne by the drainage district.

History: L. 1933, ch. 63, § 5 (Special Session); Nov. 30.



24-495 Expenditure from general fund.

24-495. Expenditure from general fund. This act shall apply only to drainage districts organized under and by virtue of the provisions of chapter 215 of the Session Laws of 1905, and acts amendatory thereof or supplemental thereto.

History: L. 1945, ch. 199, § 1; June 28.



24-496 Same; improvements authorized.

24-496. Same; improvements authorized. When, in the opinion of the board of directors of any drainage district to which this act applies, an emergency within said district exists by reason of current injuries to persons and property, or imminent danger thereof, from floods or other injurious action of any water course within said district, the said board of directors may build new dikes and levees, and repair, expand and strengthen old ones, dig ditches, build jetties, or make any other changes, alterations and additions in existing improvements built for the purposes for which said district is organized, and may build any new structure or other improvement deemed necessary by said board to solve the problems created by such emergency; and may pay the expense of all steps taken in pursuance of the foregoing authority from the general fund of said district.

History: L. 1945, ch. 199, § 2; June 28.



24-497 Same; limitations.

24-497. Same; limitations. This act shall not be construed as authorizing any board of directors of any drainage district to expend from its general fund in any calendar year more money than is procured by taxation for its general fund for said year, nor as authorizing any board of directors of any drainage district to make any levy for taxation for raising money for its general fund in excess of the present limit of levy for such purpose.

History: L. 1945, ch. 199, § 3; June 28.



24-498 Detachment of certain lands; petition; hearing; notice; territory liable for outstanding bonded indebtedness.

24-498. Detachment of certain lands; petition; hearing; notice; territory liable for outstanding bonded indebtedness. That where any lands have been included in a drainage district organized under the drainage act of 1905, or acts amendatory thereof or supplemental thereto, and such lands have been harmed and not benefited by improvements made by such drainage district, the owners of such lands may file a petition with the board of county commissioners, describing the lands and naming the owners thereof and asking that such lands be detached from the drainage district. Upon the filing of such petition, the board of county commissioners shall fix a time and place for a public hearing on such petition and shall give notice thereof by one publication in the official county paper at least five and not more than ten days before the date fixed for such hearing.

At such hearing all persons in favor and opposed to such petition shall be given an opportunity to be heard. At or within ten days after such hearing, the board of county commissioners shall enter an order allowing or denying such petition. In the event the board shall allow such petition and order the lands detached from the drainage district, such detachment shall be effective as of the first day of March next following such order: Provided, That if such drainage district has outstanding any bonded indebtedness at the time such detachment of territory becomes effective, the lands so detached shall continue to be taxed for the purpose of paying such bonds and the interest thereon until the same have been retired.

History: L. 1947, ch. 244, § 1; June 30.



24-499 Dissolution of districts having no bonded indebtedness; petition, notice and hearing; resolution; funds, disposition; county commissioners' powers as to dormant districts.

24-499. Dissolution of districts having no bonded indebtedness; petition, notice and hearing; resolution; funds, disposition; county commissioners' powers as to dormant districts. Whenever two-fifths (2/5) of the taxpayers residing within the boundaries of any drainage district organized under K.S.A. 24-401 to 24-457, and acts supplemental thereto, which district has no outstanding bonded indebtedness, shall file their written petition with the board of directors of such drainage district requesting the said board of directors of the drainage district to disorganize and dissolve said drainage district, the said board of directors, upon finding such petition sufficient, shall within thirty (30) days designate a time and place for a public meeting of such board of directors to be held within sixty (60) days thereafter to consider such petition and shall give notice thereof to the owners of land within the drainage district by publication of a notice for two (2) weeks in the official county newspaper, the first publication to be not less than twenty-one (21) days prior to the date set for said hearing. Such board of directors shall hold said meeting and all owners of real estate situated within the drainage district and all other parties may attend and shall be heard by said board of directors as to any reasons why such drainage district should or should not be disorganized or dissolved.

After such hearing the board of directors shall have power to adopt a resolution providing that such drainage district (naming it) shall or shall not be disorganized and dissolved and shall file certified copies of such resolution with the secretary of state and the county clerk of the county wherein the drainage district is located. Upon adoption of a resolution to disorganize and dissolve such a drainage district it shall thereupon cease to exist and function except as to distribution of funds on hand, if any. If there be funds, then on hand, not in excess of one thousand dollars ($1,000), the same shall be apportioned on basis of acreage and transferred to the general funds of the townships wherein said drainage district existed, or if in a sum of excess of one thousand dollars ($1,000), the same shall be on basis of the assessed valuation of tangible property, real and personal, assessed in such drainage district in each township in which all or a portion of said drainage district is located, and for year in which the last general revenue levy for said district was levied and extended; and such residue funds of the drainage district shall be transferred and paid over to the township board of highway commissioners, or to the board of county commissioners if in a county where the county road unit system has been adopted. Such funds shall be received by such township board of highway commissioners, or by the county commissioners, as the case may be, and shall (1) be placed in a special fund and used by said commissioners for the purchase of rock or gravel, and for the distribution of rock or gravel to be applied by them, upon public highways within said drainage district boundaries and within said township and county where said drainage district, or a part thereof, is located, or (2) if authorized by the drainage district board, such funds may be placed in the general fund of the township or the county, as the case may be. Where any such drainage district has become dormant and otherwise failed to elect officers and ceased to function as a drainage district, the board of county commissioners of the county wherein the drainage district, or greater area thereof, is located, shall have the same authority herein above conferred upon the board of directors of any such drainage district and shall act herein as if they were in fact the board of directors of the drainage district.

History: L. 1949, ch. 249, § 1; L. 1953, ch. 193, § 1; L. 1965, ch. 240, § 1; April 19.



24-499a Same; expenditure of funds from district without budgeting.

24-499a. Same; expenditure of funds from district without budgeting. The township board of highway commissioners, and the board of county commissioners, to which funds are transferred by a drainage district under the provisions of K.S.A. 24-499, may proceed promptly with the purchase of rock or gravel, and with the distribution of the same upon public highways within said drainage district boundaries, in said township and county, without having to comply with other provisions of statute requiring the budgeting of funds, prior to expenditure thereof.

History: L. 1965, ch. 240, § 2; April 19.



24-4,100 Dissolution of certain inoperative districts located wholly within cities; procedure.

24-4,100. Dissolution of certain inoperative districts located wholly within cities; procedure. Whenever the county clerk shall petition the board of county commissioners to disorganize and dissolve a drainage district located wholly within a city in the county, and it shall appear from said petition that said drainage district has no property of any kind, the district has no officers or funds, has no outstanding indebtedness, has ceased to function for more than one (1) year and will continue to be inoperative, the board of county commissioners shall, within thirty (30) days after receipt of the petition, designate a time and place for a hearing to consider the dissolution of the district, and shall give notice thereof by one (1) publication in a newspaper of general circulation in the city wherein the district is located, said publication to be not less than ten (10) days prior to the date set for the hearing.

On the date set for the hearing, the commissioners shall hear any reasons why the district should not be dissolved. After the date of the hearing, the commissioners are authorized to adopt a resolution providing that the specified drainage district shall or shall not be disorganized and dissolved. Upon the adoption of such a resolution, the commissioners shall give notice thereof by publishing the resolution adopted once in a newspaper of general circulation in the city wherein the drainage district is to be dissolved. A certified copy of such resolution with proof of publication shall be filed with the county clerk. The effective date of the dissolution shall be the date of publication in the newspaper of general circulation in the city, unless the board of county commissioners shall specify a later date.

History: L. 1961, ch. 194, § 1; June 30.






Article 5 DRAINAGE IN VALLEY OF NATURAL WATERCOURSE

24-501 Drainage districts organized in valley of natural watercourse; procedure.

24-501. Drainage districts organized in valley of natural watercourse; procedure. For the purpose of increasing the drainage capacity of any natural watercourse by clearing it of all obstructions, excavating cutoffs, spillways and auxiliary channels and subject to the provisions of K.S.A. 19-270, a drainage district may be organized in the valley of any natural watercourse in Kansas, in the manner hereinafter provided.

History: L. 1911, ch. 170, § 1; R.S. 1923, 24-501; L. 1986, ch. 70, § 29; May 15.



24-502 Petition; time for hearing; notice.

24-502. Petition; time for hearing; notice. Whenever a petition describing the upper and lower boundaries of any proposed drainage district, and containing the names of at least two-fifths of the owners of the acreage of such district resident in Kansas whose lands in whole or in part are included within the proposed drainage district, shall be presented to the board of county commissioners of the county in which such lands are located, praying that a drainage district be incorporated and organized under the provisions of this act, it shall be the duty forthwith of such board of county commissioners to fix a time for the hearing of such petition, and to cause the county clerk to give notice thereof by one publication in some newspaper published and of general circulation in the county at least five days before the day fixed for the hearing.

History: L. 1911, ch. 170, § 2; March 27; R.S. 1923, 24-502.



24-502a Inclusion of land located in other benefit districts.

24-502a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-501 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 14; May 8.



24-503 Hearing on petition; report to secretary of state.

24-503. Hearing on petition; report to secretary of state. That at the time fixed for the hearing of the petition as provided in the next preceding section, it shall be the duty of the board of county commissioners first to ascertain and determine whether notice has been given of the time of hearing as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of that fact and cause the same to be entered upon its records, and thereupon to hear all persons in favor of or opposed to granting any prayer of the petition, and all other evidence that it may desire to hear for the purpose of ascertaining whether such petition contains the proper number of signers possessing the qualifications prescribed by this act, and whether the statements in said petition are true; and if upon such hearing it shall be found that such petition is in conformity to the requirements of this act, then such board of county commissioners shall make a declaration and finding to that effect, and shall thereupon, without unnecessary delay, report said findings to the secretary of state.

History: L. 1911, ch. 170, § 3; March 27; R.S. 1923, 24-503.



24-504 Proclamation by governor; date for election of directors; record of proceeding.

24-504. Proclamation by governor; date for election of directors; record of proceeding. Whenever a majority of the counties to be included within the proposed drainage district have reported in favor of the organization of the drainage district, under the provisions of this act, the secretary of state shall report the fact to the governor of Kansas, who shall declare, by suitable proclamation, the territory described in the petition and set forth in the reports of the commissioners to constitute a public corporation, and the freeholders owning lands within the bounds, and resident within the state of Kansas, to be incorporated as a drainage district under the name designated in the petition, and the territory and the freeholders thereof, who are residents of the state of Kansas, and their successors, shall constitute a body politic and corporate under the corporate name and shall give perpetual succession.

In the proclamation the governor shall designate the Tuesday following the first Monday in November of the odd-numbered year following the issuing of the proclamation on which an election shall be held in each of the counties to be included within the proposed drainage district for the purpose of electing directors of the corporation, in number and in the manner hereinafter provided. The secretary of state shall make and keep full and complete records of the organization of all drainage districts organized under the provisions of this act, showing the findings and decisions of the boards of county commissioners and all of the acts of the governor in connection with the organization thereof, a true and correct copy of which he shall forward to the boards of county commissioners within five days after the issuing of the governor's proclamation provided for in this section, and they shall spread the same upon their records.

History: L. 1911, ch. 170, § 4; R.S. 1923, 24-504; L. 2015, ch. 88, § 27; July 1.



24-505 Places for holding elections; judges and clerks.

24-505. Places for holding elections; judges and clerks. Promptly following the date of the governor's proclamation above provided for, and at least ten (10) days before each subsequent election, the respective county clerks of each of the counties to be included within the drainage district aforesaid shall designate a place or places for the holding of the election provided for in said proclamation and shall name three (3) judges and two (2) clerks for each of the precincts thus designated, who shall be resident freeholders of said district.

History: L. 1911, ch. 170, § 5; R.S. 1923, 24-505; L. 1953, ch. 194, § 1; March 31.



24-506 Board of directors, qualifications; term.

24-506. Board of directors, qualifications; term. (a) The board of directors of any drainage district incorporated pursuant to K.S.A. 24-501 et seq., and amendments thereto, shall consist of one person from each county in the district if the number of counties is odd, but if the number of counties is even, then there shall be an additional director at large. If the drainage district is located wholly within one county, the number of directors shall be three. Except as provided in subsection (b), the directors shall be freeholders who shall be residents of Kansas, whose lands in whole or in part are located within the district. The directors shall hold their offices for a term of four years and until their successors are elected and qualified. Elections to choose directors, except the first, shall be held on the Tuesday following the first Monday in November of the next odd-numbered year and every four years thereafter.

(b) If there are no residents in the drainage district, any owner of land within the district shall be a qualified voter and shall be qualified to hold the office of director.

History: L. 1911, ch. 170, § 6; R.S. 1923, 24-506; L. 1983, ch. 118, § 10; L. 2006, ch. 207, § 7; L. 2015, ch. 88, § 28; July 1.



24-507 List of freeholders; persons entitled to vote.

24-507. List of freeholders; persons entitled to vote. Within five days after receiving notice of the incorporation of any drainage district the county clerk shall ascertain from the tax rolls of the next preceding year the names of all freeholders resident in Kansas whose lands in whole or in part may be included within said district and deliver a certified list of the same to one of the persons appointed as judges of the first election to be held in the district, and at such election, and at all other elections held under this act, only persons who are eighteen (18) years of age and are freeholders resident in Kansas, whose lands in whole or in part are within the district, shall be permitted to vote, and they shall vote in the county within which their lands are located, but no discrimination shall be made on account of sex. The list so furnished by the county clerk shall not be conclusive, but the judges of the election may administer oaths and examine witnesses to determine the right of anyone to vote who may claim that he has been erroneously omitted from such list.

History: L. 1911, ch. 170, § 7; R.S. 1923, 24-507; L. 1972, ch. 124, § 2; Feb. 22.



24-508 Ballots and nominations.

24-508. Ballots and nominations. The ballots for the first election herein provided for shall be furnished by the county, and the county clerk is hereby instructed to place as candidates on said ballots the names of such electors, as defined in the next preceding section, as may be nominated for the office of director by petition signed by not less than five electors of the county entitled to vote at said election, and accompanied by the written consent of the freeholder so nominated to become a candidate for such office; and if there is to be elected a director at large, as hereinbefore provided, he shall be nominated by petition signed by not less than ten electors, and such petition, together with his written consent to become a candidate for said office, shall be filed with the clerk of each of the counties of said drainage district. All nominating petitions shall be filed with said clerks at least ten days prior to the date set for said election. At all succeeding elections for director the candidates shall be nominated in like manner but the petitions shall be filed with the secretary of the board of directors, who will cause to be placed on the ballots the names of all persons so nominated.

History: L. 1911, ch. 170, § 8; March 27; R.S. 1923, 24-508.



24-509 First election.

24-509. First election. At the time appointed therefor in the proclamation incorporating said drainage district, the first election shall be held, at which the directors provided for in this act shall be chosen. At this election the persons receiving the highest number of votes for county director in each county shall be declared elected county director, and the person receiving the highest number of votes for director at large in the entire district shall be declared elected director at large. The judges and clerks shall qualify, and the election shall be held, the results ascertained and the returns made in the same manner as is provided by law for general county elections, except as in this act provided: Provided, That the returns on the election of the director at large shall be made to the secretary of state, the returns canvassed and certificate of election issued as in the case of the election of state officers.

History: L. 1911, ch. 170, § 9; March 27; R.S. 1923, 24-509.



24-510 First meeting of directors; organization of board; definition of boundaries of district.

24-510. First meeting of directors; organization of board; definition of boundaries of district. The directors elected as provided in the next preceding section hereof shall meet on the second Tuesday of the first calendar month following their election, at the county seat of the county most centrally located in the district, and proceed to organize by electing from their own number a president, secretary and treasurer, and shall enter upon the duties of their offices. As soon as practicable thereafter they shall define the boundaries of the drainage district, and shall file the portion thereof relating to each county in which said district is located with the county clerk of such county. Said boundary line shall include all lands subject to overflow by the highest flood water.

History: L. 1911, ch. 170, § 10; March 27; R.S. 1923, 24-510.



24-511 Appeal on location of boundary line.

24-511. Appeal on location of boundary line. Any freeholder feeling aggrieved at the location of any portion of said boundary line may, within twenty days from the filing of said boundary with the county clerk, appeal to the board of directors, who shall, after due notice to the complainant, hold a session at some convenient place in the county in which the disputed boundary is located. At this session they shall hear all the evidence upon which such appeal is founded, as well as the evidence in favor of the location already made, and render such decision as they may find best subserves the ends of justice; and if any change be made in said boundary as a result of the hearing, such change shall be forthwith reported to the county clerk of the county in which such change is made.

History: L. 1911, ch. 170, § 11; March 27; R.S. 1923, 24-511.



24-512 Powers of district.

24-512. Powers of district. The board of directors of every drainage district incorporated under the provisions of K.S.A. 24-501 et seq., and amendments thereto, shall have the power:

(1) To adopt a seal.

(2) To determine and fix the district boundaries.

(3) To remove all obstructions from the channel of the watercourse.

(4) To commence and maintain suits against any and all persons or corporations unlawfully maintaining dams or other obstructions in the channel of the watercourse to compel the removal of the same.

(5) To exercise the power of eminent domain as to all lands necessary to the construction of cutoffs, spillways and auxiliary channels in accordance with K.S.A. 26-501 to 26-516, inclusive, and amendments thereto.

(6) To require that all bridges across the watercourses shall be of sufficient length or that they shall be provided with sufficient trestle work to permit the unobstructed flow of the waters at flood time.

(7) To construct cutoffs, spillways and auxiliary channels across railroads and highways, to compel the adequate bridging of the same and to compel the raising of the grades of the railroads and highways.

(8) To levy an annual tax not to exceed five mills on the assessed value of all tangible taxable property located within the district to constitute a general fund to meet the incidental expenses of the district.

If the board determines that a higher tax levy limit is necessary, it may adopt a resolution proposing to raise the limitation. Any proposed increase of the levy limitation shall be submitted for approval by the qualified voters of the drainage district. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question votes in favor thereof, the levy limitation may be increased.

(9) To issue bonds and to provide for the payment of the same. The whole amount of the bonds issued shall not exceed 50% of the assessed value of all lands and other real property within the district.

(10) To sue and be sued, and to perform any and all other acts not inconsistent with the provisions of K.S.A. 24-501 et seq., and amendments thereto, nor with the laws of the state of Kansas necessary to the accomplishment of the purposes stated in K.S.A. 24-501.

History: L. 1911, ch. 170, § 12; L. 1919, ch. 187, § 1; L. 1921, ch. 179, § 1; R.S. 1923, 24-512; L. 1963, ch. 226, § 1; L. 1963, ch. 234, § 61; L. 1983, ch. 118, § 11; July 1.



24-513 Engineer; salary; duties.

24-513. Engineer; salary; duties. The board of directors shall appoint a competent engineer, at such salary as they may deem proper, who shall make a careful study of conditions along the watercourses of the district, and prepare plans and specifications, together with estimates of the cost of making the improvements authorized in this act which he may deem necessary to be made, including the cleaning of the channels of the watercourses of all obstructions.

History: L. 1911, ch. 170, § 13; March 27; R.S. 1923, 24-513.



24-514 Rules for plans, specifications and estimates.

24-514. Rules for plans, specifications and estimates. That in making such plans, specifications and estimates, the engineer shall be guided by the following rules:

First, the work shall be so distributed that all parts of the district may receive as nearly as possible equal benefits therefrom.

Second, all proposed work must not only be beneficial, but it must be accomplished by the most economical method which will secure that benefit.

Third, no levees shall be constructed except the embankments provided for in this section.

Fourth, the plans for all artificial channels of whatsoever kind shall provide for an embankment on each side of the same of sufficient height and solidity to prevent the overflow of adjacent lands from such artificial channel: Provided, That the owner or owners of such adjacent lands may waive the right to have such embankments constructed.

Fifth, such embankments shall not be nearer to each other than the average width of the channel of the watercourse at the point where they leave it.

Sixth, the use of floodgates shall be avoided as much as possible, and to this end ditches of sufficient capacity to carry off the waters from adjacent lands shall be excavated on the outside of such embankments wherever it is practicable to do so.

Seventh, the entire estimated cost of improvements recommended shall not exceed fifty percentum of the value of all the lands and other real property included within the district.

History: L. 1911, ch. 170, § 14; L. 1921, ch. 179, § 2; March 17; R.S. 1923, 24-514.



24-515 Plans and data to be submitted to engineering school of state university or Kansas state university.

24-515. Plans and data to be submitted to engineering school of state university or Kansas state university. Said plans, specifications and estimates, together with the data upon which the same are based, shall be submitted by the board of directors to the school of engineering of the state university or state agricultural university for correction and approval, and all work done by said engineering school in connection with said plans, specifications and estimates shall be free of cost to the district. The district engineer shall make such changes in said plans, specifications and estimates as may be recommended by said school of engineering, unless they are found to be so grossly inaccurate as to render necessary an entirely new survey and new plans, specifications and estimates; in which event the board of directors shall forthwith appoint another engineer, who shall prepare a new set of plans, specifications and estimates in harmony with this act and in line with the recommendations of the school of engineering, and these plans, specifications and estimates shall be submitted for approval and correction to said school of engineering as hereinbefore provided.

History: L. 1911, ch. 170, § 15; March 27; R.S. 1923, 24-515.



24-516 Bond election; notice; canvass of returns.

24-516. Bond election; notice; canvass of returns. After the approval of the plans, specifications and estimates by the school of engineering, the board of directors shall order an election to be held, in the manner hereinafter provided, for the purpose of submitting to the electors of the district the proposition to issue improvement bonds for the purpose of carrying on the work laid out in said plans, specifications and estimates, or such portion thereof as the board of directors may deem necessary: Provided, That all work shall be done in harmony with the first subdivision of K.S.A. 24-514. A proclamation calling such election shall be published in at least one newspaper of each county in the district, stating the time and places when and where said election shall be held. Said proclamation shall be published at least ten days before the time set for said election and shall contain the names of the judges and clerks appointed for each precinct designated therein.

The polls shall be kept open from eight a.m. to six o'clock p.m., and the returns made and the results ascertained in the same manner as provided by law for general county elections, except that the returns shall be made to and canvassed by the board of directors of the district. The board of directors shall meet and canvass the returns of all such elections and declare the result, and if a majority of those voting at the election authorize the issuing of the bonds, the board of directors shall have power to issue the same and cause the work for which they were authorized to be done.

History: L. 1911, ch. 170, § 16; March 27; R.S. 1923, 24-516.



24-517 Issuance of bonds.

24-517. Issuance of bonds. All bonds issued pursuant to K.S.A. 24-501 et seq., and amendments thereto, shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009.

History: R.S. 1923, 24-517; L. 1983, ch. 118, § 12; July 1.



24-518 Record of bonds; levy for interest and sinking fund.

24-518. Record of bonds; levy for interest and sinking fund. A record shall be kept by the secretary of the board of directors of all bonds issued under this act, showing the date, number and amount thereof, and when the same become due, and it shall be the duty of the board of directors to annually levy and certify to the clerk of each county in which the drainage district is located a tax upon all of the lands and other real property in the county and within the drainage district sufficient in amount to pay the interest on all bonds, and after 10 years from the date of issue, and each year thereafter, to provide a levy sufficient for the redemption of maturing bonds. All special assessments for the redemption of bonds shall be levied against the property in proportion to the benefits derived from the improvements.

History: L. 1911, ch. 170, § 18; R.S. 1923, 24-518; L. 1983, ch. 49, § 74; May 12.



24-519 Benefits assessment commission; compensation, duties.

24-519. Benefits assessment commission; compensation, duties. The board of directors shall appoint, at such a salary as they shall determine, a benefits assessment commission, consisting of three disinterested members, one of whom shall be an engineer, who shall serve during the pleasure of the board of directors. The members of said commission shall receive pay for such time only as they may spend in the actual performance of their duties. It shall be the duty of this commission to assess the costs of improvements made against the separate tracts of land and other real property in proportion to the benefits derived therefrom.

History: L. 1911, ch. 170, § 19; R.S. 1923, 24-519; L. 1963, ch. 234, § 62; L. 1975, ch. 52, § 10; July 1.



24-520 Apportionment of benefits.

24-520. Apportionment of benefits. In apportioning benefits they shall be divided into two classes: First, general benefits, such as accrue to the district as a whole from the construction of such improvements. The cost of these benefits shall be assessed at an equal rate on the assessed value of all the lands and other real property included within the district. Second, special benefits, those of especial value to lands and other real property lying in the vicinity of such improvements, in addition to the general benefits; and the cost of such special benefits shall be borne by the land and other real property receiving the same, in proportion to said special benefits.

History: L. 1911, ch. 170, § 20; March 27; R.S. 1923, 24-520.



24-522 Prevention of overflow of natural watercourse.

24-522. Prevention of overflow of natural watercourse. The board of directors shall have charge of all embankments and other works or improvements constructed to prevent the overflow of any natural watercourse within their respective districts, and to protect and repair the same shall have power to employ guards and laborers, and to protect and superintend such work as may by them be deemed necessary, but all money expended for such purpose shall only be paid out of the general fund provided by the levy of a general tax on all the property of the district as hereinbefore authorized.

History: L. 1911, ch. 170, § 22; March 27; R.S. 1923, 24-522.



24-523 Filing of benefits assessment commission report; notice of assessments; appeal.

24-523. Filing of benefits assessment commission report; notice of assessments; appeal. The benefits assessment commission shall file their report with the board of directors, who shall file a certified copy of that portion pertaining to each county with the county clerk thereof, and notify each person or corporation interested of the amount of assessments levied against his property. Any person feeling aggrieved at any assessment of benefits levied may appeal to the board of directors within twenty days from the date of filing such awards and assessments with the county clerk.

History: L. 1911, ch. 170, § 23; R.S. 1923, 24-523; L. 1963, ch. 234, § 63; Jan. 1, 1964.



24-524 Hearing of complaints; notice; report.

24-524. Hearing of complaints; notice; report. Within thirty days from the expiration of the time for filing complaints as provided for in the next preceding section hereof the board of directors shall fix a time and place within the county in which the property of complainants is located, for the purpose of hearing such complaints. At least five days' notice of such meeting shall be given to all complainants whose property is located within the county. The board of directors shall hear and determine all matters relative to said complaints, keep a record thereof, and report their findings to the county clerk of the county in which such meeting is held, and such findings shall become an amendment of the report of the benefits assessment commission provided for in section 64[*] hereof.

History: L. 1911, ch. 170, § 24; R.S. 1923, 24-524; L. 1963, ch. 234, § 64; Jan. 1, 1964.

* "Section 64," evidently intended as "section 63," see 24-523.



24-525 Letting of contracts for work; bond of contractor.

24-525. Letting of contracts for work; bond of contractor. After an issue of bonds has been authorized by a vote of the electors of any drainage district, the board of directors thereof shall advertise for bids and let contracts for the proposed improvements in such manner as they may deem advisable: Provided, That all contracts shall be let to the lowest responsible bidder, who shall give a good and sufficient bond, to be approved by the board of directors, conditioned that he will perform the work within the time specified in his contract and in accordance with the plans and specifications of the engineer, and that he will hold the district harmless for any damages that may arise from his negligence, malfeasance or failure in connection therewith. No bid shall be accepted that shall be higher than the engineer's estimate of the cost of such improvement.

History: L. 1911, ch. 170, § 25; March 27; R.S. 1923, 24-525.



24-526 Smaller district previously organized; application of act.

24-526. Smaller district previously organized; application of act. If any drainage district organized under the provisions of this act shall include a smaller district previously organized under the laws of this state, the provisions of this act shall apply to all matters of drainage recited herein within said smaller district, and the board of directors of any drainage district so organized under this act shall have charge thereof: Provided, That if any work of a permanent nature, such as is described in K.S.A. 24-501, has been done by said smaller district, a value shall be placed upon said work by the benefits and damages commission provided for in this act, and the value thus fixed shall be paid by the larger drainage district aforesaid. But as to all matters not included within the provisions of this act said smaller district may remain a separate and distinct organization.

History: L. 1911, ch. 170, § 26; March 27; R.S. 1923, 24-526.



24-527 Directors; election.

24-527. Directors; election. All elections to choose directors, except the first, shall be in accordance with the provisions of K.S.A. 24-401 et seq., and amendments thereto.

History: L. 1911, ch. 170, § 27; R.S. 1923, 24-527; L. 1953, ch. 194, § 2; L. 1983, ch. 118, § 13; July 1.



24-527a Vacancy on board; appointment.

24-527a. Vacancy on board; appointment. Should a vacancy occur at any time in the office of a director of such drainage district, the remaining directors shall appoint from the taxpayers who are residents of the state of Kansas and otherwise qualified electors a person to hold the office of director until the next election.

History: L. 1953, ch. 194, § 3; March 31.



24-528 Scope and application of act.

24-528. Scope and application of act. The provisions of this act, and of this act alone, shall apply to all drainage districts organized under its provisions, and nothing herein shall be construed to amend or repeal any law now in force and effect, except insofar as K.S.A. 24-526 may modify the application of the laws under which said above smaller district may have been organized, with reference to the matters of drainage recited in K.S.A. 24-501.

History: L. 1911, ch. 170, § 28; March 27; R.S. 1923, 24-528.



24-529 Construction of 24-501 to 24-529.

24-529. Construction of 24-501 to 24-529. This act shall not be construed as repealing or modifying any of the drainage laws of this state and shall apply only to corporations organized hereunder and after the taking effect of this act.

History: L. 1911, ch. 170, § 29; March 27; R.S. 1923, 24-529.






Article 6 DRAINAGE IN ONE OR MORE COUNTIES

24-601 Formation of drainage district by owners of swamp or overflowed lands; articles of association.

24-601. Formation of drainage district by owners of swamp or overflowed lands; articles of association. Subject to the provisions of K.S.A. 19-270, a majority in interest of the owners in any contiguous body of swamp or overflowed lands in the state, located in one or more counties in this state, may form a drainage district for the purpose of having such land reclaimed and protected from the effects of water, by drainage or otherwise, and for that purpose may make and sign articles of association, in which shall be stated the name of the district, the limits of the proposed drainage district, which shall in no event embrace an area of less than 160 acres, the names and place of residence of the owners of the land in the district, and the description of each tract or parcel of land in the district owned by those who may organize the district and also the name or names and the description of the real estate owned by such as do not join in the organization of the district, but who will be benefited thereby, and such owners of real estate as are unknown may be set out in such article as such. The article shall further state that the owners of real estate so forming the district for such purpose are willing to obligate themselves to pay the tax or taxes which may be assessed against them to pay the expenses to make the improvements that may be necessary to effect the drainage of the lands so formed into a district, as provided by law, and after the article of association is signed the same is filed in the office of the clerk of the district court of the county in which such drainage district is located, or if such drainage district is composed of tracts or parcels of land in two or more different counties, then in the office of the clerk of the district court of the county in which the greater portion of the proposed drainage district is located, praying that they may be declared a drainage district under this article.

History: L. 1911, ch. 168, § 1; R.S. 1923, 24-601; L. 1983, ch. 118, § 14; L. 1986, ch. 70, § 30; May 15.



24-601a Inclusion of land located in other benefit districts.

24-601a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-601 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 15; May 8.



24-602 Summons to owners of real estate.

24-602. Summons to owners of real estate. Immediately after such articles of association shall have been filed, the clerk of the district court of the county in which the proposed district is located and in case the drainage district be composed of territory situated in the different counties, the clerk of the district court of the county in which the greater portion of the land of the proposed district shall be situated, shall issue a summons as now provided by law. Such summons shall be directed to the several owners of real estate in such proposed district who may be averred to be benefited thereby, but have not signed such articles of association, which shall be served as summons in civil cases. In case any owner or owners of real estate in such proposed district are unknown, or are nonresidents, they will be notified in the manner as nonresident defendants are now by law notified, that the articles of association as aforesaid have been filed, and the purpose thereof, and that the real estate of such owner or owners situated in such district, fully describing the same, will be affected thereby, and rendered liable to taxation, or assessment for the purposes of draining such district, and that application will be made to have such district declared a drainage district for the purpose of draining and reclaiming the same.

History: L. 1911, ch. 168, § 2; R.S. 1923, 24-602; L. 2007, ch. 190, § 4; July 1.



24-603 Objections of landowners heard by district court; finding of fact; exclusion of land not benefited.

24-603. Objections of landowners heard by district court; finding of fact; exclusion of land not benefited. (a) All owners of real estate in the district who have not signed the articles of association and who may object to the organization of the drainage district, after having been duly summoned, on or before the day they have been summoned to appear, shall file their objections, in writing, to the organization of the drainage district and why their land will not be benefited by drainage and should not be embraced in the the drainage district, and liable for taxation for the draining of the same. All such objections shall be heard by the court in a summary manner, without any unnecessary delay, and in case such objections are overruled, the district court shall, by its order duly entered of record, duly declare the drainage district a public corporation of this state with perpetual succession.

(b) The fact that the district contains 160 acres or more of wet, overflowed or submerged lands shall be sufficient cause for declaring the public utility of the improvements, and shall be sufficient grounds for declaring the organization a public corporation of this state. If any owner of real estate satisfies the court that the owner's real estate, or any part thereof, has been wrongfully included in the district, and will not be benefited thereby, then the court may exclude such real estate as will not be benefited and declare the remainder a district.

History: L. 1911, ch. 168, § 3; R.S. 1923, 24-603; L. 1983, ch. 118, § 15; L. 2007, ch. 190, § 5; July 1.



24-604 Record of proceedings.

24-604. Record of proceedings. Within twenty days after the said district has been declared a corporation by the court the clerk thereof shall transmit to the secretary of state a certified copy of the record relating thereto, and the same shall be filed in his office in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations. A copy of said record, together with a plat of the district shall also be filed in the office of the county clerk of the county, or counties, in which said district, or any part thereof, is situated.

History: L. 1911, ch. 168, § 4; May 22; R.S. 1923, 24-604.



24-605 Elections, supervisors and bonds and no-fund warrant issues; vacancies.

24-605. Elections, supervisors and bonds and no-fund warrant issues; vacancies. (a) Within 30 days after the district court has declared that the drainage district is organized, the clerk of the court shall call a meeting of the owners of the real estate located within the district for the purpose of electing a board of five supervisors to be composed of owners of real estate located within the district. A majority of the supervisors shall be residents of the county, or counties, in which the drainage district is located. Notice of such meeting shall be published at least 15 days prior to the meeting and shall specify the time, place and purpose of the meeting. The landowners, when assembled, shall organize by the election of a chairperson and a secretary of the meeting, who shall conduct the election. At such election and all succeeding elections, including elections to approve the issuance of bonds or no-fund warrants, each and every acre of land in the district shall represent one share and each owner shall be entitled to one vote for each acre owned in such district. A vote at any election may be cast by the landowner or by a legally appointed proxy.

At the first election one person shall be elected supervisor for a term of one year, two persons for terms of two years, and two persons for terms of three years, thereafter all supervisors shall be elected for terms of three years and until their successors are elected and qualified. Elections to choose supervisors or their successors shall be at the annual meeting of the owners of the real estate located within the district. Supervisors elected in any district prior to the effective date of this act shall hold their office until their successors are elected and qualified.

If a vacancy occurs at any time in the office of a supervisor of any such drainage district, the remaining supervisors shall appoint from the qualified residents in the district a person to hold the office of supervisor until the next election.

(b) For the purpose of determining the total number of acre votes which each landowner is entitled to cast at the meeting for the first election of supervisors, the clerk of the district court shall deliver to the secretary elected at the first landowners' meeting, at the time of the secretary's election, a written certificate, prepared from the proceedings in the district court for the formation of such drainage district, which sets forth the names of all landowners in the district and the legal description and acreage of all land located within the district. In all elections, except the first, the county clerk shall determine the names of all landowners within the drainage district and the number of acres owned by each landowner as of 20 days prior to the date of any election.

Any landowner within the district whose name or total acreage does not appear or appears incorrectly on such certificate may request the county clerk to add the landowner's name to the certificate or to correct the acreage on the certificate. The county clerk may administer oaths and affirm witnesses, take testimony and examine documents and records necessary to determine the qualification of any landowner to vote and the total acreage of the landowner. After the completion of the investigation, the county clerk shall issue a certificate stating that the landowner to whom the same is issued is entitled to vote and certifying the total acreage owned by the landowner to whom the certificate is issued. Such certificate shall be accepted by the judges and clerks of the election and the landowner shall be allowed to vote the number of acre votes stated in the certificate.

History: L. 1911, ch. 168, § 5; R.S. 1923, 24-605; L. 1931, ch. 186, § 1; L. 1983, ch. 118, § 16;. L. 1989, ch. 105, § 1; L. 1990, ch. 118, § 1; L. 1995, ch. 210, § 2; May 4.



24-606a Annual election of supervisors; notice.

24-606a. Annual election of supervisors; notice. Each year after the election of the first board of supervisors, at a time and place designated by the board of supervisors, the landowners within the drainage district shall meet and elect supervisors of the district. Unless waived in writing, notice of the time, date and place of such meeting shall be mailed at least 15 days prior to the meeting to the last known address of each owner of land in the district. Such notice shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district. Such notice shall be mailed and published by the secretary of the board. All such elections shall be conducted in the manner provided by K.S.A. 24-605, and amendments thereto.

History: L. 1989, ch. 105, § 2; July 1.



24-607 Oath of supervisors.

24-607. Oath of supervisors. Each supervisor, before entering upon his official duties as such, shall take and subscribe an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully and impartially demean himself in office as supervisor of the district in which he was elected and that he will not neglect any of the duties imposed on him by law.

History: L. 1911, ch. 168, § 7; May 22; R.S. 1923, 24-607.



24-608 Organization of board of supervisors; district treasurer; county treasurer's duties.

24-608. Organization of board of supervisors; district treasurer; county treasurer's duties. (a) Except as provided by subsection (b), the board of supervisors shall meet immediately after their election and select from their membership a chairperson and a treasurer. The board also shall select a secretary, who need not be a member of the board. The district treasurer shall give a bond in an amount approved by the board of county commissioners of the county in which the greater portion of the district is located. The bond shall be conditioned on the faithful and proper performance of duty. The treasurer shall have the same powers and duties stated in K.S.A. 24-415, and amendments thereto. The board may adopt a seal, with a suitable device, and shall keep a record of all its proceedings which shall at all times be open to the inspection of all owners of real estate in the drainage district. At each annual meeting the board shall make a report of what work has been done, and shall publish annually a statement of its receipts and expenditures in a legal newspaper printed, published and of general circulation in the county in which the district was organized.

(b) The board of supervisors may designate the county treasurer of the county in which the drainage district, or the largest portion thereof, is located, as ex officio treasurer of the drainage district, for the purpose of collecting and disbursing taxes and assessments. The treasurers of the counties in which the smaller parts of the district are located shall pay to the ex officio treasurer any and all funds collected by them for the benefit of the drainage district. The ex officio treasurer shall give a receipt for the funds received. A duplicate shall be filed in the office of the clerk of the county of which the person receiving same is treasurer.

It shall be the duty of the treasurer, who is ex officio treasurer of the drainage district, to pay any money of the drainage district on hand upon warrants, signed by the chairperson and attested by the secretary of the board of supervisors of the district, when presented for payment.

History: L. 1911, ch. 168, § 8; R.S. 1923, 24-608; L. 1983, ch. 118, § 18; July 1.



24-609 Topographical survey; classification and basis for assessment of benefits; maps and profile; engineer.

24-609. Topographical survey; classification and basis for assessment of benefits; maps and profile; engineer. The board of supervisors of any drainage district organized as aforesaid shall from time to time cause topographical surveys to be made of the district by an engineer licensed under the laws of this state. Such engineer shall make a complete topographical survey of said district and submit the same to the board of supervisors with maps and profiles of said survey and a full and complete plan of draining, reclaiming, and protecting the lands in the said district from the overflow of or damage by water, or floods; and also the physical characteristics and location of any right-of-way, roadbed, bridge or bridges and other property or improvements in said district belonging to or under the control of any railroad company; and shall also report the location of any and all public highways, which may be crossed by the right-of-way of any ditch, levee or other improvement planned for said district.

The said engineer shall also make an estimate of the cost of the entire drainage works and improvements required in said district to protect and reclaim said lands and property, showing the several items of the same. The said engineer shall go over and inspect and examine the lands in said district, the railroad rights-of-way, roadbeds, bridges, culverts, depot grounds, grades and all other railroad, telephone and telegraph property in said district; and shall also inspect and examine all other improvements, streets, highways and bridges belonging to any county, municipal or other corporation and which may be affected by the proposed drainage and reclamation works and improvements, and shall also examine the streams, watercourses, ditches, ponds, lakes and bayous within the district or which may be partly within and partly without said district. Such engineer shall assess, as hereinafter directed and according to the rules hereinafter prescribed the amount of the benefits which will accrue to each tract or parcel of land and corporate property above named by virtue of the works and improvements of said drainage district.

Each tract or parcel of land, rights-of-way, and railroad bed, bridges, culverts and depot grounds within the district shall bear its share of the entire cost and expenses incurred by said district in making said works and improvements in proportion to the benefits assessed whether such improvements be made on the tract or parcel of land, rights-of-way, or railroad roadbed or not. The engineer, in estimating the benefits to lands, streets, highways, railroad property, rights-of-way, railroad roadbeds, not traversed by such works and improvements, shall not consider what benefits will be derived by said lands after other ditches, improvements, or drainage plan shall be constructed, but only the benefits which will be derived by the construction of the aforesaid works and improvements as they afford drainage or an outlet for drainage, or protection from overflow or damage by water. No assessment shall be made of benefits to any lands upon any other principle than that of benefits derived, but all assessments shall be made upon the basis of benefits derived and secured by reason of the construction of said improvements and works affording drainage, for giving an outlet for drainage, protection from overflow, and damage from water. The benefits of public streets and highways, railroad property, rights-of-way and roadbed shall be assessed according to the increased efficiency and value added thereto by reason of and the protection derived from the aforesaid drainage works and improvements. Said engineer shall also classify said lots, tracts, lands, and other property according to the benefits that each may receive from said drainage improvement. The lots, tracts and lands receiving the greatest percentage of benefits shall be classified at 100, those receiving a less percentage of benefits at such less number as its benefit may determine.

The property of public and private corporations may be classified in a list by themselves, each according to the relation its total benefits bear to the total benefit in the district. The maps herein provided for shall be drawn upon a scale sufficiently large to represent all of the meanderings of the proposed improvements, and shall show the boundary lines of each lot, or tract of land, and each street, road, or railroad to be benefited thereby, the name of the owner of each lot, or tract of land, as it then appeared on the deed records, the authority or company having in charge or controlling each public or corporate street, road, or railroad, the distance in feet through each tract or parcel of land, the acreage thereof and such other matters as the surveyor or engineer deems material. The profile shall show the surface, the grade lines, gradients, fixed and working sections and said report shall be filed with the board of supervisors of said district within sixty (60) days after making said survey unless such period of time is extended by the board, provided that in any drainage district in which a topographical survey has already been made the board may employ an engineer to do only such work as they may deem necessary.

History: L. 1911, ch. 168, § 9; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-609; L. 1977, ch. 126, § 1; July 1.



24-610 Drain commissioner; term; duties; bond; oath.

24-610. Drain commissioner; term; duties; bond; oath. The board of supervisors of any district organized under this law shall appoint some competent person to award all contracts contemplated in this article to the lowest bidder, subject to the approval of the board of supervisors, except as herein otherwise provided, to be known as the drain commissioner. He shall hold his office for one year and until his successor is appointed and qualified. He shall have a general superintendence of all works put under contract by said district, subject to the supervision and control of said board of supervisors, and shall report the same when complete according to the terms and stipulations of the contract, and certify the same to the board of supervisors who shall review and accept or reject the work so completed.

Said drain commissioner shall, before entering upon the discharge of his duties, enter into bond with proper surety, subject to the approval of the board of supervisors in any sum not less than two thousand dollars and not more than ten thousand dollars, to the drainage district of which he shall be appointed drain commissioner, conditioned that he faithfully and honestly perform all the duties required of him by law, and deliver to his successor in office all instruments, papers and documents that may come into his hands by virtue of his office as said drain commissioner, and shall take and subscribe the said oath required by K.S.A. 24-607, which shall be endorsed upon his bond, and filed in the office of the county clerk of the county in which said district, or greater part thereof, shall be situated.

History: L. 1911, ch. 168, § 10; May 22; R.S. 1923, 24-610.



24-611 Annexation of land to district; procedures; limitations.

24-611. Annexation of land to district; procedures; limitations. (a) Subject to the provisions of K.S.A. 19-270, and amendments thereto, and if the board of supervisors determines that land located outside the district benefits by the drainage improvements of the district, the board shall present a petition to the board of county commissioners of the county in which the greater portion of the territory of the original drainage district is located asking for the extension of the territorial limits of the district to include such land. The board of county commissioners shall investigate such petition and determine whether such land should be included within the district.

(b) The petition submitted pursuant to subsection (a) shall:

(1) Describe the land proposed to be included within the drainage district by sections or subdivisions of sections, according to the government survey or by metes and bounds;

(2) state that the land and property thereon are subject to injury and damage from the overflow of some natural or manmade watercourse, naming or describing it;

(3) state that improvement of the channel of such watercourse, the construction and maintenance of levees, drains, ditches, dikes, jetties, riprap or other works are necessary to prevent such overflow;

(4) state that such improvement or works will be conducive to the public health, convenience or welfare; and

(5) contain a prayer that the land described in the petition be included within such drainage district. If any land requested to be included in the original drainage district is located within the corporate limits of any city, it shall be sufficient to describe such land by appropriate number as lots or blocks or parts of lots or blocks.

Whenever a petition is presented to the board of county commissioners pursuant to this section, the board of county commissioners shall fix a time for the hearing of such petition. Notice of such hearing shall be published at least once in a newspaper of general circulation in the county in which the land described in the petition is located at least 10 days before the date fixed for the hearing.

(c) Following such hearing, if the board finds the petition is in conformity to the requirements of this section and that the allegations thereof are true, the board shall make a finding and decision to that effect, and shall declare the land described in the petition to be annexed to and included within the original drainage district. No territory within any city located in a county having an assessed tangible valuation of more than $150,000,000 shall be included within any drainage district without the approval of the governing body of such city.

History: L. 1911, ch. 168, § 11; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-611; L. 1977, ch. 126, § 2; L. 2001, ch. 76, § 1; July 1.



24-611a Agreements to allow drainage from land located outside district.

24-611a. Agreements to allow drainage from land located outside district. (a) The board of supervisors and the owners of land which is located outside a drainage district organized pursuant to K.S.A. 24-601 et seq., and amendments thereto, may enter agreements allowing water from such land to drain into the drainage system of the district. All moneys received under such agreements shall be used for drainage district purposes.

(b) If the owner of any land which is located outside of any drainage district constructs any ditch or drain so that the water on such land will be drained into the drainage system of any drainage district or into any natural depression, draw or watercourse, or any artificial ditch, tile, or drain that drains into such drainage system, without first having entered into written agreement with the board of supervisors of such drainage district, the owner shall be deemed to have made voluntary application to be included in such drainage district and receive the benefits thereof. If by the natural grade and formation of such land, the surface or flood water, or both, therefrom are drained into any ditch, tile, drain, natural depression, draw or watercourse in such drainage system of such drainage district, the owner of such land shall be deemed to receive the benefits of such drainage system. The board of supervisors of such drainage district may bring an action in the county where such land or drainage district is located, stating the name of such owner, description of the land and of the ditch, drain or natural grade or formation leading into the system of such drainage district to recover payment for the benefit received and to include such land within the drainage district.

Any judgment so rendered may be filed in the office of the clerk of the district court of the county and become a lien on such land in like manner as other judgments. If any such land which drains or is drained into the drainage system of any other drainage district is located within a drainage district organized under any law of the state of Kansas, the drainage district in which such land so drained is located may be named the defendant instead of the owner of the land. In such case, the drainage district prosecuting such proceedings shall have the option of prosecuting the same in the district court in which such drainage district or the major portion thereof is located. If such proceedings are so prosecuted in the district court the proceedings shall be governed by the code of civil procedure. The district court may assess against the drainage district receiving the benefits of the drainage of its land into the system of another district an annual payment commensurate with such benefits. All money collected under this subsection shall be used for drainage district purposes.

History: L. 2001, ch. 76, § 3; July 1.



24-612 Rights of way and removal of obstructions in streams; eminent domain proceedings.

24-612. Rights of way and removal of obstructions in streams; eminent domain proceedings. When said board of supervisors, by order entered of record, has agreed upon a location or route for said ditch or ditches, and formulated a plan for the other improvements contemplated, then, they, in behalf of said district, shall have the right to acquire and if need be condemn any real estate, easement, or franchise, whether the same be within the limits of such district or outside its boundaries that may be necessary for a right of way over or upon which to construct and maintain the ditches, dikes, drains and other works contemplated by any of the provisions of this act, and when the board of supervisors is unable to agree with the owners of any such property as to the acquisition of such right of way, or if the owners are not residents of the county, or cannot be found, or are minors or persons of unsound mind, or incapable of making a legal contract, the board of supervisors, when other means are not specifically provided, may proceed to acquire such right of way under the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive. Said board of supervisors, in behalf of such district, shall have the right to acquire, and if need be, condemn in the same manner as hereinbefore provided for the acquirement and condemnation of rights of way, any natural or artificial obstruction in any existing watercourse and remove the same therefrom for the benefit of said district.

History: L. 1911, ch. 168, § 12; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-612; L. 1963, ch. 234, § 65; Jan. 1, 1964.



24-613 Hearing of objections to report of engineer; notice; filing of report.

24-613. Hearing of objections to report of engineer; notice; filing of report. Within ten days after the filing of the report of the engineer as provided by K.S.A. 24-609 with the chairman of the board of supervisors of the drainage district the chairman of said board shall call a meeting at some public place in the county, in which the said district was organized, at which meeting the said board shall fix the time and place in said county not more than fifty nor not less than forty days from the day of said meeting for the hearing of all objections to the report of said engineer, and to the classification of the lands and other property therein, and all objections made by the owner or owners of any land, property, easement or franchise upon which the said engineer proposes an assessment for benefits as to whether the said classification is fair and just, and as to whether the said proposed assessment of benefits exceeds the benefits derived to their respective lands, and property from the said drainage improvements and all other matters and things connected with the proposed classification and assessment of benefits, in any way affecting said lands and property.

The said board of supervisors shall give notice thereof by causing a publication to be given once a week for two consecutive weeks, in some newspaper published in each county in the district, the last publication to be at least ten days before the day set for the hearing. It shall not be necessary in said notice for the said board of supervisors to name the parties interested and it shall be sufficient to say:

"Notice is hereby given to all parties interested in the following described lands and property in ________ county, Kansas (here describe the lands and property) included within (here insert name of drainage district) that the engineer heretofore appointed to make a topographical survey of said drainage district and maps and profiles thereto, and a complete plan for draining, reclaiming and protecting said district and an estimate of the cost of the proposed drainage improvements and to assess benefits to the property and lands in said drainage district and to classify the same, filed his report with the board of supervisors of (here insert the name of the drainage district) on the ______ day of ________, 19__, and you and each of you are hereby notified that you may file objections to said report within the time fixed by law. ______________

Chairman of Board of Supervisors of Drainage District Number ______ of ______ County, Kansas."

A copy of the above notice fixing the time and place of said hearing together with a resolution adopting the same shall be spread on the records of the board. The said reports of the engineer shall be spread at large on the minutes of the proceedings of the board of supervisors of said drainage district, and the maps and profiles shall be placed on file with the secretary of said board where all persons interested may have access to the same.

History: L. 1911, ch. 168, § 13; May 22; R.S. 1923, 24-613.



24-614 Who may file objections to report; adjournments of hearings.

24-614. Who may file objections to report; adjournments of hearings. The drainage district by its attorney or any owner of land or other property in said district whose land or property may be affected thereby may file objections to said report or to any item of the classification or the assessment of benefits therein set out, within ten days after the last day of publication of the notice provided for in the preceding section. All objections shall be heard by the board of supervisors fully and fairly and as speedily as may be to carry out liberally the purposes and needs of such drainage district. It shall not be necessary for said drainage district to file any answer or other pleadings to the objections, claims or other pleadings filed by said persons in answer to said proposed assessments as provided in this section, but said matters shall be deemed denied and said drainage district shall have the right to interpose any matters in defense thereto which it may have: Provided further, That said board of supervisors may adjourn any hearing or hearings for good cause from day to day, or to some future day as they may deem best, and that said property owners for good cause shown by affidavit of themselves or agents may have said hearings adjourned for a period not to exceed two weeks.

History: L. 1911, ch. 168, § 14; May 22; R.S. 1923, 24-614.



24-615 Powers and duties of board upon hearing objections to report; no appeal, when; board may modify decision.

24-615. Powers and duties of board upon hearing objections to report; no appeal, when; board may modify decision. At the time and place fixed in said notice the board of supervisors shall meet for the hearing of the objections. If they find that due notice has not been given as required by this act, they shall continue the hearing to a date to be fixed by them, and order the publication of the notice as hereinbefore provided, and when they find that due notice has been given, they shall proceed to hear any objection or objections that may have been filed upon which an issue has been made, and for that purpose shall have the power to subpoena, swear and examine witnesses and to do all things necessary and incidental to a proper hearing and adjudication of said issue and shall examine the maps, profiles, plans and reports of said engineer and the items of the estimated cost of the drainage improvement recommended, and the classification of the land and property in said district and the assessment of the benefits to the same as proposed by said engineer.

After due consideration of all the evidence before them the said board of supervisors shall have power to adopt, amend, modify or reject the plan for the reclamation and protection of the land and property in said district recommended by the said engineer and to determine the location, character and extent of the work and improvement necessary to be undertaken by said district and estimate the cost thereof. From the decision of the said board on these matters no appeal will lie, but upon a proper showing at any time thereafter the said board may modify their order should such a modification be necessary to promote the welfare of the drainage district. The drainage board shall also have the power to establish the classification of the lands and property, and to determine and adjudicate the total amount of benefit that will accrue to each lot, tract, or parcel of land or other property in said district from the drainage improvement.

If an objection is overruled, the board may approve and confirm or modify the report as to the property affected, but if the objections are sustained the board may amend, or modify the report in any particular, and if they find that said classification or assessment of benefits to the land and other property to be in any respects inequitable either less than or in excess of the benefits accruing to said lands and property from said drainage improvements or in any particular unfair and unjust, they shall so order, and they shall thereupon so amend, adjust and equalize the said classification and benefits as may appear fair, just and equitable to them. And when said board has in said manner adjusted, equalized and determined the classification of and assessment of total benefits to the lands and other property in said district as above required they shall enter an order confirming the same: Provided, That all pleadings and other papers filed in the matter of said hearing shall be filed with the secretary of said board of supervisors and subpoenas and other process shall be issued by said secretary and the secretary shall be empowered to administer oaths to witnesses and to certify to records and papers under the seal of said drainage district.

History: L. 1911, ch. 168, § 15; May 22; R.S. 1923, 24-615.



24-616 Hearings to objections to engineer report; costs; fees.

24-616. Hearings to objections to engineer report; costs; fees. The cost of said hearing in case of contest shall be taxed and assessed as follows: First, if the said matter shall be determined by said board against the parties' contention objecting to said assessment, all costs upon the hearing of his said objections shall be adjudged against said objector. And said board of supervisors shall have the right to recover the same from said objector or objectors for the benefit of said drainage corporation, in a civil action for that purpose before any court of competent jurisdiction in the names of said drainage corporation. Second, in case said matter is finally determined by said board of supervisors partly in favor of and partly against the contention of any objector, or objectors, the costs shall be apportioned against the drainage district and said objectors as said board shall deem just and equitable. Third, in case the contentions of said objectors are wholly sustained and the matter is fully determined in their favor by said board, the costs shall be paid by said drainage district. The fees allowed upon said hearing shall be the same as those prescribed by K.S.A. 28-127.

History: L. 1911, ch. 168, § 16; R.S. 1923, 24-616; L. 1974, ch. 446, § 10; July 1.



24-617 Appeal from decision of board; bond; transcript; procedure.

24-617. Appeal from decision of board; bond; transcript; procedure. Any person or corporation who has filed objections and had a hearing as herein provided feeling aggrieved by the decision and judgment of the said board of supervisors, may appeal to the district court within and for the county in which said drainage district was originally established, upon giving a bond conditioned the same as in appeals to the district court in civil actions from justices of the peace in this state, and payable to said drainage corporation, and in addition thereto conditioned that they will pay all damages which may accrue to said drainage district by reason of said appeal, which bond shall be approved by the secretary of said board of supervisors, and filed with said secretary within ten days after the rendition of the decision appealed from. Within ten days after the filing of said bond said secretary shall make and file a transcript of said hearing together with all the papers relating thereto, with the clerk of the district court, to which said matter has been appealed.

Upon the filing of said transcript and bond the said district court shall have jurisdiction of said cause, and the same shall be docketed and filed as in appeals in other civil actions to said court, and said court shall hear and determine all such objections in a summary manner as a case in equity, and shall increase or reduce the amount of benefit on any tract where the same may be required in order to make the apportionment equitable. All objections that may be filed shall be heard and determined by said court as one proceeding and only one transcript of the final order of the board of supervisors fixing the apportionments or benefits shall be required. The clerk of the district court shall forthwith certify the decision of the court to the board of supervisors who shall take such action as may be rendered necessary by such decisions.

History: L. 1911, ch. 168, § 17; May 22; R.S. 1923, 24-617.



24-618 Tax levies; installments; correction of assessments; certification of levies.

24-618. Tax levies; installments; correction of assessments; certification of levies. As soon as the said board of supervisors have adjudicated, fixed and established the classification and benefits as provided by K.S.A. 24-615, they may at once levy a tax on the lands and other property in said district to which benefits have been assessed, equal in amount to the cost of said drainage works and improvements as estimated by the said engineer and modified and confirmed by said board plus the actual expenses of organizing said district, the probable working and administrative expenses and damage (as estimated by the said board of supervisors) in the completion of said works and improvements, and the carrying out the objects of said district, and in case bonds are issued as provided in this act, then the amount of interest (as estimated by the board of supervisors) which will accrue on such bonds shall be included, and added to the said tax. The said tax shall be apportioned to and levied on each tract of land or property in said district in proportion to the benefits assessed and not in excess thereof. The board shall determine whether the said tax shall be collected and paid in a single assessment, or be divided into not exceeding twenty annual installments. The said levy of the tax, when so fixed and determined, shall be evidenced and certified by the said board of supervisors, to the county clerk of each county in which lands of the said district are situated which certificate shall be substantially in the following form:

State of Kansas, __________ County, ss.

To ________ county clerk of said county: This is to certify that by virtue of the provisions and terms of section ________ of article ________ of chapter ________ of the Laws of Kansas for 1911, the board of supervisors of (here insert the name of drainage district in the state of Kansas), have and do hereby levy the special tax provided for in said section on the lands and property situated in your county, described in the following table: In which table are first, the names of the owners of said lands and property as they appeared in the decree of the district court organizing said district, or as then shown by the deed records of said county; second, the description of the said lands and property opposite the names of the owners; third, the amount of the said tax levied on each tract of land or piece of property; (here insert such table). The said tax shall be collected and payable in ____________ annual installments, the amount of each annual installment, will be certified to you not later than the first day of September in each year. Witness the signature of the chairman of the said board of supervisors, attested by the seal of said districts and the signature of the secretary of said board this _______ day of __________ A.D. 19__.

____________, Secretary.  ____________,President.

The said county clerk shall file said certificate in his office and record the same: Provided further, That if for any reason the cost of the drainage works and improvements exceeds the amount of tax levied against the lands and property in said district as above set out, the board of supervisors may levy such other and further installments as may be necessary to complete the said works and improvements, but the total amount of all such levies and installments shall in no event exceed the total amount of benefits assessed to the lands and property in said district, such additional cost shall be apportioned to the lots, tracts, land and property in the same proportion as in the first apportionment. The said board of supervisors shall file notice thereof by causing a publication to be made once a week for two consecutive weeks in some newspaper published in each county in the district, the last publication to be at least ten days before the day set for the hearing: Provided further, That the board of supervisors may correct erroneous assessments and grant relief therefrom, and may correct clerical or other manifest errors in the schedules of the apportionment of the cost, discovered after being certified to the county clerk. The said board of supervisors shall annually thereafter determine, order and levy the amount of the installment of the tax thereinbefore named which shall become due and be collected during said year at the same time that state and county taxes are due and collected, and in the case bonds are issued as provided by K.S.A. 24-620, then the amount of the interest which will accrue on said bonds shall be included and added to said tax, which said annual installment and levy shall be evidenced and certified by the said board not later than September 1 of each year to the county clerk of each county in which lands of the said district are situated which certificate shall be substantially in the following form:

State of Kansas, County of __________, ss.

To __________ county clerk of said county: This is to certify that by virtue of the provisions of section ____ of article ____ of chapter ____, Session Laws of Kansas, 1911, the board of supervisors of __________ district including lands and property in the counties of _________, in state of Kansas, have and do hereby levy the annual installment of the total tax heretofore certified to you under the direction of said section 18 of this act on the lands and property situated in your county described in the following table in which are: First, the names of the owners of said lands and properties as they appear in the decree of the district court organizing said district, or as shown by the certificate heretofore filed showing the total assessment against said property; second, the description of said lands and property opposite the names of the owners; and third, the amount of said annual installment and interest levied on each tract of land or piece of property (here insert table). The said installment of tax shall be collectible and payable the present year at the same time that state and county taxes are due and collected. Witness the signature of the chairman of the said board of supervisors, attested by the seal of the said district and the signature of the secretary of the board this __________ day of ________ A.D. 19__.

__________, Secretary.   __________, President.

Which said certificate shall be filed in the office of said clerk and the said annual installment of said total tax so certified shall be extended by said county clerk on the tax books of the county against the real estate, right of way, road or property to be benefited, situated in such drainage district in the same manner that other taxes are now extended on the tax books of the county in column under the head of "Drainage Tax" and shall be collected by the treasurer of the county in which the real estate is situated on which the tax is levied at the same time, and in the same manner, that the state and county taxes on said property are collected. Said county clerk shall be allowed the same fees as he receives for like service in other cases.

History: L. 1911, ch. 168, § 18; L. 1911, H.J.R. No. 15, p. 277; May 22; R.S. 1923, 24-618.



24-619 Supplemental assessments.

24-619. Supplemental assessments. Whenever it shall appear to the satisfaction of the board of supervisors that the levy theretofore made will be insufficient to pay the cost of the improvement or to pay the interest and principal of the bonds which the district desires to issue to pay the cost of such improvement and that therefore a supplemental assessment is necessary to be made as in this act provided, the board shall by resolution duly passed and entered in the record of its proceedings, declare the amount of such deficit and the purposes to which such additional assessment should be applied and shall thereupon cause to be made a supplemental assessment roll which shall apportion the amount necessary to be raised and declared as aforesaid upon the lands in the proportion of the former assessment, and shall set opposite each parcel of land (described by its legal description) the amount of such supplemental assessment expressed in dollars and cents.

But upon said roll the real estate and the amount of the several assessments may be described by current and usual abbreviations if the board so desire. And thereupon the board shall proceed to enter judgment by confirmation upon said supplemental assessment roll. Said supplemental levy or assessment shall be levied and certified in all respects as herein provided for levy and assessment of taxes. And from time to time and as often as occasion may arise, supplemental assessments may be levied as in this section provided. In the event that any supplemental assessment is levied before any bonds are issued by the district, it shall be divided into installments payable when the installments of the first or original assessment is payable and shall be collected therewith, and together they shall constitute one fund against which drainage bonds may be issued as in said act to which this is an amendment provided.

History: L. 1911, ch. 168, § 19; May 22; R.S. 1923, 24-619.



24-620 Expenses apportioned to street, highway or railroad; collection.

24-620. Expenses apportioned to street, highway or railroad; collection. That when any ditch, drain, improved watercourse, dike, levee or other drainage improvement located and established under this act crosses, drains or protects, either in whole or in part, any street, highway, public or corporate road or any railroad, or benefits any or either of said streets, road or railroad the board of supervisors shall apportion and set off to the county if a county road, or township if a township road, or to a company if incorporated, or a railroad or to a city or village if a street or alley, a portion of the costs and expenses of the whole drainage improvement the same as to private individuals and in proportion to the benefits conferred by such drainage improvement in said streets, roads and railroads.

Any apportionment of the costs and expenses of the drainage improvements that may be levied as a special tax or assessment against the property of any corporate road, or any railroad or any telegraph or telephone company for benefits accruing to the property of any said corporations situated within the physical boundaries of such drainage district, shall be enforced and collected in the same manner that state and county taxes are enforced against them under the general revenue law of the state. Any apportionment of the costs and expenses aforesaid to a county, township, city or village shall be filed as a claim with the county, township, or city clerk as the case may be, and may be enforced and collected as other judgments against such corporations are enforced and collected.

History: L. 1911, ch. 168, § 20; May 22; R.S. 1923, 24-620.



24-621 Issuance of bonds; levy to pay bonds; temporary loan.

24-621. Issuance of bonds; levy to pay bonds; temporary loan. The board of supervisors may issue negotiable general obligation bonds of the drainage district in an amount not in excess of the total cost of the project completed as provided by this act. Such bonds shall bear interest, be authorized, issued, registered by the state treasurer and sold in accordance with the general bond law.

Before such bonds are issued any person or corporation whose land or property has been assessed for benefits by the district, may pay the total amount of the cost and expenses apportioned to and levied as a tax against such lands and property or any lot, tract, or subdivision thereof as set out in the assessment roll. The amount of bonds to be issued shall be reduced by the amount paid.

When such payment has been made to the board of supervisors they shall place the sum received in the depository provided by this act and shall give such owner an acquittance showing such payment. The lands and property upon which payment has been made shall be released from the lien of such drainage tax and the bonds and the interest thereon shall be chargeable solely against the lots, tracts, lands and property not making such payment. The drainage district board shall certify to the county clerk a list of the lands and property recorded in the office of the county clerk. Before funds can be secured by the levy of a tax or the sale of bonds, the board of supervisors of such drainage district shall have power to borrow money and pledge the credit of the district for the payment of the same with interest in any sum not to exceed $5,000 to pay the necessary cost and expense of the organization and incorporation of the district and all other legitimate charges and expenses incurred by the board and its officers and employees in performing the services and duties required of them by this act.

History: L. 1911, ch. 168, § 21; L. 1911, H.J.R. No. 15, p. 277; R.S. 1923, 24-621; L. 1981, ch. 163, § 1; July 1.



24-622 Resolution for bond issue.

24-622. Resolution for bond issue. Before issuing any bonds the board shall pass a formal resolution in which shall be found and declared (1) the total amount of the tax as confirmed (both by the original and by the supplemental assessment, if any), (2) and the total amount of the deductions if any thereon, (3) the estimated cost of collection, and (4) the total amount of the next tax available for the payment of the principal and interest on the bonds the district shall intend to issue. The board shall then in said resolution divide the total levy theretofore made into convenient installments, and opposite each shall set the year in which they shall become payable respectively. The board shall then (in said resolution) authorize the bonds which the district proposes to issue, fixing the terms, date and maturities thereof in such a manner that the installments of tax will be sufficient to pay the corresponding installments of bonds as and when they become due. In the same resolution the board shall provide that in due time, manner and season it will cause the annual levy to be made in compliance with such resolution, and thereupon the fund to the extent that it may be necessary to pay said bonds shall be pledged and hypothecated to the payment of said bonds which said pledge and hypothecation to the amount so expressed and declared shall be superior to any other charge against the same.

History: L. 1911, ch. 168, § 2; May 22; R.S. 1923, 24-622.



24-623 Lien of assessments; sinking fund.

24-623. Lien of assessments; sinking fund. All the assessments of real property and easements shall be a lien against the said property assessed from and after the first day of November in the year in which it is assessed and shall draw interest at the rate of ten percent per annum from the 10th day of May of the year following such assessment. And such lien is not removed until the assessments in the same manner as other taxes against real estate are collected, and the taxation laws of the state for the collection and sale of land for such taxes are hereby made applicable to the collection of assessments under this act and when bonds have been issued by the drainage district the taxes so collected to pay the same shall constitute a sinking fund to be used for the payment of said bonds and the interest thereon.

History: R.S. 1923, 24-623; L. 2010, ch. 26, § 2; July 1.



24-624 Sale of bonds; use of proceeds; deposit of money.

24-624. Sale of bonds; use of proceeds; deposit of money. The board may sell bonds from time to time in such quantities as may be necessary and most advantageous, to raise money for the construction of ditches and works and the acquisition of rights of way and property and otherwise to carry out the object and purpose of this act. Such bonds shall be sold as provided by law. The proceeds of the sale of such bonds or any of them, shall be used to pay for the works and improvements in the drainage of the district, and such costs, expenses, fees and salaries as may be authorized by law. The money derived from the sale of any bonds shall be deposited by the board of supervisors with some bank in any county in the district under such conditions as the board may prescribe and may be withdrawn from such depositary when ordered by the board on check or warrant signed by the chairperson and countersigned by the secretary thereof. And such depositary shall execute and deliver to the board of supervisors of such drainage district a bond with good and sufficient sureties to be approved by the board of supervisors, conditioned that such depositary shall account for, safely keep and pay over as required by law and as ordered to do by the board of supervisors any and all money received by such depositary, on account, for the drainage district.

History: R.S. 1923, 24-624; L. 1989, ch. 48, § 83; July 1.



24-625 Powers and duties of board; works affecting highway, railroad or state property.

24-625. Powers and duties of board; works affecting highway, railroad or state property. In order to effect the drainage of said district the board is authorized to clean out and remove all obstructions from the bed of any stream, creek, bayou, or any other watercourse in said district, to straighten or shorten and deepen or widen the course in said district, to straighten the bed of any stream and construct a new channel therefor, and to fill up any channel, or part of a channel of any stream, creek, bayou, or other watercourse in order to turn the direction of the volume of water or to concentrate the water so as to deepen and form a new main channel.

The said board shall have the power to construct the said works across any street, avenue, highway, railway, ditch or flume which the route of said ditches may intersect or cross, in such a manner as to afford security for life and property but the said board shall restore the same, when so crossed or intersected, to its former state as near as may be, or in a sufficient manner not to have impaired unnecessarily its usefulness; and every company whose railroad shall be intersected and crossed by said works shall unite with said board in forming said intersections and crossings and shall grant the privilege aforesaid; and if such railroad company and said board, or the owners and controllers of said property, thing or franchise so to be crossed, cannot agree upon the amount to be paid therefor, or the points or the manner of said crossings, the same shall be ascertained and determined in all respects as is provided in respect to the taking of land. The right of way is hereby given, dedicated and set apart, to locate, construct and maintain said works over and through any of the lands which are now, or may be property of the state.

History: L. 1911, ch. 168, § 25; May 22; R.S. 1923, 24-625.



24-626 Letting of contracts for improvements; bond of contractor; work under direction of drain commissioner.

24-626. Letting of contracts for improvements; bond of contractor; work under direction of drain commissioner. After the board of supervisors have certified the total levy of the costs and expenses of the drainage improvements to the county clerk as directed by this act, they may proceed to let a contract for the construction of such improvements; and for that purpose they shall give notice by publication thereof for twenty days in a newspaper of general circulation in the county or counties in which the drainage district is situated, and in such other newspapers as they may deem advisable, calling for sealed bids for the construction of said improvements or any part thereof, notifying the public thereby of the time and place where such bids will be received and opened, and where the plans and specifications may be seen.

On the day fixed the board shall open and consider the bids and may let the contract for the whole work, or any part thereof, to the lowest responsible bidder, or may reject any and all bids and readvertise for proposals, or may proceed to construct the work under their own superitendence. Contract for the purchase of materials shall be awarded to the lowest responsible bidder. The person to whom a contract is awarded shall enter into a bond with good and sufficient sureties to be approved by the board, payable to the district for its use, for the amount of the contract price, conditioned for the faithful performance of such contract. The work shall be done under the direction and to the satisfaction of the drain commissioner, and subject to the approval of the board.

History: L. 1911, ch. 168, § 26; May 22; R.S. 1923, 24-626.



24-627 Scope of act.

24-627. Scope of act. None of the provisions of this act shall be construed as repealing or in any wise modifying the provisions of any other act relating to the subject of draining, reclaiming, or protecting swamp, overflowed, or submerged lands. Nothing herein contained shall be deemed to authorize any person or persons to divert the water of any river, creek, stream, canal, or ditch from its channel to the detriment of any person or persons having any interest in such river, creek, stream, canal, or ditch, or the waters therein, unless previous compensation be ascertained and paid therefor, under the laws of this state authorizing the taking of private property for public use.

History: L. 1911, ch. 168, § 27; May 22; R.S. 1923, 24-627.



24-628 Outlet or discharge of more than one district into stream; apportionment of cost.

24-628. Outlet or discharge of more than one district into stream; apportionment of cost. When two or more districts have their outlet or discharge into the same natural or man-made watercourse or stream and it becomes necessary to maintain, deepen, enlarge or otherwise improve the natural or man-made watercourse or stream each district shall be assessed for the cost of such work in the same ratio to such total cost as the discharge of waters of such district bears to the combined discharge of waters of all districts emptying into the natural or man-made watercourse or stream. No district shall be liable to contribute for any improvement or costs and expenses incurred in improving the natural or man-made watercourse or stream above the point of discharge of the waters of such district into such natural or man-made watercourse.

History: L. 1911, ch. 168, § 28; R.S. 1923, 24-628; L. 1996, ch. 92, § 1; July 1.



24-629 Outlet for lateral drains.

24-629. Outlet for lateral drains. The owner of any land, lot or premises that have been assessed for the payment of the cost of the location and construction of any ditch, drain or watercourse, as hereinbefore provided, shall have the right to use the ditch, drain or watercourse as an outlet for lateral drains from said land, lot or premises.

History: L. 1911, ch. 168, § 29; May 22; R.S. 1923, 24-629.



24-630 Subdistrict where land separated from drainage; petition.

24-630. Subdistrict where land separated from drainage; petition. If any person who owns land within the drainage district which has been assessed for benefits and which is separated from the ditch, drain or watercourse for which it has been assessed, by the land of another or others, shall desire to ditch or drain his said land across the land of such other or others into such ditch, drain or watercourse and shall be unable to agree with such other or others on the terms and conditions on which he may enter upon their lands and construct such drain or ditch, he may proceed in the manner in this act provided, and the ditch or drain which he shall construct or cause to be constructed shall be considered to be conducive to the public health, welfare, convenience and utility to promote which said drainage district was established.

He may file his petition with the clerk of the district court asking the said court to establish a subdistrict within the limits of the original district for the purpose of securing more complete drainage, describing the lands to be affected thereby by metes and bounds or otherwise so as to convey an intelligent description of such lands; and all proceedings shall be the same as herein provided for the establishment, formation and construction of original districts and improvements thereof including the assessment of damages, the assessment of benefits and when established and constructed, it shall be and become a part of the drainage system of such drainage district and be under the control and supervision of the board of supervisors.

History: L. 1911, ch. 168, § 30; May 22; R.S. 1923, 24-630.



24-632 Warrants.

24-632. Warrants. The law of this state, under which county warrants are issued, sold, transferred, assigned, presented for payment and paid, shall apply to all warrants issued by virtue of this act.

History: L. 1911, ch. 168, § 32; May 22; R.S. 1923, 24-632.



24-633 Compensation and expenses of officers and employees.

24-633. Compensation and expenses of officers and employees. The board of supervisors, except where otherwise provided shall by resolution, at time of hiring or appointing, provide for the compensation for work done and necessary expenses incurred by any officer, engineer, attorney, or other employee, and shall also pay the fees of all court and county officers who may by virtue of this act render service to said district.

History: L. 1911, ch. 168, § 33; May 22; R.S. 1923, 24-633.



24-634 Levy upon lands for repair of improvements; assessment of costs where repair made necessary by negligence of landowner.

24-634. Levy upon lands for repair of improvements; assessment of costs where repair made necessary by negligence of landowner. If at any time after the final construction of said improvements the same shall become out of repair, obstructed, inefficient, or defective from any cause, the said board of supervisors may order an assessment upon the lands in said drainage district for the purpose of placing the same in proper and suitable condition for drainage purposes, using the original assessment upon the property in said district as a basis to ascertain the ratio that each separate tract or lot of land or property bears to the whole amount to be levied and said board shall fix and determine the amount of the assessment or tax that shall be levied against each separate piece of property in said district, and to meet the requirements of this act, which said assessment shall be limited to the amount necessary to make and complete said repairs, remove said obstruction or remedy any such defect or defects, and shall be levied and collected in the same manner as other assessments provided for in this act for the location, construction and operation of said system of drainage are collected and expended: Provided, That if the repair is made necessary by the act or negligence of the owner of any land through which such improvement is constructed, or by the act or negligence of his agent or employee, or if the same is filled and obstructed by the cattle, hogs or other stock of such owner, employee or agent then the cost thereof shall be assessed and levied against the lands of such owner alone.

History: L. 1911, ch. 168, § 34; May 22; R.S. 1923, 24-634.



24-635 Overseers; appointment; powers and duties.

24-635. Overseers; appointment; powers and duties. For the purpose of preserving any ditch, drain, dike or other works constructed or erected under the provisions of this act the board of supervisors shall have the power to appoint not more than three overseers of their respective districts, who shall hold their offices for a term of one year; whose duty it shall be to keep the ditches, drains, dikes and other works erected or constructed for the reclamation of the lands in the drainage district in good repair, and remove all obstructions from all ditches, drains or watercourses within their respective districts. It shall also be the duty of said overseers to cause the arrest of all persons who shall be known to have filled up, or put any timber or brush into, or to have in any way obstructed any ditch, drain or watercourse, or have damaged any dike or other work erected or constructed for the reclamation of lands as aforesaid, within their respective districts, and bring them before a court having jurisdiction for trial and punishment.

History: L. 1911, ch. 168, § 35; R.S. 1923, 24-635; L. 1977, ch. 105, § 11; July 1.



24-636 Civil liability for obstructing or injuring property; penalty.

24-636. Civil liability for obstructing or injuring property; penalty. If any person shall willfully obstruct or injure any ditch, drain, or watercourse, or damage or destroy any dike or other work constructed under the provisions of this act, he shall be liable to the drainage district for the full amount of the injury occasioned by the damage thereto, the same to be recovered by a civil action, in the name of the district before any court having jurisdiction thereof, and in addition thereto shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not exceeding the sum of one hundred dollars and may be imprisoned until such fine and costs of prosecution are paid.

History: L. 1911, ch. 168, § 36; May 22; R.S. 1923, 24-636.



24-637 Construction of act; defects in assessments; modification of assessments.

24-637. Construction of act; defects in assessments; modification of assessments. This act shall be liberally construed to promote the drainage and reclamation of wet, overflowed or submerged lands, and the establishment of said corporation and the collection of assessments shall not be defeated by reason of any defect in the proceedings occurring prior to the judgment of the court, or of the board of supervisors confirming and establishing the assessment of benefits and injuries, but such judgment shall be conclusive and final that all prior proceedings were regular and according to law, nor shall any person be permitted to take advantage of any error, defect or informality, unless the person complaining thereof is directly affected thereby, at any stage of the proceedings, and if the court or board of supervisors shall deem it just to release any person, or modify his assessment or liability; it shall in no manner affect the right or liability of any other person.

History: L. 1911, ch. 168, § 37; May 22; R.S. 1923, 24-637.



24-638 Contest of assessments.

24-638. Contest of assessments. The collection of assessments to be levied to pay for the location, construction, maintenance, or repair of any ditch, levee, dike, or watercourse, shall not be enjoined nor declared void; nor shall said assessment be set aside in consequence of an error, omission, or irregularity committed or appearing in any of the proceedings provided for by this act and no injunction shall be allowed restricting the collection of an assessment until the party complaining shall first pay to the county treasurer the amount of his assessment, which amount so paid may be recovered from said district in an action brought for that purpose in case said injunction is made perpetual.

History: L. 1911, ch. 168, § 38; May 22; R.S. 1923, 24-638.



24-639 District to be body politic and corporate; corporate name; general powers.

24-639. District to be body politic and corporate; corporate name; general powers. (a) A district organized under the provisions of K.S.A. 24-601 et seq., and amendments thereto, shall be a body politic and corporate, and shall be known by the corporate name of drainage district number ______ of ________ county.

(b) The board of supervisors of the drainage district shall have the power to:

(1) Adopt a seal;

(2) enter into contracts;

(3) hold real and personal property;

(4) sue and be sued;

(5) determine and fix the district boundaries;

(6) remove all obstructions from the channel of the watercourse;

(7) commence and maintain suits against any and all persons or corporations unlawfully maintaining dams or other obstructions in the channel of the watercourse to compel the removal of the same;

(8) exercise the power of eminent domain as to all lands necessary to the construction of cutoffs, spillways and auxiliary channels in accordance with K.S.A. 26-501 through 26-516, and amendments thereto;

(9) require that all bridges across the watercourses shall be of sufficient length or that they shall be provided with sufficient trestle work to permit the unobstructed flow of the waters at flood time;

(10) construct cutoffs, spillways and auxiliary channels across railroads and highways, to compel the adequate bridging of the same and to compel the raising of the grades of the railroads and highways;

(11) levy an annual tax not to exceed five mills on the assessed value of all tangible taxable property located within the district to constitute a general fund to meet the incidental expenses of the district. If the board determines that a higher tax levy is necessary, it may adopt a resolution proposing to raise the limitation. Any proposed increase of the levy limitation shall be submitted for approval by the qualified voters of the drainage district. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question votes in favor thereof, the levy limitation may be increased;

(12) issue bonds and provide for the payment of the same; and

(13) perform any other acts not inconsistent with the provisions of K.S.A. 24-601 et seq., and amendments thereto.

(c) Nothing in this section shall be construed as exempting the drainage district from the requirements of K.S.A. 24-126 and 82a-301 et seq., and amendments thereto.

History: L. 1911, ch. 168, § 39; R.S. 1923, 24-639; L. 2001, ch. 76, § 2; L. 2004, ch. 78, § 1; July 1.



24-640 Construction of act; petition required, when.

24-640. Construction of act; petition required, when. This act shall not be construed as repealing any law now in force in this state, and shall apply only to drainage districts organized hereunder and hereafter: Provided, only, That K.S.A. 24-602 and 24-611 may be made applicable to and become a part of the general drainage laws existing in 1909, whenever a petition of two-fifths of the voters in said districts shall be presented to the board of county commissioners, praying therefor in any county in which there has been organized a drainage district under existing laws at the time of the taking effect of this act.

History: L. 1911, ch. 168, § 40; May 22; R.S. 1923, 24-640.



24-640a Perpetual succession.

24-640a. Perpetual succession. All drainage districts incorporated pursuant to K.S.A. 24-601 to 24-640, inclusive, and amendments thereto, prior to the effective date of this act whose existence as a public corporation as stated in the articles of association of any such drainage district expires on or after July 1, 1983, are hereby declared to have perpetual succession.

History: L. 1983, ch. 118, § 26; July 1.



24-641 Legalizing drainage districts created by district court or board of county commissioners.

24-641. Legalizing drainage districts created by district court or board of county commissioners. Whenever any district court in the state of Kansas or the board of county commissioners of any county has declared or ordered any defined portion of contiguous territory to be a drainage district and such territory has elected officers or functioned in any manner as a drainage district, such defined portion of contiguous territory, as the same appears in the description in the order defining such territory, is hereby recognized as a legal body politic and corporate of this state and as a drainage district for the purpose heretofore provided by law, and the creation of each such drainage district is hereby validated and legalized and the territory therein embraced as shown by order of the court or order of the board of county commissioners shall be held to be the legal description of such district: Provided, This act shall not apply to any such drainage district where the board of supervisors thereof, under the provision of K.S.A. 24-647 to 24-653, inclusive, have adopted a resolution providing for the dissolution and disorganization of such drainage district.

History: L. 1927, ch. 199, § 1; L. 1931, ch. 187, § 1; Feb. 28.



24-641a Same; special election of officers, when.

24-641a. Same; special election of officers, when. Whenever a drainage district has been organized as provided in K.S.A. 24-641 and the officers have failed or neglected to qualify for one election provided for by law or an election of officers has not been held, a special election may be called by five percent of the property owners in said district by filing a petition for such election with the county clerk and upon the filing of such petition the clerk shall forthwith publish a notice calling an election at a time to be fixed by him not less than ten days and not more than thirty days from the first publication of said notice and at such time there shall be elected supervisors or directors to serve for the period intervening until the next election when their successors shall be elected and qualified as by law provided. Said election shall be conducted and held in the same manner as provided for in the first election held in such district, under the provisions relating to the organization of such district.

History: L. 1931, ch. 187, § 2; Feb. 28.



24-642 Same; boundaries legalized.

24-642. Same; boundaries legalized. That the boundaries of each such drainage districts are hereby designated as the same are described in the records of any such court, or in the records of the county wherein such district was created or attempted to be created, and shall contain the territory mentioned in such records, and such territory and boundaries are hereby redesignated as the same appear upon said records, and with like effect as though the description of said property and boundaries were here severally set out at large.

History: L. 1927, ch. 199, § 2; March 21.



24-643 Same; bond issues legalized.

24-643. Same; bond issues legalized. All acts of the officials of such districts in respect to the issuance of any and all unpaid bonds and interest thereon by any such drainage district for which such districts received value are hereby legalized, approved and validated and such unpaid bonds and interest thereon shall constitute the legal obligations of such drainage districts, if issued in substantial compliance with the laws relating thereto as printed in the statute book at the time of their issuance.

History: L. 1927, ch. 199, § 3; L. 1983, ch. 49, § 75; May 12.



24-644 Same; tax levies and assessments legalized.

24-644. Same; tax levies and assessments legalized. All acts of such officials and of all county and state officials relating to levying taxes and special assessments heretofore levied and assessed for the payment of the principal and interest on such bonds and for all other purposes necessary and incidental to the business of the drainage district if done in substantial compliance with the laws as printed in the statute book, are hereby validated and legalized. Any taxes and special assessments in an amount sufficient to pay the principal and interest of bonds now outstanding, shall be annually assessed and collected in each of the drainage districts and applied to the payment of the bonds and interest thereon, and express authority so to do is hereby delegated to the proper drainage district officials and county officials in any county in which the drainage districts are located.

History: L. 1927, ch. 199, § 4; L. 1983, ch. 49, § 76; May 12.



24-645 Same; acts done in conformity to law legalized.

24-645. Same; acts done in conformity to law legalized. That all acts and things done and performed in any district court in the state relative to the creation of said drainage districts, are hereby validated, ratified and confirmed and all acts and things heretofore done by any official, agent or employee of any such district which were performed in substantial conformity with the laws relative thereto as they appear on the statute books, are hereby validated, ratified and confirmed.

History: L. 1927, ch. 199, § 5; March 21.



24-646 Same; application of act.

24-646. Same; application of act. This act shall apply only to such drainage districts which have heretofore issued and delivered bonds, for improvements therein.

History: L. 1927, ch. 199, § 7; March 21.



24-647 Disorganization of drainage district; petition; nature of hearing; resolution; board of trustees.

24-647. Disorganization of drainage district; petition; nature of hearing; resolution; board of trustees. Whenever the owners of a majority in interest of the acres of real estate within the boundaries of any drainage district organized under K.S.A. 24-601 to 24-640, which district has not constructed a drainage system, shall file their written petition with the secretary of the board of supervisors of such drainage district asking such board to disorganize and dissolve such drainage district, the board of supervisors of drainage district, upon finding such petition sufficient, shall within 30 days designate a time and place for a public meeting of such board of supervisors to be held within sixty days thereafter to consider such petition and give notice thereof to the owners of land within the drainage district in the same manner as required for an election meeting under K.S.A. 24-606. Said board of supervisors shall hold such meeting and all owners of real estate situated within the drainage district and all other parties interested may attend and shall be heard by the board of supervisors as to any reasons why such drainage district should or should not be disorganized and dissolved. After such hearing the board of supervisors shall have power to adopt a resolution providing that said drainage district (naming it) shall or shall not be disorganized and dissolved. Which resolution shall be sufficient if in substantially the following form: "Be it resolved by the board of supervisors of drainage district No. ____ of ________ county, Kansas, that said drainage district (naming it), (be) or (not be) disorganized and dissolved." A copy of such resolution, certified by the secretary to the board of supervisors as correct, shall be filed promptly with the secretary of state.

Upon adoption of a resolution to disorganize and dissolve such a drainage district it shall thereupon cease to exist and function as a corporation and the then board of supervisors shall become and continue a board of trustees with power to and shall conclude and finally terminate all the affairs of the drainage district. A copy of such resolution together with a statement of the names of the members of the board and the name of the secretary to such board shall be filed promptly and the names of their successors, if any, kept on file in the office of the clerk of the district court in which the decree incorporating the district was rendered, which papers together with all others pertaining thereto shall be docketed, filed and preserved by the clerk of such court under the title, "In re dissolution of drainage district No. ____ of ________ county, Kansas," (naming it).

History: L. 1929, ch. 175, § 1; May 28.



24-648 Same; duties of trustees.

24-648. Same; duties of trustees. The board of trustees shall function under the name "Board of trustees of drainage district No. ______ of ______________ county, Kansas," and shall have power to sue and be sued. The board shall act as a unit and decide all matters by majority vote and shall elect one of their number chairman and another treasurer and each shall perform the customary duties of his office and the board shall appoint a secretary to the board and may employ attorneys, accountants, and contract for all other services and incur such other expense as they deem necessary. If vacancies occur on such board the remaining members shall apply to the judge of the court in which the district was incorporated to fill such vacancy and such judge shall appoint to such board an owner of land in the district who signed the disorganization petition. Each member of the board of trustees shall be paid three dollars ($3) for each meeting of the board or day's service. Each person, firm or corporation appointed, or employed by the board shall be paid by the board such amounts as agreed upon.

History: L. 1929, ch. 175, § 2; May 28.



24-649 Same; how funds secured by trustees; tax levy.

24-649. Same; how funds secured by trustees; tax levy. In order to provide ready money with which to pay the expenses and indebtedness incurred by them, the board of trustees are authorized to borrow money, not in excess of twenty-five cents for each acre within the district and thereby bind such district to repay the same. To provide funds to repay the money borrowed, if any be borrowed, and to pay all other indebtedness incurred by the board of trustees in concluding the affairs of such drainage district, the land within such district, without regard to its value or the improvements thereon, shall be taxed in the following manner:

The board of trustees on or before August 1 of any year may certify to the board of county commissioners of any county in which said drainage district or any part thereof is situated, the amount of money such board of trustees deem it advisable to raise by taxing such land that year, together with a description of all the real estate in such county and within such drainage district, and such board of county commissioners shall levy equally upon each acre of land within such drainage district, a tax sufficient to raise the amount so certified. Such tax shall be levied and collected as other taxes and if not paid the land thus taxed may be sold as upon failure to pay other taxes. As such tax is collected, it shall be paid by the county treasurer to the treasurer of such board of trustees. The board of trustees may require their treasurer to give such bond as they deem necessary to secure the safety of such funds. The board may pay out such funds upon allowance by the board, upon the order of the treasurer countersigned by the chairman of the board.

History: L. 1929, ch. 175, § 3; May 28.



24-650 Same; notice of disorganization; filing of claims.

24-650. Same; notice of disorganization; filing of claims. Within sixty days after adopting the resolution to disorganize and dissolve the district, the board of trustees shall publish in a newspaper of general circulation in the drainage district, for three consecutive issues if a weekly paper, and for five consecutive issues if a daily paper, a notice to all creditors and claimants of or against the drainage district (naming it) setting forth a copy of the resolution to disorganize and dissolve the drainage district and further notifying all such creditors and claimants, without naming them or specifying the amount or nature of their claim, that each claimant having any claim of any kind or nature existing against the drainage district at the time and previous to the date (specifying it) of the adoption of the resolution to disorganize the district, or accruing upon contracts made previous thereto, shall file a verified, itemized statement of such claim as they may have against the drainage district, setting forth the amount and nature thereof, with the secretary to the board of trustees and shall also file a copy, for record, with the clerk of the district court (naming it) wherein the resolution to disorganize the district was filed, within a time to be specified in such notice but not less than thirty (30) days nor more than ninety (90) days from the date of first publication of such notice. No such claim of any character shall be allowed unless filed within one year after the date of such first newspaper publication, which date shall be specified in such notice.

Within ten days after the date of first publication of such notice, the secretary to the board of trustees shall mail a copy of such notice to the last known address of each claimant who appears as such upon the records of the drainage district. The validity of each claim and the right of each claimant to be paid shall be determined in accordance with the law under which the drainage district was organized and exclusive of and unaided by this act so that the rights of all claimants, and all property owners shall remain unchanged and the limitation, if any, upon the power of the drainage district to incur indebtedness shall be observed. Within this limitation the board of trustees may compromise any claim and agree upon the amount that may be due. If the board of trustees shall deem it advisable, they may file an action in a court of general jurisdiction and make one or more or all of the known claimants parties defendants and procure an interpretation and construction of K.S.A. 24-601 to 24-640, determining the power of such drainage district to incur indebtedness, the limitation thereon, if any, and the rights of claimants and the power to levy and the method of levying taxes or assessments to pay the indebtedness of the district.

History: L. 1929, ch. 175, § 4; May 28.



24-651 Same; funds for payment of claims.

24-651. Same; funds for payment of claims. When the total obligations existing against the drainage district at the time of adoption of the resolution to disorganize, or when the right of any creditor to be paid a definite amount has been established, then the board of trustees shall certify the amount of money necessary to pay the same to the board of county commissioners of the county in which the land of the district is situated and said board of county commissioners may raise such money in accordance with and under the provisions of K.S.A. 24-601 to 24-640: Provided, All suits pertaining to the levy and collection of such tax shall be brought and defended by the board of trustees. The county treasurer shall pay such taxes when received to the treasurer of the board of trustees, and the board shall pay the same in satisfaction of the claims for which collected.

History: L. 1929, ch. 175, § 5; May 28.



24-652 Same; care and sale of property.

24-652. Same; care and sale of property. Whenever the board of supervisors of any drainage district adopts a resolution to disorganize and dissolve such drainage district in accordance with the provisions of this act the adoption of such resolution shall not change or alter the rights of any creditor or claimant of the district, nor the rights of the drainage district against any party, nor any cause of action against or in favor of such district, but all such shall survive in favor of or against the board of trustees. Upon the adoption of such disorganization resolution the title to all property of the drainage district of whatsoever kind or character including the engineer's survey, findings, reports, and all maps and plats of the district, and all blueprints of proposed and suggested improvements and all other information obtained by the drainage district through any of its agents, engineers or other employees, pertaining to the physical characteristics of the district shall vest immediately in the said board of trustees for the benefit of the owners of land within the drainage district.

The board of trustees shall collect and acquire all such property and assets of the district and preserve the same, and shall have authority, without court order, to sell or contract to sell any part or all of such assets and property upon such conditions and for such consideration as the board of trustees shall deem advisable. All proceeds from the sale of any such property and assets shall be applied by the board of trustees upon the payment of the indebtedness of the drainage district.

History: L. 1929, ch. 175, § 6; May 28.



24-653 Same; final report and discharge of trustees.

24-653. Same; final report and discharge of trustees. When the board of trustees has finally closed the affairs of the drainage district they shall file their report, so stating, with the clerk of the district court in which the district was incorporated and apply to the court for their discharge. If the court finds the report substantially correct and the affairs of the district closed it shall make an order discharging the trustees.

History: L. 1929, ch. 175, § 7; May 28.



24-654 Renewal, extension and restoration of articles of incorporation; petition to court; record.

24-654. Renewal, extension and restoration of articles of incorporation; petition to court; record. (a) The owners of a majority in interest of the acres of real estate within the boundaries of any drainage district organized under K.S.A. 24-601 to 24-640, and amendments thereto, which district has constructed a drainage system, may at any time before or after the expiration of the number of years the same was to continue as stated in the articles of association, file their written petition with the clerk of the district court of the county in which the same is located and in the case in which the decree incorporating the district was rendered, asking for the renewal, extension and restoration of the articles of association of such drainage district for a number of years to be stated in such petition.

(b) Such petition shall stand for hearing following the filing of such petition, and upon finding that such petition is sufficient, the district court, by its order duly entered of record, shall duly declare such drainage district renewed, extended and restored with the same force and effect as if its articles of association had not become inoperative and void, or would not or had not expired by limitation. Within 20 days after the district court shall enter any such decree, the clerk thereof shall transmit to the secretary of state a certified copy of the record relating thereto, and the same shall be filed in the office of the secretary of state in the same manner as the articles of association of such drainage district were originally filed in such office.

History: L. 1939, ch. 184, § 1; L. 2007, ch. 190, § 6; July 1.



24-655 Same; validation of prior acts; vesting of property rights and credits; liabilities.

24-655. Same; validation of prior acts; vesting of property rights and credits; liabilities. Such decree of renewal, extension and restoration shall validate all contracts, acts, matters and things made, done and performed within the scope of its articles of association, by its board of supervisors, officers and agents, during the time when such articles of association were inoperative or void after their expiration by limitation, with the same force and effect and to all intents and purposes as if said articles of association had at all times remained in full force and effect; and all real and personal property, rights and credits possessed by said drainage district at the time its articles of association became inoperative or void or expired by limitation, and which were not disposed of prior to the time of such revival or renewal, shall be vested in such drainage district after such revival and renewal, as fully and amply as they were held by said drainage district at and before the time its articles of association became inoperative or void, or expired by limitation, and said drainage district, after such renewal and revival, shall be as exclusively liable for all contracts, acts, matters and things made, done or performed in its name and on its behalf by its board of supervisors, officers and agents prior to such renewal, extension and restoration, as if its articles of incorporation had at all times remained in full force and effect.

History: L. 1939, ch. 184, § 2; April 8.



24-656 Drainage districts organized with territory in two or more counties; definitions.

24-656. Drainage districts organized with territory in two or more counties; definitions. The following terms when used in this act shall be construed to have the meaning ascribed to them in this section:

(a) "Person" shall mean any person, firm, partnership, association or corporation;

(b) "publication" shall mean the publication in a newspaper or newspapers admitted to the United States mail as second-class matter, of general circulation within the joint drainage district;

(c) "land" shall mean real property as that term is defined by the laws of the state of Kansas, and shall include any road, highway, bridge, street or other right-of-way;

(d) "chief engineer" shall mean the chief engineer of the division of water resources of the Kansas department of agriculture;

(e) "board" shall mean the board of directors of a joint drainage district;

(f) "qualified voter" shall mean any qualified elector of the district and any person 18 years of age or over owning land within the district, although not a resident therein;

(g) "landowner" shall mean the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered landowners, and school districts, cemetery associations and municipal corporations shall not be considered landowners;

(h) "steering committee" shall be the group of not less than three (3) qualified voters who shall serve as the governing body of the proposed drainage district until the first board of directors is elected.

History: L. 1963, ch. 225, § 1; L. 1972, ch. 124, § 3; L. 1976, ch. 174, § 1; L. 2004, ch. 101, § 71; July 1.



24-657 Same; authorization.

24-657. Same; authorization. Subject to the provisions of K.S.A. 19-270, drainage districts, the proposed territory of which lies in two or more counties, may be organized and incorporated in the manner provided in this act.

History: L. 1963, ch. 225, § 2; L. 1986, ch. 70, § 31; May 15.



24-658 Same; petition by verified landowners; county clerk to furnish record of ownership, when.

24-658. Same; petition by verified landowners; county clerk to furnish record of ownership, when. Before any such drainage district shall be organized, a petition shall be filed in the office of the secretary of state, signed by not less than two-fifths (2/5) of the landowners within said proposed district as shown by a verified list of said landowners taken by a landowner of said proposed district to be selected by the first ten (10) signers of the petition. A verified list of landowners shall be attached to and filed with the petition in the office of the secretary of state as an exhibit: Provided, That for purposes of determining ownership, the county clerk of the county in which any part of the proposed drainage district is described shall, upon demand, furnish the record of the ownership of the lands within the county from the tax rolls of said county, and said record of ownership shall be satisfactory evidence of title.

History: L. 1963, ch. 225, § 3; June 30.



24-658a Inclusion of land located in other benefit districts.

24-658a. Inclusion of land located in other benefit districts. Any land located within an improvement district created pursuant to K.S.A. 19-2753 et seq., and amendments thereto, or any land located within an industrial district created pursuant to K.S.A. 19-3801 et seq., and amendments thereto, shall not be included within the boundaries of any drainage district created pursuant to K.S.A. 24-656 et seq., and amendments thereto, unless the governing body of such improvement district or industrial district approves the inclusion thereof.

Nothing in this section shall be construed as providing a procedure for the detachment or deannexation of land located within the boundaries of a drainage district.

History: L. 1997, ch. 143, § 16; May 8.



24-659 Same; contents of petition; form; map.

24-659. Same; contents of petition; form; map. Said petition shall set forth: (1) The proposed name of the district, which name shall end with the words "joint drainage district number ______." It shall be the duty of the secretary of state to assign a number to each such district in the order in which petitions for their organization are received in his or her office.

(2) A description of the lands to be included within the proposed district, identified by section numbers and fractions thereof, and other platted areas as appropriate.

(3) A statement of the purposes for which the district is to be organized.

(4) A statement that the board of directors of the district shall consist of not less than three members giving the names and addresses of the persons who will constitute the original steering committee.

(5) Any other matter deemed essential.

(6) A prayer for the organization of the district as a nonprofit corporation.

A map showing the lands to be included in the district, prepared in consultation with the chief engineer, shall be attached to the petition as an exhibit and incorporated therein by reference. The petition shall be in substantially the following form:

BEFORE THE SECRETARY OF STATE OF THE STATE OF KANSAS

In the Matter of ________ Joint Drainage District Number ____, __________ and __________ counties, Kansas.

PETITION

Come now the undersigned persons and state that they are landowners within the proposed boundaries of the aforenamed drainage district, hereinafter more fully described, and that each signer states that his respective post-office address is set forth beside his name. That the purposes for which this district is organized are (state purposes). That a steering committee for the organization of the district is hereby fixed and constituted with not less than three members; that the names of persons who will serve on the original steering committee, of which the first named shall be acting chairman, and their respective addresses are as follows:

(List names and addresses.)

The governing body of the district shall be constituted in a board of directors composed of not less than three qualified voters.

That attached hereto, marked Exhibit A and made a part hereof as fully as if set forth herein, is a map showing the lands proposed to be included in the district.

That the lands proposed to be included in said district are described as follows:

(Description of lands.)

That the lands proposed to be included in said district do not embrace the territorial limits of any incorporated city, or any part thereof, except those specifically described in the petition.

Wherefore, the undersigned, individually and collectively, pray that a joint drainage district be organized in the manner provided by law, for the purposes set forth herein, and that the secretary of state and the chief engineer of the division of water resources of the Kansas department of agriculture proceed diligently in the performance of their duties so that the organization of this proposed district may be completed and approved at the earliest possible time.

Submitted to the secretary of state this ______ day of ________, ____.

History: L. 1963, ch. 225, § 4; L. 1976, ch. 174, § 2; L. 2004, ch. 101, § 72; July 1.



24-660 Same; circulation of counterpart of petition; city territory included, when; copies of petitions filed with county clerk and secretary of state; findings and endorsement by secretary of state; notice to steering committee.

24-660. Same; circulation of counterpart of petition; city territory included, when; copies of petitions filed with county clerk and secretary of state; findings and endorsement by secretary of state; notice to steering committee. A counterpart of the petition, setting forth the text of the petition in full, shall be circulated within the proposed boundaries of the district: Provided, That when an incorporated city, or any part thereof, included as a part of the lands within the proposed boundaries of the district and not excluded by reference therein, the naming of the city, and class thereof, and a statement as to what part or all of the lands within said city are to be included within the proposed boundaries of said district, shall be sufficient identification within said petition, and approval of said drainage district formation shall be by election duly called by the governing body of said city for such purpose of approval or disapproval by the qualified voters of the area in said city sought to be included in said drainage district, and if approved by vote, the mayor of said city shall be directed to sign said petition as representative of said land within said city limits and for the total of said lands encompassed therein and if disapproved by the qualified voters therein, the city, or part thereof, shall be excluded from the district.

A duplicate original or a photographic copy of the original petition, with copies of all signature sheets attached thereto, shall be furnished to the county clerk of each county wherein lies a part of the proposed district. All counterparts shall be filed with the secretary of state at the same time and shall be received and treated by him as a single petition. The secretary of state shall determine the sufficiency or insufficiency of the petition on the basis of the information as to the number and qualifications of signers as shown by the verified enumeration filed with the petition. In the making of such findings, the secretary of state shall consider the signature of the mayor of any city which has approved said petition as herein provided as the signature of one landowner. The secretary of state shall endorse his findings and the date thereof on the face of the petition, and shall notify, in writing, the person designated in the petition as the acting chairman of the steering committee of his findings.

History: L. 1963, ch. 225, § 5; June 30.



24-661 Same; certification to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairman of steering committee.

24-661. Same; certification to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairman of steering committee. If the secretary of state finds the petition to be sufficient as to form and the number and qualifications of the petitioners, he or she shall prepare a certified copy of the petition and transmit the same to the chief engineer within five (5) days from the date of his or her determination of sufficiency. Upon receipt of such certified copy the chief engineer shall institute an investigation of the proposed district, its territory and purposes, and shall within ninety (90) days after receipt of said copy transmit a written report of his or her findings on the petition together with his or her written approval or disapproval of the petition, to the secretary of state and the acting chairman of the steering committee named in the petition.

The chief engineer shall approve such petition if he or she finds and discloses by his or her report:

(1) That the boundary of any proposed district as defined is limited to but, as far as practicable, includes all quarter-quarter-quarter sections (square ten-acre tracts) of which more than one-half is subject to injury and damage from the overflow of some watercourse or watercourses, naming or describing it or them, or to include all of any such quarter-quarter-quarter sections which contain a portion of the channel of the named or described watercourse or watercourses, or includes, as far as practicable, all quarter-quarter-quarter sections which are subject to injury and damage from standing water not resulting from the overflow of some watercourse;

(2) that the downstream limit of any proposed district is established with due regard to the location of highways and railroads and the location and character of existing works of improvement, the boundaries of any organized levee, drainage, irrigation and watershed districts, and the physical characteristics of and the probable relative effect of the operation of the proposed district upon any flood plain area common to both the stream or watercourse and any other stream or watercourse;

(3) that the improvement of the channel of such watercourse or watercourses, the construction and maintenance of levees, drains or other works, including detention dams and reservoirs, are necessary to prevent such overflow;

(4) that such improvement or works will be conducive to the public health, convenience or welfare;

(5) that the proposed drainage district would not include lands in any existing drainage or watershed district;

(6) that the map attached to the petition and the description of lands proposed to be included in the district are adequate and correct. The chief engineer, in his or her report, may make minor corrections with respect to the map or the description of lands proposed to be included in the district to make such map and description of lands conform to the map previously prepared in consultation with the chief engineer, and such corrections shall thereupon become a part of the petition and be deemed effective without a recirculation of the corrected petition among the landowners. If the chief engineer shall approve such petition, he or she shall transmit a certified copy of his or her report to the secretary of state and to the chairman of the steering committee of the district.

History: L. 1963, ch. 225, § 6; L. 1973, ch. 147, § 1; L. 1977, ch. 127, § 1; July 1.



24-662 Same; meeting of steering committee, notice; committee constitutes initial board of directors; election of officers; election on organization of district; certification of results to secretary of state; certificate of incorporation, issuance and recording; action attacking incorporation, limitation.

24-662. Same; meeting of steering committee, notice; committee constitutes initial board of directors; election of officers; election on organization of district; certification of results to secretary of state; certificate of incorporation, issuance and recording; action attacking incorporation, limitation. Within ten (10) days after receipt of a certified copy of the chief engineer's report approving the petition, or the petition as amended, the chairman of the steering committee of the proposed district shall call a meeting of the committee by mailing a written notice fixing the time and place of such meeting to each member of the committee at least five (5) days in advance of the time so fixed, unless such notice is duly waived. The committee shall meet at the time and place fixed in said notice and shall thereupon constitute the initial board of directors of the district who shall hold their offices until their successors are elected and qualified. This board of directors shall elect from their number a president, a vice-president, a secretary, and a treasurer: Provided, One person may hold the offices of secretary and treasurer. The board shall, by resolution, provide for the calling of an election of the qualified voters of the district residing outside of the corporate limits of cities for the purpose of submitting the question of whether the district should be organized and created in accordance with the petition or the petition as amended or revised by the chief engineer. Such proposition shall not be submitted to the qualified voters residing within the corporate limits of any city which have approved the formation of said district at an election called under the provisions of K.S.A. 24-660.

The board shall designate at least one voting place in each county and within the proposed district and shall name and appoint three (3) judges and two (2) clerks for each voting place designated, which judges and clerks shall take an oath to faithfully perform their duties as judges and clerks respectively, and shall each receive compensation of eight dollars ($8) per day for their services, and the board shall cause a notice of said special election to be published for three (3) consecutive weeks in a newspaper of general circulation in each of the counties in which a part of said proposed district is located, the first publication to be not less than twenty-one (21) days prior to such election. Such notice shall set forth the time and place or places of holding the election, the proposition to be voted on, and shall be signed by the president and attested by the secretary of the board. Any qualified voter residing within the proposed district but outside of the corporate limits of any city shall be entitled to vote at such election. The vote at such election shall be by ballot, and such ballot shall comply with the usual requirements for an official ballot for public office insofar as such requirements are applicable thereto.

Upon such ballot shall be printed the proposition submitted, preceded by the words, "Shall the following be adopted?" and followed by the words "To vote in favor of the proposition make a cross × mark in the square after the word 'Yes.' " "To vote against the proposition make a cross × mark in the square after the word 'No.' " Returns from such election shall be made to the board of directors who shall canvass the votes cast at such election on the second Friday following the date of said election, and said board shall immediately certify the results of said election to the secretary of state. If a majority of those voting on the proposition voted in favor of the organization and creation of the district, the secretary of state shall thereupon issue to the board of directors a certificate of incorporation for said district, which shall be filed of record in the office of the register of deeds of each county in which a portion of the district lies. Upon such recordation of the certificate of incorporation the district shall be authorized to function in accordance with the provisions of this act and its certificate of incorporation. If a majority of those voting on the proposition voted against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition and the proceedings shall be closed.

No action attacking the legal incorporation of any joint drainage district organized under this section shall be maintained unless filed within ninety (90) days after the issuance of the certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such joint drainage district be interposed as a defense to any action brought after such time.

History: L. 1963, ch. 225, § 7; L. 1976, ch. 174, § 3; July 1.



24-663 Same; payment of costs and expenses when proposed district not approved; tax levies; disposition of funds.

24-663. Same; payment of costs and expenses when proposed district not approved; tax levies; disposition of funds. If the organization of the proposed district is defeated at the special election or if the petition is disapproved by the chief engineer, the board of directors or steering committee named in the petition shall continue to function in a limited capacity for the purposes hereinafter set forth in this section. Said board or steering committee shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition and in the conduct of the special election and shall certify a statement of such amount to the county clerk of each county in which the proposed district was to be located. Said county clerks shall thereupon ascertain the total assessed valuation of all taxable tangible property in their respective counties within the proposed district and certify same to the county clerk of the county in which the acting chairman of the board or steering committee of the proposed district resides.

Said county clerk shall determine the levy necessary to be spread against the taxable tangible property in the entire proposed district in order to raise funds sufficient to pay the amount set forth in said statement and shall certify said levy to the county clerk of the other counties in which a portion of said district is located. Each of the county clerks shall then cause said levy to be extended against the taxable tangible property lying within the boundaries of said proposed district and within his county. The county treasurers of the respective counties involved shall remit the funds raised by such levy in their counties to the county treasurer of the county in which the acting chairman of the board or steering committee resides who shall hold said funds and shall honor warrants drawn upon said funds by the acting chairman of the board or steering committee and countersigned by the acting secretary of the board or steering committee in payment of the costs and expenses incurred in the proposed organization of the district and shown on the aforementioned statement of expenses.

History: L. 1963, ch. 225, § 8; June 30.



24-664 Same; district as body politic and corporate; powers; designation of home office.

24-664. Same; district as body politic and corporate; powers; designation of home office. Each joint drainage district incorporated under the provisions of this act shall be a body politic and corporate and shall have all the powers, duties, authority and jurisdiction now or hereafter conferred by law on drainage districts organized under the provisions of article 4 of chapter 24 of the Kansas Statutes Annotated, and any acts amendatory thereof or supplemental thereto, including the powers conferred on the board of directors of drainage districts so organized and shall be governed thereby.

In addition to the foregoing powers, each joint drainage district organized under this act shall have the power to select a residence or home office for the joint drainage district, which shall be at a place in a county in which the joint drainage district or any part thereof is located and may be either within or without the joint drainage district as may be designated by the board of directors. The board shall thereupon designate the county in which said residence or home office is located as the official county for the filing of all official acts, budgets and tax levies: Provided, That after the official county has been so designated, said county designation shall not be changed even though the residence or home office of said joint drainage district may be changed at a later date.

History: L. 1963, ch. 225, § 9; June 30.



24-665 Same; no-fund warrants to pay initial organization and administrative expenses; limitation; tax levy to pay; annual ascertainment and certification of valuation in joint district.

24-665. Same; no-fund warrants to pay initial organization and administrative expenses; limitation; tax levy to pay; annual ascertainment and certification of valuation in joint district. The district board may issue no-fund warrants to pay for initial organizational, engineering, legal and administrative expenses of the district, except that the amount so issued shall not exceed the product of two mills times the assessed valuation of the taxable tangible property within the district, which warrants shall be issued, bear interest and be retired in accordance with the provisions of K.S.A. 79-2940, and amendments thereto, except that the approval of the state board of tax appeals shall not be required. Whenever warrants have been issued under this section, the board shall make a tax levy at the first tax levying period, after such warrants are issued sufficient to pay such warrants and interest.

Annually, after the assessment of property for the purpose of taxation has been made in any county in which a part of the joint drainage district lies, the county clerk of such county shall thereupon ascertain the total assessed valuation of all taxable tangible property in his county within the joint drainage district and certify the same to the county clerk of the official county of the joint drainage district designated as authorized by K.S.A. 24-664, and amendments thereto.

History: L. 1963, ch. 225, § 10; L. 2008, ch. 109, § 55; L. 2014, ch. 141, § 49; July 1.



24-665a Same; annual meeting; notice; elections.

24-665a. Same; annual meeting; notice; elections. In not less than 12 months, nor more than 13 months after the recording of the certificates of incorporation, a meeting shall be held for the election of directors. Each director shall be elected for a term of four years and until a successor is elected and qualified. Notice of the meeting shall be given at least 10 days prior to the date thereof by one publication in a newspaper of general circulation in each of the counties of which the district is a part. Elections shall be by ballot. Qualified voters shall be entitled to vote at any such meeting. The directors shall fill any vacancy occurring on the board prior to the expiration of the term of any director by electing a substitute director to serve for the unexpired term. All elections, except the first, shall be held on the first Tuesday in April and every four years thereafter.

The directors shall meet at least once each year. Notice of the annual meeting shall be given at least 10 days prior to the meeting by one publication in a newspaper of general circulation in each of the counties of which the district is a part. The number of directors of a district or the date of the annual meeting, or both, may be changed at an annual meeting if notice of the proposition of making the change or changes are given at the annual meeting immediately preceding the annual meeting at which the change or changes are considered. If the number of directors is proposed to be changed, the proposition shall be introduced in the same manner as other items of business. It shall be the duty of the board of directors to include the proposition in the notice of the annual meeting at which the changes are being considered. If a majority of those voting are in favor thereof, the election of directors shall be in conformance with the adopted proposal and all powers shall be exercised by the newly constituted board beginning immediately after the annual meeting.

History: L. 1976, ch. 174, § 4; L. 1983, ch. 118, § 19; July 1.



24-666 Same; act supplemental to existing laws.

24-666. Same; act supplemental to existing laws. This act shall be deemed to be supplemental to existing laws relating to drainage districts, flood control, irrigation, soil conservation and related matters, and shall not be construed as repealing any existing law. It shall be construed as providing an additional method and procedure for the organization of drainage districts, the territory of which lies in more than one county.

History: L. 1963, ch. 225, § 11; June 30.



24-667 Extension of territory of joint district; petition; approval of secretary of state and chief engineer.

24-667. Extension of territory of joint district; petition; approval of secretary of state and chief engineer. The secretary of state, with the approval of the chief engineer of the division of water resources and subject to the provisions of K.S.A. 19-270, shall have power, upon proper petition being presented for that purpose to extend the territory of any joint drainage district organized and incorporated under the provisions of K.S.A. 24-656 to 24-666, inclusive, and amendments thereto. The petition to extend the territory of any such joint drainage district shall be addressed to the secretary of state, and shall: (a) Describe the territory to be annexed by section numbers and fractions thereof, and other platted areas as appropriate;

(b) have a map attached thereto as an exhibit, and incorporated therein by reference, showing the joint drainage district and the lands proposed to be annexed; and

(c) show that the proposed extension of territory has been recommended by the joint drainage district concerned by resolution duly adopted by its board.

The petition shall be circulated, signed, filed and transmitted in the manner prescribed for the original organization of a joint drainage district in K.S.A. 24-656, 24-657, 24-658, 24-659 and 24-660, and amendments thereto, and similar action shall be taken as prescribed in K.S.A. 24-661, and amendments thereto, insofar as it is applicable.

History: L. 1973, ch. 147, § 2; L. 1986, ch. 70, § 32; May 15.



24-668 Dissolution of portion of joint district; petition, contents; hearing; findings; report; certificate of dissolution; powers and duties of chief engineer.

24-668. Dissolution of portion of joint district; petition, contents; hearing; findings; report; certificate of dissolution; powers and duties of chief engineer. The chief engineer of the division of water resources shall have power upon proper petition being presented for that purpose to dissolve a portion of a joint drainage district organized and incorporated under the provisions of K.S.A. 24-656 to 24-666, both sections inclusive, or any amendments thereto. The petition for dissolution of a portion of a joint drainage district shall be addressed to the chief engineer of the division of water resources and shall: (1) Describe the territory to be dissolved by section numbers and fractions thereof and other platted areas as appropriate; (2) contain a prayer that the territory described therein be dissolved from the joint drainage district, naming it; (3) show that the dissolution is being sought by either a majority of the board of the joint drainage district or a majority of the landowners in the territory to be dissolved. Whenever a petition in conformity with this section is received by the chief engineer it shall be his duty forthwith to fix a time for the hearing of such petition and to give notice thereof which shall be published by the affected joint drainage district at their expense at least twenty (20) days before the date fixed for the hearing. It shall be the duty of the petitioners to show satisfactory evidence in support of the requested dissolution.

If after such hearing the chief engineer finds that the exclusion of the territory described in the petition would leave within the district an area in conformance with the findings considered for the organization of a district as prescribed in K.S.A. 24-661, as amended, and that the exclusion of the territory described in the petition would not substantially impair the effectiveness of the remaining area as a joint drainage district, he shall transmit a written report of his findings on the petition, together with his written approval or disapproval of the petition, to the secretary of state and the secretary of the board. Upon receipt of such report and approval of the petition the secretary of state shall thereupon issue and deliver to the secretary of the board a certificate of dissolution as to the lands which are to be excluded from the district fixing the effective date of such dissolution. A certified copy of the certificate of dissolution shall be recorded in the office of the register of deeds of each county in which any portion of the district is located.

History: L. 1973, ch. 147, § 3; July 1.






Article 7 DRAINAGE ON PETITION TO COURT

24-701 Application to district court for drainage in certain cases; petition; bond.

24-701. Application to district court for drainage in certain cases; petition; bond. (a) Whenever any owner or owners of land which would be benefited by drainage, which cannot be accomplished in the best and cheapest manner without affecting the lands of others, shall desire such drainage; or whenever any township board shall desire to provide for the drainage of a public highway; or whenever any school-district board shall desire to provide for the drainage of the grounds of a public school, which drainage shall affect the lands of others; or whenever the mayor and council of any city shall find it necessary for the successful drainage of such city to construct any drain as an inlet or outlet leading into or out of such city, or to construct drains outside such city to prevent the flooding of such city, which drain, inlet or outlet cannot be constructed without affecting the lands of others, such owner or owners, township board, school-district board, or mayor and council of any city, as the case may be, may apply for such drainage by petition to the district court of the county in which any of the lands of the petitioner or petitioners are situated; or, in case of a township board or school-district board or the mayor and council of a city, to the district court of the county in which such township, school district or city is located.

(b) The petition shall:

(1) Describe the lands which will be affected by such drain in tracts of 40 acres according to the government survey, or in smaller fractions of a section if owned in smaller tracts;

(2) describe by metes and bounds all lands not susceptible of description as fractions of a section;

(3) give the name or names of the occupant or occupants and of the owner or owners of each tract, if known, and if not known shall so state;

(4) name any township and highway and grounds of any public school by the appropriate number of the district and appropriate description of the grounds; and

(5) list the name of any city which it is believed would be benefited by such drainage or in which the drainage of a public highway, the grounds of a public school or street would be improved. If any of the lands to be so benefited or damaged lie within the corporate limits of any city or town, the same shall be described by lots or blocks, by their appropriate numbers, when such lots or blocks are numbered on the plat books in the office of the register of deeds of the county. If the right of way of any railroad, interurban railway or street-car company is believed to be affected, it shall be sufficient to describe it as the right of way of such railroad or company, naming it, through the sections, townships and ranges on which it is located, giving the number of the same.

(c) Such petition shall be sufficient to give the court jurisdiction over all lands described therein, and power to fix a lien thereon, if they are described as belonging to the persons who appear to be the owners, according to the last assessment roll or record of transfers kept by the county clerk of the county in which such lands are situated. The petition shall also state that in the opinion of the petitioner or petitioners the public health will be improved, or that one or more public highways in the county, or streets in a city or town therein, will be benefited by the proposed drainage, or that the proposed work will be of public utility. The petition shall further state, generally, the method by which it is believed such drainage can be accomplished in the cheapest and best manner, and the belief of the petitioner or petitioners that the cost, damages and expenses of such drainage will be less than the benefits which will result to the owners of the lands and other properties and easements, and to such lands, easements and other properties and to municipalities likely to be benefited thereby. Such petition shall be verified by the affidavit of one or more of the petitioners.

(d) At the time of filing the petition the petitioner or petitioners shall also give bond, payable to the state of Kansas, with one or more sureties to be approved by the judge of the district court, conditioned for the payment of all expenses in the event the court shall not establish such proposed work of drainage.

History: L. 1907, ch. 197, § 1; L. 1909, ch. 129, § 1; R.S. 1923, 24-701; L. 1992, ch. 314, § 4; July 1.



24-702 Hearing and proceedings on the petition; notice; commissioners, bonds, oath and duties; remonstrance by landowners; appeal to supreme court, time.

24-702. Hearing and proceedings on the petition; notice; commissioners, bonds, oath and duties; remonstrance by landowners; appeal to supreme court, time. (a) Upon the filing of the petition for drainage, as provided in K.S.A. 24-701, and amendments thereto, in the office of the clerk of the district court, the clerk shall enter a minute of the filing of such petition in the civil appearance docket of the court and shall fix a time for the hearing of such petition by the court, which shall not be less than 45 days nor more than 60 days after the filing of such petition. The clerk shall issue a notice directed to all persons, corporations and municipalities named in the petition as occupants or owners of lands, easements or other property to be affected by such drainage, other than the petitioners themselves, which notice shall be written or printed, and shall set forth the route of the proposed drain, as described in the petition, the fact of the filing and pendency of the petition, and the time when such petition will be heard.

(b) The notice, when issued by the clerk, shall be delivered to the sheriff of the county, and it shall be the duty of the sheriff to cause to be published in some newspaper printed and published in the county in which such drain is proposed to be established a copy of the notice, which notice shall be published and proof of publication made in the same manner as is provided by law for the publication of summons for nonresident defendants in civil action, the first publication of such notice to be at least 41 days prior to the day fixed for the hearing of such petition. All persons appearing at the hearing of such petition, and all persons, corporations or municipalities named in the notice published shall thereafter be deemed to have notice of all steps taken in such proceedings. If it appears to the court, at the time fixed for the hearing of such petition, that the publication has been given, the court shall consider such petition and hear any demurrer or written objection to the sufficiency of the petition offered by any person named in such petition, or by any other person who shall satisfy the court, by such showing as the court may require, that such person has an interest that will be affected by such drainage. All questions arising at the hearing of such petition shall be heard and determined by the court.

(c) If the court finds the petition defective, the same may be amended, by leave or order of the court, and if not so amended may be dismissed at the cost of the petitioner or petitioners. If, upon the hearing of such petition, the court finds and determines such petition to be sufficient, the court shall appoint two discreet citizens of the county, who, together with a civil engineer, who need not be a resident of the county, also to be appointed by the court, shall be commissioners to manage, control and conduct such proposed drainage, and shall fix a bond to be given by such commissioners, in such sum as the court may deem requisite, and such petition shall be referred to such commissioners for their action thereon. Before entering upon their duties as such commissioners, they shall give a joint and several bond to the state of Kansas in the sum fixed by the court, with one or more good and sufficient sureties thereon, to be approved by the judge of the court, conditioned for the faithful performance of their duties as such commissioners, and that they will faithfully account for and pay over all moneys that may come into their hands as such commissioners, and shall take and subscribe an oath before the clerk of the court that they will support the constitution of the United States and the constitution of the state of Kansas, and faithfully perform the duties of commissioners of drainage in such proceeding, and obey and perform all of the orders and directions of the court made therein. All objections to the petition or to any drainage commissioner not made before the reference of the petition to the drainage commissioners shall be deemed waived.

(d) The court shall have the power in the interest of justice to adjourn the hearing of such petition from time to time, in order that all persons interested may have an opportunity to be heard before the reference of such petition to the drainage commissioners. In the order of the court appointing such drainage commissioners, the court shall fix a time and place for the meeting of the drainage commissioners, and a time when they shall file their preliminary report. The clerk shall deliver to the commissioners a certified copy of the petition and of the order of their appointment, and they shall meet accordingly. The drainage commissioners shall make a personal inspection of the land described in the petition, and of all other lands likely to be affected by the proposed work. The commissioner who is an engineer shall make the necessary surveys for the purpose of ascertaining the facts from which to make their report, and such commissioners shall, within a reasonable time allowed and fixed by the court, make to the court a preliminary report in which such commissioners shall show:

(1) The source or head and general direction and outlet of the drain and of each arm or branch thereof, and average width and the depth, what part is to be opened and what part is to be tiled, if any, and whether it is to be dug by shovel, dredge or otherwise.

(2) A description of all lands which will be affected by the proposed drainage, with the names and residence of the owners, if known, and if not, so stating; also the name of any city, school district or other public corporation or highway or street not named in the petition which will be affected by such drainage.

(3) Whether such drainage is practicable and will be sufficient properly to drain the lands to be affected.

(4) Whether, when accomplished, the proposed drainage will improve the public health, benefit any public highway or grounds in the county, or any street or public grounds of any city therein, or be of public utility.

(e) Such report of the drainage commissioners, in all subsequent proceedings, shall be prima facie evidence of the facts therein stated. In case any lands not named in the petition and not owned by any person who has appeared in the petition are named in the second item of such preliminary report of the commissioners, notice of such report, setting out the substance thereof, shall be issued by the clerk, and shall be served and published by the sheriff in the same manner as provided for notice of the hearing of the petition. Any petitioner, landowner, corporation or municipality named in the petition, or who has appeared thereto, shall have 20 days from the filing of such preliminary report within which to file any exceptions thereto. Any landowner not named in the petition and whose lands are not described therein, but who is named in such report and lands therein described, and any city, school district or other municipality so brought in, shall have the same time for filing exceptions to such preliminary report as is required to be given of the time and place of the hearing of the petition.

(f) If the court, on examination of the preliminary report of the commissioners, finds that such drainage is not practicable, and will not be sufficient to properly drain the lands to be affected by it, or that it will not improve the public health, nor benefit any public highway or grounds in the county, or streets or public ground in any city, or be of public utility, or if 2/3 of the landowners affected, as shown by such preliminary report, within 20 days after the filing of such report, remonstrates against the construction of such proposed drain, the petition shall be dismissed. The court shall enter judgment against the petitioner or petitioners for all costs and expenses, including all compensation of the drainage commissioners. But if the court finds affirmatively as to each of such items, and if no remonstrance signed by 2/3 of the persons to be affected by such drainage is filed, the court shall refer the petition back to the drainage commissioners, with directions to proceed with the work and make their final report, as provided in K.S.A. 24-705, and amendments thereto. Such order and judgment of the court in dismissing the petition or in referring it back to the drainage commissioners for a final report, and of prior rulings and orders of the court in relation to such drainage, shall be conclusive, unless proceedings in error be prosecuted therefrom to the supreme court, as hereinafter provided. Any person, corporation or municipality who is aggrieved by such judgment or dismissal or order of reference, or by any prior ruling or order of the court, may at the time of the ruling of the court on the preliminary report of the commissioners prosecute proceedings in error to the supreme court for the purpose of reversing any judgment, order or ruling of the court by which the party may feel aggrieved, by filing a written notice of such appeal within three days after the final order of the court made on the hearing of the preliminary report, and by filing with the clerk of the court, within 30 days thereafter, a bond, the amount to be fixed by the order of the court, or of the judge in vacation, conditioned that such person prosecuting error will pay all costs, expenses, damages and loss occasioned by such party proceeding in error, and by perfecting such party proceedings in error by filing in the supreme court such party's petition in error, with a case-made or transcript of the record thereof attached, within 90 days after the rendition of the judgment and the order of the court upon the hearing of the preliminary report of the commissioners.

(g) All parties affected by such proceedings shall take notice of such proceeding in error and be bound thereby, and all proceedings in the matter of such drainage shall be stayed until the determination of such proceeding in error. The rule of procedure for extending time for making a case, for suggesting amendments thereto and for settling and signing the same shall be the same as in ordinary civil actions. No appeal from the judgment or orders of the court made upon the hearing of the preliminary report of the commissioners shall be taken unless the same shall be perfected within 90 days after such judgment or order, but upon perfecting such proceeding in error, all previous orders and rulings of the court, made at any time in the proceedings, may be reviewed.

History: L. 1907, ch. 197, § 2; L. 1909, ch. 129, § 2; L. 1911, ch. 171, § 1; R.S. 1923, 24-702; L. 1992, ch. 314, § 5; July 1.



24-703 Joinder in petition.

24-703. Joinder in petition. Any one or more of the persons, municipalities or boards mentioned in K.S.A. 24-701 may unite in the same petition, whenever they have joint interest therein, in any proceeding prosecuted under and by virtue of this act or the act to which the same is mandatory.

History: L. 1909, ch. 129, § 3; Feb. 25; R.S. 1923, 24-703.



24-704 Pending proceedings.

24-704. Pending proceedings. The provisions of this act shall apply to and govern, as far as applicable, all proceedings now pending in the district court of any county in this state, heretofore commenced under and by virtue of the provisions of chapter 197 of the Laws of 1907.

History: L. 1909, ch. 129, § 4; Feb. 25; R.S. 1923, 24-704.



24-705 Duties of commissioners upon second reference of petition; assessments; report; remonstrances; hearing; modification, change and approval of report.

24-705. Duties of commissioners upon second reference of petition; assessments; report; remonstrances; hearing; modification, change and approval of report. After the petition has been referred to the drainage commissioners for the second time, with directions to proceed with the work and make their final report, as provided in K.S.A. 24-702, the commissioners, in case there be no proceeding in error from the judgment and order of the court, or in case the petition be sustained on error, shall proceed accordingly and determine definitely the best and cheapest method of drainage, the route, location and character of the proposed work, and fix the same by metes and bounds, courses, distances, and description, grades and bench marks, including all necessary arms or branches, so as to provide for complete drainage of all the lands to be affected by the proposed work; divide the drain or ditch into sections, each not more than one hundred feet in length; compute and set out the number of cubic yards of excavation in each section; and assess the benefits or damages, as the case may be, to each separate tract of land to be affected and to easements held by railroads or other corporations, as well as to cities, school districts, or other municipalities, including any land, rights, easements or water power injuriously affected, and to make report to the court under oath, as directed. The drainage commissioners, in locating the line or lines of work of drainage, may vary from the line described in the petition as they may deem best, and may fix the beginning or outlet so as to procure [secure]the best results; they may run the line so as to avoid all injury possible to lands, easements, or public grounds, and so as to benefit public highways by using the earth excavated for roadbeds, or in any other way they deem best: Provided, That in no case shall they so change or construct the work as to sacrifice the object of drainage. They may determine that the method of drainage shall be by removing obstructions from a natural or artificial watercourse, or diverting such watercourse from its channel; by deepening, widening or changing the channel of such watercourse; by constructing an artificial channel, with or without arms or branches; by providing that such drain shall be open or tiled and covered, or partly open and partly tiled, and dug by shovel, dredge, or otherwise; by constructing levees or dikes, or by any or all of such methods combined: Provided, That such drain shall not be located so close to any lake covering two acres or more of ground as to lower the water level of the lake, and shall at no point be nearer than twenty rods to the high-water mark of such lake, except only where such drain empties into such lake.

Upon the filing of such report, ten days, exclusive of the day of filing and of Sundays, shall be allowed to any person or corporation affected by such drainage, or whose lands are assessed for benefits or damages, to remonstrate in writing against the report, which remonstrance shall be sworn to and made for any of the following causes: (1) That the report is not made according to law; (2) that the benefits assessed against or damages assessed for any person or persons, corporation or corporations, are either too great or too small. The right of remonstrance is preserved to all persons and corporations affected by said drainage, either on account of the manner in which the benefits are assessed against or damages assessed for the remonstrant, or for or against any other person affected by the drainage.

It is the intention that any person affected by such drainage, feeling aggrieved by any part of said report, shall have the right of remonstrance against the same. After the expiration of ten days from the filing of such report the court shall, at its earliest convenience, hear and consider all remonstrances filed against said report, and if upon the hearing, it being decided that the first of the abovenamed causes of remonstrance is true, the court may direct the drainage commissioners to amend and perfect their report, or may, in its discretion, set aside the report and refer the matter again to the commissioners for a new report. After making such order for the amendment of their report or for a new report, the court shall fix the time and place for the meeting of the commissioners and when they shall report; and when such amended report or such new report is made and filed, any person or corporation affected thereby, or whose lands are affected thereby, may remonstrate in writing, within the time and for the causes in this section hereinbefore provided. If any remonstrance on account of erroneous or unfair assessment of benefits or damages shall be sustained, the court may modify and equalize the assessments as justice may require, by diminishing or increasing any assessment for benefits, or by giving or withholding, increasing or diminishing damages. For the purpose of hearing and determining all remonstrances and modifying assessments, all persons or corporations who are shown by such report to be affected, or whose lands are shown to be affected, or who are named in the petition as affected, or who have appeared to the petition, or who have been served as provided for in K.S.A. 24-701, shall be deemed to be in court for all purposes by reason of such appearance, or by virtue of the notice theretofore given them. The assessments of benefits and damages as made by the drainage commissioners in the final report, and as changed, equalized and confirmed by the court, shall stand and be adjudged valid. If there be no remonstrance, or if the finding and judgment of the court be against all the remonstrances, or if the court shall have corrected and equalized the assessments as hereinbefore provided, it shall make an order approving the assessments as made by the drainage commissioners, or as modified and equalized by the court, and shall declare the proposed work established.

History: L. 1907, ch. 197, § 3; L. 1909, ch. 128, § 1; March 25; R.S. 1923, 24-705.



24-706 Finality of court order; commencement of work.

24-706. Finality of court order; commencement of work. The order of the court approving and confirming the assessment and declaring the proposed work of drainage established shall be final and conclusive, unless proceedings in error therefrom to the supreme court shall be taken in the same manner and under the same condition as provided in this act for taking proceedings in error from the judgment and orders of the court on the preliminary report of the drainage commissioners. If no proceeding in error be taken from the order of the court declaring the work established, or upon the judgment and order of the court being confirmed by the supreme court, the court shall by its order instruct the drainage commissioners to proceed with the work.

History: L. 1907, ch. 197, § 4; May 27; R.S. 1923, 24-706.



24-707 Lien and payment of assessments.

24-707. Lien and payment of assessments. Assessments for benefits shall be liens upon the lands against which they are assessed from and after the date of the final approval of the assessment, except where lands are not described in the petition but are afterwards described in the report of the drainage commissioners, and as to such lands the assessments shall be liens from the date of the approval of the report of the commissioners describing such lands. Such assessments, as approved and confirmed by the court, shall be first and paramount liens on the lands against which they are assessed, as taxes are liens.

The clerk of the court shall spread upon the journal of the court the order of the court confirming the report of the drainage commissioners as modified by the court, and set out the several assessments to the several tracts of land, persons or corporations as confirmed by the court, whether of benefits or damages, and correctly describe such tract of land, and set opposite the same its appropriate assessment, whether of benefits or damages, leaving marginal space in which to enter a satisfaction of all assessments, and shall give notice by mail to all persons whose address may be known to him of the fact of such assessment. Any person or corporation against whose lands benefits may be assessed may pay the amount thereof to the clerk of the court, for which the clerk shall deliver to him his receipt, and shall enter the fact of such payment on the margin of the journal opposite where the same is recorded; and by such payment the lien of such assessment shall be discharged. If any assessment of benefits shall remain unpaid for a period of sixty days from the date of the recording of the journal entry of the judgment of the court confirming the final report of the commissioners of drainage, it shall be the duty of the clerk of the court to make out a certificate, under his hand and the seal of the court, correctly describing the lands against which such benefits are assessed, and correctly stating the amount of such assessment, and transmit the same to the county clerk of the county, who shall enter the same on the tax roll for the ensuing year, and such assessment shall be entered against such land on the tax roll as taxes and collected in the same manner as taxes are collected, and shall be subject to the same charges for penalties and interest as are provided in the statutes relating to taxation.

It shall be the duty of the clerk to give notice by mail to the director of any school district and to the mayor of any city against which any assessment for benefits shall have been made, of the fact of such assessment; and it shall be the duty of such school-district board and of the mayor and council of such city to make a levy, at the time and in the manner levies are made for taxes, of a sufficient amount upon all the taxable property in such school district or such city to raise a sufficient sum to pay such assessment, which when so levied shall be certified to the county clerk as other levies are certified by school-district boards and the mayor and council of cities, and entered on the tax roll by the county clerk and collected by the county treasurer as taxes are collected, and when so collected shall be paid over by the county treasurer to the clerk of the district court as other assessments of benefits are paid to such clerk.

History: L. 1907, ch. 197, § 5; L. 1909, ch. 128, § 2; March 25; R.S. 1923, 24-707.



24-708 Treasurer to pay to clerk amounts collected; payment of damages assessed.

24-708. Treasurer to pay to clerk amounts collected; payment of damages assessed. When assessments for benefits have been collected by the county treasurer, as provided in K.S.A. 24-707, it shall be the duty of the county treasurer to pay each such assessment, together with such penalty and interest as have accrued thereon, to the clerk of the district court, who shall receipt the county treasurer therefor, and shall note the fact of such payment on the journal opposite the record of the assessment, which shall operate as a discharge of the lien of the assessment against the land. When all assessments for benefits have been paid in full to the clerk of the district court, it shall then be his duty, on demand, to pay out to the persons to whom assessments of damages have been made the respective assessments and damages for each tract of land for which damages have been assessed, and shall take the receipt of the person receiving such damages for the amount paid to him, and also require such person to receipt the journal for such payment opposite the record of such assessment of damages.

History: L. 1907, ch. 197, § 6; May 27; R.S. 1923, 24-708.



24-709 Superintendents of construction; payment for labor and materials.

24-709. Superintendents of construction; payment for labor and materials. (a) The commissioners of drainage appointed in such proceeding shall be superintendents of construction of the work of drainage, and shall have authority to employ labor and to make contracts for the performance of such work and for the purchase of material therefor. The drainage commissioners shall not enter into any contract for labor or purchase of material for the construction of such work until a sufficient amount of money has been paid to the clerk of the court, by the persons against whom benefits are assessed, to pay for all labor and material covered by such contract. The drainage commissioners shall keep a record of the work and the progress thereof, and it shall be their duty to file with the clerk of the court and present to the court, on September 1 of each year, a report of their acts and doings as such drainage commissioners up to the day of the filing of such report. Such report shall set forth all contracts entered into and the amount of the same, and what work has been performed thereunder, and the expense thereof, and also all work done by such commissioners through labor employed directly by them, and the cost thereof. The report shall set out, specifically, each day on which each of such commissioners has been employed in the superintendence or construction of such work, which report shall be verified by both of such commissioners.

(b) Such commissioners shall at all times be under the control and direction of the court, and for any failure to obey the orders of the court on the part of such drainage commissioners the court shall have the authority to deny either or both of such commissioners any compensation for their services as such commissioners, or to deduct a part of their compensation for their services, and power and authority to punish such commissioners summarily as for contempt if they shall in any manner fail to obey the orders of the court made in said proceeding. Suit may also be brought upon the bond of such commissioners in the name of the state for any failure of duty, and the amount recovered shall be applied in payment of the costs and expenses of the construction of the work. The court may at any time discharge such commissioners and appoint others in their place.

(c) It shall be the duty of the commissioners to keep an accurate account of all labor performed in the work of construction, and to furnish to each person performing labor under their employment, and to each person to whom any contract may be let by them for such construction, a statement signed by both of such commissioners, showing what amount is due such person for labor or to any contractor for contract work performed in the construction of such drain, and to any person who shall furnish material for the construction of such drain. Such commissioners shall not furnish any voucher to any laborer, contractor or materialman until the labor has been performed or material furnished and received on the work of such commissioners. The clerk of the court shall not pay to any contractor, materialman or laborer any sum for work, labor or material performed or furnished in the construction of such drain, except upon a certificate signed by both of such drainage commissioners, showing the amount due for labor or material.

History: L. 1907, ch. 197, § 7; R.S. 1923, 24-709; L. 2007, ch. 190, § 7; July 1.



24-710 Fees; compensation of clerk and commissioners.

24-710. Fees; compensation of clerk and commissioners. The clerk of the district court shall tax as costs and receive as fees the same compensation for services rendered by him under the provisions of this act as are allowed by the statutes of Kansas to clerks for like official services performed in civil actions, and none other; and the clerk of the district court shall be liable on his official bond for all moneys which may come into his hands under the provisions of this act. The drainage commissioners shall receive for such services as may be performed by them under the provisions of this act such sum per day, not exceeding in any case six dollars per day, as may be fixed and allowed by the court in said proceedings, and the allowance per day as fixed by the court shall be their entire compensation, including their expenses.

Upon the approval by the court of any report of the commissioners made by them, as provided in this act, the court shall make an order allowing the commissioners compensation for all the time spent by such commissioners in the performance of their duties as commissioners of drainage, as shown by such report, and allowed by the court at the rate per day fixed by the court, and the clerk of the court shall pay to such commissioners the sum so allowed by the order of the court from any moneys in his hands derived from the payment of assessments for benefits.

History: L. 1907, ch. 197, § 8; May 27; R.S. 1923, 24-710.



24-711 Account by clerk of collections and disbursements; account open to inspection.

24-711. Account by clerk of collections and disbursements; account open to inspection. It shall be the duty of the clerk of the court to keep an accurate account of all moneys received from the collection of assessments for benefits and all sums paid out by him under the provisions of this act, which account shall be open to the inspection of the public.

History: L. 1907, ch. 197, § 9; May 27; R.S. 1923, 24-711.



24-712 Petition for repair work.

24-712. Petition for repair work. That whenever a petition signed by not less than five landowners, duly verified by one or more of such petitioners, shall be filed in the office of the clerk of the district court of the county in which any drainage district shall have been created under and by virtue of Laws 1907, chapter 197, and acts amendatory thereof, which petition shall specify the probable amounts of repairs and additional work necessary to be done to preserve and accomplish the purposes for which such drainage district was created, it shall be the duty of the judge to designate and appoint, instead of the commission named in the aforesaid sections, a new commission, which shall have all the powers and duties and exercise all the authority provided in such aforesaid sections, and shall proceed without delay, as therein directed, to institute the proceedings necessary to procure the repairs and work specified in such petition.

History: L. 1917, ch. 175, § 1; May 26; R.S. 1923, 24-712.



24-713 Liens of laborers; surplus funds after repairs.

24-713. Liens of laborers; surplus funds after repairs. That all laborers and other persons who shall perform any service or furnish any material in the construction of any work under the provisions of this act shall have a lien upon the fund in the hands of the clerk raised by assessment, of benefits for the construction of work; and upon notice in writing of the amount due, and what the same is for, filed with the clerk of the district court, such clerk shall withhold payment to the contractor, on any voucher issued to him by the drainage commissioners, to an amount sufficient to satisfy such lien, until the same is adjusted; and in case of disagreement between the contractor and the person claiming such lien as to the amount or validity thereof, the court, on motion of the person claiming the lien, or of the contractor, or of the commissioners of drainage appointed in said proceeding, shall determine such matter.

On failure to comply with the foregoing provisions, the clerk shall be liable on his bond for any sum improperly paid over to the contractor. Should any funds remain, after the payment of the costs of the repairs made and work done upon such drainage and expenses connected therewith, the same shall be paid over to the county treasurer of the county to be held as a special fund to pay for any further needed repairs or work: Provided, That this act shall not apply to drainage districts now organized in counties of over 100,000 population.

History: L. 1907, ch. 197, § 10; L. 1917, ch. 175, § 2; May 26; R.S. 1923, 24-713.



24-714 Construction of act; defects in assessments; supplemental assessments.

24-714. Construction of act; defects in assessments; supplemental assessments. This act shall be liberally construed, to promote the drainage of wet or overflowed lands; and the collection of assessments shall not be defeated by reason of any defect in the proceedings occurring prior to the judgment of the court approving and affirming the assessments of benefits and damages and ordering the work established: Provided, only, The court had jurisdiction, but such judgment shall be conclusive that all prior proceedings were regular and according to law, nor shall any person, at any stage of the proceeding, be permitted to take advantage of any error, defect or informality which does not directly affect himself. Should it appear at any time that the assessment of benefits is insufficient to complete the work and pay expenses in connection therewith, the commissioners of drainage appointed in said proceedings may file their petition setting forth the fact of such deficiency, and asking the court for authority to make an additional assessment.

Ten days' notice of the hearing of such petition shall be given to every person or corporation assessed for such work, or to the attorney of record of such person or corporation, which notice shall be given and served in the same manner as the notice of the hearing of the original petition, except that ten days' notice to residents of the county shall be sufficient, and publication once in the same newspaper in which the notice of the hearing of the original petition has been published, ten days prior to the date fixed for the hearing of such supplemental petition, shall be sufficient. On or before the expiration of such ten days' notice, any person interested may file an answer or objection to such petition. The court, after the expiration of such time, or after the hearing of the answers or objections, if any be filed, and if satisfied of the necessity therefor, may make an order authorizing the commissioners to make an additional assessment on all the lands originally assessed as benefited, and in proportion to such original assessment; and the same, or so much thereof as may be necessary, shall be first liens upon the lands against which they are assessed, and shall be collected as hereinbefore provided in case of the original assessment.

The drainage commissioners or any person interested in such work may also file with the court a supplemental petition, showing that lands not assessed for benefits or damages are affected, as the petitioner believes, by such drainage, whether such lands are or are not described in the petition or in either report of the commissioners. Notice of the hearing of such supplemental petition shall be given as provided in case of the filing of the original petition. The court shall refer such supplemental petition to the drainage commissioners appointed in said proceeding, to report thereon; and all proceedings may be had thereon and orders and decrees made in relation thereto, including the construction of additional arms and branches, as if it were the original petition; but the proceeding thereon shall not affect the original petition, unless the court for good cause, shall order the petitions consolidated. Any such order, however, shall not hinder or delay the original work of drainage.

History: L. 1907, ch. 197 § 11; L. 1909, ch. 128, § 3; March 25; R.S. 1923, 24-714.



24-715 Penalty for obstruction or injury of ditch or drain.

24-715. Penalty for obstruction or injury of ditch or drain. Any person who shall willfully obstruct or injure or destroy any ditch or drain constructed under the provisions of this act and the act to which it is amendatory and other amendments thereto, shall be guilty of a misdemeanor, and upon conviction shall be fined in any sum not exceeding five hundred dollars.

History: L. 1909, ch. 128, § 4; March 25; R.S. 1923, 24-715.






Article 8 LEVEES

24-801 Powers of county commissioners.

24-801. Powers of county commissioners. That the board of county commissioners of any county in which it is proposed to construct a levee shall have the power to cause to be located, established and constructed a levee or levees as herein provided, whenever such board may deem the construction of such levee a benefit to or will promote the public health, convenience, or welfare.

History: L. 1893, ch. 104, § 1; April 12; R.S. 1923, 24-801.



24-802 Petition for levee; bond; eminent domain proceedings.

24-802. Petition for levee; bond; eminent domain proceedings. Whenever a petition is presented to the board of county commissioners of the county in which a levee is proposed to be constructed, signed by the owners of a majority of the acreage on which such levee or any portion of it is proposed to be constructed, or which will be benefited by the construction of such levee, specifying substantially the place of beginning, the general course and termination of such levee, accompanied by a bond, with surety approved by the clerk of such board, payable to the state of Kansas, conditioned that the petitioners will pay all costs and expenses accruing in the proceedings in case said levee be not finally located and allowed, the board of county commissioners shall with such assistance as may be required of the county engineer, determine whether or not to institute proceedings and exercise the power of eminent domain in accordance with K.S.A. 26-501 to 26-516, inclusive, and amendments thereto.

History: L. 1893, ch. 104, § 2; L. 1905, ch. 216, § 1; R.S. 1923, 24-802; L. 1963, ch. 234, § 66; L. 2011, ch. 49, § 15; July 1.



24-807 Specifications and estimates.

24-807. Specifications and estimates. As soon as practicable after the right to abandon the eminent domain proceedings has expired, the county board shall employ some competent person who shall determine the width, height, grade and other requisites of such levee, and shall, by written specification and suitable markings on the line of said levee, indicate plainly the grade, height, filling, ditches, water gates and other work to be done in constructing such levee, and shall estimate the respective amounts of grading, ditching, water gates and other work to be done in its construction, and shall file such specifications and estimates with the clerk.

History: L. 1893, ch. 104, § 7; R.S. 1923, 24-807; L. 1963, ch. 234, § 67; Jan. 1, 1964.



24-808 Contracts; bids; construction by owner of land.

24-808. Contracts; bids; construction by owner of land. That as soon as such specifications and estimates have been filed with the clerk, the county board shall let the construction of such levee to the lowest responsible bidder, having first given two weeks' notice of the time and place that bids will be received, by publication in a newspaper published in said county. The levee to be constructed shall be divided into sections of not more than twenty rods each, and the construction of each section let as aforesaid: Provided, That the owner of any land over or on which such levee is to be constructed, or other person directly interested therein, may construct the same upon such land according to the specifications within a time to be fixed by the board, and shall upon completion thereof be released from liability of assessment or taxes for the construction of such levee, except his proportion of the expense and cost of view, survey, and the work of the person making the specifications and marking the work necessary to be done. The board may make arrangements with such owners, or other persons directly interested, to construct such portion of such levee without first advertising for bids.

History: L. 1893, ch. 104, § 8; April 12; R.S. 1923, 24-808.



24-809 Letting of contracts; county liability.

24-809. Letting of contracts; county liability. The county board shall enter into a contract with the successful bidder for the work necessary to be done in constructing said levee, putting in water gates and all things necessary to be done in and about the construction of such levee, but neither the county nor the county board shall be liable under such contract until the money assessed for the construction of such levee has been collected and paid into the county treasury, as herein provided.

History: L. 1893, ch. 104, § 9; April 12; R.S. 1923, 24-809.



24-810 Assessments of costs; surplus funds, use for repairs; additional assessments.

24-810. Assessments of costs; surplus funds, use for repairs; additional assessments. As soon as such contracts are made, the county board shall determine the entire cost and expense of constructing such levee, including water gates and all other necessary things thereto, including all proceedings had under this act, taking into account the damages allowed to the landowners in the eminent domain proceedings; and the county clerk shall apportion the same to and between the several tracts of lands, railroads and highways to be directly benefited by such levee, in proportion to the sums to be determined by the board of county commissioners or by three disinterested householders appointed by said board, as the basis of benefit to each respectively, and shall place the same on the tax roll of the county opposite the description of such tracts and such railroad companies respectively, and the same shall be a lien thereon, and collected with and as other taxes are collected against such lands and railroads, and shall be subject to the same rebate, penalties, costs, interest and sales as taxes generally.

The amounts apportioned to highways shall be paid out of the road taxes collected by the county treasurer for the township or townships in which such levee is situated. If a surplus shall arise from the money so collected over and above the amounts necessary to pay all the costs and expenses of the proceedings, and pay for the building and construction of such levee, such surplus shall then be held and applied, from time to time, when necessary to keeping such levee in repair. The board may from time to time make such additional apportionment and levy of taxes on said tracts of land, railroads and highways as may be sufficient to make up any deficiency that may be caused by the assessment and collection herein provided for not being adequate to fully pay all the costs and expenses, and for the construction of such levee, and may annually raise such amount as will in its judgment keep such levee in repair, and may, in such manner as it may deem just and equitable, assess such amount for repairs, as well as all necessary expenses incurred from all other causes, against the several tracts of land, railroads and highways included in such levee district. The moneys collected under this act shall be paid out on the order of such board.

History: L. 1893, ch. 104, § 10; L. 1901, ch. 248, § 1; R.S. 1923, 24-810; L. 1963, ch. 234, § 68; Jan. 1, 1964.



24-811 Supervisor for each levee; appointment, tenure, duties; summoning labor for emergency work; penalty for refusal.

24-811. Supervisor for each levee; appointment, tenure, duties; summoning labor for emergency work; penalty for refusal. Each different levee which may be constructed shall, by the board of county commissioners of the county in which the levee may be located, be designated by number, and it shall also be the duty of such board of county commissioners to appoint for each different levee a supervisor thereof, who shall hold office during the pleasure of the board. It shall be the duty of such supervisor to maintain a vigilant watch over the levee, and in case of any break or leak therein, or damage thereto of any character, the supervisor shall cause the levee to be repaired. In cases where in the judgment of the supervisor an emergency exists, the supervisor shall have authority to summon forthwith for labor upon the levee any able-bodied person or persons between the ages of eighteen (18) and forty-five (45) years residing in the supervisor's township, and not belonging to any class exempt from pay service under the laws of the state. Any such person so summoned who shall refuse to attend and perform labor or send a substitute therefor shall be deemed guilty of a misdemeanor and shall be liable for a fine not exceeding five dollars ($5).

History: L. 1893, ch. 104, § 11; L. 1897, ch. 147, § 1; R.S. 1923, 24-811; L. 1972, ch. 161, § 4; L. 1975, ch. 52, § 11; July 1.



24-812 Compensation of supervisor and employees.

24-812. Compensation of supervisor and employees. Said supervisor, and all persons who may perform labor as in the preceding section provided, shall be paid for the duties and labor they may perform, a just and reasonable compensation, to be allowed by the board of county commissioners. All bills for services so rendered shall be presented to such board for allowance, and all claims allowed shall be paid the same as other county charges. All costs and expenses incurred in the matter of the compensation of said supervisors and in keeping the levee in repair shall be charged against the lands benefited by the entire levee, in the same proportion, and shall be collected in the same manner, as is now provided in regard to the cost of the construction of the levee in K.S.A. 24-810.

History: L. 1897, ch. 147, § 2; March 26; R.S. 1923, 24-812.



24-813 Orders and regulations.

24-813. Orders and regulations. The board of county commissioners of any county in which a levee may be constructed are authorized to make and enforce all reasonable orders, rules and regulations, not inconsistent with the existing law on the subject, which they may deem proper or necessary for the protection and maintenance of such levee.

History: L. 1897, ch. 147, § 3; March 26; R.S. 1923, 24-813.



24-814 Compensation of surveyor, viewers and persons assisting.

24-814. Compensation of surveyor, viewers and persons assisting. The surveyor, viewers and persons assisting shall receive for their services the same compensation as is allowed by law for similar services in laying out and viewing public roads.

History: L. 1893, ch. 104, § 12; April 12; R.S. 1923, 24-814.



24-815 Penalties for unlawful acts; removal of obstructions.

24-815. Penalties for unlawful acts; removal of obstructions. Any person who shall willfully cut, break, damage or make a leak in such levee shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine not exceeding five hundred dollars, or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment. Any person who shall, without the consent of all the parties interested in such levee, throw up or cause to be built any cross-levee, dike or embankment, for the purpose of preventing the flow of the surface water in its natural course to the sewer pipes or openings provided for the escape of such surface water, or shall otherwise change the contour of such levee districts by the building of such cross-levees or embankments, or by any other act render the protection afforded by said levee to all parties less effective and complete, shall be guilty of a misdemeanor, and shall upon conviction be punished by a fine of not exceeding one hundred dollars for such offense; and it shall be the duty of the levee supervisor of such levee thus affected to remove such obstructions, cross-levee, dike, or embankment, and the cost of removing the same shall be paid out of the general fund of the county, and shall be assessed and collected as taxes against the land of the party or parties causing the same to be built.

History: L. 1893, ch. 104, § 13; L. 1901, ch. 248, § 2; March 8; R.S. 1923, 24-815.



24-816 Construction of levee partly or wholly within city of first class; assessments; bonds.

24-816. Construction of levee partly or wholly within city of first class; assessments; bonds. Whenever the board of county commissioners of any county in this state shall hereafter make any order granting a petition for the construction of a levee, or levees, to promote the public health, convenience and welfare, and to prevent overflow from any natural watercourse partly within or partly without or wholly within any city of the first class, under the provisions of K.S.A. 24-801 to 24-811, inclusive, 24-814 and 24-815, the lands and property embraced within the boundaries of the territory described in the order of the board of county commissioners granting such petition shall be and constitute a drainage district, and with reference thereto the county commissioners shall have power in its discretion, instead of levying the entire special assessment therefor at one time, to provide for the payment of the same by installments, and issue improvement bonds therefor, payable in installments of equal amounts each year for such number of years as may be deemed advisable. Such improvement bonds shall be in denominations as the board of county commissioners may prescribe, and shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, payable semi-annually.

And whenever the board of commissioners shall determine to issue improvement bonds under the authority of this act, it shall be the duty of said board, after determining the entire cost and expense of constructing such levee, to apportion the same to and between the several tracts of land, railroads and street railways and highways within the boundaries of said district in proportion to the sums reported by the viewers as the basis of benefit to each respectively, and to levy a specific special assessment against each of the same for the amount so apportioned to it, and it shall be the duty of the county clerk, at once, to mail to each owner of any lot or piece of land or other property liable to such special assessment a written or printed notice of such apportionment, and the owner of any such lot or piece of land or other property may redeem this property from such liability by paying the entire amount chargeable against such property at any time within thirty (30) days from said apportionment, and no bonds shall be issued under the provisions of this act until the expiration of said period.

History: L. 1909, ch. 80, § 1; R.S. 1923, 24-816; L. 1970, ch. 64, § 70; March 21.



24-817 Same; bonds; assessments.

24-817. Same; bonds; assessments. That all bonds issued under the provisions of the next preceding section shall be executed as provided by law; and each of said bonds shall recite that it is issued under the provisions of this act and is payable from special assessments that have been levied and constitute a lien upon real estate in said district benefited by improvements made under the provisions of this act, and such recital may be relied upon by any purchaser of said bonds as conclusive that the same were issued in conformity to this act, and that all conditions precedent to their issue were duly performed; that the bonds issued under the provisions of the next preceding section shall be sold by the board of county commissioners as provided by law, but no part of the same, nor the proceeds thereof, shall be used for any other purpose than the payment of the cost of improvements for which they were issued; that when improvement bonds are issued under the next preceding section of this act for improvements the cost of which is to be charged by special assessments against specific property, the board of county commissioners shall levy special assessments each year sufficient to redeem the installments of such bonds next thereafter maturing and interest thereon; and in computing the amount of special assessments to be levied against each piece of property liable therefor, interest thereon shall be added from the date of issuance of said bonds until the maturity of the installment at the rate said bonds bear. Such assessments shall be made on the property chargeable for the cost of such improvements respectively, and shall be levied and collected in the same manner as special assessments for such improvements where no bonds are issued, except as otherwise herein provided, but the assessed valuation liable for such cost which is established for the first year's assessment shall be retained for the assessments for the succeeding installments of bonds.

History: R.S. 1923, 24-817; Dec. 27.



24-818 Same; moneys, custody and use; right to use lands.

24-818. Same; moneys, custody and use; right to use lands. The county treasurer of the county in which the district is situated shall receive, safely keep and pay on orders of the board of county commissioners all funds belonging to the district, and shall be liable upon his official bonds for such funds and for any default in the proper performance of his duty in that respect. The county treasurer shall have power to receive and receipt for special assessments which any owner of land may desire to pay after the apportionment and levy thereof by the board of county commissioners. The purchase price of all bonds sold by the board of county commissioners for cash shall be paid directly to such county treasurer, and he shall retain the same, and all taxes, special assessments and other funds of the district collected or received by him, until paid out as herein provided.

The county clerk shall, when directed by the board of county commissioners, prepare and deposit a copy of the viewers' report in the office of the county treasurer, and the board of county commissioners shall forthwith direct the county treasurer to at once set aside and appropriate for the payment of the persons severally entitled thereto sufficient of the funds of said district to satisfy the amount required by said report, and on demand pay the same to the persons respectively entitled thereto; that when sufficient funds of said district have been deposited with the county treasurer, and the same have been set aside and appropriated as hereinbefore directed for the payment of persons severally entitled thereto, the right to the perpetual use of all lands shown by such report to have been appropriated shall vest in the board of county commissioners for the purpose for which the same were condemned and taken as stated in such report, and the board of county commissioners shall have the right forthwith to construct a levee or other works across the right of way of any railroad or street-railway company at the point specified in such report, and to occupy all other lands set off and appropriated for such purpose in said report.

History: L. 1909, ch. 80, § 3; April 3; R.S. 1923, 24-818.



24-819 Same; levies and reassessments.

24-819. Same; levies and reassessments. In any case where the board of county commissioners of any county are constructing or has constructed a levee under the provisions of chapter 104[24-801 to 24-811, 24-814, 24-815] of the Session Laws of 1893, and act amendatory thereof as supplemented by chapter 80 [24-816 to 24-818] of the Session Laws of 1909, to prevent overflow from natural watercourses partly or wholly within any city of the first class and have attempted to create a drainage district and to levy special assessments for the payment of such improvements or for the payment of bonds issued or indebtedness incurred in anticipation of such special assessments and such special assessments are or have been informal, illegal or void for want of authority, notice or other cause, the said board, at or before the time for levying general taxes, shall relevy and reassess any such special assessments against any property in said levee drainage district in accordance with the original apportionment of the cost of such improvement and collect the same in the manner provided in said acts under which said levee is constructed.

And said board shall levy and assess its equitable proportion of the cost of said levee against any property in the district omitted and against improvements made subsequent to the viewers' report on property included in the original apportionment of benefits in said viewers' report, by assessing and levying at or before the time of levying general taxes, the entire amount of such equitable proportion as a special assessment, payable at one time or in case bonds have been issued, in installments for the remaining assessments to be made for the payment thereof as fixed by the original apportionment and orders for the issuance of said bonds, and such additional assessments shall constitute part of the fund for the construction and maintenance of said levee.

History: L. 1911, ch. 88, § 1; March 14; R.S. 1923, 24-819.






Article 9 WATERSHED DEVELOPMENT

24-901 General plan for water development.

24-901. General plan for water development. As soon as practicable after organization the division of water resources shall in conjunction with the federal government by way of securing financial and professional aid and assistance, work out a systematic general plan for the complete development of each watershed in the state in order to secure the most advantageous adjustment of the interest involved in matters of floods, drainage, irrigation, water power and navigation. Where any department of the federal government is now or hereafter may be engaged in the development of plans, affecting any of the subjects referred to in this act this division of water resources may co-operate with such federal department. Water development of all kinds throughout the state shall conform to the general plans adopted by the division of water resources.

History: L. 1917, ch. 172, § 4; March 24; R.S. 1923, 24-901.



24-902 River gauging stations; surveys and investigations.

24-902. River gauging stations; surveys and investigations. This division of water resources is hereby authorized and directed to establish and maintain river gauging stations and to make such surveys and other investigations as may be necessary to a complete knowledge of the subjects herein assigned to it for investigation.

History: L. 1917, ch. 172, § 5; March 24; R.S. 1923, 24-902.



24-905 Entry on lands.

24-905. Entry on lands. The division of water resources and its agents shall have the power of entry on private lands for the purpose of carrying out the provisions of this act.

History: L. 1917, ch. 172, § 8; March 24; R.S. 1923, 24-905.






Article 11 CONSOLIDATION OF CERTAIN DRAINAGE OR LEVEE DISTRICTS

24-1101 Certain lands ceded to Kansas by Missouri; consolidation.

24-1101. Certain lands ceded to Kansas by Missouri; consolidation. Lands lying within a drainage district or levee district organized under the laws of the state of Missouri where the lands embraced within such Missouri district are situated west of the present channel of the Missouri river and are ceded to the state of Kansas by the state of Missouri may be consolidated with an adjacent drainage district organized under the laws of Kansas: Provided, however, Such consolidation shall only be made if the territory sought to be annexed to the Kansas district lies adjacent to the Kansas district and the lands of both districts are served by common flood protection installations or common reclamation works.

History: L. 1949, ch. 251, § 1; April 14.



24-1102 Same; petition; notice and hearing; consolidation resolution; record of proceedings.

24-1102. Same; petition; notice and hearing; consolidation resolution; record of proceedings. Landowners owning a majority of the land within the former Missouri district, determined in accordance with the laws of Missouri to be the benefited area, may file a petition with the secretary of the governing body of the Kansas district involved requesting that the consolidation referred to in K.S.A. 24-1101 be made. Thereupon, the governing body of the Kansas district shall fix a time and place of a meeting of said body to determine whether or not the requested consolidation shall be made. The call of such meeting shall be made by said governing body within thirty (30) days after the filing of such petition. The secretary of the Kansas district shall give notice of the time, place, and purpose of such meeting by publication in a newspaper printed and published in the county in Kansas where the Kansas district was formed, and having a general circulation therein. Such notice shall be published for three consecutive weeks, and the first publication shall be made not less than thirty (30) days prior to the date of the meeting. Within seven (7) days after the date of the first publication the secretary shall mail, or cause to be mailed, a copy of the notice to each landowner owning land in the Kansas district or in the former Missouri district shown by the records of such districts or proceedings had in connection with said districts to be benefited by the improvements made or to be made under the plans of the districts. Thereafter, and prior to the date of the meeting, the secretary shall secure and file among the records of the Kansas district, proof of the publication of the notice and shall make and file among such records an affidavit showing his doings regarding the mailing of notice.

Should the secretary fail to perform his duties herein imposed, any person signing the petition for such consolidation may perform such duties with the same effect as though done by the secretary. At the meeting so called it shall be the duty of the governing body of the Kansas district to determine the advisability of the consolidation. Any owner of land in the benefited portions of the lands of either district may file objections to the consolidation, which objections shall be in writing and filed with the secretary of the Kansas district prior to the time of the meeting. Any such owner who shall have filed written objections to the consolidation shall be given ample opportunity to present evidence and arguments. The meeting may be adjourned by the governing body from day to day as it shall determine. The governing body shall have power to subpoena, swear, and examine witnesses and do all things necessary and incidental to a proper hearing and adjudication of the matter. After due consideration of the evidence and any plans and specifications adopted by either district, if the governing body finds that:

(1) The lands sought to be consolidated with the Kansas district lie adjacent to the Kansas district; and

(2) the lands of both districts are served by common flood protection installations or reclamation works or the plans of both districts provide for common flood protection or reclamation; and

(3) the consolidation is to the best interest of the landowners in both districts, the governing body shall order by resolution that such consolidation be effected. Such determination shall be final and conclusive, and no suit shall be filed in any court attacking or questioning the validity of the action of the governing body unless the same be filed within sixty (60) days after the date upon which said resolution is adopted. All proceedings had in connection with such meeting or any adjournment of it, together with the findings and order of the governing body shall be spread of record upon the official records of the Kansas district.

History: L. 1949, ch. 251, § 2; April 14.



24-1103 Same; certified copy of resolution to district court or county commissioners.

24-1103. Same; certified copy of resolution to district court or county commissioners. Should the governing body of the Kansas district order the consolidation to be made, a duly certified copy of such resolution shall be filed with the clerk of the district court in Kansas where the Kansas district was organized and among the proceedings had therein and recorded on the journal of the court; or, if the Kansas district was organized by the board of county commissioners, then such certified copy shall be filed with the county clerk and spread upon the official records of the board of county commissioners.

History: L. 1949, ch. 251, § 3; April 14.



24-1104 Same; governing body of consolidated district; election; terms.

24-1104. Same; governing body of consolidated district; election; terms. If the regular annual meeting of the governing body of the Kansas district shall be held within ninety (90) days after the adoption of such resolution, the governing body of the Kansas district shall act as the governing body of the consolidated district. If such annual meeting will not be held within such ninety (90) day period, then an election of a new governing body of the consolidated district shall be held in the manner now provided by the laws under which such Kansas district was organized. In any event the incumbent board shall serve until such time as a new board shall be elected. At such election, whether at a special meeting or at a regular meeting, the new governing body shall be elected as at an original election, and any term of any incumbent member of the governing body shall terminate although such term might not otherwise end until a later date.

History: L. 1949, ch. 251, § 4; April 14.



24-1105 Same; unpaid tax levies.

24-1105. Same; unpaid tax levies. After the adoption of the resolution herein above provided, any unpaid tax levy theretofore made by the Missouri district shall be placed on the tax rolls of the proper Kansas county or counties and thereafter collected the same as though such levy were made originally by the Kansas district. In placing such levy on the tax rolls, credits shall be given in accordance with any payments made thereon to the Missouri tax collecting officer. In placing such levy on the Kansas tax rolls the same may be divided on a pro rata acreage basis in accordance with Kansas section lines, the total levy on any lands formerly in Missouri not to exceed the total formerly due according to the allocation thereof on the Missouri tax rolls.

History: L. 1949, ch. 251, § 5; April 14.



24-1106 Same; funds from Missouri; disbursement.

24-1106. Same; funds from Missouri; disbursement. The county treasurer of the proper county in Kansas is hereby authorized to and shall receive from any officer of the state of Missouri or any subdivision thereof such funds as shall then stand to or thereafter be received for the credit of such Missouri district. Such funds shall be placed to the credit of the Kansas district so consolidated to be disbursed for the purposes for which they were originally received for the credit of the former Missouri district. If the Kansas district was originally organized under article 6 of chapter 24 of the Kansas Statutes Annotated, as amended, then any moneys so received by such county treasurer as proceeds of a bond issue made by the former Missouri district shall be paid to the credit of the account of the Kansas district in the bank or trust company lawfully designated, to be disbursed as proceeds of a bond issue in accordance with K.S.A. 24-624 solely for the payment of the obligations of the former Missouri district, and for the purposes for which said bond money was acquired.

Any funds received by the Kansas county treasurer resulting from a tax levy made by the former Missouri district for organization expenses shall be disbursed by him on warrants issued by the governing body of the Kansas district signed by the chairman and secretary. The governing body of the Kansas district in ordering payments thereof shall only do so in payment of organization expenses of the former Missouri district as such funds could be lawfully disbursed upon order of the former Missouri District. Any funds received by such Kansas county treasurer derived from a tax levy for maintenance or operating expenses shall likewise be disbursed by said Kansas county treasurer upon warrants as aforesaid, and such warrants shall only be ordered drawn in payment of obligations of the former Missouri district or attributable to it.

History: L. 1949, ch. 251, § 6; April 14.



24-1107 Same; funds used for benefit of former Missouri district; lien of bonds.

24-1107. Same; funds used for benefit of former Missouri district; lien of bonds. All funds received by any Kansas county treasurer resulting from a tax levy theretofore made by the former Missouri district and placed on the tax rolls of the proper Kansas county as required by K.S.A. 24-1105 shall be used for the benefit of the former Missouri district and for the purposes for which such were originally levied by the former Missouri district. If there be outstanding bonds of the former Missouri district, the proper Kansas county treasurer shall attend to the payment of the principal and interest on said bonds as the funds are available from tax levies and as required and called for by such bonds. The lien of any bonds theretofore issued by the former Missouri district shall continue to operate on the land annexed to the Kansas district and such lien shall not attach to any land lying within the boundaries of the Kansas district. The lien of any bonds issued by the Kansas district shall not attach to any lands lying within the boundaries of the former Missouri district.

History: L. 1949, ch. 251, § 7; April 14.



24-1108 Same; annual tax levies for bonds; payments.

24-1108. Same; annual tax levies for bonds; payments. It shall be the duty of the governing body of the consolidated district to cause an annual tax levy to be made, at the same time other taxes are levied, on the lands of the former Missouri district in keeping with the original tax levy made on the lands of such district in order to provide funds for the payment of maturing bonds and interest. If the original levy so made by the Missouri district and spread on the tax rolls of the proper county or counties in Kansas shall not be sufficient to pay all of such bonds and interest as the same mature, it shall be the duty of the governing body of the Kansas district to make such additional levy or levies on the benefited lands formerly in the Missouri district, in proportion to the benefits originally assessed thereon, as may be required for the prompt payment of such bonds and interest. Under no circumstances shall the security or payment of the Missouri bonds or interest be impaired by the failure of the governing body of the Kansas district to provide annual tax levies in order to provide funds for the payment of such bonds and interest. All payments of such bonds and interest shall be made through the banking house or trust company designated in said bonds.

History: L. 1949, ch. 251, § 8; April 14.



24-1109 Same; assets and liabilities.

24-1109. Same; assets and liabilities. Anything herein to the contrary notwithstanding, the respective assets of the former Missouri district and the Kansas district as they shall exist at the time of the consolidation shall accrue to the benefit of each respective district, and the obligations of each respective district shall constitute the separate liabilities of each of the separate districts and the lands situated therein as they existed at the time of the consolidation.

History: L. 1949, ch. 251, § 9; April 14.



24-1110 Same; separate organization of district under Kansas laws; application of act.

24-1110. Same; separate organization of district under Kansas laws; application of act. Should such consolidation be not requested, or, if requested and not made, the owners of lands lying within the former Missouri district may organize under any applicable laws of this state. In proceedings for a separate organization the condition of the lands at the time of the original organization of the former Missouri district shall be determinative as to the requirements of the statutes of this state as to what lands can be so organized. In the event a separate district is formed, the governing body thereof and other public officers shall have the same duties as they would have under the provisions of this act if such lands had been consolidated with an adjacent drainage district; and all other provisions of this act shall be applicable to such separate district or the lands lying therein insofar as such other provisions are consistent with the organization and operation of the separate district.

History: L. 1949, ch. 251, § 10; April 14.



24-1111 Same; tax levies when no consolidation or separate organization; duties of county commissioners.

24-1111. Same; tax levies when no consolidation or separate organization; duties of county commissioners. If the land within the former Missouri district be neither consolidated with an adjacent district nor organized as a separate district within six (6) months after such lands are ceded to the state of Kansas by the state of Missouri, it shall be the duty of the county clerk of the county where a majority of such lands are attached to place or to cause to be placed on the tax rolls of the proper county or counties of this state all tax levies made against the former Missouri lands and which constitute a lien on any of such lands at the time such lands are ceded to this state.

Thereafter, the board of county commissioners of the county of which a majority of the lands of such former Missouri district become a part shall have full power to and shall determine all questions arising in connection with the levy, collection, custody, and disbursement of all moneys resulting from taxes theretofore levied against said land (whether levied in Missouri or Kansas) or thereafter levied. The said board of county commissioners shall perform all duties imposed by this act on the governing body of the consolidated district contemplated herein and all other public officers shall perform the same duties imposed by this act, the same as though such consolidation were affected [effected]. All other provisions of this act shall also apply to the extent such are reasonably consistent with the provisions of this section: Provided, however, Nothing herein contained shall prevent the owners of lands ceded to the state of Kansas from thereafter petitioning for the consolidation contemplated by this act or organizing a separate district under applicable laws of this state.

History: L. 1949, ch. 251, § 11; April 14.



24-1112 Same; special assessments.

24-1112. Same; special assessments. Assessment of benefits to the lands ceded to this state which were lawfully made under the laws of Missouri shall be effective from and after the time such lands become a part of this state the same as though made under the laws of this state, and shall thereafter be used as a standard for the purposes for which originally made and in making further special tax levies against such land to pay obligations of the former Missouri district.

History: L. 1949, ch. 251, § 12; April 14.



24-1113 Same; construction of act.

24-1113. Same; construction of act. This act shall be liberally construed to effectuate its purposes, and no irregularity or defect not affecting the substantial rights of any person shall operate to invalidate or impair the whole or any part of this act. An exchange of lands between the state of Kansas and the state of Missouri is imminent, and it is the intent of the legislature in enacting this act to make provision whereby property, rights and obligations relating to lands forming a drainage district or levee district under Missouri law shall not be impaired or unduly burdened when such lands become a part of the state of Kansas.

History: L. 1949, ch. 251, § 13; April 14.



24-1114 Same; invalidity of part.

24-1114. Same; invalidity of part. Should any section or sections or part or parts of any section of this act be declared unconstitutional or void, the remainder of the act shall not thereby be invalidated, but shall be and remain in full force and effect.

History: L. 1949, ch. 251, § 14; April 14.






Article 12 WATERSHED DISTRICTS

24-1201 Title of act.

24-1201. Title of act. This act shall be known as the watershed district act.

History: L. 1953, ch. 477, § 1; June 30.



24-1201a Declaration of public necessity for creation of districts; power; benefits.

24-1201a. Declaration of public necessity for creation of districts; power; benefits. It is recognized that serious problems of water management resulting from erosion, floodwater or sediment damages or instability of natural water supplies are arising in the watersheds of the rivers and streams of the state of Kansas; that for the purpose of alleviating such damages and furthering the conservation, development, utilization and disposal of water and thereby preserving and protecting the state's land and water resources, it is legislatively determined that it is necessary and advisable to establish watershed districts with the power to construct, operate and maintain works of improvement needed to carry out such purposes; that there is hereby declared the public necessity for the creation of such districts in watersheds including lands that are subject to erosion, floodwater or sediment damages or that would be benefited by the construction of works of improvement for the conservation, development, utilization and disposal of water; and that it is further declared that the formation of such districts will inure to the general benefit of all of the taxable, tangible property included therein.

History: L. 1961, ch. 193, § 2; July 1.



24-1202 Definitions.

24-1202. Definitions. The following terms when used in this act shall be construed to have the meaning ascribed to them in this section:

(a) "Person" shall mean any person, firm, partnership, association or corporation;

(b) "publication" shall mean the publication in a newspaper or newspapers admitted to the United States mail as second-class matter, of general circulation within the watershed district;

(c) "land" shall mean real property as that term is defined by the laws of the state of Kansas, and shall include any road, highway, bridge, street or other right-of-way;

(d) "chief engineer" shall mean the chief engineer of the division of water resources of the Kansas department of agriculture;

(e) "board" shall mean the board of directors of a watershed district;

(f) "district" shall mean an area comprising a watershed or two or more adjoining watersheds exclusive of lands within other organized watershed districts for which organization is proposed or which has been organized under the provisions of article 12 of chapter 24 of the Kansas Statutes Annotated, and amendments thereto. The district shall not include the territorial limits of any incorporated city unless the petition circulated and filed as provided for in article 12 of chapter 24 of the Kansas Statutes Annotated, and amendments thereto, shall clearly indicate that the territory of such a city is to be included in such watershed district;

(g) "specific project" means any project outlined and proposed by the directors and may constitute all or part of a general plan;

(h) "watershed" shall mean all of the area within the state draining toward a selected point on any watercourse, stream, lake or depression;

(i) "subwatershed" shall mean a division of the district as nearly equal in size to other divisions of the district as feasible and including as nearly as practicable one or more tributaries to the main stream which drains from the district;

(j) "qualified voter" shall mean any qualified elector of the district and any person 18 years of age or over owning land within the district, although not a resident therein;

(k) "landowner" shall mean the record owner of the fee in any real estate in the district or the fee in the surface rights of any real estate in the district, but the owners of an oil and gas lease, mineral rights or interest, easements or mortgages as such shall not be considered landowners, and school districts, cemetery associations and municipal corporations shall not be considered landowners;

(l) "steering committee" shall be the group of qualified voters, not less than the number to be chosen for the board of directors, who shall serve as the governing body of the proposed watershed district until the first board of directors is elected;

(m) "general plan" shall mean a preliminary engineering report describing the characteristics of the district, the nature and methods of dealing with the soil and water problems within the district, and the projects proposed to be undertaken by the district. It shall include maps, descriptions and such other data as may be necessary for the location, identification and establishment of the character of the work to be undertaken and such other data and information as the chief engineer may require.

History: L. 1953, ch. 477, § 2; L. 1955, ch. 201, § 1; L. 1959, ch. 172, § 1; L. 1961, ch. 193, § 1; L. 1972, ch. 124, § 4; L. 2004, ch. 101, § 73; July 1.



24-1203 Establishment of district by petition.

24-1203. Establishment of district by petition. Except as otherwise provided by K.S.A. 24-1203a, before any watershed district shall be organized, a petition shall be filed in the office of the secretary of state, signed by not less than 20% of the landowners and representing 25% of the acreage within said proposed district as shown by a verified enumeration of said landowners taken by a landowner of said proposed district to be selected by the first 10 signers of the petition. A verified copy of such enumeration shall be attached to and filed with the petition in the office of the secretary of state. For purposes of determining ownership, the county clerk of the county in which any part of the watershed is described, upon demand, shall furnish the record of the ownership of the lands within the county from the tax rolls of the county, and such record of ownership shall be satisfactory evidence of title.

History: L. 1953, ch. 477, § 3; L. 1955, ch. 201, § 2; L. 1959, ch. 172, § 2; L. 1995, ch. 210, § 5; May 4.



24-1203a Establishment of district initiated by board of county commissioners.

24-1203a. Establishment of district initiated by board of county commissioners. (a) In lieu of the procedures provided by K.S.A. 24-1203, 24-1204 and 24-1205, and amendments thereto, the board of county commissioners of any county may adopt a resolution proposing the establishment of one or more watershed districts within the county and appointing the steering committee of each proposed district if:

(1) The lands within each proposed district comprise substantially a watershed or two or more adjoining watersheds, as determined by the chief engineer; and

(2) in the preceding five-year period, the governor has issued a proclamation declaring a state of disaster emergency in the county due to flooding.

(b) The resolution shall contain the information required for a petition under K.S.A. 12-1204, and amendments thereto, and shall have appended and incorporated by reference a map showing the lands to be included in each proposed district and the subwatersheds therein, prepared in consultation with the chief engineer.

Upon adoption of such resolution, the county commission shall transmit a certified copy of the resolution to the chief engineer.

(c) All costs of projects and works of a watershed district established under this section shall be paid by a general levy against all taxable tangible property located within the district.

(d) This section shall be part of and supplemental to the watershed district act.

History: L. 1995, ch. 210, § 4; May 4.



24-1204 Contents of petition; form.

24-1204. Contents of petition; form. The petition required by K.S.A. 24-1203, and amendments thereto, shall set forth:

(1) The proposed name of the district, which name shall end with the words "watershed district number ____________." If the district is located in two or more counties the name of the district shall end with the words "watershed joint district No. ____________." It shall be the duty of the secretary of state to assign a number to each such district in the order in which petitions for their organization are received thereby.

(2) A description of the lands to be included within the proposed district, separated as to subwatersheds, if any, and identified by section numbers and fractions thereof, and other platted areas as appropriate.

(3) A statement of the purposes for which the district is to be organized.

(4) A statement of the number of persons that will constitute the board of directors of the district, which shall be an uneven number of not less than three and not more than 15, together with the names and addresses of the persons who will constitute the original steering committee.

(5) Any other matter deemed essential.

(6) A prayer for the organization of the districts as a nonprofit corporation.

A map showing the lands to be included in the district and subwatersheds therein, prepared in consultation with the chief engineer, shall be attached to the petition as an exhibit and incorporated therein by reference. The petition shall be in substantially the following form:

BEFORE THE SECRETARY OF STATE OF THE STATE OF KANSAS

In the Matter of __________ Watershed (Joint) District Number ____, __________ and __________ counties, Kansas.

PETITION

Come now the undersigned persons and state that they are landowners within the proposed boundaries of the aforenamed watershed district, hereinafter more fully described, and that each signer states that the signer's respective post-office address is set forth beside the signer's name. That the purposes for which this district is organized are (state purposes). That a steering committee for the organization of the district is hereby fixed and constituted with ______ members; that the names of persons who will serve on the original steering committee, of which the first named shall be acting chairman, and their respective addresses are as follows:

(List names and addresses.)

The governing body of the district shall be constituted in a board of directors composed of (number) qualified voters.

That attached hereto, marked Exhibit A and made a part hereof as fully as if set forth herein, is a map showing the lands proposed to be included in the district and subwatersheds therein:

That the lands proposed to be included in the district and subwatersheds therein are described as follows:

(Description of lands by subwatersheds.)

That the lands proposed to be included in the district and subwatersheds therein do not embrace the territorial limits of any incorporated city, or any part thereof, except those specifically described in the petition.

Wherefore, the undersigned, individually and collectively, pray that a watershed district be organized in the manner provided by law, for the purposes set forth herein, and that the secretary of state and the chief engineer of the division of water resources of the Kansas department of agriculture proceed diligently in the performance of their duties so that the organization of this proposed district may be completed and approved at the earliest possible time.

Submitted to the secretary of state this ______ day of __________, ____.

History: L. 1953, ch. 477, § 4; L. 1955, ch. 201, § 3; L. 1957, ch. 226, § 1; L. 1959, ch. 172, § 3; L. 1961, ch. 193, § 4; L. 1987, ch. 122, § 1; L. 2004, ch. 101, § 74; July 1.



24-1205 Petition, circulation; inclusion of city or part thereof within proposed boundaries, identification; filing and determination of sufficiency of petition.

24-1205. Petition, circulation; inclusion of city or part thereof within proposed boundaries, identification; filing and determination of sufficiency of petition. A counterpart of the petition, setting forth the text of the petition in full, shall be circulated within the proposed boundaries of the district: Provided, That when an incorporated city, or any part thereof, included as a part of the lands within the proposed boundaries of the district and not excluded by reference therein, the naming of the city, and[class] thereof, and a statement as to what part or all of the lands within said city are to be included within the proposed boundaries of said district, shall be sufficient identification within said petition, and approval of said watershed district formation shall be by election duly called by the governing body of said city for such purpose of approval or disapproval by the qualified voters of the area in said city sought to be included in said watershed district, and if approved by vote, the mayor of said city shall be directed to sign said petition as representative of said land within said city limits and for the total of said lands encompassed therein and if disapproved by the qualified voters therein, the city, or part thereof, shall be excluded from the district.

A duplicate original or a photographic copy of the original petition, with copies of all signature sheets attached thereto, shall be furnished to the county clerk of each county wherein lies a part of the proposed district. All counterparts shall be filed with the secretary of state at the same time and shall be received and treated by him as a single petition. The secretary of state shall determine the sufficiency or insufficiency of the petition on the basis of the information as to the number and qualification of signers as shown by the verified enumeration filed with the petition. In the making of such findings, the secretary of state shall consider the signature of the mayor of any city which has approved said petition as herein provided as the signature of one landowner and shall include the stated acreage within said city as being represented by said signature in computing the acreage within the district. The secretary of state shall endorse his findings and the date thereof on the face of the petition, and shall notify, in writing, the person designated in the petition as the acting chairman of the steering committee of his findings.

History: L. 1953, ch. 477, § 5; L. 1955, ch. 201, § 4; L. 1957, ch. 226, § 2; L. 1959, ch. 172, § 4; L. 1961, ch. 193, § 5; July 1.



24-1206 Sufficient petition transmitted to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairperson of steering committee.

24-1206. Sufficient petition transmitted to chief engineer; investigation, report and approval or disapproval; approval required, when; transmittal of approval to secretary of state and to chairperson of steering committee. (a) If the secretary of state finds the petition to be sufficient as to form and the number and qualifications of the petitioners, the secretary of state shall prepare a certified copy of the petition and transmit it to the chief engineer within five days after the secretary of state's determination of sufficiency.

(b) Upon receipt of a certified copy of a petition transmitted pursuant to subsection (a) or a certified copy of a resolution transmitted pursuant to K.S.A. 24-1203a, the chief engineer shall institute an investigation of each proposed district, its territory and purposes and, within 90 days after receipt of such copy shall transmit a written report of the chief engineer's findings on the petition or resolution, together with the chief engineer's written approval or disapproval of the petition or resolution, to the secretary of state and the acting chairperson of the steering committee named in the petition or resolution.

(c) The chief engineer shall approve the petition or resolution if the chief engineer finds and discloses by the chief engineer's report that:

(1) The lands proposed to be included in each district comprise substantially a watershed or two or more adjoining watersheds;

(2) each proposed district would not include lands in any existing watershed district;

(3) the statement of purposes contained in the petition or resolution conforms with the intents and purposes of this act;

(4) the lands within each proposed district or part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water;

(5) the boundary of each proposed district is defined, as far as practicable, so as to include all quarter-quarter sections of which more than 1/2 of each is within the watershed;

(6) the downstream limit of each proposed district is established with due regard to the location of highways and railroads and the location and character of existing works of improvement, the boundaries of any organized levee, drainage, irrigation and watershed districts, and the physical characteristics of and the probable relative effect of the operation of the proposed district upon any flood plane area common to both the stream or watercourse and any other stream or watercourse; and

(7) the map attached to the petition or resolution and the description of lands proposed to be included in each district are adequate and correct, except the chief engineer, in the chief engineer's report, may make any minor corrections with respect to the map or the description of lands proposed to be included in the district to make such map and description of lands conform to the map previously prepared in consultation with the chief engineer and such corrections shall thereupon become a part of the petition or resolution and be deemed effective without a recirculation of the corrected petition among the landowners or amendment of the resolution.

(d) If the chief engineer approves the petition or resolution, the chief engineer shall transmit a certified copy of the chief engineer's report to the secretary of state and to the chairperson of the steering committee of the district.

History: L. 1953, ch. 477, § 6; L. 1957, ch. 226, § 3; L. 1959, ch. 172, § 5; L. 1961, ch. 193, § 6; L. 1995, ch. 210, § 6; May 4.



24-1207 Meeting of steering committee; notice; election of board of directors; officers; election on organization of district; voting places and election procedures; certification of results to secretary of state; certificate of incorporation, issuance and recordation, when; actions attacking incorporation, limitations.

24-1207. Meeting of steering committee; notice; election of board of directors; officers; election on organization of district; voting places and election procedures; certification of results to secretary of state; certificate of incorporation, issuance and recordation, when; actions attacking incorporation, limitations. (a) Within 10 days after receipt of a certified copy of the chief engineer's report approving the petition or resolution, or the petition or resolution as amended or revised by the chief engineer, the chairperson of the steering committee of the proposed district shall call a meeting of the committee by mailing a written notice fixing the time and place of such meeting to each member of the committee at least five days in advance of the time so fixed, unless such notice is duly waived. The committee shall meet at the time and place fixed in the notice for the purpose of electing from their number a board of directors consistent with the number set out in the petition, and this board of directors, after being duly elected, shall elect from their number a president, vice-president, secretary and treasurer, except that in a district having only three directors, the board shall elect one person to hold the offices of secretary and treasurer. The board, by resolution, shall provide for the calling of an election of the qualified voters of the district for the purpose of submitting the question of whether the district should be organized and created in accordance with the petition or resolution, or the petition or resolution as amended or revised by the chief engineer.

(b) The board shall designate one or more centrally located voting places within the proposed district, but if the territory of the proposed district lies in more than one county, at least one voting place shall be designated within each county of the proposed district, and shall name and appoint three judges and two clerks for each voting place designated, which judges and clerks shall take an oath to faithfully perform their duties as judges and clerks, respectively, and shall each receive compensation of $8 per day for their services. The board shall cause a notice of the special election to be published for three consecutive weeks in a newspaper of general circulation within the proposed district, the first publication to be not less than 21 days prior to such election. If the proposed district lies in more than one county, a similar notice shall be published in a newspaper of general circulation in each of the counties in which a part of the proposed district is located. The notice shall set forth the time and place or places of holding the election and the proposition to be voted on, shall contain a copy of the petition or resolution, or the amended or revised petition or resolution (omitting the map attached thereto as an exhibit) and shall be signed by the president and attested by the secretary of the board. Any qualified voter shall be entitled to vote at such election. The vote at such election shall be by ballot, and such ballot shall comply with the usual requirements for an official ballot for public office insofar as such requirements are applicable thereto. Upon such ballot shall be printed the proposition submitted, preceded by the words, "Shall the following be adopted?" and followed by the words "To vote in favor of the proposition make a cross × mark in the square after the word 'Yes'" "To vote against the proposition make a cross × mark in the square after the word 'No.'"

(c) Returns from the election shall be made to the board of directors who shall canvass the votes cast at the election on the second Friday following the date of the election. The board shall immediately certify the results of the election to the secretary of state. If a majority of those voting on the proposition voted in favor of the organization and creation of the district upon the petition or resolution, or amended or revised petition or resolution, the secretary of state shall thereupon issue to the board of directors a certificate of incorporation for the district, which shall be filed of record in the office of the register of deeds of each county in which all or a portion of the district lies. Upon such recordation of the certificate of incorporation the district shall be authorized to function in accordance with the provision of this act and its certificate of incorporation. If a majority of those voting on the proposition voted against the organization and creation of the district, the secretary of state shall endorse that fact on the face of the petition or resolution and the proceedings shall be closed. No action attacking the legal incorporation of any watershed district organized under this section shall be maintained unless filed within 90 days after the issuance of the certificate of incorporation for such district by the secretary of state, nor shall the alleged illegality of the incorporation of any such watershed district be interposed as a defense to any action brought after such time.

History: L. 1953, ch. 477, 7; L. 1955, ch. 201, § 5; L. 1957, ch. 226, § 4; L. 1959, ch. 172, § 6; L. 1961, ch. 193, § 7; L. 1995, ch. 210, § 7; May 4.



24-1208 Payment of costs and expenses when petition or resolution is disapproved by engineer or defeated by voters; tax levy.

24-1208. Payment of costs and expenses when petition or resolution is disapproved by engineer or defeated by voters; tax levy. If the organization of the proposed district is defeated at the special election or if the petition or resolution is disapproved by the chief engineer, the board of directors or steering committee named in the petition or resolution shall continue to function in a limited capacity for the purposes hereinafter set forth in this action. Such board or steering committee shall determine the amount of money necessary to pay all of the costs and expenses incurred in the preparation and filing of the petition or resolution and in the conduct of the special election and shall certify a statement of such amount to the county clerk of each county in which the proposed district was to be located. Such county clerks shall thereupon ascertain the total assessed valuation of all taxable tangible property in their respective counties within the proposed district and certify such valuation to the county clerk of the county in which the acting chairperson of the board or steering committee of the proposed district resides.

Such county clerk shall determine the levy necessary to be spread against the taxable tangible property in the entire proposed district in order to raise funds sufficient to pay the amount set forth in the statement and shall certify such levy to the county clerk of the other counties in which a portion of the proposed district is located. Each of the county clerks shall then cause such levy to be extended against the taxable tangible property lying within the boundaries of the proposed district and within the clerk's county. The county treasurers of the respective counties involved shall remit the funds raised by such levy in their counties to the county treasurer of the county in which the acting chairperson of the board or steering committee resides. Such treasurer shall hold such funds and shall honor warrants drawn upon such funds by the acting chairperson of the board or steering committee and countersigned by the acting secretary of the board or steering committee in payment of the costs and expenses incurred in the proposed organization of the district and shown on the aforementioned statement of expenses.

History: L. 1953, ch. 477, § 8; L. 1959, ch. 172, § 7; L. 1995, ch. 210, § 8; May 4.



24-1209 Corporate powers and duties.

24-1209. Corporate powers and duties. Each watershed district incorporated under the provisions of this act shall be a body politic and corporate and shall have the power:

First. To adopt a seal.

Second. To sue and be sued by its corporate name.

Third. To purchase, hold, sell and convey land and personal property and to execute such contracts as may, by its board of directors, be deemed necessary or convenient to enable it to properly carry out the purpose for which organized.

Fourth. To construct, improve, maintain and operate works of improvement including such facilities and appurtenances as necessary for the conservation of soil, prevention of floods, disposal of water and the conservation, development and utilization of water for domestic, municipal, agricultural, industrial, recreational purposes and such other uses as may be authorized by the provisions of K.S.A. 82a-701 to 82a-725, inclusive, and any amendments thereto; and in any case where the construction, improvement or operation of such works causes the substantial displacement of a wildlife habitat and when required by the soil conservation service of the United States department of agriculture as a condition precedent to the release of federal funds for such works, to acquire land for the purpose of restoring such wildlife habitat. The power of eminent domain shall not be used for any such acquisition.

Fifth. To operate or lease any and all district properties and facilities associated with the use of water and to collect reasonable fees, rentals, tolls, and charges for the use of such facilities, said revenue to be placed in the maintenance fund of the district. Where the property is leased the lessee or anyone authorized to collect such fees, rentals, tolls and charges shall conform to a schedule approved by the board of directors of the district.

Sixth. To employ such professional services and other assistance as is, by its board of directors, deemed essential. Soil conservation engineering services may be used whenever available.

Seventh. To acquire personal property by gift or purchase.

Eighth. To acquire land and interests in land by gift, purchase, exchange or eminent domain; such power of eminent domain to be exercised within or without the boundaries of the district in like manner as provided by K.S.A. 26-501 to 26-516, inclusive, or any amendments thereto.

Ninth. To levy taxes and assessments, issue bonds and incur indebtedness within the limitations prescribed by this act.

Tenth. To cooperate and contract with persons, firms, associations, partnerships and private corporations, and with other watershed districts, drainage districts, and cities of all classes of this state, and with drainage districts, watershed districts, or other public corporations organized for similar purposes in any adjoining state and with other local, state and federal governmental agencies and to enter into co-operative contracts and agreements with any such districts, corporations or agencies.

Eleventh. (a) To take appropriate actions to extend and transfer the territory of the district, receive territory transferred from other districts, and dissolve all or a portion of the district as provided for in this act; (b) to merge with adjoining watershed districts, subject to approval of a majority of the qualified voters voting on the proposition in each of the districts proposing to merge.

Twelfth. To select a residence or home office for the watershed district, which shall be at a place in a county in which the watershed district or any part thereof is located and may be either within or without the watershed district as may be designated by the board of directors. The board shall thereupon designate the county in which said residence or home office is located as the official county for the filing of all official acts and levies. After an official county has been so designated, said county designation shall not be changed even though the residence or home office of said watershed district may be changed at a later date.

History: L. 1953, ch. 477, § 9; L. 1955, ch. 201, § 6; L. 1957, ch. 226, § 5; L. 1959, ch. 172, § 8; L. 1961, ch. 193, § 8; L. 1963, ch. 234, § 69; L. 1976, ch. 175, § 1; July 1.



24-1210 Directors; number; terms; expenses.

24-1210. Directors; number; terms; expenses. All powers granted to watershed districts incorporated under the provisions of this act shall be exercised by a board of directors which shall be composed of any odd number and specified in the petition for creation of the district, of qualified voters of the district. Such board shall be composed of not less than three and not more than 15 qualified voters. Boards in existence on the effective date of this act consisting of more than 15 members shall determine the number of board members, which in no case shall exceed the current number of board members. At least one director shall be selected from each subwatershed located within the district. Each director shall serve for a term of three years, and until a successor is duly elected and qualified, except that one-third of the original directors designated in the petition for organization of the district shall serve for a term of one year, one-third for a term of two years, one-third for a term of three years, from the date the certificate of incorporation is filed of record in the office of the register of deeds of each county in which territory of the district is located. Such directors shall serve without compensation, but shall be allowed actual and necessary expenses incurred in the performance of their official duties.

History: L. 1953, ch. 477, § 10; L. 1955, ch. 201, § 7; L. 1987, ch. 122, § 2; July 1.



24-1211 Election of directors at annual meeting; report of financial condition, projects and activities; notice and conduct of elections; vacancies; changes in number of directors or date of annual meeting; notice; procedure.

24-1211. Election of directors at annual meeting; report of financial condition, projects and activities; notice and conduct of elections; vacancies; changes in number of directors or date of annual meeting; notice; procedure. In not less than 12 months, nor more than 13 months after the recording of the certificates of incorporation, and annually thereafter, a meeting shall be held for the election of directors whose terms expire and also to render a report on the financial condition and activities of the district including the estimated construction date of all proposed projects to be initiated within the next five years and the board's determination as to whether each of these projects is still cost effective and in the current public interest. Notice of the annual meeting shall be given at least 10 days prior to the date thereof by one publication in a newspaper of general circulation in each of the counties of which said watershed district is a part. Elections shall be by ballot. Qualified voters in attendance shall be entitled to vote at any such meeting. The directors shall fill any vacancy occurring on the board prior to the expiration of the term of any director by electing a substitute director to serve for the unexpired term.

The number of directors of a district or the date of the annual meeting, or both, may be changed at an annual meeting if notice of the proposition of making such change or changes is given at the annual meeting immediately preceding the annual meeting at which such change or changes are considered. If the number of directors is proposed to be changed, the proposition shall be introduced in the same manner as other items of business and shall clearly show the changes in representation of subwatersheds, if any, and in the length of terms of the directors. It shall be the duty of the board of directors to include the proposition in the notice of the annual meeting at which such changes are being considered. If a majority of those voting are favorable, the election of directors shall be in conformance with the adopted proposal and all powers shall be exercised by the newly constituted board beginning immediately after the annual meeting. Copies of the minutes of the annual meeting and report on the financial condition and activities of the district shall be furnished to the Kansas department of agriculture division of conservation.

History: L. 1953, ch. 477, § 11; L. 1955, ch. 201, § 8; L. 1959, ch. 172, § 9; L. 1961, ch. 193, § 9; L. 1987, ch. 122, § 3; L. 2012, ch. 140, § 130; July 1.



24-1212 Open meetings of directors; notice; quorum.

24-1212. Open meetings of directors; notice; quorum. Regular meetings of the board of directors shall be held no less than once each quarter on such day and place as is selected by the board of directors. Notice of such meeting shall be mailed to each director at least five days prior to the date thereof, and special meetings may be held at any time upon waiver of notice of such meeting by all directors or may be called by the president or any two directors at any time. Notice in writing, signed by the persons calling any special meeting, shall be mailed to each director at least two days prior to the time fixed for such special meeting. A majority of the directors shall constitute a quorum for the transaction of business and in the absence of any of the duly elected officers of the district a quorum at any meeting may select a director to act as such officer pro tem. Each meeting of the board, whether regular or special, shall be open to the public. Copies of the minutes of regular and special meetings shall be furnished to the Kansas department of agriculture division of conservation.

History: L. 1953, ch. 477, § 12; L. 1987, ch. 122, § 4; L. 2012, ch. 140, § 131; July 1.



24-1213 General plan, estimate of costs and information as to benefits; transmittal to chief engineer, when; open to public; report to directors.

24-1213. General plan, estimate of costs and information as to benefits; transmittal to chief engineer, when; open to public; report to directors. Upon the incorporation of the watershed district the board shall cause work to be commenced on the preparation of a general plan of the district. In addition to the general plan there shall be prepared an estimate of costs as to installation, maintenance and operation of the proposed works and information as to the location and extent of areas that would be benefited by the proposed works. Upon completion of the general plan, estimates of costs and the information as to benefited areas, the board shall carefully examine and consider the same and if they approve the general plan, estimate of cost of proposed works and information on benefited areas, they shall transmit a complete copy thereof to the chief engineer and additional copies shall be made available to him upon request. Copies of such plans, estimates and information, in the office of the chief engineer shall be open to inspection by the public at all reasonable times.

The chief engineer shall examine and study said general plans as to: (1) Feasibility. (2) Co-ordination of the plan with any general plan for the watershed of which the district might be a part. (3) The safety of the works and improvements proposed. (4) Conformity with the intents and purposes of this act. The chief engineer shall transmit a written report of the results of his study and investigation to the board of directors which shall include any changes or modifications which he deems necessary and which shall include a specific approval or disapproval of the general plan.

History: L. 1953, ch. 477, § 13; L. 1957, ch. 226, § 6; L. 1961, ch. 193, §10; July 1.



24-1214 Financing proposed projects; methods; resolution as to costs; public hearing; notice, contents; appearances; written statement required; transmittal of written statements to chief engineer; adoption, modification or rejection of general plan or method of financing; official general plan and official method of financing; resubmissions, when.

24-1214. Financing proposed projects; methods; resolution as to costs; public hearing; notice, contents; appearances; written statement required; transmittal of written statements to chief engineer; adoption, modification or rejection of general plan or method of financing; official general plan and official method of financing; resubmissions, when. Subject to the provisions of subsection (b) of K.S.A. 24-1203a, when the general plan is approved by the chief engineer the board, by resolution, shall propose that the cost to the district of all works contemplated in the plan be paid either by a general levy against all of the taxable tangible property located within the district, that such cost be paid by special assessment against lands within the district to be specially benefited by any of the proposed projects or that such cost be paid by both such general levy and special assessment, stating the portion proposed to be paid by each method. The board shall also set forth in the resolution any proposal to issue improvement bonds of the district to provide for the payment of all or any part of the cost to the district of proposed projects by installments instead of levying the entire tax or special assessment at one time.

The board shall thereupon fix a time and place either within or conveniently near the district for a public hearing upon the general plan and the resolution proposing a method of financing costs of the works contemplated in the plan. A notice of such hearing shall be given by one publication at least 20 days prior to the date fixed for the hearing, setting forth the time and place of hearing upon the plan and resolution, that a copy of the plan and resolution is available for public inspection in the office of the secretary of the district and that any electors or landowners desiring to be heard in the matter must file, in duplicate, with the secretary of the board at the secretary's office, at least five days before the date of the hearing, a written statement of their intent to appear at the hearing and the substance of the views they wish to express. Upon receipt of any such statements the secretary of the board shall immediately transmit one copy of the statements to the chief engineer. The chief engineer or the chief engineer's duly appointed representative may attend the hearing. At the hearing any elector or landowner who has duly filed a written statement shall be heard and may present information in support of the elector's or landowner's position in the matter. After hearing all such statements the board, by resolution, shall adopt as official or reject the general plan and adopt as official or reject the proposed method of financing costs of the works contemplated in the plan or determine that the general plan or the proposed method of financing or both should be modified and notify the chief engineer of the board's action. If it is determined that the general plan should be modified, any proposed changes approved by the board shall be incorporated in a modified general plan which shall be submitted to the chief engineer for further consideration.

The chief engineer shall review the modified plan and shall transmit a supplemental written report of the results of the chief engineer's study and investigation to the board, including the chief engineer's written approval or disapproval of the modified general plan. If the modified general plan is approved by the chief engineer, the board, by resolution, shall adopt the modified plan as the official general plan of the district and notify the chief engineer of the board's action. If it is determined that the proposed method of financing should be modified, the board shall give consideration to the the modified method of financing and, following adoption of the general plan or an approved modification thereof, the board, by further resolution setting forth such modified method of financing, shall adopt it as the official method of the district for financing costs of the works contemplated in the official general plan. If a board is unable to carry out a general plan because of disapproval of a bond issue at an election or because insufficient funds have been provided, they may reconsider the general plan or the method of financing, or both, and by following the procedure hereinbefore set forth, resubmit a general plan or method of financing, or both.

History: L. 1953, ch. 477, § 14; L. 1961, ch. 193, § 11; L. 1995, ch. 210, § 9; May 4.



24-1214a Districts adopting general plan prior to April 1, 1961; method of financing; procedure.

24-1214a. Districts adopting general plan prior to April 1, 1961; method of financing; procedure. Watershed districts which have adopted a general plan prior to April 1, 1961, but have not adopted by resolution a method of financing may follow the procedure set forth in sections 24-1213, and 24-1214 of the Kansas Statutes Annotated in the adoption of a resolution of financing and proceed forthwith to carry out the proposed works of improvements.

History: L. 1961, ch. 193, § 12; July 1.



24-1215 Approval of bond issue by qualified voters of district required; notice; election procedures; tax levies for financing costs; resolution, publication; protest petition; election.

24-1215. Approval of bond issue by qualified voters of district required; notice; election procedures; tax levies for financing costs; resolution, publication; protest petition; election. When any general plan and resolution of financing has been finally adopted by the board, in accordance with the procedure set forth in K.S.A. 24-1214 and said resolution provides that all or any part of the cost of the works of improvement is to be paid by the issuance of improvement bonds of the entire district, it shall be the duty of the board to submit the question of approval of said bond issue to an election of the qualified voters of the district. Notice of the time and place and the purpose for which such election is to be held shall be given by one publication at least twenty (20) days prior to the date fixed for such election. Except as hereinbefore provided, the said special election shall be held and conducted in the manner prescribed for conducting and holding elections by K.S.A. 24-1207.

If the resolution of financing provides that all or any part of the cost of the works of improvement is to be paid by the issuance of improvement bonds to be paid by special assessment against the lands especially benefited by such project the board of directors shall proceed to determine the particular lands within the district upon which special assessments are to be levied and it shall be the duty of the board to submit the question of approval of the bond issue to an election of the owners of said lands. Notice of the time and place and the purpose for which such election is to be held shall be given by one publication at least twenty (20) days prior to the date of such election. Except as hereinbefore provided the said election shall be held and conducted in the manner prescribed for conducting and holding elections by K.S.A. 24-1207: Provided, however, That if it is proposed to issue improvement bonds to be paid partially by the entire district and partially by lands especially benefited, it shall be the duty of the board of directors to submit each question of approval separately as hereinbefore set forth: Provided further, That if said resolution of financing proposes that all costs to the district shall be borne by a general tax levy and makes no provision for the issuance of bonds, and no election is thereupon held, it shall be the duty of the board to publish said resolution once in a newspaper of general circulation within the district and said resolution shall be in full force and effect thirty (30) days after said publication unless petitions signed by landowners of the district in a number in excess of twenty percent (20%) of the landowners as determined by the verified enumeration filed with the petition for organization are filed with the secretary of the board.

In the event such petitions are filed, it shall be the duty of the board to submit the question of adoption of said resolution to the qualified voters of the district. Notice of the time and place and the purpose for which such election is to be held shall be given by one publication at least twenty (20) days prior to the date for such election. Except as hereinbefore provided the said special election shall be held and conducted in the manner prescribed for conducting and holding elections by K.S.A. 24-1207.

History: L. 1953, ch. 477, § 15; L. 1955, ch. 201, § 9; L. 1957, ch. 266, § 7; L. 1959, ch. 172, § 10; L. 1961, ch. 193, § 13; July 1.



24-1216 Order and procedure as to specific projects; surveys, plans, specifications and estimates of costs; filing with secretary of board; open to inspection; transmittal of approved plans to chief engineer, when; review of general plan; revisions of plan; report by chief engineer, requirements.

24-1216. Order and procedure as to specific projects; surveys, plans, specifications and estimates of costs; filing with secretary of board; open to inspection; transmittal of approved plans to chief engineer, when; review of general plan; revisions of plan; report by chief engineer, requirements. (a) Following the adoption of the general plan and adoption of the method of financing, the board of directors may determine the order in which specific projects contemplated by the general plan shall be undertaken and to cause accurate surveys of all work deemed necessary to be done and accurate estimates and calculations to be made by some competent engineer who shall prepare detailed construction plans and specifications therefor showing the location, amount, and character of work to be done and the estimated cost of right of way, construction, maintenance and operation, which plans, specifications, and estimates of costs shall be filed in the office of the secretary of the board and shall at all reasonable times be open to public inspection. The board shall carefully examine and consider the same and if they approve such plans, specifications and estimates of costs, they shall transmit a complete copy thereof to the chief engineer, who shall examine and study the plans and specifications as to conformance to the general plan and other applicable state laws on water use and control and transmit a written report of the results of his study and investigation to the board which report shall include any changes or modifications which he deems necessary and which shall include a specific approval or disapproval of the plans and specifications.

(b) Ten years following approval of the general plan and every five years thereafter, the board shall review the general plan to determine if projects proposed to be undertaken by the district in its original plan are still feasible and in current public interest. A report of the review shall be given at a public meeting called for that purpose. This review is not required of watershed districts that have completed all the projects in the general plans.

Any revisions or amendments to the general plan shall be submitted to the chief engineer in the manner provided by K.S.A. 24-1213, and amendments thereto.

History: L. 1953, ch. 477, § 16; L. 1955, ch. 201, § 10; L. 1958, ch. 12, § 6 (Special Session); L. 1959, ch. 172, § 11; L. 1961, ch. 193, § 14; L. 1987, ch. 122, § 5; July 1.



24-1217 Computation of special assessments; appraisement and apportionment; resolution; limitations; hearing of complaints; notice; alterations; resolution fixing assessments; notice to landowners; bonds and levies, when.

24-1217. Computation of special assessments; appraisement and apportionment; resolution; limitations; hearing of complaints; notice; alterations; resolution fixing assessments; notice to landowners; bonds and levies, when. If the resolution of financing provided for by K.S.A. 24-1216 [*], and amendments thereto, provides that all or any part of the cost of the works contemplated is to be paid by special assessment against lands especially benefited by such project, the board shall appoint three appraisers who have no vested interests in the project and who shall recommend apportionment of the special assessment to the tracts of land subject to such special assessment. The appraisers shall have access to all available engineering reports and data pertaining to the works contemplated and may request such additional engineering data or counsel as found necessary to carry out their duties. The appraisers shall take an oath to fairly and impartially appraise the benefits accruing to each tract of land and shall recommend the apportionment of the assessment according to the relative benefits to be received by the several tracts of land subject to assessment, and shall make written reports of their findings to the board.

Upon receiving the report, the board shall prepare a resolution which shall contain a list of the tracts of land found to be especially benefited and the amount of assessment to be levied against each such tract. No such assessment against any tract of land shall exceed the estimated benefits to such land by such project. Such tracts of land shall be legally described and the names of the owners thereof shall be set forth beside the description of each tract so listed. After adopting such resolution, the board shall fix a time and place for hearing any complaint that may be made as to the benefit to any tract of land appraised as aforesaid, a notice of which hearing shall be given by the secretary by one publication at least 10 days prior to the date set for the hearing. The board, at the special hearing, may alter the benefit to any tract of land if, in its judgment, the same has been appraised too high or too low.

The board, immediately thereafter, shall pass a resolution fixing the benefit assessment as to each tract of ground and providing for the assessment thereof which assessment may be spread over a period of not to exceed 20 years and shall hold good for all installments. The board, immediately thereafter, shall cause a written notice to be mailed to the owner or owners of each tract of ground assessed of the amount of the assessment which notice shall state that if the amount is not paid in full within 30 days from the date of notice, bonds will be issued and that an assessment will be levied annually against such tract of ground for a period of not to exceed 20 years in an amount sufficient to pay the total assessment plus the interest due on the bonds.

No suit to set aside the assessment shall be brought after the expiration of 90 days from the date of the notice. The amount levied against each tract of ground to pay for the bonds falling due each year and the interest thereon shall be levied, certified to the proper county clerk and collected the same as other taxes.

History: L. 1953, ch. 477, § 17; L. 1955, ch. 201, § 11; L. 1957, ch. 226, § 8; L. 1959, ch. 172, § 12; L. 1961, ch. 193, § 15; L. 1987, ch. 122, § 6; July 1.

* Reference apparently should be to 24-1214.



24-1218 Right of entry upon lands in connection with work of district; damages.

24-1218. Right of entry upon lands in connection with work of district; damages. The board of directors and its representatives and employees, including engineers and contractors and their employees, shall have the right and authority to enter upon private lands within or without the boundaries of the district for the purpose of conducting tests, surveys and other work incidental to the preparation of plans, maps, profiles and reports in connection with any work or proposed work of the district. The district shall be liable for any damages caused by such entry. Charges for damages shall be approved, modified, or rejected within 60 days following receipt of a documented accounting of such damages.

History: L. 1953, ch. 477, § 18; L. 1987, ch. 122, § 7; July 1.



24-1219 No-fund warrants for initial expenses; annual tax levies for general fund expenses; increased levies, procedure; tax levies for no-fund warrants and bonds; structure maintenance fund.

24-1219. No-fund warrants for initial expenses; annual tax levies for general fund expenses; increased levies, procedure; tax levies for no-fund warrants and bonds; structure maintenance fund. (a) The district board may issue no-fund warrants to pay for initial organizational, engineering, legal and administrative expenses of the district except that the amount so issued shall not exceed the product of two mills times the assessed valuation of the taxable tangible property within the district. Such warrants shall be issued, bear interest and be retired in accordance with the provisions of K.S.A. 79-2940, and amendments thereto, except that the approval of the state board of tax appeals shall not be required. Whenever warrants have been issued under this section, the board shall make a tax levy at the first tax levying period, after such warrants are issued, sufficient to pay such warrants and interest.

(b) Following incorporation of the district by the secretary of state, the board shall have authority to levy annually a tax of not to exceed two mills to create a general fund for the payment of engineering, legal, clerical, land and interests in land, installation maintenance, operation and other administrative expenses and such tax may be against all of the taxable, tangible property of the district. Whenever the board desires to increase the mill levy for such purposes above two mills, it may adopt a resolution declaring it necessary to increase such annual levy in an amount which together with the current levy shall not exceed a total of four mills. Any such resolution shall state the total amount of the tax to be levied and shall be published once each week for two consecutive weeks in a newspaper of general circulation in the district. Whereupon such annual levy in an amount not to exceed the amount stated in the resolution may be made for the ensuing budget year and each successive budget year unless a petition requesting an election upon the proposition to increase the tax levy in excess of the current tax levy, signed by not less than 5% of the qualified electors in the district is filed with the county election officer within 60 days following the date of the last publication of the resolution. In the event a valid petition is filed, no such increased levy shall be made without such proposition having been submitted to and having been approved by a majority of the qualified electors voting at an election called and held thereon. All such elections shall be called and held in the manner prescribed for the calling and holding of elections upon the question of the issuance of bonds under the general bond law.

(c) There is hereby authorized to be established in the watershed districts of the state a fund which shall be called the structure maintenance fund. The fund shall consist of moneys deposited therein from funds received according to provisions of the watershed district law. The amount of funds that may be deposited annually shall be a maximum of 0.35% of the construction cost of the structure. Moneys in the structure maintenance fund may be used for the purpose of engineering, reconstruction and other required maintenance and other expenses relating to the maintenance of a structure. The watershed board of directors is hereby authorized to invest any portion of the structure maintenance fund, which is not currently needed, in investments authorized by K.S.A. 12-1675, and amendments thereto. All interest received on any such investment shall be credited to the structure maintenance fund.

(d) The district board shall have authority to levy a tax, after improvement bonds have been issued in accordance with K.S.A. 24-1214, 24-1215 and 24-1220, and amendments thereto, sufficient to pay such bonds and interest.

History: L. 1953, ch. 477, § 19; L. 1955, ch. 201, § 12; L. 1961, ch. 193, § 16; L. 1985, ch. 117, § 1; L. 1987, ch. 122, § 8; L. 1990, ch. 119, § 1; L. 2008, ch. 109, § 56; L. 2014, ch. 141, § 50; July 1.



24-1220 Improvement bonds for works of improvement; terms; how payable; limitation on bonded indebtedness.

24-1220. Improvement bonds for works of improvement; terms; how payable; limitation on bonded indebtedness. Whenever improvement bonds have been authorized for any works of improvement in accordance with the provisions of K.S.A. 24-1214 and 24-1215, the board shall proceed to issue improvement bonds of the district. Said bonds shall be issued to mature in not more than thirty (30) annual installments of approximately equal amounts each year over a period of not to exceed thirty (30) years. Said bonds shall bear interest at a rate not to exceed the maximum rate of interest prescribed by K.S.A. 10-1009, payable semi-annually or at such time as may be fixed by the terms of the resolution authorizing the issuance thereof.

Each bond shall specify the date of its separate maturity and shall be in such denominations as the district board shall determine, but at no time shall the aggregate bonded indebtedness of the district exceed ten percent (10%) of the assessed valuation of all of the taxable tangible property within the district as shown by the last finding of the proper board of equalization.

History: L. 1953, ch. 477, § 20; L. 1955, ch. 201, § 13; L. 1957, ch. 226, § 9; L. 1961, ch. 193, § 17; L. 1970, ch. 64, § 71; L. 1978, ch. 99, § 30; April 25.



24-1221 Act supplemental to other laws.

24-1221. Act supplemental to other laws. This act shall be deemed to be supplemental to existing laws relating to drainage districts, flood control, irrigation, soil conservation and related matters.

History: L. 1953, ch. 477, § 21; June 30.



24-1222 Chief engineer authorized to transfer territory from one district to another, when; petition.

24-1222. Chief engineer authorized to transfer territory from one district to another, when; petition. The chief engineer of the division of water resources shall have power upon a proper petition being presented for that purpose to transfer territory from one watershed district, organized and incorporated under the provisions of article 12 of chapter 24 of the Kansas Statutes Annotated, or any amendments thereto, to any other adjacent watershed district so organized and incorporated.

History: L. 1958, ch. 12, § 1 (Special Session); May 8.



24-1223 Same; contents of petition.

24-1223. Same; contents of petition. The petition for transfer of territory from one watershed district to another shall be addressed to the chief engineer of the division of water resources and shall: (a) Describe the territory to be transferred by section numbers and fractions thereof, and other platted areas as appropriate; (b) state from what watershed district and to what watershed district such transfer is sought; (c) show that the proposed transfer has been recommended by each of the watershed districts affected by resolution duly adopted by the board of directors of each district; and (d) state that the proposed transfer of territory will result in more efficient operation of both districts and will be conducive to the public convenience and welfare. Such petition shall contain a prayer that the territory described therein be transferred from one watershed district named therein to another watershed district named therein.

History: L. 1958, ch. 12, § 2 (Special Session); May 8.



24-1224 Same; presentment of petition to chief engineer; notice and hearing.

24-1224. Same; presentment of petition to chief engineer; notice and hearing. Whenever a petition in conformity to K.S.A. 24-1223 signed by the board of directors of both of the affected watershed districts shall be presented to the chief engineer of the division of water resources, it shall be the duty of the chief engineer forthwith to fix a time for the hearing of such petition and to give notice thereof which shall be published by the affected watershed districts at their expense at least five (5) days before the date fixed for the hearing in one or more newspapers published and of general circulation in the county or counties in which the affected watershed districts are located.

History: L. 1958, ch. 12, § 3 (Special Session); May 8.



24-1225 Same; findings, decisions and declarations of chief engineer.

24-1225. Same; findings, decisions and declarations of chief engineer. At the time set for the hearing of the petition, as provided in K.S.A. 24-1224, it shall be the duty of the chief engineer to first ascertain and determine whether notice has been given of the time of hearing, as required by this act, and, if it shall be determined that such notice has been given, to make a declaration and finding of this fact; and thereupon he shall hear all persons in favor of, or opposed to, the granting of the prayer of said petition, and he shall hear all other evidence that he may deem necessary for the purpose of ascertaining whether the statements in said petition are true; and, if upon such hearing it shall be found that such petition is in conformity to the requirements of this act and that the allegations thereof are true, then the chief engineer shall make a finding and decision to that effect and shall thereupon declare the territories described in the petition to be detached from the one watershed district, naming it, and to be attached to the other watershed district, naming it, and shall fix the date that such transfer shall become effective; and if the chief engineer upon such hearing finds that such petition is not in conformity to this act, or that the statements in such petition are not true, or that said transfer should not be made, then he shall make a finding and decision to that effect and reject that petition. Such affirmative decision and order of the chief engineer may provide for the transfer of all or part of the territory described in the petition but shall not include any territory not so described.

History: L. 1958, ch. 12, § 4 (Special Session); May 8.



24-1226 Same; liability for outstanding bonded indebtedness.

24-1226. Same; liability for outstanding bonded indebtedness. The balance of bonded indebtedness including temporary notes outstanding shall remain a charge upon the territory transferred under the provisions of this act in accordance with the applicable provisions of K.S.A. 10-119, and any amendments thereto. The territory so transferred shall not be liable for any bonded debt including temporary notes and no-fund warrants existing at the time of such transfer of the district of which it shall become a part.

History: L. 1958, ch. 12, § 5 (Special Session); May 8.



24-1227 Extension of territory of district; petition, contents; approval of chief engineer.

24-1227. Extension of territory of district; petition, contents; approval of chief engineer. The secretary of state, with the approval of the chief engineer of the division of water resources, shall have power, upon proper petition being presented for that purpose to extend the territory of any watershed district organized and incorporated under the provision of article 12 of chapter 24 of the Kansas Statutes Annotated, or any amendments thereto. The petition to extend the territory of any watershed district shall be addressed to the secretary of state, and shall: (a) Describe the territory to be annexed by section numbers and fractions thereof, and other platted areas as appropriate, except as provided for in K.S.A. 24-1205, as amended, for the inclusion of incorporated cities; (b) state to what watershed district annexation is sought; (c) have a map attached thereto as an exhibit, and incorporated therein by reference, showing said watershed district and the lands proposed to be annexed; and (d) show that the proposed extension of territory has been recommended by the watershed district concerned by resolution duly adopted by its board.

The petition shall be circulated, signed, filed and transmitted in the manner prescribed for the original organization of a watershed district in K.S.A. 24-1203, 24-1205, 24-1206, and 24-1207, or any amendments thereto, and similar action shall be taken as prescribed in said section 24-1206, in so far as same is applicable.

History: L. 1961, ch. 193, § 18; July 1.



24-1228 Dissolution of district, when; resolution; petition; election; certificate of dissolution.

24-1228. Dissolution of district, when; resolution; petition; election; certificate of dissolution. Whenever a watershed district has been organized and incorporated under the provisions of article 12 of chapter 24 of the Kansas Statutes Annotated, and amendments thereto, for more than eight years and has not adopted a general plan of work and projects to be undertaken by the district, constructed or contracted to construct any works of improvement or incurred any continuing obligations for maintenance of any works of improvement, or when such a district has been organized and incorporated under such provisions for more than four years and has not made substantial progress toward a general plan of work and projects to be undertaken by the district, the board of such district may, by resolution adopted by a 2/3 vote of all members of such board present and voting, but in no event less than a majority of all members of such board at a special meeting of such board called for that purpose, and notice of which special meeting shall specify the purpose for which the meeting is to be called, provide for the calling of an election of the qualified voters of such district for the purpose of determining whether such district shall be dissolved; and the board shall provide for the calling of such an election if written petitions therefor signed by 20% of the landowners of such district, as shown by a verified enumeration of such landowners by a landowner of such district, are filed with the secretary of such board. Notwithstanding any provision of this section, the Middle Creek joint watershed district No. 50 may be dissolved in the same manner and procedure as provided herein.

The election to determine whether the district shall be dissolved shall be held and conducted in the same manner as provided by K.S.A. 24-1207, and amendments thereto, insofar as such provisions can be made applicable. If a majority of those voting on the proposition voted in favor of dissolution of the district, the board shall immediately certify the results of such election to the secretary of state, and the secretary of state shall thereupon issue and deliver to the secretary of such board a certificate of dissolution.

History: L. 1961, ch. 193, § 19; L. 1982, ch. 153, § 1; L. 2000, ch. 115, § 3; July 1.



24-1229 Dissolution of portion of district; petition, contents; powers and duties of chief engineer; notice and hearing; evidence; findings, filing; certificate of dissolution; recordation; removal of director upon dissolution, effect.

24-1229. Dissolution of portion of district; petition, contents; powers and duties of chief engineer; notice and hearing; evidence; findings, filing; certificate of dissolution; recordation; removal of director upon dissolution, effect. The chief engineer of the division of water resources shall have power upon proper petition being presented for that purpose to dissolve a portion of a watershed district organized and incorporated under the provisions of article 12, chapter 24 of the Kansas Statutes Annotated, or any amendments thereto. The petition for dissolution of a portion of a watershed district shall be addressed to the chief engineer of the division of water resources and shall: (1) Describe the territory to be dissolved by section numbers and fractions thereof and other platted areas as appropriate; (2) contain a prayer that the territory described therein be dissolved from the watershed district, naming it; (3) show that the dissolution is being sought by either a majority of the board of the watershed district or a majority of the landowners in the territory to be dissolved. Whenever a petition in conformity with this section is received by the chief engineer it shall be his duty forthwith to fix a time for the hearing of such petition and to give notice thereof which shall be published by the affected watershed district at their expense at least five (5) days before the date fixed for the hearing. It shall be the duty of the petitioners to show satisfactory evidence in support of the requested dissolution.

If after such hearing the chief engineer finds that the exclusion of territory described in the petition would leave within the district an area in conformance with the findings considered for the organization of a district as prescribed in K.S.A. 24-1206 and that the exclusion of the territory described in the petition will not substantially impair the effectiveness of a general plan of the district which has been approved by the chief engineer, he shall transmit a written report of his findings on the petition, together with his written approval or disapproval of the petition, to the secretary of state and the secretary of the board. Upon receipt of such report and approval of the petition the secretary of state shall thereupon issue and deliver to the secretary of the board a certificate of dissolution as to the lands which are to be excluded from the district fixing the effective date of such dissolution. A certified copy of the certificate of dissolution shall be recorded in the office of the register of deeds of each county in which any portion of the district is located: Provided, That, if the dissolution of a portion of the territory of a watershed district removes one or more directors from the constituted board, the remaining board of directors shall exercise the powers granted by this act until such time as changes in the board are proposed and effected in a manner prescribed by K.S.A. 24-1211.

History: L. 1961, ch. 193, § 20; July 1.



24-1230 Notification of directors upon dissolution or partial dissolution of district; duties of secretary, treasurer and directors; effective date of dissolution; recordation of certificate of dissolution.

24-1230. Notification of directors upon dissolution or partial dissolution of district; duties of secretary, treasurer and directors; effective date of dissolution; recordation of certificate of dissolution. Upon receipt from the secretary of state of the certificate of dissolution of the watershed district or portion thereof under the provisions of this act, the secretary of the board of directors of said watershed district shall notify the directors of the watershed district of such certification.

The directors shall immediately pay all obligations of said district or portion thereof, including all costs incurred by the district, the chief engineer and secretary of state in regard to the dissolution proceedings, and the treasurer shall thereupon distribute all moneys in his hands belonging to the district or portion thereof in the manner prescribed by this act, and immediately after making such distribution, the treasurer shall notify the secretary of such distribution. Upon receipt of such notification, the secretary of the district shall have the certificate of dissolution published once in a newspaper of general circulation, located in the county wherein the registered office of said watershed district is located, and proof of such publication shall be filed in the office of the secretary of state. The effective date of the dissolution, unless otherwise provided, shall be the date on which the proof of publication is filed in the office of the secretary of state, but in no event shall the date of dissolution be a date prior to the date of publication of the certificate of dissolution. A certified copy of said certificate of dissolution of said district or portion thereof shall also be recorded in the office of the register of deeds of each county in which any portion of the dissolved district is located.

History: L. 1961, ch. 193, § 21; July 1.



24-1231 Disposition of funds of totally or partially disorganized district; duties of treasurer.

24-1231. Disposition of funds of totally or partially disorganized district; duties of treasurer. Any funds of a watershed district which is totally disorganized and dissolved under the provisions of this act shall be apportioned and paid to the townships or cities located within or partly within the watershed district in the proportion which the assessed valuation of property in said watershed district located within the township or city bears to the total assessed valuation of the watershed district, based on equalized assessed valuations for the preceding year. Any funds of any watershed district which is partially disorganized and dissolved by the provisions of this act shall be apportioned and paid to the township or cities located within or partly within the dissolved portion of said watershed district and retained by the remaining portion of said watershed district in the proportions which the assessed valuation of property in the dissolved portion of said watershed district located within the township or city and the assessed value of property in the undissolved portion of said watershed district bear to the total assessed valuation of the watershed district based on equalized assessed valuations for the preceding year. The watershed district treasurer, upon notification of receipt of a certificate of dissolution, shall immediately pay the amounts due each township or city or part thereof located within the district or the dissolved portion of said district to the treasurer of the township or to the city treasurer, as such township or city may be entitled to receive.

History: L. 1961, ch. 193, § 22; July 1.



24-1232 Minutes and records of totally dissolved district filed with county clerk.

24-1232. Minutes and records of totally dissolved district filed with county clerk. The secretary of any watershed district totally disorganized and dissolved under the provisions of this act shall file all minutes and records of said district with the county clerk of the county wherein the registered office of said watershed district is located.

History: L. 1961, ch. 193, § 23; July 1.



24-1233 Districts established prior to July 1, 1961; confirmation and validation; procedure.

24-1233. Districts established prior to July 1, 1961; confirmation and validation; procedure. Whenever any watershed district has heretofore been created and established under the watershed district act and all amendments thereto, the chief engineer shall fix a time for a hearing upon the question of whether the lands within the district so created and established, or a part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water, and shall give notice thereof at the expense of the district for three consecutive weeks in a newspaper or newspapers of general circulation within the district, the last publication to be at least five days before the day fixed for the hearing.

Such notice need not describe the boundaries of the district as previously created and established but shall state the name or general location thereof and shall state that a hearing will be held by the chief engineer on whether or not the lands within the district so created and established, or a part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water, shall state the day and hour of the hearing, and that all persons may appear before the chief engineer at such hearing and be heard. If, after such hearing, the chief engineer determines that the lands within the district so created and established, or a part thereof, are subject to erosion, floodwater or sediment damage or would be benefited by the construction of works for the conservation, development, utilization or disposal of water, the public necessity of such district is hereby declared, and the creation and establishment of such district shall be and is hereby ratified, validated and confirmed.

History: L. 1961, ch. 193, § 3; July 1.



24-1234 Intermittent closing of roads within watershed district; county roads; permit application; authority and duties of board of county commissioners; publication and notice.

24-1234. Intermittent closing of roads within watershed district; county roads; permit application; authority and duties of board of county commissioners; publication and notice. (a) Upon application of the board of directors of any watershed district, the board of county commissioners of any county is hereby authorized to permit the intermittent closing of any county road located within the boundaries of such watershed district whenever in its judgment it is necessary to do so and when the road will be intermittently subject to inundation by flood waters retained by an approved watershed retention structure.

(b) Before any permit may be issued for the temporary inundation and closing of such a road, an application for such permit shall be made to the board of county commissioners by the watershed district. The application shall specify the road involved and shall request that a permit be granted to the district to allow the intermittent closing of the road.

(c) Upon receipt of such an application, the board of county commissioners shall give notice of the proposed action by publication once each week for two (2) consecutive weeks in a newspaper of general circulation in the county, and such notice shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition to such publication, the board of county commissioners shall give notice to all public utilities or common carriers having facilities located within the rights-of-way of any roads being closed by mailing copies of such notice to the offices of such public utilities or common carriers located within the county, or if no office is located within said county, then to the office of such utilities or common carriers located nearest to said county. Not sooner than three (3) days after the last publication and not sooner than fourteen (14) days after the mailing of such notice, such board may issue its permit with respect to such road.

History: L. 1974, ch. 270, § 1; March 8.



24-1235 Same; township roads; permit application; authority and duties of board of township trustees; publication and notice.

24-1235. Same; township roads; permit application; authority and duties of board of township trustees; publication and notice. (a) Upon application of the board of directors of any watershed district, the board of trustees of any township is hereby authorized to permit the intermittent closing of any township road located within the boundaries of such watershed district whenever in its judgment it is necessary to do so and when the road will be intermittently subject to inundation by flood waters retained by an approved watershed retention structure.

(b) Before any permit may be issued for the temporary inundation and closing of such a road, an application for such permit shall be made to the board of trustees of the township involved by the watershed district. The application shall specify the road involved and shall request that a permit be granted to the district to allow the intermittent closing of the road.

(c) Upon receipt of such an application, the board of trustees shall give notice of the proposed action by publication once each week for two (2) consecutive weeks in a newspaper of general circulation in the county, and such notice shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition to such publication, the board of trustees shall give notice to all public utilities or common carriers having facilities located within the rights-of-way of any roads being closed by mailing copies of such notice to the offices of such public utilities or common carriers located within the county, or if no office is located within said county, then to the office of such utilities or common carriers located nearest to said county. Not sooner than three (3) days after the last publication and not sooner than fourteen (14) days after the mailing of such notice, such board may issue its permit with respect to such road.

History: L. 1974, ch. 270, § 2, March 8.



24-1236 Same; county bridge and township road, 24-1234 applies; approval by board of township trustees.

24-1236. Same; county bridge and township road, 24-1234 applies; approval by board of township trustees. If a proposed intermittent closing involves both a county bridge and a township road, then application shall be made to the board of county commissioners, and K.S.A. 24-1234 but not K.S.A. 24-1235 shall apply thereto. The board of county commissioners shall not issue a permit under this section, until it has received a written approval thereof by the board of township trustees involved.

History: L. 1974, ch. 270, § 3; March 8.



24-1237 Same; costs of publication and notice; permit to require road markers.

24-1237. Same; costs of publication and notice; permit to require road markers. All costs in connection with the publication and the notice shall be paid by the watershed district. In event the county or township board issues a permit allowing the intermittent closing of the road, then the permit shall contain a provision that the watershed district will cause suitable markers to be installed on the road to advise of the intermittent closing of the road.

History: L. 1974, ch. 270, § 4; March 8.









Chapter 25 ELECTIONS

Article 1 GENERAL PROVISIONS

25-101 Time for general elections; officers to be elected; vacancies.

25-101. Time for general elections; officers to be elected; vacancies. (a) On the Tuesday succeeding the first Monday in November of each even-numbered year, there shall be held a general election to elect officers as follows:

(1) At each alternate election, prior to the year in which the term of office of the president and vice-president of the United States will expire, there shall be elected the electors of president and vice-president of the United States to which the state may be entitled at the time of such election;

(2) at each such election, when the term of a United States senator for this state shall expire during the next year, there shall be elected a United States senator;

(3) at each such election there shall be elected the representatives in congress to which the state may be entitled at the time of such election;

(4) at each alternate election, prior to the year in which their regular terms of office will expire, there shall be elected a governor, lieutenant governor, secretary of state, attorney general, state treasurer and state commissioner of insurance;

(5) at each such election there shall be elected such members of the state board of education as provided by law;

(6) at each such election, when, in a judicial district in which judges of the district court are elected, the term of any district judge expires during the next year, or a vacancy in a district judgeship has been filled by appointment more than 30 days prior to the election, there shall be elected a district judge of such judicial district;

(7) at each such election, when, in a judicial district in which judges of the district court are elected, the term of any district magistrate judge expires during the next year, or a vacancy in a district magistrate judgeship has been filled by appointment more than 30 days prior to the election, there shall be elected a district magistrate judge of such judicial district;

(8) at each alternate election, prior to the year in which the regular term of office of state senators shall expire, there shall be elected a state senator in each state senatorial district;

(9) at each election there shall be elected a representative from each state representative district;

(10) at each alternate election there shall be elected, in each county, a county clerk, county treasurer, register of deeds, county or district attorney, sheriff and such other officers as provided by law; and

(11) at each election, when the term of county commissioner in any district in any county shall expire during the next year, there shall be elected from such district a county commissioner.

(b) This section shall apply to the filling of vacancies only so far as is consistent with the provisions of law relating thereto.

History: R.S. 1923, 25-101; L. 1965, ch. 164, § 17; L. 1968, ch. 406, § 59; L. 1976, ch. 146, § 40; L. 1976, ch. 123, § 7; L. 1976, ch. 179, § 3; L. 1986, ch. 115, § 69; L. 2011, ch. 49, § 16; July 1.



25-101a Same; state officers elected every four years.

25-101a. Same; state officers elected every four years. On the Tuesday succeeding the first Monday in November in 1978, and each four (4) years thereafter, there shall be elected a governor and lieutenant governor running together, a secretary of state, an attorney general, a state treasurer and a state commissioner of insurance.

History: L. 1973, ch. 153, § 11; L. 1976, ch. 179, § 4; Jan. 1, 1977.



25-101b Election and term of state treasurer.

25-101b. Election and term of state treasurer. At the general election held in 1978 and each four (4) years thereafter, there shall be elected a treasurer for the state of Kansas, whose term of office shall be four (4) years beginning on the second Monday in January next succeeding such treasurer's election. In case of a vacancy in such office, the governor shall appoint some suitable person to serve for the unexpired term and until a successor is elected and qualified.

History: L. 1976, ch. 179, § 2; Jan. 1, 1977.



25-105 Notice of elections.

25-105. Notice of elections. Except as otherwise provided by law, the county election officer shall cause notice of the time of the holding of any general election to be published once at least 15 days before such election, except in the case of special elections, when 10 days' notice shall be given. Such notice shall be published in a paper or papers having circulation in such county. Such notice shall state the date and times of such election, the name of each person nominated for any public office to be voted upon and any propositions to be voted upon. If such election is not held in conjunction with another election for which notice of voting areas and polling places has been published, the notice required by this section shall also include such information. When the names to appear on general election ballots are definitely known and no later than 25 days prior to any general election, the county election officer shall mail a copy of such notice to each person nominated for any public office, except candidates for president and vice president of the United States, and to judicial retention candidates.

History: R.S. 1923, 25-105; L. 1951, ch. 263, § 1; L. 1975, ch. 204, § 2; L. 1995, ch. 192, § 1; L. 1997, ch. 124, § 9; July 1.



25-106 Hours of voting; change of hours, how made; rules and regulations.

25-106. Hours of voting; change of hours, how made; rules and regulations. (a) The provisions of this subsection shall apply to all counties in Kansas located in the central time zone.

At all national, state, county and township primary and general elections the polls shall open at 7:00 a.m. and close at 7:00 p.m., unless different hours are set and publicly announced by the county election officer. If different hours are set, the polls shall be open at least 12 continuous hours commencing not earlier than 6:00 a.m. and ending not later than 8:00 p.m. and ending not earlier than 7:00 p.m. The secretary of state shall adopt rules and regulations specifying the time and manner of setting and announcing any change of hours under authority of this subsection.

(b) The provisions of this subsection shall apply to all counties in Kansas located in the mountain time zone.

At all national, state, county and township primary and general elections the polls shall open at 6:00 a.m. and close at 6:00 p.m., unless different hours are set and publicly announced by the county election officer. If different hours are set, the polls shall be open at least 12 continuous hours commencing not earlier than 5:00 a.m. and ending not later than 7:00 p.m. and ending not earlier than 6:00 p.m. The secretary of state shall adopt rules and regulations specifying the time and manner of setting and announcing any change of hours under authority of this subsection.

History: L. 1917, ch. 182, § 1; R.S. 1923, 25-106; L. 1941, ch. 224, § 1; L. 1949, ch. 252, § 1; L. 1968, ch. 406, § 61; L. 2001, ch. 124, § 2; July 1.



25-107 Privilege from arrest.

25-107. Privilege from arrest. All judges, clerks and voters shall be free from arrest, except for felony and breach of the peace, in going to, attending on and returning from elections.

History: G.S. 1868, ch. 36, § 63; Oct. 31; R.S. 1923, 25-107.



25-108 Residence of public officers and employees.

25-108. Residence of public officers and employees. That for the purpose of voting, no person who is in the employment of this state or any municipal subdivision thereof in any civil capacity shall be deemed to have gained or lost a residence by reason of such employment, but all such officers or employees shall be considered as residents of the place from whence they were elected or appointed.

History: L. 1903, ch. 232, § 1; June 1; R.S. 1923, 25-108.



25-111 Justices of the supreme court.

25-111. Justices of the supreme court. (a) The offices held by the seven justices of the supreme court shall be separate and distinct offices, each to be filled by the selection of a candidate for that particular place.

(b) A separate ballot shall be used for election upon the question of retention of justices of the supreme court and such elections shall be conducted as provided in article 3, section 5 of the constitution of Kansas. Election laws applicable to the general elections of other state officers shall apply to elections upon the question of retention of justices of the supreme court to the extent the same are not in conflict with and are consistent with said article 3, section 5.

History: L. 1915, ch. 207, § 2; R.S. 1923, 25-111; L. 1968, ch. 406, § 62; L. 1977, ch. 130, § 1; July 1.



25-113 Votes for persons who are justices of the supreme court or judges of district courts.

25-113. Votes for persons who are justices of the supreme court or judges of district courts. (a) All ballots or votes cast at any election for any person holding the office of judge of the district court, or of justice of the supreme court, except as hereinafter provided, shall be deemed and held to be void, and shall not be counted by the judges and clerks at any election, nor by any canvassing board, nor shall any record of the same be made by any canvassing board, nor any certificate of election issued thereon.

(b) Ballots or votes may be cast for persons holding the office of judge of the district court for reelection to such office, or on the question of retention of any such judge in office, or for election to the office of senator or representative in the United States congress.

(c) Ballots or votes may be cast for justices of the supreme court on the question of retention of any such justice in office as provided by article 3, section 5 of the constitution of Kansas.

History: L. 1883, ch. 108, § 1; L. 1909, ch. 137, § 1; R.S. 1923, 25-113; L. 1968, ch. 406, § 63; L. 1974, ch. 137, § 16; L. 1977, ch. 130, § 2; July 1.



25-116 Certain political parties barred.

25-116. Certain political parties barred. No political party:

(a) Which is directly or indirectly affiliated by any means whatsoever with the Communist party of the United States, the Communist international, or any other foreign agency, political party, organization or government; or

(b) which either directly or indirectly advocates, teaches, justifies, aids or abets the overthrow by force or violence, or by any unlawful means, of the government of the United States or this state; or

(c) which directly or indirectly carries on, advocates, teaches, justifies, aids or abets a program of sabotage, force and violence, sedition or treason against the government of the United States or this state, shall be recognized, or qualified to participate, or permitted to have the names of its candidates printed on the ballot, in any election in this state.

History: L. 1941, ch. 231, § 1; June 30.



25-117 Same; affidavit of newly organized party; filing.

25-117. Same; affidavit of newly organized party; filing. No newly organized political party shall be recognized or qualified to participate or permitted to have the names of its candidates printed on the ballot in any election in this state until it has filed an affidavit, by the officers of the party in the state, under oath that:

(a) It is not directly or indirectly affiliated by any means whatsoever with the Communist party of the United States, the Communist international, or any other foreign agency, political party, organization or government; or

(b) that it does not either directly or indirectly advocate, teach, justify, aid or abet the overthrow by force or violence, or by any unlawful means, of the government of the United States or this state; or

(c) it does not directly or indirectly carry on, advocate, teach, justify, aid or abet a program of sabotage, force and violence, sedition or treason against the government of the United States or this state.

The affidavit herein provided for shall be filed with the secretary of state and he shall make such investigation as he may deem necessary to determine the character and nature of the political doctrines of such proposed new party, and if he finds that such proposed new party advocates doctrines or has affiliations which are in violation of the provisions of this act, he shall not permit such party to participate in the election.

History: L. 1941, ch. 231, § 2; June 30.



25-119 Election and registration expenses, how paid; counties without election commissioner.

25-119. Election and registration expenses, how paid; counties without election commissioner. In all counties not having a county election commissioner, the expense of printing and distributing ballots and all other expenses connected with and that are necessary to provide for national, state, county, township, city and school primary and general elections shall be paid by the county. Expenses connected with registration and copies of registration lists by cities of the first and second classes shall be paid by such cities. Whenever it is provided by law that certain election expenses shall be paid or reimbursed by any city, school district, community junior college district or any public special district, this section shall not be construed to prevent such reimbursement.

History: L. 1963, ch. 227, § 2; L. 1968, ch. 406, § 64; April 30.



25-120 Election expenses; tax levy, use of proceeds.

25-120. Election expenses; tax levy, use of proceeds. The expenses of elections in counties not having a county election commissioner shall be paid by the county out of the county general fund, or the board of county commissioners of any such county may levy a tax each year upon the taxable tangible property in the county for the payment of the election expenses, both direct and indirect, of elections for which it is provided by law shall be conducted by the county election officer or the county clerk and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to nor within any specific or aggregate tax levy limit prescribed by K.S.A. 79-1947, or acts amendatory thereof.

History: L. 1963, ch. 227, § 3; L. 1968, ch. 406, § 65; L. 1979, ch. 52, § 137; July 1.



25-123 Election to more than one office; incompatible offices.

25-123. Election to more than one office; incompatible offices. When a person is simultaneously elected to more than one office, such person may accept any such offices that are not incompatible with any other office accepted by such person. If a person accepts election to incompatible offices, the person shall be deemed to have accepted the office last accepted and to have declined any previously accepted incompatible office.

History: L. 1981, ch. 165, § 9; July 1.



25-124 Training of county election officers; duties of secretary of state.

25-124. Training of county election officers; duties of secretary of state. County election officers, as defined in K.S.A. 25-2504, and amendments thereto, shall receive instruction relating to their duties in conducting official elections, including procedures for complying with federal and state laws and regulations. The form and content of the instruction shall be determined by the secretary of state.

History: L. 2004, ch. 25, § 16; July 1.



25-130 Severability clause.

25-130. Severability clause. If any provision of this act or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the act and the application of such provision to other persons and circumstances shall not be affected thereby.

History: L. 2003, ch. 112, § 9; July 1.






Article 2 PRIMARY ELECTIONS

25-202 Methods of nomination of candidates; limitation on filing for office; exceptions to application of article.

25-202. Methods of nomination of candidates; limitation on filing for office; exceptions to application of article. (a) Except as otherwise provided in subsection (b) all candidates for national, state, county and township offices shall be nominated by: (1) A primary election held in accordance with article 2 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto; or (2) independent nomination petitions signed and filed as provided by existing statutes.

(b) Candidates for any of such offices who are members of any political party whose candidate for governor did not poll at least 5% of the total vote cast for all candidates for governor in the preceding general election shall not be entitled to nomination by primary election but shall be nominated by a delegate or mass convention according to article 3 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

(c) No candidate for any national, state, county or township office shall file for office as a partisan candidate in a primary election and also file for office as an independent candidate for any national, state, county or township office in the general election immediately following.

(d) The provisions of article 2 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, shall not apply to the justices of the supreme court or to judges of the district court in judicial districts which have approved the proposition of nonpartisan selection of district court judges, as provided in K.S.A. 20-2901, and amendments thereto, nor to special elections to fill vacancies.

History: R.S. 1923, 25-202; L. 1953, ch. 195, § 1; L. 1955, ch. 203, § 1; L. 1968, ch. 406, § 66; L. 1974, ch. 137, § 17; L. 1984, ch. 137, § 1; L. 1989, ch. 106, § 2; July 1.



25-203 Time of holding primary.

25-203. Time of holding primary. (a) Except as otherwise provided in subsection (b), the primary national, state, county and township election shall be held on the first Tuesday of August in even-numbered years for the nomination of all candidates to be voted for at the next following general election.

(b) In the year 1992, if new boundary lines are defined and districts established in the manner prescribed by law for the offices of representative in the United States congress, senator and representative in the legislature of the state of Kansas, and member of the state board of education, on or after June 13, 1992, the primary national, state, county and township election shall be held on August 25, 1992, for the nomination of all candidates to be voted for at the next following general election.

History: L. 1908, ch. 54, § 3; L. 1909, ch. 136, § 2; R.S. 1923, 25-203; L. 1927, ch. 201, § 1; L. 1933, ch. 184, § 1; L. 1943, ch. 104, § 1; L. 1968, ch. 406, § 67; L. 1992, ch. 237, § 1; May 14.



25-204 Primary election notice.

25-204. Primary election notice. On or before April second in even-numbered years before the time of holding the statewide primary election, the secretary of state shall prepare and transmit to each county election officer a notice in writing, designating the offices for which candidates are to be nominated at such statewide primary election. Upon receipt of such notice each county election officer shall forthwith publish so much thereof as may be applicable to his county, once each week for three consecutive weeks, in the official county paper. Such notice so published shall state the time when such primary election will be held, together with the offices for which candidates are to be nominated.

History: R.S. 1923, 25-204; L. 1935, ch. 171, § 1; L. 1943, ch. 103, § 3; L. 1968, ch. 406, § 68; April 30.



25-205 Names of candidates printed on primary election ballots; nomination petitions, form and requirements; declarations of intent with fee; deadline for filing nomination petitions and declarations of intention to become candidate; candidates for municipal office; procedures.

25-205. Names of candidates printed on primary election ballots; nomination petitions, form and requirements; declarations of intent with fee; deadline for filing nomination petitions and declarations of intention to become candidate; candidates for municipal office; procedures. (a) Except as otherwise provided in this section, the names of candidates for national, state, county and township offices shall be printed upon the official primary ballot when each shall have qualified to become a candidate by one of the following methods and none other: (1) They shall have had filed in their behalf, not later than 12 noon, June 1, prior to such primary election, or if such date falls on Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or a holiday, nomination petitions, as provided for in this act; or (2) they shall have filed not later than the time for filing nomination petitions, as above provided, with the proper officer a declaration of intention to become a candidate, accompanied by the fee required by law. Such declaration shall be prescribed by the secretary of state.

(b) Nomination petitions shall be in substantially the following form:

I, the undersigned, an elector of the county of ______________, and state of Kansas, and a duly registered voter, and a member of ______________ party, hereby nominate ______________, who resides in the township of ______________ (or at number ________ on ______________ street, city of ______________), in the county of ______________ and state of Kansas, as a candidate for the office of (here specify the office) ______________, to be voted for at the primary election to be held on the first Tuesday in August in ______________, as representing the principles of such party; and I further declare that I intend to support the candidate herein named and that I have not signed and will not sign any nomination petition for any other person, for such office at such primary election.

(HEADING)

Name of  Street Number  Name of  Date ofSigners.  or Rural Route  City.  Signing.    (as registered).

All nomination petitions shall have substantially the foregoing form, written or printed at the top thereof. No signature shall be counted unless it is upon a sheet having such written or printed form at the top thereof.

(c) Each signer of a nomination petition shall sign but one such petition for the same office, and shall declare that such person intends to support the candidate therein named, and shall add to such person's signature and residence, if in a city, by street and number (if any); or, otherwise by post-office address. No signature shall be counted unless the place of residence of the signer is clearly indicated and the date of signing given as herein required and if ditto marks are used to indicate address they shall be continuous and clearly made. Such sheets shall not be cut or pasted together.

(d) All signers of each separate nomination petition shall reside in the same county and election district of the office sought. The affidavit described in this paragraph of a petition circulator as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto, or of the candidate shall be appended to each petition and shall contain, at the end of each set of documents carried by each circulator, a verification, signed by the circulator or the candidate, to the effect that such circulator or the candidate personally witnessed the signing of the petition by each person whose name appears thereon.

(e) Except as otherwise provided in subsection (g), nomination petitions shall be signed:

(1) If for a state officer elected on a statewide basis or for the office of United States senator, by voters equal in number to not less than 1% of the total of the current voter registration of the party designated in the state as compiled by the office of the secretary of state;

(2) if for a state or national officer elected on less than a statewide basis, by voters equal in number to not less than 2% of the total of the current voter registration of the party designated in such district as compiled by the office of the secretary of state, except that for the office of district magistrate judge, by not less than 2% of the total of the current voter registration of the party designated in the county in which such office is to be filled as certified to the secretary of state in accordance with K.S.A. 25-3302, and amendments thereto;

(3) if for a county office, by voters equal in number to not less than 3% of the total of the current voter registration of the party designated in such district or county as compiled by the county election officer and certified to the secretary of state in accordance with K.S.A. 25-3302, and amendments thereto; and

(4) if for a township office, by voters equal in number to not less than 3% of the total of the current voter registration of the party designated in such township as compiled by the county election officer and certified to the secretary of state in accordance with K.S.A. 25-3302, and amendments thereto.

(f) Subject to the requirements of K.S.A. 25-202, and amendments thereto, any political organization filing nomination petitions for a majority of the state or county offices, as provided in this act, shall have a separate primary election ballot as a political party and, upon receipt of such nomination petitions, the respective officers shall prepare a separate state and county ballot for such new party in their respective counties or districts thereof in the same manner as is provided for existing parties.

(g) In any year in which districts are reapportioned for the offices of representative in the United States congress, senator and representative in the legislature of the state of Kansas or member of the state board of education:

(1) If new boundary lines are defined and districts established in the manner prescribed by law on or before May 10, nomination petitions for nomination to such offices shall be signed by voters equal in number to not less than 1% of the total of the current voter registration of the party designated in the district as compiled by the office of the secretary of state.

(2) If new boundary lines are defined and districts established in the manner prescribed by law on or after May 11, nomination petitions for nomination to the following offices shall be signed by registered voters of the party designated in the district equal in number to not less than the following:

(A) For the office of representative in the United States congress 1,000 registered voters;

(B) for the office of member of the state board of education 300 registered voters;

(C) for the office of state senator 75 registered voters; and

(D) for the office of state representative 25 registered voters.

(h) In any year in which districts are reapportioned for the offices of representative in the United States congress, senator and representative in the legislature of the state of Kansas or member of the state board of education:

(1) If new boundary lines are defined and districts established in the manner prescribed by law on or before May 10, the deadline for filing nomination petitions and declarations of intention to become a candidate for such office, accompanied by the fee required by law, shall be 12 noon on June 1, or if such date falls on a Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or holiday.

(2) If new boundary lines are defined and districts established in the manner prescribed by law on or after May 11, the deadline for filing nomination petitions and declarations of intention to become a candidate for such office, accompanied by the fee required by law, shall be 12 noon on June 10, or if such date falls on a Saturday, Sunday or holiday, then before 12 noon of the next day that is not a Saturday, Sunday or holiday.

(i) Primary elections for candidates for municipal office shall be held when otherwise required by law. The names of candidates for municipal offices shall be printed upon the official primary ballot in odd-numbered year elections and in even-numbered years when needed. Persons shall become qualified to become a candidate by one of the following methods:

(1) They shall have filed, not later than 12 noon, on June 1, prior to such primary election, or if such date falls on Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or a holiday, nomination petitions, as otherwise provided by law; or

(2) they shall have filed, not later than the time for filing nomination petitions, as above provided, with the proper officer a declaration of intention to become a candidate, accompanied by the $20 fee required by law. Such declaration shall be prescribed by the secretary of state as provided in K.S.A. 2016 Supp. 25-21a03, and amendments thereto.

History: R.S. 1923, 25-205; L. 1968, ch. 406, § 69; L. 1970, ch. 133, § 1; L. 1971, ch. 125, § 1; L. 1972, ch. 127, § 1; L. 1973, ch. 134, § 30; L. 1976, ch. 180, § 1; L. 1979, ch. 105, § 1; L. 1981, ch. 164, § 1; L. 1982, ch. 154, § 2; L. 1983, ch. 120, § 1; L. 1988, ch. 119, § 1; L. 1989, ch. 106, § 3; L. 1990, ch. 120, § 1; L. 1992, ch. 194, § 1; L. 1992, ch. 237, § 2; L. 1998, ch. 195, § 2; L. 2001, ch. 81, § 1; L. 2001, ch. 211, § 4; L. 2011, ch. 47, § 1; L. 2011, ch. 112, § 4; L. 2014, ch. 98, § 2; L. 2015, ch. 88, § 29; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 128, § 1, but that version was repealed by L. 2001, ch. 211, § 18.



25-206 Fees of candidates; declaration.

25-206. Fees of candidates; declaration. (a) Except as provided in subsection (b), when a candidate in lieu of nomination petitions files a declaration of intention to become a candidate for any national, state, county or township office, the accompanying fee shall be in an amount as follows: For the office of United States senator, United States representative from any district or at large, all state offices, and all county offices, where the salary is over $1,000 per year, a sum equal to 1% of one year's salary as determined by the secretary of state for state and national offices, and as determined by the county election officer for county offices. For all county offices where the salary is $1,000 or less, a fee of $5; for a state senator, $75; for representatives, $50; for all township offices, $1. Nothing in this act shall be construed as requiring any fee of a candidate filing a declaration of intention to become a candidate for precinct committeeman or precinct committeewoman. The officer receiving the funds shall turn them over to the state treasurer, if deposited with the secretary of state, or to the county treasurer, if deposited with the county election officer, and the funds shall become a part of the general fund of the respective government.

Such declaration shall be prescribed by the secretary of state and shall be attested before a county election officer or deputy county election officer in the case of county and township offices, and before a county election officer, the secretary of state or a deputy of one of such officers in the case of state and national offices, and a notary public in the case of precinct committeemen and committeewomen.

(b) When a candidate for the office of district magistrate judge, in lieu of nomination petitions, files a declaration of intention to become a candidate for such office, the declaration shall be in the same form and subject to the same method of attestation as provided for other state officers in subsection (a) and the required fee to accompany the declaration shall be $100.

History: R.S. 1923, 25-206; L. 1961, ch. 199, § 1; L. 1968, ch. 406, § 70; L. 1970, ch. 134; § 1; L. 1976, ch. 180, § 2; L. 1980, ch. 94, § 11; L. 1986, ch. 115, § 70; L. 1989, ch. 106, § 4; July 1.



25-208 Place of filing nomination petitions and declarations.

25-208. Place of filing nomination petitions and declarations. All nomination petitions and declarations of candidates shall be filed as follows: (1) For state officers, United States senator, representatives in congress, in the office of the secretary of state. (2) For all county and township officers and precinct committeemen and committeewomen, in the office of the county election officer.

History: R.S. 1923, 25-208; L. 1935, ch. 172, § 1; L. 1968, ch. 406, § 71; L. 1989, ch. 107, § 1; July 1.



25-208a Validity of nominations; determination; duties of secretary of state and county election officers; objections.

25-208a. Validity of nominations; determination; duties of secretary of state and county election officers; objections. (a) Within 10 days, Saturdays, Sundays and holidays not included, from the date of the filing of nomination petitions or a declaration of intention to become a candidate for United States senator or representative or for state office, the secretary of state shall determine the validity of such petitions or declaration.

The secretary of state shall send a copy of all petitions to the county election officer of the county of the district in which the nomination petition was passed. The county election officer shall check the petitions only for valid signatures and certify the results of such check to the secretary of state within 10 days, including Saturdays, Sundays and holidays, of the date the petitions were filed with the secretary. The secretary of state upon receipt of the validated petition from the county election officer shall notify the candidate of the validity of the petition.

(b) Within three days from the date of the filing of nomination petitions or a declaration of intention to become a candidate for county or township office or for precinct committeeman or committeewoman, the county election officer shall determine the validity of such petitions or declaration.

(c) If any nomination petitions or declarations are found to be invalid, the secretary of state or the county election officer, as the case may be, shall notify the candidate on whose behalf the petitions or declaration was filed that such nomination petitions or declaration have been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the secretary of state or the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

History: L. 1978, ch. 135, § 1; L. 1989, ch. 107, § 2; L. 1990, ch. 121, § 1; L. 2011, ch. 56, § 16; L. 2011, ch. 112, § 9; Jan. 1, 2012.



25-209 Certification of candidates; publication notice of primary elections; municipal primary elections.

25-209. Certification of candidates; publication notice of primary elections; municipal primary elections. (a) As soon as possible after the filing deadline, the secretary of state shall certify to each county election officer the name and post-office address of each person who has filed valid nomination petitions or a declaration of intent to become a candidate for United States senator or representative or for state office, together with the designation of the office for which each is a candidate and the party or principle which the candidate represents.

(b) The county election officer shall, upon receipt thereof, publish for three consecutive weeks in the official paper, a notice which shall set forth under the proper party designation, the title of each national, state, county and township office any part of the district of which is in the county, the names and addresses of all persons certified by the secretary of state as candidates for any national or state office any part of the district of which is in the county and, in addition thereto, the names and addresses of all persons from whom valid nomination papers or declarations have been filed in the county election officer's office, giving the name and address of each, the day of the primary election, the hours during which the polls will be open and stating that the primary election will be held at the regular voting places. Where such voting places are not well established and customarily known the published notice herein provided for shall give the location of such voting places.

(c) The secretary of state and county election officers shall utilize the procedures established in this section to the extent applicable for municipal elections conducted in the fall of both odd-numbered and even-numbered years when needed.

History: R.S. 1923, 25-209; L. 1968, ch. 406, § 72; L. 1973, ch. 153, § 12; L. 1978, ch. 135, § 2; L. 1979, ch. 105, § 2; L. 2015, ch. 88, § 30; July 1.



25-210 Official primary election ballots.

25-210. Official primary election ballots. (a) The official primary election ballot for national and state offices and the official primary election ballot for county and township offices of each political party shall be arranged on the ballot, printed, voted, and canvassed in the same manner as is now or hereafter provided by law for the arrangement, printing, voting, and canvassing of official general ballots for national and state offices and official general ballots for county and township offices, except as otherwise provided by law.

(b) The official primary election ballot for municipal elections in odd-numbered years shall be arranged and printed by the county election officer.

History: L. 1908, ch. 54, § 8; L. 1915, ch. 204, § 4; R.S. 1923, 25-210; L. 1968, ch. 406, § 73; L. 1981, ch. 165, § 1; L. 2015, ch. 88, § 31; July 1.



25-211 Pre-election ballot inspection; changes in ballots; number of ballots printed.

25-211. Pre-election ballot inspection; changes in ballots; number of ballots printed. The county election officer shall, at least two (2) weeks before the primary election, mail to each person whose name is to appear on the official ballot in such county, to the address given in such papers, a copy of the first issue of the county paper containing the names and addresses of those whose names will be printed on the national, state, county and township primary election ballots. The chairman of each party shall, on or before the eleventh day preceding such primary election, suggest to the county election officer any changes that he may consider should be made in the ballot applicable to his party, and if upon examination the county election officer shall find any error or omission in said ballot, he shall correct the ballot and cause the same to be printed and distributed as required by law in the case of ballots for the national, state, county and township general election. The number of ballots of each party to be furnished to each precinct shall be adequate in the opinion of the county election officer.

History: L. 1908, ch. 54, § 9; L. 1909, ch. 136, § 3; L. 1915, ch. 204, § 5; R.S. 1923, 25-211; L. 1968, ch. 406, § 74; April 30.



25-212 Arrangement of names on ballots; rotation; municipal offices.

25-212. Arrangement of names on ballots; rotation; municipal offices. (a) In case there are nomination petitions or declarations of intention to become a candidate on file for more than one candidate or for more than one pair of candidates for governor and lieutenant governor, of the same party for any national or state office, the secretary of state shall divide the state or appropriate part thereof, into as many divisions as there are names to go on such party ballot for that office. Such divisions shall be as nearly equal in number of members of such party as is convenient without dividing any one county. In making such division the secretary of state shall take the alphabetical list of counties in regular order until the secretary of state gets the required proportion of party members of such party based upon the party affiliation lists as shown by the certificates of the respective county election officers, and so on through the list of counties until the secretary of state gets the proper proportion of party members in each division. The secretary of state shall also take the alphabetical list of candidates or pairs of candidates in regular order and in certifying to the county election officer the list of names for whom nomination petitions or declarations of intent to become a candidate have been filed, shall place one name or pair of candidates at the head of the list in the first division of counties, another in the second division, and so on with all the candidates for any particular office, so that every candidate or pair of candidates for any office shall be at the head of the list in one division of the state and second in another division thereof, and so forth. When, in the case of candidates for the office of congressman, district judge, district magistrate judge, state senator, state representative or state board of education member, the secretary of state finds that the secretary of state cannot get a fair proportion of party members to give each candidate for congressman, district judge, district magistrate judge, state senator, state representative or state board of education member in any given district an equitable or fair opportunity to have the candidate's name first on the ballot in the respective counties of the district, the secretary of state shall order the county election officers in the various counties of the district to rotate the names of the candidates for such district offices according to precinct. If voting machines are used the arrangement of names of candidates or pair of candidates for all offices on the voting machines shall be rotated, as near as may be, according to precinct.

The arrangement of the names certified by the secretary of state shall govern the county election officer in arranging the primary election ballot, and the county election officer in preparing the ballot for such officer's county shall follow the same arrangement as provided in this section for the secretary of state, for the candidates nominated for county offices, using the township and precincts of the county in making the division.

(b) The secretary of state by rules and regulations adopted on or before July 1, 2016, shall establish the arrangement of names as provided by law for the official primary ballot for municipal elections.

History: L. 1909, ch. 136, § 4; L. 1915, ch. 204, § 6; R.S. 1923, 25-212; L. 1961, ch. 200, § 1; L. 1966, ch. 5, § 1 (Special Session); L. 1968, ch. 406, § 75; L. 1972, ch. 128, § 1; L. 1973, ch. 153, § 13; L. 1976, ch. 181, § 1; L. 1986, ch. 115, § 71; L. 2015, ch. 88, § 32; July 1.



25-213 Official primary election ballots; form and contents; names printed more than once on ballot prohibited, exception; names printed on ballot of one party printed or written on ballot of another party prohibited; minimum votes required for election or nomination; municipal ballots.

25-213. Official primary election ballots; form and contents; names printed more than once on ballot prohibited, exception; names printed on ballot of one party printed or written on ballot of another party prohibited; minimum votes required for election or nomination; municipal ballots. (a) At all national and state primary elections, the national and state offices as specified for each in this section shall be printed upon the official primary election ballot for national and state offices and the county and township offices as specified for each in this section shall be printed upon the official primary election ballot for county and township offices.

(b) The official primary election ballots shall have the following heading:

OFFICIAL PRIMARY ELECTION BALLOT______________ Party

To vote for a person whose name is printed on the ballot make a cross or check mark in the square at the left of the person's name. To vote for a person whose name is not printed on the ballot, write the person's name in the blank space, if any is provided, and make a cross or check mark in the square to the left.

The words national and state or the words county and township shall appear on the line preceding the part of the form shown above.

The form shown shall be followed by the names of the persons for whom nomination petitions or declarations have been filed according to law for political parties having primary elections, and for the national and state offices in the following order: United States senator, United States representative from _____ district, governor and lieutenant governor, secretary of state, attorney general, state treasurer, commissioner of insurance, senator _____ district, representative _____ district, district judge _____ district, district magistrate judge ____ district, district attorney _____ judicial district, and member state board of education _____ district. For county and township offices the form shall be followed by the names of persons for whom nomination petitions or declarations have been filed according to law for political parties having primary elections in the following order: Commissioner ____ district, county clerk, treasurer, register of deeds, county attorney, sheriff, township trustee, township treasurer, township clerk. When any office is not to be elected, it shall be omitted from the ballot. Other offices to be elected but not listed, shall be inserted in the proper places. For each office there shall be a statement of the number to vote for.

To the left of each name there shall be printed a square. Official primary election ballots may be printed in one or more columns. The names certified by the secretary of state or county election officer shall be printed on official primary election ballots and no others. In case there are no nomination petitions or declarations on file for any particular office, the title to the office shall be printed on the ballot followed by a blank line with a square, and such title, followed by a blank line, may be printed in the list of candidates published in the official paper. No blank line shall be printed following any office where there are nomination petitions or declarations on file for the office except following the offices of precinct committeeman and precinct committeewoman.

(c) Except as otherwise provided in this section, no person's name shall be printed more than once on either the official primary election ballot for national and state offices or the official primary election ballot for county and township offices. No name that is printed on the official primary election ballot as a candidate of a political party shall be printed or written in as a candidate for any office on the official primary election ballot of any other political party. If a person is a candidate for the unexpired term for an office, the person's name may be printed on the same ballot as a candidate for the next regular term for such office. The name of any candidate on the ballot may be printed on the same ballot as such candidate and also as a candidate for precinct committeeman or committeewoman. No name that is printed on the official primary election ballot for national and state offices shall be printed or written in elsewhere on such ballot or on the official primary election ballot for county and township offices except for precinct committeeman or committeewoman. No name that is printed on the official primary election ballot for county and township offices shall be printed or written in on the official primary election ballot for national and state offices or elsewhere on such county and township ballot except for precinct committeeman or committeewoman.

(d) No person shall be elected to the office of precinct committeeman or precinct committeewoman where no nomination petitions or declarations have been filed, unless the person receives at least five write-in votes. As a result of a primary election, no person shall receive the nomination and no person's name shall be printed on the official general election ballot when no nomination petitions or declarations were filed, unless the person receives votes equal in number to not less than 5% of the total of the current voter registration designated in the state, county or district in which the office is sought, as compiled by the office of the secretary of state, except that a candidate for township office may receive the nomination and have such person's name printed on the ballot where no nomination petitions or declarations have been filed if such candidate receives three or more write-in votes. No such person shall be required to obtain more than 5,000 votes.

(e) The secretary of state by rules and regulations shall develop the official ballot for municipal elections in odd-numbered year elections.

History: R.S. 1923, 25-213; L. 1957, ch. 228, § 1; L. 1961, ch. 200, § 2; L. 1965, ch. 164, § 18; L. 1968, ch. 406, § 76; L. 1973, ch. 149, § 1; L. 1975, ch. 204, § 3; L. 1976, ch. 181, § 2; L. 1977, ch. 132, § 1; L. 1978, ch. 136, § 1; L. 1981, ch. 165, § 2; L. 1985, ch. 118, § 12; L. 1986, ch. 115, § 72; L. 1991, ch. 98, § 1; L. 1993, ch. 287, § 1; L. 1995, ch. 192, § 2; L. 2001, ch. 81, § 2; L. 2007, ch. 196, § 1; L. 2015, ch. 88, § 33; July 1.



25-213a Ballot form; governor and lieutenant governor.

25-213a. Ballot form; governor and lieutenant governor. Notwithstanding any provision of K.S.A. 25-213, and amendments thereto, there shall be printed upon the official primary election ballots the following heading (in lieu of the heading otherwise provided by law) when the governor and lieutenant governor are to be nominated:

OFFICIAL PRIMARY ELECTION BALLOT ______________ Party

"To vote for persons for governor and lieutenant governor whose names are printed on the ballot make a cross or check mark in the square to the left of the names of the persons running together for such offices.

"To vote for a person (except governor and lieutenant governor) whose name is printed on the ballot make a cross or check mark in the square to the left of the name of the person for whom you desire to vote. To vote for a person whose name is not printed on the ballot, write such person's name in the blank space provided for the purpose and make a cross or check mark in the square to the left."

After the names of each office, there shall be a statement of the number of candidates to vote for, for the particular office, and for one pair of governor and lieutenant governor candidates running together. When the governor, lieutenant governor, secretary of state, attorney general, state treasurer and commissioner of insurance are not to be nominated, no reference to those offices shall appear on the ballot.

To the left of governor and lieutenant governor running together, one square shall be printed to the left of the names of each pair running together. No blank lines shall be printed following the offices of governor and lieutenant governor.

History: L. 1973, ch. 153, § 14; L. 1978, ch. 137, § 1; L. 1993, ch. 287, § 2; July 1.



25-214 Statutes applicable to primary elections.

25-214. Statutes applicable to primary elections. The provisions of existing statutes concerning elections, and any amendment now or hereafter made thereto, so far as the same are consistent with provisions of law relating to primary elections, shall apply to primary elections, the intent being to place primary elections under the regulations and protections in all respects of the laws in force as to the general elections.

History: L. 1908, ch. 54, § 10; L. 1915, ch. 204, § 8; R.S. 1923, 25-214; L. 1929, ch. 177, § 1; L. 1968, ch. 406, § 77; April 30.



25-215 Qualifications of voters at primary elections; registration required.

25-215. Qualifications of voters at primary elections; registration required. (1) No person shall be entitled to vote at any national, state, county or township primary election unless he or she is a resident of the voting area, a citizen of the United States, at least eighteen (18) years of age, and duly registered. (2) The provisions as to registration required by existing statutes, and by any amendment now or hereafter made thereto, shall apply to such primary elections.

History: L. 1908, ch. 54, § 11; R.S. 1923, 25-215; L. 1957, ch. 229, § 1; L. 1968, ch. 406, § 78; L. 1972, ch. 132, § 9; L. 1977, ch. 133, § 1; July 1.



25-216 Challenging right to vote; affidavit.

25-216. Challenging right to vote; affidavit. The right of any person to vote at any national, state, county and township primary election may be challenged by any elector upon the same ground and his right to vote be determined in the same manner as at a national, state, county and township general election, except as otherwise provided herein.

If the person offering such person's vote is challenged as unqualified on the ground that the person is not a member of the party announced by such person, the person shall make and subscribe an affidavit in the following form, which shall be presented to and retained by the election board, and returned by the supervising judge with the poll list:

STATE OF KANSAS, COUNTY OF ________, ss.

I, ______________, am a registered voter in this jurisdiction and I am qualified to vote in this election. I am affiliated with the ________ party; I have not signed the petition of a member of any other party who is seeking a nomination at this primary election; and I have not signed the nominating petition of an independent candidate for any office for which candidates are to be voted for at this primary election.

I declare under penalty of perjury that the foregoing is true and correct, this ____ day of __________, A.D. ______.

_______________, Voter  _______________, Judge of Election.

History: L. 1908, ch. 54, § 12; R.S. 1923, 25-216; L. 1968, ch. 406, § 79; L. 1969, ch. 185, § 2; L. 1972, ch. 132, § 1; L. 2000, ch. 56, § 1; L. 2004, ch. 25, § 1; July 1.



25-222 Forms; copies of act.

25-222. Forms; copies of act. It shall be the duty of the secretary of state to prepare all forms necessary to carry out the provisions of this act, which forms shall be substantially followed in all primaries held in pursuance hereof. The attorney general shall give him such assistance and advice as may be necessary in the preparation of such forms and blanks. Copies of this act with the forms and blanks shall be printed for public use and distribution.

History: R.S. 1923, 25-222; Dec. 27.



25-223 Payment of primary election expenses.

25-223. Payment of primary election expenses. All ballots and other supplies to be used at any national, state, county and township primary election, and all expenses necessarily incurred in the preparation for or conducting such primary elections, shall be paid out of the treasury of the county or state, as in the case of national, state, county and township general elections. The printing and distribution of the ballots shall be under the charge and control of the county election officer.

History: L. 1908, ch. 54, § 19; R.S. 1923, 25-223; L. 1968, ch. 406, § 83; April 30.






Article 3 INDEPENDENT AND OTHER NOMINATION CERTIFICATES; TERMS OF OFFICE; FILLING VACANCIES

25-301 Party nominations; presidential electors; governor and lieutenant governor.

25-301. Party nominations; presidential electors; governor and lieutenant governor. All nominations made by political parties shall be known and designated as "party nominations," and the certificates by which such nominations are certified shall be known and designated as "party certificates of nomination." Party nominations of candidates for public office can be made only by a delegate or mass convention, primary election or caucus of qualified voters belonging to one political party having a national or state organization. Party nominations for presidential electors can be made only by a delegate or mass convention or caucus of qualified electors belonging to a political party having a national or state organization. Party nominations for governor and lieutenant governor can be made only by a delegate or mass convention of qualified electors belonging to a political party having a national or state organization and any such political party must be one that is not permitted to nominate its candidates by primary election, and such nominations shall be made with the candidates being selected so that each convention vote shall be made for a candidate for governor and a candidate for lieutenant governor running together. Party nominations so made shall, subject to the provisions of this act, be placed upon the official general ballot.

History: L. 1893, ch. 78, § 3; L. 1897, ch. 129, § 3; L. 1901, ch. 177, § 1; R.S. 1923, 25-301; L. 1961, ch. 200, § 3; L. 1968, ch. 406, § 89; L. 1973, ch. 153, § 15; L. 1979, ch. 106, § 1; July 1.



25-302 Same; caucus or convention by parties not authorized to participate in primary.

25-302. Same; caucus or convention by parties not authorized to participate in primary. Any recognized political party except those authorized to participate in a primary election pursuant to K.S.A. 25-202, and amendments thereto, may by means of a delegate or mass convention or caucus of qualified voters belonging to such party for the state or municipality, or any lawfully organized portion of either, for which such convention or caucus is held, nominate one person for each office that is to be filled therein at the next ensuing election, and, subject to the provisions of this act, file a certificate of such nominations so made. A convention or caucus for nominating persons for national, state, district, or county offices shall be called by the state chairperson of the party, or if there be no state chairperson by the party's candidate for governor at the preceding general election.

Every such certificate shall be signed by the presiding officer and a secretary of the convention or caucus making such nominations. In each case the persons signing the certificates shall add to their signatures their places of residence, and shall make and subscribe an oath that, to the best of their knowledge and belief, such certificates and the statements therein made are true; and a certificate that such oath has been taken and administered shall be made and signed on such certificate of nomination by the officer before whom the same was taken.

History: L. 1893, ch. 78, § 4; L. 1897, ch. 129, § 4; L. 1901, ch. 177, § 2; R.S. 1923, 25-302; L. 1955, ch. 204, § 1; L. 1984, ch. 137, § 2; April 5.



25-302a Official recognition of political party; petition for; form, contents, requirements and filing; sufficiency; name of party; petition circulator.

25-302a. Official recognition of political party; petition for; form, contents, requirements and filing; sufficiency; name of party; petition circulator. Any political party seeking official recognition in this state after the effective date of this act shall file in its behalf, not later than 12 noon, June 1, prior to the primary election held on the first Tuesday of August in even-numbered years, or if such date falls on a Saturday, Sunday or a holiday, then before 12 noon of the next following day that is not a Saturday, Sunday or a holiday petitions signed by qualified electors equal in number to at least 2% of the total vote cast for all candidates for the office of governor in the state in the last preceding general election. Such petitions shall declare support for the official recognition of a political party, the name of which shall be stated in the declaration. No political party seeking official recognition shall assume a name or designation which, in the opinion of the secretary of state, is unreasonably lengthy or so similar to the name or designation of an existing political party as to confuse or mislead the voters at an election.

Petitions seeking official recognition of a political party shall be substantially in the following form:

PETITION SEEKING THE OFFICIAL RECOGNITION OF THE ____________ PARTY IN THE STATE OF KANSAS

I, the undersigned, hereby declare my support for the official recognition of the __________________ Party.

I have personally signed this petition; I am a registered elector of the state of Kansas and the County of _________________, and my residence address is correctly written after my name.

NAME OF SIGNER  ADDRESS AS REGISTERED  CITY  DATE OF SIGNING

Appended to each petition page or set of pages shall be an affidavit by the petition circulator as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto, of the petition affirming that such circulator personally witnessed the signing of the petition by each person whose name appears thereon. The affidavit shall be executed before a person authorized to administer oaths and include the address of the circulator.

Each page of such petition shall bear the names of registered voters of a single county. All petitions shall be grouped according to the county in which each was circulated before being filed with the secretary of state. All such petitions shall be filed at one time. Any related petitions presented thereafter will be deemed to be separate and not a part of earlier filings. County election officers shall cooperate with the secretary of state in verifying the sufficiency of these petitions as required by law.

The secretary of state shall transmit such petitions to the county election officer of each county for which petitions were presented to be examined for sufficiency pursuant to the provisions of K.S.A. 25-3601 et seq., and amendments thereto, and applicable regulations. Not more than 20 days following receipt of such petitions from the secretary of state, the county election officer shall return these documents to the secretary of state certifying the number of sufficient signatures thereon. The secretary of state shall gather all petitions and determine whether a sufficient number of signatures was submitted. The secretary of state shall forthwith notify the person who submitted the declaration of intent to circulate such petitions of the sufficiency or insufficiency of the number of signatures.

History: L. 1965, ch. 251, § 1; L. 1970, ch. 133, § 2; L. 1984, ch. 137, § 3; L. 1994, ch. 127, § 1; L. 2001, ch. 128, § 2; L. 2003, ch. 112, § 4; L. 2014, ch. 98, § 3; May 15.



25-302b Recognized political party; loss of recognition.

25-302b. Recognized political party; loss of recognition. Any recognized political party whose nominee for any office for which the officer is elected from the state as a whole fails to receive at least 1% of the total vote cast for any such office in this state at any general election, or which fails to nominate persons for at least one such office, shall cease to be a recognized political party. The secretary of state shall notify all county election officers that such party has ceased to be recognized.

History: L. 1984, ch. 137, § 4; L. 1995, ch. 192, § 3; July 1.



25-302c Same; listing of affiliated voters.

25-302c. Same; listing of affiliated voters. When a political party ceases to be recognized, each county election officer shall list as unaffiliated any registered voters then affiliated with that party.

History: L. 1984, ch. 137, § 5; April 5.



25-303 Independent nominations; section not applicable to certain elections; number of signers of petition; requirements.

25-303. Independent nominations; section not applicable to certain elections; number of signers of petition; requirements. (a) This section shall not apply to city and school elections, nor to election of other officers provided by law to be elected in April.

(b) All nominations other than party nominations shall be independent nominations. No person who has declared and retains a party affiliation in accordance with K.S.A. 25-3301, and amendments thereto, shall be eligible to accept an independent nomination for any office.

Independent nominations of candidates for any office to be filled by the voters of the state at large may be made by nomination petitions signed by not less than 5,000 qualified voters for each candidate and in the case of governor and lieutenant governor for each pair of such candidates.

(c) Independent nominations of candidates for offices to be filled by the voters of a county, district or other division less than a state may be made by nomination petitions signed by voters equal in number to not less than 4% of the current total of qualified voters of such county, district or other division as compiled by the office of the secretary of state in the case of state offices and as compiled in the office of the county election officer and certified to the secretary of state in accordance with K.S.A. 25-2311, and amendments thereto, in the case of local offices, and in no case to be signed by less than 25 nor more than 5,000 qualified voters of such county, district or division, for each candidate.

(d) Independent nominations of candidates for offices to be filled by the voters of a township may be made by nomination papers signed by not less than 5% of the current total of qualified voters of such township, computed as above provided, for each candidate, and in no case to be signed by less than 10 such voters of such township for each candidate.

(e) The signatures to such nomination petitions need not all be appended to one paper, but each registered voter signing an independent certificate of nomination shall add to the signature such petitioner's place of residence and post office address. All signers of each separate nomination petition shall reside in the same county and election district of the office sought. The affidavit of the candidate or a petition circulator shall be appended to each petition and shall contain, at the end of each set of documents carried by each circulator or candidate, a verification, signed by the circulator or candidate, to the effect that such circulator or candidate personally witnessed the signing of the petition by each person whose name appears thereon.

(f) No such nomination paper shall contain the name of a candidate for governor without in the same such paper containing the name of a candidate for lieutenant governor, and if it does it shall be void.

(g) No person shall join in nominating more than one person for the same office, and if this is done, the name of such petitioner shall not be counted on any certificate.

History: R.S. 1923, 25-303; L. 1943, ch. 155, § 1; L. 1968, ch. 406, § 90; L. 1973, ch. 153, § 16; L. 1982, ch. 154, § 1; L. 1988, ch. 119, § 2; L. 1990, ch. 120, § 2; L. 1990, ch. 129, § 1; L. 1991, ch. 99, § 2; L. 1992, ch. 194, § 4; L. 2001, ch. 128, § 3; L. 2014, ch. 98, § 4; May 15.



25-304 Certificates of nomination; party certificates; party names; presidential electors.

25-304. Certificates of nomination; party certificates; party names; presidential electors. All certificates of nomination shall be in writing, shall contain the name of each person nominated, with such person's residence and the office for which nominated. Party certificates of nomination shall designate the political party which the convention, primary election or caucus making the nominations represented. When electors for president and vice-president of the United States are nominated, the names of the candidates for president and vice-president may also be shown on the certificates. Independent nomination petitions for presidential electors shall contain the names of each elector and the names of the candidates for president and vice-president of the United States, together with the residence of each elector and candidate. The provisions of this section shall not apply to city or school elections, nor to the election of officers for which it is provided by law to be elected at the time of city and school elections.

History: R.S. 1923, 25-304; L. 1968, ch. 406, § 91; L. 1979, ch. 106, § 2; L. 2003, ch. 112, § 5; July 1.



25-305 Deadlines for filing certificates of nomination by convention or caucus and independent nomination petitions; deadlines for filing affidavit of write-in candidacy for state offices elected on a statewide basis.

25-305. Deadlines for filing certificates of nomination by convention or caucus and independent nomination petitions; deadlines for filing affidavit of write-in candidacy for state offices elected on a statewide basis. (a) Certificates of nomination by convention or caucus for the nomination of candidates for national, state, county and township offices shall be filed with the secretary of state, or the county election officer, not later than 12:00 noon, on the day fixed for the deadline for filing petitions for nomination and declarations of intent to become candidates in accordance with K.S.A. 25-205, and amendments thereto, preceding the national, state, county and township general election, except when such date falls on Saturday, Sunday or a holiday, and then not later than 12:00 noon the following day that is not a Saturday, Sunday or a holiday.

(b) Independent nomination petitions for the nomination of candidates for national, state, county and township offices shall be filed with the secretary of state or the county election officer no later than 12:00 noon on the Monday preceding the date fixed for the holding of primary elections in accordance with K.S.A. 25-203, and amendments thereto, preceding a national, state, county or township general election.

(c) An affidavit of write-in candidacy for the offices of governor and lieutenant governor shall be filed with the secretary of state no later than 12:00 noon on the 2nd Monday preceding the general election for those offices.

(d) An affidavit of write-in candidacy for the offices of president and vice-president shall be filed with the secretary of state no later than 12:00 noon on the 2nd Monday preceding the general election for those offices.

(e) An affidavit of write-in candidacy for state offices elected on a statewide basis other than offices subject to subsection (c) shall be filed with the secretary of state no later than 12:00 noon on the second Monday preceding the election at which the write-in candidate seeks nomination or election.

History: R.S. 1923, 25-305; L. 1925, ch. 164, § 1; L. 1927, ch. 202, § 1; L. 1968, ch. 406, § 92; L. 1972, ch. 130, § 1; L. 1983, ch. 120, § 2; L. 1988, ch. 119, § 3; L. 1991, ch. 100, § 3; L. 1992, ch. 237, § 3; L. 1993, ch. 287, § 3; July 1.



25-305b Write-in candidates; affidavits for candidacy; filing.

25-305b. Write-in candidates; affidavits for candidacy; filing. Persons who desire to be write-in candidates for president and vice-president of the United States or governor and lieutenant governor shall file an affidavit of write-in candidacy with the secretary of state no later than 12:00 noon on the second Monday preceding the general election for those offices.

History: L. 1992, ch. 291, § 12; July 1.



25-306 Acceptance of multiple nominations prohibited; exceptions.

25-306. Acceptance of multiple nominations prohibited; exceptions. Unless a person declines a nomination pursuant to K.S.A. 25-306e, and amendments thereto, withdraws from candidacy pursuant to K.S.A. 25-306a, and amendments thereto, or withdraws from a nomination pursuant to K.S.A. 25-306b, and amendments thereto:

(a) No person shall be eligible to accept more than one nomination for the same office.

(b) No person shall be eligible for nomination to an office pursuant to K.S.A. 25-303 or 25-304, and amendments thereto, if such person has filed either a declaration of intention to become a candidate for the same office or has filed a nomination petition for the same office.

(c) No person shall be eligible to file either a declaration of intention to become a candidate for an office or a nomination petition for an office if such person has accepted a nomination for the same office pursuant to K.S.A. 25-303 or 25-304, and amendments thereto.

History: L. 1893, ch. 78, § 8; L. 1897, ch. 129, § 8; L. 1901, ch. 177, § 5; L. 1903, ch. 228, § 1; R.S. 1923, 25-306; L. 1955, ch. 205, § 1; L. 1968, ch. 406, § 93; L. 1970, ch. 135, § 3; L. 1999, ch. 105, § 6; July 1.



25-306a Withdrawal of candidacy; procedure and deadline for withdrawal; omission of name from ballot.

25-306a. Withdrawal of candidacy; procedure and deadline for withdrawal; omission of name from ballot. Any person who has been nominated to be a candidate at any primary election for any national, state, county or township office may cause such person's name to be withdrawn from nomination by a request in writing, signed by the person nominated and acknowledged before an officer qualified to take acknowledgments of deeds, and filed with the secretary of state in the case of national and state offices or with the county election officer in the case of county and township offices not later than 12:00 noon, on the day fixed for the deadline for filing of a petition for nomination or the declaration of intent to become a candidate in accordance with K.S.A. 25-205, and amendments thereto. No name so withdrawn shall be printed on the ballots for such office for such primary election.

History: L. 1970, ch. 135, § 1; L. 1983, ch. 120, § 3; L. 1992, ch. 237, § 4; May 14.



25-306b Withdrawal from nomination, when permitted; omission of name from ballot; death of nominee.

25-306b. Withdrawal from nomination, when permitted; omission of name from ballot; death of nominee. (a) Except as provided by this section, no person who has been nominated by any means for any national, state, county or township office may be withdrawn from nomination after the day of the primary election.

(b) (1) A person who has been nominated by any means for any national, state, county or township office may be withdrawn from nomination if:

(A) The nominee certifies to the secretary of state that such nominee is withdrawing from nomination because of a severe medical hardship on the nominee or the nominee's immediate family. Such nominee shall send the secretary a certification of the severe medical hardship signed by a medical doctor; or

(B) the nominee certifies to the secretary of state that the nominee does not reside in the state of Kansas.

(2) If the secretary of state receives either of the certifications listed in paragraph (A) or (B) from a nominee on or before the first day of September following a primary election, such nominee's name shall be withdrawn from nomination and such nominee's name shall not be printed on the ballots for such office for the general election. The secretary of state, in the case of national and state offices, or the county election officer in the case of county or township offices, shall notify the chairperson or the vice-chairperson of the party committee of the congressional district, county or state, as the case may be, of such vacancy within 48 hours of receiving a certification listed in paragraph (A) or (B).

(c) In the case of the death of a person who has been nominated for any national, state, county or township office, which occurs on or before the first day of September following a primary election, such nominee's name shall be withdrawn from nomination and such nominee's name shall not be printed on the ballots for such office for the general election. The secretary of state in the case of national and state offices, or the county election officer in the case of county or township offices, shall notify the chairperson or the vice-chairperson of the party committee of the congressional district, county or state, as the case may be, of such vacancy within 48 hours of receiving notification of such death.

History: L. 1970, ch. 135, § 2; L. 1973, ch. 150, § 1; L. 1991, ch. 99, § 1; L. 1995, ch. 192, § 4; L. 1997, ch. 124, § 10; L. 2015, ch. 88, § 2; July 1.



25-306c Certificates of nomination; public inspection.

25-306c. Certificates of nomination; public inspection. Upon the filing thereof, all certificates of nomination shall be open to public inspection. The secretary of state or the county election officer having charge of such certificates shall retain such certificates for at least one year following the date of the election.

History: L. 1999, ch. 105, § 4; July 1.



25-306d Filing fees nonrefundable.

25-306d. Filing fees nonrefundable. No filing fee shall be refunded to any person:

(a) Declining a nomination pursuant to K.S.A. 25-306e, and amendments thereto;

(b) withdrawing from candidacy pursuant to K.S.A. 25-306a, and amendments thereto; or

(c) withdrawing from nomination pursuant to 25-306b, and amendments thereto.

History: L. 1999, ch. 105, § 5; July 1.



25-306e Multiple nominations; acceptance of only one nomination.

25-306e. Multiple nominations; acceptance of only one nomination. If any person receives two or more nominations for the same office, such person shall file within seven days, including Saturday, Sunday and holidays, after the last nomination is received, a written statement, signed and sworn to by such person, designating which nomination such person desires to accept. Such statement shall be filed in the office where nomination papers are required to be filed. Upon filing such statement, such person shall be deemed to have declined any other nomination. If such person refuses or neglects to file such statement, the officer with whom the nomination papers are filed, immediately upon the expiration of the seven-day period, shall make and file in such officer's office an election of one nomination for such candidate. The county election officer shall print such candidate's name upon the official ballot under the designation so selected, and under no other designation.

History: L. 1999, ch. 105, § 7; July 1.



25-308 Nominations; validity; filing; objections; proceeding to compel or restrain election officers.

25-308. Nominations; validity; filing; objections; proceeding to compel or restrain election officers. (a) Any certificate of nomination, nomination petitions or declaration of intention to become a candidate, filed or issued in apparent conformity with law, shall be deemed to be valid unless:

(1) Objection thereto is made in writing within three days from the date the certificate, petitions or declaration is filed with or issued by the proper officers; or

(2) in the case of certificates of nomination, nomination petitions and declarations of intention to become a candidate, the secretary of state or the county election officer finds them to be invalid pursuant to K.S.A. 25-208a, and amendments thereto.

(b) If the secretary of state or the county election officer finds any certificates of nomination, nomination petitions or declaration of intention to become a candidate to be invalid pursuant to K.S.A. 25-208a, and amendments thereto, the candidate on whose behalf the certificates, petitions or declaration was filed may make objection to such finding in writing within three days of receipt by the candidate of notice of such finding.

(c) In the case of nominations of national and state officers, objections shall be filed with the secretary of state and shall be considered by the lieutenant governor, secretary of state, and attorney general, and a decision of a majority of these officers shall be final. In the case of nominations for county, township, city and school officers, objections shall be filed with the county election officer and shall be considered by the county election officer, county attorney or district attorney and an elected official of the county whose position is not involved in the controversy, who shall be designated by the county election officer. The decision of a majority of these officers shall be final.

(d) In any case where objection is made, notice shall be given immediately, by the officer with whom the objections are filed, to the other officers required to determine the matter and to the candidates affected by such objection, addressed in the case of candidates to their places of residence as given in the nomination petitions, declaration of intention to become a candidate or certificate of nomination. The notice shall state the time when the objection will be considered. Such time shall not be more than five days following the giving of such notice in the case of nomination of a national or state officer and not be more than three days following the giving of such notice in the case of nomination of a county, township, city or school officer, and the place where such objections will be considered.

(e) The causes for objection under this section as to any office may be any of those causes listed in K.S.A. 25-1436, and amendments thereto. The officers determining any objections under this section may assess any costs arising from such determination to either the objector or objectee in accordance with the determination made. Such costs shall be paid to the secretary of state or the county election officer, as the case may be, and deposited in the treasury of the state or county to the credit of its general fund. If such costs are not paid within 10 days after being fixed, the secretary of state or county election officer shall make a certificate of the facts and file it with the clerk of the district court in the county where the person resides who must pay such costs. Such clerk of the district court shall collect such costs as in cases of collection of court costs, and when collected such costs shall be disposed of as are court costs in such district court.

(f) All mandamus proceedings to compel an officer to certify and place upon the ballot any name or names, and all injunction proceedings to restrain an officer from certifying and placing upon the ballot any name or names, must be commenced not less than 45 days before the election.

History: L. 1893, ch. 78, § 10; L. 1897, ch. 129, § 10; R.S. 1923, 25-308; L. 1968, ch. 406, § 94; L. 1970, ch. 136, § 1; L. 1973, ch. 153, § 27; L. 1978, ch. 135, § 3; L. 1978, ch. 138, § 20; L. 1989, ch. 107, § 3; L. 1990, ch. 121, § 2; L. 1997, ch. 124, § 11; L. 2001, ch. 39, § 1; July 1.



25-309 Certification of and placing on ballot of name of person nominated to fill vacancy.

25-309. Certification of and placing on ballot of name of person nominated to fill vacancy. When such certificate is filed with the secretary of state, he shall, in certifying nominations to the various county election officers, insert the name of the person thus nominated to fill vacancy in place of the original nominee; and in the event that he has already sent forward his certificate, he shall forthwith certify to the election officers of the proper counties the name and description of the person so nominated to fill the vacancy, the office he is nominated for, with the other details mentioned in certificates of nomination filed with the secretary of state. The names so supplied for the vacancy shall, if the ballots are not already printed, be placed on the ballots in place of the name of the original nominee; or, if the ballots have been printed, new ballots, whenever practicable, shall be furnished.

History: L. 1893, ch. 78, § 11; L. 1897, ch. 129, § 11; R.S. 1923, 25-309; L. 1968, ch. 406, § 95; April 30.



25-310 Placing on original ballot name to fill vacancy.

25-310. Placing on original ballot name to fill vacancy. Whenever it may not be practicable to have new ballots printed, it shall be the duty of the county election officer and election boards to place the name so supplied for the vacancy upon each ballot issued before delivering it to the voter; the name so supplied may be placed upon the ballots either by affixing a paster or by writing or stamping the name upon the ballot; and to enable this to be done, the officer with whom the certificates of nominations are to be filed shall immediately furnish the name of such substituted nominee to all county election officers within the territory in which such nominee is a candidate, and the county election officer shall inform the supervising judges thereof.

History: L. 1893, ch. 78, § 12; L. 1897, ch. 129, § 12; R.S. 1923, 25-310; L. 1968, ch. 406, § 96; April 30.



25-311 Certification of nominees by secretary of state to county election officers.

25-311. Certification of nominees by secretary of state to county election officers. Not less than twenty (20) days before an election to fill any national or state office, the secretary of state shall certify to the county election officer of each county within which any of the electors may by law vote for the candidates for such office, the name and residence of each person nominated for such office, as specified in the certificates of nomination or nomination papers filed with the secretary of state.

History: L. 1893, ch. 78, § 13; L. 1897, ch. 129, § 13; R.S. 1923, 25-311; L. 1968, ch. 406, § 97; April 30.



25-312 Vacancies in state and county offices, how filled.

25-312. Vacancies in state and county offices, how filled. All vacancies in any elective state or county office, unless otherwise provided for by law, shall be filled by appointment by the governor, until the next general election after such vacancy occurs, when such vacancy shall be filled by election. When any elected office is provided by law to be filled by appointment by the governor of a person selected by a party district convention, and the immediately past incumbent of such office was an independent without political party affiliation, the vacancy shall be filled by appointment by the governor, until the next general election after such vacancy occurs, when such vacancy shall be filled by election. If any vacancy shall occur in any state office which is to be abolished, the appointment to fill such vacancy shall extend until the date of such abolition and only until such date.

History: G.S. 1868, ch. 36, § 57; R.S. 1923, 25-312; L. 1941, ch. 226, § 2; L. 1959, ch. 174, § 1; L. 1968, ch. 406, § 98; L. 1972, ch. 131, § 7; L. 1979, ch. 107, § 1; July 1.



25-312a Vacancy in office of judge of the district court; how filled.

25-312a. Vacancy in office of judge of the district court; how filled. Except as otherwise provided in K.S.A. 20-2903 through 20-2913, and amendments thereto, whenever a vacancy occurs in the office of judge of the district court, it shall be filled by appointment by the governor following receipt of notice from the clerk of the supreme court, which shall be given not later than 120 days following the date the vacancy occurs or will occur. If the vacancy occurs on or after May 1 of the second year of the term, the person so appointed shall serve for the remainder of the unexpired term and until a successor is elected and qualified. If the vacancy occurs before May 1 of the second year of the term, the person appointed to fill the vacancy shall serve until a successor is elected and qualified at the next general election to serve the remainder of the unexpired term. Any appointment made by the governor as required by this section shall be made within 90 days following receipt of notice from the clerk of the supreme court.

History: L. 1959, ch. 174, § 2; L. 1970, ch. 137, § 1; L. 1972, ch. 131, § 8; L. 1974, ch. 137, § 18; L. 1976, ch. 145, § 138; L. 1985, ch. 119, § 1; L. 1987, ch. 124, § 1; L. 2014, ch. 82, § 25; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



25-313 Commencement of terms of office.

25-313. Commencement of terms of office. The regular term of office of all state, district, county and township officers shall begin on the second Monday in January next after the election, except as otherwise provided by law.

History: R.S. 1923, 25-313; Dec. 27.



25-314 Term of office of persons filling vacancies.

25-314. Term of office of persons filling vacancies. Any of said officers that may be elected or appointed to fill vacancies may qualify and enter upon the duties of their office immediately thereafter, and when elected they may hold the same during the unexpired term for which they were elected, and until their successors are elected and qualified; but if appointed, unless otherwise provided by law, they shall hold the same only until their successors are elected and qualified. Appointment to fill a vacancy in an office which is to be abolished shall extend until the date of such abolition, and only until such date.

History: G.S. 1868, ch. 36, § 59; R.S. 1923, 25-314; L. 1963, ch. 160, § 7; L. 1968, ch. 406, § 99; April 30.



25-318 Vacancy in office of United States senator; how filled.

25-318. Vacancy in office of United States senator; how filled. When a vacancy shall occur in the office of United States senator from this state, the governor shall make a temporary appointment to fill such vacancy until the next election of representatives in congress, at which time such vacancy shall be filled by election, and the senator so elected shall take office as soon thereafter as he shall receive his certificate of election.

History: L. 1927, ch. 204, § 1; June 1.



25-321 Vacancy in state senate and house of representatives; tenure of office of person appointed to fill vacancy.

25-321. Vacancy in state senate and house of representatives; tenure of office of person appointed to fill vacancy. A person appointed to the office of state representative under the provisions of this act may hold the office for the remainder of the term. Any person appointed to the office of senator under the provisions of this act may hold the office: (a) If the vacancy occurs prior to May 1 of the second year of the term, until the next general election, when a senator shall be elected to fill the term; or (b) if such vacancy occurs after* on or after May 1 of the second year of the term, for the remainder of the term. In cases where the appointment of a senator is until the next general election, nomination and election of such successor shall be in the same manner as nomination and election of a senator for a regular term.

History: L. 1947, ch. 246, § 3; L. 2011, ch. 112, § 20; July 1.

* The word "after" should have been stricken.






Article 4 CONDUCT OF ELECTIONS

25-407 Rule for determining residence of voter.

25-407. Rule for determining residence of voter. The judges of election, in determining the residence of a person offering to vote, shall be governed by this section. "Residence" means the place adopted by a person as such person's place of habitation, and to which, whenever such person is absent, such person has the intention of returning.

History: G.S. 1868, ch. 36, § 9; R.S. 1923, 25-407; L. 1982, ch. 155, § 1; July 1.



25-409 Challenged voters; rejection or acceptance of vote; procedure.

25-409. Challenged voters; rejection or acceptance of vote; procedure. (a) If any person challenged pursuant to K.S.A. 25-414, and amendments thereto, shall refuse to subscribe the application for registration pursuant to K.S.A. 25-2309, and amendments thereto, the judges shall reject such person's vote.

(b) If a person is challenged pursuant to K.S.A. 25-414, and amendments thereto, such person shall be permitted to subscribe the application for registration and mark a ballot. The person shall then execute the affirmation prescribed in subsection (c) of this section before a member of the election board and the ballot shall thereupon be sealed in an envelope. The judges shall write on the envelope the word "provisional" and a statement of the reason for the challenge, and that the ballot contained in the envelope is the same ballot which was challenged pursuant to K.S.A. 25-409 et seq., and amendments thereto. Such statement shall be attested by two of the judges. The judges shall attach the application for registration to the envelope containing the provisional ballot. The envelope shall be numbered to correspond to the number of the provisional voter's name in the registration or poll book, and the word "provisional" shall be written following the voter's name in the poll book. The judges shall provide written information stating how the voter may ascertain whether the voter's provisional ballot was counted and, if such ballot was not counted, the reason therefor. Such provisional ballots, together with objected to and void ballots packaged in accordance with K.S.A. 25-3008, and amendments thereto, shall be reviewed by the county board of canvassers at the time prescribed for canvassing votes, and such board shall determine the acceptance or rejection of the same. The county board of canvassers shall open all ballots deemed to be valid and include such ballots in the final canvass of election returns.

(c) The voter's affirmation shall be sufficient if substantially in the following form, but the voter's affirmation shall not contain less than that prescribed in the form:

VOTER'S AFFIRMATION

STATE OF KANSAS, COUNTY OF ________, ss.

I am a registered voter in this jurisdiction and I am qualified to vote in this election. I declare under penalty of perjury that the foregoing is true and correct. This ____ day of ______________ A.D. ______.

_____________________, Voter ______________, Judge of Election

History: G.S. 1868, ch. 36, § 11; R.S. 1923, 25-409; L. 1974, ch. 156, § 1; L. 1975, ch. 206, § 1; L. 1979, ch. 108, § 1; L. 1983, ch. 121, § 1; L. 1992, ch. 6, § 1; L. 1995, ch. 192, § 25; L. 1996, ch. 187, § 1; L. 2001, ch. 124, § 3; L. 2004, ch. 25, § 2; July 1.



25-413 Duty of clerks of election when vote received after person has taken oath prescribed.

25-413. Duty of clerks of election when vote received after person has taken oath prescribed. Whenever any person's vote shall be received after having subscribed the application for registration pursuant to subsection (b) of K.S.A. 25-409, and amendments thereto, it shall be the duty of the clerks of the election to write on the poll books, at the end of such person's name, the word "Sworn"; and the ballot shall be numbered on the upper right hand corner to correspond with the person's name on the poll books.

History: G.S. 1868, ch. 36, § 15; L. 1877, ch. 103, § 1; R.S. 1923, 25-413; L. 1977, ch. 134, § 1; L. 2001, ch. 81, § 3; July 1.



25-414 Duty of judge to challenge; provisional ballots, acceptance or rejection procedure.

25-414. Duty of judge to challenge; provisional ballots, acceptance or rejection procedure. (a) It shall be the duty of each judge of election to challenge any person offering to vote, whom the judge shall know or suspect not to be qualified as an elector.

(b) A person who: (1) Has moved from an address in the registration book to another address in the same county; or (2) has not moved, but the registration list indicates otherwise, is a qualified elector, but shall be challenged by an election judge and entitled to cast only a provisional ballot pursuant to K.S.A. 25-409, and amendments thereto.

(c) Any person who votes after the polling place hours prescribed in K.S.A. 25-106, and amendments thereto, pursuant to a court or other order is entitled to cast only a provisional ballot pursuant to K.S.A. 25-409, and amendments thereto.

(d) The application shall be delivered to the election judges and attached to the provisional ballot envelope. Such application and ballot envelope containing the ballot shall be transmitted to the county election officer with election returns and supplies.

(e) Following the determination of acceptance or rejection of any provisional ballot by the county board of canvassers, the county election officer shall update the registration record, if appropriate, for voting in future elections, and send, by nonforwardable first-class mail, to the address specified on the application, notice of disposition of the application. The registrant's name shall not be removed from the official list of eligible voters by reason of such a change of address except as provided in K.S.A. 25-2316c, and amendments thereto.

History: G.S. 1868, ch. 36, § 16; R.S. 1923, 25-414; L. 1996, ch. 187, § 2; L. 2004, ch. 25, § 3; July 1.



25-418 Leave allowance for employees to vote; obstruction of voting privilege, penalty.

25-418. Leave allowance for employees to vote; obstruction of voting privilege, penalty. Any person entitled to vote at an election conducted by a county election officer in this state shall, on the day of such election, be entitled to absent himself from any service or employment in which he is then engaged or employed for a period of not to exceed two (2) consecutive hours between the time of opening and closing of polls: Provided, That if the polls are open before commencing work or after terminating work but the period of time the polls are so open is less than two (2) consecutive hours, he shall only be entitled to absent himself from such service or employment for such a period of time which, when added to the period of time the polls are so open, will not exceed two hours; and such voter shall not because of so absenting himself be liable to any penalty, nor shall deductions be made, on account of such absence, from his usual salary or wages.

The employer may specify the particular time during the day which said employee may absent himself as aforesaid except such specified time shall not include any time during the regular lunch period.

Obstruction of voting privilege is (a) intentionally obstructing an employee in his or her exercise of voting privilege or (b) imposing a penalty upon an employee exercising his or her voting privilege under this section.

Obstruction of voting privilege is a class A misdemeanor.

History: L. 1893, ch. 78, § 24; L. 1897, ch. 129, § 24; R.S. 1923, 25-418; L. 1959, ch. 175, § 1; L. 1974, ch. 157, § 2; July 1.



25-431 Title of act; citation.

25-431. Title of act; citation. K.S.A. 25-431 to 25-441 may be cited as the "mail ballot election act."

History: L. 1983, ch. 125, § 1; July 1.



25-432 Elections which may be conducted under act; limitations.

25-432. Elections which may be conducted under act; limitations. An election shall not be conducted under this act unless:

(a) Conducted on a date, mutually agreed upon by the governing body of the political or taxing subdivision and the county election officer, not later than 120 days following the date the request is submitted by the political or taxing subdivision;

(b) the secretary of state approves a written plan for conduct of the election, which shall include a written timetable for the conduct of the election, submitted by the county election officer;

(c) the election is nonpartisan;

(d) the election is not one at which any candidate is elected, retained or recalled;

(e) the election is not held on the same date as another election in which the qualified electors of that subdivision of government are eligible to cast ballots, except this restriction shall not apply to mail ballot elections held under K.S.A. 2016 Supp. 79-2925c, and amendments thereto; and

(f) the election is a question submitted election at which all of the qualified electors of one of the following subdivisions of government are the only electors eligible to vote:

(1) Counties;

(2) cities;

(3) school districts, except in an election held pursuant to K.S.A. 72-7302 et seq., and amendments thereto;

(4) townships;

(5) benefit districts organized under K.S.A. 31-301, and amendments thereto;

(6) cemetery districts organized under K.S.A. 15-1013 or 17-1330, and amendments thereto;

(7) combined sewer districts organized under K.S.A. 19-27,169, and amendments thereto;

(8) community college districts organized under K.S.A. 71-1101 et seq., and amendments thereto;

(9) fire districts organized under K.S.A. 19-3601 or 80-1512, and amendments thereto;

(10) hospital districts;

(11) improvement districts organized under K.S.A. 19-2753, and amendments thereto;

(12) Johnson county park and recreation district organized under K.S.A. 19-2859, and amendments thereto;

(13) sewage disposal districts organized under K.S.A. 19-27,140, and amendments thereto;

(14) water districts organized under K.S.A. 19-3501 et seq., and amendments thereto;

(15) transportation development districts created pursuant to K.S.A. 2016 Supp. 12-17,140 et seq., and amendments thereto; or

(16) any tract of land annexed pursuant to K.S.A. 12-521, and amendments thereto.

History: L. 1983, ch. 125, § 2; L. 1984, ch. 374, § 34; L. 1991, ch. 101, § 1; L. 2002, ch. 105, § 12; L. 2003, ch. 120, § 15; L. 2011, ch. 101, § 10; L. 2016, ch. 66, § 8; July 1.



25-433 Mailing of ballots; voting instructions; return envelopes, payment of postage and forms; voting by electors, procedure; replacement ballots; counting, handling and canvass of ballots; purging of names of voters whose ballots are undeliverable from registration books and party affiliation list.

25-433. Mailing of ballots; voting instructions; return envelopes, payment of postage and forms; voting by electors, procedure; replacement ballots; counting, handling and canvass of ballots; purging of names of voters whose ballots are undeliverable from registration books and party affiliation list. (a) The county election officer shall mail all official ballots with a return identification envelope and instructions sufficient to describe the voting process to each elector entitled to vote in the election on one date not sooner than the 20th day before the date of the election and not later than the 10th day before the date of the election. Ballots mailed by the county election officer shall be addressed to the address of each elector appearing in the registration records, and placed in an envelope which is prominently marked "Do Not Forward." Ballots shall not be mailed to any inactive voter who, based on information provided by the postal service, appears to have moved to a residence address outside the county in which the voter is currently registered and who has been mailed a confirmation notice as described in subparagraph (4) of subsection (e) of K.S.A. 25-2316c, and amendments thereto, or because a "Forwarding Order Expired" or "Moved — No Forwarding Address" notice was received from the post office. Any inactive voter who believes such voter is entitled to vote in the election may request a replacement ballot as provided for in subsection (d) of this section.

(b) Upon receipt of the ballot the elector shall mark it, sign the return identification envelope supplied with the ballot and comply with the instructions provided with the ballot. The elector may return the marked ballot to the county election officer by United States mail, if it is received by the county election officer by the date of the election, or personally deliver the ballot to the office of the county election officer before noon on the date of the election. The ballot shall be returned in the return identification envelope. The county election officer shall provide for the payment of postage for the return of ballot envelopes.

(c) The return identification envelope shall contain the following form:

I declare under penalty of election perjury, a felony, that I am a resident and a qualified voter for this election as shown on voter registration records and that I have voted the enclosed ballot and am returning it in compliance with Kansas law, and amendments thereto, and have not and will not vote more than one ballot in this election.

I also understand that failure to complete the information below will invalidate my ballot.

Signature

Residence Address

(d) If the ballot is destroyed, spoiled, lost or not received by the elector, the elector may obtain a replacement ballot from the county election officer as provided in this subsection. An elector seeking a replacement ballot shall sign a statement verified on oath or affirmation, on a form prescribed by the secretary of state, that the ballot was destroyed, spoiled, lost or not received. The applicant shall deliver the statement to the county election officer before noon on the date of the election. The applicant may mail the statement to the county election officer, except a county election officer shall not transmit a ballot by mail under this subsection unless the application is received prior to the close of business on the second day prior to the election. When an application is timely received under this subsection, the county election officer shall deliver the ballot to the voter if the voter is present in the office of the county election officer, or promptly transmit the ballot by mail to the voter at the address contained in the application, except when prohibited in this subsection. The county election officer shall keep a record of each replacement ballot provided under this subsection.

(e) A ballot shall be counted only if: (1) It is returned in the return identification envelope; (2) the envelope is signed by the elector to whom the ballot is issued; and (3) the signature has been verified as provided in this subsection. The county election officer shall verify the signature of each elector on the return identification envelope with the signature on the elector's registration records and may commence verification at any time prior to the canvass of the election. If the county election officer determines that an elector to whom a replacement ballot has been issued under subsection (d) has voted more than once, the county election officer shall not count any ballot cast by that elector.

(f) The county election officer shall supervise the procedures for the handling and canvassing of ballots to insure the safety and confidentiality of all ballots properly cast.

(g) The names of voters whose mail ballot envelopes are returned to the county election officer as "undeliverable" shall be subject to removal from the voter registration book and party affiliation list in the manner provided in subsection (d) of K.S.A. 25-2316c, and amendments thereto.

History: L. 1983, ch. 125, § 3; L. 1984, ch. 138, § 1; L. 1987, ch. 125, § 1; L. 1999, ch. 105, § 1; L. 2008, ch. 165, § 1; May 29.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 3, but that version was repealed by L. 2008, ch. 165, § 8.



25-433a Mail ballot; city and county tax lid elections; timing.

25-433a. Mail ballot; city and county tax lid elections; timing. If the city or county elects to conduct the election required under K.S.A. 2016 Supp. 79-2925c, and amendments thereto, using a mail ballot election, the city or county shall certify to the county clerk and the election officer for the county no later than July 1 that an election shall be necessary to approve the resolution. Upon notification from a city or county pursuant to K.S.A. 2016 Supp. 79-2925c, and amendments thereto, the election officer for the county shall set the election to be conducted in accordance with K.S.A. 25-431 et seq., and amendments thereto, on the September 15 following the notification, or if September 15 is a Sunday, the next business day. The county board of canvassers shall conduct a canvass of the election no later than the 5th day following the date of the election.

History: L. 2016, ch. 66, § 7; July 1.



25-434 Challenge of votes; procedure.

25-434. Challenge of votes; procedure. Votes cast pursuant to this act can be challenged in the manner prescribed by K.S.A. 25-1136 insofar as applicable.

History: L. 1983, ch. 125, § 4; July 1.



25-435 Mail ballot elections; application of advance voting ballot provisions.

25-435. Mail ballot elections; application of advance voting ballot provisions. The provisions of article 11 of chapter 25 of Kansas Statutes Annotated, and amendments thereto, relating to advance voting ballots shall apply to elections under this act only insofar as they do not conflict with the provisions of this act, except that the county election officer shall not accept any application for an advance voting ballot later than the 21st day before the election.

History: L. 1983, ch. 125, § 5; L. 1995, ch. 192, § 26; July 1.



25-436 Deadline for registration of electors receiving mailed ballots; procedure for electors registering late.

25-436. Deadline for registration of electors receiving mailed ballots; procedure for electors registering late. The county election officer shall not mail a ballot under this act to those electors not registered 30 days prior to the date of the election. Electors registered after 30 days prior to the date of the election, but prior to the closing of the registration books, may apply for a ballot under subsection (d) of K.S.A. 25-433.

History: L. 1983, ch. 125, § 6; July 1.



25-437 Canvass of votes; form of abstract; special election board to be appointed.

25-437. Canvass of votes; form of abstract; special election board to be appointed. The county election officer of each county within the electoral district shall appoint a special election board pursuant to the requirements of K.S.A. 25-2801 to be composed of at least three members who shall make the original canvass of all ballots cast in that county. For the purposes of any canvass under this act, the electoral district within that county shall constitute one voting area, and ballots shall not be sorted according to precinct or ward. The abstract shall be prepared on a form prescribed by the secretary of state.

History: L. 1983, ch. 125, § 7; July 1.



25-438 Application of other election laws.

25-438. Application of other election laws. All laws which apply to elections shall apply to elections under this act to the extent applicable.

History: L. 1983, ch. 125, § 8; July 1.



25-439 Act to be liberally construed; mere informality not to affect validity of election.

25-439. Act to be liberally construed; mere informality not to affect validity of election. No mere informality in the manner of carrying out or executing the provisions of this act shall invalidate any election held under it or authorize the rejection of the returns thereof. The provisions of this act shall be construed liberally for the purpose of effectuating its purposes.

History: L. 1983, ch. 125, § 9; July 1.



25-440 Secretary of state to adopt rules and regulations.

25-440. Secretary of state to adopt rules and regulations. The secretary of state may adopt rules and regulations governing the procedures and forms necessary to implement this act. The authority of the secretary of state to adopt rules and regulations under this act shall be liberally construed.

History: L. 1983, ch. 125, § 10; July 1.






Article 6 OFFICIAL BALLOTS

25-601 Specifications for official general ballots.

25-601. Specifications for official general ballots. The secretary of state shall prescribe the ballot format but ballots shall contain the information required by this section and be substantially in the form set out in this section. The official general ballot for national, state, county and township offices may be printed upon one ballot. All official general ballots shall be printed in black ink on paper through which the printing or writing cannot be read. Such ballots shall be printed on white paper or paper colored as authorized by rules and regulations adopted by the secretary of state.

On the back or outside of each official general ballot, so as to appear when folded, shall be printed the words "official general ballot," followed by the words "national, state, county and township offices," followed by the voting place for which the ballot is prepared and the date of the election. No person's name shall appear on the back or outside of a ballot. All nominations made and certified as provided by law, and none other, shall be printed on the official general ballot. The names of candidates for every office to be voted for at the general election shall be arranged under the office to which each has been nominated.

History: R.S. 1923, 25-601; L. 1968, ch. 406, § 104; L. 1973, ch. 151, § 1; L. 1981, ch. 165, § 3; L. 1992, ch. 291, § 1; July 1.



25-604 Printing of ballots; receipt by county election officers; inspection by candidates and agents; mistakes; sample ballots and lists of candidates and questions, distribution and charges; rules and regulations by secretary of state; delivery of ballots to supervising judges, time and packaging.

25-604. Printing of ballots; receipt by county election officers; inspection by candidates and agents; mistakes; sample ballots and lists of candidates and questions, distribution and charges; rules and regulations by secretary of state; delivery of ballots to supervising judges, time and packaging. (a) Except as otherwise provided in subsection (b), the county election officers shall have charge of the printing of the ballots for all elections, primary, special and general.

(b) The secretary of state may provide for the printing of all or any portion of the ballots for a presidential preference primary election. The secretary of state shall determine, with the advice of the director of printing, the most efficient manner in which to print ballots for a presidential preference primary election for any county in the state of Kansas.

(c) Nothing in this subsection shall apply to the printing of ballot labels for use on voting machines.

The ballots shall be printed on paper of sufficient strength as not to be punctured by ordinary pencil marking. Ballots shall be put in the possession of the county election officer at least five days before the election, accompanied by sufficient number, not to exceed 50 for each precinct or area, of exact copies of such ballots, printed on paper of any color, except white, as authorized by rules and regulations adopted by the secretary of state, for the inspection of candidates and their agents and for distribution through each of the party organizations. If any mistakes are discovered they shall be corrected without delay. County election officers may also obtain and distribute ballots or lists of candidates and other questions to be voted upon on paper of any color authorized by rules and regulations adopted by the secretary of state stamped "SAMPLE BALLOT" in large letters, and these ballots, lists of candidates and other questions to be voted upon shall be used for educational purposes and the distribution shall be for such purpose. The county election officers shall cause to be delivered to the supervising judges, not less than 12 hours before the time fixed by law for the opening of the polls, a number of properly printed ballots fully sufficient to meet the demands and needs of all the voters. Such ballots shall be put in separate sealed packages of 25, 50 or 100 ballots each, with marks on the outside clearly designating the voting place for which they are intended and the number of ballots enclosed. The county election officer shall retain at the county election office an additional supply of ballots to meet any emergency need for such ballots that might arise from loss or destruction of ballots, enlarged vote or any other legitimate cause. The county election officer may make a charge for all sample ballots, lists and materials distributed in an amount not to exceed the actual cost of the materials, printing and the distribution thereof.

History: L. 1893, ch. 78, § 15; L. 1897, ch. 129, § 15; L. 1903, ch. 229, § 1; L. 1909, ch. 134, §§ 1 to 8; L. 1921, ch. 183, § 1; R.S. 1923, 25-604; L. 1949, ch. 255, § 1; L. 1961, ch. 203, § 1; L. 1968, ch. 406, § 107; L. 1975, ch. 207, § 1; L. 1978, ch. 139, § 1; L. 1980, ch. 108, § 1; L. 1982, ch. 154, § 7; L. 1985, ch. 120, § 1; L. 1992, ch. 6, § 2; L. 1993, ch. 74, § 1; July 1.



25-605 Ballot form for constitutional amendments.

25-605. Ballot form for constitutional amendments. When a constitutional amendment is to be submitted to the voters of the state, a separate ballot may be provided by the county election officers or the proposition may be combined with the official general ballot provided for in K.S.A. 25-601, and amendments thereto. If such propositions are printed on a separate ballot, such ballot shall comply with the requirements for ballots for election of officers insofar as such requirements are applicable. The secretary of state shall prescribe the ballot format but a ballot shall include the information required by this section and be substantially in the form specified in this section. The statement expressing the intent or purpose of the proposition and the effect of a vote for and a vote against the proposition, followed by the words "Shall the following be adopted?" shall be printed on the ballot immediately preceding the full text of the proposed constitutional amendment. If there is more than one constitutional amendment to be voted upon, the different amendments shall be separately numbered and printed, and be separated by a broad solid line 1/8th inch wide or by double lines approximately 1/8th inch apart.

Opposite and after each amendment, submitted shall be printed two squares, one above the other. To the right of the upper one of the squares shall be printed the word "Yes," and to the right of the lower one of the squares shall be printed the word "No." Across the entire width of the ballot, preceding such proposition or propositions, shall be printed the following instructions: "To vote in favor of any question submitted upon this ballot, make a cross or check mark in the square to the left of the word 'Yes'; to vote against it, make a cross or check mark in the square to the left of the word 'No'." On the back of each ballot shall be printed, in addition to other required matters, the words "questions submitted." If such propositions are printed on a separate ballot, county election officers may cause to be printed on the outside of such ballots "Ballot No._______" with the blank filled with a number to aid in distinguishing such ballots when more than one question submitted ballot is voted upon at a voting place.

History: L. 1893, ch. 78, § 16; L. 1897, ch. 129, § 16; L. 1901, ch. 177, § 7; R.S. 1923, 25-605; L. 1968, ch. 406, § 108; L. 1971, ch. 126, § 1; L. 1972, ch. 133, § 1; L. 1978, ch. 137, § 2; L. 1979, ch. 109, § 1; L. 1981, ch. 166, § 2; L. 1992, ch. 291, § 2; L. 1993, ch. 68, § 1; July 1.



25-605a Ballot language, phrasing.

25-605a. Ballot language, phrasing. Every question or proposition placed upon ballots to be submitted to the voters of a subdivision of government shall be cast and phrased in such language that a "yes" vote shall indicate approval of the matter or course of action proposed. Every such question or proposition seeking approval of a new course of action or a change in conduct shall be cast and phrased in such language that a "yes" vote will approve the new course of action or change in conduct.

History: L. 1979, ch. 104, § 1; July 1.



25-606 Printing and posting of constitutional amendment resolution.

25-606. Printing and posting of constitutional amendment resolution. Whenever a constitutional amendment is submitted to a vote of the electors of the state, the concurrent resolution under which the amendment is submitted shall be printed and, at least two (2) copies thereof shall be posted on the election date in each voting place where such election is held.

History: L. 1915, ch. 209, § 1; R.S. 1923, 25-606; L. 1975, ch. 204, § 4; July 1.



25-607 Copies of constitutional amendment resolutions.

25-607. Copies of constitutional amendment resolutions. It shall be the duty of the secretary of state to place a copy of any such concurrent resolution in the hands of every county election officer and such officer shall cause such resolution to be printed, posted and distributed as required by law. The cost and expenses connected therewith shall be paid in the same manner as the cost for printing the ballots.

History: L. 1915, ch. 209, § 2; R.S. 1923, 25-607; L. 1968, ch. 406, § 109; April 30.



25-608 Sale of ballots subject to destruction.

25-608. Sale of ballots subject to destruction. That in addition to the methods of disposal of election ballots now provided by law, the boards of county commissioners of the various counties of the state of Kansas, are hereby authorized to sell all ballots which at the time of sale are subject to destruction, the proceeds of such sale to become a part of the general fund of the county.

History: L. 1915, ch. 212, § 1; May 22; R.S. 1923, 25-608.



25-610 Official general ballots for national, state and municipal offices; form; rotation of names of candidates; duties of secretary of state; rules and regulations.

25-610. Official general ballots for national, state and municipal offices; form; rotation of names of candidates; duties of secretary of state; rules and regulations. (a) The secretary of state shall furnish to each county election officer forms for ballots in their respective counties. The secretary of state shall prepare a rotation of the different candidates appearing on the official general ballot for the national and state offices for each such office. Such rotation shall be developed and arranged so that each candidate shall have an equal opportunity as near as practicable for the respective offices to which they are nominated. In case there is more than one candidate for any national or state office, the secretary of state shall divide the state or part thereof, into as many divisions as there are names to go on the ballot for each particular office. In making such division the secretary of state shall divide, in regular order, the alphabetical list of counties into the required number of divisions, in such a manner that all divisions are as nearly equal as convenient in the number of registered voters in such division as compiled by the office of the secretary of state. The secretary of state, in certifying the list of names of candidates to the county election officers, shall assign, in regular order from the alphabetical list of candidates for each office, the ballot position for each candidate in such a manner that every candidate for any office shall occupy a different ballot position in each division. When, in the case of candidates for national or state offices elected on less than a statewide basis, the secretary of state finds it impossible to make a division which allows each such candidate in any given district an equitable or fair opportunity to have such candidate's name first on the ballot in the respective counties of the district, the secretary of state shall order the county election officers in the various counties of the district to rotate the names of the candidates for such district offices according to precinct to obtain an equitable division. The names of candidates for the same office but for different terms of service therein shall be arranged in groups according to the length of their respective terms.

In the case of the governor and lieutenant governor running together, when the word "candidate" is used in this section, it shall mean pair of candidates.

(b) The secretary of state shall establish the general election ballot styles for general elections in odd-numbered year elections for municipalities by rules and regulations adopted on or before July 1, 2016.

History: L. 1973, ch. 153, § 17; L. 1975, ch. 204, § 5; L. 1984, ch. 139, § 1; L. 1990, ch. 120, § 3; L. 2015, ch. 88, § 34; July 1.



25-611 Arrangement of offices on official general ballots; municipal offices, rules and regulations.

25-611. Arrangement of offices on official general ballots; municipal offices, rules and regulations. (a) The arrangement of offices on the official general ballot for national and state offices for those offices to be elected shall be in the following order: Names of candidates for the offices of president and vice-president, United States senator, United States representative ____________ district, governor and lieutenant governor running together, secretary of state, attorney general, (and any other officers elected from the state as a whole), state senator ______ district, state representative _____ district, district judge ________ district, district magistrate judge ____ district, district attorney ________ judicial district, and state board of education member __________ district.

(b) The arrangement of offices on the official general ballot for county township offices for those offices to be elected shall be in the following order: Names of candidates for county commissioner ______ district, county clerk, county treasurer, register of deeds, county attorney, sheriff, township trustee, township treasurer and township clerk.

(c) The secretary of state by rules and regulations adopted on or before July 1, 2016, shall develop the order of arrangement of municipal offices on the general election ballot in odd-numbered year elections.

History: L. 1973, ch. 153, § 18; L. 1976, ch. 181, § 3; L. 1981, ch. 165, § 4; L. 1986, ch. 115, § 73; L. 2001, ch. 81, § 4; L. 2015, ch. 88, § 35; July 1.



25-612 Arrangement of names of candidates upon ballot; blank spaces for write-in.

25-612. Arrangement of names of candidates upon ballot; blank spaces for write-in. The arrangement of the names certified under K.S.A. 25-610, and amendments thereto, by the secretary of state shall govern the county election officer in arranging the ballot, and the county election officer in preparing the ballot for the county shall follow the same arrangements as provided in K.S.A. 25-610 and 25-611, and amendments thereto, for the secretary of state, for the candidates nominated for county offices, using the township and precincts of the county in making his division.

Blank spaces shall be left at the end of the list of candidates for each different office equal to the number to be elected thereto, in which the voter may insert the name of any person not printed on the ballot for whom the voter desires to vote for such office.

History: L. 1973, ch. 153, § 19; L. 1984, ch. 139, § 2; L. 1991, ch. 100, § 1; July 1.



25-613 Candidates' names on ballots; party designation; city of residence; name on ballot more than once, when.

25-613. Candidates' names on ballots; party designation; city of residence; name on ballot more than once, when. Except as otherwise provided in this section, the name of each candidate shall be printed on the ballot only once and no name that is printed on the ballot shall be written elsewhere on the ballot. If a person is a candidate for the unexpired term for an office such person's name may be printed on the same ballot as a candidate of the same political party for the next regular term for such office. Also, a person may be an independent candidate for the unexpired term for an office and an independent candidate for the next regular term for such office, and the person's name may be printed for both candidacies on the same official general ballot. To the name of each candidate for a state office shall be added the name of the city in which the candidate resides. To the names of pairs of candidates running for governor and lieutenant governor shall be added the name of the city in which or near which each resides. To the name of each candidate for any national, state, county or township offices shall be added the person's political party or political designation in accordance with the nomination papers of the person.

History: L. 1973, ch. 153, § 20; L. 1977, ch. 132, § 2; L. 1981, ch. 165, § 5; L. 1985, ch. 118, § 13; July 1.



25-614 Marking ballots; directions; ballot rotation in voting machine counties.

25-614. Marking ballots; directions; ballot rotation in voting machine counties. Ballots shall be so printed as to give each voter an opportunity to designate by a cross or check mark in the square at the left of the name and designation of each candidate the voter's choice of candidates. Ballots shall be so printed, in the case of governor and lieutenant governor, as to give each voter an equal opportunity to designate by a cross or check mark in the square at the left of the names and designation of each pair of such candidates the voter's choice of pairs of candidates. Upon the ballots may be printed such directions as will aid the voter.

If voting machines are used the arrangement of names on voting machines shall be rotated according to precinct, as near as may be.

History: L. 1973, ch. 153, § 21; L. 1978, ch. 137, § 3; L. 1993, ch. 287, § 4; July 1.



25-615 Official general ballot; offices of president and vice-president; names of candidates and ballot format.

25-615. Official general ballot; offices of president and vice-president; names of candidates and ballot format. The surnames of the candidates of each political party for the offices of president and vice-president, with the political designation thereof placed at the right of the surnames, shall be in one line. The secretary of state shall prescribe the ballot format but the foregoing shall be substantially as shown in the sample form of the official general ballot in K.S.A. 25-616 and amendments thereto.

History: L. 1973, ch. 153, § 5; L. 1978, ch. 137, § 4; L. 1984, ch. 139, § 3; L. 1992, ch. 291, § 3; July 1.



25-616 Form for national offices part of official general ballot.

25-616. Form for national offices part of official general ballot. The secretary of state shall prescribe the ballot format but the national offices part of the official general ballot for national and state offices shall be substantially in the form shown in this section and the state offices part of such ballot shall be substantially in the form shown in K.S.A. 25-617, and amendments thereto.

STATE OF KANSAS

OFFICIAL GENERAL BALLOT

National and State Offices

County of__________

November ______, ____ Year

NATIONAL OFFICES

To vote for presidential electors for candidates for president and vice-president make a cross or check mark in the square at the left of the names of the candidates. To vote for presidential electors to be selected by candidates for president and vice-president whose names are not printed on the ballot, write the persons' names in the appropriate blank spaces and make a cross or check mark in the square at the left of the names of the candidates.

FOR PRESIDENTIAL ELECTORS FOR PRESIDENT AND VICE-PRESIDENT

Vote for One Set of Electors

☐ JONESTERN AND DOE  Republican

☐ ROEHEAD AND RICHARDBY   Democrat

☐ JANEBRAND AND JOHNBERG   Independent

Nominations

☐ ____________ AND ____________

FOR UNITED STATES SENATOR

Vote for One

☐ DAN BOBING, Brussell   Republican

☐ ROBERTA SMITH, Salina   Democrat

☐ ________________________

FOR UNITED STATES REPRESENTATIVE

__________________DISTRICT

Vote for One

☐ ELMER O'BRIEN, Wichita  Democrat

☐ WM.T. MILLER, Maple City  Republican

☐ ________________________

When any office is not to be elected, it shall be omitted from the ballot.

History: L. 1973, ch. 153, § 6; L. 1977, ch. 135, § 1; L. 1978, ch. 137, § 5; L. 1979, ch. 106, § 3; L. 1981, ch. 165, § 6; L. 1984, ch. 139, § 4; L. 1991, ch. 100, § 5; L. 1992, ch. 291, § 4; L. 2001, ch. 81, § 5; July 1.



25-617 State offices part of official general ballot, form.

25-617. State offices part of official general ballot, form. The secretary of state shall prescribe the ballot format but the state offices part of the official general ballot for national and state offices shall follow the national offices part substantially as is shown in this section.

STATE OFFICES

To vote for the pair of candidates, make a cross or check mark in the square at the left of the names of the candidates for governor and lieutenant governor. To vote for persons for governor and lieutenant governor whose names are not printed on the ballot, write the names of such persons in the blank spaces and make a cross or check mark in the square to the left.

FOR GOVERNOR AND LIEUTENANT GOVERNOR

Vote for One Pair

☐ Sam Jones, Wichita   Republicanand Bob Smith, Arkansas City

☐ Carol Johnson, Mahaska    Democratand Roger Wright, Penalosa

☐   and

To vote for a person, make a cross or check mark in the square at the left of the person's name. To vote for a person whose name is not printed on the ballot, write the person's name in the blank space and make a cross or check mark in the square to the left.

FOR SECRETARY OF STATE

Vote for One

☐ ELIZABETH JUANITA MOORE, Zoomer  Republican

☐ RUSSEL ADAM, Topeka  Democrat

☐ JOAN SAYLOR, Goodland  Prohibition

☐ CHARLES (CHUCK) BROWNING, Kansas City  Independent

Nomination

☐

FOR ATTORNEY GENERAL

Vote for One

☐

☐

☐

(and continuing in like manner for any other officers elected from the state as a whole)

FOR STATE SENATOR  __________ DISTRICT

Vote for One

☐

☐

☐

FOR STATE REPRESENTATIVE

__________ DISTRICT

Vote for One

☐

☐

☐

FOR DISTRICT JUDGE__________ DISTRICT

Vote for One

☐

☐

☐

FOR DISTRICT MAGISTRATE JUDGE__________ DISTRICT

Vote for One

☐

☐

☐

FOR DISTRICT ATTORNEY_________ JUDICIAL DISTRICT

Vote for One

☐

☐

☐

FOR STATE BOARD OF EDUCATION MEMBER__________ DISTRICT

Vote for One

☐

☐

☐

When any office is not to be elected, it shall be omitted from the ballot.

When a voting machine does not provide sufficient space to accommodate the full names of the candidates for governor and lieutenant governor, only the surname of such candidates shall be required to be printed on the ballot label unless surnames of one or more of the candidates are the same.

History: L. 1973, ch. 153, § 7; L. 1975, ch. 208, § 1; L. 1976, ch. 181, § 4; L. 1978, ch. 137, § 6; L. 1981, ch. 165, § 7; L. 1986, ch. 115, § 74; L. 1991, ch. 100, § 2; L. 1992, ch. 291, § 5; July 1.



25-618 Official general ballot for county and township offices; ballot format; municipal general ballot style, rules and regulations.

25-618. Official general ballot for county and township offices; ballot format; municipal general ballot style, rules and regulations. (a) The official general ballot for county and township offices may be separate from the official general ballot for national and state offices or may be combined with the official general ballot provided for in K.S.A. 25-601, and amendments thereto. The secretary of state shall prescribe the ballot format but the ballot shall be substantially in the form shown in this section and K.S.A. 25-611, and amendments thereto.

STATE OF KANSAS

OFFICIAL GENERAL BALLOT

County and Township Offices

County of _________, City (or Township) of _________

November __________, _______ year

To vote for a person, make a cross or check mark in the square at the left of the person's name. To vote for a person whose name is not printed on the ballot, write the person's name in the blank space and make a cross or check mark in the square to the left.

FOR COUNTY COMMISSIONER

__________ DISTRICT

Vote for One

☐

☐

☐

FOR COUNTY CLERK

Vote for One

☐

☐

☐

FOR COUNTY TREASURER

Vote for One

☐

☐

☐

Continue in like manner for all county and township offices to be elected.

(b) The official general election ballot style for municipalities shall be established by the secretary of state by rules and regulations adopted on or before July 1, 2016.

History: L. 1973, ch. 153, § 8; L. 1978, ch. 137, § 7; L. 1981, ch. 165, § 8; L. 1992, ch. 291, § 6; L. 2001, ch. 81, § 6; L. 2015, ch. 88, § 36; July 1.



25-619 Names on ballots not to be accompanied by prefix or suffix; exception.

25-619. Names on ballots not to be accompanied by prefix or suffix; exception. No title, degree or other symbol of accomplishment, occupation or qualification either by way of prefix or suffix shall accompany or be added to the name of any candidate for nomination or election to any office on ballots in any primary or general election. The provisions of this section shall not prohibit use of a prefix or suffix when necessary to distinguish one candidate from another.

History: L. 1973, ch. 148, § 1; March 1.



25-620 Ballot form for propositions or questions, except constitutional amendments.

25-620. Ballot form for propositions or questions, except constitutional amendments. Except for propositions to amend the constitution, when a proposition or question is to be submitted to the voters of the state or any part thereof, a separate ballot shall be provided by the county election officers except that when such proposition or question is to be submitted at an election conducted at the time of the holding of an election of officers such proposition may be printed on the ballot for the election of such officers. The secretary of state shall prescribe the ballot format but the ballot shall substantially comply with the requirements for ballots for election of officers insofar as such requirements are applicable and the provisions of this section. On the ballot there shall be printed the proposition or question to be voted on. Each proposition or question shall be preceded by the words, "Shall the following be adopted?" If there is more than one proposition or question to be voted on, the different propositions or questions shall be separately numbered and printed, and be separated by a broad solid line 1/8th inch wide or by double lines approximately 1/8th inch apart.

Opposite and after each proposition and question shall be printed two squares, one above the other. To the right of the upper one of the squares shall be printed the word "Yes," and to the right of the lower one of the squares shall be printed the word "No." Across the entire width of the ballot, at the top, shall be printed the following instructions: "To vote in favor of any question submitted upon this ballot, make a cross or check mark in the square to the left of the word 'Yes'; to vote against it, make a cross or check mark in the square to the left of the word 'No'." On the back of each such ballot shall be printed, in addition to other required matters, the words "questions submitted." County election officers shall cause to be printed on the outside of question submitted ballots "Ballot No.________" with the blank filled with a number to aid in distinguishing such ballots when more than one question submitted ballot is voted upon at a voting place.

History: L. 1981, ch. 166, § 4; L. 1983, ch. 122, § 1; L. 1992, ch. 291, § 7; July 1.



25-621 Ballot form for proposition on method of selection of judge of district court.

25-621. Ballot form for proposition on method of selection of judge of district court. (a) The secretary of state shall prescribe the ballot format but whenever the proposition of the method of selection of judge of the district court is submitted to the voters, the form of the ballot shall substantially be as provided in K.S.A. 20-2901, and amendments thereto, and may be combined with the official general ballot provided for in K.S.A. 25-601, and amendments thereto.

(b) This section shall be part of and supplemental to chapter 25 of the Kansas Statutes Annotated.

History: L. 1982, ch. 130, § 17; L. 1992, ch. 291, § 8; July 1.



25-622 Ballot distribution in times of disasters or emergencies.

25-622. Ballot distribution in times of disasters or emergencies. The secretary of state may designate temporary alternative methods for the distribution of ballots in cases of war, natural or man-made disasters, equipment failures or other emergency conditions or circumstances which make it impossible for voters in a voting area to obtain ballots as provided by law.

History: L. 2000, ch. 48, § 1; July 1.



25-623 Ballot language statements; duties of secretary of state, attorney general; liability of preparer; rules and regulations.

25-623. Ballot language statements; duties of secretary of state, attorney general; liability of preparer; rules and regulations. (a) A county election officer may request the preparation of a ballot language statement for the purposes of explaining the language of a ballot question of any municipality as defined by K.S.A. 75-6102, and amendments thereto.

(1) If a request is submitted pursuant to this subsection and if the ballot question language was derived from a petition submitted to the office of the county attorney, district attorney or county counselor pursuant to K.S.A. 25-3601, and amendments thereto, such county election officer shall, within 10 days of certification, request the office of the county attorney, district attorney or county counselor, as applicable, to prepare the ballot language statement in compliance with the requirements of paragraph (3).

(2) If a request is submitted pursuant to this subsection and if the ballot question language did not derive from a petition submitted to the office of the county attorney, district attorney or county counselor pursuant to K.S.A. 25-3601, and amendments thereto, such county election officer shall, within 10 days of publication, request the office of secretary of state to prepare the ballot language statement in compliance with the requirements of paragraph (3).

(3) A ballot language statement shall fairly and accurately explain what a vote for and what a vote against the measure represents. Such ballot language statements shall be true and impartial statements of the effect of a vote for and against the measure in language neither intentionally argumentative nor likely to create prejudice for or against the proposed measure. A ballot language statement shall be prepared and transmitted in good faith and without malice.

(b) (1) Within 15 days of a request by a county election officer to prepare a ballot language statement pursuant to subsection (a)(1), the office of the county attorney, district attorney or county counselor, as applicable, shall prepare and forward such ballot language statement to the office of secretary of state for approval by the secretary of state or the secretary of state's designee that such ballot language statement complies with the requirements of subsection (a)(3). Within five days following the receipt of the ballot language statement, the office of secretary of state shall furnish the county election officer with the ballot language statement as approved by the office of secretary of state as in compliance with the requirements of subsection (a)(3).

(2) Within 15 days of a request by a county election officer to prepare a ballot language statement pursuant to subsection (a)(2), the secretary of state or the secretary's designee shall prepare and forward such ballot language statement to the office of the attorney general for approval by the attorney general, or any assistant attorney general, that such ballot language statement complies with the requirements of subsection (a)(3). Within five days following the receipt of the ballot language statement, the office of the attorney general shall furnish the county election officer with the ballot language statement as approved by the office of the attorney general as in compliance with the requirements of subsection (a)(3).

(c) A ballot language statement prepared under this section shall be:

(1) Posted in each polling place, but shall not be placed on the ballot;

(2) provided to registered voters voting by advance ballot. Such ballot language statement shall not be placed on the ballot when provided to a registered voter voting by advance ballot; and

(3) made available for public inspection in the office of the county election officer. A ballot language statement prepared under this section may be posted on the official website of the county.

(d) There shall be no cause of action at law or in equity challenging the validity of the form of a ballot language statement prepared under this section. There shall be no liability on the part of and no cause of action of any nature shall arise against the attorney general, any assistant attorney general, the secretary of state, the secretary of state's employees, the county election officer, the county attorney, the district attorney or the county counselor as a result of the preparation of a ballot language statement under this section. The preparation of a ballot language statement shall not form any basis for an election contest or result in the waiver of any immunity by the state or any of its subdivisions.

(e) If the ballot language statement is not available to insert with the advance ballots, no ballot language statement shall be prepared or made available at the polling place, office of the county election officer, on the official website of the county or the news media.

(f) The secretary of state may promulgate by rules and regulations the rights and responsibilities of election officials which shall be taught to all election officials to aid such officials in understanding their jobs.

History: L. 2014, ch. 98, § 1; May 15.






Article 7 CANVASSING RETURNS AND CERTIFICATES OF ELECTION

25-702 Plurality of votes to govern election of certain officers.

25-702. Plurality of votes to govern election of certain officers. (a) In all elections for the choice of any officer, except the offices of governor and lieutenant governor, unless it is otherwise expressly provided, the person having the highest number of votes for any office shall be deemed to have been elected to that office; and whenever it shall satisfactorily appear that any person has received the highest number of votes for any office, such person shall receive the certificate of election, notwithstanding the provisions of law may not have been fully complied with in noticing and conducting the election, so that the real will of the people may not be defeated by any technical irregularity of any officer.

(b) In all elections for the choice of governor and lieutenant governor, the pair of candidates having the highest number of votes shall be deemed to have been elected. Whenever it shall satisfactorily appear that any pair of candidates has received the highest number of votes for governor and lieutenant governor, such candidates shall receive certificates of election, notwithstanding the provisions of law may not have been fully complied with in noticing and conducting the election, so that the real will of the people may not be defeated by any technical irregularity of any officer.

History: G.S. 1868, ch. 36, § 29; R.S. 1923, 25-702; L. 1973, ch. 153, § 22; L. 1987, ch. 126, § 2; July 1.



25-716 Plurality of votes to govern question submitted election.

25-716. Plurality of votes to govern question submitted election. (a) Notwithstanding the fact that the provisions of law may not have been fully complied with in noticing and conducting a question submitted election and so that the real will of the people may not be defeated by any technical irregularity of any officer, whenever the greater number of votes were in favor of a question submitted, the question shall be deemed to have carried and likewise if the greater number of votes were against a question submitted, the question shall be deemed not to have carried.

(b) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

History: L. 1987, ch. 126, § 1; July 1.






Article 8 PRESIDENTIAL ELECTORS

25-801 Certified list of electors; delivery.

25-801. Certified list of electors; delivery. The secretary of state shall prepare a list of the names of the electors of president and vice-president of the United States, elected at any election, procure thereto the signature of the governor, affix the seal of the state to the same, and deliver such certificate, thus signed, to one of said electors on or before the first Wednesday in December, next after such election.

History: G.S. 1868, ch. 36, § 42; Oct. 31; R.S. 1923, 25-801.



25-802 Meeting of electors; vacancies, how filled; duties of electors.

25-802. Meeting of electors; vacancies, how filled; duties of electors. The electors of president and vice-president of the United States shall convene at the capital of the state on the first Monday after the second Wednesday in December after their election, at the hour of twelve o'clock at noon of that day; and if there shall be any vacancy in the office of electors, occasioned by death, refusal to act, neglect to attend, or other cause, the electors present shall immediately proceed to fill, by ballot and by a plurality of votes, such vacancy in the electoral college; and when the electors shall appear, or the vacancies shall have been filled as above provided, they shall proceed to perform the duties required of such electors by the constitution and laws of the United States.

History: G.S. 1868, ch. 36, § 43; L. 1887, ch. 155, § 1; R.S. 1923, 25-802; L. 1929, ch. 178, § 1; L. 1935, ch. 175, § 1; May 15.



25-803 Compensation of electors.

25-803. Compensation of electors. Every elector of the state for the election of president and vice-president of the United States who shall attend and give his vote for those officers at the time and place appointed by law, shall be entitled to receive the sum of three dollars per day for each day's attendance at such election, and fifteen cents per mile for each mile he shall travel in going to and returning from the place where the electors shall meet, by the most usual route of travel, to be paid out of the state treasury.

History: G.S. 1868, ch. 36, § 44; Oct. 31; R.S. 1923, 25-803.



25-804 Selection of presidential electors.

25-804. Selection of presidential electors. Presidential electors for presidential candidates shall be selected by the state committee of the political party of the candidates, if there is such a committee. Names of the presidential electors so selected shall be certified to the secretary of state by the chairperson of the committee. Presidential electors for independent presidential candidates shall be selected and certified to the secretary of state by such candidates. Presidential electors for presidential candidates of a political party which has no state committee may be selected and certified to the secretary of state by state party convention or by the national committee of such party.

History: L. 1981, ch. 165, § 10; July 1.






Article 9 ELECTION CAMPAIGN FINANCE; CERTAIN POLITICAL SUBDIVISIONS

25-901 Election campaign finance in cities, unified school districts, community colleges and townships; organizations promoting or opposing candidates or propositions to have treasurer and keep accounts of receipts and expenditures; filing of annual statements; contents; time of filing; state political party committee accounts, audited.

25-901. Election campaign finance in cities, unified school districts, community colleges and townships; organizations promoting or opposing candidates or propositions to have treasurer and keep accounts of receipts and expenditures; filing of annual statements; contents; time of filing; state political party committee accounts, audited. Every committee, club, organization, municipality or association designed to promote or engaged in promoting the success or defeat of any party or the election or defeat of any candidate or candidates for any city of the second and third class, unified school district, except unified school districts having 35,000 or more pupils regularly enrolled in the preceding school year any community college or township office, or the adoption or defeat of any question submitted at any city, unified school district, community college, township or county election, shall have a treasurer, and shall cause to be kept a detailed account of all moneys or property or other thing of value received by it, and of the manner in which the same shall be expended; and shall file annually with the county election officer of the county in which such committee, club, organization or association has its headquarters a statement of all its receipts and expenditures, showing in detail from whom such moneys or property or other thing of value were received, to whom such moneys or property or other thing of value were paid, for what specific purposes each payment was made, and the exact nature of the service rendered in consideration thereof.

The annual statement herein required shall be filed on or before December 31, such statement shall cover the period ending on December 1 immediately preceding. The accounts of the state committee of each political party shall be audited annually by a certified public accountant and a copy of the audit filed with the secretary of state.

This section and K.S.A. 25-905, and amendments thereto, shall not be construed to require any committee, club, organization, municipality or association which is subject to the campaign finance act (K.S.A. 25-4101 et seq.) to file reports required by this act.

History: L. 1909, ch. 135, § 1; R.S. 1923, 25-901; L. 1959, ch. 177, § 1; L. 1968, ch. 54, § 1; L. 1969, ch. 188, § 1; L. 1975, ch. 209, § 21; L. 1990, ch. 306, § 21; L. 1991, ch. 150, § 9; July 1.



25-902 Same; penalty.

25-902. Same; penalty. Any person violating any of the provisions of K.S.A. 25-901, as amended, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not more than one hundred dollars ($100).

History: L. 1909, ch. 135, § 2; R.S. 1923, 25-902; L. 1968, ch. 54, § 2; March 19.



25-904 Candidate's receiving and expending less than $1,000, affidavit of intent; candidates exceeding $1,000 limit, report; report of contributions exceeding $50 and statement of expenditures and obligations incurred.

25-904. Candidate's receiving and expending less than $1,000, affidavit of intent; candidates exceeding $1,000 limit, report; report of contributions exceeding $50 and statement of expenditures and obligations incurred. (a) Every candidate for election to any city of the second and third class, unified school district, community college or township office subject to this act who intends to expend or have expended on such person's behalf an aggregate amount or value of less than $1,000, exclusive of such candidate's filing fee, and who intends to receive or have received on such person's behalf contributions in an aggregate amount or value of less than $1,000 in each of the primary and general elections shall file, not later than the ninth day preceding the primary election, an affidavit of such intent with the county election officer of the county of residence of the candidate. No report required by subsection (b) shall be required to be filed by or for such candidate.

(b) Except as provided in subsection (a) it shall be the duty of every candidate for nomination or for election to any city of the second and third class, unified school district, community college or township office subject to this act, within 30 days after each primary, general or special election, to file with the county election officer an itemized statement under oath stating the name and address of each person who has made any contribution in excess of $50 during the election period together with the amount and date of such contributions and an itemized statement of all expenditures made by such candidate or obligations contracted or incurred by such candidate in connection with each primary, general or special election.

(c) No candidate which is subject to the provisions of the campaign finance act, K.S.A. 25-4142 et seq., and amendments thereto, shall be required to file any report required by this section.

(d) Any candidate who has signed an affidavit pursuant to subsection (a) and who incurs expenses in excess of or receives contributions in excess of $1,000, exclusive of such candidate's filing fee for either the primary or the general election, shall file the report required by subsection (b).

History: R.S. 1923, 25-904; L. 1966, ch. 5, § 6 (Special Session); L. 1968, ch. 54, § 4; L. 1974, ch. 158, § 2; L. 1990, ch. 122, § 15; L. 1992, ch. 57, § 1; L. 2015, ch. 85, § 2; July 1.



25-905 Same; penalties; effect of conviction; exemptions; notice to candidates.

25-905. Same; penalties; effect of conviction; exemptions; notice to candidates. Every person who shall violate any of the provisions of K.S.A. 25-903 or 25-904, as amended, or who shall fail, neglect or refuse to comply with any of the provisions thereof, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in any sum not exceeding one thousand dollars ($1,000). The conviction of any person of a violation of any of the provisions of K.S.A. 25-903, as amended, shall at once vacate any office held by him, and such person shall be disqualified from holding any public office for a period of two (2) years: Provided, That the penalties and forfeitures herein imposed shall not apply to candidates for city of the third class or township offices.

Upon the failure of any candidate for nomination or election to any city of the first or second class, school district, community junior college, county or state office, to file his statement of expenses as provided in K.S.A. 25-904, as amended, it shall be the duty of the officer with whom such statement should be filed, within ten (10) days from the expiration of the time for filing such statement and before any action is brought to enforce the penalties above provided, to notify such candidate that he has failed to file such statement, and in case such candidate files such statement within ten (10) days from the time of receiving such notice, and such statement shows that he has not expended a sum greater than permitted by law, then the penalties and forfeitures herein provided shall not be imposed upon such candidates unless such statement is shown to be untrue.

History: L. 1915, ch. 211, § 3; R.S. 1923, 25-905; L. 1935, ch. 176, § 1; L. 1943, ch. 157, § 1; L. 1968, ch. 54, § 5; March 19.






Article 11 ADVANCE VOTING

25-1114 Definitions.

25-1114. Definitions. As used in this act, the words and phrases set out in K.S.A. 25-1115 to 25-1118 shall have the meanings respectively ascribed to them unless the context requires a different meaning.

History: L. 1967, ch. 208, § 1; July 1.



25-1115 "General election" and "primary election" defined; dates for primary and general elections specified.

25-1115. "General election" and "primary election" defined; dates for primary and general elections specified. (a) "General election" means the elections held on the Tuesday following the first Monday in November of both even-numbered and odd-numbered years, and in the case of special elections of any officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the elections held on the first Tuesday in August of both even-numbered and odd-numbered years, and any other preliminary election at which part of the candidates for special election to any national, state, county, city, school or other municipal office are eliminated by the process of the election but at which no officer is finally elected.

History: L. 1967, ch. 208, § 2; L. 1983, ch. 123, § 2; L. 2015, ch. 88, § 37; July 1.



25-1116 Definitions; national, state, county, city and school elections.

25-1116. Definitions; national, state, county, city and school elections. (a) "National election" means the election of members of the United States house of representatives, members of the United States senate and members of the United States presidential electoral college.

(b) "State election" means the election of state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County election" means the election of such county officers as are provided by law to be elected.

(d) "City election" means the election of such city officers as are provided by law to be elected.

(e) "School election" means the election of members of the governing body of a school district or a community college.

History: L. 1967, ch. 208, § 3; L. 1976, ch. 181, § 5; L. 1986, ch. 115, § 75; Jan. 12, 1987.



25-1117 Advance voting; definitions.

25-1117. Advance voting; definitions. (a) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

(b) "Election officer" means the county clerk or the election commissioner, if there is one, or the city clerk when specifically charged by law to conduct a particular election.

(c) "Ballot" or "advance voting ballot" means the ballot a voter casts, except ballots cast under the authority of K.S.A. 25-1214 through 25-1228, and amendments thereto.

History: L. 1967, ch. 208, § 4; L. 1995, ch. 192, § 27; L. 1996, ch. 187, § 23; Apr. 25.



25-1118 Definitions; national, state, county, city and school offices and officers.

25-1118. Definitions; national, state, county, city and school offices and officers. (a) "National office" or "national officer" means the office of members of the United States house of representatives, members of the United States senate and members of the United States presidential electoral college.

(b) "State office" or "state officer" means the state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County office" or "county officer" means such county officers as are provided by law to be elected.

(d) "City office" or "city officer" means such city officers as are provided by law to be elected.

(e) "School office" or "school officer" means members of the governing body of any school district or community college.

History: L. 1967, ch. 208, § 5; L. 1976, ch. 181, § 6; L. 1986, ch. 115, § 76; Jan. 12, 1987.



25-1119 Advance voting; voters eligible; procedure.

25-1119. Advance voting; voters eligible; procedure. (a) Any registered voter is eligible to vote by advance voting ballot on all offices and to vote by advance voting ballot on questions submitted on which such elector would otherwise be entitled to vote.

(b) The votes of such electors shall be cast and received and canvassed as provided in this act.

History: L. 1967, ch. 208, § 6; L. 1968, ch. 127, § 1; L. 1972, ch. 134, § 1; L. 1976, ch. 182, § 1; L. 1978, ch. 140, § 1; L. 1980, ch. 109, § 1; L. 1981, ch. 167, § 1; L. 1995, ch. 192, § 17; July 1.



25-1120 Advance voting; ballots and ballot envelopes; form and contents; numbering; declaration, form.

25-1120. Advance voting; ballots and ballot envelopes; form and contents; numbering; declaration, form. When the names to appear on ballots are definitely known and not later than 20 days prior to any primary, general or question submitted election each county election officer shall cause to be prepared such number of advance voting ballots and ballot envelopes as in the election officer's judgment are necessary to carry out the requirements of this act. Except as otherwise provided in this section, such ballots shall contain the names and cities of residence of all persons who are candidates for all national, state, county, city, township and school offices, which names may be written, typewritten or printed. On the same line with each candidate's name shall be a square in the ordinary form, or parentheses in which the voter can place a cross or check mark. In the case of elections required by law to be conducted on a partisan basis, such ballot shall indicate the political party of each candidate. In all counties in which the same, or reproductions of the same, ballots which are presented to electors at the polls for voting on election day can be used for advance voting, the names of candidates for the offices of precinct committeeman and committeewoman shall be printed on the ballots. In counties in which ballots or reproductions of ballots presented to electors at the polls for voting on election day cannot be used for advance voting, the ballots may contain blank lines for writing in names of candidates for precinct committeemen and committeewomen together with the number of the precinct or name of the township of such candidate. On the same line with each blank line shall be a square in the ordinary form or parenthesis in which the voter can place the appropriate mark.

The county election officer of any county may number such advance voting ballots. If the county election officer of any county elects to prepare advance voting ballots and ballot envelopes without identifying consecutive numbers, such officer shall prepare and distribute such ballots and envelopes in accordance with a plan approved by the secretary of state. If the county election officer elects to number such ballots, all advance voting ballots shall be consecutively numbered, and the ballot envelope for each ballot, if such envelope is required as provided in K.S.A. 25-1123, and amendments thereto, shall bear the same number as the ballot. The ballot envelope shall also bear a declaration in substance as follows:

THIS DECLARATION MUST BE COMPLETED AND SIGNED

"I ___________________ do hereby declare that I marked the enclosed ballot and that such ballot was enclosed and sealed in this envelope by me. My legal residence is in the _____________ precinct, ______________ township, (or, in the ________________ precinct of the ______________ ward, ______________ street in the city of ______________), in the county of ______________, state of Kansas.

(Signed) ______________."

The ballot envelope shall also contain a statement advising the voter that the signed envelope will be separated from the ballot to guarantee the confidentiality of the vote cast.

The ballot envelope to be used for voting by a former precinct resident shall also state the place of former residence of the voter and the date of removal therefrom to the voter's present residence.

History: L. 1967, ch. 208, § 7; L. 1972, ch. 134, § 2; L. 1973, ch. 154, § 1; L. 1978, ch. 137, § 8; L. 1978, ch. 140, § 2; L. 1983, ch. 124, § 1; L. 1990, ch. 123, § 1; L. 1992, ch. 45, § 1; L. 1993, ch. 287, § 5; L. 1995, ch. 192, § 18; July 1.



25-1121 Advance voting; ballots and instructions; forms.

25-1121. Advance voting; ballots and instructions; forms. It shall be the duty of the secretary of state to prescribe the general forms of advance voting ballots to be used in all primary and general elections and the form of the printed instructions to voters containing a statement of all the requirements of this act, to enable voters to comply with such requirements of this act. Such prescribed forms shall be transmitted to the county election officers 35 days before each primary and general election.

History: L. 1967, ch. 208, § 8; L. 1972, ch. 134, § 3; L. 1978, ch. 140, § 3; L. 1995, ch. 192, § 19; July 1.



25-1122 Advance voting; ballot application identification requirements; provisional ballots; time for filing application; satellite advance voting sites; voters needing assistance; permanent advance voting status; records maintained by county election officer; rules and regulations.

25-1122. Advance voting; ballot application identification requirements; provisional ballots; time for filing application; satellite advance voting sites; voters needing assistance; permanent advance voting status; records maintained by county election officer; rules and regulations. (a) Any registered voter may file with the county election officer where the person is a resident, or where the person is authorized by law to vote as a former precinct resident, an application for an advance voting ballot. The signed application shall be transmitted only to the county election officer by personal delivery, mail, facsimile or as otherwise provided by law.

(b) If the registered voter is applying for an advance voting ballot to be transmitted in person, the voter shall provide identification pursuant to K.S.A. 25-2908, and amendments thereto.

(c) If the registered voter is applying for an advance voting ballot to be transmitted by mail, the voter shall provide with the application for an advance voting ballot the voter's current and valid Kansas driver's license number, nondriver's identification card number or a photocopy of any other identification provided by K.S.A. 25-2908, and amendments thereto.

(d) A voter may vote a provisional ballot according to K.S.A. 25-409, and amendments thereto, if:

(1) The voter is unable or refuses to provide current and valid identification; or

(2) the name and address of the voter provided on the application for an advance voting ballot do not match the voter's name and address on the registration book. The voter shall provide a valid form of identification as defined in K.S.A. 25-2908, and amendments thereto, to the county election officer in person or provide a copy by mail or electronic means before the meeting of the county board of canvassers. At the meeting of the county board of canvassers the county election officer shall present copies of identification received from provisional voters and the corresponding provisional ballots. If the county board of canvassers determines that a voter's identification is valid and the provisional ballot was properly cast, the ballot shall be counted.

(e) No county election officer shall provide an advance voting ballot to a person who is requesting an advance voting ballot to be transmitted by mail unless:

(1) The county election official verifies that the signature of the person matches that on file in the county voter registration records. Signature verification may occur by electronic device or by human inspection. In the event that the signature of a person who is requesting an advance voting ballot does not match that on file, the county election officer shall attempt to contact the person and shall offer the person another opportunity to provide the person's signature for the purposes of verifying the person's identity. If the county election officer is unable to reach the person, the county election officer may transmit a provisional ballot, however, such provisional ballot may not be counted unless a signature is included therewith that can be verified; and

(2) the person provides such person's full Kansas driver's license number, Kansas nondriver's identification card number issued by the division of vehicles, or submits such person's application for an advance voting ballot and a copy of identification provided by K.S.A. 25-2908, and amendments thereto, to the county election officer for verification. If a person applies for an advance voting ballot to be transmitted by mail but fails to provide identification pursuant to this subsection or the identification of the person cannot be verified by the county election officer, the county election officer shall provide information to the person regarding the voter rights provisions of subsection (d) and shall provide the person an opportunity to provide identification pursuant to this subsection. For the purposes of this act, Kansas state offices and offices of any subdivision of the state will allow any person seeking to vote by an advance voting ballot the use of a photocopying device to make one photocopy of an identification document at no cost.

(f) Applications for advance voting ballots to be transmitted to the voter by mail shall be filed only at the following times:

(1) For the primary election occurring on the first Tuesday in August in both even-numbered and odd-numbered years, between April 1 of such year and the last business day of the week preceding such primary election.

(2) For the general election occurring on the Tuesday following the first Monday in November in both even-numbered and odd-numbered years, between 90 days prior to such election and the last business day of the week preceding such general election.

(3) For question submitted elections occurring on the date of a primary or general election, the same as is provided for ballots for election of officers at such election.

(4) For question submitted elections not occurring on the date of a primary or general election, between the time of the first published notice thereof and the last business day of the week preceding such question submitted election, except that if the question submitted election is held on a day other than a Tuesday, the county election officer shall determine the final date for mailing of advance voting ballots, but such date shall not be more than three business days before such election.

(5) For any special election of officers, at such time as is specified by the secretary of state.

(6) For the presidential preference primary, between January 1 of the year in which such primary is held and the last business day of the week preceding such primary election.

The county election officer of any county may receive applications prior to the time specified in this subsection and hold such applications until the beginning of the prescribed application period. Such applications shall be treated as filed on that date.

(g) Unless an earlier date is designated by the county election office, applications for advance voting ballots transmitted to the voter in person in the office of the county election officer shall be filed on the Tuesday next preceding the election and on each subsequent business day until no later than 12 noon on the day preceding such election. If the county election officer so provides, applications for advance voting ballots transmitted to the voter in person in the office of the county election officer also may be filed on the Saturday preceding the election. Upon receipt of any such properly executed application, the county election officer shall deliver to the voter such ballots and instructions as are provided for in this act.

An application for an advance voting ballot filed by a voter who has a temporary illness or disability or who is not proficient in reading the English language or by a person rendering assistance to such voter may be filed during the regular advance ballot application periods until the close of the polls on election day.

The county election officer may designate places other than the central county election office as satellite advance voting sites. At any satellite advance voting site, a registered voter may obtain an application for advance voting ballots. Ballots and instructions shall be delivered to the voter in the same manner and subject to the same limitations as otherwise provided by this subsection.

(h) Any person having a permanent disability or an illness which has been diagnosed as a permanent illness is hereby authorized to make an application for permanent advance voting status. Applications for permanent advance voting status shall be in the form and contain such information as is required for application for advance voting ballots and also shall contain information which establishes the voter's right to permanent advance voting status.

(i) On receipt of any application filed under the provisions of this section, the county election officer shall prepare and maintain in such officer's office a list of the names of all persons who have filed such applications, together with their correct post office address and the precinct, ward, township or voting area in which the persons claim to be registered voters or to be authorized by law to vote as former precinct residents and the present resident address of each applicant. Names and addresses shall remain so listed until the day of such election. The county election officer shall maintain a separate listing of the names and addresses of persons qualifying for permanent advance voting status. All such lists shall be available for inspection upon request in compliance with this subsection by any registered voter during regular business hours. The county election officer upon receipt of the applications shall enter upon a record kept by such officer the name and address of each applicant, which record shall conform to the list above required. Before inspection of any advance voting ballot application list, the person desiring to make the inspection shall provide to the county election officer identification in the form of driver's license or other reliable identification and shall sign a log book or application form maintained by the officer stating the person's name and address and showing the date and time of inspection. All records made by the county election officer shall be subject to public inspection, except that the voter identification information required by subsections (b) and (c) and the identifying number on ballots and ballot envelopes and records of such numbers shall not be made public.

(j) If a person on the permanent advance voting list fails to vote in four consecutive general elections held on the Tuesday succeeding the first Monday in November of each even-numbered and odd-numbered year, the county election officer may mail a notice to such voter. The notice shall inform the voter that the voter's name will be removed from the permanent advance voting list unless the voter renews the application for permanent advance voting status within 30 days after the notice is mailed. If the voter fails to renew such application, the county election officer shall remove the voter's name from the permanent advance voting list. Failure to renew the application for permanent advance voting status shall not result in removal of the voter's name from the voter registration list.

(k) The secretary of state may adopt rules and regulations in order to implement the provisions of this section and to define valid forms of identification.

History: L. 1967, ch. 208, § 9; L. 1968, ch. 406, § 144; L. 1972, ch. 134, § 4; L. 1973, ch. 154, § 2; L. 1976, ch. 183, § 1; L. 1978, ch. 140, § 4; L. 1978, ch. 142, § 1; L. 1980, ch. 110, § 1; L. 1981, ch. 168, § 1; L. 1983, ch. 123, § 3; L. 1984, ch. 140, § 1; L. 1995, ch. 192, § 20; L. 1996, ch. 187, § 24; L. 1997, ch. 124, § 1; L. 1999, ch. 105, § 12; L. 2000, ch. 151, § 1; L. 2001, ch. 81, § 9; L. 2001, ch. 211, § 5; L. 2004, ch. 93, § 1; L. 2008, ch. 3, § 1; L. 2011, ch. 56, § 2; L. 2015, ch. 88, § 38; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 128 § 4, but that version was repealed by L. 2001, ch. 211, § 18.

Section was also amended by L. 2004, ch. 25, § 4, but that version was repealed by L. 2004, ch. 93, § 13.



25-1122a Advance voting; casting ballots upon voting machines.

25-1122a. Advance voting; casting ballots upon voting machines. The county election officer of any county in which voting machines are used may authorize persons filing applications for advance voting ballots as provided by K.S.A. 25-1122, and amendments thereto, to cast their votes upon voting machines. If the county election officer authorizes the use of voting machines by advance voting voters such officer shall equip the office of the county election officer with enough voting machines to enable all advance voting voters to cast their votes upon such machines.

Such machines shall be of a make certified by the secretary of state and shall be sealed in a manner to allow tabulation of the total vote only at the time of the closing of the polls on the day of the election for which such machines are used.

History: L. 1974, ch. 155, § 1; L. 1980, ch. 110, § 2; L. 1984, ch. 141, § 3; L. 1995, ch. 192, § 28; L. 1996, ch. 187, § 25; Apr. 25.



25-1122b Special election board; appointment; duties.

25-1122b. Special election board; appointment; duties. The county election officer shall appoint a special election board pursuant to the requirements of K.S.A. 25-2801 to be composed of at least three (3) members. In addition to the duties of the board required by K.S.A. 25-1326, the supervising judge of such board shall open every machine each morning and close and seal every machine each evening.

The county election officer shall also take the proper security measures to assure that such machines are not damaged or tampered with in any manner during their use and prior to and during tabulation of ballots.

History: L. 1974, ch. 155, § 2; July 1.



25-1122c Advance voting; notice to applicants whose voting in county office on machines authorized.

25-1122c. Advance voting; notice to applicants whose voting in county office on machines authorized. Upon receipt of an application filed pursuant to K.S.A. 25-1122, and amendments thereto, the county election officer of a county which authorizes the use of voting machines for tabulation of advance voting ballots shall notify the person that such person may vote in person at the office of the county election officer during the times established by the election officer.

History: L. 1974, ch. 155, § 3; L. 1995, ch. 192, § 29; July 1.



25-1122d Advance voting; application for ballot, form; identification, form of; rules and regulations.

25-1122d. Advance voting; application for ballot, form; identification, form of; rules and regulations. (a) The application for an advance voting ballot to be transmitted by mail shall be accompanied by an affirmation in substance as follows:

Affirmation of an Elector of the County of ______________ and State of Kansas Desiring to Vote an Advance Voting BallotState of ______________, County of ______________, ss:

I,______________________________________________

(Please print name)do solemnly affirm under penalty of perjury that I am a qualified elector of the ______ precinct of the _______ ward, residing at number ________ on ____________ street, city of _________, or in the township of __________, county of __________, and state of Kansas. My date of birth is _______ (month/day/year).

I understand that a current and valid Kansas driver’s license number or Kansas nondriver’s identification card number must be provided in order to receive a ballot. If I do not have a current and valid Kansas driver’s license number or Kansas nondriver’s identification card number, I must provide one of the following forms of identification with this application in order to receive a ballot:

A copy of any one of the following types of photographic identification: A driver’s license issued by Kansas or by another state or district of the United States, a state identification card issued by Kansas or by another state or district of the United States, a concealed carry of handgun license issued by Kansas or a concealed carry of handgun or weapon license issued by another state or district of the United States, a United States passport, an employee badge or identification document issued by a municipal, county, state, or federal government office or agency, a military identification document issued by the United States, a student identification card issued by an accredited post secondary institution of education in the state of Kansas, or a public assistance identification card issued by a municipal, county, state, or federal government office or agency.

I am entitled to vote an advance voting ballot and I have not voted and will not otherwise vote at the election to be held on ____________ (date). My political party is __________ (to be filled in only when requesting primary election ballots). I desire my ballots to be sent to the following address:

Signature of voter.

Note: False statement on this affirmation is a severity level 9, nonperson felony.

(b) The application for an advance voting ballot to be transmitted in person shall be accompanied by an affirmation in substance as follows:

Affirmation of an Elector of the County of ______________ and State of Kansas Desiring to Vote an Advance Voting Ballot State of ______________, County of ______________, ss:

I, ____________________________________________

(Please print name)do solemnly affirm under penalty of perjury that I am a qualified elector of the _______ precinct of the _______ ward, residing at number ________ on ____________ street, city of _________, or in the township of __________, county of _______, and state of Kansas. My date of birth is __________ (month/day/year).

I am entitled to vote an advance voting ballot and I have not voted and will not otherwise vote at the election to be held on ____________ (date). My political party is ___________ (to be filled in only when requesting primary election ballots).

Signature of voter.

Note: False statement on this affirmation is a severity level 9, nonperson felony.

(c) An application for permanent advance voting status shall be on a form prescribed by the secretary of state for this purpose. Such application shall contain an affirmation concerning substantially the same information required in subsection (a) and in addition thereto a statement regarding the permanent character of such illness or disability.

(d) Any application by a former precinct resident shall state both the former and present residence, address, precinct and county of such former precinct resident and the date of change of residence.

(e) The secretary of state may adopt rules and regulations in order to implement the provisions of this section.

History: L. 1978, ch. 140, § 5; L. 1980, ch. 109, § 2; L. 1984, ch. 140, § 2; L. 1995, ch. 192, § 21; L. 1996, ch. 187, § 26; L. 2000, ch. 49, § 2; L. 2004, ch. 93, § 2; L. 2011, ch. 56, § 3; L. 2011, ch. 112, § 7; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 5, but that version was repealed by L. 2004, ch. 93, § 13.



25-1122f Advance voting; replacement ballots.

25-1122f. Advance voting; replacement ballots. If an advance voting ballot is destroyed, spoiled, lost or not received by the voter, the voter may request a provisional replacement ballot from the county election officer as provided in this subsection. When a request is timely received under this subsection, the county election officer shall deliver the provisional replacement ballot to the voter if the voter is present in the office of the county election officer, or promptly transmit the provisional replacement ballot by mail to the voter at the address contained in the original application. The county election officer shall keep a record of each provisional replacement advance voting ballot provided under this subsection. All such replacement ballots issued by the county election officer shall be deemed to be provisional ballots pursuant to K.S.A. 25-1136, and amendments thereto.

History: L. 1999, ch. 105, § 15; L. 2003, ch. 112, § 1; July 1.



25-1123 Advance voting; transmission of ballots; duties of election officer.

25-1123. Advance voting; transmission of ballots; duties of election officer. (a) When an application for an advance voting ballot has been filed in accordance with K.S.A. 25-1122, and amendments thereto, the county election officer shall transmit to the voter applying therefor one each of the appropriate ballots. Unless an advance voting ballot is transmitted in person pursuant to this subsection, the county election officer shall transmit the advance voting ballots to the voter at one of the following addresses as specified by the voter on such application: (1) The voter's residential address or mailing address as indicated on the registration list; (2) the voter's temporary residential address; or (3) a medical care facility as defined in K.S.A. 65-425, and amendments thereto, psychiatric hospital, hospice or adult care home where the voter resides. No advance voting ballot shall be transmitted by the county election officer by any means prior to the 20th day before the election for which an application for an advance voting ballot has been received by such county election officer. If the advance voting ballot is transmitted by mail, such ballot shall be transmitted with printed instructions prescribed by the secretary of state and a ballot envelope bearing upon the outside a printed form as described in K.S.A. 25-1120, and amendments thereto, and the same number as the number of the ballot. If the advance voting ballot is transmitted to the applicant in person in the office of the county election officer or at a satellite advance voting site, such advance voting ballot and printed instructions shall be transmitted in an advance voting ballot envelope bearing upon the outside a printed form as described in K.S.A. 25-1120, and amendments thereto, and the same number as the number of the ballot unless the voter elects to deposit the advance voting ballot into a locked ballot box without an envelope. All ballots shall be transmitted to the advance voting voter not more than 20 days before the election but within two business days of the receipt of such voter's application by the election officer or the commencement of such 20-day period. In primary elections required to be conducted on a partisan basis, the election officer shall deliver to such voter the ballot of the political party of the applicant.

(b) The restrictions in subsection (a) relating to where a county election officer may transmit an advance voting ballot shall not apply to an advance voting ballot requested pursuant to an application for an advance voting ballot filed by a voter who has a temporary illness or disability or who is not proficient in reading the English language.

(c) The county election officer shall compare the driver's license number, nondriver's identification card number or copy of other valid identification provided by a voter to the voter registration list verified by the division of vehicles in accordance with federal law. If no identification information was provided by the voter or if such information does not match the information on the voter registration list, the county election officer shall transmit a provisional advance voting ballot.

History: L. 1967, ch. 208, § 10; L. 1972, ch. 134, § 5; L. 1973, ch. 154, § 3; L. 1975, ch. 210, § 1; L. 1978, ch. 140, § 6; L. 1984, ch. 140, § 3; L. 1995, ch. 192, § 22; L. 1996, ch. 187, § 27; L. 1997, ch. 124, § 2; L. 1999, ch. 105, § 13; L. 2004, ch. 93, § 3; L. 2011, ch. 56, § 4; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 6, but that version was repealed by L. 2004, ch. 93, § 13.



25-1124 Advance voting; marking and mailing or depositing ballots; unlawful acts and penalties.

25-1124. Advance voting; marking and mailing or depositing ballots; unlawful acts and penalties. (a) Upon receipt of the advance voting ballot, the voter shall cast such voter's vote as follows: The voter shall make a cross or check mark in the square or parentheses opposite the name of each candidate or question for whom the voter desires to vote. The voter shall make no other mark, and shall allow no other person to make any mark, upon such ballot. If the advance voting ballot was transmitted by mail, the voter personally shall place the ballot in the ballot envelope bearing the same number as the ballot and seal the envelope. The voter shall complete the form on the ballot envelope and shall sign the same. Except as provided by K.S.A. 25-2908, and amendments thereto, the ballot envelope shall be mailed or otherwise transmitted to the county election officer. If the advance voting ballot was transmitted to the voter in person in the office of the county election officer or at a satellite advance voting site, the voter may deposit such ballot into a locked ballot box without an envelope.

(b) Any voter who has an illness or physical disability or who is not proficient in reading the English language that is unable to apply for or mark or transmit an advance voting ballot, may request assistance by a person who has signed a statement required by subsection (d) in applying for or marking an advance voting ballot.

(c) Any voted ballot may be transmitted to the county election officer by the voter or by another person designated in writing by the voter. Any such voted ballot shall be transmitted to the county election officer before the close of the polls on election day.

(d) The county election officer shall allow a person to assist a voter who has an illness or physical disability or who is not proficient in reading the English language in applying for or marking an application or advance voting ballot, provided a written statement is signed by the person who renders assistance to the voter who has an illness or physical disability or who is not proficient in reading the English language and such statement is submitted to the county election officer with the application or ballot. The statement shall be on a form prescribed by the secretary of state and shall contain a statement from the person providing assistance that the person has not exercised undue influence on the voting decision of the voter who has an illness or physical disability or who is not proficient in reading the English language and that the person providing assistance has completed the application or marked the ballot as instructed by the voter.

(e) Any person assisting a voter who has an illness or physical disability or who is not proficient in reading the English language in applying for or marking an advance voting ballot who knowingly fails to sign and submit the statement required by this section or who exercises undue influence on the voting decision of such voter shall be guilty of a severity level 9, nonperson felony.

History: L. 1967, ch. 208, § 11; L. 1972, ch. 134, § 6; L. 1973, ch. 155, § 1; L. 1978, ch. 137, § 9; L. 1984, ch. 141, § 1; L. 1990, ch. 124, § 1; L. 1995, ch. 192, § 23; L. 1996, ch. 187, § 28; L. 1997, ch. 124, § 3; L. 1999, ch. 105, § 14; L. 2001, ch. 81, § 10; L. 2011, ch. 56, § 5; Jan. 1, 2012.



25-1125 Residence determination.

25-1125. Residence determination. The place of residence for registration purposes, so far as the same shall apply to the provisions of this act, shall be construed to be the place at which the voter last resided prior to his temporary absence from his county upon such election day and to which he has the intention of returning, as a place of fixed residence, as stated in K.S.A. 25-1119.

History: L. 1967, ch. 208, § 12; July 1.



25-1126 Advance voting; voter lists available at voting place.

25-1126. Advance voting; voter lists available at voting place. A list of the names of all advance voting voters of the precinct from whom advance voting ballots have been received shall be given to the supervising judge with the voting supplies, and if additional advance voting ballots are received, the names of voters from whom they are received shall be promptly added to such list. Such list shall be available at the voting place at all times on election day.

History: L. 1967, ch. 208, § 13; L. 1972, ch. 134, § 7; L. 1973, ch. 155, § 13; L. 1995, ch. 192, § 30; July 1.



25-1128 Advance voting; unlawful acts and penalties; return of ballots to county election officer.

25-1128. Advance voting; unlawful acts and penalties; return of ballots to county election officer. (a) No voter shall knowingly mark or transmit to the county election officer more than one advance voting ballot, or set of one of each kind of ballot, if the voter is entitled to vote more than one such ballot at a particular election.

(b) Except as provided in K.S.A. 25-1124, and amendments thereto, no person shall knowingly interfere with or delay the transmission of any advance voting ballot application from a voter to the county election officer, nor shall any person mail, fax or otherwise cause the application to be sent to a place other than the county election office. Any person or group engaged in the distribution of advance voting ballot applications shall mail, fax or otherwise deliver any application signed by a voter to the county election office within two days after such application is signed by the applicant.

(c) Except as otherwise provided by law, no person other than the voter, shall knowingly mark, sign or transmit to the county election officer any advance voting ballot or advance voting ballot envelope.

(d) Except as otherwise provided by law, no person shall knowingly sign an application for an advance voting ballot for another person. This provision shall not apply if a voter has a disability preventing the voter from signing an application or if an immediate family member signs an application on behalf of another immediate family member with proper authorization being given.

(e) No person, unless authorized by K.S.A. 25-1122 or K.S.A. 25-1124, and amendments thereto, shall knowingly intercept, interfere with, or delay the transmission of advance voting ballots from the county election officer to the voter.

(f) No person shall knowingly and falsely affirm, declare or subscribe to any material fact in an affirmation form for an advance voting ballot or set of advance voting ballots.

(g) A voter may return such voter's advance voting ballot to the county election officer by personal delivery or by mail. Upon written designation by the voter, a person other than the voter may return the advance voting ballot by personal delivery or mail. Any such person designated by the voter shall sign a statement that such person has not exercised undue influence on the voting decisions of the voter and agrees to deliver the ballot as directed by the voter.

(h) Violation of any provision of this section is a severity level 9, nonperson felony.

History: L. 1967, ch. 208, § 15; L. 1978, ch. 140, § 7; L. 1980, ch. 110, § 3; L. 1995, ch. 192, § 31; L. 1997, ch. 124, § 4; L. 2000, ch. 151, § 2; L. 2001, ch. 125, § 4; L. 2011, ch. 56, § 6; L. 2015, ch. 87, § 3; July 1.



25-1129 Advance voting; multiple applications, determination of correct address.

25-1129. Advance voting; multiple applications, determination of correct address. If more than one application for an advance voting ballot is filed with the county election officer under the provisions of K.S.A. 25-1122, and amendments thereto, giving different addresses of the same voter, the county election officer shall determine which is the correct address of the voter. The county election officer shall send the advance voting ballot only to the correct address of the voter.

History: L. 1967, ch. 208, § 16; L. 1973, ch. 155, § 12; L. 1978, ch. 140, § 8; L. 1995, ch. 192, § 32; July 1.



25-1130 Advance voting; ballots for question submitted election; form and instructions; envelopes; procedures.

25-1130. Advance voting; ballots for question submitted election; form and instructions; envelopes; procedures. Advance voting ballots for questions submitted in statewide county elections shall be prepared by election officers according to such form as is specified by the secretary of state. The secretary of state shall specify the form of advance voting ballots for questions submitted in such detail as the secretary deems appropriate. Political party designation of the voter shall not appear on such ballots. Such ballots shall be prepared and transmitted at the same time as other advance voting ballots.

The secretary of state shall prescribe voting instructions to accompany every question submitted advance voting ballot, and when the question submitted election is also a primary or general election, such instructions may be combined with other instructions to voters. The secretary of state shall prescribe the form of advance voting ballot envelopes to be used when only a question submitted is to be voted upon. Advance voting ballots for questions submitted shall bear the same serial number as the advance voting ballot envelope used for transmission thereof.

Forms of advance voting ballot, ballot envelope and voter instructions in question submitted elections which are not statewide shall be prescribed by the county election officer in charge of such election, in conformity with any applicable provisions of law and, as nearly as practicable, in conformity with forms prescribed by the secretary of state for statewide elections.

Advance voting ballots for questions submitted shall be cast, counted, tabulated, canvassed and handled in the same manner as other advance voting ballots. Votes of advance voting voters may be challenged or objected to in question submitted elections in the same manner as in other elections.

History: L. 1967, ch. 208, § 17; L. 1972, ch. 134, § 8; L. 1973, ch. 154, § 4; L. 1995, ch. 192, § 33; July 1.



25-1131 Rules and regulations by secretary of state.

25-1131. Rules and regulations by secretary of state. The secretary of state may adopt rules and regulations, not inconsistent with this act, relating to advance voting ballots and the voting thereof. This section shall not be deemed to require adoption of rules and regulations by the secretary of state to carry out any duty under this act.

History: L. 1967, ch. 208, § 18; L. 1995, ch. 192, § 34; July 1.



25-1132 Advance voting; deadline for receiving ballots.

25-1132. Advance voting; deadline for receiving ballots. All advance voting ballots which are received in the office of the county election officer not later than the hour for closing of the polls on the date of any election specified in subsection (b) of K.S.A. 25-1122, and amendments thereto, shall be delivered by the county election officer to the appropriate special election board provided for in K.S.A. 25-1133, and amendments thereto.

History: L. 1973, ch. 155, § 2; L. 1992, ch. 45, § 2; L. 1995, ch. 192, § 35; July 1.



25-1133 Special election boards; how established; when and where to meet.

25-1133. Special election boards; how established; when and where to meet. (a) The county election officer of every county, which does not use voting machines, optical scanning systems or electronic or electromechanical voting systems, shall establish a special election board. Such special election board shall consist of the election board members in the precinct in which is located the office of the county election officer or the members of such additional election boards of the county as the county election officer may designate. Such special election board shall meet at the voting place in the precinct in which is located the office of the county election officer on election day.

(b) In counties where voting machines, optical scanning systems or electronic or electromechanical voting systems are used, the county election officer shall appoint a special election board consisting of at least three members. Such members shall be registered voters of such county. Such special election board shall meet in the office of the county election officer on election day or at such time before election day as the county election officer deems necessary.

History: L. 1973, ch. 155, § 3; L. 1996, ch. 187, § 29; Apr. 25.



25-1134 Advance voting; delivery of ballots to election boards; original canvass and final tabulation, when.

25-1134. Advance voting; delivery of ballots to election boards; original canvass and final tabulation, when. (a) The county election officer in counties which have a special election board established under K.S.A. 25-1133, and amendments thereto, shall deliver all advance voting ballots to the special election board when such special election board convenes, and thereafter as advance voting ballots are received during election day, until the time for closing of the polls.

(b) The special election board may conduct the original canvass of advance voting ballots when the board convenes, but shall not complete final tabulation prior to election day.

History: L. 1973, ch. 155, § 4; L. 1995, ch. 192, § 36; L. 1996, ch. 187, § 30; Apr. 25.



25-1135 Advance voting; canvass of ballots; procedure by board; 25 ballots to remain uncounted.

25-1135. Advance voting; canvass of ballots; procedure by board; 25 ballots to remain uncounted. The special election boards established under K.S.A. 25-1133, and amendments thereto, shall canvass advance voting ballots as is provided by law for the original canvass of ballots at voting places, except as is otherwise provided in this section and K.S.A. 25-1136, and amendments thereto. The supervising judge of the special election board shall announce in a clear and distinct voice the names of the advance voting voters whose ballots have been received, and thereupon, the clerk of the election board shall check the names of such voters upon the advance voting voter list prescribed by K.S.A. 25-1126, and amendments thereto. If a ballot has been received from a voter whose name is not on such list, the name shall be entered on the advance voting poll book. One of the judges shall open each ballot envelope without defacing the form printed thereon and without mutilating the enclosed ballot or ballots. Such ballots shall then be disposed of as if the advance voting voters were present. One of the judges shall clip the numbers from the ballots and deposit them in the proper ballot boxes without unfolding them. Until the closing of the polls, at least 25 ballots shall remain uncounted in each ballot box.

History: L. 1973, ch. 155, § 5; L. 1995, ch. 192, § 24; July 1.



25-1136 Advance voting; provisional ballots; challenged and objected to ballots; procedures.

25-1136. Advance voting; provisional ballots; challenged and objected to ballots; procedures. (a) The vote of any advance voting voter may be challenged in the same manner as other votes are challenged, as nearly as may be, and the judges of the special election board shall determine the validity of each advance voting ballot. Whenever the judges determine that the form accompanying an advance voting ballot is insufficient, or that the voter is not a registered voter, or the challenge is otherwise sustained, the advance voting ballot envelope shall not be opened. In all such cases, the judges shall endorse on the back of the envelope the word "provisional" and state the reason for sustaining the challenge.

(b) Any advance voting ballot envelope which has not been signed shall not be opened, and no vote on the ballot therein shall be counted. Such envelope or ballot shall be challenged in the same manner in which other votes are challenged.

(c) Whenever it shall be made to appear to the judges of a special election board by sufficient proof that an advance voting voter has died, the envelope containing the advance voting ballot of such deceased voter shall not be opened. In all such cases, the judges shall endorse on the back of the envelope the word "provisional" and the reason for sustaining the challenge.

(d) If objection is made to an advance voting ballot because of form, condition, or marking thereof, the ballot shall be marked "void" if the judges uphold the objection to the entire ballot, and otherwise shall be marked on the back thereof, "objected to" with a statement of the substance of the objection.

(e) Void, provisional and objected to advance voting ballots shall be transmitted to the county election officer in the same manner as personally cast provisional ballots are transmitted but shall be placed in separate envelopes or sacks, appropriately labeled and sealed. Votes contained in void and provisional advance voting ballots shall not be included in the total of votes certified by the special election board. Void, provisional and objected to advance voting ballots shall be reviewed by the board of county canvassers, and such board shall finally determine the acceptance or rejection of each void, provisional or objected to ballot.

History: L. 1973, ch. 155, § 6; L. 1993, ch. 287, § 6; L. 1995, ch. 192, § 37; L. 1996, ch. 187, § 4; Apr. 25.



25-1137 Certification of total votes; return of materials.

25-1137. Certification of total votes; return of materials. The totals of votes canvassed by a special election board shall be certified by the members of the special election board. Such certification, the poll books, registration lists, party affiliation lists and advance voting ballots shall be returned to the county election officer and shall be transmitted by such officer to the county board of canvassers for its canvass as provided by law.

History: L. 1973, ch. 155, § 7; L. 1995, ch. 192, § 38; July 1.



25-1138 Canvass in voting machine counties.

25-1138. Canvass in voting machine counties. In counties where voting machines are used, the special election board shall proceed by using voting machines to originally canvass, count and tally the advance voting ballots in accordance with K.S.A. 25-1135 to 25-1137, and amendments thereto.

History: L. 1973, ch. 155, § 8; L. 1995, ch. 192, § 39; July 1.



25-1139 Advance voting ballots to be marked and transmitted in compliance with statute; exceptions.

25-1139. Advance voting ballots to be marked and transmitted in compliance with statute; exceptions. No advance voting ballot shall be counted unless marked and transmitted as required by article 11 of chapter 25 of Kansas Statutes Annotated, and amendments thereto, except as is otherwise provided in article 12 of such chapter 25.

History: L. 1973, ch. 155, § 9; L. 1995, ch. 192, § 40; July 1.



25-1140 Fees and powers of special election board members.

25-1140. Fees and powers of special election board members. The members of special election boards established under K.S.A. 25-1133 shall receive the same fees and mileage as is provided by law for regular judges and clerks of election. Members of such special election boards shall have and exercise all powers, duties, and jurisdiction necessary to carry out their statutory duties.

History: L. 1973, ch. 155, § 10; July 1.






Article 12 ABSENTEE VOTING; FEDERAL SERVICES AND SICK AND DISABLED

25-1214 Definitions.

25-1214. Definitions. As used in this act: (a) "Federal act" means the uniformed and overseas citizens absentee voting act (42 U.S.C. § 1973ff et seq.).

(b) "Persons in federal services" means: (1) Members of the armed forces of the United States, while in the active service, and their spouses and dependents; (2) members of the merchant marine of the United States and their spouses and dependents; and (3) citizens of the United States residing outside the territorial limits of the United States and the District of Columbia and their spouses and dependents when residing with or accompanying them.

Persons in federal service does not include any person who has failed to respond to a selective service call as certified by the local draft board to the county election officer or who is a deserter from any United States military service.

History: L. 1943, ch. 160, § 1; L. 1953, ch. 197, § 1; L. 1955, ch. 209, § 1; L. 1957, ch. 232, § 1; L. 1969, ch. 189, § 1; L. 1972, ch. 135, § 1; L. 1976, ch. 182, § 2; L. 1989, ch. 108, § 1; July 1.



25-1215 Federal services absentee voting; who may vote.

25-1215. Federal services absentee voting; who may vote. Every person in federal services who is eligible to register for and is qualified to vote at any general election under the laws of this state and who is absent from his place of residence in this state shall be entitled, as provided in this act, to vote by federal services absentee ballot at any election held in such person's election district or precinct, notwithstanding any provision of law relating to the registration of qualified voters.

History: L. 1943, ch. 160, § 2; L. 1953, ch. 197; § 2; L. 1955, ch. 209, § 2; L. 1957, ch. 232, § 2; L. 1972, ch. 135, § 2; L. 2011, ch. 88, § 1; L. 2011, ch. 27, § 1; July 1.



25-1216 Same; application for ballots; application for registration and ballot by electronic means; transmission of voted ballot by electronic means.

25-1216. Same; application for ballots; application for registration and ballot by electronic means; transmission of voted ballot by electronic means. (a) Every person who is qualified and eligible to vote by federal services absentee ballot under the provisions of this act may make application for such ballot to the county election officer of the county of such voter's residence or to the secretary of state. Such application shall be made by postcard application provided for and prescribed in the federal act or on a form to be prescribed by the secretary of state. Any such application shall be valid for any election at which such voter otherwise is entitled to vote between the date of the application through the end of the calendar year.

(b) If the voter is residing outside the United States or is a member of the United States armed forces or a spouse or dependent of a member of the armed forces and a qualified elector and cannot vote timely by mail, the voter may apply for registration and an absentee ballot by facsimile, electronic mail or other electronic method authorized by the secretary of state. The voter may also request that the county election officer transmit to such voter by facsimile, electronic mail or other electronic method authorized by the secretary of state, a ballot, or a second ballot, as the case may be. The voter may transmit such voter's ballot back to the county election officer by mail, facsimile, electronic mail or other electronic method authorized by the secretary of state.

If the voter chooses to transmit the voted ballot to the county election officer by facsimile, electronic mail or other electronic method authorized by the secretary of state the transmittal shall contain the following statement: "I understand that by faxing, emailing or electronically transmitting my voted ballot I am voluntarily waiving my right to a secret ballot." This statement shall be followed by the voter's signature and the date. Upon receipt of the transmittal, the county election officer shall place the voted ballot along with the signed statement and affidavit in an appropriately marked envelope and seal it. The county election officer and such officer's staff shall take the steps necessary to keep the voted ballots received by facsimile, electronic mail or other electronic method authorized by the secretary of state as confidential as practicable.

History: L. 1943, ch. 160, § 3; L. 1953, ch. 197, § 3; L. 1955, ch. 209, § 3; L. 1957, ch. 232, § 3; L. 1972, ch. 135, § 3; L. 1989, ch. 108, § 2; L. 1994, ch. 148, § 1; L. 2004, ch. 25, § 7; L. 2011, ch. 88, § 2; L. 2011, ch. 27, § 2; July 1.



25-1217 Same; transmission of applications; listing for public inspection.

25-1217. Same; transmission of applications; listing for public inspection. (a) The secretary of state, upon receipt of postcard applications specified in K.S.A. 25-1216, and amendments thereto, shall, from time to time, cause such applications to be transmitted to the county election officers of the respective counties in which such applicants reside.

(b) The county election officer of each county shall prepare a statement showing the names and residence addresses of all applicants for federal services ballots. Such statement shall separately list such names and addresses according to each election precinct and shall be open to public inspection at the office of said county election officer not later than two weeks prior to the holding of the election. Such statement shall be added to from time to time as additional applications are received by the county election officer.

History: L. 1943, ch. 160, § 4; L. 1972, ch. 135, § 4; July 1.



25-1218 Same; form of ballots; write-in lines, when.

25-1218. Same; form of ballots; write-in lines, when. (a) The secretary of state shall prescribe the form of official federal services absentee ballots. Such ballots shall provide for voting for all officers and on any proposition or question for which the voter would otherwise be entitled to vote. Such ballots shall be uniform in size and in style of type, and the type and paper shall conform generally to that used for the regular official ballots. The respective county election officers shall cause to be prepared and printed such numbers of ballots as may be appropriate for carrying out the provisions of this act.

(b) Such ballots shall contain the title of each office to be voted for, followed by the name and address of each nominated candidate for each office, the party or independent body nominating such candidate, a designation of the political subdivision to be represented, and a blank space for writing in the name of any other person for whom the voter desires to vote. Except for precinct committee man and committee woman, no such blank space shall be printed on the primary ballot following the title of any office for which there is a candidate.

(c) Any person who is qualified to vote under this act shall be allowed to submit a federal write-in absentee ballot as prescribed pursuant to the federal act if the:

(1) Person has previously submitted a proper application for a ballot;

(2) ballot was not received; and

(3) person does not submit the federal write-in absentee ballot from a location within the United States.

History: L. 1943, ch. 160, § 5; L. 1953, ch. 197, § 4; L. 1955, ch. 209, § 4; L. 1957, ch. 232, § 4; L. 1972, ch. 135, § 5; L. 1976, ch. 182, § 3; L. 2011, ch. 88, § 3; L. 2011, ch. 27, § 3; July 1.



25-1219 Same; ballot envelopes; instructions to voters; affidavit on envelope.

25-1219. Same; ballot envelopes; instructions to voters; affidavit on envelope. (a) The secretary of state shall cause to be prepared, printed, and transmitted to the county election officers an appropriate number of official envelopes for use in connection with such official federal services absentee ballots, including envelopes for mailing ballots to applicants therefor, and envelopes for the return of such ballots by the voters, which shall conform and be subject to the provisions of the federal act referred to in K.S.A. 25-1214, as amended.

(b) The secretary of state shall prescribe and furnish to the county election officers the form for printed instructions to voters of federal services absentee ballots, and the form for ballot envelopes and the affidavit which shall be printed upon the ballot envelopes. Such affidavit shall state the place of residence of the voter, his post office or mailing address at the time of election, that he has not voted by any other form of absentee ballot at such election, that he personally has marked the ballot, placed it in the ballot envelope and sealed the envelope, and that no other person placed any mark upon said ballot.

History: L. 1943, ch. 160, § 6; L. 1953, ch. 197, § 5; L. 1955, ch. 209, § 5; L. 1957, ch. 232, § 5; L. 1972, ch. 135, § 6; July 1.



25-1220 Same; transmission of ballots, envelopes and instructions to voters.

25-1220. Same; transmission of ballots, envelopes and instructions to voters. The county election officers of the various counties shall transmit to every person who is eligible to vote by federal services absentee ballot who makes application to vote in accordance with K.S.A. 25-1216, and amendments thereto, an official federal services absentee ballot and ballot envelope, voting instructions and an envelope for use in returning the official federal services absentee ballot and ballot envelope. If the application is made 45 or more days before the day of the election, such ballot, instructions and envelopes shall be sent as soon as practicable, but not later than 45 days before the election.

History: L. 1943, ch. 160, § 7; L. 1953, ch. 197, § 6; L. 1955, ch. 209, § 6; L. 1957, ch. 232, § 6; L. 1965, ch. 246, § 1; L. 1972, ch. 135, § 7; L. 1989, ch. 108, § 3; L. 1992, ch. 237, § 5; L. 1993, ch. 3, § 1; July 1.



25-1221 Same; casting ballot; signature; canvass by special election boards.

25-1221. Same; casting ballot; signature; canvass by special election boards. After such voter has marked the official federal services absentee ballot, he or she shall place it in the official ballot envelope and secretly seal the same. Such voter shall then fill out in full the form printed upon the official ballot envelope and sign the same. Such ballot envelope shall then be placed in the envelope provided for such purpose and mailed by the voter to the county election officer of the county of the voter's residence.

All such ballots which reach the county election officer not later than the hour for closing of the polls on the date of any such election shall be delivered by the county election officer to the special election boards provided for in K.S.A. 25-1133 at the time prescribed by K.S.A. 25-1134 for delivery of absentee ballots. Such special election board shall canvass the ballots delivered to it under the provisions of this act in the same manner and subject to the same provisions of law as are applicable to an original canvass of ballots by an election board as is provided by law for absentee ballots, except that the names of such voters shall be entered upon one or more federal services absentee poll books.

History: L. 1943, ch. 160, § 8; L. 1955, ch. 209, § 7; L. 1957, ch. 232, § 7; L. 1961, ch. 204, § 2; L. 1972, ch. 135, § 8; L. 1974, ch. 159, § 1; L. 1976, ch. 182, § 4; April 16.



25-1222 Canvass of votes.

25-1222. Canvass of votes. The votes cast as provided in this act shall be canvassed, counted and certified in the same manner, as nearly as may be practicable as the votes that were cast within such precinct were canvassed, counted and certified, but no official federal services absentee ballot shall be valid: (1) If the voter has voted in person or by absentee ballot in accordance with the procedure provided by any other law of this state; or (2) if it is received by the precinct election board of the voter's residence after the hour of the closing of the polls on the date of the holding of the election.

History: L. 1943, ch. 160, § 9; L. 1955, ch. 209, § 8; L. 1957, ch. 232, § 8; June 29.



25-1223 Chief state election official, duties; election officials and county officers to act for secretary of state.

25-1223. Chief state election official, duties; election officials and county officers to act for secretary of state. (a) The chief state election official, as defined in K.S.A. 25-2504, and amendments thereto, shall: (1) Be responsible for providing information regarding voter registration and absentee ballot procedures; and

(2) accept valid voter registrations and absentee ballot applications as required under the federal act.

(b) The secretary of state may utilize the services of such election officials and county officers for such purposes and to such extent as the secretary of state may deem appropriate in the exercise of the secretary of state's powers and duties under this act and it shall be the duty of such election officials and county officers to furnish the secretary of state such services as the secretary of state may require, and within the time which the secretary of state shall prescribe.

History: L. 1943, ch. 160, § 10; L. 2004, ch. 25, § 8; July 1.



25-1224 Voting under other state laws permitted.

25-1224. Voting under other state laws permitted. Nothing in this act shall be deemed to restrict the right of any person in federal services to vote whenever practicable, in accordance with other laws of this state, if such person does not elect to vote in accordance with the provisions of this act.

History: L. 1943, ch. 160, § 11; L. 1953, ch. 197, § 7; L. 1957, ch. 232, § 9; L. 1976, ch. 182, § 5; April 16.



25-1225 Rules and regulations.

25-1225. Rules and regulations. The secretary of state is hereby authorized and empowered to make such rules and regulations as he may deem necessary to carry out the provisions of this act.

History: L. 1943, ch. 160, § 12; June 28.



25-1226 Purpose of act.

25-1226. Purpose of act. It is the intent and purpose of this act to provide election procedure which will conform with that prescribed by the federal act.

History: L. 1943, ch. 160, § 13; June 28.



25-1227 Certain provisions of penal law to apply.

25-1227. Certain provisions of penal law to apply. The provisions of other laws of this state prohibiting offenses against the elective franchise shall apply in the case of elections and voting conducted pursuant to the provisions of this act.

History: L. 1943, ch. 160, § 14; June 28.



25-1228 Act to be liberally construed.

25-1228. Act to be liberally construed. No mere informality in the manner of carrying out or executing the provisions of this act shall invalidate any election held under it or authorize the rejection of the returns thereof; and the provisions of this act shall be construed liberally for the purpose of effectuating its purposes.

History: L. 1943, ch. 160, § 15; June 28.






Article 14 CONTEST OF ELECTIONS

25-1434 Application of act; definitions.

25-1434. Application of act; definitions. As used in this act, words and phrases defined in article 25 of chapter 25 of the Kansas Statutes Annotated shall have the meaning ascribed to them in said article 25, except as otherwise specifically provided in this act. Contest of primary elections shall be determined as otherwise provided by law and the provisions of this act, other than K.S.A. 25-308 shall not apply thereto. The provisions of this act shall not apply to recounts under K.S.A. 25-3107, and amendments thereto. Nothing in this act shall prevent a suit under articles 8, 9 or 12 of the code of civil procedure in appropriate cases.

History: L. 1978, ch. 138, § 1; L. 1978, ch. 142, § 2; July 1.



25-1435 Who may contest elections.

25-1435. Who may contest elections. Any registered voter may contest the election of any person for whom such voter had the right to vote, when such person is issued a certificate of election to any state, county, township, city or school office, except that the foregoing shall not apply to the election of persons to the United States congress. Any registered voter may contest the determination of the result of any question submitted election at which such voter had the right to vote.

History: L. 1978, ch. 138, § 2; July 1.



25-1436 Grounds for contest.

25-1436. Grounds for contest. Any contest of election to which K.S.A. 25-1435, and amendments thereto, applies shall be brought on any one or more of the following grounds:

(a) The person to whom a certificate of election was issued was ineligible to hold such office at the time of the election;

(b) some voters were deprived of the right of voting for a candidate or on a question submitted, when such voters had the right under the election laws of this state to vote thereon, and such deprival could change the result of the election;

(c) illegal votes were received or legal votes were rejected which could change the result of the election;

(d) error or fraud occurred in computing the results of the election which could change the result of the election;

(e) the person to whom the certificate of election was issued offered or gave, or caused to be offered or given, a bribe to any person charged by law with any election duty, for the purpose of procuring such person's election; or

(f) any other cause which shows that another was the person to whom the certificate of election for such office should have been issued.

History: L. 1978, ch. 138, § 3; L. 1985, ch. 121, § 1; March 28.



25-1437 Contests of persons elected to an office; designation of contestant and contestee; filing of notice of contest; contents.

25-1437. Contests of persons elected to an office; designation of contestant and contestee; filing of notice of contest; contents. Any registered voter desiring to contest an election of a person to an office shall be referred to as the contestant, and the person whose election is contested shall be referred to as the contestee. The contestant, if authorized under K.S.A. 25-1435 shall file a written notice of contest specifying the grounds upon which the contest is based. The notice shall specify with particularity the facts and circumstances in support of the grounds alleged for the contest. In the case of an office elected on less than a statewide basis, the notice of contest shall be filed with the clerk of the district court of the county in which the person whose election is contested resides. In the case of an officer elected on a statewide basis, including presidential electors, the notice of contest shall be filed with the clerk of the district court of Shawnee county, and the place of trial shall not be changed.

History: L. 1978, ch. 138, § 4; July 1.



25-1438 Contests of question submitted elections; filing of notice of contest; contents.

25-1438. Contests of question submitted elections; filing of notice of contest; contents. Any person wishing to contest the determination of the result of a question submitted election, if authorized under K.S.A. 25-1435, shall file a written notice of contest specifying the grounds upon which the contest is based. Such filing shall be made with the clerk of the district court of the county specified by this section:

(a) In the case of a constitutional amendment or other question submitted on a statewide basis, in the district court of Shawnee county, and the place of trial shall not be changed.

(b) In the case of a question submitted in a school district, the district court of the home county of the school district.

(c) In the case of a question submitted in a city election, the district court of the county in which the greater part of the population of the city is located.

(d) In the case of a question submitted at a county election, the district court of such county.

(e) In the case of a question submitted at a township election, the district court of the county in which the township is located.

(f) In the case of a question submitted in a district smaller than the entire state and extending into more than one county and not otherwise provided for in this section, the district court of the county any part of which is located in the district and which has the greatest population of all such counties.

(g) In the case of a question submitted in a district entirely within a single county and not otherwise provided for in this section, the district court of such county.

History: L. 1978, ch. 138, § 5; July 1.



25-1439 Time for filing notice of contest; copy of notice to election official.

25-1439. Time for filing notice of contest; copy of notice to election official. The notice of contest shall be filed within five days after the certificate of election is issued except in the case of question submitted elections. In the case of a question submitted on a statewide basis such notice shall be filed within five days after the publication of the determination of the results of such election and in the case of other question submitted elections such notice shall be filed within five days after the certification by the county board of canvassers of the final abstract of the election returns. Within five (5) days after such filing in the case of election to an office, the clerk of the district court shall cause a copy thereof to be served upon the contestee and upon the secretary of state or the county election officer authorized to issue the certificate of election as the case may be.

History: L. 1978, ch. 138, § 6; July 1.



25-1440 Contest of question submitted elections; designation of contestee; copy of notice of contest to contestee.

25-1440. Contest of question submitted elections; designation of contestee; copy of notice of contest to contestee. When the contest relates to a contest of a question submitted on a statewide basis, the secretary of state shall be designated the contestee, and the clerk of the district court shall cause to be served a copy of the notice of contest upon said secretary within five days after the notice of contest is filed with said clerk. When the contest relates to a question submitted in a county, school district, city, township or other subdivision of government, the governing body thereof shall be designated the contestee, and the clerk of the district court shall cause to be served a copy of the notice of contest upon the chairperson or clerk of such governing body within five (5) days of the filing of the notice with the clerk of the district court.

History: L. 1978, ch. 138, § 7; July 1.



25-1441 Service of notice of contest.

25-1441. Service of notice of contest. Service of the notice of contest upon the contestee shall be made by the sheriff or some other person appointed by the court for such purpose in the same manner as provided for the service of summons in civil actions. In cases of election to an office two copies of the notice shall be furnished to the secretary of state or county election officer authorized to issue the certificate of election at the time of service upon such official, and the official shall send one copy thereof by restricted mail to the contestee at the contestee's last known address. If personal service upon the contestee cannot be made, then the affidavit of the secretary of state or county election officer authorized to issue the certificate of election that such official sent a copy to the contestee by restricted mail to the contestee's last known address shall be sufficient to confer jurisdiction upon the proper court to hear and determine the contest.

History: L. 1978, ch. 138, § 8; July 1.



25-1442 Contests involving state senators and members of house of representatives; district judge to hear contest; dismissals.

25-1442. Contests involving state senators and members of house of representatives; district judge to hear contest; dismissals. In contests of election of state senators and members of the house of representatives of the state, notice of contest shall be filed and served as provided in K.S.A. 25-1437, 25-1438, 25-1439 and 25-1441, except that the clerk of the district court with whom the notice has been filed shall, within three days of receipt thereof, submit by restricted mail one copy thereof to the chief justice of the supreme court. Upon receipt of the notice of contest, the chief justice shall, within five days, submit to the parties a list of all the district judges in the judicial district or districts all or any part of which is located in the district of the legislative office being contested. If there be more than one name on the list the contestant and contestee shall within two days after receiving the list of judges meet together at a time and place designated by the chief justice and, under the supervision of the clerk of the supreme court, by alternating strikes commencing with the contestee remove the names of all judges until but one remains who shall then proceed to hear the contest pursuant to this act. The judge shall, within twenty (20) days after notice has been filed, convene a hearing at an appropriate place within the county, or, if the legislative district includes all or portions of more than one county then within one such county, and hear testimony of the parties, under the rules of evidence for civil actions. If the contestant does not proceed within the time provided for herein the action shall be dismissed and the judge shall transmit a copy of the order of dismissal to the chief clerk of the house of representatives or the secretary of the senate, as appropriate.

History: L. 1978, ch. 138, § 9; July 1.



25-1443 Contests of statewide question submitted elections; three-member district judge panel; assignment by supreme court.

25-1443. Contests of statewide question submitted elections; three-member district judge panel; assignment by supreme court. When a notice of contest is filed in the district court of Shawnee county in the case of an office voted for statewide or in the case of a question submitted upon a statewide basis, the case shall be heard and determined by three district judges of the state assigned by the supreme court. If there be a division of opinion of such district judges that of the majority shall prevail. The clerk of the district court shall notify the supreme court when any such notice is filed. When the supreme court receives such notice, it shall assign as soon as practicable such judges and specify one such judge as the chief judge. The supreme court shall also specify the day and hour of convening of such three district judge panel.

History: L. 1978, ch. 138, § 10; July 1.



25-1444 Contestee's answer to notice of contest.

25-1444. Contestee's answer to notice of contest. When the notice of contest questions only which of the parties to the contest received the highest number of votes legally cast at the election for the office, the contestee need not file an answer. For all other election contests or in any contest in which the contestee desires to offer testimony on points not specified in the contestant's notice, the contestee shall file and serve on the contestant an answer to the notice of contest. The answer shall so far as practicable, conform to the rules for pleading in civil actions. Service of the answer shall be made within five days after service of contestant's notice upon the contestee. Service of the answer shall be made in the same manner as provided for service of an answer in civil actions or in such manner as the court may by order direct.

History: L. 1978, ch. 138, § 11; July 1.



25-1445 Intervenors in contest.

25-1445. Intervenors in contest. Upon application by any person to intervene, within five (5) days after the filing of notice of custody [contest] stating facts sufficient to show an interest in the contest not in common with the contestant or contestee, and specifying with particularity the basis of such interest and result requested, the court may permit such intervention and make such orders as may be appropriate under the circumstances. Any person permitted to intervene shall be referred to as the intervenor.

History: L. 1978, ch. 138, § 12; July 1.



25-1446 Procedure for court proceedings in the election contest.

25-1446. Procedure for court proceedings in the election contest. The notice of contest, answer and application to intervene (if permitted) shall be treated as the pleadings in the case, and may be amended in the discretion of the court. The contest proceedings shall be heard as soon as practicable and within twenty (20) days after the filing of the notice of contest. Notice of the time and place of the hearing shall be given as directed by the court. The matter shall be tried by the court in the manner provided for the trial of civil actions so far as practicable and the provisions of K.S.A. 20-311d, 20-311e, 20-311f and 20-311g, shall be applicable to election contests. Except as otherwise provided by this act, the code of civil procedure shall be applicable to contests of elections authorized by this act.

History: L. 1978, ch. 138, § 13; July 1.



25-1447 Inspection of ballots and voting machines; procedure; bond.

25-1447. Inspection of ballots and voting machines; procedure; bond. (a) After a contest has been instituted, either party including any intervenor may request the ballots and voting machines be inspected before preparing for trial. The party applying for such inspection shall file with the clerk of the district court in which the contest is brought a motion, stating that such party cannot properly prepare such party's case for trial without an inspection of such ballots or voting machines and designating the precincts in which the party desires to have ballots inspected, and stating the reasons that such inspection is needed. Thereupon the judge of the court wherein the trial of such case is pending may authorize such inspection or a part thereof, and if so authorized shall name three inspectors, and if there is no intervenor one inspector shall be selected by each of the parties and a third selected by the two inspectors named by the parties. In case either party neglects or refuses to name an inspector, or the two selected inspectors cannot agree on the name of a third inspector, or there is an intervenor, the inspectors shall be named by the judge. The compensation of inspectors shall be the same as for witnesses in civil cases, unless otherwise stipulated.

(b) The party applying for the inspection shall file with the clerk of the district court a bond in the sum of two hundred fifty dollars ($250) if the contest be within a single county; otherwise the bond shall be in a sum to be fixed by the court in its discretion, with such sureties as shall be approved by the court, and conditioned that such party will pay the costs and expenses thereof in case the party fails.

(c) If the contest relates to a state office or to the result determined of a constitutional amendment or other question submitted on a statewide basis, the party applying for the inspection shall designate the precincts in the counties in which such party desires the inspection to be made. If the court authorizes the inspection, it shall order the appointment of as many sets of three inspectors as may be necessary to expeditiously count and inspect the ballots and voting machines, and the same shall be inspected in the office of the legal custodian of the ballots in question. The inspectors in a state contest shall be selected in the manner provided in subsection (a).

(d) The inspection shall be made in the presence of the legal custodian of the ballots or voting machines, and the inspectors shall recanvass the votes cast for the parties to the contest or the question submitted in accordance with the rules for counting votes provided in the applicable Kansas election laws. The inspectors shall make a written report of such recanvass and report the number of votes cast for each of the parties to the contest, or for and against a question submitted, for each precinct that is recounted and report any disputed votes upon which the inspectors cannot agree.

History: L. 1978, ch. 138, § 14; July 1.



25-1448 Final determination of contest of person elected to office; disposition by court; applicability of section.

25-1448. Final determination of contest of person elected to office; disposition by court; applicability of section. Upon final determination of a contest of an election to an office by the court, after the time for appeal thereof specified in K.S.A. 25-1450, and amendments thereto, has expired, or in case of an appeal, upon the final judicial determination of the contest, if the contestant succeeds in the contest, the court may invalidate and revoke any election certificate which has been issued to the contestee, and the secretary of state or county election officer authorized to issue the certificate of election shall issue the certificate to the person the court finds is entitled thereto; except that in cases where the court has found that the contestant prevails in the contest on the grounds provided for in subsection (a), (b), (c) or (e) of K.S.A. 25-1436, and amendments thereto, then the court may order another election for such office to be held within 45 days after the date of such order or may make such other orders as the court deems appropriate. This section shall not apply to any contest of the office of state senator or member of the house of representatives.

History: L. 1978, ch. 138, § 15; L. 1985, ch. 121, § 2; March 28.



25-1449 Final determination of contest of question submitted elections; disposition by court.

25-1449. Final determination of contest of question submitted elections; disposition by court. Upon final determination of a contest of question submitted election by the court, after time for appeal thereof specified in K.S.A. 25-1450 has expired, or in case of appeal, the final judicial determination of the contest, if the court finds that the greatest number of valid votes were in favor of the question submitted the court shall order that the question submitted has carried and likewise if the court finds that the greatest number of valid votes were against the question submitted the court shall order that the question submitted did not carry, and the court shall make such additional orders as are appropriate.

History: L. 1978, ch. 138, § 16; July 1.



25-1450 Appeals; procedure.

25-1450. Appeals; procedure. An appeal may be taken to the supreme court from the determination of the district court in any contest instituted under this act, other than contests involving the office of state senator or representative. The party appealing shall file in the district court a bond in such sum, not less than five hundred dollars ($500) or such reasonable greater amount as the court may order, and with such sureties approved by the court, conditioned for the payment of all costs incurred by the respondent or respondents in case appellant fails on appeal. The notice of appeal shall be served upon the other party or parties and filed with the clerk of the district court no later than five days after the entry of the determination of the contest by the district court. The transcript of the case shall be certified and filed in the supreme court as soon as practicable and in any event within fifteen (15) days after filing of notice of appeal. The appeal shall be advanced for hearing as the supreme court may determine and it may be heard and determined summarily by the supreme court.

History: L. 1978, ch. 138, § 17; July 1.



25-1451 Final determination of contest of state representatives and senators; procedure before legislative body.

25-1451. Final determination of contest of state representatives and senators; procedure before legislative body. (a) When a contest of election is for the office of state senator or member of the house of representatives, the only question to be tried by the court, notwithstanding any other provision of law, shall be the question of what number of legally cast votes each of the candidates to the contested office received. The judge trying the proceedings shall make findings of fact upon the question so tried. Further evidence upon the points specified in the notice, including but not limited to the question as to the eligibility of any person to office, shall be taken and preserved by the judge trying the contest, but the judge shall make no finding or conclusion thereon. The clerk of the district court shall transmit all the files and records of the proceedings with all the evidence taken to the president of the senate or the speaker of the house of representatives, as the case may be.

(b) In judging the election, returns and qualifications of any member of the house of representatives or senate, in the absence of rules providing otherwise, the speaker or president shall appoint a select committee of equal numbers of members of the two parties having the greatest number of members of the entire senate or house of representatives as the case may be, and shall also appoint the chairperson and vice chairperson of the select committee. The select committee shall consider the files, records and evidence transmitted from the court and shall hear the contestant and contestee and their respective counsel. Such select committee shall have powers of compulsory process and laws applicable thereto shall apply, except that all hearings shall be open. The select committee shall report to the full house of representatives or senate not later than ten days after its appointment. Such report shall be set for the special order of business within five legislative days from the date the report is made. All members shall have access to files, records and evidence transmitted from the court at such reasonable times as determined by the full house of representatives or senate. When the time of the special order of business arrives the full house of representatives or senate except the contestee shall determine, after debate thereon, the person who is the elected member.

History: L. 1978, ch. 138, § 18; July 1.



25-1452 Costs of contests of elections.

25-1452. Costs of contests of elections. If the election be confirmed or the contest be dismissed, judgment shall be rendered against the contestant for all costs. No costs shall be rendered against the contestee unless found responsible for any of the provisions in (a) through (f) of K.S.A. 25-1436. The court, in the interests of justice may waive any costs assessed pursuant to this section in which case the costs shall be paid by the state from any appropriations therefor. Payment by the state shall be made by the director of accounts and reports upon voucher therefor approved by the clerk of the district court.

History: L. 1978, ch. 138, § 19; July 1.






Article 16 TOWNSHIP ELECTIONS

25-1601 Time; officers elected; term.

25-1601. Time; officers elected; term. On the Tuesday succeeding the first Monday in November of each even-numbered year, a township election shall be held in each township in the state, except in city townships. At the general election held in November of 1992 and at the general election held in November of each fourth year thereafter, there shall be elected for a term of four years, a township trustee and a treasurer. At the general election held in November of 1992, there shall be elected for a term of two years, a township clerk and at the general election held in November of 1994, and at the general election held in November of each fourth year thereafter, there shall be elected for a term of four years, a township clerk.

History: R.S. 1923, 25-1601; L. 1968, ch. 406, § 137; L. 1976, ch. 123, § 8; L. 1992, ch. 161, § 2; April 30.



25-1602 Terms of township officers.

25-1602. Terms of township officers. Township officers shall serve until their successors are elected, or appointed, and qualified.

History: R.S. 1923, 25-1602; L. 1968, ch. 406, § 138; April 30.



25-1606 Vacancies.

25-1606. Vacancies. All vacancies in the offices of trustee, clerk or treasurer of any township shall be filled by appointment by the board of county commissioners.

History: G.S. 1868, ch. 110, § 12; R.S. 1923, 25-1606; L. 1968, ch. 406, § 139; April 30.






Article 17 CORRUPT PRACTICES

25-1709 Contributions by corporations and certain stockholders.

25-1709. Contributions by corporations and certain stockholders. Every corporation carrying on the business of a bank, trust, surety, indemnity, safe deposit, insurance, railroad, street railway, telegraph, telephone, gas, electric light, heat, power, or water company, and every company having the right to take or condemn land or to exercise franchises in public ways granted by the state or by any county or city, and every trustee or trustees owning or holding the majority of the stock of any such corporation, who makes any contribution or expenditure designed to aid, promote, or prevent the nomination or election of any person to public office, or in order to aid, promote or antagonize the interests of any political party shall comply with the provisions of the campaign finance act set forth in K.S.A. 25-4142 et seq., and amendments thereto.

History: L. 1911, ch. 137, § 3; R.S. 1923, 25-1709; L. 1982, ch. 156, § 1; L. 1985, ch. 122, § 1; L. 1986, ch. 140, § 1; July 1.



25-1710 Penalties for violating 25-1707 to 25-1710.

25-1710. Penalties for violating 25-1707 to 25-1710. Any corporation which violates any of the provisions of this act shall, upon conviction, be punished by a fine of not more than ten thousand dollars, and any officer, director, or agent of a corporation violating any of the provisions of this act, or who authorizes such violation, or any person who violates, or in any way knowingly aids or abets the violation of any of the provisions of this act, shall, upon conviction, be punished by a fine of not more than one thousand dollars.

History: L. 1911, ch. 137, § 4; March 31; R.S. 1923, 25-1710.






Article 18 VOTING BY NEW AND FORMER STATE RESIDENTS IN PRESIDENTIAL ELECTIONS

25-1801 Eligibility to vote for presidential and vice-presidential electors; definitions.

25-1801. Eligibility to vote for presidential and vice-presidential electors; definitions. (a) Each citizen of the United States, who, at the time of any general election at which presidential electors or candidates for the offices of president or vice-president of the United States are to be voted for, is a "new resident," "former resident" or a "relocated resident" of this state, as hereinafter defined, shall be entitled to vote for presidential and vice-presidential electors at that election, but for no other officers, if (1) such person otherwise possesses the substantive qualifications to vote in this state, except the requirement of residence, and (2) such person complies with the provisions of this act.

(b) (1) "New resident" means one who, immediately prior to such person's removal to this state, was a resident of another state and who shall have resided in this state for less than 45 days next preceding such general election.

(2) "Former resident" means one who has removed such person's place of residence from this state less than 45 days next preceding such general election but who was a registered voter at the time of removal.

(3) "Relocated resident" means one who has relocated such person's place of residence from one precinct in this state to another precinct in this state 20 days or less next preceding such general election but who was a registered voter in such person's former precinct of residence.

History: L. 1963, ch. 232, § 1; L. 1972, ch. 137, § 1; L. 1974, ch. 156, § 3; L. 1985, ch. 118, § 1; July 1.



25-1802 Application for presidential ballots; new resident; former resident; relocated resident.

25-1802. Application for presidential ballots; new resident; former resident; relocated resident. (a) A person desiring to qualify under this act as a new resident voter to vote for presidential and vice-presidential electors shall submit not more than 45 days prior to such general presidential election nor later than 12 o'clock noon on the Monday preceding the day of such election an application to the county election officer of such person's new residence in the form of an affidavit executed in duplicate substantially as follows:

STATE OF ______________

COUNTY OF ______________, ss.

I, ______________, do solemnly swear that:

I am a citizen of the United States;

Before becoming a resident of this state, I resided at ______________ street, in ______________ (Here insert name of town, township, village or city) of ______________ county of the state of ______________;

On the day of the next presidential election, I shall be at least eighteen years of age and I have or will have by the time of such next presidential election resided in this state not more than 45 days next preceding such general presidential election and I am now residing in the __________ precinct, township of ______________ (or in the __________ precinct of the __________ ward, ______________ street in the city of ______________), in the county of ______________, state of Kansas;

I believe I am entitled under the law of this state to vote at the presidential election to be held November ______, ______;

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

Signed   (Applicant)

Subscribed and sworn to before me this ______________ day of ______________, ______.

Signed

Title and name of officer authorized to administer oath

(b) A person desiring to qualify under this act as a former resident voter to vote for presidential and vice-presidential electors is required to have been registered in this state immediately preceding such person's removal from this state. Not more than 45 days prior to such general presidential election nor later than 12 o'clock noon on the Monday preceding the day of such election, such person shall make an application to the office of the county election officer of the county of such person's former residence, in the form of an affidavit executed in duplicate substantially as follows:

STATE OF ______________

COUNTY OF ______________, ss.

I, ______________, do solemnly swear that:

I am a citizen of the United States;

Before removing my residence from the state of Kansas on __________, ______, which was within 45 days next preceding the presidential election to be held November ______, ______, I was a registered voter in the ______ precinct, township of ______________ (or in the ______ precinct of the ______ ward, at ______________ street, in the city of _____________) in the county of ______________, state of Kansas, which was my last place of residence prior to my removal from Kansas;

I now reside at ______________ street, in ____________________

(Here insert name of town, township, village or city)

On the day of the next presidential election, I shall be at least eighteen years of age;

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

Signed   (Applicant)

Subscribed and sworn to before me this ______________ day of ______________, ______.

Signed

Title and name of officer authorized to administer oath

(c) A person desiring to qualify under this act as a relocated resident voter to vote for presidential and vice-presidential electors is required to be registered in such voter's former precinct of residence in this state. Not more than 20 days prior to such general presidential election nor later than 12 o'clock noon on the Monday preceding the day of such election, such person shall make application with the office of the county election officer of the county of such person's new residence, in the form of an affidavit executed in duplicate as follows:

STATE OF  _____________

COUNTY OF  _____________,  ss.

I,  _____________,  do solemnly swear that:

I am a citizen of the United States;

Before relocating my residence on  __________, _____,  which was not more than 20 days next preceding the presidential election to be held November  ______, _____,  I was a registered voter in the  ______  precinct, township of _____________  (or in the  _______  precinct of the  _______  ward, at ______________  street, in the city of  _____________)  in the county of  ______________,  state of Kansas, which was my last place of residence prior to my relocation in Kansas;

I now reside at  __________  street, in _____________________(Here insert name of town, township, village or city)of ______________________ county of the state of Kansas;

On the day of the next presidential election, I shall be at least eighteen years of age;

I believe I am entitled under the law of this state to vote at the presidential election to be held November  _____,  ______,  in the precinct and county of my new residence as above stated.

I hereby make application for a presidential and vice-presidential ballot. I have not voted and will not vote otherwise than by this ballot at that election.

.  Signed    (Applicant)

Subscribed and sworn to before me this  ______________  day of ______________,  ______.

Signed

Title and name of officer authorized to administer oath

History: L. 1963, ch. 232, § 2; L. 1972, ch. 137, § 2; L. 1974, ch. 156, § 4; L. 1985, ch. 118, § 2; L. 2000, ch. 56, § 2; July 1.



25-1803 Mailing duplicate application.

25-1803. Mailing duplicate application. The official in whose office the application is filed immediately shall mail to the appropriate official of the state in which the new resident applicant last resided or in which the former resident applicant presently resides a duplicate of the application. In the case of a relocated resident, the county election officer of the county in whose office the application is filed immediately shall mail to the county election officer of the county where the relocated resident last resided a duplicate of the application.

History: L. 1963, ch. 232, § 3; L. 1972, ch. 137, § 3; L. 1985, ch. 118, § 3; July 1.



25-1804 Filing of duplicate application; county election officer.

25-1804. Filing of duplicate application; county election officer. Every county election officer shall file each duplicate application or other official information indicating that a former resident, new resident or a relocated resident of this state has made application to vote at a presidential election in another state or in another precinct in the case of a relocated resident and shall maintain an alphabetical index thereof, for a period of six months after the election.

History: L. 1963, ch. 232, § 4; L. 1972, ch. 137, § 4; L. 1985, ch. 118, § 4; July 1.



25-1805 Delivery of ballot to applicant.

25-1805. Delivery of ballot to applicant. If satisfied that the application is proper and that the applicant is qualified to vote under this act the county election officer shall deliver to the applicant a ballot for presidential and vice-presidential electors not sooner than 25 days nor later than the Monday preceding the next general presidential election.

History: L. 1963, ch. 232, § 5; L. 1972, ch. 137, § 5; L. 1985, ch. 118, § 5; July 1.



25-1806 Marking and disposition of ballot; declaration on return carrier envelope.

25-1806. Marking and disposition of ballot; declaration on return carrier envelope. (a) The applicant upon receiving the ballot for presidential and vice-presidential electors shall mark the ballot and then fold the ballot and deposit it and seal it in an envelope furnished by the county election officer.

(b) The voter shall enclose the envelope containing the ballot in a carrier envelope which shall be securely sealed. There shall be imprinted on the outside of the envelope on a form substantially as follows:

DECLARATION OF NEW RESIDENT, FORMER RESIDENT OR RELOCATED RESIDENT VOTER

I hereby declare that I have qualified as a new resident voter, a former resident voter or relocated resident voter in this state to vote for presidential and vice-presidential electors. I have not applied nor do I intend to apply for any advance voting voter's ballot from any other state or precinct in the case of a relocated resident. I have not voted and I will not vote otherwise than by this ballot.

My legal residence (or last residence in Kansas, if a former resident voter or if a relocated resident) is in the ______________ precinct, township of _______________ (or in the ___________ precinct of the __________ ward, __________ street in the city of __________), in the county of _______________, state of Kansas.

Dated: _____________________  ____________________

(Signature of voter)

Note: False statement on this declaration is a class C misdemeanor.

The voter shall sign the declaration upon the carrier envelope as set forth above, and shall then deliver the sealed carrier envelope to the county election officer, who shall keep the carrier envelope in such officer's office until delivered by such officer to the proper election officials to be canvassed.

History: L. 1963, ch. 232, § 6; L. 1972, ch. 137, § 6; L. 1976, ch. 182, § 9; L. 1985, ch. 118, § 6; L. 1995, ch. 192, § 41; July 1.



25-1806a False declaration; penalty.

25-1806a. False declaration; penalty. False statement on a ballot declaration is knowingly and willfully falsely declaring any material fact in a declaration form provided for in K.S.A. 25-1806.

False statement on a ballot declaration is a class C misdemeanor.

History: L. 1976, ch. 182, § 10; April 16.



25-1807 List of applicants open for public inspection.

25-1807. List of applicants open for public inspection. Every county election officer who shall receive such applications shall keep open to public inspection a list of all persons who have applied under this act to vote as new residents, former residents or as relocated residents, with their names, addresses, last Kansas addresses of those applying to vote as former residents or as relocated residents, and application dates.

History: L. 1963, ch. 232, § 7; L. 1972, ch. 137, § 7; L. 1985, ch. 118, § 7; July 1.



25-1808 Ballots to special election boards for canvass; deadline for receipt of ballots; special poll books.

25-1808. Ballots to special election boards for canvass; deadline for receipt of ballots; special poll books. All ballots marked by new resident, former resident and relocated resident voters which reach the county election officer not later than the hour for closing of the polls on the date of the election shall be delivered by the county election officer to the special election board provided for in K.S.A. 25-1133, and amendments thereto, at the time prescribed by K.S.A. 25-1134, and amendments thereto, for delivery of advance voting ballots. Such ballots shall be canvassed in the manner provided for advance voting ballots in K.S.A. 25-1135 to 25-1139, inclusive, and amendments thereto. The new resident, former resident or relocated resident voter's name with a notation so designating shall be recorded in a special poll book for new resident, former resident and relocated resident voters.

History: L. 1963, ch. 232, § 8; L. 1972, ch. 137, § 8; L. 1976, ch. 182, § 11; L. 1978, ch. 140, § 9; L. 1985, ch. 118, § 8; L. 1995, ch. 192, § 42; July 1.



25-1809 Challenge of votes cast by new residents, former residents or relocated residents.

25-1809. Challenge of votes cast by new residents, former residents or relocated residents. The vote of any new resident, former resident or relocated resident may be challenged for cause. The clerks and judges of special election boards provided for by law shall have all the powers and authority conferred upon them by law with respect to other voters in respect to hearing and determining the legality of votes by new residents, former residents or relocated residents.

History: L. 1963, ch. 232, § 9; L. 1972, ch. 137, § 9; L. 1985, ch. 118, § 9; July 1.



25-1811 Application of law relating to advance voting.

25-1811. Application of law relating to advance voting. Except as otherwise provided in this act, the provisions of law relating to advance voting shall apply also to the casting and counting of ballots and challenging of votes by new residents, former residents or by relocated residents, the furnishing of election supplies, ballots, canvassing of ballots, and making proper returns of the results of the election.

History: L. 1963, ch. 232, § 11; L. 1972, ch. 137, § 10; L. 1978, ch. 140, § 10; L. 1985, ch. 118, § 10; L. 1995, ch. 192, § 43; July 1.






Article 19 STATE BOARD OF EDUCATION MEMBER ELECTIONS

25-1901 Definitions adopted by reference.

25-1901. Definitions adopted by reference. This act shall be known and may be cited as the "state board of education election act." Unless the context otherwise requires, words and terms defined in the state board of education act chapter 269 of the laws of 1968 shall have the same meaning when used in this act as is ascribed thereto in the state board of education act. Unless the context otherwise requires, words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning when used in this act as is ascribed thereto in such act.

History: L. 1968, ch. 157, § 1; April 30.



25-1902 Time of elections.

25-1902. Time of elections. The primary and general elections of members of the state board shall be held at the same time as other primary and general election of state officers, and the first such election shall be in the year 1968.

History: L. 1968, ch. 157, § 2; April 30.



25-1903 Candidates; petition; declaration; filing fee; deadline.

25-1903. Candidates; petition; declaration; filing fee; deadline. (a) A person may become a candidate for election to the office of state board member by either one of the methods provided in this section. (1) Any person who is an elector of any board member district may petition to be a candidate for member of the state board from the board member district in which such person resides. Any such person shall file with the secretary of state a petition for the candidacy of such person signed by not less than 200 electors residing in such board member district. (2) Any person who is an elector of any board member district may become a candidate for member of the state board from the board member district in which such candidate resides by filing in the office of the secretary of state a declaration of intent to be such a candidate and payment of a filing fee in the amount of $25.

(b) Any such petition or declaration of intent filed by a candidate to run in the primary election held in accordance with K.S.A. 25-203, and amendments thereto, shall be filed no later than 12:00 noon, June 10, prior to such primary election, or if such date falls on Saturday, Sunday or a holiday, then before 12:00 noon of the next following day that is not a Saturday, Sunday or a holiday. Any such petition or declaration of intent filed by an independent candidate for the office of state board member shall be filed no later than 12:00 noon on the Monday preceding the date fixed for the holding of primary elections in accordance with K.S.A. 25-203, and amendments thereto.

History: L. 1968, ch. 157, § 3; L. 1971, ch. 129, § 1; L. 1997, ch. 124, § 12; July 1.



25-1905 Application of other laws.

25-1905. Application of other laws. Laws applicable to the election of other state officers shall apply to elections of members of the state board to the extent that the same are not in conflict with this act chapter 157 of the laws of 1968 or chapter 269 of the laws of 1968.

History: L. 1968, ch. 157, § 5; April 30.



25-1906 Terms of office.

25-1906. Terms of office. (a) The regular term of office of members of the state board shall be four (4) years. Regular terms shall commence on the second Monday in January following election of the state board member.

(b) Of the members of the state board elected in the year 1968, five (5) shall have terms ending on the second Monday in January in 1971, and five (5) shall have terms ending on the second Monday in January in 1973. Members elected to board member positions 1, 3, 5, 7 and 9 shall have the shorter terms and members elected to board member positions 2, 4, 6, 8 and 10 shall have the longer terms.

(c) Any member elected subsequent to 1968 shall be elected for a four-year term, unless such election is to fill the unexpired term where a vacancy has occurred on the board, in which case the member shall be elected for the two (2) years remaining of the unexpired term.

(d) Members appointed to fill a vacancy in a board member position shall serve from time of appointment until the second Monday in January next following the election of a member to that board member position.

History: L. 1968, ch. 157, § 6; April 30.






Article 20 SCHOOL DISTRICT ELECTIONS

25-2001 Citation of school election act.

25-2001. Citation of school election act. This act, except K.S.A. 71-1413 and 71-1419, shall be known and may be cited as the "school election act."

History: L. 1968, ch. 59, § 1; July 1.



25-2002 Definitions; application.

25-2002. Definitions; application. As used in this act the words and phrases set out in K.S.A. 25-2003 to 25-2008 shall have the meanings respectively ascribed to them unless the context requires a different meaning. Words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning in this act as is ascribed thereto in such act. Words and terms in this act shall apply to the community junior college election act as amended by K.S.A. 71-1413 and 71-1419 only to the extent that the same are not in conflict therewith.

History: L. 1968, ch. 59, § 2; July 1.



25-2003 Definitions; relating to board members.

25-2003. Definitions; relating to board members. (a) "Board" means the board of education of any unified school district.

(b) "Board member" and "member" mean a member of a board of education of any unified school district.

(c) "Holdover member" means a member, or an appointed successor to such member, whose term extends for any period before and two years after the July 1 following a change in method of election under this act.

(d) "Member position" means one of the seven positions of members of the board of education when a district method is used, each member position, except the at-large member position, is numbered.

History: L. 1968, ch. 59, § 3; L. 1976, ch. 185, § 1; April 13.



25-2004 Definitions; relating to member districts and method of election.

25-2004. Definitions; relating to member districts and method of election. (a) "Member district" means one of the subdistricts into which a school district is or may be divided for the purpose of election of board members.

(b) "District method" means either a six district method, three district method, or two district method.

(c) "Election at large method" means election of board members without member districts.

(d) "Election at large" means an election at which all electors vote on all candidates.

History: L. 1968, ch. 59, § 4; July 1.



25-2005 Definitions; plan of change and voting plan.

25-2005. Definitions; plan of change and voting plan. (a) "School district" means all of a school district or all of its territory.

(b) "Plan of change" means a specific proposal to change the voting plan or the method of election, or both, in a school district.

(c) "Voting plan" means one of the three voting plans described in this act. "Voting plan-A" is election at large in both primary and general elections. "Voting plan-B" is voting by a district method in the primary and by election at large in the general election. "Voting plan-C" is voting by a district method in both the primary and general elections.

History: L. 1968, ch. 59, § 5; July 1.



25-2006 Definitions; primary and general elections.

25-2006. Definitions; primary and general elections. (a) "General election" means the election held for school officers on the Tuesday following the first Monday in November of odd-numbered years, and in the case of special elections of any school officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the election held on the first Tuesday in August of each odd-numbered year, and any other preliminary election at which part of the candidates for special election to any school office are eliminated by the process of the election but at which no officer is finally elected.

History: L. 1968, ch. 59, § 6; L. 1982, ch. 157, § 1; L. 2015, ch. 88, § 39; July 1.



25-2007 Definitions; miscellaneous.

25-2007. Definitions; miscellaneous. (a) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

(b) "County election officer" means:

(1) The election commissioner of the home county of the school district if such county has an election commissioner;

(2) the county clerk of the home county of the school district if the county does not have an election commissioner; and

(3) the county clerk, or the election commissioner if there is one, of the county in which all or the greater part of the population is located in the case of a nonunified school district. In the event that doubt exists concerning which public officer is the county election officer under this subpart, the secretary of state shall specify such officer and such specification shall be conclusive.

(c) "Filing deadline" means the deadline established in K.S.A. 25-205, and amendments thereto.

History: L. 1968, ch. 59, § 7; L. 1973, ch. 161, § 1; L. 1982, ch. 157, § 2; L. 2015, ch. 88, § 40; July 1.



25-2008 Definitions; school officers and state board.

25-2008. Definitions; school officers and state board. (a) "School office" or "school officer" means members of the governing body of any school district.

(b) "State board" means the state superintendent of public instruction until that office is abolished and thereafter the constitutional state board of education.

History: L. 1968, ch. 59, § 8; July 1.



25-2009 Nonpartisan elections; application of other election laws.

25-2009. Nonpartisan elections; application of other election laws. (a) School elections shall be nonpartisan and laws applicable only to partisan elections shall not apply in such elections. All laws applicable to elections, the violation of which is a crime, shall be applicable to school elections.

(b) Except as is provided in (a) above, laws applicable to county and city elections shall apply to school elections to the extent that the same are not in conflict with the provisions of this act. The provisions of this subsection (b) shall not apply to election notices.

History: L. 1968, ch. 59, § 28; July 1.



25-2010 School district elections; conduct by county election officer; dates of primary and general elections specified.

25-2010. School district elections; conduct by county election officer; dates of primary and general elections specified. Election of board members and question submitted elections shall be conducted by the county election officer of the home county of the school district. Board member general elections shall be held on the Tuesday following the first Monday in November of odd-numbered years. A primary election shall be held on the first Tuesday in August of odd-numbered years.

History: L. 1968, ch. 59, § 22; L. 1983, ch. 123, § 4; L. 2015, ch. 88, § 41; July 1.



25-2011 Correlation with other elections.

25-2011. Correlation with other elections. Primary and general school elections shall be conducted jointly with other elections held at the same time insofar as is practicable. Any election officer having responsibility for any other such election shall cooperate with the election officer of the school election, and if a difference arises which cannot be agreed upon, determination of the difference shall be made by the county election officer unless such difference involves a question the determination of which is provided by law to be made by the secretary of state. In addition to other differences which the secretary of state may resolve, he shall determine any matters which cannot be agreed upon locally by county election officers and which occur in relation to territory of a school district which is outside of its home county. Any determination of a difference made by the officer responsible under this section shall be conclusive.

History: L. 1968, ch. 59, § 25; July 1.



25-2012 Canvass of election; certification of results.

25-2012. Canvass of election; certification of results. School elections shall be canvassed by election boards in other local elections insofar as is practicable, and where it is not practicable, the county election officer shall provide therefor by other appropriate means. The county election officer shall promptly certify to the state board the determination of election results made by the board of county canvassers. Upon completion of every school election canvass by the county board of canvassers, the names of the persons elected to a school office, together with a statement of the office to which each is so elected, shall promptly be certified by the county election officer to the clerk of each affected school district.

History: L. 1968, ch. 59, § 29; L. 1973, ch. 162, § 1; March 16.



25-2012a Same; when no votes cast, determination of person deemed elected.

25-2012a. Same; when no votes cast, determination of person deemed elected. Whenever at the general election of school officers of any school district no votes are cast and counted for one or more offices, and if there is one or more candidates for any such office, the county board of canvassers shall deem to be elected to such office the person indicated by the provisions of this section. In such a case, if there is only one candidate for the office, such candidate shall be deemed to be elected. In such a case, if there is more than one candidate, the county board of canvassers shall determine by lot the candidate deemed elected. The county board of canvassers shall issue a certificate of election to any candidate deemed to be elected under this section.

History: L. 1970, ch. 140, § 2; July 1.



25-2014 Order of candidates' names on ballots.

25-2014. Order of candidates' names on ballots. Names of candidates appearing on the ballots in primary and general school elections shall be listed in order as provided in K.S.A. 25-212 and 25-610, and amendments thereto.

History: L. 1968, ch. 59, § 26; L. 2015, ch. 88, § 42; July 1.



25-2014a Ballots in school elections; preparation.

25-2014a. Ballots in school elections; preparation. Ballots for primary and general school elections shall be prepared in such manner that each voter is instructed to vote for the same number of candidates as the number of positions to be filled for which the voter is qualified to vote. When the voter may vote for more than one candidate, such instruction shall also specify that the voter may vote for fewer than the total number for which the voter is qualified to vote.

History: L. 1969, ch. 190, § 1; L. 1972, ch. 138, § 1; L. 1979, ch. 109, § 2; July 1.



25-2016 Voting machines.

25-2016. Voting machines. In counties using voting machines, the county election officer shall prepare labels and conduct elections provided for in this act in accordance with provisions of laws relating to voting machines to the extent that the same may be made applicable.

History: L. 1968, ch. 59, § 34; July 1.



25-2017 Notice of school elections.

25-2017. Notice of school elections. Consistent with this act the county election officer shall prescribe the form of every publication notice applicable to any primary or general school election.

History: L. 1968, ch. 59, § 27; L. 2015, ch. 88, § 43; July 1.



25-2017a Certification of school offices to be filled; certification of boundary changes and voting plans.

25-2017a. Certification of school offices to be filled; certification of boundary changes and voting plans. The clerk of the board of education of every school district shall certify to the county election officer of the home county of the school district a list of all school offices to be voted upon at each school election, any boundary changes of member districts since the last preceding election and the voting plan to be used as defined in K.S.A. 25-2005, and amendments thereto, not later than May 1 of each odd-numbered year. A copy of the above information shall be furnished to the county election officer of every county in which a part of the territory of the school district is located.

History: L. 1970, ch. 140, § 1; L. 1972, ch. 138, § 2; L. 2015, ch. 88, § 44; July 1.



25-2018 Certification of school offices to be filled; requirements for publication.

25-2018. Certification of school offices to be filled; requirements for publication. (a) Notices of board member elections and question submitted elections of a school district shall be made as provided in this section.

(b) On or before June 10 of odd-numbered years, the county election officer shall publish a notice of election one time in a newspaper having general circulation in the school district. The notice for board member elections shall state: (1) The name of the school district; (2) the date of the general election; (3) the date of the primary election if one is held; (4) the filing deadline and the place of filing; and (5) the offices or positions to be filled.

(c) All notices provided for by this section shall be given in the form prescribed by the secretary of state to the extent that any notice or part thereof is prescribed by the secretary of state. The provisions of this section shall not be construed to require the secretary of state to prescribe any particular form.

(d) On or before June 10 of each odd-numbered year, a notice of primary elections shall be published by the county election officer in a newspaper having general circulation in the school district, if a primary election is required to be held. The publication shall be made one time and shall state: (1) The name of the school district; (2) the date of the primary election; (3) the names of the candidates and the office or position for which each is a candidate; (4) the voting place or places and the area each voting place is to serve; and (5) the times of opening and closing of the polls. Description of areas shall be in the terms determined by the county election officer.

(e) On or before September 1 of each odd-numbered year, a notice of the general election shall be published by the county election officer one time in a newspaper having general circulation in the school district. The notice shall state: (1) The name of the school district; (2) the date of the general election; (3) the names of the candidates and the office or position for which each is a candidate; (4) the voting place or places and the area each voting place is to serve; and (5) the time of opening and closing of polls. Description of areas shall be in such terms as may be determined by the county election officer.

(f) Notice of any question submitted election of any school district shall be made in the manner provided by K.S.A. 10-120, and amendments thereto. The notice shall state: (1) the name of the school district; (2) the date of the election; (3) the amount of bonds to be issued, if a bond election; (4) the proposition to be voted upon; (5) the hours of opening and closing of the polls; (6) the voting place or places and the area each voting place is to serve; and (7) any other information specifically required by law. Description of areas shall be in the terms determined by the county election officer.

History: L. 1968, ch. 59, § 36; L. 1974, ch. 162, § 1; L. 1982, ch. 157, § 3; L. 1983, ch. 50, § 2; L. 2015, ch. 88, § 45; July 1.



25-2019 Bond elections; frequency limitation.

25-2019. Bond elections; frequency limitation. No school district shall call or hold more than one special bond election at a time other than a general election or the election of board of education members within any one calendar year; nor shall any special bond election be held within sixty (60) days before or after a general election or election of members of the board of education of such district. The provisions of this act shall not prohibit the planning for or consideration of any bond election during the period between authorized bond elections, nor shall this act prohibit notice or other preparation for election during such period.

The provisions of this act shall have no application to any capital outlay tax levy or election for authorization thereof. This act shall apply to every school district offering any of grades one to twelve and to community junior colleges.

This section shall not apply to bond elections held for the purpose of replacing, or repairing and equipping school buildings or facilities destroyed or substantially damaged by fire, windstorm, flood or other casualty, if approval for such election is obtained from the state board of education.

History: L. 1968, ch. 276, § 1; L. 1970, ch. 141, § 1; July 1.



25-2020 Candidate for election; petition; declaration; filing fee; nomination petitions.

25-2020. Candidate for election; petition; declaration; filing fee; nomination petitions. (a) When a district method of election is in effect in any school district, a person may become a candidate for election to board member by any one of the following methods:

(1) Any person who is an elector in any member district may petition to be a candidate for board member from the member district in which such person resides. Any such person shall file with the county election officer, a petition for such candidacy signed by not less than 50 electors residing in such member district or by a number of such electors equal to not less than 10% of the electors residing in such member district, whichever is less.

(2) Any person who is an elector in any school district may petition to be a candidate for board member at-large from the school district in which such person resides. Any such person shall file with the county election officer, a petition for such candidacy signed by not less than 50 electors residing in such school district.

(3) Any person who is an elector in any member district may become a candidate for board member from the member district in which such person resides by filing with the county election officer a declaration of intention to become such a candidate, and payment therewith of a filing fee in the amount of $20. Such declaration shall be prescribed by the secretary of state.

(4) Any person who is an elector in any school district may become a candidate for board member at-large from the school district in which such person resides by filing with the county election officer a declaration of intention to become such a candidate, and payment therewith of a filing fee in the amount of $20. Such declaration shall be prescribed by the secretary of state.

(5) Any such petition or declaration shall specify the member position for which the person is a candidate.

(b) When the election at large method is in effect in any school district, a person may become a candidate for election to board member by either one of the following methods:

(1) Any person who is an elector of the school district may petition to be a candidate for board member. Any such person shall file with the county election officer a petition for such candidacy signed by not less than 50 electors residing in the school district.

(2) Any person who is an elector in the unified school district may become a candidate for board member by filing with the county election officer a declaration of intention to become such a candidate, and payment therewith of a filing fee in the amount of $20. Such declaration shall be prescribed by the secretary of state.

(3) Any such petition or declaration which is for an unexpired term of a member shall so specify.

(c) Any such petition or declaration of intent must be filed before the filing deadline as prescribed in K.S.A. 25-205, and amendments thereto. No candidate shall be permitted to withdraw from candidacy after the filing deadline.

(d) Within three days from the date of the filing of a nomination petition or a declaration of intention to become a candidate for board member, the county election officer shall determine the validity of such petition or declaration.

(e) If a nomination petition or declaration is found to be invalid, the county election officer shall notify the candidate on whose behalf the petition or declaration was filed that such nomination petition or declaration has been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

History: L. 1968, ch. 59, § 23; L. 1976, ch. 185, § 2; L. 1978, ch. 138, § 21; L. 1989, ch. 106, § 8; L. 2002, ch. 146, § 1; L. 2015, ch. 88, § 46; July 1.



25-2021 Primary election, when required; write-in candidates.

25-2021. Primary election, when required; write-in candidates. (a) In school districts in which a member district method of election is in effect, if there are more than three qualified candidates for any member position in any member district, the county election officer shall call, and there shall be held, a primary election in each such member district. The names of the two candidates receiving the greatest number of votes for any member position at the primary election shall appear on the ballots in the general election. If there are three or fewer qualified candidates for any member position, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(b) In school districts in which the election at large method of election is in effect, if there are more than three times the number of candidates as there are board members to be elected, the county election officer shall call, and there shall be held, a primary election. The names of twice the number of candidates as there are board members to be elected who received the greatest number of votes at the primary election shall appear on the ballots in the general election. If there are not more than three times the number of candidates as there are board members to be elected, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(c) If a member is to be elected to fill an unexpired term, the office shall be listed separately on the ballots. If there are more than three candidates for such unexpired term, the county election officer shall call, and there shall be held, a primary election. The names of the two candidates for such unexpired term receiving the greatest number of votes shall appear on the ballots in the general election. If there are three or fewer qualified candidates for the unexpired term of any member position, there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(d) On the ballots in general school elections, blank lines for the names of write-in candidates shall be printed at the end of the list of candidates for each different office. The number of blank lines for such elected office shall be equal to the number to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom such voter desires to vote for such office. No lines for write-in candidates shall appear on primary school election ballots.

History: L. 1968, ch. 59, § 24; L. 1971, ch. 130, § 1; L. 1974, ch. 163, § 1; L. 1976, ch. 185, § 3; L. 2008, ch. 165, § 2; L. 2011, ch. 112, § 10; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 4, but that version was repealed by L. 2008, ch. 165, § 8.



25-2022 Vacancies on boards of education filled by appointment; publication of notice; term of appointee.

25-2022. Vacancies on boards of education filled by appointment; publication of notice; term of appointee. Any board shall have power to fill by appointment any vacancy which occurs thereon, and such appointee shall serve for the unexpired term. When a vacancy occurs, the board shall publish a notice one time in a newspaper having general circulation in the school district stating that the vacancy has occurred and that it will be filled by appointment by the board not sooner than 15 days after such publication. If such vacancy occurs before May 1 of the second year of the term leaving an unexpired term of more than two years such appointee shall serve until the second Monday in January after the following general school election as provided in K.S.A. 25-2023, and amendments thereto.

In the latter event, the unexpired term of two years commencing on the second Monday in January after the following general school election shall be filled at such election and the ballots or ballot labels and returns of election with respect to such office shall be designated as follows: "To fill the unexpired term."

History: L. 1968, ch. 59, § 30; L. 1971, ch. 131, § 1; L. 1973, ch. 163, § 1; L. 2015, ch. 88, § 47; July 1.



25-2022a Change of member district boundary, change of residence of board member within school district, no vacancy; change of residence of board member outside school district, vacancy.

25-2022a. Change of member district boundary, change of residence of board member within school district, no vacancy; change of residence of board member outside school district, vacancy. Whenever a school district has a voting plan or method of election which provides for member districts, persons elected or appointed to be a member of the board of education of such school district shall reside in the member district corresponding to the member position to which such person is elected or appointed unless such person is a member at-large of the board of education. The member at-large may reside anywhere within the school district. Changes of member district territory and boundaries such that a member of a board of education no longer resides in the member district from which elected or appointed shall not shorten the term of such member. In the event a member of a board of education elected or appointed from a member district changes residence from one place to another within a school district, such that he or she no longer resides in the member district from which elected or appointed, such member shall nevertheless continue the term to its conclusion without such term being shortened. In the event a member of a board of education establishes residence outside the school district in which such member resided at the time of election, a vacancy in the membership of the board shall exist as of the date upon which the determination is made by the county election officer of the home county of such school district that a change of residence has occurred, and such member shall no longer be eligible to serve on the board of education of such school district.

History: L. 1970, ch. 140, § 4; L. 1974, ch. 163, §2; L. 1976, ch. 185, § 4; April 13.



25-2022b Excessive vacancies on boards of education; appointments made by governor.

25-2022b. Excessive vacancies on boards of education; appointments made by governor. Whenever the membership of any board of education shall by resignation, death, removal from office or otherwise be reduced to a number less than four (4), the governor shall appoint to such board of education sufficient members so that the membership of the board of education totals four (4). When the membership of such a board of education has been restored to four, such four members shall, within six (6) months, appoint members to fill the remaining vacancies in the manner provided in K.S.A. 25-2022. Members appointed under the authority of this section shall be appointed for the unexpired term in the manner provided in said K.S.A. 25-2022. Vacancies on a board of education subject to the provisions of this act shall be certified to the governor by the clerk of the board of education.

History: L. 1972, ch. 281, § 1; L. 1976, ch. 145, § 149; L. 1977, ch. 109, § 28; July 1.



25-2023 Oath of office; commencement of terms; length of terms.

25-2023. Oath of office; commencement of terms; length of terms. The term of office of each board member shall commence on the second Monday in January following the election. Each member elected shall qualify by filing an oath of office with the county election office. Each member elected to a board of education shall hold office until a successor is elected or appointed and qualified and shall serve for a term of four years.

History: L. 1968, ch. 59, § 32; L. 1974, ch. 164, § 1; L. 2015, ch. 88, § 48; July 1.



25-2024 Oath, where filed; notices by county election officer when filing is late.

25-2024. Oath, where filed; notices by county election officer when filing is late. Every person elected or appointed to be a member of a board of education of any school district shall, before entering upon the duties of such office, take and subscribe an oath or affirmation as specified in K.S.A. 54-106, and every such oath or affirmation shall be filed with the county election officer of the home county of the school district. In the event that any filing required by this section has not been so filed within thirty (30) days after a certificate of election has been issued therefor, the county election officer shall send a letter to the offending person, advising him that he has failed to qualify for office and quoting the provisions of this section. Thereupon, if the filing required by this section has not been made as herein required within sixty (60) days after such certificate of election was issued, the county election officer shall send a written notice thereof to the clerk of the board of education to which such candidate was elected.

History: L. 1970, ch. 140, § 3; July 1.






Article 21 CITY ELECTIONS

25-2101 Definitions; application of other laws.

25-2101. Definitions; application of other laws. As used in this act, the words and phrases set out in K.S.A. 25-2102 to 25-2106 shall have the meanings respectively ascribed to them unless the context requires a different meaning. Words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning in this act as is ascribed thereto in such act.

History: L. 1968, ch. 274, § 1; April 30.



25-2102 Definitions; primary and general elections; other.

25-2102. Definitions; primary and general elections; other. (a) "General election" means the elections held on the Tuesday succeeding the first Monday in November of both odd-numbered and even-numbered years, and in the case of special elections of any officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the elections held on the first Tuesday in August of both odd-numbered and even-numbered years.

(c) "District method" means the election of city officers where the city is divided into member districts or wards.

(d) "Election at large method" means the election of city officers without member districts or wards.

History: L. 1968, ch. 274, § 2; L. 1982, ch. 157, § 4; L. 2011, ch. 112, § 11; L. 2015, ch. 88, § 49; July 1.



25-2103 Definitions; city election.

25-2103. Definitions; city election. "City election" means the election of such city officers as are provided by law to be elected.

History: L. 1968, ch. 274, § 3; April 30.



25-2104 Definitions; question submitted election and county election officer.

25-2104. Definitions; question submitted election and county election officer. (a) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

(b) "County election officer" means the election commissioner in counties having an election commissioner, and the county clerk in counties which do not have an election commissioner.

History: L. 1968, ch. 274, § 4; April 30.



25-2105 Definitions; city officer.

25-2105. Definitions; city officer. "City office" or "city officer" means such city officers as are provided by law to be elected.

History: L. 1968, ch. 274, § 5; April 30.



25-2106 Definition of "filing deadline"; no withdrawal after deadline.

25-2106. Definition of "filing deadline"; no withdrawal after deadline. "Filing deadline" means the hour, date or time after which it is provided by law no person may become a candidate for election to public office. After the effective date of this act, no candidate shall be permitted to withdraw his candidacy after the filing deadline.

History: L. 1968, ch. 274, § 6; L. 1970, ch. 142, § 1; March 26.



25-2107 City elections; when held.

25-2107. City elections; when held. (a) The general election of city officers shall be held on the Tuesday following the first Monday in November of each odd-numbered and even-numbered years, if needed.

(b) A primary may be held on the first Tuesday in August of each odd-numbered and even-numbered year, if needed, as prescribed in K.S.A. 25-205 and 25-2108a, and amendments thereto.

History: L. 1968, ch. 274, § 7; L. 1969, ch. 191, § 2; L. 2015, ch. 88, § 50; July 1.



25-2108a Time of primary elections; no primary, when; write-in candidates.

25-2108a. Time of primary elections; no primary, when; write-in candidates. (a) There shall be a primary election of city officers on the first Tuesday in August of each odd-numbered and even-numbered year, if needed.

(b) In cities in which a district method of election is in effect, if there are more than three qualified candidates for any member district, the county election officer shall call, and there shall be held, a primary election in each such member district. The names of the two candidates receiving the greatest number of votes for any such member district at the primary election shall appear on the ballots in the general election. If there are three or fewer qualified candidates for any member district there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(c) In cities in which the election at large method of election is in effect, if there are more than three times the number of candidates as there are members to be elected, the county election officer shall call, and there shall be held, a primary election. The names of twice the number of candidates as there are members to be elected who received the greatest number of votes at the primary election shall appear on the ballots in the general election. If there are not more than three times the number of candidates as there are members to be elected there shall not be a primary election and the names of the candidates shall be placed on the ballots in the general election.

(d) On the ballots in general city elections, blank lines for the names of write-in candidates shall be printed at the end of the list of candidates for each different office. The number of blank lines for each elected office shall be equal to the number of candidates to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom such voter desires to vote for such office. No lines for write-in candidates shall appear on primary city election ballots.

History: L. 1976, ch. 186, § 1; L. 1982, ch. 157, § 5; L. 2008, ch. 165, § 3; L. 2011, ch. 112, § 12; L. 2015, ch. 88, § 51; July 1.

Revisor's Note:

Section was also amended by L. 2008, ch. 129, § 5, but that version was repealed by L. 2008, ch. 165, § 8.



25-2109 Filing deadline for candidates.

25-2109. Filing deadline for candidates. The filing deadline for all city elections shall be at 12 noon on June 1 as provided in K.S.A. 25-205, and amendments thereto.

History: L. 1968, ch. 274, § 9; L. 1973, ch. 161, § 2; L. 1982, ch. 157, § 6; L. 2015, ch. 88, § 52; July 1.



25-2110 Candidate for office elected at large; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions.

25-2110. Candidate for office elected at large; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions. (a) Any person desiring to become a candidate for city office elected at large shall file with the county election officer of the county in which the city is located, or of the county in which the greater population of the city is located if the city extends into more than one county, before the filing deadline, established in K.S.A. 25-205, and amendments thereto, a declaration of candidacy on a form furnished by the county election officer as specified by the secretary of state.

(b) The number of qualified electors of the city which must sign a nomination petition, shall be established by the city governing body by passage of an ordinance.

(c) Within three days from the date of the filing of a nomination petition or a declaration of intention to become a candidate for a city office elected at large, the county election officer shall determine the validity of such petition or declaration.

(d) If a nomination petition or declaration is found to be invalid, the county election officer shall notify the candidate on whose behalf the petition or declaration was filed that such nomination petition or declaration has been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

(e) All city elections shall be conducted by the county election officer of the county in which such city is located, or of the county in which the greater population of the city is located if the city extends into more than one county.

History: L. 1968, ch. 274, § 10; L. 1969, ch. 192, § 1; L. 1972, ch. 139, § 1; L. 1975, ch. 212, § 1; L. 1977, ch. 137, § 1; L. 1984, ch. 142, § 1; L. 2002, ch. 146, § 2; L. 2015, ch. 88, § 53; July 1.



25-2110a Candidates for office elected by district; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions.

25-2110a. Candidates for office elected by district; filing of petition or statement of candidacy; fee; elections conducted by county election officer; nomination petitions. (a) In cities of the first and second class, any person desiring to become a candidate for a city office elected from a district, shall file with the city clerk before the filing deadline a statement of such candidacy on a form furnished by the county election officer as specified by the secretary of state. The city clerk of any city upon receiving any filing under this section shall record the same and transmit it, together with the filing fee or petition herein provided, within three business days to the county election officer. In cities of the third class, any person desiring to become a candidate for a city office elected from a district, shall file with the county election officer of the county in which the city is located, or in the county in which the greater population of the city is located if the city extends into more than one county, or the city clerk, before the filing deadline, a statement of candidacy on a form furnished by the county election officer as specified by the secretary of state.

(b) In cities having a population of less than 5,000, each such filing shall be accompanied by a filing fee of $5 or, in lieu of such filing fee, by a petition signed by 25 qualified electors of the council district or by a number of such qualified electors of the district equal to not less than 10% of the ballots cast in the district at the last general city election, whichever is less.

(c) In cities having a population of not less than 5,000 nor more than 100,000, each such filing shall be accompanied by a filing fee of $10 or, in lieu of such filing fee, by a petition signed by 50 qualified electors of the council district or by a number of such qualified electors of the district equal to not less than 1% of the ballots cast in the district at the last general city election, whichever is less.

(d) In cities having a population of more than 100,000, each such filing shall be accompanied by a filing fee of $50; or, in lieu of such filing fee, by a petition signed by 100 qualified electors of the council district or by a number of qualified electors of the district equal to 1% of the ballots cast in the district at the last general city election, whichever is less.

(e) Within three days from the date of the filing of a nomination petition or declaration of intention to become a candidate for a city office elected from a district, the county election officer shall determine the validity of such petition or declaration.

(f) If a nomination petition or declaration is found to be invalid, the county election officer shall notify the candidate on whose behalf the petition or declaration was filed that such nomination petition or declaration has been found to be invalid and the reason for the finding. Such candidate may make objection to the finding of invalidity by the county election officer in accordance with K.S.A. 25-308, and amendments thereto.

(g) All city elections shall be conducted by the county election officer of the county in which such city is located, or of the county in which the greater population of the city is located if the city extends into more than one county.

History: L. 1977, ch. 137, § 2; L. 1984, ch. 142, § 2; L. 2002, ch. 146, § 3; July 1.



25-2111 Time of opening and closing polls.

25-2111. Time of opening and closing polls. At all city elections the polls shall open at 7:00 a.m. and close at 7:00 p.m., unless different hours are set and publicly announced by the county election officer. In the event that different hours are so set, the polls shall be open at least twelve (12) continuous hours commencing not earlier than 6:00 a.m. and ending not later than 8:00 p.m. The secretary of state shall adopt rules and regulations specifying the time and manner of setting and announcing any change of hours under authority of this section.

History: L. 1968, ch. 274, § 11; April 30.



25-2112 Notice of city officers' election not required; question submitted elections.

25-2112. Notice of city officers' election not required; question submitted elections. No notice of any city election of any city officer shall be required. Notices of bond elections and other question submitted elections held on the same day as either a city primary election or city general election shall be prepared and published as provided in K.S.A. 25-105, by the county election officer.

History: L. 1968, ch. 274, § 12; L. 1975, ch. 204, § 6; July 1.



25-2113 Elections, nonpartisan or partisan; application of other laws.

25-2113. Elections, nonpartisan or partisan; application of other laws. City elections shall be nonpartisan or partisan as determined by the governing body and shall be conducted in accordance with chapter 25 of the Kansas Statutes Annotated, and amendments thereto. Laws applicable to elections occurring at the same time as city elections shall apply to city elections to the extent that the same are not in conflict with the provisions of this act.

History: L. 1968, ch. 274, § 13; L. 2015, ch. 88, § 54; July 1.



25-2114 Correlation of city elections with other elections.

25-2114. Correlation of city elections with other elections. Primary and general city elections shall be conducted jointly with other elections held at the same time insofar as is practicable. Any election officer having responsibility for any other such election shall cooperate with the election officer of the city election, and if a difference arises which cannot be agreed upon, determination of the difference shall be made by the county election officer, unless such difference involves a question the determination of which is provided by law to be made by the secretary of state. If under the provisions of this act one election officer is required to make determination of a matter and under any other statute a different election officer is required to make determination of the same issue, the two (2) election officers shall agree upon determination of such matter, or if they do not agree, either may submit the matter for determination to the secretary of state whose decision on such matter shall be final and conclusive.

History: L. 1968, ch. 274, § 14; April 30.



25-2115 Order of candidates' names on ballots.

25-2115. Order of candidates' names on ballots. Names of candidates appearing on the ballots in primary and general city elections shall be listed and as provided in K.S.A. 25-212 and 25-610, and amendments thereto.

History: L. 1968, ch. 274, § 26; L. 2015, ch. 88, § 55; July 1.



25-2116 Write-in candidates, when.

25-2116. Write-in candidates, when. (a) No blank lines for write-in candidates shall appear on primary city election ballots.

(b) On the ballots in general city elections, blank lines for the name of write-in candidates shall be printed at the end of the list of candidates for each different office equal to the number to be elected thereto. The purpose of such blank lines shall be to permit the voter to insert the name of any person not printed on the ballot for whom he desires to vote for such office.

History: L. 1968, ch. 274, § 49; April 30.



25-2117 Vacancies in certain elective city offices; appointment by governing body.

25-2117. Vacancies in certain elective city offices; appointment by governing body. Whenever any vacancy occurs in any elective city office, and no other provision is made by law for filling such vacancy, the vacancy shall be filled by appointment by the governing body of the city, or the remaining member or members of such governing body. A majority of the members of the governing body then in office shall be sufficient for approval of any such appointment.

History: L. 1969, ch. 191, § 1; May 1.



25-2118 Certification of city offices to be filled.

25-2118. Certification of city offices to be filled. The city clerk shall certify to the county election officer a list of all city offices to be voted upon at each city election not later than May 1 of every year that such city has a city election.

History: L. 1972, ch. 140, § 1; L. 2015, ch. 88, § 56; July 1.



25-2119 Ballots for city elections, preparation.

25-2119. Ballots for city elections, preparation. Ballots for primary and general city elections shall be prepared in such manner that each voter is instructed to vote for the same number of candidates as the number of positions to be filled, for which the voter is qualified to vote. When the voter may vote for more than one candidate, such instruction shall also specify that the voter may vote for fewer than the total number for which the voter is qualified to vote. Failure to vote for the maximum number of candidates for positions as the voter is qualified to vote for shall not invalidate the ballot nor that portion of the ballot and votes for candidates fewer than the number directed shall be counted.

History: L. 1972, ch. 140, § 2; L. 1979, ch. 109, § 3; July 1.



25-2120 Certification of election results; commencement of terms; oath of office.

25-2120. Certification of election results; commencement of terms; oath of office. The county election officer who conducts the city election shall promptly certify to the city governing body the determination of election results made by the county board of canvassers. The term of office shall commence on the second Monday in January following certification of the election.

Every person elected or appointed to city office, before entering upon the duties of such office, shall take and subscribe an oath or affirmation as specified in K.S.A. 54-106, and amendments thereto, and every such oath or affirmation shall be filed with the city clerk.

History: L. 1972, ch. 140, § 3; L. 2015, ch. 88, § 57; July 1.






Article 21a MUNICIPAL ELECTIONS, TIMING

25-21a01 Municipalities; timing of elections; term of office adjustments; filing fees; municipality defined.

25-21a01. Municipalities; timing of elections; term of office adjustments; filing fees; municipality defined. (a) On and after January 1, 2017, all primary elections for members of the governing body and other elected officials of any municipality shall be held on the first Tuesday in August of 2017 and on such date thereafter of odd-numbered years, and all general elections for members of the governing body and other elected officials of any municipality shall be held on the Tuesday succeeding the first Monday in November of 2017 of odd-numbered years and on such date thereafter.

(b) The term of members of governing bodies and other elected officials of any municipality that would expire at any time in 2017 shall expire on the second Monday in January of 2018, when newly elected members of the governing body and other newly elected officials shall take office.

(c) The governing body of the municipality shall establish by ordinance or resolution terms of office of elected officials to comply with this act.

(d) Primary elections for any municipality shall be conducted as provided in K.S.A. 25-202, and amendments thereto. A primary election shall only be required as provided in K.S.A. 25-2021 and 25-2108a, and amendments thereto, or as otherwise required by law.

(e) The filing deadline for all candidates for any municipality, unless otherwise provided by law, shall be as provided in K.S.A. 25-205, and amendments thereto.

(f) Any person who meets the qualifications for the office sought may become a candidate for municipal office by filing a declaration of intent to become a candidate with the county election officer accompanied by a filing fee of $20.

(g) "Municipality" means: (1) Any city, consolidated city-county created under K.S.A. 12-340 et seq., and amendments thereto, and K.S.A. 2016 Supp. 12-360 et seq., and amendments thereto, school district, any board of public utilities created under K.S.A. 13-1220 et seq., and amendments thereto, community college, drainage district, extension district created under K.S.A. 2-623 et seq., and amendments thereto, irrigation district, improvement district created under K.S.A. 19-2753 et seq., and amendments thereto, water district created under K.S.A. 19-3501 et seq., and amendments thereto, and hospital district created under K.S.A. 80-2501 et seq., and amendments thereto.

(2) The term does not include any special district where the election of members of the governing body is conducted at a meeting of the special district.

(h) Cities and hospital districts may provide for elections of elected officials in even-numbered years in order to provide for staggered terms of office or for three-year terms of office for elected officials.

History: L. 2015, ch. 88, § 7; L. 2016, ch. 55, § 2; July 1.



25-21a02 Municipal elections; date change; public information program, secretary of state duties.

25-21a02. Municipal elections; date change; public information program, secretary of state duties. (a) The secretary of state shall develop a public information program to inform the public generally of changes made as a result of moving spring elections to fall elections. Such public information program shall include, at a minimum, the explanation of which public office elections are being transferred from spring to fall elections. The program shall include the use of advertisements and public service announcements as well as posting of information on the opening pages of the official internet websites of the secretary of state and county election officers. The secretary of state and county election officers shall develop dedicated websites to provide voter education and sample ballots for elections.

(b) The county election officers in consultation with the secretary of state shall develop ways to reduce the ballot length and expedite the voting process on election days.

History: L. 2015, ch. 88, § 14; July 1.



25-21a03 Primary and general municipal election ballot styles; procedures; candidate filing procedures, deadlines; secretary of state duties; rules and regulations.

25-21a03. Primary and general municipal election ballot styles; procedures; candidate filing procedures, deadlines; secretary of state duties; rules and regulations. (a) The secretary of state shall develop the style and form of the official primary ballot and the official general election ballot for municipal offices.

(b) The declaration of intent to become a candidate shall be prescribed by the secretary of state. The declarations shall be filed with the county election officer not later than 12 noon, June 1, prior to the primary election in both even-numbered and odd-numbered years, or if such date falls on a Saturday, Sunday or holiday, then before 12 noon of the next day that is not a Saturday, Sunday or holiday.

(c) For municipalities where a primary election is not authorized or otherwise required by law, the declaration of intent to become a candidate shall be filed with the county election officer not later than 12 noon, September 1, prior to the general election in odd-numbered years, or if such date falls on a Saturday, Sunday or holiday, then before 12 noon of the next day that is not a Saturday, Sunday or holiday.

(d) The secretary of state shall establish primary election procedures for primary elections for municipalities.

(e) The secretary of state shall establish general election procedures for general elections for municipalities.

(f) County election officers shall conduct municipal elections in odd-numbered years and elections in even-numbered years if needed.

(g) The secretary of state shall adopt rules and regulations to implement this section on or before July 1, 2016.

History: L. 2015, ch. 88, § 15; July 1.



25-21a04 Citation of act.

25-21a04. Citation of act. K.S.A. 2016 Supp. 12-184a, 25-21a01, 25-21a02, 25-21a03, 25-21a04 and 25-2703a, and amendments thereto, may be cited as and shall be known as the help Kansas vote act.

History: L. 2015, ch. 88, § 16; July 1.






Article 22 ELECTION EXPENSE APPORTIONMENT

25-2201 Expenses subject to apportionment; payment by county; reimbursement; basis for apportionment.

25-2201. Expenses subject to apportionment; payment by county; reimbursement; basis for apportionment. (a) Election expenses of all primary, general and question submitted elections which are township, city, school or community junior college elections shall be paid by the boards of county commissioners of the respective counties. Election expenses of all public special districts for which it is provided by law that the county election officer, county clerk, or county election commissioner is to conduct the election, shall be paid by the boards of county commissioners of the respective counties, and the provisions of this act shall apply thereto in the same manner as the same apply to township, city, school, and community junior colleges.

(b) The direct expenses of any primary, general and question submitted elections which are township, city, school or community junior college elections, except for any such election held on a day when every registered voter in the county is authorized to vote at one election or another, shall be reimbursed to the county by the township, city, school or community junior college district for which such expenses are incurred. Indirect expenses of such elections shall not be reimbursed to the county. All costs of publication of notices of election shall be reimbursed to the county by the township, city, school district or community junior college to which the notice applies.

(c) Whenever reimbursement to the county is required under subsection (b), the direct expenses of any election held at the same time and in the same area as an election for another subdivision of government shall be apportioned among the subdivisions of government for which such expenses are incurred, in equal proportions. In the event that the subdivisions of government sharing the expense of an election are not coextensive in territory, the subdivision of government which does not extend into a particular area shall not share in the expense of the voting place for such area.

History: L. 1968, ch. 53, § 1; L. 1973, ch. 164, § 1; L. 1974, ch. 165, § 1; March 22.



25-2201a Election expenses; tax levy, use of proceeds.

25-2201a. Election expenses; tax levy, use of proceeds. Annually any county may make a tax levy on the taxable tangible property in the county in an amount not greater than the amount necessary to pay the direct expense of elections which the county is required to pay and for which the county is not reimbursed under the provisions of subsection (b) of K.S.A. 25-2201, and amendments thereto, and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. If a petition signed by 5% of the registered voters of any county is filed with the county election officer on or before July 10, 1974, requesting an election be held to determine whether the tax levy authorized by this section shall be permitted in such county, the county election officer shall hold a special question submitted election on the first Tuesday in August of 1974, in such county. The proposition shall be stated on the ballot as follows:

"Shall the board of county commissioners be authorized to make an annual tax levy on the taxable tangible property in the county to pay the direct expenses of certain elections of other subdivisions of governments as required by law."

If a majority of those voting on such question submitted are in favor of the proposition such county may in 1974 and thereafter immediately make the levy authorized in this section. If a majority of those voting on such question are against the proposition, and the board of county commissioners has theretofore included in its adopted budget any amount under authority of this section, such adopted budget and the tax levy therefor shall be reduced in an amount equal to the amount so budgeted, and no tax levy under this section shall be made in such county in 1974 or thereafter.

History: L. 1974, ch. 165, § 2; L. 1979, ch. 52, § 139; L. 1990, ch. 66, § 38; May 31.



25-2202 Apportionment by county election officer; application of rules and regulations.

25-2202. Apportionment by county election officer; application of rules and regulations. The county election officer shall make the original apportionment of election expenses among the subdivisions of government responsible therefor and shall submit the same to the respective governing bodies of such subdivisions. Such apportionment shall be made in accordance with the provisions of this act and any rules and regulations of the state election board applicable thereto.

History: L. 1968, ch. 53, § 2; March 19.



25-2203 State election board; membership; duties; rules and regulations.

25-2203. State election board; membership; duties; rules and regulations. (a) There is hereby established the state election board, the members of which shall be the lieutenant governor, the secretary of state and the attorney general. The state election board shall meet on the call of the secretary of state.

(b) The state election board shall:

(1) Adopt rules and regulations for determination of apportionment of election expenses among the subdivisions of government. Such rules and regulations shall identify and define the election expenses which are direct and those which are indirect, or shall define sufficient means of making determination thereof;

(2) assess information provided by any applicant for voter registration as evidence of citizenship pursuant to K.S.A. 25-2309(m), and amendments thereto; and

(3) make such additional rules and regulations as it deems advisable relating to payment of election expenses.

History: L. 1968, ch. 53, § 3; L. 1974, ch. 364, § 3; L. 2011, ch. 56, § 7; Jan. 1, 2012.



25-2204 Appeal to state election board; effect of determination of appeal; enforcement.

25-2204. Appeal to state election board; effect of determination of appeal; enforcement. In the event that any subdivision of government receives a statement of apportionment of election expense from a county election officer and is aggrieved thereby, the governing body of such subdivision of government may within thirty (30) days after the receipt of such statement appeal to the state election board specifying such changes as it believes should be made in such statement. In accordance with its rules and regulations, the state election board shall receive and determine such appeal, with or without hearing, and issue an order confirming the statement as made or providing that certain changes be made in the statement. The determination of the state election board of any appeal under the provisions of this section shall be conclusive, and shall be the exclusive remedy in such cases. Mandamus action may be maintained to enforce any order of the state election board.

History: L. 1968, ch. 53, § 4; March 19.



25-2205 Definitions; adoption by reference.

25-2205. Definitions; adoption by reference. Words and terms used in this act have the same meaning as is ascribed thereto in other acts of the legislature at which this act is passed.

History: L. 1968, ch. 53, § 5; March 19.






Article 23 REGISTRATION OF VOTERS

25-2301 Proof of right of suffrage.

25-2301. Proof of right of suffrage. Citizens who are entitled to the right of suffrage shall be ascertained as provided in this act, except as is otherwise provided in K.S.A. 25-1215 et seq. and 25-1801 et seq. The provisions of this act are of statewide importance and concern.

History: L. 1968, ch. 55, § 1; April 30.



25-2302 Duty of qualified voters to register; evidence of right to vote.

25-2302. Duty of qualified voters to register; evidence of right to vote. It is the duty of all legally qualified voters to register to vote. Such registration, when made as provided in this act, shall entitle such voters to vote, if otherwise legally qualified. Such registration, if the same meets the requirements of this act, shall be prima facie evidence of the right of such voters to vote at any election held in the voting district where such voter resides.

History: L. 1968, ch. 55, § 2; L. 1971, ch. 132, § 1; July 1.



25-2302d Late registration by recently discharged federal service people; certificate; filing with election board.

25-2302d. Late registration by recently discharged federal service people; certificate; filing with election board. An elector who was a person in federal service within the meaning of K.S.A. 25-1214, and amendments thereto, and whose status in such federal service has been terminated by discharge from the armed forces, by separation from the merchant marine, or by termination of service or employment outside the territorial limits of the United States, too late to enable such person to register at the time when and place where registration is required, shall be entitled to register for the purpose of voting only at the next ensuing election after such discharge, separation, or termination of employment, as herein provided. Such elector shall execute and file with the county election officer of the county of his residence, not later than 12:00 o'clock noon on the day before the election, an affidavit in form to be prescribed by the secretary of state, establishing the eligibility of such elector to register under this section. The county election officer shall provide to the person registering under the provisions of this section a certificate stating the precinct in which he is entitled to vote, which shall be presented to and filed with the election board of that precinct at the time of voting.

History: L. 1972, ch. 142, § 1; July 1.



25-2303 County election officer designated; deputy county election officers, appointment; voter registration agency; definition of terms.

25-2303. County election officer designated; deputy county election officers, appointment; voter registration agency; definition of terms. (a) The officer responsible for administering the provisions of this act shall be the county election officer. "County election officer" means the election commissioner in counties having an election commissioner, and the county clerk in counties which do not have an election commissioner. Words and terms defined in chapter 406 of the laws of 1968 shall have the same meaning in this act as is ascribed thereto in such act, unless inconsistent with the provisions of this act.

(b) "Voter registration agency" means any office in the state, other than an office of the division of motor vehicles, that provides public assistance, that provides state-funded programs primarily engaged in providing services to persons with disabilities, recruitment offices of the armed forces, and the office of the city clerk in any city of the first or second class. A voter registration agency shall provide voter registration services to persons who apply for the agency's services or assistance, and upon completion of each recertification, renewal or change of address form.

(c) Deputy county election officers shall maintain records and perform duties under the provisions of this act only in the manner prescribed by the county election officer. County election officers may appoint such deputy county election officers as deemed appropriate, including, but not limited to, the city clerk of any city, personnel in any public high school, any public library or public institution of higher education, in addition to those required to be appointed under the provisions of subsection (b).

History: L. 1968, ch. 55, § 3; L. 1983, ch. 125, § 12; L. 1996, ch. 187, § 6; Apr. 25.



25-2304 Registration books; centralized voter registration database; requirements; rules and regulations.

25-2304. Registration books; centralized voter registration database; requirements; rules and regulations. (a) The county election officer shall maintain registration books to register all citizens entitled to be registered by such county election officer under the provisions of this act. Such registration books may be in such form as may be authorized by the secretary of state.

The secretary of state shall prescribe by rules and regulations adopted as provided by law suitable provisions to assure the reasonable safety and reliability of registration books and applications for registration. Such rules and regulations may make specific provisions relating to any one or more of the types of registration books authorized by the secretary of state.

(b) The secretary of state shall establish a centralized voter registration database. Such database shall include all necessary voter registration information from every county within the state of Kansas. The secretary of state shall include in such database a list of active voters and a separate list of voters who have failed to vote at two consecutive state or national general elections or who have failed to respond to a confirmation notice sent pursuant to subsection (e) of K.S.A. 25-2316c, and amendments thereto.

(c) County election officers shall maintain voter registration records as required by law and transmit data in the manner prescribed by rules and regulations adopted pursuant to this section.

(d) The secretary of state shall adopt rules and regulations to insure the reasonable safety and reliability of the information contained in the central voter registration database and voter lists required by this section and to prescribe the type of data, the frequency, and the manner in which it is transferred to such central location.

History: L. 1968, ch. 55, § 4; L. 1990, ch. 125, § 1; L. 2001, ch. 128, § 11; July 1.



25-2305 Same; items to be included.

25-2305. Same; items to be included. The registration books shall contain the following information as to each voter who is registered: Name, date of registration and residence. Residence shall be specified by number and street, if any, and otherwise in such appropriate form as is determined by the county election officer in accordance with applicable rules and regulations of the secretary of state. If the person registered is under the age of eighteen (18) years at the time of registration, the registration books shall temporarily show the date when such person will reach the age of eighteen (18) years.

History: L. 1968, ch. 55, § 5; L. 1972, ch. 141, § 1; July 1.



25-2306 Registration by persons under eighteen; minimum age to vote.

25-2306. Registration by persons under eighteen; minimum age to vote. The application for registration shall include a statement by the applicant that he will have reached the age of eighteen (18) years before the next statewide general election. No person may vote at any election until he has reached the age of eighteen (18) years.

History: L. 1968, ch. 55, § 6; L. 1972, ch. 141, § 2; July 1.



25-2307 Administration of oaths.

25-2307. Administration of oaths. County election officers and deputy county election officers are authorized to administer oaths for the examination of applicants for registration or for any other matters relating to the administration of their duties.

History: L. 1968, ch. 55, § 7; April 30.



25-2309 Application for registration; registration agencies; limitations on public inspection of registrations; registration citizenship requirements; election board citizenship hearings; unsatisfactory evidence of citizenship; sworn affidavits; rules and regulations.

25-2309. Application for registration; registration agencies; limitations on public inspection of registrations; registration citizenship requirements; election board citizenship hearings; unsatisfactory evidence of citizenship; sworn affidavits; rules and regulations. (a) Any person may apply in person, by mail, through a voter registration agency, or by other delivery to a county election officer to be registered. Such application shall be made on: (1) A form approved by the secretary of state, which shall be provided by a county election officer or chief state election official upon request in person, by telephone or in writing; or (2) the national mail voter registration form issued pursuant to federal law.

Such application shall be signed by the applicant under penalty of perjury and shall contain the original signature of the applicant or the computerized, electronic or digitized transmitted signature of the applicant. A signature may be made by mark, initials, typewriter, print, stamp, symbol or any other manner if by placing the signature on the document the person intends the signature to be binding. A signature may be made by another person at the voter's direction if the signature reflects such voter's intention.

(b) Applications made under this section shall give voter eligibility requirements and such information as is necessary to prevent duplicative voter registrations and enable the relevant election officer to assess the eligibility of the applicant and to administer voter registration, including, but not limited to, the following data to be kept by the relevant election officer as provided by law:

(1) Name;

(2) place of residence, including specific address or location, and mailing address if the residence address is not a permissible postal address;

(3) date of birth;

(4) sex;

(5) the last four digits of the person's social security number or the person's full driver's license or nondriver's identification card number;

(6) telephone number, if available;

(7) naturalization data (if applicable);

(8) if applicant has previously registered or voted elsewhere, residence at time of last registration or voting;

(9) when present residence established;

(10) name under which applicant last registered or voted, if different from present name;

(11) an attestation that the applicant meets each eligibility requirement;

(12) a statement that the penalty for submission of a false voter registration application is a maximum presumptive sentence of 17 months in prison;

(13) a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes;

(14) a statement that if an applicant does register to vote, the office to which a voter registration application is submitted will remain confidential and will be used only for voter registration purposes;

(15) boxes for the applicant to check to indicate whether the applicant is or is not a citizen of the United States, together with the question "Are you a citizen of the United States of America?";

(16) boxes for the county election officer or chief state election official to check to indicate whether the applicant has provided with the application the information necessary to assess the eligibility of the applicant, including such applicant's United States citizenship;

(17) boxes for the applicant to check to indicate whether or not the applicant will be 18 years of age or older on election day, together with the question "Will you be 18 years of age on or before election day?";

(18) in reference to paragraphs (15) and (17) the statement "If you checked 'no' in response to either of these questions, do not complete this form.";

(19) a statement that the applicant shall be required to provide identification when voting; and

(20) political party affiliation declaration, if any. An applicant's failure to make a declaration will result in the applicant being registered as an unaffiliated voter.

If the application discloses any previous registration in any other county or state, as indicated by paragraph (8) or (10), or otherwise, the county election officer shall upon the registration of the applicant, give notice to the election official of the place of former registration, notifying such official of applicant's present residence and registration, and authorizing cancellation of such former registration. This section shall be interpreted and applied in accordance with federal law. No eligible applicant whose qualifications have been assessed shall be denied registration.

(c) Any person who applies for registration through a voter registration agency shall be provided with, in addition to the application under subsection (b), a form which includes:

(1) The question "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(2) a statement that if the applicant declines to register to vote, this decision will remain confidential and be used only for voter registration purposes;

(3) a statement that if the applicant does register to vote, information regarding the office to which the application was submitted will remain confidential and be used only for voter registration purposes; and

(4) if the agency provides public assistance: (i) The statement "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(ii) boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote, together with the statement "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(iii) the statement "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(iv) the statement "If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with the Kansas Secretary of State."

(d) If any person, in writing, declines to register to vote, the voter registration agency shall maintain the form prescribed by subsection (c).

(e) A voter registration agency shall transmit the completed registration application to the county election officer not later than five days after the date of acceptance. Upon receipt of an application for registration, the county election officer shall send, by nonforwardable mail, a notice of disposition of the application to the applicant at the postal delivery address shown on the application. If a notice of disposition is returned as undeliverable, a confirmation mailing prescribed by K.S.A. 25-2316c, and amendments thereto, shall occur.

(f) If an application is received while registration is closed, such application shall be considered to have been received on the next following day during which registration is open.

(g) A person who completes an application for voter registration shall be considered a registered voter when the county election officer adds the applicant's name to the county voter registration list.

(h) Any registered voter whose residence address is not a permissible postal delivery address shall designate a postal address for registration records. When a county election officer has reason to believe that a voter's registration residence is not a permissible postal delivery address, the county election officer shall attempt to determine a proper mailing address for the voter.

(i) Any registered voter may request that such person's residence address be concealed from public inspection on the voter registration list and on the original voter registration application form. Such request shall be made in writing to the county election officer, and shall specify a clearly unwarranted invasion of personal privacy or a threat to the voter's safety. Upon receipt of such a request, the county election officer shall take appropriate steps to ensure that such person's residence address is not publicly disclosed. Nothing in this subsection shall be construed as requiring or authorizing the secretary of state to include on the voter registration application form a space or other provision on the form that would allow the applicant to request that such applicant's residence address be concealed from public inspection.

(j) No application for voter registration shall be made available for public inspection or copying unless the information required by subsection (b)(5) has been removed or otherwise rendered unreadable.

(k) If an applicant fails to answer the question prescribed in subsection (b)(15), the county election officer shall send the application to the applicant at the postal delivery address given on the application, by nonforwardable mail, with a notice of incompleteness. The notice shall specify a period of time during which the applicant may complete the application in accordance with K.S.A. 25-2311, and amendments thereto, and be eligible to vote in the next election.

(l) The county election officer or secretary of state's office shall accept any completed application for registration, but an applicant shall not be registered until the applicant has provided satisfactory evidence of United States citizenship. Evidence of United States citizenship as required in this section will be satisfied by presenting one of the documents listed in subsections (l)(1) through (l)(13) in person at the time of filing the application for registration or by including a photocopy of one of the following documents with a mailed registration application. After a person has submitted satisfactory evidence of citizenship, the county election officer shall indicate this information in the person's permanent voter file. Evidence of United States citizenship shall be satisfied by providing one of the following, or a legible photocopy of one of the following documents:

(1) The applicant's driver's license or nondriver's identification card issued by the division of vehicles or the equivalent governmental agency of another state within the United States if the agency indicates on the applicant's driver's license or nondriver's identification card that the person has provided satisfactory proof of United States citizenship;

(2) the applicant's birth certificate that verifies United States citizenship to the satisfaction of the county election officer or secretary of state;

(3) pertinent pages of the applicant's United States valid or expired passport identifying the applicant and the applicant's passport number, or presentation to the county election officer of the applicant's United States passport;

(4) the applicant's United States naturalization documents or the number of the certificate of naturalization. If only the number of the certificate of naturalization is provided, the applicant shall not be included in the registration rolls until the number of the certificate of naturalization is verified with the United States bureau of citizenship and immigration services by the county election officer or the secretary of state, pursuant to 8 U.S.C. § 1373(c);

(5) other documents or methods of proof of United States citizenship issued by the federal government pursuant to the immigration and nationality act of 1952, and amendments thereto;

(6) the applicant's bureau of Indian affairs card number, tribal treaty card number or tribal enrollment number;

(7) the applicant's consular report of birth abroad of a citizen of the United States of America;

(8) the applicant's certificate of citizenship issued by the United States citizenship and immigration services;

(9) the applicant's certification of report of birth issued by the United States department of state;

(10) the applicant's American Indian card, with KIC classification, issued by the United States department of homeland security;

(11) the applicant's final adoption decree showing the applicant's name and United States birthplace;

(12) the applicant's official United States military record of service showing the applicant's place of birth in the United States; or

(13) an extract from a United States hospital record of birth created at the time of the applicant's birth indicating the applicant's place of birth in the United States.

(m) If an applicant is a United States citizen but does not have any of the documentation listed in this section as satisfactory evidence of United States citizenship, such applicant may submit any evidence that such applicant believes demonstrates the applicant's United States citizenship.

(1) Any applicant seeking an assessment of evidence under this subsection may directly contact the elections division of the secretary of state by submitting a voter registration application or form as described by this section and any supporting evidence of United States citizenship. Upon receipt of this information, the secretary of state shall notify the state election board, as established under K.S.A. 25-2203, and amendments thereto, that such application is pending.

(2) The state election board shall give the applicant an opportunity for a hearing and an opportunity to present any additional evidence to the state election board. Notice of such hearing shall be given to the applicant at least five days prior to the hearing date. An applicant shall have the opportunity to be represented by counsel at such hearing.

(3) The state election board shall assess the evidence provided by the applicant to determine whether the applicant has provided satisfactory evidence of United States citizenship. A decision of the state election board shall be determined by a majority vote of the election board.

(4) If an applicant submits an application and any supporting evidence prior to the close of registration for an election cycle, a determination by the state election board shall be issued at least five days before such election date.

(5) If the state election board finds that the evidence presented by such applicant constitutes satisfactory evidence of United States citizenship, such applicant will have met the requirements under this section to provide satisfactory evidence of United States citizenship.

(6) If the state election board finds that the evidence presented by an applicant does not constitute satisfactory evidence of United States citizenship, such applicant shall have the right to appeal such determination by the state election board by instituting an action under 8 U.S.C. § 1503. Any negative assessment of an applicant's eligibility by the state election board shall be reversed if the applicant obtains a declaratory judgment pursuant to 8 U.S.C. § 1503, demonstrating that such applicant is a national of the United States.

(n) Any person who is registered in this state on the effective date of this amendment to this section is deemed to have provided satisfactory evidence of citizenship and shall not be required to resubmit evidence of citizenship.

(o) For purposes of this section, proof of voter registration from another state is not satisfactory evidence of United States citizenship.

(p) A registered Kansas voter who moves from one residence to another within the state of Kansas or who modifies such voter's registration records for any other reason shall not be required to submit evidence of United States citizenship.

(q) If evidence of citizenship is deemed to be unsatisfactory due to an inconsistency between the document submitted as evidence and the name or sex provided on the application for registration, such applicant may sign an affidavit:

(1) Stating the inconsistency or inconsistencies related to the name or sex, and the reason therefor; and

(2) swearing under oath that, despite the inconsistency, the applicant is the individual reflected in the document provided as evidence of citizenship. However, there shall be no inconsistency between the date of birth on the document provided as evidence of citizenship and the date of birth provided on the application for registration. If such an affidavit is submitted by the applicant, the county election officer or secretary of state shall assess the eligibility of the applicant without regard to any inconsistency stated in the affidavit.

(r) All documents submitted as evidence of citizenship shall be kept confidential by the county election officer or the secretary of state and maintained as provided by Kansas record retention laws. The provisions of this subsection shall expire on July 1, 2021, unless the legislature reviews and reenacts this provision prior to July 1, 2021.

(s) The secretary of state may adopt rules and regulations in order to implement the provisions of this section.

(t) Nothing in this section shall prohibit an applicant from providing, or the secretary of state or county election officer from obtaining satisfactory evidence of United States citizenship, as described in subsection (1), at a different time or in a different manner than an application for registration is provided, as long as the applicant's eligibility can be adequately assessed by the secretary of state or county election officer as required by this section.

History: L. 1968, ch. 55, § 9; L. 1972, ch. 141, § 3; L.1976, ch. 181, § 7; L. 1980, ch. 112, § 1; L. 1982, ch. 154, § 3; L. 1996, ch. 187, § 7; L. 1997, ch. 124, § 13; L. 1999, ch. 105, § 2; L. 2000, ch. 56, § 3; L. 2001, ch. 42, § 1; L. 2001, ch. 211, § 6; L. 2004, ch. 93, § 4; L. 2011, ch. 56, § 8; L. 2016, ch. 82, § 6; July 1.



25-2309a Mailing of registration forms; envelope required.

25-2309a. Mailing of registration forms; envelope required. All mail registration forms utilized by the county election officer shall be transmitted in envelopes in order to protect the privacy of the registrant.

History: L. 1976, ch. 181, § 13; May 8.



25-2309b Signature cards for voter registration records; request for current signature card.

25-2309b. Signature cards for voter registration records; request for current signature card. (a) The county election officer may request that any registered voter whose signature does not appear in registration records sign and submit a signature card on a form prescribed by the secretary of state to be included with the voter's registration records.

(b) If a county election officer determines that the reliability of the registration records require a current signature of any voter, or if a registered voter's signature becomes subject to verification by the county election officer, and a similar signature is not on file for such voter, the county election officer may request that the voter sign and submit a current signature card, on a form prescribed by the secretary of state, to be included with the voter's registration records.

History: L. 1982, ch. 154, § 5; April 29.



25-2309c Notices and official mailings; mailing address.

25-2309c. Notices and official mailings; mailing address. Unless otherwise specifically provided, whenever any notice or other official mailing is required to be mailed to a registered voter at the place of residence specified in the registration books, such notice shall be addressed to the current mailing address of that voter as it appears in the registration records and shall be sent by nonforwardable first-class mail.

History: L. 1982, ch. 154, § 6; L. 1988, ch. 120, § 1; L. 1996, ch. 187, § 8; Apr. 25.



25-2310 Publication of registration times and places and information for mail registration.

25-2310. Publication of registration times and places and information for mail registration. County election officers shall cause publication, in a newspaper having general circulation in the county of the county election officer, of a notice of places and dates for registration and the closing thereof before each election. Such notice also shall give information for registration by mail. Such notice shall be given in such form and at such time or times as is specified by rules and regulations of the secretary of state.

History: L. 1968, ch. 55, § 10; L. 1976, ch. 181, § 8; May 8.



25-2311 Opening and closing of registration; when required; certification of number of registered voters in precincts to secretary of state.

25-2311. Opening and closing of registration; when required; certification of number of registered voters in precincts to secretary of state. (a) County election officers shall provide for the registration of voters at one or more places on all days except the following:

(1) Days when the main offices of the county government are closed for business, except as is otherwise provided by any county election officer under the provisions of K.S.A. 25-2312, and amendments thereto;

(2) days when the main offices of the city government are closed for business, in the case of deputy county election officers who are city clerks except as is otherwise provided by any county election officer under the provisions of K.S.A. 25-2312, and amendments thereto;

(3) the 20 days preceding the day of primary and general elections;

(4) the 20 days preceding the day of any election other than one specified in this subsection; and

(5) the day of any question submitted election.

(b) For the purposes of this section in counting days that registration books are to be closed, all of the days including Sunday and legal holidays shall be counted.

(c) The secretary of state shall notify every county election officer of the dates when registration shall be closed preceding primary and general elections. The days so specified by the secretary of state shall be conclusive. Such notice shall be given by the secretary of state by mail at least 60 days preceding every primary and general election.

(d) The last days before closing of registration books as directed by the secretary of state under subsection (c), county election officers shall provide for registration of voters during regular business hours, during the noon hours and at other than regular business hours upon such days as the county election officers deem necessary. The last three business days before closing of registration books prior to primary and general elections, county election officers may provide for registration of voters until 9 p.m. in any city.

(e) County election officers shall accept and process applications received by voter registration agencies and the division of motor vehicles not later than the 21st day preceding the date of any election; mailed voter registration applications that are postmarked not later than the 21st day preceding the date of any election; or, if the postmark is illegible or missing, is received in the mail not later than the ninth day preceding the day of any election.

(f) The secretary of state may adopt rules and regulations interpreting the provisions of this section and specifying the days when registration shall be open, days when registration shall be closed, and days when it is optional with the county election officer for registration to be open or closed.

(g) Before each primary and general election held in even-numbered and odd-numbered years, and at times and in a form prescribed by the secretary of state, each county election officer shall certify to the secretary of state the number of registered voters in each precinct of the county as shown by the registration books in the office of such county election officer.

History: L. 1968, ch. 55, § 11; L. 1973, ch. 165, § 1; L. 1982, ch. 158, § 15; L. 1990, ch. 126, § 1; L. 1991, ch. 102, § 1; L. 1992, ch. 194, § 5; L. 1995, ch. 192, § 5; L. 1996, ch. 187, § 9; L. 1997, ch. 124, § 14; L. 2011, ch. 112, § 19; L. 2015, ch. 88, § 58; July 1.



25-2312 Same; additional times of registration permitted.

25-2312. Same; additional times of registration permitted. Places of registration which are in the main office building of the county government in the case of election commissioners and in the main offices of the city government in the case of city clerks shall be open during the same business hours as any such building is open generally for business. County election officers may provide that any place of registration except a voter registration agency and division of motor vehicles offices shall be open for registration on Saturdays or for additional hours on any day or days that registration of voters may be provided.

History: L. 1968, ch. 55, § 12; L. 1996, ch. 187, § 10; Apr. 25.



25-2313 Additional places of registration permitted.

25-2313. Additional places of registration permitted. County election officers may provide for additional places of registration. Such additional places may be located other than in buildings in the event such places are determined to be suitable by the county election officer.

History: L. 1968, ch. 55, § 13; L. 1982, ch. 159, § 1; July 1.



25-2314 Appointment of deputy county election officers.

25-2314. Appointment of deputy county election officers. County election officers are authorized to appoint deputy county election officers for terms which do not extend longer than the term of the appointing officer or two (2) years, whichever is the shorter period of time, except as is otherwise provided in K.S.A. 25-2303.

History: L. 1968, ch. 55, § 14; April 30.



25-2315 Expenses of registration, payment.

25-2315. Expenses of registration, payment. The expenses of registration incurred under this act shall be paid by the county in all cases except expenses incurred by voter registration agencies and the division of motor vehicles, in which case such expenses shall be paid by such city or such agency. County and city governing bodies, the division of motor vehicles and voter registration agencies upon which this section imposes financial obligation shall make adequate provision to carry out the intent of this act by authorizing sufficient expenditure for both regular and temporary employees, recordkeeping methods approved by the secretary of state and such other expenditures as may be appropriate.

History: L. 1968, ch. 55, § 15; L. 1996, ch. 187, § 11; Apr. 25.



25-2316a False swearing to an affidavit; penalty.

25-2316a. False swearing to an affidavit; penalty. False swearing to an affidavit to obtain a ballot is falsely swearing to an affidavit given to satisfy the requirements of subsection (a) or subsection (b) of K.S.A. 25-2316c.

False swearing to an affidavit to obtain a ballot is a class B misdemeanor.

History: L. 1973, ch. 166, § 2; L. 1977, ch. 138, § 1; July 1.



25-2316c Registration of voters; change of name of registered voter; change of residence by registered voters; provisional ballots; advance voting ballot, application; removal of names of voters from registration lists; basis for removal of names.

25-2316c. Registration of voters; change of name of registered voter; change of residence by registered voters; provisional ballots; advance voting ballot, application; removal of names of voters from registration lists; basis for removal of names. (a) When a registered voter changes name by marriage, divorce or legal proceeding, if such voter is otherwise qualified to vote at such voting place such voter shall be allowed to vote a provisional ballot at any election, or apply for an advance voting ballot, on the condition that such voter first completes the application for registration prescribed by K.S.A. 25-2309, and amendments thereto. Completion of the application shall authorize the county election officer to update the registration records, if appropriate, for voting in future elections. The county election officer shall send, by nonforwardable mail, a notice of disposition to any voter completing such application.

(b) When a registered voter changes residence, such voter shall reregister in order to be eligible to vote, except that when a registrant has moved from an address on the registration book to another address within the county and has not reregistered, such registrant shall be allowed to vote a provisional ballot at any election, or to apply for an advance voting ballot, on the condition that such registrant first completes the application for registration prescribed by K.S.A. 25-2309, and amendments thereto. Completion of the application shall authorize the county election officer to update the registration record, if appropriate, for voting in future elections. The county election officer shall send, by nonforwardable mail, a notice of disposition to any such voter. Whenever the county election officer receives from any other election officer a notice of registration of a voter in a different place than that shown in the records of the county election officer, such officer shall remove the name of such voter from the registration book and party affiliation list.

(c) Every application for registration completed under this section shall be returned to the county election officer with the registration books.

(d) A registrant shall not be removed from the registration list on the ground that the registrant has changed residence unless the registrant:

(1) Confirms in writing that the registrant has moved outside the county in which the registrant is registered, or registers to vote in any other jurisdiction; or

(2) has failed to respond to the notice described in subsection (e)(4) and has not appeared to vote in an election during the period beginning on the date of the notice and ending on the day after the date of the second federal general election that occurs after the date of the notice.

(e) A county election officer shall send a confirmation notice upon which a registrant may state such registrant's current address, within 45 days of the following events:

(1) A notice of disposition of an application for voter registration is returned as undeliverable;

(2) change of address information supplied by the national change of address program identifies a registrant whose address may have changed;

(3) if it appears from information provided by the postal service that a registrant has moved to a different residence address in the county in which the registrant is currently registered; or

(4) if it appears from information provided by the postal service that a registrant has moved to a different residence address outside the county in which the registrant is currently registered.

The confirmation notice shall be sent by forwardable mail and shall include a postage prepaid and preaddressed return card in a form prescribed by the chief state election official.

(f) Except as otherwise provided by law, when a voter dies or is disqualified for voting, the registration of the voter shall be void, and the county election officer shall remove such voter's name from the registration books and the party affiliation lists. Whenever (1) an obituary notice appears in a newspaper having general circulation in the county reports the death of a registered voter, or (2) a registered voter requests in writing that such voter's name be removed from registration, or (3) a court of competent jurisdiction orders removal of the name of a registered voter from registration lists, or (4) the name of a registered voter appears on a list of deceased residents compiled by the secretary of health and environment as provided in K.S.A. 65-2422, and amendments thereto, or appears on a copy of a death certificate provided by the secretary of health and environment, or appears in information provided by the social security administration, the county election officer shall remove from the registration books and the party affiliation lists in such officer's office the name of any person shown by such list or death certificate to be deceased. The county election officer shall not use or permit the use of such lists of deceased residents or copies for any other purpose than provided in this section.

(g) When the chief state election official receives written notice of a felony conviction in a United States district court, such official shall notify within five days the county election officer of the jurisdiction in which the offender resides. Upon notification of a felony conviction from the chief state election official, or from a county or district attorney or a Kansas district court, the county election officer shall remove the name of the offender from the registration records.

(h) Except as otherwise provided in this section, no person whose name has been removed from the registration books shall be entitled to vote until such person has registered again.

History: L. 1977, ch. 138, § 2; L. 1980, ch. 112, § 2; L. 1980, ch. 110, § 4; L. 1982, ch. 154, § 4; L. 1988, ch. 120, § 2; L. 1989, ch. 109, § 2; L. 1992, ch. 281, § 1; L. 1996, ch. 187, § 12; L. 1997, ch. 124, § 5; L. 1999, ch. 105, § 3; L. 2000, ch. 49, § 3; L. 2001, ch. 128, § 6; L. 2002, ch. 146, § 5; July 1.



25-2316e Severability.

25-2316e. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 1980, ch. 112, § 8; July 1.



25-2318 Registration books for voting places.

25-2318. Registration books for voting places. (a) The county election officer shall prepare a registration book for each voting place. Such registration books shall have entered therein, in alphabetical order, the registered voters authorized to vote at such voting place if otherwise a qualified voter.

(b) The registration book or a copy thereof for each voting place shall be certified as to its authenticity by the county election officer, and shall be delivered by the supervising judge to the voting place in time for the opening of the polls.

(c) Registration books to comply with the provisions of this section shall be in any form which has received the prior written approval of the secretary of state.

History: L. 1968, ch. 55, § 18; April 30.



25-2319 Record of vote in registration books.

25-2319. Record of vote in registration books. At every election, one of the judges of the election board shall, as each person votes, enter on the registration book the word "voted," or some other distinguishing mark prescribed by the county election officer, on the line where such person's name appears.

History: L. 1968, ch. 55, § 19; April 30.



25-2320 Copies of registration records; limitations on public inspection.

25-2320. Copies of registration records; limitations on public inspection. (a) The county election officer shall allow access to any person at any time during regular business hours, under supervision of the county election officer for the purpose of examining the voter registration books, active voter lists and other lists of voters required to be kept. Any person may make a written request for a copy of the registration books at any time except on any election day. The election officer is hereby directed to provide one or more copies which are accurate insofar as practicable of such books to the person so requesting. The election officer shall provide such copies to the person within 10 days following the request if so requested. The expense of making such copies shall be paid by the person requesting them. The cost of copies shall be established by the county election officer at a price which is not more than the actual cost and shall be set uniformly in order that the price therefor shall be the same for all persons requesting identical copies.

(b) No voter registration record shall be made available for public inspection or copying unless the individual's social security number, driver's license number, nondriver's identification card number or any part thereof, has been removed or otherwise been rendered unreadable.

History: L. 1968, ch. 55, § 20; L. 1977, ch. 139, § 1; L. 1987, ch. 127, § 1; L. 2001, ch. 42, § 2; L. 2001, ch. 211, § 7; L. 2011, ch. 56, § 9; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2001, ch. 128, § 12, but that version was repealed by L. 2001, ch. 211, § 18.



25-2320a Use of voter registration lists for commercial purposes; penalty.

25-2320a. Use of voter registration lists for commercial purposes; penalty. Use of voter registration lists for commercial purposes is knowingly selling, giving or receiving the information on or derived from voter registration lists with the intent to use such list or information for any commercial purpose.

Use of voter registration lists for commercial purposes is a class C misdemeanor. For purposes of this section, compiling, using, giving, receiving, selling or purchasing the information on or derived from voter registration lists, solely for political campaign or election purposes, shall not constitute a commercial use of voter registration lists.

History: L. 1977, ch. 139, § 2; L. 1994, ch. 190, § 3; April 21.



25-2322 Mandamus to compel registration.

25-2322. Mandamus to compel registration. If the county election officer refuses to register any person who makes application therefor as provided in this act, such person may bring an action in mandamus to require such registration in the district court of the district in which the county election officer is located. The district judge may advance any such action for immediate hearing upon not less than forty-eight (48) hours notice to the county election officer.

History: L. 1968, ch. 55, § 22; L. 1976, ch. 145, § 150; Jan. 10, 1977.



25-2323 Registration of voters on statewide basis by secretary of state.

25-2323. Registration of voters on statewide basis by secretary of state. The secretary of state and deputy assistant secretaries of state may register voters on a statewide basis.

History: L. 1989, ch. 109, § 1; July 1.



25-2352 Registration of voters as part of application for driver's license or nondriver identification card; motor vehicle record information transfers; rules and regulations.

25-2352. Registration of voters as part of application for driver's license or nondriver identification card; motor vehicle record information transfers; rules and regulations. (a) (1) Each Kansas division of motor vehicles driver's license application and nondriver identification card application (including any renewal application) submitted to a division of motor vehicles office in Kansas shall serve as an application for voter registration unless the applicant fails to sign the voter registration application. An individual who completes the application for voter registration and is otherwise eligible shall be registered to vote in accordance with the information supplied by the individual.

(2) An application for voter registration submitted under subsection (a)(1) shall be considered as updating any previous voter registration by the applicant.

(b) The voter registration section of the application:

(1) May require a second signature or other information that duplicates, or is in addition to, information in the driver's license or nondriver's identification card section of the application to prevent duplicate voter registrations, and to enable Kansas election officials to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;

(2) shall include a statement that specifies each eligibility requirement for voting, contains an attestation that the applicant meets each such requirement, including citizenship, and requires the signature of the applicant, under penalty of perjury;

(3) shall include a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes;

(4) shall include a statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes;

(5) shall be made available by the division of vehicles (as submitted by the applicant, or in machine-readable or other format) to the secretary of state and county election officers, as provided by rules and regulations adopted by the secretary of state; and

(6) shall be transmitted to the county election officer not later than five days after the date of acceptance.

(c) The motor vehicle driver's license and nondriver identification card form used for change of residence address shall also serve as a notification of change of residence address for voter registration for elections, unless the registrant states on the form that the change is not for voter registration purposes.

(d) The voter registration portion of the motor vehicle driver's license and nondriver identification card applications and change of address forms used shall be subject to approval by the secretary of state for purposes of voter registration under this section.

(e) Following the line fixed for the signature of the applicant on the application for voter registration, a statement shall be printed stating that the penalty for submission of a false voter registration application is a maximum presumptive sentence of 17 months in prison.

(f) The department of revenue or an employee of the department of revenue acting within the scope of the employee's employment shall not be liable for any damages resulting from any claim based on the department of revenue's transfer of any motor vehicle record information to the secretary of state that is required or permitted by law.

(g) The secretary of state is hereby authorized to adopt such rules and regulations in the manner prescribed by law as may be necessary for the administration of the provisions of this section.

History: L. 1993, ch. 140, § 1; L. 1996, ch. 187, § 14; L. 2011, ch. 56, § 10; Jan. 1, 2012.



25-2353 Move of registrant; update of registration record and provisional ballot.

25-2353. Move of registrant; update of registration record and provisional ballot. A registrant who has moved to a new address in the same county shall be permitted to update the voter's registration record and vote a provisional ballot at the registrant's new polling place, or at a central location determined by the county election officer.

History: L. 1996, ch. 187, § 3; Apr. 25.



25-2354 Check of the registration records of voters by chief state election officer or county election officer.

25-2354. Check of the registration records of voters by chief state election officer or county election officer. (a) Once each calendar year a check of the registration records of voters in the state of Kansas shall be commenced by the chief state election official or the county election officer by comparing such records to the National Change of Address files. A county election officer may complete one or more checks each calendar year. If the chief state election official performs the check, any discrepancies discovered in the check shall be reported to the appropriate county election officer, who shall initiate the confirmation process prescribed by K.S.A. 25-2316c, and amendments thereto, within 45 days. As an alternative to participation in the national change of address program, the county election officer may conduct mass or targeted mailings to registered voters to obtain information upon which to base the confirmation mailings.

(b) The chief state election official may adopt rules and regulations to carry out the provisions of this section.

History: L. 1996, ch. 187, § 13; L. 1999, ch. 105, § 16; July 1.



25-2355 Adoption of rules and regulations pertaining to national voter registration act.

25-2355. Adoption of rules and regulations pertaining to national voter registration act. The secretary of state may adopt rules and regulations to comply with the national voter registration act.

History: L. 1996, ch. 187, § 20; Apr. 25.



25-2356 Registration of certain voters in all Kansas elections.

25-2356. Registration of certain voters in all Kansas elections. Any person registered to vote for federal elections during the period from January 1, 1995, through the effective date of this act shall be deemed to be registered to vote in all elections in Kansas, if otherwise qualified, upon the effective date of this act.

History: L. 1996, ch. 187, § 22; Apr. 25.



25-2357 Advance notice of identification requirements.

25-2357. Advance notice of identification requirements. The secretary of state shall provide advance notice of the personal identification requirements of this act in a manner calculated to inform the public generally of the requirements for forms of personal identification as provided in this act. Such advance notice shall include, at a minimum, the use of advertisements and public service announcements in print, broadcast television, radio and cable television media, as well as the posting of information on the opening pages of the official internet websites of the secretary of state and governor.

History: L. 2011, ch. 56, § 14; Jan. 1, 2012.



25-2358 Birth certificate applications for voter registration purposes, county assistance provided; transmittal of forms.

25-2358. Birth certificate applications for voter registration purposes, county assistance provided; transmittal of forms. The boards of county commissioners shall designate a county office or department to provide assistance at no charge to any person applying for a birth certificate from the state registrar of vital statistics for the purpose of registering to vote. Such county departments shall transmit the necessary forms to the state registrar's office at no cost to the person applying for the birth certificate.

History: L. 2011, ch. 56, § 15; Jan. 1, 2012.



25-2359 Severability.

25-2359. Severability. If any provision of this act is held to be unconstitutional under the United States or Kansas constitutions, that provision shall be severed from the act, and the other provisions of this act shall remain valid and in effect.

History: L. 2011, ch. 56, § 20; Jan. 1, 2012.

"This act" means chapter 56 of the 2011 Session Laws of Kansas.






Article 24 ELECTION CRIMES

25-2407 Corrupt political advertising; penalty.

25-2407. Corrupt political advertising; penalty. Corrupt political advertising is:

(a) (1) Publishing or causing to be published in a newspaper or other periodical any paid matter which expressly advocates the nomination, election or defeat of any candidate, unless such matter is followed by the word "advertisement" or the abbreviation "adv." in a separate line together with the name of the chairman of the political or other organization inserting the same or the name of the person who is responsible therefor; or

(2) broadcasting or causing to be broadcast by any radio or television station any paid matter which expressly advocates the nomination, election or defeat of any candidate, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the person who is responsible therefor; or

(3) publishing or causing to be published in a newspaper or other periodical any paid matter which is intended to influence the vote of any person or persons for or against any question submitted for a proposition to amend the constitution or to authorize the issuance of bonds or any other question submitted at an election, unless such matter is followed by the word "advertisement" or the abbreviation "adv." in a separate line together with the name of the chairman of the political or other organization inserting the same or the name of the person who is responsible therefor;

(4) broadcasting or causing to be broadcast by any radio or television station any paid matter which is intended to influence the vote of any person or persons for or against any question submitted for a proposition to amend the constitution or to authorize the issuance of bonds or any other question submitted at an election, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the person who is responsible therefor; or

(5) publishing or causing to be published any brochure, flier or other political fact sheet which is intended to influence the vote of any person or persons for or against any question submitted for a proposition to amend the constitution or to authorize the issuance of bonds or any other question submitted at an election, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor.

(b) Corrupt political advertising is a class C misdemeanor.

(c) For the purposes of this section, the term "expressly advocate the nomination, election or defeat of a candidate" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

History: L. 1973, ch. 173, § 1; L. 2007, ch. 196, § 3; May 24.



25-2408 Definitions.

25-2408. Definitions. As used in this act, unless the context otherwise requires: (a) "Election" means any primary, general or special election of national, state, county, township, school or city officers or officers of any other subdivision of the state, or any question submitted election held at any time whether the same be upon a constitutional amendment, authority to issue bonds by the state or any subdivision thereof or any other special question whatsoever.

(b) Words and phrases defined in article 25 of chapter 25 of Kansas Statutes Annotated shall have the same meaning when used in this act as is ascribed thereto in said article.

History: L. 1974, ch. 157, § 1; July 1.



25-2409 Election bribery.

25-2409. Election bribery. (a) Election bribery is conferring, offering or agreeing to confer, or soliciting, accepting or agreeing to accept any benefit as consideration to or from any person either to vote or withhold any person's vote, or to vote for or against any candidate or question submitted at any public election.

(b) This section shall not apply to a business or organization that provides a product of value less than $3 to any person who asserts that such person has voted, without regard to such voter's vote for or against any candidate or issue.

(c) Election bribery is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 3; L. 1993, ch. 291, § 200; L. 2015, ch. 87, § 4; July 1.



25-2410 Bribery to induce signing of nomination papers.

25-2410. Bribery to induce signing of nomination papers. Bribery to induce signing of nomination papers is knowingly: (a) Offering any benefit, property or thing of value to any person to induce him to sign any nomination paper; or

(b) accepting any benefit, property or thing of value, as consideration for signing any nomination paper.

Bribery to induce signing of nomination papers is a class B misdemeanor.

History: L. 1974, ch. 157, § 4; July 1.



25-2411 Election perjury.

25-2411. Election perjury. Election perjury is intentionally and knowingly falsely swearing, affirming, declaring or subscribing to any of the following: (a) Statements in answer to questions put to a person who has been challenged as unqualified to vote.

(b) Statements in answer to questions put to a witness concerning the qualifications of any person to vote.

(c) Statements contained in any affidavit which is prescribed by chapter 25 of the Kansas Statutes Annotated or any other election law of the state, or which is prescribed in any manner by the secretary of state or any county election officer under the election laws of this state.

(d) Statements in answer to questions put by a county election officer or deputy county election officer relating to application for voter registration of any person.

(e) Statements in answer to questions put by an election board member to a person asking for voter assistance because of age, visual handicap, lack of proficiency in reading the English language or physical disability.

(f) Statements of any witness at an election contest.

Election perjury is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 5; L. 1976, ch. 188, § 1; L. 1993, ch. 291, § 201; July 1.



25-2412 Election forgery.

25-2412. Election forgery. Election forgery is: (a) Knowingly and with intent to induce official action, signing or otherwise affixing any name other than one's own name to a certificate of nomination, nomination paper or any petition under the election laws of this state;

(b) marking any other person's ballot without such person's consent; or

(c) marking any other person's ballot contrary to the directions of such person.

Election forgery is a severity level 8, nonperson felony.

History: L. 1974, ch. 157, § 6; L. 1980, ch. 113, § 1; L. 1993, ch. 291, § 202; July 1.



25-2413 Disorderly election conduct.

25-2413. Disorderly election conduct. Disorderly election conduct is willfully: (a) Disturbing the peace in or about any voting place on election day;

(b) leaving or attempting to leave a voting place in possession of any ballot, except as is specifically permitted by law;

(c) approaching or remaining closer than three feet to any voting booth, voting machine or table being used by an election board except as admitted for the purpose of voting or by authority of the supervising judge;

(d) interrupting, hindering or obstructing any person approaching any voting place for the purpose of voting;

(e) engaging in any of the following activities within 250 feet from the entrance of a polling place during the hours the polls are open on election day:

(1) solicitation of contributions; or

(2) conduct of advisory elections other than those specifically authorized by law, including the exercise of home rule power, to be conducted by a county election officer.

Disorderly election conduct is a class B misdemeanor.

History: L. 1974, ch. 157, § 7; L. 1985, ch. 118, § 11; July 1.



25-2414 Possessing false or forged election supplies.

25-2414. Possessing false or forged election supplies. Possessing false or forged election supplies is possessing any falsely made, altered, forged or counterfeit poll book, tally lists or election returns of any election in this state with the intent to hinder or prevent a fair election.

Possessing false or forged election supplies is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 8; L. 1993, ch. 291, § 203; July 1.



25-2415 Intimidation of voters.

25-2415. Intimidation of voters. (a) Intimidation of voters is: (1) Intimidating, threatening, coercing or attempting to intimidate, threaten, or coerce any person for the purpose of interfering with the right of such person to vote or to vote as he may choose, or of causing such person to vote for, or not to vote for, any candidate for any office or question submitted at any election; or

(2) mailing, publishing, broadcasting, telephoning or transmitting by any means false information intended to keep one or more voters from casting a ballot or applying for or returning an advance voting ballot.

(b) Intimidation of voters is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 9; L. 2001, ch. 125, § 2; April 26.



25-2416 Voting without being qualified.

25-2416. Voting without being qualified. (a) Voting without being qualified is knowingly voting or attempting to vote without being qualified:

(1) In any election district when not a lawfully registered voter in such election district; or

(2) at any election by a person who is not a citizen of the United States or who does not otherwise meet the qualifications of an elector.

(b) Voting without being qualified or attempting to vote without being qualified is a severity level 7, nonperson felony.

(c) The provisions of K.S.A. 2016 Supp. 21-5301(c), and amendments thereto, shall not apply to a violation of attempting to vote without being qualified pursuant to this section.

History: L. 1974, ch. 157, § 10; L. 2015, ch. 87, § 5; July 1.



25-2417 Bribery of an election official.

25-2417. Bribery of an election official. Bribery of an election official is conferring or offering or agreeing to confer any benefit, property or thing of value upon an election official with intent to influence the election official to perform the election official's duties improperly.

Bribery of an election official is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 11; L. 1993, ch. 291, § 204; July 1.



25-2418 Bribe acceptance by an election official.

25-2418. Bribe acceptance by an election official. Bribe acceptance by an election official is the acceptance by an election official of any benefit, property or thing of value in consideration for improper performance of election duties.

Bribe acceptance by an election official is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 12; L. 1993, ch. 291, § 205; July 1.



25-2419 Misconduct of an election officer.

25-2419. Misconduct of an election officer. Misconduct of an election officer is, while being charged with any election duty: (a) Being grossly neglectful with respect thereto.

(b) Furnishing a voter with a ballot and informing such voter that any of its contents are different from that which appear thereon with intent to induce such voter to vote contrary to such voter's inclinations.

(c) Changing the ballot of a voter.

(d) Willfully permitting any person to testify as a witness or make an affidavit contrary to law.

(e) Preventing a qualified elector from voting.

(f) Refusing to receive the vote of a qualified elector when duly offered.

Misconduct of an election officer is a class B misdemeanor.

History: L. 1974, ch. 157, § 13; July 1.



25-2420 Election fraud by an election officer.

25-2420. Election fraud by an election officer. Election fraud by an election officer is, while being charged with any election duty, and with intent to hinder, prevent or defeat a fair election: (a) Receiving any vote by any person who is not a registered voter or otherwise qualified to vote.

(b) Receiving any vote offered by any person who shall have voted previously at the same election.

(c) Possessing any falsely made, altered, forged or counterfeit poll books, registration books, party affiliation lists, election abstracts or returns or any other election papers.

(d) Receiving, canvassing, counting or tallying any ballots, votes or election returns which are fraudulent, forged, counterfeited or illegal.

(e) Issuing, granting, mailing or delivering any false, fraudulent or illegal certificate of nomination or certificate of election.

(f) Declaring or otherwise proclaiming any false election result.

(g) Declaring or otherwise proclaiming any election result based upon fraudulent, fictitious or illegal votes.

(h) Entering or writing upon any poll book, registration book or party affiliation list the name of any person not qualified to vote.

(i) Entering or writing upon any poll book, registration book or party affiliation list the name of any person who has not voted when in fact such person has not voted.

Election fraud by an election officer is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 14; L. 1993, ch. 291, § 206; July 1.



25-2421 Election suppression.

25-2421. Election suppression. Election suppression is knowingly: (a) Suppressing any certificate of nomination, nomination papers, petition for nomination or any part thereof which have been duly filed.

(b) Being in possession of any certificate of nomination, nomination papers or petition for candidacy entitled to be filed under any of the election laws of this state and suppressing, neglecting or failing to cause the same to be filed at the proper time in the proper office.

Election suppression is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 15; L. 1993, ch. 291, § 207; July 1.



25-2421a Voter registration suppression.

25-2421a. Voter registration suppression. (a) Voter registration suppression is knowingly: (1) Destroying any application for voter registration signed by a person pursuant to K.S.A. 25-2309, and amendments thereto; (2) obstructing the delivery of any such signed application to the county election officer or the chief state election official; or (3) failing to deliver any such application to the appropriate county election officer or the chief state election official as required by law.

(b) Voter registration suppression is a severity level 10, nonperson felony.

History: L. 2001, ch. 125, § 1; April 26.



25-2422 Unauthorized voting disclosure.

25-2422. Unauthorized voting disclosure. (a) Unauthorized voting disclosure is, while being charged with any election duty, intentionally:

(1) Disclosing or exposing the contents of any ballot, whether cast in a regular or provisional manner, or the name of any voter who cast such ballot, except as ordered by a court of competent jurisdiction in an election contest pursuant to K.S.A. 25-1434 et seq., and amendments thereto; or

(2) inducing or attempting to induce any voter to show how the voter marks or has marked the voter's ballot.

(b) The name of any voter who has cast a ballot shall not be disclosed from the time the ballot is cast until the final canvass of the election by the county board of canvassers.

(c) Nothing in this section shall prohibit the disclosure of the names of persons who have voted advance ballots.

(d) Nothing in this section shall prohibit authorized poll agents from observing elections as authorized by K.S.A. 25-3004, 25-3005 and 25-3005a, and amendments thereto.

(e) Unauthorized voting disclosure is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 16; L. 1993, ch. 291, § 208; L. 2013, ch. 101, § 1; July 1.



25-2423 Election tampering.

25-2423. Election tampering. (a) Election tampering is, while being charged with no election duty, making or changing any election record.

(b) Election tampering is a severity level 7, nonperson felony.

History: L. 1974, ch. 157, § 17; L. 1993, ch. 291, § 209; L. 2015, ch. 87, § 6; July 1.



25-2424 False impersonation as party officer.

25-2424. False impersonation as party officer. False impersonation as party officer is willfully and falsely representing oneself to be an officer of any political party organization or committeeman or committeewoman thereof with the intent to deceive any person or to influence in any way the outcome of any election.

False impersonation as party officer is a class A misdemeanor.

History: L. 1974, ch. 157, § 18; July 1.



25-2425 Voting machine fraud.

25-2425. Voting machine fraud. Voting machine fraud is: (a) Being in unlawful or unauthorized possession of a voting machine key.

(b) Intentionally tampering with, altering, disarranging, defacing, impairing or destroying any voting machine, automatic ballot, voting machine label or register or record made by a voting machine.

Voting machine fraud is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 19; L. 1993, ch. 291, § 210; July 1.



25-2426 Printing and circulating imitation ballots.

25-2426. Printing and circulating imitation ballots. Printing and circulating imitation ballots is knowingly printing and circulating sample or imitation ballots except the official sample ballot furnished by the county election officer.

Printing and circulating imitation ballots is a severity level 10, nonperson felony.

History: L. 1974, ch. 157, § 20; L. 1993, ch. 291, § 211; July 1.



25-2427 Marking ballots to identify.

25-2427. Marking ballots to identify. Marking ballots to identify is knowingly, in any manner or fashion marking, folding or clipping any ballot so that such ballot may be distinguished from other ballots.

Marking ballot to identify is a class A misdemeanor.

History: L. 1974, ch. 157, § 21; July 1.



25-2428 Destruction of election supplies.

25-2428. Destruction of election supplies. Destruction of election supplies is intentionally destroying or defacing any list of candidates posted in accordance with law, card of instruction, sample ballot or any election supplies.

Destruction of election supplies is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 22; L. 1993, ch. 291, § 212; July 1.



25-2429 Destruction of election papers.

25-2429. Destruction of election papers. Destruction of election papers is intentionally destroying any certificate of nomination or nomination papers or any letter of withdrawal of a candidate.

Destruction of election papers is a severity level 9, nonperson felony.

History: L. 1974, ch. 157, § 23; L. 1993, ch. 291, § 213; July 1.



25-2430 Electioneering.

25-2430. Electioneering. (a) Electioneering is knowingly attempting to persuade or influence eligible voters to vote for or against a particular candidate, party or question submitted. Electioneering includes wearing, exhibiting or distributing labels, signs, posters, stickers or other materials that clearly identify a candidate in the election or clearly indicate support or opposition to a question submitted election within any polling place on election day or advance voting site during the time period allowed by law for casting a ballot by advance voting or within a radius of 250 feet from the entrance thereof. Electioneering shall not include bumper stickers affixed to a motor vehicle that is used to transport voters to a polling place or to an advance voting site for the purpose of voting.

(b) As used in this section, "advance voting site" means the central county election office or satellite advance voting sites designated as such pursuant to subsection (c) of K.S.A. 25-1122, and amendments thereto, and adult care homes and hospital based care units at the time of an election participating in the voting procedures prescribed in K.S.A. 2016 Supp. 25-2812.

(c) Electioneering is a class C misdemeanor.

History: L. 1974, ch. 157, § 24; L. 2001, ch. 125, § 3; L. 2008, ch. 129, § 2; Jan. 1, 2010.



25-2431 False impersonation of a voter.

25-2431. False impersonation of a voter. (a) False impersonation of a voter is representing oneself as another person, whether real or fictitious, and thereby voting or attempting to vote.

(b) False impersonation of a voter is a severity level 8, nonperson felony.

History: L. 1974, ch. 157, § 25; L. 1993, ch. 291, § 214; L. 2015, ch. 87, § 7; July 1.



25-2432 Forfeiture of office or employment upon conviction.

25-2432. Forfeiture of office or employment upon conviction. Upon final conviction of any person of any offense specified in this act, such person shall forfeit any public office or public employment which he may hold in addition to any other penalties imposed for such offense.

History: L. 1974, ch. 157, § 26; July 1.



25-2433 Advance voting suppression.

25-2433. Advance voting suppression. Advance voting suppression is knowingly, with intent to impede, obstruct or exert undue influence on the election process: (a) Destroying or altering another person's advance voting ballot applied for, or completed, by a registered voter, unless such registered voter consents in writing to such destruction or alteration;

(b) obstructing the delivery of an advance voting ballot to a voter or a completed advance voting ballot to the county election officer;

(c) failing to deliver any such advance voting ballot to the appropriate county election officer within two business days or before the close of polls on election day, whichever first occurs;

(d) exercising undue influence upon an advance voter in applying for, delivering or marking an advance voting ballot; or

(e) opening an advance voting ballot envelope sealed by the voter or examining or disclosing the contents of such voter's advance voting ballot except as required to fulfill official duties as otherwise prescribed by law.

(f) Delivering an advance voting ballot to the United States mail, with first-class postage attached, at least five calendar days prior to election day for delivery to the county election officer shall not be a violation of this section.

(g) As used in this section:

(1) "Undue influence" means coercion, compulsion or restraint as to diminish the voter's free agency, and by overcoming the power of resistance, obliges or causes such voter to adopt the will of another; and

(2) "deliver" means hand-deliver, mail or otherwise transmit an advance voting ballot.

Advance voting suppression is a severity level 9, nonperson felony.

History: L. 2007, ch. 196, § 5; May 24.



25-2434 Voting more than once.

25-2434. Voting more than once. (a) Voting more than once is intentionally:

(1) Voting or attempting to vote more than once in the same jurisdiction in an election held on a particular date;

(2) voting or attempting to vote in more than one jurisdiction in the United States in an election held on a particular date;

(3) inducing or aiding any person to vote more than once in the same jurisdiction in an election held on a particular date; or

(4) inducing or aiding any person to vote in more than one jurisdiction in the United States in an election held on a particular date.

(b) Voting more than once or attempting to commit the crime of voting more than once is a severity level 7, nonperson felony.

(c) The provisions of K.S.A. 2016 Supp. 21-5301(c), and amendments thereto, shall not apply to a violation of attempting to commit the crime of voting more than once pursuant to this section.

(d) This section shall be part of and supplemental to article 24 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2015, ch. 87, § 1; July 1.



25-2435 Prosecution of election crimes.

25-2435. Prosecution of election crimes. (a) Independent authority to prosecute any person who has committed or attempted to commit any act that constitutes a Kansas elections crime defined in K.S.A. 25-1128, and amendments thereto, or article 24 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, shall be vested in:

(1) The district attorney or county attorney of the county where such act occurred;

(2) the Kansas attorney general; or

(3) the Kansas secretary of state.

(b) If one of the officers listed in subsection (a) has commenced the prosecution of a person who has committed or attempted to commit any act that constitutes a Kansas election crime, the other officers listed in subsection (a) may provide assistance to the prosecuting officer but shall not commence a separate prosecution.

History: L. 2015, ch. 87, § 2; July 1.






Article 25 ELECTION DEFINITIONS OF GENERAL APPLICATION

25-2501 Definitions.

25-2501. Definitions. As used in this act, the words and phrases set out in K.S.A. 25-2502 to 25-2507 shall have the meanings respectively ascribed to them unless the context requires a different meaning.

History: L. 1968, ch. 406, § 1; April 30.



25-2502 Same; dates of primary and general elections specified.

25-2502. Same; dates of primary and general elections specified. (a) "General election" means the elections held on the Tuesday following the first Monday in November of both even-numbered and odd-numbered years, and in the case of special elections of any officers to fill vacancies, the election at which any such officer is finally elected.

(b) "Primary election" means the elections held on the first Tuesday in August of both even-numbered and odd-numbered years, and any other preliminary election at which part of the candidates for special election to any national, state, county, township, city, school or other municipal office are eliminated by the process of the election but at which no officer is finally elected.

History: L. 1968, ch. 406, § 2; L. 1983, ch. 123, § 5; L. 2015, ch. 88, § 59; July 1.



25-2503 Same; national, state, county, city, school and township elections; question submitted election.

25-2503. Same; national, state, county, city, school and township elections; question submitted election. (a) "National election" means the election of members of the United States house of representatives, members of the United States senate or members of the United States presidential electoral college.

(b) "State election" means the election of state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County election" means the election of such county officers as are provided by law to be elected.

(d) "City election" means the election of such city officers as are provided by law to be elected.

(e) "School election" means the election of members of the governing body of a school district or a community college.

(f) "Township election" means the election of such township officers as are provided by law to be elected.

(g) "Question submitted election" means any election at which a special question is to be voted on by the electors of the state or a part of them.

History: L. 1968, ch. 406, § 3; L. 1970, ch. 143, § 1; L. 1976, ch. 181, § 9; L. 1986, ch. 115, § 77; Jan. 12, 1987.



25-2504 Same; county election officer; chief state election official.

25-2504. Same; county election officer; chief state election official. "County election officer" means the election commissioner in counties having an election commissioner, and the county clerk in counties which do not have an election commissioner.

"Chief state election official" means the secretary of state.

History: L. 1968, ch. 406, § 4; L. 1996, ch. 187, § 15; Apr. 25.



25-2505 Same; national, state, county, city, school and township offices and officers.

25-2505. Same; national, state, county, city, school and township offices and officers. (a) "National office" or "national officer" means the office or members of the United States house of representatives, members of the United States senate and members of the United States presidential electoral college.

(b) "State office" or "state officer" means the state officers elected on a statewide basis, members of the house of representatives and state senators, members of the state board of education, district judges, district magistrate judges and district attorneys.

(c) "County office" or "county officer" means such county officers as are provided by law to be elected.

(d) "City office" or "city officer" means such city officers as are provided by law to be elected.

(e) "School office" or "school officer" means members of the governing body of any school district or community college.

(f) "Township office" or "township officer" means the trustee, treasurer and clerk of a township.

History: L. 1968, ch. 406, § 5; L. 1974, ch. 166, § 35; L. 1976, ch. 181, § 10; L. 1986, ch. 115, § 78; Jan. 12, 1987.



25-2506 Same; election boards; voting place and area.

25-2506. Same; election boards; voting place and area. (a) "Election board" means a board consisting of any odd number of persons all of whom shall be appointed as provided in this act.

(b) "Voting place" means a place designated as provided by law for voters to vote.

(c) "Area" means territory served by one voting place and may include part or all of one or more precincts or voting districts.

History: L. 1968, ch. 406, § 6; L. 1969, ch. 193, § 1; L. 1975, ch. 213, § 1; July 1.



25-2507 Same; poll book, registration book, party affiliation list; declaration.

25-2507. Same; poll book, registration book, party affiliation list; declaration. (a) "Poll book" means a book in which each voter may sign the voter's signature and a number is assigned by one of the clerks of the election board when the voter is given a ballot or set of ballots. If the county election officer determines that voters shall sign the poll book, such book shall also contain on each page the declaration prescribed by subsection (d).

(b) "Registration book" means: (1) A book or list containing the names and other information relating to registered voters. Registration books shall have the names entered therein before the same or copies thereof are delivered to the supervising judges. Registration books may also contain blank lines on which each voter shall sign the voter's signature. If the county election officer determines that voters shall sign the registration book, such book shall also contain on each page the declaration prescribed by subsection (d); or

(2) a book meeting the requirements of K.S.A. 25-2507(b)(1), and amendments thereto; containing blank lines on which each voter shall sign the voter's signature; containing on each page the declaration prescribed by subsection (d); and containing the numbers assigned by one of the clerks of the election board when voters are given ballots or sets of ballots.

(c) "Party affiliation lists" means a list containing the names of all registered voters of a county who have lawfully designated a party affiliation.

(d) "Declaration" means the following: "I, the undersigned, declare under penalty of perjury that I am a registered voter in the state of Kansas, county of ________, that I have not signed a name other than my own in order to represent myself as any other registered voter, and that I am qualified to vote and have not previously voted and will not vote again in the election held on this date, in this or any other jurisdiction in the United States, for any offices or ballot issues."

History: L. 1968, ch. 406, § 7; L. 1972, ch. 144, § 1; L. 1994, ch. 190, § 1; L. 2004, ch. 25, § 10; L. 2015, ch. 87, § 8; July 1.



25-2508 Statutory construction relating to age for election purposes.

25-2508. Statutory construction relating to age for election purposes. Whenever, in any statute relating to elections which was in effect prior to April 6, 1971, there is a provision fixing twenty-one (21) years as a minimum age for purposes of voting, registration, or any other purpose concerning elections, such provision shall be construed as fixing such age at eighteen (18) years.

History: L. 1972, ch. 126, § 1; March 20.






Article 26 APPLICATION OF CERTAIN ELECTION LAWS

25-2601 Application of 1968 act.

25-2601. Application of 1968 act. The provisions of this act shall apply to all national, state, county, township, city and school elections, both primary and general. Provisions of this act, which from their context are plainly applicable only to partisan election shall not apply to city and school elections, nor to question submitted elections, nor to any other election provided by law to be nonpartisan or which from the law providing therefor are clearly intended to be nonpartisan. The provisions of this act shall apply to question submitted elections held on the same date as any national and state primary or general election, or on the same date as any city or school primary or general election. Except as provided above, the provisions of this act shall apply to all elections of public special districts for which it is provided by law that the county election officer, county clerk or election commissioner is to conduct the elections, to the extent that the same can be made applicable, unless contrary provision is specifically made by law.

History: L. 1968, ch. 406, § 8; April 30.






Article 26a PRECINCT BOUNDARIES

25-26a02 Precinct boundaries; establishment or change; requirements; designation of precincts; municipal and township enclaves; legislative districts.

25-26a02. Precinct boundaries; establishment or change; requirements; designation of precincts; municipal and township enclaves; legislative districts. Election precincts in all counties of the state shall be established or changed by county election officers in such a manner that:

(a) Except as otherwise provided in this section, each election precinct shall be composed of contiguous and compact areas having clearly observable boundaries using visible ground features which meet the requirements of the federal bureau of the census and which coincide with census block boundaries as established by the federal bureau of the census and shall be wholly contained within any larger district from which any municipal, township or county officers are elected;

(b) election precincts for election purposes shall be designated consecutively in the county by number or name, or a combination of name and number;

(c) any municipal exclave or township enclave shall be a separate precinct and designated by a separate number or name, or combination of name and number, and shall not be identified with or as a part of any other municipal or township precinct;

(d) from and after the time that the legislature has been redistricted in 1992, precincts shall be arranged so that no precinct lies in more than one legislative district;

(e) a street or other roadway which has been platted but not graded is not a visible or observable feature for the purposes of this section; and

(f) where a legislative district boundary coincides with a municipal boundary which is changed by reason of annexation, such legislative district boundary shall be maintained as a precinct boundary until the next legislative redistricting regardless of whether such a legislative district boundary uses a visible ground feature or coincides with a census block boundary.

History: L. 1987, ch. 123, § 2; L. 1990, ch. 127, § 1; April 19.



25-26a03 Same; period in which change is prohibited; exceptions.

25-26a03. Same; period in which change is prohibited; exceptions. (a) Notwithstanding any other law or provisions to the contrary, no election precinct shall be created, divided, abolished or consolidated or the boundaries thereof changed during the period four months prior to each primary election and the succeeding general election or between January 1 of a year the last digit of which is 8 and December 1 of a year the last digit of which is 0, and from and after January 1, 1993, between January 1 of a year the last digit of which is 7 and the time when the legislature has been redistricted in a year the last digit of which is 2 except in the following cases:

(a) (1) If required by the creation of a political subdivision, new precincts may be created.

(2) If there is an alteration of a political subdivision by annexation, new precincts may be created.

(3) If a political subdivision annexes an area adjacent to the political subdivision boundary, the annexed area may be included in a precinct immediately adjacent to it, if the annexed area is in the same legislative district.

(4) A municipality or county election officer may establish new election precincts lying entirely within the boundaries of any existing precinct and shall designate the new precincts by name or number, or a combination of name and number, which shall include the designated name or number of the former precinct.

(5) If required to conform and coincide with a federal census block boundary established by the federal bureau of the census, a county election officer may change precinct boundaries.

(b) When necessary to comply with the provisions of this act, not less than 45 days after the legislature has been redistricted, or by June 10 in a year the last digit of which is 2 (whichever occurs first), precinct boundaries shall be reestablished.

History: L. 1987, ch. 123, § 3; L. 1990, ch. 127, § 2; April 19.



25-26a04 Same; maps; requirements; word description; filing with secretary of state; notification of change.

25-26a04. Same; maps; requirements; word description; filing with secretary of state; notification of change. (a) Each county election officer shall provide and maintain a suitable map or maps drawn to a scale no smaller than 1/2 mile to the inch in incorporated places and urban areas and no smaller than two miles to the inch in rural areas and clearly delineating all major observable features such as roads, streams, and railway lines and other visible ground features which meet the requirements of the federal bureau of the census for use as census block boundaries and showing the current geographical boundaries of each election precinct, representative district and senatorial district in the county. A street or other roadway which has been platted but not graded is not a visible or observable feature for the purposes of this section. The names of the features, including municipal boundaries, which constitute the boundaries of the precincts shall be shown clearly on the map or maps. The names or designations of the precincts shall be marked on the map or maps. A word description of the geographical boundaries shall be attached to each map. Such map, with attached description, shall be a public record.

(b) Each county election officer shall send a copy of each map or maps with attached description to the secretary of state. Such copies shall be public records.

(c) The county election officer shall notify the secretary of state in writing at least 30 days before any change in a political subdivision boundary or any changes in the boundaries or the reorganization of election precincts become effective and shall furnish a copy of the map or maps showing the current geographical boundaries, designation and word description of each new election precinct. The visible ground features of changed or new precinct boundaries shown on the map or maps, if not coinciding with an existing census block as established by the federal bureau of the census, shall be documented for actual physical existence using either topographical quadrangles of the United States Geological Survey or aerial photography or a plat of the precinct boundaries certified by a licensed engineer or licensed land surveyor and clearly stating and certifying that such engineer or surveyor has personally viewed the precinct boundaries and observed the actual physical existence of the visible ground features delineating such boundaries.

History: L. 1987, ch. 123, § 4; L. 1988, ch. 121, § 1; L. 1990, ch. 127, § 3; April 19.



25-26a05 Same; review of maps by secretary of state; approval or rejection; boundaries established by secretary of state, when.

25-26a05. Same; review of maps by secretary of state; approval or rejection; boundaries established by secretary of state, when. (a) The secretary of state shall promptly review all precinct maps submitted pursuant to K.S.A. 25-26a04, and amendments thereto, for compliance with the provisions of this act. The secretary of state shall promptly notify the appropriate county election officer as to whether or not such precinct maps are in compliance with the provisions of this act. Those precinct maps determined not to be in compliance with this act shall be rejected and returned to the appropriate county election officer with a written statement of noncompliance setting forth those instances where the map is in default. The appropriate county or city officials shall be notified forthwith of the rejection by the county election officer and shall make the required adjustments and resubmit the corrected precinct map or maps within 30 days after receiving notice of noncompliance. Notwithstanding other law to the contrary, changes in precinct boundaries shall not be effective and shall not be used for the conduct of any election until the secretary of state has determined the precinct maps are in compliance with the provisions of this act.

(b) If the initial or corrected precinct maps as required in this act are not filed by the deadlines set forth in this act, the secretary of state is hereby authorized and required to establish where necessary appropriate precinct boundaries in compliance with the provisions of this act, notwithstanding other law to the contrary providing or establishing authority for any county or city official to establish precinct boundaries. The secretary of state will notify the appropriate county election officer of any precincts established under the provisions of this subsection, and the county election officer immediately shall notify the appropriate city or county officials who shall forthwith adopt as the official precincts those precincts established by the secretary of state.

History: L. 1987, ch. 123, § 5; L. 1990, ch. 127, § 4; April 19.






Article 27 VOTING PLACES AND MATERIALS THEREFOR

25-2701 Designation of areas and voting places; counting and canvass of ballots in certain precincts having less than 20 registered voters.

25-2701. Designation of areas and voting places; counting and canvass of ballots in certain precincts having less than 20 registered voters. (a) The county election officer shall determine the area to be served by each voting place at every election and shall make the same known to any public officers having need of such information in due time for appropriate publication notices or other matters required by law. Any precinct having less than 20 registered voters shall be included with an adjacent precinct or precincts in a single area to be served by a common voting place. The location of voting places shall be designated by the county election officer as provided by K.S.A. 25-2703, and amendments thereto.

(b) For any election to which this section is applicable, wherever a city is located in two counties, the county election officer of the county in which the greater population of the city is located may designate a voting place located in a portion of the city in the other county to serve an area within that portion of the city within the county in which the greater population of the city is located.

(c) At voting places serving two or more precincts, one or more of which have less than 20 registered voters, all ballots which are identical shall be deposited in the same ballot box or boxes and such votes shall be counted and canvassed in such a manner as to minimize the possibility of identifying the ballots cast by any voter.

History: L. 1968, ch. 406, § 15; L. 1977, ch. 140, § 1; L. 1991, ch. 103, § 1; July 1.



25-2702 Townships; division into precincts.

25-2702. Townships; division into precincts. The county election officer may establish more than one precinct in any township or divide any township into precincts. Such division shall be made by a declaration made at least ninety (90) days before any county or state primary or general election, and notice of such division, showing the boundaries of each precinct, shall be published once each week for three (3) consecutive weeks in a newspaper of general circulation in the county in which such township is located. A division once made shall remain the same until changed by subsequent declaration and publication notice as herein required. Upon making such division into precincts, the county election officer shall designate the boundaries of each precinct. A voter shall not be eligible to vote at any national, state, county or township election in any voting area other than the one in which he or she resides.

History: R.S. 1923, 25-103; L. 1927, ch. 200, § 1; L. 1937, ch. 223, § 1; L. 1961, ch. 197, § 2; L. 1968, ch. 406, § 60; L. 1970, ch. 144, § 1; L. 1977, ch. 141, § 1; July 1.



25-2702a Undivided wards and townships to constitute precincts.

25-2702a. Undivided wards and townships to constitute precincts. Whenever a ward or township is not divided into more than one voting precinct, the entire undivided ward or township shall constitute a "precinct" as that term is used in all laws relating to elections.

History: L. 1971, ch. 133, § 1; March 5.



25-2703 Voting places; equipping and supplying; voting booths, location, design and storage; privacy of voter.

25-2703. Voting places; equipping and supplying; voting booths, location, design and storage; privacy of voter. The county election officers shall provide suitable voting places in which to hold all national, state, county, township, city and school primary and general elections, question submitted elections and other public elections. County election officers shall arrange for voting places to be warmed, lighted, and furnished with proper supplies and conveniences, including a sufficient number of booths, shelves and pencils, to enable the voters to prepare their ballots, screened from observation. Voting booths shall be in plain view of the receiving board, and both they and the ballot boxes shall be in plain view of electors waiting to vote. Each booth shall be designed so as to protect the privacy of the voter. Booths shall be well lighted.

No person other than judges, clerks and other election officers allowed by law, and those admitted for the purpose of voting, shall be permitted within three feet of the voting booths, of voting machines where they are used, or of any table being used by the election board, except by the authority of the supervising judge. Voting booths shall be deposited with the county election officer between elections.

History: L. 1893, ch. 78, § 20; L. 1897, ch. 129, § 20; R.S. 1923, 25-402; L. 1961, ch. 197, § 5; L. 1968, ch. 406, § 100; L. 1971, ch. 134, § 1; L. 1973, ch. 168, § 1; L. 1981, ch. 169, § 1; L. 1994, ch. 26, § 1; March 24.



25-2703a School buildings, polling places.

25-2703a. School buildings, polling places. (a) All unified school districts shall make suitable school buildings available for polling places at the request of a county election officer for the county in which all or any portion of the school district is located.

(b) The county election officer shall give notice on or before January 1 of each year to the superintendent of the school district of the need to use one or more school buildings as polling places for any primary or general election.

(c) The terms "primary election" and "general election" shall have the meanings as provided in K.S.A. 25-2502, and amendments thereto.

History: L. 2015, ch. 88, § 13; July 1.



25-2704 Ballot boxes; secretary of state may adopt rules and regulations.

25-2704. Ballot boxes; secretary of state may adopt rules and regulations. (a) The county election officer shall provide ballot boxes for each voting place. The secretary of state may adopt rules and regulations authorizing, in certain cases, additional or fewer ballot boxes than specified in subsection (b) of this section to be supplied.

(b) Unless otherwise provided by rules and regulations adopted under this section by the secretary of state, a separate ballot box shall be provided for each of the types of ballots named in the following list, if such ballots are to be voted at the election:

(1) A box for "national and state ballots";

(2) A box for "county and township ballots";

(3) A box for "judicial ballots";

(4) A box for "city ballots";

(5) A box for "school ballots";

(6) A box for "ballots for constitutional amendments";

(7) A box for "questions submitted."

(c) Each ballot box shall be labeled according to its appropriate designation as set out in quotation marks in subsection (b) of this section.

History: L. 1968, ch. 406, § 19; L. 1969, ch. 193, § 5; July 1.



25-2705 Security of ballot boxes at polls.

25-2705. Security of ballot boxes at polls. At the time that the voting place is opened, the supervising judge shall cause the ballot boxes to be opened in the presence of people there assembled. The ballot boxes shall be turned upside down so as to empty them of everything therein, and the same shall then be locked securely and shall not be opened again until opened for the purpose of canvassing.

History: L. 1968, ch. 406, § 20; April 30.



25-2706 Instructions, books and other materials; printing in foreign languages; responsibilities of county election officers and secretary of state.

25-2706. Instructions, books and other materials; printing in foreign languages; responsibilities of county election officers and secretary of state. (a) The county election officer shall prepare and furnish copies of all registrations and all books, maps, instructions and blanks needed for the use and guidance of election boards and voters. County election officers may adopt such rules and regulations for elections as may be needed and not in conflict with state law or rules and regulations. Such rules and regulations shall be submitted to the secretary of state for approval.

(b) The county election officer shall furnish printed instructions to election boards, defining their duties and the law governing elections.

(c) (1) The county election officer shall furnish:

(A) Printed instructions to voters;

(B) a list of voters' rights and responsibilities;

(C) a sample ballot;

(D) notification of the date of the election; and

(E) the polling place hours.

(2) Each of the items in paragraph (1) shall be posted in every voting place at every election.

(3) Wherever the secretary of state deems it advisable, all items listed in subsection (c) shall be printed in English and in a language or languages other than English.

(d) The secretary of state shall specify the form and contents of instructions to voters, list of voters' rights and responsibilities and instructions to election boards. Such specifications shall be transmitted to county election officers and may be changed from time to time by the secretary of state.

History: L. 1968, ch. 406, § 38; L. 1973, ch. 169, § 1; L. 2002, ch. 146, § 4; L. 2004, ch. 25, § 11; July 1.



25-2707 Receipt for and record of election supplies.

25-2707. Receipt for and record of election supplies. When election supplies, including ballots and poll books, are delivered by the county election officer to a supervising judge, a record shall be made thereof and the same shall be receipted. When the items provided by law to be returned by the supervising judge to the election officer are so returned, a record thereof shall be made by the election officer and a receipt therefor shall be given the supervising judge. The secretary of state may adopt rules and regulations prescribing the manner and form in which records and receipts required by this section are to be given, taken and maintained.

History: L. 1968, ch. 406, § 39; April 30.



25-2708 Preservation of ballots and election records; distribution of abstracts of voting.

25-2708. Preservation of ballots and election records; distribution of abstracts of voting. (a) The county election officer shall preserve all ballots, books and records delivered to such officer by election boards and make the same available to any canvassing board or election court who it is provided by law shall have access to the same.

(b) The county election officer shall preserve all county, city, school district and township ballots for six months and all state and national ballots for 22 months. At the expiration of such time, the county election officer shall destroy them without previously opening any of the envelopes, in the presence of two electors of approved integrity and good repute, members of the two leading political parties. Such electors shall be designated by the board of county commissioners. If the election of any officer or any question submitted at such time is being contested, the ballots shall not be destroyed until such contest is finally decided. In all cases of contested elections, either of the parties contesting shall have the right to have such ballots opened and to have all errors of the judges in counting the ballots corrected by the court or body trying such contest. Such ballots shall be opened in open court or in an open session of such body and the presence of the officer having the custody thereof.

(c) The three copies of the certified abstract of each voting place and the three copies of all certified abstracts of the county board of canvassers shall be distributed as follows:

(1) One copy shall be retained as a permanent record in the office of the county election officer.

(2) One copy shall be delivered to the chairperson of the county committee of the political party of the candidate for governor who received the greatest number of votes in the last state general election.

(3) One copy shall be delivered to the chairperson of the county committee of the political party of the candidate for governor who received the second greatest number of votes in the last state general election.

(d) Other election supplies, books, records, lists and papers shall be destroyed as provided by law.

History: L. 1968, ch. 406, § 40; L. 1974, ch. 106,§ 5; L. 1988, ch. 122, § 1; L. 1989, ch. 108, § 4; July 1.



25-2709 Destruction of election records.

25-2709. Destruction of election records. The following election records may be destroyed after they have been on file for the period stated:

(1) Appointments and oaths of office of election board members, two years.

(2) Registration lists, five years.

(3) Poll books, five years.

(4) Party affiliation lists, five years.

(5) Abstracts of voting records, 20 years.

(6) Affidavits required to be filed by the election laws of the state of Kansas, including advance voting and mail ballot envelopes containing voters' declarations, two years.

(7) All other election records used at polling places, two years.

(8) Declination forms maintained by voter registration agencies and the division of motor vehicles, two years.

(9) Confirmation notices, two years.

(10) Confirmation responses, two years.

History: L. 1974, ch. 106, § 8; L. 1993, ch. 287, § 7; L. 1995, ch. 192, § 44; L. 1996, ch. 187, § 16; Apr. 25.



25-2710 Accessibility for voting places.

25-2710. Accessibility for voting places. On any day upon which an election is held, all polling places shall be accessible by either permanent or temporary means to any voter having a disability.

History: L. 1977, ch. 128, § 1; L. 2004, ch. 93, § 5; July 1.



25-2711 Placement of political signs during election period.

25-2711. Placement of political signs during election period. No city or county shall regulate or prohibit the placement of or the number of political signs on private property or the unpaved right-of-way for city streets or county roads on private property during the 45-day period prior to any election and the two-day period following any such election. Cities and counties may regulate the size and a set-back distance for the placement of signs so as not to impede sight lines or sight distance for safety reasons.

History: L. 2015, ch. 85, § 15; July 1.



25-2712 Campaigning for elected office at private residences, not prohibited or subject to regulation.

25-2712. Campaigning for elected office at private residences, not prohibited or subject to regulation. No city or county shall regulate or prohibit canvassing, polling, soliciting or otherwise approaching private residences for the purpose of distributing campaign literature or campaigning for a candidate for an elected office.

History: L. 2016, ch. 55, § 1; July 1.






Article 28 ELECTION BOARDS

25-2801 Appointment and notification of judges and clerks.

25-2801. Appointment and notification of judges and clerks. All election board judges and clerks shall be appointed by the county election officer and shall be subject to his direction and supervision. If practicable, not less than ten (10) days prior to the day of any election, the county election officer shall appoint the judges and clerks for the election boards for such election. Thereupon, the county election officer shall notify such persons in writing of their appointment, and file in his office a written statement of such appointments. Such notifications and statements shall be in a form approved by the secretary of state.

History: L. 1968, ch. 406, § 9; April 30.



25-2802 Political affiliation of judges and clerks of election.

25-2802. Political affiliation of judges and clerks of election. Of the members of any election board, not including the supervising judge, not more than one-half of the clerks shall be of the same political party, and not more than one-half of the judges shall be of the same political party, except in the case of a three-member election board. In the case of a three-member election board, the members thereof, excluding the supervising judge, shall be of different political parties. The provisions of this section shall not apply if the officers of political organizations required to make recommendations for such appointees fail to so recommend, or if the persons so recommended fail or refuse to qualify or serve.

History: L. 1968, ch. 406, § 10; L. 1969, ch. 193, § 2; July 1.



25-2803 Recommendations by county chairmen; appointment of supervising judge; area located in two counties.

25-2803. Recommendations by county chairmen; appointment of supervising judge; area located in two counties. (a) The county chairman of each of the central committees of the political parties that polled the largest and second largest number of votes in the state at the last state election for the office of governor shall recommend, excluding the supervising judge, one-half of the persons required for judges of each election board and one-half of the persons required for clerks of each election board. In the event that the election board is to have three members, each such county chairman shall recommend one person for each board. Such recommendations shall be made in writing and shall be delivered to the county election officer, if practicable, not less than thirty (30) days prior to the day of any primary or general election to which they apply and not less than fifteen (15) days prior to the day of any special election.

(b) The county election officer shall appoint the persons recommended as provided in this section if such persons can qualify and if such recommendations are timely.

(c) The supervising judge or one other judge shall be appointed by the county election officer upon his independent selection.

(d) The county election officer shall designate and appoint one judge to be the supervising judge at each voting place. The supervising judge shall be appointed from among, and not in addition to, those judges appointed to each election board.

(e) Recommendations made under subsection (a) of this section and appointments in accordance therewith shall, in the case of any area which includes a city divided by a county line, specify at least one person from that portion of the area located within each such county to serve upon the election board of the voting place serving that area, if such persons are available to be recommended. In such cases the county election officer of the county in which the smaller portion of any such city is located shall designate those persons to be so appointed from the portion of the city in his county. Such designation shall be transmitted to the county election officer conducting elections and shall be appointed by him. In the event of any dispute arising under this subsection, the same may be submitted by either county election officer to the secretary of state for determination, and such determination shall be final. The provisions of this subsection shall apply to all elections conducted by any county election officer.

History: L. 1968, ch. 406, § 11; L. 1969, ch. 193, § 3; L. 1970, ch. 145, § 1; March 21.



25-2804 Qualifications of judges and clerks; pool of trained judges and clerks; voting by judge or clerk.

25-2804. Qualifications of judges and clerks; pool of trained judges and clerks; voting by judge or clerk. (a) Each person recommended as provided in K.S.A. 25-2803(a), and amendments thereto, shall be a resident of the area served by the voting place in which such person is to be a judge or clerk.

(b) Except as otherwise provided by this subsection, all judges and clerks shall have the qualifications of an elector in the election at which they serve, and no judge or clerk shall be a candidate for any office, other than the office of precinct committeeman or precinct committeewoman, to be elected at such election. The county election officer may appoint persons who are at least 16 years of age to serve as election judges or clerks if such persons meet all other requirements for qualification of an elector and have a letter of recommendation from a school teacher, counselor or administrator. No more than 1/3 of the persons appointed to each election board may be under the age of 18.

(c) The county election officer may establish a pool of trained judges and clerks who shall be recommended by the county chairpersons specified in K.S.A. 25-2803(a), and amendments thereto. Judges and clerks in such pool may serve at voting places other than their own if:

(1) The chairpersons specified in K.S.A. 25-2803(a), and amendments thereto, or either of them, have failed to make appropriate recommendations;

(2) it is impossible to obtain judges and clerks for a voting place in any other way; or

(3) voting machines are used, in which case the third judge, who shall be trained in the use of voting machines, need not necessarily live in the area of the voting place.

(d) Any judge or clerk serving in a voting place not located in the area in which such judge or clerk resides or serving on a special election board established under K.S.A. 25-1133(c), and amendments thereto, shall be allowed to vote an advance voting ballot in accordance with the provisions of K.S.A. 25-1119, and amendments thereto, or shall be excused from duties as such judge or clerk to vote at the voting place in the area where such judge or clerk resides.

History: L. 1968, ch. 406, § 12; L. 1973, ch. 170, § 1; L. 1976, ch. 181, § 11; L. 1981, ch. 167, § 2; L. 1995, ch. 192, § 45; L. 2000, ch. 50, § 1; L. 2015, ch. 88, § 60; July 1.



25-2805 Filling vacancies.

25-2805. Filling vacancies. If any judges or clerks shall fail or refuse to appear and serve at the proper time and place, or for any cause are or become disqualified, then the electors present shall promptly notify the county election officer thereof. The county election officer shall appoint such person as he may select to fill any such vacancy. If such a vacancy continues for more than one hour after notice to the county election officer, the electors present may select from their number, viva voce, judges and clerks to fill such vacancies.

History: L. 1968, ch. 406, § 13; April 30.



25-2806 School for election board judges.

25-2806. School for election board judges. The county election officer shall provide instruction for election board judges and clerks before each election. The instruction shall relate to all matters which in the opinion of the county election officer require additional knowledge, explanation to, or training of such judges relating to elections generally, voting machines, ballots or duties in connection with any of the foregoing.

History: L. 1968, ch. 406, § 123; L. 2004, ch. 25, § 12; July 1.



25-2807 Oath of judges and clerks.

25-2807. Oath of judges and clerks. (a) Before commencing duties as a judge or clerk, every person shall take and subscribe the oath or affirmation provided for herein. Such oath or affirmation may be administered by the county election officer, deputy county election officer or any judge who has already taken such oath or affirmation. The officer administering the oath or affirmation shall examine the person as to fitness to serve as judge or clerk.

(b) Each oath or affirmation so subscribed shall be delivered to the county election officer not later than the day following the election and shall be retained in his office until disposed of as provided by law.

(c) The oath or affirmation herein provided shall be to discharge the duties of judge or clerk at such election faithfully, honestly and according to law. The form of such oath or affirmation shall be prescribed by the secretary of state.

History: L. 1968, ch. 406, § 14; April 30.



25-2808 Election board; number of members; two-member boards, restrictions.

25-2808. Election board; number of members; two-member boards, restrictions. (a) Except as otherwise provided in subsection (b), the county election officer shall determine for each election, for each voting place, whether the election board thereof will have three members or some greater number of members.

(b) The county election officer may appoint an election board of two members for any precinct having less then 50 registered voters and in which the voting place is located more than 10 miles from any other voting place. Such members shall not be members of the same political party. In the event of an emergency or if one of the members of the election board is unable to complete the duties prescribed by law, the county election officer shall be informed and the member of the election board shall be replaced immediately. If at anytime one of the board members shall leave the room where the ballots are kept, a note describing the time, situation and number of voted ballots, or if applicable, the vote which has been counted, shall be written in the registration book. The time that such second member of the election board returns shall be written in the registration book and the note signed by both board members. If at any time both members of the election board leave the room, a notation to that effect shall be made in the registration book and the ballots secured against tampering.

History: L. 1968, ch. 406, § 16; L. 1969, ch. 193, § 4; L. 1992, ch. 6, § 3; L. 1994, ch. 26, § 2; L. 1995, ch. 192, § 51; July 1.



25-2810 Control of voting places; procedure in counting ballots; no ballots counted from ballot boxes containing less than 50 ballots; opening and closing polls; certification of election results.

25-2810. Control of voting places; procedure in counting ballots; no ballots counted from ballot boxes containing less than 50 ballots; opening and closing polls; certification of election results. (a) Each election board shall have control of its voting place and election procedure under the sole supervision of the secretary of state, county election officer, deputy county election officers and the supervising judge. The election board shall open the polls at the time specified by the county election officer. The judges shall have charge of the ballots and the supervising judge shall designate one of their number to furnish them to voters as provided by law.

(b) Any election board of five or more members may be divided by the county election officer into a receiving board and a counting board, and the receiving board shall furnish and receive ballots and record the names of voters. The receiving board shall have control of the voting place and election procedure under the sole supervision and direction of the secretary of state, county election officer, deputy county election officers, and the supervising judge. The receiving board shall open and close the polls at the time specified by the county election officer.

(c) The counting board or boards, if any, shall proceed to their voting place after the opening of the polls at the hour specified by the county election officer.

(d) At national and state elections, both primary and general, the counting board, if any, shall take charge of one of the ballot boxes containing the national and state ballots already cast in that precinct. It shall retire to a partitioned room or space in the voting place provided for that purpose and there proceed to count and tabulate the ballots cast as it shall find them deposited in the national and state ballot box. The receiving board shall continue to receive the votes of electors in another national and state ballot box, and in a county and township ballot box until such time as the counting board shall have finished counting and tabulating the ballots cast in the first national and state ballot box. They shall then exchange the first box for the second national and state box, and so continue until they have counted and tabulated all the votes cast on that election day in the national and state ballot boxes. Counting boards may, in like manner, count the ballots in other ballot boxes when only an unsubstantial number of national and state ballots have been cast and are uncounted, and likewise at elections where there are no national and state ballots. Prior to the closing of the polls, no ballots shall be counted from any ballot box containing less than 50 ballots. No result of the count shall be made known to any person not on the election board, except the county election officer or such officer's deputies, until after the time to close the polls.

(e) At city and school elections, both primary and general, the counting board, if any, shall take charge of a ballot box containing one kind of ballot. Such board shall then proceed, as in national and state elections, to count and tabulate the ballots cast. When the ballots in such ballot box have been counted, the box shall be exchanged for another ballot box and so continue until all of the ballots of every kind are counted and tabulated.

(f) When the hour arrives for closing the polls, the election board, including both the receiving and counting boards if any, shall continue in the work of counting, tabulating and summarizing the votes, and making their certificates as to the result of the election.

(g) All of the judges and clerks at the same voting place on duty when the polls close shall unite in certifying the election results as provided in K.S.A. 25-3006, and amendments thereto.

(h) (1) In accordance with rules and regulations adopted by the secretary of state, the county election officer may allocate staffing resources as needed at the voting place except that two members of the election board, one of which is the supervising judge, shall be on duty for the entire time the polls are open.

(2) The secretary of state may adopt rules and regulations to implement the provisions of this section.

History: L. 1968, ch. 406, § 18; L. 1969, ch. 193, § 6; L. 1975, ch. 204, § 7; L. 1991, ch. 103, § 2; L. 1995, ch. 192, § 52; L. 2007, ch. 125, § 6; July 1.



25-2811 Judges and clerks, compensation.

25-2811. Judges and clerks, compensation. Judges and clerks of election shall receive the following fees and no more:

(a) Each judge and clerk of election where voting machines are not in use shall receive as compensation an amount to be fixed by resolution of the board of county commissioners which shall not be less than $3 per hour for each hour of work as a judge or clerk of an election.

(b) Judges and clerks of election where voting machines are used shall receive for their services an amount to be fixed by resolution of the board of county commissioners which shall not be less than the sum of $40 per day.

(c) In addition to other compensation authorized under subsections (a) and (b), the supervising judge shall receive the sum of not less than $2 and the mileage allowance established pursuant to K.S.A. 75-3203a, and amendments thereto, for each mile necessarily traveled in the course of such service.

(d) Any judge or clerk of an election may, upon written consent, decline to accept compensation for work as a judge or clerk of an election.

History: R.S. 1923, 25-427; L. 1941, ch. 228, § 1; L. 1949, ch. 253, § 1; L. 1959, ch. 176, § 1; L. 1961, ch. 202, § 1; L. 1968, ch. 406, § 103; L. 1973, ch. 171, § 1; L. 1975, ch. 204, § 8; L. 1976, ch. 380, § 2; L. 1985, ch. 123, § 1; L. 1992, ch. 6, § 4; Feb. 27.



25-2812 Election boards at certain facilities; procedure.

25-2812. Election boards at certain facilities; procedure. From and after January 1, 2010: (a) Not less than 60 days before any election, the county election officer may contact the administrator or operator at each nursing facility, assisted living facility and hospital based long-term care unit to request that the registered voters in the facility be offered the opportunity to vote in such election according to the procedures outlined in this section. If the administrator or operator of the facility agrees, the county election officer and the administrator or operator shall establish a date, mutually agreed upon, for such voting to take place. The provisions of this section shall not apply to mail ballot elections conducted pursuant to K.S.A. 25-431 et seq., and amendments thereto.

(b) The county election officer shall appoint a special election board of two or more members to administer ballots to registered voters who are residents of any facility designated in subsection (a) and which has agreed to participate. The members of such special election board shall be appointed and trained by the county election officer in the same manner as members of election boards serving in polling places on election day. The members of a special election board shall possess the qualifications of registered voters in Kansas and in the county where they serve and shall subscribe the oath prescribed by law. The members of the board shall not all be affiliated with the same political party, to the extent practicable, and shall not be candidates for any offices, other than the offices of precinct committeemen or precinct committeewomen, to be elected in the election at which they serve.

(c) The special election board shall, to the extent practicable, follow advance voting procedures as provided for in Kansas law. All persons who are registered voters of the county and who are current residents of the facility may request a ballot from the special election board. In the case of a voter who has applied for and received permanent advance voting status pursuant to subsection (g) of K.S.A. 25-1122, and amendments thereto, the special election board may deliver such voter's ballot to the voter instead of mailing the ballot as required by K.S.A. 25-1123, and amendments thereto. Any voter may receive assistance from a member of the special board or from a person of such voter's choice. Any person rendering assistance to a voter shall sign a written statement as provided for in subsection (d) of K.S.A. 25-1124, and amendments thereto, and shall file such statement with the special board or with the county election officer.

(d) The special election board shall ensure that the privacy of each voter is preserved and shall cause each voter's ballot to be sealed in an envelope or deposited in a locked ballot box. In cases where direct recording electronic voting systems are used, the special election board shall ensure that the voting equipment is secured from tampering and unauthorized access. At the conclusion of the voting process at a facility, the ballots, voting records and materials shall be returned to the county election officer. All the members of the special election board shall certify the receipt and return of the ballots, voting equipment, voting records and materials.

(e) The county election officer shall ensure that the ballots received from any such special election board shall be tabulated according to procedures established by law for the tabulation of advance voting ballots and shall ensure that the tabulated returns are included with other official election returns and presented to the county board of canvassers for the canvass as provided by law. Any ballot cast by a voter pursuant to this section may be challenged in the same manner as other ballots are challenged.

(f) The county election officer shall ensure that mobile voting sites established under this act are clearly posted as such during the hours voting is allowed.

(g) (1) For the purposes of this section, the term:

(A) "Assisted living facility" shall have the meaning ascribed to it in K.S.A. 39-923, and amendments thereto.

(B) "Hospital based long-term care unit" means a unit that provides physician services and continuous nursing supervision for patients who:

(i) Are not in an acute phase of illness; and

(ii) currently require nursing care that is primarily of a convalescent, restorative or long-term nature. Long-term care unit also includes medicare-certified, distinct-part long-term care units.

(C) "Nursing facility" shall have the meaning ascribed to it in K.S.A. 39-923, and amendments thereto.

History: L. 2008, ch. 129, § 1; Jan. 1, 2010.






Article 29 VOTING PROCEDURE

25-2901 Occupation of voting booths, time limit; voting marks.

25-2901. Occupation of voting booths, time limit; voting marks. When a voter receives a ballot, or set of ballots, such voter shall go promptly and directly to one of the voting booths and mark the ballots therein. No voter shall be allowed to occupy a booth already occupied by another voter. No voter shall be allowed to occupy a booth more than 10 minutes if other voters are waiting to occupy the same. The voter shall mark the ballot by making a cross or check mark in the voting squares at the left of the names of candidates.

History: L. 1968, ch. 406, § 21; L. 1975, ch. 204, § 10; L. 1978, ch. 137, § 11; L. 1993, ch. 287, § 8; L. 2015, ch. 88, § 61; July 1.



25-2902 Unlawful marking or mutilation of ballots; providing new or replacement ballot; notice.

25-2902. Unlawful marking or mutilation of ballots; providing new or replacement ballot; notice. (a) It shall be unlawful to make any mark upon a ballot except a cross or check mark in a voting square opposite the name of a person for whom the voter desires to vote. It shall be unlawful to deface or tear a ballot or to erase any printed figure or letter thereon. It shall be unlawful for any person other than the voter to erase any mark or name written on a ballot by a voter.

(b) If a voter tears, defaces or wrongfully marks a ballot, the voter shall return it to the election board and receive a new ballot or set of ballots. The voter may successively obtain additional ballots or sets of ballots (but not more than one ballot or set of ballots at a time), but no voter shall be provided more than three sets in all.

(c) In all elections in which printed paper ballots are utilized, there shall be printed on the ballot and posted in each polling place a notice containing the following information and in substantially the following form:

Notice

If you tear, deface or make a mistake and wrongfully mark any ballot, you must return it to the election board and receive a new ballot or set of ballots.

History: L. 1968, ch. 406, § 25; L. 1978, ch. 137, § 12; L. 1992, ch. 291, § 10; July 1.



25-2903 Voting for write-in candidates.

25-2903. Voting for write-in candidates. Except as otherwise provided by law, if a voter desires to vote for a person whose name is not on the ballot, the voter shall write the name of such person in the blank space, if any is provided, under the appropriate title of the office. Failure to make a cross or check mark in the square to the left of such name shall not invalidate that portion of the ballot unless it is impossible to determine the voter's intention. If no blank space is provided for writing in the name of a person whose name is not on the ballot, voters may not vote for any person whose name is not on the ballot.

History: L. 1968, ch. 406, § 26; L. 1976, ch. 189, § 1; L. 1978, ch. 137, § 13; L. 1993, ch. 287, § 9; July 1.



25-2904 Marking question submitted ballots.

25-2904. Marking question submitted ballots. Except as otherwise provided by law, ballots on constitutional amendments or other questions submitted shall be marked by the voter by making a cross or check mark in the square to the left of either "yes" or "no."

History: L. 1968, ch. 406, § 27; L. 1978, ch. 137, § 14; L. 1993, ch. 287, § 10; July 1.



25-2905 Folding of ballots; clipping and deposit of ballots.

25-2905. Folding of ballots; clipping and deposit of ballots. If not already folded, the election board shall fold each ballot before handing the same to a voter. If more than one ballot is to be handed to a voter, the ballots in the set shall be folded separately. Ballots shall be folded so that the names of candidates are concealed and the printed endorsement and ballot number are on the outside of the folded ballot. Before leaving the voting booth, the voter shall refold each of his ballots separately in the manner he received it and so that the names of candidates and marks on the ballot are concealed. Upon leaving the booth the voter shall deliver his ballot or set of ballots to one of the judges, who shall forthwith, and in the presence of the voter and of the election board, properly clip the number therefrom and deposit the ballots in their respective ballot boxes.

History: L. 1968, ch. 406, § 28; April 30.



25-2906 Deposit or count of unlawful ballots prohibited; marking objected to ballots.

25-2906. Deposit or count of unlawful ballots prohibited; marking objected to ballots. (a) No ballots other than those provided and printed in accordance with law shall be delivered to a voter, deposited in a ballot box or counted.

(b) Ballots that are counted (notwithstanding objections made thereto) shall be marked "objected to" on the back thereof, and a memorandum stating how such ballot was counted shall be written on the back thereof and be signed by two judges.

History: L. 1968, ch. 406, § 34; April 30.



25-2907 Removal of ballots from voting place prohibited.

25-2907. Removal of ballots from voting place prohibited. No person shall take or remove any ballot from a voting place except the supervising judge. Any voter who, after receiving a ballot or set of ballots, decides not to vote one or more of such ballots, shall, before leaving the voting place, so notify the election board and surrender to it all the ballots which have been given to him. A refusal or failure to so surrender such ballots shall be unlawful and shall subject the person so offending to immediate arrest and the penalties provided by law for such offenses.

History: L. 1968, ch. 406, § 29; April 30.



25-2908 Use of registration book and poll book or registration book at polling place; election board members, duties; name of voter not in book; rules and regulations; valid forms of voter identification; provisional ballots; identification requirements; exempt persons.

25-2908. Use of registration book and poll book or registration book at polling place; election board members, duties; name of voter not in book; rules and regulations; valid forms of voter identification; provisional ballots; identification requirements; exempt persons. (a) Each polling place shall use either: (1) A registration book and a poll book, as defined in K.S.A. 25-2507(a) and K.S.A. 25-2507(b)(1), and amendments thereto; or (2) a registration book, as defined in K.S.A. 25-2507(b)(2), and amendments thereto. The county election officer shall determine which books are used in each county, and which book voters shall sign.

(b) A person desiring to vote shall provide to the election board: (1) The voter's name; (2) if required, the voter's address; (3) the voter's signature on the registration or poll book; and (4) a valid form of identification listed in subsection (h). A signature may be made by mark, initials, typewriter, print, stamp, symbol or any other manner if by placing the signature on the document the person intends the signature to be binding. A signature may be made by another person at the voter's direction if the signature reflects such voter's intention.

(c) A member of the election board shall:

(1) Announce the voter's name in a loud and distinct tone of voice, and, if the name is in the registration books, the member of the election board having the registration record shall repeat the name;

(2) request the voter's signature on the registration or poll book;

(3) provide the required signature at the request of and on behalf of any voter who is unable to personally affix a signature by reason of temporary illness or disability, or lack of proficiency in reading the English language;

(4) request a valid form of identification from the voter. If the member of the election board is satisfied that the voter is the person depicted in the identification and that the identification provided is one of the valid forms of identification listed in subsection (h), the member of the election board shall place such member's initials in the space provided and allow the voter to vote;

(5) give the voter one ballot, on the upper right-hand corner of which shall be written the number corresponding to the voter's number in the registration book or poll book; and

(6) mark the voter's name in the registration book and party affiliation list.

(d) If a voter is unable or refuses to provide current and valid identification, the voter may vote a provisional ballot pursuant to K.S.A. 25-409, and amendments thereto. If the voter's name and address do not match the voter's name and address on the registration book or poll book, the voter may vote a provisional ballot according to K.S.A. 25-409, and amendments thereto. The voter shall provide a valid form of identification as defined in subsection (h) of this section to the county election officer in person or provide a copy by mail or electronic means before the meeting of the county board of canvassers. At the meeting of the county board of canvassers the county election officer shall present copies of identification received from provisional voters and the corresponding provisional ballots. If the county board of canvassers determines that a voter's identification is valid and the provisional ballot was properly cast, the ballot shall be counted.

(e) If the name of any person desiring to vote at an election is not in the registration books, an election board member shall print the name and address of the person appearing to vote in the registration book or poll book. The person appearing to vote shall add such person's signature to the registration book or poll book beside such person's printed name, as listed in the registration book or poll book, and the election board judge shall challenge such person's vote pursuant to K.S.A. 25-414, and amendments thereto. During the pendency of a challenge other voters shall be given ballots and be permitted to vote.

(f) A voter who has received an advance voting ballot may vote a provisional ballot on election day at the precinct polling place where the voter resides. If the voter returns the advance voting ballot to a judge or clerk at the precinct polling place, the judge or clerk shall void such advance voting ballot. Any such provisional ballot shall be counted only if the county board of canvassers determines that the provisional ballot was properly cast and the voter has not otherwise voted at such election.

(g) The secretary of state may adopt rules and regulations in order to implement the provisions of this section and define valid forms of identification with greater specificity, however the requirement that a voter must provide a form of identification that complies with the subsection (h) may not be altered.

(h) (1) The following forms of identification shall be valid if the identification contains the name and photograph of the voter and has not expired. Expired documents shall be valid if the bearer of the document is 65 years of age or older:

(A) A driver's license issued by Kansas or by another state or district of the United States;

(B) a state identification card issued by Kansas or by another state or district of the United States;

(C) a concealed carry of handgun license issued by Kansas or a concealed carry of handgun or weapon license issued by another state or district of the United States;

(D) a United States passport;

(E) an employee badge or identification document issued by a municipal, county, state, or federal government office or agency;

(F) a military identification document issued by the United States;

(G) a student identification card issued by an accredited postsecondary institution of education in the state of Kansas;

(H) a public assistance identification card issued by a municipal, county, state, or federal government office or agency; or

(I) an identification card issued by an Indian tribe.

(2) If the person fails to furnish the identification required by this subsection, the person shall be allowed to vote a provisional ballot. The canvassing board shall determine the validity of the ballot pursuant to K.S.A. 25-3002, and amendments thereto.

(i) The following persons are exempt from the photographic identification document requirements of this section:

(1) Persons with a permanent physical disability that makes it impossible for such persons to travel to a county or state office to obtain a qualifying form of identification and have qualified for permanent advance voting status under K.S.A. 25-1124, and amendments thereto;

(2) members of the uniformed service on active duty who, by reason of such active duty, are absent from the county on election day;

(3) members of the merchant marine who, by reason of service in the merchant marine, are absent from the county on election day;

(4) the spouse or dependent of a member referred to in paragraph (2) or (3), who, by reason of the active duty or service of the member, is absent from the county on election day; and

(5) any voter whose religious beliefs prohibit photographic identification. Any person seeking an exemption under this provision must complete and transmit a declaration concerning such religious beliefs to the county election officer or the Kansas secretary of state. The declaration form shall be available on the official website of the Kansas secretary of state.

(j) "Indian tribe" or "tribe" means any Indian tribe, band, nation or other organized group or community of Indians recognized as eligible for the services provided to Indians by the secretary of the interior because of their status as Indians, including any Alaska native village, as defined in 43 U.S.C. § 1602(c).

History: L. 1893, ch. 78, § 21; L. 1897, ch. 129, § 21; L. 1901, ch. 177, § 9; R.S. 1923, 25-415; L. 1968, ch. 406, § 101; L. 1982, ch. 155, § 2; L. 1994, ch. 190, § 2; L. 1997, ch. 124, § 6; L. 2003, ch. 112, § 2; L. 2004, ch. 93, § 6; L. 2011, ch. 56, § 11; L. 2012, ch. 122, § 3; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 13, but that version was repealed by L. 2004, ch. 93, § 13.



25-2909 Voting by persons requiring assistance; disability, definition of.

25-2909. Voting by persons requiring assistance; disability, definition of. (a) Any voter unable to mark such person's ballot by reason of temporary illness, disability or lack of proficiency in reading the English language or any voter 65 or more years of age may request assistance in voting.

(b) Upon request as provided in subsection (a), the voter shall be accompanied to the voting booth by a person chosen by the voter or, if no person is chosen, by two members of the election board of different political parties, who shall mark the ballot as such voter directs.

(c) A voter with a disability shall be permitted to vote as provided by law for provisional voters.

(d) A voter with a disability may request that such person's ballot be brought to the entrance to such voting place, or outside the voting place at a location within a radius of 250 feet from the entrance thereof, for the purpose of allowing such voter to vote. Two members of the election board of different political parties shall take a ballot to the voter so requesting and shall remain with such voter while such person votes. In voting places where paper ballots are used, such board members shall deposit such voter's ballot in the ballot box. In voting places where voting machines are used, such voter shall vote on an electronic voting machine or advance voting ballot. Any such ballot, together with objected to and provisional ballots, shall be packaged in accordance with K.S.A. 25-3008, and amendments thereto.

(e) "Disability," with respect to an individual, means:

(1) A physical or mental impairment that substantially limits one or more of the major life activities of such individual;

(2) a record of such an impairment; or

(3) being regarded as having such an impairment.

Intoxication shall not be regarded as a disability.

History: L. 1968, ch. 406, § 22; L. 1975, ch. 214, § 1; L. 1976, ch. 188, § 2; L. 1983, ch. 121, § 2; L. 1995, ch. 192, § 46; L. 1996, ch. 187, § 17; L. 2004, ch. 93, § 7; July 1.



25-2911 Memorandum on poll book of assistance to voters.

25-2911. Memorandum on poll book of assistance to voters. Clerks of elections shall enter upon the poll books the name of any elector who receives assistance pursuant to K.S.A. 25-2909, together with a memorandum of the fact that such assistance was rendered and the names of the assistants.

History: L. 1893, ch. 78, § 23; L. 1897, ch. 129, § 23; L. 1913, ch. 189, § 3; R.S. 1923, 25-417; L. 1935, ch. 174, § 2; L. 1968, ch. 406, § 102; L. 1975, ch. 214, § 2; July 1.






Article 30 ORIGINAL CANVASS OF ELECTIONS

25-3001 Reading, counting and recording votes; entries and totals on tally sheets.

25-3001. Reading, counting and recording votes; entries and totals on tally sheets. Election boards shall make the original canvass according to the following procedure:

(a) A ballot box shall be opened and a judge designated by the supervising judge shall take the ballots out of the box either one at a time or in limited quantities as authorized by the supervising judge.

(b) A judge shall read and announce the vote on the ballot for each candidate. In reading and announcing the vote on ballots, the judge shall so place the ballot that another member of the election board may view the ballot as the vote is announced. The clerks shall make a tally mark opposite the name of each candidate receiving a vote as announced by the judge. Such tally marks shall be made upon tally sheets provided by the county election officer. The supervising judge may direct a judge to perform the functions of a clerk for limited periods during the canvass and thereby temporarily relieve one or both clerks.

(c) After one judge announces the votes upon a ballot, he shall hand the same to a second judge, who shall examine it and dispose of it as provided in this act.

(d) Void and blank ballots shall be announced by the judge, and the clerks shall make one tally mark for each such ballot opposite the proper designation on the tally sheet.

(e) From time to time during the canvass the clerks shall compare tally sheets and reconcile any differences to the satisfaction of a majority of the election board. When the canvass is completed, the number of votes received by each candidate shall be written in the indicated place on the tally sheet.

History: L. 1968, ch. 406, § 30; April 30.



25-3002 Rules for canvassers; validity of ballots or parts thereof.

25-3002. Rules for canvassers; validity of ballots or parts thereof. (a) The rules prescribed in this section shall apply to:

(1) The original canvass by election boards.

(2) Intermediate and final canvasses by county boards of canvassers.

(3) Final canvass by the state board of canvassers.

(4) All election contests.

(5) All other officers canvassing or having a part in the canvass of any election.

(b) Rules for canvassers:

(1) No ballot, or any portion thereof, shall be invalidated by any technical error unless it is impossible to determine the voter's intention. Determination of the voter's intention shall rest in the discretion of the board canvassing in the case of a canvass and in the election court in the case of an election contest.

(2) The occurrences listed in this subpart (2) shall not invalidate the whole ballot but shall invalidate that portion, and that portion only, in which the occurrence appears. The votes on such portion of the ballot shall not be counted for any candidate listed or written in such portion, but the remainder of the votes in other portions of the ballot shall be counted. The occurrences to which this subpart (2) shall apply are:

(A) Whenever a voting mark shall be made in the square at the left of the name of more than one candidate for the same office, except when the ballot instructs that more than one candidate is to be voted.

(B) Whenever a voting mark is placed in the square at the left of a space where no candidate is listed.

(3) When a registered voter has cast a provisional ballot intended for a precinct other than the precinct in which the voter resides but located within the same county, the canvassers shall count the votes for those offices or issues which are identical in both precincts. The canvassers shall not count the votes for those offices or issues which differ from the offices or issues appearing on the ballot used in the precinct in which the voter resides.

(4) A write-in vote for those candidates for the offices of governor and lieutenant governor shall not be counted unless the pair of candidates have filed an affidavit of candidacy pursuant to K.S.A. 25-305, and amendments thereto, and:

(A) Both candidates' names are written on the ballot; or

(B) only the name of the candidate for governor is written on the ballot.

(5) A write-in vote for those candidates for the offices of president and vice-president shall not be counted unless the pair of candidates have filed an affidavit of candidacy pursuant to K.S.A. 25-305, and amendments thereto, and:

(A) Both candidates' names are written on the ballot; or

(B) only the name of the candidate for president is written on the ballot.

(6) A write-in vote for candidates for state offices elected on a statewide basis other than offices subject to paragraph (4) shall not be counted unless the candidate has filed an affidavit of candidacy pursuant to K.S.A. 25-305, and amendments thereto.

(7) Any advance voting or mail ballot whose envelope containing the voter's written declaration is unsigned, shall be wholly void and no vote thereon shall be counted.

(8) No ballot cast shall be counted if the voter fails to provide valid identification as defined by K.S.A. 25-2908, and amendments thereto.

History: L. 1968, ch. 406, § 31; L. 1975, ch. 204, § 9; L. 1976, ch. 189, § 2; L. 1991, ch. 100, § 4; L. 1992, ch. 291, § 9; L. 1993, ch. 287, § 11; L. 1995, ch. 192, § 47; L. 2003, ch. 112, § 3; L. 2004, ch. 93, § 8; L. 2011, ch. 56, § 12; Jan. 1, 2012.

Revisor's Note:

Section was also amended by L. 2004, ch. 25, § 14, but that version was repealed by L. 2004, ch. 93, § 13.



25-3003 Stringing or other preservation of ballots.

25-3003. Stringing or other preservation of ballots. (a) After the vote upon a ballot has been announced, the ballot shall be preserved according to one of the following methods:

(1) String the ballots closely upon a flexible wire or cord and unite or tie securely the ends of such wire or cord.

(2) Fasten the ballots that are counted in metal clamps or fasteners of a type which has had the prior approval of the secretary of state.

(3) The secretary of state may prescribe any other system of preserving ballots so long as such system will maintain the ballots in good condition and secure.

(b) Ballots marked "blank," "void" or "objected to" shall not be strung or fastened with other ballots.

History: L. 1968, ch. 406, § 32; April 30.



25-3004 Exhibition of ballots to authorized poll agent during original canvass.

25-3004. Exhibition of ballots to authorized poll agent during original canvass. During the original canvass by election boards, the judge announcing the vote on any ballot shall, upon request of any authorized poll agent, exhibit such ballot fully opened in a condition that such agent may fully and carefully read and examine the same. The judge shall not allow any such ballot to be taken from his hands.

History: L. 1968, ch. 406, § 33; L. 1969, ch. 185, § 3; April 19.



25-3005 Observation of original, intermediate and final canvasses of elections and casting of ballots by authorized poll agents; rules and regulations of secretary of state.

25-3005. Observation of original, intermediate and final canvasses of elections and casting of ballots by authorized poll agents; rules and regulations of secretary of state. At all elections authorized poll agents shall be allowed to be present and observe the proceedings at all original, intermediate and final canvasses of elections and at the time and place of casting ballots, subject to such limitations as are prescribed by law or rules and regulations of the secretary of state. The supervising judge of each voting place shall be in charge thereof and may direct authorized poll agents as to their conduct within the voting place, but such directions shall not favor agents of one kind or party over agents of another kind or party, and such directions shall not be contrary to law, rules and regulations of the secretary of state, or instructions of the county election officer.

History: L. 1908, ch. 54, § 13; R.S. 1923, 25-217; L. 1968, ch. 406, § 80; L. 1969, ch. 185, § 4; April 19.



25-3005a Authorized poll agent; definition; qualifications; appointment; identification; application of section.

25-3005a. Authorized poll agent; definition; qualifications; appointment; identification; application of section. (a) As used in this act "authorized poll agent" means any one of the following persons:

(1) Chairperson of county party committee;

(2) chairpersons of committees concerned with question submitted elections;

(3) chairperson of state party committee;

(4) any candidate;

(5) any precinct committeeman or precinct committeewoman;

(6) any write-in candidate who has filed an affidavit of write-in pursuant to K.S.A. 25-305, and amendments thereto;

(7) any person appointed as provided in this section by any of the persons specified in this subsection.

(b) Every person appointed to be an authorized poll agent under authority of this act shall be so appointed in writing by the person making such appointment. Such written appointment shall be filed with the county election office by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state and a copy of such appointment shall be carried by the authorized poll agent at all times such person is acting as such agent and shall be displayed upon demand of any member of any election board or any other election officer. Each authorized poll agent shall wear a badge clearly identifying the wearer as an authorized poll agent. The badge shall contain the word "observer" in 32-point or larger type. The badge shall be issued by the county election officer. Every appointment of an authorized poll agent shall be made in such form as is approved by the secretary of state. The number of authorized poll agents in each voting place at any one time appointed by any of the following shall be limited to the number indicated:

(1) State and county chairpersons, one;

(2) candidates, not to exceed one each;

(3) precinct committeemen and committeewomen, one each;

(4) the chairperson of each committee or organization concerned with any election on a question submitted, one each;

(5) write-in candidates who have filed an affidavit or write-in pursuant to K.S.A. 25-305, and amendments thereto, one each.

(c) When any candidate or any precinct committeeman or precinct committeewoman is acting as an authorized poll agent, such person shall carry identification which shall be supplied by the county election officer. Such identification shall indicate the authority by which such person is an authorized poll agent, and the same shall be in such form as is approved by the secretary of state. Whenever an authorized poll agent is required to carry identification under the provisions of this subsection such agent shall display the same upon demand of any member of any election board or any other election officer.

(d) Each person appointed to be an authorized poll agent shall:

(1) Be a registered Kansas voter;

(2) a member of any candidate's immediate family; or

(3) be a person under 18 years of age but at least 14 years of age who meets all other requirements for qualification of an elector except that of age.

(e) The provisions of this section shall apply to all elections.

(f) Violations of this section shall be a class C nonperson misdemeanor.

History: L. 1969, ch. 185, § 1; L. 1993, ch. 287, § 12; L. 2007, ch. 196, § 2; May 24.



25-3006 Abstracts of original canvass; alternative procedures for voting machines.

25-3006. Abstracts of original canvass; alternative procedures for voting machines. (a) When the election board completes its canvass, it shall make three abstracts of the vote cast for all candidates whose names are printed on the ballot, all write-in votes cast and all votes cast on questions submitted. Such abstracts shall be made under the direction of the supervising judge upon forms provided by the county election officer. Each of such three abstracts shall bear a certificate of the validity thereof and each certificate shall be signed by all of the clerks and judges at the voting place.

(b) In voting places where voting machines equipped with printed election returns mechanisms are used, the counter compartment shall not be opened and the original and duplicate originals of the printed return sheets of the votes cast on questions submitted and for candidates whose names are printed on the official ballot labels, together with the tabulation and inclusion of any write-in votes appearing on the paper roll shall constitute the official abstract for the votes cast on that machine, when coupled with the other originals and duplicate originals of other machines in the voting place and certified as abstracts of the vote cast at such voting place, upon forms and in the manner prescribed by the county election officer.

(c) The secretary of state may adopt rules and regulations prescribing procedures and forms to be used in carrying out the provisions of this section and K.S.A. 25-1338, as amended.

History: L. 1968, ch. 406, § 35; April 30.



25-3007 Return of election materials by supervising judge.

25-3007. Return of election materials by supervising judge. When the canvass of an election board has been completed, the supervising judge shall return to the county election officer the following:

(a) All election supplies.

(b) All valid ballots.

(c) All ballots not used and all that have been spoiled by the voter while attempting to vote, together with all ballots marked "blank," "void" or "objected to."

(d) All tally sheets, poll books, all abstracts and all other books and records in possession of the election board.

History: L. 1968, ch. 406, § 36; April 30.



25-3008 Packing and separation of ballots and materials; appointment of write-in board, when.

25-3008. Packing and separation of ballots and materials; appointment of write-in board, when. Before leaving the voting place the supervising judge shall ascertain that the election supplies and ballots that are to be returned have been packaged, packed and separated as provided in this section:

(a) All ballots both voted and unvoted, except void, objected to and provisional ballots, shall be placed in bags or sacks. Such bags or sacks shall be sealed and appropriately labeled. The method of sealing and labeling shall be a method approved by the secretary of state and directed by the county election officer.

(b) Ballots that are spoiled and returned by the voter shall be marked "spoiled" on the back thereof and shall be placed in the bags or envelopes specified in subsection (a) of this section.

(c) Provisional ballot envelopes containing ballots, with applications for registration attached, shall be placed in an appropriately labeled envelope, and shall be sealed as in subsection (a) of this section.

(d) Provisional ballot envelopes containing ballots cast after the polling place hours prescribed in K.S.A. 25-106, and amendments thereto, pursuant to a court or other order shall be separated from the provisional ballot envelopes described in subsection (c) of this section and packaged and sealed as required by subsection (a) of this section.

(e) Objected to ballots shall be placed in an appropriately labeled envelope, and shall be sealed as in subsection (a) of this section.

(f) Ballots that are cast but not counted shall be marked "void" on the back thereof and shall be placed in the same envelope that contains objected to ballots.

(g) Ballots specified in subsections (a) and (b) shall be separately packaged from ballots specified in subsections (c), (d), (e) and (f).

(h) Poll books, registration books, party affiliation lists, tally sheets, abstracts and election supplies not listed in the preceding subsections of this section shall be returned sealed but not packaged with the items specified in subsections (a), (b), (c), (d), (e), (f) and (g).

(i) (1) If upon receiving the sealed bags or sacks of ballots after the original canvass, the county election officer discovers that the board which conducted the original canvass failed to provide a tally sheet of write-in votes, the county election officer may appoint a special write-in board to unseal the ballots and count any write-in votes which appear on the ballots. Such write-in votes shall be reported to the county election officer, who shall include them with the official results of the election. When the board completes its tally of write-in votes, the bags or sacks shall be resealed.

(2) The special write-in board shall be appointed by the county election officer from the election boards of the county or from a pool of trained board workers maintained by the county election officer. One member of the board shall be designated by the county election officer as a supervising judge, and the remaining members of the board shall be of different political parties to the extent practicable.

History: L. 1968, ch. 406, § 37; L. 1996, ch. 187, § 18; L. 2003, ch. 48, § 1; L. 2004, ch. 25, § 15; July 1.






Article 31 COUNTY BOARDS OF CANVASSERS

25-3101 Enumeration of elections to be canvassed by county board.

25-3101. Enumeration of elections to be canvassed by county board. The board of county commissioners of each county shall be the board of canvassers for elections occurring within the county. Such board of canvassers shall canvass the following elections:

(a) Both primary and general national and state elections.

(b) Both primary and general county elections.

(c) Both primary and general township elections.

(d) Both primary and general city elections.

(e) Both primary and general school elections.

(f) Question submitted elections of the state, county and any township in the county.

(g) Question submitted elections of any city, the greater part of the population of which is in the county.

(h) Question submitted elections of which the county is the home county of a school district. For any school district which does not on the effective date of this act have a specified home county, the state board of education shall specify a home county. "State board of education" means the state superintendent of public instruction until that office is abolished, and thereafter the constitutional state board of education.

(i) Any election for which it is provided by law that the board of county commissioners shall be the board of canvassers.

History: L. 1968, ch. 406, § 41; April 30.



25-3102 Filling vacancies on county board of canvassers; deputy county election officer's authority.

25-3102. Filling vacancies on county board of canvassers; deputy county election officer's authority. In the event that a member of the county board of canvassers shall die, be absent, or from any casualty be prevented from serving on such board, the remaining members of the county board of canvassers shall select an elector to serve on the county board of canvassers in such member's place. If more than one member of the county board of canvassers shall die, be absent, or from any casualty be prevented from serving on the county board of canvassers, the remaining member or members of the board in consultation with the county election officer shall select electors to serve in their place. Functions and duties of the county election officer may be performed by the deputy of the county election officer in the absence of the county election officer.

History: L. 1968, ch. 406, § 52; L. 2001, ch. 81, § 7; L. 2002, ch. 146, § 6; July 1.



25-3103 Final and intermediate canvasses by county board.

25-3103. Final and intermediate canvasses by county board. (a) The county board of canvassers shall make the final canvass of election returns of every county, township, city and school election whether the same is an election of officers or a question submitted election.

(b) The county board of canvassers shall make the intermediate canvass of election returns for the following elections:

(1) Question submitted elections on constitutional amendments;

(2) Elections of national and state officers;

(3) Any other election for which it is provided by law the county board of canvassers shall make an intermediate canvass.

History: L. 1968, ch. 406, § 42; April 30.



25-3104 Time of canvass of elections by county board.

25-3104. Time of canvass of elections by county board. The original canvass of every election shall be performed by the election boards at the voting places. The county election officer shall present the original returns, together with the ballots, books and any other records of the election, for the purpose of canvass, to the county board of canvassers at any time between 8 a.m. and 10 a.m. on the Monday next following any election held on a Tuesday, except that the county election officer may move the canvass to the second Thursday following the election if notice is published prior to the canvass in a newspaper with general circulation in the county. For elections not held on a Tuesday, the canvass by the county board of canvassers shall be held on a day and hour designated by it, and not later than the fifth day following the day of such election.

History: L. 1968, ch. 406, § 43; L. 1975, ch. 215, § 1; L. 2002, ch. 130, § 1; L. 2011, ch. 56, § 18; Jan. 1, 2012.



25-3105 Place of canvass of the elections by county board.

25-3105. Place of canvass of the elections by county board. Meetings of the county board of canvassers shall be held in the office of the county election officer unless a different place is agreed upon by the county board of canvassers and the county election officer and publicly announced by the county election officer.

History: L. 1968, ch. 406, § 44; April 30.



25-3106 Preliminary abstracts, preparation by county election officer.

25-3106. Preliminary abstracts, preparation by county election officer. When returns of any election are received by the county election officer, he shall make a preliminary inspection of the abstracts and other records returned. The county election officer shall prepare a combined tabulation of the vote totals for each candidate and question submitted showing therein the votes at each voting place. Such tabulation shall be known as the preliminary final abstract of election returns, in the case of all elections for which the county board of canvassers make the final canvass. Such tabulation shall be called the preliminary intermediate abstract of election returns, in the case of all elections for which the county board of canvassers make an intermediate canvass.

History: L. 1968, ch. 406, § 45; April 30.



25-3107 Procedure for canvass by county board; recount, when; recount procedure; payment of costs.

25-3107. Procedure for canvass by county board; recount, when; recount procedure; payment of costs. (a) At the time of commencement of any canvass by the county board of canvassers the county election officer shall present to the county board of canvassers the preliminary abstracts of election returns, together with the ballots and records returned by the election boards. The county board of canvassers shall inspect and check the records presented by the county election officer and shall hear any questions which the county election officer believes appropriate for determination of the board. The county board of canvassers shall do what is necessary to obtain an accurate and just canvass of the election and shall finalize the preliminary abstract of election returns by making any needed changes, and certifying its authenticity and accuracy. The certification of the county board of canvassers shall be attested by the county election officer. Neither the county board of canvassers nor the county election officer shall open or unseal sacks or envelopes of ballots, except as is required by K.S.A. 25-409, 25-1136 and 25-1337, and amendments thereto, or other specific provision of law or as is authorized to carry out a recount under subsection (b).

(b) If a majority of the members of the county board of canvassers shall determine that there are manifest errors appearing on the face of the poll books of any election board, which might make a difference in the result of any election, or if any candidate shall request the recount of the ballots cast in all or in only specified voting areas for the office for which such person is a candidate, or if any registered elector who cast a ballot in a question submitted election requests a recount in all or only specified voting areas to determine the result of the election, the county board of canvassers shall cause a special election board appointed by the county election officer to meet under the supervision of the county election officer and recount the ballots with respect to any office or question submitted specified by the county board of canvassers or requested by such candidate or elector. If a recount is required in a county that uses optical scanning systems as defined in K.S.A. 25-4601 et seq., and amendments thereto, or electronic or electromechanical voting systems, as defined in K.S.A. 25-4401, and amendments thereto, the method of conducting the recount shall be at the discretion of the person requesting such recount. The county election officer shall not be a member of such special election board. Before the special election board meets to recount the ballots upon a properly filed request, the party who makes the request shall file with the county election officer a bond, with security to be approved by the county or district attorney, conditioned to pay all costs incurred by the county in making such recount. In the event that the candidate requesting the recount is declared the winner of the election as a result of the recount, or if as a result of the recount a question submitted is overturned, no action shall be taken on the person's bond and the county shall bear the costs incurred for the recount. Any recount must be requested in writing and filed with the county election officer not later than 5 p.m. on the day following the meeting of the county board of canvassers. The request shall specify which voting areas are to be recounted. The county election officer shall immediately notify any candidate involved in the election for which such recount is requested, or shall notify the county chairperson of each candidate's party. Any such recount shall be initiated not later than the following day and shall be completed not later than 5 p.m. on the fifth day following the filing of the request for a recount, including Saturdays, Sundays and holidays. Upon completion of any recount under this subsection, the election board shall package and reseal the ballots as provided by law and the county board of canvassers shall complete its canvass. The members of the special election board shall be paid as prescribed in K.S.A. 25-2811, and amendments thereto, for time actually spent making the recount.

(c) (1) The provisions of this subsection shall apply to candidates at any election for:

(A) Any state or national office elected on a statewide basis;

(B) the office of president or vice president of the United States;

(C) the office of members of United States house of representatives;

(D) office of members of state senate or house of representative whose district is located in two or more counties; and

(E) office of members of state board of education.

(2) Any candidate may request a recount in one or more counties. Any such recount must be requested in writing and filed with the secretary of state not later than 5 p.m. on the second Friday following the election. The request shall specify which counties are to be recounted. If a recount is required in a county that uses optical scanning systems as defined in K.S.A. 25-4601, and amendments thereto, or electronic or electromechanical voting systems, as defined in K.S.A. 25-4401, and amendments thereto, the method of conducting the recount shall be at the discretion of the person requesting such recount. Except as provided by this subsection and subsection (d), the person requesting the recount shall file with the secretary of state a bond, with security to be approved by the secretary of state, conditioned to pay all costs incurred by the counties and the secretary of state in making such recount. The amount of the bond shall be determined by the secretary of state. A candidate described in paragraphs (D) and (E) of subsection (c)(1) may post a bond as provided by subsection (b) in lieu of the bond required by this subsection. In the event that the candidate requesting the recount is declared the winner of the election as a result of the recount, no action shall be taken on the candidate's bond and the counties shall bear the costs incurred for the recount.

(3) The secretary of state immediately shall notify each county election officer affected by the recount and any candidate involved in the election for which such recount is requested. If the candidate cannot be reached, then the secretary of state shall notify the state chairperson of such candidate's party. Any such recount shall be conducted under the supervision of the county election officers at the direction of the secretary of state, and shall be initiated not later than the following day and shall be completed not later than 5 p.m. on the fifth day following the filing of the request for a recount, including Saturdays, Sundays and holidays. Each county election officer involved in the recount shall appoint a special election board to recount the ballots. The members of the special election board shall be paid as prescribed in K.S.A. 25-2811, and amendments thereto, for time actually spent making the recount. Upon completion of any recount under this subsection, the special election board in each county shall package and reseal the ballots as provided by law and the county board of canvassers shall complete its canvass. The county election officer in each county immediately shall certify the results of the recount to the secretary of state.

(d) (1) The provisions of this subsection shall apply to candidates at general elections for:

(A) Any state or national office elected on a statewide basis;

(B) the office of president or vice president of the United States;

(C) the office of members of United States house of representatives;

(D) office of members of state senate or house of representative; and

(E) office of members of state board of education.

(2) Whenever the election returns reflect that a candidate for office was defeated by ½ of 1% or less of the total number of votes cast and if such candidate requests a recount in one or more counties of the ballots, the state shall bear the cost of any recount performed using the method by which such ballots were counted originally.

(3) Not later than 60 days following a recount conducted pursuant to this subsection, the board of county commissioners of each county in which the recount occurred shall certify to the secretary of state the amount of all necessary direct expenses incurred by the county. Payment for such expenses shall be made to the county treasurer of the county upon warrants of the director of accounts and reports pursuant to vouchers approved by the secretary of state. Upon receipt of such payment and reimbursements, the county treasurer shall deposit the entire amount thereof in the county election fund, if there is one and if there is not then to the county general fund.

(4) The secretary of state, with the advice of the director of accounts and reports, shall determine the correctness of each amount certified under this section and adjust any discrepancies discovered before approving vouchers for payment to any county.

History: L. 1968, ch. 406, § 46; L. 1969, ch. 194, § 1; L. 1970, ch. 146, § 1; L. 1972, ch. 132, § 8; L. 1975, ch. 206, § 3; L. 1978, ch. 143, § 1; L. 1982, ch. 160, § 1; L. 1984, ch. 143, § 1; L. 1987, ch. 128, § 1; L. 1995, ch. 192, § 6; L. 2001, ch. 124, § 1; L. 2002, ch. 130, § 2; L. 2011, ch. 56, § 19; Jan. 1, 2012.



25-3108 Tie votes in elections of local officers.

25-3108. Tie votes in elections of local officers. (a) In any election for which the county board of canvassers makes the final canvass, if any two or more persons have a tie vote, such board shall determine by lot which person is nominated or elected, as the case may be. Reasonable notice shall be given to such persons of the time when such determination by lot will be made; if such persons or either of them shall fail to appear in accordance with such notice, the county board of canvassers shall proceed to make such determination in the absence of such persons.

(b) A tie vote shall have occurred in the following cases:

(1) In a primary election for any county or township office, if any two or more persons have an equal number of votes and more than any other person for the same office as candidate for the same party.

(2) In a general election for any county or township office, if any two or more persons have an equal number of votes and more than any other person for the same office.

(3) In the case of election to any city office determination of whether a tie has occurred shall be made by the county board of canvassers, and such determination shall be based upon statutes applicable to the particular city election and the number of votes received by the candidates.

(4) In the case of election to any school office, determination of whether a tie has occurred shall be made by the county board of canvassers, and such determination shall be based upon statutes applicable to the particular school election and the number of votes received by the candidates.

(5) In the case of a question submitted election a tie shall never be deemed to have occurred, and if there are the same number of "yes" votes and "no" votes, the "no" vote shall have prevailed unless otherwise provided by law.

History: L. 1968, ch. 406, § 47; L. 1973, ch. 172, § 1; April 6.



25-3109 Abstracts of county board of canvassers.

25-3109. Abstracts of county board of canvassers. (a) In every final canvass of election returns the county board of canvassers shall make final determination of the results of the election and enter the same in the final abstract of the election returns. Such abstracts shall be certified by the county board of canvassers and shall be deposited in the office of the county election officer as a permanent record.

(b) In the case of a primary election for which the county board of canvassers makes the final canvass, the abstract shall specify the persons nominated for each office as a result of such primary.

(c) In the case of a general election for which the county board of canvassers makes the final canvass, the abstract shall specify the persons elected to each office as a result of such general election.

(d) In the case of question submitted election for which the county board of canvassers makes the final canvass, the abstract shall specify the result on each question submitted.

History: L. 1968, ch. 406, § 48; April 30.



25-3110 Certificates of nomination and election.

25-3110. Certificates of nomination and election. When any final canvass of primary election returns has been completed by the county board of canvassers, the county election officer shall prepare and issue a certificate of nomination to each person nominated. When any final canvass of general election returns has been completed by the county board of canvassers, the county election officer shall prepare and issue a certificate of election for each person elected. Certificates of nomination shall specify with particularity the office to which the person has been nominated, and if the election is on a partisan basis, the political party of the candidate. Certificates of election shall specify with particularity the office to which the person has been elected. The secretary of state may prescribe by rules and regulations the form and content of certificates of nomination and certificates of election.

History: L. 1968, ch. 406, § 51; April 30.






Article 32 STATE BOARD OF CANVASSERS

25-3201 State board of canvassers; membership.

25-3201. State board of canvassers; membership. The governor, secretary of state and attorney general shall constitute the state board of canvassers. Any two of such members may act for such board.

History: G.S. 1868, ch. 36, § 34; R.S. 1923, 25-707; L. 1968, ch. 406, § 110; L. 1974, ch. 364, § 4; Jan. 13, 1975.



25-3202 Transmittal of intermediate canvass abstracts.

25-3202. Transmittal of intermediate canvass abstracts. Upon completion of any intermediate canvass the abstract, properly certified, shall be promptly transmitted to the secretary of state or such other officer as it is provided by law for the same to be transmitted. Every such transmittal shall be made by secure electronic transmission, registered mail or by a messenger designated by the county board of canvassers or the secretary of state.

History: L. 1968, ch. 406, § 49; L. 2004, ch. 126, § 1; July 1.



25-3203 Abstract of intermediate canvass; transmittal to secretary of state; county recount notification requirements.

25-3203. Abstract of intermediate canvass; transmittal to secretary of state; county recount notification requirements. If the secretary of state fails to receive the final abstract of the intermediate canvass of any national or state election from any county by the second Tuesday next after any election, the secretary shall dispatch a special messenger to obtain a copy of the same, and the county election officer shall immediately, on demand of such messenger, make out and deliver to such messenger the copy required. Thereupon, the messenger shall deliver such copy to the secretary of state without delay. The expenses of such messenger shall be paid by the secretary of state, and the secretary of state shall be reimbursed therefor by such county.

Any county conducting a recount pursuant to K.S.A. 25-3107, and amendments thereto, shall notify the secretary of state of the recount and shall set a date, subject to approval by the secretary of state, when the county election officer shall submit the intermediate abstract of the county to the secretary of state.

History: L. 1968, ch. 406, § 50; L. 1992, ch. 237, § 6; L. 1995, ch. 192, § 7; L. 2011, ch. 56, § 17; Jan. 1, 2012.



25-3204 Tabulation of abstracts by secretary of state; preservation.

25-3204. Tabulation of abstracts by secretary of state; preservation. The secretary of state, upon the receipt of the abstracts of the votes in national and state primary and general elections shall proceed to open the same, and shall tabulate the vote by counties and districts in a suitable manner for permanent record and shall carefully preserve in his or her office said abstracts.

History: R.S. 1923, 25-708; L. 1968, ch. 406, § 111; L. 1977, ch. 142, § 1; July 1.



25-3205 Final canvass of primary election of national and state officers; publication of certified list of candidates; certificates of nomination to candidates.

25-3205. Final canvass of primary election of national and state officers; publication of certified list of candidates; certificates of nomination to candidates. The state board of canvassers shall be the board of canvassers for the final canvass of the primary election of national and state officers. Provisions of law relating to the canvass of the national and state general elections shall, as far as applicable, apply to the canvass and certification of the secretary of state of such primary elections. The state board of canvassers shall meet at the office of the secretary of state on the call of the secretary of state as soon as convenient after the tabulation of the returns is made. The meeting shall be called not later than September 1 next following such election, except when such date falls on Sunday, then not later than the next following day which is not a legal holiday, and may recess from time to time until the final canvass is completed.

As soon as such final canvass of the primary election shall be completed, the secretary of state shall publish in the Kansas register a certified statement of the candidates for the presidential electors, United States senator, representatives in congress and all state officers or so many of such officers as may have been voted for at such election. On the fourth day after the completion of such final canvass or as soon as practicable thereafter, the secretary of state shall mail to each candidate found by the state board of canvassers to be duly nominated a certificate of nomination, showing the name of the candidate, the party by whom nominated and the office for which the candidate is nominated as specified in the nomination papers and determined by the state board of canvassers.

History: R.S. 1923, 25-218; L. 1968, ch. 406, § 81; L. 1981, ch. 324, § 10; L. 1992, ch. 237, § 7; L. 1995, ch. 192, § 8; July 1.



25-3206 Canvass of state and national general elections; canvass of statewide question submitted election; result certified to secretary of state.

25-3206. Canvass of state and national general elections; canvass of statewide question submitted election; result certified to secretary of state. (a) The state board of canvassers shall make the final canvass of national and state primary and general elections. Such board shall also make the final canvass of elections upon constitutional amendments and all questions submitted to election on a statewide basis, including questions on retention in office of justices of the supreme court, judges of the court of appeals and judges of the district court.

(b) For the purpose of canvassing elections specified in subsection (a), the state board of canvassers shall meet on the call of the secretary of state, in the secretary's office, as soon as convenient after the tabulation of the returns is made. In the case of general elections, the meeting shall be called not later than December 1 next following such election, except when such date falls on Sunday, then not later than the following day, and may recess from time to time until the canvass is completed.

(c) The state board of canvassers shall, upon the abstracts on file in the office of secretary of state, proceed to make final canvass of any election for officers specified in subsection (a). The state board of canvassers shall certify a statement which shall show the names of the persons receiving votes for any of such offices, and the whole number received by each, distinguishing the districts and counties in which they were voted.

(d) The state board of canvassers shall, upon the abstracts on file in the office of the secretary of state, proceed to make final canvass and determination of the result of statewide question submitted elections. The state board of canvassers shall certify a statement of the number of votes on each question and the result thereof.

(e) The state board of canvassers shall certify such statements to be correct, and the members shall subscribe their names thereto, and the board shall determine what persons have been elected to such offices and the members shall endorse and subscribe on the statement a certificate of such determination and deliver them to the secretary of state.

History: R.S. 1923, 25-711; L. 1968, ch. 406, § 112; L. 1981, ch. 170, § 1; July 1.



25-3208 Tie votes in state and national elections.

25-3208. Tie votes in state and national elections. (a) In any election for which the state board of canvassers makes the final canvass, if any two or more persons have a tie vote, such board shall determine by lot which person is nominated or elected, as the case may be, except in general election of the governor and lieutenant governor. Reasonable notice shall be given to such persons of the time any such determination by lot will be made; if such persons or either of them shall fail to appear in accordance with such notice, the state board of canvassers shall proceed to make such determination in the absence of such persons.

(b) A tie vote shall have occurred in the following cases:

(1) In a primary election for any national or state office, if any two or more persons have an equal number of votes and more than any other person for the same office as candidate for the same party.

(2) In a general election for any national or state office, if any two or more persons have an equal number of votes and more than any other person for the same office.

(3) In the case of election to any national office determination of whether a tie has occurred shall be made and such determination shall be based upon any federal statutes applicable to the particular national office, if there be any such federal statutes, and in all other respects according to this section.

(4) In the case of a constitutional amendment or other question submitted election a tie shall never be deemed to have occurred, and if there are the same number of "yes" votes and "no" votes, the "no" votes shall have prevailed, except in the case of a question upon the retention of a justice of the supreme court.

History: L. 1968, ch. 406, § 53; April 30.



25-3209 Tie vote for governor and lieutenant governor; determination by legislature.

25-3209. Tie vote for governor and lieutenant governor; determination by legislature. If any two or more pairs of candidates running together have an equal number of votes for the same office and a higher number than any other pair of candidates running together in a general election for the offices of governor and lieutenant governor, the two houses shall, by joint ballot, determine the election. The president of the senate and the speaker of the house of representatives shall deposit in the office of the secretary of state a certificate showing what persons have been elected to fill said offices.

History: G.S. 1868, ch. 36, § 41; R.S. 1923, 25-715; L. 1968, ch. 406, § 115; L. 1973, ch. 153, § 23; July 1.



25-3210 Report to legislature by secretary of state.

25-3210. Report to legislature by secretary of state. At the time fixed for convening of each regular session of the legislature, the secretary of state shall report to each house the list of members elected thereto, with the districts each represents, in accordance with determinations of the state board of canvassers. Such report shall also make a statement of any ties to be determined by the legislature as provided in K.S.A. 25-3209.

History: G.S. 1868, ch. 36, § 40; R.S. 1923, 25-714; L. 1968, ch. 406, § 114; L. 1975, ch. 270, § 5; July 1.



25-3211 Election records of secretary of state; certificates of election; publication of election results.

25-3211. Election records of secretary of state; certificates of election; publication of election results. (a) The secretary of state shall record and file as a permanent record, each certified statement and determination as made by the state board of canvassers.

(b) The secretary of state shall record and file as a permanent record any certificates received from officers of the legislature under K.S.A. 25-3209.

(c) The secretary of state shall without delay make out and transmit a certificate of election, under the seal of office of the secretary of state, to each of the persons declared to be elected.

(d) The secretary of state shall cause a statement of the determinations made of elections by both the state board of canvassers and the legislature to be published in the Kansas register.

History: R.S. 1923, 25-713; L. 1968, ch. 406, § 113; L. 1975, ch. 270, § 6; L. 1981, ch. 324, § 11; Jan. 1, 1982.






Article 33 PARTY AFFILIATION OF VOTERS

25-3301 Eligibility to vote, partisan primaries; party affiliation list for voting areas and advance voting ballot, application; declaration of affiliation at polls; receipt only of ballot of voter's party; preservation of affiliation statements.

25-3301. Eligibility to vote, partisan primaries; party affiliation list for voting areas and advance voting ballot, application; declaration of affiliation at polls; receipt only of ballot of voter's party; preservation of affiliation statements. (a) Each registered voter of this state who has declared a party affiliation as provided in this section or in K.S.A. 25-3304, and amendments thereto, shall be entitled to vote at every partisan primary election.

(b) The county election officer shall prepare for each voting place at each partisan primary election a party affiliation list, duly certified by such officer, which clearly indicates the party affiliation of each registered voter in the voting area who has declared a party affiliation. The registration book prepared for a voting place pursuant to K.S.A. 25-2318, and amendments thereto, may be used as such list, but no registration book prepared for use at a voting place in an election other than a partisan primary election or an election held at the same time as a partisan primary election shall indicate in any manner the party affiliation of any voter. Such list shall be delivered by the supervising judge to the voting place before the opening of the polls.

(c) The party affiliation list provided for by subsection (b) shall be used to determine the party affiliation of a voter offering to vote at a partisan primary election and of a voter applying for an advance voting ballot pursuant to K.S.A. 25-1122, and amendments thereto. If a voter's party affiliation is not indicated on the party affiliation list, such voter shall state the voter's party affiliation in writing on a form prescribed by the secretary of state. A judge at the precinct polling place, or the county election officer or such officer's designee, shall give such voter a primary ballot of the voter's party affiliation, and such person thereupon shall be entitled to vote. Such a statement of party affiliation shall constitute a declaration of party affiliation, and all such signed statements shall be returned to the county election officer, who shall cause them to be recorded on the party affiliation list.

(d) Party affiliation statements shall be preserved for five years. The county election officer may dispose of the statements in the manner approved for destruction of ballots as provided in K.S.A. 25-2708, and amendments thereto.

(e) The county election officer shall update party affiliation lists as provided by rules and regulations of the secretary of state.

History: L. 1927, ch. 203, § 1; L. 1941, ch. 227, § 1; L. 1968, ch. 406, § 84; L. 1972, ch. 144, § 2; L. 1974, ch. 106, § 6; L. 1978, ch. 144, § 1; L. 1997, ch. 124, § 7; L. 2014, ch. 2, § 2; July 1.



25-3302 Party affiliation lists; rules and regulations; certification of number of party members on lists; furnishing lists.

25-3302. Party affiliation lists; rules and regulations; certification of number of party members on lists; furnishing lists. The secretary of state shall adopt rules and regulations relating to party affiliation lists and prescribing the manner and form in which the same are to be kept and maintained.

Before each primary and general election held in even-numbered years, and at times and in a form to be prescribed by the secretary of state, each county election officer shall certify to the secretary of state the number of members of each party in each precinct of the county as shown by the party affiliation list in the office of such county election officer.

Each county election officer shall furnish a copy of such certificates to the county chairperson of each party in the county having members on the party affiliation list. On request of the county chairperson or party central committee, the county election officer shall furnish not to exceed three copies of the party affiliation list, at the expense of the party committee requesting such copies.

History: L. 1968, ch. 406, § 23; L. 1972, ch. 128, § 3; L. 1989, ch. 109, § 3; L. 1995, ch. 192, § 9; July 1.



25-3303 Purging and removing names from party affiliation list.

25-3303. Purging and removing names from party affiliation list. Whenever a name is purged from the voter registration books as provided by K.S.A. 25-2316c, such name shall also be purged or removed from the party affiliation list.

History: L. 1927, ch. 203, § 2; L. 1968, ch. 406, § 85; L. 1972, ch. 145, § 1; L. 1976, ch. 182, § 12; L. 1978, ch. 144, § 2; July 1.



25-3304 Declaration of party or voter affiliation; change of affiliation.

25-3304. Declaration of party or voter affiliation; change of affiliation. (a) Any person who has declared such person's party or voter affiliation in the manner provided by law shall be listed on a voter affiliation list as a member of a registered political organization, or on a party affiliation list if a member of a recognized political party, unless the person's name is purged or removed therefrom as provided by K.S.A. 25-3303, and amendments thereto, or unless the person changes party or voter affiliation as provided in this section.

(b) Any person, who, having declared a party or voter affiliation, desires to change the same, may file a written declaration with the county election officer, stating the change of party or voter affiliation. Such declaration cannot be filed during the time from the candidate filing deadline, as prescribed in K.S.A. 25-205, 25-305 and 25-4004, and amendments thereto, through the time when the primary election results are certified by the secretary of state. The county election officer shall enter a record of such change on the party or voter affiliation list of such preceding primary election in the proper column opposite the voter's name.

History: L. 1927, ch. 203, § 3; L. 1968, ch. 406, § 86; L. 1972, ch. 145, § 2; L. 1988, ch. 119, § 4; L. 1991, ch. 102, § 2; L. 2014, ch. 2, § 1; July 1.



25-3306 Duty to inform persons registering to vote that party or voter affiliation may be declared; posted notice.

25-3306. Duty to inform persons registering to vote that party or voter affiliation may be declared; posted notice. County election officers, deputy election officers, voter registration agencies, and offices of the division of motor vehicles shall inform each person registering as a voter that such person may declare a party affiliation with any recognized political party or a voter affiliation with any registered political organization and shall inform such person of the procedure for declaring such affiliation. A printed notice containing such information shall be posted conspicuously at each registration place.

History: L. 1972, ch. 141, § 4; L. 1976, ch. 181, § 12; L. 1988, ch. 119, § 5; L. 1996, ch. 187, § 19; Apr. 25.



25-3307 Political organizations; designation on voter affiliation lists; recognition as a political party.

25-3307. Political organizations; designation on voter affiliation lists; recognition as a political party. (a) Any political organization seeking the right of designation on voter affiliation lists after the effective date of this act shall file a statement of organization and a certified list of officers with the secretary of state. Such organization shall have obtained official recognition as a political party prior to filing. However, current status as a recognized political party is not required.

(b) The secretary of state may adopt rules and regulations prescribing the method of listing members of all registered political organizations in voter registration and affiliation.

History: L. 1988, ch. 119, § 8; March 24.






Article 34 VOTING BY PERSONS IN FEDERAL ENCLAVES

25-3401 Inclusion of federal enclaves in wards and townships.

25-3401. Inclusion of federal enclaves in wards and townships. Not later than sixty (60) days after the effective date of this act, the governing bodies of every city and county and every election or registration officer shall ascertain that all territory of the state is within a township or a ward. Every public official having any duty or authority under law to determine or change boundaries of any ward or township shall take appropriate action sooner than sixty (60) days after the effective date of this act to assure the inclusion of territory in a township or ward as provided in this section.

History: L. 1968, ch. 87, § 1; April 30.



25-3402 Persons living in federal enclaves deemed qualified electors; registration required.

25-3402. Persons living in federal enclaves deemed qualified electors; registration required. Any person living in a federal enclave within the state shall be deemed a qualified elector if such person is a citizen of the United States and is of the age of eighteen (18) years or more. Every person shall be required to register as provided by law before being entitled to vote. Registration and election officers are hereby required to register such persons as are authorized to be registered under the provisions of this act upon proper and lawful application of any such person to be registered.

History: L. 1968, ch. 87, § 2; L. 1972, ch. 146, § 1; L. 1976, ch. 182, § 13; April 16.



25-3403 Right of suffrage of persons in federal enclaves.

25-3403. Right of suffrage of persons in federal enclaves. It is the intention of this act to authorize persons specified in K.S.A. 25-3402, to vote at all elections upon all officers and questions submitted when such persons would be entitled to the right of suffrage if residents of this state for all purposes. It is also the intention of this act to provide for voter registration of persons specified in K.S.A. 25-3402, when the same are entitled to the right of suffrage.

History: L. 1968, ch. 87, § 3; L. 1976, ch. 182, § 14; April 16.






Article 35 U.S. CONGRESS, VACANCIES

25-3501 United States representative to congress, filling vacancies by election.

25-3501. United States representative to congress, filling vacancies by election. Whenever any vacancy shall occur in the office of United States representative to congress from any congressional district of this state, leaving an unexpired term, an election shall be held as provided by article 1, section 2, clause 4 of the United States constitution and in accordance with this act. Not later than five (5) days after any such vacancy occurs, the governor shall proclaim the date of such election in accordance with the provisions of this act.

History: L. 1969, ch. 186, § 1; April 14.



25-3502 Same; governor's proclamation of election.

25-3502. Same; governor's proclamation of election. Except as is otherwise provided in this act, the governor shall proclaim the date of any election held under this act to be a day not less than 45 days nor more than 60 days after such proclamation is issued. Such proclamation shall be made in writing, signed by the governor and delivered by him to the secretary of state. Thereupon the secretary of state shall promptly cause such proclamation to be published in the Kansas register, and a copy thereof shall be transmitted by the secretary to the chairperson of all state political parties authorized to hold congressional district conventions under the provisions of K.S.A. 25-3504.

History: L. 1969, ch. 186, § 2; L. 1981, ch. 324, § 12; Jan. 1, 1982.



25-3503 Same; effect of time of occurrence of vacancy.

25-3503. Same; effect of time of occurrence of vacancy. (a) In the event that any vacancy occurs to which this act applies, and such occurrence is not more than 90 days and not less than 30 days before any primary election, the election provided for in this act shall be held on the same date as the primary election.

(b) In the event that any vacancy occurs to which this act applies, and such occurrence is not more than 30 days before any primary election and before the general election, at such general election votes cast for the office for members of congress in the district in which such vacancy has occurred shall be deemed to be cast to fill the vacancy for the unexpired term, as well as for the election for the next regular term. The governor shall proclaim the date of the election to be the same as the general election.

(c) In the event that any vacancy occurs to which this act applies, on or after the date of any general election and before the term of office in which the vacancy has occurred expires, votes cast for the office for members of congress in the district in which such vacancy occurs shall be deemed to have been cast to fill such vacancy for the unexpired term, as well as for election for the next regular term. The governor's approval of this act shall be deemed to proclaim that every regular election of a representative to the United States congress shall be an election for the unexpired term if any should occur, as well as election for the next regular term. In cases to which subsection (b) or this subsection applies, the person elected for the next regular term shall be deemed to have been elected for the balance of the unexpired term also.

History: L. 1969, ch. 186, § 3; L. 2015, ch. 88, § 62; July 1.



25-3504 District conventions of certain political parties; nomination of independents by petition.

25-3504. District conventions of certain political parties; nomination of independents by petition. Whenever a vacancy has occurred to which this act applies, except in cases where subsection (c) or (d) of K.S.A. 25-3503, and amendments thereto, applies, a congressional district convention of the district party of each political party whose candidate for governor received not less than 5% of the votes cast at the next preceding election of the governor shall be called by the state chairperson of the party, or if there is no state chairperson, by the party's candidate for governor at the next preceding general election. Such convention shall be called for a date not less than 25 days after the proclamation of election is issued by the governor in the cases to which K.S.A. 25-3503, and amendments thereto, does not apply, and within 15 days in cases to which subsection (a) or (b) of K.S.A. 25-3503, and amendments thereto, apply. In accordance with the rules of the district party and the provisions of this act, each such convention shall nominate a candidate to fill the vacancy which has occurred and shall file a certificate of the nomination so made with the secretary of state immediately. Every such certificate shall be signed by the presiding officer and secretary of the convention making such nomination. Independent candidates may be nominated by petition of registered voters of the district equal in number to 4% of the number of qualified voters of the congressional district. Any such petition shall be filed with the secretary of state not later than the time for district party convention certificates to be filed. Except as is provided in subsections (c) and (d) of K.S.A. 25-3503, and amendments thereto, no candidate shall be nominated to fill such vacancy by any means other than provided by this section.

History: L. 1969, ch. 186, § 4; L. 1982, ch. 161, § 2; L. 1992, ch. 262, § 4; July 1.



25-3505 Form of ballots.

25-3505. Form of ballots. The secretary of state shall furnish to each county election officer, any part of the county of which is within the congressional district having an election under article 35 of chapter 25 of Kansas Statutes Annotated, the form for the ballot to be used at the election. The ballot shall contain the names of the candidates and their political parties or designations, and these shall appear upon the ballot in substantially the same form as is provided by K.S.A. 25-616, and the provisions of such statute shall apply to ballots used at such election to the extent that the same are consistent with the provisions of this act. When subsection (c) of K.S.A. 25-3503 applies, the ballot shall indicate that a vote for the candidate applies to both the regular and unexpired term, and when such subsection does not apply, the ballot shall indicate that the vote is for the unexpired term.

History: L. 1969, ch. 186, § 5; L. 1982, ch. 161, § 1; July 1.



25-3506 Conduct of election, responsibility; registration required.

25-3506. Conduct of election, responsibility; registration required. Elections held under the provisions of this act shall be conducted by county election officers any part of the county of which is within the congressional district in which the election is to be held. Laws relating to registration of voters shall apply to such election.

History: L. 1969, ch. 186, § 6; April 14.



25-3507 Canvass of election; certificate of election.

25-3507. Canvass of election; certificate of election. In cases to which subsection (c) or (d) of K.S.A. 25-3503 apply, canvass of the election shall be conducted as for other elections of United States congressmen. In all other cases to which this act applies, intermediate canvass of the election shall be made by the county boards of canvassers at ten o'clock a.m. on the second day following the election, unless such day is a Sunday or holiday, in which case such canvass shall be on the next following day which is not a Sunday or holiday. County election officers shall dispatch the abstract of the intermediate canvass to the secretary of state immediately upon completion of the canvass by the board of county canvassers. The state board of canvassers shall meet in the office of the secretary of state on the fourth day following the election, unless such day is a Sunday or holiday, in which case such canvass shall be on the next following day which is not a Sunday or holiday. The state board of canvassers shall make the final canvass, and the certificate of election of the candidate receiving the highest number of votes shall be issued in the same manner as is provided for regular elections of national officers.

History: L. 1969, ch. 186, § 7; April 14.



25-3508 Election laws of state to apply.

25-3508. Election laws of state to apply. Election laws of the state not inconsistent with the provisions of this act shall apply to elections held under this act.

History: L. 1969, ch. 186, § 8; April 14.






Article 36 SUFFICIENCY OF PETITIONS

25-3601 Application to both state and local elections; determination of sufficiency of petitions; signatures; question to be submitted filed with county or district attorney prior to circulation; determination of legality of form; application of other statutes; copies of statutes to be provided.

25-3601. Application to both state and local elections; determination of sufficiency of petitions; signatures; question to be submitted filed with county or district attorney prior to circulation; determination of legality of form; application of other statutes; copies of statutes to be provided. (a) Subject to the provisions of subsection (d), if a petition is required or authorized as a part of the procedure applicable to the state as a whole or any legislative election district or to any county, city, school district or other municipality, or part thereof, the provisions of K.S.A. 25-3601 et seq., and amendments thereto, shall apply. The sufficiency of each signature and the number thereof on any such petition shall be determined in accordance with the provisions of K.S.A. 25-3601 to 25-3607, inclusive, and amendments thereto, by the county election officer or such other official as designated in the applicable statute. Except as provided herein, a copy of any petition requesting an election in any political or taxing subdivision of the state shall be submitted to the office of the county attorney of the county or district attorney of the district in which all or the greater portion of the political or taxing subdivision is located. If a county counselor has been appointed in the county or district, the petition shall be submitted to the county counselor. The petition shall be submitted either by hand-delivery or by certified mail, return receipt requested. Such petition shall contain the question to be submitted at the election. Within five business days following submission of the petition, the county counselor, county attorney or district attorney shall furnish a written advisory opinion as to the legality of the form of the question contained on the petition. There shall be a rebuttable presumption that the form of any question approved by the county counselor, county attorney or district attorney complies with the requirements of this act. If such opinion is not furnished within five days of submission of the question, the form of the question shall be deemed in compliance with the requirements of this act.

If the advisory opinion states that the form of the question contained in the petition does not comply with the requirements of this act, such advisory opinion shall also state specific grounds to support such determination.

Nothing in this subsection shall be construed as prohibiting the circulation of a petition for signatures or the filing of such petition with the county election officer prior to obtaining the advisory opinion required by this subsection.

(b) Any person challenging the validity of the form of a question shall have the burden of proving in the district court that the form of the question is invalid.

(c) The form of any question in a petition requesting an election on or protesting an ordinance, or resolution, adopted by the governing body of any county, city, school district or other municipality shall be presumed to be valid and in compliance with the requirements of K.S.A. 25-3601 et seq., and amendments thereto, if such petition states the title, number and exact language of the ordinance, or resolution, and the title of such petition states:

"Shall the following ordinance, or resolution, become effective?"

(d) When any other statute imposes specific requirements which are different from the requirements imposed by K.S.A. 25-3601 et seq., and amendments thereto, the provisions of the specific statute shall control. The county election officer or other official with whom the petition is required to be filed in accordance with the applicable statute shall give to persons requesting information regarding the filing of petitions a copy of K.S.A. 25-620 and article 36 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto.

(e) Any action challenging the validity of the form of a question in a petition shall be filed in the district court within 20 days after such petition has been filed with the county election officer.

The court shall render an opinion in any action filed to challenge the validity of the form of a question in a petition within 20 days after the date such action is filed with the court.

(f) The provisions of K.S.A. 25-3601 et seq., and amendments thereto, shall not apply to recall petitions as described in K.S.A. 25-4301 et seq., and amendments thereto.

History: L. 1970, ch. 147, § 1; L. 1989, ch. 107, § 4; L. 1992, ch. 194, § 2; L. 2001, ch. 141, § 1; L. 2007, ch. 125, § 3; July 1.



25-3602 Petition documents; where filed; successive filings; contents; verification; petition circulator; withdrawal of signature; void after 180 days; time of election; determination of number of signatures.

25-3602. Petition documents; where filed; successive filings; contents; verification; petition circulator; withdrawal of signature; void after 180 days; time of election; determination of number of signatures. (a) Each petition shall consist of one or more documents pertaining to a single issue or proposition under one distinctive title. The documents shall be filed with the county election officer or other official, if another official is designated in the applicable statutes. The filing shall be made at one time all in one group. Later or successive filings of documents relating to the same issue or proposition shall be deemed to be separate petitions and not a part of any earlier or later filing.

(b) Unless otherwise specifically required, each petition shall: (1) State the question which petitioners seek to bring to an election in the form of a question as it should appear upon the ballot in accordance with the requirements of K.S.A. 25-620 and K.S.A. 25-3601, and amendments thereto;

(2) name the taxing subdivision or other political subdivision in which an election is sought to be held;

(3) contain the following recital above the spaces provided for signatures: "I have personally signed this petition. I am a registered elector of the state of Kansas and of

__________________________________________

(here insert name of political or taxing subdivision)

and my residence address is correctly written after my name."

The recital shall be followed by blank spaces for the signature, residence address and date of signing for each person signing the petition.

When petitioners are required by law to possess qualifications in addition to being registered electors, the form of the petition shall be amended to contain a recital specifying the additional qualifications required and stating that the petitioners possess the qualifications; and

(4) contain a recital in substance as follows, at the end of each set of documents carried by each petition circulator as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto: "I am the circulator of this petition and I am qualified to circulate this petition and I personally witnessed the signing of the petition by each person whose name appears thereon.

_______________________________

(Signature of circulator)

_______________________________"

(Circulator's residence address)

The recital of the circulator of each petition shall be verified upon oath or affirmation before a notarial officer in the manner prescribed by K.S.A. 53-501 et seq., and amendments thereto.

(c) Any person who has signed a petition who desires to withdraw such person's name may do so by giving written notice to the county election officer or other designated official not later than the third day following the date upon which the petition is filed.

(d) Any petition shall be null and void unless submitted to the county election officer or other designated official within 180 days of the date of the first signature on the petition.

(e) Unless the governing body of the political or taxing subdivision in which the election is sought to be held authorizes a special election, all elections which are called as a result of the filing of a sufficient petition shall be held at the next succeeding primary or general election as defined by K.S.A. 25-2502, and amendments thereto, in which the political or taxing subdivision is participating.

(f) When a petition requires signatures equal in number to a percentage of the total number of registered voters, such percentage shall be based on the most recent number of registered voters as certified to the office of the secretary of state pursuant to subsection (g) of K.S.A. 25-2311, and amendments thereto.

History: L. 1970, ch. 147, § 2; L. 1976, ch. 190, § 1; L. 1983, ch. 126, § 2; L. 1986, ch. 141, § 1; L. 1990, ch. 129, § 2; L. 1992, ch. 194, § 3; L. 2001, ch. 141, § 2; L. 2001, ch. 211, § 8; L. 2014, ch. 98, § 5; May 15.

Revisor's Note:

Section was also amended by L. 2001, ch. 128, § 7, but that version was repealed by L. 2001, ch. 211, § 18.



25-3604 Where voter registration required, similarity to registration required; rules and regulations by secretary of state.

25-3604. Where voter registration required, similarity to registration required; rules and regulations by secretary of state. In counties, cities, school districts and other municipalities, or part thereof, where registration of voters is required in the entire territory thereof, the signatures to petitions which assert that the petitioners are "legally qualified electors" or words of like effect in conformity with the applicable statute shall be accepted, by the officer determining the sufficiency of petition signatures, as proper signatures, so long as persons of the same names or ones of such similarity as to reasonably appear to be the same persons are contained in the registration books, and so long as the address of the petitioner is furnished, unless such official has reasonable evidence that the asserted signature in question is not in fact the signature of the person it purports to be, or that the signature though genuine is not the signature of a duly qualified elector. The secretary of state shall adopt rules and regulations for the guidance of county election officers and other officers as specified by law in making determination under this section of sufficient similarity of names on petitions and names in registration books.

History: L. 1970, ch. 147, § 4; March 11.



25-3607 Where registration is required, registration books conclusive of number of qualified electors.

25-3607. Where registration is required, registration books conclusive of number of qualified electors. In counties, cities, school districts and other municipalities, or part thereof, where registration of voters is required, the registration books shall be conclusive in determining the number of "legally qualified electors," or words of like effect in conformity with the applicable statute.

History: L. 1970, ch. 147, § 7; March 11.



25-3608 Petition circulator defined.

25-3608. Petition circulator defined. (a) For purposes of this act, "petition circulator" shall mean a person who is:

(1) A United States citizen;

(2) at least 18 years of age; and

(3) has not been convicted of a felony or if convicted of a felony under the law of any state or of the United States, has been pardoned or restored to such person's civil rights.

(b) All petition circulators, whether residents or nonresidents of the state of Kansas, are required to agree to submit to the jurisdiction of the state, including its agencies, political subdivisions and election officials, for purposes of subpoena enforcement regarding the integrity and reliability of the petition process.

History: L. 2014, ch. 98, § 9; May 15.






Article 37 VOTING IN PRECINCT OF FORMER RESIDENCE

25-3701 In-state residence change; vote in former residence, when.

25-3701. In-state residence change; vote in former residence, when. For the purposes of this act, a "former precinct resident" shall mean a person who is otherwise a qualified elector of the state of Kansas, who has removed from the precinct of his former residence in this state and established residence in another precinct in this state during the thirty (30) days next preceding any election held in the precinct of his former residence. Such person may vote in such election in such precinct of his former residence to the same extent and in the same manner as if he had retained his residence in such precinct, except as otherwise provided in this act.

History: L. 1972, ch. 143, § 1; July 1.



25-3702 Affidavit to obtain ballot to vote at precinct of former residence; notice to reregister, voter registration materials.

25-3702. Affidavit to obtain ballot to vote at precinct of former residence; notice to reregister, voter registration materials. Any such former precinct resident offering to vote in the precinct of such person's former residence, before receiving a ballot shall make an affidavit in writing on a form to be prescribed by the secretary of state, sworn or affirmed before one of the election judges, stating the address or location of former residence, the date of removal therefrom, the address or location of such person's new residence, and that such person has not voted at such election. Such affidavit shall be delivered to the election judges and transmitted to the county election officer with the election returns and supplies. Upon receipt of an affidavit of a former precinct resident, the county election officer shall send to the current address specified on the affidavit, by forwardable first-class mail, a notice that it is necessary to reregister to vote. The notice also shall include voter registration materials if the voter is still a resident of the county of the original registration. The notice authorized by this section shall be on a form prescribed by the secretary of state.

History: L. 1972, ch. 143, § 2; L. 1988, ch. 120, § 3; April 14.



25-3703 Challenges hereunder.

25-3703. Challenges hereunder. The votes of such former residents shall be subject to challenge for cause to the same extent, and any such challenges shall be determined in the same manner, as provided by law with respect to votes of resident electors.

History: L. 1972, ch. 143, § 3; July 1.



25-3705 Poll book entries; returns to county election officers.

25-3705. Poll book entries; returns to county election officers. Election boards receiving ballots of such former precinct resident voters shall record the names of such voters in the poll books, with the notation "former resident." They shall forward to the county election officer, with the election returns and supplies, any affidavits and statements in lieu of registration submitted by such voters.

History: L. 1972, ch. 143, § 5; July 1.



25-3706 Copies of papers to county election officer of county of present residence; file and index.

25-3706. Copies of papers to county election officer of county of present residence; file and index. The county election officer shall send promptly a copy of each affidavit or application for advance voting ballot, received from a former resident voter, to the county election officer of the county to which such former resident has removed, and the latter election officer shall keep the same on file and maintain an alphabetical index thereof for a period of six months after the election.

History: L. 1972, ch. 143, § 6; L. 1973, ch. 167, § 1; L. 1995, ch. 192, § 48; July 1.






Article 38 POLITICAL PARTIES

25-3801 Precinct committeemen and committeewomen; eligibility for office or candidacy; filling vacancies.

25-3801. Precinct committeemen and committeewomen; eligibility for office or candidacy; filling vacancies. (a) At each primary election, the members of the party residing in each precinct in each county of the state shall elect a man of their number as precinct committeeman and a woman of their number as precinct committeewoman. No person shall be eligible to be a candidate for or hold the office of precinct committeeman or precinct committeewoman of a party in any precinct unless such person actually lives, resides and occupies a place of abode in such precinct, and is in all other respects a qualified elector and is shown as a member of such party on the party affiliation list, in the office of the county election officer. Except as provided in subsection (b), any vacancy occurring in the office of precinct committeeman or committeewoman shall be promptly filled by appointment by the county chairperson, except that any vacancy which occurs because the party had no candidate at such primary election shall not be filled until the county central committee has elected or reelected its chairperson. Not later than three days after appointment of precinct committeemen and committeewomen, the county chairperson making the appointments shall notify the county election officer of such appointments. The county election officer shall make such appointments public immediately upon receipt thereof. As used in this act, "primary election" means the statewide election held in August of even-numbered years.

(b) When a convention is to be held under article 39 of chapter 25 of Kansas Statutes Annotated to fill a vacancy, no appointments shall be made under subsection (a): (1) After the county chairperson has received notice from the county election officer of a vacancy or a pending vacancy in a county elected office; or (2) after the county chairperson in each county, all or a part of which, is located within a legislative district has received notice from the secretary of state of a vacancy or a pending vacancy in a legislative office.

After the vacancy has been filled by a person elected at a convention held under article 39 of chapter 25 of the Kansas Statutes Annotated, any vacancy in the office of precinct committeeman or committeewoman shall be filled as provided by subsection (a).

History: L. 1972, ch. 129, § 1; L. 1990, ch. 130, § 3; L. 1999, ch. 64, § 1; L. 2001, ch. 81, § 8; July 1.



25-3807 Terms of committee officers.

25-3807. Terms of committee officers. All committee officers elected under this act shall serve for two (2) years and until their successors are elected.

History: L. 1972, ch. 129, § 7; July 1.



25-3808 Powers and duties of committees and officers; filling officer vacancies.

25-3808. Powers and duties of committees and officers; filling officer vacancies. Each committee provided for in this act, and its officers, shall have the powers usually exercised by such committees and by the officers thereof, insofar as is consistent with this act. The various officers and committees now in existence shall exercise the powers and perform the duties herein prescribed until their successors are chosen in accordance with this act. The duties of the chairman or secretary of any committee, when the committee is not in session, may be performed by members of such committees selected by such chairman or secretary. Any vacancy in any committee office shall be filled in the same manner as that in which such officer was originally chosen.

History: L. 1972, ch. 129, § 8; July 1.



25-3809 Application of 25-3801 to 25-3808.

25-3809. Application of 25-3801 to 25-3808. The provisions of K.S.A. 25-3801 to 25-3808, inclusive, shall apply only to political parties authorized by law to nominate candidates by primary election.

History: L. 1972, ch. 129, § 9; July 1.






Article 39 FILLING VACANCIES IN OFFICES AND CANDIDACIES

25-3901 Definitions.

25-3901. Definitions. As used in this act, unless the context otherwise requires, the words and terms defined in article 25 of chapter 25 of Kansas Statutes Annotated shall have the meaning therein ascribed thereto, to the extent that the same are not in conflict with the following:

(a) "District office" means the office of district judge, district magistrate judge, county commissioner, state representative, state senator, district attorney or county attorney.

(b) "Party" means a political party having a state and national organization and of which the officer or candidate whose position has become vacant was a member.

(c) "Party candidacy" means a candidate of a political party for a party nomination at a primary election or the party candidate at a general election.

(d) "General election" means the election held on the Tuesday succeeding the first Monday in November in even-numbered years.

(e) "Primary election" means the election held on the first Tuesday in August in even-numbered years.

(f) "County chairman" or "county chairperson" means the chairperson of the county central committee, provided to be elected under K.S.A. 25-3802, and amendments thereto, of the political party of which the officer or candidate whose position has become vacant was a member.

History: L. 1972, ch. 131, § 1; L. 1975, ch. 216, § 1; L. 1976, ch. 181, § 14; L. 1981, ch. 115, § 3; L. 1986, ch. 115, § 79; Jan. 12, 1987.



25-3902 Procedure for filling vacancy in district office other than judge of district court; district convention; appointment by governor.

25-3902. Procedure for filling vacancy in district office other than judge of district court; district convention; appointment by governor. (a) Except as provided in K.S.A. 25-312a, and amendments thereto, when a district convention is provided by law to be held to elect a person to be appointed to fill a vacancy in a district office, the county chairperson designated in subsection (b) or (c), within 21 days of receipt of notice that a vacancy has occurred or will occur, shall call and convene a convention of all committeemen and committeewomen of the party of the precincts in such district for the purpose of electing a person to be appointed by the governor to fill the vacancy. If such county chairperson is absent or for any reason is unable to call, or refuses to call such convention, then the county vice-chairperson shall call the convention and perform the other duties under this section required of such chairperson.

(b) If the district lies within a single county, the county chairperson of such county shall call the convention by mailing a notice, at least seven days before the date of the convention, to each precinct committeeman and committeewoman who is entitled to vote at the convention pursuant to subsection (e).

(c) If all or part of more than one county lies within the district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call the convention by mailing a notice of the convention to each county chairperson of the party in each such county at least 10 days before the date of the convention. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairperson, within three days after receipt of such notice, shall mail notice of the convention to the committeemen and committeewomen in their counties who are entitled to vote at the convention pursuant to subsection (e).

(d) The notice of such convention shall state:

(1) The place where the convention is to be held;

(2) the time when the convention will convene; and

(3) the purpose for which the convention is to be held.

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall be not later than 14 days after such adjournment of such convention, and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall elect a person to be appointed by the governor to fill the vacancy. Such election shall be by secret ballot and the person elected shall be the one who receives the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each committeeman and committeewoman of the party of the precincts in such district shall be entitled to vote. Except as provided in subsection (f), no precinct committeeman or committeewoman shall be represented or shall vote by proxy. The convention may adopt such rules necessary to govern its procedure in making nominations, voting, counting, and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to be appointed to fill a vacancy in a district office, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to be appointed to fill such vacancy and shall transmit such certificate either by hand delivery by a person designated by such chairperson or vice-chairperson or by registered mail, return receipt requested, to the governor and a copy thereof to the secretary of state. If transmitted by registered mail, such certificate and the copy thereof shall be mailed within 24 hours of such election, unless the day following such election is a Sunday or legal holiday, in which case it shall be mailed by the next regular business day. Thereupon, and not later than seven days after such certificate is received in the office of the governor, the governor, or in the governor's absence the lieutenant governor, shall fill such vacancy by appointing to such district office the person so elected. In the event the governor or lieutenant governor fails to appoint any person as required by this subsection after receiving a lawfully executed certificate hereunder, such person shall be deemed to have been so appointed notwithstanding such failure. The person so appointed may qualify and enter upon the duties of the district office immediately after appointment.

History: L. 1972, ch. 131, § 2; L. 1975, ch. 216, § 2; L. 1976, ch. 181, § 15; L. 1990, ch. 130, § 4; L. 1995, ch. 192, § 10; L. 2004, ch. 93, § 9; July 1.



25-3902a Procedure for filling vacancy in state board of education; district convention; appointment by governor.

25-3902a. Procedure for filling vacancy in state board of education; district convention; appointment by governor. (a) When a vacancy occurs in the office of member of the state board of education, the county chairperson designated in subsection (b), (c) or (d), within 21 days of receipt of notice that a vacancy has occurred or will occur shall call and convene a district convention for the purpose of electing a person to be appointed by the governor to fill the vacancy. Such person shall be an elector of the same political party as that of the board member vacating such position and shall reside in the board member district corresponding to such board member position. If such county chairperson is absent or for any reason is unable to call or refuses to call such convention, then the county vice-chairperson shall call the convention and perform the other duties required of such chairperson under this section.

(b) If the board member district lies within a single county, the county chairperson of such county shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by subsections (b) and (d) of K.S.A. 25-3902, and amendments thereto, and such convention shall be conducted as provided in subsection (e).

(c) If all or part of more than one and less than five counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by subsections (c) and (d) of K.S.A. 25-3902, and amendments thereto, and such convention shall be conducted as provided in subsection (e). Such convention shall be held at a location within the district selected by the chairperson calling the convention.

(d) If all or part of five or more counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all county chairpersons and vice-chairpersons of the party of the counties in such district. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairperson shall call the convention by mailing a notice to each such county chairperson and vice-chairperson, at least seven days before the date of the convention. Such notice shall state: (1) The place where the convention is to be held; (2) the time when the convention will convene; and (3) the purpose for which the convention is to be held, and such convention shall be conducted as provided in subsection (e).

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall be not later than 14 days after adjournment of such convention, and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall proceed to organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall proceed to elect a person to be appointed by the governor to fill the vacancy. Such election shall be by secret ballot and the person elected shall be the one who shall receive the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each county chairperson and vice-chairperson of the party of the counties in such district shall be entitled to vote. Except as provided in subsection (f), no county chairperson or vice-chairperson shall be represented or shall vote by proxy. The convention may adopt such rules as necessary to govern its procedure in making nominations, voting, counting and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman who serves as county chairperson or vice-chairperson may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to be appointed to fill a vacancy in the office of member of the state board of education, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to be appointed to fill such vacancy and shall transmit such certificate to the governor. Thereupon, and not later than seven days after such certificate is received in the office of the governor, the governor, or in the governor's absence the lieutenant governor, shall fill such vacancy by appointing to the office of member of the state board of education the person so elected. In the event the governor or lieutenant governor fails to appoint any person as required by this subsection after receiving a lawfully executed certificate hereunder, such person shall be deemed to have been so appointed notwithstanding such failure. The person so appointed may qualify and enter upon the duties of office immediately after appointment.

(h) A person shall be elected to be appointed to fill a vacancy in the office of member of the state board of education within 35 days after such vacancy occurs. If no person is so elected within the 35-day period, the governor shall fill such vacancy by appointment of an elector of the same political party as that of the board member vacating such position and who resides in the board member district corresponding to such board member position. The person so appointed may qualify and enter upon the duties of office immediately after appointment.

History: L. 1975, ch. 216, § 4; L. 1975, ch. 217, § 3; L. 1990, ch. 130, § 5; L. 1995, ch. 192, § 11; L. 2004, ch. 93, § 10; July 1.



25-3903 Vacancies in state legislature or state board of education; how filled.

25-3903. Vacancies in state legislature or state board of education; how filled. Whenever a vacancy occurs in the office of state representative or state senator such vacancy shall be filled by appointment by the governor of the person elected to be so appointed by a district convention held as provided in K.S.A. 25-3902. Whenever a vacancy occurs in the office of member of the state board of education, such vacancy shall be filled in the manner provided for in K.S.A. 25-3902a.

History: L. 1972, ch. 131, § 3; L. 1975, ch. 216, § 3; L. 1975, ch. 217, § 2; May 6.



25-3903a Filling vacancy in district office caused by resignation effective 10 or more days after filing of notice.

25-3903a. Filling vacancy in district office caused by resignation effective 10 or more days after filing of notice. When a written resignation from a district office as defined in K.S.A. 25-3901, and amendments thereto, has been filed with the secretary of state or other officer provided by law, and at the time it is filed there is 10 or more days before it is to become effective, the county chairperson responsible for calling a convention for the purpose of filling the vacancy thereby created may call and hold the convention without further delay.

History: L. 1990, ch. 130, § 11; July 1.



25-3904 Procedure for filling vacancy in candidacy for district office; district convention; certificate to secretary of state or county election officer.

25-3904. Procedure for filling vacancy in candidacy for district office; district convention; certificate to secretary of state or county election officer. (a) When a district convention is provided by law to be held to elect a person to fill a vacancy in a party candidacy for a district office, the county chairperson designated in subsection (b) or (c), within 14 days of the receipt of the notice that the vacancy has occurred or will occur shall call and convene a convention of all committeemen and committeewomen of the political party from the precincts in such district. If such county chairperson is absent or for any reason is unable to call, or refuses to call such convention, then the corresponding county vice-chairperson shall call the convention and perform the other duties under this section required of such chairperson.

(b) If the district lies within a single county, the county chairperson of such county shall call the convention by mailing a notice at least seven days before the date of the convention to the committeemen and committeewomen in such county who are entitled to vote at such convention pursuant to subsection (e).

(c) If all or part of more than one county lies within the district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call the convention by mailing a notice of such convention to each county chairperson of the party in each such county, at least 10 days before the date of the convention. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairpersons shall, within three days after receipt of such notice, mail notice of such convention to the committeemen and committeewomen in their counties who are entitled to vote at such convention pursuant to subsection (e).

(d) The notice of such convention shall state: (1) The place where the convention is to be held; (2) the time when the convention will convene; and (3) the purpose for which the convention is to be held.

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall not be later than six days after such adjournment of such convention, and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall elect a person to fill such vacancy in the party candidacy. Such election shall be by secret ballot and the person elected shall be the one who receives the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each committeeman and committeewoman of the party of the precincts in such district shall be entitled to vote. Except as provided in subsection (f), no precinct committeeman or committeewoman shall be represented or shall vote by proxy. The convention may adopt rules as necessary to govern its procedure in making nominations, voting, counting and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to fill a vacancy in a party candidacy for a district office, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to fill such vacancy and that such person has agreed to accept the nomination. The person elected to fill such vacancy shall execute a notarized written statement stating that such person agrees to accept the nomination. The chairperson or vice-chairperson shall transmit such certificate to the secretary of state or appropriate county election officer, as the case may be, within 21 days of receipt of the notice that the vacancy has occurred or will occur.

(h) For the purposes of this section, the word "shall" imposes a mandatory duty and no court may construe that word in any other way.

History: L. 1972, ch. 131, § 4; L. 1975, ch. 216, § 5; L. 1990, ch. 130, § 6; L. 1992, ch. 237, § 8; L. 1995, ch. 192, § 12; L. 2004, ch. 93, § 11; L. 2015, ch. 88, § 3; July 1.



25-3904a Procedure for filling vacancy in candidacy for state board of education; district convention; certificate to secretary of state.

25-3904a. Procedure for filling vacancy in candidacy for state board of education; district convention; certificate to secretary of state. (a) When a vacancy occurs in a party candidacy for the office of member of the state board of education, the county chairperson designated in subsection (b), (c) or (d), within 10 days of receipt of notice that the vacancy has occurred or will occur, shall call and convene a district convention for the purpose of electing a person to fill such vacancy. If such county chairperson is absent or for any reason is unable to call or refuses to call such convention, then the county vice-chairperson shall call the convention and perform the other duties required of such chairperson under this section.

(b) If the board member district lies within a single county, the county chairperson of such county shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by K.S.A. 25-3904(b) and (d), and amendments thereto, and such convention shall be conducted in the manner provided in K.S.A. 25-3904(e), and amendments thereto.

(c) If all or part of more than one and less than five counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all precinct committeemen and committeewomen of the party of the precincts in such district in the manner provided by K.S.A. 25-3904(c) and (d), and amendments thereto, and such convention shall be conducted as provided in K.S.A. 25-3904(e), and amendments thereto. Such convention shall be held at a location within the district selected by the chairperson calling the convention.

(d) If all or part of five or more counties lie within the board member district, the county chairperson of the county in which the greatest number of qualified voters of the district reside shall call a convention of all county chairpersons and vice-chairpersons of the party of the counties in such district. Such convention shall be held at a location within the district selected by the chairperson calling the convention. Such county chairperson shall call the convention by mailing a notice to each such county chairperson and vice-chairperson at least seven days before the date of the convention. Such notice shall state: (1) The place where the convention is to be held; (2) the time when the convention will convene; and (3) the purpose for which the convention is to be held.

(e) At the time and place fixed for holding the convention, the county chairperson who called the convention shall act as temporary chairperson and shall call the convention to order. One-third of the eligible members of the convention shall constitute a quorum for such election. In the event a quorum is not present at the time and place that such convention is called, the members present shall adjourn the convention to a day and time certain, which shall be not later than three days after such adjournment of such convention and provide for notification of the time and place of such adjourned convention to be given to the eligible members not present. The convention shall proceed to organize by electing a permanent chairperson and such other officers as necessary. After the convention is organized, it shall proceed to elect a person to fill the vacancy in the party candidacy. Such election shall be by secret ballot and the person elected shall be the one who shall receive the majority of all the votes cast. If no person receives a majority of all votes cast on any ballot, the balloting shall continue until some person receives a majority of all the votes cast. Each county chairperson and vice-chairperson of the party of the counties in such district shall be entitled to vote. Except as provided in subsection (f), no county chairperson or vice-chairperson shall be represented or shall vote by proxy. The convention may adopt rules necessary to govern its procedure in making nominations, voting, counting and canvassing votes and for the conduct of any business which may properly be brought before the convention, but such rules shall not be in conflict with the provisions of this section.

(f) (1) A precinct committeeman or committeewoman who serves as county chairperson or vice-chairperson may vote by proxy at a convention called pursuant to this section whenever such precinct committeeman or committeewoman is unable to attend the convention and cast such precinct committeeman's or committeewoman's ballot.

(2) A precinct committeeman or committeewoman may designate another precinct committeeman or committeewoman to cast such precinct committeeman's or precinct committeewoman's ballot at such convention by proxy. Any proxy authorized by this subsection shall:

(A) Designate the precinct committeeman or committeewoman who shall cast the precinct committeeman's or precinct committeewoman's vote by proxy;

(B) be signed by the precinct committeeman or precinct committeewoman authorizing the proxy; and

(C) contain an acknowledgment of such precinct committeeman's or precinct committeewoman's signature which complies with K.S.A. 53-509, and amendments thereto.

(g) After a person has been elected to fill a vacancy in a party candidacy for the office of member of the state board of education, the chairperson or vice-chairperson of the convention shall execute a certificate, under oath, stating that such person has been duly elected to fill such vacancy and that such person has agreed to accept the nomination. The person elected to fill such vacancy shall execute a notarized written statement stating that such person agrees to accept the nomination. The chairperson or vice-chairperson shall transmit such certificate to the secretary of state, within 14 days of receipt of the notice that the vacancy has occurred or will occur.

(h) For the purposes of this section, the word "shall" imposes a mandatory duty and no court may construe that word in any other way.

History: L. 1975, ch. 216, § 6; L. 1990, ch. 130, § 7; L. 1992, ch. 237, § 9; L. 1995, ch. 192, § 13; L. 2004, ch. 93, § 12; L. 2015, ch. 88, § 4; July 1.



25-3905 Vacancies after primary election filled by party committee or district convention; governor and lieutenant governor vacancies filled by state party delegate convention; procedures required after person selected to fill vacancy.

25-3905. Vacancies after primary election filled by party committee or district convention; governor and lieutenant governor vacancies filled by state party delegate convention; procedures required after person selected to fill vacancy. (a) When a vacancy occurs after a primary election in a party candidacy, such vacancy shall be filled by the party committee of the congressional district, county or state, as the case may be, except if the vacancy is in a party candidacy for a district office or for the office of member of the state board of education, it shall be filled by district convention held as provided in K.S.A. 25-3904, and amendments thereto, or as provided in K.S.A. 25-3904a, and amendments thereto, and except as otherwise provided in subsection (c). The meeting or convention shall be called and convened by the party committee chairperson or vice-chairperson within 10 days of receipt of the notice that the vacancy has occurred or will occur. If only one political party nominates a candidate at the primary election and thereafter a vacancy occurs in such party candidacy, any political party may fill such vacancy in the manner specified in this section.

(b) In addition to other vacancies in party candidacies to which this section applies, this section shall also apply when a vacancy occurs in an office, and it is provided by law that such vacancy shall be filled by appointment until the next general election at which time a person is to be elected to fill the unexpired term, or words of like effect, and such vacancy occurs after the primary election.

(c) When a vacancy occurs after a primary election in a party candidacy for governor or lieutenant governor, a vacancy shall thereby also occur for the other of such two offices. Such vacancies shall be filled by a state party delegate convention. The convention shall be called by the state party chairperson. The delegates to the convention shall be the state party committee members, and the officers of the convention shall be the officers of the state party committee. At such convention the vote to fill such vacancies shall be taken such that each convention vote shall be for a candidate for governor and lieutenant governor running together. If the initial vacancy that has occurred is for the office of lieutenant governor, the person who is the candidate for governor of such pair of candidates shall be the only governor candidate at such convention.

(d) After a person has been elected to fill a vacancy in a party candidacy pursuant to this section, the chairperson or vice-chairperson of the party committee shall execute a certificate, under oath, stating that such person has been duly elected to fill such vacancy and that such person has agreed to accept the nomination. The person elected to fill such vacancy shall execute a notarized written statement stating that such person agrees to accept the nomination. The chairperson or vice-chairperson shall transmit such certificate and the nominee's written statement accepting the nomination to the secretary of state or appropriate county election officer, as the case may be, within 14 days of receipt of the notice that the vacancy has occurred or will occur.

(e) For the purposes of this section, the word "shall" imposes a mandatory duty and no court may construe that word in any other way.

History: L. 1972, ch. 131, § 5; L. 1973, ch. 153, § 24; L. 1975, ch. 216, § 7; L. 1990, ch. 130, § 8; L. 2015, ch. 88, § 5; July 1.



25-3906 Vacancies in candidacies occurring after filing deadline and prior to primary; how filled; when applicable to vacancy in office.

25-3906. Vacancies in candidacies occurring after filing deadline and prior to primary; how filled; when applicable to vacancy in office. (a) When a vacancy in a party candidacy for any national, state, district or county elective office occurs under the circumstances specified in this section, such vacancy shall be filled by the party committee of the congressional district, county or state, as the case may be, except that if such vacancy is in a party candidacy for a district office or for the office of member of the state board of education, it shall be filled by district convention held as provided in K.S.A. 25-3904, and amendments thereto, or as provided in K.S.A. 25-3904a, and amendments thereto, and except as otherwise provided in subsection (d) and (e). Such convention shall be called within 10 days of notice that a vacancy has occurred or will occur.

(b) This section shall apply to any vacancy in a party candidacy which occurs after the closing time for filing to be a candidate specified in K.S.A. 25-205, and amendments thereto, and prior to or on the day of the primary election, if such occurrence results in a political party not having a primary candidate for such office.

(c) This section shall apply when a vacancy occurs in an office, and it is provided by law that such vacancy shall be filled by appointment until the next general election at which time a person is to be elected to fill the unexpired term, or words of like effect, and such vacancy occurs during the period specified in subsection (b).

(d) When a vacancy occurs during the period specified in subsection (b) in a party candidacy for governor or lieutenant governor, and the occurrence results in a political party not having a pair of primary candidates for governor and lieutenant governor, a vacancy shall thereby also occur for the other of such two offices. Such vacancies shall be filled by a state party delegate convention. The convention shall be called by the state party chairperson. The delegates to the convention shall be the state party committee members, and the officers of the convention shall be the officers of the state party committee. At such convention the vote to fill such vacancies shall be taken such that each convention vote shall be for a candidate for governor and lieutenant governor running together. If the initial vacancy that has occurred is for the office of lieutenant governor, the person who is the candidate for governor of such pair of candidates shall be the only governor candidate at such convention.

(e) When there is more than one pair of candidates for governor and lieutenant governor of the same party, and a vacancy occurs during the period specified in subsection (b) in a candidacy for lieutenant governor of such party, and the occurrence results in a governor candidate not having a lieutenant governor candidate, such vacancy shall be filled by the candidate for governor of such pair of candidates designating a candidate for lieutenant governor to be the running mate.

History: L. 1972, ch. 131, § 6; L. 1973, ch. 153, § 25; L. 1975, ch. 216, § 8; L. 1990, ch. 130, § 9; July 1.



25-3907 When act not to apply.

25-3907. When act not to apply. The provisions of this act shall not apply to city, school district or community junior college elections, nor to the election of township officers, nor to elections upon the question of retaining a justice of the supreme court.

History: L. 1972, ch. 131, § 10; March 24.



25-3908 Notice to secretary of state of filling of vacancies.

25-3908. Notice to secretary of state of filling of vacancies. Whenever vacancies for candidates for governor and lieutenant governor are filled under subsection (c) of K.S.A. 25-3905, as amended, or under subsection (d) of K.S.A. 25-3906, as amended, the convention chairman shall notify the secretary of state in writing thereof within twenty-four (24) hours. Whenever a vacancy in the candidacy for lieutenant governor is filled under subsection (e) of K.S.A. 25-3906, as amended, the governor candidate so designating shall notify the secretary of state thereof in writing.

History: L. 1973, ch. 153, § 26; July 1.






Article 40 ELECTION AND TERMS OF STATE OFFICERS

25-4001 Terms of certain state officers.

25-4001. Terms of certain state officers. The governor, lieutenant governor, secretary of state, attorney general, state treasurer and commissioner of insurance shall be elected for terms of four (4) years, to begin on the second Monday of January next after their election, and until their successors are elected and qualified.

History: L. 1973, ch. 153, § 1; L. 1977, ch. 135, § 2; July 1.



25-4002 Application of election laws.

25-4002. Application of election laws. Except as otherwise provided in this act, election laws applicable to other state officers elected from the state as a whole shall apply to the nomination and election of the governor and lieutenant governor, secretary of state and attorney general.

History: L. 1973, ch. 153, § 2; July 1.



25-4003 Governor and lieutenant governor; nomination and election jointly.

25-4003. Governor and lieutenant governor; nomination and election jointly. The candidates for governor and lieutenant governor shall be nominated and elected jointly as provided in this act.

History: L. 1973, ch. 153, § 3; July 1.



25-4004 Governor and lieutenant governor; filing of nomination petitions or declaration of intention to become candidates; deadline for filing.

25-4004. Governor and lieutenant governor; filing of nomination petitions or declaration of intention to become candidates; deadline for filing. The provisions of K.S.A. 25-205, and amendments thereto, shall not apply to the offices of governor and lieutenant governor. The names of candidates for governor and lieutenant governor shall be printed upon the official primary ballot when each pair thereof shall have qualified to become candidates in one or the other of the following methods and none other: First, they shall have had filed in their behalf, not later than 12 noon, June 1, prior to such primary election, or if such date falls on Saturday, Sunday or a legal holiday, then before 12 noon the following business day, nomination papers, commonly called nomination petitions, as provided for in K.S.A. 25-4005, and amendments thereto; or, second, they shall have filed not later than the time for filing nomination papers, as above provided, with the secretary of state, as hereinafter prescribed, a declaration of intention to become candidates, accompanied by a fee as provided in K.S.A. 25-4006, and amendments thereto.

History: L. 1973, ch. 153, § 4; L. 1984, ch. 144, § 1; L. 2011, ch. 47, § 3; July 1.



25-4005 Offices of governor and lieutenant governor; nomination petitions; form; requirements; number of signers; duties of petition circulators.

25-4005. Offices of governor and lieutenant governor; nomination petitions; form; requirements; number of signers; duties of petition circulators. The nomination papers or petitions as mentioned in K.S.A. 25-4004, and amendments thereto, shall be in substantially the following form:

I, the undersigned, an elector of the county of ____________, and state of Kansas, and a duly registered voter and a member of the __________ party, hereby nominate

(Here insert name and city)

and state of Kansas as a candidate for the office of governor, and running with such candidate

(Here insert name and city)

and state of Kansas as a candidate for the office of lieutenant governor to be voted for at the primary to be held on the first Tuesday in August in __________, as representing the principles of such party; and I further declare that I intend to support the candidates herein named and that I have not signed and will not sign any petition or nomination paper for any other persons, for such offices at the next ensuing election.

(HEADING)

Name of  Street Number   Name of  Date ofSigners  or RR   City  Signing  (as Registered)

All nomination papers shall have substantially the foregoing form, written or printed at the top thereof. No signature shall be counted unless it is upon a sheet having such written or printed form at the top thereof.

Each signer of a nomination paper shall sign but one such paper for governor and lieutenant governor, and shall declare that such signer intends to support the candidates therein named, and shall add to the signer's signature the signer's residence, if in a city, by street and number, if any; or, otherwise by address as shown on such signer's registration. No signature shall be counted unless the place of residence of the signer is clearly indicated and the date of signing given as herein required and if ditto marks are used to indicate address they shall be continuous and clearly made. Such sheets shall not be cut or pasted together.

All signers of each separate nomination paper shall reside in the same county. The affidavit of a petition circulator as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto, shall be appended to each such nomination paper, stating that to the best of such petition circulator's knowledge and belief, all the signers thereof are qualified electors of that county; that the petition circulator knows that they signed the same with full knowledge of the contents thereof; that their respective residences are correctly stated therein; that each signer signed the same on the date stated opposite such signer's name, and that the affiant intends to support the candidates therein named. Such affidavit shall be prima facie evidence of the facts therein stated.

Such nomination papers shall be signed by not less than 1% of the total vote of the party designated in the state. The basis of the percentage shall be the vote of the party for secretary of state at the last preceding general election of secretary of state; or, in case of a new party, the basis of a percentage shall be the vote cast for the successful candidate for secretary of state at the last preceding general election of secretary of state.

History: L. 1973, ch. 153, § 9; L. 1991, ch. 104, § 1; L. 2002, ch. 146, § 7; L. 2014, ch. 98, § 6; May 15.



25-4006 Governor and lieutenant governor; declaration; fee.

25-4006. Governor and lieutenant governor; declaration; fee. The provisions of K.S.A. 25-206, and amendments thereto, shall not apply to the offices of governor and lieutenant governor. When candidates for governor and lieutenant governor in lieu of nomination petitions shall file a joint declaration of intention to become candidates for such offices the accompanying fee shall be a sum equal to the total of 1% of one year's salary for governor and 1% of one year's salary for lieutenant governor, as determined by the secretary of state. Amounts received under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

Such declaration shall be prescribed by the secretary of state, and shall be attested before the secretary of state or a deputy secretary of state.

History: L. 1973, ch. 153, § 10; L. 1989, ch. 106, § 10; L. 2001, ch. 5, § 86; July 1.



25-4007 Office of state auditor abolished, when.

25-4007. Office of state auditor abolished, when. The office of auditor of state is hereby abolished on January 13, 1975.

History: L. 1973, ch. 153, § 29; July 1.






Article 41 ELECTION CAMPAIGN FINANCE; GENERAL

25-4119a Governmental ethics commission; membership; terms; meetings; compensation and allowance, staff; fees; rules and regulations; annual report.

25-4119a. Governmental ethics commission; membership; terms; meetings; compensation and allowance, staff; fees; rules and regulations; annual report. (a) There is hereby created the Kansas commission on governmental standards and conduct.

(b) On July 1, 1998, the Kansas commission on governmental standards and conduct is hereby redesignated as the governmental ethics commission. On and after July 1, 1998, whenever the Kansas commission on governmental standards and conduct, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the governmental ethics commission. Nothing in this act shall be construed as abolishing and reestablishing the Kansas commission on governmental standards and conduct. The commission shall consist of nine members of whom two shall be appointed by the governor, one by the president of the senate, one by the speaker of the house of representatives, one by the minority leader of the house of representatives, one by the minority leader of the senate, one by the chief justice of the supreme court, one by the attorney general and one by the secretary of state. Nothing in this act shall be construed as affecting the terms of members serving on July 1, 1998. Not more than five members of the commission shall be members of the same political party and the two members appointed by the governor shall not be members of the same political party.

(c) The terms of all subsequently appointed members shall be two years commencing on February 1 of the appropriate years. Vacancies occurring on the commission shall be filled for the unexpired term by the same appointing officer as made the original appointment. Members shall serve until their successors are appointed and qualified. The governor shall designate one of the members appointed by the governor to be the chairperson of the commission. A majority vote of five members of the commission shall be required for any action of the commission. The commission may adopt rules to govern its proceedings and may provide for such officers other than the chairperson as it may determine. The commission shall meet at least once each quarter, and also shall meet on call of its chairperson or any four members of the commission. Members of the commission attending meetings of such commission, or attending a subcommittee meeting thereof authorized by such commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in subsections (a) to (d), inclusive, of K.S.A. 75-3223, and amendments thereto. The commission shall appoint an executive director who shall be in the unclassified service and receive compensation fixed by the commission, in accordance with appropriation acts of the legislature, subject to approval by the governor. The commission may employ such other staff and attorneys as it determines, within amounts appropriated to the commission, all of whom shall be in the unclassified service and shall receive compensation fixed by the commission and not subject to approval by the governor.

(d) The commission may adopt rules and regulations for the administration of the campaign finance act. Subject to K.S.A. 25-4178, and amendments thereto, rules and regulations adopted by the commission created prior to this act shall continue in force and effect and shall be deemed to be the rules and regulations of the commission created by this section of this enactment, until revised, amended, repealed or nullified pursuant to law. All rules and regulations of the commission shall be subject to the provisions of article 4 of chapter 77 of Kansas Statutes Annotated. The commission shall continue to administer all of the acts administered by the commission to which it is successor.

(e) The commission may provide copies of opinions, informational materials compiled and published by the commission and public records filed in the office of the commission to persons requesting the same and may adopt rules and regulations fixing reasonable fees therefor. All fees collected by the commission under the provisions of this subsection shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(f) The commission shall submit an annual report and recommendations in relation to all acts administered by the commission to the governor and to the legislative coordinating council on or before December 1 of each year. The legislative coordinating council shall transmit such report and recommendations to the legislature.

(g) Whenever the Kansas commission on governmental standards and conduct, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the governmental ethics commission.

History: L. 1975, ch. 272, § 14; L. 1979, ch. 112, § 1; L. 1981, ch. 171, § 39; L. 1986, ch. 143, § 1; L. 1990, ch. 306, § 6; L. 1991, ch. 150, § 1; L. 1992, ch. 116, § 25; L. 1998, ch. 117, § 1; L. 2001, ch. 5, § 87; July 1.



25-4119b Same; transfer of powers, duties and functions; former opinions and rules and regulations.

25-4119b. Same; transfer of powers, duties and functions; former opinions and rules and regulations. (a) All of the powers, duties and functions of the existing governmental ethics commission are hereby transferred to and conferred and imposed upon the Kansas public disclosure commission created by K.S.A. 25-4119a, as amended.

(b) The Kansas public disclosure commission created by K.S.A. 25-4119a, as amended, shall be the successor in every way to the powers, duties and functions of the governmental ethics commission in which the same were vested prior to the effective date of this act.

(c) Whenever the governmental ethics commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas public disclosure commission created by K.S.A. 25-4119a, as amended.

(d) Subject to K.S.A. 25-4178, all opinions rendered pursuant to K.S.A. 25-4120 and 46-254 by the governmental ethics commission before the effective date of this act shall continue to be in force and effect and shall be deemed to be opinions of the Kansas public disclosure commission created by K.S.A. 25-4119a, as amended, until revised, amended or nullified pursuant to law.

(e) The Kansas public disclosure commission created by K.S.A. 25-4119a, as amended, shall be a continuation of the governmental ethics commission.

History: L. 1975, ch. 272, § 15; L. 1981, ch. 171, § 40; July 1.



25-4119d Membership on commission; qualifications for.

25-4119d. Membership on commission; qualifications for. (a) From and after the effective date of this act, no person shall be appointed to membership on the commission who has held the office of chairperson, vice chairperson or treasurer of any county, district or state political party committee, or who within five years preceding the date of such appointment has been a candidate for or the holder of any partisan political office or who has within three years preceding the date of such appointment: (1) Held an elective state office; (2) held the office of secretary of any department of state government; (3) been a lobbyist as defined by K.S.A. 46-222, and amendments thereto; (4) been an officer or employee who directly participated in the making of a contract on behalf of a vendor of goods and services with the state of Kansas or any agency thereof; or (5) provided services under contract to the state of Kansas or any agency thereof.

(b) While serving on the commission created by K.S.A. 25-4119a, and amendments thereto, no member shall: (1) Be an individual subject to the provisions of the campaign finance law or the provisions of K.S.A. 46-215 et seq., and amendments thereto, administered or enforced by the commission; (2) serve as a chairperson or treasurer for any candidate or committee subject to the provisions of the campaign finance act; (3) actively solicit contributions subject to the provisions of the campaign finance act; (4) be a lobbyist as defined by K.S.A. 46-222, and amendments thereto; (5) be an officer or employee who directly participated in the making of a contract on behalf of a vendor of goods and services with the state of Kansas or any agency thereof; (6) provide services under contract to the state of Kansas or any agency thereof; (7) be a candidate for or the holder of any partisan political office; (8) be the chairperson, vice chairperson or treasurer of any county, district or state political party committee; (9) directly or indirectly solicit contributions for any partisan political party or any organization thereof or any candidate for partisan political office; or (10) endorse any candidate for any partisan political office subject to the provisions of this act.

(c) Whenever any member of the commission is ineligible to serve as a member thereof under the provisions of subsections (a) and (b) of this section, the membership of such person shall terminate and such person shall no longer be eligible to participate in any action or proceeding by the commission. Such vacancy shall be filled in the manner prescribed by K.S.A. 25-4119a, and amendments thereto.

History: L. 1979, ch. 110, § 3; L. 1981, ch. 171, § 41; L. 1990, ch. 306, § 7; L. 1991, ch. 150, § 2; L. 1993, ch. 244, § 1; April 29.



25-4119e Governmental ethics commission fee fund; expenditures.

25-4119e. Governmental ethics commission fee fund; expenditures. (a) There is hereby established in the state treasury the governmental ethics commission fee fund. All moneys credited to such fund shall be used for the operations of the commission in the performance of powers, duties and functions prescribed by law. All expenditures from such fund shall be made in accordance with the provisions of appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the commission or the chairperson's designee.

(b) The director of accounts and reports is hereby directed to transfer all moneys in the Kansas commission on governmental standards and conduct fee fund to the governmental ethics commission fee fund established pursuant to subsection (a). All liabilities of the Kansas commission on governmental standards and conduct fee fund existing prior to July 1, 1998, are hereby imposed on the governmental ethics commission fee fund established pursuant to subsection (a). The Kansas commission on governmental standards and conduct fee fund is hereby abolished.

History: L. 1991, ch. 150, § 3; L. 1998, ch. 117, § 2; July 1.



25-4119f Candidate filing fees for support of commission; credit to commission fee fund.

25-4119f. Candidate filing fees for support of commission; credit to commission fee fund. (a) In addition to any other fee required by law, every person becoming a candidate for the following offices shall pay a fee at the time of filing for such office in the amount prescribed by this section:

(1) Governor and lieutenant governor    $650;

(2) state offices elected by statewide election, other than the governor and lieutenant governor    $650;

(3) state senator, state representative, state board of education, district attorney, board of public utilities of the city of Kansas City and elected county offices    $50;and

(4) members of boards of education of unified school districts having 35,000 or more pupils regularly enrolled in the preceding school year, members of governing bodies of cities of the first class and judges of the district court in judicial districts in which judges are elected    $50.

(b) The secretary of state shall remit all fees received by that office to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. County election officers receiving fees in accordance with this section shall remit such fees to the county treasurer of the county who shall quarterly remit the same to the state treasurer. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

History: L. 1991, ch. 150, § 4; L. 1993, ch. 32, § 1; L. 1994, ch. 144, § 1; L. 1995, ch. 192, § 15; L. 1998, ch. 117, § 3; L. 2000, ch. 168, § 1; L. 2001, ch. 5, § 88; L. 2015, ch. 85, § 4; July 1.



25-4119g Statement of fair campaign practices; preparation; mailing to candidates.

25-4119g. Statement of fair campaign practices; preparation; mailing to candidates. The commission shall prepare a statement of fair campaign practices to assist candidates in the proper conduct of election campaigns. A copy of such statement shall be mailed by the commission to each candidate at the time of the receipt of notice of appointment of a treasurer or candidate committee by such candidate.

History: L. 1991, ch. 150, § 49; July 1.



25-4142 Citation of act.

25-4142. Citation of act. K.S.A. 25-4119e, 25-4119f, 25-4119g, 25-4142 through 25-4187 and K.S.A. 25-4153b, and amendments thereto, shall be known and may be cited as the campaign finance act.

History: L. 1981, ch. 171, § 1; L. 1989, ch. 111, § 7; L. 1991, ch. 150, § 5; L. 2000, ch. 124, § 11; July 1.



25-4143 Campaign finance; definitions.

25-4143. Campaign finance; definitions. As used in the campaign finance act, unless the context otherwise requires:

(a) "Candidate" means an individual who: (1) Appoints a treasurer or a candidate committee;

(2) makes a public announcement of intention to seek nomination or election to state or local office;

(3) makes any expenditure or accepts any contribution for such person's nomination or election to any state or local office; or

(4) files a declaration or petition to become a candidate for state or local office.

(b) "Candidate committee" means a committee appointed by a candidate to receive contributions and make expenditures for the candidate.

(c) "Clearly identified candidate" means a candidate who has been identified by the:

(1) Use of the name of the candidate;

(2) use of a photograph or drawing of the candidate; or

(3) unambiguous reference to the candidate whether or not the name, photograph or drawing of such candidate is used.

(d) "Commission" means the governmental ethics commission.

(e) (1) "Contribution" means:

(A) Any advance, conveyance, deposit, distribution, gift, loan or payment of money or any other thing of value given to a candidate, candidate committee, party committee or political committee for the express purpose of nominating, electing or defeating a clearly identified candidate for a state or local office.

(B) Any advance, conveyance, deposit, distribution, gift, loan or payment of money or any other thing of value made to expressly advocate the nomination, election or defeat of a clearly identified candidate for a state or local office;

(C) a transfer of funds between any two or more candidate committees, party committees or political committees;

(D) the payment, by any person other than a candidate, candidate committee, party committee or political committee, of compensation to an individual for the personal services rendered without charge to or for a candidate's campaign or to or for any such committee;

(E) the purchase of tickets or admissions to, or advertisements in journals or programs for, testimonial events;

(F) a mailing of materials designed to expressly advocate the nomination, election or defeat of a clearly identified candidate, which is made and paid for by a party committee with the consent of such candidate.

(2) "Contribution" does not include:

(A) The value of volunteer services provided without compensation;

(B) costs to a volunteer related to the rendering of volunteer services not exceeding a fair market value of $50 during an allocable election period as provided in K.S.A. 25-4149, and amendments thereto;

(C) payment by a candidate or candidate's spouse for personal meals, lodging and travel by personal automobile of the candidate or candidate's spouse while campaigning;

(D) the value of goods donated to events such as testimonial events, bake sales, garage sales and auctions by any person not exceeding a fair market value of $50 per event.

(f) "Election" means:

(1) A primary or general election for state or local office; and

(2) a convention or caucus of a political party held to nominate a candidate for state or local office.

(g) (1) "Expenditure" means:

(A) Any purchase, payment, distribution, loan, advance, deposit or gift of money or any other thing of value made by a candidate, candidate committee, party committee or political committee for the express purpose of nominating, electing or defeating a clearly identified candidate for a state or local office.

(B) Any purchase, payment, distribution, loan, advance, deposit or gift of money or any other thing of value made to expressly advocate the nomination, election or defeat of a clearly identified candidate for a state or local office;

(C) any contract to make an expenditure;

(D) a transfer of funds between any two or more candidate committees, party committees or political committees; or

(E) payment of a candidate's filing fees.

(2) "Expenditure" does not include:

(A) The value of volunteer services provided without compensation;

(B) costs to a volunteer incidental to the rendering of volunteer services not exceeding a fair market value of $50 during an allocable election period as provided in K.S.A. 25-4149, and amendments thereto;

(C) payment by a candidate or candidate's spouse for personal meals, lodging and travel by personal automobile of the candidate or candidate's spouse while campaigning or payment of such costs by the treasurer of a candidate or candidate committee;

(D) the value of goods donated to events such as testimonial events, bake sales, garage sales and auctions by any person not exceeding fair market value of $50 per event; or

(E) any communication by an incumbent elected state or local officer with one or more individuals unless the primary purpose thereof is to expressly advocate the nomination, election or defeat of a clearly identified candidate.

(h) "Expressly advocate the nomination, election or defeat of a clearly identified candidate" means any communication which uses phrases including, but not limited to:

(1) "Vote for the secretary of state";

(2) "re-elect your senator";

(3) "support the democratic nominee";

(4) "cast your ballot for the republican challenger for governor";

(5) "Smith for senate";

(6) "Bob Jones in '98";

(7) "vote against Old Hickory";

(8) "defeat" accompanied by a picture of one or more candidates; or

(9) "Smith's the one."

(i) "Party committee" means:

(1) The state committee of a political party regulated by article 3 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto;

(2) the county central committee or the state committee of a political party regulated under article 38 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto;

(3) the bona fide national organization or committee of those political parties regulated by the Kansas Statutes Annotated;

(4) not more than one political committee established by the state committee of any such political party and designated as a recognized political committee for the senate;

(5) not more than one political committee established by the state committee of any such political party and designated as a recognized political committee for the house of representatives; or

(6) not more than one political committee per congressional district established by the state committee of a political party regulated under article 38 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto, and designated as a congressional district party committee.

(j) "Person" means any individual, committee, corporation, partnership, trust, organization or association.

(k) (1) "Political committee" means any combination of two or more individuals or any person other than an individual, a major purpose of which is to expressly advocate the nomination, election or defeat of a clearly identified candidate for state or local office or make contributions to or expenditures for the nomination, election or defeat of a clearly identified candidate for state or local office.

(2) "Political committee" shall not include a candidate committee or a party committee.

(l) "Receipt" means a contribution or any other money or thing of value, but not including volunteer services provided without compensation, received by a treasurer in the treasurer's official capacity.

(m) "State office" means any state office as defined in K.S.A. 25-2505, and amendments thereto.

(n) "Testimonial event" means an event held for the benefit of an individual who is a candidate to raise contributions for such candidate's campaign. Testimonial events include but are not limited to dinners, luncheons, rallies, barbecues and picnics.

(o) "Treasurer" means a treasurer of a candidate or of a candidate committee, a party committee or a political committee appointed under the campaign finance act or a treasurer of a combination of individuals or a person other than an individual which is subject to paragraph (2) of subsection (a) of K.S.A. 25-4172, and amendments thereto.

(p) "Local office" means a member of the governing body of a city of the first class, any elected office of a unified school district having 35,000 or more pupils regularly enrolled in the preceding school year, a county or of the board of public utilities.

History: L. 1981, ch. 171, § 2; L. 1989, ch. 111, § 3; L. 1990, ch. 122, § 16; L. 1991, ch. 150, § 6; L. 1995, ch. 192, § 14; L. 1998, ch. 117, § 4; L. 2000, ch. 124, § 12; L. 2001, ch. 159, § 1; July 1.



25-4144 Appointment of campaign treasurer or candidate committee; reports to secretary of state and county election officer; governor candidate's responsibilities.

25-4144. Appointment of campaign treasurer or candidate committee; reports to secretary of state and county election officer; governor candidate's responsibilities. Not later than 10 days after becoming a candidate, every candidate shall appoint a treasurer or in lieu thereof shall appoint a candidate committee. The treasurer so appointed may be the candidate making such appointment. No candidate shall appoint more than one candidate committee to exist at the same time. If a candidate appoints a candidate committee, such candidate shall appoint a chairperson and a treasurer thereof, and the treasurer so appointed may be the candidate. No person who is registered as a lobbyist in accordance with K.S.A. 46-265, and amendments thereto, shall be eligible for appointment as treasurer for any candidate or candidate committee. The name and address of each treasurer and chairperson appointed under this section by a candidate for a state office shall be reported to the secretary of state by the candidate not later than 10 days after such appointment. The name and address of each treasurer and chairperson appointed under this section by a candidate for a local office shall be reported to the county election officer by the candidate not later than 10 days after such appointment. The candidate for governor shall carry out the requirements and responsibilities of the candidate under the campaign finance act, for the pair of candidates for governor and lieutenant governor, unless another specific provision applies.

History: L. 1981, ch. 171, § 3; L. 1990, ch. 122, § 1; L. 1991, ch. 150, § 7; July 1.



25-4145 Party and political committees; appointment of chairperson and treasurer; statement of organization; contents; supplemental statements; political committees annual registration, form and content; fees, amount and disposition.

25-4145. Party and political committees; appointment of chairperson and treasurer; statement of organization; contents; supplemental statements; political committees annual registration, form and content; fees, amount and disposition. (a) Each party committee and each political committee which anticipates receiving contributions or making expenditures shall appoint a chairperson and a treasurer. The chairperson of each party committee and each political committee which anticipates receiving contributions or making expenditures for a candidate for state office shall make a statement of organization and file it with the secretary of state not later than 10 days after establishment of such committee. The chairperson of each political committee which anticipates receiving contributions or making expenditures for any candidate for local office, shall make a statement of organization and file it with the county election officer not later than 10 days after establishment of such committee.

(b) Every statement of organization shall include:

(1) The name and address of the committee. The name of the committee shall reflect the full name of the organization with which the committee is connected or affiliated or sufficiently describe such affiliation. If the political committee is not connected or affiliated with any one organization, the name shall reflect the trade, profession or primary interest of the committee as reflected by the statement of purpose of such organization;

(2) the names and addresses of the chairperson and treasurer of the committee;

(3) the names and addresses of affiliated or connected organizations; and

(4) in the case of a political committee, the full name of the organization with which the committee is connected or affiliated or, name or description sufficiently describing the affiliation or, if the committee is not connected or affiliated with any one organization, the trade, profession or primary interest of the political committee as reflected by the statement of purpose of such organization.

(c) Any change in information previously reported in a statement of organization shall be reported on a supplemental statement of organization and filed not later than 10 days following the change.

(d) (1) Each political committee which anticipates receiving contributions shall register annually with the commission on or before July 1 of each year. Each political committee registration shall be in the form and contain such information as may be required by the commission.

(2) Each registration by a political committee anticipating the receipt of $2,501 or more in any calendar year shall be accompanied by an annual registration fee of $300.

(3) Each registration by a political committee anticipating the receipt of more than $500 but less than $2,501 in any calendar year shall be accompanied by an annual registration fee of $50.

(4) Each registration by a political committee anticipating the receipt of $500 or less in any calendar year shall be accompanied by an annual registration fee of $25.

(5) Any political committee which is currently registered under subsection (d)(3) or (d)(4) and which receives contributions in excess of $2,500 for a calendar year, shall file, within three days of the date when contributions exceed such amount, an amended registration form which shall be accompanied by an additional fee for such year equal to the difference between $300 and the amount of the fee that accompanied the current registration.

(6) Any political committee which is currently registered under subsection (d)(4) and which receives contributions in excess of $500 but which are less than $2,501, shall file, within three days of the date when contributions exceed $500, an amended registration form which shall be accompanied by an additional fee of $25 for such year.

(e) All such fees received by or for the commission shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

History: L. 1981, ch. 171, § 4; L. 1984, ch. 145, § 4; L. 1990, ch. 122, § 2; L. 1991, ch. 150, § 8; L. 1994, ch. 144, § 2; L. 1998, ch. 117, § 5; L. 2000, ch. 168, § 2; L. 2001, ch. 5, § 89; L. 2015, ch. 85, § 5; July 1.



25-4146 Removal of treasurer or chairperson; filling vacancy of treasurer; substantiation of records of treasurer; notification to secretary of state or county election officer; receipts and expenditures, when.

25-4146. Removal of treasurer or chairperson; filling vacancy of treasurer; substantiation of records of treasurer; notification to secretary of state or county election officer; receipts and expenditures, when. (a) A candidate may remove any treasurer or chairperson that such candidate has appointed, and a party committee or political committee may remove its chairperson or treasurer. A candidate shall remove any treasurer, that such candidate has appointed, against whom a civil penalty has been imposed pursuant to K.S.A. 25-4152, and amendments thereto. In case of a vacancy in the position of treasurer of a candidate before all of the obligations of the treasurer have been performed, such candidate shall be such candidate's own treasurer from the date of such vacancy until such time as the candidate appoints a successor and reports the name and address of the treasurer to the secretary of state if the candidate is a candidate for state office or to the county election officer if the candidate is a candidate for local office. In case of a vacancy in the position of treasurer of a candidate committee, the candidate shall be treasurer from the date of vacancy or removal, until such time as the candidate appoints a successor and reports the name and address of the treasurer to the secretary of state if the candidate is a candidate for state office or to the county election officer if the candidate is a candidate for local office. In case of a vacancy in the position of treasurer of a party committee or political committee, such committee chairperson shall be treasurer from the date of vacancy or removal until such time as the committee appoints a successor and reports the name and address of the treasurer: (1) To the secretary of state if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for state office; or (2) to the county election officer if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for local office. An individual who vacates the position of treasurer by reason of removal or resignation shall substantiate the accuracy of such person's records to the succeeding treasurer. No resignation of a treasurer shall be effective until a written statement of resignation of such treasurer has been filed with the secretary of state if the treasurer is that of a candidate or committee involving a candidate for state office or with the county election officer if the treasurer is that of a candidate or committee involving a candidate for local office. No removal of a treasurer of a candidate or candidate committee shall be effective until a written statement of such removal from the candidate has been filed with: (1) The secretary of state if the candidate is a candidate for state office; or (2) with the county election officer if the candidate is a candidate for local office. No removal of a treasurer of a party committee or political committee shall be effective until a written statement of such removal from the party committee or political committee has been filed with: (1) The secretary of state if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for state office; or (2) with the county election officer if such committee is a party committee or a political committee receiving contributions or making expenditures for a candidate for local office. The succeeding treasurer shall not be held responsible for the accuracy of the predecessor treasurer's records.

(b) No contribution or other receipt shall be received or expenditure made, by or on behalf of a candidate, pair of candidates or candidate committee, except receipt or payment of a filing fee:

(1) Until such candidate appoints a treasurer and makes the report required by K.S.A. 25-4144, and amendments thereto; and

(2) unless by or through such treasurer.

(c) No contribution or other receipt shall be received or expenditure made by or on behalf of a party committee or political committee:

(1) Until the chairperson and treasurer of such committee are appointed;

(2) the chairperson of the party committee or a political committee has filed a statement of organization required by K.S.A. 25-4145, and amendments thereto; and

(3) unless by or through the treasurer of such committee.

History: L. 1981, ch. 171, § 5; L. 1990, ch. 122, § 3; L. 1995, ch. 203, § 2; L. 1998, ch. 117, § 6; July 1.



25-4147 Treasurer; accounts required; inspection; all receipts to be forwarded to treasurer; commingling of funds prohibited; contributions from political committees to be accompanied by name or description of interest group with which affiliated.

25-4147. Treasurer; accounts required; inspection; all receipts to be forwarded to treasurer; commingling of funds prohibited; contributions from political committees to be accompanied by name or description of interest group with which affiliated. (a) Every treasurer shall keep detailed accounts of all contributions and other receipts received and all expenditures made by or on behalf of the treasurer's candidate or committee.

(b) Accounts of any treasurer may be inspected under conditions determined by the commission, and shall be preserved for a period to be designated by the commission.

(c) An individual may serve as treasurer for a candidate, candidate committee, party committee or political committee or of any two or more such committees or candidates.

(d) Every person who receives a contribution for a candidate, candidate committee, party committee or political committee more than five days prior to the ending date of any period for which a report is required by K.S.A. 25-4148, and amendments thereto, on demand of the treasurer, or in any event on or before the ending date of the reporting period, shall remit the same and render to the treasurer an account thereof, including the amount, the name and address of the person, if known, making the contribution and the date received.

(e) No contribution or other receipt received by a candidate, candidate committee, party committee or political committee shall be commingled with personal funds of the candidate or the treasurer or other officers or members of such committee.

(f) No candidate, candidate committee, party committee or political committee shall receive any contribution or other receipt from a political committee unless accompanied by the full name of the organization with which the political committee is connected or affiliated or, name or description sufficiently describing the affiliation or, if the political committee is not connected or affiliated with any one organization, the trade, profession or primary interest of the political committee as reflected by the statement of purpose of such organization.

History: L. 1981, ch. 171, § 6; L. 1984, ch. 145, § 5; L. 1998, ch. 117, § 7; July 1.



25-4148 Reports required of treasurer; when filed; contents; electronic filing, when required.

25-4148. Reports required of treasurer; when filed; contents; electronic filing, when required. (a) Every treasurer shall file a report prescribed by this section. Reports filed by treasurers for candidates for state office, other than officers elected on a state-wide basis, shall be filed in both* with the office of the secretary of state. Reports filed by treasurers for candidates for state-wide office shall be filed electronically and only with the secretary of state. Reports filed by treasurers for candidates for local office shall be filed in the office of the county election officer of the county in which the name of the candidate is on the ballot. Except as otherwise provided by subsection (h), all such reports shall be filed in time to be received in the offices required on or before each of the following days:

(1) The eighth day preceding the primary election, which report shall be for the period beginning on January 1 of the election year for the office the candidate is seeking and ending 12 days before the primary election, inclusive;

(2) the eighth day preceding a general election, which report shall be for the period beginning 11 days before the primary election and ending 12 days before the general election, inclusive;

(3) January 10 of the year after an election year, which report shall be for the period beginning 11 days before the general election and ending on December 31, inclusive;

(4) for any calendar year when no election is held, a report shall be filed on the next January 10 for the preceding calendar year;

(5) a treasurer shall file only the annual report required by subsection (4) for those years when the candidate is not participating in a primary or general election.

(b) Each report required by this section shall state:

(1) Cash on hand on the first day of the reporting period;

(2) the name and address of each person who has made one or more contributions in an aggregate amount or value in excess of $50 during the election period together with the amount and date of such contributions, including the name and address of every lender, guarantor and endorser when a contribution is in the form of an advance or loan;

(3) the aggregate amount of all proceeds from bona fide sales of political materials such as, but not limited to, political campaign pins, buttons, badges, flags, emblems, hats, banners and literature;

(4) the aggregate amount of contributions for which the name and address of the contributor is not known;

(5) each contribution, rebate, refund or other receipt not otherwise listed;

(6) the total of all receipts;

(7) the name and address of each person to whom expenditures have been made in an aggregate amount or value in excess of $50, with the amount, date, and purpose of each; the names and addresses of all persons to whom any loan or advance has been made; when an expenditure is made by payment to an advertising agency, public relations firm or political consultants for disbursement to vendors, the report of such expenditure shall show in detail the name of each such vendor and the amount, date and purpose of the payments to each;

(8) the name and address of each person from whom an in-kind contribution was received or who has paid for personal services provided without charge to or for any candidate, candidate committee, party committee or political committee, if the contribution is in excess of $100 and is not otherwise reported under subsection (b)(7), and the amount, date and purpose of the contribution;

(9) the aggregate of all expenditures not otherwise reported under this section; and

(10) the total of expenditures.

(c) In addition to the requirements of subsection (b), every treasurer for any political committee and party committee shall report the following:

(1) (A) The name and address of each candidate for state or local office for whom an expenditure in the form of an in-kind contribution has been made in an aggregate amount or having a fair market value in excess of $300, with the amount, date and purpose of each. The report shall show in detail the specific service or product provided; and

(B) the name and address of each candidate for state or local office who is the subject of an expenditure which:

(i) Is made without the cooperation or consent of a candidate or candidate committee;

(ii) expressly advocates the nomination, election or defeat of such candidate; and

(iii) is an aggregate amount or having a fair market value in excess of $300.

(2) The report shall state the amount, date and purpose of the expenditure in the form of an in-kind contribution. The report shall show in detail the specific service or product provided. The reporting requirements imposed by this subsection shall be in addition to all other requirements required by this section.

(d) Treasurers of candidates and of candidate committees shall itemize the purchase of tickets or admissions to testimonial events by a person who purchases such tickets or admissions in an aggregate amount or value in excess of $50 per event, or who purchases such a ticket or admission at a cost exceeding $25 per ticket or admission. All other purchases of tickets or admissions to testimonial events shall be reported in an aggregate amount and shall not be subject to the limitations specified in K.S.A. 25-4154, and amendments thereto.

(e) If a contribution or other receipt from a political committee is required to be reported under subsection (b), the report shall include the full name of the organization with which the political committee is connected or affiliated or, a description of the connection to or affiliation with such organization. If, the committee is not connected or affiliated with any one organization, the report shall state the trade, profession or primary interest of the political committee as reflected by the statement of purpose of such organization.

(f) The commission may require any treasurer to file an amended report for any period for which the original report filed by such treasurer contains material errors or omissions. The notice of the errors or omissions shall be part of the public record. The amended report shall be filed within 30 days after notice by the commission.

(g) The commission may require any treasurer to file a report for any period for which the required report is not on file. The notice of the failure to file shall be part of the public record. Such report shall be filed within five days after notice by the commission.

(h) For the purpose of any report required to be filed pursuant to subsection (a) by the treasurer of any candidate seeking nomination by convention or caucus or by the treasurer of the candidate's committee or by the treasurer of any party committee or political committee, the date of the convention or caucus shall be considered the date of the primary election.

(i) If a report is sent by certified or registered mail on or before the day it is due, the mailing shall constitute receipt by that office.

(j) Any report required by this section may be signed by the candidate in lieu of the candidate's treasurer or the treasurer of the candidate's committee.

History: L. 1981, ch. 171, § 7; L. 1984, ch. 145, § 6; L. 1989, ch. 111, § 4; L. 1990, ch. 122, § 4; L. 1997, ch. 12, § 1; L. 1998, ch. 117, § 8; L. 2007, ch. 125, § 8; L. 2008, ch. 166, § 4; L. 2009, ch. 134, § 9; L. 2011, ch. 112, § 17; July 1.

* The words "in both" should have been stricken.



25-4148a Reports of contributions; occupation of contributor or contributor's spouse if contribution over $150.

25-4148a. Reports of contributions; occupation of contributor or contributor's spouse if contribution over $150. When a report is made under this act and the amount being contributed by an individual is over $150, the report shall list the occupation of the individual contributor. If the individual contributor is not employed for compensation then the report shall list the occupation of the contributor's spouse.

History: L. 1989, ch. 111, § 2; L. 1991, ch. 150, § 43; L. 2008, ch. 166, § 5; L. 2015, ch. 85, § 3; July 1.



25-4148b Reports of certain contributions during specified time period preceding an election.

25-4148b. Reports of certain contributions during specified time period preceding an election. (a) Every treasurer for a candidate for state or local office shall file reports of campaign contributions as prescribed by this act. Reports filed by treasurers for candidates for state office, other than officers elected on a state-wide basis, shall be filed in both the office of the secretary of state and in the office of the county election officer of the county in which the candidate is a resident. Reports filed by treasurers for candidates for state-wide office shall be filed only with the secretary of state. Reports filed by treasurers for candidates for local office shall be filed in the office of the county election officer of the county in which the name of the candidate is on the ballot. Reports required by this section shall be in addition to any other reports required by law.

(b) The report shall contain the name and address of each person who has made one or more contributions in an aggregate amount or value of $300 or more during the period commencing 11 days before a primary or general election at which a state or local officer is to be elected and ending at 11:59 p.m. on the Wednesday preceding the date of election. The report shall be made on or before the close of business on the Thursday preceding the date of the election. The report shall contain the amount and date of the contribution, including the name and address of every lender, guarantor and endorser when the contribution is in the form of an advance or loan.

(c) Reports required by this section shall be filed by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state.

(d) (1) "Local office" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(2) "State office" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(e) The provisions of this section shall be part of and supplemental to the campaign finance act.

History: L. 2008, ch. 166, § 1; July 1.



25-4148c Independent expenditures by party or political committees; reporting requirements.

25-4148c. Independent expenditures by party or political committees; reporting requirements. (a) Every treasurer for a party committee or political committee shall file reports of independent expenditures as prescribed by this act. Reports shall be filed with the secretary of state. Reports required by this section shall be in addition to any other reports required by law.

(b) (1) The report shall contain the name and address of each party committee or political committee which has made or contracted to be made independent expenditures in an aggregate amount or value in excess of $300 or more during the period commencing 11 days before a primary or general election at which a state or local officer is to be elected and ending at 11:59 p.m. on the Wednesday preceding the date of the election. Such report shall contain the amount, date and purpose of each such independent expenditure, as well as the name of the candidate whose nomination, election or defeat is expressly advocated. When an independent expenditure is made by payment to an advertising agency, public relations firm or political consultant for disbursement to vendors, the report of such independent expenditure shall show in detail the name of each such vendor and the amount, date and purpose of the payments to each, as well as the name of the candidate whose nomination, election or defeat is expressly advocated. The report shall be made on or before the close of business on the Thursday preceding the date of the election.

(2) In addition, a separate report shall be made on a daily basis for the Thursday, Friday, Saturday and Sunday immediately preceding the election. Each daily report shall contain the information required in paragraph (1) of this section. Each report shall be filed by 5:00 p.m. on the next day respectively.

(c) Reports required by this section shall be filed by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state.

(d) (1) "Expenditure" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(2) "Independent expenditure" means an expenditure that is made without the cooperation or consent of the candidate or agent of such candidate intended to be benefited and which expressly advocates the election or defeat of a clearly identified candidate.

(3) "Party committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(4) "Political committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(e) The provisions of this section shall be part of and supplemental to the campaign finance act.

History: L. 2008, ch. 166, § 2; July 1.



25-4148d Reports of certain contributions to a party or political committee during specified time period preceding an election.

25-4148d. Reports of certain contributions to a party or political committee during specified time period preceding an election. (a) Every treasurer for a party committee or political committee shall file reports of contributions as prescribed by this act. Reports shall be filed with the secretary of state. Reports required by this section shall be in addition to any other reports required by law.

(b) (1) The report shall contain the name and address of each person who makes a contribution to the party committee or political committee in an aggregate amount or value in excess of $300 or more during the period commencing 11 days before a primary or general election at which a state or local officer is to be elected and ending at 11:59 p.m. on the Wednesday preceding the date of the election. Such report shall contain the amount and date of each such contribution. The report shall be made on or before the close of business on the Thursday preceding the date of the election.

(2) In addition, a separate report shall be made on a daily basis for the Thursday, Friday, Saturday and Sunday immediately preceding the election. Each daily report shall contain the information required in paragraph (1) of this section. Each report shall be filed by 5:00 p.m. on the next day respectively.

(c) Reports required by this section shall be filed by hand delivery, express delivery service, facsimile transmission or any electronic method authorized by the secretary of state.

(d) (1) "Contribution" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(2) "Party committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(3) "Political committee" shall have the meaning ascribed to it in K.S.A. 25-4143, and amendments thereto.

(e) The provisions of this section shall be part of and supplemental to the campaign finance act.

History: L. 2008, ch. 166, § 3; July 1.



25-4149 Allocation of contributions and other receipts and expenditures.

25-4149. Allocation of contributions and other receipts and expenditures. (a) All contributions and other receipts received and expenditures made from and including the January 1 following one general election date until and including the next ensuing primary election date shall be allocated to the primary election on such date. All contributions and other receipts received and expenditures made from midnight on the date of a primary election through and including the December 31 following the date of the next ensuing general election shall be allocated to the general election on such date.

(b) For the purposes of allocating, pursuant to subsection (a), contributions to or expenditures by a candidate seeking nomination by convention or caucus or such candidate's candidate committee, the date of such convention or caucus shall be considered the primary election date.

History: L. 1981, ch. 171, § 8; L. 1990, ch. 122, § 5; May 31.



25-4150 Contributions and expenditures by persons other than candidates and committees; reports, contents and filing.

25-4150. Contributions and expenditures by persons other than candidates and committees; reports, contents and filing. Every person, other than a candidate or a candidate committee, party committee or political committee, who makes contributions or expenditures, other than by contribution to a candidate or a candidate committee, party committee or political committee, in an aggregate amount of $100 or more within a calendar year shall make statements containing the information required by K.S.A. 25-4148, and amendments thereto. Such statements shall be filed in the office or offices required so that each such statement is in such office or offices on the day specified in K.S.A. 25-4148, and amendments thereto. If such contributions are received or expenditures are made to expressly advocate the nomination, election or defeat of a clearly identified candidate for state office, other than that of an officer elected on a state-wide basis such statement shall be filed in both the office of the secretary of state and in the office of the county election officer of the county in which the candidate is a resident. If such contributions are received or expenditures are made to expressly advocate the nomination, election or defeat of a clearly identified candidate for state-wide office such statement shall be filed only in the office of the secretary of state. If such contributions or expenditures are made to expressly advocate the nomination, election or defeat of a clearly identified candidate for local office such statement shall be filed in the office of the county election officer of the county in which the name of the candidate is on the ballot. Reports made under this section need not be cumulative.

History: L. 1981, ch. 171, § 9; L. 1990, ch. 122, § 6; L. 1998, ch. 117, § 9; July 1.



25-4151 Reports; declaration of correctness; forms; late filing; preservation.

25-4151. Reports; declaration of correctness; forms; late filing; preservation. (a) Every report or statement made under the campaign finance act shall be made on forms prescribed by the commission, and contain substantially the following:

"I declare that this (report) (statement), including any accompanying schedules and statements, has been examined by me and to the best of my knowledge and belief is true, correct and complete. I understand that the intentional failure to file this document or intentionally filing a false document is a class A misdemeanor."

(Date)  (Signature)

Every report or statement shall be dated and signed by: (1) The treasurer or candidate for any report required by K.S.A. 25-4148; (2) the candidate, for any report required by K.S.A. 25-4144; or (3) the chairperson of the committee, for any statement required by K.S.A. 25-4145. If the form is not available, the report or statement to which it relates shall be made as required, but in such form as the person signing such report or statement chooses, and the commission may require any such report or statement to be replaced after filing by a report or statement on the forms provided by the commission.

(b) Records in support of every report or statement filed under the campaign finance act shall be maintained and preserved by the person who files it for a period of time to be designated by the commission.

(c) Delay in filing a report or statement beyond the time required by law shall not prevent the acceptance of the report or statement.

(d) No treasurer shall accept or permit to be accepted any contributions or make or permit to be made any expenditures unless all reports or statements required of such treasurer prior to the time of such contributions or expenditures have been filed.

History: L. 1981, ch. 171, § 10; L. 2007, ch. 125, § 9; July 1.



25-4152 Failure to file certain reports; notice; civil penalties; waiver or collection of penalties.

25-4152. Failure to file certain reports; notice; civil penalties; waiver or collection of penalties. (a) The commission shall send a notice by registered or certified mail to any person failing to file any report or statement required by K.S.A. 25-4144, 25-4145 or 25-4148, and amendments thereto, and to the candidate appointing any treasurer failing to file any such report, within the time period prescribed therefor. The notice shall state that the required report or statement has not been filed with either the office of secretary of state or county election officer or both. The person failing to file any report or statement, and the candidate appointing any such person, shall be responsible for the filing of such report or statement. The notice also shall state that such person shall have 15 days from the date such notice is deposited in the mail to comply with the registration and reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If such person fails to comply within the prescribed period, such person shall pay to the state a civil penalty of $10 per day for each day that such report or statement remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed by this section.

(b) Civil penalties provided for by this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(c) If a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of the county in which such person resides.

History: L. 1981, ch. 171, § 11; L. 1984, ch. 145, § 1; L. 1990, ch. 122, § 7; L. 1991, ch. 150, § 10; L. 1995, ch. 203, § 3; L. 1998, ch. 117, § 10; L. 1998, ch. 168, § 1; L. 2001, ch. 5, § 90; July 1.



25-4153 Contributions; limitations on amounts and use; minors under 18 years of age; cash contributions.

25-4153. Contributions; limitations on amounts and use; minors under 18 years of age; cash contributions. (a) The aggregate amount contributed to a candidate and such candidate's candidate committee and to all party committees and political committees and dedicated to such candidate's campaign, by any political committee or any person except a party committee, the candidate or the candidate's spouse, shall not exceed the following:

(1) For the pair of offices of governor and lieutenant governor or for other state officers elected from the state as a whole, $2,000 for each primary election (or in lieu thereof a caucus or convention of a political party) and an equal amount for each general election.

(2) For the office of member of the house of representatives, district judge, district magistrate judge, district attorney or a candidate for local office, $500 for each primary election (or in lieu thereof a caucus or convention of a political party) and an equal amount for each general election.

(3) For the office of state senator or member of the state board of education, $1,000 for each primary election (or in lieu thereof a caucus or convention of a political party) and an equal amount for each general election.

(b) For the purposes of this section, the face value of a loan at the end of the period of time allocable to the primary or general election is the amount subject to the limitations of this section. A loan in excess of the limits herein provided may be made during the allocable period if such loan is reduced to the permissible level, when combined with all other contributions from the person making such loan, at the end of such allocable period.

(c) For the purposes of this section, all contributions made by unemancipated children under 18 years of age shall be considered to be contributions made by the parent or parents of such children. The total amount of such contribution shall be attributed to a single custodial parent and 50% of such contribution to each of two parents.

(d) The aggregate amount contributed to a state party committee by a person other than a national party committee or a political committee shall not exceed $15,000 in each calendar year; and the aggregate amount contributed to any other party committee by a person other than a national party committee or a political committee shall not exceed $5,000 in each calendar year.

The aggregate amount contributed by a national party committee to a state party committee shall not exceed $25,000 in any calendar year, and the aggregate amount contributed to any other party committee by a national party committee shall not exceed $10,000 in any calendar year.

The aggregate amount contributed to a party committee by a political committee shall not exceed $5,000 in any calendar year.

(e) Any political funds which have been collected and were not subject to the reporting requirements of this act shall be deemed a person subject to these contribution limitations.

(f) Any political funds which have been collected and were subject to the reporting requirements of the campaign finance act shall not be used in or for the campaign of a candidate for a federal elective office.

(g) The amount contributed by each individual party committee of the same political party other than a national party committee to any candidate for office, for any primary election at which two or more candidates are seeking the nomination of such party shall not exceed the following:

(1) For the pair of offices of governor and lieutenant governor and for each of the other state officers elected from the state as a whole, $2,000 for each primary election (or in lieu thereof a caucus or convention of a political party).

(2) For the office of member of the house of representatives, district judge, district magistrate judge, district attorney or a candidate for local office, $500 for each primary election (or in lieu thereof a caucus or convention of a political party).

(3) For the office of state senator or member of the state board of education, $1,000 for each primary election (or in lieu thereof a caucus or convention of a political party).

(h) When a candidate for a specific cycle does not run for office, the contribution limitations of this section shall apply as though the individual had sought office.

(i) No person shall make any contribution or contributions to any candidate or the candidate committee of any candidate in the form of money or currency of the United States which in the aggregate exceeds $100 for any one primary or general election, and no candidate or candidate committee of any candidate shall accept any contribution or contributions in the form of money or currency of the United States which in the aggregate exceeds $100 from any one person for any one primary or general election.

History: L. 1981, ch. 171, § 12; L. 1986, ch. 115, § 80; L. 1989, ch. 111, § 5; L. 1990, ch. 122, § 8; L. 1991, ch. 150, § 11; L. 2012, ch. 122, § 4; July 1.



25-4153a Contributions; limitations during legislative sessions.

25-4153a. Contributions; limitations during legislative sessions. (a) No registered lobbyist, political committee or person, other than an individual, shall make a contribution after January 1 of each year and prior to adjournment sine die of the regular session of the legislature or at any other time in which the legislature is in session to a:

(1) Legislator;

(2) candidate for membership in the legislature;

(3) state officer elected on a statewide basis;

(4) candidate for state officer elected on a statewide basis;

(5) candidate committee of persons described in paragraphs (1) through (4); or

(6) political committee established by a state committee of any political party and designated as a recognized political committee for the senate or house of representatives.

(b) No legislator, officer, candidate or committee described in subsection (a)(1) through (6) shall accept or knowingly solicit any contribution as defined by K.S.A. 25-4143, and amendments thereto, from any registered lobbyist, political committee or person, other than an individual, during such period of time described in subsection (a), except that a general public solicitation which does not solicit a specific individual and is distributed via social media shall be permissible.

(c) For the purposes of this act, "social media" means an electronic medium which allows users to create and view user-generated content, including, but not limited to, uploaded or downloaded videos or photographs, blogs, audio files, instant messages or email.

History: L. 1990, ch. 306, § 10; L. 1997, ch. 191, § 1; L. 2000, ch. 124, § 13; L. 2007, ch. 125, § 1; L. 2015, ch. 85, § 6; July 1.



25-4153b Contributions and expenditures; legislators, candidates; prohibitions.

25-4153b. Contributions and expenditures; legislators, candidates; prohibitions. (a) No political committee, a major purpose of which is to expressly advocate the nomination, election or defeat of a clearly identified candidate for the legislature or to make contributions or expenditures for the nomination, election or defeat of a clearly identified candidate for the legislature, shall be established by a member of or a candidate for the legislature.

(b) Any such political committee existing prior to the effective date of this act is hereby abolished.

History: L. 2000, ch. 124, § 14; L. 2014, ch. 122, § 1; May 22.



25-4154 Contributions in name of another prohibited; anonymous contributions, aggregate, maximum; copying names of contributors for commercial purpose prohibited.

25-4154. Contributions in name of another prohibited; anonymous contributions, aggregate, maximum; copying names of contributors for commercial purpose prohibited. (a) No person shall make a contribution in the name of another person, and no person shall knowingly accept a contribution made by one person in the name of another.

(b) No person shall give or accept any contribution in excess of $10 unless the name and address of the contributor is made known to the individual receiving the contribution.

(c) The aggregate of contributions for which the name and address of the contributor is not reported under K.S.A. 25-4148 shall not exceed 50% of the amount one individual (other than the candidate or spouse) may contribute to or for a candidate's campaign.

(d) No person shall copy any name of a contributor from any report or statement filed under the campaign finance act and use such name for any commercial purpose, and no person shall use any name for a commercial purpose with knowledge that such name was obtained solely by copying information relating to contributions contained in any report or statement filed under the campaign finance act.

History: L. 1981, ch. 171, § 13; July 1.



25-4155 Debts and obligations; statements required.

25-4155. Debts and obligations; statements required. In addition to other reports and statements required by the campaign finance act, every treasurer shall make a statement of the amount and nature of debts and obligations owed by or to the candidate or candidate committee, party committee or political committee after every election, at times prescribed by the commission, continuing until such debts and obligations are fully paid or discharged.

History: L. 1981, ch. 171, § 14; July 1.



25-4156 Charges for space in newspapers and other periodicals; excess charges; corrupt political advertising; misdemeanor.

25-4156. Charges for space in newspapers and other periodicals; excess charges; corrupt political advertising; misdemeanor. (a) (1) Whenever any person sells space in any newspaper, magazine or other periodical to a candidate or to a candidate committee, party committee or political committee, the charge made for the use of such space shall not exceed the charges made for comparable use of such space for other purposes.

(2) Intentionally charging an excessive amount for political advertising is a class A misdemeanor.

(b) (1) Except as provided in subsection (2), corrupt political advertising of a state or local office is:

(A) Publishing or causing to be published in a newspaper or other periodical any paid matter which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by the word "advertisement" or the abbreviation "adv." in a separate line together with the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor;

(B) broadcasting or causing to be broadcast by any radio or television station any paid matter which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor;

(C) telephoning or causing to be contacted by any telephonic means including, but not limited to, any device using a voice over internet protocol or wireless telephone, any paid matter which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is preceded by a statement which states: "Paid for" or "Sponsored by" followed by the name of the sponsoring organization and the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor;

(D) publishing or causing to be published any brochure, flier or other political fact sheet which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor.

The provisions of this subparagraph (D) requiring the disclosure of the name of an individual shall not apply to individuals making expenditures in an aggregate amount of less than $2,500 within a calendar year; or

(E) making or causing to be made any website, e-mail or other type of internet communication which expressly advocates the nomination, election or defeat of a clearly identified candidate for a state or local office, unless such matter is followed by a statement which states: "Paid for" or "Sponsored by" followed by the name of the chairperson or treasurer of the political or other organization sponsoring the same or the name of the individual who is responsible therefor.

The provisions of this subparagraph (E) requiring the disclosure of the name of an individual shall apply only to any website, e-mail or other type of internet communication which is made by the candidate, the candidate's candidate committee, a political committee or a party committee and such website, e-mail or other internet communication viewed by or disseminated to at least 25 individuals. For the purposes of this subparagraph, the terms "candidate," "candidate committee," "party committee" and "political committee" shall have the meanings ascribed to them in K.S.A. 25-4143, and amendments thereto.

(2) The provisions of subsections (b)(1)(C) and (E) shall not apply to the publication of any communication which expressly advocates the nomination, election or defeat of a clearly identified candidate for state or local office, if such communication is made over any social media provider which has a character limit of 200 characters or fewer.

(3) Corrupt political advertising of a state or local office is a class C misdemeanor.

(c) If any provision of this section or application thereof to any person or circumstance is held invalid, such invalidity does not affect other provisions or applications of this section which can be given effect without the invalid application or provision, and to this end the provisions of this section are declared to be severable.

History: L. 1981, ch. 171, § 15; L. 1985, ch. 124, § 1; L. 1990, ch. 122, § 9; L. 1998, ch. 117, § 11; L. 2007, ch. 196, § 4; L. 2009, ch. 134, § 8; L. 2015, ch. 85, § 7; July 1.

Revisor's Note:

Section was amended twice in the 2007 session; see also 25-4156a.

Section was amended twice in the 2009 session, see also 25-4156b.



25-4157 Termination report.

25-4157. Termination report. (a) Before any candidate committee, party committee or political committee may be dissolved or the position of a candidate's treasurer terminated, the treasurer of the candidate or such committee shall file a termination report which shall include full information as to the disposition of residual funds. Any report required by K.S.A. 25-4148, and amendments thereto, may be a termination report. Reports of the dissolution of candidate committees of candidates for state office, the termination of the treasurer of a candidate for state office, the dissolution of a political committee the major purpose of which is to support or oppose any candidate for state office and the dissolution of party committees shall be filed in the office of the secretary of state. Reports of the dissolution of candidate committees of candidates for local office, the termination of the treasurer of a candidate for local office and the dissolution of a political committee the major purpose of which is to support or oppose any candidate for local office shall be filed in the office of the county election officer of the county.

(b) If a candidate dies with an open candidate committee account which contains campaign funds, the executor or administrator of the candidate's estate shall be responsible for terminating the candidate committee and disposing of the residual funds.

History: L. 1981, ch. 171, § 16; L. 1990, ch. 122, § 10; L. 2015, ch. 85, § 8; July 1.



25-4157a Contributions; personal use prohibited; uses permitted; acceptance from another candidate or candidate committee; disposition of unexpended balances on termination of campaign.

25-4157a. Contributions; personal use prohibited; uses permitted; acceptance from another candidate or candidate committee; disposition of unexpended balances on termination of campaign. (a) No moneys received by any candidate or candidate committee of any candidate as a contribution under this act shall be used or be made available for the personal use of the candidate and no such moneys shall be used by such candidate or the candidate committee of such candidate except for:

(1) Legitimate campaign purposes;

(2) expenses of holding political office;

(3) contributions to the party committees of the political party of which such candidate is a member;

(4) any membership dues related to the candidate's campaign paid to a community service or civic organization in the name of the candidate;

(5) any donations paid to any organization which is recognized as a 501(c)(3) tax exempt organization or any religious organization, community service or civic organization in the name of the candidate or candidate committee of any candidate but only if the candidate receives no goods or services unrelated to the candidate's campaign as a result of the payment of such donations;

(6) expenses incurred in the purchase of tickets to meals and special events sponsored by any organization the major purpose of which is to promote or facilitate the social, business, commercial or economic well being of the local community; or

(7) expenses incurred in the purchase and mailing of greeting cards to voters and constituents.

For the purpose of this subsection, expenditures for "personal use" shall include expenditures to defray normal living expenses for the candidate or the candidate's family and expenditures for the personal benefit of the candidate having no direct connection with or effect upon the campaign of the candidate or the holding of public office.

(b) No moneys received by any candidate or candidate committee of any candidate as a contribution shall be used to pay interest or any other finance charges upon moneys loaned to the campaign by such candidate or the spouse of such candidate.

(c) No candidate or candidate committee shall accept from any other candidate or candidate committee for any candidate for local, state or national office, any moneys received by such candidate or candidate committee as a campaign contribution. The provisions of this subsection shall not be construed to prohibit a candidate or candidate committee from accepting moneys from another candidate or candidate committee if such moneys constitute a reimbursement for one candidate's proportional share of the cost of any campaign activity participated in by both candidates involved. Such reimbursement shall not exceed an amount equal to the proportional share of the cost directly benefiting and attributable to the personal campaign of the candidate making such reimbursement.

(d) At the time of the termination of any campaign and prior to the filing of a termination report in accordance with K.S.A. 25-4157, and amendments thereto, all residual funds otherwise not obligated for the payment of expenses incurred in such campaign or the holding of office shall be contributed to a charitable organization, as defined by the laws of the state, contributed to a party committee or returned as a refund in whole or in part to any contributor or contributors from whom received or paid into the general fund of the state.

History: L. 1989, ch. 111, § 1; L. 1990, ch. 306, § 8; L. 1991, ch. 150, § 12; L. 1992, ch. 234, § 1; L. 1995, ch. 157, § 1; L. 1998, ch. 117, § 12; L. 2008, ch. 166, § 6; L. 2015, ch. 85, § 9; July 1.



25-4158 Reports and statements required to be filed; furnishing forms; public inspection and copying; duties of secretary of state and county election officer; investigations by commission; administration of oaths and subpoena of witnesses, documents and records for purposes of investigations.

25-4158. Reports and statements required to be filed; furnishing forms; public inspection and copying; duties of secretary of state and county election officer; investigations by commission; administration of oaths and subpoena of witnesses, documents and records for purposes of investigations. (a) The secretary of state shall: (1) Furnish forms prescribed and provided by the commission for making reports and statements required to be filed in the office of the secretary of state by the campaign finance act; and

(2) make such reports and statements available for public inspection and copying during regular office hours.

(b) The county election officer shall: (1) Furnish forms prescribed and provided by the commission for making reports and statements required to be filed in the office of the county election officer by the campaign finance act; and

(2) make such reports and statements available for public inspection and copying during regular office hours.

(c) The commission may investigate, or cause to be investigated, any matter required to be reported upon by any person under the provisions of the campaign finance act, or any matter to which the campaign finance act applies irrespective of whether a complaint has been filed in relation thereto.

(d) (1) After a preliminary investigation of any matter reported to the commission pursuant to subsection (c), and upon specific written findings of fact and conclusions of law by the commission that there is a reasonable suspicion that a violation of the campaign finance act has occurred, the commission or any officer designated by the commission may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the commission deems relevant or material to the investigation. The commission shall reimburse the reasonable costs of production of documents subject to subpoena. All subpoenas and subpoenas duces tecum issued under this section shall be authorized by the affirmative vote of not less than 3/4 of the members of the commission. Any vote authorizing the issuance of a subpoena or subpoena duces tecum shall be taken at a meeting where the commissioners are in physical presence. Subpoenas duces tecum shall be limited to items reasonably relevant to such alleged violations. Upon the request of any person subpoenaed to appear and give testimony or to produce books, papers or documents, the commission shall provide a copy of the written findings of facts and conclusions of laws relating to the alleged violation committed by such person.

(2) In case of contumacy by, or refusal to obey a subpoena issued to any person, the district court of Shawnee county, upon application by the commission, or any officer designated by the commission, may issue to that person an order requiring the person to appear before the commission or any officer designated by the commission, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

History: L. 1981, ch. 171, § 17; L. 1990, ch. 122, § 11; L. 1991, ch. 150, § 13; L. 1998, ch. 29, § 1; July 1.



25-4158a Campaign finance forms; electronic filing.

25-4158a. Campaign finance forms; electronic filing. The governmental ethics commission shall prescribe and provide forms for each report required to be made under the campaign finance act. After January 10, 2008, any information required to be filed pursuant to this section may be filed electronically with the secretary of state in a method authorized by the secretary of state. The provisions of this section shall be part of and supplemental to the Kansas campaign finance act.

History: L. 2007, ch. 125, § 7; July 1.



25-4159 Commission opinions; publication and filing; effect of acts that accord with opinions.

25-4159. Commission opinions; publication and filing; effect of acts that accord with opinions. The commission upon its own initiative may, and upon the request of any individual to which the campaign finance act applies shall, render an opinion in writing on questions concerning the interpretation of the campaign finance act. Any person who acts in accordance with the provisions of such an opinion, shall be presumed to have complied with the provisions of the campaign finance act. A copy of every opinion rendered by the commission shall be filed with the secretary of state, and any opinion so filed shall be open to public inspection. The secretary of state shall publish all opinions rendered under this section monthly and each such publication shall be cumulative. Copies of each opinion shall be filed with the secretary of the senate and the chief clerk of the house on the same date as the same are filed with the secretary of state. The secretary of state shall cause adequate copies of all filings under this section to be supplied to the state library.

History: L. 1981, ch. 171, § 18; July 1.



25-4160 Complaints of violations; copy to respondent.

25-4160. Complaints of violations; copy to respondent. Any individual, including any member of the commission, may file, by mail or in person, with the commission a verified complaint in writing stating the name of any person to whom or to which the campaign finance act applies who is alleged to have violated any provision of the campaign finance act, and which shall set forth the particulars thereof. If a member of the commission files a complaint, such member shall be disqualified from the commission's consideration of that complaint. Whenever a complaint is filed with the commission, the commission shall promptly send a copy thereof to the person complained of, who shall thereafter be designated as the respondent.

History: L. 1981, ch. 171, § 19; July 1.



25-4161 Complaint, confidentiality and determination of sufficiency; investigation; notification of attorney general of violation of other laws; dismissal or hearing on complaint; remedies and protections for state employees filing complaints.

25-4161. Complaint, confidentiality and determination of sufficiency; investigation; notification of attorney general of violation of other laws; dismissal or hearing on complaint; remedies and protections for state employees filing complaints. (a) If a complaint is filed and the commission determines that such verified complaint does not allege facts, directly or upon information and belief, sufficient to constitute a violation of any provision of the campaign finance act, it shall dismiss the complaint and notify the complainant and respondent thereof.

(b) Whenever a complaint is filed with the commission alleging a violation of a provision of the campaign finance act, such filing and the allegations therein shall be confidential and shall not be disclosed except as provided in the campaign finance act.

(c) If a complaint is filed and the commission determines that such verified complaint does allege facts, directly or upon information and belief, sufficient to constitute a violation of any of the provisions of the campaign finance act, the commission shall promptly investigate the alleged violation.

(d) The commission shall notify the attorney general of any apparent violation of criminal law or other laws not administered by the commission, which is discovered during the course of any such investigation.

(e) If after the investigation, the commission finds that probable cause does not exist for believing the allegations of the complaint, the commission shall dismiss the complaint. If after such investigation, the commission finds that probable cause exists for believing the allegations of the complaint, such complaint shall no longer be confidential and may be disclosed. Upon making any such finding, the commission shall fix a time for a hearing of the matter, which shall be not more than 30 days after such finding. In either event the commission shall notify the complainant and respondent of its determination.

(f) The remedies and protections provided by K.S.A. 75-2973, and amendments thereto, shall be available to any state employee against whom disciplinary action has been taken for filing a complaint pursuant to this act.

History: L. 1981, ch. 171, § 20; L. 1984, ch. 145, § 2; L. 1988, ch. 369, § 1; L. 1990, ch. 129, § 5; L. 1991, ch. 150, § 14; July 1.



25-4162 Same; withdrawal of complaints; civil action for malicious prosecution; when.

25-4162. Same; withdrawal of complaints; civil action for malicious prosecution; when. The commission may permit a complainant to withdraw such person's complaint at any time. The respondent may bring a civil action in the district court against the complainant for malicious prosecution for the filing or prosecution of any complaint with the commission under the campaign finance act, whenever under like circumstances an action for malicious prosecution would arise for filing or prosecution of an action or complaint in a court. All papers in the possession of the commission relating thereto shall be admissible.

History: L. 1981, ch. 171, § 21; July 1.



25-4163 Same; rights of respondent; hearing procedure; compulsory process; hearings to be public.

25-4163. Same; rights of respondent; hearing procedure; compulsory process; hearings to be public. (a) After a verified complaint alleging violation of a provision of the campaign finance act has been filed with the commission, the respondent shall be entitled to examine and make copies of all evidence in the possession of the commission relating to the complaint, including the transcript of the hearing, if any. If a hearing is to be held pursuant to K.S.A. 25-4161, the commission, before the hearing has commenced, shall issue subpoenas and subpoenas duces tecum at the request of any party. Any hearing held under K.S.A. 25-4161, may be conducted and held by a subcommittee of not less than five members of the commission, of whom not more than a majority shall be of the same political party. Final determination of all complaints shall be made by the commission as a whole. The chairperson of the commission or other member presiding over the commission or the presiding member of any subcommittee of the commission shall have the power to: (1) Administer oaths and affirmations; and (2) compel, by subpoena, the attendance of witnesses and the production of pertinent books, papers and documents. Witnesses shall be entitled to receive fees and mileage as provided by law for witnesses in civil actions, which shall be paid out of appropriations to the commission. Depositions may be taken and used in the same manner as in civil actions. Any person subpoenaed to appear and give testimony or to produce books, papers or documents, who fails or refuses to appear or to produce such books, papers or documents, or any person, having been sworn to testify, who refuses to answer any proper question, may be cited for contempt of the district court of Shawnee county, Kansas. The commission shall report to such court the facts relating to any such contempt. Thereupon proceedings before such court shall be had as in cases of other civil contempt.

(b) At every hearing held by the commission: (1) Oral evidence shall be taken only on oath or affirmation.

(2) Each party shall have the right to be represented by legal counsel, to call and examine witnesses, to introduce evidence and to cross-examine opposing witnesses.

(c) All hearings shall be open to the public.

History: L. 1981, ch. 171, § 22; L. 1990, ch. 306, § 9; May 31.



25-4164 Actions of commission following hearing.

25-4164. Actions of commission following hearing. After a hearing of an alleged violation of the campaign finance act the commission shall state its findings of fact. If the commission finds that the respondent has not violated any provisions of the campaign finance act, it shall order the action dismissed, and shall notify the respondent and complainant thereof. If the commission finds that the respondent has violated any provisions of the campaign finance act, it shall state its findings of fact and submit a report thereon to the attorney general and to the county or district attorney of the appropriate county.

History: L. 1981, ch. 171, § 23; July 1.



25-4165 Commission records; confidentiality; release to attorney general and certain prosecuting attorneys; public records.

25-4165. Commission records; confidentiality; release to attorney general and certain prosecuting attorneys; public records. The commission shall maintain a record of its investigations, inquiries, and proceedings. All records, complaints, documents, reports filed with or submitted to or made by the commission, and all records and transcripts of any investigations, inquiries or hearings of the commission under the campaign finance act shall be confidential and shall not be open to inspection by any individual other than a member of the commission, an employee of the commission, or a state officer or employee designated to assist the commission, except as otherwise specifically provided in the campaign finance act. The commission may, by adoption of a resolution, authorize the release to the attorney general or to the county or district attorney of the appropriate county of any information, records, complaints, documents, reports, and transcripts in its possession material to any matter pending before the attorney general or any county or district attorney. All matters presented at a public hearing of the commission and all reports of the commission stating a final finding of fact pursuant to K.S.A. 25-4164, shall be public records and open to public inspection.

History: L. 1981, ch. 171, § 24; July 1.



25-4166 Reports of disposition of cases; information to accompany report; procedure for consideration of and action upon reports; ouster; impeachment or removal, when.

25-4166. Reports of disposition of cases; information to accompany report; procedure for consideration of and action upon reports; ouster; impeachment or removal, when. (a) Whenever a report is made under K.S.A. 25-4164, and the respondent is elected to a state office pursuant to a primary election or general election to which such report applies, the commission shall transmit a copy thereof to the supreme court, legislature or attorney general on the first day of the term for which the respondent is so elected.

(b) If the respondent is elected to be a member of the house of representatives or senate, such commission report shall be transmitted to the house to which the respondent is elected. If the respondent is elected to an office to which impeachment applies, the commission report shall be transmitted to the house of representatives. If the respondent is elected to a judicial office, and is not subject to impeachment, the commission report shall be transmitted to the supreme court. If the respondent is elected to an office not heretofore mentioned in this subsection, the commission report shall be transmitted to the attorney general.

(c) Each commission report transmitted in accordance with this section shall include or be accompanied by a summary of the facts relating to the report under K.S.A. 25-4164, and shall make appropriate reference to this section. All information, reports, transcripts and other records relating to the respondent which are or have been in the possession of the commission shall be available to the body to which the commission report is transmitted.

(d) Reports relating to respondents who are elected to the legislature shall be considered by the house to which the respondent is elected, and such house shall impose censure or disqualification or it may determine that neither censure or disqualification is justified. Reports relating to impeachable officers shall be considered by the house of representatives. Reports relating to judicial officers, except those subject to impeachment, shall be considered by the supreme court. Reports relating to any officer not mentioned in this subsection may be the basis for an ouster action brought by the attorney general.

History: L. 1981, ch. 171, § 25; July 1.



25-4167 Failure to file a campaign finance report; misdemeanor.

25-4167. Failure to file a campaign finance report; misdemeanor. Failure to file a campaign finance report is (a) the intentional failure of any person required to make any report, amended report or statement by the campaign finance act to file the same with the secretary of state or county election officer at the time specified in the campaign finance act or (b) the intentional failure of any person required by K.S.A. 25-4172, and amendments thereto, to submit a statement to a treasurer to submit the same.

Failure to file a campaign finance report is a class A misdemeanor.

History: L. 1981, ch. 171, § 26; L. 1994, ch. 73, § 1; April 7.



25-4168 Fraudulent campaign finance reporting; misdemeanor.

25-4168. Fraudulent campaign finance reporting; misdemeanor. Fraudulent campaign finance reporting is intentionally making any false material statement in a report or statement made under the campaign finance act.

Fraudulent campaign finance reporting is a class A misdemeanor.

History: L. 1981, ch. 171, § 27; July 1.



25-4169a Use of public funds, vehicles, machinery, equipment and supplies and time of certain officers and employees to influence nomination or election of candidate prohibited; exceptions; distribution of political material in public buildings, limitations on; misdemeanor.

25-4169a. Use of public funds, vehicles, machinery, equipment and supplies and time of certain officers and employees to influence nomination or election of candidate prohibited; exceptions; distribution of political material in public buildings, limitations on; misdemeanor. (a) (1) No officer or employee of the state of Kansas, or any municipality, shall use or authorize the use of public funds or public vehicles, machinery, equipment or supplies of any such governmental agency or the time of any officer or employee of any such governmental agency, for which the officer or employee is compensated by such governmental agency, to expressly advocate the nomination, election or defeat of a clearly identified candidate to state office or local office. The provisions of this section prohibiting the use of time of any officer or employee for such purposes shall not apply to an incumbent officer campaigning for nomination or reelection to a succeeding term to such office or to members of the personal staff of any elected officer. The provisions of this section shall not apply to the statutory duties of the commission on judicial performance pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(2) The provisions of this subsection shall not apply to the use of internet connectivity provided by the state of Kansas or any municipality to any candidate or elected official.

(3) Except as otherwise provided in this section, no municipality shall permit or allow any person to distribute, or cause to be distributed, within any building or other structure owned, leased or rented by such municipality any brochure, flier, political fact sheet or other document which expressly advocates the nomination, election or defeat of a clearly identified candidate for state or local office unless each candidate for such state or local office is permitted or allowed to do so in the same manner.

(4) For the purposes of this subsection, the term municipality shall have the meaning ascribed to it in K.S.A. 12-105a, and amendments thereto.

(b) Any person violating the provisions of this section shall be guilty of a class C misdemeanor.

History: L. 1991, ch. 150, § 15; L. 1998, ch. 117, § 13; L. 2008, ch. 145, § 6; L. 2009, ch. 143, § 13; L. 2015, ch. 85, § 10; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 25-4169b.



25-4170 Excessive campaign contributions; misdemeanor.

25-4170. Excessive campaign contributions; misdemeanor. Excessive campaign contribution is: (a) Intentionally making any contribution in violation of any provision of K.S.A. 25-4153, or

(b) intentionally accepting any contribution made in violation of any provision of K.S.A. 25-4153.

Excessive campaign contribution is a class A misdemeanor.

History: L. 1981, ch. 171, § 29; July 1.



25-4171 Violation of certain provisions of act declared misdemeanor; additional penalties for violation of confidentiality provisions by commission members and employees.

25-4171. Violation of certain provisions of act declared misdemeanor; additional penalties for violation of confidentiality provisions by commission members and employees. (a) Intentional violation of any provision of K.S.A. 25-4144, 25-4145, 25-4146, 25-4147, 25-4151, 25-4154 or 25-4165, and amendments thereto, or K.S.A. 25-4157a, or the confidentiality provision of K.S.A. 25-4161, and amendments thereto, is a class A misdemeanor.

(b) In addition to any penalty imposed under subsection (a) of this section, any member of the commission convicted of violating the confidentiality provisions of K.S.A. 25-4161, and amendments thereto, shall be removed from membership on the commission and any employee of the commission convicted of violating the confidentiality provisions of such section shall be discharged from employment by the commission. No member or employee of the commission convicted of violating the confidentiality provisions of K.S.A. 25-4161, and amendments thereto, shall be permitted to enter into any contract with or be employed by the state of Kansas or any agency or political or taxing subdivision thereof within five years next following the date of such conviction.

History: L. 1981, ch. 171, § 30; L. 1984, ch. 145, § 3; L. 1989, ch. 111, § 8; L. 1990, ch. 129, § 6; July 1.



25-4172 Statements or reports by certain out-of-state individuals and persons; contents; filing; maintenance of records.

25-4172. Statements or reports by certain out-of-state individuals and persons; contents; filing; maintenance of records. (a) Except as provided by subsection (b), any combination of three or more individuals or a person other than an individual, not domiciled in this state, which makes or intends to make a contribution or contributions to a candidate, candidate committee, party committee or political committee in this state shall either:

(1) Prepare a verified statement containing: (A) The names and addresses of the responsible individuals; (B) the name and address of each person who has made one or more contributions to such out-of-state combination of individuals or person other than an individual in an aggregate amount in excess of $50 within the preceding 12 months, together with the amount and date of such contributions; and (C) the aggregate amount of all other contributions to such out-of-state combination of individuals or person other than an individual within the preceding 12 months. Such statement shall be filed in the office of the secretary of state at the times prescribed for the filing of reports of treasurers by K.S.A. 25-4148, and amendments thereto; or

(2) file a statement of organization as provided by K.S.A. 25-4145, and amendments thereto, establish a separate fund for the purpose of receiving contributions and making expenditures relating to any election for state office in this state and file statements and reports involving such fund in the manner provided by K.S.A. 25-4148, and amendments thereto, for political committees and party committees. Any transfer from another fund to the separate fund herein provided for shall be subject to the requirements of provision (1).

(b) The provisions of subsection (a) shall not apply to: (1) Any political party having a national organization which reports under federal law; (2) a bona fide corporation organized under the laws of another state; or (3) a union, if the contribution is made from union funds.

(c) Each combination of individuals or person other than an individual which is subject to this section shall maintain, in its own records, the name and address of any person who has made one or more contributions to such combination of individuals or person other than an individual, together with the amount and date of such contributions, regardless of whether such information is required to be reported.

History: L. 1981, ch. 171, § 31; L. 1986, ch. 144, § 1; L. 1990, ch. 122, § 12; May 31.



25-4173 Candidate's affidavit of intent to expend and receive less than $1,000; filing; certain reports not required.

25-4173. Candidate's affidavit of intent to expend and receive less than $1,000; filing; certain reports not required. Every candidate for state or local office who intends to expend or have expended on such person's behalf an aggregate amount or value of less than $1,000, exclusive of such candidate's filing fee, and who intends to receive or have received on such person's behalf contributions in an aggregate amount or value of less than $1,000 in each of the primary and general elections shall file, not later than the ninth day preceding the primary election, an affidavit of such intent with the secretary of state for state offices. In the case of a candidate for a local office, such affidavit also shall be filed with the county election officer of the county in which the name of the candidate is on the ballot. No report required by K.S.A. 25-4148, and amendments thereto, shall be required to be filed by or for such candidate.

History: L. 1981, ch. 171, § 32; L. 1985, ch. 124, § 2; L. 1989, ch. 111, § 6; L. 1990, ch. 122, § 13; L. 1998, ch. 117, § 14; L. 2015, ch. 85, § 11; July 1.



25-4174 Same; when amount exceeded; filing of past and future reports.

25-4174. Same; when amount exceeded; filing of past and future reports. Any candidate who has signed an affidavit pursuant to K.S.A. 25-4173, and amendments thereto, and who incurs expenses in excess of or receives contributions in excess of $500, exclusive of such candidate's filing fee, for either the primary or the general election shall, within three days of the date when expenditures or contributions exceed such amount, file all past due reports and shall be required to file all future reports on the dates required by K.S.A. 25-4148, and amendments thereto.

History: L. 1981, ch. 171, § 33; L. 1985, ch. 124, § 3; July 1.



25-4175 Affidavit of intent by treasurer of party or political committee to expend and receive less than $500 and not more than $50 from any one contributor; filing; certain reports not required.

25-4175. Affidavit of intent by treasurer of party or political committee to expend and receive less than $500 and not more than $50 from any one contributor; filing; certain reports not required. For any calendar year during which a party or political committee intends to expend an aggregate amount or value of less than $500 and intends to receive contributions in an aggregate amount or value of less than $500 and during which such party or political committee intends to receive no contributions in excess of $50 from any one contributor, the treasurer of such party or political committee shall file an affidavit of such intent with the secretary of state if such committee is a party committee or a political committee which expressly advocates the nomination, election or defeat of a clearly identified candidate for state office and with the county election officer if the committee is a political committee which expressly advocates the nomination, election or defeat of a clearly identified candidate for local office. Such treasurer shall not be required to file the reports required by K.S.A. 25-4148, and amendments thereto, for the year for which such affidavit is filed. Such affidavit may be filed at any time not later than the ninth day preceding the primary election.

History: L. 1981, ch. 171, § 34; L. 1990, ch. 122, § 14; L. 1998, ch. 117, § 15; July 1.



25-4176 Same; when amount exceeded; filing of past and future reports.

25-4176. Same; when amount exceeded; filing of past and future reports. The treasurer of any party or political committee for which an affidavit has been filed pursuant to K.S.A. 25-4175, in the year for which such affidavit is filed, makes expenditures or receives contributions in an aggregate amount or value in excess of $500 or receives contributions from any one contributor in excess of $50 shall, within three days of the date when such expenditures or contributions exceed such amount, file all past due reports and shall be required to file all future reports on the dates required by K.S.A. 25-4148.

History: L. 1981, ch. 171, § 35; July 1.



25-4177 Failure to file affidavit of intent; misdemeanor.

25-4177. Failure to file affidavit of intent; misdemeanor. Failure to file an affidavit of intent is the intentional failure to file an affidavit as required by K.S.A. 25-4173 or 25-4175 or failing to file the reports required by the campaign finance act after a change in intent as required by K.S.A. 25-4174 or 25-4176.

Failure to file an affidavit of intent is a class A misdemeanor.

History: L. 1981, ch. 171, § 36; July 1.



25-4178 Continuation in force and effect of advisory opinions and rules and regulations.

25-4178. Continuation in force and effect of advisory opinions and rules and regulations. (a) All advisory opinions of the commission created by K.S.A. 25-4119a, and amendments thereto, and which opinions were rendered prior to the effective date of this act and concerned campaign finance shall continue to be in force and effect respecting the provisions of law contained in the campaign finance act and shall be deemed advisory opinions of the commission concerning the provisions of the campaign finance act until revised, amended or nullified pursuant to law.

(b) All rules and regulations of the commission which were adopted prior to the effective date of this act as modified or changed by such commission shall continue to be in force and effect respecting the provisions of law contained in the campaign finance act and shall be deemed rules and regulations of the commission concerning the provisions of the campaign finance act until revised, amended or nullified pursuant to law.

History: L. 1981, ch. 171, § 37; L. 1991, ch. 150, § 16; July 1.



25-4179 Severability.

25-4179. Severability. If any provisions of the campaign finance act or the application thereof to any person or circumstances is held invalid the invalidity does not affect other provisions or applications of the campaign finance act which can be given effect without the invalid provisions or application and to this end the provisions of the campaign finance act are severable.

History: L. 1981, ch. 171, § 38; July 1.



25-4180 Elections on amendments to Kansas constitution; financial reports of constitutional campaigns; contents; annual reports; preliminary reports; supplemental reports; notice of failure to file; civil penalties; violation class A misdemeanor.

25-4180. Elections on amendments to Kansas constitution; financial reports of constitutional campaigns; contents; annual reports; preliminary reports; supplemental reports; notice of failure to file; civil penalties; violation class A misdemeanor. (a) Every person who engages in any activity promoting or opposing the adoption or repeal of any provision of the Kansas constitution and who accepts moneys or property for the purpose of engaging in such activity shall make an annual report to the secretary of state of individual contributions or contributions in kind in an aggregate amount or value in excess of $50 received during the preceding calendar year for such purposes. The report shall show the name and address of each contributor for the activity and the amount or value of the individual contribution made, together with a total value of all contributions received, and also shall account for expenditures in an aggregate amount or value in excess of $50 from such contributions by showing the amount or value expended to each payee and the purpose of each such expenditure, together with a total value of all expenditures made. The annual report shall be filed on or before February 15 of each year for the preceding calendar year.

In addition to the annual report, a person engaging in an activity promoting the adoption or repeal of a provision of the Kansas constitution who accepts any contributed moneys for such activity shall make a preliminary report to the secretary of state 15 days prior to each election at which a proposed constitutional amendment is submitted. Such report shall show the name and address of each individual contributor, together with the amount contributed or contributed in kind in an aggregate amount or value in excess of $50, and the expenditures in an aggregate amount or value in excess of $50 from such contributions by showing the amount paid to each payee and the purpose of the expenditure. A supplemental report in the same format as the preliminary report shall be filed with the secretary of state within 15 days after any election on a constitutional proposition where contributed funds are received and expended in opposing or promoting such proposition.

Any person who engages in any activity promoting or opposing the adoption or repeal of any provision of the Kansas constitution shall be considered engaged in such activity upon the date the concurrent resolution passes the Kansas house of representatives and senate in its final form. Upon such date, if the person has funds in the constitutional amendment campaign treasury, such person shall be required to report such funds as provided by this section.

(b) (1) The commission shall send a notice by registered or certified mail to any person failing to file any report required by subsection (a) within the time period prescribed therefor. The notice shall state that the required report has not been filed with the office of the secretary of state. The notice also shall state that such person shall have 15 days from the date such notice is deposited in the mail to comply with the reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If such person fails to comply within the prescribed period, such person shall pay to the state a civil penalty of $10 per day for each day that such report remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed by this section.

(2) Civil penalties provided for by this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(3) If a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of the county in which such person resides.

(c) The intentional failure to file any report required by subsection (a) is a class A misdemeanor.

(d) This section shall be part of and supplemental to the campaign finance act.

History: L. 1987, ch. 129, § 1; L. 1991, ch. 150, § 17; L. 1998, ch. 117, § 16; L. 1998, ch. 168, § 2; L. 2001, ch. 5, § 91; July 1.



25-4181 Violations of campaign finance act; civil fine; person failing to pay fine ineligible to become candidate.

25-4181. Violations of campaign finance act; civil fine; person failing to pay fine ineligible to become candidate. (a) The commission, in addition to any other penalty prescribed under the campaign finance act, may assess a civil fine, after proper notice and an opportunity to be heard, against any person for a violation of the campaign finance act in an amount not to exceed $5,000 for the first violation, $10,000 for the second violation and $15,000 for the third violation and for each subsequent violation. Whenever any civil fine or penalty is proposed to be assessed against the treasurer of any candidate who is not also the candidate, such notice shall be given to both the treasurer and the candidate prior to the assessment of such fine or penalty. All fines assessed and collected under this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the governmental ethics commission fee fund.

(b) No individual who has failed to pay any civil penalty or civil fine assessed, or failed to file any report required to be filed under the campaign finance act, unless such penalty or fine has been waived or is under appeal, shall be eligible to become a candidate for state office or local office until such penalty or fine has been paid or such report has been filed or both such penalty or fine has been paid and such report filed.

History: L. 1988, ch. 369, § 2; L. 1991, ch. 150, § 18; L. 1995, ch. 203, § 1; L. 1998, ch. 117, § 17; L. 2001, ch. 5, § 92; July 1.



25-4182 Same; cease and desist order; emergencies.

25-4182. Same; cease and desist order; emergencies. (a) If the commission determines after notice and opportunity for a hearing that any person has engaged or is engaging in any act or practice constituting a violation of any provision of the campaign finance act or any rule and regulation or order hereunder, the commission by order may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the commission will carry out the purposes of such act.

(b) If the commission makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under subsection (a), the commission may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order, the commission shall promptly notify the person subject to the order that it has been entered, of the reasons therefor and that upon written request the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commission, the order will remain in effect until it is modified or vacated by the commission. If a hearing is requested or ordered, the commission, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusions of law vacate, modify or make permanent the order. Any such order shall be enforceable in any court of competent jurisdiction.

History: L. 1988, ch. 369, § 3; L. 1991, ch. 150, § 19; July 1.



25-4183 Same; injunction; restraining order; mandamus.

25-4183. Same; injunction; restraining order; mandamus. Whenever it appears to the commission that any person has engaged in any act or practice constituting a violation of any provision of the campaign finance act or any rule and regulation or order hereunder, the commission may bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with such act or any rule and regulation or order hereunder. Upon a proper showing, a permanent or temporary injunction, restraining order, restitution, writ of mandamus or other equitable relief shall be granted.

History: L. 1988, ch. 369, § 4; L. 1991, ch. 150, § 20; July 1.



25-4184 Same; consent decree.

25-4184. Same; consent decree. The commission may enter into a consent decree with any person who has violated the campaign finance act.

History: L. 1988, ch. 369, § 5; L. 1991, ch. 150, § 21; July 1.



25-4185 Same; appeal of commission orders.

25-4185. Same; appeal of commission orders. Any person aggrieved by any order of the commission pursuant to this act may appeal such order in accordance with the provisions of the Kansas judicial review act.

History: L. 1988, ch. 369, § 6; L. 1991, ch. 150, § 22; L. 2010, ch. 17, § 41; July 1.



25-4186 Gubernatorial inauguration contributions; treasurer; accounts required; reports; use of information in reports; disposition of contributions; civil penalties, disposition; certain violations declared misdemeanors.

25-4186. Gubernatorial inauguration contributions; treasurer; accounts required; reports; use of information in reports; disposition of contributions; civil penalties, disposition; certain violations declared misdemeanors. (a) Not later than 10 days after receiving any contribution or making any expenditure for a gubernatorial inauguration, the governor-elect shall appoint an inaugural treasurer. The name and address of such treasurer shall be reported to the secretary of state by the governor-elect not later than 10 days after the appointment.

(b) No person shall make any expenditure or make or receive any contribution or receipt, in kind or otherwise, for a gubernatorial inauguration except by or through the inaugural treasurer.

(c) The inaugural treasurer shall keep detailed accounts of all contributions and other receipts received, in kind or otherwise, and all expenditures made for a gubernatorial inauguration. Accounts of the treasurer may be inspected under conditions determined by the commission and shall be preserved for a period to be designated by the commission. Every person who receives a contribution or other receipt, in kind or otherwise, for an inaugural treasurer more than five days before the ending date of any period for which a report is required under this section, on demand of the treasurer, or in any event on or before the ending date of the reporting period, shall remit the same and render to the treasurer an account thereof, including the name and address of the person, if known, making the contribution or other receipt and the date received. No contribution or other receipt received by the inaugural treasurer shall be commingled with personal funds of the governor-elect or inaugural treasurer.

(d) The inaugural treasurer shall file with the secretary of state a report on March 10 and July 10 following the inauguration. The report filed on March 10 shall be for the period ending on February 28 and the report filed on July 10 shall be for the period beginning on March 1 and ending on June 30. Each report shall contain the information required to be stated in a report pursuant to K.S.A. 25-4148 and 25-4148a, and amendments thereto, and a declaration as to the correctness of the report in the form prescribed by K.S.A. 25-4151, and amendments thereto. The July 10 report shall be a termination report which shall include full information as to the disposition of residual funds. If a report is sent by certified mail on or before the day it is due, the mailing shall constitute receipt by the secretary of state.

(e) The aggregate amount contributed, in kind or otherwise, by any person for a gubernatorial inauguration shall not exceed $2,000. No person shall make a contribution in the name of another person, and no person knowingly shall accept a contribution made by one person in the name of another. No person shall give or accept any contribution in excess of $10 unless the name and address of the contributor is made known to the individual receiving the contribution. The aggregate of contributions for which the name and address of the contributor is not known shall not exceed 50% of the amount one person may contribute.

(f) No person shall copy any name of a contributor from any report filed under this section and use such name for any commercial purpose, and no person shall use any name for a commercial purpose with knowledge that such name was obtained solely by copying information relating to contributions contained in any report filed under this section.

(g) In addition to other reports required by this section, the inaugural treasurer shall report the amount and nature of debts and obligations owed for the gubernatorial inauguration, at times prescribed by the commission, continuing until such debts and obligations are fully paid or discharged.

(h) No moneys received by any inaugural treasurer shall be used or be made available for the personal use of the governor-elect or governor and no such moneys shall be used by such governor-elect or governor except for legitimate gubernatorial inauguration expenses.

For the purpose of this subsection, expenditures for "personal use" shall include expenditures to defray normal living expenses and expenditures for personal benefit having no direct connection with or effect upon the inauguration.

(i) (1) Before the filing of a termination report in accordance with this section, all residual funds not otherwise obligated for the payment of expenses incurred for the gubernatorial inauguration shall be remitted to the inaugural expense fund created by K.S.A. 25-4187, and amendments thereto, in an amount equal to the amount certified to the director of accounts and reports by the adjutant general as the amount expended by the adjutant general for expenses incurred in connection with the gubernatorial inauguration, or if the amount of residual funds is less than the amount certified, the entire amount of the deposit.

(2) Any residual funds not otherwise obligated shall either be:

(A) Donated to any charitable organization which qualifies as a 501(c)(3) not-for-profit corporation under the federal internal revenue code; or

(B) shall be remitted to the state treasurer who shall deposit the entire amount in the state treasury and credit such money to the executive mansion gifts fund for the purpose of funding expenditures relating to the governor's residence, historic properties or both. Such expenditures shall be subject to approval of the governor's residence advisory commission.

(j) (1) The commission shall send a notice by registered or certified mail to any inaugural treasurer who fails to file any report required by this section within the time period prescribed therefor. The notice shall state that the required report has not been filed with the office of the secretary of state. The notice also shall state that the treasurer shall have 15 days from the date such notice is deposited in the mail to comply with the reporting requirements before a civil penalty shall be imposed for each day that the required documents remain unfiled. If the treasurer fails to comply within the prescribed period, the treasurer shall pay to the state a civil penalty of $10 per day for each day that the report remains unfiled, except that no such civil penalty shall exceed $300. The commission may waive, for good cause, payment of any civil penalty imposed by this subsection.

(2) Civil penalties provided for by this subsection shall be paid to the state treasurer, who shall deposit the entire amount in the state treasury and credit it to the governmental ethics commission fee fund.

(3) If a person fails to pay a civil penalty provided for by this section, it shall be the duty of the commission to bring an action to recover such civil penalty in the district court of Shawnee county.

(k) Any violation of subsection (e), (f) or (h) or any intentional failure to file any report required by this section is a class A misdemeanor.

(l) Nothing in this section shall be construed to apply to expenditures of state moneys related to any inaugural activity.

(m) This section shall be part of and supplemental to the campaign finance act.

History: L. 1994, ch. 209, § 1; L. 1998, ch. 117, § 18; L. 1998, ch. 168, § 3; L. 2011, ch. 64, § 1; May 19.



25-4187 Inaugural expense fund; administration by adjutant general; authorized uses.

25-4187. Inaugural expense fund; administration by adjutant general; authorized uses. (a) There is hereby created in the state treasury the inaugural expense fund. Expenditures from the fund shall be made in accordance with appropriation acts upon warrants of the director of the accounts and reports issued pursuant to vouchers approved by the adjutant general or a person designated by the adjutant general.

(b) Moneys credited to the inaugural expense fund shall be expended only to reimburse the adjutant general for expenses incurred by the adjutant general in connection with a gubernatorial inauguration.

History: L. 1994, ch. 209, § 2; July 1.



25-4189 Public service announcements or advertisements; when prohibited.

25-4189. Public service announcements or advertisements; when prohibited. (a) No candidate for elected office shall either appear in a public service announcement or advertisement or allow the candidate's name to be used in a public service announcement or advertisement during a period beginning 60 days before any primary election in which the candidate's name appears on the ballot and ending with the conclusion of the general election.

(b) As used in this section:

(1) "Public service announcement or advertisement" means any message broadcast by electronic, telephone or print media promoting or announcing some issue of public importance, public concern or public welfare regardless of whether or not the announcement or advertisement involves the donation of time or space on behalf of the media or is paid for with public sector funds or private sector funds from the current contractor of the sponsoring government entity;

(2) "electronic media" shall not include the website for the government agency or other entity that administers the program promoted by the public service announcement or advertisement; and

(3) "print media" means direct mail literature and advertisements in any newspaper, magazine or any other periodical publication, but it shall not include printed literature promoting a program so long as it is used regularly throughout the year in the regular course of business and not distributed in an unsolicited direct mail advertising campaign at a cost exceeding $2,000 during a period beginning 60 days before any primary election in which the candidate's name appears on the ballot and ending with the conclusion of the general election.

(c) Any candidate who intentionally violates this section shall be subject to the civil penalties provided by K.S.A. 25-4181, and amendments thereto.

(d) This act shall be part of and supplemental to the campaign finance act.

History: L. 2011, ch. 112, § 18; July 1.






Article 43 RECALL OF ELECTED OFFICIALS

25-4301 Officers subject to recall; exceptions.

25-4301. Officers subject to recall; exceptions. All elected public officials in the state, except judicial officers, are subject to recall by the voters of the state or the political subdivision from which elected.

History: L. 1976, ch. 178, § 1; April 14.



25-4302 Grounds for recall.

25-4302. Grounds for recall. (a) Grounds for recall are conviction of a felony, misconduct in office or failure to perform duties prescribed by law. No recall submitted to the voters shall be held void because of the insufficiency of the grounds, application, or petition by which the submission was procured.

(b) As used in this section, the term "misconduct in office" means a violation of law by the officer that impacts the officer's ability to perform the official duties of the office.

History: L. 1976, ch. 178, § 16; L. 1987, ch. 130, § 1; L. 1999, ch. 105, § 8; L. 2003, ch. 127, § 1; July 1.



25-4303 Rules and regulations relating to recall.

25-4303. Rules and regulations relating to recall. The secretary of state may adopt rules and regulations for the administration of this act, and such rules and regulations may specify any forms needed therefor.

History: L. 1976, ch. 178, § 17; April 14.



25-4304 Application of act; state officers; local officers.

25-4304. Application of act; state officers; local officers. (a) K.S.A. 25-4305 to 25-4317, inclusive, apply only to recall of the governor, members of the legislature, any public officials elected by the electors of the entire state and members of the state board of education. For the purpose of this act, officers mentioned in this subsection are "state officers."

(b) The provisions of this act do not apply to any judicial officer.

(c) K.S.A. 25-4318 to 25-4331, inclusive, apply only to recall of all elected public officials who are provided by law to be elected at an election conducted by one or more county election officers, except those officers specified in subsections (a) and (b). For the purpose of this act, officers to which this subsection apply are "local officers."

(d) Any person appointed or otherwise designated or elected to fill a vacancy in an office to which subsection (a) applies shall be a state officer for the purpose of this act. Any person appointed or otherwise designated or elected to fill a vacancy in an office to which subsection (c) applies shall be a local officer for the purpose of this act.

History: L. 1976, ch. 178, § 2; April 14.



25-4305 Recall of state officers; application; deposit; filing, when.

25-4305. Recall of state officers; application; deposit; filing, when. The recall of a state officer, except the secretary of state, is proposed by filing an application with the secretary of state. The recall of the secretary of state is proposed by filing an application with the lieutenant governor, who shall perform the duties imposed on the secretary of state in the recall of other state officers. A deposit of $100 must accompany the application. This deposit will be remitted to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund if a petition is not properly filed. If a petition is properly filed the deposit shall be refunded. No application for the recall of a state officer may be filed during the first 120 days or the last 200 days of the term of office of such officer.

History: L. 1976, ch. 178, § 3; L. 2001, ch. 5, § 93; July 1.



25-4306 Same; application; form; number of signatures.

25-4306. Same; application; form; number of signatures. The application under K.S.A. 25-4305 shall include (a) the name and office of the person sought to be recalled, (b) the grounds for recall described in particular in not more than 200 words, (c) a statement that the sponsors are residents of the state of Kansas and possess the qualifications of an elector of the state of Kansas and who signed the application with the statement of grounds for recall attached, (d) the designation of a recall committee of three sponsors who shall represent all sponsors and subscribers in matters relating to the recall, (e) the designation of at least 100 residents of the state of Kansas who possess the qualifications of electors of the state of Kansas and who subscribe to the application as sponsors for purposes of circulation, and (f) the signatures and addresses of registered electors in the state or election district of the state officer sought to be recalled equal in number to not less than 10% of the votes cast for all candidates for the office of the state officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the officer sought to be recalled.

History: L. 1976, ch. 178, § 4; L. 1976, ch. 177, § 1; L. 2001, ch. 128, § 8; L. 2003, ch. 127, § 2; July 1.



25-4307 Same; notice on matters relating to recall.

25-4307. Same; notice on matters relating to recall. Notice on all matters pertaining to the application and petition may be served on any member of the recall committee in person or by mail addressed to a committee member as indicated on the application. The secretary of state, upon request, shall notify the recall committee of the official number of votes cast for all candidates for the office of the state officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the officer sought to be recalled. County election officers shall assist the secretary of state as requested by such secretary.

History: L. 1976, ch. 178, § 5; L. 1976, ch. 177, § 2; L. 2003, ch. 127, § 3; July 1.



25-4308 Same; certification of application; grounds for refusal of certification; commencement of proceedings concerning recall elections, time limits on.

25-4308. Same; certification of application; grounds for refusal of certification; commencement of proceedings concerning recall elections, time limits on. (a) The secretary of state shall review the application and shall either certify such application or notify the recall committee of the grounds of refusal. The secretary of state shall deny certification if the secretary of state determines that:

(1) The facts do not support the grounds for recall as stated in the application;

(2) the application is not substantially in the required form;

(3) the application was filed during the first 120 days of the term of office of the official sought to be recalled or within less than 200 days of the termination of the term of office of the state officer sought to be recalled;

(4) the person named in the application is not a state officer;

(5) there is an insufficient number of required signatures of any kind;

(6) the state officer sought to be recalled has been or is being subjected to another recall election during such officer's current term of office; or

(7) the application does not conform to any other requirement of this act.

(b) All mandamus proceedings to compel a recall election and all injunction proceedings to restrain a recall election shall be commenced within 30 days after the secretary of state's decision.

History: L. 1976, ch. 178, § 6; L. 1978, ch. 147, § 1; L. 2003, ch. 127, § 4; L. 2007, ch. 125, § 4; July 1.



25-4309 Same; petition; form; certain acts crimes.

25-4309. Same; petition; form; certain acts crimes. (a) If the secretary of state certifies the application, he or she shall prescribe the form of, and prepare, a petition containing (1) the name and office of the person to be recalled, (2) the statement of the grounds for recall included in the application, (3) the statement of warning required in subsection (b), (4) sufficient space for signatures and addresses, and (5) other specifications prescribed by the secretary of state to assure proper handling and control. Petitions, for purposes of circulation, shall be prepared by the secretary of state in a number reasonably calculated to allow full circulation throughout the state or throughout the election district of the state officer sought to be recalled. The secretary of state shall number each petition and shall keep a record of the petitions delivered to each sponsor.

(b) Any person who signs a name other than that person's own name to a petition for recall of a state officer, or who knowingly signs more than once for the same proposition at one election, or who signs the petition knowing he or she is not a registered elector is guilty of a class B misdemeanor. Each page of the petition shall include a statement of warning of this crime.

History: L. 1976, ch. 178, § 7; April 14.



25-4310 Same; petition; circulation; signatures; withdrawal.

25-4310. Same; petition; circulation; signatures; withdrawal. The petitions may be circulated by a petition circulator, as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto, only in person throughout the state or election district of the state officer sought to be recalled. No copy of a petition shall be circulated in more than one county, and the county election officer of the county in which each petition is circulated shall certify to the secretary of state the sufficiency of the signatures on the petition. Any registered elector of such election district or of the state, as the case may be, may subscribe to the petition by signing the elector's name and address as the same appears on the voter registration books. A person who has signed the petition may withdraw such person's name only by giving written notice to the secretary of state before the date the petition is filed. The necessary signatures on a petition shall be secured within 90 days from the date that the petitions prepared by the secretary of state pursuant to K.S.A. 25-4309, and amendments thereto, are delivered to the recall committee. The petition shall be signed only in ink. Illegible signatures unless accompanied by a legible printed name may be rejected by the secretary of state or by any county election officer assisting the secretary of state.

History: L. 1976, ch. 178, § 8; L. 1988, ch. 119, § 6; L. 2001, ch. 128, § 9; L. 2014, ch. 98, § 7; May 15.



25-4311 Same; petition; affidavit; filing, when; number of signatures.

25-4311. Same; petition; affidavit; filing, when; number of signatures. Before being filed, each petition shall be certified by an affidavit by the sponsor who personally circulated the petition. The affidavit shall state in substance that (a) the person signing the affidavit is a sponsor, (b) the person is the only circulator of that petition or copy, (c) the signatures were made in the petition circulator's actual presence, (d) to the best of the petition circulator's knowledge, the signatures are those of the persons whose names they purport to be, and (e) the person circulated the petition in the manner provided by this act. In determining the sufficiency of the petition, the secretary of state and county election officers assisting the secretary of state shall not count subscriptions on petitions not properly certified. Only one election may be held for the recall of a particular state officer in a single term of office, and no application for a second recall election within a single term shall be approved nor shall any petition therefor be circulated. No petition may be filed within less than 180 days of the termination of the term of office of the state officer sought to be recalled. The recall committee may file the petition only if signed by registered electors in the state or in the election district of the state officer sought to be recalled equal in number to not less than 40% of the votes cast for all candidates for the office of the state officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the state officer sought to be recalled.

History: L. 1976, ch. 178, § 9; L. 1976, ch. 177, § 3; L. 1978, ch. 147, § 2; L. 2003, ch. 127, § 5; July 1.



25-4312 Same; petition; determination of sufficiency; when improperly filed.

25-4312. Same; petition; determination of sufficiency; when improperly filed. The secretary of state with the assistance and co-operation of each county election officer involved shall determine the sufficiency of each application and petition for recall of a state officer. Within thirty (30) days of the date of filing, the secretary of state shall review the petition and shall notify the recall committee and the person sought to be recalled whether the petition was properly or improperly filed. The secretary of state shall notify the committee that the petition was improperly filed if he or she determines that (a) there is an insufficient number of subscribing qualified registered electors, (b) the petition was filed within less than one hundred and eighty (180) days of the termination of the term of office of the state officer sought to be recalled or (c) the petition does not conform to any other requirement of this act.

History: L. 1976, ch. 178, § 10; L. 1978, ch. 147, § 3; April 25.



25-4314 Same; election; time; ballot form.

25-4314. Same; election; time; ballot form. If the secretary of state determines the petition is properly filed and if the office is not vacant, he or she shall prescribe the ballot form and shall call a special election to be held on a date not less than sixty (60), nor more than ninety (90), days after the date that notification is given that the petition was properly filed. If a primary or general election is to be held not less than sixty (60), nor more than ninety (90), days after the date that notification is given that the petition was properly filed, the special election shall be held on the date of the primary or general election. The ballot shall be designed with the question of whether the state officer shall be recalled, placed on the ballot in the following manner: "Shall (name of official) be recalled from the office of ______________?". Provision shall be made for marking the question "Yes" or "No." Except as otherwise specifically provided by this act, laws applicable to question submitted elections shall apply to elections held under this section.

History: L. 1976, ch. 178, § 12; April 14.



25-4315 Same; election; public inspection of statements.

25-4315. Same; election; public inspection of statements. The secretary of state shall provide each county election officer in the state or in the election district of the state officer sought to be recalled with one copy of the statement of the grounds for recall included in the application and one copy of the statement of not more than 200 words made by the state officer sought to be recalled in justification of such state officer's conduct in office. The state officer sought to be recalled may provide the secretary of state with such state officer's statement within 10 days after the date the secretary of state gave notification that the petition was properly filed. Each county election officer shall maintain such statements for public inspection.

History: L. 1976, ch. 178, § 13; L. 2003, ch. 127, § 6; July 1.



25-4316 Same; determination and certification of election results; filling of vacancy.

25-4316. Same; determination and certification of election results; filling of vacancy. If a majority of the votes cast on the question of recall favor the recall of the state officer, the state board of canvassers shall so determine and the secretary of state shall so certify and the office shall be vacant on the day after the date of certification. A vacancy caused by a recall shall be filled as a vacancy caused by other means.

History: L. 1976, ch. 178, § 14; April 14.



25-4317 Same; action to have determinations relating to recall reviewed.

25-4317. Same; action to have determinations relating to recall reviewed. Any person aggrieved by a determination made by the secretary of state or lieutenant governor with respect to recall of a state officer may bring an action to have such determination reviewed within thirty (30) days of the date on which notice of determination was given by action in the district court of Shawnee county or of the county of the legal residence of state officer.

History: L. 1976, ch. 178, § 15; April 14.



25-4318 Recall of local officers; petition, filing.

25-4318. Recall of local officers; petition, filing. The recall of a local officer is proposed by filing a petition with the county election officer of the county in which all or the greater part of the population of the election district of the local officer is located, if not a school district, or the home county of the school district, if the election district of the local officer is a school district. The recall of a county election officer (if elected) is proposed by filing a petition with the county attorney of his or her county who shall perform the duties imposed on the county election officer in the recall of other local officers.

History: L. 1976, ch. 178, § 18; April 14.



25-4319 Same; conduct of election.

25-4319. Same; conduct of election. Subject to rules and regulations of the secretary of state, the recall election of a local officer shall be conducted by the county election officer of the county in which the petition is required to be filed. Other county election officers of counties in which any part of the election district of the officer sought to be recalled shall assist the county election officer conducting such election.

History: L. 1976, ch. 178, § 19; April 14.



25-4320 Petitions for recall of local officers; petition; contents; circulation; form; sample from election officer on request; affidavit.

25-4320. Petitions for recall of local officers; petition; contents; circulation; form; sample from election officer on request; affidavit. (a) Each petition for recall of a local officer shall include: (1) The name and office of the local officer sought to be recalled; (2) the grounds for recall described in particular in not more than 200 words; (3) a statement that the petition signers are registered electors of the election district of the local officer sought to be recalled; (4) the names and addresses of three registered electors of the election district of the officer sought to be recalled who shall comprise the recall committee; (5) the statement of warning required in K.S.A. 25-4321, and amendments thereto; and (6) a statement that a list of all petition circulators, as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto, authorized to circulate recall petitions for such recall may be examined in the office of the county election officer where the petition is required to be filed.

(b) Each page of a petition for recall of a local officer shall be in substantially the following form:

I, the undersigned, hereby seek the recall of ____________ from the office of __________, on the ground(s) that ____________, (state specific grounds) and declare that I am a registered elector of ______________ County, Kansas, and of the election district of the officer named above.

Street Number  Name of  or RR  Name of  Date of  Signer  (as Registered)  City  Signing

NOTE:

1.  It is a class B misdemeanor to sign a name other than your own name to this petition, to knowingly sign more than once for the recall of the same officer at the same election or to sign this petition knowing you are not a registered elector.

2.  The following comprise the recall committee:

(names and resident addresses)

3.  A list of all petition circulators, as defined in K.S.A. 2016 Supp. 25-3608, and amendments thereto, authorized to circulate petitions for this recall may be examined in the office of the ____________ County election officer.

(c) A county election officer shall provide a sample of the form prescribed by subsection (b) upon request by any person.

(d) The affidavit required by K.S.A. 25-4325, and amendments thereto, shall be appended to each petition for recall of a local officer.

History: L. 1976, ch. 178, § 20; L. 1978, ch. 147, § 4; L. 1988, ch. 119, § 7; L. 1991, ch. 104, § 2; L. 2001, ch. 128, § 10; L. 2014, ch. 98, § 8; May 15.



25-4321 Same; certain acts crimes.

25-4321. Same; certain acts crimes. Any person who signs a name other than that person's own name to a petition for recall of a local officer, or who knowingly signs more than once for the same proposition at one election, or who signs the petition knowing he or she is not a registered elector is guilty of a class B misdemeanor. Each page of the petition shall include a statement of warning of this crime.

History: L. 1976, ch. 178, § 21; L. 1976, ch. 176, § 1; L. 1978, ch. 147, § 5; April 25.



25-4322 Same; petition; filing of copy before circulation; notice on matters relating to recall; determination of sufficiency of petition, procedure; commencement of proceedings concerning recall elections, time limits on.

25-4322. Same; petition; filing of copy before circulation; notice on matters relating to recall; determination of sufficiency of petition, procedure; commencement of proceedings concerning recall elections, time limits on. (a) Before any petition for recall of a local officer is circulated, a copy thereof accompanied by names and addresses of the recall committee and sponsors shall be filed in the office of the county election officer with whom the petitions are required to be filed. The copy of the petition so filed shall be subscribed by the members of the recall committee in the presence of such county election officer. The recall committee shall represent all sponsors and subscribers in matters relating to the recall. Notice on all matters pertaining to the recall may be served on any member of the recall committee in person or by mail addressed to a committee member as indicated on the petition so filed. The county election officer, upon request, shall notify the recall committee of the official number of votes cast for all candidates for the office of the local officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the officer sought to be recalled.

(b) Before any petition for recall of a local officer is circulated, the county election officer shall transmit a copy of such petition to the county or district attorney or to the attorney designated pursuant to subsection (c) for determination of the sufficiency of the grounds stated in the petition for recall. Within five days of receipt of the copy of the petition from the county election officer, the county or district attorney or the attorney designated pursuant to subsection (c) shall make such determination and notify the county election officer, the officer sought to be recalled and the recall committee of such determination. Such determination shall include whether:

(1) The facts do not support the grounds for recall as stated in the petition for recall;

(2) the petition is not substantially in the required form;

(3) the petition was filed during the first 120 days of the term of office of the official sought to be recalled or within less than 180 days of the termination of the term of office of the officer sought to be recalled;

(4) the person named in the petition is not a local officer;

(5) there is an insufficient number of required signatures of any kind;

(6) the local officer sought to be recalled has been or is being subjected to another recall election during such officer's current term of office; or

(7) the application does not conform to any other requirement of this act.

(c) In the case of a recall of the county or district attorney, a judge of the district court of such county shall designate an attorney to determine the sufficiency of the grounds stated in the petition for recall. Such attorney shall perform the duties imposed on the county or district attorney in the recall of other local officers.

(d) All mandamus proceedings to compel a recall election and all injunction proceedings to restrain a recall election shall be commenced within 30 days after the county or district attorney's decision.

History: L. 1976, ch. 178, § 22; L. 1976, ch. 177, § 4; L. 1999, ch. 105, § 9; L. 2003, ch. 127, § 7; L. 2007, ch. 125, § 5; July 1.



25-4323 Same; petition; filing, when; limitations.

25-4323. Same; petition; filing, when; limitations. (a) No petition for recall of a local officer may be filed during the first one hundred and twenty (120) days of the term of office of the local officer sought to be recalled or within less than one hundred and eighty (180) days of the termination of the term of office of the local officer sought to be recalled.

(b) Only one recall election may be held to recall a particular local officer in a single term of office, and no petition for a second recall election within a single term shall be approved or circulated.

(c) The number of local officers serving on the same governing body which may be subject to recall at the same time shall not exceed a majority of the members of the governing body minus one, and no petition for recall of a local officer serving on a governing body shall be approved if petitions for the recall of other local officers serving on the same governing body have been properly filed and elections thereon have not been held and the number of such other local officers equals a majority of the members of the governing body minus one.

History: L. 1976, ch. 178, § 23; L. 1978, ch. 147, § 6; April 25.



25-4324 Same; petition; circulation; signatures; withdrawal.

25-4324. Same; petition; circulation; signatures; withdrawal. The petitions shall be circulated in person by a sponsor. No petition shall be circulated in more than one county. The county election officer of the county in which each petition is circulated shall certify to the county election officer where petitions are required to be filed the sufficiency of the signatures on the petition. Any registered elector of such election district may subscribe to the petition by signing such elector's name and address. A person who has signed the petition may withdraw such person's name only by giving written notice to the county election officer where petitions are to be filed before the date filed. The necessary signatures on a petition shall be secured within 90 days from the date that the recall committee receives notice that the county or district attorney has determined that the grounds for recall as stated in the petition are sufficient as required by K.S.A. 25-4322, and amendments thereto. The petition shall be signed only in ink. Illegible signatures unless accompanied by a legible printed name may be rejected by the county election officer.

History: L. 1976, ch. 178, § 24; L. 1978, ch. 147, § 7; L. 1991, ch. 104, § 3; L. 1999, ch. 105, § 10; L. 2002, ch. 146, § 8; July 1.



25-4325 Recall of local officers; petition; affidavit, form, number of signatures.

25-4325. Recall of local officers; petition; affidavit, form, number of signatures. Before being filed, each petition shall be certified by an affidavit by the sponsor who personally circulated the petition. The affidavit shall state in substance that (a) the person signing the affidavit is a sponsor, (b) the person is the only circulator of that petition or copy, (c) the signatures were made in such person's actual presence, (d) to the best of such person's knowledge, the signatures are those of the persons whose names they purport to be, (e) the person circulated the petition in the manner provided by this act and (f) the person signing the affidavit, being duly sworn, on oath states that the statements of grounds for recall contained in the recall petition are true. In determining the sufficiency of the petition, the county election officer shall not count signatures on petitions not properly certified. The recall committee may file the petition only if signed by registered electors in the election district of the local officer sought to be recalled equal in number to not less than 40% of the votes cast for all candidates for the office of the local officer sought to be recalled, such percentage to be based upon the last general election for the current term of office of the local officer sought to be recalled. If more than one person was elected to such office at such election the number of signatures required shall be equal to not less than 40% of the votes cast at such election for all candidates for the office divided by the number of persons elected to such office.

History: L. 1976, ch. 178, § 25; L. 1976, ch. 177, § 5; L. 1978, ch. 147, § 8; L. 1987, ch. 130, § 2; L. 2003, ch. 127, § 8; July 1.



25-4326 Same; petition; determination of sufficiency; when improperly filed.

25-4326. Same; petition; determination of sufficiency; when improperly filed. The county election officer of the county where petitions are required to be filed, with the assistance and cooperation of each other county election officer involved, shall determine the sufficiency of each petition for recall of a local officer. Within thirty (30) days of the date of filing, such county election officer shall review the petition and shall notify the recall committee and the local officer sought to be recalled whether the petition was properly or improperly filed. Such county election officer shall notify the recall committee that the petition was improperly filed if he or she determines that (a) there is an insufficient number of subscribing qualified registered electors, (b) the petition was filed within less than one hundred and eighty (180) days of the termination of the term of office of the local officer sought to be recalled, (c) the local officer sought to be recalled has been or is being subjected to another recall election during his or her current term of office, (d) petitions for the recall of other local officers serving on the same governing body have been properly filed and elections thereon have not been held and the number of such local officers equals a majority of the members of the governing body minus one or (e) the petition does not conform to any other requirement of this act.

History: L. 1976, ch. 178, § 26; L. 1978, ch. 147, § 9; April 25.



25-4328 Same; election; form of ballot; vacancy in office.

25-4328. Same; election; form of ballot; vacancy in office. If the county election officer of the county where petitions are required to be filed determines the petition is properly filed and if the office is not vacant, such election officer shall prepare the ballots and shall call a special election to be held on a date not less than 60, nor more than 90, days after the date that notification is given that the petition was properly filed. If a vacancy occurs in the office held by the local officer sought to be recalled at any time after the date that notification is given that the petition therefor was properly filed, the county election officer, if such officer determines that unnecessary election expenses may be avoided thereby, may cancel such special election. The county election officer shall immediately notify the recall committee and any other county election officer involved of such vacancy and determination and take such other action as may be necessary to withdraw such proposition from submission to election. If a primary or general election is to be held not less than 60, nor more than 90, days after the date that notification is given that the petition was properly filed, the special election shall be held on the date of the primary or general election. If an election at which all or some of the residents of the district are entitled to vote, is to be held more than 90 days but not more than 120 days after the date notification is given that the petition was properly filed, the recall election may be held on the date of such election. The ballot shall be designed with the question of whether the local officer shall be recalled, placed on the ballot in the following manner: "Shall (name of official) be recalled from the office of ______________?" Provision shall be made for marking the question "Yes" or "No." Except as otherwise specifically provided by this act, laws applicable to question submitted elections shall apply to elections held under this section.

History: L. 1976, ch. 178, § 28; L. 1984, ch. 146, § 1; L. 1992, ch. 1, § 1; Feb. 13.



25-4329 Same; election; public inspection of statements.

25-4329. Same; election; public inspection of statements. Within 10 days after the date the county election officer gave notification that the recall petition was properly filed, the person sought to be recalled may provide to the county election officer such person's statement, containing not more than 200 words, in justification of such person's conduct in office. The county election officer shall maintain such statement for public inspection.

History: L. 1976, ch. 178, § 29; L. 2003, ch. 127, § 9; July 1.



25-4330 Same; election results; certification; vacancies; disqualification for appointment to governing body.

25-4330. Same; election results; certification; vacancies; disqualification for appointment to governing body. If a majority of the votes cast on the question of recall favor the recall of the local officer, the county board of canvassers shall so determine and the county election officer shall so certify and the office shall be vacant on the day after the date of certification. A vacancy caused by a recall shall be filled as a vacancy caused by other means. No local officer who has been recalled, or who has resigned after a petition for recall has been filed to recall such officer, shall be eligible for appointment to fill such vacancy, and if the officer is a member of a governing body, the person so resigning shall be ineligible for appointment to any other position or office on such governing body until the current term of that office has expired.

History: L. 1976, ch. 178, § 30; L. 1980, ch. 114, § 1; July 1.



25-4331 Same; action to have determinations relating to recall reviewed.

25-4331. Same; action to have determinations relating to recall reviewed. Any person aggrieved by a determination made by the county election officer or county attorney of the county where petitions are required to be filed may bring an action to have the determination reviewed within thirty (30) days of the date on which notice of determination was given by action in the district court of such county.

History: L. 1976, ch. 178, § 31; April 14.






Article 44 ELECTRONIC AND ELECTROMECHANICAL VOTING SYSTEMS

25-4401 Electronic and electromechanical voting systems; definitions.

25-4401. Electronic and electromechanical voting systems; definitions. As used in this act unless the context otherwise requires:

(a) "Ballot" may include an electronic display or printed document containing the offices and questions on which voters in a specified voting area are eligible to vote.

(b) "Counting location" means the location in the county selected by the county election officer for the counting of ballots.

(c) "Electronic or electromechanical voting system" means a system of casting votes and tabulating ballots employing automatic tabulating equipment or data processing equipment including a direct recording electronic system.

(d) "Direct recording electronic system" means a system that records votes by means of a ballot display provided with mechanical or electro-optical components that can be activated by the voter, that processes data by means of a computer program, that records voting data and ballot images in memory components, that produces a tabulation of the voting data stored in a removable memory component and as printed copy, and that may also provide a means for transmitting individual ballots or vote totals to a central location for consolidating and reporting results from precincts at the central location.

History: L. 1977, ch. 129, § 1; L. 1982, ch. 158, § 14; L. 2007, ch. 125, § 10; July 1.



25-4402 Same; purchase, lease or rent and use by county.

25-4402. Same; purchase, lease or rent and use by county. Subject to the limitations of article 44 of chapter 25 of Kansas Statutes Annotated, and amendments thereto, the board of county commissioners and the county election officer of any county are authorized to purchase, lease or rent and use electronic or electromechanical voting systems as provided by K.S.A. 25-4403, and amendments thereto.

History: L. 1977, ch. 129, § 2; L. 1980, ch. 115, § 1; July 1.



25-4403 Same; county commission and election officer may authorize; issuance of bonds; abandonment of system, when.

25-4403. Same; county commission and election officer may authorize; issuance of bonds; abandonment of system, when. (a) The board of county commissioners and the county election officer of any county may provide an electronic or electromechanical voting system to be used at voting places, or for advance voting in the county at national, state, county, township, city and school primary and general elections and in question submitted elections.

(b) The board of county commissioners of any county in which the board of county commissioners and county election officer have determined that an electronic or electromechanical voting system shall be used may issue bonds to finance and pay for purchase, lease or rental of such a system.

(c) The board of county commissioners and the county election officer of any county may adopt, experiment with or abandon any electronic or electromechanical system herein authorized and approved for use in the state and may use such a system in all or any part of the voting areas within the county or in combination with an optical scanning voting system or with regular paper ballots. Whenever the secretary of state rescinds approval of any voting system, the board of county commissioners and the county election officer shall abandon such system until changes therein required by the secretary of state have been made, or if the secretary of state advises that acceptable changes cannot be made therein, such abandonment shall be permanent.

History: L. 1977, ch 129, § 3; L. 1980, ch. 115, § 2; L. 2007, ch. 125, § 11; July 1.



25-4404 Same; certification by secretary of state; statement required.

25-4404. Same; certification by secretary of state; statement required. The secretary of state shall examine and approve the kinds or makes of electronic or electromechanical voting systems, including operating systems, firmware and software, and no kind or make of such system shall be used at any election unless and until it receives certification by the secretary of state and a statement thereof is filed in the office of the secretary of state.

History: L. 1977, ch. 129, § 4; L. 2007, ch. 125, § 12; July 1.



25-4405 Same; examination of system by secretary of state; fee; review of existing system; notice and hearing; changes may be required; rescinding approval; testing systems and equipment.

25-4405. Same; examination of system by secretary of state; fee; review of existing system; notice and hearing; changes may be required; rescinding approval; testing systems and equipment. (a) Any person, firm or corporation desiring to sell any kind or make of electronic or electromechanical voting system to political subdivisions in Kansas may in writing request the secretary of state to examine the kind or make of the system which it desires to sell and shall accompany the request with a certified check in the sum of $250 payable to the secretary of state to be used to defray a portion of the costs of such examination, and shall furnish at its own expense such system to the secretary of state for use in examining such system. The secretary of state may require such person, firm or corporation to furnish a competent person to explain the system and demonstrate by the operation of such system that it complies with state and federal laws. The secretary of state may employ a competent person or persons to assist in the examination and to advise the secretary as to the sufficiency of such machine and to pay such persons reasonable compensation therefor. The costs of employment and any other costs associated with the approval of such system shall be paid by the applicant.

(b) The secretary of state may require a review of any theretofore approved electronic or electromechanical voting system and the equipment and operation thereof. Such review shall be commenced by the secretary of state giving written notice thereof to the person, firm or corporation which sought approval of the system and to each county election officer and county commissioner of counties known to have purchased, leased or rented any such system or equipment thereof. Such notice shall fix a time and place of hearing at which those persons wishing to be heard may appear and give oral or written testimony and explanation of the system, its equipment and operation and experience had therewith. After such hearing date and after such review as the secretary of state deems appropriate, the secretary of state may renew approval of the system, require changes therein for continued approval thereof or rescind approval previously given on either a conditioned or permanent basis.

(c) The secretary of state may appoint persons to assist county election officers or county commissioners in the testing of any electronic or electromechanical voting system and its equipment or the programs of such system.

History: L. 1977, ch. 129, § 5; L. 1980, ch. 115, § 3; L. 1981, ch. 172, § 1; L. 2007, ch. 125, § 13; July 1.



25-4406 Same; mandatory requirements for electronic or electromechanical systems approved.

25-4406. Same; mandatory requirements for electronic or electromechanical systems approved. Electronic or electromechanical voting systems approved by the secretary of state:

(a) Shall provide for voting for the candidates for nomination or election of all political parties officially recognized pursuant to K.S.A. 25-302a, and amendments thereto;

(b) shall permit a voter to vote for any independent candidate for any office;

(c) shall provide for voting on constitutional amendments or other questions submitted;

(d) shall be so constructed that, as to primaries where candidates are nominated by political parties, the voter can vote only for the candidates for whom the voter is qualified to vote according to articles 2 and 33 of chapter 25 of the Kansas Statutes Annotated, and amendments thereto;

(e) shall afford the voter an opportunity to vote for any or all candidates for an office for whom the voter is by law entitled to vote and no more, and at the same time shall prevent the voter from voting for the same candidate twice for the same office;

(f) shall be so constructed that in presidential elections the presidential electors of any political party may be voted for by one action;

(g) shall provide for "write-in" votes;

(h) shall provide for voting in absolute secrecy, except as to persons who request assistance due to temporary illness or disability or a lack of proficiency in reading the English language;

(i) shall reject all votes for an office or upon a question submitted when the voter has cast more votes for such office or upon such question than the voter is entitled to cast;

(j) shall provide for instruction of voters on the operation of voting machines, illustrating the manner of voting by the use of such systems. The instruction may include printed materials or demonstration by election board workers; and

(k) shall meet the requirements of the help America vote act of 2002 and other federal statutes and regulations governing voting equipment.

History: L. 1977, ch. 129, § 6; L. 1980, ch. 115, § 4; L. 2000, ch. 49, § 4; L. 2007, ch. 125, § 14; July 1.



25-4407 Same; acquisition of systems.

25-4407. Same; acquisition of systems. (a) When a board of commissioners and county election officer have determined that such a voting system shall be used in a county, the board of county commissioners and the county election officer shall provide such number of units as shall be necessary to equip voting places for the use of voters.

(b) No tax shall be levied under this section, nor shall any moneys be paid from any fund under authority of this section for any contract to purchase, lease or rent any electronic or electromechanical voting system or equipment thereof, if approval of such system or equipment has been rescinded by the secretary of state.

(c) The secretary of state may purchase, rent or lease voting equipment only for the purpose of providing such equipment to counties pursuant to the provisions of the help America vote act of 2002.

History: L. 1977, ch. 129, § 7; L. 1979, ch. 52, § 140; L. 1980, ch. 115, § 5; L. 2007, ch. 125, § 15; July 1.



25-4408 Same; storage, repair, delivery to voting places and return to storage.

25-4408. Same; storage, repair, delivery to voting places and return to storage. The board of county commissioners shall provide for the storage of electronic or electromechanical voting systems. The county election officer shall be in complete charge of the systems, their safekeeping when not in use and keeping them in repair and working order and shall see that they are delivered to the voting places in time for all arrangements to be made and for the systems to be ready for use at the hour of opening the polls. After the election the county election officer shall see that the systems are returned to the place of storage, or are secured for on-site storage.

History: L. 1977, ch. 129, § 8; Jan. 1, 1979.



25-4409 Same; ballot arrangement and display of information; candidate rotation; duties of election judges.

25-4409. Same; ballot arrangement and display of information; candidate rotation; duties of election judges. (a) The ballot information, shall, as far as practicable, be in the order of arrangement provided for paper ballots except that such information may be in vertical or horizontal rows, or in a number of separate pages. Voting squares or ovals may be before or after the names of candidates and statements of questions, and shall be of such size as is compatible with the type of system used. Ballot information shall be displayed in as plain clear type and size as the ballot spaces will reasonably permit. Where candidate rotation is used, the voting equipment shall be capable of meeting the requirements otherwise provided in law.

(b) Before the opening of the polls the election judges shall compare the ballots with the sample ballots furnished, and see that the ballot information thereon agrees and shall certify thereto on forms provided for this purpose. The certification shall be filed with the election returns.

History: L. 1977, ch. 129, § 9; L. 2007, ch. 125, § 16; July 1.



25-4410 Same; procedures for voting on paper ballots applicable to systems; sample ballots; instructions and assistance to voters.

25-4410. Same; procedures for voting on paper ballots applicable to systems; sample ballots; instructions and assistance to voters. (a) Insofar as applicable, the procedures provided for voting on paper ballots shall apply to electronic and electromechanical voting systems.

(b) The county election officer shall provide for each voting place sample ballots which shall be posted for public inspection during the hours that the polls are open on election day.

(c) Each voter shall be instructed how to operate the voting device before such voter enters the voting booth. In case any voter after entering the voting booth shall ask for further instruction concerning the manner of voting, two election board members of opposite political parties shall give such instructions to such elector, but no judge or other election officer or person assisting an elector shall in any manner request, suggest, or seek to persuade or induce any such elector to vote any particular ticket, or for any particular candidate, or for or against any particular amendment, question or proposition.

History: L. 1977, ch. 129, § 10; L. 2007, ch. 125, § 17; July 1.



25-4411 Same; vote tabulation equipment; testing; notice; conditions of test; error correction; securing and retention of equipment, programs and ballots.

25-4411. Same; vote tabulation equipment; testing; notice; conditions of test; error correction; securing and retention of equipment, programs and ballots. (a) The vote tabulation equipment may be located at any place within the county approved by the county election officer.

(b) Within five days prior to the date of the election, the county election officer shall have the automatic tabulating equipment tested to ascertain that the equipment will correctly count the votes cast for all offices and on all questions submitted. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication once in a newspaper of general circulation in the county or city where such equipment is to be used. The test shall be open to representatives of the political parties, candidates, the press and the public. The test shall be conducted by processing a preaudited group of ballots marked to record a predetermined number of valid votes for each candidate and on each measure, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made before the automatic tabulating equipment is approved. The test shall be repeated after the completion of the canvass. The equipment, programs and ballots shall be secured and retained by the county election officer.

History: L. 1977, ch. 129, § 11; L. 2007, ch. 125, § 18; July 1.



25-4412 Same; securing voting systems against voting after polls closed; counting ballots or envelopes; checking against poll book; write-in votes; sealing of ballots and delivery to judges; duties of election officer and election board members at counting location; official returns, open to public, posting; counting ballots manually, when.

25-4412. Same; securing voting systems against voting after polls closed; counting ballots or envelopes; checking against poll book; write-in votes; sealing of ballots and delivery to judges; duties of election officer and election board members at counting location; official returns, open to public, posting; counting ballots manually, when. (a) In voting areas where electronic or electromechanical voting systems are used, as soon as the polls are closed, the supervising judge shall secure the voting equipment to prevent further voting. The judge shall count the number of ballots or envelopes containing ballots that have been cast to determine that the number of ballots equals the number of voters shown on the poll book. If there is a discrepancy, this fact shall be reported in writing to the county election officer with the reasons therefor if known. The write-in votes shall then be counted by the supervising judge and clerks.

(b) The supervising judge shall place any paper ballots that have been cast in the container provided for the purpose, which shall be sealed and delivered forthwith by two election board members who shall not be of the same political party, to the counting location together with the provisional, unused, void and defective ballots and returns.

(c) All proceedings at the counting location shall be under the direction of the county election officer and under the observation of two election board members who shall not be of the same political party and shall be open to the public, but no persons except those employed and authorized for the purpose shall touch any ballot, ballot container or return. If any paper ballot is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, such ballot shall be manually counted. The totals for all such ballots manually counted shall be added to the totals for the respective precincts or election districts.

(d) The return printed by the automatic tabulating equipment, to which has been added the return of write-in and advance voting votes and manually counted votes, shall constitute the official return of each precinct or election district. Upon completion of the count the returns shall be open to the public. A copy of the returns shall be posted at the central counting place or at the office of the election officer in lieu of the posting of returns at the individual precincts.

(e) If for any reason it becomes impracticable to count all or a part of the ballots with tabulation equipment, the county election officer may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

History: L. 1977, ch. 129, § 12; L. 1995, ch. 192, § 49; L. 2007, ch. 125, § 19; July 1.



25-4413 Same; recount of ballots.

25-4413. Same; recount of ballots. In the case of a recount, the ballots shall be recounted in the manner provided by K.S.A. 25-4412, and amendments thereto.

History: L. 1977, ch. 129, § 13; L. 2007, ch. 125, § 20; July 1.



25-4414 Electronic or electromechanical voting system fraud; penalty.

25-4414. Electronic or electromechanical voting system fraud; penalty. Electronic or electromechanical voting system fraud is: (a) Being in unlawful or unauthorized possession of voting equipment, computer programs, operating systems, firmware, software or ballots; or

(b) intentionally tampering with, altering, disarranging, defacing, impairing or destroying any electronic or electromechanical system or component part thereof, or any ballot used by such systems.

Electronic or electromechanical voting system fraud is a severity level 9, nonperson felony.

History: L. 1977, ch. 129, § 14; L. 1993, ch. 291, § 215; L. 2007, ch. 125, § 21; July 1.



25-4415 Rules and regulations.

25-4415. Rules and regulations. The secretary of state may adopt rules and regulations:

(a) For the use of electronic and electromechanical voting systems to count votes under the election laws of this state; and

(b) necessary for the administration of this act.

History: L. 2007, ch. 125, § 22; July 1.



25-4416 Title.

25-4416. Title. K.S.A. 25-4401 through 25-4414, inclusive, and amendments thereto, and K.S.A. 2016 Supp. 25-4415 and 25-4416, and amendments thereto, shall be known and may be cited as the electronic and electromechanical voting systems act.

History: L. 2007, ch. 125, § 23; July 1.






Article 45 PRESIDENTIAL PREFERENCE PRIMARY ELECTION

25-4501a Selection of presidential nominees, duty of recognized political parties.

25-4501a. Selection of presidential nominees, duty of recognized political parties. Each political party which is a recognized political party in accordance with K.S.A. 25-302a, and amendments thereto, shall have procedures to select a presidential nominee and shall select a presidential nominee in accordance with such party procedures for the 2016 presidential election, and every fourth year thereafter.

History: L. 2015, ch. 88, § 6; July 1.



25-4502 Eligibility to vote; voting procedure; candidates' filing deadline; declaration and fee; petition.

25-4502. Eligibility to vote; voting procedure; candidates' filing deadline; declaration and fee; petition. (a) Every registered elector who has declared such elector's party affiliation with a political party eligible to participate in a state primary election shall have the opportunity to vote one vote at a presidential preference primary election for such elector's preference for one person to be the candidate for nomination by such candidate's party for president of the United States or for "none of the names shown." Any registered elector who has not declared such candidate's party affiliation prior to the election may make such a declaration at the polling place, and thereupon shall be permitted likewise the opportunity to vote one vote at the presidential preference primary. A vote for "none of the names shown" shall express the preference for an uncommitted delegation from Kansas to the national convention of that elector's party. Preference shall be indicated by marking with a cross or check mark inside a voting square or a darkened oval on the ballot at the left of the voter's choice, or by voting by using a voting machine.

(b) The name of any candidate for a political party nomination for president of the United States shall be printed on the ballots only if, not later than 12 noon, on the date which precedes by seven weeks the date of the presidential preference primary or, if such date falls on Saturday, Sunday or a holiday, not later than 12 noon the following day that is not a Saturday, Sunday or holiday:

(1) The candidate files with the secretary of state a declaration of intent to become a candidate accompanied by a fee of $100; or

(2) there is filed in the office of secretary of state a petition in the form prescribed by K.S.A. 25-205, and amendments thereto, signed by not less than 1,000 registered electors, who are affiliated with the political party of such candidate as shown by the party affiliation list. The secretary of state shall determine the sufficiency of each such petition, and such determination shall be final.

History: L. 1978, ch. 141, § 2; L. 1979, ch. 113, § 1; L. 1993, ch. 287, § 13; L. 2011, ch. 112, § 2; July 1.



25-4503 Ballots; names of candidates; form, marking, return and canvass of ballots; notice; order of names on ballot.

25-4503. Ballots; names of candidates; form, marking, return and canvass of ballots; notice; order of names on ballot. (a) The names of the candidates for nomination for president of the United States by a political party eligible to participate in a state primary election shall be printed on the official ballots for the presidential preference primary elections of their respective parties along with the choice of "none of the names shown." The ballots shall be marked, returned and canvassed in the same manner and under the same conditions, so far as the same are applicable, as in the case of the primary election of candidates for nomination for state offices.

(b) The official presidential preference primary election ballots shall be printed in a single column and shall have the following heading:

OFFICIAL PRESIDENTIAL

PREFERENCE PRIMARY

ELECTION BALLOT

______________Party

To vote for a person whose name is printed on the ballot make a cross or check mark in the square, or darken the oval, to the left of the name of the person for whom you desire to vote. To vote for "none of the names shown" make a cross or check mark in the square, or darken the oval, to the left of such words.

This shall be followed by the names of the candidates for president of the United States of such party in the manner and order certified by the secretary of state.

(c) As soon as possible after the candidate filing deadline, the secretary of state shall certify to each county election officer the name of each person who is a candidate for nomination to be president of the United States of each party authorized to participate in the presidential preference primary election. The secretary of state shall publish, not less than 21 days prior to the presidential preference primary, a notice in one newspaper in each county of the state where a newspaper is published, that the official list of candidates and the date of the election can be acquired in the office of the secretary of state or the office of the county election officer.

(d) When a party participating in the presidential preference primary election has more than one candidate, the secretary of state shall determine by lot the order in which the candidates' names will appear on the ballot. The order of names, as established by the secretary of state, shall be uniform in each county throughout the state.

History: L. 1978, ch. 141, § 3; L. 1979, ch. 113, § 2; L. 1992, ch. 6, § 5; L. 1993, ch. 287, § 14; L. 2011, ch. 112, § 3; July 1.



25-4505 Canvass by county board of canvassers; transmittal of abstract to secretary of state.

25-4505. Canvass by county board of canvassers; transmittal of abstract to secretary of state. The county board of canvassers of each county shall meet at the office of the county election officer unless another place is agreed upon and announced as provided in K.S.A. 25-3105, and amendments thereto, at any time between 8:00 and 10:00 o'clock a.m. on the Friday following the day a presidential preference primary election is held and canvass the vote of such preference primary. The county election officer may move the canvass to the Monday next following the election if notice of such change is published prior to the canvass in a newspaper of general circulation within the county. Upon completion of such canvass, the county election officer of each county shall prepare an abstract of the vote of the presidential preference primary election in his or her county as such vote is determined by the county board of canvassers and shall promptly transmit the same to the secretary of state no later than the tenth day after the day of the election. Each county election officer shall also post a copy of such abstract in a public place in the courthouse of his or her county.

Every such transmittal shall be made by first class mail or by a messenger. If the secretary of state fails to receive the abstract of the canvass from any county within 14 days next after the election, he or she shall dispatch a special messenger to obtain a copy of the same, and the county election officer shall immediately, on demand of such messenger, make out and deliver to such messenger the copy required. Thereupon, the messenger shall deliver such copy to the secretary of state, and the secretary of state shall be reimbursed for the expenses of such messenger by such county.

History: L. 1978, ch. 141, § 5; L. 1979, ch. 113, § 4; L. 2003, ch. 112, § 7; July 1.



25-4506 Final canvass by state board of canvassers; publication of number of votes for each candidate.

25-4506. Final canvass by state board of canvassers; publication of number of votes for each candidate. The state board of canvassers shall meet at the call of the secretary of state following a presidential preference primary election. The secretary of state shall present to the board a tabulation of the results of such election in each county. The state board of canvassers shall consider the tabulation and make such further inquiries of the secretary of state as it deems appropriate and upon the information presented by the secretary of state and such additional information as it deems appropriate to consider, determine the result of such election. Provisions of law relating to the canvass of the national and state general elections shall, as far as applicable, apply to the canvass and certification of presidential preference primary elections. As soon as such final canvass of the election is completed, the secretary of state shall publish in the Kansas register a certified statement of the candidates for president of each party and the number of votes each received as determined by the state board of canvassers.

History: L. 1978, ch. 141, § 6; L. 1979, ch. 113, § 5; L. 1981, ch. 324, § 13; Jan. 1, 1982.



25-4507 Certification of election results to political party; selection of delegates and alternates to national party, convention; binding of delegates and alternates; adoption and filing of party rules.

25-4507. Certification of election results to political party; selection of delegates and alternates to national party, convention; binding of delegates and alternates; adoption and filing of party rules. (a) Upon completion of the state canvass of the results of the presidential preference primary, the secretary of state shall certify to the state chairperson of each political party participating in the presidential preference primary the number of votes received by each candidate of that party and the number of votes for an uncommitted delegation received by that party.

(b) Each political party shall then select as many delegates and alternates to the national party convention as are allotted to it by the national committee of that party, according to K.S.A. 25-4506 and this section, and amendments thereto.

(c) No later than 60 days following the presidential preference primary, delegates and alternates to a national party convention shall be selected by a party at its state convention, or as otherwise provided by party rules adopted by the committees of the political parties. The number of delegates and the number of alternates to a national party convention shall be determined according to party rules. Delegates and alternates to a national party convention shall be selected in the manner prescribed by party rules. The binding of delegates and alternates to a national party convention shall be determined by party rules. All such rules shall be filed with the secretary of state no later than January 2, 1992, and no later than January 2 every fourth year thereafter.

History: L. 1978, ch. 141, § 7; L. 1979, ch. 113, § 6; L. 1990, ch. 129, § 4; July 1.



25-4508 Payment of election expenses; reimbursement and payment for certain expenses; audit of amounts.

25-4508. Payment of election expenses; reimbursement and payment for certain expenses; audit of amounts. Not later than sixty (60) days following a presidential preference primary election held pursuant to this act, the board of county commissioners of each county shall certify to the secretary of state the amount of all necessary direct expenses incurred by the county in conducting the presidential preference primary election. In the event any election is held on the same day as the presidential preference primary election the direct costs solely attributable thereto shall be paid by the county and the subdivision of government responsible therefor shall reimburse the county. Payment for such expenses shall be made to the county treasurer of the county upon warrants of the director of accounts and reports pursuant to vouchers approved by the secretary of state. Upon receipt of such payment and reimbursements, the county treasurer shall deposit the entire amount thereof in the county election fund, if there is one and if there is not then the county general fund.

The secretary of state, with the advice of the director of accounts and reports, shall determine the correctness of each amount certified under this section and adjust any discrepancies discovered before approving vouchers for payment to any county.

History: L. 1978, ch. 141, § 9; L. 1979, ch. 113, § 7; July 1.






Article 46 OPTICAL SCANNING SYSTEMS TO COUNT VOTES

25-4601 Definitions.

25-4601. Definitions. As used in this act unless the context otherwise requires:

(a) "Ballot" means a paper ballot on which candidates' names or questions are printed and which is designed to receive opaque marks which can be detected by optical scanning equipment and which is capable of being counted manually.

(b) "Optical scanning equipment" means apparatus designed to examine and detect opaque marks on ballots which represent votes and count and tabulate those votes by electronic methods.

(c) "System" means an optical scanning system of automatically counting and tabulating ballots with optical scanning equipment.

(d) "Precinct count voting system" means an optical scanning voting system that tabulates ballots at the polling place.

(e) "Central count voting system" means an optical scanning voting system that tabulates ballots from multiple precincts at a central location. Voted ballots are placed into secure storage at the polling place and transported to a central counting location.

History: L. 1982, ch. 158, § 1; L. 2007, ch. 125, § 24; July 1.



25-4602 Optical scanning equipment; bonds for purchase or lease; authorization by county officers; abandonment of system.

25-4602. Optical scanning equipment; bonds for purchase or lease; authorization by county officers; abandonment of system. (a) The board of county commissioners and the county election officer of any county may provide for use of a system using optical scanning equipment to be used in the county at national, state, county, township, city and school primary and general elections and in question submitted elections.

(b) The board of county commissioners of any county in which the board and county election officer have determined that a system using optical scanning equipment shall be used may issue bonds, without an election, to finance and pay for purchase, lease or rental of such a system and optical scanning equipment.

(c) The board of county commissioners and the county election officer of any county may adopt, experiment with or abandon any system using optical scanning equipment authorized under this act and approved by the secretary of state for use in the state and may use such a system in all or any part of the voting areas within the county or in combination with an electronic or electromechanical voting system or with regular paper ballots. Whenever the secretary of state rescinds approval of any such system or optical scanning equipment, the board of county commissioners and the county election officer shall abandon such system until changes therein required by the secretary of state have been made, or if the secretary of state advises that acceptable changes cannot be made therein, such abandonment shall be permanent.

History: L. 1982, ch. 158, § 2; L. 2007, ch. 125, § 25; July 1.



25-4603 Same; secretary of state to approve kinds and makes of systems; certification for use.

25-4603. Same; secretary of state to approve kinds and makes of systems; certification for use. The secretary of state shall examine and approve the kinds or makes of systems using optical scanning equipment, including operating systems, firmware and software, and no kind or make of such system shall be used at any election unless and until it receives certification by the secretary of state and a statement thereof is filed in the office of the secretary of state.

History: L. 1982, ch. 158, § 3; L. 2007, ch. 125, § 26; July 1.



25-4604 Same; request for examination; cost payment; notice and hearing; review of approved systems.

25-4604. Same; request for examination; cost payment; notice and hearing; review of approved systems. (a) Any person, firm or corporation desiring to sell any kind or make of system using optical scanning equipment to counties in this state may make a request in writing of the secretary of state to examine the kind or make of the system using optical scanning equipment which it desires to sell and shall accompany the request with a certified check in the amount of $250 payable to the secretary of state, and shall furnish at its own expense such optical scanning equipment and other items necessary for operation of such system to the secretary of state for use in examining such equipment and system. The secretary of state may require such person, firm or corporation to furnish a competent person to explain the system and demonstrate by the operation of such system that such system complies with state and federal laws. The secretary of state may employ a competent person or persons to assist in the examination and to advise the secretary as to the sufficiency of such system and equipment and to pay such persons reasonable compensation therefor. The costs of employment and other costs associated with the approval of such system shall be paid by the applicant.

(b) The secretary of state may require a review of any theretofore approved system using optical scanning equipment and the operation thereof. Such review shall be commenced by the secretary of state giving written notice to the person, firm or corporation which sought approval of the system and to each county election officer and county commissioner of counties known to have purchased, leased or rented any such system or equipment. Such notice shall fix a time and place of hearing at which those persons wishing to be heard may appear and give oral or written testimony and explanation of the system, its optical scanning equipment and operation and experience had therewith. After such hearing date and after such review as the secretary of state deems appropriate, the secretary of state may renew approval of the system and such equipment, require changes therein for continued approval thereof or rescind approval previously given on either a conditioned or permanent basis.

(c) The secretary of state may appoint persons to assist county election officers or county commissioners in the testing of any system using optical scanning equipment and the programs of the system.

History: L. 1982, ch. 158, § 4; L. 2007, ch. 125, § 27; July 1.



25-4606 Same; care and storage of equipment.

25-4606. Same; care and storage of equipment. The board of county commissioners shall provide for the storage of optical scanning equipment. The county election officer shall be in complete charge of the system and its equipment and safekeeping thereof when not in use and keeping such equipment in repair and working order and shall see that such equipment is delivered to the central tabulating area in time for all arrangements to be made and for the system to be ready for use at the hour of opening the polls. After the election, the county election officer shall see that the system and its equipment is returned to the place of storage, or are secured for on-site storage.

History: L. 1982, ch. 158, § 6; April 29.



25-4607 Ballots; printing and design.

25-4607. Ballots; printing and design. The ballot information shall be in the order of arrangement provided for in article 6, chapter 25 of Kansas Statutes Annotated for official ballots. Such information may be printed on both sides of one ballot or on more than one ballot. Nothing in this act shall be construed as prohibiting the use of multiple ballots when the information for any election exceeds the capacity of a single ballot. Voting squares or ovals may be placed before or after the names of candidates and statements of questions or on a separate paper corresponding to the ballot upon which the names of candidates and statements of questions appear. Voting squares or ovals shall be of such size as is compatible with the system used. Ballots shall be printed on paper and with ink compatible with the system used and the information printed in as plain clear type and size as the ballot spaces permit. On each ballot shall be printed a box, which shall be placed on the ballot in such a manner so as not to interfere with the scanning of the ballot. Such box shall be provided to allow for the insertion of a unique mark designated by the county election officer to verify the authenticity of the ballot.

History: L. 1982, ch. 158, § 7; L. 1992, ch. 6, § 6; L. 1999, ch. 105, § 11; L. 2007, ch. 125, § 28; July 1.



25-4608 Voting procedures applicable.

25-4608. Voting procedures applicable. Insofar as applicable, the procedures provided for voting on regular paper ballots shall apply when optical scanning equipment is to be used. Prior to delivering any ballot to the voter, the board worker should place a unique mark in the box printed at the bottom of the ballot. A unique mark shall be of such a manner so as not to identify any individual ballot and shall be consistent on every ballot delivered to a voter in the voting place.

History: L. 1982, ch. 158, § 8; L. 1992, ch. 6, § 7; Feb. 27.



25-4609 Marking ballots; instruction; voter assistance; procedure.

25-4609. Marking ballots; instruction; voter assistance; procedure. (a) Each voter shall be instructed how to mark the ballot before such voter enters the voting booth. The voter shall also be instructed to place such person's ballot or ballots in a ballot sleeve or other container after voting, in order that no votes are exposed.

(b) In case any elector after entering the voting booth asks for further instruction concerning the manner of voting, two election board members of opposite political parties shall give such instruction to such elector, but no election board member or other election officer or person assisting an elector shall in any manner request, suggest or seek to persuade or induce any elector to vote for or against any candidate, question or ticket.

(c) After the voter has marked the ballot or ballots, the voter shall place it or them in the ballot sleeve provided for this purpose and return it to the judge. The judge shall verify the unique mark on the ballot and deposit the ballot in the ballot box.

History: L. 1982, ch. 158, § 9; L. 1987, ch. 131, § 1; L. 1992, ch. 6, § 8; L. 2007, ch. 125, § 29; July 1.



25-4610 Testing of equipment before election; notice; additional tests; disposition of ballots and programs.

25-4610. Testing of equipment before election; notice; additional tests; disposition of ballots and programs. (a) The optical scanning equipment may be located at any place within the county approved by the county election officer.

(b) Within five days prior to the date of the election, the county election officer shall have the optical scanning equipment tested to ascertain that the equipment will correctly count the votes cast for all offices and on all questions submitted. Public notice of the time and place of the test shall be given at least 48 hours prior thereto by publication once in a newspaper of general circulation in the county where such equipment is to be used. The test shall be open to representatives of the political parties, candidates, the press and the public. The test shall be conducted by processing a preaudited group of ballots marked as to record a predetermined number of valid votes for each candidate and on each question submitted, and shall include for each office one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the optical scanning equipment to reject such votes. If any error is detected, the cause therefor shall be ascertained and corrected and an errorless count shall be made before the optical scanning equipment is approved. The test shall be repeated after the completion of the canvass. The programs and ballots shall be sealed, retained and disposed of in the same manner as paper ballots.

History: L. 1982, ch. 158, § 10; L. 2007, ch. 125, § 30; July 1.



25-4611 Procedure when polls are closed; comparison count; ballots to counting location; public counting; manual count, when; advance voting ballots; printing and posting of tabulated return.

25-4611. Procedure when polls are closed; comparison count; ballots to counting location; public counting; manual count, when; advance voting ballots; printing and posting of tabulated return. (a) As soon as the polls are closed, the supervising judge shall count the number of ballots or envelopes containing ballots that have been cast to determine that the number of ballots equals the number of voters shown on the poll book. If there is a discrepancy, this fact shall be reported in writing to the county election officer with the reasons therefor if known.

(b) The election judge shall place all ballots that have been cast in the container provided for the purpose, which shall be sealed and delivered by two election board members who shall not be of the same political party, to the counting location together with the provisional, unused, void and defective ballots and returns.

(c) All proceedings at the counting location shall be under the direction of the county election officer and under the observation of two election board members who shall not be of the same political party and shall be open to the public, but no persons except those employed and authorized for the purpose shall touch any ballot, ballot container or return. If any ballot is damaged or defective so that it cannot properly be counted by the optical scanning equipment, it shall be counted manually.

(d) Advance voting ballots may be counted by the optical scanning equipment if they have been marked in a manner which will enable them to be properly counted by such equipment. If any advance voting ballot is damaged or defective so that it cannot properly be counted by the optical scanning equipment, it shall be counted manually.

(e) The return printed by the optical scanning equipment, to which has been added the return of write-in and advance voting votes and manually counted votes, shall constitute the official return of each precinct or voting area. Upon completion of the count the returns shall be open to the public. A copy of the returns shall be posted at the office of the county election officer.

(f) If for any reason it becomes impracticable to count all or a part of the ballots with optical scanning equipment, the county election officer may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

History: L. 1982, ch. 158, § 11; L. 1995, ch. 192, § 50; L. 2007, ch. 125, § 31; July 1.



25-4612 Optical scanning equipment fraud; penalty.

25-4612. Optical scanning equipment fraud; penalty. Optical scanning equipment fraud is:

(a) Being in unlawful or unauthorized possession of ballots, optical scanning equipment, computer programs, operating systems, firmware or software; or

(b) intentionally tampering with, altering, disarranging, defacing, impairing or destroying any optical scanning equipment or component part thereof, or any ballot, operating system, firmware or software used by a system.

Optical scanning equipment fraud is a severity level 9, nonperson felony.

History: L. 1982, ch. 158, § 12; L. 1993, ch. 291, § 216; L. 2007, ch. 125, § 32; July 1.



25-4613 Specifications for optical scanning systems and equipment.

25-4613. Specifications for optical scanning systems and equipment. Optical scanning equipment and systems using optical scanning equipment approved by the secretary of state:

(a) Shall be capable of being tested to ascertain that the equipment will correctly count votes cast for all offices and on all questions submitted; and

(b) shall be capable of printing in legible form, reports and summaries of the election results as required by articles 30 and 31 of chapter 25 of Kansas Statutes Annotated; and

(c) shall be capable of tabulating votes for candidates for nomination or election of all political parties officially recognized pursuant to K.S.A. 25-302a, and amendments thereto; and

(d) shall be capable of tabulating votes for any independent candidate of any office; and

(e) shall be capable of tabulating votes for constitutional amendments or other questions submitted; and

(f) shall be capable of tabulating the number of "write-in" votes cast for any office;

(g) shall not count any votes for an office or upon a question submitted when the voter has cast more votes for such office or upon such question than the voter is entitled to cast;

(h) shall provide notification when the voter has cast more votes for such office or upon such question than the voter is entitled to cast; and

(i) shall meet the requirements of the help America vote act of 2002 and other federal statutes and regulations governing voting equipment.

History: L. 1982, ch. 158, § 13; L. 2007, ch. 125, § 33; July 1.



25-4614 Rules and regulations.

25-4614. Rules and regulations. The secretary of state may adopt rules and regulations:

(a) For the use of optical scanning systems to count votes under the election laws of this state; and

(b) necessary for the administration of this act.

History: L. 2007, ch. 125, § 34; July 1.



25-4615 25-4615.Title.

25-4615. Title. K.S.A. 25-4601 through 25-4613, inclusive, and amendments thereto, and K.S.A. 2016 Supp. 25-4614 and 25-4615, and amendments thereto, shall be known and may be cited as the optical scanning voting systems act.

History: L. 2007, ch. 125, § 35; July 1.






Article 47 HELP AMERICA VOTE ACT OF 2002 ADMINISTRATIVE COMPLAINT ACT

25-4701 Citation of act.

25-4701. Citation of act. K.S.A. 2016 Supp. 25-4701 through 25-4716, and amendments thereto, shall be known and may be cited as the help America vote act of 2002 administrative complaint act.

History: L. 2004, ch. 25, § 17; July 1.



25-4702 Purpose.

25-4702. Purpose. Scope. This act provides a uniform, nondiscriminatory administrative procedure for the resolution of any complaint alleging a violation of any provision of title III of the "help America vote act of 2002," including a violation that has occurred, is occurring, or is about to occur.

History: L. 2004, ch. 25, § 18; July 1.



25-4703 Definitions.

25-4703. Definitions. As used in this act:

(a) "Arbitrator" means a neutral third party selected by the secretary of state who resolves the dispute between the complainant and respondent, and whose decision is final.

(b) "Complainant" means the person who files a complaint with the Kansas secretary of state under this act.

(c) "Respondent" means any state or local election official whose actions are asserted to be in violation of title III in a complaint filed under this act.

(d) "Title III" means title III of the help America vote act of 2002, public law 107-252, 116 Stat. 1666 (2002), codified at 42 United States code §§ 15481-15485.

History: L. 2004, ch. 25, § 19; July 1.



25-4704 Filing of complaint.

25-4704. Filing of complaint. Any person who believes that a violation of any provision of title III is occurring, has occurred, or is about to occur, may file a complaint with the secretary of state.

History: L. 2004, ch. 25, § 20; July 1.



25-4705 Form of complaint.

25-4705. Form of complaint. (a) A complaint shall be made in writing and signed by the complainant under oath before a notary public.

(b) The complaint shall be submitted on a form prescribed by the secretary of state. The complaint form shall be available from the secretary of state or from any county election office.

History: L. 2004, ch. 25, § 21; July 1.



25-4706 Time limits for filing complaints.

25-4706. Time limits for filing complaints. (a) A complaint shall be filed with the secretary of state within 30 days after the occurrence of the actions or events that form the basis for the complaint. For violations that are occurring or about to occur that may need immediate remedy, the complaint shall be timely filed to allow for resolution.

(b) The secretary of state shall deliver a copy of the complaint to each respondent.

(c) If the secretary of state is the respondent in the complaint, the complaint shall be filed and reviewed by the Kansas department of administration and all references to the secretary of state as the determinative body contained in this act shall be construed to refer to the Kansas department of administration.

History: L. 2004, ch. 25, § 22; July 1.



25-4707 Consolidation of complaints.

25-4707. Consolidation of complaints. The secretary of state may consolidate complaints if such complaints relate to the same actions or events or raise common questions of law or fact.

History: L. 2004, ch. 25, § 23; July 1.



25-4708 Record; contents.

25-4708. Record; contents. (a) The secretary of state shall compile and maintain an official record in connection with each complaint filed under this act.

(b) The official record shall contain:

(1) A copy of the complaint, including any amendments made with the permission of the secretary of state;

(2) a copy of any written submission by the complainant;

(3) a copy of any written response by any respondent or other interested person;

(4) any written report or review conducted by the secretary of state or county election officials;

(5) copies of all notices and correspondence to or from secretary of state in connection with the complaint;

(6) originals or copies of any tangible evidence received or considered;

(7) the original recording produced at any hearing conducted on the complaint, and a copy of any transcript produced on the complaint; and

(8) a copy of any final determination made on the complaint.

History: L. 2004, ch. 25, § 24; July 1.



25-4709 Hearing; notice.

25-4709. Hearing; notice. (a) If requested by the complainant, the secretary of state shall conduct a hearing on the record to review the complaint. The secretary of state or other person designated by the secretary of state shall serve as the hearing officer.

(b) The hearing shall be conducted no later than 30 days after the secretary of state receives the complaint. The secretary of state shall give at least 5 days advance notice of the date, time, and place of the hearing to the complainant and each named respondent.

History: L. 2004, ch. 25, § 25; July 1.



25-4710 Hearing procedure; official notice.

25-4710. Hearing procedure; official notice. (a) To the extent necessary for full disclosure of all relevant facts and issues, the hearing officer shall afford all parties the opportunity to respond, present evidence and argument, and shall not be bound by the technical rules of evidence; provided, the hearing officer may place reasonable limits on the length of the hearing.

(b) The hearing officer may at such hearing officer's discretion give any nonparty an opportunity to present oral or written statements.

(c) All testimony of each party and witness shall be made under oath or affirmation and the hearing officer shall have the power to administer an oath or affirmation for that purpose.

(d) Any part of the evidence may be received in written form if doing so will expedite the hearing without substantial prejudice to the interests of any party.

(e) Official notice may be taken of:

(1) Any matter that could be judicially noticed in the courts of this state;

(2) the record of other proceedings before the secretary of state;

(3) any technical matter within the secretary of state's specialized knowledge; and

(4) any code of standards that have been adopted by:

(A) An agency of the United States;

(B) an agency of this state or of another state; or

(C) a nationally recognized organization or association.

(f) The hearing officer may conduct all or part of the hearing by telephone or other electronic means, if each participant in the hearing has an opportunity to participate in the entire proceeding.

(g) The hearing shall be recorded at the secretary of state's expense. The secretary of state is not required to prepare a transcript at its expense. Any party may request, at the party's expense, that the secretary of state prepare a transcript from the record, or cause additional recordings to be made during the hearing. If a transcript is produced, the secretary of state shall include a copy in the official record.

(h) Except for any part of the hearing that the hearing officer rules to be closed pursuant to a provision of law expressly authorizing such closure, the hearing shall be open to the public.

History: L. 2004, ch. 25, § 26; July 1.



25-4711 Informal and pre-hearing conferences.

25-4711. Informal and pre-hearing conferences. (a) The secretary of state may conduct an informal conference to resolve the filed complaint, if both the complainant and respondent have an opportunity to participate in the proceeding.

(b) The secretary of state may conduct a pre-hearing conference to organize issues and procedures to promote an orderly and prompt hearing.

(c) The secretary of state shall give advance notice to the complainant and respondent of the date, time, and place of any conference.

History: L. 2004, ch. 25, § 27; July 1.



25-4712 Subpoenas.

25-4712. Subpoenas. Subpoenas. The secretary of state may issue subpoenas for a witness or any material that is relevant to the administration of this act. The secretary of state may issue subpoenas to compel the attendance of witnesses and/or production of books, documents and records anywhere in the state in any hearing held under the provisions of this act.

History: L. 2004, ch. 25, § 28; July 1.



25-4713 Determination.

25-4713. Determination. (a) If there has been no hearing, the secretary of state shall review the record and determine whether a violation of title III has been established by a preponderance of evidence. Pursuant to paragraph (3) of subsection (c) of K.S.A. 77-603, the determination of the secretary of state shall be final and shall not be subject to appeal pursuant to the Kansas judicial review act.

(b) At the conclusion of any hearing, the secretary of state shall determine whether a violation of title III has been established by a preponderance of evidence. The determination of the secretary of state shall be final and shall not be subject to the Kansas judicial review act.

(c) If the complaint is not timely filed or if the secretary of state determines that a violation has not occurred or that there is insufficient evidence to establish a violation, the secretary of state shall dismiss the complaint.

(d) The secretary of state shall explain in a written decision the reasons for the determination and for any remedy selected.

(e) Except as specified in K.S.A. 2016 Supp. 25-4715, and amendments thereto, unless the complainant consents in writing to an extension of time, the final determination of the secretary of state shall be issued within 90 days after the complaint is filed.The final determination shall be mailed to the complainant and each respondent and published on the secretary of state website.

(f) If the secretary of state cannot make a final determination within 90 days after the complaint was filed, or within any extension to which the complainant consents, the complaint shall be referred for final resolution under K.S.A. 2016 Supp. 25-4715, and amendments thereto. The record compiled pursuant to K.S.A. 2016 Supp. 25-4708, and amendments thereto, shall be made available for use under K.S.A. 2016 Supp. 25-4715, and amendments thereto.

History: L. 2004, ch. 25, § 29; L. 2010, ch. 17, § 42; July 1.



25-4714 Remedies.

25-4714. Remedies. (a) Upon the finding of a violation, the secretary of state shall provide an appropriate remedy to resolve the grievance. The remedy may include:

(1) An order to any respondent commanding the respondent to take specified action, or prohibiting the respondent from taking specified action;

(2) An order directing the respondent or any of respondent's employees or agents to obtain additional training or education to prevent future violations;

(3) Any other remedy as deemed appropriate by the secretary of state to prevent or remedy the violation or future violations.

(b) The secretary of state may order either party to pay the costs of the hearing, based upon a finding by the secretary of state that such party's actions were egregious, frivolous, harassing, or were for an improper purpose.

History: L. 2004, ch. 25, § 30; July 1.



25-4715 Appointment of arbitrator; when.

25-4715. Appointment of arbitrator; when. (a) If the secretary of state does not render a final determination within 90 days after the complaint is filed, or within any extension to which the complainant consents, the complaint shall be resolved under this section.

(b) Within five days after a final determination was due, the secretary of state shall designate the name of an arbitrator to resolve the complaint. The designation shall be in writing and provided to both the complainant and respondent.

(c) The arbitrator may review the record compiled in connection with the complaint, including the tape recording or any transcript of a hearing and any briefs or memoranda, but shall not receive additional testimony or evidence.

(d) The arbitrator shall issue a written resolution within 10 days after the secretary of state's determination was due. The final resolution of the arbitrator shall be mailed to the secretary of state, the complainant, and each respondent, and published on the secretary of state website. Pursuant to paragraph (3) of subsection (c) of K.S.A. 77-603, and amendments thereto, the determination of the arbitrator under this section shall be final and shall not be subject to review under the Kansas judicial review act.

History: L. 2004, ch. 25, § 31; L. 2010, ch. 17, § 43; July 1.



25-4716 Rules and regulations.

25-4716. Rules and regulations. The secretary of state may adopt rules and regulations to administer this act.

History: L. 2004, ch. 25, § 32; July 1.









Chapter 26 EMINENT DOMAIN

Article 1 GENERAL CONDEMNATION LAW

26-101 Condemnation by corporations and partnerships.

26-101. Condemnation by corporations and partnerships. Any corporation having the right of eminent domain and any partnership holding a certificate of convenience issued by the state corporation commission and having the right of eminent domain, shall exercise such right in the manner set forth in K.S.A. 26-501 to 26-516, inclusive.

History: R.S. 1923, 26-101; L. 1935, ch. 179, § 1; L. 1947, ch. 183, § 2; L. 1949, ch. 258, § 1; L. 1963, ch. 234, § 70; Jan. 1, 1964.






Article 2 CONDEMNATION IN CITIES

26-201 Cities; authority to condemn; interest acquired; resolution, notice, ordinance; exercise of power.

26-201. Cities; authority to condemn; interest acquired; resolution, notice, ordinance; exercise of power. A city shall have the right to acquire by condemnation any interest in real property, including a fee simple title thereto, but cities shall not have the right to acquire a fee simple title to property condemned solely for street purposes. Whenever it shall be deemed necessary by the governing body of any city to appropriate private property for the use of the city for any purpose whatsoever, the governing body shall by resolution declare such necessity and authorize a survey and description of the land or interest to be condemned to be made by a licensed land surveyor or a professional engineer who is competent to conduct a land survey and filed with the city clerk. Such resolution shall be published once in the official city newspaper. Upon the filing of the survey and description of the land or interest to be condemned the governing body shall by ordinance authorize and provide for the acquisition of such land or interest, setting forth such condemnation, the interest to be taken and for what purpose the same is to be used. If in the opinion of the governing body any property is specially benefited by the proposed improvement such property shall be designated as the benefit district and the same shall be fixed by the ordinance authorizing and providing for the acquisition of the land or interest. The governing body, as soon as practicable after passage of the ordinance authorizing and providing for the appropriation of such land or interest and the fixing of the benefit district, if any is fixed, shall proceed to exercise the power of eminent domain in accordance with the eminent domain procedure act.

History: R.S. 1923, 26-201; L. 1963, ch. 234, § 71; L. 1967, ch. 211, § 1; L. 1972, ch. 147, § 1; L. 2006, ch. 192, § 10; July 1.



26-204 Payment of award; time title to vest.

26-204. Payment of award; time title to vest. When the city treasurer of such city is authorized by the governing body to do so, he shall pay to the clerk of the district court the amount of the award pursuant to K.S.A. 26-507. The title to the lands condemned by any city shall vest in such city at the time provided in K.S.A. 26-507.

History: R.S. 1923, 26-204; L. 1961, ch. 208, § 1; L. 1961, ch. 209, § 2; L. 1963, ch. 234, § 72; L. 1967, ch. 211, § 2; July 1.



26-206a Application to urban renewal law.

26-206a. Application to urban renewal law. The provisions of K.S.A. 26-501 to 26-516, inclusive, shall apply in the acquisition of any property by the exercise of eminent domain under the provisions of article 47 of chapter 17 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, by any city, municipality, agency, public body or quasi-public body.

History: L. 1961, ch. 209, § 4; L. 1963, ch. 234, § 73; Jan. 1, 1964.



26-208 Condemnation of land outside city.

26-208. Condemnation of land outside city. Where the governing body of any city, or any other board or commission of such city, is authorized to condemn land outside the city limits for the use of such city or any public utility owned by such city, the same proceedings shall be had as though such land were located within such city, so far as the procedure relating to cities shall be applicable.

History: R.S. 1923, 26-208; Dec. 27.



26-209 Assessment of costs in benefit districts.

26-209. Assessment of costs in benefit districts. Where property is condemned, the cost of which property or any part thereof is to be assessed against specific property embraced in a benefit district, the governing body or three householders appointed by it, shall assess against the city the amount of the benefit to the public generally and shall assess the remainder of the cost of such condemnation against the specific property embraced in said benefit district, and the same shall be levied and collected as a special assessment, in addition to other taxes and assessments, and shall be certified by the city clerk to the county clerk, to be placed on the tax rolls for collection, subject to the same penalties and collected in like manner as other taxes.

History: R.S. 1923, 26-209; L. 1963, ch. 234, § 74; Jan. 1, 1964.



26-210 Condemnation by board or commission.

26-210. Condemnation by board or commission. The foregoing sections relating to the condemnation of land or any easement therein for public purposes in cities are hereby extended to the board of park commissioners or any other board or commission having the power to condemn land in cities for public purposes, and in such cases the duties devolving upon and the powers conferred upon the governing body shall devolve upon and be exercised by the board or commission authorized to condemn private property for public uses, so far as the same shall be applicable.

History: R.S. 1923, 26-210; Dec. 27.



26-211 Abatement and cancellation of taxes and removal of certain real estate from tax rolls.

26-211. Abatement and cancellation of taxes and removal of certain real estate from tax rolls. That all of the real estate described in the preamble to this act condemned by the city of El Dorado under the power of eminent domain, except that portion of the southwest quarter (SW1/4) of section 21, township 25, range 6 last described in said preamble which was sold by said city, shall be stricken from the tax roll by the county clerk of the county in which said real estate is situated and all delinquent and all future taxes levied against said condemned and city-owned real estate shall be abated, canceled and stricken from the tax rolls, and the county clerk and the county treasurer of such county shall correct their records to conform thereto and the county clerk shall notify the taxing authorities of any district in which such real estate, or any part thereof, is situated of such corrections.

History: L. 1955, ch. 434, § 1; June 30.






Article 4 STONE QUARRIES

26-401 Procedure for taking stones.

26-401. Procedure for taking stones. Whenever in the prosecution of any public works by the state, or in the erection of public buildings under the authority of the state, it shall be necessary to take any stone or stones from any stone quarry for the purpose of erecting such building, the same may be taken and appropriated in the same manner as is provided by K.S.A. 26-501 to 26-516, inclusive.

History: L. 1865, ch. 80, § 1; G.S. 1868, ch. 106, § 1; R.S. 1923, 26-401; L. 1963, ch. 234, § 75; Jan. 1, 1964.



26-402 Damages paid by contractor.

26-402. Damages paid by contractor. The contractor or contractors for such works shall in all cases pay the damages which shall be assessed.

History: L. 1865, ch. 80, § 2; Feb. 22; G.S. 1868, ch. 106, § 2; R.S. 1923, 26-402.






Article 5 PROCEDURE ACT

26-501 Eminent domain procedure; venue.

26-501. Eminent domain procedure; venue. (a) The procedure for exercising eminent domain, as set forth in K.S.A. 26-501 through 26-518 and K.S.A. 2016 Supp. 26-501a and 26-501b, and amendments thereto, shall be followed in all eminent domain proceedings.

(b) The proceedings shall be brought by filing a verified petition in the district court of the county in which the real estate is situated, except if it be an entire tract situated in two or more counties, the proceedings may be brought in any county in which any tract or parts thereof is situated.

(c) For the purposes of the eminent domain procedure act, unless the context clearly indicates a different meaning, the following terms shall have the following respective meanings:

(1) "Municipality" means city, county or unified government.

(2) "Taking" means the use by any authorized entity of the power of eminent domain to acquire any interest in private real property.

History: L. 1963, ch. 234, § 1; L. 2006, ch. 192, § 5; July 1, 2007.



26-501a Eminent domain; limited to public use; transfer to private entity prohibited; exception.

26-501a. Eminent domain; limited to public use; transfer to private entity prohibited; exception. On and after July 1, 2007: (a) Private property shall not be taken by eminent domain except for public use and private property shall not be taken without just compensation.

(b) The taking of private property by eminent domain for the purpose of selling, leasing or otherwise transferring such property to any private entity is prohibited except as provided in K.S.A. 2016 Supp. 26-501b, and amendments thereto.

(c) This section shall be part of and supplemental to the eminent domain procedure act.

History: L. 2006, ch. 192, § 1; May 25.



26-501b Eminent domain; transfer to private entity authorized, when.

26-501b. Eminent domain; transfer to private entity authorized, when. On and after July 1, 2007, the taking of private property by eminent domain for the purpose of selling, leasing, or otherwise transferring such property to any private entity is authorized if the taking is:

(a) By the Kansas department of transportation or a municipality and the property is deemed excess real property that was taken lawfully and incidental to the acquisition of right-of-way for a public road, bridge or public improvement project including, but not limited to a public building, park, recreation facility, water supply project, wastewater and waste disposal project, storm water project and flood control and drainage project;

(b) by any public utility, as defined in K.S.A. 66-104, and amendments thereto, gas gathering service, as defined in K.S.A. 55-1,101, and amendments thereto, pipe-line companies, railroads and all persons and associations of persons, whether incorporated or not, operating such agencies for public use in the conveyance of persons or property within this state, but only to the extent such property is used for the operation of facilities necessary for the provision of services;

(c) by any municipality when the private property owner has acquiesced in writing to the taking;

(d) by any municipality for the purpose of acquiring property which has defective or unusual conditions of title including, but not limited to, clouded or defective title or unknown ownership interests in the property;

(e) by any municipality for the purpose of acquiring property which is unsafe for occupation by humans under the building codes of the jurisdiction where the structure is situated;

(f) expressly authorized by the legislature on or after July 1, 2007, by enactment of law that identifies the specific tract or tracts to be taken. If the legislature authorizes eminent domain for private economic development purposes, the legislature shall consider requiring compensation of at least 200% of fair market value to property owners.

(g) This section shall be part of and supplemental to the eminent domain procedure act.

History: L. 2006, ch. 192, § 2; May 25.



26-502 Contents of petition.

26-502. Contents of petition. A petition shall include allegations of (1) the authority for and the purpose of the taking; (2) a description of each lot, parcel or tract of land and the nature of the interest to be taken; (3) insofar as their interests are to be taken (a) the name of any owner and all lienholders of record, and (b) the name of any party in possession. Such petition shall be verified by affidavit. Upon the filing of such petition the court by order shall fix the time when the same will be taken up. No defect in form which does not impair substantial rights of the parties shall invalidate any proceeding.

History: L. 1963, ch. 234, § 2; Jan. 1, 1964.



26-503 Eminent domain procedure; notice.

26-503. Eminent domain procedure; notice. The plaintiff shall cause to be published once in a newspaper of general circulation in the county where the lands are situated a notice of the proceeding at least 14 days in advance of the date fixed by the court for consideration of the petition and appointment of appraisers, and shall at least 14 days before such date mail to each interested party as named in K.S.A. 26-502, and amendments thereto, and whose address is known or can with reasonable diligence be ascertained a copy of such publication notice and petition insofar as it relates to his interest. No defect in any notice or in the service thereof shall invalidate any proceedings.

History: L. 1963, ch. 234, § 3; L. 1969, ch. 195, § 1; L. 2010, ch. 135, § 40; July 1.



26-504 Same; findings; order appointing appraisers; duties; appeals to supreme court, when.

26-504. Same; findings; order appointing appraisers; duties; appeals to supreme court, when. If the judge to whom the proceeding has been assigned finds from the petition: (1) The plaintiff has the power of eminent domain; and (2) the taking is necessary to the lawful corporate purposes of the plaintiff, the judge shall entertain suggestions from any party in interest relating to the appointment of appraisers and the judge shall enter an order appointing three disinterested residents of the county in which the petition is filed, at least two of the three of whom shall have experience in the valuation of real estate, to view and appraise the value of the lots and parcels of land found to be necessary, and to determine the damages and compensation to the interested parties resulting from the taking. Such order shall also fix the time for the filing of the appraisers' report at a time not later than 45 days after the entry of such order except for good cause shown, the court may extend the time for filing by a subsequent order. The granting of an order determining that the plaintiff has the power of eminent domain and that the taking is necessary to the lawful corporate purposes of the plaintiff shall not be considered a final order for the purpose of appeal to the supreme court, but an order denying the petition shall be considered such a final order.

Appeals to the supreme court may be taken from any final order under the provisions of this act. Such appeals shall be prosecuted in like manner as other appeals and shall take precedence over other cases, except cases of a like character and other cases in which preference is granted by statute.

History: L. 1963, ch. 234, § 4; L. 1999, ch. 111, § 1; L. 2004, ch. 110, § 6; July 1.



26-505 Same; appraisers' oath, instructions, reports and notification to condemner; notice to interested persons by condemner; fees and expenses.

26-505. Same; appraisers' oath, instructions, reports and notification to condemner; notice to interested persons by condemner; fees and expenses. After such appointment, the appraisers shall take an oath to faithfully discharge their duties as appraisers. The judge shall instruct the appraisers on matters including, but not limited to, the following: (1) That the appraisers are officers of the court and not representatives of the plaintiff or any other party; (2) that the appraisers are to receive instructions only from the judge; (3) the nature of the appraisers' duties and authority; (4) the basis, manner and measure of ascertaining the value of the land taken and damages resulting from such taking; (5) that, except for incidental contact for the purpose of verifying factual information relating to the subject real estate or to discuss scheduling matters, appraisers shall refrain from any ex parte meetings or discussions with representatives of the plaintiff or property owner without first advising the adverse party and providing such party with the opportunity to be present; and (6) that all written material provided to an appraiser or appraisers by a party shall be provided forthwith to the adverse party. The instructions shall be in writing. Upon the completion of the appraisers' work the appraisers shall file the report in the office of the clerk of the district court and shall notify the condemner of such filing. The condemner, within seven days after receiving such notice, shall mail a written notice of the filing of such report to every person who owns any interest in any of the property being taken, if the address of such person is known, and shall file in the office of the clerk of the district court an affidavit showing proof of the mailing of such notice. The fees and expenses of the appraisers shall be determined and assessed by the court against the plaintiff.

History: L. 1963, ch. 234, § 5; L. 1968, ch. 138, § 1; L. 1999, ch. 111, § 2; L. 2006, ch. 192, § 6; L. 2010, ch. 135, § 41; July 1.



26-506 Eminent domain procedure; view of lands by appraisers; hearings, procedure; notice, sufficiency.

26-506. Eminent domain procedure; view of lands by appraisers; hearings, procedure; notice, sufficiency. (a) Notice, time, place and manner of hearing. The appraisers shall, after having been sworn, and instructed by the judge, make an appraisal and assessment of damages, by actual view of the lands to be taken and of the tracts of which the lands are a part, and by hearing of oral or written testimony from the plaintiff and each interested party as named in K.S.A. 26-502, and amendments thereto, appearing in person or by an attorney. Such testimony shall be given at a public hearing held in the county where the action is pending at a time and place fixed by the appraisers. Notice of the hearing shall be mailed at least 14 days in advance thereof to the plaintiff and to each party named in the petition if their address is known or can with reasonable diligence be ascertained, and by one publication in a newspaper of general circulation in each county where the lands are situated at least 14 days in advance of the hearing. In case of failure to meet on the day designated in the notice, the appraisers may meet on the following day without further notice. In case of failure to meet on either of such days, a new notice shall be required. A hearing begun pursuant to proper notice may be continued or adjourned from day to day and from place to place until the hearing with respect to all properties involved in the action has been concluded.

(b) Form of notice. The notice of hearing shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council.

History: L. 1963, ch. 234, § 6; L. 2003, ch. 106, § 1; L. 2006, ch. 62, § 6; L. 2010, ch. 135, § 42; July 1.



26-507 Same; payment of award and vesting of rights; removal of personal property; abandonment.

26-507. Same; payment of award and vesting of rights; removal of personal property; abandonment. (a) Payment of award; vesting of rights. If the plaintiff desires to continue with the proceeding as to particular tracts the plaintiff, within 30 days from the time the appraisers' report is filed, shall pay to the clerk of the district court the amount of the appraisers' award as to those particular tracts and court costs accrued to date, including appraisers' fees. Such payment shall be without prejudice to plaintiff's right to appeal from the appraisers' award. Except as provided further, upon such payment being made, the title, easement or interest appropriated in the land condemned shall thereupon immediately vest in the plaintiff, and it shall be entitled to the immediate possession of the land to the extent necessary for the purpose for which taken and consistent with the title, easement or interest condemned. If such property contains a defendant's personal property, a defendant shall have 14 days from the date such payment is made to the clerk of the district court to remove such personal property from the premises. The plaintiff shall be entitled to all the remedies provided by law for the securing of such possession. The clerk of the district court shall notify the interested parties that the appraisers' award has been paid and that the defendant shall have 14 days from the payment date to remove personal property from the premises.

(b) Abandonment. If the plaintiff does not make the payment prescribed in subsection (a) for any of the tracts described in the petition, within 30 days, from the time the appraisers' report is filed, the condemnation is abandoned as to those tracts, and judgment for costs, including the appraisers' fees together with judgment in favor of the defendant for the reasonable expenses incurred in defense of the action, shall be entered against the plaintiff. After such payment is made by the plaintiff to the clerk of the court, as provided in subsection (a), the proceedings as to those tracts for which payment has been made can only be abandoned by the mutual consent of the plaintiff and the parties interested in the award.

History: L. 1963, ch. 234, § 7; L. 2006, ch. 192, § 12; L. 2010, ch. 135, § 43; July 1.



26-508 Appeal from award; notice to parties affected; perfection of appeal; retroactive application.

26-508. Appeal from award; notice to parties affected; perfection of appeal; retroactive application. (a) If the plaintiff, or any defendant, is dissatisfied with the award of the appraisers, such party, within 30 days after the filing of the appraisers' report, may appeal from the award by filing a written notice of appeal with the clerk of the district court. The appeal shall be deemed perfected upon the filing of the notice of appeal. In the event any parties shall perfect an appeal, copies of such notice of appeal shall be mailed to all parties affected by such appeal, within seven days after the date of the perfection thereof. An appeal by the plaintiff or any defendant shall bring the issue of damages to all interests in the tract before the court for trial de novo. The appeal shall be docketed as a new civil action, the docket fee of a new court action shall be collected and the appeal shall be tried as any other civil action. The only issue to be determined therein shall be the compensation required by K.S.A. 26-513, and amendments thereto.

(b) This section, as amended by this act, shall be construed and applied prospectively, as well as retroactively to July 1, 2003, and shall apply to all eminent domain proceedings pending on or commenced after July 1, 2003.

History: L. 1963, ch. 234, § 8; L. 1968, ch. 138, § 2; L. 2003, ch. 106, § 2; L. 2006, ch. 192, § 13; L. 2010, ch. 135, § 44; July 1.



26-509 Same; assignment for trial on appeal; attorney fees, when.

26-509. Same; assignment for trial on appeal; attorney fees, when. In an action on appeal the court shall assign the case for trial to a jury, or to a master in accordance with K.S.A. 60-253, or acts amendatory thereof or supplemental thereto. Whenever the plaintiff condemner shall appeal the award of court appointed appraisers, and the jury renders a verdict for the landowners in an amount greater than said appraisers' award, the court may allow as court costs an amount to be paid to the landowner's attorney as attorney fees.

History: L. 1963, ch. 234, § 9; L. 1969, ch. 196, § 1; L. 1972, ch. 148, § 1; July 1.



26-510 Appeal from award; notice; withdrawal of payment.

26-510. Appeal from award; notice; withdrawal of payment. (a) The clerk of the district court shall notify the defendants within 14 days that the plaintiff has paid the amount of the appraisers' award pursuant to K.S.A. 26-507, and amendments thereto.

(b) The defendants may by order of the judge and without prejudice to the defendants' right of appeal withdraw the amount paid to the clerk of the court as the defendants' interests are determined by the appraisers' report.

History: L. 1963, ch. 234, § 10; L. 1989, ch. 112, § 1; L. 2010, ch. 135, § 45; July 1.



26-511 Interest on final judgment.

26-511. Interest on final judgment. (a) If the compensation finally awarded on appeal exceeds the amount of money paid to the clerk of the court pursuant to K.S.A. 26-507, the judge shall enter judgment against the plaintiff for the amount of the deficiency, with interest. If the compensation finally awarded on appeal is less than the amount paid to the clerk of the court pursuant to K.S.A. 26-507, the judge shall enter judgment in favor of the plaintiff for the return of the difference, with interest.

(b) If the money paid to the clerk of the court under K.S.A. 26-507 is paid before July 1, 1982, the judgment shall bear interest as follows:

(1) On and after the date of the payment to the clerk and before July 1, 1982, at the rate of 6% per annum; and

(2) on and after July 1, 1982, and until the date the judgment is paid, at the rate provided by K.S.A. 16-204, and amendments thereto.

(c) If the money paid to the clerk of the court under K.S.A. 26-507 is paid on or after July 1, 1982, the judgment shall bear interest, on and after the date of the payment to the clerk and until the date the judgment is paid, at the rate provided by K.S.A. 16-204, and amendments thereto.

History: L. 1963, ch. 234, § 11; L. 1982, ch. 88, § 2; July 1.



26-512 Same; making surveys and location.

26-512. Same; making surveys and location. The prospective condemner or its agents may enter upon the land and make examinations, surveys and maps thereof, and such entry shall constitute no cause of action in favor of the owners of the land, except for actual damages thereto.

History: L. 1963, ch. 234, § 12; Jan. 1, 1964.



26-513 Same; compensation required for taking and damage; determination.

26-513. Same; compensation required for taking and damage; determination. (a) Necessity. Private property shall not be taken or damaged for public use without just compensation.

(b) Taking entire tract. If the entire tract of land or interest in such land is taken, the measure of compensation is the fair market value of the property or interest at the time of the taking.

(c) Partial taking. If only a part of a tract of land or interest is taken, the compensation and measure of damages is the difference between the fair market value of the entire property or interest immediately before the taking, and the value of that portion of the tract or interest remaining immediately after the taking.

(d) Factors to be considered. In ascertaining the amount of compensation and damages, the following nonexclusive list of factors shall be considered if such factors are shown to exist. Such factors are not to be considered as separate items of damages, but are to be considered only as they affect the total compensation and damage under the provisions of subsections (b) and (c) of this section. Such factors are:

(1) The most advantageous use to which the property is reasonably adaptable.

(2) Access to the property remaining.

(3) Appearance of the property remaining, if appearance is an element of value in connection with any use for which the property is reasonably adaptable.

(4) Productivity, convenience, use to be made of the property taken, or use of the property remaining.

(5) View, ventilation and light, to the extent that they are beneficial attributes to the use of which the remaining property is devoted or to which it is reasonably adaptable.

(6) Severance or division of a tract, whether the severance is initial or is in aggravation of a previous severance; changes of grade and loss or impairment of access by means of underpass or overpass incidental to changing the character or design of an existing improvement being considered as in aggravation of a previous severance, if in connection with the taking of additional land and needed to make the change in the improvement.

(7) Loss of trees and shrubbery to the extent that they affect the value of the land taken, and to the extent that their loss impairs the value of the land remaining.

(8) Cost of new fences or loss of fences and the cost of replacing them with fences of like quality, to the extent that such loss affects the value of the property remaining.

(9) Destruction of a legal nonconforming use.

(10) Damage to property abutting on a right-of-way due to change of grade where accompanied by a taking of land.

(11) Proximity of new improvement to improvements remaining on condemnee's land.

(12) Loss of or damage to growing crops.

(13) That the property could be or had been adapted to a use which was profitably carried on.

(14) Cost of new drains or loss of drains and the cost of replacing them with drains of like quality, to the extent that such loss affects the value of the property remaining.

(15) Cost of new private roads or passageways or loss of private roads or passageways and the cost of replacing them with private roads or passageways of like quality, to the extent that such loss affects the value of the property remaining.

(e) Fair market value. "Fair market value" means the amount in terms of money that a well informed buyer is justified in paying and a well informed seller is justified in accepting for property in an open and competitive market, assuming that the parties are acting without undue compulsion. The fair market value shall be determined by use of the comparable sales, cost or capitalization of income appraisal methods or any combination of such methods.

History: L. 1963, ch. 234, § 13; L. 1969, ch. 196, § 2; L. 1999, ch. 111, § 3; Apr. 22.



26-514 Fixing of benefit districts and levying of special tax assessments no part of eminent domain procedure.

26-514. Fixing of benefit districts and levying of special tax assessments no part of eminent domain procedure. In all cases where costs of the improvement are to be paid for, in whole or in part, by fixing benefit districts or by means of apportionment of benefits on all property benefited, the assessments shall be levied and collected as the statutes now authorize, or may hereafter authorize the assessment, levy and collection of the expense of public improvements, but such special assessments shall not be any part of the condemnation proceedings.

History: L. 1963, ch. 234, § 14; Jan. 1, 1964.



26-515 Same; proceedings pending prior to effective date of this act; invalidity of part.

26-515. Same; proceedings pending prior to effective date of this act; invalidity of part. All proceedings or actions under any power of eminent domain pending at the time of the effective date of this act shall be completed in conformity with the laws in effect prior to such date.

If any part or parts of this act shall be held unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this act. The legislature hereby declares that it would have passed the remaining parts of this act if it had known that such part or parts thereof would be declared unconstitutional.

History: L. 1963, ch. 234, § 15; Jan. 1, 1964.



26-516 Same; citation of act.

26-516. Same; citation of act. This act may be cited as the "eminent domain procedure act."

History: L. 1963, ch. 234, § 16; Jan. 1, 1964.



26-517 Dispute among parties as to division of award or amount of judgment; determination by court.

26-517. Dispute among parties as to division of award or amount of judgment; determination by court. In any action involving the condemnation of real property in which there is a dispute among the parties in interest as to the division of the amount of the appraisers' award or the amount of the final judgment, the district court shall, upon motion by any such party in interest, determine the final distribution of the amount of the appraisers' award or the amount of the final judgment.

History: L. 1969, ch. 196, § 3; July 1.



26-518 Acquisition of real property; duties of condemning authority.

26-518. Acquisition of real property; duties of condemning authority. Whenever federal funding is not involved, and real property is acquired by any condemning authority through negotiation in advance of a condemnation action or through a condemnation action, and which acquisition will result in the displacement of any person, the condemning authority shall:

(a) Provide the displaced person, as defined in the federal uniform relocation assistance and real property acquisition policies act of 1970, fair and reasonable relocation payments and assistance to or for displaced persons.

(b) Fair and reasonable relocation payments and assistance to or for displaced persons as provided under sections 202, 203 and 204 of the federal uniform relocation assistance and real property acquisition policies act of 1970, and amendments thereto, shall be deemed fair and reasonable relocation payments and assistance pursuant to this section.

(c) Nothing in this section shall preclude the voluntary negotiation of fair and reasonable relocation payments and assistance between the displaced person and condemning authority. If such negotiations lead to agreement between the displaced person and the condemning authority, that agreement shall be deemed fair and reasonable.

History: L. 2003, ch. 106, § 4; July 1.



26-519 Severability.

26-519. Severability. The provisions of K.S.A. 12-1773, 19-101a, 26-501, 26-505 and 26-507 and K.S.A. 2016 Supp. 26-501a and 26-501b are expressly declared to be nonseverable. If any provision of K.S.A. 12-1773, 19-101a, 26-501, 26-501a, 26-501b, 26-505 and 26-507 is held to be invalid or unconstitutional, the entirety of such sections shall be null and void.

History: L. 2006, ch. 192, § 14; May 25.






Article 6 LIMITATIONS ON RIGHT OF EMINENT DOMAIN

26-601 Limitations on right of eminent domain by Cowley county.

26-601. Limitations on right of eminent domain by Cowley county. Cowley county may not exercise the right of eminent domain to appropriate any land or site for which at least one of the purposes is a recreational-use purpose or if such county exercises the right of eminent domain to appropriate land or site, there shall be no private development on such land or site for a period of 30 years after such appropriation of land. Cowley county may not exercise the right of eminent domain to appropriate any land or site prior to a showing that all required state and federal permits to use or develop such land or site in the manner specified by the county have been obtained.

History: L. 2004, ch. 110, § 4; Apr. 22.









Chapter 27 FEDERAL JURISDICTION

Article 1 FEDERAL PROPERTY

27-101 Consent given to United States to acquire land; limitations.

27-101. Consent given to United States to acquire land; limitations. (a) The consent of the state of Kansas is hereby given in accordance with the provisions of section 8 of Article I of the constitution of the United States, to the acquisition by the United States by purchase, condemnation or otherwise, of any land in the state of Kansas, which may hereafter be required for custom houses, courthouses, post offices, national cemeteries, arsenals, veterans administration hospitals or centers or other military purposes, and to the acquisition of a tract or contiguous tracts of land the total of which does not exceed eighty (80) acres in area for any other purpose of the government of the United States.

(b) No tract or contiguous tracts of land the total of which exceeds eighty (80) acres in area may be acquired by the United States for a purpose not specifically authorized under subsection (a) of this section by condemnation or by exercise of a right of first refusal unless consent thereto is granted by concurrent resolution of the legislature of the state of Kansas receiving the affirmative vote of a majority of the members of each house of the legislature then elected (or appointed) and qualified.

History: L. 1927, ch. 206, § 1; L. 1980, ch. 116, § 1; April 19.



27-102 Jurisdiction.

27-102. Jurisdiction. That exclusive jurisdiction over and within any lands so acquired by the United States shall be, and the same is hereby, ceded to the United States, for all purposes; saving, however, to the state of Kansas the right to serve therein any civil or criminal process issued under the authority of the state, in any action on account of rights acquired, obligations incurred or crimes committed in said state, but outside the boundaries of such land; and saving further to said state the right to tax the property and franchises of any railroad, bridge or other corporations within the boundaries of such lands; but the jurisdiction hereby ceded shall not continue after the United States shall cease to own said lands.

History: L. 1927, ch. 206, § 2; March 17.



27-102b Taxing certain property upon military reservations.

27-102b. Taxing certain property upon military reservations. The property of any private corporation engaged in the business of owning or operating housing projects upon United States military reservations in this state shall be assessed and taxed annually, and the county in which the housing project lies geographically as determined by the descriptions set out in chapter 18 of the Kansas Statutes Annotated shall have jurisdiction over such housing projects for the purposes of taxation.

History: L. 1951, ch. 506, § 1; Feb. 28.



27-102c Same; property declared personalty; collection.

27-102c. Same; property declared personalty; collection. For the purposes of valuation and taxation, all buildings, fixtures and improvements of such housing projects on such military reservations are hereby declared to be personal property and shall be assessed and taxed as such, and the taxes imposed on such buildings, fixtures and improvements shall be collected by levy and sale of the interest of such owner, in the same manner as provided in other cases for the collection of taxes on personal property.

History: L. 1951, ch. 506, § 2; Feb. 28.



27-103 Fort Hays military reservation.

27-103. Fort Hays military reservation. Laws 1876, chapter 87, § 1, included by reference. [The title of the act reads as follows: "An act to cede jurisdiction to the United States over the territory of the Fort Hays military reservation." The reservation has since been receded to the state and accepted by the state for the purpose of establishing an agricultural experiment station and a branch of the then state normal school "and a public park" by L. 1901, ch. 421. See "state institutions."]

History: R.S. 1923, 27-103.



27-104 Fort Leavenworth reservation.

27-104. Fort Leavenworth reservation. Laws 1875, chapter 66, section 1, included by reference. [The title to the act is as follows: "An act to cede jurisdiction to the United States over the territory of the Fort Leavenworth military reservation." The general provisions of the act are covered by the first section of this article.]

History: R.S. 1923, 27-104.



27-105 Fort Riley military reservation.

27-105. Fort Riley military reservation. Laws 1889, chapter 150, section 1, included by reference. [The title to the act is as follows: "An act to cede jurisdiction to the United States over the territory of the Fort Riley military reservation." The general provisions of the act are covered by the first section of this article.]

History: R.S. 1923, 27-105.



27-106 Federal improvements at Fort Scott.

27-106. Federal improvements at Fort Scott. Laws 1885, chapter 135, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over any lots and grounds which may be selected as a site for federal buildings in the city of Fort Scott, Kansas."]

History: R.S. 1923, 27-106.



27-107 Haskell institute at Lawrence.

27-107. Haskell institute at Lawrence. Laws 1889, chapter 155, section 1, included by reference. [The title to the act is as follows: "An act relating to the purchase by the United States of America of a site for the Haskell Institute and Industrial School, and giving the consent of the state of Kansas to such purchase, and ratifying the purchase of the same."]

History: R.S. 1923, 27-107.



27-107a Haskell institute; concurrent jurisdiction of state.

27-107a. Haskell institute; concurrent jurisdiction of state. The state of Kansas hereby accepts concurrent jurisdiction over the site of Haskell institute in the city of Lawrence which was retroceded to the state of Kansas by public law 89-442 of the United States.

History: L. 1967, ch. 212, § 1; Feb. 27.



27-108 Federal buildings in city of Leavenworth.

27-108. Federal buildings in city of Leavenworth. Laws 1883, chapter 43, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over any lots and grounds which may be selected as a site for federal buildings in Leavenworth city, Kansas."]

History: R.S. 1923, 27-108.



27-109 Federal improvements in Salina.

27-109. Federal improvements in Salina. Laws 1889, chapter 105, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over any lots and grounds which may be selected as a site for federal buildings in the city of Salina, Kansas."]

History: R.S. 1923, 27-109.



27-110 National Military Home.

27-110. National Military Home. Laws 1885, chapter 136, section 1, included by reference. [Cedes jurisdiction to federal government over territory included within the limits of the "Western Branch Soldiers' Home for Disabled Volunteer Soldiers" in Leavenworth county, now known as the National Military Home.]

History: R.S. 1923, 27-110.



27-111 Federal improvement in Wichita.

27-111. Federal improvement in Wichita. Laws 1886, chapter 122, section 1, included by reference. [The title to the act is as follows: "An act ceding jurisdiction to the United States over lots G, H, I, J, K and L, Market street, Griffinstine's reserve in Griffinstine's addition to the city of Wichita, Kansas, as a site for federal buildings."]

History: R.S. 1923, 27-111.



27-112 Federal improvements in Atchison.

27-112. Federal improvements in Atchison. Laws 1891, chapter 72, section 1, included by reference. [Act cedes federal jurisdiction over lots 8, 9, and 10 in block 41 at northeast corner of Kansas avenue and Seventh street, city of Atchison.]

History: R.S. 1923, 27-112.



27-113 Land for Indian school purposes.

27-113. Land for Indian school purposes. Laws 1891, chapter 82, section 1, included by reference. [Consent to purchase of land "heretofore or hereafter made" by United States for Indian school purposes.]

History: R.S. 1923, 27-113.



27-114 Acquisition of land in Emporia by United States government.

27-114. Acquisition of land in Emporia by United States government. Laws 1893, chapter 58, included by reference. [Cedes to federal government upon purchase or condemnation "any land in the city of Emporia," with usual restrictions.]

History: R.S. 1923, 27-114.



27-115 Consent given to acquire property under the federal migratory bird conservation act (45 Stat. 1222 to 1226; 16 U.S.C.A. §§ 715 to 715r).

27-115. Consent given to acquire property under the federal migratory bird conservation act (45 Stat. 1222 to 1226; 16 U.S.C.A. §§ 715 to 715r). Consent of the state of Kansas is hereby given to the acquisition by the United States, by purchase, gift, devise or lease, of such areas of land or water, or of land and water, in said state of Kansas, as the United States may deem necessary for the establishment of migratory bird reservations in accordance with the act of congress approved February 18, 1929, entitled "An act to more effectively meet the obligations of the United States under the migratory bird treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement, and for other purposes"; reserving, however, to the state of Kansas full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance and protection and control thereof by the United States under the terms of said act of congress.

History: L. 1929, ch. 180, § 1; March 1.



27-116 Roads within boundaries of lands acquired for military or naval purposes not abandoned or vacated; reopening, when.

27-116. Roads within boundaries of lands acquired for military or naval purposes not abandoned or vacated; reopening, when. That where the United States government shall acquire or has acquired, after December 7, 1941, by purchase, gift or condemnation any lands in this state for military or naval purposes and within the boundaries of the lands so acquired there are located county or township roads and some or all of such roads are closed to public travel, the closing of such roads and the closing of extensions of such roads lying outside said boundaries which connect with other township or county roads or state highways shall not be construed to be or constitute an abandonment or vacation of such roads or extensions. Whenever the United States government no longer uses the lands so acquired for military or naval purposes, the board of county commissioners or township board, as the case may be, may by resolution open said roads and extensions and no condemnation or other proceedings shall be necessary to reopen the same.

History: L. 1943, ch. 242, § 1; June 28.



27-117 Lands acquired for flood control; distribution of lease moneys.

27-117. Lands acquired for flood control; distribution of lease moneys. (a) All moneys paid to the state of Kansas by the United States representing the state's share of moneys received by the United States from the leasing of lands acquired by the United States for flood control purposes, and as provided by section 7, chapter 377, of the acts of congress of 1941 (33 U.S.C. § 701c), and similar acts, shall be paid by the state treasurer to the treasurer of each county in which such leased lands are located to be used for the benefit of public schools, public roads and to defray a part of the expenses of county government as herein provided. The county treasurer shall divide such moneys among the school districts and townships having lands located within the federal flood control projects and the county on the basis of 60% thereof to the school districts, 30% to the county and 10% to the townships. The county's share shall be credited to the county general fund and shall be used to defray a part of the expenses of county government properly payable from such fund. Except as provided by subsection (b), the township's share shall be payable to the townships in proportion to the land area of each located within the project, and shall be used for road purposes. In counties operating under the county unit system, all money for road purposes shall be paid to the county road fund. The school district's share shall be payable to the school districts in proportion to the land area of each such district located within the project, and shall be used for school purposes. It shall be the duty of the county clerk of each county immediately upon the taking effect of this act and from time to time thereafter as new lands of the county are made a part of any federal flood control project and leased by the United States to certify to the director of accounts and reports the total leased acreage of such lands in the county.

(b) In any township in which there are no roads maintained by such township in the area located within the flood control project area, the township board, pursuant to a resolution adopted by the board, may transfer a portion of its share of money received pursuant to subsection (a) to the governing body of any drainage district or districts located within the flood control project area in such township. The amount of money transferred to drainage districts shall be payable to the drainage districts in an amount equal to the proportion of land area of each drainage district within the project area, and shall be used for drainage district purposes.

(c) The state treasurer promptly shall pay out such funds held by the treasurer as herein provided, and such funds hereafter received by the state shall be paid over to the counties within 60 days after the same are received. The director of accounts and reports is authorized and directed to draw warrants upon the state treasurer and against such funds upon vouchers duly itemized and verified by the director of accounts and reports, and all such funds are hereby appropriated and made available for the purposes stated in this section.

History: L. 1945, ch. 174, § 1; L. 1957, ch. 237, § 1; L. 1994, ch. 80, § 1; July 1.



27-118 Mineral lease fund distribution.

27-118. Mineral lease fund distribution. All moneys received by the state of Kansas from the United States under the mineral leasing act as the state's share shall be deposited in the state treasury by the state treasurer, and 50% of all such moneys shall be credited to the state general fund, and the remaining 50% shall be credited to the abandoned oil and gas well fund established by K.S.A. 2000 Supp. 55-192.

History: L. 1953, ch. 25, § 1; L. 1970, ch. 397, § 1; L. 1974, ch. 295, § 1; L. 1976, ch. 311, § 3; L. 1996, ch. 263, § 4; July 1.



27-119 Taylor grazing fund; distribution to counties.

27-119. Taylor grazing fund; distribution to counties. All moneys heretofore or hereafter paid to the state treasurer in accordance with the provisions of the Taylor grazing act of 1934 as amended (48 Stat. 1269; 49 Stat. 1976) shall be credited to the Taylor grazing fund and shall be distributed by said treasurer in such amounts and to such counties as the United States department of the interior shall designate. Upon making such disbursements and payments, the state treasurer shall notify the director of accounts and reports who shall make the proper entries on the records in his office to show the disbursements and payments. Upon receipt of said moneys, the county treasurers shall credit the same to the general fund of their respective counties.

History: L. 1957, ch. 45, § 1; June 29.



27-120 Concurrent jurisdiction over crimes and offenses in national parks ceded to United States.

27-120. Concurrent jurisdiction over crimes and offenses in national parks ceded to United States. Concurrent legislative jurisdiction over crimes and offenses under the laws of the state of Kansas is ceded to the United States over and within all lands dedicated to national park purposes in the following tracts:

(a) Fort Scott National Historic Site;

(b) Fort Larned National Historic Site;

(c) Nicodemus National Historical Site;

(d) Tallgrass Prairie National Preserve;

(e) Brown vs. Board of Education National Historic Site.

History: L. 1985, ch. 126, § 1; L. 2007, ch. 37, § 1; July 1.



27-121 Same; concurrent jurisdiction vested and continued.

27-121. Same; concurrent jurisdiction vested and continued. The concurrent jurisdiction ceded by K.S.A. 27-120 is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to national park purposes.

History: L. 1985, ch. 126, § 2; July 1.



27-122 Same; powers of governor in the cession.

27-122. Same; powers of governor in the cession. The governor is hereby authorized and empowered to execute all proper conveyances in the cession herein granted, upon request of the United States by and through its appropriate officials.

History: L. 1985, ch. 126, § 3; July 1.



27-123 Same; state retention of concurrent jurisdiction.

27-123. Same; state retention of concurrent jurisdiction. The state of Kansas retains concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by this act.

History: L. 1985, ch. 126, § 4; July 1.






Article 2 PAYMENTS IN LIEU OF TAXES

27-201 Definitions.

27-201. Definitions. The following definitions shall be applied to the terms used in this act: (1) "Agreement" shall mean "contract" and shall include renewals and alterations of a contract. (2) "Political subdivision" shall mean any agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied. (3) "Services" shall mean such public and municipal functions as are performed for property in, and for persons residing within, a political subdivision. (4) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision, and shall include the persons inhabiting such projects. (5) "Governing body" shall mean the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested.

History: L. 1941, ch. 202, § 1; April 12.



27-202 Requests of and agreements with United States.

27-202. Requests of and agreements with United States. The board of county commissioners of any county in this state is hereby authorized and empowered (a) to make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or co-extensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay, and (b) to enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project, and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes.

History: L. 1941, ch. 202, § 2; April 12.



27-203 Terms of agreements; notice to subdivision.

27-203. Terms of agreements; notice to subdivision. Each agreement entered into pursuant to K.S.A. 27-202 shall contain the names of the political subdivisions in whose behalf it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The board of county commissioners shall immediately notify each political subdivision in whose behalf an agreement is entered into of the consummation thereof.

History: L. 1941, ch. 202, § 3; April 12.



27-204 Copy of agreement filed; bill to United States; receipt.

27-204. Copy of agreement filed; bill to United States; receipt. The board of county commissioners shall file one copy of any agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. Whenever such payment is received, the county treasurer shall issue a receipt therefor in the name of the county.

History: L. 1941, ch. 202, § 4; April 12.



27-205 Payment to subdivisions; refunds to United States, when.

27-205. Payment to subdivisions; refunds to United States, when. Immediately after receiving a payment in lieu of taxes, the county treasurer shall, without any deduction, apportion and pay it to the several political subdivisions in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds. The acceptance by the governing body of a political subdivision of its share of a payment in lieu of taxes shall be construed as an approval of the agreement under which the payment was received. If any governing body shall refuse to accept a political subdivision's share of a payment in lieu of taxes, the county treasurer shall refund the same, without any deduction, to the United States.

History: L. 1941, ch. 202, § 5; April 12.



27-206 Agreements by subdivisions with United States.

27-206. Agreements by subdivisions with United States. If the United States declines to deal with a board of county commissioners with respect to any political subdivision whose jurisdictional limits are within or co-extensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie within more than one county, that political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay. Such political subdivision is hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.

History: L. 1941, ch. 202, § 6; April 12.



27-207 Payments based on estimated costs of services.

27-207. Payments based on estimated costs of services. The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by the political subdivision from such project, but shall not be in excess of the taxes which would result to the political subdivision for said period if the real property of the project within the political subdivision were taxable.

History: L. 1941, ch. 202, § 7; April 12.



27-208 Disposition of moneys.

27-208. Disposition of moneys. All money received by a political subdivision pursuant to K.S.A. 27-205 or 27-206 shall be deposited in such fund or funds as may be designated in the agreement: Provided, however, That if the agreement does not make such designation, the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

History: L. 1941, ch. 202, § 8; April 12.



27-209 Duty to furnish services in absence of agreement; property affected by act.

27-209. Duty to furnish services in absence of agreement; property affected by act. No provision of this act shall be construed to relieve any political subdivision of this state, in the absence of an agreement for payment of sums in lieu of taxes by the United States, as provided in this act, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and to persons residing within, the political subdivision without a payment of sums in lieu of taxes. No such agreement shall be made as to any property unless such property is not subject to ad valorem taxation.

History: L. 1941, ch. 202, § 9; April 12.






Article 3 SURPLUS PROPERTY OF FEDERAL AGENCIES

27-311 Federal surplus property program; administration by secretary of administration; powers and duties; rules and regulations.

27-311. Federal surplus property program; administration by secretary of administration; powers and duties; rules and regulations. (a) The secretary of administration shall be responsible for the administration of K.S.A. 27-311 et seq., and amendments thereto. The secretary of administration or the secretary's designee is authorized to do the following:

(1) To acquire from the United States of America under and in conformance with the provisions of the federal property and administrative services act of 1949, as amended, hereinafter referred to as the "act," such property, including equipment, materials and books, or other supplies under the control of any department or agency of the United States of America as may be usable and necessary for the purposes of education, public health, or civil defense, or for research for any such purpose, and for such other purposes as may now or hereafter be authorized by the act;

(2) to warehouse such property; and

(3) to distribute such property within the state to one or more of the following entities:

(A) Tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges or universities within the state;

(B) other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges or universities that have been held exempt from taxation under section 501 (c) (3) of the United States internal revenue code of 1954;

(C) civil defense organizations of the state or political subdivisions or instrumentalities thereof that are established pursuant to state law; or

(D) such other types of institutions or activities as may now be or hereafter become eligible under federal law to acquire such property.

(b) The secretary of administration or the secretary's designee is authorized to receive applications from eligible institutions for the acquisition of federal surplus real property, investigate the applications, obtain comments regarding the applications from the appropriate health or educational authorities of the state, make recommendations regarding the need of such applicant for the property, the merits of its proposed program of utilization and the suitability of the property for such purposes, and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under section 203 (k) of the act.

(c) The secretary of administration may adopt rules and regulations for the administration of this act and to assure maximum utilization by and benefit to health and educational institutions within the state from property distributed under this act.

(d) The secretary of administration or the secretary's designee is authorized to take the following actions:

(1) Make certifications, take actions, make expenditures and enter into contracts, agreements and undertakings for and in the name of the state, including cooperative agreements with any federal agencies providing for utilization by and exchange between them of property, facilities, personnel and services;

(2) require reports and make investigations as may be required by law or regulation of the United States of America in connection with the disposal of real property; and

(3) receive, warehouse and distribute personal property received by the secretary of administration or the secretary's designee from the United States of America.

(e) The secretary of administration or the secretary's designee is authorized to do the following:

(1) Act as a clearinghouse of information regarding federal surplus property for the public and private nonprofit institutions and agencies referred to in subsection (a) of this section and other institutions eligible to acquire federal surplus real property;

(2) locate both real and personal property available for acquisition from the United States of America;

(3) ascertain the terms and conditions under which such property may be obtained;

(4) receive requests for federal surplus property from the above mentioned institutions and agencies;

(5) transmit to them all available information in reference to such property; and

(6) aid and assist such institutions and agencies in every way possible in the acquisitions or transactions hereunder.

(f) The secretary of administration shall cooperate to the fullest extent consistent with the provisions of the act, shall cooperate with the departments or agencies of the United States of America, shall file a state plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards of the department of health, education and welfare and of the federal civil defense administration, shall make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require and shall comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use or accounting for any property that is donated to the state.

History: L. 1957, ch. 238, § 2; L. 1972, ch. 332, § 41; L. 1976, ch. 387, § 2; L. 1986, ch. 327, § 2; L. 2004, ch. 121, § 2; July 1.



27-313 Charges and fees for administration of act; limitations.

27-313. Charges and fees for administration of act; limitations. The surplus property officer shall make charges or assess fees for financing the administration of this act. Any charges made or fees assessed by the surplus property officer for the acquisition, warehousing, distribution, or transfer of any property of the United States of America for purposes of education, public health, or civil defense, or for research for any such purpose, or for any other purpose which may now be or hereafter become eligible under the act, shall be limited to those reasonably related to the costs of administration of this act and the cost of care and handling in respect to its acquisition, receipt, warehousing, distribution or transfer by the surplus property officer, and, in the case of real property, such charges and fees shall be limited to the reasonable administrative costs of the surplus property officer incurred in effecting transfer.

History: L. 1957, ch. 238, § 4; L. 1972, ch. 332, § 42; L. 1976, ch. 387, § 3; July 1.



27-314 Funds remitted to treasurer; authority to draw warrants upon funds; transfer of moneys in the federal surplus property fund to funds designated by secretary of administration.

27-314. Funds remitted to treasurer; authority to draw warrants upon funds; transfer of moneys in the federal surplus property fund to funds designated by secretary of administration. (a) All funds received under the provisions of this act and amendments thereto shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of one or more funds designated by the secretary of administration for that purpose and in which the funds are not commingled with funds relating to any other programs or purposes.

(b) The director of accounts and reports may draw warrants upon those funds designated by the secretary of administration under subsection (a), in accordance with vouchers approved by the secretary of administration or the secretary's designee.

(c) On the effective date of this act, the director of accounts and reports is directed to transfer any moneys in the federal surplus property fund to one or more funds designated by the secretary of administration under subsection (a). On the effective date of this act, all liabilities of the federal surplus property fund existing prior to the effective date of this act are hereby imposed on one or more funds designated by the secretary of administration under subsection (a). The federal surplus property fund is hereby abolished.

History: L. 1957, ch. 238, § 5; L. 1972, ch. 332, § 43; L. 1976, ch. 387, § 4; L. 1986, ch. 327, § 3; L. 2004, ch. 121, § 3; July 1.



27-315 Surplus property and public airport authority act; title.

27-315. Surplus property and public airport authority act; title. This act shall be known as the surplus property and public airport authority act.

History: L. 1965, ch. 117, § 1; April 16.



27-316 Same; purpose; creation of separate authority authorized.

27-316. Same; purpose; creation of separate authority authorized. It is hereby declared to be the policy of the state that to promote the public interest, economy, health, safety, education and general welfare of the cities to which the provisions of this act may be applicable and of the residents and property owners therein that the people be empowered to acquire, own, maintain, operate, improve and dispose of surplus real or personal properties of the United States, the state of Kansas, any political subdivision thereof or any municipality therein, within or without the cities to which the provisions of this act may be applicable, including, but not limited to, property which may be essential, suitable or desirable for the development, improvement, operation or maintenance of a public airport. Because of the unique problems which exist relative thereto, the creation of an authority separate and distinct from such cities and the counties in which such cities are located is necessary.

History: L. 1965, ch. 117, § 2; April 16.



27-317 Same; application to certain cities.

27-317. Same; application to certain cities. This act shall apply to any city which has or shall hereafter acquire an air base which has been or shall hereafter be declared surplus by the United States or any of its agencies.

History: L. 1965, ch. 117, § 3; L. 1972, ch. 149, § 1; L. 1978, ch. 148, § 11; April 20.



27-318 Same; definitions.

27-318. Same; definitions. As used in this act:

(a) "City" means a city to which this act applies as provided in K.S.A. 27-317, which establishes and creates an authority pursuant to this act.

(b) "Authority" means a surplus property and public airport authority created pursuant to this act.

(c) "Property" means any interest in any real or personal property within or without the city acquired by said city or available for acquisition by the authority from:

(1) The United States or any of its agencies pursuant to the federal property and administrative services act of 1949, as amended, the surplus property act of 1944, as amended, the federal airport act of 1946, as amended, and any other federal law relating to disposition of property owned or held by the United States or any of its agencies;

(2) The state of Kansas, any political subdivision thereof, or any municipality therein under the provisions of any applicable statutes of the state of Kansas or municipal ordinances; or

(3) Any other source authorized by this act.

(d) "Public airport" means a public airport as defined in the federal airport act of 1946, as amended, and shall include such property which in the determination of the administrator of the federal aviation agency is essential, suitable or desirable for the development, improvement, operation or maintenance of such public airport or reasonably necessary to fulfill the immediate and foreseeable future requirements of such public airport for the development, improvement, operation or maintenance of such public airport, including property needed to develop sources of revenue from nonaviation businesses at such public airport.

(e) "Board of directors" means the board of directors of the authority.

(f) "Director" means a member of the board of directors of the authority.

(g) "Employee" means an employee of the authority created by a city pursuant to the act of which this section is amendatory.

History: L. 1965, ch. 117, § 4; L. 1978, ch. 148, § 12; L. 1979, ch. 114, § 1; April 27.



27-319 Ordinance for creation; public corporation; rights and immunities; tax exemptions; control; board of directors, appointment, terms, vacancies; expenses; transfer of property of city to authority.

27-319. Ordinance for creation; public corporation; rights and immunities; tax exemptions; control; board of directors, appointment, terms, vacancies; expenses; transfer of property of city to authority. (a) The governing body of any city to which this act applies is hereby authorized to establish and create, by adoption of an appropriate ordinance citing this act, an authority as herein provided to acquire, own, maintain, operate, improve, develop, lease and dispose of property in furtherance of the provisions of this act. An authority created hereunder shall have all of the powers, and only the powers, prescribed by this act. Such authority shall be a body corporate and politic constituting a public corporation and a tax-supported institution, agency and organization. Except as provided in subsection (b), such authority shall have the same immunities and exemptions from the payment of costs, damages, charges, taxes and fees as are granted to the city. Such authority shall be managed and controlled by a board of directors consisting of five directors to be appointed by the governing body of the city. The original board of directors of the authority shall be appointed at the time of the creation of the authority. One of such directors shall be appointed for a term of three years, two for a term of two years and two for a term of one year, with the term of office of each such director to commence on the date of appointment. Each of the directors shall serve until the expiration of such person's term and until a successor is appointed. The governing body of the city shall appoint successors to the original and succeeding directors as the respective term of each expires, each of whom shall serve for a term of three years and until a successor is appointed. No director shall serve as a director for more than eight consecutive years. Vacancies shall be filled for unexpired terms. Any director may be removed by a majority vote of the governing body of the city from office for reasonable cause. The directors shall not be compensated for services rendered as such directors but shall be reimbursed in carrying out their duties as such directors.

(b) (1) For all taxable years commencing after December 31, 1988, the Salina airport authority shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state on property owned by it prior to and on January 1, 1989, and which is located within the corporate limits of the city creating the authority. All property taxes, including any penalties and interest accrued thereon, imposed upon any property herein described for all taxable years commencing prior to January 1, 1989, are hereby declared to be cancelled.

(2) For all taxable years commencing after December 31, 1991, the Pratt airport authority shall be exempt from the payment of ad valorem taxes levied by the state and any other political or taxing subdivision of the state on property owned by it prior to and on January 1, 1992, and which is located within the corporate limits of the city creating the authority. All property taxes, including any penalties and interest accrued thereon, imposed upon any property herein described for all taxable years commencing prior to January 1, 1992, are hereby declared to be cancelled.

(c) Upon the creation of an authority hereunder, the governing body of the city shall transfer all property and any funds belonging to the city or to which the city may be entitled, which are to be used for or are necessary for the operation of a public airport, to the authority created hereunder.

History: L. 1965, ch. 117, § 5; L. 1970, ch. 366, § 17; L. 1978, ch. 148, § 13; L. 1989, ch. 113, § 1; L. 1992, ch. 171, § 2; July 1.



27-320 Same; perpetual succession; powers of authority.

27-320. Same; perpetual succession; powers of authority. The authority shall have perpetual succession subject to the power of the city to dissolve the same in the time and manner provided in K.S.A. 27-325, and shall have the power:

(a) To adopt, alter and use corporate seal;

(b) To sue and be sued, to prosecute and to defend any action in any court of competent jurisdiction;

(c) To receive, purchase, lease, obtain option upon, acquire by contract or grant, or otherwise acquire, to own, hold, maintain, operate, improve, subdivide, lease, lease for oil and gas purposes and develop, and to sell, convey, lease, exchange, transfer, assign, grant option with respect to, mortgage or otherwise dispose of property;

(d) To enter into contracts to carry out the purposes of the authority and to execute contracts and other instruments necessary or convenient to the exercise of any of the powers of the authority;

(e) To acquire, hold and dispose of property without regard to the provisions of any other laws governing the acquisition, holding and disposition of public property and public funds by cities and their agencies;

(f) To adopt, amend and repeal bylaws, rules and regulations not inconsistent with this act governing the manner in which the powers and purposes of the authority shall be carried out and effected: Provided, however, The same shall become effective upon ratification of the governing body of the city;

(g) To select, appoint, employ, discharge or remove such officers, agents, counsel and employees as may be required to carry out and effect the powers and purposes of the authority and to determine their qualifications, duties and compensation;

(h) To borrow money and pledge, mortgage or otherwise hypothecate property and revenues as security therefor;

(i) To contract with the United States or any of its agencies, the state of Kansas, any political subdivision thereof and any municipality therein with respect to the terms on which the authority may agree to purchase or receive property, including, but not limited to, provisions for the purchase of property over a period of years, for payment of the purchase price or installments thereof in the manner and to the extent required, and for pledge of all revenues and income received from the sale or operation of said property after providing for administration, maintenance and operation costs, to payment of the principal of the purchase price and interest thereon or of any bond issued by the authority therefor;

(j) To enter into agreements with the city or others for the furnishing of any utilities, facilities and services owned, maintained, furnished or conducted by the city on such terms and conditions and for such considerations as may be agreed upon between the city or others and the authority;

(k) To distribute to the city any funds not necessary for the proper conduct of the affairs of the authority.

History: L. 1965, ch. 117, § 6; April 16.



27-321 Same; power of city to establish and create; boundaries of authority; annexation, effect on bonded debt; rights of city and authority.

27-321. Same; power of city to establish and create; boundaries of authority; annexation, effect on bonded debt; rights of city and authority. This act shall empower any city to which this act applies to establish and create an authority, and shall empower such city and such authority to exercise the powers herein granted, and no action, proceeding or election, other than the adoption of the ordinance referred to in K.S.A. 27-319, shall be required prior to the establishment and creation of such authority or to authorize the exercise of any of the powers herein granted, any provisions of the laws of the state or of any city charter or ordinances to the contrary notwithstanding. The boundaries of any such authority shall be commensurate with the boundaries of the property acquired by the authority and the property so acquired need not be in a single contiguous area. All or any part of the real estate constituting a part of the property located within the boundaries of the authority may be annexed and taken within the corporate limits of the city in the same manner and to the same extent as any other real estate which is not owned or controlled by the city and any such real estate so annexed and taken within the corporate limits of the city shall be exempt from any bond indebtedness of the city incurred prior to the date of such annexation, and the city may exempt such real estate from any city taxes which the governing body of the city shall determine. A city which establishes and creates an authority under the provisions of this act and the authority created by such city shall have the same rights, privileges and immunities with respect to property located outside the municipal limits of such city as now exist for any property located within the limits of such municipality, including the right of eminent domain: Provided, That the right of eminent domain shall be exercised only by the authority with the approval of the governing body of the city in order to acquire property or an interest in or through air space which is essential, suitable or desirable for the development, improvement, operation or maintenance of a public airport. Such city shall also have the right to transfer and convey to such authority, without consideration, any public airport owned by such city.

History: L. 1965, ch. 117, § 7; April 16.



27-322 Tax levies by authority; approval by city; exceptions.

27-322. Tax levies by authority; approval by city; exceptions. (a) Except as provided in subsection (b), with the consent of the governing body of the city, the authority may annually levy a tax not to exceed three mills on each dollar of the assessed tangible valuation of the property of the city for the furtherance of the purposes of the authority, to be levied and collected in like manner with other taxes, which levy the board of directors shall, on or before August 25, of each year, certify to the county clerk who is hereby authorized and required to place the same on the tax roll of said county to be collected by the treasurer of said county and paid over by him or her to the board of directors of the authority.

(b) In addition to the levy authorized in subsection (a), if the authority is required to provide matching funds in order to qualify for any federal or state grant relating to the development, improvement, operation or maintenance of the public airport, and such funds are not otherwise available from revenues of the airport facility, the authority may levy a tax not to exceed one mill upon each dollar of the assessed tangible valuation of the property of the city to be levied and collected in the same manner as provided for in subsection (a) except that such levy shall be made without the consent of the governing body of the city.

Before any levy is made pursuant to this subsection, the board of directors of the authority shall publish a notice of their intention to make such additional levy once each week for two consecutive weeks in the official newspaper of the city. If within 30 days next following the last publication of the notice a petition signed by not less than 5% of the qualified electors of the city requesting an election on the question of levying the additional mill authorized by this subsection is filed with the city clerk, an election on the question shall be noticed, called and held in the manner prescribed under the general bond law. If a majority of the qualified electors of the city voting at such election vote "no" on the question of levying the additional mill, no levy shall be made under this subsection.

(c) The authority shall be exempt from the provisions of the budget laws of the state.

History: L. 1965, ch. 117, § 8; L. 1978, ch. 148, § 14; L. 1979, ch. 114, § 2; L. 1990, ch. 66, § 39; May 31.



27-323 Same; general obligation bonds; approval by city; election, when; conditions; tax levy; revenue bonds, conditions, restrictions and limitations; no-fund warrants; state or municipality not liable for obligations of authority.

27-323. Same; general obligation bonds; approval by city; election, when; conditions; tax levy; revenue bonds, conditions, restrictions and limitations; no-fund warrants; state or municipality not liable for obligations of authority. The authority shall have power to issue its own general obligation bonds, revenue bonds, industrial revenue bonds, and no-fund warrants as provided by this section:

(a) If the authority desires to issue its general obligation bonds, the board of directors of the authority shall adopt a resolution setting forth the principal amounts of bonds proposed to be issued and the purpose for which the bonds are to be issued, and shall forward a copy of such resolution to the mayor of the city. The mayor shall present such resolution to the governing body of the city for its approval or disapproval. If the governing body of the city, by appropriate ordinance, disapproves the resolution of the authority, no further action shall be taken by the authority on the basis of the resolution. If the governing body of the city, by appropriate ordinance, unconditionally approves the resolution of the authority, the governing body of the authority may proceed to authorize and issue the general obligation bonds of the authority in the amount and for the purpose specified in the resolution of the authority. The governing body of the city, however, upon the presentation to it of the resolution of the authority, in lieu of disapproving or unconditionally approving the resolution, may adopt a resolution giving its approval of the resolution of the authority but directing the publication once in the official city newspaper of a notice setting forth the intention of the authority to issue its general obligation bonds in the amount and for the purpose specified in the resolution of the authority, and if within 15 days after the publication of the notice there is filed with the city clerk a written protest against the issuance of the general obligation bonds of the authority signed by not less than 20% of the qualified electors of the city, the governing body of the city shall submit the proposed improvement and the proposed general obligation bond issue of the authority to the electors of the city at a special election to be called for that purpose upon at least 10 days' notice, to be held not later than 60 days after the filing of the protest, or at a regular city election or general election which will occur not sooner than 30 days nor later than 60 days after the filing of the protest. In the event that a majority of the voters voting on the proposition at the election vote in favor thereof, the improvement may be made and the general obligation bonds of the authority may be issued by the authority to pay the cost thereof. General obligation bonds of the authority shall not be issued in excess of 10% of the assessed valuation of all the taxable tangible property within the city as shown by the assessment books of the previous year. The general obligation bonds of the authority as to the term, maximum interest rate, and other details shall conform to the provisions of the general bond law. The full faith and credit of the authority shall be pledged to the payment of the general obligation bonds of the authority, including principal and interest, and the authority shall annually levy a tax on all taxable tangible property within the city, in addition to all other levies authorized by law, in an amount sufficient to pay the interest on and principal of the bonds as the same become due. The general obligation bonds of the authority shall not constitute a debt or obligation of the city which established and created the authority.

(b) The authority may issue from time to time the revenue bonds of the authority for the purpose of purchasing, constructing, or otherwise acquiring, repairing, extending, or improving any property or facility of the authority and may pledge to the payment of the revenue bonds, both principal and interest, any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it. The revenue bonds of the authority shall mature not later than 40 years after the date of issuance. The revenue bonds shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The bonds shall contain recitals stating the authority under which such bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of the authority, and that the bonds and interest thereon is to be paid by the issuing authority from any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it and not from any other fund or source. The resolution authorizing the issuance of revenue bonds of the authority may establish limitations upon the issuance of additional revenue bonds of the authority and may provide that additional revenue bonds shall stand on a parity as to the revenues of the authority and in all other respects with revenue bonds previously issued by the authority on the conditions as specified in the resolution. The resolution may include other agreements, covenants or restrictions deemed advisable by the governing body of the authority to effect the efficient operation of the property and facilities of the authority, and to safeguard the interests of the holders of the revenue bonds of the authority, and to secure the payment of the bonds and the interest thereon promptly when due. When an authority authorizes and issues its revenue bonds under the provisions of this section, an amount of the net revenues of the property and facilities of the authority sufficient for the purpose shall be pledged to the payment of the principal of and the interest on the bonds as the same become due, and it shall be the mandatory duty of any authority issuing revenue bonds under this act to fix and maintain rentals, rates, fees and charges for the use and services of the property and facilities of the authority sufficient to pay the cost of operation and maintenance of the property and facilities, pay the principal of and interest on all revenue bonds or other obligations issued by the authority and chargeable to the revenues of the authority as and when the same become due, provide an adequate depreciation and replacement fund, and create reasonable reserves therefor, and to provide funds ample to meet all valid and reasonable requirements of the resolution authorizing the revenue bonds. The bonds shall be registered in the office of the secretary or clerk of the authority.

(c) The authority may issue the industrial revenue bonds of the authority in the manner provided by K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto.

(d) The authority may issue its no-fund warrants under the conditions and in the manner provided by law for the issuance of no-fund warrants by cities of the first class.

(e) The bonds, warrants, and other obligations and liabilities of the authority shall not constitute any debt or liability of the state of Kansas or of the city which established and created the authority, and neither the state nor the city shall be liable thereon.

History: L. 1965, ch. 117, § 9; L. 1970, ch. 64, § 72; L. 1978, ch. 99, § 31; L. 1983, ch. 49, § 77; L. 2007, ch. 7, § 1; July 1.



27-324 Same; public records; annual audit; copies to city.

27-324. Same; public records; annual audit; copies to city. All contracts, leases, agreements, books and records of the authority shall constitute public books and records and shall be available for examination by the city and any of its officers, employees and agents during normal business hours. The authority shall cause an audit of its books and records to be conducted, at least annually, by an independent certified public accountant and the city shall be furnished copies of the report of such examination.

History: L. 1965, ch. 117, § 10; April 16.



27-325 Same; dissolution of authority, when; disposition of property.

27-325. Same; dissolution of authority, when; disposition of property. An authority created and established by a city may be dissolved at any time by such city by adoption of an appropriate ordinance effecting a dissolution thereof: Provided, however, That the authority established hereunder shall continue for a period of not less than ten (10) years: Provided further, however, That an authority established hereunder shall not be dissolved until all of its liabilities, bonds and other valid indebtedness have been paid in full or have been otherwise discharged: Provided further, however, That upon such dissolution the city shall acquire the property of the authority subject to any leases or agreements duly and validly made by the authority.

History: L. 1965, ch. 117, § 11; April 16.



27-326 Same; invalidity of part.

27-326. Same; invalidity of part. If any section, clause or provision of this act shall be declared unconstitutional, the decision shall affect only the section, clause or provision so declared to be unconstitutional and shall not affect any other section, clause or provision of this act.

History: L. 1965, ch. 117, § 12; April 16.



27-327 Surplus property and airport authority, certain cities and counties; purpose of act.

27-327. Surplus property and airport authority, certain cities and counties; purpose of act. It is hereby declared that the purpose of this act is to promote the general welfare of the cities and counties affected by the provisions of this act, and to this end, an airport authority created pursuant to this act is hereby empowered to acquire, own, maintain, operate, improve and dispose of surplus real or personal properties of the United States, the state of Kansas or any political subdivision thereof, within counties to which the provisions of this act may be applicable, including, but not limited to, property which may be essential, suitable or desirable for the development, improvement, operation and maintenance of public airport facilities.

History: L. 1978, ch. 148, § 1; April 20.



27-328 Same; application of act; adoption at election; form of ballot.

27-328. Same; application of act; adoption at election; form of ballot. The provisions of this act shall apply to: (1) Any county having a population of more than 125,000 and less than 200,000 which has an assessed taxable tangible valuation of more than $400,000,000, in which the question of the adoption of the provisions of this act shall have been submitted to and shall have been approved by the qualified electors of the county in the manner provided herein, and in which the United States air force has or shall hereafter acquire, maintain, operate or control an air base, which air base has been or shall hereafter be declared surplus or is otherwise available for disposition by the United States or any of its agencies; and (2) to any city of the first class located in any such county. The population of any county to which this act applied prior to July 1, 1979, shall be determined by reference to the Kansas department of agriculture census, and any election held and authority created under this act prior to July 1, 1979, shall be governed by such census.

The board of county commissioners of any county to which this act applies shall direct the county election officer to place the question of the adoption of the provisions of this act on the ballot at the next general election following the effective date of this act. Notice of such election shall be given in the manner prescribed by K.S.A. 10-120, and amendments thereto.

Upon the ballot the proposition shall be stated as follows:

"Shall the county of ____________________ (name of county) adopt the provisions of chapter 148 of the 1978 Session Laws of Kansas, providing for a city-county airport authority with ability to levy up to 1.85 mills county-wide to replace the current city airport authority with ability to levy up to 3.00 mills city wide?"

If a majority of the qualified electors voting on such proposition shall vote in favor of adopting the provisions of the act, a public airport authority shall thereupon have all of the powers, functions and duties prescribed by this act. If a majority of the qualified electors voting on such proposition are not in favor of adopting the provisions of this act, nothing in this act shall be deemed to prohibit the operation of an airport authority under the provisions of K.S.A. 27-315 et seq., and amendments thereto.

History: L. 1978, ch. 148, § 2; L. 1979, ch. 114, § 3; L. 2004, ch. 101, § 75; July 1.



27-329 Same; definitions.

27-329. Same; definitions. As used in this act: (a) "City" means a city to which this act applies as provided in K.S.A. 27-328;

(b) "county" means a county to which this act applies as provided in K.S.A. 27-328;

(c) "authority" means a public airport authority created pursuant to this act;

(d) "property" means any interest in any real or personal property acquired or available for acquisition by the authority from the United States or any of its agencies, the state of Kansas, any political subdivision thereof, or any other person;

(e) "employee" means an employee of the authority created pursuant to this act;

(f) "public airport" means a public airport, as defined in the federal airport act of 1946, as amended, and shall include such property which, in the determination of the administrator of the federal aviation agency is essential, suitable or desirable for the development, improvement, operation or maintenance of such public airport or reasonably necessary to fulfill the immediate and foreseeable future requirements of such public airport for the development, improvement, operation or maintenance of such public airport, including property needed to develop sources of revenue from nonaviation businesses at such public airport;

(g) "board of directors" means the board of directors of the authority; and

(h) "director" means a member of the board of directors of the authority.

History: L. 1978, ch. 148, § 3; April 20.



27-330 Same; authority constitutes political and taxing subdivision; board of directors, appointment, term, vacancies, compensation.

27-330. Same; authority constitutes political and taxing subdivision; board of directors, appointment, term, vacancies, compensation. (a) An authority created pursuant to the provisions of this act shall be a political and taxing subdivision separate and distinct from any other municipality, and shall be exempt from the payment of costs, damages, charges, taxes and fees levied by any other political or taxing subdivision of this state. An authority created hereunder shall have all of the powers, and only the powers, prescribed by this act.

(b) An authority shall be managed and controlled by a five member board of directors. The board of directors of an authority shall be appointed within twenty (20) days after the adoption of the provisions of this act, and shall consist of two members appointed by the governing body of the county, who shall be residents of the county residing outside the corporate limits of the city, and three members appointed by the mayor with the approval of the governing body of the city who shall be residents of the city. The original board of directors of such authority shall consist of at least three members of the board of directors of any airport authority previously established by charter ordinance of the city prior to the effective date of this act and shall consist of one director appointed by the board of county commissioners for a term of three years, one director appointed by the board of county commissioners for a term of two years, one director appointed by the mayor with the approval of the governing body of the city for a term of two years and two directors appointed by the mayor with the approval of the governing body of the city for terms of one year each. Each appointing body shall appoint successors to the original and succeeding directors as the respective term of each expires, each of whom shall serve for a term of three years and until a successor is appointed, but no director shall serve for more than three consecutive terms. From and after December 31, 1980, no member of the governing body of the city or the governing body of the county shall serve on the board of directors. Vacancies shall be filled for unexpired terms. Any director may be removed from office for reasonable cause by a majority vote of the appointing body. The directors shall not be compensated for services rendered as such directors but shall be reimbursed for actual and necessary expenses incurred in carrying out their duties as such directors.

History: L. 1978, ch. 148, § 4; L. 1979, ch. 114, § 4; April 27.



27-331 Airport authority in certain counties; powers.

27-331. Airport authority in certain counties; powers. Upon the adoption of the provisions of this act in any county, the authority thereby created shall have the power: (a) To adopt, alter and use a corporate seal;

(b) to sue and be sued, to prosecute and to defend any action in any court of competent jurisdiction;

(c) to receive, purchase, lease, obtain option upon, acquire by contract or grant, or otherwise acquire, and to own, maintain, operate, improve, and to sell, transfer, assign, mortgage or otherwise dispose of property and to contract with the United States or any of its agencies, the state of Kansas, any political subdivision thereof or any other person with respect to the terms on which the authority may agree to purchase or receive property, including, but not limited to, provisions for the purchase of property over a period of years, for payment of the purchase price or installments thereof in the manner and to the extent required, and for pledge of all revenues and income received from the sale or operation of such property after providing for administration, maintenance and operation costs, to payment of the principal of the purchase price and interest thereon or of any bond issued by the authority therefor;

(d) to enter into contracts to carry out the purposes of the authority and to execute contracts and other instruments necessary or convenient to the exercise of any of the powers of the authority;

(e) to adopt, amend and repeal bylaws, rules and regulations not inconsistent with this act governing the manner in which the powers and purposes of the authority shall be carried out and effected;

(f) to select, appoint, employ, discharge or remove such officers, agents, counsel and employees as may be required to carry out and effect the powers and purposes of the authority and to determine their qualifications, duties and compensation;

(g) to borrow money and pledge, mortgage property and revenues as security therefor;

(h) to distribute equally to the city and county any funds not necessary for the proper conduct of affairs of the authority;

(i) to make payments in lieu of taxes to any political or taxing subdivision levying taxes on property within the county in which the authority is located;

(j) to exercise the right of eminent domain, in the manner prescribed in article 5 of chapter 26 of the Kansas Statutes Annotated;

(k) to recommend the adoption of airport hazard zones under the authority of K.S.A. 3-701 et seq., and amendments thereto, and compatible land-use zones in the county in order to minimize the adverse effects of airport noise and emissions arising from the use and operation of airport facilities. The zones recommended by the authority shall be submitted to the planning commission for review and the commission shall make recommendations to the city and county in the same manner as other zoning regulations. No zones shall be adopted until approved by the city and county within their respective zoning jurisdictions in the same manner as other zoning regulations;

(l) to own, operate and dispose of water and sewage utility systems. The authority may purchase and resell water services to any person, firm or corporation within territory owned by the authority and property being served on the effective date of this act. The authority may purchase and resell sewage services to any person, firm or corporation.

History: L. 1978, ch. 148, § 5; L. 1979, ch. 114, § 5; L. 1987, ch. 132, § 1; L. 1988, ch. 124, § 1; July 1.



27-332 Same; transfer of city property and funds to authority; payment of debts on property transferred.

27-332. Same; transfer of city property and funds to authority; payment of debts on property transferred. (a) All property and any funds belonging to any airport authority previously established by charter ordinance of the city prior to the effective date of this act, and property and funds to which such authority may hereafter be entitled, shall become the property of the authority created pursuant to this act upon the adoption of the provisions of this act, as provided in K.S.A. 27-328. Except as provided in subsection (b), the city shall transfer and convey to such authority, without consideration, any public airport property owned by such city.

(b) Any authority created pursuant to this act, or the act of which this section is amendatory, shall pay to the city an amount equal to any outstanding bonded indebtedness of the city, and interest thereon which is properly attributable to any property transferred under subsection (a), at such time or times as the same becomes due or payable, except that the authority shall not be required to make any such payments prior to maturity without its consent. Such amount shall be paid to the city from revenues produced from the property to which this section applies and no other funds available to the authority may be used for such purpose.

History: L. 1978, ch. 148, § 6; L. 1979, ch. 114, § 6; April 27.



27-333 Same; tax levies.

27-333. Same; tax levies. An authority created pursuant to this act may annually levy a tax not to exceed one and eighty-five hundredths (1.85) mills upon each dollar of assessed taxable tangible valuation of the property located within the county for the furtherance of the purposes of the authority. Any tax authorized hereunder shall be levied and collected in like manner with other taxes, and the board of directors shall, on or before August 25, of each year, certify the same to the county clerk who shall place the same on the tax roll of the county to be collected by the county treasurer and paid over to the board of directors of the authority.

History: L. 1978, ch. 148, § 7; April 20.



27-334 Surplus property at airport, certain cities and counties; general obligation bonds, limitations; revenue bonds, conditions and limitations; industrial revenue bonds.

27-334. Surplus property at airport, certain cities and counties; general obligation bonds, limitations; revenue bonds, conditions and limitations; industrial revenue bonds. (a) The authority may issue its own general obligation bonds, revenue bonds and industrial revenue bonds as provided by this section.

(b) Prior to the issuance of general obligation bonds in an amount less than $1,000,000, the board of directors of the authority shall adopt a resolution setting forth the principal amounts of and the purpose for which the bonds are to be issued, and shall cause the same to be published once each week for two consecutive weeks in the official county newspaper. If, within 30 days after publication of the resolution, a petition in opposition to the issuance of the bonds, signed by not less than 5% of the qualified electors of the county is filed with the county election officer, the board of directors shall submit the proposed issuance of general obligation bonds to the electors of the county in the manner provided in the general bond law. If a majority of the voters voting on the proposition at the election vote in favor of the issuance, the bonds may be issued by the authority.

The board of directors shall submit any proposed issuance of general obligation bonds in an amount which is equal to or which exceeds $1,000,000 for approval at a primary or general election by the qualified electors of the county. The election shall be called and held in the manner provided by the general bond law. If a majority of the voters voting on the question vote in favor thereof, the bonds may be issued in the manner provided by the general bond law. Whenever an election has been called in which all of the qualified electors of the county are eligible to vote, the board also may submit for approval at such election any proposed issuance of general obligation bonds in an amount which is equal to or which exceeds $1,000,000.

General obligation bonds of the authority shall not be issued in an amount in excess of 1.85% of the assessed valuation of all the taxable tangible property within the county as shown by the assessment books of the previous year. The general obligation bonds of the authority shall be authorized, issued, registered and sold in the manner provided by the general bond law and shall bear interest at a rate not to exceed the maximum rate prescribed by K.S.A. 10-1009, and amendments thereto. The full faith and credit of the authority shall be pledged to the payment of the general obligation bonds of the authority. The general obligation bonds of the authority shall not constitute a debt or obligation of the city or county.

(c) The authority may issue revenue bonds from time to time for the purpose of purchasing, constructing or otherwise acquiring, repairing, extending or improving any property or facility of the authority and may pledge to the payment of the revenue bonds, both principal and interest, any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it. The revenue bonds of the authority shall mature not later than 35 years after the date of issuance. The revenue bonds shall bear interest at a rate not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto. The bonds and any interest coupons shall be negotiable. The bonds shall contain recitals stating the authority under which the bonds are issued, that they are issued in conformity with the provisions, restrictions and limitations of the authority and that the bonds and interest thereon shall be paid by the issuing authority from any rental, rates, fees or charges derived or to be derived by the authority from property or facilities owned or operated by it and not from any other fund or source. The bonds shall be registered in the office of the secretary or clerk of the authority issuing the bonds.

(d) The authority may issue the industrial revenue bonds of the authority in the manner provided by K.S.A. 12-1740 to 12-1749, inclusive, and amendments thereto, and any other applicable provisions of law.

(e) The board of directors may, on its own initiative, submit any proposed issuance of bonds for approval, by the qualified electors of the county at a primary or general election. Such election shall be otherwise called and held in the manner provided by the general bond law. Whenever an election has been called in which all the qualified electors of the county are eligible to vote, the board also may submit the question of issuing such bonds for approval at such election.

History: L. 1978, ch. 148, § 8; L. 1981, ch. 173, § 63; L. 1982, ch. 162, § 1; L. 1983, ch. 49, § 78; May 12.



27-334a Validation of election to issue bonds.

27-334a. Validation of election to issue bonds. Any election which was held prior to the effective date of this act for the approval of the issuance of general obligation bonds of the metropolitan Topeka airport authority to pay the costs of constructing, equipping and furnishing a new commercial air terminal in accordance with K.S.A. 27-334 and which had notice thereof first published 17 days prior to the election instead of 21 days prior to the election is hereby validated. The board of directors of the airport authority may issue the bonds in the amount and for the purpose approved by the voters at the election. The bonds shall be legal and binding obligations of the airport authority.

History: L. 1983, ch. 127, § 1; Feb. 17.



27-335 Same; property and records of authority public; open public meetings.

27-335. Same; property and records of authority public; open public meetings. All contracts, leases, agreements, books and records of the authority shall constitute public books and records and shall be available for examination during normal business hours. The authority shall cause an audit of its books and records to be conducted, at least annually, by an independent certified public accountant and copies of the report of such examination shall be available for public inspection. The authority shall also provide the city and county a copy of the report of such examination. All meetings of the authority shall be open to the public and shall be subject to the provisions of K.S.A. 75-4317 et seq., and amendments thereto.

History: L. 1978, ch. 148, § 9; April 20.



27-336 Same; dissolution of authority; procedure; conditions.

27-336. Same; dissolution of authority; procedure; conditions. The authority may be dissolved by a two-thirds (2/3) majority vote of the governing body of the city and the board of county commissioners, and all property belonging to the authority shall thereupon be distributed to the city and county in the manner agreed upon by the governing bodies of the city and county. The authority shall not be dissolved hereunder unless and until all of its liabilities, bonds and other valid indebtedness have been paid in full or have been otherwise discharged.

History: L. 1978, ch. 148, § 10; April 20.



27-337 Same; sale of airport facility.

27-337. Same; sale of airport facility. The board of directors shall submit any proposed sale of an airport facility owned by the authority or any proposed sale of a portion of an airport facility owned by the authority which would prevent such airport facility from being used as an airport, for approval by the qualified electors of the county at a primary or general election.

The board of directors may, on its own initiative, submit any proposed action of the board for approval by the qualified electors of the county at a primary or general election.

Such elections shall be otherwise called and held in the manner provided by the general bond law.

Whenever an election has been called in which all of the qualified electors of the county are eligible to vote, the board may also submit any proposed action of the board for approval at such election.

History: L. 1982, ch. 162, § 2; May 13.









Chapter 28 FEES AND SALARIES

Article 1 FEES IN ALL COUNTIES AND SALARIES IN CERTAIN COUNTIES

28-101 Prescription of fees and compensation.

28-101. Prescription of fees and compensation. That the officers and persons herein mentioned except in counties having a population of 90,000 or over, shall be entitled to receive for their services the fees and compensation herein allowed and no other, except such as may be otherwise provided by law.

History: L. 1913, ch. 197, § 1; July 1; R.S. 1923, 28-101.



28-103 County clerks; fees for services.

28-103. County clerks; fees for services. The county clerk in each county shall collect from the party requiring such clerk's services for the use of the county the following fees: For recording any mark or brand and giving certificates for the same, twenty-five cents; for recording each certificate of strays and forwarding a description of the same, as provided by law, fifty cents; certificate and seal when the same is required by law to be made by the county clerk, fifty cents; taking and certifying affidavits, except upon claims against the county, twenty-five cents. Fees for providing access to or copies of public records shall be collected by the county clerk in accordance with a schedule prepared pursuant to subsection (c) of K.S.A. 45-219, and amendments thereto. For any other services for which a fee is now provided by law, the county clerk shall charge such fee as is provided in such law for such services, but in no case shall any of the above fees be charged to the county. The fees collected by the county clerks of the respective counties, as hereinbefore specified, shall be covered into the county treasury, which shall become part of the general fund of the county.

History: L. 1913, ch. 197, § 4; R.S. 1923, 28-103; L. 1949, ch. 260, § 1; L. 1968, ch. 165, § 1; L. 1987, ch. 133, § 1; July 1.



28-104 Fees to be charged by all county treasurers.

28-104. Fees to be charged by all county treasurers. The county treasurer in each county shall charge the following fees: For issuing warrants for the collection of taxes on personal property, $2; for preparing a list of land for the printer to be printed, $1 for each tract advertised. In no case shall any of such fees be charged to the county.

History: L. 1913, ch. 197, § 3; R.S. 1923, 28-104; L. 1949, ch. 260, § 2; L. 1982, ch. 164, § 1; July 1.



28-107b Vehicles for sheriff and deputies; purchase, lease or payment of compensation for use; limitation.

28-107b. Vehicles for sheriff and deputies; purchase, lease or payment of compensation for use; limitation. The board of county commissioners of any county may make provision for automobiles, motorcycles or other vehicles necessary for the sheriff and his deputies for the proper discharge of their duties. For the purpose of carrying out the provisions of this section the board of county commissioners may either purchase or lease and finance the operation and maintenance of such vehicles or may authorize the use of private vehicles for such purpose and provide compensation therefor by the payment of mileage as provided by law. No mileage shall be paid to any officer for travel made in any vehicle owned or furnished by the county.

History: L. 1963, ch. 236, § 1; April 22.



28-109 All sheriffs to make oaths as to care and maintenance of prisoners; desperate characters.

28-109. All sheriffs to make oaths as to care and maintenance of prisoners; desperate characters. Before any sheriff shall be allowed and paid any part of the fees provided by law for the care and maintenance of any prisoner, such officer shall make an oath and attach the same to the bill therefor presented to the board of county commissioners to the effect that said prisoners were kept in a cleanly manner, provided with clean beds, pillows, wholesome food, pure water and plenty of it, and that such were fed at a clean table, in suitable, proper dishes: Provided further, That in case of desperate characters, they may be fed in their cells, at the discretion of the sheriff.

History: L. 1913, ch. 197, § 11; July 1; R.S. 1923, 28-109.



28-110 Sheriff fees for service, execution and return of process; procedure; payment; exemptions.

28-110. Sheriff fees for service, execution and return of process; procedure; payment; exemptions. (a) Except as otherwise provided in this section:

(1) On and after July 1, 2012 through June 30, 2013, the sheriff of each Kansas county shall charge a fee of $10 for serving, executing and returning any process.

(2) On and after July 1, 2013, the sheriff of each Kansas county shall charge a fee of $15 for serving, executing and returning any process.

(b) Subject to subsection (e), the fee described in subsection (a) shall be charged for serving, executing and returning process, as well as for any unsuccessful attempts to serve, execute or return process.

(c) If more than one process for the same person in the same case is issued and is in the hands of a sheriff at one time, the sheriff shall charge a single fee for serving, executing and returning the processes.

(d) If more than one process for different persons at the same address in the same case is issued and is in the hands of a sheriff at one time, the sheriff shall charge a single fee for serving, executing and returning the processes.

(e) Where return is not made or timely return is not made pursuant to K.S.A. 60-312 or 61-3005, and amendments thereto, no fee shall be charged for subsequent processes that may be required to effect service and the timely return of the failed service. However, if service is attempted and return is made showing no service because the person to be served cannot be served at that address or there is no such address, the fee in subsection (a) shall be charged for an alias summons at the same address.

(f) Except as provided by K.S.A. 19-269, and amendments thereto, a sheriff shall be reimbursed for the necessary transportation and board expenses incurred while serving under requisition made by the governor.

(g) All fees charged by a sheriff pursuant to this section for the same case may be paid in one combined payment, in a form designated by the sheriff, such as a check or money order.

(h) The state of Kansas and all municipalities in this state, as defined in K.S.A. 12-105a, and amendments thereto, are hereby exempt, in any civil action in which such state or municipality is involved, from paying service of process fees prescribed by this section.

(i) As used in this section, "process" means any summons, pleading, writ, order or notice issued by a court clerk or court.

History: L. 1913, ch. 197, § 12; R.S. 1923, 28-110; L. 1937, ch. 229, § 1; L. 1943, ch. 162, § 17; L. 1949, ch. 260, § 3; L. 1965, ch. 256, § 1; L. 1983, ch. 128, § 1; L. 1990, ch. 132, § 1; L. 2004, ch. 118, § 4; L. 2005, ch. 125, § 1; L. 2006, ch. 195, § 13; L. 2012, ch. 151, § 1; July 1.



28-115 Fees of register of deeds; monthly billing to internal revenue service; standards for documents to be filed; disposition of fees.

28-115. Fees of register of deeds; monthly billing to internal revenue service; standards for documents to be filed; disposition of fees. (a) The register of deeds of each county shall charge and collect the following fees:

(1) For the following documents received and filed prior to January 1, 2015, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $6;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $2;

(C) recording town plats, for each page, a fee of $20;

(D) recording release or assignment of real estate mortgages, a fee of $5;

(E) certificate, certifying any instrument on record, a fee of $1;

(F) acknowledgment of a signature, a fee of $.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $5;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $5; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $5.

(2) For the following documents received and filed on and after January 1, 2015, but prior to January 1, 2016, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $8;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $4;

(C) recording town plats, for each page, a fee of $23;

(D) recording release or assignment of real estate mortgages, a fee of $7;

(E) certificate, certifying any instrument on record, a fee of $4;

(F) acknowledgment of a signature, a fee of $3.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $8;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $8; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $8.

(3) For the following documents received and filed on and after January 1, 2016, but prior to January 1, 2017, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $11;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $7;

(C) recording town plats, for each page, a fee of $26;

(D) recording release or assignment of real estate mortgages, a fee of $10;

(E) certificate, certifying any instrument on record, a fee of $7;

(F) acknowledgment of a signature, a fee of $6.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $11;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $11; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $11.

(4) For the following documents received and filed on and after January 1, 2017, but prior to January 1, 2018, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $14;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $10;

(C) recording town plats, for each page, a fee of $29;

(D) recording release or assignment of real estate mortgages, a fee of $13;

(E) certificate, certifying any instrument on record, a fee of $10;

(F) acknowledgment of a signature, a fee of $9.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $14;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $14; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $14.

(5) For the following documents received and filed on and after January 1, 2018, the fees shall be:

(A) For recording deeds, mortgages or other instruments of writing, for first page, not to exceed legal size page—8 ½" x 14", a fee of $17;

(B) for second page and each additional page or fraction thereof of deeds, mortgages or other instruments of writing, a fee of $13;

(C) recording town plats, for each page, a fee of $32;

(D) recording release or assignment of real estate mortgages, a fee of $16;

(E) certificate, certifying any instrument on record, a fee of $13;

(F) acknowledgment of a signature, a fee of $12.50;

(G) for filing notices of tax liens under the internal revenue laws of the United States, a fee of $17;

(H) for filing releases of tax liens and certificates of discharge under the internal revenue laws of the United States or the revenue laws of the state of Kansas, a fee of $17; and

(I) for filing liens for materials and services under K.S.A. 58-201, and amendments thereto, a fee of $17.

(b) In addition to the fees required to be charged and collected pursuant to subsection (a), the register of deeds shall charge and collect an additional fee of $2 per page prior to January 1, 2015, and $3 per page on and after January 1, 2015, for recording:

(1) The first page of any deeds, mortgages or other instruments of writing, not to exceed legal size—8½" x 14";

(2) the second page and each additional page or fraction of any deeds, mortgages or instruments of writing; and

(3) a release or assignment of real estate mortgage.

Any fees collected pursuant to this subsection shall be paid by the register of deeds to the county treasurer. Prior to January 1, 2015, the county treasurer shall deposit such funds in the register of deeds technology fund as provided by K.S.A. 2016 Supp. 28-115a, and amendments thereto. On and after January 1, 2015, the county treasurer shall deposit $2 of such funds in the register of deeds technology fund as provided by K.S.A. 2016 Supp. 28-115a, and amendments thereto, $.50 of such funds in the county clerk technology fund as provided by K.S.A. 2016 Supp. 28-180, and amendments thereto, and $.50 of such funds in the county treasurer technology fund as provided by K.S.A. 2016 Supp. 28-181, and amendments thereto.

(c) For any filing or service provided for in the uniform commercial code, the amount therein provided, shall be charged and collected. No fee shall be charged or collected for any filing made by the secretary of health and environment or the secretary's designee pursuant to K.S.A. 39-709, and amendments thereto.

(d) If the name or names of the signer or signers or any notary public to any instrument to be recorded are not plainly typed or printed under the signatures affixed to the instrument, the register of deeds shall charge and collect a fee of $1 in addition to all other fees provided in this section.

(e) If sufficient space is not provided for the necessary recording information and certification on a document, such recording information shall be placed on an added sheet and such sheet shall be counted as a page. The document shall be of sufficient legibility so as to produce a clear and legible reproduction. If a document is judged not to be of sufficient legibility so as to produce a clear and legible reproduction, such document shall be accompanied by an exact copy which shall be of sufficient legibility so as to produce a clear and legible reproduction and which shall be recorded contemporaneously with the document and shall be counted as additional pages. The register of deeds may reject any document which is not of sufficient legibility so as to produce a clear and legible reproduction.

(f) Any document which was filed on or after January 1, 1989, which was of a size print or type smaller than 8-point type but which otherwise was properly filed shall be deemed to be validly filed.

(g) All fees required to be collected pursuant to this section, except those charged for the filing of liens and releases of tax liens under the internal revenue laws of the United States, shall be due and payable before the register of deeds shall be required to do the work. If the register of deeds fails to collect any of the fees provided in this section, the amount of the fees at the end of each quarter shall be deducted from the register's salary.

(h) Except as otherwise provided by subsection (b), all fees required to be collected pursuant to this section shall be paid by the register of deeds to the county treasurer and deposited into the general fund of the county.

(i) On and after January 1, 2015, in addition to the fees required to be charged and collected pursuant to subsection (a), the register of deeds shall charge and collect an additional fee of $1 per page for recording:

(1) The first page of any deeds, mortgages or other instruments of writing, not to exceed legal size—81/2" x 14";

(2) the second page and each additional page or fraction of any deeds, mortgages or instruments of writing; and

(3) a release or assignment of real estate mortgage.

Any fees collected pursuant to this subsection shall be paid by the register of deeds to the county treasurer. The county treasurer shall pay quarterly to the state treasurer all funds accruing under this subsection. All such moneys paid to the state treasurer shall be deposited in the state treasury and credited to the heritage trust fund. No payments under this subsection shall be made by the county treasurer to the state treasurer during any calendar year in excess of a total of $30,000. All moneys collected in excess of this amount which under this subsection would be paid to the state treasurer shall be credited to the county general fund.

(j) On and after January 1, 2015, the fee shall not exceed $125 for recording single family mortgages on principal residences imposed pursuant to this section where the principal debt or obligation secured by the mortgage is $75,000 or less.

History: L. 1913, ch. 197, § 15; R.S. 1923, 28-115; L. 1949, ch. 260, § 4; L. 1955, ch. 214, § 1; L. 1959, ch. 184, § 1; L. 1965, ch. 564, § 401; L. 1967, ch. 215, § 1; L. 1970, ch. 148, § 1; L. 1973, ch. 174, § 1; L. 1976, ch. 194, § 1; L. 1979, ch. 316, § 13; L. 1983, ch. 129, § 1; L. 1988, ch. 125, § 1; L. 1989, ch. 114, § 1; L. 2002, ch. 98, § 1; L. 2010, ch. 44, § 16; L. 2013, ch. 112, § 21; L. 2014, ch. 140, § 14; July 1.



28-115a Register of deeds technology fund.

28-115a. Register of deeds technology fund. (a) There is hereby created in each county a register of deeds technology fund.

(b) Upon receipt thereof, the county treasurer shall credit to the register of deeds technology fund of the county all moneys attributable to the fees collected pursuant to subsection (b) of K.S.A. 28-115, and amendments thereto.

(c) Moneys in the register of deeds technology fund shall be used by the register of deeds to acquire equipment and technological services for the storing, recording, archiving, retrieving, maintaining and handling of data recorded or stored in the office of the register of deeds.

(d) Moneys in such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the county, the amounts credited to, and the amount on hand in, such special fund and the amount expended from such fund shall be shown on the budget for the information of the taxpayers of the county. Any action taken by the register of deeds under this subsection shall be in accordance with K.S.A. 19-1202, and amendments thereto.

(e) Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(f) The fund shall be administered by the county treasurer who shall pay out moneys from the fund upon orders signed by the register of deeds.

(g) At the end of any calendar year, if the balance in such fund exceeds $50,000 and the register of deeds indicates that such amount in excess of $50,000 shall not be needed and is not designated for technology, the county commission may authorize the transfer and use of such excess moneys by other county offices for equipment or technological services relating to the land or property records filed or maintained by the county.

(h) If a charter form of government is adopted and implemented pursuant to K.S.A. 19-2680 et seq., and amendments thereto, the provisions of this section shall apply to the official, department or office which performs the duties and functions prescribed for the office of the register of deeds.

History: L. 2002, ch. 98, § 2; July 1.



28-118 Engineer of two or more counties; pro rata payment of salary and expenses.

28-118. Engineer of two or more counties; pro rata payment of salary and expenses. That when two or more counties unite and form a county engineer district and jointly employ a county engineer, in compliance with this act, the salary and expense of such engineer and his assistants shall be paid by the counties in the district and the amount each of such counties shall pay shall be agreed, in writing, by the boards of county commissioners of the several counties in the district. In agreeing as to the pro rata share to be paid by each county, the several boards of county commissioners shall consider the engineering services probably required by each of such counties and such consideration shall include the following factors with respect to each of such counties: (a) area, (b) mileage of county roads, (c) number of watercourses, (d) population, (e) assessed tangible taxable valuation, and (f) the total amount of funds being spent for county roads and bridges.

History: L. 1917, ch. 264, § 11; R.S. 1923, 28-118; L. 1965, ch. 257, § 1; July 1.



28-119 County engineer; salary, funds payable from; expenses; joint district.

28-119. County engineer; salary, funds payable from; expenses; joint district. That county engineers of the several counties of the state shall be allowed by the board of county commissioners of their respective counties not less than the following salaries, to be paid out of the general fund the same as other county bills are paid or out of the consolidated road and bridge fund: In counties having a population of more than 10,000 and not more than 15,000, $1,300 per annum; in counties having a population of more than 15,000 and not more than 20,000, $1,400 per annum; in counties having a population of more than 20,000 and not more than 25,000, $1,600 per annum; in counties having a population of more than 25,000 and not more than 30,000, $1,800 per annum; in counties having a population of more than 30,000, $2,000 per annum: Provided, That in counties having a population of 10,000 or less the county engineer's salary shall not be less than $1,200 per annum: And provided further, That where two or more counties unite to form a county engineer district the salary shall be determined by the population of the district according to the same schedule and in the same manner as for single counties. The population for the purposes of this act shall be determined from the last returns of the assessors to the county clerks. The board of county commissioners shall in addition pay the county engineer's actual and necessary traveling expenses.

History: L. 1917, ch. 264, § 12; L. 1919, ch. 245, § 4; R.S. 1923, 28-119; L. 1953, ch. 203, § 1; June 30.



28-123 Accounting of fees; fee books; delivery.

28-123. Accounting of fees; fee books; delivery. The county treasurer, county clerk, sheriff and register of deeds shall each keep a book to be called "fee book" to be provided by the county commissioners. They shall keep a true and accurate account of all fees which they charge and collect, including all notary fees collected by them or their deputy or clerk in any proceeding pending or to become pending, filed or to be filed in their offices. They shall set forth what fees are charged, by whom paid, for what service rendered, to whom payable and the date of such charges, rendition and payment. The book shall be open to public inspection during office hours and, on demand, shall be delivered to the board of county commissioners at any time for their inspection and for audit purposes. The officer shall deliver the book to the officer's successor in office at the time that such term of office expires.

History: R.S. 1923, 28-123; L. 1943, ch. 162, § 18; L. 1971, ch. 135, § 1; L. 1972, ch. 150, § 1; L. 1976, ch. 145, § 151; L. 1982, ch. 117, § 3; July 1.



28-124 Fees of predecessor in office.

28-124. Fees of predecessor in office. All fees charged after the taking effect of this act by any officer herein mentioned shall be collected by his successor or successors in office in the same manner and at the same time he should have collected the same had he remained in office, and such fees so collected shall be reported by the officer collecting the same to the board of county commissioners.

History: L. 1913, ch. 197, § 17; July 1; R.S. 1923, 28-124.



28-125 Witness fees and mileage; oath.

28-125. Witness fees and mileage; oath. (a) Witnesses shall receive the following fees:

(1) For attending before any court or grand jury, or before any judge, referee, or commission, $10 per day;

(2) for attending on an inquest, $10;

(3) for each mile necessarily and actually traveled in going to and returning from the place of attendance, mileage at the rate prescribed by law if the distance is more than one mile; and

(4) in criminal cases, reasonable out-of-pocket expenses for food and lodging expenses if authorized by the appropriate county commission.

(b) No witness shall receive per diem or mileage in more than one case covering the same period of time or the same travel, and each witness shall be required to make oath that the fees claimed have not been claimed or received in any other case. No juror shall receive pay as a witness while serving as a juror.

(c) Witnesses shall be entitled to receive, for attending before any attorney general, county attorney or assistant attorney general, under any provision authorizing the officers to compel the attendance of such witnesses, the sum of $10 per day, together with mileage at the rate prescribed by law for each mile necessarily traveled in going to and returning from the place of attendance.

(d) Witness fees shall be paid by the board of county commissioners where the violation of the law being investigated is alleged to have occurred.

History: L. 1913, ch. 197, § 18; R.S. 1923, 28-125; L. 1961, ch. 211, § 1; L. 1965, ch. 256, § 4; L. 1973, ch. 134, § 31; L. 1982, ch. 165, § 1; L. 1982, ch. 163, § 1; L. 1990, ch. 133, § 1; July 1.



28-126 Certain officials not to receive witness fees.

28-126. Certain officials not to receive witness fees. No person holding any office or appointment under any county, city or other municipality shall be paid any witness fees in any case whatsoever when such person is a witness for the state of Kansas, county, city or other municipality when such state, county, city or other municipality is a party to said suit; nor shall any sheriff or his undersheriff or deputies while attending court as an officer, claim or be paid any witness fees in such cases: Provided, That this act shall not apply where such witness is required to attend court at a place other than where he resides or is employed, nor shall it apply to any such witness who is not a regularly employed and salaried officer or employee of any such county, city or other municipality.

History: L. 1913, ch. 197, § 19; R.S. 1923, 28-126; L. 1974, ch. 446, § 12; L. 1974, ch. 169, § 1; July 1.



28-128 Folio defined.

28-128. Folio defined. A folio shall consist of one hundred words, and two figures shall be counted as one word.

History: L. 1913, ch. 197, § 23; July 1; R.S. 1923, 28-128.



28-129 Number of inhabitants.

28-129. Number of inhabitants. The number of inhabitants shall be determined for the purposes of this act from the last returns of the assessors in each year in their respective counties.

History: L. 1913, ch. 197, § 24; July 1; R.S. 1923, 28-129.



28-137 Fees for publication of legal notices and legal advertisements in newspapers; proof of publication; taxation and collection in actions or proceedings in court.

28-137. Fees for publication of legal notices and legal advertisements in newspapers; proof of publication; taxation and collection in actions or proceedings in court. (a) A newspaper shall charge and receive for publishing a legal advertisement a rate not exceeding the lowest regular classified advertising rate charged by the newspaper to its commercial customers.

(b) On or before July 1 of each year, the publisher of each newspaper that publishes any legal advertisement in this state shall file with the county clerk of the county in which the newspaper is located a card showing the newspaper's rates for legal advertisements, which shall be effective for a period of one year from the July 1 on or before which the filing is made.

(c) Any contract rates or volume discounts given to commercial customers by the newspaper shall be available to persons or political subdivisions causing publication of legal advertisements, under the same terms and conditions as for commercial advertisements.

(d) The classified rate for legal advertisements shall not in any year be increased by more than 15% in excess of the rate for the next preceding year.

(e) Proof of the publication of all such notices shall be made in the manner required by law or the order or citation of court or summons, and each such proof of publication shall be accompanied by a verified statement of the fees and charges therefor. The fees and charges of all such publications when made in any action or proceeding in any court of this state shall be taxed as costs and collected in the same manner as other costs in the action or proceeding.

(f) Failure to charge rates in accordance with this section shall in no way affect the validity of any official public notice or legal advertisement and shall not subject any such notice or advertisement to legal attack upon such grounds.

(g) As used in this section, "legal advertisement" and "political subdivision" have the meanings provided by K.S.A. 28-137b, and amendments thereto.

History: R.S. 1923, 28-137; L. 1941, ch. 234, § 1; L. 1949, ch. 264, § 1; L. 1959, ch. 185, § 1; L. 1968, ch. 177, § 1; L. 1973, ch. 134, § 34; L. 1980, ch. 118, § 3; L. 1981, ch. 173, § 2; L. 1982, ch. 166, § 4; L. 1989, ch. 115, § 1; July 1.



28-137b Legal notices and advertisements; definitions.

28-137b. Legal notices and advertisements; definitions. As used in K.S.A. 28-137b and 28-137c:

(a) "Legal advertisement" means any matter required by law to be published by a political subdivision or as part of a court proceeding in this state.

(b) "Political subdivision" means any county, city, township, school district, drainage district, library district, cemetery district, hospital district, community college district or municipal utility.

History: L. 1981, ch. 173, § 1; July 1.



28-137c Legal notices and advertisements; affidavit of publisher; proof of publication.

28-137c. Legal notices and advertisements; affidavit of publisher; proof of publication. When attached to a copy of a legal advertisement, the affidavit of the publisher or proprietor of a newspaper stating that the advertisement has been published in the newspaper and the dates the advertisement was published shall constitute prima facie evidence that publication was made as stated in the affidavit. Proof of the publication shall be made in the manner required by law or by court order, and each such proof shall be accompanied by a verified statement of the fees and charges therefor.

History: L. 1981, ch. 173, § 3; July 1.



28-138 District court clerk's record of attendance of jurors and witnesses.

28-138. District court clerk's record of attendance of jurors and witnesses. The clerk of the district court shall keep a record of the attendance of jurors at each term, and of the attendance and fees of witnesses, when claimed during the term.

History: L. 1913, ch. 197, § 35; July 1; R.S. 1923, 28-138.



28-139 Same; statement of attendance of jurors and witnesses in criminal cases for which county is liable.

28-139. Same; statement of attendance of jurors and witnesses in criminal cases for which county is liable. On a monthly basis, the clerk of the court shall return to the board of county commissioners a statement of the attendance of jurors and their mileage, together with a statement of the attendance and mileage of witnesses in all criminal cases, claimed, and for which the county is liable.

History: L. 1913, ch. 197, § 36; R.S. 1923, 28-139; L. 2007, ch. 190, § 8; July 1.



28-141 Proof and collection of fees paid in civil action.

28-141. Proof and collection of fees paid in civil action. All fees and sums paid by either party for fees of witnesses and other necessary expenses in any civil action or proceeding shall be proved by the affidavit of the party, or of some person knowing the same to have been paid; and all such fees shall be taxed and collected from the party ordered or adjudged to pay the costs.

History: L. 1913, ch. 197, § 38; July 1; R.S. 1923, 28-141.



28-142 Bill for fees or costs.

28-142. Bill for fees or costs. Any person liable for any costs or fees shall be entitled to receive, on demand, a certified bill of the same, in which the items of service and the charge thereof shall be specially stated.

History: L. 1913, ch. 197, § 39; July 1; R.S. 1923, 28-142.



28-143 Receipt for fees paid.

28-143. Receipt for fees paid. Every officer charging fees shall, if required by the person paying them, give him a receipt therefor, setting forth the items and the date of each.

History: L. 1913, ch. 197, § 40; July 1; R.S. 1923, 28-143.



28-145 Duty of officer collecting costs on execution.

28-145. Duty of officer collecting costs on execution. It shall be the duty of the sheriff or other officer collecting costs on execution in this state, after retaining his own fees, to pay the residue of such costs collected to the clerk of the court from which the execution issued and take a receipt therefor.

History: L. 1913, ch. 197, § 42; R.S. 1923, 28-145; L. 1974, ch. 446, § 13; July 1.



28-147 No fees for constructive service or mileage.

28-147. No fees for constructive service or mileage. No officer shall receive any fees for constructive services or mileage in any case.

History: L. 1913, ch. 197, § 44; July 1; R.S. 1923, 28-147.



28-148 Fees to be uniform in state.

28-148. Fees to be uniform in state. All fees provided for in this act shall be the same in each and every other county in the state, thereby making them uniform throughout the state.

History: L. 1913, ch. 197, § 45; July 1; R.S. 1923, 28-148.



28-150 Payment of fees by county in criminal cases; jury fees in civil and criminal cases.

28-150. Payment of fees by county in criminal cases; jury fees in civil and criminal cases. In all cases where the fees prescribed by this act in criminal cases for the sheriff, clerk and witnesses for the state, are not paid by the defendant or the prosecuting witness, they shall be paid by the county in which the criminal prosecution is instituted: Provided, That no such fees shall be paid by the board of county commissioners until the sheriff shall have filed his affidavit that said fees cannot be collected from any other source. Jury fees in civil and criminal cases shall be paid by the county.

History: L. 1913, ch. 197, § 47; R.S. 1923, 28-150; L. 1963, ch. 309, § 1; L. 1973, ch. 134, § 36; L. 1974, ch. 446, § 14; July 1.



28-152 Process fees, return required.

28-152. Process fees, return required. No officer serving any process shall be entitled to any fees for the same, unless he return on such process the amount of his fees and the items thereof.

History: L. 1913, ch. 197, § 49; July 1; R.S. 1923, 28-152.



28-153 Fees not due until services performed.

28-153. Fees not due until services performed. No fees allowed by this act shall be due or demanded until the services for which fees are chargeable shall be performed, except as hereinbefore provided.

History: L. 1913, ch. 197; § 50; July 1; R.S. 1923, 28-153.



28-167 Allowance for assistance, deputies, clerical and stenographic hire in certain counties.

28-167. Allowance for assistance, deputies, clerical and stenographic hire in certain counties. When in any county having a population of not more than one hundred thousand (100,000) it is necessary, the board of county commissioners shall allow such reasonable sums for assistants, deputies, clerical and stenographic hire as may be necessary to properly expedite the business of the offices of the county attorney, county clerk, county treasurer, register of deeds and sheriff.

History: L. 1943, ch. 162, § 12; L. 1953, ch. 204, § 6; L. 1976, ch. 145, § 152; L. 1978, ch. 112, § 4; July 1.



28-168 Same; monthly payment of salaries.

28-168. Same; monthly payment of salaries. All salaries provided for in this act shall be paid out of the county general fund in equal monthly installments.

History: L. 1943, ch. 162, § 13; April 1.



28-169 Same; allowance of traveling expenses and mileage.

28-169. Same; allowance of traveling expenses and mileage. In any county having a population of 80,000 or less, the board of county commissioners shall allow any county officer, deputy or employee his actual and necessary traveling expenses incurred in the performance of his duties and shall allow mileage to any such officer, deputy, or employee at the rate prescribed by law for each mile actually and necessarily traveled in a privately owned vehicle in the performance of his duties.

History: L. 1943, ch. 162, § 14; April 1.



28-170 Court fees, civil actions; authorized only by legislative enactment; prosecuting attorneys' training fund.

28-170. Court fees, civil actions; authorized only by legislative enactment; prosecuting attorneys' training fund. (a) The docket fee prescribed by K.S.A. 60-2001, and amendments thereto, and the fees for service of process, shall be the only costs assessed for services of the clerk of the district court and the sheriff in any case filed under chapter 60 or chapter 61 of the Kansas Statutes Annotated, and amendments thereto, except that no fee shall be charged for an action filed under K.S.A. 60-3101 et seq., and under K.S.A. 60-31a01 et seq., and amendments thereto. For services in other matters in which no other fee is prescribed by statute, the following fees shall be charged and collected by the clerk. Only one fee shall be charged for each bond, lien or judgment:

1. For filing, entering and releasing a bond, mechanic's lien, notice of intent to perform, personal property tax judgment or any judgment on which execution process cannot be issued    $14

2. For filing, entering and releasing a judgment of a court of this state on which execution or other process can be issued    $24

3. For a certificate, or for copying or certifying any paper or writ, such fee as shall be prescribed by the district court.

(b) The fees for entries, certificates and other papers required in naturalization cases shall be those prescribed by the federal government and, when collected, shall be disbursed as prescribed by the federal government. The clerk of the court shall remit to the state treasurer at least monthly all moneys received from fees prescribed by subsection (a) or (b) or received for any services performed which may be required by law. The state treasurer shall deposit the remittance in the state treasury and credit the entire amount to the state general fund.

(c) In actions pursuant to the revised Kansas code for care of children, K.S.A. 2016 Supp. 38-2201 et seq., and amendments thereto, the revised Kansas juvenile justice code, K.S.A. 2016 Supp. 38-2301 et seq., and amendments thereto, the act for treatment of alcoholism, K.S.A. 65-4001 et seq., and amendments thereto, the act for treatment of drug abuse, K.S.A. 65-5201 et seq., and amendments thereto, or the care and treatment act for mentally ill persons, K.S.A. 59-2945 et seq., and amendments thereto, the clerk shall charge an additional fee of $1 which shall be deducted from the docket fee and credited to the prosecuting attorneys' training fund as provided in K.S.A. 28-170a, and amendments thereto.

(d) Except as provided further, the bond, lien or judgment fee established in subsection (a) shall be the only fee collected or moneys in the nature of a fee collected for such bond, lien or judgment. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per bond, lien or judgment fee, to fund the costs of non-judicial personnel.

History: L. 1943, ch. 162, § 15; L. 1949, ch. 260, § 5; L. 1957, ch. 243, § 1; L. 1963, ch. 241, § 1; L. 1974, ch. 168, § 1; L. 1975, ch. 218, § 1; L. 1976, ch. 196, § 1; L. 1977, ch. 145, § 1; L. 1978, ch. 105, § 10; L. 1982, ch. 116, § 5; L. 1983, ch. 140, § 6; L. 1984, ch. 147, § 9; L. 1986, ch. 217, § 4; L. 1986, ch. 211, § 30; L. 1986, ch. 145, § 1; L. 1987, ch. 134, § 3; L. 1996, ch. 167, § 47; L. 1997, ch. 156, § 40; L. 2004, ch. 118, § 5; L. 2006, ch. 215, § 6; L. 2007, ch. 195, § 15; L. 2008, ch. 95, § 7; L. 2009, ch. 116, § 14; L. 2010, ch. 62, § 6; L. 2011, ch. 87, § 6; L. 2012, ch. 66, § 6; L. 2013, ch. 125, § 6; L. 2014, ch. 82, § 26; L. 2015, ch. 81, § 12; July 1.

Revisor's Note:

Section was amended three times in the 2006 session, see also 28-170c and 28-170d.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



28-170a Prosecuting attorneys' training fund; fees.

28-170a. Prosecuting attorneys' training fund; fees. (a) There is hereby established a prosecuting attorneys' training fund. The clerk of the district court shall charge a fee of $1 in each criminal case, to be deducted from the docket fee as provided in K.S.A. 28-172a, and amendments thereto and shall charge a fee of $1 in each case pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code and each mental illness, drug abuse or alcoholism treatment action as provided by subsection (c) of K.S.A. 28-170, and amendments thereto. The clerk of the district court, at least monthly, shall pay all such fees received to the county treasurer who shall credit the same to the prosecuting attorneys' training fund.

(b) Expenditures from the prosecuting attorneys' training fund shall be paid by the county treasurer upon the order of the county or district attorney and shall be used exclusively for the training of personnel in such attorney's office and costs related thereto. Annually, on or before March 15, each county and district attorney shall submit to the attorney general and the chairperson of the judiciary committee of each house, an accounting that shows for the preceding year the amount of fees paid into the prosecuting attorneys' training fund, the amounts and purpose of each expenditure from such fund and the balance in such fund on December 31 of the preceding year. The purpose for each expenditure shall specifically identify the person or persons for whom the expenditure was made and, where applicable, the time and place where the training was received. If any expenditure was paid to a nonprofit organization organized in this state of which the county or district attorney is a member, the county or district attorney shall include information on the training received for such expenditure which information shall show the persons receiving the training and the time and place thereof.

History: L. 1977, ch. 145, § 3; L. 1982, ch. 182, § 126; L. 1984, ch. 147, § 10; L. 1987, ch. 134, § 4; L. 1996, ch. 229, § 29; L. 2006, ch. 169, § 103; L. 2007, ch. 195, § 16; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 28-170e.



28-172a Docket fee in criminal proceedings; fees and charges in other actions involving violations of state laws; authorized only by legislative enactment.

28-172a. Docket fee in criminal proceedings; fees and charges in other actions involving violations of state laws; authorized only by legislative enactment. (a) Except as otherwise provided in this section, whenever the prosecuting witness or defendant is adjudged to pay the costs in a criminal proceeding in any county, a docket fee shall be taxed as follows, on and after July 1, 2013:

Murder or manslaughter  $180.50

Other felony  171.00

Misdemeanor  136.00

Forfeited recognizance  72.50

Appeals from other courts  72.50

(b) (1) Except as provided in paragraph (2), in actions involving the violation of any of the laws of this state regulating traffic on highways, including those listed in K.S.A. 8-2118(c), and amendments thereto, a cigarette or tobacco infraction, any act declared a crime pursuant to the statutes contained in chapter 32 of the Kansas Statutes Annotated, and amendments thereto, or any act declared a crime pursuant to the statutes contained in article 8 of chapter 82a of the Kansas Statutes Annotated, and amendments thereto, whenever the prosecuting witness or defendant is adjudged to pay the costs in the action, on and after July 1, 2014, a docket fee of $86 shall be charged. When an action is disposed of under K.S.A. 8-2118(a) and (b), or K.S.A. 79-3393(f), and amendments thereto, on and after July 1, 2014, the docket fee to be paid as court costs shall be $86.

(2) In actions involving the violation of a moving traffic violation under K.S.A. 8-2118, and amendments thereto, as defined by rules and regulations adopted under K.S.A. 8-249, and amendments thereto, whenever the prosecuting witness or defendant is adjudged to pay the costs in the action, on and after July 1, 2014, a docket fee of $86 shall be charged. When an action is disposed of under K.S.A. 8-2118(a) and (b), and amendments thereto, on and after July 1, 2014, the docket fee to be paid as court costs shall be $86.

(c) If a conviction is on more than one count, the docket fee shall be the highest one applicable to any one of the counts. The prosecuting witness or defendant, if assessed the costs, shall pay only one fee. Multiple defendants shall each pay one fee.

(d) Statutory charges made pursuant to the provisions of K.S.A. 20-362, and amendments thereto, shall be paid from the docket fee; the family violence and child abuse and neglect assistance and prevention fund fee shall be paid from criminal proceedings docket fees. All other fees and expenses to be assessed as additional court costs shall be approved by the court, unless specifically fixed by statute. Additional fees shall include, but are not limited to, fees for Kansas bureau of investigation forensic or laboratory analyses, fees for detention facility processing pursuant to K.S.A. 12-16,119, and amendments thereto, fees for the sexual assault evidence collection kit, fees for conducting an examination of a sexual assault victim, fees for service of process outside the state, witness fees, fees for transcripts and depositions, costs from other courts, doctors' fees and examination and evaluation fees. No sheriff in this state shall charge any district court of this state a fee or mileage for serving any paper or process.

(e) In each case charging a violation of the laws relating to parking of motor vehicles on the statehouse grounds or other state-owned or operated property in Shawnee county, Kansas, as specified in K.S.A. 75-4510a, and amendments thereto, or as specified in K.S.A. 75-4508, and amendments thereto, the clerk shall tax a fee of $2 which shall constitute the entire costs in the case, except that witness fees, mileage and expenses incurred in serving a warrant shall be in addition to the fee. Appearance bond for a parking violation of K.S.A. 75-4508 or 75-4510a, and amendments thereto, shall be $3, unless a warrant is issued. The judge may order the bond forfeited upon the defendant's failure to appear, and $2 of any bond so forfeited shall be regarded as court costs.

(f) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1974, ch. 168, § 9; L. 1975, ch. 218, § 2; L. 1976, ch. 163, § 28; L. 1977, ch. 145, § 2; L. 1982, ch. 167, § 2; L. 1982, ch. 116, § 7; L. 1984, ch. 148, § 2; L. 1984, ch. 39, § 45; L. 1985, ch. 106, § 2; L. 1986, ch. 146, § 3; L. 1987, ch. 134, § 5; L. 1989, ch. 239, § 6; L. 1990, ch. 134, § 1; L. 1992, ch. 315, § 8; L. 1993, ch. 291, § 217; L. 1994, ch. 335, § 5; L. 1996, ch. 214, § 37; L. 1998, ch. 155, § 4; L. 1999, ch. 127, § 11; L. 2000, ch. 177, § 5; L. 2003, ch. 101, § 9; L. 2004, ch. 95, § 2; L. 2006, ch. 195, § 14; L. 2006, ch. 218, § 2; L. 2007, ch. 195, § 17; L. 2008, ch. 95, § 8; L. 2009, ch. 116, § 15; L. 2009, ch. 143, § 14; L. 2010, ch. 62, § 7; L. 2010, ch. 155, § 11; L. 2011, ch. 87, § 7; L. 2012, ch. 66, § 7; L. 2013, ch. 125, § 7; L. 2014, ch. 82, § 27; L. 2015, ch. 81, § 13; July 1.

Revisor's Note:

Section was amended three times in the 2006 session, see also 28-172e. Version amended by L. 2006, ch. 170, § 3 was repealed by L. 2006, ch. 218, § 3.

Section was also amended by L. 2009, ch. 82, § 3, but that version was repealed by L. 2009, ch. 143, § 37.

Section was also amended by L. 2010, ch. 70, § 6, but that version was repealed by L. 2010, ch. 155, § 26.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



28-172b Indigents' defense services fund; expenditures.

28-172b. Indigents' defense services fund; expenditures. (a) There is hereby established in the state treasury an indigents' defense services fund.

(b) Moneys in the indigents' defense services fund shall be used exclusively to provide counsel and related services for indigent defendants. Expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the state board of indigents' defense services or a person designated by the chairperson.

History: L. 1987, ch. 134, § 7; L. 1996, ch. 229, § 30; L. 2001, ch. 5, § 94; L. 2006, ch. 169, § 104; L. 2007, ch. 195, § 18; Revived and amended, L. 2016, ch. 78, § 6; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 28-172f.

Section was also amended by L. 2014, ch. 82, § 28, but that version was repealed by L. 2016, ch. 78, § 10.



28-175 Disposition of fees and compensation not authorized to be retained by officers and employees.

28-175. Disposition of fees and compensation not authorized to be retained by officers and employees. County officers and employees shall receive no compensation, tips, fees, mileage or salaries, which compensation, tips, fees, mileage or salaries are or shall be paid to such officer or employee directly or indirectly by reason of his or her performance of the duties or obligations of such county office or employment, unless such compensation, tips, fees, mileage or salaries are specifically allowed to them by law. All such compensation, tips, fees, mileage or salaries received, directly or indirectly by them or from their respective offices from any source whatsoever, which compensation, tips, fees, mileage or salaries would not have been received except for such officer's or employee's performance of the duties or obligations of such county office or employment, including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not specifically authorized to be retained by them, shall be paid over on the first and fifteenth days of each month, or if either of said dates be a Sunday or legal holiday, then on the next secular day, to the county treasurer accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all compensation, tips, fees, mileage and salaries collected are correctly set forth therein. All such compensation, tips, fees, mileage and salaries shall be placed by said treasurer to the credit of the county general fund. Any compensation, fees or other income which are specifically authorized by law to be paid to any county officer or employee from public funds of the county may be retained by them. Any officer or employee receiving compensation, tips, fees, mileage or salaries from sources other than public funds of the county which compensation, tips, fees, mileage or salaries would not have been received except for such county officer's or employee's performance of the duties or obligations of his or her office or employment, shall be reported by such officer or employee to the county clerk on or before September 10 and on the 10th day of the month following each quarter year thereafter.

History: L. 1968, ch. 266, § 1; L. 1969, ch. 201, § 13; L. 1977, ch. 112, § 14; May 14.



28-176 Laboratory analysis fee charged as separate court costs in certain cases; use of proceeds.

28-176. Laboratory analysis fee charged as separate court costs in certain cases; use of proceeds. (a) The court shall order any person convicted or diverted, or adjudicated or diverted under a preadjudication program pursuant to K.S.A. 22-2906 et seq., K.S.A. 2016 Supp. 38-2346 et seq., or 12-4414, and amendments thereto, of a misdemeanor or felony contained in chapters 21, 41 or 65 of the Kansas Statutes Annotated, and amendments thereto, or a violation of K.S.A. 8-2,144 or 8-1567, and amendments thereto, or a violation of a municipal ordinance or county resolution prohibiting the acts prohibited by such statutes, unless the municipality or county has an agreement with the laboratory providing services that sets a restitution amount to be paid by the person that is directly related to the cost of laboratory services, to pay a separate court cost of $400 for every individual offense if forensic science or laboratory services, forensic computer examination services or forensic audio and video examination services are provided, in connection with the investigation, by:

(1) The Kansas bureau of investigation;

(2) the Sedgwick county regional forensic science center;

(3) the Johnson county sheriff's laboratory;

(4) the heart of America regional computer forensics laboratory;

(5) the Wichita-Sedgwick county computer forensics crimes unit; or

(6) the Garden City police department computer, audio and video forensics laboratory.

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law for such offense.

(c) The court shall not lessen or waive such fees unless the court has determined such person is indigent and the basis for the court's determination is reflected in the court's order.

(d) Such fees shall be deposited into the designated fund of the laboratory or forensic science or computer center that provided such services. Fees for services provided by:

(1) The Kansas bureau of investigation shall be deposited in the Kansas bureau of investigation forensic laboratory and materials fee fund which is hereby created;

(2) the Sedgwick county regional forensic science center shall be deposited in the Sedgwick county general fund;

(3) the Johnson county sheriff's laboratory shall be deposited in the Johnson county sheriff's laboratory analysis fee fund;

(4) the heart of America regional computer forensics laboratory shall be deposited in the general treasury account maintained by such laboratory;

(5) the Wichita-Sedgwick county computer forensic crimes unit shall be retained by the Sedgwick county sheriff. All funds retained by the sheriff pursuant to the provisions of this section shall be credited to a special fund of the sheriff's office; and

(6) the Garden City police department computer, audio and video forensics laboratory shall be deposited in the Garden City general fund.

(e) Disbursements from the funds and accounts described in subsection (d) shall be made for the following:

(1) Forensic science or laboratory services;

(2) forensic computer examination services;

(3) forensic audio and video examination services;

(4) purchase and maintenance of laboratory equipment and supplies;

(5) education, training and scientific development of personnel; and

(6) from the Kansas bureau of investigation forensic laboratory and materials fee fund, the destruction of seized property and chemicals as described in K.S.A. 22-2512 and 60-4117, and amendments thereto.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas bureau of investigation forensic laboratory and materials fee fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas bureau of investigation forensic laboratory and materials fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(g) All expenditures from the Kansas bureau of investigation forensic laboratory and materials fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the attorney general or by a person or persons designated by the attorney general.

History: L. 1992, ch. 298, § 83; L. 1996, ch. 224, § 6; L. 2000, ch. 32, § 1; L. 2002, ch. 124, § 1; L. 2006, ch. 169, § 105; L. 2008, ch. 175, § 5; L. 2010, ch. 117, § 1; L. 2011, ch. 105, § 29; L. 2014, ch. 1, § 3; L. 2014, ch. 117, § 4; July 1.

Section was amended by L. 2014, ch. 36, § 1, but that version was repealed by L. 2014, ch. 117, § 10.



28-177 Court procedures; fees; authorized only by legislative enactment; judicial branch surcharge fund, abolished; judicial branch docket fee fund; authorized uses of moneys credited to fund.

28-177. Court procedures; fees; authorized only by legislative enactment; judicial branch surcharge fund, abolished; judicial branch docket fee fund; authorized uses of moneys credited to fund. (a) Except as provided in this section and K.S.A. 2016 Supp. 28-178, and amendments thereto, the fees established by legislative enactment shall be the only fee collected or moneys in the nature of a fee collected for court procedures. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. Court procedures shall include docket fees, filing fees or other fees related to access to court procedures. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $26.50 per fee or the amount established by the applicable statute, whichever amount is less, to fund the costs of non-judicial personnel.

(b) Such additional charge imposed by the court pursuant to K.S.A. 8-2107, 8-2110, 22-2410, 28-170, 28-172a, 59-104, 60-2001, 60-2203a, 61-2704, 61-4001 and 65-409 and K.S.A. 2016 Supp. 21-6614, 23-2510, 28-178, 28-179, 32-1049a, 38-2215, 38-2312 and 38-2314, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch docket fee fund, which is hereby created in the state treasury.

(c) Moneys credited to the judicial branch docket fee fund shall not be expended for compensation of judges or justices of the judicial branch.

(d) All expenditures from the judicial branch docket fee fund shall be made in accordance with appropriation acts and upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief justice of the Kansas supreme court or by a person or persons designated by the chief justice.

(e) Expenditures may be made from the judicial branch docket fee fund to provide services and programs for the purpose of educating and training judicial branch officers and employees, administering the training, testing and education of municipal judges as provided in K.S.A. 12-4114, and amendments thereto, and for educating and training municipal judges and municipal court and support staff, including official hospitality. The judicial administrator is hereby authorized to fix, charge and collect fees for such services and programs. Such fees may be fixed to cover all or part of the operating expenditures incurred in providing such services and programs, including official hospitality. All fees received for such purposes and programs, including official hospitality, shall be deposited in the state treasury in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, and shall be credited to the judicial branch docket fee fund.

(f) On the effective date of this act:

(1) The director of accounts and reports shall transfer all moneys in the judicial branch surcharge fund to the judicial branch docket fee fund;

(2) all liabilities of the judicial branch surcharge fund existing prior to that date are hereby imposed on the judicial branch docket fee fund; and

(3) the judicial branch surcharge fund is hereby abolished.

History: L. 2006, ch. 215, § 1; L. 2009, ch. 116, § 16; L. 2010, ch. 62, § 8; L. 2011, ch. 87, § 8; L. 2012, ch. 66, § 8; L. 2013, ch. 125, § 8; L. 2014, ch. 82, § 29; L. 2015, ch. 81, § 14; July 1.

Section was amended twice in the 2011 session, see also 28-177a.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



28-178 Same; discretionary charge by supreme court.

28-178. Same; discretionary charge by supreme court. (a) In addition to any other fees specifically prescribed by law, on and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $12.50 per fee, to fund the costs of non-judicial personnel, on the following:

(1) A person who requests an order or writ of execution pursuant to K.S.A. 60-2401 or 61-3602, and amendments thereto.

(2) Persons who request a hearing in aid of execution pursuant to K.S.A. 60-2419, and amendments thereto.

(3) A person requesting an order for garnishment pursuant to article 7 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, or article 35 of chapter 61 of the Kansas Statutes Annotated, and amendments thereto.

(4) Persons who request a writ or order of sale pursuant to K.S.A. 60-2401 or 61-3602, and amendments thereto.

(5) A person who requests a hearing in aid of execution pursuant to K.S.A. 61-3604, and amendments thereto.

(6) A person who requests an attachment against the property of a defendant or any one or more of several defendants pursuant to K.S.A. 60-701 or 61-3501, and amendments thereto.

(b) The clerk of the district court shall remit all revenues received from the fees imposed pursuant to subsection (a) to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the judicial branch docket fee fund.

(c) The fees established in this section shall be the only fee collected or moneys in the nature of a fee collected for such court procedures. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee.

History: L. 2009, ch. 116, § 1; L. 2010, ch. 62, § 9; L. 2011, ch. 87, § 9; L. 2012, ch. 66, § 9; L. 2013, ch. 125, § 9; L. 2014, ch. 82, § 30; L. 2015, ch. 81, § 15; July 1.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



28-179 Post-decree motion docket fee; authorized only by legislative enactment.

28-179. Post-decree motion docket fee; authorized only by legislative enactment. (a) No post-decree motion petitioning for a modification or termination of separate maintenance, for a change in legal custody, residency, visitation rights or parenting time or for a modification of child support shall be filed or docketed in the district court without payment of a docket fee in the amount of $40 on and after July 1, 2013, to the clerk of the district court.

(b) A poverty affidavit may be filed in lieu of a docket fee as established in K.S.A. 60-2001, and amendments thereto.

(c) The docket fee shall be the only costs assessed in each case for services of the clerk of the district court and the sheriff. The docket fee shall be disbursed in accordance with K.S.A. 20-362, and amendments thereto.

(d) Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

History: L. 1996, ch. 234, § 2; L. 2000, ch. 171, § 22; L. 2003, ch. 101, § 11; L. 2004, ch. 95, § 4; L. 2006, ch. 195, § 16; L. 2007, ch. 162, § 3; L. 2008, ch. 95, § 12; L. 2009, ch. 116, § 22; L. 2009, ch. 143, § 19; L. 2010, ch. 62, § 14; L. 2011, ch. 87, § 14; L. 2012, ch. 66, § 10; L. 2013, ch. 125, § 10; L. 2014, ch. 82, § 31; L. 2015, ch. 81, § 16; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 60-1621a.

Section was also amended by L. 2009, ch. 82, § 5, but that version was repealed by L. 2009, ch. 143, § 37.

L. 2014, ch. 82, was held to be an invalid enactment, see Solomon v. State, 303 K. 512, 364 P.3d 536 (2015).



28-180 County clerk technology fund.

28-180. County clerk technology fund. (a) On January 1, 2015, there is hereby created in each county a county clerk technology fund.

(b) Upon receipt thereof, the county treasurer shall credit to the county clerk technology fund of the county all moneys attributable to the fees collected pursuant to subsection (b) of K.S.A. 28-115, and amendments thereto.

(c) Moneys in the county clerk technology fund shall be used by the county clerk to acquire equipment and technological services for the storing, recording, archiving, retrieving, maintaining and handling of data recorded, stored or generated in the office of the county clerk.

(d) Moneys in such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the county, the amounts credited to, and the amount on hand in, such special fund and the amount expended from such fund shall be shown on the budget for the information of the taxpayers of the county. Any action taken by the county clerk under this subsection shall be in accordance with K.S.A. 19-302, and amendments thereto.

(e) Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(f) The fund shall be administered by the county treasurer who shall pay out moneys from the fund upon orders signed by the county clerk.

(g) At the end of any calendar year, if the balance in such fund exceeds $50,000 and the county clerk indicates that such amount in excess of $50,000 shall not be needed and is not designated for technology, the county commission may authorize the transfer and use of such excess moneys by other county offices for equipment or technological services relating to the land or property records filed or maintained by the county.

(h) If a charter form of government is adopted and implemented pursuant to K.S.A. 19-2680 et seq., and amendments thereto, the provisions of this section shall apply to the official, department or office which performs the duties and functions prescribed for the office of the county clerk.

History: L. 2014, ch. 140, § 16; July 1.



28-181 County treasurer technology fund.

28-181. County treasurer technology fund. (a) On January 1, 2015, there is hereby created in each county a county treasurer technology fund.

(b) Upon receipt thereof, the county treasurer shall credit to the county treasurer technology fund of the county all moneys attributable to the fees collected pursuant to subsection (b) of K.S.A. 28-115, and amendments thereto.

(c) Moneys in the county treasurer technology fund shall be used by the county treasurer to acquire equipment and technological services for the storing, recording, archiving, retrieving, maintaining and handling of data recorded, stored or generated in the office of the county treasurer.

(d) Moneys in such fund shall not be subject to the provisions of K.S.A. 79-2925 through 79-2937, and amendments thereto. In making the budget of the county, the amounts credited to, and the amount on hand in, such special fund and the amount expended from such fund shall be shown on the budget for the information of the taxpayers of the county. Any action taken by the county treasurer under this subsection shall be in accordance with K.S.A. 19-503, and amendments thereto.

(e) Moneys in such fund may be invested in accordance with the provisions of K.S.A. 10-131, and amendments thereto, with interest thereon credited to such fund.

(f) The fund shall be administered by the county treasurer who shall pay out moneys from the fund upon orders signed by the county treasurer.

(g) At the end of any calendar year, if the balance in such fund exceeds $50,000 and the county treasurer indicates that such amount in excess of $50,000 shall not be needed and is not designated for technology, the county commission may authorize the transfer and use of such excess moneys by other county offices for equipment or technological services relating to the land or property records filed or maintained by the county.

(h) If a charter form of government is adopted and implemented pursuant to K.S.A. 19-2680 et seq., and amendments thereto, the provisions of this section shall apply to the official, department or office which performs the duties and functions prescribed for the office of the county treasurer.

History: L. 2014, ch. 140, § 17; July 1.






Article 2 COUNTIES BETWEEN 130,000 AND 185,000

28-208 Prescription of compensation.

28-208. Prescription of compensation. All officers and employees herein mentioned in all counties of this state having a population of more than one hundred thirty thousand (130,000) and less than one hundred eighty-five thousand (185,000) shall receive for their services the compensation herein allowed: Provided, In such counties the board of county commissioners shall allow such reasonable sums for deputies and clerical hire, as may be necessary to properly expedite the business of the county offices.

History: L. 1937, ch. 233, § 1; L. 1949, ch. 266, § 1; L. 1953, ch. 210, § 1; L. 1957, ch. 245, § 1; L. 1961, ch. 213, § 4; L. 1963, ch. 242, § 3; June 30.



28-222 Cook and assistant for county jail; feeding prisoners.

28-222. Cook and assistant for county jail; feeding prisoners. The board of county commissioners may employ a cook and an assistant for the county jail at a reasonable wage and shall pay all expenses for feeding the prisoners in the county jail. No contract shall ever be made with the sheriffs for feeding such prisoners.

History: L. 1937, ch. 233, § 15; L. 1943, ch. 164, § 13; L. 1947, ch. 253, § 13; L. 1949, ch. 266, § 15; L. 1971, ch. 137, § 1; July 1.



28-223 Additional clerk hire; resolution.

28-223. Additional clerk hire; resolution. When no allowance is made in this act for clerical hire in any of the county offices herein provided, then the board of county commissioners shall allow such additional amount for clerical hire as may be necessary to properly expedite the business of said offices. When, in the opinion of the county commissioners, the amount of the allowance made in this act for clerical hire shall be insufficient to properly and sufficiently conduct the business of said office, then the board of county commissioners shall allow such additional amount of clerical hire as may be necessary to properly expedite the business of said office, but not exceeding, however, ten percent of the allowance herein provided: Provided, That no allowance shall be made except by resolution of the board of county commissioners made in regular session convened, setting out the reason for the said allowance as made, and the amount of the allowance: And provided further, That no allowance shall be made for more than a six months period and shall not be effective until said resolution shall have been entered upon the journal and shall have been published once in a paper of general circulation in the county and no warrants shall be issued for such additional clerk hire for any period prior to the date of said publication.

History: L. 1937, ch. 233, § 16; March 27.



28-225 Fee books.

28-225. Fee books. All of the above officers and other persons now authorized to collect fees from the public, and from any source excepting the county in which their offices are situated, shall keep fee books in forms to be prescribed by the county auditor and approved by the board of county commissioners, in which shall be entered all fees and income from any source whatsoever that may be received by them, in their official capacity.

History: L. 1937, ch. 233, § 18; March 27.



28-226 Penalties for violations; forfeiture of office.

28-226. Penalties for violations; forfeiture of office. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act, or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act, shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars or confined in the county jail for not to exceed one year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom. Except the fees of the county attorney in civil and criminal proceedings under the laws relating to intoxicating liquors and gambling and otherwise provided by law.

History: L. 1937, ch. 233, § 19; March 27.






Article 3 CERTAIN COUNTIES OVER 140,000

28-315 Collection and payment of fees to county.

28-315. Collection and payment of fees to county. All of the officers and other persons herein mentioned shall collect from others than the county in which said offices are located all fees now authorized by law. All such fees and income of their respective offices from every source whatsoever, including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not herein specifically authorized to be retained by them, shall be paid over on the first and fifteenth days of each month, or if either of said dates be a Sunday or legal holiday, then on the next secular day, to the county treasurer, accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all fees and other income collected are correctly set forth therein. All such fees and income shall be placed by said treasurer to the credit of the county's general fund.

History: L. 1911, ch. 190, § 16; R.S. 1923, 28-315; L. 1974, ch. 168, § 2; July 1.



28-316 Fee books.

28-316. Fee books. All of the above officers and other persons now authorized to collect fees from the public, and from any source excepting the county in which their offices are situated, shall keep fee books in forms to be prescribed by the county auditor and approved by the board of county commissioners, in which shall be entered all fees and income from any source whatsoever that may be received by them.

History: L. 1911, ch. 190, § 17; March 3; R.S. 1923, 28-316.



28-317 Audit of books of county officers; office for auditor.

28-317. Audit of books of county officers; office for auditor. The county auditor shall audit the books and accounts of each county officer, monthly, and shall report in writing to the board of county commissioners the condition of the accounts of each officer collecting or handling money. Said monthly reports shall show the total fees collected and paid in to the treasury by each officer since his last report, the total fees then outstanding and unpaid, and all other information that the board of county commissioners may from time to time require. Said county auditor may be provided with an office by the board of county commissioners and shall devote such time to the performance of his duties as may be required.

History: L. 1911, ch. 190, § 18; March 3; R.S. 1923, 28-317.



28-318 Penalties for violation of 1911 act [*].

28-318. Penalties for violation of 1911 act [*]. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act [*], or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act [*], shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars or confined in the county jail for not to exceed one year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom. Except the fees of the county attorney in civil and criminal proceedings under the laws relating to intoxicating liquors and gambling and otherwise provided by law.

History: L. 1911, ch. 190, § 19; March 3; R.S. 1923, 28-318.

* "Act" see 28-315 to 28-319 which are only sections of act not now repealed.



28-319 Special counsel in civil litigation for county.

28-319. Special counsel in civil litigation for county. That in any civil litigation wherein the county may be either plaintiff or defendant, if the county attorney or his deputies are interested directly or indirectly, or if the board of county commissioners believes that the time at the disposal of the county attorney's office is insufficient to give proper attention to such litigation or if for any other reason the board of county commissioners deems it necessary for the protection of the public interests, it may employ special counsel for such case or cases and pay reasonable compensation therefor, not exceeding the sum of three thousand dollars in any one year.

History: L. 1911, ch. 190, § 20; March 3; R.S. 1923, 28-319.






Article 6 COUNTIES OVER 300,000

28-601 Prescription of compensation and fees.

28-601. Prescription of compensation and fees. All officers and employees herein mentioned in all counties of this state having a population of more than three hundred thousand (300,000) shall receive for their services the compensation herein allowed, and no other fees, mileage, salaries or things of value of any kind or nature whatsoever unless specifically allowed to them by law.

History: L. 1941, ch. 236, § 1; L. 1949, ch. 268, § 1; L. 1957, ch. 246, § 1; L. 1967, ch. 214, § 6; Jan. 1, 1968.



28-613 County auditor; salary; deputies, clerks, stenographers; expenses.

28-613. County auditor; salary; deputies, clerks, stenographers; expenses. The county auditor shall receive a salary in an amount prescribed by the district court of the judicial district in which such county is located; and for deputies, clerks or stenographers, to be appointed by the auditor, and other necessary and actual expenses of his office the board of county commissioners shall authorize the expenditure of such sums as the board of county commissioners shall determine to be necessary to properly expedite the business of such office.

History: L. 1941, ch. 236, § 13; L. 1943, ch. 165, § 10; L. 1945, ch. 206, §1 1; L. 1947, ch. 254, § 12; L. 1949, ch. 268, § 12; L. 1951, ch. 274, § 10; L. 1953, ch. 212, § 10; L. 1955, ch. 222, § 8; L. 1957, ch. 246, § 12; L. 1961, ch. 214, § 9; L. 1963, ch. 238, § 16; L. 1965, ch. 262, § 11; L. 1967, ch. 214, § 13; L. 1968, ch. 393, § 1; L. 1969, ch. 205, § 11; L. 1972, ch. 153, § 19; L. 1973, ch. 107, § 4; July 1.



28-615 County engineer; salary and expenses; assistants and employees; payment of compensation from county road and bridge fund, when.

28-615. County engineer; salary and expenses; assistants and employees; payment of compensation from county road and bridge fund, when. The county engineer may be appointed by the board of county commissioners to perform the necessary civil engineering work of the county. He shall receive a salary to be fixed by the county commissioners. In addition, the board of county commissioners shall pay the county engineer's actual and necessary traveling expenses incurred in the performance of his official duties upon the filing of itemized and verified vouchers signed by the county engineer and approved by the board of county commissioners. The said board shall allow the county engineer the necessary and required assistants, engineers, surveyors, superintendents, foremen, accountants, clerks and all other help needed for the performance of his duties. Allowances for such assistants or help herein referred to shall be for work actually performed per diem and such allowance shall be paid only to the person or persons employed upon sworn claims presented to the board of county commissioners.

All compensation or salaries hereinbefore provided for and for the county's civil engineering work, the building and maintenance of roads and bridges, and the various duties performed under the county engineer's supervision, shall be paid from the county road and bridge fund in counties not under the county unit system, which funds are derived from the tax levies authorized by K.S.A. 79-1947. The engineer shall not receive and retain any fees, costs, mileage, commissions or compensation of any kind for any service which he is authorized to perform because of his office, except as herein elsewhere provided, but shall turn over such fees, costs, mileage, commissions or compensation to the county treasurer, and the same shall become a part of the general revenue fund of the county.

History: L. 1941, ch. 236, § 15; L. 1943, ch. 165, § 12; L. 1945, ch. 206, § 12; L. 1947, ch. 254, § 14; L. 1949, ch. 268, § 14; L. 1953, ch. 212, § 12; L. 1957, ch. 246, § 14; L. 1961, ch. 216, § 1; L. 1965, ch. 262, § 13; L. 1967, ch. 214, § 15; L. 1969, ch. 205, § 13; L. 1972, ch. 153, § 21; L. 1973, ch. 176, § 1; July 1.



28-617 Collection and payment of fees to county; monthly statement.

28-617. Collection and payment of fees to county; monthly statement. All of the officers and other persons herein mentioned shall collect all fees and benefits now authorized by law. All such fees and other income of or thing of value received, directly or indirectly by them or from their respective offices from any source whatsoever including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not herein specifically authorized to be retained by them, shall be paid over on the next secular day, after collection to the county treasurer, accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all fees and other income collected are correctly set forth therein. All such fees and income shall be placed by said treasurer to the credit of the county general fund. They shall file with the county auditor a monthly statement of all fees collected.

History: L. 1941, ch. 236, § 17; L. 1971, ch. 139, § 1; July 1.



28-618 Semiannual audits by county auditors; office.

28-618. Semiannual audits by county auditors; office. The county auditor shall audit the books and accounts of each county officer, semiannually, and shall report in writing to the board of county commissioners the condition of the accounts of each officer collecting or handling money. Said semiannual report shall show the total fees collected and paid into the treasury by each officer since his last report, the total fees then outstanding and unpaid, and all other information that the board of county commissioners may from time to time require. Said county auditor shall be provided with an office by the board of county commissioners and shall devote all his time to the performance of his duties as such auditor.

History: L. 1941, ch. 236, § 18; April 11.



28-619 Penalties for violations; forfeiture of office.

28-619. Penalties for violations; forfeiture of office. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent, not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act, or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act, shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars or confined in the county jail for not to exceed one year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office notwithstanding such offense may have occurred in a prior term, and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom.

History: L. 1941, ch. 236, § 19; April 11.



28-620 Monthly payment of salaries.

28-620. Monthly payment of salaries. All salaries provided for in this act shall be paid out of the county treasury in equal monthly installments.

History: L. 1941, ch. 236, § 20; April 11.



28-622 Increase in compensation of county employees in counties over 300,000, when; resolution.

28-622. Increase in compensation of county employees in counties over 300,000, when; resolution. The board of county commissioners of any county having a population of more than three hundred thousand (300,000) is hereby authorized to provide by resolution between August 1 and September 1 of any year in which a general election falls for an increase of not to exceed five percent (5%) per annum in the compensation and salary of any employee of the county entitled thereto by reason of the employee job classification and merit rating system of such county. Such resolution may also provide for an increase in the amount of any aggregate allowance prescribed by statute for the payment of compensation and salaries of employees.

Such additional compensation shall be paid in equal monthly installments and may be paid even though such expenditure was not included in the county budget for the period in which such additional compensation is paid.

History: L. 1970, ch. 150, § 1; July 1.



28-623 Same; protest petition; election.

28-623. Same; protest petition; election. Upon petition containing the signatures of the number of taxpayers required by K.S.A. 1969 Supp. 62-901 to summon a grand jury in such county, to be presented to the county clerk no later than October 1 following the final publication in the official county paper of the said resolution, the county commissioners shall cause to be placed on the ballot at the next general election a question to be worded in substantially the following manner:

"Shall the budget of ______________ (here insert name of county) County be increased by ______________ (here insert exact sum) dollars effective on January 1, ______________ (here insert year) for the purpose of granting increases in the salaries of those employees of this county, entitled thereto by reason of the employee job classification and merit rating system, in an amount of ______________%, (here insert exact percentage) for the period commencing January 1, next, and for two (2) calendar years; provided that said increase shall not be granted to those county officials elected by popular vote.

Yes________ No________ (Vote either 'yes' or 'no')."

and a simple majority of those voting upon the question shall prevail.

History: L. 1970, ch. 150, § 2; July 1.






Article 7 WYANDOTTE COUNTY

28-701 Compensation of certain officers and employees of Wyandotte county.

28-701. Compensation of certain officers and employees of Wyandotte county. All officers and employees of Wyandotte county shall receive for their services the compensation herein provided.

History: L. 1943, ch. 166, § 1; L. 1945, ch. 208, § 1; L. 1949, ch. 267, § 2; L. 1957, ch. 247, § 1; L. 1965, ch. 159, § 21; L. 1967, ch. 219, § 1; L. 1968, ch. 304, § 1; L. 1970, ch. 151, § 2; L. 1989, ch. 116, § 1; April 6.



28-706 Sheriff's fees, mileage and transportation; deputies; jailers; jury clerk; matron; cook; feeding prisoners.

28-706. Sheriff's fees, mileage and transportation; deputies; jailers; jury clerk; matron; cook; feeding prisoners. In addition to the salary prescribed by section 22 of this act the sheriff shall be entitled to retain the fees and mileage paid him from sources without the state of Kansas. He shall not receive any fees or mileage paid him from any county within the state of Kansas, but shall turn over such fees to the county commissioners of his county. The county commissioners of said county are to provide such deputy sheriffs with motorcycles, and other suitable means of conveyance, for the proper discharge of their duties in enforcing the traffic laws and regulations for the operation of vehicles and motor vehicles on the public highways of the county and state.

The sheriff may appoint deputy sheriffs one (1) of whom shall be designated undersheriff. The sheriff shall appoint jailers, with the approval of the board of county commissioners and one jury clerk. The sheriff may appoint a woman not related to the sheriff, as matron of the county jail. Such matron shall be a member of the sheriff's force; shall have all the authority now delegated to a deputy sheriff and shall be subject to removal for cause. The sheriff shall with the approval of the board of county commissioners also appoint a cook who is to prepare the meals for the prisoners in the county jail. The county commissioners shall pay all the expenses for feeding the prisoners in the county jail. No contract shall ever be made with the sheriff or other persons for feeding the prisoners.

History: L. 1943, ch. 166, § 6; L. 1945, ch. 208, § 6; L. 1947, ch. 255, § 5; L. 1949, ch. 267, § 7; L. 1951, ch. 275, § 1; L. 1953, ch. 214, § 5; L. 1955, ch. 224, § 4; L. 1957, ch. 247, § 6; L. 1961, ch. 217, § 5; L. 1963, ch. 239, § 5; L. 1965, ch. 159, § 5; L. 1969, ch. 204, § 10; L. 1970, ch. 151, § 1; L. 1972, ch. 153, § 26; Jan. 8, 1973.



28-713 How salaries paid.

28-713. How salaries paid. All salaries of all the officers and of their deputies, assistants, and clerks, in such counties, shall be paid monthly by warrants signed by the chairman of the board of county commissioners, attested by the county clerk, and drawn on the county treasurer.

History: L. 1943, ch. 166, § 14; March 23.



28-714 Application of 28-315 to 28-319.

28-714. Application of 28-315 to 28-319. The provisions of sections 28-315, 28-316, 28-317, 28-318 and 28-319 of the Kansas Statutes Annotated shall apply to all of the officers, deputies, assistants, clerks and other persons mentioned in the act.

History: L. 1943, ch. 166, § 15; March 23.



28-716 Salaries of officials and employees in certain counties; tax levy, use of proceeds.

28-716. Salaries of officials and employees in certain counties; tax levy, use of proceeds. In counties having a population of not less than one hundred eighty-five thousand (185,000) nor more than two hundred fifty thousand (250,000), the boards of county commissioners of said counties, in addition to the rate of levy authorized by K.S.A. 79-1946 and 79-1947, are hereby authorized to levy an additional tax of not to exceed six mills, to provide for salaries of officials and employees and other expenses as provided by law and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county. Said levy shall be in addition to all other expenses as provided by law.

History: L. 1949, ch. 267, § 17; L. 1951, ch. 277, § 1; L. 1953, ch. 214, § 16; L. 1955, ch. 224, § 9; L. 1957, ch. 247, § 14; L. 1963, ch. 239, § 20; L. 1965, ch. 159, § 18; L. 1979, ch. 52, § 141; July 1.



28-718 Provisions of 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act.

28-718. Provisions of 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act. None of the provisions of sections 28-424 and 28-425 of the General Statutes Supplement of 1961 shall be applicable to any officer or employee whose salary or compensation is increased under the provisions of this act.

History: L. 1963, ch. 239, § 21; July 1.



28-719 Sections 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act.

28-719. Sections 28-424 and 28-425 inapplicable to officers and employees where compensation increased by act. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is increased under the provisions of this act.

History: L. 1965, ch. 159, § 19; Jan. 1, 1966.



28-721 Same; monthly payments.

28-721. Same; monthly payments. The additional compensation provided for herein shall be paid in monthly installments to the deputies, assistants and employees of such county.

History: L. 1967, ch. 219, § 3; Jan. 1, 1968.






Article 8 COUNTIES OF 100,000 OR LESS

28-801 Application of act.

28-801. Application of act. This act shall apply to all counties having a population of not more than one hundred thousand (100,000).

History: L. 1957, ch. 242, § 1; L. 1967, ch. 220, § 1; Jan. 1, 1968.



28-811 Additional compensation for certain county officers and employees.

28-811. Additional compensation for certain county officers and employees. All county officers, their deputies, assistants and employees, except the officers whose salaries are fixed by sections 2 to 12, both sections inclusive, of this act, and except the assistant county attorney of any county having a population of more than forty thousand (40,000) and an assessed tangible valuation of more than sixty million dollars ($60,000,000) and not more than seventy-five million dollars ($75,000,000), shall receive compensation in the amount of twenty percent (20%) of the salary fixed by statute for each such officer, deputy, assistant or employee, and such compensation shall be in addition to the salary fixed by statute. Such additional compensation shall be paid in equal monthly installments and may be paid even though such expenditure was not included in the county budget for the period in which such additional compensation is paid.

History: L. 1957, ch. 242, § 11; L. 1967, ch. 220, § 11; Jan. 1, 1968.



28-812 Monthly payment of salaries.

28-812. Monthly payment of salaries. All salaries prescribed by this act shall be paid in equal monthly installments.

History: L. 1957, ch. 242, § 12; L. 1967, ch. 220, § 16; Jan. 1, 1968.



28-813 Population determined by enumeration; salary changes effective, when.

28-813. Population determined by enumeration; salary changes effective, when. The salaries fixed by this act shall be determined by the enumeration of population by the Kansas department of agriculture and changes in salaries shall be effective beginning with the salaries for the month of January of the year succeeding the year in which the enumeration is made.

History: L. 1957, ch. 242, § 13; L. 1967, ch. 220, § 17; L. 2004, ch. 101, § 76; July 1.



28-824 Assistants, deputies, clerks, stenographers; salaries and compensation.

28-824. Assistants, deputies, clerks, stenographers; salaries and compensation. The board of county commissioners of all counties shall allow such reasonable sums for salaries and compensation of assistants, deputies, clerks and stenographers as may be necessary to properly expedite the business of the several offices of the county.

History: L. 1967, ch. 220, § 14; Jan. 1, 1968.



28-825 Appointive county officers; salaries.

28-825. Appointive county officers; salaries. The board of county commissioners of all counties shall by resolution determine and establish the salaries of all appointive county officers, not otherwise provided by law.

History: L. 1967, ch. 220, § 15; Jan. 1, 1968.



28-826 Military establishment defined.

28-826. Military establishment defined. The term "military establishment" as used in this act shall not include a missile base or site, military radar installation, or active reserve and national guard units.

History: L. 1967, ch. 220, § 18; Jan. 1, 1968.



28-827 Inapplicability of 28-424, 28-425.

28-827. Inapplicability of 28-424, 28-425. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is fixed by the provisions of this act.

History: L. 1967, ch. 220, § 19; Jan. 1, 1968.



28-828 Inapplicability of 28-424 and 28-425.

28-828. Inapplicability of 28-424 and 28-425. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is fixed by the provisions of this act.

History: L. 1969, ch. 201, § 11; July 1.



28-831 Reimbursement of certain county officers and employees where compensation reduced by changes in population.

28-831. Reimbursement of certain county officers and employees where compensation reduced by changes in population. If the salary of any officer or employee whose salary or compensation was fixed before the effective date of this act by the provisions of article 8 of chapter 28 of the Kansas Statutes Annotated, or acts amendatory thereof or supplemental thereto, has been reduced during the calendar year 1972 as a result of a change in population of the county, the board of county commissioners of such county shall reimburse such officer or employee for such loss of salary until otherwise provided by law.

History: L. 1972, ch. 155, § 1; July 1.






Article 10 COUNTIES DESIGNATED URBAN AREAS

28-1005 Fees and mileage received by sheriff to county general fund.

28-1005. Fees and mileage received by sheriff to county general fund. The sheriff shall turn over to the county treasurer for deposit in the county general fund all fees received and mileage paid him from all sources.

History: L. 1965, ch. 207, § 5; July 1.



28-1006 Fees and income collected by officials to county general fund, exceptions.

28-1006. Fees and income collected by officials to county general fund, exceptions. All county officers and employees shall collect from others than the county in which said offices are located all fees now authorized by law. All such fees and income of their respective offices from every source whatsoever, including all notary fees collected by any officer, deputy or clerk in any proceeding pending or to become pending, filed or to be filed in said office, not herein specifically authorized to be retained by them, shall be paid over on the first and fifteenth days of each month, or if either of said dates be a Sunday or legal holiday, then on the next secular day, to the county treasurer, accompanied by a sworn statement in such form as the board of county commissioners may prescribe, to the effect that all fees and other income collected are correctly set forth therein. All such fees and income shall be placed by said treasurer to the credit of the county's general fund. The county attorney may receive and retain the fees otherwise provided by law for his or her services in prosecutions and proceedings, both civil and criminal, against violators of the laws relating to intoxicating liquors and gambling.

History: L. 1965, ch. 207, § 6; L. 1969, ch. 206, § 3; L. 1971, ch. 140, § 1; L. 1976, ch. 145, § 154; L. 1977, ch. 112, § 15; May 14.



28-1007 Fee books.

28-1007. Fee books. All of the above officers and other persons now authorized to collect fees from the public, and from any source excepting the county in which their offices are situated, shall keep fee books in forms to be prescribed by the county auditor and approved by the board of county commissioners, in which shall be entered all fees and income from any source whatsoever that may be received by them, in their official capacity.

History: L. 1965, ch. 207, § 7; July 1.



28-1008 Unlawful acts; penalty; forfeiture of office.

28-1008. Unlawful acts; penalty; forfeiture of office. Any officer, deputy, assistant or clerk mentioned in this act or whose salary or compensation is herein provided for or authorized, who shall ask or receive any fee or reward in money or its equivalent not authorized by this act or the laws of this state, or who shall fail to make out and file any report herein provided for, or who shall fail to pay to the county treasurer any fees or income collected by him in the time and manner prescribed by this act, or who shall fail, neglect or refuse to perform any duty enjoined upon him by this act, shall for each offense be adjudged guilty of a misdemeanor and fined in any sum not exceeding three hundred dollars ($300) or confined in the county jail for not to exceed one (1) year or shall receive a sentence of both such fine and imprisonment. And such failure to perform any of the duties prescribed by this act shall be a forfeiture of office and upon the judgment of any court of competent jurisdiction in a civil action that such officer, deputy, assistant or clerk has forfeited such office, he shall stand suspended during any appeal therefrom. Except the fees of the county attorney in civil and criminal proceedings under the laws relating to intoxicating liquors and gambling and otherwise provided by law.

History: L. 1965, ch. 207, § 8; July 1.



28-1009 Salaries paid monthly; warrants.

28-1009. Salaries paid monthly; warrants. All salaries of all the officers and of their deputies, assistants, and clerks, in such counties, shall be paid monthly by warrants signed by the chairman of the board of county commissioners, attested by the county clerk, and drawn on the county treasurer.

History: L. 1965, ch. 207, § 9; July 1.



28-1010 Provisions of 28-424, 28-425, inapplicable to officers and employees under act.

28-1010. Provisions of 28-424, 28-425, inapplicable to officers and employees under act. None of the provisions of K.S.A. 28-424 and 28-425 shall be applicable to any officer or employee whose salary or compensation is increased under the provisions of this act.

History: L. 1965, ch. 207, § 10; July 1.



28-1011 Provisions of article 7, chapter 28, inapplicable to counties under this act.

28-1011. Provisions of article 7, chapter 28, inapplicable to counties under this act. The provisions of article 7, chapter 28 of the Kansas Statutes Annotated shall not apply to any county to which this act is applicable.

History: L. 1965, ch. 207, § 11; July 1.









Chapter 29 FENCES

Article 1 LEGAL ENCLOSURES

29-101 Enclosure of domestic animals with fence required.

29-101. Enclosure of domestic animals with fence required. All domestic animals, other than cats and dogs, shall be enclosed with a fence sufficiently close, composed of posts and rails, posts and palings, posts and planks or palisades, posts and wire, rails alone, laid up in the manner commonly called a worm fence, or turf, with ditches on each side, of stone, or a hedge in existence on July 1, 1986, composed either of thorn or Osage orange.

History: G.S. 1868, ch. 40, § 1; R.S. 1923, 29-101; L. 1986, ch. 195, § 2; July 1.



29-102 Construction and composition of fences.

29-102. Construction and composition of fences. All fences composed of posts and rails, posts and palings, posts and planks, or palisades, or of stone, or composed of posts and wires, or those composed of turf, shall be at least four feet high. Those composed of rails, commonly called a worm fence, shall be at least four and one-half feet high to the top of the rider, and shall be thoroughly staked and ridered, or if not staked and ridered shall have the corners locked with strong rails, stakes or posts. Those composed of stone shall be at least 18 inches wide at the bottom and 12 inches wide at the top. Those composed of turf shall be thoroughly staked and ridered, and shall have a ditch on the outside not less than two feet wide at the top and three feet deep. With respect to all fences composed of rails or lumber, the bottom rail, board or plank shall not be more than two feet from the ground. All such fences shall be substantially built and sufficiently close to prevent domestic animals, other than cats and dogs from going through. All hedge fences shall be of such height and thickness as will be sufficient to enclose domestic animals other than cats and dogs.

History: G.S. 1868, ch. 40, § 2; L. 1873, ch. 88, § 1; R.S. 1923, 29-102; L. 1986, ch. 195, § 3; July 1.



29-103 Fences composed of posts and wires.

29-103. Fences composed of posts and wires. In fences composed of posts and wires, the posts shall be of ordinary size for fencing purposes, and set in the ground at least two feet deep and not more than twelve feet apart, with holes through the posts or staples on the side not more than fifteen inches apart, to admit four separate strands of fence wire not smaller than No. 9, and shall be provided with rollers and levers, at suitable distances, to strain and hold the wire straight and firm.

History: G.S. 1868, ch. 40, § 3; Oct. 31; R.S. 1923, 29-103.



29-104 What deemed legal and sufficient fences.

29-104. What deemed legal and sufficient fences. Fences of the material and of the height and sufficiency aforesaid, and all brooks, rivers, creeks, ditches and constructions which shall be equivalent thereto, in the judgment of the fence viewers within whose jurisdiction the same may be, shall be deemed legal and sufficient fences.

History: G.S. 1868, ch. 40, § 4; Oct. 31; R.S. 1923, 29-104.



29-105 Barbed-wire fence deemed legal fence; construction.

29-105. Barbed-wire fence deemed legal fence; construction. (a) Except as otherwise provided in subsection (b), and in addition to fence declared by law to be a legal fence, the following shall be a legal fence: A barbed-wire fence, of not less than three wires, with the third wire from the ground not less than 44 inches nor more than 48 inches from the ground, and the bottom wire not more than 24 inches nor less than 18 inches from the ground, with the center wire equidistant, or nearly so, between upper and lower wires. All such wires shall be well stretched and barbed, barbs to average not more than nine inches apart and such barbed wire shall be composed of two wires not smaller than No. 13, or one wire not smaller than No. 9, or wires having not less than 950 pounds breaking strength. All such wires shall be securely fastened to posts, which shall not be more than two rods apart and not less than 20 inches in the ground, and set in a workmanlike manner or the posts may be not more than 48 feet apart, with slats placed perpendicularly, not more than 12 feet apart, between the posts and fastened to the wires by staples, or with holes in the slats. Suspension fences shall not be subject to the requirements of this section.

(b) The board of county commissioners of any county, by resolution, may establish for a barbed-wire fence constructed after the effective date of such resolution construction requirements which are more stringent than the requirements under subsection (a). In those cases where a barbed-wire fence is located on a county line, the least restrictive requirements for construction of such fence shall apply.

History: L. 1883, ch. 113, § 1; R.S. 1923, 29-105; L. 1986, ch. 195, § 4; July 1.



29-106 Fencing extensive tracts in certain counties; gates and hitching posts.

29-106. Fencing extensive tracts in certain counties; gates and hitching posts. That whenever any person, persons or corporations shall fence and enclose extensive tracts of land of one hundred acres or over in extent for grazing purposes in the counties of Barber, Pratt, and Russell, and all counties west of range 15, west of the sixth principal meridian, in the state of Kansas, such person, persons or corporation shall provide a suitable swinging or lifting gate, constructed in such manner that it may be easily opened or closed, whenever said fence or enclosure crosses any road established by custom and usage but not a legally established public highway. Said gate shall be so constructed as to meet conveniently the requirements of the traveling public; and in addition to said gate, shall set posts on each side of said gate, at suitable distances therefrom, and of not less than four inches in diameter and not less than seven feet in length, set not less than thirty inches in the ground, and for the purpose of tying any horse or team thereto, while any traveler is engaged in opening or closing said gate.

History: L. 1901, ch. 225, § 1; March 22; R.S. 1923, 29-106.



29-107 Penalty for interfering with such fence or leaving gates open.

29-107. Penalty for interfering with such fence or leaving gates open. Any person who shall willfully molest or interfere with said fence or enclosure described in K.S.A. 29-106, by cutting wires or otherwise mutilating or tearing down said fence, or who shall willfully leave open any gate of said fence or enclosure, shall be deemed to have committed a misdemeanor, and shall be liable to a fine not exceeding fifty dollars.

History: L. 1901, ch. 225, § 2; March 22; R.S. 1923, 29-107.



29-108 Declaration of policy relating to domestic animal trespass; liability for damages.

29-108. Declaration of policy relating to domestic animal trespass; liability for damages. It is hereby declared that the policy of this state with respect to domestic animal trespass shall be that all such animals shall be enclosed by a lawful fence. It is further declared that, unless otherwise specifically provided by law, strict or absolute liability for damages for injury to any person or property resulting from domestic animal trespass shall not arise, and, in all such cases, the principles of ordinary negligence shall apply.

History: L. 1986, ch. 195, § 1; July 1.



29-109 Electric fence deemed legal fence; construction and composition.

29-109. Electric fence deemed legal fence; construction and composition. (a) In addition to fences otherwise declared by law to be a legal fence, an electrically charged wire fence with at least one 14 gauge wire or its equivalent not more than 48 inches from the ground and which is deemed by the fence viewers in whose jurisdiction such fence is located, to be equivalent to other legal fences, is hereby deemed a legal fence. The board of county commissioners of any county, by resolution, may elect to declare that such electrically charged wire fence shall not be a legal fence within the jurisdiction of such board. No electrically charged wire fence shall be erected or maintained in contact with public utility poles or lines or in any manner where there is danger or possibility of unreasonable interference with or damage to the equipment or service of a public utility without the permission of the public utility. No utility which furnishes electricity shall have or incur any liability to any person in the event of electric power failure to or for any electric fence.

(b) The board of county commissioners of any county, by resolution, may establish for an electrically charged wire fence constructed after the effective date of such resolution construction requirements which are more stringent than the requirements under subsection (a). In those cases where an electrically charged wire fence is located on a county line, the least restrictive requirements for construction of such fence shall apply.

History: L. 1986, ch. 195, § 5; July 1.






Article 2 FENCE VIEWERS

29-201 County commissioners as fence viewers; designees.

29-201. County commissioners as fence viewers; designees. The board of county commissioners, in each county in this state, or their designees, shall be fence viewers in each township of such county. Any action taken by the board pursuant to 29-201 et seq., and amendments thereto, shall require a majority vote of the board of county commissioners. If the board appoints designees to act as fence viewers, any recommendation of such designees shall not be effective unless approved by a majority of the board of county commissioners.

History: G.S. 1868, ch. 40, § 5; R.S. 1923, 29-201; L. 1949, ch. 270, § 1; L. 2005, ch. 78, § 1; July 1.



29-202 Penalty for neglect of duty.

29-202. Penalty for neglect of duty. Any fence viewer who shall, when requested, unreasonably neglect to view any fence or to perform any duty required of him in this act, shall forfeit and pay the sum of ten dollars, and shall also be liable to the party injured for all damages consequent upon such neglect.

History: G.S. 1868, ch. 40, § 6; Oct. 31; R.S. 1923, 29-202.



29-203 Compensation and expenses.

29-203. Compensation and expenses. Each fence viewer shall be entitled to receive seven dollars and fifty cents ($7.50) as full compensation for each fence viewed, to be paid in the first instance by the party or parties requiring the services; and all expenses of the view shall be borne equally between the parties interested, except in case of a view to appraise damages for neglect or refusal to make or maintain a just proportion of a division fence, in which case the costs of view shall be paid by the party in default, to be recovered as a part of the damages assessed.

History: G.S. 1868, ch. 40, § 7; R.S. 1923, 29-203; L. 1949, ch. 270, § 2; July 1.






Article 3 PARTITION FENCES

29-301 Maintenance.

29-301. Maintenance. The owners of adjoining lands shall keep up and maintain in good repair all partition fences between them in equal shares, so long as both parties continue to occupy or improve such lands, unless otherwise agreed.

History: G.S. 1868, ch. 40, § 8; Oct. 31; R.S. 1923, 29-301.



29-302 Neglect to repair or rebuild.

29-302. Neglect to repair or rebuild. If any party neglect to repair or rebuild a partition fence, or the portion thereof which he ought to maintain, the aggrieved party may complain to the fence viewers, who, after due notice to each party, shall examine the same, and if they determine that the fence is insufficient, shall signify it, in writing, to the delinquent occupant of the land, and direct him to repair or rebuild the same within such time as they may judge reasonable.

History: G.S. 1868, ch. 40, § 9; Oct. 31; R.S. 1923, 29-302.



29-303 Complainant may repair or rebuild, when; recovery; attorney's fee.

29-303. Complainant may repair or rebuild, when; recovery; attorney's fee. If such fence be not repaired or rebuilt accordingly, the complainant may repair or rebuild it, and the same being adjudged sufficient by the fence viewers, and the value thereof, with their fees, being ascertained by them and certified under their hands, the complainant may demand of the owner of the land where the fence was deficient, the sum so ascertained; and in case of neglect to pay the same for one month after written demand, may recover it, with interest at the rate of one percent per month, by action in any court of competent jurisdiction. In any such action the court shall allow the prevailing party a reasonable sum for attorney's fee.

History: G.S. 1868, ch. 40, § 10; R.S. 1923, 29-303; L. 1949, ch. 270, § 3; July 1.



29-304 Controversies; settlement by fence viewers.

29-304. Controversies; settlement by fence viewers. When any controversy shall arise about the rights of the respective owners in partition fences, or their obligations to keep up and maintain the same in good repair, and if they cannot agree among themselves, either party may apply to the fence viewers of the township in which such fence may be situated, who, after a reasonable notice to the other party, shall proceed, on application as aforesaid, to view such fence, and assign to each party, in writing, his equal share or part of such partition fence, to be by him kept up and maintained in good repair; which assignment shall be recorded by the register of deeds of the county in a book to be provided for that purpose, and shall be final, conclusive and binding upon the parties, and upon all the succeeding occupants of the lands, and they shall be obliged thereafter to maintain their respective portions of said fence.

History: G.S. 1868, ch. 40, § 11; Oct. 31; R.S. 1923, 29-304.



29-305 Failure to erect or maintain assigned part; recovery of cost and attorney's fee.

29-305. Failure to erect or maintain assigned part; recovery of cost and attorney's fee. If a party neglect or refuse to erect or maintain the part of the fence assigned him by the fence viewers, it may be erected and maintained by the aggrieved party in the manner before provided, and he shall be entitled to recover the ascertained cost thereof, with interest at the rate of one percent per month and a reasonable attorney's fee to be fixed and allowed by the court, by action in any court of competent jurisdiction; and the amount recovered, with costs, shall be a lien against the land chargeable with the same.

History: G.S. 1868, ch. 40, § 12; L. 1901, ch. 218, § 1; R.S. 1923, 29-305; L. 1949, ch. 270, § 4; July 1.



29-306 Assignment of viewers; agreement between owners of adjoining land; recordation.

29-306. Assignment of viewers; agreement between owners of adjoining land; recordation. All assignments of the fence viewers shall be certified and signed by them and shall contain a certain description of the lands divided by such partition fence and the names of the owners thereof. Any agreement entered into prior to the effective date of this act between the owners of adjoining land in relation to the division of partition fences between them shall also contain a pertinent description of such lands, and such agreement, acknowledged or proved as conveyances of land, may be recorded in the office of the register of deeds of the proper county in the same manner as an assignment of fence viewers. Any agreement or modification of an existing agreement entered into on or after the effective date of this act between the owners of adjoining land in relation to the division of partition fences between them shall also contain a pertinent description of such lands, and such agreement, acknowledged or proved as conveyances of land, shall be recorded in the office of the register of deeds of the proper county in the same manner as an assignment of fence viewers. Any such assignment or agreement, duly recorded as provided in this article, shall be binding upon the parties and all succeeding owners of the lands.

History: G.S. 1868, ch. 40, § 13; R.S. 1923, 29-306; L. 1985, ch. 127, § 1; July 1.



29-307 Party building more than his share.

29-307. Party building more than his share. When in any controversy between owners of adjoining lands as to their respective rights in any partition fence, it shall appear to the fence viewers that either of the owners had, before any complaint made to them, voluntarily erected the whole fence, or more than his just share of the same, or otherwise become proprietor thereof, the other occupant shall pay for so much as may be assigned to him to repair or maintain, the value of which shall be ascertained and recovered in the manner hereinbefore provided.

History: G.S. 1868, ch. 40, § 14; Oct. 31; R.S. 1923, 29-307.



29-308 Partition fences to be kept in good repair.

29-308. Partition fences to be kept in good repair. All partition fences shall be kept in good repair throughout the year, unless the owners of the land on both sides otherwise agree.

History: G.S. 1868, ch. 40, § 15; Oct. 31; R.S. 1923, 29-308.



29-309 What occupants not required to contribute towards partition fence.

29-309. What occupants not required to contribute towards partition fence. No person not wishing his land enclosed, and not occupying or using it otherwise than in common, shall be compelled to contribute to erect or maintain any fence dividing between his land and that of an adjacent owner; but when he encloses or uses his land otherwise than in common, he shall contribute to the partition fence as in this act is provided.

History: G.S. 1868, ch. 40, § 16; Oct. 31; R.S. 1923, 29-309.



29-310 Proceedings when one common owner desires to occupy land in severalty.

29-310. Proceedings when one common owner desires to occupy land in severalty. When lands owned in severalty have been enclosed in common without a partition fence, and one of the owners is desirous to occupy his land in severalty and the other refuses or neglects, on demand, to divide the line where the fence should be built, or to build a sufficient fence on his part of the line when divided, the party desiring it may notify the fence viewers who shall give written notice to both owners that unless said owners agree on the erection of said fence, the viewers will, in not less than twenty nor more than 40 days, divide and assign said line and, in writing, assign a reasonable time (having regard to the season of the year) for making the fence; and if either party neglect to comply with the decision of the viewers within the time assigned, the other party, after making his own part, may make the other part, and recover the ascertained value thereof, with interest at the rate of one percent per month, together with the fees of the fence viewers as above provided and a reasonable attorney's fee to be fixed and allowed by the court.

History: G.S. 1868, ch. 40, § 17; R.S. 1923, 29-310; L. 1949, ch. 270, § 5; July 1.



29-311 Throwing land open.

29-311. Throwing land open. When one party shall desire to throw his land open and leave it unenclosed, he shall not take away any part of the partition fence belonging to him and adjoining the next enclosure, if the owner or occupant of such enclosure will, within two months after the same shall be ascertained, pay therefor such sum as the fence viewers shall, in writing, under their hands, determine to be the value of such partition fence belonging to such party.

History: G.S. 1868, ch. 40, § 18; Oct. 31; R.S. 1923, 29-311.



29-312 Rights of party not improving land adjoining partition fence.

29-312. Rights of party not improving land adjoining partition fence. If any person shall determine not to improve any part of his land adjoining any partition fence that may have been divided according to the provisions of this act, and shall give six months' notice, in writing (provided such notice be served between the first day of July and the first of October), of such determination to all the adjoining owners or occupants of lands, he shall not be required to keep up or maintain any part of such fence during the time his lands shall lie open and unimproved; and he may thereafter remove his portion thereof, if the owner or occupant of the adjoining land will not pay therefor as provided in the preceding section.

History: G.S. 1868, ch. 40, § 19; Oct. 31; R.S. 1923, 29-312.



29-313 Owner enclosing his unenclosed land shall pay for one half of partition fence.

29-313. Owner enclosing his unenclosed land shall pay for one half of partition fence. When land which has been unenclosed is enclosed, the owner thereof shall pay for one half of each partition fence between his land and the adjoining lands, the value to be ascertained and stated in writing, under their hands, by the fence viewers, in case the parties cannot agree; and if the owner enclosing as aforesaid shall neglect, for sixty days after the value has been so ascertained and demand made, to pay the same, the owners of such partition fences may recover, with interest, as hereinbefore provided; or the party enclosing may, at his election, rebuild and make half of each of such partition fences, and if he neglect so to do for sixty days after making such election, he shall be liable as before provided.

History: G.S. 1868, ch. 40, § 20; Oct. 31; R.S. 1923, 29-313.



29-314 Fence on boundary line between counties; viewers.

29-314. Fence on boundary line between counties; viewers. If the line upon which a partition fence is to be made or to be divided is the boundary line between counties or if such line is partly in one county and partly in another, two of the fence viewers shall be the chairpersons of the board of county commissioners of the respective counties. If such commissioners cannot agree, they shall select a third commissioner from the county fence viewers in the two counties, and their assignment, in order to be binding and effectual, must be recorded, as hereinbefore provided, in each of such counties. A county commissioner may appoint a designee to serve as a fence viewer in place of such commissioner.

History: G.S. 1868, ch. 40, § 21; R.S. 1923, 29-314; L. 1949, ch. 270, § 6; L. 2005, ch. 78, § 2; July 1.



29-315 Owner defined; notice; liability to tenant or occupant.

29-315. Owner defined; notice; liability to tenant or occupant. The word "owner," under the provisions of this act, shall be held to include and apply to the occupant or tenant, when the owner does not reside within the county; and no proceedings under this act shall bind the owner, unless he shall be notified; but he shall be liable to the occupant or tenant for the cost and expense of erecting and maintaining, under the provisions of this chapter, any partition fence upon the line of his land, unless there in a special agreement to the contrary.

History: G.S. 1868, ch. 40, § 22; Oct. 31; R.S. 1923, 29-315.



29-316 Fence may be built on partition line; removal.

29-316. Fence may be built on partition line; removal. A person building a fence may lay the same upon the line between his own land and the land adjacent, so that the fence may be partly on one side of such line and partly on the other; and the owner shall have the same right to remove it as if it were wholly on his own land.

History: G.S. 1868, ch. 40, § 23; Oct. 31; R.S. 1923, 29-316.



29-317 Partition fence wholly on one side of line.

29-317. Partition fence wholly on one side of line. The foregoing provisions concerning partition fences shall apply to fences standing wholly upon one side of the division line, and used as a partition fence.

History: G.S. 1868, ch. 40, § 24; Oct. 31; R.S. 1923, 29-317.



29-318 Fence on line between townships where hogs prohibited from running at large in one and not the other; damages.

29-318. Fence on line between townships where hogs prohibited from running at large in one and not the other; damages. In all cases where fences are built upon township lines, between townships in one of which hogs are prohibited from running at large and in the other of which they are not prohibited from running at large, such fence shall be built in the manner prescribed in the first article of this act [*] for fences in townships where hogs are not prohibited from running at large: Provided, That the owner of any hogs shall be liable for all damages sustained by any person in consequence of such hogs crossing such township lines by way of the highway.

History: G.S. 1868, ch. 40, § 25; Oct. 31; R.S. 1923, 29-318.

* "First article of this act," see 29-101 to 29-104.



29-319 Making partition fence hog-tight.

29-319. Making partition fence hog-tight. Whenever any owner of land enclosed in part by a partition fence desires to make hog-tight any part of the fence enclosing his premises, constructed or maintained by the owner of the adjoining land, he may attach to such partition fence, in a secure and workmanlike manner, woven wire at least two feet in height, so as to prevent hogs from getting through such fence.

History: L. 1905, ch. 264, § 1; June 8; R.S. 1923, 29-319.






Article 4 MISCELLANEOUS PROVISIONS

29-401 Liability for neglect to maintain or repair portion of partition fences.

29-401. Liability for neglect to maintain or repair portion of partition fences. If any person liable to contribute to the erection of a partition fence shall neglect or refuse to make and maintain his proportion of such fence, or shall permit the same to be out of repair, he shall not be allowed to have and maintain any action for damages incurred, but shall be liable to pay to the party injured all such damages as shall accrue to his lands and the crops, fruit trees and shrubbery thereon, and fixtures connected with the said land, such damage to be assessed by the fence viewers, on application of the party injured, one day's notice in writing having been first given to the party liable, either by delivering to him personally or by copy left at his usual place of abode, that such application for assessment of damages had been made, and the time when the fence viewers would attend to make such assessment.

History: G.S. 1868, ch. 40, § 26; Oct. 31; R.S. 1923, 29-401.



29-402 Domestic animals breaking into enclosure.

29-402. Domestic animals breaking into enclosure. If any horse, mule or ass, or any neat cattle, hogs or sheep, or other domestic animals, shall break into any enclosure, and the owner or occupant thereof shall consider himself aggrieved thereby, such person may apply to the fence viewers of the township in which such enclosure may be situate, having first given at least one day's notice, in writing, to the owner or keeper of such trespassing animal, if known to him, or by leaving a written notice at the place of abode of such person, of his intended application, and also of the time when the fence viewers will attend to examine the fence and investigate the subject of damages; and the said fence viewers shall forthwith repair to the place where such injury shall have been done, and there diligently examine the fence over or through which such trespassing animal shall have broken or entered into any such enclosure.

History: G.S. 1868, ch. 40, § 27; Oct. 31; R.S. 1923, 29-402.



29-403 Assessment of damages by fence viewers.

29-403. Assessment of damages by fence viewers. If in the opinion of said fence viewers such fence is a good and sufficient fence, according to the provisions of this act, they shall proceed, upon view and inquiry, to assess the damages sustained by such applicant from such trespassing animal or animals; which assessment, including the sum due for their services, they shall make out and certify, in writing, subscribe their names thereto, and deliver the same to the person sustaining such damage; and all expenses of the view shall be borne equally between the parties interested, except in case of a view to appraise damages for neglect or refusal to make or maintain a just proportion of a division fence, in which case the costs of view shall be paid by the party in default, to be recovered as a part of the damages assessed.

History: G.S. 1868, ch. 40, § 28; Oct. 31; R.S. 1923, 29-403.



29-404 Recovery by civil action of damages assessed; attorney's fee.

29-404. Recovery by civil action of damages assessed; attorney's fee. If any party against whom damages shall be assessed by the fence viewers under the provisions of this act shall fail or refuse to pay the damages so assessed, after the same shall have been demanded, and after receiving a copy of such assessment made by the fence viewers as aforesaid, the same may be recovered by civil action in any court of competent jurisdiction; and in all such actions the assessments of the fence viewers, subscribed by them, shall be received in all courts as prima facie evidence of the amount of damages actually sustained by the party in whose favor given and in all such actions the court shall fix and allow to the prevailing party a reasonable attorney's fee.

History: G.S. 1868, ch. 40, § 29; R.S. 1923, 29-404; L. 1949, ch. 270, § 7; July 1.



29-405 Fence not of proper height or kind; costs.

29-405. Fence not of proper height or kind; costs. If the fence viewers shall be of opinion that such fence is not of the height and sufficiency required by this act, the person calling upon them to examine the same shall pay all the costs of such view and examination, to be recovered in a civil action in the name of the said fence viewers, with costs of suit, in the district court of the county in which the defendant may reside.

History: G.S. 1868, ch. 40, § 30; R.S. 1923, 29-405; L. 1977, ch. 105, § 12; July 1.



29-406 Removal of fence built upon land of another by mistake; damages.

29-406. Removal of fence built upon land of another by mistake; damages. When a person has made a fence on an enclosure which afterwards, on making division lines, is found to be on lands of another, and the same has occurred through mistake, such first person may enter upon the land of the other and remove his fence and material within six months after such line has been run, upon his first paying or offering to pay the other party for any damages to the soil which may be occasioned thereby; and when the parties cannot agree as to the damage, the fence viewers may determine it as in other cases.

History: G.S. 1868, ch. 40, § 31; Oct. 31; R.S. 1923, 29-406.



29-407 Limitations on removal.

29-407. Limitations on removal. But such fence shall not be removed, if it was made of timber or other material taken from the land on which it is built, until the party pays to the owner of the land the value of the timber or other material, to be ascertained by the fence viewers; nor shall a fence be removed at a time when the removal will throw open or expose the crop of the other party, but it shall be removed within a reasonable time after the crop is secured, although the six months above specified have passed.

History: G.S. 1868, ch. 40, § 32; Oct. 31; R.S. 1923, 29-407.



29-408 Taking trespassing animals into possession.

29-408. Taking trespassing animals into possession. If any of the animals mentioned in this act break free of their lawful enclosure, and trespass on land owned by another person, the owner or occupant of the land may take into possession such animal trespassing, and keep the same until damages, with reasonable charges for feeding and keeping, and all costs of suit, be paid, to be recovered in any court of competent jurisdiction.

History: G.S. 1868, ch. 40, § 33; R.S. 1923, 29-408; L. 1986, ch. 195, § 8; July 1.



29-409 Cruelty to domestic animals; damages.

29-409. Cruelty to domestic animals; damages. If any person or corporation shall hurt, wound, kill, lame or destroy, or cause to be hurt, wounded, killed, lamed or destroyed, by running over or against, shooting, worrying with dogs, or otherwise, any of the animals mentioned in this act, when such animals are upon premises which are not enclosed with a sufficient fence as prescribed in this act, or when any such animals are upon the unenclosed premises of any such person or corporation, such person or corporation so offending shall satisfy and pay the owner of any such animal or animals full damages therefor, with costs.

History: G.S. 1868, ch. 40, § 34; Oct. 31; R.S. 1923, 29-409.









Chapter 31 FIRE PROTECTION

Article 1 FIRE SAFETY AND PREVENTION

31-132 Fire safety and prevention; definitions.

31-132. Fire safety and prevention; definitions. As used in this act, unless the context otherwise requires:

(a) "Person" means an individual, partnership, corporation or other association.

(b) "Nationally recognized code" or "nationally recognized fire prevention code" means any published compilation of rules and regulations relating to fire prevention which have been prepared by a nationally recognized technical trade or service association. For the purposes of this act, the fire prevention codes of the national fire protection association and standards of the American national standards institute shall constitute examples of nationally recognized fire prevention codes.

(c) "Municipality" means any incorporated city, any county or any other political subdivision of this state.

(d) "Nationally recognized building code" means any published compilation of rules and regulations relating to building construction which have been prepared by a nationally recognized technical trade or service association.

History: L. 1972, ch. 157, § 1; L. 1980, ch. 120, § 1; July 1.



31-132a Fire safety and prevention; apartment house, defined.

31-132a. Fire safety and prevention; apartment house, defined. Every building or other structure, together with any building or structure used in connection therewith, kept, used, maintained, advertised, or held out to the public to be a place where furnished or unfurnished living accommodations other than sleeping accommodations for transient guests may be rented as a single room or as a suite of rooms, containing three (3) or more single units or suites, or both, regardless of the number of tenants therein, and regardless of whether any such room or suite of rooms is occupied by an owner or operator of such a building or structure, shall, for the purpose of this act, be deemed an apartment house.

History: L. 1975, ch. 220, § 2; July 1.



31-133 Fire marshal; power and duties; rules and regulations.

31-133. Fire marshal; power and duties; rules and regulations. (a) The state fire marshal shall adopt reasonable rules and regulations, consistent with the provisions of this act, for the safeguarding of life and property from fire, explosion and hazardous materials. Such rules and regulations shall include, but not be limited to the following:

(1) The keeping, storage, use, sale, handling, transportation or other disposition of highly flammable materials, including crude petroleum or any of its products, natural gas for use in motor vehicles, and of explosives, including gunpowder, dynamite, fireworks and firecrackers; and any such rules and regulations may prescribe the materials and construction of receptacles and buildings to be used for any of such purposes;

(2) the transportation of liquid fuel over public highways in order to provide for the public safety in connection therewith;

(3) the construction, maintenance and regulation of exits and fire escapes from buildings and all other places in which people work, live or congregate from time to time for any purpose, including apartment houses, as defined by K.S.A. 31-132a, and amendments thereto. Such rules and regulations shall not apply to buildings used wholly as dwelling houses containing no more than two families;

(4) the installation and maintenance of equipment intended for fire control, detection and extinguishment in all buildings and other places in which persons work, live or congregate from time to time for any purpose, including apartment houses as defined by K.S.A. 31-132a, and amendments thereto. Such rules and regulations shall not apply to buildings used wholly as dwelling houses containing no more than two families;

(5) requiring administrators of public and private schools and educational institutions, except community colleges, colleges and universities, to conduct at least one fire drill each month at some time during school hours, aside from the regular dismissal at the close of the day's session, and prescribing the manner in which such fire drill is to be conducted;

(6) procedures for the reporting of fires and explosions occurring within the state and for the investigation thereof;

(7) procedures for reporting by health care providers of treatment of second and third degree burn wounds involving 20% or more of the victim's body and requiring hospitalization of the victim, which reporting is hereby authorized notwithstanding any provision of K.S.A. 60-427, and amendments thereto, to the contrary;

(8) requiring administrators of public and private schools and educational institutions, except community colleges, colleges and universities, to establish tornado procedures, which procedures shall provide for at least three tornado drills to be conducted each year at some time during school hours, aside from the regular dismissal at the close of the day's session, shall describe the manner in which such tornado drills are to be conducted, and shall be subject to approval by the state fire marshal;

(9) requiring administrators of community colleges, colleges and universities to establish tornado procedures, which procedures shall be subject to approval by the director of the disaster agency of the county;

(10) the development and implementation of a statewide system of hazardous materials assessment and response;

(11) the use of pyrotechnics, pyrotechnic devices and pyrotechnic materials; and

(12) other safeguards, protective measures or means adapted to render inherently safe from the hazards of fire or the loss of life by fire any building or other place in which people work, live or congregate from time to time for any purpose, except buildings used wholly as dwelling houses containing no more than two families.

(b) Any rules and regulations of the state fire marshal adopted pursuant to this section may incorporate by reference specific editions, or portions thereof, of nationally recognized fire prevention codes.

(c) The rules and regulations adopted pursuant to this section shall allow facilities in service prior to the effective date of such rules and regulations, and not in strict conformity therewith, to continue in service, so long as such facilities are not determined by the state fire marshal to constitute a distinct hazard to life or property. Any such determination shall be subject to the appeal provisions contained in K.S.A. 31-140, and amendments thereto.

History: L. 1972, ch. 157, § 2; L. 1974, ch. 172, § 1; L. 1975, ch. 219, § 1; L. 1975, ch. 220, § 1; L. 1976, ch. 200, § 1; L. 1982, ch. 168, § 1; L. 1985, ch. 128, § 1; L. 1988, ch. 127, § 1; L. 1999, ch. 65, § 1; L. 2004, ch. 1, § 7; Mar. 4.



31-133a Fire extinguishers; inspection, installation or service, certification by state fire marshal; rules and regulations; fees.

31-133a. Fire extinguishers; inspection, installation or service, certification by state fire marshal; rules and regulations; fees. (a) No business shall inspect, install or service portable fire extinguishers or automatic fire extinguishers for commercial cooking equipment without first being certified by the state fire marshal.

(b) (1) The state fire marshal shall adopt rules and regulations as provided in K.S.A. 31-134, and amendments thereto, establishing standards for inspection, installation, servicing and testing procedures and minimum insurance requirements of businesses inspecting, installing or servicing portable fire extinguishers or automatic fire extinguishers for commercial cooking equipment. The rules and regulations shall provide for qualifications and training of any person or persons designated by such business as the person or persons upon whose qualifications and training the certification of the business is based and shall require submission of proof, satisfactory to the state fire marshal, that such qualifications and training have been met.

(2) The rules and regulations shall further provide for annual certification of such businesses. No fee shall be charged for each certification. No fee shall be charged for any person who is an officer or employee of the state or political or taxing subdivision when that person is acting on behalf of the state or political or taxing subdivision. If the person or persons upon whose qualifications and training the certification of the business is based leave such business, the certification of that business is void.

(c) Inspection or service of any portable fire extinguisher or automatic fire extinguisher for commercial cooking equipment by any business who is not certified by the state fire marshal as required by this section shall constitute a deceptive act or practice under the Kansas consumer protection act and shall be subject to the remedies and penalties provided by such act.

(d) As used in this section:

(1) "Automatic fire extinguisher for commercial cooking equipment" means any automatic fire extinguisher mounted directly above or in the ventilation canopy of commercial cooking equipment.

(2) "Business" means any person who inspects, services or installs portable fire extinguishers or automatic fire extinguishers for commercial cooking equipment but does not include: (A) Any person or authorized agent of the person who installs a portable fire extinguisher for protection of the person's own property or business; or (B) any individual acting as a representative or employee of a certified business.

History: L. 1980, ch. 119, § 1; L. 1982, ch. 169, § 1; L. 1990, ch. 135, § 1; L. 1992, ch. 220, § 1; L. 2001, ch. 5, § 95; L. 2011, ch. 53, § 12; L. 2016, ch. 34, § 1; July 1.



31-134 Adoption of rules and regulations, procedure; distribution; fees; remittance; designated as fire prevention code; judicial review.

31-134. Adoption of rules and regulations, procedure; distribution; fees; remittance; designated as fire prevention code; judicial review. (a) Any rules and regulations adopted by the state fire marshal under this act shall comply with the provisions of K.S.A. 77-415 et seq., and amendments thereto, except that:

(1) In addition to the method of providing notice of the public hearing prescribed by K.S.A. 77-421, and amendments thereto, such notice shall be published three times in at least two newspapers of general circulation, with the last published notice to appear not less than 15 days prior to the public hearing.

(2) The state fire marshal shall make available for general distribution upon request copies of any nationally recognized code adopted by reference, marked so as to indicate the provisions thereof which have been so adopted. The state fire marshal may charge a fee for the copies in an amount equal to the cost of the copies and their distribution. Upon collection of any such fees, the state fire marshal shall remit to the state treasurer such fees in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. The state treasurer shall deposit the entire amount in the state treasury. The state treasurer shall credit 10% of each such deposit to the state general fund and shall credit the remainder of each such deposit to the fire marshal fee fund.

(3) In addition to the filing requirements of K.S.A. 77-416, and amendments thereto, the state fire marshal shall publish all such rules and regulations and make the same available for distribution to the general public upon request, but the fire marshal shall not be required to republish the provisions of any nationally recognized code adopted by reference if such provisions are made available for general distribution upon request to the fire marshal's office.

(b) The rules and regulations adopted by the state fire marshal under authority of this act shall be known and may be cited as the Kansas fire prevention code. Such rules and regulations shall have uniform force and effect throughout the state. No municipality shall enact or enforce any ordinance, resolution or rule or regulation inconsistent therewith, except that nothing in this act shall be construed to impair the power of any municipality to regulate the use of land by zoning or fire district regulations or to prohibit or regulate the sale, handling, use or storage of fireworks within its boundaries. Whenever a question shall arise as to whether another state statute or an enactment of a municipality is inconsistent with the provisions of the fire prevention code, it shall be the duty of the state fire marshal to make such determination after a hearing thereon with all interested parties conducted in accordance with the provisions of the Kansas administrative procedure act. Any action of the state fire marshal pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 157, § 3; L. 1980, ch. 120, § 3; L. 1983, ch. 130, § 1; L. 1986, ch. 318, § 24; L. 1988, ch. 356, § 67; L. 1992, ch. 220, § 2; L. 2001, ch. 5, § 96; L. 2010, ch. 17, § 44; L. 2011, ch. 53, § 13; July 1.



31-134a Same; compliance with certain building codes deemed compliance with fire prevention code.

31-134a. Same; compliance with certain building codes deemed compliance with fire prevention code. (a) A building shall be deemed to comply with the Kansas fire prevention code if the building conforms to one of the following building codes, has been issued a certificate of occupancy and conforms to any special requirements of the Kansas fire prevention code which are not covered by such building code:

(1) The 1976 or 1979 edition of the uniform building code;

(2) the 1975 or 1978 edition of the basic building code (B.O.C.A.);

(3) the 1976 or 1979 edition of the standard building code (also known as the southern standard building code); or

(4) the 2000 edition of the international building code.

(b) The state fire marshal shall adopt rules and regulations specifying those subsequent editions of the codes enumerated in subsection (a) and those editions of other nationally recognized building codes which the state fire marshal has determined provide protection equivalent to that of the Kansas fire prevention code.

(c) This section shall be part of and supplemental to K.S.A. 31-132 to 31-150, inclusive, and K.S.A. 31-150a, and amendments thereto.

History: L. 1980, ch. 120, § 2; L. 2000, ch. 6, § 1; July 1.



31-135 Advisory committees to assist fire marshal; membership; no compensation.

31-135. Advisory committees to assist fire marshal; membership; no compensation. Whenever it is deemed necessary, the state fire marshal may appoint an advisory committee or committees to assist in the formulation and revision of the state fire prevention code and in the establishment of standards for certification of members of fire departments to make arrests, carry firearms and conduct searches and seizures pursuant to K.S.A. 31-157. Any such advisory committee shall serve without compensation. The membership of the advisory committee or committees shall be selected on the basis of their individual expertise and knowledge in the area of fire prevention under consideration.

History: L. 1972, ch. 157, § 4; L. 1982, ch. 135, § 3; July 1.



31-136 Same; exemptions from regulations, when; procedure.

31-136. Same; exemptions from regulations, when; procedure. The state fire marshal shall have the power to grant exemptions from the application of specific requirements of regulations promulgated pursuant to this act. Any such exemption shall be granted only upon written request which clearly demonstrates that the enforcement of a specific requirement of a rule or regulation will cause unnecessary hardship to the petitioner, or that such exemption is necessary for the petitioner to take advantage of new methods or equipment of recognized adequacy which conforms to fundamental safety standards. The particulars of any exemption so granted shall be set forth in writing, and a copy thereof shall be retained in the office of the state fire marshal.

History: L. 1972, ch. 157, § 5; July 1.



31-137 Same; enforcement of act and regulations; investigations; entry and examination of buildings and premises; report, filing.

31-137. Same; enforcement of act and regulations; investigations; entry and examination of buildings and premises; report, filing. The state fire marshal, deputies of the fire marshal, the chief of any organized fire department of any municipality, whether such fire department is regular or volunteer, or any member of any such fire department who has been duly authorized by the chief thereof, shall enforce the provisions of this act and any rules and regulations adopted pursuant thereto. Such persons are authorized to make any investigations deemed necessary of any fire or explosion occurring within this state. Such persons shall make an investigation of any fire or explosion occurring within this state, or an attempt to cause any fire or explosion within this state, if there is reason to believe that the fire was of an incendiary origin or was an attempt to defraud an insurance company. In addition, the chief of any organized fire department of any municipality may designate other qualified persons to conduct such investigations in such municipality. In order to carry out such investigations, the state fire marshal and those persons designated by or authorized to be designated by this section shall have the right and authority at all times of day or night to enter upon or examine, in accordance with existing laws and regulations, any building or premises where any fire or explosion or attempt to cause a fire or explosion has occurred. Such persons shall make a written report of the findings of any investigation conducted pursuant to this section which shall be filed in the office of the state fire marshal.

History: L. 1972, ch. 157, § 6; L. 2004, ch. 26, § 12; July 1.



31-138 Same; hearings; information and evidence to attorney general or county attorney; prosecution; assistance by state fire marshal.

31-138. Same; hearings; information and evidence to attorney general or county attorney; prosecution; assistance by state fire marshal. The state fire marshal or any of the state fire marshal's deputies, in making the investigations authorized or required in K.S.A. 31-137, and amendments thereto, may hold a hearing with all interested parties in accordance with the provisions of subsection (a) of K.S.A. 31-141, and amendments thereto. If the state fire marshal or any of the state fire marshal's deputies, having made the investigation, shall be of the opinion that there is probable cause to believe any person has violated any provision of this act or any of the rules and regulations adopted pursuant to this act, or that any person is guilty of a criminal conduct under the laws of this state with respect to any fire or explosion, the state fire marshal shall furnish to the attorney general or the proper county attorney the names of the witnesses and all of the information and evidence obtained from the investigation, including a copy of all pertinent and material testimony taken in the case; and the attorney general or such county attorney shall take such action as the evidence and testimony justify. The state fire marshal has the right either in person or by the state fire marshal's deputy to assist in any prosecution arising therefrom.

History: L. 1972, ch. 157, § 7; L. 1988, ch. 356, § 68; July 1, 1989.



31-139 Same; right of entry to determine compliance with law and regulations; complaint; order to cease and desist.

31-139. Same; right of entry to determine compliance with law and regulations; complaint; order to cease and desist. The state fire marshal and those persons designated in K.S.A. 31-137 shall have the authority during all reasonable hours of operation to enter, in accordance with existing laws, in and upon all buildings and premises subject to this act for the purpose of examination, inspection and investigation to determine compliance with the rules and regulations promulgated under the authority of this act. Whenever the state fire marshal or any person designated in K.S.A. 31-137 finds any violation of this act or the act of which this section is amendatory, or of any of the rules or regulations issued thereunder, or any lawful order issued pursuant thereto, he may file a criminal complaint with the attorney general or the proper district or county attorney or he may issue an order to the owner or his agent to cease and desist such violations. Any order so issued may be appealed by any person aggrieved thereby, as provided in K.S.A. 31-140, but unless otherwise stated in the order, the filing or pendency of such appeal shall not abate or operate as a stay of the effect of such order.

History: L. 1972, ch. 157, § 8; L. 1974, ch. 172, § 2; July 1.



31-140 Same; appeals from orders; notice and hearing; decisions; compliance.

31-140. Same; appeals from orders; notice and hearing; decisions; compliance. Any person aggrieved by any order or ruling issued pursuant to the provisions of this act may appeal such order or ruling to the state fire marshal within 15 days from the date of the service of such order by filing a notice of such appeal in the office of the state fire marshal. The state fire marshal or a presiding officer from the office of administrative hearings shall hear such person within 30 days after the receipt of such notice of appeal, and the hearing shall be held in accordance with the provisions of the Kansas administrative procedure act. The state fire marshal shall file a decision thereon and, unless by authority of the state fire marshal the order is revoked or modified, the order shall be complied with within the time fixed in such decision.

History: L. 1972, ch. 157, § 9; L. 1988, ch. 356, § 69; L. 2004, ch. 145, § 11; July 1, 2009.



31-141 Same; powers of fire marshal in conduct of hearing; subpoena of witnesses and records; record of proceedings; statement; failure to comply with subpoena, effect; order by district court; service of process; costs, taxation.

31-141. Same; powers of fire marshal in conduct of hearing; subpoena of witnesses and records; record of proceedings; statement; failure to comply with subpoena, effect; order by district court; service of process; costs, taxation. (a) Whenever the state fire marshal or the state fire marshal's authorized representative is authorized to conduct a hearing under the provisions of K.S.A. 31-138, and amendments thereto, the state fire marshal shall have the power to administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence or other documents which are deemed relevant to the inquiry. The state fire marshal at such hearing may, and upon the request of any party shall, cause to be made a stenographic record of all the evidence and all the proceedings had at such hearing. If no stenographic record is made and if a judicial review is sought, the state fire marshal shall prepare a statement of the evidence and proceedings for use on review. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which such person may be lawfully interrogated, the district court of Shawnee county or the county wherein such party resides, on application of the state fire marshal, may issue an order requiring such person to comply with such subpoena and to testify. Any failure to obey any such order of the court may be punished by the court as a contempt thereof. Nothing contained in this act shall require the observance at any such hearing of formal rules of pleading or evidence. Notice of such hearings and any other process caused to be issued by the state fire marshal shall be served in substantial compliance with the requirements for service of process in district court.

(b) Whenever any person shall appeal an order or ruling issued pursuant to the provisions of this act, as provided in K.S.A. 31-140, and amendments thereto, and after a hearing the decision of the state fire marshal is adverse to such person, the costs of the hearing, including witness fees, shall be taxed to such person.

History: L. 1972, ch. 157, § 10; L. 1988, ch. 356, § 70; July 1, 1989.



31-142 Judicial review of fire marshal's action.

31-142. Judicial review of fire marshal's action. Any action of the state fire marshal pursuant to K.S.A. 31-140, and amendments thereto, is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 157, § 11; L. 1977, ch. 105, § 13; L. 1986, ch. 318, § 25; L. 2010, ch. 17, § 45; July 1.



31-143 Fire marshal authorized to advise and assist state civil defense director; assistance to municipalities; responsibilities and duties of state fire marshal.

31-143. Fire marshal authorized to advise and assist state civil defense director; assistance to municipalities; responsibilities and duties of state fire marshal. (a) The state fire marshal shall be authorized to advise, assist and coordinate with the state civil defense director in the development of civil defense or disaster plans, and on request shall assist any municipality in the enforcement of the state fire prevention code. He shall have the responsibility for the implementation of any fire safety programs developed by the state fire marshal and designed to minimize fire hazards and disasters in loss of life and property from these causes. Such responsibilities shall include, but are not limited to, the establishment and enforcement of fire safety practices throughout the state; preventive inspection and correction activities; coordination of fire safety programs with volunteer and paid fire companies, other state agencies and municipalities, and the state fire marshal shall analyze and evaluate Kansas fire loss statistics in order to make a determination of the problems.

(b) The state fire marshal upon request shall assist the chief of any recognized fire company or department, any legally designated fire marshal of a municipality and the personnel of other state agencies in fire prevention matters.

History: L. 1972, ch. 157, § 12; July 1.



31-144 School buildings; definition; inspection; correction of violations; closing in lieu of repair; judicial review.

31-144. School buildings; definition; inspection; correction of violations; closing in lieu of repair; judicial review. (a) As used in this act, "school building" means any building or structure operated or used for any purpose by, or located upon the land of, any school district, community college district, area vocational school, area vocational-technical school, institution under the state board of regents or any private or nonpublic school, college or university, whether or not operated for profit. The term school building does not include within its meaning any single-family dwelling or duplex constructed as part of a vocational education program or construction trades class if such single-family dwelling or duplex is to be sold, after its construction, for private use.

(b) All school buildings shall be inspected at least once each year. In all cities of the first and second class in which there is a full-time fire chief or full-time fire inspector, the inspection of the school buildings shall be conducted by such chief or inspector. The chief or inspector shall report the findings from the inspection to the state fire marshal within 30 days after such inspection. In all other cases, school buildings shall be inspected by the state fire marshal or the fire marshal's authorized assistants.

(c) The state fire marshal shall order the governing body having control of any school building or facility thereof to correct any condition in such building or facility which is in violation of this act, or any condition which the fire marshal deems dangerous, or which in any way prevents a speedy exit from such building. After any such order is rendered, such governing body shall make the changes required to comply therewith. A board of education of any school district is hereby authorized to make expenditures from its general fund or capital outlay fund to comply with such order, or the board may issue no-fund warrants in such amounts as are necessary to pay expenses incurred in complying with such order. Such no-fund warrants shall be issued, registered, paid and redeemed and bear interest as provided by K.S.A. 79-2940, and amendments thereto, except that the approval of the state board of tax appeals shall not be required. Such warrants shall recite that they are issued by the board of education of the school district under authority of this act. Any board of education issuing warrants hereunder shall make a tax levy at the same time as other tax levies are made, after such warrants are issued, sufficient to pay such warrants and the interest thereon.

(d) Whenever a board of education receives an order from the state fire marshal pursuant to subsection (c), the board, in lieu of repairing or remodeling the school building or facility as ordered by the state fire marshal, may close such building or facility as an attendance center. Whenever any board of education finds that any such order of the state fire marshal involves a cost in excess of that which the board of education finds the school district can afford, or that the changes ordered are unwarranted or unnecessary, the board may petition for review of such order in the district court of the home county of such school district. Upon receiving such petition, the district court shall appoint three disinterested commissioners, one of whom shall be a licensed architect. The commissioners shall inspect the building or facility affected by the order and report to the court its findings of fact as to the necessity for the improvements or changes ordered by the state fire marshal, together with the estimated cost of each such improvement or change and such other recommendations as the commissioners deem advisable. Upon receiving such findings of fact and recommendations, or any other evidence relating to the petition for review, the court shall enter its order affirming, reversing or modifying the order of the state fire marshal. Such order of the court may be reviewed by the appellate courts in the same manner as other orders and judgments of the district court may be reviewed.

(e) Except as provided in subsection (d), any action of the state fire marshal pursuant to this section is subject to review in accordance with the Kansas judicial review act.

History: L. 1972, ch. 157, § 13; L. 1986, ch. 318, § 26; L. 1988, ch. 128, § 1; L. 1991, ch. 230, § 2; L. 1992, ch. 280, § 52; L. 2008, ch. 109, § 57; L. 2010, ch. 17, § 46; L. 2014, ch. 141, § 51; July 1.



31-145 Powers of actual members of organized fire departments.

31-145. Powers of actual members of organized fire departments. Actual members of any organized fire department, whether regular or volunteer, of any municipality shall be vested with police power to form fire lines, to prohibit persons from interfering with firefighters in the discharge of their duties, interfering with apparatus, running over fire hose and trespassing upon private property, and shall have power to blockade any public highway temporarily while in the discharge of their official duties; and for the purpose of effectuating this police power shall have the power to make arrests for violation of any lawful orders made hereunder.

History: L. 1972, ch. 157, § 14; L. 2009, ch. 42, § 1; July 1.



31-146 Mandatory provisions of regulations governing transportation of liquid fuels; how inspections performed.

31-146. Mandatory provisions of regulations governing transportation of liquid fuels; how inspections performed. The rules and regulations promulgated by the state fire marshal for transporting liquid fuel shall require that the vehicles used in such transportation be inspected by qualified inspectors sufficiently often to insure operation with maximum safety, and the operator of any such vehicle which is subject to the jurisdiction of the state corporation commission shall file with the commission copies of all such inspector's clearance receipts for such vehicles. The inspections required herein shall be performed by inspectors in the state fire marshal's office, except that the state fire marshal may issue a private inspector's permit to any person having registered in his name in this state one (1) or more vehicles used for transporting liquid fuel, if such person maintains inspection facilities and personnel qualified to perform the inspection to the satisfaction of the state fire marshal's office.

History: L. 1972, ch. 157, § 15; July 1.



31-147 Compliance with regulations by hotels, lodging facilities and restaurants.

31-147. Compliance with regulations by hotels, lodging facilities and restaurants. Hotels, motels, rooming houses, apartment houses, adult care homes, child care facilities, hospitals, adult boarding homes and restaurants shall comply with the rules and regulations promulgated by the state fire marshal for such occupancies.

History: L. 1972, ch. 157, § 16; July 1.



31-148 Inspection of building under jurisdiction of state penal director and division of institutional management.

31-148. Inspection of building under jurisdiction of state penal director and division of institutional management. The state fire marshal at least annually shall inspect all buildings under the jurisdiction of the state penal director and the division of institutional management of the department of social welfare.

History: L. 1972, ch. 157, § 17; July 1.



31-150 Fire safety and prevention; school buildings; construction, reconstruction or renovation requirements; accessibility to persons with a disability; building plans, certification; exceptions; rules and regulations.

31-150. Fire safety and prevention; school buildings; construction, reconstruction or renovation requirements; accessibility to persons with a disability; building plans, certification; exceptions; rules and regulations. (a) Except as otherwise provided in this section, the construction, reconstruction or renovation of school buildings shall comply with the requirements of the 2000 edition of the international building code as published by the international codes council. All electric wiring shall conform to requirements of the 1999 issue of the national electric code of the national fire protection association.

(b) The construction, reconstruction or renovation of mobile, modular, portable or relocatable school buildings shall conform to the requirements of the 2000 edition of the life safety code as published by the national fire protection association.

(c) The construction, reconstruction or renovation of all school buildings shall conform to the provisions for making buildings and facilities accessible to, and usable by, persons with a disability, as required by K.S.A. 58-1301 through 58-1311, and amendments thereto.

(d) No contract shall be let for the construction, reconstruction or renovation of any school building, and it shall be illegal to pay out any public funds for the construction, reconstruction or renovation of a school building unless the plans for such building bear the seal of an architect or a professional engineer licensed by the state board of technical professions of the state of Kansas certifying that the plans meet the applicable requirements of this act.

(e) The provisions of subsections (c) and (d) shall not apply to any building or structure operated or used for any purpose by, or located upon the land of any community college, technical college, municipal university, institution under the governance of the state board of regents or other institutions of post secondary education as defined by K.S.A. 74-3249, and amendments thereto. Prior to construction, reconstruction or renovation of a building or structure, all community colleges, technical colleges, any municipal university, institutions under the governance of the state board of regents or other institutions of post secondary education as defined by K.S.A. 74-3249, and amendments thereto, shall submit to the state fire marshal a code footprint for evaluation and approval of the fire/life safety features of such building or structure.

(f) The relocation of school buildings to which the provisions of subsection (b) apply shall not be construed to be construction or reconstruction under the provisions of this section.

(g) The state fire marshal shall adopt rules and regulations specifying those subsequent editions of the codes enumerated in subsections (a) and (b) which the state fire marshal has determined provide protection equivalent to those editions specified herein. Compliance with any subsequent edition specified by such rules and regulations shall be considered compliance with the edition of the code specified by this section.

History: L. 1972, ch. 157, § 19; L. 1978, ch. 150, § 1; L. 1978, ch. 336, § 1; L. 1979, ch. 115, § 1; L. 1981, ch. 343, § 2; L. 1984, ch. 149, § 1; L. 1986, ch. 147, § 1; L. 1992, ch. 208, § 4; L. 2001, ch. 23, § 1; L. 2004, ch. 166, § 3; L. 2010, ch. 149, § 2; July 1.



31-150a Violations of fire prevention code; criminal penalty; injunction.

31-150a. Violations of fire prevention code; criminal penalty; injunction. (a) Any person who violates any provision of this act or the act of which this act is amendatory, or who violates any rule or regulation adopted pursuant thereto, or who violates any lawful order issued by the state fire marshal or by any of the persons designated in K.S.A. 31-137, and amendments thereto, shall be guilty of a class B misdemeanor, and each day that the offense continues after receipt of written notice thereof issued by the state fire marshal, or by any other person designated in K.S.A. 31-137, and amendments thereto, shall constitute a separate violation. Notice of any such violation may be sent to the responsible party by restricted mail, as defined in K.S.A. 60-103, and amendments thereto, but refusal of the addressee to receive such notice shall constitute receipt thereof, or such notice may be served personally on the responsible party by the state fire marshal or the state fire marshal's deputies.

(b) At the request of the state fire marshal or any other person designated in K.S.A. 31-137, and amendments thereto, the attorney general or the proper district or county attorney may obtain an injunction to restrain any violation designated in subsection (a), where such violation is a continuing offense or where it constitutes an immediate hazard to life or property. The application for an injunction pursuant to this subsection shall be made to the district court of the county in which the violation occurs, and any such injunction shall be governed by the provisions of article 9 of chapter 60 of the Kansas Statutes Annotated.

History: L. 1974, ch. 172, § 3; L. 1993, ch. 162, § 1; July 1.



31-157 Fire marshal deputies and investigatory personnel; law enforcement powers, when; training required, exceptions.

31-157. Fire marshal deputies and investigatory personnel; law enforcement powers, when; training required, exceptions. (a) The state fire marshal, the state fire marshal's deputies and full-time fire prevention personnel assigned investigation duties who are members of a paid fire department who have been certified by the state fire marshal pursuant to this section shall have the authority to make arrests, carry firearms and conduct searches and seizures while investigating any fire or explosion in which arson or attempted arson is suspected or in which there is an attempt or suspected attempt to defraud an insurance company. Any affidavits necessary to authorize arrests, searches or seizures pursuant to this section shall be made in accordance with K.S.A. 22-2302 and 22-2502, and amendments thereto.

(b) The state fire marshal, with the assistance of an advisory committee appointed pursuant to K.S.A. 31-135, and amendments thereto, shall adopt rules and regulations and specify the number of investigators for departments or areas and establish standards for certification of members of fire departments to make arrests, carry firearms and conduct searches and seizures pursuant to this section. No fire department personnel shall be certified to carry firearms under the provisions of this act without having first successfully completed the firearm training course or courses prescribed for law enforcement officers under K.S.A. 74-5604a, and amendments thereto.

(c) With the exception of firearms training, nothing in this section shall be construed to require persons employed prior to the effective date of this act to comply with the standards established by the state fire marshal pursuant to this section as a condition of continued employment, and such persons' failure to comply with such standards shall not make such persons ineligible for any promotional examination for which they are otherwise eligible or affect in any way any pension rights to which they are entitled on the effective date of this act.

History: L. 1982, ch. 135, § 1; L. 2012, ch. 89, § 12; July 1.



31-158 Fire safety and prevention; sale to or purchase by fire department of clothing or equipment which does not meet standards set by national fire protection association; penalty; definition.

31-158. Fire safety and prevention; sale to or purchase by fire department of clothing or equipment which does not meet standards set by national fire protection association; penalty; definition. (a) No person shall knowingly sell or offer for sale in this state to any fire department any item of clothing or equipment intended to protect firefighters from death or injury while fighting fires unless the item of clothing or equipment meets or exceeds the minimum standards established for such item of clothing or equipment by the national fire protection association, in effect on the effective date of this act.

(b) No fire department shall purchase in this state any item of clothing or equipment intended to protect firefighters from death or injury while fighting fires unless the item of clothing or equipment meets or exceeds the minimum standards established for such item of clothing or equipment by the national fire protection association, in effect on the effective date of this act.

(c) A violation of subsection (a) is a class B misdemeanor.

(d) As used in this section, "fire department" means any city, county, township or other public or private fire department.

History: L. 1988, ch. 126, § 1; July 1.



31-159 Violations of fire prevention code, administrative penalties.

31-159. Violations of fire prevention code, administrative penalties. (a) In addition to any other penalty provided by law, the state fire marshal, upon finding that any person has violated the provisions of the Kansas fire prevention code, may impose a penalty not to exceed $1,000, which shall constitute an actual and substantial economic deterrent to the violation for which the penalty is assessed.

(b) No penalty shall be imposed pursuant to this section except upon the written order of the state fire marshal to the person who committed the violation. The order shall state the violation, the penalty imposed and the right to appeal to the state fire marshal. Any such person, within 30 days after service of such order, may make written request to the fire marshal for a hearing thereon. The fire marshal shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act within 30 days after receipt of such request.

(c) Any person aggrieved by any order issued pursuant to this section may appeal such order in accordance with the provisions of the Kansas judicial review act.

(d) All moneys received from penalties imposed pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(e) If a fire safety inspection is required to meet licensing requirements of a state agency, the state fire marshal, before imposing a penalty pursuant to this section, shall make written request to the state licensing agency to take appropriate action to require compliance with the Kansas fire prevention code. If the state licensing agency fails to take such action within 60 days after receipt of the state fire marshal's notice, the state fire marshal may impose a penalty as provided by this section.

History: L. 1993, ch. 65, § 1; L. 2001, ch. 5, § 97; L. 2010, ch. 17, § 47; July 1.



31-160 Smoke detectors; citation of act.

31-160. Smoke detectors; citation of act. K.S.A. 31-160 through 31-164 shall be known and may be cited as the smoke detector act.

History: L. 1998, ch. 66, § 12; July 1.



31-161 Same; definitions.

31-161. Same; definitions. When used in this act:

(a) "Dwelling unit" means a single-family residence, multiple-family residence and each living unit in a mixed-use building.

(b) "Smoke detector" means a device or combination of devices which operate from a power supply in the dwelling unit or at the point of installation for the purpose of detecting visible or invisible particles of combustion. Such term shall include smoke detectors approved or listed for the purpose for which they are intended by an approved independent testing laboratory.

History: L. 1998, ch. 66, § 13; July 1.



31-162 Same; installation of smoke detectors required; limitations on enforcement; certain evidence inadmissible; insurance payments not affected.

31-162. Same; installation of smoke detectors required; limitations on enforcement; certain evidence inadmissible; insurance payments not affected. (a) Every single-family residence shall have at least one smoke detector on every story of the dwelling unit.

(b) Every structure which:

(1) Contains more than one dwelling unit; or

(2) contains at least one dwelling unit and is a mixed-use structure, shall contain at least one smoke detector at the uppermost ceiling of each interior stairwell and on every story in each dwelling unit.

(c) The owner of a structure shall supply and install all required smoke detectors. The owner of a structure shall test and maintain all smoke detectors, except inside rental units, the occupant shall test and maintain all smoke detectors after taking possession of the dwelling unit.

(d) The smoke detectors required in dwelling units in existence on January 1, 1999, may either be battery-powered or wired into the structure's electrical system, and need not be interconnected. The smoke detectors required in dwelling units constructed after January 1, 1999, shall be wired permanently into the structure's electrical system.

(e) For purposes of this act, manufactured homes as defined in K.S.A. 58-4202, and amendments thereto, shall be subject to the federal, manufactured home construction and safety standards established pursuant to 42 U.S.C. § 5403 in lieu of the standards set forth herein. Owners and occupants of such manufactured homes shall be subject to the testing and maintenance standards for smoke detectors required under this act.

(f) Officials responsible for the enforcement of the smoke detector act shall not enter a dwelling unit solely for the purpose of determining compliance with the provisions of the smoke detector act except when:

(1) Conducting an inspection prior to the issuance of an occupancy permit or building permit;

(2) responding to a report of a fire in a dwelling unit, except in cases of a false alarm; or

(3) conducting, at the request of the owner or occupant, a home safety inspection.

(g) Evidence of the failure of any property owner to provide an operational smoke detector in a residence as required by this section shall not be admissible in any action for the purpose of determining any aspect of civil liability.

Evidence of the failure of any occupant to properly maintain a smoke detector as required by this section shall not be admissible in any action for the purpose of determining any aspect of civil liability.

(h) The provisions of the smoke detector act shall not constitute grounds for the purpose of offsetting, reducing or denying the payment of amounts due under any contract for or policy of insurance.

History: L. 1998, ch. 66, § 14; July 1.



31-163 Same; violations; penalties.

31-163. Same; violations; penalties. Failure to place or maintain a smoke detector as provided by the smoke detector act shall be a nonclass nonperson misdemeanor. Any fine imposed for a violation of this section shall not exceed $25.

History: L. 1998, ch. 66, § 15; July 1.



31-164 Same; act in addition to local law.

31-164. Same; act in addition to local law. This law shall be in addition to any county resolution or city ordinance relating to regulation of smoke detectors.

History: L. 1998, ch. 66, § 16; July 1.



31-165 Toll-free number; hazardous materials incidents.

31-165. Toll-free number; hazardous materials incidents. The state fire marshal may provide a toll-free telephone number where persons may call the state fire marshal to request a response to a hazardous materials incident.

History: L. 1999, ch. 65, § 2; July 1.



31-170 Use of pyrotechnics; places of public assembly.

31-170. Use of pyrotechnics; places of public assembly. (a) As used in this section:

(1) "Place of public assembly" means a building or structure with an occupancy capacity of 50 or more.

(2) "Pyrotechnics" mean any controlled exothermic chemical reactions that are timed to create the effects of heat, gas, sound, dispersion of aerosols, emission of visible electromagnetic radiation or a combination of these effects to provide the maximum effect from the least volume for entertainment purposes.

(3) "Pyrotechnic device" means any device which contains pyrotechnic material and which is capable of producing a visual or audible effect for entertainment purposes.

(4) "Pyrotechnic material" means a chemical mixture used to produce visible or audible effects by combustion for entertainment purposes.

(b) (1) Except as provided by this section, the use of any pyrotechnics, pyrotechnic device or pyrotechnic material is prohibited in any building which is a place of public assembly.

(2) The use of pyrotechnics, pyrotechnic devices or pyrotechnic materials in violation of this section or any rules and regulations adopted pursuant to this section or any ordinance or resolution prohibiting or restricting such use shall constitute a common nuisance.

(c) The provisions of subsection (b) shall not apply to:

(1) Any building in which there has been installed an automatic sprinkler system which is adequate for suppression of a fire in the building or structure and such system is functioning properly;

(2) any building in which the interior and exterior walls and ceilings are constructed with or consist of fire-restrictive materials;

(3) candles that are securely supported on noncombustible bases and if the candle flame is protected;

(4) any other building, structure or use exempted by rules and regulations adopted by the state fire marshal.

(d) The state fire marshal shall adopt any rules and regulations necessary to implement the provisions of this section.

(e) Nothing in this section shall be construed as limiting the powers of cities and counties to regulate or restrict the use of pyrotechnics, pyrotechnic devices or pyrotechnic materials.

History: L. 2004, ch. 1, § 3; Mar. 4.



31-171 Roofing material; wood shakes or wood shingles; restrictive covenants, unenforceable, when.

31-171. Roofing material; wood shakes or wood shingles; restrictive covenants, unenforceable, when. (a) On and after the effective date of this act, any provision of a restrictive covenant which requires the use of wood shingles or wood shakes as a roof covering material for any residential dwelling is hereby declared to be against public policy and such provision shall be void and unenforceable unless such covenant also allows for the use of an alternative material which is comparable in appearance, flame resistant or retardant and meets or exceeds any fire prevention standards established by any building code which has been adopted as required by law applicable to such residential dwelling.

(b) The provisions of this section shall apply to any restrictive covenant in existence on the effective date of this act.

(c) The provisions of this section shall not affect the enforceability of a restrictive covenant which regulates or restricts the color, style, dimension or other aesthetic characteristics of roofing material to be used on a residential dwelling if such restrictive covenant meets the requirements of subsection (a).

History: L. 2006, ch. 96, § 1; July 1.






Article 3 BENEFIT DISTRICTS

31-301 Fire protection; creation of benefit district; procedure.

31-301. Fire protection; creation of benefit district; procedure. Whenever 51% of the resident property owners of territory located partly in two or more counties and adjacent to, or within a radius of 10 miles of a city, and the boundaries of the territory coincide with the boundaries of a common-school district or a rural high school district, shall petition the board of county commissioners of the county in which the city is located for the creation of a benefit district for the purpose of providing fire-fighting service within the benefit district by the city, it shall be the duty of the board of county commissioners subject to the provisions of K.S.A. 19-270, by resolution, to organize such benefit district and to define the limits thereof as set forth in the petition. Thereafter the board of county commissioners organizing the benefit district shall direct the county clerk of the county in which the city is located to transmit to the county clerk of any other county in which any territory of the benefit district lies, a copy of the original resolution of the board of county commissioners organizing such district.

History: L. 1951, ch. 238, § 1; L. 1986, ch. 70, § 33; May 15.



31-302 Same; governing body; election; terms; vacancies; contracts for services.

31-302. Same; governing body; election; terms; vacancies; contracts for services. (a) Any benefit district created pursuant to K.S.A. 31-301, and amendments thereto, shall be governed by a board of directors. Except as provided in subsection (b), the members of the board of education of the unified school district who reside within the boundaries of such benefit district shall be the board of directors of such benefit district.

(b) (1) If the territory of a benefit district created pursuant to K.S.A. 31-301, and amendments thereto, is located partly within Osage county and partly within Lyon county, such district shall be governed by a five-member board of directors. Except as provided by paragraph (3) of this subsection, members shall be elected for four-year terms.

(2) The members of the board of directors, as it existed prior to the effective date of this act and the fire chief of the district shall appoint three persons as members of the board as follows: One person shall be a resident of the fire district and a resident of Osage county; one member shall be a resident of the fire district and a resident of the unincorporated area of Lyon county; and one member shall be a resident of the fire district and a resident of the city of Reading. Such members shall be appointed within 30 days of the effective date of this act. The terms of all members of the board, both elected and appointed, shall expire on the second Monday in January of 1993.

(3) An election shall be held in the benefit district on the Tuesday following the first Monday in November of 1992 and of each even-numbered year thereafter for the purpose of electing the members of the board. At the first such election, two members shall be elected from the district at large to serve for two-year terms. Three members shall be elected for four-year terms and of such members: One member shall be a resident of the fire district and a resident of Osage county; one member shall be a resident of the fire district and a resident of the unincorporated area of Lyon county; and one member shall be a resident of the fire district and a resident of the city of Reading. All members not filling a vacancy and not holding office for a shorter term in compliance with this paragraph shall hold office for a term of four years from the second Monday in January next after their election and until their successors are elected and qualified. Members of the board shall be qualified electors of the district.

Vacancies occurring during a term shall be filled for the unexpired term by appointment by the remaining members of the board.

(4) Elections to choose members of the board shall be conducted, the returns made and the results ascertained in the manner provided by the general election law. Any person desiring to be a candidate as a member of the board in any election, shall file with the county election officer of the home county wherein the district is located, by 12 o'clock noon, June 10, prior to such election, a statement directing such officer to place such person's name on the ballot as a candidate in such election indicating the position for which such person is filing. There shall be no fee imposed for such filing. The county election officer in preparing the ballots shall rotate the names of candidates for each member position in such a manner that each candidate shall be given an equitable opportunity to have such candidate's name appear first on the ballot. The county election officer shall cause to be ascertained the names of all qualified electors within the district, and shall furnish lists thereof to the judges of such election. Notice of the time and place of holding each election, signed by the county election officer, shall be given in a newspaper of general circulation in the district at least 10 days before holding the election. At all elections held under the provisions of this act, only persons who are residents of the district, and who are qualified electors under the constitution, shall be entitled to vote. In addition, if a position on the board has a special residency requirement, only persons who also meet such requirement shall be entitled to vote for that position.

(5) For the purposes of this subsection home county means Lyon county.

(6) All moneys and records of the benefit district in possession of the former board of directors shall be turned over by the board to the successor board of directors. All legal obligations and contracts entered into by the former board shall become the obligations and contracts of the new board.

(c) The board of directors of the benefit district is authorized to execute contracts with the city for the furnishings of fire-fighting services to the district upon such terms and for such compensation as may be agreed upon, to adopt budgets, to receive and expend moneys and otherwise to act to carry out the provisions of this act.

History: L. 1951, ch. 238, § 2; L. 1965, ch. 266, § 1; L. 1992, ch. 161, § 1; April 30.



31-303 Same; budget; tax levies.

31-303. Same; budget; tax levies. Each year the board of directors shall file the budget of the benefit district with the clerk of the county in which the city is located. The county clerk of every other county in which any territory of the benefit district is located, on or before August 25 of each year shall certify the total amount of assessed taxable tangible property in such benefit district located in that county to the clerk of the county in which the city is located. Thereafter, the county clerk of the county in which the city is located shall determine the amount of the ad valorem tax on the taxable tangible property within the benefit district necessary to be levied for such benefit district to finance that portion of the budget to be derived from ad valorem taxes. Such levy shall not exceed the amount authorized pursuant to K.S.A. 19-3610, and amendments thereto. Upon determination of the amount of levy, the county clerk of the county in which the city is located shall certify the same to the county clerk of each of the counties in which some portion of the benefit district lies. It shall be the duty of the board of county commissioners of the counties where any territory of the benefit district lies to levy the tax upon the taxable tangible property in such benefit district. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law.

History: L. 1951, ch. 238, § 3; L. 1977, ch. 148, § 1; L. 1993, ch. 122, § 6; July 1.



31-304 Same; disposition of tax moneys; expenditures.

31-304. Same; disposition of tax moneys; expenditures. The county treasurer of any county in which any part of the benefit district lies, except the county treasurer of the county in which the city lies, shall upon collection of the tax moneys provided for in K.S.A. 31-303 transmit the same to the county treasurer of the county in which the city is located, and said county treasurer shall credit all moneys received under this act to the benefit district. All moneys received by the benefit district may be paid out and expended by the board of directors of said benefit district for the purposes of carrying out the provisions of this act in the same manner as moneys are paid out and expended in common-school districts or in rural high-school districts, as the case may be: Provided, That if the members of the board of a unified school district who reside in the fire district shall constitute the board of directors of such benefit district such money shall be paid out and expended in accordance with regulations adopted by the board of directors.

History: L. 1951, ch. 238, § 4; L. 1965, ch. 266, § 2; July 1.



31-305 Same; issuance of bonds and no-fund warrants; procedure; purpose.

31-305. Same; issuance of bonds and no-fund warrants; procedure; purpose. (a) The governing body of any benefit district created under the provisions of K.S.A. 31-301 et seq., and amendments thereto, may issue general obligation bonds of the district for the purpose of: (1) Acquiring land; (2) purchasing, acquiring, constructing, reconstructing, equipping and furnishing buildings to house fire-fighting equipment; and (3) acquiring fire-fighting equipment. Before any bonds are issued, the governing body shall publish once each week for two consecutive weeks in a newspaper of general circulation within the district, a notice of its intention to issue such bonds and stating the purpose for which such bonds are to be issued and the amount thereof. If within 60 days after the date of the last publication of such notice, a petition signed by not less than 5% of the qualified electors residing in such district is filed with the county election officer or in the case of a district within two counties, with the county election officer of each county, no bonds shall be issued until approved by a majority of the qualified electors residing in the district voting at an election called and held therefor. The aggregate amount of outstanding bonds issued under this section shall not exceed 5% of the assessed valuation of taxable tangible property within the district. Such bonds shall be issued and any election thereon shall be called and held in the manner provided by the general bond law.

(b) The governing body of any such benefit district may issue no-fund warrants in the manner provided in K.S.A. 79-2940, and amendments thereto. All such warrants and interest thereon may be payable in approximately equal installments over a period of not to exceed five years from the first day of July following issuance. The governing body shall make a levy at the first tax levying period after such warrants are issued sufficient to pay such warrants and the interest thereon as may be required during the budget year.

History: L. 1990, ch. 360, § 1; July 1.






Article 4 ARSON REPORTING

31-401 Title.

31-401. Title. This act shall be known and may be cited as the "Kansas arson reporting-immunity act."

History: L. 1979, ch. 132, § 1; July 1.



31-402 Definitions.

31-402. Definitions. As used in this act, unless the context requires otherwise, the following words and phrases shall have the meanings ascribed to them in this section.

(a) "Authorized agencies" means:

(1) The office of state fire marshal;

(2) the office of the attorney general of Kansas;

(3) the office of a district or county attorney;

(4) all law enforcement agencies;

(5) all official fire fighting agencies;

and solely for the purposes of K.S.A. 31-403(a):

(6) The federal bureau of investigation or any other federal agency;

(7) the United States attorney's office.

(b) "Relevant" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(c) Material will be "deemed important," if within the sole discretion of the "authorized agency," such material is requested by that "authorized agency."

(d) "Action" shall include nonaction or the failure to take action.

(e) "Immune," as used in K.S.A. 31-403(e) and 31-404, shall mean that a civil action may not arise from any action taken pursuant to K.S.A. 31-403 and 31-404 in the absence of gross negligence, bad faith, malice or fraud on the part of an individual, insurance company, or person acting in its behalf, or authorized agency.

(f) "Insurance company" includes the Kansas Fair Plan.

History: L. 1979, ch. 132, § 2; July 1.



31-403 Disclosure of information by insurance companies; disclosure of information by authorized agency; immunity from liability in civil actions.

31-403. Disclosure of information by insurance companies; disclosure of information by authorized agency; immunity from liability in civil actions. (a) Any authorized agency may, in writing, require an insurance company to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency which the company may have in its possession, relating to a fire loss. Relevant information may include, without limitation herein:

(1) Pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

(2) premium payment records;

(3) history of previous claims made by the insured; and

(4) material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

(b) (1) When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, then, for the purpose of notification and for having such fire loss investigated, the company shall, in writing, notify an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss.

(2) When an insurance company provides any one of the authorized agencies with notice of a fire loss, it shall be sufficient notice for the purpose of this act.

(3) Nothing in subsection (b) of this section shall abrogate or impair the rights or powers created under subsection (a) of this section.

(c) The authorized agency provided with information pursuant to subsections (a) or (b) of this section or K.S.A. 31-404 and in furtherance of its own purposes, may release or provide such information to any of the other authorized agencies.

(d) Any insurance company providing information to an authorized agency or agencies pursuant to subsections (a) or (b) of this section shall have the right to request relevant information relating to such fire loss from an authorized agency and receive, within a reasonable time, not to exceed thirty (30) days, the information requested from an authorized agency.

(e) Any insurance company, or person acting in its behalf, or an authorized agency which releases information, whether oral or written, pursuant to subsections (a) or (b) of this section shall be immune from any liability arising out of a civil action by reason of providing such information.

History: L. 1979, ch. 132, § 3; July 1.



31-404 Disclosure of information by an individual; immunity from liability in civil actions.

31-404. Disclosure of information by an individual; immunity from liability in civil actions. Any individual who provides information to an authorized agency, whether oral or written, concerning the damaging of any building or property by fire shall be immune from any liability arising out of a civil action by reason of providing such information.

History: L. 1979, ch. 132, § 4; July 1.



31-405 Confidentiality of information; personnel of authorized agency required to testify.

31-405. Confidentiality of information; personnel of authorized agency required to testify. (a) Except as otherwise provided in K.S.A. 31-403(c), any authorized agency or insurance company described in K.S.A. 31-402 or 31-403 which receives any information furnished pursuant to this act, shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(b) Any authorized agency referred to in K.S.A. 31-402, or its personnel, may be required to testify in any litigation in which the insurance company at interest is named as a party.

History: L. 1979, ch. 132, § 5; July 1.



31-406 Violation of act; penalties.

31-406. Violation of act; penalties. It is unlawful and a violation of this act to fail to release information or evidence pursuant to K.S.A. 31-403(a) or to fail to give notice and to provide material developed from an inquiry into a fire loss as provided in K.S.A. 31-403(b). Any such violation shall constitute a class C misdemeanor.

History: L. 1979, ch. 132, § 6; July 1.






Article 5 KANSAS FIREWORKS ACT

31-501 Short title; administration.

31-501. Short title; administration. (a) K.S.A. 2016 Supp. 31-501 through 31-506, and amendments thereto, shall be known and may be cited as the "Kansas fireworks act."

(b) This act shall be administered by the state fire marshal.

History: L. 2007, ch. 83, § 1; Jan. 1, 2008.



31-502 Definitions.

31-502. Definitions. As used in this act, unless the context otherwise requires:

(a) "Licensed display fireworks operator" means a person licensed to operate an outdoor display of display fireworks.

(b) "Licensed proximate pyrotechnic operator" means a person licensed to operate indoor or outdoor articles of pyrotechnic.

(c) "Manufacturer" means any person engaged in the manufacture of fireworks of any kind in the state of Kansas. Manufacturer shall also include any person engaged in the assembly of consumer fireworks or component parts into a finished item or assortment, but shall not include repackaging finished goods into an assortment.

(d) "Distributor" means any person engaged in the distribution of fireworks of any kind in the state of Kansas to include the following:

(1) Sells, delivers, transports, consigns, gives, imports, exports or otherwise furnishes consumer fireworks to any person for the purpose of resale to a retailer or any other distributor or reseller within the state of Kansas;

(2) sells, intends to sell, offer for sale, possess with intent to sell or consigns display fireworks or articles pyrotechnic to any person, distributor, municipality or any other organization within the state of Kansas; or

(3) produces, conducts or provides a licensed operator or imports any display fireworks or articles pyrotechnic of any kind within the state of Kansas for profit.

(e) "Distributor" shall not include:

(1) Anyone who transports fireworks from one state to another state through the state of Kansas and such fireworks ultimate destination is not within the state of Kansas;

(2) anyone who sells consumer fireworks during a fireworks season as a seasonal retailer;

(3) freight delivery companies or common carriers as defined in U.S. department of transportation 49 C.F.R. § 171.8; or

(4) an out-of-state person who sells, transports, delivers or gives fireworks to a licensed manufacturer or distributor.

(f) "Hobbyist manufacturer" means any person who manufactures consumer fireworks, display fireworks or articles pyrotechnic for their personal use.

(g) "Person" means any individual, partnership, firm, company, association, corporation, not-for-profit organization, municipality or limited liability corporation.

(h) "Seasonal retailer" means a person who receives consumer fireworks and sells, delivers, consigns, gives or otherwise furnishes consumer fireworks only to the public for their personal use and only during a fireworks season.

(i) "Storage" means the safekeeping of fireworks in a warehouse or magazine or comparable appropriate depository. Consumer fireworks that are located at the destination of their retail sale and that are being held in anticipation of retail sale shall not be considered as in storage.

(j) "Fireworks season" means a period in time as set forth in the regulations authorized to be adopted by the state fire marshal during a calendar year in which seasonal retailers are permitted to sell consumer fireworks to the public.

(k) "Fireworks display" means a private or public production of display fireworks or articles pyrotechnic, or both, which are intended for use and designed to produce visible or audible effects for entertainment purposes by combustion, deflagration or detonation.

History: L. 2007, ch. 83, § 2; Jan. 1, 2008.



31-503 Licensure to sell or use fireworks, requirements; permit to conduct fireworks display; fees.

31-503. Licensure to sell or use fireworks, requirements; permit to conduct fireworks display; fees. (a) Any person who intends to sell, offer for sale, possess with intent to sell, any consumer fireworks, display fireworks or articles pyrotechnic or discharge, use, display fireworks or articles pyrotechnic shall first obtain the appropriate license from the state fire marshal. This shall not include seasonal retailers.

(b) The types of license shall be as follows:

(1) Manufacturer;

(2) hobbyist manufacturer;

(3) distributor;

(4) display fireworks operator; and

(5) proximate pyrotechnic operator.

(c) Before a license holder may operate, such license holder must satisfy the requirements of this act and regulations adopted by the state fire marshal.

(d) The license holder shall be at least 21 years of age upon applying for a license.

(e) Licenses shall not be transferable.

(f) The state fire marshal shall not charge or collect fees for licensure. The licenses shall be valid for the following period of time:

(1) A manufacturer license shall be valid for a period of one year. A holder of a manufacturer license is not required to have any additional licenses in order to manufacture and sell any fireworks defined by this act.

(2) A hobbyist manufacturer license shall be valid for a period of four years.

(3) A distributor license shall be valid for a period of one year.

(4) A display fireworks operator license shall be valid for a period of four years.

(5) A proximate pyrotechnics operator license shall be valid for a period of four years.

(g) A permit to conduct a fireworks display shall be obtained by the sponsor or operator of a fireworks display from and approved by the city or county where the fireworks display is to be discharged.

(h) No fee shall be charged for a license or permit under this section for any person who is an officer or employee of the state or any political or taxing subdivision of the state when that person is acting on behalf of the state or political or taxing subdivision.

History: L. 2007, ch. 83, § 3; L. 2016, ch. 34, § 2; July 1.



31-504 Display fireworks storage facility permit, fee.

31-504. Display fireworks storage facility permit, fee. (a) The owner of any display fireworks storage facility shall obtain a storage site permit from the state fire marshal for permanent or temporary storage. Storage permits are not required for day boxes used at a display site.

(b) A storage site permit shall be valid for a period of four years. No fee for a storage site permit shall be charged.

History: L. 2007, ch. 83, § 4; L. 2016, ch. 34, § 3; July 1.



31-505 Disposition of fees.

31-505. Disposition of fees. All fees collected pursuant to this act shall be transmitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the explosives regulatory and training fund.

History: L. 2007, ch. 83, § 5; L. 2013, ch. 108, § 8; Apr. 25.



31-506 Rules and regulations.

31-506. Rules and regulations. The fire marshal shall have the authority to promulgate rules and regulations to implement and administer the provisions of this act. Any rules and regulations of the state fire marshal adopted pursuant to this act may incorporate by reference specific editions, or portions thereof, of nationally recognized fire prevention codes. All rules and regulations of the state fire marshal pertaining to fireworks regulated by this act in existence on the effective date of this act shall continue to be effective until revised, amended, revoked or nullified pursuant to law.

History: L. 2007, ch. 83, § 6; Jan. 1, 2008.



31-507 Bottle rocket; sale or use prohibited; exceptions.

31-507. Bottle rocket; sale or use prohibited; exceptions. (a) Except as provided in subsection (c):

(1) It shall be unlawful to sell, offer to sell, or to possess with intent to sell or offer for sale a bottle rocket; and

(2) it shall be unlawful to ignite, fire, set off or otherwise use a bottle rocket.

(b) Any person violating the provisions of subsection (a) shall be guilty of an unclassified misdemeanor punishable by a fine of not more than $100.

(c) The provisions of this section shall not prohibit the possession, transportation or sale of bottle rockets within Kansas by a person that is currently registered with the state fire marshal pursuant to K.S.A. 2016 Supp. 31-508, and amendments thereto, to another currently registered person or to a non-registered person provided the non-registered purchaser submits a certification for resale outside the state of Kansas to the registered seller on a form prescribed by the state fire marshal. The registered seller shall send the certification to the office of the state fire marshal and maintain a copy of the certification for one year from the date of sale.

(d) "Bottle rocket" means any pyrotechnic device which:

(1) Is classified as a class C explosive by the United States department of transportation under 49 C.F.R. § 173.53 (1990);

(2) is mounted on a stick or wire; and

(3) projects into the air when ignited, with or without reports, and includes any device with the same configuration, with or without reports, which may be classified as a pipe or trough rocket. "Bottle rocket" does not include helicopter-type rockets.

History: L. 2013, ch. 108, § 5; Apr. 25.



31-508 Same; permit to possess or transport.

31-508. Same; permit to possess or transport. (a) Any person who manufactures bottle rockets or sells bottle rockets at wholesale and who desires to possess, sell or transport any bottle rockets in this state pursuant to K.S.A. 2016 Supp. 31-507, and amendments thereto, shall register annually with the state fire marshal. Such registration shall entitle the manufacturer or wholesaler to possess, sell and transport bottle rockets in this state for the purpose of selling to another registered wholesaler or to a non-registered person provided the purchaser submits a certificate for resale outside the state of Kansas to the registered seller in accordance with K.S.A. 2016 Supp. 31-507, and amendments thereto. Registration shall be effective for one year from the date of registration.

(b) The provisions of this section shall not require registration by a purchaser when the sale occurs in Kansas and the purchaser will transport the bottle rockets out of the state of Kansas for resale and provides the registered seller with a certificate for sale outside the state in accordance with K.S.A. 2016 Supp. 31-507, and amendments thereto.

(c) The state fire marshal shall adopt rules and regulations necessary to enforce the provisions of K.S.A. 2016 Supp. 31-507, and amendments thereto, and this section.

History: L. 2013, ch. 108, § 6; Apr. 25.



31-509 Violation of act; seizure of fireworks; administrative hearing.

31-509. Violation of act; seizure of fireworks; administrative hearing. (a) If fireworks are found to be stored, possessed or transported in violation of the Kansas fireworks act or any state fire marshal regulation, such fireworks may be seized by the state fire marshal or other state or local law enforcement agency. The seizing authority shall inventory all seized items and provide a copy of the inventory to the person from whom the fireworks were seized upon completion of the seizure. Reasonable costs for the storage and destruction of such fireworks shall be assessed against the party found to be in violation of the state fireworks act or regulations, except that if a hearing is requested pursuant to subsection (b), no person shall be assessed for storage costs incurred for more than 60 days after the completion of judicial review or the expiration of the time for seeking judicial review.

(b) The owner of any fireworks seized under subsection (a) may make written demand upon the state fire marshal for a hearing pursuant to the Kansas administrative procedure act. Where, after hearing, the state fire marshal finds that there has been a violation of the provisions of the Kansas fireworks act or state fire marshal regulations, the state fire marshal may destroy or order the destruction of such fireworks or direct such other disposition of the fireworks as is deemed proper. Unless necessary to protect against a substantial threat to the public health, safety or welfare, the fireworks shall not be destroyed until the completion of judicial review or expiration of the time for seeking judicial review. If the state fire marshal finds there has been no violation, the fireworks shall be returned to their owner.

(c) Where no claimant has appeared within 60 days of the seizure, demanded the return of the fireworks and proved, to the satisfaction of the state fire marshal, the claimant's title to and right of possession of such fireworks, the state fire marshal may, without process and without liability, destroy or order the destruction of the fireworks or direct such other disposition thereof as is deemed proper.

(d) Any provision herein to the contrary notwithstanding, where the manufacture, condition, storage, packing or location of fireworks is such that their continued existence or transportation is an immediate danger to public safety, health or welfare, the state fire marshal or authorized representative thereof may apply to the court which has jurisdiction over such fireworks for an emergency ex parte order authorizing the state fire marshal or authorized representative to destroy or dispose of the fireworks without liability to the owner thereof.

History: L. 2013, ch. 108, § 1; Apr. 25.



31-510 Same; penalties.

31-510. Same; penalties. (a) In addition to any other penalty provided by law, the state fire marshal, upon finding that any person has violated the provisions of the Kansas fireworks act or any rules and regulations adopted thereunder, may impose a civil penalty as follows:

(1) For failure to obtain a license as required by K.S.A. 31-503, and amendments thereto, the civil penalty shall not exceed $1,000 per violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(2) For all other violations, the civil penalty shall not exceed $1,000 per violation, and in the case of a continuing violation, every day such violation continues after the state fire marshal has provided the person with written notice of the violation shall be deemed a separate violation.

(b) All moneys received from penalties imposed pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

History: L. 2013, ch. 108, § 2; Apr. 25.



31-511 Administrative procedure; judicial review.

31-511. Administrative procedure; judicial review. Except as otherwise provided in K.S.A. 2016 Supp. 31-510, and amendments thereto, proceedings under the Kansas fireworks act shall be conducted in accordance with the Kansas administrative procedure act. Judicial review and civil enforcement of agency actions under the Kansas fireworks act shall be in accordance with the Kansas judicial review act.

History: L. 2013, ch. 108, § 4; Apr. 25.



31-512 Explosives regulatory and training fund.

31-512. Explosives regulatory and training fund. There is hereby established in the state treasury a separate, nonlapsing fund to be known as the explosives regulatory and training fund which shall be administered by the state fire marshal. Money deposited to the credit of the fund as provided in K.S.A. 2016 Supp. 31-505, and amendments thereto, in addition to any other money made available for such purposes, shall be made available to the state fire marshal to support fireworks and explosives regulatory and training programs.

History: L. 2013, ch. 108, § 3; Apr. 25.



31-513 Acts supplemental to Kansas fireworks act.

31-513. Acts supplemental to Kansas fireworks act. K.S.A. 2016 Supp. 31-507 through 31-512, and amendments thereto, shall be part of and supplemental to the Kansas fireworks act, K.S.A. 31-501 et seq., and amendments thereto.

History: L. 2013, ch. 108, § 7; Apr. 25.






Article 6 FIRE SAFETY STANDARDS FOR CIGARETTES

31-601 Fire safety standard and firefighter protection act; citation; severability.

31-601. Fire safety standard and firefighter protection act; citation; severability. (a) This act shall be known and may be cited as the fire safety standard and firefighter protection act.

(b) If any provision of the fire safety standard and firefighter protection act is held to be unconstitutional, such holding shall not affect the validity of any remaining portion of the act.

History: L. 2008, ch. 135, § 1; July 1.



31-602 Same; definitions.

31-602. Same; definitions. As used in this act:

(a) "Agent" means any person authorized by the director to purchase and affix stamps on packages of cigarettes.

(b) "Cigarette" means any roll for smoking, whether made wholly or in part of tobacco or any other substance, irrespective of size or shape, and irrespective of tobacco or substance being flavored, adulterated or mixed with any other ingredient, if the wrapper is in greater part made of any material except tobacco.

(c) "Director," "retail dealer," "vending machine operator," "sale" and "wholesale dealer" shall have the meanings ascribed thereto in K.S.A. 79-3301, and amendments thereto.

(d) "Manufacturer" means:

(1) Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this state, including cigarettes intended to be sold in the United States through an importer;

(2) the first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3) any entity that becomes a successor of an entity described in paragraph (1) or (2).

(e) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and non-systematic methodological errors and equipment-related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values required by K.S.A. 2016 Supp. 31-603, and amendments thereto, for all test trials used to certify cigarettes in accordance with this act.

(f) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95% of the time.

(g) "Sell" means to sell, or to offer or agree to do the same.

History: L. 2008, ch. 135, § 2; July 1.



31-603 Same; cigarette ignition strength; testing; performance standards; certification prior to sale; reports; duties of state fire marshal; exceptions.

31-603. Same; cigarette ignition strength; testing; performance standards; certification prior to sale; reports; duties of state fire marshal; exceptions. (a) Except as provided in subsection (h), no cigarettes may be sold or offered for sale in this state or offered for sale or sold to any person located in this state unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the state fire marshal in accordance with K.S.A. 2016 Supp. 31-604, and amendments thereto, and the cigarettes have been marked in accordance with K.S.A. 2016 Supp. 31-605, and amendments thereto.

(b) (1) Testing of cigarettes shall be conducted in accordance with the American society of testing and materials (ASTM) standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(2) Testing shall be conducted on 10 layers of filter paper.

(3) No more than 25% of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(4) The performance standard required by this section shall be applied only to a complete test trial.

(5) Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the international organization for standardization (ISO) or other comparable accreditation standard required by the state fire marshal.

(6) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

(7) This section does not require additional testing if cigarettes are tested in a manner which is consistent with this act for any other purpose.

(8) Testing performed or sponsored by the state fire marshal to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(c) Each cigarette listed in a certification submitted pursuant to K.S.A. 2016 Supp. 31-604, and amendments thereto, that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for non-filtered cigarettes.

(d) A manufacturer of a cigarette that the state fire marshal determines cannot be tested in accordance with the test method prescribed in subsection (b) shall propose a test method and performance standard for the cigarette to the state fire marshal. Upon approval of the proposed test method and a determination by the state fire marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection (b)(3) of this section, the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to K.S.A. 2016 Supp. 31-604, and amendments thereto. If the state fire marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this act, and the state fire marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire safety standards of that state's law or regulation under a legal provision comparable to this section, then the state fire marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this state, unless the state fire marshal demonstrates a reasonable basis why the alternative test should not be accepted under this act. All other applicable requirements of this section shall apply to the manufacturer.

(e) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the state fire marshal and the attorney general upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed $10,000 for each day after the sixtieth day that the manufacturer does not make such copies available.

(f) The state fire marshal may adopt a subsequent ASTM standard test method for measuring the ignition strength of cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM standard E2187-04 and the performance standard in subsection (b)(3) of this section.

(g) The state fire marshal shall review the effectiveness of this section and report every three years to the legislature the state fire marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this act. The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three-year period.

(h) The requirements of subsection (a) shall not prohibit: (1) A wholesale dealer, retail dealer or vending machine operator from selling their existing inventory of cigarettes on or after July 1, 2009, if the wholesale dealer, retail dealer or vending machine operator can establish that state tax stamps were affixed to such cigarettes prior to July 1, 2009, and if the wholesale dealer, retail dealer or vending machine operator can establish that the inventory was purchased prior to July 1, 2009, in comparable quantity to the inventory purchased during the same period of time in the prior year. In no event may a wholesale dealer, retail dealer or vending machine operator sell or offer for sale a cigarette in this state that does not comply with this act after July 1, 2010; or (2) the sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" means an assessment of cigarettes that is conducted by a manufacturer, or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of such cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for such assessment.

(i) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 3; July 1.



31-604 Same; manufacturer's certification of compliance with performance standards; recertification; fee; fire safety standard and firefighter protection act enforcement fund; administration; directory of certified cigarettes; duties of attorney general.

31-604. Same; manufacturer's certification of compliance with performance standards; recertification; fee; fire safety standard and firefighter protection act enforcement fund; administration; directory of certified cigarettes; duties of attorney general. (a) Each manufacturer shall submit to the state fire marshal a written certification attesting that: (1) Each cigarette listed in the certification has been tested in accordance with K.S.A. 2016 Supp. 31-603, and amendments thereto; and (2) each cigarette listed in the certification meets the performance standard set forth in K.S.A. 2016 Supp. 31-603, and amendments thereto.

(b) Each cigarette listed in the certification shall be described with the following information:

(1) Brand or trade name on the package;

(2) style, such as lights, ultra lights, or low tar;

(3) length in millimeters;

(4) circumference in millimeters;

(5) flavor, such as menthol, chocolate or other, if applicable;

(6) filter or non-filter;

(7) package description, such as soft pack, box or other;

(8) the name, address and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(9) the date that the testing was conducted.

(c) For the purpose of compliance with this section, the state fire marshal shall accept completed certifications and make the completed certifications available to the attorney general.

(d) Each cigarette certified under this section shall be recertified every three years. Initial cigarette certifications may be made at any time. Subsequent certifications shall be made before July 31 of the subsequent certification year.

(e) Every manufacturer shall certify cigarettes within the state before the manufacturer, retail dealer, wholesale dealer or vending machine operator legally may offer a manufacturer's cigarette for sale within the state. In order to obtain and maintain a listing on the directory created under subsection (i), a manufacturer shall consent to the jurisdiction of the Kansas courts for the purpose of enforcement of this act and shall appoint a registered agent for service of process in this state and shall identify the agent to the secretary of state.

(f) For each cigarette listed in a certification, a manufacturer shall pay to the state fire marshal a fee of $250. The state fire marshal may adjust such fee annually, by rule and regulation, to ensure that such fee defrays the actual cost of processing, testing enforcement, administration and oversight activities required by law.

(g) There is hereby established in the state treasury a separate, nonlapsing fund to be known as the fire safety standard and firefighter protection act enforcement fund which shall be administered by the state fire marshal.

(h) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this act, that cigarette shall not be sold or offered for sale in this state until the manufacturer retests the cigarette in accordance with the testing standards set forth in K.S.A. 2016 Supp. 31-603, and amendments thereto, and maintains records of that retesting as required by K.S.A. 2016 Supp. 31-603, and amendments thereto. Any altered cigarette which does not meet the performance standard set forth in K.S.A. 2016 Supp. 31-603, and amendments thereto, may not be sold in this state.

(i) Not later than July 31, 2009, the attorney general shall develop a directory of all certified cigarettes under this act. The directory shall be updated as necessary and shall be posted on the attorney general's website. Unless a wholesale dealer, retail dealer or vending machine operator has actual knowledge that cigarettes do not comply with this act, the wholesale dealer, retail dealer or vending machine operator shall consider any cigarette listed on the directory posted on the website to be lawful to sell in this state for the purpose of compliance with this act by such wholesale dealer, retail dealer or vending machine operator.

(j) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 4; July 1.



31-605 Same; cigarette markings.

31-605. Same; cigarette markings. (a) Cigarettes that are certified by a manufacturer in accordance with K.S.A. 2016 Supp. 31-604, and amendments thereto, shall be marked with the letters "FSC," which signifies fire standards compliant, appearing in eight-point type or larger and permanently printed, stamped, engraved or embossed on the package at or near the UPC code. A manufacturer certifying cigarettes in accordance with K.S.A. 2016 Supp. 31-604, and amendments thereto, shall provide a copy of the certifications to any wholesale dealer and its agents to which the manufacturer sells cigarettes. Any wholesale dealer, agent, retail dealer or vending machine operator shall permit the state fire marshal, the director, the attorney general, and employees thereof, to inspect cigarette packaging marked in accordance with this section.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 5; July 1.



31-606 Same; sales in violation of act; fines, forfeiture, injunctive relief, costs.

31-606. Same; sales in violation of act; fines, forfeiture, injunctive relief, costs. (a) A manufacturer, wholesale dealer, agent or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, that do not meet the performance standard of K.S.A. 2016 Supp. 31-603, and amendments thereto, are not listed on the directory as required by K.S.A. 2016 Supp. 31-604, and amendments thereto, or are not marked in accordance with K.S.A. 2016 Supp. 31-605, and amendments thereto, shall be subject to a civil penalty not to exceed $500 for each pack of such cigarettes sold or offered for sale provided that in no case shall the penalty against any such person or entity exceed $100,000 during any thirty-day period.

(b) A retail dealer or vending machine operator who knowingly sells or offers to sell cigarettes that are not listed on the directory as required by K.S.A. 2016 Supp. 31-604, and amendments thereto, or are not marked in accordance with K.S.A. 2016 Supp. 31-605, and amendments thereto, shall be subject to a civil penalty not to exceed $500 for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any retail dealer or vending machine operator exceed $25,000 for sales or offers to sell during any thirty-day period.

(c) In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to K.S.A. 2016 Supp. 31-604, and amendments thereto, shall be subject to a civil penalty of at least $75,000 and not to exceed $250,000 for each such false certification.

(d) Any person violating any other provision in this act shall be subject to a civil penalty for a first offense not to exceed $1,000, and for a subsequent offense subject to a civil penalty not to exceed $5,000 for each such violation.

(e) Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by K.S.A. 2016 Supp. 31-603, and amendments thereto, shall be considered contraband and subject to forfeiture. Cigarettes forfeited pursuant to this section shall be destroyed. Prior to the destruction of any cigarette forfeited pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f) In addition to any other remedy provided by law, the state fire marshal or attorney general may file an action in the district court for a violation of this act, including petitioning for injunctive relief or to recover any costs or damages suffered by the state because of a violation of this act, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this act or of rules or regulations adopted under this act constitutes a separate civil violation for which the state fire marshal or attorney general may obtain relief.

(g) Whenever any law enforcement personnel or duly authorized representative of the state fire marshal, director, or attorney general shall discover any cigarettes that have not been marked in the manner required by K.S.A. 2016 Supp. 31-605, and amendments thereto, or for which a certification has not been filed as required by K.S.A. 2016 Supp. 31-604, and amendments thereto, such personnel are hereby authorized and empowered to seize and take possession of such cigarettes with or without process or warrant. Such cigarettes shall be turned over to the division of taxation, and shall be subject to forfeiture proceedings. Cigarettes seized pursuant to this section shall be destroyed. Prior to the destruction of any cigarette seized pursuant to this subsection, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarettes.

(h) Any action taken pursuant to this section is subject to review in accordance with the Kansas judicial review act.

(i) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 6; L. 2010, ch. 17, § 48; July 1.



31-607 Same; powers and duties of director of taxation.

31-607. Same; powers and duties of director of taxation. (a) The director, in the regular course of conducting inspections of wholesale dealers, agents, retail dealers or vending machine operators, as authorized under the Kansas cigarette and tobacco products act or other state statutes, rules, or regulations, may inspect such cigarettes to determine if the cigarettes are marked as required by K.S.A. 2016 Supp. 31-605, and amendments thereto. If the cigarettes are not marked as required, the director may seize such contraband with or without process or warrant and shall notify the state fire marshal.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 7; July 1.



31-608 Same; enforcement of act; examination of records.

31-608. Same; enforcement of act; examination of records. (a) To enforce the provisions of this act, the attorney general, the director and the state fire marshal, their duly authorized representatives and other law enforcement personnel are hereby authorized to examine the books, papers, invoices and other records of any person in possession, control or occupancy of any premises where cigarettes are placed, stored or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control or occupancy of any premises where cigarettes are placed, stored or offered for sale, is hereby directed and required to give the attorney general, the director and the state fire marshal, their duly authorized representatives and other law enforcement personnel the means, facilities and opportunity for the examinations authorized by this section.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 8; July 1.



31-609 Same; cigarette fire safety standard and fire fighter protection act fund; administration; use of moneys in fund.

31-609. Same; cigarette fire safety standard and fire fighter protection act fund; administration; use of moneys in fund. (a) There is hereby established in the state treasury a separate, nonlapsing fund to be known as the cigarette fire safety standard and firefighter protection act fund which shall be administered by the state fire marshal. The fund shall consist of all moneys recovered as penalties under K.S.A. 2016 Supp. 31-606, and amendments thereto. The moneys shall be deposited to the credit of the fund and in addition to any other money made available for such purpose, shall be made available to the state entity responsible for administering the provisions of this act to support fire safety and prevention programs.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 9; July 1.



31-610 Same; sales outside United States.

31-610. Same; sales outside United States. (a) Nothing in this act shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of K.S.A. 2016 Supp. 31-603, and amendments thereto, if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this state.

(b) The provisions of this section shall take effect and be in force from and after July 1, 2009.

History: L. 2008, ch. 135, § 10; July 1.



31-611 Same; rules and regulations.

31-611. Same; rules and regulations. Prior to July 1, 2009, the state fire marshal may promulgate rules and regulations necessary to effectuate the purposes of this act. Such rules and regulations shall not become effective until July 1, 2009. The state fire marshal, director and attorney general may take any other action deemed necessary to prepare for the implementation and enforcement of the fire safety standard and firefighter protection act.

History: L. 2008, ch. 135, § 11; July 1.



31-612 Same; preemption of city and county authority.

31-612. Same; preemption of city and county authority. Notwithstanding any other provision of law, a city or county shall not enact nor enforce any ordinance, resolution or other regulation conflicting with, or preempted by, any provision of this act or with any policy of this state expressed by this act, whether that policy be expressed by inclusion of a provision in this act or by exclusion of that subject from this act.

History: L. 2008, ch. 135, § 12; July 1.



31-613 Same; federal preemption.

31-613. Same; federal preemption. The provisions of the fire safety and firefighter protection act shall become null and void if a federal reduced cigarette ignition propensity standard that preempts such act is adopted and becomes effective.

History: L. 2008, ch. 135, § 13; July 1.






Article 7 STATE FIRE MARSHAL COMMISSIONED INSPECTOR ACT

31-701 Short title.

31-701. Short title. This act shall be known and may be cited as the state fire marshal commissioned inspector act.

History: L. 2009, ch. 12, § 1; July 1.



31-702 Definitions.

31-702. Definitions. As used in the state fire marshal commissioned inspector act:

(a) "Building" means any building owned, maintained or controlled by the state board of regents.

(b) "Commissioned inspector" means an employee of a state educational institution who has been appointed by the state fire marshal, pursuant to K.S.A. 75-3137, and amendments thereto, to inspect buildings in conjunction with the office of the state fire marshal.

(c) "Employee" means an employee of a state educational institution.

(d) "Local fire authority" means the fire department of the city, county, township or fire district having jurisdiction over the area in which a building is located.

(e) "State educational institution" has the meaning ascribed thereto by K.S.A. 76-711, and amendments thereto.

(f) "State fire marshal" means the state fire marshal appointed pursuant to K.S.A. 75-1510, and amendments thereto.

History: L. 2009, ch. 12, § 2; July 1.



31-703 Agreements between state fire marshal and state educational institutions; terms and limitations.

31-703. Agreements between state fire marshal and state educational institutions; terms and limitations. The state fire marshal and any state educational institution may enter into an agreement under which employees of the state educational institution are commissioned by the state fire marshal to inspect buildings. Such agreements shall include provisions relating to:

(a) The scope of the powers, duties and functions of commissioned inspectors and any limitations on such powers, duties and functions.

(b) The procedures that will be followed by commissioned inspectors in conducting inspections and reporting the results of such inspections.

(c) Subject to K.S.A. 2016 Supp. 31-704, and amendments thereto, the qualifications of an employee who may be appointed as a commissioned inspector.

(d) Subject to K.S.A. 2016 Supp. 31-704, and amendments thereto, the term or length of time an employee shall be appointed as a commissioned inspector.

(e) The procedures or conditions under which an appointment as a commissioned inspector may be revoked by the state fire marshal.

(f) Notification of the local fire authority of the time and location of inspections to be conducted by a commissioned inspector and the results of any such inspection.

(g) Any other terms the parties deem necessary or advisable.

History: L. 2009, ch. 12, § 3; July 1.



31-704 Inspectors, qualifications and term of appointment.

31-704. Inspectors, qualifications and term of appointment. (a) An employee may not be appointed as a commissioned inspector unless such employee: (1) Is a fire inspector 1, or higher; and (2) has successfully completed the Kansas building fire safety class.

(b) An employee may be appointed as a commissioned inspector for a term not to exceed one year. Upon the expiration of the term, an employee may be reappointed as a commissioned inspector.

History: L. 2009, ch. 12, § 4; July 1.



31-705 Inspectors, employment status, compensation.

31-705. Inspectors, employment status, compensation. (a) An employee of a state educational institution who is appointed as a commissioned inspector shall not be considered an employee of the office of state fire marshal.

(b) An employee of a state educational institution who is appointed as a commissioned inspector shall receive no monetary compensation from the office of the state fire marshal for performing powers, duties or functions of a commissioned inspector.

History: L. 2009, ch. 12, § 5; July 1.









Chapter 32 WILDLIFE, PARKS AND RECREATION

Article 2 FISH HATCHERY; FISH AND GAME REFUGES AND PRESERVES; RECREATIONAL GROUNDS

32-203 Game preserves; acceptance of lands granted under act of congress (39 Stat. 233).

32-203. Game preserves; acceptance of lands granted under act of congress (39 Stat. 233). That the state of Kansas hereby accepts the grant to it under and by virtue of that certain act of congress, approved June 22, 1916, entitled "An act granting to the state of Kansas title to certain lands in said state for use as a game preserve" whereby the secretary of the interior of the United States was authorized to grant to said state the public lands in sections twenty-five, twenty-six and thirty-five in township twenty-four south and sections one and two in township twenty-five south, all in range thirty-three west, sixth principal meridian, for use as a game preserve, subject to the conditions and limitations in said act contained.

History: L. 1917, ch. 202, § 1; March 8; R.S. 1923, 32-203.



32-204 Same; control of preserve.

32-204. Same; control of preserve. The lands described in K.S.A. 32-203 are hereby placed in the custody and under the control of the state forestry, fish and game commission.

History: L. 1917, ch. 202, § 2; March 8; R.S. 1923, 32-204.



32-205 Same; right-of-way across game preserve.

32-205. Same; right-of-way across game preserve. Laws 1917, chapter 202, sections 3 and 4, included by reference. [The preamble to the act recites that the route for a line of railroad had been surveyed previous to the passage of an act of congress, approved June 22, 1916, granting the state certain lands for a game preserve. Section 3 of the act grants to the Colorado, Kansas & Oklahoma Railroad Company a right-of-way across the game preserve subject to the limitations of the act of congress referred to. Section 4 of the act prescribes the condition that the railroad be constructed and in operation before January 1, 1919.]

History: R.S. 1923, 32-205.






Article 7 GENERAL PROVISIONS

32-701 Definitions.

32-701. Definitions. As used in the wildlife, parks and tourism laws of this state, unless the context otherwise requires or specifically defined otherwise:

(a) "Big game animal" means any antelope, deer or elk.

(b) "Commission" means the Kansas wildlife, parks and tourism commission created by K.S.A. 32-805, and amendments thereto.

(c) "Department" means the Kansas department of wildlife, parks and tourism.

(d) "Fish," as a verb, means take, in any manner, any fish.

(e) "Furbearing animal" means any badger, beaver, bobcat, grey fox, lynx, marten, mink, muskrat, opossum, otter, raccoon, red fox, spotted skunk, striped skunk, swift fox or weasel.

(f) "Furharvest" means:

(1) Take, in any manner, any furbearing animal; or

(2) trap or attempt to trap any coyote.

(g) "Game animal" means any big game animal, wild turkey or small game animal.

(h) "Game bird" means any grouse, partridge, pheasant, prairie chicken or quail.

(i) "Hunt" means:

(1) Take, in any manner, any wildlife other than a fish, bullfrog, furbearing animal or coyote; or

(2) take, in any manner other than by trapping, any coyote.

(j) "Motor vehicle" means a vehicle, other than a motorized wheelchair, which is self-propelled.

(k) "Motorized wheelchair" means any self-propelled vehicle designed specifically for use by a physically disabled person that is incapable of a speed in excess of 15 miles per hour.

(l) "Nonresident" means any person who has not been a bona fide resident of this state for the immediately preceding 60 days.

(m) "On a commercial basis" means for valuable consideration.

(n) "Person" means any individual or any unincorporated association, trust, partnership, public or private corporation or governmental entity, including foreign governments, or any officer, employee, agent or agency thereof.

(o) "Private water fishing impoundment" means one or more water impoundments:

(1) Constructed by man rather than natural, located wholly within the boundary of the lands owned or leased by the person operating the private water impoundments; and

(2) entirely isolated from other surface water so that the impoundment does not have any connection either continuously or at intervals, except during periods of floods, with streams or other bodies of water so as to permit the fish to move between streams or other bodies of water and the private water impoundments, except that the private water impoundments may be connected with a stream or other body of water by a pipe or conduit if fish will be prevented at all times from moving between streams or other bodies of water and the private water impoundment by screening the flow or by other means.

(p) "Resident" means any person who has maintained the person's place of permanent abode in this state for a period of 60 days immediately preceding the person's application for any license, permit, stamp or other issue of the department. Domiciliary intent is required to establish that a person is maintaining the person's place or permanent abode in this state. Mere ownership of property is not sufficient to establish domiciliary intent. Evidence of domiciliary intent includes, without limitation, the location where the person votes, pays personal income taxes or obtains a driver's license.

(q) "Secretary" means the secretary of wildlife, parks and tourism.

(r) "Small game" means any game bird, hare, rabbit or squirrel.

(s) "Species" includes any subspecies of wildlife and any other group of wildlife of the same species or smaller taxa in common spatial arrangement that interbreed when mature.

(t) "Take" means harass, harm, pursue, shoot, wound, kill, molest, trap, capture, collect, catch, possess or otherwise take, or attempt to engage in any such conduct.

(u) "Wildlife" means any member of the animal kingdom, including, without limitation, any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate, and includes any part, product, egg or offspring thereof, or the dead body or parts thereof. Wildlife does not include agricultural livestock (cattle, swine, sheep, goats, horses, mules and other equines) and poultry (domestic chickens, turkeys and guinea fowl).

History: L. 1989, ch. 118, § 1; L. 1992, ch. 166, § 6; L. 1993, ch. 185, § 1; L. 1995, ch. 164, § 1; L. 2004, ch. 99, § 1; L. 2012, ch. 47, § 20; July 1.



32-702 Policy statement.

32-702. Policy statement. It shall be the policy of the state of Kansas to protect, provide and improve outdoor recreation and natural resources in this state and to plan and provide for the wise management and use of the state's natural resources, thus contributing to and benefiting the public's health and its cultural, recreational and economic life. For these purposes, the secretary, the commission and the department are hereby vested with the duties and powers hereinafter set forth.

History: L. 1955, ch. 355, § 1; L. 1989, ch. 118, § 2; July 1.



32-703 State ownership of wildlife.

32-703. State ownership of wildlife. The ownership of and title to all wildlife, both resident and migratory, in the state, not held by private ownerships, legally acquired, shall be, and are hereby declared to be in the state.

History: L. 1911, ch. 198, § 11; R.S. 1923, 32-107. L. 1989, ch. 118, § 3; July 1.



32-704 Continuation of rules and regulations, fees.

32-704. Continuation of rules and regulations, fees. (a) All rules and regulations of the secretary in effect on June 30, 1989, shall remain in full force and effect until amended or revoked.

(b) Notwithstanding any other provision of law to the contrary, all fees for issues of the department, whether fixed by statute or rules and regulations, which are in effect on June 30, 1989, shall remain in full force and effect until otherwise fixed by rules and regulations of the secretary.

History: L. 1989, ch. 118, § 194; July 1.



32-705 Severability.

32-705. Severability. If any provisions of this act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provisions or application and to this end the provisions of this act are severable.

History: L. 1989, ch. 118, § 195; July 1.






Article 8 DEPARTMENT OF WILDLIFE, PARKS AND TOURISM

32-801 Establishment of department; secretary; application of K-GOAL.

32-801. Establishment of department; secretary; application of K-GOAL. (a) In order to reorganize the administration, planning and regulation of the state's parks, wildlife and other natural resources, there is hereby established within the executive branch of government the Kansas department of wildlife, parks and tourism, which shall be administered under the direction and supervision of a secretary of wildlife, parks and tourism who shall be appointed by the governor, with the consent of the senate as provided in K.S.A. 75-4315b, and amendments thereto. Except as provided by K.S.A. 46-2601, and amendments thereto, no person appointed as secretary shall exercise any power, duty or function as secretary until confirmed by the senate.

(b) The secretary shall be fully qualified by education, training and experience in wildlife, parks or natural resources, or a related field, and shall have a demonstrated executive and administrative ability to discharge the duties of the office of secretary. The secretary shall serve at the pleasure of the governor. The secretary shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary to be fixed by the governor.

(c) The provisions of the Kansas governmental operations accountability law apply to the Kansas department of wildlife, parks and tourism, and the department is subject to audit, review and evaluation under such law.

History: L. 1987, ch. 417, § 1; L. 1989, ch. 118, § 4; L. 1992, ch. 116, § 26; L. 2001, ch. 86, § 4; L. 2008, ch. 121, § 3; L. 2012, ch. 47, § 21; July 1.



32-802 Assistant secretaries; employees; offices; wildtrust program.

32-802. Assistant secretaries; employees; offices; wildtrust program. (a) The secretary shall appoint an assistant secretary for administration, an assistant secretary for wildlife, fisheries and boating and an assistant secretary for parks and tourism. The assistant secretary for administration shall be fully qualified by education, training and experience in administration. The assistant secretary for wildlife, fisheries and boating shall be fully qualified by education, training and experience in wildlife, natural resources or a related field. The assistant secretary for parks and tourism shall be fully qualified by education, training and experience in parks, tourism or related field. All assistant secretaries shall have a demonstrated executive and administrative ability to discharge the duties of the office of assistant secretary. The assistant secretaries shall serve at the pleasure of the secretary. The assistant secretaries shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary with the approval of the governor. The secretary also may appoint such other staff assistants and employees as are necessary to enable the secretary to carry out the duties of the office. Except as otherwise provided in this section, K.S.A. 75-2935 and 32-801, and amendments thereto, such staff assistants and employees shall be within the classified service under the Kansas civil service act.

(b) The assistant secretaries and such other staff assistants and employees shall have such powers, duties and functions as are assigned to them by the secretary or are prescribed by law. The assistant secretaries, staff assistants and employees shall act for and exercise the powers of the secretary to the extent authority to do so is delegated by the secretary.

(c) The assistant secretary for administration shall maintain an office in Shawnee county, Kansas. The assistant secretary for wildlife, fisheries and boating shall maintain an office in Pratt county, Kansas. The assistant secretary for parks and tourism shall maintain an office in Shawnee county, Kansas. The secretary may maintain offices and facilities to carry out the functions of the department in other locations in this state.

(d) The secretary shall supervise the wildtrust program which shall be responsible for the receipt and expenditure of moneys through gifts and donations.

History: L. 1987, ch. 417, § 2; L. 1989, ch. 118, § 5; L. 2012, ch. 47, § 22; July 1.



32-803 Department and secretary continuation of fish and game commission.

32-803. Department and secretary continuation of fish and game commission. (a) Except as otherwise provided by law, whenever the Kansas fish and game commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department.

(b) Except as otherwise provided by law, whenever the director of the fish and game commission, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary.

(c) All rules and regulations of the Kansas fish and game commission or the director of the fish and game commission in existence on July 1, 1987, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(d) All orders and directives of the Kansas fish and game commission or the director of the fish and game commission in existence on the effective date of this order shall continue to be effective and shall be deemed to be orders and directives of the secretary until revised, amended or nullified pursuant to law.

(e) The secretary shall succeed to whatever right, title or interest the Kansas fish and game commission has acquired in any real property in this state, and the secretary shall hold the same for and in the name of the state of Kansas. On and after July 1, 1987, whenever any statute, contract, deed or other document concerns the power or authority of the Kansas fish and game commission or the director of the fish and game commission to acquire, hold or dispose of real property or any interest therein, the secretary shall succeed to such power or authority.

(f) The department and the secretary, respectively, shall be continuations of the Kansas fish and game commission and the office of the director of the fish and game commission.

History: L. 1987, ch. 417, § 3; L. 1989, ch. 118, § 6; July 1.



32-804 Department and secretary continuation of park and resources authority.

32-804. Department and secretary continuation of park and resources authority. (a) Except as otherwise provided by law, whenever the state park and resources authority, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department.

(b) Except as otherwise provided by law, whenever the director of the state park and resources authority, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary.

(c) All rules and regulations of the state park and resources authority or the director of the state park and resources authority in existence on July 1, 1987, shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary until revised, amended, revoked or nullified pursuant to law.

(d) All orders and directives of the state park and resources authority or the director of the state park and resources authority in existence on the effective date of this order shall continue to be effective and shall be deemed to be orders and directives of the secretary until revised, amended or nullified pursuant to law.

(e) The secretary shall succeed to whatever right, title or interest the state park and resources authority has acquired in any real property in this state, and the secretary shall hold the same for and in the name of the state of Kansas. On and after July 1, 1987, whenever any statute, contract, deed or other document concerns the power or authority of the state park and resources authority or the director of the state park and resources authority to acquire, hold or dispose of real property or any interest therein, the secretary shall succeed to such power or authority.

(f) The department and the secretary, respectively, shall be continuations of the state park and resources authority and the director of the state park and resources authority.

History: L. 1987, ch. 417, § 4; L. 1989, ch. 118, § 7; July 1.



32-805 Wildlife, parks and tourism commission; membership; powers and duties; compensation and expenses; meetings, quorum.

32-805. Wildlife, parks and tourism commission; membership; powers and duties; compensation and expenses; meetings, quorum. (a) There is hereby created within and as a part of the department the Kansas wildlife, parks and tourism commission which shall be composed of seven members. The governor shall appoint residents of this state to be members of the commission. One member of the commission shall be chosen from each fish and wildlife administration region as established by the department. In the appointment of members of the commission, the governor shall give consideration to the appointment of licensed hunters, fishermen and furharvesters, park users and to nonconsumptive users of wildlife and park resources. No more than a majority of the members shall be of the same political party. Each member of the commission shall hold office for a term of four years and until a successor is appointed and qualified, except that in appointing the original commission members, the governor shall designate one member for a term ending July 1, 1988, one member for a term ending July 1, 1989, and two members for terms ending July 1, 1990. The governor shall fill any vacancy on the commission prior to the expiration of a term by appointment for the unexpired term.

(b) Each member of the commission shall take and subscribe an oath or affirmation as required by law before taking office.

(c) The governor may remove a commissioner after opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act. If the commissioner is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against such commissioner and the governor's findings thereon, together with a complete record of the proceedings.

(d) The commission shall have such powers, duties and functions as prescribed by law. Other than rules and regulations pertaining to personnel matters of the department, the secretary shall submit to the commission all proposed rules and regulations. The commission shall either approve, modify and approve, or reject such proposed rules and regulations. The secretary shall adopt such rules and regulations so approved or so modified and approved. Fees established for licenses, permits, stamps and other issues of the department shall be subject to the approval of the commission. It also shall be the duty of the commission to serve in an advisory capacity to the governor and the secretary in the formulation of policies and plans relating to the department.

(e) The governor shall designate one commission member to serve as chairperson of the commission. Members of the commission attending meetings of the commission, or attending a subcommittee meeting thereof authorized by the commission, shall be paid compensation, subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto. A majority of the members of the commission shall constitute a quorum for the transaction of business. Meetings may be called by the chairperson and shall be called on the request of a majority of the members of the commission.

History: L. 1987, ch. 417, § 5; L. 1989, ch. 118, § 8; L. 2007, ch. 143, § 2; L. 2012, ch. 47, § 23; July 1.

Revisor's Note:

Section amended twice in 2006; version amended by L. 2006, ch. 2, § 1 repealed by L. 2006, ch. 143, § 5.



32-806 Organization of department; policies governing administration; accounting for compensation from leases of real property.

32-806. Organization of department; policies governing administration; accounting for compensation from leases of real property. The secretary of wildlife, parks and tourism may organize the Kansas department of wildlife, parks and tourism in the manner the secretary deems most efficient, so long as the same is not in conflict with the provisions of this order or with the provisions of law, and the secretary may establish policies governing the transaction of business of the department and the administration of the department. The secretary shall cause any compensation received by the Kansas department of wildlife, parks and tourism, whether monetary, in-kind or otherwise, from leases of real property under the control and jurisdiction of the secretary to be accounted for and reflected in the budget of the Kansas department of wildlife, parks and tourism.

History: L. 1987, ch. 417, § 6; L. 1998, ch. 40, § 1; L. 2012, ch. 47, § 24; July 1.



32-807 Powers of secretary.

32-807. Powers of secretary. The secretary shall have the power to:

(a) Adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement, administer and enforce the provisions of the wildlife, parks and tourism laws of this state;

(b) enter into such contracts and agreements as necessary or incidental to the performance of the powers and duties of the secretary;

(c) employ or contract for, and fix the compensation of, consulting engineers, attorneys, accountants and construction and financial experts, all of whom shall be in the unclassified service under the Kansas civil service act;

(d) designate an official seal and alter it at the secretary's pleasure;

(e) sue, be sued, plead and be impleaded in the name of the department;

(f) purchase, lease, accept gifts or grants of or otherwise acquire in the name of the state such water, water rights, easements, facilities, equipment, moneys and other real and personal property, and interests therein, including any property abandoned on department lands and waters, and maintain, improve, extend, consolidate, exchange and dispose of such property, as the secretary deems appropriate to carry out the intent and purposes of the wildlife, parks and tourism laws of this state;

(g) acquire, establish, develop, construct, maintain and improve state parks, state lakes, recreational grounds, wildlife areas and sanctuaries, fish hatcheries, natural areas, physical structures, dams, lakes, reservoirs, embankments for impounding water, roads, landscaping, habitats, vegetation and other property, improvements and facilities for the purposes of wildlife management, preservation of natural areas and historic sites and providing recreational or cultural opportunities and facilities to the public and for such other purposes as suitable to carry out the intent and purposes of wildlife, parks and tourism laws of this state;

(h) operate and regulate the use of state parks, state lakes, recreational grounds, wildlife areas and sanctuaries, fish hatcheries, natural areas, historic sites and other lands, waters and facilities under the jurisdiction and control of the secretary, so as to promote the public health, safety and decency and the purposes for which such lands, waters and facilities are maintained and operated and to protect and safeguard such lands, waters and facilities, including but not limited to:

(1) Regulating the demeanor, actions and activities of persons using or within such lands, waters and facilities;

(2) providing for the inspection of boats, the issuance of permits for operation of watercraft of all kinds and the charging and collection of fees for the inspection and operation of such craft;

(3) prescribing the type, style, location and equipment of all wharves, docks, anchorages, pavilions, restaurants and other structures or buildings which may be constructed along the shores or upon the water of any body of water or land controlled by the department, and providing for the licensing, inspection and supervision of such structures or buildings;

(4) granting and imposing charges for permits and for all commercial uses or purposes for which any of the properties of the department may be used;

(5) charging fees to use special facilities provided for the public or giving written authorization to lessees of the department to charge such fees; and

(6) operating, renting or leasing any such lands, waters and facilities which in the judgment of the secretary are necessary or desirable for the use and pleasure of visitors or for management of such lands, waters and facilities and fixing and collecting reasonable fees, tolls, rentals and charges for the use or operation thereof. All contracts or leases for the exercise of any concession shall be entered into only upon the basis of sealed proposals which shall be made and let by the secretary except that: (A) Where a concessionaire has an existing lease with the secretary or any agency of the federal government which the secretary desires to renew, renegotiate or acquire and sublease, such lease or sublease may be negotiated directly in accordance with rules and regulations of the secretary and without compliance with the requirements hereinbefore specified; (B) any such contract or lease for a term of 30 days or less may be made by the secretary directly in accordance with rules and regulations of the secretary; and (C) the secretary shall have authority to reject any or all proposals;

(i) have exclusive administrative control over state parks, state lakes, recreational areas, wildlife areas and sanctuaries, fish hatcheries, natural areas and other lands, waters and facilities under the jurisdiction of the secretary;

(j) provide for protection against fire and storm damage to the lands, waters and facilities under the jurisdiction of the secretary;

(k) contract with the federal government pursuant to public law 89-72 in order to acquire land by purchase, lease, agreement or otherwise on El Dorado and Hillsdale reservoir project lands;

(l) apply for, receive and accept from any federal agency any federal grants available for the purposes of the wildlife, parks and tourism laws of this state;

(m) have authority, control and jurisdiction over all matters relating to the development and conservation of wildlife and recreation resources of the state insofar as it pertains to forests, woodlands, public lands, submarginal lands, prevention of soil erosion, habitats and the control and utilization of waters, including all lakes, streams, reservoirs and dams, except that this subsection shall not prohibit any political subdivision of the state or private corporation from having full control of any lake now constructed and owned by it;

(n) conduct research in matters relating to the purposes of the wildlife, parks and tourism laws of this state and disseminate information relating thereto for the public use and benefit;

(o) publicize to the citizens of this and other states the natural resources and facilities existing in Kansas and encourage people to visit Kansas by disseminating available information as to the natural resources and recreational advantages of the state;

(p) develop public recreation as related to natural resources and implement a state recreational plan which may include, but shall not be limited to, the general location, character and extent of state lands, waters and facilities for public recreational purposes and methods for better use of lands, waters and facilities which are within the scope of the plan or the purpose of the wildlife, parks and tourism laws of this state but, before implementation of such plan or any part thereof, the secretary shall submit it to any state agency affected thereby for such agency's advice and recommendations;

(q) provide for the preservation, protection, introduction, distribution, restocking and restoration of wildlife, and the public use thereof, in this state, including, but not limited to:

(1) Establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, open seasons when wildlife may be taken or transported in the state of Kansas, or in any part or area of the state designated by counties, major streams, federal impoundments or federal, state or county highways, or by other recognizable boundaries, which open seasons may be established for a specified time in one year only or for a specified time in an indefinite number of years and which open seasons on migratory birds shall not extend beyond or exceed those in effect under federal laws and regulations;

(2) establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the number of wildlife which may be taken by a person, as the legal limit for any one calendar day and for the open season, which limit on migratory fowl shall not extend beyond or exceed those limits in effect under federal laws and regulations;

(3) establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the legal size limits of fish or frogs which may be taken;

(4) establishing, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the conditions, procedure and rules under which any person may sell, purchase, buy, deal or trade in wildlife in the state of Kansas; and

(5) capturing, propagating, transporting, selling, exchanging, giving or distributing any species of wildlife, by any means or manner, needed for stocking or restocking any lands or waters in this state, except that the power to capture any species of wildlife for any purpose shall not apply to private property except by permission of the owners of the property or in the case of an emergency threatening the public health or welfare;

(r) establish, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, the period of time that a license, permit, stamp or other issue of the department shall be in effect, unless such period is otherwise established by law, and provisions for acceptance of any issue of the department before its effective date as a valid issue if the secretary determines such acceptance best serves the public good; and

(s) do such other acts and things as necessary and proper to carry out the intent and purpose of the wildlife, parks and tourism laws of this state and to better protect, conserve, control, use, increase, develop and provide for the enjoyment of the natural resources of this state.

History: L. 1989, ch. 118, § 9; L. 1993, ch. 185, § 2; L. 2012, ch. 47, § 25; July 1.



32-808 Conservation officers and employees; training requirements; powers and authority.

32-808. Conservation officers and employees; training requirements; powers and authority. (a) The secretary shall employ conservation officers and other employees, regardless of title, to exercise law enforcement authority as provided in subsection (b), if such officers and other employees successfully complete the required course of instruction for law enforcement officers approved by the Kansas law enforcement training center pursuant to K.S.A. 74-5607a, and amendments thereto, and employees appointed on a provisional or probationary basis for a period of not more than one year, except that such provisional or probationary employee shall meet at least the criteria on appointment specified in K.S.A. 74-5605, and amendments thereto, and shall not be issued a firearm until such employee has been instructed and trained in the use thereof by the department. An employee appointed on a provisional or probationary basis, who does not receive the certificate required under subsection (a) of K.S.A. 74-5607a, and amendments thereto, within one year following the date of the person's original appointment shall not have authority to enforce the laws of the state as provided in subsection (b). The secretary may appoint conservation officers and employees of the department, including appointment in the capacity as deputy conservation officers, and may appoint Kansas law enforcement officers temporarily assigned by their employer to the department. All deputy conservation officer appointments shall be on a voluntary basis and shall expire on December 31 following the date of any such appointment.

(b) Conservation officers, deputy conservation officers and other employees who have completed the course of instruction as provided in subsection (a), provisional or probationary employees who have met the requirements of subsection (a) and any other Kansas law enforcement officers authorized to enforce the laws of the state of Kansas shall have the power and authority to:

(1) Enforce all statutory provisions of chapter 32 of the Kansas Statutes Annotated or any rules and regulations promulgated thereunder, or any other laws of the state anywhere within the state, including but not limited to chapter 8 of the Kansas Statutes Annotated, and amendments thereto, except that nothing in this act shall grant conservation officers, deputy conservation officers and other employees authority that supersedes that of the local law enforcement authority having jurisdiction over the matter. The secretary shall establish a policy under which the department's officers and other employees primarily direct such officers' and employees' efforts toward the protection, conservation and management of natural resources of this state and the provision of safe and orderly lands controlled by the department. Such officers shall also have the powers of arrest set forth in K.S.A. 22-2401, and amendments thereto, and are empowered to make arrests, pursuant to K.S.A. 22-2307, and amendments thereto, as required by any policy adopted by the secretary. A conservation officer acting under authority of this subsection shall be considered an employee of the department and shall be subject to its direction, benefits and legal protection.

(2) Serve anywhere within the state warrants issued for the examination, investigation or trial of all violations of all laws of the state as provided in subsection (b).

(3) Carry firearms or weapons, concealed or otherwise, in the performance of their duties but only if the officer or employee has completed the required course of instruction for law enforcement officers at the Kansas law enforcement training center, unless otherwise qualified pursuant to K.S.A. 74-5608a, and amendments thereto, or as to a provisional or probationary employee who has met the requirements of subsection (a).

History: L. 1927, ch. 221, § 5; L. 1939, ch. 290, § 2; L. 1943, ch. 173, § 1; L. 1945, ch. 307, § 1; L. 1947, ch. 400, § 1; L. 1949, ch. 414, § 1; L. 1953, ch. 369, § 1; L. 1959, ch. 320, § 1; L. 1961, ch. 389, § 2; L. 1967, ch. 443, § 13; L. 1969, ch. 211, § 1; L. 1974, ch. 361, § 67; L. 1978, ch. 332, § 30; L. 1982, ch. 315, § 1; L. 1985, ch. 250, § 1; L. 1985, ch. 251, § 1; L. 1985, ch. 252, § 1; L. 1989, ch. 118, § 10; L. 1993, ch. 150, § 1; L. 1997, ch. 168, § 8; May 22.



32-809 State agricultural production fund.

32-809. State agricultural production fund. (a) Unless otherwise provided by law, all moneys received from agricultural production on state-owned property under the control and jurisdiction of the secretary of wildlife, parks and tourism shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit it to the state agricultural production fund, which is hereby created in the state treasury.

(b) The Kansas department of wildlife, parks and tourism shall establish separate accounts of the state agricultural production fund for each state-owned property under the control and jurisdiction of the secretary of wildlife, parks and tourism. Such accounts shall be used for costs and expenses associated with management practices as determined for each property.

(c) All expenditures from the state agricultural production fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 1998, ch. 40, § 2; L. 2012, ch. 47, § 26; July 1.



32-810 Department reorganization; redesignations; continuation of agency, powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives.

32-810. Department reorganization; redesignations; continuation of agency, powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives. (a) The Kansas department of wildlife and parks as established by K.S.A. 32-801 et seq. is hereby renamed the Kansas department of wildlife, parks and tourism and the secretary of wildlife and parks is hereby renamed the secretary of wildlife, parks and tourism.

(b) Except as otherwise provided by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, the Kansas department of wildlife, parks and tourism and the secretary of wildlife, parks and tourism shall be the successor in every way to the powers, duties and functions of the Kansas department of wildlife and parks and the secretary of wildlife and parks in which the same were vested prior to the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto. Every act performed in the exercise of such powers, duties and functions by or under the authority of the Kansas department of wildlife, parks and tourism or the secretary of wildlife, parks and tourism shall be deemed to have the same force and effect as if performed by the Kansas department of wildlife and parks or the secretary of wildlife and parks in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto.

(c) Whenever the Kansas department of wildlife and parks, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power or duty of the Kansas department of wildlife and parks, such reference or designation shall be deemed to apply to the Kansas department of wildlife, parks and tourism.

(d) Whenever the secretary of wildlife and parks, or words of like effect, are referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power or duty of the secretary of wildlife and parks, such reference or designation shall be deemed to apply to the secretary of wildlife, parks and tourism.

(e) All rules and regulations, orders and directives of the secretary of wildlife and parks that are in effect on the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of wildlife, parks and tourism until revised, amended, revoked or nullified pursuant to law.

History: Executive Reorganization Order No. 36, § 1; L. 2011, ch. 132, § 1; July 1.



32-811 Same; assistant secretaries.

32-811. Same; assistant secretaries. (a) The secretary of wildlife, parks and tourism shall appoint an assistant secretary for wildlife, fisheries and boating and an assistant secretary for parks and tourism. The assistant secretaries shall serve at the pleasure of the secretary of wildlife, parks and tourism. The assistant secretaries shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of wildlife, parks and tourism with the approval of the governor. The assistant secretaries shall have such powers, duties and functions as are assigned to them by the secretary or are prescribed by law. The assistant secretaries shall act for and exercise the powers of the secretary of wildlife, parks and tourism to the extent authority to do so is delegated by the secretary of wildlife, parks and tourism.

(b) The position of assistant secretary for operations as established by K.S.A. 32-802 is hereby abolished.

History: Executive Reorganization Order No. 36, § 2; L. 2011, ch. 132, § 2; July 1.



32-812 Division of tourism; director; administration.

32-812. Division of tourism; director; administration. (a) There is hereby established, within the Kansas department of wildlife, parks and tourism, the division of tourism. The head of the division of tourism shall be the director of tourism, who shall be appointed by and serve at the pleasure of the secretary of wildlife, parks and tourism. The director of tourism shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of wildlife, parks and tourism.

(b) (1) The director of tourism shall appoint, in accordance with the provisions of the Kansas civil service act, such employees as may be needed, in the judgment of the director, to carry out the powers and duties of the division of tourism.

(2) All officers and employees of the division of tourism shall act for and exercise the powers of the director of tourism to the extent that authority to do so is delegated by the director. Subject to the provisions of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, the director of tourism may organize the division of tourism in the manner the director of tourism deems most efficient.

History: Executive Reorganization Order No. 36, § 3; L. 2011, ch. 132, § 3; July 1.



32-813 Same; abolition of division and director in department of commerce; transfer of powers, duties and functions.

32-813. Same; abolition of division and director in department of commerce; transfer of powers, duties and functions. (a) The division of travel and tourism development of the department of commerce and the office of the director of travel and tourism development of the department of commerce that were created by K.S.A. 74-5032, and amendments thereto, are hereby abolished.

(b) Except as otherwise provided by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, all powers, duties and functions of the division of travel and tourism development and the director of travel and tourism development under K.S.A. 74-5032 and 74-5032a, and amendments thereto, are hereby transferred to and imposed upon the division of tourism and the director of tourism of the Kansas department of wildlife, parks and tourism.

History: Executive Reorganization Order No. 36, § 4; L. 2011, ch. 132, § 4; July 1.



32-814 Same; division successor to transferred powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives.

32-814. Same; division successor to transferred powers, duties and functions; references to prior agency or office; rules and regulations; orders and directives. (a) Except as otherwise provided by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, the division of tourism and the director of tourism of the Kansas department of wildlife, parks and tourism shall be the successor in every way to the powers, duties and functions of the division of travel and tourism development and the director of travel and tourism development of the department of commerce in which the same were vested prior to the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, and that are transferred pursuant to K.S.A. 2016 Supp. 32-813, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the division of tourism and the director of tourism of the Kansas department of wildlife, parks and tourism shall be deemed to have the same force and effect as if performed by the division of travel and tourism development and the director of travel and tourism development of the department of commerce in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, whenever the division of travel and tourism development of the department of commerce, or words of like effect, is referred to or designated by a statute, contract or other document, and such reference or designation is in regard to any function, power or duty of the division of travel and tourism development of the department of commerce, such reference or designation shall be deemed to apply to the division of tourism of the Kansas department of wildlife, parks and tourism.

(c) Except as otherwise provided by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, whenever the director of travel and tourism development of the department of commerce, or words of like effect, are referred to or designated by a statute, contract, or other document, and such reference or designation is in regard to any function, power or duty of the director of travel and tourism development of the department of commerce, such reference or designation shall be deemed to apply to the director of tourism of the Kansas department of wildlife, parks and tourism.

(d) All rules and regulations, orders and directives of the secretary of commerce, that are in effect on the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, and that relate to any function, power or duty of the director of travel and tourism development of the department of commerce, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the secretary of wildlife, parks and tourism until revised, amended, revoked or nullified pursuant to law. All orders and directives of the division of travel and tourism development or the director of travel and tourism development of the department of commerce, that are in effect on the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, and that relate to any function, power or duty of the division of travel and tourism development or the director of travel and tourism development of the department of commerce, shall continue to be effective and shall be deemed to be orders and directives of the division of tourism or the director of tourism of the Kansas department of wildlife, parks and tourism until revised, amended, revoked or nullified pursuant to law.

History: Executive Reorganization Order No. 36, § 5; L. 2011, ch. 132, § 5; July 1.



32-815 Same; transfers of appropriations; liability for compensation or salaries for transferred officers and employees.

32-815. Same; transfers of appropriations; liability for compensation or salaries for transferred officers and employees. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the department of commerce relating to the powers, duties and functions transferred by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, are hereby transferred within the state treasury to the Kansas department of wildlife, parks and tourism and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the division of tourism of the Kansas department of wildlife, parks and tourism under K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, shall be assumed and paid by the Kansas department of wildlife, parks and tourism.

History: Executive Reorganization Order No. 36, § 6; L. 2011, ch. 132, § 6; July 1.



32-816 Resolution of conflicts concerning property, powers, duties or functions; succession to property, property rights and records.

32-816. Resolution of conflicts concerning property, powers, duties or functions; succession to property, property rights and records. (a) When any conflict arises as to the disposition of any property, power, duty or function or the unexpended balance of any appropriation as a result of any abolition or transfer made by or under the authority of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department of wildlife, parks and tourism shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to the division of tourism of the Kansas department of wildlife, parks and tourism. Any conflict as to the proper disposition of property, personnel or records arising under K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, shall be determined by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 36, § 7; L. 2011, ch. 132, § 7; July 1.



32-817 Rights saved in legal actions and proceedings.

32-817. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto.

History: Executive Reorganization Order No. 36, § 8; L. 2011, ch. 132, § 8; July 1.



32-818 Transfer of officers and employees; rights and benefits preserved.

32-818. Transfer of officers and employees; rights and benefits preserved. (a) All officers and employees of the department of commerce who, immediately prior to the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, are engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, as well as all officers and employees of the department of commerce who are determined by the secretary of wildlife, parks and tourism to be engaged in providing administrative, technical or other support services that are essential to the exercise and performance of the powers, duties and functions transferred by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, are hereby transferred to the division of tourism of the Kansas department of wildlife, parks and tourism. All classified officers and employees so transferred shall retain their status as classified employees.

(b) Officers and employees of the department of commerce transferred by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer or employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, shall affect the classified status of any transferred person employed by the department of commerce prior to the date of transfer.

(c) Notwithstanding the effective date of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, the provisions of K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, prescribing the transfer of officers and employees from the department of commerce to the division of tourism of the Kansas department of wildlife, parks and tourism established by K.S.A. 2016 Supp. 32-810 through 32-818, and amendments thereto, the date of transfer of each such officer or employee shall commence at the start of a payroll period.

History: Executive Reorganization Order No. 36, § 9; L. 2011, ch. 132, § 9; July 1.



32-824 Federal assistance for land and water conservation; department official agency.

32-824. Federal assistance for land and water conservation; department official agency. The state of Kansas hereby designates the department as the official state agency to apply for, accept, administer and disburse federal assistance and benefits under the provisions of the land and water conservation fund act of 1965 (78 Stat. 897, P.L. 88-578), as amended.

History: L. 1965, ch. 453, § 1; L. 1989, ch. 118, § 11; July 1.



32-825 Same; powers of department.

32-825. Same; powers of department. The department, as the administrative agency of the state for such federal assistance and benefits as may be available under the land and water conservation fund act of 1965, shall have the right and is authorized and empowered to:

(a) Apply for such assistance and benefits as may be available to the state under such act, and the state treasurer is hereby authorized and empowered to receive and disburse such moneys upon proper voucher by the department;

(b) develop, operate and maintain outdoor recreation areas and facilities of the state and acquire land, water and interest in land and water for such areas and facilities, the title of such land, water or interest to be in the state of Kansas;

(c) enter into contracts and agreements with individuals, political subdivisions, governmental agencies and the United States or any appropriate agency thereof;

(d) keep financial and other records relating thereto and furnish appropriate officials and agencies of the state and of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under such act;

(e) coordinate its activities with and represent the interests of all individuals, agencies and political subdivisions of the state, subject to the provisions of K.S.A. 32-824, 32-825 and 32-826, in the planning, development and maintenance of outdoor recreation resources and facilities within the state; and

(f) do and perform such other acts as may be necessary to comply with federal requirements in securing for the state the assistance and benefits provided by the land and water conservation fund act of 1965.

History: L. 1965, ch. 453, § 3; L. 1988, ch. 301, § 17; L. 1989, ch. 118, § 12; July 1.



32-826 Same; restrictions.

32-826. Same; restrictions. The department shall make no commitment nor enter into any agreement pursuant to the exercise of authority under K.S.A. 32-824 and 32-825 until it has determined that sufficient funds are available to it for meeting the state's share, if any, of project costs. The department may enter into and administer agreements with the United States or any appropriate agency thereof for planning, acquisition and development projects involving participating federal-aid funds on behalf of any subdivision or subdivisions of this state, except that such subdivision or subdivisions shall be required to give necessary assurance to the department that they have available sufficient funds to meet their share, if any, of the cost of the project and that the acquired or developed areas will be operated and maintained at the expense of such subdivision or subdivisions for public outdoor recreation use.

History: L. 1965, ch. 451, § 4; L. 1988, ch. 301, § 18; L. 1989, ch. 118, § 13; July 1.



32-827 Federal assistance for development of natural resources; department official agency.

32-827. Federal assistance for development of natural resources; department official agency. The department is hereby designated as the agency of the state of Kansas for the purpose of making application for and procuring aid from the federal government in all matters pertaining to the development of natural resources insofar as it pertains to the control and utilization of waters, prevention of soil erosion and flood control and is authorized and empowered to act for and represent the state of Kansas in making application for and securing such labor, aid and projects as may be offered, designated, required or made available by the federal government.

The department shall have charge of all funds which may be procured for the purposes specified by this section and shall have charge of all projects constructed with such funds, except that this section shall not prohibit any political subdivision of the state now qualified to obtain loans or grants from the federal government from making applications for and receiving such loans or grants.

History: L. 1933, ch. 108, § 1 (Special Session); L. 1935, ch. 268, § 1; L. 1989, ch. 118, § 14; July 1.



32-828 Assent to wildlife restoration act; use of fees.

32-828. Assent to wildlife restoration act; use of fees. (a) The state of Kansas hereby assents to the provisions of the wildlife restoration act (16 U.S.C. § 669 et seq.), as amended. The secretary is hereby authorized and directed to perform such acts as necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in such act, in compliance with such act and with rules and regulations promulgated by the secretary of the interior thereunder. The state treasurer is hereby authorized to receive and disburse all money apportioned to the state in accordance with the provisions of such act.

(b) No moneys accruing to the state of Kansas from fees paid for hunting or furharvester licenses, permits or stamps shall be used for any purpose other than the administration of the department and the protection, propagation, preservation, management and investigation of wildlife.

History: L. 1938, ch. 67, § 1; L. 1989, ch. 118, § 15; July 1.



32-829 Assent to fish restoration and management projects act; use of fees.

32-829. Assent to fish restoration and management projects act; use of fees. (a) The state of Kansas hereby assents to the provisions of the fish restoration and management projects act (16 U.S.C. § 777 et seq.), as amended. The secretary is hereby authorized and directed to perform such acts as necessary to the conduct and establishment of cooperative fish restoration projects, as defined in such act, in compliance with such act and rules and regulations promulgated by the secretary of the interior thereunder. The state treasurer is hereby authorized to receive and disburse all moneys apportioned to the state in accordance with the provisions of such act.

(b) No moneys accruing to the state of Kansas from fees paid for fishing licenses, permits or stamps shall be used for any purpose other than the administration of the department and the protection, propagation, preservation, management and investigation of wildlife.

History: L. 1951, ch. 284, § 1; L. 1989, ch. 118, § 16; July 1.



32-830 Local governments; conveyances to department.

32-830. Local governments; conveyances to department. Notwithstanding any contrary provision of law, all state agencies and all counties, cities, townships and other political subdivisions are hereby authorized to lease, lend, grant or convey to the department at the request of the secretary any lands or facilities which may be necessary or convenient to the effectuation of the purposes of the department. Such lease, loan, grant or conveyance shall be upon such terms and conditions as the proper authorities of such agencies, counties, cities, townships and political subdivisions deem reasonable and fair and no advertisement, order of court or other action or formality shall be necessary, other than the regular and formal action of the authorities concerned.

History: L. 1955, ch. 355, § 12; L. 1969, ch. 374, § 6; L. 1989, ch. 118, § 17; July 1.



32-831 Cooperation with state and local agencies.

32-831. Cooperation with state and local agencies. In carrying out its functions and duties, the department shall cooperate and coordinate its activities with the state department of economic development and with all other state agencies and such municipal, county and township planning boards and commissions as are concerned with matters under the supervision of the department. The department may also cooperate and coordinate its activities with federal agencies and with other states.

All state agencies shall, upon request, furnish to the department, within a reasonable time, such available information as it shall require in the performance of its duties and functions.

The state department of transportation may construct, reconstruct, maintain and improve, in cooperation with and under the supervision of the department, access and service roads, trails and parking areas, including necessary bridges within and adjacent to lands and waters, under the supervision and control of the department. The secretary is vested with and shall exercise jurisdiction over the use of all such roads, trails and parking areas and shall adopt and enforce reasonable rules and regulations regarding their use.

History: L. 1955, ch. 355, § 11; L. 1963, ch. 407, § 10; L. 1989, ch. 118, § 18; July 1.



32-832 Cooperation with citizen-support organizations.

32-832. Cooperation with citizen-support organizations. (a) The Kansas department of wildlife, parks and tourism is authorized to cooperate with and assist citizen-support organizations. For the purposes of this act, the term "citizen-support organization" means an organization which:

(1) Is a bona fide not-for-profit organization exempt from the payment of federal income taxes pursuant to section 501(c)(3) of the federal internal revenue code of 1986, as in effect on January 1, 1990;

(2) does not engage in, and has no officer, director or member who engages in, any prohibited transaction, as defined by section 503(b) of the internal revenue code of 1986, as in effect on January 1, 1990;

(3) is domiciled in this state;

(4) the secretary determines its activities are conducted in a manner consistent with the goals, objectives and programs of the department and state policies as established by K.S.A. 32-702, and amendments thereto; and

(5) provide equal employment and membership opportunities to all persons regardless of race, color, national origin, religion, sex or age.

(b) The secretary may assist organizers of a citizen-support organization with its creation. The secretary may authorize any citizen-support organization to use under such conditions as the secretary may prescribe, department property, facilities or personnel to pursue the goals, objectives and purposes of the department.

(c) A citizen-support organization which uses department property, facilities or personnel shall provide for and disclose to the secretary an annual audit of its financial records and accounts in such manner and at such times as may be required by the secretary.

(d) A citizen-support organization which receives funding from the department shall not use such funding for purposes of lobbying as defined by K.S.A. 46-225, and amendments thereto.

History: L. 1990, ch. 137, § 1; L. 2012, ch. 47, § 27; July 1.



32-833 Authority to purchase land; conditions and limitations.

32-833. Authority to purchase land; conditions and limitations. (a) (1) Notwithstanding the provisions of K.S.A. 32-807(f), and amendments thereto, or any other provisions of law to the contrary, the secretary of wildlife, parks and tourism shall not purchase any land unless:

(A) The secretary of wildlife, parks and tourism has certified that the land proposed to be purchased is in compliance with the provisions of article 13 of chapter 2 of the Kansas Statutes Annotated, and amendments thereto, concerning control and management of noxious weeds after consultation with the county weed supervisor and has developed a written plan for controlling and managing noxious weeds on the land to be purchased;

(B) the secretary of wildlife, parks and tourism shall agree to make payment of moneys in lieu of taxes comparable to the ad valorem tax payments of surrounding lands for any land purchased which is exempt from the payment of ad valorem taxes under the laws of the state of Kansas; and

(C) the secretary of wildlife, parks and tourism has developed a management plan for the property proposed to be purchased.

(2) In addition to the requirements prescribed by this section and otherwise by law, any proposed purchase of a tract or tracts of land which are greater than 160 acres in the aggregate shall be subject to approval by act of the legislature, either as a provision in an appropriation act pertaining to the specific property to be purchased or by any other act of the legislature that approves the acquisition of the specific property proposed to be purchased, or by approval by the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in K.S.A. 75-3711c(c), and amendments thereto.

(3) The provisions of this subsection shall not apply to any purchase of land by the secretary, which is less than 640 acres in the aggregate and owned by a private individual, if the purchase price is an amount less than such land's appraised valuation.

(b) (1) Notwithstanding the provisions of K.S.A. 32-807(f), and amendments thereto, or any other provisions of law to the contrary, the secretary of wildlife, parks and tourism shall adopt guidelines and procedures prescribing public notice requirements that the secretary shall comply with before the selling of any land which shall include, but not be limited to, the following:

(A) A written notice shall be posted in a conspicuous location on such land stating the time and date of the sale, or the date after which the land will be offered for sale, and a name and telephone number of a person who may be contacted concerning the sale of such land;

(B) the secretary shall cause to be published in a newspaper of general circulation in the county the land is located once a week for three consecutive weeks, the secretary's intent to sell the land which shall include a legal description of the land to be sold, the time and date of the sale or the date after which the land will be offered for sale, the general terms and conditions of such sale, and a name and telephone number of a person who may be contacted concerning the sale of such land; and

(C) the secretary shall publish in the Kansas register public notice of the secretary's intent to sell the land which shall include a legal description of the land to be sold, the time and date of the sale or the date after which the land will be offered for sale, the place of the sale, the general terms and conditions of such sale, and a name and telephone number of a person who may be contacted concerning the sale of such land.

(2) The secretary shall have the land appraised by three disinterested persons. In no case shall such land be sold for less than the average of its appraised value as determined by such disinterested persons.

(3) The secretary shall list such land with a real estate agent who is licensed by the Kansas real estate commission as a salesperson under the real estate brokers' and salespersons' license act, and who shall publicly advertise that such land is for sale.

(4) Prior to closing the transaction on a contract for the sale of such land, the secretary shall cause a survey to be conducted by a licensed land surveyor. Such survey shall establish the precise legal description of such land and shall be a condition precedent to the final closing on such sale.

(c) Any disposition of land by the secretary shall be in the best interest of the state.

(d) The provisions of paragraph [subsection] (a)(2) shall not apply to lands of less than 640 acres purchased with natural resource damage and restoration funds in the southeast Kansas counties of Cherokee, Crawford, Labette and Neosho.

History: L. 2006, ch. 150, § 5; L. 2011, ch. 65, § 2; L. 2012, ch. 47, § 28; L. 2015, ch. 19, § 1; July 1.



32-834 Purchase of land in Jefferson county, Kansas.

32-834. Purchase of land in Jefferson county, Kansas. (a) During the fiscal year ending June 30, 2014, in accordance with the provisions of K.S.A. 2016 Supp. 32-833, and amendments thereto, the secretary of wildlife, parks and tourism is hereby authorized to acquire by purchase the following tracts of land located in Jefferson county, Kansas, more particularly described as:

Tract 1: All of the North half of the South East Quarter, Section 10, Township 11 South, Range 19 East lying East of the center of County Road, EXCEPT a tract described as follows: Beginning at a point on the South line of the North half of the South East Quarter, 935.65 feet more or less West of the South East corner of the North half of the South East Quarter, thence West along said South line 556.76 feet to center of County Road, thence North12 degrees 02 minutes 23 seconds West 800 feet, thence North 90 degrees 00 minutes 00 seconds East 556.76 feet, thence South 12 degrees 02 minutes 23 seconds East 800 feet more or less to the point of beginning, containing 39.73 acres more or less and subject to any easement of record.

Tract 2: The Northeast Quarter (NE 1/4) of Section Ten (10), Township Eleven South (T11S), Range Nineteen East (R19E) of the 6th P.M., in Jefferson County, Kansas.

Tract 3: All that part of the South 1/2 of the Southeast 1/4 of Section 10, Township 11 South, Range 19 East of the 6th P.M., Jefferson County, Kansas, lying East of the County Road. Contains 50 acres, more or less.

Tract 4: A tract beginning at the Northeast corner of the South Half of the South Half of the Southwest Quarter (S ½ S ½ SW ¼) of Section Fifteen (15) Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., in Jefferson County, Kansas; thence South 00°23 '11" East a distance of 300.00 feet, said point being on the East line of the Southwest Quarter (SW ¼) of Section 15; thence South 50°06'43" West a distance of 1353.10 feet; thence North 39°46'11" West a distance of 161.21 feet; thence North 28 11' 59" East a distance 'of 1190.78 feet, said point being on the North line of the South Half (S ½) of the South Half (S ½) of the Southwest Quarter (SW ¼) of Section 15; thence South 89 15'55" East a distance of 576.56 feet to the Point of Beginning, said tract also being a part of the North Half (N ½) of the Northwest Quarter (NW ¼) of Section 22, Township 11 South, Range 19 East of the 6th P.M., Jefferson County, Kansas; also known as Tract 5 of Certificate of Survey re-plat in Jefferson County, Kansas, by Fred G. Roger., LS-64, on March 24, 1978, filed March 27, 1978, and recorded in Plat Book 2, Page 588, a replat of Plat Book 2, Page 575.

Tract 5: The South 120 acres of the Southeast Quarter (SE ¼) of Section Fifteen (15), Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas, according to U.S. Government Survey thereof.

Tract 6: The South 60 acres of the Northeast Quarter (NE ¼), AND the North 40 acres of the Southeast Quarter (SE ¼), all in Section Fifteen (15), Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas; EXCEPT all that part of the North 40 acres of the Southeast Quarter (SE 1/4) of said Section Fifteen (15), lying West of the public highway, and EXCEPT all that part of the South 60 acres of the Northeast Quarter (NE ¼) of said Section Fifteen (15), lying West of the public highway.

Tract 7: The South Half (S ½) of the Southwest Quarter of Section Fourteen (14): AND a tract beginning at the Southwest corner of the North Half (N ½) of the Southwest Quarter (SW ¼) of Section Fourteen (14); thence running North 12 rods; thence running East 57 rods; thence running South 12 rods; thence running West 57 rods to the Point of Beginning, all in Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas.

Tract 8: Beginning at the Southeast corner of the North Half of the Northwest Quarter (N ½ NW ¼) of Section Twenty-two (22), Township Eleven (11) South, Range Nineteen (19) East of the 6th P.M., Jefferson County, Kansas; thence North 89 degrees 35 minutes 05 seconds West a distance of 685.11 feet, said point being on the South line of the North Half of the Northwest Quarter of Section 22; thence North 00 degrees 24 minutes 5S seconds East a distance of 361.05 feet; thence North 32 degrees 19 minutes 25 seconds West a distance of 227.14 feet; thence North 49 degrees 07 minutes 07 seconds West a distance of 176.82 feet; thence North 76 degrees 48 minutes 44 seconds East a distance of 959.44 feet, said point being on the East line of the Northwest Quarter of Section 22; thence South 00 degrees 13 minutes 24 seconds West a distance of 892.59 feet to the point of beginning; also known as Tract 7 of Certificate of Survey re-Plat In Jefferson County, Kansas, prepared by Fred G. Rogers, LS-64, on March 24, 1978, filed March 27, 1978 and recorded in Plat Book 2, Page 588.

Tract 9: The Northwest Quarter (NW 1/4) of Section 15; and the North 100 acres of the Northeast Quarter (NE 1/4) of Section 15, all in Township 11 South, Range 19 East in Jefferson County, Kansas; and All that part of the North 40 acres of the Southeast Quarter (SE 1/4) of Section 15, Township 11 South, Range 19 East, lying West of the public highway, in Jefferson County, Kansas; and All that part of the South 60 acres of the Northeast Quarter (NE 1/4) of Section 15, Township 11 South, Range 19 East, lying West of the public highway, in Jefferson County, Kansas.

(b) Prior to payment for the purchase authorized by this section, the secretary of wildlife, parks and tourism shall determine that the requirements prescribed by K.S.A. 2016 Supp. 32-833, and amendments thereto, have been met.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) In the event that the secretary of wildlife, parks and tourism determines that the legal description of the parcel described by this section is incorrect, the secretary of wildlife, parks and tourism may purchase the property utilizing the correct legal description.

History: L. 2013, ch. 136, § 258; June 20.



32-835 Purchase of land in Cherokee county.

32-835. Purchase of land in Cherokee county. (a) Subject to the provisions of K.S.A. 2016 Supp. 32-833, and amendments thereto, the secretary of wildlife, parks and tourism is hereby authorized to acquire by purchase the following tract of land located in Cherokee county, Kansas, more particularly described as:

The Southeast Quarter (SE ¼), the Northwest Quarter (NW ¼), and the West Half of the Northeast Quarter (W ½ NE ¼), Section 29, Township 34 South, Range 22 East, in Cherokee County, Kansas, containing 397 acres more or less.

(b) Prior to payment for the purchase authorized by this section, the secretary of wildlife, parks and tourism shall determine that the requirements prescribed by K.S.A. 2016 Supp. 32-833, and amendments thereto, have been met.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) In the event that the secretary of wildlife, parks and tourism determines that the legal description of the parcel described by this section is incorrect, the secretary of wildlife, parks and tourism may purchase the property utilizing the correct legal description.

History: L. 2014, ch. 135, § 1; July 1.



32-836 Purchase of land in Pottawatomie county.

32-836. Purchase of land in Pottawatomie county. (a) Subject to the provisions of K.S.A. 2016 Supp. 32-833, and amendments thereto, the secretary of wildlife, parks and tourism is hereby authorized to acquire by purchase the following tract of land located in Pottawatomie county, Kansas, more particularly described as:

The Southeast Quarter (SE ¼) of Section 12, Township 6 South, Range 7 East, and the Northeast Quarter (NE ¼) and the North Half (N ½) of the Southwest Quarter (SW ¼) of Section 13, Township 6 South, Range 7 East, and part of the Northeast Quarter (NE ¼) and Southeast Quarter (SE ¼) of Section 17, Township 6 South, Range 7 East, and part of the Northwest Quarter (NW ¼) and the North Half (N ½) of the Southwest Quarter (SW ¼) of Section 18, Township 6 South, Range 8 East in Pottawatomie County, Kansas, containing 484 acres more or less.

(b) Prior to payment for the purchase authorized by this section, the secretary of wildlife, parks and tourism shall determine that the requirements prescribed by K.S.A. 2016 Supp. 32-833, and amendments thereto, have been met.

(c) The provisions of K.S.A. 75-3043a and 75-3739, and amendments thereto, shall not apply to the acquisition authorized by this section or any contracts required therefor.

(d) In the event that the secretary of wildlife, parks and tourism determines that the legal description of the parcel described by this section is incorrect, the secretary of wildlife, parks and tourism may purchase the property utilizing the correct legal description.

History: L. 2014, ch. 135, § 2; July 1.



32-837 State parks.

32-837. State parks. (a) The following parks have been designated as a part of the state park system: (1) Kanopolis-Mushroom Rock state park in Ellsworth county; (2) Cross Timbers state park at Toronto Lake in Woodson county; (3) Fall River state park in Greenwood county; (4) Cedar Bluff state park in Trego county; (5) Tuttle Creek state park in Pottawatomie and Riley counties; (6) Pomona state park in Osage county; (7) Cheney state park in Kingman and Reno counties; (8) Lake Crawford state park in Crawford county; (9) Lovewell state park in Jewell county; (10) Lake Meade state park in Meade county; (11) Prairie Dog state park in Norton county; (12) Webster state park in Rooks county; (13) Wilson state park in Russell county; (14) Milford state park in Geary county; (15) Lake Scott state park in Scott county; (16) Elk City state park in Montgomery county; (17) Perry state park in Jefferson county; (18) Glen Elder state park in Mitchell county; (19) El Dorado state park in Butler county; (20) Eisenhower state park in Osage county; (21) Clinton state park in Douglas and Shawnee counties; (22) Sand Hills state park in Reno county; (23) Hillsdale state park in Miami county; (24) Kaw River state park in Shawnee county; and (25) Prairie Spirit rail trail state park in Franklin, Anderson and Allen counties.

(b) No state park named in subsection (a) shall be removed from the state park system without legislative approval.

(c) The hours that Kaw River state park in Shawnee county is open to the public may be limited to those hours that parks of the city of Topeka are open, except that such state park shall be open at all hours for prescheduled events.

History: L. 1969, ch. 374, § 1; L. 1971, ch. 252, § 1; L. 1973, ch. 317, § 1; L. 1974, ch. 330, § 1; L. 1981, ch. 305, § 1; L. 1989, ch. 118, § 23; L. 1990, ch. 138, § 2; L. 2002, ch. 64, § 3; L. 2004, ch. 130, § 1; L. 2007, ch. 85, § 1; L. 2010, ch. 162, § 1; July 1.



32-838 Eisenhower state park; name.

32-838. Eisenhower state park; name. The name of Melvern state park in Osage county is hereby changed to Eisenhower state park.

History: L. 1990, ch. 138, § 1; July 1.



32-838a Cross Timbers state park; name.

32-838a. Cross Timbers state park; name. The name of Toronto state park in Woodson county is hereby changed to Cross Timbers state park at Toronto Lake.

History: L. 2002, ch. 64, § 2; Apr. 25.



32-838b Kaw River state park; name.

32-838b. Kaw River state park; name. The name of state park no. 24 in Shawnee county is hereby changed to Kaw River state park.

History: L. 2007, ch. 85, § 2; July 1.



32-839 Steve Lloyd wetlands designated.

32-839. Steve Lloyd wetlands designated. The Cane creek area within stage 1 of the Milford lake wetlands wildlife habitat restoration project, in Clay county, near the city of Wakefield, is hereby designated as the Steve Lloyd wetlands. The secretary of wildlife, parks and tourism shall cause placement of suitable signs and an observation deck to indicate the area is the Steve Lloyd wetlands. The secretary may accept and administer gifts and donations for the purpose of obtaining and installing such signs and observation deck.

History: L. 1998, ch. 49, § 2; L. 2012, ch. 47, § 29; July 1.



32-840 Eminent domain.

32-840. Eminent domain. (a) The secretary, in the name of the state of Kansas, may exercise the right of eminent domain in accordance with the eminent domain procedure act (K.S.A. 26-501 et seq., and amendments thereto) for the purpose of acquiring lands, water and water rights necessary to:

(1) Carry out the provisions of the wildlife, parks and tourism laws of this state and the purposes for which the department is created; or

(2) protect, add to and improve state parks, state lakes, recreational areas, wildlife areas and sanctuaries, natural areas, fish hatcheries and other lands, waters and facilities provided for by K.S.A. 32-807, and amendments thereto.

(b) The taking, using and appropriating of property as authorized by subsection (a)(2) for the purposes of protecting lands, waters and facilities and their environs and preserving the view, appearance, light, air, health and usefulness thereof by reselling such property with such restrictions in the deeds of resale as will protect the property taken for such purposes is hereby declared to be taking, using and appropriating of such property for public use. The proceeds arising from the resale of any property so taken shall be used by the secretary for the purpose of improving lands, waters and facilities under the jurisdiction and control of the secretary.

(c) Upon request of the secretary, the attorney general shall proceed by proper action to acquire by condemnation all lands, or rights therein or thereon, and all water or water rights required by the department pursuant to this section.

History: L. 1927, ch. 221, § 7; L. 1943, ch. 172, § 1; L. 1989, ch. 118, § 19; L. 2012, ch. 47, § 30; July 1.



32-841 Donated lands; remission of taxes.

32-841. Donated lands; remission of taxes. Whenever any person donates or has donated real estate to the state of Kansas for use as a state park upon which real estate taxes have been levied and assessed and upon which penalties and charges have accrued, the board of county commissioners of the county in which such real estate is situated is hereby authorized and directed to remit and cancel all such taxes, penalties and charges.

History: L. 1933, ch. 124, § 1; (Special Session); L. 1989, ch. 118, § 20; July 1.



32-842 Acquisition of land under fish and wildlife coordination act; notice and hearing.

32-842. Acquisition of land under fish and wildlife coordination act; notice and hearing. (a) Prior to acquiring land under a license with the United States army corps of engineers pursuant to the fish and wildlife coordination act, the secretary shall give notice of the proposed acquisition to the board of commissioners of every county in which such land is located. The board of county commissioners shall call and hold a public hearing on the proposed acquisition. If the land is located in two or more counties, a joint public hearing may be held if approved by a majority of the boards of county commissioners of such counties. Notice of the time, date and location of the hearing shall be published once each week for two consecutive weeks in the official county newspaper. The second publication shall be no sooner than 10 days prior to the public hearing. At such hearing, the secretary or the secretary's designee shall give a description of the land proposed to be acquired and the reasons for the acquisition. After the public hearing, the secretary may enter into the license to acquire the land.

(b) The provisions of this section shall not apply to land acquired pursuant to the wildtrust program nor to licenses entered into with respect to Hillsdale reservoir project lands.

History: L. 1984, ch. 275, § 1; L. 1988, ch. 299, § 1; L. 1989, ch. 118, § 21; July 1.



32-843 Same; legislative approval.

32-843. Same; legislative approval. (a) On or before the 30th calendar day of each regular legislative session, the secretary shall transmit to the state house of representatives, the state senate and the secretary of state copies of each license entered into with the United States army corps of engineers pursuant to the fish and wildlife coordination act since the 30th day of the immediately preceding regular legislative session. The copies transmitted to the secretary of state shall be available for public inspection during regular business hours. At any time after the 30th calendar day of the regular legislative session when a license is transmitted as provided in this section, the legislature may disapprove and revoke such license by adoption of a concurrent resolution so providing. No such license shall be subject to revocation by the legislature after the 90th calendar day of such regular legislative session.

(b) The provisions of this section shall not apply to licenses entered into with respect to Hillsdale reservoir project lands.

History: L. 1984, ch. 275, § 2; L. 1988, ch. 299, § 2; L. 1989, ch. 118, § 22; July 1.



32-844 Real estate transactions proposed or entered into; report to legislature.

32-844. Real estate transactions proposed or entered into; report to legislature. (a) The secretary of wildlife, parks and tourism shall submit a report to the legislature at the beginning of each regular session detailing all real estate transactions which are proposed or agreements which have been entered into between the Kansas department of wildlife, parks and tourism and any other party, other than another state agency, which relate to any acquisition or disposition of any real estate, or interest in real estate, by the Kansas department of wildlife, parks and tourism or any such contracting party.

(b) (1) With regard to executed agreements, the report required by this section shall include for each such acquisition to be reported: (A) The legal description of the real estate or interest acquired; (B) the purchase price; (C) if appropriation of state moneys is required for the acquisition, the appraised value of the real estate or interest acquired; and (D) if the real estate or interest therein will remain subject to ad valorem property taxation.

(2) With regard to proposed real estate transactions, the report required by this section shall include for each such proposed transaction to be reported: (A) The legal description of the real estate or interest acquired; (B) if appropriation of state moneys is required for the proposed transaction, the appraised value of the real estate or interest proposed to be acquired; and (C) if the real estate or interest therein will remain subject to ad valorem property taxation.

(c) The reporting requirements of this section shall not apply to real estate or interest therein acquired under the wildtrust program until such time as the deeds are filed for record.

(d) Agreements which have been entered into and are required to be reported pursuant to this section shall be published in the Kansas register within 30 days of the execution of any such agreement.

History: L. 1993, ch. 185, § 18; L. 2006, ch. 150, § 6; L. 2012, ch. 47, § 31; July 1.



32-845 Contracts with federal agencies; legislative approval, when.

32-845. Contracts with federal agencies; legislative approval, when. (a) Neither the Kansas department of wildlife, parks and tourism, nor any officer or employee of the state on behalf of the department, shall enter into any contract for the acquisition or lease of real estate with the corps of engineers or the bureau of reclamation which will require any future appropriation unless the contract is first approved by the legislature as provided by subsection (b).

(b) A contract subject to the provisions of subsection (a) shall be approved by the legislature by:

(1) Law or concurrent resolution; or

(2) approval of the contract by the legislative coordinating council.

(c) Any contract entered into without approval of the legislature when required by this section is null and void.

(d) The provisions of this section shall not apply to contracts requiring future appropriations of only: (1) Moneys that are received from the corps of engineers or the bureau of reclamation or from a private source; or (2) moneys to be expended in response to a major disaster declared by the president of the United States. In addition, the provisions of this section shall not apply to lease renewals with the corps of engineers or bureau of reclamation, except the department shall notify the chairperson, vice-chairperson and ranking minority member of both the house and senate energy and natural resources committees on or before the first day of a legislative session of any such lease renewals pending for that calendar year.

(e) As used in this section, "future appropriation" means an appropriation for a fiscal year commencing more than one year after the date the contract is entered.

History: L. 1996, ch. 107, § 1; L. 2012, ch. 47, § 32; July 1.



32-846 Approval of agreement and lease for Milford Lake wetlands.

32-846. Approval of agreement and lease for Milford Lake wetlands. (a) Pursuant to K.S.A. 32-845, and amendments thereto, the Kansas department of wildlife, parks and tourism is hereby authorized to enter into a project cooperative agreement and related lease with the U.S. department of the army to modify and restore approximately 2,550 acres of permanent and seasonal wetland habitat located on the Republican River floodplain within the flood control pool of Milford Lake subject to the following: The proposed project shall be developed in the following three stages and moneys to pay the nonfederal share of project costs for each stage shall be secured before commencement of such stage: (1) Stage 1, in the areas of Lower Refuge, Cane Creek, Mall Creek and Smith Bottoms, totaling approximately 1,030 acres; (2) stage 2, in the areas of Quimby Creek, Smith Bottoms addition, Beichter Bottoms, East Broughton 1 and 3 and West Broughton 1 and 2, totaling approximately 895 acres; and (3) stage 3, in the areas of West Broughton 3 and 4, Martin, East Broughton 2 and 4 and Sugar Bowl, totaling approximately 415 acres.

(b) The Kansas department of wildlife, parks and tourism is hereby authorized to assume costs associated with the operation, maintenance, repair, replacement and rehabilitation of the area in each stage of the Milford Lake wetlands wildlife habitat restoration project after completion of such stage by the U.S. department of the army. Such costs shall be paid from wildlife-related fee funds of the department and from any nonstate moneys available for that purpose.

History: L. 1998, ch. 49, § 1; L. 1999, ch. 73, § 1; L. 2012, ch. 47, § 33; July 1.



32-850 Mineral leases; authorization.

32-850. Mineral leases; authorization. The secretary is hereby authorized to lease any of the lands under the secretary's control, the title of which is vested in the state of Kansas, for the production of oil, gas or other minerals, which the secretary deems valuable for that purpose. All such leases shall be on such terms and conditions as the secretary prescribes, except that such leases shall not be for a period of more than 10 years, and so long as oil, gas or other minerals are produced in paying quantities thereon.

History: L. 1945, ch. 313, § 1; L. 1989, ch. 118, § 49; July 1.



32-851 Same; procedure.

32-851. Same; procedure. Before entering into any such oil, gas or other mineral lease, the secretary shall give not less than 30 days' public notice in the Kansas register of the intention to enter the lease. Leases shall be made only upon competitive bids and shall be awarded to the highest responsible bidder. The right to reject any and all bids for leases shall be reserved by the secretary.

History: L. 1945, ch. 313, § 2; L. 1981, ch. 324, § 23; L. 1989, ch. 118, § 50; July 1.



32-852 Same; liability for damages.

32-852. Same; liability for damages. The lessee, under any oil, gas or other mineral lease executed by the secretary, shall be liable in damages to any surface lessee and to the state for any and all injury, damages or loss, caused by any negligent act or omission of the lessee, to any property of the surface lessee or to any property of the state located upon or used in connection with the lands subject to the mineral lease.

History: L. 1945, ch. 313, § 3; L. 1989, ch. 118, § 51; July 1.



32-853 Same; restriction as to uses or occupancy.

32-853. Same; restriction as to uses or occupancy. All leases entered pursuant to K.S.A. 32-850 through 32-852, and the uses or occupancy thereunder, shall not interfere materially with the purposes for which the lands subject to the mineral lease were granted to the state of Kansas.

History: L. 1945, ch. 313, § 4; L. 1989, ch. 118, § 52; July 1.



32-854 Same; disposition of proceeds.

32-854. Same; disposition of proceeds. The rentals, delay rentals, bonuses, royalties and all proceeds from mineral leases and production shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the wildlife fee fund or the park fee fund, as directed by the secretary.

History: L. 1945, ch. 313, § 5; L. 1989, ch. 118, § 53; L. 2001, ch. 5, § 98; July 1.



32-857 Revenue bonds; authority to issue.

32-857. Revenue bonds; authority to issue. (a) The secretary shall have power and is hereby authorized to issue negotiable bonds of the department, from time to time, in anticipation of the collection of revenues of a specific project or a dedicated revenue source, for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending any properties which the secretary is authorized to acquire, maintain or operate hereunder and may pledge to the payment of the interest on and principal of such bonds all income received from operation of the specific project or from the dedicated revenue source. There may be included, in the cost for which bonds are to be issued, reasonable allowances for legal, engineering and fiscal services, interest during construction and for six months after the estimated date of completion of construction and other incidental expenses. Such bonds shall be authorized by resolution of the secretary and may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding 40 years from their respective dates, may bear interest at such rate or rates not exceeding the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, may be in such form either coupon or registered, may be executed in such manner, may be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, and may contain such terms, covenants and conditions as such resolution or subsequent resolution may provide. Such bonds may be issued for money or property and may be sold in such manner and upon such terms as the secretary determines, except that the interest cost to maturity of the bonds shall not exceed the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto, payable semiannually. Pending all preparations of the definitive bonds, interim receipts or certificates in such form and with such provisions as the secretary determines may be issued to the purchaser or purchasers of bonds sold pursuant to K.S.A. 32-857 through 32-864. Such bonds and interim receipts and certificates shall be fully negotiable within the meaning of and for all purposes of the uniform negotiable instruments law of this state.

(b) Any resolution authorizing the issuance of bonds under this section may contain covenants, including but not limited to: (1) The purpose or purposes to which the proceeds of the sale of bonds may be applied, and the deposit, use and disposition thereof; (2) the use, deposit, securing of deposits and disposition of the revenues of the department in connection with a project, including the creation and maintenance of reserves; (3) the issuance of additional bonds payable from the revenues of the same project of the department or specified revenue source dedicated by the secretary; (4) the operation and maintenance of the project under the jurisdiction and control of the secretary; (5) the insurance to be carried thereon, and the use, deposit and disposition of insurance moneys; (6) books of account and the inspection and audit thereof and the accounting methods of the department; (7) the nonrendering of any free service by the department; and (8) the preservation of the properties of the department, so long as any of the bonds remain outstanding, from any mortgage, sale, lease or other encumbrance not specifically permitted by the terms of the resolution.

(c) In the discretion of the secretary, any bonds issued under the provisions of this section may be secured by a trust indenture by and between the secretary and a corporate trustee, which may be any trust company or bank having the powers of a trust company within the state. Any such trust indenture may pledge or assign the revenues from the operation of a specific project of the department or specified revenue source dedicated by the secretary for which bonds are issued, but shall not convey or mortgage any properties except such revenues. Any such trust indenture or any resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the department in relation to the acquisition of property; the construction, improvement, maintenance, repair, operation and insurance of the improvements in connection with which such bonds have been authorized; the custody, safeguarding and application of all moneys; and provisions for the employment of consulting engineers in connection with the construction or operation of such improvements. It shall be lawful for any bank or trust company incorporated under the laws of the state, which may act as depository of the proceeds of bonds or of revenues, to furnish such indemnifying bonds or to pledge such securities as may be required by the secretary. Any such trust indenture may set forth the rights and remedies of the bondholders and of the trustee and may restrict the individual right of action by bondholders as is customary in trust agreement or trust indentures securing bonds and debentures of corporations. In addition to the foregoing, any such trust indenture may contain such other provisions as the secretary may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of any such trust indenture may be treated as a part of the cost of operation of the improvements for which the bonds are authorized.

(d) Moneys received pursuant to the authority of this section, whether as proceeds from the sale of bonds, as revenues from the operations of the properties or as specified revenue sources dedicated by the secretary, shall be deemed to be trust funds, to be held and applied solely as provided in K.S.A. 32-857 through 32-864. The resolution authorizing the issuance of bonds of any issue, or the trust indenture securing such bonds, shall provide that any officer to whom, or any bank or trust company to which, such moneys shall be paid shall act as trustee of such moneys and shall hold and apply the same for the purpose hereof, subject to such regulations as K.S.A. 32-857 through 32-864 and such resolution or trust indenture may provide. The secretary is authorized to issue bonds only in connection with a specific project and, unless otherwise provided by law, authorized to pledge for the payment of such bonds and interest thereon only the revenues derived from the operation of the specific project for which the bonds are issued or specific revenues pledged in the resolution issued by the secretary for the payment of such bonds and interest thereon for the specific project for which the bonds were issued.

(e) Bonds may be issued under the provisions of K.S.A. 32-857 through 32-864 without obtaining the consent of any department, division, commission, board, bureau or agency of the state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by K.S.A. 32-857 through 32-864.

History: L. 1955, ch. 355, § 18; L. 1963, ch. 409, § 8; L. 1970, ch. 64, § 87; L. 1989, ch. 118, § 24; July 1.



32-858 Same; disposition of proceeds.

32-858. Same; disposition of proceeds. (a) All moneys derived from the sale of bonds as provided in K.S.A. 32-857 through 32-864, and amendments thereto, shall be paid into the state treasury and the state treasurer shall credit the same to a special account for the use of the department to pay the cost of the specific public improvement or project for which the bonds were issued as shown by the bond indenture executed in connection with the issuance of the bonds. If moneys derived from the sale of bonds exceed the amount necessary to complete the specific public improvement or project for which the bonds were issued, the secretary shall have power by resolution to direct the state treasurer to transfer any surplus from the special account to another account in the department's fee funds for the purpose of retiring the bonds. Upon making any such transfer the state treasurer shall notify the director of accounts and reports and the secretary thereof, who shall make the proper entries in the records of their respective offices to show such transfer.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the special account established in subsection (a) interest earnings based on:

(1) The average daily balance of moneys in the special account established in subsection (a) for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(c) The director of accounts and reports, upon the presentation of properly itemized and executed vouchers, approved by the secretary, is hereby authorized to draw warrants on the state treasurer against the special account created under this section.

History: L. 1955, ch. 355, § 15; L. 1963, ch. 409, § 7; L. 1975, ch. 404, § 6; L. 1987, ch. 295, § 9; L. 1989, ch. 48, § 93; L. 1989, ch. 118, § 25; L. 1989, ch. 274, § 4; L. 1992, ch. 272, § 2; L. 1996, ch. 253, § 1; May 23.



32-859 Same; form; validity; negotiability; replacement.

32-859. Same; form; validity; negotiability; replacement. (a) The bonds shall be signed by the secretary or shall bear the secretary's facsimile signature, and any coupons attached thereto shall bear the facsimile signature of the secretary. Bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof any or all the persons whose signatures appear thereon shall have ceased to hold such office. The validity of such bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the properties for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to K.S.A. 32-857 through 32-864, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(b) All bonds issued under the provisions of K.S.A. 32-857 through 32-864 shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the uniform negotiable instruments law of this state.

(c) The secretary may provide for the replacement of any bonds which are mutilated, destroyed or lost.

History: L. 1955, ch. 355, § 19; L. 1989, ch. 118, § 26; July 1.



32-860 Same; pledge of revenues.

32-860. Same; pledge of revenues. (a) The secretary shall, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, prescribe and collect reasonable rates, fees, tolls or charges for the services, facilities and commodities rendered and provided at each specific project of the department, the revenues of which have been pledged to the payment of bonds issued under K.S.A. 32-857 through 32-864 and shall revise such rates, fees, tolls or charges from time to time whenever necessary to insure that the revenues to be derived therefrom shall be fully sufficient to pay principal of and interest on such bonds. The gross revenues derived by the department from the operation of any part or parts of a specific project of the department may be pledged to the payment of such principal and interest. It is specifically provided that the department may, on any land under its control, erect and operate or lease cabins, hotels, lodges, restaurants and other facilities for the public and make use of the recreational facilities surrounding such improvements.

(b) The secretary may, in conjunction with any bonds issued for the erection, extension or improvement of any lodges, hotels, cabins, restaurants or other facilities in connection with a specific project, secure leases from competent and reliable individuals or corporations, which leases will provide for rental incomes sufficient to meet the requirements of principal, interest, insurance and maintenance of the property to be constructed. The determination of the secretary that the rental rates from any such lease are sufficient to meet the requirements of principal, interest, insurance and maintenance shall be final and conclusive. All personal property deemed necessary by the secretary to equip such cabins, hotels, lodges and restaurants may be purchased by the department through the purchasing division of the state department of administration. The secretary shall have the power to reject any and all bids. All revenues which may be received by the secretary for the use of such buildings, in whole or in part, shall be regarded as are other revenues of the project and shall be subject to pledge to the payment of any bonds issued in connection therewith. Each bond shall recite in substance that such bond and the interest thereon is payable from the revenues pledged to the payment thereof and that such bond does not constitute a debt of the state of Kansas or of the secretary or department within the meaning of any constitutional or statutory limitation.

(c) The department may collect rates, fees, tolls or charges for the use of specific projects which shall have been improved by funds acquired through bond issuance and such rates, fees, tolls or charges may be pledged for the payment of bonds and interest, except that no tolls or charges shall be imposed by the secretary for the use of highways or bridges unless constructed as a part of the bond project.

History: L. 1955, ch. 355, § 20; L. 1963, ch. 409, § 9; L. 1989, ch. 118, § 27; July 1.



32-861 Same; default on payment; remedies.

32-861. Same; default on payment; remedies. It may be provided in any resolution authorizing bonds under K.S.A. 32-857 through 32-864 that, in the event of a default in the payment of principal of or interest on the bonds or in the performance of any agreement or covenant contained in the resolution, and if such default continues for a prescribed period, the holders of a specified percentage of the outstanding bonds, or a trustee acting in their behalf, for the equal and proportionate benefit of the holders of all the bonds and with or without possession thereof may:

(a) By mandamus or other suit, action or proceeding at law or in equity, enforce all rights of the holders of such bonds;

(b) bring suit upon the defaulted bonds and interest thereon;

(c) by action or suit in equity require the secretary to act as if the secretary were the trustee or an express trust for the bondholders;

(d) by action or suit in equity enjoin any acts which may be unlawful or in violation of the rights of the holders of the bonds;

(e) after such notice to the secretary as the resolution may provide, declare the principal of all of the bonds due and payable; and

(f) apply as a matter of right for the appointment of a receiver who may enter and take possession of the specific project of the department and operate and maintain the same and fix, collect and receive fees and charges for the use thereof and services rendered thereby, sufficient to provide revenues adequate to carry out all of the provisions of the bond resolution and the costs and disbursements of the proceeding and of the receiver.

Subject to the provisions of the constitution of the state of Kansas, the district court of the county in which any of the real estate controlled and operated by the department is located shall have jurisdiction of any suit, action or proceeding provided for by this section and of all property involved therein.

History: L. 1955, ch. 355, § 21; L. 1963, ch. 409, § 10; L. 1983, ch. 49, § 95; L. 1989, ch. 118, § 28; July 1.



32-862 Same; tax exemptions.

32-862. Same; tax exemptions. The exercise of the powers granted by K.S.A. 32-857 through 32-864 will be in all respects for the benefit of the people of the state, for the increase of their prosperity and for the improvement of their health and living conditions, and as the operation and maintenance of projects by the department will constitute the performance of essential governmental functions, the department shall not be required to pay any taxes or assessments upon the income derived from any project or property acquired or used by the department under the provisions of K.S.A. 32-857 through 32-864. Any bonds issued under the provisions of K.S.A. 32-857 through 32-864, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation within the state.

History: L. 1955, ch. 355, § 22; L. 1975, ch. 495, §18; L. 1989, ch. 118, § 29; July 1.



32-863 Same; investment.

32-863. Same; investment. Bonds issued by the secretary under the provisions of K.S.A. 32-857 through 32-864 are hereby made securities in which all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: L. 1955, ch. 355, § 23; L. 1989, ch. 118, § 30; July 1.



32-864 Same; refunding revenue bonds authorized.

32-864. Same; refunding revenue bonds authorized. The secretary is hereby authorized to provide by resolution for the issuance of revenue refunding bonds of the department for the purpose of refunding any bonds then outstanding which have been issued under the provisions of K.S.A. 32-857 through 32-864, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and, if deemed advisable by the secretary, for the additional purpose of constructing improvements, extensions or enlargements of the specific project in connection with which the bonds to be refunded have been issued. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof and the rights, duties and obligations of the secretary and the department in respect of the same shall be governed by the provisions of K.S.A. 32-857 through 32-864, insofar as applicable.

History: L. 1955, ch. 355, § 24; L. 1963, ch. 409, § 11; L. 1989, ch. 118, § 31; July 1.



32-867 Resort bonds; definitions.

32-867. Resort bonds; definitions. As used in K.S.A. 32-867 through 32-873 and K.S.A. 32-874a through 32-874d, and amendments thereto, unless the context otherwise requires:

(a) "Resort" means the comprehensive collection of land, buildings and facilities authorized to be acquired, constructed and operated for the use of the public for vacation, convention or recreational purposes.

(b) "Facilities" means and includes, but is not limited to, any building, drive, access road, air strip, restaurant, lodge, pavilion, tennis court, golf course, parking lot, beach, bathhouse, dock or other improvement or any equipment necessary, in the opinion of the secretary, for use in connection with the acquisition, construction, operation or management of a resort authorized by K.S.A. 32-867 through 32-873 or K.S.A. 32-874a through 32-874d, and amendments thereto.

(c) "Site" means a geographical location selected by the secretary pursuant to K.S.A. 32-874d, and amendments thereto, for installation of a resort.

History: L. 1972, ch. 298, § 1; L. 1989, ch. 118, § 32; L. 1998, ch. 92, § 5; Apr. 16.



32-868 Same; resort sites.

32-868. Same; resort sites. The secretary may select sites and lease or acquire, construct, equip and operate, or cause to be operated, resorts for the use and enjoyment of the public upon sites to be selected in accordance with the provisions of K.S.A. 32-867 through 32-873.

History: L. 1972, ch. 298, § 2; L. 1989, ch. 118, § 33; July 1.



32-869 Same; amount of bonds authorized; payment.

32-869. Same; amount of bonds authorized; payment. The Kansas development finance authority is hereby authorized to issue, pursuant to K.S.A. 32-857 through 32-864, and amendments thereto, revenue bonds in an amount or amounts not to exceed $30,000,000 for any one resort. The proceeds from the sale of such bonds shall be used, together with any other funds available for such purpose, to construct and equip a resort on state-owned or leased property under the jurisdiction of the Kansas department of wildlife, parks and tourism. The bonds, and interest thereon, issued pursuant to this section shall be payable by the private sector developer from revenues to include, but not limited to, resort charges, rentals and fees, such payment to be in lieu of lease payments and shall never be deemed to be an obligation or indebtedness of the state within the meaning of article 11, section 6 of the Kansas constitution.

History: L. 1972, ch. 298, § 3; L. 1982, ch. 316, § 3; L. 1989, ch. 118, § 34; L. 1998, ch. 92, § 6; L. 2012, ch. 47, § 34; July 1.



32-870 Same; zoning regulations subject to secretary's approval.

32-870. Same; zoning regulations subject to secretary's approval. Upon acquisition of a site for a resort as authorized by K.S.A. 32-867 through 32-873, the secretary shall have submitted for the secretary's approval or disapproval any proposed zoning ordinance, zoning changes, changes in height or setback requirements or any other variance or exception to existing zoning regulations, plans or ordinances of any local subdivision of government affecting land located within one mile of the boundaries of the resort site acquired. Such proposed ordinance, change, variance or exception shall be submitted in writing by the governing body of the local subdivision of government having authority to adopt or make such ordinance, change, variance or exception by mailing notice thereof to the office of the secretary in Topeka. If the secretary has not disapproved such proposed ordinance, change, variance or exception within 90 days from the date such written notice was received by the secretary as herein provided, such proposed ordinance, change, variance or exception shall be deemed to be approved. If disapproved by the secretary, the proposed ordinance, change, variance or exception shall be void and the secretary shall be authorized to maintain an action to enforce the secretary's order.

History: L. 1972, ch. 298, § 4; L. 1989, ch. 118, § 35; July 1.



32-871 Same; site selection.

32-871. Same; site selection. The secretary shall select sites for resorts which are adjacent to existing or proposed federal reservoirs and are determined to be most feasible from evidence gathered by the secretary in support of the sale of bonds as authorized by K.S.A. 32-867 through 32-873. The secretary may contract for a feasibility study as an aid in determining the location of a site. In determining the exact location of a site prior to acquisition, the secretary shall consider, among other factors, ready access from both nearby interstate or interstate connected controlled access highways and public transportation systems and facilities.

History: L. 1972, ch. 298, § 5; L. 1989, ch. 118, § 36; July 1.



32-872 Same; acquisition of site; construction and operation of resort.

32-872. Same; acquisition of site; construction and operation of resort. Upon selection of any resort site, the secretary shall proceed with acquisition of the site and construction and operation of the resort under authority of K.S.A. 32-867 through 32-873 and, in aid thereof, shall have and exercise all the powers, privileges and immunities granted by law.

History: L. 1972, ch. 298, § 6; L. 1989, ch. 118, § 37; July 1.



32-873 Same; legislative approval of site and amount of bonds.

32-873. Same; legislative approval of site and amount of bonds. Notwithstanding the provisions of K.S.A. 32-867 through 32-872, the selection of any site by the secretary of wildlife, parks and tourism and secretary of commerce pursuant to K.S.A. 32-874d, and amendments thereto, shall not become final, nor shall any revenue bonds be issued for the resort development, until the site so selected and the amount of the bonds proposed to be issued have been approved by the legislature or the state finance council acting on this matter which is hereby characterized as a matter of legislative delegation and subject to the guidelines prescribed in subsection (c) of K.S.A. 75-3711c, and amendments thereto.

History: L. 1972, ch. 298, § 8; L. 1975, ch. 428, § 4; L. 1989, ch. 118, § 38; L. 1998, ch. 92, § 7; L. 2003, ch. 154, § 8; L. 2012, ch. 47, § 35; July 1.



32-874 Lake resorts; feasibility study.

32-874. Lake resorts; feasibility study. (a) The secretary of commerce and the secretary of wildlife, parks and tourism, together, shall direct and implement a feasibility study regarding the potential of developing lake resorts in Kansas. The study shall consider ready access from nearby interstate and interstate connected controlled access highways, public transportation systems, facilities and any other factors that may affect tourism to a given site. The study shall consider only sites at existing state parks or lakes.

(b) The feasibility study shall be completed by January 1, 1998, with a joint report on the study's results and recommendations derived therefrom to be presented to the legislature, house committee on tourism, senate committee on transportation and tourism and to the governor during the 1998 legislative session.

History: L. 1997, ch. 171, § 4; L. 2012, ch. 47, § 36; July 1.



32-874a Same; incentive plan.

32-874a. Same; incentive plan. The feasibility study required under K.S.A. 32-874, and amendments thereto, being completed, the secretary of commerce, the secretary of wildlife, parks and tourism and the secretary of transportation will develop an incentive plan outlining the state of Kansas' commitment toward building a lake resort which shall include, but not limited to, infrastructure improvements, utility improvements and tax incentives to be offered for sites at, including, but not limited to the six state parks selected in the feasibility study reported to the 1998 legislature: Cheney, Clinton, El Dorado, Hillsdale, Perry and Milford.

History: L. 1998, ch. 92, § 1; L. 2003, ch. 154, § 9; L. 2012, ch. 47, § 37; July 1.



32-874b Same; negotiations with lake resort communities.

32-874b. Same; negotiations with lake resort communities. Once the state incentive packages are agreed upon, the secretary of wildlife, parks and tourism, under K.S.A. 32-807, 32-830 and 32-831, and amendments thereto, and the secretary of commerce under K.S.A. 74-5005, and amendments thereto, will take the incentive package for each lake resort site to communities adjacent to each state park, revealing what the state is willing to commit to the development of a lake resort near each lake resort community and negotiate and determine what each community is willing to offer as an incentive to have the lake resort develop near its community.

History: L. 1998, ch. 92, § 2; L. 2003, ch. 154, § 10; L. 2012, ch. 47, § 38; July 1.



32-874c Same; negotiations with federal agencies.

32-874c. Same; negotiations with federal agencies. The secretary of wildlife, parks and tourism, if necessary, shall negotiate and contract with the United States corps of engineers, bureau of reclamation, or other federal agency under K.S.A. 32-824, 32-825, 32-826 and 32-845, and amendments thereto, regarding a selected site and seek the necessary legislative approval under K.S.A. 32-843, and amendments thereto.

History: L. 1998, ch. 92, § 3; L. 2012, ch. 47, § 39; July 1.



32-874d Same; requests for proposals; advertisement; negotiations with developers.

32-874d. Same; requests for proposals; advertisement; negotiations with developers. (a) When the incentive packages for each of the lake resorts is determined, the secretary of wildlife, parks and tourism and the secretary of commerce shall develop requests for proposals which include the incentive packages for each site. The proposals received from developers under subsection (h)(6) of K.S.A. 32-807, and amendments thereto, shall be sealed.

(b) The Kansas department of wildlife, parks and tourism and the department of commerce shall advertise for proposal plans with bids for development of sites selected under K.S.A. 32-867, 32-868, 32-871 and 32-872, and amendments thereto. Advertisements for proposals with bids shall be published in the Kansas register and once each week for two consecutive weeks in a newspaper having general circulation in the community at least 60 days before the time for receiving the proposals with bids. The advertisement shall also be posted on readily accessible bulletin boards in all offices of the two departments and on the information network of Kansas. The advertisement shall identify the area to be developed, the purpose of the development and shall state that such further information as is available may be obtained from either departments' office in Topeka.

The two secretaries shall consider all proposals with bids submitted, the financial and legal ability of the private sector developers making such proposals with bids to carry them out and may negotiate with any private sector developer for a proposal with bid. The secretaries may accept such proposal with bid as it deems to be in the public interest and in furtherance of the purposes of this act.

(c) Once proposals are received from developers wishing to contract for building the resort, the secretary of wildlife, parks and tourism utilizing powers and authority granted under K.S.A. 32-807, 32-862, 32-863 and 32-867 through 32-872, and amendments thereto, and the secretary of commerce under K.S.A. 74-5005, and amendments thereto, shall select, negotiate and contract for the construction of a lake resort which shall be operated as a private concession and developed with private funding to include, but not limited to, the issuance of revenue bonds under K.S.A. 32-857 through 32-864, and amendments thereto.

(d) The secretary of wildlife, parks and tourism and the secretary of commerce may engage a private consultant to assist in the development of a contract for the selected site. Consistent with the powers and authority granted to the secretary of wildlife, parks and tourism, the secretary may waive any relevant park fees, obtain revenue from the resort and resort facilities and include penalty provisions in the contract regarding nonperformance by the operator and developer of the resort.

(e) The secretary of wildlife, parks and tourism and the secretary of commerce shall not seek approval under K.S.A. 32-873, and amendments thereto, until the requirements of subsections (a) through (d) are satisfied.

History: L. 1998, ch. 92, § 4; L. 2003, ch. 154, § 11; L. 2012, ch. 47, § 40; July 1.



32-874e Same; joint report to legislature.

32-874e. Same; joint report to legislature. The secretary of wildlife, parks and tourism and the secretary of commerce shall present a joint report concerning negotiations, site selection, and status of the resort to the legislature, house committee on tourism, senate committee on transportation and tourism and to the governor during the 1999 legislative session.

History: L. 1998, ch. 92, § 9; L. 2003, ch. 154, § 12; L. 2012, ch. 47, § 41; July 1.



32-876 Hatchery bonds; definitions.

32-876. Hatchery bonds; definitions. As used in K.S.A. 32-876 through 32-885, unless the context otherwise requires:

(a) "Hatchery" means a fish hatchery constructed, maintained, operated, equipped and stocked pursuant to K.S.A. 32-876 through 32-885.

(b) "Revenue bonds" means bonds issued pursuant to K.S.A. 32-876 through 32-885 and payable as to both principal and interest out of the income derived from hatchery stamps and, in the discretion of the secretary, out of the proceeds of any grant-in-aid which may be received from any source.

(c) "Hatchery stamps" means stamps, punches or any other method of identification of the form and design selected and prescribed in accordance with the rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

History: L. 1982, ch. 173, § 1; L. 1989, ch. 118, § 39; July 1.



32-877 Same; hatchery stamps to pay bonds; disposition of excess revenues.

32-877. Same; hatchery stamps to pay bonds; disposition of excess revenues. (a) For the purposes of paying the principal of and interest on revenue bonds issued and sold pursuant to K.S.A. 32-876 through 32-885, and amendments thereto, the secretary shall issue and sell hatchery stamps which shall be affixed to all fishing licenses issued by the secretary. The fee for each stamp issued shall be fixed by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(b) If hatchery stamps have been issued by the secretary, no person required to purchase a fishing license shall fish within this state without first procuring a hatchery stamp and having it in possession while fishing.

(c) All moneys collected from the issuance and sale of hatchery stamps in excess of the amount required to pay the principal of and interest and premium, if any, on the revenue bonds shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the wildlife fee fund.

History: L. 1982, ch. 174, § 1; L. 1989, ch. 118, § 40; L. 1994, ch. 61, § 1; L. 2001, ch. 5, § 99; July 1.



32-878 Same; bonds authorized; pledge of revenues; covenants and agreements.

32-878. Same; bonds authorized; pledge of revenues; covenants and agreements. (a) The secretary is hereby authorized to issue and sell revenue bonds of the department for the purpose of paying all or part of the cost of acquiring a site, constructing, reconstructing, improving, expanding, equipping and stocking a fish hatchery. The revenue bonds may be issued from time to time and sold in amounts which the secretary deems necessary for such purposes.

(b) Prior to the issuance of the revenue bonds, the secretary shall:

(1) Pledge the gross revenues derived from the sale of hatchery stamps to the payment of the principal of and interest on the revenue bonds;

(2) pledge to create and maintain (A) revenue bond funds adequate to promptly pay both the principal of and interest on the revenue bonds when they become due and (B) a reasonable reserve fund;

(3) determine an interest rate to be paid on the principal of the revenue bonds not in excess of the maximum rate of interest prescribed by K.S.A. 10-1009, and amendments thereto;

(4) determine that the revenue bonds will be term or serial bonds maturing not later than 40 years from their date;

(5) fix the purchase price of hatchery stamps in an amount necessary to sell the revenue bonds and assure the prompt payment of the principal of and interest on the revenue bonds as they become due, and sell the revenue bonds in the manner provided by K.S.A. 10-106, and amendments thereto, at not less than 90% of the par value thereof;

(6) register the revenue bonds with the state treasurer.

(c) Prior to the issuance of the revenue bonds, the secretary may:

(1) Pledge the proceeds of any grant-in-aid, gift, donation, bequest, or other such fund, or the income from any of such sources obtained by the department directly or in trust, to the payment of the principal of and interest on the revenue bonds;

(2) covenant or contract in the resolution authorizing the issuance of revenue bonds, any and all matters consistent with the authority granted herein necessary and convenient in the determination of the secretary to sell the revenue bonds and obtain the most favorable interest rate thereon, including but not limited to, maturities, priority of liens, number of issuances, special funds for security, redemption privileges, security agreements, trust indentures, paying agencies, registration provisions and conversion privileges.

History: L. 1982, ch. 173, § 3; L. 1989, ch. 118, § 41; July 1.



32-879 Same; bonds not state indebtedness; contracts binding.

32-879. Same; bonds not state indebtedness; contracts binding. (a) Revenue bonds issued under K.S.A. 32-876 through 32-885, including refunding revenue bonds, shall be special obligations of the department in accordance with their terms and shall not constitute an indebtedness of the state of Kansas, the department or the secretary, nor shall they constitute indebtedness within the meaning of any constitutional or statutory provision limiting the incurring of indebtedness.

(b) All contracts, agreements and covenants contained in the resolution authorizing the issuance of revenue bonds shall be binding in all respects upon the department, its officials, agents, employees and successors. Such agreements, contracts and covenants shall be enforceable by appropriate legal action brought pursuant to the terms of the resolution authorizing the issuance of revenue bonds.

History: L. 1982, ch. 173, § 4; L. 1989, ch. 118, § 42; July 1.



32-880 Same; refunding revenue bonds authorized.

32-880. Same; refunding revenue bonds authorized. The secretary may issue revenue bonds for the purpose of refunding revenue bonds issued under K.S.A. 32-876 through 32-885, pursuant to the terms and authority of K.S.A. 10-116a, and amendments thereto.

History: L. 1982, ch. 173, § 5; L. 1989, ch. 118, § 43; July 1.



32-881 Same; disposition of bond proceeds.

32-881. Same; disposition of bond proceeds. The proceeds derived from the sale of all revenue bonds issued under K.S.A. 32-876 through 32-885, and amendments thereto, shall be deposited to the credit of the department in a bank, banks or depositories designated by the secretary and kept in a separate fund and used solely for the purpose for which the revenue bonds are authorized. The secretary is authorized to make all contracts and execute all instruments which the secretary deems necessary or advisable for the purpose of acquiring a site, constructing, reconstructing, improving, expanding, equipping and stocking a fish hatchery, and to provide for the manner of disbursement of the funds for such purposes. Except as provided by subsection (c) of K.S.A. 32-877, and amendments thereto, nothing contained in K.S.A. 32-876 through 32-885, and amendments thereto, shall be construed as placing in the state treasury any moneys collected under such sections or requiring such action, and the legislature hereby declares that funds deposited under this section shall not be subject to the provisions of section 24 of article 2 of the Kansas constitution.

History: L. 1982, ch. 173, § 6; L. 1989, ch. 118, § 44; L. 1994, ch. 61, § 2; July 1.



32-882 State; tax exemption.

32-882. State; tax exemption. The revenue bonds issued under K.S.A. 32-876 through 32-885 and any refunding revenue bonds authorized to be issued under such sections, and the income derived therefrom, are and shall be exempt from all state, county and municipal taxation in the state of Kansas.

History: L. 1982, ch. 173, § 7; L. 1989, ch. 118, § 45; L. 2010, ch. 44, § 17; July 1.



32-883 Same; investment.

32-883. Same; investment. Revenue bonds authorized under K.S.A. 32-876 through 32-885 shall be proper and legal investment securities for any investment funds of the state of Kansas or any department, agency or institution thereof, or any county, municipal or other public corporation or political subdivision created pursuant to the laws of the state of Kansas. Banks, trust companies and insurance companies organized under the laws of the state of Kansas and the Kansas public employees retirement system may legally and properly purchase revenue bonds issued under K.S.A. 32-876 through 32-885, and they are hereby deemed and approved as collateral security for the deposit of any and all funds and for the investment of all trust funds under the jurisdiction of the laws of the state of Kansas.

History: L. 1982, ch. 173, § 8; L. 1989, ch. 118, § 46; July 1.



32-884 Same; authority and powers conferred by act.

32-884. Same; authority and powers conferred by act. K.S.A. 32-876 through 32-885 constitute full and complete authority for the purposes set out in such sections, and no procedure or proceedings other than those required by such sections shall be necessary for the performance of the provisions thereof. The powers conferred by K.S.A. 32-876 through 32-885 shall be in addition and supplemental to and not in substitution for, and the limitations imposed by such sections shall not affect, the powers conferred on the secretary by any other law.

History: L. 1982, ch. 173, § 9; L. 1989, ch. 118, § 47; July 1.



32-885 Same; notice of intent to issue; actions to contest validity limited.

32-885. Same; notice of intent to issue; actions to contest validity limited. Prior to the issuance of any revenue bonds under authority of K.S.A. 32-876 through 32-885 and after the adoption of a resolution authorizing any revenue bonds under such sections, the secretary shall cause to be published once in the Kansas register a notice to all persons interested that the secretary has determined to issue revenue bonds under authority of K.S.A. 32-876 through 32-885. The notice shall state the amount or maximum amount of revenue bonds to be issued pursuant to such resolution, together with a brief statement of the purposes for which the proceeds are to be used, and further, that unless an action to contest the legality of the proposed revenue bonds is filed in a court of law within 30 days from the date of such publication, the right to contest the legality of any revenue bonds issued in compliance with the proceedings taken by the secretary prior to the date of such publication and the right to contest the validity of the provisions of such proceedings shall cease to exist and no court shall thereafter have authority to inquire into such matters. After the expiration of the 30 days, no one shall have any right to commence an action contesting the validity of such revenue bonds or the provisions of such proceedings and all revenue bonds shall be conclusively presumed to be legal, and no court shall thereafter have authority to inquire into such matters.

History: L. 1982, ch. 173, § 10; L. 1989, ch. 118, § 48; July 1.



32-886 Family oriented lodging sites in state parks.

32-886. Family oriented lodging sites in state parks. (a) Contingent upon a favorable response from federal agencies regarding development of shared resources, the secretary of wildlife, parks and tourism shall identify and select sites suitable for the development of commercial, family oriented lodging areas at the following state parks: Clinton, Hillsdale, Kanopolis, El Dorado, Cheney, Wilson, Milford, Tuttle Creek, Pomona and such other state parks as the secretary deems appropriate.

(b) Such identification and selection of the sites shall take into consideration the mission of the facility, the environmental considerations and the availability of needed utilities.

(c) Family oriented lodging shall not include the development of lake resorts.

History: L. 1997, ch. 99, § 1; L. 2012, ch. 47, § 42; July 1.



32-887 Same; leases for improvement and development.

32-887. Same; leases for improvement and development. The secretary of wildlife, parks and tourism is then authorized to negotiate for a long-term lease with a private sector developer for improvement and development of any selected state park site. All such leases shall be on such terms as the secretary prescribes and adhere to the purposes and considerations of K.S.A. 32-886, and amendments thereto.

History: L. 1997, ch. 99, § 2; L. 2012, ch. 47, § 43; July 1.



32-888 Same; proposals for bids; advertisement thereof; negotiations.

32-888. Same; proposals for bids; advertisement thereof; negotiations. The Kansas department of wildlife, parks and tourism shall advertise for proposal plans with bids for development of sites selected under K.S.A. 32-886, and amendments thereto. Advertisements for proposals with bids shall be published once each week for two consecutive weeks in a newspaper having general circulation in the community at least 60 days before the time for receiving the proposals with bids. The advertisement shall also be posted on readily accessible bulletin boards in all offices of the department. The advertisement shall identify the area to be developed, the purpose of the development and shall state that such further information as is available may be obtained from the department's office in Topeka.

The secretary shall consider all proposals with bids submitted, the financial and legal ability of the private sector developers making such proposals with bids to carry them out and may negotiate with any private sector developer for a proposal with bid. The secretary may accept such proposal with bid as it deems to be in the public interest and in furtherance of the purposes of this act.

History: L. 1997, ch. 99, § 3; L. 2012, ch. 47, § 44; July 1.



32-889 Same; property tax exemption; payments in lieu of taxes; disposition.

32-889. Same; property tax exemption; payments in lieu of taxes; disposition. All improvements of the selected state park site shall be exempt from ad valorem property tax but the owner or owners of the improvements shall be required to make a contract or contracts for payment of service charges in lieu of the ad valorem property tax in an amount equal to the value of the improvements as assessed by the county appraiser under the then existing tax process times 100 mills. All in lieu of moneys received will be divided equally between the county of location and the parks fee fund, established under K.S.A. 32-991, and amendments thereto.

History: L. 1997, ch. 99, § 4; July 1.






Article 9 LICENSES, PERMITS, STAMPS AND OTHER ISSUES

32-901 Park and recreation motor vehicle permits; fees; posting of information.

32-901. Park and recreation motor vehicle permits; fees; posting of information. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid park and recreation motor vehicle permit is required to use a motor vehicle in any state park, or any portion thereof, or in any other area designated by the secretary pursuant to subsection (f), which is posted in accordance with subsection (g).

(b) (1) The secretary shall issue annual and daily park and recreation motor vehicle permits, in addition to permits as provided in K.S.A. 8-134, and amendments thereto.

(2) The annual permit shall be issued for each calendar year as provided in K.S.A. 32-983, 32-984 and 32-985, and amendments thereto, and shall not be transferable. The fee for an annual permit shall be fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto. A duplicate permit may be issued upon proof of loss of the original permit for the remainder of the calendar year for a fee fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto. If the motor vehicle for which an annual permit has been issued is sold or traded during the calendar year for which the permit was issued and the original permit is surrendered to the department, a new permit effective for the remainder of the calendar year may be issued to the person who sold or traded the motor vehicle for a fee fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto. Before any duplicate or new permit is issued, the purchaser thereof must show by evidence that the purchaser was issued the original permit and that the purchaser is the holder of a valid certificate of title to the motor vehicle for which the duplicate or new permit is issued.

(3) A daily permit shall be issued for a day, shall be issued for a specific vehicle and shall not be transferable. The fee for such a daily permit shall be fixed by the secretary by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto.

(c) Except as provided in K.S.A. 8-134, and amendments thereto, the following fees shall be applicable until changed by rules and regulations of the secretary:

(1) Annual motor vehicle permit: $22.50;

(2) daily motor vehicle permit: $3.50; and

(3) the fee for a daily permit or annual permit for a motor vehicle registered in Kansas by a resident who is 65 or more years of age or who is a person with a disability and displays a special license plate or placard issued pursuant to K.S.A. 8-1,125, and amendments thereto, shall be an amount equal to 1/2 the fee fixed by the secretary for daily or annual park and recreation motor vehicle permits. A nonresident shall pay the full fee.

(d) The provisions of subsection (a) do not apply to:

(1) A motor vehicle used in the operation or maintenance of state parks or other areas under the secretary's control, emergency motor vehicles, state-owned motor vehicles, law enforcement motor vehicles or private or government motor vehicles being operated on official business for a governmental agency;

(2) a motor vehicle of a nonresident who secures a special fee, license or permit required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, relating to the use of the park or other area;

(3) a motor vehicle for which a special permit or pass has been issued pursuant to subsection (d);

(4) a motor vehicle in a state park or other area to which subsection (d) applies on dates designated pursuant to subsection (e); or

(5) a motor vehicle in an area or at a time not designated pursuant to subsection (f) as an area or time which requires a permit.

(e) The secretary may issue a special permit or pass for a motor vehicle used for the purpose of sightseeing, attending a church service, attending an approved special event by members of the news media or emergency reasons, as provided by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(f) The secretary may designate by resolution two days each calendar year during which persons may use motor vehicles in state parks and other areas under the secretary's control without having a valid park and recreation motor vehicle permit.

(g) The secretary shall designate the state parks and other areas under the secretary's control, or portions thereof, and the time periods in which motor vehicle permits shall be required hereunder.

The secretary shall cause signs to be posted and maintained at the entrances to all such designated state parks or other areas, or portions thereof, which signs shall display a legend that a motor vehicle entering and using the state park or area, or portion thereof, is required to display on the motor vehicle a permit of the type described in this section.

(h) All fees, licenses and other charges, and rules and regulations relating to the use of and conduct of persons in a state park or other area under the secretary's control, or any facility therein, shall be posted in a convenient and conspicuous place in each such park, area or facility. Except as otherwise provided in this section, each and every person using any such park, area or facility shall be charged the same fees, licenses and every other charge.

History: L. 1965, ch. 444, § 2; L. 1966, ch. 39, § 1 (Budget Session); L. 1972, ch. 296, § 1; L. 1973, ch. 319, § 1; L. 1976, ch. 341, § 1; L. 1977, ch. 270, § 2; L. 1980, ch. 237, § 1; L. 1981, ch. 305, § 3; L. 1982, ch. 316, § 1; L. 1984, ch. 287, § 1; L. 1986, ch. 291, § 1; L. 1987, ch. 138, § 2; L. 1989, ch. 118, § 54; L. 1991, ch. 35, § 12; L. 1993, ch. 185, § 3; L. 2000, ch. 165, § 1; L. 2012, ch. 164, § 2; Jan. 1, 2013.



32-906 Fishing licenses.

32-906. Fishing licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid Kansas fishing license is required to fish or to take any bullfrog in this state.

(b) The provisions of subsection (a) do not apply to fishing by:

(1) A person, or a member of a person's immediate family domiciled with such person, on land owned by such person or on land leased or rented by such person for agricultural purposes;

(2) a person who is less than 16 years of age;

(3) a resident of this state who is 75 years of age or more;

(4) a person fishing in a private water fishing impoundment unless waived pursuant to K.S.A. 32-975, and amendments thereto;

(5) a resident of an adult care home, as defined by K.S.A. 39-923, and amendments thereto, licensed by the secretary of aging [secretary for aging and disability services];

(6) a person on dates designated pursuant to subsection (f);

(7) a person fishing under a valid institutional group fishing license issued pursuant to subsection (g); or

(8) a participant in a fishing clinic sponsored or cosponsored by the department, during the period of time that the fishing clinic is being conducted.

(c) The fee for a fishing license shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a fishing license is valid throughout the state.

(e) Unless otherwise provided by law or rules and regulations of the secretary, a fishing license is valid from the date of issuance and expires on December 31 following its issuance, except that the secretary may issue a:

(1) Permanent license pursuant to K.S.A. 32-929, and amendments thereto;

(2) lifetime license pursuant to K.S.A. 32-930, and amendments thereto;

(3) nonresident fishing license valid for a period of five days; and

(4) resident or nonresident fishing license valid for a period of 24 hours.

(f) The secretary may designate by resolution two days each calendar year during which persons may fish by legal means without having a valid fishing license.

(g) The secretary shall issue an annual institutional group fishing license to each facility operating under the jurisdiction of or licensed by the secretary for aging and disability services and to any veterans administration medical center in the state of Kansas upon application by such facility or center to the secretary of wildlife, parks and tourism for such license.

All applications for facilities under the jurisdiction of the secretary for aging and disability services shall be made with the approval of the secretary for aging and disability services and shall provide such information as the secretary of wildlife, parks and tourism requires. All applications for any veterans administration medical center shall be made with the approval of the director of such facility and shall provide such information as the secretary of wildlife, parks and tourism requires. Persons who have been admitted to and are currently residing at the facility or center, not to exceed 20 at any one time, may fish under an institutional group fishing license within the state while on a group trip, group outing or other group activity which is supervised by the facility or center. Persons fishing under an institutional group fishing license shall not be required to obtain a fishing license but shall be subject to all other laws and to all rules and regulations relating to fishing.

The staff personnel of the facility or center supervising the group trip, group outing or other group activity shall have in their possession the institutional license when engaged in supervising any activity requiring the license. Such staff personnel may assist group members in all aspects of their fishing activity.

(h) The secretary may issue a special nonprofit group fishing license to any community, civic or charitable organization which is organized as a not-for-profit corporation, for use by such community, civic or charitable organization for the sole purpose of conducting group fishing activities for handicapped or developmentally disabled individuals. All applications for a special nonprofit group fishing license shall be made to the secretary or the secretary's designee and shall provide such information as required by the secretary.

Handicapped or developmentally disabled individuals, not to exceed 20 at any one time, may fish under a special nonprofit group fishing license while on a group trip, outing or activity which is supervised by the community, civic or charitable organization. Individuals fishing under a special nonprofit group fishing license shall not be required to obtain a fishing license but shall be subject to all other laws and rules and regulations relating to fishing.

The staff personnel of the community, civic or charitable organization supervising the group trip, outing or activity shall have in their possession the special nonprofit group fishing license when engaged in supervising any activity requiring the special nonprofit group fishing license. Such staff personnel may assist group members in all aspects of their fishing activity.

(i) The provisions of paragraph (b)(3) shall expire on June 30, 2020.

History: L. 1985, ch. 129, § 1; L. 1988, ch. 131, § 1; L. 1989, ch. 118, § 55; L. 1995, ch. 164, § 2; L. 2000, ch. 165, § 2; L. 2001, ch. 17, § 1; L. 2003, ch. 149, § 1; L. 2012, ch. 47, § 45; L. 2012, ch. 154, § 4; L. 2014, ch. 115, § 46; July 1.



32-911 Furharvester licenses.

32-911. Furharvester licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid Kansas furharvester license is required to:

(1) Furharvest in this state; or

(2) sell, ship or offer for sale or shipment any furbearing animal or its raw fur, pelt, skin or carcass.

(b) The provisions of subsection (a)(1) do not apply to furharvesting by:

(1) A person, or a member of a person's immediate family domiciled with such person, on land owned by such person or on land leased or rented by such person for agricultural purposes;

(2) a resident of this state who is less than 14 years of age and is accompanied by a person holding a valid furharvester license;

(3) a nonresident participating in a field trial for dogs, recognized by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto; or

(4) a person authorized pursuant to subsection (g).

(c) The fee for a furharvester license shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) The provisions of subsection (a)(2) shall not apply to nonresidents selling to Kansas-licensed fur dealers furbearing animals or their raw furs, pelts, skins or carcasses legally taken in another state if such nonresident has been issued and is in possession of a valid license permitting the taking or selling of such animals, furs, pelts, skins or carcasses in the issuing state.

(e) Unless otherwise provided by law or rules and regulations of the secretary, a furharvester license is valid throughout the state.

(f) Unless otherwise provided by law or rules and regulations of the secretary, a furharvester license is valid from the date of issuance and expires on December 31 following its issuance, except that a permanent license may be issued by the secretary pursuant to K.S.A. 32-929, and amendments thereto, and a lifetime license may be issued by the secretary pursuant to K.S.A. 32-930, and amendments thereto.

(g) The secretary shall adopt rules and regulations in accordance with K.S.A. 32-805, and amendments thereto, which authorize individuals not holding a valid furharvester license to accompany a person holding such a license.

History: L. 1989, ch. 118, § 56; L. 1999, ch. 120, § 1; July 1.



32-912 Furharvester education; certificate of competency.

32-912. Furharvester education; certificate of competency. No person born on or after July 1, 1966, shall furharvest in this state on land other than such person's land unless the person has been issued a furharvester certificate of competency. If such person is required by law to obtain a furharvester license, the person shall attest to or exhibit proof of possession of a valid furharvester certificate of competency to the person issuing the license at the time of purchasing the license. If such person is not required by law to obtain a furharvester license, the person shall be in possession of such certificate while furharvesting.

History: L. 1982, ch. 175, § 1; L. 1987, ch. 142, § 1; L. 1989, ch. 118, § 57; L. 2001, ch. 13, § 1; July 1.



32-913 Same; instruction requirements; designation of persons to issue certificates.

32-913. Same; instruction requirements; designation of persons to issue certificates. The secretary shall prescribe a course of instruction of not less than a total of six hours concerning the ethical, humane, safe and selective furharvesting and handling of furbearing animals and coyotes. The secretary shall designate those persons who shall issue furharvester certificates of competency to each person who successfully completes such course of instruction, and such designation and certificate shall be valid until revoked by the secretary.

History: L. 1982, ch. 175, § 2; L. 1989, ch. 118, § 58; July 1.



32-914 Same; courses of instruction; certificates from other jurisdictions.

32-914. Same; courses of instruction; certificates from other jurisdictions. (a) The secretary shall institute and coordinate a statewide course of furharvester education and, in so doing, may cooperate with local subdivisions of government or with any reputable individual or organization. The secretary, using department personnel or other persons, may conduct such courses in furharvester education and issue furharvester certificates of competency on a temporary basis at times when and in areas where other competent agencies are unable or unwilling to meet the demand for instruction.

(b) Any similar certificate issued outside the state of Kansas by a governmental agency or a public or private association or club in compliance with an approved governmental program having as its objective the promotion of furharvester education shall be accepted as complying with the requirements of K.S.A. 32-912.

History: L. 1982, ch. 175, § 3; L. 1989, ch. 118, § 59; July 1.



32-918 Persons in arrearage under a child support order; prohibition against issuance of license, permit, stamp or tag.

32-918. Persons in arrearage under a child support order; prohibition against issuance of license, permit, stamp or tag. (a) Upon request of the secretary for children and families, the secretary of wildlife, parks and tourism shall not allow any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism to be purchased by any applicant except as provided in this section. The secretary for children and families may make such a request by providing the secretary of wildlife, parks and tourism, on a quarterly basis, a listing of names and other information sufficient to allow the secretary of wildlife, parks and tourism to match applicants against the list with reasonable accuracy. The secretary for children and families may include an individual on the listing if, at the time the listing is compiled, the individual owes arrearages under a support order in a title IV-D case or has failed, after appropriate notice, to comply with an outstanding warrant or subpoena directed to the individual in a title IV-D case. The secretary for children and families shall include an individual on the listing if, at the time the listing is compiled, the individual owes arrearages under a support order, as reported to the secretary for children and families by the court trustee or has failed, after appropriate notice, to comply with a subpoena directed to the individual by the court trustee and as reported to the secretary for children and families by the court trustee.

(b) If any applicant for a license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism is not allowed to complete a purchase pursuant to this section, the vendor of the license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism shall immediately deliver to the applicant a written notice, furnished by the state of Kansas, stating the basis for the action and how the applicant may dispute the action or request other relief. Such notice shall inform the applicant who owes arrearages in an IV-D case to contact the department for children and families and in a non-IV-D case to contact the court trustee.

(c) Immediately upon receiving a release executed by an authorized agent of the secretary for children and families or the court trustee, the secretary of wildlife, parks and tourism may allow the applicant to purchase any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism. The applicant shall have the burden of obtaining and delivering the release. The secretary for children and families or the court trustee may limit the duration of the release.

(d) Upon request, the secretary for children and families shall issue a release if, as appropriate:

(1) The arrearages are paid in full or a tribunal of competent jurisdiction has determined that no arrearages are owed;

(2) an income withholding order in the case has been served upon the applicant's current employer or payor;

(3) an agreement has been completed or an order has been entered setting minimum payments to defray the arrearages, together with receipt of the first minimum payment;

(4) the applicant has complied with the warrant or subpoena or the warrant or subpoena has been quashed or withdrawn; or

(5) the court trustee notifies the secretary for children and families that the applicant has paid the arrearages in full or has complied with the subpoena or the subpoena has been quashed or withdrawn.

(e) Individuals previously included in a quarterly listing may be omitted from any subsequent listing by the secretary for children and families. When a new listing takes effect, the secretary of wildlife, parks and tourism may allow any individual not included in the new listing to purchase any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism, whether or not the applicant had been included in a previous listing.

(f) Nothing in this section shall be construed to require or permit the secretary of wildlife, parks and tourism to determine any issue related to a child support order or related to the title IV-D case, including questions of mistaken identity or the adequacy of any notice provided pursuant to this section. In a title IV-D case, the secretary for children and families shall provide an opportunity for fair hearing pursuant to K.S.A. 75-3306, and amendments thereto, to any person who has been denied any license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism pursuant to this section, provided that the person complies with the requirements of the secretary for children and families for requesting such fair hearing. In a non-IV-D case, the applicant shall contact the court trustee.

(g) The term "title IV-D" has the meaning ascribed thereto in K.S.A. 32-930, and amendments thereto.

(h) The secretary for children and families and the secretary of wildlife, parks and tourism may enter into an agreement for administering the provisions of this section.

(i) The secretary for children and families and the secretary of wildlife, parks and tourism may each adopt rules and regulations necessary to carry out the provisions of this section.

(j) Upon receipt of such list, the secretary of wildlife, parks and tourism shall send by first class mail, a letter to any new individual on the listing who has a current license, permit, stamp, tag or other issue of the Kansas department of wildlife, parks and tourism informing such individual of the provisions of this section.

History: L. 2006, ch. 208, § 9; L. 2007, ch. 174, § 4; L. 2012, ch. 47, § 46; L. 2014, ch. 115, § 47; July 1.



32-919 Hunting licenses.

32-919. Hunting licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid Kansas hunting license is required to hunt in this state.

(b) The provisions of subsection (a) do not apply to hunting by:

(1) A person, or a member of a person's immediate family domiciled with such person, on land owned by such person or on land leased or rented by such person for agricultural purposes;

(2) a resident of this state who is less than 16 years of age;

(3) a resident of this state who is 75 years of age or more;

(4) a nonresident who is participating in a field trial for dogs, recognized by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, if such field trial is not conducted on a controlled shooting area;

(5) a person who holds a valid permit issued to such person pursuant to subsection (f) and who hunts only waterfowl; or

(6) a resident of this state hunting only prairie dogs, moles or gophers.

(c) The fee for a hunting license shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a hunting license is valid throughout the state, except that the secretary may issue a special controlled shooting area license which is valid only for licensed controlled shooting areas.

(e) Unless otherwise provided by law or rules and regulations of the secretary, a hunting license is valid from the date of issuance and expires on December 31 following its issuance, except that:

(1) The secretary may issue a permanent license pursuant to K.S.A. 32-929, and amendments thereto;

(2) the secretary may issue a lifetime license pursuant to K.S.A. 32-930, and amendments thereto.

(f) A 48-hour waterfowl permit may be issued which authorizes hunting of waterfowl in this state subject to all other provisions of law and rules and regulations of the secretary. The fee for such permit shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto. Such permit is valid throughout the state, is valid from the time designated on the permit and expires 48 hours after such time. Purchase of such permit shall not affect the requirement to purchase any federal migratory bird hunting and conservation stamp or state migratory waterfowl habitat stamp.

(g) The provisions of paragraph (b)(3) shall expire on June 30, 2020.

History: L. 1989, ch. 118, § 60; L. 2000, ch. 165, § 3; L. 2008, ch. 60, § 1; L. 2012, ch. 154, § 5; Jan. 1, 2013.



32-920 Hunter education requirements; adult supervision of youths required, when; apprentice hunting license.

32-920. Hunter education requirements; adult supervision of youths required, when; apprentice hunting license. (a) Except as provided by subsections (d) and (e), no person who is born on or after July 1, 1957, and is 16 or more years of age shall hunt in this state on land other than such person's own land unless the person has been issued a certificate of completion of an approved hunter education course. If such person is required by law to obtain a hunting license, the person shall attest to or exhibit proof of completion of such course to the person issuing the license at the time of purchasing the license. If such person is not required by law to obtain a hunting license, is less than 27 years of age but 16 or more years of age or is less than 16 but 12 or more years of age and hunting without adult supervision, the person shall be in possession of the person's certificate of completion of such course while hunting. A person may purchase for another person, under rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, a lifetime hunting or combination hunting and fishing license without the license recipient's first having been issued a certificate of completion of an approved hunter education course.

(b) A person less than 12 years of age shall not hunt unless under the direct supervision of an adult who is 18 or more years of age.

(c) A person who is 12 or more years of age but less than 16 years of age and who has not been issued a certificate of completion of an approved hunter education course shall not hunt unless under the direct supervision of an adult who is 18 or more years of age.

(d) A person who is 16 or more years of age may obtain two separate deferrals of completion of hunter education. Each such deferral is valid until the end of the license year in which a license is purchased. Such person may purchase an apprentice hunting license but shall not hunt unless under the direct supervision of a licensed adult who is 18 or more years of age.

(e) Completion of an approved hunter education course shall not be required to obtain a special controlled shooting area hunting license valid only for licensed controlled shooting areas.

History: L. 1972, ch. 158, § 1; L. 1981, ch. 175, § 10; L. 1983, ch. 133, § 1; L. 1985, ch. 136, § 1; L. 1987, ch. 142, § 2; L. 1987, ch. 145, § 1; L. 1987, ch. 141, § 2; L. 1989, ch. 118, § 61; L. 2000, ch. 72, § 1; L. 2000, ch. 159, § 4; L. 2002, ch. 96, § 1; L. 2004, ch. 99, § 2; L. 2005, ch. 124, § 2; L. 2007, ch. 143, § 4; L. 2014, ch. 135, § 4; July 1.



32-921 Same; instruction requirements; designation of persons to issue certificates.

32-921. Same; instruction requirements; designation of persons to issue certificates. (a) The secretary shall prescribe a course of instruction in hunter education. Except as provided in subsection (c), such course of instruction shall be not less than a total of 10 hours and shall be for persons 11 or more years of age.

(b) The secretary shall designate those persons who shall issue a certificate of completion of an approved hunter education course to each person who successfully completes such course of instruction, and such designation and certificate shall be valid until revoked by the secretary.

(c) The secretary may prescribe a special course of instruction of less than a total of 10 hours for persons residing in other jurisdictions and entering this state to hunt. The secretary shall issue a certificate of completion of an approved special hunter education course to each person who successfully completes such special course of instruction. Such certificate shall be valid only within the state through January 31 of the calendar year following completion of the course. Persons taking such special course of instruction shall submit to the department a sum of $25 upon registering for the course, of which the department shall remit $20 to the instructor.

History: L. 1972, ch. 158, § 2; L. 1985, ch. 136, § 3; L. 1989, ch. 118, § 62; L. 2004, ch. 99, § 3; Jan. 1, 2005.



32-922 Same; courses of instruction; certificates from other jurisdictions.

32-922. Same; courses of instruction; certificates from other jurisdictions. (a) The secretary shall institute and coordinate a statewide course of instruction in hunter education and, in so doing, may cooperate with local subdivisions of government, with reputable individuals, or with any reputable organization having hunter education as one of its objectives.

(b) The secretary, using department personnel or other persons, may conduct such courses in hunter education and issue certificates of completion of an approved hunter education course on a temporary basis at times when and in areas where other competent agencies are unable or unwilling to meet the demand for instruction.

(c) Any similar certificate issued outside the state of Kansas by a governmental agency, or by a public or private association or club, in compliance with an approved governmental program having hunter education as one of its objectives shall be accepted as complying with the requirements of K.S.A. 32-920.

History: L. 1972, ch. 158, § 3; L. 1989, ch. 118, § 63; July 1.



32-923 Same; issuance of certificate; fee.

32-923. Same; issuance of certificate; fee. The secretary shall issue a certificate of completion of an approved hunter education course to any resident of this state upon submission of evidence of successful completion of a hunter education course approved by the secretary prior to July 1, 1973, and such other information as requested by the secretary and upon payment of such fee as may be prescribed pursuant to K.S.A. 32-988.

History: L. 1982, ch. 172, § 1; L. 1983, ch. 133, § 2; L. 1985, ch. 136, § 2; L. 1989, ch. 118, § 64; July 1.



32-924 Same; liability insurance for persons conducting course.

32-924. Same; liability insurance for persons conducting course. The committee on surety bonds and insurance, within the limitations of appropriations made therefor, shall purchase such liability insurance as it deems necessary for the protection of persons engaged in conducting an approved hunter education course against any liability for injuries or damages arising from the conducting of such course of instruction by such persons.

History: L. 1979, ch. 276, § 1; L. 1989, ch. 118, § 65; July 1.



32-929 Permanent licenses, American Indians.

32-929. Permanent licenses, American Indians. (a) Subject to the provisions of K.S.A. 32-912 and 32-920, and amendments thereto, the secretary or the secretary's designee shall issue, free of charge, a permanent license to hunt, fish and furharvest to any person residing in the state who submits to the secretary satisfactory proof that the person: (1) Is at least 1/16 Indian by blood; and (2) maintains enrollment on a tribal membership roll maintained by a federally recognized tribe. Any such person hunting, fishing or furharvesting in this state shall be subject to the provisions of all rules and regulations relating to hunting, fishing or furharvesting.

(b) For the purposes of this section, a federally recognized tribe means an American Indian group that has petitioned for and obtained recognition by the United States department of the interior under the standards set out in 25 C.F.R. Part 83, as amended.

History: L. 1971, ch. 142, § 1; L. 1973, ch. 179, § 1; L. 1978, ch. 152, § 16; L. 1989, ch. 118, § 66; L. 1995, ch. 164, § 3; Apr. 27.



32-930 Lifetime hunting, fishing and furharvesting licenses; persons in arrearage of child support, prohibition against issuance of such licenses.

32-930. Lifetime hunting, fishing and furharvesting licenses; persons in arrearage of child support, prohibition against issuance of such licenses. (a) Except as provided in subsection (c), the secretary or the secretary's designee is authorized to issue to any Kansas resident a lifetime fishing, hunting or furharvester or combination hunting and fishing license upon proper application made therefor to the secretary or the secretary's designee and payment of a license fee as follows: (1) A total payment made at the time of purchase in the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto; or (2) payment may be made over a two-year period in eight quarter-annual installments in the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto. If payment is in installments, the license shall not be issued until the final installment has been paid. A person making installment payments shall not be required to obtain the appropriate annual license, and each installment payment shall be deemed to be such an annual license for a period of one year following the date of the last installment payment made. If an installment payment is not received within 30 days after it is due and owing, the secretary may consider the payments in default and may retain any payments previously received. Any lifetime license issued to a Kansas resident shall not be made invalid by reason of the holder thereof subsequently residing outside the state of Kansas. Any nonresident holder of a Kansas lifetime hunting or combination hunting and fishing license shall be eligible under the same conditions as a Kansas resident for a big game or wild turkey permit upon proper application to the secretary. Any nonresident holder of a lifetime fishing license issued before July 1, 1989, shall be eligible under the same conditions as a Kansas resident for a big game or wild turkey permit upon proper application to the secretary.

(b) For the purposes of subsection (a), the term "resident" shall have the meaning defined in K.S.A. 32-701, and amendments thereto, except that a person shall have maintained that person's place of permanent abode in this state for a period of not less than one year immediately preceding the person's application for a lifetime fishing, hunting or furharvester or combination hunting and fishing license.

(c) (1) Upon request of the secretary for children and families, the secretary of wildlife, parks and tourism shall not issue a lifetime fishing, hunting or furharvester or combination hunting and fishing license to an applicant except as provided in this subsection. The secretary for children and families may make such a request if, at the time of the request, the applicant:

(A) Owed arrearages under a support order in a title IV-D case being administered by the secretary for children and families;

(B) had outstanding a warrant or subpoena, directed to the applicant, in a title IV-D case being administered by the secretary for children and families;

(C) owes arrearages under a support order, as reported to the secretary for children and families by the court trustee; or

(D) has failed, after appropriate notice, to comply with a subpoena directed to the individual by the court trustee as reported to the secretary for children and families by the court trustee.

(2) Upon receiving a release from an authorized agent of the secretary for children and families or the court trustee, the secretary of wildlife, parks and tourism may issue the lifetime fishing, hunting or furharvester or combination hunting and fishing license. The applicant shall have the burden of obtaining and delivering the release.

(3) The secretary for children and families shall issue a release upon request if, as appropriate:

(A) The arrearages are paid in full or a tribunal of competent jurisdiction has determined that no arrearages are owed;

(B) an income withholding order has been served upon the applicant's current employer or payor;

(C) an agreement has been completed or an order has been entered setting minimum payments to defray the arrearages, together with receipt of the first minimum payment;

(D) the applicant has complied with the warrant or subpoena or the warrant or subpoena has been quashed or withdrawn; or

(E) the court trustee notifies the secretary for children and families that the applicant has paid the arrearages in full or has complied with the subpoena or the subpoena has been quashed or withdrawn.

(d) (1) Upon request of the secretary for children and families, the secretary of wildlife, parks and tourism shall suspend a lifetime fishing, hunting or furharvester or combination hunting and fishing license to a licensee as provided in this subsection. The secretary for children and families may make such a request if, at the time of the request, the applicant owed arrearages under a support order or had outstanding a warrant or subpoena as stated in subsection (c)(1).

(2) Upon receiving a release from an authorized agent of the secretary for children and families or the court trustee, the secretary of wildlife, parks and tourism may reinstate the lifetime fishing, hunting or furharvester or combination hunting and fishing license. The licensee shall have the burden of obtaining and delivering the release.

(3) The secretary for children and families shall issue a release upon request if the requirements of subsection (c)(3) are met.

(e) Nothing in subsection (c) or (d) shall be construed to require or permit the secretary of wildlife, parks and tourism to determine any issue related to a child support order or related to the title IV-D case including to resolve questions of mistaken identity or determine the adequacy of any notice relating to subsection (c) or (d) that the secretary of wildlife, parks and tourism provides to the applicant.

(f) "Title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as in effect on December 31, 2001, relating to child support enforcement services.

(g) The secretary, in accordance with K.S.A. 32-805, and amendments thereto, may adopt rules and regulations necessary to carry out the provisions of this section.

History: L. 1982, ch. 171, § 1; L. 1987, ch. 140, § 1; L. 1987, ch. 295, § 3; L. 1987, ch. 141, § 1; L. 1989, ch. 48, § 84; L. 1989, ch. 118, § 67; L. 1997, ch. 182, § 61; L. 1999, ch. 120, § 2; L. 2002, ch. 5, § 1; L. 2004, ch. 99, § 4; L. 2007, ch. 174, § 5; L. 2012, ch. 47, § 47; L. 2014, ch. 115, § 48; July 1.



32-931 Handicapped hunting and fishing permit.

32-931. Handicapped hunting and fishing permit. (a) Whenever a disabled person is unable by reason of physical infirmity to hunt and fish in the normal manner, the secretary may issue a handicapped hunting and fishing permit upon receipt of the fee prescribed pursuant to K.S.A. 32-988, permitting such person to hunt and fish from land or water vehicles, but such permit shall not authorize any person to shoot from any highway, as defined in K.S.A. 8-1424, and amendments thereto.

(b) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations necessary to implement this section.

History: L. 1974, ch. 173, § 3; L. 1978, ch. 152, § 6; L. 1989, ch. 118, § 68; July 1.



32-932 Physical disability, crossbow permits.

32-932. Physical disability, crossbow permits. (a) Any person having a permanent disability to the extent that such person cannot physically use a conventional long bow or compound bow, as certified by a person licensed to practice the healing arts in any state, shall be authorized to hunt and take deer, antelope, elk or wild turkey with a crossbow.

(b) The secretary of wildlife, parks and tourism shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations requiring permits to hunt deer, antelope, elk or wild turkey pursuant to subsection (a) and providing for the approval of applicants for such permits and the issuance thereof. In addition, the secretary may adopt rules and regulations limiting the times and areas for hunting and taking deer, antelope, elk and wild turkey and limiting the number of deer, antelope, elk and wild turkey which may be taken pursuant to subsection (a).

(c) Falsely obtaining or using a permit authorized by this section is a class C misdemeanor.

History: L. 1989, ch. 117, § 1; L. 1997, ch. 127, § 1; L. 2002, ch. 96, § 2; L. 2012, ch. 47, § 48; July 1.



32-933 Physical or visual disability, assistance permit.

32-933. Physical or visual disability, assistance permit. (a) Any person having a permanent physical or visual disability such that the person cannot safely hunt or fish in accordance with law and rules and regulations of the department, as certified by a person licensed to practice the healing arts in any state or a person licensed to practice optometry in any state, shall be eligible to obtain a disability assistance permit. The permit shall allow the permitholder to designate another person to take, on behalf of and while accompanied by the permitholder, the permitholder's legal limit of game or fish. The person designated by the permitholder shall not be required to hold any licenses, permits, stamps or any other issues of the department otherwise required for the activity being engaged in but shall remain subject to all other laws and rules and regulations of the department for the activity being engaged in. The permitholder shall accompany into the field and be in close proximity to the person designated by the permitholder. The person designated by the permitholder shall not be a person whose fishing, hunting or furharvesting license is currently suspended, restricted or revoked. On the determination of the secretary, the disability assistance permit may designate the hunting or fishing activity for which assistance to the permitholder may be provided.

(b) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations providing for the approval of applicants for permits pursuant to subsection (a) and for the issuance of such permits.

(c) Falsely obtaining or using a permit authorized by this section is a class C misdemeanor.

History: L. 1997, ch. 127, § 2; L. 2002, ch. 96, § 3; L. 2004, ch. 75, § 1; July 1.



32-937 Big game permits; deer crossbow hunting pilot project.

32-937. Big game permits; deer crossbow hunting pilot project. (a) When used in this section:

(1) "Landowner" means a resident owner of farm or ranch land of 80 acres or more located in the state of Kansas.

(2) "Tenant" means an individual who is actively engaged in the agricultural operation of 80 acres or more of Kansas farm or ranch land for the purpose of producing agricultural commodities or livestock and who: (A) Has a substantial financial investment in the production of agricultural commodities or livestock on such farm or ranch land and the potential to realize substantial financial benefit from such production; or (B) is a bona fide manager having an overall responsibility to direct, supervise and conduct such agricultural operation and has the potential to realize substantial benefit from such production in the form of salary, shares of such production or some other economic incentive based upon such production. Evidence of tenancy, if requested, shall be provided to the department and may include, but is not limited to, natural resource conservation services records, farm service agency records, or written agricultural contract or lease documentation.

(3) "Regular season" means a statewide big game hunting season authorized annually which may include one or more seasons restricted to specific types of equipment.

(4) "Special season" means a big game hunting season in addition to a regular season authorized on an irregular basis or at different times of the year other than the regular season.

(5) "General permit" means a big game hunting permit available to Kansas residents not applying for big game permits as a landowner or tenant.

(6) "Nonresident landowner" means a nonresident of the state of Kansas who owns farm or ranch land of 80 acres or more which is located in the state of Kansas.

(7) "Nonresident permit" means a big game hunting permit available to individuals who are not Kansas residents.

(b) Except as otherwise provided by law or rules and regulations of the secretary and in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, valid big game permits are required to take any big game in this state.

(c) The fee for big game permits and game tags shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) Big game permits are valid throughout the state or such portion thereof as provided by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(e) Unless otherwise provided by law or rules and regulations of the secretary, big game permits are valid from the date of issuance and shall expire at the end of the season for which issued.

(f) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for each regular or special big game hunting season and for each management unit regarding big game permits. The secretary is hereby authorized to issue big game permits pertaining to the taking of big game. Separate big game permits may be issued for each species of big game. No big game permits shall be issued until the secretary has established, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, a regular or special big game hunting season.

(g) The secretary may authorize, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, regular landowner or tenant hunt-on-your-own-land big game permits. Members of the landowner's or tenant's immediate family who are domiciled with the landowner or tenant may apply for resident big game permits as landowners or tenants, but the total number of landowner or tenant regular hunt-on-your-own-land permits issued to a landowner or tenant and a landowner's or tenant's immediate family members for each big game species shall not exceed one permit for each 80 acres owned by such landowner or operated by such tenant. Evidence of ownership or tenancy, if requested, shall be provided to the department. Such permits and applications may contain provisions and restrictions as prescribed by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(h) Special hunt-on-your-own-land deer permits may be issued to a landowner's or tenant's siblings and lineal ascendants or descendants, and their spouses, whether or not a Kansas resident, by paying the required fee for a general deer permit. The total number of regular and special hunt-on-your-own-land deer permits issued to a landowner's or tenant's siblings and lineal ascendants or descendants, and their spouses, shall not exceed one deer permit for each 80 acres owned by such landowner or operated by such tenant. Evidence of ownership or tenancy, and sibling or lineal ascending or descending relations, if requested, shall be provided to the department.

(i) Fifty percent of the big game permits authorized for a regular season in any management unit shall be issued to landowners or tenants, provided that a limited number of big game permits have been authorized and landowner or tenant hunt-on-your-own-land big game permits for that unit have not been authorized. A landowner or tenant is not eligible to apply for a big game permit as a landowner or as a tenant in a management unit other than the unit or units which includes such landowner's or tenant's land. Any big game permits not issued to landowners or tenants within the time period prescribed by rules and regulations may be issued without regard to the 50% limitation.

(j) The secretary may issue, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, resident deer hunting permits available on a limited basis and valid for a designated species and sex in designated units, and antlerless-only deer permits in designated units as necessary for management purposes, and, any of the following options:

(1) Either sex white-tailed deer permits valid statewide during any season with the equipment legal for that season;

(2) either species, either sex archery permits valid statewide;

(3) either species, either sex muzzle loader permits valid in designated units; or

(4) either species, either sex firearm permits valid in designated units.

(k) The secretary may issue permits for deer to nonresident landowners, but any such permit shall be restricted to hunting only on lands owned by the nonresident landowner.

(l) The secretary may issue deer hunting permits to nonresidents, subject to the following limitations:

(1) The total number of nonresident deer permits that may be issued for a deer season in a management unit and which may be used to take antlered deer shall be established with the goal of meeting demand for those permits, using a formula developed by the department that will consider adjustment factors, including deer population trends, deer-related vehicle accidents, age structure in the harvest, deer damage, landowner desire for nonresident deer permits, general public desires and health of habitat. The 2008 permit numbers shall be based on the adjustment factors and an average of nonresident demand for permits in each management unit from the previous six years, establishing at least a 10% increase but not more than 50% increase in permit numbers in each management unit, except in unit 16, where permit numbers shall not increase more than 100%. In subsequent years, the formula shall be used to determine permit allocations based on demand and the adjustment factors.

(2) Nonresident deer permits may be restricted to a particular deer species.

(3) Nonresident deer permits shall be restricted to two adjacent deer management units.

(4) Nonresident deer hunters shall select one season at the time of application.

(5) For an additional fee, nonresident deer hunters applying for a whitetail either sex archery or muzzle loader permit in a designated mule deer unit may also apply for one of the limited number of mule deer stamps. If they are successful in both drawings, they would be issued a permit that will allow them to take either a whitetail deer or a mule deer in that unit.

(m) A big game permit shall state the species, number and sex of the big game which may be killed by the permittee. The secretary may require any big game permittee to provide survey information at the conclusion of the open season.

(n) (1) Prior to April 30, 2013, the secretary shall develop and implement a combination antlered and antlerless deer permit and adopt rules and regulations for the administration thereof.

(2) Prior to April 30, 2013, the secretary shall develop and implement a pre-rut antlerless deer rifle season by deer management unit. The provisions of this paragraph shall expire on July 1, 2015.

(3) The secretary shall develop and implement a deer crossbow hunting pilot project. Such pilot project shall be implemented in no more than four deer management units. The secretary of wildlife, parks and tourism shall study the effects of such pilot project on the deer population and the number of crossbow users in such deer management units and report to the house committee on agriculture and natural resources and the senate committee on natural resources prior to January 31, 2014. The provisions of this paragraph shall expire on January 31, 2014.

(o) The permittee shall permanently affix the carcass tag to the carcass of any big game animal immediately after killing and thereafter take such killed game to a check station as may be required in the rules and regulations, where a check station tag shall be affixed to the big game carcass if the kill is legal. The tags shall remain affixed to the carcass until the carcass is processed for storage or consumption. The permittee shall retain the carcass tag until the carcass is consumed, given to another or otherwise disposed of.

(p) The provisions of this section do not apply to big game animals sold in surplus property disposal sales of department exhibit herds or big game animals legally taken outside this state.

History: L. 1963, ch. 245, § 4; L. 1965, ch. 270, § 1; L. 1969, ch. 214, § 2; L. 1973, ch. 178, § 4; L. 1975, ch. 227, § 1; L. 1978, ch. 152, § 11; L. 1981, ch. 176, § 3; L. 1981, ch. 178, § 1; L. 1981, ch. 179, § 1; L. 1985, ch. 135, § 1; L. 1986, ch. 149, § 3; L. 1986, ch. 151, § 2; L. 1989, ch. 118, § 69; L. 1990, ch. 139, § 1; L. 1994, ch. 245, § 1; L. 1997, ch. 127, § 3; L. 1998, ch. 180, § 1; L. 1999, ch. 98, § 1; L. 2000, ch. 104, § 1; L. 2000, ch. 159, § 5; L. 2002, ch. 96, § 4; L. 2003, ch. 121, § 1; L. 2004, ch. 99, § 5; L. 2007, ch. 133, § 1; L. 2012, ch. 154, § 6; July 1.



32-938 Big game or wild turkey permits; reissuance to certain military personnel.

32-938. Big game or wild turkey permits; reissuance to certain military personnel. The Kansas department of wildlife, parks and tourism may reissue big game or wild turkey limited draw permits to military personnel forced to forfeit their limited draw permit due to deployment in the event of armed conflict or war upon application and payment of the prescribed fee to the department and sufficient proof of such deployment. The permit, if reissued, shall be the same type, season and species permit that was forfeited and shall be valid during the next available hunting season upon return from the armed conflict or war by the applicant provided that the secretary may defer the reissuance of a permit to a future hunting season if the overall demand for reissued permits exceeds the anticipated annual sustainable harvest for that species. The reissuance of a permit shall be based on a first come, first served basis.

History: L. 1991, ch. 105, § 1; L. 2004, ch. 99, § 6; L. 2007, ch. 133, § 2; L. 2012, ch. 47, § 49; July 1.



32-939 Migratory waterfowl habitat stamp.

32-939. Migratory waterfowl habitat stamp. (a) As used in this section, "migratory waterfowl" means any wild goose, duck or merganser.

(b) Except as otherwise provided by law or rules and regulations of the secretary and in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, a valid state migratory waterfowl habitat stamp is required to hunt any migratory waterfowl in this state.

(c) The provisions of subsection (b) do not apply to hunting, by legal means, by a person not required by K.S.A. 32-919 to hold a hunting license.

(d) The stamp required by this section is valid throughout the state.

(e) The stamp required by this section is valid from the date of issuance and expires at 12 midnight on June 30 following its issuance.

(f) Each migratory waterfowl habitat stamp shall be validated by the signature of the stamp holder written across the face of such stamp.

History: L. 1987, ch. 135, § 1; L. 1989, ch. 118, § 70; L. 1997, ch. 108, § 1; July 1.



32-941 Commercial harvest permits.

32-941. Commercial harvest permits. (a) Except as otherwise authorized by law or rules and regulations of the secretary, a commercial harvest permit is required, in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, to take any wildlife in this state on a commercial basis.

(b) Subsection (a) does not apply to:

(1) A person acting within the scope of a valid furharvester or valid fur dealer license issued to such person; or

(2) a private water fishing impoundment.

(c) Subject to the requirements of law and rules and regulations of the secretary, a person may obtain a commercial harvest permit from the secretary or the secretary's designee by making application and paying the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(d) The area and period of time for which a commercial harvest permit is valid shall be in accordance with rules and regulations of the secretary.

(e) Any person having a valid hunting license or any person not required to have a hunting license pursuant to K.S.A. 32-919, and amendments thereto, may annually obtain a special permit to harvest prairie rattlesnakes on a commercial basis upon payment of the fee prescribed therefor by K.S.A. 32-988, and amendments thereto. Any person may annually obtain a special nonfirearm permit to harvest prairie rattlesnakes on a commercial basis upon payment of the fee prescribed therefor by K.S.A. 32-988, and amendments thereto.

(f) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations necessary to implement, administer and enforce the provisions of this section and to govern the taking of wildlife on a commercial basis except that, for calendar year 1993, the following provisions shall govern the commercial taking, selling, buying, trading and possession of prairie rattlesnakes:

(1) The harvest and possession of prairie rattlesnakes for commercial purposes shall occur only between the effective date of this act and June 30;

(2) the possession limit shall not exceed 30 prairie rattlesnakes;

(3) prairie rattlesnakes may be taken only by hand, snake hook or snake catchers;

(4) prairie rattlesnakes legally taken by a commercial prairie rattlesnake harvest permittee may be sold to: (A) A commercial prairie rattlesnake dealer; (B) a person legally authorized by another state to purchase prairie rattlesnakes; or (C) any other person if the prairie rattlesnakes are not purchased for resale or sold;

(5) any person desiring to purchase prairie rattlesnakes for resale or export from the state shall obtain a commercial prairie rattlesnake dealer permit;

(6) a commercial prairie rattlesnake dealer may possess and sell legally acquired prairie rattlesnakes without regard to time or numbers;

(7) the cost of a commercial prairie rattlesnake harvest permit for any person in possession of a valid hunting license issued to such person or any person not required to have a hunting license pursuant to K.S.A. 32-919, and amendments thereto, shall be $5;

(8) the cost of a commercial prairie rattlesnake harvest permit for any person without a valid hunting license shall be $20;

(9) the cost of a commercial prairie rattlesnake dealer permit shall be $50; and

(10) commercial prairie rattlesnake harvest permittees and commercial prairie rattlesnake dealer permittees shall report permit activities if requested by the department.

(g) Rules and regulations adopted by the secretary pursuant to this section may include, with regard to fishing on a commercial basis, establishment and designation of:

(1) Certain portions of the Missouri river bordering on this state and certain streams, lakes and impoundments, or parts thereof, in this state to be open to commercial fishing for such period of time as the secretary specifies;

(2) methods and equipment for the taking of fish on a commercial basis;

(3) inspections and frequency of inspections;

(4) size and specifications of seines, nets, traps and other commercial fishing equipment and methods of tagging such equipment;

(5) procedures for handling, sale or exchange of fish taken on a commercial basis;

(6) species of fish subject to commercial fishing and any size or number restrictions; and

(7) a bonding requirement for commercial fishing.

The secretary may limit commercial fishing to contract only, and the contractor shall provide such reports and information as required by the secretary. In addition to any other penalty prescribed by law for a violation of law or rules and regulations of the secretary pertaining to commercial fishing, the secretary may revoke a commercial fishing contract or refuse to issue such contract.

History: L. 1989, ch. 118, § 72; L. 1993, ch. 139, § 1; April 15.



32-942 Fur dealer licenses.

32-942. Fur dealer licenses. (a) Except as otherwise provided by law or rules and regulations of the secretary, a valid fur dealer license is required to buy, purchase or trade in raw furs, pelts, skins or carcasses of furbearing animals.

(b) Any person may secure a fur dealer license from the secretary or the secretary's designee by making application and paying the fee prescribed pursuant to K.S.A. 32-988.

(c) Any person who buys, purchases or trades in raw furs, pelts, skins or carcasses of furbearing animals shall keep a complete up-to-date record, upon forms provided by the secretary, of such information as required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(d) The secretary may establish, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, conditions and procedures under which a person may buy, purchase or trade in raw furs, pelts, skins or carcasses of furbearing animals.

History: L. 1943, ch. 171, § 8; L. 1989, ch. 118, § 73; July 1.



32-943 Controlled shooting areas; definitions.

32-943. Controlled shooting areas; definitions. As used in K.S.A. 32-943 through 32-950, and amendments thereto, unless the context otherwise requires:

(a) "Game bird" means pheasant, quail, partridge, hand-raised mallard duck, prairie chicken, grouse, exotic game bird or any other bird, except wild turkey, hunted by sportspersons.

(b) "Propagated" means birds which are pen raised, birds raised from eggs purchased for purposes of raising such birds, chicks and full-grown birds purchased to be released in the area, as well as birds hatched from eggs produced on the area.

History: L. 1955, ch. 230, § 1; L. 1989, ch. 118, § 74; L. 1999, ch. 16, § 1; L. 2004, ch. 99, § 7; Jan. 1, 2005.



32-944 Same; land requirements.

32-944. Same; land requirements. Any person owning, holding or controlling, by lease or otherwise, for a term of five or more years, any contiguous tract of land having an area of not less than 160 acres nor more than 1,280 acres, who desires to establish a controlled shooting area to propagate and shoot game birds thereon shall make application to the secretary for a license to operate a controlled shooting area. If the controlled shooting area is to be used exclusively for the propagation and shooting of hand-raised mallard ducks, the area licensed may be less than the 160 acres required above. The application shall be accompanied by the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto.

History: L. 1955, ch. 230, § 2; L. 1989, ch. 118, § 75; L. 1990, ch. 140, § 1; July 1.



32-945 Controlled shooting areas; license; inspections, when required.

32-945. Controlled shooting areas; license; inspections, when required. (a) Upon receipt of a new application for a license to operate a controlled shooting area, the secretary shall inspect:

(1) The proposed licensed area described in such application;

(2) the premises and facilities where game birds are to be propagated, raised and liberated;

(3) the cover for game birds on such area; and

(4) the ability of the applicants to operate a controlled shooting area.

(b) Upon receipt of a renewal application for a license to operate a controlled shooting area, the secretary may inspect as provided in subsection (a).

(c) If the secretary finds that the area contains not less nor more than the number of acres required by K.S.A. 32-944, and amendments thereto, is contiguous and has the proper requirements and facilities for the operation of a controlled shooting area and that the issuing of the license will otherwise be in the public interest, the secretary may approve the application and issue the controlled shooting area license.

(d) A controlled shooting area license expires on June 30 of the operational year for which issued.

(e) The secretary shall limit controlled shooting areas so that the total acreage licensed as controlled shooting areas in a county does not exceed 5% of the total acreage of such county.

History: L. 1955, ch. 230, § 3; L. 1989, ch. 118, § 76; L. 1990, ch. 140, § 2; L. 1993, ch. 185, § 4; L. 1998, ch. 180, § 2; L. 2000, ch. 94, § 1; L. 2014, ch. 17, § 1; July 1.



32-946 Same; shooting season; hunting licenses.

32-946. Same; shooting season; hunting licenses. No person shall take any game bird upon a controlled shooting area by shooting in any manner except between September 1 and March 31, both dates inclusive, of each year. Controlled shooting area licensees may assess charges to persons hunting on the controlled shooting area, and such charges may include a fee per bird taken. Every person hunting on a controlled shooting area shall possess a valid hunting license or controlled shooting area hunting license, if required by law.

History: L. 1955, ch. 230, § 9; L. 1959, ch. 192, § 1; L. 1969, ch. 216, § 2; L. 1989, ch. 118, § 77; July 1.



32-947 Same; special deer permits.

32-947. Same; special deer permits. (a) Notwithstanding the provisions of subsection (g) of K.S.A. 32-937, and amendments thereto, the secretary may issue to the licensee of a private membership licensed controlled shooting area special permits for the taking of deer for purchase by persons who are permitted by the licensee to hunt on such area. The fee for each such permit shall be as prescribed pursuant to K.S.A. 32-988, and amendments thereto. No permit issued to a licensee pursuant to this subsection shall be resold by such licensee at a price which exceeds the amount the licensee paid for such permit.

(b) The provisions of K.S.A. 32-937, and amendments thereto, and rules and regulations adopted thereunder, shall be applicable to any person to whom a special permit is issued pursuant to subsection (a). Nothing in this section shall be construed as changing the distribution formula for big game permits established by K.S.A. 32-937, and amendments thereto.

(c) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement this section.

History: L. 1988, ch. 129, § 1; L. 1989, ch. 118, § 78; L. 2007, ch. 133, § 3; Jan. 1, 2008.



32-948 Same; rules and regulations.

32-948. Same; rules and regulations. The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for implementing, administering and enforcing the provisions of K.S.A. 32-943 through 32-950, including, but not limited to, signing requirements, tagging and banding requirements for released or harvested game birds, harvest restrictions, release requirements and reporting requirements.

History: L. 1955, ch. 230, § 11; L. 1959, ch. 193, § 1; L. 1989, ch. 118, § 79; July 1.



32-949 Same; actions against license.

32-949. Same; actions against license. The secretary may suspend, revoke, refuse to issue or refuse to renew any controlled shooting area license if the secretary finds that the licensed area, or the operator thereof, is not complying or does not comply with the provisions of K.S.A. 32-943 through 32-950 or that the area is being operated in an unlawful or illegal manner. Orders under this section and proceedings thereon shall be subject to the provisions of the Kansas administrative procedure act.

History: L. 1955, ch. 230, § 12; L. 1988, ch. 356, § 71; L. 1989, ch. 118, § 80; July 1.



32-950 Same; judicial review of actions against license.

32-950. Same; judicial review of actions against license. Any action of the secretary pursuant to K.S.A. 32-949, and amendments thereto, is subject to review in accordance with the Kansas judicial review act upon the petitioner's filing, with the clerk of the reviewing court, a bond with a sufficient surety, conditioned on the payment of all costs of the review if the decision of the secretary is sustained.

History: L. 1955, ch. 230, § 13; L. 1986, ch. 318, § 27; L. 1989, ch. 118, § 81; L. 2006, ch. 124, § 3; L. 2010, ch. 17, § 49; July 1.



32-951 Game breeder permit.

32-951. Game breeder permit. (a) Except as provided further, a game breeder permit is required to engage in the business of raising and selling game birds, game animals, furbearing animals or such other wildlife as required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(b) Any person who desires to engage in the business described in subsection (a) may apply to the secretary for a game breeder permit. The application shall give the name and residence of the applicant, the description of the premises, the number and kind of birds or animals which it is proposed to propagate and any other information required by the secretary. The fee prescribed pursuant to K.S.A. 32-988, and amendments thereto, shall accompany the application.

(c) If the secretary determines that the application is made in good faith and that the premises are suitable for engaging in the business described in subsection (a), the secretary may issue such permit. The permit shall expire on June 30 of each year.

(d) Game breeders shall make such reports of their activities to the secretary as required by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto. In addition to any other penalty prescribed by law, failure to make such reports or to comply with the laws of the state of Kansas or rules and regulations of the secretary shall be grounds for the secretary to refuse to issue, refuse to renew, suspend or revoke such permit.

(e) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

(f) Any person who is engaged in the business of raising domesticated deer shall not be required to have a game breeder permit as required by this section. As used in this section, "domesticated deer" means any member of the family cervidae which was legally obtained and is being sold or raised in a confined area for: (1) Breeding stock; (2) any carcass, skin or part of such animal; (3) exhibition; or (4) companionship.

(g) The secretary, on a quarterly basis, shall transmit to the animal health commissioner a current list of persons issued a game breeder permit issued pursuant to this section who are raising or selling any member of the family cervidae.

(h) Any person holding a game breeder permit from the secretary is hereby authorized to recapture any game bird that such game breeder is permitted to raise or sell whenever any such game bird has escaped from confinement for any reason. The authorized area for such recapture is hereby limited to a one-quarter mile radius of the game breeder's operation from which the escape from confinement occurred, provided the game breeder has the prior approval of the owner of the land upon which the recapture will occur and has notified the department prior to the recapture.

History: L. 1943, ch. 171, § 4; L. 1978, ch. 152, § 7; L. 1987, ch. 138, § 3; L. 1989, ch. 118, § 82; L. 1991, ch. 106, § 1; L. 1993, ch. 143, § 4; L. 2007, ch. 144, § 1; L. 2012, ch. 140, § 7; July 1.



32-952 Scientific, educational or exhibition permit.

32-952. Scientific, educational or exhibition permit. (a) A scientific, educational or exhibition permit is required to collect, for scientific, educational or exhibition purposes, any wildlife protected by law or rules and regulations of the secretary.

(b) Any person who desires to engage in any activity described in subsection (a) shall apply to the secretary for a scientific, educational or exhibition permit. The fee prescribed pursuant to K.S.A. 32-988 shall accompany the application. Upon receipt of the application and fee, the secretary may issue to the applicant a scientific, educational or exhibition permit to collect specimens of wildlife protected by law or rules and regulations of the secretary, subject to rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(c) Wildlife protected by law or rules and regulations of the secretary may be possessed at any time by a person holding a scientific, educational or exhibition permit and may be shipped or transported within or without the state, by permission of the secretary. Application for shipment or transportation shall state the name and address of the person causing the shipping or transporting, the purposes for shipping or transporting, the number and kinds of specimens to be shipped, whether living or dead, and the name and address of the person to whom shipped or transported.

(d) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement this section.

History: L. 1911, ch. 198, § 25; L. 1913, ch. 199, § 4; L. 1921, ch. 196, § 12; R.S. 1923, 32-123; L. 1978, ch. 152, § 5; L. 1989, ch. 118, § 83; July 1.



32-953 Rehabilitation permit.

32-953. Rehabilitation permit. (a) Except as otherwise provided by law or rules and regulations of the secretary, a rehabilitation permit is required to perform wildlife rehabilitation services.

(b) The provisions of subsection (a) do not apply to a licensed veterinarian.

(c) Any person who desires to perform wildlife rehabilitation services may apply to the secretary for a rehabilitation permit. The fee prescribed pursuant to K.S.A. 32-988 shall accompany the application. If the secretary determines that the applicant possesses adequate facilities for and knowledge of wildlife rehabilitation, the secretary may issue a rehabilitation permit under such terms as the secretary considers necessary.

(d) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

History: L. 1989, ch. 118, § 84; July 1.



32-954 Field trial permit or commercial dog training permit.

32-954. Field trial permit or commercial dog training permit. (a) Except as provided in subsection (b), a field trial permit or commercial dog training permit is required to use wild or pen-raised game birds, game animals, coyotes, furbearing animals or other wildlife in a field trial or in training dogs on a commercial basis.

(b) A field trial permit shall not be required for a licensed controlled shooting area to conduct a field trial using game birds during the controlled shooting area operation season as established by K.S.A. 32-946, and amendments thereto.

(c) Any person who desires to conduct any activity described in subsection (a) may apply to the secretary for a field trial permit or commercial dog training permit. The fee prescribed pursuant to K.S.A. 32-988, and amendments thereto, shall accompany the application. Upon receipt of the application and fee, the secretary may issue the requested permit to the applicant.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a field trial permit or commercial dog training permit is valid from the date issued and expires on December 31 following its issuance.

(e) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement this section. The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations providing for the use of wild or pen-raised game birds, game animals, coyotes, furbearing animals or other wildlife in field trials and in training dogs, establishing conditions and restrictions regulating such use and providing for the hunting, shooting and taking of banded pen-raised game birds for a certain time on a specified area by a dog trainer or by participants in a field trial event sponsored by a recognized group.

(f) In addition to any other penalty prescribed by law, failure to comply with the wildlife laws of this state or rules and regulations of the secretary shall be grounds for the secretary to refuse to issue, refuse to renew, suspend or revoke a field trial permit or commercial dog training permit.

History: L. 1963, ch. 250, § 2; L. 1969, ch. 213, § 2; L. 1979, ch. 117, § 3; L. 1989, ch. 118, § 85; L. 2008, ch. 60, § 2; July 1.



32-955 Wildlife damage control permit.

32-955. Wildlife damage control permit. (a) A valid wildlife damage control permit is required to use sodium fluoroacetate, commonly called formula 1080. Such permit may be obtained from the secretary and shall be signed by the secretary and the extension specialist in wildlife damage control at Kansas state university. No such permit shall be issued until the extension specialist in wildlife damage control approves and recommends the use of sodium fluoroacetate.

(b) The secretary may, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, require wildlife damage control permits for wildlife damage control by use of poison, poisonous gas, smoke or ferrets or by use of any smoke gun or other device for forcing smoke or any other asphyxiating or deadly gas or liquid into the holes, dens, runways or houses of wildlife. Such permits may be issued in cooperation with the extension specialist in wildlife damage control.

(c) A permit may be issued pursuant to this section upon application to the secretary and payment of the fee prescribed pursuant to K.S.A. 32-988.

(d) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations to administer, implement and enforce the provisions of this section.

History: L. 1989, ch. 118, § 96; July 1.



32-956 Wildlife importation permits.

32-956. Wildlife importation permits. (a) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations concerning the prohibition of certain wildlife from the waters and lands in this state. Such rules and regulations:

(1) Shall contain a list consisting of wildlife prohibited;

(2) shall provide for certain exemptions concerning the use of such wildlife for an experimental, scientific or display purpose and for the issuance of wildlife importation permits therefor; and

(3) may provide for certain exemptions concerning the use of such wildlife for such other purposes as authorized by the secretary under such conditions and restrictions as the secretary deems necessary and for the issuance of wildlife importation permits therefor.

(b) A fee may be prescribed for wildlife importation permits pursuant to K.S.A. 32-988, and amendments thereto.

History: L. 1976, ch. 201, § 1; L. 1989, ch. 118, § 95; L. 1993, ch. 185, § 5; July 1.



32-957 Nongame and endangered species conservation act; title.

32-957. Nongame and endangered species conservation act; title. K.S.A. 32-957 through 32-963, 32-1009 through 32-1012, 32-1033 and K.S.A. 32-960a and 32-960b, and amendments thereto, shall be known and may be cited as the nongame and endangered species conservation act.

History: L. 1975, ch. 221, § 1; L. 1989, ch. 118, § 88; L. 1997, ch. 113, § 1; May 1.



32-958 Same; definitions.

32-958. Same; definitions. As used in the nongame and endangered species conservation act:

(a) "Conserve," "conserving" and "conservation" mean the use of all methods and procedures for the purposes of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining such numbers. Such methods and procedures include, but are not limited to, all activities associated with scientific resources management such as research, census, law enforcement, habitat acquisition and maintenance, propagation, live trapping, transplantation, regulated taking and, when and where appropriate, the periodic or total protection of species or populations of wildlife. With respect to threatened species and endangered species, the terms mean the use of all methods and procedures, including but not limited to those described above, which are necessary to bring any threatened or endangered species to the point at which the methods, procedures and measures provided for such species pursuant to the nongame and endangered species conservation act are no longer necessary.

(b) "Ecosystem" means a system of living organisms and their environment, each influencing the existence of the other and both necessary for the maintenance of life.

(c) "Endangered species" means any species of wildlife whose continued existence as a viable component of the state's wild fauna is determined to be in jeopardy. That term also includes any species of wildlife determined to be an endangered species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto.

(d) "Nongame species" means any species of wildlife not legally classified a game species, furbearer, threatened species or an endangered species by statute or by rule and regulation adopted pursuant to statute.

(e) "Optimum carrying capacity" means that point at which a given habitat can support healthy populations of wildlife species, having regard to the total ecosystem, without diminishing the ability of the habitat to continue that function.

(f) "Threatened species" means any species of wildlife which appears likely, within the foreseeable future, to become an endangered species. That term also includes any species of wildlife determined to be a threatened species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto.

(g) "Wildlife" means any member of the animal kingdom, including, without limitation, any mammal, fish, bird, amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate, and includes any part, product, egg or offspring thereof, or the dead body or parts thereof.

History: L. 1975, ch. 221, § 2; L. 1989, ch. 118, § 89; July 1.



32-959 Same; nongame species.

32-959. Same; nongame species. (a) The secretary shall conduct investigations on nongame species in order to develop information relating to population, distribution, habitat needs, limiting factors and other biological and ecological data to determine conservation measures necessary for their continued ability to sustain themselves successfully. On the basis of such information and determinations, the secretary shall adopt rules and regulations pursuant to K.S.A. 32-963 which contain a list of the nongame species deemed by the secretary to be in need of conservation and shall develop conservation programs pursuant to K.S.A. 32-962 which are designed to insure the continued ability of such nongame species to perpetuate themselves successfully. The secretary shall conduct ongoing investigations of nongame species.

(b) The secretary shall adopt such rules and regulations pursuant to K.S.A. 32-963 which establish limitations relating to taking, possessing, transporting, exporting, processing, selling, offering for sale or shipping as are deemed necessary by the secretary to conserve such nongame species.

History: L. 1975, ch. 221, § 3; L. 1989, ch. 118, § 90; July 1.



32-960 Same; threatened or endangered species.

32-960. Same; threatened or endangered species. (a) The secretary shall determine whether any species of wildlife indigenous to the state is a threatened species or an endangered species in this state because of any of the following factors:

(1) The present or threatened destruction, modification or curtailment of its habitat or range;

(2) the overutilization of such species for commercial, sporting, scientific, educational or other purposes;

(3) disease or predation;

(4) the inadequacy of existing regulatory mechanisms; or

(5) the presence of other natural or man-made factors affecting its continued existence within this state.

(b) (1) The secretary shall make the determinations required by subsection (a) on the basis of the best scientific, commercial and other data available to the secretary and after consultation, as appropriate, with federal agencies, other interested state agencies and interested persons and organizations.

(2) In determining whether any species of wildlife is a threatened species or an endangered species in this state, the secretary shall take into consideration those actions, if any, being carried out or about to be carried out by the federal government, by other states, by other agencies of this state or political subdivisions thereof, or by nongovernmental persons or organizations which may affect the species under consideration.

(3) Species of wildlife which occur in this state and which have been determined to be threatened species or endangered species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto, shall receive full consideration by the secretary to determine whether each such species is a threatened or an endangered species in this state.

(c) (1) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations pursuant to K.S.A. 32-963, and amendments thereto, which contain a list of all species of wildlife indigenous to this state which have been determined to be endangered species pursuant to this section and a list of all such species which have been determined to be threatened species pursuant to this section. Each list shall refer to the species contained therein by their scientific and common names, if any, and shall specify with respect to each such species the portion of the range of such species within this state in which it is threatened or endangered.

(2) The secretary may not add a species to nor remove a species from any such list unless the secretary has first:

(A) Published a public notice of such proposed action;

(B) notified the governor of any state which shares a common border with this state and in which the subject species is known to occur that such action is being proposed; and

(C) (i) in cases where the secretary determines that an emergency situation exists, published a public notice that such an emergency situation exists, together with a summary of facts that support such determination; or (ii) in all other cases, conducted public informational meetings to coincide with the scientific review outside the agency which will recommend action with regard to the addition of the species to or removal of the species from the list. All documents within the control and custody of the secretary that pertain to adding the species to or removing the species from the list shall be made available to the public in a local repository, such as a public library, courthouse or regional office of the department. The secretary shall also mail a notice of the proposed addition of the species to or removal of the species from the list to federal and state agencies and local and tribal governments that are or may be affected by results of the review and to all individuals and organizations that have requested notification of department action regarding the administration of this act. The secretary shall also issue news releases to publicize the proposed addition of the species to or removal of the species from the list.

(3) Upon the petition of an interested person, the secretary shall conduct a review of any listed or unlisted species of wildlife proposed to be removed from or added to either of the lists adopted pursuant to this subsection (c), but only if the secretary makes a determination and publishes a public notice that such person has presented substantial evidence which warrants such a review. Once the secretary has made a determination that a review is warranted, the process described in subsection (c)(2), including the conducting of a public information meeting, shall apply.

(d) Every five years the secretary shall conduct a review of the species listed pursuant to this act (except for those species listed pursuant to the federal endangered species act of 1973, as amended) and shall submit any proposed changes in the listings to the following for consideration: (1) Federal and state agencies and local and tribal governments that are or may be affected by results of the change; and (2) all individuals and organizations that have requested notification of departmental action regarding administration of this act. After at least 90 days for comment by the agencies, governments, individuals and organizations to which the proposed changes are submitted, the secretary shall submit to the commission proposed rules and regulations making any changes that the secretary determines should be made in the listings.

History: L. 1975, ch. 221, § 4; L. 1989, ch. 118, § 91; L. 1997, ch. 113, § 2; May 1.



32-960a Same; recovery plans; advisory committees, duties.

32-960a. Same; recovery plans; advisory committees, duties. (a) On or before January 1, 1998, the secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations establishing procedures for developing and implementing recovery plans for all species listed as in need of conservation, threatened or endangered. The secretary shall give priority to development of recovery plans for particular species based on a cumulative assessment of the scientific evidence available. Based on the priority ranking, the secretary shall develop and begin implementation of recovery plans for at least two listed species on or before January 1, 1999.

(b) Whenever a species is added to the list of threatened or endangered species, the secretary shall establish a volunteer local advisory committee composed of members broadly representative of the area affected by the addition of the species to the list. Members shall include representatives of specialists from academic institutions, agribusiness and other trade organizations, state environmental and conservation organizations and other interested organizations and individuals. In addition, the membership shall include, if appropriate, landowners and public officials representing state, local and tribal governments. To the maximum extent possible, committee membership shall evenly balance the interests of all potentially affected groups and institutions.

(c) The advisory committee shall: (1) Work with the secretary to adapt the listing of the species and the recovery plan for the species to the social and economic conditions of the affected area; and (2) disseminate information to the public about the scientific basis of the decision to list the species, the regulatory process and incentives available to landowners pursuant to this act.

(d) If a species in need of conservation receives a priority ranking to develop and begin implementation of a recovery plan, the secretary shall establish a volunteer local advisory committee in the same manner as provided by subsection (b) to work with the secretary to adapt the recovery plan and disseminate information to the public.

(e) In implementing a recovery plan for a species, the secretary shall consider any data, recommendations and information provided by the advisory committee.

(f) The secretary shall cause each developed and implemented recovery plan to be published and maintained on the official website of the department of wildlife, parks and tourism.

History: L. 1997, ch. 113, § 3; L. 2016, ch. 99, § 1; July 1.



32-960b Same; guidelines for enforcement and permit requirements.

32-960b. Same; guidelines for enforcement and permit requirements. The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations establishing those guidelines prescribed in the operational directive of the secretary dated January 18, 1996, as the guidelines for law enforcement actions and permit requirements relating to the species listed as threatened or endangered pursuant to the Kansas nongame and endangered species conservation act and based on a determination of "intent" as it relates to lawful activities associated with normal farming and ranching practices. In addition, such rules and regulations incorporating the operational directive shall establish guidelines for enforcement activities related to development of residential and commercial property on privately owned property financed with private, nonpublic funds.

History: L. 1997, ch. 113, § 4; May 1.



32-961 Same; special permits; recovery plan, reports.

32-961. Same; special permits; recovery plan, reports. (a) Whenever any species is listed as a threatened species pursuant to K.S.A. 32-960, and amendments thereto, the secretary shall adopt such rules and regulations pursuant to K.S.A. 32-963, and amendments thereto, as the secretary deems necessary and advisable to provide for the conservation of such species. By rules and regulations adopted pursuant to K.S.A. 32-963, and amendments thereto, the secretary may prohibit with respect to any threatened species included in a list adopted pursuant to K.S.A. 32-960, and amendments thereto, except as provided in subsection (c), any act which is prohibited under subsection (b).

(b) Except as otherwise specifically provided by this section or rules and regulations adopted pursuant to this section, a special permit is required for any person subject to the jurisdiction of this state to:

(1) Export from this state any endangered species included in a list adopted pursuant to K.S.A. 32-960, and amendments thereto;

(2) possess, process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, any such endangered species; or

(3) act in a manner contrary to any rule and regulation adopted by the secretary pursuant to authority provided by K.S.A. 32-957 through 32-963 and 32-1009 through 32-1012, and amendments thereto, which pertains to such endangered species or to any threatened species of wildlife included in a list adopted pursuant to K.S.A. 32-960, and amendments thereto.

(c) The provisions of subsection (b)(3) shall not apply to:

(1) Normal farming and ranching practices, including government cost-shared agriculture land treatment measures, unless a permit is required by another state or federal agency or such practices involve an intentional taking of a threatened species under K.S.A. 32-1010, and amendments thereto, or involve an intentional taking of an endangered species under K.S.A. 32-1011, and amendments thereto;

(2) development of residential and commercial property on privately owned property financed with private, nonpublic funds unless a permit is required by another state or federal agency or the development involves an intentional taking of a threatened species under K.S.A. 32-1010, and amendments thereto, or involves an intentional taking of an endangered species under K.S.A. 32-1011, and amendments thereto; or

(3) activities for which a person has obtained a scientific, educational or exhibition permit, as provided by K.S.A. 32-952, and amendments thereto.

(d) For the purposes of this section, a permit required by another state or federal agency shall not include a certification or registration.

(e) Subsection (b) shall not apply to any endangered species listed pursuant to K.S.A. 32-960, and amendments thereto, and any species of wildlife determined to be an endangered species pursuant to Pub. L. 93-205 (December 28, 1973), the endangered species act of 1973, and amendments thereto, entering the state from another state or from a point outside the territorial limits of the United States and being transported to a point within or beyond the state in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state.

(f) The secretary may issue special permits to authorize, under such terms and conditions as the secretary prescribes, any act described in subsection (b) or any act which is otherwise prohibited by rules and regulations adopted pursuant to subsection (a), for scientific purposes or to enhance the propagation or survival of the affected species. Application for such permit shall be made to the secretary or the secretary's designee and shall be accompanied by the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto. The secretary shall maintain a list of permit applications under this subsection. Where such applications have been approved and special permits have been issued, the secretary shall maintain a list of such permits, including therein the name and address of the permittee and the terms and conditions prescribed for each such permit. The secretary shall keep such lists current and shall file copies thereof, along with any additions or amendments, with the secretary of the interior of the federal government.

(g) Threatened or endangered species included in a list adopted pursuant to K.S.A. 32-960, and amendments thereto, may be captured or destroyed without a permit by any person in an emergency situation involving an immediate and demonstrable threat to human life.

(h) (1) For all new species listed as endangered or threatened by the secretary pursuant to this act on and after July 1, 2016, recovery plans for such species shall be completed within four years after the species is listed. If such recovery plan is not completed within four years, no permit shall be required by the secretary for any activity that would otherwise require a permit pursuant to this act until the recovery plan is complete. The provisions of this paragraph shall not apply to any species listed as endangered or threatened under the endangered species act of 1973 (Pub. L. No. 93-205).

(2) The secretary shall annually submit a report on all species listed as endangered or threatened as of June 30, 2016, to the senate committee on natural resources and the house committee on agriculture and natural resources. Such report shall include:

(A) The status of species with a completed recovery plan;

(B) the status of species with a recovery plan currently in process, but not yet complete; and

(C) future goals for completing recovery plans for any listed species that does not yet have a recovery plan.

History: L. 1975, ch. 221, § 5; L. 1989, ch. 118, § 92; L. 2016, ch. 99, § 2; July 1.



32-962 Same; programs for conservation.

32-962. Same; programs for conservation. (a) The secretary shall establish such programs, including acquisition of land or aquatic habitat, as are deemed necessary for the conservation of nongame, threatened and endangered species. The secretary shall utilize all authority vested in the secretary by the laws of this state to carry out the purposes of this section with the exception that the secretary shall not utilize the power of eminent domain to carry out such programs unless a specific authorization and appropriation is made therefor by the legislature.

(b) (1) In carrying out programs authorized by this section, the secretary may enter into agreements with federal agencies, other states, other state agencies, political subdivisions of this state or private persons for administration and management of any area established under this section or utilized for conservation of nongame species, species in need of conservation or threatened or endangered species. Such programs shall include, but not be limited to, the following conservation agreements:

(A) Prelisting conservation agreement: An agreement identifying land where the contracting entity agrees to carry out management activities that increase the likelihood of species survival before a species is listed as threatened or endangered. The intent of such agreement would be to allow the contracting entity to carry out management activities specified in the agreement during the life of the agreement without penalties of law enforcement action or permitting requirements if the species is listed at a later date.

(B) Safe harbor agreement: An agreement in which the contracting entity agrees to maintain or enhance suitable, but currently unoccupied, habitat for a species listed as in need of conservation, threatened or endangered so as to increase utilization of the habitat by a listed species. The intent of such agreement would be to protect the contracting entity from any restrictions on land use that might otherwise occur if a listed species immigrates into the habitat.

(C) No take agreement: An agreement allowing the contracting entity to implement voluntary management activities that maintain, enhance, set aside or create habitat for species listed as in need of conservation, threatened or endangered. The intent of such agreement would be to provide assurance that the management activities specified in the agreement would not lead to penalties of law enforcement action or permitting requirements if future changes in land use are needed.

(2) The initial term of any agreement pursuant to subsection (b)(1) shall be five years. An agreement may be continued, with or without modification, after the five-year term, subject to review and determination by all parties. In the absence of a mutually satisfactory determination by the parties that an agreement should continue, the agreement will terminate.

(c) The governor shall review other programs administered by the governor and utilize such programs in furtherance of the purposes of the nongame and endangered species conservation act. All state agencies shall cooperate with the secretary in furtherance of the conservation of nongame, threatened and endangered species.

History: L. 1975, ch. 221, § 6; L. 1989, ch. 118, § 93; L. 1997, ch. 113, § 5; May 1.



32-963 Rules and regulations.

32-963. Rules and regulations. The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations that the secretary deems necessary to implement and administer the provisions of the nongame and endangered species conservation act.

History: L. 1975, ch. 221, § 7; L. 1988, ch. 366, § 7; L. 1989, ch. 118, § 94; July 1.



32-965 Big game control; permits.

32-965. Big game control; permits. (a) As used in this section, terms have the meanings provided by K.S.A. 32-701, and amendments thereto.

(b) It shall be a goal of the department to manage big game populations in the state at levels consistent with existing habitat and landowner and community tolerance. For this purpose, the secretary is authorized to issue big game control permits, in addition to big game permits and game tags issued during regularly designated hunting seasons.

(c) For each big game control permit issued, the secretary may designate the period of time, the location and the number and type of big game that may be harvested. Use of any big game control permit shall require the permission of the landowner or tenant of the property where it is to be used.

(d) The secretary shall consult with representatives of farming and ranching organizations, county and city government associations and hunting organizations in the development, modification and implementation of a big game control permit program.

(e) The secretary, in accordance with K.S.A. 32-805, and amendments thereto, may adopt such rules and regulations as necessary to implement to the provisions of this section. Such rules and regulations shall not require an applicant for a big game control permit to attempt to alleviate a problem with big game using any means other than hunting during the regular firearms season for the appropriate species of big game animal.

History: L. 1999, ch. 98, § 3; L. 2000, ch. 104, § 2; L. 2007, ch. 133, § 4; Jan. 1, 2008.



32-966 Deer management plan to reduce motor vehicle accidents.

32-966. Deer management plan to reduce motor vehicle accidents. The secretary of wildlife, parks and tourism and the secretary of transportation shall cooperate in developing a management plan to address reduction of motor vehicle accidents involving deer in those areas of the state experiencing high numbers of such accidents. The management plan shall include methods to identify those areas and methods to inform and communicate with landowners and tenants in those areas regarding measures to reduce local deer populations.

History: L. 2000, ch. 104, § 3; L. 2007, ch. 133, § 5; L. 2012, ch. 47, § 50; July 1.



32-967 Deer management to reduce property damage.

32-967. Deer management to reduce property damage. The secretary shall identify local geographical areas in which deer populations are causing significant property damage. The secretary is hereby authorized and directed to take such actions as are necessary to reduce the deer populations in such areas for the purpose of reducing damage to private property.

History: L. 2003, ch. 121, § 6; Jan. 1, 2004.



32-968 Landowner deer management program; report; pilot project.

32-968. Landowner deer management program; report; pilot project. (a) The department is hereby authorized and directed to develop a report containing recommendations for the establishment of a landowner deer management program. The report shall include recommended procedures, requirements and guidelines to provide qualified landowners an allotment of antlered and antlerless deer permits that may be transferred by the landowner to resident or nonresident deer hunters for use on such landowner's property and may include such other recommendations as the department finds appropriate. Such report shall be presented to the senate natural resources committee and the house tourism and parks committee on or before January 15, 2004.

(b) The department is hereby authorized to implement a pilot program not to exceed five project locations for the landowner deer management program. Landowners who participate in the landowner deer management program shall not be eligible to apply for and receive nonresident deer permits pursuant to subsection (o) of K.S.A. 32-937, and amendments thereto. Deer permits authorized for the program shall be restricted to the property described in the individual plan and the number of permits shall be established in an agreement with the landowner and the department using criteria developed by the department. Permits issued through the landowner deer management program shall not be part of the nonresident deer permit allocation allowed under subsection (m) of K.S.A. 32-937, and amendments thereto. The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations providing for the implementation and evaluation of the pilot program and issuance of permits within the landowner deer management program. The provisions of this subsection shall expire January 1, 2008.

History: L. 2003, ch. 121, § 4; L. 2004, ch. 76, § 1; July 1.



32-969 Wild turkey permits; tags; definitions.

32-969. Wild turkey permits; tags; definitions. On and after January 1, 2005:

(a) Except as otherwise provided by law or rules and regulations of the secretary and in addition to any other license, permit or stamp required by law or rules and regulations of the secretary, a valid wild turkey permit and game tags are required to take any wild turkey in this state.

(b) The fee for wild turkey permits and game tags shall be the amount prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(c) A wild turkey permit and game tags are valid throughout the state or such portion thereof as provided by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(d) Unless otherwise provided by law or rules and regulations of the secretary, a wild turkey permit and game tags are valid from the date of issuance and shall expire at the end of the season for which issued.

(e) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for each regular or special wild turkey hunting season and for each management unit regarding wild turkey permits and game tags. The secretary is hereby authorized to issue wild turkey permits and game tags pertaining to the taking of wild turkeys. No wild turkey permits or game tags shall be issued until the secretary has established, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, a regular or special wild turkey hunting season.

(f) A wild turkey permit shall state the number and sex of wild turkeys which may be killed by the permittee. The secretary may require a wild turkey permittee to provide survey information at the conclusion of the open season.

(g) If required by the secretary, the permittee shall permanently affix the carcass tag to the carcass of any wild turkey immediately after killing, in accordance with rules and regulations adopted by the secretary. Thereafter, the permittee shall take such killed wild turkey to a check station as may be required in the rules and regulations, where a check station tag shall be affixed to the wild turkey carcass if the kill is legal. Any tag shall remain affixed to the carcass until the carcass is processed for storage or consumption. The permittee shall retain the carcass tag until the carcass is consumed, given to another or otherwise disposed of.

(h) Fifty percent of the wild turkey permits authorized for a regular season in any management unit shall be issued to landowners or tenants, provided that a limited number of wild turkey permits have been authorized. A landowner or tenant is not eligible to apply for a wild turkey permit as a landowner or as a tenant in a management unit other than the unit or units which include such landowner's or tenant's land. Any wild turkey permits not issued to landowners or tenants within the time period prescribed by rule and regulation may be issued without regard to the 50% limitation.

(i) Members of the immediate family who are domiciled with a landowner or tenant may apply for a resident wild turkey permit as a landowner or as a tenant, but the total number of landowner or tenant wild turkey permits issued to a landowner or tenant and a landowner's or tenant's immediate family shall not exceed one permit for each 80 acres owned by such landowner or operated by such tenant. Evidence of ownership or tenancy, if requested, shall be provided to the department.

(j) As used in this section:

(1) "Landowner" means a resident owner of farm or ranch land of 80 acres or more located in the state of Kansas.

(2) "Tenant" means an individual who is actively engaged in the agricultural operation of 80 acres or more of Kansas farm or ranch land for the purpose of producing agricultural commodities or livestock and who: (A) Has a substantial financial investment in the production of agricultural commodities or livestock on such farm or ranch land and the potential to realize substantial financial benefit from such production; or (B) is a bona fide manager having an overall responsibility to direct, supervise and conduct such agricultural operation and has the potential to realize substantial benefit from such production in the form of salary, shares of such production or some other economic incentive based upon such production. Evidence of tenancy, if requested, shall be provided to the department and may include, but is not limited to, natural resource conservation services records, farm service agency records, or written agricultural contract or lease documentation.

(3) "Regular season" means a statewide wild turkey hunting season authorized annually which may include one or more seasons restricted to specific types of equipment.

(4) "Special season" means a wild turkey hunting season in addition to a regular season authorized on an irregular basis or at different times of the year other than the regular season.

(5) "General permit" means a wild turkey hunting permit available to Kansas residents not applying for wild turkey permits as a landowner or tenant.

(6) "Nonresident permit" means a wild turkey hunting permit available to individuals who are not Kansas residents.

History: L. 2004, ch. 99, § 12; L. 2007, ch. 133, § 6; L. 2008, ch. 17, § 1; July 1.



32-970 Commission permits to take big game; issuance.

32-970. Commission permits to take big game; issuance. (a) The commission may authorize commission permits to take big game. Such permits shall be made available only to local chapters of nonprofit organizations based or operating in Kansas that actively promote wildlife conservation and the hunting and fishing heritage. Organizations that oppose hunting and fishing shall not be eligible for award of a commission permit.

(b) The issuance of commission permits shall be subject to the following limitations:

(1) Not more than one permit allowing the taking of an antelope shall be issued in a calendar year;

(2) not more than one permit allowing the taking of an elk shall be issued in a calendar year;

(3) any deer permits may comprise the entire allotment or the balance of the total quota if permits for other species are issued;

(4) a total of not more than seven commission permits shall be available in one calendar year; and

(5) commission permits shall not be included in nor reduce any limited quota permit allotments set by other rules and regulations of the secretary.

(c) Not more than one commission permit may be issued to an organization, but this limitation shall not preclude individual chapters of the same organization from being issued permits.

(d) Organizations receiving commission permits shall market the permit to the public in order to receive the maximum financial benefit available for the organization and the department.

(e) Application requests by qualified organizations shall be submitted to any member of the commission and shall be provided to the commission as a whole.

(f) The commission shall conduct a random drawing from the pool of eligible qualified organizations to award commission permits, subject to the approval of the secretary.

(g) Organizations shall not be eligible to receive a commission permit more than once in a three-year period.

(h) Organizations awarded commission permits shall pay to the department the price established by rules and regulations for the highest value for the type of permit awarded. No other compensation shall be provided to the commission or the department with regard to issuance of a commission permit. The balance of the sale price for the permit shall be retained by the organization. If the organization is Kansas hunters feeding the hungry, inc., not less than 15% of the amount retained by the organization shall be used to supplement department sponsored or approved projects. For any other organization, not less than 85% shall be used to supplement department sponsored or approved projects.

(i) Limitations established by law or by rules and regulations adopted by the secretary pursuant to K.S.A. 32-807, and amendments thereto, relating to the ability to receive a same species permit in the future shall apply to the final recipient of the commission permit.

(j) Commission permits shall only be issued in the name of the final recipient. Once a commission permit is issued in the name of the final recipient, it shall not be transferred to any other individual.

(k) Any commission permit shall be subject to the restrictions of the season, sex, equipment type or hunt units as issued on the permit by the department.

(l) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

History: L. 2005, ch. 99, § 1; L. 2007, ch. 143, § 1; L. 2008, ch. 50, § 1; Apr. 10.



32-971 Youth hunt of a lifetime and wounded warrior deer permits; issuance.

32-971. Youth hunt of a lifetime and wounded warrior deer permits; issuance. (a) The department may authorize youth hunt of a lifetime and wounded warrior deer permits to take deer. Youth hunt of a lifetime permits shall be made available only to nonprofit organizations based or operating in Kansas that actively promote hunting for youth under the age of 21 who are handicapped or experiencing life threatening illnesses. Wounded warrior deer permits shall be made available only to disabled veterans who sustained injuries in combat and have a service-connected disability of not less than 30%.

(b) The issuance of youth hunt of a lifetime and wounded warrior deer permits shall be subject to the following limitations:

(1) A total of not more than 10 youth hunt of a lifetime permits and not more than 10 wounded warrior permits shall be available in each calendar year;

(2) youth hunt of a lifetime permits and wounded warrior permits shall not be included in nor reduce any limited quota permit allotments set by other rules and regulations of the secretary.

(c) The department shall conduct a random drawing from the pool of eligible qualified organizations to award youth hunt of a lifetime or eligible individuals to award wounded warrior permits, if demand exceeds the allocation of permits, as determined by the department.

(d) Organizations awarded youth hunt of a lifetime permits and individuals awarded wounded warrior permits shall pay to the department the price established by rules and regulations for the highest value for the type of permit awarded.

(e) Youth hunt of a lifetime and wounded warrior permits shall only be issued in the name of the final recipient. Once a youth hunt of a lifetime or wounded warrior permit is issued in the name of the final recipient, it shall not be transferred to any other individual.

(f) Youth hunt of a lifetime and wounded warrior permits shall be subject to the restrictions of the season, sex, equipment type or hunt units as issued on the permit by the department.

(g) Organizations awarded youth hunt of a lifetime permits shall provide the department with a final report on the use of the permit by the final recipient not later than 30 days following the close of the season for which the permit is valid.

(h) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations as necessary to implement the provisions of this section.

History: L. 2007, ch. 143, § 3; L. 2013, ch. 17, § 1; Apr. 11.



32-974 Private water fishing impoundment; exemptions.

32-974. Private water fishing impoundment; exemptions. The owner or tenant having possession and control of a private water fishing impoundment and desiring to use it for the propagation or raising of fish for private use or to be sold or used commercially may do so without securing or holding any state license, permit or stamp and without being limited as to numbers, time or manner of taking fish from such impoundment.

History: L. 1965, ch. 269, § 1; L. 1971, ch. 147, § 1; L. 1989, ch. 118, § 86; July 1.



32-975 Same; waiver of exemptions.

32-975. Same; waiver of exemptions. The owner or tenant having possession and control of a private water fishing impoundment and desiring to secure fish stock from the state of Kansas may make application to the department for fish for stocking. If the impoundment is stocked by the department, the owner or tenant waives all of the exemptions provided by K.S.A. 32-906, 32-941 and 32-974 and thereafter, for a period of 10 years, the impoundment and fishing privileges therein shall be subject to the licensing requirements and all other laws of the state and rules and regulations of the secretary relative to fishing in the state.

History: L. 1965, ch. 269, § 2; L. 1989, ch. 118, § 87; July 1.



32-976 Private water fishing impoundments; stocking or restocking of fish prohibited, when.

32-976. Private water fishing impoundments; stocking or restocking of fish prohibited, when. Except for research, scientific or demonstration purposes, the secretary of wildlife, parks and tourism shall not stock or restock fish in any private water impoundment constructed by man and located wholly within lands owned or leased by the individual maintaining such impoundment unless the fish are secured from a private fish grower. These private waters do not include any impoundment constructed, owned, leased or operated by a federal, state or local governmental agency or by a person who has entered into an agreement with a federal, state or local governmental agency that such impoundment will be open to public access and use.

History: L. 1990, ch. 139, § 3; L. 2012, ch. 47, § 51; July 1.



32-980 Form, content; resident, nonresident; armed forces personnel; students; contributions to Kansas hunters feeding the hungry.

32-980. Form, content; resident, nonresident; armed forces personnel; students; contributions to Kansas hunters feeding the hungry. (a) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations prescribing:

(1) Procedures for, the form and content of and the requirements for applications for licenses, permits, stamps and other issues of the department, and duplicates thereof; and

(2) procedures for issuance of and the form and content of licenses, permits, stamps and other issues of the department, and duplicates thereof.

(b) The secretary shall provide for both resident and nonresident licenses, permits, stamps and other issues of the department, and duplicates thereof, except that:

(1) A nonresident who is on active duty with any branch or department of the armed forces of the United States while stationed within this state may purchase licenses, permits, stamps and other issues of the department, except a lifetime fishing, hunting or furharvester or combination hunting and fishing license as provided in K.S.A. 32-930, and amendments thereto, and may engage in any activity authorized by such license, permit, stamp or other issue under the same conditions as a resident of this state. Such person shall carry in the person's possession when fishing, hunting or furharvesting such license, permit, stamp or other issue and a card or other evidence identifying such person as being on active duty in the armed forces of the United States.

(2) A person who is on active duty with any branch or department of the armed forces of the United States and who was a resident of this state immediately prior to entry into the armed forces, and any member of the immediate family of such person who is domiciled with such person, may purchase licenses, permits, stamps and other issues of the department and may engage in any activity authorized by such license, permit, stamp or other issue under the same conditions as a resident of this state.

(3) A nonresident who is a registered full time student in residence of a public or private secondary, postsecondary or vocational school located in this state may purchase licenses, permits, stamps and other issues of the department, except a lifetime fishing, hunting or furharvester or combination hunting and fishing license as provided in K.S.A. 32-930, and amendments thereto, and may engage in any activity authorized by such license, permit, stamp or other issue under the same conditions as a resident of this state. Such person shall carry in the person's possession when fishing, hunting or furharvesting such license, permit, stamp or other issue and a card or other evidence identifying such person as a full time student.

(c) The forms adopted pursuant to this section for hunting licenses shall include a provision for the applicant to make a voluntary contribution of $2 or more to support the activities of Kansas hunters feeding the hungry, inc.

History: L. 1989, ch. 118, § 97; L. 1993, ch. 185, § 6; L. 1997, ch. 69, § 1; L. 1999, ch. 120, § 3; L. 2004, ch. 76, § 2; L. 2008, ch. 50, § 2; Apr. 10.



32-981 Duplicates.

32-981. Duplicates. If a person holds a currently valid license, permit, stamp or other issue of the department and such issue is lost or destroyed, such person may secure a duplicate issue of the same kind as the original by making application to the secretary and paying the fee prescribed pursuant to K.S.A. 32-988. A duplicate shall be issued for the remainder of the term of the original issue if:

(a) The right of the applicant to such duplicate is established to the satisfaction of the secretary and such applicant complies with the rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, and pertaining to such duplicate; or

(b) (1) the applicant takes an oath before the issuer of the license, permit, stamp or other issue that the applicant has been issued a currently valid license, permit, stamp or other issue and it has been lost or destroyed;

(2) the applicant forwards such oath to the secretary, together with the certificate of the issuer that the applicant was issued such license, permit, stamp or other issue and a statement containing its date and number and the name of the applicant; and

(3) the right of the applicant to such duplicate is established to the satisfaction of the secretary.

(c) A duplicate issued pursuant to this section shall entitle the rightful holder thereof to the same privilege and shall expire on the same date as the original license, permit, stamp or other issue.

History: L. 1927, ch. 221, § 18; L. 1931, ch. 191, § 3; L. 1933, ch. 187, § 3; L. 1937, ch. 239, § 1; L. 1951, ch. 280, § 1; L. 1957, ch. 249, § 1; L. 1959, ch. 191, § 1; L. 1971, ch. 141, § 1; L. 1978, ch. 152, § 3; L. 1982, ch. 175, § 7; L. 1987, ch. 139, § 1; L. 1989, ch. 118, § 98; July 1.



32-982 Application; procedure.

32-982. Application; procedure. (a) Except as otherwise provided by law, any person may secure a license, permit, stamp or other issue of the department upon application to any county clerk in this state, to a person appointed pursuant to K.S.A. 32-985 or to the secretary or the secretary's designee and payment of the fee prescribed by law or pursuant to K.S.A. 32-988.

History: L. 1927, ch. 221, § 16; L. 1931, ch. 191, § 2; L. 1933, ch. 187, § 2; L. 1935, ch. 181, § 1; L. 1943; ch. 170, § 1; L. 1947, ch. 258, § 1; L. 1953, ch. 215, § 1; L. 1960, ch. 48, § 1; L. 1969, ch. 210, § 1; L. 1972, ch. 158, § 4; L. 1973, ch. 178, § 1; L. 1978, ch. 152, § 2; L. 1981, ch. 174, § 1; L. 1982, ch. 175, § 6; L. 1985, ch. 130, § 2; L. 1985, ch. 131, § 2; L. 1985, ch. 134, § 2; L. 1986, ch. 148, § 1; L. 1988, ch. 130, § 1; L. 1989, ch. 118, § 99; July 1.



32-983 Issuance by department; lost or stolen issues or fees.

32-983. Issuance by department; lost or stolen issues or fees. (a) The secretary or the secretary's designated employees shall be authorized, at the headquarters or field offices of the department, to issue any license, permit, stamp or other issue of the department. Subject to the requirements of law or rules and regulations of the secretary, such issue shall be issued to any person upon application and payment of the fee prescribed by law or pursuant to K.S.A. 32-988.

(b) Whenever any license, permit, stamp or other issue of the department, or any fee collected from the sale thereof, is lost, stolen or destroyed while in possession of a designated employee of the secretary and the secretary, upon investigation, finds that such issue or fee was lost, stolen or destroyed by a cause beyond the control of the designated employee, the secretary shall relieve the designated employee from payment for such issue or fee. Whenever the secretary finds, upon investigation, that any such issue or fee was lost, stolen or destroyed by a cause within the control of the designated employee, such employee may be liable for payment of all or a portion of the value of such issue or fee.

History: L. 1978, ch. 152, § 15; L. 1982, ch. 175, § 10; L. 1989, ch. 118, § 100; July 1.



32-984 Issuance by county clerk's office; disposition of fees.

32-984. Issuance by county clerk's office; disposition of fees. (a) The county clerk of each county or the clerk's designated employees may issue, at the county clerk's office, any license, permit, stamp or other issue of the department which the county clerk is authorized to issue pursuant to law or rules and regulations of the secretary. The county clerk shall issue such license, permit, stamp or other issue under seal.

(b) The county clerk shall pay daily to the county treasurer of the county all moneys collected by the clerk from fees for issues of the department. The county treasurer shall remit all such moneys paid to the county treasurer to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury and shall be credited as provided by K.S.A. 32-990, 32-991 and 32-993, and amendments thereto.

(c) The county clerk may collect and retain a service charge fee, as provided by K.S.A. 32-989, and amendments thereto, for each issue of the department issued or sold by the clerk.

History: L. 1927, ch. 221, § 17; L. 1989, ch. 118, § 101; L. 1993, ch. 185, § 7; L. 2001, ch. 5, § 100; July 1.



32-985 Agents; designation; bond; disposition of fees.

32-985. Agents; designation; bond; disposition of fees. (a) The secretary or the county clerk of any county in this state may appoint such number of persons as necessary to serve the convenience of applicants for licenses, permits, stamps and other issues of the department and may authorize such persons to issue such licenses, permits, stamps and other issues to both residents and nonresidents of the state upon the payment of the prescribed fee.

(b) Any person appointed pursuant to this section may purchase the licenses, permits, stamps and other issues for cash from the county clerk, if appointed by the clerk, or from the secretary, if appointed by the secretary, or, in lieu thereof, such person shall be required to execute a special surety bond to the state of Kansas conditioned on payment of all moneys received from fees for licenses, permits, stamps and other issues of the department and on payment of the maximum value for all licenses, permits, stamps and issues of the department not settled for and not returned to the county clerk or secretary appointing such person. The bond shall be in a form prescribed by the secretary and the fee therefor shall be in the amount prescribed pursuant to K.S.A. 32-988 and shall be deposited in the manner prescribed by K.S.A. 32-990 and 32-991. The bond shall be in an amount fixed by the county clerk, if the person is appointed by the clerk, or in an amount fixed by the secretary, if the person is appointed by the secretary, but such amount shall not be less than the maximum amount which can be realized from the sale of the issues of the department in such person's possession. The bond shall be filed in the office of the county treasurer, if the person is appointed by the county clerk, or with the secretary, if the person is appointed by the secretary.

(c) Any person appointed pursuant to this section and electing to file a bond, upon the execution and filing of the required bond, shall be the agent of the county clerk, if appointed by the clerk, or of the secretary, if appointed by the secretary, for the issuance of licenses, permits, stamps or other issues of the department in the county, if appointed by a county clerk, or approved place of business, if appointed by the secretary, during such time as the bond is effective until the appointment expires or is revoked. Persons electing not to file a bond shall become agents immediately upon their appointment.

(d) No agent appointed pursuant to this section shall offer for sale a license, permit, stamp or other issue of the department for an amount less than the fee prescribed pursuant to law or rules and regulations of the secretary for such issue.

(e) All fees collected by the bonded agent for licenses, permits, stamps and other issues of the department shall be paid to the county clerk, if the agent is appointed by the county clerk, or to the secretary, if the agent is appointed by the secretary, at such times and places as the county clerk or secretary, as appropriate, designates, but settlement shall be made at least three days before the expiration date of the issues in the possession of the agent. Upon receipt of such fees by the county clerk, the clerk shall remit the entire amount thereof to the county treasurer in the manner provided in K.S.A. 32-984 for disposition in the manner provided for in that section. Upon receipt of such fees by the secretary, the fees shall be disposed of as provided in K.S.A. 32-990, 32-991 and 32-993. All unsold issues of the department shall be returned to the county clerk, if the agent is appointed by the clerk, or to the secretary, if the agent is appointed by the secretary.

(f) The secretary may examine, at any reasonable time, those records of any agent appointed pursuant to this section which relate to issues of the department.

(g) An agent appointed pursuant to this section may collect and retain a service charge fee as provided by K.S.A. 32-989 for services in connection with the issuing or selling of licenses, permits, stamps and other issues of the department. The agent shall receive no additional compensation from the county clerk or from the secretary for such services.

History: L. 1963, ch. 244, § 1; L. 1969, ch. 138, § 1; L. 1982, ch. 175, § 4; L. 1985, ch. 130, § 1; L. 1985, ch. 131, § 1; L. 1985, ch. 134, § 1; L. 1986, ch. 101, § 1; L. 1989, ch. 118, § 102; July 1.



32-986 Same; refunds for unsold issues.

32-986. Same; refunds for unsold issues. (a) Any agent who is appointed by a county clerk pursuant to K.S.A. 32-985 and who purchases from the county clerk any licenses, permits, stamps or other issues of the department in quantities of five or more for the purpose of resale may secure a refund for any unused issues by returning them to the county clerk from whom purchased at least 10 days before their expiration. Such refunds shall be paid from the moneys in the possession of the county treasurer received from the sale of such issues.

(b) Any agent who is appointed by the secretary pursuant to K.S.A. 32-985 and who purchases from the secretary any licenses, permits, stamps or other issues of the department in quantities of five or more for the purpose of resale may secure a refund for any unused licenses, permits, stamps or other issues by returning them to the secretary at least 10 days before their expiration. Such refunds shall be paid from the moneys of the department received from the sale of such licenses, permits, stamps or other issues.

(c) The secretary may make refunds as specified by law and shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations establishing refund procedures.

History: L. 1955, ch. 231, § 1; L. 1973, ch. 178, § 2; L. 1989, ch. 118, § 103; July 1.



32-987 Issues lost or stolen while in county clerk's possession.

32-987. Issues lost or stolen while in county clerk's possession. In the event of licenses, permits, stamps or other issues of the department which are lost, stolen or destroyed while in the possession of a county clerk or an agent appointed pursuant to K.S.A. 32-985, the secretary may make such investigation as necessary and, if the secretary finds that the licenses, permits, stamps or other issues were lost, stolen or destroyed by a cause beyond the control of the county clerk or agent, the secretary may make an adjustment of the amount due for any such licenses, permits, stamps or other issues and may entirely relieve the county clerk or agent for payment of the fees for such licenses, permits, stamps or other issues or may make such lesser adjustment as the secretary considers proper.

History: L. 1963, ch. 244, § 2; L. 1989, ch. 118, § 104; July 1.



32-988 Fees.

32-988. Fees. (a) The secretary is authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations fixing the amount of fees for the following items, subject to the following limitations and subject to the requirement that no such rules and regulations shall be adopted as temporary rules and regulations:

Big game permits

Resident (other than elk permit): maximum $100

Nonresident (other than elk permit): maximum $400

Elk permit: maximum $350

Nonresident mule deer stamp: maximum $150

Nonresident applications: maximum $25

Combination hunting and fishing licenses

Resident: maximum $50

Lifetime: maximum $1,000; or 8 quarterly payments, each maximum $150

Nonresident: maximum $200

Commercial dog training permits: maximum $25

Commercial guide permit or associate guide permit

Resident: maximum $250

Nonresident: maximum $1,000

Commercial harvest or dealer permits: maximum $200

Commercial prairie rattlesnake harvesting permits

Resident or nonresident with valid hunting license: maximum $5

Resident or nonresident nonfirearm without valid hunting license: maximum $20

Controlled shooting area operator license: maximum $400

Duplicate licenses, permits, stamps and other issues of the department: maximum $10

Falconry

Permits: maximum $300

Examinations: maximum $100

Field trial permits: maximum $25

Fishing licenses

Resident: maximum $25

Lifetime: maximum $500; or 8 quarterly payments, each maximum $75

Nonresident: maximum $75

Five-day nonresident: maximum $25

Institutional group: maximum $200

Special nonprofit group: maximum $200

Twenty-four-hour: maximum $10

Fur dealer licenses

Resident: maximum $200

Nonresident: maximum $400

Furharvester licenses

Resident: maximum $25

Lifetime: maximum $500; or 8 quarterly payments, each maximum $75

Nonresident: maximum $400

Game breeder permits: maximum $15

Handicapped hunting and fishing permits: maximum $5

Hound trainer-breeder running permits: maximum $25

Hunting licenses

Resident: maximum $25

Lifetime: maximum $500; or 8 quarterly payments, each maximum $75

Nonresident 16 or more years of age: maximum $125

Nonresident under 16 years of age: maximum $75

Controlled shooting area: maximum $25

Forty-eight-hour waterfowl permits: maximum $25

Migratory waterfowl habitat stamps: maximum $8

Mussel fishing licenses

Resident: maximum $200

Nonresident: maximum $1,500

Rabbit permits

Live trapping: maximum $200

Shipping: maximum $400

Raptor propagation permits: maximum $100

Rehabilitation permits: maximum $50

Scientific, educational or exhibition permits: maximum $10

Wildlife damage control permits: maximum $10

Wildlife importation permits: maximum $10

Wild turkey permits

Resident: maximum $100

Nonresident: maximum $400

Resident turkey tag: maximum $20

Nonresident turkey tag: maximum $30

Special permits under K.S.A. 32-961: maximum $100

Miscellaneous fees

Special events on department land or water: maximum $200

Special departmental services, materials or supplies: no maximum

Other issues of department: no maximum

Vendor bond: no maximum

(b) The fee for a landowner-tenant resident big game or wild turkey hunting permit shall be an amount equal to ½ the fee for a general resident big game or wild turkey hunting permit.

(c) The fee for a big game or wild turkey hunting permit for a resident under 16 years of age shall be an amount not to exceed ½ the fee for a general resident big game or wild turkey hunting permit.

(d) The fee for a furharvester license for a resident under 16 years of age shall be an amount equal to ½ the fee for a resident furharvester license.

(e) For a resident who is at least 65 years of age, but less than 75 years of age:

(1) The fee for an annual hunting license shall be an amount equal to 1/2 the fee for a general annual hunting license;

(2) the fee for an annual fishing license shall be an amount equal to 1/2 the fee for a general annual fishing license; and

(3) the fee for an annual combination hunting and fishing license shall be an amount equal to 1/2 the fee for a general annual combination hunting and fishing license.

(f) The secretary may establish, by rules and regulations adopted in accordance with K.S.A. 32-805, and amendments thereto, different fees for various classes and types of licenses, permits, stamps and other issuances of the department which may occur within each item as described under subsection (a).

(g) The provisions of subsection (e) shall expire on June 30, 2020.

History: L. 1978, ch. 152, § 14; L. 1981, ch. 174, § 2; L. 1982, ch. 175, § 9; L. 1985, ch. 131, § 3; L. 1985, ch. 134, § 3; L. 1986, ch. 149, § 4; L. 1986, ch. 151, § 1; L. 1987, ch. 144, § 1; L. 1989, ch. 119, § 1; L. 1989, ch. 118, § 105; L. 1989, ch. 274, § 2; L. 1990, ch. 141, § 2; L. 1990, ch. 139, § 2; L. 1993, ch. 139, § 2; L. 1994, ch. 245, § 2; L. 1995, ch. 164, § 4; L. 1999, ch. 98, § 2; L. 1999, ch. 149, § 3; L. 2000, ch. 165, § 4; L. 2001, ch. 17, § 2; L. 2001, ch. 211, § 9; L. 2003, ch. 121, § 2; L. 2004, ch. 99, § 8; L. 2007, ch. 133, § 7; L. 2012, ch. 154, § 7; Jan. 1, 2013.

Revisor's Note:

Section was also amended by L. 2001, ch. 131, § 1, but that version was repealed by L. 2001, ch. 211, § 18.



32-989 Service charge.

32-989. Service charge. (a) In addition to the fees prescribed pursuant to law or rules and regulations of the secretary, the secretary shall, and the county clerk and any agent appointed pursuant to K.S.A. 32-985, and amendments thereto, may, charge and retain a service charge fee not to exceed $1.00 for each license, permit, stamp or other issue of the department issued or sold by such secretary, county clerk or agent, except:

(1) When such service charge fee is otherwise established by law, the amount charged shall be the amount otherwise established;

(2) for licenses, permits, stamps or other issues sold by an approved telephone agent or over the internet by an approved internet agent, for which the agent may charge and receive a service fee charge negotiated by the secretary and the agent, in addition to the actual cost remitted to the department of the licenses, permits, stamps or other issues sold during a telephone or internet transaction other than the service charge per issue and the negotiated service charge fee;

(3) in the case of a migratory waterfowl habitat stamp, the service charge fee shall not exceed $.50; and

(4) the secretary shall not charge service charge fees for issues of the department issued or sold to a person appointed by the secretary pursuant to K.S.A. 32-985, and amendments thereto, to sell such issues.

(b) Any moneys collected by the secretary for fees imposed pursuant to this section shall be disposed of as provided by K.S.A. 32-990, 32-991 and 32-993, and amendments thereto. Any such moneys collected by the county clerk shall be deposited in the county general fund.

History: L. 1989, ch. 118, § 106; L. 2003, ch. 108, § 2; July 1.



32-990 Wildlife fee fund.

32-990. Wildlife fee fund. (a) Unless otherwise directed by law, all moneys received from licenses, permits, stamps and other issues of the department, and duplicates thereof, to take, propagate, rehabilitate, collect, possess, sell, import, export, transport or deal in wildlife, or parts thereof, and all moneys from sources related thereto or allied recreational pursuits, shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit it to the wildlife fee fund, which is hereby created.

(b) All costs and expenses incurred by the department for the following purposes shall be paid from the wildlife fee fund:

(1) Administering, implementing and enforcing the laws of this state relating to wildlife and its protection, propagation, preservation, management, investigation and recreational use; and

(2) acquiring title to lands and rights therein or thereon, waters or water rights, and keeping, improving and maintaining the same for the purposes described in subsection (b)(1).

(c) No moneys derived from sources described in subsections (a) or (d) shall be used for any purpose other than the administration of matters which relate to wildlife and which are under the control, authorities and duties of the secretary and department as provided by law.

(d) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife fee fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(e) All expenditures from the wildlife fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1927, ch. 221, § 11; L. 1938, ch. 67, § 2; L. 1989, ch. 118, § 107; L. 1992, ch. 17, § 1; L. 1996, ch. 253, § 2; May 23.



32-991 Parks fee fund.

32-991. Parks fee fund. (a) Unless otherwise directed by law and except for revenues pledged to payment of revenue bonds issued in connection with specific projects, all moneys received from state park permit fees, tolls, rentals and charges derived from the use, lease or operation of state parks, or any portion thereof or facility therein, including receipts from the park and recreation motor vehicle permit and from fees for duplicate permits and other issues of the department, all moneys derived from the sale of bonds and all moneys from sources related thereto or allied recreational pursuits shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the parks fee fund, which is hereby created.

(b) All costs and expenses incurred by the department for the following purposes shall be paid from the parks fee fund:

(1) Administering, implementing and enforcing the laws of this state relating to state parks and state park facilities and their management and use; and

(2) acquiring title to lands and rights therein or thereon, waters or water rights, and keeping, improving and maintaining the same for the purposes described in subsection (b)(1).

(c) No moneys derived from sources described in subsection (a) shall be used for any purpose other than the administration of matters which relate to state parks and which are under the control, authorities and duties of the secretary and the department as provided by law.

(d) All expenditures from the parks fee fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1955, ch. 355, § 14; L. 1963, ch. 409, § 6; L. 1989, ch. 118, § 108; L. 2001, ch. 5, § 101; July 1.



32-992 Fees from lifetime licenses; wildlife conservation fund.

32-992. Fees from lifetime licenses; wildlife conservation fund. (a) All license fees from the sale of lifetime hunting, fishing or furharvester or combination hunting and fishing licenses shall be remitted in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, to the state treasurer. The state treasurer shall deposit the entire amount in the state treasury and credit:

(1) To the wildlife fee fund, an amount equal to the amount obtained by multiplying the number of such lifetime licenses issued by the current fee for an annual fishing, hunting or furharvester or combination hunting and fishing license; and

(2) to the wildlife conservation fund, which is hereby created, the remaining balance.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife conservation fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife conservation fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(c) All expenditures from the wildlife conservation fund shall be made in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 1989, ch. 118, § 109; L. 1989, ch. 274, § 7; L. 1992, ch. 272, § 3; L. 1996, ch. 253, § 3; L. 1999, ch. 120, § 5; July 1.



32-993 Migratory waterfowl propagation and protection fund.

32-993. Migratory waterfowl propagation and protection fund. (a) All moneys received pursuant to the issuance of the migratory waterfowl habitat stamp shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the migratory waterfowl propagation and protection fund, which is hereby created. All expenditures from such fund shall be in accordance with appropriations acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

(b) No expenditure shall be made from the migratory waterfowl propagation and protection fund except for projects approved by the secretary for the purpose of protecting and propagating migratory waterfowl, including the acquisition, by purchase or lease, of migratory waterfowl habitats in this state, and for the purpose of development, restoration, maintenance or preservation of waterfowl habitats.

History: L. 1987, ch. 135, § 4; L. 1989, ch. 118, § 110; L. 2001, ch. 5, § 102; July 1.



32-994 Wildlife and parks gifts and donations fund.

32-994. Wildlife and parks gifts and donations fund. (a) All moneys received as bequests, donations or gifts by the department shall be credited to the Kansas department of wildlife and parks private gifts and donations fund which is hereby created.

(b) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas department of wildlife and parks private gifts and donations fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas department of wildlife and parks private gifts and donations fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1987, ch. 137, § 1; L. 1988, ch. 300, § 1; L. 1989, ch. 48, § 92; L. 1989, ch. 118, § 111; L. 1989, ch. 274, § 3; L. 1992, ch. 272, § 4; L. 1996, ch. 253, § 4; May 23.



32-995 Feed the hungry fund; contributions to Kansas hunters feeding the hungry; reports to legislature.

32-995. Feed the hungry fund; contributions to Kansas hunters feeding the hungry; reports to legislature. (a) The feed the hungry fund is hereby established in the state treasury. The secretary, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto, shall remit to the state treasurer all moneys received by the secretary from contributions pursuant to subsection (c) of K.S.A. 32-980, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the fund.

(b) Moneys in the feed the hungry fund shall be disbursed quarterly to Kansas hunters feeding the hungry, inc., to support its programs.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the feed the hungry fund interest earnings based on:

(1) The average daily balance of moneys in the feed the hungry fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(d) All expenditures from the feed the hungry fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for the purposes set forth in this section.

(e) The secretary shall report annually, beginning on February 1, 2006, to the house committee on tourism and parks and the senate committee on natural resources on the state of contributions to the feed the hungry fund and the disbursements to Kansas hunters feeding the hungry, inc.

History: L. 2004, ch. 76, § 3; L. 2008, ch. 50, § 3; Apr. 10.



32-996 Wildlife restoration fund.

32-996. Wildlife restoration fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds and federal-aid grant reimbursements related to the wildlife conservation fund under the control, authorities and duties of the Kansas department of wildlife, parks and tourism, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the wildlife conservation fund – federal, which is hereby created. The wildlife conservation fund – federal is hereby redesignated as the wildlife restoration fund.

(b) No moneys derived from sources described in subsection (a) or (c) shall be used for any purpose other than the administration of matters which relate to purposes authorized in K.S.A. 32-992, and amendments thereto, and which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife restoration fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife restoration fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the wildlife restoration fund, shall be made in accordance with the appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 2; L. 2012, ch. 47, § 52; July 1.



32-997 Sport fish restoration fund.

32-997. Sport fish restoration fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds and federal-aid grant reimbursements related to the wildlife fee fund, under the control, authorities and duties of the Kansas department of wildlife, parks and tourism shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the wildlife fund – federal, which is hereby created. The wildlife fund – federal is hereby redesignated as the sport fish restoration fund.

(b) No moneys derived from sources described in subsection (a) or (c) shall be used for any purpose other than the administration of matters which relate to purposes authorized under K.S.A. 32-990, and amendments thereto, and which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the sport fish restoration fund interest earnings based on:

(1) The average daily balance of moneys in the sport fish restoration fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the sport fish restoration fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 3; L. 2012, ch. 47, § 53; July 1.



32-998 Wildlife, parks and tourism nonrestricted fund.

32-998. Wildlife, parks and tourism nonrestricted fund. (a) All moneys received by the Kansas department of wildlife, parks and tourism from sources other than those identified and restricted in K.S.A. 32-990, 32-991, 32-992, 32-993, 32-994 and 32-1173, and amendments thereto, or identified and allocated to a restricted fund by any appropriation act, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. The state treasurer shall deposit the entire amount of the remittance in the state treasury and credit it to the wildlife and parks nonrestricted fund, which is hereby created. The wildlife and parks nonrestricted fund is hereby redesignated as the wildlife, parks and tourism nonrestricted fund.

(b) All expenditures from the wildlife, parks and tourism nonrestricted fund may be for federal aid eligible expenditures at the discretion of the secretary.

(c) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the wildlife, parks and tourism nonrestricted fund interest earnings based on:

(1) The average daily balance of moneys in the wildlife, parks and tourism nonrestricted fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the wildlife, parks and tourism nonrestricted fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary.

History: L. 2008, ch. 2, § 1; L. 2012, ch. 47, § 54; July 1.



32-999 Cabin fees, authorization and limitations.

32-999. Cabin fees, authorization and limitations. (a) The secretary of wildlife, parks and tourism is authorized, with the approval of the Kansas wildlife, parks and tourism commission, to establish fees for the public use of cabins owned or operated by the department. At a public meeting, the secretary, with consideration by the commission, shall set an amount for each fee that encourages use of such cabins and that enables the department to maintain and operate such cabins.

(b) Such fees as described in subsection (a) shall not exceed:

(1) A maximum of $250 per night;

(2) a maximum of $1,500 per week; and

(3) a maximum of $5,000 per month.

(c) Fees for the use of cabins owned and operated by the Kansas department of wildlife, parks and tourism shall be exempt from the provisions of K.S.A. 77-415 through 77-437, and amendments thereto.

History: L. 2011, ch. 65, § 1; L. 2012, ch. 47, § 55; July 1.



32-9,100 Resident senior combination hunting and fishing pass.

32-9,100. Resident senior combination hunting and fishing pass. On and after January 1, 2013, the Kansas department of wildlife, parks and tourism shall offer a resident senior combination hunting and fishing pass to residents of this state who are 65 years of age or more. The fee for such pass shall be an amount not to exceed 1/8 the fee for a general combination lifetime hunting and fishing license. The provisions of this section shall expire on June 30, 2020.

History: L. 2012, ch. 154, § 1; July 1.






Article 10 ENFORCEMENT

32-1001 Licenses, permits, stamps and other issues of the department; unlawful acts; penalties.

32-1001. Licenses, permits, stamps and other issues of the department; unlawful acts; penalties. (a) It is unlawful for any person to:

(1) Participate or engage in any activity for which such person is required to have obtained a license, permit, stamp or other issue of the Kansas department under the wildlife, parks and tourism laws of this state or under rules and regulations of the secretary unless such person has obtained a currently valid such license, permit, stamp or other issue issued to such person;

(2) fail to carry in such person's possession a currently valid license, permit, stamp or other issue of the department, issued to such person, while participating or engaging in any activity for which such person is required to have obtained such license, permit, stamp or other issue under the wildlife, parks and tourism laws of this state or under rules and regulations of the secretary;

(3) refuse to allow examination of any license, permit, stamp or other issue of the department while participating or engaging in any activity for which such person is required to have obtained such license, permit, stamp or other issue under the wildlife, parks and tourism laws of this state or under rules and regulations of the secretary, upon demand by any officer or employee of the department or any officer authorized to enforce the laws of this state or rules and regulations of the secretary;

(4) while participating or engaging in fishing or hunting: (A) Fail to carry in such person's possession a card or other evidence which such person is required to carry pursuant to K.S.A. 32-980, and amendments thereto; or (B) refuse to allow inspection of such card or other evidence upon demand of any officer or employee of the department or any officer authorized to enforce the laws of this state or rules and regulations of the secretary; or

(5) make any false representation to secure any license, permit, stamp or other issue of the department, or duplicate thereof, or to make any alteration in any such license, permit, stamp or other issue.

(b) No person charged with violating subsection (a)(1) for failure to obtain a vehicle or camping permit for use of any state park, or any portion thereof or facility therein, or any other area or facility for which a vehicle or camping permit is required pursuant to rules and regulations of the secretary shall be convicted thereof unless such person refuses to purchase such permit after receiving a permit violation notice, which notice shall require the procurement of: (1) The proper daily permit or permits and payment within 24 hours of a late payment fee of $15; or (2) an annual vehicle or camping permit, as the case may be, if such permit has been established by rule and regulation and adopted by the secretary.

(c) (1) In any prosecution charging a violation of subsection (a)(1) for failure to obtain a permit required by K.S.A. 32-901, and amendments thereto, proof that the particular vehicle described in the complaint was in violation, together with proof that the defendant named in the complaint was at the time of the violation the registered owner of such vehicle, shall constitute in evidence a prima facie presumption that the registered owner of such vehicle was the person who parked or placed such vehicle at the time when and place where the violation occurred.

(2) Proof of a written lease of, or rental agreement for, a particular vehicle described in the complaint, on the date and at the time of the violation, which lease or rental agreement includes the name and address of the person to whom the vehicle was leased or rented at the time of the violation, shall rebut the prima facie evidence that the registered owner was the person who parked or placed the vehicle at the time when and place where the violation occurred.

(d) No person who is a resident of this state and charged with violating subsection (a)(1) or (a)(2) shall be convicted thereof if such person produces in court or the office of the arresting officer the appropriate license, permit, stamp or other issue of the department, lawfully issued to such person and valid at the time of such person's arrest.

(e) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1911, ch. 198, § 10; L. 1921, ch. 196, § 3; R.S. 1923, 32-106; L. 1970, ch. 154, § 1; L. 1982, ch. 175, § 8; L. 1989, ch. 118, § 113; L. 1991, ch. 107, § 1; L. 1993, ch. 185, § 8; L. 2001, ch. 131, § 2; L. 2002, ch. 96, § 5; L. 2003, ch. 108, § 3; L. 2005, ch. 182, § 6; L. 2012, ch. 47, § 56; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 16, § 1, but that version was repealed by L. 2001, ch. 211, § 18.



32-1002 Unlawful taking or dealing in wildlife; penalties; exceptions; carrying a handgun; use of silencers; other.

32-1002. Unlawful taking or dealing in wildlife; penalties; exceptions; carrying a handgun; use of silencers; other. (a) Unless and except as permitted by law or rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto, it is unlawful for any person to:

(1) Hunt, fish, furharvest or take any wildlife in this state by any means or manner;

(2) possess any wildlife, dead or alive, at any time or in any number, in this state;

(3) purchase, sell, exchange, ship or offer for sale, exchange or shipment any wildlife in this state;

(4) take any wildlife in this state for sale, exchange or other commercial purposes;

(5) possess any seine, trammel net, hoop net, fyke net, fish gig, fish spear, fish trap or other device, contrivance or material for the purpose of taking wildlife; or

(6) take or use, at any time or in any manner, any game bird, game animal, coyote or furbearing animal, whether pen-raised or wild, in any field trial or for training dogs.

(b) The provisions of subsections (a)(2) and (a)(3) do not apply to animals sold in surplus property disposal sales of department exhibit herds or animals legally taken outside this state, except the provisions of subsection (a)(3) shall apply to:

(1) The meat of game animals legally taken outside this state; and

(2) other restrictions as provided by rule and regulation of the secretary.

(c) The provisions of this section shall not be construed to prevent:

(1) Any person from taking starlings or English and European sparrows;

(2) owners or legal occupants of land from killing any animals when found in or near buildings on their premises or when destroying property, subject to the following: (A) The provisions of all federal laws and regulations governing protected species and the provisions of K.S.A. 32-957 through 32-963, and amendments thereto, and rules and regulations adopted thereunder; (B) it is unlawful to use, or possess with intent to use, any such animal so killed unless authorized by rules and regulations of the secretary; and (C) such owners or legal occupants shall make reasonable efforts to alleviate their problems with any such animals before killing them;

(3) any person who lawfully possesses a handgun from carrying such handgun, whether concealed or openly carried, while lawfully hunting, fishing or furharvesting; or

(4) any person who lawfully possesses a device or attachment of any kind designed, used or intended for use in suppressing the report of any firearm from using such device or attachment in conjunction with lawful hunting, fishing or furharvesting.

(d) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1989, ch. 118, § 114; L. 1993, ch. 185, § 9; L. 2005, ch. 182, § 3; L. 2011, ch. 19, § 1; L. 2012, ch. 49, § 1; L. 2015, ch. 16, § 6; July 1.



32-1003 Unlawful methods of taking wildlife; penalties.

32-1003. Unlawful methods of taking wildlife; penalties. (a) It is unlawful for any person, unless authorized by law or rules and regulations of the secretary, to:

(1) Take any game animal or furbearing animal from a motorboat, airplane, motor vehicle or other water, air or land vehicle unless such person holds a valid handicapped hunting and fishing permit issued to such person pursuant to K.S.A. 32-931, and amendments thereto;

(2) provide or receive information concerning the location of any game animal or furbearing animal by radio or other mechanical device for purposes of taking such bird or animal;

(3) use sodium fluoroacetate, commonly called formula 1080, except as permitted by rules and regulations of the secretary;

(4) use poison, poisonous gas, smoke or ferrets, or any smoke gun or other device for forcing smoke or any other asphyxiating or deadly gas or liquid into the holes, dens, runways or houses of wildlife, except as permitted by rules and regulations of the secretary;

(5) fish by placing in or upon any lake, pond, river, creek, stream or any other water, bordering on or within the state of Kansas, any deleterious substance or fishberries;

(6) place or explode any dynamite, giant powder, lime, nitroglycerine or any other explosive of any character or kind in any waters of the state of Kansas with the intent to take or stun fish;

(7) throw or cast the rays of a spotlight, headlight or other artificial light on any highway, roadway, field, grassland, woodland or forest for the purpose of spotting, locating or taking any wildlife while having in possession or control, either singly or as one of a group of persons, any rifle, pistol, shotgun, bow or other implement whereby wildlife could be taken, except that nothing in this subsection shall be construed to prohibit a person from carrying a weapon while using artificial light for conducting surveillance, actively caring for agricultural equipment or livestock or conducting activities described in subsection (c)(2) of K.S.A. 32-1002, and amendments thereto, when on land under the person's control, if the person owns such land, is in lawful possession of such land or is regularly employed for purposes of livestock or agricultural production or management on such land.

(b) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1972, ch. 160, § 1; L. 1981, ch. 175, § 6; L. 1989, ch. 118, § 115; L. 1993, ch. 185, § 10; L. 1997, ch. 77, § 1; L. 2005, ch. 182, § 4; July 1.



32-1004 Unlawful possession of wildlife or wild turkey; refusal to allow inspection of property used in taking wildlife; penalties.

32-1004. Unlawful possession of wildlife or wild turkey; refusal to allow inspection of property used in taking wildlife; penalties. (a) It is unlawful for any person to:

(1) Possess a carcass of a big game animal, taken within this state, unless a carcass tag, issued by the secretary, is attached to it in accordance with rules and regulations adopted by the secretary;

(2) possess a carcass of a wild turkey, taken in this state, unless a carcass tag, if required and issued by the secretary, is attached to it, in accordance with rules and regulations adopted by the secretary;

(3) possess a carcass of a big game animal or wild turkey, taken within the state, unless a check station tag, if required and issued by the secretary, is attached to it, in accordance with rules and regulations adopted by the secretary;

(4) possess any wildlife unlawfully killed or otherwise unlawfully taken outside this state;

(5) cause to be shipped within, from or into this state any illegally taken or possessed wildlife;

(6) intentionally import into this state, or possess or release in this state, any species of wildlife prohibited pursuant to K.S.A. 32-956, and amendments thereto;

(7) refuse to allow any conservation officer or deputy conservation officer or any law enforcement officer to inspect and count any wildlife in such person's possession; or

(8) refuse to allow any conservation officer or deputy conservation officer or any law enforcement officer to inspect any devices or facilities of such person which are used in taking, possessing, transporting, storing or processing any wildlife subject to the wildlife, parks and tourism laws of this state or rules and regulations of the secretary.

(b) The provisions of subsection (a)(1), (a)(2) and (a)(3) do not apply to animals sold in surplus property disposal sales of department exhibit herds or animals legally taken outside this state.

(c) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1989, ch. 118, § 116; L. 1993, ch. 185, § 11; L. 2004, ch. 99, § 9; L. 2005, ch. 182, § 7; L. 2008, ch. 17, § 2; L. 2012, ch. 47, § 57; July 1.



32-1005 Commercialization of wildlife.

32-1005. Commercialization of wildlife. (a) Commercialization of wildlife is knowingly committing any of the following, except as permitted by statute or rules and regulations:

(1) Capturing, killing or possessing, for profit or commercial purposes, all or any part of any wildlife protected by this section;

(2) selling, bartering, purchasing or offering to sell, barter or purchase, for profit or commercial purposes, all or any part of any wildlife protected by this section;

(3) shipping, exporting, importing, transporting or carrying; causing to be shipped, exported, imported, transported or carried; or delivering or receiving for shipping, exporting, importing, transporting or carrying all or any part of any wildlife protected by this section, for profit or commercial purposes; or

(4) purchasing, for personal use or consumption, all or any part of any wildlife protected by this section.

(b) The wildlife protected by this section and the minimum value thereof are as follows:

(1) Eagles, $1,000;

(2) deer or antelope, $1,000;

(3) elk or buffalo, $1,500;

(4) furbearing animals, except bobcats, $25;

(5) bobcats, $200;

(6) wild turkey, $200;

(7) owls, hawks, falcons, kites, harriers or ospreys, $500;

(8) game birds, migratory game birds, resident and migratory nongame birds, game animals and nongame animals, $50 unless a higher amount is specified above;

(9) fish and mussels, the value for which shall be no less than the value listed for the appropriate fish or mussels species in the monetary values of freshwater fish or mussels and fish kill counting guidelines of the American fisheries society, special publication number 30;

(10) turtles, $25 each for unprocessed turtles or $16 per pound or fraction of a pound for processed turtle parts;

(11) bullfrogs, $4, whether dressed or not dressed;

(12) any wildlife classified as threatened or endangered, $500 unless a higher amount is specified above; and

(13) any other wildlife not listed above, $25.

(c) Possession of wildlife, in whole or in part, captured or killed in violation of law and having an aggregate value of $1,000 or more, as specified in subsection (b), is prima facie evidence of possession for profit or commercial purposes.

(d) Commercialization of wildlife having an aggregate value of $1,000 or more, as specified in subsection (b), is a severity level 10, nonperson felony. Commercialization of wildlife having an aggregate value of less than $1,000, as specified in subsection (b), is a class A nonperson misdemeanor.

(e) In addition to any other penalty provided by law, a court convicting a person of the crime of commercialization of wildlife may:

(1) Confiscate all equipment used in the commission of the crime and may revoke for a period of up to 20 years all licenses and permits issued to the convicted person by the Kansas department of wildlife, parks and tourism; and

(2) order restitution to be paid to the Kansas department of wildlife, parks and tourism for the wildlife taken, which restitution shall be in an amount not less than the aggregate value of the wildlife, as specified in subsection (b).

(f) The provisions of this section shall apply only to wildlife illegally harvested and possessed by any person having actual knowledge that such wildlife was illegally harvested.

History: L. 1989, ch. 85, § 1; L. 1994, ch. 291, § 67; L. 2003, ch. 121, § 3; L. 2004, ch. 130, § 2; L. 2006, ch. 194, § 26; L. 2007, ch. 144, § 2; L. 2012, ch. 47, § 58; L. 2012, ch. 154, § 8; Jan. 1, 2013.



32-1006 Coyotes, moles, gophers.

32-1006. Coyotes, moles, gophers. (a) Except as provided by subsection (b), it is lawful for a person to take coyotes in this state at any time if such person holds a valid license to hunt or furharvest, as the case may be. It is lawful for a person to take moles or gophers in this state at any time.

(b) Unless authorized by rules and regulations of the secretary, it is unlawful for any person to take any coyote in this state at any time during the period of time designated by rules and regulations of the secretary as an open season for the hunting or taking of deer by firearm.

History: L. 1978, ch. 151, § 2; L. 1985, ch. 133, § 1; L. 1989, ch. 118, § 117; July 1.



32-1007 Coyote carcasses.

32-1007. Coyote carcasses. (a) It is unlawful for any person to publicly display the carcass of a coyote.

(b) For the purpose of this section, "carcass" means the body of the coyote, either as a part or as a whole, and either with the skin intact or removed. The skin of the coyote, when removed from the animal, shall not be considered a part of the coyote.

(c) The provisions of subsection (a) do not apply to the display of the carcass of a coyote at a fur market or the use of the carcass of a coyote for educational or training purposes.

History: L. 1979, ch. 117, § 1; L. 1989, ch. 118, § 118; July 1.



32-1008 Migratory birds.

32-1008. Migratory birds. (a) As used in this section:

(1) "Migratory birds" means such birds as are defined under the administrative provisions of the migratory bird treaty act (16 U.S.C.A. §§ 703 to 711) and regulations now in force or hereafter adopted thereunder.

(2) "Migratory waterfowl" means such birds as are defined by 16 U.S.C.A. § 718.

(b) It is unlawful to take, buy, sell or offer to sell by any means or in any manner any migratory bird or birds in Kansas except as authorized and permitted by federal regulations now in force or hereafter adopted pursuant to authority provided by the migratory bird treaty act.

(c) It is unlawful to take, buy, sell or offer to sell by any means or in any manner any migratory waterfowl in Kansas except as authorized or permitted by 16 U.S.C.A. § 718a.

History: L. 1963, ch. 247, § 1; L. 1975, ch. 224, § 1; L. 1976, ch. 202, § 1; L. 1989, ch. 118, § 119; July 1.



32-1009 Nongame species.

32-1009. Nongame species. Except as provided in rules and regulations adopted pursuant to K.S.A. 32-963, and amendments thereto, it shall be unlawful for any person to take, possess, transport, export, process, sell or offer for sale or ship nongame species deemed by the secretary to be in need of conservation pursuant to K.S.A. 32-959, and amendments thereto. Subject to the same exception, it shall further be unlawful for any common carrier knowingly to transport or receive for shipment nongame species deemed by the secretary to be in need of conservation pursuant to K.S.A. 32-959, and amendments thereto.

History: L. 1989, ch. 118, § 120; L. 2003, ch. 124, § 5; July 1.



32-1010 Threatened species.

32-1010. Threatened species. Except as otherwise specifically provided in K.S.A. 32-961 or in a special permit issued under K.S.A. 32-961 or in any rules and regulations adopted pursuant to K.S.A. 32-961, the intentional taking of any threatened species indigenous to this state, which has been determined by the secretary to be a threatened species in this state and is included in a list of such threatened species adopted pursuant to K.S.A. 32-960, shall constitute unlawful taking of a threatened species.

History: L. 1975, ch. 221, § 8; L. 1989, ch. 118, § 121; July 1.



32-1011 Endangered species.

32-1011. Endangered species. Except as otherwise specifically provided in K.S.A. 32-961 or in a special permit issued under K.S.A. 32-961 or in any rule and regulation adopted pursuant to K.S.A. 32-961, the intentional taking of any endangered species indigenous to this state, which has been determined by the secretary to be an endangered species in this state and is included in a list of such endangered species adopted pursuant to K.S.A. 32-960, shall constitute unlawful taking of an endangered species.

History: L. 1975, ch. 221, § 9; L. 1985, ch. 132, § 7; L. 1989, ch. 118, § 122; July 1.



32-1012 Application of prohibitions regarding nongame or endangered species.

32-1012. Application of prohibitions regarding nongame or endangered species. (a) Nothing in the nongame and endangered species conservation act shall be construed to:

(1) Apply retroactively to any occurrence prior to July 1, 1975;

(2) prohibit importation into the state of wildlife which may be lawfully imported into the United States or lawfully taken and removed from another state; or

(3) prohibit entry into the state or possession, transportation, exportation, processing, sale or offer for sale or shipment of any species of wildlife which is deemed to be threatened or endangered in this state but not in the state where originally taken, if the person engaging therein demonstrates by circumstantial evidence that such species of wildlife was lawfully taken and lawfully removed from such state.

(b) The provisions of this section shall not be construed to permit the possession, transportation, exportation, processing, sale or offer for sale or shipment within this state of any species of wildlife determined to be a threatened species or endangered species pursuant to Pub. L. No. 93-205 (December 28, 1973), the endangered species act of 1973, and acts amendatory thereof, except as permitted in K.S.A. 32-961.

History: L. 1975, ch. 221, § 10; L. 1989, ch. 118, § 123; July 1.



32-1013 Taking wildlife without permission on land posted "by written permission only"; penalties.

32-1013. Taking wildlife without permission on land posted "by written permission only"; penalties. (a) Any landowner or person in lawful possession of any land may post such land with signs stating that hunting, trapping or fishing on such land shall be by written permission only. It is unlawful for any person to take wildlife on land which is posted as provided in this subsection, without having in the person's possession the written permission of the owner or person in lawful possession thereof.

(b) Instead of posting land as provided in subsection (a), any landowner or person in lawful possession of any land may post such land by placing identifying purple paint marks on trees or posts around the area to be posted. Each paint mark shall be a vertical line of at least eight inches in length and the bottom of the mark shall be no less than three feet nor more than five feet high. Such paint marks shall be readily visible to any person approaching the land. Land posted as provided in this subsection shall be considered to be posted by written permission only as provided in subsection (a).

(c) A person licensed to hunt or furharvest who is following or pursuing a wounded animal on land as provided in this section posted without written permission of the landowner or person in lawful possession thereof shall not be in violation of this section while in such pursuit, except that the provisions of this subsection shall not authorize a person to remain on such land if instructed to leave by the owner or person in lawful possession of the land. Any person who fails to leave such land when instructed is subject to the provisions of subsection (b) of K.S.A. 2016 Supp. 21-5810, and amendments thereto.

(d) Any person convicted of violating provisions of this section shall be subject to the penalties prescribed in K.S.A. 32-1031, and amendments thereto, except as provided in K.S.A. 32-1032, and amendments thereto, relating to big game and wild turkey.

History: L. 1971, ch. 143, § 1; L. 1977, ch. 113, § 2; L. 1985, ch. 132, § 3; L. 1989, ch. 118, § 124; L. 2000, ch. 51, § 1; L. 2004, ch. 135, § 2; L. 2005, ch. 182, § 5; L. 2011, ch. 30, § 147; July 1.



32-1014 Obstruction or impeding of lawful activities.

32-1014. Obstruction or impeding of lawful activities. (a) No person shall willfully obstruct or impede the participation of any individual in the lawful activity of hunting, furharvesting or fishing.

(b) The provisions of this section shall not apply to the actions of law enforcement officers and personnel of the department in the performance of their official duties and shall not obstruct or impede the legal rights and normal activities of landowners or tenants including, but not limited to, farming, ranching and the right to limit trespass.

History: L. 1987, ch. 136, § 1; L. 1989, ch. 118, § 125; July 1.



32-1015 Miscellaneous violations.

32-1015. Miscellaneous violations. (a) It is unlawful for any person to:

(1) Destroy any muskrat house, beaver dam, mink run or any hole, den or runway of any furbearing animal, or cut down or destroy any tree that is the home, habitat or refuge of any furbearing animal;

(2) hunt deer in this state in an area where a firearms season for the taking of deer is occurring, or hunt elk in this state in an area where a firearms season for the taking of elk is occurring, unless such person is wearing clothing of a highly visible nature in a color, an amount worn and a location on such person's body prescribed by rules and regulations adopted by the secretary pursuant to K.S.A. 32-805, and amendments thereto;

(3) do any act or engage in any activity within any state park, state lake, recreational ground, wildlife area or sanctuary, natural area or other area under the control of the secretary which is in violation of or contrary to law or rules and regulations of the secretary;

(4) use any manner or means of taking fish which may escape from a private water fishing impoundment and kill or endanger fish in another such impoundment or in public waters;

(5) remove fish from a private water fishing impoundment without the consent of the owner or tenant having possession and control of such impoundment; or

(6) place, erect or cause to be placed or erected any seine, screen, net, weir, fishdam or other obstruction in or across any of the waters, rivers, creeks, ponds, streams, sloughs or other watercourses within the jurisdiction of this state in such a manner as will obstruct the free passage of fish up and down and through such watercourses.

(b) Subsection (a)(1) shall not be construed to prohibit a legal owner or occupant of land from cutting trees on such land.

History: L. 1989, ch. 118, § 126; L. 2010, ch. 162, § 2; July 1.



32-1031 Violations; penalties.

32-1031. Violations; penalties. (a) Unless otherwise provided by law or rules and regulations of the secretary, violation of any provision of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder is a class C misdemeanor.

(1) Upon a second conviction of a wildlife violation that is a class C misdemeanor, a fine of not less than $250 shall be imposed.

(2) Upon a third conviction of a wildlife violation that is a class C misdemeanor, a fine of not less than $300 shall be imposed.

(3) Upon a fourth and any subsequent convictions of a wildlife violation that is a class C misdemeanor, a fine of not less than $400 shall be imposed and a minimum of not less than 7 days in the county jail shall be served.

(b) Any conviction for a wildlife violation that is a class C misdemeanor that occurs before July 1, 2005, shall not be considered for purposes of this section.

History: L. 1989, ch. 118, § 127; L. 2005, ch. 182, § 1; L. 2012, ch. 47, § 59; July 1.



32-1032 Big game and wild turkey violations; penalties.

32-1032. Big game and wild turkey violations; penalties. (a) Violation of any provision of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary relating to big game or wild turkey permits and game tags, taking big game or wild turkey during a closed season, taking big game or wild turkey in violation of subsections (a)(1), (2) or (7) of K.S.A. 32-1003, and amendments thereto, or taking big game or wild turkey in violation of subsection (a)(2) or (3) of K.S.A. 32-1004, and amendments thereto, or taking big game or wild turkey in violation of K.S.A. 32-1013, and amendments thereto, is a misdemeanor, subject to the provisions of subsection (b), punishable by a fine or by imprisonment in the county jail, or by both.

(1) Upon a first or second conviction for a violation of the wildlife, parks and tourism laws of this state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $500 nor more than $1,000 or be imprisoned in the county jail for not more than six months, or both.

(2) Upon a third conviction for a violation of the wildlife, parks and tourism laws of this state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $1,000 and shall be imprisoned in the county jail for not less than 30 days. A third conviction shall be a class B nonperson misdemeanor.

(3) Upon a fourth conviction for a violation of the wildlife, parks and tourism laws of this state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $1,000 and shall be imprisoned in the county jail for not less than 60 days. A fourth conviction shall be a class A nonperson misdemeanor.

(4) Upon the fifth or subsequent convictions for a violation of the wildlife, parks and tourism laws of the state or the rules and regulations of the secretary relating to this section, the violator shall not be fined less than $1,000 and shall be imprisoned in the county jail for not less than 90 days. A fifth or subsequent conviction shall be a class A nonperson misdemeanor.

Any conviction for a wildlife violation that occurs before July 1, 2005, shall not be considered for purposes of this subsection.

(b) (1) In addition to any other penalty prescribed by law, the unlawful intentional taking of a trophy big game animal shall be punishable by a fine of not less than $5,000.

(2) A trophy big game animal shall include any animal meeting the following criteria:

(A) An antlered whitetail deer having an inside spread measurement of at least 16 inches;

(B) an antlered mule deer having an inside spread measurement of at least 20 inches;

(C) an antlered elk having at least six points on one antler; or

(D) an antelope having at least one horn greater than 14 inches in length.

(3) In addition to any other penalty prescribed by law, the defendant shall pay the restitution value of any deer, elk or antelope taken in violation of K.S.A. 32-1001, 32-1002, 32-1003, 32-1004, 32-1005 or 32-1013, and amendments thereto, with a gross score of more than 125 inches for deer, 250 inches for elk and 75 inches for antelope. Such restitution value shall be in an amount not less than the value prescribed for such animal in K.S.A. 32-1005, and amendments thereto. The restitution value for deer shall equal: (gross score - 100)² x $2. The restitution value for elk shall equal: (gross score - 200)2 x $2. The restitution value for antelope shall equal: (gross score - 40)2 x $2. The gross score shall be determined by taking measurements as provided by rules and regulations of the secretary, which shall be made to the nearest 1/8 of an inch using a 1/4 inch wide flexible steel tape. All restitution collected pursuant to this subparagraph shall be paid into the state treasury and shall be credited to the wildlife fee fund created by K.S.A. 32-990, and amendments thereto.

(4) Antlers or horns may be measured pursuant to the manner described in subsection (b)(3) at any time; no drying time is required.

(5) The secretary may adopt, in accordance with K.S.A. 32-805, and amendments thereto, such rules and regulations that the secretary deems necessary to implement and define the terms of this section.

(c) In addition to any other penalty imposed by the convicting court, if a person is convicted of a violation of K.S.A. 32-1001, 32-1002, 32-1003, 32-1004 or 32-1013, and amendments thereto, that involves taking of a big game animal or wild turkey, or if a person is convicted of a violation of K.S.A. 32-1005, and amendments thereto, that involves commercialization of a big game animal or wild turkey:

(1) Upon the first such conviction, the court may order forfeiture of the person's hunting privileges for one year from the date of conviction and: (A) Revocation of the person's hunting license, unless such license is a lifetime hunting license; or (B) if the person possesses a lifetime hunting license, suspension of such license for one year from the date of conviction.

(2) Upon the second such conviction, the court shall order forfeiture of the person's hunting privileges for three years from the date of conviction and: (A) Revocation of the person's hunting license, unless such license is a lifetime hunting license; or (B) if the person possesses a lifetime hunting license, suspension of such license for three years from the date of conviction.

(3) Upon the third or a subsequent such conviction, the court shall order forfeiture of the person's hunting privileges for five years from the date of conviction and: (A) Revocation of the person's hunting license, unless such license is a lifetime hunting license; or (B) if the person possesses a lifetime hunting license, suspension of such license for five years from the date of conviction.

(d) If a person convicted of a violation described in subsection (c) has been issued a combination hunting and fishing license or a combination lifetime license, only the hunting portion of such license shall be revoked or suspended pursuant to subsection (c).

(e) Nothing in this section shall be construed to prevent a convicting court from suspending a person's hunting privileges or ordering the forfeiture or suspension of the person's license, permit, stamp or other issue of the department for a period longer than provided in this section, if such forfeiture or suspension is otherwise provided for by law.

History: L. 1925, ch. 175, § 2; L. 1963, ch. 245, § 5; L. 1981, ch. 175, § 2; L. 1983, ch. 132, § 1; L. 1985, ch. 132, § 1; L. 1989, ch. 118, § 128; L. 2000, ch. 104, § 4; L. 2000, ch. 159, § 6; L. 2004, ch. 99, § 10; L. 2005, ch. 182, § 2; L. 2007, ch. 33, § 1; L. 2012, ch. 47, § 60; L. 2012; ch. 154, § 9; Jan. 1, 2013.

Revisor's Note:

Only amendment in 2007 insertion of comma after "tags" in (a).



32-1033 Unlawful taking of endangered species.

32-1033. Unlawful taking of endangered species. Unlawful taking of an endangered species, as defined in K.S.A. 32-1011, is a class A misdemeanor.

History: L. 1989, ch. 118, § 129; July 1.



32-1034 Second conviction for obstruction or impeding of lawful activities.

32-1034. Second conviction for obstruction or impeding of lawful activities. (a) If a person is convicted of a violation of K.S.A. 32-1014 and such person, within two years prior to such violation, committed another violation of this [such] section which arose out of a separate set of circumstances and for which the person was convicted, such person is guilty of a misdemeanor punishable by a fine of not more than $1,000 or imprisonment for not more than one year, or both.

(b) Any person convicted of a violation of K.S.A. 32-1014 shall be liable to the person with whom the violator interfered for all costs and damages resulting therefrom.

History: L. 1989, ch. 118, § 130; July 1.



32-1040 Violations by 16- and 17-year-olds.

32-1040. Violations by 16- and 17-year-olds. The court hearing the prosecution of any child 16 or 17 years of age who is charged with a violation of any provision of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder may impose any fine authorized by law for the offense or may order that the child be placed in a juvenile detention facility.

History: L. 1983, ch. 140, § 2; L. 1989, ch. 118, § 131; L. 1990, ch. 150, § 3; L. 2012, ch. 47, § 61; July 1.



32-1041 Forfeiture or suspension of license, permit, stamp or other issue.

32-1041. Forfeiture or suspension of license, permit, stamp or other issue. (a) (1) Upon the first conviction of violating any provision of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary, and in addition to any authorized sentence imposed by the convicting court, such court may: (A) Order such person to refrain from engaging in any activity, legal or illegal, the activity for which convicted for up to one year from the date of conviction; and (B) order the forfeiture of any license, permit, stamp or other issue of the department, other than a lifetime license, which is held by the convicted person and pertains to the activity for which the person was convicted for up to one year from the date of conviction.

(2) Upon any subsequent conviction of violating any provision of the wildlife, parks and tourism laws of this state, or rules and regulations adopted thereunder, and in addition to any authorized sentence imposed by the convicting court, such court shall: (A) Order such person to refrain from any activity, legal or illegal, related to the activity for which convicted for one year from the date of conviction; and (B) order the forfeiture of any license, permit, stamp or other issue of the department, other than a lifetime license, which is held by the convicted person and pertains to the activity for which the person was convicted for one year from the date of conviction.

(b) (1) Upon the first conviction of violating any provision of the wildlife, parks and tourism laws of this state, or rules and regulations adopted thereunder, by a person who has been issued a lifetime hunting or fishing license or a combination thereof, and in addition to any authorized sentence imposed by the convicting court, such court may order the suspension of such license for up to one year from the date of conviction.

(2) Upon any subsequent conviction of violating any provision of the wildlife, parks and tourism laws of this state, or rules and regulations adopted thereunder, by a person who has been issued a lifetime hunting or fishing license or a combination thereof, and in addition to any authorized sentence imposed by the convicting court, such court shall order the suspension of such license for one year from the date of conviction.

(c) If a convicted person has been issued a combination hunting and fishing license or a combination lifetime license, only that portion of such license which pertains to the activity for which such person is convicted shall be subject to forfeiture or suspension pursuant to this section. In such case, the order of conviction shall indicate that part of the license which is forfeited or suspended, and such order shall become a temporary license under which the offender may either hunt or fish as the order indicates.

(d) Whenever a judge orders forfeiture or suspension of a license, permit, stamp or other issue of the department pursuant to this section, such license, permit, stamp or other issue shall be surrendered to the court and the judge shall forward it, along with a copy of the conviction order, to the department.

(e) A person whose license, permit, stamp or other issue of the department has been forfeited or suspended pursuant to subsection (a)(1) or (b)(1) shall not be eligible to purchase another such issue within 30 days of the conviction. A person whose license, permit, stamp or other issue of the department has been forfeited or suspended pursuant to subsection (a)(2) or (b)(2) shall not be eligible to purchase another such issue within one year from the date of conviction.

(f) A judge, upon a finding of multiple, repeated or otherwise aggravated violations by a defendant, may order forfeiture or suspension of the defendant's license, permit, stamp or other issue of the department for a period longer than otherwise provided by this section and may order the defendant to refrain from any activity, legal or illegal, related to the activity for which convicted for a period longer than otherwise provided by this section.

History: L. 1985, ch. 132, § 8; L. 1989, ch. 118, § 132; L. 2012, ch. 47, § 62; July 1.



32-1047 Seizure of wildlife, devices, equipment and firearms; disposition.

32-1047. Seizure of wildlife, devices, equipment and firearms; disposition. (a) Subject to the provisions in subsection (b), the department is hereby empowered and directed to seize and possess any wildlife which is taken, possessed, sold or transported unlawfully, and any steel trap, snare or other device or equipment used in taking or transporting wildlife unlawfully or during closed season. The department is hereby authorized to:

(1) Offer the seized item, if the item is unlawfully taken wildlife parts, to the landowner or tenant on whose property the wildlife parts were unlawfully taken, provided:

(A) The wildlife parts are no longer needed as evidence;

(B) the location of the violation can be positively ascertained;

(C) there is no dispute between landowners or tenants as to who may receive the wildlife parts;

(D) the landowner or tenant did not commit the violation for which the wildlife parts were seized; and

(E) the wildlife parts are transferred within two years of adjudication of the violation;

(2) sell the seized item, including wildlife parts with a dollar value, and remit the proceeds to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. If the seized item is a firearm that has been forfeited pursuant to K.S.A. 22-2512, and amendments thereto, then it may be sold unless: (1) The firearm is significantly altered in any manner; or (2) the sale and public possession of such firearm is otherwise prohibited by law. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the wildlife fee fund;

(3) retain the seized item for educational, scientific or department operational purposes; or

(4) destroy the seized item.

(b) The department shall give priority to disposing of unlawfully taken wildlife items in accordance with the process provided for in subsection (a)(1).

History: L. 1927, ch. 221, § 15; L. 1985, ch. 132, § 2; L. 1989, ch. 118, § 133; L. 2001, ch. 5, § 103; L. 2003, ch. 121, § 5; L. 2011, ch. 30, § 148; L. 2014, ch. 97, § 14; L. 2014, ch. 135, § 3; July 1.



32-1048 Conservation officers and employees; arrest powers.

32-1048. Conservation officers and employees; arrest powers. Any officer or other employee of the department who meets the criteria specified in subsection (a) of K.S.A. 32-808, and amendments thereto, and any other Kansas law enforcement officer authorized to enforce the laws of this state shall have the power to arrest pursuant to the authority granted in subsection (b) of K.S.A. 32-808, and amendments thereto, at any place in the state of Kansas, any person or persons found violating any laws of the state, and rules and regulations promulgated pursuant to chapter 32 of the Kansas Statutes Annotated, and amendments thereto, and to bring such persons immediately before the nearest proper judge of the district court of the county within which such violation took place for trial.

History: L. 1943, ch. 173, § 2; L. 1969, ch. 211, § 2; L. 1975, ch. 223, § 3; L. 1976, ch. 145, § 156; L. 1989, ch. 118, § 134; L. 1997, ch. 168, § 9; May 22.



32-1049 Citation; notice.

32-1049. Citation; notice. (a) Whenever a person is charged for any violation of any of the wildlife, parks and tourism laws of this state or the provisions of article 11 of chapter 32 of the Kansas Statutes Annotated, or rules and regulations adopted thereunder, punishable as a misdemeanor and is not immediately taken before a judge of the district court as required or permitted pursuant to K.S.A. 32-1048 and 32-1178, and amendments thereto, the officer shall prepare a written citation containing a notice to appear in court, the name and address of the person, the offense charged, the time and place when and where the person shall appear in court and such other pertinent information as may be necessary.

(b) The time specified in the citation must be at least five days after the alleged violation unless the person charged with the violation shall demand an earlier hearing.

(c) The place specified in the citation must be before a judge of the district court within the county in which the offense is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the alleged violation occurred.

(d) The person charged with the violation may give a written promise to appear in court by signing at least one copy of the written citation prepared by the officer, in which event the officer shall deliver a copy of the citation to the person, and thereupon the officer shall not take the person into physical custody for the violation.

(e) Any officer violating any provisions of this section is guilty of misconduct in office and shall be subject to removal from office.

(f) In the event the form of citation provided for in this section includes information required by law and is signed by the officer preparing the same, such citation when filed with a court having jurisdiction shall be deemed to be a lawful complaint for the purpose of prosecution under law.

History: L. 1975, ch. 223, § 1; L. 1976, ch. 145, § 157; L. 1986, ch. 150, § 2; L. 1989, ch. 118, § 135; L. 2012, ch. 47, § 63; July 1.



32-1049a Failure to comply with a wildlife, parks and tourism citation; penalties; reinstatement fee for license or permit suspension; waiver, military personnel; fee authorized only by legislative enactment.

32-1049a. Failure to comply with a wildlife, parks and tourism citation; penalties; reinstatement fee for license or permit suspension; waiver, military personnel; fee authorized only by legislative enactment. (a) Failure to comply with a wildlife, parks and tourism citation means failure to:

(1) Appear before any district court in response to a wildlife, parks and tourism citation and pay in full any fine, court costs, assessments or fees imposed;

(2) fully pay or satisfy all fines, court costs, assessments or fees imposed as a part of the sentence of any district court for violation of the wildlife, parks and tourism laws of this state; or

(3) otherwise comply with a wildlife, parks and tourism citation as provided in K.S.A. 32-1049, and amendments thereto.

Failure to comply with a wildlife, parks and tourism citation is a class C misdemeanor, regardless of the disposition of the charge for which such citation, complaint or charge was originally issued.

(b) The term "citation" means any complaint, summons, notice to appear, ticket, warrant, penalty assessment or other official document issued for the prosecution of the wildlife, parks and tourism laws or rules and regulations of this state.

(c) In addition to penalties of law applicable under subsection (a) when a person fails to comply with a wildlife, parks and tourism citation or sentence for a violation of wildlife, parks and tourism laws or rules and regulations, the district court in which the person should have complied shall mail a notice to the person that if the person does not appear in the district court or pay all fines, court costs, assessments or fees, and any penalties imposed within 30 days from the date of mailing, the Kansas department of wildlife, parks and tourism shall be notified to forfeit or suspend any license, permit, stamp or other issue of the department. Upon receipt of a report of a failure to comply with a wildlife, parks and tourism citation under this section, and amendments thereto, the department shall notify the violator and suspend or forfeit the license, permit, stamp or other issue of the department held by the violator until satisfactory evidence of compliance with the wildlife, parks and tourism citation or sentence of the district court for violation of the wildlife, parks and tourism laws or rules and regulations of this state are furnished to the informing court. Upon receipt of notification of such compliance from the informing court, the department shall terminate the suspension action, unless the violator is otherwise suspended.

(d) Except as provided in subsection (e), when the district court notifies the department of a failure to comply with a wildlife, parks and tourism citation or failure to comply with a sentence of the district court imposed on violation of a wildlife, parks and tourism law or rule and regulation, the court shall assess a reinstatement fee of $50 for each charge or sentence on which the person failed to make satisfaction, regardless of the disposition of the charge for which such citation was originally issued. Such reinstatement fee shall be in addition to any fine, court costs and other assessments, fees or penalties. The court shall remit all reinstatement fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each remittance, the state treasurer shall deposit the entire amount in the state treasury and shall credit such moneys to the state general fund.

(e) The district court shall waive the reinstatement fee provided for in subsection (d), if the failure to comply with a wildlife, parks and tourism citation was the result of such person enlisting in or being drafted into the armed services of the United States of America, being called into service as a member of a reserve component of the military service of the United States of America, or volunteering for such active duty or being called into service as a member of the Kansas national guard or volunteering for such active duty and being absent from Kansas because of such military service. The state treasurer and the director of accounts and reports shall prescribe procedures for all such reimbursement payments and shall create appropriate accounts, make appropriate accounting entries and issue such appropriate vouchers and warrants as may be required to make such reimbursement payments.

(f) Except as provided further, the reinstatement fee established in subsection (d) shall be the only fee collected or moneys in the nature of a fee collected for such reinstatement. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per reinstatement fee, to fund the costs of non-judicial personnel.

History: L. 2008, ch. 10, § 1; L. 2012, ch. 66, § 11; L. 2013, ch. 125, § 11; L. 2015, ch. 81, § 17; July 1.

Section was also amended by L. 2012, ch. 47, § 64, but that version was repealed by L. 2012, ch. 166, § 24.



32-1050 Appearance bond.

32-1050. Appearance bond. (a) Whenever any person is issued a citation by a conservation officer or deputy conservation officer of the wildlife and parks conservation service or by any law enforcement officer for any of the violations described in subsection (b), the officer may require such person to give bond in the amount specified in subsection (b) for the offense for which the person was charged, which bond shall be subject to forfeiture if the person does not appear at the court at the time specified in the written citation. The bond shall be a cash bond and shall be payable using cash or legal tender identified as travelers checks, certified checks, cashiers checks, personal checks and postal money orders. The cash bond shall be taken in the following manner: The officer shall furnish the person charged with a stamped envelope addressed to the judge or clerk of the court named in the written citation and the person shall place in such envelope the amount of the bond, and in the presence of the officer shall deposit the same in the United States mail. After having complied with these requirements, the person charged need not sign the citation, but the officer shall note the amount of the bond mailed on the citation and shall give a copy of such citation to the person.

(b) The offenses for which a cash bond may be required as provided in subsection (a) and the amounts thereof shall be as follows, subject to increase at the discretion of the court:

Engaging in any activity without a required valid license orpermit, other than a big game or wild turkey permit or alicense or permit for commercial activity    $100

Engaging in any activity without a required stamp or otherissue of the department    75

Engaging in any commercial activity without a requiredvalid license or permit    500

Engaging in any big game or wild turkey hunting without arequired valid big game or wild turkey permit    500

Making misrepresentation to secure license, permit, stampor other issue of the department    250

Taking wildlife, except big game or wild turkey, unlawfully(including but not limited to taking wildlife before orafter legal taking hours, during closed season, or usingunlawful equipment, means or method)    100

Carrying unplugged shotgun    75

Exceeding bag or possession limit, except big game or wildturkey — $25 for each animal in excess of the bag orpossession limit, plus    75

Exceeding big game or wild turkey bag or possession limit— $100 for each animal in excess of the bag or possessionlimit, plus    250

Unlawful transporting of wildlife    150

Taking big game or wild turkey unlawfully (including butnot limited to taking big game or wild turkey before orafter legal taking hours, during closed season, or usingunlawful equipment, means or method)    500

Failing to wear and properly display required clothingduring a big game hunting season    75

Taking wildlife when operating an amount of equipment inexcess of that legally authorized    75

Exceeding creel or possession limit — $25 for each animalin excess of the creel or possession limit, plus    75

Operating vessel without a certificate of number orregistration    50

Operating vessel without proper display of requiredidentification number    50

Failing to properly display required lights on vesselbetween sunset and sunrise    50

Operating vessel without correct number or approved typesof adult personal flotation devices — $25 for each adultpersonal flotation device violation, plus    50

Operating vessel without correct number or approved typesof child personal flotation devices — $50 for each childpersonal flotation device violation, plus    100

Operating vessel without required number of personalflotation devices readily accessible and in good andserviceable condition — $25 for each personal flotationdevice violation, plus    50

Operating vessel without required number or approved typesof fire extinguishers    50

Operating vessel in restricted area    50

Operating vessel without required observer or rearviewmirror on vessel    50

Operating vessel without required equipment or in excess ofcapacity plate limitations    50

Unlawful altering, destroying or removing of capacityplate    100

(c) For any violation of the wildlife, parks and tourism laws of this state or rules and regulations adopted thereunder for which a cash bond is not specified in subsection (b), the court may establish a cash bond amount.

(d) There shall be added to the amount of cash bond required pursuant to subsections (b) and (c) the amount of the docket fee as prescribed by K.S.A. 28-172a, and amendments thereto, for crimes defined in chapter 32 of the Kansas Statutes Annotated, and amendments thereto.

(e) In the event of forfeiture of any of the bonds set forth in this section, the amount added by (d) to the amount of the cash bond shall be regarded as a docket fee.

History: L. 1975, ch. 223, § 2; L. 1981, ch. 175, § 7; L. 1984, ch. 148, § 3; L. 1986, ch. 47, § 2; L. 1986, ch. 146, § 4; L. 1987, ch. 134, § 6; L. 1989, ch. 118, § 136; L. 1989, ch. 239, § 7; L. 1989, ch. 274, § 1; L. 1992, ch. 315, § 9; L. 1994, ch. 245, § 3; L. 1994, ch. 335, § 7; L. 2002, ch. 64, § 1; L. 2004, ch. 99, § 11; L. 2012, ch. 47, § 65; July 1.



32-1051 Law enforcement officers' duties.

32-1051. Law enforcement officers' duties. (a) It shall be the duty of all conservation officers and deputy conservation officers of the wildlife, parks and tourism conservation service and all law enforcement officers authorized to enforce the laws of this state to diligently inquire into and prosecute all violations of the wildlife, parks and tourism laws of this state and rules and regulations of the secretary. Any such officers having knowledge or notice of any such violation shall forthwith make complaint before a court of competent jurisdiction and venue. No such officer making complaint shall be liable for costs unless it is found by the court or jury that the complaint was filed for malicious purposes and without probable cause.

(b) Nothing in this section shall be construed to prevent the use of warnings or the issuance of warning tickets, in lieu of making a complaint, when circumstances warrant.

History: L. 1911, ch. 198, § 31; R.S. 1923, 32-131; L. 1974, ch. 446, § 15; L. 1989, ch. 118, § 137; L. 1993, ch. 185, § 12; L. 2012, ch. 47, § 66; July 1.



32-1052 Complaint and proof.

32-1052. Complaint and proof. In a prosecution of any person or persons for a violation of any of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary, it shall not be necessary to:

(a) State in the complaint the true or scientific name of the wildlife involved in the alleged violation; or

(b) state in the complaint or to prove at the trial that the taking or possessing of any wildlife involved in the alleged violation was not for the sole purpose of using or preserving it as a specimen for scientific purposes.

History: L. 1911, ch. 198, § 28; R.S. 1923, 32-128; L. 1989, ch. 118, § 138; L. 2012, ch. 47, § 67; July 1.



32-1053 County or district attorneys' duties; prosecution fee.

32-1053. County or district attorneys' duties; prosecution fee. It shall be the duty of each county or district attorney to prosecute any person or persons charged with a violation of any of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary. The attorney so prosecuting shall receive the fee established by law or by the court having jurisdiction over the matter for each prosecution in a district court, and such fee shall be taxed to the defendant in every case where conviction shall be had.

History: L. 1911, ch. 198, § 32; R.S. 1923, 32-132; L. 1973, ch. 134, § 37; L. 1976, ch. 145, § 155; L. 1989, ch. 118, § 139; L. 2012, ch. 47, § 68; July 1.



32-1054 Report of prosecutions.

32-1054. Report of prosecutions. It shall be the duty of every judge or clerk of the court before whom any prosecution for a violation of the wildlife, parks and tourism laws of this state or rules and regulations of the secretary is commenced or goes on appeal, within 20 days after disposition thereof or the occurrence of a failure to comply with a wildlife, parks and tourism citation, to report in writing to the department the result thereof. The report of any disposition or failure to comply with a wildlife, parks and tourism citation shall include the sentence of the court, the nature of the conviction or charge upon which the prosecution is based, the fines, fees, assessments and other penalties imposed and the forfeiture or suspension of any license, permit, stamp or other issue of the Kansas department of wildlife, parks and tourism, if any.

History: L. 1911, ch. 198, § 33; R.S. 1923, 32-133; L. 1973, ch. 134, § 38; L. 1989, ch. 118, § 140; L. 2001, ch. 185, § 3; L. 2008, ch. 10, § 2; L. 2012, ch. 47, § 69; July 1.

Revisor's Note:

Section was also amended by L. 2001, ch. 107, § 3, but that version was repealed by L. 2001, ch. 185, § 9.



32-1061 Wildlife violator compact; enactment of compact.

32-1061. Wildlife violator compact; enactment of compact. The wildlife violator compact is enacted into law and entered into by the State of Kansas with any and all jurisdictions legally joining therein in accordance with its terms. The compact is substantially as follows:

ARTICLE I

FINDINGS, DECLARATION OF POLICY,

AND PURPOSE

(a) The party states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of their respective wildlife resources can be materially affected by the degree of compliance with state statute, law, regulation, ordinance, or administrative rule relating to the management of those resources.

(3) The preservation, protection, management, and restoration of wildlife contribute immeasurably to the aesthetic, recreational, and economic aspects of these natural resources.

(4) Wildlife resources are valuable without regard to political boundaries, therefore, all persons should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communications among the various states.

(7) In most instances, a person who is cited for a wildlife violation in a state other than the person's home state:

(i) Must post collateral or bond to secure appearance for a trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices described in paragraph (7) of this subsection is to ensure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the person's way after receiving the citation, could return to the person's home state and disregard the person's duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in the person's home state is permitted to accept the citation from the officer at the scene of the violation and to immediately continue on the person's way after agreeing or being instructed to comply with the terms of the citation.

(10) The practice described in paragraph (7) of this subsection causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11) The enforcement practices described in paragraph (7) of this subsection consume an undue amount of law enforcement time.

(b) It is the policy of the party states to:

(1) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges or rights of any person whose license privileges or rights have been suspended by a party state and treat this suspension as if it had occurred in their state.

(3) Allow violators to accept a wildlife citation, except as provided in subsection (b) of article III, and proceed on the violator's way without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violator's home state is party to this compact.

(4) Report to the appropriate party state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat convictions recorded for their residents which occurred in another party state as if they had occurred in the home state.

(6) Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subsection (b) of this article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the person's right of due process and the sovereign status of a party state.

ARTICLE II

DEFINITIONS

Unless the context requires otherwise, the definitions in this article apply through this compact and are intended only for the implementation of this compact:

(a) "Citation" means any summons, complaint, ticket, penalty assessment, or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(b) "Collateral" means any cash or other security deposited to secure an appearance for trial, in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(c) "Compliance" with respect to a citation means the act of answering the citation through appearance at a court, a tribunal, or payment of fines, costs, and surcharges, if any, or both such appearance and payment.

(d) "Conviction" means a conviction, including any court conviction, of any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance, or administrative rule, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(e) "Court" means a court of law, including magistrate's court and the justice of the peace court.

(f) "Home state" means the state of primary residence of a person.

(g) "Issuing state" means the party state which issues a wildlife citation to the violator.

(h) "License" means any license, permit, or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a party state.

(i) "Licensing authority" means the Kansas department of wildlife and parks or the department within each party state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(j) "Party state" means any state which enacts legislation to become a member of this wildlife compact.

(k) "Personal recognizance" means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(l) "State" means any state, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Provinces of Canada, or other countries.

(m) "Suspension" means any revocation, denial, or withdrawal of any or all license privileges or rights, including the privilege or right to apply for, purchase, or exercise the benefits conferred by any license.

(n) "Terms of the citation" means those conditions and options expressly stated upon the citation.

(o) "Wildlife" means all species of animals, including but not necessarily limited to mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a party state. "Wildlife" also means food fish and shellfish as defined by statute, law, regulation, ordinance, or administrative rule in a party state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of this compact shall be based on local law.

(p) "Wildlife law" means any statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(q) "Wildlife officer" means any individual authorized by a party state to issue a citation for a wildlife violation.

(r) "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

ARTICLE III

PROCEDURES FOR ISSUING STATE

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subsection (b) of this article, if the officer receives the person's personal recognizance that the person will comply with the terms of the citation.

(b) Personal recognizance is acceptable:

(1) If not prohibited by local law or the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation; and

(2) If the violator provides adequate proof of the violator's identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate court or official shall report the conviction or failure to comply to the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance required by subsection (c) of this article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content as contained in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation.

ARTICLE IV

PROCEDURES FOR HOME STATE

(a) Upon receipt of a report of failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home state's suspension procedures and shall suspend the violator's license or permit privileges or rights until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction resulting in the suspension or revocation of the violator's license or permit privileges or rights from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license or permit privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation.

ARTICLE V

RECIPROCAL RECOGNITION OF

SUSPENSION

All party states shall recognize the suspension of license or permit privileges or rights of any person by any party state as if the violation on which the suspension is based had in fact occurred in their state and would have been the basis for suspension of license or permit privileges or rights in their state.

ARTICLE VI

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license or permit privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

ARTICLE VII

COMPACT ADMINISTRATOR

PROCEDURES

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board of compact administrators shall be composed of one representative from each of the party states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each party state, or his or her designee, and will serve and be subject to removal in accordance with the laws of the state the administrator represents. A compact administrator may provide for the discharge of the administrator's duties and the performance of the administrator's functions as a board of compact administrators member by an alternate. An alternate may not be entitled to serve unless written notification of the alternate's identity has been given to the board of compact administrators.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board of compact administrators shall be binding unless taken at a meeting at which a majority of the total number of votes on the board of compact administrators is cast in favor thereof. Action by the board of compact administrators shall be only at a meeting at which a majority of the party states are represented.

(c) The board of compact administrators shall elect annually, from its membership, a chairperson and vice-chairperson.

(d) The board of compact administrators shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board of compact administrators may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize, and dispose of the same.

(f) The board of compact administrators may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation, or any private nonprofit organization or institution.

(g) The board of compact administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board of compact administrators' action shall be contained in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation.

ARTICLE VIII

ENTRY INTO COMPACT AND

WITHDRAWAL

(a) This compact shall become effective when it has been adopted by at least two states.

(b) (1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board of compact administrators.

(2) The resolution shall be in a form and content as provided in the compact manual adopted by the secretary of the Kansas department of wildlife and parks as a regulation and shall include statements that in substance are as follows:

(i) A citation of the authority by which the state is empowered to become a party to this compact;

(ii) Agreement to comply with the terms and provisions of the compact; and

(iii) That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying state, but shall not be less than 60 days after notice has been given by the chairperson of the board of compact administrators or by the secretariat of the board of compact administrators to each party state that the resolution from the applying state has been received.

(c) A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

ARTICLE IX

AMENDMENTS TO THE

COMPACT

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party state to respond to the compact chairperson within 120 days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the remainder of the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XI

TITLE

This compact shall be known as the wildlife violator compact.

History: L. 2005, ch. 70, § 1; July 1.



32-1062 Same; rules and regulations.

32-1062. Same; rules and regulations. The secretary of the Kansas department of wildlife, parks and tourism shall make and publish such rules and regulations, not inconsistent with law, as deemed necessary to carry out the purposes of the wildlife violator compact.

History: L. 2005, ch. 70, § 2; L. 2012, ch. 47, § 70; July 1.



32-1063 Same; suspension or revocation of license or privileges pursuant to compact; subsequent acts prohibited; penalties.

32-1063. Same; suspension or revocation of license or privileges pursuant to compact; subsequent acts prohibited; penalties. It shall be unlawful for any person whose license, privilege, or right to hunt, fish, trap, possess, or transport wildlife, having been suspended or revoked pursuant to the wildlife violator compact, to exercise that right or privilege within this state or to purchase or possess such a license which grants such right or privilege.

(a) Any person who knowingly hunts, fishes, traps, possesses, or transports any wildlife, or attempts to do any of the same, within this state in violation of such suspension or revocation pursuant to the wildlife violator compact shall be guilty of a class A nonperson misdemeanor and sentenced to the following:

(1) A fine of not less than $1,500 nor more than $5,000; and

(2) any privilege or right to hunt, fish, trap or otherwise take, possess or transport any wildlife in this state, or purchase or possess any license, permit, stamp or other issue of the Kansas department of wildlife, parks and tourism shall be forfeited or suspended for a period of not less than two years nor more than five years in addition to and consecutive to the original revocation or suspension set forth by the provisions of the compact;

(3) the sentencing judge may impose other sanctions pursuant to K.S.A. 2016 Supp. 21-6602 and 21-6604, and amendments thereto.

(b) Any person who knowingly purchases or possesses, or attempts to purchase or possess, a license to hunt, fish, trap, possess or transport wildlife in this state in violation of such suspension or revocation pursuant to the wildlife violator compact shall be guilty of a class A nonperson misdemeanor and sentenced to the following:

(1) A fine of not less than $750 nor more than $2,500; and

(2) any privilege or right to hunt, fish, trap or otherwise take, possess or transport any wildlife in this state, or purchase or possess any license, permit, stamp or other issue of the Kansas department of wildlife, parks and tourism shall be forfeited or suspended for a period of not less than two years in addition to and consecutive to the original revocation or suspension set forth by the provisions of the compact;

(3) the sentencing judge may impose other sanctions pursuant to K.S.A. 2016 Supp. 21-6602 and 21-6604, and amendments thereto.

History: L. 2005, ch. 70, § 3; L. 2011, ch. 30, § 149; L. 2012, ch. 47, § 71; July 1.



32-1064 Same; licensing authority; duties.

32-1064. Same; licensing authority; duties. As used in the compact, the term "licensing authority," with reference to this state, means the Kansas department of wildlife, parks and tourism. The secretary of wildlife, parks and tourism shall furnish to the appropriate authorities of party states any information or documents reasonably necessary to facilitate the administration of the compact.

History: L. 2005, ch. 70, § 4; L. 2012, ch. 47, § 72; July 1.



32-1065 Same; compact administrator, compensation and expenses.

32-1065. Same; compact administrator, compensation and expenses. The compact administrator provided for in article VII of the wildlife violator compact shall not be entitled to any additional compensation for service as the administrator but shall be entitled to expenses incurred in connection with the duties and responsibilities of the administrator in the same manner as for expenses incurred in connection with any other duties or responsibilities of such office or employment.

History: L. 2005, ch. 70, § 5; July 1.



32-1066 Same; board of compact administrators; appointment of state administrator.

32-1066. Same; board of compact administrators; appointment of state administrator. The secretary of the Kansas department of wildlife, parks and tourism shall appoint the director or head administrator of the department's law enforcement division or section to serve on the board of compact administrators as the compact administrator for this state as required by section 1 subsection (a) of article VII of the wildlife violator compact.

History: L. 2005, ch. 70, § 6; L. 2012, ch. 47, § 73; July 1.



32-1071 State sovereignty over non-migratory wildlife act; citation of act.

32-1071. State sovereignty over non-migratory wildlife act; citation of act. K.S.A. 2016 Supp. 32-1071 through 32-1078, and amendments thereto, may be cited as the state sovereignty over non-migratory wildlife act.

History: L. 2014, ch. 103, § 1; May 22.



32-1072 Same; authority.

32-1072. Same; authority. The legislature declares that the authority for the state sovereignty over non-migratory wildlife act is the following:

(a) The tenth amendment to the constitution of the United States guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and people of Kansas certain powers as they were understood at the time that Kansas was admitted to statehood in 1861. The guaranty of those powers is a matter of contract between the state and people of Kansas and the United States as of the time that the compact with the United States was agreed upon and adopted by Kansas in 1859 and the United States in 1861.

(b) Article II, section 1 of the constitution of the state of Kansas authorizes the legislature of the state of Kansas to exercise the legislative power of the state, including the general police powers inherent in a sovereign state.

History: L. 2014, ch. 103, § 2; May 22.



32-1073 Same; definitions.

32-1073. Same; definitions. As used in the state sovereignty over non-migratory wildlife act:

(a) "Borders of Kansas" means the boundaries of Kansas described in the act for admission of Kansas into the union, 12 stat. 126, ch. 20, § 1.

(b) "Lesser prairie chicken" means the species tympanuchus pallidicinctus.

(c) "Greater prairie chicken" means the species tympanuchus cupido.

History: L. 2014, ch. 103, § 3; May 22.



32-1074 Same; non-migratory nature of lesser and greater prairie chickens.

32-1074. Same; non-migratory nature of lesser and greater prairie chickens. (a) The lesser prairie chicken and the greater prairie chicken are non-migratory species that are native to the grasslands of Kansas.

(b) The lesser prairie chicken and the greater prairie chicken do not inhabit or swim in any static bodies of water, navigable waterways or non-navigable waterways.

(c) The existence and management of the lesser prairie chicken and the greater prairie chicken do not have a substantial effect on commerce among the states.

(d) The Kansas department of wildlife, parks and tourism, and its predecessor agencies, have successfully managed lesser prairie chickens and greater prairie chickens in the state and have provided for the adequate preservation of the habitats of such species.

History: L. 2014, ch. 103, § 4; May 22.



32-1075 Same; regulation of prairie chickens and prairie chicken habitats in Kansas.

32-1075. Same; regulation of prairie chickens and prairie chicken habitats in Kansas. (a) The state of Kansas, acting through the Kansas legislature and through the Kansas department of wildlife, parks and tourism, possesses the sole regulatory authority to govern the management, habitats, hunting and possession of lesser prairie chickens and greater prairie chickens that exist within the state of Kansas.

(b) The lesser prairie chickens and the greater prairie chickens that exist within the state and the habitats of such species, are not subject to the endangered species act of 1973, as in effect on the effective date of this act, or any federal regulation or executive action pertaining thereto, under the authority of congress to regulate interstate commerce.

(c) Any federal regulation or executive action pertaining to the endangered species act of 1973, as in effect on the effective date of this act, that purports to regulate the following has no effect within the state:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or the habitats of such species.

History: L. 2014, ch. 103, § 5; May 22.



32-1076 Same; enforcement of act.

32-1076. Same; enforcement of act. A county or district attorney, or the attorney general may seek injunctive relief in any court of competent jurisdiction to enjoin any official, agent or employee of the government of the United States or employee of a corporation providing services to the government of the United States from enforcing any federal regulation or executive action pertaining to the endangered species act of 1973, as in effect on the effective date of this act, that purports to regulate the following within the state:

(a) The lesser prairie chicken;

(b) the greater prairie chicken;

(c) the habitats of such species;

(d) farming practices that affect such species; or

(e) other human activity that affects such species or the habitats of such species.

History: L. 2014, ch. 103, § 6; May 22.



32-1077 Same; construction of act.

32-1077. Same; construction of act. (a) This act shall not be construed to infringe on the authority of the United States department of agriculture to administer conservation programs that apply to:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or habitats of such species.

(b) This act shall not be construed to infringe on the authority of the United States environmental protection agency, or the state of Kansas under delegated authority, to administer the federal water pollution prevention and control act, as in effect on the effective date of this act, or the clean air act, as in effect on the effective date of this act, to the extent it may apply to:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or habitats of such species.

(c) This act shall not be construed to infringe on the authority of the Kansas department of wildlife, parks and tourism or any private citizen of this state to operate or participate in the range wide lesser prairie chicken management plan, the stakeholder conservation strategy for the lesser prairie chicken, or any other management or conservation plan pertaining to the lesser prairie chicken that may be developed with the assistance and participation of the United States fish and wildlife service and apply to:

(1) The lesser prairie chicken;

(2) the greater prairie chicken;

(3) the habitats of such species;

(4) farming practices that affect such species; or

(5) other human activity that affects such species or habitats of such species.

History: L. 2014, ch. 103, § 7; May 22.



32-1078 Same; severability.

32-1078. Same; severability. If any provision of the state sovereignty over non-migratory wildlife act or the application to any person or circumstance is held to be invalid in any court of competent jurisdiction, such invalidity shall not affect the other provisions or application of such act. To this end, the provisions of such act are declared to be severable.

History: L. 2014, ch. 103, § 8; May 22.






Article 11 BOATING AND WATER ACTIVITIES

32-1101 Policy.

32-1101. Policy. It is the policy of this state to promote safety for persons and property in and connected with the use, operation and equipment of vessels and to promote uniformity of laws relating thereto.

History: L. 1959, ch. 321, § 1; July 1.



32-1102 Definitions.

32-1102. Definitions. As used in article 11 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, unless the context clearly requires a different meaning:

(a) "Vessel" means any watercraft designed to be propelled by machinery, oars, paddles or wind action upon a sail for navigation on the water.

(b) "Motorboat" means any vessel propelled by machinery, whether or not such machinery is the principal source of propulsion.

(c) "Owner" means a person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.

(d) "Waters of this state" means any waters within the territorial limits of this state.

(e) "Person" means an individual, partnership, firm, corporation, association or other entity.

(f) "Operate" means to navigate or otherwise use a motorboat or a vessel.

(g) "Department" means the Kansas department of wildlife, parks and tourism.

(h) "Secretary" means the secretary of wildlife, parks and tourism.

(i) "Length" means the length of the vessel measured from end to end over the deck excluding sheer.

(j) "Operator" means the person who operates or has charge of the navigation or use of a motorboat or a vessel.

(k) "Undocumented vessel" means a vessel which is not required to have, and does not have, a valid marine document issued by the United States coast guard or federal agency successor thereto.

(l) "Reportable boating accident" means an accident, collision or other casualty involving a vessel subject to this act which results in loss of life, injury sufficient to require first aid or medical attention, or actual physical damage to property, including a vessel, in excess of an amount established by rules and regulations adopted by the secretary in accordance with K.S.A. 32-805, and amendments thereto.

(m) "Marine sewage" means any substance that contains any of the waste products, excrement or other discharges from the bodies of human beings or animals, or foodstuffs or materials associated with foodstuffs intended for human consumption.

(n) "Marine toilet" means any latrine, head, lavatory or toilet which is intended to receive marine sewage and which is located on or in any vessel.

(o) "Passenger" means any individual who obtains passage or is carried in or on a vessel.

(p) "Sail board" means a surfboard using for propulsion a free sail system comprising one or more swivel-mounted rigs (mast, sail and booms) supported in an upright position by the crew and the wind.

(q) "Dealer" means any person who:

(1) For a commission or with an intent to make a profit or gain of money or other thing of value, sells, barters, exchanges, leases or rents with the option to purchase, offers, attempts to sell, or negotiates the sale of any vessel, whether or not the vessel is owned by such person;

(2) maintains an established place of business with sufficient space to display vessels at least equal in number to the number of dealer certificates of number the dealer has been assigned; and

(3) maintains signage easily visible from the street identifying the established place of business.

(r) "Demonstrate" means to operate a vessel on the waters of this state for the purpose of selling, trading, negotiating or attempting to negotiate the sale or exchange of interests in new or used vessels or for the purpose of testing the design or operation of a vessel.

(s) "Sailboat" means any vessel, other than a sail board, that is designed to be propelled by wind action upon a sail for navigation on the water.

(t) "Boat livery" means any person offering a vessel or vessels of varying types for rent.

(u) "Cargo" means the items placed within or on a vessel and shall include any persons or objects towed on water skis, surfboards, tubes or similar devices behind the vessel.

(v) "State of principal use" means the state on the waters of which a vessel is used or to be used most during the calendar year.

(w) "Use" means to operate, navigate or employ.

(x) "Abandoned vessel" means any vessel on public waters or public or private land which remains unclaimed for a period of 15 consecutive days.

History: L. 1959, ch. 321, § 2; L. 1961, ch. 471, § 1; L. 1970, ch. 408, § 1; L. 1973, ch. 415, § 1; L. 1983, ch. 342, § 1; L. 1986, ch. 393, § 1; L. 1989, ch. 118, § 141; L. 1993, ch. 185, § 13; L. 2000, ch. 70, § 1; L. 2004, ch. 79, § 1; L. 2006, ch. 85, § 1; L. 2012, ch. 47, § 74; July 1.



32-1103 Applicable laws; rules and regulations.

32-1103. Applicable laws; rules and regulations. (a) The provisions of K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173 and 32-1177 through 32-1180, and amendments thereto, and of other applicable laws of this state shall govern the operation, equipment, numbering and all other matters relating thereto whenever any vessel shall be operated on the waters of this state, or when any activity regulated by this act shall take place thereon, but nothing in this act shall be construed to prevent the adoption of any ordinance or regulation by any subdivision or municipality of this state relating to waters under the control or jurisdiction of such subdivision or municipality, and such ordinances or regulations shall be valid and enforceable so long as and to the extent that they are not contradictory to provisions of article 11 of chapter 32 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations adopted thereunder. Such ordinances or regulations shall not be adopted by such subdivision or municipality until after public notice by the enacting body. Following such adoption the enacting body shall submit the same to the secretary, setting forth the reasons which make such regulations necessary or appropriate, and requesting the approval of such regulations by the secretary. If the secretary approves such regulations they shall become operative; otherwise, such regulations shall have no effect. Notwithstanding the foregoing provisions, the secretary shall not regulate fees to be charged by political subdivisions or municipalities as to waters under their control or jurisdiction.

(b) The secretary is hereby authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations with reference to the operation of vessels on any waters within the state.

History: L. 1959, ch. 321, § 15; L. 1961, ch. 471, § 7; L. 1989, ch. 118, § 154; July 1.



32-1104 Annual reports to county assessors.

32-1104. Annual reports to county assessors. Annually, on or before the first day of February, the secretary shall furnish to the county assessor of each county in this state a list of the names and addresses of the owners of motorboats in each county and the identification numbers issued therefor by the secretary which were in effect on January 1 of each year. It shall be the duty of the county assessors of each county to check such lists against the personal property tax returns of the owners of such motorboats for any discrepancies between such lists and such personal property tax returns.

History: L. 1960, ch. 61, § 1; L. 1989, ch. 118, § 157; July 1.



32-1110 Display of number on vessel.

32-1110. Display of number on vessel. Every undocumented, mechanically propelled vessel or sailing vessel using the waters of this state, as its state of principal use, shall be numbered, except those exempted by K.S.A. 32-1113, and amendments thereto. No person shall operate or give permission for the operation of any motorboat or vessel propelled by sail on such waters unless such vessel is numbered in accordance with this act, applicable federal law or a federally approved numbering system of another state, and unless (1) the certificate of number awarded to such vessel is in full force and effect and (2) the identifying number set forth in the certificate of number is displayed on each side of the bow of such vessel, unless otherwise provided by rules and regulations of the secretary.

History: L. 1959, ch. 321, § 3; L. 1970, ch. 408, § 2; L. 1989, ch. 118, § 142; L. 2006, ch. 85, § 2; Jan. 1, 2007.



32-1111 Application for certificate of number; display, inspection, renewal; temporary permit; transfer, destruction or abandonment of vessel; vessels documented by coast guard; rules and regulations.

32-1111. Application for certificate of number; display, inspection, renewal; temporary permit; transfer, destruction or abandonment of vessel; vessels documented by coast guard; rules and regulations. (a) The owner of each vessel requiring numbering by this state shall file an application for number with the secretary on forms approved by the secretary. The application shall be signed by the owner of the vessel and shall be accompanied by the vessel registration fee prescribed pursuant to K.S.A. 32-1172, and amendments thereto, and by proof of payment of any tax imposed under the provisions of K.S.A. 12-187, 12-198, the Kansas retailers' sales tax act or the Kansas compensating tax act, and amendments thereto, as the case requires, upon forms devised and furnished by the department of revenue to every county treasurer for such purpose. Upon receipt of the application in approved form and proof of payment of sales or compensating tax, the secretary shall enter the same upon the records of the department and issue to the applicant a certificate of number stating the number awarded to the vessel and the name and address of the owner. Unless otherwise provided by rules and regulations, the owner shall paint on or attach to each side of the bow of the vessel the identification number in such manner as prescribed by rules and regulations of the secretary in order that it may be clearly visible. The number shall be maintained in legible condition. The certificate of number shall be pocket size and, unless otherwise provided by rules and regulations, shall be available at all times for inspection on the vessel for which issued, whenever such vessel is in operation. No person charged with a violation of the preceding sentence shall be convicted of such offense if such person produces in court or the office of the arresting officer a certificate of number issued and valid at the time of such person's arrest.

(b) The owner of any vessel already covered by a number in full force and effect which has been awarded to it pursuant to the then operative federal law or a federally approved numbering system of another state shall record the number prior to operating the vessel on the waters of this state in excess of the 60-day reciprocity period provided for in subsection (1) of K.S.A. 32-1113, and amendments thereto. Such recordation shall be in the manner and pursuant to the procedure required for the award of a number under this subsection, including the submission of proof of payment of sales or compensating tax, except that no additional or substitute number shall be issued.

(c) Should the ownership of a numbered vessel change, a new application form with fee and proof of payment of sales or compensating tax shall be filed with the secretary and a new certificate of number shall be awarded in the same manner as provided for in an original award of number, except that where the state of principal use remains unchanged the number may be identical with the previous one.

(d) If an agency of the United States government has in force an overall system of identification numbering for vessels within the United States, the numbering system employed pursuant to this act by the secretary shall be in conformity therewith.

(e) The secretary may award any certificate of number directly or may authorize any person to act as agent for the awarding thereof. If a person accepts such authorization, such person may be assigned a block of numbers and certificates therefor which upon award, in conformity with this act and with any rules and regulations of the secretary, shall be valid as if awarded directly by the secretary.

(f) All records of the secretary made or kept pursuant to this section shall be public records.

(g) Every certificate of number awarded pursuant to this act shall continue in full force and effect for a period of three years unless sooner terminated or discontinued in accordance with the provisions of this act. Certificates of number may be renewed by the owner in the same manner provided for in the initial securing of the number.

(h) The secretary shall fix a day and month of the year on which certificates of number due to expire during the calendar year shall lapse and no longer be of any force and effect unless renewed pursuant to this act.

(i) The owner shall furnish the secretary notice of the transfer of all or any part of such owner's interest other than the creation of a security interest in a vessel numbered in this state pursuant to subsections (a) and (b) or of the destruction or abandonment of such vessel within 15 days thereof. Such transfer, destruction, or abandonment shall terminate the certificate of number for such vessel and the certificate of number shall be surrendered to the secretary as a part of the notification of transfer, destruction, or abandonment except, that in the case of a transfer of a part interest which does not affect the owner's right to operate such vessel, such transfer shall not terminate the certificate of number.

(j) Any holder of a certificate of number shall notify the secretary within 15 days if the holder's address no longer conforms to the address appearing on the certificate and shall, as a part of such notification, furnish the secretary with a new address. The secretary may provide by rules and regulations for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

(k) No number other than the number awarded to a vessel or granted reciprocity pursuant to this act shall be painted, attached, or otherwise displayed on either side of the bow of such vessel.

(l) If a certificate of number becomes lost, destroyed, mutilated or illegible, the owner of the vessel for which the same was issued may obtain a duplicate of such certificate upon application therefor to the secretary. The application shall be in writing, shall describe the circumstances of the loss or destruction and shall be accompanied by the duplicate fee prescribed pursuant to K.S.A. 32-1172, and amendments thereto.

(m) The secretary is authorized, in the secretary's discretion, to provide and have issued for vessels requiring registration and numbering under this act, a 30-day temporary registration permit for the temporary vessel registration fee prescribed pursuant to K.S.A. 32-1172, and amendments thereto.

Such permits shall be in the form as prescribed by the secretary and available for purchase or resale by any person designated by the secretary. In addition to the permit fee, any person selling such temporary permits may collect a service charge of not to exceed $1 for each permit issued.

Such temporary permit shall expire 30 days from the date of issuance.

(n) (1) The owner of any vessel documented by the United States Coast Guard and the new owner of any vessel, who upon the sale or transfer of the vessel that documents the vessel with the United States Coast Guard, shall apply for a vessel certificate of registration and pay a fee equal to the amount required for a vessel registration pursuant to K.S.A. 32-1172, and amendments thereto, before using such vessel on the waters of this state. The application shall include the county in which such vessel will be normally maintained by the owner and any other information required by the secretary.

A certificate of registration and a set of registration decals in the form prescribed by the secretary shall be issued for a documented vessel. A nonresident shall make application for a vessel certificate of registration within 60 days after acquiring a vessel in this state or bringing a vessel into this state if the vessel will be kept in this state for a period in excess of 60 consecutive days. A delinquency penalty fee of $20 shall be imposed for each 30 days of delinquency, not to exceed a total of $60. If the secretary learns that any person failed to acquire a vessel certificate of registration in accordance with this section or has sold a vessel documented by the United States Coast Guard without obtaining a certificate of registration as provided by this section, the secretary shall cancel the registration of all vessels registered in the name of the person, whether as sole owner or a co-owner, and shall notify the person that the cancellation will remain in force until the person pays the delinquency penalty fee together with all fees, charges and payments which the person should have paid in connection with the vessel certificate of registration. The secretary shall maintain a listing of such registered documented vessels, to be supplied to the county assessor of each county in the state as required under K.S.A. 32-1104, and amendments thereto. Such vessels shall not be included in the total number of registered vessels of the state applied toward the number reflected on any United States Coast Guard grants, where prohibited.

(2) The registration decals for any vessel documented by the United States Coast Guard shall be in force and effect for a period of three years so long as the vessel is owned or held by the original holder of the certificate of registration and shall be renewed upon application and payment of a registration renewal fee equal to the amount required for a vessel registration pursuant to K.S.A. 32-1172, and amendments thereto. The owner shall attach the registration decals to both sides of the forward half of the bow of the documented vessel in a place that is fully visible.

(3) Upon the sale or transfer of any vessel documented by the United States Coast Guard, the new owner shall submit, in addition to the properly assigned certificate of registration, proof of release from the documentation of the United States Coast Guard and shall comply with the provisions of this section. If the new owner elects not to document the vessel with the United States Coast Guard, the owner shall comply with the applicable provisions for registering vessels in this state.

(4) The certificate of registration shall be available at all times for inspection on the vessel for which it is issued, whenever the vessel is in operation, moored or occupied while on waters within this state.

(o) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for the administration of the provisions of this section, including but not limited to numbering applications, certificates of number, temporary 30-day permits, display of number and reports on change of address, destruction and sale or transfer of ownership.

History: L. 1959, ch. 321, § 4; L. 1961, ch. 471, § 2; L. 1970, ch. 408, § 3; L. 1975, ch. 512, § 1; L. 1982, ch. 436, § 1; L. 1987, ch. 65, § 1; L. 1989, ch. 118, § 143; L. 1993, ch. 185, § 14; L. 2006, ch. 85, § 3; Jan. 1, 2007.



32-1112 Dealer certificates of number.

32-1112. Dealer certificates of number. (a) A licensed dealer demonstrating, displaying or exhibiting on the waters of this state any vessel of a type required to be numbered under the laws of this state may obtain from the department, in lieu of obtaining a certificate of number for each such vessel, dealer certificates of number for use in demonstrating, displaying or exhibiting any such vessel. No such dealer certificate of number shall be issued by the department except upon application to the secretary upon forms prescribed by the secretary and upon payment of the required fees. The dealer certificate of number must accompany the vessel and the number assigned by such dealer certificate must be temporarily placed on the vessel while it is being demonstrated, displayed or exhibited on the waters of this state. During the calendar year for which issued, such dealer certificate may be transferred from one such vessel to another owned or operated by such dealer. Such dealer certificate of number may be used in lieu of a regular certificate of number for the purposes of demonstrating, displaying or exhibiting vessels held in inventory of such dealer. Such dealer certificate of number may also be used on such dealer's service vessel, or substitute vessels owned by the dealer but loaned to a customer when the dealer is repairing such customer's vessel.

(b) No dealer in vessels of a type required to be numbered under the laws of this state shall cause or permit any such vessel owned by such dealer to be on the waters of this state unless the original dealer certificate of number accompanies the vessel and the number assigned by such dealer certificate is temporarily placed on the vessel as required by this section. A dealer who wishes to operate or allow operation of more than one vessel simultaneously on the waters of this state shall apply for additional dealer certificates as provided by the secretary.

(c) No dealer certificate of number shall be issued to any dealer unless such dealer at the time of making application therefor exhibits to the secretary or the secretary's agent a receipt showing that the applicant has paid all personal property taxes and sales tax levied against such dealer for the preceding year, including taxes assessed against vessels of such dealer which were assessed as stock in trade, or unless the dealer exhibits satisfactory evidence that the dealer had no taxable personal property for the preceding year. If application for registration is made before June 21, the receipt may show payment of only ½ of the preceding year's taxes.

(d) To determine the number of dealer certificates of number a dealer needs, the secretary may base the decision on the dealer's past sales, inventory and any other pertinent factors as the secretary may determine. After the end of the first year of licensure as a dealer, not more than one dealer certificate of number shall be issued to any dealer who has not reported to the secretary the sale of at least five vessels in the preceding year. There shall be no refund of fees for dealer certificates of number in the event of suspension, revocation or voluntary cancellation of such certificates of number.

(e) Any dealer of vessels may authorize use of dealer certificates of number assigned to such dealer by the following:

(1) The licensed dealer and such dealer's spouse;

(2) any employee of such dealer when the use thereof is directly connected to a particular business transaction of such dealer; and

(3) the dealer's customer when operating a vessel in connection with negotiations to purchase such vessel or during a demonstration of such vessel, as stated in a written agreement between the dealership and the customer, with such required information as deemed necessary by the secretary.

(f) Except as hereinafter provided, every dealer of vessels shall:

(1) On or before the 20th day of the month following the end of a calendar quarter, file a report for such quarter report, on a form prescribed and furnished by the secretary, listing all sales or transfers, including the name and address of the purchaser or transferee, date of sale, the serial or identification number of the vessel, and such other information as the secretary may require. The Kansas department of wildlife, parks and tourism shall make a copy of the report available to the department of revenue.

(2) Whenever a dealer sells or otherwise disposes of such dealer's business, or for any reason suspends or goes out of business as a dealer, such dealer shall notify the secretary and return the dealer's license and dealer certificates of number and, upon receipt of such notice, license and certificates of number, the secretary shall cancel the dealer's certificates of number, except that such dealer, upon payment of 50% of the annual dealer's license fee to the secretary, may have the license and dealer certificates of number assigned to the purchaser of the business.

(g) The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations for the administration of provisions of this section, including, but not limited to, dealer certificate of number applications and renewals, temporary placement of numbers and possession of dealer certificates of number.

History: L. 1959, ch. 321, § 6; L. 1961, ch. 471, § 3; L. 1970, ch. 408, § 5; L. 1975, ch. 512, § 2; L. 1989, ch. 118, § 145; L. 1993, ch. 185, § 15; L. 2004, ch. 79, § 3; L. 2012, ch. 47, § 75; July 1.



32-1113 Exemptions.

32-1113. Exemptions. A vessel shall not be required to be numbered under this act if it is:

(1) Already covered by a number in full force and effect which has been awarded to it pursuant to federal law or a federally approved numbering system of another state, if such boat has not been within this state for a period in excess of 60 consecutive days.

(2) A vessel from a country other than the United States temporarily using the waters of this state.

(3) A vessel whose owner is the United States, a state or a subdivision thereof.

(4) A ship's lifeboat.

(5) A vessel belonging to a class of boats which has been exempted from numbering by the secretary if it is determined that the numbering of vessels of such class will not materially aid in their identification; and, if an agency of the federal government has a numbering system applicable to the class of vessels to which the vessel in question belongs, after the secretary has further found that the vessel would also be exempt from numbering if it were subject to the federal law.

(6) Vessel documented by the United States coast guard or federal agency successor thereto.

History: L. 1959, ch. 321, § 7; L. 1970, ch. 408, § 6; L. 1989, ch. 118, § 146; L. 1993, ch. 185, § 16; July 1.



32-1114 Dealer's licenses.

32-1114. Dealer's licenses. (a) No dealer of vessels shall be eligible to obtain dealer certificates of number pursuant to K.S.A. 32-1112, and amendments thereto, unless such dealer holds a dealer's license issued by the secretary. The application for a dealer's license shall be made to the secretary and shall contain such information as the secretary deems reasonable and pertinent for the enforcement of the provisions of this section. The application shall be accompanied by the fee required under K.S.A. 32-1172, and amendments thereto.

(b) A dealer's license shall be granted or refused within 30 days after the application is received by the secretary. The license shall expire, unless previously suspended or revoked, on December 31 of the calendar year for which the license is granted. Any application for renewal received by the secretary after February 15 shall be considered as a new application.

(c) The secretary may deny, suspend, revoke or refuse renewal of a person's dealer's license if the person has:

(1) Made a material false statement in an application for a dealer's license;

(2) filed a materially false or fraudulent tax return as certified by the director of taxation;

(3) knowingly used or permitted the use of a dealer certificate of number contrary to law;

(4) failed to notify the secretary within 10 days of any dealer certificate of number that has been lost, stolen, mutilated or destroyed; or

(5) has failed or refused to surrender the dealer's license or dealer's certificates of number to the secretary or the secretary's agent upon demand.

(d) The secretary may deny the application for the license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the applicant shall be granted an opportunity to be heard in accordance with the provisions of the Kansas administrative procedure act.

(e) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership, has been guilty of any act or omission which would be good cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any of the licensee's salespersons, representatives or employees while acting as the licensee's agent.

(f) Any licensee or other person aggrieved by a final order of the secretary pursuant to this section may appeal to the district court as provided by the Kansas judicial review act.

History: L. 2004, ch. 79, § 2; L. 2010, ch. 17, § 50; July 1.



32-1115 Identification numbers; unlawful acts.

32-1115. Identification numbers; unlawful acts. (a) No person shall:

(1) Intentionally deface, destroy, remove or alter any hull identification number required for a vessel, without written authorization from the secretary.

(2) Place or stamp any serial number upon a vessel other than a number assigned to the vessel by the secretary.

(b) It shall be unlawful to sell, barter, exchange or possess any vessel if the original hull identification number has been destroyed, removed, altered or defaced.

(c) This section does not prohibit:

(1) The restoration of the original hull identification number by an owner of a vessel when the restoration of such number is authorized by the secretary.

(2) Any manufacturer from placing numbers or marks in the ordinary course of business upon new vessels or parts of vessels.

(d) Any law enforcement officer having knowledge of a vessel with a hull identification number that has been destroyed, removed, altered or defaced may seize and take possession of such vessel and may arrest the owner or custodian thereof and cause prosecution to be brought in a court of competent jurisdiction.

(e) The secretary, upon request, shall assign a hull identification number to any handmade vessel.

(f) Any person who knowingly violates any provision of subsection (a) or (b) shall be guilty of a class A nonperson misdemeanor.

History: L. 2006, ch. 85, § 8; Jan. 1, 2007.



32-1116 Assembled, reconstructed or restored vessels; circumstances where existing number unidentifiable.

32-1116. Assembled, reconstructed or restored vessels; circumstances where existing number unidentifiable. (a) When application for a certificate of number is made for a vessel which has been assembled, reconstructed, reconstituted or restored from one or more vessels, or the hull identification number as required by law is unidentifiable or uncertain, the owner of such vessel shall request the secretary inquire into the origin of the vessel. Such information shall be supplied by affidavit of the owner, if requested by the secretary. If, in the determination of the secretary, the vessel contains no stolen parts, the secretary shall assign an existing or new hull identification number to the vessel and direct the location and manner to affix the hull identification number. A charge of $10 shall be paid by the owner of a vessel requesting the inquiry.

(b) Any vessel having a destroyed, removed, altered or defaced hull identification number, which was not constructed in accordance with subsection (a), and if the true identity of the vessel cannot be determined, shall be reassigned a new hull identification number by the secretary or destroyed.

History: L. 2006, ch. 85, § 9; Jan. 1, 2007.



32-1117 Handmade vessels; assignment of number and issuance of decals; display; fee.

32-1117. Handmade vessels; assignment of number and issuance of decals; display; fee. (a) Whenever the secretary assigns a hull identification number to a handmade vessel, the hull identification number shall consist of two letters designating the state followed by the letter "Z"; the next five characters shall be an identifying serial number and the last four characters shall indicate the month and year of the vessel certificate of ownership issuance.

(b) The registered owner of a handmade vessel for which a hull identification number has been assigned shall carve, burn, stamp, emboss or otherwise permanently affix the assigned number to the outboard side of the starboard side of the transom or, if there is no transom, to the outermost starboard side at the end of the hull that bears the rudder or other steering mechanism and above the waterline of the vessel in such a way that alteration, removal, or replacement would be evident. The number must be at least 1/4 inch in height.

(c) The secretary shall issue a decal which indicates the assigned hull identification number to be affixed to each vessel which has been assigned under this section. The decal shall be affixed no more than two inches below the location of the hull identification number placed pursuant to the provisions in subsection (b). Such decal, as well as a duplicate decal placed in an unexposed portion of the interior of the vessel, shall be affixed by the department.

(d) It shall be unlawful to remove, alter or deface a decal or duplicate decal which has been issued for or affixed to a vessel pursuant to the provisions of subsection (c), or to affix or otherwise display such a decal or duplicate decal on any vessel other than the vessel for which the hull identification number was assigned, without first having obtained the written permission by the department.

(e) A hull identification inspection fee of $10 shall be assessed to the owner of a vessel requesting a hull identification number pursuant to this section.

History: L. 2006, ch. 85, § 10; Jan. 1, 2007.



32-1119 Classes; light and other equipment requirements; prohibited operation.

32-1119. Classes; light and other equipment requirements; prohibited operation. (a) Motorboats subject to the provisions of this act shall be divided into four classes as follows:

Class A. Less than 16 feet in length.

Class 1. Sixteen feet or over and less than 26 feet in length.

Class 2. Twenty-six feet or over and less than 40 feet in length.

Class 3. Forty feet and over in length.

(b) Every motorboat in all weathers from sunset to sunrise shall carry and exhibit the following lights when under way, and during such time no other lights which may be mistaken for those prescribed shall be exhibited.

(1) Definitions.

(A) "Masthead light" means a white light placed over the fore and aft centerline of the vessel showing an unbroken light over an arc of the horizon of 225 degrees and so fixed as to present the light from the right ahead to 22.5 degrees abaft the beam on either side of the vessel, except that on a vessel of less than 12 meters in length, the masthead light shall be placed as nearly as practicable to the fore and aft centerline of the vessel.

(B) "Sidelights" means a green light on the starboard side and a red light on the port side each showing an unbroken light over an arc of the horizon of 112.5 degrees and so fixed as to show the light from right ahead to 22.5 degrees abaft the beam on its respective side. On a vessel of less than 20 meters in length, the sidelights may be combined in one lantern carried on the fore and aft centerline of the vessel.

(C) "Sternlight" means a white light placed as nearly as practicable at the stern showing an unbroken light over an arc of the horizon of 135 degrees and so fixed as to show the light of 67.5 degrees from right aft on each side of the vessel.

(D) "All-round light" means a light showing an unbroken light over an arc of the horizon of 360 degrees.

(2) Every motorboat of classes A and 1 shall carry the following lights:

First. An all-round light carried aft and high enough to be unobstructed.

Second. Sidelights in the fore part of the vessel and lower than the all-round light.

(3) Every motorboat of classes 2 and 3 shall carry a masthead light, sternlight and sidelights. The sidelights shall be fitted with inboard screens of sufficient height so set as to prevent these lights from being seen across the bow.

(4) Motorboats when propelled by sail alone, and sailing vessels when propelled by sail alone, shall carry sidelights and a sternlight.

(5) Manually propelled vessels shall carry, ready at hand, a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision.

(6) Every white light prescribed by this section shall be of such character as to be visible at a distance of at least two miles. Every colored light prescribed by this section shall be of such character as to be visible at a distance of at least one mile. The word "visible" in this subsection, when applied to lights, shall mean visible on a dark night with clear atmosphere.

(7) When propelled by sail and machinery any motorboat shall carry the lights required by this section for a motorboat propelled by machinery only.

(8) All vessels at anchor between sunset and sunrise, unless anchored at a designated site, shall carry forward, or where it can best be seen, a bright white light to show all around the horizon and visible for one mile.

(c) In lieu of the lights required by subsection (b), any vessel may carry and exhibit the lights required by the federal regulations under the inland navigational rules act of December 24, 1981 (33 U.S.C. §§ 2020-2030), as in effect on the effective date of this act, or as prescribed by rules and regulations of the secretary.

(d) Every motorboat shall be provided with an efficient whistle or other sound-producing mechanical appliance.

(e) Every motorboat of class 3 shall be provided with an efficient bell.

(f) Every vessel, other than sail boards used for wind surfing, racing shells or rowing sculls shall carry at least one coast guard approved lifesaving device of the sort prescribed by rules and regulations of the secretary, in good and serviceable condition, for each person on board, so placed as to be readily accessible. As used in this subsection, "racing shell" and "rowing scull" mean a manually propelled vessel that is recognized by national or international racing associations for use in competitive racing in which all occupants row, scull or paddle, with the exception of a coxswain, and is not designed to carry and does not carry any equipment, not solely for competitive racing.

(g) Every motorboat shall be provided with such number, size, and type of coast guard approved fire extinguishers, capable of promptly and effectually extinguishing burning gasoline, as may be prescribed by rules and regulations of the secretary, which fire extinguishers shall be at all times kept in condition for immediate and effective use and shall be so placed as to be readily accessible.

(h) The provisions of subsections (d), (e) and (g) shall not apply to outboard motorboats while competing in any race conducted pursuant to K.S.A. 32-1149, and amendments thereto, or, if such boats are designed and intended solely for racing, while engaged in such navigation as is incidental to the tuning up of the boats and engines for the race.

(i) Every motorboat shall have the carburetor or carburetors of every engine therein, except outboard motors, using gasoline as fuel, equipped with such efficient coast guard approved flame arrester, backfire trap or other similar device as may be prescribed by rules and regulations of the secretary.

(j) Every such motorboat and every such vessel, except open boats, using as fuel any liquid of a volatile nature shall be provided with such means as may be prescribed by rules and regulations of the secretary for properly and efficiently ventilating the bilges of the engine and fuel tank compartments so as to remove any explosive or inflammable gases.

(k) The secretary is hereby authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations required to carry out in the most effective manner all of the provisions of this act and to alter, modify or supplement the equipment requirements contained in this section to the extent necessary to keep these requirements in conformity with the provisions of the federal navigation laws or with the navigation rules promulgated by the United States coast guard.

(l) The secretary is hereby authorized to establish and maintain, for the operation of vessels on the waters of this state, pilot rules in conformity with the pilot rules contained in the federal navigation laws or the navigation rules promulgated by the United States coast guard.

(m) No person shall operate or give permission for the operation of a vessel which is not equipped as required by the laws of Kansas and rules and regulations of the secretary.

(n) No person shall operate a motorboat or other vessel close to swimming areas, moored boats or vessels engaged in fishing, servicing buoys or markings, or similar activities, without reducing the speed of the vessel so as to prevent wash or wake from the vessel causing damage or unnecessary inconvenience to the occupants of the area or other vessels.

History: L. 1970, ch. 408, § 4; L. 1984, ch. 381, § 1; L. 1989, ch. 118, § 144; L. 2006, ch. 85, § 4; Jan. 1, 2007.



32-1120 Restrictions on motorboat exhaust noise; compliance; penalties.

32-1120. Restrictions on motorboat exhaust noise; compliance; penalties. (a) A motorboat shall not be operated on the waters of this state under any condition or in any manner whereby the motorboat exhaust noise emits a sound level in excess of 92 decibels on the "A" weighted scale, when subjected to a stationary sound level test as prescribed by SAE J2005.

(b) The provisions of subsection (a) shall not apply to motorboats officially registered and competing in or while on trial runs 48 hours immediately preceding a regatta, race, marine parade, tournament or exhibition which has been authorized or permitted by the department.

(c) Any officer authorized to enforce the provisions of this section who has reasonable suspicion to believe that a motorboat is not in compliance with the noise levels established in this section may direct the operator of such motorboat to submit the motorboat to an on-site test to measure noise levels, with the officer on board if such officer chooses, and the operator shall comply with such request. The owner of any motorboat which violates any provision of this section shall have sixty days from the date of the violation to bring the motorboat into compliance with the provisions of this section. Thereafter, it shall be the owner's responsibility to have the motorboat tested by the department. If the motorboat fails such test, the motorboat shall not be operated on the waters of this state until the department certifies that the motorboat is in compliance with the provisions of this section. Failure to comply with a request or direction of an officer made pursuant to this subsection is a class C misdemeanor. Nothing in this section shall be construed to limit the officer's ability to enforce this section and to issue citations to the owner or operator of any motorboat during the sixty-day compliance period.

History: L. 2006, ch. 85, § 7; L. 2008, ch. 88, § 1; Apr. 24.



32-1125 Operation prohibitions.

32-1125. Operation prohibitions. (a) No person shall operate any motorboat or vessel or manipulate any water skis, surfboard or similar device in a reckless or negligent manner so as to endanger the life or property of any person.

(b) No person shall manipulate any water skis, surfboard or similar device while under the influence of alcohol or drugs, or both.

(c) No person shall operate any motorboat or vessel for pleasure riding or pull any water skis, surfboard or similar device in any waters of this state marked by buoys or otherwise designated as a mooring, launching, fishing or hunting nonboating area by a county or other political subdivision or by the secretary, except that a motorboat or vessel used for fishing may be operated in a mooring or launching nonboating area.

As used in this subsection, "waters of this state" includes, but is not limited to, any water storage reservoir impoundments over which the secretary has been granted jurisdiction by the proper agency or official of the United States government.

(d) No person shall operate or moor a vessel within a water area which is marked, by buoys or some other distinguishing device, as a bathing or swimming area or as an all-boats-prohibited area. No person shall operate a vessel for purposes other than fishing in areas marked by buoys or otherwise designated as fishing areas, and no person shall operate a vessel for purposes other than hunting in areas marked by buoys or otherwise designated as hunting areas, and in areas designated for combined use of fishing and hunting, vessels may be used for both purposes unless prohibited by federal law.

(e) No owner or person in possession of a vessel shall permit a person under 12 years of age to operate a motorboat unless accompanied and under the direct and audible supervision of a parent or other person over 17 years of age. "Direct and audible supervision" means a person on board the same vessel and in sufficiently close proximity of the operator's station to enable such person to quickly and safely assume control of such vessel if needed.

(f) No operator of a vessel shall willfully fail or refuse to bring such vessel to a stop, or otherwise flee or attempt to elude a pursuing law enforcement vehicle or vessel, when given a visual or audible signal to bring the operator's vessel to a stop. The signal may be given by hand, voice, emergency light or siren and shall be given by a uniformed law enforcement officer prominently displaying the officer's badge of office.

History: L. 1959, ch. 321, § 10; L. 1961, ch. 469, § 1; L. 1970, ch. 408, § 7; L. 1987, ch. 403, § 1; L. 1989, ch. 118, § 148; L. 1995, ch. 164, § 5; L. 2006, ch. 85, § 5; Jan. 1, 2007.



32-1126 Capacity limits.

32-1126. Capacity limits. (a) No person shall operate any vessel on any waters of this state carrying passengers or cargo beyond the safe passenger and cargo carrying capacity of the vessel as specified on the capacity plate required by subsection (b).

(b) Every vessel less than 20 feet in length designed to carry two or more persons and to be propelled by machinery as its principal source of power or designed to be propelled by oars, if manufactured or offered for sale in this state by the manufacturer after November 1, 1972, shall have permanently affixed thereto by the manufacturer a capacity plate as required by this section. Such capacity plate shall bear the following:

(1) For all vessels designed for or represented by the manufacturer as being suitable for use with outboard motor:

(A) The total weight of persons, motor, gear and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

(B) The recommended number of persons commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

(C) Clear notice that the information appearing on the capacity plate is applicable under normal conditions and that the weight of the outboard motor and associated equipment is considered to be a part of total weight capacity.

(D) The maximum horsepower of the motor the vessel is designed or intended to accommodate.

(2) For all other vessels to which this section applies:

(A) The total weight of persons, gear and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

(B) The recommended number of persons commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

(C) Clear notice that the information appearing on the capacity plate is applicable under normal conditions.

The secretary is authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations to carry out the provisions of this section.

The failure to affix a proper capacity plate shall constitute a separate violation for each vessel with respect to which such failure occurs.

History: L. 1970, ch. 408, § 9; L. 1970, ch. 409, § 1; L. 1979, ch. 333, § 1; L. 1989, ch. 118, § 149; July 1.



32-1127 Application of stability test criteria, when.

32-1127. Application of stability test criteria, when. (a) No person shall operate, nor shall the owner permit the operation of, any vessel on the waters of this state carrying more than 20 passengers unless such vessel satisfies the United States coast guard stability test criteria for small passenger vessels in 46 § C.F.R. 179.

(b) The owner of any vessel operating on the waters of this state and carrying more than 20 passengers shall request the United States coast guard to conduct or to supervise the conducting of a stability test in accordance with 46 C.F.R. § 179 and shall obtain and prominently display on such vessel an inspection certificate issued by the United States coast guard therefor, except that the requirements of this subsection shall be deemed to be satisfied if the United States coast guard refuses or is unable to conduct or to supervise the stability test and issue such certificate and a copy of the letter or other written notification of such refusal or inability is displayed prominently on such vessel.

History: L. 1983, ch. 342, § 2; L. 1989, ch. 118, § 150; July 1.



32-1128 Water skis and surfboards; requirements.

32-1128. Water skis and surfboards; requirements. (a) No person shall operate a vessel on any waters of this state towing a person or persons on water skis, a surfboard, or similar device, nor shall any person engage in water skiing, surfboarding, or similar activity at any time between the hours from one-half hour after sunset to one-half hour before sunrise.

(b) The provisions of subsection (a) of this section do not apply to a performer engaged in a professional exhibition or a person or persons engaged in an activity authorized under K.S.A. 32-1149, and amendments thereto.

(c) No person shall operate or manipulate any vessel, tow rope or other device by which the direction or location of water skis, a surfboard, or similar device may be affected or controlled in such a way as to cause the water skis, surfboard, or similar device, or any person thereon to collide with or strike against any object or person.

(d) No person shall operate a motorboat on any waters of this state for towing a person or persons on water skis, a surfboard, or similar device, unless the boat is equipped with a wide angle rear view mirror properly placed to provide a maximum vision of the person or persons being towed, or there is an observer in the boat in addition to the operator. The observer must be a responsible person of at least 12 years of age.

(e) The operator or observer shall observe the person or persons being towed and shall display a flag immediately after the towed person or persons enter into the water and during the time preparatory to towing or retrieving while the person or persons are still in the water. Such flag shall be a bright or brilliant orange or red color, measuring not less than 12 inches per side, mounted on a handle and displayed as to be visible from all directions. It shall be unlawful to display such flag except under the conditions listed in this subsection.

History: L. 1959, ch. 321, § 13; L. 1961, ch. 471, § 6; L. 2006, ch. 85, § 6; Jan. 1, 2007.



32-1129 Lifesaving devices.

32-1129. Lifesaving devices. (a) The operator of every vessel shall require every person 12 years of age or under to wear a United States Coast Guard approved type I, type II or type III personal flotation device while aboard or being towed by such vessel. A life belt or ring shall not satisfy the requirement of this section.

(b) Violation of subsection (a) shall constitute a class C misdemeanor.

History: L. 1989, ch. 307, § 1; July 1.



32-1130 Operating a vessel under the influence of alcohol or drugs; definitions.

32-1130. Operating a vessel under the influence of alcohol or drugs; definitions. As used in K.S.A. 32-1131 through 32-1136, and amendments thereto:

(a) "Alcohol concentration" means the number of grams of alcohol per 100 milliliters of blood or per 210 liters of breath.

(b) "Other competent evidence" includes: (1) Alcohol concentration tests obtained from samples taken three hours or more after the operation or attempted operation of a vessel; and (2) readings obtained from a partial alcohol concentration test on a breath testing machine.

(c) "Samples" includes breath supplied directly for testing, which breath is not preserved.

(d) "Vessel" and "operate" have the meanings provided by K.S.A. 32-1102, and amendments thereto.

History: L. 1987, ch. 403, § 8; L. 2013, ch. 122, § 10; Jan. 1, 2014.



32-1131 Operating vessel under influence of alcohol or drugs; crime.

32-1131. Operating vessel under influence of alcohol or drugs; crime. (a) No person shall operate or attempt to operate any vessel within this state while:

(1) The alcohol concentration in the person's blood or breath as shown by any competent evidence, including other competent evidence, as defined in paragraph (1) of subsection (b) of K.S.A. 32-1130, and amendments thereto, is .08 or more;

(2) the alcohol concentration in the person's blood or breath, at the time or within three hours after the person operated or attempted to operate the vessel, is .08 or more;

(3) the alcohol concentration in the person's blood or breath, at the time or within three hours after the person operated or attempted to operate the vessel is .02 or more and the person is less than 21 years of age;

(4) under the influence of alcohol to a degree that renders the person incapable of safely operating a vessel;

(5) under the influence of any drug or combination of drugs to a degree that renders the person incapable of safely operating a vessel; or

(6) under the influence of a combination of alcohol and any drug or drugs to a degree that renders the person incapable of safely operating a vessel.

(b) If a person is charged with a violation of this section involving drugs, the fact that the person is or has been entitled to use the drug under the laws of this state shall not constitute a defense against the charge.

(c) No person shall operate or attempt to operate any vessel within this state for three months after the date of refusal of submitting to a test if such person refuses to submit to a test pursuant to K.S.A. 32-1132, and amendments thereto.

(d) Except as provided by subsection (e), violation of this section is a misdemeanor punishable:

(1) On the first conviction, by imprisonment of not more than one year or a fine of not less than $100 nor more than $500, or both; and

(2) on the second or a subsequent conviction, by imprisonment for not less than 90 days nor more than one year and, in the court's discretion, a fine of not less than $100 nor more than $500.

(e) Subsection (d) shall not apply to or affect a person less than 21 years of age who submits to a breath or blood alcohol test requested pursuant to K.S.A. 32-1132, and amendments thereto, and produces a test result of an alcohol concentration of .02 or greater but less than .08. Such person's boating privileges upon the first occurrence shall be suspended for 30 days and upon a second or subsequent occurrence shall be suspended for 90 days.

(f) In addition to any other penalties prescribed by law or rule and regulation, any person convicted of a violation of this section shall be required to satisfactorily complete a boater safety education course of instruction approved by the secretary before such person subsequently operates or attempts to operate any vessel.

History: L. 1987, ch. 403, § 2; L. 1993, ch. 259, § 10; L. 1999, ch. 113, § 1; L. 2013, ch. 122, § 11; Jan. 1, 2014.



32-1132 Tests for alcohol or drugs; procedures.

32-1132. Tests for alcohol or drugs; procedures. (a) Any person who operates or attempts to operate a vessel within this state is deemed to have given consent, subject to the provisions of this act, to submit to one or more tests of the person's blood, breath, urine or other bodily substance to determine the presence of alcohol or drugs. The testing deemed consented to herein shall include all quantitative and qualitative tests for alcohol and drugs. A person who is dead or unconscious shall be deemed not to have withdrawn the person's consent to such test or tests, which shall be administered in the manner provided by this section.

(b) A law enforcement officer shall request a person to submit to a test or tests deemed consented to under subsection (a) if the officer has reasonable grounds to believe the person was operating or attempting to operate a vessel while under the influence of alcohol or drugs, or both, and one of the following conditions exists: (1) The person has been arrested or otherwise taken into custody for any offense involving operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both, in violation of a state statute or a city ordinance; or (2) the person has been involved in a vessel accident or collision resulting in property damage, personal injury or death. The law enforcement officer directing administration of the test or tests may act on personal knowledge or on the basis of the collective information available to law enforcement officers involved in the accident investigation or arrest.

(c) If a law enforcement officer requests a person to submit to a test of blood under this section, the withdrawal of blood at the direction of the officer may be performed only by: (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a registered nurse or a licensed practical nurse; or (3) any qualified medical technician. When presented with a written statement by a law enforcement officer directing blood to be withdrawn from a person who has tentatively agreed to allow the withdrawal of blood under this section, the person authorized herein to withdraw blood and the medical care facility where blood is withdrawn may rely on such a statement as evidence that the person has consented to the medical procedure used and shall not require the person to sign any additional consent or waiver form. In such a case, the person authorized to withdraw blood and the medical care facility shall not be liable in any action alleging lack of consent or lack of informed consent. No person authorized by this subsection to withdraw blood, nor any person assisting in the performance of a blood test nor any medical care facility where blood is withdrawn or tested that has been directed by any law enforcement officer to withdraw or test blood, shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices in the community where performed.

(d) If there are reasonable grounds to believe that there is impairment by a drug which is not subject to detection by the blood or breath test used, a urine test may be required. If a law enforcement officer requests a person to submit to a test of urine under this section, the collection of the urine sample shall be supervised by persons of the same sex as the person being tested and shall be conducted out of the view of any person other than the persons supervising the collection of the sample and the person being tested, unless the right to privacy is waived by the person being tested. The results of qualitative testing for drug presence shall be admissible in evidence and questions of accuracy or reliability shall go to the weight rather than the admissibility of the evidence.

(e) No law enforcement officer who is acting in accordance with this section shall be liable in any civil or criminal proceeding involving the action.

(f) (1) Before a test or tests are administered under this section, the person shall be given oral and written notice that: (A) There is no right to consult with an attorney regarding whether to submit to testing; (B) refusal to submit to testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both; (C) the results of the testing may be used against the person at any trial on a charge arising out of the operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both; and (D) after the completion of the testing, the person has the right to consult with an attorney and may secure additional testing, which, if desired, should be done as soon as possible and is customarily available from medical care facilities and physicians. After giving the foregoing information, a law enforcement officer shall request the person to submit to testing. The selection of the test or tests shall be made by the officer. If the person refuses to submit to and complete a test as requested pursuant to this section, additional testing shall not be given. The person's refusal shall be admissible in evidence against the person at any trial on a charge arising out of the alleged operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both.

(2) Failure of a person to provide an adequate breath sample or samples as directed shall constitute a refusal unless the person shows that the failure was due to physical inability caused by a medical condition unrelated to any ingested alcohol or drugs.

(3) It shall not be a defense that the person did not understand the written or oral notice required by this section.

(g) Nothing in this section shall be construed to limit the admissibility at any trial of alcohol or drug concentration testing results obtained pursuant to a search warrant.

(h) Upon the request of any person submitting to testing under this section, a report of the results of the testing shall be made available to such person.

(i) In addition to any other penalties prescribed by law or rule and regulation, any person refusing to take a test or tests when requested to do so by a law enforcement officer pursuant to this section shall be required to satisfactorily complete a boater education course of instruction approved by the secretary before such person subsequently operates or attempts to operate any vessel.

History: L. 1987, ch. 403, § 3; L. 1993, ch. 259, § 11; July 1.



32-1133 Same; additional test by own physician.

32-1133. Same; additional test by own physician. Without limiting or affecting the provisions of K.S.A. 32-1132, the person tested shall have a reasonable opportunity to have an additional test by a physician of the person's own choosing. In case the officer refuses to permit such additional testing, the testing administered pursuant to K.S.A. 32-1132 shall not be competent in evidence.

History: L. 1987, ch. 403, § 4; July 1.



32-1134 Same; tests for alcohol or drugs, use as evidence.

32-1134. Same; tests for alcohol or drugs, use as evidence. In any criminal prosecution for violation of the laws of this state relating to operating or attempting to operate a vessel while under the influence of alcohol or drugs, or both, or the commission of manslaughter while under the influence of alcohol or drugs, or both, or in any prosecution for a violation of a city ordinance relating to the operation or attempted operation of a vessel while under the influence of alcohol or drugs, or both, evidence of the concentration of alcohol or drugs in the defendant's blood, urine, breath or other bodily substance may be admitted and shall give rise to the following:

(a) If the alcohol concentration is less than .08, that fact may be considered with other competent evidence to determine if the defendant was under the influence of alcohol, or both alcohol and drugs.

(b) If the alcohol concentration is .08 or more, it shall be prima facie evidence that the defendant was under the influence of alcohol to a degree that renders the person incapable of safely operating a vessel.

(c) If there was present in the defendant's bodily substance any narcotic, hypnotic, somnifacient, stimulating or other drug which has the capacity to render the defendant incapable of safely operating a vessel, that fact may be considered to determine if the defendant was under the influence of drugs, or both alcohol and drugs, to a degree that renders the defendant incapable of safely operating a vessel.

History: L. 1987, ch. 403, § 5; L. 1999, ch. 113, § 2; July 1.



32-1135 Same; submission of other evidence.

32-1135. Same; submission of other evidence. (a) The provisions of K.S.A. 32-1134 shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of alcohol or drugs, or both.

(b) Nothing in this act shall require any samples of blood, breath or urine to be preserved for or furnished to the person for independent testing.

History: L. 1987, ch. 403, § 6; July 1.



32-1136 Immunity from liability for damage to vessel.

32-1136. Immunity from liability for damage to vessel. A law enforcement officer, and the state or any political subdivision of the state that employs a law enforcement officer, arresting or taking custody of a person for any offense involving the operation of or attempt to operate a vessel while under the influence of alcohol or drugs, or both, shall have immunity from any civil or criminal liability for the care and custody of the vessel that was being operated by or was in the physical control of the person arrested or in custody if the law enforcement officer acts in good faith and exercises due care.

History: L. 1987, ch. 403, § 7; July 1.



32-1137 Severability.

32-1137. Severability. If any clause, paragraph, subsection or section of this act is held invalid, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid clause, paragraph, subsection or section.

History: L. 1987, ch. 403, § 9; July 1.



32-1138 Same; preliminary screening test.

32-1138. Same; preliminary screening test. A law enforcement officer may request a person who is operating or attempting to operate a vessel within this state to submit to a preliminary screening test of the person's breath to determine the alcohol concentration of the person's breath if the officer has reasonable grounds to believe that the person: (a) Has alcohol in the person's body; (b) has committed a boating law violation; or (c) has been involved in a vessel accident or collision. At the time the test is requested, the person shall be given oral notice that: (1) There is no right to consult with an attorney regarding whether to submit to testing; (2) refusal to submit to testing shall subject the person to the same fine as prescribed by K.S.A. 8-2118, and amendments thereto, for refusal to submit to a preliminary breath test; and (3) further testing may be required after the preliminary screening test. Failure to provide the notice shall not be an issue or defense in any action. The law enforcement officer then shall request the person to submit to the test. Refusal to take and complete the test as requested shall subject the person to the same fine as prescribed by K.S.A. 8-2118, and amendments thereto, for refusal to submit to a preliminary breath test. If the person submits to the test, the results shall be used for the purpose of assisting law enforcement officers in determining whether an arrest should be made and whether to request the tests authorized by K.S.A. 32-1132, and amendments thereto. A law enforcement officer may arrest a person based in whole or in part upon the results of a preliminary screening test. Such results shall not be admissible in any civil or criminal action concerning the operation of or attempted operation of a vessel except to aid the court or hearing officer in determining a challenge to the validity of the arrest or the validity of the request to submit to a test pursuant to K.S.A. 32-1132, and amendments thereto. Following the preliminary screening test, additional tests may be requested pursuant to K.S.A. 32-1132, and amendments thereto.

History: L. 1999, ch. 113, § 3; L. 2005, ch. 172, § 4; July 1.



32-1139 Boating safety education, certificate of completion required for certain operators.

32-1139. Boating safety education, certificate of completion required for certain operators. (a) On and after January 1, 2001:

(1) No person born on or after January 1, 1989, shall operate on public waters of this state any motorboat or sailboat unless the person possesses a certificate of completion of an approved boater safety education course of instruction lawfully issued to such person as provided by this act.

(2) No owner or person in possession of any motorboat or sailboat shall permit another person, who is subject to the requirements in subsection (a)(1), to operate such motorboat or sailboat unless such other person either: (A) Has been lawfully issued a certificate of completion of an approved boater safety education course of instruction as provided by this act; or (B) is legally exempt from the requirements of subsection (a)(1).

(3) The requirement in subsection (a)(1), shall not apply to a person 21 years of age or older.

(4) The requirement in subsection (a)(1) shall not apply to a person operating a sailboat that does not have a motor and has an overall length of 16 feet, seven inches or less, while such person is enrolled in an instructor-led class.

(b) The requirement in subsection (a)(1) shall not apply to a person operating a motorboat or sailboat accompanied by and under the direct and audible supervision of a person over 17 years of age who either: (1) Possesses a certificate of completion of an approved boater safety education course; or (2) is legally exempt from the requirements of subsection (a)(1).

(c) No person who is charged with a violation of subsection (a)(1) shall be convicted of the violation if such person produces in court or in the office of the arresting officer a certificate of completion of an approved boater safety education course of instruction lawfully issued to such person and valid at the time of such person's arrest.

History: L. 2000, ch. 70, § 2; L. 2016, ch. 59, § 1; May 19.



32-1140 Same; approval, development and coordination by secretary; fee.

32-1140. Same; approval, development and coordination by secretary; fee. (a) The secretary shall prescribe an approved boater safety education course of instruction of not less than a total of eight hours concerning the safe operation of motorboats and sailboats. Such course of instruction must be recognized by the United States coast guard in order to gain approval of the secretary.

(b) The secretary shall institute and coordinate an approved boater safety education course of instruction through the use of department personnel, as well as through cooperation with local subdivisions of government, federal governmental entities, reputable individuals or reputable organizations having boater safety education as an objective, as the secretary deems necessary and appropriate.

(c) At the secretary's discretion, the requirement that a person complete an approved boater safety education course of instruction may be fulfilled through completion of correspondence course materials, including satisfactory completion of a written examination, recognized by the United States coast guard and approved by the secretary. Each person requesting a certificate based on completion of such correspondence course shall attest, to the satisfaction of the secretary, that the substance of the answers on the written examination were provided by that person without assistance. Persons requiring assistance to read examination questions or to mark examination answers may receive such assistance if they receive no assistance in the determination of the substance of the answers.

(d) The secretary may require, pursuant to K.S.A. 32-988, and amendments thereto, a fee to cover costs of services, material and supplies from any person enrolling in an approved boater safety education course of instruction.

History: L. 2000, ch. 70, § 3; July 1.



32-1141 Same; certificate of completion; issuance; revocation; reciprocity.

32-1141. Same; certificate of completion; issuance; revocation; reciprocity. (a) On and after January 1, 2001, the secretary may issue a certificate of completion of an approved boater safety education course of instruction to any person for course work completed prior to January 1, 2001, upon: (1) Submission to the secretary of evidence of successful completion of a boater safety education course of instruction as formerly approved by the secretary prior to January 1, 2001, and such other information as requested by the secretary; and (2) payment of the fee prescribed pursuant to K.S.A. 32-988, and amendments thereto.

(b) The secretary shall designate those persons who are authorized to issue a certificate to persons who successfully complete, on and after January 1, 2001, an approved boater safety education course of instruction and the authorization shall continue until revoked by the secretary. Certificates issued by authorized designees shall remain valid until revoked. In addition to any other penalties prescribed by statute or rules and regulations, the secretary, in the secretary's discretion, may revoke the certificate of any person convicted of a violation of any provision in article 11 of chapter 32 of the Kansas Statutes Annotated. Upon revocation of a person's certificate, the person shall be required thereafter to satisfactorily complete an approved boater safety education course of instruction before operating any motorboat or sailboat in this state.

(c) The secretary, in the secretary's discretion, may accept as complying with the requirements of this act any similar certificate issued outside the state of Kansas by a governmental agency, or by a public or private association or club, in compliance with an approved governmental program having boater safety education as one of the program's objectives and recognized by the United States coast guard.

History: L. 2000, ch. 70, § 4; July 1.



32-1142 Same; liability insurance for persons conducting course.

32-1142. Same; liability insurance for persons conducting course. The committee on surety bonds and insurance, within the limitations of appropriations made therefor, shall purchase such liability insurance as the committee deems necessary for the protection of persons engaged in conducting an approved boater safety education course of instruction against any liability for injuries or damages arising from the conducting of such course by such persons.

History: L. 2000, ch. 70, § 5; July 1.



32-1143 Sections part of article 11.

32-1143. Sections part of article 11. K.S.A. 32-1139 through 32-1143 shall be part of and supplemental to article 11 of chapter 32 of the Kansas Statutes Annotated.

History: L. 2000, ch. 70, § 6; July 1.



32-1148 Boat liveries; duties.

32-1148. Boat liveries; duties. (a) The owner of a boat livery shall cause to be kept a record of the name and address of the person or persons hiring any vessel which is designed or permitted by him or her to be operated as a motorboat; the identification number thereof; and the departure date and time, and the expected time of return. The record shall be preserved for at least six months.

(b) Neither the owner of a boat livery, nor his or her agent or employee shall permit any motorboat or any vessel designed or permitted by him or her to be operated as a motorboat to depart from his or her premises unless it shall have been provided, either by owner or renter, with the equipment required pursuant to K.S.A. 32-1119, and amendments thereto, and any rules and regulations adopted pursuant thereto.

History: L. 1959, ch. 32, § 8; L. 1989, ch. 118, § 147; July 1.



32-1149 Regattas and other water events.

32-1149. Regattas and other water events. (a) The secretary may authorize the holding of regattas, motorboat or other boat races, marine parades, tournaments or exhibitions on any waters of this state. The secretary shall adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations necessary to implement this section, including but not limited to: (1) Provisions addressing the safety of all vessels, participants and the public; (2) permit requirements and permit application procedures, including the providing of such information as the secretary requires; and (3) establishment of conditions under which the event shall be conducted. The application for a permit to hold such regatta, motorboat or other boat race, marine parade, tournament or exhibition shall be accompanied by the water event permit fee prescribed pursuant to K.S.A. 32-1172. The secretary, upon receipt of a proper application and the prescribed permit fee may issue a permit if it is determined that the event is in the public interest, the area requested for holding the event has sufficient accommodations and facilities for the event and the event is compatible with other uses of the area requested for the event. No such event shall be conducted without the prior authorization of the secretary in writing.

(b) The provisions of this section shall not exempt any person from compliance with applicable federal law or regulation.

History: L. 1959, ch. 321, § 14; L. 1978, ch. 152, § 13; L. 1989, ch. 118, § 153; July 1.



32-1150 Scuba diving; rules and regulations.

32-1150. Scuba diving; rules and regulations. It shall be unlawful for any person to scuba dive in the streams or impounded waters of this state unless and except in compliance with rules and regulations of the secretary. The term scuba diving shall include any person diving or submerging in a body of water with the aid of any mechanical diving or breathing device or suit.

History: L. 1967, ch. 514, § 1; L. 1969, ch. 481, § 1; L. 1989, ch. 118, § 158; July 1.



32-1151 Same; buoy required.

32-1151. Same; buoy required. Any person scuba diving in a body of water in which motorboats are operated shall place a buoy in the water at or near the point of submergence. The buoy shall bear a red flag at least twenty-one (21) inches square with a red background and white diagonal stripe that is one-fifth (1/5) the width of the flag. The white stripe must run from the top of the hoist to the bottom of the flag. It is unlawful to display this flag when diving or spear fishing is not in progress.

History: L. 1967, ch. 514, § 2; L. 1969, ch. 481, § 2; July 1.



32-1152 Sanitation; toilet facilities.

32-1152. Sanitation; toilet facilities. At such time as adequate on-shore facilities for receiving and treating marine sewage are available, as determined by the secretary of health and environment, no person shall operate, launch, moor, dock or use any vessel on the waters of the state, except as hereinafter provided, when said vessel has located on or in the vessel a marine toilet designed to or intended to discharge marine sewage to other than an on-shore receiving and treating facility operating under a valid permit as issued under the provisions of K.S.A. 65-165.

History: L. 1973, ch. 415, § 2; L. 1975, ch. 462, § 127; July 1.



32-1153 Same; sewage disposal.

32-1153. Same; sewage disposal. It shall be unlawful to place, leave, discharge or cause to be left, placed or discharged into or near the waters of this state any receptacle containing sewage, whether by the owner, operator or guest of a vessel.

History: L. 1973, ch. 415, § 3; July 1.



32-1154 Same; rules and regulations.

32-1154. Same; rules and regulations. The secretary of health and environment shall adopt such rules and regulations as are necessary to properly administer and enforce the provisions of K.S.A. 32-1152 through 32-1154, inclusive. The secretary in adopting rules and regulations shall provide that any vessel having lawful registration from other than the state of Kansas and having marine toilets designed or intended to discharge marine sewage to the waters of the state, may be operated, launched, moored, docked or used on the waters of the state, if such vessel is in compliance with all applicable state and federal marine toilet requirements applicable and associated with the vessel registration. All vessels located on waters of this state may be inspected at any time for the purpose of determining if such vessel is in compliance with this act, and the secretary or the designees of the secretary shall have all powers necessary to properly enforce such rules and regulations.

History: L. 1973, ch. 415, § 4; L. 1975, ch. 462, § 128; July 1.



32-1155 Applications for license of vessels to indicate presence of marine toilets.

32-1155. Applications for license of vessels to indicate presence of marine toilets. All applications for license or renewal application shall identify the presence of marine toilets constructed as required, and the department shall identify the presence of such toilets upon the certificate of number when issued to an applicant.

History: L. 1973, ch. 415, § 6; L. 1989, ch. 118, § 160; July 1.



32-1156 Abandonment of a vessel; removal from public waterway, when.

32-1156. Abandonment of a vessel; removal from public waterway, when. (a) No person shall abandon a vessel upon a public waterway or upon public or private property without the consent of the owner or person in lawful possession or control of the property.

(b) The abandonment of any vessel in a manner prohibited by subsection (a) is prima facie evidence that the last registered owner of record is responsible for the abandonment, unless such owner has notified the department or other appropriate law enforcement agency of such owner's relinquishment of title or registration or interest therein. The person so responsible shall be required to pay the cost of removal and disposition of the vessel.

(c) A law enforcement officer of this state may remove a vessel from a public waterway when:

(1) The vessel is left unattended and is adrift, moored, docked, beached or made fast to land in such a position as to interfere with navigation or in such a condition as to create a hazard to other vessels using the waterway, to public safety or to the property of another.

(2) The vessel is found upon a waterway and a report has previously been made that the vessel has been stolen or embezzled.

(3) The person in charge of the vessel is by reason of physical injuries or illness incapacitated to such an extent as to be unable to provide for its custody or removal.

(4) A law enforcement officer arresting a person operating or in control of the vessel for an alleged offense, and the officer is required or permitted to take, and does take, the person arrested into custody without unnecessary delay.

(5) The vessel seriously interferes with navigation or otherwise poses a critical and immediate danger to navigation or to the public health, safety or welfare.

History: L. 2006, ch. 85, § 11; Jan. 1, 2007.



32-1157 Same; notification of parties having interests in vessel; failure to reclaim; use, sale or destruction by law enforcement agency.

32-1157. Same; notification of parties having interests in vessel; failure to reclaim; use, sale or destruction by law enforcement agency. (a) A law enforcement officer may attempt to identify the registered owner of a vessel abandoned on private property by inspection of the vessel and any trailer to which it is attached and may supply the information to the real property owner upon which vessel is presumed abandoned. The real property owner must declare by affidavit the reasons why such real property owner believes the property to be abandoned. The real property owner must give 5-days' notice to the last registered vessel owner before causing the removal of the vessel. If the last registered owner is unknown or cannot be notified, the vessel may immediately be removed to a secure location designated by a law enforcement officer.

(b) A law enforcement officer, within 48 hours after directing the removal of an abandoned vessel on a public waterway or public or private property, shall notify the department of the status of the vessel.

(c) A law enforcement officer who has custody of an abandoned vessel, if the law enforcement agency knows or can reasonably discover the name and address of the owner of the vessel or any person who holds a security interest in the vessel, shall notify the owner or the holder of the security interest of the location of the vessel and the method by which the vessel may be claimed. This notice must be sent by certified or registered mail.

(d) If the abandoned vessel is held by a law enforcement agency as evidence in the investigation or prosecution of a criminal offense, the notice required by subsection (c) shall be sent:

(1) Upon the decision of the law enforcement agency or prosecuting attorney not to pursue or prosecute the case;

(2) upon the conviction of the person who committed the offense; or

(3) if the case is otherwise terminated.

(e) Failure to reclaim the vessel within 180 days after the date the notice is mailed constitutes a waiver of interest in the vessel by any person having an interest in the vessel and the vessel shall be deemed abandoned for all purposes.

(f) If all recorded interests in a vessel are waived, as provided in subsection (e) or by written disclaimer, the department may issue a certificate of ownership to the law enforcement agency that has custody of the vessel. If necessary, the secretary may assign a hull number to the vessel. This subsection shall not preclude the subsequent return of a vessel, or any component part thereof, by a law enforcement agency to the registered owner of the vessel upon presentation by the registered owner of satisfactory proof of ownership.

(g) A law enforcement agency to which a certificate of ownership is issued pursuant to subsection (f) may use, sell or destroy the vessel and shall keep a record of the disposition of the vessel. If the law enforcement agency:

(1) Sells the vessel, all proceeds from the sale of the vessel shall become the property of the law enforcement agency.

(2) Destroys the vessel, the law enforcement agency shall, within 10 days, give notice of the destruction of the vessel to the department.

History: L. 2006, ch. 85, § 12; Jan. 1, 2007.



32-1158 Notice of destruction or abandonment of vessel by owner; surrender of certificates of number and ownership.

32-1158. Notice of destruction or abandonment of vessel by owner; surrender of certificates of number and ownership. (a) The registered owner of a destroyed or abandoned vessel that is numbered pursuant to chapter 32 of the Kansas Statutes Annotated, and amendments thereto, shall provide the notice required by K.S.A. 32-1111, and amendments thereto, to the secretary in writing. The written notice must be signed by the registered owner and notarized.

(b) The written notice provided pursuant to subsection (a) must indicate the reason for the destruction or abandonment of the vessel and the current location and condition of the vessel.

(c) The registered owner shall surrender to the secretary the certificate of number and the certificate of ownership issued for the motorboat, if in existence, at the time the owner provides the written notice to the secretary pursuant to subsection (a).

(d) Once a vessel has been destroyed or abandoned, the secretary shall print the word "salvage" on each subsequent certificate of number which it issues for that vessel.

History: L. 2006, ch. 85, § 13; Jan. 1, 2007.



32-1159 Preservation of evidence of criminal offenses; liability for storage fees.

32-1159. Preservation of evidence of criminal offenses; liability for storage fees. (a) If a law enforcement officer has probable cause to believe that a vessel or its contents contain evidence tending to show that a criminal offense has been committed or that a particular person has committed an offense, the officer may take whatever steps are reasonable to ensure the preservation of the evidence, including safe storage of the vessel or its contents.

(b) If a criminal conviction is obtained as a result of an action taken pursuant to subsection (a), the person convicted shall pay any storage fees incurred pursuant to that subsection. If a conviction is not obtained, the law enforcement agency that seized the vessel pursuant to subsection (a) shall pay any storage fees incurred.

History: L. 2006, ch. 85, § 14; Jan. 1, 2007.



32-1166 Vessels exempt from provisions of act.

32-1166. Vessels exempt from provisions of act. The provisions of K.S.A. 32-1110, 32-1111, 32-1119 and 32-1125 shall not apply to vessels used solely on lakes, ponds or streams privately owned or leased and not open to the general public.

History: L. 1970, ch. 408, § 10; Jan. 1, 1971.



32-1172 Fees.

32-1172. Fees. The secretary is authorized to adopt, in accordance with K.S.A. 32-805, and amendments thereto, rules and regulations fixing the amount of fees for the following items, subject to the following limitations and subject to the requirement that no such rules and regulations shall be adopted as temporary rules and regulations:

Dealer certificate of number: maximum $50Additional dealer certificates: maximum $10

Dealer license: maximum $50

Duplicate registrations, certificates or permits: maximum $10

Vessel registrations: maximum $30

Water event permits: maximum $50

Special departmental services, materials or supplies: no maximum

History: L. 1989, ch. 118, § 161; L. 2001, ch. 131, § 3; L. 2004, ch. 79, § 4; Jan. 1, 2005.



32-1173 Same; disposition.

32-1173. Same; disposition. All moneys received pursuant to K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173, 32-1177 through 32-1180 and K.S.A. 2016 Supp. 32-1116 and 32-1117, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215 and 74-7336, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount as prescribed by K.S.A. 74-7336, and amendments thereto, in the state treasury to the credit of the boating fee fund, which is hereby created, to be dedicated and used to administer and enforce the provisions of K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173, 32-1177 through 32-1180 and K.S.A. 2016 Supp. 32-1115 through 32-1117, 32-1120 and 32-1156 through 32-1159, and amendments thereto. When sufficient moneys are available from the fees so collected, the secretary may use the same to construct or repair boating facilities, ramps and docks at public waters within this state.

History: L. 1959, ch. 321, § 18; L. 1989, ch. 118, § 155; L. 2001, ch. 5, § 104; L. 2006, ch. 85, § 15; Jan. 1, 2007.



32-1174 Boating safety financial assistance fund.

32-1174. Boating safety financial assistance fund. (a) All federal moneys received pursuant to federal assistance, federal-aid funds or federal-aid grant reimbursements related to boating or boating programs under the control, authorities and duties of the Kansas department of wildlife, parks and tourism shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of the remittance, the state treasurer shall deposit the entire amount in the state treasury and credit it to the boating fund – federal, which is hereby created, to be dedicated and used for the purposes authorized in K.S.A. 32-1173, and amendments thereto. The boating fund – federal is hereby redesignated as the boating safety financial assistance fund.

(b) No moneys derived from sources described in subsection (a) or (c) shall be used for any purpose other than the administration of matters which are under the control, authorities and duties of the secretary of wildlife, parks and tourism and the Kansas department of wildlife, parks and tourism as provided by law.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the boating safety financial assistance fund, interest earnings based on:

(1) The average daily balance of moneys in the boating safety financial assistance fund, for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) All expenditures from the boating safety financial assistance fund, shall be made in accordance with the appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism.

History: L. 2005, ch. 181, § 1; L. 2012, ch. 47, § 76; July 1.



32-1177 Accident reports.

32-1177. Accident reports. (a) It shall be the duty of the operator of a vessel involved in a collision, accident or other casualty, so far as the operator can do so without serious danger to the operator's own vessel, crew, and passengers (if any), to render to other persons affected by the collision, accident or other casualty such assistance as practicable and as necessary in order to save them from or minimize any danger caused by the collision, accident or other casualty, and also to give the operator's name, address and identification of the operator's vessel, in writing, to any person injured and to the owner of any property damaged in the collision, accident or other casualty.

(b) In the case of collision, accident or other casualty involving a vessel, the operator thereof, if the collision, accident or other casualty results in death or injury to a person or damage to property in excess of the amount established by rules and regulations of the secretary shall file with the department a full description of the collision, accident or other casualty, including such additional information as required by rules and regulations adopted by the secretary pursuant to K.S.A. 32-805, and amendments thereto.

History: L. 1959, ch. 321, § 11; L. 1989, ch. 118, § 151; L. 1993, ch. 185, § 17; July 1.



32-1178 Same; transmittal to federal agency.

32-1178. Same; transmittal to federal agency. In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the department pursuant to subsection (b) of K.S.A. 32-1177, and amendments thereto, shall be transmitted to such official or agency of the United States.

History: L. 1959, ch. 321, § 12; L. 1961, ch. 471, § 5; L. 1989, ch. 118, § 152; July 1.



32-1179 Peace officers' powers.

32-1179. Peace officers' powers. Every peace officer of this state and its subdivisions or caretakers at federally impounded waters shall have the authority to enforce the provisions of this act and in the exercise thereof shall have the authority to stop and board any vessel subject to this act.

History: L. 1959, ch. 321, § 17; July 1.



32-1180 Penalties for violations.

32-1180. Penalties for violations. Unless otherwise provided by statute or rules and regulations of the secretary, violation of K.S.A. 32-1101 through 32-1104, 32-1110 through 32-1113, 32-1119, 32-1125 through 32-1128, 32-1130 through 32-1137, 32-1148 through 32-1155, 32-1166, 32-1172, 32-1173, 32-1177 through 32-1180 and K.S.A. 2016 Supp. 32-1120 and 32-1156, and amendments thereto, or rules and regulations adopted thereunder is a class C misdemeanor.

History: L. 1973, ch. 415, § 5; L. 1989, ch. 118, § 159; L. 2006, ch. 85, § 16; Jan. 1, 2007.






Article 12 KANSAS LOCAL GOVERNMENT OUTDOOR RECREATION GRANTS

32-1201 Short Title.

32-1201. Short Title. The provisions of K.S.A. 32-1201 through 32-1203, and amendments thereto, shall be known and may be cited as the Kansas local government outdoor recreation grant program act.

History: L. 1998, ch. 70, § 1; July 1.



32-1202 Definitions.

32-1202. Definitions. As used in the Kansas local government outdoor recreation grant act:

(a) "Local government" means any county, city or township or any two or more such local governments acting jointly pursuant to intergovernmental agreements or as otherwise authorized by statute.

(b) "Capital improvement project" means a capital improvement project to establish, develop, renovate or repair an outdoor recreational facility, including the acquisition of land, acquisition and installation of equipment, construction, renovation or repair of outdoor recreational facilities, and including renovations and repairs to provide safety improvements and handicapped accessibility and other improvements, including improvements to attain compliance with the requirements imposed under the federal Americans with disabilities act.

(c) "Outdoor recreational facility" means any public park or other outdoor recreational area or facility, including, but not limited to, parks, open spaces, trails, swimming pools, playgrounds and playing courts and fields.

History: L. 1998, ch. 70, § 2; July 1.



32-1203 Grants for local government outdoor recreation facilities program guidelines; portion of grants for handicapped accessibility and related purposes.

32-1203. Grants for local government outdoor recreation facilities program guidelines; portion of grants for handicapped accessibility and related purposes. (a) In accordance with the provisions of this act, the secretary of wildlife, parks and tourism shall develop and administer a grant program to award grants to Kansas local governments for capital improvements for local government outdoor recreation facilities. The grants shall be awarded annually on a competitive basis in accordance with guidelines and criteria prescribed by rules and regulations adopted by the secretary of wildlife, parks and tourism. Each grant shall be matched by the local government receiving the grant on the basis of $1 provided by the local government for each $1 provided under the grant for the capital improvement.

(b) The secretary of wildlife, parks and tourism shall designate annually a portion of all moneys appropriated for local government outdoor recreation grants for renovations and repairs to provide safety improvements and handicapped accessibility and other improvements, including improvements to attain compliance with the requirements imposed under the federal Americans with disabilities act.

History: L. 1998, ch. 70, § 3; L. 2012, ch. 47, § 77; July 1.






Article 13 DANGEROUS REGULATED ANIMALS

32-1301 Definitions.

32-1301. Definitions. As used in this act:

(a) "Person" means any individual, firm, partnership, corporation, association, municipality or other business entity.

(b) "Wildlife sanctuary" means a not-for-profit organization exempt from federal income taxation pursuant to section 501 (c)(3) of the internal revenue code of 1986, as in effect on July 1, 2006, that:

(1) Operates a place of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned or displaced dangerous regulated animals are provided care for such animal's lifetime;

(2) does not conduct any commercial activity with respect to any dangerous regulated animal possessed by the organization;

(3) does not sell, trade, auction, lease or loan dangerous regulated animals, or parts thereof, which the organization possesses;

(4) does not breed any dangerous regulated animal of which the organization possesses, except as an integral part of the species survival plan of the American zoo and aquarium association;

(5) does not conduct any activity that is not inherent to the dangerous regulated animal's nature;

(6) does not use the dangerous regulated animal for any type of entertainment purposes; and

(7) operates a refuge in compliance with regulations promulgated by the United States department of agriculture for dangerous regulated animals, except non-native, venomous snakes, under the animal welfare act, public law 89-544, as amended and in effect on July 1, 2006, and the regulations and standards adopted under such act in effect on July 1, 2006, relating to operations, animal health and husbandry. All dangerous regulated animals shall be caged in compliance with the provisions set forth in K.S.A. 2016 Supp. 32-1306, and amendments thereto.

(c) "Possess" means to own, care for, have custody of or control.

(d) "Dangerous regulated animal" means a live or slaughtered parts of:

(1) Lions, tigers, leopards, jaguars, cheetahs and mountain lions, or any hybrid thereof;

(2) bears or any hybrid thereof; and

(3) all non-native, venomous snakes.

(e) "Local animal control authority" means an agency of the county or city that is responsible for animal control operations in such governmental entity's jurisdiction and includes the animal control officer, as defined by K.S.A. 47-1701, and amendments thereto, of such county or city. If the county or city does not have an animal control officer, for cities of the first class, the chief law enforcement officer shall have the local animal control authority duties and responsibilities pursuant to this act and for all other cities and counties, the county sheriff shall have the local animal control authority duties and responsibilities pursuant to this act.

(f) "Registered designated handler" means a person who is registered or would be required to be registered pursuant to K.S.A. 2016 Supp. 32-1310, and amendments thereto.

History: L. 2006, ch. 131, § 1; July 1.



32-1302 Unlawful acts; compliance with USDA regulations; USDA license.

32-1302. Unlawful acts; compliance with USDA regulations; USDA license. (a) Except as provided in this section, it is unlawful for a person to possess, slaughter, sell, purchase or otherwise acquire a dangerous regulated animal.

(b) On and after October 1, 2006, a person who possesses a dangerous regulated animal shall be in compliance with regulations promulgated by the United States department of agriculture for dangerous regulated animals, except non-native, venomous snakes, under the animal welfare act, public law 89-544, as amended and in effect on July 1, 2006, and the regulations and standards adopted under such act in effect on July 1, 2006, relating to operations, animal health and husbandry; and to provide adequate veterinary care for dangerous regulated animals. All dangerous regulated animals shall be caged in compliance with the provisions set forth in K.S.A. 2016 Supp. 32-1306, and amendments thereto.

(c) Except as provided in subsection (d), a person shall not take possession of a dangerous regulated animal or allow dangerous regulated animals in such person's possession to breed.

(d) A person who possesses a valid United States department of agriculture license, is in compliance with the United States department of agriculture animal welfare act, regulations and standards on July 1, 2006, and, within 10 years preceding July 1, 2006, has not been convicted of a felony under the laws of Kansas or a crime under a law of another jurisdiction which is substantially the same as a felony, may breed, purchase or otherwise acquire new dangerous regulated animals after July 1, 2006, in order to:

(1) Maintain the operating inventory of dangerous regulated animals possessed on July 1, 2006;

(2) sell dangerous regulated animals to other United States department of agriculture licensed and compliant facilities within Kansas for replacement purposes as provided in paragraph (1); and

(3) sell dangerous regulated animals outside Kansas.

History: L. 2006, ch. 131, § 2; July 1.



32-1303 Registration with local animal control authority; notification; microchip implant; inspection.

32-1303. Registration with local animal control authority; notification; microchip implant; inspection. (a) On and after September 1, 2006, a person who possesses a dangerous regulated animal shall notify, in writing, and register the dangerous regulated animal with the local animal control authority.

(b) The notification shall include the person's name, address, telephone number and a complete inventory of each dangerous regulated animal that the person possesses. The inventory shall include the following information: Number and species of each dangerous regulated animal; the microchip identification number and manufacturer of such microchip for each dangerous regulated animal, if available; the exact location where each dangerous regulated animal is kept; the age, sex, color, weight, scars and any distinguishing marks of each dangerous regulated animal; and the name of any person who is a registered designated handler.

(c) When a person who possesses a dangerous regulated animal has a microchip implanted in such animal for identification, the name of the microchip manufacturer and the microchip identification number shall be provided to the local animal control authority. If a dangerous regulated animal is sedated for any reason and such animal does not have a microchip implanted, a microchip shall be implanted in such animal. Within 30 days after the microchip is implanted, the name of the microchip manufacturer and the microchip identification number shall be provided to the local animal control authority. Within 30 days of acquisition, a person acquiring ownership of an offspring with a microchip implanted shall comply with microchip information reporting requirements of this subsection.

(d) A local animal control authority may inspect the premises where dangerous regulated animals are physically located.

History: L. 2006, ch. 131, § 3; July 1.



32-1304 Fees; liability coverage or bond.

32-1304. Fees; liability coverage or bond. (a) The local animal control authority may charge the following annual fees:

(1) Premises inspection fee not more than $100.

(2) Dangerous regulated animal registration fee, per animal, not more than $50. The maximum amount charged for such animal registration per person is $500.

(3) Additional premise inspection fee, if the person acquires and possesses another type of dangerous regulated animal, not more than $100.

(b) A certificate of registration shall be issued by the local animal control authority to the person for each dangerous regulated animal and inspection upon payment of the fee.

(c) Any person who possesses a dangerous regulated animal shall maintain liability insurance coverage or secure a bond in an amount of not less than $250,000 for each occurrence for liability damages for destruction of or damage to property and death or bodily injury to a person caused by the dangerous regulated animal. The person possessing the animal shall provide a copy of the policy for liability insurance or proof of the bond to the local animal control authority. Any insurer shall notify the local animal control authority, in writing, of any expiration, reduction or cancellation of liability insurance, furnished as required by this subsection, not later than 10 days before the expiration, reduction or cancellation takes effect. Any surety company who secures the performance of the bond shall notify the local animal control authority, in writing, of any expiration, reduction or cancellation of the bond, furnished as required by this subsection, not later than 10 days before the expiration, reduction or cancellation takes effect.

(d) Any fees charged and collected shall be retained by the local animal control authority to be used to implement the provisions of this act.

History: L. 2006, ch. 131, § 4; July 1.



32-1305 Health and ownership records; change of address notification; escape notification.

32-1305. Health and ownership records; change of address notification; escape notification. (a) A person who possesses a dangerous regulated animal shall meet the requirements set forth in this section.

(b) A person who possesses a dangerous regulated animal shall maintain health and ownership records on each dangerous regulated animal and shall maintain the records for the life of the animal. If possession of the dangerous regulated animal is transferred to another person, a copy of the health and ownership records shall accompany the animal.

(c) A person who possesses a dangerous regulated animal shall maintain an ongoing program of veterinary care which includes a veterinary visit to the premises at least annually.

(d) A person who possesses a dangerous regulated animal shall notify the local animal control authority in writing within 10 days of a change in address or location where the dangerous regulated animal is kept.

(e) A person with a United States department of agriculture license for dangerous regulated animals shall forward a copy of such person's United States department of agriculture inspection report to the local animal control authority within 30 days of receipt of the inspection report.

(f) A person who possesses a dangerous regulated animal shall prominently display a sign on the structure where the animal is housed indicating that a dangerous regulated animal is on the premises.

(g) A person who possesses a dangerous regulated animal shall immediately notify local law enforcement officials of any escape of a dangerous regulated animal. The person who possesses the dangerous regulated animal is liable for any costs incurred by any person, city, county or state agency resulting from the escape of a dangerous regulated animal unless the escape is due to a criminal act by another person or a natural event.

(h) A person who possesses a dangerous regulated animal shall maintain a written recovery plan in the event of the escape of a dangerous regulated animal. The person shall maintain live traps or other equipment necessary to assist in the recovery of the dangerous regulated animal.

(i) If requested by the local animal control authority, a person may not move a dangerous regulated animal from such animal's location unless the person notifies the local animal control authority prior to moving the animal. The notification shall include the date and the location where the animal is moved. This subsection shall not apply to a dangerous regulated animal transported to a licensed veterinarian.

(j) If a person who possesses a dangerous regulated animal can no longer care for the animal, the person shall take the appropriate steps to find long-term placement for the dangerous regulated animal.

History: L. 2006, ch. 131, § 5; July 1.



32-1306 Cage and care requirements; physical contact prohibition.

32-1306. Cage and care requirements; physical contact prohibition. (a) All dangerous regulated animals shall be confined within a cage of sufficient strength and design for the purposes of maintaining and housing or transporting the animal. The requirements for sufficient caging shall be established by rules and regulations adopted by the secretary of wildlife, parks and tourism. Any cage or confinement structure shall be constructed in such a manner that prohibits physical contact with any person other than such persons listed in subsection (d).

(b) No dangerous regulated animal shall be allowed to be tethered, leashed or chained outdoors, or allowed to run at large.

(c) A dangerous regulated animal shall not be mistreated, neglected, abandoned or deprived of necessary food, water and sustenance.

(d) A dangerous regulated animal shall not be allowed to come into physical contact with any person other than the person possessing the animal, the registered designated handler or a veterinarian administering medical examination, treatment or care.

(e) A dangerous regulated animal shall not be brought to any public property or commercial or retail establishment, except to bring the animal to a licensed veterinarian or veterinarian clinic.

History: L. 2006, ch. 131, § 6; L. 2012, ch. 47, § 78; July 1.



32-1307 Seizure of animals; access to premises; notice; hearing; costs.

32-1307. Seizure of animals; access to premises; notice; hearing; costs. (a) Any dangerous regulated animal may be seized by the local animal control authority as provided in this section.

(b) The local animal control authority, upon issuance of a notice of inspection, shall be granted access at reasonable times to premises where the local animal control authority has reason to believe a violation of this act is occurring or has occurred.

(c) If a person who possesses a dangerous regulated animal is not in compliance with the requirements of this act, the local animal control authority shall take possession of the animal for custody and care, following the procedures in this subsection.

(d) Upon request of a person possessing a dangerous regulated animal, the local animal control authority may allow the animal to remain in the physical custody of the owner for 30 days, during which time the owner shall take all necessary actions to come in compliance with this act. During the 30-day period, the local animal control authority may inspect, at any reasonable time, the premises where the animal is kept.

(e) If a person who possesses a dangerous regulated animal is not in compliance with this act following the 30-day period described in subsection (d), the local animal control authority shall seize the animal and place it in a holding facility that is appropriate for the species for up to 10 days. The authority taking custody of an animal under this subsection shall provide a notice of the seizure by delivering or mailing it to the person possessing such dangerous regulated animal, by posting a copy of the notice at the premise where the animal is taken into custody, or by delivering it to a person residing on the premise. The notice shall include:

(1) A description of the animal seized; the authority for and purpose of the seizure; the time, place and circumstances under which the animal was seized; and a contact person and telephone number;

(2) a statement that a person from whom a dangerous regulated animal was seized may post security to prevent disposition of the animal and may request a hearing concerning the seizure and that failure to do so within five business days of the date of the notice will result in disposition of the animal;

(3) a statement that actual costs of the care, keeping and disposal of the dangerous regulated animal are the responsibility of the person from whom the animal was seized, except to the extent that a court or hearing officer finds that the seizure was not substantially justified by law; and

(4) a form that can be used by a person from whom a dangerous regulated animal was seized for requesting a hearing under this subsection.

(f) If a person from whom the dangerous regulated animal was seized makes a request within five business days of the seizure, a hearing must be held within five business days of the request to determine the validity of the seizure and disposition of the animal. The judge or hearing officer may authorize the return of the animal to the person from whom the animal was seized if the judge or hearing officer finds:

(1) That the person can and will provide the care required by law for the dangerous regulated animal; and

(2) the dangerous regulated animal is physically fit.

(g) If a judge or hearing officer orders a permanent disposition of the dangerous regulated animal, the local animal control authority may take steps to find long-term placement for the animal with a wildlife sanctuary, or an appropriate United States department of agriculture licensed facility.

(h) A person from whom a dangerous regulated animal is seized is liable for all actual costs of care, keeping and disposal of the animal, except to the extent that a court or hearing officer finds that the seizure was not substantially justified by law. The costs shall be paid in full or a mutually satisfactory arrangement for payment shall be made between the local animal control authority and the person claiming an interest in the animal before return of the animal to the person.

(i) A person from whom a dangerous regulated animal has been seized under this subsection may prevent disposition of the animal by posting security in the amount sufficient to provide for the actual costs of care and keeping of the animal. The security shall be posted within five business days of the seizure, inclusive of the day of the seizure.

(j) If circumstances exist threatening the life of a person or the life of any animal, any law enforcement agency or the local animal control authority shall seize a dangerous regulated animal without an opportunity for hearing or court order, or destroy the animal.

(k) Upon proper determination by a licensed veterinarian, any dangerous regulated animal taken into custody under this section may be immediately euthanized when the dangerous regulated animal is suffering and is beyond cure through reasonable care and treatment.

(l) The agency or authority taking custody of the dangerous regulated animal may recover all costs incurred under this section.

History: L. 2006, ch. 131, § 7; July 1.



32-1308 Exemptions.

32-1308. Exemptions. Exemptions to the provisions set forth in this act are as follows:

(a) Institutions accredited by the American zoo and aquarium association or the zoological association of America shall be exempt from K.S.A. 2016 Supp. 32-1302 and 32-1303, and amendments thereto.

(b) A wildlife sanctuary registered with the local animal control authority shall be exempt from K.S.A. 2016 Supp. 32-1302, and amendments thereto.

(c) The Kansas department of wildlife, parks and tourism, or a person issued a permit by the secretary pursuant to K.S.A. 32-952, and amendments thereto, shall be exempt from this act.

(d) A licensed or accredited research or medical institution shall be exempt from K.S.A. 2016 Supp. 32-1302 and 32-1303, and amendments thereto.

(e) A United States department of agriculture licensed exhibitor of dangerous regulated animals while transporting or as part of a circus, carnival, rodeo or fair shall be exempt from this act.

History: L. 2006, ch. 131, § 8; L. 2012, ch. 47, § 79; July 1.



32-1309 Selling or transferring animals.

32-1309. Selling or transferring animals. Nothing in this act shall preclude a person who holds a valid United States department of agriculture license from selling or transferring the entire business and the dangerous regulated animals covered by such license to another person who holds a valid United States department of agriculture license.

History: L. 2006, ch. 131, § 9; July 1.



32-1310 Reports to the department of wildlife, parks and tourism; registered designated handler, fee; educational training programs; rules and regulations.

32-1310. Reports to the department of wildlife, parks and tourism; registered designated handler, fee; educational training programs; rules and regulations. (a) Annually, on or before April 1, a local animal control authority shall report to the secretary of wildlife, parks and tourism on dangerous regulated animals registered with the local animal control authority during the preceding calendar year. The report shall include all registration information submitted to the local animal control authority under subsection (b) of K.S.A. 2016 Supp. 32-1303, and amendments thereto, and information on enforcement actions taken under this act.

(b) It shall be a violation of this act for a person who does not own the dangerous regulated animal, to care for, have custody or control of such animal unless such person is a registered designated handler. Any such person applying for a designated handler registration shall file an application on a form prescribed by the local animal control authority. Application for such registration shall be accompanied by an application fee not exceeding $25. If the local animal control authority finds the applicant to be qualified to be a registered designated handler after meeting the training, experience and ability requirements determined by the secretary of wildlife, parks and tourism, the local animal control authority shall issue a designated handler registration which shall expire at the end of the calendar year.

(c) The secretary of wildlife, parks and tourism shall provide educational training programs for the local animal control authority concerning the provisions of this act and the handling of dangerous regulated animals.

(d) The secretary of wildlife, parks and tourism shall adopt rules and regulations:

(1) Establishing training, experience and ability requirements for registered designated handlers; and

(2) to implement the provisions of this act.

History: L. 2006, ch. 131, § 10; L. 2012, ch. 47, § 80; July 1.



32-1311 Requirements of county resolutions or city ordinances; compliance with act.

32-1311. Requirements of county resolutions or city ordinances; compliance with act. A county or city may adopt resolutions or ordinances governing dangerous regulated animals that are more restrictive than this act. Such resolution or ordinance may include, but not be limited to, additional animals to the definition of a dangerous regulated animal, additional caging standards, and stricter care and treatment provisions. If a county or city already has a resolution or ordinance in existence that is substantially the same or more restrictive, such county or city shall be in compliance with this act.

History: L. 2006, ch. 131, § 11; July 1.



32-1312 Penalty.

32-1312. Penalty. Any person who knowingly violates this act is guilty of a class A nonperson misdemeanor.

History: L. 2006, ch. 131, § 12; July 1.






Article 14 TOURISM

32-1401 Contracts for promotional advertising services; bidding exemption.

32-1401. Contracts for promotional advertising services; bidding exemption. The secretary of wildlife, parks and tourism is hereby authorized to negotiate and enter into contracts for promotional advertising services for the performance of the powers, duties and functions of the Kansas department of wildlife, parks and tourism. All such contracts shall be exempt from the competitive bidding requirements of K.S.A. 75-3739, and amendments thereto.

History: L. 2012, ch. 47, § 1; July 1.



32-1402 Division of tourism, establishment, administration and purpose; director of tourism, appointment, authority and compensation.

32-1402. Division of tourism, establishment, administration and purpose; director of tourism, appointment, authority and compensation. There is hereby established within and as a part of the Kansas department of wildlife, parks and tourism a division of tourism, the head of which shall be the director of tourism. The purpose of the division of tourism shall be to increase the number of visitors to Kansas by promoting the state as a travel and learning opportunity to both Kansans and non-Kansans alike. Under the supervision of the secretary of wildlife, parks and tourism, the director of tourism shall administer the division of tourism. The secretary of wildlife, parks and tourism shall appoint the director of tourism and the director shall serve at the pleasure of the secretary. The director of tourism shall be in the unclassified service under the Kansas civil service act and shall receive an annual salary fixed by the secretary of wildlife, parks and tourism and approved by the governor.

History: L. 1982, ch. 340, § 1; L. 1985, ch. 256, § 14; L. 1986, ch. 296, § 15; L. 2012, ch. 47, § 97; July 1.



32-1403 Division of tourism development; powers.

32-1403. Division of tourism development; powers. The division of tourism of the Kansas department of wildlife, parks and tourism is hereby authorized and empowered to:

(a) Encourage and promote the traveling public to visit this state by publicizing information as to the recreational, historic and natural advantages of the state and its facilities for transient travel and to contract with organizations for the purpose of promoting tourism within the state;

(b) request other state agencies such as, but not limited to, the Kansas water office the department of commerce and the department of transportation, for assistance and all such agencies shall coordinate information and their respective efforts with the department to most efficiently and economically carry out the purpose and intent of this subsection; and

(c) Solicit and receive moneys from any public or private source and administer a program of matching grants to provide assistance to those entities described in K.S.A. 2016 Supp. 32-1420, and amendments thereto, in the promotion of tourism and the development of quality tourist attractions in this state.

History: L. 1982, ch. 340, § 1; L. 1985, ch. 256, § 14; L. 1986, ch. 296, § 15; L. 2012, ch. 47, § 97; July 1.



32-1410 Establishment; composition, voting and nonvoting members; terms, vacancies; chairperson and vice-chairperson; meetings; quorum; travel expenses, sources.

32-1410. Establishment; composition, voting and nonvoting members; terms, vacancies; chairperson and vice-chairperson; meetings; quorum; travel expenses, sources. (a) There is hereby established the council on travel and tourism. The council shall consist of 17 voting members as follows: (1) The chairperson of the standing committee on commerce of the senate, or a member of the senate appointed by the president of the senate; (2) the vice-chairperson of the standing committee on commerce of the senate, or a member of the senate appointed by the president of the senate; (3) the ranking minority member of the standing committee on commerce of the senate, or a member of the senate appointed by the minority leader of the senate; (4) the chairperson of the standing committee on tourism and parks of the house of representatives, or its successor committee, or a member of the house of representatives appointed by the speaker of the house of representatives; (5) the vice-chairperson of the standing committee on tourism and parks of the house of representatives, or its successor committee, or a member of the house of representatives appointed by the speaker of the house of representatives; (6) the ranking minority member of the standing committee on tourism and parks of the house of representatives, or its successor committee, or a member of the house of representatives appointed by the minority leader of the house of representatives; and (7) eleven members appointed by the governor. Of the 11 members appointed by the governor, one shall be appointed from a list of three nominations made by the travel industry association of Kansas, one shall be an individual engaged in the lodging industry and appointed from a list of three nominations made by the Kansas restaurant and hospitality association, one shall be an individual engaged in the restaurant industry and appointed from a list of three nominations made by the Kansas restaurant and hospitality association, one shall be appointed from a list of three nominations made by the petroleum marketers and convenience store association of Kansas, one shall be appointed from a list of three nominations by the Kansas sport hunting association and six shall be appointed to represent the general public. In addition to the voting members of the council, four members of the council shall serve ex officio: The secretary of commerce, the secretary of transportation, the secretary of wildlife, parks and tourism and the executive director of the state historical society. Each ex officio member of the council may designate an officer or employee of the state agency of the ex officio member to serve on the council in place of the ex officio member. The ex officio members of the council, or their designees, shall be nonvoting members of the council and shall provide information and advice to the council.

(b) Legislator members shall be appointed for terms coinciding with the terms for which such members are elected. Of the 11 members first appointed by the governor, six shall be appointed for terms of three years and five shall be appointed for terms of two years as determined by the governor. Thereafter, all members appointed by the governor shall be appointed for terms of three years. All members appointed to fill vacancies in the membership of the council and all members appointed to succeed members appointed to membership on the council shall be appointed in like manner as that provided for the original appointment of the member succeeded.

(c) On July 1 of each year the council shall elect a chairperson and vice-chairperson from among its members. The council shall meet at least four times each year at the call of the chairperson of the council. Nine voting members of the council shall constitute a quorum.

(d) Members of the council attending meetings of such council, or attending a subcommittee meeting thereof authorized by such council, shall be paid amounts for mileage as provided in subsection (c) of K.S.A. 75-3223, and amendments thereto, or a lesser amount as determined by the Kansas department of wildlife, parks and tourism. Amounts paid under this subsection to ex officio members of the council, or their designees, shall be from appropriations to the state agencies of which such members are officers or employees upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chief administrative officers of such agencies. Amounts paid under this subsection to voting members of the council shall be from moneys available for the payment of such amounts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the council.

History: L. 1987, ch. 279, § 1; L. 1997, ch. 171, § 5; L. 2003, ch. 83, § 1; L. 2003, ch. 154, § 84; L. 2012, ch. 47, § 108; July 1.



32-1411 Duties; reports.

32-1411. Duties; reports. The council on travel and tourism shall:

(a) Advise the Kansas department of wildlife, parks and tourism in the development and implementation of the state's tourism marketing and business development program including, but not limited to, long-range strategies for attracting visitors to the state;

(b) report to the Kansas department of wildlife, parks and tourism information for preparation of the annual budget for the division of travel and tourism development;

(c) identify and review tourism related issues and current state policies and programs which directly or indirectly affect travel and tourism in the state and, as appropriate, recommend the adoption of new, or the modification of existing, policies and programs; and

(d) perform such other acts as may be necessary in carrying out the duties of the council.

History: L. 1987, ch. 279, § 2; L. 1996, ch. 205, § 4; L. 1997, ch. 171, § 6; L. 2003, ch. 154, § 85; L. 2012, ch. 47, § 109; July 1.



32-1412 State tourism fund, establishment, administration, expenditures, budget estimates; legislative approval of itemized expenditures.

32-1412. State tourism fund, establishment, administration, expenditures, budget estimates; legislative approval of itemized expenditures. (a) There is hereby established in the state treasury the state tourism fund. All moneys credited to the state tourism fund shall only be used for expenditures for the purposes of developing new tourism attractions in Kansas and to significantly expand existing tourism attractions in Kansas. Both public and private entities shall be eligible to apply for funds under the provisions of this act.

(b) The secretary of wildlife, parks and tourism shall administer the provisions of this act. The secretary may adopt rules and regulations establishing criteria for obtaining grants and other expenditures from such fund and other matters deemed necessary for the administration of this act.

(c) All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of wildlife, parks and tourism or the secretary's designee.

(d) The secretary of wildlife, parks and tourism shall prepare and submit budget estimates for all proposed expenditures from the state tourism fund in accordance with the provisions of K.S.A. 75-3717 and 75-3717b, and amendments thereto. Such budget estimates shall include detailed information regarding all proposed expenditures for programs, projects, activities and other matters and shall set forth separately each program, project, activity or other expenditure for which the proposed expenditures from the state tourism fund for a fiscal year are for an amount that is equal to $50,000 or more. Appropriations for the Kansas department of wildlife, parks and tourism of moneys in the state tourism fund for each program, project, activity or other expenditure for a fiscal year for an amount that is equal to $50,000 or more shall be made as a separate item of appropriation.

(e) The legislature shall approve or disapprove of any itemized expenditure from the state tourism fund.

(f) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the state tourism fund established in subsection (a) interest earnings based on:

(1) The average daily balance of moneys in the state tourism fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1997, ch. 171, § 1; L. 2003, ch. 154, § 86; L. 2012, ch. 47, § 110; July 1.



32-1413 Same; oversight, inclusion of expenditures in department of commerce budget.

32-1413. Same; oversight, inclusion of expenditures in department of commerce budget. (a) The council on travel and tourism, established under K.S.A. 2016 Supp. 32-1410, and amendments thereto, shall oversee all matters concerning the state tourism fund and expenditures therefrom.

(b) The council, by a majority vote, shall determine for inclusion in the Kansas department of wildlife, parks and tourism budget expenditures from the state tourism fund.

History: L. 1997, ch. 171, § 2; L. 2003, ch. 154, § 87; L. 2012, ch. 47, § 111; July 1.



32-1420 Matching grant program to assist tourism and tourist attractions development; eligibility; administration by secretary; rules and regulations.

32-1420. Matching grant program to assist tourism and tourist attractions development; eligibility; administration by secretary; rules and regulations. (a) There is hereby established a state matching grant program to provide assistance in the promotion of tourism and development of quality tourist attractions within the state of Kansas. Grants awarded under this program shall be limited to not more than 40% of the cost of any proposed project. Applicants shall not utilize any state moneys to meet the matching requirements under the provisions of this program. Both public and private entities shall be eligible to apply for a grant under the provisions of this act. Not less than 75% of all moneys granted under this program shall be allocated to public entities or entities exempt from taxation under the provisions of 501(c)(3) of the federal internal revenue code of 1986 and amendments thereto. No more than 20% of moneys granted to public or nonprofit entities shall be granted to any single such entity. Furthermore, no more than 20% of moneys granted to private entities shall be granted to any single such entity. The secretary of wildlife, parks and tourism shall administer the provisions of this act and the secretary may adopt rules and regulations establishing criteria for qualification for a matching grant and such other matters deemed necessary by the secretary for the administration of this act.

(b) For the purpose of K.S.A. 2016 Supp. 32-1420 through 32-1422, and amendments thereto, "tourist attraction" means a site that is of significant interest to tourists as a historic, cultural, scientific, educational, recreational or architecturally unique site, or as a site of natural scenic beauty or an area naturally suited for outdoor recreation, however, under no circumstances shall "tourist attraction" mean a race track facility, as defined in K.S.A. 74-8802, and amendments thereto, or any casino or other establishment which operates class three games, as defined in the 1991 version of 25 U.S.C. § 2703.

History: L. 1990, ch. 284, § 1; L. 1993, ch. 248, § 1; L. 2003, ch. 154, § 38; L. 2012, ch. 47, § 99; July 1.



32-1421 Kansas tourist attraction evaluation committee; composition; organization; powers and duties.

32-1421. Kansas tourist attraction evaluation committee; composition; organization; powers and duties. (a) There is hereby established the Kansas tourist attraction evaluation committee within the Kansas department of wildlife, parks and tourism. The committee shall consist of three members, all of whom shall have appropriate experience and expertise in the area of travel and tourism. The members of the committee shall be appointed by the secretary of wildlife, parks and tourism and shall serve at the secretary's pleasure.

(b) The committee shall screen, evaluate and approve or disapprove all applications for matching grants by those entities described in K.S.A. 2016 Supp. 32-1420, and amendments thereto, for the promotion of tourism and the development of tourist attractions in the state. The committee shall also provide technical advice upon request to any local tourist attraction upon ways to improve its operations.

(c) The director of tourism shall serve as a nonvoting chairperson of the committee and the committee shall annually elect a vice-chairperson from among its members. The committee shall meet upon call of the chairperson or upon call of any two of its members. Two voting members shall constitute a quorum for the transaction of business.

(d) All members of the committee shall serve without compensation or any other allowances authorized under the provisions of article 32 of chapter 75 of the Kansas Statutes Annotated.

History: L. 1990, ch. 284, § 3; L. 2012, ch. 47, § 100; July 1.



32-1422 Kansas tourist attraction matching grant development fund; administration; authorized uses; interest earned transferred from general fund.

32-1422. Kansas tourist attraction matching grant development fund; administration; authorized uses; interest earned transferred from general fund. (a) There is hereby established the Kansas tourist attraction matching grant development fund in the state treasury. The Kansas tourist attraction matching grant development fund shall be administered by the secretary of wildlife, parks and tourism. All moneys in the Kansas tourist attraction matching grant development fund shall be used to provide matching grants to provide assistance in the promotion of tourism and the development of quality tourist attractions within this state in accordance with this act.

(b) All moneys received pursuant to subsection (c) of K.S.A. 74-5032a, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas tourist attraction matching grant development fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas tourist attraction matching grant development fund interest earnings based on:

(1) The average daily balance of moneys in the Kansas tourist attraction matching grant development fund for the preceding month; and

(2) the net earnings rate for the pooled money investment portfolio for the preceding month.

History: L. 1990, ch. 284, § 4; L. 1992, ch. 272, § 10; L. 1996, ch. 253, § 25; L. 2001, ch. 5, § 326; L. 2003, ch. 154, § 39; L. 2012, ch. 47, § 101; July 1.



32-1430 Citation of act.

32-1430. Citation of act. This act may be cited as the agritourism promotion act.

History: L. 2004, ch. 97, § 1; July 1.



32-1431 Purpose.

32-1431. Purpose. The purpose of this act is to promote rural tourism and rural economic development by encouraging owners or operators of farms, ranches, and rural attractions, including historic, cultural, and natural attractions, to invite members of the public to view, observe and participate in such operations and attractions for recreational or entertainment purposes. This act shall be liberally construed to effectuate that purpose.

History: L. 2004, ch. 97, § 2; July 1.



32-1432 Definitions.

32-1432. Definitions. As used in K.S.A. 2016 Supp. 32-1430 through 32-1438, and amendments thereto:

(a) "Agritourism activity" means any activity which allows members of the general public, for recreational, entertainment or educational purposes, to view or enjoy rural activities, including, but not limited to, farming activities, ranching activities or historic, cultural or natural attractions. An activity may be an agritourism activity whether or not the participant pays to participate in the activity. An activity is not an agritourism activity if the participant is paid to participate in the activity.

(b) "Inherent risks of a registered agritourism activity" means those dangers or conditions which are an integral part of such agritourism activity including, but not limited to, certain hazards such as surface and subsurface conditions; natural conditions of land, vegetation, and waters; the behavior of wild or domestic animals; and ordinary dangers of structures or equipment ordinarily used in farming or ranching operations. "Inherent risks of a registered agritourism activity" also includes the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to follow instructions given by the registered agritourism operator or failing to exercise reasonable caution while engaging in the registered agritourism activity.

(c) "Participant" means any person who engages in a registered agritourism activity.

(d) "Registered agritourism activity" means any agritourism activity registered with the secretary pursuant to K.S.A. 2016 Supp. 32-1433, and amendments thereto.

(e) "Registered agritourism location" means a specific parcel of land which is registered with the secretary pursuant to K.S.A. 2016 Supp. 32-1433, and amendments thereto, and where a registered agritourism operator engages in registered agritourism activities.

(f) "Registered agritourism operator" means any person who is engaged in the business of providing one or more agritourism activities and is registered with the secretary pursuant to K.S.A. 2016 Supp. 32-1433, and amendments thereto.

(g) "Secretary" means the secretary of wildlife, parks and tourism.

History: L. 2004, ch. 97, § 3; L. 2012, ch. 47, § 102; July 1.



32-1433 Registration of agritourism operators.

32-1433. Registration of agritourism operators. (a) Any person who is engaged in the business of providing one or more agritourism activities may register with the secretary of wildlife, parks and tourism. The registration shall contain all of the following:

(1) Information describing the agritourism activity which the person conducts or intends to conduct.

(2) Information describing the location where the person conducts or intends to conduct such agritourism activity.

(b) The secretary shall maintain a list of all registered agritourism operators, the registered agritourism activities conducted by each operator and the registered agritourism location where the operator conducts such activities. Such list shall be made available to the public. The secretary, in conjunction with other agritourism and rural economic efforts of the secretary, shall promote and publicize registered agritourism operators, activities and locations to advance the purpose of this act by promoting and encouraging tourism.

(c) Registration pursuant to this section shall be for a period of five years.

(d) No fee shall be charged to persons registering under this section.

History: L. 2004, ch. 97, § 4; L. 2012, ch. 47, § 103; July 1.



32-1434 Warning notice requirements.

32-1434. Warning notice requirements. (a) At every registered agritourism location, the registered agritourism operator shall post and maintain signage which contains the warning notice specified in subsection (c). This section shall be deemed satisfied if such signage is placed in a clearly visible location at or near the registered agritourism location. The warning notice specified in subsection (c) shall appear on the sign in black letters, with each letter to be a minimum of one inch in height.

(b) Every written contract entered into by a registered agritourism operator for the providing of a registered agritourism activity shall contain in clearly readable print the warning notice and language specified in subsection (c).

(c) The signs described in subsection (a) and the contracts described in subsection (b) shall contain the following warning notice:

WARNING

Under Kansas law, there is no liability for an injury or death of a participant in a registered agritourism activity conducted at this registered agritourism location if such injury or death results from the inherent risks of such agritourism activity. Inherent risks of agritourism activities include, but shall not be limited to, the potential of you as a participant to act in a negligent manner that may contribute to your injury or death and the potential of another participant to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this registered agritourism activity.

(d) Upon request, the registered agritourism operator shall provide to any participant a written description of the registered agritourism activity, as set forth in the registration pursuant to K.S.A. 2016 Supp. 32-1433, and amendments thereto, for which this act limits the registered agritourism operator's liability at the registered agritourism location.

History: L. 2004, ch. 97, § 5; July 1.



32-1435 Assumption of risk by participant; pleading.

32-1435. Assumption of risk by participant; pleading. Except as provided in K.S.A. 2016 Supp. 32-1436, and amendments thereto, any participant is assuming the inherent risks of a registered agritourism activity when such participant engages in such agritourism activity. In any action for damages arising from the operation of a registered agritourism activity, the registered agritourism operator, pursuant to K.S.A. 60-208, and amendments thereto, shall plead an affirmative defense of assumption of risk by the participant.

History: L. 2004, ch. 97, § 6; July 1.



32-1436 Liability of operator.

32-1436. Liability of operator. Nothing in this act shall prevent or limit the liability of a registered agritourism operator if:

(a) The registered agritourism operator injures the participant by willful or wanton conduct; or

(b) the registered agritourism operator has actual knowledge of a dangerous condition in the land, facilities or equipment used in the registered agritourism activity or the dangerous propensity of a particular animal used in such activity and does not make such dangerous condition known to the participant and such dangerous condition causes the participant to sustain injuries.

History: L. 2004, ch. 97, § 7; July 1.



32-1437 Same; limitation of.

32-1437. Same; limitation of. Any limitation on legal liability afforded to a registered agritourism operator by this act shall be in addition to any other limitation of legal liability otherwise provided by law. Nothing in this act, nor failure by any person to comply with the provisions of this act, shall be construed to limit, restrict or impede the application of K.S.A. 58-3202 et seq., and amendments thereto, to any person, and a registered agritourism operator entitled to coverage under K.S.A. 58-3202 et seq., and amendments thereto, shall be entitled to the full limits of liability afforded under K.S.A. 58-3202 et seq., and amendments thereto.

History: L. 2004, ch. 97, § 8; July 1.



32-1438 Kansas income tax credit allowed for certain costs of liability insurance for corporations; report to legislature.

32-1438. Kansas income tax credit allowed for certain costs of liability insurance for corporations; report to legislature. (a) For taxable years commencing on and after December 31, 2003, December 31, 2004, December 31, 2005, December 31, 2006, and December 31, 2007, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, an amount equal to 20% of the cost of liability insurance paid by a registered agritourism operator who operates an agritourism activity on the effective date of this act. No tax credit claimed pursuant to this subsection shall exceed $2,000. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of tax credit has been deducted from tax liability, except that no such tax credit shall be carried forward for deduction after the third taxable year succeeding the taxable year in which the tax credit is claimed.

(b) For the first five taxable years commencing after a taxpayer opens such taxpayer's business, after the effective date of this act, there shall be allowed as a credit against the tax liability of a taxpayer imposed under the Kansas income tax act, an amount equal to 20% of the cost of liability insurance paid by a registered agritourism operator who starts an agritourism activity after the effective date of this act. No tax credit claimed pursuant to this subsection shall exceed $2,000. If the amount of such tax credit exceeds the taxpayer's income tax liability for such taxable year, the amount thereof which exceeds such tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of tax credit has been deducted from tax liability, except that no such tax credit shall be carried forward for deduction after the third taxable year succeeding the taxable year in which the tax credit is claimed.

(c) The secretary of wildlife, parks and tourism shall adopt rules and regulations establishing criteria for determining those costs which qualify as costs of liability insurance for agritourism activities of a registered agritourism operator.

(d) On or before the 15th day of the regular legislative session in 2006, the secretary of commerce shall submit to the senate standing committee on commerce and the house standing committee on tourism and parks a report on the implementation and use of the tax credit provided by this section.

(e) As used in this section, terms have the meanings provided by K.S.A. 2016 Supp. 32-1432, and amendments thereto.

(f) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 2004, ch. 97, § 9; L. 2012, ch. 135, § 4; L. 2013, ch. 133, § 14; July 1.

Section was amended twice in the 2012 session; see also 32-1438a.









Chapter 33 STATUTE OF FRAUDS; FRAUDULENT CONVEYANCES

Article 1 STATUTE OF FRAUDS

33-101 Trusts.

33-101. Trusts. All gifts and conveyances of goods and chattels, made in trust to the use of the person or persons making the same shall, to the full extent of both the corpus and income made in trust to such use, be void and of no effect, regardless of motive, as to all past, present or future creditors; but otherwise shall be valid and effective.

History: G.S. 1868, ch. 43, § 1; R.S. 1923, 33-101; L. 1949, ch. 274, § 1; June 30.



33-102 Transfers to delay or defraud creditors or purchasers.

33-102. Transfers to delay or defraud creditors or purchasers. Every gift, grant or conveyance of lands, tenements, hereditaments, rents, goods or chattels, and every bond, judgment or execution, made or obtained with intent to hinder, delay or defraud creditors of their just and lawful debts or damages, or to defraud or to deceive the person or persons who shall purchase such lands, tenements, hereditaments, rents, goods or chattels, shall be deemed utterly void and of no effect.

History: G.S. 1868, ch. 43, § 2; Oct. 31; R.S. 1923, 33-102.



33-103 Sale of personal property without change of possession; exceptions.

33-103. Sale of personal property without change of possession; exceptions. Except as otherwise provided in the uniform commercial code, every sale or conveyance of personal property unaccompanied by an actual and continued change of possession shall be deemed to be void as against purchasers without notice and existing or subsequent creditors, until it is shown that such sale was made in good faith and upon sufficient consideration. This section shall not interfere with the provisions of law relating to security agreements.

History: G.S. 1868, ch. 43, § 3; R.S. 1923, 33-103; L. 1965, ch. 564, § 414; Jan. 1, 1966.



33-104 Loan of goods and chattels.

33-104. Loan of goods and chattels. Except as otherwise provided by law, where any loan of goods and chattels shall be pretended to have been made to any person with whom (or those claiming under him) possession shall have remained for the space of five years, such goods and chattels shall be deemed the property of the person having had such possession, unless a reservation of the right of such goods and chattels shall have been made to the lender in writing, and such writing shall have been recorded within six months from the time of making such loan, in the register's office for the county where one or both of the parties shall then have resided.

History: G.S. 1868, ch. 43, § 4; R.S. 1923, 33-104; L. 1989, ch. 120, § 14; July 1.



33-105 Leases or estates exceeding one year in duration.

33-105. Leases or estates exceeding one year in duration. No leases, estates or interests of, in or out of lands, exceeding one year in duration, shall at any time hereafter be assigned or granted, unless it be by deed or note, in writing, signed by the party so assigning or granting the same, or their agents thereunto lawfully authorized by writing, or by act and operation of law.

History: G.S. 1868, ch. 43, § 5; Oct. 31; R.S. 1923, 33-105.



33-106 Specific cases where writing required.

33-106. Specific cases where writing required. No action shall be brought whereby to charge a party upon any special promise to answer for the debt, default or miscarriage of another person; or to charge any executor or administrator upon any special promise to answer damages out of his own estate; or to charge any person upon any agreement made upon consideration of marriage; or upon any contract for the sale of lands, tenements, or hereditaments, or any interest in or concerning them; or upon any agreement that is not to be performed within the space of one year from the making thereof, unless the agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing and signed by the party to be charged therewith, or some other person thereunto by him or her lawfully authorized in writing.

History: G.S. 1868, ch. 43, § 6; L. 1905, ch. 266, § 1; March 21; R.S. 1923, 33-106.






Article 2 UNIFORM FRAUDULENT TRANSFER ACT

33-201 Definitions.

33-201. Definitions. As used in this act:

(a) "Affiliate" means:

(1) A person who directly or indirectly owns, controls or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole discretionary power to vote the securities; or

(B) solely to secure a debt, if the person has not exercised the power to vote;

(2) a corporation 20% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds, with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(A) As a fiduciary or agent without sole power to vote the securities; or

(B) solely to secure a debt, if the person has not in fact exercised the power to vote;

(3) a person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

(4) a person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(b) "Asset" means property of a debtor.  "Asset" does not include:

(1) Property to the extent it is encumbered by a valid lien; or

(2) property to the extent it is generally exempt under nonbankruptcy law.

(c) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

(d) "Creditor" means a person who has a claim.

(e) "Debt" means liability on a claim.

(f) "Debtor" means a person who is liable on a claim.

(g) "Insider" includes:

(1) If the debtor is an individual:

(A) A relative of the debtor or of a general partner of the debtor;

(B) a partnership in which the debtor is a general partner;

(C) a general partner in a partnership described in clause (B); or

(D) a corporation of which the debtor is a director, officer or person in control;

(2) if the debtor is a corporation:

(A) A director of the debtor;

(B) an officer of the debtor;

(C) a person in control of the debtor;

(D) a partnership in which the debtor is a general partner;

(E) a general partner in a partnership described in clause (D); or

(F) a relative of a general partner, director, officer or person in control of the debtor;

(3) if the debtor is a partnership:

(A) A general partner in the debtor;

(B) a relative of a general partner in, a general partner of, or a person in control of the debtor;

(C) another partnership in which the debtor is a general partner;

(D) a general partner in a partnership described in clause (C); or

(E) a person in control of the debtor;

(4) an affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

(5) a managing agent of the debtor.

(h) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

(i) "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

(j) "Property" means anything that may be the subject of ownership.

(k) "Relative" means an individual related by consanguinity within the third degree as determined by the common law, a spouse or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(l) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(m) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

History: L. 1998, ch. 13, § 1; Jan. 1, 1999.



33-202 Insolvency.

33-202. Insolvency. (a) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b) A debtor who is generally not paying such debtor's debts as they become due is presumed to be insolvent.

(c) A partnership is insolvent under subsection (a) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this act.

(e) Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

History: L. 1998, ch. 13, § 2; Jan. 1, 1999.



33-203 Value.

33-203. Value. (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b) For the purposes of subsection (a)(2) of K.S.A. 33-204 and 33-205, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

History: L. 1998, ch. 13, § 3; Jan. 1, 1999.



33-204 Transfers fraudulent as to present and future creditors.

33-204. Transfers fraudulent as to present and future creditors. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1) With actual intent to hinder, delay or defraud any creditor of the debtor; or

(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

(A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(B) intended to incur, or believed or reasonably should have believed that such debtor would incur, debts beyond such debtor's ability to pay as they became due.

(b) In determining actual intent under subsection (a)(1), consideration may be given, among other factors, to whether:

(1) The transfer or obligation was to an insider;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was disclosed or concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was of substantially all the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or shortly after a substantial debt was incurred; and

(11) the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

History: L. 1998, ch. 13, § 4; Jan. 1, 1999.



33-205 Transfers fraudulent as to present creditors.

33-205. Transfers fraudulent as to present creditors. (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent.

History: L. 1998, ch. 13, § 5; Jan. 1, 1999.



33-206 When transfer is made or obligation is incurred.

33-206. When transfer is made or obligation is incurred. For the purposes of this act:

(a) A transfer is made:

(1) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

(2) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this act that is superior to the interest of the transferee;

(b) if applicable law permits the transfer to be perfected as provided in paragraph (1) and the transfer is not so perfected before the commencement of an action for relief under this act, the transfer is deemed made immediately before the commencement of the action;

(c) if applicable law does not permit the transfer to be perfected as provided in paragraph (1), the transfer is made when it becomes effective between the debtor and the transferee;

(d) a transfer is not made until the debtor has acquired rights in the asset transferred;

(e) an obligation is incurred:

(1) If oral, when it becomes effective between the parties; or

(2) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

History: L. 1998, ch. 13, § 6; Jan. 1, 1999.



33-207 Remedies of creditors.

33-207. Remedies of creditors. (a) In an action for relief against a transfer or obligation under this act, a creditor, subject to the limitations in K.S.A. 33-208, may obtain:

(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2) an attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by K.S.A. 60-701 et seq., and amendments thereto, or other appropriate provision of law;

(3) subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(B) appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

(C) any other relief the circumstances may require.

(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

History: L. 1998, ch. 13, § 7; Jan. 1, 1999.



33-208 Defenses, liability and protection of transferee.

33-208. Defenses, liability and protection of transferee. (a) A transfer or obligation is not voidable under subsection (a)(1) of K.S.A. 33-204 against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under subsection (a)(1) of K.S.A. 33-207, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1) The first transferee of the asset or the person for whose benefit the transfer was made; or

(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

(c) If the judgment under subsection (b) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d) Notwithstanding voidability of a transfer or an obligation under this act, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation to:

(1) A lien on or a right to retain any interest in the asset transferred;

(2) enforcement of any obligation incurred; or

(3) a reduction in the amount of the liability on the judgment.

(e) A transfer is not voidable under subsection (a)(2) of K.S.A. 33-204 or 33-205 if the transfer results from:

(1) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2) enforcement of a security interest in compliance with article 9 of the uniform commercial code.

(f) A transfer is not voidable under subsection (b) of K.S.A. 33-205:

(1) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2) if made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3) if made pursuant to good faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

History: L. 1998, ch. 13, § 8; Jan. 1, 1999.



33-209 Extinguishment of cause of action.

33-209. Extinguishment of cause of action. A cause of action with respect to a fraudulent transfer or obligation under this act is extinguished unless action is brought:

(a) Under subsection (a)(1) of K.S.A. 33-204, within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(b) under subsection (a)(2) of K.S.A. 33-204 or subsection (a) of K.S.A. 33-205, within four years after the transfer was made or the obligation was incurred; or

(c) under subsection (b) of K.S.A. 33-205, within one year after the transfer was made or the obligation was incurred.

History: L. 1998, ch. 13, § 9; Jan. 1, 1999.



33-210 Supplementary provisions.

33-210. Supplementary provisions. Unless displaced by the provisions of this act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions.

History: L. 1998, ch. 13, § 10; Jan. 1, 1999.



33-211 Uniformity of application and construction.

33-211. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1998, ch. 13, § 11; Jan. 1, 1999.



33-212 Title of act.

33-212. Title of act. This act may be cited as the uniform fraudulent transfer act.

History: L. 1998, ch. 13, § 12; Jan. 1, 1999.









Chapter 34 GRAIN AND FORAGE

Article 1 PUBLIC WAREHOUSES; DEPARTMENT OF AGRICULTURE

34-101 Warehouses; supervision of; warehouse fee fund created.

34-101. Warehouses; supervision of; warehouse fee fund created. (a) The Kansas department of agriculture shall have supervision and regulation of all warehouses operated under the Kansas public warehouse laws relating to storage of grain.

(b) The Kansas department of agriculture shall have the authority to cooperate with any private entity or organization or local, state or national organization or agency, whether voluntary or created by the law of any state, or by national law, engaged in work or activities similar to the work and activities of the department, and to enter into contracts and agreements with such entities, organizations or agencies for carrying on a joint campaign of development, education and publicity.

(c) No provision of this section shall be construed to prohibit or prevent the secretary of agriculture or any authorized representatives from inspecting any weighing or measuring device or otherwise performing any of the secretary's duties pursuant to any provision of chapter 83 of Kansas Statutes Annotated, and amendments thereto.

(d) (1) There is hereby created the warehouse fee fund in the state treasury. The secretary shall remit all moneys received by or for the secretary from fees, charges or penalties to the state treasurer in accordance with the provisions of K.S.A 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the warehouse fee fund. All expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(2) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the warehouse fee fund interest earnings based on:

(A) The average daily balance of moneys in the warehouse fee fund for the preceding month; and

(B) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1907, ch. 222, § 1; L. 1915, ch. 229, § 1; L. 1919, ch. 285, § 4; R.S. 1923, 34-101; L. 1933, ch. 189, § 1; L. 1959, ch. 194, § 1; L. 1990, ch. 142, § 1; L. 1991, ch. 108, § 1; Revived, L. 1997, ch. 167, § 2; L. 1997, ch. 167, § 3; L. 2001, ch. 5, § 105; L. 2004, ch. 101, § 192; July 1.



34-101b Warehouse examining procedures; federal cooperation; contracts.

34-101b. Warehouse examining procedures; federal cooperation; contracts. (a) The secretary of agriculture is authorized and empowered to enter into contracts and agreements necessary to cooperate with the commodity credit corporation, a public corporation organized under the laws of the United States or other federal agencies to make uniform the procedures followed in examining state licensed public grain warehouses and to make available to the commodity credit corporation or other federal agencies the information acquired under such examining procedures by state warehouse examiners.

(b) The secretary of agriculture is authorized and empowered to enter into contracts and agreements necessary to cooperate with governmental agencies of this state, other states, agencies of the federal government and private associations in order to carry out the purpose and provisions of this chapter and the United States warehouse act, 7 U.S.C.A., section 241, et seq. Notwithstanding any other provisions of this chapter, such agreements may relate to a joint program for licensing and bonding. Such a program may be designed to avoid duplication of effort on the part of the licensing authority and requirements for operation, and promote more efficient enforcement of the provisions of this chapter and comparable provisions of the laws of the states of Nebraska, Colorado, Missouri and Oklahoma.

History: L. 1955, ch. 233, § 1; L. 1996, ch. 43, § 1; L. 1997, ch. 160, § 11; Sept. 1.



34-101c Warehouse examining procedures; contracts with federal corporations and agencies; disposition of moneys received; warehouse fee fund.

34-101c. Warehouse examining procedures; contracts with federal corporations and agencies; disposition of moneys received; warehouse fee fund. Any contracts entered into pursuant to K.S.A. 34-101b, and amendments thereto, may provide for reimbursement to the Kansas department of agriculture by the commodity credit corporation for such services so performed and furnished, and any money received pursuant to the terms of such contracts shall be deposited in the warehouse fee fund.

History: L. 1955, ch. 233, § 2; L. 1973, ch. 2, § 11; L. 1997, ch. 160, § 12; L. 2004, ch. 101, § 162; July 1.



34-102 Duties of secretary; penalties.

34-102. Duties of secretary; penalties. (a) The secretary shall:

(1) Adopt any rules and regulations necessary to enforce the laws of this state relating to storage of grain and management of public warehouses;

(2) investigate all complaints of, and to the extent possible correct occurrences of, fraud or oppression in the grain trade; and

(3) investigate and, at the secretary's discretion, monitor a grain handling facility when the secretary believes it is operating as a public grain warehouse without a valid federal or state warehouse license.

(b) Violation of any provision of this section is a class B misdemeanor.

(c) No provision of this section shall be construed to prohibit or prevent either the secretary of agriculture or the secretary's authorized representatives from inspecting any weighing or measuring device or otherwise performing any of the secretary's duties pursuant to any provision of chapter 83 of Kansas Statutes Annotated, and amendments thereto.

History: L. 1907, ch. 222, § 3; L. 1915, ch. 229, § 2; L. 1921, ch. 199, § 1; R.S. 1923, 34-102; L. 1933, ch. 189, § 5; L. 1983, ch. 135, § 4; L. 1989, ch. 121, § 1;. L. 1990, ch. 364, § 2; L. 1997, ch. 160, § 13; Sept. 1.



34-111 Duties of attorney general and county or district attorney.

34-111. Duties of attorney general and county or district attorney. (a) The secretary shall have the duty to report in writing to the attorney general and to the county or district attorney of the county where the grain warehouse is located:

(1) Any finding by an examiner of the department that there is a substantial shortage in the amount of grain in a grain warehouse and that the shortage is not adequately accounted for; and

(2) any complaint which is referred to the secretary pursuant to K.S.A. 34-121, and amendments thereto, and which the secretary reasonably believes is a basis for prosecution.

(b) In any criminal prosecution against a warehouseman for a violation of any provision of this act, it shall be the duty of the attorney general to prosecute the suit to a final determination. Upon request by the attorney general, the county or district attorney of the county or district where the suit is being prosecuted shall assist the attorney general in the prosecution.

History: L. 1907, ch. 222, § 18; R.S. 1923, 34-111; L. 1982, ch. 179, § 1; L. 1983, ch. 136, § 1; L. 1997, ch. 160, § 14; Sept. 1.



34-125 Charges by grain warehouses; minimum-maximum schedule; determined by the secretary.

34-125. Charges by grain warehouses; minimum-maximum schedule; determined by the secretary. (a) The secretary, prior to June 1 each year, shall determine a schedule of maximum and minimum charges to be made by public grain warehouses, licensed under the laws of the state of Kansas, for the storage of grain and for such other and extraordinary services performed or to be performed by such licensed public grain warehousemen during the ensuing license year. Such charges made by such warehouse shall be filed with the Kansas department of agriculture and such warehouse shall not be required to refile such charges unless such warehouse is changing such charges that are posted or until such time that the charges are changed by the secretary.

(b) If any of such charges be changed from those previously in effect the secretary shall notify all currently licensed public warehousemen of such schedule of maximum and minimum charges.

History: L. 1953, ch. 218, § 5; L. 1967, ch. 227, § 1; L. 1996, ch. 43, § 3; L. 1997, ch. 160, § 15; L. 2004, ch. 101, § 163; July 1.



34-126 Policy of Kansas concerning high-quality grain.

34-126. Policy of Kansas concerning high-quality grain. It is declared to be the policy of the state of Kansas to: (1) Promote the production of high-quality grain; (2) promote storage and handling practices which will assist in the maintenance of grain quality; and (3) promote the marketing of grain of high quality to both domestic and foreign buyers. The objective of this policy is to provide greater economic incentives for production and sale of high-quality grain.

History: L. 1987, ch. 146, § 1; July 1.



34-128 Abolishment of state grain inspection department; transfer of limited powers and duties.

34-128. Abolishment of state grain inspection department; transfer of limited powers and duties. On and after September 1, 1997:

(a) The Kansas state grain inspection department established by K.S.A. 34-101 is hereby abolished.

(b) Except as otherwise provided by this act, all of the powers, duties and functions of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses are hereby transferred to and conferred and imposed upon the department of agriculture and the secretary of agriculture.

(c) Except as otherwise provided by this act, all of the powers, duties and functions of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning grain inspection are hereby governed by the grain inspection, packers, stockyards administration of the United States department of agriculture.

History: L. 1997, ch. 160, § 1; Aug. 1.



34-129 Same; transfer of limited powers, duties and functions from grain inspection to department of agriculture; successor thereto; rules and regulations; title to property.

34-129. Same; transfer of limited powers, duties and functions from grain inspection to department of agriculture; successor thereto; rules and regulations; title to property. On and after September 1, 1997:

(a) Except as otherwise provided by this act, the department of agriculture and the secretary of agriculture shall be the successor in every way to the powers, duties and functions of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses in which the same were vested prior to the effective date of this section. Every act performed in the exercise of such powers, duties and functions by or under the authority of the department of agriculture and the secretary of agriculture shall be deemed to have the same force and effect as if performed by the Kansas state grain inspection department and the director of the Kansas state grain inspection department, respectively, in which such powers, duties and functions were vested prior to the effective date of this section.

(b) Except as otherwise provided by this act, whenever the Kansas state grain inspection department, or words of like effect concerning public warehouses, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the department of agriculture.

(c) Except as otherwise provided by this act, whenever the director of the Kansas state grain inspection department, or words of like effect concerning public warehouses, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary of agriculture.

(d) All rules and regulations of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses in existence on the effective date of this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of agriculture until revised, amended, revoked or nullified pursuant to law.

(e) All orders and directives of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses in existence on the effective date of this section shall continue to be effective and shall be deemed to be orders and directives of the department of agriculture until revised, amended or nullified pursuant to law.

(f) On the effective date of this act, the department of agriculture shall succeed to whatever right, title or interest the Kansas state grain inspection department has acquired in any real property in this state concerning public warehouses, and the department shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses to acquire, hold or dispose of real property or any interest therein, the department of agriculture shall succeed to such power or authority.

(g) The department of agriculture and the secretary of agriculture shall be continuations of the Kansas state grain inspection department and the director of the Kansas state grain inspection department concerning public warehouses.

History: L. 1997, ch. 160, § 2; Aug. 1.



34-130 Same; officers and employees transferred; benefits and rights.

34-130. Same; officers and employees transferred; benefits and rights. Except as otherwise provided in this act, on September 1, 1997, officers and employees who, immediately prior to such date, were in positions engaged in the performance of powers, duties or functions of the Kansas state grain inspection department concerning public warehouses which are transferred by this act, or who become a part of the department of agriculture, or the powers, duties and functions of which are transferred to the department of agriculture, and if, in the opinion of the secretary of agriculture, those positions are necessary to perform the powers, duties and functions of the department of agriculture concerning public warehouses, shall be transferred to, and shall become officers and employees of the department of agriculture. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1997, ch. 160, § 3; Aug. 1.



34-131 Same; abolishment of positions determined to be unnecessary.

34-131. Same; abolishment of positions determined to be unnecessary. (a) Those positions in the grain inspection department which, in the opinion of the secretary of agriculture, are not necessary to perform the powers, duties and functions of the department of agriculture concerning public warehouses shall be abolished upon September 1, 1997. Thirty-day notice prior to September 1, 1997, shall be given by the secretary to employees in those positions determined to be unnecessary by the secretary. No bumping rights shall attach to the positions deemed unnecessary by the secretary of agriculture. No further action shall be required in order to abolish these positions.

(b) The provisions of this section shall take effect on and after August 1, 1997.

History: L. 1997, ch. 160, § 4; Aug. 1.



34-132 Same; conflicts as to power, function or duty to be resolved by governor.

34-132. Same; conflicts as to power, function or duty to be resolved by governor. On and after September 1, 1997:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department of agriculture shall succeed to all property and records concerning public warehouses which were used for or pertain to the performance of the powers, duties and functions transferred to the Kansas department of agriculture. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1997, ch. 160, § 5; L. 2004, ch. 101, § 164; July 1.



34-133 Same; legal custody of records transferred; no abatement of suits, actions or proceedings.

34-133. Same; legal custody of records transferred; no abatement of suits, actions or proceedings. On and after September 1, 1997:

(a) The Kansas department of agriculture shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the Kansas state grain inspection department concerning public warehouses and any agency or office transferred thereto under this act.

(b) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(c) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1997, ch. 160, § 6; L. 2004, ch. 101, § 165; July 1.



34-134 Same; balance of funds and liabilities transferred.

34-134. Same; balance of funds and liabilities transferred. On and after September 1, 1997:

(a) The balance of all funds appropriated and reappropriated to the Kansas state grain inspection department concerning public warehouses is hereby transferred to the Kansas department of agriculture and shall be used only for the purpose for which the appropriation was originally made.

(b) The liability for all accrued compensation or salaries of officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the Kansas state grain inspection department concerning public warehouses, or who become a part of the Kansas department of agriculture, or the powers, duties and functions of which are transferred to the Kansas department of agriculture, shall be assumed and paid by the Kansas department of agriculture.

History: L. 1997, ch. 160, § 7; L. 2004, ch. 101, § 166; July 1.



34-135 Same; transfer of property; valuing and selling property; fee fund transferred.

34-135. Same; transfer of property; valuing and selling property; fee fund transferred. (a) On and after September 1, 1997, the department of agriculture shall succeed to whatever right, title or interest the Kansas state grain inspection department has acquired in any property in this state concerning grain inspection, including equipment and supplies from the protein laboratories and inspection laboratories. The director of Kansas correctional industries, or the director's designee, pursuant to the director's duties as operator of the state surplus property program, shall place a fair market value on such property. Upon receipt of such fair market value, the secretary shall offer for sale, at the fair market value, all property acquired in such transfer in a single lot to the entity that has been designated by the grain inspection, packers and stockyards administration as the official agency pursuant to the United States grain standards act. If such designated agency declines to purchase such property, the secretary shall offer for sale such property to the general public. All revenue received pursuant to such sale shall be deposited in the state treasury and credited to the grain inspection fee fund.

(b) On September 1, 1997, the grain inspection fee fund and all records of the grain inspection fee fund are hereby transferred to the secretary of agriculture for the purposes of this section.

(c) On and after September 1, 1997, all expenditures from the grain inspection fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary of agriculture or the secretary's designee. On and after September 1, 1997, the secretary of agriculture shall pay all outstanding liabilities of the grain inspection fee fund as evidenced by encumbrances of moneys credited to the grain inspection fee fund. After such payment of all outstanding liabilities of the grain inspection fee fund, the secretary of agriculture shall transfer the amount of money equal to the amount of money credited to the grain inspection fee fund on December 1, 1993, from the grain inspection fee fund to the warehouse fee fund, created in K.S.A. 34-101, and amendments thereto. The remaining moneys credited to the grain inspection fee fund shall be maintained in such fund. Such moneys shall be expended only if necessary to reestablish or designate a state agency pursuant to statute to perform the duties and functions of grain inspection. On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the warehouse fee fund interest earnings based on:

(1) The average daily balance of moneys in the grain inspection fee fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) The secretary may maintain the leases of the grain inspection department until October 1, 1997.

History: L. 1997, ch. 160, § 8; Aug. 1.



34-136 Rules and regulations.

34-136. Rules and regulations. On and after September 1, 1997, the secretary of agriculture may adopt rules and regulations necessary for the administration and enforcement of the provisions of chapter 160 of the 1997 Session Laws of Kansas, and amendments thereto.

History: L. 1997, ch. 167, § 1; Sept. 1.






Article 2 INSPECTING, SAMPLING, STORING, WEIGHING AND GRADING GRAIN; TERMINAL AND LOCAL WAREHOUSES

34-223 Definitions.

34-223. Definitions. As used in chapter 34 of Kansas Statutes Annotated, and amendments thereto:

(a) "Action" includes counterclaim, setoff and suit in equity.

(b) "Delivery" means voluntary transfer of possessions from one person to another.

(c) "Fungible grain" means grain of which any unit is, from its nature or by mercantile custom, treated as the equivalent of any other unit.

(d) "Grain" means wheat, corn, oats, barley, rye, soybeans, grain sorghums and any grains upon which federal grain standards are established, also seeds generally stored by warehouses, if special permission is granted by the secretary.

(e) "Holder of a receipt" means a person who has both actual possession of such receipt and a right of property therein.

(f) "Order" means an order by endorsement of the receipt.

(g) "Owner" does not include mortgagee or pledgee.

(h) "Person" includes individuals, corporations, partnerships and all associations of two or more persons having a joint or common interest.

(i) "To purchase" includes to take as mortgagee or pledgee.

(j) "Receipt" means a warehouse receipt or receipts.

(k) "Value" means any consideration sufficient to support a simple contract and includes an antecedent or preexisting obligation, whether for money or not, where a receipt is taken either in satisfaction thereof or as security therefor.

(l) "Public warehouseman" means a person lawfully engaged in the business of storing grain for the public.

(m) "Public warehouse" or "public grain warehouse" means every elevator or other building in which grain is received for storage or transfer for the public.

(n) "Secretary" means the secretary of agriculture.

(o) "Department" means the Kansas department of agriculture.

(p) "Grain bank grain" means any grain that has been received into any public warehouse to be held for the account of the depositor and returned to the depositor at a later date either as whole or processed grain.

(q) "Storage grain" or "stored grain" means grain that has been received in any public warehouse located in this state, and such grain is not purchased by the lessee, owner or manager of such warehouse.

History: L. 1931, ch. 194, § 1; L. 1945, ch. 210, § 1; L. 1984, ch. 150, § 7; L. 1997, ch. 160, § 16; L. 2004, ch. 101, § 193; July 1.



34-227b Rules for operation of grain bank grain.

34-227b. Rules for operation of grain bank grain. Grain bank grain shall be considered as storage grain and shall be subject to the laws and rules and regulations pertaining thereto until such time as such grain is either processed or removed from the warehouse. The secretary is authorized to adopt and enforce reasonable rules and regulations necessary in the conduct of grain bank operations in public warehouses.

History: L. 1967, ch. 239, § 2; L. 1997, ch. 160, § 17; Sept. 1.



34-228 Warehouseman's license; application; financial statement; waiver; qualifications; license fee; examination of warehouse.

34-228. Warehouseman's license; application; financial statement; waiver; qualifications; license fee; examination of warehouse. (a) Any person desiring to engage in business as a public warehouseman in this state shall, before the transaction of any such business, make written application to the secretary for a license for each separate warehouse or, if the applicant owns more than one warehouse at one point, all of such warehouses may be incorporated in one application, at which the person desires to engage in such business. The application for a license shall be on a form designated by the secretary and shall contain the individual name and address of each person interested as principal in the business and, if the business is operated or to be operated by a corporation, setting forth the names of the president and secretary, and such further information as the secretary may require.

(b) (1) Every application for a public warehouse license shall be accompanied by a current financial statement. The statement shall include such information as required by the secretary to administer and enforce the public warehouse laws of this state, including, but not limited to a current balance sheet, statement of income, including profit and loss, statement of retained earnings and statement of changes in financial position. The applicant shall certify under oath that the statement as prepared accurately reflects the financial condition of the applicant as of the date specified and presents fairly the results of operations of the applicant's public warehouse business for the period specified. The financial statement shall be prepared in accordance with generally accepted accounting principles and shall be accompanied by: (A) A report of audit or review conducted by an independent certified public accountant or an independent public accountant in accordance with standards established by the American institute of certified public accountants and the accountant's certifications, assurances, opinions, comments and notes with respect to the statement; or (B) a compilation report of the financial statement, prepared by a grain commission firm or management firm which is authorized pursuant to rules and regulations of the federal commodity credit corporation to provide compilation reports of financial statements of warehousemen.

(2) Except as otherwise provided, the secretary, upon request of an applicant, may grant a waiver of the requirements of this subsection for a period of not more than 30 days if the applicant furnishes evidence of good and substantial reasons for the waiver. The secretary may extend such waiver beyond 30 days for grain stored in an alternative location other than a location identified in the public warehouse license, if the secretary determines that the owner of the grain would suffer substantial hardship to require the grain to be stored at a location identified in the license. The secretary may determine what constitutes substantial hardship and what length of time the grain may be stored at such alternative location.

(c) (1) Every applicant for a license to operate one or more public warehouses and every person licensed to operate one or more warehouses shall at all times maintain total net worth liable for the payment of any indebtedness arising from the conduct of the warehouse or warehouses equal to at least $.25 per bushel of the storage capacity of the warehouse or warehouses except: (A) No person shall be granted a license or shall continue to be licensed unless the person has a net worth of at least $25,000; and (B) any deficiency in net worth required above the $25,000 minimum may be supplied by an increase in the amount of the applicant's or licensee's bond or letter of credit as provided by K.S.A. 34-229, and amendments thereto.

(2) In determining total net worth: (A) Credit may be given for insurable property such as buildings, machinery, equipment and merchandise inventory only to the extent that the property is protected by insurance against loss or damage by fire; and (B) capital stock, as such, shall not be considered a liability.

(d) No license shall be issued to a person or entity not previously licensed in this state and making application for an original license who, in this state or any other jurisdiction, within the 10 years immediately prior to the date of the application of the person or entity for a license, has been convicted of or has pleaded guilty or nolo contendere to any crime which would constitute:

(1) Embezzlement;

(2) any felony defined in any statute contained in article 37 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 58 of chapter 21 of the Kansas Statutes Annotated, or subsection (a)(6) of K.S.A. 2016 Supp. 21-6412, and amendments thereto;

(3) unauthorized delivery of stored goods;

(4) any felony defined in any statute contained in chapter 34 of the Kansas Statutes Annotated, and amendments thereto; or

(5) a violation of the United States warehouse act (7 U.S.C. § 241 et seq.).

(e) The secretary may investigate any applicant making application for an original license for the purpose of determining if such person would be qualified to receive such license under the provisions of this section.

(f) (1) Every application for a public warehouse license shall be accompanied by a license fee which shall be determined and fixed by the secretary by rules and regulations. The license fee shall not be more than the applicable amount shown in the following fee schedule plus not more than $500 for each functional unit:

Capacity in Bushels  ANNUAL FEE

Not more than

1 to 100,000  $500.00

100,001 to 150,000  525

150,001 to 250,000  550

250,001 to 300,000  600

300,001 to 350,000  625

350,001 to 400,000  650

400,001 to 450,000  700

450,001 to 500,000  725

500,001 to 600,000  775

600,001 to 700,000  800

700,001 to 800,000  850

800,001 to 900,000  875

900,001 to 1,000,000  900

1,000,001 to 1,750,000  1225

1,750,001 to 2,500,000  1400

2,500,001 to 5,000,000  1750

5,000,001 to 7,500,000  2100

7,500,001 to 10,000,000  2375

10,000,001 to 12,500,000  2600

12,500,001 to 15,000,000  2800

15,000,001 to 17,500,000  3000

17,500,001 to 20,000,000  3225

For each 2,500,000 bushels or fractionover 20,000,000 bushels  350

(2) Whenever a licensed warehouseman purchases or acquires additional facilities, the warehouseman, if otherwise qualified, may acquire a license for the remainder of an unexpired license period by paying to the secretary a license fee computed as follows: If the unexpired license period is nine months or more, the annual fee; if the unexpired license period is more than six months and less than nine months, 75% of the annual fee; if the unexpired license period is more than three months and not more than six months, 50% of the annual fee; and if the unexpired license period is three months or less than three months, 25% of the annual fee.

(3) In addition to any other applicable fee, the secretary shall charge and collect a fee each time a public warehouse license is amended in an amount of not more than $300 which shall be determined and fixed by the secretary by rules and regulations.

(4) Nothing in this subsection shall be construed to authorize a refund for any unused portion of an issued license.

(g) The secretary shall examine each warehouse operated by a licensed public warehouseman at least once in each 12-month period. The licensed public warehouseman may request additional examinations of any warehouse operated by the warehouseman. The cost of additional examinations when requested by the warehouseman shall be charged to the warehouseman requesting the examination. The cost of each additional examination requested by a warehouseman shall be an amount determined therefor in accordance with an hourly rate fixed by the secretary of not more than $50 per hour, subject to a minimum charge of four hours for the examination, plus amounts for subsistence expense at the rate fixed under K.S.A. 75-3207a, and amendments thereto, and for mileage expense in accordance with the schedule of charges established under K.S.A. 75-4607, and amendments thereto. The secretary, at the secretary's discretion, may make additional examinations of a warehouse and if a discrepancy is found on that examination, or if one was found on the last previous examination, the cost of the examination shall be paid by the warehouseman.

(h) When the secretary authorizes a grain handling facility to be physically monitored, pursuant to subsection (a)(3) of K.S.A. 34-102, and amendments thereto, the cost and expenses of the monitoring shall be paid by the owner of the facility at the same rates fixed in subsection (g).

(i) As used in this section, "functional unit" means a public warehouse which has the capacity to store, weigh in and weigh out grain. Any outlying storage facility which is not a functional unit shall have its storage capacity included as part of the combined capacity of the warehouseman's nearest functional unit.

History: L. 1931, ch. 194, § 6; L. 1955, ch. 232, § 5; L. 1957, ch. 253, § 1; L. 1962, ch. 34, § 2; L. 1967, ch. 229, § 1; L. 1973, ch. 2, § 13; L. 1975, ch. 440, § 6; L. 1982, ch. 178, § 2; L. 1983, ch. 137, § 1; L. 1984, ch. 151, § 1; L. 1984, ch. 150, § 8; L. 1985, ch. 137, § 3; L. 1987, ch. 147, § 1; L. 1989, ch. 121, § 3; L. 1990, ch. 142, § 3; L. 1995, ch. 191, § 1; L. 1996, ch. 42, § 1; L. 1997, ch. 160, § 18; L. 1998, ch. 46, § 1; L. 2000, ch. 30, § 1; L. 2011, ch. 30, § 150; July 1.



34-229 Bond or letter of credit; amount; conditions; multiple warehouses; actions thereon; certificate of information, penalty for failure to post.

34-229. Bond or letter of credit; amount; conditions; multiple warehouses; actions thereon; certificate of information, penalty for failure to post. (a) Every applicant for a public warehouse license upon notification by the secretary of the amount of bond or letter of credit required, shall promptly file with the secretary a bond with good corporate surety qualified under the laws of the state of Kansas or letter of credit pursuant to subsection (d). The amount of the bond or letter of credit to be furnished for each warehouse shall be $.20 per bushel for the first 1,000,000 bushels of licensed capacity; $.15 per bushel for the next 1,000,000 of licensed capacity; and $.10 per bushel for all licensed capacity over 2,000,000 bushels. Except as provided further, in no event shall the bond or letter of credit be for an amount less than $10,000 nor more than $500,000.

(b) If an applicant for a license or a licensee at any time does not have the total net worth required by K.S.A. 34-228, and amendments thereto, an amount equal to the deficiency shall be added to the amount of the bond required by subsection (a) or letter of credit required by subsection (d).

(c) The bond shall be in favor of the state of Kansas for the benefit of all persons interested, their legal representatives, attorneys or assigns and shall be conditioned on the faithful performance of all the licensee's duties as a public warehouseman and such additional obligations as assumed by the warehouseman under contracts with a federal agency relating to storage of grain in each warehouse. Any person injured by the breach of any obligation of the warehouseman may commence suit on the bond or letter of credit in any court of competent jurisdiction to recover damages that the person has sustained, but any suit commenced shall either be a class action or shall join as parties plaintiff or parties defendant or other persons who may be affected by such suit on the bond or letter of credit. No bond shall be canceled by the surety on less than 60 days' notice by mail to the secretary and the principal except that no such notice shall be required for cancellation of any bond by reason of nonpayment of the premium thereon. The liability of the surety on the bond may continue for each successive license period the bond covers. The total liability of the surety shall be limited to the amount stated on the current bond or on an appropriate rider or endorsement to the current bond. It is the intent of this statute that the bonds be nonaccumulative, that stacking of bonds not occur in excess of the face value of the current bond.

(d) In lieu of a bond, a warehouseman may file with the secretary an irrevocable letter of credit in the amount equal to or greater than the amount of bond required in subsection (a). Such irrevocable letter of credit shall: (1) Be issued by a financial institution which is insured by the federal deposit insurance corporation or issued by farm credit institutions chartered by the farm credit administration; (2) be issued for a period at least six months longer than the expiration date of the underlying license; (3) provide for payment to the state of Kansas for the security liability of the warehouseman; and (4) be on a form approved by the secretary.

(e) If a person applies for licenses for two or more separate public warehouses in this state, the person may give a single bond or letter of credit covering all the applications, and the amount of the bond or letter of credit shall be the total amounts which would be required for the applications if separate bonds or letters of credit were given. In computing the amount of the single bond or letter of credit the warehouseman may add together the capacity of all warehouses to be covered by the bond or letter of credit and use the aggregate capacity for the purpose of computing the bond or letter of credit. If a warehouseman elects to provide a single bond or letter of credit for a number of warehouses, the total assets of all the warehouses shall be subject to liabilities of each individual warehouse.

(f) Whenever the director determines that any bond or letter of credit given by any warehouseman is inadequate and insufficient security against any loss that might arise under the terms of the bond or letter of credit, the secretary shall require any additional bond or letter of credit that the secretary considers necessary to provide adequate security. If the secretary considers the financial condition of the surety upon any warehouseman and the warehouseman's bond or letter of credit to be impaired, the secretary shall require any substituted or additional bond or letter of credit that the secretary considers necessary.

(g) In all actions hereafter commenced in which judgment is rendered against any surety company on any surety bond furnished or any financial institution on any letter of credit issued under the provisions of this section, if it appears from the evidence that the surety company or financial institution has refused without just cause to pay the loss upon demand, the court shall allow the plaintiff a reasonable sum as attorney fees to be recovered and collected as a part of the costs. When a tender is made by the surety company or financial institution before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of the tender, no such costs shall be allowed.

(h) Each licensed public warehouseman shall obtain a certificate setting forth the amount and terms of the bond or letter of credit filed with the secretary pursuant to this section, the name of the corporate surety or financial institution therefor and such other information as the secretary may prescribe by rules and regulations. The certificate of bond or letter of credit information shall be posted in a conspicuous place in the office room of the licensed warehouse, adjacent to the license posted as required by K.S.A. 34-230, and amendments thereto, at all times during the operation of the warehouse.

(i) Transaction of any public warehouse business at any public warehouse without having the certificate of bond or letter of credit information displayed in the office room of the public warehouse as required by this section is a class C nonperson misdemeanor.

History: L. 1931, ch. 194, § 7; L. 1955, ch. 232, § 6; L. 1957, ch. 253, § 2; L. 1963, ch. 251, § 2; L. 1983, ch. 137, § 2; L. 1984, ch. 151, § 2; L. 1985, ch. 137, § 4; L. 1986, ch. 153, § 1; L. 1987, ch. 147, § 3; L. 1993, ch. 159, § 1; L. 1997, ch. 160, § 19; L. 2000, ch. 30, § 2; Mar. 30.



34-230 License; issuance, when; renewal; posting; suspension or revocation; appeal.

34-230. License; issuance, when; renewal; posting; suspension or revocation; appeal. (a) Upon receiving the application and financial statement required by this act, the secretary shall make an investigation and inspection of the warehouse or warehouses covered by the application. The secretary may issue a license to the applicant if:

(1) The applicant furnishes the bond or letter of credit required by K.S.A. 34-229, and amendments thereto;

(2) the warehouse or warehouses are found suitable for the proper storage of grain for which a license is applied for; and

(3) the applicant complies with all requirements for licensure prescribed by this act and rules and regulations adopted under this act.

(b) Every license shall be dated and shall designate the name of the licensee and the location of the licensed warehouse or warehouses.

(c) Each license shall expire one year from the date of its issuance except that, for the purpose of equitably distributing application dates of warehouse licenses throughout each calendar year, the secretary may issue licenses for periods longer than one year but not longer than two years. Licenses for periods longer than one year shall be charged the annual license fee, plus a monthly fee in proportion to the annual license fee for the number of months the license is issued beyond one year.

(d) Any licensee making application for renewal of a license shall submit the application, together with the licensee's financial statement and any additional information required, at least 30 days prior to the date of expiration of the licensee's current license. For each day that the licensee is late in submitting the application and required information, the licensee shall be penalized an additional fee of $5.

(e) The license shall be posted in a conspicuous place in the office room of the licensed warehouse at all times during the operation of the warehouse.

(f) If a licensee is convicted of any violation of the provisions of this act or if the secretary determines that a licensee does not comply with any requirement for licensure or has violated any provision of this act or of the rules and regulations adopted under this act, the secretary may at the secretary's discretion suspend or revoke the license of the licensee. All proceedings for the suspension or revocation of licenses shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(g) The licensee, if dissatisfied with the order of the secretary, may appeal in the manner provided by law.

History: L. 1931, ch. 194, § 8; L. 1955, ch. 232, § 7; L. 1957, ch. 253, § 3; L. 1967, ch. 230, § 1; L. 1982, ch. 180, § 2; L. 1983, ch. 137, § 3; L. 1984, ch. 151, § 3; L. 1986, ch. 152, § 2; L. 1988, ch. 356, § 72; L. 1990, ch. 143, § 1; L. 1997, ch. 160, § 20; L. 2000, ch. 30, § 3; Mar. 30.



34-230a Hearings; powers of secretary.

34-230a. Hearings; powers of secretary. The secretary shall have power in the conduct of any hearing authorized to be held by the secretary to examine, or cause to be examined, under oath, any person, and to examine or cause to be examined, books and records of any licensee; to hear testimony and take proof material for the secretary's information in the discharge of such duties under this act; to administer or cause to be administered oaths; and for any such purposes to issue subpoenas, to require the attendance of witnesses and the production of books which shall be effective in any part of this state. Any district court, or any judge thereof, either in term time or in vacation, may by order duly entered, require the attendance of witnesses and the production of relevant books and records subpoenaed by the secretary. The court or judge may compel obedience to the court's or judge's order by proceedings for contempt.

History: L. 1955, ch. 232, § 8; L. 1976, ch. 145, § 158; L. 1997, ch. 160, § 21; Sept. 1.



34-230b Injunction proceedings; how prosecuted.

34-230b. Injunction proceedings; how prosecuted. The secretary may enjoin a warehouseman from violating or continuing to violate the provisions of chapter 34 of the Kansas Statutes Annotated, and amendments thereto, and the rules and regulations adopted by the secretary pursuant to such laws by filing injunction proceedings in the district court. In any such proceedings the district court, if it deems it proper, may order such warehouseman to not receive any more grain into such warehouse or to deliver any grain therefrom except as the court by its order shall direct. Such injunction proceeding shall be prosecuted by the attorney general or the county attorney of the proper county upon request of the secretary.

History: L. 1955, ch. 232, § 9; L. 1997, ch. 160, § 22; Sept. 1.



34-231 Penalty for failure to obtain license; refusal to reissue revoked license, when.

34-231. Penalty for failure to obtain license; refusal to reissue revoked license, when. (a) Transaction of any public warehouse business at any public warehouse without a currently valid public warehouse license for that warehouse or without having the license displayed in the office room of the warehouse is a class C misdemeanor.

(b) The secretary may refuse to renew any license or grant a new one to any person whose license has been revoked within one year from the time of the revocation.

History: L. 1931, ch. 194, § 9; L. 1970, ch. 156, § 1; L. 1983, ch. 135, § 7; L. 1997, ch. 160, § 23; Sept. 1.



34-233 Storage in public warehouses; grain samples; weight certificates.

34-233. Storage in public warehouses; grain samples; weight certificates. (a) Every public warehouseman shall receive for storage or shipment, so far as the available capacity of the warehouse shall permit, all grain in a suitable condition for storage tendered to the warehouseman in the usual course of business, without discrimination of any kind. A representative sample of grain offered for storage shall be taken and agreed upon both by the owner and the warehouseman as being a true and representative sample of the lot of grain offered for storage.

(b) If the owner of the grain and the warehouseman agree as to the grade, the grain may be stored and warehouse receipt issued on the agreed grade, but either party shall have an official inspection if such party so elects at the time of storing the grain by submitting an agreed sample to an inspector designated by the secretary. The fees for the inspection of such sample shall be paid by the warehouseman and added to the storage charges of the grain.

(c) All grain taken into a public warehouse shall be carefully weighed by the warehouseman or one of the warehouseman's employees and a certificate of weight in the form approved by the secretary shall be issued and the weight so shown by the certificate shall be stated on the warehouse receipt. When grain is delivered out of storage at a public warehouse and if either of the parties to the transaction requests or if any dispute or disagreement arises between the party receiving and the party delivering the grain, the same method of determining the grade shall be used as prescribed for taking grain into storage. Any warehouseman desiring to issue warehouse receipts against the warehouseman's own grain in store may do so by complying with the regulations governing the methods of taking samples of grain tendered for storage and the secretary may designate the manner in which a sample shall be taken if grain is delivered on warehouse receipts at the public warehouses.

History: L. 1931, ch. 194, § 11; L. 1967, ch. 231, § 1; L. 1984, ch. 150, § 9; L. 1990, ch. 142, § 4; L. 1997, ch. 160, § 24; Sept. 1.



34-234 Withholding grain from storage; notice; penalty for refusal to comply.

34-234. Withholding grain from storage; notice; penalty for refusal to comply. (a) If an owner or consignee of grain is dissatisfied with the inspection or grade of any lot of grain or for any reason wants to receive the owner's or consignee's grain without its passing into store, the owner or consignee may have the grain withheld from going into the public warehouse (whether or not the grain has previously been consigned to the public warehouse) by giving notice to the person or entity possessing the grain at the time of giving the notice. The grain shall be withheld from going into store and be delivered to the owner or consignee subject only to those proper charges that are a lien upon the grain before the notice is given. If the grain is in railroad cars, it shall be removed by the owner or consignor within 24 hours after the notice is given to the railroad company having the grain in its possession, and the railroad company shall place the grain in a proper and convenient place for unloading.

(b) Notice that grain is not to be delivered into storage may also be given to the proprietor of any public warehouse to which it would otherwise have been delivered, and after notice is given, the warehouse shall not take the grain into storage.

(c) If, after notice is given as provided in this section, the person or entity in possession of grain refuses to allow the owner or consignee to have the grain or the warehouse takes the grain into storage, the person, entity or proprietor of the warehouse is guilty of a class C misdemeanor and shall be liable to the owner or consignee of the grain for damages for conversion.

History: L. 1931, ch. 194, § 12; L. 1970, ch. 156, § 2; L. 1983, ch. 135, § 8; July 1.



34-235 Schedule of charges; approval by secretary; changes in schedule.

34-235. Schedule of charges; approval by secretary; changes in schedule. The owner, operator or manager of any public warehouse before being licensed under the laws of this state to conduct a grain warehouse shall file with the secretary a schedule of charges to be made by such owner, operator or manager for storage of grain if licensed. The secretary shall have authority to determine whether such schedule of charges is reasonable and proper, but in no case shall such schedule of charges filed by a local public warehouse be less than the schedule of minimum charges or exceed the schedule of maximum charges as established by the secretary pursuant to the provisions of K.S.A. 34-125, and amendments thereto.

The amount to be charged for storage of grain as listed on the warehouseman's schedule of charges filed with the secretary as hereinabove provided shall include the cost of receiving, unloading, loading, insuring, handling (except extraordinary handling), storage and delivery of grain and no additional or special charge shall be made for any such services. Any licensee may change such licensee's schedule of charges by sending the proposed new schedule to the secretary in writing and shall state the reasons therefor. It shall be unlawful for any public warehouseman to assess any charge other than those charges listed in such warehouseman's schedule of charges as filed with the secretary. Every public warehouseman shall keep posted and exposed at a conspicuous place on the premises of such public warehouse, which place shall be accessible to the public, a copy of such warehouseman's current approved schedule of charges.

History: L. 1931, ch. 194, § 13; L. 1953, ch. 218, § 6; L. 1957, ch. 254, § 1; L. 1975, ch. 228, § 1; L. 1990, ch. 142, § 5; L. 1997, ch. 160, § 25; Sept. 1.



34-236 Insurance.

34-236. Insurance. (a) Every public warehouseman shall at all times keep the grain stored in such warehouseman's warehouse insured in some reliable insurance company authorized to do business in the state of Kansas. Such grain is to be insured for its full market value, less the deductible amount provided herein, against loss by fire, internal explosion, lightning, and tornado and failure to do so shall make the public warehouseman liable for the same on such warehouseman's bond or letter of credit for the benefit of the owner or owners and the owners of warehouse receipts and storage receipts issued by any public warehouse shall have a first lien, to the extent of the value of the grain at the time of destruction at the place where stored, on all such insurance for any loss or injury sustained by them on account of the destruction or injury of such grain by fire, internal explosion, lightning or tornado or any other cause covered by such insurance policy.

(b) Fraud or criminal act of the warehouseman to which the holder of a warehouse receipt or other interested person is not a party shall not deprive the holder of a warehouse receipt or storage receipt or other interested person of such person's right of recovery under such policy of insurance. Nothing in this act shall be construed to require the insurer to pay any loss or damage in excess of the amount of insurance effective under its policy or to pay for any loss or damage not insured against by its policy. In case of a fire, lightning or tornado, which shall destroy all or part of the grain stored in any public warehouse, the public warehouseman shall, upon demand by the owner of the grain, or holder of any warehouse receipt, or receipts, for such grain, and upon being presented with the warehouse receipt, or receipts, make settlement for the value of the grain covered by the warehouse receipt, or receipts, after deducting the warehouse charges, at the market value of same, basing said value at the average price paid for grain of the same grade at the station where the public warehouse is located on the date of the destruction. Without in any way limiting the warehouseman's liability under this section, the warehouseman may carry a standard form of insurance policy approved for grain warehousemen with a total deductible provision on the contents not to exceed $10,000, except that the secretary upon a finding that it is necessary to protect the public may order that a warehouseman's total deductible provision be an amount less than $10,000 as specified by the secretary.

History: L. 1931, ch. 194, § 14; L. 1945, ch. 211, § 1; L. 1970, ch. 156, § 3; L. 1973, ch. 180, § 1; L. 1989, ch. 121, § 4; L. 1997, ch. 160, § 26; L. 2000, ch. 30, § 4; Mar. 30.



34-237 Drying, cleaning and safekeeping of grain; removal and sale of out of condition grain, notice.

34-237. Drying, cleaning and safekeeping of grain; removal and sale of out of condition grain, notice. (a) Any public warehouseman on the written request of the owner of any grain stored in a private bin, upon the surrender of the receipt, or receipts, therefor, may be permitted to dry, clean or otherwise change the condition or value of any such lot of grain; but in such case it shall only be delivered as such separate lot, without reference to the grade it may be made by such process of drying or cleaning.

(b) Nothing in this section shall prevent any warehouseman from removing grain within such warehouseman's warehouse for its preservation or safekeeping, but no warehouseman shall be held liable for damage to grain stored in special bins by heating, unless such damage be caused by the act of the warehouseman. In case any public warehouseman shall discover that any portion of the grain stored in a special bin in such warehouseman's warehouse is out of condition or becoming so, and it is not in such warehouseman's power to preserve the same, the warehouseman shall immediately give notice to the owner, if known, and, if not known, by public notice by advertising in a newspaper of general circulation in the city in which such warehouse is situated, and by posting a notice on the warehouse bulletin board or other public place of its actual condition, as near as the warehouseman can ascertain. The warehouseman shall state in such notice the kind and grade of grain and the bin in which it is stored, and shall also state in such notice the receipts outstanding upon which such grain will be delivered, giving the numbers, amount and date of each, and shall give the name of the party for whom such grain was stored, the date it was received and the amount of it, and the enumeration of receipts and identification of grain so described shall embrace as near as possible the quantity of grain contained in such bins, and such grain shall be delivered upon return and cancellation of such receipts, and the unreceipted grain upon the request of the owner or holder of the receipt or receipts.

(c) Nothing herein contained shall be held to relieve the public warehouseman from exercising proper care and vigilance in preserving such grain after such publication of its condition, but such grain shall be kept separate and apart from all direct contact with other grain, and shall not be mixed with other grain while in store in such warehouse. Any public warehouseman guilty of any act or neglect, the effect of which is to depreciate property stored in the public warehouse under the warehouseman's control, shall be liable on the warehouseman's bond or letter of credit therefor to the person damaged thereby.

(d) Nothing in this section shall be construed so as to permit any public warehouseman to deliver any grain stored in a special bin or by itself, as provided in this act, to any but the owners of the lot, or holder of the warehouse receipt, or receipts. In case the grain declared out of condition as herein provided for shall not be removed from store by the owner or holder of the warehouse receipt, or receipts, thereof within 20 days from the date of the notice of its being out of condition, it shall be lawful for the public warehouseman where the grain is stored to sell the same at public auction for account of said owner, or holder, of the warehouse receipt, or receipts, by giving 10 days' notice by advertising in a newspaper (daily, if there is such) published in the city or town where such public warehouse is located.

History: L. 1931, ch. 194, § 15; L. 1970, ch. 156, § 4; L. 2000, ch. 30, § 5; Mar. 30.



34-238 Warehouse receipts; issuance; furnishing by secretary.

34-238. Warehouse receipts; issuance; furnishing by secretary. (a) Warehouse receipts may be issued by any licensed public warehouseman and must be issued in the manner and form prescribed by this act.

(b) The form of all receipts shall be approved by the secretary. All of the expense incurred shall be paid by the department. The secretary shall distribute the warehouse receipts to licensed public warehouses at cost.

(c) All warehouse receipts shall be written upon warehouse receipt forms furnished by the department.

History: L. 1931, ch. 194, § 16; L. 1939, ch. 197, § 1; L. 1955, ch. 232, § 10; L. 1973, ch. 2, § 14; L. 1983, ch. 135, § 9; L. 1997, ch. 160, § 27; Sept. 1.



34-239 Form of receipt for storage grain.

34-239. Form of receipt for storage grain. Every receipt issued for grain stored in a warehouse licensed under this act shall embody within its written or printed terms: (a) The location of the warehouse where the grain is stored; (b) the statement whether the grain received will be delivered to bearer, to a specified person, or to a specified person or his order; (c) the date of the issuance of the receipt; (d) the rate of the storage charges or the basis for such charges; (e) the net weight and percentage of dockage, together with the grade; (f) the words, nonnegotiable, not negotiable, or negotiable, according to the nature of the receipt, clearly and conspicuously printed or stamped thereon; (g) the signature of the warehouseman which may be made by his authorized agent; (h) if the receipt for grain of which the warehouseman is owner either wholly or jointly, or in common with others, the facts about such ownership; (i) a statement of the amount of the advances made or the liability incurred, for which the warehouseman claims a lien, but if the precise amount of such advances made, or of such liabilities incurred, be at the time of the issuance of the receipts unknown to the warehouseman, or to his agent who issues it, a statement of the fact that advances have been made, or liabilities incurred and the purpose thereof, is sufficient.

A warehouseman shall be liable to any person injured thereby for all damages caused by the omission from a negotiable receipt of any of the terms herein required.

History: L. 1931, ch. 194, § 17; July 1.



34-240 Warehouseman's receipt on own grain valid.

34-240. Warehouseman's receipt on own grain valid. Any public warehouseman operating a warehouse in this state may make a valid sale or pledge of any warehouse receipts issued for grain of which the warehouseman is the owner, either solely or jointly or in common with others, and the recital of such ownership in the receipts shall constitute notice to all the world of the right to sell or pledge the same and of the title or specific lien of the transferee or pledgee upon the warehouseman's grain represented by such receipts.

History: L. 1931, ch. 194, § 18; L. 1993, ch. 159, § 2; July 1.



34-241 Transfer of grain between warehouses; form of receipt; procedure.

34-241. Transfer of grain between warehouses; form of receipt; procedure. If grain is delivered for storage in any licensed public warehouse and the warehouseman's storage is limited, the public warehouseman may transfer grain for storage to another licensed public warehouse where storage is available. The owner of the grain may designate the receiving licensed public warehouse if a written contract to that effect has been entered into and agreed upon between the owner of the grain and the warehouseman prior to the deposit of the grain. Upon receipt of the grain by the receiving warehouseman, from the originating warehouseman, a negotiable warehouse receipt must be issued upon the demand of the owner of the grain. The warehouse receipt must be returned to the originating warehouseman, and the originating warehouseman shall deliver it to the owner upon payment of freight and all legal charges and upon the owner's surrender of any trust receipts which may have been issued by the originating warehouseman for such grain. If the grain is transferred to a receiving licensed warehouse designated by the owner of the grain, the warehouseman, in addition to his current posted public warehouse charges, may make an additional charge of one and one-half cents (1 1/2¢) per bushel for risk and shrinkage in transit and shall also assess the transportation and all legal charges against the owner of the grain.

History: L. 1931, ch. 194, § 19; L. 1939, ch. 197, § 2; L. 1967, ch. 232, § 1; L. 1969, ch. 217, § 2; July 1.



34-241a Identity preserved grain; definition; form of receipt; options for shipment to other warehouse; charges.

34-241a. Identity preserved grain; definition; form of receipt; options for shipment to other warehouse; charges. (a) "Identity preserved grain" means grain which is segregated from all other grain by mutual consent of the warehouseman and the depositor. The form of receipt to cover identity preserved grain taken for storage by public warehouses and to be transported to, and stored in, another licensed public warehouse shall be on a form approved by the secretary and shall embody within its written or printed terms: (1) The date of the issuance of the receipts; (2) the name of the elevator issuing the same and its location; (3) the rate of storage or the basis for such charges; (4) the net weight and percentage of dockage, together with the grade; (5) the words "trust receipt" and "not negotiable" clearly and conspicuously printed or stamped thereon; (6) the signature of the warehouseman which may be made by his authorized agent; (7) a statement of the amount of the advances made, or the liabilities incurred, for which the warehouse claims a lien. If the precise amount of advances made or liabilities incurred is, at the time of the issuance of the receipt, unknown to the warehouseman or to the warehouseman's agent who issues it, a statement of the fact that the advances have been made, or liabilities incurred, and the purpose thereof, is sufficient.

(b) The warehouseman, at the warehouseman's option, may ship carlots or trucklots of identity preserved grain to another licensed public warehouse. The owner of the grain may designate the receiving licensed public warehouse if a written contract to that effect has been entered into and agreed upon between the owner of the grain and the warehouseman prior to the deposit of the grain. The charges for handling and storage shall not exceed the current posted public warehouse charges. In addition to the public warehouse charges, the warehouseman may make an additional charge of one and one-half cents (1 1/2¢) per bushel for risk and shrinkage in transit and shall also assess the transportation and all legal charges against the owner of the grain.

History: L. 1969, ch. 217, § 1; L. 1997, ch. 160, § 28; Sept. 1.



34-242 Same; numbering; required information.

34-242. Same; numbering; required information. All warehouse receipts issued by any public warehouse shall be numbered consecutively and no two receipts bearing the same number shall be issued from the same warehouse during any one year. If the grain was received from a railroad car, wagon, truck or other means, the manner of its receipt shall be stated on its face.

History: L. 1931, ch. 194, § 20; L. 1967, ch. 233, § 1; L. 1970, ch. 157, § 1; L. 1984, ch. 150, § 10; July 1.



34-243 Definition of nonnegotiable receipt.

34-243. Definition of nonnegotiable receipt. A receipt in which it is stated that the grain received will be delivered to the depositors or to any other specified person is a nonnegotiable receipt.

History: L. 1931, ch. 194, § 21; July 1.



34-244 Definition of negotiable receipt.

34-244. Definition of negotiable receipt. A receipt in which it is stated that the grain received will be delivered to the bearer, or to the order of any person named in such receipt, is a negotiable receipt. No provision shall be inserted in a negotiable receipt that will make it nonnegotiable. Such provisions, if inserted, shall be void.

History: L. 1931, ch. 194, § 22; July 1.



34-245 Failure to mark nonnegotiable or not negotiable.

34-245. Failure to mark nonnegotiable or not negotiable. A nonnegotiable receipt shall be plainly printed or stamped on its face by the warehouseman issuing it "nonnegotiable" or "not negotiable." In case of the warehouseman's failure to do so, a holder of the receipt, or receipts, who purchased it for value, supposing it to be negotiable, may, at his option, treat such receipt as imposing upon the warehouseman the same liability he would have incurred, had the receipt been negotiable. This section shall not apply, however, to letters of memorandum, or written acknowledgment of an informal character.

History: L. 1931, ch. 194, § 23; July 1.



34-246 Warehouse receipts; issuance and cancellation; division; consolidation.

34-246. Warehouse receipts; issuance and cancellation; division; consolidation. (a) No warehouse receipt shall be issued except upon actual delivery of grain into store in the warehouse from which it purports to be issued. No receipt or receipts may be issued for a greater quantity of grain than was contained in the lot or parcel so received for storage and not more than one receipt may be issued for the same lot of grain, except in cases where a receipt for a part of a lot is desired and then the aggregate receipts for a particular lot shall cover that lot and no more.

(b) In cases where a part of the grain represented by a receipt or receipts is delivered out of store and a remainder is left, a new receipt or receipts shall be issued in the form and manner as prescribed by the secretary. It shall be stated on the face of the new receipt or receipts that such new receipt or receipts represent the balance of the original receipt or receipts. The new receipt or receipts shall bear thereon the number or numbers of the original receipt or receipts and the original receipt or receipts, upon which a part of the grain has been delivered, shall be canceled in the manner as if all of the grain has been delivered. In case it is desirable to divide one receipt into two or more, or in case it is desirable to consolidate two or more receipts into one and the warehouseman consents thereto, the original receipt or receipts shall be canceled in the same manner as if the grain had been delivered from store. The new receipt or receipts shall express on the face thereof that such new receipt or receipts represent a part of another receipt or the consolidation of other receipts, as the case may be, and the number and date of the original receipt or receipts shall also appear on the new receipt or receipts issued in lieu thereof. No consolidation of receipts differing more than 30 days in date shall be permitted.

(c) All new receipts issued for old ones canceled as provided in this section shall bear the notation of the date of the receipt or receipts as originally issued. All receipts issued on grain in special bins shall bear the number of the bin and the notation "special bin." All divisions or consolidations shall bear the bin number of the original receipt and the notation "special bin." Upon delivery of grain from store upon any receipt issued by a public warehouse, such receipt shall be plainly marked across its face "canceled" with the date and the name of the person canceling the same and thereafter shall be void and shall not again be put in circulation. No grain shall be delivered twice upon the same receipt.

History: L. 1931, ch. 194, § 24; L. 1939, ch. 197, § 3; L. 1984, ch. 150, § 11; L. 1997, ch. 160, § 29; Sept. 1.



34-249a Warehousemen to furnish on demand of secretary information regarding certain receipts and amounts of grain; monthly statement, contents, signature.

34-249a. Warehousemen to furnish on demand of secretary information regarding certain receipts and amounts of grain; monthly statement, contents, signature. (a) Every public warehouseman conducting a public warehouse, upon demand of the secretary, shall furnish such secretary, in such form as may be required, information regarding receipts issued or canceled, amounts of grain liabilities, amounts of unencumbered grain and total amounts of grain in the public warehouse.

(b) The secretary shall require from each public warehouseman a monthly statement of stocks of grain as of the last day of the preceding month for each licensed warehouse location. The statement shall contain such information and be in such form as may be prescribed by the secretary. Each such statement shall be signed by the licensed public warehouseman.

History: L. 1970, ch. 158, § 1; L. 1985, ch. 137, § 5; L. 1993, ch. 159, § 3; L. 1997, ch. 160, § 30; L. 2011, ch. 30, § 151; July 1.



34-250 Obligation of warehouseman to deliver.

34-250. Obligation of warehouseman to deliver. A warehouseman, in the absence of some lawful excuse provided by this act, is bound to deliver the grain upon a demand made either by the holder of a receipt for the grain, or by the depositor, if such demand is accompanied with: (a) An offer to satisfy the warehouseman's lien; (b) an offer to surrender the receipt, if negotiable, with such endorsements as would be necessary for the negotiation of the receipt; and (c) a readiness and willingness to sign, when the grain is delivered, an acknowledgement that it has been delivered, if such acknowledgement is requested by the warehouseman. In case the warehouseman refuses or fails to deliver the grain in compliance with the demand by the holder or depositor so accompanied, the burden shall be upon the warehouseman to establish the existence of a lawful excuse for such refusal.

History: L. 1931, ch. 194, § 28; July 1.



34-251 Inspection of warehouses; procedures; access; scale tests; confidentiality of certain information, exception; penalty for disclosure.

34-251. Inspection of warehouses; procedures; access; scale tests; confidentiality of certain information, exception; penalty for disclosure. (a) All persons owning property, or who may be interested in the same, in any public warehouse and all duly authorized examiners of such property shall be at full liberty to inspect and to examine any and all property stored in any public warehouse in the state at all times during regular business hours. All proper facilities shall be extended to such persons by the public warehouseman and the warehouseman's agents and employees for such examinations and inspection. The secretary shall inspect, or cause to be inspected by a duly authorized examiner, every warehouse, the business thereof and the mode of conducting the same at such times as the secretary deems necessary. The property, books, records, accounts, papers and proceedings kept at such warehouses, so far as they relate to the operation or management of public storage, which have reference only to the quantity, quality and insurance on grain in storage, shall be subject to examination and inspection of the secretary or the secretary's duly authorized examiner at all times during regular business hours. All scales or weighing or measuring devices used for weighing or measuring of property in public warehouses shall be subject to tests by any duly authorized inspector or weighmaster or by the secretary or the secretary's authorized representative at any time when required by any such officer, or by any person or agent whose property has been or is to be weighed on such scales.

(b) Any public warehouseman who uses scales for grain weighing that have been found on inspection to be inaccurate and that have not been pronounced correct and properly sealed shall be liable to be proceeded against as hereinafter provided.

(c) No inspector or employee of the department shall disclose any information obtained by such inspector or employee in the course of employment which is relative to the affairs or transactions of any warehouseman, other than as permitted by this act, without first having obtained the express permission in writing of such warehouseman or of the secretary, except when ordered to do so by a court of competent jurisdiction. Upon application of any person, the secretary may disclose or direct any inspector or employee of the department to disclose any information which, in the opinion of the secretary, the person making the application is entitled to receive. If any inspector or employee discloses any such information except as permitted by this act, the inspector or employee shall be guilty of a misdemeanor.

History: L. 1931, ch. 194, § 29; L. 1984, ch. 150, § 12; L. 1990, ch. 364, § 5; L. 1997, ch. 160, § 31; Sept. 1.



34-252 Justification of warehouseman in delivering.

34-252. Justification of warehouseman in delivering. A warehouseman is justified in delivering the grain, subject to the provisions of the three following sections, to one who is: (a) The person lawfully entitled to the possession of the grain, or his agent; (b) a person who is either himself entitled to the delivery by the terms of a nonnegotiable receipt issued for the grain, or who has written authority from the person so entitled either endorsed upon the receipt or written upon another paper; or (c) a person in possession of a negotiable receipt by the terms of which the grains are deliverable to him or order or to bearer, or which has been endorsed to him or in blank by the person to whom delivery was promised by the terms of the receipts or by his mediate or immediate endorsee.

History: L. 1931, ch. 194, § 30; July 1.



34-253 Warehouseman's liability for misdelivery.

34-253. Warehouseman's liability for misdelivery. Where a warehouseman delivers the grain to one who is not in fact lawfully entitled to the possession of same, the warehouseman shall be liable as for conversion to all having a right of property or possession in the grain if he delivered the grain otherwise than as authorized by subdivisions (b) and (c) of the preceding section, and though he delivered the grain as authorized by said subdivisions he shall be so liable if prior to such delivery he had either been requested by or on behalf of the person lawfully entitled to a right of property or possession in the grain not to make such delivery, or had information that the delivery about to be made was one not lawfully entitled to possession of the grain.

History: L. 1931, ch. 194, § 31; July 1.



34-254 Negotiable receipts must be canceled when grain delivered.

34-254. Negotiable receipts must be canceled when grain delivered. Except as provided in K.S.A. 34-276, where a warehouseman delivers grain for which he has issued a negotiable receipt, the negotiation of which would transfer the right to the possession of the grain, and fails to take up and cancel the receipt, he shall be liable to anyone who purchases for value in good faith such receipt for failure to deliver the grain to him, whether such purchaser acquired title to the receipt before or after the delivery of the grain by the warehouseman.

History: L. 1931, ch. 194, § 32; July 1.



34-255 Cancellation of receipts upon partial delivery of grain liability.

34-255. Cancellation of receipts upon partial delivery of grain liability. Except as provided in K.S.A. 34-276, when a warehouseman delivers part of the grain for which he had issued a negotiable receipt and fails to take up and cancel such receipt, he shall be liable to anyone who purchases for value in good faith such receipt, for failure to deliver all the grain specified in the receipt, whether such purchaser acquired title to the receipt before or after the delivery of any portion of the grain by the warehouseman.

History: L. 1931, ch. 194, § 33; L. 1970, ch. 159, § 1; July 1.



34-256 Altered receipts.

34-256. Altered receipts. The alteration of a receipt shall not excuse the warehouseman who issued it from any liability if such alteration was (a) immaterial, (b) authorized, or (c) made without fraudulent intent. If the alteration was authorized, the warehouseman shall be liable according to the terms of the receipt as altered. If the alteration was unauthorized, but made without fraudulent intent, the warehouseman shall be liable according to the terms of the receipt, as they were before alteration. Material and fraudulent alteration of a receipt shall not excuse the warehouseman who issued it from liability to deliver, according to the terms of the receipt as originally issued, the grain for which it was issued, but shall excuse him from any other liability to the person who made the alteration and to any person who took with notice of the alteration. Any purchaser of the receipt for value without notice of the alteration shall acquire the same rights against the warehouseman which such purchaser would have acquired if the receipt had not been altered at the time of the purchase.

History: L. 1931, ch. 194, § 34; July 1.



34-257a Lost or destroyed receipts; duplicate receipt, when; form of duplicate.

34-257a. Lost or destroyed receipts; duplicate receipt, when; form of duplicate. Where a negotiable warehouse receipt has been lost or destroyed, the warehouseman shall issue a new receipt upon the same terms, subject to the same conditions, and bearing on its face the number and the date of the receipt in lieu of which it is issued, and a plain and conspicuous statement that it is a duplicate receipt issued in lieu of a lost or destroyed receipt, upon compliance by the claimant with the following conditions: Before issuing a duplicate receipt, the warehouseman shall require the claimant therefor to make and file with the warehouseman (1) an affidavit stating that the applicant is lawfully entitled to the possession of the original receipt; that the applicant has not negotiated or assigned it; how the original receipt was lost or destroyed; and if lost, that diligent effort has been made to find the receipt without success, and (2) a bond in the amount double the value, at the time the bond is given, of the grain represented by the lost or destroyed receipt. Such bond shall be in the form approved by the secretary and shall be conditioned to indemnify the warehouseman or any holder or other person entitled to the grain against all loss, liability or expense which he may sustain by reason of the issuance of such duplicate receipt. Such bond shall have as surety thereon a corporate surety company which is authorized to do business under the laws of the state of Kansas and is subject to service of process in this state in a suit on the bond.

History: L. 1967, ch. 235, § 1; L. 1997, ch. 160, § 32; Sept. 1.



34-258 Effect of duplicate receipt.

34-258. Effect of duplicate receipt. A receipt upon the face of which the word "duplicate" is plainly placed is a representation and warranty by the warehouseman that such a receipt is an accurate copy of an original receipt properly issued and uncanceled at the date of issue of the duplicate but shall impose upon him no other liability.

History: L. 1931, ch. 194, § 36; July 1.



34-259 Warehouseman cannot set up title in himself.

34-259. Warehouseman cannot set up title in himself. No title or right to the possession of the grain, on the part of the warehouseman, unless such title or right is derived directly or indirectly from a transfer made by the depositor or his transferee at the time of or subsequent to the deposit for storage, or from the warehouseman's lien, shall excuse the warehouseman from liability for refusing to deliver the grain according to the terms of the receipt.

History: L. 1931, ch. 194, § 37; July 1.



34-260 Interpleader of adverse claimants.

34-260. Interpleader of adverse claimants. If more than one person claim the title or possession of the grain, the warehouseman may, either as a defense to an action brought against him for nondelivery of the grain, or by an original suit, whichever is appropriate, require all known claimants to interplead.

History: L. 1931, ch. 194, § 38; July 1.



34-261 Warehouseman has reasonable time to determine validity of claims or compel interpleader.

34-261. Warehouseman has reasonable time to determine validity of claims or compel interpleader. If some one other than the depositor or person claiming under him asserts a claim to the title or possession of the grain and the warehouseman has information of such claim, the warehouseman shall be excused from liability for refusing to deliver the grain either to the depositor or person claiming under him, or to the adverse claimant, until the warehouseman has had a reasonable time to ascertain the validity of the adverse claim or to bring legal proceedings to compel all claimants to interplead.

History: L. 1931, ch. 194, § 39; July 1.



34-262 Adverse title no defense.

34-262. Adverse title no defense. Except as provided in the two preceding sections and in K.S.A. 34-276, no right of title of a third person shall be a defense to an action brought by the depositor or person claiming under him against the warehouseman for failure to deliver the grain according to the terms of the receipt.

History: L. 1931, ch. 194, § 40; July 1.



34-263 Liability for care of grain.

34-263. Liability for care of grain. Except as herein provided, a warehouseman shall be liable for any loss or injury to the grain caused by his failure to exercise such care in regard to it as a reasonably careful owner of similar grain would exercise.

History: L. 1931, ch. 194, § 41; July 1.



34-264 Attachment or levy upon grain for which a negotiable receipt has been given.

34-264. Attachment or levy upon grain for which a negotiable receipt has been given. If grain is delivered to a warehouseman by the owner, or by a person whose act in conveying the title to a purchaser in good faith for value would bind the owner, and a negotiable receipt is issued for it, such grain cannot thereafter, while in the possession of the warehouseman, be attached by garnishment or otherwise, or be levied under an execution unless the receipt be first surrendered to the warehouseman, or its negotiation enjoined. The warehouseman shall in no case be compelled to deliver up actual possession of the grain until the receipt is surrendered to him or impounded by the courts.

History: L. 1931, ch. 194, § 42; July 1.



34-265 Creditor's remedies to reach negotiable receipts.

34-265. Creditor's remedies to reach negotiable receipts. A creditor whose debtor is the owner, or holder, of a negotiable receipt shall be entitled to such aid from courts of appropriate jurisdiction, by injunction or otherwise, in attaching such receipts or in satisfying the claim by means thereof, as is allowed by law or in equity in regard to property which cannot readily be attached or levied by ordinary legal process.

History: L. 1931, ch. 194, § 43; July 1.



34-266 Claims included in warehouseman's lien.

34-266. Claims included in warehouseman's lien. Subject to the provisions of K.S.A. 34-270, a warehouseman shall have a lien on grain deposited or on the proceeds thereof in his hands for all lawful charges for storage and preservation of the grain; also for all lawful claims for money advanced, interest, insurance, transportation, labor, weighing, cooperage and other charges and expenses in relation to such grain; also for reasonable charges and expenses for notice and advertisements of sale, and for sale of grain where default has been made in satisfying the warehouseman's lien.

History: L. 1931, ch. 194, § 44; July 1.



34-267 Against what property the lien may be enforced.

34-267. Against what property the lien may be enforced. Subject to the provisions of K.S.A. 34-270, a warehouseman's lien may be enforced: (a) Against all grain, whenever deposited, belonging to the person who is liable as debtor for the claims in regard to which the lien is asserted; and (b) against all grain belonging to others which has been deposited at any time by the person who is liable as debtor for the claims in regard to which the lien is asserted, if such person had been so intrusted with the possession of the grain that a pledge of the same by him at the time of the deposit to one who took the grain in good faith for value would have been valid.

History: L. 1931, ch. 194, § 45; July 1.



34-268 How lien may be lost.

34-268. How lien may be lost. A warehouseman loses his lien upon grain: (a) By surrendering possession thereof; or (b) by refusing to deliver the grain when a demand is made with which he is bound to comply with the provisions of this act.

History: L. 1931, ch. 194, § 46; July 1.



34-269 Negotiable receipt must state charges for which lien is claimed.

34-269. Negotiable receipt must state charges for which lien is claimed. If a negotiable receipt is issued for grain, the warehouseman shall have no lien thereon, except for charges for storage on such grain subsequent to the date of the receipt, unless the receipt expressly enumerates other charges for which a lien is claimed. In such cases there shall be a lien for the charges enumerated so far as they are within the terms of K.S.A. 34-267, although the amount of the charges so enumerated is not stated in the receipt.

History: L. 1931, ch. 194, § 47; July 1.



34-270 Warehouseman need not deliver until lien is satisfied.

34-270. Warehouseman need not deliver until lien is satisfied. A warehouseman having a lien valid as against the person demanding the grain may refuse to deliver the grain to him until the lien is satisfied.

History: L. 1931, ch. 194, § 48; July 1.



34-271 Warehouseman's lien does not preclude other remedies.

34-271. Warehouseman's lien does not preclude other remedies. Whether a warehouseman has or has not a lien upon the grain, he is entitled to all remedies allowed by law to a creditor against his debtor, for the collection from the depositor of all charges and advances which the depositor has expressly or impliedly contracted with the warehouseman to pay.

History: L. 1931, ch. 194, § 49; July 1.



34-272 Satisfaction of lien by sale; notice required.

34-272. Satisfaction of lien by sale; notice required. A warehouseman's lien for a claim which has become due may be satisfied as follows: The warehouseman shall give a written notice to the person on whose account the grain is held, and to any other person known by the warehouseman to claim an interest in the grain. Such notice shall be given by delivery in person or by registered letter addressed to the last known place of business or abode of the person to be notified.

The notice shall contain: (a) An itemized statement of the warehouseman's claim showing the sum due at the time of the notice and the date or dates when it became due; (b) a brief description of the grain against which the lien exists; (c) a demand that the amount of the claim as stated in the notice, and of such further claim as shall accrue, shall be paid on or before a day mentioned, not less than ten days from the delivery of the notice, if it is personally delivered, or from the time when the notice should reach its destination, according to the due course of post, if the notice is sent by mail; (d) a statement that unless the claim is paid within the time specified the grain will be advertised for sale and sold at auction at a specified time and place. In accordance with the terms of a notice so given, a sale of the grain at auction may be had to satisfy any valid claim of the warehouseman for which he has a lien on the grain. The sale shall be had in the place where the lien was acquired, or, if such place is manifestly unsuitable for the purpose, at the nearest suitable place.

After the time for the payment of the claim specified in the notice to the depositor has elapsed, an advertisement of the sale, describing the grain to be sold, and stating the name of the owner or person on whose account the grain is held, and the time and place of the sale, shall be published once a week for two consecutive weeks in a newspaper of general circulation published in the place where such sale is to be held, if there be any such newspaper; but if there be no newspapers published at such place, then such advertisement of the same shall, at the option of the warehouseman, be published once a week for two consecutive weeks in some newspaper of general circulation or by posting the same in at least four conspicuous places in such place for not less than fifteen days before the date of sale. And no sale shall be held in less than fifteen days from the time of the first publication or the first posting of such advertisement.

History: L. 1931, ch. 194, § 50; July 1.



34-273 Sale of perishable grain or grain that will injure other property; warehouseman's duty of care; liability for neglect.

34-273. Sale of perishable grain or grain that will injure other property; warehouseman's duty of care; liability for neglect. (a) In case any public warehouseman discovers that any grain stored in such warehouseman's warehouse, other than in special bins, is out of condition or is becoming so and that it is not in such warehouseman's power to preserve the grain, such warehouseman shall immediately give such notice of that fact as is reasonable and possible under the circumstances to the owner of such grain or to the person in whose name the grain is stored and shall also give notice of that fact to the secretary.

(b) The secretary, unless otherwise requested by the owner of such grain or the person in whose name the grain is stored, shall cause an inspection to be made of the grain. If it is found on such inspection that the grain is out of condition, or is becoming so, and the owner of the grain fails to promptly remove it, the warehouseman may sell the grain upon giving the same public notice of sale as is required by this act for the sale of grain to satisfy the lien of a warehouseman, except that the grain may be sold at either public or private sale without advertising if, in the opinion of the secretary, such grain should be sold without delay and written authority to make sale without advertisement is given by the secretary to the warehouseman. For the purpose of this section, the owner of such grain shall be deemed to be the holder of warehouse receipts of the oldest dates then in circulation or uncanceled and the grain represented by which has not previously been declared out of condition.

(c) Nothing herein contained shall be held to relieve any warehouseman from exercising due care and vigilance in preserving any such grain after discovery that the same is out of condition, or is becoming so, but such grain shall be kept separate and apart from all direct contact with other grain and shall not be mixed with other grain while in store in such warehouse. Any public warehouseman guilty of any act of neglect which has the effect of depreciating property stored in a public warehouse under the warehouseman's control, shall be liable on the warehouseman's bond or letter of credit therefor to the person damaged thereby. After grain has been sold as authorized by this section, the warehouseman shall not be liable thereafter for the delivery of such grain even though the receipt therefor is negotiable, but shall be liable as a trustee for the amount of the proceeds of such sale in excess of the amount of any lawful charges for which the warehouseman had a lien at the time of such sale.

History: L. 1931, ch. 194, § 51; L. 1984, ch. 150, § 13; L. 1997, ch. 160, § 33; L. 2000, ch. 30, § 6; Mar. 30.



34-274 Disposition of proceeds of sale.

34-274. Disposition of proceeds of sale. All grains sold for the satisfaction of warehouseman's lien shall be sold at public sale to the highest and best bidder for cash in hand. From proceeds of such sale, the warehouseman shall satisfy his lien, including the reasonable charges of notice, advertisement and sale. The balance, if any, of such proceeds shall be held by the warehouseman, and delivered on demand to the person to whom he would have been bound to deliver or justified in delivering the grain. At any time before the grain is sold any person claiming a right of property or possession therein may pay the warehouseman the amount necessary to satisfy his lien and to pay the reasonable expenses and liabilities incurred in serving notice and advertising and preparing for the sale up to the time of such payment. The warehouseman shall deliver the grain to the person making such payment if he is a person entitled, under the provisions of this act, to the possession of the grain on payment of charges thereon. Otherwise the warehouseman shall retain possession of the grain according to the terms of the original contract of deposit.

History: L. 1931, ch. 194, § 52; July 1.



34-275 Other methods of enforcing liens not precluded.

34-275. Other methods of enforcing liens not precluded. The remedy for enforcing a lien herein provided does not preclude any other remedies allowed by law for the enforcement of a lien against personal property nor bar the right to recover so much of the warehouseman's claim as shall not be paid by the proceeds of the sale of the property.

History: L. 1931, ch. 194, § 53; July 1.



34-276 Effect of sale.

34-276. Effect of sale. After the grain has been lawfully sold to satisfy warehouseman's lien, or has been lawfully sold or disposed of for any other cause, the warehouseman shall not thereafter be liable for failure to deliver the grain to the depositor or owner of the grain, or to a holder of a receipt given for the grain when it was deposited, even if such receipt be negotiable. After such lawful sale, the proceeds of such sale, after deducting any lawful liens, shall be held for the benefit of the owner, or the holder of the receipt or receipts.

History: L. 1931, ch. 194, § 54; July 1.



34-277 Negotiations of negotiable receipts by delivery.

34-277. Negotiations of negotiable receipts by delivery. (a) Where, by the terms of the receipt, the warehouseman undertakes to deliver the goods to the bearer, or (b) where, by the terms of the receipt, the warehouseman undertakes to deliver the grain to the order of a specified person, and such person or a subsequent endorsee of the receipt has endorsed it in blank or to bearer. Where, by the terms of a negotiable receipt, the grain is deliverable to bearer or where a negotiable receipt has been endorsed in blank or to bearer, any holder may endorse the same to himself or to any other specified person, and in such case the receipt shall thereafter be negotiated only by the endorsement of such endorsee.

History: L. 1931, ch. 194, § 55; July 1.



34-278 Negotiations of negotiable receipts by endorsement.

34-278. Negotiations of negotiable receipts by endorsement. A negotiable receipt may be negotiated by the endorsement of the person to whose order the grain is by the terms of the receipt deliverable. Such endorsement may be in blank, to the bearer, or to a specified person. If endorsed to a specified person it may be again negotiated by the endorsement of such person in blank, to bearer, or to another specified person. Subsequent negotiation may be made in like manner.

History: L. 1931, ch. 194, § 56; July 1.



34-279 Transfer of receipt.

34-279. Transfer of receipt. A receipt which is not in such form that it can be negotiated by delivery may be transferred by the holder by delivery to a purchaser or donee. A nonnegotiable receipt cannot be negotiated, and the endorsement of such a receipt gives the transferee no additional right.

History: L. 1931, ch. 194, § 57; July 1.



34-280 Who may negotiate a receipt.

34-280. Who may negotiate a receipt. A negotiable receipt may be negotiated: (a) By the owner, thereof; or (b) by any person to whom the possession or custody of the receipt has been entrusted by the owner, or holder, if, by the terms of the receipt, the warehouseman undertakes to deliver the grain to the order of the person to whom the possession or custody of the receipt has been entrusted, or if at the time of such entrusting the receipt is in such form that it may be negotiated by delivery.

History: L. 1931, ch. 194, § 58; July 1.



34-281 Rights of person to whom a receipt has been negotiated.

34-281. Rights of person to whom a receipt has been negotiated. A person to whom a negotiable receipt has been duly negotiated acquires thereby: (a) Such title to the grain as the person negotiating the receipt to him had or had ability to convey to a purchaser in good faith for value and also such title to the grain as the depositor to whose order the grain was to be delivered by the terms of the receipt had or had ability to convey to a purchaser in good faith for value; and (b) the direct obligation of the warehouseman to hold possession of the grain for him according to the terms of the receipt as fully as if the warehouseman had contracted directly with him.

History: L. 1931, ch. 194, § 59; July 1.



34-282 Rights of person to whom a receipt has been transferred, but not negotiated.

34-282. Rights of person to whom a receipt has been transferred, but not negotiated. A person to whom a receipt has been transferred, but not negotiated, acquires thereby, as against the transferer, the title to the grain, subject to the terms of any agreement with the transferer. If the receipt is nonnegotiable such person also acquires the right to notify the warehouseman of the transfer to him of such receipt, and thereby to acquire the direct obligation of the warehouseman to hold possession of the grain for him, according to the terms of the receipt. Prior to the notification of the warehouseman by the transferer of a nonnegotiable receipt, the title of the transferee to the grain and the right to acquire the obligation of the warehouseman may be defeated by the levy of an attachment or execution upon the grain by a creditor of the transferer, or by a notification to the warehouseman by the transferer or a subsequent purchaser from the transferer of a subsequent sale of the grain by the transferer.

History: L. 1931, ch. 194, § 60; July 1.



34-283 Transfer of negotiable receipt without endorsement.

34-283. Transfer of negotiable receipt without endorsement. Where a negotiable receipt is transferred for value by delivery, and the endorsement of the transfer [transferer] is essential for negotiation, the transferee acquires a right against the transferer to compel him to endorse the receipt unless a contrary intention appears. The negotiation shall take effect as of the time when the endorsement is actually made.

History: L. 1931, ch. 194, § 61; July 1.



34-284 Warranties on sale of receipt.

34-284. Warranties on sale of receipt. A person who for value negotiates or transfers a receipt by endorsement or delivery including one who assigns for value a claim secured by a receipt unless a contrary intention appears, warrant: (a) That the receipt is genuine; (b) that he has a legal right to negotiate or transfer it; (c) that he has knowledge of no fact which would impair the validity or worth of the receipt, and (d) that he has a right to transfer the title to the grain, and that the grain is merchantable or fit for a particular purpose whenever such warranties would have been implied if the contract of the parties had been to transfer the grain without receipts represented thereby.

History: L. 1931, ch. 194, § 62; July 1.



34-285 Endorser not a guarantor.

34-285. Endorser not a guarantor. The endorsement of a receipt shall not make the endorser liable for any failure on the part of the warehouseman or previous endorsers of the receipt to fulfill their respective obligations.

History: L. 1931, ch. 194, § 63; July 1.



34-286 No warranty implied from accepting payment of a debt.

34-286. No warranty implied from accepting payment of a debt. A mortgagee, or pledgee, or holder for security, of a receipt who in good faith demands or receives payment of the debt for which such receipt is security whether from a party to a draft drawn for such debts, or from any other person, shall not by so doing be deemed to represent or to warrant the genuineness of such receipt or the quantity or quality of the grain therein described.

History: L. 1931, ch. 194, § 64; July 1.



34-287 When negotiations not impaired by fraud, mistake or duress.

34-287. When negotiations not impaired by fraud, mistake or duress. The validity of the negotiation of a receipt is not impaired by the fact that such negotiation was a breach of duty on the part of the person making the negotiation, or by the fact that the owner of the receipt was induced by fraud, mistake or duress to entrust the possession or custody of the receipt to such person, if the person to whom the receipt was subsequently negotiated paid value therefor without notice of the breach of duty or fraud, mistake or duress.

History: L. 1931, ch. 194, § 65; July 1.



34-288 Effect of negotiation of receipt on previous sale, mortgage or pledge.

34-288. Effect of negotiation of receipt on previous sale, mortgage or pledge. When a person having sold, mortgaged or pledged grain which is in a warehouse and for which a negotiable receipt has been issued, or having sold, mortgaged, or pledged the negotiable receipt representing such grain, continues in possession of the negotiable receipt, the subsequent negotiation thereof by that person under any sale, or other disposition thereof, to any person receiving the same in good faith, for value and without notice of the previous sale, mortgage or pledge, shall have the same effect as if the first purchaser of the grain or receipt had expressly authorized the subsequent negotiations.

History: L. 1931, ch. 194, § 66; July 1.



34-289 Rights of purchaser for value in good faith of negotiable receipt.

34-289. Rights of purchaser for value in good faith of negotiable receipt. Where a negotiable receipt has been issued for grain, no seller's lien or right of stoppage in transit shall defeat the rights of any purchaser for value in good faith to whom such receipt has been negotiated, whether such negotiation be prior or subsequent to the notification to the warehouseman who issued such receipt of the seller's claim to a lien or right of stoppage in transit. Nor shall the warehouseman be obliged to deliver or be justified in delivering the grain to an unpaid seller unless the receipt is first surrendered for cancellation.

History: L. 1931, ch. 194, § 67; July 1.



34-293 Issuance of receipt for warehouseman's grain; statement of ownership; penalty for violation.

34-293. Issuance of receipt for warehouseman's grain; statement of ownership; penalty for violation. If a warehouseman owns, solely, jointly or in common with others, any grain which is deposited or held by the warehouseman, the warehouseman or any officer, agent or servant of the warehouseman who knows of this ownership and who issues or aids in issuing for that grain a negotiable receipt which does not state the warehouseman's ownership is guilty of a severity level 10, nonperson felony.

History: L. 1931, ch. 194, § 71; L. 1983, ch. 135, § 10; L. 1993, ch. 291, § 218; July 1.



34-295 Negotiation of receipt for grain not owned or encumbered grain with intent to defraud; penalty.

34-295. Negotiation of receipt for grain not owned or encumbered grain with intent to defraud; penalty. Any person who takes a negotiable receipt for grain for which the person does not have title or upon which there is a lien or mortgage and who negotiates the receipt for value with intent to defraud or without disclosing the person's lack of title or the existence of the lien or mortgage is guilty of a severity level 10, nonperson felony.

History: L. 1931, ch. 194, § 73; L. 1983, ch. 135, § 11; L. 1993, ch. 291, § 219; July 1.



34-295a Warehouse records and accounts; required information; authorized methods of maintaining; examination by secretary; period to be retained.

34-295a. Warehouse records and accounts; required information; authorized methods of maintaining; examination by secretary; period to be retained. (a) Every public warehouseman conducting a warehouse under the statutes contained in article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto, shall keep in a place of safety complete and correct records and accounts pertaining to the licensed warehouse including, but not limited to:

(1) Records and accounts of all commodities received therein and withdrawn therefrom;

(2) all unissued receipts and tickets in the public warehouseman's possession;

(3) all receipts and tickets issued by the public warehouseman; and

(4) the receipts and tickets returned and cancelled by the public warehouseman.

(b) Such accounts and records shall be sufficient to provide all information required to prepare a current financial statement and other reports required under subsection (b) of K.S.A. 34-228, and amendments thereto, and to determine the total net worth of the public warehouseman under subsection (c) of K.S.A. 34-228, and amendments thereto. Such accounts and records may be kept and maintained on paper or on computer disks, tapes or other electronically accessed media, or any combination thereof, and shall be available for inspection and review by the secretary or an authorized representative of the secretary at all times during business hours. The capability to provide a computer printout or other printed version of any such accounts and records that are kept and maintained on computer disks, tapes or other electronically accessed media shall be maintained to make copies of such accounts and records for examination by the secretary or an authorized representative of the secretary.

(c) Such records and accounts shall be retained by the public warehouseman for such period as may be prescribed by the secretary. Copies of receipts or other documents evidencing ownership of any commodity or liability as a warehouseman shall be retained so long as such documents are outstanding and any such document which has been cancelled shall be retained for a period of not less than six years from the date of cancellation.

History: L. 1967, ch. 237, § 1; L. 1985, ch. 137, § 6; L. 1997, ch. 160, § 34; Sept. 1.



34-295b Same; separation from other records; inspection.

34-295b. Same; separation from other records; inspection. All such records and accounts shall be kept separate and distinct from the records and accounts of any other business, and shall be subject to the inspection by the secretary or an authorized representative of the secretary at all reasonable times.

History: L. 1967, ch. 237, § 2; L. 1997, ch. 160, § 35; Sept. 1.



34-296 Laws applicable to receipts.

34-296. Laws applicable to receipts. In any case not provided for in this act, the rules of law and equity including the law merchant and in particular the rules relating to the law of principal and agent and to the effect of fraud, misrepresentation, duress or coercion, mistake, bankruptcy or other invalidating cause shall govern.

History: L. 1931, ch. 194, § 74; July 1.



34-297 Effect on prior receipts.

34-297. Effect on prior receipts. The provisions of this act do not apply to receipts made and delivered prior to the taking effect of this act.

History: L. 1931, ch. 194, § 75; July 1.



34-298 Penalty for violation of act; revocation of license; notice and opportunity for hearing.

34-298. Penalty for violation of act; revocation of license; notice and opportunity for hearing. (a) Unless otherwise provided in this act, any person or entity that violates any provision of this act is guilty of a class A nonperson misdemeanor.

(b) If, after notice and opportunity for a hearing are given in accordance with the Kansas administrative procedure act, the secretary finds that the provisions of this act have been violated by any person holding a license to conduct a public warehouse in this state, the secretary shall revoke the person's license. No new license shall be granted to the person whose license is revoked or to anyone engaged, either directly or indirectly, in the public warehouse business with that person for a period of one year.

History: L. 1931, ch. 194, § 76; L. 1983, ch. 135, § 12; L. 1988, ch. 356, § 73; L. 1997, ch. 160, § 36; L. 2010, ch. 60, § 7; July 1.



34-299 Disposition of grain upon license expiration; sale of unclaimed grain; disposition of proceeds.

34-299. Disposition of grain upon license expiration; sale of unclaimed grain; disposition of proceeds. (a) It shall be the duty of any person operating a public warehouse in Kansas under this act, who desires to discontinue the operation of a public warehouse at least 30 days prior to the expiration of such warehouse license, to notify: (1) all holders of warehouse receipts and all parties storing grain in such warehouse, if known; (2) if not known, by public notice, by advertising in a newspaper of general circulation in the city in which such warehouse is situated; and (3) the secretary, of such person's intention to discontinue the public warehouse business.

(b) It shall be the duty of the owners of such grain to remove, or cause to be removed, their grain from the warehouse, before the expiration of the license. If for any cause the grain is not removed from the warehouse, it shall be the duty of the warehouseman to sell for the account of the depositor the grain at the best market price obtainable and remit the funds to the secretary. The secretary shall deposit the funds with the state treasurer to be held for the account of the depositor. If and when the depositor, or holder of claim, shall appear and present a valid claim to the secretary for the funds so deposited, the secretary shall issue a voucher to the state treasurer withdrawing said funds to the order of the claimant.

History: L. 1931, ch. 194, § 77; L. 1967, ch. 236, § 1; L. 1997, ch. 160, § 37; Sept. 1.



34-2,101 Relation of this act to the federal warehouse act.

34-2,101. Relation of this act to the federal warehouse act. The provisions of this act relating to licensing, bonding and supervision of warehouses shall not be construed to apply to any public warehouseman who is, or shall hereafter be, duly licensed under the federal warehouse act, except that the provisions of K.S.A. 34-2,112, and amendments thereto, shall apply to all state and federally licensed warehouses.

History: L. 1931, ch. 194, § 79; L. 2002, ch. 159, § 30; May 23.



34-2,102 Invalidation of any part of this act.

34-2,102. Invalidation of any part of this act. That if any clause, sentence, paragraph, or part of this act shall, for any reason, be adjudged by any court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder thereof, but shall be confined in its operation to the clause, sentence, paragraph, or part thereof directly involved in the controversy in which such judgment shall be returned.

History: L. 1931, ch. 194, § 80; July 1.



34-2,103 Interpretation of act.

34-2,103. Interpretation of act. This act shall be liberally interpreted and construed to effectuate its general purpose.

History: L. 1931, ch. 194, § 81; July 1.



34-2,104 Deficit in grain stored in warehouse or grain handling facility; action by secretary for possession; audit and investigation; temporary receiver; receivership.

34-2,104. Deficit in grain stored in warehouse or grain handling facility; action by secretary for possession; audit and investigation; temporary receiver; receivership. (a) Whenever it appears to the satisfaction of the secretary that a licensed warehouseman does not have possession of sufficient commodities to cover the outstanding receipts and scale tickets issued or assumed by the warehouseman or when a licensed warehouseman refuses to submit records or property to a lawful examination, the secretary may give notice to the warehouseman to comply with all or any of the following requirements:

(1) Cover any existing shortage;

(2) give additional bond or letter of credit as requested by the secretary;

(3) submit to any examination that the secretary considers necessary.

If the warehouseman fails to comply with the terms of the notice within 24 hours from the date of its issuance or within such further time as the secretary allows, the secretary may petition the district court of any county in which is located one of the principal places of business of the licensed warehouseman for an order authorizing the department to take possession of and maintain all or a portion of any and all commodities located in the licensed warehouse or warehouses of the warehouseman and all pertinent records and property.

Upon receipt of the secretary's verified petition setting forth the circumstances of the warehouseman's failure to comply and further stating reasons why immediate possession and maintenance by the department is necessary for the protection of depositors, warehouse receipt holders or sureties, the court shall forthwith issue an order authorizing the department to take immediate possession of and maintain the commodities, records and property for the purposes stated in this section. A copy of the petition and order shall be sent to the warehouseman.

(b) At any time within 10 days after the department takes possession, the warehouseman may file with the court a response to the petition of the secretary stating reasons why the department should not be allowed to retain possession. The court shall set the matter for hearing on a date not less than five nor more than 15 days from the date of the filing of the warehouseman's response. The order placing the department in possession shall not be stayed nor set aside until the court after hearing determines that possession should be restored to the warehouseman.

(c) Upon taking possession, the secretary shall give written notice of its action to the surety on the bond or the financial institution which issued the letter of credit of the warehouseman and may notify the holders of record, as shown by the warehouseman's records, of all receipts and scale tickets issued for commodities, to present their receipts or scale tickets for inspection or to account for them. The secretary then may cause an audit and other investigation to be made of the affairs of the warehouse, especially with respect to the commodities in which there is an apparent shortage, to determine the amount of the shortage and compute the shortage as to each depositor as shown in the warehouseman's records, if practicable. The secretary shall notify the warehouseman and the surety on the warehouseman's bond or the financial institution which issued the letter of credit of the approximate amount of the shortage and notify each depositor affected by the shortage by sending notice to the depositor's last known address as shown by the records of the warehouse.

The department shall retain possession and continue maintenance of commodities, records and property under this section until the warehouseman or the surety on the warehouseman's bond or the financial institution which issued the letter of credit has satisfied the claims of all depositors or until the department is ordered by the court to surrender possession.

(d) If during or after the audit or other investigation provided for in this section, or at any other time, the secretary has evidence that the warehouseman is insolvent or is unable to satisfy the claims of all depositors, or the grain handling facility is operating without a valid federal or state license, the secretary shall forthwith petition the district court for an order appointing a receiver, under article 13 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, to operate or liquidate the business of the warehouseman or unlicensed facility in accordance with the law. The petition may be accompanied by a verified application requesting that the court appoint the secretary to act as temporary receiver until a receiver is appointed. The court may appoint the secretary as temporary receiver in an ex parte proceeding.

(e) While acting as temporary receiver, the secretary shall have all the powers of a receiver and may appoint a special deputy director to take charge of the affairs of the warehouse until a receiver is appointed. The special deputy shall qualify, give bond and receive reasonable compensation as determined by the secretary, subject to the approval of the district court. The compensation shall be paid by the insolvent warehouse or unlicensed facility or, upon appointment of a receiver, may be allowed by the court as costs in the case.

(f) All necessary expenses incurred by the department or any receiver appointed under this section in carrying out the provisions of this section may be recovered from the warehouseman, owner or operator of the unlicensed grain handling facility in a separate civil action brought by the secretary in the district court or may be recovered at the same time and as a part of the seizure or receivership action filed under this section. As a part of the expenses so incurred, there is authorized to be included the cost of adequate liability insurance necessary to protect the department, the receiver, and others engaged in carrying out the provisions of this section.

(g) A receiver shall have five months from the date of the receiver's appointment for the settlement and completion of the receivership. For cause shown, this period may be extended by the court, not exceeding three months at a time.

History: L. 1967, ch. 238, § 1; L. 1983, ch. 138, § 1; L. 1989, ch. 121, § 5; L. 1997, ch. 160, § 38; L. 2000, ch. 30, § 7; Mar. 30.



34-2,105 Same; no defense in criminal action.

34-2,105. Same; no defense in criminal action. Nothing in this act nor any action under this act shall be a defense or partial defense in any prosecution under any criminal statute.

History: L. 1967, ch. 238, § 2; April 26.



34-2,106 Same; severability.

34-2,106. Same; severability. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

History: L. 1967, ch. 238, § 3; April 26.



34-2,107 Priority of owner's interest in stored grain defined.

34-2,107. Priority of owner's interest in stored grain defined. The owner of grain held in storage by a public warehouseman, as defined in K.S.A. 34-223, in this state, whether such grain is held under open storage or pursuant to the issuance of a warehouse receipt, shall have a prior right to such grain against any other person, subject only to the payment of accrued warehouse charges and the satisfaction of any lien or liens upon such grain and valid against the owner thereof, until the grain is either removed from storage by the owner or sold by the owner.

As used in this section, the term "open storage" means the storage of grain pursuant to the issuance of a scale ticket regardless of whether the grain is retained in the warehouse or elsewhere; and the term "owner" means the holder of any warehouse receipt or receipts or of any scale ticket or tickets for grain held in storage by a public warehouseman.

History: L. 1981, ch. 180, § 1; July 1.



34-2,109 Warehouseman's annual statement of depositor's grain.

34-2,109. Warehouseman's annual statement of depositor's grain. (a) Every public warehouseman shall submit, annually, to each depositor of open storage or grain bank grain, a statement of grain stored in the public warehouse. The statement shall include, but not be limited to, the following information:

(1) Type of grain deposited;

(2) the total bushels or pounds stored;

(3) the year storage of grain began; and

(4) the storage rate.

(b) The provisions of this section are supplemental to the provisions of chapter 34 of Kansas Statutes Annotated.

History: L. 1983, ch. 134, § 1; July 1.



34-2,110 Warehouseman's annual statement of depositors to secretary.

34-2,110. Warehouseman's annual statement of depositors to secretary. Every public warehouseman shall make available to the secretary a verified composite statement of depositors of open storage grain or grain bank grain. The composite statement shall contain the same information as in K.S.A. 34-2,109, and amendments thereto.

History: L. 1983, ch. 134, § 2; L. 1997, ch. 160, § 39; Sept. 1.



34-2,111 Grain purchase contracts with delayed payment or delayed pricing; required provisions; standby letter of credit, posted notice.

34-2,111. Grain purchase contracts with delayed payment or delayed pricing; required provisions; standby letter of credit, posted notice. (a) Whenever a public warehouseman offers to purchase grain pursuant to a grain purchase contract which includes provision for deferred payment or delayed pricing of the grain, the public warehouseman shall inform the seller that such grain purchase contract is a voluntary extension of credit and is not protected by the surety bond or letter of credit, pursuant to K.S.A. 34-229, and amendments thereto, of the public warehouseman.

(b) Each grain purchase contract which contains a provision for deferred payment or delayed pricing, or both such provisions, shall be in writing and shall include the following statement: "THIS CONTRACT CONSTITUTES A VOLUNTARY EXTENSION OF CREDIT BY THE SELLER TO THE PUBLIC WAREHOUSEMAN AND IS NOT PROTECTED BY THE SURETY BOND OR LETTER OF CREDIT OF THE PUBLIC WAREHOUSEMAN." The statement shall be prominently displayed in capital letters which are at least as large as 10-point type and shall be followed by a signature line which has the following statement in parentheses under the line: "Must be signed by seller." Such statements and signature line shall be framed in a box and placed on the first page of the grain purchase contract as a part thereof so that it stands out from the other provisions of the grain purchase contract.

(c) If a public warehouseman has entered into a written grain purchase contract with a seller that produced the grain and if such grain purchase contract provides for either deferred payment or delayed pricing, or both, then, upon demand of the seller made after delivery of such grain to the public warehouseman, the public warehouseman shall cause a financial institution to issue to the seller a standby letter of credit in the amount of the unpaid balance under the grain purchase contract at the time such demand is made. Each public warehouseman who offers to enter into such a grain purchase contract with any seller that produced the grain shall post a sign providing public notice of the availability of such standby letter of credit.

(d) As used in this section:

(1) "Deferred payment" means any payment to be made under the terms of a grain purchase contract after delivery of the grain to the public warehouseman;

(2) "delayed pricing" means any method of pricing grain under the terms of a grain purchase contract after such grain has been delivered to the public warehouseman;

(3) "financial institution" means any institution whose deposits, shares or accounts are insured by a federal agency or banks for cooperatives created under title III of the farm credit act of 1971;

(4) "standby letter of credit" means a letter of credit within the meaning of K.S.A. 84-5-103(1)(a), and amendments thereto, which, by its terms:

(A) Is irrevocable;

(B) is nontransferable;

(C) names the seller that produced the grain as beneficiary;

(D) shall not expire earlier than 60 days after the final payment is due under the terms of the underlying grain purchase contract; and

(E) cannot be drawn upon by the beneficiary in the absence of a default in payment under the terms of the underlying grain purchase contract;

(5) "unpaid balance" means that portion of the purchase price, together with interest thereon, if any, remaining unpaid to the seller under the terms of a grain purchase contract at the time the seller makes demand as provided in this section. Where the grain purchase contract provides for delayed pricing and the price has not been established at the time demand is made by the seller, then, for the purposes of this section only, the unpaid balance shall be determined as though the price had been established at the time of the closing of the relevant futures market on the last trading day before demand is made by the seller under this section.

(e) As used in this section, the words and phrases defined in K.S.A. 34-223, and amendments thereto, shall have the meanings ascribed to them in that statute.

(f) This section shall be construed as supplemental to the statutes contained in article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1985, ch. 137, § 1; L. 1985, ch. 138, § 1; L. 1986, ch. 154, § 1; L. 2000, ch. 30, § 8; Mar. 30.



34-2,112 Voidable sale of grain to warehouseman; insufficient funds check.

34-2,112. Voidable sale of grain to warehouseman; insufficient funds check. (a) Whenever any amount of grain is received in any public warehouse from a producer and is sold by the producer, or if a grain producer delivers grain for sale pursuant to an agreement with the public warehouseman for deferred payment or deferred pricing, and if upon demand for payment by the producer, the warehouseman fails to make full payment as due or makes payment by check that fails because of insufficient funds to clear the bank or other financial institution on which it is drawn within 15 days after the date the check is issued or the demand is made, excluding Saturdays, Sundays and holidays, the sale of such amount of grain may be voided by the producer by notifying the public warehouseman in writing that the sale is void. In any such case, the public warehouseman shall include such amount of grain in the public warehouseman's daily position record and other records as an open storage obligation upon receiving such written notice voiding the sale.

(b) As used in this section, the words and phrases defined in K.S.A. 34-223, and amendments thereto, shall have the meanings ascribed to them in that statute.

(c) This section shall be construed as supplemental to the statutes contained in article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1987, ch. 147, § 2; L. 2002, ch. 159, § 31; May 23.



34-2,113 Sample of commodity; procedure; powers of secretary.

34-2,113. Sample of commodity; procedure; powers of secretary. (a) The secretary of agriculture or the authorized representative of the secretary may sample any commodity contained in a licensed warehouse whenever indications of quality problems with the potential of causing a loss of value are observed. Observations indicating the following may serve as the basis for the sample provided for by this section: (1) Odor consistent with spoiled or rotten grain; (2) insect damage; (3) distinct discoloration of the kernels; (4) insect webbing; (5) sprouting from the kernels; (6) crust on the top layer of the grain; or (7) any other evidence consistent with grain quality.

(b) If obtaining the sample requires the assistance of the warehouseman, that assistance shall be provided within a reasonable time of the request of the secretary or the secretary's authorized representative.

(c) Upon obtaining a sample, the secretary or the authorized representative of the secretary shall make the sample available to the warehouseman for review.

(d) If after examination of the sample or samples a quality problem is still suspected the secretary may:

(1) Order the warehouseman to have all commodities suspected of quality problems sampled and officially graded in a manner sufficient to accurately determine the nature and extent of the problem;

(2) arrange for the sampling and grading of the suspected commodities, if the warehouseman fails to do so within the time ordered by the secretary and assess the costs to the warehouseman; and

(3) order the warehouseman to take immediate management and handling steps in response to the quality problem.

(e) Any failure by a warehouseman to maintain grain quality, comply with any order of the secretary related to quality or to remit funds to cover sampling and grading costs shall be deemed a violation of the provisions of article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

(f) The provisions of this section shall be part of and supplemental to article 2 of chapter 34 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2005, ch. 61, § 1; July 1.









Chapter 35 HOLIDAYS AND DAYS OF COMMEMORATION

Article 1 LEGAL HOLIDAYS

35-107 Legal public holidays designated.

35-107. Legal public holidays designated. (a) On and after January 1, 2006, the following days are declared to be legal public holidays and are to be observed as such:

New Year's Day, January 1;

Martin Luther King, Jr. Day, the third Monday in January;

President's Day, the third Monday in February;

Memorial Day, the last Monday in May;

Independence Day, July 4;

Labor Day, the first Monday in September;

Columbus Day, the second Monday in October;

Veterans' Day, the eleventh day in November;

Thanksgiving Day, the fourth Thursday in November;

Christmas Day, December 25.

(b) Any reference in the laws of this state concerning observance of legal holidays shall on and after January 1, 2006, be considered as a reference to the day or days prescribed in subsection (a) for the observance of such legal holiday or holidays.

History: L. 1969, ch. 218, § 1; L. 1973, ch. 181, § 1; L. 2005, ch. 111, § 1; July 1.



35-108 Commercial paper, agreements, written instruments and judicial proceedings not affected.

35-108. Commercial paper, agreements, written instruments and judicial proceedings not affected. The provisions of this act shall not be construed to affect commercial paper, the making or execution of agreements or instruments in writing or interfere with judicial proceedings.

History: L. 1969, ch. 218, § 2; Jan. 1, 1971.






Article 2 DAYS OF COMMEMORATION

35-201 Family day.

35-201. Family day. That the Sunday following Thanksgiving Day in November of each year shall be set aside and designated as "Family Day"; and public and private organizations and individuals in this state are urged to take appropriate action on this day to properly recognize and dedicate this Family Day.

History: L. 1971, ch. 148, § 1; July 1.



35-202 Display of flag on Mother's Day.

35-202. Display of flag on Mother's Day. The governor of this state is hereby authorized and requested to issue annually a proclamation calling upon our state officials to display the United States flag on all state and school buildings, and the people of the state to display the flag at their homes, lodges, churches, places of business and other suitable places, on the second Sunday in May, known as Mother's Day.

History: L. 1923, ch. 253, § 1; June 9; R.S. 1923, 75-115.



35-203 General Pulaski's Memorial Day.

35-203. General Pulaski's Memorial Day. The governor of the state of Kansas is authorized and directed to issue a proclamation calling upon officials of the government to display the flag of the United States on all governmental buildings on October eleventh of each year and inviting the people of the state of Kansas to observe the day in schools and churches, or other suitable places, with appropriate ceremonies in commemoration of the death of General Casimir Pulaski.

History: L. 1935, ch. 276, § 1; May 15.



35-204 Arbor Day; display of flag; observance.

35-204. Arbor Day; display of flag; observance. (a) The last Friday in April of each year is hereby designated as Arbor Day in the state of Kansas.

(b) Each year the governor may issue a proclamation calling upon our state officials to display the United States flag on all state and school buildings and inviting the people of the state to observe the day in schools and other suitable places, with appropriate ceremonies.

History: L. 1941, ch. 356, § 1; L. 2001, ch. 89, § 1; July 1.



35-205 Native American Day; Native American Legislative Day at the Capitol.

35-205. Native American Day; Native American Legislative Day at the Capitol. (a) The fourth Saturday of September of the present year of our Lord 1945, and the fourth Saturday of September of each year thereafter is hereby designated as "Native American Day."

(b) The first Wednesday of February of 2014, and the first Wednesday of February of each year thereafter is hereby designated as "Native American Legislative Day at the Capitol."

History: L. 1945, ch. 347, § 1; L. 2013, ch. 79, § 1; Apr. 25.



35-206 Pearl Harbor Remembrance Day.

35-206. Pearl Harbor Remembrance Day. December 7 of each year is hereby designated as Pearl Harbor Remembrance Day in the state of Kansas. Officials of the state and political subdivisions of this state are requested to display the flag of the United States on all public buildings on such date and the citizens of this state are requested to observe such date individually and in appropriate ceremonies in special tribute to both those members of the armed forces of the United States who lost their lives and those who survived the attack on Pearl Harbor, Territory of Hawaii, December 7, 1941.

History: L. 1988, ch. 287, § 1; July 1.



35-207 Dwight D. Eisenhower Day.

35-207. Dwight D. Eisenhower Day. October 14 of each year is hereby designated as Dwight D. Eisenhower Day in the state of Kansas. Officials of the state and political subdivisions of this state are requested to display the flag of the United States on all public buildings on such date and the people of this state are invited to observe this day in schools and other suitable places with appropriate ceremonies in special tribute to and in commemoration of the life and legacy of Dwight D. Eisenhower.

History: L. 1999, ch. 144, § 1; July 1.



35-208 National day of the cowboy. National day of the cowboy.

35-208. National day of the cowboy. (a) The last Saturday in July of each year is hereby designated as national day of the cowboy in the state of Kansas.

(b) The governor of this state is hereby authorized and directed to issue annually a proclamation calling upon our state officials to display the United States flag on all state buildings on the last Friday of July of each year, declaring the last Saturday in July to be the national day of the cowboy and inviting people of the state to observe the day with appropriate ceremonies.

(c) The governor of this state is hereby authorized and directed to display the national day of the cowboy flag on the grounds of the state capitol building on the last Friday of July of each year.

(d) The Kansas department of agriculture shall provide education and outreach concerning the national day of the cowboy to the public.

History: L. 2014, ch. 133, § 14; July 1.









Chapter 36 HOTELS, LODGINGHOUSES AND RESTAURANTS

Article 1 LICENSES, RULES AND REGULATIONS

36-131 Place of assembly defined.

36-131. Place of assembly defined. As used in this act, the term "place of assembly" means any public building, resort, hotel, as such term is defined by K.S.A. 36-501, "food service establishment," as such term is defined by K.S.A. 36-501, or other similar place.

History: L. 1976, ch. 203, § 1; July 1.



36-132 Gas stove connections; approval of state fire marshal.

36-132. Gas stove connections; approval of state fire marshal. Within any place of assembly flexible metal gas connectors may be used in connection with natural gas-fired movable cooking equipment, if such flexible metal gas connectors are of a design and construction approved by the state fire marshal for such purposes as provided by K.S.A. 36-133.

History: L. 1976, ch. 203, § 2; July 1.



36-133 Same; duties of fire marshal.

36-133. Same; duties of fire marshal. The state fire marshal is hereby authorized and directed to approve the design and construction for flexible metal gas connectors authorized for use under K.S.A. 36-132.

History: L. 1976, ch. 203, § 3; July 1.



36-134 Same; penalty.

36-134. Same; penalty. Any person, firm or corporation using a flexible metal gas connector in connection with natural gas-fired movable cooking equipment which does not meet the design and construction requirements approved by the state fire marshal pursuant to K.S.A. 36-133 shall be guilty of a class C misdemeanor.

History: L. 1976, ch. 203, § 4; July 1.






Article 2 LIENS OF HOTEL AND LODGINGHOUSE KEEPERS

36-201 Liens for charges and advances to guests or boarders; apartment defined.

36-201. Liens for charges and advances to guests or boarders; apartment defined. That the keeper of any inn, hotel, boardinghouse, apartment house, or rooming house as defined in chapter 204 of the Laws of 1913, and for the operation of which it is necessary for the keeper to obtain a license under the laws of the state of Kansas, shall have a lien on the baggage and other property in and about such inn, hotel, boardinghouse, apartment house, or rooming house brought to the same by or under the control of his guests or boarders, for the proper charges due him from such guests or boarders for the accommodation, board and lodging, and for all money paid for or advanced to them not to exceed the sum of two hundred dollars, and for such other extras as are furnished at the request of such guests. The term "apartments" as herein used shall include only apartments which are rented furnished.

History: L. 1913, ch. 205, § 1; L. 1923, ch. 149, § 1; June 9; R.S. 1923, 36-201.



36-202 Detention of baggage and property; priority of liens.

36-202. Detention of baggage and property; priority of liens. That said innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper shall have the right to detain such baggage and other property until the amount of such charges is paid, and such baggage and other property shall be exempt from attachment or execution until such innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper's lien and the cost of satisfying it are paid: Provided, Such lien shall not supersede a valid existing lien of record.

History: L. 1913, ch. 205, § 2; L. 1923, ch. 149, § 2; June 9; R.S. 1923, 36-202.



36-203 Period of detention; sale of property; notices.

36-203. Period of detention; sale of property; notices. That said innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper shall retain such baggage and other property upon which he has a lien for a period of ninety days, at the expiration of which time if such lien is not satisfied, he may sell such baggage and other property at public auction, first giving notice of the time and place of sale by posting at least three notices thereof in public places in the county where the inn, hotel, boardinghouse, apartment house, or rooming house is situated, and also by mailing a copy of such notice addressed to said guest or boarder at the place of residence designated by the register of such inn, hotel, boardinghouse, apartment house, or rooming house.

History: L. 1913, ch. 205, § 3; L. 1923, ch. 149, § 3; June 9; R.S. 1923, 36-203.



36-204 Proceeds of sale.

36-204. Proceeds of sale. That after satisfying the lien and any cost that may accrue, any residue remaining shall, on demand, within six months, be paid to such guest or boarder, and if not so demanded within six months from date of sale, such residue shall be deposited by such innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper with the treasurer of the county in which the inn, hotel, boardinghouse, apartment house, or rooming house is situated, together with a statement of the innkeeper, hotelkeeper, boardinghouse keeper, apartment-house keeper, or rooming-house keeper's claim and the cost of enforcing the same, a copy of the notice given, and the amount received for the goods sold at said sale.

History: L. 1913, ch. 205, § 4; L. 1923, ch. 149, § 4; June 9; R.S. 1923, 36-204.



36-205 Disposition of surplus proceeds.

36-205. Disposition of surplus proceeds. Said residue shall be retained by the county treasurer for a period of one year, and if not claimed within that time by the owner thereof, the county treasurer shall remit the same as provided in K.S.A. 20-2801.

History: L. 1913, ch. 205, § 5; L. 1923, ch. 149, § 5; R.S. 1923, 36-205; L. 1973, ch. 106, § 6; June 1.



36-208 Credit agreements.

36-208. Credit agreements. The provisions of K.S.A. 36-206 and 36-207 shall not apply where there has been an agreement in writing for delay in payment for a period not to exceed sixty days.

History: L. 1913, ch. 205, § 8; L. 1923, ch. 149, § 8; June 9; R.S. 1923, 36-208.






Article 4 LIABILITY FOR PROPERTY OF GUESTS

36-401 Hotel and motel keepers; definitions.

36-401. Hotel and motel keepers; definitions. That "hotel" and "motel" for the purposes of this act shall mean and include every building or group of buildings or other structures or group of structures including every cabin camp, tourist cabin, motel or other lodging unit kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are offered for pay, to guests, in which four (4) or more rooms are used for the accommodations for such guests.

History: L. 1959, ch. 196, § 1; June 30.



36-402 Same; liability for loss or damage to property of guests limited, when.

36-402. Same; liability for loss or damage to property of guests limited, when. (a) No hotel or motel keeper in this state shall be liable for the loss of, or damage to, any baggage, luggage, wearing apparel, personal effects or other like property of a guest, lodger or boarder in an amount in excess of two hundred fifty dollars ($250), unless the same has actually been delivered by such guest, lodger or boarder, to such hotel or motel keeper, or his authorized agent or clerk in the registration office of such hotel, or motel for safekeeping, in which event a receipt for each such article shall thereupon issue or in lieu thereof such hotel or motel keeper shall assume liability in a larger amount with reference to such property.

(b) No hotel or motel keeper in this state shall be liable for the loss of, or damage to, merchandise for sale or samples belonging to a guest, lodger or boarder unless the guest, lodger or boarder upon entering the hotel or motel, shall give notice of having merchandise for sale or samples in his possession, together with an itemized list of such property, to the hotel or motel keeper, or his authorized agent or clerk in the registration office of the hotel or motel. No hotel or motel keeper shall be liable for any loss of such property designated in this subsection (b), after notice and itemized statement having been given and delivered as aforesaid, in an amount in excess of two hundred fifty dollars ($250), unless such hotel or motel keeper by specific agreement in writing, individually, or by an authorized agent or clerk in charge of the registration office of the hotel or motel, shall voluntarily assume liability for a larger amount with reference to such property. The hotel or motel keeper shall not be compelled to receive such guests, lodgers or boarders with merchandise for sale or samples.

(c) With respect to money, jewelry, diamonds, or other valuable stones, articles of silver and gold, tickets, certificates or other like valuables, no hotel or motel keeper shall be liable for the loss thereof or damage thereto unless the same, together with an itemized list thereof, has actually been delivered by such guest, lodger or boarder, to such hotel or motel keeper, or his authorized agent or clerk in the registration office of such hotel or motel, and the receipt thereof acknowledged by the delivery to such guest or boarder of a claim check or receipt of the hotel or motel for such property. No hotel or motel keeper shall be liable for the loss of any property specified in this paragraph (c), after delivery of such property and the receipt therefor as aforesaid, in an amount in excess of two hundred fifty dollars ($250), unless such hotel or motel keeper by a specific agreement in writing individually, or by an authorized agent or clerk in charge of the registration office of such hotel or motel, shall voluntarily assume liability in a larger amount in reference to such property.

(d) No hotel or motel keeper in this state shall be liable for the loss of, or damage to, any other property not heretofore described in K.S.A. 36-402, in an amount in excess of two hundred fifty dollars ($250), unless such hotel or motel keeper by a specific agreement in writing, individually, or by an authorized agent or clerk in charge of the registration office of such hotel or motel, shall voluntarily assume liability in a larger amount with reference to any such property.

History: L. 1959, ch. 196, § 2; June 30.



36-403 Posting copy of law.

36-403. Posting copy of law. A complete copy of this act and the act of which this act is amendatory shall be posted in every guest room of every hotel or motel.

History: L. 1959, ch. 196, § 3; L. 1969, ch. 219, § 7; July 1.






Article 5 FOOD SERVICE AND LODGING ESTABLISHMENTS

36-501 Definitions.

36-501. Definitions. (a) K.S.A. 36-501 through 36-520, and amendments thereto, shall be known and may be cited as the lodging inspection act.

(b) As used in the lodging inspection act, the following words and phrases shall have the following meanings:

(1) "Hotel" means every building or other structure which is kept, used, maintained, advertised or held out to the public as a place where sleeping accommodations are offered for pay primarily to transient guests and in which four or more rooms are used for the accommodation of such guests, regardless of whether such building or structure is designated as a cabin camp, tourist cabin, motel or other type of lodging unit.

(2) "Rooming house" means every building or other structure which is kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests and in which eight or more guests may be accommodated, but which does not maintain common facilities for the serving or preparation of food for such guests.

(3) "Boarding house" means every building or other structure which is kept, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests and in which eight or more guests may be accommodated, and which maintains common facilities for the serving or preparation of food for such guests. The term "boarding house" shall not include facilities licensed under paragraph (5) of subsection (a) of K.S.A. 75-3307b, and amendments thereto.

(4) "Lodging establishment" means a hotel, rooming house, guest house or boarding house.

(5) "Food" has the same meaning as provided in K.S.A. 65-656, and amendments thereto.

(6) "Guest house" means every building or other structure which is kept, used, maintained, advertised or held out to the public to be a place where sleeping accommodations are furnished for pay to transient or permanent guests. A guest house shall accommodate no more than seven guests in no more than three rooms furnished with sleeping accommodations, regardless of whether common facilities for the serving or preparation of food are maintained.

(7) "Person" means an individual, partnership, corporation or other association of persons.

(8) "Municipality" means any city or county of this state.

(9) "Secretary" means the secretary of agriculture and the secretary's authorized representatives.

(10) "Department" means the Kansas department of agriculture.

History: L. 1975, ch. 314, § 5; L. 1986, ch. 324, § 1; L. 2008, ch. 84, § 9; L. 2012, ch. 145, § 3; July 1.



36-502 License for lodging establishment required; application, form; inspection; denial, hearing; designation of type of unit; display; duplicate; fees; existing licenses continued in effect.

36-502. License for lodging establishment required; application, form; inspection; denial, hearing; designation of type of unit; display; duplicate; fees; existing licenses continued in effect. (a) It shall be unlawful for any person to engage in the business of conducting a lodging establishment unless such person shall have in effect a valid license therefor issued by the secretary. Applications for such licenses shall be made on forms prescribed by the secretary, and each such application shall be accompanied by the appropriate license fee required by subsection (c). Prior to the issuance of any such license, the secretary shall inspect or cause to be inspected the lodging establishment designated in the application, to determine that it complies with the standards for lodging establishments promulgated pursuant to this act. If such lodging establishment is found to be in compliance, and the completed application and accompanying fees have been submitted, the secretary shall issue the license. If such lodging establishment is found not to be in compliance, the secretary shall deny such application after providing notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act.

(b) Each license shall designate whether the licensed lodging unit is a hotel, rooming house or boarding house. Any person obtaining a license to engage in the business of conducting a rooming house or boarding house shall not have the right to use the name "hotel" in connection with such business. Every license issued hereunder shall be displayed conspicuously in the lodging establishment for which it is issued, and no such license shall be transferable to any other person or location. Whenever any such license is lost, destroyed or mutilated, a duplicate license shall be issued to any otherwise qualified licensee upon application therefor and the payment of a fee in the amount of $5.

(c) The fee for a license to conduct a lodging establishment in this state for all or any part of any calendar year shall be $30, except that the fee for any lodging establishment containing 10 sleeping rooms shall be $40 and for every additional 10 rooms therein, an additional fee of $10 shall be charged. All lodging establishments which are newly constructed, newly converted to use as a lodging establishment or have a change of ownership shall pay an application fee which may be adjusted in accordance with the type of establishment or based on other criteria as determined by the secretary, but in no event shall any application fee exceed $200 in addition to the license fee.

(d) Any lodging establishment that also has a food establishment license shall have a fee set by rule and regulation of the secretary. Such fee shall not exceed the fees for lodging establishments as provided in subsection (c).

(e) A guest house shall not be required to have a lodging license, but such guest house shall be required to be inspected if the secretary receives a complaint concerning such guest house and shall be subject to the temporary closure provisions of subsection (b) of K.S.A. 36-515a, and amendments thereto.

(f) A lodging establishment operated in connection with any premises licensed, registered or permitted by the secretary of health and environment, the secretary of social and rehabilitation services, the secretary of corrections or the secretary of aging, which is inspected and regulated pursuant to the respective law or rule and regulation of such secretary, shall not require a license as provided in this section, and the secretary of agriculture shall not be authorized to inspect or cause such premises to be inspected. This subsection shall not apply to a lodging establishment whose primary function is not in connection with any premises licensed, registered or permitted pursuant to the respective law or rule and regulation of such secretary.

History: L. 1975, ch. 314, § 6; L. 1978, ch. 154, § 1; L. 1984, ch. 313, § 55; L. 2008, ch. 84, § 10; L. 2011, ch. 73, § 2; L. 2012, ch. 145, § 4; July 1.



36-505 Renewal of licenses; application, form, fee; remedial action; failure to renew, restoration fee.

36-505. Renewal of licenses; application, form, fee; remedial action; failure to renew, restoration fee. Except as otherwise provided in this section, any license issued under the provisions of this act shall expire on March 31 following the date of issuance, and may be renewed by making application to the secretary on or before the expiration date. Application for renewal of a license shall be made on a form prescribed by the secretary and shall be accompanied by the license fee required for the issuance of an original license. If, for any reason, a licensee fails to renew a license prior to the expiration date, the licensee may obtain a renewal of such license within 30 days following the expiration date by complying with the foregoing provisions of this section and paying a $25 late fee. If the licensee does not renew within the 30-day period, then the license is treated as expired and the licensee must apply for a new license.

History: L. 1975, ch. 314, § 9; L. 1984, ch. 313, § 58; L. 1993, ch. 196, § 2; L. 2012, ch. 145, § 5; July 1.



36-506 Rules and regulations establishing standards for lodging establishments.

36-506. Rules and regulations establishing standards for lodging establishments. (a) The secretary is hereby authorized and empowered to administer and enforce the provisions of the lodging inspection act, and rules and regulations adopted thereunder. The secretary shall adopt rules and regulations establishing minimum standards for the safe and sanitary operation of lodging establishments and the administration and enforcement thereof. Such rules and regulations shall relate to:

(1) Water supply;

(2) heating;

(3) lighting;

(4) ventilation;

(5) toilet and other sanitary facilities;

(6) conditions increasing the hazards of fire, accidents or other calamities;

(7) bedding and furnishings;

(8) sewage disposal;

(9) such other minimum conditions which the secretary deems necessary for the operation and maintenance of a lodging establishment in a safe and sanitary manner; and

(10) licensure of lodging establishments and fees related to the licensure and inspection thereof.

(b) The standards promulgated pursuant to the rules and regulations adopted hereunder shall be designed to ensure the health, comfort and safety of the guests in lodging establishments. Such standards may be based upon or incorporate by reference specific editions, or portions thereof, of nationally recognized codes establishing lodging standards. Such standards shall be applicable uniformly throughout the state, except that the secretary may establish different standards for each of the various classes of lodging establishments. Any provision of an ordinance or resolution of any municipality, prescribing safety and sanitation standards for lodging establishments, which does not conform to the minimum standards promulgated by the secretary pursuant to this section, shall be null and void; but nothing herein shall be construed as precluding any municipality from establishing by ordinance or resolution standards which are more stringent than those established by the secretary.

History: L. 1975, ch. 314, § 10; L. 2008, ch. 84, § 14; L. 2012, ch. 145, § 6; July 1.



36-510 Enforcement of act by secretary; contracts providing for enforcement by municipalities, fire marshal or secretary of agriculture authorized.

36-510. Enforcement of act by secretary; contracts providing for enforcement by municipalities, fire marshal or secretary of agriculture authorized. (a) The secretary shall be responsible for the enforcement of the lodging standards promulgated pursuant to this act, but the secretary is hereby authorized and empowered to contract with the governing body of any municipality for the enforcement of all or any portion of such standards, whenever the secretary shall determine that such municipality has adequate personnel to provide proper enforcement. Any municipality entering into a contract with the secretary to enforce such standards shall act as an agent of the secretary in carrying out such duties, and no such municipality shall charge any lodging establishment a fee for services performed as an agent of the secretary under such contract which is in addition to and separate from any fee such establishment is required to pay to the secretary under the provisions of this act. Such municipality shall enforce such standards within such municipalities of this state as are designated in the contract. Any inspection of lodging establishments by officers, employees or agents of any such municipality, and any notice of noncompliance issued as a result of any such inspection, shall have the same force and effect as if such had been done by the secretary.

(b) The secretary and the state fire marshal are hereby authorized and empowered to enter into a contract authorizing the state fire marshal and the fire marshal's deputies or lawful agents to enforce all or any portion of the lodging standards promulgated pursuant to this act. Such contract shall designate specific lodging establishments, or types of lodging establishments, wherein such authority may be exercised. Any inspection of such establishments by the state fire marshal or the fire marshal's deputies or lawful agents, to determine compliance with lodging standards established pursuant to this act, and any notice of noncompliance issued as a result of any such inspection, shall have the same force and effect as if such had been done by the secretary.

Such contract also may provide similar authority for the secretary and the secretary's officers, employees and agents with respect to enforcement of all or any portion of the Kansas fire prevention code in specified lodging establishments, or in types of lodging establishments. Any inspection of such establishments by the secretary, or the secretary's officers, employees and agents, to determine compliance with the Kansas fire prevention code, shall have the same force and effect as if performed by the state fire marshal or the marshal's deputies and agents.

History: L. 1975, ch. 314, § 14; L. 1976, ch. 205, § 3; L. 1984, ch. 313, § 61; L. 2008, ch. 84, § 16; L. 2009, ch. 59, § 6; L. 2012, ch. 145, § 7; July 1.



36-512 Disposition of moneys; food service inspection reimbursement fund created.

36-512. Disposition of moneys; food service inspection reimbursement fund created. (a) The secretary shall remit all moneys received by the secretary under the provisions of this act to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Except for moneys remitted under subsection (b), upon receipt of each such remittance the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(b) The secretary shall remit all moneys received by the secretary from fees from food service establishments located in a municipality where food service inspection services are provided by a local agency under contract with the secretary to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the food service inspection reimbursement fund which is hereby created. On July 1, 1988, and on the first day of each month thereafter, the director of accounts and reports shall transfer from the food service inspection reimbursement fund to the state general fund an amount equal to 10% of all money credited to such fund during the preceding month. Expenditures from the food service inspection reimbursement fund shall be made to reimburse each local agency under contract with the secretary for food service inspection services in an amount equal to 80% of the money received from food service establishments in the municipality served by the local agency. All expenditures from the food service inspection reimbursement fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or a person designated by the secretary.

History: L. 1975, ch. 314, § 16; L. 1983, ch. 286, § 9; L. 1985, ch. 139, § 1; L. 1988, ch. 135, § 1; L. 2001, ch. 5, § 106; L. 2011, ch. 53, § 14; July 1.



36-515 Violation of standards; denial, suspension, revocation or refusal to renew or modify license; violation of act declared to be misdemeanor; injunctive relief.

36-515. Violation of standards; denial, suspension, revocation or refusal to renew or modify license; violation of act declared to be misdemeanor; injunctive relief. (a) After notice and opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, the secretary may deny, suspend, revoke, refuse to renew or modify the license to operate a lodging establishment if the licensee failed to comply with the standards, provisions or requirements established pursuant to the lodging inspection act, or any rule or regulation adopted thereunder.

(b) The secretary may seek injunctive relief from the district court to enjoin any operator of a lodging establishment from conducting business when such operator has:

(1) Failed to make application for or to obtain a license for such purpose as required by the lodging inspection act;

(2) had such license suspended, denied or revoked; or

(3) failed to comply with the standards established pursuant to the lodging inspection act, or rules and regulations adopted thereunder.

History: L. 1975, ch. 314, § 19; L. 1982, ch. 181, § 2; L. 2009, ch. 59, § 7; L. 2012, ch. 145, § 8; July 1.



36-515a Temporary suspension of license without notice or hearing; limitations.

36-515a. Temporary suspension of license without notice or hearing; limitations. (a) If the secretary finds that the public health or safety is endangered by the continued operation of a lodging establishment, the secretary may suspend temporarily the license of such establishment, or if the lodging establishment is a guest house, order the temporary closure thereof, without notice or hearing in accordance with the emergency provisions of the Kansas administrative procedure act.

(b) In no case shall a temporary suspension of a license or closure of a guest house under this section be in effect for a period of time in excess of 90 days. At the end of such period of time, the lodging establishment shall be reinstated to full licensure or, if such lodging establishment is a guest house, allowed to reopen, unless the secretary has suspended or revoked the license, obtained an injunction against such licensee or operator, or the license has expired as otherwise provided under the lodging inspection act.

History: L. 1982, ch. 181, § 4; L. 1984, ch. 313, § 63; L. 2012, ch. 145, § 9; July 1.



36-515b Civil penalty for violation of act; procedure.

36-515b. Civil penalty for violation of act; procedure. (a) Any person who violates any provision of the lodging inspection act or any rule and regulation adopted pursuant thereto, in addition to any other penalty provided by law, may incur a civil penalty imposed under subsection (b) in an amount not to exceed $500 for each violation and, in the case of a continuing violation, every day such violation continues shall be deemed a separate violation.

(b) The secretary, upon a finding that a person has violated any provision of the lodging inspection act or any rule and regulation adopted pursuant thereto, after notice and an opportunity for a hearing in accordance with the Kansas administrative procedure act, may impose a civil penalty within the limits provided in this section upon such person, which civil penalty shall be in an amount to constitute an actual and substantial economic deterrent to the violation for which the civil penalty is assessed.

(c) Any party aggrieved by an order of the secretary made under this section may appeal such order to the district court in the manner provided by the Kansas judicial review act.

(d) Any penalty recovered pursuant to the provisions of this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

.

History: L. 1982, ch. 181, § 5; L. 1985, ch. 140, § 1; L. 2001, ch. 5, § 107; L. 2008, ch. 84, § 17; L. 2010, ch. 17, § 52; L. 2012, ch. 145, § 10; July 1.



36-516 Gas stoves in public places, vents required; penalty for violation.

36-516. Gas stoves in public places, vents required; penalty for violation. (a) No person shall install or own any gas stove in any public building, resort, hotel, restaurant, tourist camp or other similar public place in this state unless such stove is properly connected with a chimney or other outlet or combination of outlets.

(b) Any violation of the provisions of this section is a class C misdemeanor.

History: L. 1977, ch. 147, § 1; July 1.



36-517 Lodging establishments; smoke detectors for deaf and hearing impaired.

36-517. Lodging establishments; smoke detectors for deaf and hearing impaired. Every licensed lodging establishment designated as a hotel shall provide at no additional charge to deaf and hearing impaired guests, upon request of such guests, portable smoke detectors of the type suitable for providing visual warning to such guests, or a room equipped with fixed visual warning smoke detectors or a ground floor guest room accessible to the out-of-doors. Each licensed lodging establishment designated as a hotel shall have available for such guests not less than one portable visual warning smoke detector, or one room equipped with a fixed visual warning smoke detector or one ground floor guest room accessible to the out-of-doors for each 50 guest rooms of such lodging establishment, except that no such lodging establishment designated as a hotel shall be required to have more than a total of six portable visual warning smoke detectors, or six rooms equipped with fixed visual warning smoke detectors or six ground floor guest rooms accessible to the out-of-doors nor shall any such lodging establishment have less than one such smoke detector, or one room equipped with a fixed visual warning smoke detector or one ground floor guest room accessible to the out-of-doors.

History: L. 1988, ch. 134, § 1; L. 2012, ch. 145, § 11; July 1.



36-518 Inspections of lodging establishments; compliance; rules and regulations.

36-518. Inspections of lodging establishments; compliance; rules and regulations. (a) Except as provided in subsections (e) and (f) of K.S.A. 36-502, and amendments thereto, the secretary shall inspect or cause to be inspected every lodging establishment in this state. Any lodging establishment in this state shall be inspected upon receipt of a complaint indicating that such lodging establishment does not comply with the applicable standards promulgated in the lodging inspection act or rules and regulations adopted thereunder. The secretary or the secretary's lawful agent shall have the right of entry and access thereto, at any reasonable time.

(b) Whenever, upon inspection, it is determined that any lodging establishment does not comply with the applicable standards promulgated in the lodging inspection act or rules and regulations adopted thereunder, the secretary shall give written or electronic notice to the owner, proprietor, licensee or agent in charge of such establishment of the changes or alterations necessary to comply with such standards. Such notice shall:

(1) Order the establishment to comply with the applicable standards within a period of time specified in the notice, which shall be not less than 10 days, except that a shorter period of time may be provided in the notice whenever the secretary believes it essential to protect the public health and safety; and

(2) state that the license for such establishment, if applicable, shall be subject to suspension or revocation for failure to comply with the applicable standards within the time specified.

(c) The licensee or operator of any establishment given notice pursuant to this section may apply to the secretary for an extension of the time specified in the notice. The secretary shall review such application and may grant or deny such application or modify the provisions of the notice with respect to the time for compliance with any of the particulars stated in the notice.

(d) Upon reinspection of any lodging establishment given notice pursuant to this section, if it is determined that such establishment does not comply with the applicable standards promulgated in the lodging inspection act and rules and regulations adopted thereunder, the secretary, after providing notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, may suspend or revoke the license issued for such establishment.

(e) The secretary is authorized to receive lodging inspection reports from qualified individuals, private entities or public entities to determine compliance with lodging standards promulgated pursuant to the lodging inspection act, and amendments thereto. The secretary is authorized to promulgate such rules and regulations as are necessary to receive such inspection reports.

History: L. 2009, ch. 59, § 1; L. 2011, ch. 73, § 3; L. 2012, ch. 145, § 12; July 1.



36-519 Secretary; cease and desist orders.

36-519. Secretary; cease and desist orders. If the secretary determines that any person has engaged in or is engaging in any act or practice constituting a violation of any provision of the lodging inspection act, and amendments thereto, or any rules and regulations or orders issued thereunder, the secretary, after notice and an opportunity for a hearing in accordance with the Kansas administrative procedure act, may require that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the secretary will carry out the purposes of the violated or potentially violated provision of this act or rules and regulations or orders issued thereunder.

History: L. 2009, ch. 59, § 2; L. 2012, ch. 145, § 13; July 1.



36-520 Lodging fee fund.

36-520. Lodging fee fund. There is hereby created the lodging fee fund. The secretary shall remit all license fees received by the secretary under the provisions of K.S.A. 36-502, and amendments thereto, and all license renewal fees for lodging establishments under K.S.A. 36-505, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the lodging fee fund. All expenditures from the lodging fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

History: L. 2011, ch. 73, § 1; L. 2012, ch. 145, § 14; July 1.






Article 6 RIGHTS AND DUTIES OF INNKEEPERS AND GUESTS

36-601 Definitions.

36-601. Definitions. As used in this act:

(a) "Hotel" means the same as provided in K.S.A. 36-501, and amendments thereto;

(b) "innkeeper" means the owner, operator, manager or keeper of a hotel;

(c) "minor" means an unemancipated person under the age of 18 years;

(d) "alcoholic liquor" means the same as provided in subsection (b) of K.S.A. 41-102, and amendments thereto;

(e) "cereal malt beverage" means the same as provided in subsection (a) of K.S.A. 41-2701, and amendments thereto;

(f) "controlled substance" means the same as provided in K.S.A. 2016 Supp. 21-5701, and amendments thereto.

History: L. 1997, ch. 144, § 1; L. 2009, ch. 32, § 45; July 1.



36-602 Innkeeper's right to refuse or deny accommodations; when; who.

36-602. Innkeeper's right to refuse or deny accommodations; when; who. An innkeeper shall have the right to refuse or deny any accommodations, facilities or privileges of a hotel to:

(a) Any person who is unwilling or unable to pay for accommodations and services of the hotel. The innkeeper shall have the right to require the prospective guest to demonstrate such prospective guest's ability to pay by cash, valid credit card or a validated check;

(b) any minor. The innkeeper may require a parent or legal guardian of a minor or a representative of the entity responsible for payment of the accommodation to: (1) Accept in writing liability of the guest room costs, taxes, all charges by the minor and any damages to the guest room, hotel and its furnishings caused by the minor while a guest at the hotel; and (2) provide the innkeeper with a valid credit card number to cover the guest room costs, taxes, charges by the minor and any damages to the guest room or its furnishings caused by the minor; or (3) if the credit card is not an option, give the innkeeper an advance cash payment to cover the guest room costs and taxes for all room nights reserved for the minor, plus reasonable cash deposit not to exceed $250 towards the payment of any charges by the minor for any damages to the guest room, hotel and its furnishings. The innkeeper shall refund such cash deposit to the extent not used to cover any such charges or any damages as determined by the innkeeper following room inspection at check-out;

(c) any person who is engaged in disorderly conduct as defined in K.S.A. 2016 Supp. 21-6203, and amendments thereto; and

(d) any person who is on record by the hotel as having violated the provisions contained in K.S.A. 36-604, and amendments thereto, in the past.

Any innkeeper who refuses or denies such accommodations, facilities or privileges of a hotel for any of the reasons specified in subsections (a) through (d) shall not be liable in any civil or criminal action or for any fine or penalty based upon such refusal or denial, except that such accommodation, facilities or privilege of a hotel shall not be refused or denied based upon the person's race, religion, color, sex, disability, origin or ancestry.

History: L. 1997, ch. 144, § 2; L. 2011, ch. 30, § 152; July 1.



36-603 Identification of guest; parent required to accept liability of minor guest.

36-603. Identification of guest; parent required to accept liability of minor guest. Every guest of the hotel may be required by the innkeeper to produce a valid identification satisfactory to the innkeeper, containing a photograph of the guest and setting forth the name, age and residence of the guest. If the guest is a minor, the innkeeper may also require a parent of such guest to register and to accept, in writing, liability for the guest's room costs, taxes and all charges by such minor and any damages to the guest room, hotel, its furnishings and lost revenue caused by such minor while a guest at the hotel.

History: L. 1997, ch. 144, § 3; May 1.



36-604 Ejection of person from hotel premises; when.

36-604. Ejection of person from hotel premises; when. An innkeeper may eject a person from the hotel premises, without return of such person's room rental payment, for any of the following reasons:

(a) Nonpayment of the hotel's charges for accommodations or services;

(b) the person is engaged in disorderly conduct as defined in K.S.A. 2016 Supp. 21-6203, and amendments thereto, or has been the subject of complaints from other guests of the hotel;

(c) the person is using the premises for an unlawful act, including but not limited to the unlawful use or possession of controlled substances by such person in violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, or the use of the premises for the consumption of alcoholic liquor or cereal malt beverage by any person under the age of 21 years in violation of K.S.A. 41-727, and amendments thereto;

(d) the person has brought property onto the hotel premises which may be dangerous to other persons pursuant to K.S.A. 2016 Supp. 21-6301 through 21-6312, and amendments thereto;

(e) the person is not a registered guest of the hotel;

(f) the person has exceeded the limitations for guest room occupancy established by the hotel;

(g) the person has obtained the accommodation under false pretenses;

(h) the person is a minor and is not under the supervision of the adult who has obtained the accommodation;

(i) the person has violated any federal, state or local laws or regulations relating to the hotel; or

(j) the person has violated any rule of the hotel which is posted in a conspicuous place and manner in the hotel as provided in K.S.A. 36-605, and amendments thereto, except that no such rule may authorize the innkeeper to eject or to refuse or deny service or accommodations to a person because of race, religion, color, sex, disability, national origin or ancestry.

History: L. 1997, ch. 144, § 4; L. 2009, ch. 32, § 46; L. 2011, ch. 30, § 153; July 1.



36-605 Posting of act by innkeeper.

36-605. Posting of act by innkeeper. The innkeeper shall post a copy of this act together with all rules of the lodging establishment, in a conspicuous place at or near the guest registration desk or inside each guest room at the hotel.

History: L. 1997, ch. 144, § 5; May 1.









Chapter 37 IMPEACHMENT

Article 1

37-101 Impeachment defined.

37-101. Impeachment defined. An impeachment is the prosecution by the house of representatives before the senate, of the governor or other officer, under the constitution, for misdemeanor in office.

History: G.S. 1868, ch. 49, § 1; Oct. 31; R.S. 1923, 37-101.



37-102 Articles of impeachment.

37-102. Articles of impeachment. The articles of impeachment are the written accusation of the officer, drawn up and approved by the house of representatives.

History: G.S. 1868, ch. 49, § 2; Oct. 31; R.S. 1923, 37-102.



37-103 What stated in articles.

37-103. What stated in articles. The articles of impeachment shall state with reasonable certainty the misdemeanor in office for which the officer is impeached, and if there be more than one, they shall be stated separately and distinctly.

History: G.S. 1868, ch. 49, § 3; Oct. 31; R.S. 1923, 37-103.



37-104 Appointment of board of managers.

37-104. Appointment of board of managers. When the articles of impeachment have been approved by the house of representatives, and an impeachment ordered, a board of managers shall be appointed by the house, of its own members, to prosecute it, whose chairman within five days shall lay the same before the senate.

History: G.S. 1868, ch. 49, § 4; Oct. 31; R.S. 1923, 37-104.



37-105 Day for hearing; summons.

37-105. Day for hearing; summons. The senate shall appoint a day for hearing the impeachment, and the accused shall be required by a summons issued by the secretary of the senate to appear on that day. The summons shall be served by delivering a copy of the same and of the articles of impeachment to the accused in person, if to be found, or leaving the copies at his residence, with some member of his family over sixteen years of age.

History: G.S. 1868, ch. 49, § 5; Oct. 31; R.S. 1923, 37-105.



37-106 Subpoenas; disobedience of process.

37-106. Subpoenas; disobedience of process. The secretary of the senate, at the request of the chairman of the board of managers, or of the accused, shall issue subpoenas for witnesses, and for producing books and papers; and in case of disobedience of the process, the senate shall order the secretary to issue process for arresting the witnesses and seizing the books and papers, which process may be executed by any sheriff, constable, or coroner.

History: G.S. 1868, ch. 49, § 6; Oct. 31; R.S. 1923, 37-106.



37-107 Attendance of witnesses and production of books and papers; enforcement penalty.

37-107. Attendance of witnesses and production of books and papers; enforcement penalty. The senate shall have power to compel the attendance of witnesses, and to compel them to testify, and to compel the production of books and papers, and may enforce any order or process by fine and imprisonment to such an extent as may be necessary.

History: G.S. 1868, ch. 49, § 7; Oct. 31; R.S. 1923, 37-107.



37-108 Fees, privileges and mileage of witnesses; fees of officers.

37-108. Fees, privileges and mileage of witnesses; fees of officers. Witnesses shall have the same compensation for travel and attendance, and the same exemptions in going, remaining and returning, as witnesses in the district court; and officers executing the process and orders of the senate shall have the same fees as are allowed sheriffs for like services in the district court.

History: G.S. 1868, ch. 49, § 8; Oct. 31; R.S. 1923, 37-108.



37-109 Oath of president and members of senate.

37-109. Oath of president and members of senate. Before the senate shall proceed to try the impeachment, the president of the senate, and every senator present, shall take the following oath or affirmation: "I do solemnly swear (or affirm), that I will faithfully and impartially try the impeachment against A.B., and do justice according to the law and the evidence."

History: G.S. 1868, ch. 49, § 9; Oct. 31; R.S. 1923, 37-109.



37-110 Absence of senator as affecting right to vote.

37-110. Absence of senator as affecting right to vote. The senate shall determine what amount of absence of a senator, during the trial, shall exclude the senator from voting in the final decision.

History: G.S. 1868, ch. 49, § 10; Oct. 31; R.S. 1923, 37-110.



37-111 Costs.

37-111. Costs. If the accused is acquitted he shall be entitled to his costs, to be taxed by the secretary of the senate and paid by the state, and if convicted he shall pay the costs, unless the senate otherwise decide.

History: G.S. 1868, ch. 49, § 11; Oct. 31; R.S. 1923, 37-111.



37-112 Adjournments.

37-112. Adjournments. The senate when organized and sitting as a court for the trial of an impeachment shall have power to adjourn from time to time, and hold sessions after the adjournment of legislature.

History: G.S. 1868, ch. 49, § 12; Oct. 31; R.S. 1923, 37-112.



37-113 Powers of board of managers.

37-113. Powers of board of managers. The board of managers appointed by the house shall have all necessary powers for conducting the prosecution of such trials, and shall appoint their own officers.

History: G.S. 1868, ch. 49, § 13; Oct. 31; R.S. 1923, 37-113.



37-114 Compensation of officers and members of senate.

37-114. Compensation of officers and members of senate. The officers and members of the senate, while sitting as a court of impeachment when the legislature is not in session, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, as amended.

History: G.S. 1868, ch. 49, § 14; R.S. 1923, 37-114; L. 1973, ch. 211, § 7; April 16.



37-115 Compensation of members of board of managers of house.

37-115. Compensation of members of board of managers of house. Each member of the board of managers of the house while actually employed upon such impeachment when the legislature is not in session, shall receive compensation and travel expenses and subsistence expenses or allowances as provided in K.S.A. 75-3212, as amended.

History: G.S. 1868, ch. 49, § 15; R.S. 1923, 37-115; L. 1973, ch. 211, § 8; April 16.



37-116 Duty and pay of attorney general.

37-116. Duty and pay of attorney general. The attorney general shall be associated with the board of managers in the trial of any case of impeachment, but he shall not receive any additional pay for such services.

History: G.S. 1868, ch. 49, § 16; Oct. 31; R.S. 1923, 37-116.



37-117 Warrants for expenses.

37-117. Warrants for expenses. Expenditures to carry out the provisions of chapter 37 of Kansas Statutes Annotated, and amendments thereto, shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairman or vice chairman of the legislative coordinating council.

History: G.S. 1868, ch. 49, § 17; R.S. 1923, 37-117; L. 1973, ch. 211, § 9; April 16.









Chapter 38 MINORS

Article 1 GENERAL PROVISIONS

38-101 Period of minority.

38-101. Period of minority. The period of minority extends in all persons to the age of eighteen (18) years, except that every person sixteen (16) years of age or over who is or has been married shall be considered of the age of majority in all matters relating to contracts, property rights, liabilities and the capacity to sue and be sued.

History: G.S. 1868, ch. 67, § 1; L. 1917, ch. 184, § 1; L. 1919, ch. 229, §1; R.S. 1923, 38-101; L. 1965, ch. 274, § 1; L. 1972, ch. 161, § 5; L. 1978, ch. 155, § 1; July 1.



38-102 Minor bound by contracts, when.

38-102. Minor bound by contracts, when. Except as otherwise provided in K.S.A. 38-615 through K.S.A. 38-622, and amendments thereto, a minor is bound not only by contracts for necessaries, but also by the minor's other contracts, unless the minor disaffirms them within a reasonable time after the minor attains the minor's majority and restores to the other party all money or property received by the minor by virtue of the contract and remaining within the minor's control at any time after the minor attaining the minor's majority.

History: G.S. 1868, ch. 67, § 2; R.S. 1923, 38-102; L. 2000, ch. 174, § 9; July 1.



38-103 Contracts that may not be disaffirmed.

38-103. Contracts that may not be disaffirmed. No contract can be thus disaffirmed in cases where, on account of the minor's own misrepresentations as to his majority, or from his having engaged in business as an adult, the other party had good reasons to believe the minor capable of contracting.

History: G.S. 1868, ch. 67, § 3; Oct. 31; R.S. 1923, 38-103.



38-104 Payment for personal services.

38-104. Payment for personal services. When a contract for the personal service of a minor has been made with him alone, and those services are afterwards performed, payment made therefor to such minor in accordance with the terms of the contract is a full satisfaction for those services, and the parent or guardian cannot recover therefor.

History: G.S. 1868, ch. 67, § 4; Oct. 31; R.S. 1923, 38-104.



38-108 District court may confer rights of majority.

38-108. District court may confer rights of majority. That the district courts for the several counties in this state shall have authority to confer upon minors the rights of majority, concerning contracts and real and personal property, and to authorize and empower minors to purchase, hold, possess and control in their own person and right, and without the intervention or control of a guardian or trustee, any goods, chattels, rights, interests in lands, tenements and effects by such minor lawfully acquired or inherited; and such minor shall have full power to hold, convey and dispose of the same, and to make contracts and be subject to all the liabilities incident thereto, sue and be sued, and in all respects to exercise and enjoy all rights of property and of contracts in the same manner and to the same extent as persons at the age of majority.

History: L. 1875, ch. 114, § 1; May 15; R.S. 1923, 38-108.



38-109 Petition for rights of majority; notice; hearing; decree.

38-109. Petition for rights of majority; notice; hearing; decree. Any minor, desiring to obtain the rights of majority for the purposes named in the preceding section, may, by his or her next friend, file a petition in the district court of the county in which such minor shall reside, setting forth, first, the age of the minor petitioner, and that said petitioner is then and has been a bona fide resident of such county for at least one year next preceding the filing of the petition;second, the cause for which petitioner seeks to obtain the rights of majority. Such petition shall be filed as in other cases and notice of the hearing on said petition shall be given by publishing such notice for three consecutive weeks in some newspaper authorized by law to publish legal notices and the time of the hearing on said petition shall be not less than thirty days after the date of the first publication of said notice.

Upon proof in open court of the truth of the allegations in such petition and that said petitioner is a person of sound mind and able to transact his or her own affairs and that the interest of the petitioner shall be promoted thereby, the court may, in its discretion, order and decree that the petitioner be empowered to exercise the rights of majority for any and all purposes mentioned in K.S.A. 38-108, or any acts amendatory thereof or supplemental thereto; and thereupon such order and decree shall be entered on the records of said court; and thereafter all acts by said petitioner done and performed concerning any contract, rights in action, or interests in real or personal property, shall have the same force, validity and effect as if made by a person of full age.

History: L. 1875, ch. 114, § 2; R.S. 1923, 38-109; L. 1943, ch. 176, § 1; June 28.



38-110 Costs of proceedings under 38-108 to 38-110.

38-110. Costs of proceedings under 38-108 to 38-110. The costs of proceedings under this act shall be taxed against the minor petitioner, and the same shall be paid before the entry of the decree herein provided for.

History: L. 1875, ch. 114, § 3; May 15; R.S. 1923, 38-110.



38-111 When minors may be excluded from courtroom during trials or hearings.

38-111. When minors may be excluded from courtroom during trials or hearings. During the trial of an action or the hearing of any proceeding or examination in which vulgar, obscene or immoral evidence is elicited or produced, the police judge trying the case or the judge of the district court hearing the proceeding or examination, may expel and exclude any or all minors from the courtroom and place of trial or hearing.

History: L. 1885, ch. 144, § 1; R.S. 1923, 38-111; L. 1976, ch. 145, § 159; Jan. 10, 1977.



38-112 Children's homes; powers of corporations.

38-112. Children's homes; powers of corporations. Any corporation heretofore or hereafter organized under the laws of the state of Kansas having for its purpose the care and maintenance of destitute and friendless children, and being authorized by law to surrender said children for adoption, is hereby authorized and empowered to receive and retain such children, and provide them with homes until they reach their majority, and to stand at all times in loco parentis to such children, until it surrenders the same to individuals for adoption.

History: L. 1889, ch. 134, § 1; R.S. 1923, 38-112; L. 1947, ch. 262, § 1; June 30.



38-115 Same; donations and bequests; appropriations by cities or counties over 30,000.

38-115. Same; donations and bequests; appropriations by cities or counties over 30,000. It shall be lawful for such corporation to receive donations and bequests and to apply the same to the support of said home; and the proper authorities of any city or county having a population of more than thirty thousand are hereby authorized and empowered to make such appropriation for the benefit of such home as they shall from time to time deem expedient.

History: L. 1889, ch. 134, § 4; March 19; R.S. 1923, 38-115.



38-116 Same; purchase and sale of property.

38-116. Same; purchase and sale of property. Said corporation shall have the power to purchase and sell such real and personal property as the board of directors may deem to be for the interest of the corporation.

History: L. 1889, ch. 134, § 5; March 19; R.S. 1923, 38-116.



38-120 Recovery from parents for malicious or willful acts by certain children; limitations.

38-120. Recovery from parents for malicious or willful acts by certain children; limitations. Any person receiving bodily injury or any person, partnership, corporation, political subdivision or other entity whose property has been damaged or destroyed shall be entitled to recover damages in an appropriate action at law in a court of competent jurisdiction from the parents of any child, living with the parents, who maliciously or willfully injured such person or damaged or destroyed such property while under the age of 18 years. Such recovery shall be limited to the actual damages in an amount not to exceed $5,000, in addition to taxable court costs, unless the court or jury finds that the malicious or willful act of such minor causing such injury, damage or destruction is the result of parental neglect, in which event the $5,000 limitation does not apply. Recovery under this section for bodily injury shall be limited to actual medical expenses.

History: L. 1959, ch. 203, § 1; L. 1965, ch. 275, § 1; L. 1978, ch. 156, § 1; L. 1995, ch. 257, § 5; July 1.



38-122 Consent by parent for surgery and other procedures on child.

38-122. Consent by parent for surgery and other procedures on child. Any parent, including a parent who is a minor, whether married or unmarried, may consent to the performance upon his or her child of a medical, surgical or post mortem procedure by a physician licensed to practice medicine or surgery. The consent of a parent who is a minor shall not be voidable because of such minority, but for such purpose a parent who is a minor shall be deemed to have the same legal capacity to act and shall have the same powers and obligations as has a person of legal age.

History: L. 1967, ch. 241, § 1; July 1.



38-123 Consent for medical care of unmarried pregnant minor.

38-123. Consent for medical care of unmarried pregnant minor. Notwithstanding any other provision of the law, an unmarried pregnant minor where no parent or guardian is available may give consent to the furnishing of hospital, medical and surgical care related to her pregnancy, and such consent shall not be subject to disaffirmance because of minority. The consent of a parent or guardian of an unmarried pregnant minor shall not be necessary in order to authorize hospital, medical and surgical care related to her pregnancy, where no parent or guardian is available.

History: L. 1967, ch. 241, § 2; July 1.



38-123a Donation of blood by persons over 16; compensation.

38-123a. Donation of blood by persons over 16; compensation. Any person 16 years of age or older shall be eligible to donate blood voluntarily without the necessity of obtaining parental permission or authorization. No person 16 or 17 years of age shall receive compensation for any such donation without parental permission or authorization.

History: L. 1969, ch. 221, § 1; L. 1972, ch. 161, § 6; L. 1975, ch. 229, § 1; L. 2006, ch. 184, § 2; July 1.



38-123b Consent by minor 16 or over to hospital, medical or surgical treatment or procedures.

38-123b. Consent by minor 16 or over to hospital, medical or surgical treatment or procedures. Notwithstanding any other provision of the law, any minor sixteen (16) years of age or over, where no parent or guardian is immediately available, may give consent to the performance and furnishing of hospital, medical or surgical treatment or procedures and such consent shall not be subject to disaffirmance because of minority. The consent of a parent or guardian of such a minor shall not be necessary in order to authorize the proposed hospital, medical or surgical treatment or procedures.

History: L. 1969, ch. 220, § 1; July 1.



38-134 Information concerning child provided to foster parent by secretary for children and families.

38-134. Information concerning child provided to foster parent by secretary for children and families. (a) As used in this section:

(1) "Child" means a person under 18 years of age who has been removed from the home of a relative as a result of judicial determination and whose placement and care is the responsibility of the secretary.

(2) "Family foster home" means a private home in which care is given for 24 hours a day for children away from their parent or guardian and which is licensed under K.A.R. 28-4-311 et seq.

(3) "Foster family" means all persons living in the foster home other than foster children.

(4) "Foster parent" means the licensee who is responsible for the care of foster children.

(5) "Secretary" means the secretary for children and families.

(b) In order to assist the foster family to make an informed decision regarding their acceptance of a particular child, to help the foster family anticipate problems which may occur during the child's placement and to help the foster family meet the needs of the child in a constructive manner, the secretary shall seek to obtain and shall provide the following information to the foster parent as the information becomes available to the secretary:

(1) Strengths, needs and general behavior of the child;

(2) circumstances which necessitated placement;

(3) information about the child's family and the child's relationship to the family which may affect the placement;

(4) important life experiences and relationships which may affect the child's feelings, behavior, attitudes or adjustment;

(5) medical history of the child, including third-party coverage which may be available to the child; and

(6) education history, to include present grade placement, special strengths and weaknesses.

History: L. 1990, ch. 144, § 1; L. 2014, ch. 115, § 49; July 1.



38-135 Definitions; immunization of minor children.

38-135. Definitions; immunization of minor children. As used in this act:

(a) "Health care provider" means a person licensed to practice medicine and surgery by the state board of healing arts, a person who holds a temporary permit to practice medicine and surgery issued by the state board of healing arts, a person engaged in a postgraduate training program in medicine and surgery approved by the state board of healing arts, a medical care facility licensed by the department of health and environment, a health maintenance organization issued a certificate of authority by the commissioner of insurance, a licensed professional nurse, a licensed practical nurse, a licensed physician assistant, a professional corporation organized pursuant to the professional corporation law of Kansas by persons who are authorized by such law to form such a corporation and who are health care providers as defined by this subsection, a Kansas limited liability company organized for the purpose of rendering professional services by its members who are health care providers as defined by this subsection and who are legally authorized to render the professional services for which the limited liability company is organized, a partnership of persons who are health care providers as defined by this subsection or a Kansas not-for-profit corporation organized for the purpose of rendering professional services by persons who are health care providers as defined by this subsection.

(b) "Parent" means:

(1) A minor's parent by birth or adoption;

(2) a minor's legal guardian; or

(3) any person who under court order is authorized to give consent for a minor.

History: L. 1995, ch. 183, § 2; L. 2000, ch. 162, § 13; Feb. 1, 2001.



38-136 Immunization of minor children; written delegation of consent by parent.

38-136. Immunization of minor children; written delegation of consent by parent. (a) Subject to the provisions of this section, a parent may delegate in writing the parent's authority to consent to the immunization of a minor to any of the following individuals, not in order of priority:

(1) A grandparent by birth or adoption;

(2) an adult brother or sister or half brother or half sister, by birth or adoption;

(3) an adult aunt or uncle by birth or adoption;

(4) a stepparent; or

(5) another adult who has care and control of the minor.

(b) A grandparent, brother or sister, aunt or uncle or stepparent of a minor who is the primary caregiver of a minor and who may consent to the immunization of the minor under subsection (a) may delegate in writing the authority to consent to immunization of the minor to another person listed in subsection (a).

(c) A health care provider may rely on a notarized document from another state, territory or country that contains substantially the same information as is required in any immunization consent rules and regulations of the department of health and environment if the document is presented for consent by a person listed in subsection (a).

(d) A person who consents to immunization of a minor under this act shall provide the health care provider with sufficient and accurate health information about the minor for whom the consent is given and, if necessary, sufficient and accurate health information about the minor's family to enable the person providing the consent and the health care provider to determine adequately the risks and benefits inherent in the proposed immunization and determine whether the immunization is advisable.

History: L. 1995, ch. 183, § 3; July 1.



38-137 Same; consent for immunization by person other than parent, when.

38-137. Same; consent for immunization by person other than parent, when. (a) Subject to the provisions of this section, the following individuals, not in order of priority, may consent to the immunization of a minor if a parent is not reasonably available and the authority to consent is not denied under subsection (b):

(1) A grandparent by birth or adoption;

(2) an adult brother or sister or half brother or half sister, by birth or adoption;

(3) an adult aunt or uncle by birth or adoption;

(4) a stepparent; or

(5) another adult who has care and control of the minor.

(b) A person may not consent to the immunization of a minor under subsection (a) if:

(1) The person has actual knowledge that the parent has expressly refused to give consent to the immunization; or

(2) the parent has told the person that the person may not consent to the immunization of the minor or, in the case of a written authorization, has withdrawn the authorization in writing.

(c) For purposes of this section, a parent is not reasonably available if:

(1) The location of the parent is unknown;

(2) (A) a reasonable effort made by a person listed in subsection (a) to locate and communicate with the parent for the purpose of obtaining consent has failed; and (B) not more than 90 days have passed since the date that the effort was made; or

(3) the parent has been contacted by a person listed in subsection (a) and requested to consent to the immunization of the minor, and the parent: (A) Has not acted on the request; and (B) has not expressly denied authority to the person listed in subsection (a) to consent to immunization of the minor.

(d) A person authorized to consent to the immunization of a minor under this section shall confirm in writing that the parent is not reasonably available and the written confirmation shall be included in the minor's medical record.

History: L. 1995, ch. 183, § 4; July 1.



38-138 Health care provider to provide information to person consenting to immunization.

38-138. Health care provider to provide information to person consenting to immunization. The responsibility of a health care provider to provide information to a person consenting to the immunization of a minor as provided by K.S.A. 38-136 and 38-137 is the same as the health care provider's responsibility to a parent.

History: L. 1995, ch. 183, § 5; July 1.



38-139 Health care provider has immunity if relying on consent.

38-139. Health care provider has immunity if relying on consent. (a) In the absence of willful misconduct or gross negligence, a health care provider who accepts the health history and other information given by a person who is delegated the authority to consent to the immunization of a minor as provided by K.S.A. 38-136 or 38-137 shall not be liable for an adverse reaction related to an immunization of the minor resulting from factual errors in the health history or information given by the person to the health care provider.

(b) In the absence of willful misconduct or gross negligence, a health care provider who relies on the consent of a person delegated the authority to consent to the immunization of a minor as provided by K.S.A. 38-136 or 38-137 shall not be liable for damages arising from reliance on such consent.

(c) Except for acts of willful misconduct or gross negligence, a person who consents to the immunization of a minor as provided by K.S.A. 38-136 or 38-137 shall not be liable for damages arising from any such immunization administered by a person authorized by law to administer immunizations in this state.

History: L. 1995, ch. 183, § 6; July 1.



38-140 Consent to immunize under 38-2217 or 38-2316 not affected.

38-140. Consent to immunize under 38-2217 or 38-2316 not affected. The provisions of K.S.A. 38-135 through 38-140 shall not affect authority to consent to immunization of a minor pursuant to K.S.A. 2016 Supp. 38-2217 or 38-2316, and amendments thereto, or pursuant to any other law.

History: L. 1995, ch. 183, § 7; L. 2006, ch. 169, § 106; L. 2007, ch. 195, § 19; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 38-140a.



38-141 Parents' rights to exercise primary control over the upbringing of their children; cause of action.

38-141. Parents' rights to exercise primary control over the upbringing of their children; cause of action. (a) As used in this section:

(1) "Child" means a person under 18 years of age; and

(2) "parent" means and includes a natural parent, an adoptive parent, a stepparent or a guardian or conservator of a child who is liable by law to maintain, care for or support the child.

(b) It shall be the public policy of this state that parents shall retain the fundamental right to exercise primary control over the care and upbringing of their children in their charge. It is further the public policy of this state that children shall have the right to protection from abuse and neglect.

(c) Nothing in subsection (b) shall be interpreted to expand, diminish or in any way alter the scope of the rights of parents or children to the extent such rights exist as of the effective date of this act.

(d) Any parent may maintain a cause of action in state court or in any court of competent jurisdiction for claims arising under the principles established in subsection (b). Any person authorized by law to act on behalf of a child may maintain a cause of action in the name of such child in any court of competent jurisdiction for claims arising under the principles established in subsection (b).

History: L. 1996, ch. 229, § 159; July 1.



38-142 Grandparents as caregivers act; citation.

38-142. Grandparents as caregivers act; citation. The provisions of K.S.A. 2016 Supp. 38-142 through 38-148, and amendments thereto, shall be known and may be cited as the grandparents as caregivers act.

History: L. 2006, ch. 208, § 1; July 1.



38-143 Same; definitions.

38-143. Same; definitions. As used in the grandparents as caregivers act:

(a) "Program" means the grandparents as caregivers program.

(b) "Secretary" means the secretary for children and families.

(c) "Department" means the Kansas department for children and families.

History: L. 2006, ch. 208, § 2; L. 2014, ch. 115, § 50; July 1.



38-144 Grandparents as caregivers program; administration.

38-144. Grandparents as caregivers program; administration. (a) In accordance with the provisions of the grandparents as caregivers act and subject to the provisions of appropriation acts, the secretary shall establish a grandparents as caregivers program within the Kansas department for children and families. The program shall be administered in a manner which recognizes that:

(1) The relationship between a child and a parent differs from the relationship between a child and a grandparent;

(2) society and the demands and needs of the members of society change between the time a person raises a child and the time the same person raises a grandchild;

(3) caring for a grandchild often places additional financial, social and psychological strain on grandparents with fixed incomes;

(4) different parenting skills are necessary when raising a grandchild, and many grandparents do not possess such skills, are not aware of how to obtain such skills and cannot afford access to the services necessary to obtain such skills;

(5) grandparents acting as caregivers need a support structure, including counseling for both the grandparent and grandchild, respite care, transportation assistance and child care; and

(6) grandparents are often unaware of medical and other assistance, including cash assistance for which they may be eligible.

History: L. 2006, ch. 208, § 3; L. 2014, ch. 115, § 51; July 1.



38-145 Same; eligibility requirements.

38-145. Same; eligibility requirements. (a) If a person meets the financial eligibility requirements developed by the secretary, a grandparent shall be eligible to participate in the program if such grandparent:

(1) Is 50 years of age or older;

(2) has the grandchild placed in such grandparent's custody by the state, is the legal guardian of the grandchild or has other legal custody of the grandchild; and

(3) has an annual household income of less than 130% of the federal poverty level.

(b) A grandparent shall not be eligible to participate in the program if the parent or parents of the child reside with such grandparent.

(c) The secretary annually shall review the eligibility of grandparents participating in the program. Grandparents shall be required to meet eligibility requirements each year to continue in the program.

History: L. 2006, ch. 208, § 4; July 1.



38-146 Same; eligibility of persons other than grandparent.

38-146. Same; eligibility of persons other than grandparent. If there are no grandparents of a child who are willing to participate in the program, the secretary may include in the program any other close relative who becomes the legal guardian of the child or obtains legal custody of the child, as granted by a court of competent jurisdiction or through placement by the secretary. In order to participate, such relative must meet the eligibility requirements of subsections (a)(1), (a)(2) and (a)(3) of K.S.A. 2016 Supp. 38-145, and amendments thereto. A relative qualifying for the program pursuant to this section shall be considered a grandparent for purposes of this act.

History: L. 2006, ch. 208, § 5; July 1.



38-147 Same; duties of secretary of SRS; reimbursement of costs; counseling and ancillary or support services; medical assistance.

38-147. Same; duties of secretary of SRS; reimbursement of costs; counseling and ancillary or support services; medical assistance. By January 1, 2007, and subject to the provisions of appropriation acts, the secretary:

(a) Shall reimburse grandparents in the program for the cost of the care of the grandchild in the amount of $200 per grandchild per month but not to exceed a total of $600 per month. Such reimbursements shall not be considered income in determining eligibility for public assistance benefits under other state programs and, to the extent allowed by federal law, under federal programs, with the exception of temporary assistance for needy families which may not be received for those same grandchildren. Grandparents in the program shall continue to receive reimbursement until the child reaches the age of 18 or the age of 21, if such child is in full-time attendance at a secondary school, postsecondary educational institution as defined by K.S.A. 74-3201b, and amendments thereto, or an institution as defined by K.S.A. 74-32,163, and amendments thereto, or is in a state accredited job training program. Grandparents annually shall submit to the secretary a sworn statement that the child is living with and receiving support from the grandparents. A child attending a postsecondary educational institution or an institution shall be considered as living with the grandparents. The parent of any child receiving or for which assistance is received through the program shall remain liable for the support of the child as required by law;

(b) may provide continuing counseling for the child and grandparent under the program;

(c) may provide ancillary or support services including, but not limited to, respite care, child care, clothing allowances, parenting skills training, childhood immunizations and other health screening and transportation assistance. Eligibility for services pursuant to the program shall be based on the same eligibility criteria used for other benefits provided by the department; and

(d) may provide a medical card and other medical assistance to each child under the program.

History: L. 2006, ch. 208, § 6; July 1.



38-148 Same; annual report to the legislature; rules and regulations.

38-148. Same; annual report to the legislature; rules and regulations. (a) The secretary, on or before the first day of the regular legislative session, shall report annually to the legislature:

(1) The number of children participating in the program and the breakdown of where these children were placed, with either a grandparent or other close relative;

(2) the number of children moved from a foster care placement or other state custody to a grandparent or other close relative;

(3) an overview of the moneys spent on the program; and

(4) the cost-savings analysis of implementing the program by having the children placed with a grandparent or other close relative instead of being placed in state custody.

(b) The secretary may adopt any rules and regulations necessary to implement the provisions of this act.

History: L. 2006, ch. 208, § 7; July 1.



38-149 Same; entitlement not created.

38-149. Same; entitlement not created. The provisions of the grandparents as caregivers act shall not be construed to create an entitlement for participants in the program.

History: L. 2006, ch. 208, § 8; July 1.






Article 3 DEPENDENT OR NEGLECTED CHILDREN

38-306 Institution to have custody and control of child.

38-306. Institution to have custody and control of child. No parent or guardian or other person who by instrument of writing surrenders or has heretofore surrendered the custody of a child to any children's aid society, or institution shall thereafter, contrary to the terms of such instruments, be entitled to the custody of or any control or authority over or any right to interfere with any such child, and these same conditions shall prevail where a child is or has been delivered to such children's aid society or institution by action of any proper court.

History: L. 1901, ch. 106, § 6; March 15; R.S. 1923, 38-306.



38-315 Unlawful placing or receiving of child from another state; penalty.

38-315. Unlawful placing or receiving of child from another state; penalty. No association which is incorporated under the laws of any other state than the state of Kansas shall place any child in any family home within the boundaries of the state of Kansas, either with or without indenture or for adoption, unless the said association shall have furnished the board of administration with such guaranty as they may require that no child will be brought into the state of Kansas by such society or its agents having any contagious or incurable disease, or having any deformity, or being of feeble mind or vicious character, and that said association will receive and remove from the state any child brought into the state of Kansas by its agent which shall become a public charge within the period of five years after being brought into the state. Any person who shall receive to be placed in a home, or shall place in a home, any child in behalf of any association incorporated in any other state than the state of Kansas which shall not have complied with the requirements of this act shall be imprisoned in the county jail not more than thirty days, or fined not less than five dollars or more than one hundred dollars, or both, in the discretion of the court.

History: L. 1901, ch. 106, § 15; March 15; R.S. 1923, 38-315.



38-319 Policy of state to identify and encourage adoption of certain hard-to-place children; financial support.

38-319. Policy of state to identify and encourage adoption of certain hard-to-place children; financial support. It is hereby declared to be the policy of this state to identify and encourage the adoption of certain hard-to-place children now living in or likely to be placed in foster homes or institutions, and to secure for such children the benefits and security of permanent homes in which such children can receive continuous parental care, guidance, protection and love, and to reduce the number of such children who must be placed or remain in foster homes or institutions until they become adults. It is further declared to be the policy of this state to secure the right of such children to a stable and permanent family life by insuring that no child need be deprived of such care by a family otherwise qualified to adopt. It is further declared to be the policy of this state to reduce the total cost to the state of foster home and institutional care by means of the program of adoption support authorized in this act.

History: L. 1972, ch. 162, § 1; July 1.



38-320 Definitions.

38-320. Definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Department" means the Kansas department for children and families or any division thereof.

(b) "Secretary" means the secretary for children and families or the secretary's designee.

History: L. 1972, ch. 162, § 2; L. 1974, ch. 175, § 1; L. 2014, ch. 115, § 52; July 1.



38-321 Administration of program of adoption support; rules and regulations.

38-321. Administration of program of adoption support; rules and regulations. The secretary is hereby authorized and directed to adopt such rules and regulations as may be necessary to assist in the administration of the program of adoption support authorized by this act. The regulations adopted pursuant to this act also shall provide for the periodic review of the amount and continued eligibility for such adoption support sufficient to protect the interest of the child, the family and the public, and shall provide for appeal procedures.

History: L. 1972, ch. 162, § 3; L. 1974, ch. 175, § 2; July 1.



38-322 Eligibility of child for adoption support.

38-322. Eligibility of child for adoption support. Before a child may become eligible for adoption support under this act, it shall be necessary that:

(a) The child shall be or have been a child hard to place in adoption due to attitudes of society toward his: Age; racial or ethnic background; mental, emotional or physical handicap; or membership in a sibling group; and

(b) The child shall have resided in a foster home or child-care institution or, in the judgment of the secretary, is both eligible for, and likely to be placed in, either a foster home or institution.

History: L. 1972, ch. 162, § 4; L. 1974, ch. 175, § 3; July 1.



38-323 Termination of adoption support.

38-323. Termination of adoption support. Adoption support under this act shall not continue: (a) Beyond the time that the adopted child reaches eighteen (18) years of age, unless such adopted person is participating in an educational or training program approved by the secretary, in which case adoption support under this act shall continue until such adopted person becomes twenty-one (21) years of age or until such adopted person ceases participation in an educational or training program approved by the secretary, whichever occurs first; or (b) beyond the time that the adopted child becomes emancipated, dies or otherwise ceases to need support.

History: L. 1972, ch. 162, § 5; L. 1979, ch. 121, § 1; July 1.



38-324 Adoption support; eligibility of prospective parent; amount of payments.

38-324. Adoption support; eligibility of prospective parent; amount of payments. A prospective parent seeking adoption support hereunder shall be a person who has the character, judgment, sense of responsibility and disposition which makes him or her suitable as an adoptive parent under the provisions of K.S.A. 59-2101 et seq., and who lacks the financial means fully to care for such child. Factors to be considered by the secretary in setting the amount of any payment or payments to be made pursuant to this act shall include: The size of the family, including the adoptive child; the usual living expenses of the family; the special needs of any family members; and the family income. Whenever it appears to the secretary that the adoptive parents are no longer in need of adoption support, such support shall be terminated.

History: L. 1972, ch. 162, § 6; L. 1974, ch. 175, § 4; July 1.



38-325 Acceptance and use of funds by director for purposes of act; payments.

38-325. Acceptance and use of funds by director for purposes of act; payments. Within the limits of appropriations made for the care of children in foster homes and child-care institutions, the secretary is hereby authorized to make funds available to carry out the provisions of this act and, for such purposes, to contract with any public agency or licensed child placement agency or adoptive parent. The secretary is authorized further to accept funds from other sources including federal, private and other public funding sources to carry out the purposes of this act. Payments may be continuing or lump sum payments of adoptive support. In lieu of or in addition to continuing payments, the secretary may make one or more specific lump sum payments for or on behalf of the child, either to the adoptive parent or directly to other persons to assist in correcting any condition causing such child to be hard to place for adoption.

History: L. 1972, ch. 162, § 7; L. 1974, ch. 175, § 5; July 1.



38-326 Limitation on amount of adoption support.

38-326. Limitation on amount of adoption support. In no event shall adoption support under this act exceed the usual cost to the department for the monthly cost of care in a foster home, including medical services and other special grants as determined by the secretary.

History: L. 1972, ch. 162, § 8; L. 1974, ch. 175, § 6; July 1.



38-327 Recommendations by child placing agency; preplacement study or supervision of home.

38-327. Recommendations by child placing agency; preplacement study or supervision of home. Any child placing agency having a child in foster care or institutional care may recommend to the secretary support of the adoption of such child and may include in its recommendation any other information likely to assist the secretary in carrying out the functions vested in him by this act. Such agency may be retained by the secretary to make the required replacement study or supervision of the prospective adoptive home.

History: L. 1972, ch. 162, § 9; L. 1974, ch. 175, § 7; July 1.



38-328 Court may waive costs.

38-328. Court may waive costs. The district court may waive the court costs and other related costs for any adoptions under the provisions of this act.

History: L. 1972, ch. 162, § 10; L. 1976, ch. 145, § 162; Jan. 10, 1977.



38-329 Citation of act.

38-329. Citation of act. This act shall be known and may be cited as the "adoption support act of 1972."

History: L. 1972, ch. 162, § 11; July 1.



38-335 Interstate compact; declaration of need and policy.

38-335. Interstate compact; declaration of need and policy. (a) It is hereby found and declared that: (1) Adoptive families of special needs children who move to other states often have difficulty in obtaining medical services due to reluctance by medical providers to accept Kansas medical cards; (2) as a consequence, adoptive placements for special needs children have been disrupted in the past due to the inability to receive medical services in the state of residence; and (3) the best interests of special needs children and their adoptive families who move to other states would be served by assuring a continuation of adoption assistance as long as there is a need and by providing a mechanism through which medical services can be provided in the state of residence.

(b) It shall, therefore, be the policy of this state, in adopting the interstate compact on adoption and medical assistance, to cooperate fully with other states in providing for continuing adoption assistance and medical services for special needs children who move.

History: L. 1985, ch. 141, § 1; July 1.



38-336 Enactment of compact.

38-336. Enactment of compact. The interstate compact on adoption and medical assistance is hereby enacted into law and entered into by this state with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

The contracting states solemnly agree that:

ARTICLE I. FINDINGS

The party states find that:

(a) In order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and services required by such children.

(b) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability and general support and encouragement required by such children to surmount their physical, mental or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship.

(c) The states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children.

(d) The special needs involved are for the emotional, physical maintenance of the child, and medical support and services.

(e) The necessary assurances of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, is to establish and maintain suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services and medical assistance.

ARTICLE II. PURPOSES

The purposes of this compact are to:

(a) Strengthen protections for the interests of the children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments.

(b) Provide substantive assurances and procedures which will promote the delivery of medical and other services on an interstate basis to children through programs of adoption assistance established by the laws of the party states.

ARTICLE III. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or 21, where the state determines that the child's mental or physical handicaps warrant the continuation of assistance, for whom the state has determined the following:

(1) That the child cannot or should not be returned to the home of such child's parents;

(2) that there exists with respect to the child a specific factor or condition (such as ethnic background, age or membership in a minority or sibling group, or the presence of factors such as medical condition or physical, mental or emotional handicaps) because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance;

(3) that, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable, but unsuccessful, effort has been made to place the child with appropriate adoptive parents without providing adoption assistance payments.

(b) "Adoption assistance" means the payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state.

(c) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of the United States.

(d) "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.

(e) "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.

(f) "Parents" means the singular or plural of the word "parent."

ARTICLE IV. ADOPTION ASSISTANCE

(a) Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws. The provisions of this article and of article V are subject to the limitation set forth in this paragraph.

(b) The adoption assistance and medical assistance services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoption assistance state. In addition to the content required by subsequent provisions of this article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period thereunder begins with the final or interlocutory decree of adoption. Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care or other programs of the states and, except as provided in paragraph (c) of this article, shall not be governed by the provisions of this compact.

(c) Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance, as follows:

(1) An express commitment that the adoption assistance shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance.

(2) A provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments.

(3) A commitment to make medical assistance available to the child in accordance with article V of this compact.

(4) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them.

(d) Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements. However, it is recognized and agreed that in general children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(e) Adoption assistance payments, when made on behalf of a child in another state, shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

ARTICLE V. MEDICAL ASSISTANCE

(a) Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided. Upon application therefor, the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement, the adoptive parents shall receive a medical assistance identification made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

(b) The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact, shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

(c) A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

(d) An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

(e) A child whose residence is changed from one party to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

ARTICLE VI. JOINDER AND WITHDRAWAL

(a) This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(b) In order that the provisions of this compact may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented, the full text of the compact, together with a notice of its execution, shall be caused to be published by the authority which has executed it in each party state. Copies of the compact shall be made available upon request made of the executing authority in any state.

(c) Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one year after it is given in accordance with the requirements of this paragraph.

(d) All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.

History: L. 1985, ch. 141, § 2; July 1.



38-337 Compact administrator; appointment; duties.

38-337. Compact administrator; appointment; duties. Pursuant to the compact, the governor may designate an officer who shall be the compact administrator and who, acting jointly with similar officers of other party states, shall adopt rules and regulations to carry out more effectively the terms of the compact. The compact administrator shall serve subject to the pleasure of the governor. The compact administrator shall cooperate with all departments, agencies and officers of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state hereunder.

History: L. 1985, ch. 141, § 3; July 1.



38-338 Supplementary agreements.

38-338. Supplementary agreements. The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to the compact. If a supplementary agreement requires or contemplates the use of any institution or facility of this state or requires or contemplates the provision of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of the service.

History: L. 1985, ch. 141, § 4; July 1.



38-339 Financial arrangements.

38-339. Financial arrangements. The compact administrator, subject to the approval of the director of accounts and reports, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into under the compact.

History: L. 1985, ch. 141, § 5; July 1.



38-340 Enforcement of compact.

38-340. Enforcement of compact. The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions.

History: L. 1985, ch. 141, § 6; July 1.






Article 5 DETENTION AND PARENTAL HOMES OR FARMS

38-501 Establishment by county commissioners; petition; election.

38-501. Establishment by county commissioners; petition; election. (a) The county commissioners of any county having a population of more than 20,000 may provide a detention home or juvenile farm for the purpose of caring for children who are under 18 years of age and who are delinquent, miscreant, juvenile offenders, wayward, deprived or children in need of care.

(b) Upon presentation to the board of county commissioners of any county of this state of a petition signed by at least 15% of the voters of the county, the board shall call an election to be held at the date of the next general election and shall submit at such election the question of establishing a detention home or juvenile farm. The question shall appear upon the ballot as follows:

For the detention home (or juvenile farm)    ☐

Against the detention home (or juvenile farm)    ☐

If a majority of the votes cast for and against such proposition shall be in favor of such establishment, the board of county commissioners shall proceed to establish the same as herein provided.

(c) In the establishment of a detention home or juvenile farm or in any home or farm previously established, the commissioners shall provide separate quarters for those children who are delinquent, miscreant or juvenile offenders and those children who are wayward, deprived or children in need of care. Until a properly equipped juvenile farm has been provided, the county commissioners may lease or rent a suitable building or part thereof, for a term not to exceed five years, to be used for those purposes.

History: L. 1907, ch. 177, § 7; L. 1923, ch. 108, § 1; R.S. 1923, 38-501; L. 1976, ch. 145, § 163; L. 1983, ch. 140, § 8; July 1.



38-502 Management; purpose.

38-502. Management; purpose. The detention home shall be in the charge of a person or persons who shall be under the supervision of the judge of the district court. The inmates of the detention home shall be controlled as far as possible through parental care. The children shall be placed in the public schools if possible, or the commissioners may provide for separate instruction within the home. The detention home is to supplement the work of the district court and to be used instead of any jail or prison, but it shall be the policy of the judge of the district court, court services officer and the person or persons in charge of the detention home to make the detention home a temporary home and as soon as possible to provide for the return of the inmates of the home to their biological parents, adoptive parents or legal guardians.

History: L. 1907, ch. 177, § 8; R.S. 1923, 38-502; L. 1975, ch. 52, § 12; L. 1976, ch. 145, § 164; L. 1984, ch. 112, § 11; July 1.



38-503 Same; record; monthly report.

38-503. Same; record; monthly report. It shall be the duty of the matron or superintendent of the detention home to keep a complete record of all inmates of the home, including age, sex, time of admission, and time of discharge, conduct and character, state of health at time of admission and dismissal, and shall make a monthly report to the judge of the district court on a blank provided for the same.

History: L. 1907, ch. 177, § 9; R.S. 1923, 38-503; L. 1976, ch. 145, § 165; Jan. 10, 1977.



38-504 Same; support and maintenance; tax levy, use of proceeds; salary of matron or superintendent.

38-504. Same; support and maintenance; tax levy, use of proceeds; salary of matron or superintendent. For the support and maintenance of the detention home or juvenile farm and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the county commissioners shall make an estimate of the cost and levy a tax, as in the case of providing for other expenses of the county, and all expenses of the said detention home or juvenile farm shall be accorded as a part of the expenses of the said district court of the said county. The salary of the matron or superintendent shall be fixed by the county commissioners, and warrants shall be drawn for the payment of said salary and all other bills regularly allowed by the said commissioners on account of said expenses for the maintenance of said detention home or juvenile farm.

History: L. 1907, ch. 177, § 10; R.S. 1923, 38-504; L. 1976, ch. 145, § 166; L. 1979, ch. 52, § 142; July 1.



38-505 Establishment by county commissioners or upon petition of electors.

38-505. Establishment by county commissioners or upon petition of electors. In every county having a city whose population is not less than 53,000, the board of county commissioners may by unanimous vote, and shall upon petition of 30% of the electors of the county, procure the necessary ground and erect and maintain suitable buildings for a parental home for children within the county who are homeless, deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders.

History: L. 1915, ch. 276, § 1; L. 1919, ch. 211, § 1; R.S. 1923, 38-505; L. 1982, ch. 182, § 127; Jan. 1, 1983.



38-506 Admission of children.

38-506. Admission of children. Any child who is homeless, deprived, wayward, miscreant, delinquent, a child in need of care or a juvenile offender may be kept at the home provided for by this act, upon order of the judge of the district court.

History: L. 1915, ch. 276, § 2; R.S. 1923, 38-506; L. 1976, ch. 145, § 167; L. 1983, ch. 140, § 9; July 1.



38-507 Purchase of buildings; tax levy, use of proceeds.

38-507. Purchase of buildings; tax levy, use of proceeds. For the purchase of the necessary ground and the erection of a suitable building or buildings for the purposes herein provided for and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners may, by unanimous vote, levy a tax on all taxable tangible property of the county and also may, by unanimous vote, levy an annual tax for the support and maintenance of such home and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which taxes shall be levied and collected as in case of providing for other expenses of the county.

History: L. 1915, ch. 276, § 3; R.S. 1923, 38-507; L. 1970, ch. 100, § 32; L. 1975, ch. 162, § 28; L. 1979, ch. 52, § 143; July 1.



38-508 Same; management; advisory board; appointment; terms.

38-508. Same; management; advisory board; appointment; terms. The home herein provided for shall be in the charge of a person or persons to be selected by the judge of the district court. Such managers shall receive and have the advisory assistance of a board consisting of five (5) residents of such county who shall be named by the board of county commissioners, two (2) whose terms shall be for four (4) years, one whose term shall be for three (3) years, one whose term shall be for two (2) years, and one for one year, and upon the expiration of such terms appointments shall be made for four (4) years, and such advisory board shall at all times have access to the home and every department thereof and shall be entitled to familiarity with every detail in its management.

History: L. 1915, ch. 276, § 4; R.S. 1923, 38-508; L. 1975, ch. 52, § 13; L. 1976, ch 145, § 168; Jan. 10, 1977.



38-509 Supervision.

38-509. Supervision. The home herein provided for shall be under the supervision of the board of county commissioners except as otherwise provided for in the provision of chapter 177 [*], Session Laws of 1907, entitled, "An act amendatory of and supplemental to chapter 190 of the Laws of 1905 entitled 'An act to establish a juvenile court and to provide for dependent and neglected children,' and chapter 190 [38-401 to 38-415] of the laws of 1905."

History: L. 1915, ch. 276, § 5; April 10; R.S. 1923, 38-509.

* "Chapter 177," as revised and amended see 38-416 to 38-427 and 38-501 to 38-504.



38-510 Salaries and expenses.

38-510. Salaries and expenses. The members of the advisory board shall receive no compensation. The salaries of the managers in charge shall be fixed by the board of county commissioners and warrants shall be drawn for the payment of such salaries and all other bills regularly allowed by said board of county commissioners, on account of expenses incurred for the maintenance of said home.

History: L. 1915, ch. 276, § 6; April 10; R.S. 1923, 38-510.



38-511 Land and buildings for farm.

38-511. Land and buildings for farm. In every county containing a city the population of which is not less than 70,000, the board of county commissioners may, as hereinafter provided, procure the necessary ground within the county and erect and maintain suitable buildings and improvements for a juvenile farm for boys under 16 years of age who are deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders.

History: L. 1923, ch. 114, § 1; R.S. 1923, 38-511; L. 1982, ch. 182, § 128; Jan. 1, 1983.



38-512 Petition; election; separate election for establishment of farm for girls.

38-512. Petition; election; separate election for establishment of farm for girls. In any such county the board of county commissioners shall upon presentation of a petition signed by electors of said county, equal to ten percent of the vote cast for secretary of state at the last preceding general election, submit to a vote of the people the question of the purchase of the necessary ground in said county and the establishment thereon of a juvenile farm for boys. Said question may be submitted at a special election called for that purpose, or at a general election, but said special election may be held at the same time as the city election, in which event a special ballot upon such question shall be provided for the voters at such election. Such question shall appear upon the ballot as follows:

For the "detention home" or juvenile farm    ☐

Against the "detention home" or juvenile farm    ☐

And if a majority of the votes cast for and against such proposition shall be in favor of such establishment, the board of county commissioners shall proceed to establish and maintain the same as herein provided. In like manner a detention home or juvenile farm for girls may be provided in any county containing a city the population of which is not less than 70,000; but propositions for the establishment of more than one home may not be submitted at the same election.

History: L. 1923, ch. 114, § 2; March 8; R.S. 1923, 38-512.



38-513 Purchase of juvenile farms; tax levy, use of proceeds.

38-513. Purchase of juvenile farms; tax levy, use of proceeds. For the purchase, improvement, support and maintenance of such juvenile farm, or farms and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the county commissioners shall make an estimate of the cost and levy a tax as in the case of providing for other expenses of the county, upon all taxable tangible property of said county.

History: L. 1923, ch. 114, § 3; R.S. 1923, 38-513; L. 1970, ch. 100, § 33; L. 1975, ch. 162, § 29; L. 1979, ch. 52, § 144; July 1.



38-514 Same; commitments to farm.

38-514. Same; commitments to farm. Any boy or girl over whom the judge of the district court is by law given jurisdiction and authority, may be committed to such home, in the discretion of said court.

History: L. 1923, ch. 114, § 4; R.S. 1923, 38-514; L. 1976, ch. 145, § 169; Jan. 10, 1977.



38-515 Detention homes and juvenile farms for girls; person in charge and advisory board; appointment, term, compensation.

38-515. Detention homes and juvenile farms for girls; person in charge and advisory board; appointment, term, compensation. Detention homes or juvenile farms for girls established under the provisions of K.S.A. 38-511 to 38-514, inclusive, and amendments thereto, shall be in the charge of a person or persons to be selected by the judge of the district court. Such person or persons shall receive and have the advisory assistance of a board consisting of five (5) residents of such county who shall be appointed by the board of county commissioners. Each member shall be appointed for a term of four (4) years, and such advisory board shall at all times have access to the home and each department thereof and shall be entitled to familiarity with every detail in its management. The members of such advisory board shall receive no compensation. The salary of the person or persons in charge of the home or farm shall be fixed by the board of county commissioners and warrants shall be drawn for the payment of such salary and all other bills regularly allowed by said board of county commissioners on account of the expenses incurred for the maintenance of said home.

History: L. 1929, ch. 194, § 1; L. 1975, ch. 52, § 14; L. 1976, ch. 145, § 170; Jan. 10, 1977.



38-523 Farm or home; election; petition; bonds or tax levy.

38-523. Farm or home; election; petition; bonds or tax levy. The board of county commissioners of any county having a population of more than 120,000 wherein territory has been designated as an urban area may acquire the necessary grounds and erect and provide for the maintenance of suitable buildings, improvements, facilities and equipment for a juvenile farm or detention home for children under the age of 18 years who are deprived, wayward, miscreant, delinquent, children in need of care or juvenile offenders. In any such county the board of county commissioners may submit the question of the establishing, improving and equipping the detention home or juvenile farm to the qualified electors of the county, at a general election or at a special election called for that purpose. Upon the presentation of a petition signed by more than 2,500 of the qualified electors of the county, as determined by the election commissioner from the poll books in the elections office, the board of county commissioners shall be required to submit the question to the voters at a general election or at a special election called for such purpose. There shall also be submitted at the same election the question of whether the funds required for the establishing, improving and equipping of such detention home or juvenile farm and grounds shall be raised by the issuance of bonds in an amount not exceeding $150,000 or by a special tax levy of one mill on each dollar of assessed taxable tangible property in the county, for a period of one year.

If a majority of those voting on such proposition vote in favor of establishing the detention home or juvenile farm and shall elect to raise the funds necessary therefor by the issuance of bonds, the county commissioners may issue general obligation bonds of the county in the sum determined necessary by the board to purchase the land and establish, improve and equip the detention home or juvenile farm and grounds, but the sum shall not exceed $150,000. The bonds shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law. The bonds shall not be subject to nor within any bonded debt limitation prescribed by the laws of the state and shall not be considered or included in applying any other law limiting bonded indebtedness.

If a majority of those voting on the proposition vote in favor of establishing the detention home or juvenile farm and grounds, and elect to raise the funds necessary therefor by a special tax levy, the county commissioners shall levy a tax upon all of the taxable tangible property in the county in the amount determined necessary to purchase the property and improve and equip the detention home or juvenile farm and grounds, but the tax so levied shall not exceed one mill on each dollar of the assessed tangible valuation in the county for one year. The tax levy herein authorized shall be in addition to all other tax levies authorized or limited by law, and shall not be subject to nor within the aggregate tax levy limits prescribed by K.S.A. 79-1947, or amendments thereto.

History: L. 1959, ch. 152, § 1; L. 1982, ch. 182, § 129; Jan. 1, 1983.



38-524 Same; donations; regulations.

38-524. Same; donations; regulations. The county may receive donations and bequests of either money or property for the purpose of establishing and maintaining such detention home or juvenile farm and grounds. The judge of the district court shall make all regulations necessary for the supervision and conducting of said detention home or juvenile farm and grounds.

History: L. 1959, ch. 152, § 2; L. 1965, ch. 276, § 1; L. 1976, ch. 145, § 171; Jan. 10, 1977.



38-525 Same; commitments to home.

38-525. Same; commitments to home. Any boy or girl over whom the judge of the district court is by law given jurisdiction and authority, may be committed to such home, in the discretion of said court.

History: L. 1959, ch. 152, § 3; L. 1976, ch. 145, § 172; Jan. 10, 1977.



38-526 Same; management; advisory board; compensation; salary of person in charge, how paid.

38-526. Same; management; advisory board; compensation; salary of person in charge, how paid. The detention home or district farm shall be in charge of a person or persons to be selected by the judge of the district court. The judge of the district court shall appoint two (2) members of an advisory board and the board of county commissioners by resolution shall appoint three (3) members of said advisory board which shall consist of five (5) members who shall be persons other than county commissioners and shall serve at the pleasure of the appointing authority. The advisory board shall consult with and advise the person or persons in charge of the home or farm and judge of the district court concerning the problems at the home or farm; and said judge may delegate such supervisory powers as the judge may see fit to the board, and the board is authorized to exercise the powers so delegated. The members of such advisory board shall receive no compensation. The salary of the person or persons in charge of the home or farm shall be fixed by the judge of the district court and shall be payable from funds collected for the maintenance of such home or farm.

History: L. 1959, ch. 152, § 4; L. 1965, ch. 276, § 2; L. 1975, ch. 52, § 15; L. 1976, ch. 145, § 173; Jan. 10, 1977.



38-528 Homes for children under 18; petition; election; lease of building; control of home.

38-528. Homes for children under 18; petition; election; lease of building; control of home. The boards of county commissioners of any two (2) or more counties jointly may provide a detention home or juvenile farm for the purpose of caring for children under eighteen (18) years of age who are in the custody of the judge of the district court; or upon presentation to the board of county commissioners of each of such counties of a petition signed by at least fifteen percent (15%) of the voters of said county as determined by the total vote cast for the office of secretary of state at the last preceding general election, said boards shall each call an election to be held at the date of the next succeeding election and shall submit at such election the question of establishing such joint detention home or juvenile farm. Such question shall appear upon the ballot as follows:

For the "detention home" (juvenile farm)    ☐

Against the "detention home" (juvenile farm)    ☐

And if a majority of the votes cast for and against such proposition in each such county shall be in favor of such establishment, the boards of county commissioners of such counties shall proceed to establish the same as herein provided. Until a properly equipped home or farm has been provided, such boards of county commissioners may lease or rent a suitable building or part thereof, for a term not to exceed five (5) years to be used for such purposes.

Control of the home or farm shall be under a board of directors composed of the judge of the district court and one county commissioner of each of the participating counties.

History: L. 1963, ch. 252, § 1; L. 1976, ch. 145, § 174; Jan. 10, 1977.



38-529 Same; agreement for joint action by county commissioners; resolution; specifications for agreement; approval by attorney general.

38-529. Same; agreement for joint action by county commissioners; resolution; specifications for agreement; approval by attorney general. Before the boards of county commissioners shall provide a detention home or juvenile farm as authorized by K.S.A. 38-528, said boards shall enter into an agreement for joint or co-operative action pursuant to the provisions of this act. Appropriate action by resolution by each of such boards of county commissioners shall be necessary before any such agreement may enter into force. Such agreement shall specify the following:

(a) Its duration.

(b) The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto.

(c) Its purpose or purposes.

(d) The manner of financing the joint undertaking and of establishing and maintaining a budget therefor.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(f) Any other necessary and proper matters.

In the event that the agreement does not establish a separate legal entity to conduct the joint undertaking, the agreement shall, in addition to items (a), (c), (d), (e) and (f) listed above, contain the following: (1) Provision for an administrator or a joint board responsible for administering the joint undertaking; and in the case of a joint board, each county party to the agreement shall be represented; and (2) the manner of acquiring, holding and disposing of real and personal property used in the joint undertaking.

Every agreement made hereunder shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted to him hereunder unless he shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the boards of county commissioners concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure of the attorney general to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

History: L. 1963, ch. 252, § 2; June 30.



38-530 Same; filing of agreement with registers of deeds and secretary of state.

38-530. Same; filing of agreement with registers of deeds and secretary of state. Prior to its entry into force, an agreement made pursuant to this act shall be filed with the register of deeds of each of the counties participating in such joint undertaking and with the secretary of state.

History: L. 1963, ch. 252, § 3; June 30.



38-531 Same; management; purpose.

38-531. Same; management; purpose. The detention home shall be in the charge of a person or persons who shall be under the supervision of the judge of the district court of the county in which the detention home is located. The inmates of the detention home shall be controlled as far as possible through parental care. The children shall be placed in the public schools if possible, or the boards of county commissioners of the counties party to the joint undertaking may provide for separate instruction within the home. The detention home shall supplement the work of the district court and shall be used instead of any jail or prison, but it shall be the policy of the judge of the district court, court services officer and the person or persons in charge of the detention home to make the detention home a temporary home and as soon as possible to provide for the return of the inmates of the home to their biological parents, adoptive parents or legal guardians.

History: L. 1963, ch. 252, § 4; L. 1975, ch. 52, § 16; L. 1976, ch. 145, § 175; L. 1984, ch. 112, § 12; July 1.



38-532 Same; duties of matron or superintendent; records and reports.

38-532. Same; duties of matron or superintendent; records and reports. It shall be the duty of the matron or superintendent of the detention home to keep a complete record by counties of all inmates of the home, including age, sex, time of admission, and time of discharge, conduct and character, state of health at time of admission and dismissal, and shall make a monthly report to the judge of the district court of each county party to the joint undertaking and to the judge of the district court of any other county from which juveniles have been received into the home. Such monthly report shall be made on a uniform form which shall be provided by the judge of the district court of the county in which the detention home is located.

History: L. 1963, ch. 252, § 5; L. 1976, ch. 145, § 176; Jan. 10, 1977.



38-533 Same; maintenance and improvement; tax levy, use of proceeds.

38-533. Same; maintenance and improvement; tax levy, use of proceeds. For the purposes of paying its share of the cost of the purchase, improvement, support and maintenance of such detention home or juvenile farm as determined by the agreement for the joint undertaking and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners of each county party to the agreement shall levy an annual tax on all the assessed taxable tangible property of the county.

History: L. 1963, ch. 252, § 6; L. 1970, ch. 100, § 35; L. 1975, ch. 162, § 30; L. 1979, ch. 52, § 145; July 1.



38-534 Same; issuance of bonds in counties party to undertaking, when; election provisions.

38-534. Same; issuance of bonds in counties party to undertaking, when; election provisions. The board of county commissioners of any county party to a joint undertaking as authorized by this act is hereby empowered by resolution and order of said board to submit to the qualified electors of the county at a general or special election the question of the issuance of the bonds of said county in an amount not exceeding two hundred thousand dollars ($200,000) for the purpose of providing funds for the construction, enlargement, remodeling, equipping and furnishing the said detention home or juvenile farm and the acquisition of necessary ground therefor or for any one or more of such purposes. Action by the board of county commissioners as herein authorized may be compelled by there being presented to said board a petition signed by twenty-five percent (25%) of the electors of said county as evidenced by the total vote cast in said county for secretary of state at the last preceding general election.

The board of county commissioners shall submit the question to the qualified electors of the county at the next general election to be held in the county, or if no general election shall be held within six (6) months from the date said petition is presented, then at a special election which shall be called for that purpose, if requested in the petition. On submitting any such proposition to the electors of the county at a general or special election the ballots shall have printed thereon the nature of the proposal, and if a majority of the votes cast at such general or special election, shall be in favor of the issuance of bonds for the purpose of constructing, enlarging, remodeling, equipping and furnishing the same, and the purchase of such ground as may be necessary, or for any one or more of such purposes, it shall be the duty of the board of county commissioners to take action forthwith for the issuance of such bonds: Provided, That no such bonds shall be issued until and unless the other county or counties shall likewise have authorized the issuance of bonds for such purpose or purposes in the amount agreed upon by the boards of county commissioners parties to the joint undertaking.

The question of the issuance of bonds may be submitted to the electors of the county at the same time and as a part of the submission of the question of establishing of a detention home or juvenile farm as authorized by K.S.A. 38-528. All bonds issued under the authority of this section shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1963, ch. 252, § 7; June 30.



38-535 Same; disposition of taxes collected and proceeds of bonds issued.

38-535. Same; disposition of taxes collected and proceeds of bonds issued. All taxes collected under the authority of this act and all the proceeds of bonds issued under the authority of this act shall be paid over to the county treasurer of the county in which such detention home or juvenile farm is located or to be located. The county treasurer of such county shall place said moneys in a special fund or funds and the same shall be disbursed for the purposes for which the taxes were levied or the bonds issued in like manner as if all of such moneys had been derived from tax levies or bonds issued by the county in which such detention home or juvenile home is located or to be located and in accordance with the agreement entered into by the participating counties.

History: L. 1963, ch. 252, § 8; June 30.



38-536 Care for children under 18 in custody of district court.

38-536. Care for children under 18 in custody of district court. The county commissioners of each county having a population of more than one hundred thirty thousand (130,000) and less than one hundred eighty-five thousand (185,000) inhabitants in this state may provide parental, detention or juvenile homes or schools or youth centers for the purpose of caring for children under eighteen (18) years of age in the custody or under the jurisdiction of the district court.

History: L. 1967, ch. 242, § 1; L. 1976, ch. 145, § 177; Jan. 10, 1977.



38-537 Maintenance and support; tax levy, use of proceeds.

38-537. Maintenance and support; tax levy, use of proceeds. For the improvement, support, operation and maintenance of such home, school or youth center and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the county commissioners shall levy a tax as in the case of providing for other expenses of the county on all taxable tangible property of said county.

History: L. 1967, ch. 242, § 2; L. 1970, ch. 100, § 36; L. 1975, ch. 162, § 31; L. 1979, ch. 52, § 146; July 1.



38-538 Superintendent or director; board of directors; appointment; terms; duties.

38-538. Superintendent or director; board of directors; appointment; terms; duties. The parental detention or juvenile home or school or youth center shall be under the supervision of a superintendent or a director and other staff and employees, who shall be selected by and under the direction and supervision of the detention or parental home or youth center board of directors. The board of directors shall consist of six citizens of the county appointed and qualified as provided by this section. The judges of the district court of the county shall appoint three members of the board of directors as follows: A person expert in the care and treatment of both physical and emotional illnesses of children, a member of the board of education of the school system of the city of the first class within the county and a practicing member of the bar of the county. The board of county commissioners shall appoint three persons as follows: A person expert in law enforcement within the county; a person expert in business methods, bookkeeping, record keeping and accounting; and a representative or citizen at large. The members of the board of directors shall serve terms of three years commencing July 1 of the year of their appointment and ending at the expiration of three years unless terminated by resignation or inability to serve, the inability to be determined by the appointing authority. The board of directors shall establish program principles for the care and treatment of children committed to the center and shall generally supervise the operation of the center consistent with the revised Kansas code for care of children and the Kansas juvenile justice code and good child care principles.

History: L. 1967, ch. 242, § 3; L. 1970, ch. 162, § 1; L. 1982, ch. 182, § 130; L. 2006, ch. 200, § 92; Jan. 1, 2007.



38-539 Bequests and donations.

38-539. Bequests and donations. The county commissioners may receive donations and bequests of either money or property for the use of the parental, detention or juvenile home or school or youth center.

History: L. 1967, ch. 242, § 4; July 1.



38-540 Commitment to home by district court.

38-540. Commitment to home by district court. Any boy or girl over whom the judge of the district court is by law given jurisdiction and authority, may be committed to such home in the discretion of said court.

History: L. 1967, ch. 242, § 5; L. 1976, ch. 145, § 178; Jan. 10, 1977.



38-541 Youth camps for children under 18; board of directors.

38-541. Youth camps for children under 18; board of directors. The boards of county commissioners of any two (2) or more counties jointly may provide a youth camp or home for the purpose of caring for children under eighteen (18) years of age who are in the custody of the judge of the district court or other courts of records.

Control of the youth camp or home shall be under a board of directors composed of the members of the boards of county commissioners of the participating counties and the judge of the district court of one of such counties to be selected by the county commissioner members of such board.

History: L. 1970, ch. 163, § 1; L. 1976, ch. 145, § 179; Jan. 10, 1977.



38-542 Agreements for establishment; contents; conditions.

38-542. Agreements for establishment; contents; conditions. Before the boards of county commissioners shall provide a youth camp or home as authorized by K.S.A. 38-541, said boards shall enter into an agreement for joint or co-operative action pursuant to the provisions of this act. Appropriate action by resolution by each of such boards of county commissioners shall be necessary before any such agreement may enter into force. Such agreement shall specify the following:

(a) Its duration.

(b) The precise organization, composition and nature of any separate legal or administrative entity created thereby together with the powers delegated thereto.

(c) Its purpose or purposes.

(d) The manner of financing the joint undertaking and of establishing and maintaining a budget therefor.

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

(f) Any other necessary and proper matters.

In the event that the agreement does not establish a separate legal entity to conduct the joint undertaking, the agreement shall, in addition to items (a), (c), (d), (e) and (f) listed above, contain the following: (1) Provision for an administrator or a joint board responsible for administering the joint undertaking; and in the case of a joint board, each county party to the agreement shall be represented; and (2) the manner of acquiring, holding and disposing of real and personal property used in the joint undertaking.

Every agreement made hereunder shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. Failure of the attorney general to disapprove an agreement submitted hereunder within ninety (90) days of its submission shall constitute approval thereof.

History: L. 1970, ch. 163, § 2; July 1.



38-543 Agreements to be filed.

38-543. Agreements to be filed. Prior to its entry into force, an agreement made pursuant to this act shall be filed with the register of deeds of each of the counties participating in such joint undertaking and with the secretary of state.

History: L. 1970, ch. 163, § 3; July 1.



38-544 Management; purpose.

38-544. Management; purpose. The youth camp or home shall be in charge of a superintendent who shall be under the supervision of the board of directors. The youths who are placed in the youth camp or home shall be controlled as far as possible through parental care. The youths shall be placed in the public schools if possible, or the boards of county commissioners of the counties party to the joint undertaking may provide for separate instruction within the youth camp or home. The youth camp or home shall supplement the work of the district court and may be used instead of any jail or prison, but it shall be the policy of the judge of the district court, probation officer and the superintendent of the youth camp or home to make the youth camp or home a temporary home, and as soon as possible to provide for the return of youths placed in the youth camp or home to their biological parents, adoptive parents or legal guardians.

History: L. 1970, ch. 163, § 4; L. 1976, ch. 145, § 180; L. 1984, ch. 112, § 13; July 1.



38-545 Same; records and reports of superintendent.

38-545. Same; records and reports of superintendent. It shall be the duty of the superintendent of the youth camp or home to keep a complete record by counties of all youths placed in the youth camp or home, including age, sex, time of admission, and time of discharge, conduct and character, state of health at time of admission and dismissal, and shall make a monthly report to the judge of the district court of each county party to the joint undertaking and to the judge of any other county from which juveniles have been received into the youth camp or home. Such monthly report shall be made on a form prescribed by the board of directors.

History: L. 1970, ch. 163, § 5; L. 1976, ch. 145, § 181; Jan. 10, 1977.



38-546 Same; maintenance and improvement; tax levy, use of proceeds; publication of resolution; protest petition and election.

38-546. Same; maintenance and improvement; tax levy, use of proceeds; publication of resolution; protest petition and election. For the purposes of paying its share of the cost of the purchase, improvement, support and maintenance of such youth camp or home as determined by the agreement for the joint undertaking and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners of each county party to the agreement shall levy an annual tax on all the assessed taxable tangible property of the county, which tax in any one year shall not exceed a rate of one mill. Before any such tax shall be levied, the board of county commissioners of the county shall publish a resolution once each week for two consecutive weeks in the official newspaper of such county stating the amount of the tax proposed to be levied, the purpose for which such levy is proposed to be made and that if within thirty (30) days following the last publication of such resolution a petition signed by electors equal in number to not less than five percent (5%) of the electors of such county which voted for secretary of state at the last preceding general election shall be filed in the office of the county election officer of such county requesting an election upon the proposition to levy such tax, that no such tax shall be levied without the question of levying the same having been first submitted to and been approved by a majority of the electors of such county voting at an election called and held thereon. If a valid petition is filed within the time specified with the county election officer of the county no tax shall be levied until the question of levying the same shall have been submitted to and been approved by a majority of the electors of the county voting at an election called and held thereon. No such levies shall be made until and unless the other county or counties shall likewise have authorized the levy of taxes for such purpose or purposes in the amount agreed upon by the board of county commissioners parties to the joint undertaking. All elections called and held under the provisions of this section shall be called and held in the manner provided for the calling and holding of elections under the general bond law. One-half (1/2) mill of such tax levy shall be in addition to all other tax levies authorized or limited by law and shall not be subject to or within any tax levy limit or aggregate tax levy limit prescribed by article 19 of chapter 79 of the Kansas Statutes Annotated or of any other law of this state.

History: L. 1970, ch. 163, § 6; L. 1979, ch. 52, § 147; July 1.



38-547 Bond issues; protest petitions for election; limitations upon issuance.

38-547. Bond issues; protest petitions for election; limitations upon issuance. The boards of county commissioners of counties party to a joint undertaking as authorized by this act may by resolution provide for the issuance of bonds of such counties in an amount not exceeding two hundred thousand dollars ($200,000) for the purpose of providing funds for the construction, enlargement, remodeling, equipping and furnishing of a youth camp or home and the acquisition of necessary ground therefor or for any one or more of such purposes. Resolutions authorizing the issuance of bonds under the provisions of this act shall be published in the official county papers of the counties party to such joint undertaking and shall be published once each week for two (2) consecutive weeks therein. Such resolution shall state the amount of bonds proposed to be issued, the purpose for which the proceeds shall be used and shall state that if within thirty (30) days following the last publication of such resolution a petition signed by electors equal in number to not less than five percent (5%) of the electors of such county which voted for secretary of state at the last preceding general election shall be filed in the office of the county election officer of such county requesting an election upon the proposition to issue such bonds, that no such bonds shall be issued without the question of issuing the same having been first submitted to and been approved by a majority of the electors of such county voting at the election called and held thereon. If a valid petition is filed within the time specified with the county election officer of either county no bonds shall be issued by the board of county commissioners of either county until the question of their issuance shall have been submitted to and been approved by the electors of both counties voting at elections called and held thereon. On submitting any such proposition to the electors of the county at a general or special election the ballots shall have printed thereon the nature of the proposal, and if a majority of the votes cast at such general or special election, shall be in favor of the issuance of bonds for the purpose of constructing, enlarging, remodeling, equipping and furnishing the same, and the purchase of such ground as may be necessary, or for any one or more of such purposes, the board of county commissioners shall take action for the issuance of such bonds: Provided, That no such bonds shall be issued until and unless the other county or counties shall likewise have authorized the issuance of bonds for such purpose or purposes in the amount agreed upon by the boards of county commissioners parties to the joint undertaking.

All bonds issued under the authority of this section shall be issued, sold, delivered and retired in accordance with the provisions of the general bond law.

History: L. 1970, ch. 163, § 7; July 1.



38-548 Same; proceeds of tax levy into special fund.

38-548. Same; proceeds of tax levy into special fund. All taxes collected under the authority of this act, except for amounts to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, and all the proceeds of bonds issued under the authority of this act shall be paid over to the county treasurer of the county in which such youth camp or home is located or to be located. The county treasurer of such county shall place said moneys in a special fund or funds and the same shall be disbursed for the purposes for which the taxes were levied or the bonds issued in like manner as if all of such moneys had been derived from tax levies or bonds issued by the county in which such youth camp or home is located or to be located and in accordance with the agreement entered into by the participating counties. Such county treasurer shall execute to the state of Kansas a corporate surety bond issued by a company authorized to do business in the state of Kansas to be approved by the board of directors in an amount fixed by such board at not less than one and one-third times the maximum amount of moneys on hand at any time in such special fund. The board of directors may apply for and accept a grant, gift or aid from the state or federal government or from any private source, and if so accepted the same shall be deposited to the credit of the special fund provided for in this section.

History: L. 1970, ch. 163, § 8; L. 1979, ch. 52, § 148; July 1.



38-549 No-fund warrants.

38-549. No-fund warrants. The board of directors of any youth camp or home may adopt a resolution at any time before tax moneys are available under authority of this act, and such resolution may provide for the issuance of no-fund warrants in an amount not to exceed the amount which would be produced by a one mill levy on the assessed taxable tangible property in the contracting counties. Such no-fund warrants may be issued without the approval of the state board of tax appeals, and in all other respects shall be issued in accordance to statutes related to no-fund warrants.

History: L. 1970, ch. 163, § 9; L. 2008, ch. 109, § 58; L. 2014, ch. 141, § 52; July 1.



38-550 Contracts for care of youths; expense determination and payment.

38-550. Contracts for care of youths; expense determination and payment. The board of directors of any youth camp or home may contract with the board of county commissioners of any county for the payment of expenses for any youth residing in the county of such board of county commissioners, when such youth is placed in a youth camp or home. In the absence of such a contract, no youth shall be so placed unless he resides in one of the contracting counties or unless such expenses are paid by the state board of social welfare or some person or agency other than one of the contracting counties. Such expenses shall be determined by the board of the directors from time to time and shall be in an amount which is sufficient to defray all costs and expenses of the youth camp or home allocated and apportioned to such youth.

History: L. 1970, ch. 163, § 10; July 1.



38-553 Definitions.

38-553. Definitions. As used in this act, unless the context otherwise requires:

(a) "Youth camp and home" means a parental home operated by a board of directors as provided in this act.

(b) "Youth" means child adjudicated to be a delinquent child, miscreant child, wayward child, traffic offender, truant, deprived child, child in need of care or juvenile offender.

History: L. 1970, ch. 163, § 13; L. 1982, ch. 182, § 131; Jan. 1, 1983.



38-554 Youth residential and detention facilities in Sedgwick county; administration and control; budget; tax levy, use of proceeds.

38-554. Youth residential and detention facilities in Sedgwick county; administration and control; budget; tax levy, use of proceeds. The board of county commissioners of Sedgwick county shall authorize an expenditure per annum for allowed expenses incurred in the operation of public youth residential and detention facilities.

The administration and control of such facilities shall be under the supervision of the board of county commissioners. The board of county commissioners shall set an annual budget of the costs and expenses for the purchase, improvement, operation and maintenance of the facilities and payment of salaries of staff members. The board of county commissioners shall levy a tax as in the case of providing for other expenses of the county on the assessed taxable valuation of the county for such purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1970, ch. 164, § 2; L. 1972, ch. 153, § 22; L. 1973, ch. 175, § 38; L. 1974, ch. 361, § 50; L. 1975, ch. 162, § 32; L. 1976, ch. 207, § 3; L. 1979, ch. 122, § 3; L. 1979, ch. 123, § 1; L. 1986, ch. 156, § 1; July 1.



38-555 Public youth residential facilities in Johnson county; staff requirements; budget; tax levy, use of proceeds.

38-555. Public youth residential facilities in Johnson county; staff requirements; budget; tax levy, use of proceeds. In Johnson county the operation of public youth residential facilities shall be under the supervision and control of the district court. The chief judge of the district court shall determine staff requirements and appoint and supervise staff members of such facilities in accordance with the personnel policies and compensation plan adopted by the board of county commissioners. The board of county commissioners shall set an annual budget of the costs and expenses for the purchase, improvement, operation and maintenance of such facilities and payment of salaries of staff members. The county commissioners shall levy a tax as in the case of providing for other expenses of the county on the assessed taxable valuation of such county for the purpose and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county.

History: L. 1972, ch. 165, § 2; L. 1973, ch. 185, § 1; L. 1973, ch. 175, § 39; L. 1974, ch. 361, § 51; L. 1975, ch. 162, § 33; L. 1976, ch. 207, § 4; L. 1979, ch. 122, § 4; L. 1979, ch. 123, § 2; L. 1988, ch. 136, § 1; L. 1999, ch. 57, § 43; July 1.






Article 6 CHILD LABOR

38-601 Children under 14, employment.

38-601. Children under 14, employment. No child under fourteen (14) years of age shall be at any time employed at any occupation or trade in any business or service, except as provided by K.S.A. 38-614.

History: L. 1917, ch. 227, § 1; R.S. 1923, 38-601; L. 1973, ch. 183, § 1; July 1.



38-602 Children under 18, employment; rules and regulations.

38-602. Children under 18, employment; rules and regulations. No child under eighteen (18) years of age shall be at any time employed in any occupation, trade or business which is in any way dangerous or injurious to the life, health, safety, morals or welfare of such minor. The state labor commissioner is hereby authorized and empowered, from time to time, to hold public hearings to determine work, trade or occupations which are within the prohibition of this section, and he shall adopt appropriate rules and regulations, after public hearings thereon, prohibiting or regulating employment of minors in any work, trade or occupation found to be dangerous or injurious to the life, health, safety, morals or welfare of minors under the age of eighteen (18) years: Provided, That no child under the age of eighteen (18) shall be employed in any of the occupations declared by the United States secretary of labor to be within the hazardous occupation regulations issued pursuant to the child labor provisions of the fair labor standards act on July 1, 1973.

History: L. 1917, ch. 227, § 2; R.S. 1923, 38-602; L. 1943, ch. 178, § 1; L. 1973, ch. 183, § 2; July 1.



38-603 Children under 16, employment.

38-603. Children under 16, employment. (a) No child under sixteen (16) years of age, who is employed in any of the several vocations mentioned in this act, or in the transmission of merchandise or messages, or any hotel, restaurant or mercantile establishment shall be employed before 7 a.m., or after 10 p.m., except on any evening that does not precede a school day, nor more than eight (8) hours in any one calendar day, nor more than forty (40) hours in any one week.

(b) The provisions of this section shall not apply to any student engaged in school food service preparation nor shall such provisions apply to the employment of a student-learner who is enrolled in a course of study and training in a cooperative vocational training program under a recognized state or local educational authority, or in a course of study in a substantially similar program conducted by a private school: Provided, That such a student-learner is employed under a written agreement which shall provide: (1) That the work of the student-learner shall be incidental to his training, and shall be under the supervision of a teacher-coordinator employed by the school; and (2) that a schedule of organized and progressive work processes to be performed on the job shall have been prepared. Such a written agreement shall carry the name of the student-learner, and shall be signed by the employer and the school coordinator or principal.

History: L. 1917, ch. 227, § 3; R.S. 1923, 38-603; L. 1973, ch. 183, § 3; July 1.



38-604 Work permit required; exception.

38-604. Work permit required; exception. That all persons, firms, or corporations employing children under sixteen (16) years of age in any of the vocations mentioned in this act, shall be required to first obtain and keep on file and accessible to any inspector or officer charged with the enforcement of this act, the work permit as hereinafter provided for: Provided, That if such children are enrolled in or attending any secondary school within the state, no such work permit shall be required.

History: L. 1917, ch. 227, § 4; R.S. 1923, 38-604; L. 1972, ch. 163, § 1; July 1.



38-605 Notice of hours of labor.

38-605. Notice of hours of labor. That every employer shall keep posted in a conspicuous place near the principal entrance, in any establishment where children under sixteen years of age are employed, permitted or suffered to work, a notice stating the maximum number of hours such child may be required, or permitted to work, on each day of the week, the hours of commencing and stopping work and the hours allowed for dinner or other meals. The form for such notice shall be furnished by the state labor commissioner, and the employment of any child for a longer time in any day than so stated, or at any time other than as stated in said notice, shall be deemed a violation of the provisions of this act.

History: L. 1917, ch. 227, § 5; May 26; R.S. 1923, 38-605.



38-606 Work permits, requirements before issuance.

38-606. Work permits, requirements before issuance. The superintendent of schools or his or her duly authorized representative, or the judge of the district court, shall issue a work permit only after he or she has received, examined, approved, and filed the following papers duly executed, namely:

First. A written statement signed by the person for whom the child expects to work, or by some one duly authorized by such person, stating the occupation at which he or she intends to employ such child.

Second. The school record of such child properly filled out and signed by the principal of the school last attended, setting forth that such child has completed the course of study prescribed for elementary schools by the state board of education. In case such school record is not available then the official issuing the permit shall cause such child to be examined to determine whether or not such child has the educational qualifications equivalent to a completion of the elementary course of study prescribed by the state board of education, and shall file in the office a statement setting forth the result of such examination: Provided, That a permit may be issued to allow a child who has not completed the course of study provided for herein to work when school is not in session in the district in which such child resides, subject to all the other limitations of this act.

Third. Evidence of age of the child, showing that the child is fourteen years of age; and that the state labor commissioner shall be, and hereby is authorized, empowered, and directed to make and prescribe, and from time to time to change and amend such rules and regulations, not in conflict with this act, as he or she may deem necessary and proper to secure satisfactory evidence of the age of the child applying for a work permit: Provided, however, That the evidence of age, and the manner of preparing and producing such evidence, required under such rules and regulations, shall comply substantially with the requirements as to proof of age prescribed by any rules and regulations made pursuant to the act of congress entitled, "An act to prevent interstate commerce in the products of child labor, and for other purposes, approved September 1, 1916," and any amendments thereto hereafter made.

History: L. 1917, ch. 227, § 6; R.S. 1923, 38-606; L. 1976, ch. 145, § 183; Jan. 10, 1977.



38-607 Contents of permit.

38-607. Contents of permit. That every work permit shall state the name, sex, the date and place of birth, and the place of residence, and describe the color of the hair and eyes, and the height and weight of such child, and shall contain a statement of the proof of age accepted and shall verify that the papers required by the preceding sections have been duly examined, approved, and filed, and that the child named in such permit has appeared before the official issuing the permit and has been examined. Every such permit shall be signed in the presence of the official issuing the same, by the child in whose name it is issued. It shall show the date of its issue.

History: L. 1917, ch. 227, § 7; May 26; R.S. 1923, 38-607.



38-608 Blanks for permits; duplicates; permit as evidence of age.

38-608. Blanks for permits; duplicates; permit as evidence of age. That the permits provided for under this act shall be issued upon blanks furnished by the state labor commissioner and shall be made out in duplicate; one of such duplicates shall be forthwith returned to the state labor commissioner, by the party issuing the same, with a statement of the character and substance of the evidence offered prior to the issuance of such permit. Such permit shall be sufficient protection to the employer of any child as to the age of such child, except when such employer has actual knowledge of the falsity of such permit.

History: L. 1917, ch. 227, § 8; May 26; R.S. 1923, 38-608.



38-609 Return of permit on termination of employment.

38-609. Return of permit on termination of employment. That on the termination of the employment of a child whose work permit is on file, such permit shall be returned by the employer within two days to the official who issued the same; upon receipt of which the official shall transmit the same or a copy of the same to the state labor commissioner.

History: L. 1917, ch. 227, § 9; May 26; R.S. 1923, 38-609.



38-610 Revocation of permit.

38-610. Revocation of permit. That whenever it shall appear to the state labor commissioner that any permit has been improperly or illegally issued or that the physical or moral welfare of such child could be best served by the revocation of such permit, he may forthwith revoke the same, and shall then notify the person employing such child and the child holding such permit of such revocation.

History: L. 1917, ch. 227, § 10; May 26; R.S. 1923, 38-610.



38-611 Duties of inspector and county attorney.

38-611. Duties of inspector and county attorney. That it shall be the duty of the state labor commissioner, and his deputies, to inspect the permits and lists hereinabove provided for, to examine children employed in factories, workshops, theaters, elevators, packing houses and mines, and the vocations mentioned in K.S.A. 38-601 and 38-602, as to their age and education, and to file complaints in any court of competent jurisdiction to enforce the provisions of this act, and it shall be the duty of the county attorney of the proper county to appear and prosecute all complaints so filed.

History: L. 1917, ch. 227, § 11; May 26; R.S. 1923, 38-611.



38-612 Penalty for unlawful employment.

38-612. Penalty for unlawful employment. That any person, firm or corporation employing any person or child in violation of any provision of this act, or permitting or conniving at such violation, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail for a period of not less than thirty days nor more than ninety days.

History: L. 1917, ch. 227, § 12; May 26; R.S. 1923, 38-612.



38-613 Federal aid, labor commissioner authorized to receive.

38-613. Federal aid, labor commissioner authorized to receive. The state labor commissioner is hereby authorized to receive any federal aid or assistance that is authorized by law to be expended for purposes relating to article 6 of chapter 38 of the Kansas Statutes Annotated.

History: L. 1973, ch. 183, § 4; July 1.



38-614 Activities not considered employment; performance prohibited, when.

38-614. Activities not considered employment; performance prohibited, when. For the purposes of article 6 of chapter 38 of the Kansas Statutes Annotated, and amendments thereto, the following shall not be considered employment:

(1) Children employed by their parents in nonhazardous occupations;

(2) domestic service;

(3) casual labor in or around a private home;

(4) delivery or messenger work;

(5) delivering or distributing newspapers or shopping news;

(6) agricultural, horticultural, livestock or dairying pursuits and employments incident thereto; and

(7) except as provided by K.S.A. 38-615 through 38-622, and amendments thereto, children employed as actors, actresses or performers in motion pictures, theatrical, radio or television productions.

Such exempt services shall not be performed by a child attending school during hours in which the public school is in session in the district in which such child resides.

History: L. 1973, ch. 183, § 5; L. 1982, ch. 183, § 1; L. 2000, ch. 174, § 10; July 1.



38-615 Employment of minor child entertainers; definitions.

38-615. Employment of minor child entertainers; definitions. As used in this act:

(a) "Artistic or creative services" includes, but is not limited to, services as an actor, actress, dancer, musician, comedian, singer, stunt-person, voice-over artist or other performer or entertainer, or as a song writer, musical producer or arranger, writer, director, producer, production executive, choreographer, composer, conductor or designer.

(b) "Casting agency" means an agency that provides one or more performers for a fee.

(c) "Gross earnings" means an amount of $5,000 or more paid directly to the minor pursuant to the contract, including the payment of any advances to the minor pursuant to the contract, but excluding deductions to offset those advances or other expenses incurred by the employer pursuant to the contract.

(d) "Minor child" means any unemancipated child in the period of minority as defined in K.S.A. 38-101, and amendments thereto.

History: L. 2000, ch. 174, § 1; July 1.



38-616 Same; infants, requirements; violations, penalty.

38-616. Same; infants, requirements; violations, penalty. (a) No infant under the age of one month may be employed on any motion picture set or location unless a licensed physician and surgeon who is board-certified in pediatrics provides written certification that the infant is at least 15 days old and, in the physician's medical opinion, the infant was carried to full term, was of normal birth weight, is physically capable of handling the stress of filmmaking and the infant's lungs, eyes, heart and immune system are sufficiently developed to withstand the potential risks.

(b) Any parent, guardian or employer of a minor child and any officer or agent of an employer of a minor child, who directly or indirectly violates subsection (a) or who causes or permits a violation of subsection (a), with respect to that minor child, is guilty of a class B misdemeanor.

History: L. 2000, ch. 174, § 2; July 1.



38-617 Same; earnings sole property of minor child.

38-617. Same; earnings sole property of minor child. The earnings and accumulations of a minor child related to a contract of a type described in K.S.A. 38-618, and amendments thereto, shall remain the sole legal property of the minor child.

History: L. 2000, ch. 174, § 3; July 1.



38-618 Same; contracts affected.

38-618. Same; contracts affected. This section applies to the following contracts entered into on or after January 1, 2001, between a minor child and any third-party or parties:

(a) A contract pursuant to which a person is employed or agrees to render artistic or creative services, either directly or through a third party, including, but not limited to, a personal services corporation.

(b) A contract pursuant to which a person agrees to: (1) Purchase or otherwise secure, sell, lease, license or otherwise dispose of literary, musical or dramatic properties, or use of a person's likeness, voice recording, performance or story of or incidents in such person's life, either tangible or intangible or any rights therein to use in motion pictures, television, the production of sound recordings in any format now known or hereafter devised, the legitimate or living stage, or otherwise in the entertainment field.

(c) A contract pursuant to which a person is employed or agrees to render services as a participant or player in a sport.

(d) Where a minor child renders services as an extra, background performer or in a similar capacity, through a casting agency, the casting agency or service shall be considered the minor child's employer for the purposes of this act.

History: L. 2000, ch. 174, § 4; July 1.



38-619 Same; disaffirmance precluded upon judicial approval of contract; approval procedure.

38-619. Same; disaffirmance precluded upon judicial approval of contract; approval procedure. (a) A contract, otherwise valid, of a type described in K.S.A. 38-618, and amendments thereto, entered into during one's minority, cannot be disaffirmed on that ground, either during the minority of the person entering into the contract or at any time thereafter, if the contract has been approved by the district court in any county in which the minor resides or is employed or in which any party to the contract has its principal office in this state for the transaction of business.

(b) Approval of the district court may be given upon petition of any party to the contract, after such reasonable notice to all other parties to the contract as is fixed by the district court, with opportunity for such other parties to appear and be heard.

(c) Approval of the district court given under this section extends to the whole of the contract and all of its terms and provisions, including, but not limited to, any optional or conditional provisions contained in the contract for extension, prolongation or termination of the term of the contract.

(d) For the purposes of any proceeding under this act, a parent or legal guardian entitled to the physical custody, care and control of the minor child at the time of the proceeding shall be considered the minor child's guardian ad litem for the proceeding, unless the district court shall determine that appointment of a different individual as guardian ad litem is required in the best interests of the minor child.

History: L. 2000, ch. 174, § 5; July 1.



38-620 Same; portion of earnings to be set aside in trust fund or savings plan; appointment of trustee; requirements of trust fund; fiduciary relationship established.

38-620. Same; portion of earnings to be set aside in trust fund or savings plan; appointment of trustee; requirements of trust fund; fiduciary relationship established. (a) A parent or guardian, as the case may be, entitled to the physical custody, care and control of a minor child who enters into a contract of a type described in K.S.A. 38-618, and amendments thereto, shall provide a certified copy of the minor child's birth certificate indicating the minor child's minority to the other party or parties to the contract, and in addition, in the case of a guardian, a certified copy of the court document appointing the person as the minor child's legal guardian.

(b) (1) Notwithstanding any other statute, in an order approving a minor child's contract of a type described in K.S.A. 38-618, and amendments thereto, the court shall require that 15% of the minor child's gross earnings pursuant to the contract be set aside by the minor child's employer and preserved for the benefit of the minor child, either in a trust fund or other savings plan approved by the district court.

(2) The district court shall require that at least one parent or legal guardian entitled to the physical custody, care and control of the minor child at the time the order is issued be appointed as trustee of the funds ordered to be set aside for the benefit of the minor child, unless the district court shall determine that appointment of a different individual, individuals, entity or entities as trustee or trustees is required in the best interest of the minor child.

(3) The trustee or trustees of the funds ordered to be set aside shall promptly provide the minor child's employer with the name, address and telephone number of the financial institution where the funds will be held, the name of the account, the number of the account, the name of the minor child beneficiary, the name of the trustee or trustees of the account and any additional information needed by the minor child's employer to deposit into the account the portion of the minor child's gross earnings in accordance with the order. The trustee or trustees shall attach to the written statement a true and accurate photocopy of any information received from the financial institution confirming the creation of the account, such as an account agreement, account terms, passbook or other similar writings.

(4) The minor child's employer shall deposit or disburse the funds as required by the order within 15 business days of receiving the order and receiving from the trustee or trustees the account information required by this section. Notwithstanding any other statute, pending receipt of the trustee's statement, the minor's employer shall hold for the benefit of the minor the percentage ordered by the court of the minor's gross earnings pursuant to the contract.

(5) When making the initial deposit of funds pursuant to the order, the minor child's employer shall provide the financial institution with a copy of the order.

(6) Once the minor child's employer deposits the set aside funds into a trust fund or other savings plan approved by the district court, the minor child's employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust fund or other savings plan shall be the only individual, individuals, entity or entities with the obligation or duty to monitor and account for those funds once they have been deposited by the minor child's employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with K.S.A. 59-1606, and amendments thereto.

(7) The district court shall have continuing jurisdiction over the trust fund or other savings plan established pursuant to the order and may at any time, on good cause shown, order that the trust fund or other savings plan be amended or terminated, notwithstanding the provisions of the declaration of trust or other savings plan. If the beneficiary is a minor child, an order amending or terminating a trust fund or other savings plan may be made only after reasonable notice to the beneficiary, to the parent or guardian, if any, and to the trustee or trustees of the funds, with opportunity for all parties to appear and be heard.

(8) The trustee or trustees of the funds ordered to be set aside shall promptly notify the minor child's employer in writing of any change in facts that affect the employer's obligation or ability to set aside the funds in accordance with the order, including, but not limited to, a change of financial institution or account number or the existence of a new or amended order issued pursuant to paragraph (b)(7) amending or terminating the employer's obligations under the original order. The written notification shall include the information set forth in paragraph (b)(3) and shall be accompanied by a true and accurate photocopy of the new or amended order.

(9) A parent or legal guardian, as the case may be, entitled to the physical custody, care and control of the minor child, the minor child through a guardian ad litem or the trustee or trustees, may at any time petition the court to request an increase in the percentage of gross earnings that are set aside for the benefit of the minor child.

(c) (1) Notwithstanding any other statute, for any minor child's contract of a type described in K.S.A. 38-618, and amendments thereto, that is not being submitted for approval by the district court pursuant to K.S.A. 38-618, and amendments thereto, or for which the district court has issued a final order denying approval, 15% of the minor child's gross earnings pursuant to the contract shall be set aside by the minor child's employer either in a trust fund or other savings plan and preserved for the benefit of the minor child in accordance with K.S.A. 38-621, and amendments thereto. At least one parent or legal guardian, as the case may be, entitled to the physical custody, care and control of the minor, shall be the trustee of the funds set aside for the benefit of the minor, unless the court, upon petition by the parent or legal guardian, the minor, through the minor child's guardian ad litem, or the trustee or trustees of the trust, shall determine that appointment of a different individual, individuals, entity or entities as trustee or trustees is required in the best interest of the minor.

(2) A parent or guardian, as the case may be, entitled to the physical custody, care and control of the minor child, shall promptly provide the minor child's employer with a true and accurate photocopy of the trustee's statement and attachments pursuant to subsection (c) of K.S.A. 38-621, and amendments thereto, and in addition, in the case of a guardian, a certified copy of the district court document appointing the person as the minor child's legal guardian.

(3) The minor child's employer shall deposit 15% of the minor child's gross earnings pursuant to the contract within 15 business days of receiving the trustee's statement and attachments pursuant to subsection (c) of K.S.A. 38-621, and amendments thereto, or if the district court denies approval of the contract, within 15 business days of receiving a final order denying approval of the contract. Notwithstanding any other statute, pending receipt of the trustee's statement and attachments or the final district court order, the minor child's employer shall hold for the benefit of the minor child the 15% of the minor child's gross earnings pursuant to the contract.

(4) Once the minor child's employer deposits the set aside funds into a trust fund or other savings plan pursuant to K.S.A. 38-621, and amendments thereto, the minor child's employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust fund or other savings plan shall be the only individual, individuals, entity or entities with the obligation or duty to monitor and account for these funds once they have been deposited by the minor child's employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with K.S.A. 59-1606, and amendments thereto.

(5) The district court, in any county in which the minor child resides or in which the trust fund or other savings plan is established, at any time, on good cause shown, may order that the trust fund or other savings plan be amended or terminated, notwithstanding the provisions of the declaration of trust or other savings plan upon petition by the parent or legal guardian, the minor through a guardian ad litem or the trustee or trustees. If the beneficiary is a minor child, an order amending or terminating a trust fund or other savings plan may be made only after reasonable notice to the beneficiary, to the parent or guardian, if any, and to the trustee or trustees of the funds, with opportunity for all parties to appear and be heard.

(6) A parent or guardian, entitled to the physical custody, care and control of the minor child, shall promptly notify the minor child's employer in writing of any change in facts that affect the employer's obligation or ability to set aside funds for the benefit of the minor child in accordance with this section, including, but not limited to, a change of financial institution or account number or the existence of a new or amended order issued pursuant to paragraph (c)(5) amending or terminating the employer's obligations under this section. The written notification shall be accompanied by a true and accurate photocopy of the trustee's statement and attachments pursuant to subsection (c) of K.S.A. 38-621, and amendments thereto, or a true and accurate photocopy of the new or amended order.

(d) Where a parent or guardian is entitled to the physical custody, care and control of a minor child who enters into a contract of a type described in K.S.A. 38-618, and amendments thereto, the relationship between the parent or guardian and the minor child is a fiduciary relationship that is governed by the law of trust, whether or not a district court has issued a formal order to that effect. With respect to all earnings and accumulations of the minor child under the contract, the parent or guardian shall pay all liabilities incurred by the minor child under the contract, including, but not limited to, payments for taxes on all earnings, including taxes on the amounts set aside under subsections (b) and (c) of this section, and payments for personal or professional services rendered to the minor child or the business related to the contract. Nothing in this subdivision shall be construed to alter any other existing responsibilities of a parent or legal guardian to provide for the support of a minor child.

History: L. 2000, ch. 174, § 6; July 1.



38-621 Same; establishment of trust fund or savings plan; requirements; withdrawals by beneficiary; trustee powers and duties.

38-621. Same; establishment of trust fund or savings plan; requirements; withdrawals by beneficiary; trustee powers and duties. (a) A parent or legal guardian entitled to the physical custody, care and control of the minor child shall establish a trust fund or other savings plan pursuant to this section at a bank, savings and loan institution, credit union or brokerage firm or company registered under the investment company act of 1940 within seven business days after the minor child's contract is signed by the minor child and the employer, unless a similar trust fund or other savings plan has been previously established for the purpose of preserving for the benefit of the minor child the portion of the minor child's gross earnings pursuant to paragraph (1) of subsection (b) of K.S.A. 38-620, and amendments thereto, or the contract described by paragraph (1) of subsection (c) of K.S.A. 38-620, and amendments thereto. At least one parent or guardian shall be the trustee of the trust fund or other savings plan for the benefit of the minor child.

(b) Except as otherwise provided in this section, prior to the date on which the beneficiary of the trust funds or other savings plan attains 18 years of age or the issuance of a declaration of right of majority of the minor child under K.S.A. 38-109, and amendments thereto, no withdrawal by the beneficiary may be made of funds on deposit in the trust fund or other savings plan without written order of the district court pursuant to paragraph (7) of subsection (b) or paragraph (5) of subsection (c) of K.S.A. 38-620, and amendments thereto. Upon reaching 18 years of age, or obtaining the issuance of a declaration of right of majority under K.S.A. 38-109, and amendments thereto, the beneficiary may withdraw the funds on deposit in the trust fund or other savings plan only after providing a certified copy of the beneficiary's birth certificate to the financial institution where the trust fund or other savings plan is located.

(c) The trustee or trustees shall prepare a written statement within 10 business days after the minor's contract is signed by the minor and the employer, under penalty of perjury, that shall include the name, address and telephone number of the financial institution, the name of the account, the number of the account, the name of the minor child beneficiary, the name of the trustee or trustees of the account and any additional information needed by the minor child's employer to deposit into the account the portion of the minor child's gross earnings prescribed by paragraph (1) of subsection (b) or paragraph (1) of subsection (c) of K.S.A. 38-620, and amendments thereto. The trustee or trustees shall attach to the written statement a true and accurate photocopy of any information received from the financial institution confirming the creation of the account, such as an account agreement, account terms, passbook or other similar writings.

(d) If the trust fund or other savings plan is established in the United States, it shall be established either with a financial institution that is and remains insured at all times by the federal deposit insurance corporation, the securities investor protection corporation, or the national credit union share insurance fund or their respective successors or with a company that is and remains registered under the investment company act of 1940. If the trust fund or other savings plan is established outside the United States, the financial institution shall be a first-class international bank. The trustee or trustees of the trust fund or other savings plan shall be the only individual, individuals, entity or entities with the obligation or duty to ensure that the funds remain in a financial institution insured in accordance with this section.

(e) Upon application by the trustee or trustees to the financial institution or company where the trust fund or other savings plan is held, the trust funds may be handled by the trustee or trustees in any of the following methods:

(1) The trustee or trustees may transfer funds to another account at the same financial institution or company, provided that the funds transferred shall continue to be subject to this act.

(2) The trustee or trustees may transfer funds to another financial institution or company, provided that the funds transferred shall continue to be subject to this act and that the trustee or trustees have provided written notification to the financial institution or company to which the funds will be transferred that the funds are subject to this section and written notice of the requirements of this act.

(3) The trustee or trustees may use all or a part of the funds to purchase, in the name of and for the benefit of the minor child: (A) Mutual funds offered by a company registered under the investment company act of 1940, so long as those mutual funds are broad-based index funds or invest broadly across the domestic or a foreign regional economy and are not sector funds or with a company that is and remains registered under the investment company act of 1940 as authorized by this section; or (B) government securities and bonds, certificates of deposit, money market instruments, money market accounts or mutual funds investing solely in those government securities and bonds, certificates, instruments and accounts that are available at the financial institution where the trust fund or other savings plan is held, so long as that the funds remain in trust at a financial institution insured by the federal deposit insurance corporation, the securities investor protection corporation, or the national credit union share insurance fund if within the United States, or maintained in a first-class international bank if not within the United States, if those purchases have a maturity date on or before the date upon which the minor child will attain 18 years of age, and any proceeds accruing from those purchases will be redeposited into that account or accounts or used to further purchase any of those or similar securities, bonds, certificates, instruments, funds or accounts.

History: L. 2000, ch. 174, § 7; July 1.



38-622 Same; rules and regulations.

38-622. Same; rules and regulations. The state department of labor may adopt rules and regulations setting out standards for minor children on motion picture sets as may be necessary to protect the safety and well being of minor children and to carry out the purposes of this act.

History: L. 2000, ch. 174, § 8; L. 2004, ch. 179, § 1; July 1.






Article 10 INTERSTATE COMPACT FOR JUVENILES

38-1008 Interstate compact for juveniles.

38-1008. Interstate compact for juveniles. This act may be cited as the Interstate Compact for Juveniles.

THE INTERSTATE COMPACT

FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (a) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (b) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (c) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (d) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (e) provide for the effective tracking and supervision of juveniles; (f) equitably allocate the costs, benefits and obligations of the compacting states; (g) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (h) insure immediate notice to jurisdiction where defined offenders are authorized to travel or to relocate across state lines; (i) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (j) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (k) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct non-compliance; (l) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (m) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) "By-laws" means: those by-laws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

(b) "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(c) "Compacting State" means: any state which has enacted the enabling legislation for this compact.

(d) "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

(e) "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

(f) "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(g) "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

(h) "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent - a person charged with an offense that, if committed by an adult, would be a criminal offense:

(2) Adjudicated Delinquent - a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender - a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-Offender - a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(i) "Non-Compacting state" means: any state which has not enacted the enabling legislation for this compact.

(j) "Probation or Parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(k) "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(l) "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR

JUVENILES

(a) The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(c) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (non-voting) members. The Interstate Commission may provide in its by-laws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

(d) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(e) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(f) The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the by-laws.

(g) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(h) The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(i) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) Disclose matters specifically exempted from disclosure by statute;

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) Involve accusing any person of a crime, or formally censuring any person;

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) Disclose investigative records compiled for law enforcement purposes;

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9) Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(j) For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(k) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology, and coordinate its information functions with the appropriate repository of records.

ARTICLE IVPOWERS AND DUTIES OF THEINTERSTATE COMMISSION

The commission shall have the following powers and duties:

(1) To provide for dispute resolution among compacting states.

(2) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3) To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any by-laws adopted and rules promulgated by the Interstate Commission.

(4) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the by-laws, using all necessary and proper means, including but not limited to the use of judicial process.

(5) To establish and maintain offices which shall be located within one or more of the compacting states.

(6) To purchase and maintain insurance and bonds.

(7) To borrow, accept, hire or contract for services of personnel.

(8) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its power and duties hereunder.

(9) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(11) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(12) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(13) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(14) To sue and be sued.

(15) To adopt a seal and by-laws governing the management and operation of the Interstate Commission.

(16) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18) To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19) To establish uniform standards of the reporting, collecting and exchanging of data.

(20) The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

ARTICLE V

ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

Section (a) By-laws

(1) The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(A) Establishing the fiscal year of the Interstate Commission;

(B) Establishing an executive committee and such other committees as may be necessary;

(C) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(D) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(E) Establishing the titles and responsibilities of the officers of the Interstate Commission;

(F) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations.

(G) Providing "start-up" rules for initial administration of the compact; and

(H) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section (b) Officers and Staff

(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section (c) Qualified Immunity, Defense and Indemnification

(1) The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE

INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

(c) When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) publish the proposed rule's entire text stating the reason(s) for that proposed rule;

(2) allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

(3) provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

(4) promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(d) Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court of the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(e) If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

(f) The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

(g) Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND

DISPUTE RESOLUTION BY THE

INTERSTATE COMMISSION

Section (a) Oversight

(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section (b) Dispute Resolution

(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

THE STATE COUNCIL

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE

AND AMENDMENT

(a) Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004 or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the Interstate Commission on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

(c) The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendments shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION

AND JUDICIAL ENFORCEMENT

Section (a) Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section (b) Technical Assistance, Fines, Suspension, Termination and Default

(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the by-laws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(A) Remedial training and technical assistance as directed by the Interstate Commission;

(B) Alternative Dispute Resolution;

(C) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(D) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the by-laws, or duly promulgated rules and any other grounds designated in commission by-laws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within sixty days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the Majority and Minority Leaders of the defaulting state's legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section (c) Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section (d) Dissolution of Compact

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT

AND OTHER LAWS

Section (a) Other Laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states' laws other than state Constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section (b) Binding Effect of the Compact

(1) All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

History: L. 2004, ch. 15, § 1; Aug. 26, 2008.



38-1009 Same; effective date.

38-1009. Same; effective date. This act shall take effect and be in force from and after the later of July 1, 2004, or upon enactment into law by the 35th state and its publication in the statute book.

History: L. 2004, ch. 15, § 3; Aug. 26, 2008.



38-1010 Same; administrator.

38-1010. Same; administrator. The governor shall designate an officer who shall be the interstate compact for juveniles compact administrator. The compact administrator shall serve subject to the pleasure of the governor. The compact administrator shall cooperate with all departments, agencies and officers of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state hereunder.

History: L. 2009, ch. 3, § 1; Mar. 26.



38-1011 Kansas council for interstate juvenile supervision; membership; duties.

38-1011. Kansas council for interstate juvenile supervision; membership; duties. (a) There is hereby established the Kansas council for interstate juvenile supervision. The council shall consist of the following members:

(1) The interstate compact for juveniles compact administrator or the compact administrator's designee;

(2) the chief justice of the supreme court or the chief justice's designee;

(3) the attorney general or the attorney general's designee;

(4) a person representing crime victims groups appointed by the attorney general;

(5) the commissioner of the juvenile justice authority or the commissioner's designee;

(6) one member of the house of representatives appointed by the speaker of the house of representatives; and

(7) one member of the senate appointed by the president of the senate.

(b) The appointments shall be made within 30 days after the effective date of this act. The initial meeting of the council shall be convened within 60 days after the effective date of this act by the commissioner of juvenile justice at a time and place designated by the commissioner of juvenile justice. The council shall elect a chairperson and may elect any additional officers from among its members necessary to discharge its duties.

(c) Meetings of the council subsequent to its initial meeting shall be held and conducted in accordance with policies and procedures established by the council.

(d) The council shall meet upon call of its chairperson as necessary to carry out its duties under this act.

(e) Each member of the council appointed by the chief justice or the attorney general shall be appointed for a term of four years. All other members shall be appointed for a term of two years and shall continue to serve during that time as long as the member occupies the position which made the member eligible for the appointment. Each member shall continue in office until a successor is appointed and qualifies. Members shall be eligible for reappointment, and appointment may be made to fill an unexpired term.

(f) The council shall oversee and administer the state's participation in the interstate compact for juveniles, K.S.A. 2016 Supp. 38-1008, and amendments thereto, and shall develop policies concerning the operations and procedures of the compact within the state.

(g) Each member of the council shall receive compensation, subsistence allowances, mileage and other expenses as provided for in K.S.A. 75-3223, and amendments thereto, for each day or part thereof actually spent on council activities.

History: L. 2009, ch. 3, § 2; Mar. 26.






Article 12 INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

38-1201 Legislative findings and policy.

38-1201. Legislative findings and policy. It is hereby found and declared: (1) That finding suitable homes for children who have lost or never had them requires the full attention and resources of the state of Kansas; (2) that the needs of children and of adults cannot be met by restricting child placement services and supervision to the state of Kansas; (3) that would-be parents and children have need for love and security and fulfillment that can be met only when children in need of placement are matched with adults who can care for them; (4) a variety of circumstances makes interstate placements of children essential and offers compelling reasons for an interstate compact under which the jurisdictional, administrative and human rights and obligations involved can be protected.

It shall therefore be the policy of this state, in adopting the interstate compact on the placement of children, to cooperate fully with other states in providing that no children shall be sent or brought into any other party state for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this interstate compact.

History: L. 1976, ch. 206, § 1; July 1.



38-1202 Enactment of compact.

38-1202. Enactment of compact. The interstate compact on the placement of children is hereby enacted into law and entered into with any other state or states legally joining therein in the form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

The contracting states solemnly agree that:

ARTICLE I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II. Definitions

As used in this compact: (a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state; officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state, a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III. Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV. Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V. Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state, nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI. Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to his being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII. Limitations

This compact shall not apply to: (a) The sending or bringing of a child into a receiving state by his parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or his guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX. Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two (2) years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X. Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

History: L. 1976, ch. 206, § 2; July 1.



38-1203 Compact administrator; appointment; duties.

38-1203. Compact administrator; appointment; duties. Pursuant to said compact, the governor is hereby authorized and empowered to designate an officer who shall be the compact administrator and who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms of the compact. Said compact administrator shall serve subject to the pleasure of the governor. The compact administrator is hereby authorized, empowered and directed to cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state hereunder.

History: L. 1976, ch. 206, § 3; July 1.



38-1204 Supplementary agreements.

38-1204. Supplementary agreements. The compact administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the compact. In the event that such supplementary agreement shall require or contemplate the use of any institution or facility of this state or require or contemplate the provision of any service by this state, said supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

History: L. 1976, ch. 206, § 4; July 1.



38-1205 Financial arrangements.

38-1205. Financial arrangements. The compact administrator, subject to the approval of the state director of accounts and reports, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.

History: L. 1976, ch. 206, § 5; July 1.



38-1206 Enforcement of compact; duties of state departments, agencies and officers; failure to comply with provisions of compact by any professional, penalty.

38-1206. Enforcement of compact; duties of state departments, agencies and officers; failure to comply with provisions of compact by any professional, penalty. The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions. Failure to comply with the provisions of the interstate compact on the placement of children by any professional providing services related to the placement of children is a class C misdemeanor. For the purposes of this section, "professional" means any person who receives payment or compensation for providing services related to the placement of children for adoption.

History: L. 1976, ch. 206, § 6; L. 1990, ch. 145, § 34; July 1.






Article 15 KANSAS CODE FOR CARE OF CHILDREN

38-1518 Fingerprints and photographs.

38-1518. Fingerprints and photographs. (a) Fingerprints or photographs shall not be taken of any person under 18 years of age who is taken into custody for any purpose, except:

(1) As authorized by K.S.A. 2016 Supp. 38-2313, and amendments thereto; or

(2) if authorized by a judge of the district court having jurisdiction.

(b) Fingerprints and photographs taken under subsection (a)(2) shall be kept readily distinguishable from those of persons of the age of majority.

(c) Fingerprints and photographs taken under subsection (a)(2) may be sent to a state or federal repository only if authorized by a judge of the district court having jurisdiction.

(d) Nothing in this section shall preclude the custodian of the child from authorizing photographs or fingerprints of the child to be used in any action under the Kansas parentage act, K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto.

(e) This section shall be part of and supplemental to the Kansas code for care of children.

History: L. 1984, ch. 157, § 1; L. 1992, ch. 312, § 4; L. 2006, ch. 169, § 107; L. 2012, ch. 162, § 58; May 31.






Article 17 UNIFORM TRANSFERS TO MINORS ACT

38-1701 Title of act.

38-1701. Title of act. This act may be cited as the Kansas uniform transfers to minors act.

History: L. 1985, ch. 143, § 24; July 1.



38-1702 Definitions.

38-1702. Definitions. In this act:

(1) "Adult" means an individual who has attained the age of 21 years.

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4) "Conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(5) "Court" means district court.

(6) "Custodial property" means (i) any interest in property transferred to a custodian under this act and (ii) the income from and proceeds of that interest in property.

(7) "Custodian" means a person so designated under K.S.A. 38-1710 or a successor or substitute custodian designated under K.S.A. 38-1719.

(8) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law.

(9) "Legal representative" means an individual's personal representative or conservator.

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11) "Minor" means an individual who has not attained the age of 21 years.

(12) "Person" means an individual, corporation, organization, or other legal entity.

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

(14) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15) "Transfer" means a transaction that creates custodial property under K.S.A. 38-1710.

(16) "Transferor" means a person who makes a transfer under this act.

(17) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

History: L. 1985, ch. 143, § 1; July 1.



38-1703 Scope and jurisdiction.

38-1703. Scope and jurisdiction. (a) This act applies to a transfer that refers to this act in the designation under subsection (a) of K.S.A. 38-1710 by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this act despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this act is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the uniform transfers to minors act, the uniform gifts to minors act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

History: L. 1985, ch. 143, § 2; July 1.



38-1704 Nomination of custodian.

38-1704. Nomination of custodian. (a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for _____________(name of minor) under the Kansas uniform transfers to minors act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under subsection (a) of K.S.A. 38-1710.

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under K.S.A. 38-1710. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to K.S.A. 38-1710.

History: L. 1985, ch. 143, § 3; July 1.



38-1705 Transfer by gift or exercise of power of appointment.

38-1705. Transfer by gift or exercise of power of appointment. A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to K.S.A. 38-1710.

History: L. 1985, ch. 143, § 4; July 1.



38-1706 Transfer authorized by will or trust.

38-1706. Transfer authorized by will or trust. (a) A personal representative or trustee may make an irrevocable transfer pursuant to K.S.A. 38-1710 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under K.S.A. 38-1704 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under K.S.A. 38-1704, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subsection (a) of K.S.A. 38-1710.

History: L. 1985, ch. 143, § 5; July 1.



38-1707 Other transfer by fiduciary.

38-1707. Other transfer by fiduciary. (a) Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to K.S.A. 38-1710, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to K.S.A. 38-1710.

(c) A transfer under subsection (a) or (b) may be made only if (i) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor, (ii) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument, and (iii) the transfer is authorized by the court if it exceeds $10,000 in value.

History: L. 1985, ch. 143, § 6; July 1.



38-1708 Transfer by obligor.

38-1708. Transfer by obligor. (a) Subject to subsections (b) and (c), a person not subject to K.S.A. 38-1706 or 38-1707 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to K.S.A. 38-1710.

(b) If a person having the right to do so under K.S.A. 38-1704 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated under K.S.A. 38-1704, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value.

History: L. 1985, ch. 143, § 7; July 1.



38-1709 Receipt for custodial property.

38-1709. Receipt for custodial property. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this act.

History: L. 1985, ch. 143, § 8; July 1.



38-1710 Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

38-1710. Manner of creating custodial property and effecting transfer; designation of initial custodian; control. (a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(i) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Kansas uniform transfers to minors act"; or

(ii) delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Kansas uniform transfers to minors act";

(3) the ownership of a life or endowment insurance policy or annuity contract is either:

(i) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas uniform transfers to minors act"; or

(ii) assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for ________ (name of minor) under the Kansas uniform transfers to minors act";

(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas uniform transfers to minors act";

(5) an interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas uniform transfers to minors act";

(6) a certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(i) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ______ (name of minor) under the Kansas transfers to minors act"; or

(ii) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for _________ (name of minor) under the Kansas transfers to minors act"; or

(7) an interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b) An instrument in the following form satisfies the requirements of paragraphs (1)(ii) and (7) of subsection (a):

"TRANSFER UNDER THE [NAME OF

ENACTING STATE] UNIFORM TRANSFERS

TO MINORS ACT

I, ________________ (name of transferor or name

and representative capacity if a fiduciary) hereby transfer to

_____________________________ (name of custodian), as

custodian for ___________________ (name of minor) under

the [Name of enacting state] uniform transfers to minors act,

the following: (insert a description of the custodial property

sufficient to identify it).

Dated: ___________

_________________________    (Signature)

__________________ (name of custodian) acknowledges re-

ceipt of the property described above as custodian for the mi-

nor named above under the[Name of enacting state] uniform

transfers to minors act.

Dated:____________________

__________________"   (Signature of Custodian)

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.

History: L. 1985, ch. 143, § 9; July 1.



38-1711 Single custodianship.

38-1711. Single custodianship. A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this act by the same custodian for the benefit of the same minor constitutes a single custodianship.

History: L. 1985, ch. 143, § 10; July 1.



38-1712 Validity and effect of transfer.

38-1712. Validity and effect of transfer. (a) The validity of a transfer made in a manner prescribed in this act is not affected by:

(1) Failure of the transferor to comply with subsection (c) of K.S.A. 38-1710 concerning possession and control;

(2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subsection (a) of K.S.A. 38-1710; or

(3) death or incapacity of a person nominated under K.S.A. 38-1704 or designated under K.S.A. 38-1710 as custodian or the disclaimer of the office by that person.

(b) A transfer made pursuant to K.S.A. 38-1710 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this act, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this act.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this act and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this act.

History: L. 1985, ch. 143, § 11; July 1.



38-1713 Care of custodial property.

38-1713. Care of custodial property. (a) A custodian shall:

(1) Take control of custodial property;

(2) register or record title to custodial property if appropriate; and

(3) collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (i) the life of the minor only if the minor or the minor's estate is the sole beneficiary, or (ii) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for _________ (name of minor) under the Kansas uniform transfers to minors act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

History: L. 1985, ch. 143, § 12; July 1.



38-1714 Powers of custodian.

38-1714. Powers of custodian. (a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of K.S.A. 38-1713.

History: L. 1985, ch. 143, § 13; July 1.



38-1715 Use of custodial property.

38-1715. Use of custodial property. (a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (i) the duty or ability of the custodian personally or of any other person to support the minor, or (ii) any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

History: L. 1985, ch. 143, § 14; July 1.



38-1716 Custodian's expenses, compensation and bond.

38-1716. Custodian's expenses, compensation and bond. (a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under K.S.A. 38-1705, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in subsection (f) of K.S.A. 38-1719, a custodian need not give a bond.

History: L. 1985, ch. 143, § 15; July 1.



38-1717 Exemption of third person from liability.

38-1717. Exemption of third person from liability. A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) the propriety of, or the authority under this act for, any act of the purported custodian;

(3) the validity or propriety under this act of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) the propriety of the application of any property of the minor delivered to the purported custodian.

History: L. 1985, ch. 143, § 16; July 1.



38-1718 Liability to third persons.

38-1718. Liability to third persons. (a) A claim based on (i) a contract entered into by a custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

History: L. 1985, ch. 143, § 17; July 1.



38-1719 Renunciation, resignation, death or removal of custodian; designation of successor custodian.

38-1719. Renunciation, resignation, death or removal of custodian; designation of successor custodian. (a) A person nominated under K.S.A. 38-1704 or designated under K.S.A. 38-1710 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under K.S.A. 38-1704, the person who made the nomination may nominate a substitute custodian under K.S.A. 38-1704; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under subsection (a) of K.S.A. 38-1710. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under K.S.A. 38-1705 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under K.S.A. 38-1705 or to require the custodian to give appropriate bond.

History: L. 1985, ch. 143, § 18; July 1.



38-1720 Accounting by and determination of liability of custodian.

38-1720. Accounting by and determination of liability of custodian. (a) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court: (i) For an accounting by the custodian or the custodian's legal representative; or (ii) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under K.S.A. 38-1718 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this act or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under subsection (f) of K.S.A. 38-1719, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

History: L. 1985, ch. 143, § 19; July 1.



38-1721 Termination of custodianship.

38-1721. Termination of custodianship. The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of 21 years of age with respect to custodial property transferred under K.S.A. 38-1705 or 38-1706;

(2) the minor's attainment of the age of 18 years with respect to custodial property transferred under K.S.A. 38-1707 or 38-1708; or

(3) the minor's death.

History: L. 1985, ch. 143, § 20; July 1.



38-1722 Applicability.

38-1722. Applicability. This act applies to a transfer within the scope of K.S.A. 38-1703 made after its effective date if:

(1) The transfer purports to have been made under the Kansas uniform gifts to minors act; or

(2) the instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the uniform gifts to minors act" or "as custodian under the uniform transfers to minors act" of any other state, and the application of this act is necessary to validate the transfer.

History: L. 1985, ch. 143, § 21; July 1.



38-1723 Effect on existing custodianships.

38-1723. Effect on existing custodianships. (a) Any transfer of custodial property as now defined in this act made before the effective date of this act is validated notwithstanding that there was no specific authority in the Kansas uniform gifts to minors act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This act applies to all transfers made before the effective date of this act in a manner and form prescribed in the Kansas uniform gifts to minors act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on the effective date of this act.

History: L. 1985, ch. 143, § 22; July 1.



38-1724 Uniformity of application and construction.

38-1724. Uniformity of application and construction. This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it.

History: L. 1985, ch. 143, § 23; July 1.



38-1725 Severability.

38-1725. Severability. If any provisions of this act or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end provisions of this act are severable.

History: L. 1985, ch. 143, § 25; July 1.



38-1726 Effect of repeals.

38-1726. Effect of repeals. To the extent that this act, by virtue of subsection (b) of K.S.A. 38-1723, does not apply to transfers made in a manner prescribed in the Kansas gifts to minors act or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Kansas gifts to minors act of the enacting state does not affect those transfers or those powers, duties, and immunities.

History: L. 1985, ch. 143, § 26; July 1.






Article 18 ABOLISHMENT OF CORPORATION FOR CHANGE; CITIZEN REVIEW BOARDS

38-1808 Family and children investment fund; family and children trust account, permanent families account, and family and children endowment account; authorized expenditures; receipts; interest.

38-1808. Family and children investment fund; family and children trust account, permanent families account, and family and children endowment account; authorized expenditures; receipts; interest. (a) There is hereby established in the state treasury the family and children investment fund. The family and children investment fund shall be administered as provided in this section.

(b) There shall be credited to the family and children investment fund appropriations, gifts, grants, contributions, matching funds and participant payments.

(c) (1) There is hereby created the family and children trust account in the family and children investment fund. The secretary for children and families shall administer the family and children trust account.

(2) Moneys credited to the family and children trust account shall be used for the following purposes: (A) Matching federal moneys to purchase services relating to community-based programs for the broad range of child abuse and neglect prevention activities; (B) providing start-up or expansion grants for community-based prevention projects for the broad range of child abuse and neglect prevention activities; (C) studying and evaluating community-based prevention projects for the broad range of child abuse and neglect prevention activities; (D) preparing, publishing, purchasing and disseminating educational material dealing with the broad range of child abuse and neglect prevention activities; and (E) payment of the administrative costs of the family and children trust account and of that portion of the Kansas children's cabinet, established pursuant to K.S.A. 38-1901, and amendments thereto, which are attributable to the family and children trust account, and that portion of the administrative costs of the board of trustees, of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto, which are attributable to the family and children endowment account of the family and children investment fund. No moneys in the family and children trust account shall be used for the purpose of providing services for the voluntary termination of pregnancy.

(3) Expenditures from the family and children trust account shall be subject to the approval of the Kansas children's cabinet established pursuant to K.S.A. 38-1901, and amendments thereto. All expenditures from the family and children trust account shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for children and families or a person designated by the secretary.

(d) (1) There is hereby created the permanent families account in the family and children investment fund. The judicial administrator of the courts shall administer this account.

(2) Moneys credited to the permanent families account shall be used for the following purposes: (A) Not more than 12% of the amount credited to the permanent families account during the fiscal year may be used to provide technical assistance to district courts or local groups wanting to establish a local citizen review board or a court-appointed special advocate program, including but not limited to such staff as necessary to provide such assistance, and to provide services necessary for the administration of such board or program, including but not limited to grants administration, accounting, data collection, report writing and training of local citizen review board staff; (B) grants to court-appointed special advocate programs, upon application approved by the chief judge of the judicial district where the program is located; and (C) grants to district courts, upon application of the chief judge of the judicial district, for expenses of establishment, operation and evaluation of local citizen review boards in the judicial district, including costs of: (i) Employing local citizen review board coordinators and clerical staff; (ii) telephone, photocopying and office equipment and supplies for which there are shown to be no local funds available; (iii) mileage of staff and board members; and (iv) training staff and board members.

(3) In addition to the other duties and powers provided by law, in administering the permanent families account, the judicial administrator shall:

(A) Accept and receive grants, loans, gifts or donations from any public or private entity in support of programs administered by the judicial administrator and assist in the development of supplemental funding sources for local and state programs;

(B) consider applications for and make such grants from the permanent families account as authorized by law; and

(C) receive reports from local citizen review boards established pursuant to K.S.A. 38-2207, and amendments thereto, regarding the status of children under the supervision of the district courts and regarding systemic barriers to permanence for children, assure that appropriate data is maintained regularly and compiled at least once a year by such boards on all cases reviewed and assure that the effectiveness of such boards is evaluated on an ongoing basis, using, where possible, random selection of local citizen review boards and cases for the evaluation and including client outcome data to determine effectiveness.

(4) All expenditures from the permanent families account shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the judicial administrator or a person designated by the judicial administrator.

(e) The family and children endowment account of the family and children investment fund shall constitute and shall be administered as an endowment for the purposes for which expenditures may be made from the family and children trust account of the family and children investment fund. The family and children endowment account of the family and children investment fund shall be invested by the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto. All interest or other income of the investments of the moneys in the family and children trust endowment account of the family and children investment fund, after payment of any management and administrative fees, shall be considered income of the family and children trust account of the family and children investment fund and shall be deposited in the state treasury to the credit of the family and children trust account of the family and children investment fund.

(f) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the family and children investment fund interest earnings based on:

(1) The average daily balance of moneys in the family and children investment fund for the preceding month, excluding all amounts credited to the family and children endowment account of the family and children investment fund; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1992, ch. 313, § 8; L. 1993, ch. 243, § 2; L. 1996, ch. 253, § 6; L. 1997, ch. 156, § 81; L. 1999, ch. 172, § 7; L. 2000, ch. 159, § 7; L. 2014, ch. 115, § 53; July 1.



38-1813 Local citizen review board; duties and powers.

38-1813. Local citizen review board; duties and powers. (a) The local citizen review board shall have the duty, authority and power to:

(1) Review each case of a child who is the subject of a child in need of care petition or who has been adjudicated a child in need of care or who is a juvenile offender referred by the judge, receive verbal information from all persons with pertinent knowledge of the case and have access to materials contained in the court's files on the case;

(2) determine the progress which has been made to acquire a permanent home for the child in need of care or toward rehabilitation for the juvenile offender;

(3) suggest an alternative case goal if progress has been insufficient; and

(4) make recommendations to the judge regarding further actions on the case.

(b) The initial review by the local citizen review board may take place any time after a petition is filed for a child in need of care and after adjudication for a juvenile offender. A review must occur within six months after the initial disposition hearing.

(c) The local citizen review board will review each referred case at least once each year.

(d) The judge shall consider the local citizen review board recommendations in making an authorized disposition pursuant to K.S.A. 2016 Supp. 38-2255, and amendments thereto, or in issuing a sentence pursuant to 38-1663, and amendments thereto, and may incorporate the citizen review board's recommendations into an order in lieu of the six-month review hearing.

(e) Three members of the local citizen review board must be present to review a case.

(f) The court shall provide a place for the reviews to be held. The local citizen review board members shall travel to the county of the family residence of the child being reviewed to hold the review.

History: L. 1992, ch. 313, § 14; L. 1995, ch. 101, § 1; L. 1996, ch. 229, § 103; L. 2006, ch. 200, § 96; Jan. 1, 2007.

Revisor's Note:

Provisions moved to 38-2208 and 38-2308.



38-1816 Corporation for change; abolishment.

38-1816. Corporation for change; abolishment. On July 1, 1997, the corporation for change established by K.S.A. 38-1803 is hereby abolished.

History: L. 1997, ch. 156, § 27; May 22.



38-1817 Family and children trust account transferred to Kansas department for children and families.

38-1817. Family and children trust account transferred to Kansas department for children and families. On and after July 1, 1997:

(a) Whenever the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document, and such reference relates to the family and children trust account of the family and children investment fund, such reference or designation shall be deemed to apply to the Kansas department for children and families.

(b) Whenever the executive director or the chairperson of the board of directors of the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document, and such reference relates to the family and children trust account of the family and children investment fund, such reference or designation shall be deemed to apply to the secretary for children and families.

(c) All orders and directives of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change which are in existence on the effective date of this act and which relate to the family and children trust account of the family and children investment fund, shall continue to be effective and shall be deemed to be orders and directives of the Kansas department for children and families until revised, amended or nullified pursuant to law.

(d) The Kansas department for children and families shall succeed to whatever right, title or interest the corporation for change has acquired in any real property in this state with moneys from the family and children trust account of the family and children investment fund, and the Kansas department for children and families shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change to acquire, hold or dispose of real property or any interest therein and such power or authority relates to the children and family trust account of the family and children investment fund or to real property or any interest therein acquired with moneys from such account prior to the effective date of this act, the Kansas department for children and families shall succeed to such power or authority.

History: L. 1997, ch. 156, § 28; L. 2014, ch. 115, § 54; July 1.



38-1818 Permanent families account transferred to judicial administrator of the courts.

38-1818. Permanent families account transferred to judicial administrator of the courts. On and after July 1, 1997:

(a) Whenever the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document and such reference or designation relates to the permanent families account of the family and children investment fund, such reference or designation shall be deemed to apply to the judicial administrator of the courts.

(b) Whenever the executive director or the chairperson of the board of directors of the corporation for change, or words of like effect, is referred to or designated by a statute, contract or other document and such reference or designation refers to the permanent families account of the children and families investment fund, such reference or designation shall be deemed to apply to the judicial administrator of the courts.

(c) All orders and directives of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change in existence on the effective date of this act which refer to the permanent families account of the children and families investment fund shall continue to be effective and shall be deemed to be orders and directives of the judicial administrator of the courts until revised, amended or nullified pursuant to law.

(d) The judicial administrator of the courts shall succeed to whatever right, title or interest the corporation for change has acquired in any real property in this state acquired with moneys from the permanent families account of the family and children investment fund prior to the effective date of this act, and the judicial administrator of the courts shall hold the same for and in the name of the state of Kansas. On and after the effective date of this act, whenever any statute, contract, deed or other document concerns the power or authority of the corporation for change or of the executive director or the chairperson of the board of directors of the corporation for change to acquire, hold or dispose of real property or any interest therein, and such power or authority relates to the permanent families account of the family and children investment fund or to real property or any interest therein acquired with moneys from such account prior to the effective date of this act, the judicial administrator of the courts shall succeed to such power or authority.

History: L. 1997, ch. 156, § 29; May 22.



38-1819 Transfer of employees.

38-1819. Transfer of employees. On and after July 1, 1997:

(a) Except as otherwise provided in this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the corporation for change, which relate to the family and children trust account of the family and children investment fund prior to the effective date of this act and which are transferred to the Kansas department for children and families, and who, in the opinion of the secretary for children and families, are necessary to perform the powers, duties and functions of the Kansas department for children and families, shall be transferred to and shall become officers and employees of the Kansas department for children and families. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

(b) Except as otherwise provided in this act, officers and employees who, immediately prior to such date, were engaged in the performance of powers, duties or functions of the corporation for change, which relate to the permanent families account of the family and children investment fund prior to the effective date of this act and which are transferred by this act to the judicial administrator of the courts, and who, in the opinion of the judicial administrator of the courts, are necessary to perform the powers, duties and functions of the office of judicial administration under this act, shall be transferred to, and shall become officers and employees of the office of judicial administration. Any such officer or employee shall retain all retirement benefits and all rights of civil service which had accrued to or vested in such officer or employee prior to the effective date of this section. The service of each such officer and employee so transferred shall be deemed to have been continuous. All transfers and any abolition of personnel positions in the classified service under the Kansas civil service act shall be in accordance with civil service laws and any rules and regulations adopted thereunder.

History: L. 1997, ch. 156, § 30; L. 2014, ch. 115, § 55; July 1.



38-1820 Conflicts as to power, function or duty to be resolved by governor.

38-1820. Conflicts as to power, function or duty to be resolved by governor. On and after July 1, 1997:

(a) When any conflict arises as to the disposition of any power, function or duty or the unexpended balance of any appropriation as a result of any abolition, transfer, attachment or change made by or under authority of this act, such conflict shall be resolved by the governor, whose decision shall be final.

(b) The Kansas department for children and families shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the Kansas department for children and families by this act. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

(c) The judicial administrator of the courts shall succeed to all property and records which were used for or pertain to the performance of the powers, duties and functions transferred to the judicial administrator of the courts. Any conflict as to the proper disposition of property or records arising under this section, and resulting from the transfer or attachment of any state agency, or all or part of the powers, duties and functions thereof, shall be determined by the governor, whose decision shall be final.

History: L. 1997, ch. 156, § 31; L. 2014, ch. 115, § 56; July 1.



38-1821 Legal custody of records transferred; no abatement of suits, actions or proceedings.

38-1821. Legal custody of records transferred; no abatement of suits, actions or proceedings. On and after July 1, 1997:

(a) The Kansas department for children and families shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the corporation for change which relates to the family and children trust account of the family and children investment fund transferred to the Kansas department for children and families under this act.

(b) The judicial administrator of the courts shall have the legal custody of all records, memoranda, writings, entries, prints, representations or combinations thereof of any act, transaction, occurrence or event of the corporation for change which relates to the permanent families account of the family and children investment fund transferred to the judicial administrator of the courts under this act.

(c) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency mentioned in this act, or by or against any officer of the state in such officer's official capacity or in relation to the discharge of such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of this act. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(d) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

History: L. 1997, ch. 156, § 32; L. 2014, ch. 115, § 57; July 1.



38-1822 Balance of funds and liabilities transferred.

38-1822. Balance of funds and liabilities transferred. On and after July 1, 1997:

(a) The balance of all funds received by the corporation for change and maintained in interest-bearing accounts in Kansas banks or Kansas savings and loan associations pursuant to K.S.A. 38-1809, prior to its repeal, shall be transferred to and deposited in the state treasury and credited to the family and children investment fund.

(b) The liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas department for children and families as provided for by this act and who become a part of the Kansas department for children and families, shall be assumed and paid by the Kansas department for children and families.

(c) The liability for all accrued compensation or salaries of officers and employees who are transferred to the office of judicial administration as provided for by this act and who become part of the office of judicial administration, shall be assumed and paid by the judicial administrator of the courts.

History: L. 1997, ch. 156, § 33; L. 2014, ch. 115, § 58; July 1.






Article 19 ADVISORY COMMITTEE ON CHILDREN AND FAMILIES

38-1901 Kansas children's cabinet; membership and terms; qualifications; substantial interests prohibited; duties; expense allowances.

38-1901. Kansas children's cabinet; membership and terms; qualifications; substantial interests prohibited; duties; expense allowances. On and after the effective date of this act:

(a) The advisory committee on children and families is hereby redesignated and shall be known and referred to as the Kansas children's cabinet.

(b) The Kansas children's cabinet shall consist of 15 members as follows: (1) The secretary of health and environment, or the secretary's designee; (2) the secretary for children and families, or the secretary's designee; (3) a member of the state board of regents selected by the state board of regents, or such member's designee; (4) the commissioner of education, or the commissioner's designee; (5) the commissioner of juvenile justice, or the commissioner's designee; (6) a member of the Kansas supreme court selected by the Kansas supreme court, or such member's designee; (7) five members of the public who are interested in and knowledgeable about the needs of children and families shall be appointed by the governor, which, subject to the provisions of subsection (e), may include persons who are children's advocates, members of organizations with experience in programs that benefit children or other individuals who have experience with children's programs and services; (8) one person appointed by the speaker of the house of representatives; (9) one person appointed by the minority leader of the house of representatives; (10) one person appointed by the president of the senate; and (11) one person appointed by the minority leader of the senate. The members designated by clauses (1), (2), (3), (4), (5) and (6) of this subsection shall be nonvoting members of the Kansas children's cabinet. All other members shall be voting members.

(c) (1) Except as provided in paragraph (2) of this subsection, the members of the Kansas children's cabinet appointed by the governor, speaker, president and minority leaders shall serve for terms of four years and until their successors are appointed and qualified. The governor shall appoint a chairperson of the committee from among the members appointed by the governor. The chairperson shall serve in such office throughout such member's current term of office and until a successor is appointed and qualified. The members of the Kansas children's cabinet may elect any additional officers from among its members necessary to carry out the duties and functions of the Kansas children's cabinet.

(2) Of the members first appointed by the governor, two shall be appointed for terms of two years, two shall be appointed for terms of three years and the member selected by the governor to be the chairperson shall be appointed for a term of four years. The member first appointed by the speaker of the house of representatives shall be appointed for a term of one year, the member first appointed by the minority leader of the house of representatives shall be appointed for a term of two years, the member first appointed by the president of the senate shall be appointed for a term of three years and the member first appointed by the minority leader of the senate shall be appointed for a term of four years. The governor shall designate the term for which each of the members first appointed by the governor shall serve.

(3) All members appointed to fill vacancies in the membership of the Kansas children's cabinet and all members appointed to succeed members appointed to membership on the Kansas children's cabinet shall be appointed in like manner as that provided for the original appointment of the member succeeded. All members appointed to fill vacancies of a member of the Kansas children's cabinet appointed by the governor, the speaker of the house of representatives, the minority leader of the house of representatives, the president of the senate or the minority leader of the senate shall be appointed to fill the unexpired term of such member.

(d) Not more than three members of the Kansas children's cabinet appointed by the governor under subsection (b)(7) shall be members of the same political party.

(e) (1) No person shall serve on the Kansas children's cabinet if such person has knowingly acquired a substantial interest in any business. Any such person who knowingly acquires such an interest shall vacate such member's position on the Kansas children's cabinet.

(2) For purposes of this subsection, "substantial interest" means any of the following:

(A) If an individual or an individual's spouse, either individually or collectively, has owned within the preceding 12 months a legal or equitable interest exceeding $5,000 or 5% of any business, whichever is less, the individual has a substantial interest in that business.

(B) If an individual or an individual's spouse, either individually or collectively, has received during the preceding calendar year compensation which is or will be required to be included as taxable income on federal income tax returns of the individual and spouse in an aggregate amount of $2,000 from any business or combination of businesses, the individual has a substantial interest in that business or combination of businesses.

(C) If an individual or an individual's spouse holds the position of officer, director, associate, partner or proprietor of any business, the individual has a substantial interest in that business, irrespective of that amount of compensation received by the individual or the individual's spouse.

(D) If an individual or an individual's spouse receives compensation which is a portion or percentage of each separate fee or commission paid to a business or combination of businesses, the individual has a substantial interest in any client or customer who pays fees or commissions to the business or combination of businesses from which fees or commissions the individual or the individual's spouse, either individually or collectively, received an aggregate of $2,000 or more in the preceding calendar year.

(3) As used in this subsection, "client or customer" means a business or combination of businesses.

(4) As used in this subsection, "business" means any entity which is eligible to receive funds from the children's initiatives fund, as provided in K.S.A. 38-2102, and amendments thereto, from the children's initiatives accountability fund, established by K.S.A. 38-2103, and amendments thereto, or from the family and children trust account of the family and children investment fund, as provided in K.S.A. 38-1808, and amendments thereto.

(f) The Kansas children's cabinet shall meet upon the call of the chairperson as necessary to carry out the duties and functions of the Kansas children's cabinet. A quorum of the Kansas children's cabinet shall be five voting members.

(g) The Kansas children's cabinet shall have and perform the following functions:

(1) Assist the governor in developing and implementing a coordinated, comprehensive service delivery system to serve the children and families of Kansas;

(2) identify barriers to service and gaps in service due to strict definitions of boundaries between departments and agencies;

(3) facilitate interagency and interdepartmental cooperation toward the common goal of serving children and families;

(4) investigate and identify methodologies for the combining of funds across departmental boundaries to better serve children and families;

(5) propose actions needed to achieve coordination of funding and services across departmental lines;

(6) encourage and facilitate joint planning and coordination between the public and private sectors to better serve the needs of children and families; and

(7) perform the duties and functions prescribed by K.S.A. 38-2103, and amendments thereto.

(h) Members of the Kansas children's cabinet shall not be paid compensation, but shall receive subsistence allowances, mileage and other expenses as provided by K.S.A. 75-3223, and amendments thereto. The subsistence allowances, mileage and other expenses as provided in K.S.A. 75-3223, and amendments thereto, shall be paid from available appropriations of the Kansas department for children and families except that expenses of members who are employed by a state agency shall be reimbursed by that state agency.

(i) On the effective date of this act, the advisory committee on children and families is hereby abolished and all powers, duties, functions, records and other property of the advisory committee on children and families are hereby transferred to the Kansas children's cabinet created by this section. Except as otherwise specifically provided by this act, the Kansas children's cabinet shall be a continuation of the advisory committee on children and families as it existed prior to the effective date of this act.

History: L. 1997, ch. 156, § 34; L. 1999, ch. 172, § 8; L. 2014, ch. 115, § 59; July 1.






Article 20 INSURANCE COVERAGE FOR CHILDREN

38-2001 Insurance coverage for children; development of plan; provisions of coverage; powers and duties of the secretary of health and environment; program funding.

38-2001. Insurance coverage for children; development of plan; provisions of coverage; powers and duties of the secretary of health and environment; program funding. (a) The department of health and environment shall develop and submit a plan consistent with federal guidelines established under section 4901 of public law 105-33 (42 U.S.C. § 1397aa et seq.; title XXI).

(b) The plan developed under subsection (a) shall be a capitated managed care plan covering Kansas children from zero to 19 years which:

(1) Contains benefit levels at least equal to those for the early and periodic screening, diagnosis and treatment program;

(2) provides for presumptive eligibility for children where applicable;

(3) provides continuous eligibility for 12 months once a formal determination is made that a child is eligible subject to subsection (e);

(4) has performance based contracting with measurable outcomes indicating age appropriate utilization of plan services to include, but not limited to, such measurable services as immunizations, vision, hearing and dental exams, emergency room utilization, annual physical exams and asthma;

(5) shall use the same prior authorization standards and requirements as used for health care services under medicaid to further the goal of seamlessness of coverage between the two programs;

(6) shall provide targeted low-income children, as defined under section 4901 of public law 105-33 (42 U.S.C. § 1397aa, et seq.), coverage subject to appropriations;

(7) shall provide coverage, subject to appropriation of funds and eligibility requirements, for children residing in a household having a gross household income (A) for 2009, at or under 225% of the 2008 federal poverty income guidelines and (B) for 2010 and subsequent years, at or under 250% of the 2008 federal poverty income guidelines; the participants receiving coverage shall contribute to the payment for such coverage through a sliding-fee scale based upon ability to pay as established by rules and regulations of the secretary of health and environment; and

(8) contains a provision which requires the newly enrolled participants with a family income over 200% of the federal poverty income guidelines to wait at least 8 months before participating in this program, if such participants previously had comprehensive health benefit coverage through an individual policy or a health benefit plan provided by any health insurer as defined in K.S.A. 40-4602, and amendments thereto. This waiting period provision shall not apply when the prior coverage ended due to loss of employment other than the voluntary termination, change to a new employer that does not provide an option for dependent coverage, discontinuation of health benefits to all employees, expiration of COBRA coverage period or any other situations where the prior coverage ended due to reasons unrelated to the availability of this program.

(c) The secretary of health and environment is authorized to contract with entities authorized to transact health insurance business in this state to implement the health insurance coverage plan pursuant to subsection (a) providing for several plan options to enrollees which are coordinated with federal and state child health care programs, except that when contracting to provide managed mental health care services the secretary of health and environment shall assure that contracted entities demonstrate the ability to provide a full array of mental health services in accordance with the early and periodic screening, diagnosis and treatment plan. The secretary of health and environment shall not develop a request for proposal process which excludes community mental health centers from the opportunity to bid for managed mental health care services.

(d) When developing and implementing the plan in subsection (a), the secretary of health and environment to the extent authorized by law:

(1) Shall include provisions that encourage contracting insurers to utilize and coordinate with existing community health care institutions and providers;

(2) may work with public health care providers and other community resources to provide educational programs promoting healthy lifestyles and appropriate use of the plan's health services;

(3) shall plan for outreach and maximum enrollment of eligible children through cooperation with local health departments, schools, child care facilities and other community institutions and providers;

(4) shall provide for a simplified enrollment plan;

(5) shall provide cost sharing as allowed by law;

(6) shall not count the caring program for children, the Kansas health insurance association plan or any charity health care plan as insurance under subsection (e)(1);

(7) may provide for payment of health insurance premiums, including contributions to a health savings account if applicable, and, in conjunction with an employer sponsored insurance premium assistance plan, may provide that supplemental benefits be purchased outside of the capitated managed care plan, if it is determined cost effective, taking into account the number of children to be served and the benefits to be provided;

(8) may provide that prescription drugs, transportation services and dental services are purchased outside of the capitated managed care plan to improve the efficiency, accessibility and effectiveness of the program; and

(9) shall include a provision that requires any individual to be a citizen or an alien lawfully admitted to the United States for purposes of establishing eligibility for benefits under the plan and to present satisfactory documentary evidence of citizenship or lawful admission of the individual. The criteria for determining whether the documentation is satisfactory shall be no more restrictive than the criteria used by the social security administration to determine citizenship. A document issued by a federally-recognized Indian tribe evidencing membership or enrollment in, or affiliation with, such tribe, such as a tribal enrollment card or certificate of degree of Indian blood shall be satisfactory documentary evidence of citizenship or lawful admission.

(e) A child shall not be eligible for coverage and shall lose coverage under the plan developed under subsection (a) of K.S.A. 38-2001, and amendments thereto, if such child's family has not paid the enrollee's applicable share of any premium due.

If the family pays all of the delinquent premiums owed during the year, such child will again be eligible for coverage for the remaining months of the continuous eligibility period.

(f) The plan developed under section 4901 of public law 105-33 (42 U.S.C. § 1397aa et seq., and amendments thereto) is not an entitlement program. The availability of the plan benefits shall be subject to funds appropriated. The secretary of health and environment shall not utilize waiting lists, but shall monitor costs of the program and make necessary adjustments to stay within the program's appropriations.

(g) Eligibility and benefits under the plan prescribed by subsection (b)(7) are not and shall not be construed to be entitlements, are for legal residents of the state of Kansas and are subject to availability of state and federal funds and to any state and federal requirements and the provisions of appropriation acts. If the secretary of health and environment determines that the available federal funds and the state funds appropriated are insufficient to sustain coverage for the income eligibility levels prescribed by subsection (b)(7), a lower income level shall be adopted and implemented by the secretary of health and environment, within the limits of appropriations available therefor, and all such changes shall be published by the secretary of health and environment in the Kansas register.

History: L. 1998, ch. 125, § 1; L. 1999, ch. 36, § 1; L. 2001, ch. 54, § 1; L. 2004, ch. 157, § 2; L. 2008, ch. 164, § 22; L. 2012, ch. 102, § 3; July 1.



38-2002 Same; rules and regulations.

38-2002. Same; rules and regulations. (a) The secretary of health and environment shall adopt rules and regulations as necessary to implement and administer the provisions of this act.

(b) All rules and regulations adopted on and after July 1, 2013, and prior to July 1, 2014, to implement this section shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of health and environment until revised, amended, revoked or nullified pursuant to law.

History: L. 1998, ch. 125, § 2; L. 2014, ch. 42, § 1; July 1.



38-2003 Same; abortion exclusion; "health benefits coverage" defined.

38-2003. Same; abortion exclusion; "health benefits coverage" defined. (a) (1) None of the funds appropriated to implement this act shall be expended for any abortion.

(2) None of the funds appropriated to implement this act shall be expended for health benefits coverage that includes coverage of abortion.

(3) The term "health benefits coverage" means the package of services covered by entities in subsection (c) of K.S.A. 38-2001, and amendments thereto, authorized to transact health insurance business in this state pursuant to a contract or other arrangement entered into under sections of this act.

(b) The limitations established in subsection (a) shall not apply to an abortion:

(1) If the pregnancy is the result of an act of rape, aggravated indecent liberties with a child or incest; or

(2) if necessary to save the life of the pregnant woman.

History: L. 1998, ch. 125, § 3; Apr. 30.



38-2004 Same; eligibility for coverage.

38-2004. Same; eligibility for coverage. The secretary in contracting for capitated managed health care for children shall include in the pool of persons to be covered those eligible children covered by the Kansas medicaid program as law allows.

History: L. 1998, ch. 125, § 4; Apr. 30.



38-2005 Same; contracts.

38-2005. Same; contracts. The secretary shall enter into contracts as deemed appropriate to carry out the provisions of this act. Administrative services under this program shall be contracted with private entities. Nothing in this act precludes the secretary from entering into a contract with the agency medicaid management information system fiscal agent.

History: L. 1998, ch. 125, § 5; Apr. 30.



38-2006 Same; duty of secretary to advise and consult.

38-2006. Same; duty of secretary to advise and consult. The secretary of social and rehabilitation services shall advise and consult with the secretary of health and environment on issues relating to children's health status.

History: L. 1998, ch. 125, § 6; L. 2008, ch. 110, § 2; L. 2012, ch. 102, § 4; July 1.



38-2007 Same; report on funding alternatives and performance.

38-2007. Same; report on funding alternatives and performance. For the purpose of financially empowering parents to choose a health plan for a child, the secretary should review and report both verbally and in writing to the standing committee on public health and welfare of the senate and the standing committee on children and seniors of the house of representatives prior to each legislative session with recommendations regarding the following items:

(a) Direct transfer of the annual premium for a plan chosen by an eligible low-income family to the insurer;

(b) The use of a refundable tax credit for an eligible low-income family to apply toward the purchase of a child's health care coverage. Such refundable tax credit would cover most or all of the cost of the insurance with the parents paying any difference. Additionally, an eligible low-income family would receive full benefit of the credit, regardless of how small their income tax obligation was; and

(c) The status of the Kansas insurance coverage for children's program including all performance measures relating to the Kansas insurance coverage for children's program.

History: L. 1998, ch. 125, § 7; L. 2013, ch. 134, § 3; July 1.



38-2009 Kansas insurance coverage for children fund, credits, expenditures.

38-2009. Kansas insurance coverage for children fund, credits, expenditures. (a) There is hereby established in the state treasury the Kansas insurance coverage for children fund.

(b) The secretary is authorized to apply for and receive grants, gifts and donations from nonfederal sources for the purposes set out under this act.

(c) The secretary shall remit all moneys received under subsection (b) to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas insurance coverage for children fund.

(d) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas insurance coverage for children fund interest earnings based on: (1) The average daily balance of moneys in such fund for the preceding month; and (2) the net earnings rate for the pooled money investment portfolio for the preceding month.

(e) All expenditures from the Kansas insurance coverage for children fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or the secretary's designee for the purposes of this act.

History: L. 1998, ch. 125, § 10; L. 2001, ch. 5, § 108; July 1.



38-2010 Severability.

38-2010. Severability. If any provision or clause of this act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect the other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1998, ch. 125, § 12; Apr. 30.






Article 21 KANSAS ENDOWMENT FOR YOUTH FUND, CHILDREN'S INITIATIVES FUND AND RELATED FUNDS; DISPOSITION OF TOBACCO LITIGATION SETTLEMENT PROCEEDS

38-2101 Kansas endowment for youth fund; tobacco litigation settlement agreement proceeds, disposition; investment, management and administration of fund.

38-2101. Kansas endowment for youth fund; tobacco litigation settlement agreement proceeds, disposition; investment, management and administration of fund. (a) There is hereby established in the state treasury the Kansas endowment for youth fund which shall constitute a trust fund and shall be invested, managed and administered in accordance with the provisions of this act by the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905, and amendments thereto.

(b) All of the moneys received by the state pursuant to the tobacco litigation settlement agreements entered into by the attorney general on behalf of the state of Kansas, or pursuant to any judgment rendered, regarding the litigation against tobacco industry companies and related entities, shall be deposited in the state treasury and credited to the Kansas endowment for youth fund. All such moneys shall constitute an endowment which shall remain credited to the Kansas endowment for youth fund except as provided in this section or in K.S.A. 38-2102, and amendments thereto, for transfers to the children's initiatives fund. Expenditures may be made from the Kansas endowment for youth fund for the payment of the operating expenses of the Kansas children's cabinet and the board of trustees, including the expenses of investing and managing the moneys, which are attributable to the Kansas endowment for youth fund. All moneys credited to the Kansas endowment for youth fund shall be invested to provide an ongoing source of investment earnings available for periodic transfer to the children's initiatives fund in accordance with this act. All expenditures from the Kansas endowment for youth fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the chairperson of the board of trustees of the Kansas public employees retirement system or by the chairperson's designee.

(c) On the effective date of this act, the director of accounts and reports shall transfer all moneys credited to the children's health care programs fund to the Kansas endowment for youth fund and the children's health care programs fund is hereby abolished. On and after July 1, 1999, whenever the children's health care programs fund, or words of like effect, is referred to or designated by statute, contract or other document, such reference or designation shall be deemed to apply to the Kansas endowment for youth fund.

History: L. 1999, ch. 172, § 1; July 1.



38-2102 Children's initiatives fund; purposes; requirements for funded programs; transfers from Kansas endowment for youth fund, adjustments for increased or reduced tobacco litigation settlement agreement proceeds.

38-2102. Children's initiatives fund; purposes; requirements for funded programs; transfers from Kansas endowment for youth fund, adjustments for increased or reduced tobacco litigation settlement agreement proceeds. (a) There is hereby established in the state treasury the children's initiatives fund which shall be administered in accordance with this section and the provisions of appropriation acts.

(b) All moneys credited to the children's initiatives fund shall be used for the purposes of providing additional funding for programs, projects, improvements, services and other purposes directly or indirectly beneficial to the physical and mental health, welfare, safety and overall well-being of children in Kansas as provided by appropriation or other acts of the legislature. In allocating or appropriating moneys in the children's initiatives fund, the legislature shall emphasize programs and services that are data-driven and outcomes-based and may emphasize programs and services that are generally directed toward improving the lives of children and youth by combating community-identified risk factors associated with children and youth becoming involved in tobacco, alcohol, drugs or juvenile delinquency. Programs funded must have a clearly articulated objective to be achieved with any funds received. As a condition precedent to funding, every program must demonstrate that the program's design is supported by credible research, that the program as implemented will constitute best practices in the field, that data is available to benchmark the program's desired outcomes and that an evaluation and assessment component is part of the program design and that such evaluation is capable of determining program performance, needed program modifications to enhance performance, ways in which the program could be modified for transfer to other venues, and when performance no longer justifies funding. Community-based programs must demonstrate the availability of sufficient community leadership and the capacity to appropriately implement and administer the program that is funded. Programs which require community mobilization to successfully achieve program objectives must demonstrate a specific strategy to obtain the requisite levels of community mobilization. Moneys allocated or appropriated from the children's initiatives fund shall not be used to replace or substitute for moneys appropriated from the state general fund in the immediately preceding fiscal year.

(c) All expenditures from the children's initiatives fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved in the manner prescribed by law.

(d) (1) On July 1, 2000, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer, in the following order of priority, (A) first, $70,740,000 from the Kansas endowment for youth fund to the state general fund and (B) second, $30,000,000 from the Kansas endowment for youth fund to the children's initiatives fund.

(2) On July 1, 2001, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer $40,000,000 from the Kansas endowment for youth fund to the children's initiatives fund and shall transfer $10,000,000 from the Kansas endowment for youth fund to the state general fund.

(3) On July 1, 2002, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer $45,000,000 from the Kansas endowment for youth fund to the children's initiatives fund.

(4) On July 1 of each fiscal year thereafter, or as soon thereafter as moneys are available, the director of accounts and reports shall transfer from the Kansas endowment for youth fund to the children's initiatives fund the amount equal to 102.5% of the amount transferred from the Kansas endowment for youth fund to the children's initiatives fund pursuant to this section during the immediately preceding fiscal year.

(5) If the amounts to be received during any fiscal year under the tobacco litigation settlement agreements entered into by the attorney general on behalf of the state of Kansas, or pursuant to any judgment rendered, regarding the litigation against tobacco industry companies and related entities, are reduced or increased from the amount that was anticipated to be received for such fiscal year, as of the time the settlement agreements were entered into, then the legislature may adjust the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for such fiscal year by including provisions in appropriation acts for such fiscal year that proportionally reduce or increase, as appropriate, the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for such fiscal year. In addition, for purposes of circumstances related to the investment of moneys in the Kansas endowment for youth fund or other circumstances or matters deemed sufficient by the legislature, the legislature may adjust the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for any fiscal year by including provisions in appropriation acts for such fiscal year that proportionally reduce or increase, as appropriate, the amount otherwise provided by this subsection to be transferred from the Kansas endowment for youth fund to the children's initiatives fund for such fiscal year.

(e) It is the intent of the legislature that, except as provided by this section, no amounts shall be transferred from the Kansas endowment for youth fund to the children's initiatives fund or to any other fund during any state fiscal year.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas endowment for youth fund interest earnings based on (1) the average daily balance of moneys in the children's initiatives fund for the preceding month and (2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1999, ch. 172, § 2; July 1.



38-2103 Kansas children's cabinet, duties concerning children's initiatives fund; reviews, assessments and evaluations of uses of moneys; audits; children's initiatives accountability fund, interest.

38-2103. Kansas children's cabinet, duties concerning children's initiatives fund; reviews, assessments and evaluations of uses of moneys; audits; children's initiatives accountability fund, interest. (a) The Kansas children's cabinet established by K.S.A. 38-1901, and amendments thereto, shall advise the governor and the legislature regarding the uses of the moneys credited to the children's initiatives fund.

(b) The Kansas children's cabinet shall review, assess and evaluate all uses of the moneys in the children's initiatives fund. The Kansas children's cabinet shall study and shall initiate studies, assessments and evaluations, by contract or otherwise, through institutions of higher education and other appropriate research entities to identify best practices and to measure and otherwise determine the efficiency and efficacy of practices that are utilized in programs, projects, improvements, services and other purposes for which moneys are allocated or appropriated from the children's initiatives fund. The costs of such reviews, assessments and evaluations shall be paid from the children's initiatives accountability fund.

(c) There shall be conducted performance audits and other audit work by the legislative post auditor upon request by the Kansas children's cabinet and as directed by the legislative post audit committee in accordance with the provisions of the legislative post audit act. The purpose of such performance audits and other audit work shall be to provide interested parties with the program evaluation and research needed to make informed decisions for the uses of moneys credited to the children's initiatives fund. The auditor to conduct such performance audit or other audit work shall be specified in accordance with K.S.A. 46-1122, and amendments thereto, and if the legislative post audit committee specifies under such statute that a firm, as defined by K.S.A. 46-1112, and amendments thereto, is to perform all or part of the audit work of such audit, such firm shall be selected and shall perform such audit work as provided in K.S.A. 46-1123, and amendments thereto, and K.S.A. 46-1125 through 46-1127, and amendments thereto. The audit work required pursuant to this subsection shall be conducted in accordance with generally accepted governmental auditing standards. The post auditor shall compute the reasonably anticipated cost of the audit work performed by a firm for such performance audit or other audit work pursuant to this subsection, subject to review and approval by the contract audit committee established by K.S.A. 46-1120, and amendments thereto, and the Kansas children's cabinet shall pay such cost from the children's initiatives accountability fund. If all or part of the audit work for such performance audit or other audit work is performed by the division of post audit and the division of post audit incurs costs in addition to those attributable to the operations of the division of post audit in the performance of other duties and responsibilities, the post auditor shall charge the Kansas children's cabinet for such additional costs and the Kansas children's cabinet shall pay such charges from the children's initiatives accountability fund. The payment of any such costs and any such charges shall be a transaction between the division of post audit and the Kansas children's cabinet and such transaction shall be settled in accordance with the provisions of K.S.A. 75-5516, and amendments thereto. All moneys received by the division of post audit for such costs and charges shall be credited to the audit services fund.

(d) There is hereby established in the state treasury the children's initiatives accountability fund which shall be administered in accordance with this section and the provisions of appropriation acts. The governor shall recommend and the legislature shall provide for moneys to be credited annually to the children's initiatives accountability fund by transfers or other provisions of appropriation acts.

(e) All moneys credited to the children's initiatives accountability fund shall be used for the purposes of providing funding for assessment and evaluation of programs, projects, improvements, services and other purposes for which moneys are allocated or appropriated from the children's initiatives fund. All expenditures from the children's initiatives accountability fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved in the manner prescribed by law.

(f) On or before the 10th day of each month, the director of accounts and reports shall transfer from the state general fund to the Kansas endowment for youth fund interest earnings based on (1) the average daily balance of moneys in the children's initiatives accountability fund for the preceding month and (2) the net earnings rate of the pooled money investment portfolio for the preceding month.

History: L. 1999, ch. 172, § 3; July 1.



38-2104 Management and investment of Kansas endowment for youth fund and family and children endowment account of the family and children investment fund; investment standards and objectives; contracts with investment advisors and other consultants, requirements.

38-2104. Management and investment of Kansas endowment for youth fund and family and children endowment account of the family and children investment fund; investment standards and objectives; contracts with investment advisors and other consultants, requirements. (a) The board of trustees is responsible for the management and investment of the fund and shall discharge the board's duties with respect to the fund solely in the interests of the beneficiaries of the fund for the exclusive purpose of providing investment revenue for the purposes for which the moneys may be used and defraying reasonable expenses of administering the fund and shall invest and reinvest moneys in the fund and acquire, retain, manage, including the exercise of any voting rights and disposal of investments of the fund within the limitations and according to the powers, duties and purposes as prescribed by this section.

(b) Moneys in the fund shall be invested and reinvested to achieve the investment objective which is preservation of the fund to provide benefits to the beneficiaries of the fund and accordingly providing that the moneys are as productive as possible, subject to the standards set forth in this act. No moneys in the fund shall be invested or reinvested if the sole or primary investment objective is for economic development or social purposes or objectives.

(c) In investing and reinvesting moneys in the fund and in acquiring, retaining, managing and disposing of investments of the fund, the board of trustees shall exercise the judgment, care, skill, prudence and diligence under the circumstances then prevailing, which persons of prudence, discretion and intelligence acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of like character and with like aims by diversifying the investments of the fund so as to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so, and not in regard to speculation but in regard to the permanent disposition of similar funds, considering the probable income as well as the probable safety of their capital.

(d) In the discharge of such management and investment responsibilities the board of trustees may contract for the services of one or more professional investment advisors or other consultants in the management and investment of moneys in the fund and otherwise in the performance of the duties of the board of trustees under this act.

(e) The board of trustees shall require that each person contracted with under subsection (d) to provide services shall obtain commercial insurance which provides for errors and omissions coverage for such person in an amount to be specified by the board of trustees. The amount of such coverage specified by the board of trustees shall be at least the greater of $500,000 or 1% of the funds entrusted to such person up to a maximum of $10,000,000. The board of trustees shall require a person contracted with under subsection (d) to provide services give a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the board of trustees, with corporate surety authorized to do business in this state. Such persons contracted with the board of trustees pursuant to subsection (d) and any persons contracted with such persons to perform the functions specified in subsection (b) shall be deemed to be fiduciary agents of the board of trustees in the performance of contractual obligations.

(f) (1) Subject to the objective set forth in subsection (b) and the standards set forth in subsection (c), the board of trustees shall formulate and adopt policies and objectives for the investment and reinvestment of moneys in the fund and the acquisition, retention, management and disposition of investments of the fund. Such policies and objectives shall be in writing and shall include:

(A) Specific asset allocation standards and objectives;

(B) establishment of criteria for evaluating the risk versus the potential return on a particular investment; and

(C) a requirement that all investment advisors, and any managers or others with similar duties and responsibilities as investment advisors, shall immediately report all instances of default on investments to the board of trustees and provide such board of trustees with recommendations and options, including, but not limited to, curing the default or withdrawal from the investment.

(2) The board of trustees shall review such policies and objectives, make changes considered necessary or desirable and readopt such policies and objectives on an annual basis.

(g) (1) Except as provided in subsection (d) and this subsection, the custody of money and securities of the fund shall remain in the custody of the state treasurer, except that the board of trustees may arrange for the custody of such money and securities as it considers advisable with one or more member banks or trust companies of the federal reserve system or with one or more banks in the state of Kansas, or both, to be held in safekeeping by the banks or trust companies for the collection of the principal and interest or other income or of the proceeds of sale.

(2) The state treasurer and the board of trustees shall collect the principal and interest or other income of investments or the proceeds of sale of securities in the custody of the state treasurer and shall pay such moneys when so collected into the state treasury to the credit of the fund.

(3) The principal and interest or other income or the proceeds of sale of securities as provided in paragraph (1) of this subsection shall be reported to the state treasurer and the board of trustees and credited to the fund.

(h) All interest or other income of the investments of the moneys in the fund, after payment of any management fees, shall be considered income of the fund and shall be deposited in the state treasury to the credit of the fund.

(i) As used in this section:

(1) "Board of trustees" means the board of trustees of the Kansas public employees retirement system established by K.S.A. 74-4905 and amendments thereto.

(2) "Fiduciary" means a person who, with respect to the fund, is a person who:

(A) Exercises any discretionary authority with respect to administration of the fund;

(B) exercises any authority to invest or manage assets of the fund or has any authority or responsibility to do so;

(C) provides investment advice for a fee or other direct or indirect compensation with respect to the assets of the fund or has any authority or responsibility to do so;

(D) provides actuarial, accounting, auditing, consulting, legal or other professional services for a fee or other direct or indirect compensation with respect to the fund or has any authority or responsibility to do so; or

(E) is a member of the board of trustees or of the staff of the board of trustees.

(3) "Fund" means the Kansas endowment for youth fund and the family and the children endowment account of the family and children investment fund.

(4) With respect to the investment of moneys in the Kansas endowment for youth fund, "purposes for which the moneys may be used" means the purposes for which the moneys in the children's initiatives fund may be used, as provided in K.S.A. 38-2102, and amendments thereto, and "beneficiaries of the fund" means the beneficiaries of the children's initiatives fund, as provided by K.S.A. 38-2102, and amendments thereto.

(5) With respect to the investment of moneys in the family and children endowment account of the family and children investment fund, "purposes for which the moneys may be used" means the purposes for which the moneys in the family and children trust account of the family and children investment fund may be used, as provided in subsection (c) of K.S.A. 38-1808, and amendments thereto, and "beneficiaries of the fund" means the beneficiaries of the family and children trust account of the family and children investment fund may be used, as provided in subsection (c) of K.S.A. 38-1808, and amendments thereto.

History: L. 1999, ch. 172, § 4; July 1.



38-2105 Reports to governor and legislature, actual and estimated receipts and investment earnings to Kansas endowment for youth fund.

38-2105. Reports to governor and legislature, actual and estimated receipts and investment earnings to Kansas endowment for youth fund. The board of trustees of the Kansas public employees retirement system shall report to the governor and to the legislature on the moneys credited to the Kansas endowment for youth fund and investment earnings thereon at least once each calendar quarter and on a monthly basis upon request of the governor, the president of the senate or the speaker of the house of representatives. In addition, the board of trustees shall submit a report on or before October 1 of each year to the director of the budget, the director of the legislative research department and the chairpersons of the senate committee on ways and means and the house of representatives committee on appropriations detailing the board's estimates as to the amounts of moneys that would be available for transfer from the Kansas endowment for youth fund to the children's initiatives fund during the ensuing fiscal year. The director of the budget and the governor shall use the information in such report in the preparation of the governor's budget report under K.S.A. 75-3721, and amendments thereto.

History: L. 1999, ch. 172, § 5; July 1.






Article 22 REVISED KANSAS CODE FOR CARE OF CHILDREN

38-2201 Citation; construction of code; policy of state.

38-2201. Citation; construction of code; policy of state. K.S.A. 2016 Supp. 38-2201 through 38-2283, and amendments thereto, shall be known as and may be cited as the revised Kansas code for care of children.

(a) Proceedings pursuant to this code shall be civil in nature and all proceedings, orders, judgments and decrees shall be deemed to be pursuant to the parental power of the state. Any orders pursuant to this code shall take precedence over any similar order under chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the Kansas family law code, article 11 of chapter 38 of the Kansas Statutes Annotated, and amendments thereto, determination of parentage, article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, adoption and relinquishment act, article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, guardians and conservators, or article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, protection from abuse act, until jurisdiction under this code is terminated.

(b) The code shall be liberally construed to carry out the policies of the state which are to:

(1) Consider the safety and welfare of a child to be paramount in all proceedings under the code;

(2) provide that each child who comes within the provisions of the code shall receive the care, custody, guidance control and discipline that will best serve the child's welfare and the interests of the state, preferably in the child's home and recognizing that the child's relationship with such child's family is important to the child's well being;

(3) make the ongoing physical, mental and emotional needs of the child decisive considerations in proceedings under this code;

(4) acknowledge that the time perception of a child differs from that of an adult and to dispose of all proceedings under this code without unnecessary delay;

(5) encourage the reporting of suspected child abuse and neglect;

(6) investigate reports of suspected child abuse and neglect thoroughly and promptly;

(7) provide for the protection of children who have been subject to physical, mental or emotional abuse or neglect or sexual abuse;

(8) provide preventative and rehabilitative services, when appropriate, to abused and neglected children and their families so, if possible, the families can remain together without further threat to the children;

(9) provide stability in the life of a child who must be removed from the home of a parent; and

(10) place children in permanent family settings, in absence of compelling reasons to the contrary.

(c) Nothing in this code shall be construed to permit discrimination on the basis of disability.

(1) The disability of a parent shall not constitute a basis for a determination that a child is a child in need of care, for the removal of custody of a child from the parent, or for the termination of parental rights without a specific showing that there is a causal relation between the disability and harm to the child.

(2) In cases involving a parent with a disability, determinations made under this code shall consider the availability and use of accommodations for the disability, including adaptive equipment and support services.

(d) (1) Nothing in this code shall be construed to permit any person to compel a parent to medicate a child if the parent is acting in accordance with medical advice from a physician. The actions of a parent in such circumstances shall not constitute a basis for a determination that a child is a child in need of care, for the removal of custody of a child from the parent, or for the termination of parental rights without a specific showing that there is a causal relation between the actions and harm to the child.

(2) As used in this subsection, "physician" means a person licensed to practice medicine and surgery by the state board of healing arts or by an equivalent licensing board or entity in any state.

History: L. 2006, ch. 200, § 1; L. 2010, ch. 75, § 4; L. 2011, ch. 24, § 3; L. 2012, ch. 162, § 59; L. 2016, ch. 102, § 8; July 1.



38-2202 Definitions. [See Revisor's Note]

38-2202. Definitions. [See Revisor's Note] As used in the revised Kansas code for care of children, unless the context otherwise indicates:

(a) "Abandon" or "abandonment" means to forsake, desert or, without making appropriate provision for substitute care, cease providing care for the child.

(b) "Adult correction facility" means any public or private facility, secure or nonsecure, which is used for the lawful custody of accused or convicted adult criminal offenders.

(c) "Aggravated circumstances" means the abandonment, torture, chronic abuse, sexual abuse or chronic, life threatening neglect of a child.

(d) "Child in need of care" means a person less than 18 years of age at the time of filing of the petition or issuance of an ex parte protective custody order pursuant to K.S.A. 2016 Supp. 38-2242, and amendments thereto, who:

(1) Is without adequate parental care, control or subsistence and the condition is not due solely to the lack of financial means of the child's parents or other custodian;

(2) is without the care or control necessary for the child's physical, mental or emotional health;

(3) has been physically, mentally or emotionally abused or neglected or sexually abused;

(4) has been placed for care or adoption in violation of law;

(5) has been abandoned or does not have a known living parent;

(6) is not attending school as required by K.S.A. 72-977 or 72-1111, and amendments thereto;

(7) except in the case of a violation of K.S.A. 41-727, K.S.A. 74-8810(j), K.S.A. 79-3321(m) or (n), or K.S.A. 2016 Supp. 21-6301(a)(14), and amendments thereto, or, except as provided in paragraph (12), does an act which, when committed by a person under 18 years of age, is prohibited by state law, city ordinance or county resolution but which is not prohibited when done by an adult;

(8) while less than 10 years of age, commits any act which if done by an adult would constitute the commission of a felony or misdemeanor as defined by K.S.A. 2016 Supp. 21-5102, and amendments thereto;

(9) is willfully and voluntarily absent from the child's home without the consent of the child's parent or other custodian;

(10) is willfully and voluntarily absent at least a second time from a court ordered or designated placement, or a placement pursuant to court order, if the absence is without the consent of the person with whom the child is placed or, if the child is placed in a facility, without the consent of the person in charge of such facility or such person's designee;

(11) has been residing in the same residence with a sibling or another person under 18 years of age, who has been physically, mentally or emotionally abused or neglected, or sexually abused;

(12) while less than 10 years of age commits the offense defined in K.S.A. 2016 Supp. 21-6301(a)(14), and amendments thereto;

(13) has had a permanent custodian appointed and the permanent custodian is no longer able or willing to serve; or

(14) has been subjected to an act which would constitute human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or has committed an act which, if committed by an adult, would constitute selling sexual relations, as defined by K.S.A. 2016 Supp. 21-6419, and amendments thereto.

(e) "Citizen review board" is a group of community volunteers appointed by the court and whose duties are prescribed by K.S.A. 2016 Supp. 38-2207 and 38-2208, and amendments thereto.

(f) "Civil custody case" includes any case filed under chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the Kansas family law code, article 11, of chapter 38 of the Kansas Statutes Annotated, and amendments thereto, determination of parentage, article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, adoption and relinquishment act, or article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, guardians and conservators.

(g) "Court-appointed special advocate" means a responsible adult other than an attorney guardian ad litem who is appointed by the court to represent the best interests of a child, as provided in K.S.A. 2016 Supp. 38-2206, and amendments thereto, in a proceeding pursuant to this code.

(h) "Custody" whether temporary, protective or legal, means the status created by court order or statute which vests in a custodian, whether an individual or an agency, the right to physical possession of the child and the right to determine placement of the child, subject to restrictions placed by the court.

(i) "Extended out of home placement" means a child has been in the custody of the secretary and placed with neither parent for 15 of the most recent 22 months beginning 60 days after the date at which a child in the custody of the secretary was removed from the home.

(j) "Educational institution" means all schools at the elementary and secondary levels.

(k) "Educator" means any administrator, teacher or other professional or paraprofessional employee of an educational institution who has exposure to a pupil specified in K.S.A. 72-89b03(a), and amendments thereto.

(l) "Harm" means physical or psychological injury or damage.

(m) "Interested party" means the grandparent of the child, a person with whom the child has been living for a significant period of time when the child in need of care petition is filed, and any person made an interested party by the court pursuant to K.S.A. 2016 Supp. 38-2241, and amendments thereto, or Indian tribe seeking to intervene that is not a party.

(n) "Jail" means:

(1) An adult jail or lockup; or

(2) a facility in the same building or on the same grounds as an adult jail or lockup, unless the facility meets all applicable standards and licensure requirements under law and there is: (A) Total separation of the juvenile and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities; (B) total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities; and (C) separate juvenile and adult staff, including management, security staff and direct care staff such as recreational, educational and counseling.

(o) "Juvenile detention facility" means any secure public or private facility used for the lawful custody of accused or adjudicated juvenile offenders which must not be a jail.

(p) "Juvenile intake and assessment worker" means a responsible adult authorized to perform intake and assessment services as part of the intake and assessment system established pursuant to K.S.A. 75-7023, and amendments thereto.

(q) "Kinship care" means the placement of a child in the home of the child's relative or in the home of another adult with whom the child or the child's parent already has a close emotional attachment.

(r) "Law enforcement officer" means any person who by virtue of office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

(s) "Multidisciplinary team" means a group of persons, appointed by the court under K.S.A. 2016 Supp. 38-2228, and amendments thereto, which has knowledge of the circumstances of a child in need of care.

(t) "Neglect" means acts or omissions by a parent, guardian or person responsible for the care of a child resulting in harm to a child, or presenting a likelihood of harm, and the acts or omissions are not due solely to the lack of financial means of the child's parents or other custodian. Neglect may include, but shall not be limited to:

(1) Failure to provide the child with food, clothing or shelter necessary to sustain the life or health of the child;

(2) failure to provide adequate supervision of a child or to remove a child from a situation which requires judgment or actions beyond the child's level of maturity, physical condition or mental abilities and that results in bodily injury or a likelihood of harm to the child; or

(3) failure to use resources available to treat a diagnosed medical condition if such treatment will make a child substantially more comfortable, reduce pain and suffering, or correct or substantially diminish a crippling condition from worsening. A parent legitimately practicing religious beliefs who does not provide specified medical treatment for a child because of religious beliefs shall not for that reason be considered a negligent parent; however, this exception shall not preclude a court from entering an order pursuant to K.S.A. 2016 Supp. 38-2217(a)(2), and amendments thereto.

(u) "Parent" when used in relation to a child or children, includes a guardian and every person who is by law liable to maintain, care for or support the child.

(v) "Party" means the state, the petitioner, the child, any parent of the child and an Indian child's tribe intervening pursuant to the Indian child welfare act.

(w) "Permanency goal" means the outcome of the permanency planning process which may be reintegration, adoption, appointment of a permanent custodian or another planned permanent living arrangement.

(x) "Permanent custodian" means a judicially approved permanent guardian of a child pursuant to K.S.A. 2016 Supp. 38-2272, and amendments thereto.

(y) "Physical, mental or emotional abuse" means the infliction of physical, mental or emotional harm or the causing of a deterioration of a child and may include, but shall not be limited to, maltreatment or exploiting a child to the extent that the child's health or emotional well-being is endangered.

(z) "Placement" means the designation by the individual or agency having custody of where and with whom the child will live.

(aa) "Reasonable and prudent parenting standard" means the standard characterized by careful and sensible parental decisions that maintain the health, safety and best interests of a child while at the same time encouraging the emotional and developmental growth of the child, that a caregiver shall use when determining whether to allow a child in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural and social activities.

(bb) "Relative" means a person related by blood, marriage or adoption but, when referring to a relative of a child's parent, does not include the child's other parent.

(cc) "Runaway" means a child who is willfully and voluntarily absent from the child's home without the consent of the child's parent or other custodian.

(dd) "Secretary" means the secretary for children and families or the secretary's designee.

(ee) "Secure facility" means a facility, other than a staff secure facility which is operated or structured so as to ensure that all entrances and exits from the facility are under the exclusive control of the staff of the facility, whether or not the person being detained has freedom of movement within the perimeters of the facility, or which relies on locked rooms and buildings, fences or physical restraint in order to control behavior of its residents. No secure facility shall be in a city or county jail.

(ff) "Sexual abuse" means any contact or interaction with a child in which the child is being used for the sexual stimulation of the perpetrator, the child or another person. Sexual abuse shall include, but is not limited to, allowing, permitting or encouraging a child to:

(1) Be photographed, filmed or depicted in pornographic material; or

(2) be subjected to aggravated human trafficking, as defined in K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, if committed in whole or in part for the purpose of the sexual gratification of the offender or another, or be subjected to an act which would constitute conduct proscribed by article 55 of chapter 21 of the Kansas Statutes Annotated or K.S.A. 2016 Supp. 21-6419 or 21-6422, and amendments thereto.

(gg) "Shelter facility" means any public or private facility or home, other than a juvenile detention facility or staff secure facility, that may be used in accordance with this code for the purpose of providing either temporary placement for children in need of care prior to the issuance of a dispositional order or longer term care under a dispositional order.

(hh) "Staff secure facility" means a facility described in K.S.A. 2016 Supp. 65-535, and amendments thereto: (1) That does not include construction features designed to physically restrict the movements and activities of juvenile residents who are placed therein; (2) that may establish reasonable rules restricting entrance to and egress from the facility; and (3) in which the movements and activities of individual juvenile residents may, for treatment purposes, be restricted or subject to control through the use of intensive staff supervision. No staff secure facility shall be in a city or county jail.

(ii) "Transition plan" means, when used in relation to a youth in the custody of the secretary, an individualized strategy for the provision of medical, mental health, education, employment and housing supports as needed for the adult and, if applicable, for any minor child of the adult, to live independently and specifically provides for the supports and any services for which an adult with a disability is eligible including, but not limited to, funding for home and community based services waivers.

(jj) "Youth residential facility" means any home, foster home or structure which provides 24-hour-a-day care for children and which is licensed pursuant to article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 200, § 2; L. 2008, ch. 169, § 1; L. 2009, ch. 99, § 1; L. 2010, ch. 75, § 5; L. 2011, ch. 30, § 155; L. 2012, ch. 162, § 60; L. 2013, ch. 120, § 31; L. 2015, ch. 94, § 12; L. 2016, ch. 102, § 9; July 1.

CAUTION: Section was amended twice in the 2016 session, see also L. 2016, ch. 46, § 23, effective July 1, 2019.



38-2203 Jurisdiction; age of child, presumptions; precedence of certain orders.

38-2203. Jurisdiction; age of child, presumptions; precedence of certain orders. (a) Proceedings concerning any child who may be a child in need of care shall be governed by this code, except in those instances when the court knows or has reason to know that an Indian child is involved in the proceeding, in which case, the Indian child welfare act of 1978, 25 U.S.C. § 1901 et seq., applies. The Indian child welfare act may apply to: The filing to initiate a child in need of care proceeding, K.S.A. 2016 Supp. 38-2234, and amendments thereto; ex parte custody orders, K.S.A. 2016 Supp. 38-2242, and amendments thereto; temporary custody hearing, K.S.A. 2016 Supp. 38-2243, and amendments thereto; adjudication, K.S.A. 2016 Supp. 38-2247, and amendments thereto; burden of proof, K.S.A. 2016 Supp. 38-2250, and amendments thereto; disposition, K.S.A. 2016 Supp. 38-2255, and amendments thereto; permanency hearings, K.S.A. 2016 Supp. 38-2264, and amendments thereto; termination of parental rights, K.S.A. 2016 Supp. 38-2267, 38-2268 and 38-2269, and amendments thereto; establishment of permanent custodianship, K.S.A. 2016 Supp. 38-2268 and 38-2272, and amendments thereto; the placement of a child in any foster, pre-adoptive and adoptive home and the placement of a child in a guardianship arrangement under article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

(b) Subject to the uniform child custody jurisdiction and enforcement act, K.S.A. 2016 Supp. 23-37,101 through 23-37,405, and amendments thereto, the district court shall have original jurisdiction of proceedings pursuant to this code.

(c) The court acquires jurisdiction over a child by the filing of a petition pursuant to this code or upon issuance of an ex parte order pursuant to K.S.A. 2016 Supp. 38-2242, and amendments thereto. When the court acquires jurisdiction over a child in need of care, jurisdiction may continue until the child has: (1) Become 18 years of age, or until June 1 of the school year during which the child became 18 years of age if the child is still attending high school unless there is no court approved transition plan, in which event jurisdiction may continue until a transition plan is approved by the court or until the child reaches the age of 21; (2) been adopted; or (3) been discharged by the court. Any child 18 years of age or over may request, in writing to the court, that the jurisdiction of the court cease. The court shall give notice of the request to all parties and interested parties and 30 days after receipt of the request, jurisdiction will cease.

(d) When it is no longer appropriate for the court to exercise jurisdiction over a child, the court, upon its own motion or the motion of a party or interested party at a hearing or upon agreement of all parties or interested parties, shall enter an order discharging the child. Except upon request of the child pursuant to subsection (c), the court shall not enter an order discharging a child until June 1 of the school year during which the child becomes 18 years of age if the child is in an out-of-home placement, is still attending high school and has not completed the child's high school education.

(e) When a petition is filed under this code, a person who is alleged to be under 18 years of age shall be presumed to be under that age for the purposes of this code, unless the contrary is proved.

(f) A court's order issued in a proceeding pursuant to this code, shall take precedence over such orders in a civil custody case, a proceeding under article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, protection from abuse act, or a comparable case in another jurisdiction, except as provided by K.S.A. 2016 Supp. 23-37,101 through 23-37,405, and amendments thereto, uniform child custody jurisdiction and enforcement act.

History: L. 2006, ch. 200, § 3; L. 2008, ch. 169, § 2; L. 2009, ch. 99, § 2; L. 2010, ch. 75, § 6; L. 2011, ch. 24, § 4; L. 2012, ch. 162, § 61; May 31.



38-2204 Venue.

38-2204. Venue. (a) Venue of any case involving a child in need of care shall be in the county of the child's residence or in the county where the child is found.

(b) Upon application of any party or interested party and after notice to all other parties and interested parties, the court in which the petition was originally filed alleging that a child is a child in need of care may order the proceedings transferred to the court of the county where: (1) The child is physically present; (2) the parent or parents reside; or (3) other proceedings are pending in this state concerning custody of the child. The judge of the court in which the case is pending shall consult with the judge of the proposed receiving court prior to transfer of the case. If the judges do not agree that the case should be transferred or if a hearing is requested, a hearing shall be held on the desirability of the transfer, with notice to parties or interested parties, the secretary and the proposed receiving court. If the judge of the transferring court orders the case transferred, the order of transfer shall include findings stating why the case is being transferred and, if available, the names and addresses of all interested parties to whom the receiving court should provide notice of any further proceedings. The receiving court shall accept the case. Upon a judge ordering a transfer of venue, the clerk shall transmit the contents of the official file and a complete copy of the social file to the court to which venue is transferred, and, upon receipt of the record, the receiving court shall assume jurisdiction as if the proceedings were originally filed in that court. The transferring judge, if an adjudicatory hearing has been held, shall also transmit recommendations as to disposition. The court may return the case to the court where it originated if the child is not present in the receiving county or, the receiving county is not the residence of the child's parent or parents.

History: L. 2006, ch. 200, § 4; Jan. 1, 2007.



38-2205 Right to counsel; guardian ad litem.

38-2205. Right to counsel; guardian ad litem. (a) Appointment of guardian ad litem and attorney for child; duties. Upon the filing of a petition, the court shall appoint an attorney to serve as guardian ad litem for a child who is the subject of proceedings under this code. The guardian ad litem shall make an independent investigation of the facts upon which the petition is based and shall appear for and represent the best interests of the child. When the child's position is not consistent with the determination of the guardian ad litem as to the child's best interests, the guardian ad litem shall inform the court of the disagreement. The guardian ad litem or the child may request the court to appoint a second attorney to serve as attorney for the child, and the court, on good cause shown, may appoint such second attorney. The attorney for the child shall allow the child and the guardian ad litem to communicate with one another but may require such communications to occur in the attorney's presence.

(b) Attorney for parent or custodian. A parent of a child alleged or adjudged to be a child in need of care may be represented by an attorney, in connection with all proceedings under this code. At the first hearing in connection with proceedings under this code, the court shall distribute a pamphlet, designed by the court, to the parents of a child alleged or adjudged to be a child in need of care, to advise the parents of their rights in connection with all proceedings under this code.

(1) If at any stage of the proceedings a parent desires but is financially unable to employ an attorney, the court shall appoint an attorney for the parent. It shall not be necessary to appoint an attorney to represent a parent who fails or refuses to attend the hearing after having been properly served with process in accordance with K.S.A. 2016 Supp. 38-2237, and amendments thereto. A parent or custodian who is not a minor, a mentally ill person or a disabled person may waive counsel either in writing or on the record.

(2) The court shall appoint an attorney for a parent who is a minor, a mentally ill person or a disabled person unless the court determines that there is an attorney retained who will appear and represent the interests of the person in the proceedings under this code.

(3) As used in this subsection: (A) "Mentally ill person" shall have the meaning ascribed thereto in K.S.A. 59-2946, and amendments thereto; and (B) "disabled person" shall have the meaning ascribed thereto in K.S.A. 77-201, and amendments thereto.

(c) Attorney for interested parties. A person who, pursuant to K.S.A. 2016 Supp. 38-2241, and amendments thereto, is an interested party in a proceeding involving a child alleged to be a child in need of care may be represented by an attorney in connection with all proceedings under this code. At the first hearing in connection with proceedings under this code, the court shall distribute a pamphlet, designed by the court, to interested parties in a proceeding involving a child alleged or adjudged to be a child in need of care, to advise interested parties of their rights in connection with all proceedings under this code. It shall not be necessary to appoint an attorney to represent an interested party who fails or refuses to attend the hearing after having been properly served with process in accordance with K.S.A. 2016 Supp. 38-2237, and amendments thereto. If at any stage of the proceedings a person who is an interested party under subsection (d) of K.S.A. 2016 Supp. 38-2241, and amendments thereto, desires but is financially unable to employ an attorney, the court may appoint an attorney for the interested party.

(d) Continuation of representation. A guardian ad litem appointed to represent the best interests of a child or a second attorney appointed for a child as provided in subsection (a), or an attorney appointed for a parent or custodian shall continue to represent the client at all subsequent hearings in proceedings under this code, including any appellate proceedings, unless relieved by the court upon a showing of good cause or upon transfer of venue.

(e) Fees for counsel. An attorney appointed pursuant to this section shall be allowed a reasonable fee for services, which may be assessed as an expense in the proceedings as provided in K.S.A. 2016 Supp. 38-2215, and amendments thereto.

History: L. 2006, ch. 200, § 5; Jan. 1, 2007.



38-2206 Appointment of special advocate.

38-2206. Appointment of special advocate. (a) The court at any stage of a proceeding pursuant to this code may appoint a special advocate for the child who shall serve until discharged by the court and whose primary duties shall be to advocate the best interests of the child and assist the child in obtaining a permanent, safe and homelike placement. The court-appointed special advocate shall have such qualifications and perform such specific duties and responsibilities as prescribed by rule of the supreme court.

(b) Any person participating in a judicial proceeding as a court-appointed special advocate shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

History: L. 2006, ch. 200, § 6; Jan. 1, 2007.



38-2207 Citizen review boards; members.

38-2207. Citizen review boards; members. (a) Subject to the availability of funds in the permanent families account of the family and children investment fund for citizen review boards, and subject to a request from a judicial district, there shall be citizen review boards in judicial districts, or portions of such districts.

(b) The chief judge of the judicial district, or another judge designated by the chief judge, shall appoint three to seven citizens from the community to serve on each citizen review board. Such members shall represent the various socioeconomic and ethnic groups of the judicial district, and shall have a special interest in children. Such judge may also appoint alternates when necessary.

(c) The term of appointment shall be two years and members may be reappointed.

(d) Members shall serve without compensation but may be reimbursed for mileage for out-of-county reviews.

(e) Each citizen review board shall meet quarterly and may meet monthly if the number of cases to review requires such meetings.

(f) Members and alternates appointed to citizen review boards shall receive at least six hours of training before reviewing a case.

History: L. 2006, ch. 200, § 7; Jan. 1, 2007.



38-2208 Same; duties and powers.

38-2208. Same; duties and powers. (a) The citizen review board shall have the duty, authority and power to:

(1) Review each case referred to them, and such additional cases as the board deems appropriate, of a child who is the subject of a child in need of care petition or who has been adjudicated a child in need of care, receive verbal information from all persons with pertinent knowledge of the case and have access to materials contained in the court's files on the case;

(2) determine the progress which has been made to acquire a permanent home for the child in need of care;

(3) suggest an alternative case goal if progress has been insufficient; and

(4) make recommendations to the judge regarding further actions on the case.

(b) The initial review by the citizen review board may take place any time after a petition is filed for a child in need of care.

(c) In any case referred to a citizen review board, the court shall conduct a hearing at least once each year.

(d) The judge shall consider the citizen review board recommendations in making an authorized dispositional order pursuant to K.S.A. 2016 Supp. 38-2255, and amendments thereto, and may incorporate the citizen review board's recommendations into an order in lieu of a hearing.

(e) Three members of the citizen review board shall be present to review a case.

(f) The court shall provide a place for the reviews to be held. The citizen review board members shall travel to the county of the family residence of the child being reviewed to hold the review.

History: L. 2006, ch. 200, § 8; L. 2010, ch. 75, § 7; July 1.



38-2209 Confidentiality of child in need of care records; penalties; immunities.

38-2209. Confidentiality of child in need of care records; penalties; immunities. (a) Confidentiality requirements. In order to protect the privacy of children who are the subject of a child in need of care record or report, the records identified in this section shall be confidential and shall not be disclosed except as provided in K.S.A. 2016 Supp. 38-2210 through 38-2213, and amendments thereto. Confidential records that are disclosed pursuant to K.S.A. 2016 Supp. 38-2210 through 38-2213, and amendments thereto, shall not be further disclosed except to persons or entities authorized to receive them as provided in those sections, or by being presented as admissible evidence.

(1) Court records. Court records include both the official file and the social file.

(A) Official file. The official file of proceedings pursuant to this code shall consist of the pleadings, process, service of process, orders, writs and journal entries reflecting hearings held and judgments and decrees entered by the court. The official file shall be kept separate from other records of the court.

(B) Social file. The social file of proceedings pursuant to this code shall consist of reports and information received by the court, other than the official file. The social file shall be kept separate from other records of the court.

(2) Agency records. Agency records shall consist of all records and reports in the possession or control of the secretary or any agent of the secretary or of a juvenile intake and assessment agency concerning children alleged or adjudicated to be in need of care.

(3) Law enforcement records. Law enforcement records shall consist of all records and reports in the possession of a law enforcement agency concerning children alleged or adjudicated to be in need of care and shall, to the extent practical, be kept separate from other records held by a law enforcement agency.

(b) Penalties for improper disclosure of confidential records. No individual, association, partnership, corporation or other entity shall willfully or knowingly disclose, permit or encourage disclosure of the contents of records or reports in violation of the confidentiality requirements of this section. The court in a child in need of care proceeding may impose a civil penalty of up to $1,000 on any person or entity that violates this section. Violation of this section is a class A nonperson misdemeanor.

(c) Immunity. The following immunities shall apply to the disclosure of confidential information:

(1) Anyone who participates in providing or receiving information without malice under the provisions of K.S.A. 2016 Supp. 38-2210 through 38-2213, and amendments thereto, shall have immunity from any civil liability that might otherwise be incurred or imposed. Any such participant shall have the same immunity with respect to participation in any judicial proceedings resulting from providing or receiving information.

(2) The sharing of any information pursuant to this code by any person licensed or registered by the behavioral science regulatory board shall not be subject to review under any rules or regulations adopted by the behavioral sciences regulatory board.

(d) Risk of harm to child or others. Access to or disclosure of information pursuant to K.S.A. 2016 Supp. 38-2210 through 38-2213, and amendments thereto, is not required if the person or entity in possession of a record or report has reason to believe the person requesting such information may harm a child or other person as a result of such access or disclosure. The court may enter an order compelling or prohibiting access to, or disclosure of information.

History: L. 2004, ch. 178, § 1; July 1.



38-2210 Parties exchanging information.

38-2210. Parties exchanging information. To facilitate investigation and ensure the provision of necessary services to children who may be in need of care and such children's families, the following persons and entities with responsibilities concerning a child who is alleged or adjudicated to be in need of care shall freely exchange information:

(a) The secretary.

(b) The secretary of corrections.

(c) The law enforcement agency receiving such report.

(d) Members of a court appointed multidisciplinary team.

(e) An entity mandated by federal law or an agency of any state authorized to receive and investigate reports of a child known or suspected to be in need of care.

(f) A military enclave or Indian tribal organization authorized to receive and investigate reports of a child known or suspected to be in need of care.

(g) A county or district attorney with responsibility for filing a petition pursuant to K.S.A. 2016 Supp. 38-2214, and amendments thereto.

(h) A court services officer who has taken a child into custody pursuant to K.S.A. 2016 Supp. 38-2231, and amendments thereto.

(i) An intake and assessment worker.

(j) Any community corrections program which has the child under court ordered supervision.

(k) The department of health and environment or persons authorized by the department of health and environment pursuant to K.S.A. 65-512, and amendments thereto, for the purpose of carrying out responsibilities relating to licensure or registration of child care providers as required by article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(l) The interstate compact for juveniles compact administrator for the purpose of carrying out the responsibilities related to the interstate compact for juveniles.

History: L. 2004, ch. 178, § 2; L. 2016, ch. 102, § 10; July 1.



38-2211 Access to official and social file; preservation of records.

38-2211. Access to official and social file; preservation of records. (a) Access to the official file. The following persons or entities shall have access to the official file of a child in need of care proceeding pursuant to this code:

(1) The court having jurisdiction over the proceedings, including the presiding judge and any court personnel designated by the judge.

(2) The parties to the proceedings and their attorneys.

(3) The guardian ad litem for a child who is the subject of the proceeding.

(4) A court appointed special advocate for a child who is the subject of the proceeding or a paid staff member of a court appointed special advocate program.

(5) Any individual, or any public or private agency or institution, having custody of the child under court order or providing educational, medical or mental health services to the child or any placement provider or potential placement provider as determined by the secretary or court services officer.

(6) A citizen review board.

(7) The secretary of corrections or any agents designated by the secretary of corrections.

(8) Any county or district attorney from another jurisdiction with a pending child in need of care matter regarding any of the same parties.

(9) Any other person when authorized by a court order, subject to any conditions imposed by the order.

(10) The commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(b) Access to the social file. The following persons or entities shall have access to the social file of a child in need of care proceeding pursuant to this code:

(1) The court having jurisdiction over the proceeding, including the presiding judge and any court personnel designated by the judge.

(2) The attorney for a party to the proceeding or the person or persons designated by an Indian tribe that is a party.

(3) The guardian ad litem for a child who is the subject of the proceeding.

(4) A court appointed special advocate for a child who is the subject of the proceeding or a paid staff member of a court appointed special advocate program.

(5) A citizen review board.

(6) The secretary.

(7) The secretary of corrections or any agents designated by the secretary of corrections.

(8) Any county or district attorney from another jurisdiction with a pending child in need of care matter regarding any of the same parties or interested parties.

(9) Any other person when authorized by a court order, subject to any conditions imposed by the order.

(c) Preservation of records. The Kansas state historical society shall be allowed to take possession for preservation in the state archives of any court records related to proceedings under the Kansas code for care of children whenever such records otherwise would be destroyed. No such records in the custody of the Kansas state historical society shall be disclosed directly or indirectly to anyone for 70 years after creation of the records, except as provided in subsections (a) and (b). Pursuant to subsections (a)(9) and (b)(9), a judge of the district court may allow inspection for research purposes of any court records in the custody of the Kansas state historical society related to proceedings under the Kansas code for care of children.

History: L. 1982, ch. 182, § 6; L. 1988, ch. 139, § 1; L. 1992, ch. 318, § 1; L. 1996, ch. 229, § 32; L. 2004, ch. 178, § 3; L. 2008, ch. 145, § 7; L. 2009, ch. 143, § 15; L. 2016, ch. 102, § 11; July 1.

Revisor's Note:

Section was amended twice in the 2008 session, see also 38-2211a.



38-2212 Appropriate and necessary access; exchange of information; court ordered disclosure; limited public information.

38-2212. Appropriate and necessary access; exchange of information; court ordered disclosure; limited public information. (a) Principle of appropriate access. Information contained in confidential agency records concerning a child alleged or adjudicated to be in need of care may be disclosed as provided in this section. Disclosure shall in all cases be guided by the principle of providing access only to persons or entities with a need for information that is directly related to achieving the purposes of this code.

(b) Free exchange of information. Pursuant to K.S.A. 2016 Supp. 38-2210, and amendments thereto, the secretary and juvenile intake and assessment agencies shall participate in the free exchange of information concerning a child who is alleged or adjudicated to be in need of care.

(c) Necessary access. The following persons or entities shall have access to information from agency records. Access shall be limited to information reasonably necessary to carry out their lawful responsibilities, to maintain their personal safety and the personal safety of individuals in their care, or to educate, diagnose, treat, care for or protect a child alleged to be in need of care. Information authorized to be disclosed pursuant to this subsection shall not contain information which identifies a reporter of a child who is alleged or adjudicated to be a child in need of care.

(1) A child named in the report or records, a guardian ad litem appointed for the child and the child's attorney.

(2) A parent or other person responsible for the welfare of a child, or such person's legal representative.

(3) A court-appointed special advocate for a child, a citizen review board or other advocate which reports to the court.

(4) A person licensed to practice the healing arts or mental health profession in order to diagnose, care for, treat or supervise: (A) A child whom such service provider reasonably suspects may be in need of care; (B) a member of the child's family; or (C) a person who allegedly abused or neglected the child.

(5) A person or entity licensed or registered by the secretary of health and environment or approved by the secretary of social and rehabilitation services to care for, treat or supervise a child in need of care.

(6) A coroner or medical examiner when such person is determining the cause of death of a child.

(7) The state child death review board established under K.S.A. 22a-243, and amendments thereto.

(8) An attorney for a private party who files a petition pursuant to subsection (b) of K.S.A. 2016 Supp. 38-2233, and amendments thereto.

(9) A foster parent, prospective foster parent, permanent custodian, prospective permanent custodian, adoptive parent or prospective adoptive parent. In order to assist such persons in making an informed decision regarding acceptance of a particular child, to help the family anticipate problems which may occur during the child's placement, and to help the family meet the needs of the child in a constructive manner, the secretary shall seek and shall provide the following information to such person's as the information becomes available to the secretary:

(A) Strengths, needs and general behavior of the child;

(B) circumstances which necessitated placement;

(C) information about the child's family and the child's relationship to the family which may affect the placement;

(D) important life experiences and relationships which may affect the child's feelings, behavior, attitudes or adjustment;

(E) medical history of the child, including third-party coverage which may be available to the child; and

(F) education history, to include present grade placement, special strengths and weaknesses.

(10) The state protection and advocacy agency as provided by subsection (a)(10) of K.S.A. 65-5603 or subsection (a)(2)(A) and (B) of K.S.A. 74-5515, and amendments thereto.

(11) Any educational institution to the extent necessary to enable the educational institution to provide the safest possible environment for its pupils and employees.

(12) Any educator to the extent necessary to enable the educator to protect the personal safety of the educator and the educator's pupils.

(13) Any other federal, state or local government executive branch entity or any agent of such entity, having a need for such information in order to carry out such entity's responsibilities under the law to protect children from abuse and neglect.

(d) Specified access. The following persons or entities shall have access to information contained in agency records as specified. Information authorized to be disclosed pursuant to this subsection shall not contain information which identifies a reporter of a child who is alleged or adjudicated to be a child in need of care.

(1) Information from confidential agency records of the department of social and rehabilitation services, a law enforcement agency or any juvenile intake and assessment worker of a child alleged or adjudicated to be in need of care shall be available to members of the standing house or senate committee on judiciary, house committee on corrections and juvenile justice, house committee on appropriations, senate committee on ways and means, legislative post audit committee and any joint committee with authority to consider children's and families' issues, when carrying out such member's or committee's official functions in accordance with K.S.A. 75-4319, and amendments thereto, in a closed or executive meeting. Except in limited conditions established by 2/3 of the members of such committee, records and reports received by the committee shall not be further disclosed. Unauthorized disclosure may subject such member to discipline or censure from the house of representatives or senate. The secretary of social and rehabilitation services shall not summarize the outcome of department actions regarding a child alleged to be a child in need of care in information available to members of such committees.

(2) The secretary of social and rehabilitation services may summarize the outcome of department actions regarding a child alleged to be a child in need of care to a person having made such report.

(3) Information from confidential reports or records of a child alleged or adjudicated to be a child in need of care may be disclosed to the public when:

(A) The individuals involved or their representatives have given express written consent; or

(B) the investigation of the abuse or neglect of the child or the filing of a petition alleging a child to be in need of care has become public knowledge, provided, however, that the agency shall limit disclosure to confirmation of procedural details relating to the handling of the case by professionals.

(e) Court order. Notwithstanding the provisions of this section, a court of competent jurisdiction, after in camera inspection, may order disclosure of confidential agency records pursuant to a determination that the disclosure is in the best interests of the child who is the subject of the reports or that the records are necessary for the proceedings of the court and otherwise admissible as evidence. The court shall specify the terms of disclosure and impose appropriate limitations.

(f) (1) Notwithstanding any other provision of law to the contrary, except as provided in paragraph (4), in the event that child abuse or neglect results in a child fatality or near fatality, reports or records of a child alleged or adjudicated to be in need of care received by the secretary, a law enforcement agency or any juvenile intake and assessment worker shall become a public record and subject to disclosure pursuant to K.S.A. 45-215, and amendments thereto.

(2) Within seven days of receipt of a request in accordance with the procedures adopted under K.S.A. 45-220, and amendments thereto, the secretary shall notify any affected individual that an open records request has been made concerning such records. The secretary or any affected individual may file a motion requesting the court to prevent disclosure of such record or report, or any select portion thereof. If the affected individual does not file such motion within seven days of notification, and the secretary has not filed a motion, the secretary shall release the reports or records. If such motion is filed, the court shall consider the effect such disclosure may have upon an ongoing criminal investigation, a pending prosecution, or the privacy of the child, if living, or the child's siblings, parents or guardians. The court shall make written findings on the record justifying the closing of the records and shall provide a copy of the journal entry to the affected parties and the individual requesting disclosure pursuant to the Kansas open records act, K.S.A. 45-215 et seq., and amendments thereto.

(3) For reports or records requested pursuant to this subsection, the time limitations specified in this subsection shall control to the extent of any inconsistency between this subsection and K.S.A. 45-218, and amendments thereto. As used in this section, "near fatality" means an act that, as certified by a person licensed to practice medicine and surgery, places the child in serious or critical condition.

(4) Nothing in this subsection shall allow the disclosure of reports, records or documents concerning the child and such child's biological parents which were created prior to such child's adoption. Nothing herein is intended to require that an otherwise privileged communication lose its privileged character.

History: L. 1982, ch. 182, § 7; L. 1983, ch. 140, § 14; L. 1985, ch. 145, § 1; L. 1988, ch. 138, § 2; L. 1990, ch. 147, § 1; L. 1992, ch. 318, § 2; L. 1996, ch. 229, § 33; L. 1997, ch. 156, § 41; L. 1998, ch. 171, § 7; L. 1999, ch. 116, § 43; L. 2000, ch. 150, § 5; L. 2002, ch. 135, § 1; L. 2004, ch. 178, § 4; L. 2010, ch. 75, § 8; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 144, § 1, but that version was repealed by L. 2004, ch. 178, § 7.

Section was neither amended nor repealed in the 2014 session by L. 2014, ch. 115.



38-2213 Records of law enforcement agencies; limited disclosure; exchange of information; access; court ordered disclosure.

38-2213. Records of law enforcement agencies; limited disclosure; exchange of information; access; court ordered disclosure. (a) Principle of limited disclosure. Information contained in confidential law enforcement records concerning a child alleged or adjudicated to be in need of care may be disclosed as provided in this section. Disclosure shall in all cases be guided by the principle of providing access only to persons or entities with a need for information that is directly related to achieving the purposes of this code.

(b) Free exchange of information. Pursuant to K.S.A. 2016 Supp. 38-2210, and amendments thereto, a law enforcement agency shall participate in the free exchange of information concerning a child who is alleged or adjudicated to be in need of care.

(c) Access to information in law enforcement records. In order to discharge their official duties, the following persons or entities shall have access to confidential law enforcement records concerning a child alleged or adjudicated to be in need of care.

(1) The court having jurisdiction over the proceedings, including the presiding judge and any court personnel designated by the judge.

(2) The secretary.

(3) The commissioner of juvenile justice.

(4) Law enforcement officers or county or district attorneys or their staff.

(5) Any juvenile intake and assessment worker.

(6) Members of a court-appointed multidisciplinary team.

(7) Any other federal, state or local government executive branch entity, or any agent of such entity, having a need for such information in order to carry out such entity's responsibilities under law to protect children from abuse and neglect.

(8) Persons or entities allowed access pursuant to subsection (f) of K.S.A. 2016 Supp. 38-2212, and amendments thereto.

(d) Necessary access. The following persons or entities shall have access to information from law enforcement records when reasonably necessary to carry out their lawful responsibilities, to maintain their personal safety and the personal safety of individuals in their care, or to educate, diagnose, treat, care for or protect a child alleged or adjudicated to be in need of care. Information authorized to be disclosed in this subsection shall not contain information which identifies a reporter of a child alleged or adjudicated to be a child in need of care.

(1) Any individual, or public or private agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a child who is the subject of a report or record of child abuse or neglect, including physicians, psychiatrists, nurses, nurse practitioners, psychologists, licensed social workers, child development specialists, physician assistants, community mental health workers, alcohol and drug abuse counselors, and licensed or registered child care providers.

(2) School administrators shall have access to but shall not copy law enforcement records and may disclose information to teachers, paraprofessionals and other school personnel as necessary to meet the educational needs of the child or to protect the safety of students and school employees.

(3) The department of health and environment or persons authorized by the department of health and environment pursuant to K.S.A. 65-512, and amendments thereto, for the purposes of carrying out responsibilities relating to licensure or registration of child care providers as required by article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(e) Legislative access. Information from law enforcement records of a child alleged or adjudicated to be in need of care shall be available to members of the standing house or senate committee on judiciary, house committee on corrections and juvenile justice, house committee on appropriations, senate committee on ways and means, legislative post audit committee and any joint committee with authority to consider children's and families' issues, when carrying out such member's or committee's official functions in accordance with K.S.A. 75-4319, and amendments thereto, in a closed or executive meeting. Except in limited conditions established by 2/3 of the members of such committee, records and reports received by the committee shall not be further disclosed. Unauthorized disclosure may subject such member to discipline or censure from the house of representatives or senate.

(f) Court order. Notwithstanding the provisions of this section, a court of competent jurisdiction, after in camera inspection, may order disclosure of confidential law enforcement records pursuant to a determination that the disclosure is in the best interests of the child who is the subject of the reports or that the records are necessary for the proceedings of the court and otherwise admissible as evidence. The court shall specify the terms of disclosure and impose appropriate limitations.

History: L. 1982, ch. 182, § 8; L. 1983, ch. 140, § 15; L. 1984, ch. 153, § 2; L. 1992, ch. 318, § 3; L. 1996, ch. 229, § 35; L. 1997, ch. 156, § 42; L. 2004, ch. 178, § 5; July 1.

Revisor's Note:

Section was also amended by L. 2004, ch. 144, § 2, but that version was repealed by L. 2004, ch. 178, § 7.



38-2214 Duties of county or district attorney.

38-2214. Duties of county or district attorney. It shall be the duty of the county or district attorney or the county or district attorney's designee to prepare and file the petition alleging a child to be a child in need of care, and to appear at the hearing on the petition and to present evidence as necessary, at all stages of the proceedings, that will aid the court in making appropriate decisions. The county or district attorney or the county or district attorney's designee shall also have the other duties required by this code. Pursuant to a written agreement between the secretary and the county or district attorney, the attorneys for the secretary may perform the duties of the county or district attorney after disposition has been determined by the court.

History: L. 2006, ch. 200, § 9; Jan. 1, 2007.



38-2215 Docket fee; authorized only by legislative enactment; expenses; assessment.

38-2215. Docket fee; authorized only by legislative enactment; expenses; assessment. (a) Docket fee. The docket fee for proceedings under this code, if one is assessed as provided in this section, shall be $34. Only one docket fee shall be assessed in each case. Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

(b) Expenses. The expenses for proceedings under this code, including fees and mileage allowed witnesses and fees and expenses approved by the court for appointed attorneys, shall be paid by the board of county commissioners from the general fund of the county.

(c) Assessment of docket fee and expenses. (1) Docket fee. The docket fee may be assessed or waived by the court conducting the initial dispositional hearing and the docket fee may be assessed against the complaining witness or person initiating the proceedings or a party or interested party other than the state, a political subdivision of the state, an agency of the state or of a political subdivision of the state, or a person acting in the capacity of an employee of the state or of a political subdivision of the state. Any docket fee received shall be remitted to the state treasurer pursuant to K.S.A. 20-362, and amendments thereto.

(2) Expenses. Expenses may be assessed against the complaining witness, a person initiating the proceedings, a party or an interested party, other than the state, a political subdivision of the state, an agency of the state or of a political subdivision of the state or a person acting in the capacity of an employee of the state or of a political subdivision of the state. When expenses are recovered from a person against whom they have been assessed the general fund of the county shall be reimbursed in the amount of the recovery. If it appears to the court in any proceedings under this code that expenses were unreasonably incurred at the request of any party the court may assess that portion of the expenses against the party.

(d) Cases in which venue is transferred. If venue is transferred from one county to another, the court from which the case is transferred shall send to the receiving court a statement of expenses paid from the general fund of the sending county. If the receiving court collects any of the expenses owed in the case, the receiving court shall pay to the sending court an amount proportional to the sending court's share of the total expenses owed to both counties. The expenses of the sending county shall not be an obligation of the receiving county except to the extent that the sending county's proportion of the expenses is collected by the receiving court. All amounts collected shall first be applied toward payment of the docket fee.

History: L. 2006, ch. 200, § 10; L. 2008, ch. 95, § 9; L. 2009, ch. 116, § 17; L. 2010, ch. 62, § 10; L. 2011, ch. 87, § 10; L. 2012, ch. 66, § 12; L. 2013, ch. 125, § 12; L. 2015, ch. 81, § 18; July 1.



38-2216 Expense of care and custody of child.

38-2216. Expense of care and custody of child. (a) How paid. (1) If a child alleged or adjudged to be a child in need of care is not eligible for assistance under K.S.A. 39-709, and amendments thereto, expenses for the care and custody of the child shall be paid out of the general fund of the county in which the proceedings are brought. For the purpose of this section, a child who is a nonresident of the state of Kansas or whose residence is unknown shall have residence in the county where the proceedings are instituted.

(2) When a law enforcement officer has taken a child into custody as authorized by subsection (b) of K.S.A. 2016 Supp. 38-2231, and amendments thereto, and delivered the child to a person or facility designated by the secretary or when custody of a child is awarded to the secretary, the expenses of the care and custody of the child may be paid by the secretary, even though the child does not meet the eligibility standards of K.S.A. 39-709, and amendments thereto.

(3) When the custody of a child is awarded to the secretary, the expenses of the care and custody of the child shall not be paid out of the county general fund.

(4) Nothing in this section shall be construed to mean that any person shall be relieved of legal responsibility to support a child.

(b) Reimbursement to county general fund. (1) When expenses for the care and custody of a child alleged or adjudged to be a child in need of care have been paid out of the county general fund, the court may fix a time and place for hearing on the question of requiring payment or reimbursement of all or part of the expenses by a person who by law is liable to maintain, care for or support the child.

(2) The court, after notice to the person who by law is liable to maintain, care for or support the child, may hear and dispose of the matter and may enter an order relating to payment of expenses for care and custody of the child. If the person willfully fails or refuses to pay the sum, the person may be adjudged in contempt of court and punished accordingly.

(3) The county may bring a separate action against a person who by law is liable to maintain, care for or support a child alleged or adjudged to be a child in need of care for the reimbursement of expenses paid out of the county general fund for the care and custody of the child.

(c) Reimbursement to secretary. (1) When expenses for the care and custody of a child alleged or adjudged to be a child in need of care have been paid by the secretary, the secretary may recover the expenses pursuant to K.S.A. 39-709, 39-718b or 39-755, and amendments thereto, or as otherwise provided by law, from any person who by law is liable to maintain, care for or support the child.

(2) The secretary shall have the power to compromise and settle any claim due or any amount claimed to be due to the secretary from any person who by law is liable to maintain, care for or support the child.

History: L. 2006, ch. 200, § 11; Jan. 1, 2007.



38-2217 Health services.

38-2217. Health services. (a) Physical or mental care and treatment. (1) When a child less than 18 years of age is alleged to have been physically, mentally or emotionally abused or neglected or sexually abused, no consent shall be required to medically examine the child to determine whether the child has been abused or neglected. Unless the child is alleged or suspected to have been abused by the parent or guardian, the investigating officer shall notify or attempt to notify the parent or guardian of the medical examination of the child.

(2) When the health or condition of a child who is subject to jurisdiction of the court requires it, the court may consent to the performing and furnishing of hospital, medical, surgical or dental treatment or procedures, including the release and inspection of medical or dental records. A child, or parent of any child, who is opposed to certain medical procedures authorized by this subsection may request an opportunity for a hearing thereon before the court. Subsequent to the hearing, the court may limit the performance of matters provided for in this subsection or may authorize the performance of those matters subject to terms and conditions the court considers proper.

(3) The custodian or agent of the custodian is the personal representative for the purpose of consenting to disclosure of otherwise protected health information and may give consent to the following:

(A) Dental treatment for the child by a licensed dentist;

(B) diagnostic examinations of the child, including but not limited to the withdrawal of blood or other body fluids, x-rays and other laboratory examinations;

(C) releases and inspections of the child's medical history records;

(D) immunizations for the child;

(E) administration of lawfully prescribed drugs to the child;

(F) examinations of the child including, but not limited to, the withdrawal of blood or other body fluids or tissues for the purpose of determining the child's parentage; and

(G) subject to limitations in K.S.A. 59-3075(e)(4), (5) and (6), and amendments thereto, medical or surgical care determined by a physician to be necessary for the welfare of such child, if the parents are not available or refuse to consent.

(4) When the court has adjudicated a child to be in need of care, the custodian or an agent designated by the custodian is the personal representative for the purpose of consenting to disclosure of otherwise protected health information and shall have authority to consent to the performance and furnishing of hospital, medical, surgical or dental treatment or procedures or mental care or treatment other than inpatient treatment at a state psychiatric hospital, including the release and inspection of medical or hospital records, subject to terms and conditions the court considers proper and subject to the limitations of K.S.A. 59-3075 (e)(4), (5) and (6), and amendments thereto.

(5) Any health care provider who in good faith renders hospital, medical, surgical, mental or dental care or treatment to any child or discloses protected health information as authorized by this section shall not be liable in any civil or criminal action for failure to obtain consent of a parent.

(6) Nothing in this section shall be construed to mean that any person shall be relieved of legal responsibility to provide care and support for a child.

(b) Care and treatment requiring court action. If it is brought to the court's attention, while the court is exercising jurisdiction over the person of a child under this code, that the child may be a mentally ill person as defined in K.S.A. 59-2946, and amendments thereto, or a person with an alcohol or substance abuse problem as defined in K.S.A. 59-29b46, and amendments thereto, the court may:

(1) Direct or authorize the county or district attorney or the person supplying the information to file the petition provided for in K.S.A. 59-2957, and amendments thereto, and proceed to hear and determine the issues raised by the application as provided in the care and treatment act for mentally ill persons or the petition provided for in K.S.A. 59-29b57, and amendments thereto, and proceed to hear and determine the issues raised by the application as provided in the care and treatment act for persons with an alcohol or substance abuse problem; or

(2) authorize that the child seek voluntary admission to a treatment facility as provided in K.S.A. 59-2949, and amendments thereto, or K.S.A. 59-29b49, and amendments thereto.

The application to determine whether the child is a mentally ill person or a person with an alcohol or substance abuse problem may be filed in the same proceedings as the petition alleging the child to be a child in need of care, or may be brought in separate proceedings. In either event, the court may enter an order staying any further proceedings under this code until all proceedings have been concluded under the care and treatment act for mentally ill persons or the care and treatment act for persons with an alcohol or substance abuse problem.

History: L. 2006, ch. 200, § 12; L. 2008, ch. 169, § 4; July 1.



38-2218 Educational decisions; educational advocates for exceptional children.

38-2218. Educational decisions; educational advocates for exceptional children. (a) When the court has granted legal custody of a child in a hearing under the code to an agency, association or individual, the custodian or an agent designated by the custodian shall have authority to make educational decisions for the child if the parents of the child are unknown or unavailable. When the custodian of the child is the secretary, and the parents of the child are unknown or unavailable, and the child appears to be an exceptional child who requires special education, the secretary shall immediately notify the state board of education, or a designee of the state board, and the school district in which the child is residing that the child is in need of an education advocate. As used in this section, a parent is unavailable if:

(1) Repeated attempts have been made to contact the parent to provide notice of an IEP meeting and secure the parent's participation and such attempts have been unsuccessful;

(2) having been provided actual notice of an IEP meeting, the parent has failed or refused to attend and participate in the meeting; or

(3) the parent's whereabouts are unknown so that notice of an IEP meeting cannot be given to the parent. As soon as possible after notification, the state board of education, or its designee, shall appoint an education advocate for the child.

(b) If the secretary changes the placement of a pupil from one school district to another or to another school within the same district, it shall be the duty of the secretary to transfer, or make provision for the transfer, of all school records of such pupil to the district or school to which the pupil is transferred. Such school records shall be transferred at the same time that the pupil is transferred or as soon as possible thereafter.

(c) As used in this section, the terms "exceptional child," "special education," and "education advocate" have the meanings respectively ascribed thereto in the special education for exceptional children act, K.S.A. 72-961 et seq., and amendments thereto. The term "pupil" means a child living in a school district as a result of a placement therein by the secretary pursuant to this code.

History: L. 2006, ch. 200, § 13; Jan. 1, 2007.



38-2219 Evaluation of development or needs of child.

38-2219. Evaluation of development or needs of child. (a) Of the child. (1) Psychological or emotional. During proceedings under this code, the court, on its own motion or the motion of the guardian ad litem for the child, a party or interested party, may order an evaluation and written report of the psychological or emotional development or needs of a child who is the subject of the proceedings. The court may refer the child to a state institution for the evaluation if the secretary advises the court that the facility is a suitable place to care for, treat or evaluate the child and that space is available. The expenses of transportation to and from the state facility may be paid as a part of the expenses of temporary care and custody. The child may be referred to a mental health center or qualified professional for evaluation and the expenses of the evaluation may be considered as expenses of the proceedings and assessed as provided in this code. If the court orders an evaluation as provided in this section, a parent of the child shall have the right to obtain an independent evaluation at the expense of the parent.

(2) Medical. During proceedings under this code, the court may order an examination and report of the medical condition and needs of a child who is the subject of the proceedings. The court may also order a report from any physician who has been attending the child stating the diagnosis, condition and treatment afforded the child.

(3) Educational. During proceedings under this code, the court may order the chief administrative officer of the school which the child attends or attended to provide to the court information that is readily available which the school officials believe would properly indicate the educational needs of the child. The order may direct that the school conduct an educational needs assessment of the child and send a report of the assessment to the court. The educational needs assessment may include a meeting involving any of the following: The child's parents; the child's teachers; the school psychologist; a school special services representative; a representative of the secretary; the child's court-appointed special advocate; the child's foster parents, legal guardian and permanent custodian; a court services officer; and other persons that the chief administrative officer of the school or the officer's designee considers appropriate.

(b) Physical, psychological or emotional status of parent or custodian. During proceedings under this code, the court may order: (1) An examination, evaluation and report of the physical, mental or emotional status or needs of a parent, a person residing with a parent or any person being considered as one to whom the court may grant custody; and

(2) written reports from any qualified person concerning the parenting skills or ability to provide for the physical, mental or emotional needs and future development of a child by a parent or any person being considered as one to whom the court may grant custody.

(c) Confidentiality of reports. (1) Reports of court ordered examination or evaluation. No confidential relationship of physician and patient, psychologist and client or social worker and client shall arise from an examination or evaluation ordered by the court.

(2) Report from private physician, psychologist or therapist. When any interested party or party to proceedings under this code wishes the court to have the benefit of information or opinion from a physician, psychologist, registered marriage and family therapist or social worker with whom there is a confidential relationship, the party or interested party may waive the confidential relationship but restrict the information to be furnished or testimony to be given to those matters material to the issues before the court. If requested, the court may make an in camera examination of the proposed witness or the file of the proposed witness and excise any matters that are not material to the issues before the court.

(d) Reports prepared by a court-appointed special advocate or by the secretary. All reports prepared by a court-appointed special advocate or by the secretary shall be filed with the court and shall be made available as provided in subsection (e).

(e) Availability of reports. (1) All reports provided for in this section shall be filed with the court and shall be made available to counsel for any party or interested party prior to any scheduled hearing on any matter addressed by the report. If any party or interested party is not represented by counsel, the report shall be made available to that party.

(2) All reports provided for in this section may be read by the court at any stage of a proceeding under this code, but no fact or conclusion derived from a report shall be used as the basis for an order of the court unless the information has been admitted into evidence following an opportunity for any party or interested party to examine, under oath, the person who prepared the report. If the court is in possession of a report that has not been offered into evidence, the court shall inquire whether there is an objection to admitting the report into evidence. If there is no objection, the court may admit the report into evidence.

History: L. 2006, ch. 200, § 14; L. 2007, ch. 57, § 2; Apr. 5.



38-2220 Parentage.

38-2220. Parentage. (a) If the court determines that the information contained in the petition concerning parentage of the child may be incomplete or incorrect, the court shall determine whether the question has been previously adjudicated and whether service of process should be made on some additional person.

(b) If it appears that the issue of parentage needs to be adjudicated, the court shall stay child support proceedings, if any are pending in the case, with respect to that alleged parent and child relationship, until the dispute is resolved by agreement, by a separate action under the Kansas parentage act, K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto, or otherwise. Nothing in this subsection shall be construed to limit the power of the court to carry out the purposes of the code.

History: L. 2006, ch. 200, § 15; L. 2012, ch. 162, § 62; May 31.



38-2221 Fingerprints and photographs.

38-2221. Fingerprints and photographs. (a) Fingerprints or photographs of a person alleged or adjudicated to be a child in need of care may be taken:

(1) By a person authorized to investigate an allegation or suspicion of child abuse or neglect to obtain and preserve evidence or to determine the identity of a child;

(2) as authorized by K.S.A. 38-1611, and amendments thereto; or

(3) if authorized by a judge of the district court having jurisdiction.

(b) Fingerprints and photographs taken under subsection (a)(3):

(1) Shall be kept separate from those of persons of the age of majority; and

(2) may be sent to a state or federal repository only if authorized by a judge of the district court having jurisdiction.

(c) Nothing in this section shall preclude the custodian of the child from authorizing photographs or fingerprints of the child to:

(1) Be used in any action under the Kansas parentage act, K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto;

(2) assist in the apprehension of a runaway child;

(3) assist in the adoption or other permanent placement of a child; or

(4) provide the child or the child's parents with a history of the child's life and development.

(d) For purposes of this section, the term photograph means an image or likeness of a child made or reproduced by any medium or means.

History: L. 2006, ch. 200, § 16; L. 2012, ch. 162, § 63; May 31.



38-2222 Public information and educational program; reporting of suspected abuse or neglect.

38-2222. Public information and educational program; reporting of suspected abuse or neglect. The secretary shall conduct a continuing public information and educational program concerning the reporting of suspected abuse or neglect for local staff of the Kansas department for children and families, for persons required to report under this code and for other appropriate persons.

History: L. 2006, ch. 200, § 17; L. 2014, ch. 115, § 60; July 1.



38-2223 Reporting of certain abuse or neglect of children; persons reporting; reports, made to whom; penalties; immunity from liability.

38-2223. Reporting of certain abuse or neglect of children; persons reporting; reports, made to whom; penalties; immunity from liability. (a) Persons making reports. (1) When any of the following persons has reason to suspect that a child has been harmed as a result of physical, mental or emotional abuse or neglect or sexual abuse, the person shall report the matter promptly as provided in subsections (b) and (c);

(A) The following persons providing medical care or treatment: Persons licensed to practice the healing arts, dentistry and optometry, persons engaged in postgraduate training programs approved by the state board of healing arts, licensed professional or practical nurses and chief administrative officers of medical care facilities;

(B) the following persons licensed by the state to provide mental health services: Licensed psychologists, licensed masters level psychologists, licensed clinical psychotherapists, licensed social workers, licensed marriage and family therapists, licensed clinical marriage and family therapists, licensed behavioral analysts, licensed assistant behavioral analysts, licensed professional counselors, licensed clinical professional counselors and registered alcohol and drug abuse counselors;

(C) teachers, school administrators or other employees of an educational institution which the child is attending and persons licensed by the secretary of health and environment to provide child care services or the employees of persons so licensed at the place where the child care services are being provided to the child;

(D) firefighters, emergency medical services personnel, law enforcement officers, juvenile intake and assessment workers, court services officers, community corrections officers, case managers appointed under K.S.A. 2016 Supp. 23-3508, and amendments thereto, and mediators appointed under K.S.A. 2016 Supp. 23-3502, and amendments thereto; and

(E) any person employed by or who works as a volunteer for any organization, whether for profit or not-for-profit, that provides social services to pregnant teenagers, including, but not limited to, counseling, adoption services and pregnancy education and maintenance.

(2) In addition to the reports required under subsection (a)(1), any person who has reason to suspect that a child may be a child in need of care may report the matter as provided in subsection (b) and (c).

(b) Form of report. (1) The report may be made orally and shall be followed by a written report if requested. Every report shall contain, if known: The names and addresses of the child and the child's parents or other persons responsible for the child's care; the location of the child if not at the child's residence; the child's gender, race and age; the reasons why the reporter suspects the child may be a child in need of care; if abuse or neglect or sexual abuse is suspected, the nature and extent of the harm to the child, including any evidence of previous harm; and any other information that the reporter believes might be helpful in establishing the cause of the harm and the identity of the persons responsible for the harm.

(2) When reporting a suspicion that a child may be in need of care, the reporter shall disclose protected health information freely and cooperate fully with the secretary and law enforcement throughout the investigation and any subsequent legal process.

(c) To whom made. Reports made pursuant to this section shall be made to the secretary, except as follows:

(1) When the Kansas department for children and families is not open for business, reports shall be made to the appropriate law enforcement agency. On the next day that the department is open for business, the law enforcement agency shall report to the department any report received and any investigation initiated pursuant to K.S.A. 2016 Supp. 38-2226, and amendments thereto. The reports may be made orally or, on request of the secretary, in writing.

(2) Reports of child abuse or neglect occurring in an institution operated by the Kansas department of corrections shall be made to the attorney general or the secretary of corrections. Reports of child abuse or neglect occurring in an institution operated by the Kansas department for aging and disability services shall be made to the appropriate law enforcement agency. All other reports of child abuse or neglect by persons employed by the Kansas department for aging and disability services or the Kansas department for children and families, or of children of persons employed by either department, shall be made to the appropriate law enforcement agency.

(d) Death of child. Any person who is required by this section to report a suspicion that a child is in need of care and who knows of information relating to the death of a child shall immediately notify the coroner as provided by K.S.A. 22a-242, and amendments thereto.

(e) Violations. (1) Willful and knowing failure to make a report required by this section is a class B misdemeanor. It is not a defense that another mandatory reporter made a report.

(2) Intentionally preventing or interfering with the making of a report required by this section is a class B misdemeanor.

(3) Any person who willfully and knowingly makes a false report pursuant to this section or makes a report that such person knows lacks factual foundation is guilty of a class B misdemeanor.

(f) Immunity from liability. Anyone who, without malice, participates in the making of a report to the secretary or a law enforcement agency relating to a suspicion a child may be a child in need of care or who participates in any activity or investigation relating to the report or who participates in any judicial proceeding resulting from the report shall have immunity from any civil liability that might otherwise be incurred or imposed.

History: L. 2006, ch. 200, § 18; L. 2011, ch. 44, § 1; L. 2012, ch. 162, § 64; L. 2014, ch. 115, § 61; L. 2016, ch. 53, § 1; July 1.



38-2224 Same; employer prohibited from imposing sanctions on employee making report or cooperating in investigation; penalty.

38-2224. Same; employer prohibited from imposing sanctions on employee making report or cooperating in investigation; penalty. (a) No employer shall terminate the employment of, prevent or impair the practice or occupation of, or impose any other sanction on, any employee because the employee made an oral or written report to, or cooperated with an investigation by, a law enforcement agency or the secretary relating to harm inflicted upon a child which was suspected by the employee of having resulted from the physical, mental or emotional abuse or neglect or sexual abuse of the child.

(b) Violation of this section is a class B misdemeanor.

History: L. 2006, ch. 200, § 19; Jan. 1, 2007.



38-2225 Same; reporting of certain abuse or neglect of children in institutions operated by the secretary; rules and regulations.

38-2225. Same; reporting of certain abuse or neglect of children in institutions operated by the secretary; rules and regulations. The secretary shall adopt rules and regulations governing the reporting of suspected child abuse or neglect that occurs in an institution operated by the secretary. Such rules and regulations shall specify those types of incidents which are required to be reported.

History: L. 2006, ch. 200, § 20; Jan. 1, 2007.



38-2226 Investigation of reports; coordination and cooperation between agencies.

38-2226. Investigation of reports; coordination and cooperation between agencies. (a) Investigation for child abuse or neglect. The secretary and law enforcement officers shall have the duty to receive and investigate reports of child abuse or neglect for the purpose of determining whether the report is valid and whether action is required to protect a child. Any person or agency which maintains records relating to the involved child which are relevant to any investigation conducted by the secretary or law enforcement agency under this code shall provide the secretary or law enforcement agency with the necessary records to assist in investigations. In order to provide such records, the person or agency maintaining the records shall receive from the secretary or law enforcement: (1) A written request for information; and (2) a written notice that the investigation is being conducted by the secretary or law enforcement. If the secretary and such officers determine that no action is necessary to protect the child but that a criminal prosecution should be considered, such law enforcement officers shall make a report of the case to the appropriate law enforcement agency.

(b) Joint investigations. When a report of child abuse or neglect indicates: (1) That there is serious physical harm to, serious deterioration of or sexual abuse of the child; and (2) that action may be required to protect the child, the investigation shall be conducted as a joint effort between the secretary and the appropriate law enforcement agency or agencies, with a free exchange of information between them pursuant to K.S.A. 2016 Supp. 38-2210, and amendments thereto. If a statement of a suspect is obtained by either agency, a copy of the statement shall be provided to the other.

(c) Investigation of certain cases. Suspected child abuse or neglect which occurs in an institution operated by the Kansas department of corrections shall be investigated by the attorney general or secretary of corrections. Any suspected child abuse or neglect in an institution operated by the Kansas department for aging and disability services, or by persons employed by the Kansas department for aging and disability services or the Kansas department for children and families, or of children of persons employed by either department, shall be investigated by the appropriate law enforcement agency.

(d) Coordination of investigations by county or district attorney. If a dispute develops between agencies investigating a reported case of child abuse or neglect, the appropriate county or district attorney shall take charge of, direct and coordinate the investigation.

(e) Investigations concerning certain facilities. Any investigation involving a facility subject to licensing or regulation by the secretary of health and environment shall be promptly reported to the state secretary of health and environment.

(f) Cooperation between agencies. Law enforcement agencies and the secretary shall assist each other in taking action which is necessary to protect a child regardless of which agency conducted the initial investigation.

(g) Cooperation between school personnel and investigative agencies. (1) Educational institutions, the secretary and law enforcement agencies shall cooperate with each other in the investigation of reports of suspected child abuse or neglect. The secretary and law enforcement agencies shall have access to a child in a setting designated by school personnel on the premises of an educational institution. Attendance at an interview conducted on such premises shall be at the discretion of the agency conducting the interview, giving consideration to the best interests of the child. To the extent that safety and practical considerations allow, law enforcement officers on such premises for the purpose of investigating a report of suspected child abuse or neglect shall not be in uniform.

(2) The secretary or a law enforcement officer may request the presence of school personnel during an interview if the secretary or officer determines that the presence of such person might provide comfort to the child or facilitate the investigation.

History: L. 2006, ch. 200, § 21; L. 2014, ch. 115, § 62; L. 2016, ch. 53, § 2; July 1.



38-2227 Child advocacy centers.

38-2227. Child advocacy centers. (a) A child advocacy center in this state shall:

(1) Be a private, nonprofit incorporated agency or a governmental entity.

(2) Have a neutral, child-focused facility where forensic interviews take place with children in appropriate cases of suspected or alleged physical, mental or emotional abuse or sexual abuse. All agencies shall have a place to interact with the child as investigative or treatment needs require.

(3) Have a minimum designated staff that is supervised and approved by the local board of directors or governmental entity.

(4) Have a multidisciplinary team that meets on a regularly scheduled basis or as the caseload of the community requires. The team shall include, but not be limited to, representatives from the state or local office prosecuting such case, law enforcement, child protective services, mental health services, a victim's advocate, child advocacy center staff and medical personnel.

(5) Provide case tracking of child abuse cases seen through the center. A center shall also collect data on the number of child abuse cases seen at the center, by sex, race, age, and other relevant data, the number of cases referred for prosecution, and the number of cases referred for medical services or mental health therapy.

(6) Provide medical exam services or mental health therapy, or both, on site at the child advocacy center, or provide referrals for medical exams or mental health therapy, or both, to a facility not on the site of the child advocacy center.

(7) Have an interagency commitment, in writing, covering those aspects of agency participation in a multidisciplinary approach to the handling of cases involving physical, mental or emotional abuse.

(8) Provide that child advocacy center employees and volunteers at the center are trained and screened in accordance with K.S.A. 65-516, and amendments thereto.

(9) Provide training for child advocacy center staff who interview children in forensic children's interview technique.

(b) Any child advocacy center within this state that meets the standards prescribed by this section shall be eligible to receive state funds that are appropriated by the legislature.

History: L. 2006, ch. 200, § 22; Jan. 1, 2007.



38-2228 Multidisciplinary team.

38-2228. Multidisciplinary team. The court on its own motion or upon request may, at any time, appoint a multidisciplinary team to assist in gathering information regarding a child who may be or is a child in need of care. The team may be a standing multidisciplinary team or may be appointed for a specific child. Any person appointed as a member of a multidisciplinary team may decline to serve and shall incur no civil liability as the result of declining to serve.

History: L. 2006, ch. 200, § 23; Jan. 1, 2007.



38-2229 Investigation of abuse or neglect; subpoena; request to quash.

38-2229. Investigation of abuse or neglect; subpoena; request to quash. (a) The secretary, a law enforcement officer, or a multidisciplinary team appointed pursuant to K.S.A. 2016 Supp. 38-2228, and amendments thereto, may request disclosure of documents, reports or information in regard to a child, who is the subject of a report of abuse or neglect, by making a written verified application to the district court. Upon a finding by the court that there is probable cause to believe the information sought will assist in the investigation of a report of child abuse or neglect, the court may issue a subpoena, subpoena duces tecum or an order for the production of the requested documents, reports or information and directing the documents, reports or information to be delivered to the applicant at a specific time, date and place.

(b) The time and date of delivery shall not be sooner than five days after the service of the subpoena or order, excluding Saturdays, Sundays, holidays, and days on which the office of the clerk of the court is not accessible. The court issuing the subpoena or order shall keep all applications filed pursuant to this subsection and a copy of the subpoena or order in a special file maintained for that purpose. Upon receiving service of a subpoena, subpoena duces tecum or an order for production pursuant to this section, the person or agency served shall give oral or written notice of service to any person known to have a right to assert a privilege or assert a right of confidentiality in regard to the documents, reports or information sought at least seven days before the date of delivery.

(c) Any parent, child, guardian ad litem, person or entity subpoenaed or subject to an order of production or person or entity who claims a privilege or right of confidentiality may request in writing that the court issuing the subpoena or order of production quash the subpoena, subpoena duces tecum or order for production issued pursuant to this section. The request shall automatically stay the operation of the subpoena, subpoena duces tecum or order for production and the documents, reports or information requested shall not be delivered until the issuing court has held a hearing to determine if the documents, reports or information are subject to the claimed privilege or right of confidentiality, and whether it is in the best interests of the child for the subpoena or order to produce to be honored. The request to quash shall be filed with the district court issuing the subpoena or order at least 24 hours prior to the specified time and date of delivery, excluding Saturdays, Sundays, holidays, or days on which the office of the clerk of the court is not accessible, and a copy of the written request must be given to the person subpoenaed or subject to the order for production at least 24 hours prior to the specified time and date of delivery.

History: L. 2006, ch. 200, § 24; L. 2010, ch. 135, § 46; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 3, but that version was repealed by L. 2010, ch. 135, § 225.



38-2230 Same; duties of the department for children and families.

38-2230. Same; duties of the department for children and families. Whenever any person furnishes information to the secretary that a child appears to be a child in need of care, the department shall make a preliminary inquiry to determine whether the interests of the child require further action be taken. Whenever practicable, the inquiry shall include a preliminary investigation of the circumstances which were the subject of the information, including the home and environmental situation and the previous history of the child. If reasonable grounds to believe abuse or neglect exist, immediate steps shall be taken to protect the health and welfare of the abused or neglected child as well as that of any other child under the same care who may be harmed by abuse or neglect. After the inquiry, if the secretary determines it is not otherwise possible to provide those services necessary to protect the interests of the child, the secretary shall recommend to the county or district attorney that a petition be filed.

History: L. 2006, ch. 200, § 25; Jan. 1, 2007.



38-2231 Child under 18, when law enforcement officers or court services officers may take into custody; sheltering a runaway.

38-2231. Child under 18, when law enforcement officers or court services officers may take into custody; sheltering a runaway. (a) A law enforcement officer or court services officer shall take a child under 18 years of age into custody when:

(1) The law enforcement officer or court services officer has a court order commanding that the child be taken into custody as a child in need of care; or

(2) the law enforcement officer or court services officer has probable cause to believe that a court order commanding that the child be taken into custody as a child in need of care has been issued in this state or in another jurisdiction.

(b) A law enforcement officer shall take a child under 18 years of age into custody when the officer:

(1) Reasonably believes the child will be harmed if not immediately removed from the place or residence where the child has been found;

(2) has probable cause to believe that the child is a runaway or a missing person or a verified missing person entry for the child can be found in the national crime information center missing person system; or

(3) reasonably believes the child is a victim of human trafficking, aggravated human trafficking or commercial sexual exploitation of a child.

(c) (1) If a person provides shelter to a child whom the person knows is a runaway, such person shall promptly report the child's location either to a law enforcement agency or to the child's parent or other custodian.

(2) If a person reports a runaway's location to a law enforcement agency pursuant to this section and a law enforcement officer of the agency has reasonable grounds to believe that it is in the child's best interests, the child may be allowed to remain in the place where shelter is being provided, subject to subsection (b), in the absence of a court order to the contrary. If the child is allowed to so remain, the law enforcement agency shall promptly notify the secretary of the child's location and circumstances.

(d) Except as provided in subsections (a) and (b), a law enforcement officer may temporarily detain and assume temporary custody of any child subject to compulsory school attendance, pursuant to K.S.A. 72-1111, and amendments thereto, during the hours school is actually in session and shall deliver the child pursuant to K.S.A. 2016 Supp. 38-2232(g), and amendments thereto.

History: L. 2006, ch. 200, § 26; L. 2013, ch. 120, § 32; L. 2016, ch. 102, § 12; July 1.



38-2232 Child under 18 taken into custody; duties of officers; referral of cases for proceedings under this code and interstate compact on juveniles; placed in shelter facility or with other person; application of law enforcement officer; release of child. [See Revisor's Note]

38-2232. Child under 18 taken into custody; duties of officers; referral of cases for proceedings under this code and interstate compact on juveniles; placed in shelter facility or with other person; application of law enforcement officer; release of child. [See Revisor's Note] (a) (1) To the extent possible, when any law enforcement officer takes into custody a child under the age of 18 years without a court order, the child shall forthwith be delivered to the custody of the child's parent or other custodian unless there are reasonable grounds to believe that such action would not be in the best interests of the child.

(2) Except as provided in subsection (b), if the child is not delivered to the custody of the child's parent or other custodian, the child shall forthwith be delivered to a shelter facility designated by the court, court services officer, juvenile intake and assessment worker, licensed attendant care center or other person or, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse, to a facility or person designated by the secretary.

(3) If, after delivery of the child to a shelter facility, the person in charge of the shelter facility at that time and the law enforcement officer determine that the child will not remain in the shelter facility and if the child is presently alleged, but not yet adjudicated, to be a child in need of care solely pursuant to subsection (d)(9) or (d)(10) of K.S.A. 2016 Supp. 38-2202, and amendments thereto, the law enforcement officer shall deliver the child to a juvenile detention facility or other secure facility, designated by the court, where the child shall be detained for not more than 24 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible.

(4) No child taken into custody pursuant to this code shall be placed in a juvenile detention facility or other secure facility, except as authorized by this section and by K.S.A. 2016 Supp. 38-2242, 38-2243 and 38-2260, and amendments thereto.

(5) It shall be the duty of the law enforcement officer to furnish to the county or district attorney, without unnecessary delay, all the information in the possession of the officer pertaining to the child, the child's parents or other persons interested in or likely to be interested in the child and all other facts and circumstances which caused the child to be taken into custody.

(b) (1) When any law enforcement officer takes into custody any child as provided in subsection (b)(2) of K.S.A. 2016 Supp. 38-2231, and amendments thereto, proceedings shall be initiated in accordance with the provisions of the interstate compact on juveniles, K.S.A. 38-1001 et seq., and amendments thereto, or K.S.A. 2016 Supp. 38-1008, and amendments thereto, when effective. Any child taken into custody pursuant to the interstate compact on juveniles may be detained in a juvenile detention facility or other secure facility.

(2) When any law enforcement officer takes into custody any child as provided in subsection (b)(3) of K.S.A. 2016 Supp. 38-2231, and amendments thereto, the law enforcement officer shall place the child in protective custody and may deliver the child to a staff secure facility. The law enforcement officer shall contact the department for children and families to begin an assessment to determine safety, placement and treatment needs for the child. Such child shall not be placed in a juvenile detention facility or other secure facility, except as authorized by this section and by K.S.A. 2016 Supp. 38-2242, 38-2243 and 38-2260, and amendments thereto.

(c) Whenever a child under the age of 18 years is taken into custody by a law enforcement officer without a court order and is thereafter placed as authorized by subsection (a), the facility or person shall, upon written application of the law enforcement officer, have physical custody and provide care and supervision for the child. The application shall state:

(1) The name and address of the child, if known;

(2) the names and addresses of the child's parents or nearest relatives and persons with whom the child has been residing, if known; and

(3) the officer's belief that the child is a child in need of care and that there are reasonable grounds to believe that the circumstances or condition of the child is such that the child would be harmed unless placed in the immediate custody of the shelter facility or other person.

(d) A copy of the application shall be furnished by the facility or person receiving the child to the county or district attorney without unnecessary delay.

(e) The shelter facility or other person designated by the court who has custody of the child pursuant to this section shall discharge the child not later than 72 hours following admission, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, unless a court has entered an order pertaining to temporary custody or release.

(f) In absence of a court order to the contrary, the county or district attorney or the placing law enforcement agency shall have the authority to direct the release of the child at any time.

(g) When any law enforcement officer takes into custody any child as provided in subsection (d) of K.S.A. 2016 Supp. 38-2231, and amendments thereto, the child shall forthwith be delivered to the school in which the child is enrolled, any location designated by the school in which the child is enrolled or the child's parent or other custodian.

History: L. 2006, ch. 200, § 27; L. 2009, ch. 99, § 3; L. 2010, ch. 11, § 4; L. 2013, ch. 120, § 33; Jan. 1, 2014.



38-2233 Filing of petition on referral by the department for children and families or other person; filing by individual.

38-2233. Filing of petition on referral by the department for children and families or other person; filing by individual. (a) Whenever the secretary or any other person refers a case to the county or district attorney for the purpose of filing a petition alleging that a child is a child in need of care, the county or district attorney shall review the facts, recommendations and any other evidence available and determine if the circumstances warrant filing a petition.

(b) Any individual may file a petition alleging a child is a child in need of care and the individual may be represented by the individual's own attorney in the presentation of the case.

(c) When a petition is filed alleging an infant surrendered pursuant to K.S.A. 2016 Supp. 38-2282, and amendments thereto, is a child in need of care, the petition shall include a request that the court find that reintegration is not a viable alternative. Such petition also shall include a request to terminate the parental rights of the parents of such infant. An expedited hearing shall be granted on any petition filed pursuant to this subsection.

History: L. 2006, ch. 200, § 28; Jan. 1, 2007.



38-2234 Pleadings.

38-2234. Pleadings. (a) Filing and contents of petition. (1) A petition filed to commence an action pursuant to this code shall be filed with the clerk of the district court and shall state, if known:

(A) The name, date of birth and residence address of the child;

(B) the name and residence address of the child's parents;

(C) the name and address of the child's nearest known relative if no parent can be found;

(D) the name and residence address of any persons having custody or control of the child; and

(E) plainly and concisely in the language of the statutory definition, the basis for the petition.

(2) The petition shall also state the specific facts which are relied upon to support the allegation referred to in the preceding paragraph including any known dates, times and locations.

(3) The proceedings shall be entitled: "In the Interest of ______________."

(4) The petition shall contain a request that the court find the child to be a child in need of care.

(5) The petition shall contain a request that the parent or parents be ordered to pay child support. The request for child support may be omitted with respect to a parent already ordered to pay child support for the child and shall be omitted with respect to one or both parents upon written request of the secretary.

(6) If the petition requests custody of the child to the secretary or a person other than the child's parent, the petition shall specify the efforts known to the petitioner to have been made to maintain the family and prevent the transfer of custody, or it shall specify the facts demonstrating that an emergency exists which threatens the safety to the child.

(7) If the petition requests removal of the child from the child's home, in addition to the information required by K.S.A. 2016 Supp. 38-2234 (a)(6), and amendments thereto, the petition shall specify the facts demonstrating that allowing the child to remain in the home would be contrary to the welfare of the child or that placement is in the best interests of the child and the child is likely to sustain harm if not removed from the home.

(8) The petition shall contain the following statement: "If you do not appear in court the court will be making decisions without your input which could result in:

(A) The permanent or temporary removal of the child from the custody of the parent or present legal guardian;

(B) an order requiring one or both parents to pay child support until the permanent termination of one or both of the parents' parental rights;

(C) the permanent termination of one or both of the parents' parental rights; and

(D) the appointment of a permanent custodian for the child.

If you cannot attend the hearing you may send a written response to the petition to the clerk of the court."

(9) The petition shall contain the following statement: "You may receive further notices of other hearings, proceedings and actions in this case which you may attend. These notices will be sent to you by first class mail to your last known address or an address you provide to the court. It is your responsibility to keep the court informed of your current address."

(b) Motions. Motions may be made orally or in writing. The motion shall state with particularity the grounds for the motion and shall state the relief or order sought.

History: L. 2006, ch. 200, § 29; Jan. 1, 2007.



38-2235 Procedure upon filing of petition.

38-2235. Procedure upon filing of petition. (a) Upon the filing of a petition under this code the court shall proceed by one of the following methods:

(1) The court shall issue summons pursuant to K.S.A. 2016 Supp. 38-2236, and amendments thereto, setting the matter for hearing within 30 days of the date the petition is filed. The summons, with a copy of the petition attached, shall be served pursuant to K.S.A. 2016 Supp. 38-2237, and amendments thereto.

(2) If the child has been taken into protective custody under the provisions of K.S.A. 2016 Supp. 38-2242, and amendments thereto, and a temporary custody hearing is held as required by K.S.A. 2016 Supp. 38-2243, and amendments thereto, a copy of the petition shall be served at the hearing on each party and interested party in attendance and a record of service made a part of the proceedings. The court shall announce the time of the next hearing. Process shall be served on any party or interested party not at the temporary custody hearing pursuant to subsection (a)(1). Upon the written request of the petitioner or the county or district attorney, separate or additional summons shall be issued to any party and interested party.

(b) If the petition requests custody to the secretary, the court shall cause a copy of the petition to be provided to the secretary upon filing.

History: L. 2006, ch. 200, § 30; Jan. 1, 2007.



38-2236 Summons; persons to be served; notice of hearing.

38-2236. Summons; persons to be served; notice of hearing. (a) Persons to be served. The summons and a copy of the petition shall be served on:

(1) The child alleged to be a child in need of care by serving the guardian ad litem appointed for the child;

(2) the parents or parent having legal custody or who may be ordered to pay child support by the court;

(3) the person with whom the child is residing; and

(4) any other person designated by the county or district attorney.

(b) A copy of the petition and notice of hearing shall be mailed by first class mail to the child's grandparents with whom the child does not reside.

History: L. 2006, ch. 200, § 31; Jan. 1, 2007.



38-2237 Service of process.

38-2237. Service of process. Summons, notice of hearings and other process may be served by one of the following methods:

(a) Personal and residence service. Personal and residence service is completed by service in substantial compliance with the provisions of K.S.A. 60-303, and amendments thereto. Personal service upon an individual outside the state shall be made in substantial compliance with the applicable provisions of K.S.A. 60-308, and amendments thereto.

(b) Service by return receipt delivery. Service by return receipt delivery is completed upon mailing or sending only in accordance with the provisions of subsection (c) of K.S.A. 60-303, and amendments thereto.

(c) First class mail service. Service may be made by first class mail, addressed to the individual to be served at the usual place of residence of the person with postage prepaid, and is completed upon the person appearing before the court in response thereto. If the person fails to appear, the summons, notice or other process shall be delivered by personal service, residential service, certified mail service or publication service.

(d) Service upon confined parent. If a parent of a child who is the subject of proceedings under this code is confined in a state or federal penal institution, state or federal hospital or other institution, service shall be made by return receipt delivery to addressee only to both the person in charge of the institution and the confined parent in care of the person in charge of the institution or that person's designee. Personal service on a confined parent who is present in the courtroom cures any defect in notice to the person in charge of the institution.

(e) Service by publication. If service cannot be completed after due diligence using any other method provided in this section, service may be made by publication in accordance with this subsection. Before service by publication, the petitioner, or someone on behalf of the petitioner, shall file an affidavit which shall state the affiant has made an attempt, but unsuccessful, with due diligence to ascertain the names or residences, or both, of the persons. The notice shall be published once a week for two consecutive weeks in the newspaper authorized to publish legal notices in the county where the petition is filed. If a parent cannot be served by other means and due diligence has revealed with substantial certainty that the parent is residing in a particular locality, publication shall also be in a newspaper authorized to publish legal notices in that locality.

History: L. 2006, ch. 200, § 32; L. 2007, ch. 36, § 1; L. 2008, ch. 169, § 5; July 1.



38-2238 Proof of service.

38-2238. Proof of service. Proof of service shall be made as follows:

(a) Personal or residential service. (1) Every officer to whom summons or other process is delivered for service within the state shall make written report of the place, manner and date of service of the process.

(2) Every officer to whom summons or other process shall be delivered for service outside this state shall make written report of the place, manner and time of service.

(3) If the process is, by order of the court, delivered to a person other than an officer for service that person shall report the place, manner and time of service by affidavit.

(b) Service by mail. The clerk or a deputy clerk shall make a written report of service by mail.

(c) Publication service. Service by publication shall be reported by an affidavit showing the dates upon and the newspaper in which the notice was published. A copy of the published notice shall be attached to the affidavit.

(d) Amendment of report. The judge may allow an amendment of a report of service at any time and upon terms as are deemed just to correctly reflect the true manner of service.

History: L. 2006, ch. 200, § 33; Jan. 1, 2007.



38-2239 Service of other pleadings.

38-2239. Service of other pleadings. (a) Proceedings upon filing. Upon the filing of a subsequent pleading, other than a petition, indicating the necessity for a hearing, the court shall fix the time and place for the hearing.

(b) Notice. The notice of hearing shall be given by the clerk, unless otherwise ordered by the court. The notice shall be dated the day it is issued, contain the name of the court and the caption in the case.

(c) Notification by first class mail. Unless other provisions of this code expressly require service of process, notice of motions and other pleadings filed subsequent to the petition in connection with the case and any hearings to be held on such motions or other pleadings may be provided by first class mail, postage prepaid, to any party or interested party who has been served in accordance with K.S.A. 2016 Supp. 38-2237, and amendments thereto. Such notice shall be sent to the last address provided to the court by the party or interested party in question. Failure to appear shall not invalidate notice by first class mail. Notice by mail is not required if the court orally notifies a party or interested party of the time and place of the hearing.

History: L. 2006, ch. 200, § 34; Jan. 1, 2007.



38-2240 Subpoenas; witness fees.

38-2240. Subpoenas; witness fees. (a) Subject to K.S.A. 2016 Supp. 38-2241, and amendments thereto, a party or interested party shall be entitled to the use of subpoenas and other compulsory process to obtain the attendance of witnesses. Except as otherwise provided by this code, subpoenas and other compulsory processes shall be issued and served in the same manner and the disobedience thereof punished the same as in other civil cases.

(b) The court shall have the power to compel the attendance of witnesses from any county in the state for proceedings under this code.

(c) Only witnesses who have been subpoenaed shall be allowed witness fees and mileage. No witness shall be entitled to be paid fees or mileage before the witness' actual appearance at court.

History: L. 2006, ch. 200, § 35; Jan. 1, 2007.



38-2241 Additional parties.

38-2241. Additional parties. (a) Jurisdiction of the court. Parties and interested parties in a child in need of care proceedings are subject to the jurisdiction of the court.

(b) Rights of parties. Subject to the authority of the court to rule on the admissibility of evidence and provide for the orderly conduct of the proceedings, the rights of parties to participate in a child in need of care proceeding include, but are not limited to:

(1) Notice in accordance with K.S.A. 2016 Supp. 38-2236 and 38-2239, and amendments thereto;

(2) present oral or written evidence and argument, to call and cross-examine witnesses; and

(3) representation by an attorney in accordance with K.S.A. 2016 Supp. 38-2205, and amendments thereto.

(c) Grandparents as interested parties. (1) A grandparent of the child shall be an interested party to a child in need of care proceeding.

(2) Grandparents shall have the participatory rights of parties pursuant to subsection (b), except that the court may restrict those rights if the court finds that it would be in the best interests of the child. A grandparent may not be prevented under this paragraph from attending the proceedings, having access to the child's official file in the court records or making a statement to the court.

(d) Persons with whom the child has been residing as interested parties. (1) Any person with whom the child has resided for a significant period of time within six months of the date the child in need of care petition is filed shall be made an interested party, if such person notifies the court of such person's desire to become an interested party. Notification may be made in writing, orally or by appearance at the initial or a subsequent hearing on the child in need of care petition.

(2) Persons with interested party status under this subsection shall have the participatory rights of parties pursuant to subsection (b), except that the court may restrict those rights if the court finds that it would be in the best interests of the child.

(e) Other interested parties. (1) Any person with whom the child has resided at any time, who is within the fourth degree of relationship to the child, or to whom the child has close emotional ties may, upon motion, be made an interested party if the court determines that it is in the best interests of the child.

(2) Any other person or Indian tribe seeking to intervene that is not a party may, upon motion, be made an interested party if the court determines that the person or tribe has a sufficient relationship with the child to warrant interested party status or that the person's or tribe's participation would be beneficial to the proceedings.

(3) The court may, upon its own motion, make any person an interested party if the court determines that interested party status would be in the best interests of the child.

(f) Procedure for determining, denying or terminating interested party status. (1) Upon the request of the court, the secretary shall investigate the advisability of granting interested party status under this section and report findings and recommendations to the court.

(2) The court may deny or terminate interested party status under this subsection if the court determines, after notice and a hearing, that a person does not qualify for interested party status or that there is good cause to deny or terminate interested party status.

(3) A person who is denied interested party status or whose status as an interested party has been terminated may petition for review of the denial or termination by the chief judge of the district in which the court having jurisdiction over the child in need of care proceeding is located, or a judge designated by the chief judge. The chief judge or the chief judge's designee shall review the denial or termination within 30 days of receiving the petition. The child in need of care proceeding shall not be stayed pending resolution of the petition for review.

History: L. 2006, ch. 200, § 36; L. 2008, ch. 169, § 6; L. 2011, ch. 60, § 3; July 1.



38-2242 Ex parte orders of protective custody; application; determination of probable cause; period of time; placement; procedures; orders for removal of child from custody of parent, limitations. [See Revisor's Note]

38-2242. Ex parte orders of protective custody; application; determination of probable cause; period of time; placement; procedures; orders for removal of child from custody of parent, limitations. [See Revisor's Note] (a) The court, upon verified application, may issue ex parte an order directing that a child be held in protective custody and, if the child has not been taken into custody, an order directing that the child be taken into custody. The application shall state for each child:

(1) The applicant's belief that the child is a child in need of care;

(2) that the child is likely to sustain harm if not immediately removed from the home;

(3) that allowing the child to remain in the home is contrary to the welfare of the child; and

(4) the facts relied upon to support the application, including efforts known to the applicant to maintain the family unit and prevent the unnecessary removal of the child from the child's home, or the specific facts supporting that an emergency exists which threatens the safety of the child.

(b) (1) The order of protective custody may be issued only after the court has determined there is probable cause to believe the allegations in the application are true. The order shall remain in effect until the temporary custody hearing provided for in K.S.A. 2016 Supp. 38-2243, and amendments thereto, unless earlier rescinded by the court.

(2) No child shall be held in protective custody for more than 72 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, unless within the 72-hour period a determination is made as to the necessity for temporary custody in a temporary custody hearing. The time spent in custody pursuant to K.S.A. 2016 Supp. 38-2232, and amendments thereto, shall be included in calculating the 72-hour period. Nothing in this subsection shall be construed to mean that the child must remain in protective custody for 72 hours. If a child is in the protective custody of the secretary, the secretary shall allow at least one supervised visit between the child and the parent or parents within such time period as the child is in protective custody. The court may prohibit such supervised visit if the court determines it is not in the best interest of the child.

(c) (1) Whenever the court determines the necessity for an order of protective custody, the court may place the child in the protective custody of:

(A) A parent or other person having custody of the child and may enter a restraining order pursuant to subsection (e);

(B) a person, other than the parent or other person having custody, who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(C) a youth residential facility;

(D) a shelter facility;

(E) a staff secure facility, notwithstanding any other provision of law, if the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto; or

(F) the secretary, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse.

(2) If the secretary presents the court with a plan to provide services to a child or family which the court finds will assure the safety of the child, the court may only place the child in the protective custody of the secretary until the court finds the services are in place. The court shall have the authority to require any person or entity agreeing to participate in the plan to perform as set out in the plan. When the child is placed in the protective custody of the secretary, the secretary shall have the discretionary authority to place the child with a parent or to make other suitable placement for the child. When the child is placed in the temporary custody of the secretary and the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, the secretary shall have the discretionary authority to place the child in a staff secure facility, notwithstanding any other provision of law. When the child is presently alleged, but not yet adjudicated, to be a child in need of care solely pursuant to subsection (d)(9) or (d)(10) of K.S.A. 2016 Supp. 38-2202, and amendments thereto, the child may be placed in a juvenile detention facility or other secure facility pursuant to an order of protective custody for a period of not to exceed 24 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible.

(d) The order of protective custody shall be served pursuant to subsection (a) of K.S.A. 2016 Supp. 38-2237, and amendments thereto, on the child's parents and any other person having legal custody of the child. The order shall prohibit the removal of the child from the court's jurisdiction without the court's permission.

(e) If the court issues an order of protective custody, the court may also enter an order restraining any alleged perpetrator of physical, sexual, mental or emotional abuse of the child from residing in the child's home; visiting, contacting, harassing or intimidating the child, other family member or witness; or attempting to visit, contact, harass or intimidate the child, other family member or witness. Such restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2016 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(f) (1) The court shall not enter the initial order removing a child from the custody of a parent pursuant to this section unless the court first finds probable cause that: (A) (i) The child is likely to sustain harm if not immediately removed from the home;

(ii) allowing the child to remain in home is contrary to the welfare of the child; or

(iii) immediate placement of the child is in the best interest of the child; and

(B) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

(2) Such findings shall be included in any order entered by the court. If the child is placed in the custody of the secretary, the court shall provide the secretary with a written copy of any orders entered upon making the order.

History: L. 2006, ch. 200, § 37; L. 2009, ch. 99, § 4; L. 2010, ch. 11, § 5; L. 2010, ch. 155, § 12; L. 2013, ch. 120, § 34; Jan. 1, 2014.

Revisor's Note:

Section was also amended by L. 2010, ch. 75, § 9, but that version was repealed by L. 2010, ch. 155, § 26.

CAUTION: Section was amended effective July 1, 2019, see L. 2016, ch. 46, § 25.



38-2243 Orders of temporary custody; notice; hearing; procedure; findings; placement; orders for removal of child from custody of parent, limitations. [See Revisor's Note]

38-2243. Orders of temporary custody; notice; hearing; procedure; findings; placement; orders for removal of child from custody of parent, limitations. [See Revisor's Note] (a) Upon notice and hearing, the court may issue an order directing who shall have temporary custody and may modify the order during the pendency of the proceedings as will best serve the child's welfare.

(b) A hearing pursuant to this section shall be held within 72 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, following a child having been taken into protective custody.

(c) Whenever it is determined that a temporary custody hearing is required, the court shall immediately set the time and place for the hearing. Notice of a temporary custody hearing shall be given to all parties and interested parties.

(d) Notice of the temporary custody hearing shall be given at least 24 hours prior to the hearing. The court may continue the hearing to afford the 24 hours prior notice or, with the consent of the party or interested party, proceed with the hearing at the designated time. If an order of temporary custody is entered and the parent or other person having custody of the child has not been notified of the hearing, did not appear or waive appearance and requests a rehearing, the court shall rehear the matter without unnecessary delay.

(e) Oral notice may be used for giving notice of a temporary custody hearing where there is insufficient time to give written notice. Oral notice is completed upon filing a certificate of oral notice.

(f) The court may enter an order of temporary custody after determining there is probable cause to believe that the: (1) Child is dangerous to self or to others; (2) child is not likely to be available within the jurisdiction of the court for future proceedings; (3) health or welfare of the child may be endangered without further care; (4) child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto; or (5) child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto.

(g) (1) Whenever the court determines the necessity for an order of temporary custody the court may place the child in the temporary custody of:

(A) A parent or other person having custody of the child and may enter a restraining order pursuant to subsection (h);

(B) a person, other than the parent or other person having custody, who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(C) a youth residential facility;

(D) a shelter facility;

(E) a staff secure facility, notwithstanding any other provision of law, if the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto; or

(F) the secretary, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse.

(2) If the secretary presents the court with a plan to provide services to a child or family which the court finds will assure the safety of the child, the court may only place the child in the temporary custody of the secretary until the court finds the services are in place. The court shall have the authority to require any person or entity agreeing to participate in the plan to perform as set out in the plan. When the child is placed in the temporary custody of the secretary, the secretary shall have the discretionary authority to place the child with a parent or to make other suitable placement for the child. When the child is placed in the temporary custody of the secretary and the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto, the secretary shall have the discretionary authority to place the child in a staff secure facility, notwithstanding any other provision of law. When the child is presently alleged, but not yet adjudicated to be a child in need of care solely pursuant to subsection (d)(9) or (d)(10) of K.S.A. 2016 Supp. 38-2202, and amendments thereto, the child may be placed in a juvenile detention facility or other secure facility, but the total amount of time that the child may be held in such facility under this section and K.S.A. 2016 Supp. 38-2242, and amendments thereto, shall not exceed 24 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible. The order of temporary custody shall remain in effect until modified or rescinded by the court or an adjudication order is entered but not exceeding 60 days, unless good cause is shown and stated on the record.

(h) If the court issues an order of temporary custody, the court may also enter an order restraining any alleged perpetrator of physical, sexual, mental or emotional abuse of the child from residing in the child's home; visiting, contacting, harassing or intimidating the child; or attempting to visit, contact, harass or intimidate the child, other family members or witnesses. Such restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2016 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(i) (1) The court shall not enter the initial order removing a child from the custody of a parent pursuant to this section unless the court first finds probable cause that: (A) (i) The child is likely to sustain harm if not immediately removed from the home;

(ii) allowing the child to remain in home is contrary to the welfare of the child; or

(iii) immediate placement of the child is in the best interest of the child; and

(B) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

(2) Such findings shall be included in any order entered by the court. If the child is placed in the custody of the secretary, upon making the order the court shall provide the secretary with a written copy.

(j) If the court enters an order of temporary custody that provides for placement of the child with a person other than the parent, the court shall make a child support determination pursuant to K.S.A. 2016 Supp. 38-2277, and amendments thereto.

History: L. 2006, ch. 200, § 38; L. 2008, ch. 169, § 7; L. 2009, ch. 99, § 5; L. 2010, ch. 11, § 6; L. 2010, ch. 155, § 13; L. 2013, ch. 120, § 35; Jan. 1, 2014.

Revisor's Note:

Section was also amended by L. 2010, ch. 75, § 10, but that version was repealed by L. 2010, ch. 155, § 26.

CAUTION: Section was amended effective July 1, 2019, see L. 2016, ch. 46, § 26.



38-2244 Order for informal supervision; restraining orders.

38-2244. Order for informal supervision; restraining orders. (a) At any time after filing a petition, but prior to an adjudication, the court may enter an order for continuance and informal supervision without an adjudication if no party objects. Upon granting the continuance, the court shall include in the order any conditions with which the parties and interested parties are expected to comply and provide the parties and interested parties with a copy of the order. The conditions may include appropriate dispositional alternatives authorized by K.S.A. 2016 Supp. 38-2255, and amendments thereto.

(b) An order for informal supervision may remain in force for a period of up to six months and may be extended, upon hearing, for an additional six-month period for a total of one year. For a child under an order for informal supervision who remains in the custody of such child's parent, such one-year period may be extended if no party objects, upon hearing, for up to an additional one year, with reviews by the court occurring at least every six months.

(c) The court after notice and hearing may revoke or modify the order with respect to a party or interested party upon a showing that the party or interested party, being subject to the order for informal supervision, has substantially failed to comply with the terms of the order, or that modification would be in the best interests of the child. Upon revocation, proceedings shall resume pursuant to this code.

(d) Persons subject to the order for informal supervision who successfully complete the terms and period of supervision shall not again be proceeded against in any court based solely upon the allegations in the original petition and the proceedings shall be dismissed.

(e) If the court issues an order for informal supervision pursuant to this section, the court may also enter an order restraining any alleged perpetrator of physical, mental or emotional abuse or sexual abuse of the child from residing in the child's home, visiting, contacting, harassing or intimidating the child, other family member or witness; or attempting to visit, contact, harass or intimidate the child, other family member or witness. The restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2016 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(f) Lack of service on a parent shall not preclude an informal supervision under the provisions of this section. If an order of informal supervision is entered which effects change in custody, any parent not served pursuant to K.S.A. 2016 Supp. 38-2237, and amendments thereto, who has not consented to the informal supervision, may request reconsideration of the order of informal supervision. The court shall hear the request without unnecessary delay. If the informal supervision order effects a change in custody, efforts to accomplish service pursuant to K.S.A. 2016 Supp. 38-2237, and amendments thereto, shall continue.

History: L. 2006, ch. 200, § 39; L. 2008, ch. 169, § 8; July 1.



38-2245 Discovery.

38-2245. Discovery. (a) After a hearing and a finding that discovery procedures, as described in K.S.A. 60-226 through 60-237, and amendments thereto, will expedite the proceedings, the judge may allow discovery subject to limitations.

(b) Upon request of any party or interested party, any other party or interested party shall disclose the names of all potential witnesses.

History: L. 2006, ch. 200, § 40; Jan. 1, 2007.



38-2246 Continuances.

38-2246. Continuances. All proceedings under this code shall be disposed of without unnecessary delay. Continuances shall not be granted unless good cause is shown.

History: L. 2006, ch. 200, § 41; Jan. 1, 2007.



38-2247 Attendance at proceedings; confidentiality.

38-2247. Attendance at proceedings; confidentiality. (a) Adjudication. Proceedings prior to and including adjudication under this code shall be open to attendance by any person unless the court determines that closed proceedings or the exclusion of that person would be in the best interests of the child or is necessary to protect the privacy rights of the parents.

(1) The court may not exclude the guardian ad litem, parties and interested parties.

(2) Members of the news media shall comply with supreme court rule 1001.

(b) Disposition. Proceedings pertaining to the disposition of a child adjudicated to be in need of care shall be closed to all persons except the parties, the guardian ad litem, interested parties and their attorneys, officers of the court, a court appointed special advocate and the custodian.

(1) Other persons may be permitted to attend with the consent of the parties or by order of the court, if the court determines that it would be in the best interests of the child or the conduct of the proceedings, subject to such limitations as the court determines to be appropriate.

(2) The court may exclude any person if the court determines that such person's exclusion would be in the best interests of the child or the conduct of the proceedings.

(c) Notwithstanding subsections (a) and (b) of this section, the court shall permit the attendance at the proceedings of up to two people designated by the parent of the child, both of whom have participated in a parent ally orientation program approved by the judicial administrator.

(1) Such parent ally orientation program shall include, but not be limited to, information concerning the confidentiality of the proceedings; the child and parent's right to counsel; the definitions and jurisdiction pursuant to the Kansas code for care of children; the types and purposes of the hearings; options for informal supervision and dispositions; placement options; the parents' obligation to financially support the child while the child is in the state's custody; obligations of the secretary for children and families; obligations of entities that contract with the Kansas department for children and families for family preservation, foster care and adoption; the termination of parental rights; the procedures for appeals; and the basic rules regarding court procedure.

(2) The court may remove the parent's ally or allies from a proceeding if such ally becomes disruptive in the present proceeding or has been found disruptive in a prior proceeding.

(d) Preservation of confidentiality. If information required to be kept confidential by K.S.A. 2016 Supp. 38-2209, and amendments thereto, is to be introduced into evidence and there are persons in attendance who are not authorized to receive the information, the court may exclude those persons during the presentation of the evidence or conduct an in camera inspection of the evidence.

History: L. 2006, ch. 200, § 42; L. 2008, ch. 169, § 9; L. 2014, ch. 115, § 63; July 1.



38-2248 Stipulations and no contest statements.

38-2248. Stipulations and no contest statements. (a) In any proceedings under this code, parents, persons with whom the child has been residing pursuant to subsection (d) of K.S.A. 2016 Supp. 38-2241, and amendments thereto, and guardians ad litem may stipulate or enter no contest statements to all or part of the allegations in the petition.

(b) Prior to the acceptance of any stipulation or no contest statement, other than to names, ages, parentage or other preliminary matters, the court shall ask each of the persons listed in subsection (a) the following questions:

(1) Do you understand that you have a right to a hearing on the allegations contained in the petition?

(2) Do you understand that you may be represented by an attorney and, if you are a parent and financially unable to employ an attorney, the court will appoint an attorney for you, if you so request?

(3) One of the following: (A) Do you understand that a stipulation is an admission that the statements in the petition are true or (B) Do you understand that a no contest statement neither admits nor denies the statement in the petition but allows the court to find that the statements in the petition are true?

(4) Do you understand that, if the court accepts your stipulation or no contest statement, you will not be able to appeal that finding, the court may find the child to be a child in need of care and the court will then make further orders as to the care, custody and supervision of the child?

(5) Do you understand that, if the court finds the child to be a child in need of care, the court is not bound by any agreement or recommendation of the parties as to disposition and placement of the child?

(c) Before accepting a stipulation the court shall find that there is a factual basis for the stipulation.

(d) Before an adjudication based on a no contest statement, the court shall find from a proffer of evidence that there is a factual basis.

(e) In proceedings other than termination of parental rights proceedings under this code if all persons listed in subsection (a) do not stipulate or enter no contest statements, the court shall hear evidence as to those persons, if they are present. The case may proceed by proffer as to persons not present, unless they appear by counsel and have instructed counsel to object.

(f) In evidentiary hearings for termination of parental rights under this code, the case may proceed by proffer as to parties not present, unless they appear by counsel and have instructed counsel to object.

History: L. 2006, ch. 200, § 43; L. 2008, ch. 169, § 10; July 1.



38-2249 Rules of evidence.

38-2249. Rules of evidence. (a) In all proceedings under this code, the rules of evidence of the code of civil procedure shall apply, except that no evidence relating to the condition of a child shall be excluded solely on the ground that the matter is or may be the subject of a physician-patient privilege, psychologist-client privilege or social worker-client privilege.

(b) The judge presiding at all hearings under this code shall not consider or rely upon any report not properly admitted according to the rules of evidence, except as provided by K.S.A. 2016 Supp. 38-2219, and amendments thereto.

(c) In any proceeding in which a child less than 13 years of age is alleged to have been physically, mentally or emotionally abused or neglected or sexually abused, a recording of an oral statement of the child, or of any witness less than 13 years of age, made before the proceeding began, is admissible in evidence if:

(1) The court determines that the time, content and circumstances of the statement provide sufficient indicia of reliability;

(2) no attorney for any party or interested party is present when the statement is made;

(3) the recording is both visual and aural and is recorded on film, videotape or by other electronic means;

(4) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

(5) the statement is not made in response to questioning calculated to lead the child to make a particular statement or is clearly shown to be the child's statement and not made solely as a result of a leading or suggestive question;

(6) every voice on the recording is identified;

(7) the person conducting the interview of the child in the recording is present at the proceeding and is available to testify or be cross-examined by any party or interested party; and

(8) each party or interested party to the proceeding is afforded an opportunity to view the recording before it is offered into evidence.

(d) On motion of any party to a proceeding pursuant to the code in which a child less than 13 years of age is alleged to have been physically, mentally or emotionally abused or neglected or sexually abused, the court may order that the testimony of the child, or of any witness less than 13 years of age, be taken:

(1) In a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court and the parties and interested parties to the proceeding; or

(2) outside the courtroom and be recorded for showing in the courtroom before the court and the parties and interested parties to the proceeding if:

(A) The recording is both visual and aural and is recorded on film, videotape or by other electronic means;

(B) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

(C) every voice on the recording is identified; and

(D) each party and interested party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom.

(e) At the taking of testimony under subsection (d):

(1) Only an attorney for each party, interested party, the guardian ad litem for the child or other person whose presence would contribute to the welfare and well-being of the child and persons necessary to operate the recording or closed-circuit equipment may be present in the room with the child during the child's testimony;

(2) only the attorneys for the parties may question the child; and

(3) the persons operating the recording or closed-circuit equipment shall be confined to an adjacent room or behind a screen or mirror that permits such person to see and hear the child during the child's testimony, but does not permit the child to see or hear such person.

(f) If the testimony of a child is taken as provided by subsection (d), the child shall not be compelled to testify in court during the proceeding.

(g) (1) Any objection to a recording under subsection (d)(2) that such proceeding is inadmissible must be made by written motion filed with the court at least seven days before the commencement of the adjudicatory hearing. An objection under this subsection shall specify the portion of the recording which is objectionable and the reasons for the objection. Failure to file an objection within the time provided by this subsection shall constitute waiver of the right to object to the admissibility of the recording unless the court, in its discretion, determines otherwise.

(2) The provisions of this subsection shall not apply to any objection to admissibility for the reason that the recording has been materially altered.

History: L. 2006, ch. 200, § 44; L. 2007, ch. 57, § 1; Apr. 5.



38-2250 Degree of proof.

38-2250. Degree of proof. The petitioner must prove by clear and convincing evidence that the child is a child in need of care.

History: L. 2006, ch. 200, § 45; Jan. 1, 2007.



38-2251 Adjudication.

38-2251. Adjudication. (a) If the court finds that the child is not a child in need of care, the court shall enter an order dismissing the proceedings.

(b) If the court finds that the child is a child in need of care, the court shall enter an order adjudicating the child to be a child in need of care and may proceed to enter other orders as authorized by this code.

(c) A final adjudication or dismissal shall be entered within 60 days from the date of the filing of the petition, unless good cause for a continuance is shown on the record.

History: L. 2006, ch. 200, § 46; L. 2008, ch. 169, § 11; L. 2010, ch. 75, § 11; July 1.



38-2252 Predispositional alternative; placement with person other than child's parent; conference; recommendations; immunity.

38-2252. Predispositional alternative; placement with person other than child's parent; conference; recommendations; immunity. (a) Before placement pursuant to this code of a child with a person other than the child's parent, the secretary, the court or the court services officer, at the direction of the court, may convene a conference of persons determined by the court, the secretary or the court services officer to have a potential interest in determining a placement which is in the best interests of the child. Such persons shall be given any information relevant to the determination of the placement of the child, including the needs of the child and any other information that would be helpful in making a placement in the best interests of the child. After presentation of the information, such persons shall be permitted to discuss and recommend to the secretary or the court services officer the person or persons with whom it would be in the child's best interest to be placed. Unless the secretary or the court services officer determines that there is good cause to place the child with a person other than as recommended, the child shall be placed in accordance with the recommendations.

(b) A person participating in a conference pursuant to this section shall have immunity from any civil liability that might otherwise be incurred or imposed as a result of the person's participation.

History: L. 2006, ch. 200, § 47; Jan. 1, 2007.



38-2253 Dispositional hearing; purpose; time.

38-2253. Dispositional hearing; purpose; time. (a) At a dispositional hearing, the court shall receive testimony and other relevant information with regard to the safety and well being of the child and may enter orders regarding:

(1) Case planning which sets forth the responsibilities and timelines necessary to achieve permanency for the child; and

(2) custody of the child.

(b) An order of disposition may be entered at the time of the adjudication if notice has been provided pursuant to K.S.A. 2016 Supp. 38-2254, and amendments thereto, but shall be entered within 30 days following adjudication, unless delayed for good cause shown.

(c) If the dispositional hearing meets the requirements of K.S.A. 2016 Supp. 38-2265, and amendments thereto, the dispositional hearing may serve as a permanency hearing.

History: L. 2006, ch. 200, § 48; Jan. 1, 2007.



38-2254 Same; notice.

38-2254. Same; notice. (a) Unless waived by the persons entitled to notice, the court shall require notice of the time and place of the dispositional hearing be given to the parties.

(b) The court shall require notice and the right to be heard as to proposals for living arrangements for the child, the services to be provided the child and the child's family, and the proposed permanency goal for the child to the following:

(1) The child's foster parent or parents or permanent custodian providing care for the child;

(2) preadoptive parents for the child, if any;

(3) the child's grandparents at their last known addresses or if no grandparent is living or if no living grandparent's address is known, to the closest relative of each of the child's parents whose address is known;

(4) the person having custody of the child; and

(5) upon request, by any person having close emotional ties with the child and who is deemed by the court to be essential to the deliberations before the court.

(c) The notice required by this subsection shall be given by first class mail, not less than 10 business days before the hearing.

(d) Individuals receiving notice pursuant to subsection (b) shall not be made a party or interested party to the action solely on the basis of this notice and the right to be heard. The right to be heard shall be at a time and in a manner determined by the court and does not confer an entitlement to appear in person at government expense.

(e) The provisions of this subsection shall not require additional notice to any person otherwise receiving notice of the hearing pursuant to K.S.A. 2016 Supp. 38-2239, and amendments thereto.

History: L. 2006, ch. 200, § 49; L. 2008, ch. 169, § 12; July 1.



38-2255 Authorized dispositions; prohibitions.

38-2255. Authorized dispositions; prohibitions. (a) Considerations. Prior to entering an order of disposition, the court shall give consideration to:

(1) The child's physical, mental and emotional condition;

(2) the child's need for assistance;

(3) the manner in which the parent participated in the abuse, neglect or abandonment of the child;

(4) any relevant information from the intake and assessment process; and

(5) the evidence received at the dispositional hearing.

(b) Custody with a parent. The court may place the child in the custody of either of the child's parents subject to terms and conditions which the court prescribes to assure the proper care and protection of the child, including, but not limited to:

(1) Supervision of the child and the parent by a court services officer;

(2) participation by the child and the parent in available programs operated by an appropriate individual or agency; and

(3) any special treatment or care which the child needs for the child's physical, mental or emotional health and safety.

(c) Removal of a child from custody of a parent. The court shall not enter the initial order removing a child from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

The court shall not enter an order removing a child from the custody of a parent pursuant to this section based solely on the finding that the parent is homeless.

(d) Custody of a child removed from the custody of a parent. If the court has made the findings required by subsection (c), the court shall enter an order awarding custody to: A relative of the child or to a person with whom the child has close emotional ties who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto; any other suitable person; a shelter facility; a youth residential facility; a staff secure facility, notwithstanding any other provision of law, if the child has been subjected to human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto; or, if the child is 15 years of age or younger, or 16 or 17 years of age if the child has no identifiable parental or family resources or shows signs of physical, mental, emotional or sexual abuse, to the secretary. Custody awarded under this subsection shall continue until further order of the court.

(1) When custody is awarded to the secretary, the secretary shall consider any placement recommendation by the court and notify the court of the placement or proposed placement of the child within 10 days of the order awarding custody. After providing the parties or interested parties notice and opportunity to be heard, the court may determine whether the secretary's placement or proposed placement is contrary to the welfare or in the best interests of the child. In making that determination the court shall consider the health and safety needs of the child and the resources available to meet the needs of children in the custody of the secretary. If the court determines that the placement or proposed placement is contrary to the welfare or not in the best interests of the child, the court shall notify the secretary, who shall then make an alternative placement.

(2) The custodian designated under this subsection shall notify the court in writing at least 10 days prior to any planned placement with a parent. The written notice shall state the basis for the custodian's belief that placement with a parent is no longer contrary to the welfare or best interest of the child. Upon reviewing the notice, the court may allow the custodian to proceed with the planned placement or may set the date for a hearing to determine if the child shall be allowed to return home. If the court sets a hearing on the matter, the custodian shall not return the child home without written consent of the court.

(3) The court may grant any person reasonable rights to visit the child upon motion of the person and a finding that the visitation rights would be in the best interests of the child.

(4) The court may enter an order restraining any alleged perpetrator of physical, mental or emotional abuse or sexual abuse of the child from residing in the child's home; visiting, contacting, harassing or intimidating the child, other family member or witness; or attempting to visit, contact, harass or intimidate the child, other family member or witness. Such restraining order shall be served by personal service pursuant to subsection (a) of K.S.A. 2016 Supp. 38-2237, and amendments thereto, on any alleged perpetrator to whom the order is directed.

(5) The court shall provide a copy of any orders entered within 10 days of entering the order to the custodian designated under this subsection.

(e) Further determinations regarding a child removed from the home. If custody has been awarded under subsection (d) to a person other than a parent, a permanency plan shall be provided or prepared pursuant to K.S.A. 2016 Supp. 38-2264, and amendments thereto. If a permanency plan is provided at the dispositional hearing, the court may determine whether reintegration is a viable alternative or, if reintegration is not a viable alternative, whether the child should be placed for adoption or a permanent custodian appointed. In determining whether reintegration is a viable alternative, the court shall consider:

(1) Whether a parent has been found by a court to have committed one of the following crimes or to have violated the law of another state prohibiting such crimes or to have aided and abetted, attempted, conspired or solicited the commission of one of these crimes: (A) Murder in the first degree, K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto; (B) murder in the second degree, K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto; (C) capital murder, K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto; (D) voluntary manslaughter, K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto; or (E) a felony battery that resulted in bodily injury;

(2) whether a parent has subjected the child or another child to aggravated circumstances;

(3) whether a parent has previously been found to be an unfit parent in proceedings under this code or in comparable proceedings under the laws of another state or the federal government;

(4) whether the child has been in extended out of home placement;

(5) whether the parents have failed to work diligently toward reintegration;

(6) whether the secretary has provided the family with services necessary for the safe return of the child to the home; and

(7) whether it is reasonable to expect reintegration to occur within a time frame consistent with the child's developmental needs.

(f) Proceedings if reintegration is not a viable alternative. If the court determines that reintegration is not a viable alternative, proceedings to terminate parental rights and permit placement of the child for adoption or appointment of a permanent custodian shall be initiated unless the court finds that compelling reasons have been documented in the case plan why adoption or appointment of a permanent custodian would not be in the best interests of the child. If compelling reasons have not been documented, the county or district attorney shall file a motion within 30 days to terminate parental rights or a motion to appoint a permanent custodian within 30 days and the court shall hold a hearing on the motion within 90 days of its filing. No hearing is required when the parents voluntarily relinquish parental rights or consent to the appointment of a permanent custodian.

(g) Additional Orders. In addition to or in lieu of any other order authorized by this section:

(1) The court may order the child and the parents of any child who has been adjudicated a child in need of care to attend counseling sessions as the court directs. The expense of the counseling may be assessed as an expense in the case. No mental health provider shall charge a greater fee for court-ordered counseling than the provider would have charged to the person receiving counseling if the person had requested counseling on the person's own initiative.

(2) If the court has reason to believe that a child is before the court due, in whole or in part, to the use or misuse of alcohol or a violation of K.S.A. 2016 Supp. 21-5701 through 21-5717, and amendments thereto, by the child, a parent of the child, or another person responsible for the care of the child, the court may order the child, parent of the child or other person responsible for the care of the child to submit to and complete an alcohol and drug evaluation by a qualified person or agency and comply with any recommendations. If the evaluation is performed by a community-based alcohol and drug safety program certified pursuant to K.S.A. 8-1008, and amendments thereto, the child, parent of the child or other person responsible for the care of the child shall pay a fee not to exceed the fee established by that statute. If the court finds that the child and those legally liable for the child's support are indigent, the fee may be waived. In no event shall the fee be assessed against the secretary.

(3) If child support has been requested and the parent or parents have a duty to support the child, the court may order one or both parents to pay child support and, when custody is awarded to the secretary, the court shall order one or both parents to pay child support. The court shall determine, for each parent separately, whether the parent is already subject to an order to pay support for the child. If the parent is not presently ordered to pay support for any child who is subject to the jurisdiction of the court and the court has personal jurisdiction over the parent, the court shall order the parent to pay child support in an amount determined under K.S.A. 2016 Supp. 38-2277, and amendments thereto. Except for good cause shown, the court shall issue an immediate income withholding order pursuant to K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto, for each parent ordered to pay support under this subsection, regardless of whether a payor has been identified for the parent. A parent ordered to pay child support under this subsection shall be notified, at the hearing or otherwise, that the child support order may be registered pursuant to K.S.A. 2016 Supp. 38-2279, and amendments thereto. The parent shall also be informed that, after registration, the income withholding order may be served on the parent's employer without further notice to the parent and the child support order may be enforced by any method allowed by law. Failure to provide this notice shall not affect the validity of the child support order.

History: L. 2006, ch. 200, § 50; L. 2009, ch. 99, § 6; L. 2009, ch. 143, § 16; L. 2010, ch. 75, § 12; L. 2011, ch. 69, § 1; L. 2012, ch. 162, § 65; L. 2013, ch. 120, § 36; Jan. 1, 2014.

Revisor's Note:

Section was also amended by L. 2009, ch. 32, § 47, but that version was repealed by L. 2009, ch. 143, § 37.

Section was amended twice in the 2010 session, see also 38-2255a.

Section was amended twice in the 2011 session, see also 38-2255b.



38-2256 Rehearing.

38-2256. Rehearing. After the entry of any dispositional order, the court may rehear the matter on its own motion or the motion of a party or interested party. Upon notice, pursuant to K.S.A. 2016 Supp. 38-2254, and amendments thereto, and after the rehearing, the court may enter any dispositional order authorized by this code, except that a child support order which has been registered under K.S.A. 2016 Supp. 38-2279, and amendments thereto, may only be modified pursuant to K.S.A. 2016 Supp. 38-2279, and amendments thereto.

History: L. 2006, ch. 200, § 51; Jan. 1, 2007.



38-2257 Permanency planning at disposition.

38-2257. Permanency planning at disposition. If a child is placed outside the child's home at the dispositional hearing and no permanency plan is made a part of the record of the hearing, a written permanency plan shall be prepared pursuant to K.S.A. 2016 Supp. 38-2263, and amendments thereto.

History: L. 2006, ch. 200, § 52; Jan. 1, 2007.



38-2258 Change of placement; notice; opportunity for hearing; removal from home of parent, findings by court.

38-2258. Change of placement; notice; opportunity for hearing; removal from home of parent, findings by court. (a) Except as provided in K.S.A. 2016 Supp. 38-2255(d)(2) and 38-2259, and amendments thereto, if a child has been in the same foster home or shelter facility for six months or longer, or has been placed by the secretary in the home of a parent or relative, the secretary shall give written notice of any plan to move the child to a different placement unless the move is to the selected preadoptive family for the purpose of facilitating adoption. The notice shall be given to: (1) The court having jurisdiction over the child; (2) the petitioner; (3) the attorney for the parents, if any; (4) each parent whose address is available; (5) the foster parent or custodian from whose home or shelter facility it is proposed to remove the child; (6) the child, if 12 or more years of age; (7) the child's guardian ad litem; (8) any other party or interested party; and (9) the child's court appointed special advocate.

(b) The notice shall state the placement to which the secretary plans to transfer the child and the reason for the proposed action. The notice shall be mailed by first class mail 30 days in advance of the planned transfer, except that the secretary shall not be required to wait 30 days to transfer the child if all persons enumerated in subsection (a)(2) through (8) consent in writing to the transfer.

(c) Within 14 days after receipt of the notice, any person enumerated in subsection (a)(2) through (8) receiving notice as provided above may request, either orally or in writing, that the court conduct a hearing to determine whether or not the change in placement is in the best interests of the child concerned. When the request has been received, the court shall schedule a hearing and immediately notify the secretary of the request and the time and date the matter will be heard. The court shall give notice of the hearing to persons enumerated in subsection (a)(2) through (9). If the court does not receive a request for hearing within the specified time, the change in placement may occur prior to the expiration of the 30 days. The secretary shall not change the placement of the child, except for the purpose of adoption, unless the change is approved by the court.

(d) When, after the notice set out above, a child in the custody of the secretary is removed from the home of a parent after having been placed in the home of a parent for a period of six months or longer, the secretary shall request a finding that: (1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

(e) The secretary shall present to the court in writing the efforts to maintain the family unit and prevent the unnecessary removal of the child from the child's home. In making the findings, the court may rely on documentation submitted by the secretary or may set the date for a hearing on the matter. If the secretary requests such finding, the court, not more than 45 days from the date of the request, shall provide the secretary with a written copy of the findings by the court for the purpose of documenting these orders.

History: L. 2006, ch. 200, § 53; L. 2008, ch. 169, § 13; L. 2010, ch. 75, § 13; L. 2011, ch. 91, § 20; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 38-2258a.



38-2259 Emergency change of placement; removal from home of parent, findings of court.

38-2259. Emergency change of placement; removal from home of parent, findings of court. (a) When an emergency exists requiring immediate action to assure the safety and protection of the child or the secretary is notified that the foster parents or shelter facility refuse to allow the child to remain, the secretary may transfer the child to another foster home or shelter facility without prior court approval. The secretary shall notify the court of the action at the earliest practical time. When the child is removed from the home of a parent after having been placed in the home for a period of six months or longer, the secretary shall present to the court in writing the specific nature of the emergency and reasons why it is contrary to the welfare of the child to remain in the placement and request a finding by the court whether remaining in the home is contrary to the welfare of the child. If the court enters an order the court shall make a finding as to whether an emergency exists. The court shall provide the secretary with a copy of the order. In making the finding, the court may rely on documentation submitted by the secretary or may set the date for a hearing on the matter. If the secretary requests such a finding, the court shall provide the secretary with a written copy of the finding by the court not more than 45 days from the date of the request.

(b) The court shall not enter an order approving the removal of a child from the home of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The child is likely to sustain harm if not immediately removed from the home;

(B) allowing the child to remain in home is contrary to the welfare of the child; or

(C) immediate placement of the child is in the best interest of the child; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the child from the child's home or that an emergency exists which threatens the safety to the child.

History: L. 2006, ch. 200, § 54; L. 2008, ch. 169, § 14; July 1.



38-2260 Placement; order directing child to remain in present or future placement, application for determination that child has violated order; procedure; authorized dispositions; limitations on facilities used for placement; computation of time limitations. [See Revisor's Note]

38-2260. Placement; order directing child to remain in present or future placement, application for determination that child has violated order; procedure; authorized dispositions; limitations on facilities used for placement; computation of time limitations. [See Revisor's Note] (a) Valid court order. During proceedings under this code, the court may enter an order directing a child who is the subject of the proceedings to remain in a present or future placement if:

(1) The child and the child's guardian ad litem are present in court when the order is entered;

(2) the court finds that the child has been adjudicated a child in need of care pursuant to subsections (d)(6), (d)(7), (d)(8), (d)(9), (d)(10) or (d)(12) of K.S.A. 2016 Supp. 38-2202, and amendments thereto, and that the child is not likely to be available within the jurisdiction of the court for future proceedings;

(3) the child and the guardian ad litem receive oral and written notice of the consequences of violation of the order; and

(4) a copy of the written notice is filed in the official case file.

(b) Application. Any person may file a verified application for determination that a child has violated an order entered pursuant to subsection (a) and for an order authorizing holding the child in a secure facility or juvenile detention facility. The application shall state the applicant's belief that the child has violated the order entered pursuant to subsection (a) without good cause and the specific facts supporting the allegation.

(c) Ex parte order. After reviewing the application filed pursuant to subsection (b), the court may enter an ex parte order directing that the child be taken into custody and held in a secure facility or juvenile detention facility designated by the court, if the court finds probable cause that the child violated the court's order to remain in placement without good cause. Pursuant to K.S.A. 2016 Supp. 38-2237, and amendments thereto, the order shall be served on the child's parents, the child's legal custodian and the child's guardian ad litem.

(d) Preliminary hearing. Within 24 hours following a child's being taken into custody pursuant to an order issued under subsection (c), the court shall hold a preliminary hearing to determine whether the child admits or denies the allegations of the application and, if the child denies the allegations, to determine whether probable cause exists to support the allegations.

(1) Notice of the time and place of the preliminary hearing shall be given orally or in writing to the child's parents, the child's legal custodian and the child's guardian ad litem.

(2) At the hearing, the child shall have the right to a guardian ad litem and shall be served with a copy of the application.

(3) If the child admits the allegations or enters a no contest statement and if the court finds that the admission or no contest statement is knowledgeable and voluntary, the court shall proceed without delay to the placement hearing pursuant to subsection (f).

(4) If the child denies the allegations, the court shall determine whether probable cause exists to hold the child in a secure facility or juvenile detention facility pending an evidentiary hearing pursuant to subsection (e). After hearing the evidence, if the court finds that: (A) There is probable cause to believe that the child has violated an order entered pursuant to subsection (a) without good cause; and (B) placement in a secure facility or juvenile detention facility is necessary for the protection of the child or to assure the presence of the child at the evidentiary hearing pursuant to subsection (e), the court may order the child held in a secure facility or juvenile detention facility pending the evidentiary hearing.

(e) Evidentiary hearing. The court shall hold an evidentiary hearing on an application within 72 hours of the child's being taken into custody. Notice of the time and place of the hearing shall be given orally or in writing to the child's parents, the child's legal custodian and the child's guardian ad litem. At the evidentiary hearing, the court shall determine by a clear and convincing evidence whether the child has:

(1) Violated a court order entered pursuant to subsection (a) without good cause;

(2) been provided at the hearing with the rights enumerated in subsection (d)(2); and

(3) been informed of:

(A) The nature and consequences of the proceeding;

(B) the right to confront and cross-examine witnesses and present evidence;

(C) the right to have a transcript or recording of the proceedings; and

(D) the right to appeal.

(f) Placement. (1) If the child admits violating the order entered pursuant to subsection (a) or if, after an evidentiary hearing, the court finds that the child has violated such an order, the court shall immediately proceed to a placement hearing. The court may enter an order awarding custody of the child to:

(A) A parent or other legal custodian;

(B) a person other than a parent or other person having custody, who shall not be required to be licensed under article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto;

(C) a youth residential facility; or

(D) the secretary, if the secretary does not already have legal custody of the child.

(2) The court may authorize the custodian to place the child in a secure facility or juvenile detention facility, if the court determines that all other placement options have been exhausted or are inappropriate, based upon a written report submitted by the secretary, if the child is in the secretary's custody, or submitted by a public agency independent of the court and law enforcement, if the child is in the custody of someone other than the secretary. The report shall detail the behavior of the child and the circumstances under which the child was brought before the court and made subject to the order entered pursuant to subsection (a).

(3) The authorization to place the child in a secure facility or juvenile detention facility pursuant to this subsection shall expire 60 days, inclusive of weekend and legal holidays, after its issue. The court may grant extensions of such authorization for two additional periods, each not to exceed 60 days, upon rehearing pursuant to K.S.A. 2016 Supp. 38-2256, and amendments thereto.

(g) Payment. The secretary shall only pay for placement and services for a child placed in a secure facility or juvenile detention facility pursuant to subsection (f) upon receipt of a valid court order authorizing secure care placement.

(h) Limitations on facilities used. Nothing in this section shall authorize placement of a child in an adult jail or lockup.

(i) Time limits, computation. Except as otherwise specifically provided by subsection (f), Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible shall not be counted in computing any time limit imposed by this section.

History: L. 2006, ch. 200, § 55; L. 2008, ch. 169, § 15; L. 2010, ch. 11, § 7; Apr. 1.

CAUTION: Section was amended effective July 1, 2019, see L. 2016, ch. 46, § 27.



38-2261 Reports made by foster parents.

38-2261. Reports made by foster parents. The secretary shall notify the foster parent or parents that the foster parent or parents have a right to submit a report. Copies of the report shall be available to the parties and interested parties. The report made by foster parents shall be on a form created and provided by the Kansas department for children and families.

History: L. 2006, ch. 200, § 56; L. 2014, ch. 115, § 64; July 1.



38-2262 Placement; testimony of certain children.

38-2262. Placement; testimony of certain children. At any hearing under the code, the court, if requested by the child, shall allow the child to address the court, if the child is 10 years of age or older.

History: L. 2006, ch. 200, § 57; L. 2011, ch. 24, § 5; July 1.



38-2263 Permanency planning.

38-2263. Permanency planning. (a) The goal of permanency planning is to assure, in so far as is possible, that children have permanency and stability in their living situations and that the continuity of family relationships and connections is preserved. In planning for permanency, the safety and well being of children shall be paramount.

(b) Whenever a child is subject to the jurisdiction of the court pursuant to the code, an initial permanency plan shall be developed for the child and submitted to the court within 30 days of the initial order of the court. If the child is in the custody of the secretary, or the secretary is providing services to the child, the secretary shall prepare the plan. Otherwise, the plan shall be prepared by the person who has custody or, if directed by the court, by a court services officer.

(c) A permanency plan is a written document prepared in consultation with the child, if the child is 14 years of age or older and the child is able, and, where possible, in consultation with the child's parents, and which:

(1) Describes the permanency goal which, if achieved, will most likely give the child a permanent and safe living arrangement;

(2) describes the child's level of physical health, mental and emotional health, and educational functioning;

(3) provides an assessment of the needs of the child and family;

(4) describes the services to be provided the child, the child's parents and the child's foster parents, if appropriate;

(5) includes a description of the tasks and responsibilities designed to achieve the plan and to whom assigned; and

(6) includes measurable objectives and time schedules for achieving the plan.

(d) In addition to the requirements of subsection (c), if the child is in an out of home placement, the permanency plan shall include:

(1) A plan for reintegration of the child's parent or parents or if reintegration is determined not to be a viable alternative, a statement for the basis of that conclusion and a plan for another permanent living arrangement;

(2) a description of the available placement alternatives;

(3) a justification for the placement selected, including a description of the safety and appropriateness of the placement; and

(4) a description of the programs and services which will help the child prepare to live independently as an adult.

(e) If there is a lack of agreement among persons necessary for the success of the permanency plan, the person or entity having custody of the child shall notify the court which shall set a hearing on the plan.

(f) A permanency plan may be amended at any time upon agreement of the plan participants. If a permanency plan requires amendment which changes the permanency goal, the person or entity having custody of the child shall notify the court which shall set a permanency hearing pursuant to K.S.A. 2016 Supp. 38-2264 and 38-2265, and amendments thereto.

History: L. 2006, ch. 200, § 58; L. 2016, ch. 102, § 13; July 1.



38-2264 Permanency hearing; purpose; procedure and requirements; time for hearing; authorized orders.

38-2264. Permanency hearing; purpose; procedure and requirements; time for hearing; authorized orders. (a) A permanency hearing is a proceeding conducted by the court or by a citizen review board for the purpose of determining progress toward accomplishment of a permanency plan as established by K.S.A. 2016 Supp. 38-2263, and amendments thereto.

(b) The court or a citizen review board shall hear and the court shall determine whether and, if applicable, when the child will be:

(1) Reintegrated with the child's parents;

(2) placed for adoption;

(3) placed with a permanent custodian; or

(4) if the child is 16 years of age or older and the secretary has documented compelling reasons why it would not be in the child's best interests for a placement in one of the placements pursuant to paragraphs (1), (2) or (3), placed in another planned permanent arrangement.

(c) At each permanency hearing, the court shall:

(1) Enter a finding as to whether reasonable efforts have been made by appropriate public or private agencies to rehabilitate the family and achieve the permanency goal in place at the time of the hearing;

(2) enter a finding as to whether the reasonable and prudent parenting standard has been met and whether the child has regular, ongoing opportunities to engage in age or developmentally appropriate activities. The secretary shall report to the court the steps the secretary is taking to ensure that the child's foster family home or child care institution is following the reasonable and prudent parenting standard and that the child has regular, ongoing opportunities to engage in age or developmentally appropriate activities, including consultation with the child in an age-appropriate manner about the opportunities of the child to participate in the activities;

(3) if the child is 14 years of age or older, document the efforts made by the secretary to help the child prepare for the transition from custody to a successful adulthood. The secretary shall report to the court the programs and services that are being provided to the child which will help the child prepare for the transition from custody to a successful adulthood.

(d) The requirements of this subsection shall apply only if the permanency goal in place at the time of the hearing is another planned permanent arrangement as described in subsection (b)(4). At each permanency hearing held with respect to the child, in addition to the requirements of subsection (c), the court shall:

(1) Ask the child, if the child is able, by attendance at the hearing or by report to the court, about the desired permanency outcome for the child;

(2) document the intensive, ongoing and, as of the date of the hearing, unsuccessful permanency efforts made by the secretary to return the child home or secure a placement for the child with a fit and willing relative, a legal guardian or an adoptive parent. The secretary shall report to the court the intensive, ongoing and, as of the date of the hearing, unsuccessful efforts made by the secretary to return the child home or secure a placement for the child with a fit and willing relative, a legal guardian or an adoptive parent, including efforts that utilize search technology, including social media, to find biological family members of the children; and

(3) make a judicial determination explaining why, as of the date of the hearing, another planned permanent living arrangement is the best permanency plan for the child and provide compelling reasons why it continues to not be in the best interests of the child to return home, be placed for adoption, be placed with a legal guardian or be placed with a fit and willing relative.

(e) A permanency hearing shall be held within 12 months of the date the court authorized the child's removal from the home and not less frequently than every 12 months thereafter.

(f) If the court determines at any time other than during a permanency hearing that reintegration may not be a viable alternative for the child, a permanency hearing shall be held no later than 30 days following that determination.

(g) When the court finds that reintegration continues to be a viable alternative, the court shall determine whether and, if applicable, when the child will be returned to the parent. The court may rescind any of its prior dispositional orders and enter any dispositional order authorized by this code or may order that a new plan for the reintegration be prepared and submitted to the court. If reintegration cannot be accomplished as approved by the court, the court shall be informed and shall schedule a hearing pursuant to this section. No such hearing is required when the parents voluntarily relinquish parental rights or consent to appointment of a permanent custodian.

(h) If the court finds reintegration is no longer a viable alternative, the court shall consider whether: (1) The child is in a stable placement with a relative; (2) services set out in the case plan necessary for the safe return of the child have been made available to the parent with whom reintegration is planned; or (3) compelling reasons are documented in the case plan to support a finding that neither adoption nor appointment of a permanent custodian are in the child's best interest. If reintegration is not a viable alternative and either adoption or appointment of a permanent custodian might be in the best interests of the child, the county or district attorney or the county or district attorney's designee shall file a motion to terminate parental rights or a motion to appoint a permanent custodian within 30 days and the court shall set a hearing on such motion within 90 days of the filing of such motion.

(i) If the court enters an order terminating parental rights to a child, or an agency has accepted a relinquishment pursuant to K.S.A. 59-2124, and amendments thereto, the requirements for permanency hearings shall continue until an adoption or appointment of a permanent custodian has been accomplished. If the court determines that reasonable efforts or progress have not been made toward finding an adoptive placement or appointment of a permanent custodian or placement with a fit and willing relative, the court may rescind its prior orders and make others regarding custody and adoption that are appropriate under the circumstances. Reports of a proposed adoptive placement need not contain the identity of the proposed adoptive parents.

(j) If permanency with one parent has been achieved without the termination of the other parent's rights, the court may, prior to dismissing the case, enter child custody orders, including residency and parenting time that the court determines to be in the best interests of the child. The court shall complete a parenting plan pursuant to K.S.A. 2016 Supp. 23-3213, and amendments thereto.

(1) Before entering a custody order under this subsection, the court shall inquire whether a custody order has been entered or is pending in a civil custody case by a court of competent jurisdiction within the state of Kansas.

(2) If a civil custody case has been filed or is pending, a certified copy of the custody, residency and parenting time orders shall be filed in the civil custody case. The court in the civil custody case may, after consultation with the court in the child in need of care case, enter an order declaring that the custody order in the child in need of care case shall become the custody order in the civil custody case.

(3) A district court, on its own motion or upon the motion of any party, may order the consolidation of the child in need of care case with any open civil custody case involving the child and both of the child's parents. Custody, residency and parenting time orders entered in consolidated child in need of care and civil custody cases take precedence over any previous orders affecting both parents and the child that were entered in the civil custody case regarding the same or related issues. Following entry of a custody order in a consolidated case, the court shall dismiss the child in need of care case and, if necessary, return the civil custody case to the original court having jurisdiction over it.

(4) If no civil custody case has been filed, the court may direct the parties to file a civil custody case and to file the custody orders from the child in need of care case in that case. Costs of the civil custody case may be assessed to the parties.

(5) Nothing in this subsection shall operate to expand access to information that is confidential under K.S.A. 2016 Supp. 38-2209, and amendments thereto, and the confidentiality of such information shall be preserved in all filings in a civil custody case.

(k) When permanency has been achieved to the satisfaction of the court, the court shall enter an order closing the case.

History: L. 2006, ch. 200, § 59; L. 2008, ch. 169, § 16; L. 2010, ch. 75, § 14; L. 2012, ch. 162, § 66; L. 2016, ch. 102, § 14; July 1.



38-2265 Same; notice.

38-2265. Same; notice. (a) (1) The court shall require notice of the time and place of the permanency hearing be given to the parties and interested parties. The notice shall state that the person receiving the notice shall have the right to be heard at the hearing.

(2) If the child is 14 years of age or older, the court shall require notice of the time and place of the permanency hearing be given to the child. Such notice shall request the child's participation in the hearing by attendance or by report to the court.

(b) The court shall require notice and the right to be heard to the following:

(1) The child's foster parent or parents or permanent custodian providing care for the child;

(2) preadoptive parents for the child, if any;

(3) the child's grandparents at their last known addresses or, if no grandparent is living or if no living grandparent's address is known, to the closest relative of each of the child's parents whose address is known;

(4) the person having custody of the child; and

(5) upon request, by any person having close emotional ties with the child and who is deemed by the court to be essential to the deliberations before the court.

(c) The notices required by subsection (b) shall be given by first class mail, not less than 10 business days before the hearing.

(d) Individuals receiving notice pursuant to subsection (b) shall not be made a party or interested party to the action solely on the basis of this notice and the right to be heard. The right to be heard shall be at a time and in a manner determined by the court and does not confer an entitlement to appear in person at government expense.

(e) The provisions of this section shall not require additional notice to any person otherwise receiving notice of the hearing pursuant to K.S.A. 2016 Supp. 38-2239, and amendments thereto.

History: L. 2006, ch. 200, § 60; L. 2008, ch. 169, § 17; L. 2016, ch. 102, § 15; July 1.



38-2266 Request for termination of parental rights or appointment of permanent custodian.

38-2266. Request for termination of parental rights or appointment of permanent custodian. (a) Either in the original petition filed under this code or in a motion made in an existing proceeding under this code, any party or interested party may request that either or both parents be found unfit and the parental rights of either or both parents be terminated or a permanent custodian be appointed.

(b) Whenever a pleading is filed requesting termination of parental rights or appointment of a permanent custodian, the pleading shall contain a statement of specific facts which are relied upon to support the request, including dates, times and locations to the extent known.

(c) In any case in which a parent of a child cannot be located by the exercise of due diligence, service by publication notice shall be ordered upon the parent.

History: L. 2006, ch. 200, § 61; Jan. 1, 2007.



38-2267 Procedure upon receipt of request.

38-2267. Procedure upon receipt of request. (a) Upon receiving a petition or motion requesting termination of parental rights or appointment of permanent custodian, the court shall set the time and place for the hearing, which shall be held within 90 days. A continuance shall be granted only if the court finds it is in the best interests of the child. Upon motion of a party, the chief judge shall reassign a petition or motion requesting termination of parental rights from a district magistrate judge to a district judge pursuant to subsection (e) of K.S.A. 20-302b, and amendments thereto.

(b) (1) The court shall give notice of the hearing: (A) To the parties and interested parties, as provided in K.S.A. 2016 Supp. 38-2236 and 38-2237, and amendments thereto; (B) to all the child's grandparents at their last known addresses or, if no grandparent is living or if no living grandparent's address is known, to the closest relative of each of the child's parents whose address is known; (C) in any case in which a parent of a child cannot be located by the exercise of due diligence, to the parents nearest relative who can be located, if any; and (D) to the foster parents, preadoptive parents or relatives providing care.

(2) This notice shall be given by return receipt delivery not less than 10 business days before the hearing. Individuals receiving notice pursuant to this subsection shall not be made a party or interested party to the action solely on the basis of this notice.

(3) The provisions of this subsection shall not require additional service to any party or interested party who could not be located by the exercise of due diligence in the initial notice of the filing of a petition for a child in need of care.

(c) At the beginning of the hearing the court shall determine that due diligence has been used in determining the identity and location of the persons listed in subsection (b) and in accomplishing service of process.

(d) Prior to a hearing on a petition, a motion requesting termination of parental rights or a motion for appointment of a permanent custodian, the court shall appoint an attorney to represent any parent who fails to appear and may award a reasonable fee to the attorney for services. The fee may be assessed as an expense in the proceedings.

History: L. 2006, ch. 200, § 62; Jan. 1, 2007.



38-2268 Voluntary relinquishment; voluntary permanent custodianship; consent to adoption.

38-2268. Voluntary relinquishment; voluntary permanent custodianship; consent to adoption. (a) Prior to a hearing to consider the termination of parental rights, if the child's permanency plan is either adoption or appointment of a custodian, with the consent of the guardian ad litem and the secretary, either or both parents may relinquish parental rights to the child, consent to an adoption or consent to appointment of a permanent custodian.

(b) Relinquishment of child to secretary. (1) Any parent or parents may relinquish a child to the secretary, and if the secretary accepts the relinquishment in writing, the secretary shall stand in loco parentis to the child and shall have and possess over the child all rights of a parent, including the power to place the child for adoption and give consent thereto.

(2) All relinquishments to the secretary shall be in writing, in substantial conformity with the form for relinquishment contained in the appendix of forms following K.S.A. 59-2143, and amendments thereto, and shall be executed by either parent of the child.

(3) The relinquishment shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the relinquishment is acknowledged before a judge of a court of record, it shall be the duty of the court to advise the relinquishing parent of the consequences of the relinquishment.

(4) Except as otherwise provided, in all cases where a parent has relinquished a child to the agency pursuant to K.S.A. 59-2111 through 59-2143, and amendments thereto, all the rights of the parent shall be terminated, including the right to receive notice in a subsequent adoption proceeding involving the child. Upon such relinquishment, all the rights of the parents to such child, including such parent's right to inherit from or through such child, shall cease.

(5) If a parent has relinquished a child to the secretary based on a belief that the child's other parent would relinquish the child to the secretary or would be found unfit, and this does not occur, the rights of the parent who has relinquished a child to the secretary shall not be terminated.

(6) A parent's relinquishment of a child shall not terminate the right of the child to inherit from or through the parent.

(c) Permanent custody. (1) A parent may consent to appointment of an individual as permanent custodian and if the individual accepts the consent, such individual shall stand in loco parentis to the child and shall have and possess over the child all the rights of a legal guardian.

(2) All consents to appointment of a permanent custodian shall be in writing and shall be executed by either parent of the child.

(3) The consent shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the consent is acknowledged before a judge of a court of record, it shall be the duty of the court to advise the consenting parent of the consequences of the consent.

(4) If a parent has consented to appointment of a permanent custodian based upon a belief that the child's other parent would so consent or would be found unfit, and this does not occur, the consent shall be null and void.

(d) Adoption. If the parental rights of one parent have been terminated or that parent has relinquished parental rights to the secretary, the other parent may consent to the adoption of the child by persons approved by the secretary or approved by the court. The consent shall follow the form contained in the appendix of forms following K.S.A. 59-2143, and amendments thereto.

History: L. 2006, ch. 200, § 63; L. 2008, ch. 169, § 18; L. 2014, ch. 126, § 5; July 1.



38-2269 Factors to be considered in termination of parental rights; appointment of permanent custodian.

38-2269. Factors to be considered in termination of parental rights; appointment of permanent custodian. (a) When the child has been adjudicated to be a child in need of care, the court may terminate parental rights or appoint a permanent custodian when the court finds by clear and convincing evidence that the parent is unfit by reason of conduct or condition which renders the parent unable to care properly for a child and the conduct or condition is unlikely to change in the foreseeable future.

(b) In making a determination of unfitness the court shall consider, but is not limited to, the following, if applicable:

(1) Emotional illness, mental illness, mental deficiency or physical disability of the parent, of such duration or nature as to render the parent unable to care for the ongoing physical, mental and emotional needs of the child;

(2) conduct toward a child of a physically, emotionally or sexually cruel or abusive nature;

(3) the use of intoxicating liquors or narcotic or dangerous drugs of such duration or nature as to render the parent unable to care for the ongoing physical, mental or emotional needs of the child;

(4) physical, mental or emotional abuse or neglect or sexual abuse of a child;

(5) conviction of a felony and imprisonment;

(6) unexplained injury or death of another child or stepchild of the parent or any child in the care of the parent at the time of injury or death;

(7) failure of reasonable efforts made by appropriate public or private agencies to rehabilitate the family;

(8) lack of effort on the part of the parent to adjust the parent's circumstances, conduct or conditions to meet the needs of the child; and

(9) whether the child has been in extended out of home placement as a result of actions or inactions attributable to the parent and one or more of the factors listed in subsection (c) apply.

(c) In addition to the foregoing, when a child is not in the physical custody of a parent, the court, shall consider, but is not limited to, the following:

(1) Failure to assure care of the child in the parental home when able to do so;

(2) failure to maintain regular visitation, contact or communication with the child or with the custodian of the child;

(3) failure to carry out a reasonable plan approved by the court directed toward the integration of the child into a parental home; and

(4) failure to pay a reasonable portion of the cost of substitute physical care and maintenance based on ability to pay.

In making the above determination, the court may disregard incidental visitations, contacts, communications or contributions.

(d) A finding of unfitness may be made as provided in this section if the court finds that the parents have abandoned the child, the custody of the child was surrendered pursuant to K.S.A. 2016 Supp. 38-2282, and amendments thereto, or the child was left under such circumstances that the identity of the parents is unknown and cannot be ascertained, despite diligent searching, and the parents have not come forward to claim the child within three months after the child is found.

(e) If a person is convicted of a felony in which sexual intercourse occurred, or if a juvenile is adjudicated a juvenile offender because of an act which, if committed by an adult, would be a felony in which sexual intercourse occurred, and as a result of the sexual intercourse, a child is conceived, a finding of unfitness may be made.

(f) The existence of any one of the above factors standing alone may, but does not necessarily, establish grounds for termination of parental rights.

(g) (1) If the court makes a finding of unfitness, the court shall consider whether termination of parental rights as requested in the petition or motion is in the best interests of the child. In making the determination, the court shall give primary consideration to the physical, mental and emotional health of the child. If the physical, mental or emotional needs of the child would best be served by termination of parental rights, the court shall so order. A termination of parental rights under the code shall not terminate the right of a child to inherit from or through a parent. Upon such termination all rights of the parent to such child, including, such parent's right to inherit from or through such child, shall cease.

(2) If the court terminates parental rights, the court may authorize adoption pursuant to K.S.A. 2016 Supp. 38-2270, and amendments thereto, appointment of a permanent custodian pursuant to K.S.A. 2016 Supp. 38-2272, and amendments thereto, or continued permanency planning.

(3) If the court does not terminate parental rights, the court may authorize appointment of a permanent custodian pursuant to K.S.A. 2016 Supp. 38-2272, and amendments thereto, or continued permanency planning.

(h) If a parent is convicted of an offense as provided in subsection (a)(7) of K.S.A. 2016 Supp. 38-2271, and amendments thereto, or is adjudicated a juvenile offender because of an act which if committed by an adult would be an offense as provided in subsection (a)(7) of K.S.A. 2016 Supp. 38-2271, and amendments thereto, and if the victim was the other parent of a child, the court may disregard such convicted or adjudicated parent's opinions or wishes in regard to the placement of such child.

(i) A record shall be made of the proceedings.

(j) When adoption, proceedings to appoint a permanent custodian or continued permanency planning has been authorized, the person or agency awarded custody of the child shall within 30 days submit a written plan for permanent placement which shall include measurable objectives and time schedules.

History: L. 2006, ch. 200, § 64; L. 2008, ch. 169, § 19; July 1.



38-2270 Custody for adoption.

38-2270. Custody for adoption. (a) When parental rights have been terminated and it appears that adoption is a viable alternative, the court shall enter one of the following orders:

(1) An order granting custody of the child, for adoption proceedings, to the secretary or a corporation organized under the laws of the state of Kansas authorized to care for and surrender children for adoption as provided in K.S.A. 38-112 et seq., and amendments thereto. The person, secretary or corporation shall have authority to place the child in a family home, and give consent for the legal adoption of the child which shall be the only consent required to authorize the entry of an order or decree of adoption.

(2) An order granting custody of the child to proposed adoptive parents and consenting to the adoption of the child by the proposed adoptive parents.

(b) In making an order under subsection (a), the court shall give preference, to the extent that the court finds it is in the best interests of the child, first to granting such custody for adoption to a relative of the child and second to granting such custody to a person with whom the child has close emotional ties.

(c) Discharge upon adoption. When an adoption decree has been filed with the court in the child in need of care case, the secretary's custody shall cease, the court's jurisdiction over the child shall cease and the court shall enter an order to that effect.

History: L. 2006, ch. 200, § 65; Jan. 1, 2007.



38-2271 Presumption of unfitness, when; burden of proof.

38-2271. Presumption of unfitness, when; burden of proof. (a) It is presumed in the manner provided in K.S.A. 60-414, and amendments thereto, that a parent is unfit by reason of conduct or condition which renders the parent unable to fully care for a child, if the state establishes, by clear and convincing evidence, that:

(1) A parent has previously been found to be an unfit parent in proceedings under K.S.A. 2016 Supp. 38-2266 et seq., and amendments thereto, or comparable proceedings under the laws of another jurisdiction;

(2) a parent has twice before been convicted of a crime specified in article 34, 35, or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, or comparable offenses under the laws of another jurisdiction, or an attempt or attempts to commit such crimes and the victim was under the age of 18 years;

(3) on two or more prior occasions a child in the physical custody of the parent has been adjudicated a child in need of care as defined by K.S.A. 2016 Supp. 38-2202(d)(1), (d)(3), (d)(5) or (d)(11), and amendments thereto, or comparable proceedings under the laws of another jurisdiction;

(4) the parent has been convicted of causing the death of another child or stepchild of the parent;

(5) the child has been in an out-of-home placement, under court order for a cumulative total period of one year or longer and the parent has substantially neglected or willfully refused to carry out a reasonable plan, approved by the court, directed toward reintegration of the child into the parental home;

(6) (A) the child has been in an out-of-home placement, under court order for a cumulative total period of two years or longer; (B) the parent has failed to carry out a reasonable plan, approved by the court, directed toward reintegration of the child into the parental home; and (C) there is a substantial probability that the parent will not carry out such plan in the near future;

(7) a parent has been convicted of capital murder, K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto, murder in the first degree, K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto, murder in the second degree, K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto, voluntary manslaughter, K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto, human trafficking or aggravated human trafficking, K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, K.S.A. 2016 Supp. 21-6422, and amendments thereto, or comparable proceedings under the laws of another jurisdiction or, has been adjudicated a juvenile offender because of an act which if committed by an adult would be an offense as provided in this subsection, and the victim of such murder was the other parent of the child;

(8) a parent abandoned or neglected the child after having knowledge of the child's birth or either parent has been granted immunity from prosecution for abandonment of the child under K.S.A. 21-3604(b), prior to its repeal, or K.S.A. 2016 Supp. 21-5605(d), and amendments thereto; or

(9) a parent has made no reasonable efforts to support or communicate with the child after having knowledge of the child's birth;

(10) a father, after having knowledge of the pregnancy, failed without reasonable cause to provide support for the mother during the six months prior to the child's birth;

(11) a father abandoned the mother after having knowledge of the pregnancy;

(12) a parent has been convicted of rape, K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto, or comparable proceedings under the laws of another jurisdiction resulting in the conception of the child; or

(13) a parent has failed or refused to assume the duties of a parent for two consecutive years next preceding the filing of the petition. In making this determination the court may disregard incidental visitations, contacts, communications or contributions.

(b) The burden of proof is on the parent to rebut the presumption of unfitness by a preponderance of the evidence. In the absence of proof that the parent is presently fit and able to care for the child or that the parent will be fit and able to care for the child in the foreseeable future, the court shall terminate parental rights in proceedings pursuant to K.S.A. 2016 Supp. 38-2266 et seq., and amendments thereto.

History: L. 2006, ch. 200, § 66; L. 2011, ch. 30, § 157; L. 2015, ch. 94, § 13; July 1.



38-2272 Appointment of permanent custodian.

38-2272. Appointment of permanent custodian. (a) A permanent custodian may be appointed:

(1) With the consent and agreement of the parents and approval by the court;

(2) after a finding of unfitness pursuant to K.S.A. 2016 Supp. 38-2269, and amendments thereto; or

(3) after termination of parental rights pursuant to K.S.A. 2016 Supp. 38-2270, and amendments thereto.

(b) Upon the appointment of a permanent custodian, the secretary's custody of the child shall cease. The court's jurisdiction over the child shall continue unless the court enters an order terminating jurisdiction.

(c) Subject to subsection (d), a permanent custodian shall stand in loco parentis and shall exercise all of the rights and responsibilities of a parent except the permanent custodian shall not:

(1) Consent to an adoption of the child; and

(2) be subject to court ordered child support or medical support.

(d) When the court retains jurisdiction after appointment of a permanent custodian, the court, in its order, may impose limitations or conditions upon the rights and responsibilities of the permanent custodian including, but not limited to, the right to:

(1) Determine contact with the biological parent;

(2) consent to marriage;

(3) consent to psychosurgery, removal of a bodily organ or amputation of a limb;

(4) consent to sterilization;

(5) consent to behavioral and medical experiments;

(6) consent to withholding life-prolonging medical treatment;

(7) consent to placement in a treatment facility; or

(8) consent to placement in a psychiatric hospital or an institution for the developmentally disabled.

(e) Absent a judicial finding of unfitness or court-ordered limitations pursuant to subsection (d), a permanent custodian may share parental responsibilities with a parent of the child as the permanent custodian determines is in the child's best interests. Sharing parental responsibilities does not relieve the permanent custodian of legal responsibility for the child.

(f) Parental consent to appointment of a permanent custodian shall be in writing and shall be acknowledged before a judge of a court of record or before an officer authorized by law to take acknowledgments. If the consent is acknowledged before a judge of a court of record, it shall be the duty of the court before which the consent is acknowledged to advise the consenting parent of the consequences of the consent, including the following:

(1) Do you understand that your parental rights are not being terminated and you can be ordered to pay child support and medical support for your child?

(2) Do you understand that to get the rights you still have with your child, you must keep the court up to date about how to contact you? This means that the court needs to always have your current address and telephone number.

(3) Do you understand that if your child is ever placed for adoption, the court will try to let you know by using the information you have given them? If your address and telephone number are not up to date, you might not know your child is placed for adoption.

(4) Do you understand that if you want information about your child's health or education, you will have to keep the information you give the court about where you are up to date because the information will be sent to the latest address the court has?

(5) Do you understand that you may be able to have some contact with your child, but only if the permanent custodian decides it is in the child's best interests and if the court allows the contact?

(6) Do you understand that unless the court orders differently, the permanent custodian has the right to make the following decisions about your child: The amount and type of contact you have with the child; consent to your child's marriage; consent to medical treatment; consent to mental health treatment; consent to placement in a psychiatric hospital or an institution for the developmentally disabled; consent to behavioral and medical experiments; consent to sterilization and consent to withholding life-prolonging medical treatment?

(g) (1) A consent is final when executed, unless the parent whose consent is at issue, prior to issuance of the order appointing a permanent custodian, proves by clear and convincing evidence that the consent was not freely and voluntarily given. The burden of proving the consent was not freely and voluntarily given shall rest with that parent.

(2) If a parent has consented to appointment of a permanent custodian based upon a belief that the child's other parent would so consent or would be found unfit, and this does not occur, the consent shall be null and void.

(h) If a permanent custodian is appointed after a judicial finding of parental unfitness without a termination of parental rights, the parent shall retain only the following rights and responsibilities:

(1) The obligation to pay child support and medical support; and

(2) the right to inherit from the child.

(3) The right to consent to adoption of the child. All other parental rights transfer to the permanent custodian.

(i) If a permanent custodian is appointed after termination of parental rights, the parent retains no right or responsibilities to the child.

(j) Prior to appointing a permanent custodian, the court shall receive and consider an assessment of any potential permanent custodian as provided in K.S.A. 59-2132, and amendments thereto. In making an order appointing a permanent custodian the court shall give preference, to the extent that the court finds it in the child's best interests, to first appointing a permanent custodian who is a relative of the child or second a person with whom the child has close emotional ties.

(k) If permanent custodians are divorced, such custodian's marriage is annulled or the court orders separate maintenance, the court in that case has jurisdiction to make custody determinations between the permanent custodians.

History: L. 2006, ch. 200, § 67; L. 2010, ch. 75, § 15; July 1.



38-2273 Appeals; procedure; verification; continuing jurisdiction.

38-2273. Appeals; procedure; verification; continuing jurisdiction. (a) An appeal may be taken by any party or interested party from any order of temporary custody, adjudication, disposition, finding of unfitness or termination of parental rights.

(b) An appeal from an order entered by a district magistrate judge who is not regularly admitted to practice law in Kansas shall be to a district judge. The appeal shall be heard on the basis of the record within 30 days from the date the notice of appeal is filed. If no record was made of the proceedings, the trial shall be de novo.

(c) Procedure on appeal shall be governed by article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

(d) Notwithstanding any other provision of law to the contrary, appeals under this section shall have priority over all other cases.

(e) Every notice of appeal, docketing statement and brief shall be verified by the appellant if the appellant has been personally served at any time during the proceedings. Failure to have the required verification shall result in the dismissal of the appeal.

(f) While a case is on appeal from the district court, the district court or magistrate court shall continue to have jurisdiction over all issues not specifically appealed and shall conduct timely permanency hearings.

History: L. 2006, ch. 200, § 68; L. 2010, ch. 75, § 16; L. 2014, ch. 71, § 4; July 1.



38-2274 Temporary orders pending appeal; status of orders appealed from.

38-2274. Temporary orders pending appeal; status of orders appealed from. (a) Pending the determination of the appeal, any order appealed from shall continue in force unless modified by temporary orders as provided in subsection (b).

(b) The court on appeal, pending a hearing, may modify the order appealed from and may make any temporary orders concerning the care and custody of the child that the court considers advisable.

History: L. 2006, ch. 200, § 69; Jan. 1, 2007.



38-2275 Fees and expenses.

38-2275. Fees and expenses. (a) When an appeal is taken pursuant to this code, fees if the guardian ad litem or of an attorney appointed to represent a parent shall be fixed by the district court. The fees, together with the costs of transcripts and records on appeal, shall be taxed as expenses on appeal. The court on appeal may assess the fees and expenses against a party or interested party or order that they be paid from the general fund of the county.

(b) When the court orders the fees and expenses assessed against a party or interested party, such fees shall be paid from the county general fund, subject to reimbursement by the party or interested party against whom the fees were assessed. The county may enforce the order as a civil judgment, except the county shall not be required to pay the docket fee or fee for execution.

History: L. 2006, ch. 200, § 70; Jan. 1, 2007.



38-2276 Prohibiting detainment or placement of child in jail.

38-2276. Prohibiting detainment or placement of child in jail. No child under 18 years of age shall be detained or placed in any jail pursuant to the code.

History: L. 2006, ch. 200, § 71; Jan. 1, 2007.



38-2277 Determination of child support.

38-2277. Determination of child support. (a) In determining the amount of a child support order under the code, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto.

(b) If the appropriate amount of support under the Kansas child support guidelines cannot be determined because any necessary fact is not proven by evidence or by stipulation of the appropriate parent, the court shall apply one or more of the following presumptions:

(1) Both parents have only gross earned income equal to 40 hours per week at the federal minimum wage then in effect;

(2) neither parent's income is subject to adjustment for any reason;

(3) the number of children is as alleged in the petition;

(4) the age of each child is as alleged in the petition or, if unknown, is between seven and 15 years;

(5) no adjustment for child care, health or dental insurance or income tax exemption is appropriate; or

(6) neither parent is entitled to any other credit or adjustment.

(c) If the county or district attorney determines that: (1) A parent will contest the amount of support resulting from application of the guidelines; (2) the parent is or may be entitled to an adjustment pursuant to the guidelines; and (3) it is in the child's best interests to resolve the support issue promptly and with minimal hostility, the county or district attorney may enter into a stipulation with the parent as to the amount of child support for that parent. The amount of support may be based upon one or more of the presumptions in subsection (b). Except for good cause or as otherwise provided in K.S.A. 2016 Supp. 38-2279, and amendments thereto, a stipulation under this subsection shall be binding upon the court and all parties or interested parties. The criteria for application of this subsection shall be incorporated into the journal entry or judgment form.

History: L. 2006, ch. 200, § 72; Jan. 1, 2007.



38-2278 Journal entry for child support.

38-2278. Journal entry for child support. When child support is ordered pursuant to the code, a separate journal entry or judgment form shall be made for each parent ordered to pay child support. The journal entry or judgment form shall be entitled:

"In the matter of __________ and __________"

(obligee's name)  (obligor's name)

and shall contain no reference to the privileged official file or social file in the case except the facts necessary to establish personal jurisdiction over the parent, the name and date of birth of each child, and findings of fact and conclusions of law directly related to the child support obligation. If the court issues an income withholding order for the parent, it shall be captioned in the same manner.

History: L. 2006, ch. 200, § 73; Jan. 1, 2007.



38-2279 Withholding order for child support; filing; service; jurisdiction; consolidation with child in need of care case; modification.

38-2279. Withholding order for child support; filing; service; jurisdiction; consolidation with child in need of care case; modification. (a) A person entitled to receive child support under an order issued pursuant to the code may file with the clerk of the district court in the county in which the judgment was rendered the original child support order and the original income withholding order, if any. If the original child support or income withholding order is unavailable for any reason, a certified or authenticated copy of the order may be substituted. The clerk of the district court shall number the child support order as a case filed under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, and enter the numbering of the case on the appearance docket of the case. Registration of a child support order under this section shall be without cost or docket fee.

(b) If the number assigned to a case under the code appears in the caption of a document filed pursuant to this section, the clerk of the district court may obliterate that number and replace it with the new case number assigned pursuant to this section.

(c) The filing of the child support order shall constitute registration under this section. Upon registration of the child support order, all matters related to that order, including, but not limited to, modification of the order, shall proceed under the new case number except as otherwise provided in this section. Registration of a child support order under this section does not confer jurisdiction in the registration case for custody, residency or parenting time issues.

(d) The person registering a child support order shall serve a copy of the registered child support order and income withholding order, if any, upon the party or interested parties by first-class mail. The person registering the child support order shall file, in the official file for each child affected, either a copy of the registered order showing the new case number or a statement that includes the caption, new case number and date of registration of the child support order.

(e) If the secretary is entitled to receive payment under an order which may be registered under this section, the county or district attorney shall take the actions permitted or required in subsections (a) and (d) upon request of the secretary.

(f) A child support order registered pursuant to this section shall have the same force and effect as an original child support order entered under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, including, but not limited to:

(1) The registered order shall become a lien on the real estate of the judgment debtor in the county from the date of registration;

(2) execution or other action to enforce the registered order may be had from the date of registration;

(3) the registered order may itself be registered pursuant to any law, including, but not limited to, the uniform interstate family support act, K.S.A. 23-9,101 et seq., and amendments thereto; and

(4) if any installment of support due under the registered order becomes a dormant judgment, it may be revived pursuant to K.S.A. 60-2404, and amendments thereto.

(g) Subject to the provisions of K.S.A. 23-9,207, and amendments thereto, the court in the registration case shall have continuing jurisdiction over the child support action and the parties thereto and subject matter and, except as otherwise provided in subsection (h) or (i), may modify any prior support order if a material change in circumstances is shown irrespective of the present domicile of the child or parents. If more than three years have passed since the date of the original support order or the most recent modification order, a material change in circumstances need not be shown. The court may make a modification of child support retroactive to a date at least one month after the date that the motion to modify was filed with the court.

(h) At the direction of the judge in the child in need of care case, the registration case may be consolidated with the child in need of care case pursuant to the code of civil procedure so long as the child in need of care case is open. While the cases are consolidated, any motion to modify the registered support order shall be filed in the child in need of care case. If any support rights are assigned, the assignee shall be treated as an interested party in the consolidated cases for all proceedings involving the support order. Nothing in this subsection shall be construed to prevent or limit enforcement of the support order.

(i) If the person requesting modification of current support shows that the support order was based upon one or more of the presumptions provided in K.S.A. 2016 Supp. 38-2277, and amendments thereto, or upon a stipulation pursuant to subsection (c) of K.S.A. 2016 Supp. 38-2277, and amendments thereto, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto, without requiring a showing that a material change of circumstances has occurred, without regard to any previous presumption or stipulation used to determine the amount of the child support order and irrespective of the present domicile of the child or parents.

History: L. 2006, ch. 200, § 74; L. 2010, ch. 75, § 17; July 1.



38-2280 Remedies supplemental not substitute.

38-2280. Remedies supplemental not substitute. The remedies provided in this code with respect to child support are in addition to and not in substitution for any other remedy.

History: L. 2006, ch. 200, § 75; Jan. 1, 2007.



38-2281 Family services and community intervention fund; child in need of care, purpose of expenditure of moneys.

38-2281. Family services and community intervention fund; child in need of care, purpose of expenditure of moneys. There is hereby established in the state treasury the family services and community intervention fund which shall be administered by the secretary. The secretary may accept money from any source for the purposes for which money in the family services and community intervention fund may be expended. Moneys received shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the family services and community intervention fund. All moneys in the family services and community intervention fund shall be used for the purpose of assisting state, county or local governments or political subdivisions thereof or community agencies to provide services, intervention and support services to children alleged or adjudged to be a child in need of care, especially those youth at risk because of such child's own actions or behaviors and not due to abuse or neglect by a parent, guardian or other person responsible for such child's care. The purpose of the family services and community intervention fund shall be to enhance the ability of families and children to resolve problems within the family and community by the collaboration of governmental and local service providers that might otherwise result in a child becoming subject to the jurisdiction of the court. All expenditures from the family services and community intervention fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

History: L. 2006, ch. 200, § 76; Jan. 1, 2007.



38-2282 Newborn infant protection act.

38-2282. Newborn infant protection act. (a) This section shall be known and may be cited as the newborn infant protection act.

(b) A parent or other person having lawful custody of an infant which is 45 days old or younger and which has not suffered bodily harm may surrender physical custody of the infant to any employee who is on duty at a police station, sheriff's office, law enforcement center, fire station, city or county health department or medical care facility as defined by K.S.A. 65-425, and amendments thereto. Such employee shall take physical custody of an infant surrendered pursuant to this section. A parent or other person voluntarily surrendering an infant under this subsection shall not be required to reveal personally identifiable information, but may be offered the opportunity to provide information concerning the infant's familial or medical history.

(c) A person or facility to whom an infant is delivered pursuant to this subsection shall not reveal the name or other personally identifiable information of the person who delivered the infant unless there is a reasonable suspicion that the infant has been abused, and such person or such facility shall be immune from civil or criminal liability for any action taken pursuant to this subsection.

(d) As soon as possible after a person takes physical custody of an infant under this section, such person shall notify a local law enforcement agency that the person has taken physical custody of an infant pursuant to this section. Upon receipt of such notice a law enforcement officer from such law enforcement agency shall take custody of the infant as an abandoned infant. The law enforcement agency shall deliver the infant to a facility or person designated by the secretary pursuant to K.S.A. 2016 Supp. 38-2232, and amendments thereto.

(e) Any person, city or county or agency thereof or medical care facility taking physical custody of an infant surrendered pursuant to this section shall perform any act necessary to protect the physical health or safety of the infant, and shall be immune from liability for any injury to the infant that may result therefrom.

(f) Upon request, all medical records of the infant shall be made available to the Kansas department for children and families and given to the person awarded custody of such infant. The medical facility providing such records shall be immune from liability for such records release.

History: L. 2006, ch. 200, § 77; L. 2014, ch. 70, § 1; L. 2014, ch. 115, § 65; July 1.



38-2283 Application to existing cases.

38-2283. Application to existing cases. (a) In addition to all actions concerning a child in need of care commenced on or after January 1, 2007, this code also applies to proceedings commenced before January 1, 2007, unless the court finds that application of a particular provision of the code would substantially interfere with the effective conduct of judicial proceedings or prejudice the rights of a party or an interested party, in which case the particular provision of this code does not apply and the previous code applies.

(b) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2007, that statute continues to apply to the right, even if it has been repealed or superceded.

History: L. 2006, ch. 200, § 78; Jan. 1, 2007.



38-2284 Precedence of certain orders issued under revised Kansas code for care of children and revised Kansas juvenile justice code.

38-2284. Precedence of certain orders issued under revised Kansas code for care of children and revised Kansas juvenile justice code. Any order issued pursuant to the revised Kansas code for care of children or the revised Kansas juvenile justice code, shall take precedence over any order under article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto (adoption and relinquishment act), or article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto (guardians and conservators), until jurisdiction under the revised Kansas code for care of children or the revised Kansas juvenile justice code is terminated.

History: L. 2010, ch. 75, § 1; L. 2011, ch. 24, § 6; July 1.



38-2285 Awarding high school diplomas; requirements.

38-2285. Awarding high school diplomas; requirements. (a) The board of education of a school district shall award a high school diploma to any person requesting a diploma if such person: (1) Is at least 17 years of age; (2) is enrolled or resides in such school district; (3) is or has been a child in the custody of the secretary, or in the custody of a federally recognized Indian tribe in this state, at any time on or after such person's 14th birthday; and (4) has achieved at least the minimum high school graduation requirements adopted by the state board of education.

(b) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2011, ch. 60, § 1; L. 2013, ch. 79, § 2; Apr. 25.



38-2286 Child removed from custody of parent, substantial consideration of grandparent.

38-2286. Child removed from custody of parent, substantial consideration of grandparent. (a) Notwithstanding the provisions of other statutes, when a child is removed from the custody of a parent and not placed with the child's other parent, a grandparent who requests custody shall receive substantial consideration when evaluating what custody, visitation or residency arrangements are in the best interests of the child. Such evaluation of custody, visitation or residency arrangements shall be stated on the record.

(b) In deciding whether to give custody to a grandparent, the court should be guided by the best interests of the child and should consider all relevant factors including, but not limited to, the following:

(1) The wishes of the parents, child and grandparent;

(2) the extent to which the grandparent has cared for, nurtured and supported the child;

(3) the intent and circumstances under which the child is placed with the grandparent, including whether domestic violence is a factor and whether the child is placed to allow the parent to seek work or attend school; and

(4) the physical and mental health of all individuals involved.

(c) If the court does not give custody of a child to a grandparent pursuant to subsection (b) and the child is placed in the custody of the secretary for children and families, a grandparent who requests placement of the child in such grandparent's home shall receive substantial consideration in the evaluation of the secretary's placement of the child. The secretary shall consider all relevant factors, including, but not limited to, all factors listed in subsection (b) in deciding whether to place the child in the home of such grandparent. If the secretary decides that the child is not to be placed in the home of such grandparent, the secretary shall prepare and maintain a written report providing the specific reasons for such finding.

(d) The provisions of this section shall not apply to actions filed under the Kansas adoption and relinquishment act, K.S.A. 59-2111 et seq., and amendments thereto.

(e) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2012, ch. 115, § 1; L. 2014, ch. 115, § 66; July 1.



38-2287 Child in custody, victim of certain conduct; special assessment to determine safety, placement and treatment needs.

38-2287. Child in custody, victim of certain conduct; special assessment to determine safety, placement and treatment needs. (a) Whenever a child is in custody, as defined in K.S.A. 2016 Supp. 38-2202, and amendments thereto, and there is reason to believe such child has been subjected to an act which would constitute human trafficking or aggravated human trafficking, as defined by K.S.A. 2016 Supp. 21-5426, and amendments thereto, or commercial sexual exploitation of a child, as defined by K.S.A. 2016 Supp. 21-6422, and amendments thereto, or the child committed an act which, if committed by an adult, would constitute selling sexual relations, as defined by K.S.A. 2016 Supp. 21-6419, and amendments thereto, the court shall refer the child to the secretary for children and families for an assessment to determine safety, placement, treatment and service needs for the child. The secretary shall use a validated, evidence-based assessment tool or instrument to assess such needs and shall make appropriate recommendations to the court. The secretary shall provide only a summary of the results from the assessment tool or instrument, not the complete assessment tool or instrument.

(b) When any law enforcement officer takes into custody any child as provided in K.S.A. 2016 Supp. 38-2231(b)(3), and amendments thereto, the law enforcement officer shall contact the department for children and families to begin an assessment to determine safety, appropriate and timely placement and appropriate services to meet the immediate needs of the child.

(c) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2013, ch. 120, § 5; L. 2016, ch. 102, § 16; July 1.



38-2288 CINC placement in a juvenile detention facility. [See Revisor's Note]

38-2288. CINC placement in a juvenile detention facility. [See Revisor's Note] (a) Notwithstanding any other provision of law, no child alleged or found to be a child in need of care may be placed in a juvenile detention facility unless:

(1) Such placement is necessary to protect the safety of the child and is authorized by subsection (b) of K.S.A. 2016 Supp. 38-2232, and amendments thereto, or K.S.A. 2016 Supp. 38-2242, 38-2243 or 38-2260, and amendments thereto; or

(2) the child is also alleged to be a juvenile offender and such placement is authorized by K.S.A. 2016 Supp. 38-2330 or 38-2343, and amendments thereto.

(b) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2014, ch. 126, § 2; July 1.

CAUTION: Section was amended effective July 1, 2019, see L. 2016, ch. 46, § 28.



38-2289 Child in custody, victim of certain conduct; reporting of information.

38-2289. Child in custody, victim of certain conduct; reporting of information. (a) Immediately after receiving information that a child has been identified as a victim of human trafficking, aggravated human trafficking or commercial sexual exploitation of a child, and in no case later than 24 hours after receiving such information, the secretary shall report such information to law enforcement agencies of jurisdiction.

(b) Immediately after receiving information that a child in the custody of the secretary is missing, and in no case later than 24 hours after receiving such information, the secretary shall report such information to the national center for missing and exploited children and the law enforcement agency in the jurisdiction from which the child is missing. The law enforcement agency shall enter such information into the missing person system of the national crime information center and the missing and unidentified person system of the Kansas bureau of investigation, in accordance with K.S.A. 75-712c, and amendments thereto.

(c) This section shall be part of and supplemental to the revised Kansas code for care of children.

History: L. 2016, ch. 102, § 6; July 1.






Article 23 REVISED KANSAS JUVENILE JUSTICE CODE

38-2301 Citation; goals of the code; policy development.

38-2301. Citation; goals of the code; policy development. This act shall be known and may be cited as the revised Kansas juvenile justice code. The primary goals of the juvenile justice code are to promote public safety, hold juvenile offenders accountable for their behavior and improve their ability to live more productively and responsibly in the community. To accomplish these goals, juvenile justice policies developed pursuant to the revised Kansas juvenile justice code shall be designed to: (a) Protect public safety; (b) recognize that the ultimate solutions to juvenile crime lie in the strengthening of families and educational institutions, the involvement of the community and the implementation of effective prevention and early intervention programs; (c) be community based to the greatest extent possible; (d) be family centered when appropriate; (e) facilitate efficient and effective cooperation, coordination and collaboration among agencies of the local, state and federal government; (f) be outcome based, allowing for the effective and accurate assessment of program performance; (g) be cost-effectively implemented and administered to utilize resources wisely; (h) encourage the recruitment and retention of well-qualified, highly trained professionals to staff all components of the system; (i) appropriately reflect community norms and public priorities; and (j) encourage public and private partnerships to address community risk factors.

History: L. 2006, ch. 169, § 1; Jan. 1, 2007.



38-2302 Definitions.

38-2302. Definitions. As used in this code, unless the context otherwise requires:

(a) "Commissioner" means the secretary of corrections or the secretary's designee.

(b) "Community supervision officer" means any officer from court services, community corrections or any other individual authorized to supervise a juvenile on an immediate intervention, probation or conditional release.

(c) "Conditional release" means release from a term of commitment in a juvenile correctional facility for an aftercare term pursuant to K.S.A. 2016 Supp. 38-2369, and amendments thereto, under conditions established by the secretary of corrections.

(d) "Court-appointed special advocate" means a responsible adult, other than an attorney appointed pursuant to K.S.A. 2016 Supp. 38-2306, and amendments thereto, who is appointed by the court to represent the best interests of a child, as provided in K.S.A. 2016 Supp. 38-2307, and amendments thereto, in a proceeding pursuant to this code.

(e) "Detention risk assessment tool" means a risk assessment instrument adopted pursuant to K.S.A. 75-7023(f), and amendments thereto, used to identify factors shown to be statistically related to a juvenile's risk of failing to appear in court or reoffending pre-adjudication and designed to assist in making detention determinations.

(f) "Educational institution" means all schools at the elementary and secondary levels.

(g) "Educator" means any administrator, teacher or other professional or paraprofessional employee of an educational institution who has exposure to a pupil specified in K.S.A. 72-89b03(a)(1) through (5), and amendments thereto.

(h) "Evidence-based" means practices, policies, procedures and programs demonstrated by research to produce reduction in the likelihood of reoffending.

(i) "Graduated responses" means a system of community-based sanctions and incentives developed pursuant to K.S.A. 75-7023(h) and K.S.A. 2016 Supp. 38-2392, and amendments thereto, used to address violations of immediate interventions, terms and conditions of probation and conditional release and to incentivize positive behavior.

(j) "Immediate intervention" means all programs or practices developed by the county to hold juvenile offenders accountable while allowing such offenders to be diverted from formal court processing pursuant to K.S.A. 2016 Supp. 38-2346, and amendments thereto.

(k) "Institution" means the Larned juvenile correctional facility and the Kansas juvenile correctional complex.

(l) "Investigator" means an employee of the department of corrections assigned by the secretary of corrections with the responsibility for investigations concerning employees at the juvenile correctional facilities and juveniles in the custody of the secretary of corrections at a juvenile correctional facility.

(m) "Jail" means: (1) An adult jail or lockup; or

(2) a facility in the same building as an adult jail or lockup, unless the facility meets all applicable licensure requirements under law and there is: (A) Total separation of the juvenile and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities; (B) total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities; and (C) separate juvenile and adult staff, including management, security staff and direct care staff such as recreational, educational and counseling.

(n) "Juvenile" means a person to whom one or more of the following applies, the person: (1) Is 10 or more years of age but less than 18 years of age; (2) is alleged to be a juvenile offender; or (3) has been adjudicated as a juvenile offender and continues to be subject to the jurisdiction of the court.

(o) "Juvenile correctional facility" means a facility operated by the secretary of corrections for the commitment of juvenile offenders.

(p) "Juvenile corrections officer" means a certified employee of the department of corrections working at a juvenile correctional facility assigned by the secretary of corrections with responsibility for maintaining custody, security and control of juveniles in the custody of the secretary of corrections at a juvenile correctional facility.

(q) "Juvenile detention facility" means a public or private facility licensed pursuant to article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto, which is used for the lawful custody of alleged or adjudicated juvenile offenders.

(r) "Juvenile intake and assessment worker" means a responsible adult trained and authorized to perform intake and assessment services as part of the intake and assessment system established pursuant to K.S.A. 75-7023, and amendments thereto.

(s) "Juvenile offender" means a person who commits an offense while 10 or more years of age but less than 18 years of age which if committed by an adult would constitute the commission of a felony or misdemeanor as defined by K.S.A. 2016 Supp. 21-5102, and amendments thereto, or who violates the provisions of K.S.A. 41-727, K.S.A. 74-8810(j) or K.S.A. 2016 Supp. 21-6301(a)(14), and amendments thereto, but does not include:

(1) A person 14 or more years of age who commits a traffic offense, as defined in K.S.A. 8-2117(d), and amendments thereto;

(2) a person 16 years of age or over who commits an offense defined in chapter 32 of the Kansas Statutes Annotated, and amendments thereto;

(3) a person under 18 years of age who previously has been:

(A) Convicted as an adult under the Kansas criminal code;

(B) sentenced as an adult under the Kansas criminal code following termination of status as an extended jurisdiction juvenile pursuant to K.S.A. 2016 Supp. 38-2364, and amendments thereto; or

(C) convicted or sentenced as an adult in another state or foreign jurisdiction under substantially similar procedures described in K.S.A. 2016 Supp. 38-2347, and amendments thereto, or because of attaining the age of majority designated in that state or jurisdiction.

(t) "Law enforcement officer" means any person who by virtue of that person's office or public employment is vested by law with a duty to maintain public order or to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

(u) "Overall case length limit" when used in relation to a juvenile adjudicated a juvenile offender means the maximum jurisdiction of the court following disposition on an individual case. Pursuant to K.S.A. 2016 Supp. 38-2304, and amendments thereto, the case and the court's jurisdiction shall terminate once the overall case length limit expires and may not be extended.

(v) "Parent" when used in relation to a juvenile, includes a guardian and every person who is, by law, liable to maintain, care for or support the juvenile.

(w) "Probation" means a period of community supervision ordered pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, overseen by either court services or community corrections, but not both.

(x) "Reasonable and prudent parenting standard" means the standard characterized by careful and sensible parental decisions that maintain the health, safety and best interests of a child while at the same time encouraging the emotional and developmental growth of the child, that a caregiver shall use when determining whether to allow a child in foster care under the responsibility of the state to participate in extracurricular, enrichment, cultural and social activities.

(y) "Reintegration plan" means a written document prepared in consultation with the child's parent or guardian that:

(1) Describes the reintegration goal, which, if achieved, will most likely give the juvenile and the victim of the juvenile a permanent and safe living arrangement;

(2) describes the child's level of physical health, mental and emotional health and educational functioning;

(3) provides an assessment of the needs of the child and family;

(4) describes the services to be provided to the child, the child's family and the child's foster parents, if appropriate;

(5) includes a description of the tasks and responsibilities designed to achieve the plan and to whom assigned;

(6) includes measurable objectives and time schedules for achieving the plan; and

(7) if the child is in an out of home placement:

(A) Provides a statement for the basis of determining that reintegration is determined not to be a viable option if such a determination is made and includes a plan for another permanent living arrangement;

(B) describes available alternatives;

(C) justifies the alternative placement selected, including a description of the safety and appropriateness of such placement; and

(D) describes the programs and services that will help the child prepare to live independently as an adult.

(z) "Risk and needs assessment" means a standardized instrument administered on juveniles to identify specific risk factors and needs shown to be statistically related to a juvenile's risk of reoffending and, when properly addressed, can reduce a juvenile's risk of reoffending.

(aa) "Secretary" means the secretary of corrections or the secretary's designee.

(bb) "Technical violation" means an act that violates the terms or conditions imposed as part of a probation disposition pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, and that does not constitute a new juvenile offense or a new child in need of care violation pursuant to K.S.A. 2016 Supp. 38-2202(d), and amendments thereto.

(cc) "Warrant" means a written order by a judge of the court directed to any law enforcement officer commanding the officer to take into custody the juvenile named or described therein.

(dd) "Youth residential facility" means any home, foster home or structure which provides 24-hour-a-day care for juveniles and which is licensed pursuant to article 5 of chapter 65 or article 70 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 169, § 2; L. 2008, ch. 101, § 1; L. 2010, ch. 4, § 2; L. 2011, ch. 30, § 158; L. 2016, ch. 46, § 29; L. 2016, ch. 102, § 17; July 1.



38-2303 Time limitations for commencement of proceeding.

38-2303. Time limitations for commencement of proceeding. (a) Proceedings under this code involving acts committed by a juvenile which, if committed by an adult, would constitute a violation of any of the following statutes may be commenced at any time: (1) Rape as defined in K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto; (2) aggravated criminal sodomy as defined in K.S.A. 21-3506, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5504, and amendments thereto; (3) murder as described in K.S.A. 21-3401, 21-3402 or 21-3439, prior to their repeal, or K.S.A. 2016 Supp. 21-5401, 21-5402 or 21-5403, and amendments thereto; (4) terrorism as defined in K.S.A. 21-3449, prior to its repeal, or K.S.A. 2016 Supp. 21-5421, and amendments thereto; or (5) illegal use of weapons of mass destruction as defined in K.S.A. 21-3450, prior to its repeal, or K.S.A. 2016 Supp. 21-5422, and amendments thereto.

(b) Except as provided by subsections (c) and (e), a proceeding under this code for any act committed by a juvenile which, if committed by an adult, would constitute a violation of any of the following statutes shall be commenced within five years after its commission if the victim is less than 16 years of age: (1) Lewd and lascivious behavior as defined in K.S.A. 21-3508, prior to its repeal, or K.S.A. 2016 Supp. 21-5513, and amendments thereto; (2) unlawful voluntary sexual relations as defined in K.S.A. 21-3522, prior to its repeal, or K.S.A. 2016 Supp. 21-5507, and amendments thereto; or (3) aggravated incest as defined in K.S.A. 21-3603, prior to its repeal, or subsection (b) of K.S.A. 2016 Supp. 21-5604, and amendments thereto.

(c) Except as provided in subsection (e), a proceeding under this code for any act committed by a juvenile which, if committed by an adult, would constitute a sexually violent crime as defined in K.S.A. 22-3717, and amendments thereto:

(1) When the victim is 18 years of age or older shall be commenced within 10 years or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later; or

(2) when the victim is under 18 years of age shall be commenced within 10 years of the date the victim turns 18 years of age or one year from the date on which the identity of the suspect is conclusively established by DNA testing, whichever is later.

(3) For the purposes of this subsection, "DNA" means deoxyribonucleic acid.

(d) Except as provided by subsection (e), proceedings under this code not governed by subsections (a), (b) or (c) shall be commenced within two years after the act giving rise to the proceedings is committed.

(e) The period within which the proceedings must be commenced shall not include any period in which:

(1) The accused is absent from the state;

(2) the accused is so concealed within the state that process cannot be served upon the accused;

(3) the fact of the offense is concealed; or

(4) whether or not the fact of the offense is concealed by the active act or conduct of the accused, there is substantial competent evidence to believe two or more of the following factors are present: (A) The victim was a child under 15 years of age at the time of the offense; (B) the victim was of such age or intelligence that the victim was unable to determine that the acts constituted an offense; (C) the victim was prevented by a parent or other legal authority from making known to law enforcement authorities the fact of the offense whether or not the parent or other legal authority is the accused; and (D) there is substantial competent expert testimony indicating the victim psychologically repressed such victim's memory of the fact of the offense, and in the expert's professional opinion the recall of such memory is accurate, free of undue manipulation, and substantial corroborating evidence can be produced in support of the allegations contained in the complaint or information; but in no event may a proceeding be commenced as provided in subsection (e)(4) later than the date the victim turns 28 years of age. Corroborating evidence may include, but is not limited to, evidence the alleged juvenile offender committed similar acts against other persons or evidence of contemporaneous physical manifestations of the offense. Parent or other legal authority shall include, but not be limited to, natural and stepparents, grandparents, aunts, uncles or siblings.

(f) An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing offense plainly appears, at the time when the course of conduct or the alleged juvenile offender's complicity therein is terminated. Time starts to run on the day after the offense is committed.

(g) A proceeding under this code is commenced when a complaint or information is filed, or an indictment returned, and a warrant thereon is delivered to the sheriff or other officer for execution. No such proceeding shall be deemed to have been commenced if the warrant so issued is not executed without unreasonable delay.

History: L. 2006, ch. 169, § 3; L. 2011, ch. 30, § 159; L. 2014, ch. 123, § 1; July 1.



38-2304 Jurisdiction; presumption of age of juvenile; placement with department for children and families or juvenile justice authority; costs; precedence of certain orders. [See Revisor's Note]

38-2304. Jurisdiction; presumption of age of juvenile; placement with department for children and families or juvenile justice authority; costs; precedence of certain orders. [See Revisor's Note] (a) Except as provided in K.S.A. 2016 Supp. 38-2347, and amendments thereto, proceedings concerning a juvenile shall be governed by the provisions of this code.

(b) The district court shall have original jurisdiction to receive and determine proceedings under this code.

(c) When a complaint is filed under this code, the juvenile shall be presumed to be subject to this code, unless the contrary is proved.

(d) Once jurisdiction is acquired by the district court over an alleged juvenile offender, except as otherwise provided in subsection (e), jurisdiction shall continue until one of the following occurs:

(1) The complaint is dismissed;

(2) the juvenile is adjudicated not guilty at trial;

(3) the juvenile, after being adjudicated guilty and sentenced:

(i) Successfully completes the term of probation or order of assignment to community corrections;

(ii) is discharged by the commissioner pursuant to K.S.A. 2016 Supp. 38-2376, and amendments thereto;

(iii) reaches the juvenile's 21st birthday and no exceptions apply that extend jurisdiction beyond age 21;

(4) the court terminates jurisdiction; or

(5) the offender is convicted of a new felony while the offender is incarcerated in a juvenile correctional facility pursuant to K.S.A. 38-1671, prior to its repeal, or K.S.A. 2016 Supp. 38-2373, and amendments thereto, for an offense, which if committed by an adult would constitute the commission of a felony.

(e) Once jurisdiction is acquired by the district court over an alleged juvenile offender, it shall continue beyond the juvenile offender's 21st birthday but no later than the juvenile offender's 23rd birthday if either or both of the following conditions apply:

(1) The juvenile offender is sentenced pursuant to K.S.A. 2016 Supp. 38-2369, and amendments thereto, and the term of the sentence including successful completion of aftercare extends beyond the juvenile offender's 21st birthday; or

(2) the juvenile offender is sentenced pursuant to an extended jurisdiction juvenile prosecution and continues to successfully serve the sentence imposed pursuant to the revised Kansas juvenile justice code.

(f) Termination of jurisdiction pursuant to this section shall have no effect on the juvenile offender's continuing responsibility to pay restitution ordered.

(g) (1) If a juvenile offender, at the time of sentencing, is in an out of home placement in the custody of the secretary for children and families under the Kansas code for care of children, the sentencing court may order the continued placement of the juvenile offender as a child in need of care unless the offender was adjudicated for a felony or a second or subsequent misdemeanor. If the adjudication was for a felony or a second or subsequent misdemeanor, the continued placement cannot be ordered unless the court finds there are compelling circumstances which, in the best interest of the juvenile offender, require that the placement should be continued. In considering whether compelling circumstances exist, the court shall consider the reports and recommendations of the foster placement, the contract provider, the secretary for children and families, the presentence investigation and all other relevant factors. If the foster placement refuses to continue the juvenile in the foster placement the court shall not order continued placement as a child in need of care.

(2) If a placement with the secretary for children and families is continued after sentencing, the secretary shall not be responsible for any costs of sanctions imposed under this code.

(3) If the juvenile offender is placed in the custody of the juvenile justice authority, the secretary for children and families shall not be responsible for furnishing services ordered in the child in need of care proceeding during the time of the placement pursuant to the revised Kansas juvenile justice code. Nothing in this subsection shall preclude the juvenile offender from accessing other services provided by the Kansas department for children and families or any other state agency if the juvenile offender is otherwise eligible for the services.

(h) A court's order issued in a proceeding pursuant to this code, shall take precedence over such orders in a proceeding under chapter 23 of the Kansas Statutes Annotated, and amendments thereto, the Kansas family law code, a proceeding under article 31 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto, protection from abuse act, a proceeding under article 21 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, adoption and relinquishment act, a proceeding under article 30 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto, guardians and conservators, or a comparable case in another jurisdiction, except as provided by K.S.A. 2016 Supp. 23-37,101 et seq., and amendments thereto, uniform child custody jurisdiction and enforcement act.

History: L. 2006, ch. 169, § 4; L. 2007, ch. 198, § 7; L. 2008, ch. 169, § 20; L. 2010, ch. 75, § 18; L. 2011, ch. 24, § 7; L. 2012, ch. 162, § 67; L. 2014, ch. 115, § 67; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 30.



38-2305 Venue.

38-2305. Venue. (a) Venue for proceedings in any case involving a juvenile shall be in any county where any act of the alleged offense was committed.

(b) Except as provided in subsection (c), venue for sentencing proceedings shall be in the county of the juvenile offender's residence or, if the juvenile offender is not a resident of this state, in the county where the adjudication occurred. When the sentencing hearing is to be held in a county other than where the adjudication occurred, upon adjudication, the judge shall contact the sentencing court and advise the judge of the transfer. The adjudicating court shall send immediately to the sentencing court a facsimile or electronic copy of the complaint, the adjudication journal entry or judge's minutes, if available, and any recommendations in regard to sentencing. The adjudicating court shall also send to the sentencing court a complete copy of the official and social files in the case by mail or electronic means within seven days of the adjudication.

(c) If the juvenile offender is adjudicated in a county other than the county of the juvenile offender's residence, the sentencing hearing may be held in the county in which the adjudication was made or, if there are not any ongoing proceedings under the Kansas code for care of children, in the county of the residence of the custodial parent, parents, guardian or conservator if the adjudicating judge, upon motion, finds that it is in the interest of justice. If there are ongoing proceedings under the revised Kansas code for care of children, then the sentencing hearing shall be held in the county in which the proceedings under the revised Kansas code for care of children are being held.

History: L. 2006, ch. 169, § 5; L. 2010, ch. 5, § 4; L. 2010, ch. 155, § 14; L. 2011, ch. 48, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2010 session, see also 38-2305a.

Section was also amended by L. 2010, ch. 70, § 7, and L. 2010, ch. 75, § 19, but those versions were repealed by L. 2010, ch. 155, § 26.



38-2306 Right to an attorney.

38-2306. Right to an attorney. (a) Appointment of attorney to represent juvenile. A juvenile is entitled to have the assistance of an attorney at every stage of the proceedings. If a juvenile appears before any court without an attorney, the court shall inform the juvenile and the juvenile's parent of the right to employ an attorney. Upon failure to retain an attorney, the court shall appoint an attorney to represent the juvenile. The expense of the appointed attorney may be assessed to the juvenile, the parent, or both, as part of the expenses of the case.

(b) Continuation of representation. An attorney appointed for a juvenile shall continue to represent the juvenile at all subsequent court hearings in the proceeding under this code, including appellate proceedings, unless relieved by the court upon a showing of good cause or upon transfer of venue.

(c) Attorney fees. An attorney appointed pursuant to this section shall be allowed a reasonable fee for services, which may be assessed as an expense in the proceedings as provided in K.S.A. 2016 Supp. 38-2314, and amendments thereto.

History: L. 2006, ch. 169, § 6; Jan. 1, 2007.



38-2307 Court-appointed special advocate; immunity from liability; supreme court rules.

38-2307. Court-appointed special advocate; immunity from liability; supreme court rules. (a) In addition to the attorney appointed pursuant to K.S.A. 2016 Supp. 38-2306, and amendments thereto, the court at any stage of a proceeding pursuant to this code may appoint a volunteer court-appointed special advocate for a juvenile who shall serve until discharged by the court and whose primary duties shall be to advocate the best interests of the juvenile and assist the juvenile in obtaining a permanent, safe and appropriate placement. The court-appointed special advocate shall have such qualifications and perform such specific duties and responsibilities as prescribed by rule of the supreme court.

(b) Any person participating in a judicial proceeding as a court-appointed special advocate shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any civil liability that otherwise might be incurred or imposed.

(c) The supreme court shall promulgate rules governing court-appointed special advocate programs related to proceedings in the district courts pursuant to this code.

History: L. 2006, ch. 169, § 7; Jan. 1, 2007.



38-2308 Local citizen review board; duties and powers.

38-2308. Local citizen review board; duties and powers. (a) The local citizen review board created pursuant to K.S.A. 2016 Supp. 38-2207, and amendments thereto, shall have the duty, authority and power to:

(1) Review each case of a child who is a juvenile offender referred by the judge, receive verbal information from all persons with pertinent knowledge of the case and have access to materials contained in the court's files on the case;

(2) determine the progress which has been toward rehabilitation for the juvenile offender; and

(3) make recommendations to the judge regarding further actions on the case.

(b) The initial review by the local citizen review board may take place any time after adjudication for a juvenile offender. A review shall occur within six months after the initial disposition hearing.

(c) The local citizen review board shall review each referred case at least once each year.

(d) The judge shall consider the local citizen review board recommendations in issuing a sentence pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto.

(e) Three members of the local citizen review board must be present to review a case.

(f) The court shall provide a place for the reviews to be held. The local citizen review board members shall travel to the county of the family residence of the child being reviewed to hold the review.

History: L. 2006, ch. 169, § 8; Jan. 1, 2007.



38-2309 Court records; disclosure; preservation of records.

38-2309. Court records; disclosure; preservation of records. (a) Official file. The official file of proceedings pursuant to this code shall consist of the complaint, process, service of process, orders, writs and journal entries reflecting hearings held, judgments and decrees entered by the court. The official file shall be kept separate from other records of the court.

(b) The official file shall be open for public inspection, unless the judge determines that opening the official file for public inspection is not in the best interests of a juvenile who is less than 14 years of age. Information identifying victims and alleged victims of sex offenses, as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto, or human trafficking or aggravated human trafficking, as defined in K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2016 Supp. 21-5426, and amendments thereto, shall not be disclosed or open to public inspection under any circumstances. Nothing in this section shall prohibit the victim or alleged victim of any sex offense from voluntarily disclosing such victim's identity. An official file closed pursuant to this section and information identifying the victim or alleged victim of any sex offense shall be disclosed only to the following:

(1) A judge of the district court and members of the staff of the court designated by the judge;

(2) parties to the proceedings and their attorneys;

(3) any individual or any public or private agency or institution: (A) Having custody of the juvenile under court order; or (B) providing educational, medical or mental health services to the juvenile;

(4) the juvenile's court appointed special advocate;

(5) any placement provider or potential placement provider as determined by the commissioner or court services officer;

(6) law enforcement officers or county or district attorneys, or their staff, when necessary for the discharge of their official duties;

(7) the Kansas racing commission, upon written request of the commission chairperson, for the purpose provided by K.S.A. 74-8804, and amendments thereto, except that information identifying the victim or alleged victim of any sex offense shall not be disclosed pursuant to this subsection;

(8) juvenile intake and assessment workers;

(9) the commissioner;

(10) any other person when authorized by a court order, subject to any conditions imposed by the order; and

(11) the commission on judicial performance in the discharge of the commission's duties pursuant to article 32 of chapter 20 of the Kansas Statutes Annotated, and amendments thereto.

(c) Social file. Reports and information received by the court, other than the official file, shall be privileged and open to inspection only by attorneys for the parties, juvenile intake and assessment workers, court appointed special advocates, juvenile community corrections officers, the juvenile's guardian ad litem, if any, or upon order of a judge of the district court or appellate court. The reports shall not be further disclosed without approval of the court or by being presented as admissible evidence.

(d) Preservation of records. The Kansas state historical society shall be allowed to take possession for preservation in the state archives of any court records related to proceedings under the Kansas juvenile justice code or the revised Kansas juvenile justice code whenever such records otherwise would be destroyed. The Kansas state historical society shall make available for public inspection any unexpunged docket entry or official file in its custody concerning any juvenile 14 or more years of age at the time an offense is alleged to have been committed by the juvenile. No other such records in the custody of the Kansas state historical society shall be disclosed directly or indirectly to anyone for 70 years after creation of the records, except as provided in subsections (b) and (c). A judge of the district court may allow inspection for research purposes of any court records in the custody of the Kansas state historical society related to proceedings under the Kansas juvenile justice code or the revised Kansas juvenile justice code.

(e) Relevant information, reports and records, shall be made available to the department of corrections upon request, and a showing that the former juvenile has been convicted of a crime and placed in the custody of the secretary of corrections.

History: L. 2006, ch. 169, § 9; L. 2008, ch. 145, § 8; L. 2010, ch. 112, § 4; L. 2011, ch. 30, § 160; L. 2015, ch. 94, § 14; July 1.



38-2310 Records of law enforcement officers, agencies and municipal courts concerning certain juveniles; disclosure.

38-2310. Records of law enforcement officers, agencies and municipal courts concerning certain juveniles; disclosure. (a) All records of law enforcement officers and agencies and municipal courts concerning an offense committed or alleged to have been committed by a juvenile under 14 years of age shall be kept readily distinguishable from criminal and other records and shall not be disclosed to anyone except:

(1) The judge of the district court and members of the staff of the court designated by the judge;

(2) parties to the proceedings and their attorneys;

(3) the Kansas department for children and families;

(4) the juvenile's court appointed special advocate, any officer of a public or private agency or institution or any individual having custody of a juvenile under court order or providing educational, medical or mental health services to a juvenile;

(5) any educational institution, to the extent necessary to enable the educational institution to provide the safest possible environment for its pupils and employees;

(6) any educator, to the extent necessary to enable the educator to protect the personal safety of the educator and the educator's pupils;

(7) law enforcement officers or county or district attorneys, or their staff, when necessary for the discharge of their official duties;

(8) the central repository, as defined by K.S.A. 22-4701, and amendments thereto, for use only as a part of the juvenile offender information system established under K.S.A. 2016 Supp. 38-2326, and amendments thereto;

(9) juvenile intake and assessment workers;

(10) the department of corrections;

(11) juvenile community corrections officers;

(12) the interstate compact for juveniles compact administrator for the purpose of carrying out the responsibilities related to the interstate compact for juveniles;

(13) any other person when authorized by a court order, subject to any conditions imposed by the order; and

(14) as provided in subsection (c).

(b) The provisions of this section shall not apply to records concerning:

(1) A violation, by a person 14 or more years of age, of any provision of chapter 8 of the Kansas Statutes Annotated, and amendments thereto, or of any city ordinance or county resolution which relates to the regulation of traffic on the roads, highways or streets or the operation of self-propelled or nonself-propelled vehicles of any kind;

(2) a violation, by a person 16 or more years of age, of any provision of chapter 32 of the Kansas Statutes Annotated, and amendments thereto; or

(3) an offense for which the juvenile is prosecuted as an adult.

(c) All records of law enforcement officers and agencies and municipal courts concerning an offense committed or alleged to have been committed by a juvenile 14 or more years of age shall be subject to the same disclosure restrictions as the records of adults. Information identifying victims and alleged victims of sex offenses, as defined in article 35 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, K.S.A. 2016 Supp. 21-6419 through 21-6422, and amendments thereto, or human trafficking or aggravated human trafficking, as defined in K.S.A. 21-3446 or 21-3447, prior to their repeal, or K.S.A. 2016 Supp. 21-5426, and amendments thereto, shall not be disclosed or open to public inspection under any circumstances. Nothing in this section shall prohibit the victim or any alleged victim of any sex offense from voluntarily disclosing such victim's identity.

(d) Relevant information, reports and records, shall be made available to the department of corrections upon request and a showing that the former juvenile has been convicted of a crime and placed in the custody of the secretary of corrections.

(e) All records, reports and information obtained as a part of the juvenile intake and assessment process for juveniles shall be confidential, and shall not be disclosed except as provided by statutory law and rules and regulations promulgated by the secretary.

(1) Any court of record may order the disclosure of such records, reports and other information to any person or entity.

(2) The head of any juvenile intake and assessment program, certified by the secretary, may authorize disclosure of such records, reports and other information to:

(A) A person licensed to practice the healing arts who has before that person a juvenile whom the person reasonably suspects may be abused or neglected;

(B) a court-appointed special advocate for a juvenile or an agency having the legal responsibility or authorization to care for, treat or supervise a juvenile;

(C) a parent or other person responsible for the welfare of a juvenile, or such person's legal representative, with protection for the identity of persons reporting and other appropriate persons;

(D) the juvenile, the attorney and a guardian ad litem, if any, for such juvenile;

(E) the police or other law enforcement agency;

(F) an agency charged with the responsibility of preventing or treating physical, mental or emotional abuse or neglect or sexual abuse of children, if the agency requesting the information has standards of confidentiality as strict or stricter than the requirements of the Kansas code for care of children or the revised Kansas juvenile justice code, whichever is applicable;

(G) members of a multidisciplinary team under this code;

(H) an agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a child who is the subject of a report or record of child abuse or neglect;

(I) any individual, or public or private agency authorized by a properly constituted authority to diagnose, care for, treat or supervise a juvenile who is the subject of a report or record of child abuse or neglect, specifically including the following: Physicians, psychiatrists, nurses, nurse practitioners, psychologists, licensed social workers, child development specialists, physician assistants, community mental health workers, addiction counselors and licensed or registered child care providers;

(J) a citizen review board pursuant to K.S.A. 2016 Supp. 38-2207, and amendments thereto;

(K) an educational institution to the extent necessary to enable such institution to provide the safest possible environment for pupils and employees of the institution;

(L) any educator to the extent necessary for the protection of the educator and pupils;

(M) any juvenile intake and assessment worker of another certified juvenile intake and assessment program; and

(N) the interstate compact for juveniles compact administrator for the purpose of carrying out the responsibilities related to the interstate compact for juveniles.

History: L. 2006, ch. 169, § 10; L. 2011, ch. 30, § 161; L. 2014, ch. 115, § 68; L. 2015, ch. 94, § 15; L. 2016, ch. 102, § 18; July 1.

Revisor's Note:

Section was also amended by L. 2014, ch. 131, § 2, but that version was repealed by L. 2015. ch. 94, § 27.

Section was amended twice in the 2015 session, see also 38-2310a.



38-2311 Records of diagnostic, treatment or medical records concerning juveniles; penalties.

38-2311. Records of diagnostic, treatment or medical records concerning juveniles; penalties. (a) When the court has exercised jurisdiction over any juvenile the diagnostic, treatment or medical records shall be privileged and shall not be disclosed except:

(1) Upon the written consent of the former juvenile or, if the juvenile is under 18 years of age, by the parent of the juvenile;

(2) upon a determination by the head of the treatment facility, who has the records, that disclosure is necessary for the further treatment of the juvenile;

(3) when any court having jurisdiction of the juvenile orders disclosure;

(4) when authorized by K.S.A. 2016 Supp. 38-2316, and amendments thereto;

(5) when requested orally or in writing by any attorney representing the juvenile, but the records shall not be further disclosed by the attorney unless approved by the court or presented as admissible evidence;

(6) upon a written request of a juvenile intake and assessment worker in regard to a juvenile when the information is needed for screening and assessment purposes or placement decisions, but the records shall not be further disclosed by the worker unless approved by the court;

(7) upon a determination by the juvenile justice authority that disclosure of the records is necessary for further treatment of the juvenile; or

(8) upon a determination by the department of corrections that disclosure of the records is necessary for further treatment of the juvenile.

(b) Intentional violation of this section is a class C nonperson misdemeanor.

(c) Nothing in this section shall operate to extinguish any right of a juvenile established by attorney-client, physician-patient, psychologist-client or social worker-client privileges.

(d) Relevant information, reports and records shall be made available to the department of corrections upon request and a showing that the juvenile has been placed in the custody of the secretary of corrections.

History: L. 2006, ch. 169, § 11; Jan. 1, 2007.



38-2312 Expungement of records; docket fee.

38-2312. Expungement of records; docket fee. (a) Except as provided in subsection (b) and (c), any records or files specified in this code concerning a juvenile may be expunged upon application to a judge of the court of the county in which the records or files are maintained. The application for expungement may be made by the juvenile, if 18 years of age or older or, if the juvenile is less than 18 years of age, by the juvenile's parent or next friend.

(b) There shall be no expungement of records or files concerning acts committed by a juvenile which, if committed by an adult, would constitute a violation of K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto, murder in the first degree; K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto, murder in the second degree; K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto, voluntary manslaughter; K.S.A. 21-3404, prior to its repeal, or K.S.A. 2016 Supp. 21-5405, and amendments thereto, involuntary manslaughter; K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto, capital murder; K.S.A. 21-3442, prior to its repeal, or K.S.A. 2016 Supp. 21-5405(a)(3), and amendments thereto, involuntary manslaughter while driving under the influence of alcohol or drugs; K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto, rape; K.S.A. 21-3503, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(a), and amendments thereto, indecent liberties with a child; K.S.A. 21-3504, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(b), and amendments thereto, aggravated indecent liberties with a child; K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504(b), and amendments thereto, aggravated criminal sodomy; K.S.A. 21-3510, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(a), and amendments thereto, indecent solicitation of a child; K.S.A. 21-3511, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(b), and amendments thereto, aggravated indecent solicitation of a child; K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto, sexual exploitation of a child; K.S.A. 21-3603, prior to its repeal, or K.S.A. 2016 Supp. 21-5604(b), and amendments thereto, aggravated incest; K.S.A. 21-3608, prior to its repeal, or K.S.A. 2016 Supp. 21-5601(a), and amendments thereto, endangering a child; K.S.A. 21-3609, prior to its repeal, or K.S.A. 2016 Supp. 21-5602, and amendments thereto, abuse of a child; or which would constitute an attempt to commit a violation of any of the offenses specified in this subsection.

(c) Notwithstanding any other law to the contrary, for any offender who is required to register as provided in the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, there shall be no expungement of any conviction or any part of the offender's criminal record while the offender is required to register as provided in the Kansas offender registration act.

(d) When a petition for expungement is filed, the court shall set a date for a hearing on the petition and shall give notice thereof to the county or district attorney. The petition shall state: (1) The juvenile's full name; (2) the full name of the juvenile as reflected in the court record, if different than (1); (3) the juvenile's sex and date of birth; (4) the offense for which the juvenile was adjudicated; (5) the date of the trial; and (6) the identity of the trial court. Except as otherwise provided by law, a petition for expungement shall be accompanied by a docket fee in the amount of $176. On and after July 1, 2015, through June 30, 2017, the supreme court may impose a charge, not to exceed $19 per case, to fund the costs of non-judicial personnel. All petitions for expungement shall be docketed in the original action. Any person who may have relevant information about the petitioner may testify at the hearing. The court may inquire into the background of the petitioner.

(e) (1) After hearing, the court shall order the expungement of the records and files if the court finds that:

(A) (i) The juvenile has reached 23 years of age or that two years have elapsed since the final discharge; or

(ii) one year has elapsed since the final discharge for an adjudication concerning acts committed by a juvenile which, if committed by an adult, would constitute a violation of K.S.A. 2016 Supp. 21-6419, and amendments thereto;

(B) since the final discharge of the juvenile, the juvenile has not been convicted of a felony or of a misdemeanor other than a traffic offense or adjudicated as a juvenile offender under the revised Kansas juvenile justice code and no proceedings are pending seeking such a conviction or adjudication; and

(C) the circumstances and behavior of the petitioner warrant expungement.

(2) The court may require that all court costs, fees and restitution shall be paid.

(f) Upon entry of an order expunging records or files, the offense which the records or files concern shall be treated as if it never occurred, except that upon conviction of a crime or adjudication in a subsequent action under this code the offense may be considered in determining the sentence to be imposed. The petitioner, the court and all law enforcement officers and other public offices and agencies shall properly reply on inquiry that no record or file exists with respect to the juvenile. Inspection of the expunged files or records thereafter may be permitted by order of the court upon petition by the person who is the subject thereof. The inspection shall be limited to inspection by the person who is the subject of the files or records and the person's designees.

(g) A certified copy of any order made pursuant to subsection (a) or (d) shall be sent to the Kansas bureau of investigation, which shall notify every juvenile or criminal justice agency which may possess records or files ordered to be expunged. If the agency fails to comply with the order within a reasonable time after its receipt, such agency may be adjudged in contempt of court and punished accordingly.

(h) The court shall inform any juvenile who has been adjudicated a juvenile offender of the provisions of this section.

(i) Nothing in this section shall be construed to prohibit the maintenance of information relating to an offense after records or files concerning the offense have been expunged if the information is kept in a manner that does not enable identification of the juvenile.

(j) Nothing in this section shall be construed to permit or require expungement of files or records related to a child support order registered pursuant to the revised Kansas juvenile justice code.

(k) Whenever the records or files of any adjudication have been expunged under the provisions of this section, the custodian of the records or files of adjudication relating to that offense shall not disclose the existence of such records or files, except when requested by:

(1) The person whose record was expunged;

(2) a private detective agency or a private patrol operator, and the request is accompanied by a statement that the request is being made in conjunction with an application for employment with such agency or operator by the person whose record has been expunged;

(3) a court, upon a showing of a subsequent conviction of the person whose record has been expunged;

(4) the secretary for aging and disability services, or a designee of the secretary, for the purpose of obtaining information relating to employment in an institution, as defined in K.S.A. 76-12a01, and amendments thereto, of the Kansas department for aging and disability services of any person whose record has been expunged;

(5) a person entitled to such information pursuant to the terms of the expungement order;

(6) the Kansas lottery, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for employment with the Kansas lottery or for work in sensitive areas within the Kansas lottery as deemed appropriate by the executive director of the Kansas lottery;

(7) the governor or the Kansas racing commission, or a designee of the commission, and the request is accompanied by a statement that the request is being made to aid in determining qualifications for executive director of the commission, for employment with the commission, for work in sensitive areas in parimutuel racing as deemed appropriate by the executive director of the commission or for licensure, renewal of licensure or continued licensure by the commission;

(8) the Kansas sentencing commission; or

(9) the Kansas bureau of investigation, for the purposes of:

(A) Completing a person's criminal history record information within the central repository in accordance with K.S.A. 22-4701 et seq., and amendments thereto; or

(B) providing information or documentation to the federal bureau of investigation, in connection with the national instant criminal background check system, to determine a person's qualification to possess a firearm.

(l) The provisions of subsection (k)(9) shall apply to all records created prior to, on and after July 1, 2011.

History: L. 2006, ch. 169, § 12; L. 2010, ch. 62, § 11; L. 2011, ch. 87, § 11; L. 2012, ch. 66, § 13; L. 2013, ch. 120, § 37; L. 2014, ch. 82, § 32; L. 2015, ch. 81, § 19; July 1.



38-2313 Fingerprints and photographs.

38-2313. Fingerprints and photographs. (a) Fingerprints or photographs shall not be taken of any juvenile who is taken into custody for any purpose, except that:

(1) Fingerprints or photographs of a juvenile may be taken if authorized by a judge of the district court having jurisdiction;

(2) a juvenile's fingerprints shall be taken, and photographs of a juvenile may be taken, immediately upon taking the juvenile into custody or upon first appearance or in any event before final sentencing, before the court for an offense which, if committed by an adult, would constitute the commission of a felony, a class A or B misdemeanor or assault, as defined in K.S.A. 2016 Supp. 21-5412(a), and amendments thereto;

(3) fingerprints or photographs of a juvenile may be taken under K.S.A. 21-2501, and amendments thereto, if the juvenile has been: (A) Prosecuted as an adult pursuant to K.S.A. 2016 Supp. 38-2347, and amendments thereto; or (B) taken into custody for an offense described in K.S.A. 2016 Supp. 38-2302(s)(1) or (s)(2), and amendments thereto;

(4) fingerprints or photographs shall be taken of any juvenile admitted to a juvenile correctional facility; and

(5) photographs may be taken of any juvenile placed in a juvenile detention facility. Photographs taken under this paragraph shall be used solely by the juvenile detention facility for the purposes of identification, security and protection and shall not be disseminated to any other person or agency except after an escape and necessary to assist in apprehension.

(b) Fingerprints and photographs taken under subsection (a)(1) or (a)(2) shall be kept readily distinguishable from those of persons of the age of majority. Fingerprints and photographs taken under subsections (a)(3) and (a)(4) may be kept in the same manner as those of persons of the age of majority.

(c) Fingerprints and photographs of a juvenile shall not be sent to a state or federal repository, except that:

(1) Fingerprints and photographs may be sent to the state and federal repository if authorized by a judge of the district court having jurisdiction;

(2) a juvenile's fingerprints shall, and photographs of a juvenile may, be sent to the state and federal repository if taken under subsection (a)(2) or (a)(4); and

(3) fingerprints or photographs taken under subsection (a)(3) shall be processed and disseminated in the same manner as those of persons of the age of majority.

(d) Fingerprints or photographs of a juvenile may be furnished to another juvenile justice agency, as defined by K.S.A. 2016 Supp. 38-2325, and amendments thereto, if the other agency has a legitimate need for the fingerprints or photographs.

(e) Any fingerprints or photographs of an alleged juvenile offender taken under the provisions of K.S.A. 38-1611(a)(2), prior to its repeal, may be sent to a state or federal repository on or before December 31, 2006.

(f) Any law enforcement agency that willfully fails to submit any fingerprints or photographs required by this section shall be liable to the state for the payment of a civil penalty, recoverable in an action brought by the attorney general, in an amount not exceeding $500 for each report not made. Any civil penalty recovered under this subsection shall be paid into the state general fund.

(g) The director of the Kansas bureau of investigation shall adopt any rules and regulations necessary to implement, administer and enforce the provisions of this section, including time limits within which fingerprints shall be sent to a state or federal repository when required by this section.

(h) Nothing in this section shall preclude the custodian of a juvenile from authorizing photographs or fingerprints of the juvenile to be used in any action under the Kansas parentage act, K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto.

History: L. 2006, ch. 169, § 13; L. 2007, ch. 23, § 1; L. 2011, ch. 30, § 163; L. 2012, ch. 162, § 68; L. 2016, ch. 46, § 31; July 1.



38-2314 Docket fee; authorized only by legislative enactment; expenses; assessment.

38-2314. Docket fee; authorized only by legislative enactment; expenses; assessment. (a) Docket fee. The docket fee for proceedings under this code, if one is assessed as provided by this section, shall be $34. Only one docket fee shall be assessed in each case. Except as provided further, the docket fee established in this section shall be the only fee collected or moneys in the nature of a fee collected for the docket fee. Such fee shall only be established by an act of the legislature and no other authority is established by law or otherwise to collect a fee. On and after July 1, 2015, through June 30, 2017, the supreme court may impose an additional charge, not to exceed $22 per docket fee, to fund the costs of non-judicial personnel.

(b) Expenses. The expenses for proceedings under this code, including fees and mileage allowed witnesses and fees and expenses approved by the court for appointed attorneys, shall be paid by the board of county commissioners from the general fund of the county.

(c) Assessment of docket fee and expenses. (1) Docket fee. The docket fee may be assessed or waived by the court conducting the initial sentencing hearing and may be assessed against the juvenile or the parent of the juvenile. Any docket fee received shall be remitted to the state treasurer pursuant to K.S.A. 20-362, and amendments thereto.

(2) Expenses. Expenses may be waived or assessed against the juvenile or a parent of the juvenile. When expenses are recovered from a party against whom they have been assessed the general fund of the county shall be reimbursed in the amount of the recovery.

(3) Prohibited assessment. Docket fees or expenses shall not be assessed against the state, a political subdivision of the state, an agency of the state or of a political subdivision of the state or a person acting in the capacity of an employee of the state or of a political subdivision of the state.

(d) Cases in which venue is transferred. If venue is transferred from one county to another, the court from which the case is transferred shall send to the receiving court a statement of expenses paid from the general fund of the sending county. If the receiving court collects any of the expenses owed in the case, the receiving court shall pay to the sending court an amount proportional to the sending court's share of the total expenses owed to both counties. The expenses of the sending county shall not be an obligation of the receiving county except to the extent that the sending county's proportionate share of the expenses is collected by the receiving court. Unless otherwise ordered by the court, all amounts collected shall first be applied toward payment of restitution, then toward the payment of the docket fee.

History: L. 2006, ch. 169, § 14; L. 2008, ch. 95, § 10; L. 2009, ch. 116, § 18; L. 2010, ch. 62, § 12; L. 2011, ch. 87, § 12; L. 2012, ch. 66, § 14; L. 2013, ch. 125, § 14; L. 2015, ch. 81, § 20; July 1.



38-2315 Expense of care and custody of juvenile.

38-2315. Expense of care and custody of juvenile. (a) How paid. (1) If a juvenile, subject to this code, is not eligible for assistance under K.S.A. 39-709, and amendments thereto, expenses for the care and custody of the juvenile shall be paid out of the general fund of the county in which the proceedings are initiated. Upon entry of a written order transferring venue pursuant to K.S.A. 2016 Supp. 38-2305, and amendments thereto, expenses shall be paid by the receiving county. For the purpose of this section, a juvenile who is a nonresident of the state of Kansas or whose residence is unknown shall have residence in the county where the proceedings are initiated.

(2) When the custody of a juvenile is awarded to the commissioner, the expenses for the care and custody of the juvenile from the date of custody forward shall not be paid out of the county general fund, except as provided in subsection (d) or K.S.A. 2016 Supp. 38-2373, and amendments thereto. In no event shall the payment authorized by this subsection exceed the state approved rate.

(3) Nothing in this section shall be construed to mean that any person shall be relieved of the legal responsibility to support a juvenile.

(b) Reimbursement to county general fund. (1) When expenses for the care and custody of a juvenile subject to this code have been paid out of the county general fund of any county in this state, the court may assess the expenses to the person who by law is liable to maintain, care for or support the juvenile and shall inform the person assessed the expenses of such person's right to a hearing. If a hearing is requested, it shall be granted and the court shall fix a time and place for hearing on the question of requiring payment or reimbursement of all or part of the expenses by a person who by law is liable to maintain, care for or support the juvenile.

(2) After notice to the person who by law is liable to maintain, care for or support the juvenile, the court, if requested, may hear and dispose of the matter and may enter an order relating to payment of expenses for care and custody of the juvenile. If the person willfully fails or refuses to pay the sum, the person may be adjudged in contempt of court and punished accordingly.

(3) Any county which makes payment to maintain, care for or support a juvenile subject to this code, may bring a separate action against a person who by law is liable to maintain, care for or support such juvenile for the reimbursement of expenses paid out of the county general fund for the care and custody of the juvenile.

(c) Reimbursement to the commissioner. When expenses for the care and custody of a juvenile subject to this code have been paid by the commissioner, the commissioner may recover the expenses as provided by law from any person who by law is liable to maintain, care for or support the juvenile. The commissioner shall have the power to compromise and settle any claim due or any amount claimed to be due to the commissioner from any person who by law is liable to maintain, care for or support the juvenile. The commissioner may contract with a state agency, contract with an individual or hire personnel to collect the reimbursements required under this subsection.

(d) Interlocal agreements. When a county has made an interlocal agreement to maintain, care for or support alleged juvenile offenders or juvenile offenders who are residents of another county and such other county is a party to the interlocal agreement with the county which performs the actual maintenance, care and support of the alleged juvenile offender or juvenile offender, such county of residence may pay from its county general fund to the other county whatever amount is agreed upon in the interlocal agreement irrespective of any amount paid or to be paid by the juvenile justice authority. The juvenile justice authority shall not diminish the amount it would otherwise reimburse any such county for maintaining, caring for and supporting any such juvenile because of any payment under such an interlocal agreement.

History: L. 2006, ch. 169, § 15; Jan. 1, 2007.



38-2316 Health services.

38-2316. Health services. (a) Physical care and treatment. (1) When the health or condition of a juvenile who is subject to the jurisdiction of the court requires it, the court may consent to hospital, medical, surgical or dental treatment or procedures including the release and inspection of medical or dental records.

(2) When the health or condition of a juvenile requires it and the juvenile has been placed in the custody of the commissioner or a person other than a parent or placed in or committed to a facility, the custodian or an agent designated by the custodian shall be the personal representative for the purpose of consenting to disclosure of otherwise protected health information and have authority to consent to hospital, medical, surgical or dental treatment or procedures including the release and inspection of medical or dental records, subject to terms and conditions the court considers proper. A juvenile or parent of a juvenile who is opposed to certain medical procedures authorized by this section may request an opportunity for a hearing thereon before the court. Subsequent to the hearing, the court may authorize or limit the performance of the proposed treatment subject to the terms and conditions the court considers proper. The provisions of this subsection shall also apply to juvenile felons, as defined in K.S.A. 38-16,112, prior to its repeal, and juveniles in the custody of the department of corrections pursuant to K.S.A. 2016 Supp. 38-2366, and amendments thereto, who have been placed in a juvenile correctional facility pursuant to K.S.A. 75-5206, and amendments thereto.

(3) Any health care provider, who in good faith renders hospital, medical, surgical or dental care or treatment to any juvenile after a consent has been obtained as authorized by this section, shall not be liable in any civil or criminal action for failure to obtain consent of a parent.

(4) Nothing in this section shall be construed to mean that any person shall be relieved of legal responsibility to provide care and support for a juvenile.

(b) Mental care and treatment. If it is brought to the court's attention, while the court is exercising jurisdiction over a juvenile under this code, that the juvenile may be a mentally ill person as defined in K.S.A. 59-2946, and amendments thereto, the court may:

(1) Direct or authorize the county or district attorney or the person supplying the information to file the petition provided for in K.S.A. 59-2957, and amendments thereto, and proceed to hear and determine the issues raised by the application as provided in the care and treatment act for mentally ill persons; or

(2) authorize the juvenile to seek voluntary admission to a treatment facility as provided in K.S.A. 59-2949, and amendments thereto.

The application to determine whether the juvenile is a mentally ill person may be filed in the same proceedings as the petition alleging the juvenile to be a juvenile offender or may be brought in separate proceedings. In either event, the court may enter an order staying any further proceedings under this code until all proceedings have been concluded under the care and treatment act for mentally ill persons.

History: L. 2006, ch. 169, § 16; Jan. 1, 2007.



38-2317 Infectious disease testing and counseling; disclosure of results; penalties.

38-2317. Infectious disease testing and counseling; disclosure of results; penalties. (a) As used in this section:

(1) "Adjudicated person" means a person found to be a juvenile offender or a person found not to be a juvenile offender because of mental disease or defect.

(2) "Laboratory confirmation" means positive test results from a confirmation test approved by the secretary of health and environment.

(3) "Sexual act" means contact between the penis and the vulva, the penis and the anus, the mouth and the penis, the mouth and the vulva or the mouth and the anus. For purposes of this definition contact involving the penis occurs upon penetration, however slight.

(4) "Infectious disease test" means a test approved by the secretary of health and environment.

(5) "Body fluids" means blood, semen or vaginal secretions or any body fluid visibly contaminated with blood.

(6) "Infectious disease" means any disease communicable from one person to another through contact with bodily fluids.

(b) At the time of the first appearance before the court of a person charged with an offense involving a sexual act committed while the person was a juvenile, or in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, the judge shall inform the person or the parent or legal guardian of the person of the availability of infectious disease testing and counseling and shall cause each alleged victim of the offense and if the alleged victim is a minor, the parent, if any, to be notified that infectious disease testing and counseling are available.

(c) If the victim of the offense or if the victim is a minor, if the victim's parent requests the court to order infectious disease tests of the alleged offender or if the person charged with the offense stated to law enforcement officers that such person has an infectious disease or is infected with an infectious disease, or used words of like effect, the court shall order the person charged with the offense to submit to infectious disease tests.

(d) For any offense by an adjudicated person which the court determines, from the facts of the case, involved or was likely to have involved the transmission of body fluids from one person to another or involved a sexual act, the court: (1) May order the adjudicated person to submit to infectious disease tests; or (2) shall order the adjudicated person to submit to infectious disease tests if a victim of the offense, or the parent or legal guardian of the victim if the victim is a minor, requests the court to make such order. If an infectious disease test is ordered under this subsection, a victim who is an adult shall designate a health care provider or counselor to receive the information on behalf of the victim. If a victim is a minor, the parent or legal guardian of the victim shall designate the health care provider or counselor to receive the information. If testing for HIV or hepatitis B infection results in a negative reaction, the court shall order the adjudicated person to submit to another test for HIV or hepatitis B infection six months after the first test was administered.

(e) The results of infectious disease tests ordered under this section shall be disclosed to the court which ordered the test, to the adjudicated person, or the parent or legal guardian of the adjudicated person, and to each person designated under subsection (d) by a victim or by the parent or legal guardian of a victim. If infectious disease tests ordered under this section results in a laboratory confirmation, the results shall be reported to the secretary of health and environment and to: (1) The commissioner of juvenile justice, in the case of a juvenile offender or a person not adjudicated because of mental disease or defect, for inclusion in such offender's or person's medical file; or (2) the secretary of corrections, in the case of a person under 16 years of age who has been convicted as an adult, for inclusion in such person's medical file. The secretary of health and environment shall provide to each victim of the crime or sexual act, at the option of such victim, counseling regarding the human immunodeficiency virus and hepatitis B, testing for HIV or hepatitis B infection in accordance with K.S.A. 65-6001 et seq., and amendments thereto, and referral for appropriate health care and services.

(f) The costs of any counseling and testing provided under subsection (e) by the secretary of health and environment shall be paid from amounts appropriated to the department of health and environment for that purpose. The court shall order the adjudicated person to pay restitution to the department of health and environment for the costs of any counseling provided under this section and the costs of any test ordered or otherwise performed under this section.

(g) When a court orders an adjudicated person to submit to infectious disease tests under this section, the withdrawal of the blood may be performed only by: (1) A person licensed to practice medicine and surgery or a person acting under the supervision of any such licensed person; (2) a licensed professional nurse or a licensed practical nurse; or (3) a qualified medical technician. No person authorized by this subsection to withdraw blood, no person assisting in the performance of infectious disease tests nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the test is performed in a reasonable manner according to generally accepted medical practices.

(h) The results of tests or reports, or information therein, obtained under this section shall be confidential and shall not be divulged to any person not authorized by this section or authorized in writing by the juvenile to receive the results or information. Any violation of this section is a class C nonperson misdemeanor.

History: L. 2006, ch. 169, § 17; L. 2008, ch. 169, § 21; July 1.



38-2318 Determination of parentage.

38-2318. Determination of parentage. When there is a dispute with respect to parentage, the court may stay child support proceedings, if any are pending in the case, until the dispute is resolved by a separate action under the Kansas parentage act, K.S.A. 2016 Supp. 23-2201 et seq., and amendments thereto. Nothing in this section shall be construed to limit the power of the court to carry out the purposes of the revised Kansas juvenile justice code.

History: L. 2006, ch. 169, § 18; L. 2012, ch. 162, § 69; May 31.



38-2319 Determination of child support.

38-2319. Determination of child support. (a) The court shall order child support unless good cause is shown why such support should not be ordered. In determining the amount of a child support order under the revised Kansas juvenile justice code, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto.

(b) If necessary to carry out the intent of this section, the court may refer the matter to the secretary for children and families for child support enforcement.

History: L. 2006, ch. 169, § 19; L. 2014, ch. 115, § 69; July 1.



38-2320 Journal entry for child support.

38-2320. Journal entry for child support. When child support is ordered pursuant to the revised Kansas juvenile justice code, a separate journal entry or judgment form shall be made for each parent ordered to pay child support. The journal entry or judgment form shall be entitled:

"In the matter of __________ and __________"

(obligee's name)  (obligor's name)

and shall contain no reference to the official file or social file in the case except the facts necessary to establish personal jurisdiction over the parent, the name and date of birth of each child and findings of fact and conclusions of law directly related to the child support obligation. If the court issues an income withholding order for the parent, the order shall be captioned in the same manner.

History: L. 2006, ch. 169, § 20; Jan. 1, 2007.



38-2321 Withholding order for child support; filing; service.

38-2321. Withholding order for child support; filing; service. (a) A party entitled to receive child support under an order issued pursuant to the revised Kansas juvenile justice code may file with the clerk of the district court in the county in which the judgment was rendered the original child support order and the original income withholding order, if any. If the original child support or income withholding order is unavailable for any reason, a certified or authenticated copy of the order may be substituted. The clerk of the district court shall number the child support order as a case filed under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, and enter the numbering of the case on the appearance docket of the case. Registration of a child support order under this section shall be without cost or docket fee.

(b) If the number assigned to a case under the revised Kansas juvenile justice code appears in the caption of a document filed pursuant to this section, the clerk of the district court may obliterate that number and replace it with the new case number assigned pursuant to this section.

(c) The filing of the child support order shall constitute registration under this section. Upon registration of the child support order, all matters related to that order, including, but not limited to, modification of the order, shall proceed under the new case number. Registration of a child support order under this section does not confer jurisdiction in the registration case for custody or parenting time issues.

(d) The party registering a child support order shall serve a copy of the registered child support order and income withholding order, if any, upon the parties by first-class mail. The party registering the child support order shall file, in the official file for each child affected, either a copy of the registered order showing the new case number or a statement that includes the caption, new case number and date of registration of the child support order.

(e) If the commissioner of juvenile justice is entitled to receive payment under an order which may be registered under this section, the county or district attorney shall take the actions permitted or required in subsections (a) and (d) on behalf of the commissioner, unless otherwise requested by the commissioner.

(f) A child support order registered pursuant to this section shall have the same force and effect as an original child support order entered under chapter 60 of the Kansas Statutes Annotated, and amendments thereto, including, but not limited to:

(1) The registered order shall become a lien on the real estate of the judgment debtor in the county from the date of registration;

(2) execution or other action to enforce the registered order may be had from the date of registration;

(3) the registered order may itself be registered pursuant to any law, including, but not limited to, the uniform interstate family support act, article 9 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto;

(4) if any installment of support due under the registered order becomes a dormant judgment, it may be revived pursuant to K.S.A. 60-2404, and amendments thereto; and

(5) the court shall have continuing jurisdiction over the parties and subject matter and, except as otherwise provided in subsection (g), may modify any prior support order when a material change in circumstances is shown irrespective of the present domicile of the child or parent. The court may make a modification of child support retroactive to a date at least one month after the date that the motion to modify was filed with the court.

(g) If a motion to modify the child support order is filed within three months after the date of registration pursuant to this section, if no motion to modify the order has previously been heard, and if the moving party shows that the support order was based upon a stipulation pursuant to subsection (b)(2) of K.S.A. 2016 Supp. 38-2319, and amendments thereto, the court shall apply the Kansas child support guidelines adopted pursuant to K.S.A. 20-165, and amendments thereto, without requiring any party to show that a material change of circumstances has occurred, without regard to any previous presumption or stipulation used to determine the amount of the child support order, and irrespective of the present domicile of the child or parent. Nothing in this subsection shall prevent or limit enforcement of the support order during the three months after the date of registration.

History: L. 2006, ch. 169, § 21; Jan. 1, 2007.



38-2322 Remedies supplemental not substitute.

38-2322. Remedies supplemental not substitute. The remedies provided in this code with respect to child support are in addition to and not in substitution for any other remedy.

History: L. 2006, ch. 169, § 22; Jan. 1, 2007.



38-2323 Placement under juvenile justice code; assignment of support right.

38-2323. Placement under juvenile justice code; assignment of support right. (a) In any case in which the commissioner pays for the expenses of care and custody of a juvenile pursuant to the code, an assignment of all past, present and future support rights of the juvenile in custody possessed by either parent or other person entitled to receive support payments for the juvenile is, by operation of law, conveyed to the commissioner. Such assignment shall become effective upon placement of a juvenile in the custody of the commissioner or upon payment of the expenses of care and custody of a juvenile by the commissioner without the requirement that any document be signed by the parent or other person entitled to receive support payments for the juvenile. When the commissioner pays for the expenses of care and custody of a juvenile or a juvenile is placed in the custody of the commissioner, the parent or other person entitled to receive support payments for the juvenile is also deemed to have appointed the commissioner, or the commissioner's designee, as attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the commissioner on behalf of the juvenile. This limited power of attorney shall be effective from the date the assignment to support rights becomes effective and shall remain in effect until the assignment of support rights has been terminated in full.

(b) If an assignment of support rights is deemed to have been made pursuant to subsection (a), support payments shall be made to the juvenile justice authority.

(c) If a court has ordered support payments to be made to an applicant for or recipient of financial assistance or other person whose support rights are assigned, the commissioner shall file a notice of the assignment with the court ordering the payments without the requirement that a copy of the notice be provided to the obligee or obligor. The notice shall not require the signature of the applicant, recipient or obligee on any accompanying assignment document. The notice shall include:

(1) A statement that the assignment is in effect;

(2) the name of any juvenile and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) a request that the payments ordered be made to the commissioner of juvenile justice.

(d) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward all support payments, including those made as a result of any garnishment, contempt, attachment, income withholding, income assignment or release of lien process, to the commissioner until the court receives notification of the termination of the assignment.

(e) If the claim of the commissioner for repayment of the costs of care and custody of a juvenile under the revised Kansas juvenile justice code is not satisfied when such aid is discontinued, the commissioner shall file a notice of partial termination of assignment of support rights with the court which will preserve the assignment in regard to unpaid support rights which were due and owing at the time of the discontinuance of such aid. A copy of the notice of the partial termination of the assignment need not be provided to the obligee or obligor. The notice shall include:

(1) A statement that the assignment has been partially terminated;

(2) the name of any juvenile and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) the date the assignment was partially terminated.

(f) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward to the commissioner all payments made to satisfy support arrearages due and owing as of the date the assignment of support rights was partially terminated until the court receives notification of the termination of the assignment.

(g) If the commissioner or the commissioner's designee has a notice of assignment of support rights pursuant to subsection (c) or a notice of partial termination of assignment of support rights pursuant to subsection (e) on file with the court ordering support payments, the commissioner shall be considered a necessary party in interest concerning any legal action to enforce, modify, settle, satisfy or discharge an assigned support obligation and, as such, shall be given notice by the party filing such action in accordance with the rules of civil procedure.

(h) Upon written notification by the commissioner's designee that assigned support has been collected pursuant to K.S.A. 44-718 or 75-6201 et seq., and amendments thereto, or section 464 of title IV, part D, of the federal social security act, or any other method of direct payment to the commissioner, the clerk of the court or other record keeper where the support order was established, shall enter the amounts collected by the commissioner in the court's payment ledger or other record to insure that the obligor is credited for the amounts collected.

(i) An assignment of support rights pursuant to subsection (a) shall remain in full force and effect so long as the commissioner is providing public assistance in accordance with a plan under which federal moneys are expended on behalf of the juvenile for the expenses of a juvenile in the commissioner's care or custody pursuant to the code. Upon discontinuance of all such assistance and support enforcement services, the assignment shall remain in effect as to unpaid support obligations due and owing at the time of the discontinuance of assistance until the claim of the commissioner for repayment of the unreimbursed portion of any assistance is satisfied. Nothing herein shall affect or limit the rights of the commissioner under an assignment of rights to payment for medical care from a third party pursuant to K.S.A. 40-2,161, and amendments thereto.

History: L. 2006, ch. 169, § 23; Jan. 1, 2007.



38-2324 Liability of parent or guardian for assistance provided juvenile, exceptions.

38-2324. Liability of parent or guardian for assistance provided juvenile, exceptions. (a) Except as provided in subsection (b), a juvenile's parent shall be liable to repay to the commissioner of juvenile justice, or any other person or entity who provides services pursuant to a court order issued under the code, any assistance expended on the juvenile's behalf, regardless of the specific program under which the assistance is or has been provided. Such services shall include, but not be limited to, probation, conditional release, aftercare supervision, case management and community corrections. When more than one person is legally obligated to support the juvenile, liability to the commissioner or other person or entity shall be joint and several. The commissioner or other person or entity shall have the power and authority to file a civil action in the name of the commissioner or other person or entity for repayment of the assistance, regardless of the existence of any other action involving the support of the juvenile.

(b) With respect to an individual parent, the provisions of subsection (a) shall not apply to:

(1) Assistance provided on behalf of any person other than the juvenile of the parent;

(2) assistance provided during a month in which the needs of the parent were included in the assistance provided to the juvenile; or

(3) assistance provided during a month in which the parent has fully complied with the terms of an order of support for the juvenile, if a court of competent jurisdiction has considered the issue of support. For the purposes of this subsection, if an order is silent on the issue of support, it shall not be presumed that the court has considered the issue of support. Amounts paid for a particular month pursuant to a judgment under this section shall be credited against the amount accruing for the same month under any other order of support for the juvenile, up to the amount of the current support obligation for that month.

(c) When the assistance provided during a month is on behalf of more than one person, the amount of assistance provided on behalf of one person for that month shall be determined by dividing the total assistance by the number of people on whose behalf assistance was provided.

(d) Actions authorized herein are in addition to and not in substitution for any other remedies.

History: L. 2006, ch. 169, § 24; Jan. 1, 2007.



38-2325 Juvenile offender information system; definitions. [See Revisor's Note]

38-2325. Juvenile offender information system; definitions. [See Revisor's Note] As used in K.S.A. 2016 Supp. 38-2326, and amendments thereto, unless the context otherwise requires:

(a) "Central repository" has the meaning provided by K.S.A. 22-4701, and amendments thereto.

(b) "Director" means the director of the Kansas bureau of investigation.

(c) "Juvenile offender information" means data relating to juveniles alleged or adjudicated to be juvenile offenders and offenses committed or alleged to have been committed by juveniles in proceedings pursuant to the Kansas juvenile code, the Kansas juvenile justice code or the revised Kansas juvenile justice code.

(d) "Juvenile justice agency" means any county or district attorney, law enforcement agency of this state or of any political subdivision of this state, court of this state or of a municipality of this state, administrative agency of this state or any political subdivision of this state, juvenile correctional facility or juvenile detention facility.

(e) "Reportable event" means:

(1) Issuance of a warrant to take a juvenile into custody;

(2) taking a juvenile into custody pursuant to this code;

(3) release of a juvenile who has been taken into custody pursuant to this code, without the filing of a complaint;

(4) dismissal of a complaint filed pursuant to this code;

(5) a trial in a proceeding pursuant to this code;

(6) a sentence in a proceeding pursuant to this code;

(7) commitment to or placement in a youth residential facility, juvenile detention facility or juvenile correctional facility pursuant to this code;

(8) release or discharge from commitment or jurisdiction of the court pursuant to this code;

(9) escaping from commitment or absconding from placement pursuant to this code;

(10) entry of a mandate of an appellate court that reverses the decision of the trial court relating to a reportable event;

(11) an order authorizing prosecution as an adult;

(12) the issuance of an intake and assessment report;

(13) the report from a reception and diagnostic center; or

(14) any other event arising out of or occurring during the course of proceedings pursuant to this code and declared to be reportable by rules and regulations of the director.

History: L. 2006, ch. 169, § 25; Jan. 1, 2007.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 32.



38-2326 Same; establishment and maintenance.

38-2326. Same; establishment and maintenance. (a) In order to properly advise the three branches of government on the operation of the juvenile justice system, there is hereby established within and as a part of the central repository, a juvenile offender information system. The system shall serve as a repository of juvenile offender information which is collected by juvenile justice agencies and reported to the system.

(b) Except as otherwise provided by this subsection, every juvenile justice agency shall report juvenile offender information, whether collected manually or by means of an automated system, to the central repository, in accordance with rules and regulations adopted pursuant to this section. A juvenile justice agency shall report to the central repository those reportable events involving a violation of a county resolution or city ordinance only when required by rules and regulations adopted by the director.

(c) Reporting methods may include:

(1) Submission of juvenile offender information by a juvenile justice agency directly to the central repository;

(2) if the information can readily be collected and reported through the court system, submission to the central repository by the office of judicial administrator; or

(3) if the information can readily be collected and reported through juvenile justice agencies that are part of a geographically based information system, submission to the central repository by the agencies.

(d) The director may determine, by rules and regulations, the statutorily required reportable events to be reported by each juvenile justice agency, in order to avoid duplication in reporting.

(e) Juvenile offender information maintained in the juvenile offender information system is confidential and shall not be disseminated or publicly disclosed in a manner which enables identification of any individual who is a subject of the information, except that the information shall be open to inspection by law enforcement agencies of this state, by the Kansas department for children and families if related to an individual in the secretary's custody or control, by the juvenile justice authority if related to an individual in the commissioner's custody or control, by the department of corrections if related to an individual in the custody and control of the secretary of corrections, by educational institutions to the extent necessary to provide the safest possible environment for pupils and employees, by any educator to the extent necessary for the protection of the educator and pupils, by the officers of any public institution to which the individual is committed, by county and district attorneys, by attorneys for the parties to a proceeding under this code, by an intake and assessment worker or upon order of a judge of the district court or an appellate court. Such information shall reflect the offense level and whether such offense is a person or nonperson offense.

(f) Any journal entry of a trial of adjudication shall state the number of the statute under which the juvenile is adjudicated to be a juvenile offender and specify whether each offense, if done by an adult, would constitute a felony or misdemeanor, as defined in K.S.A. 2016 Supp. 21-5102, and amendments thereto.

(g) Any law enforcement agency that willfully fails to make any report required by this section shall be liable to the state for the payment of a civil penalty, recoverable in an action brought by the attorney general, in an amount not exceeding $500 for each report not made. Any civil penalty recovered under this subsection shall be paid into the state general fund.

(h) The director shall adopt any rules and regulations necessary to implement, administer and enforce the provisions of this section.

(i) The director shall develop incentives to encourage the timely entry of juvenile offender information into the central repository.

History: L. 2006, ch. 169, § 26; L. 2011, ch. 30, § 164; L. 2014, ch. 115, § 70; July 1.



38-2327 Commencement of proceedings; duties of county or district attorney.

38-2327. Commencement of proceedings; duties of county or district attorney. An action under this code shall be commenced by filing a verified complaint with the court and the issuance of process on the complaint. It shall be the duty of each county or district attorney to prepare and file the complaint alleging a juvenile to be a juvenile offender and to prosecute the case.

History: L. 2006, ch. 169, § 27; Jan. 1, 2007.



38-2328 Pleadings.

38-2328. Pleadings. (a) Complaint. (1) The complaint shall be in writing and shall state:

(A) The name, date of birth and residence address of the alleged juvenile offender, if known;

(B) the name and residence address of the alleged juvenile offender's parent, if known, and, if no parent can be found, the name and address of the nearest known relative;

(C) the name and residence address of any persons having custody or control of the alleged juvenile offender;

(D) plainly and concisely the essential facts constituting the offense charged and, if the statement is drawn in the language of the statute, ordinance or resolution alleged to have been violated, it shall be considered sufficient; and

(E) for each count, the official or customary citation of the statute, ordinance or resolution which is alleged to have been violated, but error in the citation or its omission shall not be grounds for dismissal of the complaint or for reversal of an adjudication if the error or omission did not prejudice the juvenile.

(2) The proceedings shall be entitled: "In the matter of ____________, a juvenile."

(3) The complaint shall contain a request that parents be ordered to pay child support in the event the juvenile is removed from the home.

(4) The precise time of the commission of an offense need not be stated in the complaint, but it is sufficient if shown to have been within the statute of limitations, except where the time is an indispensable element of the offense.

(5) At the time of filing, the prosecuting attorney shall endorse upon the complaint the names of all known witnesses. The names of other witnesses that afterward become known to the prosecuting attorney may be endorsed at such times as the court prescribes by rule or otherwise.

(b) Motions. Motions may be made orally or in writing. The motion shall state with particularity the grounds for the motion and shall state the relief or order sought. Motions available in civil and criminal procedure are available to the parties under this code.

History: L. 2006, ch. 169, § 28; Jan. 1, 2007.



38-2329 Notice of defense of alibi or mental disease or defect.

38-2329. Notice of defense of alibi or mental disease or defect. A juvenile whose defense to the allegations in the complaint is that of alibi or mental disease or defect shall give written notice to the county or district attorney and the court of such juvenile's proposed defense not less than 14 days prior to the adjudicatory hearing. For good cause shown the court may allow such notice to be given at a later time. The notice shall include the names and addresses of witnesses that the juvenile plans to call to provide evidence in support of the defense. Upon receipt of the notice of the defense of mental disease or defect, the court may order an independent examination of and report on the juvenile.

History: L. 2006, ch. 169, § 29; L. 2010, ch. 135, § 50; July 1.



38-2330 Juvenile taken into custody, when; procedure; release; detention in jail.

38-2330. Juvenile taken into custody, when; procedure; release; detention in jail. (a) A law enforcement officer may take a juvenile into custody when:

(1) Any offense has been or is being committed in the officer's view;

(2) the officer has a warrant commanding that the juvenile be taken into custody;

(3) the officer has probable cause to believe that a warrant or order commanding that the juvenile be taken into custody has been issued in this state or in another jurisdiction for an act committed therein;

(4) the officer has probable cause to believe that the juvenile is committing or has committed an act which, if committed by an adult, would constitute:

(A) A felony; or

(B) a misdemeanor and: (i) The juvenile will not be apprehended or evidence of the offense will be irretrievably lost unless the juvenile is immediately taken into custody; or (ii) the juvenile may cause injury to self or others or damage to property or may be injured unless immediately taken into custody;

(5) the officer has probable cause to believe that the juvenile has violated an order for electronic monitoring as a term of probation; or

(6) the officer receives a written statement pursuant to subsection (c).

(b) A court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code, may take a juvenile into custody when: (1) There is a warrant commanding that the juvenile be taken into custody; or (2) the officer has probable cause to believe that a warrant or order commanding that the juvenile be taken into custody has been issued in this state or in another jurisdiction for an act committed therein.

(c) Any court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code, may request a warrant by giving the court a written statement setting forth that the juvenile, in the judgment of the court services officer, juvenile community corrections officer or other person authorized to supervise juveniles subject to this code, has violated the condition of the juvenile's conditional release from detention or probation, for the third or subsequent time and the juvenile poses a significant risk of physical harm to another or damage to property.

(d) (1) A juvenile taken into custody by a law enforcement officer or other person authorized pursuant to subsection (b) shall be brought without unnecessary delay to the custody of the juvenile's parent or other custodian, unless there are reasonable grounds to believe that such action would not be in the best interests of the child or would pose a risk to public safety or property.

(2) If the juvenile cannot be delivered to the juvenile's parent or custodian, the officer may:

(A) Issue a notice to appear pursuant to subsection (g); or

(B) contact or deliver the juvenile to an intake and assessment worker for completion of the intake and assessment process pursuant to K.S.A. 75-7023, and amendments thereto.

(3) It shall be the duty of the officer to furnish the county or district attorney and the juvenile intake and assessment worker if the officer has delivered the juvenile to the worker or issued a notice to appear consistent with subsection (g), with all of the information in the officer's possession pertaining to the juvenile, the juvenile's parent or other persons interested in or likely to be interested in the juvenile and all other facts and circumstances which caused the juvenile to be arrested or taken into custody.

(e) In the absence of a court order to the contrary, the court or officials designated by the court, the county or district attorney or the law enforcement agency taking a juvenile into custody shall direct the release prior to the time specified by K.S.A. 2016 Supp. 38-2343(a), and amendments thereto. In addition, pursuant to K.S.A. 75-7023 and K.S.A. 2016 Supp. 38-2346, and amendments thereto, a juvenile intake and assessment worker shall direct the release of a juvenile prior to a detention hearing after the completion of the intake and assessment process.

(f) Whenever a person 18 years of age or more is taken into custody by a law enforcement officer for an alleged offense which was committed prior to the time the person reached the age of 18, the officer shall notify and refer the matter to the court for proceedings pursuant to this code, except that the provisions of this code relating to detention hearings shall not apply to that person. If such person is eligible for detention, and all suitable alternatives to detention have been exhausted, the person shall be detained in jail. Unless the law enforcement officer took the person into custody pursuant to a warrant issued by the court and the warrant specifies the amount of bond or indicates that the person may be released on personal recognizance, the person shall be taken before the court of the county where the alleged act took place or, at the request of the person, the person shall be taken, without delay, before the nearest court. The court shall fix the terms and conditions of an appearance bond upon which the person may be released from custody. The provisions of article 28 of chapter 22 of the Kansas Statutes Annotated and K.S.A. 22-2901, and amendments thereto, relating to appearance bonds and review of conditions and release shall be applicable to appearance bonds provided for in this section.

(g) (1) Whenever a law enforcement officer detains any juvenile and such juvenile is not immediately taken to juvenile intake and assessment services, the officer may serve upon such juvenile a written notice to appear. Such notice to appear shall contain the name and address of the juvenile detained, the crime charged and the location and phone number of the juvenile intake and assessment services office where the juvenile will need to appear with a parent or guardian.

(2) The juvenile intake and assessment services office specified in such notice to appear must be contacted by the juvenile or a parent or guardian no more than 48 hours after such notice is given, excluding weekends and holidays.

(3) The juvenile detained, in order to secure release as provided in this section, must give a written promise to call within the time specified by signing the written notice prepared by the officer. The original notice shall be retained by the officer and a copy shall be delivered to the juvenile detained and that juvenile's parent or guardian if such juvenile is under 18 years of age. The officer shall then release the juvenile.

(4) The law enforcement officer shall cause to be filed, without unnecessary delay, a complaint with juvenile intake and assessment services in which a juvenile released pursuant to paragraph (3) is given notice to appear, charging the crime stated in such notice. A copy shall also be provided to the district or county attorney. If the juvenile released fails to contact juvenile intake and assessment services as required in the notice to appear, juvenile intake and assessment services shall notify the district or county attorney.

(5) The notice to appear served pursuant to paragraph (1) and the complaint filed pursuant to paragraph (4) may be provided to the juvenile in a single citation.

History: L. 2006, ch. 169, § 30; L. 2016, ch. 46, § 33; Jan. 1, 2017.



38-2331 Criteria for detention of juvenile in detention facility.

38-2331. Criteria for detention of juvenile in detention facility. (a) The court shall not enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds that a detention risk assessment conducted pursuant to K.S.A. 75-7023(d), and amendments thereto, has assessed the juvenile as detention-eligible or there are grounds to override the results of a detention risk assessment tool and the court finds probable cause that:

(1) Community-based alternatives to detention are insufficient to:

(A) Secure the presence of the juvenile at the next hearing as evidenced by a demonstrable record of recent failures to appear at juvenile court proceedings and an exhaustion of detention alternatives; or

(B) protect the physical safety of another person or property from serious threat if the juvenile is not detained; and

(2) The court shall state the basis for each finding in writing.

(b) Community-based alternatives to detention shall include, but not be limited to:

(1) Release on the youth's promise to appear;

(2) release to a parent, guardian or custodian upon the youth's assurance to secure such youth's appearance;

(3) release with the imposition of reasonable restrictions on activities, associations, movements and residence specifically related to securing the youth's appearance at the next court hearing;

(4) release to a voluntary community supervision program;

(5) release to a mandatory, court-ordered community supervision program;

(6) release with mandatory participation in an electronic monitoring program with minimal restrictions on the youth's movement; or

(7) release with mandatory participation in an electronic monitoring program allowing the youth to leave home only to attend school, work, court hearings or other court-approved activities.

(c) No juvenile shall be placed in a juvenile detention center solely due to:

(1) A lack of supervision alternatives or service options;

(2) a parent avoiding legal responsibility;

(3) a risk of self-harm;

(4) contempt of court;

(5) a violation of a valid court order; or

(6) technical violations of conditional release unless there is probable cause that the juvenile poses a significant risk of harm to others or damage to property or the applicable graduated responses or sanctions protocol allows such placement.

(d) No person 18 years of age or more shall be placed in a juvenile detention center.

History: L. 2006, ch. 169, § 31; L. 2011, ch. 30, § 165; L. 2012, ch. 69, § 1; L. 2016, ch. 46, § 34; Jan. 1, 2017.



38-2332 Prohibiting placement or detention of juvenile in jail; exceptions; review of records and determination of compliance by the department of corrections.

38-2332. Prohibiting placement or detention of juvenile in jail; exceptions; review of records and determination of compliance by the department of corrections. (a) No juvenile shall be detained or placed in any jail pursuant to the revised Kansas juvenile justice code except as provided by subsections (b), (c) and (d) and subject to K.S.A. 2016 Supp. 38-2330 and 38-2331, and amendments thereto.

(b) Upon being taken into custody, a juvenile may be detained temporarily in a jail, in quarters with sight and sound separation from adult prisoners, for the purpose of identifying and processing the juvenile and transferring the juvenile to a juvenile detention facility. If a juvenile is detained in jail under this subsection, the juvenile shall be detained only for the minimum time necessary, not to exceed six hours, and in no case overnight.

(c) The provisions of this section shall not apply to detention of a juvenile:

(1) (A) Against whom a motion has been filed requesting prosecution as an adult pursuant to K.S.A. 2016 Supp. 38-2347(a)(2), and amendments thereto; and (B) who has received the benefit of a detention hearing pursuant to K.S.A. 2016 Supp. 38-2331, and amendments thereto;

(2) whose prosecution as an adult or classification as an extended jurisdiction juvenile has been authorized pursuant to K.S.A. 2016 Supp. 38-2347, and amendments thereto; or

(3) who has been convicted previously as an adult under the code of criminal procedure or the criminal laws of another state or foreign jurisdiction.

(d) The provisions of this section shall not apply to the detention of any person 18 years of age or more who is taken into custody and is being prosecuted in accordance with the provisions of the revised Kansas juvenile justice code.

(e) The department of corrections or the department's contractor shall have authority to review jail records to determine compliance with the provisions of this section.

History: L. 2006, ch. 169, § 32; L. 2016, ch. 46, § 35; Jan. 1, 2017.



38-2333 Juvenile less than 14, admission or confession from interrogation.

38-2333. Juvenile less than 14, admission or confession from interrogation. (a) When the juvenile is less than 14 years of age, no admission or confession resulting from interrogation while in custody or under arrest may be admitted into evidence unless the confession or admission was made following a consultation between the juvenile's parent or attorney as to whether the juvenile will waive the right to an attorney and the right against self-incrimination. It shall be the duty of the facility where the juvenile has been delivered to make a reasonable effort to contact the parent immediately upon the juvenile's arrival unless the parent is the alleged victim or alleged codefendant of the crime under investigation.

(b) When a parent is the alleged victim or alleged codefendant of the crime under investigation and the juvenile is less than 14 years of age, no admission or confession may be admitted into evidence unless the confession or admission resulting from interrogation while in custody or under arrest was made following a consultation between the juvenile and an attorney, or a parent who is not involved in the investigation of the crime, as to whether the juvenile will waive the right to an attorney and the right against self-incrimination. It shall be the duty of the facility where the juvenile has been delivered to make reasonable effort to contact a parent who is not involved in the investigation of the crime immediately upon such juvenile's arrival.

(c) After an attorney has been appointed for the juvenile in the case, the parent may not waive the juvenile's rights.

History: L. 2006, ch. 169, § 33; Jan. 1, 2007.



38-2334 Removing juvenile from custody of parent; probable cause; foster care. [See Revisor's Note]

38-2334. Removing juvenile from custody of parent; probable cause; foster care. [See Revisor's Note] (a) The court shall not issue the first warrant or enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall enter its determination in the warrant or order.

(b) When a juvenile has been in foster care and has been placed at home or allowed a trial home visit for a period of six months or more and is again removed from the home, the court shall again make a determination pursuant to subsection (a).

History: L. 2006, ch. 169, § 34; Jan. 1, 2007.

CAUTION: Section was repealed effective July 1, 2017, see L. 2016, ch. 46, § 70.



38-2335 Same; custody of commissioner or secretary for children and families; reasonable efforts to maintain family unit; foster care. [See Revisor's Note]

38-2335. Same; custody of commissioner or secretary for children and families; reasonable efforts to maintain family unit; foster care. [See Revisor's Note] (a) The court shall not issue the first warrant or enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall enter its determination in the warrant or order.

(3) If the juvenile is in the custody of the commissioner, the commissioner shall prepare a report for the court documenting such reasonable efforts.

(4) If the juvenile is in the custody of the secretary for children and families under the Kansas code for the care of children, the secretary shall prepare a report for the court documenting such reasonable efforts.

(5) In all other cases, the person preparing the predisposition report shall include documentation of such reasonable efforts in the report.

(b) If the court determines that reasonable efforts to maintain the family unit and prevent unnecessary removal of a juvenile were not made, the court shall determine whether such reasonable efforts were unnecessary because:

(1) A court of competent jurisdiction has determined that the parent has subjected the juvenile to aggravated circumstances;

(2) a court of competent jurisdiction has determined that the parent has been convicted of a murder of another child of the parent; voluntary manslaughter of another child of the parent; aiding or abetting, attempting, conspiring or soliciting to commit such a murder or such a voluntary manslaughter; or a felony assault that results in serious bodily injury to the juvenile or another child of the parent;

(3) the parental rights of the parent with respect to a sibling have been terminated involuntarily; or

(4) an emergency exists requiring protection of the juvenile and efforts to maintain the family unit and prevent unnecessary removal of the juvenile from the home were not possible.

(c) Nothing in this section shall be construed to prohibit the court from issuing a warrant or entering an order authorizing or requiring removal of the juvenile from the home if the juvenile presents a risk to public safety.

(d) When the juvenile has been in foster care and has been placed at home or allowed a trial home visit for a period of six months or more and is again removed from the home, the court shall again make a determination pursuant to subsections (a) and (b).

History: L. 2006, ch. 169, § 35; L. 2014, ch. 115, § 71; July 1.

CAUTION: Section was repealed effective July 1, 2017, see L. 2016, ch. 46, § 70.



38-2336 Proceedings upon filing of complaint.

38-2336. Proceedings upon filing of complaint. Upon the filing of a complaint under this code, the court shall proceed by one of the following methods:

(a) At any time the juvenile is not being detained, the court may issue summons with copies of the complaint attached stating the place of the hearing and time at which the juvenile is required to appear and answer the offenses charged in the complaint. The hearing shall be within 30 days of the date the complaint is filed. The summons and the complaint shall be delivered to a law enforcement agency or a person specially appointed to serve them.

(b) If the juvenile is being detained for a detention hearing as provided in K.S.A. 2016 Supp. 38-2343, and amendments thereto, at the detention hearing a copy of the complaint shall be served on the juvenile and each parent or other person with whom the juvenile has been residing who is in attendance at the hearing and a record of the service made a part of the proceedings. The court shall announce the time that the juvenile is ordered to appear again before the court for further proceedings. If no parent appears at the hearing, the court shall summon the parent or parents as provided in subsection (a).

(c) If the court is without sufficient information to accomplish service of summons, the court may issue a warrant pursuant to K.S.A. 2016 Supp. 38-2342, and amendments thereto.

History: L. 2006, ch. 169, § 36; Jan. 1, 2007.



38-2337 Summons; persons upon whom served; form.

38-2337. Summons; persons upon whom served; form. (a) Persons upon whom served. The summons and a copy of the complaint shall be served on the juvenile; if the juvenile's whereabouts are known, any person having legal custody of the juvenile; the person with whom the juvenile is residing; and any other person designated by the county or district attorney.

(b) Form. The summons shall be issued by the clerk, dated the day it is issued, contain the name of the court, the caption of the case and be in a form that complies with the code.

History: L. 2006, ch. 169, § 37; Jan. 1, 2007.



38-2338 Service of process.

38-2338. Service of process. (a) Summons, notice of hearing or other process may be served pursuant to K.S.A. 60-303, and amendments thereto, or as provided in subsection (b).

(b) Service may be made by first-class mail, addressed to the individual to be served at the usual place of residence of the person with postage prepaid, and is completed upon the person appearing before the court in response thereto. If the person fails to appear when served by first-class mail, the summons, notice or other process shall be pursuant to K.S.A. 60-303, and amendments thereto.

History: L. 2006, ch. 169, § 38; Jan. 1, 2007.



38-2339 Proof of service.

38-2339. Proof of service. Proof of service shall be made as follows:

(a) Personal or residential service. (1) Every officer to whom summons or other process shall be delivered for service within the state shall make written report of the place, manner and date of service of the process.

(2) If the process, by order of the court, is delivered to a person other than an officer for service, the person shall report the place, manner and time of service by affidavit.

(b) Service by mail. The clerk or a deputy clerk shall make service by mail and shall make a written report of the service.

(c) Amendment of report. The judge may allow an amendment of a report of service at any time and upon the terms as are deemed just to correctly reflect the true manner of service.

History: L. 2006, ch. 169, § 39; Jan. 1, 2007.



38-2340 Service of other pleadings.

38-2340. Service of other pleadings. (a) Proceedings upon filing. Upon the filing of a subsequent pleading requesting or indicating the necessity for a hearing, the court shall fix the time and place for the hearing.

(b) Form of notice. The notice of hearing shall be given by the clerk, dated the day it is issued, contain the name of the court and the caption in the case.

(c) Method and report of service. Notice of hearing and motions or other pleadings subsequent to the complaint shall be served and report of service shall be made in the same manner as service of the complaint and summons.

History: L. 2006, ch. 169, § 40; Jan. 1, 2007.



38-2341 Subpoenas and witness fees.

38-2341. Subpoenas and witness fees. (a) A party shall be entitled to the use of subpoenas and other compulsory process to obtain the attendance of witnesses. Except as otherwise provided by this code, the subpoenas and other compulsory process shall be issued and served and the disobedience thereof shall be punished in the same manner as in other civil cases.

(b) The court shall have the power to compel the attendance of witnesses from any county in the state and from out of state for proceedings under this code.

(c) Only witnesses who have been subpoenaed shall be allowed witness fees and mileage. No witness shall be entitled to be paid the fee or mileage before the witness' actual appearance at court.

History: L. 2006, ch. 169, § 41; Jan. 1, 2007.



38-2342 Issuance of warrants. [See Revisor's Note]

38-2342. Issuance of warrants. [See Revisor's Note] The court may issue a warrant commanding the juvenile be taken into custody if there is probable cause to believe: (a) That an offense was committed and it was committed by the juvenile; (b) the juvenile violated probation, conditional release, conditions of release or placement; or (c) the juvenile has escaped from a facility. The warrant shall designate where or to whom the juvenile is to be taken if the court is not open for the regular conduct of business. The warrant shall describe the offense or violation charged in the complaint or the applicable circumstances of the juvenile's absconding or escaping.

History: L. 2006, ch. 169, § 42; Jan. 1, 2007.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 36.



38-2343 Detention hearing; waiver; notice; attorney for juvenile; procedure; removal from custody of parent; audio-video communications. [See Revisor's Note]

38-2343. Detention hearing; waiver; notice; attorney for juvenile; procedure; removal from custody of parent; audio-video communications. [See Revisor's Note] (a) Basis for extended detention; findings and placement. Whenever a juvenile is taken into custody, the juvenile shall not remain in detention for more than 48 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, from the time the initial detention was imposed, unless the court determines after hearing, within the 48-hour period, that further detention is necessary because detention is warranted in light of all relevant factors, including, but not limited to, the criteria listed in K.S.A. 2016 Supp. 38-2331, and amendments thereto, and the juvenile is dangerous to self or others or is not likely to appear for further proceedings.

(1) If the juvenile is in custody on the basis of a new offense which would be a felony or misdemeanor if committed by an adult and no prior judicial determination of probable cause has been made, the court shall determine whether there is probable cause to believe that the juvenile has committed the alleged offense.

(2) If the court finds the juvenile is dangerous to self or others, the juvenile may be detained in a juvenile detention facility or youth residential facility which the court shall designate.

(3) If the court finds the juvenile is not likely to appear for further proceedings, the juvenile may be detained in a juvenile detention facility or youth residential facility which the court shall designate or may be released upon the giving of an appearance bond in an amount specified by the court and on the conditions the court may impose, in accordance with the applicable provisions of article 28 of chapter 22 of the Kansas Statutes Annotated, and amendments thereto.

(4) In the absence of the necessary findings, the court shall order the juvenile released or placed in temporary custody as provided in subsection (g).

(b) Waiver of detention hearing. The detention hearing may be waived in writing by the juvenile and the juvenile's attorney with approval of the court. The right to a detention hearing may be reasserted in writing by the juvenile or the juvenile's attorney or parent at anytime not less than 48 hours prior to trial.

(c) Notice of hearing. Whenever it is determined that a detention hearing is required the court shall immediately set the time and place for the hearing. Except as otherwise provided by subsection (c)(1) of K.S.A. 2016 Supp. 38-2332, and amendments thereto, notice of the detention hearing shall be given at least 24 hours prior to the hearing, unless waived.

When there is insufficient time to give written notice, oral notice may be given and is completed upon filing a certificate of oral notice with the clerk.

(d) Attorney for juvenile. At the time set for the detention hearing if no retained attorney is present to represent the juvenile, the court shall appoint an attorney, and may recess the hearing for 24 hours, excluding Saturdays, Sundays and legal holidays, to obtain attendance of the attorney appointed.

(e) Hearing. The detention hearing is an informal procedure to which the ordinary rules of evidence do not apply. The court may consider affidavits, professional reports and representations of counsel to make the necessary findings, if the court determines that these materials are sufficiently reliable. If probable cause to believe that the juvenile has committed an alleged offense is contested, the court shall allow the opportunity to present contrary evidence or information upon request. If the court orders the juvenile to be detained in a juvenile detention facility, the court shall record the specific findings of fact upon which the order is based.

(f) Rehearing. (1) If detention is ordered and the parent was not notified of the hearing and did not appear and later requests a rehearing, the court shall rehear the matter without unnecessary delay.

(2) Within 14 days of the detention hearing, if the juvenile had not previously presented evidence regarding the determination of probable cause to believe that the juvenile has committed an offense, the juvenile may request a rehearing to contest the determination of probable cause to believe that the juvenile has committed an offense. The rehearing request shall identify evidence or information that the juvenile could not reasonably produce at the detention hearing. If the court determines that the evidence or information could not reasonably be produced at the detention hearing, the court shall rehear the matter without unnecessary delay.

(g) Temporary custody. If the court determines that detention is not necessary but finds that release to the custody of a parent is not in the best interests of the juvenile, the court may place the juvenile in the temporary custody of some suitable person willing to accept temporary custody or the commissioner. Such finding shall be made in accordance with K.S.A. 2016 Supp. 38-2334 and 38-2335, and amendments thereto.

(h) Audio-video communications. Detention hearings may be conducted by two-way electronic audio-video communication between the juvenile and the judge in lieu of personal presence of the juvenile or the juvenile's attorney in the courtroom from any location within Kansas in the discretion of the court. The juvenile may be accompanied by the juvenile's attorney during such proceedings or the juvenile's attorney may be personally present in court as long as a means of confidential communication between the juvenile and the juvenile's attorney is available.

History: L. 2006, ch. 169, § 43; L. 2010, ch. 135, § 51; L. 2012, ch. 69, § 2; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 11, § 8, but that version was repealed by L. 2010, ch. 135, § 225.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 37.



38-2344 First appearance; plea.

38-2344. First appearance; plea. (a) When the juvenile appears without an attorney in response to a complaint, the court shall inform the juvenile of the following:

(1) The nature of the charges in the complaint;

(2) the right to hire an attorney of the juvenile's own choice;

(3) the duty of the court to appoint an attorney for the juvenile if no attorney is hired by the juvenile or parent;

(4) that the court may require the juvenile or parent to pay the expense of a court appointed attorney; and

(5) the right to be offered an immediate intervention pursuant to K.S.A. 2016 Supp. 38-2346, and amendments thereto.

Upon request the court shall give the juvenile or parent an opportunity to hire an attorney. If no request is made or the juvenile or parent is financially unable to hire an attorney, the court shall promptly appoint an attorney for the juvenile. The court shall afford the juvenile an opportunity to confer with the attorney before requiring the juvenile to plead to the allegations of the complaint.

(b) When the juvenile appears with an attorney in response to a complaint, the court shall require the juvenile to plead guilty, nolo contendere or not guilty to the allegations stated in the complaint, unless there is an application for and approval of an immediate intervention program. Prior to making this requirement, the court shall inform the juvenile of the following:

(1) The nature of the charges in the complaint;

(2) the right of the juvenile to be presumed innocent of each charge;

(3) the right to jury trial without unnecessary delay;

(4) the right to confront and cross-examine witnesses appearing in support of the allegations of the complaint;

(5) the right to subpoena witnesses;

(6) the right of the juvenile to testify or to decline to testify; and

(7) the sentencing alternatives the court may select as the result of the juvenile being adjudicated a juvenile offender.

(c) If the juvenile pleads guilty to the allegations contained in a complaint or pleads nolo contendere, the court shall determine, before accepting the plea and entering a sentence: (1) That there has been a voluntary waiver of the rights enumerated in subsections (b)(2), (3), (4), (5) and (6); and (2) that there is a factual basis for the plea.

(d) If the juvenile pleads not guilty, the court shall schedule a time and date for trial to the court.

(e) First appearance may be conducted by two-way electronic audio-video communication between the juvenile and the judge in lieu of personal presence of the juvenile or the juvenile's attorney in the courtroom from any location within Kansas in the discretion of the court. The juvenile may be accompanied by the juvenile's attorney during such proceedings or the juvenile's attorney may be personally present in court as long as a means of confidential communication between the juvenile and the juvenile's attorney is available.

History: L. 2006, ch. 169, § 44; L. 2011, ch. 60, § 4; L. 2016, ch. 46, § 38; Jan. 1, 2017.



38-2345 Nolo contendere.

38-2345. Nolo contendere. A plea of nolo contendere is a formal declaration that the juvenile does not contest the charge. When a plea of nolo contendere is accepted the court shall adjudicate the juvenile to be a juvenile offender. The plea cannot be used against the juvenile as an admission in any other action based on the same act.

History: L. 2006, ch. 169, § 45; Jan. 1, 2007.



38-2346 Immediate intervention programs.

38-2346. Immediate intervention programs. (a) Each director of juvenile intake and assessment services in collaboration with the county or district attorney shall adopt a policy and establish guidelines for an immediate intervention process by which a juvenile may avoid prosecution. The guidelines may include information on any offenders beyond those enumerated in subsection (b)(1) that shall be referred to immediate intervention. In addition to juvenile intake and assessment services adopting policies and guidelines for the immediate intervention process, the court, the county or district attorney, the director of the intake and assessment center and other relevant individuals or organizations, pursuant to a written agreement, shall collaboratively develop local programs to:

(1) Provide for the direct referral of cases to immediate intervention programs by the county or district attorney and the intake and assessment worker.

(2) Allow intake and assessment workers to issue a summons, as defined in subsection (e) and if juvenile intake and assessment services has adopted appropriate policies and guidelines, allow law enforcement officers to issue such a summons.

(3) Allow the intake and assessment centers and other immediate intervention program providers to directly purchase services for the juvenile and the juvenile's family.

(4) Allow intake and assessment workers to direct the release of a juvenile prior to a detention hearing after the completion of the intake and assessment process pursuant to K.S.A. 75-7023, and amendments thereto.

(b) (1) A juvenile who goes through the juvenile intake and assessment process pursuant to K.S.A. 75-7023, and amendments thereto, shall be offered the opportunity to participate in an immediate intervention program and avoid prosecution if the juvenile is charged with a misdemeanor or a violation of K.S.A. 2016 Supp. 21-5507, and amendments thereto, the juvenile has no prior adjudications, and the offer is made pursuant to the guidelines developed pursuant to this section.

(2) A juvenile may also participate in an immediate intervention program if the juvenile is referred for immediate intervention by the county or district attorney pursuant to subsection (d).

(3) Any juvenile referred to immediate intervention by juvenile intake and assessment services shall, upon acceptance, work together with court services, community corrections, juvenile intake and assessment services or any other entity designated as a part of the written agreement in subsection (a) to develop an immediate intervention plan. Such plan may be supervised or unsupervised by any of the aforementioned entities. The county or district attorneys office shall not be required to supervise juveniles participating in an immediate intervention program.

(4) The immediate intervention plan shall last no longer than six months from the date of referral, unless the plan requires the juvenile to complete an evidence-based mental health or substance abuse program that extends beyond the six-month period. In such case, the plan may be extended up to two additional months.

(5) If the juvenile satisfactorily complies with the immediate intervention plan, such juvenile shall be discharged and the charges dismissed at the end of the time period specified in paragraph (4).

(6) If the juvenile fails to satisfactorily comply with the immediate intervention plan, the case shall be referred to a multidisciplinary team for review. The multidisciplinary team created pursuant to K.S.A. 2016 Supp. 38-2393, and amendments thereto, shall review the immediate intervention plan within seven days and may revise and extend such plan or terminate the case as successful. Such plan may be extended for no more than four additional months.

(7) If the juvenile fails to satisfactorily comply with the revised plan developed pursuant to paragraph (6), the intake and assessment worker, court services officer or community corrections officer overseeing the immediate intervention shall refer the case to the county or district attorney for consideration.

(c) The parent of a juvenile may be required to be a part of the immediate intervention program.

(d) For all juveniles that have fewer than two prior adjudications, the county or district attorney shall review the case upon receipt of a complaint to determine if the case should be referred for immediate intervention or whether alternative means of adjudication should be designated pursuant to K.S.A. 2016 Supp. 38-2389, and amendments thereto. The county or district attorney shall consider any recommendation of a juvenile intake and assessment worker, court services officer or community corrections officer.

(e) "Summons" means a written order issued by an intake and assessment worker or a law enforcement officer directing that a juvenile appear before a designated court at a stated time and place to answer a pending charge.

(f) A juvenile who is eligible for an immediate intervention shall not be denied participation in such a program or terminated unsuccessfully due to an inability to pay fees or other associated costs. Fees assessed from such a program shall be retained by the program and shall not be used for any purpose, except development and operation of the program.

(g) If a juvenile substantially complies with an immediate intervention program, charges in such juvenile's case shall not be filed.

(h) The policies and guidelines developed pursuant to subsection (a) shall adhere to standards and procedures for immediate intervention developed by the department of corrections pursuant to K.S.A. 2016 Supp. 38-2395, and amendments thereto, and be based on best practices.

History: L. 2006, ch. 169, § 46; L. 2012, ch. 150, § 45; L. 2016, ch. 46, § 39; Jan. 1, 2017.



38-2347 Prosecution as an adult; extended jurisdiction juvenile prosecution; burden of proof; authorization.

38-2347. Prosecution as an adult; extended jurisdiction juvenile prosecution; burden of proof; authorization. (a) (1) Except as otherwise provided in this section, at any time after commencement of proceedings under this code against a juvenile and prior to the beginning of an evidentiary hearing at which the court may enter a sentence as provided in K.S.A. 2016 Supp. 38-2356, and amendments thereto, the county or district attorney or the county or district attorney's designee may file a motion requesting that the court authorize prosecution of the juvenile as an adult under the applicable criminal statute. The juvenile shall be presumed to be a juvenile, and the presumption must be rebutted by a preponderance of the evidence. No juvenile less than 14 years of age shall be prosecuted as an adult.

(2) At any time after commencement of proceedings under this code against a juvenile offender for an offense which, if committed by an adult, would constitute an off-grid felony or a nondrug severity level 1 through 4 person felony, and prior to the beginning of an evidentiary hearing at which the court may enter a sentence as provided in K.S.A. 2016 Supp. 38-2356, and amendments thereto, the county or district attorney or the county or district attorney's designee may file a motion requesting that the court designate the proceedings as an extended jurisdiction juvenile prosecution.

(3) If the county or district attorney or the county or district attorney's designee files a motion to designate the proceedings as an extended jurisdiction juvenile prosecution, the burden of proof is on the prosecutor to prove the juvenile should be designated as an extended jurisdiction juvenile.

(b) (1) Upon receiving the motion, the court shall set a time and place for hearing. The court shall give notice of the hearing to the juvenile, each parent, if service is possible, and the attorney representing the juvenile. The motion shall be heard and determined prior to any further proceedings on the complaint.

(2) At the hearing, the court shall inform the juvenile of the following:

(A) The nature of the charges in the complaint;

(B) the right of the juvenile to be presumed innocent of each charge;

(C) the right to trial without unnecessary delay and to confront and cross-examine witnesses appearing in support of the allegations of the complaint;

(D) the right to subpoena witnesses;

(E) the right of the juvenile to testify or to decline to testify; and

(F) the sentencing alternatives the court may select as the result of the juvenile being prosecuted under an extended jurisdiction juvenile prosecution.

(c) If the juvenile fails to appear for hearing on the motion after having been served with notice of the hearing, the court may hear and determine the motion in the absence of the juvenile. If the court is unable to obtain service of process and give notice of the hearing, the court may hear and determine the motion in the absence of the alleged juvenile offender after having given notice of the hearing at least once a week for two consecutive weeks in the official county newspaper of the county where the hearing will be held.

(d) In determining whether or not prosecution as an adult should be authorized or designating the proceeding as an extended jurisdiction juvenile prosecution, the court shall consider each of the following factors:

(1) The seriousness of the alleged offense and whether the protection of the community requires prosecution as an adult or designating the proceeding as an extended jurisdiction juvenile prosecution;

(2) whether the alleged offense was committed in an aggressive, violent, premeditated or willful manner;

(3) whether the offense was against a person or against property. Greater weight shall be given to offenses against persons, especially if personal injury resulted;

(4) the number of alleged offenses unadjudicated and pending against the juvenile;

(5) the previous history of the juvenile, including whether the juvenile had been adjudicated a juvenile offender under this code or the Kansas juvenile justice code and, if so, whether the offenses were against persons or property, and any other previous history of antisocial behavior or patterns of physical violence;

(6) the sophistication or maturity of the juvenile as determined by consideration of the juvenile's home, environment, emotional attitude, pattern of living or desire to be treated as an adult;

(7) whether there are facilities or programs available to the court which are likely to rehabilitate the juvenile prior to the expiration of the court's jurisdiction under this code; and

(8) whether the interests of the juvenile or of the community would be better served by criminal prosecution or extended jurisdiction juvenile prosecution.

The insufficiency of evidence pertaining to any one or more of the factors listed in this subsection, in and of itself, shall not be determinative of the issue. Subject to the provisions of K.S.A. 2016 Supp. 38-2354, and amendments thereto, written reports and other materials relating to the juvenile's mental, physical, educational and social history may be considered by the court.

(e) (1) The court may authorize prosecution as an adult upon completion of the hearing if the court finds from a preponderance of the evidence that the alleged juvenile offender should be prosecuted as an adult for the offense charged. In that case, the court shall direct the alleged juvenile offender be prosecuted under the applicable criminal statute and that the proceedings filed under this code be dismissed.

(2) The court may designate the proceeding as an extended jurisdiction juvenile prosecution upon completion of the hearing if the court finds from a preponderance of the evidence that the juvenile should be prosecuted under an extended jurisdiction juvenile prosecution.

(3) After a proceeding in which prosecution as an adult is requested pursuant to subsection (a)(2), and prosecution as an adult is not authorized, the court may designate the proceedings to be an extended jurisdiction juvenile prosecution.

(4) A juvenile who is the subject of an extended jurisdiction juvenile prosecution shall have the right to a trial by jury, to the effective assistance of counsel and to all other rights of a defendant pursuant to the Kansas code of criminal procedure. Each court shall adopt local rules to establish the basic procedures for extended jurisdiction juvenile prosecution in such court's jurisdiction.

History: L. 2006, ch. 169, § 47; L. 2012, ch. 150, § 46; L. 2014, ch. 126, § 6; L. 2016, ch. 46, § 40; July 1.



38-2348 Proceedings to determine competency.

38-2348. Proceedings to determine competency. (a) For the purpose of this section, a person charged as a juvenile is incompetent for adjudication as a juvenile offender if, because of mental illness or defect, such person is unable to:

(1) Understand the nature and purpose of the proceedings; or

(2) make or assist in making a defense.

Whenever the words "competent," "competency," "incompetent" and "incompetency" are used without qualification in this code, such words shall refer to the standard for incompetency described in this subsection.

(b) (1) If at any time after such person has been charged as a juvenile there is reason to believe that the juvenile is incompetent for adjudication as a juvenile offender, the proceedings shall be suspended and the court before whom the case is pending shall conduct a hearing to determine the competency of the juvenile. Such a hearing may be held upon the motion of the juvenile's attorney or the prosecuting attorney, or upon the court's own motion.

(2) The court shall determine the issue of competency. To facilitate in this determination, the court may: (A) Appoint a licensed psychiatrist or psychologist to examine the juvenile; or (B) designate a private or public mental health facility to conduct a psychiatric or psychological examination and report to the court. If the examining psychiatrist, psychologist or private or public mental health facility determines that further examination is necessary, the court may commit the juvenile for not more than 60 days to any appropriate public or private institution for examination and report to the court. For good cause shown, the commitment may be extended for another 60 days. No statement made by the juvenile in the course of any examination provided for by this section, whether the examination is with or without the consent of the juvenile, shall be admitted in evidence against the juvenile in any hearing.

(3) Unless the court finds the attendance of the juvenile would be injurious to the juvenile's health, the juvenile shall be present personally at all proceedings under this section.

(c) If the juvenile is found to be competent, the proceedings which have been suspended shall be resumed.

(d) If the juvenile is found to be incompetent, the juvenile shall remain subject to the jurisdiction of the court and shall be committed for evaluation and treatment pursuant to K.S.A. 2016 Supp. 38-2349 and 38-2350, and amendments thereto. One or both parents of the juvenile may be ordered to pay child support pursuant to the Kansas child support guidelines. Upon application of the juvenile and in the discretion of the court, the juvenile may be released to any appropriate private institution upon terms and conditions prescribed by the court.

(e) If at any time after proceedings have been suspended under this section, there are reasonable grounds to believe that a juvenile who has been adjudged incompetent is now competent, the court in which the case is pending shall conduct a hearing to determine the juvenile's present mental condition. Reasonable notice of the hearings shall be given to the prosecuting attorney, the juvenile and the juvenile's attorney of record, if any. If the court, following the hearing, finds the juvenile to be competent, the pending proceedings shall be resumed.

History: L. 2006, ch. 169, § 48; Jan. 1, 2007.



38-2349 Same; commitment of incompetent.

38-2349. Same; commitment of incompetent. (a) A juvenile who is found to be incompetent pursuant to K.S.A. 2016 Supp. 38-2348, and amendments thereto, shall be committed for evaluation and treatment to any appropriate public or private institution for a period not to exceed 90 days. Within 90 days of the juvenile's commitment to the institution, the chief medical officer of the institution shall certify to the court whether the juvenile has a substantial probability of attaining competency for hearing in the foreseeable future.

(b) If the chief medical officer of the institution certifies that a probability of attaining competency does exist, the court shall order the juvenile to remain in an appropriate public or private institution until the juvenile attains competency or for a period of six months from the date of the original commitment, whichever occurs first. If the juvenile does not attain competency within six months from the date of the original commitment, the court shall order the county or district attorney to commence proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto. If the juvenile appears to have attained competency, the institution shall promptly notify the court in which the case is pending. Upon notice the court shall hold a hearing to determine competency pursuant to subsection (e) of K.S.A. 2016 Supp. 38-2348, and amendments thereto.

(c) If the chief medical officer of the institution certifies that a probability of attaining competency does not exist, the court shall order the county or district attorney to commence proceedings pursuant to article 29 of chapter 59 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 169, § 49; Jan. 1, 2007.



38-2350 Same; juvenile not mentally ill person.

38-2350. Same; juvenile not mentally ill person. (a) If, after proceedings as required by K.S.A. 2016 Supp. 38-2349, and amendments thereto, it is determined that a juvenile who has been found incompetent is not a mentally ill person subject to involuntary commitment for care and treatment as defined in subsection (f) of K.S.A. 59-2946, and amendments thereto, the juvenile shall remain in the institution where committed pursuant to K.S.A. 2016 Supp. 38-2348, and amendments thereto. The secretary for children and families shall promptly notify the court in which the proceedings are pending and the commissioner of the result of the proceedings. The court shall then proceed pursuant to subsection (c).

(b) If a juvenile has been found to be a mentally ill person and committed to a state psychiatric hospital for evaluation and treatment pursuant to K.S.A. 2016 Supp. 38-2349, and amendments thereto, but thereafter is to be discharged because such juvenile is not a mentally ill person subject to involuntary commitment for care and treatment as defined in subsection (f) of K.S.A. 59-2946, and amendments thereto, the treatment facility shall promptly notify the court in which the proceedings are pending that the juvenile is to be discharged. The court shall then proceed pursuant to subsection (c).

(c) Unless the court finds pursuant to subsection (c) of K.S.A. 2016 Supp. 38-2348, and amendments thereto, that the proceedings shall be resumed, within seven days after receiving notice pursuant to subsection (a) or (b), the court shall order the juvenile to be discharged from commitment and shall dismiss the charges without prejudice. The period of limitation for the prosecution for the crime charged shall not continue to run until the juvenile has been determined to have attained competency pursuant to subsection (e) of K.S.A. 2016 Supp. 38-2348, and amendments thereto.

History: L. 2006, ch. 169, § 50; L. 2010, ch. 135, § 52; L. 2014, ch. 115, § 72; July 1.



38-2351 Duty of parents and others to appear at all proceedings involving alleged juvenile offender; failure, contempt.

38-2351. Duty of parents and others to appear at all proceedings involving alleged juvenile offender; failure, contempt. (a) Any parent or person with whom a juvenile resides who is served with a summons as provided in K.S.A. 2016 Supp. 38-2337, and amendments thereto, shall appear with the juvenile at all proceedings concerning the juvenile, unless excused by the court having jurisdiction of the matter.

(b) Any person required by this code to be present at all juvenile proceedings who fails to comply, without good cause, with the provisions of subsection (a) may be proceeded against for indirect contempt of court pursuant to the provisions of K.S.A. 20-1204a et seq., and amendments thereto.

(c) As used in this section, "good cause" for failing to appear includes, but is not limited to, a situation where a parent:

(1) Does not have physical custody of the juvenile and resides outside of Kansas;

(2) has physical custody of the juvenile, but resides outside of Kansas and appearing in court will result in undue hardship to such parent; or

(3) resides in Kansas, but is outside of the state at the time of the juvenile proceeding for reasons other than avoiding appearance before the court and appearing in court will result in undue hardship to such parent.

(d) If the parent of any juvenile cannot be found or fails to appear, the court may proceed with the case without the presence of such parent.

History: L. 2006, ch. 169, § 51; Jan. 1, 2007.



38-2352 Time of hearing.

38-2352. Time of hearing. All cases filed under the code shall be heard without unnecessary delay. Continuances may be granted to either party for good cause shown.

History: L. 2006, ch. 169, § 52; Jan. 1, 2007.



38-2353 Hearings; open to the public; restrictions.

38-2353. Hearings; open to the public; restrictions. (a) All hearings shall be open to the public, unless the judge determines that opening the hearing to the public is not in the best interests of the victim or of any juvenile who at the time of the alleged offense was less than 16 years of age.

(b) If the court determines that opening the court proceedings to the public is not in the best interest of the juvenile, the court may exclude all persons except the juvenile, the juvenile's parents, attorneys for parties, officers of the court, the witness testifying and the victim, as defined in subsection (b) of K.S.A. 74-7333, and amendments thereto, or such members of the victim's family, as defined in subsection (c)(2) of K.S.A. 74-7335, and amendments thereto, as the court deems appropriate. Upon agreement of all parties, the court shall allow other persons to attend the hearing unless the court finds the presence of the persons would be disruptive to the proceedings.

(c) As used in this section, "hearings" shall include detention, first appearance, adjudicatory, sentencing and all other hearings held under this code. Nothing in this section shall limit the judge's authority to sequester witnesses.

History: L. 2006, ch. 169, § 53; Jan. 1, 2007.



38-2354 Rules of evidence.

38-2354. Rules of evidence. Except as provided in K.S.A. 2016 Supp. 38-2343 and 38-2360, and amendments thereto, the rules of evidence of the code of civil procedure shall apply in all hearings pursuant to this code. The presiding judge shall not consider, read or rely upon any report not properly admitted according to the rules of evidence.

History: L. 2006, ch. 169, § 54; L. 2012, ch. 69, § 3; July 1.



38-2355 Degree of proof.

38-2355. Degree of proof. In all proceedings on complaints pursuant to the code the state must prove beyond a reasonable doubt that the juvenile committed the act or acts charged in the complaint or a lesser included offense as defined in subsection (b) of section K.S.A. 2016 Supp. 21-5109, and amendments thereto.

History: L. 2006, ch. 169, § 55; L. 2011, ch. 30, § 166; July 1.



38-2356 Adjudication.

38-2356. Adjudication. (a) If the court finds that the evidence fails to prove an offense charged or a lesser included offense as defined in subsection (b) of K.S.A. 2016 Supp. 21-5109, and amendments thereto, the court shall enter an order dismissing the charge.

(b) If the court finds that the juvenile committed the offense charged or a lesser included offense as defined in subsection (b) of K.S.A. 2016 Supp. 21-5109, and amendments thereto, the court shall adjudicate the juvenile to be a juvenile offender and may issue a sentence as authorized by this code.

(c) If the court finds that the juvenile committed the acts constituting the offense charged or a lesser included offense as defined in subsection (b) of K.S.A. 2016 Supp. 21-5109, and amendments thereto, but is not responsible because of mental disease or defect, the juvenile shall not be adjudicated as a juvenile offender and shall be committed to the custody of the secretary for aging and disability services and placed in a state hospital. The juvenile's continued commitment shall be subject to annual review in the manner provided by K.S.A. 22-3428a, and amendments thereto, for review of commitment of a defendant suffering from mental disease or defect, and the juvenile may be discharged or conditionally released pursuant to that section. The juvenile also may be discharged or conditionally released in the same manner and subject to the same procedures as provided by K.S.A. 22-3428, and amendments thereto, for discharge of or granting conditional release to a defendant found suffering from mental disease or defect. If the juvenile violates any conditions of an order of conditional release, the juvenile shall be subject to contempt proceedings and returned to custody as provided by K.S.A. 22-3428b, and amendments thereto.

(d) A copy of the court's order shall be sent to the school district in which the juvenile offender is enrolled or will be enrolled.

History: L. 2006, ch. 169, § 56; L. 2011, ch. 30, § 167; L. 2014, ch. 115, § 73; July 1.



38-2357 Jury trials in certain cases.

38-2357. Jury trials in certain cases. (a) Method of trial. A juvenile is entitled to a trial by one of the following means:

(1) The trial of a felony or misdemeanor case shall be to the court unless the juvenile requests a jury trial in writing within 30 days from the date of the juvenile's entry of a plea of not guilty. The time requirement provided in this subsection regarding when a jury trial shall be requested may be waived in the discretion of the court upon a finding that imposing such a time requirement would cause undue hardship or prejudice to the juvenile.

(A) A jury in a felony case shall consist of 12 members. However, the parties may agree in writing, at any time before the verdict, with the approval of the court, that the jury shall consist of any number less than 12.

(B) A jury in a misdemeanor case shall consist of six members.

(C) When the trial is to a jury, questions of law shall be decided by the court and issues of fact shall be determined by the jury.

(D) Except as otherwise provided by law, the rules and procedures applicable to jury trials in felony cases shall apply to jury trials in misdemeanor cases.

(2) The trial of cigarette or tobacco infraction or traffic infraction cases shall be to the court.

(b) Selection of jury panel. (1) When a jury trial is held, the judge shall summon from the source and in the manner provided for the summoning of other petit jurors in the district court in the county. A sufficient number of jurors shall be called so that after the exercise of peremptory challenges, as provided in this section, there will remain a sufficient number of jurors to enable the court to cause 12 jurors to be sworn in felony cases and six jurors to be sworn in misdemeanor cases. When drawn, a list of prospective jurors and their addresses shall be filed in the office of the clerk of the court and shall be a public record. The qualifications of jurors and grounds for exemption from jury service in civil cases shall be applicable in juvenile trials, except as otherwise provided by law. An exemption from service on a jury is not a basis for challenge, but is the privilege of the person exempted.

(2) The county or district attorney and the juvenile's attorney shall conduct the examination of prospective jurors. The court may conduct an additional examination. The court may limit the examination by the juvenile's attorney or the county or district attorney if the court believes such examination to be harassment, is causing unnecessary delay or serves no useful purpose.

(3) Each party may challenge any prospective juror for cause. All challenges for cause must be made before the jury is sworn to try the case. Challenges for cause shall be tried by the court. A juror may be challenged for cause on any of the following grounds:

(A) The juror is related to the juvenile, or a person alleged to have been injured by the offense charged or the person on whose complaint the adjudication was begun, by consanguinity within the sixth degree, or is the spouse of any person so related.

(B) The juror is the attorney, client, employer, employee, landlord, tenant, debtor, creditor or a member of the household of the juvenile or a person alleged to have been injured by the offense charged or the person on whose complaint the adjudication was instituted.

(C) The juror is or has been a party adverse to the juvenile or the juvenile's parents in a civil action, or has complained against the juvenile in an adjudication or been accused by the juvenile in a criminal prosecution.

(D) The juror has served on a public body which has inquired into the events that are the subject of the adjudication or on any other investigatory body which inquired into the facts of the offense charged.

(E) The juror was a witness to the act or acts alleged to constitute the offense.

(F) The juror occupies a fiduciary relationship to the juvenile or the juvenile's parents or a person alleged to have been injured by the offense or the person on whose complaint the adjudication was instituted.

(G) The juror's state of mind with reference to the case or any of the parties is such that the court determines there is doubt that the juror can act impartially and without prejudice to the substantial rights of any party.

(4) Peremptory challenges shall be allowed as follows:

(A) Each juvenile charged with an offense which, if committed by an adult, would constitute:

(i) An off-grid felony or a nondrug or drug felony ranked at severity level 1 shall be allowed 12 peremptory challenges;

(ii) a nondrug felony ranked at severity level 2, 3, 4, 5 or 6, or a drug felony ranked at severity level 2 or 3, shall be allowed eight peremptory challenges;

(iii) an unclassified felony, a nondrug severity level 7, 8, 9 or 10, or a drug severity level 4 felony, shall be allowed six peremptory challenges; and

(iv) a misdemeanor shall be allowed three peremptory challenges.

(B) The state shall be allowed the same number of peremptory challenges as all juveniles.

(C) The most serious penalty offense charged against each juvenile furnishes the criterion for determining the allowed number of peremptory challenges for that juvenile.

(D) Additional peremptory challenges shall not be allowed when separate counts are charged in the complaint.

(5) After the parties have interposed all of their challenges to jurors, or have waived further challenges, the jury shall be sworn to try the case.

(6) A trial judge may empanel one or more alternate or additional jurors whenever, in the judge's discretion, the judge believes it advisable to have such jurors available to replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable to perform their duties. Such jurors shall be selected in the same manner, have the same qualifications and be subject to the same examination and challenges and take the same oath and have the same functions, powers and privileges as the regular jurors. Such jurors may be selected at the same time as the regular jurors or after the jury has been empaneled and sworn, in the judge's discretion. Each party shall be entitled to one peremptory challenge to such alternate jurors. Such alternate jurors shall be seated near the other jurors, with equal power and facilities for seeing and hearing the proceedings in the case, and they must attend at all times upon the trial of the cause in company with the other jurors. They shall obey the orders of and be bound by the admonition of the court upon each adjournment, but if the regular jurors are ordered to be kept in custody during the trial of the cause, such alternate jurors also shall be kept in confinement with the other jurors. Upon final submission of the case to the jury, the alternate jurors may be discharged or they may be retained separately and not discharged until the final decision of the jury. If the alternate jurors are not discharged on final submission of the case and if any regular juror shall be discharged from jury service in any such action prior to the jury reaching its verdict, the court shall draw the name of an alternate juror who shall replace the juror so discharged and be subject to the same rules and regulations as though such juror had been selected as one of the original jurors.

(7) Any objection to the manner in which a jury panel has been selected or drawn shall be raised by a motion to discharge the jury panel. The motion shall be made at least five days prior to the date set for trial if the names and addresses of the panel members and the grounds for objection thereto are known to the parties or can be learned by an inspection of the records of the clerk of the district court at that time; in other cases the motion must be made prior to the time when the jury is sworn to try the case. For good cause shown, the court may entertain the motion at any time thereafter. The motion shall be in writing and shall state facts which, if true, show that the jury panel was improperly selected or drawn. If the motion states facts which, if true, show that the jury panel was improperly selected or drawn, it shall be the duty of the court to conduct a hearing. The burden of proof shall be on the movant. If the court finds that the jury panel was improperly selected or drawn, the court shall order the jury panel discharged and the selection or drawing of a new panel in the manner provided by law.

(8) If a juror has personal knowledge of any fact material to the case, the juror must inform the court and shall not speak of such fact to other jurors out of court. If a juror has personal knowledge of a fact material to the case, gained from sources other than evidence presented at trial and shall speak of such fact to other jurors without the knowledge of the court or the juvenile, the juror may be adjudged in contempt and punished accordingly.

(c) View of place of offense. Whenever in the opinion of the court it is proper for the jurors to have a view of the place in which any material fact occurred, it may order them to be conducted in a body under the charge of an officer to the place, which shall be shown to them by some person appointed by the court for that purpose. They may be accompanied by the juvenile, the juvenile's attorney and the county or district attorney. While the jurors are thus absent, no person other than the officer and the person appointed to show them the place shall speak to them on any subject connected with the trial. The officer or person appointed to show them the place shall speak to the jurors only to the extent necessary to conduct them to and identify the place or thing in question.

(d) Submission of case to the jury. (1) At the close of the evidence, or at such earlier time during the trial as the judge reasonably directs, any party may file written requests that the court instruct the jury on the law as set forth in the requests.

(A) The judge shall instruct the jury at the close of the evidence before argument and the judge, in the judge's discretion, after the opening statements, may instruct the jury on such matters as in the judge's opinion will assist the jury in considering the evidence as it is presented.

(B) The judge shall instruct the jury as to the offense charged and any lesser included offense in cases where there is some evidence which would reasonably justify an adjudication for some lesser included offense that is:

(i) A lesser degree of the same offense;

(ii) an offense where all elements of the lesser offense are identical to some of the elements of the offense charged;

(iii) an attempt to commit the offense charged; or

(iv) an attempt to commit an offense defined under subsection (d)(1)(B)(i) or (ii).

(C) The court shall pass upon the objections to the instructions and shall either give each instruction as requested or proposed or refuse to do so, or give the requested instruction with modification. All instructions given or requested must be filed as a part of the record of the case. The court reporter shall record all objections to the instructions given or refused by the court, together with modifications made, and the rulings of the court. No party may assign as error the giving or failure to give an instruction, including a lesser included offense instruction, unless the party objects thereto before the jury retires to consider its verdict. The attorney making the objection shall specify the matter to which the party objects and the basis of the objection unless the instruction or the failure to give an instruction is clearly erroneous. Opportunity shall be given to make the objections out of the hearing of the jury.

(2) When the jury has been instructed, unless the case is submitted to the jury on either side or on both sides without argument, the county or district attorney may commence and may conclude the argument. If there is more than one alleged juvenile offender, the court shall determine their relative order in presentation of evidence and argument. In arguing the case, comment may be made upon the law of the case as given in the instructions, as well as upon the evidence.

(e) Motion for judgment of acquittal. (1) The court on motion of a juvenile or on its own motion shall order the entry of judgment of acquittal of one or more offenses charged in the complaint after the evidence on either side is closed if the evidence is insufficient to sustain a finding of guilt for such offense or offenses. If a juvenile's motion for judgment of acquittal at the close of the evidence offered by the county or district attorney is not granted, the juvenile may offer evidence without having reserved the right.

(2) If a motion for judgment of acquittal is made at the close of all the evidence, the court may reserve decision on the motion, submit the case to the jury and decide the motion either before the jury returns a verdict or after it returns a verdict of guilty or is discharged without having returned a verdict.

(3) If the jury returns a verdict of guilty or is discharged without having returned a verdict, a motion for judgment of acquittal may be made or renewed within seven days after the jury is discharged or within such further time as the court may fix during the seven-day period. If a verdict of guilty is returned, the court may on such motion set aside the verdict and enter judgment of acquittal. It shall not be necessary to the making of such a motion that a similar motion has been made prior to the submission of the case to the jury.

(f) Jury deliberation. (1) When the case is finally submitted to the jury, they shall retire for deliberation. They must be kept together in some convenient place under charge of a duly sworn officer until they agree upon a verdict, or are discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night, and at their meals. The officer in charge of the jury shall not communicate to the jury, or allow any communications to be made to them, unless by order of the court; and before their verdict is rendered, the officer in charge of the jury shall not communicate to any person the state of their deliberations, or the verdict agreed upon. No person other than members of the jury shall be present in the jury room during deliberations.

(2) If the jury is permitted to separate, either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with, or allow themselves to be addressed by any other person on any subject of the trial, and that it is their duty not to form or express an opinion thereon until the case is finally submitted to them, and that such admonition shall apply to every subsequent separation of the jury.

(3) After the jury has retired for deliberation, if they desire to be informed as to any part of the law or evidence arising in the case, they may request the officer to conduct them to the court, where the information on the point of the law shall be given, or the evidence shall be read or exhibited to them in the presence of the juvenile, unless the juvenile is voluntarily absent, and the juvenile's attorney, after notice to the county or district attorney.

(4) The jury may be discharged by the court on account of the sickness of a juror or other accident or calamity, or other necessity to be found by the court requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.

(g) Verdict, procedure. The verdict shall be written, signed by the presiding juror and read by the clerk to the jury, and the inquiry made whether it is the jury's verdict. If any juror disagrees, the jury must be sent out again; but if no disagreement is expressed, and neither party requires the jury to be polled, the verdict is complete and the jury discharged from the case. If the verdict is defective in form only, it may be corrected by the court, with the assent of the jury, before it is discharged.

(h) Mistrials. (1) The trial court may terminate the trial and order a mistrial at any time that the court finds termination is necessary because:

(A) It is physically impossible to proceed with the trial in conformity with the law;

(B) there is a legal defect in the proceedings which would make any judgment entered upon a verdict reversible as a matter of law and the juvenile requests or consents to the declaration of a mistrial;

(C) prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the juvenile or the state;

(D) the jury is unable to agree upon a verdict;

(E) false statements of a juror on voir dire prevent a fair trial; or

(F) the trial has been interrupted pending a determination of the juvenile's competency to stand trial.

(2) When a mistrial is ordered, the court shall direct that the case be retained on the docket for trial or such other proceedings as may be proper and that the juvenile may be held in custody pending such further proceedings pursuant to this code.

History: L. 2006, ch. 169, § 57; L. 2011, ch. 60, § 5; July 1.



38-2358 Recorded statement of child victim admissible in certain cases; limitations.

38-2358. Recorded statement of child victim admissible in certain cases; limitations. (a) In any proceeding pursuant to the code in which a child less than 13 years of age is alleged to be a victim of the offense, a recording of an oral statement of the child, made before the proceeding began, is admissible in evidence if:

(1) The court determines that the time, content and circumstances of the statement provide sufficient indicia of reliability;

(2) no attorney for any party is present when the statement is made;

(3) the recording is both visual and aural and is recorded on film or videotape or by other electronic means;

(4) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered;

(5) the statement is not made in response to questioning calculated to lead the child to make a particular statement or is clearly shown to be the child's statement and not made solely as a result of a leading or suggestive question;

(6) every voice on the recording is identified;

(7) the person conducting the interview of the child in the recording is present at the proceeding and is available to testify or be cross-examined by any party;

(8) each party to the proceeding is afforded an opportunity to view the recording before it is offered into evidence, and a copy of a written transcript is provided to the parties; and

(9) the child is available to testify.

(b) If a recording is admitted in evidence under this section, any party to the proceeding may call the child to testify and be cross-examined, either in the courtroom or as provided by K.S.A. 2016 Supp. 38-2359, and amendments thereto.

History: L. 2006, ch. 169, § 58; Jan. 1, 2007.



38-2359 Record by electronic means of testimony of child victim admissible in certain cases, limitations; objections; restrictions.

38-2359. Record by electronic means of testimony of child victim admissible in certain cases, limitations; objections; restrictions. (a) On motion of the attorney for any party to a proceeding pursuant to the Kansas juvenile offenders code in which a child less than 13 years of age is alleged to be a victim of the offense, the court may order that the testimony of the child be taken:

(1) In a room other than the courtroom and be televised by closed-circuit equipment in the courtroom to be viewed by the court and the finder of fact in the proceeding; or

(2) outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact in the proceeding if: (A) The recording is both visual and aural and is recorded on film or videotape or by other electronic means; (B) the recording equipment is capable of making an accurate recording, the operator of the equipment is competent and the recording is accurate and has not been altered; (C) every voice on the recording is identified; and (D) each party to the proceeding is afforded an opportunity to view the recording before it is shown in the courtroom, and a copy of a written transcript is provided to the parties. The state must establish by clear and convincing evidence that to require the child who is the alleged victim to testify in open court will so traumatize the child as to prevent the child from reasonably communicating to the jury or render the child unavailable to testify. The court shall make such an individualized finding before the state is permitted to proceed under this section.

(b) At the taking of testimony under this section:

(1) Only the attorneys for the juvenile, the state and the child; any person whose presence would contribute to the welfare and well-being of the child; and persons necessary to operate the recording or closed-circuit equipment may be present in the room with the child during the child's testimony;

(2) only the attorneys may question the child;

(3) the persons operating the recording or closed-circuit equipment shall be confined to an adjacent room or behind a screen or mirror that permits them to see and hear the child during the child's testimony but does not permit the child to see or hear them; and

(4) the court shall permit the juvenile to observe and hear the testimony of the child in person, but shall ensure that the child cannot hear or see the juvenile.

(c) If the testimony of a child is taken as provided by this section, the child shall not be compelled to testify in court during the proceeding.

(d) (1) Any objection by any party to the proceeding that the recording under subsection (a)(2) is inadmissible must be made by written motion filed with the court at least seven days before the commencement of the proceeding. An objection under this subsection shall specify the portion of the recording which is objectionable and the reasons for the objection. Failure to file an objection within the time provided by this subsection shall constitute waiver of the right to object to the admissibility of the recording unless the court, in its discretion, determines otherwise.

(2) The provisions of this subsection shall not apply to any objection to admissibility for the reason that the recording has been materially altered.

History: L. 2006, ch. 169, § 59; Jan. 1, 2007.



38-2360 Post-adjudication orders and hearings.

38-2360. Post-adjudication orders and hearings. (a) At any time after the juvenile has been adjudicated to be a juvenile offender, the court shall order one or more of the tools described in this subsection to be submitted to assist the court unless the court finds that adequate and current information from a risk and needs assessment is available from a previous investigation, report or other sources:

(1) An evaluation and written report by a mental health or a qualified professional stating the psychological or emotional development or needs of the juvenile. The court also may order a report from any mental health or qualified professional who has previously evaluated the juvenile stating the psychological or emotional development needs of the juvenile. If the court orders an evaluation as provided in this section, a parent of the juvenile shall have the right to obtain an independent evaluation at the expense of the parent. If the evaluation indicates that the juvenile requires acute inpatient mental health or substance abuse treatment, the court shall have the authority to compel an assessment by the secretary for aging and disability services. The court may use the results to inform a treatment and payment plan according to the same eligibility process used for non-court-involved youth.

(2) A report of the medical condition and needs of the juvenile. The court also may order a report from any physician who has been attending the juvenile, stating the diagnosis, condition and treatment afforded the juvenile.

(3) An educational needs assessment of the juvenile from the chief administrative officer of the school which the juvenile attends or attended to provide to the court information that is readily available which the school officials feel would properly indicate the educational needs of the juvenile. The educational needs assessment may include a meeting involving any of the following: (A) The juvenile's parents; (B) the juvenile's teacher or teachers; (C) the school psychologist; (D) a school special services representative; (E) a representative of the commissioner; (F) the juvenile's court appointed special advocate; (G) the juvenile's foster parents or legal guardian; and (H) other persons that the chief administrative officer of the school, or the officer's designee, deems appropriate.

(4) Any other presentence investigation and report from a court services officer which includes: (A) The circumstances of the offense; (B) the attitude of the complainant, victim or the victim's family; (C) the record of juvenile offenses; (D) the social history of the juvenile; and (E) the present condition of the juvenile. Except where specifically prohibited by law, all local governmental public and private educational institutions and state agencies shall furnish to the officer conducting the predispositional investigation the records the officer requests. Predispositional investigations shall contain other information prescribed by the court.

(5) The court in its discretion may direct that the parents submit a domestic relations affidavit.

(b) A summary of the results from a risk and needs assessment shall be provided to the court post-adjudication, predisposition and used to inform supervision levels. A single, uniform risk and needs assessment shall be adopted by the office of judicial administration and the department of corrections to be used in all judicial districts. The office of judicial administration and the secretary of corrections shall establish cutoff scores determining risk levels of juveniles. Training on such risk and needs assessment shall be required for all administrators of the assessment. Data shall be collected on the results of the assessment to inform a validation study on the Kansas juvenile justice population to be conducted by June 30, 2020.

(c) Expenses for post adjudication tools may be waived or assessed pursuant to K.S.A. 2016 Supp. 38-2314(c)(2), and amendments thereto.

(d) Except as otherwise prohibited by law or policy, the court shall make any of the reports ordered pursuant to subsection (a) available to the attorneys and shall allow the attorneys a reasonable time to review the report before ordering the sentencing of the juvenile offender.

(e) At any time prior to sentencing, the judge, at the request of a party, shall hear additional evidence as to proposals for reasonable and appropriate sentencing of the case.

History: L. 2006, ch. 169, § 60; L. 2014, ch. 126, § 7; L. 2016, ch. 46, § 41; July 1.



38-2361 Sentencing alternatives. [See Revisor's Note]

38-2361. Sentencing alternatives. [See Revisor's Note] (a) Upon adjudication as a juvenile offender pursuant to K.S.A. 2016 Supp. 38-2356, and amendments thereto, modification of sentence pursuant to K.S.A. 2016 Supp. 38-2367, and amendments thereto, or violation of a condition of sentence pursuant to K.S.A. 2016 Supp. 38-2368, and amendments thereto, and subject to K.S.A. 2016 Supp. 38-2365(a), and amendments thereto, the court may impose one or more of the following sentencing alternatives. In the event that any sentencing alternative chosen constitutes an order authorizing or requiring removal of the juvenile from the juvenile's home and such findings either have not previously been made or the findings are not or may no longer be current, the court shall make determinations as required by K.S.A. 2016 Supp. 38-2334 and 38-2335, and amendments thereto.

(1) Place the juvenile on probation through court services or community corrections for a fixed period, subject to terms and conditions the court deems appropriate consistent with juvenile justice programs in the community.

(2) Order the juvenile to participate in a community based program available in such judicial district subject to the terms and conditions the court deems appropriate. This alternative shall not be ordered with the alternative in paragraph (12) and when ordered with the alternative in paragraph (10) shall constitute a recommendation. Requirements pertaining to child support may apply if custody is vested with other than a parent.

(3) Place the juvenile in the custody of a parent or other suitable person, subject to terms and conditions consistent with juvenile justice programs in the community. This alternative shall not be ordered with the alternative in paragraph (10) or (12). Requirements pertaining to child support may apply if custody is vested with other than a parent.

(4) Order the juvenile to attend counseling, educational, mediation or other sessions, or to undergo a drug evaluation pursuant to subsection (b).

(5) Suspend or restrict the juvenile's driver's license or privilege to operate a motor vehicle on the streets and highways of this state pursuant to subsection (c).

(6) Order the juvenile to perform charitable or community service work.

(7) Order the juvenile to make appropriate reparation or restitution pursuant to subsection (d).

(8) Order the juvenile to pay a fine not exceeding $1,000 pursuant to subsection (e).

(9) Place the juvenile under a house arrest program administered by the court pursuant to K.S.A. 2016 Supp. 21-6609, and amendments thereto.

(10) Place the juvenile in the custody of the secretary of corrections as provided in K.S.A. 2016 Supp. 38-2365, and amendments thereto. This alternative shall not be ordered with the alternative in paragraph (3) or (12). Except for a mandatory drug and alcohol evaluation, when this alternative is ordered with alternatives in paragraphs (2), (4) and (9), such orders shall constitute a recommendation by the court. Requirements pertaining to child support shall apply under this alternative.

(11) Commit the juvenile to a sanctions house for a period no longer than 28 days subject to the provisions of subsection (g).

(12) Commit the juvenile directly to the custody of the secretary of corrections for a period of confinement in a juvenile correctional facility and a period of aftercare pursuant to K.S.A. 2016 Supp. 38-2369, and amendments thereto. The provisions of K.S.A. 2016 Supp. 38-2365, and amendments thereto, shall not apply to juveniles committed pursuant to this provision, provided however, that 21 days prior to the juvenile's release from a juvenile correctional facility, the secretary of corrections or designee shall notify the court of the juvenile's anticipated release date. The court shall set and hold a permanency hearing pursuant to K.S.A. 2016 Supp. 38-2365, and amendments thereto, within seven days after the juvenile's release. This alternative may be ordered with the alternative in paragraph (7). Requirements pertaining to child support shall apply under this alternative.

(b) If the court orders the juvenile to attend counseling, educational, mediation or other sessions, or to undergo a drug and alcohol evaluation pursuant to subsection (a)(4), the following provisions apply:

(1) The court may order the juvenile offender to participate in counseling or mediation sessions or a program of education, including placement in an alternative educational program approved by a local school board. The costs of any counseling or mediation may be assessed as expenses in the case. No mental health center shall charge a fee for court-ordered counseling greater than what the center would have charged the person receiving the counseling if the person had requested counseling on the person's own initiative. No mediator shall charge a fee for court-ordered mediation greater than what the mediator would have charged the person participating in the mediation if the person had requested mediation on the person's own initiative. Mediation may include the victim but shall not be mandatory for the victim; and

(2) if the juvenile has been adjudicated to be a juvenile by reason of a violation of a statute that makes such a requirement, the court shall order and, if adjudicated for any other offense, the court may order the juvenile to submit to and complete a drug and alcohol evaluation by a community-based drug and alcohol safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, and to pay a fee not to exceed the fee established by that statute for such evaluation. The court may waive the mandatory evaluation if the court finds that the juvenile completed a drug and alcohol evaluation, approved by the community-based alcohol and drug safety action program, within 12 months before sentencing. If the evaluation occurred more than 12 months before sentencing, the court shall order the juvenile to resubmit to and complete the evaluation and program as provided herein. If the court finds that the juvenile and those legally liable for the juvenile's support are indigent, the court may waive the fee. In no event shall the fee be assessed against the secretary of corrections or the department of corrections nor shall the fee be assessed against the secretary of the department for children and families or the Kansas department for children and families if the juvenile is in the secretary's care, custody and control.

(c) If the court orders suspension or restriction of a juvenile offender's driver's license or privilege to operate a motor vehicle on the streets and highways of this state pursuant to subsection (a)(5), the following provisions apply:

(1) The duration of the suspension ordered by the court shall be for a definite time period to be determined by the court. Upon suspension of a license pursuant to this subsection, the court shall require the juvenile offender to surrender the license to the court. The court shall transmit the license to the division of motor vehicles of the department of revenue, to be retained until the period of suspension expires. At that time, the licensee may apply to the division for return of the license. If the license has expired, the juvenile offender may apply for a new license, which shall be issued promptly upon payment of the proper fee and satisfaction of other conditions established by law for obtaining a license unless another suspension or revocation of the juvenile offender's privilege to operate a motor vehicle is in effect. As used in this subsection, "highway" and "street" have the meanings provided by K.S.A. 8-1424 and 8-1473, and amendments thereto. Any juvenile offender who does not have a driver's license may have driving privileges revoked. No Kansas driver's license shall be issued to a juvenile offender whose driving privileges have been revoked pursuant to this section for a definite time period to be determined by the court; and

(2) in lieu of suspending a juvenile offender's driver's license or privilege to operate a motor vehicle on the highways of this state, the court may enter an order which places conditions on the juvenile offender's privilege of operating a motor vehicle on the streets and highways of this state, a certified copy of which the juvenile offender shall be required to carry any time the juvenile offender is operating a motor vehicle on the streets and highways of this state. The order shall prescribe a definite time period for the conditions imposed. Upon entering an order restricting a juvenile offender's license, the court shall require the juvenile offender to surrender such juvenile offender's license to the court. The court shall transmit the license to the division of vehicles, together with a copy of the order. Upon receipt thereof, the division of vehicles shall issue without charge a driver's license which shall indicate on its face that conditions have been imposed on the juvenile offender's privilege of operating a motor vehicle and that a certified copy of the order imposing the conditions is required to be carried by the juvenile offender when operating a motor vehicle on the streets and highways of this state. If the juvenile offender is a nonresident, the court shall cause a copy of the order to be transmitted to the division and the division shall forward a copy of it to the motor vehicle administrator of the juvenile offender's state of issuance. The court shall furnish to any juvenile offender whose driver's license has had conditions imposed on it under this section a copy of the order, which shall be recognized as a valid Kansas driver's license until the division issues the restricted license provided for in this subsection. Upon expiration of the period of time for which conditions are imposed pursuant to this subsection, the juvenile offender may apply to the division for the return of the license previously surrendered by the juvenile offender. In the event the license has expired, the juvenile offender may apply to the division for a new license, which shall be issued immediately by the division upon payment of the proper fee and satisfaction of the other conditions established by law unless such juvenile offender's privilege to operate a motor vehicle on the streets and highways of this state has been suspended or revoked prior thereto. If any juvenile offender violates any of the conditions imposed under this subsection, the juvenile offender's driver's license or privilege to operate a motor vehicle on the streets and highways of this state shall be revoked for a period as determined by the court in which the juvenile offender is convicted of violating such conditions.

(d) The following provisions apply to the court's determination of whether to order reparation or restitution pursuant to subsection (a)(7):

(1) The court shall order the juvenile to make reparation or restitution to the aggrieved party for the damage or loss caused by the juvenile offender's offense unless it finds compelling circumstances that would render a plan of reparation or restitution unworkable. If the court finds compelling circumstances that would render a plan of reparation or restitution unworkable, the court shall enter such findings with particularity on the record. In lieu of reparation or restitution, the court may order the juvenile to perform charitable or social service for organizations performing services for the community; and

(2) restitution may include, but shall not be limited to, the amount of damage or loss caused by the juvenile's offense. Restitution may be made by payment of an amount fixed by the court or by working for the parties sustaining loss in the manner ordered by the court. An order of monetary restitution shall be a judgment against the juvenile that may be collected by the court by garnishment or other execution as on judgments in civil cases. Such judgment shall not be affected by the termination of the court's jurisdiction over the juvenile offender.

(e) If the court imposes a fine pursuant to subsection (a)(8), the following provisions apply:

(1) The amount of the fine may not exceed $1,000 for each offense. The amount of the fine should be related to the seriousness of the offense and the juvenile's ability to pay. Payment of a fine may be required in a lump sum or installments;

(2) in determining whether to impose a fine and the amount to be imposed, the court shall consider that imposition of a fine is most appropriate in cases where the juvenile has derived pecuniary gain from the offense and that imposition of a restitution order is preferable to imposition of a fine; and

(3) any fine imposed by court shall be a judgment against the juvenile that may be collected by the court by garnishment or other execution as on judgments in civil cases. Such judgment shall not be affected by the termination of the court's jurisdiction over the juvenile.

(f) Before the court places the juvenile in a detention center as part of probation or community corrections pursuant to subsection (a)(1), places the juvenile under a house arrest program pursuant to subsection (a)(9), places the juvenile in the custody of the secretary of corrections pursuant to subsection (a)(10), commits the juvenile to a sanctions house pursuant to subsection (a)(11) or commits the juvenile directly to the custody of the secretary of corrections for a period of confinement in a juvenile correctional facility pursuant to subsection (a)(12), the court shall administer a risk assessment tool, as described in K.S.A. 2016 Supp. 38-2360, and amendments thereto, or review a risk assessment tool that was administered within the past six months to the juvenile.

(g) If the court commits the juvenile to a sanctions house pursuant to subsection (a)(11), the following provisions shall apply:

(1) The court may order commitment for up to 28 days for the same offense or violation of sentencing condition. The court shall review the commitment every seven days and, may shorten the initial commitment or, if the initial term is less than 28 days, may extend the commitment;

(2) if, in the sentencing order, the court orders a sanctions house placement for a verifiable probation violation and such probation violation occurs, the juvenile may immediately be taken to a sanctions house and detained for no more than 48 hours, excluding Saturdays, Sundays, holidays, and days on which the office of the clerk of the court is not accessible, prior to court review of the placement. The court and all parties shall be notified of the sanctions house placement; and

(3) a juvenile over 18 years of age and less than 23 years of age at sentencing shall be committed to a county jail, in lieu of a sanctions house, under the same time restrictions imposed by paragraph (1), but shall not be committed to or confined in a juvenile detention facility.

(h) Any order issued by the judge pursuant to this section shall be in effect immediately upon entry into the court's minutes.

(i) In addition to the requirements of K.S.A. 2016 Supp. 38-2373, and amendments thereto, if a person is under 18 years of age and convicted of a felony or adjudicated as a juvenile offender for an offense if committed by an adult would constitute the commission of a felony, the court shall forward a signed copy of the journal entry to the secretary of corrections within 30 days of final disposition.

(j) Except as further provided, if a juvenile has been adjudged to be a juvenile offender for an offense that if committed by an adult would constitute the commission of: (1) Aggravated human trafficking, as defined in K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, if the victim is less than 14 years of age; (2) rape, as defined in K.S.A. 2016 Supp. 21-5503(a)(3), and amendments thereto; (3) aggravated indecent liberties with a child, as defined in K.S.A. 2016 Supp. 21-5506(b)(3), and amendments thereto; (4) aggravated criminal sodomy, as defined in K.S.A. 2016 Supp. 21-5504(b)(1) or (b)(2), and amendments thereto; (5) commercial sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-6422, and amendments thereto, if the victim is less than 14 years of age; (6) sexual exploitation of a child, as defined in K.S.A. 2016 Supp. 21-5510(a)(1) or (a)(4), and amendments thereto, if the victim is less than 14 years of age; or (7) an attempt, conspiracy or criminal solicitation, as defined in K.S.A. 2016 Supp. 21-5301, 21-5302 or 21-5303, and amendments thereto, of an offense defined in paragraphs (1) through (6); the court shall issue an order prohibiting the juvenile from attending the attendance center that the victim of the offense attends. If only one attendance center exists, for which the victim and juvenile are eligible to attend, in the school district where the victim and the juvenile reside, the court shall hear testimony and take evidence from the victim, the juvenile, their families and a representative of the school district as to why the juvenile should or should not be allowed to remain at the attendance center attended by the victim. After such hearing, the court may issue an order prohibiting the juvenile from attending the attendance center that the victim of the offense attends.

(k) The sentencing hearing shall be open to the public as provided in K.S.A. 2016 Supp. 38-2353, and amendments thereto.

History: L. 2006, ch. 169, § 61; L. 2010, ch. 11, § 9; L. 2010, ch. 155, § 15; L. 2011, ch. 30, § 168; L. 2013, ch. 120, § 38; L. 2014, ch. 115, § 74; L. 2015, ch. 32, § 1; July 1.

Revisor's Note:

Section was also amended by L. 2010, ch. 75, § 20, and L. 2010, ch. 122, § 6, but those versions were repealed by L. 2010, ch. 155, § 26.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 42.



38-2362 Orders relating to parents.

38-2362. Orders relating to parents. (a) When sentencing a juvenile offender, the court may order a juvenile offender's parent to participate in any evidence-based program designed to rehabilitate the juvenile, including, but not limited to: (1) Counseling, mediation sessions or an alcohol and drug evaluation and treatment program ordered as part of the juvenile offender's sentence under K.S.A. 2016 Supp. 38-2361, and amendments thereto; or (2) parenting classes.

(1)[(3)] Upon entering an order requiring a juvenile offender's parent to attend counseling sessions or mediation, the court shall give the parent notice of the order. The notice shall inform the parent of the parent's right to request a hearing within 14 days after entry of the order and the parent's right to employ an attorney to represent the parent at the hearing or, if the parent is financially unable to employ an attorney, the parent's right to request the court to appoint an attorney to represent the parent.

(2)[(4)] If the parent does not request a hearing within 14 days after entry of the order, the order shall take effect at that time.

(3)[(5)] If the parent requests a hearing, the court shall set the matter for hearing and, if requested, shall appoint an attorney to represent the parent. The expense and fees of the appointed attorney may be allowed and assessed as provided by K.S.A. 2016 Supp. 38-2306, and amendments thereto.

(b) In addition to any other orders provided for by this section, the parent of a juvenile offender may be held responsible for the costs of sanctions or the support of the juvenile offender as follows:

(1) The board of county commissioners of a county may provide by resolution that the parent of any juvenile offender placed under a house arrest program pursuant to subsection (a)(9) of K.S.A. 2016 Supp. 38-2361, and amendments thereto, shall be required to pay to the county the cost of such house arrest program. The board of county commissioners shall prepare a sliding financial scale based on the ability of the parent to pay for such a program.

(2) If child support has been requested and a parent has a duty to support the juvenile offender, the court may order, and when custody is placed with the commissioner shall order, one or both parents to pay child support. The court shall determine, for each parent separately, whether the parent already is subject to an order to pay support for the juvenile. If the parent currently is not ordered to pay support for the juvenile and the court has personal jurisdiction over the parent, the court shall order the parent to pay child support in an amount determined under K.S.A. 2016 Supp. 38-2319, and amendments thereto. Except for good cause shown, the court shall issue an immediate income withholding order pursuant to K.S.A. 2016 Supp. 23-3101 et seq., and amendments thereto, for each parent ordered to pay support under this subsection, regardless of whether a payor has been identified for the parent. A parent ordered to pay child support under this subsection shall be notified, at the hearing or otherwise, that the child support order may be registered pursuant to K.S.A. 2016 Supp. 38-2321, and amendments thereto. The parent also shall be informed that, after registration, the income withholding order may be served on the parent's employer without further notice to the parent and the child support order may be enforced by any method allowed by law. Failure to provide this notice shall not affect the validity of the child support order.

History: L. 2006, ch. 169, § 62; L. 2010, ch. 135, § 53; L. 2012, ch. 162, § 70; L. 2014, ch. 123, § 2; July 1.



38-2363 Duty of parents and others to aid in enforcement of court orders; failure, contempt.

38-2363. Duty of parents and others to aid in enforcement of court orders; failure, contempt. A parent, or adult with whom a juvenile resides, may be ordered by the court to report any probation violations or conditional release contract violations, aid in enforcing terms and conditions of probation or conditional release or other orders of the court or any of the above. Any person placed under an order to report any probation violations or conditional release contract violations, aid in enforcing terms and conditions of probation or conditional release or other orders of the court or any of the above who fails to do so may be proceeded against for indirect contempt of court as provided in K.S.A. 20-1204a et seq., and amendments thereto.

History: L. 2006, ch. 169, § 63; Jan. 1, 2007.



38-2364 Extended jurisdiction juvenile prosecution; violating conditions of stayed juvenile sentence; hearing.

38-2364. Extended jurisdiction juvenile prosecution; violating conditions of stayed juvenile sentence; hearing.  (a) If an extended jurisdiction juvenile prosecution results in a guilty plea or finding of guilt, the court shall:

(1) Impose one or more juvenile sentences under K.S.A. 2016 Supp. 38-2361, and amendments thereto; and

(2) impose an adult criminal sentence, the execution of which shall be stayed on the condition that the juvenile offender substantially comply with the provisions of the juvenile sentence and not commit a new offense.

(b) When it appears that a person sentenced as an extended jurisdiction juvenile has violated one or more conditions of the juvenile sentence or is alleged to have committed a new offense, the court, shall notify the juvenile offender and such juvenile offender's attorney of record, in writing by personal service, as provided in K.S.A. 60-303, and amendments thereto, or certified mail, return receipt requested, of the reasons alleged to exist for revocation of the stay of execution of the adult sentence. The court shall hold a hearing on the issue at which the juvenile offender is entitled to be heard and represented by counsel. After the hearing, if the court finds by a preponderance of the evidence that the juvenile committed a new offense or violated one or more conditions of the juvenile's sentence, the court shall revoke the juvenile sentence and order the imposition of the adult sentence previously ordered pursuant to subsection (a)(2) or, upon agreement of the county or district attorney and the juvenile offender's attorney of record, the court may modify the adult sentence previously ordered pursuant to subsection (a)(2). Upon such finding, the juvenile's extended jurisdiction status is terminated, and juvenile court jurisdiction is terminated. The ongoing jurisdiction for any adult sanction, other than the commitment to the department of corrections, is with the adult court. The juvenile offender shall be credited for time served in a juvenile correctional or detention facility on the juvenile sentence as service on any authorized adult sanction.

(c) Upon becoming 18 years of age, any juvenile who has been sentenced pursuant to subsection (a) and is serving the juvenile sentence, may move for a court hearing to review the sentence. If the sentence is continued, the court shall set a date of further review in no later than 36 months.

History: L. 2006, ch. 169, § 64; L. 2010, ch. 163, § 1; L. 2011, ch. 30, § 169; L. 2016, ch. 46, § 43; July 1.



38-2365 Juvenile offender placed in custody of commissioner; placement; permanency plan; progress report to court; hearing; notification; termination of parental rights.

38-2365. Juvenile offender placed in custody of commissioner; placement; permanency plan; progress report to court; hearing; notification; termination of parental rights. (a) When a juvenile offender has been placed in the custody of the secretary, the secretary shall have a reasonable time to make a placement. If the juvenile offender has not been placed, any party who believes that the amount of time elapsed without placement has exceeded a reasonable time may file a motion for review with the court. In determining what is a reasonable amount of time, matters considered by the court shall include, but not be limited to, the nature of the underlying offense, efforts made for placement of the juvenile offender and the availability of a suitable placement. The secretary shall notify the court, the juvenile's attorney of record and the juvenile's parent, in writing, of the initial placement and any subsequent change of placement as soon as the placement has been accomplished. The notice to the juvenile offender's parent shall be sent to such parent's last known address or addresses. The court shall have no power to direct a specific placement by the secretary, but may make recommendations to the secretary. The secretary may place the juvenile offender in an institution operated by the secretary, a youth residential facility or any other appropriate placement. If the court has recommended an out-of-home placement, the secretary may not return the juvenile offender to the home from which removed without first notifying the court of the plan.

(b) If a juvenile is in the custody of the secretary, the secretary shall prepare and present a permanency plan at sentencing or within 30 days thereafter. If the juvenile is 14 years of age or older and the juvenile is able, the secretary shall prepare the permanency plan in consultation with the juvenile. If a permanency plan is already in place under a child in need of care proceeding, the court may adopt the plan under the present proceeding. The written permanency plan shall provide for reintegration of the juvenile into such juvenile's family or, if reintegration is not a viable alternative, for other permanent placement of the juvenile. Reintegration may not be a viable alternative when: (1) The parent has been found by a court to have committed murder in the first degree, K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto, murder in the second degree, K.S.A. 21-3402, prior to its repeal, or K.S.A. 2016 Supp. 21-5403, and amendments thereto, capital murder, K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto, voluntary manslaughter, K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto, of a child or violated a law of another state which prohibits such murder or manslaughter of a child;

(2) the parent aided or abetted, attempted, conspired or solicited to commit such murder or voluntary manslaughter of a child;

(3) the parent committed a felony battery that resulted in bodily injury to the juvenile who is the subject of this proceeding or another child;

(4) the parent has subjected the juvenile who is the subject of this proceeding or another child to aggravated circumstances as defined in K.S.A. 38-1502, and amendments thereto;

(5) the parental rights of the parent to another child have been terminated involuntarily; or

(6) the juvenile has been in extended out-of-home placement as defined in K.S.A. 2016 Supp. 38-2202, and amendments thereto.

(c) If the juvenile is placed in the custody of the secretary, the plan shall be prepared and submitted by the secretary. If the juvenile is placed in the custody of a facility or person other than the secretary, the plan shall be prepared and submitted by a court services officer. If the permanency goal is reintegration into the family, the permanency plan shall include measurable objectives and time schedules for reintegration.

(d) During the time a juvenile remains in the custody of the secretary, the secretary shall submit to the court, at least every six months, a written report of the progress being made toward the goals of the permanency plan submitted pursuant to subsections (b) and (c) and the specific actions taken to achieve the goals of the permanency plan. If the juvenile is placed in foster care, the court may request the foster parent to submit to the court, at least every six months, a report in regard to the juvenile's adjustment, progress and condition. Such report shall be made a part of the juvenile's court social file. The court shall review the plan submitted by the secretary and the report, if any, submitted by the foster parent and determine whether reasonable efforts and progress have been made to achieve the goals of the permanency plan. If the court determines that progress is inadequate or that the permanency plan is no longer viable, the court shall hold a hearing pursuant to subsection (e).

(e) When the secretary has custody of the juvenile, a permanency hearing shall be held no more than 12 months after the juvenile is first placed outside such juvenile's home and at least every 12 months thereafter. Juvenile offenders who have been in extended out-of-home placement shall be provided a permanency hearing within 30 days of a request from the secretary. The court may appoint a guardian ad litem to represent the juvenile offender at the permanency hearing. At the permanency hearing, the court shall determine whether and, if applicable, when the juvenile will be:

(1) Reintegrated with the juvenile's parents;

(2) placed for adoption;

(3) placed with a permanent custodian; or

(4) if the juvenile is 16 years of age or older and the secretary has documented compelling reasons why it would not be in the juvenile's best interests for a placement in one of the placements pursuant to paragraphs (1), (2) or (3), placed in another planned permanent arrangement.

(f) At each permanency hearing, the court shall:

(1) Make a written finding as to whether reasonable efforts have been made to accomplish the permanency goal and whether continued out-of-home placement is necessary for the juvenile's safety;

(2) make a written finding as to whether the reasonable and prudent parenting standard has been met and whether the juvenile has regular, ongoing opportunities to engage in age or developmentally appropriate activities. The secretary shall report to the court the steps the secretary is taking to ensure that the reasonable and prudent parenting standard is being met and that the juvenile has regular, ongoing opportunities to engage in age or developmentally appropriate activities, including consultation with the juvenile in an age-appropriate manner about the opportunities of the juvenile to participate in the activities; and

(3) if the juvenile is 14 years of age or older, document the efforts made by the secretary to help the juvenile prepare for the transition from custody to a successful adulthood. The secretary shall report to the court the programs and services that are being provided to the juvenile which will help the juvenile prepare for the transition from custody to a successful adulthood.

(g) The requirements of this subsection shall apply only if the permanency goal in place at the time of the hearing is another planned permanent arrangement as described in subsection (e)(4). At each permanency hearing held with respect to the juvenile, in addition to the requirements of subsection (f), the court shall:

(1) Ask the juvenile, if the juvenile is able, by attendance at the hearing or by report to the court, about the desired permanency outcome for the juvenile;

(2) document the intensive, ongoing and, as of the date of the hearing, unsuccessful permanency efforts made by the secretary to return the juvenile home or secure a placement for the juvenile with a fit and willing relative, a legal guardian or an adoptive parent. The secretary shall report to the court the intensive, ongoing and, as of the date of the hearing, unsuccessful efforts made by the secretary to return the juvenile home or secure a placement for the juvenile with a fit and willing relative, a legal guardian or an adoptive parent, including efforts that utilize search technology, including social media, to find biological family members of the children; and

(3) make a judicial determination explaining why, as of the date of the hearing, another planned permanent living arrangement is the best permanency plan for the juvenile and provide compelling reasons why it continues to not be in the best interests of the juvenile to return home, be placed for adoption, be placed with a legal guardian or be placed with a fit and willing relative.

(h) Whenever a hearing is required under subsection (e), the court shall notify all interested parties of the hearing date, the secretary, foster parent and preadoptive parent or relatives providing care for the juvenile and hold a hearing. If the juvenile is 14 years of age or older, the court shall require notice of the time and place of the permanency hearing be given to the juvenile. Such notice shall request the juvenile's participation in the hearing by attendance or by report to the court. Individuals receiving notice pursuant to this subsection shall not be made a party to the action solely on the basis of this notice and opportunity to be heard. After providing the persons receiving notice an opportunity to be heard, the court shall determine whether the juvenile's needs are being adequately met; whether services set out in the permanency plan necessary for the safe return of the juvenile have been made available to the parent with whom reintegration is planned; and whether reasonable efforts and progress have been made to achieve the goals of the permanency plan.

(i) If the court finds reintegration continues to be a viable alternative, the court shall determine whether and, if applicable, when the juvenile will be returned to the parent. The court may rescind any of its prior dispositional orders and enter any dispositional order authorized by this code or may order that a new plan for the reintegration be prepared and submitted to the court. If reintegration cannot be accomplished as approved by the court, the court shall be informed and shall schedule a hearing pursuant to subsection (j). No such hearing is required when the parent voluntarily relinquishes parental rights or agrees to appointment of a permanent guardian.

(j) When the court finds any of the following conditions exist, the county or district attorney or the county or district attorney's designee shall file a petition alleging the juvenile to be a child in need of care and requesting termination of parental rights pursuant to the Kansas code for care of children: (1) The court determines that reintegration is not a viable alternative and either adoption or permanent guardianship might be in the best interests of the juvenile;

(2) the goal of the permanency plan is reintegration into the family and the court determines after 12 months from the time such plan is first submitted that progress is inadequate; or

(3) the juvenile has been in out-of-home placement for a cumulative total of 15 of the last 22 months, excluding trial home visits and juvenile in runaway status.

Nothing in this subsection shall be interpreted to prohibit termination of parental rights prior to the expiration of 12 months.

(k) A petition to terminate parental rights is not required to be filed if one of the following exceptions is documented to exist: (1) The juvenile is in a stable placement with relatives;

(2) services set out in the case plan necessary for the safe return of the juvenile have not been made available to the parent with whom reintegration is planned; or

(3) there are one or more documented reasons why such filing would not be in the best interests of the juvenile. Documented reasons may include, but are not limited to: The juvenile has close emotional bonds with a parent which should not be broken; the juvenile is 14 years of age or older and, after advice and counsel, refuses to be adopted; insufficient grounds exist for termination of parental rights; the juvenile is an unaccompanied refugee minor; or there are international legal or compelling foreign policy reasons precluding termination of parental rights.

History: L. 2006, ch. 169, § 65; L. 2010, ch. 163, § 2; L. 2011, ch. 30, § 170; L. 2016, ch. 102, § 19; July 1.



38-2366 Juvenile offenders in custody of DOC; placement; notification to court; detainment; prohibition on admittance to juvenile correctional facility.

38-2366. Juvenile offenders in custody of DOC; placement; notification to court; detainment; prohibition on admittance to juvenile correctional facility. (a) When a juvenile offender who is:

(1) Under 16 years of age at the time of the sentencing, has been prosecuted and convicted as an adult or under the extended jurisdiction juvenile prosecution, and has been placed in the custody of the secretary of the department of corrections, the secretary shall notify the sheriff having the offender in custody to convey such juvenile offender at a time designated by the department of corrections to a juvenile correctional facility. The secretary shall notify the court, in writing, of the initial placement of the offender in the specific juvenile correctional facility as soon as the placement has been accomplished.

(2) At least 16 but less than 18 years of age at the time of sentencing, has been prosecuted and convicted as an adult or under the extended jurisdiction juvenile prosecution, and has been placed in the custody of the secretary, the secretary shall notify the sheriff having the offender in custody to convey such juvenile offender at a time designated by the department of corrections to a juvenile correctional facility or adult correctional institution. The secretary shall notify the court, in writing, of the initial placement of the offender in the specific juvenile correctional facility or adult correctional institution as soon as the placement has been accomplished.

The secretary shall not permit the juvenile offender to remain detained in any jail for more than 72 hours, excluding Saturdays, Sundays, legal holidays, and days on which the office of the clerk of the court is not accessible, after the secretary has received the written order of the court placing the offender in the custody of the secretary. If such placement cannot be accomplished, the offender may remain in jail for an additional period of time, not exceeding 10 days, which is specified by the secretary and approved by the court.

(b) Except as provided in subsection (a), a juvenile who has been prosecuted and convicted as an adult shall not be eligible for admission to a juvenile correctional facility. All other conditions of the offender's sentence imposed under this code, including restitution orders, may remain intact.

History: L. 2006, ch. 169, § 66; L. 2010, ch. 11, § 10; L. 2015, ch. 32, § 2; Apr. 16.



38-2367 Modification of sentence.

38-2367. Modification of sentence. (a) At any time after the entry of an order of custody or placement of a juvenile offender, the court, upon the court's own motion or the motion of the secretary of corrections or parent or any party, may modify the sentence imposed. Upon receipt of the motion, the court shall fix a time and place for hearing and provide notice to the movant and to the current custodian and placement of the juvenile offender and to each party to the proceeding. Except as established in subsection (b), after the hearing, if the court finds that the sentence previously imposed is not in the best interests of the juvenile offender, the court may rescind and set aside the sentence, and enter any sentence pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, and the overall case length limit, except that a child support order which has been registered under K.S.A. 2016 Supp. 38-2321, and amendments thereto, may only be modified pursuant to K.S.A. 2016 Supp. 38-2321, and amendments thereto.

(b) If the court determines that it is in the best interests of the juvenile offender to be returned to the custody of the parent or parents, the court shall so order.

(c) If, during the proceedings, the court determines that there is probable cause to believe that the juvenile is a child in need of care as defined in K.S.A. 2016 Supp. 38-2022, and amendments thereto, the court may refer the matter to the county or district attorney, who shall file a petition as provided in K.S.A. 2016 Supp. 38-2234, and amendments thereto, and refer the family to the Kansas department for children and families for services.

(d) If, during the proceedings, the court finds that a juvenile offender needs a place to live and the court does not have probable cause to believe the juvenile is a child in need of care as defined in K.S.A. 2016 Supp. 38-2022, and amendments thereto, or if the child is emancipated or over the age of 17, the court may authorize participation in a community integration program.

(e) Any time within 60 days after a court has committed a juvenile offender to a juvenile correctional facility the court may modify the sentence and enter any other sentence, except that a child support order which has been registered under K.S.A. 2016 Supp. 38-2321, and amendments thereto, may only be modified pursuant to K.S.A. 2016 Supp. 38-2321, and amendments thereto.

(f) Any time after a court has committed a juvenile offender to a juvenile correctional facility, the court may, upon motion by the secretary of corrections, modify the sentence and enter any other sentence if the court determines that:

(1) The medical condition of the juvenile justifies a reduction in sentence; or

(2) the juvenile's exceptional adjustment and habilitation merit a reduction in sentence.

History: L. 2006, ch. 169, § 67; L. 2016, ch. 46, § 44; July 1.



38-2368 Violation of condition of probation or placement. [See Revisor's Note]

38-2368. Violation of condition of probation or placement. [See Revisor's Note] (a) If it is alleged that a juvenile offender has violated a condition of probation or of a court-ordered placement, the county or district attorney, the victim of the offense committed by the offender, the assigned court services officer or the current custodian and placement of the juvenile offender may file a report with the court describing the alleged violation. The court shall provide copies of the report to the parties to the proceeding. The court, upon the court's own motion or the motion of the commissioner or any party, shall set the matter for hearing and may issue a warrant pursuant to K.S.A. 2016 Supp. 38-2342, and amendments thereto. Upon receipt of the motion, the court shall fix a time and place for hearing and provide notice to the movant and to the current custodian and placement of the juvenile offender and to each party to the proceeding. Except as set out in subsection (b), if the court finds by a preponderance of the evidence that the juvenile offender violated a condition of probation or placement, the court may extend or modify the terms of probation or placement or enter another sentence pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, except that a child support order which has been registered under K.S.A. 2016 Supp. 38-2321, and amendments thereto, may only be modified pursuant to K.S.A. 2016 Supp. 38-2321, and amendments thereto.

(b) The court shall not enter an order removing a juvenile from the custody of a parent pursuant to this section unless the court first finds probable cause that: (1) (A) The juvenile is likely to sustain harm if not immediately removed from the home;

(B) allowing the juvenile to remain in home is contrary to the welfare of the juvenile; or

(C) immediate placement of the juvenile is in the juvenile's best interest; and

(2) reasonable efforts have been made to maintain the family unit and prevent the unnecessary removal of the juvenile from the juvenile's home or that an emergency exists which threatens the safety of the juvenile. The court shall state the basis of each finding in writing.

History: L. 2006, ch. 169, § 68; Jan. 1, 2007.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 45.



38-2369 Sentencing juvenile offenders; placement matrix; placements based on offense committed; aftercare term. [See Revisor's Note]

38-2369. Sentencing juvenile offenders; placement matrix; placements based on offense committed; aftercare term. [See Revisor's Note] (a) For the purpose of committing juvenile offenders to a juvenile correctional facility, the following placements shall be applied by the judge in felony or misdemeanor cases. If used, the court shall establish a specific term of commitment as specified in this subsection, unless the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2016 Supp. 38-2371, and amendments thereto. Before a juvenile offender is committed to a juvenile correctional facility pursuant to this section, the court shall administer a risk assessment tool, as described in K.S.A. 2016 Supp. 38-2360, and amendments thereto, or review a risk assessment tool that was administered within the past six months to the juvenile.

(1) Violent Offenders. (A) The violent offender I is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute an off-grid felony. Offenders in this category may be committed to a juvenile correctional facility for a minimum term of 60 months and up to a maximum term of the offender reaching the age of 22 years, six months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of the offender reaching the age of 23 years.

(B) The violent offender II is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute a nondrug severity level 1, 2 or 3 felony. Offenders in this category may be committed to a juvenile correctional facility for a minimum term of 24 months and up to a maximum term of the offender reaching the age 22 years, six months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of the offender reaching the age of 23 years.

(2) Serious Offenders. (A) The serious offender I is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute a nondrug severity level 4, 5 or 6 person felony;

(ii) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute a drug severity level 1 or 2 felony; or

(iii) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute a drug severity level 1, 2 or 3 felony.

Offenders in this category may be committed to a juvenile correctional facility for a minimum term of 18 months and up to a maximum term of 36 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 24 months.

(B) The serious offender II is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute a nondrug severity level 7, person felony with one prior felony adjudication. Offenders in this category may be committed to a juvenile correctional facility for a minimum term of nine months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 24 months.

(C) The serious offender III is defined as an offender adjudicated as a juvenile offender for an offense which, if committed by an adult, would constitute a nondrug severity level 8, 9 or 10 person felony with one prior felony adjudication. Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2016 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of nine months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 24 months.

(3) Chronic Offenders. (A) The chronic offender I, chronic felon is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute one present nonperson felony adjudication and two prior felony adjudications;

(ii) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute one present drug severity level 3 felony adjudication and two prior felony adjudications; or

(iii) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 4 felony adjudication and two prior felony adjudications.

Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2016 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of six months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 12 months.

(B) The chronic offender II, escalating felon is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute one present felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication;

(ii) which, if committed by an adult, would constitute one present felony adjudication and two prior drug severity level 4 or 5 adjudications;

(iii) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute one present drug severity level 3 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication;

(iv) committed prior to July 1, 2012, which, if committed by an adult prior to July 1, 2012, would constitute one present drug severity level 3 felony adjudication and two prior drug severity level 4 or 5 adjudications;

(v) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 4 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication; or

(vi) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 4 felony adjudication and two prior drug severity level 4 or 5 adjudications.

Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2016 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of six months and up to a maximum term of 18 months. The aftercare term for this offender is set at a minimum term of six months and up to a maximum term of 12 months.

(C) The chronic offender III, escalating misdemeanant is defined as an offender adjudicated as a juvenile offender for an offense:

(i) Which, if committed by an adult, would constitute one present misdemeanor adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication and two placement failures;

(ii) which, if committed by an adult, would constitute one present misdemeanor adjudication and two prior drug severity level 4 or 5 felony adjudications and two placement failures;

(iii) Which, if committed by an adult, would constitute one present drug severity level 4 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication and two placement failures;

(iv) which, if committed by an adult, would constitute one present drug severity level 4 felony adjudication and two prior drug severity level 4 or 5 felony adjudications and two placement failures;

(v) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 5 felony adjudication and either two prior misdemeanor adjudications or one prior person or nonperson felony adjudication and two placement failures; or

(vi) committed on or after July 1, 2012, which, if committed by an adult on or after July 1, 2012, would constitute one present drug severity level 5 felony adjudication and two prior drug severity level 4 or 5 adjudications and two placement failures.

Offenders in this category may only be committed to a juvenile correctional facility if the judge conducts a departure hearing and finds substantial and compelling reasons to impose a departure sentence as provided in K.S.A. 2016 Supp. 38-2371, and amendments thereto. If a departure sentence is imposed, offenders in this category may be committed to a juvenile correctional facility for a minimum term of three months and up to a maximum term of six months. The aftercare term for this offender is set at a minimum term of three months and up to a maximum term of six months.

(4) Conditional Release Violators. Upon finding the juvenile violated a requirement or requirements of conditional release, the court may:

(A) Subject to the limitations in K.S.A. 2016 Supp. 38-2366(a), and amendments thereto, commit the offender directly to a juvenile correctional facility for a minimum term of three months and up to a maximum term of six months. The aftercare term for this offender shall be a minimum of two months and a maximum of six months, or the length of the aftercare originally ordered, whichever is longer.

(B) Enter one or more of the following orders:

(i) Recommend additional conditions be added to those of the existing conditional release.

(ii) Order the offender to serve a period of sanctions pursuant to K.S.A. 2016 Supp. 38-2361(g), and amendments thereto.

(iii) Revoke or restrict the juvenile's driving privileges as described in K.S.A. 2016 Supp. 38-2361(c), and amendments thereto.

(C) Discharge the offender from the custody of the secretary of corrections, release the secretary of corrections from further responsibilities in the case and enter any other appropriate orders.

(b) As used in this section:

(1) "Placement failure" means a juvenile offender in the custody of the secretary of corrections has significantly failed the terms of conditional release or has been placed out-of-home in a community placement accredited by the secretary of corrections and has significantly violated the terms of that placement or violated the terms of probation.

(2) "Adjudication" includes out-of-state juvenile adjudications. An out-of-state offense, which if committed by an adult would constitute the commission of a felony or misdemeanor, shall be classified as either a felony or a misdemeanor according to the adjudicating jurisdiction. If an offense which if committed by an adult would constitute the commission of a felony is a felony in another state, it will be deemed a felony in Kansas. The state of Kansas shall classify the offense, which if committed by an adult would constitute the commission of a felony or misdemeanor, as person or nonperson. In designating such offense as person or nonperson, reference to comparable offenses shall be made. If the state of Kansas does not have a comparable offense, the out-of-state adjudication shall be classified as a nonperson offense.

(c) All appropriate community placement options shall have been exhausted before a chronic offender III, escalating misdemeanant shall be placed in a juvenile correctional facility. A court finding shall be made acknowledging that appropriate community placement options have been pursued and no such option is appropriate.

(d) The secretary of corrections shall work with the community to provide on-going support and incentives for the development of additional community placements to ensure that the chronic offender III, escalating misdemeanant sentencing category is not frequently utilized.

(e) Any juvenile offender committed to a juvenile correctional facility who is adjudicated for an offense committed while such juvenile was committed to a juvenile correctional facility, may be adjudicated to serve a consecutive term of commitment in a juvenile correctional facility.

History: L. 2006, ch. 169, § 69; L. 2012, ch. 33, § 1; L. 2012, ch. 150, § 47; L. 2014, ch. 126, § 8; L. 2015, ch. 32, § 3; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 46.



38-2370 Good time credits; rules and regulations.

38-2370. Good time credits; rules and regulations. (a) For purposes of determining release of a juvenile offender, a system shall be developed whereby good behavior is the expected norm and negative behavior will be punished.

(b) The commissioner shall adopt rules and regulations to carry out the provisions of this section regarding good time calculations. Such rules and regulations shall provide circumstances upon which a juvenile offender may earn good time credits through participation in programs which may include, but not be limited to, education programs, work participation, treatment programs, vocational programs, activities and behavior modification. Such good time credits may also include the juvenile offender's willingness to examine and confront the past behavior patterns that resulted in the commission of the juvenile's offense.

History: L. 2006, ch. 169, § 70; L. 2014, ch. 126, § 9; July 1.



38-2371 Departure sentences; hearing; order; findings of fact; limitations. [See Revisor's Note]

38-2371. Departure sentences; hearing; order; findings of fact; limitations. [See Revisor's Note] (a) (1) Whenever a person is adjudicated as a juvenile offender, the court upon motion of the state, shall hold a hearing to consider imposition of a departure sentence. The motion shall state that a departure is sought and the reasons and factors relied upon. The hearing shall be scheduled so that the parties have adequate time to prepare and present arguments regarding the issues of departure sentencing. The victim of a crime or the victim's family shall be notified of the right to be present at the hearing for the convicted person by the county or district attorney. The parties may submit written arguments to the court prior to the date of the hearing and may make oral arguments before the court at the hearing. The court shall review the victim impact statement, if available. Prior to the hearing, the court shall transmit to the juvenile offender or the juvenile offender's attorney and the prosecuting attorney copies of the predispositional investigation report.

(2) At the conclusion of the hearing or within 21 days thereafter, the court shall issue findings of fact and conclusions of law regarding the issues submitted by the parties, and shall enter an appropriate order.

(3) If a factual aspect of a crime is a statutory element of the crime, or is used to determine crime severity, that aspect of the current crime of conviction may be used as an aggravating factor only if the criminal conduct constituting that aspect of the current crime of conviction is significantly different from the usual criminal conduct captured by the aspect of the crime. Subject to this provision, the nonexclusive lists of aggravating factors provided in K.S.A. 2016 Supp. 21-6815 and 21-6816, and amendments thereto, may be considered in determining whether substantial and compelling reasons exist.

(b) If the court decides to depart on its own volition, without a motion from the state, the court must notify all parties of its intent and allow reasonable time for either party to respond if they request. The notice shall state that a departure is intended by the court and the reasons and factors relied upon.

(c) In each case in which the court imposes a sentence that deviates from the presumptive sentence, the court shall make findings of fact as to the reasons for departure regardless of whether a hearing is requested.

(d) If the sentencing judge departs from the presumptive sentence, the judge shall state on the record at the time of sentencing the substantial and compelling reasons for the departure. When a departure sentence is appropriate, the sentencing judge may depart from the matrix as provided in this section. When a sentencing judge departs in setting the duration of a presumptive term of imprisonment:

(1) The presumptive term of imprisonment set in such departure shall not total more than double the maximum duration of the presumptive imprisonment term;

(2) the court shall have no authority to reduce the minimum term of confinement as defined within the placement matrix; and

(3) the maximum term for commitment of any juvenile offender to a juvenile correctional facility is age 22 years, 6 months.

(e) A departure sentence may be appealed as provided in K.S.A. 2016 Supp. 38-2380, and amendments thereto.

History: L. 2006, ch. 169, § 71; L. 2010, ch. 135, § 54; L. 2011, ch. 30, § 171; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 47.



38-2372 Computation of sentence.

38-2372. Computation of sentence. In any action pursuant to the revised Kansas juvenile justice code in which the juvenile is adjudicated upon a plea of guilty or trial by court or jury or upon completion of an appeal, the judge, shall direct that, for the purpose of computing the juvenile's overall case length limit and, if incarcerated, sentence and release, eligibility and conditional release dates thereunder, that such sentence is to be computed from a date, to be specifically designated by the court in the sentencing order. If incarcerated, such date shall be established to reflect and shall be computed as an allowance for the time which the juvenile has spent incarcerated pending the disposition of the juvenile's case. In recording the date of commencement of such sentence, the date as specifically set forth by the court shall be used as the date of sentence and all good time calculations authorized by law and all earned time calculations authorized by law are to be allowed on such sentence from such date as though the juvenile were actually incarcerated in a juvenile correctional facility.

History: L. 2006, ch. 169, § 72; L. 2014, ch. 126, § 10; L. 2016, ch. 46, § 48; July 1.



38-2373 Commitment to juvenile correctional facility; transfers.

38-2373. Commitment to juvenile correctional facility; transfers. (a) Actions by the court. (1) When a juvenile offender has been committed to a juvenile correctional facility, the clerk of the court shall promptly notify the secretary of corrections of the commitment and provide the secretary with a certified copy of the complaint, the journal entry of the adjudication and sentencing. The court shall provide those items from the social file which could relate to a rehabilitative program. If the court wishes to recommend placement of the juvenile offender in a specific juvenile correctional facility, the recommendation shall be included in the sentence. After the court has received notice of the juvenile correctional facility designated as provided in subsection (b), it shall be the duty of the court or the sheriff of the county to deliver the juvenile offender to the facility at the time designated by the secretary.

(2) When a juvenile offender is residing in a juvenile correctional facility and is required to go back to court for any reason, the county demanding the juvenile's presence shall be responsible for transportation, detention, custody and control of such offender. In these cases, the county sheriff shall be responsible for all transportation, detention, custody and control of such offender.

(b) Actions by the secretary. (1) Within three days, excluding Saturdays, Sundays and legal holidays, after receiving notice of commitment as provided in subsection (a), the secretary shall notify the committing court of the facility to which the juvenile offender should be conveyed, and when to effect the immediate transfer of custody and control to the department of corrections. The date of admission shall be no more than five days, excluding Saturdays, Sundays and legal holidays, after the notice to the committing court. Until received at the designated facility, the continuing detention, custody, and control of and transport for a juvenile offender sentenced to a direct commitment to a juvenile correctional facility shall be the responsibility of the committing county.

(2) Except as provided by K.S.A. 2016 Supp. 38-2332, and amendments thereto, the secretary may make any temporary out-of-home placement the secretary deems appropriate pending placement of the juvenile offender in a juvenile correctional facility, and the secretary shall notify the court, local law enforcement agency and school district in which the juvenile will be residing if the juvenile is still required to attend a secondary school of that placement.

(c) Transfers. During the time a juvenile offender remains committed to a juvenile correctional facility, the secretary may transfer the juvenile offender from one juvenile correctional facility to another.

(d) Case planning. For all juveniles committed to a juvenile correctional facility pursuant to K.S.A. 38-2361(a)(11)*, and amendments thereto, a case plan shall be developed with input from the juvenile and the juvenile's family. For all those committed upon violation of a condition of sentence pursuant to K.S.A. 2016 Supp. 38-2368, and amendments thereto, the case plan developed with the juvenile's community supervision officer shall be revised to reflect the new disposition. The department for children and families, the local school district in which the juvenile offender will be residing and community supervision officers may also participate in the development or revision of the case plan when appropriate. The case plan shall incorporate the results of the risk and needs assessment, the programs and education to complete while in custody and shall clearly define the role of each person or agency working with the juvenile. The case plan shall include a reentry section, detailing services, education, supervision or any other elements necessary for a successful transition. The reentry section of the case plan shall also include information on reintegration of the juvenile into such juvenile's family or, if reintegration is not a viable alternative, another viable release option. If the juvenile is to be placed on conditional release pursuant to K.S.A. 2016 Supp. 38-2369, the case plan shall be developed with the community supervision officer.

History: L. 2006, ch. 169, § 73; L. 2010, ch. 163, § 3; L. 2011, ch. 91, § 21; L. 2016, ch. 46, § 49; Jan. 1, 2017.



38-2374 Same; conditional release; procedure; supervision; notification; aftercare services. [See Revisor's Note]

38-2374. Same; conditional release; procedure; supervision; notification; aftercare services. [See Revisor's Note] (a) When a juvenile offender has satisfactorily completed the term of incarceration at the juvenile correctional facility to which the juvenile offender was committed or placed, the person in charge of the juvenile correctional facility shall have authority to release the juvenile offender under appropriate conditions and for a specified period of time. Prior to release from a juvenile correctional facility, the commissioner shall consider any recommendations made by the juvenile offender's community case management officer.

(b) At least 21 days prior to releasing a juvenile offender as provided in subsection (a), the person in charge of the juvenile correctional facility shall notify the committing court of the date and conditions upon which it is proposed the juvenile offender is to be released. The person in charge of the juvenile correctional facility shall notify the school district in which the juvenile offender will be residing if the juvenile is still required to attend a school. Such notification to the school shall include the name of the juvenile offender, address upon release, contact person with whom the juvenile offender will be residing upon release, anticipated date of release, anticipated date of enrollment in school, name and phone number of case worker, crime or crimes of adjudication if not confidential based upon other statutes, conditions of release and any other information the commissioner deems appropriate. To ensure the educational success of the student, the community case manager or a representative from the residential facility where the juvenile offender will reside shall contact the principal of the receiving school in a timely manner to review the juvenile offender's case. If such juvenile offender's offense would have constituted an off-grid crime, a nondrug felony crime ranked at severity level 1, 2, 3, 4 or 5, or a drug felony crime ranked at severity level 1, 2 or 3, on or after July 1, 1993, or a drug felony crime ranked at severity level 4 on or after July 1, 2012, if committed by an adult, the person in charge of the juvenile correctional facility shall notify the county or district attorney of the county where the offender was adjudicated a juvenile offender of the date and conditions upon which it is proposed the juvenile offender is to be released. The county or district attorney shall give written notice at least seven days prior to the release of the juvenile offender to: (1) Any victim of the juvenile offender's crime who is alive and whose address is known to the court or, if the victim is deceased, to the victim's family if the family's address is known to the court; and (2) the local law enforcement agency. Failure to notify pursuant to this section shall not be a reason to postpone a release. Nothing in this section shall create a cause of action against the state or county or an employee of the state or county acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

(c) Upon receipt of the notice required by subsection (b), the court shall review the terms of the proposed conditional release and may recommend modifications or additions to the terms.

(d) If, during the conditional release, the juvenile offender is not returning to the county from which committed, the person in charge of the juvenile correctional facility shall also give notice to the court of the county in which the juvenile offender is to be residing.

(e) To assure compliance with conditional release from a juvenile correctional facility, the commissioner shall have the authority to prescribe the manner in which compliance with the conditions shall be supervised. When requested by the commissioner, the appropriate court may assist in supervising compliance with the conditions of release during the term of the conditional release. The commissioner may require the parent of the juvenile offender to cooperate and participate with the conditional release.

(f) For acts committed before July 1, 1999, the juvenile justice authority shall notify at least 45 days prior to the discharge of the juvenile offender the county or district attorney of the county where the offender was adjudicated a juvenile offender of the release of such juvenile offender, if such juvenile offender's offense would have constituted a class A, B or C felony before July 1, 1993, or an off-grid crime, a nondrug crime ranked at severity level 1, 2, 3, 4 or 5 or a drug crime ranked at severity level 1, 2 or 3, on or after July 1, 1993, or a drug crime ranked at severity level 4 on or after July 1, 2012, if committed by an adult. The county or district attorney shall give written notice at least 30 days prior to the release of the juvenile offender to: (1) Any victim of the juvenile offender's crime who is alive and whose address is known to the court or, if the victim is deceased, to the victim's family if the family's address is known to the court; and (2) the local law enforcement agency. Failure to notify pursuant to this section shall not be a reason to postpone a release. Nothing in this section shall create a cause of action against the state or county or an employee of the state or county acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

(g) Conditional release programs shall include, but not be limited to, the treatment options of aftercare services.

History: L. 2006, ch. 169, § 74; L. 2010, ch. 135, § 56; L. 2012, ch. 150, § 48; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 50.



38-2375 Same; conditional release; failure to obey; authorized dispositions. [See Revisor's Note]

38-2375. Same; conditional release; failure to obey; authorized dispositions. [See Revisor's Note] If it is alleged that a juvenile offender who has been conditionally released from a juvenile correctional facility has failed to obey the specified conditions of release, any officer assigned to supervise compliance with the conditions of release or the county or district attorney may file a report with the committing court or the court of the county in which the juvenile offender resides describing the alleged violation. The court shall provide copies of the report to the parties to the proceedings. The court, upon the court's own motion or the county or district attorney, shall set the matter for hearing. The movant shall provide notice of the motion and hearing to each party to the proceeding and the current custodian and placement of the juvenile offender. If the court finds that a condition of release has been violated, the court may modify or impose additional conditions of release that the court considers appropriate or order that the juvenile offender be returned to the juvenile correctional facility to serve the conditional release revocation incarceration and aftercare term set by the court pursuant to the placement matrix as provided in K.S.A. 2016 Supp. 38-2369, and amendments thereto.

History: L. 2006, ch. 169, § 75; Jan. 1, 2007.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 51.



38-2376 Same; discharge from commitment; notification. [See Revisor's Note]

38-2376. Same; discharge from commitment; notification. [See Revisor's Note] (a) When a juvenile offender has reached the age of 23 years, has been convicted as an adult while serving a term of incarceration at a juvenile correctional facility, or has completed the prescribed terms of incarceration at a juvenile correctional facility, together with any conditional release following the program, the juvenile shall be discharged by the commissioner from any further obligation under the commitment unless the juvenile was sentenced pursuant to an extended jurisdiction juvenile prosecution upon court order and the commissioner transfers the juvenile to the custody of the secretary of corrections. The discharge shall operate as a full and complete release from any obligations imposed on the juvenile offender arising from the offense for which the juvenile offender was committed.

(b) At least 45 days prior to the discharge of the juvenile offender, the juvenile justice authority shall notify the court and the county or district attorney of the county where the offender was adjudicated a juvenile offender of the pending discharge of such juvenile offender, the offense would have constituted a class A, B or C felony before July 1, 1993, or an off-grid crime, a nondrug crime ranked at severity level 1, 2, 3, 4 or 5 or a drug crime ranked at severity level 1, 2 or 3, on or after July 1, 1993, or a drug crime ranked at severity level 4 on or after July 1, 2012, if committed by an adult. The county or district attorney shall give written notice at least 30 days prior to the discharge of the juvenile offender pursuant to K.S.A. 2016 Supp. 38-2379, and amendments thereto.

History: L. 2006, ch. 169, § 76; L. 2007, ch. 198, § 8; L. 2012, ch. 150, § 49; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 52.



38-2377 Notification of pending release; hearing; maximum term of imprisonment. [See Revisor's Note]

38-2377. Notification of pending release; hearing; maximum term of imprisonment. [See Revisor's Note] (a) The commissioner shall notify the county or district attorney, the court, the local law enforcement agency and the school district in which the juvenile offender will be residing of such pending release at least 45 days before release if the juvenile is still required to attend school, if the juvenile offender has committed an act prior to July 1, 1999, which, if committed by a person 18 years of age or over, would have constituted: (1) A class A or B felony, before July 1, 1993; or (2) an off-grid crime, a nondrug crime ranked at severity level 1, 2, 3, 4 or 5 or a drug crime ranked at severity level 1, 2 or 3, if the offense was committed on or after July 1, 1993, and, if such juvenile is to be released. The county or district attorney shall give written notice at least 30 days prior to discharge of the juvenile offender pursuant to K.S.A. 2016 Supp. 38-2379, and amendments thereto. The county attorney, district attorney or the court on its own motion may file a motion with the court for a hearing to determine if the juvenile offender should be retained in the custody of the commissioner, pursuant to K.S.A. 2016 Supp. 38-2376, and amendments thereto. The court shall fix a time and place for hearing and shall notify each party of the time and place.

(b) Following the hearing if the court orders the commissioner to retain custody, the juvenile offender shall not be held in a juvenile correctional facility for longer than the maximum term of imprisonment which could be imposed upon an adult convicted of the offense or offenses which the juvenile offender has been adjudicated to have committed.

(c) As used in this section, "maximum term of imprisonment" means the greatest maximum sentence authorized by computing terms as consecutive when required by K.S.A. 2016 Supp. 21-6606, and amendments thereto.

History: L. 2006, ch. 169, § 77; L. 2011, ch. 30, § 172; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 53.



38-2378 School district involvement in discharge plan.

38-2378. School district involvement in discharge plan. The commissioner and the school district in which a juvenile offender will be residing shall plan for the juvenile offender's release or discharge if the juvenile offender is required to attend school. The commissioner shall send the educational records for the juvenile and notice of the offenses the juvenile committed to the school district that the juvenile will be attending.

History: L. 2006, ch. 169, § 78; Jan. 1, 2007.



38-2379 Written notice by county or district attorney.

38-2379. Written notice by county or district attorney. (a) When a statute requires that the county or district attorney shall give written notice at least 30 days prior to the release of the juvenile offender, such notice shall be given to:

(1) Any victim of the juvenile offender's crime who is alive and whose address is known to the court or, if the victim is deceased, to the victim's family if the family's address is known to the court;

(2) the local law enforcement agency; and

(3) the school district in which the juvenile offender will be residing if the juvenile is still required to attend school.

(b) Failure to notify pursuant to this section shall not be a reason to postpone a release. Nothing in this section shall create a cause of action against the state or county of an employee of the state or county acting within the scope of the employee's employment as a result of the failure to notify pursuant to this section.

History: L. 2006, ch. 169, § 79; Jan. 1, 2007.



38-2380 Orders appealable by juvenile; appeal of departure sentence, procedure.

38-2380. Orders appealable by juvenile; appeal of departure sentence, procedure. (a) Order authorizing prosecution as an adult or extended jurisdiction juvenile prosecution. (1) Unless the juvenile offender has consented to the order, a juvenile offender may take an appeal from an order authorizing prosecution as an adult. The appeal shall be taken only after conviction as an adult and in the same manner as criminal appeals, except that where the prosecution has resulted in a judgment of conviction upon a plea of guilty or nolo contendere, an appeal may be taken from the order authorizing prosecution pursuant to K.S.A. 2016 Supp. 38-2347, and amendments thereto, notwithstanding the provisions of subsection (a) of K.S.A. 22-3602, and amendments thereto.

(2) If on appeal the order authorizing prosecution as an adult is reversed but the finding of guilty is affirmed or the conviction was based on a plea of guilty or nolo contendere, the juvenile shall be deemed adjudicated to be a juvenile offender. On remand the district court shall proceed with sentencing.

(b) Orders of adjudgment and sentencing. The juvenile offender may appeal from an order of adjudication or sentencing, or both. The appeal shall be pursuant to K.S.A. 2016 Supp. 38-2382, and amendments thereto.

(1) Pending review of the sentence, the sentencing court or the appellate court may order the juvenile confined or placed on conditional release, including bond.

(2) On appeal from a judgment or conviction entered for an offense committed on or after July 1, 1999, the appellate court shall not review:

(A) Any sentence that is within the presumptive sentence for the crime; or

(B) any sentence resulting from an agreement between the state and the juvenile which the sentencing court approves on the record.

(3) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence, sentence review shall be limited to whether the sentencing court's findings of fact and reasons justifying a departure:

(A) Are supported by the evidence in the record; and

(B) constitute substantial and compelling reasons for departure.

(4) In any appeal, the appellate court may review a claim that:

(A) A sentence that departs from the presumptive sentence resulted from partiality, prejudice, oppression or corrupt motive;

(B) the sentencing court erred in either including or excluding recognition of prior convictions or adjudications; or

(C) the sentencing court erred in ranking the crime severity level of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes.

(5) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial court's factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing.

(6) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed. The court may issue a written opinion in any other case when it is believed that a written opinion will provide guidance to sentencing judges and others in implementing the placement. The appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

(7) A review under summary disposition shall be made solely upon the record that was before the sentencing court. Written briefs shall not be required unless ordered by the appellate court and the review and decision shall be made in an expedited manner according to rules adopted by the supreme court.

(c) Priority. Appeals under this section shall have priority over other cases except those having statutory priority.

History: L. 2006, ch. 169, § 80; Jan. 1, 2007.



38-2381 Appeals by prosecution.

38-2381. Appeals by prosecution. (a) An appeal may be taken by the prosecution from an order:

(1) Dismissing proceedings when jeopardy has not attached;

(2) denying authorization to prosecute a juvenile as an adult;

(3) quashing a warrant or a search warrant;

(4) suppressing evidence or suppressing a confession or admission; or

(5) upon a question reserved by the prosecution.

(b) An appeal upon a question reserved by the prosecution shall be taken within 14 days after the juvenile has been adjudged to be a juvenile offender. Other appeals by the prosecution shall be taken within 14 days after the entry of the order appealed.

History: L. 2006, ch. 169, § 81; L. 2010, ch. 135, § 57; July 1.



38-2382 Appeals; procedure.

38-2382. Appeals; procedure. (a) An appeal from a district magistrate judge who is not regularly admitted to practice law in Kansas shall be to a district judge. The appeal shall be by trial de novo unless the parties agree to a de novo review on the record of the proceedings. The appeal shall be heard within 30 days from the date the notice of appeal was filed.

(b) Appeals from a district judge, or a district magistrate judge who is regularly admitted to practice law in Kansas, shall be to the court of appeals.

(c) Procedure on appeal shall be governed by article 21 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2006, ch. 169, § 82; L. 2014, ch. 71, § 5; July 1.



38-2383 Temporary orders pending appeal; status of orders appealed from.

38-2383. Temporary orders pending appeal; status of orders appealed from. (a) Pending the determination of an appeal, any order appealed from shall continue in force unless modified by temporary orders as provided in subsection (b).

(b) While an appeal is pending, the district court may modify the order appealed from and may make temporary orders concerning the care and custody of the juvenile as the court considers advisable.

History: L. 2006, ch. 169, § 83; Jan. 1, 2007.



38-2384 Fees and expenses.

38-2384. Fees and expenses. When an appeal is taken pursuant to this code, fees of an attorney appointed to represent the juvenile offender shall be fixed by the district court. The fees, together with the costs of transcripts and records on appeal, shall be taxed as expenses on appeal. The court on appeal may assess the fees and expenses against the appealing party or order that they be paid from the county general fund. When the court orders the fees and expenses assessed against the appealing party:

(a) The fees and expenses shall be paid from the county general fund, subject to reimbursement by the appealing party; and

(b) the county may enforce the order as a civil judgment, except the county shall not be required to pay the docket fee or fee for execution.

History: L. 2006, ch. 169, § 84; Jan. 1, 2007.



38-2385 Certification of juvenile corrections officers; basic course of instruction; in-service training.

38-2385. Certification of juvenile corrections officers; basic course of instruction; in-service training. (a) The commissioner may adopt rules and regulations establishing standards of training and provisions for certifying juvenile corrections officers.

(b) Except as provided in subsection (c), no person shall receive a permanent appointment as a juvenile corrections officer unless awarded a certificate by the commissioner which attests to satisfactory completion of a basic course of instruction. Such course of instruction shall be approved by the commissioner and shall consist of not less than 160 hours of instruction. The certificate shall be effective during the term of a person's employment, except that any person who has terminated employment with the commissioner for a period exceeding one year shall be required to be certified again.

(c) The commissioner may award a certificate which attests to the satisfactory completion of a basic course of instruction to any person who has been duly certified under the laws of another state or territory if, in the opinion of the commissioner, the requirements for certification in the other jurisdiction are equal to or exceed the requirements for certification in this state. The commissioner may waive any number of hours or courses required to complete the basic course of instruction for any person who, in the opinion of the commissioner, has received sufficient training or experience that such hours of instruction would be unduly burdensome or duplicitous.

(d) Every juvenile corrections officer shall receive not less than 40 hours of in-service training annually.

History: L. 2006, ch. 169, § 85; Jan. 1, 2007.



38-2386 Law enforcement power; special investigators.

38-2386. Law enforcement power; special investigators. (a) The superintendent of any juvenile correctional facility operated by the commissioner, all persons on the staff of the juvenile justice authority who are in the chain of command from the commissioner of juvenile justice to the juvenile corrections officer and every juvenile corrections officer, regardless of rank and every investigator, while acting within the scope of their duties as employees of the juvenile justice authority, shall possess such powers and duties of a law enforcement officer as are necessary for performing such duties for the purpose of regaining or maintaining custody, security and control of any person in the custody of the commissioner and may exercise such powers and duties anywhere within the state of Kansas. Such powers and duties may be exercised outside the state of Kansas for the purpose of maintaining custody, security and control of any person in the custody of the commissioner being transported or escorted by anyone authorized to so act. Such employees of the juvenile justice authority shall be responsible to and shall be at all times under the supervision and control of the commissioner of juvenile justice or the commissioner's designee.

(b) The commissioner shall have the authority to appoint and designate special investigators. Each special investigator designated by the commissioner is hereby vested with the power and authority of peace and police officers and shall have the authority to:

(1) Make arrests;

(2) conduct searches and seizures;

(3) maintain custody, security and control of any person in the custody of the commissioner; and

(4) generally enforce all the criminal laws of the state as violations of those laws are encountered during the routine performance of duty.

(c) No special investigator may carry firearms while performing such duties without having first successfully completed the training course prescribed for law enforcement officers under the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto.

(d) Each special investigator designated shall:

(1) Be vested with law enforcement authority;

(2) be in classified service under the Kansas civil service act; and

(3) be subject to the requirements of the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto.

(e) The commissioner may adopt rules and regulations prescribing additional training required for such special investigators.

History: L. 2006, ch. 169, § 86; L. 2012, ch. 56, § 1; July 1.



38-2387 Application to existing cases.

38-2387. Application to existing cases. (a) In addition to all actions concerning a juvenile offender commenced on or after January 1, 2007, this code also applies to proceedings commenced before January 1, 2007, unless the court finds that application of a particular provision of the code would substantially interfere with the effective conduct of judicial proceedings or prejudice the rights of a party, in which case the particular provision of this code does not apply and the previous code applies.

(b) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2007, that statute continues to apply to the right, even if it has been repealed or superceded.

History: L. 2006, ch. 169, § 87; Jan. 1, 2007.



38-2388 Awarding high school diplomas; requirements.

38-2388. Awarding high school diplomas; requirements. (a) The board of education of a school district shall award a high school diploma to any person requesting a diploma if such person: (1) Is at least 17 years of age; (2) is enrolled or resides in such school district; (3) is or has been a child in the custody of the commissioner at any time on or after such person's 14th birthday; and (4) has achieved at least the minimum high school graduation requirements adopted by the state board of education.

(b) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

History: L. 2011, ch. 60, § 2; July 1.



38-2389 Alternative means of adjudication; exceptions; withdrawal; appeal. [See Revisor's Note]

38-2389. Alternative means of adjudication; exceptions; withdrawal; appeal. [See Revisor's Note] (a) Findings and purpose. The following findings and declaration of purpose apply to this section.

(1) The legislature finds that personal and familial circumstances may contribute to the commission of offenses by juveniles who represent a minimal threat to public safety and that in such cases it would further the interests of society and the juvenile to take an approach to adjudication that combines less formal procedures, appropriate disciplinary sanctions for misconduct and the provision of necessary services.

(2) It is the purpose of this section to provide prosecutors with an alternative means of adjudication for juvenile offenders who present a minimal threat to public safety and both the juvenile and society would benefit from such approach.

(b) Designation. A county or district attorney with jurisdiction over the offense who believes that proceedings under this section are appropriate may, in such county or district attorney's discretion, designate an alleged juvenile offender for adjudication under this section and not seek application of a placement within the placement matrix pursuant to K.S.A. 2016 Supp. 38-2369, and amendments thereto, if the alleged juvenile offender's act, if committed by an adult, would constitute a misdemeanor.

(1) The county or district attorney shall make such designation in the original complaint or by written notice filed with the court and served on the juvenile, the juvenile's counsel and the juvenile's parent or legal guardian within 14 days after the filing of the complaint.

(2) The filing of a written application for diversion under K.S.A. 2016 Supp. 38-2346, and amendments thereto, shall toll the running of the 14-day period and shall resume upon the issuance of a written denial of diversion.

(c) Exceptions. Except as provided in this subsection, the provisions of the revised Kansas juvenile justice code, K.S.A. 2016 Supp. 38-2301 et seq., and amendments thereto, shall apply in any adjudication under this section.

(1) If during the proceedings the court determines that there is probable cause to believe that the juvenile is a child in need of care as defined by K.S.A. 2016 Supp. 38-2202, and amendments thereto, the court shall refer the matter to the county or district attorney, who shall file a petition as provided in K.S.A. 2016 Supp. 38-2234, and amendments thereto, and refer the family to the Kansas department for children and families for services.

(A) If the court presiding over the proceeding under this section finds, in accordance with K.S.A. 2016 Supp. 38-2334 and 38-2335, and amendments thereto, that the juvenile should be removed from the home, the court may place the juvenile in the temporary custody of the secretary for children and families or any person, other than the child's parent, willing to accept temporary custody.

(B) If the child in need of care case is presided over by a different judge, the county or district attorney shall notify the court presiding over the proceedings under this section of pertinent orders entered in the child in need of care case.

(2) Notwithstanding any other provision of law, no juvenile shall be committed to a juvenile correctional facility pursuant to subsection (a)(12) of K.S.A. 2016 Supp. 38-2361, and amendments thereto, for an offense adjudicated under this section or for the violation of a term or condition of the disposition for such an offense.

(3) Notwithstanding any other provision of law, no adjudication under this section or violation of the terms and conditions of the disposition, including a placement failure, shall be used against the juvenile in a proceeding on a subsequent offense committed as a juvenile or as an adult. For purposes of this section, ''used against the juvenile'' includes, but is not limited to, establishing an element of a subsequent offense, raising the severity level of a subsequent offense or enhancing the sentence for a subsequent offense.

(4) Upon completion of the case and the termination of the court's jurisdiction, the court shall order the adjudication expunged, and the provisions of subsections (a), (b), (c), (d), (e), (i), (k) and (l) of K.S.A. 2016 Supp. 38-2312, and amendments thereto, shall not apply to such expungement.

(5) Notwithstanding any other provision of law, a juvenile shall not be required to register as an offender under the Kansas offender registration act, K.S.A. 22-4901 et seq., and amendments thereto, as a result of adjudication under this section.

(6) The provisions of K.S.A. 2016 Supp. 38-2309 and 38-2310, and amendments thereto, shall not apply to proceedings under this section.

(7) The provisions of K.S.A. 2016 Supp. 38-2347, and amendments thereto, shall not apply to proceedings under this section.

(8) The provisions of subsection (g)(1) of K.S.A. 2016 Supp. 38-2304, and amendments thereto, shall not apply to proceedings under this section.

(9) The trial of offenses under this section shall be to the court and the right to a trial by jury under K.S.A. 2016 Supp. 38-2357, and amendments thereto, shall not apply.

(d) Withdrawal. At any time prior to the beginning of a hearing at which the court may enter an order adjudicating the child as a juvenile offender, the county or district attorney may withdraw the designation for proceedings under this section by providing notice to the court, the juvenile, the juvenile's attorney and guardian ad litem, if any, and the juvenile's parent or legal guardian. Upon withdrawal of the designation, this section shall no longer apply and the case shall proceed and the court shall grant a continuance upon request.

(e) Appeal. An adjudication under this section is an appealable order pursuant to K.S.A. 2016 Supp. 38-2380, and amendments thereto.

(f) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

History: L. 2014, ch. 126, § 1; July 1.

CAUTION: Section was amended effective July 1, 2017, see L. 2016, ch. 46, § 54.



38-2390 Legislative cost study analysis of youth residential centers.

38-2390. Legislative cost study analysis of youth residential centers. (a) On or before January 15, 2015, the secretary of corrections shall perform the actions required by this section and report on such actions to the house committee on corrections and juvenile justice, the senate committee on federal and state affairs and the joint committee on corrections and juvenile justice oversight.

(b) The secretary shall conduct a cost study analysis of all youth residential centers for juvenile offenders under contract to provide services to the department of corrections. The cost study analysis shall:

(1) Include detailed analysis of allowable expenses necessary to meet the minimum requirements for: (A) Licensure of a youth residential center by the department of health and environment; (B) service under contracts with the department of corrections; and (C) compliance with the prison rape elimination act, 42 U.S.C. § 15601 et seq.; and

(2) identify any cost associated with program or other expenses which add [adds] value to the services provided to juvenile offenders by youth residential centers in addition to such minimum requirements.

(c) The secretary shall evaluate program needs within youth residential centers for juvenile offenders and compare such needs with program availability. The secretary shall propose modifications to the legislature which align program availability with program needs.

(d) The secretary shall develop a fee schedule for youth residential services for juvenile offenders to include daily payment rates necessary for base service and rates for program component additions to such base service.

(e) The secretary shall develop a plan for performance-based incentive payment opportunities and a plan for integration of such payment opportunities into the fee schedule developed pursuant to subsection (d). The secretary shall also develop a plan to measure performance and evaluate the effectiveness of juvenile offender service providers.

History: L. 2014, ch. 126, § 3; July 1.



38-2391 Overall case length limits.

38-2391. Overall case length limits. (a) Upon adjudication as a juvenile offender pursuant to K.S.A. 2016 Supp. 38-2356, and amendments thereto, modification of sentence pursuant to K.S.A. 2016 Supp. 38-2367, and amendments thereto, or violation of a condition of sentence pursuant to K.S.A. 2016 Supp. 38-2368, and amendments thereto, the court may impose one or more of the sentencing alternatives under K.S.A. 2016 Supp. 38-2361, and amendments thereto, for a period of time pursuant to this section and K.S.A. 2016 Supp. 38-2369, and amendments thereto. The period of time ordered by the court shall not exceed the overall case length limit.

(b) Except as provided in subsection (c), the overall case length limit shall be calculated based on the adjudicated offense and the results of a risk and needs assessment, as follows:

(1) Offenders adjudicated for a misdemeanor may remain under the jurisdiction of the court for up to 12 months;

(2) low-risk and moderate-risk offenders adjudicated for a felony may remain under court jurisdiction for up to 15 months; and

(3) high-risk offenders adjudicated for a felony may remain under court jurisdiction for up to 18 months.

(c) There shall be no overall case length limit for a juvenile adjudicated for a felony that, if committed by an adult, would constitute an off-grid felony or a nondrug severity level 1 through 4 person felony.

(d) When a juvenile is adjudicated for multiple counts, the maximum overall case length shall be calculated based on the most severe adjudicated count or any other adjudicated count at the court's discretion. The court shall not run multiple adjudicated counts consecutively.

(e) When the juvenile is adjudicated for multiple cases simultaneously, the court shall run those cases concurrently.

(f) Upon expiration of the overall case length limit as defined in subsection (b), the court's jurisdiction terminates and shall not be extended.

(g) (1) For the purposes of placing juvenile offenders on probation pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, the court shall establish a specific term of probation as specified in this subsection based on the most serious adjudicated count in combination with the results of a risk and needs assessment, as follows, except that the term of probation shall not exceed the overall case length limit:

(A) Low-risk and moderate-risk offenders adjudicated for a misdemeanor and low-risk offenders adjudicated for a felony may be placed on probation for a term up to six months;

(B) high-risk offenders adjudicated for a misdemeanor and moderate-risk offenders adjudicated for a felony may be placed on probation for a term up to nine months;

(C) high-risk offenders adjudicated for a felony may be placed on probation for a term up to 12 months.

(2) The court may extend the term of probation if a juvenile needs time to complete an evidence-based program as determined to be necessary based on the results of a validated risk and needs assessment. The court may also extend the term of probation for good cause shown for one month for low-risk offenders, three months for moderate-risk offenders and six months for high-risk offenders. Prior to extension of the initial probationary term, the court shall find and enter into the written record the criteria permitting extension of probation. Extensions of probation shall only be granted incrementally and shall not exceed the overall case length limit. When the court extends the term of probation for a juvenile offender, the court services officer or community correctional services officer responsible for monitoring such juvenile offender shall record the reason given for extending probation. Court services officers shall report such records to the office of judicial administration, and community correctional services officers shall report such records to the department of corrections. The office of judicial administration and the department of corrections shall report such recorded data to the Kansas juvenile justice oversight committee on a quarterly basis.

(3) The probation term limits do not apply to those offenders adjudicated for an off-grid crime, rape as defined in K.S.A. 2016 Supp. 21-5503(a)(1), and amendments thereto, aggravated criminal sodomy as defined in K.S.A. 2016 Supp. 21-5504(b)(3), and amendments thereto, or murder in the second degree as defined in K.S.A. 2016 Supp. 21-5403, and amendments thereto. Such offenders may be placed on probation for a term consistent with the overall case length limit.

(h) For the purpose of placing juvenile offenders in detention pursuant to K.S.A. 2016 Supp. 38-2361 and 38-2369, and amendments thereto, the court shall establish a specific term of detention. The term of detention shall not exceed the overall case length limit or the cumulative detention limit. Cumulative detention use shall be limited to a maximum of 45 days over the course of the juvenile offender's case, except that there shall be no limit on cumulative detention for juvenile offenders adjudicated for a felony that, if committed by an adult, would constitute an off-grid felony or a nondrug severity level 1 through 4 person felony.

(i) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

(j) This section shall take effect on and after July 1, 2017.

History: L. 2016, ch. 46, § 1; July 1.



38-2392 Community-based graduated responses for technical violations of probation, violations of conditional release and violations of a condition of sentence.

38-2392. Community-based graduated responses for technical violations of probation, violations of conditional release and violations of a condition of sentence. (a) The department of corrections shall, in consultation with the supreme court, adopt rules and regulations by January 1, 2017, for a statewide system of structured community-based graduated responses for technical violations of probation, violations of conditional release and violations of a condition of sentence by juveniles. Such graduated responses shall be utilized by community supervision officers to provide a continuum of community-based responses. These responses shall include sanctions that are swift and certain to address violations based on the severity of the violation as well as incentives that encourage positive behaviors. Such responses shall take into account the juvenile's risks and needs.

(b) When a juvenile is placed on probation pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, community supervision officers shall utilize graduated responses, targeted to the juvenile's risks and needs based on the results of a risk and needs assessment to address technical violations. A technical violation shall only be considered by the court for revocation if: (1) It is a third or subsequent technical violation; (2) prior failed responses are documented in the juvenile's case plan; and (3) the community supervision officer has determined and documented that graduated responses to the violation will not suffice. Unless a juvenile poses a significant risk of physical harm to another or damage to property, community supervision officers shall issue a summons rather than request a warrant on a third or subsequent technical violation subject to review by the court.

(c) When a juvenile is placed on probation pursuant to K.S.A. 2016 Supp. 38-2361, and amendments thereto, the community supervision officer responsible for oversight of the juvenile shall develop a case plan in consultation with the juvenile and the juvenile's family. The department for children and families and local board of education may participate in the development of the case plan when appropriate.

(1) Such case plan shall incorporate the results of the risk and needs assessment, referrals to programs, documentation on violations and graduated responses and shall clearly define the role of each person or agency working with the juvenile.

(2) If the juvenile is later committed to the custody of the secretary, the case plan shall be shared with the juvenile correctional facility.

(d) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

History: L. 2016, ch. 46, § 2; July 1.



38-2393 Multidisciplinary team for failure to comply with immediate intervention plan.

38-2393. Multidisciplinary team for failure to comply with immediate intervention plan. (a) (1) The court shall appoint a multidisciplinary team to review cases in which a juvenile fails to substantially comply with the development of the immediate intervention plan pursuant to K.S.A. 2016 Supp. 38-2346(b), and amendments thereto. The team may be a standing multidisciplinary team or may be appointed for a specific juvenile. (2) The supreme court shall appoint a multidisciplinary team facilitator in each judicial district. The supreme court may appoint a convener and facilitator for a multiple district multidisciplinary team.

(b) The multidisciplinary team facilitator shall invite the following individuals to be part of the multidisciplinary team:

(1) The juvenile;

(2) the juvenile's parents, guardians or custodial relative;

(3) the superintendent of schools or the superintendent's designee;

(4) a clinician who has training and experience coordinating behavioral or mental health treatment for juveniles if such clinician is available; and

(5) any other person or agency representative who is needed to assist in providing recommendations for the particular needs of the juvenile and family.

(c) Any person appointed as a member of a multidisciplinary team may decline to serve and shall incur no civil liability as a result of declining to serve.

(d) This section shall take effect on and after January 1, 2017.

History: L. 2016, ch. 46, § 3; July 1.



38-2394 Training for individuals working with juveniles adjudicated or participating in an immediate intervention.

38-2394. Training for individuals working with juveniles adjudicated or participating in an immediate intervention. (a) Training on evidence-based programs and practices shall be mandatory for all individuals who work with juveniles adjudicated or participating in an immediate intervention under the Kansas revised juvenile justice code. Such individuals shall include, but not be limited to:

(1) Community supervision officers;

(2) juvenile intake and assessment workers;

(3) juvenile corrections officers; and

(4) any individual who works with juveniles through a contracted organization providing services to juveniles.

(b) The department of corrections, in conjunction with the office of judicial administration shall provide training in evidence-based programs and practices on not less than a semi-annual basis to those required to receive such training pursuant to subsection (a).

History: L. 2016, ch. 46, § 5; July 1.



38-2395 Standards for immediate intervention.

38-2395. Standards for immediate intervention. (a) The department of corrections, in collaboration with the office of judicial administration, shall develop standards and procedures to guide the administration of an immediate intervention process and programs developed pursuant to K.S.A. 2016 Supp. 38-2346, and amendments thereto, and alternative means of adjudication pursuant to K.S.A. 2016 Supp. 38-2389, and amendments thereto. Such standards and procedures shall include, but not be limited to:

(1) Contact requirements;

(2) parent engagement;

(3) graduated response and discharge requirements; and

(4) process and quality assurance.

(b) This section shall take effect on and after January 1, 2017.

History: L. 2016, ch. 46, § 6; July 1.



38-2396 Reintegration plan for certain juveniles removed from the home.

38-2396. Reintegration plan for certain juveniles removed from the home. (a) When a juvenile is placed outside the juvenile's home at a dispositional hearing pursuant to K.S.A. 2016 Supp. 38-2361(k), and amendments thereto, and no reintegration plan is made a part of the record of the hearing, a written reintegration plan shall be prepared and submitted to the court within 15 days of the initial order of the court.

(b) The plan shall be prepared by the person who has custody or, if directed by the court, by a community supervision officer.

(c) If there is a lack of agreement among persons necessary for the success of the plan, the person or entity having custody of the child shall notify the court, and the court shall set a hearing pursuant to K.S.A. 2016 Supp. 38-2367, and amendments thereto.

(d) This section shall be part of and supplemental to the revised Kansas juvenile justice code.

(e) This section shall take effect on and after July 1, 2017.

History: L. 2016, ch. 46, § 7; July 1.



38-2397 Earned time calculations.

38-2397. Earned time calculations. For purposes of determining a release date of a juvenile offender from custody of the secretary of corrections, the secretary shall promulgate rules and regulations by January 1, 2017, regarding earned time calculations.

History: L. 2016, ch. 46, § 8; July 1.



38-2398 Earned discharge for juvenile probationers.

38-2398. Earned discharge for juvenile probationers. For purposes of determining release of a juvenile from probation, the supreme court, in consultation with the department of corrections, shall establish rules for a system of earned discharge for juvenile probationers to be applied by all community supervision officers. A probationer shall be awarded earned discharge credits while on probation for each full calendar month of compliance with terms of supervised probation pursuant to the rules developed by the supreme court.

History: L. 2016, ch. 46, § 9; July 1.



38-2399 Department of corrections contracts for youth residential facility beds.

38-2399. Department of corrections contracts for youth residential facility beds. (a) The secretary of corrections may contract for use of not more than 50 non-foster home beds in youth residential facilities for placement of juvenile offenders pursuant to K.S.A. 2016 Supp. 38-2361(a)(13)*, and amendments thereto.

(b) When contracting for services, the secretary shall:

(1) Contract with facilities that have high success rates and decrease recidivism rates for juvenile offenders;

(2) consider contracting for bed space across the entire state to lower the cost of transportation of juvenile offenders; and

(3) give priority to existing facilities that are able to meet the requirements of the secretary for providing residential services to juvenile offenders.

(c) This section shall take effect on and after January 1, 2018.

History: L. 2016, ch. 46, § 17; July 1.

* Reference to 38-2361(a)(13) should be to 38-2361(a)(12).



38-23,100 Community integration programs for juveniles.

38-23,100. Community integration programs for juveniles. The department of corrections shall develop for use by the courts pursuant to K.S.A. 2016 Supp. 38-2367(d), and amendments thereto, community integration programs for juveniles who are ready to transition to independent living. Community integration programs shall be designed to prepare juveniles to become socially and financially independent from the program.

History: L. 2016, ch. 46, § 12; July 1.






Article 24 HOST FAMILIES ACT

38-2401 Citation of act.

38-2401. Citation of act. K.S.A. 2016 Supp. 38-2401 through 38-2405, and amendments thereto, shall be known and may be cited as the host families act.

History: L. 2016, ch. 102, § 1; July 1.



38-2402 Definitions.

38-2402. Definitions. As used in the host families act:

(a) "Charitable organization" has the same meaning as defined in K.S.A. 17-1760, and amendments thereto.

(b) "Child placement agency" means a business or service conducted, maintained or operated by a person engaged in finding homes for children by placing or arranging for the placement of such children for adoption or foster care and licensed by the state of Kansas pursuant to K.S.A. 65-501, and amendments thereto.

(c) "Host family" means an individual or family who provides temporary care under this act.

(d) "Parent," when used in relation to a child or children, includes a guardian and every person who is by law liable to maintain, care for or support the child.

(e) "Serving parent" means a parent who is a member of the reserves of the army, navy, air force, marine corps or coast guard of the United States or the commissioned corps of the national oceanic and atmospheric administration or the public health service of the United States department of health and human services detailed by proper authority for duty with the army or navy of the United States, or who is required to enter or serve in the active military service of the United States under a call or order of the president of the United States or to serve on state active duty.

History: L. 2016, ch. 102, § 2; July 1.



38-2403 Establishment of host family programs.

38-2403. Establishment of host family programs. (a) A child placement agency, or other Kansas charitable organization working under an agreement with a child placement agency, may establish a program in which it coordinates with private organizations to provide temporary care of children by placing a child with a host family.

(b) (1) A program established pursuant to subsection (a) shall include screening and background checks for potential host families. Such screening and background checks shall be the same as the screening and background checks required for obtaining and maintaining a license to operate a family foster home pursuant to rules and regulations adopted by the secretary for children and families.

(2) A host family shall not receive payment other than reimbursement for actual expenses of providing temporary care for the child.

(c) Any placement of a child into a program established pursuant to subsection (a):

(1) Shall be voluntary and shall not be considered an out-of-home placement by the state;

(2) shall not supersede any order under the revised Kansas code for care of children or any other court order; and

(3) shall not preclude any investigation of suspected abuse or neglect.

(d) (1) A parent may place a child into a program established pursuant to subsection (a) by executing a power of attorney delegating to a host family any of the powers regarding the care and custody of the child, except the power to consent to marriage or adoption of the child, the performance or inducement of an abortion on or for the child, or the termination of parental rights to the child. Such placement of a child shall not be allowed without the consent of all individuals who have legal custody of the child.

(2) (A) A power of attorney executed pursuant to this subsection shall not exceed one year in duration, except that such power of attorney may be renewed for one additional year.

(B) A serving parent may execute a power of attorney pursuant to this section for a duration longer than one year if on active duty service, and the duration of such power of attorney shall not exceed the term of active duty service plus 30 days.

(3) A delegation of powers pursuant to this subsection shall not: (A) Deprive any parent of any parental or legal authority regarding the care and custody of the child; (B) deprive any non-delegating parent of any parental or legal authority regarding the child, if such parent's rights have not otherwise been terminated or relinquished as provided by law; or (C) affect any parental or legal authority otherwise limited by a court order.

(4) A parent executing a power of attorney pursuant to this subsection shall have the authority to revoke or withdraw the power of attorney at any time. If a parent withdraws or revokes the power of attorney, the child shall be returned to the custody of the parent as soon as reasonably possible.

(5) The execution of a power of attorney by a parent pursuant to this subsection shall not be evidence of abandonment, abuse or neglect as defined in K.S.A. 2016 Supp. 38-2202, and amendments thereto.

(6) A power of attorney executed pursuant to this subsection shall be deemed sufficient if in substantial compliance with the form set forth by the judicial council. The judicial council shall develop a form for use under this subsection.

History: L. 2016, ch. 102, § 3; July 1.



38-2404 Recommendation of programs and services to families during investigations.

38-2404. Recommendation of programs and services to families during investigations. During any child protective investigation by the Kansas department for children and families that does not result in an out-of-home placement due to abuse of a child, the department is authorized and encouraged to provide information to the parent or custodian about community service programs that provide respite care, voluntary guardianship or other support services for families in crisis, including organizations that operate programs authorized under K.S.A. 2016 Supp. 38-2403, and amendments thereto. In providing information, the department is authorized to exercise its discretion in recommending programs, organizations and resources to the parent or custodian.

History: L. 2016, ch. 102, § 4; July 1.



38-2405 Detailing community resources available to families in crisis.

38-2405. Detailing community resources available to families in crisis. The Kansas department for children and families is hereby authorized to work with families who are in financial distress, unemployed, homeless or experiencing other family crises by detailing community resources available to such families in the community, including, but not limited to, respite care, voluntary guardianship under the host families act and information regarding child placement agencies and other charitable organizations that operate programs authorized under K.S.A. 2016 Supp. 38-2403, and amendments thereto.

History: L. 2016, ch. 102, § 5; July 1.









Chapter 39 MENTALLY ILL, INCAPACITATED AND DEPENDENT PERSONS; SOCIAL WELFARE

Article 1 LEGAL RESIDENCE

39-110 Return of nonresidents to place of residence; how costs paid; arbitration with certain other states concerning legal residence.

39-110. Return of nonresidents to place of residence; how costs paid; arbitration with certain other states concerning legal residence. Any person who has not resided in the state of Kansas one year continuously prior to application for admission to a state hospital, state hospital and training center, or the Kansas neurological institute, may be returned by the secretary for aging and disability services either before or after such person's admission to the state of which such person is a resident. No such person shall be so returned unless arrangements to receive such person have been made in the state to which such person is to be returned. The cost of the return to the person's place of residence shall be paid: First, by the person if funds are available; second, by such person's responsible relatives if funds are available; and third, by the state institution concerned if no other funds are available. The secretary for aging and disability services is hereby empowered, authorized and directed to enter into agreements with the authorities of other states which shall adopt legislation consistent with this act for the arbitration of disputed questions between such states and the state of Kansas respecting the residence of such persons.

History: L. 1957, ch. 261, § 1; L. 1963, ch. 254, § 7; L. 1965, ch. 284, § 1; L. 2014, ch. 115, § 75; July 1.



39-111 State legal residence requirements; waiver, when.

39-111. State legal residence requirements; waiver, when. No person shall be admitted to a state hospital, a state hospital and training center, Kansas neurological institute, an institution for the education of the deaf, or an institution for the education of the blind, who has not lived in the state of Kansas at least one year continuously immediately prior to application for admission thereto. The residence of a minor child shall follow and be the same as the child's parents. The secretary for children and families or the secretary for aging and disability services, as applies, may waive the residence requirement in cases where the residence cannot be ascertained, or where the particular circumstances of the case constitute a medical emergency so that in the secretary's judgment a sufficient reason exists for the temporary suspension of the residence requirement.

History: L. 1957, ch. 260, § 1; L. 1963, ch. 254, § 6; L. 2014, ch. 115, § 76; July 1.






Article 3 RELIEF AND CARE OF DEPENDENT PERSONS

39-333 Discontinuance of asylum or farm and disposition of property; election, when.

39-333. Discontinuance of asylum or farm and disposition of property; election, when. Any asylum or farm provided by the board of county commissioners for the purpose may be discontinued by such board, and the property, real and personal, relating thereto, which belongs to the county, may be sold, leased, or otherwise disposed of, or applied in such manner as may be best for the interests of the county: Provided, That no asylum or farm which exceeds in value the sum of three thousand dollars shall be sold by said county commissioners unless the question of selling said asylum or farm shall be first submitted to a vote of the people at some general or special election, and a majority of all the votes cast at an election held for that purpose shall be in favor of such sale.

History: L. 1862, ch. 163, § 34; G.S. 1868, ch. 79, § 34; L. 1870, ch. 89, § 2; March 10; R.S. 1923, 39-333.



39-343 Sale of asylum or farm in counties over 25,000; sale price and terms.

39-343. Sale of asylum or farm in counties over 25,000; sale price and terms. That the board of county commissioners in all counties having a population of over 25,000, and having a county asylum or county farm of the value of not more than fifteen thousand dollars, such value to be ascertained and determined as hereinafter provided, be and they are hereby authorized, if in their judgment it is advisable, to sell the same for not less than three fourths of the appraised value thereof, upon such terms and conditions as they deem proper and just, upon first giving thirty days' notice in the official county paper of the time, place, terms and conditions of said sale.

History: L. 1909, ch. 100, § 1; March 25; R.S. 1923, 39-343.



39-344 Sale of asylum or farm in counties over 25,000; appraisement procedure.

39-344. Sale of asylum or farm in counties over 25,000; appraisement procedure. Before said sale, and to determine the value of said property, the district judge of said county, upon application in writing to the board of county commissioners, shall appoint three appraisers, who before entering upon the discharge of their duties, and within five days after notice of their appointment, shall take an oath in substance as follows: That they will support the constitution of the state of Kansas and faithfully discharge their duties as appraisers of the county farm or asylum of ________ county, Kansas; that immediately upon taking said oath said appraisers shall view said property and appraise the same and file a report with the clerk of the district court.

And on the filing of said report the clerk of said court shall give thirty days' notice in the official paper of said county, which notice shall state the day and hour when said report of said commissioners will come on for hearing before said court for confirmation; that if twenty-five or more resident taxpayers shall, within twenty days after the return of the appraisement hereinbefore provided for, file their objections thereto in writing, attacking the correctness of such appraisement, stating wherein the same is incorrect, duly verified by one or more of such taxpayers, it shall be the duty of the court to pass upon said objections, and for that purpose the court may hear testimony for or against said confirmation, and upon a full hearing shall approve said appraisement if the same is fair and just; and if in the judgment of said court said appraisement is unfair, then said court shall make a finding as to the actual value of said property, which finding shall be conclusive. Said hearing may be held at chambers.

History: L. 1909, ch. 100, § 2; R.S. 1923, 39-344; L. 1976, ch. 145, § 189; Jan. 10, 1977.



39-348 Same; election for sale as formerly required under 39-347.

39-348. Same; election for sale as formerly required under 39-347. When it shall become necessary, under the provisions of this act, to submit to the vote of the electors of any county the question of selling the county farm or asylum, or the question of building any permanent building thereon, said question or questions shall be submitted at a general election or at a special election to be called as provided in sections 2 [19-1504] and 3 [19-1505] of chapter 141 of the Session Laws of 1907, insofar as they are applicable; that on each ballot shall be printed "County farm or asylum proposition"; on each of said ballots for the sale of county farm or asylum there shall also be printed in brevier and lower-case type, "Shall the county farm or asylum be sold?" Opposite and after said proposition on said ballot shall be printed two squares, one above the other.

Preceding the upper one of said squares shall be printed the word "Yes," and preceding the lower one of said squares shall be printed the word "No"; immediately above said proposition and across the entire width of said ballot shall be printed in pica type the following: "To vote in favor of said proposition make an × in the square after the word 'Yes,' and to vote against said proposition make an × in the square after the word 'No.' " On each of said ballots for the building, improving, remodeling or repairing the buildings on said county farm there shall be printed in brevier and lower-case type, "Shall ________ dollars be raised for improvements?" In all other respects said ballot shall conform with section 3 [19-1505] of chapter 141 of the Session Laws of 1907. If at such election a majority of those voting on said proposition, or either of them, shall be in favor of the same, then the board of county commissioners of said county is empowered to sell said property or raise said fund, or both, as the case may be.

History: R.S. 1923, 39-348; Dec. 27.



39-349 Same; use of proceeds of sale or levy.

39-349. Same; use of proceeds of sale or levy. Any board of county commissioners that may sell the county farm or county asylum theretofore used in caring for the poor of said county as provided for in chapter 100 [39-343 to 39-348] of the Session Laws of Kansas for the year 1909, as amended by Laws 1919, chapter 162 [39-345, 39-347], may use such funds or any part thereof, and may use funds collected from the tax levy as provided in said chapter, or any part thereof, in the purchasing of land and in the erection of suitable buildings thereon and in making other necessary improvements, and providing necessary equipment for the establishment of a county asylum to be used in caring for the poor of said county.

History: L. 1911, ch. 147, § 1; March 11; R.S. 1923, 39-349.



39-350 Same; maintenance of asylums.

39-350. Same; maintenance of asylums. The county asylum as provided for in K.S.A. 39-349 shall be maintained and conducted in accordance with the provisions of law now existing regarding county asylums.

History: L. 1911, ch. 147, § 2; March 11; R.S. 1923, 39-350.



39-351 Supplemental nature of 39-349 to 39-351.

39-351. Supplemental nature of 39-349 to 39-351. This act shall not be construed as repealing any existing law except so far as it may conflict herewith, but shall be construed as supplemental to the said chapter 100 [39-343 to 39-348] of the Session Laws of Kansas for the year 1909.

History: L. 1911, ch. 147, § 3; March 11; R.S. 1923, 39-351.



39-365 Proceeds from sale of certain county farm realty to special building fund; use.

39-365. Proceeds from sale of certain county farm realty to special building fund; use. That the board of county commissioners of any county which has, prior to the effective date of this act, been authorized to sell real property, the same being part of a county farm, by a majority vote of the legal electors of such county voting at an election held for such purpose, may sell such real property, and place the moneys derived from the sale in a special building fund. Such special building fund may be expended by said board of county commissioners to repair or construct and equip a building for the housing, maintenance and care of social welfare clients. Such expenditures may be made during the remainder of the calendar year 1951 even though such expenditures were not included in the budget for such period.

History: L. 1951, ch. 230, § 1; March 29.



39-366 Building for the poor in certain counties; issuance of bonds.

39-366. Building for the poor in certain counties; issuance of bonds. The board of county commissioners of any county which has prior to the effective date of this act submitted, with or without authority of law, to a vote of the electors of said county the question of issuing general obligation bonds in an amount not exceeding five hundred thousand dollars ($500,000) for the purpose of providing funds to pay the cost of erecting and equipping a building for the poor, and at least seventy percent (70%) of the legal electors voting on such question shall have voted in favor thereof, is hereby authorized and empowered to construct and equip a building for the poor, and to pay the cost thereof may issue general obligation bonds of the county in an amount not exceeding the maximum amount submitted and approved at such election. All bonds issued under the authority of this act shall be issued, registered, sold, delivered and retired in accordance with the provisions of the general bond law and shall not be subject to or within any bonded debt limitation prescribed by any other law of this state and shall not be considered or included in applying any other law limiting bonded indebtedness. Whenever bonds are issued under authority of this act, no bonds shall be issued for the same purpose under authority of any other law.

History: L. 1955, ch. 174, § 1; April 8.



39-367 Sale of all or part of county farm in certain counties between 9,000 and 10,000.

39-367. Sale of all or part of county farm in certain counties between 9,000 and 10,000. The board of county commissioners in all counties having a population of not less than nine thousand (9,000) and not more than ten thousand (10,000) and having a valuation of not less than twenty-nine million dollars ($29,000,000) and not more than thirty-one million dollars ($31,000,000), and having a county farm of the value of not more than thirty-two thousand dollars ($32,000), such value to be ascertained and determined as hereinafter provided, be and they are hereby authorized, if in their judgment it is advisable, to sell the same in whole or in part for not less than three-fourths of the appraised value thereof, upon such terms and conditions as they deem proper and just, upon first giving thirty (30) days' notice in the official county paper of the time, place, terms and conditions of said sale.

History: L. 1963, ch. 176, § 1; March 21.



39-368 Same; appraisement; report; notice; hearing for confirmation; objections; approval or finding as to actual value.

39-368. Same; appraisement; report; notice; hearing for confirmation; objections; approval or finding as to actual value. Before said sale, and to determine the value of said property, the district judge of said county, upon application in writing of the board of county commissioners, shall appoint three (3) appraisers, who before entering upon the discharge of their duties, and within five (5) days after notice of their appointment, shall take an oath in substance as follows: That they will support the constitution of the state of Kansas and faithfully discharge their duties as appraisers of the county farm of ______________ (name of county) county, Kansas; that immediately upon taking said oath said appraisers shall view said property and appraise the same, both as to each of the logically divisible parts of such property and as to the whole of such property, and file a report with the clerk of the district court. And on the filing of said report the county clerk of said county shall give thirty (30) days' notice in the official paper of said county, which notice shall state the day and hour when said report of said commissioners will come on for hearing before said court for confirmation; that if twenty-five (25) or more resident taxpayers shall, within twenty (20) days after the return of the appraisement hereinbefore provided for, file their objections thereto in writing, attacking the correctness of such appraisement, stating wherein the same is incorrect, duly verified by one or more of such taxpayers, it shall be the duty of the court to pass upon said objections, and for that purpose the court may hear testimony for or against said confirmation, and upon a full hearing shall approve said appraisement and the sale price if the same is fair and just; and if in the judgment of said court said appraisement and the sale price is unfair, then said court shall make a finding as to the actual value of said property, which finding shall be conclusive. Said hearing may be held at chambers.

History: L. 1963, ch. 176, § 2; L. 1976, ch. 145, § 190; Jan. 10, 1977.






Article 4 HOSPITAL TREATMENT AND HOSPITALIZATION

39-415 Counties between 175,000 and 250,000; definitions.

39-415. Counties between 175,000 and 250,000; definitions. As used in this act: (a) The words "medically indigent" shall mean a person who is unable to pay for hospitalization and who is not receiving or who is not eligible for medical assistance under K.S.A. 39-701 et seq., and amendments thereto, at the time of application for hospitalization hereunder.

(b) The word "hospitalization" shall mean the routine services ordinarily rendered in a hospital as a hospital is defined in K.S.A. 65-425 and licensed under K.S.A. 65-427.

History: L. 1951, ch. 237, § 1; L. 1976, ch. 209, § 1; July 1.



39-416 County hospital fund for medically indigent persons in certain counties; tax levy, use of proceeds.

39-416. County hospital fund for medically indigent persons in certain counties; tax levy, use of proceeds. The board of county commissioners in any county having a population of not less than 175,000 or more than 250,000 may levy each year a tax upon all taxable tangible property in their respective counties and the proceeds thereof, except for an amount to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, shall be placed into a separate fund designated as "the county hospital fund," which fund is hereby created, and shall be used only to provide and pay for hospitalization for medically indigent persons who have resided in any such county for a period of not less than one year immediately preceding any application for hospitalization as a medically indigent person, and resided in the state for not less than two years during the four years immediately preceding any application for hospitalization as a medically indigent person. The provisions of this act shall not abrogate or amend any other existing laws relating to hospitalization of any person or persons.

History: L. 1951, ch. 237, § 2; L. 1957, ch. 265, § 1; L. 1970, ch. 100, § 38; L. 1975, ch. 162, § 34; L. 1979, ch. 52, § 151; July 1.



39-417 Same; rules and regulations.

39-417. Same; rules and regulations. Hospitalization shall be on a case basis and the payment therefor as provided under K.S.A. 39-416 aforesaid shall be furnished under such rules and regulations as the board of county commissioners shall from time to time adopt.

History: L. 1951, ch. 237, § 3; June 30.



39-418 Same; hospital advisory council; appointment; duties; monthly publication of recipients' names and addresses.

39-418. Same; hospital advisory council; appointment; duties; monthly publication of recipients' names and addresses. The board of county commissioners within 90 days after the taking effect of this act shall appoint a hospital advisory council consisting of not more than five citizens residents of such county selected so as to provide a representative on said council from the hospital of the university of Kansas medical center and a representative from each of the other hospitals located in the county. Said council shall advise and consult with the board of county commissioners and make recommendations in the formation and establishment of rules and regulations as provided in K.S.A. 39-417.

The members of the hospital advisory council shall serve without compensation and shall serve at the will and pleasure of such board of county commissioners: Provided, Disbursements of the county hospital fund shall be by voucher, approved by the board of county commissioners, which vouchers shall be paid in the same manner as are other county vouchers and shall be subject to the same auditing procedure as are other county vouchers: Provided further, That there be published monthly in the official county paper, the names and addresses of each person for whom payment is made under this act, and the amount of each warrant issued to a hospital in payment of each case shall be separately stated in said publication.

History: L. 1951, ch. 237, § 4; June 30.






Article 7 SOCIAL WELFARE

39-701 Purposes of act.

39-701. Purposes of act. It is hereby declared the purpose and policy of the state in supervising the directing of the welfare work therein, to provide an effective uniform system of welfare work for the state; to promote efficiency in the work; and to comply with the conditions provided for obtaining federal grants for welfare work as set forth in federal laws and federal rules and regulations. It is not the policy of the state to discourage or interfere with the universally recognized moral obligations of kindred to provide, when possible, for the support of dependent relatives, but rather it is the policy of the state to assist the needy and where necessary, the relatives in providing the necessary assistance for dependents.

History: L. 1937, ch. 327, § 1; L. 1973, ch. 186, § 1; Jan. 1, 1974.



39-702 Definitions.

39-702. Definitions. The following words and phrases when used in this act shall, for the purposes of this act, have the meanings respectively ascribed to them in this section:

(a) "Secretary" means the secretary for children and families, unless otherwise specified.

(b) "Applicants" means all persons who, as individuals, or in whose behalf requests are made of the secretary for aid or assistance.

(c) "Social welfare service" may include such functions as giving assistance, the prevention of public dependency, and promoting the rehabilitation of dependent persons or those who are approaching public dependency.

(d) "Assistance" includes such items or functions as the giving or providing of money, food assistance, food, clothing, shelter, medicine or other materials, the giving of any service, including instructive or scientific. The definitions of social welfare service and assistance in this section shall be deemed as partially descriptive and not limiting.

(e) "Temporary assistance to needy families" means financial assistance with respect to or on behalf of a dependent child or dependent children and includes financial assistance for any month to meet the needs of the relative or qualifying caretaker with whom any dependent child is living.

(f) "Medical assistance" means the payment of all or part of the cost of necessary: (1) Medical, remedial, rehabilitative or preventive care and services that are within the scope of services to be provided under a medical care plan developed by the secretary pursuant to this act and furnished by health care providers who have a current approved provider agreement with the secretary; and (2) transportation to obtain care and services that are within the scope of services to be provided under a medical care plan developed by the secretary pursuant to this act.

(g) "Dependent children" means needy children under the age of 18, or who are under the age of 19 and are full-time students in secondary schools or the equivalent educational program who are in the care of a biological or adoptive parent, court appointed guardian, conservator or legal custodian and who are living with any relative, including first cousins, uncles, aunts, and persons of preceding generations are denoted by prefixes of grand, great, or great-great, and including the spouses or former spouses of any persons named in the above groups, in a place of residence maintained by one or more of such relatives as their own home.

(h) "The blind" means not only those who are totally and permanently devoid of vision, but also those persons whose vision is so defective as to prevent the performance of ordinary activities for which eyesight is essential.

(i) "Recipient" means a person who has received assistance under the terms of this act.

(j) "Intake office" means the place where the secretary shall maintain an office for receiving applications.

(k) "Adequate consideration" means consideration equal, or reasonably proportioned to the value of that for which it is given.

(l) "Title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., as in effect on May 1, 1997.

(m) "TANF diversion assistance" means a one-time voluntary payment option in lieu of ongoing TANF assistance. The diversion payment is available to applicants who have not received TANF assistance as an adult, and is designed to meet a crisis or emergency hardship that would endanger such applicants' ability to remain employed or to accept an offer of employment. Any household that includes such recipient accepting the diversion payment is ineligible to receive on-going TANF assistance for 12 months after receipt of the diversion payment. Any recipient who receives a diversion payment is limited to 18 months of TANF cash assistance in a lifetime, unless such recipient shall meet a hardship criteria as defined by the secretary.

(n) "Non-cooperation" means the failure of the applicant or recipient to comply with all requirements provided in state and federal law, rules and regulations and agency policy.

History: L. 1937, ch. 327, § 2; L. 1951, ch. 288, § 1; L. 1953, ch. 391, § 34; L. 1955, ch. 236, § 1; L. 1957, ch. 268, § 1; L. 1963, ch. 255, § 1; L. 1967, ch. 245, § 1; L. 1969, ch. 226, § 1; L. 1973, ch. 186, § 2; L. 1978, ch. 159, § 1; L. 1981, ch. 185, § 1; L. 1983, ch. 143, § 1; L. 1997, ch. 182, § 68; L. 2015, ch. 42, § 8; L. 2016, ch. 94, § 1; July 1.



39-708a Payment of claims to medical vendors not filed within fiscal year; limitation.

39-708a. Payment of claims to medical vendors not filed within fiscal year; limitation. (a) Except as otherwise provided in subsection (b), the director of accounts and reports shall accept for payment from an agent or intermediary authorized to make medical payment reviews and to determine the amount due to medical vendors for the care of needy persons, in accordance with agreements entered into by the secretary under the provisions of subsections (s) and (x) of K.S.A. 39-708c, and amendments thereto, notwithstanding the fact that such claims were not submitted or processed for payment within the fiscal year in which the service was rendered.

(b) No claim filed more than 12 months after the time the service was rendered shall be allowed or paid except that payment to medical vendors may be made on claims submitted more than 12 months after the service was rendered: (1) If the services were provided to a child who at the time of service was in the custody of the secretary, or a child for whom the agency has entered into an adoptive support agreement if the medical vendor did not have actual knowledge of that fact prior to the expiration of the 12-month period; (2) if the claim was submitted to medicare within 12 months of the date of service, paid or denied for payment by medicare, and subsequently submitted for payment to the state medical assistance program within 30 days of the medicare payment or denial date; (3) if the claim is determined payable by reason of administrative appeals, court action or agency error; (4) if the claim is for emergency services rendered by providers located outside the state who are not already enrolled as state medical assistance program providers; or (5) if the claim arises out of circumstances described under items (1), (2), (3) or (4) and is determined not to be payable under any such item, but the secretary determines that such claim is the result of extraordinary circumstances.

History: L. 1969, ch. 228, § 1; L. 1973, ch. 186, § 4; L. 1989, ch. 123, § 1; L. 1994, ch. 55, § 1; July 1.



39-708c Powers and duties of secretary for children and families; community work experience programs; disbursal of property including food stamps; division of services for the blind; children and youth service program; medical care for needy persons; payment schedules for health care providers; centralized payment of welfare expenditures.

39-708c. Powers and duties of secretary for children and families; community work experience programs; disbursal of property including food stamps; division of services for the blind; children and youth service program; medical care for needy persons; payment schedules for health care providers; centralized payment of welfare expenditures. (a) The secretary for children and families shall develop state plans, as provided under the federal social security act, whereby the state cooperates with the federal government in its program of assisting the states financially in furnishing assistance and services to eligible individuals. The secretary shall undertake to cooperate with the federal government on any other federal program providing federal financial assistance and services in the field of social welfare not inconsistent with this act. The secretary is not required to develop a state plan for participation or cooperation in all federal social security act programs or other federal programs that are available. The secretary shall also have the power, but is not required, to develop a state plan in regard to assistance and services in which the federal government does not participate.

(b) The secretary shall have the power and duty to determine the general policies relating to all forms of social welfare which are administered or supervised by the secretary and to adopt the rules and regulations therefor.

(c) The secretary shall hire, in accordance with the provisions of the Kansas civil service act, such employees as may be needed, in the judgment of the secretary, to carry out the provisions of this act. The secretary shall advise the governor and the legislature on all social welfare matters covered in this act.

(d) The secretary shall establish and maintain intake offices throughout the state. The secretary may establish and create area offices to coordinate and supervise the administration of the intake offices located within the area. The number and location of intake offices and area offices shall be within the discretion of the secretary. Each intake office shall be open at least 12 hours of each working week on a regularly scheduled basis. The secretary shall supervise all social welfare activities of the intake offices and area offices. The secretary may lease office or business space, but no lease or rental contract shall be for a period to exceed 10 years. A person desiring public assistance, or if the person is incapable or incapacitated, a relative, friend, personal representative or conservator of the person shall make application at the intake office. When it is necessary, employees may take applications elsewhere at any time. The applications shall contain a statement of the amount of property, both personal and real, in which the applicant has an interest and of all income which the applicant may have at the time of the filing of the application and such other information as may be required by the secretary. When a husband and wife are living together the combined income or resources of both shall be considered in determining the eligibility of either or both for assistance unless otherwise prohibited by law. The form of application, the procedure for the determination of eligibility and the amount and kind of assistance or service shall be determined by the secretary.

(e) The secretary shall provide special inservice training for employees of the secretary and may provide the training as a part of the job or at accredited educational institutions.

(f) The secretary shall establish an adequate system of financial records. The secretary shall make annual reports to the governor and shall make any reports required by federal agencies.

(g) The secretary shall sponsor, operate or supervise community work experience programs whereby recipients of assistance shall work out a part or all of their assistance and conserve work skills and develop new skills. The compensation credited to recipients for the programs shall be based upon an hourly rate equal to or in excess of the federal minimum wage hourly rate. The programs shall be administered by the secretary. In the programs, the secretary shall provide protection to the recipient under the workmen's compensation act or shall provide comparable protection and may enter into cooperative arrangements with other public officials and agencies or with private not-for-profit corporations providing assistance to needy persons in developing, subject to the approval of the secretary, the programs under this section.

(h) The secretary may receive, have custody of, protect, administer, disburse, dispose of and account for federal or private commodities, equipment, supplies and any kind of property, including food stamps or coupons, which are given, granted, loaned or advanced to the state of Kansas for social welfare works, and for any other purposes provided for by federal laws or rules and regulations or by private devise, grant or loan, or from corporations organized to act as federal agencies, and to do all things and acts which are necessary or required to perform the functions and carry out the provisions of federal laws, rules and regulations under which such commodities, equipment, supplies and other property may be given, granted, loaned or advanced to the state of Kansas, and to act as an agent of the federal government when designated as an agent, and do and perform all things and acts that may be required by the federal laws or rules and regulations not inconsistent with the act.

(i) The secretary may assist other departments, agencies and institutions of the state and federal government and of other states under interstate agreements, when so requested, by performing services in conformity with the purpose of this act.

(j) The secretary shall have authority to lease real and personal property whenever the property is not available through the state or a political subdivision of the state, for carrying on the functions of the secretary.

(k) All contracts shall be made in the name of the secretary for children and families and in that name the secretary may sue and be sued on such contracts. The grant of authority under this subsection shall not be construed to be a waiver of any rights retained by the state under the 11th amendment to the United States constitution and shall be subject to and shall not supersede the provisions of any appropriations act of this state.

(l) All moneys and property of any kind whatsoever received from the Kansas emergency relief committee or from any other state department or political subdivision of the state shall be used by the secretary in the administration and promotion of social welfare in the state of Kansas. The property may be given, loaned or placed at the disposal of any county, city or state agency engaged in the promotion of social welfare.

(m) The secretary shall prepare annually, at the time and in the form directed by the governor, a budget covering the estimated receipts and expenditures of the secretary for the ensuing year.

(n) The secretary shall have authority to make grants of funds, commodities or other needed property to local units of government under rules and regulations adopted by the secretary for the promotion of social welfare in local units of government.

(o) The secretary shall have authority to sell any property in the secretary's possession received from any source whatsoever for which there is no need or use in the administration or the promotion of social welfare in the state of Kansas.

(p) The secretary shall adopt a seal.

(q) The secretary shall initiate or cooperate with other agencies in developing programs for the prevention of blindness, the restoration of eyesight and the vocational rehabilitation of blind persons and shall establish a division of services for the blind. The secretary may initiate or cooperate with other agencies in developing programs for the prevention and rehabilitation of other handicapped persons.

(r) The secretary shall develop a children and youth service program and shall administer or supervise program activities including the care and protection of children who are deprived, defective, wayward, miscreant, delinquent or children in need of care. The secretary shall cooperate with the federal government through its appropriate agency or instrumentality in establishing, extending and strengthening such services and undertake other services to children authorized by law. Nothing in this act shall be construed as authorizing any state official, agent or representative, in carrying out any of the provisions of this act, to take charge of any child over the objection of either of the parents of such child or of the person standing in loco parentis to such child except pursuant to a proper court order.

(s) The secretary shall develop plans financed by federal funds or state funds or both for providing medical care for needy persons. The secretary, in developing the plan, may enter into an agreement with an agent or intermediary for the purpose of performing certain functions, including the making of medical payment reviews, determining the amount due the medical vendors from the state in accordance with standards set by the secretary, preparing and certifying to the secretary lists of medical vendors and the amounts due them and other related functions determined by the secretary. The secretary may also provide medical, remedial, preventive or rehabilitative care and services for needy persons by the payment of premiums to the federal social security system for the purchase of supplemental medical insurance benefits as provided by the federal social security act and amendments thereto. Medicaid recipients who were residents of a nursing facility on September 1, 1991, and who subsequently lost eligibility in the period September 1, 1991, through June 30, 1992, due to an increase in income shall be considered to meet the 300% income cap eligibility test.

(t) The secretary shall carry on research and compile statistics relative to the entire social welfare program throughout the state, including all phases of dependency, defectiveness, delinquency and related problems; develop plans in cooperation with other public and private agencies for the prevention as well as treatment of conditions giving rise to social welfare problems.

(u) The secretary may receive grants, gifts, bequests, money or aid of any character whatsoever, for state welfare work. All moneys coming into the hands of the secretary shall be deposited in the state social welfare fund provided for in this act.

(v) The secretary may enter into agreements with other states or the welfare department of other states, in regard to the manner of determining the state of residence in disputed cases, the manner of returning persons to the place of residence and the bearing or sharing of the costs.

(w) The secretary shall perform any other duties and services necessary to carry out the purposes of this act and promote social welfare in the state of Kansas, not inconsistent with the state law.

(x) The secretary shall establish payment schedules for each group of health care providers. Any payment schedules which are a part of the state medicaid plan shall conform to state and federal law. The secretary shall not be required to make any payments under the state medicaid plan which do not meet requirements for state and federal financial participation.

(1) The secretary shall consider budgetary constraints as a factor in establishing payment schedules so long as the result complies with state and federal law.

(2) The secretary shall establish payment schedules for providers of hospital and adult care home services under the medicaid plan that are reasonable and adequate to meet the costs which must be incurred by efficiently and economically operated facilities in order to provide care and services in conformity with applicable state and federal laws, regulations, and quality and safety standards. The secretary shall not be required to establish rates for any such facility that are in excess of the minimum necessary to efficiently and economically meet those standards regardless of any excess costs incurred by any such facility.

(y) The secretary shall maintain a system of centralized payment for all welfare expenditures.

History: L. 1973, ch. 186, § 3; L. 1975, ch. 237, § 1; L. 1978, ch. 159, § 2; L. 1980, ch. 272, § 1; L. 1982, ch. 182, § 132; L. 1983, ch. 143, § 2; L. 1985, ch. 114, § 24; L. 1990, ch. 152, § 1; L. 1992, ch. 322, § 5; L. 1995, ch. 153, § 1; L. 1996, ch. 229, § 104; L. 2014, ch. 115, § 77; July 1.



39-708d Same; lease of office or business space.

39-708d. Same; lease of office or business space. Notwithstanding any of the provisions contained in subsection (d) of K.S.A. 39-708c, and amendments thereto, the secretary for children and families may lease office or business space for a period exceeding 10 years if the proposed lease has been presented to the joint committee on state building construction for advice and consultation.

History: L. 1998, ch. 127, § 6; L. 2014, ch. 115, § 78; July 1.



39-709 Eligibility requirements of applicants for and recipients of assistance, available resources; failure to comply with reporting and other requirements, penalties; automatic assignment of support rights; lien procedures and enforcement; eligibility and fraud investigations; prohibition of medicaid expansion.

39-709. Eligibility requirements of applicants for and recipients of assistance, available resources; failure to comply with reporting and other requirements, penalties; automatic assignment of support rights; lien procedures and enforcement; eligibility and fraud investigations; prohibition of medicaid expansion. (a) General eligibility requirements for assistance for which federal moneys are expended. Subject to the additional requirements below, assistance in accordance with plans under which federal moneys are expended may be granted to any needy person who:

(1) Has insufficient income or resources to provide a reasonable subsistence compatible with decency and health. Where a husband and wife or cohabiting partners are living together, the combined income or resources of both shall be considered in determining the eligibility of either or both for such assistance unless otherwise prohibited by law. The secretary, in determining need of any applicant for or recipient of assistance shall not take into account the financial responsibility of any individual for any applicant or recipient of assistance unless such applicant or recipient is such individual's spouse, cohabiting partner or such individual's minor child or minor stepchild if the stepchild is living with such individual. The secretary in determining need of an individual may provide such income and resource exemptions as may be permitted by federal law. For purposes of eligibility for temporary assistance for needy families, for food assistance and for any other assistance provided through the Kansas department for children and families under which federal moneys are expended, the secretary for children and families shall consider one motor vehicle owned by the applicant for assistance, regardless of the value of such vehicle, as exempt personal property and shall consider any equity in any boat, personal water craft, recreational vehicle, recreational off-highway vehicle or all-terrain vehicle, as defined by K.S.A. 8-126, and amendments thereto, or any additional motor vehicle owned by the applicant for assistance to be a nonexempt resource of the applicant for assistance except that any additional motor vehicle used by the applicant, the applicant's spouse or the applicant's cohabiting partner for the primary purpose of earning income may be considered as exempt personal property in the secretary's discretion.

(2) Is a citizen of the United States or is an alien lawfully admitted to the United States and who is residing in the state of Kansas.

(b) Temporary assistance for needy families. Assistance may be granted under this act to any dependent child, or relative, subject to the general eligibility requirements as set out in subsection (a), who resides in the state of Kansas or whose parent or other relative with whom the child is living resides in the state of Kansas. Such assistance shall be known as temporary assistance for needy families. Where the husband and wife or cohabiting partners are living together, both shall register for work under the program requirements for temporary assistance for needy families in accordance with criteria and guidelines prescribed by rules and regulations of the secretary.

(1) As used in this subsection, "family group" or "household" means the applicant or recipient for TANF, child care subsidy or employment services and all individuals living together in which there is a relationship of legal responsibility or a qualifying caretaker relationship. This will include a cohabiting boyfriend or girlfriend living with the person legally responsible for the child. The family group shall not be eligible for TANF if the family group contains at least one adult member who has received TANF, including the federal TANF assistance received in any other state, for 24 calendar months beginning on and after October 1, 1996, unless the secretary determines a hardship exists and grants an extension allowing receipt of TANF until the 36-month limit is reached. No extension beyond 36 months shall be granted. Hardship provisions for a recipient include:

(A) Is a caretaker of a disabled family member living in the household;

(B) has a disability which precludes employment on a long-term basis or requires substantial rehabilitation;

(C) needs a time limit extension to overcome the effects of domestic violence/sexual assault;

(D) is involved with prevention and protection services (PPS) and has an open social service plan; or

(E) is determined by the 24th month to have an extreme hardship other than what is designated in criteria listed in subparagraphs (A) through (D). This determination will be made by the executive review team.

(2) All adults applying for TANF shall be required to complete a work program assessment as specified by the Kansas department for children and families, including those who have been disqualified for or denied TANF due to non-cooperation, drug testing requirements or fraud. Adults who are not otherwise eligible for TANF, such as ineligible aliens, relative/non-relative caretakers and adults receiving supplemental security income are not required to complete the assessment process. During the application processing period, applicants must complete at least one module or its equivalent of the work program assessment to be considered eligible for TANF benefits, unless good cause is found to be exempt from the requirements. Good cause exemptions shall only include:

(A) The applicant can document an existing certification verifying completion of the work program assessment;

(B) the applicant has a valid offer of employment or is employed a minimum of 20 hours a week;

(C) the applicant is a parenting teen without a GED or high school diploma;

(D) the applicant is enrolled in job corps;

(E) the applicant is working with a refugee social services agency; or

(F) the applicant has completed the work program assessment within the last 12 months.

(3) The department for children and families shall maintain a sufficient level of dedicated work program staff to enable the agency to conduct work program case management services to TANF recipients in a timely manner and in full accordance with state law and agency policy.

(4) TANF mandatory work program applicants and recipients shall participate in work components that lead to competitive, integrated employment. Components are defined by the federal government as being either primary or secondary. In order to meet federal work participation requirements, households need to meet at least 30 hours of participation per week, at least 20 hours of which need to be primary and at least 10 hours may be secondary components in one parent households where the youngest child is six years of age or older. Participation hours shall be 55 hours in two parent households (35 hours per week if child care is not used). The maximum assignment is 40 hours per week per individual. For two parent families to meet the federal work participation rate both parents must participate in a combined total of 55 hours per week, 50 hours of which must be in primary components, or one or both parents could be assigned a combined total of 35 hours per week (30 hours of which must be primary components) if department for children and families paid child care is not received by the family. Single parent families with a child under age six meet the federal participation requirement if the parent is engaged in work or work activities for at least 20 hours per week in a primary work component. The following components meet federal definitions of primary hours of participation: Full or part-time employment, apprenticeship, work study, self-employment, job corps, subsidized employment, work experience sites, on-the-job training, supervised community service, vocational education, job search and job readiness. Secondary components include: Job skills training, education directly related to employment such as adult basic education and English as a second language, and completion of a high school diploma or GED.

(5) A parent or other adult caretaker personally providing care for a child under the age of three months in their TANF household is exempt from work participation activities until the month the child turns three months of age. Such three-month limitation shall not apply to a parent or other adult caretaker who is personally providing care for a child born significantly premature, with serious medical conditions or with a disability as defined by the secretary, in consultation with the secretary of health and environment, and adopted in the rules and regulations. The three-month period is defined as two consecutive months starting with the month after childbirth. The exemption for caring for a child under three months cannot be claimed:

(A) By either parent when two parents are in the home and the household meets the two-parent definition for federal reporting purposes;

(B) by one parent or caretaker when the other parent or caretaker is in the home, and available, capable and suitable to provide care and the household does not meet the two-parent definition for federal reporting purposes;

(C) by a person age 19 or younger when such person is pregnant or a parent of a child in the home and the person does not possess a high school diploma or its equivalent. Such person shall become exempt the month such person turns age 20; or

(D) by any person assigned to a work participation activity for substance use disorders.

(6) TANF work experience placements shall be reviewed after 90 days and are limited to six months per 24-month lifetime limit. A client's progress shall be reviewed prior to each new placement regardless of the length of time they are at the work experience site.

(7) TANF participants with disabilities shall engage in required employment activities to the maximum extent consistent with their abilities. TANF participants shall provide current documentation by a qualified medical practitioner that details the abilities to engage in employment and any limitations in work activities along with the expected duration of such limitations. Disability is defined as a physical or mental impairment constituting or resulting in a substantial impediment to employment for such individual.

(8) Non-cooperation is the failure of the applicant or recipient to comply with all requirements provided in state and federal law, federal and state rules and regulations and agency policy. The period of ineligibility for TANF benefits based on non-cooperation with work programs shall be as follows:

(A) For a first penalty, three months and full cooperation with work program activities;

(B) for a second penalty, six months and full cooperation with work program activities;

(C) for a third penalty, one year and full cooperation with work program activities; and

(D) for a fourth or subsequent penalty, 10 years.

(9) Individuals that have not cooperated with TANF work programs shall be ineligible to participate in the food assistance program. The comparable penalty shall be applied to only the individual in the food assistance program who failed to comply with the TANF work requirement. The agency shall impose the same penalty to the member of the household who failed to comply with TANF requirements. The penalty periods are three months, six months, one year, or 10 years.

(10) Non-cooperation is the failure of the applicant or recipient to comply with all requirements provided in state and federal law, federal and state rules and regulations and agency policy. The period of ineligibility for child care subsidy or TANF benefits based on parents' non-cooperation with child support services shall be as follows:

(A) For the first penalty, three months and cooperation with child support services prior to regaining eligibility;

(B) for a second penalty, six months and cooperation with child support services prior to regaining eligibility;

(C) for a third penalty, one year and cooperation with child support services prior to regaining eligibility; and

(D) for a fourth penalty, 10 years.

(11) Individuals that have not cooperated without good cause with child support services shall be ineligible to participate in the food assistance program. The period of disqualification ends once it has been determined that such individual is cooperating with child support services.

(12) (A) Any individual who is found to have committed fraud or is found guilty of the crime of theft pursuant to K.S.A. 39-720 and K.S.A. 2016 Supp. 21-5801, and amendments thereto, in either the TANF or child care program shall render all adults in the family unit ineligible for TANF assistance. Adults in the household who were determined to have committed fraud or were convicted of the crime of theft pursuant to K.S.A. 39-720 and K.S.A. 2016 Supp. 21-5801, and amendments thereto, shall render themselves and all adult household members ineligible for their lifetime for TANF, even if fraud was committed in only one program. Households who have been determined to have committed fraud or were convicted of the crime of theft pursuant to K.S.A. 39-720 and K.S.A. 2016 Supp. 21-5801, and amendments thereto, shall be required to name a protective payee as approved by the secretary or the secretary's designee to administer TANF benefits or food assistance on behalf of the children. No adult in a household may have access to the TANF cash assistance benefit.

(B) Any individual that has failed to cooperate with a fraud investigation shall be ineligible to participate in the TANF cash assistance program and the child care subsidy program until the department for children and families determines that such individual is cooperating with the fraud investigation. The department for children and families shall maintain a sufficient level of fraud investigative staff to enable the department to conduct fraud investigations in a timely manner and in full accordance with state law and department rules and regulations or policies.

(13) (A) Food assistance shall not be provided to any person convicted of a felony offense occurring on or after July 1, 2015, which includes as an element of such offense the manufacture, cultivation, distribution, possession or use of a controlled substance or controlled substance analog. For food assistance, the individual shall be permanently disqualified if they have been convicted of a state or federal felony offense occurring on or after July 1, 2015, involving possession or use of a controlled substance or controlled substance analog.

(B) Notwithstanding the provisions of subparagraph (A), an individual shall be eligible for food assistance if the individual enrolls in and participates in a drug treatment program approved by the secretary, submits to and passes a drug test and agrees to submit to drug testing if requested by the department pursuant to a drug testing plan.

An individual's failure to submit to testing or failure to successfully pass a drug test shall result in ineligibility for food assistance until a drug test is successfully passed. Failure to successfully complete a drug treatment program shall result in ineligibility for food assistance until a drug treatment plan approved by the secretary is successfully completed, the individual passes a drug test and agrees to submit to drug testing if requested by the department pursuant to a drug testing plan.

(C) The provisions of subparagraph (B) shall not apply to any individual who has been convicted for a second or subsequent felony offense as provided in subparagraph (A).

(14) No TANF cash assistance shall be used to purchase alcohol, cigarettes, tobacco products, lottery tickets, concert tickets, professional or collegiate sporting event tickets or tickets for other entertainment events intended for the general public or sexually oriented adult materials. No TANF cash assistance shall be used in any retail liquor store, casino, gaming establishment, jewelry store, tattoo parlor, massage parlor, body piercing parlor, spa, nail salon, lingerie shop, tobacco paraphernalia store, vapor cigarette store, psychic or fortune telling business, bail bond company, video arcade, movie theater, swimming pool, cruise ship, theme park, dog or horse racing facility, parimutuel facility, or sexually oriented business or any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment, or in any business or retail establishment where minors under age 18 are not permitted. No TANF cash assistance shall be used for purchases at points of sale outside the state of Kansas.

(15) (A) The secretary for children and families shall place a photograph of the recipient, if agreed to by such recipient of public assistance, on any Kansas benefits card issued by the Kansas department for children and families that the recipient uses in obtaining food, cash or any other services. When a recipient of public assistance is a minor or otherwise incapacitated individual, a parent or legal guardian of such recipient may have a photograph of such parent or legal guardian placed on the card.

(B) Any Kansas benefits card with a photograph of a recipient shall be valid for voting purposes as a public assistance identification card in accordance with the provisions of K.S.A. 25-2908, and amendments thereto.

(C) As used in this paragraph and its subparagraphs, "Kansas benefits card" means any card issued to provide food assistance, cash assistance or child care assistance, including, but not limited to, the vision card, EBT card and Kansas benefits card.

(D) The Kansas department for children and families shall monitor all recipient requests for a Kansas benefits card replacement and, upon the fourth such request in a 12-month period, send a notice alerting the recipient that the recipient's account is being monitored for potential suspicious activity. If a recipient makes an additional request for replacement subsequent to such notice, the department shall refer the investigation to the department's fraud investigation unit.

(16) The secretary for children and families shall adopt rules and regulations:

(A) In determining eligibility for the child care subsidy program, including an income of a cohabiting partner in a child care household; and

(B) in determining and maintaining eligibility for non-TANF child care, requiring that all included adults shall be employed a minimum of 20 hours per week or more as defined by the secretary or meet the following specific qualifying exemptions:

(i) Adults who are not capable of meeting the requirement due to a documented physical or mental condition;

(ii) adults who are former TANF recipients who need child care for employment after their TANF case has closed and earned income is a factor in the closure in the two months immediately following TANF closure;

(iii) adult parents included in a case in which the only child receiving benefits is the child of a minor parent who is working on completion of high school or obtaining a GED;

(iv) adults who are participants in a food assistance employment and training program; or

(v) adults who are participants in an early head start child care partnership program and are working or in school or training.

The department for children and families shall provide child care for the pursuit of any degree or certification if the occupation has at least an average job outlook listed in the occupational outlook of the U.S. department of labor, bureau of labor statistics. For occupations with less than an average job outlook, educational plans shall require approval of the secretary or secretary's designee. Child care may also be approved if the student provides verification of a specific job offer that will be available to such student upon completion of the program. Child care for post-secondary education shall be allowed for a lifetime maximum of 24 months per adult. The 24 months may not have to be consecutive. Students shall be engaged in paid employment for a minimum of 15 hours per week. In a two-parent adult household, child care would not be allowed if both parents are adults and attending a formal education or training program at the same time. The household may choose which one of the parents is participating as a post-secondary student. The other parent shall meet another approvable criteria for child care subsidy.

(17) (A) The secretary for children and families is prohibited from requesting or implementing a waiver or program from the U.S. department of agriculture for the time limited assistance provisions for able-bodied adults aged 18 through 49 without dependents in a household under the food assistance program. The time on food assistance for able-bodied adults aged 18 through 49 without dependents in the household shall be limited to three months in a 36-month period if such adults are not meeting the requirements imposed by the U.S. department of agriculture that they must work for at least 20 hours per week or participate in a federally approved work program or its equivalent.

(B) Each food assistance household member who is not otherwise exempt from the following work requirements shall: Register for work; participate in an employment and training program, if assigned to such a program by the department; accept a suitable employment offer; and not voluntarily quit a job of at least 30 hours per week.

(C) Any recipient who has not complied with the work requirements under subparagraph (B) shall be ineligible to participate in the food assistance program for the following time period and until the recipient complies with such work requirements:

(i) For a first penalty, three months;

(ii) for a second penalty, six months; and

(iii) for a third penalty and any subsequent penalty, one year.

(18) Eligibility for the food assistance program shall be limited to those individuals who are citizens or who meet qualified non-citizen status as determined by U.S. department of agriculture. Non-citizen individuals who are unable or unwilling to provide qualifying immigrant documentation, as defined by the U.S. department of agriculture, residing within a household shall not be included when determining the household's size for the purposes of assigning a benefit level to the household for food assistance or comparing the household's monthly income with the income eligibility standards. The gross non-exempt earned and unearned income and resources of disqualified individuals shall be counted in its entirety as available to the remaining household members.

(19) The secretary for children and families shall not enact the state option from the U.S. department of agriculture for broad-based categorical eligibility for households applying for food assistance according to the provisions of 7 C.F.R. § 273.2(j)(2)(ii).

(20) No federal or state funds shall be used for television, radio or billboard advertisements that are designed to promote food assistance benefits and enrollment. No federal or state funding shall be used for any agreements with foreign governments designed to promote food assistance.

(21) (A) The secretary for children and families shall not apply gross income standards for food assistance higher than the standards specified in 7 U.S.C. § 2015(c) unless expressly required by federal law. Categorical eligibility exempting households from such gross income standards requirements shall not be granted for any non-cash, in-kind or other benefit unless expressly required by federal law.

(B) The secretary for children and families shall not apply resource limits standards for food assistance that are higher than the standards specified in 7 U.S.C. § 2015(g)(1) unless expressly required by federal law. Categorical eligibility exempting households from such resource limits shall not be granted for any non-cash, in-kind or other benefit unless expressly required by federal law.

(c) (1) On and after January 1, 2017, the department for children and families shall conduct an electronic check for any false information provided on an application for TANF and other benefits programs administered by the department. For TANF cash assistance, food assistance and the child care subsidy program, the department shall verify the identity of all adults in the assistance household.

(2)  The department of administration shall provide monthly to the Kansas department for children and families the social security numbers or alternate taxpayer identification numbers of all persons who claim a Kansas lottery prize in excess of $5,000 during the reported month. The Kansas department for children and families shall verify if individuals with such winnings are receiving TANF cash assistance, food assistance or assistance under the child care subsidy program and take appropriate action. The Kansas department for children and families shall use data received under this subsection solely, and for no other purpose, to determine if any recipient's eligibility for benefits has been affected by lottery prize winnings. The Kansas department for children and families shall not publicly disclose the identity of any lottery prize winner, including recipients who are determined to have illegally received benefits.

(d) Temporary assistance for needy families; assignment of support rights and limited power of attorney. By applying for or receiving temporary assistance for needy families such applicant or recipient shall be deemed to have assigned to the secretary on behalf of the state any accrued, present or future rights to support from any other person such applicant may have in such person's own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid. In any case in which an order for child support has been established and the legal custodian and obligee under the order surrenders physical custody of the child to a caretaker relative without obtaining a modification of legal custody and support rights on behalf of the child are assigned pursuant to this section, the surrender of physical custody and the assignment shall transfer, by operation of law, the child's support rights under the order to the secretary on behalf of the state. Such assignment shall be of all accrued, present or future rights to support of the child surrendered to the caretaker relative. The assignment of support rights shall automatically become effective upon the date of approval for or receipt of such aid without the requirement that any document be signed by the applicant, recipient or obligee. By applying for or receiving temporary assistance for needy families, or by surrendering physical custody of a child to a caretaker relative who is an applicant or recipient of such assistance on the child's behalf, the applicant, recipient or obligee is also deemed to have appointed the secretary, or the secretary's designee, as an attorney-in-fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary in behalf of any person applying for, receiving or having received such assistance. This limited power of attorney shall be effective from the date the secretary approves the application for aid and shall remain in effect until the assignment of support rights has been terminated in full.

(e) Requirements for medical assistance for which federal moneys or state moneys or both are expended. (1) When the secretary has adopted a medical care plan under which federal moneys or state moneys or both are expended, medical assistance in accordance with such plan shall be granted to any person who is a citizen of the United States or who is an alien lawfully admitted to the United States and who is residing in the state of Kansas, whose resources and income do not exceed the levels prescribed by the secretary. In determining the need of an individual, the secretary may provide for income and resource exemptions and protected income and resource levels. Resources from inheritance shall be counted. A disclaimer of an inheritance pursuant to K.S.A. 59-2291, and amendments thereto, shall constitute a transfer of resources. The secretary shall exempt principal and interest held in irrevocable trust pursuant to K.S.A. 16-303(c), and amendments thereto, from the eligibility requirements of applicants for and recipients of medical assistance. Such assistance shall be known as medical assistance.

(2) For the purposes of medical assistance eligibility determinations on or after July 1, 2004, if an applicant or recipient owns property in joint tenancy with some other party and the applicant or recipient of medical assistance has restricted or conditioned their interest in such property to a specific and discrete property interest less than 100%, then such designation will cause the full value of the property to be considered an available resource to the applicant or recipient. Medical assistance eligibility for receipt of benefits under the title XIX of the social security act, commonly known as medicaid, shall not be expanded, as provided for in the patient protection and affordable care act, public law 111-148, 124 stat. 119, and the health care and education reconciliation act of 2010, public law 111-152, 124 stat. 1029, unless the legislature expressly consents to, and approves of, the expansion of medicaid services by an act of the legislature.

(3) (A) Resources from trusts shall be considered when determining eligibility of a trust beneficiary for medical assistance. Medical assistance is to be secondary to all resources, including trusts, that may be available to an applicant or recipient of medical assistance.

(B) If a trust has discretionary language, the trust shall be considered to be an available resource to the extent, using the full extent of discretion, the trustee may make any of the income or principal available to the applicant or recipient of medical assistance. Any such discretionary trust shall be considered an available resource unless: (i) At the time of creation or amendment of the trust, the trust states a clear intent that the trust is supplemental to public assistance; and (ii) the trust: (a) Is funded from resources of a person who, at the time of such funding, owed no duty of support to the applicant or recipient of medical assistance; or (b) is funded not more than nominally from resources of a person while that person owed a duty of support to the applicant or recipient of medical assistance.

(C) For the purposes of this paragraph, "public assistance" includes, but is not limited to, medicaid, medical assistance or title XIX of the social security act.

(4) (A) When an applicant or recipient of medical assistance is a party to a contract, agreement or accord for personal services being provided by a nonlicensed individual or provider and such contract, agreement or accord involves health and welfare monitoring, pharmacy assistance, case management, communication with medical, health or other professionals, or other activities related to home health care, long term care, medical assistance benefits, or other related issues, any moneys paid under such contract, agreement or accord shall be considered to be an available resource unless the following restrictions are met: (i) The contract, agreement or accord must be in writing and executed prior to any services being provided; (ii) the moneys paid are in direct relationship with the fair market value of such services being provided by similarly situated and trained nonlicensed individuals; (iii) if no similarly situated nonlicensed individuals or situations can be found, the value of services will be based on federal hourly minimum wage standards; (iv) such individual providing the services will report all receipts of moneys as income to the appropriate state and federal governmental revenue agencies; (v) any amounts due under such contract, agreement or accord shall be paid after the services are rendered; (vi) the applicant or recipient shall have the power to revoke the contract, agreement or accord; and (vii) upon the death of the applicant or recipient, the contract, agreement or accord ceases.

(B) When an applicant or recipient of medical assistance is a party to a written contract for personal services being provided by a licensed health professional or facility and such contract involves health and welfare monitoring, pharmacy assistance, case management, communication with medical, health or other professionals, or other activities related to home health care, long term care, medical assistance benefits or other related issues, any moneys paid in advance of receipt of services for such contracts shall be considered to be an available resource.

(5) Any trust may be amended if such amendment is permitted by the Kansas uniform trust code.

(f) Eligibility for medical assistance of resident receiving medical care outside state. A person who is receiving medical care including long-term care outside of Kansas whose health would be endangered by the postponement of medical care until return to the state or by travel to return to Kansas, may be determined eligible for medical assistance if such individual is a resident of Kansas and all other eligibility factors are met. Persons who are receiving medical care on an ongoing basis in a long-term medical care facility in a state other than Kansas and who do not return to a care facility in Kansas when they are able to do so, shall no longer be eligible to receive assistance in Kansas unless such medical care is not available in a comparable facility or program providing such medical care in Kansas. For persons who are minors or who are under guardianship, the actions of the parent or guardian shall be deemed to be the actions of the child or ward in determining whether or not the person is remaining outside the state voluntarily.

(g) Medical assistance; assignment of rights to medical support and limited power of attorney; recovery from estates of deceased recipients. (1) (A) Except as otherwise provided in K.S.A. 39-786 and 39-787, and amendments thereto, or as otherwise authorized on and after September 30, 1989, under section 303 of the federal medicare catastrophic coverage act of 1988, whichever is applicable, by applying for or receiving medical assistance under a medical care plan in which federal funds are expended, any accrued, present or future rights to support and any rights to payment for medical care from a third party of an applicant or recipient and any other family member for whom the applicant is applying shall be deemed to have been assigned to the secretary on behalf of the state. The assignment shall automatically become effective upon the date of approval for such assistance without the requirement that any document be signed by the applicant or recipient. By applying for or receiving medical assistance the applicant or recipient is also deemed to have appointed the secretary, or the secretary's designee, as an attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments, representing payments received by the secretary in on behalf of any person applying for, receiving or having received such assistance. This limited power of attorney shall be effective from the date the secretary approves the application for assistance and shall remain in effect until the assignment has been terminated in full. The assignment of any rights to payment for medical care from a third party under this subsection shall not prohibit a health care provider from directly billing an insurance carrier for services rendered if the provider has not submitted a claim covering such services to the secretary for payment. Support amounts collected on behalf of persons whose rights to support are assigned to the secretary only under this subsection and no other shall be distributed pursuant to K.S.A. 39-756(d), and amendments thereto, except that any amounts designated as medical support shall be retained by the secretary for repayment of the unreimbursed portion of assistance. Amounts collected pursuant to the assignment of rights to payment for medical care from a third party shall also be retained by the secretary for repayment of the unreimbursed portion of assistance.

(B) Notwithstanding the provisions of subparagraph (A), the secretary of health and environment, or the secretary's designee, is hereby authorized to and shall exercise any of the powers specified in subparagraph (A) in relation to performance of such secretary's duties pertaining to medical subrogation, estate recovery or any other duties assigned to such secretary in article 74 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

(2) The amount of any medical assistance paid after June 30, 1992, under the provisions of subsection (e) is: (A) A claim against the property or any interest therein belonging to and a part of the estate of any deceased recipient or, if there is no estate, the estate of the surviving spouse, if any, shall be charged for such medical assistance paid to either or both; and (B) a claim against any funds of such recipient or spouse in any account under K.S.A. 9-1215, 17-2263, 17-2264, 17-5828 or 17-5829, and amendments thereto. There shall be no recovery of medical assistance correctly paid to or on behalf of an individual under subsection (e) except after the death of the surviving spouse of the individual, if any, and only at a time when the individual has no surviving child who is under 21 years of age or is blind or permanently and totally disabled. Transfers of real or personal property by recipients of medical assistance without adequate consideration are voidable and may be set aside. Except where there is a surviving spouse, or a surviving child who is under 21 years of age or is blind or permanently and totally disabled, the amount of any medical assistance paid under subsection (e) is a claim against the estate in any guardianship or conservatorship proceeding. The monetary value of any benefits received by the recipient of such medical assistance under long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, shall be a credit against the amount of the claim provided for such medical assistance under this subsection. The secretary of health and environment is authorized to enforce each claim provided for under this subsection. The secretary of health and environment shall not be required to pursue every claim, but is granted discretion to determine which claims to pursue. All moneys received by the secretary of health and environment from claims under this subsection shall be deposited in the social welfare fund. The secretary of health and environment may adopt rules and regulations for the implementation and administration of the medical assistance recovery program under this subsection.

(3) By applying for or receiving medical assistance under the provisions of article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, such individual or such individual's agent, fiduciary, guardian, conservator, representative payee or other person acting on behalf of the individual consents to the following definitions of estate and the results therefrom:

(A) If an individual receives any medical assistance before July 1, 2004, pursuant to article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, which forms the basis for a claim under paragraph (2), such claim is limited to the individual's probatable estate as defined by applicable law; and

(B) if an individual receives any medical assistance on or after July 1, 2004, pursuant to article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, which forms the basis for a claim under paragraph (2), such claim shall apply to the individual's medical assistance estate. The medical assistance estate is defined as including all real and personal property and other assets in which the deceased individual had any legal title or interest immediately before or at the time of death to the extent of that interest or title. The medical assistance estate includes, without limitation assets conveyed to a survivor, heir or assign of the deceased recipient through joint tenancy, tenancy in common, survivorship, transfer-on-death deed, payable-on-death contract, life estate, trust, annuities or similar arrangement.

(4) The secretary of health and environment or the secretary's designee is authorized to file and enforce a lien against the real property of a recipient of medical assistance in certain situations, subject to all prior liens of record and transfers for value to a bona fide purchaser of record. The lien must be filed in the office of the register of deeds of the county where the real property is located within one year from the date of death of the recipient and must contain the legal description of all real property in the county subject to the lien.

(A) After the death of a recipient of medical assistance, the secretary of health and environment or the secretary's designee may place a lien on any interest in real property owned by such recipient.

(B) The secretary of health and environment or the secretary's designee may place a lien on any interest in real property owned by a recipient of medical assistance during the lifetime of such recipient. Such lien may be filed only after notice and an opportunity for a hearing has been given. Such lien may be enforced only upon competent medical testimony that the recipient cannot reasonably be expected to be discharged and returned home. A six-month period of compensated inpatient care at a nursing home or other medical institution shall constitute a determination by the department of health and environment that the recipient cannot reasonably be expected to be discharged and returned home. To return home means the recipient leaves the nursing or medical facility and resides in the home on which the lien has been placed for a continuous period of at least 90 days without being readmitted as an inpatient to a nursing or medical facility. The amount of the lien shall be for the amount of assistance paid by the department of health and environment until the time of the filing of the lien and for any amount paid thereafter for such medical assistance to the recipient. After the lien is filed against any real property owned by the recipient, such lien will be dissolved if the recipient is discharged, returns home and resides upon the real property to which the lien is attached for a continuous period of at least 90 days without being readmitted as an inpatient to a nursing or medical facility. If the recipient is readmitted as an inpatient to a nursing or medical facility for a continuous period of less than 90 days, another continuous period of at least 90 days shall be completed prior to dissolution of the lien.

(5) The lien filed by the secretary of health and environment or the secretary's designee for medical assistance correctly received may be enforced before or after the death of the recipient by the filing of an action to foreclose such lien in the Kansas district court or through an estate probate court action in the county where the real property of the recipient is located. However, it may be enforced only:

(A) After the death of the surviving spouse of the recipient;

(B) when there is no child of the recipient, natural or adopted, who is 20 years of age or less residing in the home;

(C) when there is no adult child of the recipient, natural or adopted, who is blind or disabled residing in the home; or

(D) when no brother or sister of the recipient is lawfully residing in the home, who has resided there for at least one year immediately before the date of the recipient's admission to the nursing or medical facility, and has resided there on a continuous basis since that time.

(6) The lien remains on the property even after a transfer of the title by conveyance, sale, succession, inheritance or will unless one of the following events occur:

(A) The lien is satisfied. The recipient, the heirs, personal representative or assigns of the recipient may discharge such lien at any time by paying the amount of the lien to the secretary of health and environment or the secretary's designee;

(B) the lien is terminated by foreclosure of prior lien of record or settlement action taken in lieu of foreclosure; or

(C) the value of the real property is consumed by the lien, at which time the secretary of health and environment or the secretary's designee may force the sale for the real property to satisfy the lien.

(7) If the secretary for aging and disability services or the secretary of health and environment, or both, or such secretary's designee has not filed an action to foreclose the lien in the Kansas district court in the county where the real property is located within 10 years from the date of the filing of the lien, then the lien shall become dormant, and shall cease to operate as a lien on the real estate of the recipient. Such dormant lien may be revived in the same manner as a dormant judgment lien is revived under K.S.A. 60-2403 et seq., and amendments thereto.

(8) Within seven days of receipt of notice by the secretary for children and families or the secretary's designee of the death of a recipient of medical assistance under this subsection, the secretary for children and families or the secretary's designee shall give notice of such recipient's death to the secretary of health and environment or the secretary's designee.

(9) All rules and regulations adopted on and after July 1, 2013, and prior to July 1, 2014, to implement this subsection shall continue to be effective and shall be deemed to be duly adopted rules and regulations of the secretary of health and environment until revised, amended, revoked or nullified pursuant to law.

(h) Placement under the revised Kansas code for care of children or revised Kansas juvenile justice code; assignment of support rights and limited power of attorney. In any case in which the secretary for children and families pays for the expenses of care and custody of a child pursuant to K.S.A. 2016 Supp. 38-2201 et seq. or 38-2301 et seq., and amendments thereto, including the expenses of any foster care placement, an assignment of all past, present and future support rights of the child in custody possessed by either parent or other person entitled to receive support payments for the child is, by operation of law, conveyed to the secretary. Such assignment shall become effective upon placement of a child in the custody of the secretary or upon payment of the expenses of care and custody of a child by the secretary without the requirement that any document be signed by the parent or other person entitled to receive support payments for the child. When the secretary pays for the expenses of care and custody of a child or a child is placed in the custody of the secretary, the parent or other person entitled to receive support payments for the child is also deemed to have appointed the secretary, or the secretary's designee, as attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary on behalf of the child. This limited power of attorney shall be effective from the date the assignment to support rights becomes effective and shall remain in effect until the assignment of support rights has been terminated in full.

(i) No person who voluntarily quits employment or who is fired from employment due to gross misconduct as defined by rules and regulations of the secretary or who is a fugitive from justice by reason of a felony conviction or charge or violation of a condition of probation or parole imposed under federal or state law shall be eligible to receive public assistance benefits in this state. Any recipient of public assistance who fails to timely comply with monthly reporting requirements under criteria and guidelines prescribed by rules and regulations of the secretary shall be subject to a penalty established by the secretary by rules and regulations.

(j) If the applicant or recipient of temporary assistance for needy families is a mother of the dependent child, as a condition of the mother's eligibility for temporary assistance for needy families the mother shall identify by name and, if known, by current address the father of the dependent child except that the secretary may adopt by rules and regulations exceptions to this requirement in cases of undue hardship. Any recipient of temporary assistance for needy families who fails to cooperate with requirements relating to child support services under criteria and guidelines prescribed by rules and regulations of the secretary shall be subject to a penalty established by the secretary.

(k) By applying for or receiving child care benefits or food assistance, the applicant or recipient shall be deemed to have assigned, pursuant to K.S.A. 39-756, and amendments thereto, to the secretary on behalf of the state only accrued, present or future rights to support from any other person such applicant may have in such person's own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid. The assignment of support rights shall automatically become effective upon the date of approval for or receipt of such aid without the requirement that any document be signed by the applicant or recipient. By applying for or receiving child care benefits or food assistance, the applicant or recipient is also deemed to have appointed the secretary, or the secretary's designee, as an attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary in behalf of any person applying for, receiving or having received such assistance. This limited power of attorney shall be effective from the date the secretary approves the application for aid and shall remain in effect until the assignment of support rights has been terminated in full. An applicant or recipient who has assigned support rights to the secretary pursuant to this subsection shall cooperate in establishing and enforcing support obligations to the same extent required of applicants for or recipients of temporary assistance for needy families.

(l) (1) A program of drug screening for applicants for cash assistance as a condition of eligibility for cash assistance and persons receiving cash assistance as a condition of continued receipt of cash assistance shall be established, subject to applicable federal law, by the secretary for children and families on and before January 1, 2014. Under such program of drug screening, the secretary for children and families shall order a drug screening of an applicant for or a recipient of cash assistance at any time when reasonable suspicion exists that such applicant for or recipient of cash assistance is unlawfully using a controlled substance or controlled substance analog. The secretary for children and families may use any information obtained by the secretary for children and families to determine whether such reasonable suspicion exists, including, but not limited to, an applicant's or recipient's demeanor, missed appointments and arrest or other police records, previous employment or application for employment in an occupation or industry that regularly conducts drug screening, termination from previous employment due to unlawful use of a controlled substance or controlled substance analog or prior drug screening records of the applicant or recipient indicating unlawful use of a controlled substance or controlled substance analog.

(2) Any applicant for or recipient of cash assistance whose drug screening results in a positive test may request that the drug screening specimen be sent to a different drug testing facility for an additional drug screening. Any applicant for or recipient of cash assistance who requests an additional drug screening at a different drug testing facility shall be required to pay the cost of drug screening. Such applicant or recipient who took the additional drug screening and who tested negative for unlawful use of a controlled substance and controlled substance analog shall be reimbursed for the cost of such additional drug screening.

(3) Any applicant for or recipient of cash assistance who tests positive for unlawful use of a controlled substance or controlled substance analog shall be required to complete a substance abuse treatment program approved by the secretary for children and families, secretary of labor or secretary of commerce, and a job skills program approved by the secretary for children and families, secretary of labor or secretary of commerce. Subject to applicable federal laws, any applicant for or recipient of cash assistance who fails to complete or refuses to participate in the substance abuse treatment program or job skills program as required under this subsection shall be ineligible to receive cash assistance until completion of such substance abuse treatment and job skills programs. Upon completion of both substance abuse treatment and job skills programs, such applicant for or recipient of cash assistance may be subject to periodic drug screening, as determined by the secretary for children and families. Upon a second positive test for unlawful use of a controlled substance or controlled substance analog, a recipient of cash assistance shall be ordered to complete again a substance abuse treatment program and job skills program, and shall be terminated from cash assistance for a period of 12 months, or until such recipient of cash assistance completes both substance abuse treatment and job skills programs, whichever is later. Upon a third positive test for unlawful use of a controlled substance or controlled substance analog, a recipient of cash assistance shall be terminated from cash assistance, subject to applicable federal law.

(4) If an applicant for or recipient of cash assistance is ineligible for or terminated from cash assistance as a result of a positive test for unlawful use of a controlled substance or controlled substance analog, and such applicant for or recipient of cash assistance is the parent or legal guardian of a minor child, an appropriate protective payee shall be designated to receive cash assistance on behalf of such child. Such parent or legal guardian of the minor child may choose to designate an individual to receive cash assistance for such parent's or legal guardian's minor child, as approved by the secretary for children and families. Prior to the designated individual receiving any cash assistance, the secretary for children and families shall review whether reasonable suspicion exists that such designated individual is unlawfully using a controlled substance or controlled substance analog.

(A) In addition, any individual designated to receive cash assistance on behalf of an eligible minor child shall be subject to drug screening at any time when reasonable suspicion exists that such designated individual is unlawfully using a controlled substance or controlled substance analog. The secretary for children and families may use any information obtained by the secretary for children and families to determine whether such reasonable suspicion exists, including, but not limited to, the designated individual's demeanor, missed appointments and arrest or other police records, previous employment or application for employment in an occupation or industry that regularly conducts drug screening, termination from previous employment due to unlawful use of a controlled substance or controlled substance analog or prior drug screening records of the designated individual indicating unlawful use of a controlled substance or controlled substance analog.

(B) Any designated individual whose drug screening results in a positive test may request that the drug screening specimen be sent to a different drug testing facility for an additional drug screening. Any designated individual who requests an additional drug screening at a different drug testing facility shall be required to pay the cost of drug screening. Such designated individual who took the additional drug screening and who tested negative for unlawful use of a controlled substance and controlled substance analog shall be reimbursed for the cost of such additional drug screening.

(C) Upon any positive test for unlawful use of a controlled substance or controlled substance analog, the designated individual shall not receive cash assistance on behalf of the parent's or legal guardian's minor child, and another designated individual shall be selected by the secretary for children and families to receive cash assistance on behalf of such parent's or legal guardian's minor child.

(5) If a person has been convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction and which has as an element of such offense the manufacture, cultivation, distribution, possession or use of a controlled substance or controlled substance analog, and the date of conviction is on or after July 1, 2013, such person shall thereby become forever ineligible to receive any cash assistance under this subsection unless such conviction is the person's first conviction. First-time offenders convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction and which has as an element of such offense the manufacture, cultivation, distribution, possession or use of a controlled substance or controlled substance analog, and the date of conviction is on or after July 1, 2013, such person shall become ineligible to receive cash assistance for five years from the date of conviction.

(6) Except for hearings before the Kansas department for children and families or, the results of any drug screening administered as part of the drug screening program authorized by this subsection shall be confidential and shall not be disclosed publicly.

(7) The secretary for children and families may adopt such rules and regulations as are necessary to carry out the provisions of this subsection.

(8) Any authority granted to the secretary for children and families under this subsection shall be in addition to any other penalties prescribed by law.

(9) As used in this subsection:

(A) "Cash assistance" means cash assistance provided to individuals under the provisions of article 7 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, and any rules and regulations adopted pursuant to such statutes.

(B) "Controlled substance" means the same as in K.S.A. 2016 Supp. 21-5701, and amendments thereto, and 21 U.S.C. § 802.

(C) "Controlled substance analog" means the same as in K.S.A. 2016 Supp. 21-5701, and amendments thereto.

History: L. 1937, ch. 327, § 8a; L. 1939, ch. 200, § 2; L. 1947, ch. 266, § 1; L. 1949, ch. 275, § 1; L. 1951, ch. 288, § 3; L. 1953, ch. 220, § 1; L. 1955, ch. 236, § 2; L. 1957, ch. 269, § 1; L. 1961, ch. 230, § 1; L. 1963, ch. 255, § 3; L. 1965, ch. 287, § 1; L. 1967, ch. 245, § 3; L. 1968, ch. 380, § 1; L. 1969, ch. 226, § 3; L. 1973, ch. 186, § 5; L. 1976, ch. 210, § 2; L. 1978, ch. 159, § 3; L. 1980, ch. 125, § 1; L. 1981, ch. 186, § 1; L. 1982, ch. 90, § 2; L. 1982, ch. 185, §§ 1, 2; L. 1983, ch. 143, § 3; L. 1985, ch. 149, § 1; L. 1985, ch. 115, § 43; L. 1986, ch. 165, § 1; L. 1986, ch. 137, § 23; L. 1988, ch. 143, § 8; L. 1989, ch. 124, § 2; L. 1989, ch. 125, § 1; L. 1992, ch. 150, § 7; L. 1993, ch. 180, § 1; L. 1994, ch. 265, § 8; L. 2004, ch. 146, § 1; L. 2006, ch. 169, § 108; L. 2007, ch. 195, § 20; L. 2008, ch. 12, § 1; L. 2013, ch. 80, § 1; L. 2013, ch. 133, § 15; L. 2014, ch. 42, § 2; L. 2014, ch. 117, § 5; L. 2015, ch. 42, § 9; L. 2015, ch. 98, § 2; L. 2016, ch. 94, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-709d.

Section was also amended by L. 2013, ch. 112, § 23, but that version was repealed by L. 2013, ch. 133, § 37.

Section was amended by L. 2014, ch. 80, § 2, but that version was repealed by L. 2014, ch. 117, § 10.

Section was also amended by L. 2015, ch. 38, § 150, but that version was repealed by L. 2015, ch. 98, § 4.



39-709b Information concerning applicants for and recipients of assistance; confidentiality, exceptions; publication of statistics.

39-709b. Information concerning applicants for and recipients of assistance; confidentiality, exceptions; publication of statistics. (a) Information concerning applicants for and recipients of assistance from the secretary shall be confidential and privileged and shall only be available to the secretary and the officers and employees of the secretary except as set forth in this section. Unless otherwise prohibited by law, such information shall be disclosed to an applicant, recipient or outside source under the following conditions:

(1) Information shall be disclosed to the post auditor in accordance with and subject to the provisions of K.S.A. 46-1106(g), and amendments thereto;

(2) information shall be disclosed to an applicant or recipient in accordance with and subject to rules and regulations adopted by the secretary; and

(3) information may be disclosed to an outside source if such disclosure:

(A) Has been consented to in writing by the applicant or recipient and the applicant or recipient has been granted access by the secretary to the information to be disclosed, except that in an emergency information may be disclosed without a written consent if such disclosure is deemed by the secretary to be in the best interests of the applicant or recipient;

(B) is directly connected to the administration of the secretary's program;

(C) is directly connected to an investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of the secretary's program;

(D) is authorized by a state plan developed by the secretary pursuant to the federal social security act or any other federal program providing federal financial assistance and services in the field of social welfare; or

(E) concerns the intent of an applicant or recipient to commit a crime and in this case such information and the information necessary to prevent the crime shall be disclosed to the appropriate authorities.

(b) Nothing in this section shall be construed to prohibit the publication of aggregate non-identifying statistics which are so classified as to prevent the identification of specific applicants or recipients.

History: L. 1978, ch. 159, § 4; L. 1985, ch. 153, § 1; L. 2015, ch. 42, § 10; July 1.



39-709c Report to legislature; medical assistance expenditures and amounts recovered; recommendations for legislation therefor.

39-709c. Report to legislature; medical assistance expenditures and amounts recovered; recommendations for legislation therefor. On or before the first day of each regular session of the legislature, the secretary shall prepare and submit to the president of the senate and the speaker of the house of representatives a report of the total amount of moneys expended by the department for medical assistance, the amount of moneys recovered pursuant to K.S.A. 39-709, and amendments thereto, and any recommendations for legislation necessary to insure that the factors or methods used to determine eligibility for medical assistance more accurately represent the resources of an applicant for, or recipient of, medical assistance.

History: L. 2004, ch. 146, § 2; L. 2015, ch. 42, § 11; July 1.



39-709e Exercise of state's option from federal law making certain drug abusers ineligible for public assistance.

39-709e. Exercise of state's option from federal law making certain drug abusers ineligible for public assistance. (a) Except as provided in K.S.A. 39-709, and amendments thereto, under the authority of subsection (d)(1)(A) of 21 U.S.C. § 862a, the state of Kansas hereby exercises its option out of subsection (a) of 21 U.S.C. § 862a, which makes any individual ineligible for certain state and federal assistance if that individual has been convicted under federal or state law of any offense which is classified as a felony by the law of the jurisdiction and which has as an element of such offense the possession, use or distribution of a controlled substance as defined by subsection (6) of 21 U.S.C. § 802, only if, after such conviction, such individual has:

(1) Been assessed by a licensed substance abuse treatment provider as not requiring substance abuse treatment; or

(2) been assessed by a licensed substance abuse treatment provider and such provider recommended substance abuse treatment and such individual:

(A) Is participating in a licensed substance abuse treatment program; or

(B) has successfully completed a licensed substance abuse treatment program.

(b) An individual shall be disqualified for any state or federal assistance permitted by this section if confirmation of illegal drug use is found as a result of testing that occurs while the individual is on probation, parole, conditional release or postrelease supervision or during required substance abuse treatment. Thereafter, such disqualified individual may reapply for assistance after 30 days.

History: L. 2006, ch. 162, § 1; L. 2013, ch. 80, § 2; July 1.



39-709f Medical assistance program and managed care organizations; contract; prompt payment.

39-709f. Medical assistance program and managed care organizations; contract; prompt payment. (a) Any contract between the Kansas medical assistance program and any managed care organization serving the state of Kansas shall require the processing and full payment of the allowed amount or processing and denial by the managed care organization of all clean claims within 30 days after receipt of the clean claim, and the processing and full payment of the allowed amount or processing and denial by the managed care organization of all claims within 90 days after receipt of the claim. The contract shall also include a late payment provision that requires the managed care organization to pay interest to the provider at the rate of 12% per annum for each month that the managed care organization has neither processed and fully paid the allowed amount nor processed and denied a submitted claim or clean claim after the time limits set forth in this section. The Kansas medical assistance program shall also require managed care organizations to include a provision outlining the provider's rights under this section in the managed care organization's contracts with providers. A provider that has a claim that remains unpaid by a managed care organization after the time limits set forth in this section may bring a direct cause of action against the managed care organization for the interest provided for in this section in addition to the amount of the unpaid claim.

(b) For the purposes of this section, the terms "claim" and "clean claim" shall be assigned the same meanings as provided by 42 C.F.R. § 447.45(b).

(c) The secretary of health and environment shall adopt rules and regulations to carry out the provisions of this section, and amendments thereto.

History: L. 2014, ch. 80, § 1; July 1.



39-710 Social welfare fund; deposits; disbursements; unpaid cancelled warrants, crediting; appropriations.

39-710. Social welfare fund; deposits; disbursements; unpaid cancelled warrants, crediting; appropriations. There is hereby created in the office of the state treasurer a fund to be known and designated as the social welfare fund. All moneys received by the secretary as grants, gifts, bequests or state aid for the purpose of state welfare work, shall be deposited by the secretary in the social welfare fund. All disbursements made from the social welfare fund shall be made by the filing of vouchers in the office of the director of accounts and reports, signed and approved by the secretary, and upon the filing of the same, the director of accounts and reports is hereby authorized and directed to draw his or her warrants upon the state treasurer for same, all of such warrants to be delivered by the director of accounts and reports to the secretary. All balances accruing from unpaid cancelled warrants issued pursuant to this section, notwithstanding the provisions of K.S.A. 10-812 to the contrary, shall be credited to the social welfare fund.

The secretary is hereby authorized and empowered to receive from the federal government, or any of its agencies, any funds made available under existing laws, rules or regulations or that may hereafter be made available for social welfare purposes including administrative expenses and may expend the same in the social welfare program of the state of Kansas in accordance with the rules, regulations and requirements under which such funds are made available to such secretary. The state share of social welfare expenditures shall be appropriated from the state general fund and the social welfare fund.

History: L. 1937, ch. 327, § 9; L. 1939, ch. 200, § 3; L. 1947, ch. 267, § 1; L. 1949, ch. 276, § 1; L. 1967, ch. 245, § 5; L. 1969, ch. 226, § 4; L. 1972, ch. 169, § 1; L. 1973, ch. 186, §7; L. 1979, ch. 130, § 1; July 1.



39-711a Meal services for the aging; use of school lunch facilities under agreement with local board of education.

39-711a. Meal services for the aging; use of school lunch facilities under agreement with local board of education. The board of education of any school district may enter into an agreement with any private nonprofit organization or any public board, council or agency, which is authorized to provide meals for the aged by the secretary for aging and disability services acting as an agent of the federal government in establishing and administering food service programs for the aged under any federal law, which agreement may provide for use of school lunch facilities to be used for preparation and service of meals for the aged. Such meals may be served on or off of school premises and school district employees may participate in providing such services to the extent authorized by such an agreement. Nothing in this act shall be deemed to authorize diversion of any federal funds from the purpose for which the same are provided, nor to authorize the keeping of accounts of federal moneys in a manner contrary to any act of congress or rules or directives promulgated pursuant thereto.

History: L. 1974, ch. 287, § 1; L. 2014, ch. 115, § 79; July 1.



39-713c Homes for children.

39-713c. Homes for children. The secretary shall find suitable homes for children who are deprived, wayward, miscreant, delinquent or children in need of care referred to the secretary by the district court, and place and supervise the children in such homes. This shall not prevent the use of licensed private child-placing agencies by the secretary or district court when desired.

History: L. 1973, ch. 186, § 9; L. 1976, ch. 145, § 191; L. 1982, ch. 182, § 133; L. 1996, ch. 229, § 105; July 1, 1997.



39-713d Funeral and cemetery expenses; limitations.

39-713d. Funeral and cemetery expenses; limitations. (a) The secretary, on the death of a recipient of assistance, if the estate of the deceased or other available resources are insufficient to pay the decedent's funeral and burial expenses, may pay funeral and cemetery expenses in amounts which shall not be more than the maximum amounts fixed for such purposes by rules and regulations adopted by the secretary.

(b) Whenever a cemetery lot has been purchased or acquired for a recipient of assistance, either before or after death, and such cemetery lot was not purchased or acquired with public funds, the cost of such cemetery lot shall not be deducted from the funeral expenses authorized by this section.

History: L. 1973, ch. 186, § 10; L. 1983, ch. 144, § 1; July 1.



39-714 County home; admission; treatment; ownership by two counties; tax levy, use of proceeds; issuance of bonds in certain counties.

39-714. County home; admission; treatment; ownership by two counties; tax levy, use of proceeds; issuance of bonds in certain counties. The poor farm or infirmary of any county shall be referred to as "the county home." The board of county commissioners shall supervise the county home. Persons shall be admitted to the county home by the board of county commissioners when it appears that the person will benefit more by living in the county home than at some other place and in some other manner; but nothing herein shall be construed as requiring the county or the board of county commissioners to admit or keep any person needing public assistance in the county home.

Persons cared for at the county home shall be provided with proper clothing, sufficient food, clean quarters, and means of recreation. Persons admitted to the county home may be assigned tasks in accordance with their ability, age, and physical health. A strict account shall be kept of the cost of operating the county home and the income produced by the activities of the home, including all farming, dairying, poultry, and other operations. The board of county commissioners shall appoint a properly qualified person for the management of the county home and such other employees as they deem necessary. Nothing herein shall be considered as affecting any existing contract between a county and the superintendent of the county poor farm. The superintendent shall be under the supervision of the board of county commissioners as regards the assistance of the persons admitted to the county home and the kind and amount of work, if any, which they may be required to do.

It shall be lawful for the board of county commissioners, whenever they deem it advisable, to purchase a tract of land in the name of the county, and thereupon to build, erect, establish, organize, and maintain a home for persons eligible to public assistance; and when two or more counties shall have jointly purchased any tract of land and erected an asylum for the poor, they shall have power to continue such joint ownership during their pleasure as a county home; and it shall be lawful for the county commissioners of two or more counties jointly to purchase lands, erect buildings, and make improvements, and do other things proper and necessary for the maintenance of a county home and to make such orders regarding joint supervisions as may be agreed upon. To raise the sum necessary for the purchase of land and the erection of buildings and the furnishing of the same, and the making of improvements and to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, the board of county commissioners shall have the power to levy a tax on the taxable tangible valuation of such county; and after the levy of said tax and before the collection thereof it shall be lawful for the board of county commissioners to issue warrants in an amount not in excess of the sum that will be raised by said tax levy. Any county with a population of more than one hundred forty thousand (140,000) now having or which may hereafter have a county home, the board of county commissioners of such county may reconstruct, build additions and equip such additions thereto for the purpose of providing adequate facilities commensurate to decency and health for those persons being cared for at the county home.

For the purpose of paying for such reconstruction and building of additions thereto, the board of county commissioners may issue and sell general obligation bonds of such county, not exceeding the total sum of two hundred thousand dollars ($200,000), but before any such bonds may be issued the board of county commissioners shall, by resolution, declare its intent to issue such bonds, and such resolution shall be published in three successive issues of the official county paper whereupon such bonds may be issued unless a petition in opposition to such bond issue signed by not less than three hundred (300) of the qualified electors of such county, is filed with the county clerk of such county within thirty (30) days following the last publication of the resolution by the board of county commissioners. In the event such petition is filed it shall be the duty of the board of county commissioners to submit the question to the voters at an election called for such purpose or at the next general election. None of the debt limitations prescribed by law for any such county shall apply to any bonds issued under the authority conferred by this section. Nothing herein shall prevent the county from issuing poor bonds as provided by law.

History: L. 1937, ch. 327, § 12a; L. 1953, ch. 222, § 1; L. 1973, ch. 186, § 11; L. 1975, ch. 162, § 35; L. 1979, ch. 52, § 152; July 1.



39-717 Illegal disposition; purchase, acquisition or possession of assistance; criminal penalties; exemption of assistance from legal process.

39-717. Illegal disposition; purchase, acquisition or possession of assistance; criminal penalties; exemption of assistance from legal process. (a) Assistance granted under the provisions of this act shall not:

(1) Be sold or otherwise disposed of to others by the client or by anyone else except under the rules and regulations of the secretary for children and families or the secretary of health and environment; or

(2) knowingly be purchased, acquired or possessed by anyone unless the purchase, acquisition or possession is authorized by the rules and regulations of the secretary for children and families, the Kansas department of health and environment or the laws under which the assistance was granted.

(b) (1) Any person convicted of violating the provisions of this section shall be guilty of a class A nonperson misdemeanor if the value of the assistance sold or otherwise disposed of, purchased, acquired or possessed was less than $1,000.

(2) Any person convicted of violating the provisions of this section shall be guilty of a severity level 9, nonperson felony if the value of the assistance sold or otherwise disposed of, purchased, acquired or possessed was at least $1,000 but less than $25,000.

(3) Any person convicted of violating the provisions of this section shall be guilty of a severity level 7, nonperson felony if the value of the assistance sold or otherwise disposed of, purchased, acquired or possessed was $25,000 or more.

(c) None of the money paid, payable, or to be paid, or any tangible assistance received under this act shall be subject to execution, levy, attachment, garnishment, or other legal process, or to the operation of any bankruptcy or insolvency law.

History: L. 1937, ch. 327, § 15; L. 1980, ch. 126, § 1; L. 1983, ch. 145, § 1; L. 1993, ch. 291, § 225; L. 1994, ch. 291, § 72; L. 2006, ch. 194, § 27; L. 2014, ch. 115, § 80; July 1.



39-718b Liability of parent or guardian for assistance provided child, exceptions.

39-718b. Liability of parent or guardian for assistance provided child, exceptions. (a) Except as provided in subsection (b), a child's parent, parents or guardian shall be liable to repay to the secretary for children and families any assistance expended on the child's behalf, regardless of the specific program under which the assistance is or has been provided. When more than one person is legally obligated to support the child, liability to the secretary shall be joint and several. The secretary shall have the power and authority to file a civil action in the name of the secretary for repayment of the assistance, regardless of the existence of any other action involving the support of the child.

(b) With respect to an individual parent or guardian, the provisions of subsection (a) shall not apply to:

(1) Assistance provided on behalf of any person other than the child of the parent or guardian;

(2) assistance provided during a month in which the needs of the parent or guardian were included in the assistance provided to the child; or

(3) assistance provided during a month in which the parent or guardian has fully complied with the terms of an order of support for the child, if a court of competent jurisdiction has considered the issue of support. For the purposes of this subsection, if an order is silent on the issue of support, it shall not be presumed that the court has considered the issue of support. Amounts paid for a particular month pursuant to a judgment under this act shall be credited against the amount accruing for the same month under any other order of support for the child, up to the amount of the current support obligation for that month.

(c) When the assistance provided during a month is on behalf of more than one person, the amount of assistance provided on behalf of one person for that month shall be determined by dividing the total assistance by the number of people on whose behalf assistance was provided.

(d) Except as provided in subsection (b), a child's parent, parents or guardian shall be liable to repay to an agency or subdivision of another state any assistance substantially similar to that defined in subsection (d) of K.S.A. 39-702, and amendments thereto, which has been expended in the other state on the child's behalf, regardless of the specific program under which the assistance is or has been provided. When more than one person is legally obligated to support the child, liability to the agency or subdivision shall be joint and several.

(e) Actions authorized herein are in addition to and not in substitution for any other remedies.

History: L. 1988, ch. 218, § 5; L. 2014, ch. 115, § 81; July 1.



39-719a Recovery of medical assistance paid; obligation of third party; payment by secretary secondary costs paid proportionately by parties as determined by court.

39-719a. Recovery of medical assistance paid; obligation of third party; payment by secretary secondary costs paid proportionately by parties as determined by court. (a) Where medical assistance has been paid by the secretary and a third party has a legal obligation to pay such medical expenses to or on behalf of the recipient, the secretary may recover the same from the recipient or from the third party and shall be in all respects subrogated to the rights of the recipient in such cases except as provided under K.S.A. 39-786 and 39-787, and amendments thereto, or under section 303 and amendments thereto of the federal medicare catastrophic coverage act of 1988, whichever is applicable. Payment of medical assistance by the secretary shall be secondary to any other insurance coverage or third party with a legal obligation to pay such medical expenses to or on behalf of the recipient.

(b) Pursuant to this section unless otherwise agreed, the court shall fix attorney fees, which shall be paid proportionately by the secretary and the injured person, such person's dependents or personal representatives, in the amounts determined by the court. Attorney fees to be paid by the secretary shall be fixed by the court in an amount not to exceed 1/3 of the medical assistance recovered pursuant to subsection (a) for cases settled prior to trial, or in an amount not to exceed 2/5 of the medical assistance recovered pursuant to subsection (a) in cases when a trial is convened.

(c) In the event of a recovery pursuant to K.S.A. 60-258a, and amendments thereto, the secretary's right of subrogation shall be reduced by the percentage of negligence attributable to the injured person.

History: L. 1953, ch. 224, § 1; L. 1967, ch. 245, § 7; L. 1969, ch. 226, § 6; L. 1970, ch. 168, § 1; L. 1973, ch. 186, § 12; L. 1988, ch. 143, § 9; L. 1989, ch. 124, § 3; L. 1991, ch. 119, § 1; July 1.



39-719b Duty of recipient to report changes which affect eligibility; actions by secretary; recovery of assistance obtained by or transferred to another person by ineligible recipient.

39-719b. Duty of recipient to report changes which affect eligibility; actions by secretary; recovery of assistance obtained by or transferred to another person by ineligible recipient. (a) If at any time during the continuance of assistance to any person, the recipient thereof becomes possessed of any property or income in excess of the amount ascertained at the time of granting assistance, or if any of the recipient's circumstances which affect eligibility to receive assistance change from the time of determination of eligibility, it shall be the duty of the recipient to notify the secretary immediately of the receipt or possession of such property, income, or of such change in circumstances affecting eligibility and the secretary may, after investigation, cancel or modify the assistance payment in accordance with the circumstances.

(b) Any assistance paid shall be recoverable by the secretary as a debt due to the state. If during the life or on the death of any person receiving assistance, it is found that the recipient was possessed of income or property in excess of the amount reported or ascertained at the time of granting assistance, and if it be shown that such assistance was obtained by an ineligible recipient, the total amount of the assistance may be recovered by the secretary as a fourth class claim from the estate of the recipient or in an action brought against the recipient while living.

(c) The total amount of any assistance that is sold, transferred or otherwise disposed of to others by a recipient or any other person, or the total amount of any assistance that is knowingly purchased, acquired or possessed by any person, except as authorized in state and federal law, rules and regulations and agency policy of the department for children and families or the department of health and environment is a debt due to the state and the total amount of such assistance that was improperly sold, transferred, disposed, purchased, acquired or possessed shall be recoverable by the secretary for children and families or the secretary of health and environment. Such debt may be recovered during the life or upon the death of any recipient or person who sold, transferred, disposed, purchased, acquired or possessed such assistance and may be recovered as a fourth class claim from the estate of the person or in an action brought against the recipient or person while living.

History: L. 1953, ch. 224, § 2; L. 1973, ch. 186, § 13; L. 1977, ch. 151, § 1; L. 2016, ch. 94, § 3; July 1.



39-719c Proof deemed prima facie evidence assistance unlawfully received.

39-719c. Proof deemed prima facie evidence assistance unlawfully received. In any action or proceeding for the recovery of assistance paid to an alleged ineligible recipient of assistance, proof that the recipient of assistance possesses or did possess property or income which does or would have rendered him ineligible to receive such assistance shall be deemed prima facie evidence that such assistance was unlawfully received.

History: L. 1953, ch. 224, § 3; June 30.



39-719e Medical benefit plan providers to provide information identifying covered medical assistance recipients; procedures; enforcement.

39-719e. Medical benefit plan providers to provide information identifying covered medical assistance recipients; procedures; enforcement. (a) Upon the request of the secretary for aging and disability services or the Kansas department of health and environment, or both, each medical benefit plan provider that provides or maintains a medical benefit plan, that provides any hospital or medical services or any other health care or other medical benefits or services, or both, in Kansas, shall provide the secretary with information, to the extent known by the medical benefit plan provider, identifying each person who is covered by such medical benefit plan or who is otherwise provided any such hospital or medical services or any other such health care or other medical benefits or services, or both, in Kansas under such medical benefit plan. The information shall be provided in such form as is prescribed by the secretary for the purpose of comparing such information with medicaid beneficiary information maintained by the secretary to assist in identifying other health care or medical benefit coverage available to medicaid beneficiaries. The secretary shall reimburse each medical benefit plan provider that provides information under this section for the reasonable cost of providing such information.

(b) All information provided by medical benefit plan providers under this section shall be confidential and shall not be disclosed pursuant to the provisions of the open records act or under the provisions of any other law. Such information may be used solely for the purpose of determining whether medical assistance has been paid or is eligible to be paid by the secretary for which a recovery from a medical benefit plan provider is due under K.S.A. 39-719a, and amendments thereto.

(c) Failure to provide information pursuant to a request by the secretary for aging and disability services or the Kansas department of health and environment, or both, under this section shall constitute a failure to reply to an inquiry of the commissioner of insurance and shall be subject to the penalties applicable thereto under K.S.A. 40-2,125, and amendments thereto. If a medical plan provider fails to provide information to the secretary for aging and disability services or the Kansas department of health and environment, or both, pursuant to a request under this section, the secretary shall notify the commissioner of such failure. The commissioner of insurance may pursue each such failure to provide such information in accordance with K.S.A. 40-2,125, and amendments thereto.

(d) As used in this section:

(1) "Medical benefit plan" means any accident and health insurance or any other policy, contract, plan or agreement that provides benefits or services, or both, for any hospital or medical services or any other health care or medical benefits or services, or both, in Kansas, whether or not such benefits or services, or both, are provided pursuant to individual, group, blanket or certificates of accident and sickness insurance, any other insurance providing any accident and health insurance, or any other policy, contract, plan or agreement providing any such benefits or services, or both, in Kansas, and includes any policy, plan, contract or agreement offered in Kansas pursuant to the federal employee retirement income security act of 1974 (ERISA) that provides any hospital or medical services or any other health care or medical benefits or services, or both, in Kansas; and

(2) "medical benefit plan provider" means any insurance company, nonprofit medical and hospital service corporation, health maintenance organization, fraternal benefit society, municipal group-funded pool, group-funded workers compensation pool or any other entity providing or maintaining a medical benefit plan.

(e) No medicaid provider who rendered professional services to a medicaid beneficiary and was paid by the secretary for such services shall be liable to the medical benefit plan provider for any amounts recovered pursuant to this act or pursuant to the provisions of K.S.A. 39-719a, and amendments thereto.

History: L. 1997, ch. 91, § 1; L. 2013, ch. 97, § 8; July 1.



39-720 Penalty relating to fraudulent acts; civil actions, evidence.

39-720. Penalty relating to fraudulent acts; civil actions, evidence. Any person who obtains or attempts to obtain, or aids or abets any other person to obtain, by means of a willfully false statement or representation, or by impersonation, collusion, or other fraudulent device, assistance to which the applicant or client is not entitled, shall be guilty of the crime of theft, as defined in section K.S.A. 2016 Supp. 21-5801, and amendments thereto. Such person shall be required to remit to the secretary the amount of any assistance given such person under such fraudulent act. In any civil action for the recovery of assistance on the grounds the assistance was fraudulently obtained, proof that the recipient of the assistance possesses or did possess resources which does or would have rendered such person ineligible to receive such assistance shall be deemed prima facie evidence that such assistance was fraudulently obtained.

History: L. 1937, ch. 327, § 18; L. 1951, ch. 288, § 5; L. 1972, ch. 170, §1; L. 1973, ch. 186, § 14; L. 2011, ch. 30, § 173; July 1.



39-721 Severability clause.

39-721. Severability clause. If any section or part of a section of this act shall be held unconstitutional by any court, it shall be conclusively presumed that the legislature would have passed this act without such invalid section or part of a section and the remaining provisions shall be given full force and effect, as if the part held unconstitutional had not been included herein.

History: L. 1937, ch. 327, § 19; April 9.



39-739 Sight handicapped persons; reports to state board of health; forms.

39-739. Sight handicapped persons; reports to state board of health; forms. Every health and social agency, attending or consulting physician or nurse, shall report in writing to the state board of health, the name, age and residence of all patients or persons who are handicapped in vision, and who come within the definition of "the blind" as defined in K.S.A. 39-702: Provided,The reporter may omit such registration upon the objection of the adult blind. Such report shall be made within thirty (30) days after a first consultation, interview or meeting of the agency, physician or nurse, and the blind person, and shall be on a form prescribed by the state board of health.

History: L. 1949, ch. 279, § 1; June 30.



39-740 Same; records available to secretary for children and families.

39-740. Same; records available to secretary for children and families. The records relating to the blind, as filed in the office of the state board of health, shall be available to the secretary for children and families at all times.

History: L. 1949, ch. 279, § 2; L. 2014, ch. 115, § 82; July 1.



39-744 Transfer of powers, duties and functions.

39-744. Transfer of powers, duties and functions. From and after January 1, 1974: (a) All the powers, duties and functions of the existing county social welfare boards and the existing county directors are hereby transferred to and conferred and imposed, respectively, upon the secretary for children and families and the director of social services.

(b) The secretary for children and families and the director of social services shall be the successors in every way, respectively to the powers, duties and functions of the county social welfare boards and county directors in which the same were vested prior to the effective date of this act. Every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary for children and families or the director of social services, respectively, shall be deemed to have the same force and effect as if performed by the county social welfare boards or county directors, respectively, in which such functions were vested prior to the effective date of this act.

(c) Whenever the county social welfare board, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the secretary for children and families.

(d) Whenever the county director, or words of like effect, is referred to or designated by a statute, contract or other document, such reference or designation shall be deemed to apply to the director of social services.

History: L. 1973, ch. 186, § 15; L. 2014, ch. 115, § 83; July 1.



39-745 Transition; preservation of civil rights of action and proceedings; criminal actions not to abate.

39-745. Transition; preservation of civil rights of action and proceedings; criminal actions not to abate. From and after January 1, 1974: (a) No suit, action, or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any existing state or county agency mentioned in this act, or by or against any officer of the state or county in his official capacity or in relation to the discharge of his official duties, shall abate by reason of the taking effect of reorganization under the provisions of this act.

(b) No criminal action commenced or which could have been commenced by the state or county shall abate by the taking effect of this act.

History: L. 1973, ch. 186, § 16; Jan. 1, 1974.



39-746 Positions of certain officers and employees abolished; transfer of employees; rights preserved.

39-746. Positions of certain officers and employees abolished; transfer of employees; rights preserved. Effective July 1, 1973, all positions of officers and employees appointed by county social welfare boards are hereby abolished. All authorized classified positions and officers and employees employed in such positions under the state civil service act by county boards of social welfare immediately prior to such date are hereby transferred to the secretary of social and rehabilitation services. All officers and employees employed in non-classified positions in the county welfare departments immediately prior to such date, except county home or home for the aged employees, are hereby transferred to the secretary of social and rehabilitation services and into the state civil service system on classified positions with permanent status at the nearest salary step in the salary range and with accrued vacation leave and accrued sick leave as certified by the county welfare boards. All officers and employees transferred to the secretary of social and rehabilitation services as provided herein shall retain all retirement benefits and all rights of civil service which have accrued to such officers and employees prior to the effective date of this act and their service shall be deemed to have been continuous.

History: L. 1973, ch. 186, § 17; July 1.



39-751 Program for home maintenance; duties of secretary for children and families.

39-751. Program for home maintenance; duties of secretary for children and families. The secretary for children and families shall hereby establish, maintain and improve, within the limits of funds appropriated therefor, including any grants or funds received from federal agencies and other sources, a program, the purpose of which shall be to aid the aged, the physically disabled and needy families in maintaining and repairing their respective homes. The secretary shall establish standards to determine the eligibility of persons to receive such aid. Such program shall be initially implemented for a period of one year in any county having a population of more than 150,000 and less than 180,000.

History: L. 1975, ch. 420, § 1; L. 2014, ch. 115, § 84; July 1.



39-752 Same; appointment of supervisors.

39-752. Same; appointment of supervisors. The secretary shall employ, subject to the approval of the finance council, supervisors to carry out such program. Such supervisors shall be within the classified service under the Kansas civil service act.

History: L. 1975, ch. 420, § 2; July 1.



39-753 Title IV-D child support enforcement services; duties of secretary; rules and regulations.

39-753. Title IV-D child support enforcement services; duties of secretary; rules and regulations. For the purpose of providing title IV-D child support enforcement services, the secretary for children and families shall:

(a) Enter into contracts or agreements necessary to administer title IV-D services.

(b) Maintain and operate a central registry, within the organizational unit of the Kansas department for children and families responsible for providing child support services, for the location of absent parents.

(c) Develop guidelines for coordinating activities of any governmental department, board, commission, bureau or agency in providing information necessary for the location of absent parents.

(d) Coordinate any activity on a state level in searching for an absent parent.

(e) Assist in the location of any parent or other person as required or permitted under title IV-D.

(f) Initiate and maintain legal actions necessary to implement the requirements of title IV-D.

(g) Assist in establishing paternity and in securing and enforcing orders for support in title IV-D cases.

(h) Utilize, in appropriate cases, support enforcement and collection and location services available through the federal department of health and human services, including, but not limited to, the services of federal courts, the federal parent locator services and the treasury department, if authorized or required by federal law.

(i) Accept, on behalf of the state, assignment of support rights pursuant to K.S.A. 39-709 or 39-756, and amendments thereto.

(j) Adopt rules and regulations necessary to provide title IV-D services and to enable the state to meet requirements set forth in title IV-D.

(k) Maintain and operate an automated system to manage title IV-D information and to perform such activities as may be required or permitted by title IV-D. The automated system shall include a registry, to be known as the "state case registry," that contains such records with respect to each title IV-D case as may be required by title IV-D.

(l) Have authority to settle, negotiate and forgive any debts or liabilities to the agency.

History: L. 1976, ch. 210, § 1; L. 1997, ch. 182, § 69; L. 2014, ch. 115, § 85; L. 2015, ch. 42, § 12; July 1.



39-754 Support rights assigned to secretary; secretary's rights; court record of support collected by secretary.

39-754. Support rights assigned to secretary; secretary's rights; court record of support collected by secretary. (a) If an assignment of support rights is deemed to have been made pursuant to K.S.A. 39-709 or 39-756, and amendments thereto, support payments shall be made to the Kansas department for children and families.

(b) If a court has ordered support payments to be made to an applicant for or recipient of financial assistance or other person whose support rights are assigned, the secretary for children and families shall file a notice of the assignment with the court ordering the payments without the requirement that a copy of the notice be provided to the obligee or obligor. The notice shall not require the signature of the applicant, recipient or obligee on any accompanying assignment document. The notice shall include:

(1) A statement that the assignment is in effect;

(2) the name of any child and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) a request that the payments ordered be made to the secretary for children and families.

(c) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward all support payments, including those made as a result of any garnishment, contempt, attachment, income withholding, income assignment or release of lien process, to the secretary for children and families until the court receives notification of the termination of the assignment.

(d) If the claim of the secretary for repayment of the unreimbursed portion of aid to families with dependent children, medical assistance or the child's share of the costs of care and custody of a child under K.S.A. 2016 Supp. 38-2201 et seq. or 38-2301 et seq., and amendments thereto, is not satisfied when such aid is discontinued, the secretary shall file a notice of partial termination of assignment of support rights with the court which will preserve the assignment in regard to unpaid support rights which were due and owing at the time of the discontinuance of such aid. A copy of the notice of the partial termination of the assignment need not be provided to the obligee or obligor. The notice shall include:

(1) A statement that the assignment has been partially terminated;

(2) the name of any child and the caretaker or other adult for whom support has been ordered by the court;

(3) the number of the case in which support was ordered; and

(4) the date the assignment was partially terminated.

(e) Upon receipt of the notice and without the requirement of a hearing or order, the court shall forward all payments made to satisfy support arrearages due and owing as of the date the assignment of support rights was partially terminated to the secretary for children and families until the court receives notification of the termination of the assignment.

(f) If the secretary for children and families or the secretary's designee has on file with the court ordering support payments, a notice of assignment of support rights pursuant to subsection (b) or a notice of partial termination of assignment of support rights pursuant to subsection (d), the secretary shall be considered a necessary party in interest concerning any legal action to enforce, modify, settle, satisfy or discharge an assigned support obligation and, as such, shall be given notice by the party filing such action in accordance with the rules of civil procedure.

(g) Upon written notification by the secretary's designee that assigned support has been collected pursuant to K.S.A. 44-718 or 75-6201 et seq., and amendments thereto, or section 464 of title IV, part D, of the federal social security act, or any other method of direct payment to the secretary, the clerk of the court or other record keeper where the support order was established, shall enter the amounts collected by the secretary for children and families in the court's payment ledger or other record to insure that the obligor is credited for the amounts collected.

History: L. 1976, ch. 210, § 3; L. 1980, ch. 125, § 2; L. 1982, ch. 186, § 1; L. 1985, ch. 115, § 45; L. 2006, ch. 169, § 109; L. 2007, ch. 195, § 21; L. 2014, ch. 115, § 86; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-754a.



39-755 Actions by secretary to establish parentage and to enforce support rights; necessary parties to proceedings; counsel; orders; application of section.

39-755. Actions by secretary to establish parentage and to enforce support rights; necessary parties to proceedings; counsel; orders; application of section. (a) In cases where the secretary for children and families is deemed to have an assignment of support rights in accordance with the provisions of K.S.A. 39-709, and amendments thereto, the secretary is authorized to bring a civil action in the name of the state of Kansas or of the obligee whose support rights are assigned to enforce such support rights, establish an order for medical support and, when appropriate or necessary, to establish the parentage of a child. The secretary may also enforce any assigned support order or file a motion to modify any such order.

(b) The secretary for children and families shall be deemed to hold the interests of all persons, officials and agencies having an interest in the assignment. The court shall determine, in accordance with applicable provisions of law, the parties necessary to the proceeding and whether independent counsel should be appointed to represent any party to the assignment or any other person having an interest in the support right. In any action or proceeding brought by the secretary for children and families to establish paternity or to establish, modify or enforce a support obligation, the department for children and families' attorney or the attorneys with whom the agency contracts to provide legal services shall represent the Kansas department for children and families. Nothing in this section shall be construed to modify any statutory mandate, authority or confidentiality required by any governmental agency. Any representation by such attorney shall not be construed to create an attorney-client relationship between the attorney and any party other than the Kansas department for children and families.

(c) Any support order made by the court in such a proceeding shall direct that payments be made to the secretary for children and families so long as there is in effect an assignment of support rights to the secretary and, upon notification by the secretary to the court that the assignment is terminated, that payments be made to the person or family.

(d) The provisions of this section shall also apply to cases brought by the secretary on behalf of persons who have applied for services pursuant to K.S.A. 39-756, and amendments thereto.

(e) In all child support actions initiated before the effective date of the governor's 2012 executive reorganization order 41, whenever the department of social and rehabilitation services, or words of like effect, are referred to or designated in case names and captions, pleadings, and all filings of any kind used by the department for children and families in the ordinary course of business with any court, business, agency, person or political subdivision of this state, such reference or designation shall be deemed to apply to the Kansas department for children and families.

History: L. 1976, ch. 210, § 4; L. 1980, ch. 125, § 3; L. 1985, ch. 115, § 46; L. 1986, ch. 137, § 24; L. 1994, ch. 292, § 13; L. 2014, ch. 115, § 87; July 1.



39-756 Support enforcement services available to certain persons; assignment of support rights; limited power of attorney; continuation of services after discontinuance of public assistance; fees for services; distribution of collections; attorneys representing Kansas department for children and families; attorney-client relationship.

39-756. Support enforcement services available to certain persons; assignment of support rights; limited power of attorney; continuation of services after discontinuance of public assistance; fees for services; distribution of collections; attorneys representing Kansas department for children and families; attorney-client relationship. (a) (1) The secretary for children and families shall make support enforcement services required under part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and federal regulations promulgated pursuant thereto, including, but not limited to, the location of parents, the establishment of paternity and the enforcement of child support obligations, available to persons not subject to the requirements of K.S.A. 39-709, and amendments thereto, and not receiving support enforcement services pursuant to subsection (b). Persons who previously received public assistance but who are not receiving support enforcement services pursuant to subsection (b) may apply for or receive support enforcement services pursuant to this subsection.

(2) By applying for or receiving support enforcement services pursuant to subsection (a)(1), the applicant or recipient shall be deemed to have assigned to the secretary on behalf of the state any accrued, present or future rights to support from any other person such applicant may have in behalf of any family member, including the applicant, for whom the applicant is applying for or receiving support enforcement services. The assignment shall automatically become effective upon the date of application for or receipt of support enforcement services, whichever is earlier, and shall remain in full force and effect so long as the secretary provides support enforcement services on behalf of the applicant, recipient or child. By applying for or receiving support enforcement services pursuant to subsection (a)(1), the applicant, recipient or obligee is also deemed to have appointed the secretary or the secretary's designee as an attorney in fact to perform the specific act of negotiating and endorsing all drafts, checks, money orders or other negotiable instruments representing support payments received by the secretary in behalf of any person for whom the secretary is providing support enforcement services. This limited power of attorney shall be effective from the date support rights are assigned and shall remain in effect until the assignment is terminated in full.

(3) Nothing in this subsection shall affect or limit any existing assignment or claim for repayment of any unreimbursed portion of assistance pursuant to K.S.A. 39-709, and amendments thereto, or affect or limit any subsequent assignment of support rights.

(b) (1) Upon discontinuance of all public assistance giving rise to an assignment of support rights pursuant to K.S.A. 39-709, and amendments thereto, the secretary shall continue to provide all appropriate support enforcement services required under title IV-D of the federal social security act for the persons who were receiving assistance, unless the recipient requests that support enforcement services be discontinued.

(2) When support enforcement services are provided pursuant to subsection (b)(1), the assignment of support rights and limited power of attorney pursuant to K.S.A. 39-709, and amendments thereto, shall remain in full force and effect. When the secretary is no longer providing support enforcement services related to support obligations accruing after the date assistance was discontinued, the assignment of support rights shall remain in effect to the extent provided in K.S.A. 39-756a, and amendments thereto.

(3) Nothing in this subsection shall affect or limit any existing assignment or claim for repayment of any unreimbursed portion of assistance pursuant to K.S.A. 39-709, and amendments thereto, or affect or limit any subsequent assignment of support rights.

(c) The secretary shall fix by rules and regulations fees for services rendered pursuant to this section. Such fees shall conform to the requirements of title IV-D of the federal social security act. Any fees imposed by the secretary upon a person required to make payments under a support order shall be in addition to any amount the person is required to pay as support.

(d) Except as otherwise provided in this subsection, assigned support that is collected while a person is receiving services pursuant to subsection (a) or (b) shall be distributed as required by title IV-D of the federal social security act. If federal law authorizes the secretary to elect to distribute more support to any families than would otherwise be permitted, the secretary may make such election by adopting rules and regulations for that purpose.

(e) If any attorney provides legal services on behalf of the secretary in any case in which the secretary is furnishing title IV-D services, such attorney shall have an attorney-client relationship only with the secretary. The provisions of this subsection shall apply whether the attorney is an employee of the state, a contractor subject to the requirements of K.S.A. 75-5365, and amendments thereto, or an employee of such a contractor. Nothing in this subsection shall be construed to modify any statutory mandate, authority or confidentiality required by any governmental agency. No action by such attorney shall be construed to create an attorney-client relationship between the attorney and any person, other than the secretary.

History: L. 1976, ch. 210, § 5; L. 1982, ch. 187, § 1; L. 1989, ch. 125, § 2; L. 2006, ch. 169, § 110; L. 2007, ch. 174, § 3; L. 2014, ch. 115, § 88; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-756b.

Section was amended twice in the 2007 session, see also 39-756d.



39-756a Time assignment of support rights under 39-709 remains in effect; assignment of rights to payment for medical care unaffected.

39-756a. Time assignment of support rights under 39-709 remains in effect; assignment of rights to payment for medical care unaffected. An assignment of support rights pursuant to K.S.A. 39-709, and amendments thereto, shall remain in full force and effect so long as the secretary is providing public assistance in accordance with a plan under which federal moneys are expended on behalf of the applicant, recipient or child for: (a) Temporary assistance for needy families; (b) medical assistance; or (c) the expenses of a child in the secretary's care or custody pursuant to K.S.A. 2016 Supp. 38-2201 et seq. or 38-2301 et seq., and amendments thereto, or so long as the secretary is providing support services pursuant to K.S.A. 39-756, and amendments thereto. Upon discontinuance of all such assistance and support services, the assignment shall remain in effect as to unpaid support obligations due and owing at the time of the discontinuance of assistance until the claim of the secretary for repayment of the unreimbursed portion of any assistance is satisfied. If the secretary's claim for reimbursement is only for medical assistance, the assignment shall only remain in effect as to unpaid support obligations due and owing at the time of the discontinuance of medical assistance that are designated as medical support. Nothing herein shall affect or limit the rights of the secretary under an assignment of rights to payment for medical care from a third party pursuant to K.S.A. 39-709, and amendments thereto.

History: L. 1989, ch. 125, § 3; L. 2006, ch. 169, § 111; L. 2007, ch. 195, § 23; L. 2015, ch. 42, § 13; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-756c.



39-757 Secretary to deposit moneys received under 39-709 and 39-756 with state treasurer; dispositions; expenditure from funds.

39-757. Secretary to deposit moneys received under 39-709 and 39-756 with state treasurer; dispositions; expenditure from funds. (a) The secretary for children and families shall remit all moneys received by or for the secretary from the enforcement of rights assigned to the secretary under subsection (b) of K.S.A. 39-709, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury as follows: (1) Amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to the state shall be credited to the title IV-D aid to families with dependent children fee fund, and all expenditures from such fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary; and (2) amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to applicants for or recipients of aid under subsection (b) of K.S.A. 39-709, and amendments thereto, shall be credited to the title IV-D aid to families with dependent children claims fund, and all expenditures from such fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(b) The secretary for children and families shall remit all moneys received by or for the secretary under K.S.A. 39-756, and amendments thereto, to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury as follows: (1) Amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to the state shall be credited to the title IV-D fee fund, and all expenditures from such fund shall be made in accordance with appropriate [appropriation] acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary; and (2) amounts to be distributed pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., to persons who under K.S.A. 39-756, and amendments thereto, are eligible for services specified in such section shall be credited to the title IV-D claims fund, and all expenditures from such fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person or persons designated by the secretary.

(c) Money shall be deposited in the funds established by subsections (a) and (b) of this section and shall be distributed from such funds in accordance with the provisions of part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq.

History: L. 1976, ch. 210, § 6; L. 2001, ch. 5, § 109; L. 2014, ch. 115, § 89; July 1.



39-758 Location of absent parents or their assets; cooperation of governmental units with secretary; availability of information.

39-758. Location of absent parents or their assets; cooperation of governmental units with secretary; availability of information. (a) State, county and local units of government, their officers and employees, shall cooperate with the secretary for children and families in locating absent parents or their assets and shall on request supply the secretary for children and families with available information about an absent parent or the absent parent's assets including, but not limited to, the location, employment status, income, date of birth and social security number of the absent parent or any information concerning medical or health insurance coverage for dependents.

(b) Upon written request, federal and state agencies conducting locator activities under title IV-D shall be eligible to receive information leading to the location of an individual if the information is contained within any system used by this state to locate an individual for purposes relating to motor vehicles or law enforcement.

(c) Information received by the secretary for children and families under this section shall be available upon request to persons authorized to receive such information.

Any person receiving such information shall be subject to the provisions of K.S.A. 39-759, and amendments thereto. Information of the department of revenue shall be subject to the limitations of K.S.A. 79-3234, and amendments thereto.

(d) Any person or entity providing access to information pursuant to this section, including, but not limited to, access by automated processes, shall not be liable to any person for good faith actions in providing the access or information. The provisions of this subsection shall not apply to information of the department of revenue.

(e) Notwithstanding any prohibition to the contrary which may apply to information of the department of revenue, the secretary may enter into an agreement with any agency or official in this state to permit the secretary and the secretary's designees access to information for the purposes of this section. Such an agreement shall not be construed to be a contract for the performance of support enforcement services pursuant to K.S.A. 75-5365, and amendments thereto.

History: L. 1976, ch. 210, § 8; L. 1982, ch. 188, § 1; L. 1997, ch. 182, § 70; L. 2014, ch. 115, § 90; July 1.



39-759 Unlawful acts relating to information concerning absent parents; penalty.

39-759. Unlawful acts relating to information concerning absent parents; penalty. (a) With respect to information obtained by the secretary under K.S.A. 39-758, 39-7,136, 39-7,143 or 39-7,150, and amendments thereto, or K.S.A. 2016 Supp. 75-5366 and 75-5667, and amendments thereto, any person who willfully requests, obtains or seeks to obtain confidential information except in accordance with any law permitting such disclosure shall be guilty of a class B nonperson misdemeanor. With respect to information obtained by the secretary under K.S.A. 39-758, 39-7,136, 39-7,143 or 39-7,150, and amendments thereto, or K.S.A. 2016 Supp. 75-5366 and 75-5367, and amendments thereto, any person who willfully requests, obtains or seeks to obtain confidential information under false pretenses or who willfully communicates or seeks to communicate such information to any person except in accordance with any law permitting such disclosure shall be guilty of a severity level 10, nonperson felony. If the offender is an officer or employee of the state or a political subdivision of the state, such officer or employee shall be dismissed from office. If the offender's supervisor does not dismiss the offender, such supervisor shall be dismissed from office. Any violation of this subsection by a IV-D contractor or an agent of a IV-D contractor shall be grounds for termination of the IV-D contract and the contract shall be terminated. The provisions of this subsection shall be a complete defense in any civil action concerning such dismissal, termination of the IV-D contract or termination of a contractor's relationship with an individual offender. When the individual is hired as an officer or employee of the state or a political subdivision or hired by a IV-D contractor, such individual shall be given verbal and written notice of the provisions of this subsection. Such individual shall sign a statement stating that such information was received.

(b) The secretary shall safeguard, to the extent required by title IV-D or any other provision of law, any confidential information handled by the secretary. Unauthorized use or disclosure of information relating to proceedings or actions to establish paternity or to establish or enforce a support obligation is prohibited, except that nothing in this provision shall prevent the secretary or the secretary's designees from using or disclosing information, or authorizing use or disclosure of information, as needed in the administration of the IV-D program or as authorized by title IV-D.

The release of information concerning the location of one party to another party against whom a protective order with respect to the former party has been entered is prohibited. The release of information concerning the location of one party to another party is prohibited if the secretary has reason to believe that the release of such information may result in physical or emotional harm to the former party. For purposes of this subsection, "has reason to believe" means that the former party has claimed good cause for refusing to cooperate in IV-D activities, so long as the claim is pending or has been approved. Such good cause shall relate to one of the following: (1) The child was conceived as a result of incest or rape; (2) there are legal proceedings for adoption of the child pending before a court; (3) the custodial parent is currently being assisted by a public or licensed private social agency in determining whether to keep the child or relinquish the child for adoption; (4) there is documented evidence to support the claim that the child may be physically or emotionally harmed; or (5) there is documented evidence to support the claim that the custodial parent may be physically or emotionally harmed so seriously as to reduce the capacity to adequately care for the child.

(c) The provisions of this section shall be in addition to any other prohibition against further disclosure, remedy or sanction provided by law.

History: L. 1976, ch. 210, § 9; L. 1997, ch. 182, § 71; L. 2008, ch. 136, § 3; July 1.



39-760 Establishment of system for reporting suspected abuse or fraud in welfare or medical assistance programs; notice of existence of system.

39-760. Establishment of system for reporting suspected abuse or fraud in welfare or medical assistance programs; notice of existence of system. (a) The secretary of health and environment and the secretary for children and families are hereby directed to establish a system for the reporting of suspected abuse or fraud in connection with state welfare or medical assistance programs, either by recipients or health care providers. The system shall be designed to permit any person in the state at any time to place a toll-free call into the system and report suspected cases of welfare abuse or suspected cases of health care provider fraud.

(b) The secretary of health and environment and the secretary for children and families are further directed to publicize the system throughout the state.

(c) Notice of the existence of the system established pursuant to this section shall be displayed prominently in the office or facility of every health care provider who provides services under the state medical assistance program.

(d) The secretary of health and environment shall notify annually each recipient of state medical assistance of the toll-free number of the system established pursuant to this section and the purpose thereof. If possible, such notice shall be printed on the medical cards issued to recipients by the secretary.

History: L. 1978, ch. 372, § 1; L. 2008, ch. 164, § 21; L. 2012, ch. 102, § 5; L. 2014, ch. 115, § 91; July 1.



39-782 Hearing required prior to certifying adult care home for participation in state medical assistance program as intermediate care facility for mental health; notice.

39-782. Hearing required prior to certifying adult care home for participation in state medical assistance program as intermediate care facility for mental health; notice. Prior to certifying an adult care home for participation in the state medical assistance program as an intermediate care facility for mental health, the secretary for aging and disability services shall hold a public hearing in the area in which the facility is located. At least 10 days prior to the hearing, the secretary for aging and disability services shall give notice in a newspaper of general circulation in the area in which the facility is located that the facility has applied for certification for participation in the state medical assistance program as an intermediate care facility for mental health and that a public hearing is to be held to obtain public comment in regard to such application. In addition, the notice shall state the time and place of the public hearing and the manner in which interested parties may present their views at the hearing. The secretary for aging and disability services shall consider the public comments at the hearing in determining whether to grant such certification.

History: L. 1986, ch. 164, § 1; L. 2014, ch. 115, § 92; July 1.



39-783 Notice to affected health care provider groups of reduction in scope or reimbursement of services under medical assistance program; contents; effect of failure to give notice.

39-783. Notice to affected health care provider groups of reduction in scope or reimbursement of services under medical assistance program; contents; effect of failure to give notice. The secretary for aging and disability services or the Kansas department of health and environment shall mail a written notice to all affected health care provider groups of each reduction in the scope or reimbursement of services provided under the medical assistance program of the Kansas department for aging and disability services or the Kansas department of health and environment at least 10 days prior to the effective date of any such reduction. The written notice shall include a complete and accurate description of the proposed reductions. The secretary for aging and disability services or the Kansas department of health and environment shall not implement any such reduction in the medical assistance program until 10 days after the date that the written notice prescribed by this section is mailed to the affected provider groups. The failure to give notice as prescribed by this section shall not constitute or provide grounds for any cause of action concerning the medical assistance program and no such failure to give notice shall invalidate any action of the secretary for aging and disability services or the Kansas department of health and environment concerning the medical assistance program.

History: L. 1987, ch. 328, § 1; L. 2014, ch. 115, § 93; July 1.



39-784 Fees for providing home health services for recipients served under medicaid home and community based services program; disposition; Kansas department for aging and disability services temporary deposit fund.

39-784. Fees for providing home health services for recipients served under medicaid home and community based services program; disposition; Kansas department for aging and disability services temporary deposit fund. (a) The secretary for aging and disability services is hereby authorized to fix, charge and collect reasonable fees for providing home care services to recipients served under the medicaid home and community based services program.

(b) All moneys received for fees collected pursuant to subsection (a) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the Kansas department for aging and disability services temporary deposit fund.

History: L. 1988, ch. 326, § 1; L. 2001, ch. 5, § 110; L. 2014, ch. 115, § 94; July 1.



39-785 Definitions.

39-785. Definitions. As used in K.S.A. 2016 Supp. 21-5606, K.S.A. 39-709 and K.S.A. 39-785 to 39-790, inclusive, and amendments thereto:

(a) "Adult care home" means a nursing facility licensed under the adult care home licensure act.

(b) "Excess shelter allowance" means, for the applicant or recipient's spouse, the amount by which the sum of (1) the spouse's expense for rent or mortgage payment, including principal and interest, taxes and insurance and, in the case of a condominium or cooperative, required maintenance charges excluding utilities, for the spouse's principal residence, and (2) the standard utility allowance under section 5(e) of the food stamp act of 1977, exceeds 30% of the maximum amount of income allowed under K.S.A. 39-787, and amendments thereto.

(c) "Home and community based services" means those services provided under the state medical assistance program under waivers as defined in title XIX of the federal social security act in accordance with the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto, to recipients who would require admission to an adult care home if such services were not otherwise provided.

(d) "Income" means earned income and unearned income as defined under the state medical assistance program in accordance with the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto, to determine eligibility of applicants for medical assistance.

(e) "Institution" means an adult care home or a long-term care unit of a medical care facility.

(f) "Medical assistance" has the meaning provided under K.S.A. 39-702, and amendments thereto.

(g) "Qualified applicant" means a person who (1) applies for medical assistance and (2) is receiving long-term care in an institution or would be eligible for home and community based services if receiving medical assistance.

(h) "Qualified recipient" means a person who (1) receives medical assistance and (2) is receiving long-term care in an institution or is receiving home and community based services.

(i) "Resources" means cash or other liquid assets or any real or personal property that an individual or spouse owns and could convert to cash to be used for such individual's support and maintenance. If the individual has the right, authority or power to liquidate the property, or such individual's share of the property, it is a resource. If a property right cannot be liquidated, the property will not be considered a resource of the individual or spouse.

(j) "Secretary" means the secretary for aging and disability services.

(k) "Exempt income" means income which is not considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(l) "Nonexempt income" means income which is considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(m) "Exempt resources" means resources which are not considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(n) "Nonexempt resources" means resources which are considered in determining eligibility for medical assistance under the plan adopted under subsection (s) of K.S.A. 39-708c, and amendments thereto.

(o) "Long-term care" means care which exceeds or is projected to exceed three months, including the month care begins.

History: L. 1988, ch. 143, § 1; L. 1992, ch. 322, § 8; L. 2011, ch. 30, § 174; L. 2014, ch. 115, § 95; July 1.



39-786 Division of aggregate resources authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of Kansas department for children and families; lien authorized, limitations; rules and regulations; increase in dollar amounts based on consumer price index.

39-786. Division of aggregate resources authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of Kansas department for children and families; lien authorized, limitations; rules and regulations; increase in dollar amounts based on consumer price index. (a) For the purpose of determining medical assistance eligibility pursuant to K.S.A. 39-709, and amendments thereto, and the right to and obligation of medical support for the purposes of K.S.A. 39-709 and 39-719a, and amendments thereto, a qualified applicant or qualified recipient and such applicant's or recipient's spouse may divide their aggregate resources, whether owned jointly or singly, into separate shares as provided by this section. Subject to the provisions of subsection (g), if a qualified applicant or qualified recipient and such applicant's or recipient's spouse so divide their aggregate resources:

(1) Only the separate nonexempt resources of the applicant or recipient shall be considered in determining eligibility for medical assistance: (A) If the applicant's or recipient's spouse is not applying for or receiving medical assistance, in the month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter; or (B) if the applicant's or recipient's spouse is applying for or receiving medical assistance, in the seventh month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter;

(2) the Kansas department for children and families, in determining the eligibility of the applicant or recipient for long-term institutional care or home and community based services, shall not take into account the separate nonexempt resources of the applicant's or recipient's spouse and shall not require proof of adequate consideration for any transfer made in dividing resources in accordance with this section;

(3) the resources received by the qualified applicant's or qualified recipient's spouse pursuant to this section shall not be considered to be available to the applicant or recipient for future medical support and the qualified applicant's or qualified recipient's spouse shall have no duty of future medical support of the qualified applicant or qualified recipient from such resources;

(4) except as otherwise provided in this section, neither the secretary nor the state may recover from the resources received by the qualified applicant's or qualified recipient's spouse pursuant to this section any amounts paid for future medical assistance provided to the qualified applicant or qualified recipient; and

(5) neither the secretary nor the state shall be subrogated to or assigned any future right of the qualified applicant or qualified recipient to medical support from the resources of the qualified applicant's or qualified recipient's spouse.

(b) If a qualified applicant or qualified recipient and such applicant's or recipient's spouse choose to divide their aggregate resources pursuant to this section, the division shall be in such a manner that the qualified applicant's or qualified recipient's spouse owns singly aggregate nonexempt resources with a value which is the greater of: (A) $12,000, subject to adjustment under subsection (i); or (B) the lesser of (i) the spousal share computed under subsection (c) or (ii) four times the amount described in clause (A).

(c) There shall be computed, as of the beginning of a continuous period of long-term care of the qualified applicant or qualified recipient: (A) The total value of the nonexempt resources to the extent the qualified applicant or qualified recipient or such applicant's or recipient's spouse has an ownership interest; and (B) a spousal share which is equal to 1/2 of such total value.

(d) A division of resources pursuant to this section shall be evidenced by a written interspousal agreement, signed by both spouses or their personal representatives, to divide the resources as provided by this section and to make any transfers necessary to carry out the division. In the case of a qualified applicant, a notice of intent to divide resources shall be filed with the secretary at the time of application. In the case of a qualified recipient, such notice shall be filed with the secretary at the time the recipient and the recipient's spouse desire to divide resources. The division shall apply to resources owned on the date the notice of intent is filed and the division shall be presumed to take place on that date if a copy of the agreement to divide resources and evidence, satisfactory to the secretary, of completion of any transfers necessary to effect the division are filed with the secretary within 90 days after the notice of intent is filed or within such additional time as permitted by the secretary, in the secretary's discretion, for good cause shown.

(e) Once a qualified applicant for or qualified recipient of medical assistance has divided resources with a spouse pursuant to this section, such applicant or recipient may not thereafter again divide resources under this section with such spouse or any subsequent spouse.

(f) The Kansas department for children and families shall furnish to each qualified applicant or qualified recipient and such applicant's or recipient's spouse, and any personal representative thereof, a clear and simple written statement that:

(1) The total resources of the qualified applicant or qualified recipient and of the applicant's or recipient's spouse may be divided hereunder;

(2) upon such a division, the spouse's nonexempt resources will not be considered in determining eligibility of the applicant or recipient for long-term institutional care or home and community based services and the spouse shall not be required to use the resources received by the spouse pursuant to this section to provide future medical support to the qualified applicant or qualified recipient;

(3) a lien for medical assistance paid may be imposed against the property of the qualified applicant or qualified recipient and the property of the applicant's or recipient's spouse but only to the extent authorized under this section.

(g) If a qualified recipient of medical assistance and such recipient's spouse have divided their resources as provided by this section, the secretary, may establish, enforce and foreclose a lien for any amount of medical assistance provided the recipient but only to the extent authorized under 42 U.S.C. § 1396p, as in effect on the effective date of this act.

(h) The secretary shall adopt such rules and regulations as necessary to implement and enforce the provisions of this section.

(i) The dollar amounts specified in subsection (b) and K.S.A. 39-787(a), and amendments thereto, shall be increased by the same percentage as the percentage increase in the consumer price index for all urban consumers, all items, the United States city average, between September 1987, and the September before the calendar year involved.

History: L. 1988, ch. 143, § 2; L. 2014, ch. 115, § 96; July 1.



39-787 Division of aggregate income authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of secretary for children and families; rules and regulations.

39-787. Division of aggregate income authorized for purpose of determining medical assistance eligibility; conditions and limitations; written interspousal agreement; written statement of secretary for children and families; rules and regulations. (a) For the purpose of determining medical assistance eligibility pursuant to K.S.A. 39-709, and amendments thereto, and the right to and obligation of medical support for the purposes of K.S.A. 39-709 and 39-719a, and amendments thereto, a qualified applicant or qualified recipient and such applicant's or recipient's spouse may divide their aggregate income, whether received jointly or singly, into separate shares as provided by this section so that the spouse retains the first $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 of the aggregate nonexempt income. If a qualified applicant or qualified recipient and such applicant's or recipient's spouse so divide their aggregate income:

(1) Only the separate nonexempt income of the qualified applicant or qualified recipient shall be considered in determining eligibility for medical assistance: (A) If the applicant's or recipient's spouse is not applying for or receiving medical assistance, in the month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter; or (B) if the applicant or recipient and the applicant's or recipient's spouse share the same residence and the applicant's or recipient's spouse is applying for or receiving medical assistance, in the seventh month following the month in which the applicant or recipient enters an institution to receive long-term care or begins to receive home and community based services, or at any time thereafter;

(2) the secretary for children and families, in determining the eligibility of the applicant or recipient for long-term institutional care or home and community based services, shall not take into account the separate nonexempt income of the applicant's or recipient's spouse and shall not require proof of adequate consideration for any assignment made in dividing income;

(3) of the annual income of the qualified applicant's or qualified recipient's spouse, only that portion exceeding $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 shall be considered to be available to the qualified applicant or qualified recipient for future medical support and the qualified applicant's or qualified recipient's spouse shall have a duty of future medical support of the qualified applicant or qualified recipient only to the extent that such spouse's annual income exceeds $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400;

(4) neither the secretary nor the state may recover from the income of the qualified applicant's or qualified recipient's spouse, for future medical assistance provided to the qualified applicant or qualified recipient: (A) Any amount in any calendar year when the income of such spouse is less than $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400; or (B) an amount in any calendar year which would reduce such spouse's income to less than $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 for such calendar year; and

(5) the secretary's subrogation rights on behalf of the state shall be subject to the limitation of subsection (a)(4).

(b) A division of income pursuant to this section shall be evidenced by a written interspousal agreement, signed by both spouses or their personal representatives, to divide income as provided by this section and to carry out the division. In the case of a qualified applicant, a notice of intent to divide income shall be filed with the secretary at the time of application. In the case of a qualified recipient, such notice shall be filed with the secretary.

(c) The secretary for children and families shall furnish to each qualified applicant or qualified recipient and such applicant's or recipient's spouse, and any personal representative thereof, a clear and simple written statement that the total income of the qualified applicant or qualified recipient and of the applicant's or recipient's spouse may be divided hereunder and that, upon such a division, the spouse's income will not be considered in determining eligibility of the applicant or recipient for long-term institutional care or home and community based services and the spouse shall be required to use only that portion of the spouse's annual income which exceeds $9,000 plus any allowable excess shelter allowance up to a maximum total of $14,400 to provide future medical support to the applicant or recipient.

(d) The secretary shall adopt such rules and regulations as necessary to implement and enforce the provisions of this section.

History: L. 1988, ch. 143, § 3; L. 2014, ch. 115, § 97; July 1.



39-788 Act not in conflict with federal statute or regulation until final determination by federal secretary of health and human services that conflict exists; judicial review of such determination; notification of appropriate committees of legislature.

39-788. Act not in conflict with federal statute or regulation until final determination by federal secretary of health and human services that conflict exists; judicial review of such determination; notification of appropriate committees of legislature. (a) No provision of this act shall be considered to be in conflict with any federal statute or regulation until after a final determination by the secretary of the United States department of health and human services finding such a conflict.

(b) If the secretary of the United States department of health and human services makes an initial determination that any provision of this act is in conflict with any federal statute or regulation, the secretary for aging and disability services or the department of health and environment, or both, shall take all available and necessary steps to obtain a final determination reversing that decision. If a final determination is made that this act conflicts with federal law, the secretary for aging and disability services or the department of health and environment, or both, shall immediately request that the attorney general seek judicial review of the determination and shall immediately notify the appropriate policy and fiscal committees of the legislature.

History: L. 1988, ch. 143, § 4; L. 2014, ch. 115, § 98; July 1.



39-789 Persons unable to give consent for transfers eligible for assistance under act; court order of maintenance, conservatorship or property and income division required.

39-789. Persons unable to give consent for transfers eligible for assistance under act; court order of maintenance, conservatorship or property and income division required. Assistance shall not be withheld from any institutionalized person or any person seeking home and community based services who would otherwise qualify for assistance under this act but who, by reason of being a disabled person as defined by K.S.A. 77-201, and amendments thereto, is unable to give the consent prerequisite to the property and income transfers described in this act, provided that the spouse of the individual seeking assistance seeks a court order of maintenance, an order of conservatorship or of property and income division pursuant to this act within one year from the beginning of the first benefit period.

History: L. 1988, ch. 143, § 5; L. 2002, ch. 114, § 54; July 1.



39-790 Court-ordered child support obligation or family maintenance allowance not available income.

39-790. Court-ordered child support obligation or family maintenance allowance not available income. For division of income purposes, a court-ordered child support obligation or family maintenance allowance to a prior spouse or spouses shall not be considered available income.

History: L. 1988, ch. 143, § 6; May 1.



39-791 Application of 39-785 through 39-790 suspended; expiration of section.

39-791. Application of 39-785 through 39-790 suspended; expiration of section. Upon the date payments commence under title XIX of the federal social security act as authorized by subsection (g)(1)(A) of section 303 and amendments thereto of the federal medicare catastrophic coverage act of 1988 for calendar quarters beginning on and after September 30, 1989, the provisions of K.S.A. 39-785, 39-786, 39-787, 39-788, 39-789 and 39-790 are hereby suspended. The provisions of this section shall expire on the date payments under title XIX of the federal social security act authorized by subsection (g)(1)(A) of section 303 and amendments thereto of the federal medicare catastrophic coverage act of 1988 cease to be made pursuant to an act of the congress of the United States which repeals such section or directs that payments authorized under subsection (g)(1)(A) of such section not be made.

History: L. 1989, ch. 124, § 4; July 1.



39-7,100 Home and community based services program; definitions; program requirements; demonstration projects.

39-7,100. Home and community based services program; definitions; program requirements; demonstration projects. (a) As used in this section:

(1) "Home and community based services programs" mean the programs established under the state medical assistance program under plans or waivers as defined in the federal social security act in accordance with the plans or waivers adopted by the secretary for aging and disability services to provide attendant care services to individuals in need of in-home care who would require admission to an institution if the attendant care services were not otherwise provided.

(2) "Secretary" means the secretary for aging and disability services.

(b) The secretary as part of the home and community based services programs, subject to social security act grant requirements, shall provide that:

(1) Priority recipients of attendant care services shall be those individuals in need of in-home care who are at the greatest risk of being placed in an institutional setting;

(2) individuals in need of in-home care who are recipients of attendant care services and the parents or guardians of individuals who are minors at least 16 years of age and who are in need of in-home care shall have the right to choose the option to make decisions about, direct the provisions of and control the attendant care services received by such individuals including, but not limited to, selecting, training, managing, paying and dismissing of an attendant;

(3) any proposals to provide attendant care services solicited by the secretary shall be selected based on service priorities developed by the secretary, except that priority shall be given to proposals that will serve those at greatest risk of being placed in an institution as determined by the secretary;

(4) providers, where appropriate, shall include individuals in need of in-home care in the planning, startup, delivery and administration of attendant care services and the training of personal care attendants; and

(5) within the limits of appropriations therefor, the home and community based services programs shall serve eligible individuals in need of in-home care throughout this state.

(c) Within the limits of appropriations therefor, the secretary may initiate demonstration projects to test new ways of providing attendant care services and may conduct specific research into ways to best provide attendant care services in both urban and rural environments.

History: L. 1989, ch. 191, § 2; L. 1990, ch. 233, § 4; L. 1996, ch. 271, § 13; L. 2014, ch. 115, § 99; July 1.



39-7,100a Home and community based services; expansion to include services provided under senior care act; funding.

39-7,100a. Home and community based services; expansion to include services provided under senior care act; funding. The secretary for aging and disability services shall apply for appropriate waivers to applicable federal medicaid provisions to permit an expansion of home and community based services to include the services provided under the Kansas senior care act and to obtain medicaid funding therefor.

History: L. 1996, ch. 271, § 17; L. 2014, ch. 115, § 100; July 1.



39-7,100b Individuals with disabilities; reinstatement of eligibility; home and community based services; definitions; rules and regulations.

39-7,100b. Individuals with disabilities; reinstatement of eligibility; home and community based services; definitions; rules and regulations. (a) As used in this section:

(1) "Certified business" shall have the meaning ascribed thereto in K.S.A. 75-3740, and amendments thereto;

(2) "home and community based services programs" shall have the meaning ascribed thereto in K.S.A. 39-7,100, and amendments thereto;

(3) "individuals with disabilities" or "individual with a disability" shall have the meaning ascribed thereto in K.S.A. 75-3740, and amendments thereto;

(4) "medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended, or any successor federal or state, or both, health insurance program or waiver granted thereunder;

(5) "physical or mental impairment" shall have the meaning ascribed thereto in K.S.A. 75-3740, and amendments thereto; and

(6) "secretary" means the secretary for aging and disability services or the secretary's designee.

(b) There is a rebuttable presumption that an individual with a disability shall be eligible for reinstatement to the level of home and community based services or other medicaid program services such person was entitled to on the day preceding the day such person stopped receiving home and community based services or other medicaid program services if:

(1) Such individual had received home and community based services or other medicaid program services pursuant to an application filed with the Kansas department for aging and disability services, and entitlement to receive or receipt of home and community based services or other medicaid program services terminated due to employment for a certified business, not medical recovery or any other reason; and

(2) the individual with a disability is currently under a physical or mental impairment that was the basis for the finding of disability that gave rise to the entitlement for the services specified in subsection (b)(1). Upon reinstatement to the medicaid program to receive home and community based services or other medicaid program services, such individual shall receive services and not wait to receive services under such program.

(c) The secretary may promulgate rules and regulations as necessary to effectuate the purpose of this section.

(d) This section shall take effect on and after January 1, 2013.

History: L. 2012, ch. 163, § 8; July 1.



39-7,112 Implementation of managed care system to provide medicaid services; contracts; areas of state selected for implementation; waivers; managed care implementation committee; reports; managed care project at university of Kansas medical center terminated.

39-7,112. Implementation of managed care system to provide medicaid services; contracts; areas of state selected for implementation; waivers; managed care implementation committee; reports; managed care project at university of Kansas medical center terminated. (a) Subject to applicable federal guidelines and regulations, the provisions of appropriations acts and the provisions of this section, the secretary of social and rehabilitation services shall, consistent with guidelines developed by the managed care implementation committee established under subsection (d), negotiate and enter into contracts with one or more service providers to implement a managed care system in accordance with this section to provide medicaid services for Kansas medicaid-eligible residents which may utilize capitation and other reimbursement methodologies. No contract entered into under this section shall be subject to the competitive bid requirements of K.S.A. 75-3739, and amendments thereto. The services to be provided for such residents under the contracts shall be provided through a system of managed care as specified in the contracts.

(b) The implementation of the managed care system shall be commenced on or before July 1, 1995, for the population of Kansas medicaid-eligible residents who are recipients of aid to families with dependent children or who are children or pregnant women in one or more areas of the state selected by the secretary of social and rehabilitation services. The areas of the state covered by the capitated managed care system shall be expanded in phases so that it is implemented for such population of Kansas medicaid-eligible residents throughout the state on or before June 30, 1997. If the secretary of social and rehabilitation services determines that implementing a managed care system is not feasible in certain areas of the state, the secretary shall design and implement an alternative managed care system for such areas for such population of Kansas medicaid-eligible residents for the initial implementation on or before July 1, 1995, and for the expansion in phases throughout the state on or before June 30, 1997.

(c) If the secretary of social and rehabilitation services determines that waivers from program or other requirements of the federal government are needed to carry out the provisions of this section and to maximize federal matching and other funds with respect to the managed care system under this section, the secretary shall apply to the federal department of health and human services, or other appropriate federal agency, for such waivers. If the secretary determines that waivers are needed, the managed care system under this section shall not commence until such waivers are granted by the appropriate federal agency.

(d) The secretary of social and rehabilitation services shall appoint a managed care implementation committee under K.S.A. 75-5313, and amendments thereto, of not less than 15 members to advise the secretary on matters relating to the implementation of the managed care system under this section. The membership of the managed care implementation committee shall be composed of one member nominated by Kansas legal services; 1/2 of the members, other than the member nominated by Kansas legal services, shall be acute care medicaid providers experienced in managed care appointed from nominees submitted by acute care medicaid providers; and 1/2 of the members, other than the member nominated by Kansas legal services, shall be representatives of the department of social and rehabilitation services and representatives of the private sector as the secretary of social and rehabilitation services may specify. Private sector representatives shall include persons who are experienced in the area of managed care and persons who are representatives of the populations served or advocacy groups. The managed care implementation committee shall make findings and recommendations concerning the managed care system established under this section and shall report such findings and recommendations to the legislative coordinating council, or to a special committee appointed by the council for such purpose and such other purposes as may be prescribed by the legislative coordinating council, and to appropriate standing and joint committees of the legislature on or before the commencement of the 1995 regular legislative session. Members of the managed care implementation committee shall not be paid compensation, but shall receive subsistence allowances, mileage or other expenses as authorized by K.S.A. 75-5313, and amendments thereto, for attending meetings, or subcommittee meetings, of the managed care implementation committee.

(e) The secretary of social and rehabilitation services shall make periodic reports of implementation plans and progress regarding the implementation of the managed care system under this section, to the managed care implementation committee, appropriate standing committees and joint committees of the legislature, and to the legislative coordinating council or to any special committee that is appointed by the legislative coordinating council for this purpose and such other purposes as may be prescribed by the council.

(f) The managed care project at the university of Kansas medical center financed by appropriation act of the 1993 regular session of the legislature is hereby terminated and no expenditures shall be made therefor.

History: L. 1994, ch. 287, § 1; July 1.



39-7,116 Definitions.

39-7,116. Definitions. As used in this act:

(a) "Restrictive drug formulary" means a list of prescription-only drugs established by the department which excludes in whole or in part reimbursement by the department for such drugs under a program administered by the department.

(b) The words and phrases used in this section shall have the same meanings as are ascribed to such words and phrases under K.S.A. 65-1626, and amendments thereto.

(c) "Physician" means a person licensed to practice medicine and surgery.

(d) "Department" means the department of health and environment.

History: L. 1990, ch. 214, § 1; L. 2005, ch. 187, § 22; L. 2005, ch. 187, § 51; L. 2012, ch. 102, § 6; July 1.



39-7,118 Drug utilization review program.

39-7,118. Drug utilization review program. The secretary of health and environment shall implement a drug utilization review program with the assistance of a medicaid drug utilization review board as provided in K.S.A. 39-7,119, and amendments thereto, to assure the appropriate utilization of drugs by patients receiving medical assistance under the medicaid program. The drug utilization review program shall include:

(a) Monitoring of prescription information including overutilization and underutilization of prescription-only drugs;

(b) making periodic reports of findings and recommendations to the secretary of health and environment and the United States department of health and human services regarding the activities of the board, drug utilization review programs, summary of interventions, assessments of education interventions and drug utilization review cost estimates;

(c) providing for prospective and retrospective drug utilization review, as specified in the federal omnibus budget reconciliation act of 1990 (public law 101-508);

(d) monitoring provider and recipient compliance with program objectives;

(e) providing educational information on state program objectives, directly or by contract, to private and public sector health care providers to improve prescribing and dispensing practices;

(f) reviewing the increasing costs of purchasing prescription drugs and making recommendations on cost containment;

(g) reviewing profiles of medicaid beneficiaries who have multiple prescriptions above a level specified by the board; and

(h) recommending any modifications or changes to the medicaid prescription drug program.

History: L. 1990, ch. 214, § 3; L. 1994, ch. 254, § 1; L. 2002, ch. 180, § 6; L. 2005, ch. 187, § 23; L. 2005, ch. 187, § 52; L. 2012, ch. 102, § 7; July 1.



39-7,119 Same; medicaid drug utilization review board created; members; terms; chairperson; closed or executive meetings; required meetings.

39-7,119. Same; medicaid drug utilization review board created; members; terms; chairperson; closed or executive meetings; required meetings. (a) There is hereby created the medicaid drug utilization review board which shall be responsible for the implementation of retrospective and prospective drug utilization programs under the Kansas medicaid program.

(b) Except as provided in subsection (i), the board shall consist of at least seven members appointed as follows:

(1) Two licensed physicians actively engaged in the practice of medicine, nominated by the Kansas medical society and appointed by the secretary of health and environment from a list of four nominees;

(2) one licensed physician actively engaged in the practice of osteopathic medicine, nominated by the Kansas association of osteopathic medicine and appointed by the secretary of health and environment from a list of four nominees;

(3) two licensed pharmacists actively engaged in the practice of pharmacy, nominated by the Kansas pharmacy association and appointed by the secretary of health and environment from a list of four nominees;

(4) one person licensed as a pharmacist and actively engaged in academic pharmacy, appointed by the secretary of health and environment from a list of four nominees provided by the university of Kansas; and

(5) one licensed professional nurse actively engaged in long-term care nursing, nominated by the Kansas state nurses association and appointed by the secretary of health and environment from a list of four nominees.

(c) The secretary of health and environment may add two additional members so long as no class of professional representatives exceeds 51% of the membership.

(d) The physician and pharmacist members shall have expertise in the clinically appropriate prescribing and dispensing of outpatient drugs.

(e) The appointments to the board shall be for terms of three years. In making the appointments, the secretary of health and environment shall provide for geographic balance in the representation on the board to the extent possible. Subject to the provisions of subsection (i), members may be reappointed.

(f) The board shall elect a chairperson from among board members who shall serve a one-year term. The chairperson may serve consecutive terms.

(g) The board, in accordance with K.S.A. 75-4319, and amendments thereto, may recess for a closed or executive meeting when it is considering matters relating to identifiable patients or providers.

(h) All actions of the medicaid drug utilization review board shall be upon the affirmative vote of five members of the board and the vote of each member present when action was taken shall be recorded by roll call vote.

(i) Upon the expiration of the term of office of any member of the medicaid drug utilization review board on or after the effective date of this act and in any case of a vacancy existing in the membership position of any member of the medicaid drug utilization review board on or after the effective date of this act, a successor shall be appointed by the secretary of health and environment so that as the terms of members expire, or vacancies occur, members are appointed and the composition of the board is changed in accordance with the following and such appointment shall be made by the secretary of health and environment in the following order of priority:

(1) One member shall be a licensed pharmacist who is actively performing or who has experience performing medicaid pharmacy services for a hospital and who is nominated by the Kansas hospital association and appointed by the secretary of health and environment from a list of two or more nominees;

(2) one member shall be a licensed pharmacist who is actively performing or who has experience performing medicaid pharmacy services for a licensed adult care home and who is nominated by the state board of pharmacy and appointed by the secretary of health and environment from a list of two or more nominees;

(3) one member shall be a licensed physician who is actively engaged in the general practice of allopathic medicine and who has practice experience with the state medicaid plan and who is nominated by the Kansas medical society and appointed by the secretary of health and environment from a list of two or more nominees;

(4) one member shall be a licensed physician who is actively engaged in mental health practice providing care and treatment to persons with mental illness, who has practice experience with the state medicaid plan and who is nominated by the Kansas psychiatric society and appointed by the secretary of health and environment from a list of two or more nominees;

(5) one member shall be a licensed physician who is the medical director of a nursing facility, who has practice experience with the state medicaid plan and who is nominated by the Kansas medical society and appointed by the secretary of health and environment from a list of two or more nominees;

(6) one member shall be a licensed physician who is actively engaged in the general practice of osteopathic medicine, who has practice experience with the state medicaid plan and who is nominated by the Kansas association of osteopathic medicine and who is appointed by the secretary of health and environment from a list of two or more nominees;

(7) one member shall be a licensed pharmacist who is actively engaged in retail pharmacy, who has practice experience with the state medicaid plan and who is nominated by the state board of pharmacy and appointed by the secretary of health and environment from a list of two or more nominees;

(8) one member shall be a licensed pharmacist who is actively engaged in or who has experience in research pharmacy and who is nominated jointly by the Kansas task force for the pharmaceutical research and manufacturers association and the university of Kansas and appointed by the secretary of health and environment from a list of two or more jointly nominated persons; and

(9) one member shall be a licensed advanced practice registered nurse or physician assistant actively engaged in the practice of providing the health care and treatment services such person is licensed to perform, who has practice experience with the state medicaid plan and who is nominated jointly by the Kansas state nurses' association and the Kansas academy of physician assistants and appointed by the secretary of health and environment from a list of two or more jointly nominated persons.

(j) The medicaid drug utilization review board shall meet at least quarterly and such meetings shall be open to the public and shall provide an opportunity for public comments. The board shall post notice of such meetings at least 14 business days before the scheduled meetings.

History: L. 1994, ch. 254, § 2; L. 2002, ch. 180, § 7; L. 2005, ch. 187, § 24; L. 2005, ch. 187, § 53; L. 2011, ch. 114, § 51; L. 2012, ch. 102, § 8; L. 2015, ch. 63, § 2; July 1.



39-7,120 Limitations on restrictions of patient access to prescription-only drugs through prior authorization or restrictive formulary; rules and regulations; factors to consider.

39-7,120. Limitations on restrictions of patient access to prescription-only drugs through prior authorization or restrictive formulary; rules and regulations; factors to consider. (a) The secretary of health and environment may implement prior authorization of any new prescription-only drugs until such drugs are reviewed by the medicaid drug utilization review board at the next scheduled meeting. New drugs shall be approved for use when such drugs are used within package insert guidelines approved by the federal food and drug administration and clinically reputable compendia, such as the United States pharmacopeia, as approved by the secretary of health and environment, during the period before such drugs are reviewed by the medicaid drug utilization review board. The secretary of health and environment may not implement permanent prior authorization until 30 days after receipt of comments by the medicaid drug utilization review board.

(b) When considering recommendations from the medicaid drug utilization review board regarding the prior authorization of a drug, the secretary of health and environment shall consider the net economic impact of such prior authorization, including, but not limited to, the costs of specific drugs, rebates or discounts pursuant to 42 U.S.C. § 1396r-8, dispensing costs, dosing requirements and utilization of other drugs or other medicaid health care services which may be related to the prior authorization of such drug.

History: L. 1994, ch. 254, § 4; L. 2002, ch. 180, § 8; L. 2005, ch. 187, § 25; L. 2005, ch. 187, § 54; L. 2012, ch. 102, § 9; L. 2015, ch. 63, § 3; July 1.



39-7,121 Electronic pharmacy claims management system; limitations on utilization of system; implementation of system; reporting requirements.

39-7,121. Electronic pharmacy claims management system; limitations on utilization of system; implementation of system; reporting requirements. (a) The department of health and environment shall establish and implement an electronic pharmacy claims management system in order to provide for the on-line adjudication of claims and for electronic prospective drug utilization review.

(b) The system shall provide for electronic point-of-sale review of drug therapy using predetermined standards to screen for potential drug therapy problems including incorrect drug dosage, adverse drug-drug interactions, drug-disease contraindications, therapeutic duplication, incorrect duration of drug treatment, drug-allergy interactions and clinical abuse or misuse.

(c) The department of health and environment shall not utilize the system established under this section, or any other system or program, to require that a recipient has utilized or failed with a drug usage or drug therapy prior to allowing the recipient to receive the product or therapy recommended by the recipient's physician:

(1) If such recommended drug usage or drug therapy commenced on or before July 1, 2016; or

(2) for a period of longer than 30 days, if the drug usage or drug therapy is used for the treatment of multiple sclerosis.

(d) (1) If the department of health and environment utilizes the system established under this section, or any other system or program, to require that a recipient has utilized or failed with a drug usage or drug therapy prior to allowing the recipient to receive any product or therapy recommended by the recipient's physician, the department shall provide access for prescribing physicians to a clear and convenient process to request an override of such requirement. The department shall expeditiously grant such request for an override if:

(A) The required drug usage or drug therapy is contraindicated for the patient or will likely cause an adverse reaction by or physical or mental harm to the patient;

(B) the required drug usage or drug therapy is expected to be ineffective based on the known relevant clinical characteristics of the patient and the known characteristics of the required drug usage or drug therapy;

(C) the patient has tried the required drug usage or drug therapy while under the patient's current or previous health insurance or health benefit plan, and such use was discontinued due to lack of efficacy or effectiveness, diminished effect or an adverse event. For purposes of this paragraph, use of pharmacy drug samples shall not constitute use and failure of such drug usage or drug therapy; or

(D) the patient has previously been found to be stable on a different drug usage or drug therapy selected by such patient's physician for treatment of the medical condition under consideration.

(2) The department of health and environment, or any managed care organization or other entity administering the system established under this section, or any other similar system or program, shall respond to and render a decision upon a prescribing physician's request for an override as provided in this subsection within 72 hours of receiving such request.

(e) (1) Any proposed department of health and environment policy or rule and regulation related to any use of the system established under this section, or any other system or program, to require that a recipient has utilized or failed with a drug usage or drug therapy prior to allowing the recipient to receive any product or therapy recommended by the recipient's physician, shall be reviewed and approved by the medicaid drug utilization review board established by K.S.A. 2016 Supp. 39-7,119, and amendments thereto, prior to implementation by the department.

(2) Any proposed policy or rule and regulation related to use of any such system related to any medication used to treat mental illness shall be reviewed and approved by the mental health medication advisory committee established by K.S.A. 2016 Supp. 39-7,121b, and amendments thereto, and the medicaid drug utilization review board established by K.S.A. 2016 Supp. 39-7,119, and amendments thereto, prior to implementation by the department.

(f) The secretary of health and environment shall study and review the use of the program established under this section and prepare a report detailing the exact amount of money saved by using such program that requires that a recipient utilized or failed a drug usage or drug therapy prior to allowing the recipient to receive any product or therapy recommended by the recipient's physician and the percentage and amount of such savings that are returned to the state of Kansas. The secretary shall submit such report to the senate committee on public health and welfare, the senate committee on ways and means, the house committee on appropriations and the house committee on health and human services on or before January 9, 2017 and on or before the first day of the regular session of the legislature each year thereafter.

History: L. 1994, ch. 254, § 6; L. 2005, ch. 187, § 26; L. 2005, ch. 187, § 55; L. 2012, ch. 102, § 10; L. 2016, ch. 94, § 4; July 1.



39-7,121a State medicaid preferred drug formulary; advisory committee; evaluation of drugs and drug classes; rebates; discounts and services; review of formulary.

39-7,121a. State medicaid preferred drug formulary; advisory committee; evaluation of drugs and drug classes; rebates; discounts and services; review of formulary. (a) The department of health and environment may establish an advisory committee pursuant to K.S.A. 75-5616, and amendments thereto, to advise the department of health and environment in the development of a preferred formulary listing of covered drugs by the state medicaid program.

(b) The department of health and environment shall evaluate drugs and drug classes for inclusion in the state medicaid preferred drug formulary based on safety, effectiveness and clinical outcomes of such treatments. In addition, the department of health and environment shall evaluate drugs and drug classes to determine whether inclusion of such drugs or drug classes in a starter dose program would be clinically efficacious and cost effective. If the factors of safety, effectiveness and clinical outcomes among drugs being considered in the same class indicate no therapeutic advantage, then the department of health and environment shall consider the cost effectiveness and the net economic impact of such drugs in making recommendations for inclusion in the state medicaid preferred drug formulary. Drugs which do not have a significant, clinically meaningful therapeutic advantage in terms of safety, effectiveness or clinical outcomes over other drugs in the same class which have been selected for the preferred drug formulary may be excluded from the preferred drug formulary and may be subject to prior authorization in accordance with state and federal law, except, prior to July 1, 2003, where a prescriber has personally written "dispense as written" or "D.A.W.," or has signed the prescriber's name on the "dispense as written" signature line in accordance with K.S.A. 65-1637, and amendments thereto.

(c) The department of health and environment shall consider the net economic impact of drugs selected or excluded from the preferred formulary and may gather information on the costs of specific drugs, rebates or discounts pursuant to 42 U.S.C. § 1396r-8, dispensing costs, dosing requirements and utilization of other drugs or other medicaid health care services.

(d) The department of health and environment may accept all services, including, but not limited to, disease state management, associated with the delivery of pharmacy benefits under the state medicaid program having a determinable cost effect in addition to the medicaid prescription drug rebates required pursuant to 42 U.S.C. § 1396r-8.

(e) The state medicaid preferred drug formulary shall be submitted to the medicaid drug utilization review board for review and policy recommendations.

History: L. 2002, ch. 180, § 1; L. 2005, ch. 187, § 27; L. 2005, ch. 187, § 56; L. 2012, ch. 102, § 11; July 1.



39-7,121b Limitations on restrictions on medications used to treat mental illness; medications available without restrictions; review by mental health medication advisory committee and medicaid drug utilization review board; mental health medication advisory committee established; members; meetings.

39-7,121b. Limitations on restrictions on medications used to treat mental illness; medications available without restrictions; review by mental health medication advisory committee and medicaid drug utilization review board; mental health medication advisory committee established; members; meetings. (a) No requirements for prior authorization or other restrictions on medications used to treat mental illnesses may be imposed on medicaid recipients, except on medications subject to guidelines developed by the medicaid drug utilization review board according to subsection (b). None of the following shall be construed as restrictions under this subsection:

(1) Any alert to a pharmacist that does not deny the claim and can be overridden by the pharmacist;

(2) prescriber education activities; or

(3) the consolidation of dosing regimens to equivalent doses.

(b) The mental health medication advisory committee shall provide recommendations to the medicaid drug utilization review board for the purpose of developing guidelines. The medicaid drug utilization review board may accept the recommendations of the mental health medication advisory committee in whole and such recommendations shall take effect immediately upon such approval. The medicaid drug utilization review board may reject the recommendations of the mental health medication advisory committee in whole and such recommendations shall be referred back to the mental health medication advisory committee for further consideration. No medication guidelines related to mental health medications shall be adopted by the medicaid drug utilization review board without recommendations made by the mental health medication advisory committee.

(c) For the medications used to treat mental illness that are available for use on July 1, 2015, the medicaid drug utilization review board shall review all such medications prior to July 1, 2016. For medications used to treat mental illness that do not exist on July 1, 2015, but are later developed or believed to be effective in the treatment of mental illness, the medicaid drug utilization board shall review all such medications within six months of presentation to the medicaid drug utilization review board.

(d) The mental health medication advisory committee is hereby established.

(1) The mental health medication advisory committee shall be appointed by the secretary of health and environment and consist of nine members; including the secretary of health and environment, or the secretary's designee, who shall be the chair of the committee; two persons licensed to practice medicine and surgery with board certification in psychiatry nominated by the Kansas psychiatric society, one of whom specializes in geriatric mental health; two persons licensed to practice medicine and surgery with board certification in psychiatry nominated by the association of community mental health centers of Kansas, one of whom specializes in pediatric mental health; two pharmacists nominated by the Kansas pharmacists association; one person licensed to practice medicine and surgery nominated by the Kansas medical society; and one advanced practice registered nurse engaged in a role of mental health nominated by the Kansas state nurses association. All nominating bodies shall provide two nominees for each position for which they provide nominations, with the secretary selecting the appointee from the provided nominees.

(2) The mental health medication advisory committee shall meet upon the request of the chair of the mental health medication advisory committee, but shall meet at least one time each quarter.

(3) Members of the mental health medication advisory committee are entitled to compensation and expenses as provided in K.S.A. 75-3223, and amendments thereto. Members of the committee attending committee meetings shall be paid mileage and all other applicable expenses, provided such expenses are consistent with policies established by the secretary of health and environment.

History: L. 2002, ch. 180, § 2; L. 2015, ch. 63, § 4; July 1.



39-7,121c Certain medications not subject to prior authorization.

39-7,121c. Certain medications not subject to prior authorization. A prescription medication prescribed for a medicaid recipient or a person who becomes eligible for medicaid assistance shall not be subject to any requirement for prior authorization under the state medicaid plan unless (a) such prescription, including all authorized refills, has expired, or (b) the practitioner who prescribed the medication for such recipient prescribes a different medication.

History: L. 2002, ch. 180, § 3; June 6.



39-7,121d Program of differential dispensing fees for certain pharmacies; provisions for differential ingredient cost reimbursement; prescriber's unique identification number.

39-7,121d. Program of differential dispensing fees for certain pharmacies; provisions for differential ingredient cost reimbursement; prescriber's unique identification number. (a) The state medicaid plan shall include provisions for a program of differential dispensing fees for pharmacies that provide prescriptions for adult care homes under a unit dose system in accordance with rules and regulations of the state board of pharmacy and that participate in the return of unused medications program under the state medicaid plan.

(b) The state medicaid plan shall include provisions for differential ingredient cost reimbursement of generic and brand name pharmaceuticals. The department of health and environment shall set the rates for differential cost reimbursement of generic and brand name pharmaceuticals by rules and regulations.

(c) The state medicaid plan shall require that every pharmacy claim form under the plan include the prescriber's unique identification number.

History: L. 2002, ch. 180, § 4; L. 2005, ch. 187, § 28; L. 2005, ch. 187, § 57; L. 2007, ch. 195, § 24; L. 2012, ch. 102, § 12; July 1.

Revisor's Note:

Section amended twice effective  2006, see also 39-7,121f.



39-7,121e Limitation of reimbursement to multisource generic equivalent drugs, when; pharmacists not required to dispense certain drugs.

39-7,121e. Limitation of reimbursement to multisource generic equivalent drugs, when; pharmacists not required to dispense certain drugs. (a) Except where a prescriber has personally written "dispense as written" or "D.A.W.," or has signed the prescriber's name on the "dispense as written" signature line in accordance with K.S.A. 65-1637, and amendments thereto, the department of health and environment may limit reimbursement for a prescription under the medicaid program to the multisource generic equivalent drug.

(b) No pharmacist participating in the medical assistance program shall be required to dispense a prescription-only drug that will not be reimbursed by the medical assistance program.

History: L. 2002, ch. 180, § 5; L. 2005, ch. 187, § 29; L. 2005, ch. 187, § 58; L. 2012, ch. 102, § 13; July 1.



39-7,121g Donor human breast milk; hospital eligible for reimbursement, when; rules and regulations; federal waiver.

39-7,121g. Donor human breast milk; hospital eligible for reimbursement, when; rules and regulations; federal waiver. (a) The department of health and environment shall reimburse a medical care facility for prescribed medically necessary donor human breast milk provided to a recipient of medical assistance under the Kansas program of medical assistance if:

(1) Such recipient is:

(A) An infant under the age of three months;

(B) critically ill; and

(C) in the neonatal intensive care unit of the hospital;

(2) a person licensed to practice medicine and surgery orders the donor human breast milk for the recipient;

(3) the department determines that the donor human breast milk is medically necessary for the recipient;

(4) the parent or legal guardian of the recipient signs and dates an informed consent form indicating the risks and benefits of using banked donor human breast milk; and

(5) the donor human breast milk is obtained from a donor human breast milk bank that meets the quality requirements established by the department of health and environment.

(b) An electronic prior authorization system that uses the best medical evidence and care and treatment guidelines consistent with national standards shall be used by the department to determine medical necessity.

(c) The department shall promulgate rules and regulations necessary to implement the provisions of this section prior to July 1, 2016.

(d) The department shall implement and administer the provisions of this section in a manner consistent with applicable federal laws and regulations. The department shall seek any necessary approvals of the federal government that are required for the implementation of this section.

(e) As used in this section:

(1) "Department" means the department of health and environment.

(2) "Medical care facility" shall mean the same as in K.S.A. 65-425, and amendments thereto.

History: L. 2015, ch. 63, § 1; July 1.



39-7,123 State individual assistance support trust fund; agreements with trusts; interest transfers; expenditures and administration; rules and regulations.

39-7,123. State individual assistance support trust fund; agreements with trusts; interest transfers; expenditures and administration; rules and regulations. (a) As used in this section: "Individual assistance support trust" means a trust created by a not-for-profit corporation which is a 501(c)(3) organization under the federal internal revenue code of 1986 and which was organized for the purpose of receiving money pursuant to an agreement under this section.

(b) There is hereby established in the state treasury the state individual assistance support trust fund.

(c) On or before the 10th of each month, the director of accounts and reports shall transfer from the state general fund to the state individual assistance support trust fund interest earnings based on:

(1) The average daily balance of moneys in the state individual assistance support trust fund for the preceding month; and

(2) the net earnings rate of the pooled money investment portfolio for the preceding month.

(d) The secretary for children and families may accept moneys from an individual assistance support trust for deposit in the state individual assistance support trust fund pursuant to an agreement with the individual assistance support trust for purposes of matching federal funds. The individual assistance support trust may retain 5% of any grant it receives for purposes of this section. The secretary shall deposit 10% of such moneys in the state general fund and 5% of such moneys shall be deposited in the state general fund and credited to the social welfare fund. The balance of such moneys shall be deposited in a separate account in the state individual assistance support trust fund for each grant so received. The moneys in each such account shall be expended by the secretary, in accordance with rules and regulations of the secretary, only for the purpose of matching federal funds in accordance with the terms of the agreement. Interest earned on moneys in the trust fund and transferred to the trust fund under subsection (c) shall be prorated in accordance with procedures approved by the director of accounts and reports and credited monthly to each such account.

(e) If the secretary determines that the moneys cannot be used for the purpose of matching federal funds in a manner consistent with the rules and regulations of the secretary and the agreement, or upon the request of the individual assistance support trust, the remaining moneys in such account, together with any accumulated interest thereon, shall be paid to the individual assistance support trust which deposited such moneys in the state individual assistance support trust fund.

(f) The secretary shall adopt rules and regulations and procedures as may be necessary or useful for the administration of the trust fund. All payments and disbursements from the trust fund shall be made upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary or by a person designated by the secretary.

History: L. 1994, ch. 265, § 14; L. 1996, ch. 253, § 7; L. 2014, ch. 115, § 108; July 1.



39-7,124 Aid to families with dependent children; no grant payments for unmarried minor who has a child unless residing with parent; exceptions.

39-7,124. Aid to families with dependent children; no grant payments for unmarried minor who has a child unless residing with parent; exceptions. (a) Notwithstanding the provisions of any other law to the contrary, no aid to families with dependent children grant payment shall be made on behalf of a minor under the age of 18 years who has never married and who has a child or is pregnant unless such minor resides with a parent, legal guardian or other adult relative or in a foster home, maternity home or other adult-supervised living arrangement.

(b) Exceptions to this section shall be allowed in any of the following circumstances in accordance with requirements of the federal family support act of 1988:

(1) The individual has no parent or legal guardian who is living or the whereabouts of the individual's parent or legal guardian are unknown;

(2) the state determines that the physical health or safety of the individual or the individual's child would be jeopardized; or

(3) the individual has lived apart from the individual's parent or legal guardian for a period of at least one year prior to the birth of the child or applying for benefits.

History: L. 1994, ch. 265, § 1; July 1.



39-7,125 Same; reduction in incremental aid for certain additional children, exception; adjustment to earned income disregard.

39-7,125. Same; reduction in incremental aid for certain additional children, exception; adjustment to earned income disregard. (a) (1) In determining the amount of aid to families with dependent children for a family with fewer than three dependent children at the beginning of any period of time such assistance is received by such family, the secretary for children and families shall revise the schedule of benefits to be paid to such recipient family by eliminating: (A) In the case of the birth of the third dependent child born to such family while receiving aid to families with dependent children, 50% of the increment in aid to families with dependent children benefits for which that family would otherwise be eligible as a result of such birth; and (B) in the case of the birth of the fourth or subsequent dependent child, 100% of the increment in aid to families with dependent children benefits for which that family would otherwise be eligible as a result of such birth.

(2) The secretary for children and families shall provide instead that a recipient family with fewer than three dependent children at the time such assistance is first received by such family, may receive additional benefits only pursuant to subsection (a)(3) or subsection (c).

(3) Each such family shall benefit from any general increase in the amount of aid to families with dependent children benefits which is provided to all program recipients.

(b) (1) In determining the amount of aid to families with dependent children to a recipient family with three or more dependent children at the beginning of any period of time such assistance is received by such family, the secretary for children and families shall revise the schedule of benefits to be paid to such recipient family by eliminating: (A) In the case of the birth of the first child born to such family while receiving aid to families with dependent children, 50% of the increment in benefits under the program for which that family would otherwise be eligible as a result of such birth; and (B) in the case of the birth of each subsequent dependent child, 100% of the increment in benefits under the program for which that family would otherwise be eligible as a result of such birth.

(2) The secretary for children and families shall provide instead that a recipient family with three or more dependent children at the time such assistance is first received by such family may receive additional benefits only pursuant to subsection (b)(3) or subsection (c).

(3) Each such family shall benefit from any general increase in the amount of aid to families with dependent children benefits which is provided to all program recipients.

(c) The secretary for children and families shall provide: (1) That in computing the amount of aid to families with dependent children available to any family in which one or more adults have earned income from bona fide employment, as defined by rules and regulations of the secretary for children and families, the provisions of subsection (a)(1) and subsection (b)(1), which limit the amount of assistance a family can receive, shall not apply; (2) in the case of a family with two adults and only one of whom is employed, the monthly earned income disregard shall increase by an amount equal to not more than 100% of that which the family would have otherwise received by parenting an additional child; and (3) in any family each employed individual shall receive the earnings disregards specified in K.S.A. 39-7,127, and amendments thereto.

(d) For purposes of this section: (1) Any child born to an adult while that adult is ineligible for aid to families with dependent children pursuant to a penalty imposed by the secretary for children and families for failure to comply with benefit eligibility requirements shall be considered to be born while the adult is a recipient of aid to families with dependent children; (2) each child in a multiple birth shall be entitled to receive the same incremental increase in benefits as the first child in such birth; and (3) the birth of any child which results from a pregnancy which exists at the time aid to families with dependent children is first received after June 30, 1994, shall not be considered to be the birth of a third or subsequent child for the purpose of applying the provisions of subsection (a)(1) or subsection (b)(1) which limit the amount of assistance a family can receive for aid to families with dependent children.

History: L. 1994 ch. 265, § 17; L. 1994, ch. 359, § 1; L. 2014, ch. 115, § 109; July 1.



39-7,127 Same; work-and-earn incentive program; waivers from federal program requirements before implementation.

39-7,127. Same; work-and-earn incentive program; waivers from federal program requirements before implementation. (a) The secretary for children and families shall make program modifications to the aid to families with dependent children program of the Kansas department for children and families, to include a work-and-earn incentive program containing provisions such that:

(1) If an individual's earned income is considered, the individual shall be allowed a work-and-earn incentive adjustment to assistance which shall be determined in accordance with policies prescribed by rules and regulations adopted by the secretary for children and families and shall include an incentive disregard of the amount equal to a $90 work expense plus 40% of the gross monthly earned income above the $90 with (A) the individual's eligibility continuing until the family's total income exceeds the maximum income limit established by the secretary for children and families in rules and regulations, (B) no time limit on the incentive disregard, and (C) no application of any other time-limited, work-related income disregard when the work-and-earn incentive program is applicable; and

(2) if an individual's earned income is considered, the individual shall be allowed the work expense deduction referenced in paragraph (1) of this subsection from the earned income, which shall include, as provided in rules and regulations of the secretary for children and families, generally all work-related expenses, other than day care, and includes specifically: Taxes, transportation expenses, meal expenses and acquisition and maintenance expense for required uniforms.

(b) The secretary for children and families shall seek waivers from program requirements of the federal government as may be needed to carry out the provisions of this section and to maximize federal matching and other funds with respect to the provisions of this section. The secretary for children and families shall implement the provisions of this section only if such waivers to federal program requirements have been obtained from the federal government.

History: L. 1994, ch. 265, § 13; L. 2014, ch. 115, § 110; July 1.



39-7,128 Same; eligibility determination; exclusion of income earned and saved by minor for educational purposes; rules and regulations.

39-7,128. Same; eligibility determination; exclusion of income earned and saved by minor for educational purposes; rules and regulations. In determining eligibility for aid to families with dependent children or grant determinations relating thereto, the secretary for children and families shall exclude from income and resources any income earned by a minor and saved by the minor for educational purposes for the minor. This earned income shall be income earned by the minor and saved for educational purposes in accordance with rules and regulations of the secretary for children and families which define earned income for the purposes of this section and specify the method by which such income may be dedicated to educational purposes to ensure that such income is used in a manner to comply with the provisions of this section.

History: L. 1994, ch. 265, § 5; L. 2014, ch. 115, § 111; July 1.



39-7,129 Same; compliance with child immunization and vaccination requirements for continuing eligibility for aid.

39-7,129. Same; compliance with child immunization and vaccination requirements for continuing eligibility for aid. The secretary for children and families shall adjust, by rules and regulations, the program requirements for aid to families with dependent children provided through the Kansas department for children and families to include requirements that, as a condition for continued eligibility for aid to families with dependent children, the family comply with laws providing for immunization and vaccination of children attending school or a child care facility. The secretary of health and environment shall provide to the secretary for children and families current information on the requirements of these laws which relate to the immunization and vaccination of children.

History: L. 1994, ch. 265, § 15; L. 2010, ch. 161, § 2; L. 2014, ch. 115, § 112; July 1.



39-7,130 Same; requiring waiver applications for certain federal eligibility requirements for two-parent families, women in first month of pregnancy, and children in foster care.

39-7,130. Same; requiring waiver applications for certain federal eligibility requirements for two-parent families, women in first month of pregnancy, and children in foster care. (a) The secretary for children and families shall seek a waiver under federal law to allow two-parent families otherwise eligible for aid to families with dependent children to be eligible even though the principal wage earner may be working more than the allowable hours per month and have not worked in the required quarters of the year or earned less than required in such quarters of the year, or both; to allow pregnant women otherwise eligible for aid to families with dependent children to be eligible for aid to families with dependent children from the first month of pregnancy; and to allow children otherwise eligible for aid to families with dependent children foster care to be eligible even though the child's family does not meet aid to families with dependent children criteria.

(b) As used in this section, terms have the meanings provided by K.S.A. 39-702, and amendments thereto.

History: L. 1994, ch. 265, § 7; L. 2014, ch. 115, § 113; July 1.



39-7,131 Same; application for waivers of federal requirements prior to implementation of act.

39-7,131. Same; application for waivers of federal requirements prior to implementation of act. Where required, the secretary for children and families shall apply for waiver of federal law or regulation as necessary to implement the provisions of this act. The secretary for children and families shall not implement any provision of this act if the secretary determines that implementing such provision would have the effect of spending more state general funds than appropriated or reducing or eliminating federal matching funds or other federal funds.

History: L. 1994, ch. 265, § 16; L. 2014, ch. 115, § 114; July 1.



39-7,132 Aid to families with dependent children; financial support for persons otherwise eligible for such aid; Kansas income tax credit for corporations; agreement with secretary, use of moneys.

39-7,132. Aid to families with dependent children; financial support for persons otherwise eligible for such aid; Kansas income tax credit for corporations; agreement with secretary, use of moneys. (a) Any person who agrees to provide financial support to a person who would otherwise be eligible to receive aid to families with dependent children and who has entered into an agreement with the secretary for children and families for this purpose, in accordance with rules and regulations adopted by the secretary for children and families establishing the terms and conditions of such agreement, shall receive a credit against the tax liability imposed under the Kansas income tax act as provided under K.S.A. 79-32,200, and amendments thereto.

(b) Moneys received by the secretary under this section shall be used to match available federal moneys for providing aid to families with dependent children in the following manner: (1) The portion equal to 80% of such moneys shall be credited to the state general fund; (2) the portion equal to 15% of such moneys shall be used by the secretary to match available federal moneys and shall be added by the secretary to the grant of the recipient family; and (3) the remaining portion equal to 5% of such moneys shall be credited to the social welfare fund for administrative expenses and one-time grants.

(c) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1994, ch. 265, § 2; L. 2012, ch. 135, § 1; L. 2014, ch. 115, § 115; July 1.



39-7,133 Severability of act.

39-7,133. Severability of act. If any provision or clause of this act [*] or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1994, ch. 265, § 18; July 1.

* This act, see 39-7,122 through 39-7,133, 75-5364, 75-5365, 79-32,117h and 79-32,103 and amendments made to 39-709, 39-7,104, 39-7,105, 39-7,107 and 79-32,117.



39-7,134 Establishment of system.

39-7,134. Establishment of system. The secretary for children and families is hereby directed to establish a system for disseminating information and advice to and making referrals of persons seeking to enforce child support orders, whether or not the person or child is receiving public assistance.

History: L. 1985, ch. 115, § 55; L. 2014, ch. 115, § 116; July 1.



39-7,135 Title IV-D agency designated; maintenance of Kansas payment center for collection and disbursement of support payments; contracts for administration and operation; disposition of certain payments under unclaimed property act.

39-7,135. Title IV-D agency designated; maintenance of Kansas payment center for collection and disbursement of support payments; contracts for administration and operation; disposition of certain payments under unclaimed property act. (a) The Kansas department for children and families, the title IV-D agency for the state, shall maintain a central unit for collection and disbursement of support payments to meet the requirements of title IV-D and this section. Such central unit shall be known as the Kansas payment center. The name "Kansas payment center" shall be reserved for use by the state of Kansas for the functions of the central unit and shall not be used by any entity without the consent of the secretary for children and families.

The department may contract with another entity for development, enhancement or operation, in whole or in part, of such central unit. The Kansas payment center shall be subject to the following conditions and limitations:

(1) The Kansas payment center shall be subject to the Kansas supreme court rule concerning official child support and maintenance records established pursuant to subsection (c).

(2) No contract shall include provisions allowing the contractor to be paid, in whole or in part, on the basis of an amount per phone call received by the center nor allowing the contractor to be paid an amount per check issued for checks that were issued in error by the center. Nothing in this paragraph shall be construed to prevent the secretary for children and families from compensating on the basis of an amount per phone call any contractor that does not process receipts or disbursements under this section.

(3) Any contract for processing receipts or disbursements under this section shall include penalty provisions for noncompliance with federal regulations relating to the timeliness of collections and disbursements and shall include a monetary penalty of $100 for each erroneous transaction, whether related to collection or disbursement. Penalties shall be collected as and when assessed. Of the penalty, $25 shall be allocated to the obligee and $75 shall be allocated to the Kansas department for children and families.

(4) Designees of the secretary for children and families and designees of the office of judicial administration shall have full access to all data, subject to the provisions of title IV-D of the federal social security act, 42 U.S.C. § 651 et seq. Designees of the secretary for children and families, all district court clerks and court trustees shall have access to records of the Kansas payment center sufficient to allow them to assist in the process of matching support payments to the correct accounts.

(5) The Kansas payment center shall provide sufficient customer service staff during regular business hours. Obligors and obligees shall be provided 24-hour access to information about the status of receipts and disbursements, including, but not limited to, date of receipt by the center, date of processing by the center and date of disbursement to the obligee.

(b) The Kansas payment center shall have, by operation of law, a limited power of attorney to perform the specific act of endorsing and negotiating all drafts, checks, money orders or other negotiable instruments representing support payments received by the center. Nothing in this subsection shall be construed as affecting the property rights or interests of any person in such negotiable instruments. The provisions of this subsection shall apply to any negotiable instrument received by the center on or after October 1, 2000.

(c) The Kansas supreme court, by court rule, shall establish the procedure for the creation, maintenance and correction of official child support and maintenance records for use as official court records.

(d) The department shall collaborate with the Kansas supreme court to maintain the Kansas payment center, which shall include all support payments subject to the requirements of title IV-D of the federal social security act, 42 U.S.C. § 651 et seq., and, except as specifically directed otherwise by the court pursuant to K.S.A. 2016 Supp. 23-2712 and 23-2802 and articles 29, 30 and 31 of chapter 23 of the Kansas Statutes Annotated, and amendments thereto, all other support payments due under a court order entered in this state.

(e) Any provision in any support order or income withholding order entered in this state which requires remittance of support payments to the clerk of the district court or district court trustee shall be deemed to require remittance of support payments to the Kansas payment center, regardless of the date the support or income withholding order was entered.

(f) (1) Except as otherwise provided in this subsection, payments received by the Kansas payment center which cannot be matched to any account nor returned to the payor shall be transferred to the state treasurer in accordance with the unclaimed property act.

(2) Except as otherwise provided in this subsection, disbursements which cannot be delivered to the payee after a good faith effort to locate the payee shall be transferred to the state treasurer in accordance with the unclaimed property act.

(3) To the extent that the secretary for children and families would be required to treat as federal program income any amount transferable to the state treasurer pursuant to this subsection or the unclaimed property act, such amount shall not be presumed abandoned but shall be held by the secretary until the amount may be delivered to the true owner. The secretary and the state treasurer shall collaborate on procedures for locating the true owner and confirming claims to amounts so held.

History: L. 1985, ch. 115, § 14; L. 1986, ch. 137, § 15; L. 1994, ch. 301, § 25; L. 1999, ch. 57, § 41; L. 2001, ch. 195, § 3; L. 2003, ch. 111, § 1; L. 2006, ch. 74, § 1; L. 2011, ch. 26, § 41; L. 2012, ch. 162, § 71; L. 2014, ch. 115, § 117; July 1.



39-7,136 Access to information relating to a IV-D case.

39-7,136. Access to information relating to a IV-D case. Pursuant to a subpoena for records issued under the code of civil procedure or K.S.A. 39-7,144, and amendments thereto, the secretary or a title IV-D agency of another state shall have access to information related to a IV-D case that is in the custody or control of an individual or private entity as follows:

(a) Each party to a paternity or child support proceeding in any case included in the state case registry shall provide, and update as appropriate, information about the location and identity of the party. To the extent such information exists, it shall include but not be limited to the person's full name, social security number, residential and mailing addresses, telephone number, driver's license number and the name, address and telephone number of the person's employer.

(b) Any employer shall promptly provide information on the employment, compensation and benefits of any individual employed by such person or entity as an employee or contractor.

(c) Any person or entity holding customer records of a public utility or cable television company shall comply with a subpoena for information about an individual consisting of the individual's name, address, employer, or employer's address as reflected in such records.

(d) A financial institution shall promptly provide information upon request about an individual or the individual's property of liabilities.

(e) Confidential information received by the secretary under this section shall be subject to the safeguards of K.S.A. 39-759 and amendments thereto.

(f) This section shall be part of and supplemental to article 7 of chapter 39 of the Kansas Statutes Annotated.

History: L. 1997, ch. 182, § 3; July 3.



39-7,137 Construction.

39-7,137. Construction. (a) Nothing in K.S.A. 39-7,137 through 39-7,152 and amendments thereto shall be construed as a waiver by the state of Kansas of immunity from suit under the 11th amendment to the constitution of the United States or as allowing any jurisdiction outside this state to impose sanctions or penalties against the state of Kansas, any agency or instrumentality thereof, its officers or employees.

(b) K.S.A. 39-7,137 through 39-7,152 and amendments thereto shall be part of and supplemental to article 7 of chapter 39 of the Kansas Statutes Annotated.

History: L. 1997, ch. 182, § 6; July 3.



39-7,138 Definitions.

39-7,138. Definitions. The following definitions shall apply in any IV-D administrative proceeding related to K.S.A. 39-7,137 through 39-7,152, and amendments thereto, except where the context requires otherwise.

(a) "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money-market mutual fund account.

(b) "Arrearages" means past due support under any support order of any tribunal of this or any other state, including, but not limited to, the unpaid balance of any costs awarded, public assistance debt or accrued interest.

(c) "Business day" means a day on which state offices in Kansas are open for regular business.

(d) "Cash asset" means any intangible property that consistently maintains a fair market value of one dollar per unit. It shall be presumed that any account held by a financial institution and from which the obligor may make cash withdrawals, with or without penalty, consists entirely of cash assets.

(e) "Current support" includes, but is not limited to, the duty to provide for a child's ongoing medical needs through cash, insurance coverage or other means. "Current support" does not include any periodic amount specified to defray arrearages.

(f) "Custodial parent" means the parent or other person receiving IV-D services on the child's behalf and may include an agency acting in loco parentis, a guardian, or a blood or adoptive relative with whom the child resides.

(g) "Duty of support" means any duty to support another person that is imposed or imposable by law or by any order, decree or judgment of any tribunal, whether interlocutory or final or whether incidental to a proceeding for divorce, judicial separation, separate maintenance or otherwise, including, but not limited to, the duty to provide current support, the duty to provide medical support, the duty to pay birth expenses, the duty to pay a public assistance debt and the duty to pay arrearages.

(h) "Financial institution" means any financial institution as defined in 469A of the federal social security act, 42 U.S.C. § 469A, and amendments thereto.

(i) "Holder" means any person who is or may be in possession or control of any cash asset of the responsible parent.

(j) "IV-D" or "title IV-D" means part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq., and amendments thereto, as in effect on May 1, 1997. "IV-D services" means those services the secretary provides pursuant to title IV-D.

(k) "Party" means the secretary, the responsible parent, the custodial parent or the child or any assignee or other successor in interest to any of them.

(l) "Public assistance debt" means the obligation to reimburse public assistance as described in K.S.A. 39-718b or 39-719, and amendments thereto, or in any similar law of this or any other state.

(m) "Responsible parent" means, if a child is receiving or has received IV-D services from the secretary, the mother, father or alleged father of the child.

(n) "Secretary" means the secretary for children and families or a designee of the secretary.

(o) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. The term "state" includes an Indian tribe and includes any jurisdiction declared a foreign reciprocating country by the United States secretary of state and any foreign jurisdiction that has established procedures for issuance and enforcement of child support orders which are substantially similar to the procedures of this state. It shall be presumed that a foreign jurisdiction which is the subject of an unrevoked declaration by the attorney general pursuant to K.S.A. 2016 Supp. 23-3601, and amendments thereto, is a state as defined in this subsection.

(p) "Support order" means any order by which a person's duty of support is established, including, but not limited to, any order modifying a prior support order.

(q) "Tribunal" means any court, administrative agency or quasi-judicial entity authorized to establish, modify or enforce support orders or to determine parentage. With respect to support orders entered in this state, the courts are the tribunals in Kansas.

History: L. 1997, ch. 182, § 7; L. 2012, ch. 162, § 72; L. 2014, ch. 115, § 118; July 1.



39-7,139 Powers and remedies of the secretary concerning IV-D services.

39-7,139. Powers and remedies of the secretary concerning IV-D services. (a) The powers and remedies provided in this section are cumulative and do not affect any other powers of the secretary or the availability of remedies under other law.

(b) In any case for which the secretary is providing IV-D services, the secretary, subject to de novo court review as provided in subsection (c), may:

(1) Obtain access to information as authorized by law;

(2) subpoena records pursuant to K.S.A. 39-7,144, and amendments thereto;

(3) order genetic tests pursuant to K.S.A. 39-7,145, and amendments thereto;

(4) order minimum payments to defray arrearages pursuant to K.S.A. 39-7,146, and amendments thereto;

(5) enforce any duty of support by income withholding pursuant to the income withholding act and K.S.A. 39-7,147 et seq., and amendments thereto;

(6) enforce any duty of support by administrative levy pursuant to K.S.A. 39-7,150, and amendments thereto;

(7) perfect any lien against property;

(8) order executions against property pursuant to K.S.A. 60-2401, and amendments thereto; and

(9) change the payee of any support order pursuant to K.S.A. 39-7,151, and amendments thereto.

(c) In any action by the secretary pursuant to subsection (b), an aggrieved person has the right to file a petition with the district court pursuant to chapter 60 of the Kansas Statutes Annotated, and amendments thereto, for de novo court review of such action by the secretary. An aggrieved person shall not be required to first exhaust administrative remedies that may be available to such person. If such person files a petition for de novo review and a request for an administrative hearing has already been docketed, such administrative hearing shall be stayed until the court has reviewed and rendered a decision on such petition. The secretary for children and families shall be a necessary party to the action. In any action under this subsection, the court may grant relief that would have been available to the parties in an administrative hearing conducted pursuant to K.S.A. 75-3306, and amendments thereto.

(d) In any action by the secretary pursuant to subsection (b), the secretary shall give written notice to the party, clearly and conspicuously, of the right to a de novo court review pursuant to subsection (c).

(e) The secretary may designate employees of the secretary to serve as authorized agents to exercise powers of the secretary in IV-D administrative proceedings. By written contract, the secretary may designate other persons to serve as authorized agents to exercise specific powers of the secretary in IV-D cases.

History: L. 1997, ch. 182, § 8; L. 2014, ch. 115, § 119; July 1.



39-7,140 Jurisdiction; service; notice.

39-7,140. Jurisdiction; service; notice. (a) The secretary shall have jurisdiction over:

(1) Any person receiving IV-D services from the secretary;

(2) any person within or without this state who may be made subject to the jurisdiction of the courts of this state for the purpose of determining the person's duty of support or for establishing or enforcing a support order;

(3) any person without this state who may be made subject to the jurisdiction of the secretary for IV-D purposes by the laws of the jurisdiction in which the person resides or may be found; and

(4) any person who may be made subject to the jurisdiction of the courts of this state because the person is or may be in possession or control of property of the responsible parent, is or may be indebted to the responsible parent or is or may be the responsible parent's payor as defined in the income withholding act and amendments thereto.

(b) The jurisdiction of the secretary over any person shall commence at the time the person is served with an initial notice or order in any IV-D administrative proceeding or, for a person receiving IV-D services from the secretary, at the time the secretary's IV-D services begin. "Initial notice or order" includes a subpoena, an order for genetic tests, a notice of lien, an income withholding order and an order to restrict transfer.

The secretary's jurisdiction over the responsible parent shall continue so long as IV-D administrative proceedings are pending or so long as a duty of support exists, whichever is longer, regardless of the responsible parent's subsequent departure from this state.

(c) Except as provided in subsection (d) or as otherwise specifically required by law, service of any subpoena, notice or order in any IV-D administrative proceeding upon any person shall be by regular mail addressed to the person's last known address. Service by mail is complete upon mailing. Nothing in this subsection shall prevent the secretary and any person from agreeing to an alternative method of service, including but not limited to electronic data transfer. Any person accepting an alternative method of service under this subsection shall not be liable to any person solely because of the method of service.

(d) Service upon the responsible parent of an order for genetic tests shall be made only by personal service or registered mail, return receipt requested.

(e) If service of any notice or order in a IV-D administrative proceeding must be made only by personal service or registered mail, return receipt requested is qualified to serve the notice or order [*].

(f) Except as otherwise provided in this subsection, substantial compliance with the requirements for any method of service provided by this section shall effect valid service if, upon review, the hearing officer or tribunal finds that, notwithstanding some irregularity or omission, the person served was made aware that an action or proceeding was pending in which the person's person, status or property could be affected.

After commencement of any IV-D administrative proceeding, service upon the secretary of any notice or document in the same IV-D administrative proceeding at any address other than the current address provided by the secretary shall not be effective service upon or notice to the secretary.

History: L. 1997, ch. 182, § 9; July 3.

* Subsection apparently should have read: "(e) Service of any notice or order in a IV-D administrative proceeding must be made only by personal service or registered mail, return receipt requested."



39-7,141 Waiver of rights.

39-7,141. Waiver of rights. Except to the extent precluded by another provision of law, a person may waive any right conferred upon that person with respect to any IV-D proceeding. Anyone seeking waiver shall advise the person of the right to seek independent legal advice. Such waiver may be revoked in writing within 20 days following the date of such waiver.

History: L. 1997, ch. 182, § 10; July 3.



39-7,142 Administrative orders.

39-7,142. Administrative orders. (a) The provisions of this section shall apply to all orders entered by an authorized agent of the secretary in any IV-D administrative proceeding under K.S.A. 39-7,137 through 39-7,152 and amendments thereto.

(b) Every administrative order entered shall specify:

(1) Identifying information about the IV-D case;

(2) the mailing address of the Kansas office providing IV-D services;

(3) any finding of fact required by law; and

(4) when review of the administrative order is available and how to request review.

(c) Each administrative order shall be signed and dated by the secretary's authorized agent. The date of entry shall be the date the administrative order is signed by the secretary's authorized agent. The administrative order shall be effective as of the date of entry except to the extent that the order's effectiveness is stayed.

(d) A copy of the administrative order shall be served on each person required to comply with the administrative order, on the responsible parent, and on any other person required by law to receive a copy of the administrative order.

(e) The secretary may correct any technical error arising from oversight or omission or any clerical mistake that is discovered in any administrative order. Except as otherwise provided in this section, the amendment may be made at any time upon the secretary's own initiative or upon request of any person and after such notice, if any, that the secretary determines appropriate. If a review is pending, an amendment under this section may be made only with leave of the presiding officer. The amendment shall relate back to the date of the original administrative order, except that any person who has relied in good faith upon the original administrative order shall not be prejudiced by the relation back of any amendment under this section. A copy of the amended administrative order shall be served upon the same parties as the original administrative order, with a statement explaining the change, when review of the amended administrative order is available and how to request review. For the purpose of determining whether review of the amended order is available, the date the amended order was served upon the person requesting review shall be treated as the date the amended administrative order was entered.

History: L. 1997, ch. 182, § 11; July 3.



39-7,143 Same; enforceability.

39-7,143. Same; enforceability. (a) Subject to subsection (b), an administrative subpoena or order whose effect has not been stayed shall be enforceable pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, from the date of the subpoena's issuance or the order's entry.

(b) A subpoena issued pursuant to K.S.A. 39-7,144, and amendments thereto or an order to restrict transfer or to verify information entered pursuant to K.S.A. 39-7,150, and amendments thereto, shall not be enforceable more than two years after the date of issuance or entry, as shown on the face of the subpoena or order.

History: L. 1997, ch. 182, § 12; L. 2010, ch. 17, § 53; July 1.



39-7,144 Subpoena; service; enforceability.

39-7,144. Subpoena; service; enforceability. (a) In any title IV-D case, the secretary may issue a subpoena pursuant to this section to obtain information about the responsible parent's whereabouts or finances if the information is needed to establish, modify or enforce a support order. The subpoena shall require the person to whom it is directed to produce a copy of the records designated in the subpoena or, if applicable, to complete a form furnished pursuant to subsection (c). At least 14 days shall be allowed for compliance with the subpoena. A subpoena issued pursuant to this section shall be subject to defenses which would apply if the subpoena had been issued by a court of this state.

(b) A subpoena issued pursuant to this section shall be served only by personal service or registered mail, return receipt requested.

(c) The secretary may furnish with the subpoena a form requesting specific information from the records of the person to whom the subpoena is directed. The person may elect to furnish the copy of the designated records or to complete the form in full. If the person completes the form in full and returns it to the secretary's authorized agent by mail or otherwise within the time allowed, it shall be sufficient compliance with the subpoena.

(d) Except as otherwise provided in this subsection or subsection (c), the person to whom a subpoena is directed shall comply with the subpoena by delivering to the secretary's authorized agent by mail or otherwise a sworn statement and a true and correct copy of the records designated in the subpoena. The sworn statement shall certify that the copy delivered by the person is a true and correct copy of the records designated in the subpoena. When more than one person has custody of the records or has knowledge of the facts required to be stated in the sworn statement, more than one sworn statement may be made.

If the person has none of the records designated in the subpoena, or only part thereof, the person shall so state in the sworn statement and shall send a copy of those records of which the person has custody.

(e) Before the time specified in the subpoena for compliance therewith, the person to whom the subpoena is directed may request: (1) An administrative hearing to review all or part of the subpoena by complying with procedures established by the secretary for requesting such a review; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. The person shall comply with any portion of the subpoena for which review is not requested. If the subpoena is served by mail, the time for requesting review shall be extended by three days. If the request for review is made within the time allowed, the effect of the subpoena shall be stayed pending resolution of the review. Upon request, the presiding officer may limit the stay to the matters under review.

(f) Except as otherwise provided in this subsection, a subpoena issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the subpoena has expired. A subpoena issued pursuant to this section shall not be enforceable more than two years after the date of issuance shown on the face of the subpoena.

History: L. 1997, ch. 182, § 13; L. 2010, ch. 17, § 54; July 1.



39-7,145 Genetic tests.

39-7,145. Genetic tests. (a) This section shall not apply if an action to establish the father's duty of support on behalf of the child is pending before any tribunal. As used in this section, "mother" means the natural mother of the child whose parentage is in issue.

(b) Except as otherwise provided in subsection (d), genetic tests may be ordered by the secretary if the alleged father consents and the necessary persons are available for testing. Except as otherwise provided in subsection (e), the secretary shall pay the costs of genetic tests, subject to recoupment from the father if paternity is established. For purposes of this section, a person receiving title IV-D services is not available for testing if a claim for good cause not to cooperate under title IV-D is pending or has been determined in the person's favor or if the person ceases to receive title IV-D services for any reason.

(c) A copy of the order for genetic tests shall be served upon persons required to comply with the order only by personal service or registered mail, return receipt requested. The order shall specify the time and place the person is required to appear for testing, which shall be at least ten days after the date the order is entered.

(d) If a presumption of paternity arises pursuant to subsection (a) of K.S.A. 2016 Supp. 23-2208, and amendments thereto, because the mother married or attempted to marry any man, the secretary shall not order genetic testing unless a court of this state or an appropriate tribunal in another state has found that determining the child's biological father is in the child's best interests. If a tribunal subsequently determines that the prohibition of this subsection applied at the time genetic tests were ordered by the secretary, any support order based in whole or in part upon the genetic tests may be set aside only as provided in K.S.A. 60-260, and amendments thereto.

(e) Upon receiving the results of genetic testing, the secretary shall promptly send a copy of the results to the parties, together with notice of the time limits for requesting any additional genetic tests or for challenging the results pursuant to K.S.A. 2016 Supp. 23-2212, and amendments thereto, how to make such request or challenge, and any associated costs. The notice shall state the consequences pursuant to K.S.A. 2016 Supp. 23-2212, and amendments thereto, of failing to act within the time allowed by the statute. Any additional genetic tests shall be at the expense of the person making the request for additional genetic tests. Failure of the person requesting additional tests to make advance payment as required by the secretary shall be deemed withdrawal of the request.

(f) Any person required to comply with an order issued pursuant to this section may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within ten days after entry of the order; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served on the person by mail, the time for requesting review shall be extended by three days. An order issued pursuant to this section shall be subject to defenses that would apply if the order had been issued by a court of this state. If the request for review is made within the time allowed, the effect of the order shall be stayed with respect to the person requesting review pending resolution of the review.

(g) An order issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the order has expired.

History: L. 1997, ch. 182, § 14; L. 2010, ch. 17, § 55; L. 2012, ch. 162, § 73; May 31.



39-7,146 Arrearages.

39-7,146. Arrearages. (a) If the responsible parent owes any arrearages, the secretary may serve upon the responsible parent an order for minimum payments to defray the arrearages. The order shall identify the amount of unpaid arrearages and the minimum periodic payment the obligor is required to make to defray the arrearages. The amount specified for the minimum periodic payment shall be in addition to any current support order. The order shall state that failure to request review of the stated amount of arrearages may bar any later challenge to the amount. The order shall be served on the responsible parent only by personal service or registered mail, return receipt requested.

(b) The secretary shall adopt guidelines for determining minimum payments to defray arrearages that may be ordered pursuant to this section. To the extent that information is known, the following factors shall be considered: the financial condition of the child, custodial parent and responsible parent; the amount of the current support order; the existence of other dependents; and the total of unpaid arrearages.

(c) Unless stayed, an order issued pursuant to this section shall be effective 30 days after the date of entry. The responsible parent may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within ten days after entry of the order; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served by mail, the time shall be extended by three days.

(d) If, after an order issued pursuant to this section becomes effective, the responsible parent fails to make the minimum payments to defray arrearages, the order may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

History: L. 1997, ch. 182, § 15; L. 2010, ch. 17, § 56; July 1.



39-7,147 Income withholding order.

39-7,147. Income withholding order. (a) Except as otherwise provided in K.S.A. 39-7,149 or K.S.A. 2016 Supp. 23-3103, and amendments thereto, if no income withholding order is in effect to enforce a support order in a title IV-D case, an income withholding order may be entered by the secretary. A notice of intent to initiate income withholding, as described in K.S.A. 2016 Supp. 23-3103, and amendments thereto, shall be served on the responsible parent at least seven days before the secretary issues the income withholding order. If the amount of arrearages is less than the amount of current support due for one month, the requirements of subsection (d) must be met. The income withholding order shall conform to the requirements of the income withholding act, and amendments thereto and shall have the same force and effect as an income withholding order issued by a district court of this state.

(b) If an income withholding order is issued by the secretary to enforce a support order entered by a court of this state, the original document shall be delivered for filing to the clerk of the court that entered the support order. Thereafter, if the secretary is no longer providing title IV-D services in the case, the clerk of the district court shall use the income withholding order issued by the secretary in the same manner as an income withholding order issued by the court.

(c) If an income withholding order is issued by the secretary to enforce a support order entered by a tribunal of another state, the secretary shall transmit a copy of the income withholding order to the tribunal of the other state.

(d) If there are no arrearages or the amount of arrearages under the support order is less than the amount of current support due for one month, the secretary may initiate income withholding only if:

(1) Any arrearages are owed;

(2) a medical child support order exists;

(3) the secretary determines that immediate issuance of the income withholding order was required by K.S.A. 2016 Supp. 23-3103, and amendments thereto, or by a similar law of another state, but no income withholding order was entered;

(4) the responsible parent consents;

(5) required payments have been received after the due date at least twice within the preceding 12 months, regardless of whether any arrearages are owed; or

(6) the support order was entered by a tribunal of another state.

(e) If the support order was entered by or registered with a court of this state, the notice of intent to initiate income withholding shall be served on the responsible parent by personal service, first-class mail or registered mail, return receipt requested. In all other cases, the notice of intent to initiate income withholding shall be served upon the responsible parent only by personal service or registered mail, return receipt requested.

History: L. 1997, ch. 182, § 16; L. 2012, ch. 162, § 74; L. 2013, ch. 124, § 11; July 1.



39-7,148 Same; modification or termination.

39-7,148. Same; modification or termination. (a) At any time after issuing an income withholding order, the secretary shall: (1) Modify or terminate the income withholding order because of a modification or termination of the underlying support order; (2) modify the amount of income withheld to reflect payment in full of the arrearages; (3) modify or terminate the income withholding order to reflect the final order in a fair hearing pursuant to K.S.A. 75-3306, and amendments thereto; or (4) modify, or when appropriate terminate, an income withholding order consisting in whole or in part of a medical withholding order because of a modification or termination of the underlying medical child support order.

(b) In addition to modifications required by subsection (a), at any time the secretary may issue a modified income withholding order: (1) To change the amount to be withheld to defray arrearages; or (2) to conform the terms of a medical withholding order to the requirements of a payer. The provisions of this subsection shall apply only to income withholding orders issued pursuant to K.S.A. 39-7,147, and amendments thereto, including any modifications of such orders.

(c) The secretary shall provide notice of any proposed modification to the responsible parent by personal service, first-class mail or registered mail, return receipt requested, at least 14 days before entry of the modified income withholding order. The responsible parent may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, for review of the proposed modification by complying with procedures established by the secretary within ten days after service of the notice; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the notice is served by mail, the time for requesting review shall be extended by three days. If the proposed modification increases the total amount to be withheld from the responsible parent's income, entry of the modified income withholding order shall be stayed pending resolution of the review. In all other instances, entry of the proposed modification shall be stayed only for cause. The issues in the administrative hearing shall be limited to whether the amount of current support is as stated in the proposed modification and whether the total arrearages are less than the proposed installment to defray arrearages.

(d) The responsible parent may request that the secretary terminate an income withholding order for cash support if: (1) Withholding has not previously been terminated and reinitiated; and (2) there is a written agreement among the parties that provides for an alternative arrangement. If an income withholding order is terminated and the obligor subsequently accrues any arrearages, the secretary may issue another income withholding order as provided in K.S.A. 39-7,147, and amendments thereto.

(e) If the income withholding order includes both a medical withholding order and an income withholding order for cash support, modification or termination of one portion of the income withholding order shall not modify or terminate any other portion of the income withholding order except as expressly provided in the order.

(f) The provisions of K.S.A. 39-7,147, and amendments thereto, relating to transmitting income withholding orders to the tribunal that issued the underlying support order, shall apply to any order issued modifying or terminating income withholding that is issued pursuant to this section.

History: L. 1997, ch. 182, § 17; L. 2013, ch. 124, § 12; July 1.



39-7,149 Same; hearing.

39-7,149. Same; hearing. (a) The responsible parent may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, for review of a notice of intent to initiate income withholding served pursuant to K.S.A. 39-7,147 and amendments thereto by complying with procedures established by the secretary within seven days after service of the notice of intent; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the notice is served by mail, the time for requesting review shall be extended by three days. The request for review shall specify the mistake of fact alleged to be the basis for the stay or any applicable defense under this section. If the amount of the current support order or the amount of arrearages is challenged, the request shall specify the amount that is uncontested.

(b) The issues on review shall be limited to whether a mistake of fact existed at the time the notice to the responsible parent was prepared or, if specified in the request for review, whether a defense exists under this section. As used in this section, "mistake of fact" means an incorrect statement of the amount of current support due, the amount of arrearages, the amount of income to be withheld or the identity of the responsible parent.

(c) Except as otherwise provided in this subsection, the presiding officer shall immediately authorize issuance of an income withholding order upon request of the secretary if the identity of the responsible parent is not contested and the uncontested facts in the case show that the requirements of subsection (d) of K.S.A. 39-7,147 and amendments thereto have been met. If a defense under subsection (g) has been alleged, the presiding officer shall authorize immediate issuance of an income withholding order only if the uncontested arrearages equal or exceed the amount of support due for one month. A copy of the request shall be served on the responsible parent. The income withholding order authorized by this subsection shall specify an amount sufficient to satisfy the order for current support and to defray any arrearages, but only to the extent that each amount is not contested. Any income withholding order issued pursuant to this subsection shall be effective until modified or terminated.

(d) Entry of the income withholding order may be stayed only to the extent permitted by the income withholding act, and amendments thereto, or this section. A request for review under this section shall stay issuance of the administrative income withholding order until further order of the presiding officer.

(e) Within 45 days of the date the notice of intent to initiate income withholding was served on the responsible parent, the presiding officer shall provide the responsible parent an opportunity to present the responsible parent's case, determine if an income withholding order may be issued and notify the responsible parent and the secretary whether or not withholding is to occur.

(f) In addition to any other circumstances warranting issuance of an income withholding order under this section and notwithstanding any claim made pursuant to subsection (g), if the presiding officer finds that a notice of intent to initiate income withholding was served on the responsible parent and that there were arrearages, as of the date the notice was prepared, in an amount equal to or greater than the amount of support payable for one month, the presiding officer shall authorize issuance of an income withholding order. Subsequent payments to defray arrearages shall not prevent issuance of an income withholding order under this subsection unless there is no current support due and all arrearages are satisfied.

(g) If an income withholding order was not entered at the time the support order was entered because the tribunal found that there was good cause not to order immediate income withholding or that the parties had entered into an agreement for an alternative arrangement, the responsible parent may request that income withholding be stayed pursuant to this subsection.

If the responsible parent shows that the tribunal issuing the support order found good cause not to require immediate income withholding and that the basis for the finding of good cause still exists, the presiding officer shall stay issuance of the income withholding order unless subsection (f) applies.

If the responsible parent shows that the tribunal issuing the support order did not require immediate income withholding based upon an agreement of the interested parties for an alternative arrangement, the presiding officer may stay issuance of the income withholding order unless the presiding officer finds that: (1) Subsection (f) applies; (2) the agreement was not in writing; (3) the agreement was not approved by all interested parties, including any IV-D agency involved in the case at the time of the agreement; (4) the terms of the agreement or alternative arrangement are not being met; (5) the agreement or alternative arrangement is not in the best interests of the child; or (6) the agreement or alternative arrangement places an unnecessary burden upon the custodial parent, the responsible parent, or a public office.

(h) If the proposed administrative income withholding order specifies a periodic amount to defray arrearages, the presiding officer may order a reduction in the periodic amount to defray arrearages only if the total arrearages owed are less than the periodic amount to defray arrearages.

History: L. 1997, ch. 182, § 18; July 3.



39-7,150 Administrative levy on cash assets.

39-7,150. Administrative levy on cash assets. (a) Upon determining that arrearages exist in a title IV-D case, the secretary may enforce the support order by an administrative levy upon the responsible parent's cash assets. Any retirement fund that may be revoked or terminated by the responsible parent and is composed of cash assets shall be subject to administrative levy under this section, notwithstanding any other provision of law unless the retirement fund has any primary beneficiary other than the responsible parent or the responsible parent's spouse.

(b) To initiate an administrative levy under this section, the secretary shall serve an order to restrict transfer upon the holder of any cash asset of the responsible parent. The secretary may include with the order to restrict transfer an order to verify information concerning the cash asset. Except as otherwise provided pursuant to subsection (i), the order to restrict transfer shall be served only by personal service or registered mail, return receipt requested.

(c) The order to restrict transfer shall attach, upon receipt by the holder, the interest of the responsible parent in any cash asset in the possession or control of the holder subject to any prior attachment or lien or any right of setoff that the holder may have against such assets. If the total value of all attachable cash assets is less than $25 at that time, no interest shall be attached by the order to restrict transfer. Upon attachment, the holder shall not transfer any of the attached assets without the consent of the secretary until further order of the secretary.

(d) Any cash asset held by the responsible parent in joint tenancy with rights of survivorship shall be presumed to be owned entirely by the responsible parent. The burden of proving otherwise shall be upon any person asserting ownership of any attached cash asset. Neither the holder nor the secretary shall be liable to the joint owners if the ownership of the cash assets is later proven not to be the responsible parent's.

(e) The holder shall promptly notify any co-owner of the cash asset or account about the attachment if the co-owner's interest appears to be affected by the attachment.

(f) If an order to restrict transfer is issued, the secretary shall simultaneously send notice to the responsible parent by only personal service or registered mail, return receipt requested. The notice shall state when review is available and how to request review.

(g) If the secretary includes with the order to restrict transfer an order to verify information, the holder shall comply with the terms of the order to verify information within 14 days of receipt.

(h) If the time allowed to request an administrative hearing has elapsed and the proposed levy has not been challenged or the challenge has been resolved, in whole or in part, in favor of the secretary, the secretary shall issue an order to the holder to disburse the attached funds.

(i) If the holder is a financial institution that has entered into an agreement with the secretary, the agreement may provide for alternative methods of: (1) Notifying the financial institution to restrict transfer of cash assets or to disburse proceeds of the order; (2) resolving disputes between the financial institution and the secretary concerning an administrative levy; and (3) exchanging any data related to the IV-D program.

(j) The exemptions contained in article 23 of chapter 60 shall apply to any attachment under this section.

(k) The responsible parent, the holder or any co-owner may contest any order entered under this section that affects the person's rights or duties. The aggrieved person may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within ten days after entry of the order being contested; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served on the person by mail, the person's time for requesting review shall be extended by three days.

(l) Except as otherwise provided in this subsection, the effect of an order to restrict transfer may be stayed pending resolution of any administrative hearing only upon request and only if the person requesting the stay posts a cash or surety bond or provides other unencumbered security equal in value to the amount of the attached assets. Upon notice and opportunity for hearing, the presiding officer may stay or limit the effect of an order to restrict transfer if the request for stay is accompanied by a sworn statement that the responsible parent is not the owner of the attached assets.

The effect of an order to verify information or an order to disburse attached funds shall be stayed only at the discretion of the presiding officer.

(m) An order issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the order has expired. An order issued pursuant to this section shall not be enforceable more than two years after the date of entry shown on the face of the order.

History: L. 1997, ch. 182, § 19; L. 2010, ch. 17, § 57; July 1.



39-7,151 Redirecting support payments; assignment; change of payee.

39-7,151. Redirecting support payments; assignment; change of payee. (a) Nothing in this section shall be construed to prevent the secretary from redirecting support payments by filing a notice of assignment pursuant to K.S.A. 39-754, and amendments thereto, or to require the secretary to issue an order to change payee in lieu of filing such a notice of assignment.

(b) If a support order has been entered in any IV-D case, the secretary may enter an order to change the payee. The order may be directed to the clerk of court or any other payer under the support order and shall require payments to be made and disbursed as provided in the order to change payee until further notice. The order to change payee shall be served on the clerk of the court or other payer by only personal service or registered mail, return receipt requested. The secretary shall serve a copy of the order to change payee on the responsible parent and the custodial parent and, if the previous payee is a real party in interest, upon the previous payee by only personal service or registered mail, return receipt requested. An order to change payee may be entered pursuant to this section only if the payer is subject, or may be made subject, to the jurisdiction of the courts of this state. The jurisdiction of the secretary over the payer for purposes of this section shall commence when the payer is served with the order to change payee and shall continue so long as the order to change payee is in effect and has not been superseded.

(c) If an order to change payee is directed to any payer other than the clerk of court, a copy shall also be filed with the tribunal that issued the support order.

(d) If the underlying support order was entered or has been registered in this state, no order to change payee issued by any IV-D agency shall be effective to require any payer, other than a clerk of court, to send payments to any location other than to the clerk of court where the support order was entered or registered, a location specified in the support order or a location specified by court rule. If the clerk of court receives an order to change payee from anyone other than the secretary and a notice of assignment pursuant to K.S.A. 39-754, and amendments thereto, or a conflicting order to change payee is still in effect, the clerk of court may at any time request an administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary.

(e) If the underlying support order was not entered and has not been registered in this state, any person whose interest may be prejudiced by the order to change payee may request: (1) An administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, by complying with procedures established by the secretary within 10 days after entry of the order being contested; or (2) a de novo court review pursuant to K.S.A. 39-7,139, and amendments thereto. If the order is served on the person by mail, the person's time for requesting review shall be extended by three days.

(f) An order to change payee issued by a IV-D agency in another state shall have the same force and effect in this state, and be subject to the same limitations, as an order to change payee issued by the secretary under this section. Upon request of a IV-D agency in another state, the secretary may enforce such an order to change payee as though it had been issued by the secretary for children and families. By serving an order to change payee related to a support order entered in this state, such IV-D agency shall be deemed to have consented to the jurisdiction of this state to determine how payments will be directed to maintain accurate payment records and rapid disbursement of support collections.

(g) As used in this section, "clerk of court" includes any district court trustee generally designated to process support payments and includes any disbursement unit or entity that may be established by court rule to process support payments.

(h) In an administrative hearing pursuant to K.S.A. 75-3306, and amendments thereto, the effect of an order to change payee may be stayed only upon request and only if the new payee is a person or entity other than the clerk of the court.

(i) An order issued pursuant to this section whose effect has not been stayed may be enforced pursuant to the civil enforcement provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, after the time for compliance with the order has expired.

History: L. 1997, ch. 182, § 20; L. 2010, ch. 17, § 58; L. 2014, ch. 115, § 120; July 1.



39-7,152 Execution; arrearages.

39-7,152. Execution; arrearages. If arrearages have accrued under a support order entered by or registered with a court of this state, the secretary may issue execution pursuant to K.S.A. 60-2401 and amendments thereto.

History: L. 1997, ch. 182, § 21; July 3.



39-7,155 Past due child support or failure to comply with subpoena, restricted driving privileges; certification by secretary; notice; hearing.

39-7,155. Past due child support or failure to comply with subpoena, restricted driving privileges; certification by secretary; notice; hearing. (a) The secretary of revenue shall restrict a person's driving privileges pursuant to K.S.A. 8-255, and amendments thereto, upon request of the secretary for children and families if the secretary for children and families certifies, as provided in this section, that the person owes past due support or has failed to comply with a warrant or subpoena in a title IV-D case. The secretary for children and families shall provide the secretary of revenue identifying information about each person so certified. When this section requires the division to place restrictions on a person's driving privileges, the division shall restrict the person's driving privileges only under the circumstances provided by subsections (a)(1), (a)(2), (a)(3) and (a)(4) of K.S.A. 8-292, and amendments thereto.

(b) A restriction of driving privileges under this section shall continue until the secretary for children and families decertifies the person and the person meets requirements for receiving a driver's license.

(c) The secretary for children and families is authorized to certify a person to the secretary of revenue for restriction of the person's driving privileges if:

(1) The person owes past due support in a title IV-D case equal to or greater than $500 or has failed, after appropriate notice, to comply with an outstanding warrant or subpoena directed to the person in a title IV-D case; and

(2) at least 30 days have elapsed from the date written notice of the proposed certification was mailed to the person and no timely request for review has been made or such review has been resolved in favor of the secretary for children and families.

(d) The secretary for children and families shall mail to the person a notice of the proposed certification to restrict driving privileges by certified mail, return receipt requested, addressed to the person at the person's last known address. The notice shall describe the basis of the proposed certification, compliance actions that the person may take to prevent certification, how the person may request a fair hearing pursuant to K.S.A. 75-3306, and amendments thereto, the time frame the person shall meet to prevent certification, how the person may be decertified once certification occurs and how the person may obtain additional information.

(e) If, within the time frame stated in the notice, the person demonstrates to the secretary for children and families that the person has met applicable requirements of subsection (a) of K.S.A. 2016 Supp. 39-7,156, and amendments thereto, the secretary shall not certify the person under this section so long as the person remains in compliance. Nothing in this subsection shall be construed to prevent the secretary from issuing a new notice of proposed certification if the person ceases to be in compliance, owes past due support equal to or greater than $500 in a different title IV-D case or fails to comply with a different warrant or subpoena in a title IV-D case.

(f) If a timely request for fair hearing pursuant to K.S.A. 75-3306, and amendments thereto, is made, certification by the secretary for children and families shall be stayed pending resolution of the fair hearing.

(g) As used in this section, "title IV-D case" means a case being administered by the secretary for children and families pursuant to part D of title IV of the federal social security act, 42 U.S.C. § 651 et seq.

History: L. 2006, ch. 186, § 1; L. 2014, ch. 115, § 121; July 1.



39-7,156 Same; prevention of certification.

39-7,156. Same; prevention of certification. (a) A person may prevent certification pursuant to subsection (e) of K.S.A. 2016 Supp. 39-7,155, and amendments thereto, or may request decertification if:

(1) The arrearages are paid in full or a tribunal of competent jurisdiction has determined that no arrearage is owed;

(2) an income withholding order in the case has been served upon the person's current employer or payor;

(3) an agreement has been completed or an order has been entered setting minimum payments to defray the arrearage, together with receipt of the first minimum payment; or

(4) the person has complied with the warrant or subpoena or the warrant or subpoena has been quashed or withdrawn.

(b) The burden of showing that the applicable requirements of subsection (a) have been met shall be upon the person seeking to prevent certification or to be decertified. If the secretary for children and families is satisfied that the person has met the necessary requirements and the person has been certified pursuant to K.S.A. 2016 Supp. 39-7,155, and amendments thereto, the secretary shall decertify the person immediately.

History: L. 2006, ch. 186, § 2; L. 2014, ch. 155, § 122; July 1.



39-7,157 Same; termination of proceedings; issuance of driver's license.

39-7,157. Same; termination of proceedings; issuance of driver's license. If a person previously certified pursuant to K.S.A. 2016 Supp. 39-7,155, and amendments thereto, is decertified by the secretary for children and families, the secretary of revenue shall immediately terminate any proceedings under K.S.A. 2016 Supp. 39-7,155, and amendments thereto, and, if the person's driving privileges have been restricted, may issue a driver's license to the person if the person meets requirements to receive a license. Nothing in this section shall be construed to prevent or stay any proceeding by the secretary of revenue to suspend, revoke or restrict the person's driving privileges on any other grounds.

History: L. 2006, ch. 186, § 3; L. 2014, ch. 115, § 123; July 1.



39-7,158 Agreement between secretary of revenue and secretary for children and families; rules and regulations.

39-7,158. Agreement between secretary of revenue and secretary for children and families; rules and regulations. (a) The secretary for children and families and the secretary of revenue may enter into an agreement for administering the provisions of K.S.A. 2016 Supp. 39-7,155 through 39-7,157, and amendments thereto, including time frames for implementation.

(b) The secretary for children and families and the secretary of revenue may each adopt rules and regulations necessary to carry out the provisions of K.S.A. 2016 Supp. 39-7,155 through 39-7,157, and amendments thereto.

History: L. 2006, ch. 186, § 4; L. 2014, ch. 115, § 124; July 1.



39-7,159 Comprehensive and coordinated system of long-term care services; cooperation by Kansas department for aging and disability services, Kansas department for children and families and department of health and environment.

39-7,159. Comprehensive and coordinated system of long-term care services; cooperation by Kansas department for aging and disability services, Kansas department for children and families and department of health and environment. (a) In the state of Kansas, long-term care services, including home and community based services, shall be provided through a comprehensive and coordinated system throughout the state.

(b) The system shall:

(1) Emphasize a delivery concept of self-direction, individual choice, home and community settings and privacy;

(2) ensure transparency, accountability, safety and high quality services;

(3) increase expedited eligibility determination;

(4) provide timely services;

(5) utilize informal services; and

(6) ensure the moneys follow the person into the community.

(c) All persons receiving services pursuant to this section shall be offered the appropriate services which are determined to be in aggregate the most economical available with regard to state general fund expenditures. For those persons moving from a nursing facility to the home and community based services, the nursing facility reimbursement shall follow the person into the community.

(d) The Kansas department for aging and disability services, the Kansas department for children and families and the department of health and environment shall design and implement the system, in consultation with stakeholders and advocates related to long-term care services.

(e) The Kansas department for aging and disability services and the Kansas department for children and families, in consultation with the department of health and environment, shall submit an annual report on the long-term care system to the governor and the legislature annually, during the first week of the regular session.

History: L. 2008, ch. 168, § 1; L. 2012, ch. 102, § 14; L. 2014, ch. 115, § 125; July 1.



39-7,160 Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight; members; meetings; reporting; compensation and expenses.

39-7,160. Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight; members; meetings; reporting; compensation and expenses. (a) There is hereby established the Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight. The joint committee shall review the number of individuals who are transferred from state or private institutions and long-term care facilities to the home and community based services and the associated cost savings and other outcomes of the money-follows-the-person program. The joint committee shall review the funding targets recommended by the interim report submitted for the 2007 legislature by the joint committee on legislative budget and use them as guidelines for future funding planning and policy making. The joint committee shall have oversight of savings resulting from the transfer of individuals from state or private institutions to home and community based services. As used in K.S.A. 2016 Supp. 39-7,159 through 39-7,162, and amendments thereto, "savings" means the difference between the average cost of providing services for individuals in an institutional setting and the cost of providing services in a home and community based setting. The joint committee shall study and determine the effectiveness of the program and cost-analysis of the state institutions or long-term care facilities based on the success of the transfer of individuals to home and community based services. The joint committee shall consider the issues of whether sufficient funding is provided for enhancement of wages and benefits of direct individual care workers and their staff training and whether adequate progress is being made to transfer individuals from the institutions and to move them from the waiver waiting lists to receive home and community based services. The joint committee shall review and ensure that any proceeds resulting from the successful transfer be applied to the system of provision of services for long-term care and home and community based services. The joint committee shall monitor and study the implementation and operations of the home and community based service programs, the children's health insurance program, the program for the all-inclusive care of the elderly and the state medicaid programs including, but not limited to, access to and quality of services provided and any financial information and budgetary issues. Any state agency shall provide data and information on KanCare programs, including, but not limited to, pay for performance measures, quality measures and enrollment and disenrollment in specific plans, KanCare provider network data and appeals and grievances made to the KanCare ombudsman, to the joint committee, as requested.

(b) The joint committee shall consist of 11 members of the legislature appointed as follows: (1) Two members of the house committee on health and human services appointed by the speaker of the house of representatives; (2) one member of the house committee on health and human services appointed by the minority leader of the house of representatives; (3) two members of the senate committee on public health and welfare appointed by the president of the senate; (4) one member of the senate committee on public health and welfare appointed by the minority leader of the senate; (5) two members of the house of representatives appointed by the speaker of the house of representatives, one of whom shall be a member of the house committee on appropriations; (6) one member of the house of representatives appointed by the minority leader of the house of representatives; and (7) two members of the senate appointed by the president of the senate, one of whom shall be a member of the senate committee on ways and means.

(c) Members shall be appointed for terms coinciding with the legislative terms for which such members are elected or appointed. All members appointed to fill vacancies in the membership of the joint committee and all members appointed to succeed members appointed to membership on the joint committee shall be appointed in the manner provided for the original appointment of the member succeeded.

(d) The members originally appointed as members of the joint committee shall meet upon the call of the member appointed by the speaker of the house of representatives, who shall be the first chairperson, within 30 days of the effective date of this act. The vice-chairperson of the joint committee shall be appointed by the president of the senate. Chairperson and vice-chairperson shall alternate annually between the members appointed by the speaker of the house of representatives and the president of the senate. The ranking minority member shall be from the same chamber as the chairperson. On and after the effective date of this act, the joint committee shall meet at least once in January and once in April when the legislature is in regular session and at least once for two consecutive days during each of the third and fourth calendar quarters, on the call of the chairperson, but not to exceed six meetings in a calendar year, except additional meetings may be held on call of the chairperson when urgent circumstances exist which require such meetings. Six members of the joint committee shall constitute a quorum.

(e) (1) At the beginning of each regular session of the legislature, the committee shall submit to the president of the senate, the speaker of the house of representatives, the house committee on health and human services and the senate committee on public health and welfare a written report on numbers of individuals transferred from the state or private institutions to the home and community based services including the average daily census in the state institutions and long-term care facilities, savings resulting from the transfer certified by the secretary for aging and disability services in a quarterly report filed in accordance with K.S.A. 2016 Supp. 39-7,162, and amendments thereto, and the current balance in the home and community based services savings fund of the Kansas department for aging and disability services.

(2) Such report submitted under this subsection shall also include, but not be limited to, the following information on the KanCare program:

(A) Quality of care and health outcomes of individuals receiving state medicaid services under the KanCare program, as compared to the provision of state medicaid services prior to January 1, 2013;

(B) integration and coordination of health care procedures for individuals receiving state medicaid services under the KanCare program;

(C) availability of information to the public about the provision of state medicaid services under the KanCare program, including, but not limited to, accessibility to health services, expenditures for health services, extent of consumer satisfaction with health services provided and grievance procedures, including quantitative case data and summaries of case resolution by the KanCare ombudsman;

(D) provisions for community outreach and efforts to promote the public understanding of the KanCare program;

(E) comparison of the actual medicaid costs expended in providing state medicaid services under the KanCare program after January 1, 2013, to the actual costs expended under the provision of state medicaid services prior to January 1, 2013, including the manner in which such cost expenditures are calculated;

(F) comparison of the estimated costs expended in a managed care system of providing state medicaid services under the KanCare program after January 1, 2013, to the actual costs expended under the KanCare program of providing state medicaid services after January 1, 2013;

(G) comparison of caseload information for individuals receiving state medicaid services prior to January 1, 2013, to the caseload information for individuals receiving state medicaid services under the KanCare program after January 1, 2013; and

(H) all written testimony provided to the joint committee regarding the impact of the provision of state medicaid services under the KanCare program upon residents of adult care homes.

(3) The joint committee shall consider the external quality review reports and quality assessment and performance improvement program plans of each managed care organization providing state medicaid services under the KanCare program in the development of the report submitted under this subsection.

(4) The report submitted under this subsection shall be published on the official website of the legislative research department.

(f) Members of the committee shall have access to any medical assistance report and caseload data generated by the Kansas department of health and environment division of health care finance. Members of the committee shall have access to any report submitted by the Kansas department of health and environment division of health care finance to the centers for medicare and medicaid services of the United States department of health and human services.

(g) Members of the committee shall be paid compensation, travel expenses and subsistence expenses or allowance as provided in K.S.A. 75-3212, and amendments thereto, for attendance at any meeting of the joint committee or any subcommittee meeting authorized by the committee.

(h) In accordance with K.S.A. 46-1204, and amendments thereto, the legislative coordinating council may provide for such professional services as may be requested by the joint committee.

(i) The joint committee may make recommendations and introduce legislation as it deems necessary in performing its functions.

History: L. 2008, ch. 168, § 2; L. 2013, ch. 94, § 1; L. 2015, ch. 55, § 1; July 1.



39-7,162 Home and community based services savings fund administered by secretary for aging and disability services; certification, transfer and expenditures.

39-7,162. Home and community based services savings fund administered by secretary for aging and disability services; certification, transfer and expenditures. (a) (1) There is hereby established the home and community based services savings fund in the state treasury which shall be administered by the secretary for aging and disability services. All savings resulting from transferring individuals from the institutions to home and community based services shall be deposited in this fund. All expenditures from the home and community based services savings fund shall be in accordance with the provisions of appropriation acts upon vouchers approved by the secretary for aging and disability services or the secretary's designee.

(2) Whenever an individual, who is residing in an institution, transfers to home and community based services, the secretary for aging and disability services shall determine the savings attributable to such transfer and shall certify the amount or amounts of such savings to the director of accounts and reports. Upon receipt of each such certification, the director of accounts and reports shall transfer the amount or amounts specified in such certification from the funds and accounts specified to the home and community based services savings fund of the Kansas department for aging and disability services in accordance with such certification. The secretary for aging and disability services shall transmit a copy of each such certification to the director of the budget and to the director of legislative research.

(b) The secretary shall certify to the Robert G. (Bob) Bethell joint committee on home and community based services and KanCare oversight at the beginning of each calendar quarter the amount of savings resulting from transferring individuals from institutions to home and community based services that have been transferred during the preceding calendar quarter to the home and community based services savings fund from each institution during the preceding quarter.

History: L. 2008, ch. 168, § 4; L. 2013, ch. 94, § 2; July 1.






Article 9 ADULT CARE HOMES

39-923 Definitions.

39-923. Definitions. (a) As used in this act:

(1) "Adult care home" means any nursing facility, nursing facility for mental health, intermediate care facility for people with intellectual disability, assisted living facility, residential health care facility, home plus, boarding care home and adult day care facility; all of which are classifications of adult care homes and are required to be licensed by the secretary for aging and disability services.

(2) "Nursing facility" means any place or facility operating 24 hours a day, seven days a week, caring for six or more individuals not related within the third degree of relationship to the administrator or owner by blood or marriage and who, due to functional impairments, need skilled nursing care to compensate for activities of daily living limitations.

(3) "Nursing facility for mental health" means any place or facility operating 24 hours a day, seven days a week, caring for six or more individuals not related within the third degree of relationship to the administrator or owner by blood or marriage and who, due to functional impairments, need skilled nursing care and special mental health services to compensate for activities of daily living limitations.

(4) "Intermediate care facility for people with intellectual disability" means any place or facility operating 24 hours a day, seven days a week, caring for four or more individuals not related within the third degree of relationship to the administrator or owner by blood or marriage and who, due to functional impairments caused by intellectual disability or related conditions, need services to compensate for activities of daily living limitations.

(5) "Assisted living facility" means any place or facility caring for six or more individuals not related within the third degree of relationship to the administrator, operator or owner by blood or marriage and who, by choice or due to functional impairments, may need personal care and may need supervised nursing care to compensate for activities of daily living limitations and in which the place or facility includes apartments for residents and provides or coordinates a range of services including personal care or supervised nursing care available 24 hours a day, seven days a week, for the support of resident independence. The provision of skilled nursing procedures to a resident in an assisted living facility is not prohibited by this act. Generally, the skilled services provided in an assisted living facility shall be provided on an intermittent or limited term basis, or if limited in scope, a regular basis.

(6) "Residential health care facility" means any place or facility, or a contiguous portion of a place or facility, caring for six or more individuals not related within the third degree of relationship to the administrator, operator or owner by blood or marriage and who, by choice or due to functional impairments, may need personal care and may need supervised nursing care to compensate for activities of daily living limitations and in which the place or facility includes individual living units and provides or coordinates personal care or supervised nursing care available on a 24-hour, seven-days-a-week basis for the support of resident independence. The provision of skilled nursing procedures to a resident in a residential health care facility is not prohibited by this act. Generally, the skilled services provided in a residential health care facility shall be provided on an intermittent or limited term basis, or if limited in scope, a regular basis.

(7) "Home plus" means any residence or facility caring for not more than 12 individuals not related within the third degree of relationship to the operator or owner by blood or marriage unless the resident in need of care is approved for placement by the secretary for children and families, and who, due to functional impairment, needs personal care and may need supervised nursing care to compensate for activities of daily living limitations. The level of care provided to residents shall be determined by preparation of the staff and rules and regulations developed by the Kansas department for aging and disability services. An adult care home may convert a portion of one wing of the facility to a not less than five-bed and not more than 12-bed home plus facility provided that the home plus facility remains separate from the adult care home, and each facility must remain contiguous. Any home plus that provides care for more than eight individuals after the effective date of this act shall adjust staffing personnel and resources as necessary to meet residents' needs in order to maintain the current level of nursing care standards. Personnel of any home plus who provide services for residents with dementia shall be required to take annual dementia care training.

(8) "Boarding care home" means any place or facility operating 24 hours a day, seven days a week, caring for not more than 10 individuals not related within the third degree of relationship to the operator or owner by blood or marriage and who, due to functional impairment, need supervision of activities of daily living but who are ambulatory and essentially capable of managing their own care and affairs.

(9) "Adult day care" means any place or facility operating less than 24 hours a day caring for individuals not related within the third degree of relationship to the operator or owner by blood or marriage and who, due to functional impairment, need supervision of or assistance with activities of daily living.

(10) "Place or facility" means a building or any one or more complete floors of a building, or any one or more complete wings of a building, or any one or more complete wings and one or more complete floors of a building, and the term "place or facility" may include multiple buildings.

(11) "Skilled nursing care" means services performed by or under the immediate supervision of a registered professional nurse and additional licensed nursing personnel. Skilled nursing includes administration of medications and treatments as prescribed by a licensed physician or dentist; and other nursing functions which require substantial nursing judgment and skill based on the knowledge and application of scientific principles.

(12) "Supervised nursing care" means services provided by or under the guidance of a licensed nurse with initial direction for nursing procedures and periodic inspection of the actual act of accomplishing the procedures; administration of medications and treatments as prescribed by a licensed physician or dentist and assistance of residents with the performance of activities of daily living.

(13) "Resident" means all individuals kept, cared for, treated, boarded or otherwise accommodated in any adult care home.

(14) "Person" means any individual, firm, partnership, corporation, company, association or joint-stock association, and the legal successor thereof.

(15) "Operate an adult care home" means to own, lease, establish, maintain, conduct the affairs of or manage an adult care home, except that for the purposes of this definition the word "own" and the word "lease" shall not include hospital districts, cities and counties which hold title to an adult care home purchased or constructed through the sale of bonds.

(16) "Licensing agency" means the secretary for aging and disability services.

(17) "Skilled nursing home" means a nursing facility.

(18) "Intermediate nursing care home" means a nursing facility.

(19) "Apartment" means a private unit which includes, but is not limited to, a toilet room with bathing facilities, a kitchen, sleeping, living and storage area and a lockable door.

(20) "Individual living unit" means a private unit which includes, but is not limited to, a toilet room with bathing facilities, sleeping, living and storage area and a lockable door.

(21) "Operator" means an individual registered pursuant to the operator registration act, K.S.A. 2016 Supp. 39-973 et seq., and amendments thereto, who may be appointed by a licensee to have the authority and responsibility to oversee an assisted living facility or residential health care facility with fewer than 61 residents, a home plus or adult day care facility.

(22) "Activities of daily living" means those personal, functional activities required by an individual for continued well-being, including, but not limited to, eating, nutrition, dressing, personal hygiene, mobility and toileting.

(23) "Personal care" means care provided by staff to assist an individual with, or to perform activities of daily living.

(24) "Functional impairment" means an individual has experienced a decline in physical, mental and psychosocial well-being and as a result, is unable to compensate for the effects of the decline.

(25) "Kitchen" means a food preparation area that includes a sink, refrigerator and a microwave oven or stove.

(26) The term "intermediate personal care home" for purposes of those individuals applying for or receiving veterans' benefits means residential health care facility.

(27) "Paid nutrition assistant" means an individual who is paid to feed residents of an adult care home, or who is used under an arrangement with another agency or organization, who is trained by a person meeting nurse aide instructor qualifications as prescribed by 42 C.F.R. § 483.152, 42 C.F.R. § 483.160 and 42 C.F.R. § 483.35(h), and who provides such assistance under the supervision of a registered professional or licensed practical nurse.

(28) "Medicaid program" means the Kansas program of medical assistance for which federal or state moneys, or any combination thereof, are expended, or any successor federal or state, or both, health insurance program or waiver granted thereunder.

(29) "Licensee" means any person or persons acting jointly or severally who are licensed by the secretary for aging and disability services pursuant to the adult care home licensure act, K.S.A. 39-923 et seq., and amendments thereto.

(b) The term "adult care home" shall not include institutions operated by federal or state governments, except institutions operated by the director of the Kansas commission on veterans affairs office, hospitals or institutions for the treatment and care of psychiatric patients, child care facilities, maternity centers, hotels, offices of physicians or hospices which are certified to participate in the medicare program under 42 code of federal regulations, chapter IV, § 418.1 et seq., and amendments thereto, and which provide services only to hospice patients, or centers approved by the centers for medicare and medicaid services as a program for all-inclusive care for the elderly (PACE) under 42 code of federal regulations, chapter IV, part 460 et seq., and amendments thereto, which provides services only to PACE participants.

(c) Nursing facilities in existence on the effective date of this act changing licensure categories to become residential health care facilities shall be required to provide private bathing facilities in a minimum of 20% of the individual living units.

(d) Facilities licensed under the adult care home licensure act on the day immediately preceding the effective date of this act shall continue to be licensed facilities until the annual renewal date of such license and may renew such license in the appropriate licensure category under the adult care home licensure act subject to the payment of fees and other conditions and limitations of such act.

(e) Nursing facilities with less than 60 beds converting a portion of the facility to residential health care shall have the option of licensing for residential health care for less than six individuals but not less than 10% of the total bed count within a contiguous portion of the facility.

(f) The licensing agency may by rule and regulation change the name of the different classes of homes when necessary to avoid confusion in terminology and the agency may further amend, substitute, change and in a manner consistent with the definitions established in this section, further define and identify the specific acts and services which shall fall within the respective categories of facilities so long as the above categories for adult care homes are used as guidelines to define and identify the specific acts.

History: L. 1961, ch. 231, § 1; L. 1967, ch. 246, § 1; L. 1972, ch. 171, § 1; L. 1975, ch. 462, § 39; L. 1978, ch. 161, § 11; L. 1982, ch. 189, § 1; L. 1983, ch. 146, § 1; L. 1992, ch. 322, § 7; L. 1994, ch. 6, § 2; L. 1994, ch. 279, § 2; L. 1995, ch. 143, § 1; L. 1998, ch. 200, § 3; L. 2002, ch. 197, § 7; L. 2003, ch. 149, § 2; L. 2004, ch. 146, § 3; L. 2011, ch. 62, § 1; L. 2012, ch. 113, § 2; L. 2014, ch. 94, § 1; L. 2014, ch. 117, § 6; L. 2015, ch. 56, § 9; May 21.

Section was amended twice in the 2012 session, see also 39-923a.

Section was amended by L. 2014, ch. 83, § 4, but that version was repealed by L. 2014, ch. 117, § 10.



39-924 Purpose of act.

39-924. Purpose of act. The purpose of this act is the development, establishment, and enforcement of standards: (1) For the care, treatment, health, safety, welfare and comfort of individuals in adult care homes licensed by the secretary for aging and disability services; and (2) for the construction, general hygiene, maintenance and operation of said adult care homes, which, in the light of advancing knowledge, will promote safe and adequate accommodation, care and treatment of such individuals in adult care homes.

History: L. 1961, ch. 231, § 2; L. 1972, ch. 171, § 2; L. 1975, ch. 462, § 40; L. 2003, ch. 149, § 3; L. 2014, ch. 115, § 126; July 1.



39-925 Administration of act; transfer of administration to secretary for aging and disability services; appointment of officer to administer the act; contracts.

39-925. Administration of act; transfer of administration to secretary for aging and disability services; appointment of officer to administer the act; contracts. (a) The administration of the adult care home licensure act is hereby transferred from the secretary of health and environment to the secretary for aging and disability services, except as otherwise provided by this act. On the effective date of this act, the administration of the adult care home licensure act shall be under authority of the secretary for aging and disability services as the licensing agency in conjunction with the state fire marshal, and shall have the assistance of the county, city-county or multicounty health departments, local fire and safety authorities and other agencies of government in this state. The secretary for aging and disability services shall appoint an officer to administer the adult care home licensure act and such officer shall be in the unclassified service under the Kansas civil service act.

(b) The secretary for aging and disability services shall be a continuation of the secretary of health and environment as to the programs transferred and shall be the successor in every way to the powers, duties and functions of the secretary of health and environment for such programs, except as otherwise provided by this act. On and after the effective date of this act, for each of the programs transferred, every act performed in the exercise of such powers, duties and functions by or under the authority of the secretary for aging and disability services shall be deemed to have the same force and effect as if performed by the secretary of health and environment in whom such powers were vested prior to the effective date of this act.

(c) (1) No suit, action or other proceeding, judicial or administrative, which pertains to any of the transferred adult care home survey, certification and licensing programs, and reporting of abuse, neglect or exploitation of adult care home residents, which is lawfully commenced, or could have been commenced, by or against the secretary of health and environment in such secretary's official capacity or in relation to the discharge of such secretary's official duties, shall abate by reason of the transfer of such programs. The secretary for aging and disability services shall be named or substituted as the defendant in place of the secretary of health and environment in any suit, action or other proceeding involving claims arising from facts or events first occurring either on or before the effective date of this act or thereafter.

(2) No suit, action or other proceeding, judicial or administrative, pertaining to the adult care home survey, certification and licensing programs or to the reporting of abuse, neglect or exploitation of adult care home residents which otherwise would have been dismissed or concluded shall continue to exist by reason of any transfer under this act.

(3) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of this act.

(4) Any final appeal decision of the department of health and environment entered pursuant to K.S.A. 39-923 et seq., and amendments thereto, K.S.A. 39-1401 et seq., and amendments thereto, or the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, currently pertaining to adult care home certification, survey and licensing or reporting of abuse, neglect or exploitation of adult care home residents, transferred pursuant to this act shall be binding upon and applicable to the secretary for aging and disability services and the Kansas department for aging and disability services.

(5) All orders and directives under the adult care home licensure act by the secretary of health and environment in existence immediately prior to the effective date of the transfer of powers, duties and functions by this act, shall continue in force and effect and shall be deemed to be duly issued orders, and directives of the secretary for aging and disability services, until reissued, amended or nullified pursuant to law.

(d) All rules and regulations of the department of health and environment adopted pursuant to K.S.A. 39-923 et seq., and amendments thereto, and in effect on the effective date of this act, which promote the safe, proper and adequate treatment and care of individuals in adult care homes shall continue to be effective and shall be deemed to be rules and regulations of the secretary for aging and disability services, until revised, amended, revoked or nullified by the secretary for aging and disability services, or otherwise, pursuant to law.

(e) All contracts shall be made in the name of "secretary for aging and disability services" and in that name the secretary for aging and disability services may sue and be sued on such contracts. The grant of authority under this subsection shall not be construed to be a waiver of any rights retained by the state under the 11th amendment to the United States constitution and shall be subject to and shall not supersede the provisions of any appropriation act of this state.

History: L. 1961, ch. 231, § 3; L. 1975, ch. 462, § 41; L. 1980, ch. 182, § 10; L. 2003, ch. 149, § 4; L. 2010, ch. 17, § 59; L. 2014, ch. 94, § 10; July 1.



39-926 License required to operate home; compliance with regulations.

39-926. License required to operate home; compliance with regulations. It shall be unlawful for any person or persons acting jointly or severally to operate an adult care home within this state except upon license first had and obtained for that purpose from the secretary for aging and disability services as the licensing agency upon application made therefor as provided in this act, and compliance with the requirements, standards, rules and regulations, promulgated under its provisions.

History: L. 1961, ch. 231, § 4; L. 1972, ch. 171, § 3; L. 1975, ch. 462, § 42; L. 1978, ch. 162, § 11; L. 2003, ch. 149, § 5; L. 2014, ch. 115, § 127; July 1.



39-926a Limitation on number of persons licensed to operate adult care home; application of section; section supplemental to adult care home licensure act.

39-926a. Limitation on number of persons licensed to operate adult care home; application of section; section supplemental to adult care home licensure act. (a) Except as otherwise provided in this section, no more than three different persons shall be licensed to operate any one adult care home under the adult care home licensure act, and no license to operate any one adult care home shall be issued under that act to more than three different persons. The provisions of this section shall not apply to any license to operate an adult care home which is in effect on the effective date of this act and which is issued to more than three different persons, or the renewal of any such license, unless subsequent to the effective date of this act three or fewer persons operate the adult care home or the license to operate the adult care home is denied or revoked.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1983, ch. 141, § 1; April 21.



39-927 Application for license; contents; application for license to operate new intermediate nursing care home for people with intellectual disability; limitations.

39-927. Application for license; contents; application for license to operate new intermediate nursing care home for people with intellectual disability; limitations. An application for a license to operate an adult care home shall be made in writing to the licensing agency upon forms provided by it and shall be in such form and shall contain such information as the licensing agency shall require, which may include affirmative evidence of the applicant's ability to comply with such reasonable standards and rules and regulations as are adopted under the provisions of this act. The application shall be signed by the person or persons seeking to operate an adult care home, as specified by the licensing agency, or by a duly authorized agent of any person so specified. Any nonprofit corporation operating a nursing facility for people with intellectual disability which, on the effective date of this act, includes more than one residential building located on one site or on contiguous sites may apply for a license to operate a new nursing facility for people with intellectual disability which includes more than one residential building located on one site or on contiguous sites and may apply for one license for each residential building located on the new site, except that total resident population at any such location shall not exceed 75 residents.

History: L. 1961, ch. 231, § 5; L. 1972, ch. 171, § 4; L. 1976, ch. 280, § 21; L. 1982, ch. 189, § 2; L. 1985, ch. 150, § 1; L. 1992, ch. 322, § 9; L. 2012, ch. 91, § 18; July 1.



39-928 Issuance of license, when; inspections and investigations; reports; time license effective; nontransferable; display; contents of license.

39-928. Issuance of license, when; inspections and investigations; reports; time license effective; nontransferable; display; contents of license. Upon receipt of an application for license, the licensing agency with the approval of the state fire marshal shall issue a license if the applicant is fit and qualified and if the adult care home facilities meet the requirements established under this law. The licensing agency, the state fire marshal, and the county, city-county or multicounty health departments or their designated representatives shall make such inspections and investigations as are necessary to determine the conditions existing in each case and a written report of such inspections and investigations and the recommendations of the state fire marshal and the county, city-county or multicounty health department or their authorized agents shall be filed with the licensing agency. The licensing agency and the state fire marshal may designate and use county, city-county or multicounty health departments and local fire and safety authorities as their agents in making such inspections and investigations as are deemed necessary or advisable. Such local authorities are hereby authorized, empowered and directed to perform such duties as are designated. A copy of any inspection reports required by this section shall be furnished to the applicant.

A license, unless sooner suspended or revoked, shall remain in effect upon filing by the licensee, and approval by the licensing agency and the state fire marshal or their duly authorized agents, of an annual report upon such uniform dates and containing such information in such form as the licensing agency prescribes and payment of an annual fee. Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable. It shall be posted in a conspicuous place in the adult care home. If the annual report is not so filed and annual fee is not paid, such license is automatically canceled. Any license granted under the provisions of this act shall state the type of facility for which license is granted, number of residents for which granted, the person or persons to whom granted, the date and such additional information and special limitations as are deemed advisable by the licensing agency.

History: L. 1961, ch. 231, § 6; L. 1972, ch. 171, § 5; L. 1980, ch. 182, § 11; L. 1989, ch. 126, § 1; July 1.



39-929 Provisional license, approval; terms; extension.

39-929. Provisional license, approval; terms; extension. A provisional license may be issued to any adult care home, the facilities of which are temporarily unable to conform to all the standards, requirements, rules and regulations established under the provisions of this act: Provided, however, That the issuance of such provisional license shall be approved by the state fire marshal. A provisional license may be issued to provide time to make necessary corrections for not more than six (6) months. One additional successive six-month provisional license may be granted at the discretion of the licensing agency. A change of ownership during the provisional licensing period will not extend the time for the requirements to be met that were the basis for the provisional license nor entitle the new owner to an additional provisional license.

History: L. 1961, ch. 231, § 7; L. 1972, ch. 171, § 6; July 1.



39-930 License fee; disposition.

39-930. License fee; disposition. (a) The fee for license to operate an adult care home shall be a base amount plus an additional amount for each bed of such home which shall be paid to the secretary for aging and disability services before the license is issued. The fee shall be fixed by rules and regulations of the secretary for aging and disability services. The amount received for the license fee shall be deposited in the state treasury in accordance with K.S.A. 75-4215, and amendments thereto, and shall be credited to the state licensure fee fund, which is hereby created in the state treasury and which shall be administered by the Kansas department for aging and disability services.

(b) If the evaluation and inspection was made by a county, city-county or multicounty health department at the direction of the secretary for aging and disability services and the papers required are completed and filed with the secretary, then the amount equal to 40% of the fee collected shall be paid to such county, city-county or multicounty health department. If a facility has a change of administrator after the commencement of the licensing period, the fee shall be $15 and shall be deposited in the state treasury and credited to the state licensure fee fund.

(c) All expenditures from the state licensure fee fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the secretary for aging and disability services or by the secretary's designee.

History: L. 1961, ch. 231, § 8; L. 1972, ch. 171, § 7; L. 1975, ch. 462, § 43; L. 1980, ch. 182, § 12; L. 1982, ch. 189, § 3; L. 1983, ch. 286, § 1; L. 1988, ch. 145, § 1; L. 2003, ch. 149, § 6; L. 2007, ch. 138, § 1; L. 2014, ch. 115, § 128; July 1.



39-931 Denial, suspension or revocation of license; emergency orders; settlement agreements; certain licensure limitations.

39-931. Denial, suspension or revocation of license; emergency orders; settlement agreements; certain licensure limitations. (a) Whenever the licensing agency finds a substantial failure to comply with the requirements, standards or rules and regulations established under this act or that a receiver has been appointed under K.S.A. 39-958, and amendments thereto, it shall make an order denying, suspending or revoking the license after notice and a hearing in accordance with the provisions of the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto. Any applicant or licensee who is aggrieved by the order may appeal such order in accordance with the provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

(b) Except as provided in subsection (c), whenever the licensing agency denies, suspends or revokes a license under this section, the applicant or licensee shall not be eligible to apply for a new license or reinstatement of a license for a period of two years from the date of denial, suspension or revocation.

(c) (1) Any applicant or licensee issued an emergency order by the licensing agency denying, suspending or revoking a license under this section may apply for a new license or reinstatement of a license at any time upon submission of a written waiver of any right conferred upon such applicant or licensee under the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto, and the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, to the licensing agency in a settlement agreement or other manner as approved by the licensing agency.

(2) Any licensee issued a notice of intent to take disciplinary action by the licensing agency under this section may enter into a settlement agreement or other manner as approved by the licensing agency, with the licensing agency, at any time upon submission of a written waiver of any right conferred upon such licensee under the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto, and the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

(d) No person shall operate an intermediate care facility for people with intellectual disability of five beds or less, as defined by subsection (a)(4) of K.S.A. 39-923, and amendments thereto, within this state unless such person:

(A) Is issued a license by the licensing agency on or before January 1, 2012; or

(B) participated in the medicaid program as an intermediate care facility for people with intellectual disability of five beds or less, on or before January 1, 2012.

History: L. 1961, ch. 231, § 9; L. 1975, ch. 462, § 44; L. 1978, ch. 162, § 12; L. 1982, ch. 258, § 1; L. 1983, ch. 147, § 1; L. 1984, ch. 313, § 65; L. 2010, ch. 17, § 60; L. 2012, ch. 113, § 3; July 1.



39-931a Same; grounds; person defined.

39-931a. Same; grounds; person defined. (a) As used in this section, the term "person" means any person who is an applicant for a license to operate an adult care home or who is the licensee of an adult care home and who has any direct or indirect ownership interest of 25% or more in an adult care home or who is the owner, in whole or in part, of any mortgage, deed of trust, note or other obligation secured, in whole or in part, by such facility or any of the property or assets of such facility, or who, if the facility is organized as a corporation, is an officer or director of the corporation, or who, if the facility is organized as a partnership, is a partner.

(b) Pursuant to K.S.A. 39-931, and amendments thereto, the licensing agency may deny a license to any person and may suspend or revoke the license of any person who:

(1) Has willfully or repeatedly violated any provision of law or rules and regulations adopted pursuant to article 9 of chapter 39 of the Kansas Statutes Annotated and amendments thereto;

(2) has had a license to operate an adult care home denied, suspended, revoked or limited, has been censured or has had other disciplinary action taken, or an application for a license denied, by the proper licensing authority of another state, territory, District of Columbia or other country, a certified copy of the record of such action of the other jurisdiction being conclusive evidence thereof;

(3) has failed or refused to comply with the medicaid requirements of title XIX of the social security act, or medicaid regulations under chapter IV of title 42 of the code of federal regulations, a certified copy of the record of such action being conclusive evidence thereof;

(4) has failed or refused to comply with the medicare requirements of chapter 7 of title 42 of the United States code, or medicare regulations under chapter IV of title 42 of the code of federal regulations, a certified copy of the record of such action being conclusive evidence thereof;

(5) has been convicted of a felony;

(6) has failed to assure that nutrition, medication and treatment of residents, including the use of restraints, are in accordance with acceptable medical practices;

(7) has aided, abetted, sanctioned or condoned any violation of law or rules and regulations adopted pursuant to article 9 of chapter 39 of the Kansas Statutes Annotated; or

(8) has willfully admitted a person to a nursing facility in violation of K.S.A. 39-968, and amendments thereto.

History: L. 1978, ch. 161, § 9; L. 1992, ch. 322, § 3; L. 1994, ch. 147, § 2; L. 2012, ch. 113, § 4; July 1.



39-932 Adoption and enforcement of rules, regulations and standards.

39-932. Adoption and enforcement of rules, regulations and standards. The licensing agency shall adopt, amend, promulgate and enforce such rules, regulations and standards as may be deemed practicable, reasonable and necessary with respect to all adult care homes, to be licensed hereunder and as may be designed to further the accomplishment of the purpose of this law in promoting safe, proper and adequate treatment and care of individuals in adult care homes in the interest of public health, safety and welfare. Such rules and regulations may prescribe minimum standards and requirements relating to the location, building, construction, size, equipment and facilities of adult care homes, the number and kind of residents allowed, the types of care offered, the records to be kept, the kind and frequency of reports and inventories to be made, and may generally establish such requirements as may be deemed necessary to protect the health, safety, hygiene, welfare and comfort of the residents.

Adult care homes which are in operation at the time of promulgation of any applicable rules and regulations or minimum standards under this act shall be given a reasonable time, under the particular circumstances not to exceed twelve (12) months from the date of such promulgation, within which to comply with such rules and regulations and minimum standards. The licensing agency may further establish by regulation a system whereby it may, on the basis of the investigations and evaluations herein provided for, uniformly rate adult care homes in terms of the quality and quantity of services and facilities provided.

History: L. 1961, ch. 231, § 10; 1972, ch. 171, § 8; July 1.



39-932a Adult care homes in less than an entire building.

39-932a. Adult care homes in less than an entire building. The licensing agency shall provide by rules and regulations for the licensing of adult care homes in any one or more complete floors of a building, or any one or more complete wings of a building, or any one or more complete wings and one or more complete floors of a building, in addition to licensing of adult care homes in entire buildings. In the case of adult care homes in less than an entire building, the licensing agency shall prescribe acceptable use and occupancy of the balance of such building, and shall prohibit those uses and occupancies which are deemed to be contrary to the public interest.

History: L. 1967, ch. 246, § 2; April 21.



39-933 Inspections and investigations; regulations for changes in facilities.

39-933. Inspections and investigations; regulations for changes in facilities. The licensing agency shall make or cause to be made by the county, city-county or multicounty health departments such inspections and investigations as it deems necessary. The licensing agency may prescribe by regulation that any licensee or applicant desiring to make specified types of alterations or additions to its facilities or to construct new facilities shall submit plans and specifications therefor, before commencing such alterations, additions or new construction, to the licensing agency for preliminary inspection and approval or recommendations with respect to compliance with the regulations and standards herein authorized. Necessary conferences and consultations may be provided.

History: L. 1961, ch. 231, § 11; L. 1980, ch. 182, § 13; July 1.



39-934 Certain information confidential.

39-934. Certain information confidential. Information received by the licensing agency through filed reports, inspections, or as otherwise authorized under this law, shall not be disclosed publicly in such manner as to identify individuals.

History: L. 1961, ch. 231, § 12; L. 1972, ch. 171, § 9; L. 1975, ch. 238, § 1; July 1.



39-935 Inspections; reporting; access to premises; exit interviews; unannounced inspections; inspection reports, posting and access; risk management program, when required; admissibility of reports.

39-935. Inspections; reporting; access to premises; exit interviews; unannounced inspections; inspection reports, posting and access; risk management program, when required; admissibility of reports. (a) Inspections shall be made and reported in writing by the authorized agents and representatives of the licensing agency and state fire marshal, and of the county, city-county and multicounty health departments as often and in the manner and form prescribed by the rules and regulations promulgated under the provisions of this act. Access shall be given to the premises of any adult care home at any time upon presenting adequate identification to carry out the requirements of this section and the provisions and purposes of this act, and failure to provide such access shall constitute grounds for denial or revocation of license. A copy of any inspection reports required by this section shall be furnished to the applicant, except that a copy of the preliminary inspection report signed jointly by a representative of the adult care home and the inspector shall be left with the applicant when an inspection under this section is completed. This preliminary inspection report shall constitute the final record of deficiencies assessed against the adult care home during the inspection, all deficiencies shall be specifically listed and no additional deficiencies based upon the data developed at that time shall be assessed at a later time. An exit interview shall be conducted in conjunction with the joint signing of the preliminary inspection report.

(b) The authorized agents and representatives of the licensing agency shall conduct at least one unannounced inspection of each adult care home within 15 months of any previous inspection for the purpose of determining whether the adult care home is complying with applicable statutes and rules and regulations relating to the health and safety of the residents of the adult care home. The statewide average interval between inspections shall not exceed 12 months.

(c) Every adult care home shall post in a conspicuous place a notice indicating that the most recent inspection report and related documents may be examined in the office of the administrator of the adult care home. Upon request, every adult care home shall provide to any person a copy of the most recent inspection report and related documents, provided the person requesting such report agrees to pay a reasonable charge to cover copying costs.

(d) Each nursing facility that provides skilled nursing care, nursing facility for mental health that provides skilled nursing care or assisted living facility may establish and maintain a risk management program which shall consist of: (1) A system for investigation and analysis of the frequency and causes of reportable incidents within the facility; (2) measures to minimize the occurrence of reportable incidents and the resulting injuries within the facility; and (3) a reporting system based upon the duty of all health care providers staffing the facility and all agents and employees of the facility directly involved in the delivery of health care services to report reportable incidents to the chief of the medical staff, chief administrative officer or risk manager of the facility. Any reports and records reviewed, obtained or prepared by the Kansas department for aging and disability services in connection with any reportable incidents referred for investigation under such risk management program, including any reports and records reflecting the results of an inspection or survey under this chapter or in accordance with the regulations, guidelines and procedures issued by the United States secretary of health and human services under Titles XVIII and XIX of the "Social Security Act," 49 Stat. 620 (1935), 42 U.S.C. § 301, as amended, shall not be admissible in any civil action under the laws of the state of Kansas unless the court determines on the record, following a hearing outside the presence of the jury, that the proffered evidence excerpted from any report, record, inspection or survey is relevant and substantially related to the plaintiff's allegations and otherwise admissible under the rules of evidence set forth in article 4, chapter 60 of the Kansas Statutes Annotated, and amendments thereto. This subsection shall not be construed to limit or impair a person's or entity's discovery of or access to any such report, record, inspection or survey under state or federal law; limit or impair the authority of the Kansas department for aging and disability services to investigate complaints or reportable incidents under state or federal law; or diminish or expand the department on aging's* discovery of or access to quality assessment and assurance committee records under state or federal law.

History: L. 1961, ch. 231, § 13; L. 1972, ch. 171, § 10; L. 1977, ch. 152, § 1; L. 1978, ch. 162, § 13; L. 1980, ch. 182, § 14; L. 1989, ch. 126, § 2; L. 2005, ch. 127, § 1; L. 2014, ch. 115, § 129; July 1.

* Reference should be to the Kansas department for aging and disability services.



39-936 Statement on admission; qualified personnel; education and training of unlicensed personnel; examination and fees; state registry established; refresher course required; supplier of medication; limitations on involuntary transfer or discharge of resident; effect of reliance upon spiritual means or prayer for healing by resident.

39-936. Statement on admission; qualified personnel; education and training of unlicensed personnel; examination and fees; state registry established; refresher course required; supplier of medication; limitations on involuntary transfer or discharge of resident; effect of reliance upon spiritual means or prayer for healing by resident. (a) The presence of each resident in an adult care home shall be covered by a statement provided at the time of admission, or prior thereto, setting forth the general responsibilities and services and daily or monthly charges for such responsibilities and services. Each resident shall be provided with a copy of such statement, with a copy going to any individual responsible for payment of such services and the adult care home shall keep a copy of such statement in the resident's file. No such statement shall be construed to relieve any adult care home of any requirement or obligation imposed upon it by law or by any requirement, standard or rule and regulation adopted pursuant thereto.

(b) A qualified person or persons shall be in attendance at all times upon residents receiving accommodation, board, care, training or treatment in adult care homes. The licensing agency may establish necessary standards and rules and regulations prescribing the number, qualifications, training, standards of conduct and integrity for such qualified person or persons attendant upon the residents.

(c) (1) The licensing agency shall require unlicensed employees of an adult care home, except an adult care home licensed for the provision of services to people with intellectual disability which has been granted an exception by the secretary for aging and disability services upon a finding by the licensing agency that an appropriate training program for unlicensed employees is in place for such adult care home, employed on and after the effective date of this act who provide direct, individual care to residents and who do not administer medications to residents and who have not completed a course of education and training relating to resident care and treatment approved by the secretary for aging and disability services or are not participating in such a course on the effective date of this act to complete successfully 40 hours of training in basic resident care skills. Any unlicensed person who has not completed 40 hours of training relating to resident care and treatment approved by the secretary for aging and disability services shall not provide direct, individual care to residents. The 40 hours of training shall be supervised by a registered professional nurse and the content and administration thereof shall comply with rules and regulations adopted by the secretary for aging and disability services. The 40 hours of training may be prepared and administered by an adult care home or by any other qualified person and may be conducted on the premises of the adult care home. The 40 hours of training required in this section shall be a part of any course of education and training required by the secretary for aging and disability services under subsection (c)(2). Training for paid nutrition assistants shall consist of at least eight hours of instruction, at a minimum, which meets the requirements of 42 C.F.R. § 483.160.

(2) The licensing agency may require unlicensed employees of an adult care home, except an adult care home licensed for the provision of services to people with intellectual disability which has been granted an exception by the secretary for aging and disability services upon a finding by the licensing agency that an appropriate training program for unlicensed employees is in place for such adult care home, who provide direct, individual care to residents and who do not administer medications to residents and who do not meet the definition of paid nutrition assistant under paragraph (a)(27) of K.S.A. 39-923, and amendments thereto, after 90 days of employment to successfully complete an approved course of instruction and an examination relating to resident care and treatment as a condition to continued employment by an adult care home. A course of instruction may be prepared and administered by any adult care home or by any other qualified person. A course of instruction prepared and administered by an adult care home may be conducted on the premises of the adult care home which prepared and which will administer the course of instruction. The licensing agency shall not require unlicensed employees of an adult care home who provide direct, individual care to residents and who do not administer medications to residents to enroll in any particular approved course of instruction as a condition to the taking of an examination, but the secretary for aging and disability services shall prepare guidelines for the preparation and administration of courses of instruction and shall approve or disapprove courses of instruction. Unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications to residents may enroll in any approved course of instruction and upon completion of the approved course of instruction shall be eligible to take an examination. The examination shall be prescribed by the secretary for aging and disability services, shall be reasonably related to the duties performed by unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications to residents and shall be the same examination given by the secretary for aging and disability services to all unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications.

(3) The secretary for aging and disability services shall fix, charge and collect a fee to cover all or any part of the costs of the licensing agency under this subsection (c). The fee shall be fixed by rules and regulations of the secretary for aging and disability services. The fee shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state general fund.

(4) The secretary for aging and disability services shall establish a state registry containing information about unlicensed employees of adult care homes who provide direct, individual care to residents and who do not administer medications in compliance with the requirements pursuant to PL 100-203, Subtitle C, as amended November 5, 1990.

(5) No adult care home shall use an individual as an unlicensed employee of the adult care home who provides direct, individual care to residents and who does not administer medications unless the facility has inquired of the state registry as to information contained in the registry concerning the individual.

(6) Beginning July 1, 1993, the adult care home must require any unlicensed employee of the adult care home who provides direct, individual care to residents and who does not administer medications and who since passing the examination required under paragraph (2) of this subsection has had a continuous period of 24 consecutive months during none of which the unlicensed employee provided direct, individual care to residents to complete an approved refresher course. The secretary for aging and disability services shall prepare guidelines for the preparation and administration of refresher courses and shall approve or disapprove courses.

(d) Any person who has been employed as an unlicensed employee of an adult care home in another state may be so employed in this state without an examination if the secretary for aging and disability services determines that such other state requires training or examination, or both, for such employees at least equal to that required by this state.

(e) All medical care and treatment shall be given under the direction of a physician authorized to practice under the laws of this state and shall be provided promptly as needed.

(f) No adult care home shall require as a condition of admission to or as a condition to continued residence in the adult care home that a person change from a supplier of medication needs of their choice to a supplier of medication selected by the adult care home. Nothing in this subsection (f) shall be construed to abrogate or affect any agreements entered into prior to the effective date of this act between the adult care home and any person seeking admission to or resident of the adult care home.

(g) Except in emergencies as defined by rules and regulations of the licensing agency and except as otherwise authorized under federal law, no resident may be transferred from or discharged from an adult care home involuntarily unless the resident or legal guardian of the resident has been notified in writing at least 30 days in advance of a transfer or discharge of the resident.

(h) No resident who relies in good faith upon spiritual means or prayer for healing shall, if such resident objects thereto, be required to undergo medical care or treatment.

History: L. 1961, ch. 231, § 14; L. 1972, ch. 171, § 11; L. 1977, ch. 152, § 2; L. 1978, ch. 162, § 14; L. 1979, ch. 131, § 1; L. 1983, ch. 148, § 1; L. 1983, ch. 286, § 10; L. 1989, ch. 126, § 3; L. 1992, ch. 250, § 1; L. 1994, ch. 3, § 1; L. 2001, ch. 5, § 111; L. 2003, ch. 149, § 7; L. 2004, ch. 146, § 4; L. 2012, ch. 91, § 19; L. 2014, ch. 115, § 130; July 1.



39-937 Compliance with other laws and regulations.

39-937. Compliance with other laws and regulations. All pertinent laws of this state and lawfully adopted ordinances and rules and regulations shall be strictly complied with in the operation of any adult care home in this state.

History: L. 1961, ch. 231, § 15; L. 1972, ch. 171, § 12; July 1.



39-938 Compliance with requirements and rules and regulations; exceptions.

39-938. Compliance with requirements and rules and regulations; exceptions. Adult care homes shall comply with all the lawfully established requirements and rules and regulations of the secretary for aging and disability services and the state fire marshal, and any other agency of government so far as pertinent and applicable to adult care homes, their buildings, operators, staffs, facilities, maintenance, operation, conduct, and the care and treatment of residents. The administrative rules and regulations of the state board of cosmetology and of the Kansas board of barbering shall not apply to adult care homes.

History: L. 1961, ch. 231, § 16; L. 1972, ch. 171, § 13; L. 1975, ch. 462, § 45; L. 1990, ch. 225, § 23; L. 2003, ch. 149, § 8; L. 2014, ch. 115, § 131; July 1.



39-939 Unlawful acts.

39-939. Unlawful acts. It shall be unlawful in any adult care home to house, care for or permit: (a) Any resident to stay in any unapproved room, area, or detached building.

(b) Abuse, neglect, or cruel treatment of any resident.

(c) The admission to resident status of any person who is known to suffer from any disease or condition for which the home is not authorized to provide care under the provisions of this act or the terms and conditions of its license.

History: L. 1961, ch. 231, § 17; L. 1972, ch. 171, § 14; July 1.



39-940 Forms for application, reports, records and inspections; records open to inspection; unlawful acts.

39-940. Forms for application, reports, records and inspections; records open to inspection; unlawful acts. (a) The secretary for aging and disability services may prescribe and supply necessary forms for applications, reports, records and inspections for adult care homes. All prescribed records shall be open to inspection by the designated agents of the agencies administering this act.

(b) It shall be unlawful to:

(1) Make false entries in such records;

(2) omit any information required or make any false report concerning any adult care home; or

(3) file or cause to be filed such false or incomplete records or reports with the Kansas department for aging and disability services or with any agency administering this act, knowing that such records or reports are false or incomplete.

History: L. 1961, ch. 231, § 18; L. 1972, ch. 171, § 15; L. 1975, ch. 462, § 46; L. 1981, ch. 187, § 1; L. 2003, ch. 149, § 9; L. 2014, ch. 115, § 132; July 1.



39-941 Adult care homes; license and regulation; certain organizations exempt.

39-941. Adult care homes; license and regulation; certain organizations exempt. Nothing in this act shall be construed to apply to any licensed general hospital or any nursing care facility operated by and in conjunction with a licensed hospital, or to an adult care home operated by a bona fide nonprofit religious order exclusively for the care of members of such order, and no rules, regulations, or standards shall be made or established under this act for any adult care home, conducted in accordance with the practice and principles of the body known as the Church of Christ Scientist, except as to the construction, sanitary and safe conditions of the premises, cleanliness of operation, and its physical equipment. Any organization exempted by this provision may apply for and receive a license, provided it meets the requirements of this act.

History: L. 1961, ch. 231, § 19; L. 1972, ch. 171, § 16; L. 1977, ch. 153, § 1; May 13.



39-942 License in effect on effective date of act continued in effect; exceptions.

39-942. License in effect on effective date of act continued in effect; exceptions. All licenses, issued under the provisions of chapter 39, article 9, of the Kansas Statutes Annotated, for adult care homes or homes for the aged in force upon the taking effect of this act shall continue in force until the date of expiration unless sooner suspended or revoked as provided in this act: Provided, That all persons with such licenses in force upon the effective date of this act shall be permitted no less than four (4) months from their effective date to comply with the rules, regulations and standards promulgated under the authority of this act wherein those rules, regulations and standards differ in any substantial respect from those in force and effect immediately prior to the effective date hereof under the provisions of chapter 39, article 9 of the Kansas Statutes Annotated.

History: L. 1961, ch. 231, § 20; L. 1972, ch. 171, § 17; July 1.



39-943 Penalties.

39-943. Penalties. Any person operating an adult care home in this state without a license under this law shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $100, or by imprisonment in the county jail for a period of not more than six months, or by both such fine and imprisonment. Any person who shall violate any other provision of this act or the requirements of any rules and regulations promulgated hereunder shall be guilty of a misdemeanor and shall upon conviction thereof be punished by a fine of not more than $100, or by imprisonment in the county jail for a period of not more than six months, or by both such fine and imprisonment.

History: L. 1961, ch. 231, § 21; L. 1972, ch. 171, § 18; L. 1982, ch. 189, § 4; Jan. 1, 1983.



39-944 Injunctions and other process.

39-944. Injunctions and other process. Notwithstanding the existence or pursuit of any other remedy, the secretary for aging and disability services, as the licensing agency, in the manner provided by the Kansas judicial review act, may maintain an action in the name of the state of Kansas for injunction or other process against any person or agency to restrain or prevent the operation of an adult care home without a license under this act.

History: L. 1961, ch. 231, § 22; L. 1972, ch. 171, § 19; L. 1975, ch. 462, § 47; L. 1982, ch. 189, § 5; L. 1984, ch. 313, § 66; L. 2003, ch. 149, § 10; L. 2010, ch. 17, § 61; L. 2014, ch. 115, § 133; July 1.



39-945 Correction orders; issuance; contents.

39-945. Correction orders; issuance; contents. (a) A correction order may be issued by the secretary for aging and disability services or the secretary's designee to a person licensed to operate an adult care home whenever the state fire marshal or the marshal's representative or a duly authorized representative of the secretary for aging and disability services inspects or investigates an adult care home and determines that the adult care home is not in compliance with the provisions of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations promulgated thereunder which individually or jointly affects significantly and adversely the health, safety, nutrition or sanitation of the adult care home residents. The correction order shall be served upon the licensee either personally or by certified mail, return receipt requested. The correction order shall be in writing, shall state the specific deficiency, cite the specific statutory provision or rule and regulation alleged to have been violated, and shall specify the time allowed for correction.

(b) A correction order may be issued by the secretary for aging and disability services or the secretary's designee to a person licensed to operate a health care facility whenever a duly authorized representative of the secretary for aging and disability services determines that the health care facility is not in compliance with the provisions of article 34 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations promulgated thereunder. The correction order shall be served upon the licensee either personally or by certified mail, return receipt requested. The correction order shall be in writing, shall cite the specific statutory provision or rule and regulation alleged to have been violated and shall specify the time allowed for correction. For purposes of this section, "health care facility" has the meaning ascribed to such term by K.S.A. 40-3401, and amendments thereto.

History: L. 1978, ch. 161, § 1; L. 1980, ch. 127, § 1; L. 1988, ch. 146, § 1; L. 2003, ch. 149, § 11; L. 2014, ch. 115, § 134; L. 2016, ch. 43, § 1; July 1.



39-946 Civil penalty; issuance; notice of assessment; factors in determining amount of civil penalty; enforcement.

39-946. Civil penalty; issuance; notice of assessment; factors in determining amount of civil penalty; enforcement. (a) If upon reinspection by the state fire marshal or the marshal's representative or a duly authorized representative of the secretary for aging and disability services, which reinspection shall be conducted within 14 days from the day the correction order is served upon the licensee, it is found that the licensee of the adult care home which was issued a correction order has not corrected the deficiency or deficiencies specified in the order, or has failed to comply with the provisions of article 34 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations promulgated thereunder, the secretary for aging and disability services may assess a civil penalty in an amount not to exceed $500 per day per deficiency against the licensee of an adult care home for each day subsequent to the day following the time allowed for correction of the deficiency as specified in the correction order that the adult care home has not corrected the deficiency or deficiencies listed in the correction order, but the maximum assessment shall not exceed $2,500. A written notice of assessment shall be served upon the licensee of an adult care home either personally or by certified mail, return receipt requested.

(b) Before the assessment of a civil penalty, the secretary for aging and disability services shall consider the following factors in determining the amount of the civil penalty to be assessed: (1) The severity of the violation; (2) the good faith effort exercised by the adult care home to correct the violation; and (3) the history of compliance of the ownership of the adult care home with the rules and regulations. If the secretary for aging and disability services finds that some or all deficiencies cited in the correction order have also been cited against the adult care home as a result of any inspection or investigation which occurred within 18 months prior to the inspection or investigation which resulted in such correction order, the secretary for aging and disability services may double the civil penalty assessed against the licensee of the adult care home, the maximum not to exceed $5,000.

(c) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the licensee, unless a longer period of time is granted by the secretary. If a civil penalty is not paid within the applicable time period, the secretary for aging and disability services may file a certified copy of the notice of assessment with the clerk of the district court in the county where the adult care home is located. The notice of assessment shall be enforced in the same manner as a judgment of the district court.

History: L. 1978, ch. 161, § 2; L. 1980, ch. 127, § 2; L. 1988, ch. 146, § 2; L. 2003, ch. 149, § 12; L. 2014, ch. 115, § 135; L. 2016, ch. 43, § 2; July 1.



39-947 Appeals to secretary; hearing; disposition of civil penalties.

39-947. Appeals to secretary; hearing; disposition of civil penalties. Any licensee against whom a civil penalty has been assessed under K.S.A. 39-946, and amendments thereto, may appeal such assessment within 10 days after receiving a written notice of assessment by filing with the secretary for aging and disability services written notice of appeal specifying why such civil penalty should not be assessed. Such appeal shall not operate to stay the payment of the civil penalty. Upon receipt of the notice of appeal, the secretary for aging and disability services shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If the secretary for aging and disability services sustains the appeal, any civil penalties collected shall be refunded forthwith to the appellant licensee with interest at the rate established by K.S.A. 16-204, and amendments thereto, from the date of payment of the civil penalties to the secretary for aging and disability services. If the secretary for aging and disability services denies the appeal and no appeal from the secretary is taken to the district court in accordance with the provisions of the Kansas judicial review act, the secretary for aging and disability services shall dispose of any civil penalties collected as provided in K.S.A. 39-949, and amendments thereto.

History: L. 1978, ch. 161, § 3; L. 1980, ch. 127, § 3; L. 1984, ch. 313, § 67; L. 2003, ch. 149, § 13; L. 2010, ch. 17, § 62; L. 2014, ch. 115, § 136; July 1.



39-947a Informal dispute resolution; written request; procedure.

39-947a. Informal dispute resolution; written request; procedure. (a) Upon receipt of a statement of deficiencies, an adult care home administrator may within 10 calendar days after receipt of a statement make a written request to the secretary for aging and disability services for informal dispute resolution by an independent review panel. The administrator may make one request for informal dispute resolution per inspection to dispute any deficiencies with which such administrator disagrees. The informal dispute resolution may be based upon the statement of deficiencies and any other materials submitted; however, the department shall provide the administrator with a face to face informal dispute resolution meeting upon request by the administrator.

(b) A written request for informal dispute resolution shall:

(1) State the specific deficiencies being disputed;

(2) provide a detailed explanation of the basis for the dispute; and

(3) include any supporting documentation, including any information that was not available at the time of the inspection.

(c) Upon receipt of the written request provided for in subsection (a), the secretary for aging and disability services shall appoint a panel of three persons to compose the independent review panel. One member shall be an employee from the Kansas department for aging and disability services adult care home survey unit, provided that the individual did not participate in the survey in dispute. Two members shall be appointed from outside of the survey unit and may be employees of the Kansas department for aging and disability services, or a health care professional or consumer not employed by the Kansas department for aging and disability services.

(d) A request for informal dispute resolution shall not delay the timely correction of any deficiency. A facility may not seek a delay of any enforcement action against it on the grounds that the informal dispute resolution has not been completed before the effective date of the enforcement action. Any decision or proposed resolution of the independent review panel shall be advisory to the secretary of aging.*

(e) Costs of the panel including traveling expenses and other expenses of the review shall be paid by the Kansas department for aging and disability services.

(f) The secretary for aging and disability services shall by rules and regulations implement the provisions of this section.

(g) This act shall be a part of and supplemental to the adult care home licensure act.

History: L. 2004, ch. 162, § 1; L. 2014, ch. 115, § 137; July 1.

* Reference should be to the secretary for aging and disability services.



39-948 Appeals to district court; disposition of civil penalties.

39-948. Appeals to district court; disposition of civil penalties. (a) A licensee may appeal to the district court from a decision of the secretary for aging and disability services under K.S.A. 39-947, and amendments thereto. The appeal shall be tried in accordance with the provisions of the Kansas judicial review act.

(b) An appeal to the district court or to an appellate court shall not stay the payment of the civil penalty. If the court sustains the appeal, the secretary for aging and disability services shall refund forthwith the payment of any civil penalties to the licensee with interest at the rate established by K.S.A. 16-204, and amendments thereto, from the date of payment of the civil penalties to the secretary. If the court denies the appeal, the secretary for aging and disability services shall dispose of any civil penalties collected as provided in K.S.A. 39-949, and amendments thereto.

History: L. 1978, ch. 161, § 4; L. 1980, ch. 127, § 4; L. 1984, ch. 313, § 68; L. 2003, ch. 149, § 14; L. 2010, ch. 17, § 63; L. 2014, ch. 115, § 138; July 1.



39-949 Disposition of moneys.

39-949. Disposition of moneys. All civil penalties collected pursuant to the provisions of this act shall be deposited in the state general fund.

History: L. 1978, ch. 161, § 5; July 1.



39-950 Rules and regulations.

39-950. Rules and regulations. The secretary for aging and disability services may adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 1978, ch. 161, § 6; L. 2003, ch. 149, § 15; L. 2014, ch. 115, § 139; July 1.



39-951 Authority granted under act additional and not limiting.

39-951. Authority granted under act additional and not limiting. The authority granted to the secretary for aging and disability services under this act is in addition to other statutory authority the secretary for aging and disability services has to require the licensing and operation of adult care homes and is not to be construed to limit any of the powers and duties of the secretary for aging and disability services under article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1978, ch. 161, § 7; L. 2003, ch. 149, § 16; L. 2014, ch. 115, § 140; July 1.



39-952 Correction order not issued, when.

39-952. Correction order not issued, when. The secretary for aging and disability services or the secretary's designee shall not issue a correction order to a person licensed to operate an adult care home because of a violation of a provision of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, or a rule and regulation adopted thereunder which was caused by any person licensed by the state board of healing arts to practice a branch of the healing arts if such person licensed by the state board of healing arts is not an owner, operator or employee of the adult care home and if the person licensed to operate the adult care home shows that such person has exercised reasonable diligence in notifying the person licensed by the state board of healing arts to practice a branch of the healing arts of such person's duty to the residents of the adult care home.

History: L. 1978, ch. 161, § 8; L. 1999, ch. 87, § 1; L. 2003, ch. 149, § 17; L. 2014, ch. 115, § 141; July 1.



39-953 Citation of act.

39-953. Citation of act. K.S.A. 39-923 to 39-944, inclusive, and acts amendatory thereof or supplemental thereto, and K.S.A. 39-931a and 39-945 to 39-952, inclusive, and acts amendatory thereof or supplemental thereto, shall be known and may be cited as the adult care home licensure act.

History: L. 1978, ch. 161, § 10; July 1.



39-953a Order prohibiting new admissions to adult care home; when issued; proceedings; remedy not limiting.

39-953a. Order prohibiting new admissions to adult care home; when issued; proceedings; remedy not limiting. (a) At any time the secretary for aging and disability services initiates any action concerning an adult care home in which it is alleged that there has been a substantial failure to comply with the requirements, standards or rules and regulations established under the adult care home licensure act, that conditions exist in the adult care home which are life threatening or endangering to the residents of the adult care home, that the adult care home is insolvent, or that the adult care home has deficiencies which significantly and adversely affect the health, safety, nutrition or sanitation of the adult care home residents, the secretary for aging and disability services may issue an order, pursuant to the emergency proceedings provided for under the Kansas administrative procedure act, prohibiting any new admissions into the adult care home until further determination by the secretary for aging and disability services. This remedy granted to the secretary for aging and disability services is in addition to any other statutory authority the secretary for aging and disability services has relating to the licensure and operation of adult care homes and is not be construed to limit any of the powers and duties of the secretary for aging and disability services under the adult care home licensure act.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1988, ch. 146, § 3; L. 2003, ch. 149, § 18; L. 2014, ch. 115, § 142; July 1.



39-953b Annual report of violations resulting in issuance of correction orders and civil penalties.

39-953b. Annual report of violations resulting in issuance of correction orders and civil penalties. (a) The secretary shall issue annually to each adult care home a report summarizing by category of licensure, violation and frequency of occurrence those violations which have resulted in the issuance of correction orders and civil penalties within the preceding twelve-month period.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1988, ch. 146, § 4; July 1.



39-954 Application for receiver; order appointing; qualifications of persons designated and method of selection, rules and regulations.

39-954. Application for receiver; order appointing; qualifications of persons designated and method of selection, rules and regulations. (a) The secretary for aging and disability services, the owner of an adult care home, or the person licensed to operate an adult care home may file an application with the district court for an order appointing the secretary for aging and disability services or the designee of the secretary as receiver to operate an adult care home whenever: (1) Conditions exist in the adult care home that are life threatening or endangering to the residents of the adult care home; (2) the adult care home is insolvent; or (3) the secretary for aging and disability services has issued an order revoking the license of the adult care home.

(b) The secretary for aging and disability services may adopt rules and regulations setting forth the necessary qualifications of persons to be designated receivers and a method for selecting designees.

History: L. 1978, ch. 162, § 1; L. 1985, ch. 151, § 1; L. 2003, ch. 149, § 19; L. 2014, ch. 115, § 143; July 1.



39-955 Filing application for receivership; contents.

39-955. Filing application for receivership; contents. The application for receivership shall be filed in the district court in the county where the adult care home is located. The application shall be verified and set forth the specific reasons therefor.

History: L. 1978, ch. 162, § 2; July 1.



39-956 Service of copies of application for receivership; posting in adult care home.

39-956. Service of copies of application for receivership; posting in adult care home. The applicant shall serve those persons set forth in K.S.A. 39-954 with copies of the application. Service of process shall be as provided for under the code of civil procedure. The applicant shall also send five (5) copies of the application for receivership to the adult care home. The adult care home shall post the copies of the application in conspicuous places within the adult care home.

History: L. 1978, ch. 162, § 3; July 1.



39-957 Answer to application for receivership.

39-957. Answer to application for receivership. A party shall file an answer to the application within five (5) days after the service of the application upon such person.

History: L. 1978, ch. 163, § 4; July 1.



39-958 Priority of application for receivership in district court; evidence; appointment of receiver; certain statutes inapplicable to license granted receiver; length of license.

39-958. Priority of application for receivership in district court; evidence; appointment of receiver; certain statutes inapplicable to license granted receiver; length of license. (a) The application for receivership shall be given priority by the district court and shall be heard no later than the seventh day following the filing of the application. A continuance of no more than 10 days may be granted by the district court for good cause. The district court shall give all parties who have filed an answer the opportunity to present evidence pertaining to the application. If the district court finds that the facts warrant the granting of the application, the court shall appoint the secretary for aging and disability services or the designee of the secretary as receiver to operate the home.

(b) Upon the appointment of a receiver under this section, the receiver shall be granted a license by the licensing agency to operate an adult care home as provided under the provisions of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto. The provisions of article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto, relating to inspection prior to granting a license to operate an adult care home and relating to payment of license fees shall not apply to a license granted to a receiver under this section, and such license shall remain in effect during the existence of the receivership and shall expire on the termination of the receivership. The receiver shall make application for the license on forms provided for this purpose by the licensing agency.

History: L. 1978, ch. 162, § 5; L. 2003, ch. 149, § 20; L. 2014, ch. 115, § 144; July 1.



39-959 Powers and duties of receiver.

39-959. Powers and duties of receiver. A receiver appointed in accordance with the provisions of this act shall have the following powers and duties:

(a) Conduct the day to day business operations of the adult care home;

(b) reimburse the owner or licensee, as appropriate, a fair monthly rental for the adult care home, taking into account all relevant factors, including the condition of such adult care home and set-offs arising from improvements made by the receiver;

(c) give fair compensation to the owner or licensee, as appropriate, for all property taken or used during the course of the receivership if such person has not previously received compensation for the property being taken or used;

(d) correct or eliminate any deficiency in the adult care home that concerns the health, safety, nutrition, or sanitation of the residents of the adult care home and is life threatening or endangering;

(e) enter into contracts as necessary to carry out his or her duties as receiver and incur expenses for individual items of repairs, improvements or supplies without the procurement of competitive bids, if otherwise required by law, where the total amount of such individual item does not exceed five hundred dollars ($500);

(f) collect incoming payments from all sources and apply them to the costs incurred in the performance of his or her functions as receiver including the compensation of the receiver, if any;

(g) honor all existing leases, mortgages, chattel mortgages and security interests;

(h) operate the adult care home so as to provide safe and adequate health care for the residents of the adult care home;

(i) provide for the orderly transfer of all residents in the adult care home to other adult care homes or make other provisions for their continued safety and health care, as necessary;

(j) other powers and duties as authorized or imposed by the district court.

History: L. 1978, ch. 162, § 6; July 1.



39-960 Expenditures from moneys appropriated for purposes of act; when authorized; repayment.

39-960. Expenditures from moneys appropriated for purposes of act; when authorized; repayment. The secretary for aging and disability services, upon request of a receiver, may authorize expenditures from moneys appropriated for purposes set forth in this act if incoming payments from the operation of the adult care home are less than the cost incurred by the receiver in the performance of the receiver's functions as receiver or for purposes of initial operating expenses of the receivership. Any payments made by the secretary for aging and disability services pursuant to this section shall be owed by the owner or licensee and repaid to the secretary for aging and disability services when the receivership is terminated pursuant to K.S.A. 39-963, and amendments thereto, and until repaid shall constitute a lien against all non-exempt personal and real property of the owner or licensee.

History: L. 1978, ch. 162, § 7; L. 1984, ch. 158, § 1; L. 2014, ch. 115, § 145; July 1.



39-961 Kansas department for aging and disability services to assist receiver; expenses of department; repayment.

39-961. Kansas department for aging and disability services to assist receiver; expenses of department; repayment. (a) The personnel and facilities of the Kansas department for aging and disability services shall be available to the receiver for the purposes of carrying out the receiver's duties as receiver as authorized by the secretary for aging and disability services.

(b) The Kansas department for aging and disability services shall itemize and keep a ledger showing costs of personnel and other expenses establishing the receivership and assisting the receiver and such amount shall be owed by the owner or licensee to the Kansas department for aging and disability services. Such department shall submit a bill for such expenses to the receiver for inclusion in the receiver's final accounting. Any amount so billed and until repaid shall constitute a lien against all nonexempt personal and real property of the owner or licensee.

History: L. 1978, ch. 162, § 8; L. 1984, ch. 158, § 2; L. 2003, ch. 149, § 21; L. 2014, ch. 115, § 146; July 1.



39-962 Supervision of district court; final accounting; removal.

39-962. Supervision of district court; final accounting; removal. The receiver shall be subject to the supervision of the district court. The receiver shall file a final accounting with the district court upon the termination of the receivership. The receiver shall be subject to removal by the district court for good cause.

History: L. 1978, ch. 162, § 9; July 1.



39-963 Termination of receivership; circumstances; accounting and disposition of money; court orders for recovery of certain expenses and costs.

39-963. Termination of receivership; circumstances; accounting and disposition of money; court orders for recovery of certain expenses and costs. (a) The court shall terminate the receivership only under any of the following circumstances:

(1) Twenty-four months after the date on which the receivership was ordered;

(2) a new license, other than the license granted to the receiver under K.S.A. 39-958, and amendments thereto, has been granted to operate the adult care home; or

(3) at such time as all of the residents in the adult care home have been provided alternative modes of health care, either in another adult care home or otherwise.

(b) (1) At the time of termination of the receivership, the receiver shall render a full and complete accounting to the district court and shall make disposition of surplus money at the direction of the district court.

(2) The court may make such additional orders as are appropriate to recover the expenses and costs to the Kansas department for aging and disability services and the secretary for children and families incurred pursuant to K.S.A. 39-960 or 39-961, and amendments thereto.

History: L. 1978, ch. 162, § 10; L. 1984, ch. 158, § 3; L. 2003, ch. 149, § 22; L. 2014, ch. 115, § 147; July 1.



39-964 Procedures for and review and enforcement of administrative actions.

39-964. Procedures for and review and enforcement of administrative actions. (a) The provisions of the Kansas administrative procedure act and the Kansas judicial review act shall govern all administrative proceedings conducted pursuant to K.S.A. 39-945 through 39-963, and amendments thereto, except to the extent that the provisions of the above-named acts would conflict with the procedures set forth in the above-mentioned statutes.

(b) This section shall be a part of and supplemental to article 9 of chapter 39 of the Kansas Statutes Annotated.

History: L. 1984, ch. 313, § 69; L. 2010, ch. 17, § 64; July 1.



39-965 Penalties for violations posing serious physical harm to resident.

39-965. Penalties for violations posing serious physical harm to resident. (a) If the secretary for aging and disability services determines that an adult care home is in violation of or has violated any requirements, standards or rules and regulations established under the adult care home licensure act which violation can reasonably be determined to have resulted in, caused or posed serious physical harm to a resident, the secretary for aging and disability services in accordance with proceedings under the Kansas administrative procedure act, may assess a civil penalty against the licensee of such adult care home in an amount of not to exceed $1,000 per day per violation for each day the secretary finds that the adult care home was not in compliance with such requirements, standards or rules and regulations but the maximum assessment shall not exceed $10,000.

(b) All civil penalties assessed shall be due and payable in accordance with subsection (c) of K.S.A. 39-946 and K.S.A. 39-947, and amendments thereto.

(c) The secretary for aging and disability services may adopt rules and regulations which shall include due process procedures for the issuance of civil penalties relating to nursing facilities.

(d) The authority to assess civil penalties granted to the secretary for aging and disability services under this section is in addition to any other statutory authority of the secretary relating to the licensure and operation of adult care homes and is not to be construed to limit any of the powers and duties of the secretary for aging and disability services under the adult care home licensure act.

(e) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1992, ch. 322, § 1; L. 2003, ch. 149, § 23; L. 2014, ch. 115, § 148; July 1.



39-967 Skilled nursing home or intermediate nursing care home means nursing facility.

39-967. Skilled nursing home or intermediate nursing care home means nursing facility. Wherever the terms "skilled nursing home" or "intermediate nursing care home", or words of like effect, are referred to or designated by a statute or rule and regulation, such reference or designation shall be deemed to mean "nursing facility."

History: L. 1992, ch. 322, § 13; June 4.



39-968 Client assessment, referral and evaluation program; definitions; implementation; data entry form; requirements; duties of secretary for aging and disability services; long-term care resource information; rules and regulations; voluntary oversight council; annual report.

39-968. Client assessment, referral and evaluation program; definitions; implementation; data entry form; requirements; duties of secretary for aging and disability services; long-term care resource information; rules and regulations; voluntary oversight council; annual report. (a) To achieve a quality of life for Kansans with long-term care needs in an environment of choice that maximizes independent living capabilities and recognizes diversity, this act establishes a program which is intended to encourage a wide array of quality, cost-effective and affordable long-term care choices. This program shall be known as client assessment, referral and evaluation (CARE). The purposes of CARE is for data collection and individual assessment and referral to community-based services and appropriate placement in long-term care facilities.

(b) As used in this section:

(1) "Assessment services" means evaluation of an individual's health and functional status to determine the need for long-term care services and to identify appropriate service options which meet these needs utilizing the client assessment, referral and evaluation (CARE) form.

(2) "Health care data governing board" means the board abolished by K.S.A. 65-6803, and amendments thereto.

(3) "Medical care facility" shall have the meaning ascribed to such term under K.S.A. 65-425, and amendments thereto.

(4) "Nursing facility" shall have the meaning ascribed to such term under K.S.A. 39-923, and amendments thereto.

(5) "Secretary" means the secretary for aging and disability services.

(c) There is hereby established the client assessment, referral and evaluation (CARE) program. The CARE program shall be administered by the secretary for aging and disability services and shall be implemented on a phased-in basis in accordance with the provisions of this section.

(d)  All rules and regulations adopted by the health care data governing board relating to client assessment, referral and evaluation (CARE) data entry form shall be deemed to be the rules and regulations of the Kansas department of health and environment until revised, revoked or nullified pursuant to law. The purpose of this form is for data collection and referral services. Such form shall be concise and questions shall be limited to those necessary to carry out the stated purposes. The client assessment, referral and evaluation (CARE) data entry form shall include, but not be limited to, the preadmission screening and annual resident review (PASARR) questions. The secretary for aging and disability services shall approve the client assessment, referral and evaluation (CARE) data entry form. The client assessment, referral and evaluation (CARE) data entry form shall be used by all persons providing assessment services.

(e) (1) Each individual prior to admission to a nursing facility as a resident of the facility shall receive assessment services to be provided by the secretary for aging and disability services, with the assistance of area agencies on aging, except: (A) Such assessment services shall be provided by a medical care facility to a patient of the medical care facility who is considering becoming a resident of a nursing facility upon discharge from the medical care facility; and (B) as authorized by rules and regulations adopted by the secretary for aging and disability services pursuant to subsection (i).

(2) The provisions of this subsection shall not apply to any individual exempted from preadmission screening and annual resident review under 42 C.F.R. 483.106.

(f) The secretary for aging and disability services shall cooperate with the area agencies on aging providing assessment services under this section.

(g) The secretary for aging and disability services shall assure that each area agency on aging shall compile comprehensive resource information for use by individuals and agencies related to long-term care resources including all area offices of the Kansas department for children and families and local health departments. This information shall include, but not be limited to, resources available to assist persons to choose alternatives to institutional care.

(h) Nursing facilities and medical care facilities shall make available information referenced in subsection (g) to each person seeking admission or upon discharge as appropriate. Any person licensed to practice the healing arts as defined in K.S.A. 65-2802, and amendments thereto, shall make the same resource information available to any person identified as seeking or needing long-term care. Each senior center and each area agency on aging shall make available such information.

(i) The secretary shall adopt rules and regulations to govern such matters as the secretary deems necessary for the administration of this act.

(j) (1) There is hereby established an eleven-member voluntary oversight council which shall meet monthly for the purpose of assisting the secretary for aging and disability services in restructuring the assessment and referral program in a manner consistent with this act and shall meet quarterly thereafter for the purpose of monitoring and advising the secretary regarding the CARE program. The council shall be advisory only, except that the secretary for aging and disability services shall file with the council each six months the secretary's response to council comments or recommendations.

(2) The secretary for aging and disability services shall appoint two representatives of hospitals, two representatives of nursing facilities, two consumers and two representatives of providers of home and community-based services. The secretary of health and environment and the secretary for children and families, or their designees, shall be members of the council in addition to the eight appointed members. The secretary for aging and disability services shall serve as chairperson of the council. The appointive members of the council shall serve at the pleasure of their appointing authority. Members of the voluntary oversight council shall not be paid compensation, subsistence allowances, mileage or other expenses as otherwise may be authorized by law for attending meetings, or subcommittee meetings, of the council.

(k) The secretary for aging and disability services shall report to the governor and to the legislature on or before December 31, 1995, and each year thereafter on or before such date, an analysis of the information collected under this section. In addition, the secretary for aging and disability services shall provide data from the CARE data forms to the Kansas department of health and environment. Such data shall be provided in such a manner so as not to identify individuals.

History: L. 1994, ch. 147, § 1; L. 2008, ch. 110, § 3; L. 2012, ch. 102, § 15; L. 2014, ch. 115, § 149; L. 2016, ch. 105, § 19; July 1.



39-969 Criminal history record information.

39-969. Criminal history record information. (a) The secretary for aging and disability services shall upon request receive from the Kansas bureau of investigation, without charge, such criminal history record information relating to criminal convictions as necessary for the purpose of determining initial and continuing qualifications of an operator.

(b) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1995, ch. 143, § 8; L. 2003, ch. 149, § 24; L. 2014, ch. 115, § 150; July 1.



39-970 Operation of adult care home precluded, when; access of secretary of health and environment to certain records; background check of employees, civil liability, fee for information request; provision of criminal history record information by secretary; licensed or registered professional service providers, volunteers and certain employees exempt; certain persons in custody of secretary of corrections exempt; report of convictions and adjudications by the Kansas bureau of investigation.

39-970. Operation of adult care home precluded, when; access of secretary of health and environment to certain records; background check of employees, civil liability, fee for information request; provision of criminal history record information by secretary; licensed or registered professional service providers, volunteers and certain employees exempt; certain persons in custody of secretary of corrections exempt; report of convictions and adjudications by the Kansas bureau of investigation. (a) (1) No person shall knowingly operate an adult care home if, in the adult care home, there works any person who has been convicted of or has been adjudicated a juvenile offender because of having committed an act which if done by an adult would constitute the commission of capital murder, pursuant to K.S.A. 21-3439, prior to its repeal, or K.S.A. 2016 Supp. 21-5401, and amendments thereto, first degree murder, pursuant to K.S.A. 21-3401, prior to its repeal, or K.S.A. 2016 Supp. 21-5402, and amendments thereto, second degree murder, pursuant to K.S.A. 21-3402(a), prior to its repeal, or K.S.A. 2016 Supp. 21-5403(a), and amendments thereto, voluntary manslaughter, pursuant to K.S.A. 21-3403, prior to its repeal, or K.S.A. 2016 Supp. 21-5404, and amendments thereto, assisting suicide, pursuant to K.S.A. 21-3406, prior to its repeal, or K.S.A. 2016 Supp. 21-5407, and amendments thereto, mistreatment of a dependent adult or mistreatment of an elder person, pursuant to K.S.A. 21-3437, prior to its repeal, or K.S.A. 2016 Supp. 21-5417, and amendments thereto, human trafficking, pursuant to K.S.A. 21-3446, prior to its repeal, or K.S.A. 2016 Supp. 21-5426(a), and amendments thereto, aggravated human trafficking, pursuant to K.S.A. 21-3447, prior to its repeal, or K.S.A. 2016 Supp. 21-5426(b), and amendments thereto, rape, pursuant to K.S.A. 21-3502, prior to its repeal, or K.S.A. 2016 Supp. 21-5503, and amendments thereto, indecent liberties with a child, pursuant to K.S.A. 21-3503, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(a), and amendments thereto, aggravated indecent liberties with a child, pursuant to K.S.A. 21-3504, prior to its repeal, or K.S.A. 2016 Supp. 21-5506(b), and amendments thereto, aggravated criminal sodomy, pursuant to K.S.A. 21-3506, prior to its repeal, or K.S.A. 2016 Supp. 21-5504(b), and amendments thereto, indecent solicitation of a child, pursuant to K.S.A. 21-3510, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(a), and amendments thereto, aggravated indecent solicitation of a child, pursuant to K.S.A. 21-3511, prior to its repeal, or K.S.A. 2016 Supp. 21-5508(b), and amendments thereto, sexual exploitation of a child, pursuant to K.S.A. 21-3516, prior to its repeal, or K.S.A. 2016 Supp. 21-5510, and amendments thereto, sexual battery, pursuant to K.S.A. 21-3517, prior to its repeal, or K.S.A. 2016 Supp. 21-5505(a), and amendments thereto, aggravated sexual battery, pursuant to K.S.A. 21-3518, prior to its repeal, or K.S.A. 2016 Supp. 21-5505(b), and amendments thereto, commercial sexual exploitation of a child, pursuant to K.S.A. 2016 Supp. 21-6422, and amendments thereto, an attempt to commit any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3301, prior to its repeal, or K.S.A. 2016 Supp. 21-5301, and amendments thereto, a conspiracy to commit any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3302, prior to its repeal, or K.S.A. 2016 Supp. 21-5302, and amendments thereto, or criminal solicitation of any of the crimes listed in this subsection (a)(1), pursuant to K.S.A. 21-3303, prior to its repeal, or K.S.A. 2016 Supp. 21-5303, and amendments thereto, or similar statutes of other states or the federal government. The provisions of subsection (a)(2)(C) shall not apply to any person who is employed by an adult care home on July 1, 2010, and while continuously employed by the same adult care home.

(2) A person operating an adult care home may employ an applicant who has been convicted of any of the following if five or more years have elapsed since the applicant satisfied the sentence imposed or was discharged from probation, a community correctional services program, parole, postrelease supervision, conditional release or a suspended sentence; or if five or more years have elapsed since the applicant has been finally discharged from the custody of the commissioner of juvenile justice or from probation or has been adjudicated a juvenile offender, whichever time is longer: A felony conviction for a crime which is described in: (A) Article 34 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418, and amendments thereto, except those crimes listed in subsection (a)(1); (B) articles 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6419 through 21-6421, and amendments thereto, except those crimes listed in subsection (a)(1) and K.S.A. 21-3605, prior to its repeal, or K.S.A. 2016 Supp. 21-5606, and amendments thereto; (C) K.S.A. 21-3701, prior to its repeal, or K.S.A. 2016 Supp. 21-5801, and amendments thereto; (D) an attempt to commit any of the crimes listed in this subsection (a)(2), pursuant to K.S.A. 21-3301, prior to its repeal, or K.S.A. 2016 Supp. 21-5301, and amendments thereto; (E) a conspiracy to commit any of the crimes listed in subsection (a)(2), pursuant to K.S.A. 21-3302, prior to its repeal, or K.S.A. 2016 Supp. 21-5302, and amendments thereto; (F) criminal solicitation of any of the crimes listed in subsection (a)(2), pursuant to K.S.A. 21-3303, prior to its repeal, or K.S.A. 2016 Supp. 21-5303, and amendments thereto; or (G) similar statutes of other states or the federal government.

(b) No person shall operate an adult care home if such person has been found to be in need of a guardian or conservator, or both as provided in K.S.A. 59-3050 through 59-3095, and amendments thereto. The provisions of this subsection shall not apply to a minor found to be in need of a guardian or conservator for reasons other than impairment.

(c) The secretary for aging and disability services shall have access to any criminal history record information in the possession of the Kansas bureau of investigation regarding any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, concerning persons working in an adult care home. The secretary shall have access to these records for the purpose of determining whether or not the adult care home meets the requirements of this section. The Kansas bureau of investigation may charge to the Kansas department for aging and disability services a reasonable fee for providing criminal history record information under this subsection.

(d) For the purpose of complying with this section, the operator of an adult care home shall request from the Kansas department for aging and disability services information regarding any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, and which relates to a person who works in the adult care home, or is being considered for employment by the adult care home, for the purpose of determining whether such person is subject to the provision of this section. For the purpose of complying with this section, the operator of an adult care home shall receive from any employment agency which provides employees to work in the adult care home written certification that such employees are not prohibited from working in the adult care home under this section. For the purpose of complying with this section, information relating to convictions and adjudications by the federal government or to convictions and adjudications in states other than Kansas shall not be required until such time as the secretary for aging and disability services determines the search for such information could reasonably be performed and the information obtained within a two-week period. For the purpose of complying with this section, a person who operates an adult care home may hire an applicant for employment on a conditional basis pending the results from the Kansas department for aging and disability services of a request for information under this subsection. No adult care home, the operator or employees of an adult care home or an employment agency, or the operator or employees of an employment agency, shall be liable for civil damages resulting from any decision to employ, to refuse to employ or to discharge from employment any person based on such adult care home's compliance with the provisions of this section if such adult care home or employment agency acts in good faith to comply with this section.

(e) The secretary for aging and disability services shall charge each person requesting information under this section a fee equal to cost, not to exceed $10, for each name about which an information request has been submitted to the department under this section.

(f) (1) The secretary for aging and disability services shall provide each operator requesting information under this section with the criminal history record information concerning any criminal history information and convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, in writing and within three working days of receipt of such information from the Kansas bureau of investigation. The criminal history record information shall be provided regardless of whether the information discloses that the subject of the request has been convicted of an offense enumerated in subsection (a).

(2) When an offense enumerated in subsection (a) exists in the criminal history record information, and when further confirmation regarding criminal history record information is required from the appropriate court of jurisdiction or Kansas department of corrections, the secretary shall notify each operator that requests information under this section in writing and within three working days of receipt from the Kansas bureau of investigation that further confirmation is required. The secretary shall provide to the operator requesting information under this section information in writing and within three working days of receipt of such information from the appropriate court of jurisdiction or Kansas department of corrections regarding confirmation regarding the criminal history record information.

(3) Whenever the criminal history record information reveals that the subject of the request has no criminal history on record, the secretary shall provide notice to each operator requesting information under this section, in writing and within three working days after receipt of such information from the Kansas bureau of investigation.

(4) The secretary for aging and disability services shall not provide each operator requesting information under this section with the juvenile criminal history record information which relates to a person subject to a background check as is provided by K.S.A. 2016 Supp. 38-2326, and amendments thereto, except for adjudications of a juvenile offender for an offense described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2016 Supp. 21-5801, and amendments thereto. The secretary shall notify the operator that requested the information, in writing and within three working days of receipt of such information from the Kansas bureau of investigation, whether juvenile criminal history record information received pursuant to this section reveals that the operator would or would not be prohibited by this section from employing the subject of the request for information and whether such information contains adjudications of a juvenile offender for an offense described in K.S.A. 21-3701, prior to its repeal, or K.S.A. 2016 Supp. 21-5801, and amendments thereto.

(5) An operator who receives criminal history record information under this subsection shall keep such information confidential, except that the operator may disclose such information to the person who is the subject of the request for information. A violation of this paragraph shall be an unclassified misdemeanor punishable by a fine of $100.

(g) No person who works for an adult care home and who is currently licensed or registered by an agency of this state to provide professional services in the state and who provides such services as part of the work which such person performs for the adult care home shall be subject to the provisions of this section.

(h) A person who volunteers in an adult care home shall not be subject to the provisions of this section because of such volunteer activity.

(i) An operator may request from the Kansas department for aging and disability services criminal history information on persons employed under subsections (g) and (h).

(j) No person who has been employed by the same adult care home since July 1, 1992, shall be subject to the provisions of this section while employed by such adult care home.

(k) The operator of an adult care home shall not be required under this section to conduct a background check on an applicant for employment with the adult care home if the applicant has been the subject of a background check under this act within one year prior to the application for employment with the adult care home. The operator of an adult care home where the applicant was the subject of such background check may release a copy of such background check to the operator of an adult care home where the applicant is currently applying.

(l) No person who is in the custody of the secretary of corrections and who provides services, under direct supervision in nonpatient areas, on the grounds or other areas designated by the superintendent of the Kansas soldiers' home or the Kansas veterans' home shall be subject to the provisions of this section while providing such services.

(m) For purposes of this section, the Kansas bureau of investigation shall report any criminal history information, convictions under K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, adjudications of a juvenile offender which if committed by an adult would have been a felony conviction, and adjudications of a juvenile offender for an offense described in K.S.A. 21-3437, 21-3517 and 21-3701, prior to their repeal, or K.S.A. 2016 Supp. 21-5417, 21-5505(a) and 21-5801, and amendments thereto, to the secretary for aging and disability services when a background check is requested.

(n) This section shall be part of and supplemental to the adult care home licensure act.

History: L. 1997, ch. 161, § 1; L. 1998, ch. 144, § 1; L. 2001, ch. 197, § 1; L. 2002, ch. 114, § 55; L. 2003, ch. 98, § 1; L. 2006, ch. 169, § 112; L. 2010, ch. 16, § 1; L. 2011, ch. 30, § 175; L. 2014, ch. 115, § 151; L. 2015, ch. 94, § 16; July 1.



39-971 Quality enhancement wage pass-through program; eligible employees; quarterly wage audits; limitations on use of pass-through moneys; "nursing facilities" defined.

39-971. Quality enhancement wage pass-through program; eligible employees; quarterly wage audits; limitations on use of pass-through moneys; "nursing facilities" defined. (a) Notwithstanding any provision of law to the contrary, and within the limits of appropriations therefor, the secretary of health and environment and the secretary for aging and disability services shall establish a quality enhancement wage pass-through program as part of the state medicaid plan to allow nursing facilities electing to participate in such program a payment option of not to exceed $4 per resident day designed to increase salaries or benefits, or both, for those employees providing direct care and support services to residents of nursing facilities. The categories of employees eligible to receive the wage pass-through are the following: Nurse aides, medication aides, restorative-rehabilitation aides, licensed mental health technicians, plant operating and maintenance personnel, nonsupervisory dietary personnel, laundry personnel, housekeeping personnel and nonsupervisory activity staff. The program shall establish a pass-through wage payment system designed to reimburse facilities during the reimbursement period in which the pass-through wage payment costs are incurred.

(b) Nursing facilities shall have the option to elect to participate in the quality enhancement wage pass-through program. The wage pass-through moneys are to be paid to nursing facilities outside of cost center limits or occupancy penalties as a pass-through labor cost reimbursement. The pass-through cost shall be included in the cost report base.

(c) The quality enhancement wage pass-through program shall require quarterly wage audits for all nursing facilities participating in the program. The quarterly wage audits will require facilities to submit cost information within 45 days of the end of each quarter reporting on the use of the wage pass-through payment under the quality enhancement wage pass-through program. This quarterly wage audit process shall be used to assure that the wage pass-through payment was used to increase salaries and benefits to direct care and other support staff as specified in this subsection or to hire additional staff that fall into the eligible personnel categories specified in this subsection.

(d) No wage pass-through moneys shall be expended to increase management compensation or facility profits. A nursing facility participating in the quality enhancement wage pass-through program which fails to file quarterly enhancement audit reports shall be terminated from the program and shall repay all amounts which the nursing facility has received under the quality enhancement wage pass-through program for that reporting period.

(e) All expenditures for the quality enhancement wage pass-through program shall be made only from moneys specifically appropriated therefor.

(f) As used in this section, "nursing facility" means a nursing facility as defined under K.S.A. 39-923, and amendments thereto, or an intermediate care facility for people with intellectual disability as defined under K.S.A. 39-923, and amendments thereto.

History: L. 1999, ch. 101, § 1; L. 2012, ch. 91, § 20; L. 2014, ch. 115, § 152; July 1.



39-972 Residents receiving long-term care in medicaid approved institution; personal needs fund; supplemental income.

39-972. Residents receiving long-term care in medicaid approved institution; personal needs fund; supplemental income. (a) The head of the designated state medicaid agency shall authorize for each resident and each resident spouse of a nursing facility receiving long-term care in a medicaid approved institution to retain a certain amount of money a month in a personal needs fund. Subject to the provisions of this section, such amount shall be prescribed in rules and regulations adopted by the head of the designated state medicaid agency, except that the amount shall not be less than $50 on and after July 1, 2006 through June 30, 2007, and on and after July 1, 2007, not less than $60.

(b) The head of the designated state medicaid agency shall authorize for persons receiving long-term care in a medicaid approved institution who also receive supplemental security income payments of a certain amount of money per month to supplement such income. Subject to the provisions of this section, such amount shall be prescribed in rules and regulations adopted by the head of the designated state medicaid agency, except that the amount shall not be less than $30.

(c) On or before July 1, 2007, and each year thereafter, the director of the budget shall certify to the head of the designated state medicaid agency the annual average increase in the chained consumer price index for all urban consumers for the preceding calendar year published by the United States department of labor and the head of the designated state medicaid agency may make adjustments for cost of living increases in the amount of moneys that can be retained in the personal needs funds pursuant to subsections (a) and (b) in an amount not to exceed such increase.

History: L. 2006, ch. 208, § 10; July 1.



39-973 Operator registration act.

39-973. Operator registration act. K.S.A. 2016 Supp. 39-973 through 39-980, and amendments thereto, shall be known and may be cited as the operator registration act.

History: L. 2014, ch. 94, § 2; July 1.



39-974 Same; definitions.

39-974. Same; definitions. As used in the operator registration act:

(a) "Operator" means an individual registered pursuant to the operator registration act who may be appointed by a licensee to have authority and responsibility to oversee an adult care home.

(b) "Secretary" means the secretary for aging and disability services.

(c) "Department" means the Kansas department for aging and disability services.

(d) "Adult care home" means an assisted living facility or residential health care facility licensed for less than 61 residents, home plus or adult day care as defined by K.S.A. 39-923, and amendments thereto, or by the rules and regulations of the licensing agency adopted pursuant to such section for which a license is required under article 9 of chapter 39 of the Kansas Statutes Annotated, and amendments thereto.

(e) "Licensee" shall have the meaning ascribed to such term in K.S.A. 39-923, and amendments thereto.

History: L. 2014, ch. 94, § 3; July 1.



39-975 Same; registration of operators; rules and regulations.

39-975. Same; registration of operators; rules and regulations. (a) On and after July 1, 2014, no person shall represent that such person is an operator unless such person is registered under the operator registration act as an operator. A violation of this subsection is a class C misdemeanor.

(b) The secretary shall adopt by rules and regulations a system for registering operators. Such rules and regulations shall include qualifications for registration. Such rules and regulations shall require, at a minimum, that the applicant:

(1) Be at least 21 years of age;

(2) (A) Possess a high school diploma or equivalent, with one year relevant experience as determined by the secretary;

(B) possess an associate's degree in a relevant field as determined by the secretary; or

(C) possess a baccalaureate degree;

(3) has successfully completed a course approved by the secretary on principles of assisted living;

(4) has passed an examination approved by the secretary on principles of assisted living and such other requirements as may be established by the secretary by rules and regulations;

(5) has filed an application; and

(6) has paid the required application fee.

History: L. 2014, ch. 94, § 4; July 1.



39-976 Same; operator registration on adult care home administrator license required.

39-976. Same; operator registration on adult care home administrator license required. On and after July 1, 2014, no adult care home shall be operated unless under the supervision of an operator who holds a valid registration as an operator issued pursuant to the operator registration act or an adult care home administrator who holds a valid license as a licensed adult care home administrator pursuant to K.S.A. 65-3501 et seq., and amendments thereto.

History: L. 2014, ch. 94, § 5; July 1.



39-977 Same; waiver of registration requirements, when.

39-977. Same; waiver of registration requirements, when. (a) Upon application and within two years of July 1, 2014, the secretary may waive the requirements of (b)(2) and (b)(6) of section 4, and amendments thereto, and grant a registration to any applicant so long as the applicant: (1) Has completed the operator course prior to July 1, 2014, that was approved by the secretary; and (2) has passed an examination prior to July 1, 2014, that was approved by the secretary.

(b) A person who has completed the operator course approved by the secretary and has passed an examination that was approved by the secretary prior to July 1, 2014, and does not apply within two years of July 1, 2014, shall be considered to have a registration that has lapsed for failure to renew.

History: L. 2014, ch. 94, § 6; July 1.



39-978 Same; registration renewal.

39-978. Same; registration renewal. (a) Every individual who holds a valid registration as an operator shall apply to the department for renewal of such registration in accordance with rules and regulations adopted by the secretary.

(b) Upon making an application for a renewal of registration, such individual shall pay a renewal fee to be fixed by rules and regulations and shall submit evidence satisfactory to the secretary that during the period immediately preceding application for renewal the applicant has completed continuing education requirements as provided by the rules and regulations. Any individual who submits an application for a renewal of registration within 30 days after the date of expiration shall also pay a late renewal fee fixed by rules and regulations. Any individual who submits an application for a renewal of registration after the 30-day period following the date of expiration shall be considered as having a registration that has lapsed for failure to renew and shall be reissued a registration only after the individual has been reinstated under subsection (d).

(c) The department shall issue a registration to an operator upon receipt of an application for renewal of registration, the renewal fee and the evidence required for approval.

(d) An operator who allows their registration to lapse by failing to renew may be reinstated upon payment of the renewal fee, the reinstatement fee and submission of evidence demonstrating satisfactory completion of any applicable program or a course of study established by the secretary for reinstatement of persons whose registrations have lapsed for failure to renew. The secretary shall adopt rules and regulations establishing appropriate requirements for reinstatement of persons whose registrations have lapsed for failure to renew.

(e) The expiration date of registrations issued or renewed shall be established by rules and regulations of the secretary. Subject to the provisions of this subsection, each registration shall be renewable on a biennial basis upon the filing of a renewal application prior to the expiration of an existing registration and upon payment of the renewal fee established pursuant to rules and regulations. To provide for a system of biennial renewal of registrations, the secretary may provide by rules and regulations that registrations issued or renewed for the first time after July 1, 2014, may expire less than two years from the date of issuance or renewal. In each case in which a registration is issued or renewed for a period of time less than two years, the secretary shall prorate to the nearest whole month the registration or renewal fee established pursuant to rules and regulations. No proration shall be made under this subsection on delinquent registration renewals.

History: L. 2014, ch. 94, § 7; July 1.



39-979 Same; fees.

39-979. Same; fees. All fees under the operator registration act shall be established by rules and regulations of the secretary. The amounts received for such fees shall be deposited in the state treasury in accordance with K.S.A. 75-4215, and amendments thereto, and shall be credited to the state licensure fee fund administered by the department pursuant to K.S.A. 39-930, and amendments thereto.

History: L. 2014, ch. 94, § 8; July 1.



39-980 Same; suspension, denial of, revocation of or refusal to renew registration; hearing; powers of secretary.

39-980. Same; suspension, denial of, revocation of or refusal to renew registration; hearing; powers of secretary. (a) The secretary may deny, refuse to renew, suspend or revoke a registration where the operator or applicant:

(1) Has obtained, or attempted to obtain, a registration by means of fraud, misrepresentation or concealment of material facts;

(2) has a finding of abuse, neglect or exploitation against a resident of an adult care home as defined in K.S.A. 39-1401, and amendments thereto;

(3) has been convicted of a crime found by the secretary to have direct bearing on whether the registrant or applicant can be entrusted to serve the public in the position of an operator;

(4) has violated a lawful order or rule or regulation of the secretary;

(5) had disciplinary action taken against such operator on a professional or occupational healthcare credential issued by this state or by another jurisdiction; or

(6) has violated any provisions of the operator registration act.

(b) Such denial, refusal to renew, suspension or revocation of a registration may be ordered by the secretary after notice and hearing on the matter in accordance with the provisions of the Kansas administrative procedure act.

(c) A person whose registration has been revoked may apply to the secretary for reinstatement. The secretary shall have discretion to accept or reject an application for reinstatement and may hold a hearing to consider such reinstatement. An applicant for reinstatement shall submit an application for reinstatement and a reinstatement fee established by the secretary and fulfill the requirements under subsection (d) of K.S.A. 2016 Supp. 39-978, and amendments thereto.

History: L. 2014, ch. 94, § 9; July 1.






Article 10 DAY CARE PROGRAMS FOR CHILDREN WITH INTELLECTUAL OR OTHER DISABILITIES

39-1001 Purpose of act.

39-1001. Purpose of act. The purpose of this act shall be to aid in development, maintenance, improvement or expansion of day care programs for children with intellectual or other disabilities in this state.

History: L. 1965, ch. 291, § 1; L. 2012, ch. 91, § 21; July 1.



39-1002 Secretary for children and families designated as official to accept and disburse funds.

39-1002. Secretary for children and families designated as official to accept and disburse funds. The secretary for children and families hereinafter referred to as the secretary is hereby designated as the official of this state authorized to accept and disburse funds made available to the secretary for grants-in-aid to eligible local community organizations for day care programs for children with intellectual or other disabilities. The secretary is authorized to accept any moneys made available to the state by the federal government or any agency thereof and to accept and account for state appropriations, gifts and donations from any other sources.

History: L. 1965, ch. 291, § 2; L. 2012, ch. 91, § 22; L. 2014, ch. 115, § 153; July 1.



39-1003 Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities.

39-1003. Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities. The secretary shall make no commitment or enter into any agreement pursuant to exercising authority under this act until the secretary determines that sufficient funds are available to meet the state's share of the costs. The secretary shall not enter into any such agreement until the secretary determines that standards approved by the secretary have been satisfied. The secretary shall also receive assurance that the local organizations applying for aid have sufficient funds available to meet any obligations assumed under the agreement.

History: L. 1965, ch. 291, § 3; L. 1984, ch. 293, § 3; July 1.



39-1005 Purpose of grants-in-aid.

39-1005. Purpose of grants-in-aid. The purpose of grants-in-aid shall be: (a) To encourage the development of local community initiative in broadening the scope of noninstitutional care and training programs for people with intellectual or other disabilities; (b) to maintain minimum standards for the operations of such programs; (c) to review the experience of individual programs as they develop; and (d) to foster the progress of day care programs to successively higher levels of quality and service. Grants-in-aid under the provisions of this act shall only supplement local funds, shall not exceed one-half of the cost of operating expenses of day care centers for children with intellectual or other disabilities and shall not be used for the purchase or construction of buildings.

History: L. 1965, ch. 291, § 5; L. 2012, ch. 91, § 23; July 1.



39-1006 Day care programs defined.

39-1006. Day care programs defined. Day care programs shall be those which provide day service for development in self-help, social, recreational, and work skills for people with intellectual and other disabilities, giving priority to providing services for young people with severe intellectual and other disabilities.

History: L. 1965, ch. 291, § 6; L. 2012, ch. 91, § 24; July 1.



39-1007 Eligible community organizations.

39-1007. Eligible community organizations. Eligible local community organizations shall be organizations which are nonprofit charitable agencies operating day care programs under public or private auspices, excluding public schools, and serving people with intellectual or other disabilities without regard to race, religion, or color, or national origin. Such organizations shall be licensed in accordance with the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1965, ch. 291, § 7; L. 2012, ch. 91, § 25; July 1.



39-1008 Grants-in-aid; approval or rejection; effect.

39-1008. Grants-in-aid; approval or rejection; effect. All applications for grants-in-aid shall be submitted to the secretary for his approval or rejection. If approved, the secretary shall be authorized to enter into agreements and expend funds for grants-in-aid as hereinbefore provided.

History: L. 1965, ch. 291, § 8; June 30.






Article 11 PHYSICALLY DISABLED PERSONS

39-1101 Rights of persons with disabilities.

39-1101. Rights of persons with disabilities. It is hereby declared to be the policy of this state to encourage and enable the blind, the visually disabled and persons who are otherwise disabled to participate fully in the social and economic life of the state and to engage in remunerative employment. Such persons shall have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places; and such persons are entitled to full and equal accommodations, advantages, facilities and privileges of: (a) All common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation; (b) hotels, lodging places and places of public accommodation, amusement or resort, including food service establishments and establishments for sale of food; and (c) other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

History: L. 1969, ch. 54, § 1; L. 1984, ch. 159, § 1; L. 2003, ch. 64, § 2; July 1.



39-1102 Same; use of guide dog by legally blind person.

39-1102. Same; use of guide dog by legally blind person. Every legally blind person shall have the right to be accompanied by a guide dog, specially selected, trained and tested for the purpose, in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, in the acquisition and use of rental, residential housing and in the purchase and use of residential housing without being required to pay an extra charge for the guide dog, except that such person shall be liable for any damage done to the premises or facilities by such dog.

History: L. 1969, ch. 54, § 2; L. 1987, ch. 155, § 1; L. 2003, ch. 64, § 3; July 1.



39-1103 Same; unlawful to interfere with rights.

39-1103. Same; unlawful to interfere with rights. Any person, firm, corporation, or the agent of any person, firm or corporation, who denies or interferes with the exercise of the rights recognized in K.S.A. 39-1101, 39-1102, 39-1107, 39-1108 or 39-1109, and amendments thereto, is guilty of a misdemeanor.

History: L. 1969, ch. 54, § 3; L. 1989, ch. 127, § 2; L. 1992, ch. 205, § 13; L. 2003, ch. 64, § 4; July 1.



39-1104 Same; safety day; proclamation; contents.

39-1104. Same; safety day; proclamation; contents. Each year, the governor shall take suitable public notice of October 15 as white cane safety day. He shall issue a proclamation in which:

(a) He comments upon the significance of the white cane;

(b) he calls upon the citizens of the state to observe the provisions of the white cane law and to take precautions necessary to the safety of the disabled;

(c) he reminds the citizens of the state of the policies with respect to the disabled herein declared, and urges the citizens to cooperate in giving effect to them;

(d) he emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

History: L. 1969, ch. 54, § 5; July 1.



39-1105 Same; employment.

39-1105. Same; employment. It is the policy of this state that the blind, the visually handicapped and persons who are otherwise physically disabled shall be employed in the service of the state, political subdivisions of the state, the public schools and in all other employment supported in whole or in part by public funds, on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.

History: L. 1969, ch. 54, § 6; July 1.



39-1106 Same; name and citation of act.

39-1106. Same; name and citation of act. This act shall be known and may be cited as the Kansas white cane law.

History: L. 1969, ch. 54, § 7; July 1.



39-1107 Same; use of hearing assistance dog by person with hearing impairment.

39-1107. Same; use of hearing assistance dog by person with hearing impairment. Every hearing impaired person has the right to be accompanied by a hearing assistance dog, specially selected, trained and tested for the purpose of hearing assistance, in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, in the acquisition and use of rental, residential housing and in the purchase and use of residential housing without being required to pay an extra charge for the hearing assistance dog. The hearing impaired person shall be liable for any damage done to the premises or facilities by such dog.

History: L. 1982, ch. 184, § 1; L. 2003, ch. 64, § 5; July 1.



39-1108 Same; use of service dog by person with disability.

39-1108. Same; use of service dog by person with disability. Every person with a disability shall have the right to be accompanied by a service dog, specially selected, trained and tested for the purpose which shall include, but not be limited to, pulling a wheelchair, opening doors and picking up objects, in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, in the acquisition and use of rental, residential housing and in the purchase and use of residential housing without being required to pay an extra charge for the service dog. Such person shall be liable for any damage done to the premises by such dog.

History: L. 1989, ch. 127, § 1; L. 1992, ch. 205, § 14; L. 2003, ch. 64, § 6; July 1.



39-1109 Use of assistance dog while training.

39-1109. Use of assistance dog while training. Any professional trainer, from a recognized training center, of an assistance dog, while engaged in the training of such dog, shall have the right to be accompanied by such dog in or upon any of the places listed in K.S.A. 39-1101, and amendments thereto, without being required to pay an extra charge for such dog. Such trainer shall be liable for any damage done to the premises of facilities by such dog.

History: L. 1992, ch. 205, § 12; L. 2003, ch. 64, § 7; July 1.



39-1110 Use of professional therapy dog while training.

39-1110. Use of professional therapy dog while training. Any qualified handler of a professional therapy dog when accompanied by such dog and when using any conveyance of public transportation available to all members of the general public, and when renting and using accommodations in motels, hotels and other temporary lodging places shall have the right to be accompanied by such dog in such places. Any owner or employee of a business or retail establishment to which the public is invited, including establishments which serve or sell food, shall admit a professional therapy dog, accompanied by its qualified handler, to the business. The qualified handler shall be liable for any damage done by the dog to any such conveyance or facility.

History: L. 2003, ch. 64, § 8; July 1.



39-1111 Procedure for verification of person's right to be accompanied by assistance dog or professional therapy dog.

39-1111. Procedure for verification of person's right to be accompanied by assistance dog or professional therapy dog. (a) If a question arises as to whether an assistance dog qualifies under this act to accompany a person with a disability in or upon any place set forth in K.S.A. 39-1101, and amendments thereto, the person with a disability may produce for the employee or person responsible for such place an identification card or letter conforming to the requirements of this subsection. Upon production of such identification card or letter, the assistance dog shall be allowed to accompany the person with a disability in or upon such place.

(1) If the assistance dog has been trained by a training facility, school or trainer, the identification card or letter shall be provided by the training facility, school or trainer that trained the dog and shall contain the following information: (A) The legal name of the dog's user; (B) the name, address and telephone number of the facility, school or trainer who trained the dog; (C) whether the dog is designated as a guide, hearing assistance or service dog; and (D) a picture or digital photographic likeness of the dog user and the dog. If a card is used, the picture or digital photographic likeness shall be on the card. If a letter is used, the picture or digital photographic likeness shall either be printed as a part of the letter or be affixed to the letter.

(2) If the assistance dog has been trained by the person using the dog, the identification card or letter shall contain the following information: (A) The legal name of the dog's user; (B) the dog user's address; (C) a statement that the dog has been trained to mitigate the dog user's disability; and (D) a picture or digital photographic likeness of the dog user and the dog. If a card is used, the picture or digital photographic likeness shall be on the card. If a letter is used, the picture or digital photographic likeness shall either be printed as a part of the letter or be affixed to the letter.

(b) If a question arises as to whether a dog handler is qualified, or whether the dog accompanying the handler is qualified as a professional therapy dog, to enter in or upon the places set forth in K.S.A. 2016 Supp. 39-1110, and amendments thereto, an employee or person responsible for such places may request, and the qualified handler shall produce, an identification card or letter, provided by the training facility, school or trainer who trained the dog. Such card or letter shall contain the following information: (1) The legal name of the qualified dog handler; (2) the name, address and telephone number of the facility, school or trainer who trained the dog; (3) information documenting that the dog is trained to provide therapeutic supports; and (4) a picture or digital photographic likeness of the qualified handler and the dog. If a card is used, the picture or digital photographic likeness shall be on the card. If a letter is used, the picture or digital photographic likeness shall either be printed as a part of the letter or be affixed to the letter.

(c) If a question arises as to whether an individual accompanied by a dog is a professional trainer, from a recognized training center, of an assistance dog, in order to enter in or upon a place set forth in K.S.A. 39-1101, and amendments thereto, an employee or person responsible for such place may request, and the trainer shall produce, an identification card provided by the recognized training center containing the following information: (1) The legal name of the trainer; (2) the name of the training center; (3) the address and telephone number of the training center; (4) the types of functions for which dogs are trained by the center; and (5) a picture or digital photographic likeness of the trainer.

(d) An identification card or letter produced for inspection pursuant to this section shall be promptly returned to the person with a disability, the qualified handler or the professional trainer after inspection.

History: L. 2003, ch. 64, § 9; July 1.



39-1112 Unlawful misrepresentations.

39-1112. Unlawful misrepresentations. It is a class A nonperson misdemeanor for any person to:

(a) Represent that such person has the right to be accompanied by an assistance dog in or upon any place listed in K.S.A. 39-1101, and amendments thereto, or that such person has a right to be accompanied by a professional therapy dog in or upon any place listed in K.S.A. 2016 Supp. 39-1110, and amendments thereto, unless such person has the right to be accompanied in or upon such place by such dog pursuant to this act; or

(b) represent that such person has a disability for the purpose of acquiring an assistance dog unless such person has such disability.

History: L. 2003, ch. 64, § 10; July 1.



39-1113 Assistance dogs and professional therapy dogs; definitions.

39-1113. Assistance dogs and professional therapy dogs; definitions. As used in this act and in K.S.A. 39-1101 through 39-1109, and amendments thereto:

(a) "Assistance dog" means any guide dog, hearing assistance dog or service dog.

(b) "Guide dog" means a dog which has been specially selected, trained and tested for the purpose of guiding a person who is legally blind.

(c) "Hearing assistance dog" means a dog which is specially selected, trained and tested to alert or warn individuals who are deaf or hard of hearing to specific sounds.

(d) "Professional therapy dog" means a dog which is selected, trained and tested to provide specific physical or therapeutic functions, under the direction and control of a qualified handler who works with the dog as a team, and as a part of the handler's occupation or profession. Such dogs, with their handlers, perform such functions in institutional settings, community based group settings, or when providing services to specific persons who have disabilities. "Professional therapy dog" does not include dogs, certified or not, which are used by volunteers for pet visitation therapy.

(e) "Service dog" means a dog which has been specially selected, trained and tested to perform a variety of tasks for persons with disabilities. These tasks include, but are not limited to: Pulling wheelchairs, lending balance support, picking up dropped objects or providing assistance in, or to avoid, a medical crisis, or to otherwise mitigate the effects of a disability.

(f) The presence of a dog for comfort, protection or personal defense does not qualify a dog as being trained to mitigate an individual's disability and therefor does not qualify the dog as an assistance dog covered under the provisions of this act.

History: L. 2003, ch. 64, § 1; July 1.






Article 12 REHABILITATION PROGRAMS FOR ADULTS WITH INTELLECTUAL AND OTHER DISABILITIES

39-1201 Purpose of act.

39-1201. Purpose of act. The purpose of this act will be to aid in development, maintenance, improvement or expansion of rehabilitation facilities and half-way houses serving adults with intellectual and other disabilities in this state.

History: L. 1969, ch. 227, § 1; L. 2012, ch. 91, § 26; July 1.



39-1202 Secretary for aging and disability services designated as official to accept and disburse funds.

39-1202. Secretary for aging and disability services designated as official to accept and disburse funds. The secretary for aging and disability services, hereinafter referred to as the secretary, is hereby designated as the official of this state authorized to accept and disburse funds made available to said secretary for grants in aid to eligible local community organizations for rehabilitation facilities and half-way houses for adults with intellectual and other disabilities. The secretary is authorized to accept any moneys made available to the state by the federal government or any agency thereof, and to accept and account for state appropriations, gifts and donations from any other sources.

History: L. 1969, ch. 227, § 2; L. 2012, ch. 91, § 27; L. 2014, ch. 115, § 154; July 1.



39-1204 Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities.

39-1204. Secretary not to exercise authority until funds available and standards satisfied; assumption of obligations by local authorities. The secretary shall make no commitment nor enter into any agreement pursuant to exercising authority under this act until the secretary determines that sufficient funds are available to meet the state's share of the cost. The secretary shall not enter into any such agreement until the secretary determines that standards approved by the secretary have been satisfied. The secretary shall also receive assurance that the local community organizations applying for grants-in-aid have sufficient funds available to meet any obligations assumed under the agreement.

History: L. 1969, ch. 227, § 4; L. 1984, ch. 293, § 4; July 1.



39-1205 Purpose of grants-in-aid.

39-1205. Purpose of grants-in-aid. The purpose of grants-in-aid shall be: (a) To encourage the development of local community initiative in broadening the scope of noninstitutional care and training programs for people with intellectual or other disabilities; (b) to maintain minimum standards in the operation of such programs; (c) to review the experiences of the individual community programs as they develop or maintain their programs; (d) to foster the progress of rehabilitation programs and half-way house programs to higher levels of quality and service. Grants-in-aid under the provisions of this act shall only supplement funds, shall not exceed 1/2 of the cost of operating expense of rehabilitation facilities or half-way houses for adults with intellectual or other disabilities and shall not be used for the purchase or construction of buildings.

History: L. 1969, ch. 227, § 5; L. 2012, ch. 91, § 28; July 1.



39-1206 Rehabilitation facilities defined.

39-1206. Rehabilitation facilities defined. Rehabilitation facilities shall be those which conduct a program of rehabilitation for individuals whose earning capacity is impaired by age, or physical or mental deficiency, or injury, or cultural deprivation, or emotional instability. These programs may provide remunerative employment or other occupational evaluation and training for educational or therapeutic activities. The half-way house may or may not be affiliated with a rehabilitation facility.

History: L. 1969, ch. 227, § 6; July 1.



39-1207 Eligible local community organizations defined.

39-1207. Eligible local community organizations defined. Eligible local community organizations shall be organizations which are nonprofit, charitable agencies, operating sheltered workshop programs and half-way house programs under private auspices and serving people with intellectual or other disabilities without regard to race, religion, color, ancestry or national origin. Such organizations shall be licensed in accordance with the provisions of existing statutes.

History: L. 1969, ch. 227, § 7; L. 2012, ch. 91, § 29; July 1.



39-1208 Agreements with and grants-in-aid to charitable organizations for employment of disabled persons.

39-1208. Agreements with and grants-in-aid to charitable organizations for employment of disabled persons. The secretary for children and families, subject to appropriations made for such purposes by the legislature, is hereby authorized to enter into agreements with and to make grants-in-aid to organizations or institutions engaging in charitable and benevolent activities, with the purpose of developing employment for persons with physical disabilities in Kansas, including adults with severe cerebral palsy. Contracts entered into by the secretary for children and families may provide for the purchase of land, including improved property, construction or alteration of improvements thereon, and the purchase or lease of equipment required for operation of facilities for the use of disabled persons.

History: L. 1974, ch. 370, § 1; L. 2014, ch. 115, § 155; July 1.



39-1209 Same; local government or state agency purchase of products from organizations approved for grants-in-aid.

39-1209. Same; local government or state agency purchase of products from organizations approved for grants-in-aid. If articles or products are purchased by a local governmental agency or a state agency from an institution or organization approved for a grant-in-aid under this act, the secretary for children and families may request waiver of competitive bid requirements and in the case of state agencies the director of purchases is authorized to waive such conditions if he determines that it would be in the public interest to negotiate at current supply prices. All such purchases by state agencies shall be made through the division of purchases of the state department of administration.

History: L. 1974, ch. 370, § 2; L. 2014, ch. 115, § 156; July 1.



39-1210 Furnishing or selling surplus equipment, supplies and materials to organizations designated in 39-1208 for manufacturing certain motor-vehicle plates and decals; disposition of moneys.

39-1210. Furnishing or selling surplus equipment, supplies and materials to organizations designated in 39-1208 for manufacturing certain motor-vehicle plates and decals; disposition of moneys. (a) In the event that any organization or institution designated in K.S.A. 39-1208, and amendments thereto, is a party to any contract authorized by K.S.A. 8-147, and amendments thereto, for the manufacture and distribution of motor-vehicle number plates, registration decals, prorate license plates and prorate backing plates, the secretary of corrections shall transfer all surplus equipment, supplies and materials used in the manufacture or distribution of said plates or decals to the secretary of revenue who may furnish such equipment pursuant to long-term lease agreements to any such organization or institution and may sell such supplies and materials to any such organization or institution if such contract provides therefor. Any sale of such supplies and materials shall be at a price agreed upon by the secretary of revenue and such institution or organization in the contract for sale, and such contract shall not be subject to the provisions of K.S.A. 75-3739, and amendments thereto.

(b) All moneys received by the secretary of revenue pursuant to this section shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the correctional industries account.

History: L. 1974, ch. 370, § 3; L. 1975, ch. 35, § 3; L. 2001, ch. 5, § 112; July 1.






Article 13 COMMUNITY BASED SERVICES FOR CHILDREN

39-1301 Purpose of act.

39-1301. Purpose of act. (a) The purpose of this act shall be to aid in development, maintenance, improvement or expansion of community based group boarding homes for children and youth and community based services for children and youth in this state.

(b) Any community based group boarding homes for children and youth that provide services for juvenile offenders only pursuant to K.S.A. 39-1301 et seq., and amendments thereto, shall be under the authority of the commissioner of juvenile justice for the purposes of K.S.A. 39-1301 et seq., and amendments thereto. All other community based group boarding homes for children and youth shall be under the authority of the secretary for the purposes of K.S.A. 39-1301 et seq., and amendments thereto.

History: L. 1973, ch. 190, § 1; L. 1996, ch. 229, § 106; July 1, 1997.



39-1302 Secretary for children and families authorized to accept and disburse grant-in-aid funds, gifts and appropriations to organizations providing group boarding homes and services for children and youth.

39-1302. Secretary for children and families authorized to accept and disburse grant-in-aid funds, gifts and appropriations to organizations providing group boarding homes and services for children and youth. The secretary for children and families, referred to in this act as secretary, is hereby designated as the official agency of this state authorized to accept and disburse funds made available to the secretary or the commissioner of juvenile justice for grants-in-aid to eligible local community organizations for community based group boarding homes for children and youth or to eligible local community based services for children and youth. The secretary may accept any moneys made available to the state by the federal government or any agency thereof and accept and account for state appropriations, gifts and donations from any other sources.

History: L. 1973, ch. 190, § 2; L. 1996, ch. 229, § 107; L. 2014, ch. 115, § 157; July 1.



39-1303 Agreements by secretary or commissioner, conditions; standards for homes and services; publication; availability of local funds.

39-1303. Agreements by secretary or commissioner, conditions; standards for homes and services; publication; availability of local funds. The secretary or the commissioner of juvenile justice shall make no commitment nor enter into any agreement under authority of this act until the secretary or commissioner has determined that sufficient funds have been appropriated to meet the state's share of the cost thereof. The secretary or commissioner shall not enter into any such agreement until the secretary or commissioner has published standards relating to such homes and services, and such standards have been complied with by those with whom such contracts are made. The secretary or commissioner shall not enter into any such agreement until the secretary or commissioner has been provided adequate assurance that the local organizations applying for aid has sufficient funds available to meet any obligations assumed under the agreement entered into.

History: L. 1973, ch. 190, § 3; L. 1996, ch. 229, § 108; July 1, 1997.



39-1304 Purpose of grants-in-aid.

39-1304. Purpose of grants-in-aid. The purpose of grants-in-aid made under this act shall be: (a) To encourage the development of local community initiative in establishing, maintaining, and operating community based group boarding homes for children and youth or community based services for children and youth; (b) to maintain minimum standards for the operations of such programs; (c) to review the experience of individual programs as they develop; (d) to foster the progress of community based group boarding homes for children and youth and community based services to children and youth to successively higher levels of quality and service.

History: L. 1973, ch. 190, § 4; July 1.



39-1305 Community based group boarding homes for children and youth; defined.

39-1305. Community based group boarding homes for children and youth; defined. "Community based group boarding homes for children and youth" means any shelter facility, juvenile detention facility or youth residential facility, as defined by K.S.A. 2016 Supp. 38-2202 and 38-2302, and amendments thereto.

History: L. 1973, ch. 190, § 5; L. 1982, ch. 182, § 134; L. 2006, ch. 169, § 113; L. 2007, ch. 195, § 25; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 39-1305a.



39-1306 Eligibility for grants-in-aid, conditions.

39-1306. Eligibility for grants-in-aid, conditions. To be eligible for grants-in-aid under this act, local community organizations shall be organizations which are nonprofit charitable agencies operating community based group boarding homes for children and youth or providing community based services for children and youth under public or private auspices (excluding public schools), and serving eligible children and youth without regard to race, religion, or color, or national origin. In the case of boarding homes, to be eligible hereunder, any such organization shall be licensed in accordance with the provisions of article 5 of chapter 65 of the Kansas Statutes Annotated.

History: L. 1973, ch. 190, § 6; July 1.



39-1307 Application for grants-in-aid; agreements.

39-1307. Application for grants-in-aid; agreements. All applications for grants-in-aid under this act shall be submitted to the secretary or commissioner, whichever is applicable, for approval or rejection. Whenever any such application is approved, the secretary or commissioner may enter into agreements for grants-in-aid as authorized in this act. The secretary shall expend funds for grants-in-aid as authorized in this act for all community based group boarding homes for children and youth. Any funds for grants-in-aid for such homes under the authority of the commissioner shall be expended upon written approval by the commissioner and communicated to the secretary.

History: L. 1973, ch. 190, § 7; L. 1975, ch. 239, § 1; L. 1996, ch. 229, § 109; July 1, 1997.






Article 14 REPORTING ABUSE, NEGLECT OR EXPLOITATION OF CERTAIN PERSONS

39-1401 Abuse, neglect or exploitation of residents; definitions.

39-1401. Abuse, neglect or exploitation of residents; definitions. As used in this act:

(a) "Resident" means:

(1) Any resident, as defined by K.S.A. 39-923, and amendments thereto; or

(2) any individual kept, cared for, treated, boarded or otherwise accommodated in a medical care facility; or

(3) any individual, kept, cared for, treated, boarded or otherwise accommodated in a state psychiatric hospital or state institution for people with intellectual disability.

(b) "Adult care home" has the meaning ascribed thereto in K.S.A. 39-923, and amendments thereto.

(c) "In need of protective services" means that a resident is unable to perform or obtain services which are necessary to maintain physical or mental health, or both.

(d) "Services which are necessary to maintain physical and mental health" include, but are not limited to, the provision of medical care for physical and mental health needs, the relocation of a resident to a facility or institution able to offer such care, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from maltreatment the result of which includes, but is not limited to, malnutrition, deprivation of necessities or physical punishment and transportation necessary to secure any of the above stated needs, except that this term shall not include taking such person into custody without consent, except as provided in this act.

(e) "Protective services" means services provided by the state or other governmental agency or any private organizations or individuals which are necessary to prevent abuse, neglect or exploitation. Such protective services shall include, but not be limited to, evaluation of the need for services, assistance in obtaining appropriate social services and assistance in securing medical and legal services.

(f) "Abuse" means any act or failure to act performed intentionally or recklessly that causes or is likely to cause harm to a resident, including:

(1) Infliction of physical or mental injury;

(2) any sexual act with a resident when the resident does not consent or when the other person knows or should know that the resident is incapable of resisting or declining consent to the sexual act due to mental deficiency or disease or due to fear of retribution or hardship;

(3) unreasonable use of a physical restraint, isolation or medication that harms or is likely to harm a resident;

(4) unreasonable use of a physical or chemical restraint, medication or isolation as punishment, for convenience, in conflict with a physician's orders or as a substitute for treatment, except where such conduct or physical restraint is in furtherance of the health and safety of the resident or another resident;

(5) a threat or menacing conduct directed toward a resident that results or might reasonably be expected to result in fear or emotional or mental distress to a resident;

(6) fiduciary abuse; or

(7) omission or deprivation by a caretaker or another person of goods or services which are necessary to avoid physical or mental harm or illness.

(g) "Neglect" means the failure or omission by one's self, caretaker or another person with a duty to provide goods or services which are reasonably necessary to ensure safety and well-being and to avoid physical or mental harm or illness.

(h) "Caretaker" means a person or institution who has assumed the responsibility, whether legally or not, for the care of the resident voluntarily, by contract or by order of a court of competent jurisdiction.

(i) "Exploitation" means misappropriation of resident property or intentionally taking unfair advantage of an adult's physical or financial resources for another individual's personal or financial advantage by the use of undue influence, coercion, harassment, duress, deception, false representation or false pretense by a caretaker or another person.

(j) "Medical care facility" means a facility licensed under K.S.A. 65-425 et seq., and amendments thereto, but shall not include, for purposes of this act, a state psychiatric hospital or state institution for people with intellectual disability, including Larned state hospital, Osawatomie state hospital and Rainbow mental health facility, Kansas neurological institute and Parsons state hospital and training center.

(k) "Fiduciary abuse" means a situation in which any person who is the caretaker of, or who stands in a position of trust to, a resident, takes, secretes, or appropriates the resident's money or property, to any use or purpose not in the due and lawful execution of such person's trust.

(l) "State psychiatric hospital" means Larned state hospital, Osawatomie state hospital and Rainbow mental health facility.

(m) "State institution for people with intellectual disability" means Kansas neurological institute and Parsons state hospital and training center.

(n) "Report" means a description or accounting of an incident or incidents of abuse, neglect or exploitation under this act and for the purposes of this act shall not include any written assessment or findings.

(o) "Law enforcement" means the public office which is vested by law with the duty to maintain public order, make arrests for crimes and investigate criminal acts, whether that duty extends to all crimes or is limited to specific crimes.

(p) "Legal representative" means an agent designated in a durable power of attorney, power of attorney or durable power of attorney for health care decisions or a court appointed guardian, conservator or trustee.

(q) "Financial institution" means any bank, trust company, escrow company, finance company, saving institution or credit union, chartered and supervised under state or federal law.

(r) "Governmental assistance provider" means an agency, or employee of such agency, which is funded solely or in part to provide assistance within the Kansas senior care act, K.S.A. 75-5926 et seq., and amendments thereto, including medicaid and medicare.

No person shall be considered to be abused, neglected or exploited or in need of protective services for the sole reason that such person relies upon spiritual means through prayer alone for treatment in accordance with the tenets and practices of a recognized church or religious denomination in lieu of medical treatment.

History: L. 1980, ch. 124, § 1; L. 1983, ch. 149, § 1; L. 1989, ch. 128, § 1; L. 1990, ch. 153, § 1; L. 1998, ch. 200, § 4; L. 2003, ch. 91, § 2; L. 2012, ch. 91, § 30; July 1.



39-1402 Abuse, neglect or exploitation of residents; reporting abuse, neglect or exploitation or need of protective services; persons required to report; contents of report; posting notice of requirements of act; penalty for failure to report.

39-1402. Abuse, neglect or exploitation of residents; reporting abuse, neglect or exploitation or need of protective services; persons required to report; contents of report; posting notice of requirements of act; penalty for failure to report. (a) Any person who is licensed to practice any branch of the healing arts, a licensed psychologist, a licensed master level psychologist, a licensed clinical psychotherapist, a chief administrative officer of a medical care facility, an adult care home administrator or operator, a licensed social worker, a licensed professional nurse, a licensed practical nurse, a licensed marriage and family therapist, a licensed clinical marriage and family therapist, licensed professional counselor, licensed clinical professional counselor, registered alcohol and drug abuse counselor, a teacher, a bank trust officer and any other officers of financial institutions, a legal representative or a governmental assistance provider who has reasonable cause to believe that a resident is being or has been abused, neglected or exploited, or is in a condition which is the result of such abuse, neglect or exploitation or is in need of protective services, shall report immediately such information or cause a report of such information to be made in any reasonable manner to the Kansas department for aging and disability services with respect to residents defined under subsection (a)(1) of K.S.A. 39-1401, and amendments thereto, to the department of health and environment with respect to residents defined under subsection (a)(2) of K.S.A. 39-1401, and amendments thereto, and to the Kansas department for children and families and appropriate law enforcement agencies with respect to all other residents. Reports made to one department which are required by this subsection to be made to the other department shall be referred by the department to which the report is made to the appropriate department for that report, and any such report shall constitute compliance with this subsection. Reports shall be made during the normal working week days and hours of operation of such departments. Reports shall be made to law enforcement agencies during the time the departments are not open for business. Law enforcement agencies shall submit the report and appropriate information to the appropriate department on the first working day that such department is open for business. A report made pursuant to K.S.A. 65-4923 or 65-4924, and amendments thereto, shall be deemed a report under this section.

(b) The report made pursuant to subsection (a) shall contain the name and address of the person making the report and of the caretaker caring for the resident, the name and address of the involved resident, information regarding the nature and extent of the abuse, neglect or exploitation, the name of the next of kin of the resident, if known, and any other information which the person making the report believes might be helpful in an investigation of the case and the protection of the resident.

(c) Any other person, not listed in subsection (a), having reasonable cause to suspect or believe that a resident is being or has been abused, neglected or exploited, or is in a condition which is the result of such abuse, neglect or exploitation or is in need of protective services may report such information to the Kansas department for aging and disability services with respect to residents defined under subsection (a)(1) of K.S.A. 39-1401, and amendments thereto, to the department of health and environment with respect to residents defined under subsection (a)(2) of K.S.A. 39-1401, and amendments thereto, and to the Kansas department for children and families with respect to all other residents. Reports made to one department which are to be made to the other department under this section shall be referred by the department to which the report is made to the appropriate department for that report.

(d) Notice of the requirements of this act and the department to which a report is to be made under this act shall be posted in a conspicuous public place in every adult care home and medical care facility in this state.

(e) Any person required to report information or cause a report of information to be made under subsection (a) who knowingly fails to make such report or cause such report to be made shall be guilty of a class B misdemeanor.

History: L. 1980, ch. 124, § 2; L. 1983, ch. 149, § 2; L. 1985, ch. 152, § 1; L. 1986, ch. 299, § 6; L. 1990, ch. 153, § 2; L. 1998, ch. 200, § 5; L. 2001, ch. 154, § 3; L. 2003, ch. 91, § 3; L. 2003, ch. 149, § 26; L. 2014, ch. 115, § 158; July 1.



39-1403 Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report.

39-1403. Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report. (a) Anyone participating in the making of any report pursuant to this act, or in any follow-up activity to or investigation of such report or any other report of abuse, neglect or exploitation of an adult or who testifies in any administrative or judicial proceeding arising from such report shall not be subject to any civil liability on account of such report, investigation or testimony, unless such person acted in bad faith or with malicious purpose.

(b) No employer shall terminate the employment of, prevent or impair the practice or occupation of or impose any other sanction on any employee solely for the reason that such employee made or caused to be made a report under this act.

History: L. 1980, ch. 124, § 3; L. 1983, ch. 149, § 3; L. 1990, ch. 153, § 3; L. 2003, ch. 91, § 4; July 1.



39-1404 Same; duties of Kansas department for aging and disability services and department of health and environment; personal visit; investigation and evaluation; information provided to certain persons.

39-1404. Same; duties of Kansas department for aging and disability services and department of health and environment; personal visit; investigation and evaluation; information provided to certain persons. (a) The department of health and environment or the Kansas department for aging and disability services upon receiving a report that a resident is being, or has been, abused, neglected or exploited, or is in a condition which is the result of such abuse, neglect or exploitation or is in need of protective services shall:

(1) When a criminal act has occurred or has appeared to have occurred, immediately notify, in writing, the appropriate law enforcement agency;

(2) make a personal visit with the involved resident:

(A) Within 24 hours when the information from the reporter indicates imminent danger to the health or welfare of the involved resident;

(B) within three working days for all reports of suspected abuse, when the information from the reporter indicates no imminent danger; or

(C) within five working days for all reports of neglect or exploitation when the information from the reporter indicates no imminent danger.

(3) Complete, within 30 working days of receiving a report, a thorough investigation and evaluation to determine the situation relative to the condition of the involved resident and what action and services, if any, are required. The investigation shall include, but not be limited to, consultation with those individuals having knowledge of the facts of the particular case; and

(4) prepare, upon a completion of the evaluation of each case, a written assessment which shall include an analysis of whether there is or has been abuse, neglect or exploitation; recommended action; a determination of whether protective services are needed; and any follow up.

(b) The department which investigates the report shall inform the complainant, upon request of the complainant, that an investigation has been made and, if the allegations of abuse, neglect or exploitation have been substantiated, that corrective measures will be taken if required upon completion of the investigation or sooner if such measures do not jeopardize the investigation.

(c) The Kansas department for aging and disability services may inform the chief administrative officer of a facility as defined by K.S.A. 39-923, and amendments thereto, within 30 days of confirmed findings of resident abuse, neglect or exploitation.

History: L. 1980, ch. 124, § 4; L. 1983, ch. 149, § 4; L. 1990, ch. 153, § 4; L. 1997, ch. 161, § 5; L. 1998, ch. 200, § 6; L. 2003, ch. 91, § 5; L. 2003, ch. 149, § 27; L. 2014, ch. 115, § 159; July 1.



39-1405 Same; protective services; injunction.

39-1405. Same; protective services; injunction. (a) The secretary for aging and disability services shall forward to the Kansas department for children and families any finding with respect to residents defined under (a)(1) of K.S.A. 39-1401, and amendments thereto, who may be in need of protective services. The secretary of health and environment shall forward to the Kansas department for children and families any finding with respect to residents defined under (a)(2) of K.S.A. 39-1401, and amendments thereto, who may be in need of protective services. If the secretary for children and families determines that a resident is in need of protective services, the secretary for children and families shall provide the necessary protective services, if a resident consents, or if the resident lacks capacity to consent, the secretary may obtain consent from such resident's legal representative. If a resident or such resident's legal representative, or both, fails to consent and the secretary for children and families has reason to believe that such a resident lacks capacity to consent, the secretary for children and families shall determine pursuant to K.S.A. 39-1408, and amendments thereto, whether a petition for appointment of a guardian or conservator, or both, should be filed.

(b) If the caretaker or legal representative, or both, of a resident who has consented to the receipt of reasonable and necessary protective services refuses to allow the provision of such services to such resident, the secretary for children and families may seek to obtain an injunction enjoining the caretaker or legal representative, or both, from interfering with the provision of protective services to the resident. The petition in such action shall allege specific facts sufficient to show that the resident is in need of protective services and consents to their provision and that the caretaker or legal representative, or both, refuses to allow the provision of such services. If the judge, by clear and convincing evidence, finds that the resident is in need of protective services and has been prevented by the caretaker or legal representative, or both, from receiving such services, the judge shall issue an order enjoining the caretaker or legal representative, or both, from interfering with the provision of protective services to the resident. The court may appoint a new legal representative if the court deems that it is in the best interest of the resident.

History: L. 1980, ch. 124, § 5; L. 1990, ch. 153, § 5; L. 2003, ch. 91, § 6; L. 2003, ch. 149, § 28; L. 2014, ch. 115, § 160; July 1.



39-1406 Same; persons authorized access to relevant records; authority to take actions to assist residents.

39-1406. Same; persons authorized access to relevant records; authority to take actions to assist residents. Any person, department or agency authorized to carry out the duties enumerated in this act, including investigating law enforcement agencies and the long-term care ombudsman shall have access to all relevant records. The authority of the secretary for children and families, the secretary of health and environment, and the secretary for aging and disability services under this act shall include, but not be limited to, the right to initiate or otherwise take those actions necessary to assure the health, safety and welfare of any resident, subject to any specific requirement for individual consent of the resident.

History: L. 1980, ch. 124, § 6; L. 1990, ch. 153, § 6; L. 2003, ch. 91, § 7; L. 2003, ch. 149, § 29; L. 2014, ch. 115, § 161; July 1.



39-1407 Consent of resident to protective services; court authorization.

39-1407. Consent of resident to protective services; court authorization. If a resident does not consent to the receipt of reasonable and necessary protective services, or if such person withdraws the consent, such services shall not be provided or continued, except that if the secretary for children and families has reason to believe that such resident lacks capacity to consent, the secretary may seek court authorization to provide necessary services, as provided in K.S.A. 39-1408, and amendments thereto.

History: L. 1980, ch. 124, § 7; L. 2003, ch. 91, § 8; L. 2014, ch. 115, § 162; July 1.



39-1408 Same; petition for appointment of guardian or conservator; appointment of attorney to represent resident, when.

39-1408. Same; petition for appointment of guardian or conservator; appointment of attorney to represent resident, when. (a) If the secretary for children and families finds that a resident is being or has been abused, neglected or exploited or is in a condition which is the result of such abuse, neglect or exploitation and lacks capacity to consent to reasonable and necessary protective services, the secretary may petition the district court for appointment of a guardian or conservator, or both, for the resident pursuant to the provisions of the act for obtaining a guardian or conservator, or both, in order to obtain such consent.

(b) In any proceeding in district court pursuant to provisions of this act, the district court shall appoint an attorney to represent the resident if the resident is without other legal representation.

History: L. 1980, ch. 124, § 8; L. 1990, ch. 153, § 7; L. 2003, ch. 91, § 9; L. 2014, ch. 115, § 163; July 1.



39-1409 Same; assistance of appropriate public or private agencies, groups or individuals.

39-1409. Same; assistance of appropriate public or private agencies, groups or individuals. In performing the duties set forth in this act, the secretary for children and families, the secretary of health and environment, the secretary for aging and disability services or an appropriate law enforcement agency may request the assistance of the staffs and resources of all appropriate state departments, agencies and commissions and local health departments and may utilize any other public or private agency, group or individual who is appropriate and who may be available to assist such department or agency in the investigation and determination of whether a resident is being, or has been, abused, neglected or exploited or is in a condition which is a result of such abuse, neglect or exploitation, except that any internal investigation conducted by any caretaker under investigation shall be limited to the least serious category of report as specified by the secretary of health and environment, the secretary for aging and disability services or the secretary for children and families, as applicable.

History: L. 1980, ch. 124, § 9; L. 1990, ch. 153, § 8; L. 1998, ch. 200, § 7; L. 2003, ch. 91, § 10; L. 2003, ch. 149, § 30; L. 2014, ch. 115, § 164; July 1.



39-1410 Review subsequent to authorization of protective services; continuation of protective services; reevaluations.

39-1410. Review subsequent to authorization of protective services; continuation of protective services; reevaluations. Subsequent to the authorization for the provision of necessary protective services, the secretary for children and families shall initiate a review of each case within 45 days, to determine whether continuation of, or modification in, the services provided is warranted. A decision to continue the provision of such services should be made in concert with appropriate personnel from other involved state and local groups, agencies and departments, and shall comply with the consent provisions of this act. Reevaluations of such case shall be made not less than every six months thereafter.

History: L. 1980, ch. 124, § 10; L. 2014, ch. 115, § 165; July 1.



39-1411 Register of reports; findings forwarded to certain state regulatory authorities; consideration of findings; certain information confidential and not subject to open records act; disclosure of certain individuals prohibited.

39-1411. Register of reports; findings forwarded to certain state regulatory authorities; consideration of findings; certain information confidential and not subject to open records act; disclosure of certain individuals prohibited. (a) The secretary for aging and disability services shall maintain a register of the reports received and investigated by the Kansas department for aging and disability services under K.S.A. 39-1402 and 39-1403, and amendments thereto, and the findings, evaluations and actions recommended by the Kansas department for aging and disability services with respect to such reports. The secretary of health and environment shall maintain a register of the reports received and investigated by the department of health and environment under K.S.A. 39-1402 and 39-1403, and amendments thereto, and the findings, evaluations and actions recommended by the department of health and environment with respect to such reports. The findings, evaluations and actions shall be subject to the Kansas administrative procedure act and any requirements of state or federal law relating thereto except that the secretary shall not be required to conduct a hearing in cases forwarded to the appropriate state authority under subsection (b). The register shall be available for inspection by personnel of the department of health and environment or the Kansas department for aging and disability services as specified by the secretary of health and environment or the secretary for aging and disability services and to such other persons as may be required by federal law and designated by the secretary of health and environment or the secretary for aging and disability services by rules and regulations. Information from the register shall be provided as specified in K.S.A. 65-6205, and amendments thereto.

(b) The secretary for aging and disability services shall forward any finding of abuse, neglect or exploitation alleged to be committed by a provider of services licensed, registered or otherwise authorized to provide services in this state to the appropriate state authority which regulates such provider. The secretary of health and environment shall forward any finding of abuse, neglect or exploitation alleged to be committed by a provider of services licensed, registered or otherwise authorized to provide services in this state to the appropriate state authority which regulates such provider. The appropriate state regulatory authority, after notice to the alleged perpetrator and a hearing on such matter if requested by the alleged perpetrator, may consider the finding in any disciplinary action taken with respect to the provider of services under the jurisdiction of such authority. The secretary for aging and disability services may consider the finding of abuse, neglect or exploitation in any licensing action taken with respect to any adult care home or medical care facility under the jurisdiction of the secretary for aging and disability services. The secretary of health and environment may consider the finding of abuse, neglect or exploitation in any licensing action taken with respect to any medical care facility under the jurisdiction of the secretary of health and environment.

(c) If the investigation of the department of health and environment or the Kansas department for aging and disability services indicates reason to believe that the resident is in need of protective services, that finding and all information relating to that finding shall be forwarded by the secretary of health and environment or the secretary for aging and disability services to the secretary for children and families.

(d) Except as otherwise provided in this section, the report received by the department of health and environment or the Kansas department for aging and disability services and the written findings, evaluations and actions recommended shall be confidential and shall not be subject to the open records act. Except as otherwise provided in this section, the name of the person making the original report to the department of health and environment or the Kansas department for aging and disability services or any person mentioned in such report shall not be disclosed unless such person specifically requests or agrees in writing to such disclosure or unless a judicial or administrative proceeding results therefrom. In the event that an administrative or judicial action arises, no use of the information shall be made until the judge or presiding officer makes a specific finding, in writing, after a hearing, that under all the circumstances the need for the information outweighs the need for confidentiality. Except as otherwise provided in this section, no information contained in the register shall be made available to the public in such a manner as to identify individuals.

History: L. 1990, ch. 153, § 9; L. 1991, ch. 121, § 1; L. 1997, ch. 161, § 6; L. 2000, ch. 146, § 1; L. 2003, ch. 149, § 31; L. 2014, ch. 115, § 166; July 1.



39-1412 Transfer of certain powers, duties and functions of secretary of health and environment to secretary of aging; preservation of certain actions.

39-1412. Transfer of certain powers, duties and functions of secretary of health and environment to secretary of aging; preservation of certain actions. (a) On July 1, 2003, certain powers, duties and functions of the secretary of health and environment under K.S.A. 39-1401 through 39-1411, and amendments thereto, are hereby transferred from the secretary of health and environment to the secretary of aging, as provided by this act.

(b) No suit, action or other proceeding, judicial or administrative, which pertains to any of the transferred reporting of abuse, neglect or exploitation of adult care home residents, which is lawfully commenced, or could have been commenced, by or against the secretary of health and environment in such secretary's official capacity or in relation to the discharge of such secretary's official duties, shall abate by reason of the transfer of such program. The secretary of aging shall be named or substituted as the defendant in place of the secretary of health and environment in any suit, action or other proceeding involving claims arising from facts or events first occurring either on or before the date the pertinent program is transferred or on any date thereafter.

(c) No suit, action or other proceeding, judicial or administrative, pertaining to the reporting of abuse, neglect or exploitation of adult care home residents which otherwise would have been dismissed or concluded shall continue to exist by reason of any transfer under this act.

(d) Any final appeal decision of the department of health and environment entered pursuant to K.S.A. 39-1401 et seq., and amendments thereto, or the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, currently pertaining to reporting of abuse, neglect or exploitation of adult care home residents, transferred pursuant to this act shall be binding upon and applicable to the secretary of aging and the department on aging.

History: L. 2003, ch. 149, § 25; L. 2010, ch. 17, § 65; July 1.



39-1430 Abuse, neglect or exploitation of certain adults; definitions.

39-1430. Abuse, neglect or exploitation of certain adults; definitions. As used in this act:

(a) "Adult" means an individual 18 years of age or older alleged to be unable to protect their own interest and who is harmed or threatened with harm, whether financial, mental or physical in nature, through action or inaction by either another individual or through their own action or inaction when: (1) Such person is residing in such person's own home, the home of a family member or the home of a friend; (2) such person resides in an adult family home as defined in K.S.A. 39-1501, and amendments thereto; or (3) such person is receiving services through a provider of community services and affiliates thereof operated or funded by the Kansas department for children and families or the Kansas department for aging and disability services or a residential facility licensed pursuant to K.S.A. 75-3307b, and amendments thereto. Such term shall not include persons to whom K.S.A. 39-1401 et seq., and amendments thereto, apply.

(b) "Abuse" means any act or failure to act performed intentionally or recklessly that causes or is likely to cause harm to an adult, including:

(1) Infliction of physical or mental injury;

(2) any sexual act with an adult when the adult does not consent or when the other person knows or should know that the adult is incapable of resisting or declining consent to the sexual act due to mental deficiency or disease or due to fear of retribution or hardship;

(3) unreasonable use of a physical restraint, isolation or medication that harms or is likely to harm an adult;

(4) unreasonable use of a physical or chemical restraint, medication or isolation as punishment, for convenience, in conflict with a physician's orders or as a substitute for treatment, except where such conduct or physical restraint is in furtherance of the health and safety of the adult;

(5) a threat or menacing conduct directed toward an adult that results or might reasonably be expected to result in fear or emotional or mental distress to an adult;

(6) fiduciary abuse; or

(7) omission or deprivation by a caretaker or another person of goods or services which are necessary to avoid physical or mental harm or illness.

(c) "Neglect" means the failure or omission by one's self, caretaker or another person with a duty to supply or provide goods or services which are reasonably necessary to ensure safety and well-being and to avoid physical or mental harm or illness.

(d) "Exploitation" means misappropriation of an adult's property or intentionally taking unfair advantage of an adult's physical or financial resources for another individual's personal or financial advantage by the use of undue influence, coercion, harassment, duress, deception, false representation or false pretense by a caretaker or another person.

(e) "Fiduciary abuse" means a situation in which any person who is the caretaker of, or who stands in a position of trust to, an adult, takes, secretes, or appropriates their money or property, to any use or purpose not in the due and lawful execution of such person's trust or benefit.

(f) "In need of protective services" means that an adult is unable to provide for or obtain services which are necessary to maintain physical or mental health or both.

(g) "Services which are necessary to maintain physical or mental health or both" include, but are not limited to, the provision of medical care for physical and mental health needs, the relocation of an adult to a facility or institution able to offer such care, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from maltreatment the result of which includes, but is not limited to, malnutrition, deprivation of necessities or physical punishment and transportation necessary to secure any of the above stated needs, except that this term shall not include taking such person into custody without consent except as provided in this act.

(h) "Protective services" means services provided by the state or other governmental agency or by private organizations or individuals which are necessary to prevent abuse, neglect or exploitation. Such protective services shall include, but shall not be limited to, evaluation of the need for services, assistance in obtaining appropriate social services, and assistance in securing medical and legal services.

(i) "Caretaker" means a person who has assumed the responsibility, whether legally or not, for an adult's care or financial management or both.

(j) "Secretary" means the secretary for the Kansas department for children and families.

(k) "Report" means a description or accounting of an incident or incidents of abuse, neglect or exploitation under this act and for the purposes of this act shall not include any written assessment or findings.

(l) "Law enforcement" means the public office which is vested by law with the duty to maintain public order, make arrests for crimes, investigate criminal acts and file criminal charges, whether that duty extends to all crimes or is limited to specific crimes.

(m) "Involved adult" means the adult who is the subject of a report of abuse, neglect or exploitation under this act.

(n) "Legal representative," "financial institution" and "governmental assistance provider" shall have the meanings ascribed thereto in K.S.A. 39-1401, and amendments thereto.

No person shall be considered to be abused, neglected or exploited or in need of protective services for the sole reason that such person relies upon spiritual means through prayer alone for treatment in accordance with the tenets and practices of a recognized church or religious denomination in lieu of medical treatment.

History: L. 1989, ch. 129, § 1; L. 1998, ch. 200, § 8; L. 2003, ch. 91, § 11; L. 2014, ch. 115, § 167; July 1.



39-1431 Abuse, neglect or exploitation of certain adults; reporting abuse, neglect or exploitation or need of protective services; persons required to report; penalty for failure to report; posting notice of requirements of act.

39-1431. Abuse, neglect or exploitation of certain adults; reporting abuse, neglect or exploitation or need of protective services; persons required to report; penalty for failure to report; posting notice of requirements of act. (a) Any person who is licensed to practice any branch of the healing arts, a licensed psychologist, a licensed master level psychologist, a licensed clinical psychotherapist, the chief administrative officer of a medical care facility, a teacher, a licensed social worker, a licensed professional nurse, a licensed practical nurse, a licensed dentist, a licensed marriage and family therapist, a licensed clinical marriage and family therapist, licensed professional counselor, licensed clinical professional counselor, registered alcohol and drug abuse counselor, a law enforcement officer, a case manager, a rehabilitation counselor, a bank trust officer or any other officers of financial institutions, a legal representative, a governmental assistance provider, an owner or operator of a residential care facility, an independent living counselor and the chief administrative officer of a licensed home health agency, the chief administrative officer of an adult family home and the chief administrative officer of a provider of community services and affiliates thereof operated or funded by the Kansas department for aging and disability services or licensed under K.S.A. 75-3307b, and amendments thereto, who has reasonable cause to believe that an adult is being or has been abused, neglected or exploited or is in need of protective services shall report, immediately from receipt of the information, such information or cause a report of such information to be made in any reasonable manner. An employee of a domestic violence center shall not be required to report information or cause a report of information to be made under this subsection. Other state agencies receiving reports that are to be referred to the Kansas department for children and families and the appropriate law enforcement agency, shall submit the report to the department and agency within six hours, during normal work days, of receiving the information. Reports shall be made to the Kansas department for children and families during the normal working week days and hours of operation. Reports shall be made to law enforcement agencies during the time the Kansas department for children and families is not in operation. Law enforcement shall submit the report and appropriate information to the Kansas department for children and families on the first working day that the Kansas department for children and families is in operation after receipt of such information.

(b) The report made pursuant to subsection (a) shall contain the name and address of the person making the report and of the caretaker caring for the involved adult, the name and address of the involved adult, information regarding the nature and extent of the abuse, neglect or exploitation, the name of the next of kin of the involved adult, if known, and any other information which the person making the report believes might be helpful in the investigation of the case and the protection of the involved adult.

(c) Any other person, not listed in subsection (a), having reasonable cause to suspect or believe that an adult is being or has been abused, neglected or exploited or is in need of protective services may report such information to the Kansas department for children and families. Reports shall be made to law enforcement agencies during the time the Kansas department for children and families is not in operation.

(d) A person making a report under subsection (a) shall not be required to make a report under K.S.A. 39-1401 to 39-1410, inclusive, and amendments thereto.

(e) Any person required to report information or cause a report of information to be made under subsection (a) who knowingly fails to make such report or cause such report not to be made shall be guilty of a class B misdemeanor.

(f) Notice of the requirements of this act and the department to which a report is to be made under this act shall be posted in a conspicuous public place in every adult family home as defined in K.S.A. 39-1501, and amendments thereto, and every provider of community services and affiliates thereof operated or funded by the Kansas department for aging and disability services or other facility licensed under K.S.A. 75-3307b, and amendments thereto, and other institutions included in subsection (a).

History: L. 1989, ch. 129, § 2; L. 1998, ch. 200, § 9; L. 2001, ch. 154, § 4; L. 2003, ch. 91, § 12; L. 2014, ch. 115, § 168; July 1.



39-1432 Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report; attorney fees awarded, when.

39-1432. Same; immunity from liability of certain persons; employer prohibited from imposing sanctions on employee making report; attorney fees awarded, when. (a) Anyone participating in the making of any report pursuant to this act, or in any follow-up activity to the report, including providing records upon request of the Kansas department for children and families, or investigation of such report or who testifies in any administrative or judicial proceeding arising from such report shall not be subject to any civil liability on account of such report, investigation or testimony, unless such person acted in bad faith or with malicious purpose.

(b) No employer shall terminate the employment of, prevent or impair the practice or occupation of or impose any other sanction on any employee solely for the reason that such employee made or caused to be made a report, or cooperated with an investigation, under this act. A court, in addition to other damages and remedies, may assess reasonable attorney fees against an employer who has been found to have violated the provisions of this subsection.

History: L. 1989, ch. 129, § 3; L. 2003, ch. 91, § 13; L. 2004, ch. 153, § 1; L. 2014, ch. 115, § 169; July 1.



39-1433 Same; duties of Kansas department for children and families; personal visit; investigation and evaluation; findings referred to appropriate regulating authority, when; information provided to certain persons.

39-1433. Same; duties of Kansas department for children and families; personal visit; investigation and evaluation; findings referred to appropriate regulating authority, when; information provided to certain persons. (a) The Kansas department for children and families upon receiving a report that an adult is being, or has been abused, neglected, or exploited or is in need of protective services, shall:

(1) When a criminal act has occurred or has appeared to have occurred, immediately notify, in writing, the appropriate law enforcement agency;

(2) make a personal visit with the involved adult:

(A) Within 24 hours when the information from the reporter indicates imminent danger to the health or welfare of the involved adult;

(B) within three working days for all reports of suspected abuse, when the information from the reporter indicates no imminent danger;

(C) within five working days for all reports of neglect or exploitation when the information from the reporter indicates no imminent danger.

(3) Complete, within 30 working days of receiving a report, a thorough investigation and evaluation to determine the situation relative to the condition of the involved adult and what action and services, if any, are required. The evaluation shall include, but not be limited to, consultation with those individuals having knowledge of the facts of the particular case. If conducting the investigation within 30 working days would interfere with an ongoing criminal investigation, the time period for the investigation shall be extended, but the investigation and evaluation shall be completed within 90 working days. If a finding is made prior to the conclusion of the criminal investigation, the investigation and evaluation may be reopened and a new finding made based on any additional evidence provided as a result of the criminal investigation. If the alleged perpetrator is licensed, registered or otherwise regulated by a state agency, such state agency also shall be notified upon completion of the investigation or sooner if such notification does not compromise the investigation.

(4) Prepare, upon completion of the investigation of each case, a written assessment which shall include an analysis of whether there is or has been abuse, neglect or exploitation, recommended action, a determination of whether protective services are needed, and any follow-up.

(b) The secretary for children and families shall forward any finding of abuse, neglect or exploitation alleged to have been committed by a provider of services licensed, registered or otherwise authorized to provide services in this state to the appropriate state authority which regulates such provider. The appropriate state regulatory authority may consider the finding in any disciplinary action taken with respect to the provider of services under the jurisdiction of such authority.

(c) The Kansas department for children and families shall inform the complainant, upon request of the complainant, that an investigation has been made and if the allegations of abuse, neglect or exploitation have been substantiated, that corrective measures will be taken, upon completion of the investigation or sooner, if such measures do not jeopardize the investigation.

(d) The Kansas department for children and families may inform the chief administrative officer of community facilities licensed pursuant to K.S.A. 75-3307b, and amendments thereto, of confirmed findings of resident abuse, neglect or exploitation.

History: L. 1989, ch. 129, § 4; L. 1998, ch. 200, § 10; L. 2003, ch. 91, § 14; L. 2005, ch. 30, § 1; L. 2014, ch. 115, § 170; July 1.



39-1434 Statewide register; report, assessment or written evaluation not public record; disclosure of certain individuals prohibited.

39-1434. Statewide register; report, assessment or written evaluation not public record; disclosure of certain individuals prohibited. (a) The secretary for children and families shall maintain a statewide register of the reports, assessments received and the analyses, evaluations and the actions recommended. The register shall be available for inspection by personnel of the Kansas department for children and families and as provided in K.S.A. 2016 Supp. 65-6205, and amendments thereto.

(b) Neither the report, assessment or the written evaluation analysis shall be deemed a public record or be subject to the provisions of the open records act. The name of the person making the original report or any person mentioned in such report shall not be disclosed unless the person making the original report specifically requests or agrees in writing to such disclosure or unless a judicial proceeding results therefrom. No information contained in the statewide register shall be made available to the public in such a manner as to identify individuals.

History: L. 1989, ch. 129, § 5; L. 1997, ch. 161, § 7; L. 2014, ch. 115, § 171; July 1.



39-1435 Same; assistance of state departments and agencies and other public and private agencies; law enforcement assistance.

39-1435. Same; assistance of state departments and agencies and other public and private agencies; law enforcement assistance. In performing the duties set forth in this act, the secretary for children and families may request the assistance of all state departments, agencies and commissions and may utilize any other public or private agencies, groups or individuals who are appropriate and who may be available. Law enforcement shall be contacted to assist the Kansas department for children and families when the information received on the report indicates that an adult, residing in such adult's own home or the home of another individual, an adult family home, a community development disabilities facility or residential facility is in a life threatening situation.

History: L. 1989, ch. 129, § 6; L. 1998, ch. 200, § 11; L. 2014, ch. 115, § 172; July 1.



39-1436 Same; access to relevant records; confidentiality requirements.

39-1436. Same; access to relevant records; confidentiality requirements. (a) As provided in this section, any person or agency which maintains records relating to the involved adult which are relevant to any investigation conducted by the Kansas department for children and families or a law enforcement agency under this act shall provide the Kansas department for children and families or a law enforcement agency with the necessary records to assist in investigations. In order to provide such records, the person or agency maintaining the records shall receive from the Kansas department for children and families:

(1) A written request for information;

(2) a written notice that an investigation is being conducted by the department; and

(3) certification or confirmation that the department has sent written notice to the involved adult or the involved adult's guardian. Any such information shall be subject to the confidentiality requirements of K.S.A. 39-1434, and amendments thereto.

(b) The Kansas department for children and families or a law enforcement agency shall have access to all relevant records in accordance with the provisions of subsection (a).

History: L. 1989, ch. 129, § 7; L. 2003, ch. 91, § 15; L. 2004, ch. 153, § 2; L. 2014, ch. 115, § 173; July 1.



39-1437 Same; protective services; duties of secretary of social and rehabilitation services; injunction.

39-1437. Same; protective services; duties of secretary of social and rehabilitation services; injunction. (a) If the secretary determines that an involved adult is in need of protective services, the secretary shall provide the necessary protective services if the adult consents, or if the adult lacks capacity to consent, the secretary may obtain consent from such adult's legal representative. If the involved adult fails to consent and the secretary has reason to believe that the involved adult lacks capacity to consent, the secretary shall determine whether a petition for appointment of a guardian or conservator, or both, should be filed. If such determination is made, the secretary may petition the district court for appointment of a guardian or conservator, or both, for an involved adult pursuant to the provisions of the act for obtaining a guardian or conservator, or both.

(b) If the caretaker or legal representative of an involved adult who has consented to the receipt of reasonable and necessary protective services refuses to allow the provision of such services to the adult, the secretary may seek an injunction enjoining the caretaker or legal representative from interfering with the provision of protective services to the adult. The petition in such action shall allege specific facts sufficient to show that the adult is in need of protective services and consents to their provision and that the caretaker or legal representative refuses to allow the provision of such services. If the judge finds, by clear and convincing evidence, that the adult is in need of protective services and has been prevented by the caretaker or legal representative from receiving such services, the judge shall issue an order enjoining the caretaker or legal representative from interfering with the provision of protective services to the adult. The court may appoint a new legal representative, if the court deems that it is in the best interest of the adult.

History: L. 1989, ch. 129, § 8; L. 2003, ch. 91, § 16; July 1.



39-1438 Same; when protective services not provided.

39-1438. Same; when protective services not provided. If an involved adult does not consent to the receipt of reasonable and necessary protective services, or if such adult withdraws the consent, such services shall not be provided or continued.

History: L. 1989, ch. 129, § 9; July 1.



39-1439 Same; district court appointment of attorney to represent involved adult, when.

39-1439. Same; district court appointment of attorney to represent involved adult, when. In any proceeding in district court pursuant to provisions of this act, the district court shall appoint an attorney to represent the involved adult if the adult is without other legal representation.

History: L. 1989, ch. 129, § 10; July 1.



39-1440 Same; review subsequent to authorization of protective services; continuation of protective services; reevaluations.

39-1440. Same; review subsequent to authorization of protective services; continuation of protective services; reevaluations. Subsequent to the authorization for the provision of necessary protective services, the secretary shall initiate a review of each case within 60 days to determine where continuation of, or modification in, the services provided is warranted. A decision to continue the provision of such services shall comply with the consent provisions of this act. Reevaluations of the need for protective services shall be made not less than every six months thereafter.

History: L. 1989, ch. 129, § 11; L. 1998, ch. 200, § 12; July 1.



39-1441 Same; authority of secretary of social and rehabilitation services; toll-free telephone number.

39-1441. Same; authority of secretary of social and rehabilitation services; toll-free telephone number. The authority of the secretary under this act shall include, but is not limited to, the right to initiate or otherwise take those actions necessary to assure the health, safety and welfare of an involved adult, subject to any specific requirements for individual consent of the adult. The secretary may establish a toll-free telephone number for the reporting of instances of abuse, neglect or exploitation under this act.

History: L. 1989, ch. 129, § 12; July 1.



39-1442 Same; least restrictive actions to be taken.

39-1442. Same; least restrictive actions to be taken. Any actions taken under this act shall be consistent with providing protective services and accommodations in a manner no more restrictive of an individual's personal liberty and no more intrusive than necessary to achieve acceptable and treatment objectives.

History: L. 1989, ch. 129, § 13; July 1.



39-1443 Investigation of adult abuse; coordination and cooperation between agencies.

39-1443. Investigation of adult abuse; coordination and cooperation between agencies. (a) Investigation of adult abuse. The Kansas department for children and families and law enforcement officers shall have the duty to receive and investigate reports of adult abuse, neglect, exploitation or fiduciary abuse for the purpose of determining whether the report is valid and whether action is required to protect the adult from further abuse or neglect. If the department and such officers determine that no action is necessary to protect the adult but that a criminal prosecution should be considered, the department and such law enforcement officers shall make a report of the case to the appropriate law enforcement agency.

(b) Joint investigations. When a report of adult neglect, adult abuse, exploitation or fiduciary abuse indicates: (1) That there is serious physical injury to or serious deterioration or sexual abuse or exploitation of the adult; and (2) that action may be required to protect the adult, the investigation may be conducted as a joint effort between the Kansas department for children and families and the appropriate law enforcement agency or agencies, with a free exchange of information between such agencies. Upon completion of the investigation by the law enforcement agency, a full report shall be provided to the Kansas department for children and families.

(c) Coordination of investigations by county or district attorney. If a dispute develops between agencies investigating a reported case of adult abuse, neglect, exploitation or fiduciary abuse, the appropriate county or district attorney shall take charge of, direct and coordinate the investigation.

(d) Investigations concerning certain facilities. Any investigation by a law enforcement agency involving a facility subject to licensing or regulation by the secretary of health and environment shall be reported promptly to the state secretary of health and environment, upon conclusion of the investigation or sooner if such report does not compromise the investigation.

(e) Cooperation between agencies. Law enforcement agencies and the Kansas department for children and families shall assist each other in taking action which is necessary to protect the adult regardless of which party conducted the initial investigation.

History: L. 2003, ch. 91, § 1; L. 2014, ch. 115, § 174; July 1.






Article 15 ADULT FAMILY HOMES

39-1501 Adult family homes; definitions.

39-1501. Adult family homes; definitions. As used in this act:

(a) "Adult family home" means a private residence in which care is provided for not less than 24 hours in any week for one or two adult clients who: (1) Are not related within the third degree of relationship to the owner or provider by blood or marriage; and (2) by reason of aging, illness, disease or physical or mental infirmity are unable to live independently but are essentially capable of managing their own care and affairs. The home does not furnish skilled nursing care, supervised nursing care or personal care. Adult family home does not mean adult care home.

(b) "Skilled nursing care," "supervised nursing care" and "personal care" have the meanings respectively ascribed thereto in K.S.A. 39-923, and amendments thereto.

(c) "Physician" means any person licensed by the state board of healing arts to practice medicine and surgery.

(d) "Secretary" means the secretary for aging and disability services.

History: L. 1983, ch. 142, § 1; L. 1995, ch. 143, § 3; L. 2014, ch. 115, § 175; July 1.



39-1502 Same; registration; forms.

39-1502. Same; registration; forms. Any person maintaining an adult family home shall apply for registration of such home with the secretary on forms furnished by the secretary.

History: L. 1983, ch. 142, § 2; April 21.



39-1503 Same; registration; application for renewal; duties of secretary.

39-1503. Same; registration; application for renewal; duties of secretary. (a) Upon receipt of an application for registration of a private residence as an adult family home and upon certification by the applicant that no person residing therein has an infectious or communicable disease or health condition, the secretary shall determine the suitability of the residence for registration as an adult family home. If the secretary determines that the residence for which registration is sought, and the applicant therefor, can satisfactorily meet the requirements provided in K.S.A. 39-1504, the secretary shall register the residence as an adult family home annually from the date of such registration.

(b) Application for renewal of the registration shall be made to the secretary no later than 30 days prior to the annual expiration of that registration. The secretary, within 15 days of the receipt of such application, shall cause to be made an on-site investigation of the residence. If the secretary determines that the requirements of subsection (a) of this section are met, the secretary shall again register the residence as an adult family home.

History: L. 1983, ch. 142, § 3; April 21.



39-1504 Same; requirements for registration.

39-1504. Same; requirements for registration. The secretary shall administer the adult family home registration program in accordance with the following requirements:

(a) (1) The home shall meet health standards and safety regulations of the community and the provisions of chapter 20 of the national fire protection association, life safety code, pamphlet no. 101, 1981 edition.

(2) The home shall have a written plan to get persons out of the home rapidly in case of fire, tornado or other emergency.

(3) No more than two clients shall be in residence at any one time.

(4) The home shall have adequate living and sleeping space for clients.

(5) Each room shall have an operable outside window.

(6) Electric fans shall be made available to reduce the temperature if there is no air conditioning. Rooms shall be heated, lighted, ventilated and available.

(7) Sleeping rooms shall have space for personal items.

(8) Each client shall have a bed which is clean and in good condition.

(9) Lavatory and toilet facilities shall be accessible, available and in working order.

(10) The kitchen shall be clean with appliances in good working order.

(b) (1) A healthy and safe environment shall be maintained for clients.

(2) There shall be a telephone in the home.

(3) The provider may assist a client with the taking of medications when the medication is in a labeled bottle which clearly shows a physician's orders and when the client requires assistance because of tremor, visual impairment, or similar reasons due to health conditions. The provider may assist or perform for the client such physical activities which do not require daily supervision such as assistance with eating, bathing and dressing, help with brace or walker and transferring from wheelchairs.

(4) There shall be no use of corporal punishment, restraints or punitive measures.

(5) The house shall be free from accumulated dirt, trash and vermin.

(6) Meals shall be planned and prepared for adequate nutrition, and for diets if directed by a physician.

(c) (1) The provider shall be at least 18 years of age and in good health at the time of initial application for registration. A written statement must be received from a physician, nurse practitioner, or physician assistant stating that the applicant and the members of the applicant's household are free of any infectious or communicable disease or health condition and are physically and mentally healthy. Such statements shall be renewed every two years.

(2) The provider shall not be totally dependent on the income from the clients for support of the provider or the provider's family.

(3) A criminal conviction shall not necessarily exclude registration as an adult family home; but an investigation thereof will be made as part of the determination of the suitability of the home.

(4) The provider shall be responsible for supervision at all times and shall be in charge of the home and provision of care, or shall have a responsible person on call. Any such substitute responsible person shall meet the same requirements as the provider.

(5) The provider is responsible for encouraging the client to seek and utilize available services when needed.

(6) The provider shall comply with the requirements of state and federal regulations concerning civil rights and section 504 of the federal rehabilitation act of 1973.

(7) The provider shall assure that clients have the privilege of privacy as well as the right to see relatives, friends and participate in regular community activities.

(8) The provider shall keep client information confidential. The use or disclosure of any information concerning a client for any purpose is prohibited except on written consent of the client or upon order of the court.

(9) The provider shall maintain contact with an assigned social worker and shall allow the secretary and authorized representatives of the secretary access to the home and grounds and to the records related to clients in residence.

(10) The provider shall inform the social worker immediately of any unscheduled client absence from the home.

(11) The provider is responsible for helping clients maintain their clothing.

(12) The provider shall furnish or help clients arrange for transportation.

(13) The provider shall help a client arrange for emergency and regular medical care when necessary.

(14) The provider shall submit any information relating to the operation of the adult family home which is required by the secretary.

History: L. 1983, ch. 142, § 4; L. 2004, ch. 117, § 2; July 1.



39-1505 Same; assessing compliance; suspension or revocation of registration; unannounced inspections.

39-1505. Same; assessing compliance; suspension or revocation of registration; unannounced inspections. (a) The secretary may enter an adult family home at any time determined by the secretary to be necessary for the purpose of assessing compliance with the requirements provided in K.S.A. 39-1504.

(b) If at any time the secretary determines that inadequate care is being provided to a client by an adult family home, the secretary may suspend or revoke the registration of the adult family home or provide protective services for the client in accordance with the provisions of article 14 of chapter 39 of Kansas Statutes Annotated or may take both such actions.

(c) Authorized agents and representatives of the secretary shall conduct at least one unannounced inspection of each adult family home during each year for the purpose of determining whether the adult family home is complying with the provisions of this act and applicable rules and regulations relating to the health and safety of the clients of the adult family home.

History: L. 1983, ch. 142, § 5; April 21.






Article 16 MENTAL HEALTH REFORM

39-1601 Citation of act.

39-1601. Citation of act. K.S.A. 39-1601 through 39-1612 and amendments thereto shall be known and may be cited as the mental health reform act.

History: L. 1990, ch. 92, § 1; July 1.



39-1602 Definitions.

39-1602. Definitions. As used in K.S.A. 39-1601 through 39-1612, and amendments thereto:

(a) "Targeted population" means the population group designated by rules and regulations of the secretary as most in need of mental health services which are funded, in whole or in part, by state or other public funding sources, which group shall include adults with severe and persistent mental illness, severely emotionally disturbed children and adolescents, and other individuals at risk of requiring institutional care.

(b) "Community based mental health services" includes, but is not limited to, evaluation and diagnosis, case management services, mental health inpatient and outpatient services, prescription and management of psychotropic medication, prevention, education, consultation, treatment and rehabilitation services, twenty-four-hour emergency services, and any facilities required therefor, which are provided within one or more local communities in order to provide a continuum of care and support services to enable mentally ill persons, including targeted population members, to function outside of inpatient institutions to the extent of their capabilities. Community based mental health services also include assistance in securing employment services, housing services, medical and dental care, and other support services.

(c) "Mental health center" means any community mental health center organized pursuant to the provisions of K.S.A. 19-4001 to 19-4015, inclusive, and amendments thereto, or mental health clinic organized pursuant to the provisions of K.S.A. 65-211 to 65-215, inclusive, and amendments thereto, and licensed in accordance with the provisions of K.S.A. 75-3307b, and amendments thereto.

(d) "Secretary" means the secretary for aging and disability services.

(e) "Department" means the Kansas department for aging and disability services.

(f) "State psychiatric hospital" means Osawatomie state hospital, Rainbow mental health facility or Larned state hospital.

(g) "Mental health reform phased program" means the program in three phases for the implementation of mental health reform in Kansas as follows:

(1) The first phase covers the counties in the Osawatomie state hospital catchment area and is to commence on July 1, 1990, and is to be completed by June 30, 1994;

(2) the second phase covers the counties in the Topeka state hospital catchment area and is to commence on July 1, 1992, and is to be completed by June 30, 1996; and

(3) the third phase covers the counties in the Larned state hospital catchment area and is to commence on July 1, 1993, and is to be completed by June 30, 1997.

(h) "Screening" means the process performed by a participating community mental health center, pursuant to a contract entered into with the secretary under K.S.A. 39-1610, and amendments thereto, to determine whether a person, under either voluntary or involuntary procedures, can be evaluated or treated, or can be both evaluated and treated, in the community or should be referred to the appropriate state psychiatric hospital for such treatment or evaluation or for both treatment and evaluation.

(i) "Osawatomie state hospital catchment area" means, except as otherwise defined by rules and regulations of the secretary adopted pursuant to K.S.A. 39-1613, and amendments thereto, the area composed of the following counties: Allen, Anderson, Atchison, Bourbon, Brown, Butler, Chase, Chautauqua, Cherokee, Clay, Coffey, Cowley, Crawford, Doniphan, Douglas, Elk, Franklin, Geary, Greenwood, Jackson, Jefferson, Jewell, Johnson, Labette, Leavenworth, Linn, Lyon, Marshall, Miami, Mitchell, Montgomery, Morris, Nemaha, Neosho, Osage, Pottawatomie, Republic, Riley, Sedgwick, Shawnee, Wabaunsee, Washington, Wilson, Woodson and Wyandotte.

(j) "Larned state hospital catchment area" means, except as otherwise defined by rules and regulations of the secretary adopted pursuant to K.S.A. 39-1613, and amendments thereto, the area composed of the following counties: Barber, Barton, Cheyenne, Clark, Comanche, Decatur, Dickinson, Edwards, Ellis, Ellsworth, Finney, Ford, Gove, Graham, Grant, Gray, Greeley, Hamilton, Harper, Harvey, Haskell, Hodgeman, Kearny, Kingman, Kiowa, Lane, Lincoln, Logan, Marion, McPherson, Meade, Morton, Ness, Norton, Osborne, Pawnee, Phillips, Pratt, Rawlins, Reno, Rice, Rooks, Rush, Russell, Saline, Scott, Seward, Sheridan, Sherman, Smith, Stafford, Stanton, Stevens, Sumner, Thomas, Trego, Wallace and Wichita.

(k) "Catchment area" means the Osawatomie state hospital catchment area or the Larned state hospital catchment area.

(l) "Participating mental health center" means a mental health center which has entered into a contract with the secretary for aging and disability services to provide screening, treatment and evaluation, court ordered evaluation and other treatment services pursuant to the care and treatment act for mentally ill persons, in keeping with the phased concept of the mental health reform act.

History: L. 1990, ch. 92, § 2; L. 1993, ch. 225, § 2; L. 1996, ch. 167, § 51; L. 2014, ch. 115, § 176; July 1.



39-1603 Powers and duties of secretary for aging and disability services.

39-1603. Powers and duties of secretary for aging and disability services. In addition to powers and duties otherwise provided by law, the secretary shall have the following powers and duties:

(a) To function as the sole state agency to develop a comprehensive plan to meet the needs of persons who have mental illness;

(b) to evaluate and coordinate all programs, services and facilities for persons who have mental illness presently provided by agencies receiving state and federal funds and to make appropriate recommendations regarding such services, programs and facilities to the governor and the legislature;

(c) to evaluate all programs, services and facilities within the state for persons who have mental illness and determine the extent to which present public or private programs, services and facilities meet the needs of such persons;

(d) to solicit, accept, hold and administer on behalf of the state any grants, devises or bequests of money, securities or property to the state of Kansas for services to persons who have mental illness or purposes related thereto;

(e) to provide consultation and assistance to communities and groups developing local and area services for persons who have mental illness;

(f) to assist in the provision of services for persons who are mentally ill in local communities whenever possible, with primary control and responsibility for the provision of services with mental health centers, and to assure that such services are provided in the least restrictive environment;

(g) to adopt rules and regulations for targeted population members which provide that, within the limits of appropriations therefor, no person shall be inappropriately denied necessary mental health services from any mental health center or state psychiatric hospital and that each targeted population member shall be provided such services in the least restrictive manner;

(h) to establish and implement policies and procedures within the programs and activities of the Kansas department for aging and disability services so that funds from the state shall follow persons who are mentally ill from state facilities into community programs;

(i) to provide the least restrictive treatment and most appropriate community based care as well as rehabilitation for Kansas residents who are mentally ill persons through coordinated utilization of the existing network of mental health centers and state psychiatric hospitals;

(j) to establish standards for the provision of community support services and for other community based mental health services provided by mental health centers in consultation with representatives of mental health centers, consumers of mental health services and family members of consumers of mental health services;

(k) to assure the establishment of specialized programs within each mental health center throughout the state in order to provide appropriate care for designated targeted population members;

(l) to establish service requirements for programs within mental health centers which will ensure that targeted population members receive the most effective community treatment possible;

(m) to ensure the development and continuation of high quality community based mental health services, including programs for targeted population members, in each mental health center service delivery area through the provision of technical assistance, consultation and funding;

(n) to establish standards for the provision of community based mental health programs through community programs in consultation with representatives of mental health centers, private and public service providers, families and consumer advocates;

(o) to monitor the establishment and the continuing operation of all state funded community based mental health services to ensure that programs providing these services comply with established standards;

(p) to review and approve the annual coordinated services plan of each mental health center during each fiscal year ending after June 30, 1991, and to withhold state funds from any mental health center which is not being administered substantially in accordance with the provisions of the annual coordinated services plan and budget submitted to the secretary by the mental health center;

(q) to establish state policies for the disbursement of federal funds within the state and for state administration of federal programs providing services or other assistance to persons who have mental illness consistent with relevant federal law, rules and regulations, policies and procedures;

(r) to adopt rules and regulations to ensure the protection of persons receiving mental health services, which shall include an appeal procedure at the state and local levels;

(s) to establish procedures and systems to evaluate the results and outcomes pursuant to K.S.A. 39-1610, and amendments thereto, and as otherwise provided for under this act; and

(t) to adopt such rules and regulations as may be necessary to administer the provisions of K.S.A. 39-1601 through 39-1612, and amendments thereto, which are consistent with appropriations available for the administration of such provisions.

History: L. 1990, ch. 92, § 3; L. 2014, ch. 115, § 177; July 1.



39-1604 Secretary for aging and disability services to adopt state assessment of needs; plan to develop and operate a state system; development by mental health centers of community assessment of needs and plan for community based services; annual review and update of assessment of needs and plan; coordinated services plan.

39-1604. Secretary for aging and disability services to adopt state assessment of needs; plan to develop and operate a state system; development by mental health centers of community assessment of needs and plan for community based services; annual review and update of assessment of needs and plan; coordinated services plan. (a) On or before October 1, 1991, and in accordance with rules and regulations adopted under K.S.A. 39-1603, and amendments thereto, the secretary shall develop and adopt a state assessment of needs and a plan to develop and operate a state system to provide mental health services for persons who are residents of Kansas, including all targeted population members designated by rules and regulations adopted by the secretary. The plan for the state system shall include coordinating and assisting in the provision of community based mental health services in the service delivery areas of mental health centers, including the services provided by state psychiatric hospitals and the provision of state financial assistance. On or before March 1, 1992, the secretary shall adopt a state plan for an integrated system to coordinate and assist in the provision of community based mental health services within Kansas. The assessment of needs and plan for the state shall be reviewed and updated by the secretary on an annual basis.

(b) The secretary shall assist and coordinate the development by each mental health center of a community assessment of needs and a plan for the community system to provide community based mental health services for persons who reside in the service delivery area of the mental health center, including all targeted population members. The secretary shall review and approve, or return, with recommendations for revision and resubmittal, all such assessments of needs and plans in accordance with criteria prescribed by rules and regulations adopted under K.S.A. 39-1603, and amendments thereto. If necessary services for a service delivery area cannot be provided by the mental health center or in order to ensure that a continuum of services will be provided in a service delivery area, the secretary may require the provision of services for a service delivery area through contracts between two or more mental health centers.

(c) Each mental health center shall annually review and update such assessment of needs and plan for the service delivery area. If the assessment of needs or the plan for the community system to provide community based mental health services are not in compliance with the criteria prescribed by rules and regulations under K.S.A. 39-1603, and amendments thereto, the secretary shall withhold all or part of the state financial assistance provided to the mental health center.

(d) On or before October 1, 1991, and annually on or before such date thereafter, each mental health center shall submit a coordinated services plan addressing the service needs of the targeted population to the secretary for aging and disability services for review and approval. The annual coordinated services plan shall be developed according to the standards established by rules and regulations adopted by the secretary for aging and disability services.

History: L. 1990, ch. 92, § 4; L. 2014, ch. 115, § 178; July 1.



39-1605 Governor's behavioral health services planning council; composition of council; chairperson; terms of members; vacancies; vice-chairperson; compensation.

39-1605. Governor's behavioral health services planning council; composition of council; chairperson; terms of members; vacancies; vice-chairperson; compensation. (a) There is hereby established the governor's behavioral health services planning council. The council shall consist of 34 members.

(b) So the composition of the council is in compliance with the requirements of public law 102-321 and supplementary federal acts, membership on the council will be in accordance with the following:

(1) Nine members shall be state agency representatives who shall include:

(A) The secretary for aging and disability services or the secretary's designee;

(B) the secretary for children and families shall appoint one member for each of the following areas: Vocational rehabilitation and children and family services;

(C) the deputy secretary of juvenile services of the department of corrections or the deputy secretary's designee;

(D) the commissioner of education;

(E) the secretary of corrections;

(F) the secretary of commerce. If a commissioner or secretary is unable to participate, the commissioner or secretary shall appoint a designee as the official member of the council; and

(G) the secretary for aging and disability services shall appoint one member for each of the following areas: Substance use disorder services and medical services.

(2) The governor shall appoint the following persons to the council:

(A) One member shall be a person licensed to practice medicine and surgery with board certification in psychiatry;

(B) two members shall be executive directors of mental health centers;

(C) one member shall be a representative of a behavioral health advocacy group;

(D) one member shall be a substance use disorder prevention professional;

(E) one member shall be an executive director of a substance use disorder treatment center;

(F) one member shall be a judge of the district court or a district magistrate judge;

(G) 17 members shall be individuals who are not state employees or providers of behavioral health services. Of the 17 members, four members shall be adult consumers with serious and persistent mental illness; two members shall be immediate family members of adult consumers with serious and persistent mental illnesses; four members shall be family members of minor children or youth with severe emotional disturbance; one member shall be a youth at least 16 years of age but not more than 18 years of age at the time of appointment with severe emotional disturbance; two members shall be adults in recovery from substance use disorders; one member shall be a family member of an adult with a substance use disorder; one member shall be a mentor to an adult with a substance use disorder; and two members shall be members of the general public.

(3) One member shall be the governor's tribal liaison.

(c) A member of the council prior to the effective date of this act whose term expires after June 30, 2013, shall continue to serve as a member of the council until the expiration of the term of the member. Except as otherwise provided in this subsection and in subsection (d), each member appointed to the council by the governor on and after July 1, 2013, shall be appointed for a term of four years. Of the nine new members authorized by this act, four shall be appointed for an initial term of two years and five shall be appointed for an initial term of four years as specified by the governor.

(d) Each member of the council shall serve until a successor is appointed and qualified. In the case of a vacancy on the council, a successor of like qualifications shall be appointed or designated to fill the unexpired term in accordance with subsection (b).

(e) The governor shall designate the chairperson of the council. The members of the council shall elect a vice-chairperson.

(f) Members of the governor's behavioral health services planning council attending meetings of the council, or attending a subcommittee meeting thereof authorized by the council, shall be paid amounts provided in K.S.A. 75-3223(e), and amendments thereto, from the administration account of the state general fund appropriated for the Kansas department for aging and disability services.

(g) Whenever the governor's mental health services planning council, or words of like effect, are referred to in a statute, contract or other document, such reference or designation shall be deemed to apply to the governor's behavioral health services planning council.

History: L. 1990, ch. 92, § 5; L. 1997, ch. 73, § 1; L. 2003, ch. 154, § 13; L. 2013, ch. 54, § 1; L. 2015, ch. 55, § 2; July 1.



39-1606 Meetings of governor's behavioral health services planning council; duties of council; visits to state psychiatric hospitals and other providers; annual reports.

39-1606. Meetings of governor's behavioral health services planning council; duties of council; visits to state psychiatric hospitals and other providers; annual reports. (a) The governor's behavioral health services planning council shall hold regular quarterly meetings and such other meetings as the chairperson of such council deems advisable, and in addition shall meet at such other times upon the call of the secretary.

(b) It is the duty of the governor's behavioral health services planning council to:

(1) Confer, advise and consult with the secretary with respect to the policies governing the management and operation of all state psychiatric hospitals and facilities and community based behavioral health services;

(2) serve as an advocate for targeted population members and other individuals with mental illness, behavioral health or emotional problems;

(3) monitor, review and evaluate, not less than once each year, the allocation and adequacy of behavioral health services within the state;

(4) perform such other planning, reviewing and evaluating of behavioral health services in this state, as may be requested by the secretary or as may be prescribed by law; and

(5) consult with and advise the governor, from time to time, with reference to the management, conduct and operation of state psychiatric hospitals and behavioral health programs.

(c) A member or members of the governor's behavioral health services planning council, at least once each year, shall visit each state psychiatric hospital and may visit other providers of community based behavioral health services for the purpose of inspecting the state psychiatric hospital, mental health center or the facility of other such providers of community based behavioral health services. Such visits shall be made at such times and in such manner as the council determines at a regular meeting.

(d) The governor's behavioral health services planning council shall make annual reports to the governor and the members of the legislature and may make such recommendations as it deems advisable for appropriate legislation.

History: L. 1990, ch. 92, § 6; L. 2013, ch. 54, § 2; July 1.



39-1607 Mental health and developmental disabilities; certain powers, duties and functions.

39-1607. Mental health and developmental disabilities; certain powers, duties and functions. All those powers, duties, functions of adult services, which were part of the adult services community and day living program, or similar programs prior to March 1, 1991, and which provide mental health services to persons, including persons residing in intermediate care facilities that provide mental health services, are powers, duties and functions of mental health and developmental disabilities.

History: L. 1990, ch. 92, § 7; L. 1995, ch. 234, § 15; Jan. 1, 1996.



39-1608 Mental health centers to develop community assessment of needs and plan to provide community based mental health services; approval by secretary; annual reviews and reports; amendments to plan; rules and regulations; guidelines for conduct of assessments of need, for development and operation of system of services and for periodic reporting to the secretary.

39-1608. Mental health centers to develop community assessment of needs and plan to provide community based mental health services; approval by secretary; annual reviews and reports; amendments to plan; rules and regulations; guidelines for conduct of assessments of need, for development and operation of system of services and for periodic reporting to the secretary. (a) On or before October 1, 1991, and in accordance with rules and regulations adopted by the secretary each mental health center shall prepare and adopt a community assessment of needs and a plan to provide community based mental health services for persons who are residents of the service delivery area of the mental health center and shall submit such assessment of needs and plan to the secretary for approval. Among other provisions, such plan shall include the provision of services to all targeted population members who apply therefor.

(b) Each mental health center shall conduct annual reviews of the community assessment of needs for the service delivery area and shall report annually to the secretary the results of such reviews and any amendments to the community assessment of needs or the plan to provide community based mental health services which are adopted. The amendments to such plan shall be subject to approval by the secretary in accordance with criteria prescribed by rules and regulations adopted by the secretary.

(c) Prior to October 1, 1991, the secretary shall adopt rules and regulations prescribing guidelines for the conduct of community assessments of need, for the development and operation of systems to provide community based mental health services within the service delivery area of the mental health center, and for periodic reporting to the secretary on the operations under such systems in accordance with this act.

History: L. 1990, ch. 92, § 8; July 1.



39-1609 Provision of community based mental health services; technical and financial assistance.

39-1609. Provision of community based mental health services; technical and financial assistance. (a) Each mental health center may provide community based mental health services under the system established in accordance with this act and approved by the secretary either by directly providing such services or by providing such services through contracts with service providers, including other mental health centers, or both directly and through contracts with such service providers.

(b) Subject to and in accordance with the provisions of this act and appropriations acts, the secretary shall assist in the establishment and development of community based mental health services in each county by providing counties and mental health centers with technical assistance and financial assistance.

History: L. 1990, ch. 92, § 9; July 1.



39-1610 Participating mental health centers; services provided; disbursement of funds for services; mental health reform phased program; admission and discharge criteria for patients; contracts for nonclinical services.

39-1610. Participating mental health centers; services provided; disbursement of funds for services; mental health reform phased program; admission and discharge criteria for patients; contracts for nonclinical services. (a) Prior to January 1, 1991, for the Osawatomie state hospital catchment area, prior to July 1, 1992, for the Topeka state hospital catchment area and prior to July 1, 1993, for the Larned state hospital catchment area, the secretary shall enter into contracts with mental health centers so that there is a participating mental health center for each area of the state. Each participating mental health center entering into a contract with the secretary under this section shall provide screening, treatment and evaluation, court ordered evaluation and other treatment services pursuant to the care and treatment act for mentally ill persons.

(b) Subject to the provisions of this act and appropriations acts, the secretary shall administer and disburse funds to each mental health center for the coordination and provision of mental health services for all persons who are residents of the service delivery area of such mental health center.

(c) Subject to and in accordance with the provisions of this act and appropriations acts, the secretary shall undertake, in cooperation with participating mental health centers, the establishment and implementation of the mental health reform phased program.

(1) Beginning with the Osawatomie state hospital catchment area, the secretary shall enter into contracts with participating mental health centers to reduce the rated bed capacity of the Osawatomie state hospital as follows:

(A) One unit of 20 to 30 beds for adults shall be closed by June 30, 1991;

(B) by June 30, 1992, an additional unit or units comprising 20 to 30 beds shall be closed for adolescents; and

(C) by June 30, 1993, an additional unit or units comprising 20 to 30 adult beds shall be closed.

(2) For the Topeka state hospital catchment area, the secretary shall enter into contracts with participating mental health centers to reduce the rated bed capacity of Topeka state hospital as follows:

(A) One or more units comprising 20 to 30 adolescent beds shall be closed by June 30, 1993;

(B) an additional unit or units comprising 20 to 30 adult beds shall be closed by June 30, 1994; and

(C) an additional unit or units comprising 20 to 30 adult beds shall be closed by June 30, 1995.

(3) For the Larned state hospital catchment area, the secretary shall enter into contracts with participating mental health centers to reduce the rated bed capacity of Larned state hospital by closing one or more units comprising 20 to 30 adult beds in each of the fiscal years ending June 30, 1994, June 30, 1995, and June 30, 1996.

(d) The staff of each state psychiatric hospital and the staff of the participating mental health centers in the catchment area of the state psychiatric hospital shall develop and implement admission and discharge criteria for all patients. The provisions of this section shall be incorporated into all contracts entered into between the secretary and the participating mental health centers.

(e) A participating mental health center may expend funds received from the secretary to contract with a contracting agency for the purchase of administrative, financial and other nonclinical services from such contracting agency as may be needed to assist the participating mental health center to carry out the provisions of the contract entered into by the center with the secretary.

History: L. 1990, ch. 92, § 10; L. 1996, ch. 167, § 52; Apr. 18.



39-1611 Pilot project to provide psychiatric and substance abuse services for medicaid eligible residents less than 21 years of age; contract for such services; reports and information.

39-1611. Pilot project to provide psychiatric and substance abuse services for medicaid eligible residents less than 21 years of age; contract for such services; reports and information. Subject to applicable federal guidelines and regulations and the provisions of appropriations acts, the secretary shall negotiate and enter into a contract for a pilot project to be conducted during the fiscal year ending June 30, 1992. If the secretary conducts a pilot project under this section, the pilot project may be conducted to provide the medicaid services related to psychiatric and substance abuse services for Kansas medicaid eligible residents who are less than 21 years of age on the basis of a described set of such services to a predetermined population as prescribed by the contract. The contract shall not be subject to the competitive bid requirements of K.S.A. 75-3739 and amendments thereto. The services to be provided for such residents under the contract shall include but not be limited to case management services, day treatment, outpatient services and emergency services. The contract may be entered into by the secretary with a single mental health center or with a contracting agency to provide such services through a mental health center or other qualified service providers, or both, within an area of Kansas determined by the secretary. In determining the location of the pilot project and the area in which such services shall be provided, the secretary shall consider both those areas in which such services are being provided currently for such residents by mental health centers and those areas of Kansas in which such services can be provided for such residents at the time the pilot project is to commence under the contract. The secretary shall submit a preliminary report on the results of the pilot project to the committee on ways and means of the senate and the committee on appropriations of the house of representatives at the beginning of the 1992 regular session of the legislature. The secretary shall submit additional reports and information regarding the pilot project as requested by such committees during such legislative session.

History: L. 1990, ch. 92, § 11; July 1.



39-1612 Act does not require mental health centers to make expenditures not approved by governing board of center.

39-1612. Act does not require mental health centers to make expenditures not approved by governing board of center. Nothing in the mental health reform act shall authorize the secretary or the Kansas department for aging and disability services to require that mental health centers make expenditures other than expenditures approved for the mental health center by the governing board of the center.

History: L. 1990, ch. 92, § 12; L. 2014, ch. 115, § 179; July 1.



39-1613 Catchment areas for state psychiatric hospitals; rules and regulations, guidelines.

39-1613. Catchment areas for state psychiatric hospitals; rules and regulations, guidelines. (a) The secretary for aging and disability services is hereby authorized to adopt rules and regulations to define and redefine the Osawatomie state hospital catchment area and Larned state hospital catchment area as may be necessary in the opinion of the secretary for aging and disability services to accommodate shifts in populations in need of mental health services within available community mental health facility and state institution capacities and resources and in accordance with the following:

(1) Each such catchment area shall be defined by contiguous counties that are designated by name;

(2) no county shall be included in more than one such catchment area;

(3) each county shall be included in the Osawatomie state hospital catchment area or Larned state hospital catchment area; and

(4) No designated community mental health center shall be included in more than one such catchment area.

(b) Each rule and regulation adopted, amended or revived under this section shall be published in its entirety in the Kansas register in the first issue published after such adoption, amendment or revival.

History: L. 1993, ch. 225, § 1; L. 2014, ch. 115, § 180; July 1.






Article 17 CHILDREN, ADOLESCENTS, FAMILIES; INTERAGENCY PROVISION OF SERVICES

39-1701 Interagency provision of services for children, adolescents and families act; purpose and intention of act.

39-1701. Interagency provision of services for children, adolescents and families act; purpose and intention of act. This act shall be known and may be cited as the interagency provision of services for children, adolescents and families act. It is the purpose and intention of this act to provide for regional interagency councils which will collaborate in the provision of services for children and adolescents in this state who require multiple levels and kinds of specialized services which are beyond the capability of one agency. Such services shall be provided in accord with the identified needs of each such child or adolescent, and in the least restrictive environment.

History: L. 1992, ch. 264, § 1; July 1.



39-1702 Definitions.

39-1702. Definitions. As used in this act:

(a) "Children and adolescents who require multiple levels and kinds of specialized services which are beyond the capability of one agency" means children and adolescents who are residents of Kansas, and with respect to whom there is documentation that: (1) Various agencies have acknowledged the need for a certain type of service and have taken action to provide that level of care; (2) various agencies have collaborated to develop a program plan to meet the needs of the child or adolescent; and (3) various agencies have collaborated to develop programs and funding to meet the need of the child or adolescent, and that existing or alternative programs and funding have been exhausted or are insufficient or inappropriate in view of the distinctive nature of the situation of the child or adolescent.

(b) "Agency" means and includes county health departments, area offices of the department of social and rehabilitation services, district offices of the department of health and environment, local offices of the department of labor, boards of education of public school districts, community mental health centers, community facilities for people with intellectual or developmental disabilities, or both, district courts, county commissions, and law enforcement agencies.

(c) "Authorized decision makers" means agency representatives who have the authority to commit the resources of the agency they represent in the provision of services to any child or adolescent whose needs are brought before a regional interagency council.

(d) "District court" means the chief judge for a judicial district.

(e) "Parent" means a natural parent, an adoptive parent, a stepparent, a foster care provider of a child or adolescent for whom services are needed from more than one agency, or a person acting as parent of a child or adolescent for whom services are needed from more than one agency.

(f) "Person acting as parent" means a guardian or conservator, or a person, other than a parent, who is liable by law to maintain, care for, or support a child or adolescent, or who has actual care and custody of the child or adolescent and is contributing the major portion of the cost of support of the child or adolescent, or who has actual care and control of the child or adolescent with the written consent of a person who has legal custody of the child or adolescent, or who has been granted custody of the child or adolescent, by a court of competent jurisdiction.

History: L. 1992, ch. 264, § 2; L. 1999, ch. 57, § 46; L. 2004, ch. 179, § 3; L. 2012, ch. 91, § 31; July 1.



39-1703 System of regional interagency councils; establishment; purpose; rules and regulations.

39-1703. System of regional interagency councils; establishment; purpose; rules and regulations. There is hereby established a system of regional interagency councils to coordinate or assure delivery of services for children and adolescents who require multiple levels and kinds of specialized services which are beyond the capability of one agency. The secretary for aging and disability services shall adopt rules and regulations to implement the provisions of this act.

History: L. 1992, ch. 264, § 3; L. 2014, ch. 115, § 181; July 1.



39-1704 Regional interagency councils; convening of; purpose; chairperson; composition; procedure and meetings; duties; confidentiality.

39-1704. Regional interagency councils; convening of; purpose; chairperson; composition; procedure and meetings; duties; confidentiality. (a) Subject to the provisions of subsection (b), the director, or an appointed designee of the director, of each area office of the Kansas department for children and families shall convene a regional interagency council to coordinate or assure delivery of services at such area office to children and adolescents who require multiple levels and kinds of specialized services which are beyond the capability of one agency. The director, or the appointed designee of the director, shall serve as chairperson of the council convened by such director or designee.

(b) In those areas where the secretary for children and families determines that councils or committees already exist for the purpose of enhancing interagency cooperation and collaboration of service delivery, a regional interagency council as described in subsection (a) need not be convened.

(c) Each regional interagency council shall consist of: (1) Authorized decision makers who are representative of agencies; (2) parents; (3) community business representatives; and (4) such other persons as directors of area offices of the Kansas department for children and families may determine.

(d) Each regional interagency council shall establish its own internal procedures and shall meet as often as needed to:

(1) Review all cases referred to them by one of the agencies represented or by a family member;

(2) develop a plan, negotiated with a family member and, where appropriate, the child or adolescent, for the provision of services to the child or adolescent and family whose case has been referred. This plan shall include a description of each needed service and shall specify the agency responsible for providing the service within the timeline specified by the council;

(3) maintain information sufficient to assess the effectiveness of the interagency council in meeting the service needs of children and adolescents and their families;

(4) make an annual report to the joint committee on children and families and to the Kansas commission on children, youth and families regarding the local assessment;

(5) determine what service needs are not being met in their region and develop and plan to meet these service needs;

(6) make an annual report to the joint committee on children and families and to the Kansas commission on children, youth and families regarding the service needs which are not being met and the plan to meet these service needs;

(7) establish interagency agreements as necessary for coordination of services to children and adolescents and their families who are served by more than one agency;

(8) refer any problems with service coordination to the joint committee on children and families and to the Kansas commission on children, youth and families; and

(9) ensure that members of the council receive training in collaborative teaming as needed.

(e) Each regional interagency council and its members are responsible for maintaining confidentiality by securing appropriate authorizations from a parent or person acting as parent of a child or adolescent for release of confidential information received by the council.

History: L. 1992, ch. 264, § 4; L. 2014, ch. 115, § 182; July 1.






Article 18 DEVELOPMENTAL DISABILITIES REFORM

39-1801 Citation of act.

39-1801. Citation of act. The provisions of K.S.A. 39-1801 through 39-1810 shall be known and may be cited as the developmental disabilities reform act.

History: L. 1995, ch. 234, § 1; Jan. 1, 1996.



39-1802 Policy of state.

39-1802. Policy of state. It is the policy of this state to assist persons who have a developmental disability to have:

(a) Services and supports which allow persons opportunities of choice to increase their independence and productivity and integration and inclusion into the community;

(b) access to a range of services and supports appropriate to such persons; and

(c) the same dignity and respect as persons who do not have a developmental disability.

History: L. 1995, ch. 234, § 2; Jan. 1, 1996.



39-1803 Definitions.

39-1803. Definitions. As used in the developmental disabilities reform act:

(a) "Adaptive behavior" means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected of that person's age, cultural group and community.

(b) "Affiliate" means an entity or person that meets standards set out in rules and regulations adopted by the secretary relating to the provision of services and that contracts with a community developmental disabilities organization.

(c) "Community services" means services provided to meet the needs of persons with developmental disabilities relating to work, living in the community, and individualized supports and services.

(d) "Community developmental disability organization" means any community facility for people with intellectual disability that is organized pursuant to K.S.A. 19-4001 through 19-4015, and amendments thereto.

(e) "Community service provider" means a community developmental disability organization or affiliate thereof.

(f) "Developmental disability" means:

(1) Intellectual disability; or

(2) a severe, chronic disability, which:

(A) Is attributable to a mental or physical impairment, a combination of mental and physical impairments or a condition which has received a dual diagnosis of intellectual disability and mental illness;

(B) is manifest before 22 years of age;

(C) is likely to continue indefinitely;

(D) results, in the case of a person five years of age or older, in a substantial limitation in three or more of the following areas of major life functioning: Self-care, receptive and expressive language development and use, learning and adapting, mobility, self-direction, capacity for independent living and economic self-sufficiency;

(E) reflects a need for a combination and sequence of special interdisciplinary or generic care, treatment or other services which are lifelong, or extended in duration and are individually planned and coordinated; and

(F) does not include individuals who are solely and severely emotionally disturbed or seriously or persistently mentally ill or have disabilities solely as a result of the infirmities of aging.

(g) "Institution" means state institution for people with intellectual disability as defined by subsection (c) of K.S.A. 76-12b01, and amendments thereto, or intermediate care facility for people with intellectual disabilities of nine beds or more as defined by subsection (a)(4) of K.S.A. 39-923, and amendments thereto.

(h) "Intellectual disability" means substantial limitations in present functioning that is manifested during the period from birth to age 18 years and is characterized by significantly subaverage intellectual functioning existing concurrently with deficits in adaptive behavior including related limitations in two or more of the following applicable adaptive skill areas: Communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure and work.

(i) "Secretary" means the secretary for aging and disability services.

History: L. 1995, ch. 234, § 3; L. 2012, ch. 91, § 32; L. 2014, ch. 115, § 183; July 1.



39-1804 Implementation of act; powers and duties of secretary for aging and disability services; reports.

39-1804. Implementation of act; powers and duties of secretary for aging and disability services; reports. (a) Except as otherwise specifically provided in this act and subject to appropriations of federal and state funds, the secretary, after consultation with representatives of community developmental disability organizations, community service providers, families and consumer advocates, shall implement and administer the provisions of the developmental disabilities reform act in accordance with the following policies. Persons with developmental disabilities shall:

(1) Be provided assistance to obtain food, housing, clothing and medical care; protection from abuse, neglect and exploitation; and a range of services and supports which assist in the determination of individual needs; and

(2) receive assistance in determining their needs; be provided information about all service options available to meet those needs; have coordination of services delivered; be assisted and supported in living with their families, or independently; be assisted in finding transportation to support access to the community; and receive individually planned habilitation, education, training, employment and recreation subject to supports and services available in the community of their choice.

(b) To accomplish the policies set forth in subsection (a), the secretary, subject to the provisions of appropriation acts, shall annually propose and implement a plan including, but not limited to, financing thereof which shall: (1) Provide for an organized network of community services for persons with developmental disabilities; (2) maximize the availability of federal resources to supplement state and local funding for such systems; and (3) reduce reliance on separate, segregated settings in institutions or the community for persons with developmental disabilities.

(c) The secretary shall report to the legislature the number of persons with developmental disabilities eligible to receive community services and shall make a progress report on the implementation of the annual plans and the progress made to accomplish a comprehensive community services system for persons with developmental disabilities.

(d) The secretary shall prepare and submit budget estimates for the Kansas department for aging and disability services to the division of the budget and the legislature and shall establish and implement policies and procedures within the programs and activities of the department so that funds for state-level programs and activities for persons who are developmentally disabled are allocated between services delivered in institutions and community services.

(e) Subject to the provisions of this act and appropriation acts, the secretary shall administer and disburse funds to each community developmental disability organization for the coordination and provision of community services.

(f) The secretary shall establish procedures and systems to evaluate the results and outcomes of the implementation of this act to assure the attainment of maximum quality and efficient delivery of community services.

History: L. 1995, ch. 234, § 4; L. 2014, ch. 115, § 184; July 1.



39-1805 Powers and duties of community developmental disability organization.

39-1805. Powers and duties of community developmental disability organization. In addition to any other power and duty prescribed by law, and subject to appropriations, a community developmental disability organization shall have the power and duty to:

(a) Directly or by subcontract, serve as a single point of application or referral for services, and assist all persons with a developmental disability to have access to and an opportunity to participate in community services, except in those circumstances in which the secretary determines, subject to an immediate hearing before the district court located in the county in which the person with a developmental disability resides, participation in community services is not the appropriate placement for such person because such person is presently likely to cause harm to self or others;

(b) provide either directly or by subcontract, services to persons with a developmental disability, including, but not limited to, eligibility determination; explanation of available services and service providers; case management services, if requested; assistance in establishing new providers, if requested; and advocacy for participation in community services;

(c) organize a council of community members, consumers or their family members or guardians, and community service providers, composed of a majority of consumers or their family members or guardians who shall meet not less than quarterly to address systems issues, including, but not limited to, planning and implementation of services; and develop and implement a method by which consumer complaints, interagency and other intrasystem disputes are resolved;

(d) provide, directly or by subcontract, information about affiliate and referral services to persons with a developmental disability whose particular needs can be met in the community or through government; and

(e) ensure that affiliates have the option to review referrals and waiting lists on a periodic basis to contact potential consumers with information concerning their services.

History: L. 1995, ch. 234, § 5; Jan. 1, 1996.



39-1806 Establishment of system of funding, quality assurance and contracting.

39-1806. Establishment of system of funding, quality assurance and contracting. To carry out the provisions of this act, the secretary shall establish after consultation with representatives of community developmental disability organizations and affiliates thereof, and families and consumer advocates:

(a) A system of adequate and reasonable funding or reimbursement for the delivery of community services that:

(1) For persons moving from institutions into the community, directs funding to follow in an amount not less than that which is required to reimburse community service providers for services as set forth in such person's plan for transfer from the institution to community services including expenses of relocation and initiation of services;

(2) consolidates federal and state funding sources;

(3) requires an independent, professional review of the rate structures on a biennial basis resulting in a recommendation to the legislature regarding rate adjustments. Such recommendation shall be adequate to support: (A) A system of employee compensation competitive with local conditions; (B) training and technical support to attract and retain qualified employees; (C) a quality assurance process which is responsive to consumers' needs and which maintains the standards of quality service; (D) risk management and insurance costs; and (E) program management and coordination responsibilities;

(b) a system of quality assurance based on standards set out in rules and regulations adopted by the secretary which insures effective service delivery, fiscal accountability and networking cooperation and which allows community service providers to present evidence of attainment of national accreditation or compliance with state or federal laws or rules and regulations, or both, to indicate compliance with such standards; and

(c) a system of contracting that:

(1) Authorizes open and equitable negotiation between contracting parties or their designated agent or agents;

(2) authorizes mediation by an independent entity chosen by the parties to the contract in the event of contract disputes and if mediation is not completed prior to the end of any existing contract, authorizes an extension of time of such existing contract or entering into a temporary contract;

(3) requires achievement and maintenance of community services standards by community service providers;

(4) includes compensation for community services which meet the individualized needs of persons with developmental disabilities for community services; and

(5) requires community developmental disability organizations to contract with those affiliates from whom a person with a developmental disability chooses services.

History: L. 1995, ch. 234, § 6; Jan. 1, 1996.



39-1808 Act does not require community service provider to make certain expenditures.

39-1808. Act does not require community service provider to make certain expenditures. Nothing in this act shall authorize the secretary to require a community service provider to make expenditures not in compliance with contracts or agreements entered into by the governing board of such provider.

History: L. 1995, ch. 234, § 8; Jan. 1, 1996.



39-1809 Act does not create any entitlement to services.

39-1809. Act does not create any entitlement to services. Nothing in this act shall create any entitlement to services.

History: L. 1995, ch. 234, § 9; Jan. 1, 1996.



39-1810 Rules and regulations.

39-1810. Rules and regulations. The secretary may adopt rules and regulations to carry out the provisions of this act.

History: L. 1995, ch. 234, § 10; Jan. 1, 1996.



39-1811 Community developmental disability services; maximization of federal financial participation; use of revenue derived therefrom; report to legislature.

39-1811. Community developmental disability services; maximization of federal financial participation; use of revenue derived therefrom; report to legislature. (a) In carrying out the provisions of subsection (b)(2) of K.S.A. 39-1804, and amendments thereto, the secretary shall ensure annually that all available state funds appropriated for community developmental disability services are used as match or certified match to secure federal financial participation to the maximum extent feasible.

(b) In addition, the secretary shall ensure that funding provided to any community developmental disability organization or any affiliate thereof by any taxing subdivision of the state is utilized as certified match for federal financial participation to the maximum extent feasible. Any public funding identified under this section shall be retained at the local level and the authority for the use of such revenues shall be subject to the statutory authority under which such funds are collected and expended and to any agreements entered into by the local authority with the community service provider or community developmental disability organization to which such funds have been granted, appropriated or otherwise transferred. No community developmental disability organization or affiliate shall use any funding received pursuant to this section to supplant funds previously received from any taxing subdivision of the state. In the event that such funding provided by any taxing subdivision of the state becomes unavailable for any reason, the state shall have no obligation, except as otherwise provided by law, to provide funding in the amount no longer available in order to retain the same level of federal financial participation.

(c) All actions of the secretary to maximize the availability of federal financial participation shall be in accordance with applicable federal statutes and regulations.

(d) Except as otherwise provided in this section, revenue derived from the maximization of federal financial participation shall be used exclusively (1) to increase the reimbursement rate above the state fiscal year 2001 levels for the home and community based services developmental disabilities waiver for day, residential, and individual and family supports, provided on or after July 1, 2001, based on an apportionment agreed to by the secretary and the community developmental disability organizations; or (2) for other medicaid reimbursable services for persons with developmental disabilities based upon an agreement entered into by the secretary and community developmental disability organizations by written contract. The secretary shall not be required to utilize more than $15,000,000 in funding provided to community developmental disability organizations and their affiliates by any taxing subdivision of the state as match for additional federal financial participation in any state fiscal year.

(e) The secretary shall require that the council of community members in each service area convene representatives of the community developmental disability organization, community service providers, families, consumers and other community stakeholders to develop and implement community capacity building plans annually, to improve the quality and efficiency of service delivery. Each such local plan shall: (1) Identify strengths within the local service area, including natural and community supports; (2) identify barriers to meeting the independence, productivity, integration and inclusion goals of the developmental disabilities reform act; and (3) identify key goals that will be addressed in the service area to develop and maintain such community capacity.

(f) The secretary shall report to the legislature on or before the 15th day of each regular session on the results of plans to maximize federal financial participation and on the results of community capacity building plans developed and implemented within each service area.

(g) This section shall be construed to be part of and supplemental to the developmental disabilities reform act.

History: L. 2001, ch. 197, § 5; L. 2002, ch. 197, § 1; July 1.






Article 19 KANSAS DEPARTMENT FOR AGING AND DISABILITY SERVICES, KANSAS DEPARTMENT FOR CHILDREN AND FAMILIES

39-1901 Kansas department for aging and disability services; secretary for aging and disability services; powers, duties or functions; references to prior agency; rules and regulations.

39-1901. Kansas department for aging and disability services; secretary for aging and disability services; powers, duties or functions; references to prior agency; rules and regulations. The department on aging is hereby renamed the Kansas department for aging and disability services. Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, whenever the department on aging, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the Kansas department for aging and disability services. Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, whenever the secretary of aging, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the secretary for aging and disability services.

History: Executive Reorganization Order No. 41, § 1; L. 2012, ch. 185, § 1; July 1.



39-1902 Kansas department for children and families; secretary for children and families; powers, duties or functions; references to prior agency; rules and regulations.

39-1902. Kansas department for children and families; secretary for children and families; powers, duties or functions; references to prior agency; rules and regulations. The department of social and rehabilitation services is hereby renamed the Kansas department for children and families. Whenever the department of social and rehabilitation services, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the Kansas department for children and families. Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, whenever the secretary of social and rehabilitation services, or words of like effect, are referred to or designated by any statute, rule and regulation, contract or any other document regardless of whether such reference is in regard to any of the powers, duties or functions transferred pursuant to K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, or not, such reference or designation shall be deemed to apply to the secretary for children and families.

History: Executive Reorganization Order No. 41, § 2; L. 2012, ch. 185, § 2; July 1.



39-1903 Disability and behavioral health services section; administered by secretary for aging and disability services; programs transferred.

39-1903. Disability and behavioral health services section; administered by secretary for aging and disability services; programs transferred. (a) The disability and behavioral health services section of the Kansas department for children and families is hereby transferred to the Kansas department for aging and disability services and shall be a part thereof. The disability and behavioral health services section transferred to the Kansas department for aging and disability services by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall be administered by the secretary for aging and disability services.

The programs to be transferred by this section are:

(1) Mental health and substance abuse, serious emotionally disturbed, developmental disability, physical disability, traumatic brain injury, autism, technology assistance and money-follows-the-person medicaid waivers and programs;

(2) licensure and regulation of community mental health centers, as defined by K.S.A. 75-3307b, and amendments thereto;

(3) regulation of community developmental disability organizations, as defined by K.S.A. 75-3307b, and amendments thereto;

(4) licensure of private psychiatric hospitals, as defined by K.S.A. 75-3307b, and amendments thereto;

(5) licensure and regulation of facilities and providers of residential services, as defined by K.S.A. 75-3307b, and amendments thereto;

(6) licensure and regulation of providers of addiction and prevention services, as defined by K.S.A. 75-5375 et seq; and

(7) any other programs and related grants administered by the disability and behavioral health services section of the Kansas department for children and families prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary for children and families pertaining to the disability and behavioral health services section transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, including that agency’s designation as the medicaid single state authority for substance abuse and for mental health, are hereby transferred to and imposed upon the secretary for aging and disability services.

(c) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the Kansas department for children and families pertaining to the disability and behavioral health services section transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the Kansas department for children and families in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 3; L. 2012, ch. 185, § 3; July 1.



39-1904 Kansas department for aging and disability services; programs and operation of institutions transferred.

39-1904. Kansas department for aging and disability services; programs and operation of institutions transferred. (a) All institutions, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, and the programs operated by such institutions are hereby transferred from the Kansas department for children and families to the Kansas department for aging and disability services.

All such institutions shall be administered by the secretary for aging and disability services.

(b) Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary for children and families pertaining to the programs and operation of the institutions, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, are hereby transferred to and imposed upon the secretary for aging and disability services.

(c) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the Kansas department for children and families pertaining to the programs and operation of institutions that are transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the Kansas department for children and families in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 4; L. 2012, ch. 185, § 4; July 1.



39-1905 Kansas department for aging and disability services; references to the Kansas department for children and families; powers duties, functions, rules and regulations, orders and directives transferred; organization of programs by secretary.

39-1905. Kansas department for aging and disability services; references to the Kansas department for children and families; powers duties, functions, rules and regulations, orders and directives transferred; organization of programs by secretary. (a) Whenever the Kansas department for children and families, the secretary for children and families, or words of like effect, is referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred to the Kansas department for aging and disability services from the Kansas department for children and families by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, such reference or designation shall be deemed to apply to the Kansas department for aging and disability services or the secretary for aging and disability services.

(b) All rules and regulations, orders and directives of the Kansas department for children and families, or the secretary for children and families, or words of like effect, which relate to the functions transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, and which are in effect on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the Kansas department for aging and disability services and the secretary for aging and disability services until revised, amended, revoked or nullified pursuant to law.

(c) The secretary for aging and disability services shall determine the manner in which disability and behavioral health programs are organized within the Kansas department for aging and disability services.

(d) The secretary for aging and disability services shall determine the manner in which programs provided by the institutions, as defined by subsection (b) of K.S.A. 76-12a01, and amendments thereto, are organized within the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 5; L 2012, ch. 185, § 5; July 1.



39-1906 Kansas department for aging and disability services; disability behavioral health and institution functions; appointment and transfer of officers and employees; rights and benefits preserved.

39-1906. Kansas department for aging and disability services; disability behavioral health and institution functions; appointment and transfer of officers and employees; rights and benefits preserved. (a) The secretary for aging and disability services shall appoint such officers and employees as may be needed to carry out the powers and duties which the secretary assigns to disability and behavioral health functions and institution functions of the Kansas department for aging and disability services.

(b) All officers and employees in the Kansas department for children and families who, immediately prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, were engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, and who are determined by the secretary for aging and disability services to be necessary for the exercise and performance of the powers, duties and functions transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to the Kansas department for aging and disability services. In addition, all officers and employees who are determined jointly by the secretary for aging and disability services and the secretary for children and families to have been engaged in providing necessary administrative, technical or other support to the disability and behavioral health services section and to the institutions, as defined in subsection (b) of K.S.A. 76-12a01, and amendments thereto, immediately prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to the Kansas department for aging and disability services. All classified employees so transferred shall retain their status as classified employees. Thereafter, the secretary for aging and disability services may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(c) Officers and employees who are transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, to the Kansas department for aging and disability services shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such officer or employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs, or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall affect the classified status of any transferred person employed by the Kansas department for children and families prior to the date of transfer.

(d) Notwithstanding the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, the provisions of this section prescribing the transfer of officers and employees from the Kansas department for children and families to the Kansas department for aging and disability services shall be administered so that the date of transfer of such personnel shall be the start of a payroll period.

History: Executive Reorganization Order No. 41, § 6; L. 2012, ch. 185, § 6; July 1.



39-1907 Kansas department for aging and disability services; transfer of Kansas department for children and families appropriations; liability for compensation or salaries for transferred officers and employees; problem gambling and addictions grant fund.

39-1907. Kansas department for aging and disability services; transfer of Kansas department for children and families appropriations; liability for compensation or salaries for transferred officers and employees; problem gambling and addictions grant fund. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the Kansas department for children and families relating to the powers, duties and functions transferred by this order are hereby transferred within the state treasury to the Kansas department for aging and disability services and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas department for aging and disability services under K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall be assumed and paid by the Kansas department for aging and disability services.

(c) The problem gambling and addictions grant fund and all fees, grant funds and loan repayment funds of the Kansas department for children and families dedicated to programs transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall be transferred to the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 7; L. 2012, ch. 185, § 7; July 1.



39-1908 Kansas department for aging and disability services; parts of health occupations credentialing program transferred; criminal history record check program transferred; licensure and certification of certain persons transferred.

39-1908. Kansas department for aging and disability services; parts of health occupations credentialing program transferred; criminal history record check program transferred; licensure and certification of certain persons transferred. (a) The following parts of the health occupations credentialing program of the department of health and environment under the Kansas act on credentialing, K.S.A. 65-5001 through 65-5011, and amendments thereto, shall be transferred to [the Kansas department for aging and disability services] and shall be administered by the secretary for aging and disability services:

(1) Licensure of adult care home administrators, as defined by subsection (c) of K.S.A. 65-3501, and amendments thereto;

(2) licensure of dieticians, as defined by subsection (f) of K.S.A. 65-5902, and amendments thereto;

(3) certification of residential care facility operators, as defined by subsection (a)(21) of K.S.A. 39-923, and amendments thereto;

(4) certification of activity directors, as defined by subsection (a) of K.A.R. 26-39-100 on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto;

(5) certification of social service designees, as defined by subsection (ppp) of K.A.R. 26-39-100 on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto;

(6) certification of nurse aides, as defined by subsection (pp) of K.A.R. 26-39-100 on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto;

(7) certification of medication aides, as defined by subsection (mm) of K.A.R. 26-39-100 on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto;

(8) certification of home health aides, as defined by subsection (d) of K.S.A. 65-5101, and amendments thereto; and

(9) maintenance of the Kansas nurse aide registry under subsection (c) of K.S.A. 39-936, and amendments thereto, and K.S.A. 39-1411, and amendments thereto.

(b) The criminal history record check program, as authorized by individual credentialing statutes or rules and regulations, K.S.A. 39-969, and amendments thereto, K.S.A. 39-970, and amendments thereto, and subsection (b) of K.S.A. 22-4707, and amendments thereto, is hereby transferred from the department of health and environment to the Kansas department for aging and disability services and shall be a part thereof.

(c) The licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the board of adult care home administrators, the maintenance of the Kansas nurse aide registry and the criminal history record check program shall be administered by the secretary for aging and disability services. Nothing in K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall change or diminish the authority of the board of adult care home administrators established by K.S.A. 65-3506, and amendments thereto.

(d) Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary of health and environment pertaining to the licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the board of adult care home administrators, the Kansas nurse aide registry and the criminal record check program transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to and imposed upon the secretary for aging and disability services.

(e) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the department of health and environment pertaining to those portions of the health occupations credentialing program transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the department of health and environment in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 8; L. 2012, ch. 185, § 8; July 1.



39-1909 Kansas department for aging and disability services; psychiatric residential treatment facility licensure program transferred; powers, duties and functions of program transferred.

39-1909. Kansas department for aging and disability services; psychiatric residential treatment facility licensure program transferred; powers, duties and functions of program transferred. (a) The psychiatric residential treatment facility licensure program of the department of health and environment is hereby transferred to the Kansas department for aging and disability services and shall be a part thereof. The psychiatric residential treatment facility licensure program shall be administered by the secretary for aging and disability services. As used in this section, “psychiatric residential treatment facility licensure program” means that portion of the licensure program of the department of health and environment under K.S.A. 65-501 et seq., for licensure of child care facilities, as defined by subsection (c) of K.S.A. 65-503, and amendments thereto, that are psychiatric residential treatment facilities, as defined by subsection (k) of K.A.R. 28-4-1200 on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, and subsection (g)(3) of K.S.A. 72-8187, and amendments thereto.

(b) Except as otherwise provided by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, all powers, duties and functions of the secretary of health and environment pertaining to the psychiatric residential treatment facility licensure program transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to and imposed upon the secretary for aging and disability services.

(c) The Kansas department for aging and disability services shall be the successor in every way to the powers, duties and functions of the department of health and environment pertaining to the psychiatric residential treatment facility licensure program transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto. Every act performed in the exercise of such transferred powers, duties and functions by or under the authority of the Kansas department for aging and disability services shall be deemed to have the same force and effect as if performed by the department of health and environment in which such powers, duties and functions were vested prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41,§ 9; L. 2012, ch. 185, § 9; July 1.



39-1910 Kansas department for aging and disability services; references to the department of health and environment; powers, duties, functions, rules and regulations, orders and directives transferred; organization of certain entities and programs.

39-1910. Kansas department for aging and disability services; references to the department of health and environment; powers, duties, functions, rules and regulations, orders and directives transferred; organization of certain entities and programs. (a) Whenever the department of health and environment, the secretary of health and environment, or words of like effect are referred to or designated by a statute, contract or other document and such reference is in regard to any of the powers, duties or functions transferred from the department of health and environment to the Kansas department for aging and disability services by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, such reference or designation shall be deemed to apply to the Kansas department for aging and disability services or the secretary for aging and disability services.

(b) All rules and regulations, orders and directives of the department of health and environment which relate to the functions transferred to the Kansas department for aging and disability services by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, and which are in effect on the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall continue to be effective and shall be deemed to be rules and regulations, orders and directives of the Kansas department for aging and disability services until revised, amended, revoked or nullified pursuant to law.

(c) The secretary for aging and disability services shall determine the manner in which the licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the board of adult care home administrators, the maintenance of the Kansas nurse aide registry programs and the criminal history record check program are organized within the Kansas department for aging and disability services.

(d) The secretary for aging and disability services shall determine the manner in which the psychiatric residential treatment facility licensure program shall be organized within the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 10; L. 2012, ch. 185, § 10; July 1.



39-1911 Kansas department for aging and disability services; licensure and certification of certain persons, maintenance of certain programs; appointment and transfer of officers and employees; rights and benefits preserved.

39-1911. Kansas department for aging and disability services; licensure and certification of certain persons, maintenance of certain programs; appointment and transfer of officers and employees; rights and benefits preserved. (a) The secretary for aging and disability services shall appoint such officers and employees as may be needed to carry out the powers and duties which the secretary assigns to the licensure of adult care home administrators, the licensure of dieticians, the certification of residential care facility operators, the certification of activity directors, the certification of social service designees, the certification of nurse aides, the certification of medication aides, the certification of home health aides, the maintenance of the Kansas nurse aide registry programs, the criminal history record check program and the psychiatric residential treatment facility licensure program of the Kansas department for aging and disability services.

(b) All officers and employees in the department of health and environment who, immediately prior to the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, were engaged in the exercise and performance of the powers, duties and functions transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, and who are determined by the secretary for aging and disability services to be necessary for the exercise and performance of such powers, duties and functions transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred to the Kansas department for aging and disability services. In addition, all officers and employees who are determined jointly by the secretary for aging and disability services and the secretary of health and environment to have been engaged in providing necessary administrative, technical or other support to the transferred programs are hereby transferred to the Kansas department for aging and disability services. All classified employees so transferred shall retain their status as classified employees. Thereafter, the secretary for aging and disability services may convert vacant classified positions to positions in the unclassified service under the Kansas civil service act.

(c) Officers and employees in the department of health and environment transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall retain all retirement benefits and leave balances and rights which had accrued or vested prior to the date of transfer. The service of each such employee so transferred shall be deemed to have been continuous. Any subsequent transfers, layoffs or abolition of classified service positions under the Kansas civil service act shall be made in accordance with the civil service laws and any rules and regulations adopted thereunder. Nothing in K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall affect the classified status of any transferred person employed by the department of health and environment prior to the date of transfer.

(d) Notwithstanding the effective date of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, the provisions of this section prescribing the transfer of officers and employees from the department of health and environment to the Kansas department for aging and disability services shall be administered so that the date of transfer of such personnel shall be the start of a payroll period.

History: Executive Reorganization Order No. 41, § 11; L. 2012, ch. 185, § 11; July 1.



39-1912 Kansas department for aging and disability services; transfer of department of health and environment appropriations; liability for compensation or salaries for transferred officers and employees; transferred fees, grant funds and loan repayment funds.

39-1912. Kansas department for aging and disability services; transfer of department of health and environment appropriations; liability for compensation or salaries for transferred officers and employees; transferred fees, grant funds and loan repayment funds. (a) The balances of all funds or accounts thereof appropriated or reappropriated for the department of health and environment relating to the powers, duties and functions transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, are hereby transferred within the state treasury to the Kansas department for aging and disability services and shall be used only for the purpose for which the appropriation was originally made.

(b) Liability for all accrued compensation or salaries of officers and employees who are transferred to the Kansas department for aging and disability services under K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall be assumed and paid by the Kansas department for aging and disability services.

(c) Subject to the acts of the legislature, all fees, grant funds and loan repayment funds in the department of health and environment dedicated to programs transferred by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall be transferred to the Kansas department for aging and disability services.

History: Executive Reorganization Order No. 41, § 12; L. 2012, ch. 185, § 12; July 1.



39-1913 Kansas department for aging and disability services; property, property rights and records; conflicts as to disposition of property, personnel or records determined by governor.

39-1913. Kansas department for aging and disability services; property, property rights and records; conflicts as to disposition of property, personnel or records determined by governor. (a) The Kansas department for aging and disability services shall succeed to all property, property rights and records which were used for or pertain to the performance of powers, duties and functions transferred to it by K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto. Any conflict as to the proper disposition of property, personnel or records arising under K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, shall be determined by the governor, whose decision shall be final.

(b) When any conflict arises as to any power, duty or function resulting from any transfer made by or under the authority of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, such conflict shall be resolved by the governor, whose decision shall be final.

History: Executive Reorganization Order No. 41, § 13; L. 2012, ch. 185, § 13; July 1.



39-1914 Rights saved in legal actions and proceedings.

39-1914. Rights saved in legal actions and proceedings. (a) No suit, action or other proceeding, judicial or administrative, lawfully commenced, or which could have been commenced, by or against any state agency or program mentioned in K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto, or by or against any officer of the state in such officer's official duties, shall abate by reason of the governmental reorganization effected under the provisions of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto. The court may allow any such suit, action or other proceeding to be maintained by or against the successor of any such state agency or any officer affected.

(b) No criminal action commenced or which could have been commenced by the state shall abate by the taking effect of K.S.A. 2016 Supp. 39-1901 through 39-1914, and amendments thereto.

History: Executive Reorganization Order No. 41, § 14; L. 2012, ch. 185, § 14; July 1.






Article 20 PROVIDERS OF DISABILITY SERVICES

39-2001 Providers of disability services; purpose of act.

39-2001. Providers of disability services; purpose of act. The purpose of this act* is the development, establishment and enforcement of standards:

(a) For the care, treatment, health, safety, welfare and comfort of individuals residing in or receiving treatment or services provided by residential care facilities, residential and day support facilities, private and public psychiatric hospitals, psychiatric residential treatment facilities, community mental health centers and providers of other disability services licensed by the secretary for aging and disability services; and

(b) for the construction, maintenance or operation, or any combination thereof, of facilities, hospitals, centers and providers of services that will promote safe and adequate accommodation, care and treatment of such individuals.

History: L. 2016, ch. 105, § 1; July 1.

* "This act" means L. 2016, ch. 105, §§ 1 through 17.



39-2002 Definitions.

39-2002. Definitions. As used in this act, the following terms shall have the meanings ascribed to them in this section:

(a) "Center" means a community mental health center.

(b) "Community mental health center" means a center organized pursuant to article 40 of chapter 19 of the Kansas Statutes Annotated, and amendments thereto, or a mental health clinic organized pursuant to article 2 of chapter 65 of the Kansas Statutes Annotated, and amendments thereto.

(c) "Department" means the department for aging and disability services.

(d) "Facility" means any place other than a center or hospital that meets the requirements as set forth by regulations created and adopted by the secretary, where individuals reside and receive treatment or services provided by a person or entity licensed under this act.

(e) "Hospital" means a psychiatric hospital.

(f) "Individual" means a person who is the recipient of behavioral health, intellectual disabilities, developmental disabilities or other disability services as set forth in this act.

(g) "Licensee" means one or more persons or entities licensed by the secretary under this act.

(h) "Licensing agency" means the secretary for aging and disability services.

(i) "Other disabilities" means any condition for which individuals receive home and community based waiver services.

(j) "Provider" means a person, partnership or corporation employing or contracting with appropriately credentialed persons that provide behavioral health, excluding substance use disorder services for purposes of this act, intellectual disability, developmental disability or other disability services in accordance with the requirements as set forth by rules and regulations created and adopted by the secretary.

(k) "Psychiatric hospital" means an institution, excluding state institutions as defined in K.S.A. 76-12a01, and amendments thereto, that is primarily engaged in providing services, by and under the supervision of qualified professionals, for the diagnosis and treatment of mentally ill individuals, and the institution meets the licensing requirements as set forth by rules and regulations created and adopted by the secretary.

(l) "Psychiatric residential treatment facility" means any non-hospital facility with a provider agreement with the licensing agency to provide the inpatient services for individuals under the age of 21 who will receive highly structured, intensive treatment for which the licensee meets the requirements as set forth by regulations created and adopted by the secretary.

(m) "Residential care facility" means any place or facility, or a contiguous portion of a place or facility, providing services for two or more individuals not related within the third degree of relationship to the administrator, provider or owner by blood or marriage and who, by choice or due to functional impairments, may need personal care and supervised nursing care to compensate for activities of daily living limitations, and which place or facility includes individual living units and provides or coordinates personal care or supervised nursing care available on a 24-hour, seven-days-a-week basis for the support of an individual's independence, including crisis residential care facilities.

(n) "Secretary" means the secretary for aging and disability services.

(o) "Services" means the following types of behavioral health, intellectual disability, developmental disability and other disability services, including, but not limited to: Residential supports, day supports, care coordination, case management, workshops, sheltered domiciles, education, therapeutic services, assessments and evaluations, diagnostic care, medicinal support and rehabilitative services.

History: L. 2016, ch. 105, § 2; July 1.



39-2003 Secretary for aging and disability services; powers, duties and functions.

39-2003. Secretary for aging and disability services; powers, duties and functions. (a) In addition to the authority, powers and duties otherwise provided by law, the secretary shall have the following authority, powers and duties to:

(1) Enforce the laws relating to the hospitalization of mentally ill individuals of this state in a psychiatric hospital and the diagnosis, care, training or treatment of individuals receiving services through community mental health centers, psychiatric residential treatment facilities for individuals with mental illness, residential care facilities or other facilities and services for individuals with mental illness, intellectual disabilities, developmental disabilities or other disabilities.

(2) Inspect, license, certify or accredit centers, facilities, hospitals and providers for individuals with mental illness, intellectual disabilities, developmental disabilities or other disabilities pursuant to federal legislation, and to deny, suspend or revoke a license granted for causes shown.

(3) Set standards for centers, facilities, hospitals and providers for individuals with mental illness, intellectual disabilities, developmental disabilities or other disabilities pursuant to federal legislation.

(4) Set standards for, inspect and license all providers and facilities for individuals with mental illness, intellectual disabilities, developmental disabilities or other disabilities receiving assistance through the Kansas department for aging and disability services which receive or have received after June 30, 1967, any state or federal funds, or facilities where individuals with mental illness, intellectual disabilities or developmental disabilities reside who require supervision or require limited assistance with the taking of medication. The secretary may adopt rules and regulations that allow the facility to assist an individual with the taking of medication when the medication is in a labeled container dispensed by a pharmacist.

(5) Enter into contracts necessary or incidental to the performance of the secretary's duties and the execution of the secretary's powers.

(6) Solicit and accept for use any gift of money or property, real or personal, made by will or otherwise, and any grant of money, services or property from the federal government, the state or any political subdivision thereof or any private source and do all things necessary to cooperate with the federal government or any of its agencies in making an application for any grant.

(7) Administer or supervise the administration of the provisions relating to individuals with mental illness, intellectual disabilities, developmental disabilities or other disabilities pursuant to federal legislation and regulations.

(8) Coordinate activities and cooperate with treatment providers or other facilities for those with mental illness, intellectual disabilities, developmental disabilities or other disabilities pursuant to federal legislation and regulations in this and other states for the treatment of such individuals and for the common advancement of these programs and facilities.

(9) Keep records, gather relevant statistics, and make and disseminate analyses of the same.

(10) Do other acts and things necessary to execute the authority expressly granted to the secretary.

(b) Notwithstanding the existence or pursuit of any other remedy, the secretary for aging and disability services, as the licensing agency, in the manner provided by the Kansas judicial review act, may maintain an action in the name of the state of Kansas for an injunction against any person or facility to restrain or prevent the operation of a residential care facility, crisis residential care facility, private or public psychiatric hospital, psychiatric residential treatment facility, provider of services, community mental health center or any other facility providing services to individuals without a license.

(c) Reports and information shall be furnished to the secretary by the superintendents, executive or other administrative officers of all psychiatric hospitals, community mental health centers or facilities serving individuals with intellectual disabilities or developmental disabilities and facilities serving other disabilities receiving assistance through the Kansas department for aging and disability services.

History: L. 2016, ch. 105, § 3; July 1.



39-2004 Same; rules and regulations.

39-2004. Same; rules and regulations. (a) The secretary may adopt rules and regulations necessary to carry out the provisions of this act. Such rules and regulations may prescribe minimum standards and requirements relating to: The location, building, size of centers, facilities and hospitals; environmental standards; capacity; the individuals allowed; the types of services offered; the records to be kept; medication management; policies and procedures specific to centers, facilities, hospitals and providers; the kind and frequency of reports and inventories to be made; and may generally establish such requirements as may be deemed necessary to protect the health, safety, hygiene, welfare and comfort of the individuals.

(b) The authority granted to the secretary under this act is in addition to other statutory authority the secretary has to require the licensing and operation of centers, facilities, hospitals and providers and is not to be construed to limit any of the powers and duties of the secretary under article 59 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 105, § 4; July 1.



39-2005 Providers; requirements to comply with applicable laws, ordinances and rules and regulations.

39-2005. Providers; requirements to comply with applicable laws, ordinances and rules and regulations. All pertinent laws of this state and lawfully adopted ordinances and rules and regulations shall be strictly complied with in the operation of any center, facility, hospital or provision of services in this state. All centers, facilities, hospitals and providers shall comply with all the lawfully established requirements and rules and regulations of the secretary and the state fire marshal, and any other agency of government so far as pertinent and applicable to such centers, facilities, hospitals and providers, their buildings, staff, facilities, maintenance, operation, conduct and the care and treatment of individuals.

History: L. 2016, ch. 105, § 5; July 1.



39-2006 Same; requirements to obtain license.

39-2006. Same; requirements to obtain license. It shall be unlawful for any person or entity to operate a center, facility, hospital or be a provider of services within this state, except upon obtaining a license for that purpose from the secretary as the licensing agency upon application made therefor as provided in this act, and complying with the requirements, standards, rules and regulations promulgated under its provisions.

History: L. 2016, ch. 105, § 6; July 1.



39-2007 Same; application for license.

39-2007. Same; application for license. An application for a license to operate a center, facility, hospital or to be a provider of services shall be made in writing to the licensing agency on forms made available by the agency. The application shall contain all information required by the licensing agency, which may include affirmative evidence of the applicant's ability to comply with the standards and rules and regulations as adopted under the provisions of this act. The application shall be signed by the person or persons seeking the license or by a duly authorized agent.

History: L. 2016, ch. 105, § 7; July 1.



39-2008 License; application and renewal.

39-2008. License; application and renewal. (a) Upon receipt of an initial or renewal application for a license, the licensing agency, with the approval of the state fire marshal, shall issue a license if the applicant is fit and qualified and if the center, facility, hospital or provider meets the requirements established under this act and such rules and regulations as are adopted under the provisions of this act. The licensing agency, the state fire marshal and the county, city-county or multi-county health departments or their designated representatives shall make such inspections and investigations as are necessary to determine the conditions existing in each case, and a written report of such inspections and investigations and the recommendations of the state fire marshal and the county, city-county or multi-county health department or their authorized agents shall be filed with the licensing agency. A copy of any inspection report required by this section shall be furnished to the applicant.

(b) The initial application for licensure and renewal of licensure fees for a license shall be fixed by the secretary by rules and regulations. The initial application for licensure fee shall be paid to the secretary when the license is applied for and annually thereafter. The fee shall not be refundable. Fees in effect under this subsection immediately prior to the effective date of this act shall continue in effect on and after the effective date of this act until a different fee is established by the secretary by rules and regulations.

(c) Each license shall be issued only for the premises or providers named in the application, or both, and shall not be transferable or assignable. The license shall be posted in a conspicuous place in the center, facility, hospital or provider's principal location. If the annual report is not so filed and a renewal of licensure fee, if any, is not paid, such license shall be automatically denied or revoked. Any license granted under the provisions of this act shall state the type of facility or service for which the license is granted, the number of individuals for whom granted, the person or persons to whom granted, the date and such additional information and special limitations deemed appropriate by the licensing agency.

(d) A license, unless sooner suspended or revoked, shall remain in effect until the date of expiration specified by the secretary. Licensees seeking renewal shall file a renewal application containing such information in such form as the licensing agency prescribes together with payment of any required annual fee. Upon review and approval by the licensing agency and the state fire marshal or their duly authorized agents, a license shall be issued and effective until the date of expiration.

(e) (1) Programs and treatments provided by a community mental health center that have been previously licensed by the secretary for aging and disability services and that have also been accredited by the commission on accreditation of rehabilitation facilities or the joint commission, or another national accrediting body approved by the secretary for aging and disability services, shall be granted a license renewal based on such accreditation.

(2) The Kansas department for aging and disability services shall inspect accredited community mental health centers to determine compliance with state licensing standards and rules and regulations not covered by the accrediting entity's standards. Community mental health centers receiving accreditation shall continue to be subject to inspections and investigations by the Kansas department for aging and disability services resulting from complaints.

History: L. 2016, ch. 105, § 8; July 1.



39-2009 Persons employed by a provider; disqualification for criminal history or other acts; criminal history record checks.

39-2009. Persons employed by a provider; disqualification for criminal history or other acts; criminal history record checks. (a) No licensee shall knowingly operate a center, facility, hospital or be a provider of services if any person who works in the center, facility, hospital or for a provider of services:

(1) (A) Has a felony conviction for a crime against persons;

(B) has a felony conviction under K.S.A. 2010 Supp. 21-36a01 through 21-36a17, prior to their transfer, or article 57 of chapter 21 of the Kansas Statutes Annotated, and amendments thereto, or any felony violation of any provision of the uniform controlled substances act prior to July 1, 2009;

(C) has a conviction of any act which is described in articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or article 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, or a conviction of an attempt under K.S.A. 21-3301, prior to its repeal, or K.S.A. 2016 Supp. 21-5301, and amendments thereto, to commit any such act or a conviction of conspiracy under K.S.A. 21-3302, prior to its repeal, or K.S.A. 2016 Supp. 21-5302, and amendments thereto, to commit such act, or similar statutes of other states or the federal government; or

(D) has been convicted of any act which is described in K.S.A. 21-4301 or 21-4301a, prior to their repeal, or K.S.A. 2016 Supp. 21-6401, and amendments thereto, or similar statutes of other states or the federal government;

(2) has been adjudicated a juvenile offender because of having committed an act which if committed by an adult would constitute the commission of a felony and which is a crime against persons, is any act described in articles 34, 35 or 36 of chapter 21 of the Kansas Statutes Annotated, prior to their repeal, or articles 54, 55 or 56 of chapter 21 of the Kansas Statutes Annotated, or K.S.A. 2016 Supp. 21-6104, 21-6325, 21-6326 or 21-6418 through 21-6421, and amendments thereto, or similar statutes of other states or the federal government, or is any act described in K.S.A. 21-4301 or 21-4301a, prior to their repeal, or K.S.A. 2016 Supp. 21-6401, and amendments thereto, or similar statutes of other states or the federal government;

(3) has committed an act of physical, mental or emotional abuse or neglect or sexual abuse and who is listed in the child abuse and neglect registry maintained by the Kansas department for children and families pursuant to K.S.A. 2016 Supp. 38-2226, and amendments thereto, and:

(A) The person has failed to successfully complete a corrective action plan which had been deemed appropriate and approved by the Kansas department for children and families; or

(B) the record has not been expunged pursuant to rules and regulations adopted by the secretary for children and families;

(4) has had a child removed from home based on a court order pursuant to K.S.A. 2016 Supp. 38-2251, and amendments thereto, in this state, or a court order in any other state based upon a similar statute that finds the child to be deprived or a child in need of care based on a finding of physical, mental or emotional abuse or neglect or sexual abuse and the child has not been returned to the home or the child reaches majority before being returned to the home and the person has failed to satisfactorily complete a corrective action plan;

(5) has had parental rights terminated pursuant to the revised Kansas code for the care of children or a similar statute of another state; or

(6) has signed a diversion agreement pursuant to K.S.A. 22-2906 et seq., and amendments thereto, or an immediate intervention agreement pursuant to K.S.A. 2016 Supp. 38-2346, and amendments thereto, involving a charge of child abuse or a sexual offense.

(b) No licensee shall operate a center, facility, hospital or be a provider of services if such person has been found to be an adult with an impairment in need of a guardian or a conservator, or both, as provided in the act for obtaining a guardian or conservator, or both.

(c) The secretary shall notify the licensee, within 10 business days, when the result of the national criminal history record check or other appropriate review reveals unfitness as specified in subsections (a)(1) through (6) with regard to the person who is the subject of the review.

(d) No licensee, its contractors or employees, shall be liable for civil damages to any person refused employment or discharged from employment by reason of such licensee's compliance with the provisions of this section if such licensee acts in good faith to comply with this section.

(e) Any licensee or member of the staff who receives information concerning the fitness or unfitness of any person shall keep such information confidential, except that the staff person may disclose such information to the person who is the subject of the request for information. A violation of this subsection shall be an unclassified misdemeanor punishable by a fine of $100.

(f) The licensing agency may require a person seeking licensure or applying to work in a facility to be fingerprinted and submit to a state and national criminal history record check. The fingerprints shall be used to identify the person and to determine whether the person has a record of criminal history in this state or other jurisdiction. The licensing agency is authorized to submit the fingerprints to the Kansas bureau of investigation and the federal bureau of investigation for a state and national criminal history record check. The licensing agency may use the information obtained from fingerprinting and the criminal history for purposes of verifying the identification of the person and in the official determination of the qualifications and fitness of the person to be issued or to maintain a license, work with, or provide services to individuals as applicable under this act.

(g) The secretary shall have access to any criminal history record information in the possession of the Kansas bureau of investigation regarding any criminal history information, including adjudications of a juvenile offender which if committed by an adult would have been a felony conviction for the purposes specified in this act. The Kansas bureau of investigation may charge to the Kansas department for aging and disability services a reasonable fee for providing criminal history record information under this subsection.

(h) The secretary shall charge each person or licensee requesting information under this section a fee equal to cost for each person about which an information request has been submitted to the department under this section.

(i) For the purpose of complying with this section, the licensee operating a center, facility, hospital or a provider of services shall request from the Kansas department for aging and disability services information regarding any criminal history information relating to a person who works in the center, facility, hospital or for a provider of services, or who is being considered for employment or volunteer work in the facility, center, hospital or with the service provider, for the purpose of determining whether such person is subject to the provisions of this section. For the purpose of complying with this section, the licensee operating a center, facility, hospital or a provider of services shall report the dates of employment and separation of all persons working for the licensee operating a center, facility, hospital or a provider of services. For the purposes of complying with this section, any employment agency which provides employees to work in a center, facility, hospital or a provider of services shall request and receive an eligibility determination from the Kansas department for aging and disability services. Any licensee operating a center, facility, hospital or a provider of services will obtain written documentation that such employees are eligible to work. For the purpose of complying with this section, a licensee may hire an applicant for employment on a conditional basis pending the results from the Kansas department for aging and disability services of an eligibility determination under this subsection. As required by the patient protection and affordable care act, 42 U.S.C. § 18001, a person disqualified from employment due to a valid background check may appeal in accordance with requirements, standards, rules and regulations to be promulgated by the secretary.

(j) No person who works for a center, facility or hospital and who is currently licensed or registered by an agency of this state to provide professional services in the state and who provides such services as part of the work which such person performs for the center, facility or hospital shall be subject to the provisions of this section.

(k) A licensee may request from the Kansas department for aging and disability services criminal history information on persons employed under subsection (j).

(l) The licensee operating a center, facility, hospital or a provider of services shall not require an applicant under this section to be fingerprinted, if the applicant has been the subject of a background check under this act within one year prior to the application for employment with the licensee operating a center, facility, hospital or a provider of services and has maintained a record of continuous employment, with no lapse of employment of over 90 days in any center, facility, hospital or a provider of services covered by this act.

(m) No person who is in the custody of the secretary of corrections and who provides services under direct supervision in non-patient areas on the grounds or other areas designated by the secretary of corrections shall be subject to the provisions of this section while providing such services.

History: L. 2016, ch. 105, § 9; July 1.



39-2010 Licenses issued prior to effective date of act; requirement to comply with act.

39-2010. Licenses issued prior to effective date of act; requirement to comply with act. All licenses issued under the provisions of chapter 33 of article 75* of the Kansas Statutes Annotated, and amendments thereto, for centers, facilities, hospitals and providers prior to the effective date of this act shall continue in force until the license's date of expiration unless sooner suspended or revoked as provided in this act. All persons holding such licenses which are in force on the effective date of this act shall be permitted not more than four months from the effective date of this act to comply with the rules and regulations and standards promulgated under the authority of this act wherein those rules and regulations and standards differ in any substantial respect from those in force and effect immediately prior to the effective date of this act under the provisions of chapter 59 of article 75* of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 105, § 10; July 1.

* Reference should be to article 33 of chapter 75; article 59 of chapter 75.



39-2011 Inspections and investigations of providers and facilities; notice.

39-2011. Inspections and investigations of providers and facilities; notice. (a) Inspections and investigations shall be made, announced or unannounced, and reported in writing by the authorized agents and representatives of the licensing agency and state fire marshal, and of the county, city-county and multi-county health departments as often and in the manner and form prescribed by the rules and regulations promulgated under the provisions of this act. Access shall be given to the premises of any center, facility, hospital or provider, depending on the type of service provided by the provider and locations at any time upon presenting adequate identification to carry out the requirements of this section and the provisions and purposes of this act. Access shall be given to the premises of a facility that is a private residence only for cause as prescribed by rules and regulations adopted under the provisions of this act. Failure to provide such access may constitute grounds for denial, suspension or revocation of the license. A copy of any inspection or investigation reports required by this section shall be furnished to the applicant or licensee. An exit interview shall be conducted with the licensee.

(b) The secretary shall inspect any facility or provider of residential services which serves two or more residents who are not self-directing their services, and which is subject to licensure under this act.

(c) Every licensee shall post in a conspicuous place a notice indicating that the most recent inspection report and related documents may be examined upon request. If requested, the licensee shall provide the most recent inspection report and related documents, subject to the payment of a reasonable charge to cover copying costs.

History: L. 2016, ch. 105, § 11; July 1.



39-2012 Provision of license; requirements; duration.

39-2012. Provision of license; requirements; duration. A provisional license may be issued to any center, facility, hospital or provider which is temporarily unable to conform to all the standards, requirements and rules and regulations established under the provisions of this act. The issuance of such provisional license shall be subject to approval by the state fire marshal. A provisional license may be issued for not more than six months to provide time to make necessary corrections. One additional successive six-month provisional license may be granted at the discretion of the licensing agency. A change of ownership during the provisional licensing period will not extend the time for the requirements to be met that were the basis for the provisional license, nor entitle the new owner to an additional provisional license.

History: L. 2016, ch. 105, § 12; July 1.



39-2013 Denial, suspension or revocation of license; procedure.

39-2013. Denial, suspension or revocation of license; procedure. (a) Whenever the licensing agency finds a substantial failure to comply with the requirements, standards or rules and regulations established under this act, it shall make an order denying, suspending or revoking the license after notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto. Any applicant or licensee may appeal such order in accordance with the provisions of the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto.

(b) Except as provided in subsection (c), whenever the licensing agency denies, suspends or revokes a license under this section, the applicant or licensee shall not be eligible to apply for a new license or reinstatement of a license for a period of two years from the date of denial, suspension or revocation.

(c) (1) Any applicant or licensee issued an emergency order by the licensing agency denying, suspending or revoking a license under this section may apply for a new license or reinstatement of a license at any time upon submission of a written waiver of any right conferred upon such applicant or licensee under the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto, and the Kansas judicial review act, K.S.A. 77-601 et seq., and amendments thereto, to the licensing agency in a settlement agreement or other manner as approved by the licensing agency.

(2) Any licensee issued a notice of intent to take action by the licensing agency under this section may enter into a settlement agreement, as approved by the licensing agency, with the licensing agency at any time upon submission of a written waiver of any right conferred upon such licensee under the Kansas administrative procedure act, K.S.A. 77-501 et seq., and amendments thereto, and the Kansas judicial review act, K.S.A.77-601 et seq., and amendments thereto.

(d) In the event that a community mental health center accredited by the commission on accreditation of rehabilitation facilities or the joint commission, or another national accrediting body approved by the secretary for aging and disability services, loses accreditation by such accrediting entity, the community mental health center shall immediately notify the Kansas department for aging and disability services.

History: L. 2016, ch. 105, § 13; July 1.



39-2014 Same; person with ownership or other interest in provider.

39-2014. Same; person with ownership or other interest in provider. (a) As used in this section, the term "person" means any person who is an applicant for a license or who is the licensee and who has any direct or indirect ownership interest of 25% or more in the center, facility or hospital; or who is the owner, in whole or in part, of any mortgage, deed of trust, note or other obligation secured, in whole or in part, by such center, facility or hospital; or any of the property or assets of such center, facility or hospital; or who, if the center, facility, hospital or provider is organized as a corporation, is an officer or director of the corporation, or who, if the facility is organized as a partnership, is a partner.

(b) The licensing agency may deny a license to any person and may suspend or revoke the license of any person who:

(1) Has willfully or repeatedly violated any provision of law or rules and regulations adopted pursuant to this act or to article 59 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto;

(2) has had a license to operate a center, facility or hospital denied, suspended, revoked or limited, has been censured or has had other disciplinary action taken, or an application for a license denied, by the proper licensing authority of another state, territory, District of Columbia or other country, a certified copy of the record of such action of the other jurisdiction being conclusive evidence thereof;

(3) has failed or refused to comply with the medicaid requirements of title XIX of the social security act, or medicaid regulations under chapter IV of title 42 of the code of federal regulations, a certified copy of the record of such action being conclusive evidence thereof;

(4) has failed or refused to comply with the medicare requirements of chapter 7 of title 42 of the United States code, or medicare regulations under chapter IV of title 42 of the code of federal regulations, a certified copy of the record of such action being conclusive evidence thereof;

(5) has been convicted of a felony;

(6) has failed to assure that nutrition, medication or treatment of individuals, including the use of restraints, are in accordance with acceptable medical practices; or

(7) has aided, abetted, sanctioned or condoned any violation of law or rules and regulations adopted pursuant to this act or to article 59 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 105, § 14; July 1.



39-2015 Provider operating without license; penalties.

39-2015. Provider operating without license; penalties. (a) Any person operating a center, facility, hospital or a provider of services in this state without a license under this law shall be guilty of a class B misdemeanor. Any person who shall violate any other provision of this act or the requirements of any rules and regulations promulgated hereunder shall be guilty of a class B misdemeanor.

(b) Notwithstanding the existence or pursuit of any other remedy, the secretary, as the licensing agency, in the manner provided by the Kansas judicial review act, may maintain an action in the name of the state of Kansas for injunction or other process against any person or agency to restrain or prevent the operation of a center, facility, hospital or provision of services without a license under this act.

History: L. 2016, ch. 105, § 15; July 1.



39-2016 Correction orders and civil fines.

39-2016. Correction orders and civil fines. (a) A correction order may be issued by the secretary or the secretary's designee to a licensee whenever the state fire marshal or the marshal's representative or a duly authorized representative of the secretary inspects or investigates a center, facility, hospital or provider and determines that the center, facility, hospital or provider is not in compliance with the provisions of this act or article 59 of chapter 75 of the Kansas Statutes Annotated, and amendments thereto, or rules and regulations promulgated thereunder and such non-compliance is likely to adversely affect the health, safety, nutrition or sanitation of the individuals or the public. The correction order shall be served upon the licensee either personally or by certified mail, return receipt requested. The correction order shall be in writing, shall state the specific deficiency, cite the specific statutory provision or rule and regulation alleged to have been violated and shall specify the time allowed for correction.

(b) If upon re-inspection by the state fire marshal or the marshal's representative or a duly authorized representative of the secretary, it is found that the licensee has not corrected the deficiency or deficiencies specified in the correction order, the secretary may assess a civil penalty in an amount not to exceed $500 per day, per deficiency, against the licensee for each day subsequent to the day following the time allowed for correction of the deficiency as specified in the correction order, the maximum assessment shall not exceed $2,500. A written notice of assessment shall be served upon the licensee either personally or by certified mail, return receipt requested.

(c) Before the assessment of a civil penalty, the secretary shall consider the following factors in determining the amount of the civil penalty to be assessed:

(1) The severity of the violation;

(2) the good faith effort exercised by the center, facility, hospital or provider to correct the violation; and

(3) the history of compliance of the licensee of the center, facility, hospital or provider with the rules and regulations. If the secretary finds that some or all deficiencies cited in the correction order have also been cited against the center, facility, hospital or provider as a result of any inspection or investigation which occurred within 18 months prior to the inspection or investigation which resulted in such correction order, the secretary may double the civil penalty assessed against the licensee, the maximum not to exceed $5,000.

(d) All civil penalties assessed shall be due and payable within 10 days after written notice of assessment is served on the licensee, unless a longer period of time is granted by the secretary. If a civil penalty is not paid within the applicable time period, the secretary may file a certified copy of the notice of assessment with the clerk of the district court in the county where the center, facility, hospital or provider is located. The notice of assessment shall be enforced in the same manner as a judgment of the district court.

(e) All civil penalties collected pursuant to the provisions of this act shall be deposited in the state general fund.

History: L. 2016, ch. 105, § 16; July 1.



39-2017 Severability of act.

39-2017. Severability of act. If any provision of this act or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provisions or application and, to this end, the provisions of this act are severable.

History: L. 2016, ch. 105, § 17; July 1.









Chapter 40 INSURANCE

Article 1 INSURANCE DEPARTMENT

40-101 Name.

40-101. Name. This act shall be known as the insurance code of the state of Kansas.

History: L. 1927, ch. 231, 40-101; June 1.



40-102 Insurance department; creation; commissioner of insurance, duties and salary.

40-102. Insurance department; creation; commissioner of insurance, duties and salary. There is hereby established a department to be known as the insurance department, which shall have a chief officer entitled the commissioner of insurance who shall receive, except as otherwise provided in K.S.A. 75-3111a, and amendments thereto, a salary at a biweekly pay rate of $3,307.81, and such officer shall be charged with the administration of all laws relating to insurance, insurance companies and fraternal benefit societies doing business in this state, and all other duties which are or may be imposed upon such officer by law.

History: L. 1927, ch. 231, 40-102; L. 1945, ch. 322, § 4; L. 1949, ch. 431, § 4; L. 1953, ch. 383, § 9; L. 1959, ch. 337, § 11; L. 1961, ch. 413, § 9; L. 1965, ch. 458, § 29; L. 1967, ch. 443, § 20; L. 1968, ch. 325, § 1; L. 1972, ch. 153, § 49; L. 1973, ch. 175, § 67; L. 1974, ch. 361, § 59; L. 1976, ch. 380, § 17; L. 1978, ch. 308, § 48; L. 1978, ch. 350, § 1; L. 1982, ch. 354, § 19; L. 1985, ch. 278, § 12; L. 1992, ch. 116, § 27; L. 1992, ch. 296, § 10; L. 1995, ch. 256, § 10; L. 1998, ch. 196, § 2; L. 2008, ch. 159, § 12; June 15.

Revisor's Note:

Prior to the amendment of K.S.A. 40-102 by section 12 of chapter 159 of the 2008 Session Laws of Kansas which increased the biweekly compensation for the commissioner of insurance for fiscal year 2009 and thereafter, additional biweekly compensation was provided for each fiscal year during fiscal years 1999 through 2008. For fiscal year 2008, additional biweekly compensation was provided for the commissioner of insurance so that the aggregate biweekly compensation provided by law was $3,227.13 per biweekly pay period. See section 160(f) of chapter 167 of the 2007 Session Laws of Kansas.



40-103 Supervision of commissioner.

40-103. Supervision of commissioner. The commissioner of insurance shall have general supervision, control and regulation of corporations, companies, associations, societies, exchanges, partnerships, or persons authorized to transact the business of insurance, indemnity or suretyship in this state and shall have the power to make all reasonable rules and regulations necessary to enforce the laws of this state relating thereto.

History: L. 1927, ch. 231, 40-103; June 1.



40-104 Supervision over transactions.

40-104. Supervision over transactions. The commissioner of insurance shall have supervision of all transactions relating to the organization or reorganization of insurance companies organized under the laws of this state, and shall also supervise the sale of all stock certificates, bonds or other evidences of interest or indebtedness issued by any such companies. The commissioner of insurance shall supervise in this state the sale of stock certificates, bonds or other evidences of interest or indebtedness by companies organized under the laws of any other state or country.

History: L. 1927, ch. 231, 40-104; L. 1931, ch. 201, § 1; May 28.



40-105 Powers, duties, authority and jurisdiction conferred on commissioner of insurance.

40-105. Powers, duties, authority and jurisdiction conferred on commissioner of insurance. All laws relating to the powers, duties, authority and jurisdiction of the commissioner of insurance of this state not hereby repealed are hereby adopted and the present superintendent of insurance is declared to be the commissioner of insurance for the term for which he was elected as such superintendent. All pending actions brought by or against the superintendent of insurance may be continued without change in title and shall be binding upon the parties to the same extent as though substitution of his new style of office had been made. All insurance companies as defined in section 40-201 of this code and fraternal benefit societies which have been heretofore granted charters by the state charter board and which are now licensed by the superintendent of insurance shall be deemed legally organized and existing and shall be in no way affected by any provision of this act concerning the organization of such companies or fraternal benefit societies.

History: L. 1927, ch. 231, 40-105; June 1.



40-106 Commissioner, election, term; vacancy.

40-106. Commissioner, election, term; vacancy. At the general election held in 1978 and each four (4) years thereafter, there shall be elected a commissioner of insurance for the state of Kansas, whose term of office shall be four (4) years beginning on the second Monday in January next succeeding such commissioner's election. In case of a vacancy in such office the governor shall appoint some suitable person to serve for the unexpired term and until a successor is elected and qualified.

History: L. 1927, ch. 231, 40-106; L. 1976, ch. 179, § 1; Jan. 1, 1977.



40-107 Oath of commissioner.

40-107. Oath of commissioner. Before entering upon the duties of his office the commissioner of insurance shall take the proper official oath, which shall be filed and recorded in the office of the secretary of state.

History: L. 1927, ch. 231, 40-107; L. 1957, ch. 271, § 1; L. 1967, ch. 434, §11; July 1.



40-108 Annual report of commissioner; record of proceedings.

40-108. Annual report of commissioner; record of proceedings. The commissioner of insurance shall make an annual report to the governor of the general conduct and condition of the insurance companies, including fraternal benefit societies, doing business in this state. The commissioner of insurance shall keep and preserve in a permanent form a full record of the commissioner's proceedings, including a concise statement of the condition of each company reported, visited or examined by the commissioner.

History: L. 1927, ch. 231, 40-108; L. 1943, ch. 269, § 10; L. 1997, ch. 46, § 1; July 1.



40-109 Qualifications; personal attention to duties; interest in insurance company.

40-109. Qualifications; personal attention to duties; interest in insurance company. The commissioner of insurance shall be an elector of this state, and shall be a person well versed and experienced in the business of insurance and matters relating thereto; and he shall give his personal presence and attention to the duties of his office; but in no case shall such commissioner of insurance be in the employment of any insurance company or have any official connection with any insurance company, or any financial interest in any insurance company other than as a policyholder.

History: L. 1927, ch. 231, 40-109; June 1.



40-110 Assistants and employees; salaries; oaths; authority of assistants; responsibility.

40-110. Assistants and employees; salaries; oaths; authority of assistants; responsibility. (a) The commissioner of insurance is hereby authorized to appoint an assistant commissioner of insurance, actuaries, two special attorneys who shall have been regularly admitted to practice, an executive secretary, policy examiners, two field representatives, and a secretary to the commissioner. Such appointees shall each receive an annual salary to be determined by the commissioner of insurance, within the limits of available appropriations. The commissioner is also authorized to appoint, within the provisions of the civil service law, and available appropriations, other employees as necessary to administer the provisions of this act. The field representatives authorized by this section may be empowered to conduct inquiries, investigations or to receive complaints. Such field representatives shall not be empowered to make, or direct to be made, an examination of the affairs and financial condition of any insurance company in the process of organization, or applying for admission or doing business in this state.

(b) The appointees authorized by this section shall take the proper official oath and shall be in no way interested, except as policyholders, in any insurance company. In the absence of the commissioner of insurance the assistant commissioner shall perform the duties of the commissioner of insurance, but shall in all cases execute papers in the name of the commissioner of insurance, as assistant. The commissioner of insurance shall be responsible for all acts of an official nature done and performed by the commissioner's assistant or any person employed in such office. All the appointees authorized by this section shall hold their office at the will and pleasure of the commissioner of insurance.

History: L. 1927, ch. 231, 40-110; L. 1931, ch. 8, § 5; L. 1933, ch. 286, § 12; L. 1937, ch. 329, § 4; L. 1939, ch. 207, § 1; L. 1941, ch. 255, § 1; L. 1943, ch. 277, § 1; L. 1945, ch. 323, § 1; L. 1947, ch. 416, § 1; L. 1949, ch. 423, § 2; L. 1955, ch. 240, § 1; L. 1959, ch. 208, § 1; L. 1963, ch. 257, § 1; L. 1965, ch. 294, § 1; L. 1998, ch. 174, § 31; L. 2007, ch. 141, § 1; July 1.



40-111 Seal of commissioner of insurance.

40-111. Seal of commissioner of insurance. The seal of the commissioner of insurance shall be one inch and three-fourths in diameter, surrounded by the words "Commissioner of Insurance of Kansas," with such device as the governor and the commissioner of insurance may prescribe, an impression of which shall be filed in the office of the secretary of state; and every certificate, assignment or authority executed by the commissioner of insurance in pursuance of any authority conferred by law, and sealed with his seal of office, shall be received as evidence, and may be recorded in the proper recording offices in the same manner and with like effect as a deed regularly acknowledged before an officer authorized by law to take acknowledgments; and copies of any paper or record in the office of the commissioner of insurance, certified by him, and authenticated by his seal, shall in all cases be evidence equally and in like manner as the original.

History: L. 1927, ch. 231, 40-111; June 1.



40-112 Insurance department service regulation fund; disposition of fees and certain taxes; assessments for maintenance and expenses of department; credit for payments to other states; exemptions; penalties and interest; transfers from state general fund, temporary insufficiencies.

40-112. Insurance department service regulation fund; disposition of fees and certain taxes; assessments for maintenance and expenses of department; credit for payments to other states; exemptions; penalties and interest; transfers from state general fund, temporary insufficiencies. (a) For the purpose of maintaining the insurance department and the payment of expenses incident thereto, there is hereby established the insurance department service regulation fund in the state treasury which shall be administered by the commissioner of insurance. All expenditures from the insurance department service regulation fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner of insurance or by a person or persons designated by the commissioner.

(b) On and after the effective date of this act, all fees received by the commissioner of insurance pursuant to any statute and 1% of taxes received pursuant to K.S.A. 40-252, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance department service regulation fund.

(c) Except as otherwise provided by this section, the commissioner of insurance shall make an annual assessment on each group of affiliated insurers whose certificates of authority to do business in this state are in good standing at the time of the assessment. The total amount of all such assessments for a fiscal year shall be equal to the amount sufficient which, when combined with the total amount to be credited to the insurance department service regulation fund pursuant to subsection (b) is equal to the amount approved by the legislature to fund the insurance company regulation program. With respect to each group of affiliated insurers, such assessment shall be in proportion to the amount of total assets of the group of affiliated insurers as reported to the commissioner of insurance pursuant to K.S.A. 40-225, and amendments thereto, for the immediately preceding calendar year, shall not be less than $500 and shall not be more than the amount equal to .0000015 of the amount of total assets of the group of affiliated insurers or $25,000, whichever is less. The total assessment for any fiscal year shall not increase by any amount greater than 15% of the total budget approved by the legislature to fund the insurance company regulation program for the fiscal year immediately preceding the fiscal year for which the assessment is made. In the event the total amount of the assessment would be less than the aggregate amount resulting by assessing the $500 minimum on each insurer, the commissioner may establish a lower minimum to be assessed equally on each insurer.

(d) If, by the laws of any state other than Kansas or by the retaliatory laws of any state other than Kansas, any insurer domiciled in Kansas shall be required to pay any fee or tax in such other state of licensure, and the fee or tax is due and payable either because the insurance department service regulation fee imposed by this section on insurers licensed in Kansas and organized or domiciled in such other state is greater than the comparable fee or tax assessed in such other state, or such other state has no comparable fee or tax but requires payment on a retaliatory basis, then to the extent such fee or tax amounts are legally due and are paid in such other state, any insurer domiciled in Kansas may claim a dollar-for-dollar credit for such fees paid against insurer's annual premium taxes due the state of Kansas under K.S.A. 40-252, and amendments thereto, or privilege fee due the state of Kansas under K.S.A. 40-3213, and amendments thereto, but such credit shall only be calculated on the amount which would not have been required to be paid in such other state of licensure in the absence of the existence of the insurance department service regulation fee imposed by this section, and in no event shall the credit permitted by this section exceed 90% of the insurer's annual premium tax or privilege fee due the state of Kansas. The insurance commissioner shall prescribe the forms for reporting such credits.

(e) Assessments payable under this section shall be past due if not paid to the insurance department within 45 days of the billing date of such assessment. A penalty equal to 10% of the amount assessed shall be imposed upon any past due payment and the total amount of the assessment and penalty shall bear interest at the rate of 1.5% per month or any portion thereof.

(f) When there exists in the insurance department service regulation fund a deficiency which would render such fund temporarily insufficient during any fiscal year to meet the insurance department's funding requirements, the commissioner of insurance shall certify the amount of the insufficiency. Upon receipt of any such certification, the director of accounts and reports shall transfer an amount of moneys equal to the amount so certified from the state general fund to the insurance department service regulation fund. On June 30 of any fiscal year during which an amount or amounts are certified and transferred under this subsection, the director of accounts and reports shall provide for the repayment of the amounts so transferred and shall transfer the amount equal to the total of all such amounts transferred during the fiscal year from the insurance department service regulation fund to the state general fund.

(g) Any unexpended balance in the insurance department service regulation fund at the close of a fiscal year shall remain credited to the insurance department service regulation fund for use in the succeeding fiscal year and shall be used to reduce future assessments or to accommodate cash flow demands on the fund.

(h) The commissioner of insurance shall exempt the assessment of any insurer which, as of December 31 of the calendar year preceding the assessment, has a surplus of less than two times the minimum amount of surplus required for a certificate of authority on and after May 1, 1994, and which is subject to the premium tax or privilege fee liability imposed on insurers organized under the laws of this state. The commissioner of insurance may also exempt or defer, in whole or in part, the assessment of any other insurer if, in the opinion of the commissioner of insurance, immediate payment of the total assessment would be detrimental to the solvency of the insurer.

(i) As used in this section:

(1) "Affiliates" or "affiliated" has the meaning ascribed by K.S.A. 40-3302, and amendments thereto;

(2) "group" or "group of affiliated insurers" means the affiliated insurers of a group and also includes an individual, unaffiliated insurer; and

(3) "insurer" means any insurance company, as defined by K.S.A. 40-201, and amendments thereto, any fraternal benefit society, as defined by K.S.A. 40-738, and amendments thereto, any reciprocal or interinsurance exchange under K.S.A. 40-1601 through 40-1614, and amendments thereto, any mutual insurance company organized to provide health care provider liability insurance under K.S.A. 40-12a01 through 40-12a09, and amendments thereto, any nonprofit dental service corporation under K.S.A. 40-19a01 through 40-19a14, and amendments thereto, any nonprofit medical and hospital service corporation under K.S.A. 40-19c01 through 40-19c11, and amendments thereto, any health maintenance organization, as defined by K.S.A. 40-3202, and amendments thereto, or any captive insurance company, as defined by K.S.A. 40-4301, and amendments thereto, which is authorized to do business in Kansas.

History: L. 1992, ch. 154, § 1; L. 1997, ch. 8, § 2; L. 1998, ch. 174, § 32; L. 1999, ch. 95, § 1; L. 2001, ch. 5, § 113; July 1.



40-113 Criminal anti-fraud division; powers and duties.

40-113. Criminal anti-fraud division; powers and duties. (a) There is hereby established within the insurance department a criminal anti-fraud division of the Kansas insurance department. The criminal anti-fraud division shall accept information and complaints regarding possible insurance fraud. The criminal anti-fraud division shall also investigate possible violations of Kansas criminal statutes pertaining to and related to insurance fraud. The criminal anti-fraud division shall prepare criminal cases for prosecution by special assistant attorneys general and shall assist in prosecution of those cases.

(b) Complaints of insurance fraud shall be accepted from Kansas consumers, other divisions within the insurance department, other state and federal law enforcement agencies, and insurance companies. The criminal anti-fraud division's investigators shall prepare clear and concise reports concerning investigations and preserve evidence.

(c) The criminal anti-fraud division will assist in the preparation and presentation of criminal cases and perform other such duties in the prevention, detection and prosecution of insurance fraud as may be necessary. Said preparation should include affidavits, interviews, preservation of evidence and securing the attendance of individuals involved in the case. In presenting the prosecution's case, members of the criminal anti-fraud division shall testify as to the facts of the case.

History: L. 2007, ch. 146, § 1; July 1.






Article 2 GENERAL PROVISIONS

40-201 Insurance company defined.

40-201. Insurance company defined. For the purposes of this article the term "insurance company" shall, unless otherwise provided, apply to all corporations, companies, associations, societies, persons or partnerships writing contracts of insurance, indemnity or suretyship upon any type of risk or loss: Provided, however, That this definition shall not be held to include fraternal benefit societies as defined in section 40-701 of this code or hospitals or hospital associations which have been in operation ten years or more.

History: L. 1927, ch. 231, 40-201; L. 1935, ch. 193, § 1; March 14.



40-201a Service contract; exempt from regulation.

40-201a. Service contract; exempt from regulation. (a) The marketing, sale, offering for sale, issuance, making, proposing to make and administration of a service contract shall not be construed to be the business of insurance and shall be exempt from regulation as insurance pursuant to chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(b) For the purposes of this section, "service contract" means a contract or agreement for a separate or additional consideration, for any specified duration, to service, repair, replace or maintain all or any part of any structural component, appliance or utility system of any residential property, consumer good or other property; or to indemnify for service, repair, replacement or maintenance for consumer good or other property, due to a defect in materials, workmanship, normal wear and tear; or as a result of power surges or as a result of accidental damage from the handling of any consumer good or other property, with or without additional provision for indemnity payments, when service repair or replacement is not reasonably, commercially or economically feasible. Service contract also includes any nonconsumer commercial service contract. Service contract does not include an automobile club service as defined in K.S.A. 40-2507, and amendments thereto.

(c) (1) No service contract which is exempt from regulation as insurance pursuant to chapter 40 of the Kansas Statutes Annotated, and amendments thereto, pursuant to this section shall contain any provision for consequential damages unless such consequential damages are caused by the failure of service, repair, replacement or maintenance rendered under the service contract.

(2) No service contract which is exempt from regulation as insurance pursuant to chapter 40 of the Kansas Statutes Annotated, and amendments thereto, pursuant to this section shall contain any provision, except as exempt by this section, which would otherwise be covered by a contract of property or liability insurance issued in this state.

History: L. 2005, ch. 140, § 1; L. 2006, ch. 73, § 1; July 1.



40-202 Code inapplicable to certain lodges, societies, persons and associations.

40-202. Code inapplicable to certain lodges, societies, persons and associations. Nothing contained in this code shall apply to:

(a) Grand or subordinate lodges of any fraternal benefit society which admits to membership only persons engaged in one or more hazardous occupations in the same or similar line of business or to fraternal benefit societies as defined in and organized under article 7 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, unless they be expressly designated;

(b) the employees of a particular person, firm, or corporation;

(c) mercantile associations which simply guarantee insurance to each other in the same lines of trade and do not solicit insurance from the general public;

(d) the Swedish mutual aid association of Rapp, Osage county, Kansas;

(e) the Scandia mutual protective insurance company, of Chanute, Kansas;

(f) the Seneca and St. Benedict mutual fire insurance company of Nemaha county, Kansas;

(g) the mutual insurance system practiced in the Mennonite church, in accordance with an old custom, either by the congregation themselves or by special associations, of its members in Kansas;

(h) the Kansas state high-school activities association;

(i) the mutual aid association of the church of the brethren; or

(j) a voluntary noncontractual mutual aid arrangement whereby the needs of participants are announced and accommodated through subscriptions to a monthly publication.

History: L. 1927, ch. 231, 40-202; L. 1931, ch. 202, § 1; L. 1935, ch. 194, § 1; L. 1941, ch. 256, § 1; L. 1947, ch. 271, § 1; L. 1951, ch. 291, § 1; L. 1970, ch. 173, § 1; L. 1994, ch. 108, § 1; L. 2008, ch. 134, § 4; July 1.



40-203 Name of company or society; submission of name to commissioner.

40-203. Name of company or society; submission of name to commissioner. No insurance company or fraternal benefit society organized under the laws of this state shall adopt the name of any existing company or society, or any name so similar as to mislead the public. No foreign insurance company or society shall be licensed in this state which bears the name of any company or society already licensed in this state, or of any insurance company or fraternal benefit society organized under the laws of this state, or any name so similar as to mislead the public. The commissioner shall require the name of every domestic insurer to be submitted to him prior to commencement of business and may reject any name so submitted when it is so similar to that of any other corporation as to mislead or tend to mislead the public.

History: L. 1927, ch. 231, 40-203; L. 1968, ch. 4, § 1; L. 1994, ch. 48, § 1; July 1.



40-204 Unlawful to offer stock for sale without permit from commissioner; void shares, when.

40-204. Unlawful to offer stock for sale without permit from commissioner; void shares, when. It shall be unlawful for any insurance company or health maintenance organization, its agents or representatives, to offer the stock of such company for sale unless it shall have first obtained from the commissioner of insurance a permit authorizing and providing the terms of such sale. Any share of stock issued by an insurance company or health maintenance organization without a permit of the commissioner authorizing the same in effect at the time of issue, shall be void. Any share of stock issued under a permit of the commissioner shall be void unless its provisions conform to the provisions, if any, required by the permit.

History: L. 1927, ch. 231, 40-204; L. 1965, ch. 295, § 1; L. 1996, ch. 169, § 1; July 1.



40-205 Application for permit to offer stock for sale; contents; duties of commissioner; findings; issuance or denial of permit; terms of permit; report by insurer; amendment or suspension of permit; notice and hearing; revocation, when; rules and regulations.

40-205. Application for permit to offer stock for sale; contents; duties of commissioner; findings; issuance or denial of permit; terms of permit; report by insurer; amendment or suspension of permit; notice and hearing; revocation, when; rules and regulations. Each insurance company or health maintenance organization applicant for a permit to offer its stock for sale shall file with the commissioner an application therefor, verified by its president and secretary. The application shall set forth:

(a) The name of the company and the address of its principal office.

(b) The names and addresses of its officers.

(c) An itemized account of its financial condition, including the amount and character of its assets and liabilities.

(d) A detailed statement of the plan by which it proposes to offer its stock for sale and if the company has written no business in this state within the three years last preceding the date of the application, a detailed statement of any plan upon which it proposes to transact business in this state.

(e) A description of the stock it proposes to issue.

(f) Copies of any contracts, agreements or documents of any nature which have been made or are proposed to be made by the company or by those persons managing it or owning more than 10% of its stock which concern the stock to be offered.

(g) A copy of any prospectus or advertisement or other description of its operation proposed to be used in connection with the offer of stock.

(h) Such additional information concerning the company, its condition and affairs as the commissioner requires.

Upon the filing of such application the commissioner shall examine it and the papers and documents filed therewith. The commissioner may, if deemed advisable, cause to be made a detailed examination, audit and investigation of the applicant and its affairs.

The commissioner shall issue a permit if the commissioner finds that:

(1) The plan by which the applicant proposes to offer its stock and transact its business is not unfair, unjust or inequitable.

(2) The applicant company intends to fairly and honestly transact its business.

(3) The stock the applicant company proposes to issue and the methods to be used by it are not such as will work a fraud upon the purchaser thereof, or upon other stockholders or policyholders of the applicant company.

Otherwise, the commissioner shall issue an order denying the application and notify the applicant in writing of such decision. The commissioner may prescribe in the permit the amounts, considerations, terms and conditions governing the issue and disposal of the stock and the permit shall authorize such issue and disposal only in accordance with its provisions. The commissioner may impose conditions requiring the deposit in escrow of stock and the impoundment of the proceeds from the sale thereof, limiting the expense in connection with the sale thereof, and otherwise requiring such method of dealing as the commissioner deems reasonable and either necessary or advisable to insure the disposition of the proceeds of such stock in the manner and for the purposes provided in the permit.

Every permit shall recite in bold type that the issuance thereof is permissive only and does not constitute a recommendation or endorsement of the stock permitted to be issued. The commissioner shall not issue a permit for the sale of any stock of a domestic insurer or health maintenance organization in any case where the commissioner finds that the expense of organization and promotion of the company or the expense of the proposed sale of stock will exceed 12 1/2% of the total amount actually paid for the capital stock.

Every insurer authorized by the commissioner to sell its stock shall thereafter, at such times and in such form as the commissioner requires, make and file in the commissioner's office a report setting forth:

(a) The stock sold by it under the authority of any permit issued by the commissioner;

(b) the proceeds derived therefrom;

(c) the disposition of such proceeds; and

(d) such other information concerning its property, officers or affairs, and relating to or affecting the value of such securities as the commissioner requires.

The commissioner may from time to time for cause order the amendment, alteration or suspension of any permit granted pursuant to this act. After issuing such order the commissioner may on the commissioner's motion, or if within 15 days requested in writing by the company affected the commissioner shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act. If upon the completion of such hearing the commissioner finds that cause for such order still exists, the commissioner may continue the order in effect or if the order has been one of suspension the commissioner may revoke the permit. Otherwise the prior order shall be vacated. The commissioner of insurance shall be specifically authorized to adopt such rules and regulations as are reasonable and necessary to carry out the purposes and provisions of this act.

History: L. 1927, ch. 231, 40-205; L. 1965, ch. 295, § 2; L. 1988, ch. 356, § 74; L. 1996, ch. 169, § 2; July 1.



40-205a Application for license to sell stock of insurance company or health maintenance organization, fee.

40-205a. Application for license to sell stock of insurance company or health maintenance organization, fee. No person shall do any act toward selling the stock of any insurance company or health maintenance organization unless such person first obtains from the commissioner of insurance written authority to engage in the business of selling the stock of such company. Such applicant shall first be appointed in writing by the president or secretary of the company for which such applicant intends to sell stock. The applicant for such license shall file with the commissioner of insurance the applicant's written application for a license authorizing the applicant to engage in the business of selling such stock. The applicant shall make sworn answers to such interrogatories as the commissioner of insurance shall require. The fee charged for the issuance of such license shall be $100 and shall be paid to the commissioner of insurance by the company requesting such license.

History: L. 1931, ch. 208, § 1; L. 1996, ch. 169, § 3; July 1.



40-205b Denial of application to sell stock as agent; hearing.

40-205b. Denial of application to sell stock as agent; hearing. The commissioner of insurance shall have the power to deny any applicant's application, if the applicant is not of a good business reputation, if the best interests of the public will not be served under such license, or for any other good cause appearing to the commissioner of insurance. Any applicant may request a hearing on the question of granting or refusing a license. Upon such request, the commissioner of insurance shall conduct a hearing in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1931, ch. 208, § 2; L. 1984, ch. 313, § 70; July 1, 1985.



40-205c Revocation of agent's license; hearing.

40-205c. Revocation of agent's license; hearing. Whenever the commissioner of insurance is in possession of information indicating that any licensed agent is not of good business repute, or does not serve the interest of the public under such license, or for any other good cause, the commissioner of insurance may issue an order requiring such agent to show cause why the agent's license should not be revoked, and in any such order the commissioner of insurance shall fix the time and place for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. After the hearing, the commissioner of insurance shall have the right to continue or revoke the license according to the findings made at such hearing.

History: L. 1931, ch. 208, § 3; L. 1984, ch. 313, § 71; July 1, 1985.



40-205d Appeal of commission's decision.

40-205d. Appeal of commission's decision. Any person aggrieved by the commission's decision shall have the right to appeal the decision in accordance with the provisions of the Kansas judicial review act.

History: L. 1931, ch. 208, § 4; L. 1984, ch. 313, § 72; L. 2010, ch. 17, § 66; July 1.



40-205e Penalty.

40-205e. Penalty. The punishment for failure of a person to have a license as required by this act shall be a fine of not to exceed $500, or imprisonment in the county jail not to exceed six months, or both.

History: L. 1931, ch. 208, § 5; March 16.



40-207 Secretary and certain officers to give bond.

40-207. Secretary and certain officers to give bond. The board of directors or other managing body of every insurance company organized under the laws of this state shall require the secretary, and all other officers having the care and handling of the funds and securities of the company, to give a good and sufficient bond to cover the term for which they are elected, appointed or employed, conditioned for the faithful accounting and disbursement of all money that may come into their hands; such bond to be in an amount named and to be approved by the board of directors, and other governing body, and to be held by a custodian to be designated by such board or body, and the expense of providing such a bond may be charged to the operating expense of the company.

History: L. 1927, ch. 231, 40-207; June 1.



40-208 Examination by commissioner before issuance of certificate.

40-208. Examination by commissioner before issuance of certificate. Every insurance company organized under the laws of this state having fulfilled the conditions precedent required by this code shall notify the commissioner of insurance who shall, prior to issuing any certificate of authority, make an examination, or cause the same to be made by some disinterested person appointed by him for that purpose. The corporators or officers of such company shall be required to certify under oath to the person making such examination that the money, notes, stocks, bonds, mortgages, deeds of trust and all obligations exhibited to him are the bona fide property of the company.

History: L. 1927, ch. 231, 40-208; June 1.



40-209 Foreign companies; requirements to transact business, waiver thereof; certificate of authority; application of corporation code and other laws.

40-209. Foreign companies; requirements to transact business, waiver thereof; certificate of authority; application of corporation code and other laws. (a) Any insurance company organized under the laws of any other country, state or territory, upon application, may be authorized to transact business in this state, when possessed of the required amount of paid-up capital and surplus, or surplus only if a mutual company, and:

(1) Has made the deposit required by this code with the department of insurance of this or any other state in the United States;

(2) participates to the extent possible in the insurance regulatory information system administered by the national association of insurance commissioners;

(3) has submitted an examination report of its financial condition and affairs which has been conducted by the insurance department of the state of domicile within five years of the date of application unless the commissioner determines that an earlier report will satisfy the purpose of this provision;

(4) demonstrates that any majority ownership interests are in sound financial condition;

(5) is not owned, managed or controlled by persons previously convicted of criminal activity involving fraud or embezzlement or offenses of a similar nature;

(6) has been in operation at least three years and has been the subject of an examination of its affairs and financial condition other than its organizational examination. This requirement does not apply to subsidiary or affiliate companies with substantially the same management of an admitted company, a continuing corporation resulting from merger or consolidation or a company whose admission is determined by the commissioner to be in the best public interest;

(7) the company will not require immediate regulatory attention by the department upon admission pursuant to K.S.A. 40-222b, and amendments thereto.

(b) The authority shall not be granted, continued or renewed to any insurance company which is controlled, as such word is defined in subsection (c) of K.S.A. 40-3302, and amendments thereto, by another state of the United States or by a foreign government, or by any political subdivision of either.

(c) Every such company shall file a certified copy of its charter or deed of settlement with the commissioner of insurance, together with a statement, under oath of the president, vice-president or other chief officer and the secretary of the company for which they act, stating the name of the company, the place where located, and the amount of its capital, with a detailed statement of the facts and items required from companies organized under the laws of this state and a copy of the last annual report, if any was made, under any law of the state or country in which such company was incorporated.

(d) Upon the application of any such insurance company for a certificate of authority to transact business in this state, the commissioner of insurance shall be satisfied that the company is possessed of money and other admitted assets in excess of its liabilities, as herein provided, and that it has otherwise complied with all the other requirements of this code. The commissioner shall thereupon issue a certificate of authority to such company authorizing it to transact the classes of insurance permitted under its articles of incorporation and by the provisions of this code.

(e) The funds of any such insurance company, in excess of the minimum paid-up capital required by this code, may at all times be invested in such securities as are or may be authorized by the laws of the state in which such company is organized or in which it has and maintains its United States deposit.

(f) (1) Except as provided in paragraph (2), the commissioner of insurance may, upon renewal of a certificate of authority waive any of the above requirements except those relating to assets, capital and surplus.

(2) The commissioner of insurance may, at the commissioner's discretion, waive any of the above requirements for prescription drug plan sponsors as defined by 42 U.S.C. § 1395w-151, as in effect on January 1, 2006.

(g) Whenever any insurance company organized under the laws of any other country, state or territory is issued a certificate of authority to transact insurance in this state by the commissioner of insurance pursuant to this section, such company shall not be required to comply with the provisions of the general corporation code relating to foreign corporations, nor shall any such company be required to file with the secretary of state its articles of incorporation, charter, bylaws or other documents, or any amendments thereof, unless specifically required to do so by law.

History: L. 1927, ch. 231, 40-209; L. 1957, ch. 272, § 1; L. 1972, ch. 53, § 4; L. 1982, ch. 190, § 1; L. 1984, ch. 161, § 1; L. 2006, ch. 75, § 1; L. 2007, ch. 150, § 3; July 1.



40-209b Same; act supplemental.

40-209b. Same; act supplemental. That this act is supplemental to and in no wise derogatory of or amending or repealing any existing statutes prescribing the powers and duties of the state insurance department.

History: L. 1931, ch. 210, § 2; May 28.



40-210 Foreign companies outside United States; permission to transact business; assets; condition.

40-210. Foreign companies outside United States; permission to transact business; assets; condition. To determine whether any insurance company organized under the laws of any government or state, other than one of the United States, may be permitted to transact the business of insurance, indemnity or suretyship in this state, the commissioner of insurance shall observe and be governed by the following rule: Such company shall be credited with all assets, at their actual value, which it may have deposited for the security of its policyholders within the United States in the insurance departments or with the chief financial officers of the several states of the United States, and with all assets it may have deposited for like purpose with and in the name of trustees appointed by such company, residents of the United States, approved by the chief officer of the insurance department of the state where such trustees reside or the commissioner of insurance of this state: Provided, That the plainly expressed terms and conditions of the deed or instrument under and by virtue of which such deposit is made and held by trustees are such that, until all liabilities secured by such deposit are canceled, there shall at all times be one or more acting trustees thereunder competent and authorized to hold, control and manage such trust to the full extent and for all the purposes for which it was created.

Any of the assets of the trust may be released therefrom upon substitution of other legally qualified assets of at least equivalent value. Assets in excess of the deposits required by law may be released from the trust upon the authority of the supervisory official designated in the trust agreement, which trust agreement shall have been approved by the chief officer of the insurance department of the state where such deed is filed or the commissioner of insurance of this state. A statement showing all assets deposited or released from the trust shall be furnished the commissioner of insurance of this state at such times as he, in his discretion may require, but not less than once each year: And provided further, That such company shall only have credit for such assets so deposited as are permitted under the laws of its domicile, but such assets shall be of a quality substantially as high as those permitted for investment by like domestic insurers.

History: L. 1927, ch. 231, 40-210; L. 1951, ch. 292, § 1; June 30.



40-211 Amount of deposit of foreign company outside United States.

40-211. Amount of deposit of foreign company outside United States. No insurance company organized under the laws of any government or state other than one of the United States, shall be permitted to transact the business of insurance in this state unless the aggregate of such deposits shall be at least one hundred thousand dollars in excess of all its liabilities in the United States for unpaid losses, unearned premiums on risks not expired, and all other liabilities in the United States.

History: L. 1927, ch. 231, 40-211; June 1.



40-212 Credit for reinsured risks.

40-212. Credit for reinsured risks. In considering the liabilities of any insurance company organized under the laws of any government or state other than one of the United States, it shall not be credited with risks reinsured, except for such risks as are reinsured in companies doing business in the United States, and which are or might, under the statutes of this state, be permitted to do business in this state.

History: L. 1927, ch. 231, 40-212; June 1.



40-213 Unlawful transfer of premium notes.

40-213. Unlawful transfer of premium notes. It shall be unlawful for any insurance company or any agent thereof who shall have accepted premium notes in payment for policies of insurance to sell or assign such note or notes prior to the delivery of the policy or policies to the insured.

History: L. 1927, ch. 231, 40-213; June 1.



40-214 Conditions under which insurance may be written; certificate of authority; revocation, when; unlawful acts.

40-214. Conditions under which insurance may be written; certificate of authority; revocation, when; unlawful acts. It shall be unlawful for any person, company, corporation or fraternal benefit society to transact the business of insurance, indemnity or suretyship, or do any act toward transacting such business, unless such person, company, corporation or fraternal benefit society shall have been duly authorized under the laws of this state to transact such business and shall have received proper written authority from the commissioner of insurance in conformity with the provisions of the laws of this state relative to insurance, indemnity and suretyship, and further, it shall be unlawful for any insurance company to effect contracts of insurance in this state on the life or person of residents of this state or on property located in this state except through persons duly licensed and certified in accordance with the insurance laws of this state and subject to the provisions of K.S.A. 40-245, and amendments thereto. Neither the enrollment of individuals under a group policy nor the inclusion of insurance in a credit transaction under an arrangement for its purchase by the creditor in compliance with the applicable provisions of the uniform consumer credit code shall constitute the effecting of a contract of insurance.

It shall be unlawful for any insurance company organized under the laws of this state to do business in any other state or territory of the United States without being first legally admitted and authorized to do business under the laws of such state or territory, and the insurance commissioner may revoke the license of any insurance company organized under the laws of this state and doing business in another state or territory without being first authorized so to do, and may require said company to pay the taxes upon the business so unlawfully written to the state or territory in which the business was written as provided by the laws of said state or territory. A company shall be considered admitted and authorized for the purposes of this section when it has been legally authorized to operate in such other state or territory as a nonadmitted insurer.

History: L. 1927, ch. 231, 40-214; L. 1929, ch. 196, § 1; L. 1959, ch. 209, § 1; L. 1974, ch. 184, § 2; L. 1979, ch. 133, § 1; July 1.



40-215 Duration of licenses and certificates.

40-215. Duration of licenses and certificates. All certificates and licenses granted under this code shall continue in force until suspended, revoked, or otherwise terminated by the commissioner of insurance.

History: L. 1927, ch. 231, 40-215; L. 1978, ch. 167, § 1; July 1.



40-216 Business prohibited until certain filings made; contracts effective on filing; filing of contracts on behalf of insurer by rating organization or another insurer; contracts written in foreign language; suspension or modification of filing requirements by commissioner; hearing, order.

40-216. Business prohibited until certain filings made; contracts effective on filing; filing of contracts on behalf of insurer by rating organization or another insurer; contracts written in foreign language; suspension or modification of filing requirements by commissioner; hearing, order. (a) (1) No insurance company shall hereafter transact business in this state until certified copies of its charter and amendments thereto shall have been filed with and approved by the commissioner of insurance. A copy of the bylaws and amendments thereto of insurance companies organized under the laws of this state shall also be filed with and approved by the commissioner of insurance. The commissioner may also require the filing of such other documents and papers as are necessary to determine compliance with the laws of this state.

(2) (A) Except as provided in subparagraph (B), each contract of insurance or indemnity issued or delivered in this state shall be effective on filing, or any subsequent date selected by the insurer, unless the commissioner disapproves such contract of insurance or indemnity within 30 days after filing because the contract of insurance or indemnity does not comply with Kansas law.

(B) The following contracts of insurance or indemnity shall not be subject to the provisions of subsection (A):

(i) Contracts pertaining to large risks as defined in subsection (i) of K.S.A. 40-955, and amendments thereto, which are exempt from the filing requirements of this section;

(ii) personal lines contracts filed in accordance with paragraph (3) of this section;

(iii) any form filing for the basic coverage required by K.S.A. 40-3401 et seq., and amendments thereto; and

(iv) form filing for workers compensation.

No form filing listed in clauses (iii) and (iv) of this subparagraph shall be used in this state by any insurer until such form filing has been approved by the commissioner.

(3) Each personal lines contract of insurance or indemnity issued or delivered in this state shall be on file for a period of 30 days before becoming effective unless the commissioner disapproves such personal lines contract of insurance or indemnity within 30 days after filing because the contract of insurance or indemnity does not comply with Kansas law. For the purposes of this paragraph, the term "personal lines" shall mean insurance for noncommercial automobile, homeowners, dwelling, fire and renters insurance policies as defined by the commissioner by rules and regulations.

(4) Under such rules and regulations as the commissioner of insurance shall adopt, the commissioner may, by written order, suspend or modify the requirement of filing forms of contracts of insurance or indemnity, which cannot practicably be filed before they are used. Such orders, rules and regulations shall be made known to insurers and rating organizations affected thereby. The commissioner may make an examination to ascertain whether any forms affected by such order meet the standards of this code.

(5) The failure of any insurance company to comply with this section shall not constitute a defense to any action brought on its contracts. An insurer may satisfy its obligation to file its contracts of insurance or indemnity either individually or by authorizing the commissioner to accept on its behalf the filings made by a licensed rating organization or another insurer.

(b) The commissioner of insurance shall allow any insurance company authorized to transact business in this state to deliver to any person in this state any contract of insurance or indemnity, including any explanatory materials, written in any language other than the English language under the following conditions:

(1) The insured or applicant for insurance who is given a copy of the same contract of insurance or indemnity or explanatory materials written in the English language;

(2) the English language version of the contract for insurance or indemnity or explanatory materials delivered shall be the controlling version; and

(3) any contract of insurance or indemnity or explanatory materials written in any language other than English shall contain a disclosure statement printed in both the English language and the other language used, stating the English version of the contract of insurance or indemnity is the official or controlling version and that the version is written in any language other than English is furnished for informational purposes only.

(c) All contracts of insurance or indemnity that are required to be filed with the commissioner of insurance shall be accompanied by any version of such contract of insurance or indemnity written in any language other than the English language.

(d) Any insurance company or insurer, including any agent or employee thereof, who knowingly misrepresents the content of a contract of insurance or indemnity or explanatory materials written in a language other than the English language shall be deemed to have violated the unfair trade practice law.

(e) For the purposes of this section, the term "contract of insurance or indemnity" shall include any rider, endorsement or application pertaining to such contract of insurance or indemnity.

(f) (1) If at any time after a filing becomes effective, the commissioner finds that such filing does not comply with this act, after the commissioner shall send written notice to every insurer and rating organization making such filing that a hearing concerning such filing will be held in not less than 10 days.

(2) After the hearing, the commissioner shall issue an order stating:

(A) The reasons why such filing failed to comply with the act; and

(B) the date, within a reasonable time after the date the order is issued, upon which such filing shall no longer be effective.

(3) A copy of the commissioner's order shall be sent to every insurer and rating organization that made such filing.

(4) No order issued pursuant to this subsection shall affect any contract or policy made or issued under such filing prior to the date specified upon which such filing shall no longer be effective.

History: L. 1927, ch. 231, 40-216; L. 1967, ch. 248, § 2; L. 1979, ch. 134, § 1; L. 1999, ch. 63, § 1; L. 2004, ch. 159, § 5; L. 2006, ch. 130, § 1; L. 2007, ch. 150, § 1; L. 2008, ch. 54, § 1; L. 2014, ch. 101, § 1; July 1.



40-217 Contents of policies of foreign company.

40-217. Contents of policies of foreign company. The policies of any insurance company not organized under the laws of this state may, with the approval of the commissioner of insurance, contain any provision which the laws of the state, territory, district, or country under which the company is organized require in such policies, and the policies of any insurance company organized under the law of this state, may, when issued or delivered in any other state, territory, district, or country, contain any provisions required by the laws of the state, territory, district or country in which the same are issued or delivered.

History: L. 1927, ch. 231, 40-217; June 1.



40-218 Actions and garnishment proceedings against insurance companies; process; venue; procedure; fee; record of commissioner.

40-218. Actions and garnishment proceedings against insurance companies; process; venue; procedure; fee; record of commissioner. Every insurance company, or fraternal benefit society, on applying for authority to transact business in this state, and as a condition precedent to obtaining such authority, shall file in the insurance department its written consent, irrevocable, that any action or garnishment proceeding may be commenced against such company or fraternal benefit society in the proper court of any county in this state in which the cause of action shall arise or in which the plaintiff may reside by the service of process on the commissioner of insurance of this state, and stipulating and agreeing that such service shall be taken and held in all courts to be as valid and binding as if due service had been made upon the president or chief officer of such corporation. Such consent shall be executed by the president and secretary of the company and shall be accompanied by a duly certified copy of the order or resolution of the board of directors, trustees or managers authorizing the president and secretary to execute the same. The summons or order of garnishment, accompanied by a fee of $25, shall be directed to the commissioner of insurance, and shall require the defendant or garnishee to answer or otherwise respond by a certain day, not less than 40 days from the date the summons or order of garnishment is served on the commissioner.

Service on the commissioner of insurance of any process, notice or demand against an insurance company or fraternal benefit society shall be made by delivering to and leaving with the commissioner or the commissioner's designee, the original of the process and two copies of the process and the petition, notice of demand, or the clerk of the court may send the original process and two copies of both the process and petition, notice or demand directly to the commissioner by certified mail, return receipt requested. In the event that any process, notice or demand is served on the commissioner, the commissioner shall immediately cause a copy thereof to be forwarded by certified mail, return receipt requested to the insurance company or fraternal benefit society address to its general agent if such agent resides in this state or to the secretary of the insurance company or fraternal benefit society sued at its registered or principal office in any state in which it is domesticated. The commissioner of insurance shall make return of the summons to the court from whence it issued, showing the date of its receipt, the date of forwarding such copies, and the name and address of each person to whom a copy was forwarded. Such return shall be under the hand and seal of office, and shall have the same force and effect as a due and sufficient return made on process directed to a sheriff. The commissioner of insurance shall keep a suitable record in which shall be docketed every action commenced against an insurance company, the time when commenced, the date and manner of service; also the date of the judgment, its amount and costs, and the date of payment thereof, which shall be certified from time to time by the clerk of the court.

History: L. 1927, ch. 231, 40-218; L. 1963, ch. 258, § 1; L. 1992, ch. 154, § 2; L. 1999, ch. 133, § 1; L. 2007, ch. 122, § 1; L. 2008, ch. 143, § 2; July 1.



40-219 Failure of company to pay judgment.

40-219. Failure of company to pay judgment. Whenever any insurance company shall become liable to pay any loss to any person in this state, and shall neglect or refuse for three months after final judgment to pay the same, there being no appeal pending, and no supersedeas bond filed, the company may be enjoined from doing any business in this state until the judgment is fully paid.

History: L. 1927, ch. 231, 40-219; June 1.



40-220 Action against insurance company to be brought in this state; injunction.

40-220. Action against insurance company to be brought in this state; injunction. It shall be unlawful for any person who is a resident of this state to bring or maintain any action arising in this state, at law or in equity, against any insurance company organized under the laws of this state except in some court of competent jurisdiction of this state; and any such insurance company shall be entitled to a writ of injunction against the maintenance of any such action and against the enforcement of any judgment which may be procured in violation of this section.

History: L. 1927, ch. 231, 40-220; June 1.



40-221a Reinsurance of risks of and by Kansas companies.

40-221a. Reinsurance of risks of and by Kansas companies. (a) Any insurance company organized under the laws of this state may (1) with the consent of the commissioner of insurance, cede all of its risks to any other solvent insurance company authorized to transact business in this state or accept all of the risks of any other company, (2) accept all or any part of an individual risk or all or any part of a particular class of risks which it is authorized to insure, and (3) cede all or any part of an individual risk or all or any part of a particular class of risks to another solvent insurer or insurers having the power to accept such reinsurance.

(b) Any insurance company organized under the laws of this state may take credit as an asset or as a deduction from loss and unearned premium reserves on such ceded risks to the extent reinsured by an insurer or insurers authorized to transact business in this state, but such credit on ceded risks reinsured by any insurer which is not authorized to transact business in this state may be taken in an amount not exceeding:

(1) The amount of deposits by, and funds withheld from, the assuming insurer pursuant to express provision therefor in the reinsurance contract, as security for the payment of the obligations thereunder, if such deposits or funds are held subject to withdrawal by, and under the control of, the ceding insurer or are placed in trust for such purposes in a qualified United States financial institution, if withdrawals from such trust cannot be made without the consent of the ceding company;

(2) the amount of a clean and irrevocable letter of credit issued by a qualified United States financial institution if such letter of credit is initially issued for a term of at least one year and by its terms is automatically renewed at each expiration date for at least an additional one-year term unless at least 30 days prior written notice of intention not to renew is given to the ceding company by the issuing qualified United States financial institution or the assuming company and provided that such letter of credit is issued under arrangements satisfactory to the commissioner of insurance as constituting security to the ceding insurer substantially equal to that of a deposit under paragraph (1) of this subsection; or

(3) the amount of loss and unearned premium reserves on such ceded risks to an assuming insurer which maintains a trust fund in a qualified United States financial institution, as defined in (b)(3)(D), for the payment of the valid claims of its United States ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the commissioner information substantially the same as that required to be reported on the national association of insurance commissioners annual statement form by licensed insurers to enable the commissioner to determine the sufficiency of the trust fund. In the case of a single assuming insurer, the trust shall consist of a trusteed account representing the assuming insurer's liability attributable to business written in the United States and, in addition, the assuming insurer shall maintain a trusteed surplus of not less than $20,000,000. In the case of a group including incorporated and individual unincorporated underwriters, the trust shall consist of a trusteed account representing the group's liabilities attributable to business written in the United States and, in addition, the group shall maintain a trusteed surplus of which $100,000,000 shall be held jointly for the benefit of United States ceding insurers of any member of the group; the incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; and the group shall make available to the commissioner an annual certification of the solvency of each underwriter by the group's domiciliary regulator and its independent public accountants.

(A) Such trust must be in a form approved by the commissioner of insurance. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in the trustees of the trust for its United States ceding insurers, their assigns and successors in interest. The trust and the assuming group or insurer shall be subject to examination as determined by the commissioner. The trust, described herein, must remain in effect for as long as the assuming group or insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust.

(B) No later than February 28 of each year the trustees of the trust shall report to the commissioner in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust shall not expire prior to the next following December 31.

(C) The credit authorized under subsection (b)(3) shall not be allowed unless the assuming group or insurer agrees in the reinsurance agreements:

(i) That in the event of the failure of the assuming group or insurer to perform its obligations under the terms of the reinsurance agreement, the assuming group or insurer, at the request of the ceding insurer, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give such court jurisdiction, and will abide by the final decision of such court or of any appellate court in the event of an appeal; and

(ii) to designate the commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the ceding company.

(iii) This provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation to do so is created in the agreement.

(D) (i) For the purposes of paragraphs (1) and (3) of subsection (b), a "qualified United States financial institution" means, for purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(aa) Is organized, or (in the case of a U.S. branch or agency office of a foreign banking organization) licensed, under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and

(bb) is regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies.

(ii) For the purposes of paragraph (2) of subsection (b), "qualified United States financial institution" means, for the purpose of those provisions of this law specifying those institutions that are eligible to issue a letter of credit, an institution that:

(aa) Is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state thereof;

(bb) is regulated, supervised and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(cc) has been determined by the insurance commissioner to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.

In making determinations under this clause, the commissioner may consult with the securities valuation office of the national association of insurance commissioners.

(c) No credit shall be allowed, as an admitted asset or deduction from liability, to any ceding insurer organized under the laws of this state for reinsurance, unless the reinsurance contract provides, in substance, that in the event of the insolvency of the ceding insurer, the reinsurance shall be payable under a contract reinsured by the assuming insurer on the basis of the liability of the ceding company under the contract or contracts reinsured, as approved by the liquidation court, without diminution because of the insolvency of the ceding company. Any reinsurance agreement entered into with a domestic insurer which may be canceled on less than 90 days' notice, and which cancellation would constitute a material cancellation as defined by K.S.A. 40-2,156a, and amendments thereto, must provide in the reinsurance agreement, in substance, for a run-off of the reinsurance in force at the date of cancellation, unless the agreement is canceled for nonpayment of premium or fraud in the inducement. Reinsurance payments shall be made directly to the ceding insurer or to its domiciliary liquidator except: (1) Where the reinsurance contract or policy reinsured specifically provides another payee of such reinsurance in the event of the insolvency of the ceding insurer; or (2) where the assuming insurer, with the consent of the direct insured, has assumed such policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under such policies and in substitution for the obligations of the ceding insurer to such payees.

(d) The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against such ceding insurer on the contract reinsured within a reasonable time after such claim is filed in the liquidation proceeding. During the pendency of such claim, any assuming insurer may investigate such claim and interpose, at its own expense, in the proceeding where such claim is to be adjudicated any defenses which it deems available to the ceding insurer, or its liquidator. Such expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to such claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though such expense had been incurred by the ceding insurer.

History: L. 1965, ch. 296, § 2; L. 1967, ch. 249, § 1; L. 1970, ch. 175, § 1; L. 1974, ch. 185, § 1; L. 1985, ch. 157, § 1; L. 1995, ch. 155, § 1; L. 1996, ch. 78, § 1; L. 1998, ch. 174, § 29; L. 1999, ch. 66, § 1; L. 2002, ch. 20, § 1; July 1.



40-222 Examination of condition of company, when; report, disclosure; suspension or revocation of certificate; notice and hearing.

40-222. Examination of condition of company, when; report, disclosure; suspension or revocation of certificate; notice and hearing. (a) Whenever the commissioner of insurance deems it necessary but at least once every five years, the commissioner may make, or direct to be made, a financial examination of any insurance company in the process of organization, or applying for admission or doing business in this state. In addition, at the commissioner's discretion the commissioner may make, or direct to be made, a market regulation examination of any insurance company doing business in this state.

(b) In scheduling and determining the nature, scope and frequency of examinations of financial condition, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants and other criteria as set forth in the examiner's handbook adopted by the national association of insurance commissioners and in effect when the commissioner exercises discretion under this subsection.

(c) For the purpose of such examination, the commissioner of insurance or the persons appointed by the commissioner, for the purpose of making such examination shall have free access to the books and papers of any such company that relate to its business and to the books and papers kept by any of its agents and may examine under oath, which the commissioner or the persons appointed by the commissioner are empowered to administer, the directors, officers, agents or employees of any such company in relation to its affairs, transactions and condition.

(d) The commissioner may also examine or investigate any person, or the business of any person, in so far as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company, but such examination or investigation shall not infringe upon or extend to any communications or information accorded privileged or confidential status under any other laws of this state.

(e) In lieu of examining the financial condition of a foreign or alien insurance company, the commissioner of insurance may accept the report of the examination made by or upon the authority of the company's state of domicile or port-of-entry state until January 1, 1994. Thereafter, such reports as they relate to financial condition may only be accepted if:

(1) The insurance department conducting the examination was at the time of the examination accredited under the national association of insurance commissioners' financial regulation standards and accreditation program; or

(2) the examination is performed under the supervision of an accredited insurance department, or with the participation of one or more examiners who are employed by such an accredited insurance department and who after a review of the examination work papers and report state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.

(f) Upon determining that an examination should be conducted, the commissioner or the commissioner's designee shall appoint one or more examiners to perform the examination and instruct them as to the scope of the examination. In conducting an examination of financial condition, the examiner shall observe those guidelines and procedures set forth in the examiners' handbook adopted by the national association of insurance commissioners. The commissioner may also employ such other guidelines or procedures as the commissioner may deem appropriate.

(g) The refusal of any company, by its officers, directors, employees or agents, to submit to examination or to comply with any reasonable written request of the examiners shall be grounds for suspension or refusal of, or nonrenewal of any license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction. Any such proceedings for suspension, revocation or refusal of any license or authority shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(h) When making an examination under this act, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the company which is the subject of the examination.

(i) Nothing contained in this act shall be construed to limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to the insurance laws of this state.

(j) Nothing contained in this act shall be construed to limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report in the furtherance of any legal or regulatory action which the commissioner may, in the commissioner's sole discretion, deem appropriate.

(k) (1) No later than 30 days following completion of the examination or at such earlier time as the commissioner shall prescribe, the examiner in charge shall file with the department a verified written report of examination under oath. No later than 30 days following receipt of the verified report, the department shall transmit the report to the company examined, together with a notice which shall afford such company examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report.

(2) Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiners workpapers and enter an order:

(A) Adopting the examination report as filed or with modification or corrections. If the examination report reveals that the company is operating in violation of any law, regulation or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure such violations; or

(B) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling pursuant to subsection (k); or

(C) call and conduct a fact-finding hearing in accordance with K.S.A. 40-281, and amendments thereto, for purposes of obtaining additional documentation, data, information and testimony.

(3) All orders entered as a result of revelations contained in the examination report shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers and any written submissions or rebuttals. Within 30 days of the issuance of the adopted report, the company shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(4) Upon the adoption of the examination report, the commissioner shall hold the content of the examination report as private and confidential information for a period of 30 days except to the extent provided in paragraph (5). Thereafter, the commissioner may open the report for public inspection so long as no court of competent jurisdiction has stayed its publication.

(5) (A) Except as provided in paragraph (B), nothing contained in this act shall prevent or be construed as prohibiting the commissioner from disclosing the content of an examination report, preliminary examination report or results, or any matter relating thereto, at any time to:

(i) The insurance department of this or any other state or country;

(ii) law enforcement officials of this or any other state or agency of the federal government or any other country; or

(iii) officials of any agency of another country.

(B) The commissioner shall not share any information listed in paragraph (A) unless the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this act.

(6) In the event the commissioner determines that regulatory action is appropriate as a result of any examination, the commissioner may initiate any proceedings or actions as provided by law.

(7) All working papers, recorded information, documents and copies thereof produced by, obtained by or disclosed to the commissioner or any other person in the course of an examination made under this act including analysis by the commissioner pertaining to either the financial condition or the market regulation of a company must be given confidential treatment and are not subject to subpoena and may not be made public by the commissioner or any other person, except to the extent otherwise specifically provided in K.S.A. 45-215 et seq., and amendments thereto. Access may also be granted to the national association of insurance commissioners and its affiliates. Such parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.

(8) Whenever it appears to the commissioner of insurance from such examination or other satisfactory evidence that the solvency of any such insurance company is impaired, or that it is doing business in violation of any of the laws of this state, or that its affairs are in an unsound condition so as to endanger its policyholders, the commissioner of insurance shall give the company a notice and an opportunity for a hearing in accordance with the provisions of the Kansas administrative procedure act. If the hearing confirms the report of the examination, the commissioner shall suspend the certificate of authority of such company until its solvency shall have been fully restored and the laws of the state fully complied with. The commissioner may, if there is an unreasonable delay in restoring the solvency of such company and in complying with the law, revoke the certificate of authority of such company to do business in this state. Upon revoking any such certificate the commissioner shall commence an action to dissolve such company or to enjoin the same from doing or transacting business in this state.

History: L. 1927, ch. 231, 40-222; L. 1978, ch. 164, § 1; L. 1984, ch. 162, § 1; L. 1984, ch. 313, § 73; L. 1991, ch. 124, § 2; L. 2007, ch. 26, § 1; L. 2008, ch. 35, § 1; L. 2014, ch. 101, § 2; July 1.



40-222a Examination of corporations organizing domestic insurance companies.

40-222a. Examination of corporations organizing domestic insurance companies. The commissioner may, whenever he deems it necessary, examine the affairs of any corporation organized under any law of this state, or having an office in this state, which corporation is engaged in, or advertising that it is engaged in, or receiving stock subscription for the formation of a domestic insurance company; or any corporation which is holding the capital stock of any domestic insurance company for the purpose of controlling the management thereof. Each such company or corporation, its officers, directors, employees, and agents, shall produce the corporate books and papers in its or their possession relating to its business or affairs, and any other person may be required to produce any corporate book or paper in his custody deemed to be relevant to such examination, for the inspection of the commissioner, or any person appointed by the commissioner for such examination.

History: L. 1967, ch. 250, § 1; July 1.



40-222b Insurance company in hazardous financial condition; order of commissioner, notice and hearing; requirements which may be imposed; transfer of special deposit to guaranty fund, when.

40-222b. Insurance company in hazardous financial condition; order of commissioner, notice and hearing; requirements which may be imposed; transfer of special deposit to guaranty fund, when. (a) Whenever the financial condition of any insurance company, hereinafter referred to as "company," authorized to do business in this state attains a condition such that the continued operation of the company might be hazardous to the insuring public, the commissioner, after notice and hearing in accordance with the provisions of the Kansas administrative procedure act, may order the company to take such action as may be reasonably necessary to rectify the existing condition, including, but not necessarily limited to, one or more of the following measures:

(1) Require the company to reduce the volume of new, renewal or new and renewal business being accepted to an amount and for the period of time specified by the commissioner in the manner prescribed by the commissioner's order;

(2) require the submission of such reinsurance contracts for approval and make such requirements relative to the company's reinsurance program as the commissioner deems necessary to protect the interests of Kansas policyholders;

(3) require the company to reinsure on a bulk or portfolio basis all or any part of its Kansas business with a company duly authorized to transact such business in this state;

(4) require a contribution to surplus which will increase the company's surplus for such a period of time, and by such an amount, and in such a manner, as the commissioner may deem necessary and essential;

(5) require the company to maintain a special deposit with the commissioner of insurance of this state in cash or securities of the kinds in which a domestic insurer is permitted to invest its funds under the provisions of K.S.A. 40-2a01 to 40-2a05, inclusive, 40-2a07 and 40-2a10, and amendments thereto, if other than a life insurance company, or K.S.A. 40-2b01 to 40-2b06, inclusive, and 40-2b16, and amendments thereto, if a life insurance company.

Such securities held as a special deposit shall at all times have a market value at least equal to the gross reserves that would reasonably be required to discharge the company's liabilities for the claims and claims' expenses of Kansas policyholders and claimants. The amount of the special deposit required of any life insurance company may be reduced by policy loans and deferred and uncollected premiums related to the company's Kansas business. Any special deposit required by this subsection shall be for the protection and benefit of Kansas policyholders and claimants only and shall not be withdrawn until the commissioner abrogates the requirements imposed by any order issued or agreement reached pursuant to the provisions of this section. The provisions of this subsection shall not apply to any insurance company organized under the laws of this state;

(6) require the company to maintain a general deposit with the commissioner of insurance in this state in cash or securities of the kinds authorized by K.S.A. 40-2a01 et seq., and amendments thereto, if other than a life insurance company, or K.S.A. 40-2b01, and amendments thereto, if a life insurance company unless such statutes specifically exclude such securities for deposit. Any general deposit required by this subsection shall be in an amount designated by the commissioner for the protection and benefit of those persons and entities referred to in K.S.A. 40-3641, and amendments thereto, and shall not be withdrawn until the commissioner abrogates the requirements imposed by any order issued or agreement reached pursuant to the provisions of this section. The provisions of this subsection shall only apply to insurance companies organized under the laws of this state.

(b) Whenever a guaranty fund, established pursuant to article 29 or 30 of chapter 40 of the Kansas Statutes Annotated, is activated for the protection of Kansas policyholders and claimants of an insurance company that has made a special deposit under the provisions of this section, the commissioner shall transfer the special deposit to such guaranty fund under an agreement approved by the commissioner which will provide protection to all Kansas policyholders and claimants. Any funds from such special deposit which remain after the payment of all claims and claims' expenses of Kansas policyholders and claimants shall be returned to the insurance supervisory official of the company's state of domicile. If a Kansas domestic insurance company has made a deposit under the provisions of this section, any distribution of such deposit shall be made in accordance with the provisions of K.S.A. 40-3641, and amendments thereto.

History: L. 1972, ch. 177, § 1; L. 1986, ch. 169, § 1; L. 1988, ch. 356, § 75; L. 1991, ch. 125, § 55; July 1.



40-222c Same; insurance company defined.

40-222c. Same; insurance company defined. As used in this act: The term "insurance company" shall mean and include all corporations, companies, associations, societies, fraternal benefit societies, reciprocal exchanges, persons or partnerships writing contracts of insurance, indemnity or suretyship in this state upon any type of risk or loss except insurance companies transacting business pursuant to the provisions of K.S.A. 40-202.

History: L. 1972, ch. 177, § 2; L. 1997, ch. 8, § 3; July 1.



40-222d Same; company deemed to be in hazardous financial condition, when.

40-222d. Same; company deemed to be in hazardous financial condition, when. For the purposes of this act a company may be deemed to be in a hazardous financial condition when the commissioner has determined, after notice and hearing as provided in K.S.A. 40-222b, that the loss experience of the company, when reviewed in conjunction with the kinds and nature of risks insured, the financial condition of the company and its ownership or the ratio of the annual premium volume in proportion to the company's policyholders surplus creates a condition that would make further assumption of risks hazardous to the insuring public.

History: L. 1972, ch. 177, § 3; July 1.



40-222e Same; suspension, revocation or refusal to renew certificate.

40-222e. Same; suspension, revocation or refusal to renew certificate. Whenever any insurance company subject to the provisions of this act fails to comply with any requirement imposed pursuant to this act, the commissioner may suspend or revoke such company's certificate of authority to transact business in this state pursuant to the provisions of K.S.A. 40-222 or the commissioner may refuse to renew such company's certificate of authority.

History: L. 1972, ch. 177, § 4; July 1.



40-222f Examination of condition of company; definitions.

40-222f. Examination of condition of company; definitions. As used in this act:

(a) "Commissioner" means the commissioner of insurance of this state;

(b) "company" means any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory or taxing authority of the commissioner;

(c) "department" means the department of insurance of this state;

(d) "examiner" means any individual or firm having been authorized by the commissioner to conduct an examination under this act;

(e) "insurer" shall have the meaning ascribed to the term "insurance company" by K.S.A. 40-222(c),[*] and amendments thereto; and

(f) "person" means any individual, aggregation of individuals, trust, association, partnership or corporation, or any affiliate thereof.

History: L. 1991, ch. 124, § 1; Jan. 1, 1992.

* Reference should be to 40-222c.



40-223 Fees for examinations; compensation and expenses for examiners.

40-223. Fees for examinations; compensation and expenses for examiners. (a) (1) Except as provided in K.S.A. 40-110 and 40-253, and amendments thereto, any person who makes any examination under the provisions of this act may receive, as full compensation for such person's services, on a per diem basis an amount fixed by the commissioner, which shall not exceed the amount recommended by the national association of insurance commissioners, for such time necessarily and actually occupied in going to and returning from the place of such examination and for such time the examiner is necessarily and actually engaged in making such examination including any day within the regular workweek when the examiner would have been so engaged had the company or society been open for business, together with such necessary and actual expenses for traveling and subsistence as the examiner shall incur because of the performance of such services.

(2) For the purposes of this act, "necessary and actual expenses" shall be limited, whether for travel within the state or travel outside the state, to those limitations expressed in K.S.A. 75-3207, and amendments thereto, which pertain to official travel outside the state. The daily charge shall be calculated by dividing the amount the examiner is authorized by the commissioner of insurance to charge per week by the number of days in the regular workweek of the company or society being examined.

(b) (1) All of such compensation, expenses, the employer's share of the federal insurance contributions act taxes, the employer's contribution to the Kansas public employees retirement system as provided in K.S.A. 74-4920, and amendments thereto, the self-insurance assessment for the workers compensation act as provided in K.S.A. 44-576, and amendments thereto, the employer's cost of the state health care benefits program under K.S.A. 75-6507, and amendments thereto, a pro rata amount determined by the commissioner to provide vacation and sick leave for the examiner not to exceed the number of days allowed state officers and employees in the classified service pursuant to regulations promulgated in accordance with the Kansas civil service act, all outside consulting and data processing fees necessary to perform any examination, and a pro rata amount determined by the commissioner not to exceed an annual aggregate of $18,000 to fund the purchase, maintenance and enhancement of examination equipment and computer software shall be paid to the commissioner of insurance by the insurance company or society so examined, on demand of the commissioner.

(2) The amount paid for all outside consulting and data processing fees necessary to perform any financial examination at any one company or society, including examination of such company's or society's subsidiaries or any combination thereof, and the pro rata amount to fund the purchase of examination equipment and computer software shall not collectively total more than:

(A) $50,000 for any insurance company or society which has less than $200,000,000 in gross premiums, both direct and assumed, in the preceding calendar year; or

(B) $500,000 for any insurance company or society which has $200,000,000 or more in gross premiums, both direct and assumed, in the preceding calendar year.

(3) The amount paid for all outside consulting and data processing fees necessary to perform any market regulation examination at any one company or society, including examination of such company's or society's subsidiaries, or any combination thereof, and the pro rata amount to fund the purchase of examination equipment and computer software shall not collectively total more than $25,000.

(c) Such demand shall be accompanied by the sworn statement of the person making such examination, setting forth in separate items the number of days necessarily and actually occupied in going to and returning from the place of such examination, the number of days the examiners were necessarily and actually engaged in making such examination including those days within the regular workweek while the examination was in progress and the company or society had closed for business, and the necessary and actual expenses for traveling and subsistence, incurred in and on account of such services.

(d) A duplicate of every such sworn statement shall be kept on file in the office of the commissioner of insurance. All moneys so paid to the commissioner of insurance shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance company examination fund. The state treasurer shall issue duplicate receipts therefor, one to be delivered to the commissioner of insurance and the other to be filed with the director of accounts and reports.

History: L. 1927, ch. 231, 40-223; L. 1947, ch. 272, § 1; L. 1953, ch. 225, § 1; L. 1957, ch. 273, § 1; L. 1963, ch. 259, § 1; L. 1967, ch. 251, § 1; L. 1971, ch. 156, § 1; L. 1972, ch. 172, § 1; L. 1974, ch. 186, § 1; L. 1977, ch. 158, § 1; L. 1980, ch. 128, § 1; L. 1984, ch. 329, § 13; L. 1988, ch. 149, § 1; L. 1991, ch. 126, § 1; L. 2001, ch. 5, § 114; L. 2012, ch. 137, § 1; L. 2015, ch. 83, § 3; July 1.



40-223a Insurance company annual statement examination fund established; purpose.

40-223a. Insurance company annual statement examination fund established; purpose. A fund, designated "insurance company annual statement examination fund" in an amount not to exceed twenty-eight thousand dollars ($28,000) shall be set apart and maintained for the commissioner of insurance from insurance company tax and fee collections. Such fund shall be held by the state treasurer for the payment of expenses and salaries incurred in the auditing of securities deposited with the commissioner and examination of the annual statements required by K.S.A. 40-225 and shall be limited to the amount necessary to compensate and reimburse no more than five (5) examiners for a period of time not exceeding ninety (90) days in any one calendar year.

History: L. 1971, ch. 157, § 1; L. 1979, ch. 135, § 1; July 1.



40-223b Same; compensation and expenses of examiners.

40-223b. Same; compensation and expenses of examiners. Any person or persons who shall conduct a securities audit or annual statement examinations under the provisions of this act shall be regularly employed examiners and shall receive as full compensation for their services the amount provided by K.S.A. 40-223 together with such necessary and actual expenses for traveling and subsistence as shall be incurred in and on account of the performance of such services. For the purposes of this act, "necessary and actual expenses" shall be limited as provided in K.S.A. 75-3207 which pertain to official travel outside the state.

History: L. 1971, ch. 157, § 2; L. 1979, ch. 135, § 2; July 1.



40-223c Same; duties of commissioner; warrants of director of accounts and reports.

40-223c. Same; duties of commissioner; warrants of director of accounts and reports. At such monthly intervals as he deems necessary and subject to the limitations applicable to this act, the commissioner shall certify the amount of compensation and expense reimbursement due on a voucher to the director of accounts and reports for payment of such amount. Upon receipt of such voucher, properly executed, the director of accounts and reports shall issue his warrant to the state treasurer for the payment out of the revolving fund provided for by this act.

History: L. 1971, ch. 157, § 3; March 16.



40-223d Same; insufficiency of fund; transfer from general fund, limitation; files.

40-223d. Same; insufficiency of fund; transfer from general fund, limitation; files. In the event such fund as established by this act is, at any time, insufficient to provide the amount necessary to compensate and reimburse the examiners as provided herein, the commissioner shall certify the amount of additional funds required to the director of accounts and reports who shall promptly transfer the required amount from the state general revenue fund to the insurance company annual statement examination fund and notify the state treasurer who shall make proper entry on his records: Provided, That such additional funds shall not exceed the amount of five thousand dollars ($5,000) per fiscal year. The commissioner shall maintain in his files for a period of five (5) years from its date a duplicate of said voucher and a statement which shall set forth the reasons such fund was deficient.

History: L. 1971, ch. 157, § 4; March 16.



40-223e Training insurance company examiners; establishment of revolving fund for financing training.

40-223e. Training insurance company examiners; establishment of revolving fund for financing training. A revolving fund, designated as the "insurance company examiner training fund" in an amount not to exceed forty thousand dollars ($40,000) shall be set apart and maintained for the commissioner of insurance from insurance company tax and fee collections. Such fund shall be held by the state treasurer for the payment of enrollment costs of training for insurance company examiners and for the expenses and salaries incurred by the examiners while receiving the training, and shall be limited to the amount necessary to provide training to and compensate and reimburse those individuals who in the opinion of the commissioner would benefit from the training.

History: L. 1974, ch. 182, § 1; March 14.



40-223f Same; compensation and expenses of persons receiving training.

40-223f. Same; compensation and expenses of persons receiving training. Any person or persons who shall receive training or payment for salaries or expenses under the provisions of this act shall be regularly employed examiners and shall receive as full compensation while in training the amount provided by K.S.A. 40-223, together with such necessary and actual expenses for traveling and subsistence as shall be incurred while in training. For the purposes of this act, "necessary and actual expenses" shall be limited as provided in K.S.A. 75-3207 which relates to official travel outside the state.

History: L. 1974, ch. 182, § 2; March 14.



40-223g Same; payments from revolving fund.

40-223g. Same; payments from revolving fund. At such monthly intervals as he deems necessary and subject to the limitations applicable to this act, the commissioner shall certify the amount of enrollment fees, compensation and expense reimbursement due on a voucher to the director of accounts and reports for payment of such amount. Upon receipt of such voucher, properly executed, the director of accounts and reports shall issue his warrant to the state treasurer for the payment out of the revolving fund provided for by this act.

History: L. 1974, ch. 182, § 3; March 14.



40-223h Property and casualty actuarial opinion letter law; citation of act.

40-223h. Property and casualty actuarial opinion letter law; citation of act. K.S.A. 2016 Supp. 40-223h through 40-223j, and amendments thereto, shall be known and may be cited as the property and casualty actuarial opinion letter law.

History: L. 2008, ch. 63, § 1; July 1.



40-223i Same; actuarial opinion, contents; procedure.

40-223i. Same; actuarial opinion, contents; procedure. (a) Unless otherwise exempted by the commissioner, every property and casualty insurance company doing business in this state shall annually submit to the commissioner the opinion of an appointed actuary entitled "Statement of Actuarial Opinion." Such opinion shall be filed in accordance with the appropriate NAIC property and casualty annual statement instructions.

(b) (1) Every property and casualty insurance company domiciled in this state that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC property and casualty annual statement instructions and shall be considered as a document supporting the actuarial opinion required in subsection (a).

(2) A property and casualty insurance company licensed but not domiciled in this state shall provide the actuarial opinion summary to the commissioner upon request.

(c) (1) An actuarial report, including all underlying work papers as required by the appropriate NAIC property and casualty annual statement instructions, shall be prepared to support each actuarial opinion.

(2) The commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting actuarial report or work papers if:

(A) The property and casualty insurance company fails to provide a supporting actuarial report or work papers, or both, at the request of the commissioner; or

(B) the commissioner determines that the supporting actuarial report or work papers provided by the insurance company is otherwise unacceptable to the commissioner.

(d) The property and casualty insurance company's appointed actuary shall not be liable for damages to any person other than the insurance company and the commissioner for any act, error, omission, decision or conduct with respect to the actuary's opinion, except in cases of fraud or willful misconduct on the part of the appointed actuary.

(e) This section shall take effect on January 1, 2009.

History: L. 2008, ch. 63, § 2; July 1.



40-223j Same; authority of commissioner; rules and regulations.

40-223j. Same; authority of commissioner; rules and regulations. (a) The statement of actuarial opinion shall be provided with the annual statement in accordance with the appropriate NAIC property and casualty annual statement instructions and shall be treated as a public document.

(b) (1) Any document, material or other information, in the control or possession of the department that is furnished to the commissioner pursuant to this act or obtained by the commissioner in an investigation pursuant to this section shall be kept confidential by the commissioner. Such information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(2) (A) This subsection shall not be construed to limit the commissioner's authority to release the documents to the actuarial board for counseling and discipline so long as the material is required for the purpose of professional disciplinary proceedings and that the actuarial board for counseling and discipline establishes procedures satisfactory to the commissioner for preserving the confidentiality of the documents.

(B) This subsection shall not be construed to limit the commissioner's authority to use the documents, materials or other information in furtherance of any regulatory or legal action brought as part of the commissioner's official duties.

(3) Neither the commissioner nor any person who received documents, materials or other information while acting under the authority of the commissioner shall be required to testify in any private civil action concerning any confidential documents, materials or information subject to paragraph (1).

(4) The commissioner may share or exchange any documents, materials or other information, including confidential and privileged documents referred to in paragraph (1), received in the performance of the commissioner's duties under this act, with:

(A) The NAIC and its affiliates and subsidiaries;

(B) the actuarial board for counseling and discipline or any other entity which regulates actuaries;

(C) other state, federal or international regulatory agencies; and

(D) other state, federal or international law enforcement authorities.

(5) (A) The sharing or exchanging of documents, materials or other information under this subsection shall be conditioned upon the recipient's authority and agreement to maintain the confidential and privileged status, if any, of the documents, materials or other information being shared or exchanged.

(B) No waiver of an existing privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing such documents, materials or information as authorized by this subsection.

(6) The commissioner of insurance is hereby authorized to adopt such rules and regulations establishing protocols governing the exchange of information as may be necessary to implement and carry out the provisions of this act.

(c) The provisions of subsection (b)(2) shall expire on July 1, 2020, unless the legislature acts to reenact such provision. The provisions of subsection (b)(2) shall be reviewed by the legislature prior to July 1, 2020.

(d) For the purposes of this section: (1) "Commissioner" shall mean the commissioner of insurance.

(2) "NAIC" shall mean the national association of insurance commissioners.

History: L. 2008, ch. 63, § 3; L. 2015, ch. 24, § 1; July 1.



40-224 When disbursements to be made only on voucher or affidavit.

40-224. When disbursements to be made only on voucher or affidavit. No insurance company organized under the laws of this state shall make any disbursement of one hundred dollars or more unless the same be evidenced by a voucher signed by or on behalf of the person, firm, or corporation receiving the money and correctly describing the consideration for the payment. If the expenditure be for both services and disbursements, the voucher shall set forth the services rendered and an itemized statement of the disbursements made. If the expenditure be in connection with any matter pending before any legislative or public body, or before any department or officer of any state or government, the voucher shall correctly describe, in addition, the nature of the matter and of the interest of such company therein. When such voucher cannot be obtained, the expenditure shall be evidenced by an affidavit describing the character and object of the expenditure, and stating the reason for not obtaining such voucher.

History: L. 1927, ch. 231, 40-224; June 1.



40-225 Company participation in insurance regulatory information system; annual statements of condition to be filed with commissioner; authority of commission to require annual audit and financial report; forms; inquiries of commissioner.

40-225. Company participation in insurance regulatory information system; annual statements of condition to be filed with commissioner; authority of commission to require annual audit and financial report; forms; inquiries of commissioner. Every insurance company or fraternal benefit society doing business in this state shall, if the statement of condition required below is compatible, participate in the insurance regulatory information system administered by the national association of insurance commissioners and shall annually, on January 1 or within 60 days thereafter, file with the commissioner of insurance a statement of its condition as of the preceding December 31. The commissioner may upon request, and for good cause shown grant a reasonable extension of time within which such statement may be filed. Such statement shall be made upon the form and be prepared in accordance with the instructions and accounting practices and procedures prescribed and adopted from time to time by the national association of insurance commissioners with such additions or amendments thereto as shall seem to the commissioner of insurance best adapted to elicit from such companies a true exhibit of their condition.

The commissioner may require any insurer, fraternal benefit society, mutual nonprofit hospital and medical service corporation, health maintenance organization or any prepaid service plan operating under article 19a of chapter 40 of the Kansas Statutes Annotated to have an annual audit by an independent certified public accountant and file an audited financial report in accordance with rules and regulations adopted to effectuate such requirement.

The commissioner of insurance shall, on or before December 1 of each year, furnish, upon request, to each company required to make such report two or more printed forms as herein prescribed. The commissioner may also at any time address any proper inquiries to any such insurance company or fraternal benefit society or its officers in relation to its condition or any other matter connected with its transactions. Each company, society or officer addressed shall promptly and truthfully reply in writing to all such inquiries, and such replies shall be verified if the commissioner of insurance requires. If the national association of insurance commissioners does not prescribe such a form as is contemplated by this section for any insurance company or fraternal benefit society doing business in this state, the commissioner of insurance shall prescribe and adopt a form to be used by such companies. The statement of any insurance company organized under the laws of a country other than the United States may, in the discretion of the commissioner of insurance, include only its assets, liabilities and transactions in the United States.

In accordance with rules and regulations adopted by the commissioner, the information contained on the statement of condition required by this section shall be provided the commissioner, or the national association of insurance commissioners, or both, by electronically readable means.

History: L. 1927, ch. 231, 40-225; L. 1957, ch. 274, § 1; L. 1968, ch. 360, § 1; L. 1986, ch. 169, § 2; L. 1988, ch. 150, § 1; L. 1993, ch. 90, § 1; L. 1994, ch. 97, § 1; L. 1997, ch. 8, § 4; July 1.



40-229 Valuation of securities.

40-229. Valuation of securities. All bonds or other evidences of debt having a fixed term and rate held by any insurance company or fraternal benefit society authorized to do business in this state may, if amply secured and not in default as to principal or interest, be valued as follows: If purchased at par, at the par value; if purchased above or below par, on the basis of the purchase price adjusted so as to bring the value to par at maturity and so as to yield in the meantime the effective rate of interest at which the purchase was made: Provided, That the purchase price shall in no case be taken at a higher figure than the actual market value at the time of purchase: And provided further, That the commissioner of insurance shall have full discretion in determining the method of calculating values according to the foregoing rule.

History: L. 1927, ch. 231, 40-229; June 1.



40-229a Security deposits; deposit with financial institution; custodian and arrangements acceptable to commissioner; release and exchange of assets; income; forms prescribed and provided by commissioner; facsimile, electronic or digital signatures not recognized; inspection of securities on deposit; no liability of state or officers or employees for default of institution; audit of deposits with commissioner; title to assets; redeposit with clearing corporation; security and safety of deposits, rules and regulations.

40-229a. Security deposits; deposit with financial institution; custodian and arrangements acceptable to commissioner; release and exchange of assets; income; forms prescribed and provided by commissioner; facsimile, electronic or digital signatures not recognized; inspection of securities on deposit; no liability of state or officers or employees for default of institution; audit of deposits with commissioner; title to assets; redeposit with clearing corporation; security and safety of deposits, rules and regulations. (a) (1) (A) All cash, securities or other assets, excluding real estate and mortgages, deposited with the commissioner of insurance pursuant to the provisions of the insurance code of the state of Kansas shall be deposited with any Kansas financial institution acceptable to the commissioner through which a custodial or controlled account, a joint custody receipt arrangement or any combination of these or other measures that are acceptable to the commissioner is used.

(B) All such deposits shall be held by such financial institution on behalf of the commissioner in trust for the use and benefit of such company and such company's policyholders and creditors. Such assets shall be released from such deposits only upon written approval of the commissioner.

(C) All income from deposits belong to the depositing organization and shall be paid to it as it becomes available. The commissioner, upon written approval, may direct the financial institution to permit exchange of securities or assets upon deposit of specified substituted securities or assets.

(D) An authorized signature form must be submitted to the commissioner of insurance prior to acceptance of any deposit. Each signature on the authorized signature form must be the original handwritten name of each signee. No copies, facsimiles, electronic or digital signatures will be recognized on this form.

(E) All forms for deposit, withdrawal or exchange shall be prescribed, prepared and furnished by the commissioner and no facsimile signatures shall be used or recognized.

(F) The commissioner or assistant commissioner of insurance or insurance department employee authorized by the commissioner may at any time inspect the securities on deposit in any such financial institution.

(G) Nothing in this act shall be construed to hold the state of Kansas, the commissioner, assistant commissioner or authorized employee liable either personally or officially for any default of such financial institution.

(2) All deposits made with the commissioner shall be audited by the commissioner and the state treasurer not less frequently than once each three years. The commissioner may accept an audit performed by another governmental agency acceptable to the commissioner, in lieu of this audit requirement.

(b) Assets deposited pursuant to this section shall be held by the custodian on behalf of the commissioner as in trust for the use and benefit of the depositing organization. Such assets shall remain the specific property of the organization and shall not be subject to the claim of any third party against the custodian.

(c) The custodian is authorized to redeposit such assets with a clearing corporation as defined in K.S.A. 84-8-102, and amendments thereto, if such clearing corporation is domiciled in the United States. The custodian is authorized to hold such assets through the federal reserve bank book-entry system.

(d) The commissioner shall adopt rules and regulations to establish requirements relating to deposits under this section appropriate to assure the security and safety of such deposits, including, but not limited to, the following:

(1) Capital and surplus of the custodian;

(2) title in which deposited assets are held;

(3) records to be kept by the custodian and the commissioner's access thereto;

(4) periodic reports by the custodian to the commissioner;

(5) responsibility of the custodian to indemnify the depositor for loss of deposited assets;

(6) withdrawal or exchange of deposited assets; and

(7) authority of the commissioner to terminate the deposit if the condition of the custodian should threaten the security of the deposited assets.

(e) As used in this section:

(1) "Commissioner" means the commissioner of insurance; and

(2) "financial institution" means a federal home loan bank, a savings and loan association and savings bank organized under the laws of the United States or another state, a national bank, state bank or trust company, which have main or branch offices in this state, shall at all times during which such federal home loan bank, savings and loan association, savings bank, national bank, state bank or trust company acts as a custodian be:

(A) No less than adequately capitalized as determined by the standards adopted by the regulator charged with establishing standards for, and assessing, the institution's solvency;

(B) regulated by either state or federal banking laws, the federal home loan bank act, as amended or is a member of the federal reserve system; and

(C) legally qualified to accept custody of securities.

(3) "Main office" and "branch" shall have the meanings ascribed to such terms in K.S.A. 9-1408, and amendments thereto.

History: L. 1996, ch. 25, § 1; L. 1997, ch. 64, § 1; L. 2007, ch. 45, § 1; L. 2009, ch. 83, § 22; L. 2014, ch. 15, § 1; July 1.



40-230a Deposit of securities purchased from sale of stock during organization period.

40-230a. Deposit of securities purchased from sale of stock during organization period. The proceeds from the sale of stock during the period of organization of any insurance company now being or hereafter to be organized under the laws of this state shall be immediately invested in such securities as are permitted by law, and such securities shall be immediately deposited in accordance with K.S.A. 40-229a. An amount equal to the maximum promotion expense allowed by law may be deducted from the proceeds of such sales.

History: L. 1931, ch. 209, § 1; L. 1996, ch. 25, § 2; July 1.



40-231 Dealing in goods, wares and merchandise prohibited; exceptions.

40-231. Dealing in goods, wares and merchandise prohibited; exceptions. (a) Except as otherwise provided in subsection (b), no insurance company shall directly or indirectly deal or trade in goods, wares, merchandise or other commodities.

(b) This section shall not prohibit an insurance company: (1) From entering into an agreement to provide administrative services to a person, firm or corporation with respect to legally constituted plans of insurance or indemnity; (2) from directly or indirectly dealing or trading in goods, wares, merchandise or other commodities which are insured by the insurance company or which may be sold under judicial process or otherwise; or (3) from negotiating and entering into contracts for alternative rates of payment with health care providers or other parties who have arranged for alternative rates of payment with health care providers, and offering the benefit of such alternative rates to insureds who select such providers.

History: L. 1927, ch. 231, 40-231; L. 1978, ch. 168, § 1; L. 1985, ch. 158, § 1; May 2.



40-232 Sale of stock with insurance.

40-232. Sale of stock with insurance. It shall be unlawful for any insurance company, or any officer or agent thereof, or any other person or persons connected with such company, to sell the stock of any company or corporation in connection with the writing or selling of a policy of insurance or to offer any special inducement of any kind or character whatsoever in connection with the selling of such policy: Provided, That it shall be lawful for any insurance company organized under the laws of this state to sell or provide for the sale of its capital stock with the writing and selling of its policies of insurance if the amount for which such stock is sold, less the commission allowed by law for the sale of stock in insurance companies, is, when received, paid to and becomes a part of the capital and surplus of such insurance company.

History: L. 1927, ch. 231, 40-232; June 1.



40-233 Dividends, interest or bonus; payment from earned surplus.

40-233. Dividends, interest or bonus; payment from earned surplus. It is unlawful for the directors, trustees, managers or officers of an insurance company organized under the laws of this state, directly or indirectly, to make or pay dividends on its capital stock, or pay any interest, bonus or other allowance in lieu of dividends except out of earned surplus as distinguished from contributed surplus. Earned surplus shall be calculated after reserving a sum equal to all liabilities of the company and may include all or part of surplus arising from unrealized capital gains or revaluation of assets. Any dividends or payments made contrary to the provisions of this section shall subject the company to a forfeiture of its charter.

History: L. 1927, ch. 231, 40-233; L. 1935, ch. 196, § 1; L. 1993, ch. 45, § 1; July 1.



40-234 Unearned premium reserves of insurance companies; domestic title insurance companies; noncancelable policies, additional reserves.

40-234. Unearned premium reserves of insurance companies; domestic title insurance companies; noncancelable policies, additional reserves. Unless otherwise specifically provided in this code, the unearned premiums or reserves of any insurance company shall consist of a sum equal to a pro rata amount of the premiums received on all unexpired risks. The "sum of the digits" or "rule of 78" unearned premium reserve method may be used only on policies where the exposure to risk is decreasing in equal amounts during the contract period and where premium refunds on such policies would be computed using only the "sum of the digits" or "rule of 78" method if such method places a sound value on its liabilities. Any domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall establish and maintain, in addition to a special reserve in adequate amount to cover its liability as to losses incurred under policies issued by it, a reserve for unearned premiums on its policies and guarantees in force and such reserve shall, at all times and for all purposes, be considered a separate and distinct trust fund and shall be deemed and shall constitute unearned portions of the original premiums and shall be charged as a reserve liability of the insurer in determining its financial condition. The unearned premium reserve shall be retained and held by such domestic title insurance company for the protection of the policyholders' interest in policies which have not expired. Except upon liquidation, dissolution or insolvency, assets equal to the amount of such reserve shall not be subject to distribution among depositors or other creditors or stockholder of such title insurance company until all claims of policyholders or holders of other title insurance contracts or agreements of such domestic title insurance company have been paid in full and all liability on the policies or other title insurance contracts or agreements, whether contingent or actual, has been discharged or lawfully reinsured. Income from the investment of the amount of such reserve shall be the unrestricted property of such title insurance company. The amount of the unearned premium reserve of every such domestic title insurance company shall be computed in accordance with the provisions of this section. Any such company, other than companies engaged exclusively in the business of insuring titles to real estate, issuing noncancelable policies shall, in addition to the reserve required under this section, accumulate an additional reserve of 3% per annum on all premiums received on such policies, and such reserves required shall be held and regarded as an absolute liability of the company.

History: L. 1927, ch. 231, 40-234; L. 1931, ch. 203, § 1; L. 1935, ch. 197, § 1; L. 1971, ch. 159, § 1; L. 1979, ch. 136, § 1; L. 1985, ch. 159, § 1; July 1.



40-234a Reserves required for accident and health policies; unearned premium reserves.

40-234a. Reserves required for accident and health policies; unearned premium reserves. For all individual accident and health and group accident and health insurance policies, the insurer shall maintain reserves which shall place a sound value on its liabilities under such policies and which shall not be less than the reserves according to the standards set forth in regulations issued by the commissioner and, unless otherwise specifically provided herein, less than the gross pro rata unearned premium reserve for such policies. For all individual accident and health and group accident and health insurance policies where the exposure to risk is decreasing in equal amounts during the contract period and where premium refunds on such policies would be computed using only the "sum of the digits" or "rule of 78" method, the insurer shall maintain unearned premium reserves which shall not be less than the gross unearned premium reserves computed using the "sum of the digits" or "rule of 78" unearned premium reserve method.

History: L. 1967, ch. 258, § 1; L. 1980, ch. 129, § 1; L. 1985, ch. 159, § 2; July 1.



40-234b Unearned premium reserves required for domestic title insurance companies.

40-234b. Unearned premium reserves required for domestic title insurance companies. The unearned premium reserve required to be maintained by any domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall consist of:

(1) The amount of the unearned premium reserve held as of the effective date of this act; and

(2) the amount of all additions required to be made to such reserve by this act, less the withdrawal therefrom as required by this section.

On or after the effective date of this act, a domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall add to its unearned premium reserve, in respect to each title insurance policy, leasehold policy, contract or reinsurance agreement issued by it, a sum equal to one dollar fifty cents ($1.50) plus twelve and one-half cents (12 1/2¢) for each one thousand dollars ($1,000) (or major portion of any fraction thereof) of the face amount of net retained liability on each such policy, contract or reinsurance agreement, under the terms of which such domestic title insurer reinsures all or a portion of any risk assumed by another title insurer qualified to do business in this state, and shall separately record the aggregate amount so set aside and reserved in respect to such policies, contracts or agreements written in each calendar year. The amounts set aside as additions to the unearned premium reserve shall be deducted from income in determining net profits of any such domestic title insurance company. The entire amount of the unearned premium reserve held, as of the effective date of this act, by any domestic title insurance company engaged exclusively in the business of insuring titles to real estate shall be presumed to have been added to the reserve of such title insurer in the calendar year during which this act becomes effective, and such entire amount shall be released from said reserve and restored to income under the formula hereinafter set forth in this section. For the purposes of determining the amounts of the unearned premium reserve that shall be withdrawn pursuant to this section, all policies, contracts or other agreements of title insurance, or reinsurance agreements of title insurance shall be considered as dated July 1 in the year of issue. The aggregate of the amounts set aside in unearned premium reserve by any domestic title insurance company engaged exclusively in the business of insuring titles to real estate in any calendar year pursuant to this section shall be released from said reserve and shall be restored to income pursuant to the following formula: One-twentieth (1/20th) of said aggregate sum on July 1 of each of the twenty (20) years next succeeding the year of addition to the reserve. If substantially the entire liability under all policies, contracts of title insurance and reinsurance agreements of any title insurance company shall be reinsured, the value of the consideration received by a reinsuring title insurance company authorized solely to transact the business of title insurance, shall constitute in its entirety, unearned premium portions of original premiums and shall be added to its unearned premium reserve, and shall be deemed, for recovery purposes, to have been provided for liabilities assumed during the year of such reinsurance. The amount of such addition to the unearned premium reserve of such assuming title insurance company shall not be less than two-thirds of the amount of the unearned premium reserve required to be maintained by the ceding title insurance company at the time of such reinsurance.

History: L. 1971, ch. 159, § 2; July 1.



40-234c Unearned premium reserves required of foreign title insurance company.

40-234c. Unearned premium reserves required of foreign title insurance company. The unearned premium reserve of a title insurance company not organized under the laws of the state of Kansas transacting business in this state shall be computed as prescribed or permitted by the laws of the insurer's domicile.

History: L. 1971, ch. 159, § 3; L. 2008, ch. 71, § 1; July 1.



40-235 Misrepresentations regarding policy terms; title insurance policies, search and examination requirements.

40-235. Misrepresentations regarding policy terms; title insurance policies, search and examination requirements. (a) No insurance company or fraternal benefit society doing business in this state, and no officer, director, solicitor or other agent thereof, shall make, issue or circulate, or cause to be issued or circulated, any estimate, illustration, circular or statement of any sort misrepresenting the terms of any policy issued or to be issued by it or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof. No officer, director, solicitor or agent of any insurance company shall make any misrepresentation to any person insured in any company for the purpose of inducing or tending to induce a policyholder in any company to lapse, forfeit or surrender such policyholder's insurance.

(b) No preliminary or final policy or contract of insurance of the class authorized to be transacted in this state pursuant to paragraph (e) of K.S.A. 40-1102, and amendments thereto, and as further defined in subsection (g) of K.S.A. 40-1136, and amendments thereto, may be written unless and until the insurance company or its agent has caused to be conducted a reasonable search and examination of the title to the property involved and has caused to be made a determination of insurability of title and the risk in accordance with sound underwriting practices.

(1) For owner's policies of title insurance and loan policies of title insurance insuring purchase money mortgages, such search and examination shall be conducted by a title insurance agent or an employee of a title insurance company licensed to do business in this state or an abstracter licensed to do business in this state. The search and examination shall be based upon a search of all applicable records of the county, state and federal offices in which the real estate is located, as may pertain to the marketability of title for a minimum period of 25 years, or from the date of the previously issued title insurance policy, whichever period is less.

(2) For the purposes of this provision, "sound underwriting practices" shall be defined as underwriting practices promulgated by the underwriter which has an agency agreement with the licensed title insurance company or which comply with the seventh edition of the title standards promulgated by the Kansas bar association as copyrighted in 2005.

History: L. 1927, ch. 231, 40-235; L. 1983, ch. 153, § 1; L. 2006, ch. 91, § 1; July 1.



40-236 Statements made with intent to injure company.

40-236. Statements made with intent to injure company. It shall be unlawful for any person to make, utter, circulate or transmit to another or others any derogatory statement, untrue in fact, as to any insurance company lawfully engaged in business in this state, or in the process of organization, with intent to injure any such company; or to counsel, aid, procure or induce another to originate, make, utter, circulate or transmit any such statement with like intent.

History: L. 1927, ch. 231, 40-236; June 1.



40-237 Contracts and promissory notes by minors.

40-237. Contracts and promissory notes by minors. Minors may consummate contracts respecting insurance the same as adults, and any policy, certificate or other evidence of such contract shall be binding upon the minor to the same extent, as though of legal age, and any minor entering into any such insurance contract also may enter into a promissory note or installment contract for the payment of the first or subsequent premiums due under such insurance contract, the same as an adult, and any such promissory note or installment contract shall be binding upon such minor to the same extent as though he were of legal age: Provided, That all such contracts made by a minor shall have the written consent of either a parent, guardian, or conservator: Provided further, That if any insurance company or any insurance agent accepts from a minor a promissory note or installment contract for the payment of the first or subsequent premiums on a policy of life insurance, said note or contract shall be cosigned by a person over the age of eighteen (18) years, and a copy of said note or contract shall be furnished all parties thereto. A copy of said note or contract shall be furnished to the consenting parent, guardian, or conservator.

History: L. 1927, ch. 231, 40-237; L. 1965, ch. 297, § 1; L. 1971, ch. 160, §1; L. 1972, ch. 161, § 10; July 1.



40-238 Resident general agents of foreign companies.

40-238. Resident general agents of foreign companies. Any insurance company not organized under the laws of this state may appoint one or more general agents or managers in this state, with authority to appoint other agents of said company in this state. A certified copy of such appointment shall be filed with the commissioner of insurance. Agents for any such company in this state may be appointed by the president, vice-president, chief manager or secretary thereof, in writing, with or without the seal of the company.

History: L. 1927, ch. 231, 40-238; June 1.



40-239 Definition; insurance agent.

40-239. Definition; insurance agent. An insurance agent is hereby defined to be an individual, corporation, association, partnership or other legal entity authorized in writing, by any insurance company or health maintenance organization lawfully qualified to transact the business of insurance, suretyship or indemnity in this state or authorized to operate as a health maintenance organization in this state, to negotiate or effect contracts of insurance, suretyship or indemnity on behalf of any such insurance company or health maintenance organization; or any member of a partnership or association, or any stockholder, officer or agent of a corporation, permitted by law to negotiate or effect such contracts, where such partnership, association or corporation holds a direct agency appointment from any insurance company or health maintenance organization. All such agents shall thereby become liable to all the duties, requirements, liabilities and penalties as provided in this code.

History: L. 1927, ch. 231, 40-239; L. 1988, ch. 151, § 1; L. 1996, ch. 169, § 4; July 1.



40-240g Rules and regulations.

40-240g. Rules and regulations. The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1988, ch. 151, § 6; July 1.



40-241 Examination of individual applicants for agents' licenses; fee; classes of insurance; issuance of license, when; record of licenses issued and companies' agents certified to represent; auto rental agency insurance license.

40-241. Examination of individual applicants for agents' licenses; fee; classes of insurance; issuance of license, when; record of licenses issued and companies' agents certified to represent; auto rental agency insurance license. Any applicant or prospective applicant for an agent's license, if an individual, shall be given an examination by the commissioner or the commissioner's designee to determine whether such applicant possesses the competence and knowledge of the kinds of insurance and transactions under the license applied for, or to be applied for, of the duties and responsibilities of such a license and of the pertinent provisions of the laws of this state. The applicant shall be tested on each class or subclassification of insurance which may be written. An examination fee prescribed in rules and regulations adopted by the commissioner shall be paid by the applicant and shall be required for each class of insurance for each attempt to pass the examination. Such examination fee shall be in addition to the certification fee required under K.S.A. 40-252, and amendments thereto. There shall be four classes of insurance for the purposes of this act:

(1) Life;

(2) accident and health;

(3) casualty and allied lines; and

(4) property and allied lines.

An insurance license may be issued as a subclassification of casualty and allied lines to any auto rental agency. An auto rental agency may offer or sell insurance only in connection with and incidental to the rental of motor vehicles, whether at the rental office, at the point of delivery of a vehicle, or by preselection of coverage in a master, corporate or group rental agreement, in any of the following general categories: (1) Personal accident insurance covering risks of travel, (2) motor vehicle liability insurance, (3) personal effects insurance providing coverage to renters and other occupants of the motor vehicle, (4) roadside assistance and emergency sickness protection programs, and (5) any other travel or auto-related coverage an auto rental company may offer in connection with and incidental to rental of motor vehicles. No insurance may be issued by an auto rental agency unless the rental period of the rental agreement does not exceed 90 consecutive days and brochures and other written material clearly and correctly explaining insurance coverages offered by the agency are available for prospective renters and clear and complete disclosures are provided to prospective renters that such coverage may be duplicative of other insurance owned by the renter, that purchase of insurance coverage is not a condition for renting a motor vehicle and describing the process for filing a claim.

Auto rental agencies employing representatives shall conduct a training program for each representative, providing instruction on the kinds of insurance coverage offered by the agency.

No auto rental agency shall offer or solicit any insurance other than the coverages described in this section without an insurance license. No auto rental employee or auto rental agency shall advertise or otherwise hold themselves out as licensed insurers, insurance agents or insurance brokers.

The commissioner of insurance shall adopt rules and regulations with respect to the scope, subclassification, type and conduct of such examination. Examinations shall be given to applicants at least twice a month in Topeka, Kansas, and at least quarterly in other convenient locations in the state of Kansas. The commissioner shall publish or arrange for the publication of information and material which applicants can use to prepare for such examination. One or more rating organizations, advisory organizations or other associations may be designated by the commissioner to assist in, or assume responsibility for, distribution of the study manuals to applicants and other interested parties. Persons purchasing the study manual shall be charged a reasonable fee established or approved by the commissioner. In the event the publication and distribution of the study material or the development and conduct of examinations is delegated to private firms, organizations or associations and the state incurs no expense or obligation, the provisions of K.S.A. 75-3738 to 75-3744, inclusive, and amendments thereto, shall not apply. If the commissioner of insurance finds that the individual applicant is trustworthy, competent and has satisfactorily completed the examination, the commissioner shall forthwith issue to the applicant a license as an insurance agent but the issuance of such license shall confer no authority to transact business in this state until the agent has been certified by a company pursuant to K.S.A. 40-241i, and amendments thereto. If such applicant fails to satisfactorily complete the examination, the examination may be retaken following a waiting period of not less than seven days from the date of the last attempt. If the applicant again fails to satisfactorily complete the examination, it may be retaken following another waiting period of not less than seven days from the date of the most recent attempt. Thereafter, the examination may be retaken following a waiting period of not less than six months from the date of the most recent attempt, except that following a waiting period of two years from the date of the applicant's last examination attempt an applicant will be treated as a new applicant and new examination and waiting periods shall apply.

History: L. 1927, ch. 231, 40-241; L. 1931, ch. 204, § 1; L. 1963, ch. 261, § 2; L. 1971, ch. 162, § 1; L. 1978, ch. 164, § 3; L. 1982, ch. 193, § 1; L. 1982, ch. 194, § 1; L. 1986, ch. 171, § 1; L. 1988, ch. 151, § 3; L. 1989, ch. 131, § 2; L. 1992, ch. 19, § 2; L. 1996, ch. 45, § 2; L. 1999, ch. 91, § 3; L. 2004, ch. 159, § 1; May 27.



40-241h Waiver of examination in certain cases.

40-241h. Waiver of examination in certain cases. No insurance agent shall be required to take an examination for an agent's license for any class or subclassification of business which he was engaged in writing prior to April 25, 1971, on behalf of any insurance company or association which the insurance code of this state was made applicable by K.S.A. 40-202: Provided, That said insurance agent shall be subject to all the requirements of K.S.A. 40-241 before being licensed to sell insurance on behalf of any other company or association.

History: L. 1971, ch. 163, § 1; April 3.



40-241j Annual report of agents contracted with and payment of certification fees; audit.

40-241j. Annual report of agents contracted with and payment of certification fees; audit. Each company admitted to this state shall report annually to the commissioner all agents the company has contracted with during the prior calendar year and shall pay the certification fees set forth in K.S.A. 40-252, and amendments thereto. The commissioner may audit agent or representative certification forms and fees to ensure proper reporting and receipt of fees. Any costs associated with auditing such forms shall be borne by the company or auto rental agency audited.

History: L. 1978, ch. 164, § 5; L. 1982, ch. 196, § 1; L. 1999, ch. 91, § 6; July 1.



40-241k Rules and regulations; establishing fees for agents.

40-241k. Rules and regulations; establishing fees for agents. The commissioner may adopt rules and regulations establishing reasonable fees necessary to accommodate the cost of issuing duplicate agents' licenses, certifications of individual agent qualifications or credentials to other supervisory authorities and similar functions performed by the commissioner for the benefit of insurance agents or companies or both.

History: L. 1983, ch. 154, § 2; July 1.



40-244 Representations without complying with code.

40-244. Representations without complying with code. It shall be unlawful for any person, without conforming to the provisions of this code, to represent himself or herself to be the agent of any insurance company, or, as agent, to negotiate, effect or attempt to effect any contracts of insurance, suretyship or indemnity or renewal thereof within this state.

History: L. 1927, ch. 231, 40-244; June 1.



40-246a Penalties for violating 40-246; hearings.

40-246a. Penalties for violating 40-246; hearings. The commissioner of insurance shall have the power to examine any agent, nonresident agent, company or assured if the commissioner has cause to believe that any provision of this act has been violated. At such hearing all pertinent records, files and policies shall be produced for examination by the commissioner. The insurance commissioner shall collect double the amount of the tax provided by law from any insurance company, agent or nonresident agent receiving premiums in violation of the manner prescribed in this act, and may suspend or revoke the license of any company, agent or nonresident agent willfully failing to comply therewith. Any agent or nonresident agent who shall write business in any company not authorized to transact business in this state or as otherwise provided by law shall be personally liable for such tax. Any assured who shall knowingly insure such assured's property contrary to the provisions of this act or with a company not authorized to do business in this state, shall be personally liable for double the amount of the tax provided by law on the premiums paid for such insurance.

Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1933, ch. 69, § 2 (Special Session); L. 1988, ch. 356, § 76; July 1, 1989.



40-246b Excess coverage license to effect insurance or reinsurance in nonadmitted companies; application; fee; affidavit; records; revocation or suspension of license; agent authorized to place business with excess coverage licensees; required information.

40-246b. Excess coverage license to effect insurance or reinsurance in nonadmitted companies; application; fee; affidavit; records; revocation or suspension of license; agent authorized to place business with excess coverage licensees; required information. (a) Upon receipt of a proper application, the commissioner of insurance may issue an excess lines coverage license to any licensed property and casualty agent of this state or any other state. Any agent so licensed may negotiate for insureds whose home state is this state, the types of contracts of fire insurance enumerated in K.S.A. 40-901, and amendments thereto, and the type of casualty insurance contracts enumerated in K.S.A. 40-1102, and amendments thereto, or reinsurance, or to place risks, or to effect insurance or reinsurance for persons or corporations other than such agent, with insurers not authorized to do business in this state. An agent, as defined in K.S.A. 2016 Supp. 40-4902, and amendments thereto, may place the kind or kinds of business specified in this act for which such agent is licensed pursuant to K.S.A. 2016 Supp. 40-4903 and subsection (d) of 40-4906, and amendments thereto, with an insurer not authorized to do business in this state by placing such business with a person licensed pursuant to the provisions of this act and may share in the applicable commissions on such business. Before any such license shall be issued, the applicant shall submit proper application on a form prescribed by the commissioner, which application shall be accompanied by a fee of $50. Such license shall be renewable each year on May 1, upon the payment of a $50 fee.

(b) The agent so licensed shall on or before March 1 of each year, file with the insurance department of this state, a sworn affidavit or statement to the effect that, after diligent effort, such agent has been unable to secure the amount of insurance required to protect the property, person, or firm described in such agent's affidavit or statement from loss or damage in regularly admitted companies during the preceding year. Mere rate differential shall not be grounds for placing a particular risk in a nonadmitted carrier when an admitted carrier would accept such risk at a different rate. The licensed excess coverage agent must, prior to placing insurance with an insurer not authorized to do business in this state, obtain the written consent of the prospective named insured and provide such insured the following information in a form promulgated by the commissioner:

(1) A statement that the coverage will be obtained from an insurer not authorized to do business in this state;

(2) a statement that the insurer's name appears on the list of companies maintained by the commissioner pursuant to K.S.A. 40-246e, and amendments thereto;

(3) a notice that the insurer's financial condition, policy forms, rates and trade practices are not subject to the review or jurisdiction of the commissioner;

(4) a statement that the protection of the guaranty associations is not afforded to policyholders of the insurer; and

(5) a statement or notice with respect to any other information deemed necessary by the commissioner pertinent to insuring with an insurer not authorized to do business in this state.

(c) In the event the insured desires that coverage be bound with an insurer not admitted to this state and it is not possible to obtain the written consent of the insured prior to binding the coverage, the excess lines agent may bind the coverage after advising the insured of the information set out above and shall obtain written confirmation that the insured desires that coverage be placed with an insurer not admitted to this state within 30 days after binding coverage.

(d) When business comes to a licensed excess lines agent in which this state is the home state for placement with an insurer not authorized to do business in this state from an agent not licensed as an excess lines agent, it shall be the responsibility of the licensed excess lines agent to ascertain that the insured has been provided the preceding information and has consented to being insured with an insurer not authorized to do business in this state. Each excess lines agent shall keep a separate record book in such agent's office showing the transactions of fire and casualty insurance and reinsurance placed in companies not authorized to do business in this state, the amount of gross premiums charged thereon, the insurer with which the policy was placed, the date, term and number of the policy, the location and nature of the risk, the name of the insured and such other information as the commissioner may require and such record shall be available at all times for inspection by the commissioner of insurance or the commissioner's authorized representatives. The commissioner may revoke or suspend any license issued pursuant to the provisions of this act in the same manner and for the same reasons prescribed by K.S.A. 2016 Supp. 40-4909, and amendments thereto.

Any policy issued under the provisions of this statute shall have stamped or endorsed in a prominent manner thereon, the following: This policy is issued by an insurer not authorized to do business in Kansas and, as such, the form, financial condition and rates are not subject to review by the commissioner of insurance and the insured is not protected by any guaranty fund.

If business is placed with a nonadmitted company that is subsequently determined to be insolvent, the excess lines agent placing such business with such company is relieved of any responsibility to the insured as it relates to such insolvency, if the excess lines agent has satisfactorily complied with all requirements of this section pertaining to notification of the insured, has properly obtained the written consent of the insured and has used due diligence in selecting the insurer. It shall be presumed that due diligence was used in selecting the insurer if such insurer was on the list compiled pursuant to K.S.A. 40-246e, and amendments thereto, at the time coverage first became effective.

History: L. 1955, ch. 242, § 1; L. 1975, ch. 242, § 1; L. 1982, ch. 198, § 1; L. 1996, ch. 45, § 3; L. 2004, ch. 159, § 2; L. 2011, ch. 61, § 8; May 19.



40-246c Excess coverage license to effect insurance or reinsurance in nonadmitted companies; accounting of gross premiums and tax thereon; penalty.

40-246c. Excess coverage license to effect insurance or reinsurance in nonadmitted companies; accounting of gross premiums and tax thereon; penalty. (a) On March 1 of each year, each licensed agent shall collect and pay to the commissioner a tax of 6% on the total gross premiums charged, less any return premiums, for surplus lines insurance transacted by the licensee pursuant to the license for insureds whose home state is this state.

(b) The tax on any portion of the premium unearned at termination of insurance, if any, having been credited by the state to the licensee shall be returned to the policyholder directly by the surplus lines licensee or through the producing broker. The surplus lines licensee is prohibited from rebating any part of the tax for any reason.

(c) The individual responsible for filing the statement shall be the agent who signs the policy or the agent of record with the company. The commissioner of insurance shall collect double the amount of tax herein provided from any licensee or other responsible individual as herein described who shall fail, refuse or neglect to transmit the required affidavit or statement or shall fail to pay the tax imposed by this section, to the commissioner within the period specified.

History: L. 1955, ch. 242, § 2; L. 1982, ch. 198, § 2; L. 1992, ch. 154, § 3; L. 2011, ch. 61, § 9; L. 2015, ch. 83, § 6; Jan. 1, 2016.



40-246d Same; revocation or suspension of license, when.

40-246d. Same; revocation or suspension of license, when. The commissioner may, in the manner prescribed by law, revoke or suspend the license of any agent issued pursuant to either K.S.A. 40-241, and amendments thereto or K.S.A. 2016 Supp. 40-4906, and amendments thereto, of the Kansas Statutes Annotated when such agent shall engage in any transaction permitted only to licensees under the provisions of K.S.A. 40-246b, and amendments thereto, without first obtaining the license as required by K.S.A. 40-246b, and amendments thereto.

History: L. 1955, ch. 242, § 3; L. 2005, ch. 145, § 2; July 1.



40-246e List of nonadmitted insurers authorized to write excess coverage on Kansas risks; requirements; removal from list.

40-246e. List of nonadmitted insurers authorized to write excess coverage on Kansas risks; requirements; removal from list. The commissioner shall maintain a list of insurers not authorized to do business in this state for review by any interested person. Only those insurers who have filed a certified copy of their most recent annual statement with the commissioner in the form prescribed by K.S.A. 40-225, and amendments thereto, or, if domiciled outside the United States, have filed their most recent annual statement with the national association of insurance commissioners may appear on the list. No excess lines agent shall place insurance on a Kansas domiciled risk with an insurer whose name does not appear on this list. No company shall appear on the list whose capital or surplus as shown on the annual statement does not equal or exceed $4,500,000. Individual unincorporated insurers not listed by the national association of insurance commissioners may appear on the list if they are authorized to transact an insurance business in at least one state of the United States, possess assets which are held in trust for the benefit of American policyholders in the sum of not less than $50,000,000 and pay the filing fee required by this section. Insurance exchanges who issue contracts on behalf of their members and pay the filing fee required by this section may appear on the list if their individual members have a capital or surplus equal to or in excess of $1,500,000 and the aggregate capital or surplus of all members of the exchange is at least $15,000,000. A nonrefundable filing fee of $200 shall be required of any insurer submitting its annual statement for review by the commissioner for inclusion on such list. The commissioner shall remove an insurer's name from the listing only when: (a) The insurer requests such removal; or (b) the insurer fails to file its latest annual statement and required filing fee prior to May 1 of each year as required by this section; or (c) the commissioner is notified by the insurance supervisory authority of any state of the United States that such insurer has had its authority to transact business restricted; or has been declared insolvent or placed in receivership, conservatorship, rehabilitation or any similar status wherein the business of the insurer is formally supervised by an insurance supervisory authority; or (d) the commissioner is notified by the N.A.I.C. that any insurer domiciled outside the United States has been declared insolvent or placed in receivership, conservatorship, rehabilitation or any similar status wherein the business of the insurer is formally supervised by an insurance supervisory authority pursuant to an order by any court of competent jurisdiction; or (e) the insurer has failed to effectuate reasonably prompt, fair and equitable payment of just losses and claims in this state; or (f) the insurer encourages, promotes or rewards an agent to violate the provisions of K.S.A. 40-246b, and amendments thereto. There shall be no liability on the part of and no cause of action of any nature shall arise against the commissioner, the commissioner's employees, or the state of Kansas as a result of any insurer's name appearing or not appearing on the list required by this section if such list is constructed and maintained in good faith and without malice.

History: L. 1982, ch. 198, § 3; L. 1992, ch. 268, § 1; L. 2011, ch. 61, § 10; May 19.



40-246g Surplus lines producer; exempt commercial purchaser.

40-246g. Surplus lines producer; exempt commercial purchaser. (a) A surplus lines producer seeking to place non-admitted insurance for an exempt commercial purchaser is not required to file the signed statement under K.S.A. 40-246b, and amendments thereto, if the surplus lines producer has disclosed to the exempt commercial purchaser that such insurance may or may not be available from the admitted market that may provide greater protection with more regulatory oversight and the exempt commercial purchaser has subsequently requested in writing the surplus lines producer to procure or place such insurance from a nonadmitted insurer.

(b) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 83, § 7; July 1.



40-246h Commissioner; rules and regulations.

40-246h. Commissioner; rules and regulations. (a) The commissioner of insurance may adopt such rules and regulations as are reasonable, necessary and incidental to the enforcement and administration of the provisions of K.S.A. 2016 Supp. 40-246b through 40-246e and 40-246g, and amendments thereto. Such rules and regulations shall be adopted no later than January 1, 2017.

(b) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 83, § 8; July 1.



40-246i Definitions.

40-246i. Definitions. The following definitions shall apply to K.S.A. 40-246b through 40-246e, and amendments thereto, and K.S.A. 2016 Supp. 40-246g, and amendments thereto:

(a) "Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(1) The person employs or retains a qualified risk manager to negotiate insurance coverage;

(2) the person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of $100,000 in the immediately preceding 12 months; and

(3) the person:

(A) Possesses a net worth in excess of $20,040,000, except that this amount shall be adjusted every five years by rules and regulations of the commissioner of insurance to account for the percentage change in the consumer price index;

(B) generates annual revenues in excess of $55,100,000, except that this amount shall be adjusted every five years by rules and regulations of the commissioner of insurance to account for the percentage change in the consumer price index;

(C) employs more than 500 full-time or full-time-equivalent employees per insured entity or is a member of an affiliated group employing more than 1,000 employees in the aggregate;

(D) is a not-for-profit organization or public entity generating annual budgeted expenditures of at least $33,060,000, except that this amount shall be adjusted every five years by rules and regulations of the commissioner of insurance to account for the percentage change in the consumer price index; or

(E) is a municipality with a population in excess of 50,000 persons.

(b) "Home state" (1) In general, except as provided in subparagraph (2), the term "home state" means, with respect to an insured:

(A) The state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(B) if 100% of the insured risk is located out of the state referred to in paragraph (1)(A), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(2) Affiliated groups. If more than one insured from an affiliated group are named insureds on a single non-admitted insurance contract, the term "home state" means the home state, as determined pursuant to paragraph (1), of the member of the affiliated group that has the largest percentage of premium attributed to it under such insurance contract.

(c) "Nonadmitted insurer" means an insurer that is not authorized or admitted to transact the business of insurance under the law of the home state, but does not include a risk retention group as that term is defined in 15 U.S.C. § 3901(a)(4), as in effect on July 1, 2015.

(d) "Principal place of business" means, with respect to determining the home state of the insured, the state where the insured maintains its headquarters and where the insured's high-level officers direct, control and coordinate the business activities of the insured.

(e) "Surplus lines insurance" means insurance procured by a surplus lines licensee from a surplus lines insurer as permitted under the law of the home state. "Surplus lines insurance" shall also mean excess lines insurance as may be defined by applicable state law.

(f) This section shall take effect on and after January 1, 2016.

History: L. 2015, ch. 83, § 5; July 1.



40-247 Insurance agent or broker failing to pay premium to company; penalty.

40-247. Insurance agent or broker failing to pay premium to company; penalty. (a) An insurance agent or broker who acts in negotiating or renewing or continuing a contract of insurance including any type of annuity by an insurance company lawfully doing business in this state, and who receives any money or substitute for money as a premium for such a contract from the insured, whether such agent or broker shall be entitled to an interest in same or otherwise, shall be deemed to hold such premium in trust for the company making the contract. If such agent or broker fails to pay the same over to the company after written demand made upon such agent or broker, less such agent's or broker's commission and any deductions, to which by the written consent of the company such agent or broker may be entitled, such failure shall be prima facie evidence that such agent or broker has used or applied the premium for a purpose other than paying the same over to the company.

(b) (1) An agent or broker who violates the provisions of this section shall be guilty of a:

(A) Severity level 7, nonperson felony if the value of the insurance premium is $25,000 or more;

(B) severity level 9, nonperson felony if the value of the insurance premium is at least $1,000 but less than $25,000; or

(C) class A nonperson misdemeanor if the value of the insurance premium is less than $1,000.

(2) If the value of the insurance premium is less than $1,000 and such agent or broker has, within five years immediately preceding commission of the crime, been convicted of violating this section two or more times shall be guilty of a severity level 9, nonperson felony.

History: L. 1927, ch. 231, 40-247; L. 1992, ch. 288, § 10; L. 1993, ch. 291, § 226; L. 1994, ch. 291, § 73; L. 2006, ch. 194, § 28; May 25.



40-248 Discontinuance of business.

40-248. Discontinuance of business. When any insurance company organized under the laws of this state shall desire to discontinue its business, the commissioner of insurance shall, upon application of such company, give notice of such intention in a paper published and having general circulation in the county in which such company or its general agency is located, at least once a week for six weeks, the expense of publication to be paid by the company. After such publication the commissioner of insurance shall authorize the release of the securities held under K.S.A. 40-229a, if the commissioner, upon the commissioner's own examination or the examination of some competent, disinterested person or persons appointed by the commissioner, is satisfied with the exhibition of the books and papers of the company. The president and the secretary shall affirm that all debts, judgments and liabilities of every kind are satisfied.

The commissioner of insurance may also from time to time authorize the release to such company or its assigns any portion of its securities, on being satisfied that an equal proportion of the debts and liabilities of every kind that are due or may become due has been satisfied. The amount of securities retained by the commissioner shall be not less than twice the amount of remaining liabilities.

History: L. 1927, ch. 231, 40-248; L. 1996, ch. 25, § 3; July 1.



40-249 Policies to be issued within two years.

40-249. Policies to be issued within two years. If any insurance company organized under the laws of this state shall not commence to issue policies within two years from the granting of its charter, its corporate powers shall thereby expire and the district court of the county in which the home office of such company is located may, upon petition of the commissioner of insurance, or of any person interested, proceed to wind up its affairs.

History: L. 1927, ch. 231, 40-249; June 1.



40-250 Companies subject to act.

40-250. Companies subject to act. All the provisions of this code relating to insurance companies organized under the laws of any other state of the United States, or its officers, agents or employees, shall apply to any company organized under the laws of the United States, its officers, agents or employees.

History: L. 1927, ch. 231, 40-250; June 1.



40-251 Insurance commissioner; legal representation; judicial review of actions.

40-251. Insurance commissioner; legal representation; judicial review of actions. (a) The attorney general shall represent the commissioner of insurance in any action to enforce a rule and regulation or order of the commissioner.

(b) Any action of the commissioner of insurance pursuant to law shall be subject to review in accordance with the Kansas judicial review act. The action for review shall be against the commissioner of insurance, not in the commissioner's individual name but in the commissioner's representative capacity.

(c) The state of Kansas shall represent the commissioner of insurance in any action brought against the commissioner in the commissioner's individual name where such activity was in connection with the performance of the commissioner's official duties.

History: L. 1927, ch. 231, 40-251; L. 1967, ch. 255, § 1; L. 1986, ch. 318, § 28; L. 2010, ch. 17, § 67; July 1.



40-252 Schedules of fees and taxes for insurance companies and fraternal benefit societies; credits; deductions; returns; time for payment.

40-252. Schedules of fees and taxes for insurance companies and fraternal benefit societies; credits; deductions; returns; time for payment. Every insurance company or fraternal benefit society organized under the laws of this state or doing business in this state shall pay to the commissioner of insurance fees and taxes specified in the following schedule:

A

Insurance companies organized under the laws of this state:

1.  Capital stock insurance companies and mutual legal reserve life insurance companies:Filing application for sale of stock or certificates ofindebtedness  $25

Admission fees:Examination of charter and other documents  500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

2.  Mutual life, accident and health associations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

3.  Mutual fire, hail, casualty and multiple line insurers and reciprocal or interinsurance exchanges:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees and as a condition precedent to the continuation of the certificate of authority provided in this code, all such companies shall pay a fee of $2 for each agent certified by the company and shall also pay a tax annually upon all premiums received on risk located in this state at the rate of 1% for tax year 1997, and 2% for all tax years thereafter per annum less (1) for tax years prior to 1984, any taxes paid on business in this state pursuant to the provisions of K.S.A. 40-1701 to 40-1707, inclusive, and 75-1508, and amendments thereto, and (2) for tax years 1984 and thereafter, any taxes paid on business in this state pursuant to the provisions of K.S.A. 75-1508, and amendments thereto, and the amount of the firefighters relief tax credit determined by the commissioner of insurance. The amount of the firefighters relief tax credit for a company for the current tax year shall be determined by the commissioner of insurance by dividing (A) the total amount of credits against the tax imposed by this section for taxes paid by all such companies on business in this state under K.S.A. 40-1701 to 40-1707, inclusive, and amendments thereto, for tax year 1983, by (B) the total amount of taxes paid by all such companies on business in this state under K.S.A. 40-1703, and amendments thereto, for the tax year immediately preceding the current tax year, and by multiplying the result so obtained by (C) the amount of taxes paid by the company on business in this state under K.S.A. 40-1703, and amendments thereto, for the current tax year.

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, including funds accepted before January 1, 1997, and declared and taxed as annuity premiums which, on or after January 1, 1997, are withdrawn before application to the purchase of annuities, all premiums received for reinsurance from any other company authorized to do business in this state, dividends returned to policyholders and premiums received in connection with the funding of a pension, deferred compensation, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404, 408, 457 or 501 of the United States internal revenue code of 1986. Funds received by life insurers for the purchase of annuity contracts and funds applied by life insurers to the purchase of annuities shall not be deemed taxable premiums or be subject to tax under this section for tax years commencing on or after January 1, 1997.

B

Fraternal benefit societies organized under the laws of this state:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

C

Mutual nonprofit hospital service corporations, nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations and nonprofit pharmacy service corporations organized under the laws of this state:

1.  Mutual nonprofit hospital service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

2.  Nonprofit medical service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

3.  Nonprofit dental service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

4.  Nonprofit optometric service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

5.  Nonprofit pharmacy service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees and as a condition precedent to the continuation of the certificate of authority, provided in this code, every corporation or association shall pay annually to the commissioner of insurance a tax in an amount equal to 1% for tax year 1997, and 2% for all tax years thereafter per annum of the total of all premiums, subscription charges, or any other term which may be used to describe the charges made by such corporation or association to subscribers for hospital, medical or other health services or indemnity received during the preceding year. In such computations all such corporations or associations shall be entitled to deduct any premiums or subscription charges returned on account of cancellations and dividends returned to members or subscribers.

D

Insurance companies organized under the laws of any other state, territory or country:

1.  Capital stock insurance companies and mutual legal reserve life insurance companies:Filing application for sale of stock or certificates ofindebtedness  $25

Admission fees:Examination of charter and other documents  500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees all such companies shall pay $5 for each agent certified by the company, except as otherwise provided by law.

As a condition precedent to the continuation of the certificate of authority, provided in this code, every company organized under the laws of any other state of the United States or of any foreign country shall pay a tax upon all premiums received during the preceding year at the rate of 2% per annum.

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, including funds accepted before January 1, 1997, and declared and taxed as annuity premiums which, on or after January 1, 1997, are withdrawn before application to the purchase of annuities, dividends returned to policyholders and all premiums received for reinsurance from any other company authorized to do business in this state and premiums received in connection with the funding of a pension, deferred compensation, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404, 408, 457 or 501 of the United States internal revenue code of 1986. Funds received by life insurers for the purchase of annuity contracts and funds applied by life insurers to the purchase of annuities shall not be deemed taxable premiums or be subject to tax under this section for tax years commencing on or after January 1, 1997.

2. Mutual life, accident and health associations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees, every such company organized under the laws of any other state of the United States shall pay $5 for each agent certified by the company, and shall pay a tax annually upon all premiums received at the rate of 2% per annum.

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, including funds accepted before January 1, 1997, and declared and taxed as annuity premiums which, on or after January 1, 1997, are withdrawn before application to the purchase of annuities, dividends returned to policyholders and all premiums received for reinsurance from any other company authorized to do business in this state and premiums received in connection with the funding of a pension, deferred compensation, annuity or profit-sharing plan qualified or exempt under sections 401, 403, 404, 408, 457 or 501 of the United States internal revenue code of 1986. Funds received by life insurers for the purchase of annuity contracts and funds applied by life insurers to the purchase of annuities shall not be deemed taxable premiums or be subject to tax under this section for tax years commencing on or after January 1, 1997.

3.  Mutual fire, casualty and multiple line insurers and reciprocal or interinsurance exchanges:

Admission fees:Examination of charter and other documents and issuanceof certificate of authority  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees, every such company or association organized under the laws of any other state of the United States shall pay a fee of $5 for each agent certified by the company and shall also pay a tax annually upon all premiums received at the rate of 2% per annum.

For tax years 1998 and thereafter, the annual tax shall be reduced by the "applicable percentage" of (1) any taxes paid on business in this state pursuant to the provisions of K.S.A. 75-1508, and amendments thereto, and (2) the amount of the firefighters relief tax credit determined by the commissioner of insurance. The amount of the firefighters relief tax credit for a company taxable under this subsection for the current tax year shall be determined by the commissioner of insurance by dividing (A) the total amount of taxes paid by all such companies on business in this state under K.S.A. 40-1701 to 40-1707, and amendments thereto, for tax year 1983 as then in effect, by (B) the total amount of taxes paid by all such companies on business in this state under K.S.A. 40-1703, and amendments thereto, for the tax year immediately preceding the current tax year, and by multiplying the result so obtained by (C) the amount of taxes paid by the company on business in this state under K.S.A. 40-1703, and amendments thereto, for the current tax year. The "applicable percentage" shall be as follows:

Tax Year  Applicable Percentage

1998  10%

1999  20%

2000  40%

2002  50%

2003  60%

2004  70%

2005  80%

2006  90%

2007  and thereafter100%

In the computation of the gross premiums all such companies shall be entitled to deduct any premiums returned on account of cancellations, all premiums received for reinsurance from any other company authorized to do business in this state, and dividends returned to policyholders.

E

Fraternal benefit societies organized under the laws of any other state, territory or country:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

F

Mutual nonprofit hospital service corporations, nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations and nonprofit pharmacy service corporations organized under the laws of any other state, territory or country:

1.  Mutual nonprofit hospital service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

2.  Nonprofit medical service corporations, nonprofit dental service corporations, nonprofit optometric service corporations and nonprofit pharmacy service corporations:

Admission fees:Examination of charter and other documents  $500Filing annual statement  100Certificate of authority  10

Annual fees:Filing annual statement  100Continuation of certificate of authority  10

In addition to the above fees and as a condition precedent to the continuation of the certificate of authority, provided in this code, every corporation or association shall pay annually to the commissioner of insurance a tax in an amount equal to 2% per annum of the total of all premiums, subscription charges, or any other term which may be used to describe the charges made by such corporation or association to subscribers in this state for hospital, medical or other health services or indemnity received during the preceding year. In such computations all such corporations or associations shall be entitled to deduct any premiums or subscription charges returned on account of cancellations and dividends returned to members or subscribers.

G

Payment of Taxes.

For the purpose of insuring the collection of the tax upon premiums, assessments and charges as set out in subsection A, C, D or F, every insurance company, corporation or association shall at the time it files its annual statement, as required by the provisions of K.S.A. 40-225, and amendments thereto, make a return, generated by or at the direction of its president and secretary or other chief officers, under penalty of K.S.A. 2016 Supp. 21-5824, and amendments thereto, to the commissioner of insurance, stating the amount of all premiums, assessments and charges received by the companies or corporations in this state, whether in cash or notes, during the year ending on the December 31 next preceding.

Commencing in 1985 and annually thereafter the estimated taxes shall be paid as follows: On or before June 15 and December 15 of such year an amount equal to 50% of the full amount of the prior year's taxes as reported by the company shall be remitted to the commissioner of insurance. As used in this paragraph, "prior year's taxes" includes (1) taxes assessed pursuant to this section for the prior calendar year, (2) fees and taxes assessed pursuant to K.S.A. 40-253, and amendments thereto, for the prior calendar year, and (3) taxes paid for maintenance of the department of the state fire marshal pursuant to K.S.A. 75-1508, and amendments thereto, for the prior calendar year.

Upon the receipt of such returns the commissioner of insurance shall verify the same and assess the taxes upon such companies, corporations or associations on the basis and at the rate provided herein and the balance of such taxes shall thereupon become due and payable giving credit for amounts paid pursuant to the preceding paragraph, or the commissioner shall make a refund if the taxes paid in the prior June and December are in excess of the taxes assessed.

H

The fee prescribed for the examination of charters and other documents shall apply to each company's initial application for admission and shall not be refundable for any reason.

History: L. 1927, ch. 231, 40-252; L. 1965, ch. 299, § 1; L. 1970, ch. 183, § 1; L. 1972, ch. 174, § 15; L. 1974, ch. 295, § 2; L. 1975, ch. 243, § 15; L. 1976, ch. 311, § 4; L. 1978, ch. 164, § 7; L. 1980, ch. 131, § 1; L. 1981, ch. 189, § 1; L. 1984, ch. 161, § 2; L. 1984, ch. 165, § 9; L. 1985, ch. 160, § 1; L. 1987, ch. 159, § 15; L. 1997, ch. 175, § 3; L. 1998, ch. 10, § 1; L. 2007, ch. 122, § 3; L. 2011, ch. 30, § 176; July 1.



40-252a Insurance company tax and fee refund revolving fund; use; duties of commissioner and director of accounts and reports; procedure.

40-252a. Insurance company tax and fee refund revolving fund; use; duties of commissioner and director of accounts and reports; procedure. A revolving fund, designated "insurance company tax and fee refund," in an amount not to exceed three thousand dollars ($3,000) shall be set apart and maintained for the insurance commissioner from insurance company tax and fee collections which shall be held by the state treasurer for the payment of all such refunds due an insurance company or companies. If the commissioner of insurance finds that the tax and/or fee paid by such company or companies is in excess of the amount legally due the state, the commissioner shall certify the amount of the overpayment on a voucher to the director of accounts and reports for refund of such tax and/or fee. Upon receipt of such voucher, properly executed, the director of accounts and reports shall issue his warrant to the state treasurer for the payment out of the revolving fund provided for in this section. In the event such fund as established by this section is, at any time, insufficient to provide the amount of tax and fee refunds due the insurance company or companies, then the commissioner shall certify the amount of additional funds required to the director of accounts and reports who shall promptly transfer the said required amount from the state general revenue fund to the insurance company tax and fee revolving fund, and notify the state treasurer, who shall make proper entry on his records. The commissioner shall maintain in his files for a period of five (5) years from its date a duplicate of said voucher and a statement which shall set forth the reasons such refunds have been made.

History: L. 1963, ch. 263, § 1; March 9.



40-252b Fees, charges and taxes under 40-252; in lieu of all other license fees and taxes; exceptions.

40-252b. Fees, charges and taxes under 40-252; in lieu of all other license fees and taxes; exceptions. For taxable years commencing on and after January 1, 1998, the fees, charges and taxes provided for by K.S.A. 40-252, and amendments thereto, shall be in lieu of all other license fees, premium or occupation taxes, income taxes, intangible property taxes, or other fees levied or assessed upon the basis of income, premiums, gross receipts and intangible property by this state and any municipality, county or other political subdivision of this state, and no municipality, county or other political subdivision of this state shall impose any license fee or privilege, premium, income, intangible property or gross receipts tax or fee upon any insurance company or corporation taxed under the provisions of K.S.A. 40-252, and amendments thereto and organized under the laws of this state or doing business in this state, or upon any of its agents or representatives for the privilege of doing an insurance business therein. This section shall not be construed to prohibit the levy and collection of (a) state, county or municipal taxes upon the real and tangible personal property of such company, (b) tax for the purpose of maintaining the office of the fire marshal of this state as provided in K.S.A. 75-1508, and amendments thereto, (c) the firemen's relief fund tax as provided for in K.S.A. 40-1701 through 40-1707, and amendments thereto, and (d) municipal occupation taxes levied upon any basis other than income, intangible property, premiums or gross receipts.

History: L. 1970, ch. 183, § 4; L. 1997, ch. 175, § 4; July 1.



40-252c Same; credits; definitions.

40-252c. Same; credits; definitions. (a) Every insurance company organized under the laws of this state and required by this act to pay a premium tax or privilege fee pursuant to K.S.A. 40-252, and amendments thereto, shall be entitled to a credit, on the premium taxes or privilege fees imposed by K.S.A. 40-252, and amendments thereto, of 25% of such taxes or fees if at least 30% of such insurance company's admitted assets is invested in Kansas securities.

(b) For the purpose of this section: (1) The term "insurance company" shall mean any insurance company, mutual nonprofit hospital corporation, nonprofit medical service corporation or any corporation, society or association to which K.S.A. 40-252, and amendments thereto, applies;

(2) The term "admitted assets" shall mean the assets treated as admitted assets in the annual statement required to be filed with the commissioner of insurance pursuant to this act and K.S.A. 40-225, and amendments thereto; and

(3) The term "Kansas securities" shall mean real estate in this state, bonds of the state of Kansas, bonds or interest bearing warrants of any county, city, town, school district or municipality or subdivision of the state of Kansas, notes or bonds secured by mortgages or other liens on real estate located in the state of Kansas, cash deposits in regularly established national or state banks in this state on the basis of the average monthly deposits throughout the calendar year, policy loans secured by the legal reserve on policies insuring residents of the state of Kansas, and any other Kansas property or securities in which, by the laws of the state of Kansas, such insurance companies may invest their funds. The provisions of this section shall not be applicable to any taxable year after tax year 1998.

History: L. 1970, ch. 183, § 5; L. 1997, ch. 175, § 5; July 1.



40-252d Credit against premium tax for salaries paid to Kansas employees.

40-252d. Credit against premium tax for salaries paid to Kansas employees. (a) For tax years 2001 and thereafter, each company required to pay a tax on premiums under subsections A, C, D or F of K.S.A. 40-252, and amendments thereto, shall be allowed as a credit against such tax 15% of the salaries paid to Kansas employees. Before taking into account any other credit or offset against the tax on premiums imposed under K.S.A. 40-252, and amendments thereto, the credit allowed under this section may not reduce such tax by more than 1.125% of premiums taxable thereunder for tax years 2001 and thereafter, or 1% of premiums taxable thereunder for tax years 2001 and thereafter if such credit is calculated in accordance with the provisions of subsection (c).

(b) As used in this section, unless the context otherwise requires:

(1) "Affiliate" means an insurance company which, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with another insurance company. "Affiliate" also includes any company or business entity other than an insurance company which, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with an insurance company and which performs insurance company operations for an insurance company. For purposes of this definition, control exists if any company or business entity, directly or indirectly, owns, holds with the power to vote or holds proxies representing all the voting stock or other voting securities of any other company or business entity.

(2) "Insurance company" or "company" means any entity subject to a tax on premiums under subsections A, C, D or F of K.S.A. 40-252, and amendments thereto, including the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or inter-insurance exchange under powers of attorney. For the purpose of this section, a reciprocal and its attorney-in-fact will be considered a single entity.

(3) "Insurance company operations" means one or more or any combination of the following functions or services performed in connection with the development, sale and administration of products giving rise to receipts subject to a tax on premiums under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto: Actuarial, medical, legal, investments, accounting, auditing, underwriting, policy issuance, information, policyholder services, premium collection, claims, advertising and publications, public relations, human resources, marketing, sales office staff, training of sales and service personnel, and clerical, managerial and other support for any such functions or services.

(4) "Kansas employees" means persons who are employed in Kansas and who are common law employees of an insurance company or its affiliate. "Kansas employees" does not include independent contractors or any person to the extent such person's compensation is based on commissions.

(5) "Salaries" means gross compensation paid to Kansas employees as reported to the State of Kansas for income tax purposes for the calendar year for which a tax on premiums is imposed under K.S.A. 40-252, and amendments thereto, but only to the extent compensation is paid for insurance company operations performed in Kansas for an insurance company or its insurance company affiliates subject to the tax on premiums under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto. "Salaries" does not include compensation based on commissions.

(c) For an insurance company having affiliates:

(1) Salaries paid by a noninsurance company affiliate shall be allocated among insurance company affiliates pursuant to the agreement between or among the insurance company and its affiliates.

(2) The gross amount of all premiums of an insurance company subject to tax under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto and those of its insurance company affiliates subject to such tax may be aggregated. In addition, all salaries paid to Kansas employees may be aggregated. Subject to the limitation on the salary credit set forth in subsection (a) of this section, the total allowable salary credit may be determined as if all the aggregated premiums were received and all the aggregated salaries were paid by one insurance company. Once the total allowable salary credit is determined for all insurance company affiliates, the total credit may be allocated among the insurance company and its insurance company affiliates at the discretion of the insurance company on a per insurance company basis, subject to the limitation on the salary credit as set forth in subsection (a) of this section.

(d) The computation of salaries, the allowable salary credit and the allocation of the credit among insurance company affiliates shall be made on forms supplied by the commissioner of insurance.

(e) For purposes of calculating any tax due under K.S.A. 40-253, and amendments thereto, from a taxpayer not organized under the laws of this state, the credit allowed by this section shall be treated as a tax paid under K.S.A. 40-252, and amendments thereto.

History: L. 1997, ch. 175, § 7; L. 2001, ch. 205, § 1; July 1.



40-252e Small insurance company credit against premium tax.

40-252e. Small insurance company credit against premium tax. For tax years 1998 and thereafter, a foreign or domestic insurance company required to pay a tax on premiums under subsection A, C, D or F of K.S.A. 40-252, and amendments thereto and writing less than $15,000,000 in premiums in all states shall be allowed as a small company credit against such tax the amount computed as follows:

(a) Subtract the total dollar amount of all premiums written by the company in all states from $15,000,000;

(b) Divide the result obtained in (a) by 15,000,000;

(c) Multiply the quotient obtained in (b) by 90,000 with the resulting credit not to exceed $30,000. No credit under this section shall be allowed unless the company has paid salaries for which a salary credit is allowed under K.S.A. 40-252d.

Before taking into account any other credit or offset against the tax on premiums imposed under K.S.A. 40-252, and amendments thereto, the employment credit allowed under K.S.A. 40-252d, and amendments thereto and the small company credit allowed under this section, taken together, may not reduce such tax by more than 1% of premiums taxable under K.S.A. 40-252, and amendments thereto, for tax year 1998 or by more than 1.25% of premiums taxable under K.S.A. 40-252, and amendments thereto, for tax years 1999 and thereafter. For purposes of calculating any tax due under K.S.A. 40-253, and amendments thereto, from a taxpayer not organized under the laws of this state, the credit allowed by this section shall be treated as a tax paid under K.S.A. 40-252, and amendments thereto.

History: L. 1997, ch. 175, § 8; July 1.



40-252f Credit for insurance companies for certain business investment expenses in qualified business facilities; eligibility; definitions.

40-252f. Credit for insurance companies for certain business investment expenses in qualified business facilities; eligibility; definitions. (a) For tax years 2007, and thereafter, a foreign or domestic insurance company required to pay a tax on premiums under subsection (A), (C), (D) or (F) of K.S.A. 40-252, and amendments thereto, shall be allowed credits against such tax in amounts equal to the amount of such credits allowable under K.S.A. 74-50,132, 79-32,153 and 79-32,160a, and amendments thereto, when:

(1) Such credits are earned but not used by a related corporation not required to pay a tax on premiums under K.S.A. 40-252, and amendments thereto;

(2) the value of such credits is made available to the related corporation through a reduction in costs charged to the related corporation by such insurance company or the transfer of funds to the related corporation in an amount equal to the credit claimed by the insurance company; and

(3) when the entity earning the credits is engaged in a contract that is subject to the federal acquisition regulations for services related to the administration of the federal medicare program and has engaged in the investment in a qualified business facility as defined in K.S.A. 79-32,154, and amendments thereto, with respect to the acquisition or retention of a contract to administer the federal medicare program.

(b) In each tax year that the related corporation assigns to an insurance company its right to credits under this section, the related corporation must file and submit a signed waiver to the commissioner of insurance and the secretary of revenue on a form supplied by the secretary of revenue.

(c) "Related corporation" shall mean a corporation or partnership controlled by the insurance company. For the purposes of this act, "controlled by the insurance company" shall mean:

(1) In the case of a corporation, ownership, directly or indirectly, of stock possessing at least 80% of the total combined voting power of all classes of stock entitled to vote and at least 80% of all other classes of stock of the corporation; and

(2) in the case of a partnership ownership of at least 80% of the capital or profits interest in such partnership.

History: L. 2007, ch. 62, § 1; Apr. 5.



40-252g Same; expiration of act.

40-252g. Same; expiration of act. The provisions of this act shall expire on July 1, 2012, provided that any credits earned under this act prior to such date but unused as of such date may continue to be used until exhausted.

History: L. 2007, ch. 62, § 2; Apr. 5.



40-253 Payment of fees and taxes in other states by Kansas companies; retaliatory measures, when.

40-253. Payment of fees and taxes in other states by Kansas companies; retaliatory measures, when. Whenever the existing or future laws of any other state or country shall require from insurance companies or fraternal benefit societies organized under the laws of this state, applying to do business in such other state or country, any deposit of securities in such state or country for the protection of policyholders therein or any payment for taxes, fines, penalties, certificates of authority, licenses, fees, or compensation for examination, including taxes or fees based on fire premiums, greater than the amount required for such purpose from insurance companies or agents of other states by the then existing laws of this state, then, and in every case, all companies and agents of any such state or country, doing business in this state shall make the same deposit, for a like purpose, with the commissioner of insurance of this state, and pay to the commissioner of insurance for taxes, fines, penalties, certificates of authority, licenses, fees, or compensation for examination, including taxes or fees based on fire premiums, an amount equal to the amount of such charges and payments imposed by the laws of such other state or country upon the companies of this state and the agents thereof. The provisions of this section shall not apply to special purpose assessments or guaranty association assessments both under the laws of this state and under the laws of any other state or country, and any tax offset or credit for any such assessment shall, for purposes of this section, be treated as a tax paid both under the laws of this state and under the laws of any other state or country.

History: L. 1927, ch. 231, 40-253; L. 1951, ch. 293, § 1; L. 1967, ch. 256, §1; L. 1997, ch. 175, § 6; July 1.



40-253a Payment of fees and taxes in other states by Kansas companies; retaliatory measures; effect of certain tax credits.

40-253a. Payment of fees and taxes in other states by Kansas companies; retaliatory measures; effect of certain tax credits. For purposes of calculating any tax due under K.S.A. 40-253, and amendments thereto, from a taxpayer not organized under the laws of this state, the credits allowed pursuant to K.S.A. 40-2813, 74-50,132, 79-32,153, 79-32,160 and 79-32,196, and amendments thereto, shall be treated as tax paid under K.S.A. 40-252, and amendments thereto.

History: L. 1998, ch. 136, § 9; Apr. 30.



40-256 Attorney fees in actions on insurance policies; exception.

40-256. Attorney fees in actions on insurance policies; exception. That in all actions hereafter commenced, in which judgment is rendered against any insurance company as defined in K.S.A. 40-201, and including in addition thereto any fraternal benefit society and any reciprocal or interinsurance exchange on any policy or certificate of any type or kind of insurance, if it appear from the evidence that such company, society or exchange has refused without just cause or excuse to pay the full amount of such loss, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney's fee for services in such action, including proceeding upon appeal, to be recovered and collected as a part of the costs: Provided, however, That when a tender is made by such insurance company, society or exchange before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender no such costs shall be allowed.

History: L. 1931, ch. 212, § 1; L. 1957, ch. 276, § 1; L. 1967, ch. 257, § 1; L. 1972, ch. 175, § 1; July 1.



40-257 Invalidity of code of 1927.

40-257. Invalidity of code of 1927. If any section, subsection, paragraph or provision of this act shall be held to be invalid by any court for any reason, it shall be conclusively presumed that this act would have been passed by the legislature without such invalid section, subsection, paragraph or provision and such finding or construction shall not in any way affect the remainder of this act.

History: L. 1927, ch. 231, § 2; June 1.



40-258 Actions to recover death benefits based on certain policies; distribution.

40-258. Actions to recover death benefits based on certain policies; distribution. Where any person shall die and no personal representative is or has been appointed, a civil action for the recovery of death benefits based on any policy of insurance, wherein the beneficiary is not named or the beneficiary named is the estate of the decedent and where the face amount of the insurance provided in the policy is one thousand dollars or less, may be brought by the widow, or, where there is no widow, by the next of kin of such deceased. The amount recovered in any such action shall inure to the exclusive benefit of the widow and children, if any, or next of kin, to be distributed in the same manner as personal property of the deceased.

History: L. 1943, ch. 153, § 1; June 28.



40-259 Continuity of management of domestic companies in national emergency; declaration of purpose.

40-259. Continuity of management of domestic companies in national emergency; declaration of purpose. The legislature declares that it is desirable for the general welfare and in particular for the welfare of insurance beneficiaries, policyholders, injured claimants and others that the business of domestic insurance companies be continued notwithstanding the event of a national emergency.

The specific purpose of this chapter is to facilitate the continued operation of domestic insurance companies in the event that a national emergency is caused by an attack on the United States or by a nuclear, atomic or other disaster which makes it impossible or impracticable for a company to conduct its business in strict accord with applicable provisions of law, its bylaws, or its charter.

History: L. 1965, ch. 312, § 1; June 30.



40-260 Same; adoption of emergency bylaws; effect.

40-260. Same; adoption of emergency bylaws; effect. The board of directors of any domestic insurance company may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the company, which shall be operative during such a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes, or of the company's charter, make any provision that may be reasonably necessary for the operation of the company during the period of such emergency.

History: L. 1965, ch. 312, § 2; June 30.



40-261 Same; effective provisions of law if emergency bylaws not adopted at time emergency occurs.

40-261. Same; effective provisions of law if emergency bylaws not adopted at time emergency occurs. In the event that the board of directors of a domestic insurance company has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of such national emergency:

(1) Three (3) directors shall constitute a quorum for the transaction of business at all meetings of the board.

(2) Any vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

(3) If there are no surviving directors, but at least three (3) vice-presidents of the company survive, the three (3) vice-presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation. By majority vote such emergency board of directors may elect other directors. If there are not at least three (3) surviving vice-presidents, the commissioner of insurance or duly designated person exercising the powers of commissioner of insurance shall appoint three (3) persons as directors who shall possess all of the powers of the previous board of directors and such powers as are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.

History: L. 1965, ch. 312, § 3; June 30.



40-262 Same; succession national emergency lists; basis; conditions.

40-262. Same; succession national emergency lists; basis; conditions. At any time the board of directors of a domestic insurance company may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of the president, the secretary or the treasurer of the company such officers, or any of them, shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. Such list may be on the basis of named persons or position titles, shall establish the order of priority and may prescribe the conditions under which the powers of the office shall be exercised.

History: L. 1965, ch. 312, § 4; June 30.



40-263 Same; home or principal office; alternate locations.

40-263. Same; home or principal office; alternate locations. At any time the board of directors of a domestic insurance company may, by resolution, provide that in the event of such a national emergency the home office or principal place of business of the company shall be at such location as is named or described in the resolution. Such resolution may provide for alternate locations and establish an order of preference.

History: L. 1965, ch. 312, § 5; June 30.



40-264 Statement of ownership of equity shares in domestic stock companies filed with commissioner, when; changes.

40-264. Statement of ownership of equity shares in domestic stock companies filed with commissioner, when; changes. Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the commissioner of insurance on or before January 31, 1966, or within ten (10) days after he becomes such beneficial owner, director or officer, a statement, in such form as the commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten (10) days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

History: L. 1965, ch. 309, § 1; June 30.



40-265 Profits from sale or purchase of equity securities to inure to benefit of company, when; actions for recovery; exemption.

40-265. Profits from sale or purchase of equity securities to inure to benefit of company, when; actions for recovery; exemption. For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six (6) months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two (2) years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.

History: L. 1965, ch. 309, § 2; June 30.



40-266 Unlawful acts in connection with sale of equity securities.

40-266. Unlawful acts in connection with sale of equity securities. It shall be unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within twenty (20) days thereafter, or does not within five (5) days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

History: L. 1965, ch. 309, § 3; June 30.



40-267 Provisions of 40-265, 40-266 inapplicable to certain sales; rules and regulations.

40-267. Provisions of 40-265, 40-266 inapplicable to certain sales; rules and regulations. The provisions of K.S.A. 40-265 shall not apply to any purchase and sale, or sale and purchase, and the provisions of K.S.A. 40-266 shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the securities exchange act of 1934) for such security. The commissioner shall, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market to conform to the provisions of K.S.A. 40-265 and 40-266.

History: L. 1965, ch. 309, § 4; June 30.



40-268 Provisions of 40-264 to 40-266 inapplicable to arbitrage transactions; exception.

40-268. Provisions of 40-264 to 40-266 inapplicable to arbitrage transactions; exception. The provisions of K.S.A. 40-264, 40-265 and 40-266 shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the commissioner may adopt in order to carry out the purposes of this act.

History: L. 1965, ch. 309, § 5; June 30.



40-269 Equity security defined.

40-269. Equity security defined. The term "equity security" when used in this act means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right, or any other security which the commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

History: L. 1965, ch. 309, § 6; June 30.



40-270 Provisions of 40-264 to 40-266 inapplicable to equity securities of domestic companies, when.

40-270. Provisions of 40-264 to 40-266 inapplicable to equity securities of domestic companies, when. The provisions of K.S.A. 40-264, 40-265 and 40-266 shall not apply to equity securities of a domestic stock insurance company if (a) such securities shall be registered, or shall be required to be registered, pursuant to section 12 [*] of the securities exchange act of 1934, as amended, or if (b) such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of K.S.A. 40-264, 40-265 and 40-266 except for the provisions of this subsection (b).

History: L. 1965, ch. 309, § 7; June 30.

* 15 U.S.C.A. 78l.



40-271 Rules and regulations by commissioner.

40-271. Rules and regulations by commissioner. The commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by K.S.A. 40-264 to 40-270, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of K.S.A. 40-264, 40-265 and 40-266 imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

History: L. 1965, ch. 309, § 8; June 30.



40-272 Regulations regarding proxies, consents or authorization concerning securities of domestic companies.

40-272. Regulations regarding proxies, consents or authorization concerning securities of domestic companies. The commissioner of insurance shall have specific authority to prescribe rules and regulations regarding proxies, consents or authorizations in respect of securities issued by domestic insurance companies and such rules and regulations shall conform to those prescribed by the national association of insurance commissioners.

History: L. 1965, ch. 313, § 1; June 30.



40-273 Joint underwriting and joint reinsurance; filing requirements; changes; prohibitions.

40-273. Joint underwriting and joint reinsurance; filing requirements; changes; prohibitions. Every group, association or other organization of insurers which engages in joint underwriting or joint reinsurance through such group, association or other organization or by standing agreement among the members thereof, shall file with the commissioner (1) a copy of its constitution, its articles of agreement or association or its articles or certificates of incorporation or other contractual provisions governing the activities of such group, association or other organization and of its bylaws, rules and regulations governing its activities; (2) a list of its members; (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or other process may be served; and (4) an agreement that the commissioner may examine such underwriting group, association or other organization in accordance with 40-222 of the Kansas Statutes Annotated, unless such examination has been made by the state where the principal office of such group, association or other organization of insurers is located and that such examination is made available to the Kansas insurance department. Every such group, association or other organization shall notify the commissioner promptly of every change in its constitution, its articles or certificates of incorporation, agreement or association or other contractual provisions governing the activities of such group, association or other organization and of its bylaws, rules and regulations governing the conduct of its activities; its list of members; and the name and address of the resident of this state upon whom notices or orders of the commissioner or other process may be served.

No such group, association or organization shall engage in any unfair or unreasonable practice with respect to such activities.

History: L. 1965, ch. 311, § 1; June 30.



40-274 Same; solicitation; countersignature requirements.

40-274. Same; solicitation; countersignature requirements. Whenever the affiliate companies of any joint underwriting group described in K.S.A. 40-273 issue policies in this state that obligate more than one (1) insurer, severally or jointly, the solicitation of such policies must be accomplished by a licensed resident agent for at least one (1) of the companies assuming direct liability on the risk: Provided, That such policy must be countersigned by a licensed resident agent for each company assuming direct liability as provided in K.S.A. 40-246: Provided further, Such countersignature requirement may be accomplished by means of an endorsement on which the signatures of licensed resident agents of all companies assuming direct liability on the policy are placed.

History: L. 1967, ch. 248, § 1; July 1.



40-275 Advance or partial payment not admissible as admission against interest or admission of liability; credit; no recovery; limitation of actions.

40-275. Advance or partial payment not admissible as admission against interest or admission of liability; credit; no recovery; limitation of actions. No advance payment or partial payment of damages, predicated on possible tort liability, as an accommodation to an injured person, or on his behalf to others, or to the heirs at law or dependents of a deceased person of medical expenses, loss of earnings and other actual out of pocket expenses, because of an injury, death claim, property loss or potential claim against any person, firm, trust or corporation, shall be admissible into evidence as an admission against interest or admission of liability by such party or self insurer, or if paid by an insurer of such party, as the insurer's recognition of such liability with respect to such injured or deceased person, or with respect to any other claim arising from the same accident or event. Any such payments shall, however, constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person. In the event of a trial involving such a claim, the fact that such payments have been made shall not be brought to the attention of the jury: Provided, If after an advance payment or partial payment is made as herein provided for, and thereafter it shall be determined by final judgment of a court of competent jurisdiction that the person, firm, trust or corporation is not liable for an amount sufficient to satisfy the advance payment or partial payment, such person, firm, trust or corporation shall have no right of action for the recovery of any such a payment: Provided further, That the period fixed for the limitation for the commencement of actions shall commence on the date of the last payment or partial payment made hereunder.

History: L. 1967, ch. 267, § 1; L. 1969, ch. 232, § 1; July 1.



40-276 Cancellation of automobile liability insurance; definitions.

40-276. Cancellation of automobile liability insurance; definitions. As used in this act: "Policy of automobile liability insurance" means a policy insuring against the liability of the insured for the death, disability or damages of another and against loss or damage to the property of another, arising from the use of an automobile that is issued to cover the following types of automobiles owned by an individual or by husband and wife, including automobiles hired under a long term contract and written on a specified car basis:

(a) A motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others;

(b) Any other four-wheel motor vehicle with a load capacity of one thousand five hundred (1,500) pounds or less which is not used in the occupation, profession or business of the named insured, other than farming: Provided, That the term "policy of automobile liability insurance" shall not include policies of automobile liability insurance (1) issued through the Kansas automobile assigned risk plan, (2) insuring more than four automobiles, nor (3) insuring the automobile hazard of garages, automobile sales agencies, repair shops, service stations or public parking places.

History: L. 1967, ch. 271, § 1; Jan. 1, 1968.



40-276a Automobile liability insurance policies; denial of renewal; notice; conditions; exceptions.

40-276a. Automobile liability insurance policies; denial of renewal; notice; conditions; exceptions. (a) Any insurance company that denies renewal of an automobile liability insurance policy in this state shall give at least 30 days written notice to the named insured, at his last known address, or cause such notice to be given by a licensed agent of its intention not to renew such policy. No insurance company shall deny the renewal of an automobile liability insurance policy except in one or more of the following circumstances or as permitted in subsection (b):

(1) When such insurance company is required or has been permitted by the commissioner of insurance, in writing, to reduce its premium volume in order to preserve the financial integrity of such insurer;

(2) when such insurance company ceases to transact such business in this state;

(3) when such insurance company is able to show competent medical evidence that the insured has a physical or mental disablement that impairs his ability to drive in a safe and reasonable manner;

(4) when unfavorable underwriting factors, pertinent to the risk, are existent, and of a substantial nature, which could not have reasonably been ascertained by the company at the initial issuance of the policy or the last renewal thereof;

(5) when the policy has been continuously in effect for a period of five years. Such five-year period shall begin at the first policy anniversary date following the effective date of the policy, except that if such policy is renewed or continued in force after the expiration of such period or any subsequent five-year period, the provisions of this subsection shall apply in any such subsequent period; or

(6) when any of the reasons specified as reasons for cancellation in K.S.A. 40-277 are existent, except that (A) when failure to renew is based upon termination of agency contract, obligation to renew will be satisfied if the insurer has manifested its willingness to renew, and (B) obligation to renew is terminated on the effective date of any other automobile liability insurance procured by the named insured with respect to any automobile designated in both policies.

Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal. Nothing in this section shall require an insurance company to renew an automobile liability insurance policy if such renewal would be contrary to restrictions of membership in the company which are contained in the articles of incorporation or the bylaws of such company.

(b) (1) No insurance company shall refuse to renew a policy until after June 30, 2002, based on an insured's failure to maintain membership in a bona fide association, until both the insurance company and bona fide association have complied with the requirements of this subsection. No insurance company shall refuse to renew any coverage continuously in effect before July 1, 2002, unless:

(A) The application for insurance and the insurance policy shall clearly disclose that both the payment of dues and current membership in the bona fide association are prerequisites to obtaining or renewing the insurance;

(B) the bona fide association has filed a certification with the commissioner of insurance verifying the eligibility of the insurance company to refuse to renew an insurance policy based on the membership in the bona fide association; and

(C) any money paid to the bona fide association as a membership fee:

(i) Shall not be used by the insurance company directly or indirectly to defray any costs or expenses in connection with the sale or purchase of the insurance; and

(ii) shall be set independently of any factor used by the insurance company to make any judgment or determination about the eligibility of any individual to purchase or renew such insurance. For the purposes of this provision, the individual may be a member of the bona fide organization or an employee or dependent of such a member.

(2) (A) Upon request the bona fide association shall file a statement with the commissioner of insurance verifying that the bona fide association meets the requirements of this paragraph.

(B) For the purposes of this subsection, "bona fide association" means an association which:

(i) Has been in active existence for at least five consecutive years immediately preceding the date the statement is filed;

(ii) has been formed and maintained in good faith for purposes other than obtaining or providing insurance and does not condition membership in the association on the purchase of insurance;

(iii) has articles of incorporation and bylaws or other similar governing documents;

(iv) has a relationship with one or more specific insurance companies and identifies each such insurance company; and

(v) and does not condition membership in the association or set membership fees on the eligibility of any individual to purchase or renew the insurance or on any factor that the insurance company could not lawfully consider when setting rates. For the purposes of this provision, the individual may be a member of the bona fide organization or an employee or dependent of such a member.

(3) Membership fees collected by the bona fide association shall not be deemed to be premiums of the insurance company that issued the coverage unless the bona fide association:

(A) Uses any portion of such membership fees directly or indirectly to defray any costs or expenses in connection with the sale or purchase of the insurance; or

(B) sets or adjusts membership fees for any member of the bona fide association based on any factor used by the insurance company that issues the insurance to make any judgment or determination about the eligibility of any individual to purchase or renew the insurance. For the purposes of this provision, the individual may be a member of the bona fide organization or an employee or dependent of such a member.

(4) If the membership fees are determined to constitute premiums pursuant to paragraph (3) of this subsection, the insurance company shall not refuse to renew a policy as otherwise permitted by this subsection.

History: L. 1972, ch. 176, § 1; L. 2002, ch. 58, § 1; July 1.



40-277 Automobile liability insurance policies; limitations on policy conditions for cancellation.

40-277. Automobile liability insurance policies; limitations on policy conditions for cancellation. No insurance company shall issue a policy of automobile liability insurance in this state unless the cancellation condition of the policy or endorsement thereon includes the following limitations pertaining to cancellation by the insurance company:

After this policy has been in effect for 60 days, or if the policy is a renewal, effective immediately, the company shall not exercise its right to cancel the insurance afforded under (here insert the appropriate coverage references) solely because of age or unless

1. The named insured fails to discharge when due any obligations in connection with the payment of premium for this policy or any installment thereof whether payable directly or under any premium finance plan; or

2. the insurance was obtained through fraudulent misrepresentation; or

3. the insured violates any of the terms and conditions of the policy; or

4. the named insured or any other operator, either resident in the same household, or who customarily operates an automobile insured under the policy,

(a) has had such person's driver's license suspended or revoked during the policy period, or

(b) is or becomes subject to epilepsy or heart attacks, and such individual cannot produce a certificate from a physician testifying to such person's ability to operate a motor vehicle, or

(c) is or has been convicted during the 36 months immediately preceding the effective date of the policy or during the policy period, for:

(1) Any felony, or

(2) criminal negligence, resulting in death, homicide or assault, arising out of the operation of a motor vehicle, or

(3) operating a motor vehicle while in an intoxicated condition or while under the influence of drugs, or

(4) leaving the scene of an accident without stopping to report, or

(5) theft of a motor vehicle, or

(6) making false statements in an application for a driver's license, or

(7) a third moving violation, committed within a period of 18 months, of (i) any regulation limiting the speed of motor vehicles, (ii) any of the provisions in the motor vehicle laws of any state, the violation of which constitutes a misdemeanor or traffic infraction, or (iii) any ordinance traffic infraction, or ordinance which prohibits the same acts as a misdemeanor statute of the uniform act regulating traffic on highways, whether or not the violations were repetitious of the same offense or were different offenses.

History: L. 1967, ch. 271, § 2; L. 1984, ch. 39, § 47; Jan. 1, 1985.



40-278 Cancellation or nonrenewal of automobile liability policy; notice of availability of Kansas automobile insurance plan.

40-278. Cancellation or nonrenewal of automobile liability policy; notice of availability of Kansas automobile insurance plan. When a policy of automobile liability insurance as defined in K.S.A. 40-276 is canceled, or nonrenewed other than for nonpayment of premium by an insurance company, such insurer shall notify the named insured of his possible eligibility for such coverage through the Kansas automobile insurance plan. Such notice shall accompany or be included in the notice of cancellation, or nonrenewal, given by the insurer and shall state that such notice of availability of the Kansas automobile insurance plan is given pursuant to the provisions of this act.

History: L. 1967, ch. 271, § 3; L. 1972, ch. 176, § 2; July 1.



40-281 Hearings by commissioner on any matter relating to insurance; procedure; subpoena.

40-281. Hearings by commissioner on any matter relating to insurance; procedure; subpoena. (a) The commissioner of insurance is hereby authorized to hold a fact-finding hearing on any matter relating to the business of insurance, whenever he shall have reason to believe that such a proceeding by him would be in the public interest. The commissioner shall give to all interested parties reasonable notice of any such hearing, and said notice shall contain the time, place and purpose of the hearing. Notice of the hearing may be sent by registered mail, and any hearing held in accordance with notice thereof shall not be affected by the failure of any party to attend or remain in attendance.

(b) At the time and place fixed for such hearing, all interested parties shall have an opportunity to be heard and to present such material as the commissioner deems relevant to the matter at issue, but the observance of formal rules of pleading or evidence at any such hearing shall not be required unless requested by any party subpoenaed to appear at such hearing. The commissioner may adjourn any hearing from time to time by announcement thereof at the hearing.

(c) The commissioner, upon such hearing, may administer oaths, examine and cross-examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence or other documents deemed relevant to the inquiry. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which he may be lawfully interrogated, the district court of Shawnee county or the county where such person resides, on application of the commissioner, may issue an order requiring such person to comply with such subpoena and to testify, and any failure to obey any such order of the court may be punished by the court as a contempt thereof. The commissioner may cause to be made a stenographic record of all the evidence and all of the proceedings had at any such hearing.

(d) Nothing in this act shall be construed as affecting the filing of rates required by articles 9 and 11 of chapter 40 of the Kansas Statutes Annotated.

History: L. 1967, ch. 266, § 1; July 1.



40-282 Extension of credit to policyholder by insurance agent; conditions; request for cancellation of insurance for nonpayment of policyholder's account; exceptions.

40-282. Extension of credit to policyholder by insurance agent; conditions; request for cancellation of insurance for nonpayment of policyholder's account; exceptions. (a) Any insurance agent, as defined in K.S.A. 40-239, and amendments thereto, may extend credit to policyholders in connection with the issuance or servicing of policies procured or negotiated by such agent but any such credit so extended shall satisfy one of the following conditions, unless otherwise authorized by law:

(1) If credit is extended to policyholders for a period of not more than 30 days from the date the premium is due, and such credit is not evidenced by a written instrument, there shall be no interest charged for such credit; or

(2) if credit is extended to policyholders for a period of more than 30 days from the date the premium is due, and such credit is not evidenced by a written instrument, interest may be charged for credit extended after 30 days at a rate not exceeding 1 1/2% per month on the unpaid balance; or

(3) if the extension of credit to a policyholder is evidenced by a written instrument setting forth the terms, and signed by the policyholder, any interest charged for such credit shall be clearly stated in the instrument but it shall not exceed the legal rate of interest authorized in K.S.A. 16-207, and amendments thereto.

(b) Any insurance agent extending credit to policyholders as provided in subsection (a) (1) or (2) of this section may request the company to cancel such insurance according to the terms of the policies for nonpayment of the policyholders' accounts, except as provided in K.S.A. 40-277, and amendments thereto, and except for policies paid by an escrow agent, or paid direct by an insured to an insurance company, or where the insured specified that payment apply to a specific policy and all premiums due on that policy have been paid, or where the unearned premium is collateral for a loan under K.S.A. 40-2601et seq., and amendments thereto.

The insurance agent shall notify the policyholder of the requested cancellation in writing at the time the request is made to the insurance company.

Such insurance agent shall have a lien on any return premium for all policies of the same policyholder to the extent of amounts owed by the policyholder.

History: L. 1968, ch. 73, § 1; L. 1980, ch. 132, § 1; L. 1984, ch. 166, § 1; July 1.



40-283 Same; interest not subject to certain provisions.

40-283. Same; interest not subject to certain provisions. The provisions of K.S.A. 40-252, 40-928 and 40-1113 shall not apply to any interest permitted or required by this act; nor shall such interest be subject to the provisions of any rules or regulations, adopted pursuant to or to carry out the foregoing statutory provisions, and which are in conflict with the provisions of this act.

History: L. 1968, ch. 73, § 2; July 1.



40-283a Premium financing or extension of credit for term exceeding one year prohibited; renewal of agreement at expiration of term.

40-283a. Premium financing or extension of credit for term exceeding one year prohibited; renewal of agreement at expiration of term. From and after the effective date of this act, no life insurance company authorized to do business in this state nor any insurance agent thereof shall enter into or arrange for an agreement with a purchaser or prospective purchaser of any life insurance policy to finance the cost of any premium or extend credit in the amount of any premium for a term exceeding one year. At the expiration of any such term, such life insurance company or agent may enter into or arrange for a new agreement to finance the cost of any premiums or extend credit in the amount of any premium for an additional term of not to exceed one year.

History: L. 1976, ch. 213, § 1; July 1.



40-284 Uninsured motorist coverage and underinsured motorist coverage; rejection; antistacking provision; exclusions or limitations of coverage; subrogation rights of underinsured motorist coverage insurer.

40-284. Uninsured motorist coverage and underinsured motorist coverage; rejection; antistacking provision; exclusions or limitations of coverage; subrogation rights of underinsured motorist coverage insurer. (a) No automobile liability insurance policy covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be delivered or issued for delivery in this state with respect to any motor vehicle registered or principally garaged in this state, unless the policy contains or has endorsed thereon, a provision with coverage limits equal to the limits of liability coverage for bodily injury or death in such automobile liability insurance policy sold to the named insured for payment of part or all sums which the insured or the insured's legal representative shall be legally entitled to recover as damages from the uninsured owner or operator of a motor vehicle because of bodily injury, sickness or disease, including death, resulting therefrom, sustained by the insured, caused by accident and arising out of ownership, maintenance or use of such motor vehicle, or providing for such payment irrespective of legal liability of the insured or any other person or organization. No insurer shall be required to offer, provide or make available coverage conforming to this section in connection with any excess policy, umbrella policy or any other policy which does not provide primary motor vehicle insurance for liabilities arising out of the ownership, maintenance, operation or use of a specifically insured motor vehicle.

(b) Any uninsured motorist coverage shall include an underinsured motorist provision which enables the insured or the insured's legal representative to recover from the insurer the amount of damages for bodily injury or death to which the insured is legally entitled from the owner or operator of another motor vehicle with coverage limits equal to the limits of liability provided by such uninsured motorist coverage to the extent such coverage exceeds the limits of the bodily injury coverage carried by the owner or operator of the other motor vehicle.

(c) The insured named in the policy shall have the right to reject, in writing, the uninsured motorist coverage required by subsections (a) and (b) which is in excess of the limits for bodily injury or death set forth in K.S.A. 40-3107, and amendments thereto. A rejection by an insured named in the policy of the uninsured motorist coverage shall be a rejection on behalf of all parties insured by the policy. Unless the insured named in the policy requests such coverage in writing, such coverage need not be provided in any subsequent policy issued by the same insurer for motor vehicles owned by the named insured, including, but not limited to, supplemental, renewal, reinstated, transferred or substitute policies where the named insured had rejected the coverage in connection with a policy previously issued to the insured by the same insurer.

(d) Coverage under the policy shall be limited to the extent that the total limits available cannot exceed the highest limits of any single applicable policy, regardless of the number of policies involved, persons covered, claims made, vehicles or premiums shown on the policy or premiums paid or vehicles involved in an accident.

(e) Any insurer may provide for the exclusion or limitation of coverage:

(1) When the insured is occupying or struck by an uninsured automobile or trailer owned or provided for the insured's regular use;

(2) when the uninsured automobile is owned by a self-insurer or any governmental entity;

(3) when there is no evidence of physical contact with the uninsured motor vehicle and when there is no reliable competent evidence to prove the facts of the accident from a disinterested witness not making claim under the policy;

(4) to the extent that workers' compensation benefits apply;

(5) when suit is filed against the uninsured motorist without notice to the insurance carrier; and

(6) to the extent that personal injury protection benefits apply.

(f) An underinsured motorist coverage insurer shall have subrogation rights under the provisions of K.S.A. 40-287, and amendments thereto. If a tentative agreement to settle for liability limits has been reached with an underinsured tortfeasor, written notice must be given by certified mail to the underinsured motorist coverage insurer by its insured. Such written notice shall include written documentation of pecuniary losses incurred, including copies of all medical bills and written authorization or a court order to obtain reports from all employers and medical providers. Within 60 days of receipt of this written notice, the underinsured motorist coverage insurer may substitute its payment to the insured for the tentative settlement amount. The underinsured motorist coverage insurer is then subrogated to the insured's right of recovery to the extent of such payment and any settlement under the underinsured motorist coverage. If the underinsured motorist coverage insurer fails to pay the insured the amount of the tentative tort settlement within 60 days, the underinsured motorist coverage insurer has no right of subrogation for any amount paid under the underinsured motorist coverage.

History: L. 1968, ch. 273, § 1; L. 1981, ch. 191, § 1; L. 1984, ch. 167, § 1; L. 1986, ch. 173, § 1; L. 1988, ch. 152, § 1; July 1.



40-285 Same; uninsured motor vehicle includes vehicle whose insurer is insolvent.

40-285. Same; uninsured motor vehicle includes vehicle whose insurer is insolvent. For the purpose of this act, the term "uninsured motor vehicle" shall, subject to the terms and conditions of such coverage, be deemed to include an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified herein because of insolvency.

History: L. 1968, ch. 273, § 2; July 1.



40-286 Same; extent of insurer's insolvency protection.

40-286. Same; extent of insurer's insolvency protection. An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tortfeasor becomes insolvent within two (2) years after such an accident: Provided, That nothing herein contained shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to its insureds than is provided hereunder.

History: L. 1968, ch. 273, § 3; July 1.



40-287 Same; subrogation rights.

40-287. Same; subrogation rights. The policy or endorsement affording the coverage specified in K.S.A. 40-284 may further provide that payment to any person of sums as damages under such coverage shall operate to subrogate the insurer to any cause of action in tort which such person may have against any other person or organization legally responsible for the bodily injury or death because of which such payment is made, and the insurer shall be subrogated, to the extent of such payment, to the proceeds of any settlement or judgment that may thereafter result from the exercise of any rights of recovery of such person against any person or organization legally responsible for said bodily injury or death for which payment is made by the insurer. Such insurer may enforce such rights in its own name or in the name of the person to whom payment has been made, as their interest may appear, by proper action in any court of competent jurisdiction.

History: L. 1968, ch. 273, § 4; July 1.



40-288 Same; provisions of article 22 of chapter 40 not required.

40-288. Same; provisions of article 22 of chapter 40 not required. The standard provisions as set out in article 22 of chapter 40, of the Kansas Statutes Annotated, or amendments thereto, shall not be required in the coverage provided by this act.

History: L. 1968, ch. 273, § 5; July 1.



40-293a Kansas riot reinsurance reimbursement fund abolished; transfer of moneys therein to general fund.

40-293a. Kansas riot reinsurance reimbursement fund abolished; transfer of moneys therein to general fund. As soon as possible after the effective date of this act, the director of accounts and reports shall transfer all moneys in the Kansas riot reinsurance reimbursement fund to the state general fund. After such transfer, the Kansas riot reinsurance reimbursement fund is hereby abolished.

History: L. 1979, ch. 138, § 1; July 1.



40-295 Automobile insurance policies; discrimination on basis of age of insured prohibited in issuance, extension or renewal.

40-295. Automobile insurance policies; discrimination on basis of age of insured prohibited in issuance, extension or renewal. No insurance company licensed to do business in the state of Kansas shall in the issuance, extension or renewal of any policy or contract of automobile insurance or the acceptance of any application therefor discriminate unfairly solely because of the age of the person to be insured: Provided, That nothing herein shall be construed to interfere with the application of any applicable rate classification with respect to such policy or contract of insurance pursuant to article 11 of chapter 40 of the Kansas Statutes Annotated. Any insurance company violating the provisions of this act shall be subject to the penalties authorized by K.S.A. 40-1120.

History: L. 1971, ch. 171, § 1; July 1.



40-296 Same; offer of insurance by one of group of affiliated insurors, effect.

40-296. Same; offer of insurance by one of group of affiliated insurors, effect. An offer of insurance by any one of a group of affiliated insurors shall constitute compliance with this act on behalf of an insurance company and all of its affiliates: Provided, however, That the premium charged in the affiliate company shall be at no higher rate than the then current rate charged by the affiliate company for such classification.

History: L. 1971, ch. 171, § 2; July 1.



40-297 Same; group of affiliated insurors defined.

40-297. Same; group of affiliated insurors defined. The term "group of affiliated insurors" as used in K.S.A. 40-296 shall mean two or more insurance companies which are under substantially the same management and/or financial control.

History: L. 1971, ch. 171, § 3; July 1.



40-298 Sale of insurance in connection with sale and financing of automobile; definitions.

40-298. Sale of insurance in connection with sale and financing of automobile; definitions. As used in this act, the following words and phrases shall have the meanings respectively ascribed to them herein:

(a) "Automobile dealer" means a new vehicle dealer or a used vehicle dealer as defined by K.S.A. 8-126, and amendments thereto;

(b) "Automobile" means a passenger vehicle as defined by K.S.A. 8-126, and amendments thereto;

(c) "Dealer" means any automobile dealer or lending agency;

(d) "Lending agency" means any person engaged in the business of financing or lending money to any person to be used in the purchase or financing of a motor vehicle; and

(e) "Person" means any individual, partnership, corporation or other association of persons.

History: L. 1972, ch. 178, § 1; L. 2013, ch. 92, § 4; July 1.



40-299 Sale of physical damage insurance in connection with sale and financing of automobile; acknowledgment by purchaser, form; suspension, or revocation of license.

40-299. Sale of physical damage insurance in connection with sale and financing of automobile; acknowledgment by purchaser, form; suspension, or revocation of license. Whenever any dealer, or any agent, officer or employee of such dealer, who also is an insurance agent, as defined by K.S.A. 40-239, shall provide only for automobile physical damage insurance in connection with the sale and financing of an automobile, such dealer, agent, officer or employee also must obtain a written acknowledgment by the purchaser of the automobile that the insurance coverage so provided for such automobile does not include automobile liability insurance sufficient to fulfill the requirements of the Kansas automobile injury reparations act. Such acknowledgment shall be made in the manner and form prescribed by the commissioner of insurance, and a copy thereof shall be furnished the purchaser. The insurance agent's license of any such dealer, agent, officer or employee who fails to obtain the acknowledgment required herein shall be subject to suspension or revocation by the commissioner pursuant to the provisions of K.S.A. 40-242.

History: L. 1972, ch. 178, § 2; L. 1974, ch. 187, §1; July 1.



40-2,100 Insurance coverage to include reimbursement or indemnity for services performed by optometrist, dentist or podiatrist.

40-2,100. Insurance coverage to include reimbursement or indemnity for services performed by optometrist, dentist or podiatrist. Notwithstanding any provision of any individual, group or blanket policy of accident and sickness, medical or surgical expense insurance coverage or any provision of a policy, contract, plan or agreement for medical service, issued on or after the effective date of this act, whenever such policy, contract, plan or agreement provides for reimbursement or indemnity for any service which is within the lawful scope of practice of any practitioner licensed under the healing arts act of this state, reimbursement or indemnification under such policy contract, plan or agreement shall not be denied when such services are performed by an optometrist, dentist or podiatrist acting within the lawful scope of their license.

History: L. 1973, ch. 194, § 1; July 1.



40-2,101 No policies, contracts or agreements for medical service shall deny reimbursement or indemnification for any service within scope of practice licensed under Kansas healing arts act.

40-2,101. No policies, contracts or agreements for medical service shall deny reimbursement or indemnification for any service within scope of practice licensed under Kansas healing arts act. Notwithstanding any provision of any individual, group or blanket policy of accident and sickness, medical or surgical expense insurance coverage or any provision of a policy, contract, plan or agreement for medical service, issued on or after the effective date of this act, whenever such policy, contract, plan or agreement provides for reimbursement or indemnity for any service which is within the lawful scope of practice of any practitioner licensed under the Kansas healing arts act, reimbursement or indemnification under such policy contract, plan or agreement shall not be denied when such service is rendered by any such licensed practitioner within the lawful scope of his license.

History: L. 1973, ch. 195, § 1; July 1.



40-2,102 Coverage for newly born and adopted children; coverage for immunizations; notification of birth or adoption; mandatory option to cover delivery expenses of birth mother of adopted child.

40-2,102. Coverage for newly born and adopted children; coverage for immunizations; notification of birth or adoption; mandatory option to cover delivery expenses of birth mother of adopted child. (a) (1) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state which provides coverage for a family member of the enrollee, insured or subscriber shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a: (A) Newly born child of the enrollee, insured or subscriber from the moment of birth; (B) newly born child adopted by the enrollee, insured or subscriber from the moment of birth if a petition for adoption as provided in K.S.A. 59-2128, and amendments thereto, was filed within 31 days of the birth of the child; or (C) child adopted by the enrollee, insured or subscriber from the date the petition for adoption as provided in K.S.A. 59-2128, and amendments thereto, was filed or (D) child placed in enrollee, insured or subscriber's home by a child placement agency as defined by K.S.A. 65-503, and amendments thereto, for the purpose of adoption from the date of placement as certified by the enrollee, insured or subscriber. In no case shall the time from the date of placement to the date the petition for adoption as provided in K.S.A. 59-2128, and amendments thereto, was filed exceed 280 days.

(2) The coverage for newly born children shall consist of: (A) Coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities; and (B) routine and necessary immunizations for all newly born children of the insured or subscriber. For purposes of this paragraph "routine and necessary immunizations" shall consist of at least five doses of vaccine against diphtheria, pertussis, tetanus; at least four doses of vaccine against polio and Haemophilus B (Hib); and three doses of vaccine against Hepatitis B; two doses of vaccine against measles, mumps and rubella; one dose of vaccine against varicella and such other vaccines and dosages as may be prescribed by the secretary of health and environment. The required benefits shall apply to immunizations administered to each newly born child from birth to 72 months of age and shall not be subject to any deductible, copayment or coinsurance requirements.

(3) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child or the filing of the petition for adoption or certification that a child has been placed in the home for adoption as defined by subsection (a)(1)(D) and payment of the required premium or fees must be furnished to the health maintenance organization, insurer or nonprofit service or indemnity corporation within 31 days after the date of birth or the filing of the petition for adoption or certification that a child has been placed in the home for adoption as defined by subsection (a)(1)(D) in order to have the coverage continue beyond such 31-day period.

(4) The contract issued by a health maintenance organization may provide that the benefits required pursuant to this subsection shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

(b) (1) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state which provides coverage for a family member of the enrollee, insured or subscriber, as to such family members' coverage, shall also offer an option whereby the health insurance benefits shall include delivery and obstetrical expenses at birth of the birth mother of a child adopted within 90 days of birth of such child by the enrollee, insured or subscriber subject to the same limitations contained in such policy or contract applicable to the enrollee, insured or subscriber. Such offer of an option regarding such delivery and obstetrical expense shall be made to the enrollee of a health maintenance organization and to the insured and, to the individual subscribers in the case of a group health insurance policy.

(2) Contracts issued by a health maintenance organization may provide that the benefits required pursuant to paragraph (1) of this subsection, shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

History: L. 1974, ch. 190, § 4; L. 1990, ch. 145, § 35; L. 1995, ch. 183, § 1; L. 1997, ch. 95, § 1; July 1.



40-2,103 Application of designated statutes.

40-2,103. Application of designated statutes. The requirements of K.S.A. 40-2,100, 40-2,101, 40-2,102, 40-2,104, 40-2,105, 40-2,114, 40-2,160, 40-2,165 through 40-2,170, inclusive, 40-2250, K.S.A. 2016 Supp. 40-2,105a, 40-2,105b, 40-2,184, 40-2,190 and 40-2,194, and amendments thereto, shall apply to all insurance policies, subscriber contracts or certificates of insurance delivered, renewed or issued for delivery within or outside of this state or used within this state by or for an individual who resides or is employed in this state.

History: L. 1974, ch. 190, § 5; L. 1984, ch. 168, § 1; L. 1989, ch. 133, § 1; L. 1990, ch. 162, § 4; L. 1991, ch. 129, § 1; L. 1996, ch. 96, § 2; L. 1999, ch. 128, § 5; L. 1999, ch. 162, § 3; L. 2001, ch. 178, § 4; L. 2010, ch. 120, § 4; L. 2011, ch. 111, § 9; L. 2014, ch. 62, § 7; July 1.



40-2,104 Insurance coverage to include reimbursement for services performed by licensed psychologist.

40-2,104. Insurance coverage to include reimbursement for services performed by licensed psychologist. Notwithstanding any provision of an individual or group policy or contract of health and accident insurance, delivered within the state whenever such policy or contract shall provide for reimbursement for any service within the lawful scope of practice of a duly licensed psychologist within the state of Kansas, the insured, or any other person covered by the policy or contract shall be allowed and entitled to reimbursement for such service irrespective of whether it was provided or performed by a duly licensed physician or a duly licensed psychologist.

History: L. 1974, ch. 189, § 1; L. 1986, ch. 299, § 7; June 1.



40-2,105 Insurance coverage under individual or small employer group policies for services rendered in treatment of mental illness, alcoholism, drug abuse or substance use disorders; limitations; exceptions.

40-2,105. Insurance coverage under individual or small employer group policies for services rendered in treatment of mental illness, alcoholism, drug abuse or substance use disorders; limitations; exceptions. (a) On or after the effective date of this act, every insurer which issues any individual policy of accident and sickness insurance or group policy of accident and sickness insurance to a small employer as defined in K.S.A. 40-2209d, and amendments thereto, which provides medical, surgical or hospital expense coverage for other than specific diseases or accidents only and which provides for reimbursement or indemnity for services rendered to a person covered by such policy in a medical care facility, must provide for reimbursement or indemnity under such individual policy or under such small employer group policy, except as provided in subsection (d), which shall be limited to not less than 45 days per year for in-patient treatment of mental illness in a medical care facility licensed under the provisions of K.S.A. 65-429, and amendments thereto, and not less than 30 days per year when such person is confined for treatment of alcoholism, drug abuse or substance use disorders in a treatment facility for alcoholics licensed under the provisions of K.S.A. 65-4014, and amendments thereto, a treatment facility for drug abusers licensed under the provisions of K.S.A. 65-4605, and amendments thereto, a community mental health center or clinic licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, or a psychiatric hospital licensed under the provisions of K.S.A. 75-3307b, and amendments thereto. Such individual policy or such small employer group policy shall also provide for reimbursement or indemnity, except as provided in subsection (d), of the costs of treatment of such person for mental illness, alcoholism, drug abuse and substance use disorders subject to the same deductibles, copayments, coinsurance, out-of-pocket expenses and treatment limitations as apply to other covered services, limited to not less than $15,000 in such person's lifetime, with no annual limits, in the facilities enumerated when in-patient treatment is not necessary for the treatment or by a physician licensed or psychologist licensed to practice under the laws of the state of Kansas.

(b) For the purposes of this section "mental illness, alcoholism, drug abuse or substance use" means disorders specified in the diagnostic and statistical manual of mental disorders, fourth edition, (DSM-IV, 1994) of the American psychiatric association.

(c) The provisions of this section shall be applicable to health maintenance organizations organized under article 32 of chapter 40 of the Kansas Statutes Annotated.

(d) There shall be no coverage under the provisions of this section for any assessment against any person required by a diversion agreement or by order of a court to attend an alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, or for evaluations and diagnostic tests ordered or requested in connection with criminal actions, divorce, child custody or child visitation proceedings.

(e) The provisions of this section shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation.

(f) Treatment limitations include limits on the frequency of treatment, number of visits, days of coverage or other similar limits on the scope or duration of treatment.

(g) Utilization review for mental illness shall be consistent with provisions in K.S.A. 40-22a01 through 40-22a12, and amendments thereto.

History: L. 1977, ch. 161, § 1; L. 1978, ch. 166, § 1; L. 1986, ch. 299, § 8; L. 1986, ch. 174, § 1; L. 1996, ch. 170, § 1; L. 1997, ch. 190, § 15; L. 1998, ch. 174, § 1; L. 2001, ch. 178, § 5; L. 2004, ch. 128, § 2; L. 2009, ch. 136, § 7; July 1.



40-2,105a Kansas mental health parity act; insurance coverage for services rendered in the treatment of mental illnesses, alcoholism, drug abuse or substance use disorders; limitations.

40-2,105a. Kansas mental health parity act; insurance coverage for services rendered in the treatment of mental illnesses, alcoholism, drug abuse or substance use disorders; limitations. (a) (1) Any group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides medical, surgical or hospital expense coverage shall include, coverage for diagnosis and treatment of mental illnesses and alcoholism, drug abuse or other substance use disorders. Reimbursement or indemnity shall be provided for treatment in a medical care facility licensed under the provisions of K.S.A. 65-429, and amendments thereto, treatment facilities licensed under K.S.A. 65-4605, and amendments thereto, a community mental health center or clinic licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, a psychiatric hospital licensed under the provisions of K.S.A. 75-3307b, and amendments thereto, or by a physician or psychologist licensed to practice under the laws of the state of Kansas. Such coverage shall be subject to the same deductibles, copayments, coinsurance, out-of-pocket expenses, treatment limitations and other limitations as apply to other covered services.

(2) The coverage shall include treatment for in-patient care and out-patient care for mental illness, alcoholism, drug abuse or substance use disorders.

(b) For the purposes of this section, "mental illness, alcoholism, drug abuse or substance use" means any disorder as such terms are defined in the diagnostic and statistical manual of mental disorders, fourth edition, (DSM-IV, 1994) of the American psychiatric association.

(c) The provisions of this section shall be applicable to health maintenance organizations organized under article 32 of chapter 40 of the Kansas Statutes Annotated.

(d) The provisions of this section shall not apply to any small employer group policy, as defined under K.S.A. 40-2209, and amendments thereto, providing medical, surgical or hospital expense coverage or to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation.

(e) The provisions of this section shall be applicable to the Kansas state employees health care benefits program and municipal funded pools.

(f) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, any coverage issued as a supplement to liability insurance, workers compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(g) Treatment limitations include limits on the frequency of treatment, number of visits, days of coverage or other similar limits on the scope or duration of treatment.

(h) There shall be no coverage under the provisions of this section for any assessment against any person required by a diversion agreement or by order of a court to attend an alcohol and drug safety action program certified pursuant to K.S.A. 8-1008, and amendments thereto, or for evaluations and diagnostic tests ordered or requested in connection with criminal actions, divorce, child custody or child visitation proceedings.

(i) Utilization review for mental illness shall be consistent with provisions in K.S.A. 40-22a01 through 40-22a12, and amendments thereto.

History: L. 2001, ch. 178, § 1; L. 2009, ch. 136, § 8; July 1.



40-2,105b Same; insurance coverage for psychotherapeutic drugs used for treatment of mental illness.

40-2,105b. Same; insurance coverage for psychotherapeutic drugs used for treatment of mental illness. On and after January 1, 2002, any group health insurance policy, nonprofit medical and hospital service corporation contract, fraternal benefit society, health maintenance organization, municipal group funded pool and state employee benefit program which provides coverage for prescription drugs, other than prescription drugs administered in a hospital or physician's office shall provide coverage for psychotherapeutic drugs used for the treatment of mental illness under terms and conditions no less favorable than coverage provided for other prescription drugs.

History: L. 2001, ch. 178, § 2; July 1.



40-2,105c Same; exemption.

40-2,105c. Same; exemption. The provisions of K.S.A. 40-2249a, and amendments thereto, shall not apply to this act.

History: L. 2001, ch. 178, § 3; July 1.



40-2,105d Citation of act.

40-2,105d. Citation of act. K.S.A. 2016 Supp. 40-2,105a, 40-2,105b and 40-2,105c, and amendments thereto, shall be known as the Kansas mental health parity act.

History: L. 2001, ch. 178, § 7; July 1.



40-2,106 Definitions.

40-2,106. Definitions. For the purposes of this act: (1) "Independent insurance agent" means any licensed agent representing an insurance company on an independent contractor basis and not as an employee. This term shall include only those agents not obligated by contract to place insurance accounts with any insurance company or group of companies.

(2) "Insurance company" means any property or casualty insurance company admitted to the state of Kansas, except the term shall not include any company which requires membership in the company, as contained in the articles of incorporation or bylaws of such company, as a prerequisite to insuring that member.

(3) "Commissioner" means the commissioner of insurance.

History: L. 1977, ch. 163, § 1; L. 1982, ch. 199, § 1; July 1.



40-2,107 Minimum notice requirements for cancellation of insurance agency contract by insurance company.

40-2,107. Minimum notice requirements for cancellation of insurance agency contract by insurance company. (a) Insurance companies may contract with independent insurance agents as to binding authority, policy services, adjusting services, commissions and other subjects of interest between agent and company. Such contracts which have been effective for more than one year shall not be terminated or amended by the company except by mutual agreement or unless 180 days' prior notice has been tendered to the agent, except that this shall not apply to terminations for fraud, material misrepresentation or failure to pay such agent's account less the agent's commission and any disputed items within 10 days after written demand by the company. During such notice period all contractual conditions existing prior to such notice shall continue.

(b) Any independent insurance agent whose contract with an insurance company has been terminated under the provisions of subsection (a) shall have until the policy renewal date, but not more than one year, to place the business written under such terminated contract with another insurance company.

History: L. 1977, ch. 163, § 2; L. 1982, ch. 199, § 2; L. 1985, ch. 161, § 1; July 1.



40-2,108 Same; rules and regulations by commissioner.

40-2,108. Same; rules and regulations by commissioner. The commissioner shall promulgate such rules and regulations as are necessary to carry out the provisions of this act. Violations of this act shall be violations of the unfair trade practices act, K.S.A. 40-2407 and 40-2411. This act shall not apply if the commissioner determines nonrenewal or policy limitation is necessary to preserve insurance company solvency or protect policyholders interests.

History: L. 1977, ch. 163, § 3; July 1.



40-2,109 Mental or physical handicaps; rate discrimination prohibited; enforcement.

40-2,109. Mental or physical handicaps; rate discrimination prohibited; enforcement. (a) No insurance company shall charge unfair discriminatory premiums, policy fees or rates for, or refuse to provide, any policy or contract of life insurance, life annuity or policy containing disability coverage for a person solely because the applicant therefor has a mental or physical handicap unless the rate differential, or refusal to provide, is based on sound actuarial principles or is related to actual or reasonably anticipated experience. No insurance company shall unfairly discriminate in the payments of dividends, other benefits payable under a policy, or in any of the terms and conditions of such policy or contract solely because the owner of the policy or contract has a mental or physical handicap unless the difference is based on sound actuarial principles or is related to actual or reasonably anticipated experience.

(b) Nothing in this section shall be construed as requiring an insurance company to provide insurance coverage against a mental or physical handicap which the applicant or policyholder has already sustained.

(c) Enforcement of the provisions of this section shall be in accordance with article 24 of chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto.

History: L. 1978, ch. 169, § 1; L. 1980, ch. 133, § 1; July 1.



40-2,110 Reporting fire losses; rules and regulations; report forms.

40-2,110. Reporting fire losses; rules and regulations; report forms. (a) Every property or casualty insurance company transacting business in this state shall file with the state fire marshal, directly or through a reporting service, a monthly report of each fire loss paid which exceeds five hundred dollars ($500) and an annual report setting forth the total number of fire losses and the total amount of losses paid.

(b) The state fire marshal shall adopt rules and regulations prescribing the contents of the reports required to be filed pursuant to the provisions of subsection (a) and prescribing the time for filing such reports. The state fire marshal shall make report forms available upon request.

History: L. 1980, ch. 136, § 1; July 1.



40-2,111 Definitions.

40-2,111. Definitions. As used in K.S.A. 40-2,111 through 40-2,113, and amendments thereto: (a) "Adverse underwriting decision" means: Any of the following actions with respect to insurance transactions involving insurance coverage which is individually underwritten:

(1) A declination of insurance coverage;

(2) a termination of insurance coverage;

(3) an offer to insure at higher than standard rates, with respect to life, health or disability insurance coverage; or

(4) the charging of a higher rate on the basis of information which differs from that which the applicant or policyholder furnished, with respect to property or casualty insurance coverage.

(b) "Declination of insurance coverage" means a denial, in whole or in part, by an insurance company or agent of requested insurance coverage.

(c) "Health care institution" means any medical care facility, adult care home, drug abuse and alcoholic treatment facility, home-health agency certified for federal reimbursement, mental health center or mental health clinic licensed by the secretary for aging and disability services, kidney disease treatment center, county, city-county or multicounty health departments and health-maintenance organization.

(d) "Health care provider" means any person licensed to practice any branch of the healing arts, licensed dentist, licensed professional nurse, licensed practical nurse, licensed advanced practice registered nurse, licensed optometrist, licensed physical therapist, licensed social worker, licensed physician assistant, licensed podiatrist or licensed psychologist.

(e) "Institutional source" means any natural person, corporation, association, partnership or governmental or other legal entity that provides information about an individual to an agent or insurance company, other than:

(1) An agent;

(2) the individual who is the subject of the information; or

(3) a natural person acting in a personal capacity rather than a business or professional capacity.

(f) "Insurance transaction" means any transaction involving insurance, but not including group insurance coverage, primarily for personal, family or household needs rather than business or professional needs.

(g) "Medical-record information" means personal information which:

(1) Relates to an individual's physical or mental condition, medical history or medical treatment; and

(2) is obtained from a health care provider or health care institution, from the individual, or from the individual's spouse, parent or legal guardian.

(h) "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation, nonrenewal or lapse of an insurance policy, in whole or in part, for any reason other than:

(1) The failure to pay a premium as required by the policy; or

(2) at the request or direction of the insured.

History: L. 1981, ch. 190, § 1; L. 1986, ch. 299, § 9; L. 2000, ch. 162, § 15; L. 2003, ch. 128, § 18; L. 2011, ch. 114, § 52; L. 2014, ch. 115, § 185; July 1.



40-2,112 Adverse underwriting decisions; reasons required to be furnished; refunds of premiums; time for making decision.

40-2,112. Adverse underwriting decisions; reasons required to be furnished; refunds of premiums; time for making decision. (a) In the event of an adverse underwriting decision the insurance company, health maintenance organization or agent responsible for the decision shall either provide the applicant, policyholder or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advise such persons that upon written request they may receive the specific reason or reasons in writing.

(b) Upon receipt of a written request within 60 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance company, health maintenance organization or agent shall furnish to such person within 21 business days of the receipt of such written request:

(1) The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to subsection (a); or

(2) if specific items of medical-record information are supplied by a health care institution or health care provider it shall be disclosed either directly to the individual about whom the information relates or to a health care provider designated by the individual and licensed to provide health care with respect to the condition to which the information relates, whichever the insurance company, health maintenance organization or agent prefers; and

(3) the names and addresses of the institutional sources that supplied the specific items of information given pursuant to subsection (b)(2) if the identity of any health care provider or health care institution is disclosed either directly to the individual or to the designated health care provider, whichever the insurance company, health maintenance organization or agent prefers.

(c) The obligations imposed by this section upon an insurance company, health maintenance organization or agent may be satisfied by another insurance company, health maintenance organization or agent authorized to act on its behalf.

(d) The company, health maintenance organization or the agent, whichever is in possession of the money, shall refund to the applicant, policy holder or individual proposed for coverage, the difference between the payment and the earned premium, if any, in the event of a declination of insurance coverage, termination of insurance coverage, or any other adverse underwriting decision.

(1) If coverage is in effect, such refund may accompany the notice of the adverse underwriting decision or such refund may separately be returned in not more than 10 days from the date of such notice. The notice shall contain language indicating that any refund due will be returned in not more than 10 days from the date on such notice. The refund requirement shall not apply to life insurance if the company or health maintenance organization includes with the notice of the adverse underwriting decision an offer of coverage to an applicant for life insurance under a different policy or at an increased premium. If such a counter-offer is made by the insurer, the insured or the insured's legal representative shall have 10 business days after receipt thereof in which to notify the company or health maintenance organization of acceptance of the counter-offer, during which time coverage will be deemed to be in effect under the terms of the policy for which application has been made, but such coverage shall not extend beyond 30 calendar days following the date of issuance of the counter-offer by the insurance company or health maintenance organization. The insurance company or health maintenance organization shall promptly refund the premium upon notice of the insured's refusal to accept the counter-offer or upon expiration of such 30 calendar day period, whichever occurs first.

(2) If coverage is not in effect and payment therefor is in the possession of the company, health maintenance organization or the agent, the underwriting decision shall be made within 20 business days from receipt of the application by the agent unless the underwriting decision is dependent upon substantive information available only from an independent source. In such cases, the underwriting decision shall be made within 10 business days from receipt of the external information by the party that makes the decision. The refund may accompany the notice of an adverse underwriting decision, or such refund may separately be returned in not more than 10 days from the date of such notice. The notice shall contain language indicating that any refund due will be returned in not more than 10 days from the date on such notice.

History: L. 1981, ch. 190, § 2; L. 1989, ch. 140, § 1; L. 1990, ch. 163, § 1; L. 1994, ch. 355, § 1; L. 2013, ch. 97, § 5; July 1.



40-2,113 Nonliability for information relating to adverse underwriting decision.

40-2,113. Nonliability for information relating to adverse underwriting decision. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, its authorized representative, its agents, its employees, or any firm, person, health care provider, hospital or corporation furnishing to the insurer information as to reasons for any adverse underwriting decision, for any statement made by any of them in any written notice of any adverse underwriting decision, for the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith, if such information was provided in good faith and without malice.

History: L. 1981, ch. 190, § 3; July 1.



40-2,114 Insurance coverage to include reimbursement for services performed by licensed specialist social worker.

40-2,114. Insurance coverage to include reimbursement for services performed by licensed specialist social worker. Notwithstanding any provision of an individual or group policy or contract of health and accident insurance, delivered within the state, whenever such policy or contract shall provide for reimbursement for any service within the lawful scope of practice of a duly licensed specialist social worker authorized to engage in private, independent practice under subsection (a) of K.S.A. 75-5353, and amendments thereto, within the state of Kansas, the insured, or any other person covered by the policy or contract shall be allowed and entitled to reimbursement for such service, unless subject coverage in those insurance plans in existence on or before March 15, 1989, is refused in writing by the policyholder prior to March 15, 1989, irrespective of whether it was provided or performed by a duly licensed physician or a duly licensed specialist social worker authorized to engage in private, independent practice under subsection (a) of K.S.A. 75-5353, and amendments thereto.

History: L. 1982, ch. 204, § 1; L. 1989, ch. 133, § 2; July 1.



40-2,115 Liability insurance coverage for punitive damages assessed against certain persons.

40-2,115. Liability insurance coverage for punitive damages assessed against certain persons. (a) It is not against the public policy of this state for a person or entity to obtain insurance covering liability for punitive or exemplary damages assessed against such insured as the result of acts or omissions, intentional or otherwise, of such insured's employees, agents or servants, or of any other person or entity for whose acts such insured shall be vicariously liable, without the actual prior knowledge of such insured.

(b) The type of coverage specified in subsection (a) may be provided by insurance companies doing business in this state.

History: L. 1984, ch. 160, § 1; April 26.



40-2,116 Definitions.

40-2,116. Definitions. As used in this act:

(a) "Contracting facility" means a health facility which has entered into a contract with a service corporation to provide services to subscribers of the service corporation.

(b) "Contracting professional provider" means a professional provider who has entered into a contract with a service corporation to provide services to subscribers of the service corporation.

(c) "Health facility" means a medical care facility as defined in K.S.A. 65-425, and amendments thereto; psychiatric hospital licensed under K.S.A. 75-3307b, and amendments thereto; adult care home, which term shall be limited to nursing facility, assisted living facility and residential health care facility as such terms are defined in K.S.A. 39-923, and amendments thereto; and kidney disease treatment center, including centers not located in a medical care facility.

(d) "Professional provider" means a provider, other than a contracting facility, of services for which benefits are provided under contracts issued by a service corporation.

(e) "Service corporation" means a nonprofit medical and hospital service corporation organized under the provisions of K.S.A. 40-19c01 et seq., and amendments thereto.

History: L. 1984, ch. 173, § 1; L. 1985, ch. 208, § 2; L. 1992, ch. 322, § 10; L. 1995, ch. 143, § 4; L. 1997, ch. 8, § 5; July 1.



40-2,117 Provision of health services by professional provider; allowable charges.

40-2,117. Provision of health services by professional provider; allowable charges. Whenever a professional provider provides services or otherwise renders care to a subscriber of a service corporation under arrangements which such professional provider has established with a contracting facility, and the subscriber does not have a choice of obtaining those services from a contracting professional provider, the professional provider rendering those services shall accept the service corporation's allowable charge level as full payment and may bill the subscriber only for deductibles, coinsurance, shared payments and noncovered services as stipulated in the contract between the subscriber and the service corporation.

History: L. 1984, ch. 173, § 2; Jan. 1, 1985.



40-2,118 Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan.

40-2,118. Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan. (a) For purposes of this act a "fraudulent insurance act" means an act committed by any person who, knowingly and with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, broker or any agent thereof, any written, electronic, electronic impulse, facsimile, magnetic, oral, or telephonic communication or statement as part of, or in support of, an application for the issuance of, or the rating of an insurance policy for personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance which such person knows to contain materially false information concerning any fact material thereto; or conceals, for the purpose of misleading, information concerning any fact material thereto.

(b) An insurer that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed shall provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may require.

(c) Any other person that [who] has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed may provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may request.

(d) (1) Each insurer shall have antifraud initiatives reasonably calculated to detect fraudulent insurance acts. Antifraud initiatives may include fraud investigators, who may be insurer employees or independent contractors and an antifraud plan submitted to the commissioner no later than July 1, 2007. Each insurer that submits an antifraud plan shall notify the commissioner of any material change in the information contained in the antifraud plan within 30 days after such change occurs. Such insurer shall submit to the commissioner in writing the amended antifraud plan.

The requirement for submitting any antifraud plan, or any amendment thereof, to the commissioner shall expire on the date specified in subsection (d)(2) unless the legislature reviews and reenacts the provisions of subsection (d)(2) prior to such date.

(2) Any antifraud plan, or any amendment thereof, submitted to the commissioner for informational purposes only shall be confidential and not be a public record and shall not be subject to discovery or subpoena in a civil action unless following an in camera review, the court determines that the antifraud plan is relevant and otherwise admissible under the rules of evidence set forth in article 4 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. The provisions of this paragraph shall expire on July 1, 2021, unless the legislature reviews and reenacts this provision prior to July 1, 2021.

(e) Except as otherwise specifically provided in K.S.A. 2016 Supp. 21-5812(a), and amendments thereto, and K.S.A. 44-5,125, and amendments thereto, a fraudulent insurance act shall constitute a severity level 6, nonperson felony if the amount involved is $25,000 or more; a severity level 7, nonperson felony if the amount is at least $5,000 but less than $25,000; a severity level 8, nonperson felony if the amount is at least $1,000 but less than $5,000; and a class C nonperson misdemeanor if the amount is less than $1,000. Any combination of fraudulent acts as defined in subsection (a) which occur in a period of six consecutive months which involves $25,000 or more shall have a presumptive sentence of imprisonment regardless of its location on the sentencing grid block.

(f) In addition to any other penalty, a person who violates this statute shall be ordered to make restitution to the insurer or any other person or entity for any financial loss sustained as a result of such violation. An insurer shall not be required to provide coverage or pay any claim involving a fraudulent insurance act.

(g) This act shall apply to all insurance applications, ratings, claims and other benefits made pursuant to any insurance policy.

History: L. 1985, ch. 155, § 1; L. 1994, ch. 43, § 1; L. 2006, ch. 128, § 1; L. 2006, ch. 194, § 29; L. 2007, ch. 150, § 4; L. 2011, ch. 11, § 6; L. 2011, ch. 91, § 22; L. 2015, ch. 45, § 4; L. 2016, ch. 82, § 7; July 1.



40-2,118a Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan.

40-2,118a. Fraudulent insurance act defined; penalty; notification of commissioner, when; antifraud plan.  From and after July 1, 2011, (a) For purposes of this act a "fraudulent insurance act" means an act committed by any person who, knowingly and with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it will be presented to or by an insurer, purported insurer, broker or any agent thereof, any written statement as part of, or in support of, an application for the issuance of, or the rating of an insurance policy for personal or commercial insurance, or a claim for payment or other benefit pursuant to an insurance policy for commercial or personal insurance which such person knows to contain materially false information concerning any fact material thereto; or conceals, for the purpose of misleading, information concerning any fact material thereto.

(b) An insurer that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed shall provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may require.

(c) Any other person that has knowledge or a good faith belief that a fraudulent insurance act is being or has been committed may provide to the commissioner, on a form prescribed by the commissioner, any and all information and such additional information relating to such fraudulent insurance act as the commissioner may request.

(d) (1) Each insurer shall have antifraud initiatives reasonably calculated to detect fraudulent insurance acts. Antifraud initiatives may include: Fraud investigators, who may be insurer employees or independent contractors; or an antifraud plan submitted to the commissioner no later than July 1, 2007. Each insurer that submits an antifraud plan shall notify the commissioner of any material change in the information contained in the antifraud plan within 30 days after such change occurs. Such insurer shall submit to the commissioner in writing the amended antifraud plan.

The requirement for submitting any antifraud plan, or any amendment thereof, to the commissioner shall expire on the date specified in subsection (d)(2) unless the legislature reviews and reenacts the provisions of subsection (d)(2) prior to such date.

(2) Any antifraud plan, or any amendment thereof, submitted to the commissioner for informational purposes only shall be confidential and not be a public record and shall not be subject to discovery or subpoena in a civil action unless following an in camera review, the court determines that the antifraud plan is relevant and otherwise admissible under the rules of evidence set forth in article 4 of chapter 60 of the Kansas Statutes Annotated, and amendments thereto. The provisions of this paragraph shall expire on July 1, 2021, unless the legislature reviews and reenacts this provision prior to July 1, 2021.

(e) Except as otherwise specifically provided in K.S.A. 21-3718, and amendments thereto, and K.S.A. 44-5,125, and amendments thereto, a fraudulent insurance act shall constitute a severity level 6, nonperson felony if the amount involved is $25,000 or more; a severity level 7, nonperson felony if the amount is at least $5,000 but less than $25,000; a severity level 8, nonperson felony if the amount is at least $1,000 but less than $5,000; and a class C nonperson misdemeanor if the amount is less than $1,000. Any combination of fraudulent acts as defined in subsection (a) which occur in a period of six consecutive months which involves $25,000 or more shall have a presumptive sentence of imprisonment regardless of its location on the sentencing grid block.

(f) In addition to any other penalty, a person who violates this statute shall be ordered to make restitution to the insurer or any other person or entity for any financial loss sustained as a result of such violation. An insurer shall not be required to provide coverage or pay any claim involving a fraudulent insurance act.

(g) This act shall apply to all insurance applications, ratings, claims and other benefits made pursuant to any insurance policy.

History: L. 2011, ch. 61, § 3; L. 2016, ch. 82, § 8; July 1.

Section is similar to existing statute, see also 40-2,118.



40-2,119 Same; immunity from civil liability for certain persons.

40-2,119. Same; immunity from civil liability for certain persons. In the absence of fraud, bad faith or malice, no person or insurer shall be subject to civil liability for libel, slander or any other relevant cause of action:

(a) For filing reports or furnishing other information required by chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or required by the commissioner under the authority granted in chapter 40 of the Kansas Statutes Annotated, and amendments thereto;

(b) for any information relating to suspected fraudulent insurance acts furnished to or received from law enforcement officials, their agents and employees;

(c) for any information relating to suspected fraudulent insurance acts furnished to or received from other persons subject to the provisions of chapter 40 of the Kansas Statutes Annotated, and amendments thereto;

(d) for any such information furnished in reports to the insurance department, regulatory agencies of any other state, the national association of insurance commissioners or any organization established to detect and prevent fraudulent insurance acts, their agents, employees or designees; or

(e) for the publication of any report or bulletin related to the official activities of the insurance department by the commissioner or any employee of the insurance department. Nothing herein is intended to abrogate or modify in any way any common law or statutory privilege or immunity heretofore enjoyed by any person.

History: L. 1985, ch. 155, § 2; L. 2006, ch. 128, § 2; July 1.



40-2,120 Business or professional property or casualty insurance; cancellation, when.

40-2,120. Business or professional property or casualty insurance; cancellation, when. No policy of property or casualty insurance, other than accident and sickness, used primarily for business or professional needs that has been in effect for 90 days or more may be canceled except for one of the following reasons:

(a) Nonpayment of premium;

(b) the policy was issued because of a material misrepresentation;

(c) any insured violated any of the material terms and conditions of the policy;

(d) unfavorable underwriting factors, specific to the insured, exist that were not present at the inception of the policy;

(e) a determination by the commissioner that continuation of coverage could place the insurer in a hazardous financial condition or in violation of the laws of this state; or

(f) a determination by the commissioner that the insurer no longer has adequate reinsurance to meet the insurer's needs.

History: L. 1986, ch. 168, § 1; July 1.



40-2,121 Same; nonrenewal; notice required.

40-2,121. Same; nonrenewal; notice required. Any insurance company that denies renewal or substitution of similar coverage for the same exposures under any property or casualty insurance policy which is used primarily for business or professional needs shall give at least 60 days' written notice to the named insured at such person's last known address of the insurance company's intention not to renew such policy. The company may satisfy this obligation by causing such notice to be given by a licensed agent.

History: L. 1986, ch. 168, § 2; July 1.



40-2,122 Cancellation or nonrenewal of policy; written explanation required.

40-2,122. Cancellation or nonrenewal of policy; written explanation required. Any insurance company doing business in this state shall provide to an insured a written explanation specifically detailing the reasons why such company canceled or denied renewal of an existing policy of insurance. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer, its authorized representative, its agents, its employees, or any firm, person or corporation furnishing to the insurer information as to reasons for cancellation or denial of renewal of an existing policy of insurance, for any statement made by any of them in any written notice of cancellation or denial of renewal of an existing policy of insurance, for the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith, if such information was provided in good faith and without malice.

History: L. 1986, ch. 168, § 3; July 1.



40-2,123 Insurers authorized to discontinue certain business in state, when; enforcement.

40-2,123. Insurers authorized to discontinue certain business in state, when; enforcement. (a) From and after January 1, 1989, an insurer may cease to transact insurance in this state, or discontinue the writing or renewal of one or more kinds of property or casualty insurance specified in K.S.A. 40-901 and 40-1102, and amendments thereto, or classes of property or casualty insurance risks which were actively solicited or written:

(1) After 60 days' notice to the commissioner;

(2) upon loss of adequate reinsurance;

(3) when deemed to be in hazardous financial condition; or

(4) when deemed to be insolvent or potentially insolvent.

(b) The commissioner is authorized to extend the notice period required by paragraph (1) of subsection (a) by adoption of a rule and regulation establishing such longer period of time, not exceeding 60 additional days, as may be necessary to maintain adequate insurance markets following severe or repetitive wind, hailstorms or other unusual events that affect the insurance environment.

(c) Enforcement of the provisions of this section shall be in accordance with article 24 of chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto.

History: L. 1988, ch. 155, § 6; L. 1994, ch. 72, § 1; July 1.



40-2,124 Certain property and casualty rate filings not affected by certain rate regulation statutes.

40-2,124. Certain property and casualty rate filings not affected by certain rate regulation statutes. Nothing in K.S.A. 40-927, 40-928, 40-929, 40-1112 and 40-1113, and amendments thereto, shall alter the basis for approval or disapproval of consent to rate or unique and unusual rate filings for individual risks nor shall any provision of such statutes require that all present approved rates be refiled.

History: L. 1988, ch. 155, § 7; May 26.



40-2,125 Violation of insurance laws; failure to file reports; penalties; emergency temporary cease and desist orders; definitions.

40-2,125. Violation of insurance laws; failure to file reports; penalties; emergency temporary cease and desist orders; definitions. (a) If the commissioner determines after notice and opportunity for a hearing that any person has engaged or is engaging in any act or practice constituting a violation of any provision of Kansas insurance statutes or any rule and regulation or order thereunder, the commissioner may in the exercise of discretion, order any one or more of the following:

(1) Payment of a monetary penalty of not more than $1,000 for each and every act or violation, unless the person knew or reasonably should have known such person was in violation of the Kansas insurance statutes or any rule and regulation or order thereunder, in which case the penalty shall be not more than $2,000 for each and every act or violation;

(2) suspension or revocation of the person's license or certificate if such person knew or reasonably should have known that such person was in violation of the Kansas insurance statutes or any rule and regulation or order thereunder; or

(3) that such person cease and desist from the unlawful act or practice and take such affirmative action as in the judgment of the commissioner will carry out the purposes of the violated or potentially violated provision.

(b) If any person fails to file any report or other information with the commissioner as required by statute or fails to respond to any proper inquiry of the commissioner, the commissioner, after notice and opportunity for hearing, may impose a civil penalty of up to $1,000, for each violation or act, along with an additional penalty of up to $500 for each week thereafter that such report or other information is not provided to the commissioner.

(c) If the commissioner makes written findings of fact that there is a situation involving an immediate danger to the public health, safety or welfare or the public interest will be irreparably harmed by delay in issuing an order under subsection (a)(3), the commissioner may issue an emergency temporary cease and desist order. Such order, even when not an order within the meaning of K.S.A. 77-502, and amendments thereto, shall be subject to the same procedures as an emergency order issued under K.S.A. 77-536, and amendments thereto. Upon the entry of such an order, the commissioner shall promptly notify the person subject to the order that: (1) It has been entered; (2) the reasons therefor; and (3) that upon written request within 15 days after service of the order the matter will be set for a hearing which shall be conducted in accordance with the provisions of the Kansas administrative procedure act. If no hearing is requested and none is ordered by the commissioner, the order will remain in effect until it is modified or vacated by the commissioner. If a hearing is requested or ordered, the commissioner, after notice of and opportunity for hearing to the person subject to the order, shall by written findings of fact and conclusions of law vacate, modify or make permanent the order.

(d) For purposes of this section:

(1) "Person" means any individual, corporation, association, partnership, reciprocal exchange, inter-insurer, Lloyd's insurer, fraternal benefit society and any other legal entity engaged in the business of insurance, rating organization, third party administrator, nonprofit dental service corporation, nonprofit medical and hospital service corporation, automobile club, premium financing company, health maintenance organization, insurance holding company, mortgage guaranty insurance company, risk retention or purchasing group, prepaid legal and dental service plan, captive insurance company, automobile self-insurer or reinsurance intermediary. The term "person" shall not include insurance agents and brokers as such terms are defined in K.S.A. 2016 Supp. 40-4902, and amendments thereto.

(2) "Commissioner" means the commissioner of insurance of this state.

History: L. 1989, ch. 132, § 1; L. 1997, ch. 24, § 1; L. 2008, ch. 134, § 5; July 1.



40-2,126 Interest due on insurance settlements, when.

40-2,126. Interest due on insurance settlements, when. Except as otherwise provided by K.S.A. 40-447, 40-3110 and 44-512a, and amendments thereto, each insurance company, fraternal benefit society and any reciprocal or interinsurance exchange licensed to transact the business of insurance in this state which fails or refuses to pay any amount due under any contract of insurance within the time prescribed herein shall pay interest on the amount due. If payment is to be made to the claimant and the same is not paid within 30 calendar days after the amount of the payment is agreed to between the claimant and the insurer, interest at the rate of 18% per annum shall be payable from the date of such agreement. If payment is to be made to any other person for providing repair or other services to the claimant and the same is not paid within 30 calendar days following the date of completion of such services and receipt of the billing statement, interest at the rate of 18% per annum shall be payable on the amount agreed to between the claimant and the insurer from the date of receipt of the billing statement.

History: L. 1989, ch. 130, § 1; July 1.



40-2,127 Same; application to multiple payments.

40-2,127. Same; application to multiple payments. For purposes of this act, if a claimant agrees to accept other than a lump sum payment, the interest payable as provided by K.S.A. 40-2,126 shall apply separately with respect to each payment.

History: L. 1989, ch. 130, § 2; July 1.



40-2,128 Same; rules and regulations.

40-2,128. Same; rules and regulations. The commissioner of insurance is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this act.

History: L. 1989, ch. 130, § 3; July 1.



40-2,129 Managing general agents; title of act.

40-2,129. Managing general agents; title of act. This act may be cited as the managing general agents act.

History: L. 1990, ch. 158, § 1; Jan. 1, 1991.



40-2,130 Managing general agents; definitions.

40-2,130. Managing general agents; definitions. As used in this act:

(a) "Actuary" means a person who is a member in good standing of the American academy of actuaries.

(b) "Commissioner" means the commissioner of insurance of this state.

(c) "Insurer" means any person, firm, association or corporation duly licensed in this state as an insurance company.

(d) "Managing general agent" or "MGA" means any person, firm, association or corporation who manages all or part of the insurance business of an insurer, including the management of a separate division, department or underwriting office, and acts as an agent for such insurer whether known as a managing general agent, manager or other similar term, who, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross written premium equal to or more than 5% of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following:

(1) Adjusts or pays claims in excess of an amount determined by the commissioner; or

(2) negotiates reinsurance on behalf of the insurer.

(e) Notwithstanding the above, the following persons shall not be considered as MGAs for the purposes of this act:

(1) An employee of the insurer;

(2) a United States manager of the United States branch of an alien insurer;

(3) an underwriting manager which, pursuant to contract, manages all the insurance operations of the insurer, is under common control with the insurer, subject to the holding company regulatory act, and whose compensation is not based on the volume of premiums written;

(4) an attorney-in-fact of a reciprocal exchange or inter-insurance exchange as described in K.S.A. 40-1602, and amendments thereto; and

(5) an administrator registered in accordance with K.S.A. 40-3810, and amendments thereto.

(f) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

History: L. 1990, ch. 158, § 2; L. 1994, ch. 47, § 1; July 1.



40-2,131 Same; licensure requirements; bond.

40-2,131. Same; licensure requirements; bond. (a) No person, firm, association or corporation shall act in the capacity of an MGA with respect to risks located in this state for an insurer licensed in this state unless such person is a licensed producer in this state.

(b) No person, firm, association or corporation shall act in the capacity of an MGA representing an insurer domiciled in this state with respect to risks located outside this state unless such person is licensed as a producer in this state pursuant to the provisions of the uniform insurance agents licensing act, K.S.A. 2016 Supp. 40-4901 et seq., and amendments thereto.

(c) The commissioner may require a bond in an amount acceptable to the commissioner for the protection of the insurer.

(d) For the purposes of this section, the term "producer" shall have the meaning ascribed to it in K.S.A. 2016 Supp. 40-4902, and amendments thereto.

History: L. 1990, ch. 158, § 3; L. 2004, ch. 159, § 3; L. 2005, ch. 163, § 1; July 1.



40-2,132 Same; written contract to be in force prior to placement of business with insurer, minimum provisions governing relationship.

40-2,132. Same; written contract to be in force prior to placement of business with insurer, minimum provisions governing relationship. No person, firm, association or corporation acting in the capacity of an MGA shall place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party, specifies the division of responsibilities where both parties have responsibility for a particular function, and contains the following minimum provisions:

(a) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination.

(b) The MGA will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(c) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank which is a member of the federal reserve system. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months estimated claim payments and allocated loss adjustment expenses.

(d) Separate records of business written by the MGA will be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts and records of the MGA in a form usable to the commissioner. Such records shall be retained until the insurer and business to which they pertain has been the subject of an examination pursuant to the provisions of K.S.A. 40-222 and amendments thereto.

(e) The contract may not be assigned in whole or part by the MGA.

(f) Appropriate underwriting guidelines including:

(1) The maximum annual premium volume;

(2) the basis of the rates to be charged;

(3) the types of risks which may be written;

(4) maximum limits of liability;

(5) applicable exclusions;

(6) territorial limitations;

(7) policy cancellation provisions; and

(8) the maximum policy period.

The insurer shall have the right to cancel or non-renew any policy of insurance subject to the applicable laws and regulations relating to the cancellation and non-renewal of insurance policies.

(g) If the contract permits the MGA to settle claims on behalf of the insurer:

(1) All claims must be reported to the company in a timely manner.

(2) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:

(A) Has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;

(B) involves a coverage dispute;

(C) may exceed the MGA's claims settlement authority;

(D) is open for more than six months; or

(E) is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less.

(3) All claim files will be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer such files shall become the sole property of the insurer or its estate, but the MGA shall have reasonable access to and the right to copy the files on a timely basis.

(4) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(h) Where electronic claims files are in existence, the contract shall address the timely transmission of the data.

(i) If the contract provides for a sharing of interim profits by the MGA and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments or by any other manner, interim profits will not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to K.S.A. 40-2,133.

(j) The MGA shall not:

(1) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint any agent or broker without assuring that the agent or broker is lawfully licensed to transact the type of insurance for which such agent or broker is appointed;

(4) without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed 1% of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(5) collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report shall be promptly forwarded to the insurer;

(6) permit its subagent or broker to serve on its board of directors;

(7) jointly employ an individual who is employed with the insurer; or

(8) appoint a sub-MGA.

History: L. 1990, ch. 158, § 4; Jan. 1, 1991.



40-2,133 Same; utilization by insurer; acts required to be performed by and prohibitions on insurer.

40-2,133. Same; utilization by insurer; acts required to be performed by and prohibitions on insurer. (a) No insurer may utilize or continue to utilize the services of an MGA on and after the effective date of this act unless such utilization is in compliance with this act.

(b) The insurer shall have on file an independent financial examination in a form acceptable to the commissioner of each MGA with which it has done business.

(c) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. Such requirement shall be in addition to any other required loss reserve certification.

(d) The insurer shall periodically, but not less frequently than semi-annually, conduct an on-site review of the underwriting and claims processing operations of the MGA.

(e) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer who shall not be affiliated with the MGA.

(f) Within 30 days of entering into or termination of a contract with an MGA, the insurer shall provide written notification of such appointment or termination to the commissioner. Notices of appointment of an MGA shall include (1) a statement of duties which the applicant is expected to perform on behalf of the insurer, (2) the lines of insurance for which the applicant is to be authorized to act, (3) a notification fee in the amount of $100, (4) and any other information the commissioner may request.

(g) An insurer shall each quarter review its books and records to determine if any agent or broker has become, by operation of subsection (d) of K.S.A. 40-2,130, and amendments thereto, an MGA as defined in that subsection. If the insurer determines that an agent or broker has become an MGA pursuant to the above, the insurer shall promptly notify the agent or broker and the commissioner of such determination, and the insurer and agent or broker shall fully comply with the provisions of this act within 30 days.

(h) An insurer shall not appoint to its board of directors an officer, director, employee or controlling shareholder of its MGAs. This subsection shall not apply to relationships governed by the applicable provisions of article 33 of chapter 40 of the Kansas Statutes Annotated.

History: L. 1990, ch. 158, § 5; L. 1992, ch. 154, § 4; July 1.



40-2,134 Same; acts deemed to be acts of insurer; examination.

40-2,134. Same; acts deemed to be acts of insurer; examination. The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined pursuant to K.S.A. 40-222 and 40-223, and amendments thereto, as if it were the insurer.

History: L. 1990, ch. 158, § 6; Jan. 1, 1991.



40-2,135 Same; sanctions for violations; rights of policyholders, claimants and auditors not restricted.

40-2,135. Same; sanctions for violations; rights of policyholders, claimants and auditors not restricted. (a) If the commissioner finds after a hearing conducted in accordance with the Kansas administrative procedure act that any person has violated any provision of this act, the commissioner may order each of the following, any combination thereof or all of the following:

(1) For each separate violation, a penalty in an amount of $5,000;

(2) revocation or suspension of the agent's or broker's license;

(3) the MGA to reimburse the insurer, the rehabilitator or liquidator of the insurer for any losses incurred by the insurer caused by a violation of this act committed by the MGA.

(b) Nothing contained in this act is intended to or shall in any manner limit or restrict the rights of policyholders, claimants and auditors.

History: L. 1990, ch. 158, § 7; L. 1994, ch. 47, § 2; July 1.



40-2,136 Same; rules and regulations.

40-2,136. Same; rules and regulations. The commissioner may adopt rules and regulations deemed to be necessary for the implementation and administration of this act.

History: L. 1990, ch. 158, § 8; Jan. 1, 1991.



40-2,137 Assessment of costs of certain administrative hearings, guidelines, procedure.

40-2,137. Assessment of costs of certain administrative hearings, guidelines, procedure. (a) The costs incurred by the department of insurance in conducting any administrative hearing authorized by article 33 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall be assessed against insurers or rating organizations that are parties to the hearing in such proportion as the commissioner of insurance may determine upon consideration of all relevant circumstances including: (1) The nature of the hearing; (2) whether the hearing was instigated by, or for the benefit of a particular party or parties; (3) whether there is a successful party on the merits of the proceeding; (4) the relative levels of participation by the parties; and (5) with the exception of hearings held under article 33 of chapter 40 of the Kansas Statutes Annotated, only when the disapproval of rates in question is upheld, a rating organization's license is suspended or revoked or a penalty is imposed as a result of the hearing.

(b) For purposes of this section costs incurred shall mean the presiding officer fees, cost of making a record and publishing notices, and travel expenses of department of insurance officers and employees, but costs incurred shall not include presiding officer fees or cost of making a record unless the department has retained the services of the office of administrative hearings or outside experts to perform such functions.

(c) Any costs assessed hereunder shall be made by the commissioner as part of the final order or decision arising out of the proceeding. Such order or decision shall include findings and conclusions in support of the assessment of costs. This section shall not be construed as permitting the payment of travel expenses unless calculated in accordance with the applicable laws and rules and regulations of the state of Kansas. The commissioner as part of such order or decision may require all assessments for presiding officer fees and cost of making a record, if any, to be paid directly to the office of administrative hearings by the party or parties assessed for such costs.

History: L. 1990, ch. 173, § 3; L. 1990, ch. 159, § 1; L. 2004, ch. 145, § 13; July 1, 2005.



40-2,138 Investments by insurance companies governed by state law notwithstanding federal preemption.

40-2,138. Investments by insurance companies governed by state law notwithstanding federal preemption. Notwithstanding the provisions of section 106 of the secondary mortgage market enhancement act of 1984, P.L. 98-440 (15 U.S.C. § 77r-1), the provisions of articles 2a and 2b of chapter 40 of the Kansas Statutes Annotated relating to the qualifications, limitations and kinds of investments that insurance companies domiciled in Kansas may purchase and hold shall apply.

History: L. 1991, ch. 122, § 1; L. 1992, ch. 118, § 3; July 1.



40-2,153 Insurance coverage to allow choice of pharmacy providers.

40-2,153. Insurance coverage to allow choice of pharmacy providers. (a) Every policy, contract, plan or agreement delivered to any group in this state which provides benefits or services, or both, for hospital and medical services that is offered by an accident and health insurance company or by a health maintenance organization as defined in K.S.A. 40-3202, and amendments thereto, except when the health maintenance organization owns and operates its own pharmacies and such health maintenance organization is in operation on the effective date of this act, by a preferred provider organization or by an individual practice association or by a similar mechanism shall provide for written notice to the commissioner of insurance of the creation of a pharmacy network not less than 90 days prior to the effective date of any contract for pharmacy services. All notices shall identify a contact person or office of such plan, the address of such person or office and the geographic area to be served by such contract. The commissioner of insurance shall cause to be published in the Kansas register on a weekly basis a copy of all notices received by the commissioner in the preceding week.

(b) If such policy, contract, plan or agreement provides or contracts for the services of a pharmacy network, such policy, contract, plan or agreement shall permit participation of at least one pharmacy for each Kansas county in which that plan has participating employers or physicians. In no event shall a plan have less than one pharmacy within 30 miles of a plan physician or employer in a Kansas county designated pursuant to K.S.A. 76-375, and amendments thereto, as an underserved area and within 10 miles in any other county. The provisions of this subsection shall apply only if the plan has a written offer to participate in the pharmacy network from a registered pharmacy located in such Kansas county under the same terms and conditions of the policy, contract, plan or agreement as those offered to any other provider of pharmacy services.

(c) No such policy, contract, plan or agreement, except as permitted in this subsection, shall permit or mandate any difference in coverage for or impose any different conditions, including copayment fees, whether the prescription benefits are provided through direct contact with a pharmacy or by use of an out-of-state mail order pharmacy so long as the provider selected is a participant in the plan involved. The limitations of this subsection shall not apply to any pharmacy services owned and operated by an accident and health insurance company, its commonly owned affiliate or subsidiary, health maintenance organization, individual practice association or other similar mechanism.

(d) Any provision in an accident and health insurance policy, contract, plan or agreement offered in this state which violates the provisions of this section is void.

(e) Nothing in this section shall apply to any policy, plan, contract or agreement operating pursuant to the federal employee retirement income security act of 1974 (ERISA).

(f) The department of insurance shall enforce the provisions of this section with regard to any policy, contract, plan or agreement issued under authority of chapter 40 of the Kansas Statutes Annotated.

History: L. 1994, ch. 253, § 1; L. 1997, ch. 8, § 7; July 1.



40-2,154 Medicaid eligibility and coverage; prohibitions.

40-2,154. Medicaid eligibility and coverage; prohibitions. No insurance company, health maintenance organization, nonprofit medical and hospital, dental, optometric, or pharmacy corporations, or self-funded health benefit plan whether an employee welfare benefit plan pursuant to section 607(1) of the employee retirement income security act of 1974 (ERISA) as amended or not, shall:

(a) (1) Refuse to insure, refuse to continue to insure;

(2) limit the amount, extent or kind of coverage available; or

(3) charge a different rate for the same coverage;

to any individual solely because of medicaid eligibility of the individual covered or applying for coverage or any relative of such individual.

(b) Impose requirements on any agency or official assigned the rights of any individual eligible for or covered by medicaid that are different from requirements applicable to an agent or assignee of any other individual.

(c) Exclude, limit or otherwise restrict coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

History: L. 1994, ch. 18, § 1; March 17.



40-2,155 Motor vehicle glass replacement; prohibitions; rights of the insured.

40-2,155. Motor vehicle glass replacement; prohibitions; rights of the insured. (a) Any insurance company, including such company's agents and adjusters, that issues or renews a policy of insurance in this state covering, in whole or in part, a motor vehicle may not:

(1) Require that a person insured under such policy use a particular company or location for providing motor vehicle glass replacement, glass repair services or glass products insured in whole or in part by such policy; or

(2) engage in any act or practice of intimidation, coercion or threat for or against an insured person or infer or mislead such insured person to use a particular company or location to provide motor vehicle glass replacement, glass repair services or glass products insured in whole or in part under the terms of an insurance policy.

(b) (1) An insurance company may provide an insured with a list that includes the names of particular companies or locations providing motor vehicle glass replacement, glass repair services or glass products if some of the listed companies or locations are reasonably close and convenient to the insured. The insurance company may restrict the list to those companies or locations that meet reasonable standards of quality, service and safety.

(2) The insured may use a nonlisted company or location at the insured's sole discretion, and subject to the provisions of paragraph (3) of this subsection and subsection (c), the insurance company will fully and promptly pay for the cost of motor vehicle glass replacement, glass repair services or glass products provided, less any deductible under the terms of the policy.

(3) If the insured does not use a list as provided in paragraph (1) of subsection (b), the insurer may require the insured to obtain not more than three competitive bids to establish the cost of motor vehicle glass replacement, glass repair services or glass products provided.

(c) This section does not require an insurer to pay more for motor vehicle glass replacement, glass repair services or glass products than the lowest prevailing market price.

(d) Notwithstanding the provisions of this section, an insurance company may agree to pay the full cost of glass replacement or repair.

(e) For purposes of this section, "lowest prevailing market price" means the lowest market price in a local area.

History: L. 1994, ch. 302, § 11; July 1.



40-2,156 Acquisitions and dispositions of assets or nonrenewals, cancellations or revisions of reinsurance agreements; report; confidential.

40-2,156. Acquisitions and dispositions of assets or nonrenewals, cancellations or revisions of reinsurance agreements; report; confidential. (a) Every insurer domiciled in this state shall file a report with the commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements unless such acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions of ceded reinsurance agreements have been submitted to the commissioner for review, approval or information purposes pursuant to other provisions of chapter 40 of the Kansas Statutes Annotated and amendments thereto and rules and regulations of the commissioner or other requirements.

(b) The report required in subsection (a) is due within 15 days after the end of the calendar month in which any of the transactions specified in subsection (c) occur.

(c) One complete copy of the report, including any exhibits or other attachments filed as part thereof, shall be filed with:

(1) The insurance department of the insurer's state of domicile; and

(2) the national association of insurance commissioners.

(d) All reports obtained by or disclosed to the commissioner pursuant to this act, shall be given confidential treatment and shall not be subject to subpoena and shall not be made public by the commissioner, the national association of insurance commissioners or any other person, except to insurance departments of other states, without the prior written consent of the insurer to which the report pertains unless the commissioner, after giving the insurer who would be affected thereby, notice and an opportunity to be heard, determines that the interest of policyholders, shareholders or the public will be served by the publication of such report, in which event the commissioner may publish all or any part thereof as the commissioner deems appropriate.

History: L. 1994, ch. 89, § 1; July 1.



40-2,156a Reporting requirements for material nonrenewal, cancellation of revision or ceded reinsurance agreements.

40-2,156a. Reporting requirements for material nonrenewal, cancellation of revision or ceded reinsurance agreements. (a) No nonrenewals, cancellations or revisions of ceded reinsurance agreements need be reported pursuant to K.S.A. 40-2,156, and amendments thereto, if the nonrenewals, cancellations or revisions are not material. For purposes of this act, a material nonrenewal, cancellation or revision is one that affects:

(1) As respects property and casualty business, including accident and health business written by a property and casualty insurer:

(A) More than 50% of the insurer's total ceded written premium; or

(B) more than 50% of the insurer's total ceded indemnity and loss adjustment reserves.

(2) As respects life, annuity and accident and health business: more than 50% of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement.

(3) As respects either property and casualty or life, annuity, and accident and health business, either of the following events shall constitute a material revision which must be reported:

(A) An authorized reinsurer representing more than 10% of a total cession is replaced by one or more unauthorized reinsurers; or

(B) previously established collateral requirements have been reduced or waived as respects one or more unauthorized reinsurers representing collectively more than 10% of a total cession.

(b) No filing is required pursuant to subsection (a) if:

(1) As respects property and casualty business, including accident and health business written by a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than 10% of its total written premium for direct and assumed business; or

(2) as respects life, annuity and accident and health business: the total reserve credit taken for business ceded represents, on an annualized basis, less than 10% of the statutory reserve requirement prior to any cession.

(c) The following information is required to be disclosed in any report of a material nonrenewal, cancellation or revision of ceded reinsurance agreements:

(1) The effective date of the nonrenewal, cancellation or revision;

(2) the description of the transaction with an identification of the initiator thereof;

(3) the purpose of, or reason for, the transaction; and

(4) the identity of the replacement reinsurers, if applicable.

(d) Insurers are required to report all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus.

History: L. 1997, ch. 166, § 1; July 1.



40-2,157 Material acquisitions or dispositions of assets, defined; assets subject to act; information required to be disclosed.

40-2,157. Material acquisitions or dispositions of assets, defined; assets subject to act; information required to be disclosed. (a) Acquisitions or dispositions of assets need not be reported pursuant to subsection (a) of K.S.A. 40-2,156, if the acquisitions or dispositions are not material. For purposes of this act, a material acquisition or disposition is one, or the aggregate of a series of related acquisitions or dispositions in a 30 day period, that is non-recurring, not in the ordinary course of business and involves more than 5% of the reporting insurer's total admitted assets as reported in its most recent statement of financial condition filed with the commissioner.

(b) (1) Asset acquisitions subject to this act include every purchase, lease, exchange, merger, consolidation, succession or other acquisition except the construction or development of real property by or for the reporting insurer or the acquisition of materials for such purpose.

(2) Asset dispositions subject to this act include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction or other disposition.

(c) The following information is required to be disclosed in any report of a material acquisition or disposition of assets:

(1) Date of the transaction;

(2) manner of acquisition or disposition;

(3) description of the assets involved;

(4) nature and amount of the consideration given or received;

(5) purpose of, or reason for, the transaction;

(6) manner by which the amount of consideration was determined;

(7) gain or loss recognized or realized as a result of the transaction; and

(8) name or names of the person or persons from whom the assets were acquired or to whom they were disposed.

History: L. 1994, ch. 89, § 2; July 1.



40-2,159 Reports on a nonconsolidated basis; exception.

40-2,159. Reports on a nonconsolidated basis; exception. Insurers are required to report all material acquisitions and dispositions of assets and all material nonrenewals, cancellations or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers which utilizes a pooling arrangement or 100% reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is deemed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than 5% of the insurer's capital and surplus.

History: L. 1994, ch. 89, § 4; July 1.



40-2,160 Coverage for minimum inpatient care following birth of child.

40-2,160. Coverage for minimum inpatient care following birth of child. (a) As used in this section:

(1) "Health plan" means any insurer or corporation which issues individual and group health insurance policies providing coverage on an expense-incurred basis, individual and group service or indemnity-type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state;

(2) "attending physician" means the person licensed to practice medicine and surgery who is responsible for the care provided to the mother or newborn.

(b) Any health plan which provides coverage for maternity services, including benefits for childbirth, shall provide coverage for at least 48 hours of inpatient care following a vaginal delivery and at least 96 hours of inpatient care following delivery by caesarean section for a mother and newly born child in a medical care facility.

(c) Any decision to shorten the length of inpatient stay to less than that provided under subsection (b) shall be made by the attending physician. No health plan may terminate the service of, penalize or otherwise provide financial disincentives in response to any attending physician who orders care consistent with the provisions of this section.

(d) Notwithstanding the provisions of subsection (b), any health plan which provides coverage for postdelivery care provided to a mother and newly born child in the home, shall not be required to provide coverage of inpatient care under subsection (b), unless such inpatient care is determined to be medically necessary by the attending physician.

(e) All health plans shall provide written notice, as currently required, to all enrollees, insureds or subscribers regarding the coverage required by this section.

History: L. 1996, ch. 96, § 1; Apr. 11.



40-2,161 Coverage for children in the custody of the commissioner of juvenile justice.

40-2,161. Coverage for children in the custody of the commissioner of juvenile justice. On and after July 1, 1997:

(a) All individual and group health insurance policies providing coverage on an expense incurred basis, individual and group service or indemnity type contracts issued by a profit or nonprofit corporation and all contracts issued by health maintenance organizations organized or authorized to transact business in this state which provides coverage for a family member of the enrollee, insured or subscriber shall, as to such family members' coverage, also provide that the health insurance benefits applicable for children shall be payable with respect to a child in the custody of the commissioner of juvenile justice.

(b) The contract issued by a health maintenance organization may provide that the benefits required pursuant to this subsection shall be covered benefits only if the services are rendered by a provider who is designated by and affiliated with the health maintenance organization.

History: L. 1996, ch. 229, § 15; July 1.



40-2,162 Change of domicile of insurer or mutual holding company, requirements; continuation of certificate of authority, agent appointments, licenses, rates and other items; rules and regulations.

40-2,162. Change of domicile of insurer or mutual holding company, requirements; continuation of certificate of authority, agent appointments, licenses, rates and other items; rules and regulations. (a) An insurer organized under the laws of any other state and admitted to do business in this state for the purpose of writing insurance may become a domestic insurer by complying with all of the requirements of law relative to the organization and licensing of a domestic insurer of the same type and by designating the insurer's principal place of business at a place in this state. The domestic insurer will be entitled to like certificates and licenses to transact business in this state, and shall be subject to the authority and jurisdiction of this state.

(b) A mutual holding company organized under the laws of any other state may become a domestic mutual holding company by complying with all of the requirements of law relative to the organization of a domestic mutual holding company and by designating the mutual holding company's principal place of business at a place in this state. The domestic mutual holding company shall be subject to the authority and jurisdiction of this state.

(c) A domestic insurer, upon the approval of the commissioner of insurance, may transfer the insurer's domicile to any other state in which it is admitted to transact the business of insurance, and upon such a transfer shall cease to be a domestic insurer, and shall be admitted to this state if qualified as a foreign insurer. The commissioner of insurance shall approve the proposed transfer unless the commissioner determines the transfer is not in the interest of the policyholders of this state.

(d) The certificate of authority, agents' appointments and licenses, rates and other items which the commissioner allows, in the commissioner's discretion, that are in existence at the time an insurer licensed to transact the business of insurance in this state transfers the insurer's corporate domicile to this or any other state by merger, consolidation or any other lawful method shall continue in full force and effect upon transfer if the insurer remains duly qualified to transact the business of insurance in this state. For purposes of existing authorizations and all other corporate purposes, the insurer or mutual holding company is deemed the same entity as it was prior to the transfer of its domicile. All outstanding policies of a transferring insurer shall remain in full force and effect and need not be endorsed as to the new name of the company or the company's new location unless so ordered by the commissioner. A transferring insurer shall file new policy forms with the commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the commissioner. However, every transferring insurer or mutual holding company shall notify the commissioner of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the commissioner.

(e) The commissioner may promulgate rules and regulations to carry out the purposes of this act.

(f) A foreign insurer or mutual holding company shall file restated articles of incorporation and certificate of domestication with the secretary of state in a form prescribed by the secretary of state and approved by the insurance commissioner to transfer to this state. A domestic insurer shall file with the secretary of state a certificate or order issued by the insurance commissioner approving the transfer to another state. An insurer who has transferred to this state prior to the effective date of this subsection, with the approval of the insurance commissioner pursuant to this act, shall be deemed in compliance with the provisions of this act.

History: L. 1997, ch. 25, § 1; L. 1998, ch. 23, § 1; L. 1999, ch. 22, § 1; Apr. 1.



40-2,163 Coverage for certain expenses relating to care and treatment of diabetes; educational expenses; exceptions.

40-2,163. Coverage for certain expenses relating to care and treatment of diabetes; educational expenses; exceptions. (a) This section shall be known and may be cited as the "diabetes coverage act."

(b) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after January 1, 1999, also, shall provide coverage for equipment, and supplies, limited to hypodermic needles and supplies used exclusively with diabetes management and outpatient self-management training and education, including medical nutrition therapy, for the treatment of insulin dependent diabetes, insulin-using diabetes, gestational diabetes and noninsulin using diabetes if prescribed by a health care professional legally authorized to prescribe such services and supplies under the law. Such coverage shall include coverage for insulin only if such coverage also includes coverage of prescription drugs.

(c) Diabetes outpatient self-management training and education shall be provided by a certified, registered or licensed health care professional with expertise in diabetes. The coverage for outpatient self-management training and education shall be required pursuant to this section only if ordered by a health care professional legally authorized to prescribe such services and the diabetic: (1) Is treated at a program approved by the American diabetes association; (2) is treated by a person certified by the national certification board for diabetes educators; or (3) is, as to nutritional education, treated by a licensed dietitian pursuant to a treatment plan authorized by such healthcare professional.

(d) (1) The benefits provided in this act shall be subject to the same annual deductible or co-insurance and the same requirement of medical necessity established for all other covered benefits within a given policy. In the case of a policy requiring that services be provided by or upon referral from a primary care physician, the benefits provided by this act shall be subject to such requirement.

(2) Private third party payors may not reduce or eliminate coverage due to the requirements of this act.

(3) Enforcement of the provisions of this act shall be performed by the commissioner of insurance.

(e) The provisions of this act shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation, any policy of long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, any specified disease or specified accident coverage or any accident only coverage as defined by the commissioner of insurance by rule and regulation, whether written on a group, blanket, or individual basis.

History: L. 1998, ch. 174, § 28; July 1.



40-2,164 Coverage of prostate cancer screening.

40-2,164. Coverage of prostate cancer screening. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after July 1, 1998, also, shall provide coverage for prostate cancer screening for men 40 years of age or over who are symptomatic or in a high-risk category and for all men 50 years of age or older. The screening shall consist, at a minimum, of a prostate-specific antigen blood test and a digital rectal examination. A policy, provision, contract, plan or agreement may apply to prostate cancer screening the same deductibles, coinsurance and other limitations as apply to other covered services.

(b) The provisions of this section shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation, any policy of long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, any specified disease or specified accident coverage or any accident only coverage as defined by the commissioner of insurance by rule and regulation, whether written on a group, blanket or individual basis.

History: L. 1998, ch. 174, § 30; July 1.



40-2,165 Coverage of general anesthesia in conjunction with dental care for certain individuals.

40-2,165. Coverage of general anesthesia in conjunction with dental care for certain individuals. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after July 1, 1999, also, shall provide coverage for the administration of general anesthesia and medical care facility charges for dental care provided to the following covered persons:

(1) A child five years of age and under; or

(2) a person who is severely disabled; or

(3) a person has a medical or behavioral condition which requires hospitalization or general anesthesia when dental care is provided.

(b) A policy, provision, contract, plan or agreement may:

(1) Apply to the covered procedures under this section the same deductibles, coinsurance, network requirements and other limitations, including but not limited to medical necessity determinations, as apply to other covered services;

(2) require prior authorization for hospitalization for the covered procedures under this section in the same manner that prior authorization is required for hospitalization for other covered diseases or conditions.

(c) The provisions of this section shall not apply to any policy or certificate providing coverage for any specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care, as defined by K.S.A. 40-2227, and amendments thereto, medicare supplement, as defined by the commissioner of insurance by rules and regulations, vision care or other limited-benefit supplemental insurance, nor any coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical-payment insurance, or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(d) Nothing herein shall be construed to require any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, fraternal benefit society or health maintenance organization to provide benefits for any dental procedures.

(e) The provisions of this section shall apply to the state health care benefits program and municipal self-funded pools.

(f) As used in this section "medical care facility" shall have the meaning ascribed to the term in K.S.A. 65-425, and amendments thereto.

History: L. 1999, ch. 162, § 1; July 1.



40-2,166 Coverage of reconstructive breast surgery.

40-2,166. Coverage of reconstructive breast surgery. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after July 1, 1999, and which provides medical and surgical benefits with respect to a mastectomy shall provide, in a case of a participant or beneficiary who is receiving benefits in connection with a mastectomy and who elects breast reconstruction in connection with such mastectomy, coverage for:

(1) Reconstruction of the breast on which the mastectomy has been performed;

(2) surgery and reconstruction of the other breast to produce a symmetrical appearance; and

(3) prostheses and physical complications in all stages of mastectomy, including lymphedemas.

Such coverage shall be provided in a manner determined in consultation with the attending physician and the patient. Such coverage may be subject to annual deductibles and coinsurance provisions as may be deemed appropriate and as are consistent with those established for other benefits under the plan or coverage.

(b) Each individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services which provides medical and surgical benefits with respect to a mastectomy shall provide written notice, as currently required, to all enrollees, insureds or subscribers regarding the coverage required by this section.

(c) No individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services which provides medical and surgical benefits with respect to a mastectomy shall:

(1) Deny to a patient eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section; and

(2) penalize or otherwise reduce or limit the reimbursement of an attending provider, or provide incentives (monetary or otherwise) to an attending provider, to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(d) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, any coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

History: L. 1999, ch. 162, § 2; July 1.



40-2,166a Coverage for osteoporosis.

40-2,166a. Coverage for osteoporosis. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization, municipal group-funded pool and the state employee health care benefits plan which provides coverage for hospital, medical and surgical services, other than medicare supplement or accident-only policies which are delivered, issued for delivery, amended or renewed on or after July 1, 2001, shall include coverage for services related to diagnosis, treatment and management of osteoporosis when such services are provided by a person licensed to practice medicine and surgery in this state, for individuals with a condition or medical history for which bone mass measurement is medically necessary for such individual. Such policy, provision, contract, plan or agreement may apply to such services the same deductibles, coinsurance and other limitations as apply to other covered services.

(b) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, any coverage issued as a supplement to liability insurance, workers compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

History: L. 2001, ch. 198, § 2; July 1.



40-2,167 Off-label use of prescription drugs; definitions.

40-2,167. Off-label use of prescription drugs; definitions. As used in K.S.A. 40-2,167 through 40-2,170, and amendments thereto, unless the context clearly indicates otherwise:

(a) "Peer-reviewed medical literature" means a published scientific study in a journal or other publication in which original manuscripts have been published only after having been critically reviewed for scientific accuracy, validity and reliability by unbiased independent experts, and that has been determined by the international committee of medical journal editors to have met the uniform requirements for manuscripts submitted to biomedical journals. Peer-reviewed medical literature does not include publications or supplements to publications that are sponsored to a significant extent by a pharmaceutical manufacturing company or health carrier.

(b) "Off-label use of drugs" means prescribing prescription drugs for treatments other than those stated in the labeling approved by the federal food and drug administration.

(c) "Standard reference compendia" means the United States pharmacopeia drug information, the American hospital formulary service drug information or the American Medical Association drug evaluation.

History: L. 1999, ch. 128, § 1; May 6.



40-2,168 Same; coverage for cancer treatment; exclusion from coverage prohibited.

40-2,168. Same; coverage for cancer treatment; exclusion from coverage prohibited. An insurance company, nonprofit health service corporation, nonprofit medical and hospital service corporation or health maintenance organization that provides coverage for prescription drugs may not issue, deliver, execute or renew any health insurance policy or health service contract on an individual, group, blanket, franchise or association basis which excludes coverage of a prescription drug for cancer treatment on the grounds the prescription drug has not been approved by the federal food and drug administration for that covered indication if the prescription drug is recognized for treatment of the indication in one of the standard reference compendia or in substantially accepted peer-reviewed medical literature. The prescribing physician shall submit to the insurer documentation supporting the proposed off-label use or uses if requested by the insurer.

History: L. 1999, ch. 128, § 2; May 6.



40-2,169 Same; commissioner of insurance, powers.

40-2,169. Same; commissioner of insurance, powers. The commissioner of insurance may direct an insurer or contractor regulated by this act to make payments as required by this act.

History: L. 1999, ch. 128, § 3; May 6.



40-2,170 Same; coverage not affected, when.

40-2,170. Same; coverage not affected, when. This act shall not be construed to affect the prescribing and coverage of off-label use of drugs for any indication not specified in K.S.A. 40-2,168, nor does this act alter existing law regarding provisions limiting the coverage of prescription drugs that have not been approved by the federal food and drug administration; does not require coverage for any prescription drug when the federal food and drug administration has determined its use to be contraindicated; and does not require coverage for experimental drugs not otherwise approved for any indication by the federal food and drug administration.

History: L. 1999, ch. 128, § 4; May 6.



40-2,184 Coverage for orally administered anticancer medication.

40-2,184. Coverage for orally administered anticancer medication. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization, municipal group-funded pool and the state employee health care benefits plan which provides coverage for prescription drugs and which is delivered, issued for delivery, amended or renewed on and after July 1, 2011, shall provide coverage for a prescribed, orally administered anticancer medication used to kill or slow the growth of cancerous cells on a basis no less favorable than intravenously administered or injected cancer medications that are covered as medical benefits.

(b) Any policy, provision, contract, plan or agreement under this section may apply the same deductibles, coinsurance and other limitations as apply to other covered services.

(c) (1) From and after the effective date of this act, the provisions of this section shall apply to the state employees health care benefits program.

(2) Pursuant to the provisions of K.S.A. 40-2249a, and amendments thereto, on or before March 1, 2011, the state health care benefits commission shall submit to the president of the senate and to the speaker of the house of representatives, a report indicating the impact the provisions of this section has had on the state health care benefits program, including data on the utilization and costs of such coverage. Such report shall also include a recommendation whether such coverage should continue for the state health care benefits program or whether additional utilization and cost data is required.

History: L. 2010, ch. 120, § 3; July 1.



40-2,185 Dental health insurance; fee setting provision, limitation on.

40-2,185. Dental health insurance; fee setting provision, limitation on. No contract issued or renewed after July 1, 2010, between a health insurer and a dentist who is a participating provider with respect to such health insurer's health benefit plan shall contain any provision which requires the dentist who provides any service to an insured under such health benefit plan at a fee set or prescribed by the health insurer unless such service is a covered service.

History: L. 2010, ch. 91, § 1; July 1.



40-2,186 Same; definitions.

40-2,186. Same; definitions. For the purposes of this act:

(a) "Covered service" means a service which is reimbursable under the health benefit plan subject to any deductible, coinsurance, waiting period, frequency limitation, annual or lifetime benefit maximum or other contractual limitation contained in the health benefit plan.

(b) "Health benefit plan" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Health benefit plan shall also include:

(1) Any subscription agreement issued by a nonprofit dental service corporation.

(2) Any policy of health insurance purchased by an individual.

(3) To the extent permitted by law, the health insurance plan for Kansas children established pursuant to K.S.A. 38-2001 et seq., and amendments thereto.

(4) To the extent permitted by law, the state medical assistance program under medicaid established pursuant to K.S.A. 39-708c, and amendments thereto.

(c) "Health insurer" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Health insurer shall also include a nonprofit dental service corporation as such term is used in K.S.A. 40-19a01 et seq., and amendments thereto.

(d) "Insured" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Insured shall also include a subscriber to a subscription agreement issued by a nonprofit dental service corporation as such term is used in K.S.A. 40-19a01 et seq., and amendments thereto.

(e) "Participating provider" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Participating provider shall also include any dentist who has entered into a participation agreement with a nonprofit dental service corporation.

(f) "Provider" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto. Provider shall also include any dentist licensed by the Kansas dental board.

History: L. 2010, ch. 91, § 2; July 1.



40-2,190 Abortion coverage; separate coverage; when required.

40-2,190. Abortion coverage; separate coverage; when required. (a) Any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization, municipal group-funded pool and the state employee health care benefits plan which is delivered, issued for delivery, amended or renewed on or after July 1, 2011, shall exclude coverage for elective abortions, unless the procedure is necessary to preserve the life of the mother. Coverage for abortions may be obtained through an optional rider for which an additional premium is paid. The premium for the optional rider shall be calculated so that it fully covers the estimated cost of covering elective abortions per enrollee as determined on an average actuarial basis.

(b) No health insurance exchange established within this state or any health insurance exchange administered by the federal government or its agencies within this state shall offer health insurance contracts, plans, or policies that provide coverage for elective abortions, nor shall any health insurance exchange operating within this state offer coverage for elective abortions through the purchase of an optional rider.

(c) For the purposes of this section:

(1) "Abortion" means the use or prescription of any instrument, medicine, drug or any other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma or a criminal assault on the pregnant woman or her unborn child and which causes the premature termination of the pregnancy.

(2) "Elective" means an abortion for any reason other than to prevent the death of the mother upon whom the abortion is performed; provided, that an abortion may not be deemed one to prevent the death of the mother based on a claim or diagnosis that she will engage in conduct which will result in her death.

(d) The provisions of this section shall be effective from and after July 1, 2011.

History: L. 2011, ch. 111, § 8; June 2.



40-2,191 Abortion coverage; severability clause.

40-2,191. Abortion coverage; severability clause. From and after July 1, 2011, any provisions of K.S.A. 2016 Supp. 40-2,190, and amendments thereto, or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of such section which can be given effect without the invalid provisions or application, and to this end, the provisions of K.S.A. 2016 Supp. 40-2,190, and amendments thereto, are severable.

History: L. 2011, ch. 111, § 11; June 2.



40-2,192 Mandate lite health benefit plan act.

40-2,192. Mandate lite health benefit plan act. (a) This section shall apply to all insurers transacting business in the state offering individual or group sickness and accident insurance. Such insurers also may offer a mandate lite health benefit plan. A group or individual carrier may also offer a mandate lite health benefit plan.

(b) A mandate lite health benefit plan means an individual or group sickness and accident insurance plan that does not contain one or more of the Kansas-mandated benefits other than K.S.A. 40-2,100 and 40-2,166, and amendments thereto.

(c) The mandate lite health benefit plan shall contain the definitions of group or individual sickness and accident insurance with respect to major medical benefits and standard provisions or rights of coverage.

(d) The mandate lite health benefit plan may be issued on a group or individual basis.

(e) The insured shall be provided with a written notice that one or more of the state-mandated benefits are not included in the mandate lite health benefit plan.

(1) The mandate lite health benefit plan shall specify the health services that are included and shall specifically list the health services that will be limited or not covered from the list of state-mandated coverage other than K.S.A. 40-2,100 and 40-2,166, and amendments thereto.

(2) The insurer is required to retain a signed copy of this notice on file as a part of the original application as evidence that the insured has acknowledged such notice.

(3) Such signed copy may be in original form, electronic file form or in any other reproducible file form as may be consistent with the insurer's method of retaining application copies.

(f) The definition of preexisting conditions may not be more restrictive than the definition of preexisting conditions normally used for the corresponding regular individual or group insurance contracts.

(g) The mandate lite health benefit plan may offer:

(1) Various optional combinations of coverage for generic, formulary and non-formulary drugs.

(2) The mandate lite health benefit plan may offer drug discount plans.

(h) A mandate lite health benefit plan may charge additional premiums for each optional benefit offered. Optional benefits may include mandated benefits that are not included in the mandate lite health benefit plan.

(i) This section shall be known and may be cited as the mandate lite health benefit plan act.

History: L. 2013, ch. 97, § 12; July 1.



40-2,193 Specially designed policies; short-term policies.

40-2,193. Specially designed policies; short-term policies. (a) For the purposes of this section:

(1) "Specially designed policy'' means an insurance policy that by design may not meet all or part of the definitions of a group or individual sickness and accident insurance policy and includes temporary sickness and accident insurance on a short-term basis.

(2) "Short-term'' means an insurance policy period of six months or 12 months, based upon policy design, which offers not more than one renewal period with or without a requirement of medical re-underwriting or medical requalification.

(A) Because a short-term policy addresses the special needs for temporary coverage, a short-term policy is not subject to continuation provisions of the health insurance portability and accountability act of 1996 (public law 104-191).

(B) Because a short-term policy addresses the special needs for temporary coverage, a short-term policy shall be exempt from medical loss ratio calculations associated with individual sickness and accident insurance issued within the state unless such calculation excludes any monthly administration fee associated with the sale of such policy.

(b) Specially designed policies shall include policies designed to provide sickness and accident insurance for specific coverage of benefits or services that may be excluded as benefits or services cited under K.S.A. 2016 Supp. 40-2,192, and amendments thereto. Specially designed policies may include the following stand-alone policies and coverages:

(1) Chiropractic plans;

(2) acupuncture coverage plans;

(3) holistic medical treatment plans;

(4) podiatrist plans;

(5) pharmacy plans;

(6) psychiatric plans;

(7) allergy plans; and

(8) such other stand-alone plans or combinations of plans of accepted traditional and nontraditional medical practice as shall be allowable for exclusion from group or individual plans under K.S.A. 2016 Supp. 40-2,192, and amendments thereto.

(c) No specially designed policy shall be deemed to be included under the definition of group sickness and accident insurance, including short-term, limited-duration health insurance, issued or renewed inside or outside of this state and covering persons residing in this state.

History: L. 2013, ch. 97, § 14; July 1.



40-2,194 Coverage for autism spectrum disorder.

40-2,194. Coverage for autism spectrum disorder. (a) (1) (A) Any large group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after January 1, 2015, shall provide coverage for the diagnosis and treatment of autism spectrum disorder in any covered individual whose age is less than 12 years.

(B) Any grandfathered individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which is delivered, issued for delivery, amended or renewed on or after January 1, 2016, shall provide coverage for the diagnosis and treatment of autism spectrum disorder in any covered individual whose age is less than 12 years.

(2) Such coverage shall be provided in a manner determined in consultation with the autism services provider and the patient. Services provided by autism services providers under this section shall include applied behavior analysis when required by a licensed physician, licensed psychologist or licensed specialist clinical social worker but otherwise shall be limited to the care, services and related equipment prescribed or ordered by a licensed physician, licensed psychologist or licensed specialist clinical social worker.

(3) Coverage provided under this section for applied behavior analysis shall be subject to a limitation of:

(A) 1,300 hours per calendar year for four years beginning on the later of the date of diagnosis or January 1, 2015, for any covered individual diagnosed with autism spectrum disorder between birth and five years of age; and

(B) except as provided in subparagraph (A), 520 hours per calendar year for any covered individual less than 12 years of age.

Upon prior approval by the health benefit plan, such maximum benefit limit may be exceeded if the provision of applied behavior analysis services beyond the maximum limit is medically necessary for such individual. Any payment made by an insurer on behalf of a covered individual for any care, treatment, intervention, service or item, the provision of which was for the treatment of a health condition unrelated to such covered individual's autism spectrum disorder, shall not be applied toward any maximum benefit established under this paragraph. Except for the coverage for applied behavior analysis, no coverage required under this section shall be subject to the age and hour limitations described in this paragraph.

(4) On or after January 1, 2015, through June 30, 2016, reimbursement shall be allowed only for services provided by a provider licensed, trained and qualified to provide such services or by an autism specialist or an intensive individual service provider as such terms are defined by the Kansas department for aging and disability services Kansas autism waiver. On or after July 1, 2016, reimbursement shall be allowed only for services provided by an autism service provider licensed or exempt from licensure under the applied behavior analysis licensure act, except that reimbursement shall be allowed for services provided by an autism specialist, an intensive individual service provider or any other individual qualified to provide services under the home and community based services autism waiver administered by the Kansas department for aging and disability services.

(5) Any insurer or other entity which administers claims for services provided for the treatment of autism spectrum disorder under this section shall have the right and obligation to deny any claim for services based upon medical necessity or a determination that the covered individual has reached the maximum medical improvement for the covered individual's autism spectrum disorder.

(6) Except for inpatient services, if an insured is receiving treatment for autism spectrum disorder, such insurer shall have the right to review the treatment plan not more than once in a period of six consecutive months, unless the insurer and the insured's treating physician or psychologist agree that a more frequent review is necessary. Any such agreement regarding the right to review a treatment plan more frequently shall apply only to a particular insured being treated for autism spectrum disorder and shall not apply to all individuals being treated for autism spectrum disorder by a physician or psychologist. The cost of obtaining any review or treatment plan shall be borne by the insurer.

(7) No insurer can terminate coverage, or refuse to deliver, execute, issue, amend, adjust or renew coverage to an individual solely because the individual is diagnosed with or has received treatment for autism spectrum disorder.

(b) For the purposes of this section:

(1) "Applied behavior analysis" means the design, implementation and evaluation of environmental modifications, using behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of direct observation, measurement and functional analysis of the relationship between environment and behavior.

(2) "Autism spectrum disorder" means a neurobiological disorder, an illness of the nervous system, which includes:

(A) "Autistic disorder," which is:

(i) Six or more items from (a), (b) and (c) of this subparagraph, with at least two items from (a) of this subparagraph, and one item each from (b) and (c) of this subparagraph:

(a) Qualitative impairment in social interaction, as manifested by at least two of the following:

(1) Marked impairment in the use of multiple nonverbal behaviors such as eye-to-eye gaze, facial expression, body postures and gestures to regulate social interaction;

(2) failure to develop peer relationships appropriate to developmental level;

(3) a lack of spontaneous seeking to share enjoyment, interests or achievements with other people; or

(4) lack of social or emotional reciprocity;

(b) qualitative impairments in communication as manifested by at least one of the following:

(1) Delay in, or total lack of, the development of spoken language;

(2) in individuals with adequate speech, marked impairment in the ability to initiate or sustain a conversation with others;

(3) stereotyped and repetitive use of language or idiosyncratic language; or

(4) lack of varied, spontaneous make-believe play or social imitative play appropriate to developmental level;

(c) restricted repetitive and stereotyped patterns of behavior, interests and activities, as manifested by at least one of the following:

(1) Encompassing preoccupation with one or more stereotyped and restricted patterns of interest that is abnormal either in intensity or focus;

(2) apparently inflexible adherence to specific, nonfunctional routines or rituals;

(3) stereotyped and repetitive motor mannerisms; or

(4) persistent preoccupation with parts of objects;

(ii) delays or abnormal functioning in at least one of the following areas, with onset prior to age three years, including social interaction, language as used in social communication or symbolic or imaginative play; and

(iii) the disturbance is not better accounted for by Rett's disorder or childhood disintegrative disorder;

(B) "Asperger's disorder," which is:

(i) a qualitative impairment in social interaction, as manifested by at least two of the following:

(a) Marked impairment in the use of multiple nonverbal behaviors such as eye-to-eye gaze, facial expression, body postures and gestures to regulate social interaction;

(b) failure to develop peer relationships appropriate to developmental level;

(c) lack of spontaneous seeking to share enjoyment, interests or achievements with other people; or

(d) lack of social or emotional reciprocity;

(ii) restricted repetitive and stereotyped patterns of behavior, interests and activities, as manifested by at least one of the following:

(a) Encompassing preoccupation with one or more stereotyped and restricted patterns of interest that is abnormal either in intensity or focus;

(b) apparently inflexible adherence to specific, nonfunctional routines or rituals;

(c) stereotyped and repetitive motor mannerisms; or

(d) persistent preoccupation with parts of objects;

(iii) the disturbance causes clinically significant impairment in social, occupational or other important areas of functioning;

(iv) there is no clinically significant general delay in language;

(v) there is no clinically significant delay in cognitive development or in the development of age-appropriate self-help skills, adaptive behavior (other than in social interaction), and curiosity about the environment in childhood; and

(vi) criteria are not met for another specific pervasive developmental disorder or schizophrenia;

(C) "pervasive developmental disorder not otherwise specified," is a severe and pervasive impairment in the development of reciprocal social interaction associated with impairment in either verbal or nonverbal communication skills or with the presence of stereotyped behavior, interests and activities, but the criteria are not met for a specific pervasive developmental disorder, schizophrenia, schizotypal personality disorder, or avoidant personality disorder;

(D) "Rett's disorder," includes:

(i) All of the following:

(a) Apparently normal prenatal and perinatal development;

(b) apparently normal psychomotor development through the first five months after birth; and

(c) normal head circumference at birth;

(ii) onset of all of the following after the period of normal development:

(a) Deceleration of head growth between ages five and 48 months;

(b) loss of previously acquired purposeful hand skills between ages five and 30 months with the subsequent development of stereotyped hand movements;

(c) loss of social engagement early in the course of development;

(d) appearance of poorly coordinated gait or trunk movements; and

(e) severely impaired expressive and receptive language development with severe psychomotor retardation;

(E) "childhood disintegrative disorder," is:

(i) Apparently normal development for at least the first two years after birth as manifested by the presence of age-appropriate verbal and nonverbal communication, social relationships, play and adaptive behavior;

(ii) clinically significant loss of previously acquired skills in at least two of the following areas: Expressive or receptive language, social skills or adaptive behavior, bowel or bladder control or play and motor skills;

(iii) abnormalities of functioning in at least two of the following areas: Qualitative impairment in social interaction; qualitative impairments in communication; restricted, repetitive and stereotyped patterns of behavior, interests and activities, including motor stereotypies and mannerisms; and

(iv) the disturbance is not better accounted for by another specific pervasive developmental disorder or by schizophrenia.

(3) "Diagnosis of autism spectrum disorder" means any medically necessary assessment, evaluation or test performed by a licensed physician, licensed psychologist or licensed specialist clinical social worker to determine whether an individual has autism spectrum disorder.

(4) "Grandfathered health benefit plan" shall have the meaning ascribed to such term in 42 U.S.C. § 18011. The term "grandfathered health benefit plan" includes both small employer group health benefit plans that are grandfathered and individual health benefit plans that are grandfathered.

(5) "Health benefit plan" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(6) "Large employer" means, in connection with a group health benefit plan with respect to a calendar year and a plan year, an employer who employed an average of at least 101 employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(7) "Small employer" means, in connection with a group health benefit plan with respect to a calendar year and a plan year, an employer who employed an average of at least one but not more than 100 employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(c) If an individual has been diagnosed as having autism spectrum disorder meeting the diagnostic criteria described in the edition of the diagnostic and statistical manual of mental disorders available at the time of diagnosis, then that individual shall not be required to undergo any additional or repeated evaluation based upon the adoption of a subsequent edition of the diagnostic and statistical manual of mental disorders adopted by rules and regulations of the behavioral sciences regulatory board in order to remain eligible for coverage under this section.

(d) Except as otherwise provided in subsection (a), no individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services and which provides coverage with respect to autism spectrum disorder shall:

(1) Impose on the coverage required by this section any dollar limits, deductibles or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles or coinsurance provisions that apply to physical illness generally under the accident and sickness insurance policy; or

(2) impose on the coverage required by this section any limit upon the number of visits that a covered individual may make for treatment of autism spectrum disorder.

(e) The provisions of this section shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident-only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-2227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rules and regulations, any coverage issued as a supplement to liability insurance, workers' compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(f) This section shall not be construed as limiting benefits that are otherwise available to an individual under any individual or group health insurance policy, medical service plan, contract, hospital service corporation contract, hospital and medical service corporation contract, fraternal benefit society or health maintenance organization which provides coverage for accident and health services.

(g) The provisions of K.S.A. 40-2249a, and amendments thereto, shall not apply to the provisions of this section.

(h) The commissioner of the department of insurance shall grant a small employer with a group health benefit plan a waiver from the provisions of this section, if the small employer demonstrates to the commissioner by actual claims experience over any consecutive twelve-month period that compliance with this section has increased the cost of the health insurance policy by an amount of two and a half percent or greater over the period of a calendar year in premium costs to the small employer.

(i) Nothing contained in this section shall require coverage for or payment of full or partial day care or habilitation services, community support services, services at intermediate care facilities, school-based rehabilitative services or overnight, boarding and extended stay services at facilities for autism patients. Only services actually rendered on an hourly basis or fractional portion thereof by certified applied behavior analysis (ABA) providers as herein defined shall be required to be covered under this section. Nothing in this section shall require coverage or payment hereunder for services that are otherwise provided, authorized or required to be provided by public or private schools receiving any state or federal funding for such services.

History: L. 2014, ch. 62, § 1; L. 2015, ch. 83, § 1; Jan. 1, 2016.



40-2,195 Exclusive provider organization policy; requirements; exceptions; definitions.

40-2,195. Exclusive provider organization policy; requirements; exceptions; definitions. (a) (1) A health carrier may offer a policy of accident and sickness insurance that requires some or all health care services to be rendered by participating providers, except that emergency services must be covered regardless of whether they are delivered by a participating provider.

(2) Such policy may include a gatekeeper requirement.

(3) To the extent the policy provides coverage for services rendered by nonparticipating providers, such coverage may be subject to a deductible, copayments or coinsurance as determined by the health carrier. Notwithstanding any other provision of law to the contrary, such cost-sharing shall not be limited based on the deductible, coinsurance or copayments required for services rendered by participating providers.

(b) For purposes of this section:

(1) "Gatekeeper requirement" means a requirement in which the insured is required to obtain a referral from a primary care professional in order to access specialty care;

(2) "primary care professional" means a participating provider designated by the health carrier to supervise, coordinate or provide initial care or continuing care to an insured and who may be required by the health carrier to initiate a referral for specialty care;

(3) "participating provider" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto;

(4) "emergency services" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto; and

(5) "health carrier" means any insurance company, nonprofit medical and hospital corporation, municipal group funded-pool or fraternal benefit society which offers a policy of accident and sickness insurance subject to chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 2016, ch. 17, § 1; Apr. 7.



40-2,201 Property and casualty insurance; group affiliated insurers; renewal of policy.

40-2,201. Property and casualty insurance; group affiliated insurers; renewal of policy. (a) A policy of insurance for property and casualty coverage will be considered renewed by: (1) The issuance and delivery of a policy by the current insurer or by an insurer within the same group of affiliated insurers replacing the existing policy at the end of the policy period or term with no gap in coverage; or (2) the issuance and delivery of a certificate or notice extending the term of the policy beyond its policy period or term.

(b) As used in this section, the term "group affiliated insurers" means two or more insurance companies that are under substantially the same management or financial control.

(c) When a policy of insurance is renewed by an insurer within the same group of affiliated insurers, notice of the change of the policy to the affiliated company shall be provided to the insured at the last known address and made available to the agent of record on or before 30 days before the end of the term or period of the existing policy of insurance. Such notice may be satisfied by delivery of the new policy to the insured.

History: L. 2016, ch. 33, § 1; July 1.






Article 2a INVESTMENTS BY OTHER THAN LIFE INSURANCE COMPANIES

40-2a01 United States government obligations; call options.

40-2a01. United States government obligations; call options. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the United States of America, or by any agency or instrumentality thereof. Such insurance company may write call options on government obligations permitted under this section which it owns. Call options may be purchased for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked (uncovered) call options are hereby prohibited.

Any United States government obligation owned by an insurance company obligated under an unexpired written call option shall be valued at the lesser of the striking price or value established in accordance with the method of valuation as prescribed by the commissioner of insurance for financial reporting purposes.

"Striking price" means the price per United States government obligation, exclusive of selling costs, the company would receive should the call option be exercised by the holder.

History: L. 1972, ch. 173, § 1; L. 1989, ch. 134, § 1; July 1.



40-2a02 State, District of Columbia, territorial and municipal obligations.

40-2a02. State, District of Columbia, territorial and municipal obligations. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the District of Columbia, or by any state, insular or territorial possession of the United States of America, or by any county, city, town, school, road, drainage or other district, located within any state, insular or territorial possession of the United States of America, or by any political or civil subdivision or governmental authority of any such state, district or insular or territorial possession, or by any agency or instrumentality of or authority related to any one or more such states, districts, or insular or territorial possessions, or political or civil subdivisions.

History: L. 1972, ch. 173, § 2; July 1.



40-2a03 Canadian government, provincial and municipal obligations.

40-2a03. Canadian government, provincial and municipal obligations. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the Dominion of Canada, or by any province thereof, or by any municipality, district, agency or instrumentality thereof.

History: L. 1972, ch. 173, § 3; July 1.



40-2a04 Foreign government obligations.

40-2a04. Foreign government obligations. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by any foreign government, except as provided in K.S.A. 40-2a03, and amendments thereto, in an amount not to exceed 5% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. The 5% limitation shall be in addition to any investments in foreign nations required by virtue of a company doing business in a foreign nation.

History: L. 1972, ch. 173, § 4; L. 1987, ch. 160, § 1; July 1.



40-2a05 Business entity obligations; definitions.

40-2a05. Business entity obligations; definitions. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by a business entity organized under the laws of the United States of America, or of any state, district, insular or territorial possession thereof, or of the Dominion of Canada or any province thereof which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition; or which meet the following qualifications:

(a) If fixed-interest bearing obligations, the average fixed charges shall have been covered at least 11/2 times by the average net earnings available for fixed charges of the last five years, and the business entity shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(b) if income, or other contingent interest obligations, the net earnings available for fixed charges of the business entity for the five fiscal years next preceding the date of acquisition of the obligations shall have averaged per year not less than 11/2 times the sum of the fixed charges and the maximum contingent interest to which the business entity is subject as of the date of acquisition, and the company shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(c) the business entity or a predecessor thereof must have been in existence for a period of not less than five years;

(d) investments in any obligations under this act shall not be eligible if the business entity is in default on any fixed obligations as of the date of acquisition. Statements adjusted to show the actual condition at the time of acquisition or at effect of new financing (known commercially as pro forma statements) may be used when determining investments in this act or in compliance with requirements.

(e) As used in this section:

(1) The term "fixed charges" includes actual interest incurred in each year on funded and unfunded debt. In the testing of obligations where interest is partially or entirely contingent upon earnings, fixed charges shall include contingent interest payments;

(2) the term "net earnings available for fixed charges" means income, before deducting interest on funded and unfunded debt and after deducting operating and maintenance expenses, taxes other than income taxes, depreciation and depletion. Extraordinary, nonrecurring items of income or expense shall be excluded;

(3) the term "business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or similar form of business organization, whether organized for profit or not-for-profit;

(4) the term "NAIC" means the national association of insurance commissioners; and

(5) the term "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1972, ch. 173, § 5; L. 1987, ch. 160, § 2; L. 1991, ch. 130, § 1; L. 2015, ch. 7, § 1; July 1.



40-2a06 Equipment trust obligations or conditional sales contract.

40-2a06. Equipment trust obligations or conditional sales contract. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds, certificates or other evidences of indebtedness secured by any transportation or other equipment used wholly or in part within the United States of America or Dominion of Canada, that provide a right to receive determined rental, purchase or other fixed obligatory payments adequate to retire the obligations and also provide for vesting of title to such equipment free from incumbrance in a corporate trustee, or for creation of a first lien on such equipment.

History: L. 1972, ch. 173, § 6; July 1.



40-2a07 Preferred and guaranteed stocks; definitions.

40-2a07. Preferred and guaranteed stocks; definitions. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in preferred stocks of, or stocks guaranteed by, a corporation incorporated under the laws of the United States of America, or of any state, district, insular or territorial possession thereof, or of the Dominion of Canada, or any province thereof, in an amount not to exceed 25% of its admitted assets as shown by the company's last annual report, as filed with the state commissioner of insurance, or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, and which meets the following qualifications:

(a) All bonds or other evidences of indebtedness and preferred stocks shown on the last published annual statement of the issuing corporation, if any, senior to the preferred stock acquired must be eligible as investments under K.S.A. 40-2a05 or 40-2a07, and amendments thereto, as of the date of acquisition;

(b) if cumulative preferred, not in arrears as to dividends, or if noncumulative, has paid full dividends in each of the last three years;

(c) sinking fund payments are on a current basis;

(d) if net earnings available for fixed charges for the most recently completed three fiscal year period is at least equal to 1 1/4 times the aggregate fixed charges, plus full contingent interest and preferred dividend requirements of the preferred stock under consideration and those on a parity therewith or having a priority thereto, for the same period; and

(e) the corporation or a predecessor thereof, must have been in existence for a period of not less than five years.

(f) As used in this section:

(1) "Fixed charges" shall include actual interest incurred in each year on funded and unfunded debt; and

(2) "net earnings" shall mean income, before deducting interest on funded and unfunded debt, and after deducting operating and maintenance expenses, depreciation and depletion, and all taxes (including income taxes). Extraordinary, nonrecurring items of income or expense shall be excluded.

History: L. 1972, ch. 173, § 7; L. 1987, ch. 160, § 3; July 1.



40-2a08 Equity interests; call options.

40-2a08. Equity interests; call options. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in the equity interests of any business entity organized and doing business under the laws of the United States of America, or of any state, district, insular or territorial possession thereof; or of the Dominion of Canada or any province thereof; or of any other country or subdivision thereof; in an amount, based upon cost, not exceeding 15% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. Such insurance company may write exchange traded, covered call options on equity interests it owns and may purchase call options for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked (uncovered) call options are hereby prohibited. Investments in equity interests and the writing of call options shall be further limited as provided in subsections (a) through (g) except that subsections (a) through (e) shall only apply to an amount that exceeds 7.5% of any insurance company's admitted assets.

(a) The obligations, if any, shown on the last published annual statement of such business entity must be eligible for investment under K.S.A. 40-2a05, and amendments thereto;

(b) cash dividends have been paid during each of the last three years preceding the date of acquisition;

(c) the equity interest is registered with a national securities exchange regulated under the securities exchange act of 1934, as amended, or is regularly traded on a national or regional basis;

(d) the business entity shall have earnings in three of the last five years preceding the date of acquisition;

(e) at no time shall an insurance company invest in more than 5% of the outstanding equity interests of any one such business entity, nor an amount more than 2% of the investing insurance company's admitted assets in the outstanding equity interests of any one such business entity, determined on the basis of the cost of such equity interests to the insurance company at the time of purchase;

(f) an equity interest owned by an insurance company that is obligated under an unexpired written call option shall be valued at the lesser of the striking price or current market value. For the purposes of this subsection, "striking price" means the price per equity interest, exclusive of selling costs, the company would receive should the call option be exercised by the holder;

(g) the provisions of subsections (b) and (d) shall not apply, if at the time of acquisition:

(1) The issuing business entity has net assets of $10,000,000 or more;

(2) the issuing business entity has a net worth of $1,000,000 or more; and

(3) the issuing business entity has an aggregate market value of $500,000,000 or more.

(h) As used in this section:

(1) "Business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or other similar form of business organization, whether organized for profit or not-for-profit.

(2) "Equity interest" means any of the following:

(A) Common stock;

(B) trust certificate;

(C) equity investment in an investment company other than a money market mutual fund permitted under K.S.A. 40-2a22, and amendments thereto;

(D) investment in a common trust fund of a bank regulated by a federal or state agency;

(E) an ownership interest in minerals, oil or gas, the rights to which have been separated from the underlying fee interest in the real estate where the minerals, oil or gas are located;

(F) instruments which are mandatorily, or at the option of the issuer, convertible to equity;

(G) limited partnership interests;

(H) member interests in limited liability companies;

(I) warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired; or

(J) any other security representing an ownership interest in a business entity.

History: L. 1972, ch. 173, § 8; L. 1978, ch. 172, § 1; L. 1983, ch. 156, § 1; L. 1987, ch. 160, § 4; L. 1995, ch. 22, § 1; L. 2014, ch. 43, § 1; July 1.



40-2a09 Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation.

40-2a09. Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Stock in any insurance company or health maintenance organization, notwithstanding subsection (e) of K.S.A. 40-2a08, and amendments thereto. Before more than 5% of the outstanding shares of stock of any insurance company or health maintenance organization is acquired, or a tender offer made therefor, prior written approval of the commissioner of insurance must be secured;

(b) stock in an incorporated insurance agency: (1) If 5% or less of the outstanding shares of stock of such agency is acquired, the provisions of K.S.A. 40-2a08, and amendments thereto, shall apply; (2) if more than 5% of the outstanding shares of such incorporated agency is acquired, or a tender offer is made therefor, the prior approval of the commissioner of insurance shall be required and the provisions of subsection (d) of K.S.A. 40-2a08, and amendments thereto, shall apply. In valuing the stock of the agency, the assets of the agency shall be valued as if held directly by an insurance company; and (3) if majority interest in an incorporated insurance agency results from the organization of an agency by the insurance company to which this act applies, such investments shall be subject to the provisions of K.S.A. 40-2a16, and amendments thereto, until it has produced earnings for three out of five consecutive years. Such stock shall not be eligible for deposit with the commissioner of insurance as part of the legal reserve of such insurance company;

(c) stock in a holding corporation: (1) If 5% or less of the outstanding shares of stock of such holding corporation is acquired, the provisions of K.S.A. 40-2a08, and amendments thereto, shall apply; (2) if at least 55% of the holding corporation's voting stock is acquired, the prior approval of the commissioner shall be required and the provisions of K.S.A. 40-2a08, and amendments thereto, shall not apply. No insurer may purchase in excess of 5% of the outstanding voting stock of a holding corporation unless such insurer acquires at least 55% of such stock, nor shall the officers and directors of an insurer collectively own or control, directly or indirectly, more than 25% of such stock. The commissioner may direct an insurer to divest of its ownership in a holding corporation acquired pursuant to this subsection if it appears to the commissioner that the continued ownership or operation of the holding corporation is not in the best interest of the policyholders, or if the insurer's ownership in the holding corporation is less than 55% of the outstanding voting stock of the holding corporation, or if the officers and directors of the insurer collectively own or control, directly or indirectly, more than 25% of such stock. A holding corporation acquired pursuant to this subsection shall not acquire any investment not permitted for insurance companies other than life pursuant to article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. In valuing the stock of any holding corporation acquired under this subsection in the annual financial statement of the insurer, value shall be assigned to the holding corporation's assets as though the assets were owned directly by the insurer. A percentage of the holding corporation's assets exactly equal to the insurer's ownership interest in the holding corporation will be added to the assets of the insurer in application of the insurer's investment limitations set forth in article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Stock in a holding corporation acquired under this subsection shall not be eligible for deposit with the commissioner of insurance as part of the legal reserves of such insurer.

History: L. 1972, ch. 173, § 9; L. 1979, ch. 139, § 1; L. 1982, ch. 200, § 1; L. 1983, ch. 156, § 2; L. 1987, ch. 161, § 1; L. 1994, ch. 86, § 1; July 1.



40-2a10 Bank certificates of deposit.

40-2a10. Bank certificates of deposit. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in certificates of deposit in a federally insured bank.

History: L. 1972, ch. 173, § 10; July 1.



40-2a11 Savings and loan shares or deposits.

40-2a11. Savings and loan shares or deposits. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares or savings deposits in a federally insured savings and loan association.

History: L. 1972, ch. 173, § 11; July 1.



40-2a12 Real estate bonds and mortgages.

40-2a12. Real estate bonds and mortgages. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Bonds, notes, obligations or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered real property and appurtenances thereto within the United States of America or any insular or territorial possession of the United States of America, or the Dominion of Canada, and upon leasehold estates in real property wherein the term of such including any options to extend is not less than 15 years beyond the maturity of the loan as made or extended. At the date of acquisition the total indebtedness secured by such lien shall not exceed 90% of the market value of the property upon which it is a lien. These limitations shall not apply to obligations described in subsections (b), (c), (d) and (e) of this section. For the purpose of this section a mortgage or deed of trust shall not be deemed to be other than a first or second lien upon property within the meaning of this section by reason of the existence of taxes or assessments against real property and appurtenances thereto that are not delinquent, instruments creating or reserving mineral, oil or timber rights, rights of way, joint driveways, sewer rights, rights in walls or by reason of building restrictions or other like restrictive covenants, or when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner or when there is in existence a fixed obligation or lien against the property where an escrow account or indemnification bond is or has been established or obtained sufficient to cover the maximum liability created by such obligation or lien;

(b) bonds, notes or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured by the United States government or any agency or instrumentality thereof. Any uninsured or nonguaranteed portion shall not exceed 75% of the total amount;

(c) contracts of sale, purchase money mortgages or deeds of trust secured by property obtained through foreclosure or in settlement or satisfaction of any indebtedness;

(d) bonds, notes, obligations or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered personal and real property, including a leasehold of real estate, under lease, purchase contract or lease purchase contract to any governmental body or instrumentality whose obligations qualify under K.S.A. 40-2a01, 40-2a02 or 40-2a03, and amendments thereto, or to a corporation whose obligations qualify under K.S.A. 40-2a05, and amendments thereto, if there is adequate rental, after making allowances of lessors' or sellers' obligations and liabilities, if any, under the terms of the lease or contract, to retire the loan as to payment of principal and interest and such rentals are pledged or assigned to the lender;

(e) bonds, notes or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured, in accordance with the terms and provisions of an act of the federal parliament of the Dominion of Canada approved March 18, 1954, cited as the "national housing act, 1954," as heretofore and hereafter amended;

(f) mortgages or deeds of trust upon improved real property to be occupied as a personal residence by an officer of the insurer, if the mortgage is at an interest rate that is no less than the prevailing rate of the insurer's existing portfolio of mortgage loans. Mortgages or deeds of trust entered into pursuant to this subsection shall be subject to the conditions set forth in subsection (a) of this section relating to mortgages or deeds of trust generally.

History: L. 1972, ch. 173, § 12; L. 1983, ch. 156, § 3; L. 2015, ch. 7, § 2; July 1.



40-2a13 Real estate.

40-2a13. Real estate. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in real estate only if acquired or used for the following purposes and in the following manner:

(a) Such as shall be requisite for its convenient present and reasonable future accommodations in the transaction of its business. In the erection or purchase of any buildings for such purpose, additional space may be included for home office rental income;

(b) such as shall have been mortgaged to it in good faith, by way of security for loans previously contracted or for money due;

(c) such as shall have been conveyed to it in satisfaction of debts previously contracted in their legitimate business or for money due;

(d) such as shall have been purchased at sales upon judgments, decrees or mortgages obtained or made for such debts; or

(e) such as shall have been acquired for development or income purposes.

It shall not be lawful for any such company to purchase, hold or convey real estate in any other case or for any other purpose, except nothing in this section shall be deemed to prohibit any such company from purchasing the principal residence owned and inhabited by an employee or prospective employee who is being transferred by the company to a different community; and all such real estate as may be acquired as aforesaid and which shall not be necessary for the accommodation of such company in the transaction of its business, except real estate acquired for development or income purposes shall be sold and disposed of within five years after such company shall have acquired title thereto, unless the company shall procure a certificate from the commissioner of insurance that the interests of the company will suffer materially by a forced sale thereof, in which event the sale may be postponed for such period as the commissioner of insurance shall direct in the certificate. If the company so elects, real estate other than farm properties, which has been acquired under subsections (c) and (d) may be held by it for income purposes. The company's aggregate investment in real estate as herein provided shall not exceed 20% of the admitted assets of the company as shown by its last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.

History: L. 1972, ch. 173, § 13; L. 1982, ch. 201, § 1; L. 1983, ch. 156, § 4; L. 1987, ch. 160, § 5; July 1.



40-2a14 Collateral loans.

40-2a14. Collateral loans. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in loans secured by collateral consisting of a pledge of bonds, securities, stock or evidences of indebtedness qualified in article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Except the amount of the loan shall not exceed 80% of the market value of the asset securing the loan. In addition, all restrictions, limitations or conditions placed on any investment authorized within article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall apply to the collateral pledged to the payment of loans authorized in this section.

History: L. 1972, ch. 173, § 14; L. 2014, ch. 43, § 2; July 1.



40-2a16 Leeway clause.

40-2a16. Leeway clause. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in investments whether or not qualified and permitted under this act and notwithstanding any conditions or limitations prescribed therein, in an aggregate amount not more than 10% of its admitted assets as shown by the company's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement filed with the commissioner, except that investments shall not be permitted in insolvent organizations or organizations in default with respect to the payment of principal or interest.

History: L. 1972, ch. 173, § 16; L. 1983, ch. 156, § 5; L. 2015, ch. 7, § 3; July 1.



40-2a17 International bank for reconstruction and development, inter-American development bank and African development bank.

40-2a17. International bank for reconstruction and development, inter-American development bank and African development bank. Any insurance company other than life organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed, or guaranteed by the international bank for reconstruction and development, the inter-American development bank or by the African development bank.

History: L. 1972, ch. 173, § 17; L. 1986, ch. 175, § 1; April 24.



40-2a18 Real estate investment trusts.

40-2a18. Real estate investment trusts. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of beneficial interest in or obligations issued by a real estate investment trust qualified under sections 856 through 858 of the federal internal revenue code which meet the following qualifications:

(a) The obligations shown on the last published annual statement of such trust must meet the qualifications specified for corporate obligations in subsections (a) through (d) of K.S.A. 40-2a05.

(b) Cash dividends have been paid during each of the last three (3) years preceding the date of acquisition.

(c) The shares are registered on a national securities exchange regulated under the securities exchange act of 1934, as amended, or regularly traded on a national or regional basis.

(d) The trust shall have earnings in three (3) of the last five (5) years preceding date of acquisition.

(e) No insurance company shall own more than five percent (5%) of the total number of shares of any one such trust, nor invest more than two percent (2%) of its admitted assets in shares of any one such trust.

Shares in each such trust which has over one-half (1/2) of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered a real estate investment for purposes of conforming with the limitation on real estate ownership imposed in K.S.A. 40-2a13.

History: L. 1972, ch. 173, § 18; July 1.



40-2a19 Prior lawful investments.

40-2a19. Prior lawful investments. All investments owned by any insurance company other than life at the time this act becomes effective and purchased pursuant to and in accordance with prior investment laws of this state shall be deemed in compliance with this act.

History: L. 1972, ch. 173, § 19; July 1.



40-2a20 Adoption of nominee name; designation of bank as trustee.

40-2a20. Adoption of nominee name; designation of bank as trustee. (a) Any insurance company other than life organized under any law of this state, with the direction or approval of a majority of its board of directors or authorized committee thereof, may:

(1) Adopt a nominee name unique to such insurance company in which such insurance company's securities may be registered;

(2) designate a state or national bank, a trust company or a federal home loan bank having trust powers to obtain a nominee name for such insurance company in which such insurance company's securities may be registered; or

(3) designate a state or national bank or a trust company having trust powers as trustee to make any investment authorized by this act in the name of such trustee or such trustee's nominee.

(b) Under the provisions of paragraphs (2) and (3) of subsection (a), the designated state or national bank, trust company or the federal home loan bank may arrange for such securities to be held in a clearing corporation. Such arrangement must be in accordance with a written agreement, approved by the commissioner of insurance, between the insurance company and its designated bank or trust company and must impose the same degree of responsibility on the bank or trust company as if such securities were held in definitive form by such bank or trust company.

(c) As used in this section "clearing corporation" means: (1) A corporation defined in subsection (5) of K.S.A. 84-8-102, and amendments thereto;

(2) any organization or system for clearance and settlement of securities transactions which is operated or owned by a bank, trust company or other entity that is subject to regulation by the United States federal reserve board or the United States comptroller of the currency; or

(3) any clearing agency registered with the securities and exchange commission pursuant to the securities exchange act of 1934, section 17A.

History: L. 1975, ch. 240, § 1; L. 1986, ch. 176, § 1; L. 1996, ch. 81, § 1; L. 1996, ch. 202, § 90; L. 2009, ch. 83, § 23; L. 2011, ch. 21, § 1; July 1.



40-2a21 Securities lending, repurchase and reverse repurchase transactions; requirements; definitions.

40-2a21. Securities lending, repurchase and reverse repurchase transactions; requirements; definitions. As used in this section:

(a) (1) Acceptable collateral means:

(A) With respect to securities lending transactions, cash, cash equivalents, letters of credit, direct obligations of or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, specifically including the federal national mortgage association and the federal home loan mortgage corporation, and with respect to lending foreign securities, sovereign debt rated 1 by the SVO, all to the extent authorized by K.S.A. 40-2a01 et seq., and amendments thereto;

(B) with respect to repurchase transactions, cash, cash equivalents and direct obligations of, or securities that are fully guaranteed as to principal and interest by the government of the United States or any agency of the United States specifically including the federal national mortgage association and the federal home loan mortgage corporation, all to the extent authorized by K.S.A. 40-2a01 et seq., and amendments thereto; and

(C) with respect to reverse repurchase transactions, cash and cash equivalents to the extent authorized by K.S.A. 40-2a01 et seq., and amendments thereto.

(2) "Cash equivalents" means short-term, highly rated and highly liquid investments or securities readily convertible to known amounts of cash without penalty and so near maturity that they present insignificant risk of change in value. For purposes of this definition:

(A) "Short-term" means investments with a remaining term to maturity of 90 days or less;

(B) "highly rated" means an investment rated "P-1" by Moody's Investor's Service, Inc. or "A-1" by Standard and Poor's, or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and

(C) cash equivalents include government money market mutual funds and money market mutual funds rated 1 by the SVO.

(3) "Equivalent securities" means:

(A) In a securities lending transaction, securities that are identical to the loaned securities including the amount thereof, except as to certificate number if held in physical form, provided that if any different security shall be exchanged for any loaned security by recapitalization, merger, consolidation or other corporate action, such different security shall be deemed to be the loaned security;

(B) in a repurchase transaction, securities that are identical to the purchased securities including the amount of the purchased securities, except as to certificate number if held in physical form; and

(C) in a reverse repurchase transaction, securities that are identical to the sold securities including the amount of the sold securities, except as to certificate number if held in physical form.

(4) "Letters of credit" means clean, irrevocable and unconditional letters of credit issued or confirmed by, and payable and presentable at, financial institutions on the list of financial institutions meeting the standards for issuing letters of credit pursuant to the purposes and procedures of the securities valuation office or any successor publication. To constitute acceptable collateral for the purposes of this section, a letter of credit must have an expiration date beyond the term of the subject transaction.

(5) "Market value" means for the purpose of this section:

(A) With respect to cash and letters of credit, the amounts thereof; and

(B) with respect to any security as of any date, the price for the security on that date obtained from a generally recognized source, or the most recent quotation from such a source, plus accrued but unpaid income thereon to the extent not included in such price as of that date.

(6) "Qualified business entity" means a business entity which is, or is a subsidiary or affiliate of:

(A) An issuer of obligations or preferred stock which are rated 1 or 2 by the SVO or an issuer of obligations, preferred stock or derivative instruments which are rated the equivalent of 1 or 2 by the SVO or by a nationally recognized statistical rating organization recognized by the SVO; or

(B) a primary dealer in United States government securities, as recognized by the federal reserve bank of New York.

(7) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity which is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, and either within a specified period of time or upon demand.

(8) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price and either within a specified period of time or upon demand.

(9) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity which is obligated to return the loaned securities or equivalent securities to the insurer, within a specified period of time or upon demand.

(10) "Substantially similar securities" means securities that meet all the criteria for substantially similar securities specified in the NAIC accounting practices and procedures manual, as amended, and in an amount that constitutes good delivery form.

(11) "SVO" means the securities valuation office of the national association of insurance commissioners or any successor office established by the national association of insurance commissioners.

(b) Any property and casualty insurance company organized under any law of this state may enter into securities lending, repurchase and reverse repurchase transactions, subject to the following requirements:

(1) The insurer's board of directors shall adopt a resolution authorizing investments under this section and a written plan which specifies guidelines and objectives to be followed, such as:

(A) A description of how cash received will be invested or used for general corporate purposes of the insurer;

(B) operational procedures to manage interest rate risk, counterparty default risk and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(C) the extent to which an insurer may engage in these transactions.

(2) The insurer shall enter into a written agreement for all transactions authorized in this section. Such agreement shall adequately identify each security to which the agreement applies and shall require that each transaction terminate on a specified date no more than one year from its inception or upon earlier demand of the insurer. In a repurchase transaction, the agreement must also state that in the event of default by the party agreeing to repurchase the securities described in the agreement at the terms contained in the agreement, title to the described securities must pass immediately to the insurance company without recourse. Such agreement shall be with the counterparty business entity. For securities lending transactions the agreement may be with an agent acting on behalf of the insurer, if such agent is a qualified business entity, and if such agreement:

(A) Requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and

(B) prohibits securities lending transactions under the agreement with the agent or its affiliates.

(3) Cash received in a transaction under this section shall be invested in accordance with K.S.A. 40-2a01 et seq., and amendments thereto, and in a manner that recognizes the liquidity needs of the transaction, or shall be used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain, in the United States, as to acceptable collateral received in a transaction under this section, either physically or through book entry systems of the federal reserve or through a clearing corporation as permitted by K.S.A. 40-2a20, and amendments thereto: (A) Possession of the acceptable collateral; or (B) a perfected security interest in the acceptable collateral.

(4) For purposes of calculating the limitations of K.S.A. 40-2a01 et seq., and amendments thereto, securities lending, repurchase and reverse repurchase transactions shall not be considered investments in the counterparty, or in any issue of securities issued by the counterparty, or in the jurisdiction in which the counterparty is located. For purposes of calculations made to determine compliance with this part 4 of subsection (b), no effect will be given to the insurer's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction. An insurer may not enter into a transaction under this section if, as a result of and after giving effect to the transaction:

(A) The aggregate amount of all securities then loaned or sold to, or purchased from, any one business entity pursuant to this section would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a business entity pursuant to repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(B) the aggregate amount of all securities then loaned or sold to, or purchased from, all business entities under this section, without the effect of netting referred to in subpart (A), would exceed 40% of its admitted assets.

(5) In a securities lending transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 102% of the market value of the securities loaned by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than the market value of the loaned securities, the business entity to which the securities are loaned shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of the market value of the loaned securities.

(6) In a reverse repurchase transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 95% of the market value of the securities transferred by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than 95% of the market value of the securities so transferred, the business entity shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, at least equals 95% of the market value of the transferred securities.

(7) In a repurchase transaction, the insurer shall receive as acceptable collateral transferred securities having a market value at least equal to 102% of the purchase price paid by the insurer for such securities. If at any time the market value of such acceptable collateral is less than 100% of the purchase price paid by the insurer, the business entity shall be obligated to provide additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of such purchase price. Securities acquired by an insurer in a repurchase transaction shall not be sold in a reverse repurchase transaction, loaned in a securities lending transaction, or otherwise pledged.

(c) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount required as shown on the insurer's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. For purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on such statutory balance sheet for:

(1) The return of acceptable collateral received in a reverse repurchase or a securities lending transaction; and

(2) the amount reported as borrowed money in the most recently filed financial statement to the extent not included in subpart (1).

History: L. 1982, ch. 201, § 2; L. 1996, ch. 27, § 1; July 1.



40-2a22 Investment companies; money market mutual funds.

40-2a22. Investment companies; money market mutual funds. (a) Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of a corporation registered and operated as an open-end regulated investment company in accordance with the investment company act of 1940, as amended.

(b) Investments under this section, other than investments in money market mutual funds as described in subsection (c), shall be further limited as follows:

(1) The insurance company's aggregate investment under this provision and K.S.A. 40-2a08, and amendments thereto, combined shall not exceed 25% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains;

(2) the investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase;

(3) the insurance company shall not acquire more than 15% of the outstanding shares of any one investment company;

(4) investments in the shares of any one investment company shall not exceed 10% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, as determined on the basis of the cost of such shares to the insurance company at time of purchase.

(c) Investments in money market mutual funds shall not be subject to the limitations contained in subsection (b) when the assets of the fund represent qualified investments described in K.S.A. 40-2a01, 40-2a02, 40-2a03, 40-2a04, 40-2a05 and 40-2a21, and amendments thereto. Investments in money market mutual funds shall be further limited as follows:

(1) The investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase; and

(2) investments in the shares of any one investment company shall not exceed 20% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, or a more recent quarterly financial statement as filed with the insurance commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, as determined on the basis of the cost of such shares to the insurance company at the time of purchase.

History: L. 1983, ch. 156, § 15; L. 1985, ch. 162, § 1; L. 1987, ch. 160, § 6; L. 1995, ch. 96, § 1; July 1.



40-2a24 Financial futures contracts; definitions; use for hedging purposes; definitions.

40-2a24. Financial futures contracts; definitions; use for hedging purposes; definitions. (a) Any insurance company other than life organized under any law of this state may use financial instruments under this section to engage in hedging transactions and certain income generation transactions or as these terms may be further defined in regulations promulgated by the commissioner. The insurance company shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the financial instrument transaction or combination of the transactions through cash flow testing or other appropriate analysis.

(b) As used in this section:

(1) "Cap" means an agreement obligating the seller to make payments to the buyer, each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interest exceeds a predetermined number, sometimes called the strike rate or price.

(2) "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor.

(3) (A) "Financial instrument" means an agreement, option, instrument or any series or combination thereof:

(i) To make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or

(ii) which has a price, performance, value or cash flow based primarily upon the actual or expected price, level, performance, value or cash flow of one or more underlying interests.

(B) Financial instruments include options, warrants, caps, floors, collars, swaps, forwards, future and any other agreements, options or instruments substantially similar thereto, or any series or combination thereof.

(4) "Financial instrument transaction" means a transaction involving the use of one or more financial instruments.

(5) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount that a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance or value of one or more underlying interests.

(6) "Forward" means an agreement (other than a future) to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(7) "Future" means an agreement traded on a qualified exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(8) "Hedging transaction" means a financial instrument transaction which is entered into and maintained to reduce:

(A) The risk of a change in the value, yield, price, cash flow or quantity of assets or liabilities which the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) the currency exchange-rate risk or the degree of exposure as to assets or liabilities which an insurer has acquired or incurred or anticipates acquiring or incurring.

(9) "Income generation transaction" means a financial instrument transaction involving the writing of the covered call options which is intended to generate income or enhance return.

(10) "Option" means an agreement giving the buyer the right to buy or receive, sell or deliver, enter into, extend or terminate, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(11) "Potential exposure" means:

(A) As to a futures position, the amount of the initial margin required for that position; or

(B) as to swaps' collars and forwards, .5% times the notional amount times the square root of the remaining years of maturity.

(12) "Swap" means an agreement to exchange for net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests.

(13) "Underlying interest" means the assets, other interests, or a combination thereof, underlying a financial instrument, such as any one or more securities, currencies, rates, indices, commodities or financial instruments.

(14) "Warrants" means an option to purchase or sell the underlying securities or investments at a given price and time or at a series of prices and times outlined in the warrant agreement. Warrants may be issued alone or in connection with the sale of other securities, as part of a merger or recapitalization agreement, or to facilitate divestiture of the securities of another corporation.

(c) An insurance company may enter into financial instrument transactions for the purpose of hedging except that the transaction shall not cause any of the following limits to be exceeded:

(1) The aggregate statement value of options, caps, floors and warrants not attached to any other security or investment purchase in hedging transactions may not exceed 110% of the excess of such insurer's capital and surplus as shown on the company's last annual or quarterly report filed with the commissioner of insurance over the minimum requirements of a new stock or mutual company to qualify for a certificate of authority to write the kind of insurance which the insurer is authorized to write;

(2) the aggregate statement value of options, caps and floors written in hedging transactions may not exceed 3% of the insurance company's admitted assets; and

(3) the aggregate potential exposure of collars, swaps, forwards and futures used in hedging transactions may not exceed 5% of the insurance company's admitted assets.

(d) An insurance company may enter into the following types of income generation transactions if:

(1) Selling covered call options on noncallable fixed income securities or financial instruments based on fixed income securities, but the aggregate statement value of assets subject to call during the complete term of the call options sold, plus the face value of fixed income securities underlying any financial instrument subject to call, may not exceed 10% of the insurance company's admitted assets; and

(2) selling covered call options on equity securities, if the insurance company holds in its portfolio the equity securities subject to call during the complete term of the call option sold.

(e) Upon request of the insurance company, the commissioner may approve additional transactions involving the use of financial instruments in excess of the limits of subsection (c) or for other risk management purposes, excluding replication transactions, pursuant to regulations promulgated by the commissioner.

(f) For the purposes of this section, the value or amount of an investment acquired or held under this section, unless otherwise specified in this code, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the national association of insurance commissioners (NAIC), including the purposes and procedures of the securities valuation office, the valuation of securities manual, the accounting practices and procedures manual, the annual statement instructions or any successor valuation procedures officially adopted by the NAIC.

(g) Prior to engaging in transactions in financial instruments, an insurer shall develop and adequately document policies and procedures regarding investment strategies and objectives, recordkeeping needs and reporting matters. Such policies and procedures shall address authorized investments, investment limitations, authorization and approval procedures, accounting and reporting procedures and controls and shall provide for review of activity in financial instruments by the insurer's board of directors or such board's designee.

Recordkeeping systems must be sufficiently detailed to permit internal auditors and insurance department examiners to determine whether operating personnel have acted in accordance with established policies and procedures, as provided in this section. Insurer records must identify for each transaction the related financial instruments contracts.

History: L. 1985, ch. 156, § 2; L. 1996, ch. 83, § 1; July 1.



40-2a25 Mortgage related securities.

40-2a25. Mortgage related securities. Any insurance company other than life heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Mortgage related securities issued or guaranteed by the federal home loan mortgage corporation and federal national mortgage association but the amount invested in any one such issue shall not exceed the greater of $750,000 or two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance;

(b) mortgage related securities issued by or in the name of any private entity which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition. The investment in any one such issue shall not exceed two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance.

(c) For purposes of this section, "mortgage related securities" shall mean a security that either:

(1) Represents ownership of one or more promissory notes or certificates of interest or participation in such notes, including any rights designed to assure servicing of, or the receipt or timeliness of receipt by the holders of such notes, certificates, or participations of amounts payable under, such notes, certificates, or participations, which notes:

(A) Are directly secured by a first lien on a single parcel of real estate, including stock allocated to a dwelling unit in a residential cooperative housing corporation, upon which is located a dwelling or mixed residential and commercial structure, or on a residential manufactured home as defined in U.S.C. § 5402(6) of title 42, whether such manufactured home is considered real or personal property under the laws of the state in which it is to be located; and

(B) were originated by a savings and loan association, savings bank, commercial bank, credit union, insurance company, or similar institution which is supervised and examined by a federal or state authority, or by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12, or, where such notes involve a lien on the manufactured home, by any such institution or by any financial institution approved for insurance by the secretary of housing and urban development pursuant to U.S.C. § 1703 of title 12; or

(2) is secured by one or more promissory notes or certificates of interest or participations in such notes, with or without recourse to the issuer thereof, and, by its terms, provides for payments of principal in relation to payments, or reasonable projections of payments, on notes meeting the requirements of subparagraphs (1)(A) and (B) or certificates of interest or participations in promissory notes meeting such requirements.

For the purposes of this paragraph, the term "promissory note," when used in connection with a manufactured home, shall also include a loan, advance, or credit sale as evidenced by a retail installment sales contract or other instrument; or

(3) involve offers or sales of one or more promissory notes directly secured by a first lien on a single parcel of real estate upon which is located a dwelling or other residential or commercial structure, and participation interests in such notes:

(A) Where such securities are originated by a savings and loan association, savings bank, commercial bank, or similar banking institution which is supervised and examined by a federal or state authority, and are offered and sold subject to the following conditions:

(i) The minimum aggregate sales price per purchaser shall not be less than $250,000;

(ii) the purchaser shall pay cash either at the time of the sale or within 60 days thereof; and

(iii) each purchaser shall buy for such purchaser's own account only; or

(B) where such securities are originated by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12 and are offered or sold subject to the three conditions specified in subparagraph (3)(A) to any institution described in such subparagraph or to any insurance company subject to the supervision of the insurance commissioner, or any agency or officer performing like function, of any state or territory of the United States or the District of Columbia, or the federal home loan mortgage corporation, the federal national mortgage association, or the government national mortgage association.

Transactions between any of the entities described in subparagraph (3)(A) or (3)(B) involving nonassignable contracts to buy or sell the foregoing securities which are to be completed within two years, where the seller of the foregoing securities pursuant to any such contract is one of the parties described in subparagraph (3)(A) or (3)(B) who may originate such securities and the purchaser of such securities pursuant to any such contract is any institution described in subparagraph (3)(A) or any insurance company described in subparagraph (3)(B), the federal home loan mortgage corporation, federal national mortgage association, or the government national mortgage association and where the foregoing securities are subject to the three conditions for sale set forth in subparagraphs (3)(A)(i) through (iii).

History: L. 1992, ch. 118, § 1; L. 2015, ch. 7, § 4; July 1.



40-2a26 Medium and lower grade obligations; definitions.

40-2a26. Medium and lower grade obligations; definitions. As used in K.S.A. 40-2a27 of this act:

(a) "Medium grade obligations" means obligations which are designated "3" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(b) "Lower grade obligations" means obligations which are designated "4," "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(c) "Admitted assets" means the amount shown on the insurer's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement filed with the commissioner.

(d) "Aggregate amount" of medium grade and lower grade obligations means the aggregate statutory statement value thereof.

(e) "Institution" means a corporation, a joint-stock company, an association, a trust, a business partnership, a business joint venture or similar entity.

(f) "Insurance company" or "insurer" means an insurance company other than life organized under the laws of this state.

History: L. 1992, ch. 121, § 1; L. 2015, ch. 7, § 5; July 1.



40-2a27 Same; limitations; exceptions; insurance company required to adopt written investment plan.

40-2a27. Same; limitations; exceptions; insurance company required to adopt written investment plan. (a) No insurance company shall acquire, directly or indirectly, any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by such insurer would exceed 20% of its admitted assets. Within this limitation no more than 10% of its admitted assets shall consist of lower grade obligations; no more than three percent of its admitted assets shall consist of obligations designated "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and, no more than one percent of its admitted assets shall consist of obligations designated "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. Attaining or exceeding the limit of any one category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multi-category limits.

(b) No insurer organized under the laws of this state may invest more than one percent of its admitted assets in medium grade obligations issued, guaranteed or insured by any one institution, nor may it invest more than one-half of one percent of its admitted assets in lower grade obligations issued, guaranteed or insured by any one institution. In no event shall such insurer invest more than one percent of its admitted assets in any medium or lower grade obligations issued, guaranteed or insured by any one institution.

(c) Nothing contained in this act shall prohibit an insurer from acquiring any obligations which it has committed to acquire if the insurer would have been permitted to acquire that obligation pursuant to this act on the date on which such insurer committed to purchase that obligation.

(d) Notwithstanding the limitations of subsection (b), an insurer may acquire an obligation of an institution in which the insurer already has one or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution, except all such acquired obligations shall not exceed one-half of one percent of the insurer's admitted assets.

(e) Nothing contained in this act shall prohibit an insurer to which this act applies from acquiring an obligation as a result of a restructuring of a medium or lower grade obligation already held or require such insurer to sell or otherwise dispose of any obligation legally acquired prior to the effective date of this act.

(f) Nothing contained in this act shall permit or be construed as permitting an insurer to exceed, alter or otherwise circumvent any of the limitations or restrictions applicable to the investments authorized by article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(g) The board of directors of any insurance company organized under the laws of this state which acquires or invests, directly or indirectly, more than two percent of its admitted assets in medium grade and lower grade obligations, shall adopt a written plan for the making of such investments. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain diversification standards acceptable to the commissioner which may include, but not be limited to, standards for issuer, industry, duration, liquidity and geographic location.

History: L. 1992, ch. 121, § 2; L. 2005, ch. 87, § 1; L. 2014, ch. 43, § 3; L. 2015, ch. 7, § 6; July 1.



40-2a28 Investment in asset-backed securities; conditions; definitions.

40-2a28. Investment in asset-backed securities; conditions; definitions. (a) Any insurance company other than life organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in asset-backed securities, subject to the following:

(1) To be an admitted asset under this section, an asset-backed security must, at the time of acquisition, be designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO;

(2) the investment in any one issue of asset-backed securities shall not exceed 2% of the admitted assets of the investing insurance company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner. Each issue designated as provided in paragraph (1) shall constitute a single issue regardless of any other obligations or securities issued by the same or any affiliated issuer.

(b) As used in this section:

(1) "Asset-backed security" means any security or other instrument representing or evidencing an interest in, a loan to, a participation in a loan to, or any other right to receive payments from a business entity of any type or form, which has as its primary business activity the acquisition and holding of financial assets, directly or through a trustee, for the benefit of such business entity's debt or equity holders;

(2) "financial asset" means a single asset or a pool of assets consisting of interest-bearing obligations or other contractual obligations representing or constituting the right to receive payment from the asset or pool of assets;

(3) "NAIC" means the national association of insurance commissioners; and

(4) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1995, ch. 23, § 2; L. 2014, ch. 43, § 4; L. 2015, ch. 7, § 7; July 1.






Article 2b INVESTMENTS BY LIFE INSURANCE COMPANIES

40-2b01 United States government obligations; call options.

40-2b01. United States government obligations; call options. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the United States of America, or by any agency or instrumentality thereof. Such life insurance company may write call options on government obligations permitted under this section which it owns. Call options may be purchased for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked (uncovered) call options are hereby prohibited.

Any United States government obligation owned by an insurance company obligated under an unexpired written call option shall be valued at the lesser of the striking price or value established in accordance with the method of valuation as prescribed by the commissioner of insurance for financial reporting purposes.

"Striking price" means the price per United States government obligation, exclusive of selling costs, the company would receive should the call option be exercised by the holder.

History: L. 1972, ch. 179, § 1; L. 1989, ch. 134, § 2; July 1.



40-2b02 State, District of Columbia, territorial and municipal obligations.

40-2b02. State, District of Columbia, territorial and municipal obligations. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the District of Columbia, or by any state, insular or territorial possession of the United States of America, or by any county, city, town, school, road, drainage or other district, located within any state, or insular or territorial possession of the United States of America, or by any political or civil subdivision or governmental authority of any such state, or insular or territorial possession, or by any agency or instrumentality of any such state, or insular or territorial possession, political or civil subdivision, or governmental authority.

History: L. 1972, ch. 179, § 2; July 1.



40-2b03 Canadian government, provincial and municipal obligations.

40-2b03. Canadian government, provincial and municipal obligations. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the Dominion of Canada, or by any province thereof, or by any municipality, district, agency or instrumentality thereof.

History: L. 1972, ch. 179, § 3; July 1.



40-2b04 Investments in foreign jurisdictions and currencies; definitions.

40-2b04. Investments in foreign jurisdictions and currencies; definitions. (a) As used in this section:

(1) "Business entity" means a sole proprietorship, corporation, limited liability company, association, partnership, joint-stock company, joint venture, mutual fund, trust, joint tenancy or other similar form of business organization, whether organized for-profit or not-for-profit.

(2) "Domestic jurisdiction" means the United States, Canada, and a state or political subdivision of the United States or Canada.

(3) "Foreign currency" means a currency other than that of the United States or Canada.

(4) "Foreign investment" means an investment in a foreign jurisdiction or in an asset domiciled in a foreign jurisdiction. An investment shall not be deemed to be foreign if the issuing business entity, qualified primary credit source or qualified guarantor is a domestic jurisdiction or a business entity domiciled in a domestic jurisdiction, unless:

(A) The issuing business entity is a shell business entity; and

(B) the investment is not assumed, accepted, guaranteed or insured or otherwise backed by a domestic jurisdiction or a business entity, that is not a shell business entity, domiciled in a domestic jurisdiction.

(5) "Foreign jurisdiction" means a jurisdiction outside of the United States or Canada.

(6) "Qualified guarantor" means a guarantor against which an insurer has a direct claim for full and timely payment evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

(7) "Qualified primary credit source" means the credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment evidenced by a contractual right for which an enforcement action can be brought in a domestic jurisdiction.

(8) "Shell business entity" means a business entity having no economic substance except as a vehicle for owning interests in assets issued, owned or previously owned by a business entity domiciled in a foreign jurisdiction.

(9) "SVO" means the securities valuation office of the national association of insurance commissioners or any successor office established by the national association of insurance commissioners.

(b) Any life insurance company organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in foreign investments of the same types as those that an insurer is permitted to acquire under article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, if:

(1) The aggregate amount of foreign investments then held by the insurer does not exceed 20% of its admitted assets; and

(2) the aggregate amount of foreign investments then held by the insurer in a single foreign jurisdiction does not exceed 10% of its admitted assets for jurisdictions that have a sovereign debt rating of SVO 1, or 3% of its admitted assets for any other foreign jurisdiction.

(c) Any life insurance company organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in investments of the same types as those that an insurer is permitted to acquire under article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, which are denominated in foreign currencies, whether or not they are foreign investments acquired under subsection (b), if:

(1) The aggregate amount of investments then held by the insurer denominated in foreign currencies does not exceed 10% of its admitted assets; and

(2) the aggregate amount of investments then held by the insurer denominated in the foreign currency of a single foreign jurisdiction does not exceed 10% of its admitted assets for jurisdictions that have a sovereign debt rating of SVO 1, or 3% of its admitted assets for any other foreign jurisdiction.

(d) Notwithstanding the provisions of K.S.A. 40-2b13, and amendments thereto, the insurer's total foreign investments and investments denominated in foreign currencies shall not exceed the limitations set forth in subsections (b) and (c).

(e) The investment limitations in subsections (b) and (c) computed on the basis of an insurer's admitted assets shall relate to the amount as shown on the insurer's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.

(f) Investments acquired under this section shall be aggregated with investments of the same types made under all other sections of article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and in a similar manner, for purposes of determining compliance with the limits, if any, contained in the other sections.

History: L. 1972, ch. 179, § 4; L. 1987, ch. 160, § 7; L. 1996, ch. 35, § 1; L. 2015, ch. 7, § 8; July 1.



40-2b05 Business entity obligations; definitions.

40-2b05. Business entity obligations; definitions. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed, or guaranteed by a business entity organized under the laws of the United States of America, or of any state, district, insular or territorial possession thereof; or of the Dominion of Canada or any province thereof which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition; or which meet the following qualifications:

(a) If fixed-interest bearing obligations, the average fixed charges shall have been covered at least 11/2 times by the average net earnings available for fixed charges of the last five years, and the business entity shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(b) if income, or other contingent interest obligations, the net earnings available for fixed charges of the business entity for the five fiscal years next preceding the date of acquisition of the obligations shall have averaged per year not less than 11/2 times the sum of the fixed charges and the maximum contingent interest to which the business entity is subject as of the date of acquisition, and the business entity shall have earnings in two of the last three fiscal years immediately preceding the date of acquisition. In the case of obligations of finance companies, the coverage shall be at least 11/4 times;

(c) the business entity or a predecessor thereof must have been in existence for a period of not less than five years;

(d) investments in any obligations under this act shall not be eligible if the business entity is in default on any fixed obligations as of the date of acquisition. Statements adjusted to show the actual condition at the time of acquisition or at effect of new financing (known commercially as pro forma statements) may be used when determining investments in this act or in compliance with requirements.

(e) (1) The term "fixed charges" includes actual interest incurred in each year on funded and unfunded debt. In the testing of obligations where interest is partially or entirely contingent upon earnings fixed charges shall include contingent interest payments;

(2) the term "net earnings available for fixed charges" means income, before deducting interest on funded and unfunded debt and after deducting operating and maintenance expenses, taxes other than income taxes, depreciation and depletion. Extraordinary, nonrecurring items of income or expense shall be excluded;

(3) the term "business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or similar form of business organization, whether organized for profit or not-for-profit;

(4) the term "NAIC" means the national association of insurance commissioners;

(5) the term "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1972, ch. 179, § 5; L. 1987, ch. 160, § 8; L. 1991, ch. 130, § 2; L. 2015, ch. 7, § 9; July 1.



40-2b06 Preferred and guaranteed stocks; definitions.

40-2b06. Preferred and guaranteed stocks; definitions. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in preferred stocks of, or stocks guaranteed by, a corporation incorporated under the laws of the United States of America, or of any state, district, insular or territorial possession thereof, or of the Dominion of Canada, or any province thereof; in an amount not to exceed 25% of its admitted assets as shown by the company's last annual report, as filed with the state commissioner of insurance, or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, and which meets the following qualifications:

(a) All bonds or other evidences of indebtedness and preferred stocks shown on the last published annual statement of the issuing corporation, if any, senior to the preferred stock acquired must be eligible as investments under K.S.A. 40-2b05 or 40-2b06, and amendments thereto, as of the date of acquisition;

(b) if cumulative preferred, not in arrears as to dividends, or if noncumulative, has paid full dividends in each of the last three years;

(c) sinking fund payments are on a current basis;

(d) if net earnings available for fixed charges for the most recently completed three fiscal year period is at least equal to 1 1/4 times the aggregate fixed charges, plus full contingent interest and preferred dividend requirements of the preferred stock under consideration and those on a parity therewith or having a priority thereto, for the same period; and

(e) the corporation must have been in existence for a period of not less than five years.

(f) (1) "Fixed charges" shall include actual interest incurred in each year on funded and unfunded debt; and

(2) "net earnings" shall mean income, before deducting interest on funded and unfunded debt, and after deducting operating and maintenance expenses, depreciation and depletion and all taxes, including income taxes. Extraordinary, nonrecurring items of income or expenses shall be excluded.

History: L. 1972, ch. 179, § 6; L. 1983, ch. 156, § 6; L. 1987, ch. 160, § 9; July 1.



40-2b07 Equity interests; call options.

40-2b07. Equity interests; call options. Any life insurance company organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in the equity interests of any business entity organized and doing business under the laws of the United States or any state, or of the District of Columbia, or of the Dominion of Canada or any province of the Dominion of Canada, in an amount, based upon cost, not exceeding 15% of its admitted assets as shown by the company's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. Such life insurance company may write exchange traded, covered call options on equity interests it owns and may purchase call options for the sole purpose of closing out a position taken previously with respect to one or more options having been written. The purchase of a call option for any reason other than as a closing transaction and the writing of naked, uncovered, call options are hereby prohibited. Investments in equity interests and the writing of call options shall be further limited as provided in subsections (a) through (g) except that subsections (a) through (e) shall only apply to an amount that exceeds 7.5% of a life insurance company's admitted assets.

(a) The obligations, if any, shown on the last published annual statement of such business entity must be eligible for investment under K.S.A. 40-2b05, and amendments thereto;

(b) cash dividends have been paid during each of the last three years preceding the date of acquisition;

(c) the equity interest is registered with a national securities exchange regulated under the securities exchange act of 1934, as amended, or is regularly traded on a national or regional basis;

(d) the business entity shall have earnings in three of the last five years preceding the date of acquisition;

(e) at no time shall an insurance company invest in more than 5% of the outstanding equity interests of any one such business entity, nor an amount more than 2% of the investing insurance company's admitted assets in the outstanding equity interests of any one such business entity, determined on the basis of the cost of such equity interests to the insurance company at time of purchase;

(f) an equity interest owned by an insurance company that is obligated under an unexpired written call option shall be valued at the lesser of the striking price or current market value. For the purposes of this subsection, "striking price" means the price per equity interest, exclusive of selling costs, the company would receive should the call option be exercised by the holder;

(g) the provisions of subsections (b) and (d) shall not apply if at the time of acquisition:

(1) The issuing business entity has net assets of $10,000,000 or more;

(2) the issuing business entity has a net worth of $1,000,000 or more; and

(3) the issuing business entity has an aggregate market value of $500,000,000 or more.

(h) As used in this section:

(1) "Business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or similar form of business organization, whether organized for profit or not-for-profit.

(2) "Equity interest" means any of the following:

(A) Common stock;

(B) trust certificate;

(C) equity investment in an investment company other than a money market mutual fund permitted under K.S.A. 40-2b24, and amendments thereto;

(D) investment in a common trust fund of a bank regulated by a federal or state agency;

(E) an ownership interest in minerals, oil or gas, the rights to which have been separated from the underlying fee interest in the real estate where the minerals, oil or gas are located;

(F) instruments which are mandatorily, or at the option of the issuer, convertible to equity;

(G) limited partnership interests;

(H) member interests in limited liability companies;

(I) warrants or other rights to acquire equity interests that are created by the person that owns or would issue the equity to be acquired; or

(J) any other security representing an ownership interest in a business entity.

History: L. 1972, ch. 179, § 7; L. 1978, ch. 172, § 2; L. 1983, ch. 156, § 7; L. 1987, ch. 160, § 10; L. 1995, ch. 22, § 2; L. 2014, ch. 43, § 5; July 1.



40-2b08 Equipment trust obligations or conditional sales contracts.

40-2b08. Equipment trust obligations or conditional sales contracts. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds, certificates or other evidences of indebtedness secured by any transportation or other equipment used in the United States of America or Dominion of Canada, that provide a right to receive determined rental, purchase or other fixed obligatory payments adequate to retire the obligations and also provide for vesting of title to such equipment free from encumbrance in a corporate trustee, or for creation of a first lien on such equipment.

History: L. 1972, ch. 179, § 8; July 1.



40-2b09 Real estate bonds, mortgages, tax lien certificates.

40-2b09. Real estate bonds, mortgages, tax lien certificates. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Bonds, notes, obligations or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered real property and appurtenances thereto within the United States of America, or any insular or territorial possession of the United States, or the Dominion of Canada, and upon leasehold estates in real property wherein the term of such including any options to extend is not less than 15 years beyond the maturity of the loan as made or extended. At the date of acquisition the total indebtedness secured by such lien shall not exceed 90% of the market value of the property upon which it is a lien, unless that portion of the total indebtedness in excess of 90% of market value is insured by a mortgage insurance company authorized by the commissioner of insurance to do business in this state. These limitations shall not apply to obligations described in subsections (b), (c), (d), (e) and (f). For the purpose of this section a mortgage or deed of trust shall not be deemed to be other than a first or second lien upon property within the meaning of this section by reason of the existence of taxes or assessments against real property and appurtenances thereto that are not delinquent, instruments creating or reserving mineral, oil, or timber rights, rights of way, joint driveways, sewer rights, rights in walls or by reason of building restrictions or other like restrictive covenants, or when such real estate is subject to lease in whole or in part whereby rents or profits are reserved to the owner or when there is in existence a fixed obligation or lien against the property where an escrow account or indemnification bond is or has been established or obtained sufficient to cover the maximum liability created by such obligation or lien;

(b) bonds, notes, or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured by the United States government or any agency or instrumentality thereof or insured by any insurance company authorized to transact such business in this state. Any uninsured or nonguaranteed portion shall not exceed 75% of the total amount;

(c) contracts of sale, purchase money mortgages or deeds of trust secured by property obtained through foreclosure, or in settlement or satisfaction of any indebtedness;

(d) bonds, notes, obligations, or other evidences of indebtedness directly or indirectly secured by mortgages or deeds of trust which are a first or second lien upon otherwise unencumbered personal or real or both personal and real property, including a leasehold of real estate, under lease, purchase contract, or lease purchase contract to any governmental body or instrumentality whose obligations qualify under K.S.A. 40-2b01, 40-2b02 or 40-2b03, and amendments thereto, or to a corporation whose obligations qualify under K.S.A. 40-2b05, and amendments thereto, if there is adequate rental, after making allowance of lessors' or sellers' obligations and liabilities, if any, under the terms of the lease or contract, to retire the loan as to payments of principal and interest and such rentals are pledged or assigned to the lender;

(e) bonds, notes or other evidences of indebtedness representing loans and advances of credit that have been issued, guaranteed or insured, in accordance with the terms and provisions of an act of the federal parliament of the Dominion of Canada approved March 18, 1954, cited as the national housing act, 1954, as heretofore and hereafter amended;

(f) participation in mortgage lending, including, without limitation, the types of mortgage lending set forth in subsections (a) and (d), is specifically permitted in this section as between Kansas domiciled life insurance companies, or, between Kansas domiciled life insurance companies and life insurance companies organized under the laws of another country, state, or territory, or, between a Kansas domiciled life insurance company and its affiliates, or, between Kansas domiciled life insurance companies and banks, trust companies or savings and loan associations, upon unencumbered real property and appurtenances thereto. At the date of acquisition the total indebtedness assumed by such lien shall not exceed 90% of the market value of the property upon which it is a lien, unless that portion of the total indebtedness in excess of 90% of market value is insured by a mortgage insurance company authorized by the commissioner of insurance to do business in this state;

(g) mortgages or deeds of trust upon improved real property to be occupied as a personal residence by an officer of the insurer, if the mortgage is at an interest rate that is no less than the prevailing rate of the insurer's existing portfolio of mortgage loans. Mortgages or deeds of trust entered into pursuant to this subsection shall be subject to the conditions set forth in subsection (a) relating to mortgages or deeds of trust generally;

(h) tax lien certificates issued by local taxing authorities, which for reporting in the annual statement may be pooled by state and year of issue, but the amount invested shall not exceed 10% of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance.

History: L. 1972, ch. 179, § 9; L. 1983, ch. 156, § 8; L. 1996, ch. 22, § 1; L. 2015, ch. 7, § 10; July 1.



40-2b10 Real estate.

40-2b10. Real estate. No life insurance company organized under the laws of this state shall purchase, hold or convey real estate, except for the purposes and in the manner herein set forth:

(a) Such as shall be requisite for its convenient present and future accommodation in the transaction of its business. In the erection or purchase of any buildings for such purpose, additional space may be included for home office rental income;

(b) such as shall have been mortgaged to it in good faith, by way of security for loans previously contracted or for money due;

(c) such as shall have been conveyed to it in satisfaction of debts previously contracted in their legitimate business or for money due;

(d) such as shall have been purchased at sales upon judgments, decrees or mortgages obtained or made for such debts; or

(e) such as shall have been acquired for development or income purposes.

It shall not be lawful for any such company to purchase, hold or convey real estate in any other case or for any other purpose, except nothing in this section shall be deemed to prohibit any such company from purchasing the principal residence owned and inhabited by an employee or prospective employee who is being transferred by the company to a different community; and all such real estate as may be acquired as aforesaid, and which shall not be necessary for the accommodation of such company in the transaction of its business, except real estate acquired for development or income purposes, shall be sold and disposed of within five years after such company shall have acquired title thereto, unless the company shall procure a certificate from the commissioner of insurance that the interests of the company will suffer materially by a forced sale thereof in which event the sale may be postponed for such period as the commissioner of insurance shall direct in such certificate. If the company so elects, real estate other than farm properties, which has been acquired under subsections (c) and (d) may be held by it for income purposes. The company's aggregate investment in real estate as herein provided shall not exceed 20% of the admitted assets of the company, as shown by its last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains.

History: L. 1972, ch. 179, § 10; L. 1982, ch. 201, § 3; L. 1983, ch. 156, § 9; L. 1987, ch. 160, § 11; July 1.



40-2b11 Policy loans.

40-2b11. Policy loans. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in loans upon the security of the policies of the company and constituting a lien thereon in an amount not exceeding the legal reserve thereon.

History: L. 1972, ch. 179, § 11; July 1.



40-2b12 Collateral loans.

40-2b12. Collateral loans. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in loans secured by collateral consisting of a pledge of bonds, mortgages, securities, stock or evidence of indebtedness qualified in article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Except, the amount of the loan shall not exceed 80% of the market value of the asset securing the loan. In addition, all restrictions, limitations or conditions placed on any investment authorized within article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall apply to the collateral pledged to the payment of loans authorized in this section.

History: L. 1972, ch. 179, § 12; L. 2014, ch. 43, § 6; July 1.



40-2b13 Leeway clause.

40-2b13. Leeway clause. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in investments whether or not qualified and permitted under this act and notwithstanding any conditions or limitations prescribed therein, in an aggregate amount not more than 10% of its admitted assets as shown by the company's last annual report as filed with the insurance commissioner or a more recent quarterly financial statement filed with the commissioner, except that investments shall not be permitted in insolvent organizations or organizations in default with respect to the payment of principal or interest.

History: L. 1972, ch. 179, § 13; L. 1983, ch. 156, § 10; L. 2015, ch. 7, § 11; July 1.



40-2b15 Savings and loan shares or deposits.

40-2b15. Savings and loan shares or deposits. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares or savings deposits in a federally insured savings and loan association.

History: L. 1972, ch. 179, § 15; July 1.



40-2b16 Bank certificates of deposit.

40-2b16. Bank certificates of deposit. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in certificates of deposit in a federally insured bank.

History: L. 1972, ch. 179, § 16; July 1.



40-2b17 International bank for reconstruction and development, inter-American development bank and African development bank.

40-2b17. International bank for reconstruction and development, inter-American development bank and African development bank. Any life insurance company organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in bonds or other evidences of indebtedness issued, assumed or guaranteed by the international bank for reconstruction and development, the inter-American development bank or by the African development bank.

History: L. 1972, ch. 179, § 17; L. 1986, ch. 175, § 2; April 24.



40-2b18 Real estate investment trusts.

40-2b18. Real estate investment trusts. Any life insurance company heretofore or hereafter organized under any law of this state may invest by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of beneficial interest in or obligations issued by a real estate investment trust qualified under sections 856 through 858 of the federal internal revenue code which meet the following qualifications:

(a) The obligations shown on the last published annual statement of such trust must meet the qualifications specified for corporate obligations in subsections (a) through (d) of K.S.A. 40-2b05;

(b) cash dividends have been paid during each of the last three (3) years preceding the date of acquisition;

(c) the shares are registered on a national securities exchange regulated under the securities exchange act of 1934 as amended;

(d) the trust shall have earnings in three (3) of the last five (5) years preceding date of acquisition;

(e) no insurance company shall own more than five percent (5%) of the total number of shares of any one such trust, nor invest more than two percent (2%) of its admitted assets in shares of any one such trust.

Shares in each trust which has over one-half (1/2) of its assets invested in ownership of real estate or which has such ownership as its stated investment objective shall be considered a real estate investment for purposes of conforming with the limitation on real estate ownership imposed in K.S.A. 40-2b10.

History: L. 1972, ch. 179, § 18; July 1.



40-2b19 Prior lawful investments.

40-2b19. Prior lawful investments. All investments owned by any life insurance company at the time this act becomes effective and purchased pursuant to and in accordance with prior investment laws of this state shall be deemed in compliance with this act.

History: L. 1972, ch. 179, § 19; July 1.



40-2b20 Adoption of nominee name; designation of bank or trust company as trustee; defining clearing corporation.

40-2b20. Adoption of nominee name; designation of bank or trust company as trustee; defining clearing corporation. (a) Any life insurance company organized under any law of this state, with the direction or approval of a majority of its board of directors, may:

(1) Adopt a nominee name unique to such insurance company in which such insurance company's securities may be registered;

(2) designate a state or national bank, a trust company or a federal home loan bank having trust powers to obtain a nominee name for such insurance company in which such insurance company's securities may be registered; or

(3) designate a state or national bank or a trust company having trust powers as trustee to make any investment authorized by this act in the name of such trustee or such trustee's nominee.

(b) Under the provisions of paragraphs (2) and (3) of subsection (a), the designated state or national bank, the trust company or the federal home loan bank may arrange for such securities to be held in a clearing corporation. Such arrangement must be in accordance with a written agreement, approved by the commissioner of insurance, between the insurance company and its designated bank or trust company and must impose the same degree of responsibility on the bank or trust company as if such securities were held in definitive form by such bank or trust company.

(c) As used in this section "clearing corporation" means: (1) A corporation defined in subsection (3) of K.S.A. 84-8-102, and amendments thereto;

(2) any organization or system for the clearance and settlement of securities transactions which is operated or owned by a bank, trust company or other entity that is subject to regulation by the United States federal reserve board or the United States comptroller of the currency; or

(3) any clearing agency registered with the securities and exchange commission pursuant to the securities exchange act of 1934, section 17A.

History: L. 1972, ch. 179, § 20; L. 1983, ch. 156, § 11; L. 1986, ch. 176, § 2; L. 1995, ch. 87, § 1; L. 2009, ch. 83, § 24; L. 2012, ch. 18, § 1; July 1.



40-2b21 Securities lending, repurchase and reverse repurchase transactions; requirements; definitions.

40-2b21. Securities lending, repurchase and reverse repurchase transactions; requirements; definitions. (a) As used in this section:

(1) "Acceptable collateral" means:

(A) With respect to securities lending transactions: Cash, cash equivalents, letters of credit, direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, specifically including the federal national mortgage association and the federal home loan mortgage corporation, and with respect to lending foreign securities, sovereign debt rated 1 by the SVO, all to the extent authorized by K.S.A. 40-2b01 et seq., and amendments thereto;

(B) with respect to repurchase transactions: Cash, cash equivalents, and direct obligations of, or securities that are fully guaranteed as to principal and interest by, the government of the United States or any agency of the United States, specifically including the federal national mortgage association and the federal home loan mortgage corporation, all to the extent authorized by K.S.A. 40-2b01 et seq., and amendments thereto; and

(C) with respect to reverse repurchase transactions: Cash and cash equivalents to the extent authorized by K.S.A. 40-2b01 et seq., and amendments thereto.

(2) "Cash equivalents" mean short-term, highly rated, and highly liquid investments or securities readily convertible to known amounts of cash without penalty and so near maturity that they present insignificant risk of change in value. For purposes of this definition:

(A) "Short-term" means investments with a remaining term to maturity of 90 days or less;

(B) "highly rated" means an investment rated "P-1" by Moody's Investor's Service, Inc. or "A-1" by Standard and Poor's, or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and

(C) cash equivalents include government money market mutual funds and money market mutual funds rated 1 by the SVO.

(3) "Equivalent securities" mean:

(A) In a securities lending transaction, securities that are identical to the loaned securities including the amount thereof, except as to certificate number if held in physical form, except if any different security is exchanged for any loaned security by recapitalization, merger, consolidation or other corporate action, such different security shall be deemed to be the loaned security.

(B) In a repurchase transaction, securities that are identical to the purchased securities including the amount of the purchased securities, except as to certificate number if held in physical form.

(C) In a reverse repurchase transaction, securities that are identical to the sold securities including the amount of the sold securities, except as to certificate number if held in physical form.

(4) "Letters of credit" means clean, irrevocable and unconditional letters of credit issued or confirmed by, and payable and presentable at, financial institutions on the list of financial institutions meeting the standards for issuing letters of credit pursuant to the purposes and procedures of the securities valuation office or any successor publication. To constitute acceptable collateral for the purposes of this section, a letter of credit must have an expiration date beyond the term of the subject transaction.

(5) "Market value" means for the purpose of this section:

(A) With respect to cash and letters of credit, the amounts thereof; and

(B) with respect to any security as of any date, the price for the security on that date obtained from a generally recognized source, or the most recent quotation from such a source, plus accrued but unpaid income thereon to the extent not included in such price as of that date.

(6) "Qualified business entity" means a business entity which is, or is a subsidiary or affiliate of:

(A) An issuer of obligations or preferred stock which are rated 1 or 2 by the SVO or an issuer of obligations, preferred stock, or derivative instruments which are rated the equivalent of 1 or 2 by the SVO or by a nationally recognized statistical rating organization recognized by the SVO; or

(B) A primary dealer in United States government securities, as recognized by the federal reserve bank of New York.

(7) "Repurchase transaction" means a transaction in which an insurer purchases securities from a business entity which is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, and either within a specified period of time or upon demand.

(8) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a business entity and is obligated to repurchase the sold securities or equivalent securities from the business entity at a specified price and either within a specified period of time or upon demand.

(9) "Securities lending transaction" means a transaction in which securities are loaned by an insurer to a business entity which is obligated to return the loaned securities or equivalent securities to the insurer, within a specified period of time or upon demand.

(10) "Substantially similar securities" mean securities that meet all the criteria for substantially similar securities specified in the NAIC accounting practices and procedures manual, as amended, and in an amount that constitutes good delivery form.

(11) "SVO" means the securities valuation office of the National Association of Insurance Commissioners or any successor office established by the National Association of Insurance Commissioners.

(b) Any life insurance company organized under any law of this state may enter into securities lending, repurchase and reverse repurchase transactions, subject to the following requirements:

(1) The insurer's board of directors shall adopt a resolution authorizing investments under this section and a written plan which specifies guidelines and objectives to be followed, such as:

(A) A description of how cash received will be invested or used for general corporate purposes of the insurer;

(B) operational procedures to manage interest rate risk, counterparty default risk and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(C) the extent to which an insurer may engage in these transactions.

(2) The insurer shall enter into a written agreement for all transactions authorized in this section. Such agreement shall adequately identify each security to which the agreement applies and shall require that each transaction terminate on a specified date no more than one year from its inception or upon earlier demand of the insurer. In a repurchase transaction, the agreement must also state that in the event of default by the party agreeing to repurchase the securities described in the agreement at the terms contained in the agreement, title to the described securities must pass immediately to the insurance company without recourse. Such agreement shall be with the counterparty business entity, except for securities lending transactions the agreement may be with an agent acting on behalf of the insurer, if such agent is a qualified business entity, and if such agreement:

(A) Requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this section; and

(B) prohibits securities lending transactions under the agreement with the agent or its affiliates.

(3) Cash received in a transaction under this section shall be invested in accordance with K.S.A. 40-2b01 et seq., and amendments thereto, and in a manner that recognizes the liquidity needs of the transaction, or shall be used by the insurer for its general corporate purposes. For so long as the transaction remains outstanding, the insurer, its agent or custodian shall maintain in the United States, as acceptable collateral received in a transaction under this section, either physically or through book entry systems of the federal reserve or through clearing corporations as permitted by K.S.A. 40-2b20, and amendments thereto, (A) possession of the acceptable collateral; or (B) a perfected security interest in the acceptable collateral.

(4) For purposes of calculating the limitations of K.S.A. 40-2b01 et seq., and amendments thereto, securities lending, repurchase and reverse repurchase transactions shall not be considered investments in the counterparty, or in any issue of securities issued by the counterparty, or in the jurisdiction in which the counterparty is located. For purposes of calculations made to determine compliance with this subpart (4), no effect will be given to the insurer's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction. An insurer may not enter into a transaction under this section if, as a result of and after giving effect to the transaction:

(A) The aggregate amount of all securities then loaned or sold to, or purchased from, any one business entity pursuant to this section would exceed 5% of its admitted assets. In calculating the amount sold to or purchased from a business entity pursuant to repurchase or reverse repurchase transactions, effect may be given to netting provisions under a master written agreement; or

(B) the aggregate amount of all securities then loaned or sold to, or purchased from, all business entities under this section, without the effect of netting referred to in subpart (A), would exceed 40% of its admitted assets.

(5) In a securities lending transaction, the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 102% of the market value of the securities loaned by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than the market value of the loaned securities, the business entity to which the securities are loaned shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of the market value of the loaned securities.

(6) In a reverse repurchase transaction (other than a dollar roll transaction), the insurer shall receive acceptable collateral having a market value as of the transaction date at least equal to 95% of the market value of the securities transferred by the insurer in such transaction as of that date. If at any time the market value of such acceptable collateral is less than 95% of the market value of the securities so transferred, the business entity shall be obligated to deliver additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 95% of the market value of the transferred securities.

(7) In a dollar roll transaction, the insurer shall receive cash in an amount at least equal to the market value of the securities transferred by the insurer in such transaction as of the transaction date.

(8) In a repurchase transaction, the insurer shall receive as acceptable collateral transferred securities having a market value equal at least to 102% of the purchase price paid by the insurer for such securities. If at any time the market value of such acceptable collateral is less than 100% of the purchase price paid by the insurer, the business entity shall be obligated to provide additional acceptable collateral, the market value of which, together with the market value of all acceptable collateral then held in connection with the transaction, equals at least 102% of such purchase price. Securities acquired by an insurer in a repurchase transaction shall not be sold in a reverse repurchase transaction, loaned in a securities lending transaction or otherwise pledged.

(c) Unless otherwise specified, an investment limitation computed on the basis of an insurer's admitted assets or capital and surplus shall relate to the amount as shown on the insurer's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains. For purposes of computing any limitation based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on such statutory balance sheet for:

(1) The return of acceptable collateral received in a reverse repurchase or a securities lending transaction; and

(2) the amount reported as borrowed money in the most recently filed financial statement to the extent not included in subpart (1).

History: L. 1982, ch. 201, § 4; L. 1996, ch. 28, § 1; July 1.



40-2b23 Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation.

40-2b23. Stock in any insurance company, health maintenance organization, incorporated insurance agency or holding corporation. Any life insurance company heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Stock in any insurance company or health maintenance organization, notwithstanding subsection (e) of K.S.A. 40-2b07, and amendments thereto. Before more than 5% of the outstanding shares of stock of any insurance company or health maintenance organization is acquired, or a tender offer made therefor, prior written approval of the commissioner of insurance must be secured;

(b) stock in an incorporated insurance agency: (1) If 5% or less of the outstanding shares of such incorporated agency is acquired, the provisions of K.S.A. 40-2b07, and amendments thereto, shall apply; (2) if more than 5% of the outstanding shares of such incorporated agency is acquired, or a tender offer is made therefor, the prior approval of the commissioner of insurance shall be required and the provisions of subsection (d) of K.S.A. 40-2b07, and amendments thereto, shall apply. In valuing the stock of the agency, the assets of the agency shall be valued as if held directly by an insurance company; and (3) if majority interest in an incorporated insurance agency results from the organization of an agency by the insurance company to which this act applies, such investments shall be subject to the provisions of K.S.A. 40-2b13, and amendments thereto, until they have produced earnings for three out of five consecutive years. Such stock shall not be eligible for deposit with the commissioner of insurance as part of the legal reserve of such insurance company;

(c) stock in a holding corporation: (1) If 5% or less of the outstanding shares of stock of such holding corporation is acquired, the provisions of K.S.A. 40-2b07, and amendments thereto, shall apply; (2) if at least 55% of the holding corporation's voting stock is acquired, the prior approval of the commissioner of insurance shall be required and the provisions of K.S.A. 40-2b07, and amendments thereto, shall not apply. No insurer may purchase in excess of 5% of the outstanding voting stock of a holding corporation unless such insurer acquires at least 55% of such stock, nor shall the officers and directors of an insurer collectively own or control, directly or indirectly, more than 25% of such stock. The commissioner of insurance may direct an insurer to divest of its ownership in a holding corporation acquired pursuant to this subsection if it appears to the commissioner that the continued ownership or operation of the holding corporation is not in the best interest of the policyholders, or if the insurer's ownership in the holding corporation is less than 55% of the outstanding voting stock of the holding corporation, or if the officers and directors of the insurer collectively own or control, directly or indirectly, more than 25% of such stock. A holding corporation acquired pursuant to this subsection shall not acquire any investment not permitted for life insurance companies pursuant to article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. In valuing the stock of any holding corporation acquired under this subsection in the annual financial statement of the insurer, value shall be assigned to the holding corporation's assets as though the assets were owned directly by the insurer. A percentage of the holding corporation's assets exactly equal to the insurer's ownership interest in the holding corporation will be added to the assets of the insurer in application of the insurer's investment limitations set forth in article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. Stock in a holding corporation acquired under this subsection shall not be eligible for deposit with the commissioner of insurance as part of the legal reserves of such insurer.

History: L. 1983, ch. 156, § 13; L. 1987, ch. 161, § 2; L. 1994, ch. 86, § 2; July 1.



40-2b24 Investment companies; money market mutual funds.

40-2b24. Investment companies; money market mutual funds. (a) Any life insurance company heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in shares of a corporation registered and operated as an open-end regulated investment company in accordance with the investment company act of 1940, as amended.

(b) Investments under this section, other than investments in money market mutual funds as described in subsection (c), shall be further limited as follows:

(1) The insurance company's aggregate investment under this provision and K.S.A. 40-2b07, and amendments thereto, combined shall not exceed 25% of its admitted assets as shown by the company's last annual report as filed with the commissioner of insurance or a more recent quarterly financial statement as filed with the commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains;

(2) the investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase;

(3) the insurance company shall not acquire more than 15% of the outstanding shares of any one investment company;

(4) investments in the shares of any one investment company shall not exceed 10% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, as determined on the basis of the cost of such shares to the insurance company at time of purchase.

(c) Investments in money market mutual funds shall not be subject to the limitations contained in subsection (b) when the assets of the fund represent qualified investments described in K.S.A. 40-2b01, 40-2b02, 40-2b03, 40-2b04, 40-2b05 and 40-2b21, and amendments thereto. Investments in money market mutual funds shall be further limited as follows:

(1) The investment company in which the insurance company acquires shares shall have assets of not less than $25,000,000 at the date of purchase; and

(2) investments in the shares of any one investment company shall not exceed 20% of the admitted assets of the insurance company as shown by the company's last annual report as filed with the commissioner of insurance, or a more recent quarterly financial statement as filed with the insurance commissioner, on a form prescribed by the national association of insurance commissioners, within 45 days following the end of the calendar quarter to which the interim statement pertains, as determined on the basis of the cost of such shares to the insurance company at the time of purchase.

History: L. 1983, ch. 156, § 14; L. 1985, ch. 162, § 2; L. 1987, ch. 160, § 12; L. 1995, ch. 96, § 2; July 1.



40-2b25 Financial futures contracts; definitions; use for hedging purposes; replication transactions; rules and regulations.

40-2b25. Financial futures contracts; definitions; use for hedging purposes; replication transactions; rules and regulations. (a) Any life insurance company heretofore or hereafter organized under any law of this state may use financial instruments under this section to engage in hedging transactions, replication transactions and certain income generation transactions or as these terms may be further defined in regulations promulgated by the commissioner. For each hedging transaction in which a life insurance company engages, such life insurance company shall be able to demonstrate to the commissioner the intended hedging characteristics and the ongoing effectiveness of the financial instrument transaction or combination of the transactions through cash flow testing or other appropriate analysis.

(b) As used in this section:

(1) "Cap" means an agreement obligating the seller to make payments to the buyer, each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interest exceeds a predetermined number, sometimes called the strike rate or price.

(2) "Collar" means an agreement to receive payments as the buyer of an option, cap or floor and to make payments as the seller of a different option, cap or floor.

(3) "Commissioner" means the commissioner of insurance as defined in K.S.A. 40-102, and amendments thereto.

(4) "Counterparty" means the business entity with which a life insurance company enters into financial instrument transactions.

(5) "Crediting basis amount" means the amount of interest credited to an insured's account value for the percentage of change on an underlying index.

(6) (A) "Financial instrument" means an agreement, option, instrument or any series or combination thereof:

(i) To make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or

(ii) which has a price, performance, value or cash flow based primarily upon the actual or expected price, level, performance, value or cash flow of one or more underlying interests.

(B) Financial instruments include options, warrants, caps, floors, collars, swaps, forwards, future and any other agreements, options or instruments substantially similar thereto, or any series or combination thereof.

(7) "Financial instrument transaction" means a transaction involving the use of one or more financial instruments.

(8) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount that a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance or value of one or more underlying interests.

(9) "Forward" means an agreement (other than a future) to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(10) "Future" means an agreement traded on a qualified exchange, to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(11) "Hedging transaction" means a financial instrument transaction which is entered into and maintained to reduce:

(A) The risk of a change in the value, yield, price, cash flow or quantity of assets or liabilities which the insurer has acquired or incurred or anticipates acquiring or incurring; or

(B) the currency exchange-rate risk or the degree of exposure as to assets or liabilities which an insurer has acquired or incurred or anticipates acquiring or incurring.

(12) "Income generation transaction" means a financial instrument transaction involving the writing of covered call options which is intended to generate income or enhance return.

(13) "Option" means an agreement giving the buyer the right to buy or receive, sell or deliver, enter into, extend or terminate, or effect a cash settlement based on the actual or expected price, level, performance or value of one or more underlying interests.

(14) "Potential exposure" means:

(A) As to a futures position, the amount of the initial margin required for that position; or

(B) as to swaps, collars and forwards, .5% times the notional amount times the square root of the remaining years to maturity.

(15) "Replication transaction" means a financial instrument transaction or combination of financial instrument transactions effected either separately or in conjunction with cash market investments included in a life insurance company's investment portfolio in order to replicate the investment characteristic of another authorized transaction, investment or instrument or operate as a substitute for cash market transactions. A financial instrument transaction entered into by a life insurance company as a hedging transaction, as defined in paragraph (11), or income generation transaction, as defined in paragraph (12), authorized pursuant to this section shall not be considered a replication transaction.

(16) "SVO" means the securities valuation office of the national association of insurance commissioners or any successor office established by the national association of insurance commissioners.

(17) "Swap" means an agreement to exchange for net payments at one or more times based on the actual or expected price, level, performance or value of one or more underlying interests.

(18) "Underlying index" means the index, market or financial futures contract used to determine the crediting basis amount.

(19) "Underlying interest" means the assets, other interests, or a combination thereof, underlying a financial instrument, such as any one or more securities, currencies, rates, indices, commodities or financial instruments.

(20) "Warrants" means an option to purchase or sell the underlying securities or investments at a given price and time or at a series of prices and times outlined in the warrant agreement. Warrants may be issued alone or in connection with the sale of other securities, as part of a merger or recapitalization agreement, or to facilitate divestiture of the securities of another corporation.

(c) A life insurance company may enter into financial instrument transactions for the purpose of hedging except that the transaction shall not cause any of the following limits to be exceeded:

(1) The aggregate statement value of options, caps, floors and warrants not attached to any other security or investment purchase in hedging transactions may not exceed 110% of the excess of such insurer's capital and surplus as shown on the company's last annual or quarterly report filed with the commissioner over the minimum requirements of a new stock or mutual company to qualify for a certificate of authority to write the kind of insurance which the insurer is authorized to write;

(2) the aggregate statement value of options, caps and floors written in hedging transactions may not exceed 3% of the life insurance company's admitted assets; and

(3) the aggregate potential exposure of collars, swaps, forwards and futures used in hedging transactions may not exceed 5% of the life insurance company's admitted assets.

(d) A life insurance company may enter into the following types of income generation transactions if:

(1) Selling covered call options on noncallable fixed income securities or financial instruments based on fixed income securities, but the aggregate statement value of assets subject to call during the complete term of the call options sold, plus the face value of fixed income securities underlying any financial instrument subject to call, may not exceed 10% of the life insurance company's admitted assets; and

(2) selling covered call options on equity securities, if the life insurance company holds in its portfolio the equity securities subject to call during the complete term of the call option sold.

(e) A life insurance company may enter into replication transactions if:

(1) Such life insurance company would otherwise be authorized to invest its funds under this article in the asset being replicated;

(2) the asset being replicated is subject to all provisions and limitation (including quantitative limits) on the making thereof specified in this article with respect to investments by such life insurance company, as if the transaction constituted a direct investment by such life insurance company in the asset being replicated;

(3) as a result of giving effect to the replication transaction, the aggregate statement value of all assets being replicated does not exceed 10% of such life insurance company's admitted assets; and

(4) the replication transaction is entered into in accordance with the requirements concerning replication transactions contained in the SVO purposes and procedures manual of the SVO entitled "Purposes and procedures manual of the securities valuation office of the national association of insurance commissioners" as published on December 31, 1999, or any later version as established in rules and regulations adopted by the commissioner.

(f) The limitations set forth in subsection (c) regarding financial instrument transactions for the purpose of hedging and in subsection (d) regarding income generation transactions shall not apply to any investments made by a life insurance company where such investments are used only to hedge the crediting basis amount an insured receives on a particular insurance policy which is determined by an underlying index, provided, however, that such investments shall not in the aggregate amount exceed 10% of the life insurance company's admitted assets as shown on the company's last annual or quarterly report, without the prior written approval of the commissioner. All investments made pursuant to this subsection shall only be made with counterparties that have a rating designated as "1" by the national association of insurance commissioners (NAIC) in its most recently published valuations of securities manual or supplement thereto, or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(g) Upon request of the life insurance company, the commissioner may approve additional transactions involving the use of financial instruments in excess of the limits of subsection (c) or for other risk management purposes pursuant to regulations promulgated by the commissioner.

(h) For the purposes of this section, the value or amount of an investment acquired or held under this section, unless otherwise specified in this code, shall be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the national association of insurance commissioners (NAIC), including the purposes and procedures of the securities valuation office, the valuation of securities manual, the accounting practices and procedures manual, the annual statement instructions or any successor valuation procedures officially adopted by the NAIC.

(i) Prior to engaging in transactions in financial instruments, an insurer shall develop and adequately document policies and procedures regarding investment strategies and objectives, recordkeeping needs and reporting matters. Such policies and procedures shall address authorized investments, investment limitations, authorization and approval procedures, accounting and reporting procedures and controls and shall provide for review of activity in financial instruments by the insurer's board of directors or such board's designee.

Recordkeeping systems must be sufficiently detailed to permit internal auditors and insurance department examiners to determine whether operating personnel have acted in accordance with established policies and procedures, as provided in this section. Insurer records must identify for each transaction the related financial instruments contracts.

(j) The commissioner shall have the authority to adopt rules and regulations necessary to implement this section.

History: L. 1985, ch. 156, § 1; L. 1995, ch. 102, § 1; L. 2000, ch. 7, § 1; L. 2001, ch. 93, § 1; July 1.



40-2b26 Mortgage related securities.

40-2b26. Mortgage related securities. Any life insurance company heretofore or hereafter organized under any law of this state may invest with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof in:

(a) Mortgage related securities issued or guaranteed by the federal home loan mortgage corporation and federal national mortgage association but the amount invested in any one such issue shall not exceed the greater of $750,000 or two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance;

(b) mortgage related securities issued by or in the name of any private entity which are designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO at the time of acquisition. The investment in any one such issue shall not exceed two percent of the admitted assets of the company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner of insurance;

(c) for purposes of this section "mortgage related securities" shall mean a security that either:

(1) Represents ownership of one or more promissory notes or certificates of interest or participation in such notes, including any rights designed to assure servicing of, or the receipt or timeliness of receipt by the holders of such notes, certificates, or participations of amounts payable under, such notes, certificates, or participations, which notes:

(A) Are directly secured by a first lien on a single parcel of real estate, including stock allocated to a dwelling unit in a residential cooperative housing corporation, upon which is located a dwelling or mixed residential and commercial structure, or on a residential manufactured home as defined in U.S.C. § 5402(6) of title 42, whether such manufactured home is considered real or personal property under the laws of the state in which it is to be located; and

(B) were originated by a savings and loan association, savings bank, commercial bank, credit union, insurance company, or similar institution which is supervised and examined by a federal or state authority, or by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12, or, where such notes involve a lien on the manufactured home, by any such institution or by any financial institution approved for insurance by the secretary of housing and urban development pursuant to U.S.C. § 1703 of title 12; or

(2) is secured by one or more promissory notes or certificates of interest or participations in such notes, with or without recourse to the issuer thereof, and, by its terms, provides for payments of principal in relation to payments, or reasonable projections of payments, on notes meeting the requirements of subparagraphs (1)(A) and (B) or certificates of interest or participations in promissory notes meeting such requirements.

For the purposes of this paragraph, the term "promissory note," when used in connection with a manufactured home, shall also include a loan, advance, or credit sale as evidenced by a retail installment sales contract or other instrument; or

(3) involve offers or sales of one or more promissory notes directly secured by a first lien on a single parcel of real estate upon which is located a dwelling or other residential or commercial structure, and participation interests in such notes:

(A) Where such securities are originated by a savings and loan association, savings bank, commercial bank, or similar banking institution which is supervised and examined by a federal or state authority, and are offered and sold subject to the following conditions:

(i) The minimum aggregate sales price per purchaser shall not be less than $250,000;

(ii) the purchaser shall pay cash either at the time of the sale or within 60 days thereof; and

(iii) each purchaser shall buy for such purchaser's own account only; or

(B) where such securities are originated by a mortgagee approved by the secretary of housing and urban development pursuant to U.S.C. §§ 1709 and 1715b of title 12 and are offered or sold subject to the three conditions specified in subparagraph (3)(A) to any institution described in such subparagraph or to any insurance company subject to the supervision of the insurance commissioner, or any agency or officer performing like function, of any state or territory of the United States or the District of Columbia, or the federal home loan mortgage corporation, the federal national mortgage association or the government national mortgage association.

Transactions between any of the entities described in subparagraph (3)(A) or (3)(B) involving nonassignable contracts to buy or sell the foregoing securities which are to be completed within two years, where the seller of the foregoing securities pursuant to any such contract is one of the parties described in subparagraph (3)(A) or (3)(B) who may originate such securities and the purchaser of such securities pursuant to any such contract is any institution described in subparagraph (3)(A) or any insurance company described in subparagraph (3)(B), the federal home loan mortgage corporation, federal national mortgage association, or the government national mortgage association and where the foregoing securities are subject to the three conditions for sale set forth in subparagraphs (3)(A)(i) through (iii);

(d) for purposes of this section:

(1) "NAIC" means the national association of insurance commissioners; and

(2) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1992, ch. 118, § 2; L. 2015, ch. 7, § 12; July 1.



40-2b27 Medium and lower grade obligations; definitions.

40-2b27. Medium and lower grade obligations; definitions. As used in K.S.A. 40-2b28:

(a) "Medium grade obligations" means obligations which are designated "3" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(b) "Lower grade obligations" means obligations which are designated "4," "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(c) "Admitted assets" means the amount shown on the insurer's last annual report as filed with the state commissioner of insurance or a more recent quarterly financial statement filed with the commissioner.

(d) "Aggregate amount" of medium grade and lower grade obligations means the aggregate statutory statement value thereof.

(e) "Institution" means a corporation, a joint-stock company, an association, a trust, a business partnership, a business joint venture or similar entity.

(f) "Insurance company" or "insurer" means any life insurance company organized under the laws of this state.

(g) "NAIC" means the national association of insurance commissioners.

(h) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1992, ch. 121, § 3; L. 2015, ch. 7, § 13; July 1.



40-2b28 Same; limitations; exceptions; insurance company required to adopt written investment plan.

40-2b28. Same; limitations; exceptions; insurance company required to adopt written investment plan. (a) No insurance company shall acquire, directly or indirectly, any medium grade or lower grade obligation of any institution if, after giving effect to any such acquisition, the aggregate amount of all medium grade and lower grade obligations then held by such insurer would exceed 20% of its admitted assets. Within this limitation no more than 10% of its admitted assets shall consist of lower grade obligations; no more than three percent of its admitted assets shall consist of obligations designated "5" or "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and, no more than one percent of its admitted assets shall consist of obligations designated "6" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. Attaining or exceeding the limit of any one category shall not preclude an insurer from acquiring obligations in other categories subject to the specific and multi-category limits.

(b) No insurer organized under the laws of this state may invest more than one percent of its admitted assets in medium grade obligations issued, guaranteed or insured by any one institution nor may it invest more than one-half of one percent of its admitted assets in lower grade obligations issued, guaranteed or insured by any one institution. In no event, shall such insurer invest more than one percent of its admitted assets in any medium or lower grade obligations issued, guaranteed or insured by any one institution.

(c) Nothing contained in this act shall prohibit an insurer from acquiring any obligations which it has committed to acquire if the insurer would have been permitted to acquire that obligation pursuant to this act on the date on which such insurer committed to purchase that obligation.

(d) Notwithstanding the limitations of subsection (b), an insurer may acquire an obligation of an institution in which the insurer already has one or more obligations, if the obligation is acquired in order to protect an investment previously made in the obligations of the institution, except that all such acquired obligations shall not exceed one-half of one percent of the insurer's admitted assets.

(e) Nothing contained in this act shall prohibit an insurer to which this act applies from acquiring an obligation as a result of a restructuring of a medium or lower grade obligation already held or require such insurer to sell or otherwise dispose of any obligation legally acquired prior to the effective date of this act.

(f) Nothing contained in this act shall permit or be construed as permitting an insurer to exceed, alter or otherwise circumvent any of the limitations or restrictions applicable to the investments authorized by article 2b of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(g) The board of directors of any insurance company organized under the laws of this state which acquires or invests, directly or indirectly, more than two percent of its admitted assets in medium grade and lower grade obligations, shall adopt a written plan for the making of such investments. The plan, in addition to guidelines with respect to the quality of the issues invested in, shall contain diversification standards acceptable to the commissioner which may include, but not be limited to, standards for issuer, industry, duration, liquidity and geographic location.

History: L. 1992, ch. 121, § 4; L. 2005, ch. 87, § 2; L. 2014, ch. 43, § 7; L. 2015, ch. 7, § 14; July 1.



40-2b29 Investment in asset-backed securities; conditions; definitions.

40-2b29. Investment in asset-backed securities; conditions; definitions. (a) Any life insurance company organized under any law of this state may invest, by loans or otherwise, with the direction or approval of a majority of its board of directors or authorized committee thereof, any of its funds, or any part thereof, in asset-backed securities, subject to the following:

(1) To be an admitted asset under this section, an asset-backed security must, at the time of acquisition, be designated "1" or "2" by the SVO or its equivalent rating by a nationally recognized statistical rating organization recognized by the SVO; and

(2) the investment in any one issue of asset-backed securities shall not exceed 2% of the admitted assets of the life insurance company as shown by its last annual report or a more recent quarterly financial statement filed with the commissioner. Each issue designated as provided in paragraph (1) shall constitute a single issue regardless of any other obligations or securities issued by the same or any affiliated issuer.

(b) As used in this section:

(1) "Asset-backed security" means any security or other instrument representing or evidencing an interest in, a loan to, a participation in a loan to, or any other right to receive payments from a business entity of any type or form, which has as its primary business activity the acquisition and holding of financial assets, directly or through a trustee, for the benefit of such business entity's debt or equity holders;

(2) "financial asset" means a single asset or a pool of assets consisting of interest-bearing obligations or other contractual obligations representing or constituting the right to receive payment from the asset or pool of assets;

(3) "NAIC" means the national association of insurance commissioners; and

(4) "SVO" means the securities valuation office of the NAIC or any successor office established by the NAIC.

History: L. 1995, ch. 23, § 1; L. 2014, ch. 43, § 8; L. 2015, ch. 7, § 15; July 1.






Article 2c RISK-BASED CAPITAL REQUIREMENTS

40-2c01 Risk-based capital requirements; definitions.

40-2c01. Risk-based capital requirements; definitions. As used in this act:

(a) "Adjusted RBC report" means an RBC report which has been adjusted by the commissioner in accordance with K.S.A. 40-2c04, and amendments thereto.

(b) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required to address an RBC level event.

(c) "Domestic insurer" means any insurance company or risk retention group which is licensed and organized in this state.

(d) "Foreign insurer" means any insurance company or risk retention group not domiciled in this state which is licensed or registered to do business in this state pursuant to article 41 of chapter 40 of the Kansas Statutes Annotated or K.S.A. 40-209, and amendments thereto.

(e) "NAIC" means the national association of insurance commissioners.

(f) "Life and health insurer" means any insurance company licensed under article 4 or 5 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, or a licensed property and casualty insurer writing only accident and health insurance.

(g) "Property and casualty insurer" means any insurance company licensed under articles 9, 10, 11, 12, 12a, 15 or 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, but shall not include monoline mortgage guaranty insurers, financial guaranty insurers and title insurers.

(h) "Negative trend" means, with respect to a life and health insurer, a negative trend over a period of time, as determined in accordance with the "trend test calculation" included in the RBC instructions defined in subsection (j).

(i) "RBC" means risk-based capital.

(j) "RBC instructions" means the risk-based capital instructions promulgated by the NAIC, which are in effect on December 31, 2015, or any later version promulgated by the NAIC as may be adopted by the commissioner under K.S.A. 2016 Supp. 40-2c29, and amendments thereto.

(k) "RBC level" means an insurer's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(1) "Company action level RBC" means, with respect to any insurer, the product of 2.0 and its authorized control level RBC;

(2) "regulatory action level RBC" means the product of 1.5 and its authorized control level RBC;

(3) "authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions; and

(4) "mandatory control level RBC" means the product of .70 and the authorized control level RBC.

(l) "RBC plan" means a comprehensive financial plan containing the elements specified in K.S.A. 40-2c06, and amendments thereto. If the commissioner rejects the RBC plan, and it is revised by the insurer, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan."

(m) "RBC report" means the report required by K.S.A. 40-2c02, and amendments thereto.

(n) "Total adjusted capital" means the sum of:

(1) An insurer's capital and surplus or surplus only if a mutual insurer; and

(2) such other items, if any, as the RBC instructions may provide.

(o) "Commissioner" means the commissioner of insurance.

History: L. 1994, ch. 138, § 1; L. 1996, ch. 134, § 1; L. 1997, ch. 53, § 1; L. 1998, ch. 15, § 1; L. 1999, ch. 31, § 1; L. 2000, ch. 170, § 8; L. 2001, ch. 61, § 1; L. 2002, ch. 158, § 22; L. 2003, ch. 21, § 1; L. 2004, ch. 159, § 7; L. 2005, ch. 28, § 1; L. 2006, ch. 122, § 1; L. 2007, ch. 40, § 1; L. 2008, ch. 134, § 3; L. 2009, ch. 83, § 21; L. 2010, ch. 108, § 3; L. 2011, ch. 15, § 1; L. 2012, ch. 19, § 1; L. 2013, ch. 38, § 1; L. 2014, ch. 16, § 1; L. 2015, ch. 24, § 2; L. 2016, ch. 16, § 1; July 1.

Revisor's Note:

Identical amendments to section enacted in 2008, see also 40-2c01a.



40-2c02 Risk-based capital report.

40-2c02. Risk-based capital report. Every domestic insurer, concurrent with or prior to submission of the annual statement required by K.S.A. 40-225, and amendments thereto, shall prepare and submit to the commissioner a report of its RBC levels as of the end of the calendar year just ended in a form and containing such information as is required by the RBC instructions. In addition, every domestic insurer shall file its RBC report:

(a) With the NAIC in accordance with the RBC instructions; and

(b) with the insurance commissioner in any state in which the insurer is authorized to do business, if such insurance commissioner has notified the insurer of its request in writing, in which case the insurer shall file its RBC report not later than the later of:

(1) Fifteen days from the receipt of notice to file its RBC report with that state; or

(2) the filing date otherwise specified in this subsection.

History: L. 1994, ch. 138, § 2; July 1.



40-2c03 Determination of risk-based capital.

40-2c03. Determination of risk-based capital. (a) A life and health insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) The risk with respect to the insurer's assets;

(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3) the interest rate risk with respect to the insurer's business; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;

determined in each case by applying the factors in the manner set forth in the RBC instructions.

(b) A property and casualty insurer's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;

determined in each case by applying the factors in the manner set forth in the RBC instructions.

(c) An excess of capital over the amount produced by the risk-based capital requirements contained in this act and the formulas, schedules and instructions referenced in this act is desirable in the business of insurance. Accordingly, insurers should seek to maintain capital above the RBC levels required by this act. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this act.

History: L. 1994, ch. 138, § 3; L. 1996, ch. 134, § 2; July 1.



40-2c04 Risk-based capital report; adjustment.

40-2c04. Risk-based capital report; adjustment. If a domestic insurer files an RBC report which in the judgment of the commissioner is inaccurate, the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. An RBC report as so adjusted is referred to as an adjusted RBC report.

History: L. 1994, ch. 138, § 4; July 1.



40-2c05 Risk-based capital; company action level event; defined.

40-2c05. Risk-based capital; company action level event; defined. "Company action level event" means any of the following events:

(a) The filing of an RBC report by an insurer which indicates that:

(1) The insurer's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC; or

(2) (A) a life and health insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and has a negative trend; or

(B) a property and casualty insurer has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0 and triggers the trend test calculation included in the RBC instructions as defined in K.S.A. 40-2c01, and amendments thereto.

(b) The notification by the commissioner to the insurer of an adjusted RBC report that indicates the event described in subsection (a)(1) or (2), unless the insurer challenges the adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto, and such challenge has not been rejected by the commissioner.

History: L. 1994, ch. 138, § 5; L. 1996, ch. 134, § 3; L. 2009, ch. 19, § 1; L. 2013, ch. 38, § 2; July 1.



40-2c06 Risk-based capital; company action level event; submission of RBC plan.

40-2c06. Risk-based capital; company action level event; submission of RBC plan. In the event of a company action level event, the insurer shall prepare and submit to the commissioner an RBC plan which shall:

(a) Identify the conditions in the insurer's operation which contribute to the company action level event;

(b) contain proposals of corrective actions which the insurer intends to take that would be expected to result in the elimination of the company action level event;

(c) provide projections of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of the proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory operating income, net income, capital and surplus or surplus only with respect to a mutual insurer. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(d) identify the key assumptions impacting the insurer's projections and the sensitivity of the projections to the assumptions; and

(e) identify the quality of, and problems associated with, the insurer's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance in each case, if any.

History: L. 1994, ch. 138, § 6; July 1.



40-2c07 Risk-based capital plan; submission.

40-2c07. Risk-based capital plan; submission. The RBC plan shall be submitted:

(a) Within 45 days of the company action level event; or

(b) within 45 days after notification to the insurer that the commissioner has rejected the insurer's challenge to an adjusted RBC report pursuant to K.S.A. 40-2c19.

History: L. 1994, ch. 138, § 7; July 1.



40-2c08 Risk-based capital plan; notification by commissioner.

40-2c08. Risk-based capital plan; notification by commissioner. Within 60 days after the submission by an insurer of an RBC plan to the commissioner, the commissioner shall notify the insurer whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the insurer shall state the reasons for the determination, and may state proposed revisions which, in the judgment of the commissioner, will render the RBC plan satisfactory. Upon notification from the commissioner, the insurer shall prepare a revised RBC plan and shall submit the revised RBC plan to the commissioner:

(a) Within 45 days after the notification from the commissioner; or

(b) within 45 days after a notification to the insurer that the commissioner has, pursuant to K.S.A. 40-2c19, rejected the insurer's challenge to the commissioner's original findings as authorized by this section.

History: L. 1994, ch. 138, § 8; July 1.



40-2c09 Risk-based capital plan; notification a regulatory action level event.

40-2c09. Risk-based capital plan; notification a regulatory action level event. In the event of a notification by the commissioner to an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner, subject to the insurer's right to a hearing under K.S.A. 40-2c19, may specify in the notification that the notification constitutes a regulatory action level event.

History: L. 1994, ch. 138, § 9; July 1.



40-2c10 Domestic insurer to file RBC plan in any state authorized to do business.

40-2c10. Domestic insurer to file RBC plan in any state authorized to do business. Every domestic insurer that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the insurer is authorized to do business if:

(a) Such state has an RBC provision substantially similar to K.S.A. 40-2c20; and

(b) the insurance commissioner of that state has notified the insurer of such insurance commissioner's request for the filing in writing, in which case the insurer shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(1) Fifteen days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(2) the date on which the final RBC plan or revised RBC plan is filed under K.S.A. 40-2c07 and 40-2c08.

History: L. 1994, ch. 138, § 10; July 1.



40-2c11 Regulatory action level event; defined.

40-2c11. Regulatory action level event; defined. "Regulatory action level event" means, with respect to any insurer, any of the following events:

(a) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(b) the notification by the commissioner to an insurer of an adjusted RBC report that indicates the result described in subsection (a) if the insurer does not challenge the adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto;

(c) the filing of an adjusted RBC report that indicates the result described in subsection (a) if the commissioner has rejected the insurer's challenge after a hearing held pursuant to K.S.A. 40-2c19, and amendments thereto;

(d) the failure of the insurer to file an RBC report by the filing date, unless the insurer has provided an explanation for such failure which is satisfactory to the commissioner and has cured the failure within 10 days after the filing date;

(e) the failure of the insurer to submit an RBC plan to the commissioner within the time period set forth in K.S.A. 40-2c07, and amendments thereto;

(f) notification by the commissioner to the insurer that:

(1) The RBC plan or revised RBC plan submitted by the insurer is, in the judgment of the commissioner, unsatisfactory; and

(2) (A) the insurer has not challenged the determination pursuant to K.S.A. 40-2c19, and amendments thereto; or

(B) the commissioner has rejected such challenge.

(g) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, if:

(1) The insurer has not challenged such determination pursuant to K.S.A. 40-2c19, and amendments thereto; or

(2) the commissioner has rejected such challenge.

History: L. 1994, ch. 138, § 11; L. 1996, ch. 134, § 4; July 1.



40-2c12 Regulatory action level event; commissioner's duties.

40-2c12. Regulatory action level event; commissioner's duties. In the event of a regulatory action level event, the commissioner shall:

(a) Require the insurer to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(b) perform such examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the insurer including a review of its RBC plan or revised RBC plan; and

(c) subsequent to the examination or analysis, issue a corrective order specifying such actions as the commissioner determines are required.

History: L. 1994, ch. 138, § 12; July 1.



40-2c13 Corrective actions; submission of RBC plans, when.

40-2c13. Corrective actions; submission of RBC plans, when. In determining corrective actions, the commissioner may take into account such factors as are deemed relevant with respect to the insurer based upon the commissioner's examination or analysis of the assets, liabilities and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(a) Within 45 days after the occurrence of the regulatory action level event;

(b) within 45 days after the notification to the insurer that the commissioner has rejected the insurer's challenge to an adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto; or

(c) within 45 days after notification to the insurer that the commissioner has rejected the insurer's challenge to a revised RBC plan pursuant to K.S.A. 40-2c19, and amendments thereto.

History: L. 1994, ch. 138, § 13; L. 1996, ch. 134, § 5; July 1.



40-2c14 Review of RBC plans; expenses.

40-2c14. Review of RBC plans; expenses. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the insurer's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the insurer and formulate the corrective order with respect to the insurer. The reasonable fees, costs and expenses relating to consultants shall be borne by the affected insurer or other party as directed by the commissioner.

History: L. 1994, ch. 138, § 14; July 1.



40-2c15 Authorized control level event; defined.

40-2c15. Authorized control level event; defined. "Authorized control level event" means any of the following events:

(a) The filing of an RBC report by the insurer which indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(b) the notification by the commissioner to the insurer of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The insurer does not challenge the adjusted RBC report pursuant to K.S.A. 40-2c19, and amendments thereto; or

(2) the commissioner has rejected such challenge;

(c) the failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order if the insurer has not challenged the corrective order under K.S.A. 40-2c19, and amendments thereto; or

(d) if the commissioner has rejected the challenge to the corrective order or modified the corrective order pursuant to K.S.A. 40-2c19, and amendments thereto, the failure of the insurer to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

History: L. 1994, ch. 138, § 15; L. 1996, ch. 134, § 6; July 1.



40-2c16 Authorized control level event; commissioner's duties.

40-2c16. Authorized control level event; commissioner's duties. In the event of an authorized control level event with respect to an insurer, the commissioner shall:

(a) Take such actions as are required under K.S.A. 40-2c11 through 40-2c14 regarding an insurer with respect to which a regulatory action level event has occurred; or

(b) if the commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control pursuant to K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions under this subsection pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of K.S.A. 77-601 et seq., and amendments thereto, pertaining to summary proceedings.

History: L. 1994, ch. 138, § 16; July 1.



40-2c17 Mandatory control event; defined.

40-2c17. Mandatory control event; defined. "Mandatory control event" means any of the following events:

(a) The filing of an RBC report which indicates that the insurer's total adjusted capital is less than its mandatory control level RBC;

(b) notification by the commissioner to the insurer of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The insurer does not challenge the adjusted RBC report pursuant to K.S.A. 40-2c19; or

(2) the commissioner has rejected such challenge.

History: L. 1994, ch. 138, § 17; July 1.



40-2c18 Mandatory control level event; commissioner's actions.

40-2c18. Mandatory control level event; commissioner's actions. In the event of a mandatory control level event with respect to: (a) A life and health insurer, the commissioner shall take actions as are necessary to cause the insurer to be placed under regulatory control under K.S.A. 40-3605 et seq., and amendments thereto. In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of K.S.A. 77-601 et seq., and amendments thereto, pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period;

(b) A property and casualty insurer, the commissioner shall take such actions as are necessary to place the insurer under regulatory control under K.S.A. 40-3605 et seq., and amendments thereto, or, in the case of an insurer which is writing no business and which is running-off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner. In either event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto and the commissioner shall have the rights, powers and duties with respect to the insurer as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. If the commissioner takes actions pursuant to an adjusted RBC report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of K.S.A. 77-601 et seq., and amendments thereto, pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if there is a reasonable expectation that the mandatory control level event may be eliminated with the 90-day period.

History: L. 1994, ch. 138, § 18; L. 1996, ch. 134, § 7; July 1.



40-2c19 Hearing under Kansas administrative procedure act.

40-2c19. Hearing under Kansas administrative procedure act. (a) Upon notification to an insurer by the commissioner of an adjusted RBC report; or

(b) upon notification to an insurer by the commissioner that:

(1) The insurer's RBC plan or revised RBC plan is unsatisfactory; and

(2) such notification constitutes a regulatory action level event with respect to such insurer; or

(c) upon notification to any insurer by the commissioner that the insurer has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan; or

(d) upon notification to an insurer by the commissioner of a corrective order with respect to the insurer,

the insurer shall have the right to a hearing under the Kansas administrative procedure act, at which the insurer may challenge any determination or action by the commissioner. The insurer shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under subsections (a), (b), (c) or (d). Upon receipt of the insurer's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than 10 nor more than 30 days after receipt of the insurer's request. Such hearing shall be governed by K.S.A. 77-513 through 77-532, and amendments thereto.

History: L. 1994, ch. 138, § 19; July 1.



40-2c20 RBC reports, plans and corrective orders are confidential; not to be used by commissioner for rate making.

40-2c20. RBC reports, plans and corrective orders are confidential; not to be used by commissioner for rate making. (a) All RBC reports, RBC plans and any corrective orders, including the working papers and the results of any analysis of an insurer performed under this act shall be kept confidential by the commissioner. This information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(b) RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer or any affiliate is authorized to write.

History: L. 1994, ch. 138, § 20; L. 1996, ch. 134, § 8; July 1.



40-2c21 Comparison of insurer's total adjusted capital to RBC levels, prohibited generally.

40-2c21. Comparison of insurer's total adjusted capital to RBC levels, prohibited generally. The comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool, and shall not be used to rank insurers generally. Therefore, except as otherwise required under the provisions of this act, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any insurer, or of any component derived in the calculation, by any insurer, agent, broker or other person engaged in any manner in the insurance business is prohibited. Notwithstanding the foregoing, if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to any of its RBC levels or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication and the insurer is able to demonstrate to the commissioner with substantial proof the falsity or misrepresentative nature of such statement, the insurer may publish a rebuttal if the sole purpose of such publication is to rebut the materially false or improper statement.

History: L. 1994, ch. 138, § 21; July 1.



40-2c22 Provisions of act supplemental to other provisions of law.

40-2c22. Provisions of act supplemental to other provisions of law. The provisions of this act are supplemental to any other provisions of the laws of this state, and shall not preclude nor limit any other powers or duties of the commissioner under such laws, including, but not limited to K.S.A. 40-222b and 40-3605 et seq., and amendments thereto.

History: L. 1994, ch. 138, § 22; July 1.



40-2c23 Foreign insurer RBC report, when.

40-2c23. Foreign insurer RBC report, when. Any foreign insurer shall, upon the written request of the commissioner, submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(a) The date an RBC report would be required to be filed by a domestic insurer under this act; or

(b) fifteen days after the request is received by the foreign insurer.

Any foreign insurer, at the written request of the commissioner, shall submit promptly to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

History: L. 1994, ch. 138, § 23; July 1.



40-2c24 Commissioner may require foreign insurer to file RBC plan, when.

40-2c24. Commissioner may require foreign insurer to file RBC plan, when. In the event of a company action level event, regulatory action level event or authorized control level event with respect to any foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer or, if no RBC provision is in force in that state, under the provisions of this act, if the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under the RBC statute or, if there are no RBC provisions in force in the state, under K.S.A. 40-2c05, 40-2c06, 40-2c07, 40-2c08, 40-2c09 and 40-2c10, and amendments thereto, the commissioner may require the foreign insurer to file an RBC plan with the commissioner. In such event, the failure of the foreign insurer to file an RBC plan with the commissioner shall be grounds to order the insurer to cease and desist from writing new insurance business in this state.

History: L. 1994, ch. 138, § 24; L. 1996, ch. 134, § 9; July 1.



40-2c25 Mandatory control level event; foreign insurer; liquidation of property.

40-2c25. Mandatory control level event; foreign insurer; liquidation of property. In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer, the commissioner may make application to the district court as permitted under K.S.A. 40-3605 et seq., and amendments thereto with respect to the liquidation of property of foreign insurers found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History: L. 1994, ch. 138, § 25; July 1.



40-2c26 Notices by commissioner; effective, when.

40-2c26. Notices by commissioner; effective, when. All notices by the commissioner to an insurer which may result in regulatory action under this act shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the insurer's receipt of such notice.

History: L. 1994, ch. 138, § 26; July 1.



40-2c27 Invalidity of act.

40-2c27. Invalidity of act. If any provisions of this act, or the application of the act to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this act which can be given effect without the invalid provision or application, and to that end the provisions of this act are severable.

History: L. 1994, ch. 138, § 27; July 1.



40-2c28 Property and casualty insurer exempt; when.

40-2c28. Property and casualty insurer exempt; when. The commissioner may exempt from the application of K.S.A. 40-2c01 through 40-2c27, and amendments thereto, any domestic property and casualty insurer which:

(a) Writes direct business only in this state;

(b) writes direct annual premiums of $2,000,000 or less; and

(c) assumes no reinsurance in excess of 5% of direct premiums written.

History: L. 1996, ch. 134, § 10; July 1.



40-2c29 RBC; rules and regulations; conditions.

40-2c29. RBC; rules and regulations; conditions. On and after July 1, 2009, the commissioner may adopt by rules and regulations, any later version of the RBC instructions promulgated by the NAIC, which are consistent with the provisions of this act, including the provisions of K.S.A. 40-2c03, and amendments thereto, provided that before any later version may be adopted by the commissioner in rules and regulations, the commissioner shall prepare an impact statement indicating the projected impact upon domestic insurers and notify any affected insurer of the projected impact. If the projected impact is likely to cause the amount of a domestic insurer's total adjusted capital or its RBC report for the previous year to vary by more than 2.5% or to cause a domestic insurer's control level to change upon application of the later version of the risk-based capital instructions, then such later version shall not be adopted in rules and regulations until such later version is approved by legislative action.

History: L. 2009, ch. 83, § 20; Apr. 23.






Article 2d HEALTH ORGANIZATION RISK-BASED CAPITAL REQUIREMENTS

40-2d01 Risk-based capital requirements; definitions.

40-2d01. Risk-based capital requirements; definitions. As used in K.S.A. 40-2d01 through 40-2d30, and amendments thereto:

(a) "Adjusted RBC report" means an RBC report which has been adjusted by the commissioner in accordance with K.S.A. 40-2d04, and amendments thereto.

(b) "Corrective order" means an order issued by the commissioner specifying corrective actions which the commissioner has determined are required.

(c) "Domestic health organization" means any health organization which is licensed and organized in this state.

(d) "Foreign health organization" means any health organization not domiciled in this state which is licensed to do business in this state pursuant to articles 19a, 19c or 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(e) "NAIC" means the national association of insurance commissioners.

(f) "Health organization" means a health maintenance organization, limited health service organization, dental or vision plan, hospital, medical and dental indemnity or service corporation or other managed care organization licensed under articles 19a, 19c or 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. This definition shall not include an organization that is licensed as either a life and health insurer or a property and casualty insurer under articles 4, 5, 9, 10, 11, 12, 12a, 15 or 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and that is otherwise subject to either the life or property and casualty RBC requirements in K.S.A. 40-2c01 et seq., and amendments thereto.

(g) "RBC" means risk-based capital.

(h) "RBC instructions" means the risk-based capital instructions for managed care organizations promulgated by the NAIC which are in effect on December 31, 1999, or any later version as adopted by the commissioner in rules and regulations.

(i) "RBC level" means a health organization's company action level RBC, regulatory action level RBC, authorized control level RBC, or mandatory control level RBC where:

(1) "Company action level RBC" means, with respect to any health organization, the product of 2.0 and its authorized control level RBC;

(2) "regulatory action level RBC" means the product of 1.5 and its authorized control level RBC;

(3) "authorized control level RBC" means the number determined under the risk-based capital formula in accordance with the RBC instructions; and

(4) "mandatory control level RBC" means the product of .70 and the authorized control level RBC.

(j) "RBC plan" means a comprehensive financial plan containing the elements specified in K.S.A. 40-2d05, and amendments thereto. If the commissioner rejects the RBC plan, and it is revised by the health organization, with or without the commissioner's recommendation, the plan shall be called the "revised RBC plan."

(k) "RBC report" means the report required by K.S.A. 40-2d02, 40-2d03 and 40-2d04, and amendments thereto.

(l) "Total adjusted capital" means the sum of:

(1) A health organization's capital and surplus as determined in accordance with the annual financial statements required to be filed under articles 19a, 19c or 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; and

(2) such other items, if any, as the RBC instructions may provide.

(m) "Commissioner" means the commissioner of insurance.

History: L. 2000, ch. 147, § 2; July 1.



40-2d02 Risk-based capital report.

40-2d02. Risk-based capital report. (a) Except as provided in paragraph (b), every domestic health organization shall prepare and submit to the commissioner, on or before March 1, a report of its RBC levels as of the end of the calendar year just ended in a form and containing such information as is required by the RBC instructions. In addition, every domestic health organization shall file its RBC report:

(1) With the NAIC in accordance with the RBC instructions; and

(2) with the insurance commissioner in any state in which the health organization is authorized to do business, if such insurance commissioner has notified the health organization of its request in writing, in which case, the health organization shall file its RBC report not later than the later of:

(A) 15 days from the receipt of notice to file its RBC report with that state; or

(B) the filing date otherwise specified in this subsection.

(b) The risk-based capital requirements of this section shall not apply to any health organization contracting with the Kansas department for children and families to provide services provided under title XIX and title XXI of the social security act or any other public benefits, provided the public benefit contracts represent at least 90% of the premium volume of the health organization.

History: L. 2000, ch. 147, § 3; L. 2014, ch. 115, § 186; July 1.



40-2d03 Determination of risk-based capital.

40-2d03. Determination of risk-based capital. (a) A health organization's RBC shall be determined in accordance with the formula set forth in the RBC instructions. The formula shall take into account and may adjust for the covariance between:

(1) Asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and such other relevant risks as are set forth in the RBC instructions; determined in each case by applying the factors in the manner set forth in the RBC instructions.

(b) An excess of capital over the amount produced by the risk-based capital requirements contained in this act and the formulas, schedules and instructions referenced in this act is desirable in the business of insurance. Accordingly, each health organization should seek to maintain capital above the RBC levels required by this act. Additional capital is used and useful in the insurance business and helps to secure a health organization against various risks inherent in, or affecting, the business of insurance and not accounted for or only partially measured by the risk-based capital requirements contained in this act.

History: L. 2000, ch. 147, § 4; July 1.



40-2d04 Risk-based capital report; adjustment.

40-2d04. Risk-based capital report; adjustment. If a domestic health organization files an RBC report which in the judgment of the commissioner is inaccurate, the commissioner shall adjust the RBC report to correct the inaccuracy and shall notify such health organization of the adjustment. The notice shall contain a statement of the reason for the adjustment. A RBC report as so adjusted is referred to as an adjusted RBC report.

History: L. 2000, ch. 147, § 5; July 1.



40-2d05 Risk-based capital; company action level event; defined.

40-2d05. Risk-based capital; company action level event; defined. "Company action level event" means any of the following events:

(a) The filing of an RBC report by a health organization which indicates that:

(1) The health organization's total adjusted capital is greater than or equal to its regulatory action level RBC but less than its company action level RBC; or

(2) the health organization has total adjusted capital which is greater than or equal to its company action level RBC but less than the product of its authorized control level RBC and 3.0, and triggers the trend test determined in accordance with the trend test calculation included in the health RBC instructions as defined in K.S.A. 40-2d01, and amendments thereto.

(b) The notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing.

History: L. 2000, ch. 147, § 6; L. 2013, ch. 39, § 1; July 1.



40-2d06 Risk-based capital; company action level event; submission of RBC plan.

40-2d06. Risk-based capital; company action level event; submission of RBC plan. In the event of a company action level event, the health organization shall prepare and submit to the commissioner an RBC plan which shall:

(a) Identify the conditions in the health organization's operation which contribute to the company action level event;

(b) contain proposals of corrective actions which the health organization intends to take that would be expected to result in the elimination of the company action level event;

(c) provide projections of the health organization's financial results in the current year and at least the two succeeding years, both in the absence of the proposed corrective actions and giving effect to the proposed corrective actions, including projections of statutory balance sheets, operating income, net income, capital and surplus, and RBC levels. The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense and benefit component;

(d) identify the key assumptions impacting the health organization's projections and the sensitivity of the projections to the assumptions; and

(e) identify the quality of, and problems associated with, the health organization's business, including, but not limited to, its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business and use of reinsurance in each case, if any.

History: L. 2000, ch. 147, § 7; July 1.



40-2d07 Risk-based capital report; submission.

40-2d07. Risk-based capital report; submission. The RBC plan shall be submitted:

(a) Within 45 days of the company action level event; or

(b) within 45 days after notification to the health organization that the commissioner has rejected the health organization's challenge to an adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto.

History: L. 2000, ch. 147, § 8; July 1.



40-2d08 Risk-based capital plan; notification by commissioner.

40-2d08. Risk-based capital plan; notification by commissioner. Within 60 days after the submission by a health organization of an RBC plan to the commissioner, the commissioner shall notify the health organization whether the RBC plan shall be implemented or is, in the judgment of the commissioner, unsatisfactory. If the commissioner determines the RBC plan is unsatisfactory, the notification to the health organization shall state the reasons for the determination, and may state proposed revisions which, in the judgments of the commissioner, will render the RBC plan satisfactory. Upon notification from the commissioner, the health organization shall prepare a revised RBC plan and shall submit the revised RBC plan to the commissioner:

(a) Within 45 days after the notification from the commissioner; or

(b) within 45 days after a notification to the health organization that the commissioner has, pursuant to K.S.A. 40-2d19, and amendments thereto, rejected the health organization's challenge to the commissioner's original findings as authorized by this section.

History: L. 2000, ch. 147, § 9; July 1.



40-2d09 Risk-based capital plan; notification of a regulatory action event.

40-2d09. Risk-based capital plan; notification of a regulatory action event. In the event of a notification by the commissioner to a health organization that the health organization's RBC plan or revised RBC plan is unsatisfactory, the commissioner, subject to the health organization's right to a hearing under K.S.A. 40-2d19, and amendments thereto, may specify in the notification that the notification constitutes a regulatory action level event.

History: L. 2000, ch. 147, § 10; July 1.



40-2d10 Domestic health organization to file RBC plan in any state authorized to do business.

40-2d10. Domestic health organization to file RBC plan in any state authorized to do business. Every domestic health organization that files an RBC plan or revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in any state in which the health organization is authorized to do business if:

(a) Such state has an RBC provision substantially similar to K.S.A. 40-2d20, and amendments thereto; and

(b) the insurance commissioner of that state has notified the health organization of such insurance commissioner's request for the filing in writing, in which case the health organization shall file a copy of the RBC plan or revised RBC plan in that state no later than the later of:

(1) 15 days after the receipt of notice to file a copy of its RBC plan or revised RBC plan with the state; or

(2) the date on which the final RBC plan or revised RBC plan is filed under K.S.A. 40-2d07 or 40-2d08, and amendments thereto.

History: L. 2000, ch. 147, § 11; July 1.



40-2d11 Regulatory action level event.

40-2d11. Regulatory action level event. "Regulatory action level event" means, with respect to any health organization, any of the following events:

(a) The filing of an RBC report by the health organization which indicates that the health organization's total adjusted capital is greater than or equal to its authorized control level RBC but less than its regulatory action level RBC;

(b) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing; and

(c) the failure of the health organization to file an RBC report by the filing date, unless the health organization has provided an explanation for such failure which is satisfactory to the commissioner and has cured the failure within 10 days after the filing date;

(d) the failure of the health organization to submit an RBC plan to the commissioner within the time period set forth in K.S.A. 40-2d07, and amendments thereto;

(e) notification by the commissioner to the health organization that:

(1) The RBC plan or revised RBC plan submitted by the health organization is, in the judgment of the commissioner, unsatisfactory; and

(2) (A) the health organization has not challenged the determination pursuant to K.S.A. 40-2d19, and amendments thereto; or

(B) the commissioner has rejected such challenge.

(f) Notification by the commissioner to the health organization that the health organization has failed to adhere to its RBC plan or revised RBC plan, but only if such failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event in accordance with its RBC plan or revised RBC plan and the commissioner has so stated in the notification, if:

(1) The health organization has not challenged such determination pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing.

History: L. 2000, ch. 147, § 12; July 1.



40-2d12 Regulatory action level event; commissioner's duties.

40-2d12. Regulatory action level event; commissioner's duties. In the event of a regulatory action level event, the commissioner shall:

(a) Require the health organization to prepare and submit an RBC plan or, if applicable, a revised RBC plan;

(b) perform such examination or analysis as the commissioner deems necessary of the assets, liabilities and operations of the health organization including a review of its RBC plan or revised RBC plan; and

(c) subsequent to the examination or analysis, issue a corrective order specifying such actions as the commissioner determines are required.

History: L. 2000, ch. 147, § 13; July 1.



40-2d13 Corrective actions; submission of RBC plans, when.

40-2d13. Corrective actions; submission of RBC plans, when. In determining corrective actions, the commissioner may take into account such factors as are deemed relevant with respect to the health organization based upon the commissioner's examination or analysis of the assets, liabilities and operations of the health organization, including, but not limited to, the results of any sensitivity tests undertaken pursuant to the RBC instructions. The RBC plan or revised RBC plan shall be submitted:

(a) Within 45 days after the occurrence of the regulatory action level event;

(b) within 45 days after the notification to the health organization that the commissioner has rejected the health organization's challenge to an adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(c) within 45 days after notification to the health organization that the commissioner has rejected the health organization's challenge to a revised RBC plan pursuant to K.S.A. 40-2d19, and amendments thereto.

History: L. 2000, ch. 147, § 14; July 1.



40-2d14 Review of RBC plans; expenses.

40-2d14. Review of RBC plans; expenses. The commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the commissioner to review the health organization's RBC plan or revised RBC plan, examine or analyze the assets, liabilities and operations of the health organization and formulate the corrective order with respect to the health organization. The reasonable fees, costs and expenses relating to consultants shall be borne by the affected health organization or other party as directed by the commissioner.

History: L. 2000, ch. 147, § 15; July 1.



40-2d15 Authorized control level event; defined.

40-2d15. Authorized control level event; defined. "Authorized control level event" means any of the following events:

(a) The filing of an RBC report by the health organization which indicates that the health organization's total adjusted capital is greater than or equal to its mandatory control level RBC but less than its authorized control level RBC;

(b) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge after a hearing;

(c) the failure of the health organization to respond, in a manner satisfactory to the commissioner, to a corrective order if the health organization has not challenged the corrective order under K.S.A. 40-2d19, and amendments thereto; or

(d) if the commissioner has rejected the challenge to the corrective order or modified the corrective order pursuant to K.S.A. 40-2d19, and amendments thereto, the failure of the health organization to respond, in a manner satisfactory to the commissioner, to the corrective order subsequent to rejection or modification by the commissioner.

History: L. 2000, ch. 147, § 16; July 1.



40-2d16 Authorized control level event; commissioner's duties.

40-2d16. Authorized control level event; commissioner's duties. In the event of an authorized control level event with respect to a health organization, the commissioner:

(a) Shall take such actions as are required under K.S.A. 40-2d11 through 40-2d14, and amendments thereto, regarding a health organization with respect to which a regulatory action level event has occurred; or

(b) if the commissioner deems it to be in the best interests of the policyholders and creditors of the health organization and of the public, shall take such actions as are necessary to cause the health organization to be placed under regulatory control pursuant to K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers and duties with respect to the health organization as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions under this subsection pursuant to an adjusted RBC report, the health organization shall be entitled to such protections as are afforded to health organizations under the provisions of K.S.A. 77-501 et seq., and amendments thereto, pertaining to summary proceedings.

History: L. 2000, ch. 147, § 17; July 1.



40-2d17 Mandatory control event; defined.

40-2d17. Mandatory control event; defined. "Mandatory control event" means any of the following events:

(a) The filing of an RBC report by the health organization which indicates that the health organization's total adjusted capital is less than its mandatory control level RBC;

(b) the notification by the commissioner to the health organization of an adjusted RBC report that indicates the event described in subsection (a) if:

(1) The health organization does not challenge the adjusted RBC report pursuant to K.S.A. 40-2d19, and amendments thereto; or

(2) the commissioner has rejected such challenge.

History: L. 2000, ch. 147, § 18; July 1.



40-2d18 Mandatory control level event; commissioner's actions.

40-2d18. Mandatory control level event; commissioner's actions. In the event of a mandatory control level event the commissioner shall take actions as are necessary to cause the health organization to be placed under regulatory control under K.S.A. 40-3605 et seq., and amendments thereto. In that event, the mandatory control level event shall be deemed sufficient grounds for the commissioner to take action under K.S.A. 40-3605 et seq., and amendments thereto, and the commissioner shall have the rights, powers and duties with respect to the health organization as are set forth in K.S.A. 40-3605 et seq., and amendments thereto. In the event the commissioner takes actions pursuant to an adjusted RBC report, the health organization shall be entitled to such protections as are afforded to health organizations under the provisions of K.S.A. 77-501 et seq., and amendments thereto, pertaining to summary proceedings. Notwithstanding any of the foregoing, the commissioner may forego action for up to 90 days after the mandatory control level event if there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.

History: L. 2000, ch. 147, § 19; July 1.



40-2d19 Hearing under Kansas administrative procedure act.

40-2d19. Hearing under Kansas administrative procedure act. (a) Upon notification to a health organization by the commissioner of an adjusted RBC report; or

(b) upon notification to an health organization by the commissioner that:

(1) The health organization's RBC plan or revised RBC plan is unsatisfactory; and

(2) such notification constitutes a regulatory action level event with respect to such health organization; or

(c) upon notification to any health organization by the commissioner that the health organization has failed to adhere to its RBC plan or revised RBC plan and that such failure has a substantial adverse effect on the ability of the health organization to eliminate the company action level event with respect to the health organization in accordance with its RBC plan or revised RBC plan; or

(d) upon notification to an health organization by the commissioner of a corrective order with respect to the health organization, the health organization shall have the right to a hearing under the Kansas administrative procedure act, at which the health organization may challenge any determination or action by the commissioner. The health organization shall notify the commissioner of its request for a hearing within five days after the notification by the commissioner under subsections (a), (b), (c) or (d). Upon receipt of the health organization's request for a hearing, the commissioner shall set a date for the hearing, which date shall be no less than 10 nor more than 30 days after receipt of the health organization's request. Such hearing shall be governed by K.S.A. 77-513 through 77-532, and amendments thereto.

History: L. 2000, ch. 147, § 20; July 1.



40-2d20 RBC reports, plans and corrective orders are confidential; not to be used for rate making.

40-2d20. RBC reports, plans and corrective orders are confidential; not to be used for rate making. (a) All RBC reports, RBC plans and any corrective orders, including the working papers and the results of any analysis of a health organization performed under this act shall be kept confidential by the commissioner. This information shall not be made public or subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner pursuant to this act or any other provision of the insurance laws of this state.

(b) RBC instructions, RBC reports, adjusted RBC reports, RBC plans and revised RBC plans are intended solely for use by the commissioner in monitoring the solvency of health organizations and the need for possible corrective action with respect to health organizations and shall not be used by the commissioner for ratemaking nor considered or introduced as evidence in any rate proceeding nor used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance which an health organization or any affiliate is authorized to write.

(c) (1) The commissioner may share or exchange any documents, materials or other information, including confidential and privileged documents referred to in subsection (a), received in the performance of the commissioner's duties under this act, with:

(A) The NAIC;

(B) other state, federal or international regulatory agencies; and

(C) other state, federal or international law enforcement authorities.

(2) (A) The sharing or exchanging of documents, materials or other information under this subsection shall be conditioned upon the recipient's authority and agreement to maintain the confidential and privileged status, if any, of the documents, materials or other information being shared or exchanged.

(B) No waiver of an existing privilege or claim of confidentiality in the documents, materials or information shall occur as a result of disclosure to the commissioner under this section or as a result of sharing as authorized by paragraph (1) of subsection (c).

(3) The commissioner of insurance is hereby authorized to adopt such rules and regulations establishing protocols governing the exchange of information as may be necessary to implement and carry out the provisions of this act.

History: L. 2000, ch. 147, § 21; July 1.



40-2d21 Comparison of health organization's total adjusted capital to RBC levels, prohibited generally.

40-2d21. Comparison of health organization's total adjusted capital to RBC levels, prohibited generally. The comparison of a health organization's total adjusted capital to any of its RBC levels is a regulatory tool, and shall not be used to rank health organizations generally. Therefore, except as otherwise required under the provisions of this act, the making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing an assertion, representation or statement with regard to the RBC levels of any health organization, or of any component derived in the calculation, by any health organization, agent, broker or other person engaged in any manner in the insurance business is prohibited. Notwithstanding the foregoing, if any materially false statement with respect to the comparison regarding a health organization's total adjusted capital to any of its RBC levels or an inappropriate comparison of any other amount to the health organization's RBC levels is published in any written publication and the health organization is able to demonstrate to the commissioner with substantial proof the falsity or misrepresentative nature of such statement, the health organization may publish a rebuttal if the sole purpose of such publication is to rebut the materially false or improper statement.

History: L. 2000, ch. 147, § 22; July 1.



40-2d22 Provisions of act supplemental to other provisions of law.

40-2d22. Provisions of act supplemental to other provisions of law. The provisions of this act are supplemental to any other provisions of the laws of this state, and shall not preclude nor limit any other powers or duties of the commissioner under such laws, including but not limited to K.S.A. 40-3605 et seq., and amendments thereto.

History: L. 2000, ch. 147, § 23; July 1.



40-2d23 Foreign health organization; RBC report.

40-2d23. Foreign health organization; RBC report. Any foreign health organization, upon the written request of the commissioner, shall submit to the commissioner an RBC report as of the end of the calendar year just ended the later of:

(a) The date an RBC report would be required to be filed by a domestic health organization under this act; or

(b) Fifteen days after the request is received by the foreign health organization.

Any foreign health organization, at the written request of the commissioner, shall submit promptly to the commissioner a copy of any RBC plan that is filed with the insurance commissioner of any other state.

History: L. 2000, ch. 147, § 24; July 1.



40-2d24 Commissioner may require foreign health insurer to file RBC plan, when.

40-2d24. Commissioner may require foreign health insurer to file RBC plan, when. In the event of a company action level event, regulatory action level event or authorized control level event with respect to any foreign health organization as determined under the RBC statute applicable in the state of domicile of the health organization or, if no RBC provision is in force in that state, under the provisions of this act, if the insurance commissioner of the state of domicile of the foreign health organization fails to require the foreign health organization to file an RBC plan in the manner specified under the RBC statute or, if there are no RBC provisions in force in the state, under K.S.A. 40-2d05, 40-2d06, 40-2d07, 40-2d08, 40-2d09 and 40-2d10, and amendments thereto, the commissioner may require the foreign health organization to file an RBC plan with the commissioner. In such event, the failure of the foreign health organization to file an RBC plan with the commissioner shall be grounds to order the health organization to cease and desist from writing new insurance business in this state.

History: L. 2000, ch. 147, § 25; July 1.



40-2d25 Mandatory control level event; foreign health organization; liquidation of property.

40-2d25. Mandatory control level event; foreign health organization; liquidation of property. In the event of a mandatory control level event with respect to any foreign health organization, if no domiciliary receiver has been appointed with respect to the foreign health organization under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign health organization, the commissioner may make application to the district court as permitted under K.S.A. 40-3605 et seq., and amendments thereto with respect to the liquidation of property of foreign health organizations found in this state, and the occurrence of the mandatory control level event shall be considered adequate grounds for the application.

History: L. 2000, ch. 147, § 26; July 1.



40-2d26 Notices by commissioner; effective, when.

40-2d26. Notices by commissioner; effective, when. All notices by the commissioner to a health organization which may result in regulatory action under this act shall be effective upon dispatch if transmitted by registered or certified mail, or in the case of any other transmission shall be effective upon the health organization's receipt of such notice.

History: L. 2000, ch. 147, § 27; July 1.



40-2d27 Invalidity of act.

40-2d27. Invalidity of act. If any provision of this act, or the application of the act to any person or circumstance, is held invalid, such determination shall not affect the provisions or applications of this act which can be given effect without the invalid provision or application, and to that end the provisions of this act are severable.

History: L. 2000, ch. 147, § 28; July 1.



40-2d28 Regulatory action provisions; phase in.

40-2d28. Regulatory action provisions; phase in. (a) Any regulatory action based upon any RBC report required to be filed by a health organization for such health organization's operations during calendar years 2000 and 2001 shall be subject to the following:

(1) In the event of a company action level event with respect to any health organization, the commissioner shall take no regulatory action under this act with respect to such health organization.

(2) In the event of a regulatory action level event with respect to any health organization under either subsection (a) or (b) of K.S.A. 40-2d11, and amendments thereto, the commissioner shall take such action with respect to such health organization under K.S.A. 40-2d05 through 40-2d10, inclusive, and amendments thereto, as the commissioner deems necessary.

(3) In the event of a regulatory action level event with respect to any health organization under any of subsections (c), (d), (e) or (f) of K.S.A. 40-2d11, and amendments thereto, or an authorized control level event, the commissioner shall take such action with respect to such health organization under K.S.A. 40-2d11 through 40-2d14, inclusive, and amendments thereto, as the commissioner deems necessary.

(4) In the event of a mandatory control level event with respect to any health organization, the commissioner shall take action with respect to such health organization as required under K.S.A. 40-2d15 and 40-2d16, and amendments thereto.

(b) The provisions of subsection (a) shall not limit the right of the commissioner to proceed as authorized by any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto or any rule and regulation adopted thereunder.

History: L. 2000, ch. 147, § 29; July 1.



40-2d29 Rules and regulations.

40-2d29. Rules and regulations. The commissioner may adopt reasonable rules and regulations necessary for the implementation of this act.

History: L. 2000, ch. 147, § 30; July 1.



40-2d30 Health organization risk-based capital act; citation.

40-2d30. Health organization risk-based capital act; citation. K.S.A. 40-2d01 through 40-2d30, inclusive, and amendments thereto, shall constitute and may be cited as the health organization risk-based capital act.

History: L. 2000, ch. 147, § 31; July 1.






Article 3 ORGANIZATION, MERGER OR CONSOLIDATION OF STOCK COMPANIES

40-301 Definition of insurance company.

40-301. Definition of insurance company. For the purpose of this article the term "insurance company" shall apply to domestic insurance companies having a capital stock; and may include foreign insurance companies having a capital stock when reference is made to the union, merger, consolidation and re-insurance of insurance companies.

History: L. 1927, ch. 231, 40-301; L. 1933, ch. 200, § 1; June 5.



40-302 Minimum capital; par value of stock.

40-302. Minimum capital; par value of stock. Every insurance company organized under the provisions of this article shall have a minimum capital as provided by the articles of this code relative to the particular purpose or purposes for which such company is organized, and the shares of capital stock shall have a par value which shall be fixed by the articles of incorporation.

History: L. 1927, ch. 231, 40-302; June 1.



40-303 Powers of board of directors.

40-303. Powers of board of directors. The board of directors of any insurance company organized under this article shall have power to adopt a seal, and make such bylaws and amendments thereto, not inconsistent with the constitution and laws of this state, as may be deemed necessary for the regulation and management of its affairs.

History: L. 1927, ch. 231, 40-303; June 1.



40-304 Subscription of stock.

40-304. Subscription of stock. After filing a copy of its charter with the commissioner of insurance, and receiving a certificate of authority for the sale of stock as provided in this code, the persons named in the charter shall be commissioners to open books for the subscription of stock in the company, at such times and places as they shall deem convenient and proper, and shall keep the same open until the full amount specified in the certificate of incorporation is subscribed.

History: L. 1927, ch. 231, 40-304; June 1.



40-305 Directors; numbers; election; oath.

40-305. Directors; numbers; election; oath. The affairs of any such insurance company, now existing or hereafter organized under the laws of this state, shall be managed by a board of directors. The board of directors shall consist of one or more members, the number of which shall be fixed by the bylaws, unless the articles of incorporation establish the number of directors, in which case a change in the number of directors shall be made only by amendment of the articles.

The directors shall be elected by ballot, and each full-paid share of stock shall be entitled to one vote. Shares may be voted by proxy, signed by the person legally entitled to vote the same. Each stockholder shall have the right to cast as many votes in the aggregate as shall equal the number of shares of stock held by him, multiplied by the number of directors to be elected, and each stockholder may cast the whole number of votes for one candidate, or may divide his votes among two or more candidates. A majority of the total number of directors shall constitute a quorum for the transaction of business, unless the articles of incorporation or the bylaws require a greater number.

History: L. 1927, ch. 231, 40-305; L. 1971, ch. 164, § 1; L. 1997, ch. 102, § 1; L. 2005, ch. 41, § 1; July 1.



40-306 Officers and agents; signatures to contracts.

40-306. Officers and agents; signatures to contracts. (a) Every insurance company having capital stock, now existing or hereafter organized under the laws of this state, shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws.

(b) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.

(c) The board of directors shall have power to appoint any agents necessary for transacting the business of the company, pay such salaries and require such bonds as they may deem reasonable; and it shall be their duty to keep full and correct entries of their transactions, which shall at all times be open to the inspection of the stockholders.

History: L. 1927, ch. 231, 40-306; L. 1973, ch. 192, § 1; L. 2004, ch. 128, § 4; L. 2005, ch. 41, § 2; July 1.



40-307 Amendment of charter; increase or decrease of capital.

40-307. Amendment of charter; increase or decrease of capital. Any such insurance company may by a two-thirds vote of its paid-up stockholders amend its charter. The amendment shall be filed with the secretary of state and a certified copy thereof filed with the commissioner of insurance. No amendment to increase or decrease the capital stock shall be approved by the secretary of state until there has been filed with the secretary of state a certificate from the commissioner of insurance showing that the interests of all policyholders and all liabilities and obligations of the company have been properly safeguarded. Such increase or decrease in the capital stock may be carried out as provided under the general corporation laws of this state: Provided, however, That the decrease herein provided for shall not be construed to permit any such company to decrease its capital stock to an amount less than the minimum capital required for such a company by this code.

History: L. 1927, ch. 231, 40-307; L. 1949, ch. 280, § 1; June 30.



40-308 Transfer of stock; application of dividends on notes or obligations of stockholders.

40-308. Transfer of stock; application of dividends on notes or obligations of stockholders. The shares of stock of any insurance company shall be deemed personal property and shall be transferred on the books of the company in such manner as the bylaws thereof may direct; but no transfer of stock shall be valid against an insurance company so long as the registered holder thereof shall be liable as principal debtor, surety or otherwise to the insurance company for any debt which shall be due or unpaid, nor in such case shall any dividend, interest or profit be paid on such stock so long as such liability continues, and such dividends, interest or profit shall be retained by the insurance company and applied to the discharge of such liabilities, and no stock shall be transferred on the books of any insurance company without the consent of the board of directors where the registered holder thereof is indebted to the insurance company.

History: L. 1927, ch. 231, 40-308; June 1.



40-309 Union, merger or consolidation; reinsurance.

40-309. Union, merger or consolidation; reinsurance. (a) (1) Any insurance company and any health maintenance organization of this state may unite, merge or consolidate with any other company or companies of this or any other state engaged in like business and having similar corporate powers, upon such terms and conditions, including the reinsurance of the business in force, as may be approved at a meeting of the stockholders of any such company or companies of this state, called for that purpose, such approval to be by vote of stockholders owning not less than two-thirds of the shares of stock of any such company or companies of this state. The agreement for such union, merger, consolidation and reinsurance shall be subject to the approval of the commissioner of insurance. There shall be filed with the commissioner of insurance a verified schedule by the actuaries of the companies or health maintenance organizations interested showing that the legal reserve for the policyholders of each of the several companies is of the amount required by law.

(2) Where companies of other states are uniting, consolidating, merging and reinsuring with a company or health maintenance organization of this state the commissioner of insurance also shall approve in the same manner such amendments to the articles of incorporation of such companies of this state as may be necessary and proper. Such agreement shall provide for payment in cash to any dissenting stockholder of an amount equal to the fair value of the stock if the stockholder shall refuse to assent to the union, merger or consolidation.

(3) When a company or health maintenance organization of this state shall be merged, consolidated or united with a company organized under the laws of any other state, the commissioner of insurance in the commissioner's order of approval shall direct that the assets of the domestic company or health maintenance organization be delivered to the company with which the domestic company is united, merged or consolidated.

(b) For the purposes of this section the term "health maintenance organization" shall have the meaning ascribed to it in K.S.A. 40-3202, and amendments thereto.

History: L. 1927, ch. 231, 40-309; L. 1933, ch. 200, § 2; L. 1972, ch. 53, § 5; L. 1978, ch. 173, § 1; L. 1996, ch. 25, § 4; L. 2007, ch. 122, § 2; July 1.



40-310 Additional kinds of insurance authorized; surplus and deposit requirements.

40-310. Additional kinds of insurance authorized; surplus and deposit requirements. (a) Any insurance company organized under article 3 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, may make and issue contracts of insurance, in addition to those specified in subsections (a) through (g) of K.S.A. 40-901, and amendments thereto, which include such amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital and surgical expense related to such injury, as the commissioner of insurance deems to be reasonably incidental to insurance of real or personal property against fire or other perils under policies covering residential properties involving not more than two families with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of K.S.A. 40-901 or 40-902, and amendments thereto, to the contrary notwithstanding: (1) No insurer having paid-up capital stock of at least $600,000 and a bona fide net surplus of at least $400,000 but less than $1,500,000 paid-up capital and surplus combined authorized as to property insurance only shall, pursuant to this subsection (a), retain risk as to any one subject of insurance as to hazards other than property insurance hazards in an amount exceeding 3% of its surplus to policyholders; and (2) no insurer having at least paid-up capital stock of $450,000 and a bona fide net surplus of at least $300,000 but less than $1,000,000 paid-up capital stock and surplus combined authorized as to property insurance only shall, pursuant to subsection (a), retain any risk other than property insurance hazards, and all such companies shall reinsure all such risks as to hazards other than property insurance hazards.

(b) It is required when a company is acting under this section that its board of directors authorize such action by the affirmative vote of at least 2/3 of its membership. Any company which has acted under this section shall certify such action to the commissioner of insurance, together with a statement showing its financial status and a net surplus sufficient to warrant such action.

(c) Any company operating under this section shall maintain unearned premium reserves equal to a pro rata amount of the premiums received on all unexpired risks and such unearned premium reserves shall be held and regarded as an absolute liability of the company.

History: L. 1994, ch. 87, § 2; April 7.






Article 4 GENERAL PROVISIONS RELATING TO LIFE INSURANCE COMPANIES

40-401 Formation of company on stock or mutual plan; powers of companies; combination policies; specified disease and critical illness riders; organizational requirements; guaranty funds; deposits with joint custodians; withdrawals, when; paid-up capital stock, surplus and deposit requirements; rules and regulations.

40-401. Formation of company on stock or mutual plan; powers of companies; combination policies; specified disease and critical illness riders; organizational requirements; guaranty funds; deposits with joint custodians; withdrawals, when; paid-up capital stock, surplus and deposit requirements; rules and regulations. Any 10 or more persons, a majority of whom are citizens of this state, may associate in accordance with the provisions of this code and form an incorporated company, upon either the stock or mutual plan, to make insurance upon the lives of persons and every insurance appertaining thereto or connected therewith and to grant, purchase or dispose of annuities, and to issue funding agreements, guaranteed investment contracts and synthetic guaranteed investment contracts. Such companies may incorporate: (a) In their policies provisions or conditions for the waiver of premiums or for the granting of an annuity to the insured, or for special surrender values or other benefits in the event the insured shall from any cause become unemployed or totally and permanently disabled; (b) in their policies provisions for acceleration of life or annuity benefits in advance of the time they would otherwise be payable subject to such reserve and other regulatory standards as the commissioner may prescribe by rules and regulations, except that any provision providing for acceleration of life or annuity benefits for persons diagnosed as having a medical condition usually requiring continuous confinement for the rest of the person's life in a nursing home or other eligible facility as defined in the policy, may also provide for acceleration of benefits upon diagnosis of such condition even if the person is not confined in a nursing home or similar facility; (c) in their policies and annuity contracts provisions or conditions for waiver of surrender charges upon terms and conditions as specified in the policy or contract, subject to rules and regulations adopted by the commissioner of insurance; or (d) in their policies provisions for the payment of a larger sum if death is caused by accident than if it results from any other causes.

Prior to the payment of any accelerated benefit, the insurer shall receive from any assignee or irrevocable beneficiary of the policy a signed acknowledgment of concurrence for the payment. For the purposes of this section, "totally and permanently disabled" means disabled continuously for a period, such period to be specified in any such provision, of not less than 60 days nor more than one year, except this provision shall not apply to and specifically excludes group life insurance. Such company may make insurance on the health of individuals, against accidental personal injury, disablement or death and against loss, liability or expense on account thereof. Such company so transacting such health and accident insurance business, or either kind, shall maintain statutory and separate reserves for such business, shall issue such contracts only in separate policies except as otherwise permitted herein and shall make separate reports to the commissioner of insurance of the premiums received and expenses and losses incurred in connection with such business, except that such reports will not be required for accelerated benefits incorporated in a life or annuity policy. Long-term care insurance meeting the applicable requirements of K.S.A. 40-2227 and 40-2228, and amendments thereto, may be incorporated in life insurance policies and annuities if approved by the commissioner.

The business of life insurance in this state shall not be in any way conducted or transacted by any company which in this state makes insurance on marine, fire, inland or any other like risks, except that: (a) Life, health and accident insurance on the group or industrial plan may be combined in one policy, which shall show the premium charged for life insurance and the premium charged for health and accident insurance, and the insured, at the insured's option, may discontinue either and by payment of the stated premium continue the other; and (b) (1) specified disease or critical illness riders, or both, meeting the applicable requirements of K.S.A. 40-2201 et seq., and amendments thereto, and article 4 of the Kansas administrative regulations, may be incorporated in life insurance policies which shall show the premium charged for specified disease or critical illness, or both, insurance and the premium charged for life insurance; and (2) the insured, at the insured's option, may discontinue the disease or critical illness rider, or both, and continue the life insurance policy by payment of the stated premium. The amount of capital stock of a company organized on the stock plan shall be not less than $600,000.

Companies organized on the mutual plan shall be required to have applications from at least 200 persons for insurance upon their lives, aggregating not less than $400,000, upon which one full annual premium in cash shall have been paid. No such company shall transact any business of insurance until, if a stock company, all the capital stock named in its charter has been paid in cash including all contributions to surplus to be made by the original purchasers of such stock. The surplus shall be at least $600,000, and at least $400,000 in securities authorized by this code shall have been deposited with the commissioner of insurance pursuant to K.S.A. 40-229a, and amendments thereto, and if a mutual company, a guaranty fund of at least $1,200,000, and at least $400,000 of which shall be in securities as authorized in this code and deposited with the commissioner of insurance pursuant to K.S.A. 40-229a, and amendments thereto. The guaranty fund may be returned to the contributors with interest at 6% per annum whenever the surplus shall equal the amount of such guaranty fund and interest, and no company shall transact any business of insurance unless it shall maintain the capital or surplus or both required of a company commencing to transact business, or, if a mutual company, the required number and amount of applications for insurance have been received and the annual premiums collected in cash. The securities deposited pursuant to this section shall be held by the commissioner of insurance in trust for the benefit and protection of the policyholders or creditors, or both, of the company depositing the same and may be withdrawn only upon order of the commissioner of insurance.

The commissioner of insurance may adopt rules and regulations to implement the provisions of this section.

History: L. 1927, ch. 231, 40-401; L. 1965, ch. 300, § 1; L. 1969, ch. 237, § 1; L. 1975, ch. 242, § 2; L. 1984, ch. 169, § 1; L. 1989, ch. 135, § 1; L. 1990, ch. 164, § 1; L. 1993, ch. 92, § 1; L. 1995, ch. 46, § 1; L. 1996, ch. 25, § 5; L. 2005, ch. 42, § 1; L. 2010, ch. 103, § 1; L. 2013, ch. 109, § 1; July 1.



40-402 Paid-up capital stock, surplus; deposit of securities.

40-402. Paid-up capital stock, surplus; deposit of securities. It shall not be lawful for any life insurance company organized or incorporated under the laws of the United States or of any other state of the United States to transact business in this state unless, if a stock company, it shall have and maintain a paid-up capital stock of at least $600,000 and a surplus of at least $600,000, and shall have deposited $400,000, or if a mutual company, a surplus of at least $1,200,000, and shall have deposited $400,000 in approved securities for the benefit of all of its policyholders or creditors, or both, with the commissioner, superintendent of insurance or chief financial officer of the state in which such company is incorporated, or, if such company is incorporated under the laws of the United States, with some financial officer of the United States, or if incorporated under the laws of any foreign government, such deposit shall be made with such an officer in any state of the United States. Any such company not having such deposit made in the state in which it is organized, or with some officer of the United States, shall make such deposit in this state in the manner prescribed by K.S.A. 40-229a.

History: L. 1927, ch. 231, 40-402; L. 1965, ch. 300, § 2; L. 1969, ch. 237, §2; L. 1984, ch. 169, § 2; L. 1996, ch. 25, § 6; July 1.



40-403b Same; foreign companies.

40-403b. Same; foreign companies. Any life insurance company organized under the laws of another country, state, or territory and authorized to do business in the state of Kansas, shall, within the limitations of the powers vested in it by the laws of the state wherein it was incorporated, be permitted to invest its capital, reserve and surplus funds within the state of Kansas in the same manner, to the same extent and in the same investments as are permitted to domestic life insurance companies organized under the laws of this state: Provided, That nothing herein contained shall be so construed as to prohibit any such foreign company from investing its capital, reserve, and surplus funds as permitted by its charter and the laws of its domiciliary state: And provided further, That such company shall not engage in the agricultural or horticultural business of producing, planting, raising, harvesting or gathering of wheat, corn, barley, oats, rye or potatoes, or the milking of cows for dairy purposes.

History: L. 1947, ch. 283, § 1; April 12.



40-409 Valuation of policies; compensation of actuary; standard valuation law; commissioners' reserve valuation method; lapse rates; aggregate reserves; calculations; Kansas companies doing business in another state; annual opinion by actuary on reserves; confidential; valuation manual; principle-based valuation; single state exemption.

40-409. Valuation of policies; compensation of actuary; standard valuation law; commissioners' reserve valuation method; lapse rates; aggregate reserves; calculations; Kansas companies doing business in another state; annual opinion by actuary on reserves; confidential; valuation manual; principle-based valuation; single state exemption. (a) For the purposes of this section, the following definitions apply on or after the operative date of the valuation manual:

(1) "Accident and health insurance" means contracts that incorporate morbidity risk and provide protection against economic loss resulting from accident, sickness or medical conditions and as may be specified in the valuation manual;

(2) "appointed actuary" means a qualified actuary who is appointed in accordance with the valuation manual to prepare the actuarial opinion required in subsection (b-1);

(3) "company" means an entity which: (A) Has written, issued or reinsured life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and has at least one such policy in force or on claim; or (B) has written, issued or reinsured life insurance contracts, accident and health insurance contracts or deposit-type contracts in any state and is required to hold a certificate of authority to write life insurance, accident and health insurance or deposit-type contracts in this state;

(4) "deposit-type contract" means contracts that do not incorporate mortality or morbidity risks and as may be specified in the valuation manual;

(5) "life insurance" means contracts that incorporate mortality risk, including annuity and pure endowment contracts, and as may be specified in the valuation manual;

(6) "NAIC" means the national association of insurance commissioners;

(7) "policyholder behavior" means any action a policyholder, contract holder or any other person with the right to elect options, such as a certificate holder, may take under a policy or contract subject to this act including, but not limited to, lapse, withdrawal, transfer, deposit, premium payment, loan, annuitization or benefit elections prescribed by the policy or contract, but excluding events of mortality or morbidity that result in benefits prescribed in their essential aspects by the terms of the policy or contract;

(8) "principle-based valuation" means a reserve valuation that uses one or more methods or one or more assumptions determined by the insurer and is required to comply with subsection (h), as specified in the valuation manual;

(9) "qualified actuary" means an individual who is qualified to sign the applicable statement of actuarial opinion in accordance with the American academy of actuaries qualification standards for actuaries who sign such statements and who meet the requirements specified in the valuation manual;

(10) "tail risk" means a risk that occurs either where the frequency of low probability events is higher than expected under a normal probability distribution or where there are observed events of very significant size or magnitude; and

(11) "valuation manual" means the manual of valuation instructions adopted by the NAIC as specified in this section or as subsequently amended.

(a-1) (1) Every life insurance company transacting business in this state shall annually file, on or before March 1 of each year, with the commissioner of insurance a certified valuation of its policies in force as of December 31 of the preceding year.

(2) Policies and contracts issued prior to the operative date of the valuation manual.

(A) It shall be the duty of the commissioner of insurance to annually make or cause to be made net valuations of all the outstanding policies and additions thereto of every life insurance company transacting business in this state prior to the operative date of the valuation manual, except that in the case of an alien company such valuation shall be limited to its insurance transactions in the United States. In making the valuations of life insurance companies organized under the laws of this state, the valuation shall include unpaid dividends, and all other policy obligations. Whenever the laws of any other state of the United States shall authorize the valuation of life insurance policies by some designated state officer according to the same standard as herein provided, or some other standard which will require a reserve not less than the standard herein provided, the valuation made according to the standard by such officer of the policies and other obligations of any life insurance company not organized under the laws of this state, and certified by such officer, may be received as true and correct, and no further valuation of the same shall be required of such company by the commissioner of insurance. It shall be the duty of the commissioner of insurance, whenever requested so to do by any life insurance company organized under the laws of this state, to make annual valuations of all the outstanding policies and additions thereto of every such company and deliver to such company certificates of such valuation, specifying the amount of the company's reserve on policies thus valued. And for the performance of the duties prescribed by this section the commissioner of insurance shall be authorized to employ an actuary, whose compensation shall be paid by the company whose policies, additions, unpaid dividends or other outstanding policy obligations are valued, upon a certificate by the commissioner of insurance showing the compensation due therefor.

(B) The provisions set forth in subsections (d) and (e) shall apply to all policies and contracts, as appropriate, subject to this section issued on or after the operative date of K.S.A. 40-428, and amendments thereto, and prior to the operative date of the valuation manual, and the provisions set forth in subsections (g) and (h) shall not apply to any such policies and contracts.

(C) The minimum standard for the valuation of policies and contracts issued prior to the operative date of K.S.A. 40-428, and amendments thereto, shall be that provided in subsection (c).

(3) Policies and contracts issued on or after the operative date of the valuation manual.

(A) The commissioner shall annually value, or cause to be valued, the reserve liabilities, hereinafter called reserves, for all outstanding life insurance contracts, annuity and pure endowment contracts, accident and health contracts and deposit-type contracts of every company issued on or after the operative date of the valuation manual. In lieu of the valuation of the reserves required of a foreign or alien company, the commissioner may accept a valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when the valuation complies with the minimum standard provided in this section.

(B) The provisions set forth in subsections (g) and (h) shall apply to all policies and contracts issued on or after the operative date of the valuation manual.

(4) Any such company which at any time shall have adopted any standards of valuation producing greater aggregate reserves than those calculated according to the minimum standards hereinafter provided may, with the approval of the commissioner of insurance, adopt any lower standard of valuation, but not lower than the minimum herein provided.

(b) This subsection shall become operative for the year ending December 31, 1995, and each subsequent calendar year, prior to the operative date of the valuation manual.

(1) Every life insurance company doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The commissioner shall adopt an administrative regulation defining the specific application, scope and content of this opinion.

(2) Except as otherwise provided by law or rules and regulations of the commissioner, every life insurance company shall also annually include in the opinion required by paragraph (1), an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, making adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts.

(3) The commissioner may provide for a transition period for establishing any higher reserves which the qualified actuary deems necessary in order to render the opinion required by this section.

(4) Each opinion required by paragraph (2) shall comply with the following provisions:

(A) A memorandum, in form and substance acceptable to or prescribed by the commissioner shall be prepared to support each actuarial opinion; and

(B) if the insurance company fails to provide a supporting memorandum within a period specified or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the prescribed standards or is otherwise unacceptable to the commissioner, the commissioner is authorized to employ an actuary whose compensation and expenses shall be paid by the company whose policies, additions, unpaid dividends or other outstanding policy or contractual obligations are valued upon a certificate by the commissioner showing the compensation and expenses due therefor.

(5) Every opinion of the actuary shall comply with the following provisions:

(A) The opinion shall be submitted with the annual statement required by K.S.A. 40-225, and amendments thereto, reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1995;

(B) the opinion shall apply to all business in force including individual and group health insurance plans;

(C) the opinion shall be based on standards adopted from time to time by the actuarial standards board of the American academy of actuaries and on such additional standards as the commissioner prescribes;

(D) in the case of an opinion required to be submitted by an insurance company not domiciled in this state, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(E) for the purposes of this subsection, "qualified actuary" means a member in good standing of the American academy of actuaries;

(F) except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the actuary's opinion required by this act; and

(G) any memorandum in support of the opinion, and any other material provided by the company to the commissioner in connection with the opinion, shall be kept confidential by the commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this subsection or by rules and regulations adopted pursuant to this subsection. Notwithstanding the provisions of this paragraph, the memorandum or other material may be released by the commissioner: (i) With the written consent of the company; or (ii) to the American academy of actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(b-1) This subsection shall become operative after the operative date of the valuation manual.

(1) Every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and subject to regulation by the commissioner shall annually submit the opinion of the appointed actuary as to whether the reserves and related actuarial items held in support of the policies and contracts are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts and comply with applicable laws of this state. The valuation manual will prescribe the specifics of this opinion including any items deemed to be necessary to its scope.

(2) Every company with outstanding life insurance contracts, accident and health insurance contracts or deposit-type contracts in this state and subject to regulation by the commissioner, except as exempted in the valuation manual, shall also annually include in the opinion required by paragraph (1), an opinion of the same appointed actuary as to whether the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(3) Each opinion required by subsection (b-1) shall be governed by the following provisions:

(A) A memorandum, in form and substance as specified in the valuation manual, and acceptable to the commissioner, shall be prepared to support each actuarial opinion; and

(B) if the insurance company fails to provide a supporting memorandum at the request of the commissioner within a period specified in the valuation manual or the commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the valuation manual or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare the supporting memorandum required by the commissioner.

(4) Every opinion subject to subsection (b-1) shall be governed by the following provisions:

(A) The opinion shall be in form and substance as specified in the valuation manual and acceptable to the commissioner;

(B) the opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after the operative date of the valuation manual;

(C) the opinion shall apply to all policies and contracts subject to subsection (b-1)(2), plus other actuarial liabilities as may be specified in the valuation manual;

(D) the opinion shall be based on standards adopted from time to time by the actuarial standards board or its successor, and on such additional standards as may be prescribed in the valuation manual;

(E) in the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by such company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state;

(F) except in cases of fraud or willful misconduct, the appointed actuary shall not be liable for damages to any person, other than the insurance company and the commissioner, for any act, error, omission, decision or conduct with respect to the appointed actuary's opinion; and

(G) disciplinary action by the commissioner against the company or the appointed actuary shall be defined in rules and regulations by the commissioner.

(c) This subsection shall apply to only those policies and contracts issued prior to the operative date of K.S.A. 40-428, and amendments thereto, the standard nonforfeiture law, except as provided in subsection (d).

For the purpose of such valuations and for making special examinations of the condition of life insurance companies, as provided by the laws of this state, and for valuing all outstanding policies of every life insurance company, the method and basis of valuation shall be the same as prescribed by the insurance code of this state in the valuation of such contracts before June 1, 1927. The legal minimum standard for the valuation of life insurance contracts issued on or after June 1, 1927, shall be the one-year preliminary-term method of valuation, except as hereinafter modified, on the basis of the American experience table of mortality with interest at 4% per annum. If the premium charged for term insurance under limited-payment life preliminary-term policy providing for the payment of all premiums thereon in less than 20 years from the date of policy, or under an endowment preliminary-term policy, exceeds that charged for life insurance under twenty-payment life preliminary-term policy of the same company, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty-payment life preliminary-term policy issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a net level premium sufficient to provide for a pure endowment at the end of the premium-payment period, equal to the difference between the value at the end of such period of such a twenty-payment life preliminary-term policy and the full net level premium reserve at such time of such a limited-payment life or endowment policy. The premium-payment period is the period during which premiums are concurrently payable, under such twenty-payment life preliminary-term policy and such limited-payment life or endowment policy. Policies issued on the preliminary-term method shall contain a clause specifying that the reserve thereof shall be computed in accordance with the modified preliminary-term method of valuation provided therein. Except as otherwise provided for group annuity and pure endowment contracts in paragraphs (1-a) and (1-b) of subsection (d), the legal minimum standard for the valuation of annuities shall be McClintock's "table of mortality among annuitants," with interest at 4% per annum, but annuities deferred 10 or more years and written in connection with life insurance shall be valued on the same basis as that used in computing the consideration or premiums therefor, or upon any higher standard at the option of the company. The commissioner of insurance may, in the commissioner's discretion, vary the above standard of interest and mortality in cases of companies organized under the laws of a foreign country and in particular cases of invalid lives or other extra hazards.

Reserves for all such policies and contracts may be calculated, at the option of the company, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this subsection.

(d) Standard valuation law. This subsection shall apply to only those policies and contracts issued on or after the operative date of K.S.A. 40-428, and amendments thereto, the standard nonforfeiture law, except as otherwise provided in paragraphs (1-a) and (1-b) for group annuity and pure endowment contracts issued prior to such operative date, and except as provided in subsection (e).

(1) Except as otherwise provided in paragraphs (1-a) and (1-b), the minimum standard for the valuation of all such policies and contracts shall be the commissioners' reserve valuation methods defined in paragraphs (2), (2-a) and (5), 3½% interest or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1973, 4% interest for such policies issued prior to July 1, 1978, 5½% interest for single premium life insurance policies and 4½% interest for all other such policies issued on or after July 1, 1978, and the following specified tables:

(A) For ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies—the commissioners' 1941 standard ordinary mortality table for such policies issued prior to the operative date of K.S.A. 40-428(d-1), and amendments thereto, the commissioners' 1958 standard ordinary mortality table and the commissioners' 1958 extended term insurance table, as applicable, for such policies issued on or after the operative date of K.S.A. 40-428(d-1), and amendments thereto, and prior to the operative date of K.S.A. 40-428(d-3), and amendments thereto, provided that for any category of such policies issued on female risks, the modified net premiums and present values, referred to in subsection (d)(2), may be calculated, according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of K.S.A. 40-428(d-3), and amendments thereto: (i) The commissioners' 1980 standard ordinary mortality table; or (ii) at the election of the company for any one or more specified plans of life insurance, the commissioners' 1980 standard ordinary mortality table with ten-year select mortality factors; or (iii) any ordinary mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies.

(B) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies—the 1941 standard industrial mortality table for such policies issued prior to the operative date of K.S.A. 40-428(d-2), and amendments thereto, and for such policies issued on or after such operative date the commissioners' 1961 standard industrial mortality table or any industrial mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies.

(C) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies, and excluding annuities involving life contingencies provided or available under optional modes of settlement in life insurance policies or annuity contracts—the 1937 standard annuity mortality table, or, at the option of the company, the annuity mortality table for 1949, ultimate, or any modification of either of these tables approved by the commissioner.

(D) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies—the group annuity mortality table for 1951, any modification of such table approved by the commissioner, or at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

(E) For total and permanent disability benefits in or supplementary to ordinary policies or contracts—for policies or contracts issued on or after January 1, 1961, either the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard to the type of benefit, any tables of disablement rates and termination rates, adopted after 1980 by the NAIC, that are approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies, or, at the option of the company, the class (3) disability table (1926); and for policies issued prior to January 1, 1961, the class (3) disability table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserve for life insurance policies.

(F) For accidental death benefits in or supplementary to policies—for policies issued on or after January 1, 1961, either the 1959 accidental death benefits table, any accidental death benefits table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such policies, or, at the option of the company, the inter-company double indemnity mortality table; and for policies issued prior to January 1, 1961, the inter-company double indemnity mortality table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(G) For group life insurance, life insurance issued on the substandard basis, annuities involving life contingencies provided or available under optional modes of settlement in life insurance policies or annuity contracts and other special benefits—such tables as may be approved by the commissioner of insurance.

(H) For all credit life insurance having initial terms of 10 years or less, excluding any disability and accidental death benefits in such policies, the 1980 commissioners' extended term mortality table or any later version as established in rules and regulations adopted by the commissioner of insurance.

(1-a) Except as provided in paragraph (1-b), the minimum standard of valuation for individual annuity and pure endowment contracts issued on or after the operative date of this paragraph (1-a), as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the commissioners' reserve valuation methods defined in paragraphs (2) and (2-a) and the following tables and interest rates:

(A) For individual annuity and pure endowment contracts issued prior to July 1, 1978, excluding any disability and accidental death benefits in such contracts—the 1971 individual annuity mortality table, or any modification of this table approved by the commissioner of insurance, and 6% interest for single premium immediate annuity contracts, and 4% interest for all other individual annuity and pure endowment contracts.

(B) For individual single premium immediate annuity contracts issued on or after July 1, 1978, excluding any disability and accidental death benefits in such contracts—the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and 7½% interest.

(C) For individual annuity and pure endowment contracts issued on or after July 1, 1978, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts—the 1971 individual annuity mortality table, or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and 5½% interest for single premium deferred annuity and pure endowment contracts and 4½% interest for all other such individual annuity and pure endowment contracts.

(D) For all annuities and pure endowments purchased prior to July 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts—the 1971 group annuity mortality table, or any modification of this table approved by the commissioner of insurance, and 6% interest.

(E) For all annuities and pure endowments purchased on or after July 1, 1978, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts—the 1971 group annuity mortality table, or any group annuity mortality table, adopted after 1980 by the NAIC, that is approved by rules and regulations promulgated by the commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the commissioner, and 7½% interest.

After July 1, 1973, any company may file with the commissioner of insurance a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1979, which shall be the operative date of this paragraph for such company. A company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of this paragraph for such company shall be January 1, 1979.

(1-b) (A) Applicability of this paragraph:

(1) The interest rates used in determining the minimum standard for the valuation of:

(a) Life insurance policies issued in a particular calendar year, on or after the operative date of K.S.A. 40-428(d-3), and amendments thereto;

(b) individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1983;

(c) annuities and pure endowments purchased in a particular calendar year on or after January 1, 1983, under group annuity and pure endowment contracts; and

(d) the net increase, if any, in a particular calendar year after January 1, 1983, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in this paragraph (1-b).

(B) Calendar year statutory valuation interest rates:

(1) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer 1/4%:

(a) For life insurance,

I = .03 + W (R1 - .03) + W/2 (R2 - .09);

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 + W (R - .03)

where R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in this paragraph and W is the weighting factor defined in this paragraph.

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (b) above, the formula for life insurance stated in (a) above shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in (b) above shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less.

(d) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in (b) above shall apply.

(e) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in (b) above shall apply.

(2) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than ½%, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980, using the reference interest rate defined for 1979, and shall be determined for each subsequent calendar year regardless of when K.S.A. 40-428(d-3), and amendments thereto, becomes operative.

(C) Weighting factors:

(1) The weighting factors referred to in the formulas stated above are given in the following tables:

(a) Weighting factors for life insurance:

Guarantee Duration (Years)  Weighting Factors

10 or less     .50

More than 10, but not more than 20     .45

More than 20     .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values, or both, which are guaranteed in the original policy;

(b) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(c) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in (b) above, shall be as specified in tables (i), (ii) and (iii) below, according to the rules and definitions in (iv), (v) and (vi) below:

(i) For annuities and guaranteed interest contracts valued on an issue year basis:

Weighting FactorGuarantee Duration (Years)  for Plan Type

A  B  C

5 or less     .80  .60  .50

More than five, but not more than 10     .75  .60  .50

More than 10, but not more than 20 .    .65  .50  .45

More than 20     .45  .35  .35

(ii)

Plan Type

A  B  C

For annuities and guaranteed interest con-tracts valued on a change in fund basis,the factors shown in (i) above increasedby     .15  .25  .05

(iii)

Plan Type

A  B  C

For annuities and guaranteed interest con-tracts valued on an issue year basis (otherthan those with no cash settlement options)which do not guarantee interest on con-siderations received more than one yearafter issue or purchase and for annuities and guaranteed interest contracts valued on achange in fund basis which do not guaranteeinterest rates on considerations receivedmore than 12 months beyond the valuationdate, the factors shown in (i) or derived in(ii) increased by    .05  .05  .05

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v) Plan type as used in the above tables is defined as follows:

Plan type A: At any time policyholder may withdraw funds only: (1) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) without such adjustment but in installments over five years or more; or (3) as an immediate life annuity; or (4) no withdrawal permitted.

Plan type B: Before expiration of the interest rate guarantee, policyholder may withdraw funds only: (1) With an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or (2) without such adjustment but in installments over five years or more; or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan type C: Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either: (1) Without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company; or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this paragraph (1-b), an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(D) Reference interest rate:

(1) The reference interest rate referred to in paragraph(1-b)(B) shall be defined as follows:

(a) For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(b) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(c) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in (b) above, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(d) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in (b) above, with guaranteed duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(e) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(f) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in (b) above, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's corporate bond yield average—monthly average corporates, as published by Moody's investors service, inc.

(E) Alternative method for determining reference interest rates:

(1) In the event that Moody's corporate bond yield average—monthly average corporates is no longer published by Moody's investors service, inc., or in the event that the NAIC determines that Moody's corporate bond yield average—monthly average corporates as published by Moody's investors service, inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by regulation promulgated by the commissioner, may be substituted.

(2) Commissioners' reserve valuation method. Except as otherwise provided in paragraphs (2-a) and (5), reserves according to the commissioners' reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor.

The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for benefits such that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (A) over (B), as follows:

(A) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due. Such net level annual premium shall not exceed the net level annual premium on the nineteen-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(B) A net one-year term premium for such benefits provided for in the first policy year.

Except for any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners' reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in paragraph (5), be the greater of the reserve as of such policy anniversary calculated as described in this paragraph and the reserve as of such policy anniversary calculated as described in this paragraph, but with: (i) The value defined in subparagraph (A) of this paragraph being reduced by 15% of the amount of such excess first-year premium; (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date; (iii) the policy being assumed to mature on such date as an endowment; and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in paragraphs (1) and (1-b) shall be used.

Reserves according to the commissioners' reserve valuation method for: (i) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the internal revenue code, as now or hereafter amended; (iii) disability and accidental death benefits in all policies and contracts; and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this paragraph (2).

Reserves according to the commissioners' reserve valuation method for universal life contracts issued after December 31, 2006, providing for death benefits that are guaranteed to remain in effect if specified conditions, as defined in the universal life insurance contract are met by the contract owner, shall calculate the value of the guarantee by a method consistent with the principles of this paragraph (2). The use of anticipated lapse rates in such calculations shall not exceed 2% per annum.

(2-a) This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the internal revenue code, as now or hereafter amended.

Reserves according to the commissioners' annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(3) In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the methods set forth in paragraphs (2), (2-a), (5) and (6) and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(3-a) In no event shall the aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by the appointed actuary rendering the opinion required by subsection (b) and (b-1).

(4) Reserves for any category of policies, contracts or benefits as established by the commissioner of insurance may be calculated at the option of the company, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be greater than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided in the policies or contracts.

(5) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.

The minimum valuation standards of mortality and rate of interest referred to in this section are those standards stated in paragraphs (1) and (1-b).

Except for any life insurance policy issued on or after January 1, 1988, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this paragraph (5) shall be applied as if the method actually used in calculating the reserve for such policy were the method described in paragraph (2), ignoring the third paragraph of paragraph (2). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with paragraph (2), including the third paragraph of paragraph (2), and the minimum reserve calculated in accordance with this paragraph (5).

(6) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in paragraphs (2), (2-a) and (5), the reserves which are held under any such plan must:

(A) Be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(B) be computed by a method which is consistent with the principles of this standard valuation law, as determined by regulations promulgated by the commissioner.

(e) Any company organized under the laws of this state, which shall desire to do business in any other states wherein it is not permitted to issue or deliver policies valued as provided in subsection (d), may value its policies issued and delivered in such other states as provided in subsection (c).

(f) For accident and sickness contracts issued prior to the operative date of the valuation manual, the commissioner shall adopt rules and regulations establishing the minimum standard of valuation and may adopt other rules and regulations necessary to administer the provisions of this section. For accident and health insurance contracts issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection (a-1)(3).

(g) Valuation manual for policies issued on or after the operative date of the valuation manual.

(1) For policies issued on or after the operative date of the valuation manual, the standard prescribed in the valuation manual is the minimum standard of valuation required under subsection (a-1)(3), except as provided under paragraphs (5) or (7).

(2) The operative date of the valuation manual is January 1 of the first calendar year following the first July 1 as of which all of the following have occurred:

(A) The valuation manual has been adopted by the NAIC by an affirmative vote of at least 42 members, or 3/4 of the members voting, whichever is greater;

(B) the standard valuation law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by states representing greater than 75% of the direct premiums written as reported in the following annual statements submitted for 2008: (i) Life, accident and health annual statements; (ii) health annual statements; or (iii) fraternal annual statements; and

(C) the standard valuation law, as amended by the NAIC in 2009, or legislation including substantially similar terms and provisions, has been enacted by at least 42 of the following 55 jurisdictions: (i) The 50 states of the United States; (ii) American Samoa; (iii) the American Virgin Islands; (iv) the District of Columbia; (v) Guam; and (vi) Puerto Rico.

(3) Unless a change in the valuation manual specifies a later effective date, changes to the valuation manual shall be effective on January 1 following the date when the change to the valuation manual has been adopted by the NAIC by an affirmative vote representing:

(A) At least 3/4 of the members of the NAIC voting, but not less than a majority of the total membership; and

(B) members of the NAIC representing jurisdictions totaling greater than 75% of the direct premiums written as reported in the following annual statements most recently available prior to the vote in subparagraph (A): (i) Life, accident and health insurance statements; (ii) health annual statements; or (iii) fraternal annual statements, pursuant to K.S.A. 40-225, and amendments thereto.

(4) The valuation manual must specify all of the following:

(A) Minimum valuation standards for and definitions of the policies or contracts subject to subsection (a-1)(3). Such minimum valuation standards shall be:

(i) The commissioner's reserve valuation method for life insurance contracts, other than annuity contracts, subject to subsection (a-1)(3);

(ii) the commissioner's annuity reserve valuation method for annuity contracts subject to subsection (a-1)(3); and

(iii) minimum reserves for all other policies or contracts subject to subsection (a-1)(3);

(B) which policies or contracts or types of policies or contracts that are subject to the requirements of a principle-based valuation in subsection (h)(1) and the minimum valuation standards consistent with those requirements;

(C) for policies and contracts subject to a principle-based valuation under subsection (h):

(i) Requirements for the format of reports to the commissioner under subsection (h)(2)(C) and which shall include information necessary to determine if the valuation is appropriate and in compliance with this section;

(ii) assumptions shall be prescribed for risks over which the company does not have significant control or influence; and

(iii) procedures for corporate governance and oversight of the actuarial function, and a process for appropriate waiver or modification of such procedures;

(D) for policies not subject to a principle-based valuation under subsection (h), the minimum valuation standard shall either:

(i) Be consistent with the minimum standard of valuation prior to the operative date of the valuation manual; or

(ii) develop reserves that quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring.

(E) other requirements, including, but not limited to, those relating to reserve methods, models for measuring risk, generation of economic scenarios, assumptions, margins, use of company experience, risk measurement, disclosure, certifications, reports, actuarial opinions and memorandums, transition rules and internal controls; and

(F) the data and form of the data required under subsection (i), with whom the data must be submitted, and may specify other requirements including data analyses and reporting of analyses.

(5) In the absence of a specific valuation requirement or if a specific valuation requirement in the valuation manual is not, in the opinion of the commissioner, in compliance with this section, then the company shall, with respect to such requirements, comply with minimum valuation standards prescribed by the commissioner by rules and regulations.

(6) The commissioner may engage a qualified actuary, at the expense of the company, to perform an actuarial examination of the company and opine on the appropriateness of any reserve assumption or method used by the company, or to review and opine on a company's compliance with any requirement set forth in this section. The commissioner may rely upon the opinion, regarding provisions contained within this section, of a qualified actuary engaged by the commissioner of another state, district or territory of the United States. As used in this paragraph, the term "engage" includes employment and contracting.

(7) The commissioner may require a company to change any assumption or method that in the opinion of the commissioner is necessary in order to comply with requirements of the valuation manual or this section; and the company shall adjust the reserves as required by the commissioner. The commissioner may take other disciplinary action as permitted pursuant to K.S.A. 77-501 et seq., and amendments thereto.

(h) Requirements of a principle-based valuation.

(1) A company must establish reserves using a principle-based valuation that meets the following conditions for policies or contracts as specified in the valuation manual:

(A) Quantify the benefits and guarantees, and the funding, associated with the contracts and their risks at a level of conservatism that reflects conditions that include unfavorable events that have a reasonable probability of occurring during the lifetime of the contracts. For policies or contracts with significant tail risk, a level of conservatism that reflects conditions appropriately adverse to quantify the tail risk;

(B) incorporate assumptions, risk analysis methods and financial models and management techniques that are consistent with, but not necessarily identical to, those utilized within the company's overall risk assessment process, while recognizing potential differences in financial reporting structures and any prescribed assumptions or methods;

(C) incorporate assumptions that are derived in one of the following manners:

(i) The assumption is prescribed in the valuation manual; and

(ii) for assumptions that are not prescribed, the assumptions shall be established utilizing the company's available experience, to the extent it is relevant and statistically credible; or to the extent that company data is not available, relevant or statistically credible, be established utilizing other relevant, statistically credible experience; and

(D) provide margins for uncertainty, including adverse deviation and estimation error, such that the greater the uncertainty the larger the margin and resulting reserve.

(2) A company using a principle-based valuation for one or more policies or contracts subject to this subsection as specified in the valuation manual shall:

(A) Establish procedures for corporate governance and oversight of the actual valuation function consistent with those described in the valuation manual;

(B) provide to the commissioner and the board of directors an annual certification of the effectiveness of the internal controls with respect to the principle-based valuation. Such controls shall be designed to assure that all material risks inherent in the liabilities and associated assets subject to such valuation are included in the valuation, and that valuations are made in accordance with the valuation manual. The certification shall be based on the controls in place as of the end of the preceding calendar year; and

(C) develop, and file with the commissioner upon request, a principle-based valuation report that complies with standards prescribed in the valuation manual.

(3) A principle-based valuation may include a prescribed formulaic reserve component.

(i) Experience reporting for policies in force on or after the operative date of the valuation manual.

A company shall submit mortality, morbidity, policyholder behavior or expense experience and other data as prescribed in the valuation manual.

(j) Confidentiality.

(1) For purposes of this subsection, "confidential information" means:

(A) A memorandum in support of an opinion submitted under subsections (b) or (b-1) and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such memorandum;

(B) all documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in the course of an examination made under subsection (g)(6); except, that if an examination report or other material prepared in connection with an examination made under K.S.A. 40-222, and amendments thereto, is not held as private and confidential information under K.S.A. 40-222, and amendments thereto, an examination report or other material prepared in connection with an examination made under subsection (g)(6) shall not be "confidential information" to the same extent as if such examination report or other material had been prepared under K.S.A. 40-222, and amendments thereto;

(C) any reports, documents, materials and other information developed by a company in support of, or in connection with, an annual certification by the company under subsection (h)(2)(B) evaluating the effectiveness of the company's internal controls with respect to a principle-based valuation and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such reports, documents, materials or other information;

(D) any principle-based valuation report developed under subsection (h)(2)(C) and any other documents, materials and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such report; and

(E) any documents, materials, data and other information submitted by a company under subsection (i), collectively, "experience data," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created or produced in connection with such experience data, in each case that include any potentially company-identifying or personally identifiable information, that is provided to or obtained by the commissioner, together with any "experience data," the "experience materials," and any other documents, materials, data and other information, including, but not limited to, all working papers, and copies thereof, created, produced or obtained by or disclosed to the commissioner or any other person in connection with such experience materials.

(2) Privilege for, and confidentiality of, confidential information.

(A) Except as provided in this subsection, a company's confidential information is confidential by law and privileged, and shall not be subject to K.S.A. 45-215 et seq., and amendments thereto, shall not be subject to subpoena and shall not be subject to discovery or admissible in evidence in any private civil action; except, that the commissioner is authorized to use the confidential information in the furtherance of any regulatory or legal action brought against the company as a part of the commissioner's official duties.

(B) Neither the commissioner nor any person who received confidential information while acting under the authority of the commissioner shall be permitted or required to testify in any private civil action concerning any confidential information.

(C) In order to assist in the performance of the commissioner's duties, the commissioner may share confidential information: (i) With other state, federal and international regulatory agencies and with the NAIC and its affiliates and subsidiaries; and (ii) in the case of confidential information specified in subsections (j)(1)(A) and (j)(1)(D) only, with the actuarial board for counseling and discipline or its successor upon request stating that the confidential information is required for the purpose of professional disciplinary proceedings and with state, federal and international law enforcement officials; in the case of (i) and (ii), provided that such recipient agrees, and has the legal authority to agree, to maintain the confidentiality and privileged status of such documents, materials, data and other information in the same manner and to the same extent as required for the commissioner.

(D) The commissioner may receive documents, materials, data and other information, including otherwise confidential and privileged documents, materials, data or information, from the NAIC and its affiliates and subsidiaries, from regulatory or law enforcement officials of other foreign or domestic jurisdictions and from the actuarial board for counseling and discipline or its successor and shall maintain as confidential or privileged any document, material, data or other information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information.

(E) The commissioner may enter into agreements governing sharing and use of information consistent with this subsection (j)(2).

(F) No waiver of any applicable privilege or claim of confidentiality in the confidential information shall occur as a result of disclosure to the commissioner under this subsection or as a result of sharing as authorized in subsection (j)(2)(C).

(G) A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this subsection (j)(2) shall be available and enforced in any proceeding in, and in any court of, this state.

(H) In this subsection, "regulatory agency," "law enforcement agency" and the "NAIC" include, but are not limited to, their employees, agents, consultants and contractors.

(3) Notwithstanding subsection (j)(2), any confidential information specified in subsections (j)(1)(A) and (j)(1)(D):

(A) May be subject to subpoena for the purpose of defending an action seeking damages from the appointed actuary submitting the related memorandum in support of an opinion submitted under subsections (b) or (b-1) or principle-based valuation report developed under subsection (h)(2)(C) of this section by reason of an action required by this section or by rules and regulations promulgated hereunder;

(B) may otherwise be released by the commissioner with the written consent of the company; and

(C) once any portion of a memorandum in support of an opinion submitted under subsections (b) or (b-1) or a principle-based valuation report developed under subsection (h)(2)(C) is cited by the company in its marketing or is publicly volunteered to or before a governmental agency other than a state insurance department or is released by the company to the news media, all portions of such memorandum or report shall no longer be confidential.

(k) Single state exemption.

(1) The commissioner may exempt specific product forms or product lines of a domestic company that is licensed and doing business only in Kansas from the requirements of subsection (g) if:

(A) The commissioner has issued an exemption in writing to the company and has not subsequently revoked the exemption in writing; and

(B) the company computes reserves using assumptions and methods used prior to the operative date of the valuation manual in addition to any requirements established by the commissioner and promulgated by rules and regulations.

(2) For any company granted an exemption under this subsection, subsections (b), (b-1), (d) and (f) shall be applicable. With respect to any company applying this exemption, any reference to subsection (g) found in subsections (b), (b-1), (d) and (f) shall not be applicable.

History: L. 1927, ch. 231, 40-409; L. 1947, ch. 277, § 1; L. 1957, ch. 280, § 1; L. 1959, ch. 213, § 1; L. 1965, ch. 302, § 1; L. 1973, ch. 193, § 1; L. 1978, ch. 175, § 1; L. 1980, ch. 129, § 2; L. 1982, ch. 202, § 1; L. 1994, ch. 101, § 1; L. 2004, ch. 128, § 1; L. 2007, ch. 105, § 1; L. 2015, ch. 10, § 1; July 1.



40-410 Cancellation of policy for nonpayment of premiums; notice, when; policyowner defined.

40-410. Cancellation of policy for nonpayment of premiums; notice, when; policyowner defined. It shall be unlawful for any life insurance company, other than fraternal, doing business in this state within six (6) months after default in payment of any premium or installment of premium, to forfeit or cancel any life insurance policy on account of nonpayment of any such premium or installment of premium thereon, without first giving notice in writing to the policyowner of such policy of its intention to forfeit or cancel the same: Provided, however, That this section shall not apply to any policy under the terms of which the premium is to be paid weekly, biweekly or monthly and under which a grace period of at least four (4) weeks is granted for the payment of every premium after the first, during which time the insurance shall continue in force, and shall not apply to general or blanket contracts insuring groups of lives. Policyowner as used herein shall be the owner of the policy as shown by the records of the life insurance company. When the policyowner is other than the insured, the company, upon specific written request by the insured to the company at its home office at any time before a premium is due, shall thereafter furnish the insured a duplicate of any notice required to be sent to the policyowner hereunder.

History: L. 1927, ch. 231, 40-410; L. 1959, ch. 214, § 1; June 30.



40-411 Notice of intention to cancel policy for nonpayment of premium; time for payment.

40-411. Notice of intention to cancel policy for nonpayment of premium; time for payment. Before any such cancellation or forfeiture can be made for the non-payment of any such premium the insurance company shall notify the policyowner of any such policy that the premium thereon, stating the amount thereof, is due and unpaid, and of its intention to forfeit or cancel the same, and such policyowner shall have the right, at any time within thirty (30) days after such notice has been duly deposited in the post office, postage prepaid, and addressed to such policyowner to the address last known by such company, to pay such premium: Provided, That in lieu of the notice hereinbefore provided, in the case of policies providing for a period of grace of not less than thirty (30) days, or one month, for the payment of premiums and containing any provision for cancellation or forfeiture in case of nonpayment of premiums at the end of such period, the insurance company may, not more than thirty (30) days prior to the date specified in such policy when any premium will become due and payable without grace, in like manner notify the policyowner under any such policy, of the date when such premium will fall due, stating the amount thereof, and its intention to forfeit or cancel the same if such premium be not paid within the period of grace provided in the policy; and any attempt on the part of such insurance company, within six (6) months after default in the payment of any premium, to cancel or forfeit any such policy without the notice herein provided shall be null and void. The affidavit of any responsible officer, clerk or agent of the corporation authorized to mail such notice, that the notice required by this section has been duly addressed and mailed by the corporation issuing such policy shall be prima facie evidence that such notice has been duly given.

History: L. 1927, ch. 231, 40-411; L. 1959, ch. 214, § 2; June 30.



40-412 When action to be maintained on insurance contract.

40-412. When action to be maintained on insurance contract. No action shall be maintained upon or in respect to any contract of life insurance heretofore or hereafter made, upon which any premium shall remain unpaid after the expiration of the period specified in the policy for the payment of such premium, for the enforcement of any right under such contract which is by the terms of the policy conditioned upon the payment of such premium, or which is by the terms of the policy subject to termination or cancellation for failure to pay such premium, unless such action, or an action to reinstate such policy as a premium-paying policy, shall be commenced within six months after the expiration of the period specified in the policy for the payment of the premium so remaining unpaid in cases of failure to pay which may hereafter occur, or within six months from the date hereof in cases of failure to pay which have heretofore occurred.

History: L. 1927, ch. 231, 40-412; June 1.



40-413 Death of beneficiary in policy; duties of insurance company.

40-413. Death of beneficiary in policy; duties of insurance company. In case any life insurance company organized under the laws of this state shall have issued or may hereafter issue any policy of insurance upon the life of any person or persons for another's benefit in which the right to change the beneficiary is not reserved, and such beneficiary dies during the lifetime of the person or persons whose life or lives are insured by such insurance policy or policies, it shall be lawful for such company to receive from the person or persons whose lives are insured an affidavit setting forth the facts in the case; and if it shall appear from such affidavit that the affiants have theretofore paid the annual premium on such policy or policies, and intended thereby to insure for the benefit of the person or persons named in such policy or policies as beneficiary, that such person or persons are dead, and that such policy or policies have not been assigned or transferred to any person or persons, and nominating or appointing some other person or persons as beneficiary in place of such deceased in such policy or policies named, it shall then be the duty of such insurance company to take up and cancel such policies, at the request of the assured, and issue in like terms another policy or policies upon the life or lives of such insured for the benefit of the beneficiary in such affidavit nominated.

History: L. 1927, ch. 231, 40-413; June 1.



40-414 Exemption of interests in policies; exceptions.

40-414. Exemption of interests in policies; exceptions. (a) If a life insurance company or fraternal benefit society issues any policy of insurance or beneficiary certificates upon the life of an individual and payable at the death of the insured, or in any given number of years, to any person or persons having an insurable interest in the life of the insured, the policy and its reserves, or their present value, shall inure to the sole and separate use and benefit of the beneficiaries named in the policy and shall be free from:

(1) The claims of the insured or the insured's creditors and representatives;

(2) the claims of any policyholder or the policyholder's creditors and representatives, subject to the provisions of subsection (b);

(3) all taxes, subject to the provisions of subsection (d); and

(4) the claims and judgments of the creditors and representatives of any person named as beneficiary in the policy of insurance.

(b) The nonforfeiture value of a life insurance policy shall not be exempt from:

(1) Claims of the creditors of a policyholder who files a bankruptcy petition under 11 U.S.C. § 101 et seq. on or within one year after the date the policy is issued; or

(2) the claim of any creditor of a policyholder if execution on judgment for the claim is issued on or within one year after the date that the policy is issued.

(c) Nothing in this section shall be construed as restricting the right of the insured to change the beneficiary if the policy reserves that right to the insured.

(d) Nothing in this section shall be construed as exempting from taxation any real estate which may at any time be carried by any life insurance company as a part of its legal reserve.

(e) The provisions of subsection (b) shall apply only to life insurance policies purchased on or after July 1, 1988.

(f) The provisions of subsection (b) shall not apply to that portion of the nonforfeiture value of a life insurance policy, issued on or within one year of the filing of a bankruptcy petition under 11 U.S.C. § 101 et seq. or an execution on judgment for the claim of the creditor, which is derived from the surrender of a life insurance policy issued more than one year prior to such bankruptcy petition or such execution.

History: L. 1927, ch. 231, 40-414; L. 1933, ch. 71, § 1 (Special Session); L. 1984, ch. 170, § 1; L. 1988, ch. 217, § 1; July 1.



40-414a Trust provisions in contracts; restrictions on alienation; exemptions.

40-414a. Trust provisions in contracts; restrictions on alienation; exemptions. When a contract of annuity, a policy of insurance, or other contract of a life insurance company authorized to do business in this state is entered into with any person for the benefit of another, and such contract so provides, a person entitled to any of the proceeds retained thereunder by said company or to interest thereon shall not be permitted to commute, anticipate, encumber, alienate, or assign the principal or interest thereon, or any part thereof, nor shall any part of such principal or interest be subject to the claims of creditors of any such person, nor be in any way subject to such person's debts, contracts, or engagements, or to any judicial process to levy upon or attach such proceeds for payment of such claims or demands, and such contracts shall be valid and enforceable.

History: L. 1933, ch. 204, § 1; June 5.



40-415 Insurance to go to estate of insured when beneficiary dies before insured.

40-415. Insurance to go to estate of insured when beneficiary dies before insured. In all cases of the death of the beneficiary in any insurance policy before the death of the insured, and thereafter the insured dies without having named another beneficiary and without having disposed of said insurance by will, then said insurance shall go to the estate of the insured, the same as other property not exempt.

History: L. 1927, ch. 231, 40-415; June 1.



40-416 Subsequent agreements.

40-416. Subsequent agreements. A life insurance company may enter into subsequent agreements in writing with the insured, which need not be attached to the policy, to extend the time for the payment of any premium, or part thereof, upon condition that failure to comply with the terms of such agreement shall lapse the policy as provided in said agreement. Subject to such lien as may be created to secure any indebtedness contracted by the insured in consideration of such extension, said agreement shall not impair any right existing under the policy.

History: L. 1927, ch. 231, 40-416; June 1.



40-417 Fraud and perjury; penalty.

40-417. Fraud and perjury; penalty. Any solicitor, agent, examining physician or other person who shall knowingly or willfully make any false or fraudulent statement or representation in or with reference to any application for life insurance, or who shall make any such statement for the purpose of obtaining any fee, commission, money or benefits from any company transacting business under this act shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than five hundred dollars or imprisonment in the county jail for not more than one year, or both, at the discretion of the court; and any person who shall willfully make a false statement of any material fact or thing in a sworn statement as to death or disability for the purpose of procuring payment of a benefit named in a policy or certificate shall be deemed guilty of perjury.

History: L. 1927, ch. 231, 40-417; June 1.



40-418 Materiality of misrepresentation in obtaining policy.

40-418. Materiality of misrepresentation in obtaining policy. No misrepresentation made in obtaining or securing a policy of insurance on the life or lives of any person or persons, citizens of this state, shall be deemed material or render the policy void unless the matter misrepresented shall have actually contributed to the contingency or event on which the policy is to become due and payable.

History: L. 1927, ch. 231, 40-418; June 1.



40-419 Tender of premiums with defense of misrepresentation.

40-419. Tender of premiums with defense of misrepresentation. In suits brought upon life policies heretofore or hereafter issued, no defense based upon misrepresentation in obtaining or securing the same shall be valid unless the defendant, at or before the trial, shall deposit in court for the benefit of the plaintiff the premiums received on such policies.

History: L. 1927, ch. 231, 40-419; June 1.



40-419a Refund upon cancellation of individual term policy; calculation.

40-419a. Refund upon cancellation of individual term policy; calculation. Upon the cancellation of any individual term life insurance policy by the owner thereof, the insurance company shall not refuse to refund unearned premiums for the remainder of the term for which premiums were paid. The amount of unearned premiums to be refunded shall equal the difference between the total premium paid and the amount derived by multiplying 1/3 of the quarterly rate by the number of months the policy was in effect. For the purposes of this section, "term life insurance" means a life insurance policy that provides a benefit only if the insured dies within a period stated in the policy and is issued for level, increasing or decreasing amounts for a stated period or to a stated age.

History: L. 1991, ch. 131, § 1; July 1.



40-420 Contents of insurance policy; exceptions.

40-420. Contents of insurance policy; exceptions. No life insurance company authorized to transact the business of insurance in this state shall issue or deliver in this state any policy of life insurance other than industrial insurance, annuities and pure endowments with or without return of premiums or of premiums and interest unless the same shall contain in substance the following provisions:

(1) A provision that all premiums after the first shall be payable in advance, either at the home office of the company or to an agent of the company, and that the insured is entitled to a grace period of not less than 30 days within which time the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force. In case the policy becomes a claim during the grace period, the amount of any overdue premium and any remaining unpaid installments of the annual premium for the policy year of death may be deducted in any settlement under the policy.

(2) A provision that, except as otherwise expressly provided by law, the policy together with the application, if a copy thereof be endorsed upon or attached to the policy, shall constitute the entire contract between the parties and shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than two years from its date, except for nonpayment of premiums and except for violations of the conditions, if any, relating to naval or military service, or to aeronautics and, except also at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or by accidental means; that all statements made by the insured shall, in the absence of fraud, be deemed representations and not warranties; and that no such statement or statements shall be used in defense of a claim under the policy unless contained in a written application, and unless a copy of such statement or statements be endorsed upon or attached to the policy when issued.

(3) A provision that if it shall be found at any time before final settlement under the policy, that the age of the insured or the age of any other person considered in determining the premium has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age or ages, according to the company's published rate at date of issue.

(4) A provision that the policy shall participate in the surplus of the company, and any policy containing provision for the payment of a dividend at the end of the first or second policy year, and annually thereafter, may also provide that the dividends payable at the end of the first and second policy year shall be paid subject to the payment of the premiums for the next ensuing year; and the insured under any annual dividend policy shall have the right each year to have the dividend arising from such participation paid in cash, and if the policy shall provide other dividend options, it shall further provide which of the options shall be effective if the insured shall not elect any such other option on or before the expiration of the period of grace allowed for the payment of the premium. This provision shall not apply to any form of paid-up insurance, temporary insurance or pure endowment insurance, issued or granted in exchange for lapsed or surrendered policies, or to nonparticipating policies.

(5) Except as provided in K.S.A. 40-420a through 40-420d, inclusive, and amendments thereto, a provision that after the premium shall have been paid for three years, the company at any time, while the policy is in force, will advance, on proper assignment or pledge of the policy and on the sole security thereof, at a specified rate of interest not to exceed 8% per annum, a sum equal to, or at the option of the insured less than, the amount required by K.S.A. 40-429, and amendments thereto, under the conditions specified thereby; and that the company will deduct from such loan value any existing indebtedness on the policy not already deducted in determining such value and any unpaid balance of the premium for the current policy year, and may collect interest in advance on the loan to the end of the current policy year. This provision shall not be required in term insurance, nor shall it apply to temporary insurance or pure endowment insurance, issued or granted in exchange for lapsed or surrendered policies. The policy may further provide that if the interest on the loan is not paid when due, it shall be added to the existing loan, and shall bear interest at the same rate.

(6) A provision for nonforfeiture benefits and cash surrender values in accordance with the requirements of subsection (a) of K.S.A. 40-427, or K.S.A. 40-428, and amendments thereto.

(7) A provision specifying the options to which the policyholder is entitled in the event of default in a premium payment.

(8) A table showing in figures the loan values and the options available under the policy each year upon default in premium payments during at least the first 20 years of the policy, or during the premium-paying period if less than 20 years.

(9) A provision that if in event of default in premium payments the value of the policy shall have been applied to the purchase of other insurance as provided in this section, and if such insurance shall be in force and the original policy shall not have been surrendered to the company and canceled, the policy may be reinstated within three years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums and the payment or reinstatement of any other indebtedness to the company upon its policy, with interest on its premium at the rate of not exceeding 6% per annum payable annually and with interest on the indebtedness at a rate as provided in K.S.A. 40-420a through 40-420d, inclusive, and amendments thereto, and that such reinstated policy shall be contestable only on account of fraud or misrepresentation of material facts pertaining to the reinstatement; for the same period of time after reinstatement as provided in the policy with respect to original issue.

(10) A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death.

(11) A table showing the amount of installments, if any, in which the policy may provide its proceeds may be payable.

(12) Title on the face and on the back of the policy, briefly describing its form.

(13) A provision with respect to the company's obligation to refund unearned premiums upon cancellation of a term life insurance policy as defined in accordance with the requirements of K.S.A. 40-419a, and amendments thereto, except this provision is required to be printed only in term life insurance policies with an original issue date after the effective date of this act.

Any of the foregoing provisions or portions thereof not applicable to single-premium or nonparticipating or term policies shall to that extent not be incorporated therein; and any such policy may be issued or delivered in this state which in the opinion of the insurance commissioner contains provisions on any one or more of the several foregoing requirements more favorable to the policyholder than hereinbefore required. The provisions of this section shall not apply to policies of reinsurance, or to policies issued or granted in exchange for lapsed or surrendered policies, or to policies of group insurance.

History: L. 1927, ch. 231, 40-420; L. 1939, ch. 209, § 1; L. 1947, ch. 277, §2; L. 1978, ch. 176, § 1; L. 1982, ch. 203, § 5; L. 1991, ch. 131, § 2; July 1.



40-420a Policy loan interest rates; purpose.

40-420a. Policy loan interest rates; purpose. The purpose of this act is to permit and set guidelines for life insurers to include in life insurance policies issued after the effective date of this act a provision for periodic adjustment of policy loan interest rates.

History: L. 1982, ch. 203, § 1; July 1.



40-420b Same; definitions.

40-420b. Same; definitions. For purposes of this act the "published monthly average" means:

(a) Moody's corporate bond yield average—monthly average corporates as published by Moody's investors service, inc., or any successor thereto; or

(b) in the event that Moody's corporate bond yield average—monthly average corporates is no longer published, a substantially similar average, established by regulation issued by the commissioner.

History: L. 1982, ch. 203, § 2; July 1.



40-420c Same; methods to determine interest rates; definitions.

40-420c. Same; methods to determine interest rates; definitions. (a) Policies issued on or after the effective date of this act shall provide for policy loan interest rates as follows:

(i) A provision permitting a maximum interest rate of not more than 8% per annum; or

(ii) a provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(b) The rate of interest charged on a policy loan made under paragraph (ii) of subsection (a) shall not exceed the higher of the following:

(i) The published monthly average for the calendar month ending two months before the date on which the rate is determined; or

(ii) the rate used to compute the cash surrender values under the policy during the applicable period plus 1% per annum.

(c) If the maximum rate of interest is determined pursuant to paragraph (ii) of subsection (a), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(d) The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three-month period. At the intervals specified in the policy:

(i) The rate being charged may be increased whenever such increase as determined under subsection (b) would increase that rate by 1/2% or more per annum;

(ii) the rate being charged must be reduced whenever such reduction as determined under subsection (b) would decrease that rate 1/2% or more per annum.

(e) The life insurer shall:

(i) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(ii) notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in paragraph (iii) of this subsection;

(iii) send to policyholders with loans reasonable advance notice of any increase in the rate; and

(iv) include in the notices required above the substance of the pertinent provisions of subsections (a) and (c).

(f) The loan value of the policy shall be determined in accordance with the provisions of K.S.A. 40-429 and 40-2611 and K.S.A. 40-420, and amendments thereto, but no policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(g) The substance of the pertinent provisions of subsections (a) and (c) shall be set forth in the policies to which they apply.

(h) For purposes of this section:

(i) The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(ii) The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(iii) The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(iv) The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(i) No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates.

History: L. 1982, ch. 203, § 3; July 1.



40-420d Same; applicability to policies.

40-420d. Same; applicability to policies. The provisions of this act shall not apply to any insurance contract issued before the effective date of this act, unless the policyholder agrees in writing to the applicability of such provisions.

History: L. 1982, ch. 203, § 4; July 1.



40-421 Provisions insurance policy not to contain.

40-421. Provisions insurance policy not to contain. From and after the first day of January, 1928, no policy of life insurance, other than industrial insurance, annuities and pure endowments with or without return of premiums or of premiums and interest, shall be issued or delivered in this state or be issued by a life insurance company organized under the laws of this state if it contain any of the following provisions:

(1) A provision by which the policy shall purport to be issued or take effect more than six months before the original application for the insurance was made.

(2) A provision for any mode of settlement at maturity after the expiration of the contestable period of the policy of less value than the amount insured on the face of the policy plus dividend additions, if any, less any indebtedness to the company on or secured by the policy, and less any premium that may by the terms of the policy be deducted. This paragraph shall not apply to any nonforfeiture provision which employs the method provided by subsection 6 of section 40-420 of this code less indebtedness, if any, to purchase automatic paid-up or extended insurance, nor to readjustment because of misstatement of age, nor to any liability in event of violation of the conditions described in paragraph (2) section 40-420.

(3) A provision for forfeiture of the policy for failure to repay any loan on the policy, or to pay interest on such loan, while the total indebtedness on the policy, including interest, is less than the loan value thereof.

(4) A provision to the effect that the agent soliciting the insurance is the agent of the person insured under said policy, or making the acts or representations of such agent binding upon the person so insured under said policy.

(5) A provision to the effect that payment of dividends on any form of participating policies shall be deferred for more than five years.

History: L. 1927, ch. 231, 40-421; L. 1939, ch. 210, § 1; June 30.



40-422 Industrial life insurance; definitions.

40-422. Industrial life insurance; definitions. As used in this act "industrial life insurance" means either that form of life insurance under which the premiums are payable weekly, or that under which the premiums are payable monthly or oftener if the face amount of insurance provided in the policy is less than one thousand dollars and the words "industrial policy" are printed in prominent type on the face of the policy.

History: L. 1941, ch. 258, § 1; June 30.



40-423 Same; contents of industrial life insurance policy; exceptions; surrender.

40-423. Same; contents of industrial life insurance policy; exceptions; surrender. From and after the first day of July, 1947, no policy of industrial life insurance shall be delivered or issued for delivery in this state, unless the same shall contain, in substance, the following provisions, and shall be subject to the provisions of this act:

(1) A provision that the insured is entitled to a grace period of four weeks within which the payment of any premium after the first may be made, during which period of grace the policy shall continue in full force, but in case the policy becomes a claim during said grace period before the overdue premiums are paid, the amount of overdue premiums may be deducted in any settlement under the policy.

(2) A provision that all premiums shall be payable in advance, either at the office of the company or to a duly authorized agent of the company.

(3) A provision that, except as otherwise expressly provided by law, the policy together with the application, if a copy thereof be endorsed thereupon or attached to the policy, shall constitute the entire contract between the parties.

(4) A provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of not more than two years from its date, except for nonpayment of premiums and except for violations of conditions, if any, relating to naval or military service in time of war or to aeronautics and, except also at the option of the company, with respect to provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident or accidental means.

(5) A provision that if it shall be found at any time before final settlement under the policy, that the age of the insured or the age of any other person considered in determining the premium has been misstated, the amount payable under the policy shall be such as the premium would have purchased at the correct age or ages, according to the company's published rate at date of issue.

(6) If a participating policy, a provision indicating the conditions under which the company shall annually ascertain and apportion any divisible surplus accruing on the policy.

(7) A provision for nonforfeiture benefits (which may be a stipulated form of insurance) in accordance with the requirements of subsection (b) of K.S.A. 40-427 or 40-428.

(8) If more than one option is provided, a provision as to which of such options shall apply in the event of the insured's failure to notify the company of his selection of an option.

(9) A provision for cash surrender values in accordance with the requirements of subsection (b) of K.S.A. 40-427 or 40-428.

(10) A table showing in figures the nonforfeiture options available under the policy every year upon default in payment of premiums during at least the first twenty years of the policy, or during the premium-paying period if less than twenty years, and a provision that the company will furnish upon request an extension of such table beyond the years shown in the policy.

(11) A provision that if in event of default in premium payments the value of the policy shall have been applied to the purchase of other insurance as provided in this section, and if such insurance shall be in force and the original policy shall not have been surrendered to the company and canceled, the policy may be reinstated within two years from such default, upon evidence of insurability satisfactory to the company and payment of arrears of premiums and the payment or reinstatement of any other indebtedness to the company upon said policy, with interest on said premiums and indebtedness at a rate of not exceeding six percentum per annum payable annually, and that such reinstated policy may be contestable on account of fraud or misrepresentations of material facts pertaining to the reinstatement only for the same period of time after reinstatement as provided in the policy with respect to original issue.

(12) A provision that when a policy shall become a claim by the death of the insured, settlement shall be made upon receipt of due proof of death.

(13) A title on the face and on the back of the policy, briefly describing its form.

Any of the foregoing provisions or portions thereof, not applicable to single-premium or nonparticipating or term policies, shall to that extent not be incorporated therein. The provisions of this section shall not apply to policies issued or granted in exchange for lapsed or surrendered policies: Provided, That any stipulated form of insurance provided for under subsection (7) of this section, may be surrendered for a cash surrender value, in an amount and under the conditions specified in subsection (b) of K.S.A. 40-427 or 40-428 (the standard nonforfeiture law).

History: L. 1941, ch. 258, § 2; L. 1947, ch. 277, § 6; July 1.



40-424 Same; designation of beneficiary; change of; payments.

40-424. Same; designation of beneficiary; change of; payments. Upon proper written request, a named beneficiary shall be designated in, or be endorsed on a policy of industrial life insurance, to receive the benefits thereof on the death of the insured, and there shall be reserved the power to change the beneficiary at any time upon proper written request to the company at its home office, accompanied by the policy for endorsement of the change thereon by the company. The company shall have the right to refuse to designate a beneficiary if evidence satisfactory to the company of such beneficiary's insurable interest in the life of the insured is not furnished on request.

The policy may provide in substance that any payment thereunder may be made or any nonforfeiture benefit may be granted to the insured or to the insured's estate or to any relative by blood or connection by marriage of the insured, or, to the extent of such portion of any payment under the policy as may reasonably appear to the company to be due to such person, to any other person equitably entitled thereto by reason of having incurred expense occasioned by the maintenance or illness or burial of the insured. If the policy shall be in force at the death of the insured, the proceeds thereof shall be payable to the named beneficiary if living, but unless proof of claim in the manner and form required by the policy, accompanied by delivery of the policy for surrender, has been made by such beneficiary within fifteen days after the death of the insured, then upon the expiration of said fifteen days, or if the beneficiary is the estate of the insured, or is a minor, or is not legally qualified to give a valid release or dies before the insured, the company may pay to any person permitted by the policy.

History: L. 1941, ch. 258, § 3; June 30.



40-425 Same; cash surrender value and value of stipulated form to be equal.

40-425. Same; cash surrender value and value of stipulated form to be equal. The cash surrender value and the value of any stipulated form of insurance granted under subsections (7) and (9) of K.S.A. 40-423, shall be equal provided that the amount of paid-up insurance may be taken to either the next lower or next higher dollar and the period of extended insurance may be taken to either the beginning or end of the week in which such extended insurance would otherwise expire.

History: L. 1941, ch. 258, § 4; L. 1947, ch. 277, § 7; July 1.



40-426 Same; commissioner may authorize policies more favorable.

40-426. Same; commissioner may authorize policies more favorable. Any policy of industrial life insurance may be delivered or issued for delivery in this state which in the opinion of the insurance commissioner contains provisions on any one or more of the several foregoing requirements more favorable to policyholders than provided by this act.

History: L. 1941, ch. 258, § 5; June 30.



40-427 Nonforfeiture benefits and cash surrender values in life policies issued prior to the operative date of 40-428.

40-427. Nonforfeiture benefits and cash surrender values in life policies issued prior to the operative date of 40-428. (a) This subsection shall apply only to policies of life insurance (other than industrial life insurance) issued prior to the operative date of K.S.A. 40-428 (the standard nonforfeiture law).

The nonforfeiture benefits referred to in subsection (6) of K.S.A. 40-420, shall be available to the insured in event of default in premium payments, after premiums shall have been paid for three years, and shall be a stipulated form of insurance, effective from the due date of the defaulted premium, the net value of which shall be at least equal to the reserve at the date of default on the policy and on dividend additions thereto, if any, exclusive of the reserve on account of return premium insurance and on total and permanent disability and additional accidental death benefits (the policy to specify the mortality table and rate of interest adopted for computing such reserves), less a percentage (not more than two and one-half) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy: Provided, That the policy may be surrendered to the company at its home office within one month of the due date of defaulted premium for a specific cash value at least equal to the sum which would otherwise be available for the purchase of insurance as aforesaid: Provided further, That the company may defer payment for not more than six months after the application therefor is made. This subsection shall not apply to term insurance of twenty years or less. The policy may also specify that in event of default in a premium payment before the options become available the reserve on any dividend additions then in force may at the option of the company be paid in cash or applied as a net premium to the purchase of paid-up term insurance for any amount not in excess of the face of the original policy.

(b) This subsection shall apply only to policies of industrial life insurance issued prior to the operative date of K.S.A. 40-428 (the standard nonforfeiture law).

The nonforfeiture benefits referred to in section (7) of K.S.A. 40-423, shall be available in event of default in premium payments after premiums shall have been paid for five full years and shall be a stipulated form of insurance effective from the due date of the defaulted premium, the net value of which shall not be less than the reserve on the policy at the end of the last completed quarter of the policy year for which premiums have been paid, and all dividend additions thereto, if any, exclusive of any reserve on total and permanent disability and additional accidental death benefits (the policy to specify the mortality table, rate of interest, and method of valuation adopted for computing such reserve), less a maximum percentage (not more than two and one-half percentum) of the amount insured by the policy and of existing dividend additions thereto, if any, and less any existing indebtedness to the company on or secured by the policy. The policy shall also specify said percentage, or other rule of calculation so as to permit determination of the values, to be specified for each year for which required values are not included in the policy. The cash surrender value referred to in subsection (9) of K.S.A. 40-423, shall be available upon surrender of the policy to the company at its home office within the period of grace after the due date of the defaulted premium and shall be equal to the net value of the stipulated form of insurance otherwise available: Provided, That the company may defer payment for not more than six months after the application therefor is made. After premiums have been paid for five full years the cash surrender value at any time of any stipulated form of insurance shall be the full reserve at the date of surrender.

History: L. 1947, ch. 277, § 3; July 1.



40-428 Standard nonforfeiture law.

40-428. Standard nonforfeiture law. (a) The term "operative date of the valuation manual" means the January 1 of the first calendar year that the valuation manual as defined in K.S.A. 40-409, and amendments thereto, is effective.

(1) In the case of policies issued on or after the operative date of this section, as defined in subsection (d-1), (d-2), (d-3) or (i), no policy of life insurance, except as stated in subsection (h) shall be delivered or issued for delivery in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner of insurance are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection (g).

(A) In the event of default in any premium payment, the company will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified.

In lieu of such stipulated paid-up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(B) Upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(C) A specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

(D) If the policy shall have become paid-up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(E) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

(F) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to any statute of the state in which the policy is delivered; and an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and, a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy with the consent of the insurance commissioner.

The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy. During such period of deferment, any interest or dividends that would accrue in the absence of a surrender of the policy shall continue to accrue until such surrender value is paid.

(b) Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (a), shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of: (1) The then present value of the adjusted premiums as defined in subsections (d), (d-1), (d-2) and (d-3), corresponding to premiums which would have fallen due on and after such anniversary; and (2) the amount of any indebtedness to the company on the policy.

For any policy issued on or after the operative date of subsection (d-3) as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

For any family policy issued on or after the operative date of subsection (d-3) as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

Any cash surrender value available within 30 days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by subsection (a), shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the company on the policy.

(c) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy, or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(d) This subsection (d) shall not apply to policies issued on and after the operative date of subsection (d-3), as defined therein. Except as provided in the third paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts stated in the policy as extra premiums to cover impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of: (1) The then present value of the future guaranteed benefits provided for by the policy; (2) two percent of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (3) forty percent of the adjusted premium for the first policy year; (4) twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole life issued at the same age for the same amount of insurance, whichever is less. In applying the percentages specified in (3) and (4) above, no adjusted premium shall be deemed to exceed 4% of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy. In the case of a policy issued at an age less than 10 years the equivalent uniform amount of insurance may be based upon the amount of insurance after age 10.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to: (a) The adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (b) the adjusted premiums for such term insurance, the foregoing items (a) and (b) being calculated separately and as specified in the first two paragraphs of this subsection except that, for the purposes of (2), (3) and (4) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (b) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (a).

Except as otherwise provided in subsections (d-1) and (d-2), all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the commissioners' 1941 standard ordinary mortality table. For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated, according to an age not more than three years younger than the actual age of the insured. Such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. All calculations shall be made on the basis of the rate of interest, not exceeding 31/2% per annum, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than 130% of the rates of mortality according to such applicable table. If the rate of mortality used exceeds 100% the rate shall be stated in the policy. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner of insurance.

(d-1) This subsection (d-1) shall not apply to ordinary policies issued on or after the operative date of subsection (d-3), as defined therein. In the case of ordinary policies issued on or after the operative date of this subsection (d-1) as defined herein, all adjusted premiums, as defined in subsection (d), and present values referred to in this section shall be calculated on the basis of the commissioners' 1958 standard ordinary mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such rate of interest shall not exceed 31/2% per annum, except that a rate of interest not exceeding 4% per annum may be used for policies issued on or after July 1, 1973, and prior to July 1, 1978, and a rate of interest not exceeding 51/2% per annum may be used for policies issued on or after July 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 61/2% per annum may be used. For any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1958 extended term insurance table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

After the effective date of this subsection (d-1), any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date. After the filing of such notice, then upon such specified date, which shall be the operative date of this subsection for such company, this subsection shall become operative with respect to the ordinary policies thereafter issued by such company. Any company, having filed such notice of election to comply with this subsection, and desiring to withdraw from such election as to future policies may file with the commissioner of insurance a written notice of such withdrawal after a specified date, and of its intention to value all its future policies in accordance with the provisions of law applicable to the basis used prior to such election and to provide nonforfeiture benefits and cash surrender values in future policies as required for the basis used prior to such election.

(d-2) This subsection (d-2) shall not apply to industrial policies issued on or after the operative date of subsection (d-3), as defined therein. In the case of industrial policies issued on or after the operative date of this subsection (d-2) as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners' 1961 standard industrial mortality table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. Such rate of interest shall not exceed 31/2% per annum, except that a rate of interest not exceeding 4% per annum may be used for policies issued on or after July 1, 1973, and prior to July 1, 1978, and a rate of interest not exceeding 51/2% per annum may be used for policies issued on or after July 1, 1978, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding 61/2% per annum may be used. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1961 industrial extended term insurance table. For insurance issued on a substandard basis, the calculations of such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

After the effective date of this subsection (d-2), any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date. After the filing of such notice, then upon such specified date, which shall be the operative date of this subsection for such company, this subsection shall become operative with respect to the industrial policies thereafter issued by such company. Any company having filed such notice of election to comply with this subsection, and desiring to withdraw from such election as to future policies may file with the commissioner of insurance a written notice of such withdrawal after a specified date, and of its intention to value all its future policies in accordance with provisions of law applicable to the basis used prior to such elections and to provide nonforfeiture benefits and cash surrender values in future policies as required for the basis used prior to such election.

(d-3) (1) This subsection shall apply to all policies issued on or after the operative date of this subsection (d-3), as defined herein. Except as provided in the seventh paragraph of this subsection, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of: (A) The then present value of the future guaranteed benefits provided for by the policy; (B) one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (C) one hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in (C) above, no nonforfeiture net level premium shall be deemed to exceed 4% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in the seventh paragraph of this subsection, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of: (A) The sum of: (i) The then present value of the then future guaranteed benefits provided for by the policy; and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of: (A) One percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (B) one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where (A) equals the sum of: (i) The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and (ii) the present value of the increase in future guaranteed benefits provided for by the policy; and

(B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this subsection to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of: (A) The commissioners' 1980 standard ordinary mortality table; or (B) at the election of the company for any one or more specified plans of life insurance, the commissioners' 1980 standard ordinary mortality table with ten-year select mortality factors; shall for all policies of industrial insurance be calculated on the basis of the commissioners' 1961 standard industrial mortality table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year. Except:

(i) At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year.

(ii) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by subsection (a), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(iii) A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(iv) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners' 1980 extended term insurance table for policies of ordinary insurance and not more than the commissioners' 1961 industrial extended term insurance table for policies of industrial insurance.

(v) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(vi) For policies issued prior to the operative date of the valuation manual, any ordinary mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rules and regulations promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioners' 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners' 1980 extended term insurance table.

For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioners' standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioners' 1980 standard ordinary mortality table with or without ten-year select mortality factors or for the commissioners' 1980 extended term insurance table. If the commissioner approves by rules and regulations any commissioners' standard ordinary mortality table adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(G) For policies issued prior to the operative date of the valuation manual, any industrial mortality tables, adopted after 1980 by the national association of insurance commissioners, that are approved by rules and regulations promulgated by the commissioner for use in determining the minimum nonforfeiture standard may be substituted for the commissioners' 1961 standard industrial mortality table or the commissioners' 1961 industrial extended term insurance table.

For policies issued on or after the operative date of the valuation manual, the valuation manual shall provide the commissioners' standard mortality table for use in determining the minimum nonforfeiture standard that may be substituted for the commissioners' 1961 standard industrial mortality table or the commissioners' 1961 industrial extended term insurance table. If the commissioner approves by rules and regulations any commissioners' standard industrial mortality table adopted by the national association of insurance commissioners for use in determining the minimum nonforfeiture standard for policies issued on or after the operative date of the valuation manual, then that minimum nonforfeiture standard supersedes the minimum nonforfeiture standard provided by the valuation manual.

(9) The nonforfeiture interest rate is defined below:

(A) For policies issued prior to the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to 125% of the calendar year statutory valuation interest rate for such policy as defined in the standard valuation law, rounded to the nearer 1/4%, except that, the nonforfeiture interest rate shall not be less than 4%.

(B) For policies issued on or after the operative date of the valuation manual, the nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be provided by the valuation manual.

(10) Notwithstanding any other provision of this code to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

(11) After the effective date of subsection (d-3), any company may file with the commissioner a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for such company. If a company makes no such election, the operative date of this subsection for such company shall be January 1, 1989.

(e) In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (a), (b), (c), (d), (d-1), (d-2) or (d-3) herein, then:

(1) The commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (a), (b), (c), (d), (d-1), (d-2) or (d-3) herein;

(2) the commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(3) the cash surrender values and paid-up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this standard nonforfeiture law, as determined by regulations promulgated by the commissioner.

(f) Any cash surrender value and any paid-up nonforfeiture benefit, available under any such policy in the event of default in the payment of any premium due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the beginning of the policy year in which the default occurs. All values referred to in subsections (b), (c), (d), (d-1), (d-2) and (d-3) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of subsection (b), additional benefits payable: (1) In the event of death or dismemberment by accident or accidental means; (2) in the event of total and permanent disability; (3) as reversionary annuity or deferred reversionary annuity benefits; (4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply; (5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of a child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child; and (6) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid-up nonforfeiture benefits.

(g) This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than .2% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of: (1) The greater of zero and the basic cash value hereinafter specified; and (2) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (b) or (d), whichever is applicable, shall be the same as are the effects specified in subsection (b) or (d), whichever is applicable on the cash surrender values defined in that subsection.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (d) or (d-3), whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(a) Must be the same percentage for each policy year between the second policy anniversary and the later of: (1) The fifth policy anniversary; and (2) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least .2% of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

(b) must be such that no percentage after the later of the two policy anniversaries specified in the preceding item (a) may apply to fewer than five consecutive policy years.

No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (d) or (d-3), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this act. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (a), (b), (c), (d-3), and (f). The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1) through (6) in subsection (f) shall conform with the principles of this subsection (g).

(h) This section shall not apply to any of the following: (1) Reinsurance; (2) group insurance; (3) pure endowment; (4) annuity or reversionary annuity contract; (5) term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy; (6) term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium calculated as specified in subsections (d), (d-1), (d-2) and (d-3), is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy; (7) policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (b), (c), (d), (d-1), (d-2) and (d-3), exceeds 21/2% of the amount of insurance at the beginning of the same policy year; nor (8) policy which shall be delivered outside this state through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(i) After the effective date of this act, any company may file with the commissioner of insurance a written notice of its election to comply with the provisions of this section other than as provided in subsections (d-1), (d-2), (d-3), (e) and (g) after a specified date. After the filing of such notice, then upon such specified date, which shall be the operative date for such company, such provisions shall become operative with respect to all policies thereafter issued by such company.

(j) Any company, having filed written notices as provided in the preceding subsection (i), and desiring to withdraw from such election as to future policies may file with the commissioner of insurance a written notice of such withdrawal after a specified date, and of its intention to value all its future policies in accordance with the provisions of K.S.A. 40-409(b), and amendments thereto, and to provide nonforfeiture benefits and cash surrender values in future policies in accordance with K.S.A. 40-427. After the filing of such withdrawal notice, then upon such specified date, K.S.A. 40-409(b), and amendments thereto, and K.S.A. 40-427 shall become operative with respect to all policies thereafter issued by such company in this state.

History: L. 1947, ch. 277, § 4; L. 1957, ch. 280, § 2; L. 1959, ch. 213, § 2; L. 1965, ch. 302, § 2; L. 1973, ch. 193, § 2; L. 1978, ch. 175, § 2; L. 1982, ch. 202, § 2; L. 2008, ch. 134, § 1; L. 2015, ch. 10, § 2; July 1.



40-429 Loan provisions in policies.

40-429. Loan provisions in policies. (a) In the case of those policies issued prior to the operative date of K.S.A. 40-428 (the standard nonforfeiture law) the loan value referred to in subsection (5) of K.S.A. 40-420, shall be the reserve at the end of the current policy year on the policy and on the dividend additions thereto, if any, exclusive of the reserve on account of return premium insurance and of total and permanent disability and additional accidental death benefits, less a sum not more than two and one-half percentum of the amount insured by the policy and of any dividend additions thereto (the policy to specify the mortality table and rate of interest adopted for computing such reserve). Such policies may further provide that such loan may be deferred for not exceeding six months after the application therefor is made.

(b) In the case of policies issued on or after the operative date of K.S.A. 40-428 (the standard nonforfeiture law) the loan value referred to in subsection (5) of K.S.A. 40-420, shall be the cash surrender value at the end of the current policy year as required by K.S.A. 40-428. The company shall reserve the right to defer such loan, except when made to pay premiums, for six months after application therefor is made.

History: L. 1947, ch. 277, § 5; July 1.



40-431 Definition of due date for the payment of premiums and of when premium in default.

40-431. Definition of due date for the payment of premiums and of when premium in default. For the purpose of this act the due date for the payment of premiums shall be construed to mean the date specified in the policy when any premium will be due and payable without grace, and the premiums shall be deemed to be in default if not paid on or before said date, but this shall not be deemed to preclude the right to pay the premium during the grace period.

History: L. 1947, ch. 277, § 9; July 1.



40-432 Invalidity of part.

40-432. Invalidity of part. If any clause, sentence, section, provision, or part of this act shall be adjudged to be unconstitutional or invalid for any reason by any court of competent jurisdiction, such judgment shall not invalidate, impair, or affect the remainder of this act, which shall remain in full force and effect.

History: L. 1947, ch. 277, § 10; July 1.



40-433 Group life insurance; types of policies and requirements.

40-433. Group life insurance; types of policies and requirements. No policy of group life insurance shall be delivered in this state unless it conforms to one of the following descriptions:

(1) A policy issued by an insurance company organized under the laws of the state of Kansas on its employees and agents, which agents for the purpose of this act only shall be deemed employees, the beneficiaries under such policies to be persons designated by each insured, or a policy issued to an employer, or to the trustees of a fund established by an employer, which employer or trustees shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer, both subject to the following requirements:

(a) The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof determined by conditions pertaining to their employment. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietors or partnerships if the business of the employer and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract or otherwise. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership. The policy may provide that the term "employees" shall include retired employees. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless the proprietor or partner is actively engaged in and devotes a substantial part of their time to the conduct of the business of the proprietor or partnership. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.

(b) The premium for the policy may be paid by the policyholder, either wholly from the employer's funds or funds contributed by the employer, or partly from such funds and partly from funds contributed by the insured employees or entirely by the employees at their option. A policy on which no part of the premium is to be derived from funds contributed by the insured employees shall insure all eligible employees, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except those who reject the coverage in writing.

(c) The amounts of insurance under the policy shall be based upon some plan, precluding individual selection either by the employees or by the employer or trustees.

(2) A policy issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor, subject to the following requirements:

(a) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable in installments, or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness.

(b) The premium for the policy shall be paid by the policyholder, either from the creditor's funds or from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least 75% of the then eligible debtors elect to pay the required charges. A policy on which no part of the premium is to be derived from the collection of such identifiable charges shall insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

(c) The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than 75% of the new entrants become insured.

(d) The amount of insurance on the life of any debtor shall at no time exceed the amount owed by that debtor which is repayable in installments to the creditor.

(e) The insurance shall be payable to the policyholder. Such payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of such payment.

(3) A policy issued to a labor union, which shall be deemed the policyholder, to insure members of such union for the benefit of persons other than the union or any of its officials, representatives or agents, subject to the following requirements:

(a) The members eligible for insurance under the policy shall be all of the members of the union, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the union, or both.

(b) The premium for the policy may be paid by the policyholder, either wholly from the union's funds, or partly from such funds and partly from funds contributed by the insured members specifically for their insurance or entirely by the insured members at their option. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance shall insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except those who reject coverage in writing.

(c) The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the members or by the union.

(4) A policy issued to the trustees of a fund established in this state by two or more employers if a majority of the employees to be insured of each employer are located within the state, or to the trustees of a fund established by one or more labor unions, or by one or more employers and one or more labor unions, which trustees shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions, subject to the following requirements:

(a) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the unions, or to both. The policy may provide that the term "employees" shall include retired employees and the individual proprietor or partners if any employer is an individual proprietor or a partnership. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless the proprietor or partner is actively engaged in and devotes a substantial part of their time to the conduct of the business of the proprietor or partnership. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(b) The premium for the policy may be paid by the trustees either wholly from funds contributed by the employer or employers of the insured persons, or by the union or unions, or by both, or partly from such funds and partly from funds contributed by the insured employees or wholly from funds contributed by the employees or members at their option. The policy shall insure all eligible persons, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer or except those who reject coverage in writing.

(c) The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the insured persons or by the policyholder, employers, or union.

(5) A policy issued to an association which has been organized and is maintained for purposes other than that of obtaining insurance, insuring at least 25 members, employees, or employees of members of the association for the benefit of persons other than the association or its officers. The term "employees" as used herein shall be deemed to include retired employees. The premiums for the policies shall be paid by the policyholder, either wholly from association funds, or funds contributed by the members of such association or by employees of such members or any combination thereof. The amounts of insurance under the policy shall be based upon some plan precluding individual selection either by the insured person or by the association or by the member.

(6) Any policy issued pursuant to this section may be extended to insure the employees against loss due to the death of their spouses, their children, their grandchildren, their spouse's children, their spouse's grandchildren, their parents, their spouse's parents, or any class or classes thereof, subject to the following requirements:

(a) The premium for the insurance may be paid by the policyholder, either from the employer's funds or from funds contributed by the insured employees, or from both. If no part of the premium is to be derived from funds contributed by the employees, all eligible employees, excluding any as to whose family members' evidence of insurability is not satisfactory to the insurer, shall be insured with respect to their spouses, their children, their grandchildren, their spouse's children, their spouse's grandchildren, their parents, [or] their spouse's parents.

(b) Upon termination of the insurance with respect to the spouse of an employee by reason of the employee's termination of employment or death, the spouse insured pursuant to this section shall have the same conversion rights as to the insurance on such spouse's life as is provided for the employee under K.S.A. 40-434, and amendments thereto.

(c) Notwithstanding the provisions of K.S.A. 40-434, and amendments thereto, only one certificate need be issued for delivery to an insured person if a statement concerning any dependent's coverage is included in such certificate.

(7) A policy may be issued to any other group which the commissioner of insurance finds is the proper subject of a group life insurance policy or contract. Any such group shall be subject to any appropriate conditions or provisions relating thereto which the commissioner may establish or require, consistent with the provisions of this act, and such conditions and provisions shall be included in the policy or contract.

History: L. 1951, ch. 301, § 1; L. 1955, ch. 241, § 1; L. 1957, ch. 281, § 1; L. 1965, ch. 308, § 1; L. 1967, ch. 260, § 1; L. 1969, ch. 233, § 1; L. 1972, ch. 181, § 1; L. 1975, ch. 244, § 1; L. 1977, ch. 159, § 1; L. 1980, ch. 134, § 1; L. 1987, ch. 163, § 1; L. 1988, ch. 153, § 1; L. 1989, ch. 136, § 1; L. 1993, ch. 190, § 3; L. 1994, ch. 67, § 1; L. 1997, ch. 50, § 1; L. 2004, ch. 128, § 16; L. 2006, ch. 122, § 3; L. 2008, ch. 134, § 6; L. 2011, ch. 111, § 1; July 1.



40-433a Same; provision granting employee right of assignment of benefits.

40-433a. Same; provision granting employee right of assignment of benefits. Any policy of group life insurance issued under the authority granted in K.S.A. 40-433 subsection (1) may, at the option of the insurer, contain a provision granting to any employee insured under the policy the inalienable right to irrevocably or revocably assign all rights, privileges, benefits, or other incidents of ownership conferred upon the employee by the policy by filing such assignment with the insurer and the policyholder.

History: L. 1969, ch. 234, § 2; July 1.



40-434 Same; policy provisions required.

40-434. Same; policy provisions required. No policy of group life insurance shall be delivered in this state unless it contains in substance the following provisions, or provisions which in the opinion of the commissioner are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder: Provided, however, (a) That provisions 6 to 10 inclusive, shall not apply to policies issued to a creditor to insure debtors of such creditor; (b) that the standard provisions required for individual life insurance policies shall not apply to group life insurance policies; and (c) that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions, which in the opinion of the commissioner is or are equitable to the insured persons and to the policyholder, but nothing herein shall be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:

(1) A provision that the policyholder is entitled to a grace period of thirty-one (31) days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder shall have given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during such grace period.

(2) A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two (2) years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force prior to the contest for a period of two (2) years during such person's lifetime nor unless it is contained in a written instrument signed by him.

(3) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or to his beneficiary.

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

(5) A provision specifying an equitable adjustment of premiums or of benefits or of both to be made in the event the age of a person insured has been misstated, such provision to contain a clear statement of the method of adjustment to be used.

(6) A provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary as to all or any part of such sum living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of such sum not exceeding two hundred fifty dollars ($250) to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

(7) A provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in (8), (9) and (10) following.

(8) A provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, such person shall be entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits: Provided, Application for the individual policy shall be made, and the first premium paid to the insurer, within thirty-one (31) days after such termination: And provided further, That, (a) the individual policy shall, at the option of such person, be on any one of the forms except term insurance, then customarily issued by the insurer at the age and for the amount applied for; (b) the individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of such termination less, in the case of a person whose membership in the class or classes eligible for coverage terminates but who continues in employment in another class, the amount of any life insurance for which such person is or becomes eligible under any other group policy within thirty-one (31) days after such termination: Provided, That any amount of insurance which shall have matured on or before the date of such termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of such termination; and (c) the premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which such person then belongs, and to his age attained on the effective date of the individual policy.

(9) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of such termination whose insurance terminates and who has been so insured for at least five (5) years prior to such termination date shall be entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by (8) above, except that the group policy may provide that the amount of such individual policy shall not exceed the smaller of (a) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one (31) days after such termination, and (b) two thousand dollars ($2,000).

(10) A provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with (8) or (9) above and before such an individual policy shall have become effective, the amount of life insurance which he would have been entitled to have issued to him under such individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(11) In the case of a policy issued to a creditor to insure debtors of such creditor, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a form which shall contain the name and home office address of the insurer; the name or names of the debtor; the premium paid or the premium payable and method of computation thereof, or other amount of payment, if any is required of the debtor; a statement specifying when the debtor's insurance becomes effective and when and under what conditions it shall terminate, or in lieu thereof, the month, day and year the insurance begins and terminates; any exceptions, limitations, or restrictions; and a statement that the life of the debtor is insured under the policy and that any death benefit paid thereunder by reason of his death shall be applied first to reduce or extinguish the indebtedness.

History: L. 1951, ch. 301, § 2; L. 1969, ch. 234, § 1; July 1.



40-435 Group life insurance; conversion privileges; notice.

40-435. Group life insurance; conversion privileges; notice. If any individual insured under a group life insurance policy delivered in this state becomes entitled under the terms of such policy to have an individual policy of life insurance issued to such insured without evidence of insurability, subject to making application and payment of the first premium within the period specified in such policy, and if such individual is not given notice of the existence of such right at least 15 days prior to the expiration date of such period, then, in such event the individual shall have an additional period within which to exercise such right, but, except as provided in subsection (10) of K.S.A. 40-434, and amendments thereto, nothing contained in this section shall be construed to continue any insurance beyond the period provided in such policy. The additional period shall expire 15 days next after the individual is given such notice but in no event shall such additional period extend beyond 60 days next after the expiration date of the period provided in such policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder shall constitute notice for the purpose of this section.

History: L. 1951, ch. 301, § 3; L. 1994, ch. 17, § 1; March 17.



40-436 Establishment of separate accounts; investment and handling; contracts for benefits in variable amounts; limitation and regulation of issuance; authority of commissioner; rules and regulations.

40-436. Establishment of separate accounts; investment and handling; contracts for benefits in variable amounts; limitation and regulation of issuance; authority of commissioner; rules and regulations. (a) Any domestic life insurance company may after adoption of a resolution by its board of directors, establish one or more separate accounts, and may allocate to such separate account or accounts any amounts, including without limitation proceeds applied under optional modes of settlement or under dividend options, paid to the company which are to be applied under the terms of an individual or group life or annuity contract, funding agreement or guaranteed investment contract, issued in connection therewith to provide benefits payable in fixed or in variable amounts, or in both, and such contracts may provide other benefits.

(b) The amounts allocated to each such account and accumulations thereon may be invested and reinvested in any class of investments which may be authorized in the contracts without regard to any requirements or limitations prescribed by the laws of this state governing the investments of life insurance companies. To the extent that the company's reserve liability with regard to (1) benefits guaranteed as to amount and duration, and (2) funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be invested in accordance with the laws of this state governing the investments of life insurance companies. The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

(c) The income, if any, and gains and losses, realized or unrealized, on each account shall be credited to or charged against the amounts allocated to the account in accordance with the contracts, without regard to other income, gains or losses of the company.

(d) Assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the terms of the contracts. The portion of the assets of such separate account at least equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection (b) hereof, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets.

(e) Amounts allocated to a separate account in the exercise of the power granted by this act shall be owned by the company, and the company shall not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liability arising out of any other business the company may conduct.

(f) The company shall maintain in each such separate account assets with a value at least equal to the reserves and other contract liabilities with respect to such account, except as may otherwise be approved by the commissioner of insurance. No sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made (1) by a transfer of cash, or (2) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the commissioner. The commissioner may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable.

(g) If any contract provides for payment of benefits in variable amounts, it shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any such contract, including a group contract, and any certificate issued thereunder shall state that such dollar amount may decrease or increase and shall contain on its first page a statement that the benefits thereunder are on a variable basis.

(h) A foreign or alien life insurance company authorized to do business in this state may be authorized to issue or deliver contracts in this state providing for payments which vary directly according to investment experience only if authorized to issue such contracts under the laws of its domicile.

(i) No domestic life insurance company shall be authorized to issue such contracts, and no foreign or alien life insurance company shall be authorized to issue or deliver such contracts in this state, until such company has satisfied the commissioner that its condition and methods of operation in connection with the issuance of such contracts will not be such as to render its operation hazardous to the public or to its policyholders in this state. In determining the qualification of a company to issue or deliver such contracts in this state, the commissioner shall consider, among other things, the history and financial condition of the company; the character, responsibility, and general fitness of the officers and directors of the company; and in the case of a foreign or alien company, whether the regulation provided by the laws of its domicile provides a degree of protection to policyholders and the public substantially equal to that provided by this section and the rules and regulations issued by the commissioner pursuant thereto. The state of entry of an alien company shall be deemed its place of domicile for this purpose.

(j) Every life insurance company which issues or delivers such contracts in this state shall file with the commissioner, in addition to the annual statement required by K.S.A. 40-225, and amendments thereto, such other periodic or special reports as the commissioner may prescribe.

(k) Any domestic life insurance company which establishes one or more separate accounts pursuant to this section, may amend its charter or bylaws to provide for special voting rights and procedures for the owners of contracts under such separate account relating to investment policy, investment advisory services and selection of independent public accountants, in relation to the administration of the assets in any such separate account and such other matters as the company deems necessary in the management of the assets in any such separate account. This provision shall not in any way affect existing laws pertaining to the voting rights of the company's policyholders.

(l) The commissioner shall have the sole and exclusive jurisdiction and authority to regulate the issuance and sale of such contracts and to promulgate such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of this act, and such contracts, the companies which issue them, and the agents or other persons who sell them, shall not be subject to the provisions of article 12 of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, nor to the jurisdiction of the securities commissioner of this state.

History: L. 1967, ch. 259, § 1; L. 1968, ch. 382, § 1; L. 1972, ch. 182, § 1; L. 2005, ch. 42, § 2; July 1.



40-437 Establishment of separate accounts; application of other laws; variable life contracts, provisions required; reserve liability requirements.

40-437. Establishment of separate accounts; application of other laws; variable life contracts, provisions required; reserve liability requirements. Except for subsections (1), (4), (5), (6), (7), (8), (9) and (11) of K.S.A. 40-420; subsections (1), (2) and (3) of K.S.A. 40-421; K.S.A. 40-427, 40-428, 40-428a, 40-429 and subsection (1) of K.S.A. 40-434, and except as otherwise provided in this act, all pertinent provisions of the insurance laws of this state shall apply to separate accounts and contracts relating thereto. Any individual variable life insurance or annuity contract, delivered or issued for delivery in this state shall contain grace, reinstatement and nonforfeiture provisions appropriate to such a contract. Any group variable life insurance contract, delivered or issued for delivery in this state, shall contain a grace provision appropriate to such a contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

History: L. 1967, ch. 259, § 2; L. 1968, ch. 382, § 2; L. 1972, ch. 182, § 2; L. 1978, ch. 175, § 3; July 1.



40-438 Same; severability.

40-438. Same; severability. If any provision of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1967, ch. 259, § 3; July 1.



40-439 Assignment of rights and privileges under life and accident and health insurance policies.

40-439. Assignment of rights and privileges under life and accident and health insurance policies. No provision in K.S.A. 40-434 and 40-435 or any other law shall be construed as prohibiting a person whose life is insured under a policy of group life or accident and health insurance or the policyowner of an individual life or accident and health policy from making an assignment of all or any part of his rights and privileges under such policy including specifically, but not by way of limitation, any right to designate a beneficiary or beneficiaries thereunder and any right to have an individual policy issued to him in accordance with subsections (8), (9) or (10) of K.S.A. 40-434 and 40-435. Subject to the terms of the policy relating to assignment of such rights and privileges thereunder, such an assignment by an insured or the policyowner, made either before or after the effective date of this section, is valid for the purpose of vesting in the assignee, in accordance with any provisions included therein as to the time at which it is to be effective, all of such rights and privileges so assigned, but without prejudice to the insurer on account of any payment it may make or individual policy it may issue in accordance with subsections (8), (9) or (10) of K.S.A. 40-434 and 40-435 prior to receipt of notice of the assignment.

History: L. 1969, ch. 239, § 1; July 1.



40-440 Same; act acknowledges existing right of assignment.

40-440. Same; act acknowledges existing right of assignment. This act acknowledges, declares and codifies the existing right of assignment of interests under individual and group life and accident and health insurance policies.

History: L. 1969, ch. 239, § 2; July 1.



40-441 Designation of trustee under will as beneficiary of life insurance policy.

40-441. Designation of trustee under will as beneficiary of life insurance policy. A policy of life insurance may designate as beneficiary a trustee or trustees named or to be named by will, if the designation is made in accordance with the provisions of the policy and the requirements of the insurance company. Immediately after the proving of the will the proceeds of such insurance shall be paid to the trustee or trustees named therein to be held and disposed of under the terms of the will as they exist at the death of the testator, but if no qualified trustee makes claim to the proceeds from the insurance company within one (1) year after the death of the insured, or if satisfactory evidence is furnished the insurance company within such one-year period showing that no trustee can qualify to receive the proceeds, payment shall be made by the insurance company to those thereafter entitled. The proceeds of the insurance as collected by the trustee or trustees shall not be subject to debts of the insured to any greater extent than if such proceeds were payable to any other named beneficiary other than the estate of the insured. Nothing in this section shall be construed as invalidating previous life insurance policy beneficiary designations naming trustees of trusts established by will.

History: L. 1970, ch. 178, § 1; L. 2010, ch. 44, § 18; July 1.



40-442 Issuance of life insurance policy; filing of form prior to issuance.

40-442. Issuance of life insurance policy; filing of form prior to issuance. No individual policy of life insurance shall be issued or delivered to any person in this state nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof has been filed with the commissioner of insurance.

History: L. 1971, ch. 155, § 1; July 1.



40-443 Same; approval of commissioner.

40-443. Same; approval of commissioner. No such policy shall be issued, nor shall any application, rider or endorsement be used in connection therewith, until such policy, application, rider or endorsement has been approved by the commissioner or until thirty (30) days after the filing of any such form, whichever first occurs.

History: L. 1971, ch. 155, § 2; July 1.



40-444 Same; disapproval of policy form; notice, requirements; hearing.

40-444. Same; disapproval of policy form; notice, requirements; hearing. The commissioner may, within 30 days after the filing of any such form, disapprove such form if it contains a provision or provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of such policy. If the commissioner notifies the insurer who has filed any such form that it does not comply with the provisions of this section or K.S.A. 40-420 and 40-421, and amendments thereto, it shall be unlawful thereafter for such insurer to issue such form or use it in connection with any policy. In such notice, the commissioner shall specify the reasons for disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer. Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1971, ch. 155, § 3; L. 1988, ch. 356, § 77; July 1, 1989.



40-445 Same; withdrawal of approval; notice and hearing; unlawful for insurer to issue or use such form.

40-445. Same; withdrawal of approval; notice and hearing; unlawful for insurer to issue or use such form. The commissioner may at any time, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, of which not less than 20 days written notice shall have been given to the insurer, withdraw approval of any such form on any of the grounds stated in this act. It shall be unlawful for the insurer to issue such form or use it in connection with any policy after the effective date of such withdrawal of approval.

History: L. 1971, ch. 155, § 4; L. 1988, ch. 356, § 78; July 1, 1989.



40-447 Payment of life insurance proceeds; interest required to be paid, when.

40-447. Payment of life insurance proceeds; interest required to be paid, when. (a) Notwithstanding any other provision of law, each insurer admitted to transact life insurance in the state of Kansas which fails or refuses to pay the proceeds of, or payments under, any policy of life insurance issued by it within 10 days after the date of receipt of due proof of death in the manner and form requested by the policy, shall pay interest on any moneys payable and unpaid after the expiration of such 10-day period at an annual rate of not less than the current rate of interest on death proceeds left on deposit with the insurer plus 1% computed from the date of said receipt.

(b) Nothing in this section shall be construed to allow any insurer admitted to transact life insurance in this state to withhold payment of money payable under a life insurance policy to any beneficiary for a period longer than reasonably necessary to transmit such payment.

(c) In any case in which interest on the proceeds of, or payments under, any policy of life insurance becomes payable pursuant to subsection (a), the insurer shall notify the named beneficiary or beneficiaries at their last known address that interest will be paid on the proceeds of, or payments under, such policy from the date of receipt of due proof of death of the named insured. Such notice shall specify the rate of interest to be paid.

(d) This section shall not require the payment of interest in any case in which the beneficiary elects in writing delivered to the insurer to receive the proceeds of, or payments under, the policy by any means other than a lump sum payment thereof.

(e) The commissioner of insurance may adopt such rules and regulations necessary to provide for the enforcement and administration of this act.

History: L. 1977, ch. 155, § 1; L. 1987, ch. 164, § 1; July 1.



40-448 Transfer of domicile of domestic company; approval of commissioner; admittance as foreign insurer; deposit of securities; certificate of secretary of state; continuation of existing authority and policies; nonrecognition of transfer for certain purposes.

40-448. Transfer of domicile of domestic company; approval of commissioner; admittance as foreign insurer; deposit of securities; certificate of secretary of state; continuation of existing authority and policies; nonrecognition of transfer for certain purposes. (a) Any life insurance company that was originally incorporated under the laws of this state on March 28, 1907, may, with the approval of the commissioner of insurance, transfer its domicile to any other state in which it is admitted to transact the business of insurance. Every such transferring insurer shall notify the commissioner of insurance of the details of the proposed transfer and shall file promptly any resulting amendments to its articles of incorporation or bylaws. The commissioner of insurance may require additional information, hold hearings, and take such other action as may be necessary to evaluate the proposed transfer. The commissioner of insurance shall approve any such proposed transfer and issue written evidence thereof in the form required by the state to which the transfer shall be made, unless it is determined that such transfer is not in the interest of the policyholders of this state. Upon such transfer the company shall cease to be a domestic insurer and shall be admitted to transact the business of insurance in this state if qualified as a foreign insurer. Upon such transfer the transferring company shall no longer be required to deposit securities pursuant to K.S.A. 40-401, 40-404 or any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; however, the commissioner of insurance shall retain an amount of securities equal to the legal reserves on all policies owned by residents of this state in force at the time of such transfer, and the transferring company shall periodically deposit with the commissioner of insurance additional securities so that at all times the amount on deposit is at least equal to the legal reserves of such policies.

(b) Upon approving any such transfer, the commissioner of insurance shall file with the secretary of state, in accordance with subsections (c) and (d) of K.S.A. 17-6003, and amendments thereto, a certificate stating that the commissioner of insurance has approved transfer of the company's domicile to another state and the state to which the company will transfer its domicile. One hundred and eighty days after the filing of such certificate, or on such earlier date as may be communicated in writing by the president and secretary of the transferring company to the secretary of state, the secretary of state shall issue a certificate that the company has transferred its domicile to the state designated by the commissioner of insurance, and thereupon the existence of the corporation as a domestic corporation shall terminate, if the certificate of the secretary of state shall be recorded in the office of the register of deeds of the county in which the corporation maintained its registered office in this state in compliance with the requirements of subsection (d) of K.S.A. 17-6003, and amendments thereto.

(c) At the discretion of the commissioner of insurance, the certificate of authority, agents' appointments and certificates, rates, forms and other documents required as a precedent to the holding of a Kansas certificate of authority, which are in existence at the time any insurer transfers its domicile to any other state pursuant to subsections (a) and (b), shall continue in full force and effect upon such transfer if such insurer remains duly qualified to transact the business of insurance in this state. All in force policies of any transferring insurer shall remain in full force and effect and shall be endorsed as necessary to display the new name and location of the company.

(d) The transferring company shall not be treated as discontinuing its business for purposes of K.S.A. 40-248 or any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. The transferring company shall not be treated as uniting, merging or consolidating with any other company for purposes of K.S.A. 40-309 or any other provision of chapter 40 of the Kansas Statutes Annotated, and amendments thereto. The transfer shall not be treated as a merger or acquisition of control for purposes of K.S.A. 40-3304 or any other provision of chapter 40 of the Kansas Statutes Annotated and amendments thereto.

(e) The commissioner of insurance of this state may promulgate rules and regulations to carry out the purposes of this act.

History: L. 1990, ch. 155, § 1; July 1.



40-449 Policies covering debtors, replacement by creditor; limitation on contestation.

40-449. Policies covering debtors, replacement by creditor; limitation on contestation. Whenever any creditor substitutes or replaces a policy of life insurance covering debtors of a creditor in exchange for charges collected from the insured debtors, the insurance company issuing the replacement or substitute policy shall not be entitled to contest the payment of benefits in the event of the debtor's death to any greater extent than the replaced life insurance would have been contestable by the insurer providing the replaced coverage had a replacement not occurred. This prohibition shall not apply to any amount of insurance provided by the replacement policy which exceeds the amount of insurance provided by the replaced policy.

History: L. 1990, ch. 156, § 1; July 1.



40-450 Life insurance; insurable interests; assignments to charitable, benevolent, educational and religious institutions.

40-450. Life insurance; insurable interests; assignments to charitable, benevolent, educational and religious institutions. (a) A person of competent legal capacity may insure such person's own life and, either at the time the contract of insurance is entered into or thereafter, name any person as the beneficiary thereof irrespective of whether the person named has an insurable interest in the life of the insured. However, except as provided in this section, no person shall procure or cause to be procured any insurance policy upon the life of another person unless the benefits under such policy are payable to the personal representative of the person insured, or to a person having, at the time such contract of insurance was entered into, an insurable interest in the person insured.

(b) A charitable, benevolent, educational and religious institution qualified under section 501(c) of the internal revenue code shall be deemed to have an insurable interest in the life of an individual insured who has executed a written consent to the assignment of the insurance contract to such institution if such institutional assignee is named as the irrevocable beneficiary thereof.

(c) If the beneficiary, assignee or other payee under any contract made in violation of this section receives from the insurer any benefits thereunder accruing upon the death of the person insured, the personal representative of the insured may maintain an action to recover such benefits from the person so receiving the benefits.

(d) Life insurance contracts may be entered into in which the person paying the consideration has no insurable interest in the life of the person insured if a charitable, benevolent, educational or religious institution qualified under section 501(c) of the internal revenue code is irrevocably designated as the beneficiary. In making such contracts the person paying the premium shall make and sign the application therefor as owner. The application must also be signed by the person whose life is to be insured. Such a contract shall be valid and binding among the parties thereto notwithstanding the absence otherwise of an insurable interest in the life of the person insured.

(e) The provisions of this section shall apply to all insurance contracts in force on and after the effective date of this act and to the procurement, assignment and designation of beneficiaries thereof whenever made.

History: L. 1991, ch. 123, § 1; April 25.



40-451 Coverage temporarily effective, when; written receipt for premium may exclude, void or limit coverage; refund of unearned premium.

40-451. Coverage temporarily effective, when; written receipt for premium may exclude, void or limit coverage; refund of unearned premium. (a) When an application for an individual life insurance policy and an initial premium therefor has been received by an insurance company or agent acting on behalf of such company, the coverage for which application is made shall, subject to the limitations in subsection (b), be deemed to be temporarily in effect until the insurance company or agent has, in the event of an adverse underwriting decision, as defined in K.S.A. 40-2,111, and amendments thereto, notified in writing the applicant of such adverse underwriting decision and returned any unearned premium in accordance with K.S.A. 40-2,112, and amendments thereto.

(b) When an application for an individual life insurance policy and an initial premium therefor has been received, the receipt for the premium shall be in writing and may:

(1) Exclude coverage if the proposed insured commits suicide;

(2) void coverage if the application contains material misrepresentation or is fraudulently completed;

(3) limit the coverage otherwise provided by subsection (a) by specifying for each proposed insured the amount and type of temporary coverage granted; and

(4) void coverage if a check or draft received in payment of the premium is not honored for payment when presented.

(c) When an application for an individual life insurance policy and an initial premium therefor has been received, the receipt for the premium shall be in writing and provide for a refund of any unearned premium pursuant to K.S.A. 40-2,112, and amendments thereto.

History: L. 1992, ch. 236, § 1; July 1.



40-452 Life insurance; employer's insurable interest in employees; when.

40-452. Life insurance; employer's insurable interest in employees; when. (a) An employer, or a trust which is sponsored by an employer for the benefit of its employees, shall have an insurable interest in each of the lives of the employer's employees, directors or retired employees. Notwithstanding the provisions of K.S.A. 40-433, and amendments thereto, the employer or trust may insure such employees', directors' or retired employees' lives for such employer's or trust's benefit on an individual or group basis with the consent of the insured.

(b) The consent requirement of subsection (a) shall be deemed to be satisfied if: (1) The employee, director or retired employee is provided with a written notice that the employer or trust intends to obtain life insurance coverage with respect to such person's life; and (2) the employee, director or retired employee fails to provide written notification to the employer or trust, within 30 days from the date that the notice was transmitted, that such person does not consent to the employer obtaining life insurance coverage on such person's life. It shall be unlawful for the employer or trust to retaliate against any person for refusing to consent to the issuance of life insurance on such person's life.

(c) The extent of the employer's or trust's insurable interest in nonmanagement and retired employees shall be limited to an amount commensurate with the aggregate projected liabilities to such employees under all employee welfare benefit plans, as defined in 29 U.S.C. § 1002(1), calculated in accordance with generally accepted actuarial principles.

(d) For purposes of this section, "employer", means any individual, sole proprietorship, partnership, limited liability company, corporation or any other entity that is legally doing business in this state; the term shall also include all entities or persons which are controlled by or affiliated with any of the foregoing. The determination of whether any entity or person is controlled by or affiliated with another shall be made by applying the principles set forth in subsections (b) or (c) of section 414 of the internal revenue code of 1986, as in effect on January l, 1993, except that all references therein to "80%" shall be changed to 51%.

(e) This section shall not be interpreted to define all instances in which an insurable interest exists.

(f) The provisions of this section shall apply to all insurance contracts in force on or after the effective date of this section.

History: L. 1993, ch. 190, § 1; April 22.



40-453 Life insurance; insurable interest.

40-453. Life insurance; insurable interest. (a) Determination of the existence and extent of the insurable interest under any life insurance policy shall be made at the time the contract of insurance becomes effective but need not exist at the time the loss occurs. In the case of life insurance policies issued or renewed for a specific term, an insurable interest shall not exist for any policy term with respect to any person previously insured by the policy who has, in writing, requested the insurer to terminate or nonrenew the insurance applicable to such person's life.

(b) Notwithstanding the provisions of subsection (a), an employer's or a trust's insurable interest in any employee, director or previous employee cannot be terminated by such employee, director or previous employee with respect to employee benefit plans described in 29 U.S.C. § 1002(3).

History: L. 1993, ch. 190, § 2; April 22.



40-461 Structured settlement protection act; definitions.

40-461. Structured settlement protection act; definitions. For purposes of this act: (a) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(b) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee is legally obligated to provide support, including alimony.

(c) "Discounted present value" means the present value of future payments determined by discounting such payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States internal revenue service.

(d) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before any reductions for transfer expenses or other deductions to be made from such consideration.

(e) "Independent professional advice" means advice of an attorney, certified public accountant, actuary or other licensed professional adviser.

(f) "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor and any other party that has continuing rights or obligations under such structured settlement.

(g) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses required to be disclosed under subsection (e) of K.S.A. 2016 Supp. 40-462, and amendments thereto.

(h) "Payee" means an individual who receives tax free payments under a structured settlement and proposes to make a transfer of payment rights thereunder.

(i) "Periodic payments" include both recurring payments and scheduled future lump sum payments.

(j) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of section 130 of the United States internal revenue code.

(k) "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement.

(l) "Settled claim" means the original tort claim resolved by a structured settlement.

(m) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

(n) "Structured settlement agreement" means the agreement, judgment, stipulation or release embodying the terms of a structured settlement.

(o) "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(p) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, where:

(1) The payee is domiciled in this state or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in this state;

(2) the structured settlement agreement was approved by a court or responsible administrative authority in this state; or

(3) the structured settlement agreement is expressly governed by the laws of this state.

(q) "Terms of the structured settlement" include the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement and any order or other approval of any court or responsible administrative authority or other government authority that authorized or approved such structured settlement.

(r) "Transfer" means any sale, assignment, pledge, hypothecation or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration. Transfer does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of any action to redirect the structured settlement payments to such insured depository institution, or an agent or successor in interest thereof, or otherwise to enforce such blanket security interest against the structured settlement payment rights.

(s) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

(t) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount, including, without limitation, court filing fees, attorneys fees, escrow fees, lien recordation fees, judgment and lien search fees, finders' fees, commissions and other payments to a broker or other intermediary. Transfer expenses do not include any preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

(u) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

History: L. 2005, ch. 57, § 1; July 1.



40-462 Same; disclosure statement, contents.

40-462. Same; disclosure statement, contents. The transferee shall provide to the payee a separate disclosure statement not less than three days prior to the date on which a payee signs a transfer agreement. Such disclosure statement shall set forth in bold type no smaller than 14 points:

(a) The amounts and due dates of the structured settlement payments to be transferred.

(b) The aggregate amount of such payments.

(c) The discounted present value of the payments to be transferred, which shall be identified as the calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities, and the amount of the applicable federal rate used in calculating such discounted present value.

(d) The gross advance amount.

(e) An itemized listing of all applicable transfer expenses, other than attorneys' fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of any such fees and disbursements.

(f) The net advance amount.

(g) The amount of any penalties or liquidated damages payable by the payee in the event of any breach of the transfer agreement by the payee.

(h) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

History: L. 2005, ch. 57, § 2; July 1.



40-463 Same; approval of transfer; required findings.

40-463. Same; approval of transfer; required findings. (a) No direct or indirect transfer of structured settlement payment rights shall be effective and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by such court or responsible administrative authority that the:

(1) Transfer is in the best interest of the payee, taking into account the welfare and support of the payee's dependents;

(2) payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer and has either received such advice or knowingly waived such advice in writing; and

(3) transfer does not contravene any applicable statute or the order of any court or other government authority.

History: L. 2005, ch. 57, § 3; July 1.



40-464 Same; discharge of structured settlement obligor and annuity issuer, when; liability of transferee.

40-464. Same; discharge of structured settlement obligor and annuity issuer, when; liability of transferee. Following a transfer of structured settlement payment rights under this act: (a) The structured settlement obligor and the annuity issuer shall be discharged and released from any and all liability for the transferred payments as to all parties except the transferee.

(b) The transferee shall be liable to the structured settlement obligor and the annuity issuer:

(1) If the transfer contravenes the terms of the structured settlement, for any taxes incurred by such parties as a consequence of the transfer; and

(2) for any other liabilities or costs, including reasonable costs and attorneys' fees, arising from compliance by such parties with the order of the court or responsible administrative authority or arising as a consequence of the transferee's failure to comply with this act.

(c) Neither the annuity issuer nor the structured settlement obligor may be required to divide any periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees.

(d) Any further transfer of structured settlement payment rights by the payee may be made only after compliance with all of the requirements of this act.

History: L. 2005, ch. 57, § 4; July 1.



40-465 Same; application for approval of transfer of structured settlement payment rights; procedure.

40-465. Same; application for approval of transfer of structured settlement payment rights; procedure. (a) An application for approval of a transfer of structured settlement payment rights shall be made by the transferee and may be brought in:

(1) The county in which the payee resides;

(2) the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business; or

(3) any court or before any responsible administrative authority which approved the structured settlement agreement.

(b) The transferee shall file with the court or responsible administrative authority and serve on all interested parties a notice of the proposed transfer and the application for its authorization not less than 20 days prior to the scheduled hearing on any application for approval of a transfer of structured settlement payment rights under K.S.A. 2016 Supp. 40-463, and amendments thereto. Such notice shall include:

(1) A copy of the transferee's application;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required under K.S.A. 2016 Supp. 40-462, and amendments thereto;

(4) a listing of each of the payee's dependents, together with each dependent's age;

(5) notification that any interested party is entitled to support, oppose or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(6) notification of the time and place of the hearing and notification of the manner in which and the time, which shall not be less than 15 days after service of the transferee's notice, by which written responses to the application must be filed in order to be considered by the court or responsible administrative authority.

History: L. 2005, ch. 57, § 5; July 1.



40-466 Same; limitations on provisions of transfer agreement.

40-466. Same; limitations on provisions of transfer agreement. (a) The provisions of this act may not be waived by any payee.

(b) Any transfer agreement entered into by a payee who resides in this state on or after the effective date of this act shall provide that disputes under such transfer agreement, including any claim that the payee has breached the agreement, shall be determined in and under the laws of this state. No such transfer agreement shall authorize the transferee or any other party to confess judgment or consent to entry of judgment against the payee.

(c) No transfer of structured settlement payment rights shall extend to any payments that are life-contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(1) Periodically confirming the payee's survival; and

(2) giving the annuity issuer and the structured settlement obligor prompt written notice in the event of the payee's death.

(d) No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or any assignee based on any failure of such transfer to satisfy the conditions of this act.

(e) No provision of this act shall be construed to authorize any transfer of structured settlement payment rights in contravention of any law or to imply the validity of any transfer under a transfer agreement entered into prior to the effective date of this act.

(f) Compliance with the requirements of K.S.A. 2016 Supp. 40-462, and amendments thereto, and fulfillment of the conditions of K.S.A. 2016 Supp. 40-463, and amendments thereto, shall be solely the responsibility of the transferee in any transfer of structured settlement payment rights. Neither the structured settlement obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, non-compliance with such requirements or failure to fulfill such conditions.

History: L. 2005, ch. 57, § 6; July 1.



40-467 Same; citation of act; applicability to workers compensation.

40-467. Same; citation of act; applicability to workers compensation. (a) K.S.A. 2016 Supp. 40-461 through 40-467, and amendments thereto, shall be known as and may be cited as the structured settlement protection act.

(b) No provision of this act shall apply to any settlement of any claim for or award of workers compensation.

History: L. 2005, ch. 57, § 7; July 1.



40-4,101 Standard nonforfeiture law for individual deferred annuities; citation of act.

40-4,101. Standard nonforfeiture law for individual deferred annuities; citation of act. (a) K.S.A. 2016 Supp. 40-4,101 through 40-4,113, and amendments thereto, shall be known as the standard nonforfeiture law for individual deferred annuities.

(b) For the purposes of this act, the term "commissioner" shall mean the commissioner of insurance.

History: L. 2004, ch. 18, § 1; July 1.



40-4,102 Same; application.

40-4,102. Same; application. This act shall not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the federal internal revenue code, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced or reversionary annuity, nor to any contract which shall be delivered outside this state through an agent or other representative of the company issuing the contract.

History: L. 2004, ch. 18, § 2; July 1.



40-4,103 Same; nonforfeiture requirements.

40-4,103. Same; nonforfeiture requirements. (a) Except as stated in K.S.A. 2016 Supp. 40-4,102, and amendments thereto, in the case of any annuity contract issued on or after the operative date of this act as defined in K.S.A. 2016 Supp. 40-4,113, and amendments thereto, no annuity contract, shall be delivered or issued for delivery in this state unless such annuity contract contains in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the holder of such annuity contract, upon cessation of payment of considerations under the annuity contract:

(1) That upon cessation of payment of considerations under an annuity contract, or upon the written request of the owner of an annuity contract, the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in K.S.A. 2016 Supp. 40-4,105, 40-4,106, 40-4,107, 40-4,108 and 40-4,110, and amendments thereto;

(2) if an annuity contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of such annuity contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of a paid-up annuity benefit a cash surrender benefit of such amount as is specified in K.S.A. 2016 Supp. 40-4,105, 40-4,106, 40-4,108 and 40-4,110, and amendments thereto. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand therefor with surrender of the annuity contract after making a written request to and receiving written approval from the commissioner. The request shall address the necessity and equitability to all policyholders of the deferral;

(3) a statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the annuity contract, together with sufficient information to determine the amounts of the benefits; and

(4) a statement that any paid-up annuity, cash surrender or death benefits that may be available under the annuity contract are not less than the minimum benefits required by any statute of the state in which the annuity contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the annuity contract, any indebtedness to the company on the annuity contract or any prior withdrawals from or partial surrenders of the annuity contract.

(b) Notwithstanding the requirements of this section, a deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the annuity contract arising from prior consideration paid would be less than $20 monthly, the company may, at its option, terminate the annuity contract by payment in cash of the then present value of the portion of the paid-up annuity benefit, calculated on the basis on the mortality table, if any, and interest rate specified in the annuity contract for determining the paid-up annuity benefit, and by this payment shall be relieved of any further obligation under the annuity contract.

History: L. 2004, ch. 18, § 3; July 1.



40-4,104 Same; minimum values; rules and regulations.

40-4,104. Same; minimum values; rules and regulations. The minimum values as specified in K.S.A. 2016 Supp. 40-4,105, 40-4,106, 40-4,107, 40-4,108 and 40-4,110, and amendments thereto, of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section and amendments thereto.

(a) (1) The minimum nonforfeiture amount at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at rates of interest as indicated in subsection (b) of the net considerations, as hereinafter defined, paid prior to such time, decreased by the sum of subparagraphs (A) through (D) below:

(A) Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subsection (b).

(B) An annual contract charge of $50, accumulated at rates of interest as indicated in subsection (b).

(C) Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subsection (b).

(D) The amount of any indebtedness to the company on the contract, including interest due and accrued.

(2) The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 87.5% of the gross considerations credited to the annuity contract during that contract year.

(b) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent per annum and the following, which shall be specified in the annuity contract if the interest rate will be reset:

(1) The five-year constant maturity treasury rate reported by the federal reserve as of a date, or average over a period, rounded to the nearest 1/20th of one percent, specified in the contract no longer than 15 months prior to the annuity contract's issue date or redetermination date of paragraph (4) of subsection (b) of this section and amendments thereto;

(2) reduced by 125 basis points;

(3) where the resulting interest rate is not less than one percent; and

(4) the interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis and period, if any, shall be stated in the annuity contract. The basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(c) During the period or term that an annuity contract provides substantive participation in an equity indexed benefit, such annuity contract may increase the reduction described in paragraph (2) of subsection (b) above by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the issue date of such annuity contract, and at each redetermination date thereafter, of the additional reduction shall not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Lacking such a demonstration that is acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.

(d) The commissioner may adopt rules and regulations to implement the provisions of subsection (c) of this section, and amendments thereto, and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for annuity contracts that provide substantive participation in an equity index benefit and for such other annuity contracts that the commissioner determines adjustments are justified.

History: L. 2004, ch. 18, § 4; July 1.



40-4,105 Same; computation of present value.

40-4,105. Same; computation of present value. Any paid-up annuity benefit available under an annuity contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the annuity contract for determining the minimum paid-up annuity benefits guaranteed in such annuity contract.

History: L. 2004, ch. 18, § 5; July 1.



40-4,106 Same; calculation of cash surrender value.

40-4,106. Same; calculation of cash surrender value. For annuity contracts that provide cash surrender benefits, the cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit that would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the annuity contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such annuity contracts shall at least equal to the cash surrender benefit.

History: L. 2004, ch. 18, § 6; July 1.



40-4,107 Same; calculation of paid-up annuity benefits.

40-4,107. Same; calculation of paid-up annuity benefits. For annuity contracts that do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the annuity contract arising from considerations paid prior to the time the annuity contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the annuity contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the annuity contract. For annuity contracts that do not provide any death benefits prior to the commencement of any annuity payments, present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

History: L. 2004, ch. 18, § 7; July 1.



40-4,108 Same; maturity date.

40-4,108. Same; maturity date. For the purpose of determining the benefits calculated under K.S.A. 2016 Supp. 40-4,106 and 40-4,107, and amendments thereto, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the annuity contract, but shall not be deemed to be later than the anniversary of such annuity contract next following the annuitant's 70th birthday or the 10th anniversary of such annuity contract, whichever is later.

History: L. 2004, ch. 18, § 8; July 1.



40-4,109 Same; disclosure of death benefits.

40-4,109. Same; disclosure of death benefits. Any annuity contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in such contract that such benefits are not provided.

History: L. 2004, ch. 18, § 9; July 1.



40-4,110 Same; inclusion of lapse of time considerations.

40-4,110. Same; inclusion of lapse of time considerations. Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any annuity contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the annuity contract occurs.

History: L. 2004, ch. 18, § 10; July 1.



40-4,111 Same; proration of values; additional benefits.

40-4,111. Same; proration of values; additional benefits. For any annuity contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of K.S.A. 2016 Supp. 40-4,105, 40-4,106, 40-4,107, 40-4,108 and 40-4,110, and amendments thereto, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this act. The inclusion of such benefits shall not be required in any paid-up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

History: L. 2004, ch. 18, § 11; July 1.



40-4,112 Same; rules and regulations.

40-4,112. Same; rules and regulations. The commissioner may adopt rules and regulations reasonably necessary to implement the provisions of this act.

History: L. 2004, ch. 18, § 12; July 1.



40-4,113 Same; effective date.

40-4,113. Same; effective date. (a) After the effective date of this act, a company may elect to apply its provisions to annuity contracts on a contract form-by-contract form basis before the second anniversary of the effective date of this act.

(b) In all other instances, this act shall become operative with respect to all annuity contracts issued by the company on or after the second anniversary of this act.

History: L. 2004, ch. 18, § 13; July 1.






Article 5 MUTUAL LIFE INSURANCE COMPANIES

40-501 Formation.

40-501. Formation. Mutual life insurance companies may be organized as provided in section 40-401 of this code for the purposes therein specified.

History: L. 1927, ch. 231, 40-501; June 1.



40-502 Directors and officers; vacancies; elections.

40-502. Directors and officers; vacancies; elections. (a) The affairs of any mutual life insurance company now existing or hereafter organized under the laws of this state shall be managed by a board of not more than 25 nor less than five directors. Any vacancy in the board shall be filled by the remaining members until the next annual meeting of the policyholders, at which time a successor shall be elected to fill the unexpired term.

(b) The director shall be elected by ballot, and each person who is a policyholder shall be entitled to one vote. Policyholders may vote by proxy, signed by the person legally entitled to vote the same. Each policyholder shall have the right to cast as many votes in the aggregate as shall equal the number of directors to be regularly elected, and each policyholder, in person or by proxy, may cast the whole number of votes for one candidate or may divide such policyholder's votes among two or more candidates. A majority of the number of directors shall constitute a quorum for the transaction of business.

(c) Every mutual life insurance company, now existing or hereafter organized under the laws of this state, shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws.

(d) Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.

History: L. 1927, ch. 231, 40-502; L. 2005, ch. 41, § 3; L. 2007, ch. 30, § 1; July 1.



40-503 Seal; bylaws.

40-503. Seal; bylaws. The board of directors of any mutual life insurance company shall have power to adopt a seal and make such bylaws and amendments thereto, not inconsistent with the constitution and laws of this state, as may be deemed necessary for the regulation and management of its affairs.

History: L. 1927, ch. 231, 40-503; June 1.



40-504 Certificate of authority; procedure and fee; duties of attorney general.

40-504. Certificate of authority; procedure and fee; duties of attorney general. Any corporation heretofore organized and existing pursuant to law for the purpose of making insurance on the lives of individuals, may take advantage and have the benefit of this act by filing in the office of the commissioner of insurance a declaration of the company, signed by the president and secretary, giving the name of the corporation, a copy of the bylaws, the form of application adopted by them, and a copy of the policy contract proposed to be issued to individuals, together with a fee of one hundred dollars. The commissioner of insurance shall submit all documents to the attorney general for his examination, and if found by him to be in accordance with the law he shall certify to and deliver the same to the commissioner of insurance, who shall retain such documents on file, and upon compliance by said company with the provisions of this code the commissioner of insurance shall issue his certificate authorizing said company to do business in this state under the provisions of this code.

History: L. 1927, ch. 231, 40-504; June 1.



40-505 Suspension of business.

40-505. Suspension of business. Whenever the directors of any mutual life insurance company organized under the laws of this state shall deem it to the best interest of the policyholders to suspend business, it may secure propositions from other solvent life insurance companies authorized to do business in this state, whether foreign or domestic, and whether companies possessing a capital stock or organized on the mutual plan, to reinsure its policies. That upon securing such proposition or propositions, the same shall be formulated and the substance transmitted by mail to each policyholder, and a regular or special meeting of the policyholders shall be called for the purpose of determining whether said company shall go into liquidation, and also of voting upon said proposition of reinsurance. If at such meeting two thirds of the number of the holders of outstanding policies of such company shall vote, either in person or by proxy, to go into liquidation and to accept any one of said propositions for reinsurance, the board of directors may make a contract in accordance therewith, and upon due execution thereof transfer and turn over to the said reinsuring corporation so much of the assets of such mutual life insurance company as are embraced in said proposal or contract as consideration therefor: Provided, That any dissenting policyholder may withdraw his equitable share of the assets of such company in lieu of accepting such reinsurance contract: Provided, That nothing in this act shall be construed as legalizing any attempted reinsurance or transfer heretofore made by any such company.

History: L. 1927, ch. 231, 40-505; June 1.



40-506 Issuance of participating and nonparticipating insurance and annuities by mutual life insurance companies.

40-506. Issuance of participating and nonparticipating insurance and annuities by mutual life insurance companies. Any mutual life insurance company, upon authorization of its board of directors, may issue both participating and nonparticipating insurance and annuities and may determine the right to participate and the extent of participation of any class or classes or policies. Any such classification or determination shall be reasonable and shall not unfairly discriminate as between policyholders within the same such classifications. Life insurers may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged. A separate account shall be established for nonparticipating policies, and adequate provision shall be made so that the interests of participating policyholders are in no way adversely affected by reason of the issuance of such nonparticipating policies. The total number of nonparticipating life insurance and annuity policies issued in any one fiscal year by any mutual life insurance company shall not exceed the total number of participating life insurance and annuity policies issued by that company in the same fiscal year. Mutual life insurance companies issuing such nonparticipating business shall be further subject to such regulation in issuing nonparticipating policies as the insurance commissioner shall consider appropriate. Nonparticipating insurance and annuities is that type of insurance and annuities which is not entitled to receive dividends. Participating insurance and annuities is defined as insurance and annuities on which the owner thereof is entitled to receive dividends as may be apportioned by the board of directors of the company pursuant to K.S.A. 40-420.

History: L. 1972, ch. 181, § 2; July 1.



40-507 Merger or consolidation; order of commissioner directing delivery of assets.

40-507. Merger or consolidation; order of commissioner directing delivery of assets. (a) Every mutual life insurance company formed under authority of K.S.A. 40-501 et seq., and amendments thereto may:

(1) Merge or consolidate with any other domestic mutual life insurance company;

(2) merge or consolidate with any other non-domestic mutual life insurance company if such merger or consolidation is authorized by the laws of the state or territory in which such nondomestic company is organized;

(3) merge or consolidate with a nondomestic nonprofit health services corporation or nonprofit medical and hospital service corporation if such merger or consolidation would be permitted by the state regulatory official or officials having jurisdiction over such nondomestic nonprofit health services corporation or nonprofit medical and hospital service corporation and the surviving or resulting company is a domestic mutual life insurance company; and

(4) by virtue of such merger or consolidation, do the kinds of insurance business in the manner and for the purposes for which a mutual life insurance company may be organized in this state or in the manner and for the purposes for which a nondomestic mutual life insurance company may be licensed or authorized to do business in this state.

(b) When a mutual life insurance company of this state shall be merged or consolidated with a mutual life insurance company organized under the laws of any other state, the commissioner of insurance in an order of approval shall direct that the assets of the domestic company be delivered to the company with which the domestic company is merged or consolidated.

History: L. 1972, ch. 53, § 10; L. 1980, ch. 135, § 2; L. 1996, ch. 25, § 7; L. 1997, ch. 29, § 1; July 1.



40-508 Same; merger and consolidation defined.

40-508. Same; merger and consolidation defined. As used in this act:

(a) "Merger" means the union of two (2) or more companies into a single company which is one of the companies so uniting.

(b) "Consolidation" means the joining of two (2) or more companies in a manner so that a single new consolidated company results therefrom.

History: L. 1980, ch. 135, § 1; July 1.



40-509 Same; resolution of boards of directors.

40-509. Same; resolution of boards of directors. (a) The board of directors of each of the mutual insurers proposing to merge or consolidate shall, by resolution adopted by at least a majority of all the members of each board, approve a joint agreement of merger or consolidation, as the case may be, between the insurer parties, setting forth the terms and conditions of the merger or consolidation, the mode of carrying the same into effect and such other provisions as are deemed advisable.

(b) Upon approving such an agreement, each board by resolution shall direct the same be submitted to the commissioner of insurance subject to disapproval as provided in K.S.A. 40-510 and to the approval of the policyholders of the respective insurers as provided in K.S.A. 40-511.

History: L. 1980, ch. 135, § 3; July 1.



40-510 Same; merger or consolidation of companies; filing agreement with commissioner; hearing; disapproval, grounds; notice of disapproval.

40-510. Same; merger or consolidation of companies; filing agreement with commissioner; hearing; disapproval, grounds; notice of disapproval. (a) No merger or consolidation of a domestic mutual insurer shall be effectuated unless, in advance of a proposed merger or consolidation, the agreement therefor and any other information requested by the commissioner of insurance has been filed with the commissioner and has not been disapproved in writing. If the domestic insurer is not then impaired, the commissioner of insurance shall act with respect to the agreement for merger or consolidation after a hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act. An agreement shall be effectuated in accordance with its terms unless the commissioner of insurance disapproves the same within 60 days after the date of filing, subject to the commissioner's right to have a reasonable extension of time not to exceed an additional 60 days upon written notice to the insurers involved. The commissioner of insurance may disapprove an agreement, upon one or more of the following grounds, if the agreement:

(1) Is inequitable to the policyholders of any domestic insurer involved;

(2) would materially reduce the financial security of policyholders of the domestic insurer in this state and elsewhere;

(3) would materially tend to lessen competition in this state as to the kinds of insurance involved or would tend to create a monopoly therein; or

(4) is subject to any other reasonable objections.

(b) If the commissioner of insurance disapproves an agreement, notice shall be given to the insurers proposing to merge or consolidate specifying the reasons for disapproval.

History: L. 1980, ch. 135, § 4; L. 1988, ch. 356, § 79; July 1, 1989.



40-511 Same; approval by two-thirds vote of policyholders; notice of meeting; summary of agreement.

40-511. Same; approval by two-thirds vote of policyholders; notice of meeting; summary of agreement. (a) After a proposed agreement of merger or consolidation has been filed with the commissioner of insurance and has not been disapproved in accordance with K.S.A. 40-510, and if the insurer is then unimpaired, such agreement shall be submitted to the domestic insurer's policyholders for approval at a regular or special meeting of the policyholders.

(b) Not less than twenty (20) days before any such meeting, written notices of the meeting and of the proposed merger or consolidation shall be given to each policyholder of each insurer. The notice shall state the day, hour, place and purposes of the meeting and be accompanied by a brief summary of the agreement of merger or consolidation, as the case may be. The notice and summary shall be subject to approval by the commissioner of insurance. Notice and accompanying summary shall be deemed given when enclosed in an envelope addressed to each policyholder at the address last of record with the insurer and deposited postage paid in a depository of the United States post office. In the event of a merger, if at the year end prior to the date of merger the total admitted assets, as reflected by the most recent annual statement filed with the commissioner of insurance of the company that is to survive, are equal to or greater than five (5) times that of the total admitted assets, as reflected by the most recent annual statement filed with the commissioner of insurance, of the company or companies that are not to survive, in lieu of notice by mail, notice, subject to approval by the commissioner, may be given to the policyholders of the larger insurer by publication in a newspaper of general circulation in either of the two (2) largest cities in each state in which the insurers are authorized to transact an insurance business.

(c) Upon receiving the affirmative vote of two-thirds (2/3) of all votes cast by policyholders present or represented by written proxy at each meeting, such agreement shall be deemed to have been approved. Each policyholder of the insurers shall be bound by such vote without right of dissent other than the right to vote against the proposal at the meeting. A dissenting policyholder shall have no right or equity as to assets of the insurer except as expressly provided in the policyholder's policy or policies. Should any such agreement fail to receive the required number of votes, it shall be null and void.

History: L. 1980, ch. 135, § 5; July 1.



40-512 Same; impaired insurer.

40-512. Same; impaired insurer. If a domestic mutual insurer is impaired in that the insurer's surplus is less than the amount required for authority to transact the kinds of insurance being transacted by the insurer, the commissioner of insurance may approve the agreement of merger or consolidation with a hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act, and the same may be effectuated without approval of the impaired insurer's policyholders.

History: L. 1980, ch. 135, § 6; L. 1988, ch. 356, § 80; July 1, 1989.



40-513 Same; articles of merger or consolidation, requirements.

40-513. Same; articles of merger or consolidation, requirements. After a proposed agreement of merger or consolidation has been filed with the commissioner of insurance and has not been disapproved and after approval of the policyholders, if required, upon agreement of merger or consolidation the articles of merger or consolidation, as the case may be, shall be executed under the seal of each insurer, shall be verified by a duly authorized officer of each insurer and shall set forth, as applicable:

(a) The name of the surviving or new corporation;

(b) the time and place of the meeting of the directors at which the agreement of merger or consolidation was approved and, except when pursuant to K.S.A. 40-512 the agreement was not submitted to a vote of the policyholders of the insurer, the time and place of the meeting of the policyholders of each insurer at which the agreement of merger or consolidation, as the case may be, was approved, the kind and period of notice given to the policyholders and the total vote by which the agreement was approved;

(c) in the case of a merger into a surviving insurer, any changes desired to be made in the articles of the surviving insurer, or in the case of a consolidation into a new domestic insurer, all of the statements required by law to be set forth in the original articles in the case of the formation of a domestic insurer;

(d) the number, names and addresses of the persons to be the directors of the surviving or new insurer; and

(e) the agreement of merger or consolidation.

History: L. 1980, ch. 135, § 7; July 1.



40-514 Same; articles of merger or consolidation, examination by commissioner; approval; filings; effect of commissioner's approval.

40-514. Same; articles of merger or consolidation, examination by commissioner; approval; filings; effect of commissioner's approval. (a) The commissioner of insurance shall examine the articles of merger or consolidation and if the same are in order shall endorse the approval thereon, and the entire proceedings shall be filed and recorded in the office of the secretary of state, a copy of the same certified by the secretary of state to be filed in the office of the commissioner of insurance. Within fifteen (15) days after said approval by the commissioner of insurance, a certified copy of said articles also shall be filed by the officers of the new or surviving company in the office of the register of deeds in the counties wherein the registered offices and home offices of the merging or consolidating companies were located and in the county wherein the registered office and home office of the surviving or new company shall be located and in the office of the register of deeds of each county in this state in which any of the companies involved shall have real property at the time of merger or consolidation.

(b) The merger or consolidation shall be effective upon the commissioner's endorsing approval, which date of approval shall be the date of consolidation or merger of said companies.

(c) The companies involved shall thereupon be one company under the name adopted in and by said agreement, possessing all the rights, privileges, immunities, powers and franchises theretofore vested in each of them.

(d) The separate existence of all the companies to the agreement of merger or consolidation, except the surviving or new company, shall cease.

(e) All property, real, personal and mixed, and all debts due on whatever account, including assessments payable from members and policyholders and all other choses in action and all and every other interest of, or belonging to or due to, each of the companies merged or consolidated shall be deemed to be transferred to and vested in such surviving or new company without further act or deed. The title to any real estate or any interest therein under the laws of this state vested in any of the companies shall not revert or be in any way impaired by reason of such merger or consolidation.

(f) Such surviving or new company shall be responsible and liable for all of the liabilities and obligations of each of the companies merged or consolidated. Any claim existing or action pending by or against any companies merged or consolidated may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new company may be substituted in its place. Neither the rights of creditors nor liens upon the property of any such companies shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(g) In the case of merger, the articles of incorporation of the surviving company shall be supplanted, amended or superseded to the extent, if any, that any provision or provisions of such articles of incorporation shall be revised in the agreement of merger, and the articles of incorporation shall be deemed to be thereby and to that extent amended.

(h) In the case of a consolidation, the new articles of incorporation shall be deemed to be the articles of incorporation of such new corporation.

(i) The surviving or new company may, for the purpose of complying with the requirements of the law relating to age of a company, elect to be the age of any of the merging or consolidating companies and shall for this purpose be considered as having such age. Such election shall be set forth in the agreement of merger or consolidation.

(j) The surviving or new company shall maintain the reserves and deposits as required by law of other like kinds of companies doing like kinds of insurance business.

(k) The surviving or new company after merger or consolidation shall be subject to the same fees, taxes, or penalties and other requirements of law as other like kinds of companies doing like kinds of insurance business.

History: L. 1980, ch. 135, § 8; July 1.



40-515 Same; compensation of directors and officers; criminal penalties.

40-515. Same; compensation of directors and officers; criminal penalties. (a) No director or officer of any company party to a merger or a consolidation, except as fully expressed in the agreement of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration whatever, directly or indirectly, for in any manner aiding, promoting or assisting in such merger or consolidation.

(b) Any person violating the provisions of this section shall be fined not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) or imprisoned in the county jail for not more than one year, or both, and shall forfeit any office held in the merged or consolidated company.

History: L. 1980, ch. 135, § 9; July 1.



40-516 Same; act supplemental to insurance code; severability.

40-516. Same; act supplemental to insurance code; severability. (a) Nothing contained in this act shall be construed to enlarge the charter powers of any insurance company except in conformity with the provisions of the proposed articles of incorporation of the merged or consolidated company as provided in this act, nor to authorize any insurance company to do any kind of insurance business not authorized by its charter or articles of incorporation, nor to authorize any insurance company to do any kind of insurance business in this state not authorized by its license or certificate of authority to do business in this state.

(b) This act shall be part of and supplemental to the insurance code of the state of Kansas.

(c) If any provision of this act or the application of such provision to any person or circumstance shall be held invalid, the remainder of this act and the application of such provision to persons and circumstances other than those as to which it is held invalid shall not be affected thereby.

History: L. 1980, ch. 135, § 10; July 1.






Article 6 MUTUAL ASSESSMENT LIFE ASSOCIATIONS

40-601 Mutual assessment life associations; types of insurance permitted; liability of policyholders; deposit of securities.

40-601. Mutual assessment life associations; types of insurance permitted; liability of policyholders; deposit of securities. Mutual assessment life associations hereafter organized and admitted under this article, as well as those now transacting business in this state upon the mutual assessment life insurance plan, may insure the lives of their members and provide every insurance applicable thereto or connected therewith, including personal injury, disability, old age, accumulation and annuity benefits, and shall reserve in their policies and articles of incorporation the right to collect additional amounts, assessments or premiums so that the liability of policyholders shall not be limited to fixed, level or stipulated premiums. Any such domestic association shall at all times have and maintain on deposit with the commissioner of insurance pursuant to K.S.A. 40-229a approved securities in the sum of $10,000 as a guaranty fund for the benefit of its policyholders, and such deposit shall be in addition to all other deposits required by this article.

History: L. 1927, ch. 231, 40-601; L. 1996, ch. 25, § 8; July 1.



40-602 Formation; directors and officers; annual meeting.

40-602. Formation; directors and officers; annual meeting. Five or more persons of lawful age, citizens of this state, may associate themselves together for the purpose of forming a mutual assessment life association. The persons named in the articles of incorporation shall constitute the directors or trustees of the association for the first year, and shall have power to fill all vacancies occurring in the board in the manner provided in the bylaws of the association. Upon complying with the requirements of section 40-216, they may proceed to complete their organization by the election, by ballot, of a president and vice-president from among their number, and a secretary and treasurer, and such other officers as may be necessary for the complete performance of all the business and objects of the association herein provided, to serve for one year, or until their successors are elected and qualified. Such directors and officers shall be elected annually thereafter, at such times as shall be fixed in the bylaws. The directors or trustees shall be elected by the certificate or policyholders at each annual meeting, each certificate or policyholder to be entitled to one vote for every director to be elected. Notice of the annual meeting shall be given by the secretary, by publication in some daily newspaper having general circulation in this state, at least once each week for four consecutive weeks just prior to such meeting. The policies issued by such associations, as well as all other associations now transacting business in this state or hereinafter admitted, which policies shall include a copy of the application and medical examination, shall constitute the entire contract between the association and its members.

History: L. 1927, ch. 231, 40-602; June 1.



40-603 What policy to state.

40-603. What policy to state. All policies or certificates issued by any such association shall state in large type that the association is organized on the mutual assessment life insurance plan.

History: L. 1927, ch. 231, 40-603; June 1.



40-604 Regulations and restrictions.

40-604. Regulations and restrictions. It shall be unlawful for such association to make insurance on the health of individuals, or to contract the payment to any member or his beneficiaries a sum greater than three thousand dollars, unless such corporation or association shall have a membership sufficient to pay the face value of the certificate or policy in full with one single assessment to make insurance on the life of any person until such person has first been subjected to a medical examination by a regular practicing physician, and found to be insurable, except when insurance is granted against accident or disablement only; to make insurance on the life of any person above sixty years of age; to issue joint life certificates or policies granting insurance on the life of more than one person under one certificate or policy, unless each person insured under such certificate or policy shall be named and assessed individually for their full pro rata share.

History: L. 1927, ch. 231, 40-604; June 1.



40-605 Policy not contestable; assessment to pay policy on maturity; payment to beneficiary.

40-605. Policy not contestable; assessment to pay policy on maturity; payment to beneficiary. From and after January 1, 1928, it shall be unlawful for any association to issue or deliver in this state a policy unless the same shall contain in substance provision that except as otherwise expressly provided by law the policy shall be incontestable after it has been in force during the lifetime of the insured for a period not more than two years from its date, except for nonpayment of premiums and except for violations of the conditions of the policy relating to military and naval service in time of war, and at the option of the company, provisions relative to benefits in the event of total and permanent disability and provisions which grant additional insurance specifically against death by accident may also be excepted; but upon the maturity of any policy or certificate, the secretary of the association shall proceed to make the necessary assessment with which to raise funds to pay the same and upon receipt of such fund shall within thirty days pay the same over to the beneficiary under such maturing certificate or policy.

History: L. 1927, ch. 231, 40-605; June 1.



40-606 Suspension of business and reinsurance.

40-606. Suspension of business and reinsurance. Any mutual assessment life association may suspend business and reinsure its outstanding certificates or policies as provided by section 40-505 of this code.

History: L. 1927, ch. 231, 40-606; June 1.



40-607 Regulations and restrictions of foreign mutual assessment life associations.

40-607. Regulations and restrictions of foreign mutual assessment life associations. Foreign mutual assessment life associations shall be admitted to this state upon complying with the requirements of section 40-209, provided such associations are required by the laws of the states of their domicile to, or they do voluntarily, maintain the reserves, segregate the same and value their policies in accordance with the provisions of section 40-608. Such foreign mutual assessment life associations shall file with the commissioner of insurance, a certificate showing that such association has on deposit with a state official of its home state, approved securities in the sum of at least two hundred thousand dollars, or shall make such deposit with the commissioner of insurance of this state.

History: L. 1927, ch. 231, 40-607; June 1.



40-608 Reserve funds; reports.

40-608. Reserve funds; reports. On and after January 1, 1928, every assessment life association transacting business under the provisions of this article shall hold and maintain upon every contract of life insurance thereafter issued assets in excess of other liabilities to provide for reserves not less than the minimum reserves prescribed herein. The basis for minimum reserves under this act shall be the American experience table of mortality and interest at four percentum per annum. Contracts may provide for not more than one-year preliminary-term insurance by incorporating therein a clause plainly showing that the first year's insurance under such contracts is term insurance, purchased by the whole or a part of the contribution to be received during the first contract year, and such contracts may be valued on the basis of the mortality table and interest rate above prescribed by the preliminary-term plan modified as follows: If the premium or contribution charged for any contract exceeds that charged for like insurance under twenty-payment life preliminary-term contracts of the same association, the reserve thereon at the end of any year, including the first, shall not be less than the reserve on a twenty-payment life preliminary-term contract issued in the same year and at the same age, together with an amount which shall be equivalent to the accumulation of a level net premium sufficient to provide for a pure endowment at the end of the premium-paying period equal to the difference between the value at the end of such period of such a twenty-payment life preliminary-term contract and the full level net premium reserve at such time of such a contract.

The premium-paying period is the period during which premiums are concurrently payable under such twenty-payment life preliminary-term contract and such other contract. Under any contract providing, in addition to the regular contributions, for the payment concurrently of additional contributions to the extent needed to pay its share of claims and expenses and to maintain the tabular reserves required by this act, or requiring any such additional amount to be charged as an indebtedness not exceeding the tabular reserves on the contract and providing for terminating the contract whenever such charges shall equal the tabular reserves, no liability shall be charged in any valuation for any deficiency in future contributions so long as such payments are actually collected or such charges are actually made. If any contracts are issued on or after January 1, 1928, which do not contain the above provisions, the association shall maintain as to such contracts the reserves as provided in K.S.A. 40-409, and amendments thereto.

The assets representing the reserves on all contracts issued on and after January 1, 1928, and on such other contracts as the association shall designate upon which a reserve at least equal to the minimum reserve prescribed herein has been accumulated, shall be deposited in the form of approved securities in this state as provided in K.S.A. 40-229a or with the proper official or institution of some other state, for the sole and separate use and benefit of such contracts and the insured and beneficiaries thereunder, and no other contracts, insured, beneficiaries or claimants shall have or acquire any right or interest therein; and provisions shall be made for requiring during each calendar year from such contracts as are not included under this section, contributions, which, together with available assets not so held separate, shall be sufficient to provide for the shares of claims, expenses and other current liabilities to be borne by such contracts as are not included herein. No such separation shall be required whenever reserves on all outstanding contracts are maintained in accordance with the provisions of this code. Such association may accumulate, maintain and distribute a surplus or surpluses over and above such reserves and shall do so as the bylaws of the association may provide in conformity with this code.

Nothing herein shall be construed as giving to any individual contract, insured or beneficiary any right or claim to any reserves or surplus or to any part thereof other than in the manner and to the extent provided in the contract or bylaws of the association; nor as making any such reserves, except the reserves required herein, a liability in determining the solvency of the association. Unless an association shall provide otherwise, the actual mortality experienced on all outstanding contracts shall be determined and distributed between all such outstanding contracts in proportion of the cost of insurance on the basis herein provided or such other mortality table approximating the experience of the association as it may provide. Every association may include in contracts issued hereunder, provisions for total and permanent disability benefits, accidental death benefits, and the payment of the benefits in installments or annuities. It shall maintain for all such added benefits, any additional reserves as may be prescribed by the commissioner of insurance, which additional reserves shall be subject to the provisions herein for segregation of reserves.

An association may provide in its contracts for cash surrender and loan values to an amount not exceeding the reserve, or for the equivalent paid-up or extended term insurance based upon a rate of mortality not lower than and a rate of interest not higher than that used in determining the reserve provided herein. Whenever the assets held separately for contracts issued on and after January 1, 1928, and such other contracts designated as provided herein, shall exceed the reserves thereon by not less than five percentum of such reserves, any excess assets derived from mortality savings, savings from expense loadings, and investment gains may be apportioned, distributed and used as provided by the association.

In addition to the annual report required by law, every such association shall report annually to the commissioner of insurance on or before March 1, the valuation of outstanding contracts issued on and after January 1, 1928, or designated as provided herein, and in force on the preceding December 31. The report shall contain a statement of the rate of earning of the mean invested assets, the interest earnings at such rate on the segregated portion of the assets, the interest required to maintain the reserves, the expected or tabular mortality, the actual mortality experienced, and the amount of reserve released by death and lapse, stated separately. Such report shall be certified by the actuary of the association. Such valuation shall be reported in such manner and such other reports shall be made and such information furnished as the commissioner of insurance may require.

History: L. 1927, ch. 231, 40-608; L. 1996, ch. 25, § 9; July 1.



40-609 Act not to apply to certain associations.

40-609. Act not to apply to certain associations. This article shall not apply to any association of religious or secret societies now existing or under the supervision of a grand or supreme lodge, nor to any class of mechanics, express, telegraph or railroad employees formed for the mututal benefit of the members thereof and their families, exclusively.

History: L. 1927, ch. 231, 40-609; June 1.






Article 7 FRATERNAL BENEFIT SOCIETIES

40-738 Definitions.

40-738. Definitions. Any incorporated society, order or supreme lodge, without capital stock, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this act, is hereby declared to be a fraternal benefit society.

History: L. 1988, ch. 154, § 1; Jan. 1, 1989.



40-739 Operation on lodge system; subordinate lodges required to hold regular meetings; lodges for children.

40-739. Operation on lodge system; subordinate lodges required to hold regular meetings; lodges for children. (a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual. Subordinate lodges shall be required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society.

History: L. 1988, ch. 154, § 2; Jan. 1, 1989.



40-740 Representative form of government; election and voting criteria.

40-740. Representative form of government; election and voting criteria. A society has a representative form of government when:

(a) It has a supreme governing body constituted in one of the following ways:

(1) Assembly. The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than 2/3 of the votes and not less than the number of votes required to amend the society's laws. The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(2) Direct election. The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member shall not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.

(b) The officers of the society are elected by the supreme governing body or by the board of directors;

(c) only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

(d) each voting member shall have one vote. No vote may be cast by proxy.

History: L. 1988, ch. 154, § 3; Jan. 1, 1989.



40-741 Definitions.

40-741. Definitions. As used in this act:

(a) "Agent" means an individual as defined in K.S.A. 40-239, and amendments thereto.

(b) "Benefit contract" means the agreement for provision of benefits authorized by subsection (a) of K.S.A. 40-742, as that agreement is described in K.S.A. 40-749.

(c) "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(d) "Certificate" means the document issued as written evidence of the benefit contract.

(e) "Commissioner" means the commissioner of insurance of this state.

(f) "Premiums" means premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

(g) "Laws" means the society's articles of incorporation, constitution and bylaws, however designated.

(h) "Rules" means all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(i) "Society" means fraternal benefit society, unless otherwise indicated.

(j) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches or by any other designation.

History: L. 1988, ch. 154, § 4; Jan. 1, 1989.



40-742 Operation for benefit of members; authorized insurance business and purposes; specification of persons who may be covered; adoption of laws and rules governing society's operation.

40-742. Operation for benefit of members; authorized insurance business and purposes; specification of persons who may be covered; adoption of laws and rules governing society's operation. (a) A society shall operate for the benefit of members and their beneficiaries by:

(1) Providing the following benefits:

(A) Death benefits;

(B) endowment benefits;

(C) annuity benefits;

(D) temporary or permanent disability benefits;

(E) hospital, medical or nursing benefits; and

(F) such other benefits as authorized for life insurers and which are not inconsistent with this article;

(2) operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others.

Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

(c) Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

History: L. 1988, ch. 154, § 5; Jan. 1, 1989.



40-743 Laws and rules; provisions relating to membership to be specified.

40-743. Laws and rules; provisions relating to membership to be specified. (a) A society shall specify in its laws or rules:

(1) Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b) A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(c) Membership rights in the society are personal to the member and are not assignable.

History: L. 1988, ch. 154, § 6; Jan. 1, 1989.



40-744 Location of principal office; supreme governing body, location of meetings, minutes of proceedings; official publication for notices; mailings; grievance or complaint procedures.

40-744. Location of principal office; supreme governing body, location of meetings, minutes of proceedings; official publication for notices; mailings; grievance or complaint procedures. (a) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b) (1) A society may provide in its laws for an official publication in which any notice, report or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices and statements shall be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(2) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society, or, in lieu thereof, such synopsis may be published in the society's official publication.

(c) A society may provide in its laws or rules for grievance or complaint procedures for members.

History: L. 1988, ch. 154, § 7; Jan. 1, 1989.



40-745 Personal liability of supreme governing body officers and members; indemnification and reimbursement for expenses and liabilities of directors, officers, employees and agents of society and other entities; liability insurance.

40-745. Personal liability of supreme governing body officers and members; indemnification and reimbursement for expenses and liabilities of directors, officers, employees and agents of society and other entities; liability insurance. (a) The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that such person is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which such person served in any capacity at the request of the society. A person shall not be so indemnified or reimbursed (1) in relation to any matter in such action, suit or proceeding as to which such person shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society or (2) in relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement, unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that such conduct was unlawful. The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subpoints (1) or (2) of the preceding sentence may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding or by a court of competent jurisdiction. The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of such person's heirs, executors and administrators.

(c) A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation or organization against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

History: L. 1988, ch. 154, § 8; Jan. 1, 1989.



40-746 Society's laws nonwaivable by subordinate bodies, officers or members.

40-746. Society's laws nonwaivable by subordinate bodies, officers or members. The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members, shall have the power or authority to waive any of the provisions of the laws of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

History: L. 1988, ch. 154, § 9; Jan. 1, 1989.



40-747 Beneficiary designations; payment of funeral benefits to persons incurring expense therefor; payment of proceeds when no lawful beneficiary.

40-747. Beneficiary designations; payment of funeral benefits to persons incurring expense therefor; payment of proceeds when no lawful beneficiary. (a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, provided the portion so paid shall not exceed $1,500.

(c) If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the estate of the deceased insured the same as other property not exempt, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner.

History: L. 1988, ch. 154, § 10; Jan. 1, 1989.



40-748 Benefits not subject to attachment, garnishment or process.

40-748. Benefits not subject to attachment, garnishment or process. No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.

History: L. 1988, ch. 154, § 11; Jan. 1, 1989.



40-749 Benefit contracts; certificate to be issued to owners; statements on application representations; effect of amendments to society's laws; contracts on lives of minors; impairment of reserves; copies of documents to be received as evidence; certificates to be filed with commissioner; standard contract provision requirements; transfer of contract to minor on attaining minimum age; assignment of contracts.

40-749. Benefit contracts; certificate to be issued to owners; statements on application representations; effect of amendments to society's laws; contracts on lives of minors; impairment of reserves; copies of documents to be received as evidence; certificates to be filed with commissioner; standard contract provision requirements; transfer of contract to minor on attaining minimum age; assignment of contracts. (a) Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.

(b) Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance, except that the consent of a parent, guardian or conservator shall not be required for an application for insurance by a minor.

(c) Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application and be subject to requirements as provided in K.S.A. 40-237, and amendments thereto.

(d) A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired, its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of, or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f) No certificate shall be delivered or issued for delivery in this state unless a copy of the form has been filed with the commissioner of insurance in the manner provided for like policies issued by life insurers in this state. Every life, accident, health or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this act shall meet the standard contract provision requirements not inconsistent with this act for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith. Ownership rights prior to such transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.

History: L. 1988, ch. 154, § 12; Jan. 1, 1989.



40-750 Valuation of paid-up nonforfeiture benefits, cash surrender values and loan or other options.

40-750. Valuation of paid-up nonforfeiture benefits, cash surrender values and loan or other options. (a) For certificates issued prior to one year after the effective date of this act, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to the effective date of this act.

(b) For certificates issued on or after one year from the effective date of this act for which reserves are computed on the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial table or the commissioner's 1958 standard ordinary mortality table, or the commissioner's 1980 standard mortality table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon such tables.

History: L. 1988, ch. 154, § 13; Jan. 1, 1989.



40-751 Investment of funds.

40-751. Investment of funds. A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state which invests its funds in accordance with the laws of the state, district, territory, country or province in which it is incorporated shall be held to meet the requirements of this section for the investment of funds.

History: L. 1988, ch. 154, § 14; Jan. 1, 1989.



40-752 Holding of assets; creation of special funds; establishment of separate accounts; issuance of contracts on variable basis.

40-752. Holding of assets; creation of special funds; establishment of separate accounts; issuance of contracts on variable basis. (a) All assets shall be held, invested and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts. To the extent the society deems it necessary in order to comply with any applicable federal or state laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which subsections (b) and (d) of K.S.A. 40-749 shall not apply.

History: L. 1988, ch. 154, § 15; Jan. 1, 1989.



40-753 Insurance laws application to societies.

40-753. Insurance laws application to societies. Except as herein provided, societies shall be governed by this act and shall be exempt from all other provisions of the insurance laws of this state unless they be expressly designated therein or unless it is specifically made applicable by this act.

History: L. 1988, ch. 154, § 16; Jan. 1, 1989.



40-754 Standards of valuation for certificates; mortality tables; maintenance of reserves in excess of those required.

40-754. Standards of valuation for certificates; mortality tables; maintenance of reserves in excess of those required. (a) Standards of valuation for certificates issued prior to one year after the effective date of this act shall be those provided by the laws applicable immediately prior to the effective date of this act.

(b) The minimum standards of valuation for certificates issued on or after one year from the effective date of this article shall be based on the following tables:

(1) For certificates of life insurance - the commissioner's 1941 standard ordinary mortality table, the commissioner's 1941 standard industrial mortality table, the commissioner's 1958 standard ordinary mortality table, the commissioner's 1980 standard ordinary mortality table or any more recent table made applicable to life insurers;

(2) for annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for non-cancellable accident and health benefits - such tables as are authorized for use by life insurers in this state.

All of the above shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.

(c) The commissioner of insurance may, in the exercise of discretion, accept other standards for valuation if it is found that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed. The commissioner of insurance may, in the exercise of discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.

(d) Any society, with the consent of the commissioner of insurance of the state of domicile of the society and under such conditions, if any, which the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.

History: L. 1988, ch. 154, § 17; Jan. 1, 1989.



40-755 Annual statement to include valuation of certificates in force; certification or verification of actuary.

40-755. Annual statement to include valuation of certificates in force; certification or verification of actuary. As part of the annual statement herein required, each society shall, on or before the first day of March, file with the commissioner of insurance a valuation of its certificates in force on December 31 last preceding, providing the commissioner of insurance may, in the exercise of discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. Such valuation shall be done in accordance with the standards specified in K.S.A. 40-754. Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.

History: L. 1988, ch. 154, § 18; L. 1997, ch. 24, § 2; July 1.



40-756 Licenses continued in force upon payment of fees; certified copy of license prima facie evidence licensee is society.

40-756. Licenses continued in force upon payment of fees; certified copy of license prima facie evidence licensee is society. Societies which are now authorized to transact business in this state, and all societies hereafter licensed, may continue such business as provided in K.S.A. 40-215, and amendments thereto, upon payment of the fee prescribed in K.S.A. 40-252, and amendments thereto. A duly certified copy or duplicate of such license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of this act.

History: L. 1988, ch. 154, § 19; Jan. 1, 1989.



40-757 Examinations; notice and opportunity to respond; payment of expenses.

40-757. Examinations; notice and opportunity to respond; payment of expenses. (a) The commissioner of insurance or the commissioner's designee may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this state in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner of insurance.

History: L. 1988, ch. 154, § 20; Jan. 1, 1989.



40-758 Foreign and alien societies to procure license to transact business in state; filing and other requirements.

40-758. Foreign and alien societies to procure license to transact business in state; filing and other requirements. No foreign or alien society shall transact business in this state without a license issued by the commissioner of insurance as provided in K.S.A. 40-214, and amendments thereto. Any such society desiring admission to this state shall:

(a) Comply substantially with the requirements and limitations of this act applicable to domestic societies and the applicable provisions of K.S.A. 40-209, and amendments thereto;

(b) file with the commissioner of insurance:

(1) A duly certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the commissioner of insurance as prescribed in K.S.A. 40-777;

(4) a statement of its business, under oath of its president and secretary or corresponding officers, in a form prescribed by the commissioner of insurance, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the commissioner of insurance;

(5) a certificate from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(6) copies of its certificate forms; and

(7) such other information as the commissioner of insurance may deem necessary; and

(c) show that its assets are invested in accordance with the provisions of this act.

History: L. 1988, ch. 154, § 21; Jan. 1, 1989.



40-759 Deficiencies in operation by domestic society; notice to correct; show cause requirement upon failure to correct; injunction or quo warranto action by attorney general; recommencement of business; liquidation; receiver; procedures applicable to society voluntarily discontinuing business.

40-759. Deficiencies in operation by domestic society; notice to correct; show cause requirement upon failure to correct; injunction or quo warranto action by attorney general; recommencement of business; liquidation; receiver; procedures applicable to society voluntarily discontinuing business. (a) When the commissioner of insurance upon investigation finds that a domestic society: (1) Has exceeded its powers; (2) has failed to comply with any provisions of this act; (3) is not fulfilling its contracts in good faith; (4) has a membership of less than 400 after an existence of one year or more; or (5) is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business, the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After such notice the society shall have a 30-day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected or why an action in quo warranto should not be commenced against the society.

(b) If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the commissioner of insurance may present the facts relating thereto to the attorney general who shall, if deeming the circumstances to warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c) The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1) The commissioner of insurance finds that the violation complained of has been corrected;

(2) the costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

(3) the court has dissolved its injunction; and

(4) the commissioner of insurance has reinstated the certificate of authority.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(e) No action under this section shall be recognized in any court of this state unless brought by the attorney general upon request of the commissioner of insurance. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner of insurance as such receiver.

(f) The provisions of this section relating to hearing by the commissioner of insurance, action by the attorney general at the request of the commissioner of insurance, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

History: L. 1988, ch. 154, § 22; Jan. 1, 1989.



40-760 Deficiencies in operation by foreign or alien society; notice to correct; show cause requirement upon failure to correct; suspension, revocation or refusal of authority to do business; certain contracts authorized to be continued.

40-760. Deficiencies in operation by foreign or alien society; notice to correct; show cause requirement upon failure to correct; suspension, revocation or refusal of authority to do business; certain contracts authorized to be continued. (a) When the commissioner of insurance upon investigation finds that a foreign or alien society transacting or applying to transact business in this state: (1) Has exceeded its powers; (2) has failed to comply with any of the provisions of this article; (3) is not fulfilling its contracts in good faith; or (4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for dissatisfaction. The commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist be corrected. After such notice the society shall have a 30-day period in which to comply with the commissioner's request for correction. If the society fails to comply, the commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked or refused. If on such date the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked or refused, the commissioner may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the commissioner that such suspension or refusal should be withdrawn, or the commissioner may revoke the authority of the society to do business in this state.

(b) Nothing contained in this section shall be construed to prevent any such society from continuing in good faith all contracts made in this state during the time such society was legally authorized to transact business herein.

History: L. 1988, ch. 154, § 23; Jan. 1, 1989.



40-761 Application or petition for injunction required to be made by attorney general on request of commissioner.

40-761. Application or petition for injunction required to be made by attorney general on request of commissioner. No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this state unless made by the attorney general upon request of the commissioner of insurance.

History: L. 1988, ch. 154, § 24; Jan. 1, 1989.



40-762 Agents, licensing, certification and examination; exemption therefrom for certain agents, representatives and members; society to maintain record of exempted representatives; information thereof and of change of exempt status to be furnished to commissioner; continuing education requirements.

40-762. Agents, licensing, certification and examination; exemption therefrom for certain agents, representatives and members; society to maintain record of exempted representatives; information thereof and of change of exempt status to be furnished to commissioner; continuing education requirements. (a) Except as otherwise provided in this section, agents of societies shall be licensed and certified in accordance with the provisions of the laws regulating the licensing and revocation, suspension or termination of licenses of resident and nonresident agents and shall be subject to the same license, certification and examination fees as apply to agents of insurance companies similarly situated, except that no examination shall be required of a person who is an agent of a society immediately prior to the effective date of this act, but this exception shall apply only for the particular kind of insurance for which such person was acting as agent.

(b) No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of their services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained.

(c) Any agent, representative or member of a society who devotes, or intends to devote, less than 50% of their time to the solicitation and procurement of insurance contracts for such society shall be exempt from the requirements of subsection (a). Any person who in the preceding calendar year has solicited and procured life insurance contracts on behalf of any society in a total amount of insurance in excess of $50,000, or, in the case of any other kind or kinds of insurance which the society might write, on the persons of more than 25 individuals and who has received or will receive a commission or other compensation therefor, shall be presumed to be devoting, or intending to devote, 50% of their time to the solicitation or procurement of insurance contracts for such society.

(d) Each society shall maintain a record of its representatives exempted from licensing pursuant to subsection (c) and furnish the names and residence addresses of such persons to the commissioner on or before April 30 of each year. Each society shall furnish such information to the commissioner within 30 days of the employment or termination of employment of any such exempted person subsequent to April 30 of each year.

(e) Each society shall notify the commissioner within 30 days after any person exempted pursuant to subsection (c) ceases to qualify for such exemption. The commissioner shall forthwith send a notice to such person requiring that person to qualify by examination not sooner than 30 days nor later than 90 days from receipt of the notice. Thereafter, such person shall be subject to continuing education requirements for full-time insurance agents writing life, health and accident insurance.

History: L. 1988, ch. 154, § 25; Jan. 1, 1989.



40-763 Societies and agents subject to law regulating trade practices; construction and application thereof.

40-763. Societies and agents subject to law regulating trade practices; construction and application thereof. Every society and agent authorized to do business in this state shall be subject to the provisions of article 24 of chapter 40 of the Kansas Statutes Annotated, but nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

History: L. 1988, ch. 154, § 26; Jan. 1, 1989.



40-764 Formation requirements; incorporators; articles of incorporation; documents to be filed with commissioner; bond; preliminary certificate of authority, expiration; solicitation of members upon receipt of preliminary certificate; conditions precedent to incurring liabilities or paying benefits; issuance of certificate of authority; societies incorporated on act's effective date not required to reincorporate.

40-764. Formation requirements; incorporators; articles of incorporation; documents to be filed with commissioner; bond; preliminary certificate of authority, expiration; solicitation of members upon receipt of preliminary certificate; conditions precedent to incurring liabilities or paying benefits; issuance of certificate of authority; societies incorporated on act's effective date not required to reincorporate. A domestic society organized on or after the effective date of this act shall be formed as follows:

(a) Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer competent to take acknowledgment of deeds, articles of incorporation in which shall be stated:

(1) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this act;

(3) the names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent certificate of authority.

(b) Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the commissioner of insurance, who may require such further information as deemed necessary. The bond, with sureties approved by the commissioner of insurance, shall be in such amount, not less than $300,000 nor more than $1,500,000, as required by the commissioner of insurance. All documents filed shall be in the English language. If the purposes of the society conform to the requirements of this act and all provisions of the law have been complied with, the commissioner of insurance shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.

(c) No preliminary certificate of authority granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the commissioner of insurance upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

(d) Upon receipt of a preliminary certificate of authority from the commissioner of insurance, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1) Actual bona fide applications for benefits shall have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2) at least 10 subordinate lodges have been established into which the 500 applicants have been admitted;

(3) there has been submitted to the commissioner of insurance, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4) it shall have been shown to the commissioner of insurance, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have paid in cash premiums which in the aggregate amount to at least $150,000. Such advance premiums shall be held in trust during the period of organization. If the society has not qualified for a certificate of authority within one year as herein provided, such premiums shall be returned to the applicants.

(e) The commissioner of insurance may make such examination and require such further information as the commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to the provisions of this act. The certificate of authority shall be prima facie evidence of the existence of the society at the date of such certificate. The commissioner of insurance shall cause a record of such certificate of authority to be made. A certified copy of such record may be given in evidence with like effect as the original certificate of authority.

(f) Any incorporated society authorized to transact business in this state at the time this act becomes effective shall not be required to reincorporate.

History: L. 1988, ch. 154, § 27; Jan. 1, 1989.



40-765 Amendment of domestic society's laws; procedures; approval by commissioner; amendments or synopsis thereof to be furnished to members; amendments and additions to be furnished to commissioner; printed copies prima facie evidence of legal adoption.

40-765. Amendment of domestic society's laws; procedures; approval by commissioner; amendments or synopsis thereof to be furnished to members; amendments and additions to be furnished to commissioner; printed copies prima facie evidence of legal adoption. (a) A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum. Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

(b) No amendment to the laws of any domestic society shall take effect unless approved by the commissioner of insurance. The commissioner shall approve such amendment if it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects and purposes of the society. Unless the commissioner shall disapprove an amendment within 30 days after it is filed, such amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. If the commissioner disapproves such amendment, the reasons therefor shall be stated in such written notice.

(c) Within 90 days from the approval thereof by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that such amendments or synopsis thereof has been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished the addressee.

(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner of insurance a duly certified copy of all amendments of or additions to its laws within 60 days after the enactment thereof.

(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.

History: L. 1988, ch. 154, § 28; Jan. 1, 1989.



40-766 Establishment and operation of not for profit institutions to further purposes of society; compensation for institutions' services; annual statement to include property held for such purposes.

40-766. Establishment and operation of not for profit institutions to further purposes of society; compensation for institutions' services; annual statement to include property held for such purposes. A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further purposes permitted by subsection (a)(2) of K.S.A. 40-742. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement.

History: L. 1988, ch. 154, § 29; Jan. 1, 1989.



40-767 Reinsurance; limitations; credit for reserves on ceded risks.

40-767. Reinsurance; limitations; credit for reserves on ceded risks. (a) A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, having the power to make such reinsurance and authorized to do business in this state, or if not so authorized, one which is approved by the commissioner of insurance, but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed or otherwise becoming effective after the effective date of this act unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in subsection (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under K.S.A. 40-768.

History: L. 1988, ch. 154, § 30; Jan. 1, 1989.



40-768 Consolidation or merger of domestic society; documents and evidence to be filed with commissioner; approval of commissioner; effective date; societies incorporated under laws of foreign state; transfer of rights and property to society resulting or remaining after transaction; affidavit prima facie evidence of furnishing notice or documents.

40-768. Consolidation or merger of domestic society; documents and evidence to be filed with commissioner; approval of commissioner; effective date; societies incorporated under laws of foreign state; transfer of rights and property to society resulting or remaining after transaction; affidavit prima facie evidence of furnishing notice or documents. (a) A domestic society may consolidate or merge with any other society by complying with the provisions of this section. It shall file with the commissioner of insurance:

(1) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the commissioner but not earlier than December 31, next preceding the date of the contract;

(3) a certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a 2/3 vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4) evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b) If the commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the commissioner shall approve the contract and issue a certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the commissioner, or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of insurance of such state or territory and a certificate of such approval filed with the commissioner of insurance of this state.

(c) Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action belonging to such societies shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyance or real property may be evidenced by proper deeds. The title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

History: L. 1988, ch. 154, § 31; Jan. 1, 1989.



40-769 Conversion of society into mutual or stock life insurance company.

40-769. Conversion of society into mutual or stock life insurance company. Any fraternal benefit society incorporated under the laws of the state of Kansas may reorganize and convert itself into a mutual life insurance company or into a stock life insurance company by conforming with the provisions of K.S.A. 40-770 through 40-776. Nothing contained herein shall affect any conversion of a fraternal benefit society carried out under the laws of this state prior to the effective date of this act.

History: L. 1988, ch. 154, § 32; Jan. 1, 1989.



40-770 Same; submission of proposal to supreme legislative body; notice to be furnished members and policyholders; meeting of subordinate lodges or branches on proposal; election of delegates to supreme legislative body; approval of plan by commissioner; options for members or policyholders upon conversion.

40-770. Same; submission of proposal to supreme legislative body; notice to be furnished members and policyholders; meeting of subordinate lodges or branches on proposal; election of delegates to supreme legislative body; approval of plan by commissioner; options for members or policyholders upon conversion. A proposal to make a conversion may be submitted to either a regular or a special meeting of the supreme legislative body of any such fraternal benefit society by action of either the supreme legislative body or by the directors of such society. At least 40 days prior to the meeting of the supreme legislative body which is to consider such proposed conversion, there shall be mailed to each member or policyholder of the society, to the post office address shown by the records of the society, and to each subordinate lodge or branch of the society a written or printed notice of such proposed conversion. Such notice shall be given either personally or by mail to each member or policyholder entitled to vote. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail at the address as it appears on the records of the company. Such notice, whether the meeting is annual, periodic or special, shall state the place, day, hour and purpose of the meeting, and a copy of the plan for such proposed conversion shall be included in or enclosed with such notice. Within 30 days after the delivery of such notice, each subordinate lodge or branch shall in regular or called meeting vote upon the proposal and may give instructions to its representative or delegate to such forthcoming meeting of either district or the supreme legislative body as provided by laws of such society. If any such subordinate lodge, branch or district shall fail to elect delegates to such supreme meeting, any vacancy thus occurring shall be filled as provided by the laws of such society. At such meeting of the supreme governing body of such society, in addition to the duly accredited delegates, any member of such society may attend and be heard on the subject of the proposed conversion. No such society shall convert itself into a mutual or stock life insurance company except upon such terms and conditions as in the opinion of the commissioner of insurance shall fully protect the rights and interests of its members and policyholders, and the plan of such proposed conversion shall be submitted to and approved by the commissioner before it is submitted to the members or policyholders and the subordinate lodges or branches as hereinbefore provided. Any plan for converting any fraternal benefit society into a stock company under the provisions hereof shall offer to each member or policyholder the following three options:

First: Any member not desiring to participate in the new organization shall be entitled to surrender their policy or certificate and receive thereon its net cash surrender value plus their share of the divisible free surplus, such share being determined by dividing the amount of such divisible free surplus by the proportion that such member's cash value bears to total cash values of all policies and certificates in force, such values being computed as of the end of the year preceding the date of conversion.

Second: Any member desiring to do so may permit their policy or certificate to be taken over by the new organization without surrendering any rights or being subject to any additional payments or penalties other than those called for in their contract.

Third: Each member or policyholder in the new organization may retain their insurance as provided in the second option, and in addition, shall be entitled to purchase their proportionate share of the capital stock in the new company, as hereinafter set forth.

Each of these options shall be submitted to the members at the same time. In the event of the failure of any member or policyholder to elect any of such options within 90 days as specified within the plan, such member shall be deemed to have elected the second of such options.

History: L. 1988, ch. 154, § 33; Jan. 1, 1989.



40-771 Same; adoption of resolution by delegates to supreme legislative body; certificate to be filed with commissioner by directors of society; contents.

40-771. Same; adoption of resolution by delegates to supreme legislative body; certificate to be filed with commissioner by directors of society; contents. If, pursuant to such notice and convening of the regular or special meeting of the supreme legislative body, there shall be adopted a resolution by delegates representing lodges which comprise not less than 60% of the total membership of the society, authorizing the conversion of the fraternal benefit society into a mutual or stock life insurance company, the directors of such society shall file with the commissioner of insurance and the secretary of state a certificate setting forth the following:

(a) The name of the society, and the new name of the corporation by which it shall thereafter be known. If the new name of the corporation shall change from the former name of the society, it shall not adopt the same name as that of any other society or life insurance company doing business in this state or a name similar to that of any other such society or life insurance company doing business in this state;

(b) the objective of the corporation;

(c) the location of its principal offices, which must be within the state of Kansas, and the names of the principal officers of such corporation, who shall serve until their successors are elected and qualified;

(d) the period, if any, for the duration of the corporation;

(e) the amount of the capital stock authorized, if any, and the number of shares into which it is divided, and the amount of capital stock to be immediately paid in, which shall not be less than $100,000 and generally comply with the laws of the state of Kansas governing the organization of insurance companies; and

(f) any other provisions which the supreme or governing body may choose to insert to protect the membership of the retiring society and insure the business and the conduct of the affairs of the new corporation.

History: L. 1988, ch. 154, § 34; Jan. 1, 1989.



40-772 Same; report of meeting to be filed with commissioner.

40-772. Same; report of meeting to be filed with commissioner. A report of such meeting of the supreme legislative body certified to by the presiding officers under the corporate seal of such society shall also be filed with the commissioner.

History: L. 1988, ch. 154, § 35; Jan. 1, 1989.



40-773 Same; conversion into stock company; purchase of stock; notice to members or policyholders of right to purchase; preference; limitation; nonmembers of society.

40-773. Same; conversion into stock company; purchase of stock; notice to members or policyholders of right to purchase; preference; limitation; nonmembers of society. If such fraternal benefit society is converting into a stock life insurance company, it shall be the duty of such fraternal benefit society to advise every member or policyholder of the right to subscribe for and purchase the stock of such stock life insurance company and of the amount of such stock for which such member or policyholder is entitled to subscribe and all other terms and conditions. The amount of such capital stock available to each member or policyholder shall be determined as set forth in the plan of proposed conversion. Exercise of such right shall be limited to 90 days after notice. Notice of such right shall be written or printed on a form approved by the commissioner of insurance and shall be given either personally or by mail. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, with postage prepaid, addressed to the member or policyholder at the address as it appears on the records of the society.

No portion of the stock shall be offered for public sale until the membership of the society shall have had preference in the purchase thereof. No one member shall be allowed to subscribe for or purchase more than 25% of the capital stock of the new company if there are other members applying in writing for the purchase of stock whose subscriptions are not filled. If the membership shall not have subscribed for the total capital stock authorized, others who were not members of the society at the time of the conversion may be permitted to subscribe for stock and be allowed equal rights in the ownership thereof with all other stockholders.

History: L. 1988, ch. 154, § 36; Jan. 1, 1989.



40-774 Same; status of corporation upon conversion; reserves on policies issued prior to conversion; succession to rights and property of society; power of commissioner to order divestiture or revaluation.

40-774. Same; status of corporation upon conversion; reserves on policies issued prior to conversion; succession to rights and property of society; power of commissioner to order divestiture or revaluation. When any fraternal benefit society shall have complied with the provisions of this act and the other laws of this state regulating the incorporation of life insurance companies and shall receive from the commissioner of insurance its charter or certificate of authority to transact business as a life insurance company, its reorganization and conversion into such company shall be complete. Such reorganized and converted corporation shall be deemed in law to have all the rights, privileges, powers and authority of any other corporation organized for doing a life insurance business in the state of Kansas and be controlled by the laws applying thereto. Such reorganized and converted corporation shall be obligated to maintain reserves attributable to policies or certificates of insurance issued prior to such conversion on the respective bases provided in such policies or certificates of insurance or in the laws applicable at their respective dates of issue, but in no event on a basis providing lower reserves than the national fraternal congress table of mortality with interest assumed at the rate of 4% per annum.

The new corporation shall be deemed in law to be a continuation of the business of the fraternal benefit society when the reorganization and conversion shall have been accomplished by the formation of a new company or by amendment to its former charter, and such reorganized corporation shall succeed to and become invested with all and singular the rights, privileges, franchises, and all property, real, personal, or mixed of the former society, and all debts due on any account and all other things and choses in action, theretofore belonging to such fraternal benefit society, and all property rights, privileges, franchises, and all other interest shall thereafter be as effectually the property of such organized and converted corporation as they were the property of the former fraternal benefit society, and the title to any real estate by deed or otherwise vested in the former fraternal benefit society shall forthwith vest in such organized converted corporation, and the title thereto shall not in any way be impaired by reason of such change or reincorporation. The commissioner of insurance shall have the power and authority to require such converted company to dispose of or revalue any security, investment or asset regarded as ineligible for the converted company upon reasonable notice and terms to such converted company.

History: L. 1988, ch. 154, § 37; Jan. 1, 1989.



40-775 Same; preservation of rights of members, policyholders and creditors of society as obligations of new corporation; appointment of commissioner as process agent.

40-775. Same; preservation of rights of members, policyholders and creditors of society as obligations of new corporation; appointment of commissioner as process agent. The rights of all members, policyholders and creditors, and the standing of all claims under the former fraternal benefit society shall be preserved unimpaired under the new corporation, and all debts, liabilities and duties of the former fraternal benefit society shall thenceforth attach to the reorganized corporation and may be enforced against it to the same extent as if the debts and liabilities had been incurred or contracted by the new corporation, and all outstanding benefit certificates or policies issued by the fraternal benefit society shall be valid obligations of the new corporation without the issuance of new policies. There shall be filed an instrument appointing the commissioner of insurance and the commissioner's successor or successors in office the true and lawful attorney of such company for service of process, containing the same provisions and having the same effect as the instrument required by K.S.A. 40-777.

History: L. 1988, ch. 154, § 38; Jan. 1, 1989.



40-776 Same; obligation of new corporation to perform obligations of society; preservation of pending legal actions.

40-776. Same; obligation of new corporation to perform obligations of society; preservation of pending legal actions. Such organized and converted corporation shall be obliged to carry out and perform all of the obligations of every kind and character owing by the former fraternal benefit society to the holders of its policies or beneficial certificates, and the same may be enforced against it to the extent as if the policies and benefit certificates had been issued by it after conversion. Any pending actions at law wherein the former fraternal benefit society was a party shall be unaffected by the conversion thereof and shall be prosecuted by or against such reorganized and converted corporation the same as if the conversion had not taken place.

History: L. 1988, ch. 154, § 39; Jan. 1, 1989.



40-777 Appointment of commissioner as process agent; time for society to file pleadings after receiving copy of notice.

40-777. Appointment of commissioner as process agent; time for society to file pleadings after receiving copy of notice. Every society authorized to do business in this state shall appoint in writing the commissioner of insurance as agent for service of process as provided in K.S.A. 40-218, and amendments thereto. No such service shall require a society to file its answer, pleading or defense in less than 30 days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner herein provided.

History: L. 1988, ch. 154, § 40; Jan. 1, 1989.



40-778 Review of commissioner's decisions.

40-778. Review of commissioner's decisions. All decisions and findings of the commissioner of insurance made under the provisions of this act shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.

History: L. 1988, ch. 154, § 41; Jan. 1, 1989.



40-779 Penalties for violations.

40-779. Penalties for violations. (a) A person who knowingly makes any false or fraudulent statement or representation in or with reference to any application for membership or for the purpose of obtaining money from or a benefit in any society shall, upon conviction, be fined not less than $100 nor more than $500, or imprisoned in the county jail not less than 30 days nor more than one year, or both.

(b) Any person who willfully makes a false or fraudulent statement in any verified report or declaration under oath required or authorized by this act, or of any material fact or thing contained in a sworn statement concerning the death or disability of an insured for the purpose of procuring payment of a benefit named in the certificate, shall be guilty of perjury and shall be subject to the penalties therefor prescribed by law.

(c) Any person who solicits membership for, or in any manner assists in procuring membership in, any society not licensed to do business in this state shall, upon conviction, be fined not less than $50 nor more than $200.

(d) Any person guilty of a willful violation of, or neglect or refusal to comply with, the provisions of this act for which a penalty is not otherwise prescribed shall, upon conviction, be subject to a fine not exceeding $200.

History: L. 1988, ch. 154, § 42; Jan. 1, 1989.



40-780 Application of act to exempted societies and organizations; information required by commissioner.

40-780. Application of act to exempted societies and organizations; information required by commissioner. (a) Nothing contained in this act shall be construed to affect or apply to societies and organizations exempted by K.S.A. 40-202, and amendments thereto.

(b) The commissioner of insurance may require from any society or association, by examination or otherwise, such information as will enable the commissioner to determine whether such society or association is exempt from the provisions of this act.

History: L. 1988, ch. 154, § 43; Jan. 1, 1989.



40-781 Rules and regulations.

40-781. Rules and regulations. The commissioner of insurance may adopt such rules and regulations as are reasonable, necessary and incidental to the enforcement and administration of the provisions of this act.

History: L. 1988, ch. 154, § 44; Jan. 1, 1989.



40-782 Severability of act.

40-782. Severability of act. If any section, paragraph, sentence or phrase of this act shall be declared unconstitutional or void for any reason, such fact shall not in any way affect the remaining sections, paragraphs, sentences or phrases of this act, but the same shall continue in full force and effect.

History: L. 1988, ch. 154, § 45; Jan. 1, 1989.






Article 8 BURIAL INSURANCE

40-806 Continued transactions by burial insurance corporations engaging in business on January 1, 1961; conditions; limitation on risks.

40-806. Continued transactions by burial insurance corporations engaging in business on January 1, 1961; conditions; limitation on risks. Any corporation already organized under the laws of this state and transacting the business of burial insurance on January 1, 1961, may continue the transaction of such business as provided by the laws of this state prior to the effective date of this act, except that such corporation may write burial insurance in an amount not exceeding three thousand dollars ($3,000) on any one life. If and when such a corporation alters its capital structure it must then comply with all of the requirements relating to capital stock life insurance companies organized under other provisions of the insurance code of the state of Kansas.

History: L. 1961, ch. 234, § 1; L. 1979, ch. 140, § 1; July 1.






Article 9 GENERAL PROVISIONS RELATING TO FIRE INSURANCE COMPANIES

40-901 Kinds of business authorized; paid-up capital and surplus requirements; limitations on size of a single risk.

40-901. Kinds of business authorized; paid-up capital and surplus requirements; limitations on size of a single risk. It shall be lawful for any stock fire insurance company organized under the laws of this state, the United States, or any other country, state or territory, and authorized to transact business in this state, having a paid-up capital of not less than $450,000, a surplus of $300,000 and a deposit equal to the minimum capital stock to make contracts of insurance or to cede or receive reinsurance thereon, for such of the following kinds of business as are specified in its articles of incorporation, namely:

(a) To make insurance upon property or any valuable interest thereon against loss or damage caused by fire, lightning, or other electrical disturbances, earthquake, windstorm, cyclone, tornado, tempest, hail, frost, snow, ice, sleet, weather or climatic condition, including excess or deficiency of moisture, flood, rain, or drought, a rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion, other than the explosion of steam boilers, or the breaking of flywheels, against loss or damage from any cause to trees, crops and farm products.

(b) To make insurance against loss or damage to property and against the liability of the insured for loss or damage to the property of others caused by water entering through leaks or openings in buildings or from the breakage or leakage of sprinklers, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designated to bring water into buildings or for its storage or utilization therein, or caused by the falling of a tank, tank platform or supports, and against loss or damage from any cause to such sprinklers, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers.

(c) To make insurance upon teams, automobiles and all vehicles, airplanes, seaplanes, dirigibles and other aircraft: (1) Against all loss or damage to the same, their fittings and contents from any cause, including the hazards of burglary, theft or other criminal act, vandalism or malicious mischief. (2) Against loss or damage to property, including legal liability therefor, caused by the operation, maintenance and use of the same.

(d) To make insurance against loss or damage to vessels, craft, aircraft, automobiles and vehicles of every kind, excluding automobiles operating under their own power or while in storage not incidental to transportation, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidence of debt, valuable papers, bottomry and respondentia interests, and all kinds of property and interests herein in respect to, pertaining to or in connection with any or all risks or perils of navigation, transit or transportation, including war risks, on or under any seas or waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same, or during any delays, storage, transshipment or reshipment incidental thereto; including marine builders' risks and war risks; and from loss or damage to persons or property in connection with or appertaining to marine, inland marine, transit or transportation insurance, including loss or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of such primary insurance (but not including life insurance or surety bonds), but except as herein specified shall not mean insurance against loss by reason of bodily injury to the person.

(e) Against loss or damage to property from any casualty, power to insure against which is not prohibited by the laws of this state or exclusively delegated by this code to any other class or kind of company.

(f) And against consequential loss or damage arising from any of the causes above enumerated.

(g) Against loss or damage to horses, cattle, other livestock and domestic animals by accident, theft or death, or against any known or contingent event whatever which may lawfully be the subject of insurance.

And generally to do and perform all other matters and things proper to promote these objects. No insurance company organized under the laws of this state transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its paid-up capital and surplus, unless the excess shall be reinsured in some other company duly authorized to transact similar business in this state or as otherwise provided in the insurance code, and no insurance company not organized under the laws of this state and transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its paid-up capital and surplus unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or as provided by the laws of such company's domiciliary state. Any stock company with charter powers so to do and having a paid-up capital stock of at least $900,000 and a surplus of at least $600,000, may in addition to the kinds and classes of business mentioned in this section, transact the kinds and classes of business mentioned in K.S.A. 40-1102, and amendments thereto, including surety bonds and except as herein specified, insurance against loss by reason of bodily injuries as provided for in K.S.A. 40-1102, and amendments thereto, and shall maintain all reserves required by law for the kinds and class of business transacted. Any company executing suretyship obligations shall be subject to the provisions of K.S.A. 40-1107, and amendments thereto. Until May 1, 1989, stock insurers which were authorized to transact business in Kansas after January 1, 1969, but before January 1, 1984, shall be required to have paid-up capital stock, surplus and deposits equal to that which was required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the paid-up capital stock, surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

On and after May 1, 1994, companies doing business in this state on January 1, 1969, shall comply with the paid-up capital, surplus and deposit requirements provided by this act.

No provision of this act shall require insurance companies doing business in this state on January 1, 1969, which have subsequently become authorized to transact business in accordance with a different article of chapter 40 of the Kansas Statutes Annotated to comply with the paid-up capital, surplus and deposit requirements of this act until May 1, 1994.

History: L. 1927, ch. 231, 40-901; L. 1951, ch. 294, § 1; L. 1965, ch. 300, §3; L. 1967, ch. 261, § 1; L. 1969, ch. 237, § 3; L. 1970, ch. 179,§ 1; L. 1971, ch. 167, § 1; L. 1972, ch. 184, § 1; L. 1984, ch. 169, § 3; July 1.



40-902 Deposit of securities by stock insurance company.

40-902. Deposit of securities by stock insurance company. Every stock fire insurance company organized under the laws of this state, shall deliver to the commissioner of insurance cash or securities of the kinds in which such a company is permitted to invest its funds under the provisions of this code, in an amount equal to not less than the minimum capital stock required of such a company by the preceding section, and such cash or securities shall be deposited pursuant to K.S.A. 40-229a for the benefit of its policyholders and creditors.

History: L. 1927, ch. 231, 40-902; L. 1969, ch. 237, § 4; L. 1996, ch. 25, § 10; July 1.



40-905 Statement of value in policy; evidence of ownership of property; exceptions.

40-905. Statement of value in policy; evidence of ownership of property; exceptions. (a) (1) Whenever any policy of insurance or an increase in the amount of coverage in an existing policy of insurance shall be written to insure any improvements upon real property in this state against loss by fire, tornado, windstorm or lightning, and the property insured shall be wholly destroyed, without criminal fault on the part of the insured or the insured's assigns, the amount of insurance written in such policy shall be taken conclusively to be the true value of the property insured, and the true amount of loss and measure of damages, and the payment of money as a premium for insurance shall be prima facie evidence that the party paying for such insurance is the owner of the property insured.

(2) Improvements on real property shall not be required to be insured for more than the reasonably estimated replacement cost of such improvements. Nothing herein shall prohibit a policy or endorsement to a policy as described in this subsection from containing an inflation guard provision or similar provision. Nothing in this section shall be deemed to create a private cause of action. For the purposes of this paragraph, "improvements on real property" means a fixture, building or other structure attached to real property and intended as a permanent addition to such real property.

(b) The provisions of subsection (a) shall not apply to:

(1) New policies of fire insurance or existing policies of fire insurance where there has been an increase in the amount of coverage of 25% or more, until such policies have been in effect for at least 60 days. If there is a total loss by fire within the sixty-day period and the insurer pays less than the face value of the policy, the insurer shall refund the difference in premium between the amount of insurance purchased and the premium applicable for the amount of the loss actually paid. This paragraph shall not apply to a loss by fire caused by lightning.

(2) Builder's risk policies of insurance covering property in the process of being constructed. The value of the property insured shall be the actual value of the property at the time of the loss.

History: L. 1927, ch. 231, 40-905; L. 1981, ch. 192, § 1; L. 2005, ch. 163, § 9; July 1.



40-906 Inspection and description of premises.

40-906. Inspection and description of premises. It shall be the duty of every person, corporation, association, partnership, company or individual issuing any policy insuring real property of any description against loss by fire or any of the risks usually insured against in their insurance policies, by itself or its agents, to make careful examination of the premises insured, and to place in such policy a full, complete and correct description of the property or premises insured thereby; and no failure to properly and fully describe such property or premises, nor any erroneous statement in the description of such property or premises, shall be a defense in any action to collect for loss thereon or thereunder when such description shall be sufficient to enable a person of ordinary intelligence to find and fully identify the property or premises upon which said insurance was written and upon which premiums have been paid, and this notwithstanding any provisions contained in the policy.

History: L. 1927, ch. 231, 40-906; June 1.



40-907 Vacancy of premises.

40-907. Vacancy of premises. Any condition or stipulation in an application, policy or contract of fire insurance hereafter made making the policy void in case the insured premises become vacant, shall not prevent recovery on such policy if it shall be shown by the plaintiff that the insured premises had ceased to be vacant and were occupied at the time of the loss.

History: L. 1927, ch. 231, 40-907; June 1.



40-908 Attorney fees in certain actions.

40-908. Attorney fees in certain actions. That in all actions now pending, or hereafter commenced in which judgment is rendered against any insurance company on any policy given to insure any property in this state against loss by fire, tornado, lightning or hail, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney's fee for services in such action including proceeding upon appeal to be recovered and collected as a part of the costs: Provided, however, That when a tender is made by such insurance company before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender no such costs shall be allowed.

History: L. 1927, ch. 231, 40-908; L. 1929, ch. 199, § 1; L. 1967, ch. 257, §2; July 1.



40-924 Proof of loss by fire or tornado; insurer to furnish blanks and directions.

40-924. Proof of loss by fire or tornado; insurer to furnish blanks and directions. In case of destruction or damage of property by fire or tornado where the same is insured against fire or tornado, it shall be the duty of the insuring company or companies, within ten days after receiving notice thereof and upon written request, to furnish to the insured proper blanks upon which to make the required proof of such loss with full directions as to what proof is required, and if any such company fails to comply with this section the failure of the insured to make proper proof of loss prior to the suit shall be no defense to a suit upon the policy, and in all cases the insured shall have a reasonable time in which to make such proof after the blanks and directions are received: Provided, however, That the furnishing of such blanks and directions shall in no wise be construed as an admission of liability by the insuring company or companies.

History: L. 1931, ch. 213, § 1; March 16.



40-938 Same; false or misleading information; penalties.

40-938. Same; false or misleading information; penalties. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to, the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this act. If the commissioner finds that any person or organization has violated this section, the commissioner, after notice and the opportunity for hearing, may impose a penalty of not more than $500 for each such violation. If the commissioner determines that such violation was willful, the commissioner may impose a penalty of not more than $2,000 for each such violation. Such penalties may be in addition to any other penalty provided by law.

History: L. 1947, ch. 278, § 14; L. 1997, ch. 24, § 3; July 1.



40-951 Fire and casualty insurance rates; purpose of act.

40-951. Fire and casualty insurance rates; purpose of act. The purpose of this act is to:

(a) Protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

(b) encourage, as the most effective way to produce rates that conform to the standards of paragraph (a), independent action by and reasonable price competition among insurers;

(c) provide formal regulatory controls for use if independent action and price competition fail;

(d) authorize cooperative action among insurers in the rate making process, and to regulate such cooperation in order to prevent practices that tend to bring about monopoly or to lessen or destroy competition;

(e) encourage the most efficient and economic marketing practices; and

(f) regulate the business of insurance in a manner that will preclude application of federal antitrust laws.

History: L. 1997, ch. 154, § 1; July 1.



40-952 Same; application of act.

40-952. Same; application of act. (a) This act applies to fire and casualty insurance, including fidelity, surety and guarantee bonds, on risks or operations in this state except reinsurance, accident and health insurance, insurance against loss of or damage to, or against liability arising out of the ownership, maintenance or use of any aircraft.

(b) As used herein, the term "fire insurance" shall be construed to apply to and include the classes of insurance described in K.S.A. 40-901. The term "casualty insurance" shall be construed to apply to and include the classes of insurance described in (b), (c), (d), (e), (i), (j), (k), (l) and (m) of K.S.A. 40-1102 and amendments thereto, and paragraphs (b), (d), (e), (f), (g) and (h) of K.S.A. 40-1203, and amendments thereto, and the classes of insurance governed by Article 12a, Chapter 40, Kansas Statutes Annotated.

(c) For title insurance rate filing purposes, only those charges made in connection with the issuance, sale and servicing of title insurance policies or real estate transactions by title insurance companies, agencies and agents on property located in counties having a population of more than 10,000 shall be subject to filing requirements of this act. Charges made for the assumption of risk under title insurance policies which shall be construed as premium for the purposes of K.S.A. 40-252, and amendments thereto, shall include risk premium, underwriting expenses such as searching charges, examination charges, to include any such charges retained by agents of the title insurer, charges for determining insurability and every other charge related to the issuance of the title insurance policy. Services provided by agents which are not related to insurance, such as performance of real estate closings or extension of the abstract of title, may be charged but not included as premium. No provision of this act shall apply to the filing or regulation of title insurance rates other than the requirements imposed by this section.

Every insurance agent, agency or company authorized to transact title insurance in this state shall file with the commissioner every manual of classification, rules and rates, every rating plan, every rate card and every modification of the foregoing which may be used in connection with providing title insurance or other services in connection with real estate transactions on property located in counties having a population of 10,000 or more. No charge may be made by any title insurance agent, agency or company that has not been filed with the commissioner as required by this section. Any service customarily provided by a title insurance agent or affiliated entity that is not included in the rates shall be disclosed when the rates are filed with the commissioner.

(d) This act shall also apply to reciprocal or interinsurance exchanges organized or operating under article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, with respect to the classes of insurance enumerated in this section.

History: L. 1997, ch. 154, § 2; July 1.



40-953 Same; excessive, inadequate or unfairly discriminatory rates or rates resulting in destruction of competition, standards.

40-953. Same; excessive, inadequate or unfairly discriminatory rates or rates resulting in destruction of competition, standards. Rates shall not be excessive, inadequate or unfairly discriminatory, nor shall an insurer charge any rate which if continued will have or tend to have the effect of destroying competition or creating a monopoly. Rates are presumed not to be excessive if a reasonable degree of market competition exists at the consumer level with respect to the class of business to which they apply. Rates in a noncompetitive market are excessive if they are producing or are likely to produce unreasonably high profits for the insurance provided or if expenses are unreasonably high in relation to services rendered. A competitive market in a type of insurance subject to this act is presumed to exist unless the commissioner after notice of hearing determines and orders that a reasonable degree of competition does not exist in the market. Such order shall expire no later than one year after issuance unless the commissioner renews the rule after a hearing and a finding of the continued lack of a reasonable degree of competition. In determining whether a reasonable degree of market competition exists, the commissioner shall consider all relevant tests, including: (1) The number, market share, and concentration of insurers, as measured by the 1992 horizontal merger guidelines published in the Federal Register September 10, 1992 (57 FR 41552), actively engaged in the class of business; (2) the existence of rate differentials in that class of business; (3) ease of entry into the market; and (4) whether long-run profitability for insurers in that class of business is unreasonably high in relation to its riskiness. If such competition does not exist, rates are excessive if they are likely to produce a long run profit that is unreasonably high in relation to the riskiness of the class of business, or if expenses are unreasonably high in relation to the services rendered.

Rates are inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the class of business to which they apply.

One rate is unfairly discriminatory in relation to another in the same class if it clearly fails to reflect equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, franchise, mass marketed plan or blanket policy.

History: L. 1997, ch. 154, § 3; July 1.



40-954 Same; determining factors; expense provisions; classification of risks; modification for individual risks; contingencies and allowances for profit; exemptions; mandatory rating plan use.

40-954. Same; determining factors; expense provisions; classification of risks; modification for individual risks; contingencies and allowances for profit; exemptions; mandatory rating plan use. In determining whether rates are not excessive or inadequate or not unfairly discriminatory:

(a) Due consideration shall be given to:

(1) Past and prospective loss and expense experience within and outside the state;

(2) catastrophe hazards and contingencies;

(3) trends within and outside this state;

(4) loadings for leveling premium rates over time;

(5) dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers and the investment income of the insurer; and

(6) all other relevant factors within and outside the state, including the judgment of technical personnel.

(b) The expense provisions included in the rates to be used by an insurer may reflect the operating methods of the insurer, or group of insurers, and, so far as it is credible, its own expense experience.

(c) Risks may be classified in any reasonable way for the establishment of rates and minimum premiums, except that no classification may be based on race, color, creed or national origin and classifications in automobile insurance may not be based on physical disability of an insured. Rates thus produced may be modified for individual risks in accordance with rating plans, schedules, individual risk premium modification plans and expense reduction plans that establish reasonable standards for measuring probable variations in experience, hazards, expenses or any combination of those factors.

Such standards shall permit recognition of expected differences in loss or expense characteristics, and shall be designed so that such plans are reasonable and equitable in their application, and are not unfairly discriminatory, violative of public policy or otherwise contrary to the best interests of the people of this state. This section shall not prevent the development of new or innovative rating methods which otherwise comply with this act.

(d) Rates may be modified for individual risks, upon written application of the insured, stating the insured's reasons therefore, filed with and not disapproved by the commissioner within 10 days after filings.

(e) The rates may contain provisions for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of the profit, consideration shall be given to the investment income attributable to the line of insurance.

(f) The commissioner may by rule exempt any person or class of persons, line of insurance, or any market segment from any or all of the provisions of this chapter, if and to the extent that the commissioner finds their application unnecessary to achieve the purposes of this act.

(g) Once it has been filed, use of any rating plan shall be mandatory and such plan shall be applied uniformly for eligible risks in a manner that is not unfairly discriminatory.

History: L. 1997, ch. 154, § 4; L. 2011, ch. 113, § 4; July 1.



40-955 Same; rate filings; review and approval of certain lines; effective dates; exemptions from filing; certain workers compensation policies; rules and regulations.

40-955. Same; rate filings; review and approval of certain lines; effective dates; exemptions from filing; certain workers compensation policies; rules and regulations. (a) Every insurer shall file with the commissioner, except as to inland marine risks where general custom of the industry is not to use manual rates or rating plans, every manual of classifications, rules and rates, every rating plan, policy form and every modification of any of the foregoing which it proposes to use. Every such filing shall indicate the proposed effective date and the character and extent of the coverage contemplated and shall be accompanied by the information upon which the insurer supports the filings. A filing and any supporting information shall be open to public inspection after it is filed with the commissioner, except that disclosure shall not be required for any information contained in a filing or in any supporting documentation for the filing when such information is either a trade secret or copyrighted. For the purposes of this section, the term "trade secret" shall have the meaning ascribed to it in K.S.A. 60-3320, and amendments thereto. An insurer may satisfy its obligations to make such filings by authorizing the commissioner to accept on its behalf the filings made by a licensed rating organization or another insurer. Nothing contained in this act shall be construed to require any insurer to become a member or subscriber of any rating organization.

(b) Certificate of insurance forms must be filed with the commissioner of insurance and approved prior to use. Notwithstanding the "large risk" filing exemption in subsection (j), a certificate of insurance cannot be used to modify, alter or amend the insurance policy it describes. The certificate of insurance shall contain the following or similar language: The certificate of insurance neither affirmatively nor negatively amends, extends or alters the coverage afforded by the policies listed thereon. An industry standard setting organization may be authorized by the commissioner of insurance to file certificate of insurance forms on behalf of authorized insurers.

(c) Any rate filing for the basic coverage required by K.S.A. 40-3401 et seq., and amendments thereto, loss costs filings for workers compensation, and rates for assigned risk plans established by article 21 of chapter 40 of the Kansas Statutes Annotated or rules and regulations established by the commissioner shall require approval by the commissioner before its use by the insurer in this state. As soon as reasonably possible after such filing has been made, the commissioner shall in writing approve or disapprove the same, except that any filing shall be deemed approved unless disapproved within 30 days of receipt of the filing.

(d) Any other rate filing, except personal lines filings, shall become effective on filing or any prospective date selected by the insurer, subject to the commissioner disapproving the same if the rates are determined to be inadequate, excessive, unfairly discriminatory or otherwise fails to meet the requirements of this act. Personal lines rate filings shall be on file for a waiting period of 30 days before becoming effective, subject to the commissioner disapproving the same if the rates are determined to be inadequate, excessive, unfairly discriminatory or otherwise fail to meet requirements of this act. The term "personal lines" shall mean insurance for noncommercial automobile, homeowners, dwelling fire-and-renters insurance policies, as defined by the commissioner by rules and regulations. A filing complies with this act unless it is disapproved by the commissioner within the waiting period or pursuant to subsection (f).

(e) In reviewing any rate filing the commissioner may require the insurer or rating organization to provide, at the insurer's or rating organization's expense, all information necessary to evaluate the reasonableness of the filing, to include payment of the cost of an actuary selected by the commissioner to review any rate filing, if the department of insurance does not have a staff actuary in its employ.

(f) (1) (A) If a filing is not accompanied by the information required by this act, the commissioner shall promptly inform the company or organization making the filing. The filing shall be deemed to be complete when the required information is received by the commissioner or the company or organization certifies to the commissioner the information requested is not maintained by the company or organization and cannot be obtained.

(B) If the commissioner finds a filing does not meet the requirements of this act, the commissioner shall send to the insurer or rating organization that made the filing, written notice of disapproval of the filing, specifying in what respects the filing fails to comply and stating the filing shall not become effective.

(C) If at any time after a filing becomes effective, the commissioner finds a filing does not comply with this act, the commissioner shall after a hearing held on not less than 10 days' written notice to every insurer and rating organization that made the filing issue an order specifying in what respects the filing failed to comply with the act, and stating when, within a reasonable period thereafter, the filing shall be no longer effective. Copies of the order shall be sent to such insurer or rating organization. The order shall not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

(2) (A) In the event an insurer or organization has no legally effective rate because of an order disapproving rates, the commissioner shall specify an interim rate at the time the order is issued. The interim rate may be modified by the commissioner on the commissioner's own motion or upon motion of an insurer or organization.

(B) The interim rate or any modification thereof shall take effect prospectively in contracts of insurance written or renewed 15 days after the commissioner's decision setting interim rates.

(C) When the rates are finally determined, the commissioner shall order any overcharge in the interim rates to be distributed appropriately, except refunds to policyholders the commissioner determines are de minimis may not be required.

(3) (A) Any person or organization aggrieved with respect to any filing that is in effect may make written application to the commissioner for a hearing thereon, except that the insurer or rating organization that made the filing may not proceed under this subsection. The application shall specify the grounds to be relied on by the applicant.

(B) If the commissioner finds the application is made in good faith, that the applicant would be so aggrieved if the applicant's grounds are established, and that such grounds otherwise justify holding such a hearing, the commissioner shall, within 30 days after receipt of the application, hold a hearing on not less than 10 days' written notice to the applicant and every insurer and rating organization that made such filing.

(C) Every rating organization receiving a notice of hearing or copy of an order under this section, shall promptly notify all its members or subscribers affected by the hearing or order. Notice to a rating organization of a hearing or order shall be deemed notice to its members or subscribers.

(g) No insurer shall make or issue a contract or policy except in accordance with filings which have been filed or approved for such insurer as provided in this act.

(1) On an application for personal motor vehicle insurance where the applicant has applied for collision or comprehensive coverage, the applicant shall be allowed to identify a lienholder listed on the certificate of title for the motor vehicle described in the application.

(2) On an application for property insurance on real property, the applicant shall be allowed to identify a mortgagee listed on a mortgage for the real property described in the application.

(h) The commissioner may adopt rules and regulations to allow suspension or modification of the requirement of filing and approval of rates as to any kind of insurance, subdivision or combination thereof, or as to classes of risks, the rates for which cannot practicably be filed before they are used.

(i) Except for workers compensation and employer's liability line, the following categories of commercial lines risks are considered special risks which are exempt from the filing requirements in this section: (1) Risks that are written on an excess or umbrella basis; (2) commercial risks, or portions thereof, that are not rated according to manuals, rating plans, or schedules including "a" rates; (3) large risks; and (4) special risks designated by the commissioner, including but not limited to risks insured under highly protected risks rating plans, commercial aviation, credit insurance, boiler and machinery, inland marine, fidelity, surety and guarantee bond insurance risks.

(j) For the purposes of this subsection, "large risk" means: (1) An insured that has total insured property values of $5,000,000 or more; (2) an insured that has total annual gross revenues of $10,000,000 or more; or (3) an insured that has in the preceding calendar year a total paid premium of $50,000 or more for property insurance, $50,000 or more for general liability insurance, or $100,000 or more for multiple lines policies.

(k) The exemption for any large risk contained in subsection (h) shall not apply to workers compensation and employer's liability insurance, insurance purchasing groups, and the basic coverage required by K.S.A. 40-3401 et seq., and amendments thereto.

(l) Underwriting files, premium, loss and expense statistics, financial and other records pertaining to special risks written by any insurer shall be maintained by the insurer and shall be subject to examination by the commissioner.

(m) (1) Any entity that purchases a workers compensation policy for the covered employees of more than one employer pursuant to a shared employment relationship with each employer must purchase the workers compensation policy on a separate multiple coordinate policy basis. Such workers compensation policies must be issued pursuant to K.S.A. 44-501 et seq., and amendments thereto, from an insurer holding a certificate of authority to do business in this state and providing workers compensation coverage.

(2) The commissioner of insurance may allow an insurer to issue coverage through a master policy if the commissioner is satisfied that the insurer is able to track and report individual client experience to the advisory organization in an acceptable fashion. All such master policies must be filed with the commissioner for prior approval.

(3) The commissioner of insurance shall be authorized to adopt such rules and regulations as are reasonable and necessary to carry out the purpose and the provisions of this subsection.

History: L. 1997, ch. 154, § 5; L. 1999, ch. 63, § 2; L. 2006, ch. 124, § 1; L. 2007, ch. 150, § 2; L. 2011, ch. 34, § 1; L. 2011, ch. 113, § 2; July 1.

Revisor's Note:

Section was amended twice in the 2006 session, see also 40-955a.



40-955b Same; rate filings; premium variance, when allowed.

40-955b. Same; rate filings; premium variance, when allowed. (a) Insurers may increase or decrease premiums on a given risk basis without documentation up to 40% based on any factor, except the rate adjustment made pursuant to this section cannot:

(1) Be based upon the race, creed, national origin or religion of the insured.

(2) Apply to insurance covering:

(A) Risks of a personal nature, including insurance for homeowners, tenants, private passenger nonfleet automobiles, mobile homes and other property and casualty insurance for personal, family or household needs;

(B) farms and ranches, including crop insurance;

(C) workers compensation; or

(D) coverage required by K.S.A. 40-3401 et seq., and amendments thereto.

(b) By rules and regulations adopted in accordance with the rules and regulations filing act, the commissioner of insurance may broaden the range of plus or minus 40% for any line or type of insurance subject to K.S.A. 40-955, and amendments thereto, if the commissioner of insurance finds that the:

(1) Utilization of this section by the insurance industry has produced a significant number of rate modifications at or near the upper limit and at the lower limit of the allowable range of modification; and

(2) modifiers at and near the upper and lower limits of the allowable range of modification appear to be predominantly correlated with individual risk factors that relate to expected losses and expenses.

(c) By rules and regulations adopted in accordance with the rules and regulations filing act, the commissioner of insurance may reduce the range of plus or minus 40% for any line or type of insurance subject to K.S.A. 40-955, and amendments thereto, if the commissioner of insurance finds that modifiers at or near the upper or lower limits of the allowable range of modification are not predominantly correlated with individual risk factors that relate to expected losses and expenses, but such reduction shall not reduce the range to less than plus or minus 25%.

(d) Any insurer aggrieved by the commissioner's findings pursuant to this section may appeal the same pursuant to the Kansas administrative procedure act.

History: L. 2006, ch. 130, § 3; July 1.



40-956 Same; rating organizations; licensure, fee, suspension or revocation; subscriber discrimination and certain rules prohibited; examinations, costs; authorized cooperation and transactions.

40-956. Same; rating organizations; licensure, fee, suspension or revocation; subscriber discrimination and certain rules prohibited; examinations, costs; authorized cooperation and transactions. (a) Any corporation, association, partnership or individual whether located in or out of the state, may apply for license as a rating organization for such kinds of insurance or subdivisions thereof as are specified in its application and shall file therewith: (1) A copy of its constitution, articles of agreement or association or certificate of incorporation, and its bylaws and rules governing the conduct of its business; (2) a list of its members and subscribers; (3) the name and address of a resident of the state upon whom service of process or orders of the commissioner may be served and an irrevocable agreement to accept such service or notices; and (4) a statement of its qualification as a rating organization. Every rating organization shall notify the commissioner promptly of every change in its organizational structure, members or subscribers and the person upon whom service or notices may be made. If the commissioner finds the applicant is qualified, the commissioner shall issue a license specifying the kinds of insurance or subdivisions thereof for which the applicant is authorized to act as a rating organization. Every such application shall be granted or denied in whole or in part by the commissioner within 60 days of the date of its filing. Licenses issued pursuant to this section shall continue in force until May 1 next after their date unless suspended or revoked by the commissioner. The fee for such license shall be $25 annually. Licenses issued pursuant to this section may be suspended or revoked by the commissioner, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this section.

(b) Every rating organization shall furnish its rating services without discrimination to its members and subscribers. Subject to rules which have been approved by the commissioner as reasonable, each rating organization shall permit any insurer or group pool, not a member, to be a subscriber to its rating service for any kind of insurance or subdivision thereof for which it is authorized to act as a rating organization. The reasonableness of any rule in its application to subscribers, or the refusal of any rating organization to admit an insurer or group pool as a subscriber, at the request of any subscriber, pool or any insurer shall be reviewed by the commissioner at a hearing.

(c) No rating organization shall adopt any rule, the effect of which would be to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers.

(d) The commissioner, at least once in five years, shall make or cause to be made an examination of each rating organization licensed in this state. The reasonable costs of such examination shall be paid by the rating organization examined, upon presentation to it of a detailed account of such cost. The officers, managers, agents and employees of such rating organization may be examined under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. The commissioner may waive such examination upon proof such rating organization has, within a reasonably recent period, been examined by the insurance supervisory official of another state, and upon filing with the commissioner a copy of the report of such examination.

(e) Cooperation among rating organizations or among rating organizations and insurers in rate making or in other matters within the scope of this act is hereby authorized, provided the filings resulting from such cooperation are subject to all the provisions of this act which are applicable to filings generally. The commissioner may review such cooperative activities and practices and if, after a hearing, the commissioner finds any such activity or practice is unfair, unreasonable or otherwise inconsistent with this act or other provision of the insurance laws of this state, the commissioner may issue a written order requiring discontinuance of such activities or practices.

(f) Any rating organization may provide for the examination of policies, daily reports, binders and other transaction with its members or subscribers, providing it makes reasonable rules governing those activities, which rules shall be approved by the commissioner. Such rules shall contain a provision that in the event any insurer does not within 60 days furnish satisfactory evidence to the rating organization of the correction of any error or omissions previously called to its attention by the rating organization, it shall be the duty of the rating organization to notify the commissioner thereof. All information submitted for examination shall be confidential.

(g) Any rating organization may subscribe for or purchase actuarial, technical or other services, and such services shall be available to all members and subscribers without discrimination. Any rating organization may collect, compile and distribute past and current premiums of individual insurers.

History: L. 1997, ch. 154, § 6; July 1.



40-957 Same; advisory organizations; required filings; insurers and rating organizations prohibited from relying on statistics, when.

40-957. Same; advisory organizations; required filings; insurers and rating organizations prohibited from relying on statistics, when. (a) Every group, association or other organizations of insurers, whether located within or outside this state, assisting insurers which make their own filings or rating organizations in rate making, by the collection and furnishing of loss or expense statistics, or by the submission of recommendations, but which does not make filings under this act, shall be known as an advisory organization.

(b) Every advisory organization shall file with the commissioner: (1) A copy of its constitution, articles of agreement or association, its certificate of incorporation and its bylaws, rules and regulations governing its activities; (2) a list of its members; (3) the name and address of a resident of this state upon whom notices or orders of the commissioner or process issued at the commissioner's direction may be served, with its written agreement to accept such notices or service; and (4) an agreement the commissioner may examine such advisory organization in accordance with this act.

(c) If, after a hearing, the commissioner finds the furnishing of such information or assistance involves an act or practice which is unfair or unreasonable or otherwise inconsistent with this act or the insurance laws of this state, the commissioner may issue a written order requiring the discontinuance of the act or practice. No insurer or rating organization shall support its filings by statistics or adopt rate making recommendations furnished to it by an advisory organization which has not complied with this section or with an order of the commissioner issued under this section. If the commissioner finds such insurer or rating organization to be in violation of this subsection the commissioner may issue an order requiring the discontinuance of such violation.

History: L. 1997, ch. 154, § 7; July 1.



40-958 Same; deviations from rating organization filings.

40-958. Same; deviations from rating organization filings. Every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by such organization, except any such insurer may make independent filings or may deviate from the manual of classifications, rules and rates or rating plans filed by the rating organization for a kind of insurance, or a subdivision thereof, by filing notice of intent to do so with the commissioner. Those deviations shall take effect upon filing such notice, except for those lines which require prior approval of the commissioner, in which case they shall become effective on approval by the commissioner or 30 days after the notice is filed with the commissioner, whichever is sooner.

History: L. 1997, ch. 154, § 8; July 1.



40-959 Same; appeal of rating organization decision; hearing; order.

40-959. Same; appeal of rating organization decision; hearing; order. Any member of or subscriber to a rating organization may appeal to the commissioner from the decision of such rating organization in approving or rejecting any proposed change in or addition to the filings of such rating organization and the commissioner, after a hearing, shall issue an order approving the decision of such rating organization or directing it to give further consideration to such proposal, or, if such appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the commissioner may, in the event the commissioner finds such action or decision was unreasonable or unfair, issue an order directing the rating organization to make an addition to its filing, on behalf of its members and subscribers, in a manner consistent with the commissioner's findings, within a reasonable time after the issuance of such order.

History: L. 1997, ch. 154, § 9; July 1.



40-960 Same; information to be furnished insureds; grievance procedures; appeals to commissioner.

40-960. Same; information to be furnished insureds; grievance procedures; appeals to commissioner. Every rating organization and every insurer which makes its own rates, within a reasonable time after receiving written request therefor, shall furnish to any insured affected by a rate made by it, or to the authorized representative of such insured, all pertinent information as to such rate. Every rating organization and every insurer which makes its own rates shall provide within this state reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by authorized representative, on written request to review the manner in which such rating system has been applied in connection with the insurance afforded such person. If the rating organization or insurer fails to grant or reject such request within 30 days after it is made, the applicant may proceed in the same manner as if such application has been rejected. Any party affected by the action of such rating organization or such insurer on such request, within 30 days after written notice of such action, may appeal to the commissioner, who, after a hearing, may affirm or reverse such action.

History: L. 1997, ch. 154, § 10; July 1.



40-961 Same; statistical plans for reporting loss and expense data; rules and regulations.

40-961. Same; statistical plans for reporting loss and expense data; rules and regulations. (a) The commissioner shall develop statistical plans which shall be used by each insurer in the recording and reporting of its loss and expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner in determining whether rating systems comply with the standards set forth in this act. Such plans may also provide for the recording and reporting of expense experience items which are specially applicable to this state. In promulgating such plans, the commissioner shall give due consideration to the rating systems on file with the commissioner and, in order that such plans may be as uniform as is practicable among the several states, to the form of the plans used for such rating systems in other states. The commissioner may designate one or more rating organizations or other agencies to assist the commissioner in gathering such experience and making compilations thereof, and such compilations shall be made available, by the commissioner to insurers and rating organizations.

(b) Reasonable plans may be developed by the commissioner for interchange of data necessary for the application of rating plans.

(c) In order to further uniform administration of rate regulatory laws, the commissioner and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

(d) The commissioner may make reasonable rules and regulations necessary to effect the purposes of this act.

History: L. 1997, ch. 154, § 11; July 1.



40-962 Same; withholding or giving false or misleading information prohibited.

40-962. Same; withholding or giving false or misleading information prohibited. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rating organization or any insurer, which will affect the rates or premiums chargeable under this act.

History: L. 1997, ch. 154, § 12; July 1.



40-963 Same; violations; penalties.

40-963. Same; violations; penalties. The commissioner, if the commissioner finds any person or organization has violated any provision of this act, may impose a penalty of not more than $500 for each violation, but, if the commissioner finds such violation to be willful, may impose a penalty of not more than $2,000 for each such violation. Such penalties may be in addition to any other penalty provided by law. The commissioner may suspend the license of any rating organization or insurer which fails to comply with an order of the commissioner within the time limited by such order, or any extension thereof which the commissioner may grant.

History: L. 1997, ch. 154, § 13; July 1.



40-964 Same; hearings under administrative procedure act.

40-964. Same; hearings under administrative procedure act. Any hearing required or requested under this act shall be conducted in accordance with the Kansas administrative procedure act.

History: L. 1997, ch. 154, § 14; July 1.



40-965 Same; review of commissioner's actions; rates pending final determination of court.

40-965. Same; review of commissioner's actions; rates pending final determination of court. The filing of a petition for review of any action of the commissioner under this act, shall act as a stay of any such action, if it provides for a change in any rating system resulting in an increase or decrease in premiums. Any insurer affected by such order may continue to charge rates which obtained prior to the commissioner's order to increase or decrease rates, on condition that the difference in premiums shall be deposited with the commissioner of insurance by the insurer and, on the final determination of the suit, shall be paid by the commissioner to the insurer if the court shall find the insurer entitled to it, or to the holders of policies written by the insurer, after the rate complained of was ordered by the commissioner as the court may deem just and equitable. The court, at its discretion, in lieu of such deposit, may require of the insurer a bond with such sureties and in such sum as the court may approve.

History: L. 1997, ch. 154, § 15; July 1.



40-966 Same; premiums; account charged in accordance with act; rebates and other inducements prohibited.

40-966. Same; premiums; account charged in accordance with act; rebates and other inducements prohibited. No broker or agent shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the provisions of this act. No insurer or employee thereof, and no broker or agent shall pay, allow, or give, or offer to pay, allow to give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance, except to the extent provided for in an applicable filing. No insured named in a policy of insurance, or any employee of such insured shall knowingly receive or accept directly or indirectly, any such rebate, discount, abatement, credit or reduction of premium, or any such special favor or valuable consideration or inducement. Nothing in this section shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents and brokers, nor as prohibiting any insurer from allowing or returning to its participating policyholder, members or subscribers, dividends, savings or unabsorbed premium deposits. As used in this section the word "insurance" includes suretyship and the word "policy" includes bond.

History: L. 1997, ch. 154, § 16; July 1.



40-967 Same; severability.

40-967. Same; severability. If any section, subsection, subdivision, paragraph, sentence or clause of this act is held invalid or unconstitutional, such decision shall not affect the remaining portions of this act.

History: L. 1997, ch. 154, § 17; July 1.



40-970 Property/casualty flex-rating regulatory improvement act; rate increase or decrease, limitation on.

40-970. Property/casualty flex-rating regulatory improvement act; rate increase or decrease, limitation on. Notwithstanding the requirements of K.S.A. 40-952 and 40-955, and amendments thereto, a filing made by an insurer for personal insurance under this section that provides for an overall statewide rate increase or decrease of no more than 12% in the aggregate for all coverages that are subject to the filing may take effect the date it is filed. The 12% limitation shall not apply on an individual insured basis. No more than one rate filing may be made by an insurer pursuant to the expedited process provided in this section during any period of 12 consecutive months, unless the combination of such rate filing and all other rate filings made by such insurer within the preceding period of 12 consecutive months does not result in an overall statewide increase or decrease of more than 12% in the aggregate for all coverages that are subject to such filing.

History: L. 2008, ch. 144, § 2; July 1.



40-971 Same; rates in excess of limitation of preceding section.

40-971. Same; rates in excess of limitation of preceding section. Any rate filing which falls outside the limitations specified in K.S.A. 2016 Supp. 40-970, and amendments thereto, shall be subject to K.S.A. 40-952 and 40-955, and amendments thereto, unless such filing is otherwise exempt pursuant to another provision of Chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto.

History: L. 2008, ch. 144, § 3; July 1.



40-972 Same; procedure; duties of commissioner.

40-972. Same; procedure; duties of commissioner. (a) Any filing submitted pursuant to K.S.A. 2016 Supp. 40-970, and amendments thereto, shall be deemed to comply with state law unless the commissioner determines that the filing is inadequate or unfairly discriminatory. If the commissioner determines that the filing is inadequate or unfairly discriminatory, the commissioner shall issue a written order specifying in detail:

(1) Each provision of Chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof and supplemental thereto, the insurer has violated;

(2) the reasons the filing is inadequate or unfairly discriminatory; and

(3) stating a reasonable future date on which the filing shall be considered no longer effective.

(b) If the commissioner issues an order pursuant to this section more than 30 days after the date on which the commissioner received the rate filing, the effect of such order shall be prospective only and shall not affect any contract issued or made before the effective date of such order.

History: L. 2008, ch. 144, § 4; July 1.



40-973 Same; effect on existing policy, limitation on

40-973. Same; effect on existing policy, limitation on. Within the limitation specified in K.S.A. 2016 Supp. 40-970, and amendments thereto, no rate increase may be implemented with regard to an individual existing policy, unless such increase is applied at the time of a renewal or conditional renewal of an existing policy and the insurer mails or delivers to the named insured, at the address shown in the policy, a written notice that clearly and conspicuously discloses its intention to change the rate, at least 30 days in advance of the end of the insured's policy period. A notice of renewal or conditional renewal that clearly and conspicuously discloses the renewal premium applicable to the policy shall be deemed to comply with this section.

History: L. 2008, ch. 144, § 5; July 1.



40-974 Same; definitions.

40-974. Same; definitions. For purposes of K.S.A. 2016 Supp. 40-970 through 40-975:

(a) "Commissioner" means the commissioner of insurance.

(b) "Personal insurance" shall have the meaning ascribed to it in K.S.A. 2016 Supp. 40-5103 (l), and amendments thereto.

(c) "Unfairly discriminatory" shall have the meaning ascribed to it in K.S.A. 40-953, and amendments thereto. The term "unfairly discriminatory" includes a rate for a risk that is classified in whole or in part on the basis of race, color, creed or national origin.

History: L. 2008, ch. 144, § 6; July 1.



40-975 Same; citation of act.

40-975. Same; citation of act. K.S.A. 2016 Supp. 40-970 through 40-975, and amendments thereto, shall be known and may be cited as the property/casualty flex-rating regulatory improvement act.

History: L. 2008, ch. 144, § 7; July 1.






Article 10 MUTUAL FIRE AND TORNADO COMPANIES

40-1001 Mutual company for insurance against fire, lightning, tornado, hail or explosion; exceptions; extended coverage endorsements; limitations.

40-1001. Mutual company for insurance against fire, lightning, tornado, hail or explosion; exceptions; extended coverage endorsements; limitations. Any number of persons not less than twenty-five (25), citizens of this state, each of whom shall be a property owner and who shall own collectively property of not less than one hundred thousand dollars ($100,000) in value in one of the classes as hereinafter set forth, which they desire to have insured, may form an incorporated company for the purpose of the mutual insurance of its members against loss or damage by fire, lightning, tornado, hail or explosion, other than the explosion of steam boilers or the breaking of flywheels, and those classes of coverage included in the extended coverage endorsement as provided in K.S.A. 40-1002. The extended coverage endorsement shall be deemed to include the classes of coverage now or hereafter defined by statute or by ruling of the commissioner of insurance: Provided, Explosion, other than the explosion of steam boilers or the breaking of flywheels, insurance and the classes of coverage included in the extended coverage endorsement shall be written only on property included in the first class under the provisions of K.S.A. 40-1002, and any amendments thereto.

History: L. 1927, ch. 231, 40-1001; L. 1943, ch. 185, § 1; L. 1953, ch. 230, §1; June 30.



40-1001a Authority to insure glass breakage, vandalism and theft in addition to coverage under K.S.A. 40-1001; reserve fund and security deposit; requirements.

40-1001a. Authority to insure glass breakage, vandalism and theft in addition to coverage under K.S.A. 40-1001; reserve fund and security deposit; requirements. Any company licensed pursuant to the provisions of K.S.A. 40-1001, and amendments thereto, and operating under the provisions thereof, may so long as they maintain a minimum reserve fund equal to not less than $10,000 per $1,000,000 of fire insurance in force, and having deposited lawful securities with the insurance commissioner pursuant to K.S.A. 40-229a in an amount of not less than $50,000, be granted authority to issue contracts of insurance covering in addition to those kinds set forth in K.S.A. 40-1001, and amendments thereto, the perils of glass breakage, vandalism including malicious mischief and theft. Such additional authority shall be evidenced by proper resolution of the board of directors and authorized by the affirmative vote of at least two-thirds of the members present in person or by proxy at a special or annual meeting of members. Any company after having taken such action shall certify such action to the commissioner of insurance immediately, together with a statement showing its current financial status and a reserve fund sufficient to warrant such action, and such company shall apply for an amended certificate of authority to include such additional perils.

History: L. 1969, ch. 235, § 1; L. 1996, ch. 25, § 11; July 1.



40-1002 Classification of insurable property.

40-1002. Classification of insurable property. In companies organized under the provisions of this article, the property to be insured shall be classified as follows:

(1) Dwelling houses, barns, except livery or hotel barns, accompanying outbuildings and their contents, schoolhouses, schoolhouse furniture, churches, church furniture, community, lodge or township halls, and community, lodge or township hall furniture, farm implements, hay, grain other than hail on growing crops, wool and other products, livestock, wagons, carriages, harness, household goods, wearing apparel, provisions, musical instruments, and libraries, being upon farms as farm property, or in dwellings, or in accompanying outbuildings, or in schoolhouses, or in churches, that constitute detached risks in villages and cities and belonging to the members of the company. All risks in cities and villages which shall be fifteen feet or more from any contiguous risk shall be deemed detached within the meaning of this section.

(2) To include all risks on buildings used for merchandising and manufacturing, and the goods, wares, machinery and implements contained therein; and all other property not included in the first class.

The business of each class shall be conducted separately and independently of the other, and in no case shall an assessment be made by the company upon the premium notes of one class to pay the losses or expenses of the other class; and any company doing business under this article may elect to confine their business to either the first or second class, or to embrace both; and whenever any change is made in the character of their business in this respect, it shall be done at a regular meeting of the directors and by the vote of two-thirds of all the directors, which resolution shall be filed with the bylaws in the office of the secretary of state: Provided, That any company, organized under the provisions of this article to write insurance of the first class, having not less than ten million dollars of insurance in force, and having a reserve fund of not less than five thousand dollars for each one million dollars of insurance in force, fire and wind to be counted separately and the reserve to be based upon the sum of both such fire and wind, may write insurance on any risk mentioned and described as "second class." No such company shall hold, without reinsurance, aggregate "second class" risks in one block of more than five percent of its reserve funds: Provided, That any company confining its risks solely to those of "first class" shall at no time carry risks in cities and villages to exceed twenty-five percent of the amount of the total insurance in force: Provided further, That no such business of the "second class" shall be written and placed with the business of the "first class," until the writing of such risks of the second class shall have been approved by an affirmative vote of two-thirds of all the directors in regular session assembled or at a meeting of the board of directors called for that specific purpose.

History: L. 1927, ch. 231, 40-1002; June 1.



40-1003 No policy issued until required application, premium notes and securities received.

40-1003. No policy issued until required application, premium notes and securities received. No company formed hereafter for the purpose of doing an insurance business under the provisions of this article shall have power to issue policies until applications in good faith have been received for insurance in one class to the amount of at least one hundred thousand dollars, and cash or deposit notes have been received in advance, for the same, nor until such company shall have assets in cash or securities other than deposit notes of at least twenty-five thousand dollars.

History: L. 1927, ch. 231, 40-1003; L. 1943, ch. 186, § 1; June 28.



40-1004 Directors; election; vacancy.

40-1004. Directors; election; vacancy. In companies organized under the provisions of this article, the number of directors shall not be more than 25 or less than five. Unless written balloting is required by the bylaws, directors shall be elected by voice vote. Each person who is a policyholder shall be entitled to one vote. A policyholder may vote by proxy, signed by the person legally entitled to vote such proxy. A majority of the board of directors shall be a quorum for the transaction of business. Vacancies in the board shall be filled by the remaining members until the next annual meeting.

History: L. 1927, ch. 231, 40-1004; L. 2007, ch. 30, § 2; July 1.



40-1005 Annual meeting of members; proxies.

40-1005. Annual meeting of members; proxies. The annual meeting shall be held on or before March 1 in each year, on a day fixed by the bylaws of such company, at the principal office of the company, and every person insured shall be entitled to as many votes as there are directors to be elected, and an equal additional number of votes as are provided for in the bylaws of the company which shall provide for a number of votes based on policies in force, or a number of votes based upon insurance in force, or based upon the amount of premiums paid, or any combination thereof. Votes may be cast by proxy or in person, distributing them among the same or a less number of candidates to be elected, or concentrating them upon one (1) candidate, as may be thought fit; and a plurality shall elect, but no member shall hold and use the proxies of more than twenty-five (25) policyholders.

History: L. 1927, ch. 231, 40-1005; L. 1967, ch. 264, § 1; L. 1976, ch. 215, § 1; July 1.



40-1006 Officers; election; term.

40-1006. Officers; election; term. The directors shall elect a president and such other officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws. Officers chosen in such manner shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors.

History: L. 1927, ch. 231, 40-1006; L. 2007, ch. 30, § 3; July 1.



40-1007 Deposit notes.

40-1007. Deposit notes. In companies organized under the provisions of this article, if deposit notes be given, all such notes taken by them in consideration of premiums on their policies shall be assessable and collectible in part or in whole for the purpose of paying any losses which have accrued or may accrue during the continuance of the policy, and to defray expenses as provided in the charter and bylaws of the company; and all such notes shall have inserted on their face the following words, to wit: "It is hereby understood and agreed that this note is not transferable." The directors shall have the right to determine the amount of the deposit note to be given and the part of the premium to be paid in cash, and endorsed thereon; but in no case shall the face of the note be more than five times the amount of the cash payment endorsed thereon. Nor shall the cash payment in any case be less than one annual rate.

History: L. 1927, ch. 231, 40-1007; June 1.



40-1008 Liability for losses; assessments; indebtedness.

40-1008. Liability for losses; assessments; indebtedness. Every person who effects insurance in any company organized under the provisions of this article, and also such person's heirs, executors, administrators and assigns, continuing to be so insured, shall thereby become members of the company during the period of insurance and shall be bound to pay losses and such necessary expenses as accrue in and to the company in proportion to the original amount of such person's deposit note or notes or cash deposit as made for one annual rate. The directors shall annually at or before the annual meeting, levy a sufficient assessment on all deposit notes to liquidate all liabilities of the company existing at the time of the assessment, and they shall make such assessments oftener when necessary. They may also, at or before the annual meeting of each year, estimate the rate of assessment on the deposit notes which the experience of the company indicates will be necessary to provide for the losses and expenses for the ensuing year and make and collect assessments in advance on all deposit notes of the company deemed by the board sufficient to pay such losses and expenses.

In determining the rate of assessments to be made the directors shall not include either the guarantee fund, the reserve fund, or the unused portion of the cash premiums on hand, as funds available for the payment of accrued liabilities, but shall levy such assessments on the notes as may be necessary in order to require the makers thereof to pay their ratable shares of all losses and expenses already accrued and estimated to accrue within the ensuing year. The notices of assessment may be given in such number of different lists throughout the year as the board deems advisable, having regard to the dates of the policies. The sums to be paid on any assessment by each member shall always be in proportion to the original amount of such member's deposit note or notes for one annual rate and shall be paid to the company within thirty (30) days next after notice of such assessment is given in the manner provided in the bylaws. The company shall not be liable to the insured for any loss that may occur during the period from the day on which an assessment on such insured's deposit note is due and the date of the payment thereof. No such company shall borrow money or create a debt, unless for the purpose of necessary office buildings, to continue beyond the period when such assessment may be collected and applied to the payment thereof, and no member shall be assessed for liabilities prior to such member's membership.

History: L. 1927, ch. 231, 40-1008; L. 1976, ch. 215, § 2; July 1.



40-1009 Recovery of assessments or on notes; cash policies not assessable.

40-1009. Recovery of assessments or on notes; cash policies not assessable. If any member shall for the space of thirty days after the publication of said notice assessment, and service of such upon such member by mail, postpaid, directed to him at his post office as written in or upon his application for insurance, neglect or refuse to pay the sum assessed upon him, the directors may sue for and recover the whole amount of his deposit note or notes, with cost of suit; but execution shall only issue for assessments and cost as they accrue. If the whole amount of the deposit notes and cash in the possession of the company and belonging thereto shall be insufficient to pay the loss or losses due the members of the company, such members shall receive as payment in full for their respective losses a proportionate share of the whole amount of said notes and cash, but no member shall ever be liable to such company, or to any other person, for more than the whole amount of his deposit note, if written on the assessment plan. Cash policies are not assessable.

History: L. 1927, ch. 231, 40-1009; L. 1931, ch. 206, § 1; May 28.



40-1010 Suits for collection of assessments; liability of officers and directors; suits against company for losses.

40-1010. Suits for collection of assessments; liability of officers and directors; suits against company for losses. Suits for the collection of any assessment made upon the deposit note of the insured may be brought in a court of competent jurisdiction in the county in which the insured resides; and the officers and directors of any company so formed who shall willfully refuse or neglect to perform the duties imposed upon them by the provisions of this article shall be liable in their individual capacity to the person sustaining such loss. Suits at law may be brought and maintained against any such company by the members thereof for losses sustained, if payment is withheld after such losses have become due.

History: L. 1927, ch. 231, 40-1010; L. 1973, ch. 134, § 40; July 1, 1974.



40-1011 Property to be assessed and taxed.

40-1011. Property to be assessed and taxed. All moneys, notes or other property belonging to such company shall be assessed and taxed as provided in the general revenue laws of this state.

History: L. 1927, ch. 231, 40-1011; June 1.



40-1012 Bylaws.

40-1012. Bylaws. The directors of any company organized under the provisions of this article may make such bylaws, not in conflict with the constitution or laws of this state, as two-thirds of the whole number of directors shall adopt, and any amendments of such bylaws may be adopted in the same manner, by being presented to the secretary and be included in his notice to directors of either a regular or a special meeting of the board of directors. Such bylaws may provide for the compensation of the officers of the company, the manner of making proof of loss, and the adjustment of losses, and may provide that any member of said company failing to pay any assessment legally made on his, her or their deposit note or notes, according to the constitution and bylaws of the said company, may be excluded from all benefit of insurance during all the time in which he, she or they may be so in default; and may provide for all other rules and regulations needful for the transaction of the business of the company.

History: L. 1927, ch. 231, 40-1012; L. 1933, ch. 73, § 1 (Special Session); Dec. 30.



40-1013 Classification of risks.

40-1013. Classification of risks. Any such company may classify the property insured therein at the time of issuing policies thereon under different rates, corresponding as nearly as may be to the greater or lesser risk from fire, or lightning, tornado or hail, and loss which may attach to each building or other property insured.

History: L. 1927, ch. 231, 40-1013; June 1.



40-1014 Term of policies.

40-1014. Term of policies. Companies organized under the provisions of this article may issue policies for a term of not more than five years.

History: L. 1927, ch. 231, 40-1014; June 1.



40-1015 Withdrawal of member of company; return premium; cancellation of policy, notice.

40-1015. Withdrawal of member of company; return premium; cancellation of policy, notice. Any member of such company may withdraw therefrom by surrendering his policy, together with a notice in writing to the secretary of his intention so to do. Return premium, if any, shall be computed on shortrate basis. The company shall have power to cancel and terminate any policy or any part thereof by mailing a notice of such cancellation and the company's check for the unearned pro rata premium thereon to the insured at the last post-office address furnished by the insured to the company or by delivery of such notice and unearned premium to the insured in person.

History: L. 1927, ch. 231, 40-1015; L. 1931, ch. 206, § 2; May 28.



40-1016 Limitation on amount of risk; reinsurance.

40-1016. Limitation on amount of risk; reinsurance. No such company shall expose itself to loss on any one risk or hazard, either by one or more policies, to an amount exceeding ten percent of all its resources at the date of the policy, unless such excess be reinsured, except in organizing the company policies may be issued up to one thousand dollars, and such company may reinsure such portion of its risk as the board of directors deem for the best interest of its policyholders.

History: L. 1927, ch. 231, 40-1016; June 1.



40-1017 Execution and contents of policy.

40-1017. Execution and contents of policy. Such companies may issue policies of insurance, signed by the president and secretary, agreeing, in the name of the company, to pay all loss or damage not exceeding the amount insured. The company may issue more than one policy to one person, firm or corporation having separate or detached buildings, if such buildings may be insured under the provisions of this article and the bylaws of the company. Every policy issued other than for a cash premium shall have attached thereto a copy of the note and every policy, whether issued for a cash premium or on the note plan, shall have attached thereto a copy of the application, if one is required to be inserted therein by the bylaws of the company, and a printed copy of such portion of the bylaws and rules and regulations of the company as applies to the risk insured thereunder, and the policy as thus issued shall be and constitute the entire contract between the company and the insured.

History: L. 1927, ch. 231, 40-1017; L. 1931, ch. 206, § 3; May 28.



40-1018 Reserve fund.

40-1018. Reserve fund. A reserve fund equal to not less than ten percentum nor more than twenty-five percentum, as the board of directors may determine, of the premiums received on insurance shall be set apart and maintained out of the cash receipts of the company until such reserve fund shall amount to at least four thousand dollars per million dollars of insurance in force, after which the percent of the cash receipts that shall be added to this reserve may be reduced at the discretion of the board of directors. And whenever the cash in the hands of the treasurer of any such company, not included in the reserve fund, is insufficient to pay any loss that may accrue, then such deficiency shall be taken from the reserve fund, but such reserve fund shall not be reduced below one half until an assessment shall be made upon the deposit notes held by the company sufficient to fully reimburse the reserve fund. Any such diminution of the reserve fund shall be held to be a liability to be provided for by assessments on the deposit notes. Such part of the reserve fund of the company as is not needed for immediate use of the company shall be invested by the directors in such securities as are authorized by this code. Any other reserves that have been accumulated by the company may be made a part of this reserve fund.

History: L. 1927, ch. 231, 40-1018; June 1.



40-1019 Statement for annual meeting.

40-1019. Statement for annual meeting. It shall be the duty of the president and secretary of each mutual company to prepare annually, under oath, a full, true and complete statement of the condition of said company on the thirty-first day of December, and present the same to the annual meeting immediately following.

History: L. 1927, ch. 231, 40-1019; L. 1976, ch. 215, § 3; July 1.



40-1020 Other corporations as members of company; vote.

40-1020. Other corporations as members of company; vote. Any public corporation, quasi-public corporation or private corporation of this state shall have power to be a member of a company organized under the provisions of this article, to execute deposit notes and to vote by any one of its officers at the annual meeting of such company.

History: L. 1927, ch. 231, 40-1020; June 1.



40-1021 Guarantee fund.

40-1021. Guarantee fund. Any insurance company organized under this article having done business not less than two years and having at least one million dollars at risk, and having assets other than deposit notes amounting to not less than twenty-five thousand dollars may, for the better protection of its policyholders, create a guarantee fund, with the privilege of increasing it from time to time.

History: L. 1927, ch. 231, 40-1021; June 1.



40-1022 Creation and investment of such fund; liability.

40-1022. Creation and investment of such fund; liability. Any such insurance company may create such a guarantee fund by setting apart not more than fifty percentum of the excess of this fund over and above the amount of all current liabilities for losses and expenses, and may increase the fund from time to time out of its revenue over and above such liabilities, and such funds shall be invested as provided in section 40-227. The guarantee funds of mutual companies shall be liable for the claims against the company only after all other resources have been exhausted.

History: L. 1927, ch. 231, 40-1022; June 1.



40-1023 Scope of insurance by companies having guarantee fund; foreign companies.

40-1023. Scope of insurance by companies having guarantee fund; foreign companies. Companies organized under this article having a guarantee fund as provided herein to the amount of twenty-five thousand dollars may issue policies of insurance against loss or damage by fire, lightning, tornado, cyclone and hail on dwelling houses, barns, sheds, outbuildings, hay, grain other than hail on growing crops, wool and other products, cribs and their contents, livestock, wagons, carriages, harness, farm implements, machinery, furniture, household goods, wearing apparel, provisions, musical instruments and libraries, being upon farms as farm property or in dwellings or in accompanying outbuildings that constitute detached risks in towns or villages. A detached dwelling as understood in this section shall be construed to be a dwelling not nearer than five feet to any other building. Such companies having a guarantee fund of one hundred thousand dollars or more may issue policies of insurance on the above-described kinds of property situated in or out of this state. Any mutual insurance company organized and incorporated under the laws of any other state and licensed by the insurance department of that state, having a reserve or fund of one hundred thousand dollars or more, may be licensed by the insurance department of this state upon proper showing and paying the fees specified in this code.

History: L. 1927, ch. 231, 40-1023; June 1.



40-1024 Cash or notes in payment of premiums; liability of members of company.

40-1024. Cash or notes in payment of premiums; liability of members of company. Any company organized under this article having a guarantee fund of not less than twenty-five thousand dollars may except in payment of the premiums on its policies cash or time notes payable in assessments at such time and place as provided in such note or notes, but the members of such company shall not be liable to the company or any other person to exceed the amount of their premiums or deposit notes and interest due thereon.

History: L. 1927, ch. 231, 40-1024; June 1.



40-1025 Notice of creation of guarantee fund; examination; certificate of authority.

40-1025. Notice of creation of guarantee fund; examination; certificate of authority. When a company organized under this article shall have created a guarantee fund, the secretary shall notify the commissioner of insurance, who shall immediately examine the securities, notes and standing of said company, and if upon such examination he finds that it has complied with the law, he shall issue it a certificate of authority to do business and issue policies in accordance with this article.

History: L. 1927, ch. 231, 40-1025; June 1.



40-1026 Reinsurance of risks; assessment.

40-1026. Reinsurance of risks; assessment. The directors of a company organized under this article may reinsure its risks, whenever they deem it for the best interest of the company, by first obtaining the consent of the commissioner of insurance, and shall make an assessment to pay for the reinsuring of its risks as above provided; but if the company has a guarantee fund, the deposit notes shall not be assessed to reinsure policies, premiums for which have been paid in cash.

History: L. 1927, ch. 231, 40-1026; June 1.



40-1027 Mutual fire and tornado companies; paid-up capital and surplus requirements.

40-1027. Mutual fire and tornado companies; paid-up capital and surplus requirements. (a) Any insurance company organized and existing as a mutual fire and tornado insurance company of the state of Kansas, and having a bona fide net surplus of $450,000, and having deposited with the commissioner of insurance lawful securities for the protection of its policyholders or creditors, or both in the amount of $150,000, shall have the authority and right to make and issue contracts of insurance or to cede or accept reinsurance on any portion of any risk for the following kinds of insurance, namely:

(1) To make insurance upon property or any valuable interest therein against loss or damage caused by fire, lightning or other electrical disturbances, earthquake, windstorm, cyclone, tornado, tempest, hail, frost, snow, ice, sleet, weather or climatic condition, including excess or deficiency of moisture, flood, rain, or drought; a rising of the waters of the ocean or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion, other than the explosion of steam boilers, or the breaking of flywheels, against loss or damage from any cause to trees, crops and farm products.

(2) To make insurance against loss or damage to property and against the liability of the insured for loss or damage to the property of others caused by water entering through leaks or openings in buildings or from the breakage or leakage of sprinklers, pumps, water pipes, plumbing and all tanks, apparatus, conduits and containers designated to bring water into buildings or for its storage or utilization therein; or caused by the falling of a tank, tank platform or supports, and against loss or damage from any cause to such sprinklers, pumps, water pipes, plumbing, tanks, apparatus, conduits or containers.

(3) And against consequential loss or damage arising from any of the causes above enumerated. And generally to do and perform all other matters and things proper to promote these objects. It shall be requisite to so acting, for its board of directors to authorize the same by the affirmative vote of at least 2/3 of its membership. Any company having taken action as herein provided shall certify such action to the commissioner of insurance, together with a statement showing its financial status and a net surplus sufficient to warrant such action. Any company operating hereunder shall maintain unearned premium reserves equal to a pro rata amount of the premiums received on all unexpired risks and such unearned premium reserves shall be held and regarded as an absolute liability of the company. For the purpose of this section the unearned premium reserve for policies written on the note plan shall be determined by the amount of cash collected on said notes in excess of the percentage earned on policies written for a cash premium. Until May 1, 1989, such companies which were authorized to transact business in Kansas on January 1, 1984, shall be required to have surplus and deposit equal to that which was required by this section prior to the passage of this act.

(b) Any insurance company organized and existing as a mutual fire and tornado insurance company of the state of Kansas shall have the authority and right to make and issue contracts of insurance in addition to those specified in subsection (a) of this section, which include such amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital, and surgical expense related to such injury, as the commissioner of insurance deems to be reasonably incidental to insurance of real or personal property against fire or other perils under policies covering residential properties involving not more than two families with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of K.S.A. 40-1016, and amendments thereto, to the contrary notwithstanding: (i) No insurer having a bona fide net surplus of at least $600,000 but less than $1,500,000 authorized as to property insurance only shall, pursuant to this subsection, retain risk as to any one subject of insurance as to hazards other than property insurance hazards in an amount exceeding 3% of its surplus to policyholders; and (ii) no insurer having a bona fide net surplus of less than $600,000 authorized as to property insurance only shall, pursuant to this subsection, retain any risk other than property insurance hazards, and all such companies shall reinsure all such risks as to hazards other than property insurance hazards. Until May 1, 1989, companies which were authorized to transact business in Kansas on January 1, 1984, shall be required to have surplus and deposit equal to that which was required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

On and after May 1, 1994, companies doing business in this state on January 1, 1969, shall comply with the surplus and deposit requirements provided by this act.

History: L. 1931, ch. 206, § 4; L. 1937, ch. 253, § 1; L. 1961, ch. 236, § 1; L. 1965, ch. 300, § 9; L. 1969, ch. 237, §5; L. 1979, ch. 142, § 1; L. 1984, ch. 169, § 4; July 1.



40-1028 Consolidation of business into one class; vote of directors.

40-1028. Consolidation of business into one class; vote of directors. Any mutual fire and tornado insurance company organized and existing under the provisions of sections 40-1001 to 40-1026 inclusive of chapter 231 of the Laws of 1927, and amendments thereof, and having such reserve funds as are required by law to be maintained by such companies may consolidate its business into one class and may thereafter issue all its policies and conduct all of its business and keep all its accounts in a single class: Provided, however, That before such change shall be made in the manner of conducting its business, the board of directors of such company shall by vote of not less than two-thirds of all its members resolve to conduct the business of the company under the provisions of this section.

History: L. 1931, ch. 206, § 5; May 28.



40-1029 Advances of money and issuance of certificates of indebtedness.

40-1029. Advances of money and issuance of certificates of indebtedness. Any mutual fire and tornado insurance company organized under the laws of this state pursuant to K.S.A. 40-1001 et seq., and amendments thereto may accept advances of money and issue certificates of indebtedness thereon subject to the terms and conditions prescribed by K.S.A. 40-1209, and amendments thereto.

History: L. 1992, ch. 35, § 2; April 9.






Article 11 GENERAL PROVISIONS RELATIVE TO CASUALTY, SURETY AND FIDELITY COMPANIES

40-1101 Insurance company defined.

40-1101. Insurance company defined. Unless otherwise provided, the words "insurance company" as used in this article shall be construed to include any corporation having a capital stock as provided by section 40-1103, and organized for one or more of the purposes set out in section 40-1102.

History: L. 1927, ch. 231, 40-1101; June 1.



40-1102 Kinds of insurance and reinsurance authorized; limitations; paid-up capital and surplus requirements.

40-1102. Kinds of insurance and reinsurance authorized; limitations; paid-up capital and surplus requirements. Any insurance company, other than a life insurance company, organized under the laws of this state or authorized to transact business in this state may make all or any one or more of the kinds of insurance and reinsurance comprised in any one of the following numbered classes, subject to and in accordance with its articles of incorporation and the provisions of this code:

(1) (a) To insure against bodily injury or death by accident and against disablement resulting from sickness and every insurance appertaining thereto;

(b) to insure against the liability of the insured for the death or disability of or damages suffered by an employee or other person, and to insure the obligations accepted by or imposed upon employers under the laws for workmen's compensation;

(c) to insure against loss of or damage to, or destruction of property of the insured, or to the property interests of the insured, and to insure against such loss or damage to the property of others or to the property interests of others, for which loss or damage the insured may be liable;

(d) to become surety or guarantor for any person, copartnership or corporation in any position or place of trust or as custodian of money or property, public or private; to become a surety or guarantor for the performance by any person, copartnership or corporation of any lawful obligation, undertaking, agreement or contract of any kind, except contracts or policies of insurance;

(e) to insure titles to property and against loss by reason of defective titles or encumbrances;

(f) to insure the correctness of searches for all instruments, liens, and charges affecting property;

(g) to insure against loss by reason of the insufficiency of the security conveyed or pledged under mortgage or deed of trust;

(h) to insure the payment of bonds and notes secured by mortgages or deeds of trust, and to buy and sell mortgages or deeds of trust upon real property and interest therein;

(i) to insure against loss or damage which may result from the failure of debtors to pay their obligations to the insured, and including the incidental power to acquire and dispose of debts so insured, and to collect any debts owed to such insurer or to any person so insured by the insurer;

(j) to insure the payment of money for personal services under contracts of hiring;

(k) to make inspections of and issue certificates of inspections upon elevators, boilers, machinery and all mechanical apparatus and appliances appertaining thereto;

(l) to insure against loss of use or occupancy caused by or resulting from any of the risks comprised within this class;

(m) to insure against the cost of legal services; and

(n) to insure against liability, loss or damage from any other risk, hazard, or contingency which may lawfully be the subject of insurance, and specific authority for the transaction of which has not been exclusively delegated to any other class or kind of company. Any company writing insurance against the loss or damage caused by fire, lightning, or by the perils of either marine or inland navigation or transportation, to buildings or other structures erected upon land, to piers, wharves, bulkheads, warehouses, marine vessels, railroad engines, rolling stock or equipment of railroads, or carrying charges for shipments of freight shall have a paid-up capital stock of at least $900,000, a surplus of at least $600,000, and shall have deposited, pursuant to K.S.A. 40-229a, and amendments thereto, for the protection of its policyholders or creditors, or both with the commissioner of insurance securities authorized by K.S.A. 40-227, and amendments thereto, in an amount equal to not less than the minimum capital stock required by such a company, and shall maintain all reserves required by law for the kinds and classes of business transacted. The deposit required by this section for insurance companies not organized under the laws of this state may be deposited as provided herein or with the insurance department of any other state in the United States.

History: L. 1927, ch. 231, 40-1102; L. 1937, ch. 254, § 1; L. 1951, ch. 295, §1; L. 1965, ch. 300, § 8; L. 1969, ch. 237, § 6; L. 1971, ch. 167,§ 2; L. 1972, ch. 184, § 2; L. 1984, ch. 169, § 5; L. 1996, ch. 25, § 12; L. 2015, ch. 45, § 1; July 1.



40-1103 Paid-up capital stock and surplus required; deposits of securities; amount.

40-1103. Paid-up capital stock and surplus required; deposits of securities; amount. No insurance company hereafter organized under the laws of this state shall be authorized to commence the transaction of either of the numbered classes of business specified in K.S.A. 40-1102, and amendments thereto, in this state unless it has a capital stock of at least $450,000 and a surplus of at least $300,000, both fully paid in cash, and shall have deposited with the commissioner of insurance pursuant to K.S.A. 40-229a securities authorized by K.S.A. 40-2a01 et seq., and amendments thereto, in an amount equal to not less than the minimum capital stock required of such company for the protection of its policyholders or creditors, or both. Until May 1, 1989, companies which were authorized to transact business in Kansas after January 1, 1969, but before January 1, 1984, shall be required to have paid-up capital stock, surplus and deposits equal to that which was required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the paid-up capital stock, surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

No provision of this act shall require any insurance company which was authorized in Kansas prior to January 1, 1984, for only the classes of insurance specified in subsections (e) and (f) of K.S.A. 40-1102, and amendments thereto, to comply with any paid-up capital, surplus and deposit requirements other than the paid-up capital, surplus and deposit requirements which were applicable to the company prior to passage of this act.

History: L. 1927, ch. 231, 40-1103; L. 1965, ch. 300, § 4; L. 1969, ch. 237, §7; L. 1971, ch. 167, § 3; L. 1972, ch. 184, § 3; L. 1984, ch. 169, § 6; L. 1996, ch. 25, § 13; July 1.



40-1104 Regulation of foreign companies; capital stock and surplus required.

40-1104. Regulation of foreign companies; capital stock and surplus required. Except as authorized in K.S.A. 40-209, 40-401, and 40-501, and amendments thereto, no insurance company organized under the laws of any other state, district, territory or possession of the United States shall hereafter transact any of the kinds or classes of business specified in K.S.A. 40-1102, and amendments thereto, in this state unless at the time of its application to transact such business in this state it has capital, surplus and deposits equal to that required of a similar domestic insurance company. Until May 1, 1989, companies which were authorized to do business in Kansas after January 1, 1969, but before January 1, 1984, shall be required to have capital stock, surplus and deposits equal to that required by this section prior to the passage of this act. After May 1, 1989, such companies shall comply with the paid-up capital stock, surplus and deposit requirements provided by this act.

Until May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of such companies prior to the passage of this act. On and after May 1, 1989, companies doing business in this state on January 1, 1969, shall be required to have a paid-up capital stock, surplus and deposit equal to that required of all other companies to whom this section applies immediately prior to the passage of this act.

On and after May 1, 1994, companies doing business in this state on January 1, 1969, shall comply with the paid-up capital, surplus and deposit requirements provided by this act.

No insurance company organized under the laws of a country other than the United States shall hereafter be authorized to transact such business in this state unless it shall satisfy the commissioner of insurance of this state that it has on deposit with American trustees, or with the proper officer or officers of a state or states of the United States, or both, satisfactory securities equal in value to the total of the capital and surplus required of a similar domestic insurance company, and that such securities are held in trust for the fulfillment by the company of all its obligations within the United States. Every such foreign insurance company, when applying for admission to transact business in this state, shall file with the commissioner of insurance: (1) A copy of its charter or deed of trust or settlement and bylaws; and (2) a verified detailed statement of all the items, matter and other information in regard to its affairs required by law to be stated in the annual report of a similar domestic insurance company.

No provision of this act shall require insurance companies doing business in this state on January 1, 1969, which have subsequently become authorized to transact business in accordance with a different article of chapter 40 of the Kansas Statutes Annotated to comply with the paid-up capital, surplus and deposit requirements of this act until May 1, 1994.

No provision of this act shall require any insurance company which was authorized in Kansas prior to January 1, 1984, for only the classes of insurance specified in subsections (e) and (f) of K.S.A. 40-1102, and amendments thereto, to comply with any paid-up capital, surplus and deposit requirements other than the paid-up capital, surplus and deposit requirements which were applicable to the company prior to passage of this act.

History: L. 1927, ch. 231, 40-1104; L. 1965, ch. 300, § 5; L. 1969, ch. 237, §8; L. 1984, ch. 169, § 7; July 1.



40-1105 Revocation of certificate of authority, when.

40-1105. Revocation of certificate of authority, when. Whenever the surplus of any domestic or foreign insurance company authorized to transact any of the kinds or classes of business specified in section 40-1102 of this article shall be less than the minimum surplus required by law, the commissioner of insurance shall revoke the certificate of authority of such corporation to do business, in accordance with the hearing provisions set forth in K.S.A. 40-222.

History: L. 1927, ch. 231, 40-1105; L. 1967, ch. 265, § 1; July 1.



40-1107 Maximum amount of one risk or hazard; exceptions.

40-1107. Maximum amount of one risk or hazard; exceptions. No insurance company organized under the laws of this state and transacting business in this state shall, except as otherwise provided in K.S.A. 40-1107a, expose itself to loss on any one risk or hazard to an amount exceeding ten percent (10%) of its paid-up capital and surplus unless the excess shall be reinsured in some other company duly authorized to transact similar business in this state or as otherwise provided in the insurance code and no insurance company not organized under the laws of this state and transacting business in this state shall, except as otherwise provided in K.S.A. 40-1107a, expose itself to loss on any one risk or hazard to an amount exceeding ten percent (10%) of its paid-up capital and surplus unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or as provided by the laws of such company's domiciliary state.

History: L. 1927, ch. 231, 40-1107; L. 1967, ch. 268, § 1; L. 1971, ch. 168, §1; July 1.



40-1107a Same; title insurance company; exceptions.

40-1107a. Same; title insurance company; exceptions. No title insurance company organized under the laws of this state, engaged exclusively in the business of insuring titles to real estate, shall expose itself to a loss on any one risk or hazard to an amount exceeding fifty percent (50%) of its paid-up capital and surplus, unless the excess shall be reinsured in some company duly authorized to transact similar business in this state or in any other state, provided such a company not authorized to do business in this state meets or exceeds the financial requirements as to capital and surplus of a title insurance company doing business in this state; and no title insurance company not organized under the laws of this state engaged exclusively in the business of insuring titles to real estate, transacting business in this state, shall expose itself to a loss on any one risk or hazard in this state to an amount exceeding fifty percent (50%) of its paid-up capital and surplus, unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or in any other state, provided such a company not authorized to do business in this state meets or exceeds the financial requirements as to capital and surplus of a title insurance company doing business in this state. Any title insurance company organized under the laws of this state may take credit as an asset or as a deduction from loss and unearned premium reserves on such ceded risks to the extent reinsured.

History: L. 1971, ch. 168, § 2; July 1.



40-1108 Reserves of surety company.

40-1108. Reserves of surety company. (a) An insurance company transacting surety business shall at all times keep and maintain adequate reserves on its suretyship obligations as follows: (1) An unearned premium reserve of fifty percentum of the current annual premiums upon all outstanding suretyship obligations: Provided, That the commissioner of insurance, in estimating the condition of such an insurance company, may charge it with a premium reserve equal to the unearned portions of the gross premiums charged, computed on each risk, from the date of the issuance of such suretyship obligation; and (2) a loss reserve at least equal to the aggregate estimated amounts due or to become due on account of all losses and claims of which the corporation has received notice: Provided, That such loss reserve shall also include the estimated liability on any notices received by the insurance company of the occurrence of any event which may result in a loss, and the estimated liability of all losses which have occurred but on which no notice has been received.

(b) For the purpose of such reserves, the insurance company shall keep a complete and itemized record showing all losses and claims on which it has received notice, including all notices received by it of the occurrence of any event which may result in a loss; and, in its annual statement to the commissioner of insurance, shall include a schedule showing all losses and claims of which the insurance company has received notice during the year for which the statement is made and which remains unpaid and undisposed of on December thirty-first of such year, and shall also include a schedule showing all the losses and claims of the insurance company unpaid on December thirty-first of the year next preceding, specifying whether the claims have been settled or remain unadjusted, and setting opposite each claim the amount of the reserve carried or maintained against it.

(c) Whenever, in the judgment of the commissioner of insurance, the loss reserves on the suretyship obligations of any insurance company, calculated in accordance with the provisions of this section, are inadequate, he may, in his discretion, require such insurance company to maintain additional reserves.

History: L. 1927, ch. 231, 40-1108; June 1.



40-1110 Supplemental coverages or endorsements in connection with liability policies.

40-1110. Supplemental coverages or endorsements in connection with liability policies. In connection with insurance against bodily injury liability, burglary, robbery or theft, whether issued by a stock or mutual company, or other insurer, such stock or mutual company or other insurer may also issue endorsements, or supplemental coverages to cover, irrespective of legal liability of the insured, medical, surgical, hospital, funeral or other expenses sustained by the named insured or other person and incurred as a result of bodily injury, sickness or disease caused by accident, or during the commission of a burglary, robbery or theft which is insured against in the basic policy to which such endorsements or supplemental coverages are added. The endorsement or supplemental coverage may also provide benefits to injured persons and death benefits to dependents, beneficiaries or personal representatives of persons who are killed on account of the bodily injury or death of any person including the named insured, irrespective of legal liability of the insured, if such injury or death is caused by accident or, in the case of an automobile liability policy, if such injury or death is caused by accident and sustained by the insured while in or upon, entering into or alighting from or through being struck by an automobile. The standard provisions as set out in article 22 of chapter 40 of the Kansas Statutes Annotated, or amendments thereto, shall not be required in such endorsements.

History: L. 1941, ch. 260, § 1; L. 1951, ch. 297, § 1; L. 1957, ch. 284, § 1; L. 1968, ch. 273, § 6; July 1.



40-1112a Discount for motor vehicle insurance, when; conditions.

40-1112a. Discount for motor vehicle insurance, when; conditions. (a) Any rates, rating schedules, or rating manuals for the liability, personal injury protection, and collision coverages of a motor vehicle insurance policy submitted to or filed with the insurance commissioner shall provide for an appropriate reduction in premium charges as to such coverages for a three-year period after the principal operator of the covered vehicle successfully completes a motor vehicle accident prevention course approved by the national safety council or a governmental agency such as the state board of education. The rates, rating schedule or rating manuals required by subsection (a) shall be submitted to or filed with the commissioner of insurance at the time of the next regular filing with the commissioner after the effective date of this act. Any discount used by an insurer shall be presumed appropriate unless credible data demonstrates otherwise. Only one discount shall be allowed for each qualified person.

(b) The premium reduction required by this section shall be effective for an insured for a three-year period after successful completion of the approved course, except that the insurer may require, as a condition of providing and maintaining the discount, that the insured for a three-year period after course completion not be involved in an accident for which the insured is at fault, nor be convicted of more than one moving violation.

(c) Upon successfully completing the approved course, each person shall be issued a certificate by the organization offering the course which shall be used to qualify for the premium discount required by this section.

(d) This section shall not apply in the event the approved course is specified by an administrative order of the director of vehicles or by a court order as a result of a moving traffic violation.

(e) Each participant shall take an approved course every three years to continue to be eligible for the reduction in premiums.

History: L. 1992, ch. 310, § 1; L. 1999, ch. 17, § 1; July 1.



40-1119 Same; false or misleading information; penalty.

40-1119. Same; false or misleading information; penalty. No person or organization shall willfully withhold information from, or knowingly give false or misleading information to the commissioner, any statistical agency designated by the commissioner, any rating organization, or any insurer, which will affect the rates or premiums chargeable under this act. If the commissioner finds that any person or organization has violated this section, the commissioner, after notice and the opportunity for hearing, may impose a penalty of not more than $500 for each such violation. If the commissioner determines that such violation was willful, the commissioner may impose a penalty of not more than $2,000 for each such violation. Such penalties may be in addition to any other penalty provided by law.

History: L. 1945, ch. 215, § 9; L. 1965, ch. 303, § 13; L. 1997, ch. 24, § 4; July 1.



40-1126 Reports by insurers of health care providers of any actions to state board of healing arts.

40-1126. Reports by insurers of health care providers of any actions to state board of healing arts. (a) Every insurer providing professional liability insurance to a health care provider who is licensed, registered or certified by the state board of healing arts and covered by the health care stabilization fund established pursuant to subsection (a) of K.S.A. 40-3403, and amendments thereto, or entity with whom the insurer contracts for purposes of complying with this act shall report to the state board of healing arts any action for damages for personal injuries or loss claimed to have been caused by error, omission, or negligence in performance of such insured's professional services or based on a claimed performance of professional services without consent, upon final disposition of the action.

(b) Reports of the information required by subsection (a) shall be filed with the state board of healing arts no later than 30 days following the final disposition of the action.

(c) Failure to report the information required by subsection (a) shall constitute a violation of K.S.A. 40-1120, and amendments thereto, and shall be subject to penalties applicable thereto.

History: L. 1975, ch. 241, § 1; L. 1976, ch. 216, § 1; L. 1977, ch. 160, § 1; L. 1978, ch. 178, § 1; L. 1986, ch. 231, § 3; L. 1988, ch. 246, § 11; L. 1994, ch. 196, § 1; L. 1996, ch. 65, § 1; July 1.



40-1127 Same; content of reports.

40-1127. Same; content of reports. The reports required by subsection (a) of K.S.A. 40-1126 shall contain: (a) The insured's name and license number issued by the state board of healing arts; (b) date of occurrence which created the action; and (c) the name of the plaintiff and the injured party, if different.

History: L. 1975, ch. 241, § 2; L. 1976, ch. 216, § 2; L. 1977, ch. 160, § 2; L. 1978, ch. 178, § 2; L. 1994, ch. 196, § 2; July 1.



40-1128 Same; disclosure.

40-1128. Same; disclosure. The state board of healing arts shall make such reports available to the public in a manner which will not reveal the names of any person or facility involved.

History: L. 1975, ch. 241, § 3; L. 1976, ch. 216, § 3; L. 1996, ch. 65, § 2; July 1.



40-1129 Same; no liability.

40-1129. Same; no liability. There shall be no liability on the part of and no cause of action of any nature shall arise against any insurer reporting hereunder or its agents or employees, or the state board of healing arts or the board's employees, for any action taken by them pursuant to this act.

History: L. 1975, ch. 241, § 4; L. 1996, ch. 65, § 3; July 1.



40-1134 Title insurance companies; policy requirements.

40-1134. Title insurance companies; policy requirements. (a) Any title insurance company insuring titles to real estate located within Kansas shall specify in any policy issued when the governing body of a municipal or quasi-municipal corporation in which the property is located has filed with the register of deeds of the county or counties in which such municipal or quasi-municipal corporation is located, a certified copy of any ordinance or resolution creating or establishing any public improvement or special benefit district or any other district having the power to impose special assessments upon taxable tangible real property in the district as required by K.S.A. 12-153, and amendments thereto, provided the municipal or quasi-municipal corporation creating such public improvement or special benefit district has particularly described: (1) The external boundaries of the district by metes and bounds; (2) all platted areas block or parcel in any addition, or subdivision; and (3) in all unplatted areas, every tract or parcel not otherwise specifically identified, which is or will be affected by such public improvement or special benefit district.

(b) No title insurance company shall exempt itself from the provisions of subsection (a) by means of a general exclusion in the title insurance policy.

History: L. 1983, ch. 151, § 1; July 1.



40-1135 Title insurance agencies; purpose.

40-1135. Title insurance agencies; purpose. The purpose of K.S.A. 40-1135 through 40-1141 is to provide the state of Kansas with a comprehensive body of law for the effective regulation and supervision of title insurance agencies engaged in settlement and closing of the sale of an interest in real estate.

History: L. 1999, ch. 95, § 8; July 1.



40-1136 Same; definitions.

40-1136. Same; definitions. As used in this act, unless the context otherwise requires:

(a) "Commissioner" means the commissioner of insurance of the state of Kansas.

(b) "Escrow" means written instruments, money or other items deposited by one party with a depository, escrow agent or escrow for delivery to another party upon the performance of a specified condition or the happening of a certain event.

(c) "Person" means a natural person, partnership, association, cooperative, corporation, trust or other legal entity.

(d) "Qualified financial institution" means an institution that is:

(1) Organized or (in the case of a U.S. branch or agency office of a foreign banking organization) licensed under the laws of the United States or any state and has been granted authority to operate with fiduciary powers;

(2) regulated, supervised and examined by federal or state authorities having regulatory authority over banks and trust companies;

(3) insured by the appropriate federal entity; and

(4) qualified under any additional rules established by the commissioner.

(e) "Title insurance agent" or "agent" means an authorized person, other than a bona fide employee of the title insurer who, on behalf of the title insurer, performs the following acts, in conjunction with the issuance of a title insurance report or policy:

(1) Determines insurability and issues title insurance reports or policies, or both, based upon the performance or review of a search, or an abstract of title;

(2) collects or disburses premiums, escrow or security deposits or other funds;

(3) handles escrow, settlements or closings;

(4) solicits or negotiates title insurance business; or

(5) records closing documents.

(f) "Title insurer" or "insurer" means a company organized under laws of this state for the purpose of transacting the business of title insurance and any foreign or non-U.S. title insurer licensed in this state to transact the business of title insurance.

(g) "Title insurance policy" or "policy" means a contract insuring or indemnifying owners of, or other persons lawfully interested in, real or personal property or any interest in real property, against loss or damage arising from any or all of the following conditions existing on or before the policy date and not excepted or excluded:

(1) Defects in or liens or encumbrances on the insured title;

(2) unmarketability of the insured title;

(3) invalidity, lack of priority, or unenforceability of liens or encumbrances on the stated property;

(4) lack of legal right of access to the land; or

(5) unenforceability of rights in title to the land.

History: L. 1999, ch. 95, § 9; July 1.



40-1137 Same; agents, authorized activities; use of client funds; escrow accounts, audit.

40-1137. Same; agents, authorized activities; use of client funds; escrow accounts, audit. A title insurance agent may operate as an escrow, settlement or closing agent, provided that:

(a) All funds deposited with the title insurance agent in connection with an escrow, settlement or closing shall be submitted for collection to, invested in or deposited in a separate fiduciary trust account or accounts in a qualified financial institution no later than the close of the next business day, in accordance with the following requirements:

(1) The funds shall be the property of the person or persons entitled to them under the provisions of the escrow, settlement or closing agreement and shall be segregated for each depository by escrow, settlement or closing in the records of the title insurance agent in a manner that permits the funds to be identified on an individual basis;

(2) the funds shall be applied only in accordance with the terms of the individual instructions or agreements under which the funds were accepted; and

(3) an agent shall not retain any interest on any money held in an interest-bearing account without the written consent of all parties to the transaction.

(b) Funds held in an escrow account shall be disbursed only:

(1) Pursuant to written authorization of buyer and seller;

(2) pursuant to a court order; or

(3) when a transaction is closed according to the agreement of the parties.

(c) A title insurance agent shall not commingle the agent's personal funds or other moneys with escrow funds. In addition, the agent shall not use escrow funds to pay or to indemnify against the debts of the agent or of any other party. The escrow funds shall be used only to fulfill the terms of the individual escrow and none of the funds shall be utilized until the necessary conditions of the escrow have been met. All funds deposited for real estate closings, including closings involving refinances of existing mortgage loans, which exceed $2,500 shall be in one of the following forms:

(1) Lawful money of the United States;

(2) wire transfers such that the funds are unconditionally received by the title insurance agent or the agent's depository;

(3) cashier's checks, certified checks, teller's checks or bank money orders issued by a federally insured financial institution and unconditionally held by the title insurance agent;

(4) funds received from governmental entities, federally chartered instrumentalities of the United States or drawn on an escrow account of a real estate broker licensed in the state or drawn on an escrow account of a title insurer or title insurance agent licensed to do business in the state; or

(5) other negotiable instruments which have been on deposit in the escrow account at least 10 days.

(d) Each title insurance agent shall have an annual audit made of its escrow, settlement and closing deposit accounts, conducted by a certified public accountant or by a title insurer for which the title insurance agent has a licensing agreement. The title insurance agent shall provide a copy of the audit report to the commissioner within 30 days after the close of the calendar year for which an audit is required. Title insurance agents who are attorneys and who issue title insurance policies as part of their legal representation of clients are exempt from the requirements of this subsection. However, the title insurer, at its expense, may conduct or cause to be conducted an annual audit of the escrow, settlement and closing accounts of the attorney. Attorneys who are exclusively in the business of title insurance are not exempt from the requirements of this subsection.

(e) The commissioner may promulgate rules and regulations setting forth the standards of the audit and the form of audit report required.

(f) If the title insurance agent is appointed by two or more title insurers and maintains fiduciary trust accounts in connection with providing escrow and closing settlement services, the title insurance agent shall allow each title insurer reasonable access to the accounts and any or all of the supporting account information in order to ascertain the safety and security of the funds held by the title insurance agent.

(g) Nothing in this section is intended to amend, alter or supersede other laws of this state or the United States, regarding an escrow holder's duties and obligations.

History: L. 1999, ch. 95, § 10; L. 2000, ch. 26, § 1; L. 2009, ch. 33, § 1; July 1.



40-1138 Same; agent record requirements; inspection.

40-1138. Same; agent record requirements; inspection. (a) The title insurance agent shall maintain sufficient records of its escrow operations and escrow trust accounts so that the commissioner may adequately ensure that the title insurance agent is in compliance with all provisions of K.S.A. 40-1135 through 40-1141, and amendments thereto. The commissioner may prescribe the specific record entries and documents to be kept and the length of time for which the records must be maintained.

(b) The title insurance agent shall make available for inspection by the commissioner, or the commissioner's representatives, all records relating to the title insurance agent's escrow, settlement and closing business, and any other fiduciary trust accounts required to be kept by the title insurance agent. Such availability for inspection shall include any records to which subsection (f) of K.S.A. 40-1137, and amendments thereto, applies.

History: L. 1999, ch. 95, § 11; July 1.



40-1139 Same; financial responsibility requirements.

40-1139. Same; financial responsibility requirements. (a) The title insurance agent who handles escrow, settlement or closing accounts shall file with the commissioner a surety bond or irrevocable letter of credit in a form acceptable to the commissioner, issued by an insurance company or financial institution authorized to conduct business in this state, securing the applicant's or the title insurance agent's faithful performance of all duties and obligations set out in K.S.A. 40-1135 through 40-1141, and amendments thereto.

(b) The terms of the bond or irrevocable letter of credit shall be:

(1) The surety bond shall provide that such bond may not be terminated without 30 days prior written notice to the commissioner.

(2) An irrevocable letter of credit shall be issued by a bank which is insured by the federal deposit insurance corporation or its successor if such letter of credit is initially issued for a term of at least one year and by its terms is automatically renewed at each expiration date for at least an additional one-year term unless at least 30 days prior written notice of intention not to renew is given to the commissioner of insurance.

(c) The amount of the surety bond or irrevocable letter of credit for those agents servicing real estate transactions on property located in counties having a certain population shall be required as follows:

(1) $100,000 surety bond or irrevocable letter of credit in counties having a population of 40,001 and over;

(2) $50,000 surety bond or irrevocable letter of credit in counties having a population of 20,001 to 40,000; and

(3) $25,000 surety bond or irrevocable letter of credit in counties having a population of 20,000 or under.

(d) The surety bond or irrevocable letter of credit shall be for the benefit of any person suffering a loss if the title insurance agent converts or misappropriates money received or held in escrow, deposit or trust accounts while acting as a title insurance agent providing any escrow or settlement services.

History: L. 1999, ch. 95, § 12; July 1.



40-1140 Same; rules and regulations; commissioner's orders.

40-1140. Same; rules and regulations; commissioner's orders. The commissioner may issue rules, regulations and orders necessary to carry out the provisions of K.S.A. 40-1135 through 40-1141, and amendments thereto.

History: L. 1999, ch. 95, § 13; July 1.



40-1141 Same; violations and penalties.

40-1141. Same; violations and penalties. If the commissioner determines that the title insurance agent or any other person has violated this act, or any rules and regulation or order promulgated thereunder, after notice and opportunity to be heard, the commissioner may order that such person be subject to the penalties provided in K.S.A. 40-2406 et seq., and amendments thereto.

History: L. 1999, ch. 95, § 14; July 1.






Article 12 MUTUAL INSURANCE COMPANIES OTHER THAN LIFE

40-1201 Authority for formation; directors and officers; elections.

40-1201. Authority for formation; directors and officers; elections. (a) Any number of persons, not less than 20, a majority of whom shall be citizens of this state, by complying with the provisions of this code, may become a body corporate for the purpose of carrying on the business of mutual insurance as herein provided.

(b) The affairs of any such mutual insurance company, now existing or hereafter organized under the laws of this state, shall be managed by a board of not more than 25 nor less than five directors. Any vacancy in the board shall be filled by the remaining members until the next annual meeting of the policyholders, at which time a successor shall be elected to fill the unexpired term.

(c) Unless written balloting is required by the bylaws, directors shall be elected by voice vote. Each person who is a policyholder shall be entitled to one vote. A policyholder may vote by proxy, signed by the person legally entitled to vote such proxy.

(d) A majority of the total number of directors shall constitute a quorum for the transaction of business.

(e) Every such mutual insurance company, now existing or hereafter organized under the laws of this state, shall have such officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws. Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors or other governing body.

History: L. 1927, ch. 231, 40-1201; L. 2007, ch. 30, § 4; July 1.



40-1202 Articles of incorporation; name.

40-1202. Articles of incorporation; name. The persons proposing to form any such company shall subscribe and acknowledge articles of incorporation specifying:

(a) The name, which shall contain the word "mutual," the purpose for which formed, and the location of such company's principal or home office, which shall be within this state.

(b) The names and addresses of those composing the board of not less than five directors in which the management shall be vested until the first meeting of the members.

(c) The names and addresses of the incorporators.

History: L. 1927, ch. 231, 40-1202; June 1.



40-1203 Kinds of insurance authorized.

40-1203. Kinds of insurance authorized. Any company organized under the provisions of this article is empowered and authorized to make contracts of insurance or to cede or accept reinsurance on any portion of any risk for such of the following kinds of insurance as are specified in its articles of incorporation, namely:

(a) Against loss or damage to property and loss of use and occupancy by fire, lightning, windstorm, tornado, cyclone, hail, tempest, flood, earthquake, frost or snow, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, explosion — fire ensuing, and explosion — no fire ensuing, except explosion by steam boilers or flywheels, against loss or damage by water caused by the breakage or leakage of sprinklers, pumps, or other apparatus, water pipes, plumbing, or their fixtures, erected for extinguishing fires, against accidental injury to such sprinklers, pumps, other apparatus, water pipes, plumbing or fixtures, against loss or damage to any goods on the premises of the assured, and loss or damage to the property of another for which the assured is liable, caused by the leakage of roofs, leaders and spouting, or by rain and snow driven through broken and open windows and skylights, or caused by the contents of any tank, or impact of any falling tank, tank platform or supports erected in or upon any building; against the risks of inland transportation and navigation; upon automobiles, aircraft or other vehicles, whether or not operated under their own power, against loss or damage by any of the causes or risks specified in this subsection, including also explosion, transportation, collision, liability for damage to property resulting from owning, maintaining or using automobiles, aircraft or other vehicles, and including burglary and theft, but not including loss or damage by reason of bodily injury to the person.

(b) Against loss, expense or liability by reason of bodily injury or death by accident, disability, sickness or disease suffered by others for which the insured may be liable or have assumed liability, including workmen's compensation.

(c) Against bodily injury or death by accident and disability by sickness.

(d) Against any or all loss, expense and liability resulting from the ownership, maintenance or use of any automobile, aircraft or other vehicle.

(e) Against loss or liability to persons or property resulting from explosion or accidents to boilers, containers, pipes, engines, flywheels, elevators and machinery in connection therewith, and against loss of use and occupancy caused thereby, and to make inspections and issue certificates of inspection thereon.

(f) To guarantee the fidelity of persons in positions of trust, private or public, and to act as surety on official bonds and for the performance of other obligations.

(g) To insurance [insure] against the breakage of glass, local or in transit.

(h) To insure against property loss or damage by burglary, robbery and larceny, any breaking and entry, or entry without breaking, of any house, building, ship, vessel or railroad car, and loss or damage by forgery.

(i) Against loss from interruption of trade or business which may be the result of any accident or casualty.

(j) Against loss or damage by any hazard upon any risk not provided in this section, which is not prohibited by statute or at common law from being the subject of insurance, excepting life insurance.

History: L. 1927, ch. 231, 40-1203; June 1.



40-1204 Certification of authority; conditions for issuance.

40-1204. Certification of authority; conditions for issuance. The commissioner of insurance shall issue a certificate of authority to such company, when it has fully complied with the following conditions:

(a) It shall hold bona fide applications for insurance upon which it shall issue simultaneously, or it shall have in force, at least 200 policies to at least 200 members for the same kind of insurance upon not less than 200 separate risks of any single class each within the maximum single risk described herein.

(b) No such insurance company organized under the laws of this state and transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its surplus unless the excess shall be reinsured in some other company duly authorized to transact similar business in this state or as otherwise provided in the insurance code and no such insurance company not organized under the laws of this state and transacting business in this state shall expose itself to loss on any one risk or hazard to an amount exceeding 10% of its surplus unless the excess shall be reinsured either in some company duly authorized to transact similar business in this state or as provided by the laws of such company's domiciliary state.

(c) It shall have collected the full consideration according to its filed rate on each contract applied for. The total of such considerations shall be held in cash or securities in which such insurance companies are authorized by law to invest, and it shall be in the possession of a residue of lawful assets over and above all liabilities in an amount not less than the capital and surplus required of a domestic stock insurance company transacting the same kinds of insurance. Pursuant to K.S.A. 40-229a, such company shall deposit with the commissioner of insurance lawful securities in an amount equal to not less than the minimum capital stock required of a domestic stock insurance company transacting the same kinds of insurance.

History: L. 1927, ch. 231, 40-1204; L. 1939, ch. 211, § 2; L. 1965, ch. 300, § 6; L. 1967, ch. 268, § 2; L. 1969, ch. 237, § 9; L. 1971, ch. 169, § 1; L. 1979, ch. 143, § 1; L. 1984, ch. 169, § 8; L. 1996, ch. 25, § 14; July 1.



40-1205 Corporate membership; personal liability.

40-1205. Corporate membership; personal liability. Any public or private corporation, board or association in this state or elsewhere may make applications, enter into agreements for and hold policies in any such mutual insurance company. Any officer, stockholder, trustee or legal representative of any such corporation, board, association or estate may be recognized as acting for or on its behalf for the purpose of such membership, but shall not be personally liable upon such contract of insurance by reason of acting in such representative capacity. The right of any corporation organized under the laws of this state to participate as a member of any such mutual insurance company is hereby declared to be incidental to the purpose for which such corporation is organized and as fully granted as the rights and powers expressly conferred.

History: L. 1927, ch. 231, 40-1205; June 1.



40-1206 Number of votes of members.

40-1206. Number of votes of members. Every member of the company shall be entitled to one vote, or to a number of votes based upon the insurance in force, the number of policies held, or the amount of premiums paid, as may be provided in the bylaws.

History: L. 1927, ch. 231, 40-1206; June 1.



40-1207 Premiums, premium deposits; limitation on liability of policyholder; acceptance of notes for premiums in certain cases; determination of unearned premium reserves on certain policies.

40-1207. Premiums, premium deposits; limitation on liability of policyholder; acceptance of notes for premiums in certain cases; determination of unearned premium reserves on certain policies. Such policies shall provide for a premium or premium deposit payable in cash, and in no event shall the holder of any such policy be liable for a greater amount than the premium or premium deposit expressed in the policy. Any insurance company organized and existing as a mutual fire insurance company of the state of Kansas shall have the authority and right to accept notes for premium on farm property. The unearned premium reserve on policies written on the installment note plan shall be determined by the amount of cash collected in excess of the percentage earned on policies written for a cash premium, and in no case shall the cash collected on such installment note policies be less than the percentage earned on policies written for a cash premium.

History: L. 1927, ch. 231, 40-1207; L. 1939, ch. 211, § 4; L. 1947, ch. 280, § 1; L. 1971, ch. 170, § 1; L. 1979, ch. 143, § 2; July 1.



40-1208 Reserves.

40-1208. Reserves. Such company shall have and maintain unearned premium and other reserves upon the same basis as that required of domestic stock insurance companies transacting the same kind of insurance.

History: L. 1927, ch. 231, 40-1208; L. 1979, ch. 143, § 3; July 1.



40-1209 Advancements to company; annual report; commission or promotion expenses prohibited; approval of commissioner to issue or retire certificates of indebtedness.

40-1209. Advancements to company; annual report; commission or promotion expenses prohibited; approval of commissioner to issue or retire certificates of indebtedness. Any director, officer or member of any such company, or any other person, may advance to such company any sum or sums of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the laws of this state, and such moneys and such interest thereon as may have been agreed upon, not exceeding an amount equal to 1 1/2 percentage points below the maximum rate of interest prescribed by subsection (b) of K.S.A. 16-207, and amendments thereto, for real estate transactions. The rate of interest to be applied to any specific certificate of indebtedness shall be calculated using the most immediate prior month's usury rate published by the secretary of state in the Kansas register. The sum or sums of money advanced pursuant to this authorization and any interest thereon shall be payable only out of the surplus remaining after providing for all reserves and other liabilities, and shall not otherwise be a liability or claim against the company or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any such money to the company, and the amount of such advance shall be reported in each annual statement. [Provided, however,]* Such certificates of indebtedness shall not be issued nor retired and no interest thereon shall be paid without the approval of the commissioner of insurance who must be satisfied that all requirements of the law have been met.

History: L. 1927, ch. 231, 40-1209; L. 1939, ch. 211, § 5; L. 1992, ch. 35, § 1; April 9.

* Bracketed wording should have been deleted.



40-1210 Foreign mutual insurance companies; paid-up capital and surplus requirements.

40-1210. Foreign mutual insurance companies; paid-up capital and surplus requirements. Any such mutual insurance company organized under the laws of any other country, state or territory, having a surplus and deposit equal to that required of a domestic company writing the same kind of business and having complied with the other requirements of this code, shall be authorized to transact business in this state.

No provision of this act shall require insurance companies doing business in this state on January 1, 1969, which have subsequently become authorized to transact business in accordance with a different article of chapter 40 of the Kansas Statutes Annotated to comply with the surplus and deposit requirements of this act until May 1, 1994.

History: L. 1927, ch. 231, 40-1210; L. 1939, ch. 211, § 6; L. 1984, ch. 169, § 9; July 1.



40-1211 Premium tax; in lieu of certain other taxes.

40-1211. Premium tax; in lieu of certain other taxes. The taxable premiums or premium receipts of any mutual insurance company organized in or admitted to this state, for the purpose of taxation under any law of this state, shall be the gross premiums received for direct insurance upon property or risks in this state, deducting amounts received for reinsurance and deducting premiums upon policies not taken, premiums returned on canceled policies, and any refund or return made to policyholders other than for losses. The taxes and fees paid by mutual insurance companies into the state treasury through the commissioner of insurance shall be in lieu of all fees, licenses and taxes, state, county and municipal, except such taxes on real estate and tangible personal property as may be levied under other provisions of law.

History: L. 1927, ch. 231, 40-1211; June 1.



40-1213 Certain existing companies or associations.

40-1213. Certain existing companies or associations. Any mutual company or association existing under any article other than article 12 of this code may by resolution of its board of directors, duly approved by the majority of the members at a meeting specially called for that purpose, and duly certified by the president and secretary, and filed with and approved by the commissioner of insurance, elect and adopt and become subject to the provisions of this article, in lieu of any act or acts theretofore governing such company or association. Any company or association so electing and fully complying with this article, may thereafter effect such kinds of insurance as authorized by this article and specified in its certificate of incorporation then in force, or as then or thereafter amended, together with such additional kinds of insurance as are specified in such resolution and authorized by this article.

History: L. 1927, ch. 231, 40-1213; L. 1939, ch. 211, § 7; June 30.



40-1215 Charter and other papers to be filed; approval; authorization.

40-1215. Charter and other papers to be filed; approval; authorization. Before any such mutual company shall solicit initial applications for insurance or sell certificates of indebtedness, it shall file with the commissioner of insurance a certified copy of its charter, bylaws, policy forms, and application therefor and rates covering all classifications of insurance to be written and a copy of the certificate of indebtedness to be issued, and receive written approval of all documents filed and written authorization from the commissioner of insurance for the solicitation of application and the sale of certificates of indebtedness.

History: L. 1939, ch. 211, § 1; June 30.



40-1216 Merger or consolidation of certain mutual companies other than life.

40-1216. Merger or consolidation of certain mutual companies other than life. Definitions as used in this act:

(1) The term "merger" means the union of two (2) or more companies into a single company which is one of the companies so uniting.

(2) The term "consolidation" means the joining of two (2) or more companies in any manner so that a single new consolidated company results therefrom.

History: L. 1957, ch. 289, § 1; June 29.



40-1217 Merger or consolidation of certain mutual companies other than life; powers of merged company.

40-1217. Merger or consolidation of certain mutual companies other than life; powers of merged company. Any, other than life, solvent domestic mutual insurance company, organized pursuant to the provisions of K.S.A. chapter 40, article 10, 12 or 15, may:

(1) Merge or consolidate with any other, other than life, solvent domestic mutual insurance company as hereinafter provided.

(2) Merge or consolidate with any other, other than life, solvent non-domestic mutual insurance company which is authorized to do an insurance business in this state if such merger or consolidation is authorized by the laws of the state or territory in which such non-domestic company is organized as hereinafter provided.

(3) By virtue of such merger or consolidation, do the kinds of insurance business in the manner and for the purposes for which a, other than life, mutual insurance company may be organized in this state or in the manner and for the purposes for which a, other than life, non-domestic mutual insurance company may be licensed or authorized to do business in this state.

History: L. 1957, ch. 289, § 2; L. 1970, ch. 180, § 1; July 1.



40-1218 Same; procedure.

40-1218. Same; procedure. Such merger or consolidation shall be made under the conditions, provisions, and restrictions, and with the powers herein set forth to wit: The directors of each company shall enter into a joint agreement, under the corporate seal of each company, for the merger or consolidation of said companies, prescribing the terms and conditions thereof, the mode of carrying the same into effect, the name of the surviving or new company, the number and names of the directors and other officers thereof, and who shall be the first directors and officers, and their places of residence, and how and when directors and officers shall be chosen, with such other details as required by this act and as they shall deem necessary to perfect the said merger or consolidation. Said agreement shall not be effective unless the same shall be approved by the policyholders of said companies and the commissioner of insurance in the manner hereinafter provided.

History: L. 1957, ch. 289, § 3; L. 1972, ch. 53, § 6; July 1.



40-1219 Same; vote of policyholders on agreement; meetings of policyholders, notice; required votes.

40-1219. Same; vote of policyholders on agreement; meetings of policyholders, notice; required votes. (a) Except as otherwise provided herein, the agreement of merger or consolidation shall be submitted to a vote of the policyholders of each company at an annual, periodic or special meeting of policyholders of each such company. The right of a policyholder to vote shall be governed by the laws of the domiciliary state and the bylaws of the company. Written or printed notice shall be given not less than 20 days before each such meeting, either personally or by mail, to each policyholder entitled to vote. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, with postage prepaid, addressed to the policyholder, at such policyholder's address as it appears on the records of the company. Such notice, whether the meeting is annual, periodic or special, shall state the place, day, hour and purpose of the meeting, and a copy or a summary of the agreement of merger or consolidation, as the case may be, shall be included in or enclosed with such notice.

(b) In the case of consolidation the proposed articles of incorporation of the new company must be set out in full in or enclosed with such notice and in the case of merger, any amendments to the articles of incorporation of the continuing company as may be desired or necessary to provide for the purposes of the merger or to comply with law, must be set out separately and in full in or enclosed with such notice clearly showing the nature of such amendments. The policyholders may vote in person or by proxy. Two-thirds of the votes cast by the policyholders of each such company, as are represented at the meeting in person or by proxy, must be in favor of the agreement in order to approve any such agreement. Should the agreement fail to receive the required number of votes it shall be null and void.

(c) The provisions of subsections (a) and (b) shall not apply to the surviving company of any merger or consolidation to which this act applies whose surplus as regards policyholders is greater than 25 times the surplus as regards policyholders of the nonsurviving company or companies. For purposes of this section, the surplus as regards policyholders of the respective companies shall be those reflected by the most recent statement of financial condition filed with and accepted by the commissioner pursuant to K.S.A. 40-225 and amendments thereto.

History: L. 1957, ch. 289, § 4; L. 1993, ch. 2, § 1; Feb. 25.



40-1219a Same; approval of policyholders of merger or consolidation of certain mutual companies not required.

40-1219a. Same; approval of policyholders of merger or consolidation of certain mutual companies not required. Notwithstanding the provisions of K.S.A. 40-1219, and amendments thereto, if a domestic mutual insurer is impaired in that the insurer's surplus is less than the amount required for authority to transact the kinds of insurance being transacted by the insurer or the insurer has attained a financial condition such that its continued operation might be hazardous to the insuring public pursuant to K.S.A. 40-222b, and amendments thereto, the commissioner of insurance may approve the agreement of merger or consolidation after a hearing thereon conducted in accordance with the provisions of the Kansas administrative procedure act. Approval of the merger or consolidation by the policyholders of the insurers that are a party to the transaction is not required.

History: L. 1993, ch. 11, § 1; July 1.



40-1220 Same; application for approval of agreement by commissioner of insurance and policyholders; requirements.

40-1220. Same; application for approval of agreement by commissioner of insurance and policyholders; requirements. Upon approval of the agreement of merger or consolidation by the policyholders of each of such companies, as hereinbefore provided, the merging or consolidating companies by their officers shall file a verified joint application in duplicate for approval with the commissioner of insurance accompanied by or containing the following:

(1) Two (2) duplicate originals of the agreement.

(2) Affidavits of officers of each of the companies setting forth the facts necessary to show that all requirements of law with respect to notices to persons entitled to vote have been complied with.

(3) If the surviving or the new company shall be a domestic company and any non-domestic company is a party to the merger or consolidation and the laws of the state or territory under which such non-domestic company is incorporated require approval of a merger or consolidation by an official of such state or territory, a certificate of approval of such official: Provided, That if the laws of the domiciliary state or territory of such non-domestic company require prior or joint approval by the proper supervisory official of this state, the Kansas insurance commissioner may act in unison or jointly with the proper official of such other state in the consideration of the application for approval of the agreement of merger or consolidation.

(4) An instrument appointing the commissioner of insurance and his successor or successors in office the true and lawful attorney of such company for service of process, containing the same provisions and having the same effect as the instrument required by K.S.A. 40-218.

(5) A certification by the secretary of each company for his respective company setting forth the number of policyholders of such company, the number of policyholders represented in person and the number represented by proxy at the meeting at which the agreement was considered, and the number of votes cast by said policyholders for and against such agreement.

(6) In the case of a merger, if the articles of incorporation of the surviving company are to be amended, such amendments.

(7) In the case of a consolidation, a copy of the articles of incorporation of the new company, and if a non-domestic company, such articles to be certified by the public official with whom the original is required to be filed in its domiciliary state or territory.

(8) A financial statement of each of the merging or consolidating companies as of a date not earlier than thirty (30) days prior to the date of the application to merge or consolidate.

(9) When the application for the approval of the merger or consolidation is filed with the commissioner of insurance for his action there shall also be filed a certificate executed by the president or a vice-president and attested by the secretary or an assistant secretary, or the executive officers corresponding thereto, and under the corporate seal of each of the companies party to the agreement of merger or consolidation, verified by the affidavits of such officers, setting forth all fees, commissions or other compensations, or valuable considerations paid or to be paid, directly or indirectly, to any person in any manner securing, aiding, promoting or assisting in any such merger or consolidation.

History: L. 1957, ch. 289, § 5; June 29.



40-1221 Same; approval by commissioner.

40-1221. Same; approval by commissioner. The commissioner of insurance shall examine the application and accompanying papers, and, if he finds the same to be in accordance with the provisions of this act and not inconsistent with the laws and the constitutions of this state and the United States and not injurious to the interests of the policyholders and creditors of such companies, he shall endorse his approval thereon.

History: L. 1957, ch. 289, § 6; L. 1972, ch. 53, § 7; July 1.



40-1222 Same; filing of approved or disapproved application or agreement; effect of consolidation or merger.

40-1222. Same; filing of approved or disapproved application or agreement; effect of consolidation or merger. The commissioner of insurance, upon approval or disapproval of said application, shall cause the same to be so endorsed and the entire proceedings to be filed and recorded in the office of the secretary of state and a copy of the same certified by the secretary of state to be filed in the office of the commissioner of insurance. Within fifteen (15) days after approval by the commissioner of insurance, a certified copy of the approved application and agreement shall also be filed by the officers of the new or surviving company in the office of the register of deeds in the county wherein the registered office and home offices of the merging or consolidating companies were located and in the county wherein the registered office and home office of the surviving or new company shall be located and in the office of the register of deeds of each county in this state in which any of the companies, parties to the agreement, shall have real property at the time of merger or consolidation. When approved by the commissioner of insurance, the said agreement shall be deemed effective and the date when so approved shall be the date of consolidation or merger of said companies, and:

(1) The said companies shall thereupon be one (1) company under the name adopted in and by said agreement, possessing all the rights, privileges, immunities, powers, and franchises theretofore vested in each of them.

(2) The separate existence of all the companies to the agreement of merger or consolidation except the surviving or new company shall cease.

(3) All property, real, personal and mixed, and all debts due on whatever account, including assessments payable from members and policyholders and all other choses in action and all and every other interest of, or belonging to or due to, each of the companies merged or consolidated shall be deemed to be transferred to and vested in such surviving or new company without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of the companies shall not revert or be in any way impaired by reason of such merger or consolidation.

(4) Such surviving or new company shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the companies so merged or consolidated; and claim existing or action pending by or against any of such companies may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new company may be substituted in its place; neither the rights of creditors nor liens upon the property of any of such companies shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(5) In the case of merger, the articles of incorporation of the surviving company shall be supplanted, amended or superseded to the extent, if any, that any provision or provisions of such articles of incorporation shall be revised in the agreement of merger (as provided in K.S.A. 40-1219 and 40-1220) and the articles of incorporation shall be deemed to be thereby and to that extent amended.

(6) In the case of a consolidation the new articles of incorporation shall be deemed to be the articles of incorporation of such new corporation.

(7) The surviving or new company may, for the purpose of complying with the requirements of the law relating to age of a company, elect to be the age of any of the merging or consolidating companies and shall for this purpose be considered as having such age: Provided, however, That such election shall be set forth in the application for approval of the agreement of merger or consolidation.

(8) The surviving or new company shall maintain the reserves and deposits as required by law of other like kinds of companies doing like kinds of insurance business.

(9) The surviving or new company after merger or consolidation shall be subject to the same fees, taxes, or penalties and other requirements of law as other like kinds of companies doing like kinds of insurance business.

History: L. 1957, ch. 289, § 7; L. 1972, ch. 53, § 8; July 1.



40-1223 Same; rights of dissatisfied policyholders; appraisement of interest; award; costs; judgment, when.

40-1223. Same; rights of dissatisfied policyholders; appraisement of interest; award; costs; judgment, when. If any policyholder, who shall be entitled to vote and is residing in this state at the time of the merger or consolidation, shall be dissatisfied with or object to such merger or consolidation and shall have voted against the same at the meeting of policyholders, it shall be lawful for any such policyholder, within thirty (30) days after the approval of said agreement of merger or consolidation by the commissioner of insurance and upon reasonable notice to the merged or consolidated company, to apply by petition to the district court of the county in which the registered or home office of such merged or consolidated company may be situated to appoint three (3) qualified disinterested persons to estimate and appraise the interest or cash value of such interest in the company of which he was a policyholder prior to the merger or consolidation. The persons so appointed shall appraise the interest or the cash value of such interest of such policyholder in such company at the full value thereof, without regard to any appreciation or depreciation in consequence of the said merger or consolidation. Said appointed persons shall receive as full compensation for their services a sum not to exceed one hundred dollars ($100) per day for the actual and necessary time in making such estimate or appraisal as may be directed by the court which shall become a part of the costs.

Upon such petition it shall be the duty of said court to make such appointment, and the award of the persons so appointed, or a majority of them, when confirmed by the said court, shall be final and conclusive and such award shall become an obligation of the new or surviving company. The costs in such proceeding shall be shared equally by the petitioner and the merged or consolidated company, except that the court in any case may assess the costs in such proceeding as it may deem just and equitable under the particular facts and circumstances of the case. Upon the payment of the award made to any policyholder the interest of such policyholder shall cease. In case the award and costs, or both, as aforesaid, shall not be so paid within thirty (30) days after the said award shall have been confirmed by said court, the award and costs, or both, so found and confirmed, shall be a judgment against the party named by the court, and may be collected as other judgments in said court are by law recoverable.

History: L. 1957, ch. 289, § 8; L. 1970, ch. 180, § 2; L. 1972, ch. 53, § 9; July 1.



40-1224 Same; fees of officers or directors, prohibited unless disclosed; penalty.

40-1224. Same; fees of officers or directors, prohibited unless disclosed; penalty. (1) No director or officer of any company party to a merger or consolidation, except as fully expressed in the agreement of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration, whatever, directly or indirectly, for in any manner aiding, promoting or assisting in such merger or consolidation.

(2) Any person violating the provisions of the preceding section shall be fined not less than one thousand dollars ($1,000), and not more than five thousand dollars ($5,000) or imprisoned in the county jail for not more than one (1) year, or both, and shall forfeit any office he holds in the merged or consolidated company.

History: L. 1957, ch. 289, § 9; June 29.



40-1225 Same; construction of act; invalidity of part.

40-1225. Same; construction of act; invalidity of part. (1) Nothing contained in this act shall be construed to enlarge the charter powers of any insurance company except in conformity with the provisions of the proposed articles of incorporation of the merged or consolidated company as provided in this act, nor to authorize any insurance company to do any kind of insurance business not authorized by its charter or articles of incorporation, nor to authorize any insurance company to do any kind of insurance business in this state not authorized by its license or certificate of authority to do business in this state.

(2) This act shall be construed as a part of and supplementary to the insurance code of the state of Kansas.

(3) If any provision of this act, or the application of such provision to any person or circumstances, shall be held invalid the remainder of the act, and the application of such provision to persons and circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1957, ch. 289, § 10; June 29.



40-1226 Additional kinds of insurance authorized; surplus and deposit requirements.

40-1226. Additional kinds of insurance authorized; surplus and deposit requirements. (a) Any insurance company organized and existing under article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, may make and issue contracts of insurance, in addition to the kinds of insurance specified in K.S.A. 40-1203, and amendments thereto, which include such amount and kind of insurance against legal liability for injury, damage or loss to the person or property of others, and for medical, hospital and surgical expense related to such injury, as the commissioner of insurance deems to be reasonably incidental to insurance of real or personal property against fire or other perils under policies covering residential properties involving not more than two families with or without incidental office, professional, private school or studio occupancy by an insured, whether or not the premium or rate charged for certain perils so covered is specified in the policy. Any provision of K.S.A. 40-1204, and amendments thereto, to the contrary notwithstanding: (1) No insurer having a bona fide net surplus of at least $1,000,000 but less than $1,500,000 authorized as to property insurance only shall, pursuant to this subsection (a), retain risk as to any one subject of insurance as to hazards other than property insurance hazards in an amount exceeding 3% of its surplus to policyholders; and (2) no insurer which has a bona fide net surplus of less than $1,000,000 but at least $750,000 authorized as to property insurance only shall, pursuant to this subsection (a), retain any risk other than property insurance hazards, and all such companies shall reinsure all such risks as to hazards other than property insurance hazards.

(b) It is required when a company is acting under subsection (a) that its board of directors authorize such action by the affirmative vote of at least 2/3 of its membership. Any company which has acted under this section shall certify such action to the commissioner of insurance, together with a statement showing its financial status and a net surplus sufficient to warrant such action.

(c) Any company operating under this section shall maintain unearned premium reserves equal to a pro rata amount of the premiums received on all unexpired risks, and such unearned premium reserves shall be held and regarded as an absolute liability of the company.

History: L. 1994, ch. 87, § 1; April 7.






Article 12a MUTUAL INSURANCE COMPANIES ORGANIZED TO PROVIDE HEALTH CARE PROVIDER LIABILITY INSURANCE

40-12a01 Definitions.

40-12a01. Definitions. As used in this act: (a) "Health care provider" means any person licensed to practice any branch of the healing arts by the board of healing arts or any hospital licensed under the provisions of K.S.A. 65-425 et seq., and amendments thereto, or a private psychiatric hospital authorized under K.S.A. 75-3307b, and amendments thereto;

(b) "person" means an individual, corporation, partnership, association, joint stock company, trust, unincorporated organization or any similar entity;

(c) "affiliate" means a person that directly or indirectly, through one or more intermediaries, employs, controls or is controlled by, or is under common control with a health care provider;

(d) "commissioner" means the commissioner of insurance; and

(e) "association" means any organization whose income is exempt from taxation pursuant to section 501(a) of the internal revenue code of 1986, and amendments thereto, as in effect on the effective date of this act, due to such association's compliance with section 501(c)(6) of such code, and amendments thereto, as in effect on the effective date of this act.

History: L. 1988, ch. 147, § 1; L. 1999, ch. 87, § 2; Mar. 1, 2000.



40-12a02 Formation and operation; purpose.

40-12a02. Formation and operation; purpose. (a) Except as otherwise provided in this act, the provisions of article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, shall control the formation and operation of companies organized under this act.

(b) Any association of health care providers domiciled within the state of Kansas which has been in existence for three years or more, may, as provided in this act, form an insurance company for the purpose of issuing contracts of insurance providing insurance for health care providers which are members of the association, the member's employees, directors, professional associations and affiliates.

(c) Any two or more such associations of health care providers, may form an insurance company for the purpose of issuing contracts of insurance providing insurance for such association's respective members, the member's employees, directors, professional associations and affiliates.

(d) In addition to other requirements of law, any plan or agreement for the sale, merger, consolidation or change of control of any company organized under the provisions of this act shall not be effective unless such plan or agreement has been approved by resolution of the governing board of directors or board of trustees of the association which formed such company.

History: L. 1988, ch. 147, § 2; L. 1997, ch. 52, § 1; L. 2014, ch. 56, § 2; July 1.



40-12a03 Board of directors; selection; officers.

40-12a03. Board of directors; selection; officers. The affairs of the company shall be managed by a board of directors of not less than five nor more than 25 persons selected by the association or associations forming the company. Directors shall not be required to be policyholders. The persons named as directors in the charter shall constitute the directors for the first year, and, at their first meeting, they shall select a president, secretary and treasurer and such other officers as may be necessary. Thereafter, directors shall be selected in accordance with the bylaws.

History: L. 1988, ch. 147, § 3; April 28.



40-12a04 Articles of incorporation.

40-12a04. Articles of incorporation. The persons proposing to form any such company shall subscribe, acknowledge and file with the commissioner articles of incorporation specifying:

(a) The name, which shall contain the word "mutual," the names of persons initially associated, the method by which other persons may be admitted to the company as members, the purposes for which the company is organized and the location of such company's principal or home office, which shall be within this state. The articles of incorporation shall provide for bylaws and for the amendment of the articles of incorporation and the bylaws.

(b) The names and addresses of those persons composing the board.

(c) The names and addresses of the incorporators.

History: L. 1988, ch. 147, § 4; L. 1997, ch. 52, § 2; July 1.



40-12a05 Bylaws.

40-12a05. Bylaws. The bylaws shall provide for a governing body for the company, the manner of election thereof, and the specific kinds of insurance or indemnification which will be offered. The bylaws may provide for the transfer of risks to other insurance companies or for reinsurance.

History: L. 1988, ch. 147, § 5; L. 1997, ch. 52, § 3; July 1.



40-12a06 Insurance authorized to be written; authority to contract with joint underwriting authority and write insurance under plan.

40-12a06. Insurance authorized to be written; authority to contract with joint underwriting authority and write insurance under plan. (a) Any company organized under the provisions of this act shall be empowered to make contracts of insurance as provided herein and to cede to any insurer or accept from any insurer reinsurance on any portion of any such risk for the kinds of insurance authorized by article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(b) Any company organized under the provisions of this act shall be empowered to contract with the governing board of any plan created pursuant to K.S.A. 40-3413, and amendments thereto, to issue policies to any applicant for liability insurance under the provisions of any such plan, to service and manage such policies and in all respects to administer and carry out the functions of any plan as the same may be authorized by the contract. Policies may be issued to persons and corporations under the provisions of such contract even though the insured is not a member of the association of health care providers forming the insurance company. No provision of this act or of article 12 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, regarding the voting rights of members or the payment of dividends shall apply to policies issued under this subsection.

History: L. 1988, ch. 147, § 6; L. 1990, ch. 166, § 1; L. 1997, ch. 52, § 4; L. 2014, ch. 56, § 3; July 1.



40-12a07 Certificate of authority; issuance; conditions; limitation on amount of risk; surplus; deposit of securities.

40-12a07. Certificate of authority; issuance; conditions; limitation on amount of risk; surplus; deposit of securities. The commissioner shall issue a certificate of authority when any company, organized under this act, has fully complied with the following conditions:

(a) The company holds bona fide applications for insurance upon which it shall issue at least 20 policies to at least 20 members. If the company is in compliance with all other provisions of this act, the commissioner shall not revoke or refuse to renew the certificate of authority because membership has declined to less than 20 members.

(b) No insurance company organized pursuant to this act shall expose itself to loss on any one risk or hazard to an amount exceeding 20% of its surplus unless the excess is reinsured.

(c) It shall have collected, in accordance with the method provided in the articles of incorporation or the bylaws, the full consideration according to its filed rate on each contract for which application has been made. The total of such consideration shall be held in cash or securities in which such insurance companies are authorized to invest, or one or more clean and irrevocable letters of credit, and it shall possess and thereafter maintain a surplus of lawful assets or letters of credit over and above liabilities in an amount not less than the capital and surplus required of a domestic stock insurance company transacting the same kinds of insurance. Pursuant to K.S.A. 40-229a, the company shall deposit with the commissioner securities in which such insurance companies are authorized to invest, or one or more clean and irrevocable letters of credit, for the benefit of the commissioner, in an amount not less than the minimum capital stock required of a domestic stock insurance company. For the purpose of this act, letters of credit shall be in the form allowed by K.S.A. 40-221a(b)(2), and amendments thereto, drawn on the account of a health care provider for the benefit of the company, or for the benefit of the commissioner if the letter of credit is on deposit in accordance with this section.

History: L. 1988, ch. 147, § 7; L. 1996, ch. 25, § 15; July 1.



40-12a08 Liability of insureds; certain distributions precluded; distribution of dividends.

40-12a08. Liability of insureds; certain distributions precluded; distribution of dividends. No insured shall be liable for any amounts other than the annual premium. The business of the company shall be conducted so as to preclude any distribution of income, profit or property of the company to the individual members thereof except in payment of dividends, debts, claims or indemnities or upon the final dissolution of the company. Dividends may be credited to a member's account and distributed in accordance with a plan adopted by the board of directors.

History: L. 1988, ch. 147, § 8; L. 1997, ch. 52, § 5; L. 2013, ch. 97, § 7; July 1.



40-12a09 Annual statement.

40-12a09. Annual statement. Each company organized pursuant to this act shall file an annual statement each year in accordance with the requirements for domestic insurers writing the same kind of insurance.

History: L. 1988, ch. 147, § 9; L. 2000, ch. 147, § 1; L. 2014, ch. 56, § 4; July 1.






Article 13 MUTUAL INDEMNITY ASSOCIATIONS

40-1312 Mutual indemnity associations transacting business on June 30, 1961, authorized to continue; conditions.

40-1312. Mutual indemnity associations transacting business on June 30, 1961, authorized to continue; conditions. Any corporation organized under the provisions of article 13, chapter 40 of the Kansas Statutes Annotated and now transacting business as a mutual indemnity association may continue the transaction of such business: Provided, That, on or before May 1, 1962, every such corporation shall comply fully with the provisions of the insurance code of this state relating to mutual insurance companies other than life as set out in article 12, chapter 40 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto.

History: L. 1961, ch. 237, § 1; June 30.






Article 15 MUTUAL HAIL INSURANCE COMPANIES

40-1501 Formation of companies; membership fee.

40-1501. Formation of companies; membership fee. Any number of persons, not less than four hundred, residing in this state, who collectively own not less than twenty thousand acres of growing grain, in this state, which they desire to insure against loss or damage by hail, and who shall actually subscribe for such insurance to the amount of two hundred thousand dollars, in not less than four hundred separate risks, located in not less than ten counties, and upon not more than five risks of one hundred sixty acres each in any one township, may form an incorporated company for the purpose of mutually insuring growing grain against loss or damage by hail: Provided, That each subscriber shall have paid a membership fee of five dollars, for which duplicate receipts have been executed conditioned for the return thereof at the end of one year from date of first subscription if the company has not then completed its organization, the original receipt to be delivered to the member subscribing, and the duplicate receipt, together with the fee, shall within thirty days after the execution thereof be deposited with the commissioner of insurance, until a certificate of authority to transact business has been granted by the commissioner of insurance, if granted within one year from date of first subscription, otherwise to be returned to the subscribing member.

History: L. 1927, ch. 231, 40-1501; June 1.



40-1502 Statement of incorporators to be filed; contents of charter; deposit of securities; certificate of authority.

40-1502. Statement of incorporators to be filed; contents of charter; deposit of securities; certificate of authority. Such persons so desiring to incorporate shall file in the office of the commissioner of insurance a statement signed and duly acknowledged by all of the incorporators stating their purpose of forming a company as expressed in the first section of this article, for the transaction of the business of hail insurance, the number of acres of growing grain owned by each, the amount of insurance subscribed for, the description and location of the grain, the address of each subscriber, and a certified copy of the charter. The charter shall set forth the corporate title of the organization, which title shall include the word "mutual," the place of business, the home or general office thereof, the intended duration of the company, the directors chosen, and the specific purpose for which the organization is formed. No certificate of authority shall be issued by the commissioner of insurance until there shall have been deposited with the commissioner by such company cash or securities in an amount not less than $20,000, which shall not be withdrawn until all claims for hail damage be paid in full.

History: L. 1927, ch. 231, 40-1502; L. 1929, ch. 200, § 1; L. 1996, ch. 25, § 16; July 1.



40-1503 Application for insurance; premium; insured as members of company.

40-1503. Application for insurance; premium; insured as members of company. Any person desiring insurance shall make application on blanks furnished by the company, and shall pay the annual premium in cash or by giving a note. If a note be given it shall be a lien on the property insured, when recorded as chattel mortgages are recorded. Every person who effects insurance in any company organized under the provisions of this article, and also their heirs, executors, administrators and assigns, continuing to be so insured, shall thereby become members of the company during the period of insurance, and shall be bound to pay for losses and such expenses as accrue to the company and to maintain the reserve fund hereinafter required in proportion to the amount of the annual premium paid by such person. In companies organized under the provisions of this article all notes taken by them in consideration of premiums on their policies shall be assessable and collectible in part or in whole for the purpose of paying all losses and expenses that may accrue to the company and maintain the reserve fund hereinafter required: Provided, however, That such expenses shall in no event exceed fifty percentum of the premiums received by the company in cash and notes.

History: L. 1927, ch. 231, 40-1503; June 1.



40-1504 Assessments; adjustment and payment of losses; losses paid when adjusted, when.

40-1504. Assessments; adjustment and payment of losses; losses paid when adjusted, when. The directors of every such company on the first day of August of each year, or as soon thereafter as practicable, shall meet and review all adjustments and determine the rate of assessment necessary to pay all losses and expenses in full, and to maintain the reserve fund hereinafter required, and shall levy such assessment at once. All assessments shall be due at the home office of the company not later than thirty days after the date such assessment is made. All losses shall be adjusted by the company promptly upon receipt of notice thereof, in compliance with the provisions of such policy, and all adjusted losses shall be paid prior to December 1. Any company may pay its losses as soon as adjusted if such company shall have submitted its plan for payment of such losses together with all of its reinsurance contracts and a current financial statement to the commissioner of insurance, and shall have secured the written approval of such plan. The commissioner shall not approve any plan unless it is clearly indicated that the company will be able to meet all of its obligations when due.

History: L. 1927, ch. 231, 40-1504; L. 1953, ch. 232, § 1; L. 1959, ch. 215, §1; June 30.



40-1505 Recovery of assessments; limitation of liability of member.

40-1505. Recovery of assessments; limitation of liability of member. If any member shall for the space of thirty days after receiving notice, neglect or refuse to pay the sum assessed against him, the company may sue for and recover the amount of his deposit note or notes, with cost of suit; but execution shall only issue for assessments and costs as they accrue. If the assets of the company shall be insufficient to pay the losses due the members, in any one year, such members shall receive as payment in full for their respective losses a proportionate share of the assets of the company: Provided, That in calculating the pro rata amount to be paid each member on account of his loss, the total amount of the salaries and commissions heretofore paid any officer of the company, during such year, shall be considered as a part of the assets of the company and such officer shall receive the same proportionate share of his salary and commissions as the members receive of their claims and shall be liable to the company for any salary and commissions in excess of the amount of his proportionate share of such salary and commissions as aforesaid. The commissioner of insurance shall not renew the certificate of authority of such company until the provisions of this section have been fully complied with: Provided further, That no member shall be liable to such a company for more than the whole amount of his premium.

History: L. 1927, ch. 231, 40-1505; June 1.



40-1506 Reserve fund; investment.

40-1506. Reserve fund; investment. Whenever the losses and expenses in any year shall be less than the amount of the entire premium income of the year, the remainder of the premium income shall be set apart in the reserve fund: Provided, That when the reserve fund shall equal seven thousand five hundred dollars the company may return to the members so much of the premium income in excess of the amount required for losses and expenses as may exceed ten percentum of the total premium income of the year. Whenever the company's premium income of the year is insufficient to pay the losses and expenses of the year the company shall pay such obligations from the reserve fund. Such part of the reserve fund of the company as is not needed for immediate use of the company shall be invested as provided by section 40-227.

History: L. 1927, ch. 231, 40-1506; June 1.



40-1507 Annual meeting; voting of members.

40-1507. Annual meeting; voting of members. The annual meeting shall be held in the month of January of each year, at the principal office of the company and every member shall be entitled to as many votes as there are directors to be elected, and shall cast the same in person or by proxy and a plurality shall elect.

History: L. 1927, ch. 231, 40-1507; June 1.



40-1508 Officers; election; term.

40-1508. Officers; election; term. The directors shall at their annual meeting elect a president and such other officers with such titles and duties as shall be stated in the bylaws or in a resolution of the board of directors which is not inconsistent with the bylaws. Officers shall be chosen in such manner and shall hold their offices for such terms as are prescribed by the bylaws or determined by the board of directors.

History: L. 1927, ch. 231, 40-1508; L. 2007, ch. 30, § 5; July 1.



40-1509 Meetings of directors.

40-1509. Meetings of directors. The annual meeting of the board of directors shall be held immediately following the annual meeting of the members of the company when practicable, but in no event later than five days thereafter, for the election of its officers and the transaction of such other business as may be necessary. The board of directors may meet at such times as may be designated in the bylaws of the company.

History: L. 1927, ch. 231, 40-1509; June 1.



40-1510 Powers and duties of directors; bylaws; duties and compensation of officers; rates of insurance and membership fees.

40-1510. Powers and duties of directors; bylaws; duties and compensation of officers; rates of insurance and membership fees. The board of directors of such company shall manage and control its affairs, and shall adopt such bylaws as may be necessary, and may prescribe the duties of its officers and agents and fix their compensation, and may alter and amend its bylaws at any annual meeting of the board of directors by a majority vote of the whole number of directors. All bylaws adopted shall forthwith be certified to the commissioner of insurance for his approval or disapproval. They shall also fix the rates of insurance, and the membership fees if any are charged.

History: L. 1927, ch. 231, 40-1510; June 1.



40-1511 Directors; election; vacancy.

40-1511. Directors; election; vacancy. In companies organized under the provisions of this article the number of directors shall not be more than 25 nor less than five. Unless written balloting is required by the bylaws, directors shall be elected by voice vote. Each person who is a policyholder shall be entitled to one vote. A policyholder may vote by proxy, signed by the person legally entitled to vote such proxy. A majority of the board of directors shall be a quorum for the transaction of business. Vacancies in the board shall be filled by the remaining members until the next annual meeting.

History: L. 1927, ch. 231, 40-1511; L. 2007, ch. 30, § 6; July 1.



40-1512 Policies; liability; membership.

40-1512. Policies; liability; membership. Any company organized under the provisions of this article may issue policies to its members on growing crops against loss or damage by hail. Every policy shall contain a printed copy of the application and also a copy of the bylaws, which shall become a part of the contract between the company and the assured; and all policies of the company shall be signed by the president and secretary. The liability of every such company shall not cease prior to August 1 or later than December 1 in the year in which the policy was written; but the membership, for voting purposes only, shall extend to the last day of February in the year following that in which the policy was written.

History: L. 1927, ch. 231, 40-1512; L. 1953, ch. 232, § 2; June 30.



40-1513 Misrepresentations by assured.

40-1513. Misrepresentations by assured. No oral or written misrepresentation made by the assured or in his behalf, in the negotiation of insurance, shall be deemed material or defeat or void the policy, or prevent its attaching, unless made with intent to deceive and defraud, or unless the matter misrepresented increases the risk.

History: L. 1927, ch. 231, 40-1513; June 1.



40-1514 Withdrawal by policyholder.

40-1514. Withdrawal by policyholder. Any member may withdraw from the company by surrendering his policy for cancellation, and by the full payment of the premium or note therefor, actually delivered to the company in cash, in which case the company shall retain the customary short rate. In case of loss, upon maturity of any note given as consideration the company may deduct such note in settlement of any claim which may arise. Cancellation by any company of its contract of insurance shall be made upon proper notice to the policyholder and by the return to the assured of the unearned premium.

History: L. 1927, ch. 231, 40-1514; June 1.



40-1515 Uniform rates for same class of risks.

40-1515. Uniform rates for same class of risks. No mutual hail insurance company shall charge or receive, directly or indirectly, a higher or greater rate for insurance against destruction or damage by hail of any property within the state than it charges for other risks in this state of the same kind or class, consideration being given to the location of the risk and the hazards thereof.

History: L. 1927, ch. 231, 40-1515; June 1.



40-1516 Unlawful acts of foreign companies; reinsurance therewith by domestic company prohibited.

40-1516. Unlawful acts of foreign companies; reinsurance therewith by domestic company prohibited. It shall be unlawful for any mutual hail insurance company organized under the laws of any other state to transact any business directly or indirectly in this state, and it shall be unlawful for any mutual hail insurance company organized under the laws of this state to reinsure its business with any mutual hail insurance company organized under the laws of any other state.

History: L. 1927, ch. 231, 40-1516; June 1.



40-1517 Attorney's fee in actions.

40-1517. Attorney's fee in actions. Any member of a company organized under the provisions of this article, who shall sue such company for loss or damage claimed to be due him under his policy and who shall recover judgment in such action for an amount larger than may have been tendered him by such company in settlement of his claim, shall be entitled to recover from such company in addition to such loss or damage, a reasonable attorney's fee, which shall be included in such judgment and be collected and paid as a part thereof.

History: L. 1927, ch. 231, 40-1517; June 1.



40-1518 Reinsurance; approval of commissioner.

40-1518. Reinsurance; approval of commissioner. Any mutual hail insurance company organized in this state may by policy, treaty or other agreement cede to or accept from any insurance company or other insurer, reinsurance upon the whole or any part of any risk with or without contingent liability or participation, or with or without membership in such insurance company: Provided, No such reinsurance shall be effected with any company or insurer until approved by written order of the commissioner of insurance filed in his office.

History: L. 1927, ch. 231, 40-1518; L. 1957, ch. 285, § 1; March 27.



40-1519 Insuring or reinsuring growing crops against direct loss or damage by fire, when; insuring harvested crops being transported for any loss.

40-1519. Insuring or reinsuring growing crops against direct loss or damage by fire, when; insuring harvested crops being transported for any loss. Any insurance company organized and doing business as provided in K.S.A. 40-1501, and amendments thereto, in addition to the class of business authorized in such section, may make and issue contracts of insurance upon growing crops against direct loss or damage by fire and for any loss caused while the harvested crop is being transported to the initial place of storage or to an initial market location of such crops or to cede or accept reinsurance on any portion of any such risk. Such company shall have a bona fide net surplus exceeding all liabilities and reserve funds required by law of not less than $100,000 of which $50,000 shall be invested and deposited as provided in K.S.A. 40-227 and 40-230, and amendments thereto, for the protection of all policyholders. Before issuing any such contracts or accepting any such reinsurance, the board of directors of such company shall by a majority vote of the whole number of directors as provided in K.S.A. 40-1510, and amendments thereto, authorize the writing of such fire coverage. The company shall file with the commissioner of insurance a certified copy of the resolution of the board of directors taking such action and a certified copy of its amended bylaws and amended charter as provided in K.S.A. 40-216, and amendments thereto.

History: L. 1953, ch. 231, § 1; L. 1995, ch. 231, § 1; May 4.






Article 16 RECIPROCAL OR INTERINSURANCE CONTRACTS

40-1601 Exchange contracts authorized.

40-1601. Exchange contracts authorized. Persons of this state, hereby designated subscribers, are hereby authorized to exchange reciprocal or interinsurance contracts with each other, or with persons of other states and countries, providing indemnity among themselves from any loss which may be the subject of legal insurance, excepting life insurance.

History: L. 1927, ch. 231, 40-1601; L. 2000, ch. 170, § 17; July 1.



40-1602 Execution of contracts by attorney-in-fact.

40-1602. Execution of contracts by attorney-in-fact. Reciprocal insurance contracts may be executed by an attorney-in-fact, duly authorized and acting for the subscribers of a reciprocal, and such attorney-in-fact may be a corporation. The office or offices of such attorney-in-fact may be maintained at such place or places as may be designated by the subscribers in the power of attorney.

History: L. 1927, ch. 231, 40-1602; L. 2000, ch. 170, § 18; July 1.



40-1603 Domestic reciprocal; attorney-in-fact; declarations.

40-1603. Domestic reciprocal; attorney-in-fact; declarations. (a) The attorney-in-fact of a domestic reciprocal shall file with the commissioner of insurance a declaration verified by the oath of such attorney-in-fact, or when such attorney-in-fact is a corporation by the oath of a chief officer thereof, setting forth:

(1) The name of the attorney-in-fact, and the name of the domestic reciprocal.

(2) The kind or kinds of insurance to be effected or exchanged.

(3) A copy of the form of power of attorney and subscriber's agreement or other authority of such attorney-in-fact under which such insurance is to be effected or exchanged.

(4) The location of the office or offices from which such contracts or agreements are to be issued.

(5) That except as to the kinds of insurance hereinafter specifically mentioned in this subdivision, applications shall have been made for indemnity upon at least 100 separate risks aggregating not less than $1,500,000, represented by executed contracts or bona fide applications to become concurrently effective. In the case of employers' liability or workers compensation insurance, applications shall have been made for indemnity upon at least 100 separate risks, covering a total annual payroll of not less than $2,500,000, as represented by executed contracts or bona fide applications to become concurrently effective.

(6) That there is in the possession of such attorney-in-fact, and available for the payment of losses, assets conforming to the requirements of K.S.A. 40-1605, and amendments thereto.

(7) A financial statement in form prescribed for the annual statement.

(8) An instrument authorizing service of process as provided in this article.

(b) No declaration shall be required under this section for any reciprocal organized in this state as a result of a conversion under the provisions of K.S.A. 40-1620, and amendments thereto.

History: L. 1927, ch. 231, 40-1603; L. 2000, ch. 170, § 19; July 1.



40-1604 Statements filed by attorney-in-fact with commissioner; amount of indemnity.

40-1604. Statements filed by attorney-in-fact with commissioner; amount of indemnity. There shall be filed with the commissioner of insurance a statement under oath by the attorney-in-fact giving the maximum amount of indemnity upon any single risk, and such attorney-in-fact, whenever and as often as such attorney-in-fact shall be required, shall file with the commissioner of insurance a statement verified by such attorney-in-fact's oath, to the effect that the reciprocal has not assumed on any one risk an amount greater than 10% of its surplus, unless the excess shall be reinsured (1) in some other insurance company duly authorized to transact similar business in this state or as otherwise provided in the insurance code; or (2) as provided by the laws of the state in which the principal office of the reciprocal is located.

History: L. 1927, ch. 231, 40-1604; L. 1967, ch. 268, § 3; L. 2000, ch. 170, § 20; July 1.



40-1605 Maintenance of unearned premiums and reserves; surplus funds; conditions.

40-1605. Maintenance of unearned premiums and reserves; surplus funds; conditions. (a) At all times, each reciprocal shall maintain the same unearned premium and loss or claim reserves, in cash or securities authorized by the laws of the state in which the reciprocal is domiciled, as required for domestic stock and mutual companies writing the same classes of insurance.

(b) No reciprocal shall be licensed to transact the business of insurance in this state unless such reciprocal shall have and maintain a surplus equal to the capital and surplus required of a domestic stock insurance company transacting the same kinds of insurance.

(c) Each reciprocal shall have lawful securities on deposit, for the protection of all subscribers or creditors, or both, of the reciprocal, with the department of insurance of this or any other state in the United States in an amount equal to the minimum capital stock required of a domestic stock insurance company transacting the same kinds of insurance.

History: L. 1927, ch. 231, 40-1605; L. 1955, ch. 243, § 1; L. 1965, ch. 300, § 7; L. 1969, ch. 237, § 10; L. 1979, ch. 144, §1; L. 1984, ch. 169, § 10; L. 2000, ch. 170, § 21; July 1.



40-1606 Advancements to company; conditions.

40-1606. Advancements to company; conditions. If at any time it appears that the amount of funds required in K.S.A. 40-1605, and amendments thereto, has not been accumulated or maintained, then the attorney-in-fact or any other interested party may advance to a reciprocal any funds required in such reciprocal's operations. The funds so advanced shall not be treated as a liability of the reciprocal and interest shall not be paid or funds repaid except with the approval of the supervising insurance official of the state in which the reciprocal is domiciled. Any such advance and interest shall be repaid only out of the surplus funds of the reciprocal.

History: L. 1927, ch. 231, 40-1606; L. 2000, ch. 170, § 22; July 1.



40-1607 Service of process upon commissioner; fee; suits by and against subscribers.

40-1607. Service of process upon commissioner; fee; suits by and against subscribers. Concurrently with the filing of the declaration provided for by the terms of K.S.A. 40-1603, and amendments thereto, the attorney-in-fact shall file with the commissioner of insurance an instrument in writing, executed by such attorney-in-fact for the reciprocal conditioned that upon the issuance of the certificate of authority provided for in K.S.A. 40-1610, and amendments thereto, service of process may be had upon the commissioner in all suits in this state arising out of such policies, contracts or agreements, which service shall be valid and binding upon the reciprocal. Such service of process shall be executed in accordance with the provisions of K.S.A. 40-218, and amendments thereto. Any reciprocal operating under the laws of this state may sue or be sued in the declared name of the reciprocal.

History: L. 1927, ch. 231, 40-1607; L. 1953, ch. 233, § 1; L. 2000, ch. 170, § 23; July 1.



40-1608 Bond of attorney and employees.

40-1608. Bond of attorney and employees. The attorney-in-fact of a reciprocal, or any employee having the care and handling of the funds and securities of a reciprocal, shall maintain a good and sufficient bond running to the board of directors of the reciprocal conditioned for the faithful accounting and disbursement of all money that may come into such attorney-in-fact's or employee's hands; such bond may be executed by a surety company or may be a personal bond approved by the commissioner of insurance. Such bond shall be fixed in an amount and approved by the board of directors or other governing body of such reciprocal. In lieu of filing the bond, the attorney-in-fact may maintain on deposit with the commissioner an equivalent amount in approved securities which are subject to the same conditions as the bond.

History: L. 1927, ch. 231, 40-1608; L. 2000, ch. 170, § 24; July 1.



40-1609 Power of corporation to exchange contracts.

40-1609. Power of corporation to exchange contracts. Any corporation now or hereafter organized under the laws of this state, shall, in addition to the right, powers and franchises specified in its articles of incorporation, have full power and authority to exchange contracts of the kind and character herein mentioned. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and as much granted as the rights and powers expressly conferred.

History: L. 1927, ch. 231, 40-1609; June 1.



40-1610 Certificate of authority; revocation or suspension.

40-1610. Certificate of authority; revocation or suspension. Each reciprocal shall procure from the commissioner a certificate of authority stating that all of the requirements of this article have been complied with. Upon such compliance and the payment of the fees required by this article, the commissioner shall issue such certificate of authority. The commissioner may revoke or suspend any certificate of authority issued hereunder in case of breach of any of the conditions imposed by this article after reasonable notice has been given to the reciprocal in writing, so that such reciprocal may appear and show cause why such action should not be taken. The certificate of authority shall continue in full force and effect until such certificate is suspended or revoked or a new certificate of authority is issued or specifically refused.

History: L. 1927, ch. 231, 40-1610; L. 2000, ch. 170, § 25; July 1.



40-1611 Levies and taxes on premiums; payment; deductions.

40-1611. Levies and taxes on premiums; payment; deductions. (a) Each reciprocal shall pay to the commissioner of insurance levies and taxes in the amount and as specified in K.S.A. 40-252, 40-1703, 40-1704 and 75-1508, and amendments thereto. All such levies and taxes on premiums shall be applicable to premiums received on or after January 1, 1957. The above fees, levies and taxes shall be in lieu of all license fees and taxes of whatever character in this state and in calculating all such levies and taxes such reciprocal shall be permitted to deduct therefrom premiums returned on account of cancellations, all premiums received for reinsurance from any other company authorized to do business in this state, and savings paid or credited to subscriber policyholders.

(b) For the purpose of payment of the levies and taxes specified in K.S.A. 40-252, 40-1703, 40-1704 and 75-1508, and amendments thereto, a reciprocal and its attorney-in-fact shall be considered to be the same entity.

History: L. 1927, ch. 231, 40-1611; L. 1957, ch. 286, § 1; L. 1965, ch. 299, § 2; L. 2000, ch. 170, § 26; L. 2007, ch. 54, § 1; July 1.



40-1612 Certain provisions of code to reciprocals.

40-1612. Certain provisions of code to reciprocals. In addition to the provisions of this article, the provisions set forth in the following sections of the Kansas Statutes Annotated, and amendments thereto, which govern other types of insurance companies shall apply to reciprocals to the extent that such provisions do not conflict with the provisions of this article: Sections 40-208, 40-209, 40-214, 40-215, 40-216, 40-218, 40-220, 40-221a, 40-222, 40-223, 40-224, 40-225, 40-229, 40-229a, 40-231, 40-233, 40-234, 40-234a, 40-235, 40-236, 40-237, 40-238, 40-239, 40-240, 40-241, 40-242, 40-244, 40-245, 40-246, except as to contracts written through traveling salaried representatives to whom no commissions are paid, 40-246a, 40-247, 40-248, 40-249, 40-250, 40-251, 40-253, 40-256, 40-281, 40-2,125, 40-2,126, 40-2,127, 40-2,128, 40-2,156, 40-2,156a, 40-2,157, 40-2,159, 40-952, 40-2001, 40-2002, 40-2003, 40-2004, 40-2005, 40-2006 and 40-2404 and article 2a of chapter 40 of the Kansas Statutes Annotated, and amendments thereto, and any other provision of law pertaining to insurance which specifically refers to reciprocals.

History: L. 1927, ch. 231, 40-1612; L. 1953, ch. 234, § 1; L. 2000, ch. 170, § 27; L. 2013, ch. 97, § 9; July 1.



40-1613 Authority to write fidelity and surety bonds; conditions.

40-1613. Authority to write fidelity and surety bonds; conditions. Under authority given by the commissioner, a reciprocal may engage in the business of writing fidelity and surety bonds but only upon the condition that such reciprocal shall have and maintain an amount of surplus equal to the total of capital and surplus required of domestic stock insurance companies transacting the same kind of business and any such reciprocal shall be deemed a stock insurance company for the purposes of K.S.A. 40-214, 40-239 to 40-247, inclusive, 40-252, 40-1107 and 40-1108 of the Kansas Statutes Annotated, and amendments thereto. No fidelity or surety bond shall be issued by any such reciprocal until the form of such bond shall have been submitted to and accepted by the commissioner. Any fidelity or surety bonds executed pursuant to this act shall be received and accepted as company, corporation or corporate bonds.

History: L. 1943, ch. 183, § 1; L. 2000, ch. 170, § 28; July 1.



40-1615 Merger of Armed Forces Cooperative Insuring Association with Armed Forces Insurance Exchange; definitions.

40-1615. Merger of Armed Forces Cooperative Insuring Association with Armed Forces Insurance Exchange; definitions. As used in this act:

(a) "Armed Forces Cooperative Insuring Association" means the association organized as an unincorporated cooperative association operating within the federal enclave of Ft. Leavenworth, Kansas.

(b) "Armed Forces Insurance Exchange" means the unincorporated reciprocal exchange operating in Leavenworth, Kansas, under the laws of the state of Kansas.

(c) "Armed Forces Insurance Corporation" means the attorney-in-fact for Armed Forces Insurance Exchange, incorporated under the laws of the state of Kansas.

(d) "Insurance entity" means the Armed Forces Cooperative Insuring Association or Armed Forces Insurance Exchange, or both.

(e) "Merger" means the union of two or more insurance entities into a single insurance entity which is one of the insurance entities uniting.

History: L. 1992, ch. 72, § 1; May 7.



40-1616 Same; approval; assumption of policies and business by surviving entity.

40-1616. Same; approval; assumption of policies and business by surviving entity. (a) Armed Forces Cooperative Insuring Association may, with the approval of the commissioner of insurance, merge with Armed Forces Insurance Exchange as provided by this act, the surviving insurance entity to be Armed Forces Insurance Exchange.

(b) By virtue of such merger, all in force policies of Armed Forces Cooperative Insuring Association shall be assumed by Armed Forces Insurance Exchange and may be rewritten in the name of the surviving insurance entity upon expiration.

(c) Business assumed in any state or territory of the United States where Armed Forces Insurance Exchange is not legally authorized to do business under the laws of such state or territory shall not violate, for the purposes of this act, the provisions of K.S.A. 40-214, and amendments thereto, provided such business is not renewed upon its expiration or the entity obtains authorization from such state or territory to transact or continue such business.

History: L. 1992, ch. 72, § 2; May 7.



40-1617 Same; merger agreement; approval; submission to insurance commissioner.

40-1617. Same; merger agreement; approval; submission to insurance commissioner. (a) The board of directors of Armed Forces Cooperative Insuring Association and the board of directors of Armed Forces Insurance Corporation shall enter into a written agreement on behalf of their respective insurance entities for the merger of such insurance entities, prescribing the terms and conditions of the merger, which shall include the method of carrying the merger into effect, the name of the surviving insurance entity and such other provisions as are deemed advisable.

(b) Upon approval of such agreement by the boards of directors of both Armed Forces Cooperative Insuring Association and Armed Forces Insurance Corporation, at meetings called for the purpose of considering such agreement, each board of directors shall by resolution direct that the agreement be submitted to the commissioner of insurance of this state for approval.

History: L. 1992, ch. 72, § 3; May 7.



40-1618 Same; information required to be filed with insurance commissioner; notice and hearing on merger; approval, when; costs.

40-1618. Same; information required to be filed with insurance commissioner; notice and hearing on merger; approval, when; costs. (a) No merger under this act shall occur unless, in advance of the proposed merger, the following information has been filed with the commissioner of insurance: (1) The agreement of merger; (2) a verified schedule by the actuaries of the insurance entities interested in merging, showing that the legal reserves for the subscribers of each insurance entity as of December 31 of the preceding year are not less than the amount that would be required of a Kansas domestic reciprocal or interinsurance exchange; (3) a pro forma financial statement showing that, upon approval of the merger by the commissioner of insurance, the surviving insurance entity will continue to satisfy the financial requirements to transact all of the line or lines of insurance in all jurisdictions where it is presently authorized to transact business; and (4) any other information which may be requested by the commissioner of insurance.

(b) After notice and a hearing in accordance with the Kansas administrative procedure act, the commissioner of insurance shall approve the merger unless the commissioner of insurance determines that any one of the following exist or would result from the merger, in which event the commissioner of insurance shall disapprove the merger: (1) The insurance entities proposing to merge have not complied with the provisions of this act; (2) the merger of the two insurance entities is not in the best interests of the subscribers of Armed Forces Insurance Exchange; (3) after the merger, Armed Forces Insurance Exchange would be in violation of any of the laws of this state; or (4) the effect of the merger would be to substantially lessen competition in insurance in this state.

(c) The parties proposing to merge under this act shall bear all costs associated with the hearing required by this section.

History: L. 1992, ch. 72, § 4; May 7.



40-1619 Same; construction of act; exemption from certain provisions of law.

40-1619. Same; construction of act; exemption from certain provisions of law. (a) Nothing contained in this act shall be construed to enlarge the powers of any insurance entity or to authorize any insurance entity to transact any kind of insurance business which it is not presently authorized to transact in this state or any other state or territory of the United States.

(b) No merger under this act shall be subject to the provisions of K.S.A. 40-3304, and amendments thereto.

History: L. 1992, ch. 72, § 5; May 7.



40-1620 Conversion of insurance company into insurance reciprocal; conversion plan requirements; approval; definitions.

40-1620. Conversion of insurance company into insurance reciprocal; conversion plan requirements; approval; definitions. (a) Any insurance company may convert to a Kansas insurance reciprocal in accordance with a plan for the conversion of the insurance company into an insurance reciprocal filed with and approved by the commissioner.

(b) The commissioner may establish reasonable requirements and procedures for the submission and approval of a conversion plan authorized by subsection (a).

(c) No conversion plan shall be approved under this section unless such conversion plan includes:

(1) A provision for the conversion of existing stockholder or policyholder interests in the insurance company into reciprocal or exchange subscriber interests in the insurance reciprocal so that each subscriber's interest in the resulting Kansas insurance reciprocal shall be fairly proportionate to such subscriber's interest in the insurance company;

(2) a provision for the amendment of the insurance company's existing articles of incorporation or other chartering document to a subscriber's agreement which complies with the provisions of K.S.A. 40-1602, 40-1603 and 40-1626, and amendments thereto;

(3) a copy of the proposed subscriber's agreement;

(4) proof of the approval or adoption of the conversion plan by not less than 2/3 of the shares or policyholders entitled to vote, represented either in person or by proxy, at a duly called regular or special meeting of the stockholders or policyholders of the insurance company at which a quorum, as determined by the bylaws or other chartering documents of the insurance company, is present;

(5) a transition plan for the change of governance of the insurance company from the board of directors and officer structure of the insurance company to the insurance reciprocal which shall be governed by article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; and

(6) any other information required by the commissioner.

(d) The commissioner shall approve the conversion plan if the commissioner finds that the proposed conversion will:

(1) Not be detrimental to the interests of the stockholders or policyholders of the insurance company;

(2) not be detrimental to the interests of the state of Kansas; and

(3) not render the insurer incapable of fulfilling the insurer's contractual obligations.

(e) Upon approval of a conversion plan under this section, the commissioner shall issue a new or amended certificate of authority, which shall be deemed to be the final act of conversion at which time the insurance company shall concurrently become an insurance reciprocal. The insurance reciprocal shall be deemed to be a continuation of the insurance company and deemed to have been organized at the time the converted insurance company was organized.

(f) Each insurance reciprocal created pursuant to this section shall comply with all provisions of K.S.A. 40-1612, and amendments thereto.

(g) Any conversion of an insurance company to a reciprocal shall not be subject to the provisions of K.S.A. 40-3304, and amendments thereto.

(h) For the purposes of this section, "insurance company" means a stock or mutual insurance company.

History: L. 1999, ch. 110, § 6; L. 2000, ch. 170, § 29; July 1.



40-1621 Same; hearing on conversion plan.

40-1621. Same; hearing on conversion plan. Within 15 days of the date of the commissioner's approval or denial of the conversion plan submitted in accordance with K.S.A. 40-1620, and amendments thereto, the insurance company shall have the right to request a hearing by filing a written request with the commissioner. The commissioner shall conduct the hearing in accordance with the provisions of the Kansas administrative procedure act within 30 days after such request is filed. Any action of the commissioner pursuant to this section is subject to review in accordance with the provisions of the Kansas judicial review act.

History: L. 1999, ch. 110, § 7; L. 2010, ch. 17, § 68; July 1.



40-1622 Same; act supplemental to article 16.

40-1622. Same; act supplemental to article 16. The provisions of K.S.A. 40-1620 and 40-1621, and 40-1623, 40-1624, 40-1625, 40-1626, 40-1627, 40-1628, 40-1629 and 40-1630, and amendments thereto, shall be supplemental to article 16 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1999, ch. 110, § 8; L. 2000, ch. 170, § 30; July 1.



40-1623 Definitions.

40-1623. Definitions. As used in this act:

(a) "Attorney-in-fact" means the person designated and authorized by subscribers as having authority to obligate them on reciprocal insurance contracts.

(b) "Commissioner" means the commissioner of insurance.

(c) "Person" means any association, aggregate of individuals, business, company, corporation, individual, joint-stock company, Lloyds-type of organization, organization, cooperative, partnership, receiver, trustee or society, with power to enter into contractual undertakings within or without the state.

(d) "Reciprocal" means an aggregation of subscribers under a common name.

(e) "Reciprocal insurance" means insurance resulting from the mutual exchange of insurance contracts among persons in an unincorporated association under a common name through an attorney-in-fact having authority to obligate each person both as insured and insurer.

(f) "Subscriber" means a person obligated under a reciprocal insurance agreement.

History: L. 2000, ch. 170, § 9; July 1.



40-1624 Reciprocal; business name.

40-1624. Reciprocal; business name. Every reciprocal shall have and use a business name that includes the word "reciprocal," "interinsurer," "interinsurance," "exchange," "underwriters" or "underwriting." The name of the reciprocal shall not be so similar to any other name or title previously adopted by a similar organization, or by any other insurance company or association, as in the opinion of the commissioner of insurance is calculated to result in confusion or deception.

History: L. 2000, ch. 170, § 10; July 1.



40-1625 Reciprocal; board of directors; requirements on; powers and duties.

40-1625. Reciprocal; board of directors; requirements on; powers and duties. The board of directors exercising the subscribers' rights in a domestic reciprocal shall be selected under rules adopted by the subscribers. At least 3/4 of the board of directors of a domestic reciprocal shall be composed of subscribers or representatives of subscribers, other than the attorney-in-fact or any person employed by, representing or having a financial interest in the attorney-in-fact. An individual shall not be considered to be employed by, representing or having a financial interest in the attorney-in-fact if such individual is a subscriber or a representative of a subscriber of the reciprocal. The board of directors shall supervise the finances of the reciprocal and the reciprocal's operations to the extent required to assure their conformity with the subscriber's agreement and power of attorney and shall exercise any other powers conferred on it by the subscriber's agreement. The board of directors may also be referred to as a subscribers advisory committee, board of trustees or by such other name as the board chooses.

History: L. 2000, ch. 170, § 11; July 1.



40-1626 Subscriber's agreement; requirements.

40-1626. Subscriber's agreement; requirements. (a) Every subscriber of a domestic reciprocal may execute a subscriber's agreement and power of attorney setting forth the rights, privileges and obligations of the subscriber as an underwriter and as a policyholder, and the powers and duties of the attorney-in-fact. If a domestic reciprocal does not require execution of a subscriber's agreement and power of attorney, the reciprocal shall include on its policies a statement that the subscriber shall be bound by the terms and conditions of the then current subscriber's agreement and power of attorney on file with the attorney-in-fact and the commissioner of insurance, and each subscriber shall by operation of law be bound by such subscriber's agreement and power of attorney as if individually executed. Without additional execution, notice or acceptance, every subscriber of a reciprocal agrees to be bound by any modification of the terms of the power of attorney and subscriber's agreement which is jointly made by the attorney-in-fact and the board of directors pursuant to K.S.A. 40-1616, and amendments thereto, and which shall be on file with the attorney-in-fact and the commissioner of insurance. The subscriber's agreement and power of attorney shall contain in substance the following provisions:

(1) A designation and appointment of the attorney-in-fact to act for and bind the subscriber in all transactions relating to or arising out of the operations of the reciprocal;

(2) a provision empowering the attorney-in-fact:

(A) To accept service of process on behalf of the reciprocal; and

(B) to appoint the commissioner as an agent of the reciprocal upon whom may be served all lawful process against or notice to the reciprocal; and

(3) the maximum amount to be deducted from advance premiums or deposits to be paid the attorney-in-fact, and the items of expense, in addition to losses, to be paid by the reciprocal.

(b) The subscriber's agreement may:

(1) Provide for the right of substitution of the attorney-in-fact and revocation of the power of attorney;

(2) impose any restrictions upon the exercise of the power agreed upon by the subscribers;

(3) provide for the exercise of any right reserved to the subscribers directly or through the board of directors; or

(4) contain other lawful provisions deemed to be advisable.

History: L. 2000, ch. 170, § 12; July 1.



40-1627 Modification of power of attorney; filing requirements.

40-1627. Modification of power of attorney; filing requirements. Any modification of the terms of the power of attorney and subscriber's agreement of a domestic reciprocal shall be made jointly by the attorney-in-fact and the board of directors. Any such modification shall be filed with the attorney-in-fact and the commissioner of insurance. By operation of law any such filing shall bind all subscribers the same as if each subscriber individually had adopted and executed the modified, altered or amended subscriber's agreement and power of attorney. No modification shall be effective retroactively, nor shall such modification affect any insurance contract issued prior to the date of such modification.

History: L. 2000, ch. 170, § 13; July 1.



40-1628 Reciprocal; return of savings to subscriber accounts.

40-1628. Reciprocal; return of savings to subscriber accounts. A reciprocal may return to its subscribers any savings or credit which accrues to such subscriber's accounts.

History: L. 2000, ch. 170, § 14; July 1.



40-1629 Domestic reciprocal; liquidation; requirements on.

40-1629. Domestic reciprocal; liquidation; requirements on. Upon the liquidation of a domestic reciprocal, the assets remaining after discharge of its indebtedness and policy obligations, the return of any contributions of the attorney-in-fact or any other person made as provided in K.S.A. 40-1606, and amendments thereto, and the return of any unused deposits, savings or credits, shall be distributed. The distribution shall be made to the persons who were its subscribers within the 12 months prior to the final termination of such reciprocal's license in accordance with a formula approved by the commissioner of insurance or the court.

History: L. 2000, ch. 170, § 15; July 1.



40-1630 Reciprocal; assessable insurance policies, prohibition against issuance.

40-1630. Reciprocal; assessable insurance policies, prohibition against issuance. No reciprocal shall issue any assessable insurance policies. The subscribers of a reciprocal shall not be personally liable for the payment of the reciprocal's debts or obligations. Any judgment against a reciprocal shall be binding only upon the reciprocal and not upon each of the reciprocal's subscribers.

History: L. 2000, ch. 170, § 16; July 1.






Article 17 FIREFIGHTERS RELIEF ACT

40-1701 Definitions.

40-1701. Definitions. As used in the firefighters relief act:

(a) "Firefighters relief association" or "firemen's relief association" means an association incorporated under the laws of this state composed of members of a fire department which is (1) a public fire department under the control of the governing body of an incorporated city, township, county or fire district or (2) a private fire department operated by a not-for-profit corporation which provides all of the fire protection services for an incorporated city, township, county or fire district pursuant to a contract with the governing body thereof, and which in either case has fire apparatus and necessary equipment therefor that is in serviceable condition for fire duty and has a value of $5,000 or more; and

(b) "insurance company" means every company, corporation, firm or association transacting the business of fire insurance in this state.

History: L. 1927, ch. 231, 40-1701; L. 1957, ch. 287, § 1; L. 1984, ch. 165, § 2; July 1.



40-1702 Return of accounts of premiums by insurance companies; filing of plats of areas provided fire protection.

40-1702. Return of accounts of premiums by insurance companies; filing of plats of areas provided fire protection. (a) On or before April 1 of each year, every insurance company doing business in this state shall return to the commissioner of insurance a just and true account, generated by or at the direction of its president and secretary or other chief officers, under penalty of K.S.A. 2016 Supp. 21-5824, and amendments thereto, of all premiums received for fire and lightning insurance covering risks located within this state during the year ending December 31, or the fire and lightning portion of any other insurance transacted by the insurance company covering risks within this state. Every insurance company shall include in its return an account of all premiums received for fire and lightning insurance covering risks located within this state.

(b) Each firefighters relief association shall prepare and file with the commissioner a plat drawn to scale showing the area provided fire protection service by the fire department of the firefighters relief association and the location of each fire department house. No such plat shall include any part of any area served by another fire department.

History: L. 1927, ch. 231, 40-1702; L. 1941, ch. 257, § 1; L. 1957, ch. 287, § 2; L. 1979, ch. 145, § 1; L. 1984, ch. 165, § 3; L. 2007, ch. 122, § 4; L. 2011, ch. 30, § 178; July 1.



40-1703 Assessment of tax of premiums, payment.

40-1703. Assessment of tax of premiums, payment. On or before April 1 of each year, every insurance company shall deliver and pay to the commissioner of insurance a tax at the rate of 2% of the total amount of all premiums on fire and lightning insurance written covering risks located within this state during the preceding calendar year.

History: L. 1927, ch. 231, 40-1703; L. 1941, ch. 257, § 2; L. 1957, ch. 287, § 3; L. 1979, ch. 145, § 2; L. 1984, ch. 165, § 4; July 1.



40-1704 Books of account; fraud.

40-1704. Books of account; fraud. Every insurance company shall keep accurate books of account of all fire and lightning insurance written by them covering risks located within this state. In the case of any fraud or dishonesty in the returns made by an insurance company, as provided in K.S.A. 40-1702, and amendments thereto, the commissioner of insurance shall investigate the returns and collect the amount which the commissioner finds to be due.

History: L. 1927, ch. 231, 40-1704; L. 1941, ch. 257, § 3; L. 1957, ch. 287, § 4; L. 1979, ch. 145, § 3; L. 1984, ch. 165, § 5; July 1.



40-1706 Financial reports of firefighters relief associations, filing, proceedings for improper expenditures; authorized disposition of tax proceeds; determination and payment of amounts to state and local associations; procedures upon dissolution of local associations; handling and investment of moneys by local association, restrictions.

40-1706. Financial reports of firefighters relief associations, filing, proceedings for improper expenditures; authorized disposition of tax proceeds; determination and payment of amounts to state and local associations; procedures upon dissolution of local associations; handling and investment of moneys by local association, restrictions. (a) On or before April 1 of each year, every firefighters relief association which holds funds received under the firefighters relief act shall submit to the commissioner of insurance a verified account showing in full the receipts and disbursements and general condition of such funds for the year ending on the preceding December 31. If such account or other information shows such funds are not being expended for the purposes authorized by the firefighters relief act, the commissioner of insurance shall notify the county attorney of the county in which any such firefighters relief association is located and the county attorney shall institute proceedings to recover for the use of the firefighters relief association all moneys expended for purposes not in accordance with the provisions of the firefighters relief act. The commissioner of insurance shall hold any funds of such firefighters relief association until the commissioner is notified by the district or county attorney that such condition has been corrected.

(b) (1) All moneys received by the commissioner of insurance from the tax imposed by K.S.A. 40-1703, and amendments thereto, shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state firefighters relief fund which is hereby created in the state treasury.

(2) The state firefighters relief fund shall be administered by the commissioner of insurance. An amount equal to not more than the amount authorized for expenditure during the current fiscal year by appropriations enacted by the legislature may be set aside in the state firefighters relief fund and expended by the commissioner of insurance for the administrative expenses of the department of insurance under the firefighters relief act, subject to the provisions of appropriations acts.

(c) Prior to August 1, 1987, and each August 1 thereafter, except as provided in subsections (b) and (d), of the total amount of moneys credited to the state firefighters relief fund as of July 1 of the same year the amounts determined as prescribed in subsections (c)(1) through (c)(6) shall be paid as provided therein.

(1) An amount equal to 3% of such total amount shall be paid by the commissioner of insurance to the treasurer of the Kansas state firefighters association, inc. for fire prevention and fire extinguishment education and study.

(2) An amount equal to 5% of such total amount shall be paid by the commissioner of insurance to the Kansas state firefighters association, inc. which shall be set aside as a death benefit fund to provide such benefits as determined by the association in accordance with the constitution and bylaws thereof, except the amount paid under this subsection (c)(2) shall not be more than the lesser of $100,000 or the result obtained by subtracting the balance in the death benefit fund of the association on July 1 from $100,000.

(3) The amount of $1,000 shall be paid by the commissioner of insurance to each firefighters relief association.

(4) The remaining amount of the moneys credited to the state firefighters relief fund, after the amounts are reserved or paid for the purposes authorized by subsections (b)(2), (c)(1), (c)(2) and (c)(3), shall be paid by the commissioner of insurance to firefighters relief associations so that the amount received by each firefighters relief association bears the same proportion to the total amount to be paid as the amount such firefighters relief association received from the amounts collected from the tax imposed by K.S.A. 40-1703, and amendments thereto, for all of calendar year 1983, bears to the total amount paid to all firefighters relief associations from the taxes collected for all of calendar year 1983, subject to adjustments made to correct for errors in the payments distributed and as otherwise provided pursuant to this subsection (c)(4), adjustments made pursuant to subsection (c)(5) for firefighters relief associations that did not receive a payment from taxes paid for all of calendar year 1983 and adjustments pursuant to subsection (c)(6) for redeterminations based upon changed circumstances. The commissioner of insurance may make adjustments in the amounts of payments for the current year made under this subsection (c)(4) for errors in the payments distributed for the prior year, except that adjustments may be made in the payments to be distributed by August 1, 1987, for any errors in the payments distributed during the period from July 1, 1984, through June 30, 1987, and an adjustment shall be made in the payment to be distributed by August 1, 1987, for each firefighters relief association which was in existence for only part of calendar year 1983 and which received a payment for calendar year 1983 based on the taxes received for only part of calendar year 1983, to reflect the total of the payments that would most probably have been received by such firefighters relief association during the period from August 1, 1984, through June 30, 1987, if such firefighters relief association had been in existence for all of calendar year 1983, reduced by the payments actually received by such firefighters relief association during the period from August 1, 1984, through June 30, 1987. For purposes of all payments under subsection (c)(4) after the adjusted payment distributed by August 1, 1987, such firefighters relief association shall be considered to have received for calendar year 1983, the amount it most probably would have received if it had been in existence for all of calendar year 1983, which shall be the amount having the same proportional relationship to 365 days as the amount actually received for calendar year 1983 has to the number of days that such firefighters relief association was in existence during calendar year 1983, subject to adjustments pursuant to subsection (c)(6) for redeterminations based upon changed circumstances.

(5) Whenever a firefighters relief association is to receive a payment under subsection (c)(4) but did not receive a payment from any of the taxes collected for calendar year 1983, the commissioner of insurance shall determine for the nonreceiving association, from such information as is made available to the commissioner by the nonreceiving association, the amount the nonreceiving association would most probably have received if it had actually received such a payment from the taxes collected for all of calendar year 1983, with appropriate adjustments based on payments to firefighters relief associations of fire departments providing fire protection services within geographic areas having similar populations and assessed tangible property valuation as the geographic area provided fire protection services by the fire department of each such nonreceiving association. The commissioner shall make such determination as follows:

(A) One-half of the amount due shall be determined based upon the population figure provided by the association pursuant to administrative rules and regulations adopted by the commissioner. The determination of this 1/2 of the amount due shall be made in accordance with the following formula:

(i) An association which received a payment from the taxes collected for all of calendar year 1983 and which has a population similar to that of the nonreceiving association shall be ascertained;

(ii) the payment the comparable association received from taxes collected for all of calendar year 1983 shall be divided by two;

(iii) the population of the area served by the nonreceiving association shall be divided by the population of the area served by the association to which the nonreceiving association is being compared, to produce an adjustment factor reflecting the variance in population size; and

(iv) the amount received from taxes collected for all of calendar year 1983 by the association with the comparable population shall be multiplied by the population adjustment factor obtained in paragraph (iii) of this subsection (c)(5)(A).

(B) The remaining 1/2 of the amount due shall be determined based upon the assessed tangible property valuation figure provided by the nonreceiving association pursuant to administrative rules and regulations adopted by the commissioner. The determination of the remaining 1/2 of the amount due shall be made in accordance with the following formula:

(i) An association which received a payment from the taxes collected for all of calendar year 1983 and which has an assessed tangible property valuation as of November 1, 1989, similar to that of the nonreceiving association shall be ascertained;

(ii) the payment the comparable association received from taxes collected for all of calendar year 1983 shall be divided by two;

(iii) the assessed tangible property valuation of the area served by the nonreceiving association shall be divided by the assessed tangible property valuation of the area served by the association to which the nonreceiving association is being compared, to produce an adjustment factor reflecting the variance in assessed tangible property valuation; and

(iv) the amount received from taxes collected for all of calendar year 1983 by the association with the comparable assessed tangible property valuation shall be multiplied by the valuation adjustment factor obtained in paragraph (iii) of this subsection (c)(5)(B).

(C) The amount obtained in paragraph (iv) of subsection (c)(5)(A) shall be added to the amount obtained in paragraph (iv) of subsection (c)(5)(B) to determine the total amount the nonreceiving association most probably would have received if it had actually received a payment from the taxes collected for all of calendar year 1983. The amount a nonreceiving association most probably would have received if it had actually received a payment from taxes collected for all of calendar year 1983 shall be divided by the total amount paid to all firefighters relief associations from the taxes collected for all of calendar year 1983 to determine the proportionate amount due the nonreceiving association for the current and succeeding years and thereafter such association shall not be considered to be a nonreceiving association. The commissioner of insurance shall include the amount so determined within the computations prescribed by subsection (c)(4) for payments thereunder.

(6) One or more firefighters relief associations may apply, prior to October 1 of any year, to the commissioner of insurance for a redetermination of the proportionate amounts payable to all firefighters relief associations under subsection (c)(4) and, upon receipt of such application, the commissioner of insurance shall hold one joint hearing in accordance with the provisions of the Kansas administrative procedure act prior to December 1 of such year, at which all applicants shall be heard and may present information. The commissioner of insurance may redetermine such proportionate amounts based upon such information as is presented to or otherwise made available by the applicants to the commissioner and may make a finding of changed circumstances. However, increases in the assessed tangible property valuation resulting from a statewide reappraisal conducted pursuant to K.S.A. 79-1476 et seq., and amendments thereto, shall not constitute a changed circumstance. Upon making such finding, the commissioner of insurance may include such redetermination within the computations prescribed by subsection (c)(4) for payments in subsequent years. Any increase or reduction in the amounts to be distributed as a result of a finding of changed circumstances by the commissioner shall be proportionately distributed among all firefighters relief associations. An application for redetermination shall not be made by any firefighters relief association more often than once every three years, but this restriction shall not apply with respect to applications for redetermination submitted in calendar year 1989 that were based in whole or in part on an increase in the assessed tangible property valuation resulting from statewide reappraisal.

(d) Except as otherwise provided in this section, whenever any firefighters relief association fails to qualify for funds, as provided in the firefighters relief act, for a period of two consecutive years, the funds on deposit with such association shall be returned by the district or county attorney to the commissioner of insurance. The commissioner of insurance shall remit all such funds to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the state firefighters relief fund. The commissioner of insurance shall pay such amount of funds to the Kansas state firefighters association, inc. for fire prevention and fire extinguishment education and study.

(e) When a firefighters relief association fails to qualify for payments under the firefighters relief act as a result of the territory which it serves being consolidated, merged or annexed with another governmental unit having a qualified firefighters relief association, the funds and obligations of such disqualified association shall be transferred to the surviving firefighters relief association and the disqualified association shall dissolve forthwith under the existing laws of this state.

(f) When any firefighter, the spouse of such firefighter or those dependent upon any member of a disqualified association is receiving reasonable benefits from such association at the time of disqualification, the benefits shall be continued in accordance with the resolution of such disqualified association and shall be paid by the surviving association if the disqualification resulted from consolidation, merger or annexation and shall be paid by the district or county attorney if disqualification resulted from reasons other than consolidation, merger or annexation. Nothing in the firefighters relief act shall be construed as a bar to the lawful receipt of such benefits.

(g) The treasurer of a firefighters relief association shall give bond for the safekeeping of funds received under the firefighters relief act and for faithful performance in such sum with such sureties as may be approved by the governing body of such city, township, county or fire district. All the moneys so received shall be set apart and used by the firefighters relief association of such cities, townships, counties or fire districts solely and entirely for the objects and purposes of the firefighters relief act and shall be paid to and distributed by the firefighters relief associations of such cities, townships, counties or fire districts under such provisions as shall be made by the governing body thereof. All such expenditures or payments shall be subject to the continued availability of moneys distributed to the association from the tax imposed by K.S.A. 40-1703, and amendments thereto, in amounts sufficient for such expenditures. In all cases involving expenditures or payments in an amount of $1,500 or more prior certification shall be obtained from an attorney designated by the governing body of the city, township, county or fire district that such expenditure or payment complies with the requirements of the firefighters relief act.

(h) The officers of a firefighters relief association may invest any amount, not to exceed 90% of all such moneys, in investments authorized by K.S.A. 12-1675, and amendments thereto, in the manner prescribed therein or in purchasing bonds of the city, township, county or fire district in which such firefighters relief association is located. When such investments are not obtainable, United States government bonds may be purchased or municipal bonds or other obligations issued by any municipality of the state of Kansas as defined in K.S.A. 10-1101, and amendments thereto, which are general obligations of the municipality issuing the same. Such investment shall be approved by the governing body of such city, township, county or fire district.

History: L. 1927, ch. 231, 40-1706; L. 1935, ch. 200, § 1; L. 1941, ch. 257, § 5; L. 1957, ch. 287, § 6; L. 1967, ch. 269, § 1; L. 1977, ch. 54, § 32; L. 1979, ch. 145, § 4; L. 1984, ch. 165, § 7; L. 1987, ch. 168, § 1; L. 1988, ch. 356, § 97; L. 1990, ch. 167, § 1; L. 2001, ch. 5, § 115; July 1.



40-1707 Authorized uses of moneys received by firefighters relief associations; cessation of private fire department, transfer of association funds to state firefighters association, inc.

40-1707. Authorized uses of moneys received by firefighters relief associations; cessation of private fire department, transfer of association funds to state firefighters association, inc. (a) Except as otherwise provided in the firefighters relief act, all moneys received by a firefighters relief association under the provisions of the firefighters relief act shall be held in trust and used as a fund:

(1) For the relief of any member of the fire department of such city, township, county or fire district when injured or physically disabled in or by reason of the discharge of such member's duties as a firefighter;

(2) for the payment of a death benefit when any member of such fire department is killed in the discharge of such member's duties as a firefighter, or who dies from the effect of injuries so received or from disease contracted by reason of such member's duties as a firefighter, to the beneficiary or beneficiaries as designated by the member or, in the event that no beneficiary has been designated to receive such death benefit, to the following persons in the following priority:

(A) If there is a spouse and there are no natural or adopted children of the deceased member, the death benefit shall be for the spouse;

(B) if there are one or more natural or adopted children and spouse of the deceased member, 1/2 of the death benefit shall be for the spouse and the remaining 1/2 of the death benefit shall be for the children, in equal shares thereof;

(C) if there are one or more natural or adopted children and there is no spouse of the deceased member, the death benefit shall be for the children, in equal shares thereof;

(D) if there is a father or mother, or both, and there are no natural or adopted children and no spouse of the deceased member, the death benefit shall be for the father or mother, or to both in equal shares thereof if there are both;

(E) if there are one or more siblings and there is no father or mother or spouse and there are no natural or adopted children of the deceased member, the death benefit shall be for the siblings, in equal shares thereof; and

(F) if there are no siblings, no father or mother, no natural or adopted children and no spouse of the deceased member, the death benefit shall be for the estate of the deceased member;

(3) for the payment of the necessary funeral expenses of any member of such fire department when killed in the discharge of such duties as a firefighter, or in the case of death resulting from injuries so received or disease contracted by reason of such member's duties as a firefighter;

(4) for the further purpose of paying a pension to members of full-paid fire departments who are unfit for service after having served for a period of not less than 20 years with the department, such pension not to exceed 1/2 of the monthly salary at the date of retirement; or

(5) for the purchase of insurance which would provide for any or all of the foregoing purposes for which such fund is authorized to be expended.

(b) In any city of the second class which maintains a fire department consisting of both salaried and volunteer firefighters, such moneys may be expended for the purchase of, or payment of premiums on, policies of life, accident, or accident and health insurance upon members of the fire department of such city, which policies may be owned either by the firefighters relief association of such city or by the individual members thereof but, before any premium is paid on such policies of insurance, the provisions thereof shall be approved by such firefighters relief association as suitable to carry out the objects for which such association was established.

(c) (1) In any fire department consisting of volunteer firefighters, such moneys may be used to establish an annuity for each firefighter who served for not less than 20 years with such fire department and who attended and fought not less than 75% of the fires which were attended by such fire department during such period of time and which the firefighter was available to attend, as verified by the governing body of such fire department, but such annuity shall not exceed the amount paid to fully paid members of fire departments of comparable size to such volunteer department. In any full-paid or any volunteer fire department such moneys may be expended for the purchase of group term, group permanent or individual permanent life insurance contracts for members of such department. Any benefits or coverage accruing to individual members of the department under such policies shall be and shall remain the property of the firefighters relief association except as follows:

(A) A member that has completed 10 years of service with the department and has been covered under such policy for a continuous period of not less than five years, a member who suffers a total and permanent disability or death, or a member who retires under the retirement plan in effect for the fire department, shall, upon termination of employment, be entitled to any benefits or coverage available to an individual member under the provisions of the contract; and

(B) A member that has not fulfilled one of the requirements set forth in paragraph (A) of this subsection (c)(1) shall, upon termination of employment, be entitled to the same proportion of benefits or coverage available to an individual member as such member's individual premium contributions bear to the total premiums paid on the policy at the time of termination. Any additional coverage or benefits may be obtained by reimbursing the firefighters relief association an equitable and reasonable amount in accordance with procedures set forth in the bylaws of the association.

(2) Prior to the purchase of any annuity contract for and on behalf of any volunteer firefighter, the provisions thereof shall be approved and the adequacy of the funds available for such purpose shall be established by such firefighters relief association.

(d) The moneys paid by the commissioner of insurance to the Kansas state firefighters association, inc., as provided in subsection (c) of K.S.A. 40-1706, and amendments thereto, shall be used by the Kansas state firefighters association, inc., in accordance with that statute and as may be regulated by such association in this state at the annual meetings of the Kansas state firefighters association, inc., which shall be held annually at places to be selected by such association within this state. The Kansas state firefighters association, inc., shall make an annual accounting to the commissioner of insurance of all moneys paid to such association as provided in K.S.A. 40-1706, and amendments thereto.

(e) In the city of El Dorado, in Butler county, which city has by election established a firemen's pension fund under the provisions of K.S.A. 14-10a01 to 14-10a15, inclusive, and amendments thereto, the firefighters relief association of such city may, when the money and securities belonging to such association exceed $35,000, grant from time to time sums not exceeding 1/2 the earnings of the fund and not exceeding 1/2 the yearly amount received from the commissioner of insurance under this act to the city to be credited to the firemen's pension fund of such city.

(f) Any such firefighters relief association is hereby authorized to loan part or all of such funds to the city, township, county or fire district in which such association is located, to be used by such city, township, county or fire district in the improvement of its fire department and equipment thereof, and such city, township, county or fire district is hereby authorized to borrow the same and issue to the treasurer of such firefighters relief association its warrant therefor bearing interest payable semiannually, at a rate not to exceed 6% per annum.

(g) The commissioner of insurance is hereby authorized to adopt such rules and regulations as are necessary to effect the purposes of the firefighters relief act.

(h) All assets of any firefighters relief association, which is composed of members of a private fire department and which has ceased to provide fire protection services for an incorporated city, township, county or fire district, shall be transferred to and shall become the property of the firefighters relief association for the fire department which is the immediate successor of such private fire department, after satisfaction of any outstanding obligations. If there is no firefighters relief association for the immediately succeeding fire department, such assets shall become the property of the Kansas state firefighters association, inc., as of the date such private fire department ceased to provide such fire protection services, after satisfaction of any outstanding obligations. The Kansas state firefighters association, inc. shall use all such assets for fire prevention and fire extinguishment education and study.

History: L. 1927, ch. 231, 40-1707; L. 1929, ch. 201, § 1; L. 1941, ch. 257, § 6; L. 1943, ch. 187, § 1; L. 1953, ch. 235, § 1; L. 1957, ch. 287, § 7; L. 1974, ch. 188, § 1; L. 1978, ch. 180, §1; L. 1981, ch. 193, § 1; L. 1984, ch. 165, § 8; L. 1987, ch. 168, § 2; July 1.



40-1708 Citation of act.

40-1708. Citation of act. The provisions of K.S.A. 40-1701 to 40-1707, inclusive, and amendments to those statutes, shall be known and may be cited as the firefighters relief act.

History: L. 1984, ch. 165, § 1; July 1.



40-1709 Firefighter health insurance; continuation.

40-1709. Firefighter health insurance; continuation. (a) (1) Except as provided in paragraph (2), whenever a municipality provides for the payment of premiums for any health benefit plan for its firefighters, it shall pay premiums for the continuation of coverage under COBRA for the surviving spouse and eligible dependent children under the age of 26 years of a firefighter who dies in the line of duty. Premiums for continuation of coverage under COBRA shall be paid for 18 months.

(2) A municipality may not be required to pay the premiums described in paragraph (1) for a surviving spouse:

(A) On or after the end of the 18th calendar month after the date of death of the deceased firefighter;

(B) upon the remarriage of the deceased firefighter's surviving spouse; or

(C) upon the deceased firefighter's surviving spouse reaching the age of 65.

(b) For the purposes of this section:

(1) "Firefighter" means an actual member of an organized fire department, of a municipality, whether regular or volunteer.

(2) "Health benefit plan" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto.

(3) "Municipality" means [a] city, county or township.

(4) "Postsecondary educational institution" shall have the meaning ascribed to it in K.S.A. 74-3201b, and amendments thereto.

History: L. 2012, ch. 152, § 1; L. 2013, ch. 109, § 3; July 1.






Article 19a NONPROFIT DENTAL SERVICE CORPORATIONS

40-19a01 Citation of act.

40-19a01. Citation of act. This act shall be known and may be cited as "the nonprofit dental service corporation act."

History: L. 1972, ch. 174, § 1; July 1.



40-19a02 Organization; purposes; function as administrative agent for group programs.

40-19a02. Organization; purposes; function as administrative agent for group programs. Nonprofit corporations may be organized for the purpose of entering into contracts with participating dentists to provide or administer professional service for subscribers on such bases as may be designated in the corporation's contracts with purchasing groups, individuals and government agencies. Such corporations may provide service or indemnity benefits. Compensation for professional services shall be either on a scheduled basis or on the basis of usual, customary and reasonable charges. Inherent in the authority provided hereby is the right of any such corporation to function as an administrative agent with respect to any group dental care program installed by a private organization for its employees or members, or with respect to any dental care program initiated by any local, state or federal governmental body.

History: L. 1972, ch. 174, § 2; July 1.



40-19a03 Membership of corporation; participating agreements from dentists; board of directors.

40-19a03. Membership of corporation; participating agreements from dentists; board of directors. The membership of a nonprofit dental service corporation organized under this act shall be comprised of the dentists who have executed participating agreements with the corporation: Provided, however, That no such corporation shall be issued a certificate of authority to engage in business until it shall have demonstrated, to the satisfaction of the commissioner of insurance that it has obtained participating agreements from at least fifty percent (50%) of the dentists licensed to practice, and engaged in practice, in the state of Kansas. The affairs of the corporation shall be managed by a board of directors comprised of ten (10) members, four (4) of whom shall be elected from among the corporations' participating dentists and six (6) of whom shall be appointed from among the general public of the state of Kansas. With respect to the public members of the board, two (2) shall be appointed by the governor of the state of Kansas and the remainder by the commissioner of insurance. The terms of office of all directors shall be as defined in the bylaws of the corporation. The directors shall take the oath of office as in other corporations and duplicates of such subscribed oaths shall be forwarded to the commissioner of insurance for filing in his office. The bylaws shall specify the number of directors necessary to constitute a quorum which shall be not less than one more than one-half of the number of directors.

History: L. 1972, ch. 174, § 3; July 1.



40-19a04 Contracts; authorization.

40-19a04. Contracts; authorization. Corporations organized under the provisions of this act are empowered and authorized to enter into contracts with groups and individuals to provide professional service through their participating dentists and to indemnify covered persons who obtain professional services through nonparticipating dentists. The services covered under such contracts shall be of such type and kind as such corporation, through its board of directors, may determine. Such contracts shall constitute direct obligations of the participating dentists to the corporation's contract purchasers. Nothing in any contract to be made by any such corporation with a participating dentist or contract purchaser shall have the effect of imposing upon any participating dentist any obligation or liability for any act, omission or default of any other participating dentist or such corporation. Such corporations may also enter into contracts with any health maintenance organization, partnership, domestic or foreign corporation or association in the state of Kansas or in other states or possessions of the United States or Canada, or with any local, state, or federal governments, or units thereof, so that:

(a) Reciprocity of benefits may be provided to subscribers of such corporations.

(b) Transfer of subscribers from one corporation to another may be effected, if authorized under the contract with the group or the subscriber, in order to conform to the subscriber's place of residence.

(c) Uniform benefits may be provided for all employees and the dependents of such employees of corporations and other organizations transacting business in Kansas and elsewhere, and a composite rate, a rate representing predicted, or actual, composite experience, of the areas involved may be charged for such employees and their dependents.

(d) Service or indemnity benefits for dental care for the subscribers, members or policyholders of such corporations or associations may be provided but not to exceed reasonable and customary charges that a subscriber may incur for these services, or the ceding or accepting of reinsurance may be done.

(e) Administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided for a dental care or other health service plan with any agency, instrumentality or political subdivision of the United States or the state of Kansas, or with any person, corporation, health maintenance organization, partnership, group or association providing such dental care or other health service plan under any applicable state or federal law. Such contract may authorize such corporation to accept, receive and administer in trust, funds directly or indirectly made available for the purposes set forth in the contract.

(f) Administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided to employers or voluntary employees' beneficiary associations where such employers or voluntary employees' beneficiary associations provide indemnity for dental care or other health services to their employees or members under the terms of a plan of indemnification. Such contract may authorize such corporation to accept, receive and administer in trust, funds directly or indirectly made available for the purposes set forth in the contract. Contracts entered into pursuant to the provisions of this subsection shall provide for recoupment of all expenses incurred by the corporation in performing the services required by the contract and shall not adversely affect the interests of subscribers. Such corporation may enter into contracts with participating dentists to provide professional services and other health services for such employees or members.

(g) Experimental or demonstration projects may be undertaken to determine the relative advantages and disadvantages of various alternative methods of providing service or indemnity benefits for health services. Such projects may include payment systems to providers designed to encourage providers to use their facilities and personnel more efficiently and thereby to reduce the total costs of professional services and other health services involved without adversely affecting the quality of such services.

History: L. 1972, ch. 174, § 4; L. 1984, ch. 171, § 1; July 1.



40-19a05 Certificate of authority; conditions.

40-19a05. Certificate of authority; conditions. The commissioner of insurance shall issue a certificate of authority to such corporation upon compliance with the following conditions: (1) It shall file with the commissioner of insurance a certified copy of its charter and bylaws, copies of the subscription agreement forms and the rating formula that it proposes to use and the form of its agreement with its participating dentists, all of which shall be approved by the commissioner of insurance. (2) It shall demonstrate to the satisfaction of the commissioner of insurance that it has conformed with the requirement of section 2 [*] of this act with respect to achieving the minimum percentage of participating dentists therein specified. Any such corporation shall be in possession of lawful assets over and above all liability in an amount not less than ten thousand dollars ($10,000), and shall file with the commissioner of insurance a financial statement certified by at least two executive officers. Before issuing a certificate of authority, the commissioner shall cause an examination to be made of the affairs of the corporation as provided by K.S.A. 40-208.

History: L. 1972, ch. 174, § 5; July 1.

* Reference apparently should be to section 3, see 40-19a03.



40-19a06 Subscription agreements.

40-19a06. Subscription agreements. (a) No subscription agreement, except as provided in subsection (d) of this section, between any such corporation and a subscriber, shall entitle more than one person to benefits, except that a "family subscription agreement" may be issued, at an established subscription charge, to a husband and wife, or husband, wife and their dependent child or children and any other person dependent upon the policyholder. Only the subscriber must be named in the subscription agreement.

(b) Every subscription agreement entered into by any such corporation with any subscriber thereto shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber to be kept by him. No such certificate shall be made, issued or delivered in this state unless it contains the following provisions: (1) A statement of the nature of the benefits to be furnished and the period during which they will be furnished, and if there are any benefits to be excepted, a detailed statement of such exceptions printed as hereinafter specified; (2) a statement of the terms and conditions, if any, upon which the subscription agreement may be cancelled or otherwise terminated at the option of either party; (3) a statement that the subscription agreement includes the endorsements thereon and attached papers, if any, and contains the entire contract; (4) a statement that no statement by the subscriber in his application for a subscription agreement shall avoid the subscription agreement or be used in any legal proceeding thereunder, unless such application or an exact copy thereof is included in or attached to such subscription agreement, and that no agent or representative of such corporation, other than an officer or officers designated therein, is authorized to change the subscription agreement or waive any of its provisions; (5) a statement that if the subscriber defaults in making any payments under the subscription agreement, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the subscription agreement but with respect to sickness and injury, only to cover such sickness as may be first manifested more than ten (10) days after the date of such acceptance; (6) a statement of the period of grace which will be allowed the subscriber for making any payment due under the subscription agreement. Such period shall not be less than ten (10) days.

(c) In every such subscription agreement made, issued or delivered in this state: (1) All printed portions shall be plainly printed; (2) the exceptions of the subscription agreement shall appear with the same prominence as the benefits to which they apply; and (3) if the subscription agreement contains any provisions purporting to make any portion of the articles of incorporation or bylaws of the corporation a part of the subscription agreement, such portion shall be set forth in full.

(d) A dental service corporation may issue a group or blanket subscription agreement provided the group of persons thereby covered conforms to the requirements of law applicable to companies writing group or blanket sickness and accident insurance policies and provided such subscription agreement and the individual certificates issued to members of the group shall comply in substance with this section. Any such subscription agreement may provide for the adjustment of the subscription charges based upon the experience thereunder at the end of the first year or of any subsequent year of insurance thereunder and such readjustment may be made retroactive in the form of a rate credit or a cash refund.

History: L. 1972, ch. 174, § 6; July 1.



40-19a08 Subscription charges.

40-19a08. Subscription charges. Such corporation shall maintain unearned subscription charges and other reserves upon the same basis as that required of domestic stock insurance companies transacting the same kind of insurance.

History: L. 1972, ch. 174, § 8; July 1.



40-19a09 Advance of money; reports.

40-19a09. Advance of money; reports. Any director, officer or member of any such corporation, or any other person may advance to such corporation any sum or sums of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the laws of this state, and such moneys and such interest thereon as may have been agreed upon, not exceeding five percent (5%) per annum, shall be payable only out of the surplus remaining after providing for all reserves and other liabilities and shall not otherwise be a liability or claim against the corporation or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any such money to the corporation, and the amount of such advance shall be reported in each annual statement.

History: L. 1972, ch. 174, § 9; July 1.



40-19a10 Insurance code sections applicable; medicaid coverage.

40-19a10. Insurance code sections applicable; medicaid coverage. (a) Such corporations shall be subject to the provisions of K.S.A. 40-214, 40-215, 40-216, 40-218, 40-219, 40-222, 40-223, 40-224, 40-225, 40-229, 40-230, 40-231, 40-235, 40-236, 40-237, 40-247, 40-248, 40-249, 40-250, 40-251, 40-252, 40-2,102, 40-2a01 et seq., 40-2215 to 40-2220, inclusive, 40-2253, 40-2401 to 40-2421, inclusive, 40-3301 to 40-3313, inclusive, K.S.A. 40-2,125, 40-2,154 and 40-2,161, and amendments thereto, except as the context otherwise requires, and shall not be subject to any other provisions of the insurance code except as expressly provided in this act.

(b) No policy, agreement, contract or certificate issued by a corporation to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(c) Violation of subsection (b) shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

History: L. 1972, ch. 174, § 10; L. 1974, ch. 190, § 3; L. 1976, ch. 217, § 7; L. 1976, ch. 218, § 8; L. 1991, ch. 133, § 3; L. 1991, ch. 134, § 5; L. 1993, ch. 132, § 1; L. 1994, ch. 18, § 2; L. 1996, ch. 229, § 111; L. 2013, ch. 97, § 10; July 1.



40-19a11 Disbursement limitations; administrative expenses defined.

40-19a11. Disbursement limitations; administrative expenses defined. (a) No corporation subject to the provisions of this act shall during any one year disburse more than 5% of the aggregate amount of the payments received pursuant to K.S.A. 40-19a02, and amendments thereto, during that year as expenditures for solicitation, except that during the first year after the issuance of a permit, such corporation may so disburse not more than 20% of such amount, during the second year not more than 15%, and during the third year not more than 10%.

(b) No such corporation shall, during any one year, disburse more than 12% of the aggregate amount of the payments received pursuant to K.S.A. 40-19a02, and amendments thereto, during that year as administrative expenses, except that during the first two years after the issuance of the permit, such corporation may disburse not more than 20% of the payments received pursuant to K.S.A. 40-19a02, and amendments thereto. The term, "administrative expenses," as used in this section, shall include all expenditures for nonprofessional services and, in general, all expenses not directly connected with the furnishing of the benefits specified in this act, but not including expenses referred to in subsection (a).

History: L. 1972, ch. 174, § 11; L. 2015, ch. 45, § 3; July 1.



40-19a12 Surplus; how distributed.

40-19a12. Surplus; how distributed. Any surplus accumulated by a corporation subject to this act beyond a reserve fund equal to the amount disbursed during the preceding year for care received by subscribers and beyond the reserves required by K.S.A. 40-19a08, shall within one year after its accumulation be distributed to subscribers either in the form of increased benefits or rebate of subscription charges.

History: L. 1972, ch. 174, § 12; July 1.



40-19a13 Workmen's compensation law unaffected.

40-19a13. Workmen's compensation law unaffected. No provisions of this act or of any subscription agreement for dental service, between a corporation subject to the provisions of this act and a subscriber shall in any way affect the operation of K.S.A. 44-501 et seq., and amendments thereto, constituting the workmen's compensation law.

History: L. 1972, ch. 174, § 13; July 1.



40-19a14 Transaction of business by foreign corporation.

40-19a14. Transaction of business by foreign corporation. A nonprofit dental service corporation organized under the laws of any other state may be authorized to transact business in this state, subject to the approval of the commissioner of insurance, only in such areas as form a natural extension of the consumer-market area in which such corporation operates or where the interests of the subscribers are better served.

History: L. 1972, ch. 174, § 14; July 1.






Article 19c NONPROFIT MEDICAL AND HOSPITAL SERVICE CORPORATIONS

40-19c01 Citation of act.

40-19c01. Citation of act. K.S.A. 40-19c01 to 40-19c11, inclusive, shall be known and may be cited as the "nonprofit medical and hospital service corporation act."

History: L. 1980, ch. 137, § 19; July 1.



40-19c02 Merger or consolidation; application and approval by insurance commissioner; penalties.

40-19c02. Merger or consolidation; application and approval by insurance commissioner; penalties. (a) Any nonprofit hospital service corporation organized under the mutual nonprofit hospital service corporation act or nonprofit medical service corporation organized under the nonprofit medical service corporation act may:

(1) Merge or consolidate with any other nonprofit medical or hospital service corporation as hereinafter provided;

(2) merge or consolidate with any other nonprofit medical or hospital service corporation which is authorized to do business in this state if such merger or consolidation is authorized by the laws of the state or territory in which such nondomestic nonprofit medical or hospital service corporation is organized as hereinafter provided;

(3) by virtue of such merger or consolidation, do the kinds of business in the manner and for the purposes for which a nonprofit medical or hospital service corporation or a combination thereof, may be organized in this state or in the manner and for the purposes for which a nonprofit medical or hospital service corporation, or both, may be licensed or authorized to do business in this state.

(b) Such merger or consolidation shall be made under the conditions, provisions, and restrictions, and with the powers herein set forth to wit: The directors of each corporation shall enter into a joint agreement, under the corporate seal of each corporation for the merger or consolidation of said corporations, prescribing the terms and conditions thereof, the mode of carrying the same into effect, the name of the surviving or new corporation, the number and names of the directors and other officers thereof, and who shall be the first directors and officers, and their places of residence, and how and when directors and officers shall be chosen, with such other details as required by this act and as they shall deem necessary to perfect the said merger or consolidation. Said agreement shall not be effective unless the same shall be approved by the commissioner of insurance in the manner hereinafter provided.

(c) Upon approval of the agreement of merger or consolidation by the directors of each of such corporations, as hereinbefore provided, the merging or consolidating corporations by their officers shall file a verified joint application in duplicate for approval with the commissioner of insurance accompanied by or containing the following:

(1) Two (2) duplicate originals of the agreement;

(2) affidavits of officers of each of the corporations setting forth the facts necessary to show that all requirements of law have been complied with;

(3) if the surviving or the new corporation shall be a domestic corporation and any nondomestic corporation is a party to the merger or consolidation and the laws of the state or territory under which such nondomestic corporation is incorporated require approval of a merger or consolidation by an official of such state or territory, a certificate of approval of such official. If the laws of the domiciliary state or territory of such nondomestic corporation require prior or joint approval by the proper supervisory official of this state, the Kansas insurance commissioner may act in unison or jointly with the proper official of such other state in the consideration of the application for approval of the agreement of merger or consolidation;

(4) an instrument appointing the commissioner of insurance and the commissioner's successor or successors in office the true and lawful attorney of such corporation for service of process, containing the same provisions and having the same effect as the instrument required by K.S.A. 40-218, and amendments thereto;

(5) in the case of a merger, if the articles of incorporation of the surviving corporation are to be amended, such amendments;

(6) in the case of a consolidation, a copy of the articles of incorporation of the new corporation, and if a nondomestic corporation, such articles to be certified by the public official with whom the original is required to be filed in its domiciliary state or territory;

(7) a financial statement of each of the merging or consolidating corporations as of a date not earlier than thirty (30) days prior to the date of the application to merge or consolidate; and

(8) when the application for the approval of the merger or consolidation is filed with the commissioner of insurance for action there shall also be filed a certificate executed by the president or a vice-president and attested by the secretary or an assistant secretary, or the executive officers corresponding thereto, and under the corporate seal of each of the corporations party to the agreement of merger or consolidation, verified by the affidavits of such officers, setting forth all fees, commissions or other compensations, or valuable considerations paid or to be paid, directly or indirectly, to any person in any manner securing, aiding, promoting or assisting in any such merger or consolidation.

(d) The commissioner of insurance shall examine the application and accompanying papers, and, if the commissioner finds the same to be in accordance with the provisions of this act and not inconsistent with the laws and the constitutions of this state and the United States and not injurious to the interests of the subscribers and creditors of such corporations, the commissioner shall endorse approval thereon.

(e) The commissioner of insurance, upon approval or disapproval of said application, shall cause the same to be so endorsed and the entire proceedings to be filed and recorded in the office of the secretary of state and a copy of the same certified by the secretary of state to be filed in the office of the commissioner of insurance. Within fifteen (15) days after approval by the commissioner of insurance, a certified copy of the approved application and agreement shall also be filed by the officers of the new or surviving corporation in the office of the register of deeds in the county wherein the registered office and home offices of the merging or consolidating corporations were located and in the county wherein the registered office and home office of the surviving or new corporation shall be located and in the office of the register of deeds of each county in this state in which any of the corporations, parties to the agreement, shall have real property at the time of merger or consolidation. When approved by the commissioner of insurance, the said agreement shall be deemed effective and the date when so approved shall be the date of consolidation or merger of said corporations, and:

(1) The said corporations shall thereupon be one (1) corporation under the name adopted in and by said agreement, possessing all the rights, privileges, immunities, powers, and franchises theretofore vested in each of them.

(2) The separate existence of all the corporations to the agreement of merger or consolidation except the surviving or new corporation shall cease.

(3) All property, real, personal and mixed, and all debts due on whatever account, including premiums due from subscribers and all other choses in action and all and every other interest of, or belonging to or due to, each of the corporations merged or consolidated shall be deemed to be transferred to and vested in such surviving or new corporation without further act or deed; and the title to any real estate, or any interest therein, under the laws of this state vested in any of the corporations shall not revert or be in any way impaired by reason of such merger or consolidation.

(4) Such surviving or new corporation shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the corporations so merged or consolidated; any claim existing or action pending by or against any of such corporations may be prosecuted to judgment as if such merger or consolidation had not taken place, or such surviving or new corporation may be substituted in its place; neither the rights of creditors nor liens upon the property of any of such corporations shall be impaired by such merger or consolidation, but such liens shall be limited to the property upon which they were liens immediately prior to the time of such merger or consolidation, unless otherwise provided in the agreement of merger or consolidation.

(5) In the case of merger, the articles of incorporation of the surviving corporation shall be supplanted, amended or superseded to the extent, if any, that any provision or provisions of such articles of incorporation shall be revised in the agreement of merger and the articles of incorporation shall be deemed to be thereby and to that extent amended.

(6) In the case of a consolidation the new articles of incorporation shall be deemed to be the articles of incorporation of such new corporation.

(7) The surviving or new corporation may, for the purpose of complying with the requirements of the law relating to age of a corporation, elect to be the age of any of the merging or consolidating corporations and shall for this purpose be considered as having such age. Such election shall be set forth in the application for approval of the agreement of merger or consolidation.

(8) The surviving or new corporation shall maintain the reserves and deposits as required by law of other like kinds of corporations doing like kinds of business.

(9) The surviving or new corporation after merger or consolidation shall be subject to the same fees, taxes, or penalties and other requirements of law as other like kinds of corporations doing like kinds of business.

(f) (1) No director or officer of any corporation party to a merger or consolidation, except as fully expressed in the agreement of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration, whatever, directly or indirectly, for in any manner aiding, promoting or assisting in such merger or consolidation.

(2) Any person violating the provisions of paragraph (1) of subsection (f) shall be fined not less than one thousand dollars ($1,000), and not more than five thousand dollars ($5,000) or imprisoned in the county jail for not more than one (1) year, or both, and shall forfeit any office such person holds in the merged or consolidated corporation.

(g) Nothing contained in this section shall be construed to enlarge the charter powers of any nonprofit medical or nonprofit hospital service corporation except in conformity with the provisions of the proposed articles of incorporation of the merged or consolidated corporation as provided in this act, nor to authorize any such corporation to do any kind of business not authorized by its charter or articles of incorporation, nor to authorize any such corporation to do any kind of business in this state not authorized by its license or certificate of authority to do business in this state.

History: L. 1980, ch. 137, § 20; July 1.



40-19c03 Organization; purposes; board of directors.

40-19c03. Organization; purposes; board of directors. Nonprofit corporations may be organized under the nonprofit medical and hospital service corporation act for the purpose of entering into contracts with participating health care providers and participating hospitals to provide professional and hospital services for subscribers as may be designated in subscription agreements. Such corporations shall also indemnify subscribers as designated in subscription agreements for services which may be received from nonparticipating health care providers or nonparticipating hospitals. Such corporations may also provide service or indemnity for other health services or facilities but not to exceed reasonable and customary charges that a subscriber may incur for these services. The affairs of any such corporation shall be managed by a board of directors of not less than 15 members as specified by the articles of incorporation composed of: Persons licensed under the Kansas healing arts act and trustees or administrators of hospitals who participate in providing professional and institutional service to subscribers and members of the public exclusive of persons licensed under the Kansas healing arts act and hospital trustees or administrators who, at the time of their election, are subscribers. Beginning with the election of directors immediately following the effective date of this act, the board of directors at all times shall include at least one person licensed under the Kansas healing arts act to practice allopathic medicine and surgery, osteopathic medicine and surgery and chiropractic. Two members of the public who are subscribers shall be appointed to the board of directors by the governor of the state of Kansas. The members of the public, exclusive of physicians and hospital trustees or administrators, shall at all times comprise a majority of the membership of the board of directors. The directors shall take the oath of office as in other corporations and duplicates of such subscribed oaths shall be forwarded at the time of election to the commissioner of insurance for filing. The bylaws shall specify the number of directors necessary to constitute a quorum which shall not be less than 10 members.

History: L. 1980, ch. 137, § 21; L. 1990, ch. 168, § 1; July 1.



40-19c04 Contracts.

40-19c04. Contracts. A corporation organized under the provisions of the nonprofit medical and hospital service corporation act is empowered and authorized to enter into contracts to provide professional and hospital service for its subscribers with health care providers licensed to practice in the state of Kansas and with hospitals, including municipal, county, proprietary and charitable hospitals, as may be licensed by the secretary of health and environment for such types and kinds of service such corporation may determine. The governing bodies of municipal or county hospitals are hereby authorized and empowered to contract with corporations organized under this act to provide hospital service for the subscribers of such corporations. Such contracts shall constitute direct obligations of the participating health care providers and hospitals to the subscribers. Nothing in any contract to be made by any such corporation with a participating health care provider, participating hospital or subscriber shall have the effect of imposing upon any participating health care provider or hospital any obligation or liability for any act, omission or default of any other participating health care providers or hospitals or of such corporation.

Such corporations may also enter into contracts with any health maintenance organization, partnership, domestic or foreign corporation or association in the state of Kansas or in other states, territories, possessions of the United States or in Canada, or with any local, state or federal governments or units thereof, so that:

(1) Reciprocity of benefits may be provided to subscribers of such corporations;

(2) transfer of subscribers from one corporation to another may be effected to conform to the subscriber's place of residence;

(3) uniform benefits may be provided for all employees and the dependents of such employees of corporations and other organizations transacting business in Kansas and elsewhere, and a composite rate (a rate representing the composite experience) of the areas involved may be charged for such employees and their dependents;

(4) service or indemnity benefits for medical care or other health services for the subscribers, members or policyholders of such corporations or associations may be provided but not to exceed reasonable and customary charges that a subscriber may incur for these services;

(5) administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided for a hospital care or other health service plan with any agency, instrumentality or political subdivision of the United States or the state of Kansas, or with any person, corporation, health maintenance organization, partnership, group, or association providing such hospital care or other health service plan under any applicable state or federal law. Such contract may authorize such corporation to accept, receive, and administer in trust, funds directly or indirectly made available for the purposes set forth in said contract;

(6) reinsurance or joint assumption of risks may be undertaken between two or more corporations organized under the provisions of this act. Such contracts may provide for experience rating, the sharing of premiums, claims and expenses by the participating corporation, or for acceptance or ceding of the whole or portions of the risk on a reinsurance basis;

(7) administrative, accounting, data processing, cost control, marketing, claims processing, fiscal and other services may be provided to employers or voluntary employees' beneficiary associations where such employers or voluntary employees' beneficiary associations provide indemnity for hospital care or other health services to their employees or members under the terms of a plan of indemnification. Such contract may authorize such corporation to accept, receive and administer in trust, funds directly or indirectly made available for the purposes set forth in said contract. Contracts entered into pursuant to the provisions of this subsection shall provide for recoupment of all expenses incurred by the corporation in performing the services required by said contract and shall not adversely affect the interests of subscribers. Such corporation may enter into contracts with participating hospitals and health care providers to provide hospital services, professional services and other health services for such employees or members; and

(8) experimental and demonstration projects may be undertaken to determine the relative advantages and disadvantages of various alternative methods of providing service or indemnity benefits for hospital care or other health services. Such projects may include payment systems to providers designed to encourage providers to use their facilities and personnel more efficiently and thereby to reduce the total costs of hospital care, professional services and other health services involved without adversely affecting the quality of such services.

History: L. 1980, ch. 137, § 22; L. 1990, ch. 168, § 2; July 1.



40-19c05 Certificate of authority; conditions.

40-19c05. Certificate of authority; conditions. The commissioner of insurance shall issue a certificate of authority to such corporation upon compliance with the following conditions: (1) It shall file with the commissioner of insurance a certified copy of its articles of incorporation, bylaws, and the subscription agreement forms and premiums and contracts with participating health care providers and participating hospitals it proposes to use all of which shall be approved by the commissioner of insurance; (2) it shall file with the commissioner of insurance contracts with at least 20 participating hospitals having a total of not less than 300 beds, and contracts with at least 50 participating health care providers; and (3) it shall hold bona fide applications for hospital service and medical service upon which it shall have collected a minimum of two months' premiums from at least 200 subscribers upon which it shall issue subscription agreements simultaneously. The total of such premiums shall be held in cash and shall not be disbursed until the subscription agreements are in force. Any such corporation shall be in possession of lawful assets over and above all liability in an amount not less than $5,000, and shall file with the commissioner of insurance a financial statement certified by at least two executive officers.

Before issuing a certificate of authority the commissioner shall cause an examination to be made of the affairs of the corporation as provided by K.S.A. 40-208, and amendments thereto.

History: L. 1980, ch. 137, § 23; L. 1990, ch. 168, § 3; July 1.



40-19c06 Subscription agreements; contents; continuation of subscription agreements; converted subscription agreements.

40-19c06. Subscription agreements; contents; continuation of subscription agreements; converted subscription agreements. (a) No subscription agreement, except as provided in subsection (d), between a corporation organized under the nonprofit medical and hospital service corporation act and a subscriber, shall entitle more than one person to benefits, except that a "family subscription agreement" may be issued, at an established subscription charge, to a husband and wife, or husband, wife, and their dependent child or children and any other person dependent upon the subscriber. Only the subscriber must be named in the subscription agreement.

(b) Every subscription agreement entered into by any such corporation with any subscriber shall be in writing and a certificate stating the terms and conditions shall be furnished to the subscriber to be kept by the subscriber. No such certificate form shall be made, issued or delivered in this state unless it contains the following provisions: (1) A statement of the nature of the benefits to be furnished and the period during which they will be furnished, and if there are any benefits to be excepted, a detailed statement of such exceptions printed as hereinafter specified; (2) a statement of the terms and conditions, if any, upon which the subscription agreement may be canceled or otherwise terminated at the option of either party; (3) a statement that the subscription agreement includes the endorsements and attached papers, if any, and contains the entire contract; (4) a statement that no statement by the subscriber in the application for a subscription agreement shall avoid the subscription agreement or be used in any legal proceeding, unless such application or an exact copy is included in or attached to such subscription agreement, and that no agent or representative of such corporation, other than an officer or officers designated therein, is authorized to change the subscription agreement or waive any of its provisions; (5) a statement that if the subscriber defaults in making any payments under the subscription agreement, the subsequent acceptance of a payment by the corporation or by one of its duly authorized agents shall reinstate the subscription agreement but with respect to sickness and injury, only to cover such sickness as may be first manifested more than 10 days after the date of such acceptance; (6) a statement of the period of grace which will be allowed the subscriber for making any payment due under the subscription agreement. Such period shall not be less than 10 days; and (7) if applicable, a statement of the kind of hospital in which the subscriber may receive benefits and the types of benefits to which the subscriber may be entitled to in such kinds of hospitals. The subscriber shall be entitled to benefits in any nonparticipating hospital in Kansas which is licensed by the secretary of health and environment and in which the average length of stay of patient is similar to the average length of stay in participating hospitals. The agreements issued by any corporation currently or previously organized under this act may include provisions allowing for direct payment of benefits only to contracting health care providers.

(c) In every such subscription agreement made, issued or delivered in this state: (1) All printed portions shall be plainly printed; (2) the exceptions of the subscription agreement shall appear with the same prominence as the benefits to which they apply; (3) if the subscription agreement contains any provisions purporting to make any portion of the articles of incorporation or bylaws of the corporation a part of the subscription agreement, such portion shall be set forth in full; and (4) there shall be a brief description of the subscription agreement on the first page and on its filing back.

(d) Any such corporations may issue a group or blanket subscription agreement, provided the group of persons insured conforms to the requirements of law applicable to other companies writing group or blanket sickness and accident insurance policies and provided such subscription agreement and the individual certificates issued to members of the group shall comply in substance with this section. Any such subscription agreement may provide for the adjustment of the premiums based upon the experience at the end of the first year or of any subsequent year of insurance, and such readjustment may be made retroactive in the form of a rate credit or a cash refund.

(e) (1) Any group subscription agreement issued pursuant to subsection (d) shall provide that an employee or member or such employee's or member's covered dependents whose insurance under the group subscription agreement has been terminated for any reason, including discontinuance of the group in its entirety or with respect to an insured class, and who has been continuously insured under the group subscription agreement or under any group policy or subscription agreement providing similar benefits which it replaces for at least three months immediately prior to termination, shall be entitled to have such coverage nonetheless continued under the group policy for a period of 18 months and at the end of such eighteen-month period of continuation, such employee or member or such employee's or member's covered dependents shall be entitled to obtain, at the employee's, member's or dependent's option either:

(A) A converted subscription agreement providing coverage equal to 80% of that afforded under the group subscription agreement for basic hospital, surgical and medical benefits. Persons selecting this option shall also be entitled to obtain major medical expense coverage which will provide hospital, medical and surgical expense benefits to an aggregate maximum of not less than $50,000. The major medical expense coverage may be subject to a copayment by the covered person of not more than 20% of covered charges and a deductible stated on a per person, per family, per illness, per benefit period, or per year basis or a combination of such bases of not more than $500 per person subject to a maximum annual deductible of $750 per family; or

(B) a subscription agreement which imposes a deductible of not less than $1,000 per subscriber and not less than $2,000 per family and subjects the covered person to a copayment of not more than 20% of covered charges with a $1,000 maximum copayment per subscriber and $2,000 maximum copayment per family per contract year and providing a lifetime maximum benefit of not less than $1,000,000.

(2) The requirements imposed by this subsection (e) shall not apply to a group subscription agreement which provides benefits for specific diseases or for accidental injuries only or any group subscription agreement issued to an employer subject to the continuation and conversion obligations set forth at title I, subtitle B, part 6 of the employee retirement income security act of 1974 or at title XXII of the public health service act, as each act was in effect on January 1, 1987, to the extent federal law provides the employee or member or such employee's or member's covered dependents with equal or greater continuation or conversion rights, or any employee or member or such employee's or member's covered dependents whose termination of insurance under the group subscription agreement occurred because:

(A) Such person failed to pay any required contribution after receiving reasonable notice of such required contribution from the insurer in accordance with rules and regulations adopted by the commissioner of insurance;

(B) any discontinued group coverage was replaced by similar group coverage within 31 days; or the employee or member is or could be covered by medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded);

(C) coverage for the employee or member, or any covered dependent thereof, was terminated for cause as permitted by the group policy or certificate of coverage approved by the commissioner; or

(D) the employee or member is or could be covered to the same extent by any other insured or lawful self-insured arrangement which provides expense incurred hospital, surgical or medical coverage and benefits for individuals in a group under which the person was not covered prior to such termination. In the event the group policy is terminated and not replaced the insurer may issue an individual policy or certificate in lieu of a conversion policy or the continuation of group coverage required herein if the individual policy or certificate provides substantially similar coverage for the same or less premium as the group subscription agreement. In any event, the employee or member shall have the option to be issued a conversion policy which meets the requirements set forth in this subsection (e) in lieu of the right to continue group coverage.

(3) Written application for the converted subscription agreement shall be made and the first premium paid to the insurer not later than 31 days after termination of the group coverage and shall become effective the day following the termination of insurance under the group subscription agreement. In addition, the converted subscription agreement shall be subject to the provisions contained in paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (13), (14), (15), (16), (17), (18), (19), and (20) of subsection (j) of K.S.A. 40-2209, and amendments thereto.

History: L. 1980, ch. 137, § 24; L. 1984, ch. 172, § 3; L. 1987, ch. 169, § 1; L. 1988, ch. 157, § 1; L. 1992, ch. 196, § 1; L. 1998, ch. 174, § 2; L. 2005, ch. 145, § 1; L. 2008, ch. 164, § 3; July 1.



40-19c08 Advance of money; reports.

40-19c08. Advance of money; reports. Any director, officer or member of any corporation organized under the nonprofit medical and hospital service corporation act, or any other person may advance to such corporation any sum or sums of money necessary for the purposes of its business or to enable it to comply with any of the requirements of the laws of this state, and such moneys and such interest thereon as may have been agreed upon, not exceeding four percentum per annum, shall be payable only out of the surplus remaining after providing for all reserves and other liabilities and shall not otherwise be a liability or claim against the corporation or any of its assets. No commission or promotion expenses shall be paid in connection with the advance of any such money to the corporation, and the amount of such advance shall be reported in each annual statement.

History: L. 1980, ch. 137, § 26; July 1.



40-19c09 Corporation and insurance code sections applicable; medicaid coverage.

40-19c09. Corporation and insurance code sections applicable; medicaid coverage. (a) Corporations organized under the nonprofit medical and hospital service corporation act shall be subject to the provisions of the Kansas general corporation code, articles 60 to 74, inclusive, of chapter 17 of the Kansas Statutes Annotated, and amendments thereto, applicable to nonprofit corporations, to the provisions of K.S.A. 40-214, 40-215, 40-216, 40-218, 40-219, 40-222, 40-223, 40-224, 40-225, 40-229, 40-230, 40-231, 40-235, 40-236, 40-237, 40-247, 40-248, 40-249, 40-250, 40-251, 40-252, 40-2,100, 40-2,101, 40-2,102, 40-2,103, 40-2,104, 40-2,105, 40-2,116, 40-2,117, 40-2,125, 40-2,153, 40-2,154, 40-2,160, 40-2,161, 40-2,163 through 40-2,170, inclusive, 40-2a01 et seq., 40-2111 to 40-2116, inclusive, 40-2215 to 40-2220, inclusive, 40-2221a, 40-2221b, 40-2229, 40-2230, 40-2250, 40-2251, 40-2253, 40-2254, 40-2401 to 40-2421, inclusive, and 40-3301 to 40-3313, inclusive, K.S.A. 2016 Supp. 40-2,105a, 40-2,105b, 40-2,184, 40-2,190 and 40-2,194, and amendments thereto, except as the context otherwise requires, and shall not be subject to any other provisions of the insurance code except as expressly provided in this act.

(b) No policy, agreement, contract or certificate issued by a corporation to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(c) Violation of subsection (b) shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

History: L. 1980, ch. 137, § 27; L. 1984, ch. 173, § 5; L. 1986, ch. 178, § 2; L. 1988, ch. 159, § 3; L. 1990, ch. 162, § 5; L. 1990, ch. 162, § 6; L. 1991, ch. 133, § 2; L. 1991, ch. 134, § 3; L. 1993, ch. 231, § 2; L. 1994, ch. 18, § 4; L. 1994, ch. 321, § 1; L. 1996, ch. 96, § 4; L. 1997, ch. 156, § 83; L. 1998, ch. 174, § 3; L. 1999, ch. 128, § 6; L. 1999, ch. 162, § 4; L. 2001, ch. 178, § 6; L. 2010, ch. 120, § 5; L. 2011, ch. 111, § 10; L. 2013, ch. 97, § 11; L. 2014, ch. 62, § 8; July 1.



40-19c10 Disbursements for soliciting of subscribers and administrative expenses limited; administrative expenses defined; controlling costs.

40-19c10. Disbursements for soliciting of subscribers and administrative expenses limited; administrative expenses defined; controlling costs. (a) No corporation subject to the provisions of the nonprofit medical and hospital service corporation act shall during any one year disburse more than 5% of the aggregate amount of the payments received from subscribers during that year as expenditures for the soliciting of subscribers, except that during the first year after the issuance of a permit, such corporation may so disburse not more than 20% of such amount, during the second year not more than 15% and during the third year not more than 10%.

(b) No such corporation shall, during any one year, disburse a sum greater than 10% of the payments received from subscribers during that year as administrative expenses. As used in this section the term "administrative expenses" shall include all expenditures for nonprofessional services including all activities, contractual arrangements and projects authorized by K.S.A. 40-19c04, and in general, all expenses not directly connected with the furnishing of the benefits specified in this act, but not including expenses referred to in subsection (a) hereof.

(c) Each corporation organized under the nonprofit medical and hospital service corporation act shall devote a reasonable effort to control costs, including both its administrative costs and cost charged to it by participating hospitals and health care providers. Such effort shall include, but not be limited to, a continuing attempt by such corporation through a combination of education, persuasion and financial incentives and disincentives to control cost and to encourage participating health care providers and hospitals to control cost by: (1) Elimination of duplicative or unnecessary services, facilities, and equipment; (2) nonprovider participation in the affairs of the corporation; (3) subscriber support of cost containment activities; (4) promotion of sound management practices in participating hospitals; (5) promotion of efficient delivery of health care services by participating health care providers; (6) implementation of sound management practices within the nonprofit medical and hospital service corporation; (7) promotion of alternative forms of health care; and (8) engagement in, and evaluation of, cost control experiments, including incentive reimbursement and utilization and peer review programs.

History: L. 1980, ch. 137, § 28; L. 1990, ch. 168, § 5; July 1.



40-19c11 Transaction of business by foreign corporation.

40-19c11. Transaction of business by foreign corporation. A nonprofit mutual medical and hospital service corporation or similar entities organized under the laws of any other state or territory may be authorized to transact business in this state subject to the approval of the commissioner of insurance and the applicable provisions of this act, only in such areas that form part of a natural medical area of the area in which such corporation operates or where the interests of the subscribers are better served. Where a nonprofit medical and hospital service corporation organized under the laws of any other state or territory has merged with a corporation organized under the nonprofit medical and hospital service corporation act and such foreign corporation is the surviving corporation, such foreign corporation may be authorized to transact business in this state without territorial limitations.

History: L. 1980, ch. 137, § 29; July 1.



40-19c12 Corporations mandated to convert to mutual status; procedure; effective date; existing rights and obligations not impaired.

40-19c12. Corporations mandated to convert to mutual status; procedure; effective date; existing rights and obligations not impaired. Any nonprofit medical and hospital service corporation organized pursuant to the provisions of article 19c of chapter 40 of the Kansas Statutes Annotated shall, without reincorporation, adopt and (at its option) shall either become subject to the provisions of article 5 of chapter 40 of the Kansas Statutes Annotated, governing mutual life insurance companies, or of article 12 of chapter 40 of the Kansas Statutes Annotated, governing mutual companies other than life, by the adoption of a resolution of its board of directors declaring the election of the nonprofit medical and hospital service corporation to become subject to the provisions of article 5 or 12 of chapter 40 of the Kansas Statutes Annotated. After the adoption of such resolution, the board of directors shall adopt such amendments to the articles of incorporation and bylaws of the corporation as shall be necessary and shall file the same with the commissioner of insurance, together with a plan for mutualization setting forth provisions for fulfilling the conditions necessary to effect the mutualization and a designated date upon which such mutualization shall become effective if such conditions are fulfilled. Upon the designated date set forth in the plan, but not later than July 1, 1992, the nonprofit medical and hospital service corporation shall become subject to the provisions of law so elected, and shall not be governed by article 19c of chapter 40 of the Kansas Statutes Annotated thereafter. The existing contract rights and obligations of such corporation, of subscribers and of health care providers shall not be impaired by such conversion to mutual status.

History: L. 1991, ch. 134, § 8; July 1.






Article 20 UNAUTHORIZED INSURERS PROCESS ACT

40-2001 Purpose; legislative declaration.

40-2001. Purpose; legislative declaration. The purpose of this act is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of insureds or beneficiaries under insurance contracts.

The legislature declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its powers to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, [*] which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

History: L. 1949, ch. 283, § 1; June 30.

* U.S.C.A. §§ 1011 to 1015.



40-2002 Commissioner as process agent for unauthorized insurer; service of process.

40-2002. Commissioner as process agent for unauthorized insurer; service of process. (a) Any of the following acts in this state, effected by mail or otherwise, by an unauthorized foreign or alien insurer: (1) The issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein; (2) the solicitation of applications for such contracts; (3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or (4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the commissioner of insurance and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.

(b) Such service of process shall be made by delivering to and leaving with the commissioner of insurance or some person in apparent charge of his office two copies thereof and the payment to him of such fees as may be prescribed by law. The commissioner of insurance shall forthwith mail by registered mail one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within ten days thereafter by registered mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered; showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(c) Service of process in any such action, suit or proceeding shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within the state who, in this state on behalf of such insurer, is

(1) soliciting insurance, or

(2) making, issuing or delivering any contract of insurance, or

(3) collecting or receiving any premium, membership fee, assessment or other consideration for insurance; and a copy of such process is sent within ten days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(d) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of thirty days from the date of the filing of the affidavit of compliance.

(e) Nothing in this section contained shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

History: L. 1949, ch. 283, § 2; June 30.



40-2003 Bond of unauthorized insurer before pleading in action; continuance; setting aside service.

40-2003. Bond of unauthorized insurer before pleading in action; continuance; setting aside service. (a) Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit or proceeding instituted against it, such unauthorized insurer shall deposit with the clerk of the court in which such action, suit or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or (2) procure a certificate of authority to transact the business of insurance in this state.

(b) The court in any action, suit or proceeding, in which service is made in the manner provided in subsection (b) or (c) of K.S.A. 40-2002 may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) of this section and to defend such action.

(c) Nothing in subsection (a) of this section is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subsections (b) or (c) of K.S.A. 40-2002 on the ground either (1) that such unauthorized insurer has not done any of the acts enumerated in subsection (a) of K.S.A. 40-2002, or (2) that the person on whom service was made pursuant to subsection (c) of K.S.A. 40-2002 was not doing any of the acts therein enumerated.

History: L. 1949, ch. 283, § 3; June 30.



40-2004 Attorney fees.

40-2004. Attorney fees. In any action in which any judgment is rendered against an unauthorized, foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if it appears from the evidence that such insurer has refused to pay such loss, the court in rendering such judgment shall allow the plaintiff a reasonable sum as an attorney's fee to be recovered and collected as part of its costs: Provided, however, That when a tender is made by such insurer before the commencement of the action in which judgment is rendered and the amount recovered is not in excess of such tender, no such costs shall be allowed.

History: L. 1949, ch. 283, § 4; June 30.



40-2005 Invalidity of part.

40-2005. Invalidity of part. If any provision of this act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

History: L. 1949, ch. 283, § 5; June 30.



40-2006 Title of act.

40-2006. Title of act. This act may be cited as the unauthorized insurers process act.

History: L. 1949, ch. 283, § 6; June 30.






Article 21 MISCELLANEOUS PROVISIONS

40-2101 Apportionment agreements among insurers as to persons unable to procure certain insurance.

40-2101. Apportionment agreements among insurers as to persons unable to procure certain insurance. Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith, entitled to but who are unable to procure such insurance through ordinary methods and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance provided that such apportionment agreements and rate modifications are approved by the commissioner of insurance.

History: L. 1951, ch. 300, § 1; April 1.



40-2102 Apportionment or assignment of risk of certain motor vehicle bodily injury and property damage liability insurance; filing of plan; requirements; governing board of plan; membership; meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization.

40-2102. Apportionment or assignment of risk of certain motor vehicle bodily injury and property damage liability insurance; filing of plan; requirements; governing board of plan; membership; meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization. Every insurer undertaking to transact in the state of Kansas the business of automobile and motor vehicle bodily injury and property damage liability insurance and every rating organization which files rates for such insurance shall cooperate in the preparation and submission to the commissioner of insurance of a plan or plans for the equitable apportionment among insurers of applicants for insurance who are in good faith, entitled to but who are unable to procure through ordinary methods, such insurance. Such plan or plans shall provide:

(a) Reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise and their assignment to insurers, including provisions requiring, at the request of the applicant, an immediate assumption of the risk by an insurer or insurers upon completion of an application, payment of the specified premium and deposit the application and the premium in the United States mail, postage prepaid and addressed to the plan's office;

(b) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(c) the limits of liability which the insurer shall be required to assume;

(d) a method whereby applicants for insurance, insureds and insurers may have a hearing on grievances and the right of appeal to the commissioner;

(e) for every such plan or plans, there shall be a governing board to be appointed by the commissioner of insurance which shall meet at least annually to review and prescribe operating rules, and which shall consist of the following members:

(1) Seven members who shall be appointed as follows: Three of such members shall be representatives of foreign insurance companies, two members shall be representatives of domestic insurance companies and two members shall be licensed independent insurance agents. Such members shall be appointed for a term of three years, except that the initial appointment shall include two members appointed for a two-year term and two members appointed for a one-year term as designated by the commissioner; and

(2) Two members representative of the general public interest with such members to be appointed for a term of two years.

The commissioner shall review the plan as soon as reasonably possible after filing in order to determine whether it meets the requirements set forth in (a), (b), (c) and (d) above. As soon as reasonably possible after the plan has been filed the commissioner shall in writing approve or disapprove the same. Any plan shall be deemed approved unless disapproved within 45 days. Subsequent to the waiting period the commissioner may disapprove any plan on the ground that it does not meet the requirements set forth in (a), (b), (c) and (d) above, but only after a hearing held upon not less than 10 days' written notice to every insurer and rating organization affected specifying the matter to be considered at such hearing, and only by an order specifying in what respect the commissioner finds that such plan fails to meet such requirements, and stating when within a reasonable period thereafter such plan shall be deemed no longer effective. Such order shall not affect any assignment made or policy issued or made prior to the expiration of the period set forth in such order. Amendments to such plan or plans shall be prepared, and filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

If no plan meeting the standards set forth in (a), (b), (c) and (d) is submitted to the commissioner within the period stated in any order disapproving an existing plan the commissioner shall, if necessary to carry out the purpose of this section after hearing, prepare and promulgate a plan meeting such requirements. If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner finds that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable or otherwise inconsistent with the provisions of this subsection the commissioner may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this subsection and requiring discontinuance of such activity or practice.

History: L. 1951, ch. 300, § 2; L. 1969, ch. 238, § 7; L. 1978, ch. 182, § 1; L. 1988, ch. 356, § 103; July 1, 1989.



40-2103 Same; payment of commissions.

40-2103. Same; payment of commissions. An insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

History: L. 1951, ch. 300, § 3; April 1.



40-2104 Same; invalidity of part.

40-2104. Same; invalidity of part. If any clause, paragraph, subsection or section of this act shall be held invalid or unconstitutional, it shall be conclusively presumed that the legislature would have enacted the remainder of this act without such invalid or unconstitutional clause, paragraph, subsection or section.

History: L. 1951, ch. 300, § 4; April 1.



40-2105 Stock and membership records of stock or mutual life or stock fire or stock casualty companies; inspection.

40-2105. Stock and membership records of stock or mutual life or stock fire or stock casualty companies; inspection. The officer who shall have charge of the stock or membership records of any stock or mutual life, or any stock fire or stock casualty insurance company organized under the laws of this state, shall at any meeting of stockholders or members have available the stock or membership records as will show who are stockholders or members. Such records shall be available for inspection and examination only by designated company employees and by such committee as shall be appointed prior to or at said meeting by the president or presiding officer to determine the number of shares or members present in person or by proxy and entitled to vote. Except as to membership records and records pertaining to stock issued and outstanding and the holders thereof, every stockholder or member shall have the right to examine in person or by agent or attorney, at any reasonable time for any reasonable purpose, the bylaws, books of account and minutes of the proceedings of the stockholders or members and directors, and to make copies of or extracts from them.

History: L. 1957, ch. 288, § 1; April 16.



40-2106 Same; demand for examination; specification of mismanagement; hearing; powers and duties of commissioner.

40-2106. Same; demand for examination; specification of mismanagement; hearing; powers and duties of commissioner. Any member or stockholder of any stock or mutual life, stock fire or stock casualty insurance company organized under the laws of this state may make demand to examine the membership records or records pertaining to stock issued and outstanding and the holders thereof of such company by filing a verified application with the commissioner of insurance of this state setting forth specification of mismanagement on the part of the officers of such company. Upon the filing of such application, the commissioner of insurance shall conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act. Unless the commissioner finds from the evidence produced at such hearing that there is reasonable cause to believe that the officers of such company have mismanaged the affairs of such company, such application shall be denied; otherwise, such commissioner shall make such order as the commissioner deems suitable for the protection of the policyholders, members and stockholders as to permitting such inspection or a modified or limited inspection as will best safeguard the interests of all concerned and will avoid injury or damage to such company or its members or stockholders.

History: L. 1957, ch. 288, § 2; L. 1988, ch. 356, § 104; July 1, 1989.



40-2107 Same; definitions.

40-2107. Same; definitions. For the purpose of this act the word "members" shall be construed to include policyholders of a mutual life insurance company and the words "membership records" shall be construed to include policyholder records of a mutual life insurance company.

History: L. 1957, ch. 288, § 3; April 16.



40-2108 Apportionment agreements among insurers as to persons unable to procure workmen's compensation and employer liability policies.

40-2108. Apportionment agreements among insurers as to persons unable to procure workmen's compensation and employer liability policies. Agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith, entitled to but who are unable to procure such insurance through ordinary methods and such insurers may agree among themselves on the use of reasonable rate modifications for such insurance: Provided, That such apportionment agreements and rate modifications are approved by the commissioner of insurance.

History: L. 1961, ch. 239, § 1; June 30.



40-2109 Apportionment or assignment of risk of certain workers compensation and employer's liability insurance; filing of plan; requirements; governing board of plan; membership, meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization.

40-2109. Apportionment or assignment of risk of certain workers compensation and employer's liability insurance; filing of plan; requirements; governing board of plan; membership, meetings, term of office and duties; review of plan; approval; disapproval; procedure; amendment; preparation of plan by commissioner; unreasonable or unfair activities by insurer or rating organization. Every insurer undertaking to transact in this state the business of either workers compensation or employer's liability insurance or both, and every rating organization which files rates for such insurance shall cooperate in the preparation and submission to the commissioner of insurance of a plan or plans, for the equitable apportionment among insurers of applicants for insurance who are in good faith, entitled to but who are unable to procure through ordinary methods, such insurance. Such plan or plans shall provide:

(a) Reasonable rules governing the equitable distribution of risks by direct insurance, reinsurance or otherwise and their assignment to insurers;

(b) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(c) a method whereby applicants for insurance, insured and insurers may have a hearing on grievances and the right of appeal to the commissioner;

(d) for every such plan or plans, there shall be a governing board to be appointed by the commissioner of insurance which shall meet at least annually to review and prescribe operating rules, and which shall consist of the following members:

(1) Seven members who shall be appointed as follows: Three of such members shall be representatives of foreign insurance companies, two members shall be representatives of domestic insurance companies and two members shall be licensed independent insurance agents. Such members shall be appointed for a term of three years, except that the initial appointment shall include two members appointed for a two-year term and two members appointed for a one-year term, as designated by the commissioner; and

(2) Two members representative of the general public interest with such members to be appointed for a term of two years.

The commissioner shall review the plan as soon as reasonably possible after filing in order to determine whether it meets the requirements set forth in subsections (a) and (c) above. As soon as reasonably possible after the plan has been filed the commissioner shall in writing approve or disapprove the same, except that any plan shall be deemed approved unless disapproved within 45 days. Subsequent to the waiting period the commissioner may disapprove any plan on the ground that it does not meet the requirements set forth in subsections (a), (b) and (c) above, but only after a hearing held upon not less than 10 days' written notice to every insurer and rating organization affected specifying the matter to be considered at such hearing, and only by an order specifying in what respect the commissioner finds that such plan fails to meet such requirements and stating when within a reasonable period thereafter such plan shall be deemed no longer effective. Such order shall not affect any assignment made or policy issued or made prior to the expiration of the period set forth in such order. Amendments to such plan or plans shall be prepared, and filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

If no plan meeting the standards set forth in subsections (a), (b) and (c) is submitted to the commissioner within the period stated in any order, disapproving an existing plan the commissioner shall, if necessary to carry out the purpose of this section after hearing, prepare and promulgate a plan meeting such requirements. When such plan or plans or amendments thereto have been approved or promulgated, no insurer shall thereafter issue a policy of workers compensation or employer's liability insurance or undertake to transact such business in this state unless such insurer shall participate in such an approved or promulgated plan. If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner finds that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable or otherwise inconsistent with the provisions of this section the commissioner may issue a written order specifying in what respects such activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this section and requiring discontinuance of such activity or practice.

(e) The commissioner shall approve rates and rate modifications for each plan that provides workers compensation insurance. This provision shall not prohibit the application of surcharges, experience modifications or other rating variables.

History: L. 1961, ch. 239, § 2; L. 1969, ch. 238, § 8; L. 1988, ch. 356, § 105; L. 1993, ch. 286, § 23; L. 2011, ch. 113, § 3; July 1.



40-2110 Same; payment of commissions.

40-2110. Same; payment of commissions. An insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

History: L. 1961, ch. 239, § 3; June 30.



40-2111 Apportionment or assignment of risk for certain insurance; filing of plan; requirements; governing board of plan, membership, meetings, terms of office and duties; accident and sickness insurance report.

40-2111. Apportionment or assignment of risk for certain insurance; filing of plan; requirements; governing board of plan, membership, meetings, terms of office and duties; accident and sickness insurance report. (a) Every insurer authorized to issue a policy of accident and sickness insurance as defined in K.S.A. 40-2201, and amendments thereto, or undertaking to transact in the state of Kansas the kinds of insurance specified in subsection (a), (b) or (c) of K.S.A. 40-901, and amendments thereto, or subsection (b) or (c) of K.S.A. 40-1102, and amendments thereto, and every rating organization which makes rates for such insurance, shall at the discretion of the commissioner of insurance, cooperate in the preparation of and submission to the commissioner and participate in a plan or plans for the equitable apportionment among insurers of applicants for insurance who are, in good faith, entitled to such kinds of insurance, or subdivisions or combinations thereof, but who are unable to procure the same through ordinary methods. This section shall not apply to the kinds of insurance specified in K.S.A. 40-2102 and 40-2108, and amendments thereto.

(b) Such plan or plans shall provide:

(1) Reasonable rules governing the equitable distribution of risks, by direct insurance, reinsurance or otherwise, and their assignment to insurers;

(2) rates and rate modifications applicable to such risks which shall be reasonable, adequate and not unfairly discriminatory;

(3) the extent of liability which each insurer shall be required to assume; and

(4) a method whereby applicants for insurance, insureds, agents and insurers may have a hearing on grievances and the right of appeal of the commissioner.

For every such plan or plans, there shall be a governing board, to be appointed by the commissioner of insurance, which shall meet at least annually to review and prescribe operating rules, and which shall consist of the following members:

(A) Seven members who shall be appointed as follows: Three members shall be representatives of foreign insurance companies, two members shall be representatives of domestic insurance companies and two members shall be licensed independent insurance agents. Such members shall be appointed for a term of three years, except that the initial appointment shall include two members appointed for a two-year term and two members appointed for a one-year term, as designated by the commissioner; and

(B) Two members representative of the general public interest, with such members to be appointed for a term of two years.

(c) With regard to accident and sickness insurance, prior to the implementation of a plan under this section: (1) Every insurer shall report to the commissioner at such time as the commissioner may require, on a form prescribed by the commissioner, information concerning each instance of declination of insurance coverage, termination of insurance coverage and offering to insure at higher than standard rates, with respect to the type of insurance proposed to be provided under this section; (2) the commissioner shall report to the governor and to the legislature, no later than the commencement of the 1988 regular session of the Kansas legislature, data obtained under the provisions of this section along with a proposed plan, including an analysis of the cost impact thereof, developed in accordance with this section; (3) the legislature shall have an opportunity to review the data and comment on whether there is a need for implementation of the plan; and (4) approval by the legislature must be obtained.

History: L. 1969, ch. 238, § 1; L. 1986, ch. 178, § 1; July 1.



40-2112 Review of plan; approval; disapproval; notice and hearing; order specifying defect in plan; amendment of plan; assignment made under plan.

40-2112. Review of plan; approval; disapproval; notice and hearing; order specifying defect in plan; amendment of plan; assignment made under plan. The commissioner of insurance shall review any plan proposed pursuant to K.S.A. 40-2111, as soon as reasonably possible after the same is filed, in order to determine whether it meets the requirements set forth in said K.S.A. 40-2111; and as soon as reasonably possible after the plan has been filed, the commissioner shall in writing approve or disapprove the same: Provided, That any plan shall be deemed approved unless disapproved within forty-five (45) days after its submission, but subsequent to any plan receiving approval in such manner, the commissioner may disapprove said plan if it does not meet the requirements set forth in K.S.A. 40-2111, but only after: (1) A hearing has been held upon not less than ten (10) days' written notice to every insurer and rating organization which would be affected by such ruling, specifying the matter to be considered at such hearing; and (2) the commissioner has issued an order specifying in what respect he finds that such plan fails to meet such requirements, and stating when, within a reasonable period thereafter, such plan shall be deemed no longer effective. Such order shall not affect any assignment made or any policy issued or made prior to the expiration of the period set forth in said order, and it shall require that amendments of such plan or plans shall be prepared, filed and reviewed in the same manner as herein provided with respect to the original plan or plans.

History: L. 1969, ch. 238, § 2; July 1.



40-2113 Preparation of plan by commissioner, when; unreasonable or unfair activity or practice by insurer or rating organization; hearing; order.

40-2113. Preparation of plan by commissioner, when; unreasonable or unfair activity or practice by insurer or rating organization; hearing; order. If no plan, meeting the standards set forth in K.S.A. 40-2111, and amendments thereto, is submitted to the commissioner within the period stated in any order disapproving an existing plan, the commissioner shall, if necessary to carry out the purpose of this section, and after hearing, prepare and promulgate a plan meeting such requirements. The commissioner may designate one or more rating organizations or other agencies to assist in the preparation, operation and promulgation of such a plan. If, after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act, the commissioner finds that any activity or practice of any insurer or rating organization in connection with the operation of such plan or plans is unfair or unreasonable, or otherwise inconsistent with the provisions of this subsection, the commissioner may issue a written order specifying in what respects such activity or practice is unfair or unreasonable, or otherwise inconsistent with the provisions of this subsection, and requiring discontinuance of such activity or practice.

History: L. 1969, ch. 238, § 3; L. 1988, ch. 356, § 106; July 1, 1989.



40-2114 Participating insurer may pay commission to other participating insurer or agent.

40-2114. Participating insurer may pay commission to other participating insurer or agent. Any insurer participating in the plan approved by the commissioner may pay a commission with respect to insurance assigned under the plan to an agent licensed for any other insurer participating in the plan or to any insurer participating in the plan.

History: L. 1969, ch. 238, § 4; July 1.



40-2115 Hearings; compliance with 40-281 and the Kansas administrative procedure act.

40-2115. Hearings; compliance with 40-281 and the Kansas administrative procedure act. Any hearing held by the commissioner of insurance pursuant to the provisions of this act shall be in substantial compliance with the provisions of K.S.A. 40-281, and amendments thereto, unless the hearing involves an order as defined in K.S.A. 77-502, and amendments thereto, in which case the hearing shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1969, ch. 238, § 5; L. 1988, ch. 356, § 107; July 1, 1989.



40-2116 Rules and regulations.

40-2116. Rules and regulations. The commissioner may establish rules and regulations necessary to carry out the provisions of this act.

History: L. 1969, ch. 238, § 6; July 1.



40-2117 Uninsurable health insurance plan; citation of act.

40-2117. Uninsurable health insurance plan; citation of act. This act shall be known and may be cited as the Kansas uninsurable health insurance plan act.

History: L. 1992, ch. 209, § 1; July 1.



40-2118 Uninsurable health insurance plan; definitions.

40-2118. Uninsurable health insurance plan; definitions. As used in this act, unless the context otherwise requires, the following words and phrases shall have the meanings ascribed to them in this section:

(a) "Administering carrier" means the insurer or third-party administrator designated in K.S.A. 40-2120, and amendments thereto.

(b) "Association" means the Kansas health insurance association established in K.S.A. 40-2119, and amendments thereto.

(c) "Board" means the board of directors of the association.

(d) "Church plan" means a plan as defined under section 3(33) of the Employee Retirement Income Security Act of 1974.

(e) "Commissioner" means the commissioner of insurance.

(f) "Creditable coverage" means with respect to an individual, coverage of the individual under any of the following:

(1) A group health plan;

(2) health insurance coverage;

(3) part A or part B of Title XVIII of the Social Security Act;

(4) title XIX of the Social Security Act, other than coverage consisting solely of benefit under Section 1928;

(5) chapter 55 of Title 10, United States Code;

(6) a medical care program of the Indian Health Service or of a tribal organization;

(7) a state health benefit risk pool;

(8) a health plan offered under Chapter 89 of Title 5, United States Code;

(9) a public health plan as defined under regulations promulgated by the secretary of health and human services;

(10) a health benefit plan under section 5(e) of the Peace Corps Act (22 U.S.C. § 2504(d)); and

(11) a state children's health insurance program established pursuant to title XXI of the Social Security Act.

(g) "Dependent" means a resident spouse or resident unmarried child under the age of 19 years, a child who is a student under the age of 23 years and who is financially dependent upon the parent, or a child of any age who is disabled and dependent upon the parent.

(h) "Excess loss" means the total dollar amount by which claims expense incurred for any issuer of a medicare supplement policy or certificate delivered or issued for delivery to persons in this state eligible for medicare by reason of disability and who are under age 65 exceeds 65% of the premium earned by such issuer during a calendar year.

(i) "Federally defined eligible individual" means an individual:

(1) For whom, as of the date the individual seeks coverage under this section, the aggregate of the periods of creditable coverage is 18 or more months and whose most recent prior coverage was under a group health plan, government plan or church plan;

(2) who is not eligible for coverage under a group health plan, Part A or B of Title XVII of the Social Security Act, or a state plan under Title XIX of the Social Security Act, or any successor program, and who does not have any other health insurance coverage;

(3) with respect to whom the most recent coverage was not terminated for factors relating to nonpayment of premiums or fraud; and

(4) who if offered the option of continuation coverage under COBRA or under a similar program, elected such continuation coverage, and has exhausted such continuation coverage.

(j) "Federally defined eligible individuals for FTAA" means an individual who is:

(1) Legally domiciled in this state; and

(2) eligible for the credit for health insurance costs under section 35 of the internal revenue code of 1986.

(k) "FTAA" means federal trade adjustment assistance under the federal trade adjustment assistance reform act of 2002, public law 107-210.

(l) "Governmental plan" means a plan as defined under section 3(32) of the Employee Retirement Income Security Act of 1974 and any plan maintained for its employees by the government of the United States or by any agency or instrumentality of such government.

(m) "Group health plan" means an employee benefit plan as defined by section 3(1) of the Employee Retirement Income Security Act of 1974 to the extent that the plan provides any hospital, surgical or medical expense benefits to employees or their dependents (as defined under the terms of the plan) directly or through insurance, reimbursement or otherwise.

(n) "Health insurance" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans. "Health insurance" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(o) "Health maintenance organization" means any organization granted a certificate of authority under the provisions of the health maintenance organization act.

(p) "Insurance arrangement" means any plan, program, contract or any other arrangement under which one or more employers, unions or other organizations provide to their employees or members, either directly or indirectly through a group-funded pool, trust or third-party administrator, health care services or benefits other than through an insurer.

(q) "Insurer" means any insurance company, fraternal benefit society, health maintenance organization and nonprofit hospital and medical service corporation authorized to transact health insurance business in this state.

(r) "Medicaid" means the medical assistance program operated by the state under title XIX of the federal social security act.

(s) "Medicare" means coverage under both parts A and B of title XVIII of the federal social security act, 42 U.S.C. § 1395.

(t) "Medicare supplement policy" means a group or individual policy of accident and sickness insurance or a subscriber contract of hospitals and medical service associations or health maintenance organizations, other than a policy issued pursuant to a contract under section 1876 of the federal social security act (42 U.S.C. §§ 1395 et seq.) or an issued policy under a demonstration project specified in 42 U.S.C. § 1395ss(g)(1), which is advertised, marketed or designed primarily as a supplement to reimbursements under medicare for the hospital, medical or surgical expenses of persons eligible for medicare.

(u) "Member" means all insurers and insurance arrangements participating in the association.

(v) "Plan" means the Kansas uninsurable health insurance plan created pursuant to this act.

(w) "Plan of operation" means the plan to create and operate the Kansas uninsurable health insurance plan, including articles, bylaws and operating rules, adopted by the board pursuant to K.S.A. 40-2119, and amendments thereto.

History: L. 1992, ch. 209, § 2; L. 1997, ch. 190, § 7; L. 1999, ch. 106, § 1; L. 2004, ch. 159, § 8; L. 2010, ch. 108, § 2; July 1.



40-2119 Same; Kansas health insurance association, membership, board of directors; plan of operation, approval of commissioner; powers and duties of association; reinsurance program for medicare supplement policies.

40-2119. Same; Kansas health insurance association, membership, board of directors; plan of operation, approval of commissioner; powers and duties of association; reinsurance program for medicare supplement policies. (a) There is hereby created a nonprofit legal entity to be known as the Kansas health insurance association. All insurers and insurance arrangements providing health care benefits in this state shall be members of the association. The association shall operate under a plan of operation established and approved under subsection (b) of this section and shall exercise its powers through a board of directors established under this section.

(b) (1) The board of directors of the association shall be selected by members of the association subject to the approval of the commissioner. To select the initial board of directors, and to initially organize the association, the commissioner shall give notice to all members in this state of the time and place of the organizational meeting. In determining voting rights at the organizational meeting, each member shall be entitled to one vote in person or by proxy. If the board of directors is not selected within 60 days after the organizational meeting, the commissioner shall appoint the initial board. In approving or selecting members of the board, the commissioner shall consider, among other things, whether all members are fairly represented. Members of the board may be reimbursed from the moneys of the plan for expenses incurred by them as members of the board of directors but shall not otherwise be compensated by the plan for their services.

(2) The board shall submit to the commissioner a plan of operation for the association and any amendments thereto necessary or suitable to assure the fair, reasonable and equitable administration of the plan. The plan of operation shall become effective upon approval in writing by the commissioner consistent with the date on which the coverage under this act must be made available. The commissioner shall, after notice and hearing, approve the plan of operation if it is determined to be suitable to assure the fair, reasonable and equitable administration of the plan and provides for the sharing of association losses on an equitable proportionate basis among the members of the association. If the board fails to submit a suitable plan of operation within 180 days after its appointment, or at any time thereafter fails to submit suitable amendments to the plan of operation, the commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules and regulations as are necessary or advisable to effectuate the provisions of this section. Such rules and regulations shall continue in force until modified by the commissioner or superseded by a plan of operation submitted by the board and approved by the commissioner. The plan of operation shall, in addition to requirements enumerated elsewhere in this act:

(A) Establish procedures for the handling and accounting of assets and moneys of the plan;

(B) select an administering carrier in accordance with K.S.A. 40-2120, and amendments thereto;

(C) establish procedures for the collection of assessments from all members to provide for claims paid under the plan and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made. The level of payments shall be established by the board pursuant to K.S.A. 40-2121, and amendments thereto. Assessments shall be due and payable within 30 days of receipt of the assessment notice;

(D) establish appropriate cost control measures, including but not limited to, preadmission review, case management, utilization review and exclusions and limitations with respect to treatment and services under the plan; and

(E) develop and implement a program to publicize the existence of the plan, the eligibility requirements and procedures for enrollment and to maintain public awareness of the plan.

(F) Establish benefit levels, lifetime maximum benefits, and other coverage and eligibility parameters, and establish such other requirements and procedures as are necessary to assure the availability of a benefit program or programs conforming with the requirements of a qualified high risk pool as set forth in section 111 of Public Law 104-191 and amendments thereto.

(c) The association shall have the general powers and authority enumerated by this subsection in accordance with the plan of operation approved by the commissioner under subsection (b). The association shall have the general powers and authority granted under the laws of this state to insurers licensed to transact the kind of health service or insurance included under K.S.A. 40-2123, and amendments thereto, and in addition thereto, the specific authority and duty to:

(1) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this act, including the authority, with the approval of the commissioner, to enter into contracts with similar plans of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions;

(2) sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against participating members;

(3) take such legal action as necessary to avoid the payment of improper claims against the association or the coverage provided by or through the plan;

(4) establish appropriate rates, rate schedules, rate adjustments, expense allowances, agents' referral fees, claim reserve formulas and any other actuarial function appropriate to the operation of the plan. During the first two years of operation of the plan, rates shall be established in an amount that is estimated by the board to cover all claims that may be made against the plan and the expenses of operating the plan. In following years, rates for coverage shall be reasonable in terms of the benefits provided, the risk experience and expenses of providing the coverage, except that such rates shall not exceed 150% of the average premium rate charged for similar coverage in the private market. Rates and rate schedules may be adjusted for appropriate risk factors such as age, sex and geographic location in claims costs and shall take into consideration appropriate risk factors in accordance with established actuarial and underwriting practices, however particular health conditions or illnesses shall not constitute appropriate risk factors;

(5) assess members of the association in accordance with the provisions of K.S.A. 40-2121, and amendments thereto;

(6) design the policies of insurance to be offered by the plan which shall cover at least the expenses enumerated in subsection (b) of K.S.A. 40-2123, and amendments thereto, but with such limitations and optional benefit levels as the plan prescribes;

(7) issue policies of insurance in accordance with the requirements of this act; and

(8) appoint from among members appropriate legal, actuarial and other committees as necessary to provide technical assistance in the operation of the plan, policy and other contract design, and any other function within the authority of the association.

(d) The association shall administer a reinsurance program for medicare supplement policies issued to Kansas residents who are eligible for medicare by reason of disability. All medicare supplement insurers issuing or renewing medicare supplement policies in this state shall be participants in such reinsurance program. (1) On or before May 1, 2000, and each year thereafter, each issuer of a medicare supplement policy in the state shall provide to the association a calendar year accounting of the medicare supplement policies delivered or issued for delivery in the state and covering persons eligible for medicare by reason of disability who are under age 65. (2) The accounting for medicare supplement policies covering persons eligible by reason of disability and under age 65 shall include the total number of such persons covered, the total premium earned on such persons, and the total claims expense incurred with respect to such persons during such year as paid through March 31, without estimates for incurred but not reported claims. (3) The association shall use such reports to develop the assessment required under subsection (d) of K.S.A. 40-2121, and amendments thereto.

History: L. 1992, ch. 209, § 3; L. 1996, ch. 98, § 1; L. 1997, ch. 190, § 8; L. 1999, ch. 106, § 2; July 1.



40-2120 Same; plan administering carrier, selection, functions.

40-2120. Same; plan administering carrier, selection, functions. (a) The board shall select an insurer or third-party administrator to administer the plan. The board shall evaluate bids submitted by interested parties based on criteria established by the board which shall include:

(1) The bidder's proven ability to handle individual accident and health insurance;

(2) the efficiency of the bidder's claim paying procedure;

(3) an estimate of total charges for administering the plan; and

(4) the bidder's ability to administer the plan in a cost efficient manner.

(b) The administering carrier so selected shall serve for a period of three years subject to removal for cause. At least one year prior to the expiration of each three-year period of service, the board shall invite all interested parties, including the current administering carrier, to submit bids to serve as the administering carrier for the succeeding three-year period. Selection of the administering carrier for the succeeding period shall be made at least six months prior to the end of the current three-year period. The administering carrier shall be paid as provided in the plan of operation.

(c) The administering carrier shall perform all administrative, eligibility and administrative claims payment functions relating to the plan, including:

(1) Establishing a billing procedure for collection of premiums from insured persons. Billings shall be made on a periodic basis as determined by the board, which shall not be more frequent than a monthly billing;

(2) performing all necessary functions to assure timely payment of benefits to covered persons under the plan including making available information relating to the proper manner of submitting a claim for benefits to the plan, distributing forms upon which submission shall be made and evaluating the eligibility of each claim for payment under the plan;

(3) accepting payments of premiums from insured persons and remitting such payments to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the uninsurable health insurance plan fund established in K.S.A. 40-2126, and amendments thereto;

(4) submitting regular reports to the board regarding the operation of the plan. The frequency, content and form of the reports shall be as determined by the board;

(5) determining net written and earned premiums, the expense of administration, and the paid and incurred losses for each year and reporting such information to the board and the commissioner in a form and manner prescribed by the commissioner.

History: L. 1992, ch. 209, § 4; L. 2001, ch. 5, § 116; July 1.



40-2121 Same; member assessments; credit for loss assessments against premium and privilege tax liability.

40-2121. Same; member assessments; credit for loss assessments against premium and privilege tax liability. (a) Following the close of each fiscal year, the administering carrier shall determine the net premiums, the plan expenses of administration and the incurred losses for the year. Any net loss of the plan determined after taking into account amounts transferred pursuant to subsection (h) of K.S.A. 79-4804, and amendments thereto, investment income and other appropriate gains and losses shall be assessed by the board to all members of the association in proportion to their respective shares of total health insurance premiums received in this state during the calendar year coinciding with or ending during the fiscal year of the association or any other equitable basis as may be provided in the plan of operation. For health maintenance organization members and insurance arrangements, the proportionate share of losses shall be determined through application of an equitable formula based upon claims paid on the value of services provided. In sharing losses, the board may abate or defer in whole or in part the assessment of a member if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. Health insurance benefits paid by an insurance arrangement that are less than an amount determined by the board to justify the cost of collection shall not be considered for purposes of determining assessments. Net gains, if any, shall be held at interest to offset future losses or allocated to reduce future premiums. In addition to any annual assessment at the close of the fiscal year of the plan authorized by this subsection, the board may provide for interim assessments of the members of the association, subject to the approval of the commissioner, as may be necessary to assure the financial capability of the association in meeting the incurred or estimated claims expenses of the plan and the operating and administrative expenses of the plan.

(b) In addition to any assessment authorized by subsection (a), the board may assess the members of the association for any initial costs associated with developing and implementing the plan to the extent such costs exceed the funds transferred to the uninsurable health insurance plan fund pursuant to K.S.A. 40-2125, and amendments thereto. Such assessment shall be allocated among the members of the association in the manner prescribed by subsection (a) of this section or any other equitable formula established by the board. Assessments under this subsection shall not be subject to the credit against premium tax under subsection (c).

(c) For taxable years commencing after December 31, 1995, and prior to January 1, 1998, 80% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium or privilege tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid. For the tax year commencing after December 31, 1997, 70% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid.

For the tax year commencing after December 31, 1998, 65% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid.

For the tax year commencing after December 31, 1999, 60% of any assessment made against a member of the association pursuant to subsection (a) of this section may be claimed by such member as a credit against such member's premium tax liability imposed by K.S.A. 12-2624, 40-252 or 40-3213, and amendments thereto, for the taxable year in which such assessment is paid.

(d) In addition to the assessments otherwise authorized herein, the board shall assess all issuers of medicare supplement policies covering persons within this state to the extent necessary to assure that the excess losses, if any, are distributed among such issuers of medicare supplement policies in a ratio equal to the percentage market share in Kansas of each such issuer for medicare supplement policies covering persons eligible for medicare by reason of age. The association shall also assess to such issuers of medicare supplement policies the costs the association incurs in operating the reinsurance program, making assessments, and collecting and distributing moneys, which shall be assessed pro rata to such issuers based on the market share of such issuers of medicare supplement policies covering persons eligible for medicare by reason of age. Such assessment shall occur not later than July 1 of each year, based on such excess losses and such market shares for the immediately preceding calendar year. Issuers of medicare supplement policies shall remit the amount so assessed to the association within the time frames established by the board for payment of assessment otherwise authorized herein. The association shall pay to any issuer of medicare supplement policies entitled thereto such amount as is necessary to result in the equalization among all issuers of medicare supplement policies in Kansas of excess losses in a proportion equivalent to the percentage market share in Kansas of each issuer of medicare supplement policies covering persons eligible for medicare by reason of age. The amount of such assessments received by an insurer shall not be accounted for as premium income nor shall such amounts be subject to premium tax. The amount of such assessments shall not be available for use in premium tax credits provided for under subsection (c) of K.S.A. 40-2122, and amendments thereto. The association shall have the ability to enforce assessments through its board.

History: L. 1992, ch. 209, § 5; L. 1996, ch. 98, § 2; L. 1997, ch. 190, § 9; L. 1999, ch. 106, § 3; L. 2000, ch. 34, § 1; July 1.



40-2122 Same; persons eligible for plan coverage; termination upon cessation of eligibility; notice of availability of coverage.

40-2122. Same; persons eligible for plan coverage; termination upon cessation of eligibility; notice of availability of coverage. (a) The following individuals shall be eligible for plan coverage provided they meet the criteria set forth in subsection (b):

(1) Any person who has been a resident of this state for at least six months;

(2) any person who is a legal domiciliary of this state who previously was covered under the high risk pool of another state, provided they apply for coverage under the plan within 63 days of losing such other coverage for reasons other than fraud or nonpayment of premiums;

(3) any federally defined eligible individual who is a legal domiciliary of this state; or

(4) any federally defined eligible individual for FTAA.

(b) Those individuals who are eligible for plan coverage under subsection (a) must provide evidence satisfactory to the administering carrier that such person meets one of the following criteria:

(1) Such person has had health insurance coverage involuntarily terminated for any reason other than nonpayment of premium;

(2) such person has applied for health insurance and been rejected by two carriers because of health conditions;

(3) Such person is a child under the age of 19 years and has been unable to purchase or obtain coverage under an individual health insurance policy providing health insurance coverage, because such coverage is not available for sale in the county in which the child resides;

(4) such person has applied for health insurance and has been quoted a premium rate which is in excess of the plan rate;

(5) such person has been accepted for health insurance subject to a permanent exclusion of a preexisting disease or medical condition;

(6) such person is a federally defined eligible individual; or

(7) such person is a federally defined eligible individual for FTAA.

(c) Each resident dependent of a person who is eligible for plan coverage shall also be eligible for plan coverage.

(d) The following persons shall not be eligible for coverage under the plan:

(1) Any person who is eligible for medicare or is eligible for medicaid benefits;

(2) any person who has had coverage under the plan terminated less than 12 months prior to the date of the current application, except that this provision shall not apply with respect to an applicant who is a federally defined eligible individual;

(3) any person who has received accumulated benefits from the plan equal to or in excess of the lifetime maximum benefits under the plan prescribed by K.S.A. 40-2124, and amendments thereto;

(4) any person having access to accident and health insurance through an employer-sponsored group or self-insured plan, including coverage under the consolidated omnibus budget reconciliation act (COBRA), except that the requirement for exhaustion of any available COBRA or state continuation is waived whenever such person:

(A) Is eligible for the credit for health care costs under section 35 of the internal revenue code of 1986; and

(B) has three months of prior creditable coverage as described in subsection (c) of K.S.A. 40-2124, and amendments thereto; or

(5) any person who is eligible for any other public or private program that provides or indemnifies for health services.

(e) Any person who ceases to meet the eligibility requirements of this section may be terminated at the end of a policy period.

(f) All plan members, insurers and insurance arrangements shall notify in writing persons denied health insurance coverage, for any reason, of the availability of coverage through the Kansas health insurance association.

History: L. 1992, ch. 209, § 6; L. 1995, ch. 129, § 1; L. 1997, ch. 190, § 10; L. 1998, ch. 174, § 4; L. 1999, ch. 30, § 1; L. 2004, ch. 159, § 9; L. 2011, ch. 111, § 6; June 2.



40-2123 Same; expenses and services covered under plan; exclusions; plan not subject to coverages mandated by other laws.

40-2123. Same; expenses and services covered under plan; exclusions; plan not subject to coverages mandated by other laws. (a) The plan shall offer coverage to every eligible person pursuant to which such person's covered expenses shall be indemnified or reimbursed subject to the provisions of K.S.A. 40-2124, and amendments thereto.

(b) Except for those expenses set forth in subsection (c) of this section, expenses covered under the plan shall include expenses for:

(1) Services of persons licensed to practice medicine and surgery which are medically necessary for the diagnosis or treatment of injuries, illnesses or conditions;

(2) services of advanced registered nurse practitioners who hold a certificate of qualification from the board of nursing to practice in an expanded role or physicians assistants acting under the direction of a supervising physician when such services are provided at the direction of a person licensed to practice medicine and surgery and meet the requirements of paragraph (b)(1) above;

(3) services of licensed dentists when such procedures would otherwise be performed by persons licensed to practice medicine and surgery;

(4) emergency care, surgery and treatment of acute episodes of illness or disease as defined in the plan and provided in a general hospital or ambulatory surgical center as such terms are defined in K.S.A. 65-425, and amendments thereto;

(5) medically necessary diagnostic laboratory and x-ray services;

(6) drugs and controlled substances prescribed by a practitioner, as defined in K.S.A. 65-1626, and amendments thereto, or drugs and controlled substances prescribed by a mid-level practitioner as defined in K.S.A. 65-1626, and amendments thereto. Coverage for outpatient prescriptions shall be subject to a mandatory 50% coinsurance provision, and coverage for prescriptions administered to inpatients shall be subject to a coinsurance provision as established in the plan; and

(7) subject to the approval of the commissioner, the board shall also review and recommend the inclusion of coverage for mental health services and such other primary and preventive health care services as the board determines would not materially impair affordability of the plan.

(c) Expenses not covered under the plan shall include expenses for:

(1) Illness or injury due to an act of war;

(2) services rendered prior to the effective date of coverage under this plan for the person on whose behalf the expense is incurred;

(3) services for which no charge would be made in the absence of insurance or for which the insured bears no legal obligation to pay;

(4) (A) services or charges incurred by the insured which are otherwise covered by:

(i) Medicare or state law or programs;

(ii) medical services provided for members of the United States armed forces and their dependents or for employees of such armed forces;

(iii) military service-connected disability benefits;

(iv) other benefit or entitlement programs provided for by the laws of the United States (except title XIX of the social security act of 1965);

(v) workers compensation or similar programs addressing injuries, diseases, or conditions incurred in the course of employment covered by such programs;

(vi) benefits payable without regard to fault pursuant to any motor vehicle or other liability insurance policy or equivalent self-insurance.

(B) This exclusion shall not apply to services or charges which exceed the benefits payable under the applicable programs listed above and which are otherwise eligible for payment under this section.

(5) Services the provision of which is not within the scope of the license or certificate of the institution or individual rendering such service;

(6) that part of any charge for services or articles rendered or prescribed which exceeds the rate established by K.S.A. 40-2131, and amendments thereto, for such services;

(7) services or articles not medically necessary;

(8) care which is primarily custodial or domiciliary in nature;

(9) cosmetic surgery unless provided as the result of an injury or medically necessary surgical procedure;

(10) eye surgery if corrective lenses would alleviate the problem;

(11) experimental services or supplies not generally recognized as the normal mode of treatment for the illness or injury involved;

(12) service of a blood donor and any fee for failure of the insured to replace the first three pints of blood provided in each calendar year; and

(13) personal supplies or services provided by a health care facility or any other nonmedical or nonprescribed supply or service.

(d) Except as expressly provided for in this act, no law requiring the coverage or the offer of coverage of a health care service or benefit shall apply to the plan.

(e) A plan may incorporate provisions that will direct covered persons to the most appropriate lowest cost health care provider available.

History: L. 1992, ch. 209, § 7; L. 1993, ch. 132, § 5; L. 1997, ch. 184, § 1; L. 1999, ch. 115, § 6; L. 2007, ch. 177, § 28; L. 2014, ch. 131, § 3; July 1, 2015.



40-2124 Same; deductible and copayment provisions; maximum lifetime benefit; preexisting conditions exclusion; reduction of plan benefits for duplicate coverage; recovery of benefits paid for noncovered expenses.

40-2124. Same; deductible and copayment provisions; maximum lifetime benefit; preexisting conditions exclusion; reduction of plan benefits for duplicate coverage; recovery of benefits paid for noncovered expenses. (a) Coverage under the plan shall be subject to both deductible and coinsurance provisions set by the board. The plan shall offer to current participants and new enrollees no fewer than four choices of deductible and copayment options. Coverage shall contain a coinsurance provision for each service covered by the plan, and such copayment requirement shall not be subject to a stop-loss provision. Such coverage may provide for a percentage or dollar amount of coinsurance reduction at specific thresholds of copayment expenditures by the insured.

(b) Coverage under the plan shall be subject to a maximum lifetime benefit of $4,000,000 per covered individual.

(c) Coverage under the plan shall exclude charges or expenses incurred during the first 90 days following the effective date of coverage as to any condition:

(1) Which manifested itself during the six-month period immediately prior to the application for coverage in such manner as would cause an ordinarily prudent person to seek diagnosis, care or treatment; or

(2) for which medical advice, care or treatment was recommended or received in the six-month period immediately prior to the application for coverage. In succeeding years of operation of the plan, coverage of preexisting conditions may be excluded as determined by the board, except that no such exclusion shall exceed 180 calendar days, and no exclusion shall be applied to either a federally defined eligible individual provided that application for coverage is made not later than 63 days following the applicant's most recent prior creditable coverage or an individual under the age of 19 years who is eligible for enrollment in the plan under paragraph (3) of subsection (b) of K.S.A. 40-2122, and amendments thereto. For any individual who is eligible for the credit for health insurance costs under section 35 of the internal revenue code of 1986, the preexisting conditions limitation will not apply whenever such individual has maintained creditable health insurance coverage for an aggregate period of three months, not counting any period prior to a 63-day break in coverage, as of the date on which such individual seeks to enroll in coverage provided by this act.

(d) (1) Benefits otherwise payable under plan coverage shall be reduced by all amounts paid or payable through any other health insurance, or insurance arrangement, and by all hospital and medical expense benefits paid or payable under any workers compensation coverage, automobile medical payment or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program.

(2) The association shall have a cause of action against an eligible person for the recovery of the amount of benefits paid which are not covered expenses. Benefits due from the plan may be reduced or refused as a set-off against any amount recoverable under this section.

History: L. 1992, ch. 209, § 8; L. 1994, ch. 125, § 1; L. 1997, ch. 190, § 11; L. 2004, ch. 159, § 10; L. 2008, ch. 164, § 4; L. 2011, ch. 111, § 7; L. 2013, ch. 97, § 6; July 1.



40-2125 Same; loans to finance plan commencement, repayment.

40-2125. Same; loans to finance plan commencement, repayment. Upon request of the commissioner to provide for amounts that may be required to assist in financing the commencement of operations of the plan, the pooled money investment board shall loan to the uninsurable health insurance plan fund not to exceed $500,000 on July 15, 1992, July 15, 1993, July 15, 1994, and July 15, 1995. The total of the amounts so loaned shall be repaid from the uninsurable health insurance plan fund over the period of 10 fiscal years after fiscal year 1994 in accordance with appropriation acts. Amounts loaned under this section shall not bear interest.

History: L. 1992, ch. 209, § 9; July 1.



40-2126 Same; uninsurable health insurance plan fund; transfers to fund plan losses; transfer of plan surplus to fund.

40-2126. Same; uninsurable health insurance plan fund; transfers to fund plan losses; transfer of plan surplus to fund. There is hereby created in the state treasury a fund to be known and designated as the uninsurable health insurance plan fund. Periodically, the plan shall compare the premiums earned to the losses and expenses sustained by the plan. If there is any excess of losses and expenses over premiums earned, an amount determined by the commissioner to be necessary to fund such excess losses and expenses shall be transferred from the uninsurable health insurance plan fund to the plan to pay claims and expenses resulting from its operation. If there is any surplus of premiums earned over losses and expenses, such surplus shall be transferred to the uninsurable health insurance plan fund from the plan. All expenditures from the uninsurable health insurance plan fund shall be made in accordance with appropriation acts upon warrants of the director of accounts and reports issued pursuant to vouchers approved by the commissioner or a person or persons designated by the commissioner.

History: L. 1992, ch. 209, § 10; July 1.



40-2127 Same; annual financial report to commissioner; financial examination by commissioner.

40-2127. Same; annual financial report to commissioner; financial examination by commissioner. (a) Not later than July 1, 1993, and July 1 of each succeeding year, the board shall submit an audited financial report for the plan for the preceding calendar year to the commissioner in a form provided or prescribed by the commissioner.

(b) The financial status of the plan shall be subject to examination by the commissioner or the commissioner's designee. Such examination shall be conducted at least once every five years. The commissioner shall transmit a copy of the results of such examination to the legislature by February 1 of the year following the year in which the examination is conducted.

History: L. 1992, ch. 209, § 11; L. 2015, ch. 83, § 4; July 1.



40-2128 Same; submission of financial report to joint committee on health care decisions for the 90's; information required.

40-2128. Same; submission of financial report to joint committee on health care decisions for the 90's; information required. The commissioner shall submit annually to the joint committee on health care decisions for the 90's the financial report of the plan, the number of individuals covered and the specific coverage of the plan. The report shall compare the provider reimbursement rates to those of medicaid and medicare, and include the number of participating providers and their locations and other information as the joint committee shall request.

History: L. 1992, ch. 209, § 12; July 1.



40-2129 Same; commissioner's recommendations for plan improvements to joint committee, when.

40-2129. Same; commissioner's recommendations for plan improvements to joint committee, when. If, by July 1, 1995, operation of the Kansas uninsurable health insurance plan has inadequate participation; or activity in the health insurance marketplace materially impairs affordability or marketability of the plan; or the commissioner deems other factors jeopardize the operation of the plan, the commissioner shall develop and submit to the joint committee on health care decisions for the 90's recommendations the commissioner deems necessary to ensure the successful operation of the plan.

History: L. 1992, ch. 209, § 13; July 1.



40-2130 Same; form directing withholding or withdrawal of life-sustaining procedures to be provided applicants for coverage; retention upon execution.

40-2130. Same; form directing withholding or withdrawal of life-sustaining procedures to be provided applicants for coverage; retention upon execution. The association or a member insurer thereof shall provide every applicant for health coverage under the provisions of this act with a form for making a declaration directing the withholding or withdrawal of life-sustaining procedures in a terminal condition in substantial conformance with subsection (c) of K.S.A. 65-28,103, and amendments thereto. If such applicant elects to execute such declaration the applicant shall submit a copy of such declaration to the association or member insurer thereof, and such copy shall be retained and made a part of the applicant's permanent records.

History: L. 1992, ch. 209, § 14; July 1.



40-2131 Same; health service provider agreements; charge to insured not permitted, when.

40-2131. Same; health service provider agreements; charge to insured not permitted, when. Unless otherwise specified by the plan, as a prerequisite for payment from the plan, each provider of health services to persons covered under the plan shall enter into a provider agreement with the association under which reimbursement for services provided shall be at rates established by the board. Providers shall not charge persons covered under the plan with the exception of authorized deductible and co-pay requirements and noncovered services if the recipient has been informed in advance of the noncoverage.

History: L. 1992, ch. 209, § 15; July 1.



40-2132 Long-term care partnership act; citation of act.

40-2132. Long-term care partnership act; citation of act. K.S.A. 2016 Supp. 40-2132 through 40-2137, and amendments thereto, shall be known and may be cited as the "long-term care partnership program act."

History: L. 2008, ch. 51, § 1; July 1.



40-2133 Same; definitions.

40-2133. Same; definitions. As used in K.S.A. 2016 Supp. 40-2132 through 40-2137, and amendments thereto: (a) "Asset disregard" means, with regard to the state's medical assistance program, disregarding any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.

(b) "Long-term care insurance policy" means a policy as defined in K.S.A. 40-2227, and amendments thereto.

(c) "Long-term care partnership program" means a qualified state long-term care insurance partnership as defined in section 1917(b) of the social security act, 42 U.S.C. § 1396p.

(d) "Long-term care partnership program policy" means a qualified long-term care insurance policy that the commissioner of insurance certifies as meeting the requirements of section 1917(b) of the social security act, 42 U.S.C. § 1396p, section 6021 of the federal deficit reduction act of 2005, public law 109-171, and any applicable federal regulations or guidelines.

(e) "Medicaid" means the program of medical assistance operated by the state under title XIX of the federal social security act, 42 U.S.C. §§ 1396 et seq., and amendments thereto.

(f) "State plan amendment" means the amendment to the state's medicaid state plan implementing the state qualified long-term care insurance partnership program authorized in section 6020 of the federal deficit reduction act of 2005, public law 109-171, and any applicable federal regulations or guidelines.

History: L. 2008, ch. 51, § 2; July 1.



40-2134 Same; department of health and environment duties; long-term care partnership policies, benefits of; duties of certain state agencies.

40-2134. Same; department of health and environment duties; long-term care partnership policies, benefits of; duties of certain state agencies. (a) Subject to the provisions of subsection (e), the department of health and environment in conjunction with the Kansas department of insurance shall establish a long-term care partnership program in Kansas to provide for the financing of long-term care through a combination of private insurance and medical assistance. The long-term care partnership program shall:

(1) Provide incentives for individuals to insure against the costs of providing for their long-term care needs;

(2) provide a mechanism for individuals to qualify for coverage under medical assistance while having certain assets disregarded for eligibility determinations and recovery; and

(3) reduce the financial burden on the state's medical assistance program by encouraging the pursuit of private initiatives using qualified long-term care partnership insurance policies.

(b) An individual who is a beneficiary of a Kansas long-term care partnership program policy shall be eligible for assistance under the state's medical assistance program using the asset disregard as provided under subsection (e).

(c) The department of health and environment shall pursue reciprocal agreements with other states to extend the asset disregard to Kansas residents who purchased long-term care partnership policies in other states that are compliant with title VI, section 6021 of the federal deficit reduction act of 2005, public law 109-171, and any applicable federal regulations or guidelines.

(d) As provided under subsection (e), certain assets of an individual who has received benefits from a qualified long-term care partnership policy shall not be considered when determining:

(1) The individual's medical assistance eligibility; and

(2) any subsequent recovery by the state for a payment for medical services or long-term care services made by the medical assistance program on behalf of the individual.

(e) Under the individual's long-term care insurance policy if the individual is a beneficiary of a qualified long-term care partnership program policy at the time the individual applies for benefits under the Kansas medical assistance program, the assets an individual may own and retain under Kansas medical assistance program and still qualify for benefits under the program shall be increased dollar-for-dollar for each dollar paid out after the effective date of the state plan amendment, or after the issue date of a policy exchanged, whichever is later.

(f) If the long-term care partnership program established by this act is discontinued, any individual who purchased a Kansas long-term care partnership program policy before the date the program was discontinued shall be eligible to receive asset disregard if allowed as provided by title VI, section 6021 of the federal deficit reduction act of 2005, public law 109-171.

(g) The department of health and environment, the Kansas department for children and families, the Kansas department for aging and disability services and the department of insurance shall post, on their respective websites, information on how to access the national clearinghouse established under the federal deficit reduction act of 2005, public law 109-171, when the national clearinghouse becomes available to consumers.

History: L. 2008, ch. 51, § 3; L. 2012, ch. 102, § 16; L. 2014, ch. 115, § 187; July 1.



40-2135 Same; duties of commissioner.

40-2135. Same; duties of commissioner. The commissioner of insurance shall: (a) Determine the level of inflation protection reasonably necessary to protect individuals who purchase a Kansas long-term care partnership program policy.

(b) Not impose any requirement affecting the terms or benefits of qualified long-term partnership program policies other than the requirements of section 1917 (b) of the social security act, 42 U.S.C. § 1396p, section 6021 of the federal deficit reduction act of 2005, public law 109-171, or any applicable federal regulation or guidelines unless the commissioner imposes such a requirement on all long-term care insurance policies sold in this state without regard to whether the policy is covered under the partnership or is offered in connection with such partnership.

History: L. 2008, ch. 51, § 4; July 1.



40-2136 Same; duties of issuers of long-term care partnership policies; exchange of certain long-term policies.

40-2136. Same; duties of issuers of long-term care partnership policies; exchange of certain long-term policies. Each issuer of qualified long-term care partnership program policies in this state shall: (a) Provide regular reports to both the secretary of the United States department of human services in accordance with federal law and regulations and to the secretary of health and environment and the commissioner of insurance as provided in section 6021 of the federal deficit reduction act of 2005, public law 109-171.

(b) Provide to consumers a notice explaining the benefits associated with a partnership policy and indicating that at the time issued, the policy is a qualified state long-term care insurance partnership policy at a time and in a manner to be determined by the commissioner of insurance.

(c) Submit a partnership certification form signed by an officer of the company with all policies submitted for certification as partnership policies.

(d) Obtain verification that producers receive training required by the commissioner of insurance before a producer is permitted to sell, solicit or negotiate the insurer's long-term care insurance products, maintain records of compliance, and make the verification available to the commissioner of insurance upon request.

(e) Maintain records with respect to the training of its producers concerning the distribution of its partnership policies that will allow the department of insurance to provide assurance to the department of health and environment that producers have received the training required by the commissioner of insurance and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long-term care, including medical assistance in this state. These records shall be maintained and made available to the commissioner of insurance upon request.

(f) (1) Offer, on a one-time basis, in writing, to all existing policyholders that were issued long-term care coverage of the type certified by the insurer on or after February 8, 2006, the option to exchange their existing long-term care coverage for coverage that is intended to qualify under Kansas' long-term care partnership program. The mandatory offer of an exchange shall only apply to products issued by the insurer that are comparable to the type of policy form, such as group policies and individual policies and on the policy series that the company has certified as partnership qualified;

(2) the offer shall remain open for a minimum of 45 days from the date of mailing by the insurer;

(3) the offer shall be made on a nondiscriminatory basis without regard to the age or health status of the insured. However, the insurer may underwrite if the policy is amended to provide additional benefits or the exchange would require the issuance of a new policy. Any portion of the policy that was issued prior to the exchange date shall be priced based on the policyholder's age when the policy was originally issued. Any portion of the policy that is added as a result of the exchange may be priced based on the policyholder's age at the time of the exchange;

(4) if there is no change in coverage material to the risk, policies exchanged under this provision shall not be subject to any medical underwriting;

(5) notwithstanding paragraphs (1) and (3), an insurer is not required to offer an exchange to an individual who is eligible for benefits within an elimination period, who is, or who has been in claim status or who would not be eligible to apply for coverage due to issue age or plan design limitations under the new policy. The insurer may require that policyholders meet all eligibility requirements, including plan design, underwriting, if applicable and payment of the required premium;

(6) policies issued pursuant to this section shall be considered exchanges and not replacements and are not subject to K.A.R. 40-4-37i; and

(7) a policy received in an exchange after the effective date of the long-term care partnership program act is treated as newly issued and is eligible for partnership policy status. For purposes of applying the medicaid rules relating to Kansas' long-term care partnership program, the addition of a rider, endorsement or change in schedule page for a policy may be treated as giving rise to an exchange.

History: L. 2008, ch. 51, § 5; L. 2009, ch. 83, § 25; L. 2012, ch. 102, § 17; July 1.



40-2137 Same; rules and regulations.

40-2137. Same; rules and regulations. The commissioner of insurance may promulgate rules and regulations as necessary to carry out the provisions of this act.

History: L. 2008, ch. 51, § 6; July 1.



40-2138 Payment of claims by property insurer; requirements; dual endorsement not required.

40-2138. Payment of claims by property insurer; requirements; dual endorsement not required. (a) For insurance policies issued or renewed on or after July 1, 2010, a property insurer shall transmit claims payments directly to the primary policyholder by check or other allowable payment method, payable to the primary policyholder only, without requiring dual endorsement from any mortgageholder or lienholder for amounts payable under the insurance policy for personal property and contents, additional living expenses and other covered items that are not subject to a recorded security interest.

(b) This section shall be a part of and supplemental to the insurance code of the state of Kansas.

History: L. 2010, ch. 103, § 2; July 1.



40-2139 Commissions not administrative expenses for purposes of medical loss ratio.

40-2139. Commissions not administrative expenses for purposes of medical loss ratio. (a) Any portion of the health insurance premiums paid by consumers that are in fact passed through as commissions shall not be considered a part of administrative expenses and shall be excluded from all determinations of the medical loss ratio calculations when totaling the ratio of premiums paid by a consumer used for claims versus administrative expenses for a policy. Any portion of premiums identified as commissions must be paid to a nonemployee in order to be excluded. Any portion of the premiums retained by the insurance company or its employees must be considered as a part of the calculation of the medical loss ratio as administrative related income.

(b) For the purposes of this section, "commission" means commissions to agents, consultation fees, counseling fees, consultant fees, and similar advising or sales compensation to a nonemployee licensed agent.

History: L. 2013, ch. 97, § 13; July 1.



40-2140 Law enforcement officer health insurance; continuation.

40-2140. Law enforcement officer health insurance; continuation. (a) (1) Except as provided in paragraph (2), whenever a state agency or municipality provides for the payment of premiums for any health benefit plan for law enforcement officers employed by such state agency or such municipality, the state agency or municipality shall pay premiums for the continuation of coverage under COBRA for the surviving spouse and eligible dependent children under the age of 26 years of a law enforcement officer who dies in the line of duty. Premiums for continuation of coverage under COBRA shall be paid for 18 months.

(2) Neither the state agency nor the municipality may be required to pay the premiums described in paragraph (1) for a surviving spouse:

(A) On or after the end of the 18th calendar month after the date of death of the deceased law enforcement officer;

(B) upon the remarriage of the deceased law enforcement officer's surviving spouse; or

(C) upon the deceased law enforcement officer's surviving spouse reaching the age of 65.

(b) For the purposes of this section:

(1) "Health benefit plan" shall have the meaning ascribed to such term in K.S.A. 40-4602, and amendments thereto.

(2) "Law enforcement officer" means an employee employed by:

(A) A law enforcement agency whose principal duties are engagement in the enforcement of law and maintenance of order within this state and its political subdivisions and who is certified pursuant to the provisions of the Kansas law enforcement training act, K.S.A. 74-5601 et seq., and amendments thereto; or

(B) the Kansas department of corrections.

(3) "Municipality" means a city, county or township.

(4) "State agency" shall have the meaning ascribed to such term in K.S.A. 75-3701, and amendments thereto.

History: L. 2013, ch. 109, § 2; L. 2014, ch. 101, § 4; July 1.



40-2141 Emergency personnel health insurance; continuation.

40-2141. Emergency personnel health insurance; continuation. (a) (1) Except as provided in paragraph (2), whenever a municipality provides for the payment of premiums for any health benefit plan for its emergency personnel, it shall pay premiums for the continuation of coverage under COBRA for the surviving spouse and eligible dependent children under the age of 26 years of any emergency personnel who dies in the line of duty. Premiums for continuation of coverage under COBRA shall be paid for 18 months.

(2) A municipality may not be required to pay the premiums described in paragraph (1) for a surviving spouse:

(A) On or after the end of the 18th calendar month after the date of death of the deceased emergency personnel;

(B) upon the remarriage of the deceased emergency personnel's surviving spouse; or

(C) upon the deceased emergency personnel's surviving spouse reaching the age of 65.

(b) For the purposes of this section:

(1) "Emergency personnel" means an attendant as such term is defined in K.S.A. 65-6112, and amendments thereto.

(2) "Health benefit plan" shall have the meaning ascribed to it in K.S.A. 40-4602, and amendments thereto.

(3) "Municipality" means a city or county.

History: L. 2014, ch. 101, § 3; July 1.






Article 22 UNIFORM POLICY PROVISIONS

40-2201 Accident and sickness policy; definition.

40-2201. Accident and sickness policy; definition. (a) The term "policy of accident and sickness insurance" as used herein includes any policy or contract insuring against loss resulting from sickness or bodily injury or death by accident, or both, issued by a stock, or mutual company or association or any other insurer.

(b) The term "policy of stop loss or excess loss insurance coverage" means a policy, contract, endorsement, attachments, amendments or other modifications that insure against losses of the policyholder issued by a stock, or mutual company or association or any other insurer.

History: L. 1951, ch. 296, § 1; L. 1997, ch. 190, § 24; July 1.



40-2202 Same; form of policy; policies issued to nonresidents.

40-2202. Same; form of policy; policies issued to nonresidents. (a) No policy of accident and sickness insurance shall be delivered or issued for delivery to any person in this state unless:

(1) The entire money and other considerations therefor are expressed therein;

(2) the time at which the insurance takes effect and terminates is expressed therein;

(3) it purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of such family, including husband, wife, dependent children or any children under a specified age which shall not exceed nineteen years and any other person dependent upon the policyholder;

(4) the style, arrangement and over-all appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in lightfaced type of a style in general use, the size of which shall be uniform and not less than 10-point with a lower-case unspaced alphabet length not less than 120-point (the "text" shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description if any, and captions and subcaptions);

(5) the exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in K.S.A. 40-2203, and amendments thereto, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions," or "Exceptions and reductions," provided, that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies;

(6) each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof;

(7) it contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner of insurance; and

(8) any provision purporting to base the payment of benefits on "usual, customary and reasonable charges" or a standard of similar import is specifically defined and the determination of payable benefits is developed from a statistically valid sample which: (A) Equitably recognizes geographic variations; (B) is produced at least every six months; and (C) is collected on the basis of the most current codes and nomenclature developed and maintained by recognized authorities.

(b) If any policy is issued by an insurer domiciled in this state for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner of insurance that any such policy is not subject to approval or disapproval by such official, the commissioner of insurance may by ruling require that such policy meet the standards set forth in subsection (a) of this section and in K.S.A. 40-2203, and amendments thereto.

History: L. 1951, ch. 296, § 2; L. 1994, ch. 16, § 1; L. 2004, ch. 128, § 5; July 1.



40-2203 Uniform policy provisions; rules and regulations for filing or submission of policies.

40-2203. Uniform policy provisions; rules and regulations for filing or submission of policies. (A) Required provisions. Except as provided in paragraph (C) of this section every such policy delivered or issued for delivery to any person in this state shall contain the provisions specified in this subsection in the words in which the same appear in this section, but the insurer, at its option, may substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner of insurance which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in this subsection or at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner of insurance may approve.

(1) A provision as follows: "Entire contract; changes: This policy, including the endorsement and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."

(2) A provision as follows: "Time limit on certain defenses: (a) After two years from the date of issue of this policy no misstatements, except fraudulent misstatement, made by the applicant in the application for such policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two-year period."

The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two year period, nor to limit the application of subsections (B)(1), (2), (3), (4) and (5) in the event of misstatement with respect to age or occupation or other insurance.

A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (1) until at least age 50, or (2) in the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "Incontestable": "After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application."

(b) "No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss has existed prior to the effective date of coverage of this policy."

(3) A provision as follows: "Grace period: A grace period of __________" (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) "days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force." A policy which contains a cancellation provision may add, at the end of the above provision, "subject to the right of the insurer to cancel in accordance with the cancellation provision hereof." A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision, "Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to the last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."

(4) A provision as follows: "Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium without requiring in connection therewith an application for reinstatement shall reinstate the policy. If the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the 45th day following the date such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than ten days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement." The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50 or, (2) in the case of a policy issued after age 44, for at least five years from its date of issue.

(5) A provision as follows: "Notice of claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ______________" (insert the location of such office as the insurer may designate for the purpose), "or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer." In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the above provisions: "Subject to the qualification set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.

(6) A provision as follows: "Claim forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made."

(7) A provision as follows: "Proofs of loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."

(8) A provision as follows: "Time of payment of claims: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ______" (insert period for payment which must not be less frequently than monthly) "and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof."

(9) A provision as follows: "Payment of claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death, at the option of the insurer, may be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured." The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer: "If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $______" (insert an amount which shall not exceed $1,000), "to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment. Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person."

(10) A provision as follows: "Physical examinations and autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."

(11) A provision as follows: "Legal actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of five years after the time written proof of loss is required to be furnished."

(12) A provision as follows: "Change of beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy."

The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.

(13) A provision as follows: "Cancellation by insured: The insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt of such notice or on such later date as may be specified in such notice. In the event of cancellation or death of the insured, the insurer will promptly return the unearned portion of any premium paid. The earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation." When approved by the commissioner, the "cancellation" provision appearing in subsection (B)(8) may be substituted for the above.

(B) Other provisions: Except as provided in paragraph (C) of this section, no such policy delivered or issued for delivery to any person in this state shall contain provisions respecting the matters set forth below unless such provisions are in the words in which the same appear in this section, but the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner of insurance which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner of insurance may approve.

(1) A provision as follows: "Change of occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation."

(2) A provision as follows: "Misstatement of age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age."

(3) A provision as follows: "Other insurance in this insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for __________" (insert type of coverage or coverages) "in excess of _______" (insert maximum limit of indemnity or indemnities) "the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate"; or, in lieu thereof: "Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies."

(4) A provision as follows: "Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the 'like amount' of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage." If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "__________ expense incurred benefits." The insurer, at its option, may include in this provision a definition of "other valid coverage," approved as to form by the commissioner of insurance, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the commissioner of insurance. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workmen's compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third party liability coverage shall be included as "other valid coverage." The provisions of this paragraph shall not apply to any individual policy of accident and sickness insurance, as defined in K.S.A. 40-2201, and amendments thereto.

(5) A provision as follows: "Insurance with other insurers: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined." If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase "__________ other benefits." The insurer, at its option, may include in this provision a definition of "other valid coverage," approved as to form by the commissioner of insurance, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner of insurance. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage." The provisions of this paragraph shall not apply to any individual policy of accident and sickness insurance, as defined in K.S.A. 40-2201, and amendments thereto.

(6) A provision as follows: "Relation of earnings to insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time." The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or (2) in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer, at its option, may include in this provision a definition of "valid loss of time coverage," approved as to form by the commissioner of insurance, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner of insurance or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

(7) A provision as follows: "Unpaid premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom."

(8) A provision as follows: "Cancellation: The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to his last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation."

(9) A provision as follows: "Conformity with state statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes."

(10) A provision as follows: "Illegal occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."

(11) A provision as follows: "Intoxicants and narcotics: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician."

(C) Inapplicable or inconsistent provisions: If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner of insurance, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(D) Order of certain policy provisions: The provisions which are the subject of subsection (A) and (B) of this section, or any corresponding provisions which are used in lieu thereof in accordance with such subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy, shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

(E) Third-party ownership: The word "insured," as used in this act, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

(F) Requirements of other jurisdictions: (1) Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this state, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this act and which is prescribed or required by the law of the state under which the insurer is organized.

(2) Any policy of a domestic insurer, when issued for delivery in any other state or country, may contain any provision permitted or required by the laws of such other state or country.

(G) Filing procedure: The commissioner of insurance may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this act as are necessary, proper or advisable to the administration of this act. This provision shall not abridge any other authority granted the commissioner of insurance by law.

(H) (1) No policy issued by an insurer to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(2) Violation of this subsection shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

History: L. 1951, ch. 296, § 3; L. 1965, ch. 304, § 1; L. 1989, ch. 138, § 1; L. 1993, ch. 132, § 6; L. 2015, ch. 45, § 6; July 1.



40-2204 Conforming to statute; construction of policies in conflict.

40-2204. Conforming to statute; construction of policies in conflict. (A) Other policy provisions: No policy provision which is not subject to K.S.A. 40-2203 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to this act.

(B) Policy conflicting with this act. A policy delivered or issued for delivery to any person in this state in violation of this act shall be held valid but shall be construed as provided in this act. When any provision in a policy subject to this act is in conflict with any provision of this act, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this act.

History: L. 1951, ch. 296, § 4; June 30.



40-2205 Statements made in application for policy; effect.

40-2205. Statements made in application for policy; effect. (A) The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this state shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

(B) No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(C) The falsity of any material statement in the application for any policy covered by this act may not bar the right to recovery thereunder unless the false statement has actually contributed to the contingency or event on which the policy is to become due and payable: Provided, however, That any recovery resulting from the operation of this section shall not bar the right to render the policy void in accordance with its provisions.

History: L. 1951, ch. 296, § 5; L. 1963, ch. 264, § 1; L. 1965, ch. 305, § 1; June 30.



40-2206 Notice acknowledged by insurer not waiver of rights.

40-2206. Notice acknowledged by insurer not waiver of rights. The acknowledgment by any insurer of the receipt of notice given under any policy covered by this act, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim thereunder shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such policy.

History: L. 1951, ch. 296, § 6; June 30.



40-2207 Age; limit; misstatement by insured.

40-2207. Age; limit; misstatement by insured. If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

History: L. 1951, ch. 296, § 7; June 30.



40-2208 Nonapplication to certain policies.

40-2208. Nonapplication to certain policies. Nothing in this act shall apply to or affect: (1) Any policy or contract of reinsurance; (2) life insurance, endowment or annuity contracts, or contracts supplemental thereto which contain only such provisions relating to accident and sickness insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident, or by as (b) operate to safeguard such contracts against lapse; or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant shall become totally and permanently disabled, as defined by the contract or supplemental contract; (3) fraternal benefit societies; or (4) endorsements or supplemental coverages, as authorized by K.S.A. 40-1110; (5) except as to K.S.A. 40-2209 and 40-2210, or any amendments thereto, any blanket or group policies of sickness and accident insurance; and (6) except as to K.S.A. 40-2211 and 40-2212, or any amendments thereto, any policy or workmen's compensation insurance or liability insurance with or without supplementary expense coverage therein.

History: L. 1951, ch. 296, § 8; L. 1957, ch. 284, § 2; June 29.



40-2209 Group sickness and accident insurance; eligibility for coverage; open enrollment; late enrollment; special enrollment; preexisting conditions; exclusions; renewal or continuation of benefits, exceptions; factors for eligibility; participation requirements designed for groups through negotiations; provisions required in policies; disability income policies with benefits integrated with social security; continued coverage and converted policies, conditions required; excluding or restricting coverage because medicaid benefits available, prohibited; penalties.

40-2209. Group sickness and accident insurance; eligibility for coverage; open enrollment; late enrollment; special enrollment; preexisting conditions; exclusions; renewal or continuation of benefits, exceptions; factors for eligibility; participation requirements designed for groups through negotiations; provisions required in policies; disability income policies with benefits integrated with social security; continued coverage and converted policies, conditions required; excluding or restricting coverage because medicaid benefits available, prohibited; penalties. (a) (1) Group sickness and accident insurance is declared to be that form of sickness and accident insurance covering groups of persons, with or without one or more members of their families or one or more dependents. Except at the option of the employee or member and except employees or members enrolling in a group policy after the close of an open enrollment opportunity, no individual employee or member of an insured group and no individual dependent or family member may be excluded from eligibility or coverage under a policy providing hospital, medical or surgical expense benefits both with respect to policies issued or renewed within this state and with respect to policies issued or renewed outside this state covering persons residing in this state. For purposes of this section, an open enrollment opportunity shall be deemed to be a period no less favorable than a period beginning on the employee's or member's date of initial eligibility and ending 31 days thereafter.

(2) An eligible employee, member or dependent who requests enrollment following the open enrollment opportunity or any special enrollment period for dependents as specified in subsection (3) shall be considered a late enrollee. An accident and sickness insurer may exclude a late enrollee, except during an open enrollment period. However, an eligible employee, member or dependent shall not be considered a late enrollee if:

(A) The individual:

(i) Was covered under another group policy which provided hospital, medical or surgical expense benefits or was covered under section 607(1) of the employee retirement income security act of 1974 (ERISA) at the time the individual was eligible to enroll;

(ii) states in writing, at the time of the open enrollment period, that coverage under another group policy which provided hospital, medical or surgical expense benefits was the reason for declining enrollment, but only if the group policyholder or the accident and sickness insurer required such a written statement and provided the individual with notice of the requirement for a written statement and the consequences of such written statement;

(iii) has lost coverage under another group policy providing hospital, medical or surgical expense benefits or under section 607(1) of the employee retirement income security act of 1974 (ERISA) as a result of the termination of employment, reduction in the number of hours of employment, termination of employer contributions toward such coverage, the termination of the other policy's coverage, death of a spouse or divorce or legal separation or was under a COBRA continuation provision and the coverage under such provision was exhausted; and

(iv) requests enrollment within 30 days after the termination of coverage under the other policy; or

(B) a court has ordered coverage to be provided for a spouse or minor child under a covered employee's or member's policy.

(3) (A) If an accident and sickness insurer issues a group policy providing hospital, medical or surgical expenses and makes coverage available to a dependent of an eligible employee or member and such dependent becomes a dependent of the employee or member through marriage, birth, adoption or placement for adoption, then such group policy shall provide for a dependent special enrollment period as described in subsection (3)(B) of this section during which the dependent may be enrolled under the policy and in the case of the birth or adoption of a child, the spouse of an eligible employee or member may be enrolled if otherwise eligible for coverage.

(B) A dependent special enrollment period under this subsection shall be a period of not less than 30 days and shall begin on the later of (i) the date such dependent coverage is made available, or (ii) the date of the marriage, birth or adoption or placement for adoption.

(C) If an eligible employee or member seeks to enroll a dependent during the first 30 days of such a dependent special enrollment period, the coverage of the dependent shall become effective: (i) in the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received; (ii) in the case of the birth of a dependent, as of the date of such birth; or (iii) in the case of a dependent's adoption or placement for adoption, the date of such adoption or placement for adoption.

(4) (A) No group policy providing hospital, medical or surgical expense benefits issued or renewed within this state or issued or renewed outside this state covering residents within this state shall limit or exclude benefits for specific conditions existing at or prior to the effective date of coverage thereunder. Such policy may impose a preexisting conditions exclusion, not to exceed 90 days following the date of enrollment for benefits for conditions whether mental or physical, regardless of the cause of the condition for which medical advice, diagnosis, care or treatment was recommended or received in the 90 days prior to the effective date of enrollment. Any preexisting conditions exclusion shall run concurrently with any waiting period.

(B) Such policy may impose a waiting period after full-time employment starts before an employee is first eligible to enroll in any applicable group policy.

(C) A health maintenance organization which offers such policy which does not impose any preexisting conditions exclusion may impose an affiliation period for such coverage, provided that: (i) such application period is applied uniformly without regard to any health status related factors and (ii) such affiliation period does not exceed two months. The affiliation period shall run concurrently with any waiting period under the plan.

(D) A health maintenance organization may use alternative methods from those described in this subsection to address adverse selection if approved by the commissioner.

(E) For the purposes of this section, the term "preexisting conditions exclusion" shall mean, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage whether or not any medical advice, diagnosis, care or treatment was recommended or received before such date.

(F) For the purposes of this section, the term "date of enrollment" means the date the individual is enrolled under the group policy or, if earlier, the first day of the waiting period for such enrollment.

(G) For the purposes of this section, the term "waiting period" means with respect to a group policy the period which must pass before the individual is eligible to be covered for benefits under the terms of the policy.

(5) Genetic information shall not be treated as a preexisting condition in the absence of a diagnosis of the condition related to such information.

(6) A group policy providing hospital, medical or surgical expense benefits may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.

(7) A group policy providing hospital, medical or surgical expense benefits may not impose any preexisting condition waiting period in the case of a child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of a 30-day period beginning on the date of the adoption or placement for adoption, is covered by a policy specified in subsection (a). This subsection shall not apply to coverage before the date of such adoption or placement for adoption.

(8) Such policy shall waive such a preexisting conditions exclusion to the extent the employee or member or individual dependent or family member was covered by (A) a group or individual sickness and accident policy, (B) coverage under section 607(1) of the employees retirement income security act of 1974 (ERISA), (C) a group specified in K.S.A. 40-2222, and amendments thereto, (D) part A or part B of title XVIII of the social security act, (E) title XIX of the social security act, other than coverage consisting solely of benefits under section 1928, (F) a state children's health insurance program established pursuant to title XXI of the social security act, (G) chapter 55 of title 10 United States code, (H) a medical care program of the Indian health service or of a tribal organization, (I) the Kansas uninsurable health plan act pursuant to K.S.A. 40-2217 et seq., and amendments thereto or a similar health benefits risk pool of another state, (J) a health plan offered under chapter 89 of title 5, United States code, (K) a health benefit plan under section 5(e) of the peace corps act (22 U.S.C. § 2504(e)), or (L) a group subject to K.S.A. 12-2616 et seq., and amendments thereto, which provided hospital, medical and surgical expense benefits within 63 days prior to the effective date of coverage with no gap in coverage. A group policy shall credit the periods of prior coverage specified in subsection (a)(7) without regard to the specific benefits covered during the period of prior coverage. Any period that the employee or member is in a waiting period for any coverage under a group health plan or is in an affiliation period shall not be taken into account in determining the continuous period under this subsection.

(b) (1) An accident and sickness insurer which offers group policies providing hospital, medical or surgical expense benefits shall provide a certification as described in subsection (b)(2): (A) At the time an eligible employee, member or dependent ceases to be covered under such policy or otherwise becomes covered under a COBRA continuation provision; (B) in the case of an eligible employee, member or dependent being covered under a COBRA continuation provision, at the time such eligible employee, member or dependent ceases to be covered under a COBRA continuation provision; and (C) on the request on behalf of such eligible employee, member or dependent made not later than 24 months after the date of the cessation of the coverage described in subsection (b)(1)(A) or (b)(1)(B), whichever is later.

(2) The certification described in this subsection is a written certification of (A) the period of coverage under a policy specified in subsection (a) and any coverage under such COBRA continuation provision, and (B) any waiting period imposed with respect to the eligible employee, member or dependent for any coverage under such policy.

(c) Any group policy may impose participation requirements, define full-time employees or members and otherwise be designed for the group as a whole through negotiations between the group sponsor and the insurer to the extent such design is not contrary to or inconsistent with this act.

(d) (1) An accident and sickness insurer offering a group policy providing hospital, medical or surgical expense benefits must renew or continue in force such coverage at the option of the policyholder or certificateholder except as provided in paragraph (2) below.

(2) An accident and sickness insurer may nonrenew or discontinue coverage under a group policy providing hospital, medical or surgical expense benefits based only on one or more of the following circumstances:

(A) If the policyholder or certificateholder has failed to pay any premium or contributions in accordance with the terms of the group policy providing hospital, medical or surgical expense benefits or the accident and sickness insurer has not received timely premium payments;

(B) if the policyholder or certificateholder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of such coverage;

(C) if the policyholder or certificateholder has failed to comply with a material plan provision relating to employer contribution or group participation rules;

(D) if the accident and sickness insurer is ceasing to offer coverage in such group market in accordance with subsections (d)(3) or (d)(4);

(E) in the case of accident and sickness insurer that offers coverage under a policy providing hospital, medical or surgical expense benefits through an enrollment area, there is no longer any eligible employee, member or dependent in connection with such policy who lives, resides or works in the medical service enrollment area of the accident and sickness insurer or in the area for which the accident and sickness insurer is authorized to do business; or

(F) in the case of a group policy providing hospital, medical or surgical expense benefits which is offered through an association or trust pursuant to subsections (f)(3) or (f)(5), the membership of the employer in such association or trust ceases but only if such coverage is terminated uniformly without regard to any health status related factor relating to any eligible employee, member or dependent.

(3) In any case in which an accident and sickness insurer which offers a group policy providing hospital, medical or surgical expense benefits decides to discontinue offering such type of group policy, such coverage may be discontinued only if:

(A) The accident and sickness insurer notifies all policyholders and certificateholders and all eligible employees or members of such discontinuation at least 90 days prior to the date of the discontinuation of such coverage;

(B) the accident and sickness insurer offers to each policyholder who is provided such group policy providing hospital, medical or surgical expense benefits which is being discontinued the option to purchase any other group policy providing hospital, medical or surgical expense benefits currently being offered by such accident and sickness insurer; and

(C) in exercising the option to discontinue coverage and in offering the option of coverage under subparagraph (B), the accident and sickness insurer acts uniformly without regard to the claims experience of those policyholders or certificateholders or any health status related factors relating to any eligible employee, member or dependent covered by such group policy or new employees or members who may become eligible for such coverage.

(4) If the accident and sickness insurer elects to discontinue offering group policies providing hospital, medical or surgical expense benefits or group coverage to a small employer pursuant to K.S.A. 40-2209f, and amendments thereto, such coverage may be discontinued only if:

(A) The accident and sickness insurer provides notice to the insurance commissioner, to all policyholders or certificateholders and to all eligible employees and members covered by such group policy providing hospital, medical or surgical expense benefits at least 180 days prior to the date of the discontinuation of such coverage;

(B) all group policies providing hospital, medical or surgical expense benefits offered by such accident and sickness insurer are discontinued and coverage under such policies are not renewed; and

(C) the accident and sickness insurer may not provide for the issuance of any group policies providing hospital, medical or surgical expense benefits in the discontinued market during a five year period beginning on the date of the discontinuation of the last such group policy which is nonrenewed.

(e) An accident and sickness insurer offering a group policy providing hospital, medical or surgical expense benefits may not establish rules for eligibility (including continued eligibility) of any employee, member or dependent to enroll under the terms of the group policy based on any of the following factors in relation to the eligible employee, member or dependent: (A) Health status, (B) medical condition, including both physical and mental illness, (C) claims experience, (D) receipt of health care, (E) medical history, (F) genetic information, (G) evidence of insurability, including conditions arising out of acts of domestic violence, or (H) disability. This subsection shall not be construed to require a policy providing hospital, medical or surgical expense benefits to provide particular benefits other than those provided under the terms of such group policy or to prevent a group policy providing hospital, medical or surgical expense benefits from establishing limitations or restrictions on the amount, level, extent or nature of the benefits or coverage for similarly situated individuals enrolled under the group policy.

(f) Group accident and health insurance may be offered to a group under the following basis:

(1) Under a policy issued to an employer or trustees of a fund established by an employer, who is the policyholder, insuring at least two employees of such employer, for the benefit of persons other than the employer. The term "employees" shall include the officers, managers, employees and retired employees of the employer, the partners, if the employer is a partnership, the proprietor, if the employer is an individual proprietorship, the officers, managers and employees and retired employees of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, employees and retired employees of individuals and firms, the business of which and of the insured employer is under common control through stock ownership contract, or otherwise. The policy may provide that the term "employees" may include the trustees or their employees, or both, if their duties are principally connected with such trusteeship. A policy issued to insure the employees of a public body may provide that the term "employees" shall include elected or appointed officials.

(2) Under a policy issued to a labor union which shall have a constitution and bylaws insuring at least 25 members of such union.

(3) Under a policy issued to the trustees of a fund established by two or more employers or business associations or by one or more labor unions or by one or more employers and one or more labor unions, which trustees shall be the policyholder, to insure employees of the employers or members of the union or members of the association for the benefit of persons other than the employers or the unions or the associations. The term "employees" shall include the officers, managers, employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership. The policy may provide that the term "employees" shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(4) A policy issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor, subject to the following requirements: (a) The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable in installments, or all of any class or classes determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness. (b) The premium for the policy shall be paid by the policyholder, either from the creditor's funds or from charges collected from the insured debtors, or from both.

(5) A policy issued to an association which has been organized and is maintained for the purposes other than that of obtaining insurance, insuring at least 25 members, employees, or employees of members of the association for the benefit of persons other than the association or its officers. The term "employees" shall include retired employees. The premiums for the policies shall be paid by the policyholder, either wholly from association funds, or funds contributed by the members of such association or by employees of such members or any combination thereof.

(6) Under a policy issued to any other type of group which the commissioner of insurance may find is properly subject to the issuance of a group sickness and accident policy or contract.

(g) Each such policy shall contain in substance: (1) A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be deemed representations and not warranties, and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to such person or the insured's beneficiary.

(2) A provision setting forth the conditions under which an individual's coverage terminates under the policy, including the age, if any, to which an individual's coverage under the policy shall be limited, or, the age, if any, at which any additional limitations or restrictions are placed upon an individual's coverage under the policy.

(3) Provisions setting forth the notice of claim, proofs of loss and claim forms, physical examination and autopsy, time of payment of claims, to whom benefits are payable, payment of claims, change of beneficiary, and legal action requirements. Such provisions shall not be less favorable to the individual insured or the insured's beneficiary than those corresponding policy provisions required to be contained in individual accident and sickness policies.

(4) A provision that the insurer will furnish to the policyholder, for the delivery to each employee or member of the insured group, an individual certificate approved by the commissioner of insurance setting forth in summary form a statement of the essential features of the insurance coverage of such employee or member, the procedure to be followed in making claim under the policy and to whom benefits are payable. Such certificate shall also contain a summary of those provisions required under paragraphs (2) and (3) of this subsection (g) in addition to the other essential features of the insurance coverage. If dependents are included in the coverage, only one certificate need be issued for each family unit.

(h) No group disability income policy which integrates benefits with social security benefits, shall provide that the amount of any disability benefit actually being paid to the disabled person shall be reduced by changes in the level of social security benefits resulting either from changes in the social security law or due to cost of living adjustments which become effective after the first day for which disability benefits become payable.

(i) A group policy of insurance delivered or issued for delivery or renewed which provides hospital, surgical or major medical expense insurance, or any combination of these coverages, on an expense incurred basis, shall provide that an employee or member or such employee's or member's covered dependents whose insurance under the group policy has been terminated for any reason, including discontinuance of the group policy in its entirety or with respect to an insured class, and who has been continuously insured under the group policy or under any group policy providing similar benefits which it replaces for at least three months immediately prior to termination, shall be entitled to have such coverage nonetheless continued under the group policy for a period of 18 months and have issued to the employee or member or such employee's or member's covered dependents by the insurer, at the end of such eighteen-month period of continuation, a policy of health insurance which conforms to the applicable requirements specified in this subsection. This requirement shall not apply to a group policy which provides benefits for specific diseases or for accidental injuries only or a group policy issued to an employer subject to the continuation and conversion obligations set forth at title I, subtitle B, part 6 of the employee retirement income security act of 1974 or at title XXII of the public health service act, as each act was in effect on January 1, 1987, to the extent federal law provides the employee or member or such employee's or member's covered dependents with equal or greater continuation or conversion rights; or an employee or member or such employee's or member's covered dependents shall not be entitled to have such coverage continued or a converted policy issued to the employee or member or such employee's or member's covered dependents if termination of the insurance under the group policy occurred because:

(1) The employee or member or such employee's or member's covered dependents failed to pay any required contribution after receiving reasonable notice of such required contribution from the insurer in accordance with rules and regulations adopted by the commissioner of insurance; (2) any discontinued group coverage was replaced by similar group coverage within 31 days; (3) the employee or member is or could be covered by medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded); (4) the employee or member is or could be covered to the same extent by any other insured or lawful self-insured arrangement which provides expense incurred hospital, surgical or medical coverage and benefits for individuals in a group under which the person was not covered prior to such termination; or (5) coverage for the employee or member, or any covered dependent thereof, was terminated for cause as permitted by the group policy or certificate of coverage approved by the commissioner. In the event the group policy is terminated and not replaced the insurer may issue an individual policy or certificate in lieu of a conversion policy or the continuation of group coverage required herein if the individual policy or certificate provides substantially similar coverage for the same or less premium as the group policy. In any event, the employee or member shall have the option to be issued a conversion policy which meets the requirements set forth in this subsection in lieu of the right to continue group coverage.

(j) The continued coverage and the issuance of a converted policy shall be subject to the following conditions:

(1) Written application for the converted policy shall be made and the first premium paid to the insurer not later than 31 days after termination of coverage under the group policy or not later than 31 days after notice is received pursuant to paragraph (20) of this subsection.

(2) The converted policy shall be issued without evidence of insurability.

(3) The employer shall give the employee and such employee's covered dependents reasonable notice of the right to continuation of coverage. The terminated employee or member shall pay to the insurance carrier the premium for the eighteen-month continuation of coverage and such premium shall be the same as that applicable to members or employees remaining in the group. Failure to pay such premium shall terminate coverage under the group policy at the end of the period for which the premium has been paid. The premium rate charged for converted policies issued subsequent to the period of continued coverage shall be such that can be expected to produce an anticipated loss ratio of not less than 80% based upon conversion, morbidity and reasonable assumptions for expected trends in medical care costs. In the event the group policy is terminated and is not replaced, converted policies may be issued at self-sustaining rates that are not unreasonable in relation to the coverage provided based on conversion, morbidity and reasonable assumptions for expected trends in medical care costs. The frequency of premium payment shall be the frequency customarily required by the insurer for the policy form and plan selected, provided that the insurer shall not require premium payments less frequently than quarterly.

(4) The effective date of the converted policy shall be the day following the termination of insurance under the group policy.

(5) The converted policy shall cover the employee or member and the employee's or member's dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any dependent.

(6) The insurer shall not be required to issue a converted policy covering any person if such person is or could be covered by medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded). Furthermore, the insurer shall not be required to issue a converted policy covering any person if:

(A) (i) Such person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program, or

(ii) such person is eligible for similar benefits (whether or not covered therefor) under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis, or

(iii) similar benefits are provided for or available to such person, pursuant to or in accordance with the requirements of any state or federal law, and

(B) the benefits provided under the sources referred to in clause (A)(i) above for such person or benefits provided or available under the sources referred to in clauses (A)(ii) and (A)(iii) above for such person, together with the benefits provided by the converted policy, would result in over-insurance according to the insurer's standards. The insurer's standards must bear some reasonable relationship to actual health care costs in the area in which the insured lives at the time of conversion and must be filed with the commissioner of insurance prior to their use in denying coverage.

(7) A converted policy may include a provision whereby the insurer may request information in advance of any premium due date of such policy of any person covered as to whether:

(A) Such person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan or by any other plan or program;

(B) such person is covered for similar benefits under any arrangement of coverage for individuals in a group, whether on an insured or uninsured basis; or

(C) similar benefits are provided for or available to such person, pursuant to or in accordance with the requirements of any state or federal law.

(8) The converted policy may provide that the insurer may refuse to renew the policy and the coverage of any person insured for the following reasons only:

(A) Either the benefits provided under the sources referred to in clauses (A)(i) and (A)(ii) of paragraph (6) for such person or benefits provided or available under the sources referred to in clause (A)(iii) of paragraph (6) for such person, together with the benefits provided by the converted policy, would result in over-insurance according to the insurer's standards on file with the commissioner of insurance, or the converted policyholder fails to provide the requested information;

(B) fraud or material misrepresentation in applying for any benefits under the converted policy; or

(C) other reasons approved by the commissioner of insurance.

(9) An insurer shall not be required to issue a converted policy which provides coverage and benefits in excess of those provided under the group policy from which conversion is made.

(10) If the converted policy provides that any hospital, surgical or medical benefits payable may be reduced by the amount of any such benefits payable under the group policy after the termination of the individual's insurance or the converted policy includes provisions so that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual's insurance under the group policy remained in force and effect, the converted policy shall provide credit for deductibles, copayments and other conditions satisfied under the group policy.

(11) Subject to the provisions and conditions of this act, if the group insurance policy from which conversion is made insures the employee or member for major medical expense insurance, the employee or member shall be entitled to obtain a converted policy providing catastrophic or major medical coverage under a plan meeting the following requirements:

(A) A maximum benefit at least equal to either, at the option of the insurer, paragraphs (i) or (ii) below:

(i) The smaller of the following amounts:

The maximum benefit provided under the group policy or a maximum payment of $250,000 per covered person for all covered medical expenses incurred during the covered person's lifetime.

(ii) The smaller of the following amounts:

The maximum benefit provided under the group policy or a maximum payment of $250,000 for each unrelated injury or sickness.

(B) Payment of benefits at the rate of 80% of covered medical expenses which are in excess of the deductible, until 20% of such expenses in a benefit period reaches $1,000, after which benefits will be paid at the rate of 100% during the remainder of such benefit period. Payment of benefits for outpatient treatment of mental illness, if provided in the converted policy, may be at a lesser rate but not less than 50%.

(C) A deductible for each benefit period which, at the option of the insurer, shall be (i) the sum of the benefits deductible and $100, or (ii) the corresponding deductible in the group policy. The term "benefits deductible," as used herein, means the value of any benefits provided on an expense incurred basis which are provided with respect to covered medical expenses by any other hospital, surgical, or medical insurance policy or hospital or medical service subscriber contract or medical practice or other prepayment plan, or any other plan or program whether on an insured or uninsured basis, or in accordance with the requirements of any state or federal law and, if pursuant to the conditions of paragraph (13), the converted policy provides both basic hospital or surgical coverage and major medical coverage, the value of such basic benefits.

If the maximum benefit is determined by clause (A)(ii) of this paragraph, the insurer may require that the deductible be satisfied during a period of not less than three months if the deductible is $100 or less, and not less than six months if the deductible exceeds $100.

(D) The benefit period shall be each calendar year when the maximum benefit is determined by clause (A)(i) of this paragraph or 24 months when the maximum benefit is determined by clause (A)(ii) of this paragraph.

(E) The term "covered medical expenses," as used above, shall include at least, in the case of hospital room and board charges 80% of the average semiprivate room and board rate for the hospital in which the individual is confined and twice such amount for charges in an intensive care unit. Any surgical schedule shall be consistent with those customarily offered by the insurer under group or individual health insurance policies and must provide at least a $1,200 maximum benefit.

(12) The conversion privilege required by this act shall, if the group insurance policy insures the employee or member for basic hospital or surgical expense insurance as well as major medical expense insurance, make available the plans of benefits set forth in paragraph (11). At the option of the insurer, such plans of benefits may be provided under one policy.

The insurer may also, in lieu of the plans of benefits set forth in paragraph (11), provide a policy of comprehensive medical expense benefits without first dollar coverage. The policy shall conform to the requirements of paragraph (11). An insurer electing to provide such a policy shall make available a low deductible option, not to exceed $100, a high deductible option between $500 and $1,000, and a third deductible option midway between the high and low deductible options.

(13) The insurer, at its option, may also offer alternative plans for group health conversion in addition to those required by this act.

(14) In the event coverage would be continued under the group policy on an employee following the employee's retirement prior to the time the employee is or could be covered by medicare, the employee may elect, in lieu of such continuation of group insurance, to have the same conversion rights as would apply had such person's insurance terminated at retirement by reason of termination of employment or membership.

(15) The converted policy may provide for reduction of coverage on any person upon such person's eligibility for coverage under medicare (title XVIII of the United States social security act as added by the social security amendments of 1965 or as later amended or superseded) or under any other state or federal law providing for benefits similar to those provided by the converted policy.

(16) Subject to the conditions set forth above, the continuation and conversion privileges shall also be available:

(A) To the surviving spouse, if any, at the death of the employee or member, with respect to the spouse and such children whose coverage under the group policy terminates by reason of such death, otherwise to each surviving child whose coverage under the group policy terminates by reason of such death, or, if the group policy provides for continuation of dependents' coverage following the employee's or member's death, at the end of such continuation;

(B) to the spouse of the employee or member upon termination of coverage of the spouse, while the employee or member remains insured under the group policy, by reason of ceasing to be a qualified family member under the group policy, with respect to the spouse and such children whose coverage under the group policy terminates at the same time; or

(C) to a child solely with respect to such child upon termination of such coverage by reason of ceasing to be a qualified family member under the group policy, if a conversion privilege is not otherwise provided above with respect to such termination.

(17) The insurer may elect to provide group insurance coverage which complies with this act in lieu of the issuance of a converted individual policy.

(18) A notification of the conversion privilege shall be included in each certificate of coverage.

(19) A converted policy which is delivered outside this state must be on a form which could be delivered in such other jurisdiction as a converted policy had the group policy been issued in that jurisdiction.

(20) The insurer shall give the employee or member and such employee's or member's covered dependents: (A) Reasonable notice of the right to convert at least once during the eighteen-month continuation period; or (B) for persons covered under 29 U.S.C. §§ 1161 et seq., notice of the right to a conversion policy required by this subsection (d) shall be given at least 30 days prior to the end of the continuation period provided by 29 U.S.C. §§ 1161 et seq. or from the date the employer ceases to provide any similar group health plan to any employee. Such notices shall be provided in accordance with rules and regulations adopted by the commissioner of insurance.

(k) (1) No policy issued by an insurer to which this section applies shall contain a provision which excludes, limits or otherwise restricts coverage because medicaid benefits as permitted by title XIX of the social security act of 1965 are or may be available for the same accident or illness.

(2) Violation of this subsection shall be subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

(l) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1951, ch. 296, § 9; L. 1965, ch. 306, § 1; L. 1967, ch. 273, § 1; L. 1977, ch. 162, § 1; L. 1978, ch. 181, § 1; L. 1980, ch. 138, § 1; L. 1981, ch. 195, § 1; L. 1984, ch. 172, § 4; L. 1987, ch. 169, § 2; L. 1988, ch. 160, § 1; L. 1991, ch. 134, § 1; L. 1992, ch. 196, § 2; L. 1993, ch. 132, § 7; L. 1994, ch. 81, § 1; L. 1994, ch. 355, § 3; L. 1996, ch. 182, § 6; L. 1997, ch. 190, § 1; L. 1998, ch. 174, § 5; L. 1999, ch. 15, § 1; L. 2004, ch. 159, § 11; L. 2008, ch. 164, § 5; L. 2009, ch. 136, § 10; July 1.



40-2209a Applicability of 1978 amendments to K.S.A. 40-1805, 40-1905 and 40-2209.

40-2209a. Applicability of 1978 amendments to K.S.A. 40-1805, 40-1905 and 40-2209. The amendments in this act to K.S.A. 40-1805, 40-1905 and 40-2209 shall be applicable only to policy contracts delivered or issued for delivery in this state on or after the effective date of this act.

History: L. 1978, ch. 181, § 4; Nov. 1.



40-2209b Small employer health care plans; purpose of act.

40-2209b. Small employer health care plans; purpose of act. The purpose and intent of this act are to promote the availability of health insurance coverage to small employers regardless of their health status or claims experience, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules regarding renewability of coverage, to establish limitations on the use of pre-existing condition exclusions, to provide for development of "basic" and "standard" health benefit plans to be offered to all small employers, to provide for establishment of a reinsurance program, and to improve the overall fairness and efficiency of the small group health insurance market.

History: L. 1992, ch. 200, § 1; July 1.



40-2209c Same; application of act; construction of 40-2209.

40-2209c. Same; application of act; construction of 40-2209. The provisions of this act shall apply to health benefit plans covering small employers as defined herein. Where the provisions of K.S.A. 40-2209, and amendments thereto, are not inconsistent with these provisions, they shall be construed as supplemental to and not in derogation or limitation of any requirements, prohibitions or restrictions contained herein.

History: L. 1992, ch. 200, § 2; July 1.



40-2209d Same; definitions.

40-2209d. Same; definitions. As used in this act:

(a) "Actuarial certification" means a written statement by a member of the American academy of actuaries or other individual acceptable to the commissioner that a small employer carrier is in compliance with the provisions of K.S.A. 40-2209h, and amendments thereto, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(b) "Approved service area" means a geographical area, as approved by the commissioner to transact insurance in this state, within which the carrier is authorized to provide coverage.

(c) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or that could have been charged under the rating system for that class of business, by the small employer carrier to small employers with similar case characteristics for health benefit plans with the same or similar coverage.

(d) "Carrier" or "small employer carrier" means any insurance company, nonprofit medical and hospital service corporation, nonprofit optometric, dental, and pharmacy service corporations, municipal group-funded pool, fraternal benefit society or health maintenance organization, as these terms are defined by the Kansas Statutes Annotated, that offers health benefit plans covering eligible employees of one or more small employers in this state.

(e) "Case characteristics" means, with respect to a small employer, the geographic area in which the employees reside; the age and sex of the individual employees and their dependents; the appropriate industry classification as determined by the carrier, and the number of employees and dependents and such other objective criteria as may be approved family composition by the commissioner. "Case characteristics" shall not include claim experience, health status and duration of coverage since issue.

(f) "Class of business" means all or a separate grouping of small employers established pursuant to K.S.A. 40-2209g, and amendments thereto.

(g) "Commissioner" means the commissioner of insurance.

(h) "Department" means the insurance department.

(i) "Dependent" means the spouse or child of an eligible employee, subject to applicable terms of the health benefits plan covering such employee and the dependent eligibility standards established by the board.

(j) "Eligible employee" means an employee who works on a full-time basis, with a normal work week of 30 or more hours, and includes a sole proprietor, a partner of a partnership or an independent contractor, provided such sole proprietor, partner or independent contractor is included as an employee under a health benefit plan of a small employer but does not include an employee who works on a part-time, temporary or substitute basis.

(k) "Financially impaired" means a member which, after the effective date of this act, is not insolvent but is:

(1) Deemed by the commissioner to be in a hazardous financial condition pursuant to K.S.A. 40-222d, and amendments thereto; or

(2) placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(l) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans. Health benefit plan also includes a cafeteria plan authorized by 26 U.S.C. section 125 which offers the option of receiving health insurance coverage through a high deductible health plan and the establishment of a health savings account. In order for an eligible individual to obtain a high deductible health plan through the cafeteria plan, such individual shall present evidence to the employer that such individual has established a health savings account in compliance with 26 U.S.C. section 223, and any amendments and regulations. "Health benefit plan" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(m) "Health savings account" shall have the same meaning ascribed to it as in subsection (d) of 26 U.S.C. section 223.

(n) "High deductible health plan" shall mean a policy or contract of health insurance or health care plan that meets the criteria established in subsection (c) of 26 U.S.C. section 223 and any regulations promulgated thereunder.

(o) "Index rate" means, for each class of business as to a rating period for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.

(p) "Initial enrollment period" means the period of time specified in the health benefit plan during which an individual is first eligible to enroll in a small employer health benefit plan. Such period shall be no less favorable than a period beginning on the employee's or member's date of initial eligibility and ending 31 days thereafter.

(q) "Late enrollee" means an eligible employee or dependent who requests enrollment in a small employer's health benefit plan following the initial enrollment period provided under the terms of the first plan for which such employee or dependent was eligible through such small employer, however an eligible employee or dependent shall not be considered a late enrollee if:

(1) The individual:

(A) Was covered under another employer-provided health benefit plan or was covered under section 607(1) of the employee retirement income security act of 1974 (ERISA) at the time the individual was eligible to enroll;

(B) states in writing, at the time of the initial eligibility, that coverage under another employer health benefit plan was the reason for declining enrollment but only if the group policyholder or the accident and sickness issuer required such a written statement and provided the individual with notice of the requirement for a written statement and the consequences of such written statement;

(C) has lost coverage under another employer health benefit plan or under section 607(1) of the employee retirement income security act of 1974 (ERISA) as a result of the termination of employment, reduction in the number of hours of employment, termination of employer contributions toward such coverage, the termination of the other plan's coverage, death of a spouse, or divorce or legal separation; and

(D) requests enrollment within 63 days after the termination of coverage under another employer health benefit plan; or

(2) the individual is employed by an employer who offers multiple health benefit plans and the individual elects a different health benefit plan during an open enrollment period; or

(3) a court has ordered coverage to be provided for a spouse or minor child under a covered employee's plan.

(r) "New business premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or offered, or which could have been charged or offered, by the small employer carrier to small employers with similar case characteristics for newly issued health benefit plans with the same or similar coverage.

(s) "Preexisting conditions exclusion" means a policy provision which excludes or limits coverage for charges or expenses incurred during a specified period not to exceed 90 days following the insured's effective date of enrollment as to a condition, whether physical or mental, regardless of the cause of the condition for which medical advice, diagnosis, care or treatment was recommended or received in the six months immediately preceding the effective date of enrollment.

(t) "Premium" means moneys paid by a small employer or eligible employees or both as a condition of receiving coverage from a small employer carrier, including any fees or other contributions associated with the health benefit plan.

(u) "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect but any period of less than one year shall be considered as a full year.

(v) "Waiting period" means a period of time after full-time employment begins before an employee is first eligible to enroll in any applicable health benefit plan offered by the small employer.

(w) "Small employer" means any person, firm, corporation, partnership or association eligible for group sickness and accident insurance pursuant to subsection (a) of K.S.A. 40-2209, and amendments thereto, actively engaged in business whose total employed work force consisted of, on at least 50% of its working days during the preceding year, of at least two and no more than 50 eligible employees, the majority of whom were employed within the state. In determining the number of eligible employees, companies which are affiliated companies or which are eligible to file a combined tax return for purposes of state taxation, shall be considered one employer. Except as otherwise specifically provided, provisions of this act which apply to a small employer which has a health benefit plan shall continue to apply until the plan anniversary following the date the employer no longer meets the requirements of this definition.

(x) "Affiliate" or "affiliated" means an entity or person who directly or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, a specified entity or person.

History: L. 1992, ch. 200, § 3; L. 1994, ch. 355, § 4; L. 1996, ch. 182, § 7; L. 1997, ch. 190, § 2; L. 1998, ch. 174, § 6; L. 2008, ch. 164, § 6; July 1.



40-2209e Same; plans subject to act; certain laws inapplicable to plans; individual policies not subject to act.

40-2209e. Same; plans subject to act; certain laws inapplicable to plans; individual policies not subject to act. (a) Any individual or group health benefit plan issued to a group authorized by subsection (a) of K.S.A. 40-2209, and amendments thereto, shall be subject to the provisions of this act if it provides health care benefits covering employees of a small employer and if it meets any one of the following conditions:

(1) Any portion of the premium is paid by a small employer, or any covered individual, whether through wage adjustments, reimbursement, withholding or otherwise;

(2) the health benefit plan is treated by the employer or any of the covered individuals as part of a plan or program for the purposes of section 106 or section 162 of the United States internal revenue code; or

(3) with the permission of the board, the carrier elects to renew or continue a health benefit plan covering employees of an employer who no longer meets the definition of a "small employer."

(b) For purposes of this act an aggregation of two or more small employers covered under a trust arrangement or a policy issued to an association of small employers pursuant to K.S.A. 40-2209, and amendments thereto, shall permit employee or member units of more than two but less than 51 employees or members and their dependents to participate in any health benefit plan to which this act applies. Any group which includes employee or member units of 50 or fewer employees shall be subject to the provisions of this act notwithstanding its inclusion of employee or member units with more than 50 employees or members.

(c)  Except as expressly provided in this act, no health benefit plan offered to a small employer shall be subject to:

(1) Any law that would inhibit any carrier from contracting with providers or groups of providers with respect to health care services or benefits;

(2) any law that would impose any restriction on the ability to negotiate with providers regarding the level or method of reimbursing care or services provided under the health benefit plan.

(d) Individual policies of accident and sickness insurance issued to individuals and their dependents totally independent of any group, association or trust arrangement permitted under K.S.A. 40-2209, and amendments thereto, shall not be subject to the provisions of this act.

History: L. 1992, ch. 200, § 4; L. 1994, ch. 355, § 5; L. 1998, ch. 174, § 7; July 1.



40-2209f Same; preexisting conditions exclusion, waiver; late enrollee exclusion; underwriting and rating; waiting periods; uniform employer coverage eligibility requirements; minimum participation and contribution requirements.

40-2209f. Same; preexisting conditions exclusion, waiver; late enrollee exclusion; underwriting and rating; waiting periods; uniform employer coverage eligibility requirements; minimum participation and contribution requirements. Health benefit plans covering small employers that are issued or renewed within this state or outside this state covering persons residing in this state shall be subject to the following provisions, as applicable:

(a) Such policy may impose a preexisting conditions exclusion, not to exceed 90 days following the date of enrollment, for conditions whether physical or mental, regardless of the cause of the condition for which medical advice, diagnosis, care or treatment was recommended or received in the six months prior to the effective date of enrollment. Any preexisting conditions exclusion shall run concurrently with any waiting period.

(b) Such policy shall waive such a preexisting conditions exclusion to the extent the employee or member or individual dependent or family member was covered by (1) a group or individual sickness and accident policy, (2) coverage under section 607(1) of the employees retirement income security act of 1974 (ERISA), (3) a group specified in K.S.A. 40-2222, and amendments thereto, (4) part A or part B of title XVIII of the social security act, (5) title XIX of the social security act, other than coverage consisting solely of benefits under section 1928, (6) chapter 55 of title 10 United States code, (7) a state children's health insurance program established pursuant to title XXI of the social security act, (8) medical care program of the Indian health service or of a tribal organization, (9) the Kansas uninsurable health plan act pursuant to K.S.A. 40-2217 et seq., and amendments thereto or similar health benefits risk pool of another state, (10) a health plan offered under chapter 89 of title 5, United States code, (11) a health benefit plan under section 5(e) of the peace corps act (22 U.S.C. § 2504 (e) or (12) a group subject to K.S.A. 12-2616 et seq., and amendments thereto which provided hospital, medical and surgical expense benefits within 63 days prior to the effective date of coverage under a health benefit plan with no gap in coverage. A group policy shall credit the periods of prior coverage specified in this subsection without regard to the specific benefits covered during the period of prior coverage. Any period that the employee or member is in a waiting period for any coverage under a group health plan or is in an affiliation period shall be taken into account in determining the continuous period under this subsection.

(c) A carrier may exclude a late enrollee except during an open enrollment period.

(d) Except as expressly provided by this act, every carrier doing business in the small employer market retains the authority to underwrite and rate individual accident and sickness insurance policies, and to rate small employer groups using generally accepted actuarial practices.

(e) No health benefit plan issued by a carrier may limit or exclude, by use of a rider or amendment applicable to a specific individual, coverage by type of illness, treatment, medical condition or accident, except for preexisting conditions as permitted under subsection (a).

(f) In the absence of the small employer's decision to the contrary, all health benefit plans shall make coverage available to all the eligible employees of a small employer without a waiting period. The decision of whether to impose a waiting period for eligible employees of a small employer shall be made by the small employer, who may only choose from the waiting periods offered by the carrier. No waiting period shall be greater than 90 days and shall permit coverage to become effective no later than the first day of the month immediately following completion of the waiting period.

(g) (1) Except as provided in subsection (f), requirements used by a small employer carrier in determining whether to provide coverage to a small employer, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all small employers with the same number of eligible employees applying for coverage or receiving coverage from the small employer carrier.

(2) A small employer carrier may vary application of minimum participation requirements and minimum employer contribution requirements only by the size of the small employer group.

(3) (A) Except as provided in provision (B), in applying minimum participation requirements with respect to a small employer, a small employer carrier shall not consider employees or dependents who have qualifying existing coverage in a health benefit plan sponsored by another employer in determining whether the applicable percentage of participation is met.

(B) With respect to a small employer, a small employer carrier may consider employees or dependents who have coverage under another health benefit plan sponsored by such small employer in applying minimum participation requirements.

(h) For the purposes of this section, the term "preexisting conditions exclusion" shall mean, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for such coverage whether or not any medical advice, diagnosis, care or treatment was recommended or received before such date.

(i) For the purposes of this section, the term "date of enrollment" means the date the individual is enrolled under the group policy or, if earlier, the first day of the waiting period for such enrollment.

(j) For the purposes of this section, the term "waiting period" means with respect to a group policy the period which must pass before the individual is eligible to be covered for benefits under the terms of the policy.

History: L. 1992, ch. 200, § 5; L. 1994, ch. 355, § 6; L. 1997, ch. 190, § 3; L. 1998, ch. 174, § 8; L. 2000, ch. 34, § 2; July 1.



40-2209g Same; establishment of business classes by carrier; limitation.

40-2209g. Same; establishment of business classes by carrier; limitation. From and after January 1, 1993: (a) A small employer carrier may establish a class of business only to reflect substantial differences in expected claims experience or administrative costs related to the following reasons:

(1) The small employer carrier uses more than one type of system for the marketing and sale of health benefit plans to small employers;

(2) the small employer carrier has acquired a class of business from another small employer carrier; or

(3) the small employer carrier provides coverage to one or more association groups that meet the requirements of subsection (f)(5) of K.S.A. 40-2209, and amendments thereto.

(b) A small employer carrier may establish up to nine separate classes of business under subsection (a).

(c) The commissioner may adopt rules and regulations to provide for a period of transition in order for a small employer carrier to come into compliance with subsection (b) in the instance of acquisition of an additional class of business from another small employer carrier.

(d) The commissioner may approve the establishment of additional classes of business upon application to the commissioner and a finding by the commissioner that such action would enhance the efficiency and fairness of the small employer marketplace.

History: L. 1992, ch. 200, § 6; L. 1998, ch. 174, § 9; July 1.



40-2209h Same; rating; transfer of small employer from one business class to another, limitations; suspension of business class and rate limitations.

40-2209h. Same; rating; transfer of small employer from one business class to another, limitations; suspension of business class and rate limitations. From and after January 1, 1993: (a) Premium rates applicable to Kansas residents for health benefit plans subject to this act shall be subject to the following provisions:

(1) The index rate for a rating period for any class of business shall not exceed the index rate for any other class of business by more than 20%.

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates that could be charged to such employers under the rating system for that class of business, shall not vary from the index rate by more than 25% of the index rate.

(3) The percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, if such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers;

(B) any adjustment, not to exceed 15% annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status or duration of coverage of the employees or dependents of the small employer as determined from the small employer carrier's rate manual for the class of business; and

(C) any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the small employer carrier's rate manual for the class of business.

(4) Adjustments in rates for claim experience, health status and duration of coverage shall not be charged to individual employees or dependents. Any such adjustment shall be applied uniformly to the rates charged for all employees and dependents of the small employer.

(5) A small employer carrier may utilize industry as a case characteristic in establishing premium rates, if the highest rate factor associated with any industry classification does not exceed the lowest rate factor associated with any industry classification by more than 30% for each year until the earlier of the first acquisition of coverage from a small employer carrier which did not previously provide coverage to that small employer or the first renewal date on or after December 31, 1996, and 15% each year thereafter.

(6) A premium rate for a rating period may exceed the ranges set forth in paragraphs (1) and (2) until the earlier of the first acquisition of coverage from a small employer carrier which did not previously provide coverage to that small employer or the first renewal date on or after December 31, 1996. If premium rates for a small employer covered by a small employer carrier prior to January 1, 1993, are below the lowest range as set forth in paragraphs (1) and (2), such small employer carrier must at least increase that small employer's rates commencing with renewals on or after December 31, 1995, to equally distribute the needed increase to get that small employer's rates within the range over the renewal opportunities remaining so that the small employer's renewal rates on or after December 31, 1999, would be within the ranges. In such case, the percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of the following:

(A) The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a health benefit plan into which the small employer carrier is no longer enrolling new small employers, the small employer carrier shall use the percentage change in the base premium rate, if such change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health benefit plan into which the small employer carrier is actively enrolling new small employers.

(B) Any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the carrier's rate manual for the class of business.

(7) (A) Small employer carriers shall apply rating factors, including case characteristics, consistently with respect to all small employers in a class of business. Rating factors shall produce premiums for identical groups which differ only by amounts attributable to plan design and do not reflect differences due to the nature of the groups assumed to select particular health benefit plans.

(B) A small employer carrier shall treat all health benefit plans issued or renewed in a class of business in the same calendar month as having the same rating period.

(8) For the purposes of this subsection, a health benefit plan that utilizes a restricted provider network shall not be considered similar coverage to a health benefit plan that does not utilize such a network, if utilization of the restricted provider network results in substantial differences in claims costs.

(9) A small employer carrier shall not use case characteristics, other than age, gender, industry, geographic area, family composition, and group size without prior approval of the commissioner.

(10) The commissioner may establish regulations to implement the provisions of this section and to assure that rating practices used by small employer carriers are consistent with the purposes of this act, including:

(A) Assuring that differences in rates charged for health benefit plans by small employer carriers are reasonable and reflect objective differences in plan design, not including differences due to the nature of the groups assumed to select particular health benefit plans; and

(B) prescribing the manner in which case characteristics may be used by small employer carriers.

(b) A small employer carrier shall not transfer a small employer involuntarily into or out of a class of business. A small employer carrier shall not offer to transfer a small employer into or out of a class of business unless such offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status or duration of coverage.

(c) The commissioner may suspend for a specified period the application of subsection (a)(1) as to the premium rates applicable to one or more small employers included within a class of business of a small employer carrier for one or more rating periods upon a filing by the small employer carrier and a finding by the commissioner either that the suspension is reasonable in light of the financial condition of the small employer carrier or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

(d) Upon written application of the group policyholders, the commissioner may suspend the application of K.S.A. 40-2209g and 40-2209h, and amendments thereto, to any group whose fundamental structure or composition would otherwise be adversely affected.

History: L. 1992, ch. 200, § 7; L. 1994, ch. 355, § 7; L. 1995, ch. 183, § 8; July 1.



40-2209i Same; carrier sales solicitations, disclosures required.

40-2209i. Same; carrier sales solicitations, disclosures required. From and after January 1, 1993: In connection with the offering for sale of any health benefit plan to a small employer, each carrier shall make a reasonable disclosure as part of its solicitation and sales materials, of:

(a) The extent to which premium rates for a specific small employer are established or adjusted in part based upon the actual or expected variation in claims costs or actual or expected variation in health condition of the employees and dependents of such small employer;

(b) the provisions concerning such carrier's right to change premium rates and the factors other than claims experience which affect changes in premium rates; and

(c) provisions relating to renewability of policies and contracts; and

(d) the provision relating to any pre-existing condition provision.

History: L. 1992, ch. 200, § 8; July 1.



40-2209j Same; actuarial certification of underwriting and rating compliance.

40-2209j. Same; actuarial certification of underwriting and rating compliance. From and after January 1, 1993: Compliance with the underwriting and rating requirements contained in this act shall be demonstrated through actuarial certification. Carriers offering health benefit plans to small employers shall on or before March 15 file annually with the commissioner an actuarial certification stating that the underwriting and rating methods of the carrier:

(a) Comply with accepted actuarial practices;

(b) are uniformly applied to health benefit plans covering small employers; and

(c) comply with the provisions of this act.

History: L. 1992, ch. 200, § 9; July 1.



40-2209m Same; marketing of coverage; prohibited activities; agents and brokers; written denial of coverage; third-party administrators; treatment of affiliated carriers.

40-2209m. Same; marketing of coverage; prohibited activities; agents and brokers; written denial of coverage; third-party administrators; treatment of affiliated carriers. (a) Each small employer carrier shall actively market health benefit plan coverage to eligible small employers in the state.

(b) (1) Except as provided in paragraph (2), no small employer carrier, agent or broker shall, directly or indirectly, engage in the following activities:

(A) Encouraging or directing small employers to refrain from filing an application for coverage with the small employer carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer;

(B) encouraging or directing small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) The provisions of paragraph (1) shall not apply with respect to information provided by a small employer carrier or producer to a small employer regarding the established geographic service area or a restricted network provision of a small employer carrier.

(c) (1) Except as provided in paragraph (2), no small employer carrier shall, directly or indirectly, enter into any contract, agreement or arrangement with an agent or broker that provides for or results in the compensation paid to such person for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation or geographic location of the small employer.

(2) Paragraph (1) shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation or geographic area of the small employer.

(d)  No small employer carrier shall terminate, fail to renew or limit its contract or agreement of representation with an agent or broker for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the agent or broker with the small employer carrier.

(e) No small employer carrier, agent or broker shall induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

(f) Denial by a small employer carrier of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

(g) The commissioner may adopt rules and regulations setting forth additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

(h) If a small employer carrier enters into a contract, agreement or other arrangement with a third-party administrator to provide administrative, marketing or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this section as if it were a small employer carrier.

(i) Except as provided in paragraph (l) [(j)], for the purposes of this act, carriers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier and any restrictions or limitations imposed by this act shall apply as if all health benefit plans issued to small employers in this state by such affiliated carriers were issued by one carrier.

(j) An affiliated carrier that is a health maintenance organization having a certificate of authority under K.S.A. 40-3201 et seq., and amendments thereto, may be considered to be a separate carrier for the purpose of this act.

History: L. 1992, ch. 200, § 12; L. 1998, ch. 174, § 10; L. 2000, ch. 34, § 3; July 1.



40-2209n Same; rules and regulations.

40-2209n. Same; rules and regulations. The commissioner may adopt rules and regulations necessary to carry out the provisions of this act.

History: L. 1992, ch. 200, § 13; July 1.



40-2209o Same; violations, penalties.

40-2209o. Same; violations, penalties. Violations of this act shall be treated as violations of the unfair trade practices act and subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411 and amendments thereto.

History: L. 1992, ch. 200, § 14; July 1.



40-2209p Same; required coverage for all applying small employers; medical service enrollment, limitations; denial of coverage, when; definitions.

40-2209p. Same; required coverage for all applying small employers; medical service enrollment, limitations; denial of coverage, when; definitions. (a) On and after July 1, 1997, and subject to any exclusions set out in subsections (b) through (e), each accident and sickness insurer that offers or renews policies providing hospital, medical or surgical expense benefits to a small employer must: (1) Accept every small employer that applies for such coverage; and (2) accept for enrollment all eligible employees or dependents under such policy who apply for enrollment during the period in which the eligible employee or dependent first becomes eligible to enroll under the terms of the policy.

(b) (1) In the case of an accident and health insurer that offers a policy providing hospital, medical or surgical expense benefits to a small employer through a medical service enrollment area the accident and health insurer may:

(A) Limit the small employers that may apply for such coverage to those with eligible employees or dependents who live, work or reside in the medical service enrollment area for such policy; and

(B) within the medical service enrollment area of such policy, deny coverage to such small employer if the accident and sickness insurer has demonstrated to the commissioner that: (i) It will not have the capacity to deliver services adequately to small employees and dependents of any additional small employers because of its obligations to existing small employer group policyholders or certificateholders and to eligible employees and dependents; and (ii) it will apply this paragraph uniformly to all small employers without regard to the claims experience of those small employers and their employees and dependents and without regard to the health status factors of any employees or dependents.

(2) An accident and sickness insurer which denies coverage to a small employer under any policy providing hospital, medical or surgical expense benefits in any medical service enrollment area in accordance with subsection (b)(1)(B) may not offer such policies to small employers within such medical service enrollment area for a period of 180 days after coverage is denied.

(c) (1) An accident and sickness insurer may deny coverage to a small employer under a policy providing hospital, medical or surgical expense benefits if the accident and sickness insurer has demonstrated to the commissioner that:

(A) It does not have the financial reserves necessary to underwrite additional coverage; and

(B) it is applying this paragraph uniformly to all small employers in this state without regard to the claims experience of the small employers and their employees and dependents and without regard to any health status factors of any employees or dependents.

(2) An accident and health insurer upon denying coverage to small employers under policies providing hospital, medical or surgical expense benefits in accordance with subsection (c)(1) may not offer any policies providing hospital, medical or surgical expense benefits to any small employer for a period of 180 days after the date such policies are denied or until the accident and health insurer has demonstrated to the commissioner that it has sufficient financial reserves to underwrite additional coverage, whichever is later.

(d) The requirements of subsection (a) shall not be construed to preclude an accident and health insurer from establishing employer contribution rules or group participation rules for the offering of policies providing hospital, medical or surgical expense benefits to small employers.

(e) The requirements of subsection (a) shall not apply to small employer group policies offered by an accident and health insurer if such coverage is made available only through one or more associations.

(f) As used in this subsection the following mean:

(1) "Dependent" means those persons as defined in subsection (k) of K.S.A. 40-2209d, and amendments thereto;

(2) "employee" means those persons as defined in subsection (1) of K.S.A. 40-2209d,                                                                                                                    and amendments thereto;

(3) "employer contribution rule" means a requirement relating to the minimum level or amount of employer                                                  contribution toward the premium for enrollment of employees and dependents;

(4) "group participation rule" means a requirement relating to the minimum number of employees and dependents that must be enrolled in relation to a specified percentage or number of eligible employees or dependents;

(5) "health status related factors" means: (A) a physical or mental illness medical condition, (B) claims experience, (C) receipt of health care, (D) medical history, (E) genetic information, (F) evidence of insurability including conditions arising out of acts of domestic violence and (H) disability; and

(6) "small employer" means those employers as defined by subsection (z) of K.S.A. 40-2209d, and amendments thereto.

History: L. 1997, ch. 190, § 6; July 1.



40-2210 Blanket sickness and accident insurance; payments, when blanket disability income policy is integrated with social security benefits.

40-2210. Blanket sickness and accident insurance; payments, when blanket disability income policy is integrated with social security benefits. (A) Blanket sickness and accident insurance is hereby declared to be that form of sickness and accident insurance covering special groups of persons as enumerated in one of the following paragraphs (1) to (8) inclusive: (1) Under a policy or contract issued to any common carrier, or to any operator, owner or lessee of a means of transportation, who or which shall be deemed the policyholder, covering a group defined as all persons who may become passengers on such common carrier or such means of transportation.

(2) Under a policy or contract issued to a college, school or other institutions of learning, a school district or districts, or school jurisdictional unit, or to the head, or principal; or governing board of any such educational unit, who or which shall be deemed the policyholder, covering students, teachers or other employees.

(3) Under a policy or contract issued to any volunteer fire department, first aid, civil defense, or other such volunteer organization, which shall be deemed the policyholder, covering all the members of such department or group, defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

(4) Under a policy or contract issued to a sports team, camp or sponsor thereof, which shall be deemed the policyholder, covering ten (10) or more members, campers, employees, officials or supervisors.

(5) Under a policy or contract issued to an employer, who shall be deemed the policyholder, covering any group of employees, dependents or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder.

(6) Under a policy or contract issued to any religious, charitable, recreational, educational, or civic organization, or branch thereof, which shall be deemed the policyholder, covering any group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by such policyholder.

(7) Under a policy or contract issued to a newspaper or other publisher, which shall be deemed the policyholder, covering its carriers.

(8) Under a policy or contract issued to any other type of group which the commissioner of insurance may find properly subject to the issuance of blanket sickness and accident policy or contract.

(B) Every such blanket policy shall contain provisions which in the opinion of the commissioner are not less favorable to the policyholder and the individual insured than the following:

(1) A provision that the policy, including endorsements and a copy of the application, if any, of the policyholder and the persons insured shall constitute the entire contract between the parties, and that any statement made by the policyholder or by a person insured shall in absence of fraud, be deemed a representation and not a warranty, and that no such statements shall be used in defense to a claim under the policy, unless contained in a written application. Such person, his or her beneficiary, or assignee, shall have the right to make written request to the insurer for a copy of such application and the insurer shall, within fifteen (15) days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action based upon or involving any statements contained therein.

(2) A provision that written notice of sickness or of injury must be given to the insurer within twenty (20) days after the date when such a sickness or injury occurred. Failure to give notice within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to give such notice and that notice was given as was reasonably possible.

(3) A provision that the insurer will furnish either to the claimant or to the policyholder for delivery to the claimant such forms as are usually furnished by it for filing proof of loss. If such forms are not furnished before the expiration of fifteen (15) days after giving of such notice, the claimant shall be deemed to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(4) A provision that in the case of claim for loss of time for disability, written proof of such loss must be furnished to the insurer within ninety (90) days after the commencement of the period for which the insurer is liable, and that subsequent written proofs of the continuance of such disability must be furnished to the insurer at such intervals as the insurer may reasonably require, and that in the case of claim for any other loss, written proof of such loss must be furnished to the insurer within ninety (90) days after the date of such loss. Failure to furnish such proof within such time shall not invalidate nor reduce any claim if it shall be shown not to have been reasonably possible to furnish such proof and that such proof was furnished as soon as was reasonably possible.

(5) A provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of due written proof of such loss, and that, subject to due proof of loss, all accrued benefits payable under the policy for loss of time will be paid not less frequently than monthly during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of such period will be paid immediately upon receipt of such proof.

(6) A provision that the insurer at its own expense, shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy where it is not prohibited by law.

(7) A provision that no action at law or in equity shall be brought to recover under the policy prior to the expiration of sixty (60) days after written proof of loss has been furnished in accordance with the requirements of the policy and that no action shall be brought after the expiration of five (5) years after the time written proof of loss is required to be furnished.

(C) Each person insured under such blanket sickness and accident policy or contract shall, except where authorization is otherwise given by the commissioner of insurance, be furnished a memorandum approved by the commissioner of insurance setting forth the essential coverages of the contract, including the conditions under which an individual's coverage may be terminated under the policy and the age, if any, to which the coverage shall be limited, reduced, or restricted; the procedure to be followed in making claim under the policy; and, to whom benefits under the policy are payable. Such certificates shall also contain a summary of the provisions set forth in (B) of this subsection.

(D) All benefits under any blanket sickness and accident policy shall be payable to the person insured, or to his or her designated beneficiary or beneficiaries, or to his or her estate, except that if the person insured be a minor, such benefits may be made payable to his or her parents, guardian, or other person actually supporting him or her.

(E) No blanket disability income policy which integrates benefits with social security benefits, shall provide that the amount of any disability benefit actually being paid to the disabled person shall be reduced by changes in the level of social security benefits resulting either from changes in the social security law or due to cost of living adjustments which become effective after the first day for which disability benefits become payable.

History: L. 1951, ch. 296, § 10; L. 1965, ch. 306, § 2; L. 1977, ch. 162, § 2; July 1.



40-2211 Workmen's compensation; insolvency of insured.

40-2211. Workmen's compensation; insolvency of insured. Every policy issued by any insurance corporation, association or organization to assure the payment of compensation under the workmen's compensation act, shall contain a provision to the effect that the insurance carrier shall not be relieved from the payment of compensation for injuries, or death sustained by injuries, if the insured becomes insolvent or is discharged in bankruptcy during the period that the policy is in operation, and the compensation, or any part of it, is due and unpaid.

History: L. 1951, ch. 296, § 11; June 30.



40-2212 Same; notice of injury or death; jurisdiction; lien of employee; payment to employee, agent or dependents.

40-2212. Same; notice of injury or death; jurisdiction; lien of employee; payment to employee, agent or dependents. Every policy issued by any insurance corporation, association or organization to assure the payment of compensation, under the workmen's compensation act, shall contain a clause providing that between any employer and the insurer, notice to and knowledge of the occurrence of injury or death on the part of the insured shall be notice and knowledge on the part of the insurer; and jurisdiction of the insured shall be jurisdiction of the insurer and the insurer shall be bound by every agreement, adjudgment, award, or judgment rendered against the insured. Every such policy shall provide that the employee shall have first lien upon any amount becoming due on account of such policy to the insured from the insurer and that in case of the legal incapacity, inability, or disability of the insured to receive the amount due and pay it over to the insured employee, or his dependents, said insurer shall pay the same direct to such employee, his agent, or to a trustee for him or his dependents to the extent of discharging any obligation of the insured to said employee or his dependents.

History: L. 1951, ch. 296, § 12; June 30.



40-2213 Prior policy, rider or endorsement.

40-2213. Prior policy, rider or endorsement. A policy, rider or endorsement, which could have been lawfully used or delivered or issued for delivery to any person in this state immediately before the effective date of this act may be used or delivered or issued for delivery to any such person during five (5) years after the effective date of this act without being subject to the provisions of K.S.A. 40-2202, 40-2203 or 40-2204.

History: L. 1951, ch. 296, § 13; June 30.



40-2215 Forms and premium rates, filing, duties of commissioner; procedure; rules and regulations, violations, penalties.

40-2215. Forms and premium rates, filing, duties of commissioner; procedure; rules and regulations, violations, penalties. (a) No individual policy of accident and sickness insurance as defined in K.S.A. 40-2201, and amendments thereto, shall be issued or delivered to any person in this state nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof and of the classification of risks and the premium rates pertaining thereto, have been filed with the commissioner of insurance.

(b) No group or blanket policy or certificate of accident and sickness insurance providing hospital, medical or surgical expense benefits shall be issued or delivered to any person in this state, nor shall any application, rider or endorsement be used in connection therewith, until a copy of the form thereof and of the classification of risks and the premium rates pertaining thereto has been filed with the commissioner of insurance.

(c) (1) No such policy shall be issued, nor shall any application, rider or endorsement be used in connection therewith, until the expiration of 30 days after it has been filed unless the commissioner gives written approval thereof.

(2) (A) The commissioner shall create a requirements document containing filing requirements for each type of insurance. Such requirements document shall contain a list of all product filing requirements for each type of insurance that is required to be filed. For each type of insurance, such requirements document shall contain an appropriate citation to each requirement contained in any statute, rule and regulation and published bulletins in this state having the force and effect of law. Such requirements document shall be available on the insurance department internet website.

(B) The commissioner shall update the requirements document referred to in subparagraph (A) no less frequently than annually. The commissioner shall update the requirements document referred to in subparagraph (A) within 30 days after the effective date of any change in law, rule and regulation or bulletin published by the commissioner having the force and effect of law in this state.

(3) A filer shall submit with each policy form filing a document indicating the location within the policy form or any supplemental document for information establishing compliance with each requirement contained in the requirements documents referenced in subparagraph (A) of paragraph (2) of this subsection. A filer shall certify that the policy form, including any accompanying supplemental document, meets all requirements of state law.

(d) (1) Any risk classifications, premium rates, rating formulae, and all modifications thereof applicable to Kansas residents shall not establish an unreasonable, excessive or unfairly discriminatory rate or, with respect to group or blanket sickness and accident policies providing hospital, medical or surgical expense benefits issued pursuant to K.S.A. 40-2209 or 40-2210, and amendments thereto, discriminate against any individuals eligible for participation in a group, or establish rating classifications within a group that are based on medical conditions. In no event shall the rates charged to any group to which this subsection applies increase by more than 75% during any annual period unless the insurer can clearly document a material and significant change in the risk characteristics of the group.

(2) All rates for sickness and accident insurance providing hospital, medical or surgical expense benefits covering Kansas residents shall be made in accordance with the following provisions and due consideration shall be given to:

(A) Past and prospective loss experience;

(B) past and prospective expenses;

(C) adequate contingency reserves; and

(D) all other relevant factors within and without the state.

(3) Nothing in this act is intended to prohibit or discourage reasonable competition or discourage or prohibit uniformity of rates except to the extent necessary to accomplish the aforementioned purpose. The commissioner is hereby authorized to issue such rules and regulations as are necessary and not inconsistent with this act.

(e) All parties in the filing process shall act in good faith and with due diligence in performance of their duties pursuant to this section.

(f) (1) Within 30 days of receipt of the initial filing, the commissioner shall review and approve such filing or provide notice of any deficiency or disapprove the initial filing. Any notice of deficiency or disapproval shall be in writing and based only on the specific provisions of applicable statutes, regulations or bulletins published by the commissioner having the force and effect of law in this state and contained in the requirements document created by the commissioner pursuant to subparagraph (A) of paragraph (2) of subsection (c). The notice of deficiency or disapproval shall provide specific reasons for notice of deficiencies or disapproval. Such reasons shall contain sufficient detail for the filer to bring the policy form into compliance, and shall cite each specific statute, rule and regulation or bulletin having the force and effect of law in this state upon which the notice of deficiency or disapproval is based. Any notice of disapproval provided by the commissioner shall state that a hearing will be granted within 20 days after receipt of a written request therefor by the insurer. At the end of the 30 day period, the policy form shall be deemed approved if the commissioner has taken no action.

(2) In addition to the statutes, regulations or bulletins described in paragraph (2) of subsection (c), the commissioner may disapprove a filing or provide a notice of deficiency for any form for which the commissioner determines that the benefits provided therein are unreasonable in relation to the premium charged; or if such form contains any provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of such policy. Any notice of disapproval provided by the commissioner pursuant to this paragraph shall state that a hearing will be granted within 20 days after receipt of a written request therefor by the insurer.

(3) If the insurer has received a disapproval or notice of deficiency or disapproval regarding a policy form, it shall be unlawful for an insurer to issue such policy form or use such policy form in connection with any policy until that policy form has received a later approval by the commissioner.

(4) Within 30 days of receipt of the commissioner's notice of deficiency or disapproval, a filer may resubmit a policy form that corrects any deficiencies or resubmit a disapproved policy form and a revised certification. Any policy form not resubmitted to the commissioner within 30 days of the notice of deficiency shall be deemed withdrawn. Any disapproved policy form not resubmitted to the commissioner within 30 days of the notice of disapproval shall be deemed disapproved.

(5) (A) Within 30 days of receipt of a resubmitted filing and certification, the commissioner shall review the resubmitted filing and certification, and shall approve or disapprove such resubmitted filing and certification. Any notice of disapproval pertaining to the resubmitted filing and certification shall be in writing and provide a detailed description of the reasons for the disapproval in sufficient detail for the filer to bring the policy form into compliance. The notice of disapproval shall cite each specific statute, rule and regulation or bulletin having the force and effect of law in this state upon which the disapproval is based. No further extension of time may be taken unless the filer has introduced new provisions in the resubmitted filing and certification or the filer has materially modified any substantive provisions of the policy form, in which case the commissioner may extend the time for review by an additional 30 days. At the end of this 30 day review period, the policy form shall be deemed approved if the commissioner has taken no action.

(B) (i) Subject to clause (ii) of this subparagraph, the commissioner may not disapprove a resubmitted policy form for reasons other than those initially set forth in the original notice of deficiencies or disapproval sent pursuant to paragraph (1) of this subsection.

(ii) The commissioner may disapprove a resubmitted policy form for reasons other than those initially set forth in the original notice of deficiencies or disapproval sent pursuant to this subsection if:

(a) The filer has introduced new provisions in the resubmitted policy form and certification;

(b) the filer has materially modified any substantive provisions of the policy form;

(c) there has been a change in any statute, rule and regulation or published bulletin in this state having the force and effect of law; or

(d) there has been reviewer error and the written disapproval fails to state a specific provision of applicable statute, regulation or bulletin published by the commissioner having the force and effect of law in this state that is necessary to have the policy form conform to the requirements of law.

(6) At the end of the review period, the policy form shall be deemed approved if the commissioner has taken no action.

(7) Notwithstanding any other provision in this section, the commissioner may return a grossly inadequate filing to the filer without triggering any of the time deadlines set forth in this section. For purposes of this paragraph, the term "grossly inadequate filing" means a filing that fails to provide key information, including state-specific information, regarding a product, policy or rate, or that demonstrates an insufficient understanding of what is required to comply with state statutes or regulations.

(g) Except in cases of a material error or omission in a policy form that has been approved or deemed approved pursuant to the provisions of this act, the commissioner shall not:

(1) Retroactively disapprove that filing; or

(2) with respect to those policy forms, examine the filer during a routine or targeted market conduct examination for compliance with any later-enacted policy form filing requirements.

(h) If a rate filing or marketing material is required to be filed or approved by state law for a specific policy form, the time frames for review, approval or disapproval, resubmission, and re-review of those rate filings or marketing materials shall be the same as those provided for in subsection (f) for the review of policy forms.

(i) For purposes of this section:

(1) "Accident and sickness carrier" means an entity licensed to offer accident and sickness insurance in this state, or subject to the insurance laws and regulations of this state, or subject to the jurisdiction of the commissioner, that contracts or offers to contract to provide, deliver, arrange for, pay for or reimburse any of the costs of health care services or any insurer that provides policies of supplemental, disability income, medicare supplement or long-term care insurance.

(2) "Commissioner" means the commissioner of insurance.

(3) "Health care services" means services for the diagnosis, prevention, treatment, cure or relief of a health condition, illness or disease.

(4) "Policy form" means any policy, contract, certificate, rider, endorsement, evidence of coverage of any amendments thereto that are required by law to be filed with the commissioner for approval prior to their sale or issuance for sale in this state.

(5) "Supplemental documents" means any documents required to be filed in support of policy forms that may or may not be subject to approval.

(6) "Type of insurance" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans, policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance.

(j) This section shall apply to any individual or group policy form issued by an accident and health carrier required to be filed with the commissioner for review or approval.

(k) Violations of subsection (d) shall be treated as violations of the unfair trade practices act and subject to the penalties prescribed by K.S.A. 40-2407 and 40-2411, and amendments thereto.

(l) Hearings under this section shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1965, ch. 304, § 2; L. 1986, ch. 318, § 36; L. 1988, ch. 356, § 108; L. 1991, ch. 134, § 2; L. 2008, ch. 38, § 1; July 1.



40-2216 Purpose of act.

40-2216. Purpose of act. The purpose of this act shall be to provide reasonable standardization and simplification of terms and coverages of individual accident and sickness insurance policies and subscriber contracts of non-profit hospital, medical and dental service corporations to facilitate public understanding and comparison, to eliminate provisions contained in individual accident and sickness insurance policies and subscriber contracts of non-profit hospital, medical, and dental service corporations which may be misleading or unreasonably confusing in connection either with the purchase of such coverages or with the settlement of claims, and to provide for full disclosure in the sale of accident and sickness coverages.

History: L. 1976, ch. 218, § 1; July 1.



40-2217 Definitions.

40-2217. Definitions. For the purposes of this act:

(a) The term "form" means policies, riders, endorsements, applications, subscriber contracts, or other documents required to be filed pursuant to K.S.A. 40-216 or 40-19a07, and amendments thereto.

(b) The term "accident and sickness insurance" means insurance written under K.S.A. 40-401, K.S.A. 40-1102(1)(a), other than credit insurance, and coverages written under K.S.A. 40-19a02, and amendments thereto. For purposes of this act nonprofit dental service corporations shall be deemed to be engaged in the business of insurance.

(c) The term "policy" means the entire contract between the insurer and the insured, including the policy, riders, endorsements, and the application if attached, and such term includes subscriber agreements issued by nonprofit dental service corporations.

History: L. 1976, ch. 218, § 2; L. 1997, ch. 8, § 8; July 1.



40-2218 Establishment of benefit standards for accident and sickness policies or subscriber contracts; delivery or issuance of policy or contract not meeting standards prohibited, exceptions; identification of policies and contracts.

40-2218. Establishment of benefit standards for accident and sickness policies or subscriber contracts; delivery or issuance of policy or contract not meeting standards prohibited, exceptions; identification of policies and contracts. (a) The commissioner of insurance shall issue rules and regulations to establish standards for benefits under each of the following categories of coverage in individual policies, other than conversion policies issued pursuant to a contractual conversion privilege under a group policy, of accident and sickness insurance or subscriber contracts:

(1) Basic hospital expense coverage;

(2) basic medical-surgical expense coverage;

(3) hospital confinement indemnity coverage;

(4) major medical expense coverage;

(5) disability income protection coverage;

(6) accident only coverage; and

(7) specified disease or specified accident coverage.

(b) Nothing in this section shall preclude the issuance of any policy or contract which combines two (2) or more of the categories of coverage enumerated in paragraphs (1) through (6) of subsection (a).

(c) No policy or contract shall be delivered or issued for delivery in this state which does not meet the prescribed standards for the categories of coverage listed in paragraphs (1) through (7) of subsection (a) which are contained within the policy or contract unless the commissioner finds such policy or contract, including those affording supplemental coverage, will fulfill a reasonable public need and such policy or contract meets the requirements set forth in K.S.A. 40-2215 or unless the outline of coverage required by K.S.A. 40-2219 clearly sets forth wherein such policy does not provide the standards for benefits promulgated by the commissioner.

(d) The commissioner shall prescribe the method of identification of policies and contracts based upon coverages provided.

History: L. 1976, ch. 218, § 3; July 1.



40-2219 Outline of coverage to accompany policy at issuance or to be delivered at time of application; format and contents of outline.

40-2219. Outline of coverage to accompany policy at issuance or to be delivered at time of application; format and contents of outline. (a) In order to provide for full and fair disclosure in the sale of individual accident and sickness insurance policies or subscriber contracts of a non-profit hospital, medical or dental service corporation, no such policy or contract shall be delivered or issued for delivery in this state unless: (1) The outline of coverage described in subsection (b) either accompanies the policy; or (2) in all other cases, the outline of coverage described in subsection (b) is delivered to the applicant at the time application is made and an acknowledgment of receipt or certificate of delivery of such outline is provided the insurer with the application. In the event the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy or contract must accompany the policy or contract when it is delivered and clearly state that it is not the policy or contract for which application was made.

(b) The commissioner shall prescribe the format and content of the outline of coverage required by subsection (a). "Format" means style, arrangement and overall appearance, including such items as the size, color, and prominence of type and the arrangement of text and captions. Such outline of coverage shall include:

(1) A statement identifying the applicable category or categories of coverage provided by the policy or contract as prescribed in K.S.A. 40-2218;

(2) a description of the principal benefits and coverage provided in the policy or contract;

(3) a statement of the exceptions, reductions and limitations contained in the policy or contract;

(4) a statement of the renewal provisions including any reservation by the insurer or non-profit hospital, medical, or dental service corporation of a right to change premiums;

(5) a statement that the outline is a summary of the policy or contract issued or applied for and that the policy or contract should be consulted to determine governing contractual provisions.

History: L. 1976, ch. 218, § 4; July 1.



40-2220 Coverage of loss from pre-existing conditions required, when.

40-2220. Coverage of loss from pre-existing conditions required, when. Notwithstanding the provisions of K.S.A. 40-2203 (A) (2) (b), if an insurer or a non-profit hospital, medical, or dental service corporation elects to use a simplified application form, with or without a question as to the applicant's health at the time of application, but without any questions concerning the insured's health history or medical treatment history, the policy must cover any loss occurring after twelve (12) months from any pre-existing condition not specifically excluded from coverage by terms of the policy, and, except as so provided, the policy or contract shall not include wording that would permit a defense based upon pre-existing conditions.

History: L. 1976, ch. 218, § 5; July 1.



40-2221 Medicare supplement policies; rules and regulations to establish standards; denial of coverage prohibited, when.

40-2221. Medicare supplement policies; rules and regulations to establish standards; denial of coverage prohibited, when. In addition to any other statutory authority not inconsistent herewith, the commissioner shall adopt rules and regulations establishing specific standards for medicare supplement policies delivered or issued for delivery in this state. The standards so established shall equal, or may exceed, the minimum standards and requirements permitted by section 1395SS(b)(B) of the federal social security act (42 U.S.C. § 1395 et seq.). In addition, an issuer of a medicare supplement policy: (a) Shall not deny coverage to an applicant under 65 years of age who becomes eligible for a medicare by reason of disability if such person makes application for medicare supplement policy within six months of the first day on which such person enrolls for benefits under medicare part B;

(b) may not condition the issuance or effectiveness of a medicare supplement policy issued to a person eligible for medicare by reason of disability because of the health status, claims experience, receipt of health care, or medical condition of such applicant if such applicant makes application for a medicare supplement policy during the six month period beginning with the first day of the month in which such applicant enrolls for benefits under medicare part B;

(c) shall make available to persons eligible for medicare by reason of disability each type of medicare supplement policy such issuer makes available to person eligible for medicare by reason of age; and

(d) shall not charge individuals who become eligible for medicare by reason of disability and who are under the age of 65 premium rates for any medical supplemental insurance benefit plan offered by the issuer that exceeds the issuer's premium rates charged for such plan to individuals who are age 65.

History: L. 1981, ch. 194, § 1; L. 1992, ch. 58, § 1; L. 1996, ch. 24, § 1; L. 1999, ch. 106, § 4; July 1.



40-2221a Same; notice required prior to termination; reinstatement.

40-2221a. Same; notice required prior to termination; reinstatement. (a) Except as otherwise provided in K.S.A. 40-2221b, no medicare supplement policy of insurance, as defined by the commissioner of insurance by rules and regulations, issued or delivered in this state shall be terminated for failure to pay premiums when due unless the insurer sends to the insured a notice, addressed to the insured's last address of record with such insurer, indicating the policy terminated due to failure to pay the required premium as of the premium due date. Such notice shall be enclosed in an envelope on the front of which the following language appears in bold-faced type in a conspicuous place: IMPORTANT—-PREMIUM RENEWAL NOTICE ENCLOSED. Such notice shall be sent no later than 45 days following the date on which premium was due, and shall inform the insured of the amount of premium that would be required to reinstate the policy and of the time within which such premium must be remitted to the insurer to effect such reinstatement. Except as provided in subsection (b), upon payment of the required premium by the insured to the insurer within 45 days of the insurer's having mailed such notice, the policy shall be automatically reinstated as continuous coverage without lapse by the insurer without imposing upon the insured any new exclusions, reductions or waiting periods and without requiring of the insured proof of insurability.

(b) Medicare supplement policies of insurance, as defined by the commissioner of insurance by rules and regulations, shall be reinstated in the event of lapse if the insurer is provided proof of cognitive impairment or the loss of functional capacity within five months after termination and the insured requests such reinstatement. Collection of past due premium will be allowed, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall be established by clinical diagnosis by a person licensed to practice medicine and surgery and qualified to make such diagnosis.

History: L. 1988, ch. 159, § 1; L. 1996, ch. 182, § 8; July 1.



40-2221b Same; when provisions of 40-2221a not applicable.

40-2221b. Same; when provisions of 40-2221a not applicable. The provisions of K.S.A. 40-2221a shall not apply to: (a) An insurance contract which is billed for by the insurer to other than the insured or a guardian, conservator or trustee of the insured;

(b) an insurance contract billed for by the insurer to the insured on a preauthorized check or bank draft basis; and

(c) an insurance contract for which the insurer has sent the proper notice as provided under this act more than twice in the preceding 12 months.

History: L. 1988, ch. 159, § 2; July 1.



40-2222 Health coverage; jurisdiction of commissioner; exceptions.

40-2222. Health coverage; jurisdiction of commissioner; exceptions. (a) Any person or other entity which provides coverage in this state for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether such coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the commissioner of insurance unless the person or other entity:

(1) Is a professional association of architects incorporated in Kansas on October 4, 1954, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established November 1, 1986, and complies with K.S.A. 40-2222a, and amendments thereto;

(2) is a professional association of dentists incorporated in Kansas on July 3, 1972, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established November 1, 1985, and complies with K.S.A. 40-2222a, and amendments thereto;

(3) (A) is a trade association of banks incorporated in Kansas on August 9, 1978, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established July 1, 1989, and complies with K.S.A. 40-2222a, and amendments thereto; or

(B) is a trade organization of banks incorporated in Kansas on June 1, 1982, which provides coverage for expenses described herein to or for members of the association or dependents, and complies with K.S.A. 40-2222a, and amendments thereto;

(4) is a trade association of truckers incorporated in Kansas on July 1, 1985, which provides coverage for the payment of expenses described herein to or for the members of the association or dependents through a trust established January 1, 1990, and complies with K.S.A. 40-2222a, and amendments thereto;

(5) is an association of physicians practicing in the Kansas City metropolitan area, incorporated in Missouri on March 5, 1891, and qualified as a foreign corporation in Kansas on May 19, 1987, which provides coverage for the payment of expenses described herein to or for the members of the association, their employees and dependents through a trust established November 1, 1984, and complies with K.S.A. 40-2222a, and amendments thereto;

(6) is organized as a farmers' cooperative under the Kansas cooperative marketing act, K.S.A. 17-1601 et seq., and amendments thereto, on January 13, 1983, and is an association of farmers' cooperatives and other like associations operated on a cooperative basis and their affiliated companies, which provides benefits for employees, and family members of such employees, of such associations, and complies with K.S.A. 40-2222a, and amendments thereto;

(7) is any other qualified trade, merchant, retail, or professional association or business league incorporated in Kansas which complies with K.S.A. 40-2222a, and amendments thereto;

(8) conclusively shows by submission of an appropriate certificate, license, letter or other document issued by the United States department of labor that such person or entity is not subject to Kansas law; or

(9) conclusively shows that it is subject to the jurisdiction of an agency of this state or the federal government. For purposes of this act, tax exempt status under section 501(c) of the federal internal revenue code of 1986 shall not be deemed to be jurisdiction of the federal government.

(b) For the purposes of this section, a qualified trade, merchant, retail or professional association or business league shall mean any bona fide trade, merchant, retail or professional association or business league that:

(1) Has been in existence for at least five calendar years; and

(2) is comprised of five or more employers.

History: L. 1983, ch. 150, § 1; L. 1991, ch. 135, § 1; L. 2013, ch. 27, § 1; L. 2014, ch. 44, § 1; July 1.



40-2222a Same; associations not subject to jurisdiction of commissioner to provide applicants with written notice of nature of coverage.

40-2222a. Same; associations not subject to jurisdiction of commissioner to provide applicants with written notice of nature of coverage. At the time the initial application for coverage is taken with respect to new applicants and upon the first renewal, reinstatement or extension of coverage following the effective date of this act with respect to persons previously covered, each association described in subsection (a) of K.S.A. 40-2222, and amendments thereto, shall provide a written notice stating that:

(a) The coverage is not provided by an insurance company;

(b) the plan is not subject to the laws and regulations relating to insurance companies;

(c) the plan is not under the jurisdiction of the commissioner of insurance; and

(d) if the plan does not pay medical expenses that are eligible for payment under the plan for any reason, the individuals covered by the plan may be liable for such expenses.

History: L. 1991, ch. 135, § 2; L. 2014, ch. 44, § 2; July 1.



40-2222b Same; premium tax, rate, computation, return and payment.

40-2222b. Same; premium tax, rate, computation, return and payment. (a) As a condition precedent to continuation of the exemption provided by K.S.A. 40-2222, and amendments thereto, each association described in subsection (a) of K.S.A. 40-2222, and amendments thereto, shall, no later than May 1 of each year, pay a tax at the rate of 1% per annum upon the annual Kansas gross premium collected during the preceding calendar year. In the computation of the tax, such associations shall be entitled to deduct any annual Kansas gross premiums returned on account of cancellation or dividends returned to members or expenditures used for the purchase of reinsurance or stop-loss coverage.

(b) Every association subject to taxation under the provisions of this section shall pay the tax imposed and make a return under oath to the commissioner of insurance under such rules and regulations and in such form and manner as the commissioner may prescribe.

History: L. 1991, ch. 135, § 3; L. 2014, ch. 44, § 3; July 1.



40-2223 Same; examination; subject to insurance laws.

40-2223. Same; examination; subject to insurance laws. Any person or entity unable to show under K.S.A. 40-2222 that it is subject to the jurisdiction of an agency of this state or the federal government shall: (a) Submit to an examination by the insurance commissioner to determine the organization and solvency of the person or the entity; (b) be subject to all applicable provisions of chapter 40 of the Kansas Statutes Annotated. Any examination conducted under this section shall be performed in accordance with K.S.A. 40-222 and 40-223, and amendments thereto.

History: L. 1983, ch. 150, § 2; July 1.



40-2224 Same; disclosure to purchaser required.

40-2224. Same; disclosure to purchaser required. Any person who advertises, sells, transacts or administers coverage in this state described in K.S.A. 40-2222, shall, if that coverage is not fully insured by an insurer authorized to transact insurance business in this state, advise any purchaser, prospective purchaser and covered person of such lack of insurance or other coverage.

History: L. 1983, ch. 150, § 3; July 1.



40-2225 Long-term care insurance; name and citation of act.

40-2225. Long-term care insurance; name and citation of act. This act may be known and cited as the long-term care insurance act.

History: L. 1987, ch. 156, § 1; Jan. 1, 1988.



40-2226 Same; application and construction of act.

40-2226. Same; application and construction of act. The requirements of this act shall apply to policies delivered or issued for delivery in this state on or after the effective date of this act. This act is not intended to supersede the obligation of entities subject to this act to comply with the substance of other applicable insurance laws insofar as they do not conflict with this act, except that laws and rules and regulations designed and intended to apply to medicare supplement insurance policies shall not be applied to long-term care insurance. A policy which is not primarily advertised, marketed or offered as long-term care insurance need not meet the requirements of this act.

History: L. 1987, ch. 156, § 2; Jan. 1, 1988.



40-2227 Same; definitions.

40-2227. Same; definitions. As used in this act, unless the context requires otherwise:

(a) "Long-term care insurance" means any insurance policy primarily advertised, marketed, offered or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or diagnostic, preventive, therapeutic, rehabilitative, maintenance, custodial, residential or personal care services, provided in a setting other than an acute care unit of a hospital. Such term includes group and individual policies or riders whether issued by insurers, fraternal benefit societies, nonprofit medical and hospital service corporations, prepaid health plans, health maintenance organizations, or any similar organization. Long-term care insurance shall not include any insurance policy which is offered primarily to provide basic medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident-only coverage, specified disease or specified accident coverage, or limited benefit health coverage, but the inclusion or attachment of long-term care insurance coverage to one of the foregoing products shall not exempt it from the requirements of this act.

(b) "Applicant" means:

(1) In the case of an individual long-term care insurance policy, the person who seeks to contract for such benefits; and

(2) in the case of a group long-term care insurance policy, the proposed certificateholder.

(c) "Certificate" means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(d) "Commissioner" means the insurance commissioner of this state.

(e) "Group long-term care insurance" means a long-term care insurance policy delivered or issued for delivery in this state and issued to a group as defined in K.S.A. 40-2209, and amendments thereto. No group long-term care insurance coverage may be offered to a resident of this state under a group policy issued in another state to a group defined in K.S.A. 40-2209, and amendments thereto, unless this state, or another state having statutory and regulatory long-term care insurance requirements substantially similar to those adopted in this state, has made a determination that such requirements have been met.

(f) "Policy" means, except as otherwise provided in subsection (e) of this section, any individual or group policy, contract, subscriber agreement, rider or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit medical and hospital service corporation, prepaid health plan, health maintenance organization or any similar organization.

History: L. 1987, ch. 156, § 3; L. 1997, ch. 8, § 9; July 1.



40-2228 Same; rules and regulations; prohibitions; preexisting condition provisions; delivery of outline of coverage upon application required.

40-2228. Same; rules and regulations; prohibitions; preexisting condition provisions; delivery of outline of coverage upon application required. (a) The commissioner may adopt reasonable rules and regulations:

(1) To establish specific standards for policy provisions of long-term care insurance policies. Such standards shall be in addition to and in accordance with applicable laws of this state, and shall address terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, preexisting conditions, termination of insurance, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions and definitions of terms, except that no regulation shall limit the number of days contained in an elimination period of confinement in a nursing facility or for all confinements in a nursing facility which are due to the same or related causes and separated from each other by less than 180 days; and

(2) to specify prohibited policy provisions not otherwise specifically authorized by statute which, in the opinion of the commissioner, are unjust, unfair or unfairly discriminatory to any person insured under a long-term care insurance policy.

(b) Rules and regulations adopted by the commissioner shall:

(1) Recognize the unique, developing and experimental nature of long-term care insurance; and

(2) recognize the appropriate distinctions necessary between group and individual long-term care insurance policies.

(c) The commissioner may adopt rules and regulations establishing loss-ratio standards for long-term care insurance policies if a specific reference to long-term care insurance policies is contained in the rules and regulations.

(d) No long-term care insurance policy may:

(1) Be canceled, nonrenewed, or otherwise terminated solely on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificateholder; or

(2) contain a provision establishing any new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(e) (1) No long-term insurance policy or certificate shall use a definition of preexisting condition which is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2) No long-term care insurance policy shall exclude coverage for a loss or confinement which is the result of a preexisting condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The commissioner may extend the limitation periods set forth in subsections (e)(1) and (e)(2) above as to specific age group categories or specific policy forms upon finding that the extension is not contrary to the best interest of the public.

(4) The definition of preexisting condition shall not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards.

(f) No long-term care insurance policy shall require prior institutionalization as a condition precedent to the payment of benefits.

(g) In order to provide for fair disclosure in the sale of long-term care insurance policies:

(1) An outline of coverage shall be delivered to an applicant for a long-term care insurance policy at the time of application. In the case of direct response solicitations, the insurer shall deliver the outline of coverage upon the applicant's request, but regardless of request, shall make such delivery no later than at the time of policy delivery. Such outline of coverage shall include:

(A) A description of the principal benefits and coverage provided in the policy;

(B) a statement of the principal exclusions, reductions and limitations contained in the policy;

(C) a statement of the renewal provisions, including any reservation in the policy of a right to change premiums; and

(D) a statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine governing contractual provisions.

(2) A certificate issued pursuant to a group long-term care insurance policy which policy is delivered or issued for delivery in this state shall include the information required by subsection (g)(4) of K.S.A. 40-2209, and amendments thereto.

(h) No policy shall be advertised, marketed or offered as long-term care insurance unless it complies with the provisions of this act.

History: L. 1987, ch. 156, § 4; L. 1997, ch. 190, § 5; L. 1998, ch. 174, § 11; L. 2002, ch. 168, § 1; July 1.



40-2228a Long-term care policies and certificates; reinstatement of lapsed policies or certificates due to cognitive impairment or loss of functional capacity.

40-2228a. Long-term care policies and certificates; reinstatement of lapsed policies or certificates due to cognitive impairment or loss of functional capacity. The provisions of K.S.A. 40-2228a through 40-2228e shall apply to all individual and group long-term care policies or certificates that are issued to residents of this state on and after the effective date of this act.

History: L. 1996, ch. 182, § 1; July 1.



40-2228b Same; notice of lapse or termination; designation of person in addition to applicant to receive notice, waiver; change of designation.

40-2228b. Same; notice of lapse or termination; designation of person in addition to applicant to receive notice, waiver; change of designation. (a) No long-term care policy or certificate shall be issued until the insurer has received from the applicant either a written designation of at least one person, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium, or a written waiver dated and signed by the applicant electing not to designate additional persons to receive such notice.

(b) The applicant has the right to designate at least one person who is to receive the notice of termination, in addition to the insured. Designation of an additional person to receive notice of lapse or termination shall not constitute acceptance of any liability by such person for services provided to the insured. The designation shall include the full name and home address of such additional person.

(c) The policy or certificate shall include a waiver stated in clear terms in the case of an applicant who elects not to designate an additional person. The waiver shall state that the applicant has the right to designate at least one person other than the applicant who will receive notice of any lapse or termination of the long-term care policy or certificate and that the applicant elects not to designate an additional person to receive such notice.

(d) The insurer shall notify the insured of the right to change this written designation, no less often than once every two years.

History: L. 1996, ch. 182, § 2; July 1.



40-2228c Same; payment of premiums through payroll or pension deduction plan; requirements under 40-2228b; application or enrollment form.

40-2228c. Same; payment of premiums through payroll or pension deduction plan; requirements under 40-2228b; application or enrollment form. When the policyholder or certificateholder pays premiums for a long-term care insurance policy or certificate through a payroll or pension deduction plan, the requirements contained in K.S.A. 40-2228b need not be met until 60 days after the policyholder or certificateholder is no longer on such a payment plan. The application or enrollment form for such policies or certificates shall clearly indicate the payment plan selected by the applicant.

History: L. 1996, ch. 182, § 3; July 1.



40-2228d Same; lapse or termination of policy or certificate; requirements; notice.

40-2228d. Same; lapse or termination of policy or certificate; requirements; notice. No long-term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least 30 days before the effective date of the lapse or termination, has given notice by first-class mail to the insured at the insured's last known address and to any person designated by the insured pursuant to K.S.A. 40-2228b to receive notice of lapse or termination. Notice shall not be given until 30 days after a premium is due and unpaid and will be deemed to have been given five days after the date of mailing.

History: L. 1996, ch. 182, § 4; July 1.



40-2228e Same; reinstatement, conditions.

40-2228e. Same; reinstatement, conditions. Long-term care insurance policies or certificates shall include a provision which provides for reinstatement of coverage, in the event of lapse if the insurer is provided proof of cognitive impairment or the loss of functional capacity. This option shall be available to the insured if requested within five months after termination and shall allow for the collection of past due premium, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria for cognitive impairment or the loss of functional capacity contained in the policy or certificate.

History: L. 1996, ch. 182, § 5; July 1.



40-2228f Long-term care insurance prompt payment act; effective date.

40-2228f. Long-term care insurance prompt payment act; effective date. (a) K.S.A. 2016 Supp. 40-2228f through 40-2228h, and amendments thereto, shall be known as the Kansas long-term care insurance prompt payment act and shall apply to any policy of long-term care insurance issued or renewed in this state.

(b) The provisions of the Kansas long-term care prompt payment act shall take effect and be in force on and after January 1, 2008.

History: L. 2007, ch. 150, § 5; July 1.



40-2228g Same; definitions.

40-2228g. Same; definitions. As used in K.S.A. 2016 Supp. 40-2228f through 40-2228h, and amendments thereto:

(a) The term "clean claim" means a claim that has no defect or impropriety, including any lack of required substantiating documentation, or particular circumstance requiring special treatment that prevents timely payment from being made on the claim under the Kansas long-term care insurance prompt payment act.

(b) The term "claim" means a written proof of loss as defined in paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto, or an electronic proof of loss which contains the information required by paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto.

(c) The term "long-term care insurance" shall have the meaning ascribed to it in K.S.A. 40-2227, and amendments thereto.

History: L. 2007, ch. 150, § 6; July 1.



40-2228h Same; claims; procedures; rules and regulations.

40-2228h. Same; claims; procedures; rules and regulations. (a) Within 30 days after receipt of any claim, and amendments thereto, any insurer issuing a policy of long-term care insurance shall pay a clean claim for reimbursement in accordance with this section or send a written or electronic notice acknowledging receipt of and the status of the claim. Such notice shall include the date such claim was received by the insurer and state that:

(1) The insurer refuses to reimburse all or part of the claim and specify each reason for denial; or

(2) additional information is necessary to determine if all or any part of the claim will be reimbursed and what specific additional information is necessary.

(b) If any insurer issuing a policy of long-term care insurance fails to comply with subsection (a), such insurer shall pay interest at the rate of 1% per month on the amount of the claim that remains unpaid 30 days after the receipt of the claim. The interest paid pursuant to this subsection shall be included in any late reimbursement without requiring the person who filed the original claim to make any additional claim for such interest.

(c) After receiving a request for additional information, the person claiming reimbursement shall submit all additional information requested by the insurer within 30 days after receipt of the request for additional information. Failure to furnish such additional information within the time required shall not invalidate nor reduce the claim if it was not reasonably possible to give such information within such time, provided such proof is furnished as soon as possible as defined (within the time prescribed) in paragraph (7) of subsection (A) of K.S.A. 40-2203, and amendments thereto.

(d) Within 30 days after receipt of all the requested additional information, an insurer issuing a policy of long-term care insurance shall pay a clean claim in accordance with this section or send a written or electronic notice that states:

(1) Such insurer refuses to reimburse all or part of the claim; and

(2) specifies each reason for denial. Any insurer issuing a policy of long-term care insurance that fails to comply with this subsection shall pay interest on any amount of the claim that remains unpaid at the rate of 1% per month.

(e) The provisions of subsection (b) shall not apply when there is a good faith dispute about the legitimacy of the claim, or when there is a reasonable basis supported by specific information that such claim was submitted fraudulently.

(f) Any violation of this act by an insurer issuing a policy of long-term care insurance with flagrant and conscious disregard of the provisions of this act or with such frequency as to constitute a general business practice shall be considered a violation of the unfair trade practices act in K.S.A. 40-2401 et seq., and amendments thereto.

(g) The commissioner of insurance shall adopt rules and regulations necessary to carry out the provisions of the Kansas long-term care insurance prompt payment act.

History: L. 2007, ch. 150, § 7; July 1.



40-2229 Mammogram and pap smear coverage; policies to which mandated coverage applicable.

40-2229. Mammogram and pap smear coverage; policies to which mandated coverage applicable. Except as otherwise provided, this act applies to any individual, group or blanket policy of accident and sickness, medical or surgical expense coverage and any provision of a policy, contract, plan or agreement for medical service including any contract of a health maintenance organization as defined by K.S.A. 40-3202, and amendments thereto, delivered, renewed or issued for delivery on or after the effective date of this act within or outside of this state or used within this state by or for an individual who resides or is employed in this state. The provisions of this act shall not apply to any medicare supplement policy of insurance, as defined by the commissioner of insurance by rule and regulation, any policy of long-term care insurance, as defined by K.S.A. 40-2227, and amendments thereto, any specified disease or specified accident coverage or any accident only coverage as defined by the commissioner of insurance by rule and regulation whether written on a group, blanket or individual basis.

History: L. 1988, ch. 158, § 1; July 1.



40-2230 Same; when reimbursement or indemnification required; deductibles, coinsurance and other limitations permissible.

40-2230. Same; when reimbursement or indemnification required; deductibles, coinsurance and other limitations permissible. Notwithstanding any provision of any policy, provision, contract, plan or agreement to which this act applies, whenever reimbursement or indemnity for laboratory or x-ray services are covered, reimbursement or indemnification shall not be denied for mammograms or pap smears when performed at the direction of a person licensed to practice medicine and surgery by the board of healing arts within the lawful scope of such person's license, including services performed at a mobile facility certified by the federal health care financing administration and performing mammography testing by American cancer society guidelines. A policy, provision, contract, plan or agreement may apply to mammograms or pap smears the same deductibles, coinsurance and other limitations as apply to other covered services.

History: L. 1988, ch. 158, § 2; L. 1994, ch. 141, § 1; April 14.



40-2231 Continuing care contracts; definitions.

40-2231. Continuing care contracts; definitions. As used in this act:

(a) "Continuing care contract" means an agreement pursuant to which a provider undertakes to furnish to a person, not related by consanguinity or affinity to the provider, shelter and medical or nursing services or other health-related benefits which require a present or deferred transfer of assets or an entrance fee in the amount of $5,000 or equivalent value or such greater amount as set by the commissioner in rules and regulations in addition to or in lieu of periodic charges. Continuing care contract shall also mean an agreement of any other provider who voluntarily applies for a certificate pursuant to K.S.A. 40-2235.

(b) "Entrance fee" means the total of any initial or deferred transfer to, or for the benefit of, a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of a person as a resident pursuant to a continuing care contract.

(c) "Home" means the facility or facilities occupied, or planned to be occupied, by five or more residents where the provider undertakes pursuant to the continuing care contract to provide continuing care to such residents.

(d) "Provider" or "continuing care provider" means the person, corporation, partnership, association or other legal entity which agrees to provide continuing care to residents in a home.

(e) "Resident" means an individual or individuals who have entered into an agreement with a provider for continuing care in a home.

(f) "Commissioner" means commissioner of insurance of the state of Kansas.

History: L. 1989, ch. 73, § 1; July 1.



40-2232 Same; provider's annual disclosure statement; contents; requirement to furnish.

40-2232. Same; provider's annual disclosure statement; contents; requirement to furnish. A provider shall be required to complete an annual disclosure statement prescribed by the commissioner and shall be required to deliver the disclosure statement to individuals who are prospective residents, or current residents who request such disclosure statement. The text of the disclosure statement shall contain the following information:

(a) The name and business address of the provider and a statement of whether the provider is an individual, partnership, corporation or any other legal entity.

(b) The names of the individual or individuals who constitute the provider or, if the provider is a partnership, corporation or other legal entity, whether for profit or not for profit, the names of the officers, directors, trustees or managing or general partners of the provider. If the provider is a corporation, the name of any individual who owns 10% or more of the stock of such corporation shall also be disclosed.

(c) With respect to a provider which is either not incorporated or not established and operated on a not-for-profit basis, the names and business addresses of any individual having any ownership or any beneficial interest in the provider and a description of such individual's interest in or occupation with the provider.

(d) A statement as to whether or not the provider is, or is affiliated with, a religious, charitable or other nonprofit organization and the extent of the affiliation, if any; the extent to which any affiliate organization will be responsible for the financial and contractual obligations of the provider; the provision of the United States internal revenue code, if any, under which the provider or any of the provider's affiliates is or are exempt from the payment of federal income taxes; and, a statement of whether the home is exempt from local property taxation.

(e) A statement that the provider is required to have an annual certified audit by a certified public accountant and that a copy of such audit shall be made available upon request.

(f) If the operation of the home has not yet commenced, and with receipt of contract considerations as defined in K.S.A. 40-2231 (a) and (b), the provider shall provide a statement of the anticipated source and application of the funds used or to be used in the purchase or construction of the facility, including but not limited to:

(1) An estimate of such costs as financing expense, legal expense, land costs, marketing costs and other similar costs which the provider expects to incur or become obligated for prior to the commencement of operations;

(2) A description of any mortgage loan or any other financing intended to be used for the financing of the facility, including the anticipated terms and costs of such financing;

(3) An estimate of the total entrance fee to be received from or on behalf of residents at or prior to commencement of operation; and

(4) An estimate of the funds, if any, which are anticipated to be necessary to fund start-up losses and provide reserve funds to assure full performance of the obligations of the provider under continuing care contracts.

(g) A statement as to whether the manager or any official or director of the provider, has been convicted of a crime or been a party of any civil action claiming fraud, embezzlement, fraudulent conversion or misappropriation of property which resulted in a judgment against such person and whether any such person has had any state or federal license or permits related to care and housing suspended or revoked.

(h) A statement of the years of experience of the provider and manager in the operation of homes providing continuing care.

(i) A statement of the fiscal year of the provider.

History: L. 1989, ch. 73, § 2; July 1.



40-2233 Same; annual disclosure statement, contract and annual audit; filing with commissioner.

40-2233. Same; annual disclosure statement, contract and annual audit; filing with commissioner. A provider shall file with the commissioner within four months of completion of such provider's fiscal year the annual disclosure statement referred to in K.S.A. 40-2232, the continuing care contract referred to in K.S.A. 40-2234 and an annual audit certified by a certified public accountant.

History: L. 1989, ch. 73, § 3; July 1.



40-2234 Same; providing form to commissioner; contents and attachments.

40-2234. Same; providing form to commissioner; contents and attachments. The provider shall provide the commissioner a copy of any continuing care contract form entered into on or after the effective date of this act or entered into between the provider and any resident which shall include or have attached thereto:

(a) A description of all fees and or charges required of residents, a description of all services to be provided or committed to providing in the future and a description of any services for which an extra charge is made over and above entrance fees and periodic charges that are provided for in the contract;

(b) A listing of the terms and conditions under which the agreement may be cancelled by either party to the agreement or by which any or all of the entrance fee or transfer of assets would be refunded, less the value of any services received; and

(c) A statement describing health and financial conditions required to continue as a resident, including any changes in either health or financial conditions of the resident.

History: L. 1989, ch. 73, § 4; July 1.



40-2235 Same; certificate of registration, application, fee, renewal.

40-2235. Same; certificate of registration, application, fee, renewal. No provider shall act as or hold themselves out to be a continuing care provider, as defined in this act, in this state, unless the provider shall hold a certificate of registration as a continuing care provider issued by the commissioner of insurance. Application for such certificate shall be made to the commissioner on a form prescribed by such commissioner and shall be accompanied by a filing fee of $50. Such certificate may be continued for successive annual periods by notifying the commissioner of insurance of such intent and payment of a $25 continuation fee. Such certificate shall be issued to a continuing care provider or continued by the commissioner unless the commissioner after due notice and hearing shall have determined that the continuing care provider is not in compliance with this act.

History: L. 1989, ch. 73, § 5; July 1.



40-2237 Same; change of ownership or management of provider or home.

40-2237. Same; change of ownership or management of provider or home. If there is a change of ownership, or management of the provider or home, the new owners must file all required documents of this act within 90 days of change.

History: L. 1989, ch. 73, § 7; July 1.



40-2238 Same; rules and regulations.

40-2238. Same; rules and regulations. The commissioner shall promulgate rules and regulations necessary to carry out the provisions of this act.

History: L. 1989, ch. 73, § 8; July 1.



40-2239 Small employer health benefit plans; definitions.

40-2239. Small employer health benefit plans; definitions. As used in this act, unless the context requires otherwise:

(a) "Carrier" means an insurance company, medical or hospital service corporation, medical and hospital service corporation or health maintenance organization which holds a valid certificate of authority from the insurance commissioner.

(b) "Commissioner" means the commissioner of insurance.

(c) "Eligible employee" means an employee who is employed by the employer for an average of at least 30 hours per week and who elects to participate in one of the benefit plans provided under this act, and includes individuals who are sole proprietors, business partners and limited partners. The term "eligible employee" does not include individuals:

(1) Engaged as independent contractors;

(2) whose periods of employment are on an intermittent or irregular basis; or

(3) who have been employed by the employer for fewer than 90 days.

(d) "Family member" means an eligible employee's spouse and any unmarried dependent child or stepchild.

(e) "Health benefit plan" means a contract for group medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies.

(f) "Health savings account" means a trust created or organized in the United States as a health savings account exclusively for the purpose of paying the qualified medical expenses of the account beneficiary, but only if the written governing instrument creating the trust meets the requirements specified by the medicare, prescription drug, improvement and modernization act of 2003, Pub. L. No. 108-173, 117 Stat. 2067.

(g) "Premium" means the monthly or other periodic charge for a health benefit plan.

(h) "Small employer health benefit plan" means an arrangement providing a health benefit plan for the purpose described in K.S.A. 40-2240, and amendments thereto.

History: L. 1990, ch. 157, § 1; L. 1999, ch. 110, § 1; L. 2005, ch. 118, § 1; July 1.



40-2240 Same; establishment; assistance by commissioner.

40-2240. Same; establishment; assistance by commissioner. (a) Any small employer as defined in subsection (4) of K.S.A. 40-2209d, and amendments thereto, may establish a small employer health benefit plan for the purpose of providing a health benefit plan as described in subsection (u) of K.S.A. 40-2209d, and amendments thereto, covering such employers' eligible employees and such employees' family members. If an association or trust is used for such purposes, the association or trust may not condition eligibility or membership on the health status of members or employees.

(b) The commissioner shall provide assistance to employers desiring to organize and maintain any such benefit plan and may aid in the acquisition of the health care insurance by the small employer health benefit plan.

History: L. 1990, ch. 157, § 2; L. 1999, ch. 110, § 2; L. 2002, ch. 158, § 18; L. 2005, ch. 118, § 2; July 1.



40-2241 Same; contracts with carriers; coverage options; application of 40-2209 and 40-2215.

40-2241. Same; contracts with carriers; coverage options; application of 40-2209 and 40-2215. (a) Any small employer health benefit plan organized for the purposes described in K.S.A. 40-2240 and amendments thereto shall be authorized to enter into contracts with carriers for the health care insurance described in K.S.A. 40-2209d, and amendments thereto, or health care providers for services on behalf of its member employees. A small employer health benefit plan may contract with more than one carrier to provide insurance.

(b) Where appropriate, the small employer health benefit plan shall provide options under which eligible employees may arrange coverage for their family members. Options for additional coverage for employees and their family members at an additional cost or premium may be provided.

(c) The provisions of K.S.A. 40-2209 and 40-2215, and amendments thereto, shall apply to all contracts issued under this section or the act of which this section is a part and to health benefit plans as defined in K.S.A. 40-2239, and amendments thereto, and the provisions of such sections shall apply to small employer health benefit plans.

History: L. 1990, ch. 157, § 3; L. 1991, ch. 134, § 9; L. 1998, ch. 174, § 12; L. 1999, ch. 110, § 5; July 1.



40-2242 Same; qualification for employer participation.

40-2242. Same; qualification for employer participation. As a condition to participation as a member of any small employer health benefit plan as provided in K.S.A. 40-2240, and amendments thereto, an employer shall have not contributed within the preceding two years to any health insurance premium or health savings account on behalf of an employee who is to be covered by the employer's contribution other than a contribution by an employer to a health insurance premium or health savings account within the preceding two years solely for the benefit of the employer or the employer's dependents.

History: L. 1990, ch. 157, § 4; L. 1992, ch. 56, § 1; L. 1999, ch. 110, § 3; L. 2005, ch. 118, § 3; July 1.



40-2243 Same; employee and employer contributions; employee's enrollment in multiple options; enrollment not required, when; payroll deductions.

40-2243. Same; employee and employer contributions; employee's enrollment in multiple options; enrollment not required, when; payroll deductions. (a) The monthly contribution of each eligible employee for health benefit plan coverage under this act shall be the total cost per month of the benefit coverage afforded under the plan or plans, for which the employee exercises the option, including the administrative expenses therefor less the portion thereof contributed by the employer. An employee may enroll in more than one option at a time so long as such options do not offer overlapping services.

(b) The employer contribution shall be the amount necessary to pay the cost of the health benefit plan covering the employer's covered employees for which the employer does not require the employee to pay, including the administrative expenses therefor. An employer is not required to enroll an employee who is already enrolled in a health benefit plan other than the small employer health benefit plan.

(c) Payroll deductions for such costs payable by the employee shall be made by the employer upon receipt of a signed authorization from the employee indicating an election to participate in the small employer health benefit plan.

History: L. 1990, ch. 157, § 5; July 1.



40-2246 Same; employer income tax credit for corporations, computation of amount, reduction of deductions, election to claim, refunds; no inclusion of employer expenses in employee income; application date.

40-2246. Same; employer income tax credit for corporations, computation of amount, reduction of deductions, election to claim, refunds; no inclusion of employer expenses in employee income; application date. (a) A credit against the taxes otherwise due under the Kansas income tax act shall be allowed to an employer for amounts paid during the taxable year for purposes of this act on behalf of an eligible employee as defined in K.S.A. 40-2239, and amendments thereto, to provide health insurance or care and amounts contributed to health savings accounts of eligible covered employees, except that for taxable years commencing after December 31, 2013, no credit shall be allowed pursuant to this section for that portion of any amounts paid by an employer for healthcare expenditures, a health benefit plan, as defined in K.S.A. 2016 Supp. 65-6731, and amendments thereto, or amounts contributed to health savings accounts for the purchase of an optional rider for coverage of abortion in accordance with K.S.A. 40-2,190, and amendments thereto.

(b) (1) For employers that have established a small employer health benefit plan after December 31, 1999, but prior to January 1, 2005, the amount of the credit allowed by subsection (a) shall be $35 per month per eligible covered employee or 50% of the total amount paid by the employer during the taxable year, whichever is less, for the first two years of participation. In the third year, the credit shall be equal to 75% of the lesser of $35 per month per employee or 50% of the total amount paid by the employer during the taxable year. In the fourth year, the credit shall be equal to 50% of the lesser of $35 per month per employee or 50% of the total amount paid by the employer during the taxable year. In the fifth year, the credit shall be equal to 25% of the lesser of $35 per month per employee or 50% of the total amount paid by the employer during the taxable year. For the sixth and subsequent years, no credit shall be allowed.

(2) For employers that have established a small employer health benefit plan or made contributions to a health savings account of an eligible covered employee after December 31, 2004, the amount of credit allowed by subsection (a) shall be $70 per month per eligible covered employee for the first 12 months of participation, $50 per month per eligible covered employee for the next 12 months of participation and $35 per eligible covered employee for the next 12 months of participation. After 36 months of participation, no credit shall be allowed.

(c) If the credit allowed by this section is claimed, the amount of any deduction allowable under the Kansas income tax act for expenses described in this section shall be reduced by the dollar amount of the credit. The election to claim the credit shall be made at the time of filing the tax return in accordance with law. If the credit allowed by this section exceeds the taxes imposed under the Kansas income tax act for the taxable year, that portion of the credit which exceeds those taxes shall be refunded to the taxpayer.

(d) Any amount of expenses paid by an employer under this act shall not be included as income to the employee for purposes of the Kansas income tax act. If such expenses have been included in federal taxable income of the employee, the amount included shall be subtracted in arriving at state taxable income under the Kansas income tax act.

(e) The secretary of revenue shall promulgate rules and regulations to carry out the provisions of this section.

(f) This section shall apply to all taxable years commencing after December 31, 1999.

(g) For tax year 2013 and all tax years thereafter, the income tax credit provided by this section shall only be available to taxpayers subject to the income tax on corporations imposed pursuant to subsection (c) of K.S.A. 79-32,110, and amendments thereto, and shall be applied only against such taxpayer's corporate income tax liability.

History: L. 1990, ch. 157, § 8; L. 1999, ch. 110, § 4; L. 2005, ch. 118, § 4; L. 2012, ch. 135, § 2; L. 2013, ch. 119, § 11; July 1.



40-2247 Same; exemption from insurance premium tax.

40-2247. Same; exemption from insurance premium tax. No premium tax shall be due or payable on a health benefit plan established under this act.

History: L. 1990, ch. 157, § 9; July 1.



40-2248 Mandated health benefits; impact report to be submitted prior to legislative consideration.

40-2248. Mandated health benefits; impact report to be submitted prior to legislative consideration. Prior to the legislature's consideration of any bill that mandates health insurance coverage for specific health services, specific diseases, or for certain providers of health care services as part of individual, group or blanket health insurance policies, the person or organization which seeks sponsorship of such proposal shall submit to the legislative committees to which the proposal is assigned an impact report that assesses both the social and financial effects of the proposed mandated coverage. For purposes of this act, mandated health insurance coverage shall include mandated optional benefits. It shall be the duty of the commissioner of insurance to cooperate with, assist and provide information to any person or organization required to submit an impact report under the provisions of this act.

History: L. 1990, ch. 162, § 1; July 1.



40-2249 Same; contents.

40-2249. Same; contents. The report required under K.S.A. 40-2248 for assessing the impact of a proposed mandate of health coverage shall include at the minimum and to the extent that information is available, the following:

(a) The social impact, including:

(1) The extent to which the treatment or service is generally utilized by a significant portion of the population;

(2) the extent to which such insurance coverage is already generally available;

(3) if coverage is not generally available, the extent to which the lack of coverage results in persons being unable to obtain necessary health care treatment;

(4) if the coverage is not generally available, the extent to which the lack of coverage results in unreasonable financial hardship on those persons needing treatment;

(5) the level of public demand for the treatment or service;

(6) the level of public demand for individual or group insurance coverage of the treatment or service;

(7) the level of interest of collective bargaining organizations in negotiating privately for inclusion of this coverage in group contracts; and

(8) the impact of indirect costs which are costs other than premiums and administrative costs, on the question of the costs and benefits of coverage.

(b) The financial impact, including:

(1) The extent to which insurance coverage of the kind proposed would increase or decrease the cost of the treatment or service;

(2) the extent to which the proposed coverage might increase the use of the treatment or service;

(3) the extent to which the mandated treatment or service might serve as an alternative for more expensive treatment or service;

(4) the extent to which insurance coverage of the health care service or provider can be reasonably expected to increase or decrease the insurance premium and administrative expenses of policyholders; and

(5) the impact of this coverage on the total cost of health care.

History: L. 1990, ch. 162, § 2; July 1.



40-2249a Same; state employee group pilot project for new mandated health benefits.

40-2249a. Same; state employee group pilot project for new mandated health benefits. (a) After July 1, 1999, in addition to the requirements of K.S.A. 40-2248 and 40-2249, and amendments thereto, any new mandated health insurance coverage for specific health services, specific diseases or for certain providers of health care services approved by the legislature shall apply only to the state health care benefits program, K.S.A. 75-6501 et seq., and amendments thereto, for a period of at least one year beginning with the first anniversary date of the state health care benefits program subsequent to approval of the mandate by the legislature. On or before March 1, after the one year period for which the mandate has been applied, the Kansas state employees health care commission shall submit to the president of the senate and to the speaker of the house of representatives, a report indicating the impact such mandated coverage has had on the state health care benefits program, including data on the utilization and costs of such mandated coverage. Such report shall also include a recommendation whether such mandated coverage should continue for the state health care benefits program or whether additional utilization and cost data is required.

(b) The legislature shall periodically review all health insurance coverages mandated by state law.

History: L. 1999, ch. 162, § 5; July 1.



40-2250 Insurance coverage to include reimbursement for services performed by advanced practice registered nurses.

40-2250. Insurance coverage to include reimbursement for services performed by advanced practice registered nurses. Notwithstanding any provision of an individual or group policy or contract for health and accident insurance delivered within the state, whenever such policy or contract shall provide for reimbursement for any services within the lawful scope of practice of a licensed advanced practice registered nurse within the state of Kansas, the insured, or any other person covered by the policy or contract, shall be allowed and entitled to reimbursement for such service irrespective of whether it was provided or performed by a duly licensed physician or a licensed advanced practice registered nurse.

History: L. 1990, ch. 162, § 3; L. 1993, ch. 137, § 1; L. 2011, ch. 114, § 53; Jan. 1, 2012.



40-2251 Statistical plan for recording and reporting premiums and loss and expense experience by accident and health insurers; compilation and dissemination; department of health and environment to serve as statistical agent; assessments; penalties for failure to report.

40-2251. Statistical plan for recording and reporting premiums and loss and expense experience by accident and health insurers; compilation and dissemination; department of health and environment to serve as statistical agent; assessments; penalties for failure to report. (a) The commissioner of insurance shall develop or approve statistical plans which shall be used by each insurer in the recording and reporting of its premium, accident and sickness insurance loss and expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid the commissioner and other interested parties in determining whether rates and rating systems utilized by insurance companies, mutual nonprofit hospital and medical service corporations, health maintenance organizations and other entities designated by the commissioner produce premiums and subscriber charges for accident and sickness insurance coverage on Kansas residents, employers and employees that are reasonable in relation to the benefits provided and to identify any accident and sickness insurance benefits or provisions that may be unduly influencing the cost. Such plans may also provide for the recording and reporting of expense experience items which are specifically applicable to the state. In promulgating such plans, the commissioner shall give due consideration to the rating systems, classification criteria and insurance and subscriber plans on file with the commissioner and, in order that such plans may be as uniform as is practicable among the several states, to the form of the plans and rating systems in other states.

(b) The department of health and environment, as administrator of the health care database, pursuant to K.S.A. 65-6804, and amendments thereto, shall serve as the statistical agent for the purpose of gathering, receiving and compiling the data required by the statistical plan or plans developed or approved under this section. The commissioner of insurance shall make an assessment upon the reporting insurance companies, health maintenance organizations, group self-funded pools, and other reporting entities sufficient to cover the anticipated expenses to be incurred by the department of health and environment in gathering, receiving and compiling such data. Such assessment shall be in the form of an annual fee established by the department of health and environment and charged to each reporting entity in proportion to such entity's respective shares of total health insurance premiums, subscriber charges and member fees received during the preceding calendar year. Such assessments shall be paid to the department of health and environment and the department of health and environment shall remit such fees to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the insurance statistical plan fund. Compilations of aggregate data gathered under the statistical plan or plans required by this act shall be made available to insurers, trade associations and other interested parties.

(c) The department of health and environment, in writing, shall report to the commissioner of insurance any insurance company, health maintenance organization, group self-funded pool, nonprofit hospital and medical service corporation and any other reporting entity which fails to report the information required in the form, manner or time prescribed by the department of health and environment. Upon receipt of such report, the commissioner of insurance shall impose an appropriate penalty in accordance with K.S.A. 40-2,125, and amendments thereto.

History: L. 1990, ch. 170, § 1; L. 1994, ch. 238, § 13; L. 1995, ch. 260, § 1; L. 2001, ch. 5, § 117; L. 2006, ch. 156, § 1; L. 2012, ch. 102, § 18; July 1.



40-2252 Same; rules and regulations.

40-2252. Same; rules and regulations. The commissioner and the secretary of health and environment, jointly, may adopt rules and regulations necessary to effect the purposes of K.S.A. 40-19c09 and 40-2251, and amendments thereto.

History: L. 1990, ch. 170, § 3; L. 1994, ch. 238, § 14; L. 2007, ch. 46, § 1; L. 2012, ch. 102, § 19; July 1.



40-2253 Universal accident and sickness insurance claim forms, design and use; acceptance of claims by insurer; uniform electronic data interchange formats and standards.

40-2253. Universal accident and sickness insurance claim forms, design and use; acceptance of claims by insurer; uniform electronic data interchange formats and standards. (a) The commissioner of insurance shall devise universal forms to be utilized by every insurance company, including health maintenance organizations where applicable, offering any type of accident and sickness policy covering individuals residing in this state for the purpose of receiving every claim under such policy by persons covered thereunder. In the preparation of such forms, the commissioner may confer with representatives of insurance companies, health maintenance organizations, trade associations and other interested parties. Upon completion and final adoption of such forms by the commissioner, the commissioner shall notify those companies affected by sending them a copy of such forms and an explanation of the requirements of this section. Every such company shall implement utilization of such forms not later than six months following the date of the commissioner's notification.

(b) An accident and sickness insurer may not refuse to accept a claim submitted on duly promulgated uniform claim forms. An insurer may accept claims submitted on any other form.

(c) An accident and sickness insurer does not violate subsection (a) by using a document that the accident and sickness insurer has been required to use by the federal government or the state.

(d) The commissioner of insurance shall report to the governor and to the legislature, no later than the commencement of the 1993 regular session of the Kansas legislature, regarding the development of uniform electronic data interchange formats and standards, along with a proposed plan, including an analysis of the cost impact thereof.

History: L. 1991, ch. 133, § 1; L. 1992, ch. 73, § 1; July 1.



40-2254 Group accident and sickness insurance; extension of payment of benefits.

40-2254. Group accident and sickness insurance; extension of payment of benefits. Every issuer of a group policy and certificate of accident and sickness insurance providing inpatient hospital, medical-surgical benefits issued or renewed within this state or issued or renewed outside this state covering residents within this state shall:

(a) Include in its contracts a provision extending payment of such benefits until discharged or for a period not less than 31 days following the expiration date of the policy, whichever is earlier, for covered insureds confined in a hospital on the date of termination;

(b) not fail to enroll in a replacement group policy, contract or certificate without any gap in coverage any individual who is confined to a hospital or otherwise disabled at the time such individual's prior group policy, contract or certificate terminates;

(c) provide that payment of benefits under any subsequent replacement policy, contract or certificate that is intended to afford continuous coverage will commence immediately following expiration of any prior policy, contract or certificate.

History: L. 1993, ch. 231, § 1; L. 2001, ch. 40, § 1; July 1.



40-2255 Accident and sickness insurance; closing block of business, when.

40-2255. Accident and sickness insurance; closing block of business, when. (a) This act shall apply to individual contracts covering hospital, medical or surgical expenses, providing long-term care coverage, and medicare supplement policies, which are issued, amended, delivered or renewed on or after the effective date of this act but shall not apply to any block of long-term care coverage or medicare supplement business already in force in Kansas on such effective date.

(b) As used in this act:

(1) "Block of business" means a particular individual policy form or contract providing hospital, medical or surgical expense, long-term care or medicare supplement coverage issued by a carrier to one or more individuals which includes distinct benefits, services and terms.

(2) "Closed block of business" means a block of business which a carrier ceases to actively offer or sell to new applicants.

(3) "Carrier" means any insurance company, nonprofit medical and hospital service corporation, municipal group-funded pool, fraternal benefit society or health maintenance organization, as these terms are defined by the Kansas Statutes Annotated, that offers any individual hospital, surgical or medical expense, long-term care or medicare supplement policy and which is authorized to do business in this state. "Carrier" does not include those entities identified above with respect to the sale or issuance of policies or certificates covering only accident, credit, dental, disability income, hospital indemnity, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(4) "Commissioner" means the commissioner of insurance.

(c) No block of business shall be closed by a carrier unless:

(1) The carrier provides written notice of the carrier's decision to close a block of business to each existing policyholder or contract holder affected and offers each policyholder or contract holder affected an opportunity to purchase a policy or contract from any block of business that is not closed and which provides comparable benefits, services and terms, with no additional underwriting requirement or waiting period. Each policyholder or contract holder affected by the carrier's decision to close a block of business shall be permitted to purchase such policy or contract during the 30-day period commencing on the day following the date of the written notice;

(2) the carrier pools the experience of the closed block of business with all appropriate blocks of business that are not closed for the purpose of determining the premium rate of any contract within the closed block, with no rate penalty or surcharge beyond that which reflects the experience of the combined pool; and

(3) if a carrier does not offer or sell any block of business which provides comparable benefits, services and terms comparable to the closed block of business, paragraphs (1) and (2) shall not apply. If a block of business providing benefits, services and terms comparable to the closed block of business becomes available within 24 months of the notice to the commissioner, such block shall be open to any contract holder in accordance with the provisions of paragraphs (1) and (2). The carrier shall provide notice to the commissioner in writing within 30 days of its decision to close a block of business or, in the absence of an actual decision to close a block of business, within 30 days of its determination that a block of business is within one of the presumptions set forth in subsection (d).

(d) Unless an insurer presents evidence satisfactory to the commissioner that such a presumption is or would be incorrect, a block of business shall be presumed closed if either of the following circumstances exist:

(1) There has been an overall reduction in that block of 12% in the number of in-force contracts for a period of 12 months; or

(2) that block has less than 500 in-force contracts in this state.

The presumption that applies in the circumstances of subsection (d)(2) shall not apply to a block of business initiated within the previous 24 months, but notification of that block of business shall be provided to the commissioner pursuant to subsection (e).

The fact that a block of business does not meet one of the presumptions set forth in this subsection shall not preclude a determination that it is closed as defined in paragraph (2) of subsection (b).

(e) A carrier shall notify the commissioner in writing within 30 days of its decision to close a block of business or, in the absence of an actual decision to close a block of business, within 30 days of its determination that a block of business is within one of the presumptions set forth in subsection (d). When the carrier decides to close a block of business, the written notice shall fully disclose all information required for compliance with subsection (c). When the carrier determines that a block of business is within a presumption of subsection (c), the written notice shall fully disclose all information required for compliance with a presumption of subsection (c). In the case of either notice, the carrier shall provide additional information within 15 business days after a request by the commissioner. This subsection shall not apply to a carrier which does not have available a block of business which provides comparable benefits, services and terms comparable to the closed block of business and which has complied with the notice requirements pursuant to subsection (c)(3).

(f) A carrier shall preserve for a period of not less than five years in an identified location which is readily accessible for review by the commissioner, all books and records relating to any action taken by a carrier pursuant to subsection (c).

(g) No carrier shall offer or sell any contract, or provide misleading information about the active or closed status of a block of business, for the purpose of evading this act.

History: L. 1994, ch. 41, § 1; L. 1994, ch. 280, § 1; L. 2005, ch. 163, § 10; July 1.



40-2256 Health benefit plan.

40-2256. Health benefit plan. (a) The provisions of this section and the income withholding act shall apply to all health benefit plans, as defined in this section, which are administered in this state, including, but not limited to, all health benefit plans governed by the federal employee retirement income security act, 29 U.S.C. § 1161 et seq., except to the extent specifically preempted by federal law, and to all employers, sponsors and other administrators of health benefit plans doing business in this state.

(b) As used in this section:

(1) "Health benefit plan" means any benefit plan, other than public assistance, which is able to provide hospital, surgical, medical, dental or any other health care or benefits for a child, whether through insurance or otherwise, and which is available through a parent's employment or other group plan.

(2) "Participating parent" means a parent who is eligible for single coverage under a health benefit plan as defined in this section, regardless of the type of coverage actually in effect, if any.

(3) "Nonparticipating parent" means, if one parent is a participating parent as defined in this section, the other parent.

(c) No employer, sponsor or other administrator of a health benefit plan shall deny enrollment of a child under the health coverage of the child's parent on the basis that: (1) The child was born out of wedlock; (2) the child is not claimed as a dependent on the parent's federal income tax return; (3) the child does not reside with the parent or in the plan's service area; or (4) the child is receiving, is eligible for or may become eligible for medical assistance.

(d) (1) A health benefit plan, in determining or making any payment for benefits of a child who is a participant or beneficiary under the plan, shall not take into account the fact that the child is receiving, is eligible for or may become eligible for medical assistance pursuant to Title XIX of the federal social security act.

(2) A health benefit plan shall pay for benefits with respect to a child who is a participant or beneficiary under the plan in accordance with any assignment of rights made by or on behalf of the child as required by K.S.A. 39-709, and amendments thereto, or by another state's plan for medical assistance pursuant to Title XIX of the federal social security act.

(3) A health benefit plan shall not impose requirements on an agency or official, assigned the rights of a child eligible for medical assistance under Title XIX of the federal social security act and covered by the health benefit plan, that are different from requirements applicable to an agent or assignee of any other individual covered by the health benefit plan.

(4) If payment has been made by the secretary for aging and disability services for medical assistance and a health benefit plan is liable to pay for any item or service constituting any part of the medical assistance, the health benefit plan shall make payment for benefits under the plan to the secretary for aging and disability services to the extent of the secretary's rights pursuant to K.S.A. 39-719a, and amendments thereto.

(e) In addition to other duties specified in a health benefit plan, when a child is covered by the health benefit plan of a participating parent the employer, sponsor or other administrator of the health benefit plan: (1) Shall provide information necessary for the child to obtain benefits to the nonparticipating parent or, upon request, to the nonparticipating parent's assignee or to a representative designated in a medical withholding order; (2) shall permit the nonparticipating parent, the nonparticipating parent's assignee, or a provider properly authorized by the nonparticipating parent or assignee to submit claims for covered services without the approval of the participating parent; and (3) shall make payment on claims submitted in accordance with subsection (e)(2) directly to the nonparticipating parent, assignee or provider.

(f) Nothing in this section or the income withholding act and amendments thereto shall limit alteration of a health benefit plan's coverage or terms, so long as the resulting plan meets the requirements of this section or the income withholding act and amendments thereto.

(g) Any amendment to a health benefit plan required to conform to the requirements of this section or the income withholding act and amendments thereto shall not be required to be effective before the first plan year beginning on or after July 1, 1994, if: (1) During the period from July 1, 1994, until the beginning of the first plan year, the plan is operated in accordance with the requirements of this section or the income withholding act and amendments thereto; and (2) the plan amendment applies retroactively to July 1, 1994, as well as prospectively. A plan shall not be treated as failing to be operated in accordance with the provisions of the plan merely because it operates in accordance with this subsection.

(h) This section shall be part of and supplemental to chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

History: L. 1994, ch. 301, § 13; L. 2014, ch. 115, § 188; July 1.



40-2257 Individual policies; renewal or continuation of coverage; exceptions; discontinuance of policy; definitions.

40-2257. Individual policies; renewal or continuation of coverage; exceptions; discontinuance of policy; definitions. (a) Except as provided in this section, an accident and sickness insurer which offers individual policies providing hospital, medical or surgical expense benefits shall renew or continue in force such coverage at the option of the individual.

(b) An accident and sickness insurer may nonrenew or discontinue an individual policy providing hospital, medical or surgical expense benefits based only on one or more of the following:

(1) If the individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the accident and sickness insurer has not received timely premium payments;

(2) if the individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) if the accident and sickness insurer is ceasing to offer individual policies providing hospital, medical or surgical expense benefits in accordance with subsection (c);

(4) in the case of accident and sickness insurer which offers individual policies providing hospital, medical or surgical expense benefits through enrollment area, if the individual no longer resides, lives or works in the medical service enrollment area (or in an area for which the accident and sickness insurer is authorized to do business) but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals; or

(5) if the case of a policy providing hospital, medical or surgical expense benefits that is made available to individuals only through one or more bona fide associations, the membership of the individual in the association (on the basis of which the coverage is provided) ceases but only if such coverage is terminated under this paragraph uniformly without regard to any health status-related factor of covered individuals.

(c) If the accident and sickness insurer decides to discontinue offering a particular individual policy providing hospital, medical or surgical expense benefits such policy may only be discontinue if:

(1) The accident and sickness insurer provides notice to each covered individual who is provided such policy providing hospital, medical or surgical expense benefits at least 90 days prior to the date of the discontinuation of such coverage;

(2) the accident and sickness insurer offers to each covered individual who is provided such policy providing hospital, medical or surgical expense benefits the option to purchase any other individual policy providing hospital, medical or surgical expense benefits which is being sold by the accident and sickness insurer; and

(3) in exercising the option to discontinue coverage and in offering the option of coverage under subsection (b), the accident and sickness insurer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for coverage under the policy.

(d) Subject to subsection (c), if the accident and sickness insurer elects to discontinue offering any individual policies providing hospital, medical or surgical expense benefits in this state, such insurance coverage may be discontinued only if:

(1) The accident and sickness insurer provides notice to the commissioner and to each individual policyholder of such discontinuation at least 180 days prior to the date of the expiration of such coverage; and

(2) the accident and sickness insurer is prohibited from the issuance of any individual policies providing hospital, medical or surgical expense benefits in the state during a five-year period beginning on the date of the discontinuation of the last individual policy providing hospital, medical or surgical expense benefits which is not renewed.

(e) An accident and sickness insurer may modify the terms and conditions of the individual policy providing hospital, medical or surgical expense benefits so long as such modification is consistent with other provisions of the insurance code and is effective on a uniform basis among all individuals who are covered by such policy.

(f) In applying this section in the case of individual policies providing hospital, medical or surgical expense benefits that are made available by accident and sickness insurer to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to such an association of which the individual is a member.

(g) As used in this section, "health status-related factor" means: (1) A physical or mental illness medical condition; (2) claims experience; (3) receipt of health care; (4) medical history; (5) genetic information; (6) evidence of insurability including conditions arising out of acts of domestic violence; and (7) disability.

(h) As used in this section, "policies providing hospital, medical or surgical expense benefits" does not include short term, limited duration policies of insurance.

(i) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1997, ch. 190, § 12; July 1.



40-2258 Group policies; mental illness, alcoholism, drug abuse or substance use disorder; limitations; exceptions; definitions.

40-2258. Group policies; mental illness, alcoholism, drug abuse or substance use disorder; limitations; exceptions; definitions. (a) An accident and sickness insurer which offers coverage through a group policy or certificate of coverage providing hospital, medical or surgical expense benefits pursuant to K.S.A. 40-2209, and amendments thereto, which includes mental illness or alcoholism, drug abuse or other substance use disorder benefits shall be subject to the following requirements:

(1) If the policy does not include an aggregate lifetime limit on substantially all hospital, medical and surgical expense benefits, the policy may not impose any aggregate lifetime limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits;

(2) if the policy includes an aggregate lifetime limit on substantially all hospital, medical and surgical expense benefits the plan shall either: (A) Apply the applicable lifetime limit both to the hospital, medical and surgical expense benefits to which it otherwise would apply and to mental illness or alcoholism, drug abuse or other substance use disorder benefits and not distinguished in the application of such limit between such hospital, medical and surgical expense benefits and mental illness or alcoholism, drug abuse or other substance use disorder benefits; or (B) not include any aggregate lifetime limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits that is less than the applicable lifetime limit on hospital, medical and surgical expense benefits;

(3) if the policy does not include an annual limit on substantially all hospital, medical and surgical expense benefits, the plan or coverage may not impose any annual limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits; and

(4) if the policy includes an annual limit on substantially all hospital, medical and surgical expense benefits the policy shall either: (A) Apply the applicable annual limit both to hospital, medical and surgical expense benefits to which it otherwise would apply and to mental illness or alcoholism, drug abuse or other substance use disorder benefits and not distinguish in the application of such limit between such hospital, medical and surgical expense benefits and mental illness or alcoholism, drug abuse or other substance use disorder benefits; or (B) not include any annual limit on mental illness or alcoholism, drug abuse or other substance use disorder benefits that is less than the applicable annual limit.

(b) If the group policy providing hospital, medical or surgical expense benefits is not otherwise covered by subsection (a) and either does not apply a lifetime or annual benefit or applies different lifetime or annual benefits to different categories of hospital, medical and surgical expense benefits, the commissioner may adopt rules and regulations under which subsections (a)(2) and (a)(4) are applied to such policies with respect to mental illness or alcoholism, drug abuse or other substance use disorder benefits by substituting for the applicable lifetime or annual limits an average limit that is computed taking into account the weighted average of the lifetime or annual limits applicable to such categories.

(c) Nothing in this section shall be construed as either:

(1) Requiring an accident and sickness policy to offer mental illness or alcoholism, drug abuse or other substance use disorder benefits except as otherwise required by K.S.A. 40-2,105a, and amendments thereto; or

(2) affecting any terms and conditions of a policy which does include mental illness or alcoholism, drug abuse or other substance use disorder benefits including provisions regarding cost sharing, limits on the number of visits or days of coverage, requirements relating to medical necessity, requirements relating to the amount, duration or scope of mental illness or alcoholism, drug abuse or other substance use disorder benefits under the plan or coverage, except as specifically provided in subsection (a).

(d) This section shall not apply to any group accident and health insurance policy which is sold to a small employer as defined in K.S.A. 40-2209, and amendments thereto.

(e) This section shall not apply with respect to a group policy providing hospital, medical or surgical expense benefits if the application of this section will result in an increase in the cost under the plan of at least 2% in the case of the first plan year in which this section is applied and 1% in the case of each subsequent plan year. Determinations as to increases in actual costs under a plan shall be made and certified by a qualified and licensed actuary who is a member in good standing of the American academy of actuaries. All such determinations shall be in a written report prepared by the actuary.

(f) In the case of a group policy providing hospital, medical or surgical expense benefits that offers an eligible employee, member or dependent two or more benefit package options under the policy, subsections (a) and (b) shall be applied separately with respect to each such option.

(g) As used in this section:

(1) "Aggregate lifetime limit" means, with respect to benefits under a group policy providing hospital, medical or surgical expense benefits, a dollar limitation on the total amount that may be paid with respect to such benefits under the policy with respect to an eligible employee, member or dependent;

(2) "annual limit" means, with respect to benefits under a group policy providing hospital, medical or surgical expense benefits, a dollar limitation on the total amount of benefits that may be paid with respect to such benefits in a 12-month period under the policy with respect to an eligible employee, member or dependent;

(3) "hospital, medical or surgical expense benefits" means benefits with respect to hospital, medical or surgical services, as defined under the terms of the policy;

(4) "mental illness benefits" means benefits with respect to mental health services, as defined under the terms of the policy;

(5) "alcoholism, drug abuse or substance use disorder benefits" means benefits with respect to services for the treatment of alcoholism, drug abuse or other substance use disorders, as defined under the terms of the policy;

(6) "mental illness, alcoholism, drug abuse or substance use" means disorders specified in the diagnostic and statistical manual of mental disorders, fourth edition, (DSM-IV, 1994) of the American psychiatric association.

(h) This section shall be effective for group policies providing hospital, medical or surgical expense benefits which are entered into or renewed after January 1, 1998.

(i) The commissioner is hereby authorized to adopt such rules and regulations as may be necessary to carry out the provisions of this section.

History: L. 1997, ch. 190, § 13; L. 2002, ch. 158, § 19; L. 2003, ch. 88, § 1; L. 2004, ch. 157, § 1; L. 2005, ch. 163, § 11; L. 2006, ch. 123, § 1; L. 2007, ch. 25, § 1; L. 2008, ch. 13, § 1; L. 2009, ch. 136, § 9; Nov. 1.



40-2259 Genetic screening or testing; prohibiting the use of; exceptions; restrictions.

40-2259. Genetic screening or testing; prohibiting the use of; exceptions; restrictions. (a) As used in this section, "genetic screening or testing" means a laboratory test of a person's genes or chromosomes for abnormalities, defects or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease or other disorders, whether physical or mental, which test is a direct test for abnormalities, defects or deficiencies, and not an indirect manifestation of genetic disorders.

(b) An insurance company, health maintenance organization, nonprofit medical and hospital, dental, optometric or pharmacy corporation, or a group subject to K.S.A. 12-2616 et seq., and amendments thereto, offering group policies and certificates of coverage or individual policies providing hospital, medical or surgical expense benefits, shall not:

(1) Require or request directly or indirectly any individual or a member of the individual's family to obtain a genetic test;

(2) require or request directly or indirectly any individual to reveal whether the individual or a member of the individual's family has obtained a genetic test or the results of the test, if obtained by the individual or a member of the individual's family;

(3) condition the provision of insurance coverage or health care benefits on whether an individual or a member of the individual's family has obtained a genetic test or the results of the test, if obtained by the individual or a member of the individual's family;

(4) consider in the determination of rates or any other aspect of insurance coverage or health care benefits provided to an individual whether an individual or a member of the individual's family has obtained a genetic test or the results of the test, if obtained by the individual or a member of the individual's family;

(5) require any individual, as a condition of enrollment or continued enrollment, to pay a premium or contribution which is greater than such premium or contribution for a similarly situated individual on the basis of whether the individual or a member of the individual's family has obtained a genetic test or the results of such test; or

(6) adjust premium or contribution amounts on the basis of whether the individual or a member of the individual's family has obtained a genetic test or the result of such test.

(c) Subsection (b) does not apply to an insurer writing life insurance, disability income insurance or long-term care insurance coverage.

(d) An insurer writing life insurance, disability income insurance or long-term care insurance coverage that obtains information under paragraphs (1) or (2) of subsection (b), shall not:

(1) Use the information contrary to paragraphs (3) or (4) of subsection (b) in writing a type of insurance coverage other than life for the individual or a member of the individual's family; or

(2) provide for rates or any other aspect of coverage that is not reasonably related to the risk involved.

History: L. 1997, ch. 190, § 14; L. 2010, ch. 108, § 4; July 1.



40-2260 Group health benefit plan option to establish premium only cafeteria plan.

40-2260. Group health benefit plan option to establish premium only cafeteria plan. (a) An insurer shall provide, in conjunction with a group health benefit plan, the option of establishing a premium only cafeteria plan as permitted under federal law, 26 U.S.C. section 125.

(b) As used in this section "insurer" means any insurance company, fraternal benefit society, health maintenance organization and nonprofit hospital and medical service corporation authorized to transact health insurance business in this state.

(c) An insurer that establishes or facilitates the establishment of a premium only cafeteria plan or other payroll deduction program pursuant to 26 U.S.C. section 125 does not violate K.S.A. 40-2404, and amendments thereto.

(d) Nothing in this section shall be construed as prohibiting an insurer from:

(1) Charging a fee for establishing or facilitating the establishment of a premium only cafeteria plan pursuant to this section, and amendments thereto; or

(2) utilizing a vendor to facilitate the establishment of a premium only cafeteria plan pursuant to this section, and amendments thereto.

(e) The provisions of this section shall not take effect until July 1, 2008.

History: L. 2008, ch. 164, § 1; May 29.



40-2261 Employer providing certain health insurance coverage may offer cafeteria plan; employer not restricted in providing such benefits or coverage; definitions.

40-2261. Employer providing certain health insurance coverage may offer cafeteria plan; employer not restricted in providing such benefits or coverage; definitions. (a) An employer that provides health insurance coverage for which any portion of the premium is payable by an employee may also offer a premium only cafeteria plan as permitted under 26 U.S.C. section 125. The provisions of this subsection shall not apply to any employer who offers health insurance through any self-insured or self-funded group health benefit plan of any type or description.

(b) No provision of this section shall prohibit or otherwise restrict an employer's ability to either provide a group health benefit plan or create a premium only cafeteria plan with defined contributions and in which the employee purchases the policy.

(c) For the purposes of this section:

(1) "Health benefit plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract and a plan provided by a municipal group-funded pool or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans. Health benefit plan also includes a cafeteria plan authorized by 26 U.S.C. section 125. The cafeteria plan may offer the option of paying all or any portion of the health insurance premium or the option of receiving health insurance coverage through a high deductible health plan and the establishment of a health savings account. In order for an eligible individual to obtain a high deductible health plan through the cafeteria plan, such individual shall present evidence to the employer that such individual has established a health savings account in compliance with 26 U.S.C. section 223 and any amendments and regulations. "Health benefit plan" does not include policies or certificates covering only accident, credit, dental, disability income, long-term care, hospital indemnity, medicare supplement, specified disease, vision care, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical-payment insurance or insurance under which benefits are payable with or without regard to fault and which is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) "Health savings account" shall have the same meaning ascribed to it as in subsection (d) of 26 U.S.C. section 223.

(3) "High deductible health plan" shall mean a policy or contract of health insurance or health care plan that meets the criteria established in subsection (c) of 26 U.S.C. section 223 and any amendments and regulations.

(d) The provisions of this section shall not take effect until July 1, 2008.

History: L. 2008, ch. 164, § 2; May 29.






Article 22a UTILIZATION REVIEW

40-22a01 Utilization review organization act.

40-22a01. Utilization review organization act. This act shall be known and may be cited as the utilization review organization act.

History: L. 1994, ch. 238, § 1; July 1.



40-22a02 Same; purpose.

40-22a02. Same; purpose. The legislature finds that in order to promote the delivery of quality health care services in a cost effective manner, it is necessary to encourage greater coordination between health care providers and those agencies performing utilization review of health care services. Effective standards for utilization review activities will protect patients while reducing administrative costs associated with the review and approval of health care services provided to patients.

History: L. 1994, ch. 238, § 2; July 1.



40-22a03 Same; definitions.

40-22a03. Same; definitions. For the purposes of this act:

(a) "Commissioner" means the commissioner of insurance.

(b) "Utilization review" means the evaluation of the necessity, appropriateness and efficiency of the use of health care services, procedures and facilities.

(c) "Utilization review organization" means any entity which conducts utilization review and determines certification of an admission, extension of stay or other health care service.

(d) "Health care provider" means a licensed medical care facility, a licensed health maintenance organization, or a person licensed or registered to engage in an occupation which renders health care services.

History: L. 1994, ch. 238, § 3; July 1.



40-22a04 Same; standards; rules and regulations; certificate; conditions; annual fee; suspension or revocation of certificate.

40-22a04. Same; standards; rules and regulations; certificate; conditions; annual fee; suspension or revocation of certificate. (a) The commissioner shall adopt rules and regulations, with the advice of the advisory committee created by K.S.A. 40-22a05, establishing standards governing the conduct of utilization review activities performed in this state or affecting residents of this state by utilization review organizations. Unless granted an exemption under K.S.A. 40-22a06, no utilization review organization may conduct utilization review services in this state or affecting residents of this state on or after May 1, 1995, without first obtaining a certificate from the commissioner.

(b) The commissioner shall not issue a certificate to a utilization review organization until the applicant:

(1) Files a formal application for certification in such form and detail as required by the commissioner and such application has been executed under oath by the chief executive officer of the applicant;

(2) files with the commissioner a certified copy of its charter or articles of incorporation and bylaws, if any;

(3) states the location of the office or offices of the utilization review organization where utilization review affecting residents or health care providers of this state will be principally performed;

(4) provides a summary of the qualifications and experience of persons performing utilization review affecting the persons and at the locations identified pursuant to paragraph (3);

(5) makes payment of a certification fee of $100 to the commission; and

(6) provides such other information or documentation as the commissioner requires.

(c) Certificates issued by the commissioner pursuant to this act shall remain effective until suspended, surrendered or revoked subject to payment of an annual continuation fee of $50.

(d) The commissioner with the advice of the advisory committee may suspend or revoke the certificate or any exemption from certification requirements upon determination that the interests of Kansas insureds are not being properly served under such certificate or exemption. Any such action shall be taken only after a hearing conducted in accordance with the provisions of the Kansas administrative procedure act.

History: L. 1994, ch. 238, § 4; July 1.



40-22a05 Same; advisory committee; membership; rules and regulations; act not applicable to certain reviews and programs.

40-22a05. Same; advisory committee; membership; rules and regulations; act not applicable to certain reviews and programs. (a) There is hereby created an advisory committee which shall assist the commissioner in the adoption of rules and regulations to implement the provisions of this act. The advisory committee shall consist of 13 persons appointed by the commissioner as follows:

(1) The commissioner, or the designee of the commissioner, who shall be the chairperson;

(2) one member appointed from the public at large;

(3) four members who are representatives of utilization review organizations; and

(4) seven members who are representatives of health care providers, one of which shall be a representative of a Kansas hospital, and two of which shall be persons licensed to practice medicine and surgery in Kansas.

(b) Members of the advisory committee shall be appointed for a term of three years, except that the first term of office of two members representing utilization review organizations and two members representing health care providers shall be for a term of two years, and the first term for two members representing health care providers and one member representing utilization review organizations shall be for a term of one year.

(c) The advisory committee shall be attached to the insurance department, and all administrative functions of the advisory committee shall be under the direction and supervision of the commissioner. Within available appropriations therefor, members of the advisory committee shall be paid subsistence allowances, mileage and other expenses as provided in subsection (e) of K.S.A. 75-3223, and amendments thereto.

(d) Before adopting rules and regulations to carry out the provisions of this act, the commissioner with the advice of the advisory committee shall:

(1) Establish utilization review standards which provide for uniformity in the procedures for interaction between utilization review organizations and health care providers, payors and consumers of health care;

(2) establish utilization review procedures that prevent unnecessary and inappropriate disruption to the health care delivery system;

(3) strive to achieve an efficient process for the certification of utilization review organizations; and

(4) specify the kinds of insurance or types of insurance products to which the standards apply and the scope of such application.

(e) This act shall not apply to:

(1) Utilization review of health care services provided to patients under the authority of the Kansas workers compensation act, K.S.A. 44-501 et seq., and amendments thereto;

(2) reviews conducted by any insurance company, health maintenance organization, prepaid service plan, group-funded self-insured plan or similar entity solely for the purpose of determining compliance with the specific terms and conditions of an insurance policy, agreement or contract as a part of the normal claim settlement process; or

(3) any medical programs operated by the secretary for aging and disability services or any entity to the extent it is acting under contract with the secretary.

History: L. 1994, ch. 238, § 5; L. 2014, ch. 115, § 189; July 1.



40-22a06 Same; certificate not required for certain review activities; certain provisions not applicable to certain organizations.

40-22a06. Same; certificate not required for certain review activities; certain provisions not applicable to certain organizations. (a) No certificate shall be required for utilization review activities conducted by or on behalf of:

(1) An agency of the federal government;

(2) a person, agency or utilization review organization acting on behalf of the federal government, but only to the extent such person, agency or organization is providing services under federal regulation;

(3) a federally qualified health maintenance organization authorized to transact business in Kansas which is administering a quality assurance program and performing utilization review activities for its own members as required by 42 U.S.C. § 300e(c)(8) and 42 U.S.C. § 300e(c)(6) respectively;

(4) a person employed or used by a utilization review organization authorized to perform utilization review in Kansas, including, but not limited to, individual nurses and other health care providers. This exemption shall not apply with respect to individual persons performing utilization review activities in conjunction with any insurance contract or health benefit plan pursuant to a direct contractual relationship with a health maintenance organization, group-funded self-insurance plan or insurance company;

(5) a health benefit plan that is self-insured and qualified under the federal employee retirement income security act of 1974 as amended;

(6) hospitals, home health agencies, clinics, private health care provider offices or any other authorized health care facility or entity conducting general, in-house utilization review unless such review is for the purpose of approving or denying payment for hospital or medical services in a particular case; or

(7) utilization review organizations conducting utilization review only with respect to mental health, chemical dependency, chiropractic, optometric, podiatric, dental or any other health care service or services other than the practice of medicine and surgery, until utilization review standards governing such treatment or service are incorporated in rules and regulations adopted pursuant to K.S.A. 40-22a04, and amendments thereto.

(b) The provisions of K.S.A. 40-22a04 (b)(2), (3), (4), (5), (6) and subsection (c), and amendments thereto, shall not apply to:

(1) Utilization review organizations accredited by and adhering to the national utilization review standards approved by the American accreditation health care commission; or

(2) such other utilization review organizations as the advisory committee may recommend and the commissioner approves.

History: L. 1994, ch. 238, § 6; L. 1998, ch. 14, § 1; July 1.



40-22a07 Same; unlawful acts; penalties; prior notification requirements, limitations on.

40-22a07. Same; unlawful acts; penalties; prior notification requirements, limitations on. (a) (1) It is unlawful for any person or utilization review organization to perform utilization review activities in this state except in accordance with this act.

(2) No utilization review organization nor any individual performing utilization review activities may agree to be compensated or receive compensation which is contingent in any way upon frequency of certification denials, costs avoided by denial or reduction in payment of claims or other results which may be adverse to the needs of the patient as determined by the attending health care provider.

(3) (A) A utilization review organization may establish prior notification requirements for inpatient and outpatient hospital admissions. A utilization review organization shall not require notification sooner than the next business day after any inpatient admission occurring on a weekend or holiday or any urgent or emergent inpatient or outpatient admission regardless of when the patient presents for services.

(B) For the purposes of this paragraph, a patient that is unstable or uncommunicative shall not be deemed to have presented to a health care facility until the patient is able to provide insurance information and the health care facility is permitted under state and federal law to inquire about insurance coverage.

(b) A utilization review organization may not reduce or deny payment to a provider for such provider's failure to comply with any utilization review organization's policy that conflicts with this act or any rules and regulations adopted pursuant to K.S.A. 40-22a11, and amendments thereto.

(c) When the commissioner has reason to believe a utilization review organization subject to this act has been or is engaged in any conduct which violates this act or any rules and regulations adopted pursuant to K.S.A. 40-22a11, the commissioner, after a hearing conducted in accordance with the Kansas administrative procedure act, may:

(1) Issue and cause to be served upon the utilization review organization an order requiring such organization to cease and desist from engaging in such violations;

(2) suspend or revoke the utilization review organization's certificate to perform utilization review affecting residents of this state;

(3) assess a monetary penalty of not less than $500 and not more than $1,000 for each violation; or

(4) apply any combination of the above provisions as the commissioner, by written order, deems appropriate.

History: L. 1994, ch. 238, § 7; L. 2008, ch. 134, § 7; July 1.



40-22a08 Same; examination by commissioner; expenses.

40-22a08. Same; examination by commissioner; expenses. Whenever the insurance commissioner deems it to be prudent for the benefit of the insureds, health care providers or insurers, the commissioner or any person designated by the commissioner may visit and examine the affairs of any utilization review organization to determine if the organization is in compliance with this act or rules and regulations adopted under this act or orders issued by the commissioner pursuant to such act or rules and regulations.

Any person or entity examined pursuant to the provisions of this section shall pay the reasonable and proper charges incurred for such examination, including the actual expenses of the insurance commissioner or the expenses and compensation of the commissioner's authorized representative and the expenses and compensation of assistants and examiners employed therein.

History: L. 1994, ch. 238, § 8; July 1.



40-22a09 Same; written procedures for utilization review; patient information confidential.

40-22a09. Same; written procedures for utilization review; patient information confidential. Each utilization review organization shall have written procedures for assuring that patient-specific information obtained during the process of utilization review will be:

(a) Kept confidential in accordance with applicable federal and state laws; and

(b) used solely for the purposes of utilization review, quality assurance, discharge planning and catastrophic case management.

History: L. 1994, ch. 238, § 9; July 1.



40-22a09a Same; internal review procedure.

40-22a09a. Same; internal review procedure. (a) Every health insurance plan for which utilization review is performed shall include a description of the health insurance plan's procedures for an insured to obtain an internal appeal or review of an adverse decision. This description shall include all applicable time periods, contact information, rights of the insured and available levels of appeal. If the health insurer uses a utilization review organization, the insured shall be notified of the name of such utilization review organization. The health insurance plan shall provide an insured with written or electronic notification of any adverse decision, and a description of the health insurance plan's internal appeal or review procedure, including the insured's right to external review as provided in K.S.A. 40-22a14, and amendments thereto. The health insurance plan also shall notify the insured of the insured's right to waive the second appeal or internal review and proceed directly to the external review as provided in K.S.A. 40-22a14, and amendments thereto.

(b) If the health insurance plan contains a provision for two levels of internal appeal or review of a health care decision which is adverse to the insured, the health insurance plan shall allow the insured to voluntarily waive such insured's right to the second internal appeal or review. Such waiver shall be made in writing to the health insurance plan and shall constitute the exhaustion of all available internal appeal or review procedures within the meaning of subsection (d) of K.S.A. 40-22a14, and amendments thereto.

(c) If an insured elects to request the second internal appeal or review of a health care decision which is adverse to the insured, the insured shall have the right to appear in person before a designated representative or representatives of the health insurance plan or utilization review organization at the second internal appeal or review meeting. If a majority of the designated representatives of the health plan or utilization review organization who will be deciding the second internal appeal or review cannot be present in person, by telephone or by other electronic means, at least one of those designated representatives who will be deciding the second internal appeal or review shall be a physician and shall be present in person, by telephone or by other electronic means. No physician or other health care provider serving as a reviewer in an internal appeal or review of an adverse decision shall be liable in damages to the insured or the health insurance plan for any opinion rendered as part of the internal appeal or review.

(d) All second internal appeals or reviews shall provide that the insured has a right to:

(1) Receive from the health insurance plan or utilization review organization, upon request, copies of all documents, records and other information that are not confidential or privileged relevant to the insured's request for benefits;

(2) have a reasonable and adequate amount of time to present the insured's case to a designated representative or representatives of the health insurance plan or utilization review organization who will be deciding the second internal appeal or review;

(3) submit written comments, documents, records and other material relating to the request for benefits for the second internal appeal or review panel to consider when conducting the second internal appeal or review both before and, if applicable, at the second internal appeal or review meeting;

(4) prior to or during the second internal appeal or review meeting ask questions relevant to the subject matter of the internal appeal or review of any representative of the health insurance plan or utilization review organization serving on the internal appeal or review panel provided that such representative may respond verbally if the question is asked in person during an insured's appearance before the internal appeal or review panel or in writing if the questions are asked in writing, not more than 30 days from receipt of such written questions;

(5) be assisted or represented at the second internal appeal or review meeting by an individual or individuals of the insured's choice; and

(6) record the proceedings of the second internal appeal or review meeting at the expense of the insured.

(e) An insured, or the insured's authorized representative, wishing to request to appear in person before the second internal appeal or review panel consisting of the health insurance plan's or utilization review organization's designated representative or representatives shall make the request to the health insurance plan or utilization review organization within five working days before the date of the scheduled review meeting except that in the case of an emergency medical condition, such request must be made no less than 24 hours prior to the scheduled review meeting.

(f) The health insurance plan or utilization review organization shall provide the insured a written decision setting forth the relevant facts and conclusions supporting its decision within:

(1) Seventy-two hours if the second internal appeal or review involves an emergency medical condition as defined by subsection (b) of K.S.A. 40-22a13, and amendments thereto;

(2) fifteen business days if the second internal appeal or review involves a pre-service claim; and

(3) thirty days if the second internal appeal or review involves a post-service claim.

(g) For the purposes of this section:

(1) "Health insurance plan" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(2) "Insured" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(3) "Insurer" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(4) "Adverse decision" shall have the meaning ascribed to it in K.S.A. 40-22a13, and amendments thereto.

(5) "Pre-service claim" means a request for a claims decision when prior authorization of services is required.

(6) "Post-service claim" means a request for a claims decision for services that have already been provided.

(h) This section shall be a part of and supplemental to the utilization review act.

History: L. 2006, ch. 127, § 1; July 1.



40-22a10 Same; patient information not subject to discovery or subpoena.

40-22a10. Same; patient information not subject to discovery or subpoena. Any records, charts or other information exchanged between a health care provider or patient and a utilization review organization shall not be subject to discovery, subpoena or other means of legal compulsion for their release to any person or entity and shall not be admissible in evidence in any judicial or administrative proceeding other than a disciplinary proceeding by the state board of healing arts or other agency of the state which regulates health care providers.

History: L. 1994, ch. 238, § 10; July 1.



40-22a11 Same; rules and regulations.

40-22a11. Same; rules and regulations. The commissioner shall adopt necessary rules and regulations, not inconsistent with this act, for implementing the provisions of this act.

History: L. 1994, ch. 238, § 11; July 1.



40-22a12 Same; severability.

40-22a12. Same; severability. If any provision or clause of this act or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this act that can be given effect without the invalid provision or application. To this end, the provisions of this act are declared to be severable.

History: L. 1994, ch. 238, § 12; July 1.



40-22a13 External review of adverse health care decisions; definitions.

40-22a13. External review of adverse health care decisions; definitions. On and after July 1, 2011, for the purposes of K.S.A. 40-22a13 through 40-22a16, and amendments thereto:

(a) "Adverse decision" means a utilization review determination by a third-party administrator, a health insurance plan, an insurer or a health care provider acting on behalf of an insured that a proposed or delivered health care service which would otherwise be covered under an insured's contract is not or was not medically necessary or the health care treatment has been determined to be experimental or investigational and:

(1) If the requested service is provided in a manner that leaves the insured with a financial obligation to the provider or providers of such services; or

(2) the adverse decision is the reason for the insured not receiving the requested services.

(b) "Emergency medical condition" means:

(1) The sudden, and at the time, unexpected onset of a health condition that requires immediate medical attention, where failure to provide medical attention would result in a serious impairment to bodily functions, serious dysfunction of a bodily organ or part or would place a person's health in serious jeopardy;

(2) a medical condition where the time frame for completion of a standard external review would seriously jeopardize the life or health of the insured or would jeopardize the insured's ability to regain maximum function; or

(3) a medical condition for which coverage has been denied based on a determination that the recommended or requested health care service or treatment is experimental or investigational, if the insured's treating physician certifies, in writing, that the recommended or requested health care service or treatment for the medical condition would be significantly less effective if not promptly initiated.

(c) "External review organization" means an entity that conducts independent external reviews of adverse decisions pursuant to a contract with the commissioner. Such entity shall be a nationally accredited external review organization which utilizes health care providers actively engaged in the practice of their profession in the state of Kansas who are qualified and credentialed with respect to the health care service review. In the event the entity has no Kansas providers available who are qualified and credentialed with respect to the review of any case, the external review organization shall have the discretion to employ health care providers who actively engage in such health care provider's practice outside the state of Kansas.

(d) "Health insurance plan" means any hospital or medical expense policy, health, hospital or medical service corporation contract, and a plan provided by a municipal group-funded pool, or a health maintenance organization contract offered by an employer or any certificate issued under any such policies, contracts or plans.

(e) "Insured" means the beneficiary of any health insurance company, fraternal benefit society, health maintenance organization, nonprofit hospital and medical service corporation, municipal group-funded pool, and the self-funded coverage established by the state of Kansas, or any hospital or medical expense, health, hospital or medical service corporation contract or a plan provided by a municipal group-funded pool.

(f) "Insurer" means any health insurance company, fraternal benefit society, health maintenance organization, nonprofit hospital and medical service corporation, provider sponsored organizations, municipal group-funded pool and the self-funded coverage established by the state of Kansas for its employees.

History: L. 1999, ch. 162, § 6; L. 2011, ch. 111, § 2; L. 2015, ch. 45, § 5; July 1.



40-22a14 Same; exceptions; review procedure; confidentiality.

40-22a14. Same; exceptions; review procedure; confidentiality. On and after July 1, 2011:

(a) The provisions of K.S.A. 40-22a13 through 40-22a16, and amendments thereto, shall not apply to any policy or certificate which provides coverage for any specified disease, specified accident or accident only coverage, credit, dental, disability income, hospital indemnity, long-term care insurance as defined by K.S.A. 40-227, and amendments thereto, vision care or any other limited supplemental benefit nor to any medicare supplement policy of insurance as defined by the commissioner of insurance by rule and regulation, coverage under a plan through medicare, medicaid, or the federal employees health benefits program, any coverage issues as a supplement to liability insurance, workers compensation or similar insurance, automobile medical-payment insurance or any insurance under which benefits are payable with or without regard to fault, whether written on a group, blanket or individual basis.

(b) The right to external review under K.S.A. 40-22a13 through 40-22a16, and amendments thereto, shall not be construed to change the terms of coverage under a health insurance plan or insurance policy.

(c) The insurer or health insurance plan shall provide written notice to the insured of a final adverse decision and the opportunity for requesting an external review.

(d) (1) The insured has the right to request an independent external review of an adverse decision by a health insurance plan or insurer when:

(A) The insured has exhausted all available internal review procedures provided by the health insurance plan or insurer, unless the insured has an emergency medical condition, in which case an expedited procedure is used; or

(B) the insured has not received a final decision from the insurer within 60 days of seeking the internal review, except to the extent that the delay was requested by the insured.

(2) Whenever an insurer or health insurance plan fails to strictly adhere to all appeal procedure requirements as prescribed by state or federal law, the claimant shall be deemed to have exhausted the internal claims and appeal process regardless of whether such insurer or health insurance plan asserts that:

(A) It has substantially complied with such appeal procedure; or

(B) any error it committed was de minimis.

(e) Within 120 days of receipt of an adverse decision by a health insurance plan or an insurer, any request for external review shall be made in writing to the commissioner from the following persons: (1) The insured; (2) the treating physician or health care provider acting on behalf of the insured with written authorization from the insured; or (3) a legally authorized designee of the insured.

(f) The insured shall provide all information in the possession of the insured pertaining to the adverse decision in order for the commissioner to make a preliminary determination for an external review. The insured also shall provide the commissioner with an appeal form, and a fully executed release for the commissioner and the external review organization to obtain any necessary medical records from the insurer or health insurance plan and any other relevant provider.

(g) In responding to the commissioner, the insurer or health insurance plan shall provide a copy of the adverse decision given to the insured and all medical and other records pertaining to the insured's claim within five business days of the request of the commissioner.

(h) The confidentiality of any medical information submitted by the insured, on behalf of the insured, insurer or health insurance plan, shall be maintained pursuant to applicable state and federal laws.

History: L. 1999, ch. 162, § 7; L. 2011, ch. 111, § 3; July 1.



40-22a15 Same; insurance commissioner's powers and duties; external review organizations, decisions, immunity from liability; fees, responsibility for.

40-22a15. Same; insurance commissioner's powers and duties; external review organizations, decisions, immunity from liability; fees, responsibility for. On and after July 1, 2011:

(a) The commissioner shall:

(1) Negotiate contracts with external review organizations which are eligible to conduct independent review of the adverse decision by a health insurance plan or insurer;

(2) allow the insurer or the health insurance plan, an insured or treating physician or health care provider acting on behalf of the insured, or legally authorized designee filing a request for external review to provide additional written information as may be relevant for the commissioner to make a final decision on whether the request qualified for external review;

(3) make a decision on a request for external review within 10 business days after receiving all necessary information;

(4) notify the insured and treating physician or health care provider acting on behalf of the insured, or legally authorized designee, and insurer or health insurance plan in writing that a request for external review will or will not be granted; and

(5) design and implement an expedited procedure for use in an emergency medical condition for purposes of the external review organization rendering a decision.

(b) The external review organization as defined in subsection (c) of K.S.A. 40-22a13, and amendments thereto, shall provide that all reviews completed pursuant to K.S.A. 40-22a13 through 40-22a16, and amendments thereto, are conducted by qualified and credentialed health care providers with respect to the health care service under review and who have no conflict of interest relating to the performance of the external review organization's duties in K.S.A. 40-22a13 through 40-22a16, and amendments thereto.

(c) The external review organization shall issue a written decision to the insured and concurrently send a copy of such decision to the commissioner including the basis and rationale for its decision within 30 business days. The standard of review shall be whether the health care service denied by the insurer or health insurance plan was medically necessary under the terms of the insured's contract. In reviews regarding experimental or investigational treatment, the standard of review shall be whether the health care service denied by the insurer or health insurance plan was covered or excluded from coverage under the terms of the insured's contract.

(d) The external review organization shall provide expedited resolution when an emergency medical condition exists, and shall resolve all issues not more than 72 hours after the date of receipt of the request for an expedited external review, or as expeditiously as the insured’s medical condition or circumstances require.

(e) The external review organization shall maintain and report such data as may be required by the commissioner in order to assess the effectiveness of the external review process.

(f) No external review organization nor any individual working on behalf of such organization shall be liable in damages to any insured, health insurance plan or insurer for any opinion rendered as part of an external review conducted pursuant to K.S.A. 40-22a13 through 40-22a16, and amendments thereto.

(g) The external review organization shall maintain confidentiality of the medical records of the insured in accordance to state and federal law.

(h) The external review organization's fee for performance of any external review may be paid by the commissioner, the insurer or the health insurance plan. In no event shall the insured be held responsible for any portion of such fee.

History: L. 1999, ch. 162, § 8; L. 2011, ch. 111, § 4; July 1.



40-22a16 Same; judicial review; limitation on duplicative reviews; contractual services; rules and regulations.

40-22a16. Same; judicial review; limitation on duplicative reviews; contractual services; rules and regulations. On and after July 1, 2011:

(a) The decision of the external review organization may be reviewed directly by the district court at the request of either the insured, insurer or health insurance plan. The review by the district court shall be de novo. The decision of the external review organization shall not preclude the insured, insurer or health insurance plan from exercising other available remedies applicable under state or federal law. Seeking a review by the district court or any other available remedies exercised by the insured, insurer or health insurance plan after the decision of the external review organization will not stay the external review organization's decision as to the payment or provision of services to be rendered during the pendency of the review by the insurer or health insurance plan. All material used in an external review and the decision of the external review organization as a result of the external review shall be deemed admissible in any subsequent litigation.

(b) In no event shall more than one external review be available for any request arising out of the same set of facts during a period of 12 consecutive months commencing on the date of the initial request for external review. An insured may not pursue, either concurrently or sequentially, an external review process under both a federal and state law.

(c) The commissioner of insurance is hereby authorized to negotiate and enter into contracts necessary to perform the duties required by K.S.A. 40-22a13 through 40-22a16, and amendments thereto.

(d) The commissioner of insurance shall adopt rules and regulations necessary to carry out the purposes of K.S.A. 40-22a13 through 40-22a16, and amendments thereto. The rules and regulations shall ensure that the commissioner is able to provide for an effective and efficient external review of health care services.

(e) Except as provided in subsection (a), the decision of the external review organization shall be binding on the insured and the insurer or health insurance plan.

History: L. 1999, ch. 162, § 9; L. 2011, ch. 111, § 5; July 1.






Article 23 OLD-AGE AND SURVIVORS INSURANCE FOR PUBLIC EMPLOYEES

40-2301 Declaration of policy.

40-2301. Declaration of policy. In order to extend to certain employees of the state and its political subdivisions and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the social security act, it is hereby declared to be the policy of the legislature, subject to the limitations of this act, that such steps be taken as to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under the social security act. It is also the policy of the legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this act is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as result of legislative enactment in anticipation thereof.

History: L. 1951, ch. 464, § 1; L. 1955, ch. 246, § 1; April 13.



40-2302 Definitions.

40-2302. Definitions. For the purposes of this act:

(a) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration, paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the federal insurance contributions act, would not constitute "wages" within the meaning of that act;

(b) the term "employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, for such employer, except: (1) Service which in the absence of an agreement entered into under this act would constitute "employment" as defined in the social security act; (2) service which under the social security act may not be included in an agreement between the state and the secretary of health, education, and welfare entered into under this act; (3) service in any class or classes of positions, the compensation for which is on a fee basis; (4) service performed by a student which, if performed in the employ of a private employer, would be excluded from employment under the social security act; or (5) service of an emergency nature: Provided, That service which under the social security act may be included in an agreement only upon certification by the governor in accordance with section 218 (d) (3) of that act shall be included in the term "employment" if and when the governor issues, with respect to such service, a certificate to the secretary of health, education, and welfare pursuant to subsection (c) of K.S.A. 40-2305;

(c) the term "employee" includes an officer of the state or political subdivision thereof: Provided, That the term "employee" shall not include elected officials of a political subdivision other than the state or counties unless the elected officials of such political subdivisions are covered by a plan which is in conformity with the terms of the agreement of such political subdivision approved by the state agency under K.S.A. 40-2305;

(d) the term "state agency" means the director of accounts and reports, who shall exercise his powers as prescribed by K.S.A. 75-3749, and acts amendatory thereof or supplemental thereto;

(e) the term "secretary of health, education, and welfare" includes any individual to whom the secretary of health, education, and welfare of the United States has delegated any of his functions under the social security act with respect to coverage under such act of employees of states and their political subdivisions and with respect to any action taken prior to April 11, 1953, includes the federal security administrator and any individual to whom such administrator had delegated any such function;

(f) the term "political subdivision" includes every taxing district in this state and also includes an instrumentality of the state, of one or more of its political subdivisions, or of the state and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision;

(g) the term "social security act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the "social security act" (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended; and

(h) the term "federal insurance contributions act" means subchapter A of chapter 9 of the federal internal revenue code of 1939 and subchapters A and B of chapter 21 of the federal internal revenue code of 1954, as such codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by section 1400 of such code of 1939 and section 3101 of such code of 1954.

History: L. 1951, ch. 464, § 2; L. 1955, ch. 246, § 2; L. 1974, ch. 191, § 1; July 1.



40-2303 Agreements to extend benefits of federal system.

40-2303. Agreements to extend benefits of federal system. (a) Federal state agreement. The state agency, with the approval of the governor, is hereby authorized to enter on behalf of the state into an agreement with the secretary of health, education, and welfare, consistent with the terms and provision of this act, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in subsection (b) of K.S.A. 40-2302. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the state agency and secretary of health, education, and welfare shall agree upon, but, except as may be otherwise required by or under the social security act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of title II [*] of the social security act;

(2) the state will pay to the secretary of the treasury, at such time or times as may be prescribed under the social security act, contributions with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, equal to the sum of the taxes which would be imposed by the federal insurance contributions act if the services covered by the agreement constituted employment within the meaning of that act;

(3) such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but in no event may it be effective with respect to any such services performed prior to the first day of the calendar year in which such agreement is entered into or in which the modification of the agreement making it applicable to such services, is entered into except that a modification entered into after December 31, 1954, and prior to January 1, 1958, shall be effective with respect to services performed after December 31, 1954;

(4) all services which constitute employment, as defined in subsection (b) of K.S.A. 40-2302, and are performed in the employ of the state or a county by employees of the state or a county, shall be covered by the agreement;

(5) all services which: (A) Constitute employment as defined in K.S.A. 40-2302; (B) are performed in the employ of another political subdivision of the state; and (C) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under K.S.A. 40-2305, shall be covered by the agreement;

(6) as modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals to whom section 218(c)(3)(C) of the social security act is applicable, and shall provide that the service of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system; and

(7) as modified, the agreement shall include all services described in either paragraph (4) or paragraph (5) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the governor has issued a certificate to the secretary of health, education, and welfare pursuant to K.S.A. 40-2305a.

(b) Interstate instrumentalities. Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the secretary of health, education, and welfare whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of such instrumentality;

(2) to require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under subsection (a) of K.S.A. 40-2304, if they were covered by an agreement made pursuant to subsection (a) of this section; and

(3) to make payments to the secretary of the treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

Such agreements shall, to the extent practicable, be consistent with the terms and provisions of subsection (a) of this section and other provisions of this act.

History: L. 1951, ch. 464, § 3; L. 1953, ch. 236, § 1; L. 1955, ch. 246, § 3; April 13.

* 42 U.S.C.A. §§ 401 to 425.



40-2304 Contributions by state employees.

40-2304. Contributions by state employees. (a) Every employee of the state whose services are covered by an agreement entered into under K.S.A. 40-2303, shall be required to pay for the period of such coverage, into the contribution fund established by K.S.A. 40-2307, contributions, with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, equal to the amount of the employee tax which would be imposed by the federal insurance contributions act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the state, or his entry upon such service, after the enactment of this act.

(b) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

History: L. 1951, ch. 464, § 4; L. 1955, ch. 246, § 4; April 13.



40-2305 Plans for coverage of employees of political subdivisions; contributions; late penalty; recovery of delinquent payments; tax levy, use of proceeds.

40-2305. Plans for coverage of employees of political subdivisions; contributions; late penalty; recovery of delinquent payments; tax levy, use of proceeds. (a) Each political subdivision of the state is hereby authorized to submit for approval by the state agency a plan for extending or modifying the benefits of title II of the social security act, in conformity with the applicable provisions of such act, to employees, including any holding the office or position of policeman or fireman, of such political subdivisions. Whenever the governor certifies to the secretary of health and human services that, as a result of a referendum held pursuant to subsection (b) of K.S.A. 40-2305a, and amendments thereto, school employees who are covered by the state system for retirement and payment of annuities to school employees as provided for in article 55 of chapter 72 of the Kansas Statutes Annotated, and amendments thereto, the conditions specified in section 218(d)(3) of the social security act have been met with respect to such employees under such separate retirement system, the state agency shall adopt a plan or amend a plan for extending such benefits to school employees, as defined in subsection (d) of K.S.A. 72-5501, and amendments thereto, of every political subdivision and such political subdivision, and its employees shall be liable under such plan or amended plan to the same extent as if the political subdivision had submitted the plan and the same had been approved by the state agency. Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless: (1) It is in conformity with the requirements of the federal social security act and with the agreement entered into pursuant to K.S.A. 40-2303, and amendments thereto; (2) it provides that all services which constitute employment as defined in subsection (b) of K.S.A. 40-2302, and amendments thereto, and are performed in the employ of the political subdivision by employees thereof, including any holding the office or position of policeman or fireman, shall be covered by the plan, except that it may exclude services performed by other individuals to whom section 218(c)(3)(C) of the federal social security act is applicable; (3) it specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) of this section and by subsection (d) of this section are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose; (4) it provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan; (5) it provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the secretary of health and human services may from time to time find necessary to assure the correctness and verification of such reports; and (6) it authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the provisions of the social security act.

(b) The state agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection (a) of this section, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby. Hearings under this subsection shall be conducted in accordance with the provisions of the Kansas administrative procedure act.

(c) (1) Each political subdivision as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under K.S.A. 40-2303, and amendments thereto. Delinquent contributions shall be subject to a late penalty to defray the costs of the collection efforts in the amount of $10 for each contribution period. All moneys received for the late penalty imposed by this paragraph (1) of subsection (c) shall be remitted to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the municipal accounting services recovery fund.

(2) Each political subdivision required to make payments under paragraph (1) of this subsection (c) is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this act, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to such employee's wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, not exceeding the amount of the employee tax which would be imposed by the federal insurance contributions act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from such employee's wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph (1) of this subsection (c). Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d) Delinquent payments due under paragraph (1) of subsection (c) of this section may, with interest at the rate prescribed by federal statute or regulation for delinquent social security remittances, be recovered by the state agency by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agency, be deducted from any other moneys payable to such subdivision by any department or agency of the state or may be offset against any funds of the subdivision held by the county treasurer upon certification by the state agency of such liability to the officials of the subdivision and to the county treasurer. Upon receipt of the state agency's certification, the county treasurer shall remit from the funds of such political subdivision the amount certified. The county treasurer shall notify the subdivision of the amount remitted to the state agency.

(e) Each political subdivision, other than an instrumentality of the state, shall pay its contributions required under the provisions of subsection (c) of this section from the same fund that the wages for which such contribution is made are paid or from any other funds available to it for such purpose. Each political subdivision, except an instrumentality of the state or a school district, which is by law authorized to levy taxes for other purposes, annually at the time of its levy of taxes for other purposes, may levy a tax, which may be in addition to all other taxes authorized by law, for the purpose of making its contributions under subsection (c) of this section and, in the case of cities and counties, to pay a portion of the principal and interest on bonds issued under the authority of K.S.A. 12-1774, and amendments thereto, by cities located in the county, which tax together with any other funds available to such political subdivision for such purpose shall be sufficient to enable it to make such contributions. Any taxing subdivision authorized to levy a tax under this subsection, in lieu of levying such tax, may pay the required employer contribution from any employee benefits contribution fund established pursuant to K.S.A. 12-16,102, and amendments thereto. All contributions of such political subdivisions shall be transmitted to the state agency in the manner as the state agency shall by rules and regulations provide, and, upon receipt of the same, the state agency shall remit such contributions to the state treasurer, in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the contribution fund created by K.S.A. 40-2307, and amendments thereto.

History: L. 1951, ch. 464, § 5; L. 1953, ch. 237, § 1; L. 1955, ch. 246, § 5; L. 1961, ch. 238, § 1; L. 1978, ch. 296, § 14; L. 1978, ch. 163, § 4; L. 1979, ch. 52, § 153; L. 1981, ch. 196, § 1; L. 1983, ch. 157, § 1; L. 1988, ch. 356, § 109; L. 1990, ch. 66, § 40; L. 2001, ch. 5, § 118; July 1.



40-2305a Certain school employees considered employees of state; referendum; certification.

40-2305a. Certain school employees considered employees of state; referendum; certification. (a) For the purpose of applying and construing the provisions of this section, the employees of any political subdivision who are covered by the state system for retirement and payment of annuities to school employees as provided for in article 55 of chapter 72 of the Kansas Statutes Annotated, and acts amendatory thereof or supplemental thereto, shall be considered to be employees of the state and not of a political subdivision.

(b) With respect to employees of the state the governor is empowered to authorize a referendum, and with respect to the employees of any political subdivision he shall authorize a referendum upon request of the governing body of such subdivision; and in either case the referendum shall be conducted, and the governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the social security act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this act. The governor or the agency or individual whom he shall designate to supervise the conduct of a referendum, with the approval of the governor, shall adopt rules and regulations governing the calling, holding and canvassing of such referendum. If the governor shall have, prior to the effective date of this act, designated an agency or individual to supervise the conduct of a referendum all the acts of the governor and of such agency or individual performed prior to the effective date of this act are hereby validated and confirmed to the same extent as if done under the authority of this act and, in the case of a political subdivision, regardless of the fact that the governing body of such political subdivision did not request such referendum. The notice of referendum required by section 218(d)(3)(C) of the social security act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this act.

(c) Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in sections 218(d)(3) of the social security act have been met, the governor shall so certify to the secretary of health, education and welfare.

History: L. 1955, ch. 246, § 6; April 13.



40-2306 Contributions by state.

40-2306. Contributions by state. (a) Each department, commission, board, institution, bureau, office, officer or other employing unit or instrumentality of the state shall pay to the state agency contributions with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, of its employees which are paid from fees or other income except from direct appropriations from the state general fund, equal to the taxes which would be imposed by the federal insurance contributions act if the services for which such wages were paid constituted employment within the meaning of that act. Such contributions shall be transmitted to the state agency in the manner as the state agency shall, by rules and regulations, provide, and upon receipt of the same, the state agency shall remit such contributions to the state treasurer in accordance with the provisions of K.S.A. 75-4215, and amendments thereto. Upon receipt of each such remittance, the state treasurer shall deposit the entire amount in the state treasury to the credit of the contribution fund created by K.S.A. 40-2307, and amendments thereto.

(b) Contributions with respect to wages, as defined in subsection (a) of K.S.A. 40-2302, and amendments thereto, of employees of the state or an instrumentality of the state which wages are paid from direct appropriations from the state general fund, equal to the taxes which would be imposed by the federal insurance contributions act if the services for which such wages were paid constituted employment within the meaning of that act shall be paid or transferred by the state agency to the contribution fund created by K.S.A. 40-2307, and amendments thereto, from the "old-age insurance fund" in the state treasury, which fund is hereby created for use by the state agency for such purposes and such transfer of funds shall be made by the state treasurer upon order of the state agency transmitted to the state treasurer and the director of accounts and reports and upon receipt of such order the state treasurer and director of accounts and reports shall make the proper changes in the records of their respective offices.

(c) If any employing unit or instrumentality of this state, due to a shortage of funds; is unable to make the contributions required by subsection (a) of this section, the state agency may advance funds to such employing unit or instrumentality for such purpose from the old-age insurance fund created by subsection (b) of this section upon such terms and conditions as shall be agreed upon by the state agency and the employing unit or instrumentality.

(d) If the amount of funds in the contribution fund or the old-age insurance fund are insufficient to make payments required to be made by the state to the secretary of the treasury, any department, commission, board or other agency of the state, which is supported in whole or in part from fees, may advance money from its fee funds to the state agency upon such terms and conditions as shall be agreed upon by such department, commission, board or other agency of the state with the state agency for the purpose of making such payments to the secretary of the treasury.

History: L. 1951, ch. 464, § 6; L. 1955, ch. 246, § 7; L. 2001, ch. 5, § 119; July 1.



40-2306a Other laws, retirement, annuity and pension plans not affected.

40-2306a. Other laws, retirement, annuity and pension plans not affected. Nothing contained in this act shall be construed as repealing or amending any law except those specifically amended or repealed by this act, nor shall this act be construed as amending any retirement, annuity or pension plan provided under any other law of this state.

History: L. 1955, ch. 246, § 8; April 13.



40-2308 Rules and regulations.

40-2308. Rules and regulations. The state agency may adopt, publish, and file in the office of the secretary of state as provided by law, such rules and regulations, not inconsistent with the provisions of this act, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this act.

History: L. 1951, ch. 464, § 8; L. 1988, ch. 366, § 9; June 1.



40-2309 Studies and reports.

40-2309. Studies and reports. The state agency shall make studies concerning the problem of old-age and survivors insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this act and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this act during the preceding calendar year, including such recommendations for amendments to this act as it considers proper.

History: L. 1951, ch. 464, § 9; April 2.






Article 24 REGULATION OF CERTAIN TRADE PRACTICES

40-2401 Purpose of act.

40-2401. Purpose of act. The purpose of this act is to regulate trade practices in the business of insurance in accordance with the intent of congress as expressed in the act of congress of March 9, 1945 (Public Law 15 [*], 79th Congress), by defining, or providing for the determination of, all such practices in this state which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

History: L. 1955, ch. 247, § 1; June 30.

* 15 U.S.C.A. §§ 1011 to 1015.



40-2402 Definitions.

40-2402. Definitions. When used in this act:

(a) "Person" means any individual, corporation, association, partnership, reciprocal exchange, inter-insurer, Lloyd's insurer, fraternal benefit society and any other legal entity engaged in the business of insurance, including agents, brokers and adjusters. Person also means any nonprofit medical and hospital service corporations, as defined in article 19c of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; administrators, as defined in article 38 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto; and health maintenance organizations, as defined in article 32 of chapter 40 of the Kansas Statutes Annotated, and amendments thereto.

(b) "Commissioner" means the commissioner of insurance of this state.

(c) "Insurance policy" or "insurance contract" means any contract of insurance, indemnity, medical or hospital service, suretyship or annuity issued, proposed for issuance or intended for issuance by any person.

History: L. 1955, ch. 247, § 2; L. 1972, ch. 189, § 1; L. 1985, ch. 163, § 1; L. 1987, ch. 170, § 1; L. 1997, ch. 8, § 10; July 1.



40-2403 Unfair methods of competition or unfair and deceptive acts or practices; prohibited.

40-2403. Unfair methods of competition or unfair and deceptive acts or practices; prohibited. No person shall engage in this state in any trade practice which is defined in this act as, or determined pursuant to K.S.A. 40-2406 to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

History: L. 1955, ch. 247, § 3; L. 1972, ch. 189, § 2; July 1.



40-2404 Unfair methods of competition or unfair and deceptive acts or practices; title insurance agents, requirements; disclosure of nonpublic personal information; rules and regulations.

40-2404. Unfair methods of competition or unfair and deceptive acts or practices; title insurance agents, requirements; disclosure of nonpublic personal information; rules and regulations. The following are hereby defined as unfair methods of competition and unfair or deceptive acts or practices in the business of insurance:

(1) Misrepresentations and false advertising of insurance policies. Making, issuing, circulating or causing to be made, issued or circulated, any estimate, illustration, circular, statement, sales presentation, omission or comparison which:

(a) Misrepresents the benefits, advantages, conditions or terms of any insurance policy;

(b) misrepresents the dividends or share of the surplus to be received on any insurance policy;

(c) makes any false or misleading statements as to the dividends or share of surplus previously paid on any insurance policy;

(d) is misleading or is a misrepresentation as to the financial condition of any person, or as to the legal reserve system upon which any life insurer operates;

(e) uses any name or title of any insurance policy or class of insurance policies misrepresenting the true nature thereof;

(f) is a misrepresentation for the purpose of inducing or tending to induce the lapse, forfeiture, exchange, conversion or surrender of any insurance policy;

(g) is a misrepresentation for the purpose of effecting a pledge or assignment of or effecting a loan against any insurance policy; or

(h) misrepresents any insurance policy as being shares of stock.

(2) False information and advertising generally. Making, publishing, disseminating, circulating or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio or television station, or in any other way, an advertisement, announcement or statement containing any assertion, misrepresentation or statement with respect to the business of insurance or with respect to any person in the conduct of such person's insurance business, which is untrue, deceptive or misleading.

(3) Defamation. Making, publishing, disseminating or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of any person, and which is calculated to injure such person.

(4) Boycott, coercion and intimidation. Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of the business of insurance, or by any act of boycott, coercion or intimidation monopolizing or attempting to monopolize any part of the business of insurance.

(5) False statements and entries. (a) Knowingly filing with any supervisory or other public official, or knowingly making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or knowingly causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false material statement of fact as to the financial condition of a person.

(b) Knowingly making any false entry of a material fact in any book, report or statement of any person or knowingly omitting to make a true entry of any material fact pertaining to the business of such person in any book, report or statement of such person.

(6) Stock operations and advisory board contracts. Issuing or delivering or permitting agents, officers or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common-law corporation, or securities or any special or advisory board contracts or other contracts of any kind promising returns and profits as an inducement to insurance. Nothing herein shall prohibit the acts permitted by K.S.A. 40-232, and amendments thereto.

(7) Unfair discrimination. (a) Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

(b) Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever.

(c) Refusing to insure, or refusing to continue to insure, or limiting the amount, extent or kind of coverage available to an individual, or charging an individual a different rate for the same coverage solely because of blindness or partial blindness. With respect to all other conditions, including the underlying cause of the blindness or partial blindness, persons who are blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted persons. Refusal to insure includes denial by an insurer of disability insurance coverage on the grounds that the policy defines "disability" as being presumed in the event that the insured loses such person's eyesight. However, an insurer may exclude from coverage disabilities consisting solely of blindness or partial blindness when such condition existed at the time the policy was issued.

(d) Refusing to insure, or refusing to continue to insure, or limiting the amount, extent or kind of coverage available for accident and health and life insurance to an applicant who is the proposed insured or charge a different rate for the same coverage or excluding or limiting coverage for losses or denying a claim incurred by an insured as a result of abuse based on the fact that the applicant who is the proposed insured is, has been, or may be the subject of domestic abuse, except as provided in subpart (v). "Abuse" as used in this subsection (7)(d) means one or more acts defined in subsection (a) or (b) of K.S.A. 60-3102, and amendments thereto, between family members, current or former household members, or current or former intimate partners.

(i) An insurer may not ask an applicant for life or accident and health insurance who is the proposed insured if the individual is, has been or may be the subject of domestic abuse or seeks, has sought or had reason to seek medical or psychological treatment or counseling specifically for abuse, protection from abuse or shelter from abuse.

(ii) Nothing in this section shall be construed to prohibit a person from declining to issue an insurance policy insuring the life of an individual who is, has been or has the potential to be the subject of abuse if the perpetrator of the abuse is the applicant or would be the owner of the insurance policy.

(iii) No insurer that issues a life or accident and health policy to an individual who is, has been or may be the subject of domestic abuse shall be subject to civil or criminal liability for the death or any injuries suffered by that individual as a result of domestic abuse.

(iv) No person shall refuse to insure, refuse to continue to insure, limit the amount, extent or kind of coverage available to an individual or charge a different rate for the same coverage solely because of physical or mental condition, except where the refusal, limitation or rate differential is based on sound actuarial principles.

(v) Nothing in this section shall be construed to prohibit a person from underwriting or rating a risk on the basis of a preexisting physical or mental condition, even if such condition has been caused by abuse, provided that:

(A) The person routinely underwrites or rates such condition in the same manner with respect to an insured or an applicant who is not a victim of abuse;

(B) the fact that an individual is, has been or may be the subject of abuse may not be considered a physical or mental condition; and

(C) such underwriting or rating is not used to evade the intent of this section or any other provision of the Kansas insurance code.

(vi) Any person who underwrites or rates a risk on the basis of preexisting physical or mental condition as set forth in subsection (7)(d)(v), shall treat such underwriting or rating as an adverse underwriting decision pursuant to K.S.A. 40-2,112, and amendments thereto.

(vii) The provisions of subsection (d) shall apply to all policies of life and accident and health insurance issued in this state after the effective date of this act and all existing contracts which are renewed on or after the effective date of this act.

(8) Rebates. (a) Except as otherwise expressly provided by law, knowingly permitting, offering to make or making any contract of life insurance, life annuity or accident and health insurance, or agreement as to such contract other than as plainly expressed in the insurance contract issued thereon; paying, allowing, giving or offering to pay, allow or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, selling, purchasing or offering to give, sell or purchase as inducement to such insurance contract or annuity or in connection therewith, any stocks, bonds or other securities of any insurance company or other corporation, association or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

(b) Nothing in subsection (7) or (8)(a) shall be construed as including within the definition of discrimination or rebates any of the following practices:

(i) In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance. Any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

(ii) in the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expenses; or

(iii) readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

(9) Unfair claim settlement practices. It is an unfair claim settlement practice if any of the following or any rules and regulations pertaining thereto are: (A) Committed flagrantly and in conscious disregard of such provisions, or (B) committed with such frequency as to indicate a general business practice.

(a) Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

(b) failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

(c) failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

(d) refusing to pay claims without conducting a reasonable investigation based upon all available information;

(e) failing to affirm or deny coverage of claims within a reasonable time after proof of loss statements have been completed;

(f) not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

(g) compelling insureds to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insureds;

(h) attempting to settle a claim for less than the amount to which a reasonable person would have believed that such person was entitled by reference to written or printed advertising material accompanying or made part of an application;

(i) attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of the insured;

(j) making claims payments to insureds or beneficiaries not accompanied by a statement setting forth the coverage under which payments are being made;

(k) making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

(l) delaying the investigation or payment of claims by requiring an insured, claimant or the physician of either to submit a preliminary claim report and then requiring the subsequent submission of formal proof of loss forms, both of which submissions contain substantially the same information;

(m) failing to promptly settle claims, where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage; or

(n) failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(10) Failure to maintain complaint handling procedures. Failure of any person, who is an insurer on an insurance policy, to maintain a complete record of all the complaints which it has received since the date of its last examination under K.S.A. 40-222, and amendments thereto; but no such records shall be required for complaints received prior to the effective date of this act. The record shall indicate the total number of complaints, their classification by line of insurance, the nature of each complaint, the disposition of the complaints, the date each complaint was originally received by the insurer and the date of final disposition of each complaint. For purposes of this subsection, "complaint" means any written communication primarily expressing a grievance related to the acts and practices set out in this section.

(11) Misrepresentation in insurance applications. Making false or fraudulent statements or representations on or relative to an application for an insurance policy, for the purpose of obtaining a fee, commission, money or other benefit from any insurer, agent, broker or individual.

(12) Statutory violations. Any violation of any of the provisions of K.S.A. 40-216, 40-276a, 40-2,155 or 40-1515, and amendments thereto.

(13) Disclosure of information relating to adverse underwriting decisions and refund of premiums. Failing to comply with the provisions of K.S.A. 40-2,112, and amendments thereto, within the time prescribed in such section.

(14) Rebates and other inducements in title insurance. (a) No title insurance company or title insurance agent, or any officer, employee, attorney, agent or solicitor thereof, may pay, allow or give, or offer to pay, allow or give, directly or indirectly, as an inducement to obtaining any title insurance business, any rebate, reduction or abatement of any rate or charge made incident to the issuance of such insurance, any special favor or advantage not generally available to others of the same classification, or any money, thing of value or other consideration or material inducement. The words "charge made incident to the issuance of such insurance" includes, without limitations, escrow, settlement and closing charges.

(b) No insured named in a title insurance policy or contract nor any other person directly or indirectly connected with the transaction involving the issuance of the policy or contract, including, but not limited to, mortgage lender, real estate broker, builder, attorney or any officer, employee, agent representative or solicitor thereof, or any other person may knowingly receive or accept, directly or indirectly, any rebate, reduction or abatement of any charge, or any special favor or advantage or any monetary consideration or inducement referred to in (14)(a).

(c) Nothing in this section shall be construed as prohibiting:

(i) The payment of reasonable fees for services actually rendered to a title insurance agent in connection with a title insurance transaction;

(ii) the payment of an earned commission to a duly appointed title insurance agent for services actually performed in the issuance of the policy of title insurance; or

(iii) the payment of reasonable entertainment and advertising expenses.

(d) Nothing in this section prohibits the division of rates and charges between or among a title insurance company and its agent, or one or more title insurance companies and one or more title insurance agents, if such division of rates and charges does not constitute an unlawful rebate under the provisions of this section and is not in payment of a forwarding fee or a finder's fee.

(e) As used in paragraphs (e) through (i)(7) of this subpart, unless the context otherwise requires:

(i) "Associate" means any firm, association, organization, partnership, business trust, corporation or other legal entity organized for profit in which a producer of title business is a director, officer or partner thereof, or owner of a financial interest; the spouse or any relative within the second degree by blood or marriage of a producer of title business who is a natural person; any director, officer or employee of a producer of title business or associate; any legal entity that controls, is controlled by, or is under common control with a producer of title business or associate; and any natural person or legal entity with whom a producer of title business or associate has any agreement, arrangement or understanding or pursues any course of conduct, the purpose or effect of which is to evade the provisions of this section.

(ii) "Financial interest" means any direct or indirect interest, legal or beneficial, where the holder thereof is or will be entitled to 1% or more of the net profits or net worth of the entity in which such interest is held. Notwithstanding the foregoing, an interest of less than 1% or any other type of interest shall constitute a "financial interest" if the primary purpose of the acquisition or retention of that interest is the financial benefit to be obtained as a consequence of that interest from the referral of title business.

(iii) "Person" means any natural person, partnership, association, cooperative, corporation, trust or other legal entity.

(iv) "Producer of title business" or "producer" means any person, including any officer, director or owner of 5% or more of the equity or capital or both of any person, engaged in this state in the trade, business, occupation or profession of:

(A) Buying or selling interests in real property;

(B) making loans secured by interests in real property; or

(C) acting as broker, agent, representative or attorney for a person who buys or sells any interest in real property or who lends or borrows money with such interest as security.

(v) "Refer" means to direct or cause to be directed or to exercise any power or influence over the direction of title insurance business, whether or not the consent or approval of any other person is sought or obtained with respect to the referral.

(f) No title insurer or title agent may accept any order for, issue a title insurance policy to, or provide services to, an applicant if it knows or has reason to believe that the applicant was referred to it by any producer of title business or by any associate of such producer, where the producer, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred unless the producer has disclosed to the buyer, seller and lender the financial interest of the producer of title business or associate referring the title insurance business.

(g) No title insurer or title agent may accept an order for title insurance business, issue a title insurance policy, or receive or retain any premium, or charge in connection with any transaction if: (i) The title insurer or title agent knows or has reason to believe that the transaction will constitute controlled business for that title insurer or title agent, and (ii) 70% or more of the closed title orders of that title insurer or title agent during the 12 full calendar months immediately preceding the month in which the transaction takes place is derived from controlled business. The prohibitions contained in this subparagraph shall not apply to transactions involving real estate located in a county that has a population, as shown by the last preceding decennial census, of 10,000 or less.

(h) Within 90 days following the end of each business year, as established by the title insurer or title agent, each title insurer or title agent shall file with the department of insurance and any title insurer with which the title agent maintains an underwriting agreement, a report executed by the title insurer's or title agent's chief executive officer or designee, under penalty of perjury, stating the percent of closed title orders originating from controlled business. The failure of a title insurer or title agent to comply with the requirements of this section, at the discretion of the commissioner, shall be grounds for the suspension or revocation of a license or other disciplinary action, with the commissioner able to mitigate any such disciplinary action if the title insurer or title agent is found to be in substantial compliance with competitive behavior as defined by federal housing and urban development statement of policy 1996-2.

(i) (1) No title insurer or title agent may accept any title insurance order or issue a title insurance policy to any person if it knows or has reason to believe that such person was referred to it by any producer of title business or by any associate of such producer, where the producer, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred unless the producer has disclosed in writing to the person so referred the fact that such producer or associate has a financial interest in the title insurer or title agent, the nature of the financial interest and a written estimate of the charge or range of charges generally made by the title insurer or agent for the title services. Such disclosure shall include language stating that the consumer is not obligated to use the title insurer or agent in which the referring producer or associate has a financial interest and shall include the names and telephone numbers of not less than three other title insurers or agents which operate in the county in which the property is located. If fewer than three insurers or agents operate in that county, the disclosure shall include all title insurers or agents operating in that county. Such written disclosure shall be signed by the person so referred and must have occurred prior to any commitment having been made to such title insurer or agent.

(2) No producer of title business or associate of such producer shall require, directly or indirectly, as a condition to selling or furnishing any other person any loan or extension thereof, credit, sale, property, contract, lease or service, that such other person shall purchase title insurance of any kind through any title agent or title insurer if such producer has a financial interest in such title agent or title insurer.

(3) No title insurer or title agent may accept any title insurance order or issue a title insurance policy to any person it knows or has reason to believe that the name of the title company was pre-printed in the sales contract, prior to the buyer or seller selecting that title company.

(4) Nothing in this subpart (i) shall prohibit any producer of title business or associate of such producer from referring title business to any title insurer or title agent of such producer's or associate's choice, and, if such producer or associate of such producer has any financial interest in the title insurer, from receiving income, profits or dividends produced or realized from such financial interest, so long as:

(a) Such financial interest is disclosed to the purchaser of the title insurance in accordance with part (i)(1) through (4) of this subpart;

(b) the payment of income, profits or dividends is not in exchange for the referral of business; and

(c) the receipt of income, profits or dividends constitutes only a return on the investment of the producer or associate.

(5) Any producer of title business or associate of such producer who violates the provisions of paragraphs (i)(2) through (i)(4), or any title insurer or title agent who accepts an order for title insurance knowing that it is in violation of paragraphs (i)(2) through (i)(4), in addition to any other action which may be taken by the commissioner of insurance, shall be subject to a fine by the commissioner in an amount equal to five times the premium for the title insurance and, if licensed pursuant to K.S.A. 58-3034 et seq., and amendments thereto, shall be deemed to have committed a prohibited act pursuant to K.S.A. 58-3602, and amendments thereto, and shall be liable to the purchaser of such title insurance in an amount equal to the premium for the title insurance.

(6) Any title insurer or title agent that is a competitor of any title insurer or title agent that, subsequent to the effective date of this act, has violated or is violating the provisions of subpart (i), shall have a cause of action against such title insurer or title agent and, upon establishing the existence of a violation of any such provision, shall be entitled, in addition to any other damages or remedies provided by law, to such equitable or injunctive relief as the court deems proper. In any such action under this subsection, the court may award to the successful party the court costs of the action together with reasonable attorney fees.

(7) The commissioner shall also require each title agent to provide core title services as required by the real estate settlement procedures act.

(j) The commissioner shall adopt any regulations necessary to carry out the provisions of this act.

(15) Disclosure of nonpublic personal information. (a) No person shall disclose any nonpublic personal information contrary to the provisions of title V of the Gramm-Leach-Bliley act of 1999 (public law 106-102). The commissioner may adopt rules and regulations necessary to carry out this section. Such rules and regulations shall be consistent with and not more restrictive than the model regulation adopted on September 26, 2000, by the national association of insurance commissioners entitled "Privacy of consumer financial and health information regulation".

(b) Any rules and regulations adopted by the commissioner which implement article V of the model regulation adopted on September 26, 2000, by the national association of insurance commissioners entitled "Privacy of consumer financial and health information regulation" shall become effective on and after February 1, 2002.

(c) Nothing in this paragraph (15) shall be deemed or construed to authorize the promulgation or adoption of any regulation which preempts, supersedes or is inconsistent with any provision of Kansas law concerning requirements for notification of, or obtaining consent from, a parent, guardian or other legal custodian of a minor relating to any matter pertaining to the health and medical treatment for such minor.

History: L. 1955, ch. 247, § 4; L. 1972, ch. 189, § 3; L. 1981, ch. 190, § 4; L. 1983, ch. 158, § 1; L. 1987, ch. 171, § 1; L. 1989, ch. 140, § 2; L. 1992, ch. 4, § 1; L. 1994, ch. 302, § 12; L. 1996, ch. 193, § 1; L. 2000, ch. 147, § 46; L. 2001, ch. 202, § 1; L. 2004, ch. 159, § 6; L. 2004, ch. 159, § 18; Jan. 1, 2005.

Revisor's Note:

Section was also amended by L. 2004, ch. 69, § 1, but that version was repealed by L. 2004, ch. 159, § 21.



40-2404a Rules and regulations.

40-2404a. Rules and regulations. The commissioner may, after notice and hearing, promulgate reasonable rules and regulations, as are necessary or proper to identify specific methods of competition or acts or practices which are prohibited by K.S.A. 40-2404, but the regulations shall not enlarge upon or extend the provisions of K.S.A. 40-2404.

History: L. 1972, ch. 189, § 10; July 1.



40-2405 Unfair methods of competition or unfair or deceptive acts or practices; power of commissioner.

40-2405. Unfair methods of competition or unfair or deceptive acts or practices; power of commissioner. The commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this state in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by K.S.A. 40-2403.

History: L. 1955, ch. 247, § 5; L. 1972, ch. 189, § 4; July 1.



40-2406 Same; hearing conducted by commissioner.

40-2406. Same; hearing conducted by commissioner. (a) Whenever the commissioner has reason to believe that any such person has been engaged or is engaging in this state in any unfair method of competition or any unfair or deceptive act or practice, whether or not defined in K.S.A. 40-2404, and amendments thereto, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner shall issue and serve upon such person a statement of the charges in that respect and conduct a hearing thereon in accordance with the provisions of the Kansas administrative procedure act.

(b) If, after such hearing, the commissioner determines that the person charged has engaged in any unfair method of competition or any unfair or deceptive act or practice, any costs incurred as a result of conducting any administrative hearing authorized under the provisions of this section shall be assessed against such person or the company or companies represented by such person as an agent, broker or adjuster who is a participating party to the matters giving rise to the hearing. As used in this subsection, "costs" shall include witness fees, mileage allowances, any costs associated with reproduction of documents which become a part of the hearing record and the expense of making a record of the hearing.

History: L. 1955, ch. 247, § 6; L. 1972, ch. 189, § 5; L. 1982, ch. 205, § 1; L. 1986, ch. 318, § 37; L. 1988, ch. 356, § 110; July 1, 1989.



40-2407 Same; cease and desist orders; penalties; suspension or revocation of license; restitution; modification of order.

40-2407. Same; cease and desist orders; penalties; suspension or revocation of license; restitution; modification of order. (a) If, after such hearing, the commissioner shall determine that the person charged has engaged in an unfair method of competition or an unfair or deceptive act or practice, the commissioner shall render an order requiring such person to cease and desist from engaging in such method of competition, act or practice and if the act or practice is a violation of K.S.A. 40-2404, and amendments thereto, the commissioner may in the exercise of discretion order any one or more of the following:

(1) Payment of a monetary penalty of not more than $1,000 for each and every act or violation, but not to exceed an aggregate penalty of $10,000, unless the person knew or reasonably should have known such person was in violation of this act, in which case the penalty shall be not more than $5,000 for each and every act or violation, but not to exceed an aggregate of $50,000 in any six-month period;

(2) suspension or revocation of the person's license if such person knew or reasonably should have known such person was in violation of this act; or

(3) redress of the injury by requiring the refund of any premiums paid by, the payment of any moneys withheld from, any consumer and appropriate public notification of the violation. In applying this penalty any requirement for the payment of moneys may include reasonable interest at a rate not to exceed the rate specified in K.S.A. 40-2,126, and amendments thereto, with such interest commencing no earlier than the date the consumer's complaint was received by the commissioner and actual costs incurred by the consumer in effecting the payment associated directly with the injury.

(b) After the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time, the commissioner may at any time, after notice and opportunity for hearing in accordance with the provisions of the Kansas administrative procedure act, reopen and alter, modify or set aside, in whole or in part, any order issued under this section, whenever in the commissioner's opinion conditions of fact or of law have so changed as to require such action or if the public interest shall so require.

History: L. 1955, ch. 247, § 7; L. 1972, ch. 189, § 6; L. 1976, ch. 219, § 1; L. 1988, ch. 356, § 111; L. 1993, ch. 91, § 1; L. 1997, ch. 24, § 5; July 1.



40-2408 Same; finality of order; effect.

40-2408. Same; finality of order; effect. (a) An order issued by the commissioner under K.S.A. 40-2407, and amendments thereto, shall become final: (1) Upon the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time, except that the commissioner may thereafter modify or set aside the order to the extent provided in subsection (b) of K.S.A. 40-2407, and amendments thereto; or (2) upon the final decision of the court on review if the court directs that the order of the commissioner be affirmed or the petition for review dismissed.

(b) No order of the commissioner under this act or order of a court to enforce such order shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this state.

History: L. 1955, ch. 247, § 8; L. 1972, ch. 189, § 7; L. 1986, ch. 318, § 38; July 1.



40-2411 Same; penalties for violation of cease and desist orders; hearing.

40-2411. Same; penalties for violation of cease and desist orders; hearing. Any person who violates a cease and desist order of the commissioner issued under K.S.A. 40-2407, and amendments thereto, may after notice and hearing in accordance with the provisions of the Kansas administrative procedure act and upon order of the commissioner be subject at the discretion of the commissioner to any one or more of the following:

(a) A monetary penalty of not more than $10,000 for each and every act or violation, but not to exceed an aggregate penalty of $50,000 in any six-month period; or

(b) suspension or revocation of such person's license;

(c) redress of the injury by requiring the refund of any premiums paid by, the payment of any moneys withheld from, any consumer and appropriate public notification of the violation.

History: L. 1955, ch. 247, § 11; L. 1972, ch. 189, § 9; L. 1976, ch. 219, § 2; L. 1988, ch. 356, § 112; July 1, 1989.



40-2412 Same; provisions additional to existing law.

40-2412. Same; provisions additional to existing law. The powers vested in the commissioner by this act, shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive.

History: L. 1955, ch. 247, § 12; June 30.



40-2413 Same; immunity from prosecution, when.

40-2413. Same; immunity from prosecution, when. If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, he must nonetheless comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence pursuant thereto, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation or proceeding: Provided, however, That no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury, nor shall he be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance law of this state.

Any such individual may execute, acknowledge and file in the office of the commissioner a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement and thereupon the testimony of such person or such evidence in relation to such transaction, matter or thing may be received or produced before any judge or justice, court, tribunal, grand jury or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced.

History: L. 1955, ch. 247, § 13; June 30.



40-2414 Same; invalidity of part.

40-2414. Same; invalidity of part. If any provision of this act, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of the act, and the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

History: L. 1955, ch. 247, § 14; June 30.



40-2414a Rules and regulations to protect armed forces members from dishonest life insurance sales practices.

40-2414a. Rules and regulations to protect armed forces members from dishonest life insurance sales practices. (a) The commissioner of insurance shall have the authority to adopt such rules and regulations to protect service members of the United States armed forces from dishonest and predatory life insurance sales practices by declaring certain identified practices to be false, misleading, deceptive or unfair except that such rules and regulations shall not affect federal insurance programs under subchapter III of chapter 19 of title 38, United States Code.

(b) This section shall be part of and supplemental to the unfair trade practice law.

History: L. 2007, ch. 103, § 1; L. 2007, ch. 146, § 2; July 1.



40-2414b Short title.

40-2414b. Short title. K.S.A. 40-2401 through 40-2414, K.S.A. 2016 Supp. 40-2414a and 40-2414b, and amendments thereto, may be cited as the unfair trade practice law.

History: L. 2007, ch. 103, § 2; July 1.



40-2415 Unauthorized insurer's false advertising process act; legislative declaration.

40-2415. Unauthorized insurer's false advertising process act; legislative declaration. The purpose of this act is to subject to the jurisdiction of the commissioner of insurance of this state and to the jurisdiction of the courts of this state insurers not authorized to transact business in this state which place in or send into this state any false advertising designed to induce residents of this state to purchase insurance from insurers not authorized to transact business in this state. The legislature declares it is in the interest of the citizens of this state who purchase insurance from insurers which solicit insurance business in this state in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this act. In furtherance of such state interest, the legislature herein provides a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the state by virtue of Public Law 15, 79th Congress of the United States, chapter 20, first session, S. 340 (U.S.C. Title 15, chapter 20, sections 1011-1015; U.S.C.A. Title 15, chapter 20, sections 1011-1015) which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this state. The provisions of this act shall be liberally construed.

History: L. 1963, ch. 265, § 1; July 1.



40-2416 Same; definitions.

40-2416. Same; definitions. When used in this act: "Commissioner" shall mean the commissioner of insurance of this state; "unfair trade practice law" shall mean K.S.A. 40-2401 through 40-2414, K.S.A. 2016 Supp. 40-2414a and 40-2414b, and amendments thereto; "residents" shall mean and include person, partnership or corporation, domestic, alien or foreign.

History: L. 1963, ch. 265, § 2; L. 2007, ch. 103, § 3; July 1.



40-2417 Same; notice of unlawful advertising to insurer and to supervisory official in domiciliary state.

40-2417. Same; notice of unlawful advertising to insurer and to supervisory official in domiciliary state. No unauthorized foreign or alien insurer of the kind described in K.S.A. 40-2415 shall make, issue, circulate or cause to be made, issued or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts or certificates of insurance issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the unfair trade practice law, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.

History: L. 1963, ch. 265, § 3; July 1.



40-2418 Same; failure to comply with notice; action by commissioner.

40-2418. Same; failure to comply with notice; action by commissioner. If after thirty (30) days following the giving of the notice mentioned in K.S.A. 40-2417 such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this state, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts or certificates of insurance to residents of this state or collecting premiums on such contracts or certificates of insurance or doing any of the acts enumerated in K.S.A. 40-2419, he shall take action against such insurer under the unfair trade practice law.

History: L. 1963, ch. 265, § 4; July 1.



40-2419 Same; service upon unauthorized insurer.

40-2419. Same; service upon unauthorized insurer. Any of the following acts in this state, effected by mail or in any other manner, by any such unauthorized foreign or alien insurer:

(1) The issuance or delivery of contracts or certificates of insurance to residents of this state;

(2) the solicitation of applications for such contracts or certificates of insurance;

(3) the collection of premiums, whether paid by an employee or an employer or by any other person, membership fees, assessments or other considerations for such contracts or certificates of insurance; or

(4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the commissioner and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in K.S.A. 40-2417 under the provisions of the unfair trade practice law, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices or process is of the same legal force and validity as personal service of such statement of charges, notices or process in this state, upon such insurer.

Service of a statement of charges and notices under said unfair trade practice law shall be made by any deputy or employee of the insurance department delivering to and leaving with the commissioner or some person in apparent charge of his office, two (2) copies thereof. Service of process issued by any court in any action, suit or proceeding to collect any penalty under said act provided, shall be made by delivering and leaving with the commissioner, or some person in apparent charge of his office, two (2) copies thereof. The commissioners shall forthwith cause to be mailed by registered mail one of the copies of such statement of charges, notices or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices and process so served. Such service of statement of charges, notices or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance herewith are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in this section be valid if served upon any person within this state who on behalf of such insurer is (1) soliciting insurance, or (2) making, issuing or delivering any contract or certificate of insurance, or (3) collecting or receiving in this state any premium for insurance; and a copy of such statement of charges, notices or process is sent within ten (10) days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

No cease or desist order or judgment by default under this section shall be entered until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.

Service of process and notice under the provisions of this act shall be in addition to all other methods of service provided by law, and nothing in this act shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law.

History: L. 1963, ch. 265, § 5; July 1.







